Title 1 - GENERAL PROVISIONS.

Chapter 1 - CONSTRUCTION OF CODE AND STATUTES.

Section 1-1-1 - Meaning of certain words and terms.

The following words, whenever they appear in this Code, shall have the signification attached to them in this section unless otherwise apparent from the context:

(1) PERSON. The word "person" includes a corporation as well as a natural person.

(2) WRITING. The word "writing" includes typewriting and printing on paper.

(3) OATH. The word "oath" includes affirmation.

(4) SIGNATURE or SUBSCRIPTION. The words "signature" or "subscription" include a mark when the person cannot write, if his name is written near the mark, and witnessed by a person who writes his own name as a witness, and include with respect to corporate securities facsimile signature placed upon any instrument or writing with intent to execute or authenticate such instrument or writing.

(5) LUNATIC, INSANE or NON COMPOS MENTIS. The words "lunatic" or "insane" or the term "non compos mentis" include all persons of unsound mind.

(6) PROPERTY. The word "property" includes both real and personal property.

(7) REAL PROPERTY. The term "real property" includes lands, tenements and hereditaments.

(8) PERSONAL PROPERTY. The term "personal property" includes money, goods, chattels, things in action and evidence of debt, deeds and conveyances.

(9) CIRCUIT. The word "circuit" means judicial circuit.

(10) PRECEDING. The word "preceding" means next before.

(11) FOLLOWING. The word "following" means next after.

(12) STATE. The word "state," when applied to the different parts of the United States, includes the District of Columbia and the several territories of the United States.

(13) UNITED STATES. The term "United States" includes the territories thereof and the District of Columbia.

(14) JURY or JURIES. The words "jury" or "juries" include courts or judges in all cases when a jury trial is waived, or when the court or judge is authorized to ascertain and determine the facts as well as the law.

(15) MONTH. The word "month" means a calendar month.

(16) YEAR. The word "year" means a calendar year; but, whenever the word "year" is used in reference to any appropriations for the payment of money out of the treasury, it shall mean fiscal year.



Section 1-1-2 - Tenses; gender; singular and plural; joint authority.

Words used in this Code in the past or present tense include the future, as well as the past and present. Words used in the masculine gender include the feminine and neuter. The singular includes the plural, and the plural the singular. All words giving a joint authority to three or more persons or officers give such authority to a majority of such persons or officers, unless it is otherwise declared.



Section 1-1-3 - "Blind person" defined; how blindness proved.

(a) As used in this Code or any statute of this state heretofore or hereafter enacted, unless the context requires a different meaning, the term "blind person" means a natural person who has no vision or whose vision with correcting glasses is so defective as to prevent the performance of ordinary activities for which eyesight is essential, or who has central visual acuity of 20/200 or less in the better eye with correcting glasses, or whose central visual acuity is more than 20/200 in the better eye with correcting glasses but whose peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than 20 degrees.

(b) The condition of blindness may be proved by a blind person claiming any rights or benefits provided under any statute of this state by certificate of a duly licensed ophthalmologist or optometrist.

(c) Nothing herein contained shall prevent the Alabama State Department of Human Resources from establishing a different definition of blindness for use in determining eligibility for blind assistance under the program administered by it as provided for in Section 38-4-1, or from establishing procedures and qualifying personnel to determine the existence of blindness within such definition so established for such purpose or from reviewing any such determination so made to determine the correctness of such decision in its supervisory power in the administration of the blind assistance program.



Section 1-1-4 - Computation of time.

Time within which any act is provided by law to be done must be computed by excluding the first day and including the last. However, if the last day is Sunday, or a legal holiday as defined in Section 1-3-8, or a day on which the office in which the act must be done shall close as permitted by any law of this state, the last day also must be excluded, and the next succeeding secular or working day shall be counted as the last day within which the act may be done. In designating the hours of the day, the time used shall be that of the ninetieth degree of longitude west of Greenwich, otherwise known as central standard time; provided, that whenever daylight saving time shall be in effect within the state, the time used shall be that known as central daylight time.



Section 1-1-5 - Public offenses defined.

Repealed by Acts 1977, No. 607, p. 812, §9901, as amended, effective January 1, 1980.



Section 1-1-6 - Certain acts or omissions not public offenses.

Acts or omissions to which a pecuniary penalty is attached, recoverable by action by a person for his own use, or for the use, in whole or in part, of the state, or of a county or municipal corporation, are not public offenses within the meaning of this Code.



Section 1-1-8 - When penal acts take effect.

No penal act shall take effect until 60 days after the approval thereof, unless otherwise specially provided in the act.



Section 1-1-9 - Existing rights, remedies and defenses preserved.

This Code shall not affect any existing right, remedy or defense, nor shall it affect any prosecution now commenced, or which shall be hereafter commenced, for any offense already committed. As to all such cases, the laws in force at the adoption of this Code shall continue in force. But this section does not apply to changes in forms of remedy or defense, to rules of evidence, nor to provisions authorizing amendments of process, proceedings or pleadings in civil cases.



Section 1-1-10 - Repeal of uncodified statutes of public, general, and permanent nature; certain statutes saved from repeal.

Subject to the provisions of this section, or as may be otherwise provided in this Code, all statutes of a public, general and permanent nature, not included in this Code, are repealed. The foregoing provisions of this section shall not repeal, nor be construed to repeal, local, private or special statutes; nor statutes which relate to or apply to only one county, municipality, political subdivision, district or territory; nor statutes which apply to one or more counties, municipalities, political subdivisions, districts or territories on the basis of population; nor statutes in effect on the effective date of this Code which apply to one or more judicial circuits of the state, whether by specific reference thereto, or the basis of population or by some other method of identification or classification; nor statutes in effect on the effective date of this Code which establish the amount or rate of salary or compensation of any state officer or employee or any other person whose salary or compensation is paid, in whole or in part, by the state, or which establish minimum or maximum amounts of salary or compensation, or which provide additional compensation for the performance of specified services or duties; nor statutes relating to the swamp and overflowed lands; nor statutes relating to the public debt or authorizing the issuance of bonds or other evidence of indebtedness by the state or any county, municipality, political subdivision or agency thereof; nor statutes appropriating funds; nor any act submitting an amendment to the Constitution or any act to be effective upon the adoption of such an amendment to the Constitution; nor statutes becoming effective after the effective date of this Code.



Section 1-1-11 - Repealed laws not revived.

All laws and all statutes or parts of statutes which are repealed or abrogated by this Code, or are repugnant to any law repealed by this Code and which have not been reenacted or consolidated, shall continue to be so repealed or abrogated.



Section 1-1-13 - Previous validating acts not repealed.

The omission from this Code of any acts heretofore passed which validated any bonds, notes, warrants, certificates or other evidences of indebtedness issued by any city, town, county, county board of education, city board of education or other political subdivision of the state shall in no way operate or be construed to repeal or destroy the effect of any and all of such validating acts where said validating acts have been otherwise lawfully passed and are not in conflict with the Constitution of the United States or the State of Alabama.



Section 1-1-14 - Classification and organization of Code; notes and catchlines of sections not part of law.

(a) The classification and organization of the titles, chapters, articles, divisions, subdivisions and sections of this Code, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference or presumption of a legislative construction shall be drawn therefrom.

(b) Unless otherwise provided in this Code, the descriptive headings or catchlines immediately preceding or within the text of the individual sections of this Code, except the section numbers included in the headings or catchlines immediately preceding the text of such sections, do not constitute part of the law, and shall in no manner limit or expand the construction of any such section. All historical citations and notes set out in this Code are given for the purpose of convenient reference, and do not constitute part of the law.



Section 1-1-15 - References to sections, titles, etc.

(a) Unless otherwise indicated in the context, references in this Code to titles, subtitles, chapters, articles, divisions, subdivisions or sections shall mean titles, subtitles, chapters, articles, divisions, subdivisions or sections of this Code.

(b) Whenever any reference is made to any portion of this Code or any other law, the reference applies to all amendments thereto.



Section 1-1-16 - Severability of provisions of Code and statutes.

If any provision of this Code or any amendment hereto, or any other statute, or the application thereof to any person, thing or circumstances, is held invalid by a court of competent jurisdiction, such invalidity shall not affect the provisions or application of this Code or such amendment or statute that can be given effect without the invalid provisions or application, and to this end, the provisions of this Code and such amendments and statutes are declared to be severable.






Chapter 2 - STATE SYMBOLS AND HONORS.

Section 1-2-1 - Official coat of arms - General description.

Alabama shall have an official coat of arms which shall be as follows: a shield upon which is carried the flags of four of the five nations which have at various times held sovereignty over a part or the whole of what is now the State of Alabama: Spain, France, Great Britain and the Confederacy. The union binding these flags shall be the shield of the United States. The shield upon which the flags and shield of the United States are placed shall be supported on either side by an eagle. The crest of the coat of arms shall be a ship representing the "Badine" which brought the French colonists who established the first permanent white settlements in the state. Beneath the shield there shall be a scroll containing the sentence in Latin: "Audemus jura nostra defendere," the English interpretation of which is "We Dare Maintain Our Rights." The word "Alabama" shall appear beneath the state motto.



Section 1-2-2 - Official coat of arms - Description in heraldic terms.

The coat of arms of Alabama as described in heraldic terms shall be as follows: arms: quarterly, the first azure three fleur de lis or (for France); second quarterly first and fourth gules a tower tripple towered or, second and third argent a lion rampant gules (for Spain); third azure a saltire argent and gules over all a cross of the last fimbriated of the second (for Great Britain); fourth gules of a saltire azure, fimbriated argent 13 mullets of the last (for the Confederacy); at center in escutcheon chief azure paly argent and gules 13 (for United States) arms supported by two American eagles displayed. Crest: A full rigged ship proper.



Section 1-2-3 - Official coat of arms - Use.

The official coat of arms of the State of Alabama shall be placed above the speaker's stand in each house of the Alabama Legislature, in the office of the Governor of the state, in the Department of Archives and History and any other department or institution, and shall be used for any other purpose conforming with the dignity of the coat of arms of the state upon approval of the Governor.



Section 1-2-4 - Great Seal of the State.

The seal shall be circular, and the diameter thereof two and a quarter inches; near the edge of the circle shall be the word "Alabama," and opposite this word, at the same distance from the edge, shall be the words, "Great Seal." In the center of the seal there shall be a representation of a map of the state with its principal rivers. The seal shall be called the "Great Seal of the State of Alabama." The seal shall be kept and used as required by the Constitution and laws.



Section 1-2-5 - Flag of the state - Description.

The flag of the State of Alabama shall be a crimson cross of St. Andrew on a field of white. The bars forming the cross shall be not less than six inches broad, and must extend diagonally across the flag from side to side.



Section 1-2-6 - Flag of the state - Display.

The flag of the state shall be hoisted on the dome of the Capitol when the two houses of the Legislature are in session, and shall be used by the state on all occasions when it may be necessary or customary to display a flag, except when, in the opinion of the Governor, the national flag should be displayed.



Section 1-2-7 - State bird.

The bird commonly called the yellow-hammer is hereby designated the state bird.



Section 1-2-8 - State salt water fish.

The tarpon is hereby designated and named the official state salt water fish of Alabama.



Section 1-2-9 - State fresh water fish.

The largemouth bass, Micropterus punctulatus, is hereby designated and named the official fresh water fish of Alabama.



Section 1-2-10 - State horse.

The racking horse is hereby designated and named the official state horse of Alabama.



Section 1-2-11 - State flower; state wildflower.

(a) The camellia, Camellia japonica L., is hereby designated and named as the official state flower of Alabama.

(b) The oak-leaf hydrangea, Hydrangea quercifolia Bartr., is hereby designated and named as the official state wildflower of Alabama.

(c) Specimens of the state flower and the state wildflower shall be deposited in the Auburn University Herbarium.



Section 1-2-12 - State tree.

The southern longleaf pine, Pinus palustris Miller, is hereby designated and named as the official state tree of Alabama. A specimen of the state tree shall be deposited in the Auburn University Herbarium, which is the State Herbarium for Alabama.



Section 1-2-13 - Official mineral.

Hematite is hereby designated and named the official mineral of the State of Alabama.



Section 1-2-14 - Official rock.

Marble is hereby designated and named the official rock of Alabama.



Section 1-2-15 - Poet Laureate.

There shall be the honorary office of Poet Laureate of Alabama.

The Writers' Conclave, a voluntary organization of Alabama historians, playwrights, fiction writers, poets and newspaper writers, may at any annual meeting of said Writers' Conclave, designate a suitable person to hold the honorary office of Poet Laureate of Alabama; and, upon the election of a nominee by a majority of the membership present and voting, the same may be certified to the Governor of Alabama by the president of said Writers' Conclave as duly elected to the position, whereupon the Governor shall issue a commission to said Poet Laureate, bearing the Great Seal of the State of Alabama.

The term of office of Poet Laureate of Alabama shall be indeterminate. Vacancies shall be filled by the method described in the preceding paragraph.

No salary or other emoluments of a monetary nature shall be paid to the Poet Laureate of Alabama by the state by virtue of said office.

The Poet Laureate of Alabama may be entitled to wear upon his person as an insignia of the office a small gold medal simulating in design an open book, upon which may be inscribed the title of the office, the name of the incumbent and the date of the commission issued by the Governor, said medal to be provided by the Alabama Writers' Conclave from its own funds.



Section 1-2-16 - State song.

The poem "Alabama," a gift to the people of the state from Julia S. Tutwiler, together with the original music written for such poem by Edna Gockel-Gussen, which music has been approved and adopted by the Alabama Federation of Music Clubs, is hereby adopted as the state song of Alabama.



Section 1-2-17 - State game bird.

The wild turkey is hereby designated and named the official state game bird for the State of Alabama.



Section 1-2-18 - State dance.

The dance known as the square dance is designated the American folk dance of the State of Alabama.



Section 1-2-19 - State nut.

The pecan is designated as official state nut of the State of Alabama.



Section 1-2-20 - State fossil.

The Alabama Legislature does hereby designate as the official State of Alabama fossil the "Species Basilosaurus Cetoides."

No fossil "Species Basilosaurus Cetoides" shall be removed from the State of Alabama, in whole or in part, except by prior written approval of the Governor.



Section 1-2-21 - State renaissance faire.

The annual renaissance faire in Florence, Alabama, is hereby named and designated as the official renaissance faire in the State of Alabama, and said city is now and shall remain as the permanent location of this event.



Section 1-2-22 - State championship horse show.

The Alabama State Championship Horse Show is hereby designated as the official state championship horse show of Alabama.



Section 1-2-23 - State butterfly.

The Eastern Tiger Swallowtail is hereby designated as the official mascot and butterfly of the State of Alabama.



Section 1-2-24 - State insect.

The monarch butterfly is hereby named and designated as the official insect for the State of Alabama.



Section 1-2-25 - State reptile.

In recognition of its occurrence in the State of Alabama only, Pseudemys alabamensis of the Family Emydidae and Order Testudines, or the Alabama red-bellied turtle, is hereby named and designated as the official reptile for the State of Alabama.



Section 1-2-26 - State gemstone.

The Star Blue Quartz is designated as the official gemstone for the State of Alabama.



Section 1-2-27 - State shell.

The Scaphella junonia johnstoneae is hereby designated as the official shell of the State of Alabama.



Section 1-2-28 - State drama.

The drama by William Gibson, "The Miracle Worker," which is performed annually on the grounds of Ivy Green, the birthplace of native Alabamian Helen Keller, is hereby designated as the official outdoor drama of the State of Alabama.



Section 1-2-29 - State barbecue championship.

The Demopolis Christmas on the River Barbecue Cook-off is hereby designated as the official Alabama State Barbecue Championship.



Section 1-2-30 - State agricultural museum.

The Dothan Landmarks Parks is hereby designated the official Agricultural Museum for the State of Alabama.



Section 1-2-31 - State horseshoe tournament.

The annual fall horseshoe tournament in Stockton, Alabama, is hereby designated as the official championship horseshoe tournament for the State of Alabama.



Section 1-2-32 - State historic theatre.

The Alabama Theatre for the Performing Arts is designated as the official State Historic Theatre for the State of Alabama.



Section 1-2-33 - State outdoor musical drama.

"The Incident at Looney's Tavern" is designated as Alabama's Official Outdoor Musical Drama.



Section 1-2-34 - State amphibian.

The Red Hills Salamander, Phaeognathus hubrichti Highton 1961, is hereby designated and named as the official state amphibian of Alabama.



Section 1-2-35 - State fruit.

The Blackberry, Rubus, R. occidentalis, is hereby designated and named as the official fruit of Alabama.



Section 1-2-36 - State mammal.

The Black Bear, subfamily ursinae, Ursus americanus Pollas, 1780, is hereby designated as the official state mammal of Alabama.



Section 1-2-37 - State tree fruit.

The Peach, Rosaceae, genus Prunus, species P. persica, is hereby designated as the official state tree fruit of Alabama.



Section 1-2-38 - State marine mammal.

The West Indian Manatee, family Trichechidae, order Sirenia, species Trichechus manatus, is hereby designated as the official state marine mammal of Alabama.



Section 1-2-39 - State crustacean.

The Brown Shrimp, family Penaeidae, order Descapoda, species Penaeus aztecus, is designated as the official State Crustacean of Alabama.



Section 1-2-40 - State agricultural insect.

The queen honey bee is hereby named and designated as the official agricultural insect for the State of Alabama.



Section 1-2-41 - State cake.

The Lane Cake, which originated in Clayton, Alabama, is designated as the official State Cake of Alabama.






Chapter 2A - THE ALABAMA STATE FLAG ACT.

Section 1-2A-1 - Short title.

This chapter shall be known and may be cited as the "Alabama State Flag Act."



Section 1-2A-2 - Historical information.

The Legislature finds it is appropriate to include within this chapter general history and related information concerning the state flag. The state did not have a flag from 1819 to January 11, 1861, when a resolution was passed designating a flag designed by a group of Montgomery women as the "Republic of Alabama Flag." One side of this flag displayed, under an arch bearing the words "Independent Now and Forever," the Goddess of Liberty holding in her right hand an unsheathed sword and in her left hand a small flag with one star. Displayed on the reverse side of this flag were a large cotton plant in full fruit and flower, a coiled rattlesnake, and the Latin words "Noli Me Tangere" (Touch Me Not) beneath the cotton plant. This flag, which flew for about a month, was removed to the Governor's office on February 10, 1861, apparently suffering damage caused by severe weather. The Republic of Alabama Flag was never flown again.

From April 1865 until 1895, the State of Alabama flew the United States Flag during all official occasions.

The Alabama State Flag as it exists today was adopted on February 16, 1895, pursuant to Act No. 383 of the 1895 Legislature of Alabama (Acts 1894-1895, p. 719), which is codified as Section 1-2-5. Section 1-2-5 provides:

"The flag of the state of Alabama shall be a crimson cross of St. Andrew on a field of white. The bars forming the cross shall be not less than six inches broad, and must extend diagonally across the flag from side to side."

The St. Andrew's Cross resembles the letter "X" in the English alphabet and is also referred to as the "saltier" or "Crux Decussata." According to tradition, Andrew, the brother of Peter, was crucified on a cross of this shape. Andrew did not feel worthy enough to die on the same style of cross on which Christ died and requested a cross of another shape. His request was granted and he was crucified upside down on a cross which now bears his name. Rather than using nails to secure his limbs to the cross, Andrew was bound to the cross with ropes. His suffering was thus prolonged. St. Andrew's Cross came into wide use during the Medieval Period and became the national cross of Scotland, since St. Andrew was the patron saint of Scotland.

Currently, Alabama law requires the display of the Alabama State Flag at all schools supported by public funds when school is in session. The State Superintendent of Education has determined that the Alabama State Flag must be hoisted on a pole to be appropriately displayed at school buildings.

The salute to the Alabama State Flag provides:

"Flag of Alabama I salute thee. To thee I pledge my allegiance, my service, and my life."



Section 1-2A-3 - Flag display protocol.

For purposes of this chapter and any other provision of general law, appropriate flag display protocol shall expressly include, but not be limited to, the requirement that when flown on the same pole, the order of placement from top to bottom shall be the United States flag, the state flag, and other flags.



Section 1-2A-4 - Display of Alabama State Flag - Courthouses.

(a) Each county courthouse and courthouse annex in which a court sits on a regular basis shall prominently display the Alabama State Flag, in accordance with appropriate flag display protocol, on a flag pole or flag poles located near the main entrance of the courthouse and the courthouse annex. If the main entrance of a courthouse annex is clearly visible from the main entrance of the courthouse, or if the courthouse and courthouse annex are attached, the flag may be located near the main entrance of the courthouse only.

(b) Unless otherwise acquired pursuant to gift, donation, or other means, the flags and flag poles required by this section shall be purchased by the county within three years after August 1, 2001.



Section 1-2A-5 - Display of Alabama State Flag - Law enforcement agencies.

(a) Each state, county, and municipal law enforcement agency headquarters, including the headquarters for state troopers, peace officers, marine police officers, and local police officers, shall prominently display the Alabama State Flag, in accordance with appropriate flag display protocol, on a flag pole or flag poles located near the main entrance of the building.

(b) Unless otherwise acquired pursuant to gift, donation, or other means, the flags and flag poles required by this section shall be purchased by the applicable law enforcement agency within three years after August 1, 2001.

(c) Any municipality with a population of 1,000 or less, according to the most recent federal decennial census, shall be exempt from this section unless other flags are being flown in the municipality by the municipality.



Section 1-2A-6 - Display of Alabama State Flag - State parks or historic sites.

(a) Each state park or historic site administrative building, which is located on park property and open to the general public, shall prominently display the Alabama State Flag, in accordance with appropriate flag display protocol, on a flag pole or flag poles located near the main entrance of each administrative building.

(b) Unless otherwise acquired pursuant to gift, donation, or other means, the flags and flag poles required by this section shall be purchased by the applicable park or historic site within three years after August 1, 2001.



Section 1-2A-7 - Display of Alabama State Flag - Department or agency facilities.

(a) Each facility or building located in this state that is affiliated with any department or agency of the state and supported in whole or in part by public funds, shall prominently display the Alabama State Flag, in accordance with appropriate flag display protocol, on a flag pole or flag poles located near the main entrance of each facility or building. Any facility or building that is not in public view or open to the general public, or is used only for storage or other warehouse purposes, may be exempt from the requirements of this section at the discretion of the director or chief official of the department or agency.

(b) Unless otherwise acquired pursuant to gift, donation, or other means, the flags and flag poles required by this section shall be purchased by the applicable department or agency within three years after August 1, 2001.



Section 1-2A-8 - Display of Alabama State Flag - Municipal buildings.

(a) Each municipal building located in this state which is open to the general public and supported in whole or in part by public funds, shall prominently display the Alabama State Flag, in accordance with appropriate flag display protocol, on a flag pole or flag poles located near the main entrance of each building.

(b) Unless otherwise acquired pursuant to gift, donation, or other means, the flags and flag poles required by this section shall be purchased by the applicable municipality within three years after August 1, 2001.

(c) Any municipality with a population of 1,000 or less, according to the most recent federal decennial census, shall be exempt from this section unless other flags are being flown in the municipality by the municipality.






Chapter 2B - DISPLAY OF POW-MIA FLAG ON STATE-OWNED BUILDINGS AND STATE PARKS.

Section 1-2B-1 - Display of flag.

On and after July 1, 2009, each state-owned building and each state park at which the flag of the United States is displayed and each rest area along the state and interstate highway systems may also display a POW-MIA flag, if such flags are available free of charge to the agency that occupies the building, to the state park, or to the rest area and if such display is in accordance with federal laws and regulations.






Chapter 3 - MISCELLANEOUS PROVISIONS.

Section 1-3-1 - Common law of England adopted.

The common law of England, so far as it is not inconsistent with the Constitution, laws and institutions of this state, shall, together with such institutions and laws, be the rule of decisions, and shall continue in force, except as from time to time it may be altered or repealed by the Legislature.



Section 1-3-2 - When undertaking without seal sufficient.

When by law a bond is required, an undertaking without seal is sufficient, and must be taken in all respects as if the same were a sealed instrument.



Section 1-3-3 - Execution of bonds, warrants, notes, etc., with facsimile signatures and seals.

(a) In any instance where any bond, warrant, note or certificate is issued by any county, municipality, board of education or public corporation in this state and is required or permitted to be executed or attested by more than one person, a facsimile of the signature of any one or more of the persons or officers executing or attesting the same may be imprinted or otherwise reproduced on such instrument; provided, that at least one signature so required shall be manually subscribed thereon. In any instance where any interest coupons are attached to any such bond, warrant, note or certificate in evidence of installments of interest payable thereon, a facsimile of any or all of the signatures required or permitted thereon may be imprinted or otherwise reproduced thereon, and it shall not be necessary that any signature be manually inscribed on any such interest coupon. Any signature required or permitted to be placed on any such instrument for the purpose of attesting or authenticating the same, or certifying to the registration or validation thereof, or certifying to any other matter pertaining thereto, may be imprinted or otherwise reproduced thereon in facsimile, and it shall not be necessary that such signature be manually inscribed thereon. Any seal required or permitted to be affixed or impressed on any such instrument may be imprinted or otherwise reproduced thereon in facsimile.

(b) Notwithstanding the fact that, prior to delivery of any bond, warrant, note or certificate executed as provided in the preceding subsection, any of the officers whose signatures appear thereon should cease to hold office, such instrument shall be valid to the same extent as if the officers whose signatures appear thereon were serving as such officers at the time of such delivery.

(c) This section shall not be construed to repeal any other law authorizing the execution with facsimile signatures of, or the reproduction of facsimile seals on, bonds, warrants, notes or certificates for the payment of money.



Section 1-3-4 - Fiscal year of state.

The fiscal year of the government shall commence on the first day of October and end on the thirtieth day of September. This fiscal year shall be used for purposes of making appropriations and of financial reporting and shall be uniformly adopted by all departments, institutions, bureaus, boards, commissions and other state agencies.



Section 1-3-5 - Reclassification date.

The one hundred twentieth day after the first day of the first regular legislative session held next after the publication by the federal government of the regular federal decennial population census for Alabama is hereby fixed as the date for any reclassification under any law requiring classification based on such said census. The provisions of this section shall not apply to any law which provides for the levying or collection of license taxes on a population basis or the distribution of state and county collected or administered revenue or funds on a population basis, and the population as disclosed by any federal decennial census, as soon as the same is proclaimed, published or certified by the Director of the United States Census Bureau, shall be used in administering any such law.



Section 1-3-6 - Fees of certain county and city officials to be paid into local treasury.

In all counties and cities where officials are paid on a salary basis instead of a fee basis, all fees required under the terms of this Code to be paid to or collected by such officials shall be paid by said officials into the treasury of the county or municipality or to the official performing the duties of county treasurer or municipal treasurer except as otherwise provided by law.



Section 1-3-7 - Notice, etc., required to be served by registered mail may be served by certified mail.

In any case or matter in which the giving or serving of any notice, subpoena, citation or other writing by registered mail is authorized or required by law, such notice, subpoena, citation or other writing may be given or served by certified mail in lieu of registered mail. The person mailing such notices, subpoenas, citations or other writings shall stipulate that the delivery thereof shall be limited to the addressee only in those instances in which the law requires such limited delivery when service is by registered mail and shall demand a "return receipt" in those instances in which the law requires a "return receipt" when service is by registered mail. Whenever any statute authorizes or requires giving or serving any notice, subpoena, citation or other writing by registered mail, such statute shall be construed to authorize such giving or serving thereof also by certified mail.



Section 1-3-8 - Holidays enumerated; personal leave days; state holidays observed by closing of state offices; compensatory leave days.

(a) Sunday, Christmas Day, New Year's Day, Martin Luther King, Jr.'s birthday, Robert E. Lee's birthday, George Washington's birthday, Thomas Jefferson's birthday, Confederate Memorial Day, National Memorial Day, Jefferson Davis' birthday, the Fourth day of July, Labor Day, Columbus Day and Fraternal Day, Veterans' Day, American Indian Heritage Day, and the day designated by the Governor for public thanksgiving shall each be deemed a holiday. If any holiday falls on Sunday, the following day is the holiday. If any holiday falls on Saturday, the preceding day is the holiday. Veterans' Day shall be observed by the closing of all state, county, and municipal offices, all banks located within this state, and the public schools on such day. Public schools, grades K to 12, inclusive, and all public two-year institutions of higher education shall also be closed on National Memorial Day, and such closing shall be applicable to all students and non-essential employees. The Superintendent of Banks, with the concurrence of not less than two members of the state Banking Board, may authorize any state bank to close on National Memorial Day, the last Monday in May, and on such other days as may be declared by the Governor to be state holidays in honor of a special event. If any authorized state holiday falls on Friday, the Superintendent of Banks may authorize the Saturday following that Friday to be a holiday. The superintendent may also authorize the closing of banks at 12:00 noon on the day prior to Christmas Day, and the day prior to New Year's Day, if such days fall on business days.

(b) Of the above enumerated legal public holidays, the following shall be observed on the dates herein prescribed:

(1) Robert E. Lee's birthday - the third Monday in January.

(2) George Washington's birthday - the third Monday in February.

(3) Confederate Memorial Day - the fourth Monday in April.

(4) Jefferson Davis' birthday - the first Monday in June.

(5) Columbus Day and Fraternal Day - the second Monday in October.

(6) Veterans' Day - the eleventh day of November.

(7) Martin Luther King, Jr.'s birthday - the third Monday in January.

(8) National Memorial Day - the last Monday in May.

(9) Thomas Jefferson's birthday - the third Monday in February.

(10) American Indian Heritage Day - the second Monday in October.

(c) In addition to the legal holidays provided above, Mardi Gras shall be deemed a holiday in Mobile and Baldwin Counties and all state offices shall be closed in those counties on Mardi Gras.

(d) In addition to the legal holidays provided above all state employees, except those employed in Baldwin and Mobile Counties, shall be granted one personal leave day per year. The personal leave day shall be granted on January 1 of each year. All state employees employed in Baldwin and Mobile Counties shall be granted no personal leave day. All such personal leave days granted in any year shall be used by the end of the calendar year. All such personal leave days shall be scheduled during the year with the approval of the supervisor. Supervisors failing to schedule personal leave days for employees shall justify that action in writing to the Director of State Personnel and the employee shall receive pay at a rate not less than the employee's usual and customary rate of pay for any personal leave day not taken by December 31 of each year.

(e) All state holidays shall be observed by the closing of all state offices. Any state office may remain open on a state holiday upon written notice by the appointing authority to the State Personnel Board at least 60 days in advance of the holiday. Provided, that any state office may be opened in the event of an emergency and the State Personnel Board may grant a blanket approval for the openings of state offices needing to be open on holidays on a regular basis for essential services. Any state employee working on a state holiday shall receive a day of compensatory leave or paid compensation in lieu of the holiday as provided herein.

(f) Each employee shall attempt to schedule any compensatory leave day provided in lieu of a regularly scheduled holiday, subject to the approval of the supervisor, during the quarter that the regularly scheduled holiday occurred. If any compensatory leave day cannot be scheduled during the designated quarter, the compensatory leave day may be accumulated at the request of the employee for up to one year. Supervisors failing to schedule compensatory leave days for employees within the quarter, unless the day is carried forward at the request of the employee, shall justify that action in writing to the Director of State Personnel and the employee shall receive pay at a rate not less than the employee's usual and customary rate of pay for any compensatory leave day to which the employee may be entitled and which has not been taken.









Title 2 - AGRICULTURE.

Chapter 1 - GENERAL PROVISIONS.

Section 2-1-1 - Definitions.

When used in this title, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) PERSON. An individual, a partnership, a corporation or two or more individuals having a joint or common interest.

(2) SELL or SOLD. The sale, keeping for sale, offer or exposure for sale, having in possession for sale, delivery or distribution in this state of the product or article in question.

(3) COMMISSIONER. The Commissioner of Agriculture and Industries.

(4) COOPERATIVE. A cooperative marketing association for marketing of farm products.



Section 2-1-2 - Acts or omissions of officers or agents.

When construing and enforcing the provisions of this title or any other provision of this Code or other statute which the Commissioner, Department or Board of Agriculture and Industries is authorized or directed to administer or enforce, the act, omission or failure of any officer, agent or other person acting for or employed by any individual, partnership, corporation or by two or more individuals having a joint or common interest shall in every case also be deemed to be the act or omission or failure of such individual, partnership, corporation or of two or more individuals having a joint or common interest.



Section 2-1-3 - Prima facie evidence of possession with intent to sell.

The having in possession of any article, substance, material or product, the sale of which is regulated under the provisions of this title or any other provision of this Code or other statute which the Commissioner, Department or Board of Agriculture and Industries is authorized or directed to administer or enforce, by any person who manufactures, sells, keeps for sale, offers or exposes for sale, serves, distributes or delivers the same shall be prima facie evidence of having in possession with intent to sell, except, that this section or any of the penalties set forth in this title or other such statute shall not apply to any common carrier when said article, substance, material or product was received by said carrier for transportation in the ordinary course of business and without actual knowledge of the adulteration, misbranding or under standard grade, weight or measure claimed.



Section 2-1-4 - Failure to apply farm produce to payment of lien for rent or advances.

Any person who knowingly takes or receives any cotton or other farm produce upon which there is a lien for rent or advances or both, or the proceeds thereof, and who fails to apply the same to the payment of the rent or the discharge of the lien, whether the same is in the hands of a third party or not, shall, on conviction, be punished as if he had stolen the same.



Section 2-1-5 - Cooperation of all agricultural agencies required; meetings authorized; duty to attend meeting and furnish information.

(a) It shall be the duty of the Governor, the Board of Trustees of Auburn University, the director of the Alabama Agricultural Experiment Station System, the Commissioner of Agriculture and Industries and all other agencies of the state engaged in agricultural work or in its connected services to cooperate and encourage the agricultural work and development of the state and to maintain a helpful, sympathetic and cooperative relationship in carrying out this work.

(b) Such meetings as may be desired or are deemed helpful by the Governor, the board of trustees, the commissioner or the director are hereby authorized, and they may call into consultation any head of any department or institution of the state or any professor or scientist to secure technical, scientific or practical information for use in any one or more of the agricultural fields of endeavor. It shall be the duty of such person, when so requested, to attend any meeting and to furnish such information, facts and data in his possession as may be requested for the coordination of the work of all agencies and the advancement of agriculture in Alabama.



Section 2-1-6 - Refund of any funds improperly or illegally collected.

In the event of improper or illegal collection of any license or permit fee, or any other sum made in an effort to enforce any of the provisions of this title or any other provision of this Code or other statute which the Commissioner, Department or Board of Agriculture and Industries is authorized or directed to administer or enforce, either as a result of a mistake of law or fact, upon the written application of the party in interest, the comptroller, upon requisition of the commissioner approved by the Attorney General that such sum was improperly or illegally collected and paid into the Treasury to the credit of the Agricultural Fund, shall draw his warrant in favor of the party in interest upon the Treasurer for the amount thus certified as improperly or illegally collected and paid into the Treasury to the credit of said Agricultural Fund, and the same shall be charged to and paid out of the particular fund into which it was originally paid. The application for refund provided for in this section must be filed with the Commissioner within two years from the date on which the amount was improperly or illegally collected, and no amounts shall be refunded unless the application therefor is filed within the time limit prescribed in this section.



Section 2-1-7 - Purchase, etc., with public funds of beef not raised and produced within United States.

(a) It is specifically forbidden for any person knowingly to purchase or to authorize or requisition the purchase of beef other than beef raised and produced within the United States when such purchase is to be paid by the state government, any of its political subdivisions or any agency thereof out of public funds; provided, however, that the provisions of this subsection shall not apply to canned meat which is not available from a domestic source and which is not processed in the United States.

(b) Any purchase which is made in violation of the provisions of subsection (a) of this section shall be considered an illegal and unauthorized expenditure of public funds.



Section 2-1-9 - Penalty for violation.

Any person violating any provision of this title, or the rules and regulations issued thereunder shall be guilty of a misdemeanor and, upon conviction, unless otherwise provided in this title, shall be fined not more than $500.00, and may also be sentenced to hard labor for not more than six months.



Section 2-1-10 - Offense under federal jurisdiction.

If it shall appear to the satisfaction of the Commissioner of Agriculture and Industries that the violation of any of the provisions of this title is properly a subject of interstate commerce or otherwise comes under the supervision and jurisdiction of the United States, then the Commissioner of Agriculture and Industries or his agent shall certify the matter to the proper federal authority.



Section 2-1-11 - Animal identification program.

(a) The Department of Agriculture and Industries may develop and implement an animal identification program that is consistent with the United States Department of Agriculture's National Animal Identification System.

(b) The department may request all persons subject to the identification program to voluntarily provide all information necessary as determined by the department to implement and maintain the program. Participation in the program will not be required until such time as same is mandated under federal laws or regulations.

(c) All information collected by the department pursuant to this section is confidential and shall not be subject to public disclosure except by order of a court of competent jurisdiction or as authorized by rule of the department.



Section 2-1-12 - Collection of farming information.

In the interest of public health, safety, and welfare, the Commissioner of the Department of Agriculture and Industries may collect information, from time to time, regarding the existence, operation, or business of livestock, milk and dairy products, eggs, cotton, poultry, commercial feed, grain, seed, fertilizer, plants and trees, pesticides, or any other subject regulated by the department pursuant this title. In order to collect the information without revealing the personal information about individual farming operations, the commissioner may make the information collected pursuant to this section confidential except as otherwise provided by law.



Section 2-1-13 - Agricultural tourist attractions.

(a) For the purpose of this section, the following words have the following meanings:

(1) AGRICULTURAL TOURIST ATTRACTIONS. Any agricultural based business providing any on-site attraction to tourists which meets criteria established by the Department of Agriculture and Industries.

(2) DIRECTIONAL SIGN. A sign placed on the right-of-way of a state highway or county road to direct traffic to an agricultural tourist attraction.

(b) The Department of Agriculture and Industries shall by rule establish the criteria and an application process to provide for agricultural tourist attractions. Each application for approval as an agricultural tourist attraction with the department shall be accompanied by a one-time application fee to be established by the department. In addition, each agricultural tourist attraction shall pay an annual renewal fee to be established by the department. The department shall maintain a registry of approved agricultural tourist attractions.

(c) Upon approval by the Department of Agriculture and Industries as an approved agricultural tourist attraction and at the request of the applicant, the Department of Agriculture and Industries in conjunction with the Department of Transportation or the county engineer, as appropriate, shall take the appropriate steps to place directional signs to direct traffic to the agricultural tourist attraction. An agricultural tourist attraction shall pay any costs related to directional signs provided for in this subsection.

(d) An agricultural tourist attraction directional sign shall not be placed along a highway under state jurisdiction unless the State Department of Transportation approves the sign and its placement. The state shall not be responsible for the cost or maintenance of any agricultural tourist attraction directional sign approved by the State Department of Transportation to be placed along a highway under state jurisdiction.

(e) An agricultural tourist attraction directional sign shall not be placed along a county road unless the county engineer approves the sign and its placement along the county road. The county shall not be responsible for the cost or maintenance of any agricultural tourist attraction directional sign approved to be placed along the county road by the county engineer.






Chapter 2 - COMMISSIONER OF AGRICULTURE AND INDUSTRIES.

Article 1 - General Provisions.

Section 2-2-1 - Chief executive officer of department.

The constitutional officer known as the Commissioner of Agriculture and Industries shall be the chief executive officer and shall have management and control of the Department of Agriculture and Industries. He shall exercise all rights, privileges, powers and duties granted him under the Constitution and statutes of the state.



Section 2-2-2 - Qualifications of commissioner.

The commissioner shall be a person of good moral character of recognized executive ability and trained in the practice and science of agriculture.



Section 2-2-3 - Bond.

Before entering upon the duties of his office, the Commissioner of Agriculture and Industries shall execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the Board of Agriculture and Industries, for the faithful performance of his duties.



Section 2-2-4 - Term of office; vacancy.

The commissioner shall hold office for a term of four years from the first Monday after the second Tuesday in January next after his election and until his successor is elected and qualified. The vacancies in said office shall be filled by the Governor for the unexpired term and until the election and qualification of a successor.



Section 2-2-5 - Salary of commissioner.

The Commissioner of Agriculture and Industries shall be paid such salary as shall be fixed by law. Such salary shall be payable from the Agricultural Fund of the State Treasury, and shall be payable to such officer in installments in the same manner as the salaries of other state officers are paid. Such salary shall be the entire annual compensation paid to the Commissioner of Agriculture and Industries for the performance of the duties of his office and all ex officio duties of his office.



Section 2-2-6 - Inspection of books; examination of witnesses; divulging information.

The commissioner or his duly appointed agents shall have authority to inspect books and records, to hear complaints, to administer oaths, to certify to all official acts and to examine under oath in any part of the state witnesses in any matter pertaining to their duties and cause such examination to be reduced to writing. If any person, having been sworn by any of the above officers to tell the truth, shall willfully give false testimony, he shall be guilty of perjury. If the commissioner or any member of the board or any employee or agent shall divulge any information acquired from the private books, documents or papers of any person, firm or corporation while acting or claiming to act under any authorization or designation in respect to confidential or private transactions, property or business of any person, firm or corporation, except in his report to the State Board of Agriculture and Industries or in the report of any agent or employee to the commissioner or when called upon to testify in any court or proceedings at law, he shall be guilty of a misdemeanor, and such employee or agent shall be disqualified from acting in any official capacity in the department.



Section 2-2-7 - Annual report; publication of handbooks, pamphlets, etc.

The commissioner, with the approval of the State Board of Agriculture and Industries, shall submit each year on or before December 1 or as early thereafter as practicable to the Governor an annual report covering all operations of the Department of Agriculture and Industries and the condition, progress and needs of agriculture and industries throughout the state. Such annual report may be printed as now provided by law in sufficient quantities for general distribution as needed. He may publish, by and with the approval of the State Board of Agriculture and Industries, such handbooks, pamphlets, bulletins, notices and information as in his judgment will aid and promote agricultural and industrial development of Alabama and the enforcement of the provisions of law relating to agriculture and industries.



Section 2-2-8 - Commissioner's powers and duties generally; assistance from other state agencies.

(a) The commissioner shall execute the agricultural and industrial policies of the State Board of Agriculture and Industries. It shall be his duty:

(1) To investigate and ascertain the industrial possibilities of the State of Alabama and to seek to secure the development of the same;

(2) To collect statistics in regard to industrial development in the State of Alabama;

(3) To make investigations as to any matter relative to industrial development and possibilities;

(4) To cooperate in the fostering and development of the industrial interests of the state;

(5) To cooperate especially in the promotion, establishment and location of industries in the smaller municipalities and rural communities of the state which use as a raw material farm products of any character;

(6) To cooperate with the state chamber of commerce, local chambers of commerce and all local industrial boards to promote the purposes of this title; and

(7) To employ such clerical assistants, agents or representatives and to secure such expert advice or assistance as may be necessary for carrying out the purposes of this title and any other provision of this Code or other statute which he is authorized to administer or enforce.

(b) In the discharge of the functions, duties and powers placed upon, vested in and to be exercised by him in accordance with the provisions of this title and any other provision of this Code or other statute which he is authorized to administer or enforce, the Commissioner of Agriculture and Industries shall have the right to call on all state departments, institutions, agencies, bureaus, boards or commissions for assistance, reports, advice and information, and it shall be the duty of such departments, institutions, agencies, bureaus, boards or commissions to comply with such request.



Section 2-2-8.1 - Promotion of economic and industrial development.

(a) The Commissioner of the State Department of Agriculture and Industries, or an employee designated in writing by the commissioner, in order to promote economic and industrial development in this state, may expend the funds of the department in such a manner as the commissioner deems appropriate to entertain economic development prospects, to promote public relations with the prospects, and for other public purposes.

(b) All funds expended pursuant to this section shall be subject to the same auditing and accounting procedures as used for the Alabama Development Office and the Alabama State Port Authority for comparable functions and expenditures and as otherwise provided by law.



Section 2-2-9 - Delegation of powers and duties.

The commissioner may delegate any of his powers to or direct any of his duties to be performed by the chief of a division and, except where it is otherwise provided by statute or the context otherwise requires, may delegate any of such powers to any agent or employee of the department.



Section 2-2-10 - Assistant to commissioner.

The Board of Agriculture and Industries may, in its discretion, designate one employee of the Department of Agriculture and Industries as an assistant to the commissioner.



Section 2-2-11 - Organization of department; unclassified service.

The commissioner shall, with the advice and approval of the State Board of Agriculture and Industries, organize the Department of Agriculture and Industries into such divisions as deemed necessary to properly segregate and conduct the work of the department. The commissioner may assign to each of the employees of the department such powers, duties, and labors as the commissioner may see fit. At the discretion of the commissioner, one additional person for each division may be employed in the unclassified service. Provided, however, the total number of additional persons who may be employed in the unclassified service under the provisions of the preceding sentence shall not exceed three additional persons.



Section 2-2-12 - Legal counsel for department.

The Commissioner of Agriculture and Industries, with the approval of the Attorney General, shall be authorized, subject to the provisions of the state Merit System law, to appoint a legal counsel for the state Department of Agriculture and Industries. He shall be commissioned as an assistant attorney general and shall have the authority and duties of an assistant attorney general, but he shall devote his entire time to the business of the Department of Agriculture and Industries.

The compensation for the said legal counsel shall be paid out of funds appropriated to the state Department of Agriculture and Industries and in the same manner as the compensation of other employees is paid.



Section 2-2-13 - Appointment of assistants and employees; employees' bonds.

The commissioner shall, with the approval of the State Board of Agriculture and Industries and as otherwise provided by law, appoint such chiefs, assistants, deputies, agents, experts and other employees as are necessary for the successful administration of the affairs of the department and prescribe their duties. The chief clerk of the commissioner shall, before entering upon the duties of his office, execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $10,000.00, for the faithful performance of his duties. Other employees shall execute to the state such official bonds as the commissioner may determine and require, unless otherwise expressly provided by law.



Section 2-2-14 - Livestock theft investigator.

The Commissioner of Agriculture and Industries, with the approval of the Governor, is hereby authorized to designate as "livestock theft investigator" any employee or employees of the Department of Agriculture and Industries performing duties relating to the enforcement of the livestock laws of this state. Such employee or employees so designated shall, in addition to other duties of employment, perform work involving investigations and the enforcement of all laws of the State of Alabama enacted for the purpose of preventing theft and unlawful dealing in and handling of cattle and other livestock, including the enforcement of livestock sanitary and disease control laws to the end that persons who commit or who are charged with the commission of such unlawful offenses may be arrested and prosecuted therefor. Employees of the Department of Agriculture and Industries designated and approved under the provisions of this section as "livestock theft investigators" shall have the power and authority of peace officers for the enforcement of laws to prevent theft of livestock, livestock sanitary and disease control laws and any other laws relating to or governing the keeping, handling, movement and sale of livestock and such peace officers shall exercise such power and authority anywhere within the State of Alabama. Such employees designated and approved as peace officers hereunder shall also be authorized to investigate, serve subpoenas and make arrests for the theft of any farm machinery, equipment or supplies and perform such duties with respect to any other farm related crime as well as any other unlawful offense or crime and such peace officer authority may be exercised anywhere within the state; provided, however, livestock theft investigators shall not have the power or authority to execute search warrants. The provisions of this section shall not be construed to change the employment status of any employee designated, authorized and approved to perform duties as livestock theft investigators as provided under this section except as expressly provided herein.



Section 2-2-14.1 - Appearance upon arrest for misdemeanor livestock violations.

(a) Whenever any person is arrested by livestock theft investigators of the Alabama Department of Agriculture and Industries under Section 2-2-14 for misdemeanor violations of livestock sanitary and disease control laws and regulations, or any other laws and regulations governing the handling, movement, or sale of livestock, all punishable as a misdemeanor, the arresting officer shall take the name and address of such person and issue a summons or otherwise notify him in writing to appear at a time and place to be specified in such summons or notice. Upon the person signing said summons or notice, the officer shall forthwith release him from custody.

(b) If the arrested person shall refuse to identify himself by giving his name and address, or shall refuse to sign the summons or notice, then the arresting officer shall immediately take such person before the nearest and most accessible district judge or district court magistrate of the county within which the violation occurred to set bond.

(c) Any person who willfully refuses to appear at the time and place specified in the summons or notice which the person has signed shall be guilty of the separate offense of bail jumping in the second degree, regardless of the disposition of the charge upon which he was originally charged.



Section 2-2-14.2 - Forfeiture of conveyances and vehicles used to perpetrate livestock theft.

(a) All conveyances and vehicles of transportation including trailers and semitrailers, equine or equidae, or any other equipment, together with all harness or other accessories, which have been used, or are used in the commission of theft of livestock, as defined in Section 13A-8-4(f), shall be contraband, and in the discretion of the circuit court, may be forfeited to the state Department of Agriculture and Industries, as hereinafter provided.

(b) Livestock theft investigators, appointed under Section 2-2-14, or any other officer authorized to enforce those laws pertaining to the theft of livestock, who finds any vehicle, conveyance or equipment, listed above, which is being, or has been, used in the perpetration of the crime of theft of livestock, shall seize said vehicle, conveyance or equipment listed above, and report said seizure to the district attorney in the county where the seizure was made. The report made to the district attorney shall include a full description of the property seized along with a full explanation of the circumstances under which the property was seized.

(c) The district attorney or other prosecuting officer of the judicial circuit, upon receiving such report may at once institute, or cause to be instituted condemnation proceedings in the circuit court, in the same manner that he is directed by law to institute proceedings for the condemnation and forfeiture of automobiles and other vehicles used in the illegal transportation of alcoholic beverages. The provisions of Sections 28-4-286 and 28-4-287, so long as they are in compliance with this section shall apply.

(d) The proceeds of the sale of any property condemned and forfeited to the state Department of Agriculture and Industries under authority of this section, after payment of all expenses in the cause, including the cost of seizure and a keeping of the property pending the proceedings, shall be paid into the State Treasury to the credit of the Agricultural Fund.

(e) Any lienholder with a perfected security interest recorded in accordance with the Uniform Commercial Code may recover the property in kind or may recover the balance remaining after deduction of any costs of recovery and sale.



Section 2-2-15 - Accountant in charge of clerical work and records; qualifications of division heads.

There shall be employed in the Department of Agriculture and Industries an expert accountant who shall have charge of all clerical work and records of said department; a graduate of an accredited agricultural college in horticulture who has had professional training in economic entomology and plant diseases and practical experience in horticulture who shall have charge of the division of plant industry; a graduate of an accredited college in chemistry who has had professional training in agricultural chemistry and practical experience in analytical work who shall have charge of the division of agricultural chemistry; and a graduate of an accredited college with a major or concentration in poultry husbandry who has served at least three years as poultry and egg inspector who shall have charge of the poultry division, charged with the administration of the inspection and regulatory phases of the national poultry improvement plan and the administration of the Alabama Egg Law. The chief of each division of the department shall also be experienced in such subjects as shall pertain to the performance of his duties.



Section 2-2-16 - Commissioner to enforce laws; promulgation of rules and regulations; notice.

The Commissioner of the Department of Agriculture and Industries is charged with the execution and enforcement of the laws and provisions contained in this title and any other provision of this Code or other statute which the Commissioner, Department or Board of Agriculture and Industries is authorized or directed to administer or enforce, and he is authorized and empowered, with the approval of the State Board of Agriculture and Industries, to promulgate such rules and regulations as are reasonable and necessary to accomplish the evident purpose and intent of the law. The commissioner shall give notice of all rules and regulations promulgated as provided in this section to all parties in interest and to all parties who are likely to be interested in the same within 30 days after the promulgation thereof, and such rules and regulations shall not become effective until the expiration of said 30-day period.



Section 2-2-17 - Evidence of rules, regulations and notices; copies furnished to probate judges.

The rules, regulations or notices purporting to be published by authority of the State Board of Agriculture and Industries in book or pamphlet form and typed or printed copies of all acts, rules, regulations or notices certified to by the commissioner or the board shall be received as evidence of the passage or issuance and legal publication of such rules, regulations or notices as of the date mentioned or provided for therein in all courts and places without further proof. A copy of said rules and regulations or notices shall be furnished to all probate judges by the commissioner immediately after their adoption; provided, that such rules, regulations or notices as apply to a restricted area of the state shall be required to be furnished only to the probate judges within the area to which such rules, regulations and notices apply.



Section 2-2-18 - Civil penalties or fines for violations of Chapters 27 and 28; maximum amount; notice; failure to pay assessed fine or penalty.

(a) Notwithstanding the existence of any other penalty imposed for violations of the provisions of the Alabama Pesticide Act of 1971 as found in Chapter 27 of Title 2, and the regulations promulgated thereunder, and the provisions of Chapter 28 of Title 2, and the regulations promulgated thereunder, the Commissioner of Agriculture and Industries may, after a hearing thereon, impose a civil penalty or fine for violation of said Chapters 27 and 28, or any regulations promulgated thereunder.

(b) The maximum amount of the above civil penalty or fine shall not exceed $10,000.00 for any one offense, and all incidents or violations committed by a person, firm, association or corporation, arising from the same transaction, shall constitute but one offense.

The State Board of Agriculture and Industries shall, by duly adopted regulations, provide maximum amounts to be imposed by the commissioner for the various violations.

(c) The fine or penalty assessed by the commissioner may be appealed to the Board of Agriculture and Industries by the aggrieved person giving the commissioner written notice of intention to appeal within 15 days from the time the fine or penalty was assessed. Said review or appeal before the Board of Agriculture and Industries shall be conducted under the provisions of the Alabama Administrative Procedure Act. The Board of Agriculture and Industries may affirm the action of the commissioner or it may modify the amount of the penalty, but the board shall not increase the amount of penalty imposed by the commissioner. The board may also remand the matter back to the commissioner for the taking of further testimony or the board may dismiss the action of the commissioner in its entirety. Judicial review by either party of any final action of the State Board of Agriculture and Industries shall be under the provisions of Section 41-22-20, of the Alabama Administrative Procedure Act on the certified transcript of the record.

(d) The failure of any person, firm, association, or corporation to pay the assessed fine or penalty shall constitute grounds for the revocation of any permit or license issued under the provisions of Chapters 27 and 28, Title 2. Said fine or penalty may also be collected in a civil action in court under the name of the State of Alabama on the relation of the Attorney General and with his permission.

(e) All moneys received from the assessment of any fine or penalty shall accrue to the Agricultural Fund.






Article 2 - Suspension From Sale, Condemnation and Sampling of Articles and Products.

Section 2-2-30 - Suspension of sale of article.

If at any time the commissioner or his duly authorized agent shall have reason to believe that any product or article, the possession or sale of which is regulated by the provisions of this title or the possession or sale of which is regulated by any other statute which the commissioner, department or board is directed to administer or enforce, does not comply with the requirements of law or rules and regulations under authority of law as to ingredients, substance, analysis, marking or labeling, weight or measure, it shall be his duty by written order to suspend the sale of the same until he shall have satisfied himself or shall be satisfied by an analysis or otherwise that such product or article is made up, compounded or marked as required by law and rules and regulations under authority of law. If he shall find that the same does not comply with such laws and rules and regulations, either before or after the making of such suspension order, then he is authorized to proceed with regard to the same as provided in this article or he may order in writing the same to be held at his disposition pending the placing of such product or article in such condition as will meet the requirements of such laws, rules and regulations under the supervision and direction of the commissioner or his duly authorized agent or, at the discretion of the commissioner, proceeding with regards to the same as provided in this article. In case the owner of such product or article denies by written notice to the commissioner or his agent that the same is not in compliance with the laws, rules or regulations and requests a hearing thereon, the commissioner or his agent shall, as soon as practicable thereafter, proceed as provided in this article in order that the court may hear and decide said issue and proceed as provided for in this article. Any person who moves, transports, sells or in any other manner disposes of any product or article after such product or article has been ordered suspended or held as provided in this section shall be guilty of a misdemeanor; provided, that such product or article may be moved, transported or otherwise disposed of by and in compliance with the written order of the commissioner.



Section 2-2-31 - Seizure and condemnation of adulterated, misbranded or substandard article.

Any article, substance, material or product which is subject to the provisions of this article which is adulterated, misbranded or under the standard, grade, weight or measure claimed, within the meaning of any provision of law or rules and regulations under authority of law, and which is manufactured for sale, held in possession with intent to sell, offered or exposed for sale or sold or delivered within this state shall be liable to be proceeded against in the circuit court of the county where the same is found and seized for confiscation by writ of attachment for condemnation. Such writ shall issue upon the sworn complaint of the commissioner or his duly authorized agent, taken by an officer authorized to administer an oath, to the effect that such article or product is adulterated or misbranded or is under the standard, grade, weight or measure claimed, as the case may be, within the meaning of any provision of law or rules and regulations under authority of law. The said sworn complaint by said commissioner or his duly authorized agent may be amended at any stage of the proceedings. Said writ shall be returnable in five days to the court issuing the writ. Such court shall hear and decide whether the allegations of the complaint are true and whether said article or product shall be condemned and confiscated. Such hearing shall not be had until five days' notice of the date therefor shall have been served on the owner, his agent or any other party having an interest in the same, except as otherwise provided in this section. Service of a copy of the writ of attachment showing the returns of the attaching officer shall be sufficient notice for the purposes of this section. Such writ may be executed by the commissioner, his duly authorized agent or by any sheriff or constable in the state. Upon the seizure of the article or product described in the affidavit, it shall be the duty of the officer or person executing the writ to return same to the circuit court with his return thereon, and, within five days after its return, the court shall make up an issue between the state as plaintiff and the property seized as defendant. In the event that the owner or his agent cannot be found in this state, then said service may be perfected by posting a copy of the writ in a conspicuous place upon the premises where the goods were found and seized and by mailing a copy thereof by registered or certified mail to the owner or his agent at his last known address, and this shall be deemed to be sufficient service of the notice required by this section. If upon the return day of such writ of attachment the owner of the article or product, his agent or other party having an interest in same thus notified fails to appear and show cause why said goods should not be condemned, judgment of condemnation and confiscation shall, upon such default, be entered by the court on the basis of said complaint. If such owner or agent or other party having an interest in such article or product shall, on or before the return day of the writ of attachment or upon such other day as the court upon application of such party may determine, file an answer upon oath denying the allegations of adulteration, misbranding or under standard, grade, weight or measure, as the case may be, in said complaint, the issue thus raised may be determined by the court after hearing all the evidence offered by or on behalf of all the parties to the proceedings. Any such party may demand a jury trial of any issue of fact to be determined in the proceedings instituted under this section; and, in case a jury trial is demanded, the judgment entered by the court shall be in accordance with the facts as found by such jury; provided, that the verdict of the jury may be set aside by the court where manifestly contrary to the evidence or law. If a judgment of condemnation and confiscation is entered against such article or product as being adulterated, misbranded or under standard, grade, weight or measure, within the meaning of any provision of law or rules and regulations under authority of law, the same shall be disposed of by destruction or sale as the court may direct, and the proceeds thereof, if sold, less the legal costs and charges shall be paid into the Agricultural Fund, but such goods shall not be sold contrary to the provisions of this article; provided, that upon the payment of the costs of such attachment proceedings and the execution and delivery of a good and sufficient bond to the effect that such article shall not be sold or otherwise disposed of contrary to the provisions of this article, the court may by order direct that such article or product shall be delivered to the owner thereof.



Section 2-2-32 - Procedure when analysis shows article or product in violation of title.

Upon the examination of specimens or samples of any article, substance, material or product the sale of which is subject to the provisions of this article, made by any chemist, analyst, inspector or assistant under the direction and supervision of the Commissioner of Agriculture and Industries, if such examination shows that such article, substance, material or product does not conform to the requirements prescribed by any provisions of law or rules and regulations under authority of law, the commissioner shall cause notice thereof to be given to the party from whom such specimen or sample was obtained. Any party so notified shall be given an opportunity to be heard before the Commissioner of Agriculture and Industries under such rules and regulations as may be prescribed by the State Board of Agriculture and Industries. If it appears that any of the requirements of any provision of law or rules and regulations under authority of law relating to the sale of any article, substance, material or product, the sale of which is subject to the provisions of this article, have been violated, the Commissioner of Agriculture and Industries or any assistant as provided in this section shall at once certify the fact under oath to the proper district attorney, with a copy of the result of the analysis, examination or inspection, duly authenticated by the person making such analysis, examination or inspection.



Section 2-2-33 - Duty to perform tests or analyses; delegation; use of results.

(a) Whenever it shall be necessary to have any tests or analyses made in order to properly execute any law or rule and regulation under authority of law, the execution or administration of which is a duty imposed on the commissioner or the State Board of Agriculture and Industries, the commissioner shall make such tests or analyses or cause to be made such tests or analyses by employees of the Department of Agriculture and Industries or as otherwise provided in subsection (b).

(b) The commissioner, with approval of the State Board of Agriculture and Industries, may enter into agreements delegating the responsibility for laboratory tests or analyses to any laboratory operated by the United States government or any other state government. The commissioner may use the results of tests or analyses performed by these laboratories for the execution or administration of any law or rule imposed on the commissioner or the State Board of Agriculture and Industries.



Section 2-2-34 - Where analyses to be made.

All chemical analyses shall be made in a laboratory at such place or places as the commissioner with the approval of the State Board of Agriculture and Industries determines will best serve to increase the efficiency of the work of the department.



Section 2-2-35 - Certificate of analysis admissible as evidence.

A certificate of analysis or examination by the chemist who is the supervisor or director of the laboratory of the Department of Agriculture and Industries or other laboratory utilized by the commissioner as provided in Section 2-2-33 in which the analysis or examination is made, when properly verified by affidavit, shall be admissible and shall be prima facie evidence of the facts therein stated in any of the courts of this state on the trial of any issue involving the merits, and the quality of the bulk from which the sample was taken shall prima facie be presumed to be the same as the quality of the sample as shown by the analysis or examination.



Section 2-2-36 - Establishment and operation of laboratory.

The commissioner, with the approval of the State Board of Agriculture and Industries, shall have authority to incur such expenses and use such funds as necessary for the establishment, operation and maintenance of a laboratory or laboratories in which adequate and proper tests or chemical analyses can be made and conducted.



Section 2-2-37 - Commissioner authorized to inspect and secure samples.

The commissioner is authorized, in person or by deputy or by his agents, to have free access at all reasonable hours to all premises, places of business, buildings, transportation facilities or packages or containers of whatever kind used in the manufacture, transportation, importation, sale or storage of any article, substance, material or product, the possession or sale of which is regulated by the provisions of this title or the possession or sale of which is regulated by any other statute which the commissioner, department or board is directed to administer or enforce, and shall have the power and authority to examine and inspect any parcel, container or receptacle containing or supposed to contain any of said articles, substances, material or product and, upon paying or offering to pay the full value of said specimen or sample, to take therefrom samples or specimens for analysis, examination and inspection.






Article 3 - Statistics.

Section 2-2-50 - Agricultural statistics.

The commissioner shall gather, compile and publish statistics relating to crop acreage, prospects and production; livestock and livestock products; prices of farm commodities; the marketing of farm products; wages of farm labor; the use and results of commercial and other forms of fertilizers; systems of farming and of farm rentals; the production, purchase and sale of food and food products and such other data relating to farms and farming as may be of interest to the people of Alabama and pertinent to the administration of the laws relating to agriculture.



Section 2-2-51 - Designation of federal statistician.

The commissioner, with the approval of the State Board of Agriculture and Industries, may designate the statistician assigned to Alabama by the United States Department of Agriculture upon such terms as may be agreed upon with the United States Department of Agriculture.



Section 2-2-52 - Funds to pay expenses of compiling statistics.

To defray the expenses of gathering, compiling and publishing statistics, funds available to the Department of Agriculture and Industries by legislative appropriation or otherwise may be expended for this purpose pursuant to budget and allotment as now provided by law.



Section 2-2-53 - Use of information gathered under article.

No information gathered or received from any individual under this article shall be used for tax purposes and shall not be disclosed except in aggregate amounts for entire counties.






Article 4 - Bond Equivalent.

Section 2-2-70 - Legislative findings.

The Legislature has found and does hereby declare that bonds that are required by persons obtaining licenses and permits that are issued by the Commissioner of Agriculture and Industries or the Department or the Board of Agriculture and Industries are hard to obtain and unduly expensive.

Many times the person applying for the permit or license will have available funds such as cash or negotiable securities or credit, but existing statutes do not allow for these funds to be substituted in lieu of a bond.

It is, therefore, the purpose of this law to allow certain specified funds to be substituted in lieu of those bonds that are required to be obtained prior to being licensed or permitted.



Section 2-2-71 - Substitution of bond equivalent; forms.

(a) Whenever there is a requirement under law to obtain any permit or license issued by the Commissioner of Agriculture and Industries, the Board of Agriculture and Industries or the Department of Agriculture and Industries that the permittee or licensee be bonded, the licensee or permittee may substitute in lieu of the bond a bond equivalent.

(b) The bond equivalent shall be in the form of a trust fund agreement based upon cash, fully negotiable bonds of the U.S. Government or of the State of Alabama, or an irrevocable letter of credit.

(c) The Commissioner of Agriculture and Industries shall furnish all necessary forms to be used for the issuance of the bond or bond equivalent.



Section 2-2-72 - Trust fund agreements.

Every provision relating to the amount, the making, executing, filing and maintaining and all other requirements required for a bond issued by a surety shall also be applicable for any trust fund agreement issued in lieu of a bond.



Section 2-2-73 - Promulgation of rules and regulations.

The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, and under the provisions of the Alabama Administrative Procedure Act, is hereby authorized to promulgate such rules and regulations as may be necessary to carry out the evident intent and purposes of this article.

The commissioner is also empowered, with the approval of the State Board of Agriculture and Industries, to also adopt such rules concerning irrevocable letters of credit so as to adequately protect the department and the public who may have occasion to depend upon said letter of credit for payment.






Article 5 - Center for Alternative Fuels.

Division 1 - General Provisions.

Section 2-2-90 - Legislative findings; Center for Alternative Fuels; definitions.

(a) The Legislature finds that the interests of the citizens, businesses, and political subdivisions of this state are best served by promoting the development and encouraging the use of alternative fuels as a clean, abundant, reliable, and affordable source of energy.

(b)(1) There is established within the Department of Agriculture and Industries, the Center for Alternative Fuels. The commissioner of the department shall appoint a director of the center. The department may employ staff necessary to carry out this division. To the extent possible, the staff shall represent the racial, ethnic, and gender makeup of the state.

(2) There is created in the State Treasury an Alabama Alternative Fuels and Research Development Fund which shall receive funds from the income tax check-off program established pursuant to Section 2-2-93.

(c)(1) For purposes of this division, "alternative fuel" means motor vehicle fuel that is produced from any of the following:

a. Biofuel as defined in paragraph a. of subdivision (2).

b. Compressed natural gas.

c. Liquefied natural gas.

d. Liquefied petroleum gas.

e. Electricity.

(2)a. The term "biofuel" as used above means motor vehicle fuel that meets all of the following requirements:

1. Is produced from grain, starch, oilseeds, vegetable, algae, animal, or fish materials including fats, greases and oils, sugarcane, sugar beets, sugar components, tobacco, potatoes, and lignocellulosic or other biomass.

2. Is used to replace fossil fuel or reduce the quantity of fossil fuel present in a fuel mixture used to operate a motor vehicle.

3. Meets the most current applicable American Society of Testing and Materials (ASTM) Fuel Specification standard.

b. Biofuel includes all of the following:

1. Cellulosic biomass biofuels such as ethanol, butanol, diesel, gasoline, and aviation fuel derived from any lignocellulosic, hemicellulosic or cellulosic matter that is available on a renewable or recurring basis, including dedicated energy crops and trees, wood and wood residues, plants, grasses, agriculture residues, and fibers.

2. Waste derived biofuels derived from animal waste, municipal solid waste, and other waste materials.

3. Biodiesel that is a diesel fuel substitute derived from non-petroleum renewable resources and any blending components derived from non-petroleum renewable resources, provided that only the renewable fuel portion of any such blending component shall be considered part of the applicable volume.

(d) All alternative fuels sold in Alabama shall meet the appropriate ASTM standard for that particular fuel.



Section 2-2-91 - Duties of the center.

The responsibilities of the center shall be as follows:

(1) To assess the current status and development of sources of alternative fuels as defined in subsection (c) of Section 2-2-90.

(2) To act as an information center for alternative fuels.

(3) To create an information clearinghouse for available federal grant funds and to provide information regarding these grants to individuals, businesses, and political subdivisions interested in developing sources of alternative fuels.

(4) To establish criteria for matching potential grant applicants with available grants.

(5) To promote alternative fuels as a viable energy source in this state.

(6) To ensure that alternative fuels sold in Alabama meet ASTM standards.

(7) To receive and expend funds paid to the Alternative Fuel Research and Development Fund through the income tax check-off program created in Section 2-2-93 and to expend and disburse the funds for the purposes in Section 2-2-93.



Section 2-2-92 - Promulgation of rules.

The department may promulgate rules necessary for the efficient operation of the center.



Section 2-2-93 - Contributions to the Alternative Fuel Research and Development Fund.

Pursuant to subsection (a) of Section 40-18-140, each individual taxpayer required to file a state tax return desiring to contribute to the Alternative Fuel Research and Development Fund, may designate, by placing an "X" in the appropriate box on the state income tax form, that the contribution be made to the fund. Contributions to the fund shall be used by the center to promote, develop, and raise awareness about alternative fuels.






Division 2 - Public Interest Energy and Fuel Research and Development Grants Program.

Section 2-2-110 - Legislative findings.

Repealed by Act 2015-70 effective April 21, 2015.



Section 2-2-111 - Program created; goals; implementation and administration.

Repealed by Act 2015-70 effective April 21, 2015.



Section 2-2-112 - Advisory Commission on Public Interest Energy and Fuel Research and Development Grant.

Repealed by Act 2015-70 effective April 21, 2015.



Section 2-2-113 - Evaluation of grant proposals; report to Legislature.

Repealed by Act 2015-70 effective April 21, 2015.



Section 2-2-114 - Public Interest Energy and Fuel Research and Development Grants Fund.

Repealed by Act 2015-70 effective April 21, 2015.












Chapter 3 - BOARD OF AGRICULTURE AND INDUSTRIES.

Article 1 - General Provisions.

Section 2-3-1 - Composition of board.

There shall be a State Board of Agriculture and Industries composed of 11 members which shall consist of the Governor as ex officio chairman, the Commissioner of Agriculture and Industries, the Director of the Cooperative Extension Service of Auburn University, the Administrative Head of Agriculture and Director of the Agricultural Experiment Station of Auburn University, four outstanding farmers and three outstanding leaders of industry.



Section 2-3-2 - Farmer and industry members appointed by Governor; terms of office.

The four farmer members and the three industry members shall be appointed by the Governor and confirmed by the Senate; provided, that no two of the farmer members shall reside in the same congressional district of the state; provided further, that no two of the industry members shall reside in the same congressional district of the state. The members of said State Board of Agriculture and Industries appointed by the Governor shall hold office for and only during the tenure of office of the Governor making the appointment and until their successors are appointed and qualified.



Section 2-3-3 - Meetings; per diem and expenses.

The State Board of Agriculture and Industries shall hold its annual meetings each year at the office of the commissioner on the second Tuesday in November. Other regular meetings shall be held on the second Tuesdays in February, May and August. Special meetings may be held as the duties and business of the board may require. In case of the absence of the chairman, the board shall elect a temporary chairman. The rules generally adopted by deliberative bodies for their government shall be observed by the board. No motion or resolution shall be adopted without the concurrence of a majority of the whole board. The appointive members of the State Board of Agriculture and Industries shall receive a per diem of $50.00 per day, and their expenses incurred in attending meetings and transacting the business of the board shall be paid as provided in Article 2 of Chapter 7 of Title 36; provided, that they shall not draw such per diem for more than 20 days in any fiscal year. An ex officio or nonappointive member of the State Board of Agriculture and Industries may designate or appoint any member of his staff to attend meetings of the board when such ex officio member is unable to attend and such staff member so designated shall have full power and authority to vote for and on behalf of such ex officio member on any question that may come before the board.



Section 2-3-4 - Duties of board.

It shall be the duty of the State Board of Agriculture and Industries to consider the agricultural and industrial needs of the state; to make and promulgate reasonable rules and regulations necessary to carry out the objects and purposes of the regulatory work required by law to be executed by the commissioner; to cooperate with all federal, state, county and municipal agencies in the enforcement of such regulatory work or police matters as relate to the duties of the commissioner; to cooperate with the Agricultural Experiment Station, the extension service of Auburn University and with all official agencies in promoting the interest of agriculture and industry in Alabama; to provide that the soil survey of Alabama and the necessary resurvey and revision of the soil survey work are completed and state soil survey maps and reports are printed for distribution and to discharge such other duties as are required by law.



Section 2-3-5 - Assistance from specialists and scientists of Auburn University and Agricultural Extension Service.

The State Board of Agriculture and Industries is hereby authorized to call into consultation the heads of departments, professors or scientists of Auburn University and officers or specialists of the Alabama Agricultural Extension Service whenever it may be deemed advisable to secure technical, scientific or practical information relating to any of the subjects of this title. It shall be the duty of such heads of departments, professors or scientists of Auburn University and of the officers or specialists of the Alabama Agricultural Extension Service, when so requested by the State Board of Agriculture and Industries, to attend any meetings of the board and to furnish such information, facts and data in their possession as may be requested by the said board. The actual traveling expenses of such persons in attending such meeting may be paid from the Agricultural Fund.



Section 2-3-6 - Attorney General legal advisor; duties of district attorneys.

The Attorney General shall be the legal advisor of the Department of Agriculture and Industries in matters relating to the powers and duties of the commissioner and State Board of Agriculture and Industries. It shall be the duty of any district attorney, when requested by the commissioner or his duly authorized agent, to investigate, institute and prosecute all violations of the laws of the state and rules and regulations of the State Board of Agriculture and Industries, and such district attorney shall, upon the request of the commissioner, institute and prosecute all necessary actions and proceedings which the commissioner is authorized to bring to enforce the laws of the state and rules and regulations of the State Board of Agriculture and Industries.






Article 2 - Acquisition and Construction of Markets.

Section 2-3-20 - Acquisition of sites and erection of facilities; storage; charges for space; services and facilities; disposition of funds collected.

The Board of Agriculture and Industries is hereby authorized to acquire by purchase, donation, lease or condemnation, for and in the name of the State of Alabama a suitable site or sites accessible to highways and railroad and air terminal facilities and to erect and install thereon such structures, facilities and equipment as may be necessary for the inspection, grading, standardization, classification, refrigeration, dehydration (for both food and feed), canning, packing, processing, cold storage and marketing of agricultural products, including all staple food crops, fruits, vegetables, poultry, dairy products, fish and kindred products and to let or lease space and facilities in such markets for the storage of such products pending inspection, grading, packing, canning, processing, classification, refrigeration, dehydration (for both food and feed) and marketing of such products and to make such charges for such space, services and facilities as will cover the reasonable costs of operation and maintenance of such markets, equipment and facilities; provided that such charges shall not be made with a view to producing any revenue or profit to the State of Alabama or to the board but shall be based exclusively upon the reasonable cost of operation and maintenance and liquidation of costs of construction.

All collections of such charges shall be deposited monthly in the State Treasury to the credit of the Agricultural Fund, and shall be used for payment of the expenses of operation and maintenance and liquidation of costs of construction of such markets and facilities, upon requisition upon the State Comptroller, to be paid by the warrant of the Comptroller upon the Treasury. Any moneys remaining after payment of the above expenses may be used for the payment of principal and interest on any bonds issued for the purpose of construction of a farmers market facility, upon requisition upon the State Comptroller, to be paid by warrant of the Comptroller upon the State Treasury. Said collections received from operations of a farmers market facility are hereby appropriated for the above uses.



Section 2-3-21 - Other departments to furnish services and labor in construction of roads, etc.

All surveying and engineering services in connection with the construction of roads, approaches and paving connected with such market or markets shall be furnished by and shall be rendered under the supervision of the Department of Transportation, without charge to the Board of Agriculture and Industries, and all labor for construction of such roads, approaches and paving shall be furnished without charge by the Alabama Department of Corrections.



Section 2-3-22 - Commissioner of Agriculture to supervise operation of facilities, etc.

The operation of any structure, facility, equipment or market as provided in this article shall be under the Commissioner of Agriculture and Industries. He is empowered to employ any necessary personnel for the efficient operation of said facilities or markets. At the discretion of the commissioner, one person for each market may be employed in the unclassified service.



Section 2-3-23 - Promulgation and enforcement of rules and regulations; posting of rules; penalty.

The Commissioner of Agriculture and Industries is empowered and authorized, with the approval of the State Board of Agriculture and Industries, to promulgate and enforce such rules and regulations, as in the opinion of the commissioner, shall be necessary to carry out the purposes of this article. Any rules and regulations made and promulgated shall be posted in a conspicuous place at each structure, facility or market. When so promulgated and posted, such rules and regulations shall have the force and effect of law. Any person willfully violating the provisions of any rule or regulation after it has been promulgated and posted, as provided above, for over 30 days, shall be guilty of a Class B misdemeanor.



Section 2-3-24 - State Farmers' Market Committee - Creation; composition.

To assist and advise the Board of Agriculture and Industries in carrying out its responsibilities prescribed in this article, there is hereby created the State Farmers' Market Committee, which shall consist of seven members as follows:

(1) The Commissioner of Agriculture and Industries, or at his discretion, a full-time employee of the state Department of Agriculture and Industries.

(2) The Director of the Alabama Cooperative Extension Service, or at his discretion, a full-time employee of the Alabama Cooperative Extension Service.

(3) The President of the Alabama Farmers Federation or at his discretion, a full-time employee of the federation.

(4) One member to be appointed by the Speaker of the House of Representatives of the Legislature of Alabama.

(5) One member to be appointed by the Lieutenant Governor of the State of Alabama.

(6) Two members to be appointed by the Governor of Alabama. One member's primary occupation shall be the production of fresh fruits and vegetables and the other member's primary occupation shall be a wholesale or retail merchant of agricultural or agriculture related products.

Term of office of the respective members representing the Commissioner of Agriculture and Industries, the Alabama Cooperative Extension Service, and the Alabama Farmers Federation shall be for the duration of the term of office of said Commissioner of Agriculture and Industries, the Director of the Cooperative Extension Service, and the President of the Alabama Farmers Federation. The first term of office of the members appointed by the Lieutenant Governor and the Speaker of the House shall be for two years. The term of office of the two members appointed by the Governor shall be for four years. Any successive appointments of those members appointed by the Governor, Lieutenant Governor, or the Speaker of the House shall be for a period of four years.

The Commissioner of Agriculture and Industries or his appointed representative shall serve as secretary to the committee and shall also preside as chairman until such time as a chairman can be routinely elected. The committee shall meet as often as necessary on call of the chairman. Members shall receive mileage, per diem, and subsistence as is provided by law for state boards, committees, and commissions for attending meetings of the committee. Provided, however, that the committee shall meet at least quarterly and the first meeting of the committee shall be within 30 days from the appointment of the committee members.



Section 2-3-25 - State Farmers' Market Committee - Functions.

In the exercise of its functions, the committee shall make recommendations to the Commissioner of Agriculture and Industries as to the implementation and administration of the responsibilities of said department under this article, and conduct studies and compile information as deemed necessary as a basis for such recommendation. At the end of each fiscal year, a complete financial statement and report will be furnished by the Department of Agriculture and Industries to the committee. This report, along with a state of any market report from the committee shall be presented to the Governor.









Chapter 3A - ALABAMA AGRICULTURAL DEVELOPMENT AUTHORITY.

Article 1 - General Provisons.

Section 2-3A-1 - Declaration of purpose and legislative findings.

The Legislature has found and determined and does hereby declare that in this state the following conditions exist:

(1) That there exists in this state an inadequate supply of funds at interest rates sufficiently low to enable persons engaged in agriculture in this state to continue their operations at present levels;

(2) That such inability to continue agricultural operations lessens the supply of agricultural commodities available to fulfill the needs of the citizens of this state;

(3) That such inability to continue operations decreases available employment in the agricultural sector of the state and results in unemployment and its attendant problems; and

(4) That it is necessary, desirable and in the best interest of the citizens of this state that provision be made for the establishment of a public corporation to promote the development of agriculture in this state by making available to persons engaged in agriculture in this state, at interest rates lower than would be otherwise obtainable, funds for use in agricultural operations and to vest such corporation with all powers that may be necessary to enable it to accomplish such purpose.



Section 2-3A-2 - Definitions.

The following words and phrases used in this article, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) AFFILIATE. With respect to any lender, any person, firm or corporation controlled by, or under common control with, such lender, and any person, firm or corporation controlling such lender.

(2) AGRICULTURAL OPERATIONS. Farming, ranching, the production of agricultural commodities (including, without limitation, the products of aquaculture and silvaculture) or the treating, processing, storing, manufacturing, marketing, distribution or exporting of agricultural commodities; provided, however, that such term shall not include any operation the principal purpose of which is the selling at retail of agricultural commodities or related products; provided, further, that costs of agricultural operations shall specifically include, but not be limited to, costs of acquiring and improving real and personal property, repairs, annual operating expenses, family living expenses and refinancing of debt incurred for any such costs.

(3) AUTHORITY. The public corporation organized pursuant to the provisions of this article.

(4) BOARD. The board of directors of the authority.

(5) BONDS. Bonds, notes, certificates, bond, grant or revenue anticipation notes or any other evidence of indebtedness representing an obligation to pay money.

(6) DIRECTOR. A member of the board of the authority.

(7) LENDER. Any federal or state chartered bank, federal land bank, production credit association, bank for cooperatives, federal or state chartered savings and loan association or building and loan association, small business investment company or any other institution qualified within this state to originate and service loans, including, but without limitation to, insurance companies, credit unions and mortgage loan companies.

(8) PERSON. Unless limited to a natural person by the context in which it is used, a person, corporation, association, partnership or cooperative.

(9) STATE. The State of Alabama.



Section 2-3A-3 - Incorporation of authority; procedure.

(a) The Governor, the Commissioner of Agriculture and Industries and the Director of Finance may incorporate and organize a public corporation, with the power and authority hereinafter provided, by proceeding according to the provisions of this article. To organize such a corporation, the Governor, the Commissioner of Agriculture and Industries and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name and official designation of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be the Alabama Agricultural Development Authority;

(4) The location of the principal office of the proposed corporation, which shall be in the state;

(5) The period of duration of the proposed corporation (if the duration is to be perpetual, subject to the provisions of Section 2-3A-14, that fact shall be stated); and

(6) Any other matter relating to the incorporation of the proposed corporation that the applicants may choose to insert and that is not inconsistent with this article or the laws of the state.

(b) The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the state to take acknowledgments to deeds.

(c) The Secretary of State shall examine the application; and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.

(d) When the application has been made, filed and recorded as herein provided, the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article under the Great Seal of the State, and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.



Section 2-3A-4 - Board of directors; members; terms; vacancies; qualifications; expenses; quorum; impeachment; copies of proceedings as evidence.

(a) The authority shall be governed by a board of directors, and all powers of the authority shall be exercised by the board or pursuant to its authorization.

(b) The board shall consist of seven directors. The Commissioner of Agriculture and Industries, the Director of Finance and the Superintendent of Banking shall be ex officio members of the board of directors. The remaining four directors shall be appointed, by the persons and in the manner hereinafter prescribed, as soon as may be practicable after the incorporation of the authority, for staggered terms as follows: The Speaker of the House of Representatives shall appoint one director and the President Pro Tempore of the Senate shall appoint one director each of whose initial terms shall begin immediately upon his respective appointment and shall end on September 30 in the fourth calendar year next following the calendar year in which the certificate of incorporation of the authority was issued; and the Governor shall appoint each of the two remaining directors whose initial terms shall begin immediately upon their respective appointments and shall end on September 30 in the second calendar year next following the calendar year in which the certificate of incorporation of the authority was issued. Thereafter, the term of office of each appointed director shall be four years, commencing on the October 1 next following the September 30 on which the term of the immediate predecessor director ended. If at any time there should be a vacancy on the board not heretofore provided for, a successor director shall be appointed to serve for the unexpired term applicable to such vacancy. The appointment of each appointed director (other than those initially appointed), whether for a full four-year term or to complete an unexpired term, shall be made by the same state officer who appointed the director whose term has expired or is to expire or in whose office a vacancy otherwise exists and shall be made not earlier than 30 days prior to the date on which such director is to take office as such. If the term of office of any appointed director shall expire prior to the reappointment of such director or prior to the appointment of his successor, such director shall continue to serve until his successor is appointed and qualified, and if such director is reappointed for a new term after the expiration of the immediately preceding term which he has been serving, his new term of office shall be deemed to have commenced on the October 1 next following the expiration of such immediately preceding term. Directors shall be eligible for reappointment.

(c) Each appointed director shall, at the time of his appointment and at all times during his term of office, be a qualified elector of the state; and a failure by any appointed director to remain so qualified during such term shall cause a vacancy of the office of such director. No officer or employee of the state or of any county, city or town therein, and no officer, employee, director or trustee of any lender or any affiliate thereof, shall be eligible for appointment as a director. The acceptance by an appointed director of any office or employment which, had such director held such office or been so employed at the time of his appointment as a director, would have rendered him ineligible for appointment as a director, shall cause a vacancy of the office of such director. Each director shall serve without compensation, except that he may be reimbursed for expenses actually incurred by him in and about the performance of his duties.

(d) A majority of the directors shall constitute a quorum for the transaction of business. No vacancy in the membership of the board or the voluntary disqualification or abstention of any member thereof shall impair the right of a quorum of the board to exercise all the powers and duties of the authority. Any appointed director may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama, or successor provision thereof, and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175, or successor provisions thereof. All proceedings of the board shall be reduced to writing by the secretary of the authority and maintained in the permanent records of the authority. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as evidence of the matters therein certified.



Section 2-3A-5 - Officers of the authority.

The officers of the authority shall consist of a chairman, vice chairman, secretary, treasurer and such other officers as the board shall deem necessary or appropriate. The offices of secretary and treasurer may, but need not, be held by the same person. The Commissioner of Agriculture and Industries shall be the chairman of the authority; the vice chairman of the authority shall be elected by the board from the membership thereof; the secretary, the treasurer and any other officers of the authority may, but need not, be members of the board and shall also be elected by the board.



Section 2-3A-6 - Legislative oversight committee; members; expenses.

There shall be established a legislative oversight committee to provide recommendations to the board concerning efficient operation of the authority. The committee shall consist of seven members of the House of Representatives, one from each congressional district, appointed by the Speaker of the House and seven members of the Senate, one from each congressional district, appointed by the Lieutenant Governor. The Governor, Lieutenant Governor and Speaker of the House or their designated representatives shall serve as ex officio members. The legislative members shall be named at each organizational session and all members shall serve until their successors are properly qualified. All members of this committee shall be entitled to their actual expenses incurred in the performance of their duties as members of the committee.



Section 2-3A-7 - Powers of authority; open meetings.

(a) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be perpetuity, subject to the provisions of Section 2-3A-14) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil suits and actions, and to defend suits against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt, alter and repeal bylaws, not inconsistent with the provisions of this article, for the regulation and conduct of its affairs and business;

(5) To loan its funds to one or more persons to be used by such persons to pay the costs of agricultural operations, such loans to be on such terms and conditions, and for such period of time, and secured or evidenced by such mortgages, deeds of trust, notes, debentures, bonds or other secured or unsecured evidences of indebtedness of such persons as the board may determine;

(6) To purchase, or to make commitments to purchase, from lenders mortgages, deeds of trust, notes, debentures, bonds or other secured or unsecured debt obligations or portions thereof or participations therein, which mortgages and other instruments were executed by the obligors thereon to obtain funds for agricultural operations;

(7) To contract with lenders or others for the origination of or the servicing of the loans made by the authority pursuant to subdivision (5) of this section or represented by the mortgages or other instruments which it has purchased pursuant to subdivision (6) of this section; provided that such servicing fee shall not exceed one percent per annum of the principal amount outstanding owed to the authority;

(8) To foreclose any mortgages, deeds of trust, notes, debentures, bonds and other security interests held by it, either by action or by exercise of a power of sale, and to sell the equity of redemption in said security interests in accordance with the terms of said instruments and applicable state law, and to take all such other actions as may be necessary to enforce any obligation held by it;

(9) To purchase the equity of redemption in any such mortgage, deed of trust, note, debenture, bond or other security interest;

(10) To receive and accept, from any source, aid or contributions of money, property, labor or other items of value for furtherance of any of its purposes, subject to any conditions not inconsistent herewith or with the laws of this state pertaining to such contributions, including, but without limitation to, gifts or grants from any department, agency or instrumentality of the United States of America;

(11) To collect such fees and charges in connection with its loans, advances, insurance, commitments, servicing and other activities as it may determine;

(12) To sell at either public or private sale, with or without public bidding, any mortgage, deed of trust, note, debenture or other obligation held by the authority;

(13) To procure such insurance and guarantees as the board may deem advisable, including, but without limitation to, insurance or guarantees against any loss in connection with any notes or obligations held by it, and any of its property or assets, and for payment of any bonds or other obligations issued by the authority, in such amounts and from such public or private entities, as it may deem advisable, and to pay premiums or other charges for any such insurance or guarantees;

(14) To borrow money and to sell and issue its bonds for any corporate function, use or purpose authorized herein;

(15) To mortgage, pledge, assign or grant security interests in any or all of its notes or other instruments, contract rights or other property, including, but without limitation to, any receipts from insurance on or guarantees of any of its notes or other instruments, as security for the payment of the principal of and interest on any bonds issued by the authority, or as security for any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues from which said bonds are payable as security for the payment of the principal of and interest on said bonds and any agreements made in connection therewith;

(16) To execute and deliver, in accordance with the provisions of this section and of Section 2-3A-8, mortgages and deeds of trust and trust indentures, or either;

(17) To appoint, employ, contract with, and provide for the compensation of, such officers, employees and agents, including, but without limitation to, engineers, attorneys, management consultants, fiscal advisers, and agricultural, silvacultural and aquacultural experts, as the business of the authority may require; provided, however, that no director or member of his or her firm, business, partnership or corporation shall be employed or compensated by the authority;

(18) To invest any funds of the authority that the board may determine are not presently needed for any of its corporate purposes in obligations of the United States of America, and interest-bearing bank and savings and loan association deposits, or any thereof;

(19) To enter into a management agreement or agreements with any person for the management by said person for the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(20) To sell, exchange, donate and convey any or all of its properties whenever its board shall find any such action to be in furtherance of the purposes for which the authority was organized; and

(21) To make, enter into, and execute such contracts, agreements, leases and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder.

(b) All meetings of the board of the authority for any purpose shall be open to the public.



Section 2-3A-8 - Bonds of the authority.

(a) Source of payment. All bonds issued by the authority shall be payable solely out of the revenues and other receipts of the authority as may be designated in the proceedings of the board under which the bonds shall be authorized to be issued.

(b) Pledge of revenues and other security. The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and other receipts out of which the same may be payable and may be secured by a trust indenture evidencing such pledge or by a foreclosable mortgage and deed of trust conveying as security for such bonds all or any part of the property of the authority from which the revenues so pledged may be derived. The resolution under which the bonds are authorized to be issued or any such trust indenture or mortgage may contain any agreements and provisions respecting the maintenance and insurance of the property covered by such trust indenture or mortgage, the use of the revenues subject to such trust indenture or mortgage, the creation and maintenance of special funds from such revenues, the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the board shall deem advisable and which are not in conflict with the provisions of this article.

(c) Execution. All bonds issued by the authority shall be signed by its chairman or vice chairman and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by its chairman or vice chairman; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of its chairman or vice chairman may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same.

(d) General provisions respecting form, interest rate, maturities, sale and negotiability of bonds. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions permitting or restricting redemption of such bonds prior to their maturities, shall contain such provisions not inconsistent with the provisions of this article, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at public sale, including without limitations the rejection of all bids, at such price or prices and at such times as determined by the board of directors to be advantageous. In addition, if bids are rejected or upon a finding by the Director of Finance of the state that a public sale of the authority's bonds is under the circumstances either impractical or undesirable, bonds may be sold at private sale in such manner and at such price or prices and at such time or times as may be determined by the board of directors to be most advantageous. The authority may pay all expenses, premiums and commissions in connection with any financing done by it. Whether or not any bonds of the authority, and any interest coupons appertaining thereto, are of such form and character as to be negotiable instruments under the terms of Title 7, all bonds, except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(e) Nature of obligation and source of payment. All obligations created and all bonds issued by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or a charge on its credit or taxing powers. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues and other receipts of the authority specified in the proceedings authorizing those bonds.

(f) Eligibility for investment. Any bonds of the authority are hereby made legal investments for executors, administrators, trustees and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.

(g) Eligibility as security for state deposits. Any bonds of the authority shall be, in addition to the bonds and other securities enumerated in Section 41-14-2, and hereby are made securities which may be accepted as security or for which receipts can be accepted as security for the deposit of state funds, such bonds to be accepted at face or par value.



Section 2-3A-9 - Proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the establishment of reserve funds as security for the payment of the principal of (and premium, if any) and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to (i) the fiscal, consulting, legal and other expenses incurred in connection with the issuance of the bonds, and (ii) except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.



Section 2-3A-10 - Refunding bonds.

Any bonds issued by the authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with such refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any refunding bonds issued by the authority shall be issued and may be secured in accordance with the provisions of Section 2-3A-8.



Section 2-3A-11 - Exemption from taxation.

The property and income of the authority, all bonds issued by the authority, the income from such bonds, conveyances by or to the authority, and leases, mortgages and deeds of trust or trust indentures by or to the authority shall be exempt from all taxation in the State of Alabama. The authority shall be exempt from all taxes levied by any county, incorporated city or town, or other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which the authority may engage. The authority shall not be obligated to pay or allow any fees, taxes or costs to the judge of probate of any county of this state in respect of its incorporation or the recording of any document. Nothing in this section shall be construed to exempt any private person, firm or corporation from payment of any ad valorem, mortgage or deed taxes or recording fees notwithstanding the fact that the authority has acquired an interest in the property or instrument subject to such taxes or fees.



Section 2-3A-12 - Exemption from usury and interest laws.

The authority shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8.



Section 2-3A-13 - Freedom of authority from state supervision and control; applicability of code of ethics.

(a) This article is intended to aid the state through the furtherance of the purposes of the article by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this article, no proceeding, notice or approval shall be required for the incorporation of the authority, the purchase of any note or other instrument secured by a mortgage, deed of trust, note or other security interest, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture, or the exercise of any other of its powers by the authority. Neither a public hearing nor the consent of the state Department of Finance shall be prerequisite to the issuance of bonds by the authority.

(b) The directors, the officers and employees of the authority shall be subject to Chapter 25 of Title 36 and to the rules and promulgations by the Alabama Ethics Commission.



Section 2-3A-14 - Dissolution of authority and vesting of title to its property.

At any time when the authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record of a certified copy of the said resolution in the office of the Secretary of State, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to the state.



Section 2-3A-15 - Article cumulative.

The provisions of this article are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with provisions of this article.



Section 2-3A-16 - Liberal construction of article.

This article being remedial in nature, the provisions of this article shall be liberally construed to effect its purpose.






Article 2 - 1999 Bond Issue for Animal Diagnostic Laboratories, Agricultural and Forestry Research, and Veterninary Medicine Facilities.

Section 2-3A-30 - Issuance of bonds; obligation of state; proceeds; specifications.

In order to implement Constitutional Amendment 618 authorizing the issuance by the state of $52,000,000 in principal amount of its general obligation bonds, which amendment was proposed by Act 98-378 of the 1998 Regular Session of the Legislature, the Alabama Agricultural Development Authority shall, in addition to all other powers that may be exercised by said authority, have the power to issue and sell for the state, subject to the approval of the Governor, interest bearing general obligation bonds of the state not in excess of $52,000,000 in principal amount, as authorized by said amendment. Such bonds shall not be obligations of said authority but shall be general obligations of the State of Alabama with the full faith and credit and taxing power of the state to be pledged to the prompt and faithful payment of the principal thereof and the interest and redemption premium (if any) thereon. The proceeds from the sale of such bonds shall be used exclusively for the purposes described in the aforesaid constitutional amendment. Such bonds may be sold and issued in one or more series at any time and from time to time, may have such series designations, may be in such forms, principal amounts, denominations and numbers, may be of such tenor and maturities, may bear such date or dates, may be payable in such installments and at such time or times, may be payable at such place or places within or without the state, may bear interest at such rate or rates payable and evidenced in such manner, may contain provisions for redemption at the option of the state to be exercised by said authority on such date or dates prior to their respective maturities and upon payment of such redemption price or prices, and may contain such other provisions not inconsistent with the provisions of said amendment and this article, all as shall be provided by the board of directors of said authority in the resolution or resolutions pursuant to which such bonds shall be authorized, sold, and issued.



Section 2-3A-31 - Issuance and redemption.

The bonds of each series issued pursuant to this article may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof, and the principal of the bonds of each such series shall mature or be subject to mandatory redemption according to such schedule as the board of directors of said authority shall determine in the resolution authorizing the issuance of such series. Provided, however, no bonds shall be sold nor counsel or other professional hired or retained by the authority prior to February 1, 1999. Such bonds may be made subject to redemption prior to their respective maturities, at the option of the state, on such terms and conditions as shall be provided by the board of directors of said authority in the resolution authorizing the issuance of such series. Any or all of such bonds subject to redemption at the option of the state may be called for redemption by the authority pursuant to a resolution adopted by the board of directors thereof if pursuant to appropriations theretofore made by the Legislature, the moneys required for such redemption are at the time held in the State Treasury or if such redemption is to be effected with moneys provided by the sale and issuance of refunding bonds issued pursuant to Amendment 618 and as provided for in this article. The authority may specify the terms and conditions under which any of the bonds authorized pursuant to Amendment 618 may be exchanged for like bonds of other denominations as the authority may prescribe.



Section 2-3A-32 - Execution.

The bonds of each series thereof issued pursuant to this article shall be sold by said authority at public sale as provided in Amendment 618. Said bonds shall be executed in the name of the state by the Governor and countersigned by the chairman of the authority, and the Great Seal of the State shall be impressed thereon and attested by the Secretary of State. A facsimile of the signature of each such official may be imprinted on any of said bonds in lieu of being manually inscribed thereon, and a facsimile of the Great Seal of the State may be printed on said bonds in lieu of such seal being manually impressed thereon. Each such facsimile signature shall be valid in all respects as if the officials whose facsimile signatures are so used had signed said bonds in person, and any facsimile of the Great Seal of the State so used shall be valid in all respects as if such seal had been manually impressed on said bonds. In the event any official who shall sign any of said bonds or whose facsimile signature shall appear thereon shall thereafter cease to hold office before such bonds are delivered and paid for, such bonds shall nevertheless be valid for all purposes to the same extent as if the official who signed such or whose facsimile signature appears thereon had remained in office until all of the bonds bearing such signature or facsimile thereof shall have been delivered and paid for.



Section 2-3A-33 - Alabama Agricultural, Forestry, and Veterinary Medicine Facilities Improvement Fund.

The proceeds derived from the sale of each series of the bonds issued pursuant to Section 2-3A-30 shall be paid into the State Treasury upon receipt thereof, and the State Treasurer shall keep such proceeds, as well as all income received from the investment and reinvestment of such proceeds (including income derived from the investment and reinvestment of previously derived income), in a special fund in the State Treasury, designated "The Alabama Agricultural, Forestry, and Veterinary Medicine Facilities Improvement Fund," pending the expenditure of such proceeds and income for the purposes hereinafter authorized and as required by Amendment 618. All proceeds so deposited in the State Treasury shall be continuously invested by the State Treasurer in investments of the same kind as those in which the State Treasurer is at the time legally authorized to invest moneys held in the General Fund of the state, and as and when income from the investment of such proceeds is received, such income shall be kept continuously invested in the same manner as such proceeds; provided, however, that notwithstanding any legal limitation that might otherwise be applicable, the State Treasurer shall have the authority to invest such proceeds and income in certificates of deposit of any savings and loan association, whether federally or state chartered, whose principal office is located in the state. The State Treasurer, acting on projections of expenditures provided by the Director of Finance, shall keep all such proceeds, together with the income derived from the investment and reinvestment thereof, invested in investments which shall mature or otherwise be subject to liquidation on such terms as will provide cash when required for the purposes for which bonds may be issued pursuant to Section 2-3A-30.



Section 2-3A-34 - Expenses; disposition of proceeds.

Upon order of the board of directors of said authority, all expenses incurred in connection with the authorization, preparation, sale, and issuance of bonds authorized herein and by Amendment 618 shall be paid out of the proceeds thereof. The proceeds thereof remaining after payment of such expenses, together with the income derived from the investment and reinvestment of such proceeds (including income derived from the investment and reinvestment of previously derived income) shall be disbursed from time to time on the order of said authority for payment of costs incurred in carrying out the purposes authorized in said amendment, as follows: (1) the sum of $13,000,000 shall be used for providing and improving animal diagnostic laboratories in the state in order to provide improved animal health testing for livestock and poultry producers, veterinarians, animal owners and animal-related businesses generally; (2) the sum of $18,200,000 shall be used for providing and improving agricultural and livestock educational and research facilities in the state; (3) the sum of $11,300,000 shall be used for providing and improving forestry, plant science and nursery crop educational and research facilities in the state; (4) the sum of $8,000,000 shall be used for providing and improving veterinary medicine instructional and research facilities in the state; and (5) the sum of $1,500,000 shall be used for providing structures and offices for use by the Alabama Agricultural Experiment Station System at regional research extension centers. Disbursements for such purposes shall be made taking into account matching or other funds at the time available to pay a portion of the costs of facilities as aforesaid, and said authority is authorized to provide for and coordinate the expenditure of the aforesaid bond proceeds and of such matching or other funds in providing said facilities through agreements to be entered into with the state's Morill Act land grant universities and those institutions eligible under the provisions of Title 7, Sections 3221, 3222, 3222(b), and 3222(c), United States Code, to receive federal appropriations in support of agriculture and forestry extension and research and for the acquisition and improvement of agricultural and food sciences facilities and equipment, and such other agencies and institutions as shall be determined to be appropriate and convenient therefor. The authority shall also ensure that not less than approximately $7,500,000 of the aforesaid proceeds remaining after payment of expenses as aforesaid and investment income is disbursed to provide for facilities under the control of Alabama Agricultural and Mechanical University. The costs of architectural and supervisory services, from whatever source provided, shall be deemed to constitute a capital cost or outlay for which bond proceeds and investment income are authorized to be expended by the provisions of this article. Each building or facility constructed, expanded, renovated, altered or otherwise improved wholly or in part with such proceeds shall be constructed or improved pursuant to plans and specifications approved by said authority and the technical staff of the Building Commission, and shall upon completion be operated by or in cooperation with the aforesaid land grant universities and institutions under arrangements to be entered into by the authority and said universities and institutions respectively.



Section 2-3A-35 - Refunding bonds.

Pursuant to the provisions of Amendment 618 and this article, the authority may, at any time and from time to time, issue for the state refunding bonds of the state for the purpose of refunding any or all of the bonds authorized by Amendment 618 then outstanding (including any refunding bonds that may have been previously issued), whether such refunding shall occur before, at or after the maturity of the bonds to be refunded. In the discretion of the authority, refunding bonds may be issued in exchange for such outstanding bonds or they may be sold and the proceeds thereof applied to the purchase, redemption or payment of such outstanding bonds. Refunding bonds to be issued in exchange for such outstanding bonds shall not be issued in a principal amount greater than the principal amount of the bonds to be refunded. Refunding bonds to be sold pursuant hereto may be issued in such principal amount or amounts as shall be determined by said authority. Pending the application of the proceeds of refunding bonds issued in accordance with this section, such proceeds, together with investment income therefrom, and moneys in any sinking fund for the bonds to be refunded, together with investment income therefrom, may be held by the State Treasurer, in trust, or may be deposited by the State Treasurer, in trust, on such terms as the State Treasurer shall approve, with one or more trustees or escrow agents which trustees or escrow agents shall be trust companies or national or state banks having powers of a trust company within or without the state, for investment in direct general obligations of, or obligations on which the payment of the principal of and interest on which are unconditionally and irrevocably guaranteed by, the United States of America. The proceeds of such refunding bonds, together with the investment income therefrom, and moneys in any sinking fund for the bonds to be refunded, together with investment income therefrom, shall be available for the payment of all or any part of the principal, interest, and redemption premium, if any, of the bonds to be refunded and of such refunding bonds, or any of them, as the authority in its discretion shall prescribe. Proceeds of such refunding bonds shall be so invested and applied as to assure that the principal, interest, and redemption premium, if any, on the bonds to be refunded thereby shall be paid in full on their respective maturity, interest, or redemption payment dates. The State Treasurer may contract with respect to the safekeeping and application of proceeds derived from the sale and issuance of such refunding bonds and other funds included therewith and the income therefrom, including the right to appoint a trustee which may be any trust company or national or state bank having powers of a trust company within or without the state. As provided in Amendment 618, refunding bonds issued pursuant to the provisions of this article shall not be obligations of Alabama Agricultural Development Authority but shall be general obligations of the State of Alabama, and the full faith and credit and taxing power of the state are hereby irrevocably pledged for the prompt and faithful payment of the principal of all refunding bonds and the interest and redemption premium (if any) thereon. Except as herein expressly provided otherwise, all provisions of this article regarding the terms and conditions of the bonds to be issued pursuant to Section 2-3A-30, as well as the sale, issuance, and execution thereof and the security therefor, shall apply to all refunding bonds issued hereunder.



Section 2-3A-36 - Exemption from taxation.

All bonds (including refunding bonds) issued pursuant hereto, and the income therefrom (including the interest income thereon) shall be free from all taxation by the state or any county, municipality, or other political subdivision or instrumentality of the state, excepting inheritance, estate, and gift taxes.






Article 3 - 1998 Bond Issue for Textile Technology Facilities.

Section 2-3A-50 - Issuance of bonds; obligation of state; proceeds; specifications.

In order to implement Constitutional Amendment 619 authorizing the issuance by the state of five million seven hundred thousand dollars ($5,700,000) principal amount of its general obligation bonds, which amendment was proposed by Act 98-412 of the 1998 Regular Session of the Legislature, the Alabama Agricultural Development Authority shall, in addition to all other powers that may be exercised by said authority, have the power to issue and sell for the state, subject to the approval of the Governor, interest bearing general obligation bonds of the state not in excess of five million seven hundred thousand dollars ($5,700,000) in principal amount, as authorized by said amendment. Such bonds shall not be obligations of said authority but shall be general obligations of the State of Alabama with the full faith and credit and taxing power of the state to be pledged to the prompt and faithful payment of the principal thereof and the interest and redemption premium (if any) thereon. The proceeds from the sale of such bonds shall be used exclusively for the purposes described in the aforesaid constitutional amendment. Such bonds may be sold and issued in one or more series at any time and from time to time, may have such series designations, may be in such forms, principal amounts, denominations and numbers, may be of such tenor and maturities, may bear such date or dates, may be payable in such installments and at such time or times, may be payable at such place or places within or without the state, may bear interest at such rate or rates payable and evidenced in such manner, may contain provisions for redemption at the option of the state to be exercised by said authority on such date or dates prior to their respective maturities and upon payment of such redemption price or prices, and may contain such other provisions not inconsistent with the provisions of said amendment and this article, all as shall be provided by the board of directors of said authority in the resolution or resolutions pursuant to which such bonds shall be authorized, sold, and issued.



Section 2-3A-51 - Issuance and redemption.

The bonds of each series issued pursuant to this article may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof, and the principal of the bonds of each such series shall mature or be subject to mandatory redemption according to such schedule as the board of directors of said authority shall determine in the resolution authorizing the issuance of such series. Such bonds may be made subject to redemption prior to their respective maturities, at the option of the state, on such terms and conditions as shall be provided by the board of directors of said authority in the resolution authorizing the issuance of such series. Any or all of such bonds subject to redemption at the option of the state may be called for redemption by the authority pursuant to a resolution adopted by the board of directors thereof if pursuant to appropriations theretofore made by the Legislature, the moneys required for such redemption are at the time held in the State Treasury or if such redemption is to be effected with moneys provided by the sale and issuance of refunding bonds issued pursuant to Amendment 619 and as provided for in this article. The authority may specify the terms and conditions under which any of the bonds authorized pursuant to Amendment 619 may be exchanged for like bonds of other denominations as the authority may prescribe.



Section 2-3A-52 - Execution.

The bonds of each series thereof issued pursuant to this article shall be sold by said authority at public sale as provided in Amendment 619. Said bonds shall be executed in the name of the state by the Governor and countersigned by the chairman of the authority, and the Great Seal of the State shall be impressed thereon and attested by the Secretary of State. A facsimile of the signature of each such official may be imprinted on any of said bonds in lieu of being manually inscribed thereon, and a facsimile of the Great Seal of the State may be printed on said bonds in lieu of such seal being manually impressed thereon. Each such facsimile signature shall be valid in all respects as if the officials whose facsimile signatures are so used had signed said bonds in person, and any facsimile of the Great Seal of the State so used shall be valid in all respects as if such seal had been manually impressed on said bonds. In the event any official who shall sign any of said bonds or whose facsimile signature shall appear thereon shall thereafter cease to hold office before such bonds are delivered and paid for, such bonds shall nevertheless be valid for all purposes to the same extent as if the official who signed such or whose facsimile signature appears thereon had remained in office until all of the bonds bearing such signature or facsimile thereof shall have been delivered and paid for.



Section 2-3A-53 - Alabama Agricultural and Textile Technology Facilities Improvement Fund.

The proceeds derived from the sale of each series of the bonds issued pursuant to Section 2-3A-50 shall be paid into the State Treasury upon receipt thereof, and the State Treasurer shall keep such proceeds, as well as all income received from the investment and reinvestment of such proceeds (including income derived from the investment and reinvestment of previously derived income), in a special fund in the State Treasury, designated "The Alabama Agricultural and Textile Technology Facilities Improvement Fund," pending the expenditure of such proceeds and income for the purposes hereinafter authorized and as required by Amendment 619. All proceeds so deposited in the State Treasury shall be continuously invested by the State Treasurer in investments of the same kind as those in which the State Treasurer is at the time legally authorized to invest moneys held in the General Fund of the state, and as and when income from the investment of such proceeds is received, such income shall be kept continuously invested in the same manner as such proceeds; provided, however, that notwithstanding any legal limitation that might otherwise be applicable, the State Treasurer shall have the authority to invest such proceeds and income in certificates of deposit of any savings and loan association, whether federally or state chartered, whose principal office is located in the state. The State Treasurer, acting on projections of expenditures provided by the Director of Finance, shall keep all such proceeds, together with the income derived from the investment and reinvestment thereof, invested in investments which shall mature or otherwise be subject to liquidation on such terms as will provide cash when required for the purposes for which bonds may be issued pursuant to Section 2-3A-50.



Section 2-3A-54 - Expenses; disposition of proceeds.

Upon order of the board of directors of said authority, all expenses incurred in connection with the authorization, preparation, sale, and issuance of bonds authorized herein and by Amendment 619 shall be paid out of the proceeds thereof. The proceeds thereof remaining after payment of such expenses, together with the income derived from the investment and reinvestment of such proceeds (including income derived from the investment and reinvestment of previously derived income) shall be disbursed from time to time on the order of said authority for payment of costs incurred in carrying out the purposes authorized in said amendment, as follows: The sum of five million seven hundred thousand dollars ($5,700,000) shall be used for the purpose of providing and the equipping of a center for cotton, cotton products technology, and for its use as an educational, applied research, and promotional facility in the field of textile and apparel technology.

Disbursements for such purposes shall be made taking into account matching or other funds at the time available to pay a portion of the costs of facilities as aforesaid, and said authority is authorized to provide for and coordinate the expenditure of such matching or other funds in providing said facilities through agreements to be entered into with such other agencies and institutions as shall be determined to be appropriate and convenient therefor. The costs of architectural and supervisory services, from whatever source provided, shall be deemed to constitute a capital cost or outlay for which bond proceeds and investment income are authorized to be expended by the provisions of this article. Any building or facility constructed, expanded, renovated, altered or otherwise improved wholly or in part with such proceeds shall be constructed or improved pursuant to plans and specifications approved by said authority and the technical staff of the Building Commission shall thereafter be operated by an agency to be determined by the Alabama Commissioner of Agriculture and Industries in consultation and cooperation with textile related business, trade associations, to include, but not be limited to, the Alabama Textile Manufacturers Association, Inc., under such arrangements as may be authorized by law.



Section 2-3A-55 - Refunding bonds.

Pursuant to the provisions of Amendment 619 and this article, the authority may, at any time and from time to time, issue for the state refunding bonds of the state for the purpose of refunding any or all of the bonds authorized by the aforesaid amendment then outstanding (including any refunding bonds that may have been previously issued), whether such refunding shall occur before, at or after the maturity of the bonds to be refunded. In the discretion of the authority, refunding bonds may be issued in exchange for such outstanding bonds or they may be sold and the proceeds thereof applied to the purchase, redemption or payment of such outstanding bonds. Refunding bonds to be issued in exchange for such outstanding bonds shall not be issued in a principal amount greater than the principal amount of the bonds to be refunded. Refunding bonds to be sold pursuant hereto may be issued in such principal amount or amounts as shall be determined by said authority. Pending the application of the proceeds of refunding bonds issued in accordance with this section, such proceeds, together with investment income therefrom, and moneys in any sinking fund for the bonds to be refunded, together with investment income therefrom, may be held by the State Treasurer, in trust, or may be deposited by the State Treasurer, in trust, on such terms as the State Treasurer shall approve, with one or more trustees or escrow agents which trustees or escrow agents shall be trust companies or national or state banks having powers of a trust company within or without the state, for investment in direct general obligations of, or obligations the payment of the principal of and interest on which are unconditionally and irrevocably guaranteed by, the United States of America. The proceeds of such refunding bonds, together with the investment income therefrom, and moneys in any sinking fund for the bonds to be refunded, together with investment income therefrom, shall be available for the payment of all or any part of the principal, interest, and redemption premium, if any, of the bonds to be refunded and of such refunding bonds, or any of them, as the authority in its discretion shall prescribe. Proceeds of such refunding bonds shall be so invested and applied as to assure that the principal, interest, and redemption premium, if any, on the bonds to be refunded thereby shall be paid in full on their respective maturity, interest, or redemption payment dates. The State Treasurer may contract with respect to the safekeeping and application of proceeds derived from the sale and issuance of such refunding bonds and other funds included therewith and the income therefrom, including the right to appoint a trustee which may be any trust company or national or state bank having powers of a trust company within or without the state. As provided in Amendment 619, refunding bonds issued pursuant to the provisions of this article shall not be obligations of Alabama Agricultural Development Authority but shall be general obligations of the State of Alabama, and the full faith and credit and taxing power of the state are hereby irrevocably pledged for the prompt and faithful payment of the principal of all refunding bonds and the interest and redemption premium (if any) thereon. Except as herein expressly provided otherwise, all provisions of this article regarding the terms and conditions of the bonds to be issued pursuant to Section 2-3A-50, as well as the sale, issuance, and execution thereof and the security therefor, shall apply to all refunding bonds issued hereunder provided, however, that no refunding bonds shall be issued unless the present value of all debt service on the refunding bonds (computed with a discount rate equal to the true interest rate of the refunding bonds and taking into account all underwriting discount and other issuance expenses) shall not be greater than 95 percent of the present value of all debt service on the bonds to be refunded (computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such bonds) determined as if such bonds to be refunded were paid and retired in accordance with the schedule of maturities (considering mandatory redemption as a scheduled maturity) provided at the time of their issuance. Provided further that the average maturity of the refunding bonds, as measured from the date of issuance of such refunding bonds, shall not exceed by more than three years the average maturity of the bonds to be refunded, as also measured from such date of issuance, with the average maturity of any principal amount of bonds to be determined by multiplying the principal of each maturity by the number of years (including any fractional part of a year) intervening between such date of issuance and each such maturity, taking the sum of all such products, and then dividing such sum by the aggregate principal amount of bonds for which the average maturity is to be determined.



Section 2-3A-56 - Exemption from taxation.

All bonds (including refunding bonds) issued pursuant hereto, and the income therefrom (including the interest income thereon) shall be free from all taxation by the state or any county, municipality, or other political subdivision or instrumentality of the state, excepting inheritance, estate, and gift taxes.









Chapter 4 - STATE VETERINARIAN, ASSISTANT STATE VETERINARIANS AND STATE LIVESTOCK INSPECTORS.

Section 2-4-1 - Appointment of State Veterinarian; qualifications; compensation and powers and duties.

The State Veterinarian of Alabama shall be appointed by the Commissioner of Agriculture and Industries, the Governor of Alabama, and the President of the Alabama Veterinary Medical Association, or majority of them, from the list of qualified applicants who have passed the official examination and who have been certified to the aforesaid appointing authorities by the State Personnel Department. The State Veterinarian appointed under the provisions of this section shall be subject to the provisions of the Merit System, and his or her salary shall be fixed by the State Personnel Board, upon recommendation of the Commissioner of Agriculture and Industries with approval of the State Board of Agriculture and Industries, which salary shall be paid out of the appropriation provided by law for payment of salaries and expenses of the employees of the Department of Agriculture and Industries. The State Veterinarian appointed under this section shall be a graduate of a college of veterinary medicine, which institution has been approved and accredited by the American Veterinary Medical Association and by the federal Secretary of Agriculture. The State Veterinarian appointed under this section shall also be a licensed veterinarian and a member in good standing of the Alabama Veterinary Medical Association, and he or she shall exercise all the powers vested in the Commissioner of Agriculture and Industries in the administration and enforcement of the provisions of the state livestock laws relating to the care of livestock or the control of contagious and infectious diseases in livestock and rules promulgated thereunder.



Section 2-4-2 - Appointment of assistant state veterinarians and state livestock inspectors.

The State Veterinarian, with the approval of the State Board of Agriculture and Industries, shall appoint as many assistant state veterinarians and state livestock inspectors as they may deem necessary and as the funds at their disposal shall permit.



Section 2-4-3 - Appointment of federal veterinarians and livestock inspectors as assistant state veterinarians and state livestock inspectors.

The State Board of Agriculture and Industries may appoint or elect the federal veterinarians and livestock inspectors who are doing work in Alabama as assistant state veterinarians and state livestock inspectors, provided they consent to act without pay from the State of Alabama.



Section 2-4-4 - Annual report of State Veterinarian.

The State Veterinarian shall make an annual report to the State Board of Agriculture and Industries, giving a full account of the work done and a detailed report of the money expended, which report may be published by the board in pamphlet form as soon thereafter as is practical.






Chapter 5 - FARMERS' MARKET AUTHORITY.

Article 1 - General Provisions.

Section 2-5-1 - Establishment; powers and duties.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-2 - Composition; qualifications of members; terms of office; chair and vice-chair.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-3 - Meetings; per diem and expenses.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-4 - Director.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-5 - Establishment of farmers' markets.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-6 - Regulation of market location; no right of eminent domain.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-7 - Regulating conduct of markets; grades and classes for produce; sale of cull produce.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-8 - Market charges.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-9 - Sale of articles unfit for food to be prohibited.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-10 - Rules and regulations to enforce article.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-11 - Ejection of persons from markets.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-12 - Fixing minimum prices.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-13 - Facilitating sale and exchange of products.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-14 - Disposition of funds.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-15 - Sales by producer to consumer outside markets.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-16 - Lease of space or facilities; remedies upon default.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-17 - Local appropriations authorized.

Repealed by Act 2013-286, §2, effective August 1, 2013.






Article 2 - Bond Issuance Authorized.

Section 2-5-30 - Definitions.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-31 - Authorization to issue bonds.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-32 - Execution and other details of the bonds.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-33 - Sale of the bonds.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-34 - Security for the bonds.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-35 - Refunding bonds.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-36 - Establishment of debt service reserve fund.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-37 - Investment of proceeds from bond sale.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-38 - Property of authority exempt from taxation.

Repealed by Act 2013-286, §2, effective August 1, 2013.



Section 2-5-39 - Maintain federal tax-exempt status.

Repealed by Act 2013-286, §2, effective August 1, 2013.









Chapter 5A - FARMERS' MARKETAUTHORITY.

Article 1 - General Provisions.

Section 2-5A-1 - Establishment; powers and duties.

(a) The Farmers' Market Authority is established in the Department of Agriculture and Industries. The authority shall have the powers and duties to establish agricultural markets to prevent waste and to provide marketing facilities where farm products, including fruits, vegetables, nuts, truck crops, and other agricultural commodities, and fish products, including, but not limited to, farm-raised fish, shellfish, and wild fish, may be processed, graded, packaged, displayed, or exhibited in order to encourage the buying and selling of the commodities, and to encourage the public interest, thus promoting good will between the rural and urban sectors of the State of Alabama. The Commissioner of the Department of Agriculture and Industries, with approval of the Board of Agriculture and Industries, may procure by purchase, lease, rent, gift, or otherwise, necessary market sites in this state on which to conduct farmers' markets.

(b) Notwithstanding Article 3 of Chapter 15 of Title 9, the commissioner, upon the approval of the Governor, may grant, bargain, sell, and convey all its right, title, and interest in any market which it has established and any facility installed in any market or in connection with any market upon terms and conditions as it deems expedient. The commissioner, however, may not execute a deed of conveyance to any market and market facilities, including the land on which it is located, until the department has received payment in full of an amount sufficient to reimburse the department for the expenses incurred in acquiring the land, erecting any buildings thereon, and installing any facilities. No deed of conveyance shall be executed until the grantee agrees to continue to operate the market for the benefit of agricultural producers in the area then being served by the market, as long as this need continues to exist, pursuant to rules of operation as are prescribed by the commissioner and stipulated in the contract and deed of sale.

(c) In the event a market is no longer needed to serve the agricultural community as stipulated by the commissioner, the commissioner, as a means to recoup to the extent possible all moneys expended by the Department of Agriculture and Industries in establishing the market, shall obtain a certified appraisal of the market, advertise for four weeks that the market will be sold at public auction or sealed bid on a certain date, and sell the market at public auction or sealed bid with the commissioner reserving the right to accept or reject any or all bids. No sale shall be executed without the approval of the Governor.

(d) No sale shall be made by the commissioner without a complete and full recitation of the facts and reasons for the sale being spread on the minutes of the Board of Agriculture and Industries and in a certificate signed by the chair certifying to the Governor that the stated facts and reasons are true to the best of his or her knowledge and belief.

(e) All functions of the Farmers’ Market Authority provided in Chapter 5, and all books, records, supplies, funds, equipment, and personnel of the Farmers’ Market Authority existing on August 1, 2013, shall be transferred to the Department of Agriculture and Industries.



Section 2-5A-2 - Director.

(a) The commissioner may appoint a director who, under the supervision of the commissioner, shall administer this article. The director shall receive a salary to be fixed as provided in Section 36-6-6, payable in installments in the same manner as the salaries of other state employees are paid, and shall be allowed the same travel expenses in the performance of his or her duties as are allowed to other state employees as provided by law. The director, with the approval of the commissioner and subject to the state Merit System, shall appoint all necessary clerks, stenographers, inspectors, and other employees to administer this article. The director shall act as manager, secretary, and custodian of all records unless the commissioner shall otherwise direct. In addition to those duties already described, the director's duties shall include, but shall not be limited to, all of the following:

(1) Directing the overall planning, development, and administration of promotional or assistive services or programs of the authority.

(2) Directing the development and implementation of departmental planning and budget issues.

(3) Directing compliance activities at farmers' markets and in programs administered by the authority.

(4) Directing promotional activities of the authority.

(5) Managing real property and other assets of the authority.

(6) Representing the authority to the public and to federal, state, and local governments.

(7) Managing the personnel of the authority.

(8) Managing the fiscal affairs of the authority.

(9) Writing grant proposals.

(10) Negotiating and administering contracts, grants, and cooperative agreements.

(b) The director, with the approval of the commissioner, shall fix the duties of all employees of the authority. The director shall be at the time of his or her appointment a resident of the State of Alabama.



Section 2-5A-3 - Establishment of farmers' markets.

When a site has been acquired by purchase, lease, rent, gift, or otherwise, the commissioner may establish thereon a farmers' market, independent of and without the necessity of securing any permit from any municipality in which a site or sites may be located.



Section 2-5A-4 - Regulation of market location; no right of eminent domain.

Any farmers' market, as to its location in any municipality, shall be subject to any necessary or fair municipal zoning ordinances or fire or health regulations. This article shall not be construed as conferring the right of eminent domain upon the Department of Agriculture and Industries.



Section 2-5A-5 - Regulating conduct of markets; grades and classes for produce; sale of cull produce.

The commissioner, with approval of the Board of Agriculture and Industries, may make such rules as in his or her judgment may be necessary to conduct properly such farmers' market or markets, both wholesale and retail. The commissioner may provide experienced and competent persons to act as graders and classifiers on such markets. The commissioner may prescribe and designate reasonable grades and classes for farm products, truck crops, fruits, vegetables, and fish products and to enforce the same in all markets in the state. The commissioner may designate separate places on any market where fruits, vegetables, truck crops, and fish products of the different classes and grades shall be handled and kept separate. The commissioner may promulgate rules regulating or prohibiting the sale of cull produce or produce unfit for human consumption at any state farmers' market. Ripe peaches, cantaloupes, tomatoes, and other commodities of a similar nature shall not be classed as cull produce when sold in Alabama for local consumption.



Section 2-5A-6 - Market charges.

In acquiring the sites for such market or markets and in conducting same, the commissioner, with approval of the Board of Agriculture and Industries, may prescribe and collect reasonable charges to pay the necessary costs of acquiring, operating, and maintaining such sites and markets, may erect the necessary buildings, and may conduct the markets as provided by law.



Section 2-5A-7 - Sale of articles unfit for food to be prohibited.

Whenever any farm products are found on any market in this state in such condition that they are unfit for food, it shall be the duty of the commissioner or his or her duly authorized agent to forbid the same from being sold in this state, the same as is now done with other food and feeds.



Section 2-5A-8 - Rules to enforce article.

The commissioner, with the approval of the Board of Agriculture and Industries, may make and promulgate such rules as in his or her judgment may be necessary to enforce this article. The rules shall be promulgated by being posted for a period of 24 hours in a conspicuous place in each market established under this article and, when so promulgated, shall have the force and effect of law.



Section 2-5A-9 - Ejection of persons from markets.

The commissioner, through his or her authorized agents, may eject from any farmers' market any person, and his or her property, refusing to comply with this article and the rules promulgated hereunder.



Section 2-5A-10 - Fixing minimum prices.

The commissioner, from time to time, as he or she may deem necessary, may fix minimum prices on the different grades and classes as provided for in this article and enforce the same by not permitting any person to sell any fruits, vegetables, or truck crops within the bounds of any market established under this article, at a lower price than the minimum price fixed by the commissioner.



Section 2-5A-11 - Facilitating sale and exchange of products.

The commissioner, when in his or her judgment it shall be advisable and necessary, shall provide a suitable means of communication between the Board of Agriculture and Industries and the farmers' market or markets established under this article so as to facilitate the sale and exchange of farm products and fish products of all kinds.



Section 2-5A-12 - Disposition of funds.

All funds collected under this article shall be deposited in the State Treasury to the credit of a special fund for the use of the Department of Agriculture and Industries and shall be used solely for maintenance, repair, and capital outlay for markets and market facilities, for payment of other expenses of operations as approved by the authority, and for liquidation of costs of construction of the markets and facilities. The funds shall be paid out on warrants drawn by the state Comptroller on the State Treasury, upon the authorization of the commissioner. After August 1, 2013, all funds remaining in the original Farmers’ Market Authority Fund #0360 shall transfer into a newly created Farmers’ Market Authority Fund for use by the Department of Agriculture and Industries.



Section 2-5A-13 - Sales by producer to consumer outside markets.

No provision of this article shall be construed to apply to any producer of this state who sells his or her own produce directly to the consumer outside of the state markets established under this article.



Section 2-5A-14 - Lease of space or facilities; remedies upon default.

To assure the liquidation of the costs incurred in the installation of facilities at farmers' markets, notwithstanding Article 3 (commencing with Section 9-15-70) of Chapter 15 of Title 9, the commissioner, with approval of the Board of Agriculture and Industries, may enter into contracts whereby persons who desire space or facilities at the markets may lease the facilities or space as necessary for their operation for a term not exceeding 30 years. The contract or lease, or both, shall contain provisions for the termination of the contract or lease, or both, upon the breach of the conditions therein or upon the failure to comply with the rules promulgated by the commissioner. The venue of any action resulting from the termination of such a lease or contract, or both, shall be in Montgomery County. If there be any default by the municipality, county, state, or any public corporation or state agency in the payment of any installment of rent or the performance of any agreement required to be made or performed under the provisions of any lease agreement, the corporation and the trustee, under any indenture, shall have and may exercise any one or more of the following remedies:

(1) By mandamus, injunction, or other proceedings, compel performance by the officials of such lessee of their duties respecting payment of the rentals required to be paid and the performance of the agreements on the part of such lessee required to be performed under any such lease agreement.

(2) Obtain a judgment against such lessee for all monetary payments required to be made by such lessee under the provisions of such lease agreement with respect to which the lessee is then in default.

(3) Terminate the lease and take possession of the project or part thereof leased to such lessee.

(4) Exercise any other remedy provided for in the lease.



Section 2-5A-15 - Local appropriations authorized.

The county commission of any county and the governing body of any municipality may make such appropriations as, in their discretion, may be deemed necessary or proper to assist in the establishment of farmers' markets under this article.






Article 2 - Bond Issuance Authorized.

Section 2-5A-30 - Definitions.

Whenever used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) BONDS. Those bonds, including the refunding bonds, issued under and pursuant to the provisions of this article.

(2) GOVERNMENT SECURITIES. Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof, which may consist of the principal thereof or the interest thereon.

(3) PERMITTED INVESTMENTS. (i) Government securities; (ii) bonds, debentures, notes or other evidences of indebtedness issued by any of the following agencies: bank for cooperatives; federal intermediate credit banks; Federal Financing Bank; federal home loan banks; Federal Farm Credit Bank; Export-Import Bank of the United States; federal land banks; or Farmers Home Administration or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof; (iii) bonds, notes, pass through securities or other evidences of indebtedness of Government National Mortgage Association and participation certificates of Federal Home Loan Mortgage Corporation; (iv) full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service; (v) public housing bonds issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States of America; (vi) time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation, provided that, to the extent such time deposits are not covered by federal deposit insurance, such time deposits, including interest thereon, are fully secured by a pledge of obligations described in clauses (i), (ii), (iii), and (v) above, which at all times have a market value not less than the amount of such bank time deposits required to be so secured and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Corporation for structured financings; (vii) repurchase agreements for obligations of the type specified in clauses (i), (ii), (iii), and (v) above, provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value at least equal to the purchase price of such repurchase agreements which are held by a depository satisfactory to the State Treasurer in such manner as may be required to provide a prefected security interest in such obligations, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Corporation for structured financings; and (viii) uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service.

(4) REFUNDING BONDS. Those refunding bonds issued under and pursuant to Section 2-5A-35.



Section 2-5A-31 - Authorization to issue bonds.

The commissioner, with approval of the Board of Agriculture and Industries, in addition to all other powers previously conferred upon it, may issue and sell its bonds in the aggregate principal amount not to exceed ten million dollars ($10,000,000) for the purpose of acquiring, constructing, enlarging, improving, renovating, equipping, and maintaining farmers' market facilities which the Department of Agriculture and Industries may establish pursuant to Section 2-5A-1. The bonds shall be in such form or forms and denomination or denominations and of such tenor and maturities, shall bear such rate or rates of interest payable and evidenced in such manner, shall be made subject to redemption prior to their maturities, and shall contain provisions not inconsistent with this article, all as may be provided by the resolution under which the bonds may be issued; provided, that those bonds having maturities more than 10 years after their date shall be subject to redemption at the option of the commissioner, with the approval of the Board of Agriculture and Industries, on any interest payment date on and after the tenth anniversary after their date at such redemption price and under such conditions as may be prescribed in the proceedings of the Board of Agriculture and Industries under which they are issued.



Section 2-5A-32 - Execution and other details of bonds.

The bonds shall be signed by the chair or vice chair of the Board of Agriculture and Industries, and the seal of the Department of Agriculture and Industries shall be affixed thereto, or a facsimile thereof imprinted thereon, and attested by the secretary of the board. All signatures of the chair, vice chair, and secretary may be facsimile signatures if the proceedings under which the bonds are issued provide for the manual authentication of such bonds by a trustee or paying agent or by named individuals who are employees of the State of Alabama and who are assigned to the Department of Finance or office of the State Treasurer. The seal of the Department of Agriculture and Industries shall be impressed on the bonds and a facsimile of such seal may be printed or otherwise reproduced on any of the bonds in lieu of being manually impressed thereon. Delivery of bonds so executed shall be valid notwithstanding any changes in officers subsequent to the signing of such bonds. For the purpose of paying the principal of, premium, if any, and interest on the bonds, the commissioner shall designate the State Treasurer. Funds for the payment of debt service shall be transferred by the Department of Agriculture and Industries to the State Treasurer on the actual due date of such principal, premium, if any, or interest.



Section 2-5A-33 - Sale of bonds.

The bonds may be sold by the Department of Agriculture and Industries from time to time in series. Each series of the bonds shall be sold at competitive bid and at such price or prices and at such time or times as the commissioner may consider advantageous. Bonds sold by competitive bid shall be sold, whether on sealed bids or at public auction, to the bidder whose bid reflects the lowest effective borrowing cost to the Department of Agriculture and Industries on the series of bonds being sold; provided, that if no bid acceptable to the commissioner is received, he or she may reject all bids. Summary notice of each such sale shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper published in the State of Alabama which is customarily published not less often than three days during each calendar week, each of which notices must be published at least one time not less than 10 days prior to the date fixed for the sale or, in the event no bid acceptable to the commissioner is received at any such sale and the bonds so offered are thereafter reoffered on the same terms and conditions, not less than five days prior to the date fixed for sale. Neither a public hearing nor consent of the state Department of Finance or any other department or agency shall be a prerequisite to the issuance of any of the bonds.



Section 2-5A-34 - Security for bonds.

The bonds shall not be general obligations of the Department of Agriculture and Industries but shall be limited obligations payable solely from one or more specified sources, including, but not limited to, revenues derived from market charges, authorized under Section 2-5A-6, lease revenues, authorized under Section 2-5A-14, and appropriations made under Section 2-5A-15. The commissioner, with approval of the Board of Agriculture and Industries, may pledge all or any portion of such revenues as security for the payment of the bonds. All such pledges made by the commissioner shall take precedence in the order of the adoption of the resolutions containing the pledges. The commissioner may also obtain credit enhancement for the department’s bonds, including, but not limited to, bond insurance and letters of credit, and to pledge all or a portion of its revenues as security for its reimbursement obligations with respect thereto. All bonds issued by the Department of Agriculture and Industries pursuant to the provisions hereof shall be solely and exclusively obligations of the Department of Agriculture and Industries and shall not be an obligation or debt of the State of Alabama or any county or any municipality within the State of Alabama.



Section 2-5A-35 - Refunding bonds.

(a) Any bonds issued by the Department of Agriculture and Industries pursuant to this article may from time to time thereafter be refunded by the issuance of refunding bonds of the Department of Agriculture and Industries; provided, however, that no refunding bonds shall be issued unless the present value of all debt service on the refunding bonds, computed with a discount rate equal to the true interest rate of the refunding bonds and taking into account all underwriting discount and issuance expenses, shall not be greater than 97 percent of the present value of all debt service on the bonds to be refunded, computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such bonds, determined as if such bonds to be refunded were paid and retired in accordance with the schedule of maturities, considering mandatory redemption as a scheduled maturity, provided at the time of their issuance. Such refunding bonds may be sold and issued from time to time, at either public or private sale, and on such other terms and conditions as the commissioner, with approval of the Board of Agriculture and Industries, shall determine to be advantageous and shall adopt and provide for in its proceedings for the sale and issuance of such refunding bonds. Any such refunding bonds may be issued whether the bonds to be refunded shall have then matured or shall thereafter mature, and such refunding may be effected either by sale of the refunding bonds and the application of the proceeds thereof to the payment or redemption of the bonds so refunded or by exchange of the refunding bonds for those to be refunded thereby.

(b) The proceeds derived from any sale of refunding bonds remaining after payment of the expenses of their issuance shall be applied in accordance with the proceedings of the Board of Agriculture and Industries under which such refunding bonds are issued. Pending the application of the proceeds to the purchase, redemption, or payment of such outstanding bonds, such proceeds may be invested in permitted investments pursuant to a trust agreement providing for the future application of such proceeds to the purchase, redemption, or payment of such outstanding bonds. Bonds refunded prior to their maturity with the proceeds of refunding bonds shall be deemed not outstanding if the Board of Agriculture and Industries, in the proceedings under which such refunding bonds are issued, establishes a trust fund consisting of cash or government securities, or both, sufficient to pay in accordance with the provisions of such trust fund when due, the entire principal of and interest and premium, if any, on the bonds to be refunded; provided that such government securities shall not be subject to redemption prior to their maturities other than at the option of the holder thereof.



Section 2-5A-36 - Establishment of debt service reserve fund.

A debt service reserve fund may be established and maintained in such an amount and under such conditions for any or all series of the bonds as may be determined by the Board of Agriculture and Industries in its resolution relating to the bonds. The Department of Agriculture and Industries may make payments from bond proceeds or any other funds or revenues available to it into the debt service reserve fund. Income earned from the investment of monies held in the debt service reserve fund may be used by the Department of Agriculture and Industries for any purpose designated by the Board of Agriculture and Industries that would constitute a permitted use of funds of the Department of Agriculture and Industries under Act 98-243. Monies on deposit in the debt service reserve fund shall be invested only in permitted investments and the department is authorized to determine the conditions for the utilization of the debt service reserve fund in its resolution relating to the bonds secured thereby, and by the terms of such resolution, to dedicate and pledge such fund and the investment earnings therefrom to payment of debt service on the bonds.



Section 2-5A-37 - Investment of proceeds from bond sales.

Prior to the completion of farmers' market facilities to be financed with proceeds of bonds, any portion of the principal proceeds derived from the sale of the bonds which the commissioner may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall be invested by the State Treasurer in permitted investments which mature at such time or times as the department shall direct. At any time, and from time to time on order of the commissioner, any such investments may be sold or otherwise converted by the State Treasurer into cash.



Section 2-5A-38 - Property of authority exempt from taxation.

The Department of Agriculture and Industries, its property and income and all obligations issued by the Department of Agriculture and Industries, the income from such obligations or from the investment of such income, and all conveyances, leases, mortgages, and deeds of trust by or to the department shall be exempt from all taxation in the State of Alabama.



Section 2-5A-39 - Maintaining federal tax-exempt status.

The Board of Agriculture and Industries has the power and hereby delegates power to the Commissioner of Agriculture and Industries to cause appropriate reports to be prepared and payments submitted to the United States of America as shall be deemed necessary to cause the interest on any bonds of the Department of Agriculture and Industries to be and remain exempt from federal income taxation. The commissioner shall have the power to make agreements respecting the investment of funds of the Department of Agriculture and Industries necessary in order that the interest income on bonds of the Department of Agriculture and Industries be and remain exempt from federal income taxation.









Chapter 6 - AGRICULTURAL CENTER.

Article 1 - Agricultural Center Board.

Section 2-6-1 - Creation; composition; duties; compensation; rules and regulations.

There is hereby created and established an Agricultural Center Board, to consist of the Director of Finance, Governor, Commissioner of Agriculture and Industries, Chair of the Montgomery County Commission, President of the Montgomery City Council, Mayor of Montgomery, and four members who shall be qualified electors of the State of Alabama and who shall be appointed by the Governor to hold office concurrently with the Governor and until their successors are appointed and qualified. Board members appointed after June 9, 2011, shall be inclusive and reflect the racial, gender, urban/rural, and economic diversity of the state. The board shall be charged with the management, development, operation, promotion, improvement, and control of any structure, facility or coliseum constructed by the Alabama Building Commission as an agricultural center for the purpose of housing livestock shows, agricultural and industrial displays and other exhibits. Vacancies on the board shall be filled in the same manner as the original appointments are made. One member of the board shall be designated by the Governor to act as chairman. Members of the board, except any elected official or state official, shall receive twenty-five dollars ($25) per day, and their expenses for attending meetings of the board and affairs of the board shall be paid as provided in Article 2 of Chapter 7 of Title 36; provided, that no member shall receive annually in excess of an aggregate of one thousand two hundred dollars ($1,200). The board shall have the right to adopt such rules and regulations as may be reasonably necessary to carry out the effect and purposes of this chapter.



Section 2-6-3 - Employees.

The Agricultural Center Board is authorized, subject to the provisions of the state Merit System, to employ such persons as may be necessary for the official and economical management and maintenance of the agricultural center.






Article 1A - Garrett Coliseum Agricultural Center Restoration and Improvement Act.

Section 2-6-10 - Short title.

This article shall be known as the Garrett Coliseum Agricultural Center Restoration and Improvement Act.



Section 2-6-11 - Legislative findings.

The Legislature finds that the Garrett Coliseum and the Alabama Agricultural Center, hereinafter the facility, is a significant historic facility owned by the State of Alabama and which faces imminent closure because of operational and public safety concerns if it is not restored, renovated, and improved. The facility was designed in 1949 by Betty Robinson, the first woman graduate from Auburn University with a degree in architecture. The facility, completed in 1953, is of historic and cultural significance to the State of Alabama and its restoration will enhance opportunities for economic development that will benefit the state. The Legislature further finds that the most efficient way to restore the facility and to operate it profitably is for the Alabama Agricultural Center Board, hereinafter referred to as the board, to enter into agreements with public institutions and other entities through which the use of private funding is primarily used to restore, renovate, and improve the facility. To assist the board with the restoration, renovation, further development, and improvement of the facility, the Legislature will provide for an annual continuing appropriation to the board as specified herein.



Section 2-6-12 - Annual appropriation.

(a) Beginning in the fiscal year ending September 30, 2013, and in each fiscal year thereafter there shall be appropriated from the State General Fund to the Alabama Agriculture Center Board the sum of eight hundred thousand dollars ($800,000).

(b) This annual appropriation shall be in addition to any and all other appropriations to the Alabama Agriculture Center Board. The annual appropriation to the board in the amount of eight hundred thousand dollars ($800,000) shall continue in each succeeding fiscal year as long as a restoration, renovation, and improvement agreement of at least thirty million dollars ($30,000,000) remains in effect between the board and any public institution or corporation of the State of Alabama for the renovation and rehabilitation of Garrett Coliseum and the Alabama Agriculture Center, located in Montgomery, Alabama.

(c) In the fiscal year following the expiration or termination of the above agreement, the provisions of this continuing appropriation shall cease. However, in any event, the continuing appropriation shall cease and no longer be in effect after fiscal year 2042.

(d) The appropriation authority granted in this article shall become null and void after September 30, 2015, if by that time the board has not entered into a restoration, renovation, and improvement agreement with any public institution or other entity through which the use of private funding is primarily used to restore, renovate, and improve the facility.



Section 2-6-13 - Use of funds.

The board may utilize the funds appropriated herein to accomplish the purposes of maintaining, restoring, renovating, and improving the facility as it deems appropriate or for any legal purpose approved by the board.






Article 2 - Agricultural Center Corporation.

Section 2-6-20 - Definitions.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-21 - Legislative findings and intent.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-22 - Authority and procedure for incorporation.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-23 - Certificate of incorporation.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-24 - Governor, Commissioner of Agriculture and Industries and Director of Finance to constitute corporation; directors; officers; record of proceedings.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-25 - Powers of corporation generally.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-26 - Conveyance of coliseum and lands of agricultural center to corporation by state.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-27 - Lease of corporation's properties to board - Authorized; provisions of lease agreement.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-28 - Issuance and sale of bonds of corporation.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-29 - Execution of bonds.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-30 - Pledge for bonds.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-31 - Use of proceeds from sale of bonds.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-32 - Construction of coliseum.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-33 - Refunding bonds.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-34 - State Treasurer to disburse rental payments.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-35 - Notice of bond resolution; limitation of action to contest validity of bonds, etc.; venue of actions under article.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-36 - Bonds legal investments.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-37 - Exemption from taxation.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.



Section 2-6-38 - Conveyance of properties to state; dissolution of corporation.

Repealed by Act 2011-575, p. 1231, §30, effective June 9, 2011.






Article 3 - Lease of Coliseum Building and Facilities.

Section 2-6-50 - Definitions.

The following words and phrases, wherever used in this article, shall, in the absence of clear implication herein otherwise, have the following respective meanings:

(1) COLISEUM. The existing coliseum building located in the Alabama Agricultural Center in the City of Montgomery.

(2) THE CORPORATION. Any public corporation which may be organized pursuant to any law now in force or hereafter enacted for the purpose of acquiring title to and completing the construction and equipment of the coliseum and the necessary facilities in connection therewith.

(3) BOARD. The Agricultural Center Board created by Sections 2-6-1 and 2-6-2.

(4) LEASE AGREEMENT. Any agreement of lease covering all or any part of the properties comprising the Alabama Agricultural Center, including the coliseum and any facilities necessary in connection therewith, which may be made between the board and the corporation pursuant to the provisions of this article.



Section 2-6-51 - Lease authorized.

The Agricultural Center Board is hereby authorized and empowered to enter into an agreement with the corporation under which agreement all or any part of the properties of the corporation shall be leased to the board. The lease agreement shall begin upon the completion of the construction and equipment of the coliseum and the necessary facilities in connection therewith and shall extend for such period of time as may be agreed upon by the board and the corporation; provided, that it shall not exceed for any period later than the last maturity of any bonds which may be issued by the corporation. The lease agreement shall provide for the payment by the board as rental for the properties covered thereby of an amount sufficient to pay, as the same respectively mature, the principal of and interest on all bonds issued by the corporation and to create and maintain a reserve therefor and shall require the board, as additional rental, to pay the premiums on all proper insurance covering the said properties and the equipment therein and all expenses necessary to keep the said properties in good repair and may contain such other provisions and agreements not inconsistent with the provisions of this article and the laws of the state as the board and the corporation may agree.



Section 2-6-52 - Lease authorized - Operation of leased properties.

Upon securing possession of the properties covered by the lease agreement, the board is authorized to and shall thereafter operate, manage and control the said properties for the purpose of conducting or permitting to be conducted thereat livestock shows, agricultural and industrial displays, markets and other exhibits and events related thereto and to make contracts with individuals, livestock associations and other organizations for the conduct of such shows, displays, markets, exhibits and events related thereto. The board is authorized to make such charges for and in connection with any of said matters as will produce revenues sufficient to pay the rentals required to be paid by the board under the lease agreement and to pay the reasonable expenses of operating the said properties and the board's administrative expenses including salaries and per diem, all to the end that the said properties shall be self-supporting; provided, however, that such charges shall not be made with a view of producing any revenue or profit to the board or to the State of Alabama but shall be based exclusively upon the rentals required to be paid by the board under the lease agreement, the reasonable expenses of operating the properties covered thereby and the board's administrative expenses. It is hereby declared that it is not intended that this article shall be interpreted as authorizing the board to engage in the business of selling or marketing livestock or products of any kind or in what may be termed a brokerage business or to compete with private enterprise. In the event the revenues derived during any fiscal year of the board from the operation of the properties covered by the lease agreement should be in excess of the said rentals and operation and administration expenses payable during the same fiscal year, then the said charges shall be adjusted for the ensuing fiscal year in such manner as to void as far as may be practicable the production of any excess over the amount necessary to pay the said rentals and operating and administrative expenses payable during such ensuing fiscal year. If during any fiscal year the said charges should produce any such excess, then such excess shall be used to make advance payments on the rentals payable under the lease agreement.



Section 2-6-53 - Lease authorized - Agricultural Center Fund; appropriations for rentals and expenses.

The charges made by the board pursuant to Section 2-6-51 shall be deposited monthly in the State Treasury to the credit of a special fund therein designated the Agricultural Center Fund and shall be used solely for the payment of the rentals payable under the lease agreement and the said operating and administrative expenses. So much of the moneys in the Agricultural Center Fund as may be necessary therefor are hereby appropriated for said purposes. In the event the revenues derived from the operation of the properties covered by the lease agreement should not be sufficient to pay, as the same respectively mature, the rentals required to be paid by the board under the provisions of the lease agreement and to pay the said operating and administrative expenses, there is hereby appropriated and ordered set aside in each fiscal year during the term of the lease agreement, solely out of moneys accruing to the Agricultural Fund under the provisions of Section 2-6-52, such amount as, when added to the moneys in the Agricultural Center Fund derived during that fiscal year from the operation of the properties covered by the lease agreement, shall be sufficient to pay the said rentals and the said operating and administrative expenses payable during each such fiscal year. The board is hereby authorized to pledge in the lease agreement for payment of said rentals so much as may be necessary for such purpose of the moneys required by this section to be paid into the Agricultural Center Fund. The moneys so appropriated for the payment of the said rentals shall be transferred by the State Treasurer to the credit of the corporation from time to time as may be necessary to pay said rentals. All other withdrawals from the Agricultural Center Fund shall be made upon requisition by the chairman of the board to the State Comptroller and upon warrant drawn by the State Comptroller upon the State Treasurer. Nothing contained in this section shall be construed to estop or prevent the Legislature at any time and from time to time in the future from altering the amounts and rates of the fees, licenses, fines, penalties and charges, the collections from which may now or hereafter be required by law to be paid into the Agricultural Fund, or from abolishing any thereof or substituting others therefor or adding others thereto as the Legislature, in its discretion, may from time to time deem advisable. The appropriations made in this section for the payment of rentals under the lease agreement shall not be subject to the provisions of Article 4 of Chapter 4 of Title 41 of this Code, and shall not be restricted by or subject to the provisions of any other act making general or special appropriations.



Section 2-6-54 - Lease authorized - Lease not to constitute debt of state; payment of rentals.

The lease agreement shall never in any event constitute or give rise to an indebtedness of the State of Alabama and no recourse shall ever be had against the general credit of the state or against its general funds for payment of said rentals. The rentals provided for in the lease agreement shall be payable solely out of the moneys in the Agricultural Center Fund derived from the operation of the properties covered by the lease agreement and, to the extent such moneys are not sufficient to pay said rentals and to pay the said operating and administrative expenses, out of the moneys in the Agricultural Fund appropriated for said purposes in this article. No moneys at any time in the General Fund of the state shall ever be used for payment of said rentals.






Article 4 - Alabama Agricultural Markets and Coliseum Corporation.

Section 2-6-70 - Definitions.

As used in this article, the following words shall have the following meanings unless the context clearly requires otherwise:

(1) AGRICULTURAL CENTER BOARD. The board of that name established pursuant to Article 2 of this chapter.

(2) AGRICULTURAL FUND. The fund of that name created and administered pursuant to Article 1, Chapter 9, Title 2.

(3) BOARD OF AGRICULTURE AND INDUSTRIES. The Alabama Board of Agriculture and Industries created pursuant to Section 2-3-1.

(4) BUILDING COMMISSION. The Building Commission created under Article 6, Chapter 9, Title 41, and any successor agency thereto.

(5) COLISEUM. The existing Garrett Coliseum and the grounds and other buildings and structures associated therewith, all owned by the Agricultural Center Board and located in the City of Montgomery, Alabama.

(6) CORPORATION. The public corporation authorized to be created by this article.

(7) ELIGIBLE INVESTMENTS. (i) Any time deposit with, or any certificate of deposit issued by, any bank, savings bank or savings and loan association which is organized under the laws of the United States of America that may succeed to the functions of such corporation; (ii) any debt securities that are direct, general obligations of the United States of America; (iii) any debt securities payment of the principal of and interest on which is unconditionally guaranteed by the United States of America; (iv) any debt securities (including participation certificates) that are direct, general obligations of any of the following agencies of the United States of America: the Export-Import Bank of the United States, the Federal Farm Credit Bank, the Federal Land Banks, the Federal Immediate Credit Banks, the Banks for Cooperatives, the Federal Home Loan Banks (including any joint obligations of any two or more of the foregoing agencies), the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, the Federal National Mortgage Association, the Farmers Home Administration, or any other agency or instrumentality of the United States of America; (v) any repurchase obligations of any bank, savings bank or savings and loan association which is a member of the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation (or any department, agency or instrumentality of the United States of America that shall succeed to the functions of such federal corporation), which repurchase obligations are at least 100 percent secured by any one or more classes of eligible investments described in (i) through (iv), inclusive, above; (vi) any security or interest therein, whether secured or unsecured, in which an insurance company or a savings and loan association organized under the laws of the state may legally invest its own moneys at the time of investment therein by the corporation; (vii) shares of any money market fund registered and regulated under the Federal Investment Company Act of 1940, as amended, as a no-load, open-end management investment company, the portfolio assets of which consist solely of cash and eligible investments and repurchase agreements fully secured by any one or more classes of eligible investments; and (viii) any debt obligation, debt instrument or deposit obligation in which trustees are legally permitted to invest under the laws of the state at the time of investment therein by the corporation.

(8) MARKET FACILITY. Any facility for the inspection, grading, standardization, classification, refrigeration, dehydration, canning, packing, processing, cold storage and marketing of agricultural and kindred products permitted to be acquired and constructed by the Board of Agriculture and Industries pursuant to Section 2-3-20.

(9) SECURITIES. When used with reference to debt instruments to be issued by the corporation, shall mean and include notes, bonds and other forms of indebtedness.

(10) STATE. The State of Alabama.



Section 2-6-71 - Declaration of purpose and legislative findings.

The Legislature has found and determined and does hereby declare that in certain areas of this state, there are inadequate market facilities available to Alabama farmers for the efficient handling and sale of agricultural and agriculture related products.

The Legislature has also found and determined, and does hereby declare that the coliseum is in dire need of repair and is in such poor condition as to limit its use by the public. It is the intent of the Legislature, by the passage of this article, to authorize the incorporation of a public corporation as an instrumentality of the state for the purpose of borrowing funds to finance the construction of an adequate market facility and the renovation of the coliseum and to vest said corporation with all powers, rights, privileges and titles that may be necessary to accomplish said purposes. This article shall be liberally construed in conformity with said intent.



Section 2-6-72 - Authority and procedure for incorporation.

The Governor, the Commissioner of Agriculture and Industries and the Director of Finance may incorporate and organize a public corporation with the powers and authority provided in this article by proceeding according to the provisions of this article. They are authorized to present to the Secretary of State an application for the organization of a corporation which shall be signed by them and shall set forth:

(1) The names, official designations and official residences of the applicants, together with a certified copy of each of the commissions evidencing their respective rights to office;

(2) The date or dates on which they were respectively inducted into office and the terms of their respective offices;

(3) The name of the proposed corporation (which shall be Alabama Agricultural Markets and Coliseum Corporation, if such name is available for use by the corporation, but if not available, then some other name that is available shall be set forth in the application);

(4) The location of the principal office of the proposed corporation, which shall be within the State of Alabama; and

(5) Such other provisions as the applicants may choose to insert and as shall not be inconsistent with this article or with the laws of the state. The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the law of the state to administer oaths.

The Secretary of State shall examine the application, and if he finds that the name proposed in the application is not identical with that of a person or other corporation in the state or so nearly similar thereto as to lead to confusion and uncertainty, he shall receive the application and file it in an appropriate book or record in his office.



Section 2-6-73 - Certificate of incorporation; fees.

When the application has been made, filed and recorded as provided in this article, the applicants shall constitute a corporation under the name proposed in the application and with the powers set forth in this article. The Secretary of State shall make and issue to the applicants a certificate of incorporation, under the Great Seal of the State, reciting the fact of such incorporation and shall record the same with the application. There shall be no fees paid to the Secretary of State for any work in connection with the incorporation or dissolution of the corporation.



Section 2-6-74 - Board of directors; officers; quorum; compensation; record of proceedings.

The powers of the corporation shall be vested in a board of directors consisting of the persons at any time holding the offices of Governor, Commissioner of Agriculture and Industries and Director of Finance. Any two members of the board of directors shall constitute a quorum for the transaction of business. No vacancy in the membership of the board of directors or the voluntary disqualification or abstention of any member thereof shall impair the right of a quorum of the board of directors to act. The corporation shall have a president, a vice-president and a secretary, who shall be elected by the board of directors from the members of the board, and a treasurer, who shall be the State Treasurer of the state. If it so desires, the board of directors may appoint an assistant secretary who need not be a member of the board of directors. The officers of the corporation shall hold their respective offices for such terms as the board of directors shall determine, subject to the requirement that the president, vice-president and secretary shall at all times be members of the board of directors. No officer or director of the corporation shall draw any salary for any services he may render or any duty he may perform as a director or officer of the corporation; provided, however, that directors and officers of the corporation may be reimbursed for their actual expenses properly incurred in the performance of their duties as directors or officers of the corporation. All proceedings of the board of directors shall be reduced to writing by the secretary of the corporation and recorded in a well-bound book. Copies of such proceedings, when certified by the secretary of the corporation under its seal, shall be received in all courts as evidence of the proceedings and other matters therein certified.



Section 2-6-75 - Powers of corporation - Generally.

The corporation shall have the following powers, together with all powers incidental thereto or necessary or convenient to the discharge thereof in corporate form:

(1) To have succession by its corporate name until dissolved as provided in this article;

(2) To sue and be sued and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To make and alter all needful bylaws, rules and regulations for the transaction of the corporation's business and the control of its property and affairs;

(5) To borrow money and, in evidence of such borrowing, to sell and issue its securities (whether or not bearing periodic interest) as herein provided for any corporate use or purpose;

(6) To pledge for the payment of the principal of, premium, if any, and interest on such securities, any funds or revenues from which said securities may be made payable as herein provided;

(7) To appoint, employ, discharge and contract with such employees, agents, independent contractors, trustees and depositories, attorneys, accountants, financial experts, underwriters, fiscal agents or other advisors as may in the judgment of the board of directors be necessary or desirable, and to fix and pay their compensation and expenses; and

(8) To make and enter into such contracts, agreements and other actions as may be necessary or desirable to accomplish any corporate purpose and to exercise any power necessary for the accomplishment of the purposes of the corporation or incidental to the powers expressly set out herein.



Section 2-6-76 - Powers of corporation - Issuance and sale of securities.

(a) The corporation is authorized to issue and sell its interest-bearing or noninterest-bearing securities, in one or more series, not exceeding $6,000,000.00, in aggregate principal amount, to provide funds to be used by the Board of Agriculture and Industries in the construction, acquisition and installation of a market facility and to be used by the Agricultural Center Board in the renovation of the coliseum.

(b) The principal of, premium, if any, and interest on any securities or series of securities of the corporation the proceeds of which are devoted to the construction, acquisition and installation of the market facility shall be payable from and secured by a pledge of all rents, leases, charges or other revenues derived or realized from leases to the public of said market facility after deduction of costs of operation. The principal of, premium, if any, and interest on any securities or series of securities the proceeds of which are devoted to the renovation and repair of the coliseum shall be payable from and secured by a pledge of all rents, leases, or any other revenue derived or realized from the public from operation of the coliseum, after deduction of costs of operation.

To the extent that the sources of revenue described above are insufficient to provide for the payment of the debts of the corporation, the principal of, premium, if any, and interest on the corporation's securities may be secured by a pledge of so much as is necessary of the fees, permit fees, license fees, fines and penalties imposed, charged and collected by the Department of Agriculture and Industries and paid into the Agricultural Fund. There is hereby appropriated and set aside in each fiscal year, solely out of the fees, permit fees, license fees, fines and penalties accruing to the Agricultural Fund such amount as, when added to the revenues from operation of the market facility and the coliseum, net of costs of operation, shall be sufficient to pay the principal of, premium, if any, and interest on the corporation's securities coming due in said fiscal year. Moneys in the Agricultural Fund which consist of contributions by the federal government or any private agency, appropriations by the Legislature from the General Fund, assessments collected for the promotion of agricultural industries and products as provided in Chapter 8 of Title 2, or any other funds other than funds realized from fees, permits, licenses, fines and penalties, shall not be used or pledged for payment of debt service on the corporation's securities.

(c) Securities of the corporation may be authorized, issued and sold at any time and from time to time, may be in such form and denominations, may be of such tenor, shall be in registered form, may be payable in such installments and at such time or times not exceeding 20 years from their date, may be payable at such place or places, may be redeemable at such times and under such conditions and may bear interest at such rate or rates payable and evidenced in such manner or may be structured to bear no interest or to reflect compound interest, all as shall not be inconsistent with the provisions of this article and as may be provided in the proceedings of the board of directors of the corporation whereunder said securities shall be authorized to be issued. Securities of the corporation may be sold at such price or prices and at such time or times as the board of directors of the corporation may consider advantageous, either at public or private sale and by negotiation or by competitive bid; provided, that securities may be sold in a private sale and on negotiated terms only upon a finding by the president that a public sale of the securities is, under the circumstances existing at the time, either impractical or undesirable. Securities of the corporation sold by competitive bid must be sold, whether on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the corporation for the securities being sold, computed from their date to their respective maturities; provided, that if no bid acceptable to the corporation is received, it may reject all bids. The corporation may fix the terms and conditions under which each sale of bonds may be held; provided, that such terms and conditions shall not conflict with any of the requirements of this article. The corporation may allow or pay, from the proceeds of sale of its securities, all expenses, premiums, discounts, insurance premiums, letter of credit fees and commissions as the board of directors may deem necessary or advantageous in connection with the authorization, sale and issuance of its securities. All securities issued by the corporation and any interest coupons applicable thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source. All securities issued by the corporation shall be solely and exclusively limited obligations of the corporation, payable out of the sources provided in this article, and shall not be obligations or debts of any kind of the state. All securities issued by the corporation shall contain a recital that they are issued pursuant to the provisions of this article, which recital shall be conclusive evidence that the said securities have been duly authorized pursuant to the provisions of this article.



Section 2-6-77 - Powers of corporation - Execution of securities.

All securities of the corporation shall be signed by its president or vice-president, and the seal of the corporation shall be affixed thereto and attested by its secretary. The signatures of the president, vice-president and secretary may be facsimile signatures and a facsimile of the seal of the corporation may be imprinted on the securities if the board of directors, in its proceedings with respect to issuance of such securities, provides for manual authentication of such securities by a trustee or paying agent or by named individuals who are employees of the state and who are assigned to the Finance Department or State Treasurer's office of the state. Delivery of securities so executed shall be valid notwithstanding any changes in officers or in the seal of the corporation after the signing and sealing of such securities.



Section 2-6-78 - Disposition of proceeds from sale of securities.

All proceeds derived from the sale of any securities of the corporation, other than refunding securities, shall be deposited in the State Treasury and carried in a special account or accounts, and may be withdrawn solely for the purposes and in the amounts set out below:

(1) No more than 60 percent of the said proceeds shall be used for the acquisition, construction and installation of a market facility by the Board of Agriculture and Industries. Withdrawals for such purpose shall be upon requisition by or pursuant to authority of the Board of Agriculture and Industries addressed and presented to the State Comptroller and paid out by the warrant of the Comptroller upon the State Treasury, to be used only to pay the following:

a. The cost of materials, supplies and labor used in the construction of the market facility;

b. The cost of acquisition and installation of equipment for the market facility;

c. The cost of acquiring and landscaping the site for the market facility and the cost of constructing and installing roads, walks, utilities and parking facilities;

d. The fees and expenses incurred by the corporation in connection with the authorization, sale and issuance of the securities; and

e. Interest on the securities for a reasonable period prior to completion of the market facility.

(2) No more than 40 percent of the said proceeds shall be used for the renovation of the coliseum by the Agricultural Center Board. Withdrawals for such purpose shall be upon requisition by or pursuant to the authority of the Agricultural Center Board, addressed and presented to the State Comptroller, and paid out by the warrant of the Comptroller upon the State Treasurer, to be used only to pay the following:

a. Costs incurred to renovate, repair or replace items in the coliseum main building including, but not limited to, the roof, glass and roll type doors, rest rooms, including paraplegic requirements, the arena, floors of all types, offices, walls, ceilings, paint, curtains, wall louvers, arena lights, heating and cooling systems, hardware and sound systems;

b. Costs incurred to renovate, repair or replace items in or on the cattle barns located on the coliseum grounds, including, but not limited to, floors, roofs, walls, cattle stanchions, ceilings, insulation, paint and electrical and plumbing systems;

c. Costs incurred to renovate, repair or replace items in or on the horse barns located on the coliseum grounds, including but not limited to, roofs, floors, walls, paint, drainage around the barns and electrical and plumbing systems;

d. Costs incurred to renovate, repair or replace items in or on the exhibit barns and other buildings located on the coliseum grounds, including but not limited to, roofs, walls, floors, ceilings, paint and plumbing and electrical systems;

e. Costs incurred to renovate and repair items in or on the outdoor horse arena located on the coliseum grounds, including but not limited to, enlargement of the arena, drainage, construction of rest rooms, concession stands and sheds over the arena, electrical and plumbing systems and parking areas;

f. Costs incurred to renovate, repair, replace or install fences, parking lot lights, parking lot surfaces and other items incidental to upkeep of the coliseum grounds;

g. The fees and expenses incurred by the corporation in connection with the authorization, sale and issuance of the securities; and

h. Interest on the securities for a reasonable period prior to completion of the coliseum renovation and construction.

(3) Any balance remaining in the said special account or accounts after completion of acquisition, construction, renovation and equipping of the market facility and the coliseum, and after the payment of all costs and expenses of the corporation incurred in the issuance of its securities, shall be used for the payment or redemption of securities of the corporation and thereafter no additional securities shall be issued by the corporation except refunding securities as authorized in this article.



Section 2-6-79 - Construction of market facility.

The Board of Agriculture and Industries shall proceed with the acquisition, construction and equipping of the market facility as soon as may be practicable following the sale of the corporation's securities. Such acquisition, construction and equipping shall be done by the Board of Agriculture and Industries under the supervision of the Building Commission upon the award of a contract or contracts for each part of the work to the lowest responsible bidder after advertisement for and public opening of sealed bids; provided, that for the purpose of determining the lowest responsible bidder, the invitation for bids and the bidding documents shall be so arranged that alternates from the base bid shall constitute cumulative deductions from the base bid in the event such alternates should be selected. All such contracts shall be lump sum contracts and shall be awarded and executed by the Board of Agriculture and Industries to the respective lowest bidders following determination by the Building Commission of the lowest bidders. Payment made under any such contracts shall be only upon the contractor's written, verified statements when approved by the Building Commission or its agent, in such amounts as the Building Commission may approve as having been then earned under such contracts. The Building Commission shall be reimbursed for all reasonable direct costs incurred by it in connection with such acquisition, construction and equipping, including expenses and fees for the preparation of plans, specifications and contract documents and supervision and inspection of the work. Such plans and specifications may be revised and extras may be added to the contracts only when approved by the Building Commission and only to the extent that funds are available therefor.



Section 2-6-80 - Renovation of coliseum.

The Agricultural Center Board shall proceed with the renovation and repair of the coliseum as soon as may be practical following the sale of the corporation's securities. Such renovation and repair shall be done by the Agricultural Center Board under the supervision of the Building Commission upon the award of a contract or contracts for each part of the work to the lowest responsible bidder after advertisement for and public openings of sealed bids; provided, that for the purpose of determining the lowest responsible bidder, the invitation for bids and the bidding documents shall be so arranged that alternates from the base bid shall constitute cumulative deductions from the base bid in the event such alternates should be selected. All such contracts shall be lump sum contracts and shall be awarded and executed by the Agricultural Center Board to the respective lowest bidders following determination by the Building Commission of the lowest bidders. Payments made under any such contracts shall be only upon the contractor's written, verified statements when approved by the Building Commission or its agent, in such amounts as the Building Commission may approve as having been then earned under such contracts. The Building Commission shall be reimbursed for all reasonable direct costs incurred by it in connection with such acquisition, construction and equipping, including expenses and fees for the preparation of plans, specifications and contract documents and supervision and inspection of the work. Such plans and specifications may be revised and extras may be added to the contracts only when approved by the Building Commission and only to the extent that funds are available therefor.



Section 2-6-81 - Refunding securities.

Any securities issued by the corporation may from time to time thereafter be refunded by the issuance of refunding securities of the corporation, but the amount of any refunding securities so issued shall not exceed the principal of the securities refunded thereby together with any unpaid interest thereon, any redemption premium thereon and any expenses of such refunding. Any such refunding securities may be issued regardless of whether the securities to be refunded shall have then matured or shall thereafter mature, and such refunding may be effected either by sale of the refunding securities and the application of the proceeds thereof to the payment or redemption of the securities so refunded or by exchange of the refunding securities for those to be refunded thereby; provided, that the holders of any securities so to be refunded shall not be compelled without their consent to surrender their securities for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they may be redeemed by the corporation according to their terms. Any refunding securities of the corporation shall be payable solely from and secured by the revenues out of which the securities to be refunded thereby were payable. The proceeds derived from any sale of refunding securities shall be applied to the purchase, redemption or payment of the securities refunded thereby. Pending the application of said proceeds to the purchase, redemption or payment of such outstanding securities, the said proceeds may be invested in eligible investments pursuant to an escrow or trust agreement providing for the future application of such proceeds to the purchase, redemption or payment of such outstanding securities.



Section 2-6-82 - State Treasurer to pay principal and interest.

The State Treasurer is authorized and directed to pay the principal of, premium, if any, and interest on the securities of the corporation as the said principal, premium and interest shall respectively mature and become payable, but only from the sources herein provided.



Section 2-6-83 - Notice of resolution regarding issuance of securities; limitation of actions to contest validity of securities; venue of actions under article.

Upon the adoption by the board of directors of the corporation of any resolution providing for the issuance of securities under the provisions of this article, the corporation may, in its discretion, cause to be published once a week for two consecutive weeks in a newspaper published and having general circulation in the City of Montgomery, a notice in substantially the following form (the blanks being first properly completed):

“The Alabama Agricultural Markets and Coliseum Corporation (an instrumentality of the State of Alabama), on the _____ day of ______, authorized the issuance of $_____ principal amount of securities of the said corporation for purposes authorized in the act of the Legislature of Alabama under which said corporation was organized. Any action or proceeding questioning the validity of the said securities or the pledge of security made therefor or the proceedings under which the said securities and pledge are authorized must be commenced within 20 days after the first publication of this notice.

Any civil action or proceeding in any court to set aside the proceedings for the issuance of securities under the provisions of this article or to contest the validity of any such securities or the validity of the pledge made therefor must be commenced within 20 days after the first publication of the said notice. After the expiration of the said period, no right of action or defense founded upon the validity of the said proceedings or of the said securities or pledge shall be asserted nor shall the validity of the said proceedings, securities or pledge be open to question in any court on any ground whatsoever except in a civil action commenced within such period. Any such civil action or any civil action to protect or enforce any rights under the provisions of this article shall be brought in the Circuit Court of Montgomery County.



Section 2-6-84 - Securities as legal investments.

Securities issued by the corporation under the provisions of this article shall be legal investments for fiduciaries investing trust funds and for investments by savings banks, savings and loan associations and insurance companies organized under the laws of the state and shall be eligible to be used as security for the deposit of funds of the state and its instrumentalities.



Section 2-6-85 - Exemption of securities from taxation.

All securities issued by the corporation and any redemption premium and any interest thereon, the properties of the corporation and any income realized from rents or leases obtained from operation of any market facility constructed under the provision of this article, or any income realized from rents or leases from any source or business under the control of the Agricultural Center Board, and all instruments which may be filed for record pertaining to the pledge and lien authorized by this article to be created, shall be exempt from all taxation in the state.



Section 2-6-86 - Dissolution of corporation.

When all securities issued by the corporation and all obligations incurred by it under the provisions of, and within the limitations contained in this article, shall have been fully paid, then the members of the board of directors of the corporation may at such time file with the Secretary of State a written statement subscribed and sworn to by them, reciting payment in full of all securities of the corporation, and all obligations incurred by it under the provisions of this article, which statement shall then be recorded by the Secretary of State with the certificate of incorporation of the corporation, whereupon the corporation shall stand dissolved.






Article 5 - Garrett Coliseum Redevelopment Act.

Section 2-6-100 - Short title.

This article shall be known as the "Garrett Coliseum Redevelopment Act."



Section 2-6-101 - Definitions.

For the purposes of this article, the following words shall have the following meanings:

(1) ALABAMA AGRICULTURAL CENTER BOARD or AACB. The Alabama Agricultural Center Board established by Section 2-6-1, as amended by this article.

(2) BOARD OF DIRECTORS or BOARD. The board of directors of the Garrett Coliseum Redevelopment Corporation, the public corporation created pursuant to this article.

(3) BONDS. Includes refunding bonds unless the context clearly indicates otherwise.

(4) GARRETT COLISEUM or COLISEUM. The Alabama Agricultural Center, the Garrett Coliseum, and all related properties located in Montgomery, Alabama.

(5) GARRETT COLISEUM REDEVELOPMENT CORPORATION or CORPORATION. The public corporation created pursuant to this article.

(6) GOVERNMENT SECURITIES. Any bonds or other obligations which, as to principal and interest, constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America.

(7) PERMITTED INVESTMENTS. The term shall include all of following:

a. Government securities.

b. Time deposits evidenced by certificates of deposit issued by banks which are members of the Federal Deposit Insurance Corporation; provided, that, to the extent such time deposits exceed available federal deposit insurance, such time deposits are fully secured by government securities, which at all times have a market value, exclusive of accrued interest, at least equal to such bank time deposits so secured, including interest.

c. Repurchase agreements for obligations of the type specified in paragraphs a. and b., provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value, exclusive of accrued interest, at least equal to the purchase price of such repurchase agreements and which are held by a depository satisfactory to the corporation in such manner as may be required to provide a perfected security interest in such obligations.

d. Uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service.

(8) PROJECT. The coliseum and any existing or new buildings or facilities located on coliseum properties or properties that become coliseum properties.

(9) PROJECT WORK. The renovation, restoration, improvement, or rehabilitation of the coliseum or any buildings or facilities located on coliseum properties or properties that shall become coliseum properties and the construction of new buildings or facilities on coliseum properties.



Section 2-6-102 - Public corporation - Formation authorized.

The Governor, the Commissioner of Agriculture and Industries, and the Director of Finance shall form a public corporation with the powers and authorities provided in this article.



Section 2-6-103 - Public corporation - Application for formation; certificate of incorporation.

(a) To become a public corporation, the Governor, the Commissioner of Agriculture and Industries, and the Director of Finance shall present to the Secretary of State an application signed by each which shall set forth all of the following:

(1) The name, official designation, and official residence of each of the applicants together with a certified copy of the document evidencing each applicant's right to office.

(2) The date on which each applicant was inducted into office and the term of office.

(3) The name of the proposed public corporation, which shall be the Garrett Coliseum Redevelopment Corporation.

(4) The location of the principal office of the proposed public corporation, which shall be Montgomery, Alabama.

(5) Any other information relating to the proposed public corporation which the applicants may choose to include which is not inconsistent with this article.

(b) The application shall be sworn and subscribed to by each of the applicants before an officer authorized by the laws of the state to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he or she finds that it substantially complies with the requirements of this section, he or she shall receive and file it and record it in an appropriate book of records in his or her office.

(c) When the application has been filed and recorded as provided in this section, the Secretary of State shall issue to the applicants a certificate of incorporation under the Great Seal of the State, and shall record the certificate with the application, whereupon the applicants shall constitute a public corporation of the state under the name proposed in the application. No fee shall be paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the corporation.



Section 2-6-104 - Public corporation - Board of directors.

(a) The corporation shall be governed by a board of directors, as provided for in this section. All powers of the corporation shall be exercised by the board or pursuant to its authorization. The presence of a majority of members of the board of directors shall constitute a quorum for the transaction of business. No vacancy on the board or the voluntary disqualification or abstention of any director shall impair the right of a quorum of the board to act.

(b) The board of directors shall be the same as the Agricultural Center Board.

(c) All resolutions adopted by the board of directors shall constitute actions of the corporation, and all proceedings of the board shall be reduced to writing by the secretary and shall be recorded in a substantially bound book and filed in the office of the Director of Finance. Copies of such proceedings, when certified by the secretary under seal of the corporation, shall be received in all courts as prima facie evidence of the matters and things certified. The board shall meet at any time and upon notice as it shall determine or upon the call of the president or the vice president.



Section 2-6-105 - Public corporation - Powers.

The corporation shall have the following powers, as well as the other powers specified in this article:

(1) To have succession by its corporate name until dissolved as provided in this article.

(2) To sue and be sued and to prosecute and defend, at law or in equity, in any court that may have jurisdiction of the subject matter and of the parties.

(3) To have and use a corporate seal and to alter the seal at pleasure.

(4) To make and alter all needful bylaws and rules for the transaction of the corporation's business and the control of its property and affairs.

(5) To enter into agreements of any nature with any public or private entity regarding the construction, renovation, restoration, improvement, maintenance, management, or operation of the project or any properties or facilities constituting a part of the project.

(6) To take all actions and enter into all agreements necessary or appropriate to complete the project work.

(7) To acquire, purchase, lease, receive, hold, transmit, and convey title to real and personal property to or from any person or legal entity, public or private.

(8) To borrow money and issue its bonds in evidence thereof, subject to this article.

(9) As security for payment of the principal of and interest on its bonds, to pledge any funds or revenues from which its bonds may be made payable and to arrange for and provide additional security for its bonds, including letters of credit, bond insurance policies, surety bonds and the like, as the board of directors shall determine to be necessary or desirable.

(10) To make and enter into such contracts, leases, agreements, and other actions as may be necessary or desirable to accomplish any corporate purpose and to exercise any power necessary for the accomplishment of the purposes of the corporation or incidental to the powers expressly set forth in this section, including, but not limited to, financing agreements and other such agreements with public and private entities and local governments.

(11) To appoint and employ attorneys, accountants, financial advisors, underwriters, trustees, depositories, registrars, fiscal agents, and other advisors, agents, and independent contractors as may be necessary or desirable.

(12) To accept gifts, grants, loans, appropriations, and other forms of aid from the federal government, the state or any agency of the state, or any political subdivision of the state, or any person or corporation.



Section 2-6-106 - Deed to coliseum.

Commencing June 9, 2011, the Governor is authorized and directed to execute and deliver, in the name of the State of Alabama, an appropriate deed conveying to the corporation the coliseum together with the lands in the Alabama Agricultural Center in the City of Montgomery. Upon delivery of the deed to the corporation, the corporation shall be vested with all title and rights which the State of Alabama has in the property conveyed, subject to a right of reverter to the state upon dissolution of the corporation.



Section 2-6-107 - Lease of project.

(a) Without limiting the generality of the powers otherwise granted by this article, the corporation is authorized to lease the project, or portions thereof, to the Alabama Agricultural Center Board or to any other public or private entity. The AACB and any other agency, board, commission, bureau, or department of the state and each of them are authorized to lease any facilities from the corporation. Any lease as described in this section shall, however, be either of the following:

(1) For a term no longer than the then current fiscal year of the state, but any such lease may contain a grant to the lessee of successive options of renewing the lease on the terms specified in the lease for any subsequent fiscal year or years of the state; provided, that liability for the payment of rent shall never be for a term longer than one fiscal year.

(2) Provide that in no event rentals may be paid from moneys appropriated by the state and that rentals shall be paid solely from revenues derived from the operation of the project to the extent that such revenues are not attributable to facilities or operations in existence at the time of the transfer of the coliseum and related properties to the corporation.

(b) Any lease agreement may contain any other provisions and agreements not inconsistent with this article, as the corporation may agree.



Section 2-6-108 - Design, rehabilitation, renovation, etc., of coliseum.

(a) The corporation or the AACB may enter into management, operations, or other types of agreements with public or private entities for the design, rehabilitation, renovation, expansion, management, promotion, or operation of the coliseum. Any law to the contrary notwithstanding, the corporation or the AACB, as the case may be, shall select a developer, manager, promoter, or operator through an open and competitive selection process through the solicitation of proposals from qualified entities that address the needs, requirements, and funding issues it identifies. The corporation or the AACB, as the case may be, in its sole discretion, shall select the entity or entities it determines to be the best qualified based upon the proposals submitted, presentations by proposers, its deliberations, and any other information it considers to be relevant to the selection of the best qualified proposer. No further or additional reviews or approvals by any official or entity shall be required.

(b) All receipts, revenues, and income derived by either the AACB or the corporation from the operation or leasing of the project shall be applied solely for the following purposes:

(1) To insure and maintain in good and operable condition the various properties and facilities that comprise the project.

(2) To pay the debt service on the bonds of the corporation.

(c) The AACB and the corporation are authorized to establish accounts and funds as they deem appropriate to provide for the custody and disbursement of such moneys. Any provision of law to the contrary notwithstanding, in no event shall any of such receipts, revenues, or income:

(1) Be combined or commingled with moneys appropriated by the state.

(2) Revert to, or otherwise become a part of, the General Fund in the State Treasury.

(d) Any funds that are not needed to pay the costs of insuring and maintaining the project shall be transferred, as soon as practicable, to the special fund provided for in Section 2-6-118.



Section 2-6-109 - Eminent domain.

The corporation shall have the same power of eminent domain as the state. Such power shall be exercised in the same manner and under the same conditions as are provided by law for the exercise of the power of eminent domain by the State of Alabama.



Section 2-6-110 - Bonds.

The corporation is authorized to sell and issue its bonds, not exceeding one hundred million dollars ($100,000,000), exclusive of refunding bonds, in aggregate principal amount, and in any additional aggregate principal amounts as authorized by other acts of the Legislature, for the purpose of providing funds for the project work and for payment of obligations incurred for such purpose, as well as the payment of issuance expenses and the establishment of a debt service reserve fund.



Section 2-6-111 - Refunding bonds.

The corporation may sell and issue its refunding bonds, without limit as to principal amount, for the purpose of refunding any bonds of the corporation at the time outstanding, paying the expenses of issuance, and paying any premiums necessary to be paid to redeem any bonds to be refunded.



Section 2-6-112 - Execution, authentication, and delivery of bonds.

All bonds of the corporation shall be signed by its president, and the seal of the corporation shall be affixed thereto and attested by its secretary. The signatures of the president and secretary may be facsimile signatures and a facsimile of the seal of the corporation may be imprinted on the bonds if the board of directors, in its proceedings with respect to issuance of such bonds, provides for manual authentication of such bonds by a trustee or paying agent or by named individuals who are employees of the state and who are assigned to the Department of Finance or office of the State Treasurer. Delivery of bonds so executed shall be valid notwithstanding any changes in officers or in the seal of the corporation after the signing and sealing of the bonds.



Section 2-6-113 - Sale of bonds.

Bonds may be sold by the corporation in series, and if sold in more than one series may all be authorized in one initial resolution of the board of directors with the pledges made in such initial resolution, although some of the details applicable to each series may be specified in the respective resolutions under which the different series are issued. Each series of the bonds may be sold at public or private sale, as determined by the corporation, at such price or prices as the corporation shall determine, and, if sold at public sale either on sealed bids or at public auction, on a basis determined by the corporation to enable it to effect the sale of the bonds being sold at the lowest effective borrowing cost to the corporation; provided, that if in the event of public sale of the bonds no bid acceptable to the corporation is received it may reject all bids. Notice of each public sale or summary notice of sale or both shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, at least one time not less than 10 days prior to the date fixed for the sale. The board of directors may fix the terms and conditions under which each such sale may be held; provided, that such terms and conditions shall not conflict with any of the requirements of this article.



Section 2-6-114 - Form and contents of bonds; redemption.

(a) Any bonds of the corporation may be executed and delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest, payable and evidenced in such manner, may contain provisions for redemption prior to maturity, and may contain other provisions not inconsistent herewith, all as may be provided by the resolution of the board of directors whereunder such bonds are authorized to be issued; provided, that no bond of the corporation shall have a specified maturity date later than 30 years after its date. Each bond of the corporation may be made subject to redemption at the option of the corporation under such terms and conditions and at such premiums, if any, as may be provided in the resolution under which the bond is authorized to be issued. The corporation may pay out of the proceeds of the sale of its bonds all expenses, including fees and disbursements of attorneys, accountants, fiscal agents, financial advisors, and other consultants, fees and disbursements of trustees, escrow agents, registrars, paying agents, transfer agents, depositories for safekeeping, authenticating agents, agents for the delivery and payment of bonds, fees and commissions of bond insurers, and credit enhancers, printing costs, and other customary bond issuance expenses.

(b) Bonds issued by the corporation shall not be general obligations of the corporation, but shall be payable solely out of the funds referred to in Section 2-6-118. In the event the corporation shall make more than one pledge of the same revenues, the pledges shall take precedence in the order of the adoption of the resolutions in which the pledges are made. Neither a public hearing nor consent of the Department of Finance or any other department or agency of the state shall be a prerequisite to the issuance of bonds by the corporation.



Section 2-6-115 - Investment of proceeds.

Any portion of the principal proceeds derived from the sale of the bonds which the board of directors of the corporation may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall be invested in permitted investments. Any such securities, at any time and from time to time on order of the corporation, may be sold or otherwise converted into cash. The income derived from any investments shall be disbursed on order of the corporation for any purpose for which the corporation may lawfully expend funds.



Section 2-6-116 - Disposition of bond proceeds.

All proceeds derived from the sale of any bonds, excluding refunding bonds, sold by the corporation remaining after payment of the expenses of issuance thereof and the funding of any required reserve or replacement fund shall be deposited into a special account to the credit of the corporation, and shall be subject to be drawn on by the corporation solely for the purposes of paying the costs of the project work, and all reasonable and necessary incidental expenses, including interest which shall accrue on the bonds during the project work and for a period not exceeding two years thereafter. Any balance of the proceeds remaining, upon completion of the project work and the payment of all costs in connection therewith, shall be transferred to the debt service reserve fund account of the corporation or used to redeem bonds issued by the corporation as may be determined by the board of directors of the corporation.



Section 2-6-117 - Disposition of refunding bond proceeds.

(a) The proceeds of refunding bonds shall be applied, together with any other moneys legally available, to the payment of the expenses authorized by this article and to the payment of the principal of, premium, if any, and interest due and to become due on any outstanding bonds to be refunded. The expenses authorized by this article shall include, in addition to other expenses authorized by this article, all expenses that the board of directors may deem necessary or advantageous in connection with the sale and issuance of refunding bonds, including, without limitation, the expenses of selling and issuing such refunding bonds, including any discount reflected in the purchase price paid to the corporation, fees and disbursements of attorneys, accountants, fiscal agents, financial advisors, and other consultants, fees and disbursements of trustees, escrow agents, registrars, paying agents, transfer agents, depositories for safekeeping, authenticating agents, agents for the delivery and payment of bonds, fees and commissions of bond insurers and credit enhancers, printing costs, and other customary bond issuance expenses.

(b) To the extent not required for the immediate payment of outstanding bonds or for deposit into an interest account or a reserve account, proceeds of refunding bonds together with any other moneys legally available, shall be deposited in trust, with one or more trustees or escrow agents, which trustees or escrow agents shall be trust companies or national or state banks, located either within or without the state, having powers of a trust company. Any proceeds or moneys deposited in trust with one or more trustees or escrow agents shall be applied solely to the payment when due of the principal of, premium, if any, and interest due and to become due on the outstanding bonds on or prior to the redemption date or maturity date, as the case may be. Any proceeds or moneys so deposited with one or more trustees or escrow agents, may be invested in government securities; provided, such government securities shall not be subject to redemption prior to their maturity other than at the option of the holder thereof.

(c) Except as provided in subsection (d), neither the government securities nor moneys so deposited with one or more trustees or escrow agents shall be withdrawn or used for any purpose other than, and shall be held in trust for, the payment of the principal of, redemption premium, if any, and interest on such outstanding bonds to be refunded; provided that any cash received from such principal or interest payments on the government securities deposited with one or more trustees or escrow agents to the extent such cash will not be required at any time for such purpose, shall be paid over to the corporation, and to the extent such cash will be required for such purpose at a later date, shall, to the extent practicable and legally permissible, be reinvested in government securities maturing at times and in amounts sufficient to pay when due the principal of, premium, if any, and interest on the outstanding bonds on and prior to the redemption date or maturity date, as the case may be, and interest earned from such reinvestments to the extent not required for the payment of such outstanding bonds shall be paid over to the corporation.

(d) Moneys on deposit in any reserve fund created pursuant to this article shall be invested by the corporation in permitted investments which mature at such time or times as the corporation shall direct. Interest income earned from such investments shall be deposited as received in an account of the corporation.



Section 2-6-118 - Trust fund.

For the purpose of providing funds for the payment of the principal of and interest on the bonds issued by the corporation under this article, there is created and irrevocably pledged to the payment of such obligations a special and continuing trust fund which shall consist of all receipts, revenues, and income that are derived or received by the corporation from the leasing or operation of the project and that remain after payment of the costs of maintaining and insuring the project. All such moneys shall be deposited into the fund upon receipt, and held until applied for the payment of bonds of the corporation.



Section 2-6-119 - Pledge for payment of principal and interest on bonds; filing with Judge of Probate.

In the proceedings authorizing the issuance of any of its bonds, the corporation is authorized and empowered to pledge for the payment of the principal of and interest on bonds at the respective maturities of the principal and interest, and to agree to use solely for such purpose, all the revenues which under the provisions of Section 2-6-118 are provided for the payment of the principal and interest, subject to prior pledges as and to the extent the corporation may provide. Upon the issuance of any bonds pursuant to this article, the corporation may file in the office of the Judge of Probate of Montgomery County, Alabama, an instrument reciting the issuance of the bonds and the pledge of the revenues as security, and the filing of the instrument shall constitute constructive notice of the pledge. The instrument shall be received and recorded by the judge of probate upon the payment of the fee for the recording of mortgages, but no tax shall be payable.



Section 2-6-120 - Payment of principal and interest on bonds; recordkeeping.

Out of the receipts, revenues, and income referred to in Section 2-6-118, the corporation is authorized and directed to pay the principal of and interest on the bonds as the principal and interest shall respectively mature, and is further authorized and directed to set up and maintain appropriate records.



Section 2-6-121 - Resolutions authorizing bonds.

(a) Any resolution authorizing any bonds under this article shall contain a recital that they are issued pursuant to this article, which recital shall be conclusive evidence that the bonds have been duly authorized pursuant to this article, notwithstanding the provisions of any other law now in force or hereafter enacted or amended. Upon the passage of any resolution providing for the issuance of bonds under this article, the corporation, in its discretion, may cause to be published once in each of two consecutive weeks in a newspaper published and having general circulation in the City of Montgomery a notice in substantially the following form, the blanks being first properly filled in:

"Garrett Coliseum Redevelopment Corporation, a public corporation and agency of the State of Alabama, on the ___ day of _____, _____, adopted a resolution providing for the issuance of _____ dollars principal amount of bonds of the authority. Any action or proceeding questioning the validity of the resolution or the bonds or the pledge, and agreements made in the resolution for the benefit thereof, or the proceedings under which the bonds, pledge, and agreements were authorized, must be commenced within 20 days after the first publication of this notice. Garrett Coliseum Redevelopment Corporation, By _________, Its President."

(b) Any action or proceeding in any court seeking to set aside or invalidate a resolution providing for the issuance of bonds under this article or to contest the validity of any bonds, or the validity of any pledge or agreement made, must be commenced within 20 days after the first publication of the notice. After the expiration of 20 days following such first publication, no right of action founded upon questioning or challenging in any way the validity of the resolution or other proceedings, if any, or of the bonds, or of the pledge and agreements, shall be asserted. In the event of such publication the validity of such resolution, proceedings, bonds, pledge, and agreements shall not be open to question in any court upon any ground, except in an action or proceeding commenced within such period. Any such action and any action to protect or enforce any rights under this article shall be brought in the Circuit Court of Montgomery County.



Section 2-6-122 - Acts authorized to support objectives.

For the purpose of attaining the objectives of this article, any county, municipality, or other political subdivision, or public corporation, agency, or instrumentality of the state, a county, or municipality, upon such terms and with or without consideration, as it may determine, may do any or all of the following:

(1) Lend or donate money to the corporation or perform services for its benefit.

(2) Donate, sell, convey, transfer, lease, or grant to the corporation, without the necessity of authorization at any election of qualified voters, any property of any kind.

(3) Pay, or provide for the payment of, the principal of and interest on any bonds of the corporation, either directly or through the provision of a guaranty or comparable credit support.

(4) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, which are necessary or convenient to aid and cooperate with the corporation in attaining the objectives of this article.



Section 2-6-123 - Federal income taxation.

The corporation shall have the power to make payments to the United States of America as the directors deem necessary to cause the interest on any bonds of the corporation to be and remain exempt from federal income taxation. The corporation shall have the power to make agreements respecting the investment of funds of the corporation necessary in order that the interest income on bonds of the corporation be and remain exempt from federal income taxation.



Section 2-6-124 - Investments.

The state and all public officers, municipal corporations, political subdivisions and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds of the corporation, and the bonds shall be authorized security for all public deposits, it being the purpose of this article to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this article with regard to legal investments shall be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities.



Section 2-6-125 - Corporate obligations.

All obligations incurred by the corporation and all bonds issued by it shall be solely and exclusively an obligation of the corporation and shall not create an obligation or debt of the State of Alabama.



Section 2-6-126 - Exemption from state taxation.

The properties of the corporation and the income from those properties, all lease agreements made by the corporation, and all bonds issued by the corporation and the income from the bonds, and all lien notices filed with respect thereto shall be forever exempt from any and all taxation in the State of Alabama.



Section 2-6-127 - Dissolution of corporation.

When all securities issued by the corporation and all obligations assumed by it under this article shall have been paid in full, the then president of the corporation shall execute and deliver in the name of and in behalf of the corporation an appropriate deed, or deeds, to which the seal of the corporation shall be affixed and attested by the secretary of the corporation, whereby there shall be conveyed to the state all the buildings, properties, and other assets then owned by the corporation. The then officers and directors of the corporation shall at such time file with the Secretary of State a written statement, subscribed and sworn to by each of them, reciting the payment in full of all bonds issued by the corporation and the execution and delivery of such deed or deeds to the state, which statement shall be filed by the Secretary of State and recorded with the certificate of incorporation of the corporation, whereupon the corporation shall stand dissolved.









Chapter 6A - FARM CRISIS AND TRANSITION PROGRAM.

Section 2-6A-1 - Declaration of policy.

It is the finding of the Legislature that, despite the fact that agriculture has been and continues to be the backbone of the economy of the State of Alabama, increasing numbers of the state's farmers and agricultural businessmen are losing their livelihood due to conditions beyond their control caused by the current economic situation in agriculture and certain structural changes that are occurring in the economy of both the state and the United States. A crisis has developed in the state's agricultural sector that is not and cannot be met with existing programs and resources, with the result that more and more Alabama farmers and agricultural businessmen are being forced to leave farming or to seek supplemental employment, but without the provision of any coordinated program of assistance to help them retrain and make the adjustment to other forms of economic livelihood or to acquire the needed supplemental skills. The Legislature thus deems it in the best interest of the health and welfare of the people of the State of Alabama, and in order to avoid duplication and to increase efficiency, to provide programs under which individuals within the agricultural sector of the State of Alabama who have contributed greatly to the financial base of the state, but who are now experiencing difficulties in their farming operations due to causes beyond their control, may receive assistance from qualified professionals to provide needed career and technically oriented educational training and counseling services at reasonable cost and to provide for the delivery of those services to persons requiring such assistance during periods of adjustment, periods of transition from farming to other activities or during that period of time needed for them to acquire supplemental nonfarming skills. It is the intent of the Legislature that all agencies of state government and state educational institutions and agencies thereof at all levels cooperate with and to the extent possible coordinate with the commission and channel efforts along the lines set out herein through the commission.



Section 2-6A-2 - Farm Crisis and Transition Program and Commission established; members; chairman; powers and duties; use of physical facilities of other agencies; rules and regulations; advisory committee.

There is hereby established the Farm Crisis and Transition Program of the State of Alabama (herein called "the program") which shall come into existence upon April 29, 1986, and shall continue for a period ending on September 30, 1991, unless earlier terminated by action of the Legislature. The program shall be under the direction and control of the Farm Crisis and Transition Program Commission (herein called "the commission"), which shall consist of the Commissioner of Agriculture and Industries of the state, the Chairman of the Agriculture, Conservation and Forestry Committee of the Senate of Alabama, the Chairman of the Agriculture and Forestry Committee of the House of Representatives of Alabama, the Director of the Alabama Department of Economic and Community Affairs and the President of the Alabama Farm Bureau Federation, three full-time farmers, one each to be appointed by the Governor, the Speaker, and the Lieutenant Governor, all of whom shall serve ex officio and without compensation. The Commissioner of Agriculture and Industries shall be the chairman of the commission and shall be responsible for convening such meetings of the commission as shall be necessary for the commission to carry out its functions under this chapter, which shall include the power to provide policies and guidelines for use in carrying out this chapter. The commission shall have the power, acting through its chairman, to conduct such programs and activities and shall be authorized under this chapter and that are useful and desirable in providing retraining and adjustment programs for dislocated and economically distressed farmers in Alabama. The commission shall also have the power, acting through its chairman, to contract for such services and the use of such facilities as may be necessary to carry out its purposes hereunder and to function as an agency of the State of Alabama throughout the state both directly and through regional offices established as provided herein. The commission shall have the power to employ and provide for the compensation of a program coordinator and necessary staff. To the extent available, physical facilities of the Department of Agriculture and Industries and other agencies of the state shall be made available to the commission on a rent-free basis for its use in carrying out the program. The commission shall have the power to develop all necessary rules respecting eligibility for participation by farmers in the program, and such other rules and regulations as may be necessary in the circumstances. The commission shall further have the power in its discretion to appoint an advisory committee made up of such interested and informed citizens of the state as shall be chosen by the commission to advise the commission on the effectiveness of its proposed or ongoing programs.



Section 2-6A-3 - Duties of program coordinator.

The commission shall employ a program coordinator who shall be an employee of the commission but who may be on loan to the commission from any other department of the state. The program coordinator shall be appointed by and serve at the pleasure of the commission, and shall receive compensation set by the commission out of funds appropriated by the Legislature to implement the program. The program coordinator shall report to the chairman of the commission or his designee and shall coordinate the activities and provide professional assistance with respect to all of the operations of the program. The program coordinator shall be responsible to the commission for all funds provided by the Legislature and through other sources for the various services to be made available to farmers under this chapter, shall develop a system of reporting on a regular and timely basis to the commission, shall develop training courses and seminars with the guidance of the commission and issue in the name of the commission certificates of training which would qualify various professionals and other providers of services for referral by the commission or any regional offices established by the commission, and shall establish and maintain in the name of the commission liaison and assistance to all agencies of state and federal government, academic institutions and private organizations providing services similar to those provided by the commission. Upon the direction of the chairman of the commission, the program coordinator shall work in conjunction with and under the supervision of such personnel of the Department of Agriculture and Industries as the chairman shall deem appropriate and as shall be approved by the commission, which personnel may include an operational director of the program. The operational director shall be responsible for arranging for availability to the program coordinator of specialists in the fields of farm finance, law, career counseling, technical vocational training and farm extension services for use in meeting its objectives of the program.



Section 2-6A-4 - Regional districts and offices.

The commission shall take such steps as shall be necessary to divide the state into so many regional districts as the commission shall determine to be needed for purposes of effective and efficient application of the program. A regional office shall be established in each of the designated districts, which office shall be staffed by a regional coordinator, to be selected by the program coordinator with the approval of the commission, and such support personnel as the commission deems appropriate. Where possible, the regional office shall locate its headquarters in facilities presently being utilized by other state agencies or institutions of higher education, the governing boards of all of which are directed to cooperate with the commission in the establishment of such regional offices.



Section 2-6A-5 - Duties of regional coordinators.

It shall be the duty of the regional coordinator of each regional office to locate within his region qualified professionals to provide professional services to farmers participating in the program, including but not limited to professionals in the fields of agriculture, finance and accounting, law, farm planning, vocational training and social services. The regional coordinator shall certify to the commission that the professionals selected for providing services under the program had agreed or would agree with the commission to provide services to farmers participating in the program on a noncost basis or at a reduced cost from that normally prevailing. These professionals shall be compensated by the commission for their services at such levels of compensation and rates as shall be recommended by the program coordinator and approved by the commission. The regional coordinator shall make available to any farmer or farm family member seeking assistance under the program the names of qualified and certified professionals who have agreed to provide services with respect to the program in order to assist these individuals with the management of their individual financial and career situation. Where requested, the regional coordinator shall assist each individual farmer or farm family and the professionals consulted in order to provide a comprehensive review of each participant's case in an attempt to evolve a solution to each farmer's particular problems. The regional coordinator shall also maintain a publicity program in the district so that farmers and farm families needing assistance under the program will know how and where to obtain it, shall prepare referrals and the requisite reports for the commission and file all reports as required and requested by the program coordinator of the commission. In addition, the regional coordinator shall maintain liaison and contacts with all agriculture-related state and federal agencies and organizations within his district and attempt to implement coordinated assistance programs wherever possible.



Section 2-6A-6 - Private contributions.

The Governor is hereby authorized to accept and receive, on behalf of the state for the account of the commission, contributions made by private corporations, individuals and other persons for the benefit of the program. Moneys so received by the Governor from such private contributions shall be earmarked for and shall be used by the commission in administering and carrying out the program.






Chapter 6B - THE ALABAMA FAMILY FARM PRESERVATION ACT.

Section 2-6B-1 - Short title; legislative intent.

(a) This chapter shall be known and may be cited as the Alabama Family Farm Preservation Act.

(b) The Legislature recognizes the importance of the family farm in Alabama. It is the intent of the Legislature to assist in the preservation of family farms in Alabama by assuring that lawfully conducted farms and farm operations will not be considered to be public or private nuisances when and so long as they are operated in conformance with generally accepted agricultural and farm management practices, as described herein. The Legislature further recognizes that family farms may incorporate to take advantage of those provisions of law not afforded to other corporations.



Section 2-6B-2 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the following respective meanings:

(1) FARM. The land, including ponds, buildings, support facilities, machinery, equipment, tractors, implements, and other appurtenances used by the owner or operator thereof in the production of farm products, with respect to which there has been issued a farm serial number by the Farm Services Agency or which comports with the definition of a farm under 7 C.F.R. §718.2, or any subsequent regulation of similar import.

(2) FARM OPERATION. Any condition existing on a farm or activity taking place on a farm pursuant to the instigation or direction of the owner or operator of the farm including, in the latter case, the owner's lessee, agent, or independent contractor, or of a supplier of goods or services, which condition or activity occurs, exists, or is supplied on a farm in connection with the production of farm products and includes, but is not limited to: The marketing of produce at roadside stands or farm markets; the operation of machinery, tractors, implements, and irrigation pumps in the production of farm products; the generation of noise, odors, dust, and fumes in the production of farm products; the plowing of farm land and the harvesting and the planting of trees or crops; the irrigation and ground or aerial seeding and spraying of farm and silvicultural products; the disposal of manure; the application of chemical fertilizers and amendments, conditioners, insecticides, pesticides, and herbicides; and the employment and use of labor in the production of farm and silvicultural products; provided, however, that such term shall not include or cover any condition existing or activities taking place on a public road or anywhere else other than on a farm as defined herein.

(3) FARM PRODUCTS. Any plants, fish, or animals useful to, or intended to be consumed or used by, humans or other animals and plants, and includes, but is not limited to, forages and sod crops, grains and food crops, dairy products, poultry and poultry products, bees, livestock and livestock products, trees and silvicultural products, and fruits, berries, vegetables, flowers, seeds, grasses, and other similar products, as well as any product derived therefrom.



Section 2-6B-3 - Nuisance exception requirements; evidence of nuisance.

(a) A farm or farm operation shall not be deemed to be or become a public or private nuisance for purposes of Section 6-5-127, or any other law, or be deemed in violation of any municipal or county ordinance or resolution heretofore or hereafter adopted declaring any farm or farm operation a public or private nuisance other than zoning ordinances applicable thereto, if the farm or farm operation meets all of the following requirements:

(1) The owner of the land or a partner, officer, director, or other principal thereof, does not act in a careless or wrongful manner, engage in the improper operation of any farm or farm operation, or fail to act or perform a legal obligation.

(2) The owner of the land, or a partner, officer, director, or other principal thereof, resides on the farm or actively participates in the operation of the farm, or leases the farm to a person who resides on the farm or actively participates in the operation of the farm.

(3) The farm or farm operation conforms to generally accepted agricultural and farm management practices, as well as applicable agricultural health and sanitary procedures, carried out consistently and in accordance with the appropriate rules, regulations, and orders applicable thereto then in force of the Alabama Department of Agriculture and Industries, the Alabama Department of Environmental Management, the Alabama Department of Public Health, the United States Environmental Protection Agency, and the United States Department of Agriculture, including, but not limited to, the following agencies thereof: The Natural Resources Conservation Service, the Farm Service Agency, and the Animal and Plant Health Inspection Service.

(4) The farm does not comprise within its farm operations a Concentrated Animal Feeding Operation, as described in Section 2-6B-6, for feeding, farrowing, or finishing swine, or any combination thereof, which was not in existence and actively functioning as such on April 12, 2010, or any expansion of the maximum capacity of a concentrated animal feeding operation for swine which was in existence and actively functioning on April 12, 2010.

(b) The following conditions shall constitute evidence of a farm or farm operation being a nuisance:

(1) The owner of the land or a partner, officer, director, or other principal thereof, acts in a careless or wrongful manner, engages in the improper operation of any farm or farm operation, or fails to act or perform a legal obligation.

(2) The presence of untreated or improperly treated human waste, or of garbage, offal, dead animals, dangerous waste materials, or gases which are harmful to human or animal life that are not being handled or disposed of in accordance with applicable state or federal laws and regulations.

(3) The presence of improperly built or improperly maintained septic tanks, water closets, or privies.

(4) The keeping of diseased animals that are dangerous to human health, unless the animals are kept in accordance with a current state or federal disease control program.

(5) The presence of unsanitary places where animals are slaughtered, which may give rise to diseases harmful to human or animal life.

(6) The presence on the right-of-way of any public road abutting or traversing the farm of trash, abandoned or worn out equipment, vehicles, parts or implements, other than trash, or items placed there for scheduled removal or disposal.

(c) The conditions in subsection (b) shall not, however, constitute the only evidence to be considered in determining whether a farm or farm operation being conducted thereon constitutes a nuisance.

(d) No farm or farm operation shall be deemed to be or shall become a public or private nuisance solely as a result of a change in ownership of the land on which it is located, a change in the type of farm product being produced, a change in the boundaries of the farm, a change in conditions or use of property located adjacent to or in the vicinity of the land on which the farm operation is located, or a change in the farm operation brought about in order to comply with rules and regulations and orders adopted by local, state, or federal agencies.



Section 2-6B-4 - Applicability of Alabama Litigation Accountability Act.

The Alabama Litigation Accountability Act, Article 6, commencing with Section 12-19-270, of Chapter 19 of Title 12, shall apply to this chapter.



Section 2-6B-5 - Effect of nuisance actions.

No municipality, county, or other unit of local government in the state, whether by ordinance, resolution, or otherwise, may declare or treat any farm or farm operation that meets the requirements of Section 2-6B-3 as a public or private nuisance, and any attempt to take such an action shall have no force and effect beyond the provisions of then applicable state and federal law, rule, or regulation.



Section 2-6B-6 - Availability of certain nonproprietary information as to National Pollutant Discharge Elimination Systems permits.

In order that the citizens of Alabama shall have the opportunity to be as fully informed as practicable respecting the establishment hereafter in this state of farm operations known as concentrated animal feeding operations, as defined in Section 502(14) of the Federal Clean Water Act, and as described in Chapter 335-6-7 of the rules promulgated by the Alabama Department of Environmental Management, the Legislature finds and declares that it is the public policy of this state that appropriate nonproprietary information respecting the pendency and issuance of national pollutant discharge elimination systems general or individual permits in respect of such farm operations be available to the citizens of Alabama, and that the Alabama Department of Environmental Management, in carrying out the public notice provisions and requirements of its Rules 335-6-6.21 and 335-6-6.23(5)(d) and (13), shall act consistently with this public policy and those rules and with all applicable federal requirements and guidelines including, by way of example and not limitation, the unified national animal feeding operation strategy released by the U.S. Department of Agriculture and the U.S. Environmental Protection Agency on March 9, 1999.



Section 2-6B-7 - Construction of chapter.

The provisions of this chapter are supplemental and shall not be construed to repeal any law not in direct conflict with this chapter.






Chapter 7 - FAIRS AND EXHIBITS.

Article 1 - Agricultural and Industrial Exhibit Commission.

Section 2-7-1 - Commission created; composition; chairman.

In order to promote and develop throughout the State of Alabama livestock, agriculture, poultry, the fine arts and the other activities dealt with in this article, there is hereby created the Alabama Agricultural and Industrial Exhibit Commission, hereinafter referred to as "the commission." The commission shall be composed of the Commissioner of Agriculture and Industries, the State Superintendent of Education, the President of Auburn University and the President of the University of Alabama. The Commissioner of Agriculture and Industries shall be chairman of the commission.



Section 2-7-2 - Grants to Alabama State Fair Authority - Appropriations to be used for premiums, rewards, or prizes for exhibits.

(a) Except as otherwise provided by law, any funds appropriated to the commission by the Legislature of the State of Alabama shall be used by the commission, through the Alabama State Fair Authority, a public corporation created under Acts 1947, No. 215, in the manner provided in this article in paying premiums, rewards, or prizes for the following:

(1) Beef cattle, dairy cattle, sheep, goats, hogs, equine or equidae, and other livestock.

(2) Agricultural shows or exhibits.

(3) Fine arts (art exhibits, including portraits, paintings, drawings, sculpture, and molding of pottery).

(4) Exhibits of an educational character portraying important phases of community life.

(5) Educational shows and exhibits for participation therein by students.

(6) Home economics, including cooking, sewing, preserving, and other activities of women.

(7) Exhibits of 4-H Clubs, Future Farmers of America, and Future Homemakers of America.

(8) Poultry shows or exhibits.

(9) Rabbit shows or exhibits.

(10) Dog shows or exhibits.

(11) Flower shows or exhibits.

The exhibits and shows referred to in subdivisions (1) to (11), inclusive, are hereinafter referred to as "the exhibits."

(b) The funds appropriated to the commission for use in a fiscal year shall be referred to in this article as the "annual appropriation." At each annual state fair, the commission, through the Alabama State Fair Authority, shall pay the premiums, awards, or prizes provided for in this section by using the annual appropriation for the fiscal year in which the fair is held and no more. Nothing contained in this section shall be construed to prohibit the Alabama State Fair Authority from spending additional money for premiums, awards, or prizes.



Section 2-7-3 - Grants to Alabama State Fair Authority - Plan for distribution of prize money at fair; premiums or prizes in excess of annual appropriation.

(a) Subject to the provisions of subsection (b) of this section and prior to July 15 of every year, the Board of Directors of the Alabama State Fair Authority shall adopt and forward, by United States registered or certified mail, return receipt requested, to the chairman of the commission a plan in quintuplicate which shall contain rules and regulations governing the distribution of the premium or prize money between the different component parts of the exhibitions and governing the means and methods for making the awards or giving the prizes or premiums for the exhibits to be held that year at the annual fair conducted by said Alabama State Fair Authority. Said plan shall state the date on which the said fair shall open and close that year. The plan submitted by the Alabama State Fair Authority to the commission and approved by the commission may provide for the distribution of premiums, rewards or prizes in excess of the annual appropriation. Any premiums, rewards or prizes in excess of the annual appropriation shall not be paid for with or out of funds appropriated to the commission. The approval by the commission of a plan providing for the distribution of premiums, rewards or prizes in excess of the annual appropriation shall be in contemplation of the Alabama State Fair Authority supplying prize or premium money in excess of the annual appropriation, and any such approval shall not authorize the payment under this article of any sum for premiums, rewards or prizes in excess of the annual appropriation. Within 60 days from the date on which the chairman of the commission receives the plan, the commission shall make such changes in the plan as said commission may see fit and, by United States registered or certified mail, return receipt requested, shall return to the Alabama State Fair Authority in triplicate said plan, together with any modifications or changes made therein by the commission.

(b) In the event an appropriation to the commission is made subsequent to July 15 of any year, the board of directors of the Alabama State Fair Authority, in the manner provided in subsection (a) of this section, shall submit to the chairman of the commission the plan for that year within 30 days from the date on which the act making said appropriation is adopted. Within 30 days from the date on which the chairman of the commission receives any plan under this subsection, the commission shall make such changes in the plan as the said commission may see fit and, by United States registered or certified mail, return receipt requested, shall return to the Alabama State Fair Authority in triplicate the said plan, together with any modifications or changes made therein by the commission.

(c) During each year the funds appropriated to the commission and used under this article shall be distributed by the Alabama State Fair Authority in accordance with the plan prepared by the Alabama State Fair Authority as said plan is modified by the commission; provided, that unless the commission returns said plan with any changes therein made by it to the Alabama State Fair Authority within the time provided in subsection (b) of this section, the premium money shall be awarded in accordance with the plan theretofore adopted by the board of directors of the Alabama State Fair Authority and forwarded to the chairman of the commission.



Section 2-7-4 - Grants to Alabama State Fair Authority - Meetings of commission to consider distribution plan; travel allowances and per diem.

For the purpose of considering the plan proposed by the Alabama State Fair Authority as provided in Section 2-7-3, the commission shall meet at such time or times and at such place or places in the state as may be designated by the chairman of said commission. For traveling to and from any such meeting and for attending the same, each member of the commission shall receive the same travel allowances and per diem expense allowance as are provided for by law for members of the Legislature of the State of Alabama, which said allowances shall be paid to such members by the Alabama State Fair Authority upon said members presenting to the Alabama State Fair Authority verified claims for the same.



Section 2-7-5 - Grants to Alabama State Fair Authority - Payment of appropriation to State Fair Authority; expenditures limited to prizes, etc.; free space for exhibits.

Each year, upon a plan for distribution of premiums or prizes having been adopted by the Alabama State Fair Authority and upon said plan having been returned to the Alabama State Fair Authority by the commission, with or without modifications thereof by the said commission, or upon the expiration of the time provided for the return of said plan by the commission to the Alabama State Fair Authority without said plan having been returned within said time, the chairman of the board of directors of the Alabama State Fair Authority shall present the State Comptroller with a requisition for a lump sum in an amount equal to the annual appropriation for that year, and the State Comptroller shall thereupon draw a warrant upon the Treasurer of the State of Alabama for that amount, and the Treasurer shall pay said warrant or cause said warrant to be paid. The Alabama State Fair Authority shall expend and disburse said funds for the purposes and only for the purposes specified in this article. All moneys appropriated to the commission shall be used exclusively for premiums, prizes or rewards for the exhibits, and no portion of said moneys shall be used or allocated for overhead or other expenses of the Alabama State Fair Authority. The Alabama State Fair Authority shall provide space for exhibits without charge to the persons participating in the exhibits.



Section 2-7-6 - Grants to Alabama State Fair Authority - Report of fair authority to commission; return of unexpended funds.

Each year, within 30 days from the date specified for the closing of the fair as provided in Section 2-7-3, the Alabama State Fair Authority shall forward to the chairman of the commission, in quintuplicate, a report showing in detail the distribution of the prize or premium money, and within said 30 days the Alabama State Fair Authority shall return to the Treasurer of the State of Alabama any funds not expended by the Alabama State Fair Authority in accordance with the applicable plan of distribution.



Section 2-7-7 - Annual payment to South Alabama State Fair Association for premiums, awards and prizes.

The commission shall pay to the South Alabama State Fair Association, under the same terms and conditions as are provided in this article for the payment to the Alabama State Fair Authority, a sum annually for premiums, awards and prizes provided for in this article. The payment of this sum of money shall be limited to premiums, awards and prizes as provided in this article. Payment of any sum of money to the South Alabama State Fair Association by the commission shall contain all of the limitations and requirements provided in this article for payment to the Alabama State Fair Authority, and such payment shall be made in the manner provided for in this article for payment of prizes, premiums and awards at the annual fair held by the Alabama State Fair Authority.






Article 2 - State Aid to Agricultural Fairs.

Section 2-7-20 - Definitions.

For the purposes of this article, the following terms shall have the meanings ascribed to them by this section:

(1) ASSOCIATION. Any association organized to promote, sponsor and operate a county, regional or state fair.

(2) BOARD. The Agricultural Center Board of the State of Alabama.

(3) FAIR. A bona fide exhibition designed to promote education and encourage improvement in agriculture, horticulture, livestock, poultry, dairy products, apiary products, liberal arts, fine arts, home economics and 4-H Club and other youth organizational activities by offering prizes, premiums or rewards for the best exhibits thereof.

The board is authorized to adopt, by rules and regulations, different categories or types of fairs to be used in disbursing special merit awards under Section 2-7-28.



Section 2-7-21 - Funds to be disbursed by Agricultural Center Board.

Any funds which may be appropriated by the Legislature for the purposes of this article shall be disbursed by the Agricultural Center Board for payment of prizes, premiums and awards, together with other expenses incident thereto, as provided in this article.



Section 2-7-22 - Qualifications for receipt of aid by fairs.

Fairs which receive state aid under the provisions of this article must be members of the Association of Alabama State Fairs and shall use their profits for future fair improvements, increasing premiums lists and furthering the growth, expansion and usefulness of fairs and for community betterment and development, civic, charitable and similar uses and activities. A fair which pays monetary dividends to any person, firm or corporation shall be ineligible to receive funds under this article, as it is intended that state aid provided under this article shall be paid to nonprofit fairs only.



Section 2-7-23 - Expenditures for administrative purposes.

The board is authorized to expend such amounts from the appropriation by the Legislature as it may approve and determine to be necessary for expenses of the administration of this article, which amount shall not exceed 12 percent of the amount appropriated by the Legislature for state aid to fair associations.



Section 2-7-24 - Types of awards permitted.

The board shall grant state aid only on cash premiums paid on approved classes of:

(1) Beef and dairy cattle, swine, sheep, goats, equine or equidae, and other livestock, including farmwork stock, poultry, eggs, and dairy products.

(2) Field, garden, and horticulture products and apiary products and exhibits.

(3) Home economics displays, including cooking, sewing, preserving, and other activities of women.

(4) Other agricultural products.

(5) Agricultural education exhibits.

(6) Flower shows or exhibits.

(7) Fine arts (art exhibits, including portraits, paintings, drawings, sculpture, and molding of pottery).

(8) Exhibits for 4-H clubs, Future Farmers of America, and other similar youth organizations.

(9) Community exhibits.



Section 2-7-25 - Filing of statement of prizes to be awarded.

On a date to be specified by the board and not less than 30 days before holding its fair, the president, secretary or other officer of any association which desires to share in state aid available for the purposes of this article shall file with or make available to the board a statement of prizes and premiums to be paid during the current fair season for entries outlined in Section 2-7-24. The statement shall show the name and address of each prize and premium winner for the prior year, along with the amount paid to each winner and the total amount paid to all winners. The association shall keep for three years checks, receipts or other evidence of payments of prizes and premiums listed for the purpose of obtaining state aid. State aid on the basis of premiums paid during the preceding season shall be allocated by the board for the current fair season. Whenever any fair did not operate during the preceding fair season, the board is authorized in that instance alone to make an allocation of state aid based upon the estimate of prizes and premiums to be paid during the current season.



Section 2-7-26 - Verified statement of awards; approval of awards by board; payments to fairs.

Within 30 days after the prizes and premiums have been paid and upon a verified statement of the association, the board shall determine from the application, reports, checks or receipts and by any investigation deemed necessary as to whether or not a fair requesting aid has been held in accordance with the provisions of this article and with the rules and regulations promulgated under this article. If, in the judgment of the board, the fair has met such requirements, said board shall present the State Comptroller with a requisition for an amount equal to the state aid authorized such fair and any special merit award, as provided in this article, that may have been earned by such fair. The State Comptroller shall thereupon draw a warrant upon the State Treasurer for payment of the amount due to be paid to such fair.



Section 2-7-27 - Amount of state aid payable to fairs - Generally.

Two thirds of the annual appropriation remaining, after the deduction of not more than 12 percent of the annual appropriation for administrative expenses, shall be paid by the board as state aid to fairs eligible to receive such aid. Allotments of state aid shall be made on the basis of the percentage of premiums paid by a fair during the preceding year pursuant to Section 2-7-29 and in accordance with rules and regulations adopted by the board.



Section 2-7-28 - Amount of state aid payable to fairs - Special merit awards.

(a) One third of the funds remaining after deductions for administrative expenses shall be disbursed to those fairs entitled to a special merit award as follows:

(1) The fair which in the opinion of the judges is superior to all other fairs in the same category of those categories adopted by the board shall receive the state championship award, which shall be equal to 100 percent of the state aid allotted to the fair receiving such award. It is intended that there shall be a state championship award for each category of fairs of those categories adopted by the board.

(2) Every fair in each category of fairs judged superior under criteria established by the judges shall receive a superior fair award. The fair eligible to receive the superior fair award shall receive an amount equal to 75 percent of the state aid allotted to it.

(3) Every fair in each category of fairs judged excellent under the criteria established by the judges shall receive an excellent fair award. The fair eligible to receive this award shall receive an amount equal to 50 percent of the state aid allotted to it.

(4) Every fair in each category of fairs judged standard under the criteria established by the judges shall receive a standard fair award. The fair eligible to receive this award shall receive an amount equal to 35 percent of the state aid allotted to it.

(b) No one fair shall be eligible for more than one of the four awards listed above. If the one third of the annual appropriation allocated for merit awards is inadequate to pay such awards provided for in this section, then said merit awards shall be reduced proportionately. The board is hereby authorized to reduce a merit award not to exceed 20 percent in case proper records and reports required by the board or required by the judges for issuance of awards are not promptly and accurately submitted.



Section 2-7-29 - Amount of state aid payable to fairs - Limitations.

The amount of state aid given a fair under Section 2-7-27 shall be a percentage of the prizes or premiums paid by the fair. In no case shall a fair be paid state aid and merit awards combined exceeding the amount such fair pays in approved agricultural prizes or premiums. The total amount paid by the board in state aid and merit awards to a fair in any year shall not exceed the amount authorized herein. No allotment and payment to a fair under Sections 2-7-26 and 2-7-27 for state aid shall exceed 50 percent of the prizes and premiums paid at the fair, and no such fair shall be eligible for an allotment unless at least $500.00 is to be paid by it in prizes and premiums. No part of any allotment and payment of funds payable hereunder shall be used for maintenance, improvements or operating expenses of any fair or for any other purpose than prizes, premiums and awards.



Section 2-7-30 - Fairs receiving direct legislative appropriations ineligible for aid under article.

Any state, county, regional or community fair which shall receive any state financial aid by direct legislative appropriation for the payment of prizes and premium awards shall not be eligible to participate in any of the benefits provided under this article.



Section 2-7-31 - Special awards committee for fairs.

The board shall appoint a committee to consist of not more than five members and it shall be the duty of the committee to establish the standards and criteria by which the eligible fairs in the state shall be judged for the awards as provided in Section 2-7-28 and to judge such fairs to select the recipients of such awards. The committee shall be known and designated as the "Special Awards Committee for Fairs." Each member of such committee, before being eligible for appointment thereon, shall be an officer or director of a fair association which is a member of the Association of Alabama Fairs, which association shall be entitled to make recommendations to the board concerning individuals who are to be appointed as members of the committee. The members shall serve on the committee for a term of four years and until their successors are appointed by the board. Vacancies on said committee shall be filled in the same manner as the original appointments are made. The committee shall select one of its members to serve as its chairman. For attending meetings of the committee and for performing other duties of the committee, the members shall receive a per diem allowance of $25.00 per day, plus the travel and subsistence expense allowance at the rate authorized by law for official travel of state employees. Such per diem and travel allowances shall be paid from the administrative fund or account provided in Section 2-7-23 upon a verified claim presented to the board, provided such funds are available under authority of said Section 2-7-23.



Section 2-7-32 - Rules and regulations by board.

The board is hereby authorized to adopt and enforce rules and regulations reasonably necessary to carry out the evident intent and purpose of the provisions of this article.






Article 3 - State Aid to Livestock Shows.

Section 2-7-50 - Declaration of purpose.

A legitimate and properly organized agricultural fair is an important educational aid in encouraging agriculture, fostering the development of livestock and promoting interest in community, club and school work. The offering of prizes, premiums and awards for exhibits and demonstrations stimulates competition in these pursuits and serves as an incentive to a greater participation in these activities. Therefore, in order to better promote the development of agriculture in Alabama, it is deemed necessary to provide state aid for livestock shows.



Section 2-7-51 - Expenditures for prizes and premiums authorized.

The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, is hereby authorized to expend up to but not more than such amount as may be appropriated in the general appropriations bill for the purpose of awarding prizes and premiums at livestock shows. Such awards shall be made for exhibits and demonstrations at bona fide, nonprofit livestock shows which are sponsored by the state Department of Agriculture and Industries. The amounts to be expended under this section shall be applied for, expended and disbursed as provided in this article.



Section 2-7-52 - Shows eligible for allotments; limitations on allotments.

Allotments of state aid under this article may be made for awarding of prizes for livestock shows; provided, that such awards shall be made only for the purpose of awarding prizes and premiums at shows sponsored by the state Department of Agriculture and Industries, and then only to match an equal amount provided for that purpose by subscription of private persons, firms or corporations. Allotments of state aid under this section shall not be made to any livestock show or other similar organization if such organization is organized for pecuniary profit of any individual, firm or corporation or if such organization pays monetary dividends to any individual, firm or corporation.



Section 2-7-53 - Statement to be filed by organization desiring allotment; time of payment; amount.

Any livestock exhibit group desiring to obtain an allotment under this article shall, not less than 30 days before holding its livestock show, file with the Commissioner of Agriculture and Industries a statement of its premium list for that year with a detailed explanation of the exhibits and demonstrations for which prizes, premiums and awards are to be paid. The amounts allotted shall be paid by the Commissioner of Agriculture and Industries within 30 days after the prizes, premiums and awards have been actually paid upon a verified statement of same. The amount to be allotted to livestock shows shall be left to the discretion of the Commissioner of Agriculture and Industries, subject to the approval of the Board of Agriculture and Industries.









Chapter 8 - PROMOTION OF AGRICULTURAL INDUSTRIES AND PRODUCTS.

Article 1 - Cattle Industry.

Section 2-8-1 - Legislative purpose and intent.

It is hereby declared to be in the interest of the public welfare that owners of cattle shall be authorized and encouraged to act jointly and in cooperation with handlers, dealers and purchasers of cattle and with the Commissioner of Agriculture and Industries and with the State Board of Agriculture and Industries in promoting and stimulating, by research, education, advertising and other methods, the increased and efficient production, distribution, use and sale of cattle and beef products, and it is the intent and purpose of this article to authorize and provide a method and procedure for a promotional program for the cattle industry and the financing thereof pursuant to powers conferred upon the Legislature by Amendment 201 to the Alabama Constitution of 1901.



Section 2-8-2 - Authorized activities not illegal or in restraint of trade.

No association, meeting or activity undertaken in pursuance of the provisions of this article and intended to benefit the Alabama cattle industry shall be deemed or considered illegal or in restraint of trade.



Section 2-8-3 - Referendum and assessments declared to be in public interest.

It is hereby further declared to be in the public interest and highly advantageous to the economy of the state that cattle owners be permitted by referendum as provided in this article to levy upon themselves an assessment and to provide for the collection thereof for the financing or contributing toward the financing of a program of research, education, advertising and other methods designed to increase or promote the efficient and economical production, distribution and marketing as well as the increased use, consumption and sale of cattle and beef products.



Section 2-8-4 - Application of cattle owners' association for certification and approval to conduct referendum - Generally.

Any nonprofit association of cattle owners organized for the promotion and betterment of the cattle industry may make application to the State Board of Agriculture and Industries for certification and approval for the purpose of conducting a referendum among cattle owners of the state, upon the question of levying an assessment and collecting, expending and utilizing same for the purpose or purposes authorized under this article and as stated in such referendum. Any nonprofit association approved or certified under this article as an approved or certified association by the State Board of Agriculture and Industries shall be authorized to execute or carry out such a promotional program within the limits prescribed by this article.



Section 2-8-5 - Application of cattle owners' association for certification and approval to conduct referendum - Action by board on application.

Upon the filing with the State Board of Agriculture and Industries of an application by any nonprofit association of cattle owners as provided in Section 2-8-4, the said board shall within 30 days thereafter meet and consider the application. If it is shown by the applicant to the satisfaction of the board that the applicant is fairly representative of the cattle owners of this state and the board shall otherwise find and determine that such application is in conformity with the provisions and purposes of this article, the board shall certify such association as the duly delegated and authorized group or organization and shall likewise certify that such organization is duly authorized to conduct among the cattle owners of this state a referendum for the purpose set forth in its application which shall be consistent with the purposes of this article.



Section 2-8-6 - Authority of certified association to conduct referendum on assessment.

Upon being certified by the State Board of Agriculture and Industries as provided in Section 2-8-5, such association shall thereupon be fully authorized and empowered to hold and conduct on the part of the Alabama cattle owners a referendum wherein they shall be entitled to vote on the question of whether or not they shall levy upon themselves an assessment under and subject to and for the purpose stated in this article. The referendum may be conducted either on a statewide or area basis as may be determined by the certified association.



Section 2-8-7 - Notice of referendum.

When a referendum has been authorized as provided in Section 2-8-6, the certified association shall, not less than 30 days before the date for such referendum, publicly announce the date, hours, polling places and rules for voting in the referendum, the area covered by the referendum, the amount and basis of the assessment proposed to be collected, the means by which such assessment shall be collected and the general purposes for which said amount so collected shall be expended and applied. Such notice shall be published by the certified association through the medium of its trade publication, and written notice thereof shall be given to each county agent in the area covered by the referendum.



Section 2-8-8 - Conduct of referendum; payment of expense.

The arrangements for and the management of any referendum conducted under the provisions of this article shall be under the direction of the association certified by the State Board of Agriculture and Industries to conduct the same, and such association shall furnish all necessary ballots and arrange for the necessary poll holders. All expense and costs necessary to conduct such a referendum shall be borne by such association.



Section 2-8-9 - Eligibility to vote in referendum; question to be voted on.

Any referendum conducted under the provisions of this article may be held on an area or statewide basis as may be determined by the certified association pursuant to rules and regulations adopted for the holding of such referendum. All owners of cattle in the area covered by the referendum who shall be subject to any assessments levied under the provisions of this article shall be entitled to vote in the referendum. In such referendum, individuals so eligible for participation therein shall vote upon the question of whether there shall be levied an assessment for a period of five years in an amount set forth in the call for such referendum, which amount shall not exceed the limitations prescribed by this article.



Section 2-8-10 - Majority vote required for approval of assessment; canvass of referendum results.

If in any referendum held under the provisions of this article a majority of the cattle owners of the area in which the referendum is conducted, eligible to participate and voting therein, shall vote in the affirmative and in favor of the levying and collection of the assessment proposed in such referendum, then such assessment shall be levied and collected in the manner provided in this article. Following the referendum and within 10 days thereafter, the certified association shall canvass, tabulate and publicly declare and announce the results thereof.



Section 2-8-11 - Subsequent referendums.

In the event any referendum conducted as provided in this article shall fail to receive the required number of affirmative votes from cattle owners eligible for participation and voting therein, then the certified association conducting the said referendum shall be authorized to call another referendum, for the purposes set forth in this article, in the next succeeding year, on the question of an assessment and promotional program for the period authorized by this article; provided, that no such referendum shall be held within a period of 12 months from the date on which the last referendum was held. In the event such referendum is carried or favored by the required number of eligible cattle owners participating therein and assessments in pursuance thereof are levied for the period set forth in the call for such referendum, then the association conducting such referendum shall have full power and authority to call and conduct during or after the last year of such period another referendum in which the cattle owners shall vote upon the question of whether or not such assessments shall be continued or renewed for another period of time as authorized under this article. Any subsequent referendums authorized in this section shall be subject to all of the requirements of an original referendum conducted under the provisions of this article.



Section 2-8-12 - Collection of assessments; deductions for expenses.

In the event the required number of cattle owners approve, by a referendum as provided in this article, the levying of an assessment upon the sale of cattle for a promotional program, the Commissioner of Agriculture and Industries shall, within 30 days, notify in writing every person licensed to operate a livestock market under authority of Sections 2-15-60 through 2-15-71, as well as every person who operates a meat packing or slaughter establishment which buys cattle or calves directly from the producer, that on or after the date designated in such notice, which shall be not less than 30 nor more than 60 days after the mailing of such notice by the Commissioner of Agriculture and Industries, the amount of the assessment shall be deducted by all such sales markets or purchasers of cattle and calves or by their agents or representatives from the purchase price paid to the seller of such cattle and calves, where such cattle and calves are produced in the area covered by the referendum. On or before the tenth day of each calendar month, all assessments so deducted shall be remitted to the Commissioner of Agriculture and Industries, less three percent thereof, which may be retained to compensate the stockyard operator, meat packer or other such establishment for the expense of collecting and remitting such assessment. The books and records of all such purchasers of cattle shall at all times during regular business hours be open for inspection by the Commissioner of Agriculture and Industries or his duly authorized representatives or agents for the purpose of ascertaining the accuracy of the amounts remitted as required by this section. The Commissioner of Agriculture and Industries shall be entitled to deduct three percent of all sums remitted to him under this section to defray the expense incident to collection and administration of this article. All amounts so deducted by the commissioner shall be paid into the State Treasury to the credit of the Agricultural Fund; provided, that in the event the collection of such assessments is conducted through the shipping point inspection division of the Department of Agriculture and Industries, the amount so deducted by the commissioner for cost of collection and administration shall be paid into the Shipping Point Inspection Fund of the State Treasury.



Section 2-8-13 - Remittances to treasurer of association.

The Commissioner of Agriculture and Industries shall remit to the treasurer of the certified association all moneys paid to or collected by him on a quarterly basis between the first and fifteenth of January, April, July and October of each year, less a commission of three percent of the total amount so collected, which commission shall be deposited in the Agricultural Fund of the State Treasury. The amount remitted to the treasurer of the certified association shall be used and expended by such association for a promotional program in the manner provided by this article and the rules and regulations of the association.



Section 2-8-15 - Refund of assessment to cattle owner.

Any owner of cattle against whom any assessment is made and deducted under authority of this article, if dissatisfied with said assessment, shall have the right to demand and receive from the treasurer of the certified association a refund of the amount of the assessment collected from such cattle owner, if such demand for refund is made in writing within 30 days from the date on which such assessment was deducted from the sale price of cattle sold by such cattle owner. Applications for refunds of amounts deducted from the sale price of any cattle sold must give the name and address of the sale market or purchaser who bought the cattle, date of purchase, invoice number, if any, and the number of head purchased from him for which the assessment was deducted. Within 30 days after the first quarterly receipt of funds from the Commissioner of Agriculture and Industries, and thereafter within 30 days after receipt of such application, the certified association shall, after such association determines that the assessment was paid as claimed in the application, refund the amount so paid as an assessment. The mailing by the association of a valid check in the amount of such assessment, payable to seller, within 30 days after receipt of the application for refund, shall constitute a compliance with this section.



Section 2-8-16 - Bond of treasurer of association.

Before any money is remitted by the Commissioner of Agriculture and Industries to the treasurer of an organization or association as authorized under the provisions of this article, the treasurer of said organization shall furnish to the commissioner a bond approved by the commissioner in the amount of not less than the estimated annual total amount of the assessments handled by such officer. The surety on said bond shall be a corporate surety company duly qualified and licensed to do business in Alabama, and said bond shall be conditioned upon the faithful handling, proper accounting and properly authorized expenditure of all funds received and disbursed by the principal named in said bond.



Section 2-8-17 - Expenditure of assessments.

The funds derived from any assessments levied upon the sale of cattle as authorized under this article shall be used and expended by the certified association, after such funds are remitted to it by the Commissioner of Agriculture and Industries, for the purpose of promoting and stimulating by advertising and other methods the increased use and sale of cattle and beef products. Any funds expended by the certified association not authorized by a promotional program previously approved shall be deemed an unauthorized and illegal expenditure of such funds. All funds approved for expenditure by any certified association for an approved promotional program for the cattle industry as authorized under this article are hereby appropriated for disbursement and expenditure by said certified association to carry out any such approved promotional program or programs. It shall not be necessary for the Legislature to make any specific or general appropriation for such disbursements or expenditures nor shall such disbursements and expenditures be subject to the budget and allotment requirements of Article 4 of Chapter 4 of Title 41 of this Code, and such disbursements and expenditures shall not be restricted or subject to any other requirements for any general or special appropriations.



Section 2-8-18 - Joint programs with other states.

Any certified association may enter into agreements with like associations, commissions or other agencies of other states for the purpose of conducting a similar agricultural commodities promotional program jointly with such associations, commissions or other agencies in other states, and such certified association shall be authorized to contribute a proportionate share of the cost and expense necessary for such a program.



Section 2-8-19 - Annual audit of association; examination by Department of Examiners of Public Accounts; publication of statement.

The approved and certified association receiving and disbursing funds as authorized in this article shall, following the close of its fiscal year every two years, cause an audit of its books and accounts for the two-year period to be conducted by a certified public accountant, disclosing receipts, disbursements, expenditures, and other information related thereto, and a copy thereof shall be forwarded to the State Board of Agriculture and Industries for inspection and review. The Department of Examiners of Public Accounts may audit, review, and otherwise investigate the receipts and disbursements of the funds in the same manner that those duties are performed for examination and audits of agencies and departments of the state. An examination or audit required by this section and submitted to the State Board of Agriculture and Industries shall be open to public inspection. Within 90 days following the close of a certified association's fiscal year, if it has received any funds from assessments levied and collected pursuant to this article, the association shall forward a copy of a financial statement to the state board showing the amount received and collected and the amount spent for each project and item. The statement shall be available for public inspection.



Section 2-8-20 - Rules and regulations.

The State Board of Agriculture and Industries is hereby authorized and empowered to adopt and promulgate rules and regulations to carry out the evident intent and purpose of this article, which shall include rules and regulations governing the holding of referendums as adopted by the certified association, rules and regulations governing the collection, deposit, handling, withdrawal and disbursement of assessments collected under this article and such other reasonable rules and regulations as may be necessary to effectuate the evident intent and purposes of this article.



Section 2-8-21 - Enforcement duties of commissioner; revocation of certification of association.

It shall be the duty of the Commissioner of Agriculture and Industries, through the facilities of the Department of Agriculture and Industries, to enforce and collect the assessment charges levied upon the sale of agricultural commodities under the provisions of this article and to enforce the rules and regulations of the State Board of Agriculture and Industries relative thereto. The State Board of Agriculture and Industries shall have authority at any time to revoke or cancel any approval or certification of an association in the event it finds that such association is not carrying out its promotional program in accordance with the provisions of this article and rules and regulations promulgated thereunder. Before any certification may be revoked, the certified association shall be given notice and an opportunity to be heard by the State Board of Agriculture and Industries upon the question of whether its certification should be revoked.



Section 2-8-22 - Penalty for failure to deduct and pay over assessment.

Any dealer, handler, processor, sales market or other purchaser of cattle who willfully fails or refuses to deduct and pay to the Commissioner of Agriculture and Industries any assessment required to be so deducted and remitted to the commissioner shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined in an amount equal to three times the amount of the assessment he failed or refused to collect and remit as required under this article. The amount of any fine under this section shall be remitted to the Commissioner of Agriculture and Industries and shall be forthwith transferred by the commissioner to the account of the certified association entitled thereto.






Article 2 - Swine Industry.

Section 2-8-40 - Legislative purpose and intent.

It is hereby declared to be in the interest of the public welfare that producers of swine shall be authorized and encouraged to act jointly and in cooperation with handlers, dealers and purchasers of swine and with the Commissioner of Agriculture and Industries and with the State Board of Agriculture and Industries in promoting and stimulating, by research, education, advertising and other methods, the increased and efficient production, distribution, use and sale of swine and swine products, and it is the intent and purpose of this article to authorize and provide a method and procedure for a promotional program for the swine industry and the financing thereof pursuant to powers conferred upon the Legislature by Amendment 327 to the Alabama Constitution of 1901.



Section 2-8-41 - Authorized activities not illegal or in restraint of trade.

No association, meeting or activity undertaken in pursuance of the provisions of this article and intended to benefit the Alabama swine industry shall be deemed or considered illegal or in restraint of trade.



Section 2-8-42 - Referendum and assessments declared to be in public interest.

It is hereby further declared to be in the public interest and highly advantageous to the economy of the state that swine producers be permitted by referendum as provided in this article to levy upon themselves an assessment and to provide for the collection thereof for the financing or contributing toward the financing of a program of research, education, advertising and other methods designed to increase or promote the efficient and economical production, distribution and marketing as well as the increased use, consumption and sale of swine and swine products.



Section 2-8-43 - Application of swine producers' association for certification and approval to conduct referendum - Generally.

Any nonprofit association of swine producers organized for the promotion and betterment of the swine industry may make application to the State Board of Agriculture and Industries for certification and approval for the purpose of conducting a referendum among swine producers of the state, upon the question of levying an assessment and collecting, expending and utilizing the same for the purpose or purposes authorized under this article and as stated in such referendum. Any nonprofit association approved or certified under this article as an approved or certified association by the State Board of Agriculture and Industries shall be authorized to execute or carry out such a promotional program within the limits prescribed by this article.



Section 2-8-44 - Application of swine producers' association for certification and approval to conduct referendum - Action by board on application.

Upon the filing with the State Board of Agriculture and Industries of an application by any nonprofit association of swine producers as provided in Section 2-8-43, the said board shall within 30 days thereafter meet and consider the application. If it is shown by the applicant to the satisfaction of the board that the applicant is fairly and substantially representative of the swine producers of this state, and the board shall otherwise find and determine that such application is in conformity with the provisions and purposes of this article, the board shall certify such association as the duly delegated and authorized group or organization and shall likewise certify that such association is duly authorized to conduct among the swine producers of this state a referendum for the purpose set forth in its application which shall be consistent with the purposes of this article. In the event there is more than one pending application at any time, the board must decide between the pending applications based on the program proposed, the number and geographic distribution of swine producer members in the applicant organization, the size, stability, potential effectiveness and fiscal soundness of the applicant organization and any organizations with which it is affiliated, the existence and effectiveness of affiliated county organizations in the applicant organization and its affiliates and the sentiment of swine producers as ascertained by petitions, hearings and otherwise as may be determined by the board. No application shall be considered if an association holds currently valid certification.



Section 2-8-45 - Authority of certified association to conduct referendum on assessment.

Upon being certified by the State Board of Agriculture and Industries as provided in Section 2-8-44, such association shall thereupon be fully authorized and empowered to hold and conduct on the part of the Alabama swine producers a referendum wherein they shall be entitled to vote on the question of whether or not they shall levy upon themselves an assessment under and subject to and for the purpose stated in this article. The referendum shall be conducted on a statewide basis.



Section 2-8-46 - Notice of referendum.

When a referendum has been authorized as provided in Section 2-8-45, the certified association shall, not less than 30 days before the date for such referendum, publicly announce the date, hours, polling places and rules for voting in the referendum, the amount and basis of the assessment proposed to be collected, the means by which such assessment shall be collected and the general purposes for which said amount so collected shall be expended and applied. Such notice shall be published by the certified association through the medium of an established farm publication, and written notice thereof shall be given to each county extension chairman in the area covered by the referendum.



Section 2-8-47 - Conduct of referendum; payment of expense.

Arrangements for and the management of any referendum conducted under the provisions of this article shall be under the direction of the association certified by the State Board of Agriculture and Industries to conduct the same, and such association shall furnish all necessary ballots and arrange for the necessary poll holders. All expense and costs necessary to conduct such a referendum shall be borne by such association.



Section 2-8-48 - Eligibility to vote in referendum; question to be voted on.

Any referendum conducted under the provisions of this article may be held on a statewide basis pursuant to rules and regulations adopted for the holding of such referendum. All producers of swine who shall be subject to any assessments levied under the provisions of this article shall be entitled to vote in the referendum; provided, that only swine producers who sold swine in the year immediately preceding and not less than 30 days prior to this referendum shall be eligible to participate in this referendum. In such referendum, individuals so eligible for participation therein shall vote upon the question of whether there shall be levied an assessment for a period of five years in an amount set forth in the call for such referendum, which amount shall not exceed the limitations prescribed by this article.



Section 2-8-49 - Majority vote required for approval of assessment; canvass of results; limitations on assessments.

If in any referendum held under the provisions of this article a majority or more of the swine producers eligible to participate and voting therein shall vote in the affirmative and in favor of the levying and collection of the assessment proposed in such referendum, then such assessment shall be levied and collected in the manner provided in this article. Following the referendum and within 10 days thereafter, the certified association shall canvass, tabulate and publicly declare and announce the results thereof. The amount of the assessment levied upon the sale of swine shall not exceed $.10 on market hogs and $.05 on feeder pigs.



Section 2-8-50 - Subsequent referendums.

In the event any referendum conducted as provided in this article shall fail to receive the required number of affirmative votes from swine producers eligible for participation and voting therein, then the certified association conducting the said referendum shall be authorized to call another referendum for the purposes set forth in this article in any succeeding year on the question of an assessment and promotional program for the period authorized by this article; provided, that no such referendum shall be held within a period of 12 months from the date on which the last referendum was held. In the event such referendum is carried or favored by the required number of eligible swine producers participating therein and assessments in pursuance thereof are levied for the period set forth in the call for such referendum, then the association conducting such referendum shall have full power and authority to call and conduct during or after the last year of such period another referendum in which the swine producers shall vote upon the question of whether or not such assessments shall be continued or renewed for another period of time as authorized under this article. Any subsequent referendums as authorized in this section shall be subject to all of the requirements of an original referendum conducted under the provisions of this article.



Section 2-8-51 - Collection of assessments; deductions for expenses.

In the event the required number of swine producers approve by a referendum as provided in this article the levying of an assessment upon the sale of swine for a promotional program, the Commissioner of Agriculture and Industries shall, within 30 days, notify in writing every person licensed to operate a livestock market under authority of Sections 2-15-60 through 2-15-71, other persons who conduct livestock sales and purchasing establishments, including the sale of feeder pigs, and every person who operates a meat packing or slaughter establishment which buys swine directly from the producer, that on or after the date designated in such notice, which shall be not less than 30 nor more than 60 days after the mailing of such notice by the Commissioner of Agriculture and Industries, the amount of the assessment shall be deducted by all such sales markets or purchasers of swine or by their agents or representatives from the purchase price paid to the seller of such swine where such swine are purchased within the state. On or before the tenth day of each calendar month, all assessments so deducted shall be remitted to the Commissioner of Agriculture and Industries less three percent thereof, which may be retained to compensate the stockyard operator, meat packer or other such establishment for the expense of collecting and remitting such assessment. The books and records of all such purchasers of swine shall at all times during regular business hours be open for inspection by the Commissioner of Agriculture and Industries or his duly authorized representatives or agents for the purpose of ascertaining the accuracy of the amounts remitted as required by this section. The Commissioner of Agriculture and Industries shall deduct from all sums remitted to him under this section, to defray the expense incident to collection and administration of this article, an amount to be set by the Board of Agriculture and Industries, but such amount shall not exceed three percent of such sum remitted. All amounts so deducted by the commissioner shall be paid into the State Treasury to the credit of the Agricultural Fund.



Section 2-8-52 - Remission of collections to treasurer of association.

The Commissioner of Agriculture and Industries shall remit to the treasurer of the certified association all moneys paid to or collected by him on a quarterly basis between the first and fifteenth of January, April, July and October of each year, less an amount not to exceed three percent of the total amount so collected, which commission shall be deposited in the Agricultural Fund of the State Treasury. The amount remitted to the treasurer of the certified association shall be used and expended by such association for the promotional program in the manner provided by this article and the rules and regulations of the association.



Section 2-8-54 - Refund of assessment to swine producer.

Any producer of swine against whom any assessment is made and deducted under authority of this article, if dissatisfied with said assessment, shall have the right to demand and receive from the treasurer of the certified association a refund of the amount of the assessment collected from such swine producer, if such demand for refund is made in writing within 30 days from the date on which such assessment was deducted from the sale price of swine sold by such swine producer. Applications for refunds of amounts deducted from the sale price of any swine sold must give the name and address of the sale market or purchaser who bought the swine, date of purchase, invoice number, if any, and the number of head purchased from him for which the assessment was deducted. Within 30 days after the first quarterly receipt of funds from the Commissioner of Agriculture and Industries, and thereafter within 30 days after receipt of such application, the certified association shall, after such association determines that the assessment was paid as claimed in the application, refund the amount so paid as an assessment. The mailing by the association of a valid check in the amount of such assessment, payable to seller, within 30 days after receipt of the application for refund, shall constitute a compliance with this section.



Section 2-8-55 - Exempt sales.

The provisions of this article shall not apply to occasional sales between producers.



Section 2-8-56 - Bond of treasurer of association.

Before any money is remitted by the Commissioner of Agriculture and Industries to the treasurer of an organization or association as authorized under the provisions of this article, the treasurer of said organization shall furnish to the commissioner a bond approved by the commissioner in an amount not less than the estimated quarterly receipts but not more than the estimated annual total amount of the assessment handled by such officer. The surety on said bond shall be a corporate surety company duly qualified and licensed to do business in Alabama, and said bond shall be conditioned upon the faithful handling, proper accounting and properly authorized expenditure of all funds received and disbursed by the principal named in said bond.



Section 2-8-57 - Expenditure of assessments.

The funds derived from any assessments levied upon the sale of swine as authorized under this article shall be used and expended by the certified association, after such funds are remitted to it by the Commissioner of Agriculture and Industries, for the purpose of promoting and stimulating by advertising and other methods the increased use and sale of swine and swine products, and such funds may also be used for the financing or contributing toward the financing of research, experimental and educational programs for the efficient and economical production, distribution, processing and marketing of swine and swine products. The certified association may enter into cooperative agreements with appropriate agencies of any public or private institution or organization, and funds derived from assessments, to the extent agreed upon, may be contributed to such public or private institution or agency for such research, experimental and educational work performed pursuant to such an agreement. The certified association may also formulate and establish a plan for advertising and sales promotion and, to carry out such a promotional program, agreements may be entered into with advertising and public relations agencies or similar organizations. All funds expended under this article shall be expended for purposes consistent with and in keeping with the purpose or purposes of this article. Any funds expended by the certified association inconsistent with such purposes and provisions shall be deemed an unauthorized expenditure of such funds. Any funds approved for expenditure under this article for a promotional program as authorized under this article are hereby appropriated for disbursement and expenditure by said certified association to carry out any such approved promotional program or programs. It shall not be necessary for the Legislature to make any specific or general appropriation for such disbursements or expenditures nor shall such disbursements or expenditures be subject to the budget and allotment requirements of Article 4 of Chapter 4 of Title 41 of this Code, and such disbursements and expenditures shall not be restricted or subject to any other requirements for general or special appropriations. The payment of salaries, purchase of equipment and payment of other expenses necessary to carry out the provisions, requirements and purposes of this article shall be deemed authorized expenditures from funds received from assessments levied under this article.



Section 2-8-58 - Joint programs with other states.

Any certified association may enter into agreements with like associations, commissions or other agencies of other states for the purpose of conducting a similar agricultural commodities promotional program jointly with such associations, commissions or other agencies in other states, and such certified association shall be authorized to contribute a proportionate share of the cost and expense necessary for such a program.



Section 2-8-59 - Annual audit of association; examination by Department of Examiners of Public Accounts; publication of statement.

The approved and certified association receiving and disbursing funds as authorized in this article shall, following the close of its fiscal year every two years, cause an audit of its books and accounts for the two-year period to be conducted by a certified public accountant, disclosing receipts, disbursements, expenditures, and other information related thereto, and a copy thereof shall be forwarded to the State Board of Agriculture and Industries for inspection and review. The Department of Examiners of Public Accounts may audit, review, and otherwise investigate the receipts and disbursements of the funds in the same manner that those duties are performed for examination and audits of agencies and departments of the state. An examination or audit required by this section and submitted to the State Board of Agriculture and Industries shall be open to public inspection. Within 90 days following the close of a certified association's fiscal year, if it has received any funds from assessments levied and collected pursuant to this article, the association shall forward a copy of a financial statement to the state board showing the amount received and collected and the amount spent for each project and item. The statement shall be available for public inspection.



Section 2-8-60 - Rules and regulations.

The State Board of Agriculture and Industries is hereby authorized and empowered to adopt and promulgate rules and regulations to carry out the evident intent and purpose of this article, which shall include rules and regulations governing the holding of referendums as adopted by the certified association, rules and regulations governing the collection, deposit, handling, withdrawal and disbursements of assessments collected under this article and such other reasonable rules and regulations as may be necessary to effectuate the evident intent and purposes of this article. The certified association authorized to conduct a promotional program as authorized under this article shall have a right to recommend such rules and regulations to the State Board of Agriculture and Industries; and, upon receipt of such recommended rules and regulations, said board shall meet within a period of not more than 90 days to consider their adoption. The certified association shall be given at least 10 days' notice in writing of any such meeting.



Section 2-8-61 - Enforcement duties of commissioner; revocation of certification of association.

It shall be the duty of the Commissioner of Agriculture and Industries, through the facilities of the Department of Agriculture and Industries, to enforce and collect the assessment charges levied upon the sale of agricultural commodities under the provisions of this article and to enforce the rules and regulations of the State Board of Agriculture and Industries relative thereto. The State Board of Agriculture and Industries shall have authority at any time to revoke or cancel any approval or certification of an association in the event it finds that such association is not carrying out its promotional program in accordance with the provisions of this article and rules and regulations promulgated thereunder. Before any certification may be revoked, the certified association shall be given notice and an opportunity to be heard by the State Board of Agriculture and Industries upon the question of whether its certification should be revoked.



Section 2-8-62 - Penalty for failure to deduct and pay over assessment; inspection of books and records; injunctions.

(a) Any dealer, handler, processor, sales market or other purchaser of swine who willfully fails or refuses to deduct and pay to the Commissioner of Agriculture and Industries any assessment required to be so deducted and remitted to the commissioner shall be guilty of a misdemeanor and, upon conviction thereof, in addition to other penalty provided by law, shall be fined in an amount equal to three times the amount of the assessment he failed or refused to collect and remit as required under this article. Any purchaser of swine who fails or refuses to allow the Commissioner of Agriculture and Industries or his authorized agents and employees to inspect and review his books and records which disclose his purchases of swine for the purpose of ascertaining the accuracy of amounts deducted and remitted as required under this article shall also be guilty of a misdemeanor. The amount of any fine under this article shall be remitted to the Commissioner of Agriculture and Industries and shall be forthwith transferred by the commissioner to the account of the certified association entitled thereto.

(b) In addition to the above penalty, the circuit court or any judge thereof shall have jurisdiction, for cause shown, to grant a temporary restraining order or permanent injunction or both, restraining and enjoining any person from buying swine in Alabama in violation of the provisions of this article. Petitions for injunctive relief as authorized under this subsection shall be filed in the name of the Commissioner of Agriculture and Industries in the circuit court in the county of residence of the person who buys swine in violation of the provisions of this article or in the county where such violation occurs. Any temporary restraining order or permanent injunction issued under this subsection shall be issued without a bond.






Article 3 - Soybean Industry.

Section 2-8-80 - Legislative purpose and intent.

It is hereby declared to be in the interest of the public welfare that producers of soybeans shall be authorized and encouraged to act jointly and in cooperation with handlers, dealers and purchasers of soybeans and with the Commissioner of Agriculture and Industries and with the State Board of Agriculture and Industries in promoting and stimulating, by research, education, advertising and other methods, the increased and efficient production, distribution, use and sale of soybeans and soybean products, and it is the intent and purpose of this article to authorize and provide a method and procedure for a promotional program for the soybean industry and the financing thereof pursuant to powers conferred upon the Legislature by Amendment 315 to the Alabama Constitution of 1901.



Section 2-8-81 - Authorized activities not illegal or in restraint of trade.

No association, meeting or activity undertaken in pursuance of the provisions of this article and intended to benefit the Alabama soybean industry shall be deemed or considered illegal or in restraint of trade.



Section 2-8-82 - Referendum and assessments declared to be in public interest.

It is hereby further declared to be in the public interest and highly advantageous to the economy of the state that soybean producers be permitted by referendum as provided in this article to levy upon themselves an assessment and to provide for the collection thereof for the financing or contributing toward the financing of a program of research, education, advertising and other methods designed to increase or promote the efficient and economical production, distribution and marketing as well as the increased use, consumption and sale of soybeans and soybean products.



Section 2-8-83 - Application of soybean producers' association for certification and approval to conduct referendum - Generally.

Any nonprofit association of producers fairly and substantially representative of the producers of soybeans throughout the state may make application to the State Board of Agriculture and Industries for certification and approval for the purpose of conducting a referendum among soybean producers of the state upon the question of levying an assessment and collecting, expending and utilizing the same for the purpose or purposes authorized under this article and as stated in such referendum. Any nonprofit association approved or certified under this article as an approved or certified association by the State Board of Agriculture and Industries shall be authorized to execute or carry out such a promotional program within the limits prescribed by this article.



Section 2-8-84 - Application of soybean producers' association for certification and approval to conduct referendum - Action by State Board of Agriculture and Industries on application.

Upon the filing with the State Board of Agriculture and Industries of an application by any nonprofit association of soybean producers, as provided in Section 2-8-83, the said board shall within 30 days thereafter meet and consider the application. If it is shown by the applicant to the satisfaction of the board that the applicant is fairly and substantially representative of the soybean producers of this state, and the board shall otherwise find and determine that such application and the program proposed therein are in conformity with the provisions and purposes of this article, the board shall certify such association as the duly delegated and authorized group or organization and shall likewise certify that such organization is duly authorized to conduct among the soybean producers of this state a referendum for the purpose set forth in its application which shall be consistent with the purposes of this article. In the event there is more than one pending application at any time, the board must decide between the pending applications based on the program proposed, the number and geographical distribution of soybean producer members in the applicant organization, the size, stability, potential effectiveness and fiscal soundness of the applicant organization and any organizations with which it is affiliated, the existence and effectiveness of affiliated county organizations in the applicant organization and its affiliates and the sentiment of soybean producers as ascertained by petitions, hearings and otherwise as may be determined by the board. No application shall be considered if an association holds currently valid certification.



Section 2-8-85 - Authority of certified association to conduct referendum on assessment.

Upon being certified by the State Board of Agriculture and Industries as provided in Section 2-8-84, such association shall thereupon be fully authorized and empowered to hold and conduct on the part of the Alabama soybean producers a referendum wherein they shall be entitled to vote on the question of whether or not they shall levy upon themselves an assessment under and subject to and for the purpose stated in this article. The referendum shall be conducted on a statewide basis.



Section 2-8-86 - Notice of referendum.

When a referendum has been authorized as provided in Section 2-8-85, the certified association shall, not less than 30 days before the date for such referendum, publicly announce the date, hours, polling places and rules for voting in the referendum, the amount and basis of the assessment proposed to be collected, the means by which such assessment shall be collected and the general purposes for which said amount so collected shall be expended and applied. Such notice shall be published by the certified association through the medium of an established farm publication, and written notice thereof shall be given to each county agent in the area covered by the referendum.



Section 2-8-87 - Conduct of referendum; payment of expense.

The arrangements for and the management of any referendum conducted under the provisions of this article shall be under the direction of the association certified by the State Board of Agriculture and Industries to conduct the same, and such association shall furnish all necessary ballots and arrange for the necessary poll holders. All expense and costs necessary to conduct such a referendum shall be borne by such association.



Section 2-8-88 - Eligibility to vote in referendum; question to be voted on.

Any referendum conducted under the provisions of this article may be held on a statewide basis pursuant to rules and regulations adopted by the State Board of Agriculture and Industries for the holding of such referendum. All producers of soybeans who shall be subject to any assessments levied under the provisions of this article and who produced soybeans in the crop year immediately preceding the referendum shall be entitled to vote in the referendum. In such referendum, individuals so eligible for participation therein shall vote upon the question of whether there shall be levied an assessment for a period of five years in an amount set forth in the call for such referendum, which amount shall not exceed the limitations prescribed by this article.



Section 2-8-89 - Majority vote required for approval of assessment; canvass of results; limitation on assessment.

If in any referendum held under the provisions of this article a majority or more of the soybean producers who are eligible to participate and who actually vote therein shall vote in the affirmative and in favor of the levying and collection of the assessment proposed in such referendum, then such assessment shall be levied and collected in the manner provided in this article. Following the referendum and within 10 days thereafter, the certified association shall canvass, tabulate and publicly declare and announce the results thereof. The amount of the assessment levied upon the sale of soybeans shall not exceed two cents per net bushel after deductions for foreign material on any soybeans sold by the producers thereof.



Section 2-8-90 - Subsequent referendums.

In the event any referendum conducted as provided in this article shall fail to receive the required number of affirmative votes from soybean producers eligible for participation and voting therein, then the certified association conducting the said referendum shall be authorized to call another referendum for the purposes set forth in this article in the next succeeding year on the question of an assessment and promotional program for the period authorized by this article; provided, that no such referendum shall be held within a period of 12 months from the date on which the last referendum was held. In the event such referendum is carried or favored by the required number of eligible soybean producers participating therein and assessments in pursuance thereof are levied for the period set forth in the call for such referendum, then the association conducting such referendum shall have full power and authority to call and conduct during or after the last year of such period another referendum in which the soybean producers shall vote upon the question of whether or not such assessments shall be continued or renewed for another period of time as authorized under this article. Any subsequent referendums authorized in this section shall be subject to all of the requirements of an original referendum conducted under the provisions of this article.



Section 2-8-91 - Collection of assessments; deductions for expenses.

In the event the required number of soybean producers approve, by a referendum as provided in this article, the levying of an assessment upon the sale of soybeans for a promotional program, the Commissioner of Agriculture and Industries shall, within 30 days, notify in writing every person engaged in the business of buying soybeans, whether said buyers are located within the State of Alabama or not, that on or after the date designated in such notice, which shall not be less than 30 nor more than 60 days after the mailing of such notice by the Commissioner of Agriculture and Industries, that the amount of the assessment levied pursuant to the referendum shall be deducted by all purchasers of soybeans from the sale price thereof where such soybeans are purchased within the state. The deductions of assessments as required by this article shall be deducted by the first purchaser from the grower of the soybeans. "First purchaser" means any person that buys soybeans from the grower in the first instance, or any lienholder or pledgee, public or private, or assignee of said lienholder, secured party or pledgee who gains title to the soybeans from the grower as the result of exercising any legal rights by the lienholder, secured party, pledgee or assignee thereof, regardless of when the lien, security interest or pledge was created. "First purchaser" also includes any person, public or private, who acquires a lien or security interest or receives a pledge of the soybeans after said soybeans are harvested. On or before the tenth day of each calendar month, all assessments so deducted by the first purchaser shall be remitted to the Commissioner of Agriculture and Industries. The books and records of all such purchasers of soybeans subject to the deductions or assessments levied under this article shall at all times during regular business hours be open for inspection by the Commissioner of Agriculture and Industries or his duly authorized representatives or agents for the purpose of ascertaining the accuracy of amounts remitted under this article. The Commissioner of Agriculture and Industries shall be entitled to deduct three percent of all sums remitted to the Department of Agriculture and Industries under this article to defray expenses incident to collection and administration thereof. The amount thus deducted by the commissioner for expenses incident to the administration of this article shall be paid into the State Treasury to the credit of the Agricultural Fund.



Section 2-8-92 - Remission of collections to treasurer of association.

The Commissioner of Agriculture and Industries shall remit to the treasurer of the certified association all moneys paid to or collected by him on a quarterly basis between the first and fifteenth of January, April, July and October of each year, less a commission of three percent of the total amount so collected, which commission shall be deposited in the Agricultural Fund of the State Treasury. The amount remitted to the treasurer of the certified association shall be used and expended by such association for a promotional program in the manner provided by this article and the rules and regulations of the association.



Section 2-8-94 - Exemptions.

The provisions of this article shall not apply to any person who purchases 1,000 or less bushels of soybeans in any calendar year, nor shall the provisions of this article apply to occasional sales between growers.



Section 2-8-95 - Refund of assessment to soybean producer.

Any producer of soybeans against whom any assessment is made and deducted under authority of this article, if dissatisfied with said assessment, shall have the right to demand and receive from the treasurer of the certified association a refund of the amount of the assessment collected from such soybean producer, if such demand for refund is made in writing within 30 days from the date on which such assessment was deducted from the sale price of soybeans sold by such soybean producer. Applications for refunds of amounts deducted from the sale price of any soybeans sold must give the name and address of the sale market or purchaser who bought the soybeans, date of purchase, invoice or weight ticket number, if any, and the amount of soybeans purchased from him for which the assessment was deducted. Within 30 days after the first quarterly receipt of funds from the Commissioner of Agriculture and Industries, and thereafter within 30 days after receipt of such application, the certified association shall, after such association determines that the assessment was paid as claimed in the application, refund the amount so paid as an assessment. The mailing by the association of a valid check in the amount of such assessment, payable to seller, within 30 days after receipt of the application for refund, shall constitute a compliance with this section.



Section 2-8-96 - Bond of treasurer of association.

Before any money is remitted by the Commissioner of Agriculture and Industries to the treasurer of an organization or association as authorized under the provisions of this article, the treasurer of said organization shall furnish the commissioner a bond approved by the commissioner in the amount of not less than the estimated annual total amount of the assessments handled by such officer. The surety on said bond shall be a corporate surety company duly qualified and licensed to do business in Alabama, and said bond shall be conditioned upon the faithful handling, proper accounting and properly authorized expenditure of all funds received and disbursed by the principal named in said bond.



Section 2-8-97 - Expenditure of assessments.

The funds derived from any assessments levied upon the sale of soybeans as authorized under this article shall be used and expended by the certified association, after such funds are remitted to it by the Commissioner of Agriculture and Industries, for the purpose of promoting and stimulating by advertising and other methods the increased use and sale of soybeans and soybean products. Any funds expended by the certified association not authorized by a promotional program previously approved shall be deemed an unauthorized and illegal expenditure of such funds. All funds approved for expenditure by any certified association for an approved promotional program for the soybean industry as authorized under this article are hereby appropriated for disbursement and expenditure by said certified association to carry out any such approved promotional program or programs. It shall not be necessary for the Legislature to make any specific or general appropriation for such disbursements or expenditures nor shall such disbursements and expenditures be subject to the budget and allotment requirements of Article 4 of Chapter 4 of Title 41 of this Code, and such disbursements and expenditures shall not be restricted or subject to any other requirements for any general or special appropriations.



Section 2-8-98 - Joint programs with other states.

Any certified association may enter into agreements with like associations, commissions or other agencies of other states for the purpose of conducting a similar agricultural commodities promotional program jointly with such associations, commissions or other agencies in other states, and such certified association shall be authorized to contribute a proportionate share of the cost and expense necessary for such a program.



Section 2-8-99 - Annual audit of association; examination by Department of Examiners of Public Accounts; publication of statement.

The approved and certified association receiving and disbursing funds as authorized in this article shall, following the close of its fiscal year every two years, cause an audit of its books and accounts for the two-year period to be conducted by a certified public accountant, disclosing receipts, disbursements, expenditures, and other information related thereto, and a copy thereof shall be forwarded to the State Board of Agriculture and Industries for inspection and review. The Department of Examiners of Public Accounts may audit, review, and otherwise investigate the receipts and disbursements of the funds in the same manner that those duties are performed for examination and audits of agencies and departments of the state. An examination or audit as required by this section and submitted to the State Board of Agriculture and Industries shall be open to public inspection. Within 90 days following the close of a certified association's fiscal year, if it has received any funds from assessments levied and collected pursuant to this article, the association shall forward a copy of a financial statement to the state board showing the amount received and collected and the amount spent for each project and item. The statement shall be available for public inspection.



Section 2-8-100 - Rules and regulations.

The State Board of Agriculture and Industries is hereby authorized and empowered to adopt and promulgate rules and regulations to carry out the evident intent and purpose of this article, which shall include rules and regulations governing the holding of referendums as adopted by the certified association, rules and regulations governing the collection, deposit, handling, withdrawal and disbursement of assessments collected under this article and such other reasonable rules and regulations as may be necessary to effectuate the evident intent and purposes of this article. The certified association authorized to conduct a promotional program as authorized under this article shall have a right to recommend such rules and regulations to the State Board of Agriculture and Industries and, upon receipt of such recommended rules and regulations, said board shall meet within a period of not more than 90 days to consider their adoption. The certified association shall be given at least 10 days' notice in writing of any such meeting.



Section 2-8-101 - Enforcement duties of commissioner; revocation of certification of association.

It shall be the duty of the Commissioner of Agriculture and Industries, through the facilities of the Department of Agriculture and Industries, to enforce and collect the assessment charges levied upon the sale of agricultural commodities under the provisions of this article and to enforce the rules and regulations of the State Board of Agriculture and Industries relative thereto. The State Board of Agriculture and Industries shall have authority at any time to revoke or cancel any approval or certification of an association in the event it finds that such association is not carrying out its promotional program in accordance with the provisions of this article and rules and regulations promulgated thereunder. Before any certification may be revoked, the certified association shall be given notice and an opportunity to be heard by the State Board of Agriculture and Industries upon the question of whether its certification should be revoked.



Section 2-8-102 - Permit required of buyers of soybeans.

Any individual, partnership, corporation, association or other business unit which buys soybeans in Alabama from the producer thereof shall, in the event assessments are required to be deducted from the purchase price of such soybeans under the provisions of this article, obtain from the Commissioner of Agriculture and Industries an annual permit which shall authorize such individual or business firm to engage in the business of buying soybeans in Alabama. The permit required by this section shall expire on June 30 in each year and shall be renewable as of July 1 unless revoked by the commissioner for failure to comply with the provisions of this article. The application for the annual permit as required by this section shall be accompanied by a fee of $5.00, which shall be deposited by the commissioner in the State Treasury to the credit of the Agricultural Fund. The permit shall be conditioned upon compliance with the provisions of this article and rules and regulations duly adopted for carrying out the requirements of this article relative to the deduction and remittance of assessments by individuals or business firms buying soybeans in Alabama, whether such individuals or business firms are domiciled in Alabama or another state.



Section 2-8-103 - Penalty; inspection of books and records; injunctions.

(a) Any dealer, handler, processor or other purchaser of soybeans who willfully fails or refuses to deduct and pay to the Commissioner of Agriculture and Industries any assessment required to be so deducted and remitted to the commissioner or who fails or refuses to obtain a permit authorizing the purchase of soybeans in Alabama shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $25.00 nor more than $500.00 and, in the discretion of the court, may also be imprisoned for a term not to exceed six months. Any purchaser of soybeans who fails or refuses to allow the Commissioner of Agriculture and Industries or his authorized agents and employees to inspect and review his books and records which disclose his purchases of soybeans for the purpose of ascertaining the accuracy of amounts deducted and remitted as required under this article shall also be guilty of a misdemeanor and upon conviction shall be punished as in this subsection provided.

(b) In addition to the above penalty, the circuit court, or any judge thereof, shall have jurisdiction for cause shown, to grant a temporary restraining order or permanent injunction or both, restraining and enjoining any person from buying soybeans in Alabama without having a valid permit as required under this article or after such a permit has been revoked or from violating any other provisions and requirements of this article. Petitions for injunctive relief as authorized under this subsection shall be filed in the name of the Commissioner of Agriculture and Industries in the circuit court in the county of residence of the person who buys soybeans in violation of the provisions of this article or in the county where such violation occurs. Any temporary restraining order or permanent injunction issued under this subsection shall be issued without a bond.






Article 4 - Nuts, Bulbs, Fruits and Vegetables.

Section 2-8-120 - Declaration of policy.

It is declared to be in the interest of the public welfare that the Alabama farmers who are producers of nuts, bulbs, fruits and vegetables shall be permitted and encouraged to act jointly and in cooperation with handlers, dealers and processors of such products in promoting and stimulating by research, education, advertising and other methods the increased use and sale, domestic and foreign, of any and all such agricultural commodities.



Section 2-8-121 - Authorized activities not illegal or in restraint of trade.

No association, meeting or activity undertaken in pursuance of the provisions of this article and intended to benefit all of the producers, handlers and processors of a particular commodity shall be deemed or considered illegal or in restraint of trade.



Section 2-8-122 - Referendum to levy assessment declared to be in public interest.

It is hereby further declared to be in the public interest and highly advantageous to the agricultural economy of the state that farmers, producers and growers commercially producing the commodities referred to in this article shall be permitted by referendum to be held among the respective groups and subject to the provisions of this article to levy upon themselves an assessment on such respective commodities or upon the acreage used in the production of the same and provide for the collection of the same for the purpose of financing or contributing toward the financing of a program of research, education, advertising and other methods designed to increase the consumption of and the domestic as well as foreign markets for such agricultural products.



Section 2-8-123 - Application for certification and approval to conduct referendum - Generally.

Any commission, council, board or other agency or any nonprofit association of producers, fairly representative of the growers or producers of any agricultural commodity referred to in this article may make application to the State Board of Agriculture and Industries of the State of Alabama for certification and approval for the purpose of conducting a referendum among the growers or producers of such particular agricultural commodity for commercial purposes upon the question of levying an assessment under the provisions of this article and collecting and utilizing the same for the purposes stated in such referendum.



Section 2-8-124 - Application for certification and approval to conduct referendum - Action by board on application.

Upon the filing with the State Board of Agriculture and Industries of such application as is provided for in Section 2-8-123, on the part of any commission, council, board, other agency or association, the said board shall, within 30 days thereafter, meet and consider the application. If upon such consideration the said board shall find that the commission, council, board, other agency or association making such application is fairly representative of and has been duly chosen and delegated as representative of the growers producing such commodity, and the board shall otherwise find and determine that such application is in conformity with the provisions of this article and the purposes stated in this article, it shall be the duty of said board to certify such commission, council, board, other agency or association as the duly delegated and authorized group or organization representative of the commercial growers and producers of such agricultural commodity and to likewise certify that such organization is duly authorized to conduct among the growers and producers of such commodity a referendum for the purposes stated in this article.



Section 2-8-125 - Authority of certified organization to conduct referendum on assessment.

Upon being certified by the State Board of Agriculture and Industries in the manner set forth in Section 2-8-124, such organization shall thereupon be fully authorized and empowered to hold and conduct on the part of the producers and growers of such particular agricultural commodity a referendum on the question of whether or not such growers and producers shall levy upon themselves an assessment under and subject to and for the purposes stated in this article. Such referendum may be conducted either on a statewide or area basis.



Section 2-8-126 - Notice of referendum; maximum assessment.

When a referendum has been authorized as provided in Section 2-8-125, the certified organization shall, before calling and announcing such referendum, fix, determine and publicly announce, at least 30 days before the date determined upon for such referendum, the date, hours and polling places for voting in such referendum, the amount and basis of the assessment proposed to be collected, the means by which such assessment shall be collected if authorized by the growers and the general purposes to which said amount so collected shall be applied. Such notice shall be published by the certified association through the medium of an established farm publication, and written notice thereof shall be given to each county extension chairman in the area covered by the referendum. Provided, however, any referendum called under the provisions of this article for the assessment of peanuts, notice shall also be published once a week in a newspaper in the county in which USDA inspection and buying points for peanuts are located for three successive weeks next preceding the referendum. No annual assessment levied under the provisions of this article shall exceed three fourths of one percent of the value of the year's production of such agricultural commodity grown by any farmer, producer or grower included in the group to which such referendum is submitted.



Section 2-8-127 - Conduct of referendum; payment of expense.

The arrangements for and management of any referendum conducted under the provisions of this article shall be under the direction of the organization duly certified and authorized to conduct the same, and any and all expenses in connection therewith shall be borne by such organization.



Section 2-8-128 - Eligibility to vote in referendum; question before voters.

Any referendum conducted under the provisions of this article may be held either on an area or statewide basis, as may be determined by the certified organization before the referendum is called. The referendum, either on an area or statewide basis, may be participated in by all producers engaged in the production of the agricultural commodity on a commercial basis who shall be subject to any assessments levied under this article and who produced the agricultural commodity in any of the three crop years immediately preceding the referendum. In the referendum, individuals eligible for participation shall vote upon the question of whether or not there shall be levied an annual assessment for a period of three years in the amount set forth in the call for the referendum on the agricultural product covered by the referendum.



Section 2-8-129 - Negative vote in referendum.

If in any referendum held under the provisions of this article a majority of the producers in the area in which the referendum is conducted, eligible to participate and voting therein, shall vote in the negative and against the levying or collection of the assessment, then no assessment shall be levied or collected.



Section 2-8-130 - Affirmative vote in referendum.

If in any referendum called under the provisions of this article, a majority of the producers in the area in which any referendum is conducted, eligible to participate and voting therein, shall vote in the affirmative and in favor of the levying and collection of the assessment proposed in the referendum on the agricultural commodity covered thereby, then the assessment shall be collected in the manner determined and announced by the organization conducting the referendum.



Section 2-8-131 - Hours, voting places, rules and regulations, etc., for referendum; notices to be given.

The hours, voting places and rules and regulations for any referendum authorized in this article with respect to any of the agricultural commodities herein referred to and the area in which such referendum shall be held shall be established and determined by the organization of the commercial growers and producers of such agricultural commodity duly certified by the State Board of Agriculture and Industries as provided in this article. The said referendum date, area, hours, voting places and rules and regulations with respect to the holding of such referendum shall be published by such organization conducting the same through the medium of the public press in the State of Alabama at least 30 days before the holding of such referendum, and direct written notice thereof shall likewise be given to farm organizations within the State of Alabama and to each county agent in any county in which such agricultural product is grown. Such notice shall likewise contain a statement of the amount of annual assessment proposed to be levied, which shall not exceed the amount specified in Section 2-8-126, and shall likewise state the method by which such assessment shall be collected and how the proceeds thereof shall be administered and the purposes to which the same shall be applied, which purposes shall be in keeping with the provisions of this article.



Section 2-8-132 - Ballots and poll holders for referendum; canvass of results.

The duly certified organization of the producers of any agricultural product among whom a referendum shall be conducted under the provisions of this article shall likewise prepare and distribute in advance of such referendum all necessary ballots for the purposes thereof and shall, under rules and regulations promulgated by said organization, arrange for the necessary poll holders for conducting the said referendum. Following such referendum and within 10 days thereafter, the said organization shall canvass and publicly declare the results of such referendum.



Section 2-8-133 - Collection of assessment; disposition.

In the event a majority of the producers eligible for participation in a referendum conducted under the provisions of this article and voting therein, shall vote in favor of the assessment, then the assessment shall be collected annually for three years, as set forth in the call for the referendum, and the collection of the assessment shall be under such method, rules, and regulations as may be determined by the organization conducting the referendum. The assessment collected shall be paid into the treasury of the organization conducting the referendum, to be used together with other funds from other sources, including donations from individuals, concerns, or corporations and grants from state or governmental agencies, for the purpose of promoting and stimulating, by research, education, advertising, and other methods, the increased use and sale, domestic and foreign, of the agricultural commodity covered by the referendum.

Upon the request of the duly certified organization of producers of any agricultural products referred to in this article, the Commissioner of Agriculture and Industries shall notify, by registered or certified mail, all persons, firms, and corporations engaged in the business of purchasing any such agricultural products in this state that on and after the date specified in the letter the assessments shall be deducted by the purchaser or his or her agent or representative from the purchase price of any such agricultural products. The assessment deducted shall, on or before the twentieth day of the month following the deduction, be remitted by the purchaser to the Commissioner of Agriculture and Industries, who shall thereupon, by the end of the month, pay the amount of the assessments to the duly certified organization entitled thereto. The books and records of all the purchasers of agricultural products shall at all times during regular business hours be open for inspection by the Commissioner of Agriculture and Industries or his or her duly authorized agents. The Commissioner of Agriculture and Industries shall be entitled to deduct five percent of all sums remitted to him or her under this section to defray the expense incident to the administration of this article. All amounts deducted shall be paid into the State Treasury and be credited to the account of the Agricultural Fund.



Section 2-8-134 - Subsequent referendum after negative vote.

In the event a referendum conducted as provided in this article shall not be supported by a majority of those eligible for participation therein and voting therein, then the organization conducting the referendum shall have full power and authority to call another referendum for the purposes set forth in this article no earlier than 90 days after the preceding referendum, whether the referendum was conducted before or after April 17, 2002, on the question of an annual assessment for three years.



Section 2-8-135 - Subsequent referendum after affirmative vote.

In the event a referendum conducted as provided in this article is carried by the vote of a majority of the eligible producers participating therein and assessments in pursuance thereof are levied annually for three years as set forth in the call for the referendum, then the organization conducting the referendum shall, in its discretion, have full power and authority to call and conduct, during the third year of the period, another referendum in which the producers of such agricultural commodity shall vote upon the question of whether or not assessments shall be continued for the next ensuing three years. The certified organization shall have the full power and authority to hold subsequent referendums it deems necessary to alter or modify the terms of the existing assessment. Intermediary referendums shall comply with the terms and conditions of the original request. In the event the intermediary referendum fails to receive a favorable vote, the previously approved assessment shall remain in force and subsequent referendums shall be conducted as provided in this article. However, if the intermediary referendum receives an affirmative vote, no subsequent referendum may be conducted until the passage of one year.



Section 2-8-136 - Refund of assessment.

In the event a referendum conducted as provided in this article is carried in the affirmative and the assessment is levied and collected as provided in this article and under the regulations to be promulgated by the duly certified organization conducting the same, any farmer or producer upon and against whom such annual assessment shall have been levied and collected under the provisions of this article, if dissatisfied with said assessment and the results thereof, shall have the right to demand of and receive from the treasurer of said organization a refund of such annual assessment so collected from such farmer or producer, if such demand for refund is made in writing within 30 days from the date on which said assessment is collected from such farmer or producer.



Section 2-8-137 - Annual statements by treasurer of organization; bond of treasurer.

If assessments are levied and collected as provided in this article, the treasurer of the organization shall, within 30 days after the end of any calendar year in which such assessments are collected, publish through the medium of the press of the state a statement of the amount or amounts so received by him under the provisions of this article. Before receiving such assessments, such treasurer shall give a bond in the amount of not less than the estimated total of such assessments as will be collected, such bond to have as surety thereon a surety company licensed to do business in the State of Alabama, and to be in the form and amount approved by the organization conducting such referendum and to be filed with the chairman or executive head of such organization.






Article 5 - Eggs and Egg Products.

Section 2-8-150 - Legislative purpose and intent.

It is hereby declared to be in the interest of the public welfare of the State of Alabama that owners or others in possession of hens for the production of eggs and egg products shall be authorized and encouraged to act jointly and in cooperation with handlers, dealers, processors or others who purchase hens and with the Commissioner of Agriculture and Industries and the State Board of Agriculture and Industries in promoting and stimulating, by research, education, advertising and other methods, the increased and more efficient and economical production, marketing and use of eggs and egg products. Accordingly, the intent and purpose of this article is to authorize and provide a method and procedure for a promotional program for the segment of the poultry industry in Alabama engaged in the production and sale of eggs and egg products and the financing thereof pursuant to authority of Amendment 214 to the Alabama Constitution of 1901.



Section 2-8-151 - Authorized activities not illegal or in restraint of trade.

No association, meeting or activity undertaken in pursuance of the provisions of this article and intended to benefit the poultry and egg industry shall be deemed or considered illegal or in restraint of trade.



Section 2-8-152 - Referendum to levy assessment declared to be in public interest.

It is hereby further declared to be in the public interest and advantageous to the economy of the state that owners and others in possession of hens who produce eggs and egg products be permitted by referendum, as provided in this article, to levy upon themselves an assessment and to provide for the collection thereof for the financing or contributing toward the financing of a program of research, education, advertising and other methods designed to increase or promote the efficient and economical production, distribution and marketing, as well as the increased use, consumption and sale, of eggs and egg products.



Section 2-8-153 - Application for certification and approval to conduct referendum - Generally.

Any nonprofit association of producers of eggs and egg products or any nonprofit association organized for the benefit and betterment of the poultry industry of the State of Alabama may make application to the State Board of Agriculture and Industries for certification and approval for the purpose of conducting a referendum among owners or others in possession of hens who are engaged in egg production in the State of Alabama, upon the question of levying an assessment and collecting, expending and utilizing the same for the purpose or purposes authorized under this article and as stated in such referendum. Any nonprofit association approved or certified under this article by the State Board of Agriculture and Industries shall be authorized to execute or carry out such a promotional program within the limits prescribed by this article.



Section 2-8-154 - Application for certification and approval to conduct referendum - Action by board on application.

Upon the filing of an application with the State Board of Agriculture and Industries by any nonprofit association of owners or others in possession of hens, as authorized under Section 2-8-153, the said board shall within 30 days thereafter meet and consider such application. If it is shown by the applicant to the satisfaction of the board that the applicant is fairly representative of egg producers of this state and the board shall otherwise find and determine that such application is in conformity with the provisions and purposes of this article, the board shall certify such association as the duly delegated and authorized group or organization and shall likewise certify that such organization is duly authorized to conduct a referendum among egg producers of this state for the purpose set forth in its application, which shall be consistent with the purposes of this article.



Section 2-8-155 - Authority of certified association to conduct referendum on assessment.

Upon being certified by the State Board of Agriculture and Industries in the manner set forth in Section 2-8-154, such organization shall thereupon be fully authorized and empowered to hold and conduct on the part of the producers of eggs in Alabama a referendum wherein they shall be entitled to vote on the question of whether or not an assessment shall be levied upon such producers under and subject to and for the purpose stated in this article. The referendum may be conducted either on a statewide or area basis as may be determined by the certified association and approved by the State Board of Agriculture and Industries.



Section 2-8-156 - Notice of referendum.

When a referendum has been authorized as provided in Section 2-8-155, the certified organization shall, not less than 30 days before the date of the referendum, publicly announce the date, hours, polling places and rules for voting in the referendum, the area covered by the referendum, the amount and basis of the assessment proposed to be collected, the means by which such assessment shall be collected and the general purposes to which said amount thus collected shall be expended and applied. Such notice shall be published by the certified organization through the medium of its trade publication, and written notice thereof shall be given to each county agent in the area covered by the referendum.



Section 2-8-157 - Conduct of referendum; payment of expense.

The arrangements for and the management of any referendum conducted under this article shall be under the direction of the organization certified by the State Board of Agriculture and Industries to conduct the same, and such organization shall furnish all necessary ballots and arrange for the necessary poll holders. All expense and costs necessary to conduct such a referendum shall be borne by such organization.



Section 2-8-158 - Eligibility to vote in referendum; question to be voted on; period during which assessments levied.

Any referendum conducted under this article may be held on an area or statewide basis, as may be determined by the certified association, pursuant to and in accordance with the rules and regulations adopted for holding of such referendum. All owners of hens engaged in the production of eggs who shall be subject to any assessment levied under this article shall be entitled to vote in the referendum. In such referendum, individuals so eligible for participation therein shall vote upon the question of whether there shall be levied an assessment for a period, as provided in this article, in an amount set forth in the call for such referendum, which amount shall not exceed the limitations prescribed by this article. In the event the required number of owners of hens engaged in the production of eggs vote in favor of levying and collecting assessments as authorized in this article, the period of time during which such assessment shall be levied shall be five years following the first referendum and for periods of three years for subsequent referendums, as provided in Section 2-8-160.



Section 2-8-159 - Two thirds vote required for approval of assessment; canvass of results; amount of assessment.

If in any referendum held under the provisions of this article two thirds or more of the egg producers in the area in which the referendum is conducted, eligible to participate and voting therein, shall vote in the affirmative and in favor of the levying and collection of the assessment proposed in such referendum, then such assessment shall be levied and collected in the manner provided in this article. Two thirds or more of the eligible voters who actually vote in the referendum shall be the number required for the levying of assessments for a promotional program as authorized under this article. Following the referendum and within 10 days thereafter, the certified association shall canvass, tabulate and publicly declare and announce the results thereof. The amount of the assessment levied under this article shall not exceed the amount authorized to be assessed for promotion of poultry and poultry products as set out in the Constitution of Alabama 1901.



Section 2-8-160 - Subsequent referendums.

In the event any referendum conducted as provided in this article shall fail to receive the required number of affirmative votes from egg producers eligible for participation and voting therein, then the certified association conducting the referendum shall be authorized to call another referendum for the purposes set forth in this article in the next succeeding year, on the question of an assessment and promotional program for the period authorized by this article, but no such referendum shall be held within a period of 12 months following the date on which the last referendum was held. In the event such referendum is carried or favored by the required number of eligible voters participating therein, and assessments in pursuance thereof are levied for the period set forth in the call for the referendum, then the organization conducting such referendum shall have power and authority to call and conduct during or after the last year of such period another referendum in which egg producers shall vote upon the question of whether or not such assessments shall be continued or renewed for another period of time, as authorized under this article. Any subsequent referendums shall be subject to all of the requirements of an original referendum conducted under the provisions of this article. The first referendum held under this article shall authorize the collection of assessments for a period not to exceed five years, and subsequent referendums may authorize such assessment for three-year periods.



Section 2-8-161 - Collection of assessment; deductions for expenses.

In the event the required number of egg producers approve, by a referendum as provided in this article, the levying of an assessment upon the sale of hens for a promotional program, the Commissioner of Agriculture and Industries shall, within 30 days, notify in writing every person engaged in the business of selling hens for the purpose of dressing, processing or reselling to processors, whether said buyers [sellers] are located within the State of Alabama or not, that on or after the date designated in such notice, which shall not be less than 30 nor more than 60 days after the mailing of such notice by the Commissioner of Agriculture and Industries, that the amount of the assessment levied pursuant to the referendum shall be added by all such sellers of hens to the sale price thereof where such hens are purchased within the area covered by the referendum where such hens are sold for commercial processing or where such hens are to be resold for that purpose. On or before the tenth day of each calendar month, all assessments so added by such seller shall be remitted to the Commissioner of Agriculture and Industries, by the seller. The books and records of all such sellers of hens subject to the assessment as levied under this article shall at all times during regular business hours be open for inspection by the Commissioner of Agriculture and Industries or his duly authorized representatives or agents for the purpose of ascertaining the accuracy of amounts remitted under this article. The Commissioner of Agriculture and Industries shall be entitled to deduct three percent of all sums remitted to the Department of Agriculture and Industries under this article to defray expenses incident to collection and administration thereof. The amount thus deducted by the commissioner for expenses incident to the administration of this article shall be paid into the State Treasury to the credit of the Agricultural Fund.



Section 2-8-162 - Remittances to treasurer of association.

The Commissioner of Agriculture and Industries shall remit to the treasurer of the certified association all moneys paid to or collected by him on a quarterly basis between the first and fifteenth days of January, April, July and October of each year, less a commission of three percent of the total amount so collected, which commission shall be deposited to the credit of the Agricultural Fund of the State Treasury. The amount remitted to the treasurer of the certified association shall be used and expended by such association for a promotional program in the manner provided by this article.



Section 2-8-163 - Bond of treasurer of association.

Before any money is remitted by the Commissioner of Agriculture and Industries to the treasurer of an organization or association, as authorized under the provisions of this article, the treasurer of said organization shall furnish to the commissioner a bond approved by the commissioner in an amount not less than the estimated annual total amount of the assessments handled by such officer. The surety on said bond shall be a corporate surety company qualified to do business in Alabama, and said bond shall be conditioned upon the faithful handling, proper accounting and properly authorized expenditure of funds received and disbursed by the principal named in said bond.



Section 2-8-164 - Expenditure of assessments.

The funds derived from any assessments levied upon the sale of hens as authorized under this article shall be used and expended by the certified association, after such funds are remitted to it by the Commissioner of Agriculture and Industries, for the purpose of promoting and stimulating, by advertising and other methods, the increased use and sale of eggs and egg products, and such funds may also be used for the financing or contributing toward the financing of research, experimental and educational programs for the efficient and economical production, distribution, processing and marketing of eggs and egg products. Any such certified association may enter into cooperative agreements with appropriate agencies of any public or private institution or organization, and funds derived from assessments to the extent agreed upon and approved may be contributed to such public or private institution or agency for such research, experimental and educational work as it may require for such work so conducted and performed pursuant to such an agreement. Any certified association may also formulate and establish a plan for advertising and sales promotion; and, to carry out such a promotional program, agreements for this purpose may be entered into with advertising and public relations agencies or organizations. Before any funds received as assessments under the provisions of this article are disbursed and expended for the purposes authorized in this section, the certified association shall prepare and formulate its promotional program on an annual basis, and said program shall be submitted to the State Board of Agriculture and Industries for its approval. Any funds expended by the certified association not authorized by the promotional program previously approved shall be deemed an unauthorized and illegal expenditure of such funds. Any funds approved for expenditure for a promotional program as authorized under this article are hereby appropriated for disbursement and expenditure by said certified association to carry out any such approved promotional program or programs, and it shall not be necessary for the Legislature to make any specific or general appropriation for such disbursements or expenditures, nor shall such disbursements or expenditures be subject to the budget and allotment requirements of Article 4 of Chapter 4 of Title 41 of this Code, and such disbursements and expenditures shall not be restricted or subject to any other requirements for general or special appropriations.



Section 2-8-165 - Joint programs with other states.

Any certified association may enter into agreements with like associations, commissions or other agencies of other states for the purpose of conducting a similar egg and egg products promotional program and other activity, as authorized in this article, jointly with such associations, commissions or other agencies in other states, and such certified association shall be authorized to contribute a proportionate share of the cost and expense necessary for such a program.



Section 2-8-166 - Annual audit of association; examination by Department of Examiners of Public Accounts; publication of statement.

The approved and certified association receiving and disbursing funds as authorized in this article shall, following the close of its fiscal year every two years, cause an audit of its books and accounts to be conducted by a certified public accountant, disclosing receipts, disbursements, expenditures, and other information related thereto, and a copy thereof shall be forwarded to the State Board of Agriculture and Industries for inspection and review. The Department of Examiners of Public Accounts may audit, review, and otherwise investigate the receipts and disbursements of the funds in the same manner that those duties are performed for examination and audits of agencies and departments of the state. An examination or audit as required by this section and submitted to the State Board of Agriculture and Industries shall be open to public inspection. Within 90 days following the close of a certified association's fiscal year, if it has received any funds from assessments levied and collected pursuant to this article, the association shall forward a copy of a financial statement to the state board showing the amount received and collected and the amount spent for each project and item. The statement shall be available for public inspection.



Section 2-8-167 - Rules and regulations.

The State Board of Agriculture and Industries is hereby authorized and empowered to adopt and promulgate rules and regulations to carry out the evident intent and purpose of this article, which shall include rules and regulations governing the holding of referendums as adopted by the certified association, rules and regulations governing the collection, deposit, handling, withdrawal and disbursement of assessments collected under this article and such other reasonable rules and regulations as may be necessary to effectuate the evident intent and purposes of this article. The certified association authorized to conduct a promotional program as authorized under this article shall have a right to recommend such rules and regulations to the State Board of Agriculture and Industries; and, upon receipt of such recommended rules and regulations, said board shall meet within a period of not more than 90 days to consider their adoption. The certified association shall be given at least 10 days' notice in writing of any such meeting.



Section 2-8-168 - Enforcement duties of commissioner; revocation of certification of association.

It shall be the duty of the Commissioner of Agriculture and Industries, through the facilities of the Department of Agriculture and Industries, to enforce and collect the assessment charges levied upon the sale of hens under the provisions of this article and to enforce the rules and regulations of the State Board of Agriculture and Industries relative thereto. The State Board of Agriculture and Industries shall have authority at any time to revoke or cancel any approval or certification of an association in the event it finds that such association is not carrying out its promotional program in accordance with the provisions of this article and rules and regulations promulgated thereunder. Before any certification may be revoked, the certified organization shall be given notice and an opportunity to be heard by the State Board of Agriculture and Industries upon the question of whether its certification should be revoked.



Section 2-8-169 - Refund of assessment.

Any owner of hens against whom any assessment is made and deducted under authority of this article, if dissatisfied with said assessment, shall have the right to demand and receive from the treasurer of the certified association a refund of the amount of the assessment collected from such seller of hens, if such demand for refund is made in writing within 30 days from the date on which such assessment was deducted from the sale price of hens sold. Applications for refunds of amounts deducted from such sale price must give the name and address of the purchaser of the hens, date of purchase, invoice number, if any, and the number of hens purchased from him for which the assessment was deducted. Within 30 days after the receipt of such application, the certified association shall, after such association determines that the assessment was paid as claimed in the application, refund the amount so paid as an assessment. The mailing by the association of a valid check in the amount of such assessment, payable to the seller, within 30 days after receipt of the application for refund, shall constitute a compliance with this section.



Section 2-8-170 - Permit required of sellers of hens.

Any individual, partnership, corporation, association or other business unit which sells hens in Alabama shall, in the event assessments are required to be added to the purchase price of such hens under the provisions of this article, obtain from the Commissioner of Agriculture and Industries a permit which shall authorize such individual or business firm to engage in business in Alabama. The permit shall be valid and effective for an indefinite period unless revoked by the commissioner for failure to comply with the provisions of this article. The application for a permit shall be accompanied by a fee of $10.00 which shall be deposited in the State Treasury to the credit of the Agricultural Fund. The permit shall be conditioned upon compliance with the provisions of this article and rules and regulations duly adopted for carrying out the requirements of this article relative to the remittance of assessments by individuals or business firms selling hens in Alabama, whether such individuals or business firms are domiciled in Alabama or another state. The Board of Agriculture and Industries under Section 2-8-167, is empowered to exempt, by rules and regulations, sellers of hens from the permit requirements of this section when the board determines that insufficient hens are being sold by the seller.



Section 2-8-171 - Penalty; inspection of books and records.

Any seller of hens who willfully fails or refuses to pay to the Commissioner of Agriculture and Industries any assessment required to be so remitted to the commissioner shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined in an amount equal to three times the amount of the assessment he failed or refused to remit as required under this article. The amount of any fine under this section shall be remitted to the Commissioner of Agriculture and Industries and shall be forthwith transferred by the commissioner to the account of the certified association entitled thereto. Any seller of hens who fails or refuses to allow the Commissioner of Agriculture and Industries or his authorized agents and employees to inspect and review his books and records for the purpose of ascertaining the accuracy of amounts added and remitted as required under this article or any seller of hens who sells hens in Alabama without having a permit as required under Section 2-8-170 unless exempt by regulation shall be guilty of a misdemeanor and punished as now prescribed by law for such an offense.






Article 6 - Cotton and Cotton Products.

Section 2-8-190 - Legislative purpose and intent.

It is hereby declared to be in the interest of the public welfare that producers of cotton shall be authorized and encouraged to act jointly and in cooperation with handlers, dealers, purchasers and ginners of cotton, with the Commissioner of Agriculture and Industries and with the State Board of Agriculture and Industries in promoting and stimulating by research, education, advertising and other methods, the increased and efficient production, distribution, use and sale of cotton and cotton products; and it is the intent and purpose of this article to authorize and provide a method and procedure for a promotional program for the cotton industry and the financing thereof pursuant to powers of the Legislature as authorized by Amendment No. 388 to the Constitution which expressly authorizes such activity.



Section 2-8-191 - Authorized activities not illegal or in restraint of trade.

No association, meeting or activity undertaken in pursuance of the provisions of this article and intended to benefit the Alabama cotton producers and the cotton industry in general shall be deemed or considered illegal or in restraint of trade.



Section 2-8-192 - Referendum to levy assessment declared to be in the public interest.

It is hereby further declared to be in the public interest and highly advantageous to the economy of the state that cotton producers be permitted by referendum as hereinafter provided to levy upon themselves an assessment, and to provide for the collection thereof for the financing or contributing toward the financing of a program of research, education, advertising and other methods designed to increase or promote the efficient and economical production, distribution and marketing as well as the increased use, consumption and sale of cotton and cotton products.



Section 2-8-193 - Application for certification and approval to conduct referendum - Generally.

(a) Any commission, established by the mutual agreement of any two or more nonprofit associations of cotton producers, fairly and substantially representative of the producers of cotton throughout the state, may at any time after May 5, 1981, make application to the State Board of Agriculture and Industries for certification and approval for the purpose of conducting a referendum among cotton producers of the state, upon the question of levying an assessment, collecting, expending and utilizing the same for the purpose or purposes authorized under this article and as stated in such referendum. For the purpose of determining whether the cotton producers are fairly represented by such applicant, the nonprofit associations establishing the commission or the commission shall submit to the State Board of Agriculture and Industries for approval or disapproval a plan or system for dividing the state into six districts, each district to contain as nearly as possible the same number of acres planted to cotton during the last year immediately prior to the date of submitting such plan for which such statistics are available. The commission shall be composed of not more than eleven members, six of whom shall be elected representatives of the six respective districts into which the state is divided, as above provided, and the remainder shall be appointed from the state at large by the mutual consent of the nonprofit associations of cotton producers establishing the commission which applies for authorization to conduct the referendum and promotional program. Every member of the commission shall be a bona fide Alabama cotton producer. Any commission approved or certified hereunder by the State Board of Agriculture and Industries shall be authorized to execute or carry out such a promotional program within the limits prescribed by this article, and hereinafter shall be referred to as an approved or certified commission.

(b) Any commission authorized to make assessments pursuant to subsection (a) may make application to the State Board of Agriculture and Industries for certification and approval to conduct a referendum on the question of levying an assessment without any provision for refunds. The referendums and the levying, collection, expending, and utilization of the assessments shall otherwise be subject to the provisions of this article. Upon approval of any assessment authorized pursuant to this subsection, the assessment shall supersede any prior assessment being collected at the time of the referendum.



Section 2-8-194 - Application for certification and approval to conduct referendum - Action by board on application.

Upon the filing with the State Board of Agriculture and Industries of an application by any commission, formed by mutual agreement of two or more nonprofit associations of cotton producers, the said board shall within 30 days thereafter meet and consider the application. If it is shown by the applicant to the satisfaction of the board that the applicant is fairly and substantially representative of the cotton producers of this state, and the board shall otherwise find and determine that such application and the program proposed therein are in conformity with the provisions and purposes of this article, then, and in such an event, the board shall certify such organization as the duly delegated and authorized commission and shall likewise certify that such commission is duly authorized to conduct among the cotton producers of this state a referendum for the purpose set forth in its application which shall be consistent with the purposes of this article. In the event there is more than one pending application at any time, the board must decide between the pending applications based on the program proposed, the number and geographical distribution of cotton producer members in the applicant commission, the size, stability, potential effectiveness and fiscal soundness of the applicant commission and any organizations with which it is affiliated, the existence and effectiveness of affiliated county organizations in the applicant commission and its affiliates, and the sentiment of cotton producers as ascertained by petitions, hearings, and otherwise as may be determined by the board. No application shall be considered if another commission holds currently valid certification.



Section 2-8-195 - Authority of certified commission to conduct referendum on assessment.

Upon being so certified by the State Board of Agriculture and Industries, such commission shall thereupon be fully authorized and empowered to hold and conduct on the part of the Alabama cotton producers a referendum wherein they shall be entitled to vote on the question of whether or not they shall levy upon themselves an assessment under and subject to and for the purpose stated in this article. The referendum shall be conducted on a statewide basis.



Section 2-8-196 - Notice of referendum.

With respect to any referendum conducted under the provisions of this article, the duly certified commission shall, not less than 30 days before the date of such referendum, publicly announce the date, hours, polling places and rules for voting in the referendum, the amount and basis of the assessment proposed to be collected, the means by which such assessment shall be collected, and the general purposes to which said amount so collected shall be expended and applied. Such notice shall be published by the certified commission through the medium of an established farm publication and written notice thereof shall be given to each county agent in the area covered by the referendum.



Section 2-8-197 - Conduct of referendum; payment of expense.

The arrangements for and the management of any referendum conducted hereunder shall be under the direction of the commission certified by the State Board of Agriculture and Industries to conduct same, and such commission shall furnish all necessary ballots and arrange for the necessary poll holders. All expense and costs necessary to conduct such a referendum shall be borne by such commission.



Section 2-8-198 - Eligibility to vote in referendum; question to be voted on; votes cast by secret ballot.

Any referendum conducted hereunder may be held on a statewide basis pursuant to rules and regulations adopted by the State Board of Agriculture and Industries for the holding of such referendum. Every producer of cotton who shall be subject to any assessment levied hereunder and who produced cotton in the crop year immediately preceding the referendum shall be entitled to one vote in the referendum. In such referendum, individuals so eligible for participation therein shall vote upon the question of whether there shall be levied an assessment for a period of ten years in an amount set forth in the call for such referendum, which amount shall not exceed the limitations prescribed by this article. Votes shall be cast by secret ballot.



Section 2-8-199 - Approval of assessment; assessment amount.

If in the referendum a majority or more of the cotton producers who are eligible to participate and who actually vote therein, shall vote in the affirmative and in favor of the levying and collection of the assessment proposed in the referendum, then the assessment shall be levied on a per bale basis and collected in the manner hereinafter provided. All cotton producers who produced cotton in the crop year immediately preceding the referendum shall be eligible to participate in the referendum. Following the referendum and within 30 days thereafter, the certified commission shall canvass, tabulate, and publicly declare and announce the results thereof. The assessment levied upon the sale of cotton shall not exceed one dollar ($1) per bale. The commission shall determine the assessment amount on an annual basis.



Section 2-8-200 - Subsequent referendums.

In the event any such referendum conducted as herein provided shall fail to receive the required number of affirmative votes from cotton producers eligible for participation and voting therein, then the certified commission conducting the said referendum shall be authorized to call another referendum for the purposes herein set forth in the next succeeding year, on the question of an assessment and promotional program for the period authorized by this article, provided no such referendum shall be held within a period of 12 months from the date on which the last referendum was held; and such commission shall call another statewide referendum for the purposes herein set forth after the expiration of ten years from the date on which the last such referendum failed to receive the required number of affirmative votes from cotton producers voting therein, and each ten years thereafter. In the event such referendum is carried or favored by the required number of eligible cotton producers participating therein and assessments in pursuance thereof are levied for the period set forth in the call for such referendum, then the commission conducting such referendum shall have full power and authority to call and conduct during, or after, the last year of such period another referendum in which the cotton producers shall vote upon the question of whether or not such assessments shall be continued or renewed for another period of time as authorized under this article. Any subsequent referendums as authorized hereunder shall be subject to all of the requirements as an original referendum conducted under the provisions of this article.



Section 2-8-201 - Collection of assessment; "ginner" defined; remittance of assessments by ginner; inspection of books and records by commissioner; deductions for expenses.

(a) In the event the required number of cotton producers approve, by a referendum as provided hereunder, the levying of an assessment upon the ginning of cotton for a promotional program, the Commissioner of Agriculture and Industries shall, within 30 days, notify in writing every person engaged in the business of ginning cotton in Alabama that on or after the date designated in such notice, which shall not be less than 30 nor more than 60 days after the mailing of such notice by the Commissioner of Agriculture and Industries, the amount of the assessment levied pursuant to the referendum shall be collected by all ginners of cotton when such cotton is ginned within the state.

(b) For the purposes of this article, the word "ginner" shall mean any person, partnership, corporation or cooperative association, public or private, which gins cotton, whether for hire or for itself only.

(c) On or before the fifteenth day after the completion of its ginning season, and in no event later than January 15 of each year, every ginner shall remit all assessments collected pursuant to this article during the ginning season to the Commissioner of Agriculture and Industries. If a ginner gins any cotton after January 15 in any year, then the assessment levied hereunder on such cotton shall be remitted to the Commissioner of Agriculture and Industries not later than fifteen days after such ginning.

(d) The books and records of all such ginners of cotton subject to the collection of assessments levied hereunder shall at all times during regular business hours be open for inspection by the Commissioner of Agriculture and Industries or his duly authorized representatives or agents for the purpose of ascertaining the accuracy of amounts remitted hereunder. The Commissioner of Agriculture and Industries shall be entitled to deduct three percent of all sums remitted to the Department of Agriculture and Industries under this article to defray expenses incident to collection and administration thereof. The amount thus deducted by the commissioner for expenses incident to the administration of this article shall be paid into the State Treasury to the credit of the Agricultural Fund.



Section 2-8-202 - Remittances to treasurer of commission.

The Commissioner of Agriculture and Industries shall remit to the treasurer of the certified commission all moneys paid to or collected by him on a quarterly basis between the first and fifteenth of February, May, August and November of each year, less a commission of three percent of the total amount so collected which commission shall be deposited in the Agricultural Fund of the State Treasury. The amount so remitted to the treasurer of the certified commission shall be used and expended by such commission for a promotional program in the manner provided in this article and the rules and regulations of the commission.



Section 2-8-203 - Refund of assessment.

Repealed by Act 2014-278, p. 884, §2, effective August 7, 2014.



Section 2-8-204 - Bond of treasurer of commission.

Before any money is remitted by the Commissioner of Agriculture and Industries to the treasurer of a commission as authorized under the provisions of this article, the treasurer of said commission shall furnish the commissioner a bond approved by the commissioner in the amount of not less than the estimated annual total amount of the assessments handled by such officer. The surety on said bond shall be a corporate surety company duly qualified and licensed to do business in Alabama and said bond shall be conditioned upon the faithful handling, proper accounting and properly authorized expenditure of all funds received and disbursed by the principal named in said bond.



Section 2-8-205 - Expenditure of assessments.

The funds derived from any assessments levied upon the ginning of cotton as authorized under this article shall be used and expended by the certified commission after such funds are remitted to it by the Commissioner of Agriculture and Industries for the purpose of promoting and stimulating by advertising and other methods the increased use and sale of cotton and cotton products. Any funds expended by the certified commission not authorized by the promotional program previously approved shall be deemed as an unauthorized and illegal expenditure of such funds. All funds approved by the certified commission for expenditure for an approved promotional program for the cotton industry, as authorized under this article, are hereby appropriated for disbursement and expenditure by said certified commission to carry out any such approved promotional program or programs; and it shall not be necessary for the Legislature to make any specific or general appropriation for such disbursements or expenditures nor shall such disbursements and expenditures be subject to the budget and allotment requirements of Title 41, Chapter 4, Article 4, and such disbursements and expenditures shall not be restricted or subject to any other requirements for any general or special appropriations.



Section 2-8-206 - Joint programs with other states.

Any certified commission may enter into agreements with like commissions, councils, boards or other agencies or non-profit associations of cotton growers of other states for the purpose of conducting a similar agricultural commodities promotional program jointly with such commissions, councils, boards or other agencies or non-profit associations of cotton growers in other states, and such certified commission shall be authorized to contribute a proportionate share of the cost and expense necessary for such a program.



Section 2-8-207 - Annual audit of commission; examination by Department of Examiners of Public Accounts; publication of statement.

The approved and certified commission receiving and disbursing funds as herein authorized shall following the close of their fiscal year every two years, cause an audit of their books and accounts for the two-year period to be conducted by a certified public accountant disclosing receipts, disbursements, expenditures, and other information related thereto, and a copy thereof shall be forwarded to the State Board of Agriculture and Industries for inspection and review. The examiner of public accounts of the Department of Examiners of Public Accounts may audit, review, and otherwise investigate the receipts and disbursements of the funds in the same manner that those duties are performed for examination and audits of agencies and departments of the state. An examination or audit as herein required and submitted to the State Board of Agriculture and Industries shall be open to public inspection. Within 90 days following the close of the certified commission's fiscal year, if it has received any funds from assessments levied and collected pursuant to this article, the commission shall forward a copy of a financial statement to the state board showing the amount received and collected and the amount spent for each project and item. The statement shall be available for public inspection.



Section 2-8-208 - Rules and regulations.

The State Board of Agriculture and Industries is hereby authorized and empowered to adopt and promulgate rules and regulations to carry out the evident intent and purpose of this article which shall include the rules and regulations governing the holding of referendums as adopted by the certified commission, the collection, deposit, handling, withdrawal and disbursement of assessments collected hereunder, and such other reasonable rules and regulations as may be necessary to effectuate the evident intent and purposes of this article. The certified commission authorized to conduct a promotional program as authorized under this article shall have a right to recommend such rules and regulations to the State Board of Agriculture and Industries and upon receipt of such recommended rules and regulations said board shall meet within a period of not more than 90 days to consider their adoption. The certified commission shall be given at least ten days' notice in writing of any such meeting held for the purpose of adopting rules and regulations as authorized hereunder.



Section 2-8-209 - Enforcement duties of commissioner; revocation of certification of commission.

It shall be the duty of the Commissioner of Agriculture and Industries through the facilities of the Department of Agriculture and Industries to enforce and collect the assessment charges levied upon the ginning of cotton as set forth under the provisions of this article and to enforce the rules and regulations of the State Board of Agriculture and Industries relative thereto. The State Board of Agriculture and Industries shall have authority at any time to revoke or cancel any approval or certification of a commission in the event it finds that such commission is not carrying out its promotional program in accordance with the provisions of this article and rules and regulations promulgated thereunder. Before any certification may be revoked, the certified commission shall be given notice and an opportunity to be heard by the State Board of Agriculture and Industries upon the question of whether its certification should be revoked.



Section 2-8-210 - Compliance with article prerequisite for holding ginner's permit under Section 2-19-61.

In addition to all other prerequisites for holding a ginner's permit issued pursuant to Section 2-19-61 the holding thereof shall also be conditioned upon compliance with the provisions of this article and rules and regulations duly adopted for carrying out the requirements of this article relative to the collection and remittance of assessments on the ginning of cotton in Alabama.



Section 2-8-211 - Penalty; inspection of books and records; injunctions.

(a) Any ginner of cotton who willfully fails or refuses to collect and pay to the Commissioner of Agriculture and Industries any assessment required by this article to be so collected and remitted to the commissioner shall be guilty of a Class C misdemeanor. Any ginner of cotton who fails or refuses to allow the Commissioner of Agriculture and Industries or his authorized agents and employees to inspect and review his books and records which disclose the bales of cotton he ginned for the purpose of ascertaining accuracy of amounts of assessments collected and remitted as required under this article shall also be guilty of a Class C misdemeanor.

(b) In addition to the above penalty and notwithstanding the existence of an adequate remedy, the circuit court or any judge thereof, shall have jurisdiction for cause shown to grant a temporary or permanent injunction, or both, restraining and enjoining any person from violating any provision or requirement of this article. Actions for injunctive relief as authorized hereunder shall be filed in the name of the Commissioner of Agriculture and Industries in the circuit court or other court of like jurisdiction in the county of residence of the person who gins cotton in violation of the provisions of this article or in the county where such violation occurs. Any restraining order or injunction issued hereunder shall be issued without a bond.






Article 7 - Grain Industry.

Section 2-8-230 - Legislative intent and purpose.

It is hereby declared to be in the interest of the public welfare that producers of wheat, corn, grain sorghum, and oats shall be authorized and encouraged to act jointly and in cooperation with handlers, dealers, and purchasers of wheat, corn, grain sorghum, and oats and with the Commissioner of Agriculture and Industries and with the State Board of Agriculture and Industries in promoting and stimulating by research, education, advertising and other methods, the increased and efficient production, distribution, use and sale of wheat, corn, grain sorghum, and oats and wheat, corn, grain sorghum, and oats products; and it is the intent and purpose of this article to authorize and provide a method and procedure for a promotional program for the wheat, corn, grain sorghum, and oats industry and the financing thereof pursuant to powers of the Legislature as authorized by the amendment to the state Constitution which expressly authorizes such activity.



Section 2-8-231 - Authorized activities not illegal or in restraint of trade.

No association, meeting or activity undertaken in pursuance of the provisions of this article and intended to benefit the Alabama wheat, corn, grain sorghum, and oats industry shall be deemed or considered illegal or in restraint of trade.



Section 2-8-232 - Referendum and assessments declared to be in public interest.

It is hereby further declared to be in the public interest and highly advantageous to the economy of the state that wheat, corn, grain sorghum, and oats producers be permitted by referendum as hereinafter provided to levy upon themselves an assessment, and to provide for the collection thereof for the financing or contributing toward the financing of a program of research, education, advertising and other methods designed to increase or promote the efficient and economical production, distribution and marketing as well as the increased use, consumption and sale of wheat, corn, grain sorghum, and oats and wheat, corn, grain sorghum, and oats products.



Section 2-8-233 - Application of nonprofit association for certification and approval to conduct referendum — Generally.

Any nonprofit association of producers fairly and substantially representative of the producers of wheat, corn, grain sorghum, and oats throughout the state, may at any time after this article becomes effective, make application to the State Board of Agriculture and Industries for certification and approval for the purpose of conducting a referendum among wheat, corn, grain sorghum, and oats producers of the state, upon the question of levying an assessment, collecting, expending and utilizing same for the purpose or purposes authorized under this article and as stated in such referendum. Any nonprofit association approved or certified hereunder as an approved or certified association by the State Board of Agriculture and Industries shall be authorized to execute or carry out such a promotional program within the limits prescribed by this article.



Section 2-8-234 - Application of nonprofit association for certification and approval to conduct referendum - Action by board on application.

Upon filing with the State Board of Agriculture and Industries of an application by any nonprofit association of wheat, corn, grain sorghum, and oats producers, the said board shall within 30 days thereafter meet and consider the application. If it is shown by the applicant to the satisfaction of the board that the applicant is fairly and substantially representative of the wheat, corn, grain sorghum, and oats producers of this state, and shall otherwise find and determine that such application and the program proposed therein are in conformity with the provisions and purposes of this article, then, and in such an event, the board shall certify such association as the duly delegated and authorized group or organization and shall likewise certify that such organization is duly authorized to conduct among the wheat, corn, grain sorghum, and oat producers of this state a referendum for the purpose set forth in its application which shall be consistent with the purposes of this article. In the event there is more than one pending application at any time, the board must decide between the pending applications based on the program proposed, the number and geographical distribution of wheat, corn, grain sorghum, and oat producer members in the applicant organization, the size, stability, potential effectiveness and fiscal soundness of the applicant organization and any organizations with which it is affiliated, the existence and effectiveness of affiliated county organizations in the applicant organization and its affiliates, and the sentiment of wheat, corn, grain sorghum, and oat producers as ascertained by petitions, hearings, and otherwise as may be determined by the board. No application shall be considered if an organization holds currently valid certification.



Section 2-8-235 - Authority of certified association to conduct referendum on assessment.

Upon being so certified by the State Board of Agriculture and Industries, such organization shall thereupon be fully authorized and empowered to hold and conduct on the part of the Alabama wheat, corn, grain sorghum, and oats producers a referendum wherein they shall be entitled to vote on the question of whether or not they shall levy upon themselves an assessment under and subject to and for the purpose stated in this article. The referendum shall be conducted on a statewide basis.



Section 2-8-236 - Notice of referendum.

With respect to any referendum conducted under the provisions of this article, the duly certified organization shall, not less than 30 days before the date for such referendum, publicly announce the date, hours, polling places and rules for voting in the referendum, the amount and basis of the assessment proposed to be collected, the means by which such assessment shall be collected, and the general purposes to which said amount so collected shall be expended and applied. Such notice shall be published by the certified organization through the medium of an established farm publication and written notice thereof shall be given to each county agent in the area covered by the referendum.



Section 2-8-237 - Conduct of referendum; payment of expenses.

The arrangements for and the management of any referendum conducted hereunder shall be under the direction of the organization certified by the State Board of Agriculture and Industries to conduct the same, and such organization shall furnish all necessary ballots and arrange for the necessary poll holders. All expense and costs necessary to conduct such a referendum shall be borne by such organization.



Section 2-8-238 - Eligibility to vote in referendum; question to be voted on.

Any referendum conducted hereunder may be held on a statewide basis pursuant to rules and regulations adopted by the State Board of Agriculture and Industries for the holding of such referendum. All producers of wheat, corn, grain sorghum, and oats who shall be subject to any assessments levied hereunder shall be entitled to vote in the referendum. In such referendum, individuals so eligible for participation therein shall vote upon the question of whether there shall be levied an assessment for a period of five years in an amount set forth in the call for such referendum, which amount shall not exceed the limitations prescribed by this article.



Section 2-8-239 - Majority vote required for approval of assessment; canvass of results; limitations on assessment.

If in such referendum a majority or more of the wheat, corn, grain sorghum, and oats producers who are eligible to participate and actually vote therein, shall vote in the affirmative and in favor of the levying and collection of the assessment proposed on such referendum, then such assessment shall be levied and collected in the manner hereinafter provided. All wheat, corn, grain sorghum, and oats producers who produce wheat, corn, grain sorghum, or oats in the crop year immediately preceding the referendum shall be eligible to participate in said referendum. Following the referendum and within 10 days thereafter the certified association shall canvass, tabulate and publicly declare and announce the results thereof. The amount of the assessment levied upon the sale of wheat, corn, grain sorghum, and oats shall not exceed $.02 per net bushel after deductions for foreign material on any wheat, corn, grain sorghum, and oats sold by the producers thereof.



Section 2-8-240 - Subsequent referendums.

In the event any such referendum conducted as herein provided shall fail to receive the required number of affirmative votes from wheat, corn, grain sorghum, and oats producers eligible for participation and voting therein, then the certified association conducting the said referendum shall be authorized to call another referendum for the purposes herein set forth in the next succeeding year, on the question of an assessment and promotional program for the period authorized by this article, provided no such referendum shall be held within a period of 12 months from the date on which the last referendum was held. In the event such referendum is carried or favored by the required number of eligible wheat, corn, grain sorghum, and oats producers participating therein and assessments in pursuance thereof are levied for the period set forth in the call for such referendum, then the organization conducting such referendum shall have full power and authority to call and conduct during, or after, the last year of such period another referendum in which the wheat, corn, grain sorghum, and oats producers shall vote upon the question of whether or not such assessments shall be continued or renewed for another period of time as authorized under this article. Any subsequent referendums as authorized hereunder shall be subject to all of the requirements as an original referendum conducted under the provisions of this article.



Section 2-8-241 - Collection of assessments; deductions by first purchaser; remittance to commissioner; inspection of books and records; commissioner to deduct percent for expenses.

In the event the required number of wheat, corn, grain sorghum, and oats producers approve, by a referendum as provided hereunder, the levy of an assessment upon the sale of wheat, corn, grain sorghum, and oats for a promotional program, the Commissioner of Agriculture and Industries shall, within 30 days, notify in writing every person engaged in the business of buying wheat, corn, grain sorghum, and oats whether said buyers are located within the State of Alabama or not, that on or after the date designated in such notice, which shall not be less than 30 nor more than 60 days after the mailing of such notice by the Commissioner of Agriculture and Industries, that the amount of the assessment levied pursuant to the referendum shall be deducted by all purchasers of wheat, corn, grain sorghum, and oats from the sale price thereof where such wheat, corn, grain sorghum, and oats are purchased within the state. The deductions of amount of assessments as herein required shall be deducted by the first purchaser from the grower of the wheat, corn, grain sorghum, and oats. "First purchaser" means any person that buys wheat, corn, grain sorghum, and oats from the grower in the first instance; or any lienholder or pledgee, public or private, or assignee of said lienholder, secured party or pledgee, who gains title to the wheat, corn, grain sorghum, and oats from the grower as the result of exercising any legal rights by the lienholder, secured party, pledgee or assignee thereof, regardless of when the lien, security interest or pledge was created.

First purchaser also includes any person, public or private, who acquires a lien or security interest or receives a pledge of the wheat, corn, grain sorghum, and oats after said wheat, corn, grain sorghum, and oats are harvested. On or before the tenth day of each calendar month all assessments so deducted by the first purchaser shall be remitted to the Commissioner of Agriculture and Industries. The books and records of all such purchasers of wheat, corn, grain sorghum, and oats subject to the deductions or assessments as levied hereunder shall at all times during regular business hours be open for inspection by the Commissioner of Agriculture and Industries or his duly authorized representatives or agents for the purpose of ascertaining the accuracy of amounts remitted hereunder. The Commissioner of Agriculture and Industries shall be entitled to deduct three percent of all sums remitted to the Department of Agriculture and Industries under this article to defray expenses incident to collection and administration thereof. The amount thus deducted by the commissioner for expenses incident to the administration of this article shall be paid into the State Treasury to the credit of the Agricultural Fund.



Section 2-8-242 - Remittances to treasurer of association by commissioner.

The Commissioner of Agriculture and Industries shall remit to the treasurer of the certified association all moneys paid to or collected by him on a quarterly basis between the first and fifteenth of January, April, July and October of each year, less a commission of three percent of the total amount so collected which commission shall be deposited in the Agricultural Fund of the State Treasury. The amount remitted to the treasurer of the certified association shall be used and expended by such association for a promotional program in the manner provided by this article and the rules and regulations of the association.



Section 2-8-243 - Provisions of article not applicable to certain purchases.

The provisions of this article shall not apply to any person who purchases 1,000 or less bushels of wheat, corn, grain sorghum, and oats in any calendar year, nor shall the provisions of this article apply to occasional sales between growers.



Section 2-8-244 - Refund of assessment when producer dissatisfied; procedure.

Any producer of wheat, corn, grain sorghum, and oats against whom any assessment is made and deducted under authority of this article, if dissatisfied with said assessment, shall have the right to demand and receive from the treasurer of the certified association a refund of the amount of the assessment collected from such wheat, corn, grain sorghum, and oats producer, provided such demand for refund is made in writing within 30 days from the date on which such assessment was deducted from the sale price of wheat, corn, grain sorghum, and oats sold by such wheat, corn, grain sorghum, and oats producer; provided, that application for refunds of amounts deducted from the sale price of any wheat, corn, grain sorghum, and oats sold must give the name and address of the sale market or purchaser who bought the wheat, corn, grain sorghum, and oats, date of purchase, invoice or weight ticket number, if any, and the amount of wheat, corn, grain sorghum, and oats purchased from him for which the assessment was deducted. Within 30 days after the first quarterly receipt of funds from the Commissioner of Agriculture and Industries, and thereafter within 30 days after receipt of such application, the certified association shall, after such association determines that the assessment was paid as claimed in the application, refund the amount so paid as an assessment. The mailing by the association of a valid check in the amount of such assessment, payable to seller, within 30 days after receipt of the application for refund, shall constitute a compliance with this section.



Section 2-8-245 - Treasurer of association to be bonded.

Before any money is remitted by the Commissioner of Agriculture and Industries to the treasurer of an organization or association as authorized under the provisions of this article, the treasurer of said organization shall furnish the commissioner a bond approved by the commissioner in the amount of not less than the estimated annual total amount of the assessments handled by such officer. The surety on said bond shall be a corporate surety company duly qualified and licensed to do business in Alabama and said bond shall be conditioned upon the faithful handling, proper accounting and properly authorized expenditure of all funds received and disbursed by the principal named in said bond.



Section 2-8-246 - Expenditure of assessments; disbursements not subject to budget or allotment requirements.

The funds derived from any assessments levied upon the sale of wheat, corn, grain sorghum, and oats as authorized under this article shall be used and expended by the certified association after such funds are remitted to it by the Commissioner of Agriculture and Industries for the purpose of promoting and stimulating by advertising and other methods the increased use and sale of wheat, corn, grain sorghum, oats, and wheat, corn, grain sorghum, and oats products. Any funds expended by the certified association not authorized by the promotional program previously approved shall be deemed as an unauthorized and illegal expenditure of such funds. All funds approved by the certified association for expenditure as required hereunder by any certified association for an approved promotional program for the wheat, corn, grain sorghum, and oat industry as authorized under this article are hereby appropriated for disbursement and expenditure by said certified associations to carry out any such approved promotional program or programs, and it shall not be necessary for the Legislature to make any specific or general appropriation for such disbursements or expenditures nor shall such disbursements and expenditures be subject to the budget and allotment requirements of Title 41, Chapter 4, Article 4, and such disbursements and expenditures shall not be restricted or subject to any other requirements for any general or special appropriations.



Section 2-8-247 - Joint programs with other states.

Any certified association may enter into agreements with like associations, commissions, or other agencies of other states for the purpose of conducting a similar agricultural commodities promotional program jointly and such associations, commissions or other agencies in other states, and such certified association shall be authorized to contribute a proportionate share of the cost and expense necessary for such a program.



Section 2-8-248 - Annual audit of association; review by Examiner of Public Accounts; publication of statement.

The approved and certified association receiving and disbursing funds as herein authorized shall following the close of their fiscal year every two years, cause an audit of their books and accounts for the two-year period to be conducted by a certified public accountant disclosing receipts, disbursements, expenditures, and other information related thereto, and a copy thereof shall be forwarded to the State Board of Agriculture and Industries for inspection and review. The Examiner of Public Accounts of the Department of Examiners of Public Accounts may audit, review, and otherwise investigate the receipts and disbursements of funds in the same manner that those duties are performed for examination and audits of agencies and departments of the state. An examination or audit as herein required and submitted to the State Board of Agriculture and Industries shall be open to public inspection. Within 90 days following the close of the certified association's fiscal year, if it has received any funds from assessments levied and collected pursuant to this article, the association shall forward a copy of a financial statement to the state board showing the amount received and collected and the amount spent for each project and item. The statement shall be available for public inspection.



Section 2-8-249 - Rules and regulations.

The State Board of Agriculture and Industries is hereby authorized and empowered to adopt and promulgate rules and regulations to carry out the evident intent and purpose of this article which shall include the rules and regulations governing the holding of referendums as adopted by the certified association, the collection, deposit, handling, withdrawal and disbursement of assessments collected hereunder, and such other reasonable rules and regulations as may be necessary to effectuate the evident intent and purposes of this article. The certified association authorized to conduct a promotional program as authorized under this article shall have a right to recommend such rules and regulations to the Board of Agriculture and Industries and upon receipt of such recommended rules and regulations said board shall meet within a period of not more than 90 days to consider their adoption. The certified association shall be given at least 10 days' notice in writing of any such meeting held for the purpose of adopting rules and regulations as authorized hereunder.



Section 2-8-250 - Enforcement duties of commissioner; revocation of certification of association.

It shall be the duty of the Commissioner of Agriculture and Industries through the facilities of the Department of Agriculture and Industries to enforce and collect the assessment charges levied upon the sale of agricultural commodities as set forth under the provisions of this article and to enforce the rules and regulations of the State Board of Agriculture and Industries relative thereto. The State Board of Agriculture and Industries shall have authority at any time to revoke or cancel any approval or certification of an association in the event it finds that such association is not carrying out its promotional program in accordance with the provisions of this article and rules and regulations promulgated thereunder. Before any certification may be revoked the certified organization shall be given notice and an opportunity to be heard by the State Board of Agriculture and Industries upon the question of whether its certification should be revoked.



Section 2-8-251 - Purchasers to obtain permit from commissioner; procedure.

Any individual, partnership, corporation, association or other business unit which buys wheat, corn, grain sorghum, or oats in Alabama from the producer thereof shall, in the event assessments are required to be deducted from the purchase price of such wheat, corn, grain sorghum, and oats under the provisions of this article, obtain from the Commissioner of Agriculture and Industries an annual permit which shall authorize such individual or business firm to engage in the business of buying wheat, corn, grain sorghum, and oats in Alabama. The permit required hereunder shall expire on June 30, the end of the year for which it is issued and shall be renewable as of July 1 unless revoked by the commissioner for failure to comply with the provisions of this article. The application for the annual permit as required hereunder shall be accompanied by a fee of $5.00 which shall be deposited by the commissioner in the State Treasury to the credit of the Agricultural Fund. The permit shall be conditioned upon compliance with the provisions of this article and rules and regulations duly adopted for carrying out the requirements of this article relative to the deduction and remittance of assessments by individuals or business firms buying wheat, corn, grain sorghum, and oats in Alabama whether such individuals or business firms are domiciled in Alabama or another state.



Section 2-8-252 - Penalty for failure to deduct and pay over assessment, obtain permit, etc.; injunctive relief authorized.

(a) Any dealer, handler, processor, or other purchaser of wheat, corn, grain sorghum, and oats who willfully fails or refuses to deduct and pay to the Commissioner of Agriculture and Industries any assessment required to be so deducted and remitted to the commissioner or who fails or refuses to obtain a permit authorizing the purchase of wheat, corn, grain sorghum, and oats in Alabama shall be guilty of a misdemeanor and upon conviction shall be fined not less than $25.00 nor more than $500.00 and within the discretion of the court, may also be imprisoned for a term not to exceed six months. Any purchaser of wheat, corn, grain sorghum, and oats who fails or refuses to allow the Commissioner of Agriculture and Industries or his authorized agents and employees to inspect and review his books and records which disclose his purchases of wheat, corn, grain sorghum, and oats for the purpose of ascertaining accuracy of amounts deducted and remitted as required under this article shall also be guilty of a misdemeanor and upon conviction shall be punished as hereinabove provided.

(b) In addition to the above penalty and notwithstanding the existence of an adequate remedy at law, the circuit court, in equity, or other court of like jurisdiction or any judge thereof, shall have jurisdiction and for cause shown to grant a temporary or permanent injunction, or both, restraining and enjoining any person from buying wheat, corn, grain sorghum, and oats in Alabama without having a valid permit as required under this article or after such a permit has been revoked or from violating any other provisions and requirements of this article. Bills in equity for injunctive relief as authorized hereunder shall be filed in the name of the Commissioner of Agriculture and Industries in the circuit court or other court of like jurisdiction in the county of residence of the person who buys wheat, corn, grain sorghum, or oats in violation of the provisions of this article or in the county where such violation occurs. Any restraining order of injunction issued hereunder shall be issued without a bond.






Article 8 - Catfish Industry.

Section 2-8-270 - Legislative purpose and intent.

It is hereby declared to be in the interest of the public welfare that producers of catfish shall be authorized and encouraged to act jointly and in cooperation with handlers, dealers, processors and distributors of catfish feed and with the Commissioner of Agriculture and Industries and with the State Board of Agriculture and Industries in promoting and stimulating, by research, education, advertising and other methods, the increased and efficient production, distribution, use and sale of catfish and catfish products, and it is the intent and purpose of this article to authorize and provide a method and procedure for a promotional program for the catfish industry and the financing thereof pursuant to powers conferred upon the Legislature by Amendment 327 to the Alabama Constitution of 1901.



Section 2-8-271 - Authorized activities not illegal or in restraint of trade.

No association, meeting or activity undertaken in pursuance of the provisions of this article and intended to benefit the Alabama catfish industry shall be deemed or considered illegal or in restraint of trade.



Section 2-8-272 - Referendum and assessments declared to be in public interest.

It is hereby further declared to be in the public interest and highly advantageous to the economy of the state that catfish producers be permitted by referendum as provided in this article to levy upon themselves an assessment and to provide for the collection thereof for the financing or contributing toward the financing of a program of research, education, advertising and other methods designed to increase or promote the efficient and economical production, distribution and marketing as well as the increased use, consumption and sale of catfish and catfish products.



Section 2-8-273 - Application of catfish producers' association for certification and approval to conduct referendum - Generally.

Any nonprofit association of catfish producers organized for the promotion and betterment of the catfish industry may make application to the State Board of Agriculture and Industries for certification and approval for the purpose of conducting a referendum among catfish producers of the state, upon the question of levying an assessment and collecting, expending and utilizing the same for the purpose or purposes authorized under this article and as stated in such referendum. Any nonprofit association approved or certified under this article as an approved or certified association by the State Board of Agriculture and Industries shall be authorized to execute or carry out such a promotional program within the limits prescribed by this article.



Section 2-8-274 - Application of catfish producers' association for certification and approval to conduct referendum - Action by board on application.

Upon the filing with the State Board of Agriculture and Industries of an application by any nonprofit association of catfish producers as provided in Section 2-8-273, the said board shall within 30 days thereafter meet and consider the application. If it is shown by the applicant to the satisfaction of the board that the applicant is fairly and substantially representative of the catfish producers of this state, and the board shall otherwise find and determine that such application is in conformity with the provisions and purposes of this article, the board shall certify such association as the duly delegated and authorized group or organization and shall likewise certify that such association is duly authorized to conduct among the catfish producers of this state a referendum for the purpose set forth in its application which shall be consistent with the purposes of this article. In the event there is more than one pending application at any time, the board must decide between the pending applications based on the program proposed, the number and geographic distribution of catfish producer members in the applicant organization, the size, stability, potential effectiveness and fiscal soundness of the applicant organization and any organizations with which it is affiliated, the existence and effectiveness of affiliated county organizations in the applicant organization and its affiliates and the sentiment of catfish producers as ascertained by petitions, hearings and otherwise as may be determined by the board. No application shall be considered if an association holds currently valid certification.



Section 2-8-275 - Authority of certified association to conduct referendum on assessment.

Upon being certified by the State Board of Agriculture and Industries as provided in Section 2-8-274, such association shall thereupon be fully authorized and empowered to hold and conduct on the part of the Alabama catfish producers a referendum wherein they shall be entitled to vote on the question of whether or not they shall levy upon themselves an assessment under and subject to and for the purpose stated in this article. The referendum shall be conducted on a statewide basis.



Section 2-8-276 - Notice of referendum.

When a referendum has been authorized as provided in Section 2-8-275, the certified association shall, not less than 30 days before the date for such referendum, publicly announce the date, hours, polling places and rules for voting in the referendum, the amount and basis of the assessment proposed to be collected, the means by which such assessment shall be collected and the general purposes for which said amount so collected shall be expended and applied. Such notice shall be published by the certified association through the medium of an established farm publication, and written notice thereof shall be given to each county extension coordinator in the area covered by the referendum.



Section 2-8-277 - Conduct of referendum; payment of expense.

Arrangements for and the management of any referendum conducted under provisions of this article shall be under the direction of the association certified by the State Board of Agriculture and Industries to conduct the same, and such association shall furnish all necessary ballots and arrange for the necessary poll holders. All expense and costs necessary to conduct such a referendum shall be borne by such association.



Section 2-8-278 - Eligibility to vote in referendum; question to be voted on.

Any referendum conducted under the provisions of this article may be held on a statewide basis pursuant to rules and regulations adopted for the holding of such referendum. All producers of catfish who shall be subject to any assessments levied under the provisions of this article shall be entitled to vote in the referendum; provided, that only catfish producers who purchase catfish feed in this state in the year immediately preceding and not less than 30 days prior to this referendum shall be eligible to participate in this referendum. However, the certified association may request of the catfish producer such additional information as may be required to verify the eligibility of the producer to vote. Such data or information may include a certification from the county extension agent's office or the United States Soil Conservation Service office. In such referendum, individuals so eligible for participation therein shall vote upon the question of whether there shall be levied an assessment for a period of five years in an amount set forth in the call for such referendum, which amount shall not exceed the limitations prescribed by this article.



Section 2-8-279 - Majority vote required for approval of assessment; canvass of results; limitations on assessments.

If any referendum held under the provisions of this article a majority or more of the catfish producers eligible to participate and voting therein shall vote in the affirmative and in favor of the levying and collection of the assessment proposed in such referendum, then such assessment shall be levied and collected in the manner provided in this article. Following the referendum and within 10 days thereafter, the certified association shall canvass, tabulate and publicly declare and announce the results thereof. The amount of the assessment levied upon the sale of catfish feed bought, sold or manufactured in the State of Alabama shall not exceed $5.00 per ton.



Section 2-8-280 - Subsequent referendums.

In the event any referendum conducted as provided in this article shall fail to receive the required number of affirmative votes from catfish producers eligible for participation and voting therein, then the certified association conducting the said referendum shall be authorized to call another referendum for the purposes set forth in this article in any succeeding year on the question of an assessment and promotional program for the period authorized by this article; provided, that no such referendum shall be held within a period of 12 months from the date on which the last referendum was held. In the event such referendum is carried or favored by the required number of eligible catfish producers participating therein and assessments in pursuance thereof are levied for the period set forth in the call for such referendum, then the association conducting such referendum shall have full power and authority to call and conduct during or after the last year of such period another referendum in which the catfish producers shall vote upon the question of whether or not such assessments shall be continued or renewed for another period of time as authorized under this article. Any subsequent referendums as authorized in this section shall be subject to all of the requirements of an original referendum conducted under the provisions of this article.



Section 2-8-281 - Collection of assessments; deductions for expenses.

In the event the required number of catfish producers approve by a referendum as provided in this article the levying of an assessment upon the sale of catfish feed for a promotional program, the Commissioner of Agriculture and Industries shall within 30 days, notify in writing every person licensed to sell or distribute catfish feed under authority of Section 2-21-19, that on or after the date designated in the notice, which shall be not less than 30 nor more than 60 days after the mailing of the notice by the Commissioner of Agriculture and Industries, the amount of the assessment shall be levied on the sale of catfish feed by all distributors of catfish feed or by their agents or representatives from the purchase price paid to the seller of the feed where the feed is purchased within the state. All assessments so levied shall be remitted to the Commissioner of Agriculture and Industries not later than the last day of January, April, July, and October of each year. The books and records of all such distributors of catfish feed shall at all times during regular business hours be open for inspection by the Commissioner of Agriculture and Industries or his or her duly authorized representatives or agents for the purpose of ascertaining the accuracy of the amounts remitted as required by this section. The Commissioner of Agriculture and Industries shall deduct from all sums remitted to him or her under this section, to defray the expense incident to collection and administration of this article, an amount to be set by the Board of Agriculture and Industries, but the amount shall not exceed three percent of the sum remitted. All amounts so deducted by the commissioner shall be paid into the State Treasury to the credit of the Agricultural Fund.



Section 2-8-282 - Remission of collections to treasurer of association.

The Commissioner of Agriculture and Industries shall remit to the treasurer of the certified association all moneys paid to or collected by him or her not later than the last day of January, April, July, and October of each year, less an amount not to exceed three percent of the total amount so collected, which commission shall be deposited in the Agricultural Fund of the State Treasury. The amount remitted to the treasurer of the certified association shall be used and expended by the association for the promotional program in the manner provided by this article and the rules and regulations of the association.



Section 2-8-283 - Refund of assessment to purchaser of catfish feed.

Any purchaser of catfish feed against which any assessment is made under authority of this article, if dissatisfied with said assessment, shall have the right to demand and receive from the treasurer of the certified association a refund of the amount of the assessment collected from such purchaser of catfish feed, if such demand for refund is made in writing within 30 days from the date on which such assessment was made on the sale price of catfish feed. Applications for refunds of amounts deducted from the sale price of any catfish feed sold must give the name and address of the distributor of catfish feed who sold the feed, date of purchase, invoice number, if any and the number of tons purchased from him for which the assessment was made. Within 30 days after the first quarterly receipt of funds from the Commissioner of Agriculture and Industries, and thereafter within 30 days after receipt of such application, the certified association shall, after such association determines that the assessment was paid as claimed in the application, refund the amount so paid as an assessment. The mailing by the association of a valid check in the amount of such assessment, payable to purchaser, within 30 days after receipt of the application for refund, shall constitute a compliance with this section.



Section 2-8-284 - Exempt sales.

The provisions of this article shall not apply to occasional sales between producers.



Section 2-8-285 - Bond of treasurer of association.

Before any money is remitted by the Commissioner of Agriculture and Industries to the treasurer of an organization or association as authorized under the provisions of this article, the treasurer of said organization shall furnish to the commissioner a bond approved by the commissioner in an amount not less than the estimated quarterly receipts but not more than the estimated annual total amount of the assessment handled by such officer. The surety on said bond shall be a corporate surety company duly qualified and licensed to do business in Alabama, and said bond shall be conditioned upon the faithful handling, proper accounting and properly authorized expenditure of all funds received and disbursed by the principal named in said bond.



Section 2-8-286 - Expenditure of assessments.

The funds derived from any assessments levied upon the sale of catfish feed as authorized under this article shall be used and expended by the certified association, after such funds are remitted to it by the Commissioner of Agriculture and Industries, for the purpose of promoting and stimulating by advertising and other methods the increased use and sale of catfish and catfish products, and such funds may also be used for the financing or contributing toward the financing of research, experimental and educational programs for the efficient and economical production, distribution, processing and marketing of catfish and catfish products. The certified association may enter into cooperative agreements with appropriate agencies of any public or private institution or organization, and funds derived from assessments, to the extent agreed upon, may be contributed to such public or private institution or agency for such research, experimental and educational work performed pursuant to such an agreement. The certified association may also formulate and establish a plan for advertising and sales promotion and, to carry out such a promotional program, agreements may be entered into with advertising and public relations agencies or similar organizations. All funds expended under this article shall be expended for purposes consistent with and in keeping with the purpose or purposes of this article. Any funds expended by the certified association inconsistent with such purposes and provisions shall be deemed an unauthorized expenditure of such funds. Any funds approved for expenditure under this article for a promotional program as authorized under this article are hereby appropriated for disbursement and expenditure by said certified association to carry out any such approved promotional program or programs. It shall not be necessary for the Legislature to make any specific or general appropriation for such disbursements or expenditures nor shall such disbursements or expenditures be subject to the budget and allotment requirements of Article 4 of Chapter 4 of Title 41, and such disbursements and expenditures shall not be restricted or subject to any other requirements for general or special appropriations. The payment of salaries, purchase of equipment and payment of other expenses necessary to carry out the provisions, requirements and purposes of this article shall be deemed authorized expenditures from funds received from assessments levied under this article.



Section 2-8-287 - Joint programs with other states.

Any certified association may enter into agreements with like associations, commissions or other agencies of other states for the purpose of conducting a similar agricultural commodities promotional program jointly with such associations, commissions or other agencies in other states, and such certified association shall be authorized to contribute a proportionate share of the cost and expense necessary for such a program.



Section 2-8-288 - Annual audit of association; examination by Department of Examiners of Public Accounts; publication of statement.

The approved and certified association receiving and disbursing funds as authorized in this article shall, following the close of its fiscal year every two years, cause an audit of its books and accounts for the two-year period to be conducted by a certified public accountant, disclosing receipts, disbursements, expenditures, and other information related thereto, and a copy thereof shall be forwarded to the State Board of Agriculture and Industries for inspection and review. The Department of Examiners of Public Accounts may audit, review, and otherwise investigate the receipts and disbursements of the funds in the same manner that those duties are performed for examination and audits of agencies and departments of the state. An examination or audit required by this section and submitted to the State Board of Agriculture and Industries shall be open to public inspection. Within 90 days following the close of a certified association's fiscal year, if it has received any funds from assessments levied and collected pursuant to this article, the association shall forward a copy of a financial statement to the state board showing the amount received and collected and the amount spent for each project and item. The statement shall be available for public inspection.



Section 2-8-289 - Rules and regulations.

The State Board of Agriculture and Industries is hereby authorized and empowered to adopt and promulgate rules and regulations to carry out the evident intent and purpose of this article, which shall include rules and regulations governing the holding of referendums as adopted by the certified association, rules and regulations governing the collection, deposit, handling, withdrawal and disbursements of assessments collected under this article and such other reasonable rules and regulations as may be necessary to effectuate the evident intent and purposes of this article. The certified association authorized to conduct a promotional program as authorized under this article shall have a right to recommend such rules and regulations to the State Board of Agriculture and Industries; and, upon receipt of such recommended rules and regulations, said board shall meet within a period of not more than 90 days to consider their adoption. The certified association shall be given at least 10 days' notice in writing of any such meetings.



Section 2-8-290 - Enforcement duties of commissioner; revocation of certification of association.

It shall be the duty of the Commissioner of Agriculture and Industries, through the facilities of the Department of Agriculture and Industries, to enforce and collect the assessment charges levied upon the sale of agricultural supplies under the provisions of this article and to enforce the rules and regulations of the State Board of Agriculture and Industries relative thereto. The State Board of Agriculture and Industries shall have authority at any time to revoke or cancel any approval or certification of an association in the event it finds that such association is not carrying out its promotional program in accordance with the provisions of this article and rules and regulations promulgated thereunder. Before any certification may be revoked, the certified association shall be given notice and an opportunity to be heard by the State Board of Agriculture and Industries upon the question of whether its certification should be revoked.



Section 2-8-291 - Penalty for failure to deduct and pay over assessment; inspection of books and records; injunctions.

(a) Any dealer, handler, processor, buyers or other distributors of catfish feed who willfully fails or refuses to deduct and pay to the Commissioner of Agriculture and Industries any assessment required to be so deducted and remitted to the commissioner shall be guilty of a misdemeanor and, upon conviction thereof, in addition to other penalty provided by law, shall be fined in an amount equal to three times the amount of the assessment he failed or refused to collect and remit as required under this article. Any distributor of catfish feed who fails or refuses to allow the Commissioner of Agriculture and Industries or his authorized agents and employees to inspect and review his books and records which disclose his distributed or manufactured tonnage of catfish feed for the purpose of ascertaining the accuracy of amounts deducted and remitted as required under this article shall also be guilty of a misdemeanor. The amount of any fine under this article shall be remitted to the Commissioner of Agriculture and Industries and shall be forthwith transferred by the commissioner to the account of the certified association entitled thereto.

(b) In addition to the above penalty, the circuit court or any judge thereof shall have jurisdiction, for cause shown, to grant a temporary restraining order or permanent injunction or both, restraining and enjoining any person from distributing and manufacturing catfish feed in Alabama in violation of the provisions of this article. Petitions for injunctive relief as authorized under this subsection shall be filed in the name of the Commissioner of Agriculture and Industries in the circuit court in the county of residence of the person who distributes or manufactures catfish feed in violation of the provisions of this article or in the county where such violation occurs. Any temporary restraining order or permanent injunction issued under this subsection shall be issued without a bond.






Article 9 - Sheep and Goat Industry.

Section 2-8-310 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) BOARD. The State Board of Agriculture and Industries.

(2) COMMISSIONER. The Commissioner of Agriculture and Industries.

(3) SHEEP and GOAT. One of a variety of small ruminants.

(4) SHEEP OR GOAT PRODUCER. Any person residing in Alabama, any Alabama corporation, or Alabama legal business entity that owns or has a financial investment in sheep or goats located in Alabama.



Section 2-8-311 - Purpose.

It is hereby declared to be in the interest of the public welfare that sheep and goat producers are encouraged to act jointly and in cooperation with sheep and goat industry-related businesses and with the commissioner and the board in promoting and stimulating through research, education, advertising, and other methods, the increased and efficient production, distribution, use, and sale of sheep or goats and their products. It is further the intent and purpose of this article to provide a method and procedure for financing a promotional program for the sheep and goat industry pursuant to powers conferred upon the Legislature by Amendment No. 715 to the Constitution of Alabama of 1901.



Section 2-8-312 - Association, meeting, or activity not illegal.

No association, meeting, or activity undertaken pursuant to this article and intended to benefit the Alabama sheep and goat industry shall be deemed or considered illegal or in restraint of trade.



Section 2-8-313 - Assessment.

It is hereby further declared to be in the public interest and highly advantageous to the economy of the state that sheep and goat producers be permitted by referendum, as provided in this article, to levy upon themselves an assessment and to provide for the collection of the assessment for the financing of a program for research, education, advertising, and other methods designed to increase or promote the efficient and economical production, distribution, and marketing, as well as the increased use, consumption, and sale, of sheep and goats and their products.



Section 2-8-314 - Nonprofit association.

(a) Any Alabama nonprofit association of sheep and goat producers organized for the promotion and betterment of the sheep and goat industry may apply to the board for certification and approval for the purpose of conducting a referendum among sheep and goat producers of the state, on the question of levying an assessment and collecting, expending, and utilizing the assessment for the purpose or purposes authorized under this article and as stated in the referendum. Any nonprofit association approved or certified by the board may execute or carry out a promotional program pursuant to this article.

(b) Upon any nonprofit association of sheep and goat producers filing an application with the board, the board shall, within 30 days thereafter, meet and consider the application. If the board is satisfied that the applicant is fairly representative of the sheep and goat producers of the state, and the board finds and determines that the application is in conformity with the provisions and purposes of this article, the board shall certify the association as a duly delegated and authorized association and shall certify that the association may conduct among the sheep and goat producers of the state a referendum for the purpose set forth in its application.



Section 2-8-315 - Referendum - Generally.

(a) Upon certification by the board, an association may hold and conduct on the part of the Alabama sheep and goat producers a referendum on the question of whether to levy upon themselves an assessment. The referendum shall be conducted on a statewide or area basis as determined by the certified association.

(b) The certified association, not less than 30 days before the date of any referendum, shall publicly announce the date, hours, polling places, and rules for voting in the referendum, the geographic areas covered by the referendum, the amount and basis of the assessment proposed to be collected, the means by which the assessment shall be collected, and the general purposes for which the amount collected shall be expended and applied. The notice shall be published by the certified association in its trade publication and written notice shall be given to each county agent in the geographic area covered by the referendum.

(c) Arrangements for, and the management of, any referendum conducted shall be under the direction of the association certified by the board to conduct the referendum, and the association shall furnish all necessary ballots and arrange for the necessary poll holders. All expenses and costs necessary to conduct a referendum shall be borne by the association.

(d) Any referendum conducted shall be held on a statewide or area basis, as determined by the certified association, pursuant to rules and regulations adopted for the holding of a referendum. All sheep and goat producers in the geographic area covered by the referendum, who shall be subject to any assessments levied, shall be entitled to vote in the referendum. In the referendum, individuals eligible to participate shall vote on the question of whether there shall be levied an assessment for a period of five years in an amount set forth in the call for the referendum. The amount of the assessment levied shall be determined by the certified association.



Section 2-8-316 - Referendum - Voting.

(a) If, in any referendum, a majority of the sheep and goat producers of the geographic area in which the referendum is conducted and eligible to participate and voting in the referendum, vote in favor of the levying and collection of the assessment proposed in the referendum, then the assessment shall be levied and collected in the manner provided in this article. Following the referendum and within 10 days thereafter, the certified association shall canvass, tabulate, and publicly declare and announce the results of the referendum.

(b) In the event a referendum fails to receive the required number of affirmative votes, then the certified association conducting the referendum may call another referendum in the next succeeding year on the question of an assessment and promotional program for a five-year period except that no referendum may be held within 12 months from the date on which the last referendum was held.

(c) In the event a referendum is passed and assessments are levied for the period set forth in the call for the referendum, the association conducting the referendum may call and conduct during or after the last year of the assessment period another referendum in which the sheep and goat producers may vote on the question of whether the assessment shall be continued or renewed for another designated period of time. Any subsequent referendum authorized in this section shall be subject to all of the requirements of an original referendum conducted under this article.



Section 2-8-317 - Referendum - Levy of assessment.

In the event a referendum levying an assessment is passed, the commissioner, within 30 days, shall notify in writing stockyards and small ruminant selling points that on or after the date designated in the notice, which may not be less than 30 nor more than 60 days after the mailing of the notice by the commissioner, the amount of the assessment shall be fifty cents ($.50) per sheep or goat and shall be deducted from all sales. On or before the tenth day of each calendar month, all assessments so deducted by sellers shall be remitted to the commissioner, less two percent of the total assessment deducted, which may be retained by the livestock broker to compensate him or her for the expense of collecting and remitting the assessments. The books and records of all stockyards shall at all times during regular business hours be open for inspection by the commissioner or his or her duly authorized representatives or agents for the purpose of ascertaining the accuracy of the amounts remitted as required by this section. The commissioner may deduct two percent of all sums remitted to him or her under this section to defray the expenses incident to collection and administration of this article. All amounts deducted by the commissioner shall be paid into the State Treasury to the credit of the Agricultural Fund.



Section 2-8-318 - Assessment moneys collected - Generally.

The commissioner shall remit to the treasurer of the certified association, on a quarterly basis between the first and fifteenth day of January, April, July, and October of each year, all assessment moneys collected by the commissioner, less an amount not to exceed two percent of the total amount collected, which amount shall be deposited into the Agricultural Fund of the State Treasury. The assessment moneys remitted to the treasurer of the certified association shall be used and expended by the association for a promotional program in the manner provided by this article and the rules and regulations of the association.



Section 2-8-319 - Assessment moneys collected - Refunds.

Any sheep or goat producer against whom any assessment is made and collected under authority of this article, if dissatisfied with the assessment, may demand and receive from the treasurer of the certified association a refund of the amount of the assessment collected from the sheep or goat producer. A demand for refund must be made in writing within 30 days from the date on which the assessment is collected by the commissioner. The application for refunds of amounts collected shall give the name and address of the producer. Within 30 days after the first quarterly receipt of funds from the commissioner, and thereafter within 30 days after receipt of an application for a refund, the certified association shall, after the association determines that the assessment was paid as claimed in the application, refund the amount so paid as an assessment. The mailing by the association of a valid check in the amount of the assessment, payable to the sheep or goat producer, within 30 days after receipt of the application for refund, shall constitute a compliance with this section.



Section 2-8-320 - Duty of treasurer before money remitted.

Before any money is remitted by the commissioner to the treasurer of the certified association, the treasurer shall furnish to the commissioner a bond approved by the commissioner in an amount not less than the estimated annual total amount of the assessments handled by the treasurer. The surety on the bond shall be a corporate surety company duly qualified and licensed to do business in the state, and the bond shall be conditioned upon the faithful handling, proper accounting, and properly authorized expenditure of all funds received and disbursed by the principal named in the bond.



Section 2-8-321 - Use of funds.

The funds derived from any assessments levied upon the sale of sheep and goats shall be used and expended by the certified association for the purpose of promoting and stimulating advertising, education, research, production, and sales of sheep or goats and the consumption and use of sheep or goat products. Any funds expended by the certified association not authorized for a promotional program previously approved shall be deemed an unauthorized and illegal expenditure of the funds. Any funds approved for expenditure by a certified association for an approved promotional program for the sheep and goat industry are hereby appropriated for disbursement and expenditure by the certified association to carry out any approved promotional program or programs. It shall not be necessary for the Legislature to make any specific or general appropriation for any disbursements or expenditures nor shall any disbursements or expenditures be subject to the budget and allotment requirements of Article 4 of Chapter 4 of Title 41, and disbursements and expenditures may not be restricted or subject to any other requirements for general or special appropriations.



Section 2-8-322 - Certified association - Generally.

A certified association may enter into agreements with like associations, commissions, or other agencies of other states for the purpose of conducting a similar sheep or goat industry promotional program jointly with the associations, commissions, or other agencies in other states, and the certified association may contribute a proportionate share of the cost and expenses necessary for the program.



Section 2-8-323 - Certified association - Audit.

A certified association receiving and disbursing funds, following the close of its fiscal year every two years, shall cause an audit of its books and accounts for the two-year period to be conducted by a certified public accountant, disclosing receipts, disbursements, expenditures, and other related information, and a copy of the auditor's report shall be forwarded to the board for inspection and review. The Department of Examiners of Public Accounts may audit, review, and investigate the receipts and disbursements of the funds in the same manner that those duties are performed for examination and audits of agencies and departments of the state. Any examination or audit required by this section shall be open to public inspection. Within 90 days following the close of a certified association's fiscal year, if it has received any funds from assessments levied and collected pursuant to this article, the association shall forward a copy of a financial statement to the state board showing the amount received and collected and the amount spent for each project and item. The statement shall be available for public inspection.



Section 2-8-324 - Rules and regulations.

The board may adopt and promulgate rules and regulations to carry out the intent and purposes of this article, including rules and regulations governing the holding of a referendum by a certified association, the collection, deposit, handling, withdrawal, and disbursement of assessments collected, and any other reasonable rules and regulations as may be necessary to effectuate the intent and purposes of this article.



Section 2-8-325 - Enforcement and collection of assessments; revocation of certification.

The commissioner, through the Department of Agriculture and Industries, shall enforce and collect the assessments levied upon sellers of the sheep or goat producers and shall enforce the rules and regulations of the board. The board, at any time, may revoke or cancel the certification of an association if the association is not carrying out its promotional program in accordance with this article and the rules and regulations promulgated thereunder. Before any certification may be revoked, the certified association shall be given notice and an opportunity to be heard by the board upon the question of whether its certification should be revoked.



Section 2-8-326 - Violations.

Any individual, stockyard, or broker who sells sheep or goats in the state who willfully fails or refuses to deduct and pay to the commissioner any assessment shall be guilty of a misdemeanor and, upon conviction, shall be fined an amount equal to three times the amount of the assessment the individual, stockyard, or livestock broker failed or refused to collect and remit as required under this article. The amount of any fine shall be remitted to the commissioner and shall be transferred by the commissioner to the account of the certified association entitled to the assessment.






Article 10 - Shrimp and Seafood.

Section 2-8-350 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) BOARD. The State Board of Agriculture and Industries.

(2) COMMISSIONER. The Commissioner of Agriculture and Industries.

(3) DEPARTMENT. The Department of Agriculture and Industries.



Section 2-8-351 - Purpose.

It is hereby declared to be in the interest of the public welfare that shrimpers and seafood fishermen are encouraged to act singularly or jointly in cooperation with shrimp and seafood related businesses and with the commissioner and the board in promoting and stimulating through research, education, advertising, and other methods, the increased and efficient production, distribution, use, and sale of shrimp and seafood and their products. It is further the intent and purpose of this article to provide a method and procedure for financing a promotional program for the shrimp and seafood industry pursuant to powers conferred upon the Legislature by Amendment ______ to the Constitution of Alabama of 1901.



Section 2-8-352 - Legality of association, meeting, or activity under article.

No association, meeting, or activity undertaken pursuant to this article and intended to benefit the Alabama shrimp and seafood industry shall be deemed or considered illegal or in restraint of trade.



Section 2-8-353 - Assessment.

It is further declared to be in the public interest and highly advantageous to the economy of the state that shrimpers and seafood fishermen, either singularly or jointly, be permitted by referendum, as provided in this article, to levy upon themselves an assessment and to provide for the collection of the assessment for the financing of a program for research, education, advertising, and other methods designed to increase or promote the efficient and economical production, distribution, and marketing as well as the increased use, consumption, and sale of shrimp and seafood.



Section 2-8-354 - Nonprofit association.

(a) Any Alabama nonprofit association of shrimpers and seafood fishermen organized for the promotion and betterment of the shrimp and seafood industry may apply to the board for certification and approval, for the purpose of conducting a referendum among shrimpers and seafood fishermen of the state, on the question of levying an assessment and collecting, expending, and utilizing the assessment for the purpose or purposes authorized under this article and as stated in the referendum. Any nonprofit association who substantially or fairly represents shrimpers and seafood fishermen and who is approved or certified by the board may execute or carry out a promotional program pursuant to this article.

(b) Upon any nonprofit association of shrimpers and seafood fishermen filing an application with the board, the board, within 30 days thereafter, shall meet and consider the application. If the board is satisfied that the applicant is fairly representative of the shrimp and seafood fishermen of the state, and the board finds and determines that the application is in conformity with this article, the board shall certify the association as a duly delegated and authorized association and shall certify that the association may conduct among the shrimpers and seafood fishermen, either singularly or jointly, of the state a referendum for the purpose set forth in its application.



Section 2-8-355 - Referendum - Generally.

(a) Upon certification by the board, an association may hold and conduct on the part of the Alabama shrimpers and seafood fishermen, either singularly or jointly, a referendum on the question of whether to levy upon themselves an assessment. The referendum shall be conducted on a statewide or area basis as determined by the certified association.

(b) The certified association, not less than 30 days before the date of any referendum, shall publicly announce the date, hours, polling places, and rules for voting in the referendum, the geographic areas covered by the referendum, the amount and basis of the assessment proposed to be collected, the means by which the assessment shall be collected, and the general purposes for which the amount collected shall be expended and applied. The notice shall be published by the certified association in its trade publication and written notice shall be given to each county agent in the geographic area covered by the referendum.

(c) Arrangements for, and the management of, any referendum conducted shall be under the direction of the association certified by the board to conduct the referendum, and the association shall furnish all necessary ballots and arrange for the necessary poll holders. All expenses and costs necessary to conduct a referendum shall be borne by the association.

(d) Any referendum conducted shall be held on a statewide or area basis, as determined by the certified association, pursuant to rules and regulations adopted for the holding of a referendum. All commercial shrimp boat owners and commercial seafood fishermen licensed and authorized to do business in the state in the geographic area covered by the referendum, who shall be subject to any assessments levied, shall be entitled to vote in the referendum. In the referendum, individuals eligible to participate shall vote on the question of whether there shall be levied an assessment for a period of five years in an amount set forth in the call for the referendum. The amount of the assessment levied shall be determined by the certified association.



Section 2-8-356 - Referendum - Voting.

(a) If, in any referendum, a majority of the commercial shrimp boat owners and commercial fishermen licensed and authorized to do business in the state in the geographic area in which the referendum is conducted, and eligible to participate and voting in the referendum, vote in favor of the levying and collection of the assessment proposed in the referendum, then the assessment shall be levied and collected in the manner provided in this article. Following the referendum and within 10 days thereafter, the certified association shall canvass, tabulate, and publicly declare and announce the results of the referendum.

(b) In the event a referendum fails to receive the required number of affirmative votes, then the certified association conducting the referendum may call another referendum in the next succeeding year on the question of an assessment and promotional program for shrimpers and seafood fishermen, either singularly or jointly, for a five-year period except that no referendum may be held within 12 months from the date on which the last referendum was held.

(c) In the event a referendum is passed and assessments are levied for the period set forth in the call for the referendum, the association conducting the referendum may call and conduct, during or after the last year of the assessment period, another referendum in which the commercial shrimp boat owners and seafood fishermen licensed and authorized to do business in the state, either singularly or jointly, may vote on the question of whether the assessment shall be continued or renewed for another designated period of time. Any subsequent referendum authorized in this section shall be subject to all of the requirements of an original referendum conducted under this article.



Section 2-8-357 - Referendum - Levy of assessment.

In the event a referendum levying an assessment is passed, the commissioner, within 30 days, shall notify in writing all businesses where shrimp and seafood are sold to the public at the first point of sale by commercial shrimp boat owners and commercial seafood fishermen licensed and authorized to do business in the state that, on or after the date designated in the notice, which may not be less than 30 nor more than 60 days after the mailing of the notice by the commissioner, the amount of the assessment which shall not exceed two cents ($.02) per pound of shrimp or other seafood as established by joint resolution of the Legislature and shall be deducted from all sales, or shall not exceed five cents ($.05) per gallon of diesel fuel purchased for use in any commercial shrimp boat licensed to do business in this state. On or before the tenth day of each calendar month, all assessments so deducted by sellers shall be remitted to the commissioner, less two percent of the total assessment deducted, which may be retained by the commissioner to compensate him or her for the expense of collecting and remitting the assessments. The books and records shall at all times during regular business hours be open for inspection by the commissioner or his or her duly authorized representatives or agents for the purpose of ascertaining the accuracy of the amounts remitted as required by this section. The commissioner may deduct two percent of all sums remitted to him or her under this section to defray the expenses incident to collection and administration of this article. All amounts deducted by the commissioner shall be paid into the State Treasury to the credit of the Agricultural Fund.



Section 2-8-358 - Assessment moneys collected - Generally.

The commissioner shall remit to the treasurer of the certified association, on a quarterly basis between the first and fifteenth day of January, April, July, and October of each year, all assessment moneys collected by the commissioner, less an amount not to exceed two percent of the total amount collected, which amount shall be deposited into the Agricultural Fund of the State Treasury. The assessment moneys remitted to the treasurer of the certified association shall be used and expended by the association for a promotional program in the manner provided by this article and the rules and regulations of the association.



Section 2-8-359 - Assessment moneys collected - Refunds.

Any shrimper or seafood fisherman against whom any assessment is made and collected under authority of this article, if dissatisfied with the assessment, may demand and receive from the treasurer of the certified association a refund of the amount of the assessment collected from the shrimper or seafood fisherman. A demand for refund must be made in writing within 30 days from the date on which the assessment is collected by the commissioner. The application for refunds of amounts collected shall give the name and address of the shrimper or seafood fisherman. Within 30 days after the first quarterly receipt of funds from the commissioner, and thereafter within 30 days after receipt of an application for a refund, the certified association shall, after the association determines that the assessment was paid as claimed in the application, refund the amount so paid as an assessment. The mailing by the association of a valid check in the amount of the assessment, payable to the shrimper or seafood fisherman, within 30 days after receipt of the application for refund, shall constitute a compliance with this section.



Section 2-8-360 - Duty of treasurer before money remitted.

Before any money is remitted by the commissioner to the treasurer of the certified association, the treasurer shall furnish to the commissioner a bond approved by the commissioner in an amount not less than the estimated annual total amount of the assessments handled by the treasurer. The surety on the bond shall be a corporate surety company duly qualified and licensed to do business in the state, and the bond shall be conditioned upon the faithful handling, proper accounting, and properly authorized expenditure of all funds received and disbursed by the principal named in the bond.



Section 2-8-361 - Use of funds.

The funds derived from any assessments levied pursuant to this article shall be used and expended by the certified association for the purpose of promoting and stimulating advertising, education, research, production, and sales of shrimp and seafood and the consumption and use of shrimp and seafood products. Any funds expended by the certified association not authorized for a promotional program previously approved shall be deemed an unauthorized and illegal expenditure of the funds. Any funds approved for expenditure by a certified association for an approved promotional program for the shrimp and seafood industry are hereby appropriated for disbursement and expenditure by the certified association to carry out any approved promotional program or programs. It shall not be necessary for the Legislature to make any specific or general appropriation for any disbursements or expenditures be subject to the budget and allotment requirements of Article 4, Chapter 4, Title 41, and disbursements and expenditures may not be restricted or subject to any other requirements for general or special appropriations.



Section 2-8-362 - Certified association - Generally.

A certified association may enter into agreements with like associations, commissions, or other agencies of other states for the purpose of conducting a similar shrimp and seafood industry promotional program jointly with the associations, commissions, or other agencies in other states, and the certified association may contribute a proportionate share of the cost and expenses necessary for the program.



Section 2-8-363 - Certified association - Audit.

A certified association receiving and disbursing funds, following the close of its fiscal year every two years, shall cause an audit of its books and accounts for the two-year period to be conducted by a certified public accountant, disclosing receipts, disbursements, expenditures, and other related information, and a copy of the auditor's report shall be forwarded to the board for inspection and review. The Department of Examiners of Public Accounts may audit, review, and investigate the receipts and disbursements of the funds in the same manner that those duties are performed for the examination and audits of agencies and departments of the state. Any examination or audit required by this section shall be open to public inspection. Within 90 days following the close of a certified association fiscal year, if it has received any funds from assessments levied and collected pursuant to this article, the association shall forward a copy of a financial statement to the state board showing the amount received and collected and the amount spent for each project and item. The statement shall be available for public inspection.



Section 2-8-364 - Rules and regulations.

The board may adopt and promulgate rules and regulations to carry out the intent and purposes of this article, including rules and regulations governing the holding of a referendum by a certified association, the collection, deposit, handling, withdrawal, and disbursement of assessments collected, and any other reasonable rules and regulations as may be necessary to effectuate the intent and purposes of this article.



Section 2-8-365 - Enforcement and collection of assessments; revocation of certification.

The commissioner, through the department, shall enforce and collect the assessment levied upon shrimpers and seafood fishermen and shall enforce the rules and regulations of the board. The board, at any time, may revoke or cancel the certification of an association if the association is not carrying out its promotional program in accordance with this article and the rules and regulations promulgated thereunder. Before any certification may be revoked, the certified association shall be given notice and an opportunity to be heard by the board upon the question of whether its certification should be revoked.



Section 2-8-366 - Violations.

Any individual who sells shrimp or seafood in the state who willfully fails or refuses to deduct and pay to the commissioner any assessment shall be guilty of a misdemeanor and, upon conviction, shall be fined an amount equal to three times the amount of the assessment the individual failed or refused to collect and remit as required under this article. The amount of any fine shall be remitted to the commissioner and shall be transferred by the commissioner to the account of the certified association entitled to the assessment.






Article 11 - Alabama Industrial Hemp Research Program.

Section 2-8-380 - Short title.

This article shall be known and may be cited as the Alabama Industrial Hemp Research Program Act.



Section 2-8-381 - Definitions.

As used in this article the following words shall have the following meanings:

(1) DEPARTMENT. The Department of Agriculture and Industries.

(2) GROWER. Any person, business entity, or cooperative licensed to grow industrial hemp by the department or an institution of higher education pursuant to this article.

(3) HEMP PRODUCTS. Any and all products made from industrial hemp, including, but not limited to, cloth, cordage, fiber, food, fuel, paint, paper, particleboard, plastics, seed, seed meal and seed oil for consumption, and seed for cultivation if the seeds originate from industrial hemp varieties.

(4) INDUSTRIAL HEMP. All parts and varieties of the plant Cannabis sativa, cultivated or possessed by a licensed grower, whether growing or not, that contain a delta-9 tetrahydrocannabinol concentration of not more than 0.3 percent on a dry weight basis. Industrial hemp shall be considered an agricultural crop or an agricultural commodity, or both, in all respects under state law. The term excludes marijuana as defined in subdivision (14) of Section 20-2-2.

(5) INSTITUTION OF HIGHER EDUCATION. A postsecondary institution, as defined in 20 U.S. Code 1001(a), that offers a major course of study in agriculture issues.



Section 2-8-382 - Purposes; programs; legislative findings.

(a) The purpose of this article is to assist Alabama in the development of a more permanent, profitable, and diversified agriculture by moving to the forefront of industrial hemp production, development, and commercialization of hemp products in agribusiness, and other business sectors, both nationally and globally and to the greatest extent possible. These purposes may be accomplished, in part, through all of the following:

(1) An industrial hemp research program overseen by the department, working exclusively or in conjunction with other research partners. This research program may include the planting, cultivation, and analysis of industrial hemp demonstration plots by selected growers that are licensed by the department pursuant to this article.

(2) An institution of higher education's program to conduct industrial hemp research.

(3) The pursuit by the department or an institution of higher education of any federal permits or waivers necessary to allow industrial hemp to be grown in Alabama.

(b) The Legislature hereby finds and declares that the authority granted in this article and the purposes accomplished hereby are proper governmental and public purposes, and that the development of industrial hemp production and commercial markets for hemp products within the state is important to the economic well-being of the state.



Section 2-8-383 - Rulemaking authority; disposition of funds; powers and duties of department.

(a) The department may adopt rules in accordance with the Alabama Administrative Procedure Act, as necessary to administer an industrial hemp research program and to license growers to grow industrial hemp pursuant to this article, including rules establishing reasonable fees for licenses, permits, or other necessary expenses to defray the cost of implementing and operating the industrial hemp research program in this state on an ongoing basis. All revenue collected pursuant to rules promulgated for the industrial hemp research under this section shall be deposited in the State Treasury to the credit of the Agricultural Fund.

(b) The department or an institution of higher education may pursue any permits or waivers from the United States Drug Enforcement Administration or appropriate federal agency that are necessary for the advancement of the industrial hemp research program.

(c) The department and institutions of higher education may cooperate and work jointly toward implementing an industrial hemp research program.

(d) The department or the institution of higher education shall coordinate the implementation of this article with other state agencies or departments, as needed, to protect public safety, diversify the agricultural economy of the state, attract new businesses to the state, create new job opportunities for Alabama residents, and create a commercial market for industrial hemp.









Chapter 9 - SPECIAL FUNDS RELATING TO AGRICULTURE.

Article 1 - Agricultural Fund.

Section 2-9-1 - Source of fund.

Wherever provision is made in this title or any other provision of this Code or other statute which the Commissioner, Department or Board of Agriculture and Industries is authorized or directed to administer or enforce for the collection of any fee or license or the imposition of any fine or penalty for the violation of any provision of this title or any other provision of this Code or other statute which the Commissioner, Department or Board of Agriculture and Industries is authorized or directed to administer or enforce without providing for the disposition of the proceeds derived therefrom, such proceeds shall accrue to the Agricultural Fund. The Agricultural Fund shall include all funds available from every source for the administration, enforcement or making effective the purposes of the provisions of the laws included in this title or any other provision of this Code or other statute which the Commissioner, Department or Board of Agriculture and Industries is authorized or directed to administer or enforce. All such funds shall be paid into the State Treasury and be kept intact, liquid and in trust, subject only to the requisitions of the Department of Agriculture and Industries, and shall not be subject to any allotment or proration of appropriations for the benefit of any other department, institution or other state agency or for any other purposes or for use in any manner other than as provided in Section 2-9-4.



Section 2-9-2 - Proceeding against persons delinquent in payment of license or permit fee.

When any person has been delinquent for 30 days or more in the payment of any license or permit fee levied under the provisions of this title or any other provision of this Code or other statute which the Commissioner, Department or Board of Agriculture and Industries is directed or authorized to administer or enforce, he shall be deemed to be delinquent and shall, upon the demand of a license inspector in his county or upon demand of an inspector of the Department of Agriculture and Industries, be required to immediately make application for such permit or license and shall pay to such license inspector or inspector of the Department of Agriculture and Industries a fee of 15 percent of the amount of said permit or license in addition to the price of such permit or license. Such license inspector or inspector of such department shall immediately forward such application with the money therefor to the Department of Agriculture and Industries. Such license inspector may retain the delinquent fee of 15 percent, but inspectors of the department shall pay into the department such delinquent fee along with the regular permit or license fee.



Section 2-9-3 - Purpose for which Agricultural Fund may be expended.

The Agricultural Fund shall not be expended upon any work or activity of any department, institution, bureau, commission, board or other state agency in connection with the Alabama Agricultural Experiment Station System or the Alabama Extension Service or any work or activity which is assigned to any department, institution, bureau, commission, board or state agency other than the Department of Agriculture and Industries or which is not definitely assigned to and defined as a part of the proper work of said Department of Agriculture and Industries. Said fund shall be expended exclusively for the expenses of the regulatory control and administrative work of the Department of Agriculture and Industries, except as otherwise expressly provided by law.



Section 2-9-4 - Authority of commissioner over fund.

The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, shall use the Agricultural Fund in accordance with the provisions of law for the support and expense of the regulatory, control and administrative work of the Department of Agriculture and Industries and in such manner as said board deems will best effect the purposes of all laws included in this title which the Commissioner, Department or Board of Agriculture and Industries are authorized or directed to administer or enforce. The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, shall direct the expenditure of said fund, it being the purpose of this section to vest the financial supervision and control over the use of said fund for the work and activities assigned to the Department of Agriculture and Industries in the manner provided by law.



Section 2-9-5 - Payment of salaries and expenses of commissioner, members of board, department employees, etc.

The salaries and expenses of the commissioner, members of the State Board of Agriculture and Industries, and the salaries of the employees of the Department of Agriculture and Industries, as otherwise fixed by law, shall be payable from the Agricultural Fund and other funds available to said department by legislative appropriation or otherwise; provided, that the expenses of travel and type or means of transportation of such officers and employees and other expenses incident thereto in the performance of their official duties, as otherwise provided by law, and proof thereof, shall be subject to rules and regulations approved by the State Board of Agriculture and Industries as to the manner, method or system of payment. The provisions of this section as to expenses shall also apply to experts and scientists when performing duties as provided in this title or any other provision of this Code or other statute which the Commissioner, Department or Board of Agriculture and Industries is authorized or directed to administer or enforce.



Section 2-9-6 - Requisitions and warrants for payments from fund.

All expenses incurred under this title or any other provision of this code or other statute which the Commissioner, Department or Board of Agriculture and Industries is authorized or directed to administer or enforce for the operation of the department shall be paid by warrants drawn by the comptroller on the Agricultural Fund upon the requisition of the commissioner. Said requisition shall be itemized and sworn to and accompanied by an itemized statement of expenses by any person in whose favor a warrant is to be drawn, verified by affidavit that such statement is correct and such amount is unpaid, with such other information or evidence as the board may require. Thereupon, a warrant or warrants shall be drawn by the comptroller upon the Agricultural Fund of the State Treasury for the amounts so requisitioned.



Section 2-9-7 - Withdrawals and expenditures to be pursuant to budget and allotment; unappropriated or unexpended funds.

The withdrawal or expenditure of any funds in the State Treasury to the credit of the Agricultural Fund for the payment of salaries, expenses, equipment, operational costs or maintenance or for any reason whatsoever shall be pursuant to budget and allotment as is provided in Article 4 of Chapter 4 of Title 41 of this Code, and limited to the amounts provided therefor by the Legislature in the general appropriation bill; provided, that the provisions of this sentence shall not affect in any manner or to any extent the appropriations for payment of rentals made in Sections 2-6-50 through 2-6-54. Any unappropriated funds remaining in the Agricultural Fund or any unexpended funds remaining in the appropriation to the Department of Agriculture and Industries by the Legislature at the end of each fiscal year shall be carried in the State Treasury in the Agricultural Fund.






Article 2 - Shipping Point Inspection Fund.

Section 2-9-20 - Fund created; moneys to be paid into fund.

There is hereby created in the State Treasury a fund to be known and designated as the Shipping Point Inspection Fund. All funds, fees, charges, costs and collections accruing to or collected by the Department of Agriculture and Industries in connection with the administration and enforcement of, or providing inspection, classification or grading services pursuant to Articles 1, 4 and 5 of Chapter 11 of this Title, and any other laws or parts of laws whereby agricultural shipping point and terminal market inspection services are furnished by the Department of Agriculture and Industries, including services furnished for weighing and issuing weight certificates to be used for the sale of agricultural commodities, shall be deposited into the State Treasury, to the credit of the Shipping Point Inspection Fund.



Section 2-9-21 - Expenditure of fund.

All funds now or hereafter deposited in the State Treasury to the credit of the Shipping Point Inspection Fund shall be expended to provide and furnish the services for which such funds are collected in accordance with the provisions of the law authorizing the collection of such funds or as otherwise directed by the Legislature.



Section 2-9-22 - Insurance for employees of Department of Agriculture and Industries at shipping points, etc.

The Commissioner of Agriculture and Industries, subject to approval by the Governor, is hereby authorized and empowered and may enter into a contract by bond or policy with an insurance company authorized to do business in this state whereby employees of the Department of Agriculture and Industries who are engaged in work involving inspection, grading, classifying, weighing or otherwise handling agricultural commodities at shipping points, terminal markets, receiving centers or elsewhere will be insured against personal injury or death caused by accidental means while discharging their duties as such employees. The amount of insurance protection to be paid to any employee as authorized under this section on account of death, injury or disability shall not exceed the amount or amounts as provided by the workmen's compensation laws of the State of Alabama if such employees were privately employed; except, that such insurance may provide additional benefits not to exceed $10,000.00 per employee for the payment of hospital and medical expenses. The cost of any accident, death, disability, hospital, medical or other insurance benefits as authorized under this section shall be paid out of the Shipping Point Inspection Fund of the State Treasury.






Article 3 - Egg Inspection Fund.

Section 2-9-40 - Sources of fund; expenditures from fund.

There shall be maintained in the State Treasury the fund now existing therein and designated as the "Egg Inspection Fund" into which fund there shall be deposited all amounts received pursuant to any cooperative agreement with the United States Department of Agriculture or other federal departments or agencies which provide for inspection and grading of eggs or other related or similar duties incident thereto which involve the inspection, grading or determination of the condition or quality of eggs or egg products. There shall also be deposited into said "Egg Inspection Fund" any amounts available by appropriation or otherwise for the administration and enforcement of the provisions and requirements of Chapter 12 of this title, which said amounts so deposited or transferred into said fund shall be used and expended for payment of salaries, other expenses, equipment purchases necessary for and incident to the administration and enforcement of Chapter 12 of this title, subject, however to the provisions of Article 4 of Chapter 4 of Title 41 of this Code.









Chapter 10 - COOPERATIVES AND ASSOCIATIONS.

Article 1 - General Provisions.

Section 2-10-1 - Use of word "cooperative" in title.

No person, firm, corporation or association organized or doing business in this state as a cooperative association to market agricultural products shall be entitled to use the word "cooperative" as a part of its corporate or other business name or title unless it has complied with the provisions of this chapter.






Article 2 - Marketing Associations Generally.

Section 2-10-20 - "Association" defined.

The word "association," as used in this article, shall refer to agricultural cooperative marketing associations and other organizations, whether incorporated or not, which have for their objects engaging in activities similar to those of a cooperative marketing association. Such associations are hereby declared to be impressed with a public service, and every such association shall be subject to the supervision, inspection and investigation of the commissioner.



Section 2-10-21 - Permit required; fee.

No association shall engage in business until it has first secured a permit from the commissioner. Application for such permit shall be made on blanks prescribed by the State Board of Agriculture and Industries and shall be accompanied by a fee of $25.00.



Section 2-10-22 - Duty of commissioner upon receipt of application for permit.

Upon receipt of an application by an association for a permit, the commissioner shall ascertain from the best source of information at his command whether the character and general fitness of the persons to have charge and control are such as to command the confidence of the community or communities in which it will operate and are such as to reasonably assure a fair and successful operation of such association.



Section 2-10-23 - Issuance of permit; annual renewal permit fee; penalty for failure to pay renewal fee.

If the commissioner is satisfied from his investigation that the character and general fitness of the persons to manage an association are such as to assure a proper, fair and successful operation of such association and that such association will be of public benefit, then a permit to operate shall be granted after all officers handling or controlling property or cash shall have given a bond in such amount and under such conditions as may be prescribed by the State Board of Agriculture and Industries. Thereafter, each association shall pay an annual renewal permit fee of $25.00, payable on or before the start of the fiscal year of said association. Such fee shall accompany completed forms for yearly renewal, provided by the association, prior to the start of its fiscal year. Those associations in possession of valid permits as of July 25, 1983 shall also be required to pay the above annual renewal permit fees on or before the start of their next fiscal year following the passage of this section. Failure to pay annual renewal permit fees shall be considered grounds for revocation of any existing permit. The above annual permit fee of $25.00 shall also be due and payable for each and every subsidiary, branch office or other like establishment of associations that conduct any business of the association, in towns or areas different from that of the home office of the association.



Section 2-10-24 - Refusal of permit.

In the event the commissioner is of the opinion from his investigation that an association making application for a permit cannot be successfully conducted or that the character or general fitness of the person to have charge or control are not such as to assure its fair and successful operation or if for any reason he is of the opinion that said association should not attempt to function, he shall refuse to issue such permit.



Section 2-10-25 - Notice of decision refusing permit; appeal.

If the commissioner refuses to issue a permit, he shall by registered or certified mail notify the principal officer or manager of the association and may notify by mail all members. An appeal by anyone interested shall lie from the decision of the commissioner to the State Board of Agriculture and Industries by filing with the Department of Agriculture and Industries a written demand for such appeal. The appeal shall be heard at the next meeting of said State Board of Agriculture and Industries, and the board shall render such judgment as it deems proper from the facts.



Section 2-10-26 - Temporary permit pending appeal.

In the event an association desires to do business pending the appeal provided for in Section 2-10-25, it may be issued a temporary permit to do so upon paying $1.00 and filing bond with the commissioner in such sum as the commissioner may fix, conditioned to protect all persons dealing with the association from injury or loss. Said bond shall be in a reasonable amount, approved by the commissioner, and made in some bonding company authorized to do business in Alabama. Before such association shall be permitted to file bond as authorized in this section, there shall be filed with the Department of Agriculture and Industries, on blanks prescribed by the State Board of Agriculture and Industries, an application for such temporary permit, accompanied by a full list of the members of such association and their addresses. Immediately upon the filing of such application, the commissioner shall call a meeting, by mailing notice to each member of the association, at such place as the commissioner deems most convenient for the majority of said members, and at such meeting he shall explain the reasons why he rejected the application for a permit. If a majority vote for such temporary certificate after such statement by the commissioner, the temporary certificate shall issue. The commissioner may issue the temporary certificate without such hearing.



Section 2-10-27 - Authority to acquire stock and execute mortgages.

All cooperative agricultural associations of any kind or character whatsoever, heretofore or hereafter organized under the laws of the State of Alabama, are hereby authorized and empowered to purchase or otherwise acquire and to hold stock in the New Orleans Bank for Cooperatives and in the Central Bank for Cooperatives in accordance with the provisions of the Farm Credit Act of 1971, as heretofore amended and as it may hereafter be amended by the Congress of the United States. All corporations, heretofore or hereafter organized under the laws of the State of Alabama, which are eligible to borrow from production credit associations, are hereby authorized and empowered to purchase or otherwise acquire and to hold stock in production credit associations in accordance with the provisions of the Farm Credit Act of 1971, as heretofore amended and as it may hereafter be amended by the Congress of the United States.

Notwithstanding the provisions of other laws of the State of Alabama, any agricultural cooperative association organized under the laws of the State of Alabama or authorized to do business in said state may provide in its bylaws that the board of directors of such cooperative shall have the power to authorize the execution of mortgages covering its real property as security for debts of the cooperative; provided, that boards of directors of such cooperative associations shall not be authorized to mortgage real property unless such action is favored and approved by not less than a majority of the membership of the board of directors.



Section 2-10-28 - Annual report.

Every association shall prepare and make out an annual report, on forms furnished by the commissioner and approved by the State Board of Agriculture and Industries, containing such financial and other information relative to its operation during the fiscal year as may be required by the State Board of Agriculture and Industries. Such report shall contain, in addition to such other information as the board may require, the name of the association, its principal place of business, a general statement of its business operations during the fiscal year, the sources of its capital, expenses of operations and its balance sheets. Said report shall be filed with the commissioner on such date as required by the State Board of Agriculture and Industries. Said report shall be considered as a confidential document, and the information contained therein shall not be divulged except by permission of the board.

It shall be the duty of the commissioner to check or cause to be checked the annual report, make a summary of his findings therefrom and furnish such summary to each member of the State Board of Agriculture and Industries, that they may consider the same at their next meeting or such other time as the board sees fit.



Section 2-10-29 - Investigation of affairs of association.

The commissioner shall have authority, when so ordered by the State Board of Agriculture and Industries, to examine and investigate each association as to its conduct of business, the correctness of its books, its financial condition and the safety and prudence of its management. Such investigation may also be made by any duly authorized agent of the commissioner. The report of such examination shall be a confidential document for official use only and subject to examination only by duly authorized agents of the commissioner and members of the State Board of Agriculture and Industries. Such report shall be kept on file with the commissioner.



Section 2-10-30 - Commissioner to report association violating purposes of organization, etc.

Whenever the commissioner finds that an association is violating the purposes for which organized or is conducting its business in any unauthorized manner or is not serving the interest of its members or is being conducted in such a manner as to seriously impair its capital or jeopardize the interest of its members or has seriously impaired its capital or for any other reason such association should be discontinued or have a change of management, the commissioner shall call a meeting of the State Board of Agriculture and Industries and present all facts to such board.



Section 2-10-31 - Hearing on report of commissioner.

The State Board of Agriculture and Industries shall consider all facts relative to the report of the commissioner required by Section 2-10-30 in executive session; provided, that any person the board sees fit may be admitted to such session, but such person shall not disclose to the public the proceeding, unless otherwise ordered by said board. The board may summons and examine under oath witnesses, shall consider the facts contained in the report and may hear from any person interested in such association. If upon such hearing the board is of the opinion that the protection of the public interest requires the discontinuance of the operation of the association, or a change of management or that it should continue without change, the board shall issue such order as necessary to protect the public and members of such association, stating its reasons therefor.



Section 2-10-32 - Order of board after hearing; appeal.

The State Board of Agriculture and Industries, upon any hearing provided for in this article, may require the commissioner to call a meeting of the directors of the association and seek to work out a solution of conditions with them, may order the conditions on which there may be a continuation of the operation of such association or may require an agent appointed by the board or commissioner to take charge and reorganize the association or wind its business up or may make such other order as it deems will best protect the interest of the public. An appeal shall lie from the order of the board by any person interested by filing bond with and to be approved by the register or clerk of the Circuit Court of Montgomery County. The matter shall be heard de novo in such court; provided, that the order of the board shall be presumed prima facie correct. Upon such hearing the court shall issue an order sustaining or reversing the order of the board or remanding the matter to the board for further consideration. An appeal shall lie from the order of the circuit court to the Court of Civil Appeals.



Section 2-10-33 - Bond required of person placed in charge of association.

Whenever the State Board of Agriculture and Industries shall place an association in the charge or control of a person, as provided in Section 2-10-32, such person shall be bonded by a bonding company in such amount and under such conditions as shall be fixed by the board to faithfully comply with the duties imposed in this article. Said bond shall be filed with and approved by the commissioner. Such agent shall have full authority to handle the property and affairs of said association as ordered by the board.



Section 2-10-34 - Payment of expense of operating or closing out association.

The expense of operating or closing out an association, as provided in Section 2-10-32, shall be paid by the association, including the reasonable salary of the agent placed in charge thereof, reasonable attorney's fees and any other expense incident to properly closing said association's affairs.



Section 2-10-35 - Dissolution of marketing or marketing and purchasing associations.

(a) Any cooperative marketing corporation or association or mutual cooperative marketing or purchasing corporation or association organized under the laws of this state, may be dissolved in the mode and manner following:

(1) In any mode or manner now provided by law in this state for the dissolution of corporations;

(2) By proceedings in the circuit court in the county wherein the corporation or association was organized, under its statutory jurisdiction; or

(3) By complaint in the circuit court in the county wherein the corporation or association was or may be organized, in the manner provided in subsections (b) and (c) of this section.

(b) If the board of directors or other governing body shall deem it advisable to dissolve such corporation or association and shall adopt a resolution to that effect at any regular meeting of the board or other governing body or at any special meeting called for that purpose, 30 days' notice of which shall have been given each member of such board or other governing body, such resolution to be adopted by a vote of not less than two thirds of its members and spread upon the minutes of such board or other governing body, and such members so voting for such dissolution may file a complaint in their names and in the name of the corporation or association against the remaining members or stockholders of such corporation or association in said circuit court for the purpose of effectuating such dissolution. But, if it shall be made to appear to the court or to the judge thereof that the stockholders or members of such corporation or association are, in the judgment of the court or judge, so numerous as to render it impracticable or inexpedient to bring them all before the court, and, in the judgment of the court or judge, a sufficient number, not less than 10 representative stockholders or members of such corporation or association are made defendants to such complaint, such court or judge may make an order directing personal service on the defendants named and that publication, in such manner and form as the court or judge may prescribe, be made as to all other members and parties interested once a week for four consecutive weeks in some newspaper of general circulation published in the county wherein such complaint is filed. If, upon the final hearing, such court shall find that a continuance of such corporation is impracticable or that it will be in the interest of the corporation or association that it be dissolved, it may make and enter a judgment dissolving said corporation and, upon such dissolution, may direct the business and affairs of said corporation to be wound up by the board of directors or other governing body of said corporation or association under the supervision and direction of the court, or the court may, in its discretion, appoint a receiver for that purpose. Such court may make all such orders and judgments as may be deemed necessary and proper to effectuate such dissolution, the winding up of the business of the association or corporation and the final disposition of the assets thereof, if any.

(c) If the corporation or association has ceased business and become and remained inactive in the transaction of its business affairs for 12 months or more or, if it has no board of directors or other governing body, such complaint for dissolution may be filed by and on behalf of 10 or more stockholders or members of such corporation or association and in the name of such corporation or association, in the manner and form provided for in subsection (b) of this section, and the court may make such order or judgment thereon as in said subsection authorized and provided.






Article 3 - Incorporated Marketing Associations.

Section 2-10-50 - Definitions.

As used in this article, the following words and phrases shall have the meanings respectively ascribed to them in this section:

(1) AGRICULTURAL PRODUCTS. Such term shall include horticultural, viticultural, forestry, dairy, livestock, poultry, bee, fish, aquatic and seafood products and any farm products.

(2) MEMBER. Such term shall include actual members of associations without capital stock and holders of common stock in organizations organized with capital stock.

(3) ASSOCIATION. Any corporation organized under this article.

(4) PERSON. Such term shall include individuals, firms, partnerships and associations.

(5) PRODUCTION OF AGRICULTURAL PRODUCTS. Such term shall include fishing activities and the harvesting of aquatic and seafood products as well as the production of other agricultural or farm products hereinabove defined in subdivision (1) of this section.



Section 2-10-51 - Nonprofit associations.

Associations organized under this article shall be deemed nonprofit, inasmuch as they are not organized to make profits for themselves as such or for their members as such, but only for their members as producers.



Section 2-10-52 - Who may form association.

Five or more persons engaged in the production of agricultural products may form a nonprofit cooperative association, with or without capital stock, under the provisions of this article.



Section 2-10-53 - Objects of association.

An association may be organized under this article to engage in any activity in connection with the marketing or selling of the agricultural products of its members or with the harvesting, preserving, drying, processing, canning, packing, storing, handling, shipping, ginning or utilization thereof or in connection with the manufacturing, selling or supplying to its members of machinery, equipment or supplies or in the financing of the above enumerated activities or in any one or more of the activities specified in this section.



Section 2-10-54 - Powers of association.

Each association incorporated under this article shall have the following powers:

(1) To engage in any activity in connection with the marketing, selling, harvesting, preserving, drying, processing, canning, packing, storing, handling, ginning or utilization of any agricultural products produced or delivered to it by its members;

(2) To engage in any activity in connection with the manufacturing or marketing of the by-products thereof;

(3) To engage in any activity in connection with the purchase, hiring or use by its members of supplies, machinery or equipment;

(4) To engage in the financing of any one or more of the activities specified in this section;

(5) To borrow money and to make advances to members;

(6) To act as the agent or representative of any member or members in any of the above-mentioned activities;

(7) To purchase or otherwise acquire and to hold, own and exercise all rights of ownership in and to sell, transfer or pledge shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the handling or marketing of any of the products handled by the association;

(8) To establish reserves and to invest the funds thereof in bonds or such other property as may be provided in the bylaws;

(9) To buy, hold and exercise all privileges of ownership over such real or personal property as may be necessary or convenient for the conducting and operation of any of the business of the association or incidental thereto;

(10) To establish, secure, own and develop patents, trademarks and copyrights;

(11) To do each and everything necessary, suitable or proper for the accomplishment of any one or more of the objects enumerated in this section, or conducive to or expedient for the interest or benefit of the association, and to contract accordingly;

(12) To exercise and possess all powers, rights and privileges necessary or incidental to the purpose for which the association is organized or to the activities in which it is engaged and, in addition, any other rights, powers, and privileges granted by the laws of this state to ordinary corporations, except such as are inconsistent with express provisions of this article and to do any such thing anywhere;

(13) To have a corporate seal;

(14) To own, buy and sell all kinds of property; and

(15) To sue and be sued.

Each association incorporated under this article may render the services mentioned in this section to nonmembers thereof as well as to members; provided, that no such incorporated association shall deal in the agricultural products of nonmembers to an amount greater in value than such as are handled by it for members and that no such incorporated association shall purchase supplies and equipment for or render farm business service to nonmembers in an amount greater in value than such as are purchased for or rendered to members. All business transacted by any cooperative association for or on behalf of the United States or any agency or instrumentality thereof shall be disregarded in determining the value of member or nonmember business transacted by such association.



Section 2-10-55 - Who may become members or stockholders.

Under the terms and conditions prescribed in its bylaws, an association may admit as members (or issue common stock to) only persons or associations or corporations composed solely of persons engaged in the production of the agricultural products to be handled by or through the association, including the lessees and tenants of land used for the production of such products and any lessors and landlords who receive as rent all or part of the crop raised on the leased premises. Any such persons or associations of persons or corporations may be citizens of or organized under the laws of this state or any other state of the United States and shall handle such agricultural products for members only.



Section 2-10-56 - Contents of articles of incorporation; signing, acknowledgment and filing.

Each association formed under this article shall prepare and file articles of incorporation, setting forth: the name of the association; the purposes for which it was formed; the place where its principal business will be transacted; the term for which it is to exist; the number of directors thereof, which must not be less than five and may be any number in excess thereof; the term of office of such directors; the names and addresses of the persons who are to serve as incorporating directors until their successors are elected and qualified; if organized without capital stock, whether the property rights and interest of each member shall be equal or unequal, and, if unequal, the articles shall set forth the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed, and the association shall have the power to admit new members who shall be entitled to share in the property of the association with the old members in accordance with such general rule or rules; and, if organized with capital stock, the amount of such stock and number of shares into which it is divided and the par value thereof. The capital stock may be divided into preferred and common stock. If so divided, the articles of incorporation must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted and the nature and extent of the preference and privileges granted to each.

The articles must be subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgments of deeds and conveyances and shall be filed in accordance with the provisions of the general corporation law of this state. When so filed, the said articles of incorporation or certified copies thereof shall be received in all the courts of this state and in other places as prima facie evidence of the facts contained therein and of the due incorporation of such association.



Section 2-10-57 - Amendments to articles of incorporation.

The articles of incorporation or charter of any cooperative or mutual association of farmers organized under the provisions of this article may be altered or amended at any regular meeting of the members or at any special meeting called for that purpose; provided that a quorum shall be present as defined in the bylaws or other governing rules. The amendment must first be approved by two thirds of the directors or other governing body and then adopted by vote of two thirds of the members present and voting at the meeting. Amendments to the articles of incorporation, when so adopted, shall be filed in accordance with the provisions of the general corporation laws of the state.



Section 2-10-58 - Provisions of bylaws.

Each association incorporated under this article shall, within 30 days after its incorporation, adopt for its government and management bylaws not inconsistent with the powers granted by this article. A majority vote of the members or stockholders or their written assent is necessary to adopt such bylaws. Each association, under its bylaws, may also provide for any or all of the following matters:

In case of the withdrawal or expulsion of a member, the board of directors shall equitably and conclusively appraise his property interests in the association and shall fix the amount thereof in money which shall be paid to him within one year after such expulsion or withdrawal.



Section 2-10-59 - Regular and special meetings of members.

In its bylaws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time, and 10 percent of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. Such meeting must thereupon be called by the directors. Notice of all meetings, together with a statement of the purpose thereof, shall be mailed to each member at least 10 days prior to the meeting, but the bylaws may require instead that such notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.



Section 2-10-60 - Selection of directors; contracts with association; vacancies.

The affairs of an association shall be managed by a board of not less than five directors, elected by the members or stockholders from their own number. The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts. In such case, the bylaws shall specify the number of directors to be elected by each district and the manner and method of reapportioning the directors and redistricting the territory covered by the association. The bylaws may provide that primary elections shall be held in each district to elect the directors apportioned to such districts and the results of all such primary elections must be ratified by the next regular meeting of the association. The bylaws may provide that one or more directors may be appointed by the Commissioner of Agriculture and Industries, the President of Auburn University or any other public official or commission. The director or directors so appointed need not be members or stockholders of the association, but shall have the same powers and rights as other directors. An association may provide a fair remuneration for the time actually spent by its officers and directors in its service. No director, during the term of his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association or to any other kind of contract differing from terms generally current in that district. When a vacancy on the board of directors occurs, other than by expiration of term, the remaining members of the board by a majority vote shall fill the vacancy, unless the bylaws provide for an election of directors by district. In such a case, the board of directors shall immediately call a special meeting of the members or stockholders in that district to fill the vacancy.



Section 2-10-61 - Officers.

The directors of each association shall elect from their number a president and one or more vice-presidents. They shall also elect a secretary and a treasurer, who need not be directors, and they may combine the two latter offices and designate the combined office as secretary-treasurer. The treasurer may be a bank or any depository, and such shall not be considered as an officer but as a function of the board of directors. In such case, the secretary shall perform the usual accounting duties of the treasurer, except that the funds shall be deposited only as authorized by the board of directors.



Section 2-10-62 - Certificate of membership; stock of association; member's liability for association's debts.

When a member of an association established without capital stock has paid his membership fee in full, he shall receive a certificate of membership. No association shall issue stock to a member until it has been fully paid for. The promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote. Except for debts lawfully contracted between him and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance or any promissory notes given in payment thereof. No stockholder of a cooperative association shall own more than 20 percent of the common stock of the association, and an association in its bylaws may limit the amount of common stock which one member may own to any amount less than 20 percent of the common stock. No member or stockholder shall be entitled to more than one vote. Any association organized with stock under this article may issue preferred stock, with or without the right to vote. Such stock may be redeemable or retirable by the association on such terms and conditions as may be provided for by the articles of incorporation and printed on the face of the certificate. The bylaws shall prohibit the transfer of the common stock of the association to persons not engaged in the production of the agricultural products handled by the association, and such restrictions must be printed upon every certificate of stock subject thereto. The association may at any time except, when the debts of the association exceed 50 percent of the assets thereof, buy in or purchase its common stock at book value thereof as conclusively determined by the board of directors and pay for it in cash within one year thereafter.



Section 2-10-63 - Removal of officer or director.

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by 10 percent of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association; and, by a vote of a majority of the members, the association may remove the officer or director and fill the vacancy. The director or officer against whom such charges have been brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses, and the person or persons bringing the charges against him shall have the same opportunity. In case the bylaws provide for election of directors by districts with primary elections in each district, then the petition for removal of a director must be signed by 20 percent of the members residing in the district from which he was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the director. By a vote of a majority of the members of that district, the director in question shall be removed from office.



Section 2-10-64 - Referring questions to entire membership.

Upon demand of one third of the entire board of directors, any matter that has been approved or passed by the board must be referred to the entire membership or the stockholders for decision at the next special or regular meeting, but a special meeting may be called for the purpose.



Section 2-10-65 - Marketing contracts.

The association and its members may make and execute marketing contracts, requiring the members to sell, for any period of time not over 10 years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities to be created by the association. The contract may provide that the association may sell or resell the products of its members, with or without taking title thereto, and pay over to its members the resale price, after deducting all necessary selling, overhead and other costs and expenses, including interest on preferred stock, not exceeding eight percent per annum, and reserves for retiring the stock, if any, and other proper reserves and interest not exceeding eight percent per annum upon common stock or other items deemed proper. The bylaws and the marketing contract may fix, as liquidated damages, specified sums to be paid by the member or stockholder to the association upon the breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of products and may further provide that the member will pay all costs, premiums for bonds, expenses and fees in case any action is brought upon the contract by the association, and any such provisions shall be valid and enforceable in the courts of this state.

In the event of any such breach or threatened breach of such marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract and to a judgment of specific performance thereof. Pending the adjudication of such an action, upon filing a verified complaint showing the breach or threatened breach, upon filing a sufficient bond and upon notification of the member and a hearing, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.



Section 2-10-66 - Exchange of stock.

Whenever an association organized under this article with preferred capital stock shall purchase the stock or any property or any interest in any property of any person, firm, corporation or association, it may discharge the obligations so incurred, wholly or in part, by exchanging for the acquired interest shares of its preferred capital stock to an amount which at par value would equal a fair market value of the stock or interest so purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.



Section 2-10-67 - Annual report of association.

Each association formed under this article shall prepare and make out an annual report on forms furnished by the Secretary of State, containing the name of the association, its principal place of business and a general statement of its business operations during the fiscal year, showing the amount of capital stock paid up and the number of stockholders of a stock association or the number of members and amount of membership fees received, if a nonstock association, the expenses of operations, the amount of its indebtedness or liability and its balance sheets.



Section 2-10-68 - Conflicting laws not applicable.

Any provisions of law which are in conflict with this article shall not be construed as applying to the associations provided for in this article.



Section 2-10-69 - Association may form, own or control another corporation.

The association may organize, form, operate, own, control, have an interest in, own stock of or be a member of any other corporation or corporations, with or without capital stock, engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, ginning, utilizing, manufacturing, marketing or selling the agricultural products handled by the association or the by-products thereof.



Section 2-10-70 - Agreements between associations.

Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements, contracts and arrangements with any other cooperative corporation, association or associations formed in this or in any other state for the cooperative and more economical carrying on of its business or any part or parts thereof. Any two or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same methods, means and agencies for carrying on and conducting their respective business.



Section 2-10-71 - Association not a monopoly.

No association organized under this article shall be deemed to be a combination in restraint of trade or an illegal monopoly or an attempt to lessen competition or fix prices arbitrarily, nor shall the marketing contracts or agreements between the association and its members or any agreements authorized in this article be considered illegal or in restraint of trade.



Section 2-10-72 - Applicability of general corporation laws.

The provisions of the general corporation laws of this state and all powers and rights thereunder shall apply to the associations organized under this article, except where such provisions are in conflict with or inconsistent with the express provisions of this article.



Section 2-10-73 - Fees to probate judges and Secretary of State.

For examining and filing corporation papers under provisions of this article, the probate judge in whose office the same is filed shall receive a fee of $2.00 and be paid $.15 per 100 words for recording the same. The Secretary of State for the use of the state shall be paid $5.00 for filing a certificate of incorporation forwarded by the probate judge as provided by law.



Section 2-10-74 - Fees for filing articles of incorporation.

For filing articles of incorporation, an association organized under this article shall pay $10.00, and for filing an amendment to the articles, $2.50.






Article 4 - Mutual Farming or Trucking Associations.

Section 2-10-90 - Definitions.

The following terms, as used in this article, shall have the meanings respectively ascribed to them in this section:

(1) PRODUCERS OF AGRICULTURAL PRODUCTS. Individual persons, partnerships, associations and corporations who produce such products either directly or as landlords, tenants or sharecroppers.

(2) AGRICULTURAL PRODUCTS. The products of field, pasture, meadow and garden; fruits, melons, berries, nuts, vegetables, livestock, poultry and poultry products, dairy products, fish, aquatic and seafood products and all other things commonly known as agricultural products.



Section 2-10-91 - Purposes of article.

The purposes of this article are to promote the general welfare of agriculture; to enable producers of agricultural products, whether in the State of Alabama or not, to cooperate in the production, processing, packing, distribution, financing and marketing of agricultural products and in the manufacturing, supplying or selling of machinery, equipment, or supplies used in connection with the production of said agricultural products or in the financing of the above enumerated activities; and to enable such producers to organize incorporated associations with or without capital stock and not for profit but for service to their members by the organization and operation of such corporations by a simplified and inexpensive procedure for the promotion and accomplishment of such cooperative and the general welfare of agriculture.



Section 2-10-92 - How association may be formed; amendments to articles of incorporation.

Five or more producers of agricultural products, whether in the State of Alabama or not, who may desire that they, their associates and successors shall come under this article and enjoy its benefits may enter into articles of association and incorporation which shall set forth the name of the organization, the period of its existence, its domicile and the purposes for which it was formed and that said association is to be organized or operated under this article. The articles must be subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgments of deeds and conveyances and shall be filed in accordance with the provisions of the general corporation law of this state. When so filed the said articles of incorporation or certified copies thereof shall be received in all the courts of the state and other places as prima facie evidence of the facts contained therein and the due incorporation of such association. Such articles of incorporation may thereafter be altered or amended at any regular meeting of the members or stockholders or at any special meeting called for that purpose, if a quorum, as defined in the bylaws, is present. The amendment must first be approved by two thirds of the directors and then adopted by vote of two thirds of the members present and voting at the meeting. Amendments when so adopted shall be filed in accordance with the general corporation laws of the state.



Section 2-10-93 - Organization generally; adoption of bylaws.

A majority of the organizing members named in the articles of incorporation, at a time and place agreed upon in writing by all the said organizers, or when and where all are present, or upon call of a majority of such organizers upon five days' notice thereof, in writing, giving the time, place, and purposes of the meeting, mailed or delivered by hand to all of the other said organizing members, may make permanent organization of such corporation and adopt bylaws for the same, which bylaws may thereafter be amended or repealed by the members of such incorporated association in the manner provided in the bylaws. At such organization meeting, the members of the board of directors and such officers as provided for in this article and in the bylaws shall be elected. Each association incorporated under this article shall, within 30 days after its incorporation, adopt for its government and management bylaws not inconsistent with the powers granted in this article.



Section 2-10-94 - Board of directors.

The affairs of an association incorporated under this article shall be conducted, controlled and managed by a board of directors of such number, not to be less than five, and with such terms of office as may be provided by the bylaws. The said directors shall be elected by the members or stockholders of the association from their own number. When a vacancy on the board of directors occurs other than by expiration of term, the remaining members of the board by a majority vote shall fill the vacancy until the next regular meeting of the members of the association. An association may provide a fair remuneration for the time actually spent by its officers and directors in its service. No director, during his term of office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of stock of the association.



Section 2-10-95 - Election and duties of officers.

The board of directors shall elect from its number a president and one or more vice-presidents. It shall also elect a secretary and a treasurer who need not be directors, and it may combine the two latter offices and designate the combined office as secretary-treasurer. The duties of said officers shall be those usual to like officers in corporations and such other additional duties as may be designated in the bylaws.



Section 2-10-96 - Voting by mail or proxy; fees and dues.

The bylaws may provide, among other things, for voting by the members by mail or by proxy in writing and for membership fees and dues and shall provide how membership in the incorporated association may be acquired and lost.



Section 2-10-97 - Membership.

Under the terms and conditions prescribed in its bylaws, an association may admit as members or issue common stock or certificates of membership only to persons engaged in the production of agricultural products, including the lessees and tenants of land used for the production of such products and lessors and landlords who receive as rent part of the crops raised on the leased premises. If a member of a nonstock association shall be other than a natural person, such member may be represented by an individual, associate, officer, manager or member thereof duly authorized in writing. All membership shall be personal to the member and equal in right and shall not be transferable, assignable, vendable, inheritable, devisable or seizable, and each member shall have one vote only.



Section 2-10-98 - Organization with capital stock.

Incorporated associations may be organized under this article with capital stock at the option of the organizers. In that event the association shall be organized by the same method and for the same recording fee as in the case of those associations organized without capital stock, except that the articles of association shall set forth also that the association is organized with capital stock and the amount of capital stock authorized with particulars as to the class or classes thereof and the par value of shares. There shall be no individual liability on the part of shareholders, members, officers or directors for the obligations of the corporation. The articles of association may provide for preferred stock as well as common stock, but all shares shall have a definite par value, and all shares of the same class shall have the same par value. If so divided, the articles of incorporation must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted and the nature and extent of the preference and privileges granted to each. No member or stockholder shall be entitled to more than one vote irrespective of the number of shares of stock held by such member or stockholder. No stockholder shall hold more than 20 percent of the common stock. Common stock shall be issued only to and held only by producers of agricultural products who make use of the service and facilities of the association or to agricultural associations, organizations, federations or corporations organized under this article or whose purposes and operations are in harmony with the purposes of this article; provided, that the articles of association may limit the ownership of stock to producers of agricultural products. Dividends upon the capital stock shall not be declared or paid in excess of eight percent per annum. If any shareholder shall cease to be eligible to hold his shares or shall die or shall be dissolved, and if his shares are not promptly transferred to some producer or organization eligible to hold the same, the association shall take up such shares at par value or at the option of the association at appraised value, such value to be conclusively fixed by the board of directors of the association, and the association may pay therefor in cash or by certificate of indebtedness to be thereafter paid from the income of the association. If any shareholder shall attempt to transfer his share except as permitted, such shares may, at the option of the association, be taken up as in the case of the death of a shareholder.



Section 2-10-99 - Powers of association.

An association incorporated under this article shall have the power to:

(1) Contract and be contracted with;

(2) Borrow and lend money;

(3) Issue notes, bonds and other obligations and secure the payment of the same by mortgage or otherwise;

(4) Buy, contract for, own, sell, convey, pledge, mortgage and otherwise have, use and dispose of property of all kinds, insofar as not prohibited by law;

(5) Promote and carry out the purpose of this article to market the agricultural products of its members, cooperatively in pools or otherwise and collect for the same;

(6) Purchase such products from its members;

(7) Advance money upon such products to its members;

(8) Act as agents for its members;

(9) Process, condition, pack, store and otherwise safeguard, care for and make ready for market the agricultural products of its members;

(10) Purchase for and distribute to its members and purchase and sell to its members seed, plants, fertilizers, machinery, implements, livestock, feed, chemicals, foodstuffs, materials, supplies, packages, containers, wrappings, labels, tags and any other goods, wares or merchandise necessary or useful in the production, processing, packing, storage, distribution and marketing of agricultural products;

(11) Erect, buy, own, rent, operate, manage and control all plants, properties, machinery and installations necessary or useful in processing, conditioning, packing, manufacturing, storing, shipping, distributing and marketing of such products of its members; and

(12) Render to its members farm business service.

In addition to the foregoing, the articles of incorporation of any association incorporated under this article may contain any provision consistent with law with respect to management, regulation, government, financing, indebtedness, membership, the establishment of voting districts and the election of delegates for representative purposes, the issuance, retirement and transfer of its stock, if formed with capital stock, or any provisions relative to the way or manner in which it shall operate or with respect to its members, officers or directors and any other provisions relating to its affairs. The powers granted in this section shall be possessed by an association or federation organized under this article fully and completely, whether specified in the articles of association. Such incorporated association may render the services mentioned in this section to nonmembers thereof as well as to members; provided, that no such incorporated association shall deal in the agricultural products of nonmembers to an amount greater in value than such as are handled by it for members and that no such incorporated association shall purchase supplies and equipment for or render farm business service to nonmembers in an amount greater in value than such as are purchased for or rendered to members. All business transacted by any cooperative association for or on behalf of the United States or any agency or instrumentality thereof shall be disregarded in determining the value of member and nonmember business transacted by such association.



Section 2-10-100 - Associations may federate.

Associations incorporated under this article may, in carrying out their purposes, become members of and enjoy the facilities and cooperation of any federation whose members are agricultural societies, organizations or associations whose purposes and operations are in any way promotive of and not inconsistent with the purpose of this article.



Section 2-10-101 - How federation organized and managed.

Five or more associations or corporations organized under this article, or whose purposes and operations are in any way promotive of, and not inconsistent with, the purposes of this article, whether incorporated under this article or not, may organize and incorporate a federation with such incorporated associations as members thereof, such incorporated federation to be managed by a board of directors to be composed of representatives of such constituent member associations. The articles of association and incorporation for such federation shall contain the names of the constituent member associations, and the signatures thereto shall be those of an executive officer of each of the constituent associations. The other procedure and details of incorporation shall be the same as provided in this article for the incorporation of the constituent incorporated associations, and the organization meeting and adoption of bylaws shall be by representatives chosen by the respective constituent members for that purpose, one for each member. In the organization and management of such federation, each constituent member shall be entitled to one vote only, and if any constituent member has more than one representative, as members of the board of directors of said federation, such representatives as directors shall jointly have one vote only, it being intended that such a federation may be incorporated under this article as aforesaid for the purposes and with all the rights and powers given by this article to associations of producers of agricultural products under this article. After such federation has been organized and incorporated as provided in this section, agricultural societies, organizations, associations or corporations whose purposes and operation are in any way promotive of, and not inconsistent with, the purposes of this article, whether incorporated under this article or not, and which are accepted by the federation, may become members of such federation, and any such federation may limit its membership to associations incorporated under this article. Such federation may be organized with capital stock, at the option of the organizing associations, and in that event the provisions of this article applying to capital stock organization of incorporated associations shall apply also to such federation, and the management shall be vested in a board of directors of such number as the bylaws may provide, elected by the shareholders.



Section 2-10-102 - Powers of federation.

Any federation incorporated under Section 2-10-101 for the purpose of carrying out the purposes of this article and the rendition of services to its constituent members and their members shall have all the rights, powers, privileges and immunities given its constituent members as an incorporated association under this article. The members of the constituent members of such federation shall be treated as members of the federation to the extent that services rendered to them by the federation shall be considered to be rendered to its own members.



Section 2-10-103 - Charges for expenses and creating reserve; patronage dividends.

An association incorporated under this article may make charges to its members and deductions from the proceeds of their products for services rendered to them, for the purpose of paying the expenses of operation and the maintenance and development of such association and for the creation and maintenance of reserves for the purpose of paying expenses, retiring obligations, acquiring, maintaining and operating property necessary or useful in carrying out the purpose of this article and for caring for contingencies, and such reserves may be used or distributed as may be deemed proper by the board of directors under the bylaws. Such corporation may make patronage dividends or distributions to its members and may do any and all things not unlawful in carrying out the purposes of this article, and shall have and enjoy all the rights, privileges and immunities of other corporations not inconsistent with this article.



Section 2-10-104 - Certain civil actions authorized.

An association incorporated under this article may institute and defend civil actions and may collect, institute civil actions for and realize on claims for the purchase money of products sold by it for its members or nonmembers, and on claims for freight overcharges on and for loss and damage to shipments made by it for its members or nonmembers for the use and benefit of such persons.



Section 2-10-105 - Permit fee; taxation.

Any corporation or association organized under this article shall pay to the state the annual permit fee of $10.00 now required by law and shall pay all ad valorem taxes on its real and personal property; except, that all cotton and all other agricultural products which have been raised or produced in the State of Alabama, title to which may be held by such corporation or association in its own right or for the use and benefit of its members, and all goods and articles purchased or acquired by such corporation, whether in or out of the state, for its own use or for the use and benefit of its members for strictly agricultural or farm purposes in this state, shall, so long as held by such corporation or association, be exempt from taxation, nor shall such corporation be liable for any other license or privilege fee or tax for the purpose of engaging in or transacting business or otherwise in this state.



Section 2-10-106 - Existing associations may come under this article.

Existing associations may come under this article. Any cooperative association already in existence may by majority vote of the stockholders or its members be brought under the provisions of this article by adopting the restrictions provided in this article and complying with the requirements of this article.



Section 2-10-107 - Fees for filing articles of incorporation.

For filing articles of incorporation, an association organized under this article shall pay $5.00 to the probate judge in whose office the same is filed. The Secretary of State for the use of the state shall be paid $5.00 for filing the certificate of incorporation forwarded by the probate judge as provided by law. For filing an amendment to the articles an association shall pay $2.50.



Section 2-10-108 - Incorporated marketing association not affected.

This article shall not amend, repeal or in anywise affect the provisions of article 3 of this chapter, nor any corporation or association formed thereunder.









Chapter 11 - MARKETING, GRADING AND STANDARDS OF FARM PRODUCTS AND FISH.

Article 1 - Marketing of Agricultural Products.

Section 2-11-1 - Purposes of article.

The purposes of this article are to promote, protect and develop the agricultural interests of this state, to regulate and control the marketing of agricultural products, to provide for the fixing and promulgation of standards for any or all containers for agricultural products which shall be the official standards for this state and to further prescribe the powers and duties of the State Board of Agriculture and Industries and the commissioner relative thereto.



Section 2-11-2 - Marketing in bulk or ungraded.

The provisions of this article shall apply only when agricultural products are sold in sacks, bags, crates, boxes, packages or other containers and shall not prevent the sale of any such products in bulk; provided, that, for the purposes of this article, the Board of Agriculture and Industries may adopt and promulgate reasonable rules and regulations to be enforced by the commissioner fixing requirements as to the marking or labeling and terms used in the marketing of agricultural products when marketed in bulk or otherwise as uninspected, unclassified or ungraded agricultural products.



Section 2-11-3 - Powers of commissioner and board.

(a) The commissioner shall have the power to:

(1) Inspect and determine the grade and condition of agricultural products both at shipping points and receiving centers within this state and provide for the issuance of certificates as to grade or condition of such products;

(2) Inspect, test and examine the containers for agricultural products;

(3) Investigate, collect and disseminate data and statistics as to the location, quantities and time when available of agricultural products produced, stored or held within this state, information as to the cost and facilities for the transportation, storage and distribution of such products and information as to market prices of such products in the markets of the state and other markets;

(4) Acquire and use such information and data as may be necessary and useful in making recommendations to the Public Service Commission to avoid and prevent discrimination in the transportation of such products of this state and to secure fair and reasonable rates for such transportation;

(5) Investigate the needs of terminal and other distributing facilities for agricultural products and cooperate and advise with corporations, municipalities and other persons concerning the establishment of such facilities;

(6) Obtain and disseminate such information and data relating to the preceding subjects from outside this state as may be practicable and of value to producers and consumers within this state; and

(7) Investigate the conduct and methods of exchanges and boards of trade within this state for the purchase and sale of agricultural products.

(b) The Board of Agriculture and Industries shall have the power to:

(1) Determine and adopt standards for any and all agricultural products as to classification, quality or condition of such products and such other qualifications as may be of value for the purposes of this article;

(2) Determine and adopt standards for any and all containers for agricultural products and to provide for and require the marking of such containers;

(3) Include in or exclude from such standards any agricultural products as may appear for the promotion of the purposes of this article and to change such standards as and when such may seem best; and

(4) Make any and all reasonable rules and regulations necessary to carrying out the objects and purposes of this article not inconsistent with the law.



Section 2-11-4 - Date standards become effective; information concerning standards.

The commissioner shall specify the date or dates when the standards, or any alterations or modifications of such standards, adopted under the provisions of this article, shall become effective and shall give public notice not less than 30 days in advance of such date or dates by such means as he deems proper, and he is hereby empowered and authorized to employ reasonable methods for diffusing information concerning the standards that may be fixed by the board for any agricultural product.



Section 2-11-5 - Federal standards may be adopted; cooperation with federal government.

The commissioner, with the advice and counsel of the State Board of Agriculture and Industries, is authorized to fix and promulgate as the official standards for this state for any agricultural product the standard for such product promulgated or announced therefor under the authority of the Congress of the United States, and in carrying out the provisions of this article the said commissioner is authorized to cooperate with the United States or any department thereof in accomplishing the matters and things provided for herein.



Section 2-11-6 - Designation and licensing of inspectors; duties; fees; unlawful acts.

The commissioner is hereby authorized to designate any competent employee or agent of the Department of Agriculture and Industries or United States Department of Agriculture and to license any competent person and to charge and collect a reasonable fee for such license to inspect or classify agricultural products for the purposes of this article and to revoke such licenses at his discretion. Such inspectors shall be stationed at such places, furnish such certificates and information to the commissioner and interested parties and perform such other duties pertaining to the provisions of this article as the commissioner may require. The commissioner, with the approval of the Board of Agriculture and Industries, may fix, assess and collect or cause to be collected fees for such services. Any person other than those properly designated under the provisions of this article who shall issue certificates of inspection or classification or represent himself to be such an inspector shall be guilty of a misdemeanor.



Section 2-11-7 - Certificate as evidence.

A certificate of inspection or classification by a duly designated person issued under this article and all such certificates issued under authority of the Congress of the United States relating to the classification, quality or condition of agricultural products shall be accepted in any court of this state as prima facie evidence of the true classification, quality or condition of such agricultural product at the time of inspection.



Section 2-11-8 - Rules and regulations.

The Board of Agriculture and Industries is hereby authorized to promulgate all general rules and regulations necessary and practicable to the carrying out of the purposes of this article by the commissioner. The commissioner, with the approval of the board, may form or enter into agreements with other agricultural agencies, state and federal, for promotion and development of agricultural products for the purposes of this article, and to provide for payment of expenses thereof from the Agricultural Fund or other funds available to the department.



Section 2-11-9 - Bonds of employees and inspectors.

The commissioner may require any employee or agent and any inspector licensed under this article to execute and file with him a good and sufficient bond, payable to the state, in such sum, not exceeding $1,000.00, and with such surety or sureties as he may prescribe, conditioned upon the faithful performance by such employee, agent or licensed inspector of his duties as such employee, agent or licensed inspector, such bond to be filed in the office of the commissioner. Any person injured by the failure of such employee, agent or licensed inspector faithfully to perform such duties shall be entitled to institute a civil action on such bond in his own name in any court of competent jurisdiction for the recovery of such damages as he may have sustained by reason of such failure.



Section 2-11-10 - Offenses by or concerning employees and inspectors.

Any employee or agent employed under this article or any inspector licensed under this article, who shall knowingly inspect or classify improperly any agricultural product or shall knowingly give an incorrect certificate of classification, quality or condition or shall accept money or other consideration directly or indirectly for any incorrect or improper performance of duty and any person who shall improperly influence or attempt to improperly influence any such agent, employee or licensed inspector in the performance of his duty shall be guilty of a misdemeanor.



Section 2-11-11 - Violations of standards; disposition of fines and fees.

Whenever standards for agricultural products have been promulgated under this article, no person thereafter shall in any manner class, represent, describe or refer to any agricultural product for which such standards have been fixed in the preparation for or offering for sale or transportation, sale, distribution, transportation or otherwise marketing thereof as being of any other classification than fixed therefor under this article, except as otherwise provided in this article. After standards for containers for any agricultural products have been promulgated, no person shall use in the marketing of such product any other container or containers than those fixed as standards. In the marketing of any agricultural product, the container thereof shall be marked or labeled in accordance with the provisions of this article and the rules and regulations promulgated by the Board of Agriculture and Industries with reference thereto. Any person violating any provisions of this article shall be guilty of a misdemeanor. All funds accruing from the operation of this article, including fines and fees, shall be paid into the Agricultural Fund for expenditure for the purposes provided for in this article.






Article 2 - Marketing of Catfish.

Section 2-11-30 - Short title.

This article shall be known as the Alabama Catfish Marketing and Consumer Act of 1975.



Section 2-11-31 - Definitions.

For the purposes of this article, the following terms shall have the following meanings, respectively, unless the context otherwise requires:

(1) CAPABLE OF USE AS HUMAN FOOD. Such term shall apply to any catfish or part or product thereof, unless it is denatured or otherwise identified as required by regulations prescribed by the commissioner to deter its use as human food or unless it is naturally inedible by humans.

(2) CATFISH. Any species of the scientific order Siluriformes or family Anarhichadidae.

(3) COMMISSIONER. The Commissioner of Agriculture and Industries of the State of Alabama.

(4) DIRECT RETAIL SALE. The sale of catfish products individually or in small quantities directly to the consumer.

(5) DISTRIBUTOR. Any person offering for sale, exchange or barter any catfish product destined for direct retail sale in the State of Alabama.

(6) LABEL. A display of written, printed or graphic matter upon or affixed to the container in which a catfish product is offered for direct retail sale.

(7) LABELING. All labels and other written, printed or graphic matter upon a catfish product or any of its containers or wrappers offered for direct retail sale.

(8) PAY POND. A circumscribed body of water owned by a person and operated solely for recreational fishing purposes on a commercial basis for profit.

(9) PERSON. Any individual, partnership, corporation or association or other legal entity.

(10) PROCESSOR. Any person engaged in handling, storing, preparing, manufacturing, packing or holding catfish products.

(11) PRODUCER. Any person engaged in the business of harvesting catfish, by any method, intended for direct retail sale.

(12) PRODUCT. Any catfish product capable of use as human food which is made wholly or in part from any catfish or portion thereof, except products which contain catfish only in small proportions or historically have not been, in the judgment of the commissioner, considered by consumers as products of the commercial catfish industry and which are exempted from definition as a catfish product by the commissioner under such conditions as he may prescribe to assure that the catfish or portions thereof contained therein are not adulterated and that such products are not represented as catfish products.

(13) PRODUCT NAME. The name of the catfish item intended for retail sale which identifies it as to kind, class or specific use.

(14) RETAILER. Any person offering for sale catfish products to individual consumers and representing the last sale prior to human consumption; except, that restaurants and other eating establishments are hereby excluded.



Section 2-11-32 - Administration of article.

This article shall be administered by the Commissioner of Agriculture and Industries.



Section 2-11-33 - Requirements as to advertisement or labeling for sale of catfish products generally.

(a) No catfish product shall be offered for direct retail sale for human consumption by a processor, distributor or retailer unless the catfish product name is specifically labeled in the following manner:

(1) "Farm-Raised Catfish, A Product of Alabama" if the product has been specifically produced in fresh water according to the usual and customary techniques of commercial aquaculture; except, that the appropriate state name or USA or United States of America may be inserted in lieu thereof to accommodate similar catfish products produced in any one of the other states of the United States of America;

(2) "River or Lake Catfish, A Product of Alabama" if the product has been produced in any freshwater lake, river or stream of the state, but has not been produced according to the usual and customary techniques of commercial aquaculture; except, that the appropriate state name or USA or United States of America may be inserted in lieu thereof to accommodate similar catfish products produced in freshwater lakes, rivers or streams of any other state in the United States of America;

(3) "Imported Catfish" if the catfish is produced from freshwater, either according to the usual and customary techniques of aquaculture or from freshwater lakes, rivers or streams of a country other than the United States of America; or

(4) "Ocean Catfish" if the catfish product is produced from marine or estuarine waters.

(b) Any person selling river or lake catfish exclusively and directly to the consumer may have on his premises a sign reasonably visible to the consumer identifying such product as river or lake catfish rather than labeling each individual container or package of catfish product as provided in subsection (a) of this section.

(c) Any retailer selling catfish products not wrapped or in a container may comply with this section by placing a sign on the display case or refrigeration unit reasonably visible to the consumer, giving notice that such catfish is either "Farm-Raised Catfish," "River or Lake Catfish," "Imported Catfish" or "Ocean Catfish," as such products are defined in subsection (a) of this section.

(d) Any advertising as to any catfish product shall state whether such catfish product is "Farm-Raised Catfish," "River or Lake Catfish," "Imported Catfish" or "Ocean Catfish," as defined in subsection (a) of this section.

(e) This section shall not apply to catfish products exported out of the United States.



Section 2-11-34 - Information to be provided to persons, firms, etc., to whom catfish products distributed or sold for resale by distributors, processors, etc.

All distributors, processors or wholesalers of catfish products distributing or selling catfish products shall provide information to each person, firm or corporation to whom they distribute or sell catfish products for resale as to whether such catfish product is "Farm-Raised Catfish," "River or Lake Catfish," "Imported Catfish" or "Ocean Catfish," as such terms are defined in subsection (a) of Section 2-11-33.



Section 2-11-35 - Promulgation, amendment, etc., of rules or regulations by commissioner.

(a) The commissioner shall be authorized to promulgate such rules and regulations as may be necessary for the efficient enforcement of this article.

(b) Before the issuance, amendment or repeal of any rule or regulation authorized by this article, the commissioner shall publish the proposed regulation, amendment or notice to repeal an existing regulation in a manner reasonably calculated to give interested parties adequate notice and shall afford all interested persons an opportunity to present their views thereon, orally or in writing, within a reasonable period of time. After consideration of all views presented by interested persons, the commissioner shall take appropriate action to issue the proposed rules or regulations or to amend or repeal an existing rule or regulation.



Section 2-11-36 - Publication by commissioner of information as to sale, etc., of catfish products.

The commissioner shall publish at least biannually, in such form as he may deem proper, information concerning the sale of catfish products, together with such data on their production and use as he may consider advisable; provided, that the information concerning production and sales of catfish products shall not disclose the operation of any person.



Section 2-11-37 - Cooperation, etc., of commissioner with state or federal agencies, etc.

The commissioner may cooperate with and enter into agreements with governmental agencies of this state, agencies of the federal government and private associations in order to carry out the purpose and provisions of this article.



Section 2-11-38 - Proceedings for enforcement of provisions of chapter and rules or regulations promulgated thereunder generally.

(a) It shall be the duty of each district attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay. Before the commissioner reports a violation for such prosecution, an opportunity shall be given the distributor or other affected person to present his view to the commissioner.

(b) The commissioner is hereby authorized to apply for and the court to grant a temporary restraining order or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this article or any rule or regulation promulgated under this article, notwithstanding the existence of other remedies at law. Said injunction shall be issued without bond.

(c) Nothing in this article shall be construed as requiring the commissioner to report for prosecution or for the institution of libel or injunctive proceedings minor violations of this chapter whenever he believes that the public interest will be adequately served by a suitable written notice of warning.



Section 2-11-39 - Suspension from sale, seizure and condemnation of catfish sold in violation of provisions of article.

Any catfish sold in violation of the provisions of this article shall be subject to suspension from sale, seizure and condemnation pursuant to Article 2 of Chapter 2 of this title.



Section 2-11-40 - Penalty for violations of provisions of article for which no civil penalty provided.

Any person who violates any provision of this article for which no other civil penalty is provided by this article shall, upon conviction, be subject to a fine of not more than $500.00; provided, that no person shall be subject to penalties under this section for receiving for transportation any article in violation of this article if such receipt was made in good faith, unless such person refuses to furnish, on request of a representative of the commissioner, the name and address of the person from whom he received such article and copies of all documents, if any there be, pertaining to the delivery of the article to him.






Article 2A

Section 2-11-45 - Weighing procedures; printed ticket.

(a) When making a weight determination of farm-raised catfish, the processor shall weigh the catfish as they are unloaded from the live haul truck and shall drain any water from the weighing baskets before the catfish are weighed. No deductions shall be made thereafter for water in the weighing baskets.

(b) The processor shall also use a weighing device that is of a type suitable for the weighing of farm-raised catfish and subject to the provisions of Article 1, commencing with Section 8-16-1, of Chapter 16 of Title 8. The weighing device shall electronically print a ticket which provides an exact duplicate of the weight indicated. A copy of this ticket shall be furnished to the owner of the catfish. The ticket shall also include, but is not limited to, all of the following:

(1) The name and address of the processor.

(2) The name of the owner of the catfish being weighed.

(3) The date the catfish are weighed.

(4) The signature of the individual who weighed the farm-raised catfish recorded on the weight ticket.

(5) Any additional information the Commissioner of Agriculture and Industries deems necessary for the lawful and accurate recording of the weight of farm-raised catfish.

(c) The device should print zero (0) before each weighing.

(d) Deductions for trash fish, turtles, and other foreign materials shall be determined by a separate electronic weighing of the trash fish, turtles, and other foreign materials with a printed ticket provided to the producer.






Article 3 - Grading and Standards of Farm Products and Fish Generally.

Section 2-11-50 - Article not applicable to saltwater fish and seafood.

This article shall not apply to saltwater fish and seafoods.



Section 2-11-51 - Commissioner authorized to make rules and regulations.

The Commissioner of Agriculture and Industries, with the approval of the Board of Agriculture and Industries, may prescribe rules and regulations for carrying out the purposes of this article, including the fixing of fees which shall be reasonable and as nearly as may be to cover the cost of the service rendered.



Section 2-11-52 - Establishment and alteration of grades and standards.

The commissioner, with the approval of the Board of Agriculture and Industries, may establish and promulgate official grades and standards for farm products and fish produced and processed within the state for the purpose of sale and may from time to time amend or modify such grades and standards. Such official grades and standards may be promulgated so as to apply regardless of the stage of processing or of the form in which such farm products and fish are sold. Before establishing, amending or modifying any such grades or standards, the said commissioner shall hold public hearings in such places within the state as shall be most convenient to producers of the commodity under consideration. Notice of such hearings shall be advertised for three successive weeks prior thereto in a newspaper or newspapers of general circulation within the county where the hearing is to be held and shall specify the date and place of each hearing and that it is to be held for the purpose of obtaining information with a view to establishing grades or standards for farm products and fish.



Section 2-11-53 - Adoption of brands, labels or trademarks; application for use; revocation or suspension of right to use.

The commissioner, with the approval of the Board of Agriculture and Industries, may determine or design brands or labels for identifying farm products or fish packed and processed in accordance with the official grades and standards established as provided by law and may furnish information to packers and shippers as to where such labels may be obtained. A written application to the said commissioner requesting permission to use said brands or labels and a written acceptance thereto by the said commissioner or his duly authorized assistants shall be a condition precedent to the use of such brands or labels. The said commissioner, with the approval of said board, may revoke or suspend the right to use such brands or labels whenever it appears on investigation that they have been used to identify farm products or fish not in fact conforming to the grade indicated.



Section 2-11-54 - Publicity as to establishment of grades, etc.

Upon the establishment of the grades or standards, brands or labels, the commissioner shall give due publicity through the newspapers of the state, setting forth the grade or grades so established and the date on which such establishment is to become effective, and shall distribute information explaining the same and their use.



Section 2-11-55 - Unauthorized use of brand or label.

After notice of the establishment of grades or standards and the determination of brands and labels, it shall be unlawful to use a brand or label to identify farm products and fish as being of a grade established before a permit is granted or after the revocation of the right to use such brand or label by the commissioner, with the approval of said board. Violations of this section shall be punishable for the first offense by a fine of not more than $50.00 and for subsequent offenses by a fine of not more than $200.00.



Section 2-11-56 - Inspection of farm products and fish; certificate.

The commissioner or his duly authorized agents may inspect farm products and fish marked, branded or labeled in accordance with official grades or standards established and promulgated by the said commissioner, with the approval of the Board of Agriculture and Industries, for the purpose of determining and certifying the quality and condition thereof and other material facts relative thereto. Certificates issued in pursuance of such inspection and executed by the inspector shall state the date and place of inspection, the grade, condition and approximate quality of the farm products and fish inspected and such other pertinent facts as the said commissioner, with the approval of the said board, may require. Such a certificate relative to the condition or quality of said farm products and fish shall be prima facie evidence in all courts of the state of the facts required to be stated therein.



Section 2-11-57 - Right of entry; samples; obstructing commissioner, etc., in performance of duty.

The commissioner, in person or by deputy, shall have free access at all reasonable hours to any building or other place wherein it is reasonably believed that farm products and fish are marked, branded or labeled in accordance with official grades established and promulgated by the said commissioner, with the approval of the Board of Agriculture and Industries, or are being marketed or held for commercial purposes. He shall have power, in person or by deputy, to open any bags, crates or other containers containing said farm products and fish and to examine the contents thereof and may, upon tendering the market price, take samples therefrom. Whoever obstructs or hinders the said commissioner or any of his duly qualified assistants in the performance of his duties under this article shall be punished by a fine of not less than $10.00 nor more than $100.00.



Section 2-11-58 - Disposition of fees and charges.

All fees and charges collected under this article shall be deposited with the State Treasurer to the credit of the Department of Agriculture and Industries.



Section 2-11-59 - Article cumulative.

This article is cumulative and is not intended to replace any similar laws in effect on August 12, 1969.






Article 4 - Grading and Standards of Fruits and Vegetables.

Section 2-11-70 - Definitions.

For the purpose of this article, the following terms shall have the meanings respectively ascribed to them in this section:

(1) PERSON. Any individual, partnership, corporation or association.

(2) CONTAINER. Any bag, sack, crate, carton, package, box, hamper, basket or other receptacle in which fresh fruits and vegetables are packed for shipment, movement, transportation, or sale.

(3) FRESH FRUITS AND VEGETABLES. Green corn, tomatoes, Irish potatoes, sweet potatoes, peaches, strawberries, cucumbers (sold for slicing purposes) or cabbages.

(4) OFFICIAL GRADES. The grade or grades adopted by the Commissioner of Agriculture and Industries with the approval of the State Board of Agriculture and Industries, as provided in Section 2-11-72 for determining the grade, quality, classification or condition of fresh fruits and vegetables.



Section 2-11-71 - Declaration of purpose.

The purpose of this article is to improve the grade and quality of fresh fruits and vegetables produced in Alabama in order that they may sell in competition with those produced in other areas. The fruit and vegetable industry is of great economic importance not only to the farmers of Alabama but to the general economy of the state, and it has been found that fruits and vegetables produced and packed in Alabama are generally of substandard quality. Other states have enacted laws providing for accurate labeling and shipping point inspection and grading of fruits and vegetables which has resulted in improving their quality and grade to the economic gain and benefit of producers. Therefore, it is deemed for the best interest of the agricultural economy of the State of Alabama to regulate the shipping and packing of fresh fruits and vegetables in containers by requiring accurate labeling and requiring inspection and grading for such products under certain conditions as provided in this article.



Section 2-11-72 - Official grades; issuance of certificates of inspection.

The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, shall have authority to adopt and promulgate official grades for the purpose of determining the grade, quality, classification or condition of fresh fruits and vegetables grown in the State of Alabama, and the commissioner, with the approval of the Board of Agriculture and Industries, is authorized to adopt as official grades for fresh fruits and vegetables such grades as have been promulgated by the United States Department of Agriculture. The grades for fresh fruits and vegetables adopted under this section shall be official grades therefor. The Commissioner of Agriculture and Industries, through agents duly designated by him, is authorized to issue certificates of inspection certifying as to the grade of fresh fruits and vegetables inspected by such agents. Certificates of inspection issued by the United States Department of Agriculture certifying official grades shall be recognized as complying with this article where certificates of inspection are required under this article.



Section 2-11-73 - Labeling requirements.

If fresh fruits and vegetables are sold, offered for sale, transported for sale, shipped, moved or transported in containers and an official grade is marked on such container or on the label thereof or tag attached thereto, the grade so marked thereon shall conform to the grade of fresh fruits and vegetables packed in such containers. Any container of fresh fruits or vegetables not labeled to comply with the requirements of this section is declared to be misbranded, and such fresh fruits and vegetables shall be subject to suspension from sale, seizure and condemnation as now provided by law under the provisions of Article 2, Chapter 2 of this title.



Section 2-11-74 - Inspection certificate required.

Every grower, packer, shipper, broker, merchant, consignor or other person who places an official grade on containers or labels thereof or tags attached thereto in which fresh fruits and vegetables are placed for shipment, movement, transportation or sale shall have in his possession a certificate of inspection issued by the Commissioner of Agriculture and Industries under the provisions of Section 2-11-72 certifying that the grade of such fruits and vegetables is the grade which is marked on the container, its label or tag. It shall be unlawful for any person to stamp, imprint or otherwise place an official grade on containers of fresh fruits and vegetables without having a certificate as required in this section.



Section 2-11-75 - Compulsory inspection and labeling in certain areas.

When the State Board of Agriculture and Industries determines that a better grade and quality of fresh fruits and vegetables will be produced in any area in the State of Alabama by requiring that such fresh fruits and vegetables be inspected in order that an official grade may be marked upon containers, labels or tags of containers in which fresh fruits and vegetables are packed, the State Board of Agriculture and Industries shall have authority to require that fresh fruits and vegetables moved or transported from such area in containers shall be inspected prior to movement or shipment and the grade thereof properly marked or imprinted upon such containers. The State Board of Agriculture and Industries is hereby authorized to require inspection, grading and labeling of any of the agricultural products defined in this article as fresh fruits and vegetables prior to shipment from the area in the State of Alabama designated by such board. Such authority shall be exercised only after an investigation of the conditions in any area or areas and after public hearings are held following publication of notice thereof in order that producers and shippers may be heard as to whether it is for their best interest to require such inspection. The State Board of Agriculture and Industries may, for the purpose of determining an area or areas in which compulsory inspection of fresh fruits and vegetables shall apply, use county boundaries in designating such areas. After the State Board of Agriculture and Industries has designated any area or areas of the State of Alabama in which fresh fruits and vegetables must be inspected prior to shipment or movement out of such area, such board shall be authorized and empowered to adopt rules and regulations to carry out the evident intent and purpose of this section by providing for the manner and method of inspection, labeling, transportation or movement of fresh fruits and vegetables from such areas, and may exempt movements of certain quantities of fresh fruits and vegetables from inspection and labeling requirements when it finds that such action will be consistent with the intent and purpose of this section. It shall be unlawful to ship, move or transport fresh fruits and vegetables in violation of any of the provisions of this section or rules and regulations adopted and promulgated hereunder. Compulsory inspection and labeling shall not be required by the Commissioner of Agriculture and Industries or the State Board of Agriculture and Industries unless the testimony at the hearing held under this section has been transcribed in writing and it appears from such testimony that a majority of growers and shippers in the area affected favor such inspection and labeling.



Section 2-11-76 - Administration and enforcement; powers of commissioner; fees.

The Commissioner of Agriculture and Industries, through any designated division of the state Department of Agriculture and Industries, shall be charged with the administration and enforcement of the provisions of this article, and for that purpose he shall have the power and authority to:

(1) Enter and inspect personally, or through any authorized agent, inspector or employee, every place within the State of Alabama where fresh fruits and vegetables are produced, packed, stored, shipped, sold or offered for sale, and it shall be unlawful for any person to resist, prevent or refuse to allow such entrance or inspection;

(2) Issue to growers, packers, shippers and others certificates of inspection certifying the grade, quality, classification or condition of fruits and vegetables as provided in this article;

(3) Charge reasonable fees designed to cover the cost of these services, which fees, together with all moneys collected in the enforcement of this article, including fines collected under the penalty provisions, shall be deposited in the Shipping Point Inspection Fund of the State Treasury to be reexpended in carrying out the provisions of this article; provided, that the amount of inspection fee charges shall be approved by the State Board of Agriculture and Industries.



Section 2-11-77 - Rules and regulations.

The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, shall have power and authority to promulgate reasonable rules and regulations for the purpose of carrying out the evident intent and purpose of this article.



Section 2-11-78 - Penalty.

Every person who, by himself or his agents, servants or employees, shall violate any of the provisions of this article or rules and regulations promulgated hereunder shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as prescribed by law.



Section 2-11-79 - Injunction.

In addition to other remedies for the enforcement of the provisions of this article, any person who violates any of the provisions of this article may be restrained or enjoined from violating the same by proper proceedings instituted by the Commissioner of Agriculture and Industries, as petitioner, in any court having jurisdiction to grant injunctive relief. Such proceedings shall be filed in the county where the violation occurs. In any such proceedings for injunctive relief, no bond for such petitioner shall be required.






Article 5 - Grading and Standards of Grain.

Section 2-11-90 - Commissioner's duties.

The commissioner shall put into effect the provisions of this article relative to the grading and inspection of grains for which standards have been established by the State Board of Agriculture and Industries.



Section 2-11-91 - State Board of Agriculture and Industries' powers.

The State Board of Agriculture and Industries shall have the power to establish standards and uniform grades for grain, which are hereby defined as including corn (maize), wheat, rye, oats, barley, grain, sorghum and beans. In establishing grades for grain that is sold on a dockage basis, dockage shall be considered and such dockage that is of value and retained shall be paid for. Dockage as used therein shall be understood to mean dockage as defined in the official grain standards of the United States.

Said board shall have the power to make, amend or repeal rules and regulations for the grading and inspection of grain, for the purpose of carrying out the provisions of this article. All such rules shall be published in such manner as to give proper publicity thereto.

Such board shall also have the power to fix and determine all charges for sampling, grading and inspecting grain.



Section 2-11-92 - Stations for inspection; grade certificates.

The commissioner, with the approval of the Board of Agriculture and Industries, may establish official stations for the inspection of grain at any town or place where grain is bought, sold, marketed, stored or manufactured. The commissioner shall inspect and grade upon request all grain sold, offered for sale or consigned for sale. He shall issue a uniform grade certificate stating the kind and grade of grain, test weight per bushel and the reason for all grade below number one and such other facts as he may require. None of the facts certified in such certificate shall be presumed to continue or exist beyond 60 days after the date of such certificate. Certificates issued by authorized agents of the commissioner shall be received in all courts of the State of Alabama as prima facie evidence of the truth of the statements therein contained at the time of the issuance of said certificate and for 60 days thereafter. Such certificates shall be delivered to the owner of such grain or his agent.



Section 2-11-93 - Designation of inspectors to grade grain; interest in grain warehouse or elevator.

The commissioner may designate any person as inspector under the provisions of this article who is eligible for a license under the United States Grain Standards Act. No employee of the Department of Agriculture and Industries engaged in the inspecting or grading of grain under the provisions of this article shall be interested, financially or otherwise, directly or indirectly, in any grain elevator or warehouse or in the merchandising of grain or be employed by any person, firm or corporation owning or operating any grain warehouse or elevator.



Section 2-11-94 - Inspector's certificate of authority.

The commissioner shall issue to each employee authorized to grade and inspect grains under this article a certificate showing such authority, which shall be posted in a permanent and conspicuous place at the official station of such employee.



Section 2-11-95 - Sale without certificate of grade.

Whenever standards and grades shall have been fixed and established under the provisions of this article for any grain, it shall be unlawful thereafter for any person, firm or corporation to buy or sell grain designed for intrastate shipment on the basis of any standard or grade that may be established under the authority of this article without first having secured certificates of grade from the commissioner.



Section 2-11-96 - Grading by samples.

The grade of grain shall be determined at such points as inspectors of the department may be located, by actual sampling, grading and inspection. Such grain delivered at points where an agent or inspector of the department may not be located shall be graded on the basis of fair samples guaranteed to be such in writing by the buyer and seller. Such samples shall be taken in the manner prescribed by the commissioner, under the rules and regulations promulgated by the State Board of Agriculture and Industries. Certificates issued on the basis of fair samples guaranteed to be such by the buyer and seller shall state only the grade of such samples.



Section 2-11-97 - Appeal from grading.

(a) Any person aggrieved by the grading by any employee of the commissioner of any grain for which federal standards have been adopted by the state may appeal such grading in accordance with the provisions of the United States Grain Standards Act and regulations promulgated thereunder.

(b) Any person aggrieved by the grading by any employee of the commissioner of any grain for which federal standards have not been fixed but for which state grades have been established under the provisions of this article may appeal the question to the commissioner. The commissioner shall make such tests as shall be deemed necessary to determine the correct grade of the grain in question and, after making such tests, shall issue or cause to be issued an appeal grade certificate to all interested parties. Said certificate shall take such form as is prescribed by the commissioner in the rules and regulations promulgated by the State Board of Agriculture and Industries. Such certificate shall be prima facie evidence of the correct grade of the grain in any court of the State of Alabama. The commissioner shall charge, assess and cause to be collected for each such appeal as is filed with the Department of Agriculture and Industries a fee of $5.00 which shall be paid to the commissioner, and same shall be refunded if the appeal is sustained.

(c) Any appeal from inspection and grading made under the provisions of this article shall be taken before the grain leaves the place where the inspection appealed from was made and before the identity of the grain has been lost, under such rules and regulations as the commissioner may prescribe. Any buyer of grain buying under the standards and grades of this article shall be entitled to appeal from any inspection or grading made under the provisions of this article at any time within two days of the transfer or delivery to said buyer by any seller of any certificate issued under the provisions of this article and regardless of any movement of said grain.



Section 2-11-98 - Publication of grain standards.

The commissioner shall cause all grades established under this article to be published in one or more newspapers or farm journals of general circulation throughout the state, with the dates when such grades so established shall become effective, which shall not be less than 30 days from the date of such publication. Official grades shall be kept on file in every official grading station for public inspection.



Section 2-11-99 - Apparatus for testing and grading.

The commissioner shall provide proper sieves, cleaning devices and other apparatus necessary for separating dockage from grain, grain testers, strokers and such other tools as shall be approved by the United States Department of Agriculture.



Section 2-11-100 - Inspection.

The commissioner and his duly authorized employees may enter and inspect any place where grain is stored, shipped, sold or offered for sale for the purpose of carrying out the provisions of this article. The commissioner and his duly authorized employees may, for the purpose of inspection and examination of grain, break the seals of cars; and, after such inspection has been made, the said officials shall securely close and reseal such doors as have been opened by them, using the special seal provided by the Department of Agriculture and Industries for the purpose. A record of all original seals broken by said officials and the date when broken and also a record of all state seals substituted therefor and the date and number of said seals shall be made by such officials. Any person who forcibly assaults, resists, impedes or interferes with said commissioner or his employees in the execution of any duty authorized to be performed by him under this article shall be guilty of a misdemeanor.



Section 2-11-101 - Disposition of funds and fees.

Any funds or fees collected under this article shall accrue to the Agricultural Fund and shall be used for the purpose of defraying the expenses of a proper enforcement of the provisions of this article.



Section 2-11-102 - Applicability of laws relative to inspection, suspension from sale, seizure, etc.

The provisions of Article 2 of Chapter 2 of this title shall be applicable to the provisions of this article.



Section 2-11-103 - Violations of article.

Any person violating any of the provisions of this article shall be guilty of a misdemeanor.






Article 6 - Labeling and Marketing of Honey Products.

Section 2-11-120 - Definitions.

The terms "honey," "liquid or extracted honey," "strained honey" or "pure honey" as used in this article, shall mean the nectar of plants that has been transformed by, and is the natural product of the honeybee, either in the honeycomb or taken from the honeycomb and marketed in a liquid, crystalized or granulated condition.



Section 2-11-121 - Labeling requirements - Generally.

(a) No person shall sell, keep for sale, expose or offer for sale, any article or product in imitation or semblance of honey branded as "honey," "liquid or extracted honey," "strained honey" or "pure honey" which is not pure honey, nor may the label of any such article or product in imitation or semblance of honey, depict thereon a picture or drawing of a bee, beehive or honeycomb.

(b) No person, firm, association, company or corporation shall manufacture, sell, expose or offer for sale, any compound or mixture branded or labeled as honey which shall be made up of honey mixed with any other substance or ingredient.

(c) Whenever honey is mixed with any other substance or ingredient and the commodity is to be marketed, there shall be printed on the package containing such compound or mixture a statement giving the ingredients of which it is made; if honey is one of such ingredients it shall be so stated in the same size type as are the other ingredients, but it shall not be sold, exposed for sale, or offered for sale as honey; nor shall such compound or mixture be branded or labeled with the word "honey" in any form other than as herein provided; nor shall any product in semblance of honey, whether a mixture or not, be sold, exposed or offered for sale as honey, or branded or labeled with the word "honey," unless such article is pure honey.



Section 2-11-122 - Labeling requirements - Use of "imitation" and "honey."

The word "imitation" shall not be used in the name of a product which is in semblance of honey whether or not it contains any honey. The label for a product which is not in semblance of honey and which contains honey may include the word "honey" in the name of the product and the relative position of the word "honey" in the product name, and in the list of ingredients, when required, shall be determined by its prominence as an ingredient in the product.



Section 2-11-123 - Penalty.

Any person convicted of violating the provisions of this article shall be guilty of a Class B misdemeanor as defined in Title 13A.









Chapter 12 - EGGS.

Section 2-12-1 - Definitions.

For the purpose of this chapter, the following terms shall have the meanings respectively ascribed to them in this section, unless the context clearly indicates a different meaning:

(1) DEALER. Any person who sells or offers eggs for sale in this state.

(2) PERSON. Any individual, firm, partnership, corporation or association.

(3) EGGS. The eggs of a domesticated chicken hen, which eggs are in the shell.

(4) ALABAMA EGGS. Eggs which are produced in the State of Alabama.

(5) GRADE. The quality of eggs to be determined by candling pursuant to standards or classifications for quality which are adopted and promulgated under Section 2-12-3.

(6) WEIGHT CLASS. The size of eggs to be determined by weighing pursuant to standards or classifications for size which are adopted and promulgated under Section 2-12-3.

(7) WHOLESALE. Such term shall include the sale of eggs by a dealer to a retailer or to another wholesaler.

(8) RETAIL. The sale of eggs to the user or consumer.

(9) PRODUCER. A person who sells eggs of his own hens' production only.



Section 2-12-2 - Sale requirements.

It shall be unlawful:

(1) For any dealer to offer for sale or sell any case of eggs or partial case of eggs without clearly imprinting thereon or securely attaching thereto a label on which there shall be plainly and legibly printed the name and the address of the packer of said eggs, the grade and weight class to which the eggs contained therein conform and the date on which the eggs were graded. The label and the printed matter required to appear thereon shall be of a size to be prescribed by regulations adopted by the State Board of Agriculture and Industries;

(2) For any dealer to offer for sale or sell eggs in any carton or other type of package without clearly designating thereon the name and address of the packer of said eggs or person responsible for such packing, the grade and weight class to which the eggs contained therein conform and the date on which the eggs were graded. Grade and weight class designations required on cartons or other packages shall be in letters of a size to be prescribed by regulations adopted by the State Board of Agriculture and Industries, and said board is also authorized to provide or establish by regulations an alternate or optional method under which the date on which the eggs were graded as required to be shown on any case, carton or other container of eggs under subsection (a) of this section and this subsection may be shown or designated thereon by a code number system, abbreviations, an expiration date or in any other manner approved by the board whereby the date on which the eggs are graded can be ascertained therefrom by the Commissioner of Agriculture and Industries, his agents or employees;

(3) For any dealer to offer for sale or sell eggs in bulk (not in cases, cartons, packages or other containers) from any open case, box, basket, crate or other receptacle holding such eggs in bulk without displaying conspicuously on every such receptacle a placard or heavy cardboard not smaller than seven inches by seven inches in size on which there shall be legibly and plainly printed the grade and weight class to which the eggs contained therein conform in letters not smaller than one inch in height;

(4) For any dealer or other person to offer eggs for sale by means of any newspaper advertisement, circular, window displays, radio, television or other form of advertising when the price of eggs offered for sale is designated without plainly designating in such advertisements the grade and weight class to which the eggs so advertised and offered for sale conform;

(5) For any dealer or other person to use the term "Alabama" in connection with the advertisement and sale of eggs not produced in this state;

(6) For any dealer or other person to use the word or words "fresh," "strictly fresh," "hennery eggs," "country," "locally produced," "day-old," "select," "guaranteed," "certified" or any other similar descriptive terms in connection with the advertising or sale of any eggs, unless such eggs meet the standard minimum requirements for consumer grade A eggs or consumer grade AA eggs as such grades are prescribed under the provisions of this chapter;

(7) For any dealer or other person to sell or offer for sale eggs not fit for human food as such eggs are defined under grades and standards established by the State Board of Agriculture and Industries under the provisions of this chapter;

(8) For any dealer to sell or offer for sale eggs unless the grade and weight class designation stated on the label, placard, sign or advertisement correctly states the grade and weight class to which the eggs conform;

(9) For any dealer to sell or offer for sale eggs unless such dealer has a permit as required under Section 2-12-4; or

(10) For any dealer to sell or offer for sale eggs in violation of any rule or regulation adopted and promulgated under the provisions of this chapter.



Section 2-12-3 - Grades, standards and weight classes.

To provide for uniformity in the marketing of eggs, the Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, shall adopt and promulgate, from time to time, reasonable classifications or standards for grades of quality and weight classifications or standards for the size of eggs to be sold or offered for sale in this state, and such grades and weight classes shall, so far as practicable, be consistent with the standards and classifications for grades and weight classes of the United States Department of Agriculture and the tolerances allowed thereunder as such standards, grades and weight classes are now established or may hereafter be amended. Eggs unfit for human consumption may also be defined by the State Board of Agriculture and Industries.



Section 2-12-4 - Permits for sale of eggs required; permit fee; delinquency penalty; revocation of permits and appeals therefrom.

Every retail dealer who sells eggs or offers eggs for sale in this state shall obtain a permit from the Commissioner of Agriculture and Industries which authorizes the sale or offering for sale of eggs and which shall be issued free of any cost or charge to the dealer. Such permit shall continue in effect for an indefinite period unless revoked as provided in this section or unless the commissioner requires all such permits previously issued terminated at the end of any fiscal year.

Wholesale egg dealers or any egg producer who shall elect to become subject to the requirements of this chapter, before such a dealer or producer sells eggs or offers eggs for sale in this state, shall apply for and obtain an annual permit to be issued by the Commissioner of Agriculture and Industries which shall expire on September 30 of each year and shall be renewable on or before October 1 of each year. The annual permit fee which shall be paid for each wholesale egg dealer permit shall be $5.00. The application therefor shall be on forms furnished by the commissioner, and the permit fee shall accompany each application, which amount shall be paid on or before October 1 of each year and deposited to the credit of the Egg Inspection Fund of the State Treasury. If the permit fee as required under this section is not paid by November 1 of each year or within 31 days from the date due, a delinquent penalty of 15 percent shall be added to the amount due. Failure or refusal to obtain the required permit and pay the fee due therefor is hereby declared to be unlawful and punishable under the penalty provisions of this chapter. The permits shall be subject to revocation by the Commissioner of Agriculture and Industries if the commissioner finds that the holder thereof is not complying with the requirements of this chapter, including rules and regulations adopted under this chapter. In such case the dealer shall be afforded an opportunity for hearing after at least 15 days' notice. The notice shall state the time and place of the hearing and the reason for the proposed revocation. The commissioner shall prepare or cause to be prepared an official record, which shall include testimony and exhibits, but it shall not be necessary to transcribe shorthand notes unless requested for purposes of court review. The dealer shall have the right of cross-examination of witnesses who testify and shall have the right to submit rebuttal evidence. The decision in such a case shall be in writing and shall be accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise statement of the commissioner's conclusions upon each issue of fact contested. A copy of the decision and order, findings and conclusions shall be delivered to the dealer in person or by registered or certified mail.

Any dealer may appeal the commissioner's decision or order to the circuit court of the county in which he resides or in which his principal place of business is located, by filing a complaint with the register or clerk of such court within 30 days after the service of notice of the decision. A copy of the complaint shall be served on the commissioner, in person or by registered or certified mail. The filing of the complaint shall stay enforcement of the commissioner's decision, unless the court shall order otherwise. The commissioner shall transmit the record in the case to the court within 30 days after the service of the complaint. The review by the court shall be confined to the record. The court may affirm the decision or remand the case for further proceedings, or it may reverse or modify the decision if it was affected by an error of law or was unsupported by substantial evidence or was arbitrary or capricious.



Section 2-12-5 - Sales between wholesale dealers.

A wholesale dealer who is a holder of a permit issued under the provisions of this chapter may sell or consign eggs to another wholesale dealer who holds such a permit without complying with the labeling requirements of this chapter. Such sales must be accompanied by a proper bill of sale or invoice, and the wholesale dealer to whom such eggs are sold or consigned shall, prior to selling or offering them for sale, comply with all of the requirements of this chapter.



Section 2-12-6 - Exemptions.

The provisions of this chapter shall not apply to:

(1) Producers who sell eggs of their own hens' production and who do not sell eggs received or purchased from other sources, unless such a producer elects to come under this chapter by applying for and securing a permit as provided in Section 2-12-4;

(2) Eggs to be used exclusively for hatching purposes; and

(3) Bona fide shipments of eggs in interstate commerce.



Section 2-12-7 - Furnishing duplicate copies of invoices to Department of Agriculture and Industries.

The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, under rules and regulations adopted for this purpose, shall be authorized to require any dealer granted a permit under this article to furnish to the Department of Agriculture and Industries duplicate copies of invoices or equivalent information showing the consignor, consignee, quantity, source, standard or grades of quality and weight classes of eggs included in any purchase thereof. Nothing contained in this section shall be construed to require the filing of the copy of an invoice of sale to a consumer.



Section 2-12-8 - Administration and enforcement of chapter; rules and regulations.

The Commissioner of Agriculture and Industries is charged with the administration and enforcement of this chapter, and, in order to execute the provisions thereof, he is authorized and empowered, with the approval of the State Board of Agriculture and Industries, to promulgate reasonable rules and regulations to carry out the provisions of this chapter.



Section 2-12-9 - Suspension from sale and seizure; cost of inspection and grading after suspension.

(a) Suspension from sale and seizure. Any eggs sold or offered for sale within this state or any eggs which are being transported for sale within this state which are in violation of any of the provisions or requirements of this chapter shall be subject to suspension from sale, seizure and condemnation in accordance with the provisions of Article 2 of Chapter 2 of this title, which article is applicable to the provisions of this chapter. Any person who moves, transports, sells or in any other manner disposes of any eggs after such eggs have been ordered suspended from sale without written authority from the Commissioner of Agriculture and Industries or his duly authorized agents or employees shall be guilty of a misdemeanor.

(b) Cost of inspection and grading when suspended from sale. Eggs which have been suspended or ordered withheld from sale as authorized under subsection (a) of this section shall not be released for sale, transportation or removal until all costs of the inspection, grading and releasing of such eggs by the Department of Agriculture and Industries shall be paid to the Department of Agriculture and Industries by the person on whose premises such eggs are suspended from sale or by the person who packed, graded and labeled for sale the eggs in cases, cartons, packages or other containers. The amount to be charged and collected for inspecting, grading and releasing eggs, as authorized in this section, together with the responsibility for payment thereof, shall be fixed by the State Board of Agriculture and Industries pursuant to rules and regulations providing for inspecting, grading and releasing eggs which have been ordered suspended or withheld from sale.



Section 2-12-10 - Inspections of buildings, vehicles, records, etc.; penalty for failure to pay inspection fee or affix labels.

The Commissioner of Agriculture and Industries, authorized inspectors, employees and agents of the Department of Agriculture and Industries shall have power and authority during business hours to enter any store, market or other building or place where eggs are sold or offered for sale or kept for sale or where such eggs are packaged, graded and labeled in this state or to stop and inspect any truck or other vehicle transporting eggs to be sold or offered for sale in this state and to make such examination or inspection as may be necessary to determine whether any of the provisions of this chapter or of any rule and regulation adopted under this chapter relating to the sale of eggs are being violated. Inspectors, employees and authorized agents of the Department of Agriculture and Industries shall also have power and authority to inspect, examine and review books, records, invoices and other records of purchase and sales of eggs by any person or dealer to determine whether such purchases and sales of eggs comply with the requirements of this chapter. Whenever it is found that any person or dealer has failed to pay the inspection fee or charge levied for the sale or offering for sale of eggs as required under Section 2-9-40 or where it is found that the proper inspection fee labels have not been affixed to containers in which eggs are sold or offered for sale, the Commissioner of Agriculture and Industries is authorized to add a delinquent penalty fee of 15 percent to the amount determined to be due.



Section 2-12-11 - Offenses; disposition of fines.

Any person who shall perform any of the acts which are declared unlawful by the provisions of this chapter or who fails to perform any duty or requirement imposed by the provisions of this article relating to the sale or offering for sale of eggs or who shall hinder or obstruct any authorized agent of the Commissioner of Agriculture and Industries by refusing to allow entrance at any reasonable time into any place of business for the purpose of enforcing the provisions of this article, including the review of books and records of egg sales, or who violates any rule or regulation duly promulgated under this chapter, shall be guilty of a misdemeanor and punished as now prescribed by law for such offenses. All amounts collected under this chapter as fines shall be deposited into the State Treasury to the credit of the Egg Inspection Fund existing under the provisions of Section 2-9-40.



Section 2-12-12 - Injunction.

In addition to the penalty provided in this article the Commissioner of Agriculture and Industries may apply by petition to a circuit court, and such court or the judge thereof shall have jurisdiction for cause shown, to grant a temporary restraining order or permanent injunction or both restraining any person from violating or continuing to violate any of the provisions of this article or from failing or refusing to comply with the provisions of this article or any rules or regulations duly promulgated under the provisions of this article. Such a temporary restraining order or permanent injunction shall be issued without bond.






Chapter 13 - MILK AND DAIRY PRODUCTS.

Article 1 - General Provisions.

Section 2-13-1 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them in this section:

(1) MILK. The fresh, clean lacteal secretion obtained by the complete milking of one or more healthy cows, properly fed and kept, excluding that obtained within 10 days before and five days after calving, and which contains not less than eight and five-tenths percent of solids not fat and not less than three and one-fourth percent of milk fat and not less than 11.75 percent of total solids.

(2) CREAM. That portion of milk rich in milk fats, which rises to the surface of milk standing or is separated from it by centrifugal force, is fresh and clean and contains not less than 18 percent of milk (butter) fat.

(3) BUTTER. The clean, non rancid product made by gathering in any manner the fat of fresh or ripened milk or cream into a mass, which contains a small portion of other milk constituents, with or without salt or added coloring matter, and contains not less than 80 percent of milk fat nor more than 16 percent of moisture content.



Section 2-13-2 - Purpose of article; power of board.

The purpose of the provisions of this article is to promote the dairying interest of the state, to secure to the public wholesome, clean and nutritious milk, cream, butter and by-products of the same and to prevent frauds upon the public in connection therewith. The State Board of Agriculture and Industries shall have the authority and power and it shall be its duty upon the recommendation of the commissioner to promulgate such rules and regulations as are necessary to accomplish the declared purpose of this article and to secure the enforcement of the provisions of this article; provided, that such rules and regulations shall not invade the domain of the public health laws or ordinances nor restrict the powers of the State Board of Health nor the local boards of health.



Section 2-13-4 - Adding or blending fat or oil with milk or cream.

No person himself or by his servant or agent shall, for the purpose of sale or exchange, add any fat or oil other than milk fat to or blend or compound the same with any milk, cream or skimmed milk, whether or not condensed, evaporated, concentrated, powdered, dried or desiccated, nor shall any person himself or by his servant or agent sell any milk, cream or skimmed milk in any of the aforesaid forms to which has been added or with which has been blended or compounded any fat or oil other than milk fat.



Section 2-13-5 - Sanitation of premises and utensils.

All premises and utensils used in the handling of milk or cream and the by-products of the same and all premises and utensils used in the preparation, manufacture or sale of any food product for man from milk or cream or the by-products of the same which shall be kept in an unclean, filthy or noxious condition are hereby declared to be unsanitary.



Section 2-13-6 - Utensils to be cleaned by purchaser.

Any person within the state who receives in cans, bottles or other vessels any milk or cream, ice cream or other dairy products intended for human food, when such vessels are to be returned, shall cause the said cans, bottles or other vessels to be thoroughly washed and cleaned before returning.



Section 2-13-7 - Milk from diseased cows; unsanitary premises or utensils.

It shall be unlawful for any person engaged in the business of handling or selling milk or cream or any by-product of the same or in the preparation, manufacture, or sale of any food products for man from milk or cream or any by-product of the same to maintain his premises or utensils in an unsanitary condition or to knowingly sell milk or cream drawn from sick or diseased cows or cows kept in an unsanitary place or cows fed on unwholesome feeds or slops.



Section 2-13-8 - Businesses for which permit from commissioner required; duration; application; filing fee.

Every cream station, receiving station, shipping station, creamery, cheese factory, ice cream factory or condensory or any person buying or paying for milk or cream on the basis of the butterfat contained therein shall be required to secure from the commissioner a permit to engage in such business. Such permit, unless sooner revoked, shall be valid until the next succeeding January 1. Application for such permit shall be made to the commissioner upon forms prescribed by the commissioner and approved by the State Board of Agriculture and Industries and shall be accompanied by a filing fee of $1.00. It shall be the duty of the applicant to give all information required on said application blank.



Section 2-13-9 - License for operation of testing apparatus.

It shall be unlawful for any person to operate a milk or cream testing apparatus to determine the percentage of milk fat in milk or cream for the purpose of purchasing the same, either for himself or another, without first securing a license from the commissioner, who shall issue such license upon a form prepared by him, upon payment of a fee of $1.00, which license shall be valid, unless sooner revoked, until the next succeeding January 1. The applicant for such license shall pass a satisfactory personal examination that shall satisfy said commissioner that he is competent and qualified to operate and use such apparatus and make an accurate test with the same. The license may be revoked by the commissioner when it shall be shown that such licensed person is incompetent or unreliable. Any person making application for a tester's license may be issued a permit by the commissioner to do testing until such time as a personal examination can be given by the commissioner or his duly authorized agent. The testing of each lot of milk or cream by any unlicensed person shall constitute a separate offense under this article. Any licensed person may, for a valid reason satisfactory to said commissioner, appoint a substitute for a period not to exceed 15 days, subject to the approval of said commissioner.



Section 2-13-10 - Use of standard test required.

It shall be unlawful for any person, either for himself or another, to falsely manipulate or underread or overread or take inaccurate samples or make any false determinations by Babcock test or any other contrivance used to determine the quantity of fat in milk or cream or the value of milk or cream delivered to a creamery, cheese factory, condensory, ice cream plant, milk plant or milk depot or when sold or purchased. The test shall be clear oil, free from sediment, solids or other foreign substance, and must be read at a temperature of 125 degrees to 140 degrees Fahrenheit. Test cream shall be weighed. The scales must be sensitive and accurate. The tester and owner or owners are jointly responsible for their accuracy. All licensed receiving stations, conducted for the purchase of butterfat either in the form of cream or milk shall retain in a cool, clean, sanitary place and in tightly stopped bottles or tightly covered jars the exact, properly labeled samples of cream or milk from which the butterfat test has been conducted, until 4:00 P.M. of the day following the application of the test where daily testing is practiced, and until 4:00 P.M. of the second day following the application of the test where composite testing of individual deliveries is practiced.



Section 2-13-11 - Ice cream defined and standardized.

For the purpose of this article, ice cream is hereby defined and standardized as follows: Ice cream is the frozen compound, varied as to kind and proportion of ingredients, within the limit established by custom and usage. Ice cream consists chiefly of a sweetened and flavored mixture of cream or milk and cream or milk with or without added milk fat in the form of sound, sweet butter or as contained in condensed, evaporated or concentrated milk or in milk powder and with or without added milk solids not fat and in the form of skimmed milk powder or as contained in milk powder or in condensed, evaporated or concentrated skimmed milk or of sweetened and flavored homogenized or emulsified mixture of sound, sweet butter, milk powder or skimmed milk powder and water, with the addition of gelatin, vegetable gums or other wholesome stabilizer. Standard ice cream contains not less than 10 percent butterfat, and the total content of solids shall be not less than 33 percent; except, that when the ingredients of standard ice cream include eggs, fruit or fruit juices, cake confection, cocoa or chocolate or nuts, such reduction of the percentage of butterfat as may be due to the addition of such ingredients shall be allowed, provided such milk fat content is not less than eight percent.



Section 2-13-12 - Adulterated ice cream.

For the purpose of this article, ice cream shall be deemed to be adulterated:

(1) If in quality or grade it is lower than the professed standard of quality or grade under which it is sold or offered for sale;

(2) If it contains any poisonous or other deleterious ingredients which may render such ice cream injurious to health;

(3) If it contains any rancid or renovated or processed butter or any fat or oil other than milk fat and the fat or oil of contained eggs and nuts and the fat or oils of substances used for flavoring;

(4) If it contains in whole or in part any filthy or decomposed substances which may render such ice cream injurious to health; or

(5) If it contains less weight per unit volume than the standards promulgated from time to time by the State Board of Agriculture and Industries.



Section 2-13-13 - Misbranded ice cream.

For the purpose of this article, ice cream shall be deemed to be misbranded:

(1) If the label, brand, tag or notice under which it is sold is false or misleading in any particular as to the kind, grade or quality or composition of such ice cream;

(2) If it is sold as the product of one manufacturer when in reality it is the product of another manufacturer; or

(3) If on the label, brand, tag or notice under which it is sold there is any false statement concerning the sanitary conditions under which it is manufactured.



Section 2-13-14 - Requirements relative to milk and cream tests.

Any person, firm, company, association, corporation or agent thereof engaged in the business of buying milk or cream on the basis of or in any manner with reference to the amount or percentage of butterfat contained therein, as determined by the Babcock test, shall use standard Babcock bottles, pipettes and weights as defined in specifications for "Standard Babcock Testing Glassware and Weights," which shall be passed by the State Board of Agriculture and Industries. All such Babcock test bottles, pipettes and weights so used shall be subject to inspection and proper approval or condemnation in the same manner as is authorized in the inspection of other weighing or measuring devices. It shall be unlawful for any person, persons, firm, company, association, corporation or any agent or agents thereof to use any other than standard test bottles, pipettes and weights to determine the amount of fat in milk or cream bought on the butterfat basis as determined by the Babcock test. All bottles and pipettes used in measuring milk or milk products for making determinations of the percentage of fat in said milk or milk products shall have clearly blown or otherwise permanently marked in the side of the bottle or pipette the word, "sealed," and in the side of the pipette or the side or the bottom of the bottle the name, initials or trademark of the manufacturer and his designating number, which designating number shall be furnished by the Commissioner of Agriculture and Industries upon application by the manufacturer and upon the filing by the manufacturer of a bond in the sum of $1,000.00 with the sureties, to be approved by said commissioner, conditioned upon conformance with the requirements of this section. A record of the bonds furnished, the designating number and to whom furnished shall be kept in the office of the commissioner. Any manufacturer who sells Babcock or other milk, cream or butter test bottles or pipettes to be used in this state that do not comply with the provisions of this section shall suffer a penalty of $500.00, to be recovered by the Attorney General in a civil action in the name of the state upon the bond of such manufacturer. No person shall use, for the purpose of determining the percentage of milk fat in milk or milk products, any bottles or pipettes unless they comply with the provisions of this section relating thereto.



Section 2-13-15 - Annual reports of creameries, milk plants, etc.

Creameries, ice cream plants, milk plants and cream and milk stations, when buying cream or milk, shall report annually, on or before March 1 of each year, the amount of milk or cream or both purchased during the preceding calendar year, with the amount of fat in the milk or cream or both, and the total price paid for the same, on blanks furnished by the commissioner.



Section 2-13-16 - Imitation butter and imitation cheese defined.

Every article, substitute or compound, except that produced from pure milk or cream from milk cows, made in the semblance of or designed to be used for and in the place of butter, is imitation butter. Every article, substitute or compound, except that produced from pure milk or cream from milk of cows, made in the semblance of or designed to be used for and in the place of cheese, is imitation cheese. No person shall manufacture, sell, solicit or take orders to deliver, ship, consign or forward by any common carrier, public or private, and no common carrier shall knowingly receive or transport any such imitation butter or cheese except in the manner and subject to the provisions of this article and in compliance with the rules and regulations promulgated by the State Board of Agriculture and Industries.



Section 2-13-17 - Substitutes for butter and cheese - Required stamping or marking on containers.

A substitute for butter and cheese not having a yellow color nor colored in imitation of butter and cheese may be manufactured, sold, shipped, possessed, consigned or forwarded by common carriers, public or private, if each tub, firkin, box or other package in which the same is kept, sold, shipped, consigned or forwarded shall have branded, stamped or marked on the side or top thereof in the English language in a durable manner the words "substitute for butter" or "substitute for cheese," as the case may be, the letters of the words to be black Gothic and not less than one inch in height by one inch in width. The defacing, erasing, cancelling or removing of this brand or mark with intent to mislead, deceive or violate any section of this article is prohibited.



Section 2-13-18 - Substitutes for butter and cheese - Statement required to accompany sale; transportation through state.

No substitute for butter or cheese shall be offered for sale in the manufacturer's original package under the name of or for true butter or cheese made from the milk or cream of cows, nor shall any substitute for butter or cheese be offered for sale or sold unless the purchaser at the time was informed thereof and, in addition, furnished with a printed statement in the English language in prominent type that the substance sold is such substitute and giving the name and place of business of the maker. Nothing contained in this section, however, shall be so construed as to prohibit the transportation of imitation butter or cheese through and across the state.



Section 2-13-19 - Substitutes for butter and cheese - Possession of substitutes; use of certain words or representations in sale or advertisement.

No person shall have in his possession or under his control any substance designed as a substitute for butter or cheese unless the tub, firkin, box or package holding the same is branded or marked in black Gothic letters one inch high by one inch in width. No person shall use in any way, in connection or association with the sale or exposure for sale or advertisement of any substance designed to be used as a substitute for butter, the word "butter," "creamery," "dairy" or the name or representation of any breed of dairy cattle or any combination of such word or words and representations or any other words or symbols or combination thereof commonly used in the sale of butter.



Section 2-13-20 - Substitutes for butter and cheese - Sale of substitutes tending to deceive public.

It shall be unlawful for any person to manufacture, sell, offer for sale, possess for sale, barter, exchange or give away any substitute for butter which is molded in such form or shape or manner or which because of any brand, name, mark or advertisement has a reasonable tendency to cause the public to think or believe said substitute to be butter.



Section 2-13-21 - Renovated butter.

No person shall sell in this state any butter that is produced by taking original packing stock butter or other butter or both and melting the same so that the butterfat can be drawn off or extracted, then mixing the said butterfat with skimmed milk or milk or cream or other milk product and rechurning or reworking the said mixture or that produced by any process that is commonly known as boiled, process or renovated butter, unless the words "renovated butter" shall be plainly branded with Gothic or boldface letters at least three fourths of an inch in height on the top and sides of each tub, box, pail or other kind of case or package or on the wrapper of prints or rolls in which it is put up. If such butter is exposed for sale uncovered or not in a case or package, a placard containing the labels so printed shall be attached to the mass of butter in such manner as to easily be seen and read by the purchaser. The branding or marking of all packages shall be in the English language and in a conspicuous place so as to be easily seen and read by the purchaser.



Section 2-13-22 - Applicability of laws relative to inspection, suspension from sale, seizure, etc.

The provisions of Article 2 of Chapter 2 of this title shall be applicable to the provisions of this article.






Article 3 - Health Regulations Governing Milk and Milk Products.

Section 2-13-80 - Purpose of article.

The purpose of this article is to more effectively utilize the existing agencies or departments of the State of Alabama in regulating production, processing and distribution of milk and milk products to the end that the inhabitants of this state will be supplied with a wholesome and healthful supply of milk, cream, milk products and by-products thereof. It is, therefore, declared to be in the public interest that milk and milk products be produced, processed, distributed and otherwise handled under requirements as provided for in this article and as otherwise provided by law.



Section 2-13-81 - Cooperation among state agencies.

There shall be the fullest cooperation, including the making available of information, between the state Department of Agriculture and Industries, the State Board of Health and the Alabama Dairy Commission in the making of surveys, investigations and inquiries for the purpose of determining whether or in what manner the production, processing and distribution of milk, cream and milk products may affect the public health. Whenever the findings in the report of any survey, investigation or inquiry made by the state Department of Agriculture and Industries, the State Board of Health or the Alabama Dairy Commission show any hazard to public health existing incident to the production, processing or distribution of milk, cream or milk products, the State Board of Health shall take such action as may be necessary to remove such hazard. The Commissioner of Agriculture and Industries may also take such action as may be necessary to remove such hazard under authority provided in Sections 2-13-84 and 2-13-92. Nothing contained in this article shall limit the authority of the State Board of Health to take immediate action when it appears necessary in the interest of public health. Nothing contained in this article shall be construed to limit or affect the authority and jurisdiction conferred on the Alabama Dairy Commission under any provisions of Article 2 of this chapter and any amendments thereto.



Section 2-13-84 - Milk transported into Alabama.

No milk shall be shipped or transported into the State of Alabama from another state unless such milk is produced and handled under sanitary conditions no less adequate in protection of public health than milk produced in the State of Alabama. Shipping or transporting such milk into the State of Alabama must be authorized by permits as provided in Section 2-13-83 and must be authorized by a permit by the Commissioner of Agriculture and Industries as provided in Section 2-13-83. Said commissioner is hereby authorized to issue or revoke such permits as have been issued by the commissioner under rules and regulations adopted under the provisions of this article providing for a method of ascertaining the conditions under which such milk shipped into the State of Alabama was produced and handled. Any milk shipped into the State of Alabama in violation of the provisions of this section or rules and regulations promulgated under this article shall be suspended from sale, seized and condemned in accordance with the procedure set forth under Article 2, Chapter 2 of this title.



Section 2-13-86 - Permits issued by commissioner on semiannual basis; suspension or revocation.

Permits issued by the Commissioner of Agriculture and Industries pursuant to this article shall be issued on a semiannual basis and may be suspended or revoked by the commissioner for any good and sufficient cause after written notice of the cause has been given to the permit holder.



Section 2-13-87 - Issuance and revocation of permit.

The commissioner shall issue to each person, firm or corporation who holds a permit issued under the authority of Section 2-13-82 or Section 2-13-83 a permit for a semiannual period, as authorized by this article upon the application of such person, firm or corporation. The commissioner shall have no authority to revoke a permit so issued to any such person, firm or corporation until an inspection of the premises has been made by the commissioner or by an employee of the Department of Agriculture and Industries. Revocation must be in writing, and no permit shall be revoked except for violations of rules and regulations promulgated under the provisions of this article. Any revocation of a permit shall not become effective until three days after the order of revocation has been delivered to the permit holder. Delivery of the notice may be made by registered or certified mail.



Section 2-13-89 - Seizure of milk in transit.

No milk in transit can be stopped, seized or condemned by the commissioner unless said milk has been produced, processed or delivered by a person, firm or corporation who does not hold a permit under the provisions of this article or whose permit has been previously revoked for cause.



Section 2-13-90 - Appeal from order or action of commissioner.

Any person affected by any order or action of the Commissioner of Agriculture and Industries authorized by this article, who deems himself aggrieved by any such order or action, may within 15 days after receiving notice of such order or action have such order or action reviewed by appeal to the Circuit Court of Montgomery County, Alabama, by filing a complaint setting out the specific order or action or any part thereof whereby said person deems himself aggrieved and shall present to said court such testimony as shall be deemed necessary to support such grievance. All such complaints shall be given preferred settings on the trial docket and shall be heard by the court as speedily as possible. The appeal shall be perfected upon posting of a bond for costs of the appeal, accompanied by the complaint.



Section 2-13-91 - Powers of state and local boards of health not restricted.

Nothing contained in this article or rules and regulations promulgated hereunder shall be construed to invade the domain of the public health laws, regulations or ordinances nor restrict the powers and authority of the State Board of Health, the county boards of health or any city or town in the State of Alabama, but is supplemental thereto for the accomplishment of this article.



Section 2-13-92 - Right of entry of commissioner; investigations and inspections; examination of records; resisting or interfering with commissioner.

The Commissioner of Agriculture and Industries and inspectors, employees and agents of the Department of Agriculture and Industries shall have power and authority to enter upon any premises where milk being or having been shipped or transported into the State of Alabama is processed, bottled, collected, cooled or otherwise handled or to stop and inspect any truck or other vehicle transporting milk into this state, except as provided in this article, to be sold or offered for sale in this state and to make such investigations, examinations or inspections as may be necessary to determine whether such milk, cream, milk products or by-products thereof being shipped or transported into this state are produced, distributed, processed or otherwise handled in accordance with the requirements of this article and rules and regulations promulgated hereunder. Such power and authority shall also include authority to examine the records of any milk processing establishment for the purpose of determining the origin or place of production of milk handled at such establishment to the end that it may be determined whether such milk is produced and handled in accordance with the requirements of this article. All information received by the Commissioner of Agriculture and Industries or any employee, official or agent of said commissioner as a result of the examination of records of any milk processing establishment shall be regarded and considered confidential, and it shall be unlawful for any official, employee or agent of the Commissioner of Agriculture and Industries to reveal any of said confidential information. It shall be unlawful for any person to resist, prevent or refuse to allow the Commissioner of Agriculture and Industries or inspectors, employees or agents of the Department of Agriculture and Industries entrance or access to premises as authorized under this article or to otherwise interfere or prevent such official or employee from carrying out the provisions of this article.



Section 2-13-93 - Rules and regulations.

The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, is authorized to promulgate and adopt rules and regulations to effectuate the evident intent and purposes of this article. All rules and regulations promulgated under this article shall be in writing, and said rules and regulations shall become effective 30 days after a copy of the same has been posted in the office of the commissioner. The commissioner shall mail a copy of all such rules and regulations to each holder of a permit issued under this article, addressed to such permit holder at his last known address. No rule or regulation under the authority of this article shall become effective prior to the expiration of 30 days from the date of its promulgation and posting as aforesaid.



Section 2-13-94 - Violation a misdemeanor.

Any person, firm, corporation or association who shall violate any of the provisions of this article or who fails to perform any duty or requirement imposed by the provisions of this article or who violates any rules or regulations duly promulgated hereunder shall be guilty of a misdemeanor and punished as prescribed by law for such offenses.






Article 4 - Alabama Dairy Promotion.

Section 2-13-110 - Short title.

This article shall be known as the "Alabama Dairy Promotion Act."



Section 2-13-111 - Legislative declaration and findings.

(a) It is hereby declared and the Legislature hereby finds that:

(1) Dairy products are basic foods that are a valuable part of the human diet;

(2) The production of dairy products plays a significant role in the state's economy, the milk from which dairy products are manufactured is produced by milk producers and dairy products are consumed by thousands of people throughout the state and the United States;

(3) Dairy products must be readily available and marketed efficiently to ensure that the people of the state receive adequate nourishment;

(4) The maintenance and expansion of existing markets for dairy products are vital to the welfare of milk producers and those concerned with marketing, using and producing dairy products, as well as to the general economy of the state;

(5) Dairy products move in intrastate, interstate and foreign commerce;

(6) The Ninety-eighth Congress of the United States enacted the Dairy Production Stabilization Act of 1983 and established the National Dairy Board (7 U.S.C. § 4501 et seq.) authorizing the establishment of orderly procedures for financing promotional and educational programs for milk and dairy products through a mandatory $0.15 per hundredweight assessment on all milk produced in the United States for commercial use, and the carrying out of a coordinated program of promotion designed to strengthen the dairy industry's position in the marketplace, and authorizing such orderly procedures to permit a milk producer or a producer's cooperative to establish that the producer is participating in active, ongoing qualified state or regional dairy product promotion or nutrition education programs intended to increase consumption of milk and dairy products generally, to receive credit in determining the assessment due from such producer for contributions to such state programs in an amount not in excess of $0.10 per hundredweight of milk marketed; and

(7) The American Dairy Association of Alabama has been designated by the Secretary of Agriculture of the United States Department of Agriculture as a qualified promotional organization pursuant to the terms of the Dairy Production Stabilization Act of 1983 (7 U.S.C. § 4501 et seq.).

(b) It, therefore, is declared to be the policy of the Legislature that it is in the public interest to authorize the establishment, through the exercise of the powers provided in this article, of an orderly procedure for financing (through assessments on all milk produced in the state for commercial use) and carrying out a coordinated program of promotion designed to strengthen the dairy industry's position in the marketplace and to maintain and expand domestic and foreign markets and uses for fluid milk and dairy products produced in the state and the United States. All funds obtained by the state ADA as a result of the passage of this article shall be exclusively utilized to promote the dairy industry within the State of Alabama, and its contiguous states. Nothing in this article may be construed to provide for the control of production or otherwise limit the right of individual milk producers to produce milk.



Section 2-13-112 - Definitions.

The following terms shall have the following meanings unless the context shall provide otherwise:

(1) STATE. The State of Alabama;

(2) MILK. Any class of cow's milk produced in the state;

(3) DAIRY PRODUCTS. Products manufactured for human consumption which are derived from the processing of milk and includes fluid milk products;

(4) FLUID MILK PRODUCTS. Those dairy products normally consumed in liquid form;

(5) PERSON. Any individual, group of individuals, partnership, corporation, association, cooperative association, or any other entity;

(6) PRODUCERS. Any person engaged in the production of milk for commercial use;

(7) PROMOTION. Actions such as paid advertising, sales promotion and publicity to advance the image and sales of and demand for dairy products;

(8) NUTRITION EDUCATION. Those activities intended to broaden the understanding of sound nutritional principle including the role of milk and dairy products in a balanced diet;

(9) STATE ADA. The American Dairy Association of Alabama, an affiliated member organization of Southeast United Dairy Industry Association;

(10) SOUTHEAST UNITED DAIRY INDUSTRY ASSOCIATION. A regional dairy promotion organization coordinating regional dairy promotion activities in the southeast United States;

(11) DAIRY DIVISION. A division of the Alabama Farmers Federation composed of all Alabama dairy farmers;

(12) BULK TANK UNIT. A bulk tank unit as defined in accordance with the State Board of Health, Dairy Inspection Division;

(13) HANDLER. Any person engaged in the business of distributing, marketing, or in any manner handling fluid milk or dairy products, in whole or in part, for consumption;

(14) NATIONAL DAIRY BOARD. The National Dairy Promotion and Research Board established under 7 U.S.C. §4504, as amended;

(15) ACT. The Alabama Dairy Promotion Act; and

(16) COOPERATIVE ASSOCIATION. Any cooperative marketing association of producers which is organized under the provisions of the act of Congress of February 18, 1922, known as the "Capper-Volstead Act."



Section 2-13-113 - Activities under article not in restraint of trade.

No association, meeting or activity undertaken pursuant to the provisions of this article and intended to benefit all of the producers and handlers of milk and dairy products in Alabama shall be deemed or considered illegal or in restraint of trade.



Section 2-13-114 - Referendum on assessment of milk producers and handlers.

It is hereby further declared to be in the public interest and highly advantageous to the agricultural economy of the state that producers and handlers of milk and dairy products shall be permitted by referendum to be held among producers in the state and subject to the provisions of this article, to levy upon themselves an assessment on such milk produced in the state, for the purpose of financing or contributing towards the financing of a program of promotion and nutrition education designed to strengthen the dairy industry's position in the marketplace and to maintain and expand domestic and foreign markets and use for fluid milk and dairy products produced in the state and the United States. It is hereby further declared to be in the public interest and highly advantageous to the agricultural economy of the state that the state ADA conduct the referendum in coordination with the Alabama Farmers Dairy Division in accordance with the provisions of this article and the Federal Dairy Promotion Program codified in 7 U.S.C. §4501 et seq.



Section 2-13-115 - Notice of referendum; amount of assessment; mail ballot; proof of eligibility of bulk tank unit to vote.

(a) With respect to any referendum conducted under the provisions of this article, the state ADA and Alabama Farmers Dairy Division shall, before calling and announcing such referendum, fix, determine and publicly announce at least 30 days before the date determined upon for such referendum, the date, hours and polling places for voting in such referendum, the amount and basis of the assessment proposed to be collected, the means by which such assessment shall be collected if authorized by the producers, and the general purposes to which said amount so collected shall be applied. No annual assessment levied under the provisions of this article shall exceed the federally mandated $0.15 per hundredweight of milk produced; however, an amount not to exceed $0.10 per hundredweight of milk produced shall be credited to the state ADA for dairy product promotion and nutrition education programs.

(b) As an alternative method of conducting a referendum under the provisions of this article, the state ADA and Alabama Farmers Dairy Division in its discretion may conduct the referendum by a mail ballot as herein provided. In the event that a decision is made to conduct a mail ballot, public notice of said mail ballot shall be made at least 30 days before the date of said referendum. Said notice shall contain the same information required by subsection (a) of this section except that the notice will also state that the ballot is to be conducted by mail rather than at polling places. The notice shall also state that official ballots are being mailed on a date specified in the notice to all bulk tank units known by the state ADA and Alabama Farmers Dairy Division to be eligible to vote and that any bulk tank unit not receiving by mail an official ballot by a date specified in the notice will have 10 days thereafter to apply for an official ballot at the office of the state ADA. The notice shall state the deadline for the receipt of all ballots and the address of the state ADA.

(c) Official ballots shall be prepared by the state ADA and Alabama Farmers Dairy Division and mailed by first class mail to the last known address of all bulk tank units known to be eligible to vote. As announced in the public notice, said ballots shall be made available for a period of not less than 10 days, to those who are eligible to vote in said referendum and did not receive a ballot by mail.

(d) Before any bulk tank unit shall receive an official ballot, he shall furnish such proof as the state ADA and Alabama Farmers Dairy Division Service may require of his eligibility to vote in said referendum. The state ADA shall keep a list of those bulk tank units who receive official ballots. No bulk tank unit may receive more than one official ballot unless the bulk tank unit proves to the satisfaction of the state ADA and Alabama Farmers Dairy Division Service that the ballot has been lost or destroyed.

(e) No votes shall be counted which are not on official ballots. To be eligible to be counted, ballots must be received by the state ADA at the place and by the deadline previously announced in the public notice of said referendum.



Section 2-13-116 - Supervision of referendum; expenses.

The arrangements for management and supervision of any referendum conducted under the provisions of this article shall be under the direction of the state ADA in cooperation with the Alabama farmers dairy division of each county in the state, and any and all expenses in connection therewith shall be borne by the state ADA.



Section 2-13-117 - Statewide basis of referendum; question.

Any referendum conducted under the provisions of this article shall be held on a statewide basis. In such referendum, the bulk tank units eligible for participation shall vote upon the question of whether or not there shall be levied an annual assessment for a period of five years in the amount set forth in the call for such referendum.



Section 2-13-118 - Collection of assessment if voted on.

If in such referendum called under the provisions of this article, a simple majority of the bulk tank units eligible to participate and voting therein shall vote in the affirmative and in favor of the levying and collection of such assessment proposed in such milk referendum covered thereby, then such assessment shall be collected in the manner determined and announced by the state ADA.



Section 2-13-119 - Call for another referendum.

In the event such referendum to be conducted as herein provided shall not be supported by a majority of those eligible for participation and voting therein, then the state ADA and Alabama Farmers Dairy Division conducting the said referendum shall have the full power and authority to call another referendum for the purposes herein set forth in the next succeeding year, on the question of an annual assessment for five years.



Section 2-13-120 - Publication of referendum information; notice.

Referendum date, hours, voting places, rules and regulations with respect to the holding of such referendum shall be published by the state ADA and Alabama Dairy Farmers Federation Service through the medium of the public press in the state at least 30 days before the holding of such referendum, and direct written notice thereof shall likewise be given to all dairy-related organizations within the state and to each county extension agent and shall likewise state the method by which such assessment shall be collected and how the proceeds thereof shall be administered and the purposes to which the same shall be applied, which purposes shall be in keeping with the provisions of this article.



Section 2-13-121 - Ballots; poll holders; declaration of results.

The state ADA and Alabama Farmers Dairy Division shall likewise prepare and distribute in advance of such referendum all necessary ballots for the purposes thereof, and shall, under rules and regulations promulgated, arrange for the necessary poll holders for conducting the said referendum; and following such referendum and within 10 days thereafter shall canvass and publicly declare the result of such referendum.



Section 2-13-122 - Vote of cooperative association as roll of members; eligibility of cooperative association to vote; notification of intent to vote.

(a) In conducting any referendum under this article, the state ADA and Alabama Farmers Dairy Division shall consider the approval or disapproval by any cooperative association engaged in a bona fide manner in marketing milk or the dairy products as the approval or disapproval of the producers who are members of or under contract with such cooperative association of producers.

(b) In order to be eligible to vote in a referendum, a cooperative association must:

(1) Certify to the state ADA and Alabama Farmers Dairy Division in conjunction with casting its ballot, that the association is organized under the provisions of the "Capper-Volstead Act" and that it is engaged in a bona fide manner in marketing its members' milk or dairy products;

(2) Certify to the state ADA and Alabama Farmers Dairy Division in conjunction with casting its ballot, the number of bulk tank units on whose behalf the cooperative association is casting a ballot, that such bulk tank units are members of or under contract with the cooperative association and that the association was engaged during the representative period in marketing the milk of each of the bulk tank units for whom the cooperative association claims the right to vote;

(3) Furnish to the state ADA and Alabama Farmers Dairy Division in conjunction with casting its ballot, a copy of the resolution authorizing the casting of the ballot;

(4) Certify to the state ADA and Alabama Farmers Dairy Division in conjunction with casting its ballot, that the cooperative association has complied with the requirements of subsection (c) of this section; and

(5) Agree to make available to the state ADA and Alabama Farmers Dairy Division necessary records and information pertaining to the representative period to validate the eligibility of the cooperative association to vote and to verify the number and identity of the producers on whose behalf the cooperative association claims the right to vote.

(c) Not later than 30 days prior to the beginning of the referendum, each cooperative association shall notify the state ADA and Alabama Farmers Dairy Division as to whether or not the association intends to vote on behalf of its bulk tank units.



Section 2-13-123 - Collection of assessment; enforcement.

(a) In the event a majority of the bulk tank units eligible for participation in such referendum and voting therein shall vote in favor of such assessment, then the said assessment shall be collected monthly for the number of years set forth in the call for such referendum, and the collection of such assessment shall be under such method, rules and regulations as may be determined by the state ADA conducting the same; and the said assessment so collected shall be paid into the treasury of the state ADA to be used together with other funds from other sources. Funds to be collected pursuant to a referendum conducted under this article shall be withheld and paid by each handler, including producer handlers, to the state ADA by the last calendar day of the month succeeding the month in which the milk was received by the handler.

(b) In the event of a failure to pay part or all of an assessment levied pursuant to this article, the Attorney General of the state shall, upon the request of the state ADA, enforce the provisions of this article and collect such moneys for payment to the state ADA. In the alternative to requesting the Attorney General to enforce the provisions of this article, the state ADA may bring a civil action to collect assessment from a handler failing to pay such assessments. A handler found to have failed to pay assessments pursuant to this article shall also be liable for reasonable attorney's fees and costs in the collection of such assessments.



Section 2-13-124 - Refund of assessment paid by dissatisfied bulk tank unit; transfer of funds to National Dairy Board.

In the event such referendum is carried in the affirmative and the assessment is levied and collected as provided herein and under the regulations to be promulgated by the state ADA, any bulk tank unit upon and against whom such assessments shall have been levied and collected under the provisions of this article, if a bulk tank unit is dissatisfied with said assessment and the result thereof, such unit shall have the right to demand the treasurer of the state ADA to refund such assessment so collected from such bulk tank unit, provided such demand for refund is made in writing within 30 days from the date on which said assessment is collected or due to be collected, whichever is earlier, from such bulk tank unit under the rules and regulations of the state ADA. Pursuant to the Dairy Promotion Stabilization Act of 1983, 7 U.S.C. §4510 et seq., any such funds shall be transferred to the National Dairy Board by the treasurer of the state ADA.



Section 2-13-125 - Statement of amounts collected.

In the event of the levying and collection of assessments as herein provided, the treasurer of the state ADA conducting same shall, within 90 days after the end of any calendar year in which such assessments are collected, have available upon written request by a producer, or Alabama Farmers Dairy Division or other agency of the state, a statement of the amount or amounts so received and collected by him under the provisions of this article.









Chapter 13A - SOUTHERN DAIRY COMPACT.

Section 2-13A-1 - Southern Dairy Compact.

The Southern Dairy Compact is enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

Section 1. Statement of purpose, findings, and declaration of policy.

The purpose of this compact is to recognize the interstate character of the southern dairy industry and the prerogative of the states under the United States Constitution to form an interstate commission for the southern region. The mission of the Commission is to take such steps as are necessary to assure the continued viability of dairy farming in the South, and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is an essential agricultural activity of the South. Dairy farms, and associated suppliers, marketers, processors, and retailers, are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential, and they are an integral part of the region's rural communities. The farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities.

By entering into this compact, the participating states affirm that their ability to regulate the price that southern dairy farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the Southern dairy industry, with all the associated benefits.

Recent dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the southern dairy region. Historically, individual state regulatory action had been an effective emergency remedy available to farmers confronting a distressed market. The system of federal orders, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices paid to producers for raw milk, without preempting the power of states to regulate milk prices above the minimum levels so established.

In today's regional dairy marketplace, cooperative, rather than individual, state action is needed to more effectively address the market disarray. Under our constitutional system, properly authorized states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of Congress, under the compact clause of the Constitution.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the system of federal orders nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the system of federal orders be discontinued. In that event, the Commission may regulate the marketplace in lieu of the system of federal orders. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the system of federal orders.

Section 2. Definitions.

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1) "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in subsection (b) of Section 3.

(2) "Commission" means the Southern Dairy Compact Commission established by this compact.

(3) "Commission marketing order" means regulations adopted by the Commission pursuant to Sections 9 and 10 of this compact in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the Commission. Such order may establish minimum prices for any or all classes of milk.

(4) "Compact" means this interstate compact.

(5) "Compact over-order price" means a minimum price required to be paid to producers for Class I milk established by the Commission in regulations adopted pursuant to Sections 9 and 10 of this compact, which is above the price established in federal marketing orders or by state farm price regulation in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the Commission.

(6) "Milk" means the lacteal secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. The term is used in its broadest sense and may be further defined by the Commission for regulatory purposes.

(7) "Partially regulated plant" means a milk plant not located in a regulated area but having Class I distribution within such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein.

(8) "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation.

(9) "Pool plant" means any milk plant located in a regulated area.

(10) "Region" means the territorial limits of the states which are parties to this compact.

(11) "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order.

(12) "State dairy regulation" means any state regulation of dairy prices and associated assessments, whether by statute, marketing order, or otherwise.

Section 3. Rules of construction.

(a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the Commission the option to replace them with one or more commission marketing orders pursuant to this compact.

(b) This compact shall be construed liberally in order to achieve the purposes and intent enunciated in Section 1. It is the intent of this compact to establish a basic structure by which the Commission may achieve those purposes through the application, adaptation, and development of the regulatory techniques historically associated with milk marketing and to afford the Commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the Commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

Section 4. Commission established.

There is hereby created a commission to administer the compact, composed of delegations from each state in the region. The Commission shall be known as the Southern Dairy Compact Commission. A delegation shall include not less than three nor more than five persons. Each delegation shall include at least one dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, and one consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in, the appointing state. Delegation members shall serve no more than three consecutive terms with no single term of more than four years, and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the Commission.

Section 5. Voting requirements.

All actions taken by the Commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment, or rescission of the Commission's bylaws, shall be by majority vote of the delegations present. Each state delegation shall be entitled to one vote in the conduct of the Commission's affairs. Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds vote of the delegations present. The establishment of a regulated area that covers all or part of a participating state shall require also the affirmative vote of that state's delegation. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the Commission's business.

Section 6. Administration and management.

(a) The Commission shall elect annually from among the members of the participating state delegations a chairperson, a vice-chairperson, and a treasurer. The Commission shall appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the Commission, and, together with the treasurer, shall be bonded in an amount determined by the Commission. The Commission may establish through its bylaws an executive committee composed of one member elected by each delegation.

(b) The Commission shall adopt bylaws for the conduct of its business by a two-thirds vote and shall have the power by the same vote to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form with the appropriate agency or officer in each of the participating states. The bylaws shall provide for appropriate notice to the delegations of all Commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The Commission shall file an annual report with the Secretary of Agriculture of the United States, and with each of the participating states by submitting copies to the Governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the Commission may engage in all of the following:

(1) Sue and be sued in any state or federal court.

(2) Have a seal and alter the same at pleasure.

(3) Acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes.

(4) Borrow money and to issue notes, to provide for the rights of the holders thereof, and to pledge the revenue of the Commission as security therefor, subject to the provisions of Section 18 of this compact.

(5) Appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties, and qualifications.

(6) Create and abolish such offices, employments, and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees.

(7) Retain personal services on a contract basis.

Section 7. Rule-making power.

In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the Commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this compact.

Section 8. Powers to promote regulatory uniformity, simplicity, and interstate cooperation.

The Commission may:

(1) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region.

(2) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy marketing laws and regulations and to prepare estimates of cost savings and benefits of such programs.

(3) Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems. Conduct symposia or conferences designed to improve industry relations, or a better understanding of problems.

(4) Prepare and release periodic reports on activities and results of the Commission's efforts to the participating states.

(5) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve, or promote more efficient assembly and distribution of milk.

(6) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling, and for all other services, performed with respect to milk.

(7) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms.

Section 9. Equitable farm prices.

(a) The powers granted in this section and Section 10 shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this Article authorizes the Commission to establish one or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to Class I milk. Such compact over-order price shall not exceed one dollar and fifty cents ($1.50) per gallon at Atlanta, Georgia, however, this compact over-order price shall be adjusted upward or downward at other locations in the region to reflect differences in minimum federal order prices. Beginning in 1990, and using that year as a base, the foregoing one dollar and fifty cents ($1.50) per gallon maximum shall be adjusted annually by the rate of change in the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the Commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The Commission may establish a compact over-order price for milk to be paid by pool plants and partially regulated plants. The Commission also may establish a compact over-order price to be paid by all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order price or by one or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession, or any other factors not related to the purposes of the regulation and this compact. Producer-handlers as defined in an applicable federal market order shall not be subject to a compact over-order price. The Commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e) In determining the price, the Commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to, the price of feed, the cost of labor including the reasonable value of the producer's own labor and management, machinery expense and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public, and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the Commission shall take such other action as is necessary and feasible to help ensure that the over-order price does not cause or compensate producers so as to generate local production of milk in excess of those quantities necessary to assure consumers of an adequate supply for fluid purposes.

(g) The Commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The Commission may reimburse other agencies for the reasonable cost of providing these services.

Section 10. Optional provisions for pricing order.

Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to, any of the following:

(1) Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program.

(2) With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the Commission, or a single minimum price for milk purchased from producers or associations of producers.

(3) With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for Class I milk.

(4) Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials, and competitive credits with respect to regulated handlers who market outside the regulated area.

(5) Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them.

a. With respect to regulations establishing a compact over-order price, the Commission may establish one equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

b. With respect to any commission marketing order, as defined in Section 2, subdivision (9), which replaces one or more terminated federal orders or state dairy regulation, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6) Provisions requiring persons who bring Class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the Class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the Class I price established by the compact over-order price or commission marketing order.

(7) Provisions specially governing the pricing and pooling of milk handled by partially regulated plants.

(8) Provisions requiring that the account of any person regulated under the compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area.

(9) Provision requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to subsection (a) of Section 18 of Article VII.

(10) Provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966.

(11) Other provisions and requirements as the Commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

Section 11. Rule-making procedure.

Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under subsection (f) of Section 9, or amendment thereof, as provided in Article IV, the Commission shall conduct an informal rule-making proceeding to provide interested persons with an opportunity to present data and views. Such rule-making proceeding shall be governed by Section 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C. Section 553). In addition, the Commission shall, to the extent practicable, publish notice of rule-making proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the Commission shall hold a public hearing. The Commission may commence a rule-making proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

Section 12. Findings and referendum.

In addition to the concise general statement of basis and purpose required by Section 4(b) of the Federal Administrative Procedure Act, as amended (5 U.S.C. Section 553 (c)), the Commission shall make findings of fact with respect to:

(1) Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under Article IV.

(2) What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes.

(3) Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order.

(4) Whether the terms of the proposed regional order or amendment are approved by producers as provided in Section 13.

Section 13. Producer referendum.

(a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under subsection (f) of Section 9, is approved by producers, the Commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the Commission. The terms and conditions of the proposed order or amendment shall be described by the Commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the Commission determines that it is approved by at least two-thirds of the voting producers who, during a representative period determined by the Commission, have been engaged in the production of milk the price of which would be regulated under the proposed order or amendment.

(c) For purposes of any referendum, the Commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the Act of Congress of February 18, 1922, as amended, known as the Capper-Volstead Act, bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in subdivision (1) of this subsection and subject to the provisions of subdivisions (2) through (5) of this subsection.

(1) No cooperative that has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2) Any cooperative that is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its members as to whether and how it intends to cast its vote.

The notice shall be given in a timely manner as established, and in the form prescribed, by the Commission.

(3) Any producer may obtain a ballot from the Commission in order to register approval or disapproval of the proposed order.

(4) A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order, and who obtains a ballot and with such ballot expresses his or her approval or disapproval of the proposed order, shall notify the Commission as to the name of the cooperative of which he or she is a member, and the Commission shall remove such producer's name from the list certified by such cooperative with its corporate vote.

(5) In order to ensure that all milk producers are informed regarding a proposed order, the Commission shall notify all milk producers that an order is being considered and that each producer may register his or her approval or disapproval with the Commission either directly or through his or her cooperative.

Section 14. Termination of over-order price or marketing order.

(a) The Commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this Article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The Commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this Article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the Commission, have been engaged in the production of milk, the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c) The termination or suspension of any order or provision thereof, shall not be considered an order within the meaning of this Article and shall require no hearing, but shall comply with the requirements for informal rule making prescribed by Section 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C. Section 553).

Section 15. Records, reports, access to premises.

(a) The Commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the Commission may examine the books and records of any regulated person relating to his or her milk business and for that purpose, the Commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the Commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the Commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the Commission. The Commission may adopt rules further defining the confidentiality of information pursuant to this section. Nothing in this section shall be deemed to prohibit (i) the issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person, or (ii) the publication by direction of the Commission of the name of any person violating any regulation of the Commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee, or agent of the Commission shall intentionally disclose information, by inference or otherwise, that is made confidential pursuant to this section. Any person violating the provisions of this section shall, upon conviction, be subject to a fine of not more than one thousand dollars ($1,000) or to imprisonment for not more than one year, or both, and shall be removed from office. The Commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or United States Attorney.

Section 16. Subpoena, hearings, and judicial review.

(a) The Commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b) Any handler subject to an order may file a written petition with the Commission stating that any order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. The handler shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the Commission. After such hearing, the Commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) The district courts of the United States in any district in which the handler is an inhabitant, or has his or her principal place of business, are hereby vested with jurisdiction to review such ruling, provided a complaint for that purpose is filed within 30 days from the date of the entry of the ruling. Service of process in these proceedings may be had upon the Commission by delivering to it a copy of the complaint. If the court determines that the ruling is not in accordance with law, it shall remand such proceedings to the Commission with directions either (i) to make such ruling as the court shall determine to be in accordance with law, or (ii) to take such further proceedings as, in its opinion, the law requires. The pendency of proceedings instituted pursuant to this subdivision shall not impede, hinder, or delay the Commission from obtaining relief pursuant to Section 17. Any proceedings brought pursuant to Section 17, except where brought by way of counterclaim in proceedings instituted pursuant to this section, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

Section 17. Enforcement with respect to handlers.

(a) Any violation by a handler of the provisions of regulation establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues shall constitute a separate violation.

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) With respect to handlers, the Commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the Commission in any state or federal court of competent jurisdiction; or

(2) Referral to the state agency for enforcement by judicial or administrative remedy with the agreement of the appropriate state agency of a participating state.

(c) With respect to handlers, the Commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

Section 18. Finance of start-up and regular costs.

(a) To provide for its start-up costs, the Commission may borrow money pursuant to its general power under Section 6, subdivision (d), paragraph 4. In order to finance the cost of administration and enforcement of this compact, including payback of start-up costs, the Commission may collect an assessment from each handler who purchases milk from producers within the region. If imposed, this assessment shall be collected on a monthly basis for up to one year from the date the Commission convenes, in an amount not to exceed $.015 per hundred weight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the Commission convenes. In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the Commission's ongoing operating expenses.

(b) The Commission shall not pledge the credit of any participating state or of the United States. Notes issued by the Commission and all other financial obligations incurred by it, shall be its sole responsibility and no participating state or the United States shall be liable therefor.

Section 19. Audit and accounts.

(a) The Commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the Commission.

(b) The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the Commission.

(c) Nothing contained in this Article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

Section 20. Entry into force; additional members.

The compact shall enter into force effective when enacted into law by any three states of the group of states composed of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, and West Virginia and when the consent of Congress has been obtained.

Section 21. Withdrawal from compact.

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after notice in writing of the withdrawal is given to the Commission and the governors of all the participating states. No withdrawal shall affect any liability already incurred by or chargeable to a participating state prior to the time of such withdrawal.

Section 22. Severability.

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact. In the event Congress consents to this compact subject to conditions, said conditions shall not impair the validity of this compact when said conditions are accepted by three or more compacting states. A compact state may accept the conditions of Congress by implementation of this compact.



Section 2-13A-2 - Appointment of members to the Southern Dairy Compact Commission.

(a) The delegation from the State of Alabama to the Southern Dairy Compact Commission, as established in Article IV of Section 2-13A-1 of the Compact, shall be composed of the following five appointed members:

(1) One member representing consumers of milk, appointed by the Governor.

(2) One member appointed by the House of Representatives upon the recommendation of the Speaker of the House of Representatives.

(3) One member appointed by the Senate upon the recommendation of the Lieutenant Governor.

(4) Two members appointed by the Commissioner of Agriculture, one of whom shall be a dairy farmer engaged in the production of milk at the time of appointment or reappointment, and the second would be a handler engaged in the processing of fluid milk.

(b) Members shall be registered to vote in the state.

(c) Members shall serve a term of four years and may be reappointed, but no member shall serve more than three consecutive terms. Members shall serve until their successors are duly appointed. Any appointment to fill an unexpired term shall be for the balance of the unexpired term and shall be made by the appropriate appointing authority. A member may be removed by the appointing authority for cause. The Commissioner of Agriculture shall designate one member of the delegation to serve as chair, at the pleasure of the commissioner.

(d) Members of the delegation shall receive per diem and necessary travel and subsistence expenses.

(e) A majority of the delegation shall constitute a quorum for the transaction of business.

(f) All clerical and other services required by the delegation shall be provided by the Commissioner of Agriculture.






Chapter 14 - HONEYBEES AND APIARIES.

Section 2-14-1 - Definitions.

When used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) COLONY OF BEES. A queen bee and worker bees on comb enclosed in any container.

(2) APIARY. A location or site on which one or more colonies of bees is located.



Section 2-14-2 - Purpose of chapter.

The purpose of this chapter is to prevent the introduction into and dissemination within this state of contagious and infectious diseases of honeybees by providing for the registration, inspection and control of honeybees and apiaries, which activity is hereby found and declared by the Legislature to promote agriculture in the State of Alabama.



Section 2-14-3 - Registration of colonies, bee yards, and apiaries; disposition of fees and fines.

Every beekeeper, owner or others in possession of any honeybees shall, on or before October 1 of each year, register with the Commissioner of Agriculture and Industries every colony of honeybees, bee yards or apiaries in their possession or under their control, and such registration shall be made upon forms furnished by the commissioner upon which there shall be shown the number and location of colonies of bees with the apiary location or locations together with such other information as may be necessary for the administration of this chapter. The Board of Agriculture and Industries shall establish through rules and regulations categories of apiarists or beekeepers. Colonies of bees and apiaries acquired after October 1 during any year and not previously registered shall also be registered as required under this section; provided, however, that this requirement shall not apply to any bees or apiaries acquired after March 31, as such bees shall not be registered until the following October 1.

If any honeybees or an apiary currently registered under this section are sold or otherwise transferred from one beekeeper to another beekeeper, the registration may be transferred to the person acquiring the bees or apiary without the payment of the registration fee.

An annual registration or inspection fee shall be paid by the registrant which shall accompany the application for registration. The amount of such fee shall be based upon the number of colonies of bees owned by or under the control of the person registering such honeybees in the following amounts:

The Board of Agriculture and Industries shall establish the annual registration or inspection fee for each category of apiarist or beekeeper.

All amounts collected under this section as registration fees together with the amount of any fine imposed under the penalty section of this chapter shall be deposited into the Agricultural Fund of the State Treasury to be disbursed and expended for the administration and enforcement of this chapter by the Department of Agriculture and Industries for the payment of salaries, equipment purchases, travel expenses, and other purposes incident to and necessary for the administration and enforcement of this chapter. Failure or refusal to comply with the registration requirements of this section and to pay the required registration fee shall be unlawful and punishable under the penalty provisions of this chapter.



Section 2-14-4 - Movement or shipment of honeybees into state.

(a) All honeybees shipped or moved into the State of Alabama shall be accompanied by a certificate of inspection, signed by the apiary inspector or other official performing similar duties of the state or country from which shipment is made, certifying that the bees and the combs and hives from which the bees were taken have been inspected by such official and that the bees, their combs, and hives are apparently free from contagious and infectious diseases. The inspection provided for in this section shall be based upon an actual examination of the bees and their combs, and hives, such examination or inspection to be made during brood-rearing and within a period of 60 days preceding the date of shipment. The inspection certificate required under this section shall be attached to each parcel or package of each shipment or movement in a conspicuous place, plainly written. All shipments or movements of honeybees into the State of Alabama shall be in combless packages only, and shipments or movements of honeybees into this state in violation of the requirements of this section shall be unlawful.

(b) It shall also be unlawful to ship or move into, within or out of the state a queen bee or other bees in packages or cages that contain food, any part of which is honey.

(c) Any person moving bees into this state on a comb in violation of this section shall be fined one hundred dollars ($100) per hive. The owner or other person in possession of the hives shall be given notice by the Department of Agriculture and Industries to move the hives within seven days of the notice. If the hives are not moved pursuant to the order of the department, the hives shall be destroyed. Upon conviction of a violation under this subsection, the judge may award a person providing information leading to the conviction a reward to be paid from the fine proceeds in an amount not to exceed one-half of the fines.

(d) This section shall not apply to bees moved into this state pursuant to a compliance agreement with the Department of Agriculture and Industries as provided by rule of the department.



Section 2-14-5 - Shipment, movement, etc., into state of used beekeeping equipment or supplies.

It shall be unlawful to ship, move or otherwise transport into this state for delivery within the state any previously used honey containers or any hives, combs, frames, appliances, supers or other beekeeping equipment or supplies which have been previously used in the keeping or raising of bees; provided, that clean used screen cages or clean used honey containers may be brought into the state for the purpose of transporting bees or honey out of the state unless the State Apiarist or his agent determines that such cages or honey containers create a disease hazard; and, upon such a determination, such cages or honey containers shall be confiscated and destroyed by burning. Nothing in this section shall be construed to prohibit the movement or shipment of any new or unused bee supplies, equipment or honey containers into the State of Alabama.



Section 2-14-6 - Shipment, movement, etc., of used beekeeping equipment or appliances without permit from Commissioner of Agriculture and Industries.

It shall be unlawful to move, transport or ship any honeybees, combs or used beekeeping equipment or appliances without a permit from the Commissioner of Agriculture and Industries bearing the approval or countersignature of the State Apiarist. The permit must have been issued within the calendar year during which the movement or shipment is to be made; and, before such a permit is issued, the proposed movement of any honeybees or beekeeping equipment shall be in compliance with all conditions and requirements that may be set forth and prescribed therefor under rules and regulations adopted by the State Board of Agriculture and Industries for the prevention and the spread of contagious and infectious diseases of honeybees.



Section 2-14-7 - Owners, etc., to mark used hive-bodies and supers; marks, etc., to be approved by State Apiarist.

To adequately identify used bee equipment, the owner or other person in possession of such equipment shall be required to mark all hive-bodies and supers with an easily identified symbol, which symbol or identifiable mark must be approved by the State Apiarist.



Section 2-14-8 - Preparation and maintenance of county maps of apiary locations.

The State Apiarist shall prepare or cause to be prepared county maps showing the exact location of all apiaries located in each county of the State of Alabama. County maps shall be kept current based on information obtained from annual apiary inspections.



Section 2-14-9 - Eradication or control of contagious and infectious diseases of honeybees; inspection; fees; transfer of honeybees to hives with movable frames.

The Commissioner of Agriculture and Industries, pursuant to rules and regulations adopted and promulgated by the State Board of Agriculture and Industries as provided in this chapter, shall have full and plenary power to deal with American and European Foulbrood, Nosema, Isle of Wight disease, and other contagious and infectious diseases of honeybees and to do and perform all such acts through the State Apiarist and other agents or employees to the end that contagious and infectious diseases of honeybees may be eradicated or controlled. The commissioner, through the State Apiarist, may inspect all honeybees, combs, and hives being shipped or moved from this state to other states or countries that require inspection and certification before being admitted to other states or countries. The Commissioner of Agriculture and Industries or his or her agents or employees, including the State Apiarist, may enter and inspect, at all reasonable hours, any premises, station, depot, express office, storeroom, warehouse, vehicle, apiary, or any other location where honeybees, beekeeping equipment, or supplies are kept to ascertain whether such honeybees, equipment, or supplies are infected with or exposed to any infectious or contagious diseases or whether they are being kept, moved, or transported in violation of this chapter or rules and regulations promulgated under this chapter. The Board of Agriculture and Industries shall establish a fee to be paid by each owner of honeybees necessary to defray the cost and expense of the inspections which shall be deposited into the Agricultural Fund of the State Treasury.

It shall be unlawful for any person to hinder, obstruct, resist or refuse to allow such entrance and inspection.

The State Apiarist or his or her agent may direct and require any owner or other person in possession of honeybees dwelling in hives without movable frames and combs not permitting of ready examination and inspection to transfer such bees within a specified time to hives with movable frames. Failure to comply shall be followed by destruction of the hives and contents.



Section 2-14-10 - Quarantining of apiary or colony of honeybees infected with contagious or infectious disease, etc.; moving of quarantined bees, supplies or equipment.

Any apiary or colony of honeybees found infected with American Foulbrood or any other contagious or infectious disease or otherwise found to be kept or moved or transported in violation of the requirements of this chapter or rules or regulations adopted under this chapter shall be placed under quarantine by the commissioner, the State Apiarist or their agents or employees, which quarantine shall become effective upon written notice thereof being furnished to the beekeeper or person having possession or control of such bees. Bees, beekeeping supplies or equipment quarantined under the provisions of this section shall not be moved or allowed to be moved except by written permission of the commissioner or the State Apiarist.



Section 2-14-11 - Destruction of diseased bees, supplies or equipment.

Any colony or colonies of bees, combs, honey frames, hives, supers or other beekeeping supplies or equipment found to be infected with American Foulbrood or any other infectious or contagious disease of bees which cannot be satisfactorily controlled is hereby declared to be a public nuisance and shall be destroyed by burning by the beekeeper or other person in control of such diseased bees. Upon failure of the beekeeper to destroy the diseased bees and equipment, the commissioner or his agents or employees are hereby authorized to and may destroy such bees and equipment.



Section 2-14-12 - Failure of owner to treat or destroy bees, equipment, etc., upon notification by commissioner; hearing for review of order of commissioner to treat or destroy diseased bees, etc.; enforcement of order.

It shall be unlawful for any owner or keeper of bees who shall have been notified by the Commissioner of Agriculture and Industries or his agents or employees that the State Apiarist has determined that the disease of Foulbrood or any other contagious or infectious disease of bees exists in the hives of his apiary to fail or refuse to destroy or treat such bees, their hives, equipment and appliances in the manner prescribed by the State Apiarist within a period of five days from date of receipt of such notification; provided, that any owner or keeper of bees notified to treat or destroy diseased bees shall have the right to have the Commissioner of Agriculture and Industries review and reconsider such order at a formal hearing to be conducted for this purpose. At such hearing, the beekeeper may present any facts relevant to the condition of his apiary and request that the commissioner review and reconsider such order to treat and destroy. Any owner or keeper of bees desiring a hearing must file his request therefor with the Commissioner of Agriculture and Industries not later than five days from the date of receipt of notice.

In addition to the penalties provided in this article for failure to treat or destroy diseased bees, their hives, equipment and appliances, the Commissioner of Agriculture and Industries is hereby authorized, in the event any owner or keeper of bees fails and refuses to treat or destroy such bees, their hives and equipment, to enforce such order in a court of competent jurisdiction in the manner now provided by law for the abatement of public nuisances.



Section 2-14-13 - Rules and regulations.

The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, may adopt and promulgate such rules and regulations as necessary to carry out the evident intent and purpose of this chapter, including rules and regulations to govern the shipment, movement, or transportation of honeybees, beekeeping equipment, and supplies into or within the State of Alabama, the establishment of quarantines, the annual registration of colonies of honeybees, and the collection of registration fees, the establishment of fees to defray the expense of the duties imposed by this chapter, and other rules and regulations for the control and eradication of contagious and infectious diseases of honeybees. The rules and regulations duly promulgated under this chapter shall have the force and effect of law. All fees collected under this chapter shall be deposited into the Agricultural Fund in the State Treasury.



Section 2-14-14 - Designation of State Apiarist; powers thereof.

The employee of the state Department of Agriculture and Industries performing the duties of chief, director or supervisor of the division of plant industry shall be the State Apiarist, and he shall exercise all the powers vested in the Commissioner of Agriculture and Industries in the enforcement of the provisions of this chapter except the review procedure to be performed by the commissioner under the provisions of Section 2-14-12.



Section 2-14-15 - Penalties for violations of provisions of chapter, rules or regulations, etc.

Any person who shall perform any of the acts declared by this chapter to be unlawful or who fails to perform any duty imposed by the provisions of this chapter or who violates any quarantine order issued under the provisions of this chapter or who violates any rule or regulation duly promulgated under the provisions of this chapter or who fails and refuses to register colonies of bees or pay the registration fee required by this chapter shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $25.00 nor more than $500.00 and, within the discretion of the court, may be imprisoned for a period not to exceed six months.






Chapter 15 - LIVESTOCK.

Article 1 - General Provisions.

Section 2-15-1 - Department authorized to enter into contracts to perform inspection or testing services, etc., for persons, firms, etc., engaged in business of marketing livestock; charge and collection of fees for services rendered and disposition thereof.

The Department of Agriculture and Industries, acting by and through the Commissioner of Agriculture and Industries, with approval of the State Board of Agriculture and Industries, is authorized and empowered to enter into contracts with any person, firm, partnership, corporation or association engaged in the business of marketing livestock whereby the Department of Agriculture and Industries, on terms and conditions mutually agreed upon between the parties to such a contract, shall perform any inspection or testing of livestock or any brand inspection or recording duties required by law to be performed by such person, firm, partnership, corporation or association engaged in the business of marketing livestock.

The Department of Agriculture and Industries, under the terms of any contract entered into under the provisions of this section, is authorized to charge and collect fees for services to be performed thereunder, and such fees shall be in an amount mutually agreed upon between the parties to the contract. All amounts collected as fees shall be deposited in the State Treasury to the credit of the Agricultural Fund.

The provisions of this section shall not be construed to require or make it mandatory upon the Department of Agriculture and Industries or anyone to enter into contracts as authorized under this section as it is the intent and purpose of this section that such contracts shall be voluntarily entered into. The amount of fees or compensation to be paid to the Department of Agriculture and Industries under the provisions of any contracts authorized under this section shall be fixed at an amount whereby no cost or additional expenses will be borne by the department in rendering the services to be performed thereunder, nor shall the amount of fees or compensation be fixed at a sum which will produce a profit or any additional revenue to the department, as it is the intent and purpose of this section that such fees or compensation shall be fixed at an amount which will defray the actual cost and expense of the services provided.



Section 2-15-2 - Payment of indemnification to owners of cattle slaughtered under program for eradication of tuberculosis, paratuberculosis or Bang's disease.

Funds to indemnify owners of cattle which have been condemned and slaughtered, after having reacted to the test for tuberculosis, paratuberculosis or Bang's disease as prescribed by the rules and regulations of the United States Department of Agriculture under the provisions of the federal-state cooperation programs for combating or eradicating those diseases, shall be paid out of the treasury, as provided by law, upon requisition signed by the State Veterinarian and approved by the commissioner, to which shall be attached a certified copy of the appraisal of the cattle condemned and slaughtered and the State Veterinarian's certificate that the condemned cattle have been slaughtered.



Section 2-15-3 - Butchers to maintain records as to cows, etc., butchered; inspection of records.

(a) Every butcher shall keep a record of every cow or animal of the cow kind killed, showing the color, earmarks and brand of each cow or animal of the cow kind killed or butchered and the date when killed or butchered and, if purchased, from whom purchased, the residence of the person from whom the same was purchased and when and also the approximate gross weight at the time purchased and at the time killed or butchered.

(b) Any butcher who fails to keep such record or who fails to make the required entries above specified within 24 hours after butchering any cow or animal of the cow kind shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than $500.00 and may be sentenced to hard labor for the county for a period of not exceeding 12 months.

(c) All persons shall have a right to inspect at any time the book required to be kept by this section.



Section 2-15-4 - No implied warranty that livestock disease free.

With respect to the sale of cattle, swine, sheep, goats, and equine or equidae, there shall be no implied warranty that the livestock are free from disease provided that all existing or future federal and state statutory and regulatory requirements have been complied with concerning the inspection and disease prevention and control on the livestock.



Section 2-15-5 - Care and handling of livestock and animal husbandry practices on private property.

(a) For the purpose of this section and Sections 2-4-1 and 13A-11-14, the term livestock shall include, but is not limited to, bovines, swine, sheep, goats, equine or equidae, ratites, poultry, pen-raised livestock such as quail, deer, pheasants, or similar livestock, and other farm animals.

(b) This section shall not affect the authority or the responsibility of any law enforcement agency or its officers to investigate or prosecute any violation of the law.

(c) Nothing in this section shall be construed as relieving a farm or farm operation from complying with public health and sanitation statutes, rules, and orders administered or enforced by or through the Department of Public Health and any county health department.

(d) Except as otherwise provided by state or federal law or as provided in subsection (f), the entire subject matter concerning the care and handling of livestock and animal husbandry practices involved in the production of agricultural and farm products on private property shall be reserved to the Department of Agriculture and Industries and the State Board of Agriculture and Industries and shall be subject to the sole jurisdiction of the department and board.

(e) Except as provided in subsection (f), no county or municipal governing body may adopt or continue in effect any ordinance, rule, or resolution concerning the care and handling of livestock or animal husbandry practices involved in the production of agricultural and farm products on private property.

(f) This section shall not affect, repeal, supersede, or override any ordinance heretofore enacted by a county or municipal governing body, or preclude or prohibit a county or municipal governing body from hereinafter enacting an ordinance, concerning zoning, business licenses, or the enforcement of public nuisances.

(g) The State Board of Agriculture and Industries may adopt rules necessary to carry out the intent and purpose of this section.






Article 2 - Branding of Livestock.

Section 2-15-20 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) BOARD. The State Board of Agriculture and Industries of the State of Alabama.

(2) BRAND. Any recorded identification mark applied to any position on the hide of livestock by means of heat, acid, or a chemical, except numbers used to keep production records or record of age. The word "brand" shall also mean and include tattoo marks on the hide or in the ear of livestock.

(3) COMMISSIONER. The Commissioner of Agriculture and Industries of the State of Alabama.

(4) DEPARTMENT. The Department of Agriculture and Industries of the State of Alabama.

(5) LIVESTOCK. Cattle, swine, sheep, goats, equine or equidae, ratites, and poultry.

(6) LIVESTOCK HIDE DEALER. Any dealer who buys hides of livestock.

(7) LIVESTOCK MARKET. A place where a person assembles livestock for public sale, if the person is required to procure a license or permit from the state Department of Agriculture and Industries to operate the market.

(8) PERSON. Any individual, partnership, corporation, or association.



Section 2-15-21 - Registration of brands by livestock owners; fees; certificate of registration.

(a) Any livestock owner who uses a brand to identify his or her livestock must register such brand by applying to the department. The application shall be made on forms prescribed and furnished by the department, which application shall be accompanied by a fee established by the Alabama Board of Agriculture and Industries for the first position on the animal on which the brand appears and a fee established by the Board of Agriculture and Industries for each additional position of the animal on which the brand appears. A facsimile of the brand to be registered shall also be furnished by the applicant.

If the brand described in the application or one similar or closely resembling a registered brand has not been previously registered by another livestock owner and the brand complies with standards and requirements of brands acceptable for registration as prescribed by the board pursuant to regulations, then the department shall approve the application, register the brand in the name of the applicant, and issue to the applicant a certificate of registration. In the event the department denies registration of a brand for any reason, the registration fee established by the board shall be returned to the person making application for registration.

(b) When a livestock owner transfers a registered brand to another, the owner shall immediately notify the department of the transfer, giving the date of transfer, brand identity, and the name of the transferee. Upon receipt of the notice of transfer and a transfer fee established by the board, the department shall cause the transfer to be made in its register of brands. The brand shall not be used by the new owner until permission has been given by the department.

(c) The provisions of this article shall not be construed to require any owner of livestock to brand his or her livestock unless the owner voluntarily elects to do so in compliance with the registration requirements of this article.



Section 2-15-22 - Admissibility of certificate of registration in civil actions or criminal proceedings as to title or right of possession.

In all civil actions or in any criminal proceedings when the title or right of possession of livestock is involved, a copy of the certificate of livestock brand registration verified by affidavit of the commissioner shall be received in evidence by the court as evidence of the registration of such brand in accordance with the requirements of this article.



Section 2-15-23 - Renewal of brands; effect of failure to renew brand.

(a) There shall be a renewal period for recording livestock brands with the department which shall be once every three years, beginning with October 1, 2005. All brands recorded on or after October 1, 2005, shall be renewed or rerecorded on or before October 1, 2008, and each three-year period thereafter. At least 90 days prior to the renewal date for all registered brands, the department shall notify all persons having brands registered of the renewal date. On or before the renewal date of all brands, the registered owner thereof shall pay to the department a renewal fee established by the Board of Agriculture and Industries for the first position of the animal on which the brand appears, plus an additional fee established by the Alabama Board of Agriculture and Industries for each additional position on such animal as authorized and provided under subsection (b) of Section 2-15-28. Such additional information needed for renewal as the department may require shall also be furnished on forms provided by the department.

(b) If any livestock owner fails to renew any brand registered in his or her name, the brand shall be forfeited and shall be available to any other applicant for registration as provided under Section 2-15-21.



Section 2-15-24 - Furnishing, etc., of forms for registration, reregistration and transfer of brands by department.

The department shall prescribe and furnish forms on which applications for registration, reregistration and transfer of livestock brands shall be made and shall furnish such forms to the sheriff and the county agricultural agent of each county of the state to be distributed on request to livestock owners desiring to make application for registration of brands and such applications may also be furnished to applicants by the department.



Section 2-15-25 - Maintenance, publication, etc., of register of brands by department; department to determine ownership, etc., of lost, estrayed or stolen livestock and furnish said information to interested persons.

(a) The department shall maintain a complete register of all brands, showing the name and address of the owner, and shall publish and distribute copies of this register in booklet or pamphlet form and supplementary copies thereof to every livestock market and sheriff's office and other public officials in the state that may have an official need therefor. Copies of the register of brands may be furnished to other persons upon request at a price of $5.00 per copy.

(b) The department shall also make use of its records of brand registrations in the performance of its duties to trace, locate and determine ownership of any lost, estrayed or stolen livestock and similar duties relating to livestock theft investigations and furnish such information to interested persons, upon receipt of notice giving details or description of the kind of livestock, color, weight, size, sex, age, marks, brands and other identifying information.



Section 2-15-26 - Disposition of fees collected for registration, transfer, etc., of brands, etc.

All fees collected under this article for the registration, transfer and reregistration of brands together with amounts received for copies of brand registration books furnished upon request as authorized under Section 2-15-25 shall be deposited in the State Treasury to the credit of the Agricultural Fund.



Section 2-15-27 - Records required to be maintained by operators of livestock markets, livestock hide dealers, etc.

(a) Every operator of a livestock market where livestock are received and sold shall keep a copy of the register of livestock brands in his place of business where it will be easily accessible for public inspection during business hours.

(b) The operator of every livestock market where livestock are received and sold, together with those livestock dealers, slaughterers and butchers buying livestock for resale or for slaughter which livestock were not purchased at a livestock market, shall obtain and keep or cause to be kept a record for at least two years covering all livestock received, which shall show thereon the name and address of the owner, the number of animals received, the date of receipt and a description of such livestock together with the license number of the vehicle with the name and address of the driver thereof or the railroad waybill number or record of other method of transportation by which the livestock arrived. These records shall be retained by every such livestock market, dealer or slaughterer required to keep such records and shall be made easily accessible for public inspection for a period of two years after the livestock are received by such livestock market, dealer or slaughterer. Livestock dealers required to keep records under this subsection shall be those dealers required to be licensed under Article 6 of this chapter.

(c) Livestock hide dealers shall keep records of cattle hides received by them to facilitate the tracing of lost or stolen livestock. Livestock hide dealers shall keep a record of all such hides which shall include the name and address of the person from whom hides are purchased, a description of the hides, brands and any other identifying information appearing thereon. Livestock hide dealers shall keep such records for public inspection for a period of two years after receipt of such hides.



Section 2-15-28 - Promulgation of rules and regulations by commissioner for implementation of article, etc., generally; designation by commissioner of positions on which animals may be branded.

(a) The commissioner, with the approval of the board, shall have authority to promulgate such rules and regulations as are reasonably necessary to carry out the evident intent and purposes of this article and which will facilitate the tracing and identification of lost, stolen or estrayed livestock and afford protection against the theft and unlawful dealing, handling or movement of livestock, including a system for brand registrations, transfer of brands, reregistrations and standards or requirements for brands acceptable for registration, which regulations will effectuate the purposes of this article. Such rules and regulations promulgated by the commissioner shall include information on the tracing and identification of lost, stolen or estrayed swine to be identified by brands, tattoos or other means.

(b) The commissioner, with the approval of the board, pursuant to rules and regulations, shall be authorized to designate positions on which livestock may be branded, not to exceed eight such positions.



Section 2-15-29 - Prohibited acts.

It shall be unlawful for:

(1) Any person to use any brand for branding livestock unless the brand is registered with the department;

(2) Any person to obliterate, alter or deface the brand of any livestock;

(3) Any livestock market or livestock dealer to receive any livestock for sale or any livestock slaughterer to receive livestock for slaughter unless records of receipt and sale are kept in accordance with the requirements of this article;

(4) Any livestock market, livestock dealer or livestock slaughterer to fail or refuse to keep a copy of the register of brands furnished by the department in a place easily accessible to interested parties for inspection at reasonable times as required by subsection (a) of Section 2-15-27;

(5) Any livestock market or livestock dealer or livestock slaughterer to fail or refuse to keep a record for review and inspection at reasonable times as required by subsection (b) of Section 2-15-27; and

(6) Any livestock hide dealer to fail or refuse to keep records required by subsection (c) of Section 2-15-27 for review and inspection as required by said subsection.



Section 2-15-30 - Violations of provisions of article or rules and regulations promulgated thereunder deemed misdemeanors; disposition of fines collected for violations of article; revocation, etc., of permits or licenses of livestock markets or livestock dealers by commissioner upon violations of provisions of article.

(a) Any person who performs any act declared to be unlawful by this article or who fails to perform any duty imposed by the provisions and requirements of this article or who violates any rule or regulation promulgated hereunder shall be guilty of a misdemeanor and punishable as provided by law for such an offense.

(b) All amounts paid as fines for violations of this article when collected by the proper authority shall be transmitted to the department and deposited in the State Treasury to the credit of the Agricultural Fund.

(c) If any livestock market or livestock dealer violates any of the provisions or requirements of this article, such violations shall constitute grounds for the commissioner to revoke or cancel or refuse to issue or renew the permit or license issued by him which authorizes the operation of a livestock market or to engage in business as a livestock dealer pursuant to the law which regulates and governs the receipt, handling and sale of livestock at livestock markets or as a livestock dealer pursuant to Article 6 of this chapter.






Article 3 - Regulation of Dealers in Livestock for Purposes of Resale, Market or Slaughter.

Section 2-15-40 - "Dealer" defined.

Every person engaged in the business of buying livestock as defined in Section 2-15-20 for resale or slaughter or who engages in the business of transporting, hauling or driving livestock as defined in Section 2-15-20 along any public road or highway of Alabama for resale, market or slaughter or who engages in the business of slaughtering such livestock shall be deemed to be a dealer for the purposes of this article.



Section 2-15-41 - Dealer's permit required; permit fee and plates for vehicles used in hauling or transporting livestock; relation to Article 6 of chapter.

No dealer, except as provided in this section, may engage in any business described in Section 2-15-40 without a permit. Every dealer shall annually, on or before October 1, file an application with the commissioner for a permit to engage in the business. The application shall be made upon forms furnished by the Department of Agriculture and Industries and shall contain such information as may be required. The fee for every permit, except as provided in this section, shall be established by the Board of Agriculture and Industries not to exceed thirty-seven dollars fifty cents ($37.50), which shall be paid to the commissioner and deposited in the State Treasury to the credit of the Agricultural Fund. If such permit fee is not paid within 45 days from the date on which the fee is due, a delinquent penalty of 15 percent shall be added.

Every dealer who also engages in the business of transporting or hauling for hire cattle, sheep, goats, or hogs along any public road or highway of Alabama for resale, market, or slaughter shall pay an annual permit fee established by the Board of Agriculture and Industries not to exceed thirty-seven dollars fifty cents ($37.50) for each vehicle used in hauling or transporting such livestock, and the commissioner, under rules promulgated by the Board of Agriculture and Industries, shall issue a suitable permit plate or annual decal for proper identification of each vehicle used by dealers in hauling or transporting livestock for resale, market, or slaughter.

Any dealer who procures a license as a dealer pursuant to the requirements of Article 6 of this chapter and who otherwise complies with the provisions of Article 6 of this chapter shall not be required to obtain the annual permit nor pay the fee therefor as required under this section, but every such dealer shall comply with the other provisions and requirements of this article; provided, that any dealer who is required to procure a license by Article 6 of this chapter who also engages in the business of transporting or hauling for hire cattle, sheep, goats, or hogs along any public road or highway in Alabama shall also be required to procure a permit and pay the fee therefor as required under this section.



Section 2-15-42 - Forfeiture of dealer's permit.

Any dealer as defined in Section 2-15-40 who willfully violates any of the rules and regulations of the Commissioner of Agriculture and Industries lawfully made under the provisions of this article, shall forfeit the permit as such dealer in addition to any other penalty or punishment provided by law.



Section 2-15-43 - Dealers to obtain, etc., bills of sale upon purchase of livestock as defined in Section 2-15-20; dealers transporting livestock for hire upon public roads or highways to issue waybills or bills of lading; transporting of livestock without bill of sale, etc.; dealer, etc., to exhibit bill of sale, etc., upon demand by sheriff, etc.

All such dealers shall be required to obtain from the owner or seller, on purchase of any livestock as defined in Section 2-15-20, a bill of sale therefor, upon such forms as may be prescribed by the Commissioner of Agriculture and Industries and shall, on purchase, leave with such owner or seller a copy or duplicate of such bill of sale.

Dealers engaged in the business of transporting or hauling for hire livestock as defined in Section 2-15-20 along any public road or highway shall issue a waybill or bill of lading for all livestock hauled or transported by them containing such information as may be required by rules and regulations approved by the State Board of Agriculture and Industries.

It shall be unlawful for any dealer or his agent or employee to drive, haul or otherwise transport any such livestock along or upon any public road or highway in Alabama unless such dealer or his agent or employee shall have in his possession accompanying such hauling or shipment or transportation the original or a duplicate copy of the bill of sale, waybill or bill of lading as required by this section for any such livestock so being driven, hauled or transported, and the dealer or his agent or employee or other person in charge of such livestock shall on demand exhibit said accompanying bill of sale, waybill or bill of lading to any sheriff, deputy or other officer of the law.



Section 2-15-45 - Promulgation of rules and regulations as to conduct, management and operation of business of dealers.

Power is hereby conferred upon the Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, to establish rules and regulations not inconsistent with law for the conduct, management and operation of any business as defined in this article, including the making, keeping and inspection of records to facilitate the tracing and identification of such livestock, the records to be kept and reports made and other like matters provided for to protect against stealing or unlawful dealing in or transportation of such livestock.



Section 2-15-46 - Violation of provisions of article deemed misdemeanor.

Any person violating any provisions of this article shall be guilty of a misdemeanor.



Section 2-15-47 - Applicability of provisions of article.

The provisions of this article shall not apply to the buying, transportation or resale of cattle, hogs, sheep or goats when the buying, transportation or resale of such livestock is for the purpose of grazing, feeding or milking of such livestock by the person so buying, transporting or reselling such livestock.



Section 2-15-48 - Permits required by article cumulative; article not to prohibit adoption by municipalities of sanitary rules or regulations for conduct of dealer's business.

The payment of the permit fees provided for in this article shall be in addition to any license or licenses now or hereafter required to be paid to the State of Alabama or any county or any incorporated city or town for the privilege of conducting such business or businesses, and nothing contained in this article shall prohibit any incorporated city or town from adopting sanitary rules or regulations for the conduct of any such business within such city or town.






Article 4 - Regulation of Livestock Markets Generally.

Division 1 - General Provisions.

Section 2-15-60 - Definitions.

When used in this division, the following terms shall have the following meanings, respectively, unless the context clearly indicates a different meaning:

(1) BOARD. The Board of Agriculture and Industries of the State of Alabama.

(2) COMMISSIONER. The Commissioner of Agriculture and Industries of the State of Alabama.

(3) DEPARTMENT. The Department of Agriculture and Industries of the State of Alabama.

(4) LIVESTOCK. Cattle, swine, sheep, goats, equine or equidae, ratites, and poultry.

(5) LIVESTOCK MARKET. A place, concentration or collection point, or other public or private place where a person shall assemble livestock for either public or private sale by him and such service or the cost or expense thereof is to be compensated for by the owner, on a commission basis or otherwise, or where such person purchases livestock for resale. The term shall not include:

a. Any place other than at a permanently established livestock market, used solely for the dispersal sale of the livestock of a farmer, dairyman, livestock breeder or feeder who is discontinuing said business and no other livestock is there sold or offered for sale.

b. Any farm, ranch, or place where livestock either raised or kept thereon for the grazing season or for fattening is sold and no other livestock is brought there for sale or offered for sale.

c. The premises of any butcher, packer, or processor who receives animals exclusively for immediate slaughter.

d. The premises of any person engaged in the raising of livestock for breeding purposes only who limits his sale to animals of his own production.

e. Any place where a breeder or an association of breeders of livestock of any class assemble and offer for sale and sell under his or their own management any livestock when such breeder or association of breeders shall assume all responsibility of such sale and the title of livestock sold.

f. Any place, other than at a permanently established livestock market, used solely for livestock sales of 4-H clubs, Future Farmers of America and other youth organizations of like kind.

(6) PERSON. Any individual, partnership, corporation, association, or other legal entity or organization.



Section 2-15-61 - Permits required for operation of livestock markets; applications; issuance; revocation; appeals.

(a) No person shall operate a livestock market in the State of Alabama without first having obtained from the commissioner, as required by this division, an annual permit therefor.

(b) The application for such a permit shall be made upon forms furnished by the department, which shall be verified by affidavit of the applicant which shall include all of the following information:

(1) The name and address of the applicant or applicants and, if a corporation, its officers, and if a partnership, the names and addresses of its partners.

(2) The place where applicant proposes to operate a livestock market.

(3) A description of the property and facilities proposed to be used as a livestock market.

(4) The kind of livestock the applicant proposes to handle at the livestock market and the day or days of the week the applicant proposes to conduct sales.

(5) A financial statement of the applicant prepared by a financial institution, certified public accountant, or tax professional, showing the gross amount of business done by applicant during the preceding year, October 1 through September 30, and such statement shall show applicant's assets and liabilities.

(6) An annual animal health inspection of the site performed by the State Veterinarian or his or her duly authorized agent.

(7) Such other pertinent information as the commissioner may require relating to the bond and insurance, as required by this division, together with such information as may be required relating to the physical facilities of the livestock market and its record-keeping system for the identity of livestock received and handled.

(c) A permit shall be issued when the commissioner finds all of the following:

(1) The application is in due form.

(2) The applicant has filed with the commissioner a bond as provided in this division.

(3) The permit fee has been paid as provided in this division.

(4) The requirements of this division and all rules promulgated under this division have been complied with.

(d) A permitee shall notify the commissioner in writing not more than 30 days after any change to the information required under subsection (b).

(e) The permit issued under this division shall be revoked or shall not be issued or renewed when the commissioner finds that the livestock market is not complying with this division or rules duly promulgated under this division or any such livestock market is or has not complied with any requirement of law for the control and eradication of any diseases of livestock or any law requiring the keeping of records relating to the identity of livestock for such purpose or for the tracing of lost, stolen, or estrayed livestock or any rule promulgated under authority of such laws.

(f) Any livestock market refused or denied a permit provided for in this division or any livestock market having its permit revoked or cancelled by the commissioner shall be entitled to appeal such action of the commissioner to the board by filing a written notice or demand therefor with the commissioner within 10 days after notice of denial, revocation of, or failure to renew a permit has been received by the livestock market. The appeal must be heard by the board at the next regular meeting or a special meeting called for this purpose; provided, that such appeal must be heard by the board on a date not later than 30 days following the date on which an appeal is filed. The filing of an appeal shall not suspend the action of the commissioner in the revocation or cancellation of a permit. The action of the board in refusing to grant or in revoking any permit may be reviewed by the circuit court of the county in which the livestock market is located, upon a complaint being filed in the circuit court, accompanied by a bond to be approved by the register or clerk within 15 days after notice to the applicant or to the holder of the permit of the board's decision. Such complaint shall be styled in the name of applicant or holder of the permit as plaintiff against the commissioner as defendant and shall set forth the action complained of and pray its reversal. It shall be the duty of the commissioner to serve an answer within 30 days after the complaint is served upon the commissioner. The case shall be heard de novo by the court and it shall be determined from the evidence whether the refusal or revocation of the permit is or is not justified under this division, and a decision shall be accordingly entered, subject to the right of appeal, which shall lie from a final order or judgment of the circuit court in the same manner as in other civil cases. All appeal rights provided in this subsection shall not suspend the action of the commissioner in the revocation or refusal of a permit.



Section 2-15-62 - Livestock market permit fees; use and disclosure of information pertaining to amount or volume of business.

(a) Unless otherwise provided in this section, every person operating a livestock market in this state shall be required to pay annually, on or before October 1, a permit fee. The exact amount of such annual permit fee for livestock markets, depending upon the annual gross business during the preceding 12-month period prior to October 1 established by the Board of Agriculture and Industries, within the range of the schedule set out below, shall be as follows:

(1) For an annual gross business of $250,000.00 or less, the permit fee shall be not less than $75.00 nor more than $90.00;

(2) For an annual gross business of more than $250,000.00 but less than $500,000.00, the permit fee shall be not less than $150.00 nor more than $180.00;

(3) For an annual gross business of more than $500,000.00 but less than $1,000,000.00, the permit fee shall be not less than $225.00 nor more than $270.00;

(4) For an annual gross business of more than $1,000,000.00 but less than $2,500,000.00, the permit fee shall be not less than $300.00 nor more than $360.00;

(5) For an annual gross business of over $2,500,000.00, the permit fee shall be not less than $375.00 nor more than $450.00.

The amount of permit for livestock markets which are beginning operations shall be the minimum established by the Board of Agriculture and Industries. The fee levied under this section for any permit issued on or after April 1 of any year shall be one half of the amount prescribed above for an annual permit fee unless the permit was actually required to be obtained prior to that date.

(b) All permit fees due under this section shall be delinquent 30 days from the date on which such permit fee was due and a delinquent penalty of 15 percent shall be added to the amount of the permit fee.

(c) All fees collected under this section shall be deposited in the State Treasury to the credit of the Agricultural Fund.

(d) The permit fee levied under this section shall be paid by all agricultural cooperative marketing associations operating livestock markets. The exemptions allowed such agricultural cooperative marketing associations pursuant to Section 2-10-105 or any other exemption statute shall not relieve such cooperative associations from the payment of the permit fee levied by the provisions of this section.

(e) Any information received by the commissioner or the department relating to the amount or volume of business conducted by a livestock market for the purposes of Section 2-15-61 and this section shall be confidential and for official use only and shall not be divulged by the commissioner or department; provided, however, that such information may be used for agricultural statistical purposes and shall be disclosed in aggregate amounts only and not be publicly disclosed with respect to the name or names of individual livestock markets.



Section 2-15-63 - Bonds of livestock market operators.

Any person operating a livestock market in this state shall make and execute a bond in favor of the State of Alabama, which bond shall be made by a surety company qualified to do business in the State of Alabama and such bond shall be filed in the office of the commissioner. The minimum amount of such bond shall be $5,000.00 or such greater sum not to exceed $50,000.00. The exact amount of said bond shall be determined by dividing the gross amount of business done by such livestock market during the preceding 12 months or such part thereof as the livestock market was engaged in business by the number of days on which sales were made, and such bond shall be not less than the nearest multiple of $1,000.00. Any bond accepted under the provisions of this section shall be not less than $5,000.00 nor more than $50,000.00. In the event the livestock market has not engaged in business during the year preceding the date of its application for a permit, the amount of the bond shall be determined by the commissioner upon the basis of anticipated business to be done during the year for which a permit is applied. The commissioner shall require a bond in an amount to be arrived at by dividing the gross amount of anticipated business by the number of days on which sales are to be held during the year for which the permit is applied.

Such bond shall be conditioned that the livestock market named therein as principal shall, upon the sale of any livestock, promptly pay to the rightful owners all money received by it, less reasonable expenses and commissions.

Any person having a right of action against the livestock market named as principal in such bond may bring a civil action in his own name against the principal and surety of such bond for the recovery of any loss sustained by the owner of livestock for the violation of the conditions of said bond; provided, however, that the aggregate liability of the surety for all such losses shall in no event exceed the amount of said bond.

The commissioner is hereby authorized to accept a bond made by any livestock market pursuant to the bonding provisions of the federal Packers and Stockyards Act of 1921, as amended, and any livestock market presenting such a bond shall be deemed to have complied with the bonding provisions of this section; provided, that the amount of such bond shall equal or be greater than the amount required under this section. The commissioner is authorized to be designated as trustee in any bond or principal-surety contract or he shall be authorized to designate the director or chief of the division of the department which handles the administration of this division to be designated and named as trustee in any bond accepted as authorized in this section which is made by any livestock market as required under the Packers and Stockyards Act of 1921, as amended.



Section 2-15-64 - Equipment and facilities required for markets; promulgation of rules and regulations by commissioner as to operation of markets generally.

(a) Every livestock market operating under this division shall have adequate and proper facilities for handling livestock, which shall include proper pens for holding and segregating animals properly protected from the weather; an adequate sanitary water supply; satisfactory scales, such scales to be approved by the division of weights and measures, Department of Agriculture and Industries or its successor in duties; concrete-floored pens for holding cattle to be tested, treated or sprayed; and adequately constructed and designated quarantine pens for segregating and testing livestock that might be affected with or exposed to a contagious or infectious disease. Necessary chutes for handling cattle must be provided. If feeder or breeder swine are handled, concrete or other impervious floored pens must be provided that will keep this kind of swine completely separated from slaughter swine at all times.

(b) Livestock markets shall also be required to have certain necessary and essential equipment and to comply with such other minimum standards of construction as may be required by rules and regulations promulgated by the commissioner, with the approval of the board, to carry out the evident intent and purposes of this section.

(c) The commissioner, with the approval of the board, is also authorized to promulgate such rules and regulations pertaining to the operation of livestock markets as may be reasonably necessary for the prevention, spread, eradication and control of contagious and infectious diseases among livestock which are received, kept, handled, sold, moved and delivered from livestock markets. Such regulations may require methods of receiving, keeping, handling, inspecting, testing, treating, dipping, vaccinating, inoculating, separating, segregating and quarantining livestock sold for stocker, feeder or breeding purposes as well as methods of receiving, handling, keeping, selling and moving livestock for slaughter purposes as well as rules and regulations governing the operation of scales on which livestock are weighed and testing for accuracy of such scales for the purpose of weights of livestock sold on the basis of weight.



Section 2-15-65 - Issuance and disposition of bills of sale by markets; information to be shown on bills of sale.

(a) Every livestock market shall, upon the sale of any livestock, issue a bill of sale in duplicate and, thereupon, deliver one copy of such bill of sale to the buyer and retain one on file for a period of at least 24 months in the office of the livestock market.

(b) The type of information to be shown on such bills of sale may be prescribed by rules and regulations adopted by the board.



Section 2-15-66 - Livestock market operators selling livestock at auction not to permit purchase of livestock, etc., by owners, officers, employees, etc., of market.

(a) Livestock market operators who sell livestock at auction shall not permit their owners, officers, agents or employees to purchase livestock at auction from consignments for resale for their own speculative accounts nor purchase livestock for the accounts of others, nor shall they permit their owners, officers, agents or employees to enter into agreements with other parties whereby such owners, officers, agents or employees shall share, directly or indirectly, in profits realized from resale of livestock purchased at auction out of consignments on a speculative basis. This provision shall not prohibit the livestock market from purchasing livestock from consignment in order to protect the legitimate interests of consignors after having publicly offered the livestock for sale to the highest bidder.

(b) Livestock market operators shall not permit auctioneers, weighmasters, clerks, starters or other employees performing duties of comparable responsibility to purchase livestock out of consignment for any purpose for their own accounts or the accounts of others.



Section 2-15-67 - Commissioner to require markets to carry insurance on livestock accepted for sale.

The commissioner, with the approval of the board, shall require and is hereby authorized by appropriate rules and regulations to require livestock markets to carry insurance on all livestock accepted for sale in order that such livestock will be insured against injury or loss by fire or windstorm while such livestock are kept at a livestock market.



Section 2-15-68 - Rules and regulations for implementation of division.

The commissioner, with the approval of the board, is hereby authorized to promulgate rules and regulations as are reasonably necessary to carry out the evident intent and purposes of this division. Before any rules and regulations which are authorized to be promulgated by the commissioner under this division shall be approved by the board, the commissioner shall, at least 10 days before any such rule or regulation is submitted to the board for approval, notify all livestock markets in the State of Alabama of the date on which such regulation is to be submitted to the board for approval in order that livestock market operators may appear and be heard concerning the adoption of all rules and regulations to be promulgated and approved under the provisions of this division.

Following promulgation and approval of all rules and regulations as authorized under this division and within 30 days, the commissioner shall give notice of such rules and regulations so promulgated and approved and such rules and regulations shall not become effective until the expiration of such 30-day period.



Section 2-15-69 - Right of entry and inspection by commissioner, State Veterinarian, etc.; interference with performance of duties by commissioner, State Veterinarian, etc.

(a) The commissioner, the State Veterinarian or their duly authorized agent, including livestock market inspectors and livestock theft investigators of the department, are hereby authorized and may enter upon the premises of any livestock market or into any buildings on such premises at all reasonable hours for the purpose of examining and inspecting such premises, buildings or other structures located on such premises in enforcing the provisions of this division. The commissioner, the State Veterinarian or their duly authorized agents, including livestock markets inspectors and livestock theft investigators, shall also have access during business hours of the day to the livestock markets' records relating to the receipt, keeping, handling, sale and delivery of livestock for examination and inspection in carrying out the provisions of this division or rules and regulations relating thereto.

(b) Any person who shall assault, resist, impede, oppose, prevent or interfere with the commissioner, the State Veterinarian or their authorized agents, including livestock markets inspectors and livestock theft investigators, in the execution of his or their duties shall be guilty of a misdemeanor and punishable under the penalty provisions of this division.



Section 2-15-70 - Operation of livestock market without permit, etc.; disposition of fines; injunctive proceedings to restrain operation of livestock market in violation of provisions of division.

(a) It shall be unlawful for any person to violate any of the provisions and requirements of this division or to fail or refuse to perform any duty or requirement imposed by the provisions of this division or to operate a livestock market without having a valid permit as required under the provisions of this division, and it shall also be unlawful for any person to operate a livestock market after the permit to so operate has been revoked under the provisions of this division. Each day's operation of a livestock market without a permit shall constitute a separate violation. Any person operating a livestock market without a permit shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $50.00 nor more than $500.00 and, within the discretion of the court, may be imprisoned for a period not to exceed six months.

(b) All amounts paid as fines for violations of this division, when collected by the proper authorities, shall be transmitted to the department and deposited in the State Treasury to the credit of the Agricultural Fund.

(c) In addition to the penalty provided under subsection (a) of this section, the circuit court or any judge thereof shall have jurisdiction, for cause shown, to grant a temporary restraining order or a permanent injunction or both restraining and enjoining any person from operating or continuing to operate a livestock market in violation of any of the requirements of this division or operating or continuing to operate a livestock market without having a valid permit as required by this division or after such a permit has been revoked; provided, that no permanent injunction shall be issued under this subsection until notice of such pending action is directed to the livestock market operator and he is afforded a hearing on such pending proceedings as now provided by law. Petitions for injunctive relief as authorized under this subsection shall be filed in the circuit court of the county in which the livestock market operating in violation of the provisions of this division is located. Any temporary restraining order or permanent injunction issued under this subsection shall be issued without a bond. Any action commenced under this subsection based upon facts furnished by the Commissioner of Agriculture and Industries or others having knowledge thereof may be brought in the name of the State of Alabama; provided, that such action shall be brought upon the relation of the Attorney General and with his approval, and such officer shall, upon his request, be assisted by the district attorney or deputy district attorney of the judicial circuit in which injunctive proceedings are filed.



Section 2-15-71 - Purchase, etc., of livestock on public road, etc., within 2,500 feet of public livestock market.

(a) It shall be unlawful for any person to buy or offer to buy livestock on any public street, road or highway within 2,500 feet of the premises of a public livestock market which has obtained a permit to engage in business pursuant to this division. Any person who violates this section shall be guilty of a misdemeanor and, upon conviction, shall be punished as prescribed by law.

(b) The Department of Agriculture and Industries is charged with the enforcement of this section.






Division 1A - Reporting Compliance With Livestock Dealers' Financial Responsibility Act.

Section 2-15-80 - Purpose of division.

The Alabama Livestock Dealers' Financial Responsibility Act requires, among other things, the prompt payment of the purchase price of livestock purchased by livestock dealers. Therefore, the intent and purpose of this division is to enable the Commissioner of Agriculture and Industries to more effectively enforce the requirements of such act by requiring livestock markets to report to the Commissioner of Agriculture and Industries any dealer who purchases livestock without complying with the provisions of said act.



Section 2-15-81 - Definitions.

When used in this division, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) PERSON. Any individual, partnership, corporation, association or other business unit.

(2) COMMISSIONER. The Commissioner of Agriculture and Industries of the State of Alabama.

(3) ALABAMA LIVESTOCK DEALERS' FINANCIAL RESPONSIBILITY ACT. An act of the Legislature of Alabama of 1969 now appearing as Sections 2-15-130 through 2-15-138.

(4) DEALER. Any person engaged in the business of buying livestock as a dealer as defined in Section 2-15-131(5).

(5) LIVESTOCK MARKET. Any person engaged in the operation of a livestock market as defined in Section 2-15-60(6).



Section 2-15-82 - Livestock market reporting requirements; provision of list of licensed dealers by Commissioner of Agriculture and Industries.

Every livestock market in Alabama is hereby required to report to the commissioner the name and address of any dealer who fails or refuses to comply with the requirements of the Alabama Livestock Dealers' Financial Responsibility Act which requires every dealer in livestock to make full payment of the amount of each purchase of livestock to the person from whom the purchase was made not later than the close of the next business day following the date of such purchase. The commissioner shall furnish every livestock market with a complete list showing thereon the names and addresses of every dealer who has been issued a livestock dealer's license, with supplements thereto, as may be necessary to enable livestock markets to comply with the reporting requirements hereof.



Section 2-15-83 - Inspection of records by commissioner, inspectors, etc.

The commissioner, duly authorized inspectors, employees and agents of the Department of Agriculture and Industries shall have power and authority during business hours to enter upon the premises of any livestock market and to have access to and inspect books, invoices and other like records of such markets relating to the receipt, keeping, sale and delivery of livestock for the purpose of enforcing the requirements of this division.



Section 2-15-84 - Promulgation of rules and regulations by commissioner.

The commissioner with approval of the State Board of Agriculture and Industries is hereby authorized to promulgate such rules and regulations as may be necessary to carry out the evident intent and purpose of this division including, but not limited to, the reporting requirements of livestock markets, the manner and method of payment required of dealers to comply with this division, the method of disseminating information by the commissioner to livestock markets of the nonpayment for livestock purchases by dealers, records required to be kept by livestock markets, together with the identification of dealers purchasing livestock and whether such dealers are purchasing for their own account or as agent for others with disclosure of such information to be made to the livestock market either prior to or subsequent to the time of purchase, as well as such other rules and regulations as may be reasonable and necessary to effectuate the purpose of this division.



Section 2-15-85 - Penalty for violation of division; procedure to deny or revoke permit and restrain or enjoin operation of livestock market.

A willful failure or refusal of any livestock market to comply with the provisions of Section 2-15-82 shall be valid grounds for denial or revocation of a permit to operate a livestock market in accordance with the requirements and procedure for such action as prescribed by Section 2-15-61. Any person who willfully fails or refuses to comply with the requirements of this division shall be subject to the penalty provisions of Section 2-15-70(a), and any person may be restrained and enjoined from operating or continuing to operate a livestock market in violation of this division in accordance with the procedure set forth in Section 2-15-70(c).



Section 2-15-86 - Construction of division.

The provisions of this division shall not be construed to repeal any other laws or parts of laws unless such laws or parts of laws are in direct conflict with the provisions of this division as it is intended that the provisions of this division are cumulative or supplemental to other requirements imposed by law upon livestock markets and livestock dealers.






Division 2 - Weighing Livestock at Markets.

Section 2-15-90 - "Livestock market" defined.

The term "livestock market" as used in this division shall mean livestock markets which are subject to the requirements of Division 1 of this article.



Section 2-15-91 - Public weighmaster permit required for operation of scales at livestock market; sales at livestock market.

No person shall operate scales upon which livestock are weighed at livestock markets where the livestock are sold upon the basis of weight unless such person obtains a public weighmaster permit as required under this division, nor shall any person who operates a livestock market sell livestock for himself or others at a livestock market upon the basis of weight unless such livestock is weighed by a person holding a public weighmaster permit as required under this division.



Section 2-15-92 - Public weighmaster permit to be obtained from commissioner; duration.

A public weighmaster permit to operate scales at livestock markets as required under Section 2-15-91 shall be obtained from the Commissioner of Agriculture and Industries in accordance with Sections 8-16-50 to 8-16-59, inclusive, and Section 8-16-106.

Permits required under this division shall be valid for one year as provided in Section 8-16-51.



Section 2-15-93 - Bond of permittee.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-94 - Livestock markets to provide services of permittee or public weighmaster; sale by weight of livestock at markets failing to provide such services.

(a) Before the Commissioner of Agriculture and Industries is authorized to issue the permit to a person operating a livestock market which is required by the provisions of Division 1 of this article, such livestock markets shall be provided with the services of a person holding a permit under the requirements of this division or services of a public weighmaster as authorized under Section 2-15-91.

(b) The sale of livestock at such livestock markets upon the basis of weight and failure to have such services at each public sale shall be grounds for revoking the permit which authorizes the operation of a livestock market.



Section 2-15-95 - Public weighmasters exempt from provisions of division; livestock markets employing public weighmasters not required to employ permittees.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-96 - Operation of scales at livestock market without permit, giving of false weights, etc.; forfeiture of permit by person giving false weight of livestock for sales purposes.

(a) Any person who shall operate scales at a livestock market for the purpose of weighing livestock for the purpose of sale without having a permit as required under this division or any person holding such a permit who shall give or cause to be given false weights to be used in selling livestock or any person operating a livestock market who sells livestock upon the basis of weight without having such livestock weighed by a person holding a permit as required under provisions of this division or by a public weighmaster shall be guilty of a misdemeanor and punished as now prescribed by law for such offense.

(b) Any person who shall give or cause to be given a false weight of livestock for sales purposes shall forfeit his permit which shall be revoked or cancelled.









Article 5 - Handling of Livestock in Markets and in Transit.

Section 2-15-110 - Inhumane handling or handling in violation of article prohibited.

In order to prevent injury to animals in livestock markets and in transit and to prevent unnecessary abuse and cruelty to animals with resultant loss of profit from the slaughter and sale of such animals, it shall be unlawful in this state to handle or transport such animals in any manner not consistent with humane methods of treatment to such extent as is reasonably possible or in a manner not in compliance with or in violation of the requirements of this article.



Section 2-15-111 - Conveyances used to transport livestock to proceed to destination without delay; notice to owner of livestock of breakdown.

(a) All trucks, vans or other conveyances used for the transportation of cattle, sheep, swine or other animals along public roads, streets or highways of Alabama shall, prior to the loading of such animals, be prepared to proceed to their destination without delay and, upon loading, shall proceed by the most direct and usually traveled route.

(b) In the event of a breakdown that would cause a delay of the arrival of the livestock at their destination for more than one hour, the owner of such livestock shall be notified as soon as possible of such breakdown.



Section 2-15-112 - Construction of conveyances used for transporting of livestock.

All such trucks, vans or other conveyances used for the transporting of the animals described in this article shall be so constructed that the roof of any deck of the conveyance will not touch the highest point of the back of any animal loaded thereon. Any such conveyance which is propelled or drawn by the use of diesel fuel shall have the exhaust so placed that the fumes will not blow directly into the area in which the animals are loaded either when the conveyance is in motion or when it is motionless.



Section 2-15-113 - Use of sticks, whips, chains, etc., in livestock markets; promulgation of rules and regulations by commissioner as to treatment of livestock in markets; inspections of markets for enforcement of section.

In addition to the authority granted to the Commissioner of the Department of Agriculture and Industries pursuant to Division 1 of Article 4 of this chapter, the said commissioner, with the approval of the State Board of Agriculture and Industries, shall be authorized to promulgate reasonable rules and regulations for the humane treatment of animals held in livestock markets and while being sold or offered for sale in such markets, including the number, kind and size of animals that may be held in pens or areas of stipulated dimensions, regulations for the feeding and care of such animals and for the maintenance of sanitary conditions of the premises.

Sticks, canes or whips shall not be used in such a manner so as to injure an animal. The use of chains, spikes, clubs or other injurious devices are hereby prohibited except under extreme circumstances where it is necessary to prevent injury to persons or other animals; and flappers, other noisemaking devices, electric prods of not more than six volts in strength and other contrivances which have been found to be equally effective shall be used wherever possible for such purposes.

The Commissioner of Agriculture and Industries shall provide for the regular inspection of such livestock markets for the purpose of enforcing the requirements of this section.



Section 2-15-114 - Penalties for violations of provisions of article, rules or regulations promulgated thereunder, etc.; liability of managers, etc., of transportation agencies or livestock markets permitting violations of article by employees, agents, etc.

(a) Any person who shall violate any of the provisions or requirements of this article, or who fails to perform any duty imposed by the provisions of this article or who violates any rule or regulation duly promulgated under this article shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $10.00 nor more than $100.00 and, within the discretion of the court, may also be imprisoned for not more than six months.

(b) The manager, executive officer, owner or other person in charge of any transportation agency or livestock market who knowingly allows any employee, agent or servant to violate any of the provisions or requirements of this article or who knows that any employee, agent or servant is violating any provisions of this article and who does not take immediate steps to correct such violations shall be guilty of a misdemeanor and upon conviction shall be punished as provided in subsection (a) of this section.






Article 5A - Public Livestock Marketing Business Act.

Section 2-15-115 - Short title.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-116 - Purpose.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-117 - Charter required for conduct of public livestock business.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-118 - Definitions.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-119 - Creation of public livestock board; membership and duties of board; chairman; ex officio members.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-120 - Terms of members; power to make bylaws, rules, and regulations; per diem allowance and travel expenses.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-121 - Application for charter; information required; fee.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-122 - Application for charter; review by commissioner; notice of hearing; persons entitled to notice; factors affecting decision of board; grounds for denial of charter.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-123 - Public livestock markets pre-existing this article; non-transferability of charter.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-124 - Disposition of fees.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-125 - Lapse of charter upon transfer of business or failure to pay licensing fees; "transfer" defined.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-126 - Amendments to charter; application and notice; when application required.

Repealed by Act 2017-226, §2, effective August 1, 2017.



Section 2-15-127 - Appeal of refusal to grant charter; court, venue, bond, and costs; stay upon appeal of suspension or revocation of charter; failure to perfect appeal.

Repealed by Act 2017-226, §2, effective August 1, 2017.






Article 6 - Livestock Dealers' Financial Responsibility Act.

Section 2-15-130 - Short title.

This article shall be known and cited as the Alabama Livestock Dealers' Financial Responsibility Act.



Section 2-15-131 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) BOARD. The Board of Agriculture and Industries of the State of Alabama.

(2) COMMISSIONER. The Commissioner of Agriculture and Industries of the State of Alabama.

(3) DEALER. Any person engaged in the business of buying livestock in the State of Alabama for resale, exchange or slaughter and meat packing purposes, either on his or her own account or as agent for others on a commission basis or otherwise.

(4) DEPARTMENT. The Department of Agriculture and Industries of the State of Alabama.

(5) LIVESTOCK. Cattle, swine, sheep, goats, equidae, ratites, poultry, and catfish.

(6) LIVESTOCK MARKET. A place, concentration, or collection point or other public or private place where a person assembles livestock for either public or private sale by himself or herself and the service or the cost or expense thereof is compensated by the owner of the livestock on a commission basis or otherwise. The term does not include any of the following:

a. A place used on a temporary basis solely for the dispersal sale of the livestock of a farmer, dairy farmer, livestock breeder, or feeder who is discontinuing his or her business and where no other livestock is sold or offered for sale.

b. A farm, ranch, or place where livestock is raised or kept for the grazing season or for fattening and subsequently sold and where no other livestock is brought there for sale or offered for sale.

c. The premises of a butcher, packer, or processor that receives livestock exclusively for immediate slaughter.

d. A place where livestock is raised solely for breeding purposes and the owner exclusively sells animals he or she produced.

e. A place where a producer or an association of producers of livestock of any class assemble and sell or offer for sale any livestock, provided the producer or association manages the sale and assumes all responsibility for the sale and the title to the livestock sold.

f. A place used on a temporary basis solely for livestock sales of 4-H clubs, Future Farmers of America, or other similar youth organizations.

(7) LIVESTOCK MARKET OWNER. A person engaged in the business of conducting or operating a public livestock market whether personally or through agents or employees.

(8) PERSON. Any individual, partnership, corporation, association or other business unit.



Section 2-15-132 - Dealer license required; denial or revocation of license; appeal.

(a) No person may engage in the business of a dealer as defined in Section 2-15-131 without having a license therefor issued by the Commissioner of Agriculture and Industries, which license shall expire on December 31 and shall be renewable as of January 1 of each year.

(b) An application for a license or annual renewal of a license as required under subsection (a) of this section shall be filed with the commissioner upon a form furnished for this purpose accompanied by a fee established by the Board of Agriculture and Industries payable before issuance of such license. Such application shall state the full name and address of the person applying for the license, the name of each member of the firm or all officers, if a corporation or association, together with the location of the applicant's business operation and the general territory or area in which the applicant intends to buy livestock, and it shall also contain any other information deemed necessary by the commissioner for the administration of this article. License fees collected under this subsection shall be deposited in the State Treasury to the credit of the Agricultural Fund.

(c) Upon receipt of the application, payment of the license fee, and the furnishing of a bond as provided in this article, a license shall be issued entitling the applicant to engage in the business of a dealer. Notwithstanding the foregoing, a license shall be denied or revoked if the commissioner finds that the applicant: Has failed to comply with any of the provisions of this article; has failed to pay for livestock purchased; has given in payment for livestock purchased a check or draft which has been returned unpaid or dishonored without reasonable cause; is involved in any legal proceeding which may impair his or her ability to meet his or her financial obligations; has suffered a money judgment to be entered against him or her upon which execution has been returned unsatisfied; or has been guilty of fraud in applying for or obtaining a license or a renewal thereof as required by this article.

(d) Any person denied a license or any dealer whose license has been revoked by the commissioner may appeal the action to the board by filing a written request therefor with the board within 10 days after notice of denial or revocation of a license has been received. An appeal shall be heard by the board within 30 days following the date on which the appeal was filed. The filing of an appeal shall not suspend the revocation or denial of a license. The action of the board in refusing to grant or in revoking any license may be reviewed by the Circuit Court of Montgomery County upon a complaint being filed in the circuit court, accompanied by a bond to be approved by the clerk, within 15 days after notice to the applicant or licensee of the board's decision. The complaint shall be styled in the name of the applicant or licensee as plaintiff against the commissioner as defendant and shall set forth the action complained of and request its reversal. The commissioner shall serve an answer within 30 days after the complaint is served upon him or her. The action shall be heard de novo by the court, and it shall be determined from the evidence whether the denial or revocation of the license is or is not justified under the provisions of this article. The decision shall be accordingly entered, subject to the right of appeal which is available as in other civil actions, and the decision shall be binding upon the parties. All appeal rights provided in this subsection shall not suspend the action of the commissioner in the revocation or denial of a license.



Section 2-15-133 - Bonds or bond equivalents; financial statements and reports; liability for payments.

(a) No license as required under Section 2-15-132 shall be issued or renewed until the applicant therefor shall make, execute, and thereafter maintain on file with the commissioner a bond or a bond equivalent as provided in subsection (f) in favor of the State of Alabama or a trustee to be approved by the commissioner to secure the performance of obligations incurred in the State of Alabama and the payment thereof to persons from whom such dealer purchases livestock. Except as otherwise provided in this subsection, the amount of each bond shall be not less than the next multiple of two thousand dollars ($2,000) above the average amount of purchases of livestock purchased either as a dealer or on an agency basis in Alabama during a period equivalent to two business days based on the total number of business days and the total amount of such transactions during the preceding 12 months or in such substantial part thereof in which the applicant did business. For the purpose of this computation, 260 shall be deemed the number of business days in any year. Bonds above twenty-six thousand dollars ($26,000) shall not be less than the next multiple of five thousand dollars ($5,000) above the average amount of livestock purchased either as a dealer or on an agency basis in Alabama, computed as set out in this subsection. When the amount of a bond, calculated as required in this subsection, exceeds fifty thousand dollars ($50,000), the amount of the bond shall not exceed fifty thousand dollars ($50,000) plus 10 percent of the excess, unless the commissioner has reason to believe that a bond in that amount is inadequate because of the volume of business conducted on a seasonal or otherwise irregular basis, in which event the commissioner shall determine and specify the amount of the bond to be required.

(b) In no case shall a bond covering the buying operations of a dealer be less than ten thousand dollars ($10,000).

(c) If the applicant is a successor in business to a dealer subject to the requirements of this article, the bond of such applicant shall be in an amount not less than that required of the prior dealer, unless the commissioner finds that the amount of such a bond will be excessive and unnecessary. If the applicant has not been previously engaged in the business of a dealer subject to the requirements of this article, the bond of such applicant shall be in an amount equivalent to the estimated value of livestock purchases which it is anticipated such applicant will make during any two business days during the succeeding 12 months. The amount of such bond shall be subject to adjustment from time to time in accordance with subsection (e).

(d) Bonds required by subsection (a) shall be conditioned that the dealer or principal shall pay, when due to the person or persons entitled thereto, the purchase price of all livestock purchased in the State of Alabama by the dealer-principal for his or her own account or for the accounts of others and that the dealer-principal shall safely keep and properly disburse all funds, if any, which come into his or her hands for the purpose of paying for livestock purchased for the account of others. Bonds required by subsection (a) shall be written by a surety company qualified to do business in Alabama. Any person having a cause of action against a dealer for breach of the condition of the bond may bring a civil action against the principal and surety of such bond in any court of competent jurisdiction for recovery of the loss resulting from such breach of the condition of the bond. The aggregate liability of the surety for all such losses shall not exceed the amount of the bond. The bond shall contain a provision requiring not less than 15 days' written notice to the commissioner by the party terminating such bond in order to effect its termination.

(e) Whenever the commissioner finds that any bond required under this section is inadequate, such bond, upon notice from the commissioner, shall be increased to meet the requirements of this section or, in like manner, may be reduced if found to be in excess of the requirements of this section. The amount of such bond shall not be increased or reduced by the commissioner, nor shall the amount of any bond be increased under authority of subsection (a) unless and until the board adopts rules prescribing the conditions under which bond increases or reductions will be required by the commissioner. The rules shall prescribe a uniform method and procedure to be followed by the commissioner in determining the amount of any bond increases or reductions that may be ordered by the commissioner because of being inadequate or excessive. All such bond increases and reductions as ordered by the commissioner as authorized under this subsection shall be reviewed by the board at its next quarterly or special call meeting for the purpose of determining whether the action of the commissioner in requiring an increase or reduction in the amount thereof is in compliance with the rules as prescribed by the board for this purpose.

(f) A bond equivalent may be filed or maintained in lieu of a bond. A bond equivalent shall be in the form of a trust fund agreement based upon cash or fully negotiable bonds of the United States government or of the State of Alabama. All provisions of this section relating to making, executing, filing, and maintaining bonds on file with the commissioner shall be applicable to such trust fund agreements.

(g) The above requirements for a bond or bond equivalent may be waived provided the dealer, "at the time of purchase," pays for all livestock purchased with United States currency (cash), money orders, or cashier's or certified checks. The dealer may also be required to submit verified statements to this effect.

(h) Every person engaged in the business of a dealer shall furnish annually and at such other times as the commissioner may designate or request verified financial statements and reports showing the volume and value of livestock purchased in Alabama and the names and addresses of all employees authorized to purchase livestock for such person and shall keep such books and records as the commissioner may require as being reasonably necessary to carry out the provisions and requirements of this section, and the commissioner or his or her duly authorized agent or agents shall have access to such books and records during the regular business hours of any business day for the purpose of examination, inspection, audit, or investigation of such dealer's operations. Any person who submits false information in making any report required under this subsection or who refuses the commissioner or his or her authorized agent access to such books and records as are required to be kept under this subsection shall be subject to Section 2-15-136.

(i) Every person engaged in the business of a dealer shall make full payment of the amount of each purchase of livestock to the person from whom such purchase was made not later than the close of the next business day following the date of the purchase; however, dealers engaged in the business of buying catfish shall make such payment not later than the close of 10 business days following the date of the purchase.

(j) Every person engaged in the business of a dealer, with regard to any purchase of livestock made by such dealer at a livestock market regulated by Sections 2-15-60 through 2-15-71, shall be liable for the payment of the amount of the livestock purchase made by the dealer whether the purchase was made by the dealer on his or her own account or as an agent for another, and with respect to such livestock purchases made as an agent for another, such liability shall exist without regard to the fact that the other party for whom the purchase was made shall also be liable for the payment of the amount of such purchase.



Section 2-15-134 - Acceptance of bonds given under federal Packers and Stockyards Act.

The commissioner is hereby authorized to accept a bond made by any dealer pursuant to the bonding requirements of the federal Packers and Stockyards Act, 1921, as amended, and any dealer presenting such a bond shall be deemed to have complied with the bonding provisions of Section 2-15-133; provided, that the amount of such bond equals or is greater than the amount required in said Section 2-15-133. If the amount of such bond does not satisfy the requirements of said Section 2-15-133, such bond shall be increased to such amount as will satisfy the requirements of said section, prior to issuance of a license to such dealer. Any dealer not required to file and maintain a bond or a bond equivalent pursuant to the requirements of the federal Packers and Stockyards Act, 1921, as amended, shall be required to file and maintain a bond for the amount as set forth under Section 2-15-133.



Section 2-15-135 - Promulgation of rules and regulations for implementation of article.

The commissioner with the approval of the State Board of Agriculture and Industries is hereby authorized to promulgate such rules and regulations as may be necessary to carry out the evident intent and purposes of this article.



Section 2-15-136 - Penalty for violations of provisions of article; injunctive proceedings to restrain operation by dealer in violation of provisions of article.

(a) Any person who shall engage in business as a dealer as defined in Section 2-15-131 without having a license as required by subsection (a) of Section 2-15-132 or any person who shall violate any of the other requirements of this article shall be guilty of a misdemeanor and, upon conviction, shall be punished as prescribed by law for such offense.

(b) In addition to the penalty provided under subsection (a) of this section, the commissioner may apply by a petition to a circuit court, and such court or any judge thereof shall have jurisdiction, for cause shown, to grant a temporary restraining order or permanent injunction or both restraining and enjoining any person from engaging in the business of a dealer as defined in Section 2-15-131 in violation of any of the requirements of this article, or engaging in or continuing to engage in such business without having a license required by subsection (a) of Section 2-15-132 or after such license has been revoked in accordance with the provisions of subsection (c) of Section 2-15-132. Any temporary restraining order or permanent injunction issued under this subsection shall be issued without bond.



Section 2-15-137 - Applicability of article.

The provisions of this article shall not apply to purchases of livestock bought by bona fide farmers or stockmen for grazing, feeding, dairying or breeding purposes when such livestock is held and kept for such purposes during a period of 15 days or more.



Section 2-15-138 - Provisions of article cumulative and supplemental to Article 3 of chapter.

None of the provisions of this article shall be construed to repeal, amend, modify or otherwise change the provisions and requirements of Article 3 of this chapter, as it is hereby intended that the provisions of this article are cumulative and supplemental to such other requirements imposed upon livestock dealers by said provisions.






Article 7 - Control of Contagious and Infectious Diseases Generally.

Section 2-15-150 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) DEPARTMENT. The Department of Agriculture and Industries of the State of Alabama.

(2) COMMISSIONER. The Commissioner of the Department of Agriculture and Industries of the State of Alabama.

(3) DISEASE or DISEASE OF ANIMALS. Contagious, communicable or infectious diseases of animals.

(4) MATERIALS. Infected barns or other infected structures or parts thereof and farm products, clothing, straw, hay or other feed for animals and other articles stored or contained in or adjacent to such barns or other structures.

(5) LIVESTOCK. Any animal maintained in captivity for any reason.



Section 2-15-151 - When suppression or eradication of infectious, contagious or communicable disease to be commenced within county, etc.; appropriation of funds for same by county commission.

The work of suppression or eradication of any infectious, contagious or communicable disease of livestock shall be taken up under the provisions of this article in any county or any part of a county or any part of the State of Alabama when the State Board of Agriculture and Industries deems it best. The county commission of any county in which the state or federal authorities take up the work of the suppression of any infectious, contagious or communicable disease of livestock may appropriate for aiding in such work such sums as the county commission or the State Veterinarian may deem adequate and necessary.



Section 2-15-152 - When commissioner to invite cooperation of federal government in arrest or eradication of disease within state.

Upon determination by the commissioner of the existence of a disease of animals which, in his opinion, threatens the livestock industry of the State of Alabama, he shall invite the United States government to cooperate with the department in the arrest or eradication of such disease.



Section 2-15-153 - Quarantining of lots, towns, cities, etc., where livestock infected with contagious, infectious or communicable diseases, etc.; issuance and service upon owners, etc., of livestock and agents, etc., of railroads, trucks, etc., of notice of establishment of quarantine.

The State Veterinarian or an assistant veterinarian or state livestock inspector shall quarantine a stall, lot, yard, pasture, field, town, city, township, county or any part of the State of Alabama when he shall determine the fact that livestock in such place or places are infected with a contagious, infectious or communicable disease or when said livestock are infested or infected with the carrier or carriers of a contagious, infectious or communicable disease or when exposed to any such disease.

The State Veterinarian or an assistant veterinarian or livestock inspector shall issue written or printed notice of the establishment of said quarantining to the owners or keepers of said livestock and to any officer or agent of a railroad, truck or other transportation companies doing business in or through the quarantined part or parts of the state, which notice must be executed by the State Veterinarian or assistant veterinarian or by any livestock inspector by leaving a copy of said notice with the owners or keepers of said livestock and with any officer or agent of a railroad, truck or other transportation company doing business in or through the quarantined part or parts of the state and shall return the fact of such service on the original notice. Said original notice and return thereof shall be received as evidence of its legal service thereof on the dates mentioned therein in all courts, proceedings and places with further proof; provided, that where a whole county has been quarantined the certificate of the State Veterinarian stating the fact shall be received as evidence of said quarantine's being established, and it shall be unnecessary to furnish other proof of same or service of notice of the same on the owners or keepers of said livestock.



Section 2-15-154 - Transportation of livestock within or from quarantined districts.

No railroad company or the owners or masters of any vessel, boat, truck or other vehicle or other transportation company shall receive for transportation or shall transport livestock from any quarantined district into any other part of Alabama, except as provided in this section.

No person, company or corporation shall deliver livestock for transportation to any railroad company or vessel, boat, truck or other vehicle or other transportation company in a quarantined district of Alabama, except as provided in this section.

No person, company or corporation shall drive or cause to be driven livestock on foot or transport livestock in a private conveyance or cause livestock to be transported in a private conveyance from a quarantined district to a nonquarantined part of Alabama, except as provided in this section.

Livestock may be moved within the limits of a quarantined district or from a quarantined district in Alabama only under and in compliance with the rules and regulations of the State Board of Agriculture and Industries. It shall be unlawful to move or to allow to be moved any livestock from one place to another within the limits of a quarantined district or from a quarantined to a nonquarantined district of Alabama in any other manner or method or under any conditions other than prescribed by the rules and regulations of the State Board of Agriculture and Industries.



Section 2-15-155 - Livestock brought into state to be accompanied by certificate of health; preparation and contents thereof; mailing of certificate to State Veterinarian upon arrival of livestock in state; furnishing of blank health certificates by State Veterinarian.

All livestock, when brought into Alabama by a person, company or corporation or railroad or other transportation companies, shall be accompanied by a certificate of health, and said certificate shall state that said animal or animals are free from contagious, infectious or communicable disease and the carrier or carriers of the cause or causes of such diseases.

This certificate must be made by a qualified veterinarian immediately after he has personally examined the livestock and before the livestock has been shipped into Alabama. This certificate shall be attached to and accompany the shipping bill of the livestock to the place to which the livestock are shipped, and the owner of the livestock or agent of the transportation company shall mail or send said certificate to the State Veterinarian immediately following the arrival of the livestock at its place of destination.

The State Veterinarian shall furnish qualified veterinarians with blank health certificates at actual cost.



Section 2-15-156 - Cleaning, disinfecting, etc., of quarantined livestock or places by owners, etc., upon receipt of notice from State Veterinarian, etc.

Owners, agents, renters or parties in possession of quarantined livestock or quarantined places shall follow the directions in the rules and regulations of the State Board of Agriculture and Industries in cleaning and disinfecting infected or exposed livestock and infested or infected quarantined places and in destroying the carriers or the causes of a contagious, infectious or communicable disease, the infested, exposed or infected livestock and quarantined places. Said cleaning of said livestock and the disinfecting of said places and destroying of said carriers shall be done by the owners or the persons in possession of the infected, exposed or infested livestock and places within two days after receiving a written or printed notice from the State Veterinarian, an assistant state veterinarian or a livestock inspector.



Section 2-15-157 - Cleaning and disinfecting of vehicles used in transporting animals.

All vehicles in which animals are transported in Alabama shall be cleaned and disinfected at the expense of the operator thereof after each time of use or before the vehicles are used to transport other animals.



Section 2-15-158 - Right of entry of State Veterinarian, livestock inspectors, etc.; interference with execution of duties, etc., by State Veterinarian, livestock inspectors, etc.

The State Veterinarian, the assistant state veterinarian and the state livestock inspectors may enter upon the premises or into any barns or other buildings where livestock are kept or found in the State of Alabama in the discharge of the duties prescribed in this article.

Any person or persons who shall assault, resist, oppose, prevent, impede or interfere with the State Veterinarian, an assistant state veterinarian or a state livestock inspector in the execution of his or their duties or on account of the execution of his or their duties shall be guilty of a misdemeanor.



Section 2-15-159 - Permitting livestock to run at large in quarantined district.

It shall be unlawful for any person to permit livestock to run at large in a quarantined district without a written permit of the State Veterinarian or a commissioned livestock inspector, and any person convicted of violating this provision shall be guilty of a misdemeanor.



Section 2-15-160 - Commissioner authorized to destroy animals or materials affected by or exposed to disease and indemnify owners thereof.

If it appears necessary for the arrest or eradication of any disease of animals to destroy animals affected by or exposed to or any material contaminated by or exposed to disease, the commissioner is authorized, in cooperation with the State Veterinarian, to indemnify the owner and destroy said animals or materials so affected and so exposed.



Section 2-15-161 - Diseased animals to be appraised prior to slaughter.

Before authorizing the slaughter of diseased animals, they shall be appraised by a duly commissioned representative of the State Veterinarian or a cooperating representative of the United States Secretary of Agriculture duly commissioned by said State Veterinarian.



Section 2-15-162 - Reappraisal of animals.

If the owner shall refuse to accept the appraisal provided for in Section 2-15-161, the animals shall be appraised by three competent and disinterested appraisers, one to be selected by the duly commissioned representative of the State Veterinarian or the representative of the United States Secretary of Agriculture duly commissioned by the State Veterinarian, one by the owner and these two to select a third.



Section 2-15-163 - Appraisal of exposed animals whose flesh can be saved for food; payment of salvage value, etc., to owner thereof.

Animals which are exposed to but not affected with the disease and whose flesh can be saved for food without risk of spreading the disease shall be appraised by the appraisal committee, as provided in Sections 2-15-161 and 2-15-162, and such salvage shall be paid the owner and credited on the value of the animal.



Section 2-15-164 - Basis for appraisal of animals.

The amount of appraisal of animals shall be based on the meat, dairy or breeding value; but, in the case of appraisal based on breeding value, no appraisal of any animal shall exceed three times its meat or dairy value.



Section 2-15-165 - Appraisal of materials to be destroyed.

The same board which is herein authorized in Section 2-15-161 to appraise animals shall also appraise materials which are to be destroyed.



Section 2-15-166 - Reporting of appraisals - Animals.

Appraisals of animals shall be reported on forms furnished by the department, and such reports shall show the number of animals and either the value per head or the weight of the value per pound.



Section 2-15-167 - Reporting of appraisals - Materials.

Appraisals of materials shall be reported on forms furnished by the department. Reports of appraisals of materials shall, when practicable, show the number, size or quantity, unit price and total value of each kind of material appraised.



Section 2-15-168 - Destruction of condemned animals and materials and disposition thereof.

When the animals and materials affected or exposed to disease are ordered condemned, which the commissioner is herein authorized to do, any designated agent of the department shall proceed to destroy said animals and materials and to dispose of the carcasses under such rules and regulations as the department or commissioner may prescribe. Such disposition shall be under the supervision of the State Veterinarian.



Section 2-15-169 - Sales of exposed animals.

When it becomes necessary in the eradication or control of disease to sell any exposed animal and salvage the flesh, the sale shall be made under such rules and regulations as the commissioner may prescribe.



Section 2-15-170 - Promulgation of rules and regulations for control and eradication of infectious, contagious, or communicable livestock diseases by commissioner.

The commissioner, with the approval of the State Board of Agriculture and Industries, shall have the power and authority to promulgate all necessary rules and regulations for the control and eradication of all infectious, contagious or communicable diseases of livestock. These rules and regulations shall have the full force and effect of law.



Section 2-15-171 - Promulgation of rules and regulations as to transportation, disposition, etc., of quarantined livestock by State Board of Agriculture and Industries; admissibility in evidence thereof; furnishing of copies to probate judges, etc.

The State Board of Agriculture and Industries shall have full power to make or enact such rules and regulations as may be deemed necessary for governing the movement, transportation or disposition of livestock that may be quarantined as provided in this article on account of being affected with or exposed to a contagious or communicable disease or on account of being infected or infested with the carrier or carriers of the cause of a contagious, infectious or communicable disease of livestock.

The rules and regulations purporting to be published by authority of the State Board of Agriculture and Industries in book or pamphlet form or a typewritten copy of any such rules and regulations certified to by the commissioner as being a true and correct copy and having been legally promulgated shall be received as evidence of the passage and legal publication of such rules and regulations as of the date mentioned or provided for therein in all courts and places without further proof.

A copy of said rules and regulations shall be furnished by the commissioner to all probate judges and district attorneys in all areas that might be affected by said rules and regulations immediately after their adoption by the State Board of Agriculture and Industries.



Section 2-15-172 - Promulgation of rules and regulations as to manufacture, sale, etc., of veterinary or biological products and serums and disposal of dead carcasses, etc.

The State Board of Agriculture and Industries may make rules and regulations governing the manufacture, sale, distribution, handling and keeping and use of all veterinary or biological products and serums and also the disposal of dead carcasses, infectious and toxic meats and feeds.



Section 2-15-173 - Payment of expenses of suppression or eradication of livestock diseases and administration of article.

(a) The State Board of Agriculture and Industries shall provide for payment of the expense of the suppression or eradication of infectious, contagious or communicable diseases of livestock from the Agricultural Fund.

(b) The funds appropriated in the general appropriation bill for the purpose of controlling outbreaks of plant and animal disease may be expended in the administration of this article, including all help in such control as may be deemed necessary by the commissioner, and in payment of animals and materials which have been condemned as provided and authorized in this article.



Section 2-15-174 - Penalty for violations of article or rules or regulations of department, commissioner, etc.

Any person violating any section or provision of this article or any rule or regulation promulgated by the department, its board or the commissioner shall be guilty of a misdemeanor and shall be punished accordingly.






Article 8 - Control of Brucellosis or Bang's Disease.

Section 2-15-190 - Purpose of article.

The purpose of this article is to authorize and empower the State Board of Agriculture and Industries to establish a program to include methods and procedures for the prevention, control and eradication of brucellosis or Bang's disease in cattle and to prescribe the powers, authority and duties of the Commissioner of Agriculture and Industries and the State Veterinarian relative to such a disease control program, which powers, duties and authority shall be in addition to or supplemental to all other powers, duties and authority now authorized by law for the control and eradication of diseases of livestock.



Section 2-15-191 - Adoption and establishment of calfhood vaccination program by state board.

The State Board of Agriculture and Industries is authorized and empowered to adopt and establish a calfhood vaccination program whereby persons owning cattle or calves in Alabama shall have such animals vaccinated against brucellosis at a time and in such a manner and under conditions as may be prescribed pursuant to rules and regulations adopted and promulgated by the State Board of Agriculture and Industries for this purpose; provided, however, that any calfhood vaccination program as may be adopted under this section shall be limited to the vaccination of calves between the ages of four to eight months, inclusive; provided further, that any such rules and regulations for a calfhood vaccination program shall prescribe a method to properly and adequately identify animals which have been vaccinated hereunder by the use of ear tags, brands, tattooing or any other suitable or recommended method. The State Board of Agriculture and Industries, pursuant to any rules and regulations authorizing or requiring a calfhood vaccination program, shall be authorized to exempt certain animals from vaccination requirements where it is found not to be necessary to require the vaccination of these animals for an effective calfhood vaccination program.



Section 2-15-192 - Establishment of disease control program by state board.

The State Board of Agriculture and Industries is hereby further authorized and empowered to establish a program which shall include methods and procedures whereby all persons owning cattle and calves in Alabama shall be required to make such animals available for testing by the State Veterinarian at such time and place and in such a manner as may be prescribed under rules and regulations adopted by the State Board of Agriculture and Industries for this purpose to the end that it may be determined whether the disease of brucellosis is found to exist in or among such animals. Any cattle or herds of cattle which react positively or are otherwise found to be infected with brucellosis may be quarantined, released therefrom, moved, handled and disposed of under conditions and requirements as may be established by the State Board of Agriculture and Industries pursuant to rules and regulations adopted and promulgated as authorized under this section. Any such disease control program as may be established under this section by the State Board of Agriculture and Industries may provide for uniform methods and procedures for the establishment of brucellosis free areas, certified areas, modified certified areas, recertification, individual herd certification or other recognized methods and procedures for control and eradication of brucellosis in cattle. Any such control program may also provide for the method of treatment or vaccination, the proper identification of any animals which react to any brucellosis test or which have been vaccinated or otherwise treated for such disease, and such disease control program may require owners of cattle to vaccinate such cattle for the prevention, treatment and control of brucellosis at state expense to the extent that funds may be available for such purpose or at the owner's expense.



Section 2-15-193 - Supervision, etc., of disease control program; right of entry and inspection, etc., of State Veterinarian, etc.; interference with performance of duties by State Veterinarian, etc.

Any compulsory, voluntary or recommended program for the control and eradication of brucellosis disease in cattle as may be established under authority of this article shall be carried out under the supervision and direction of the Commissioner of Agriculture and Industries and the State Veterinarian through the facilities of the Department of Agriculture and Industries.

The State Veterinarian, his associates and assistants or other authorized employees of the Department of Agriculture and Industries are hereby authorized to enter any place or upon any premises or into any barns or other buildings, including stockyards, where livestock are kept for any purpose or to stop any truck, vehicles or other carriers transporting cattle in order to perform any inspection, testing, examination or any other duties that may be required under a brucellosis disease control and eradication program established under authority of this article.

Any person who shall refuse, oppose, prevent or interfere with the State Veterinarian or other authorized officials from entry into any place for the purpose of carrying out his or their duties as authorized under this article shall be guilty of a misdemeanor.



Section 2-15-194 - Cooperation with federal agencies.

The Commissioner of Agriculture and Industries and the State Veterinarian, with the approval of the State Board of Agriculture and Industries, shall be authorized to cooperate with appropriate officials and agencies of the United States Department of Agriculture and to enter into agreements with such officials and agencies for the purpose of carrying out any brucellosis disease control and eradication program as may be adopted under the provisions of this article.



Section 2-15-195 - Expenditure of general appropriations for conduct of disease control program and indemnification of owners of cattle condemned, slaughtered or destroyed.

Funds appropriated under the provisions of the general appropriations act for brucellosis or Bang's disease control and eradication work or any other funds that may be available for this purpose may be used and expended to carry out any brucellosis disease eradication and control program that may be established as authorized under this article, and such funds to the extent authorized by the State Board of Agriculture and Industries may also be used for payments to indemnify owners of cattle which have been condemned, slaughtered or destroyed after it is determined that such action must be taken when the cattle are found to have tuberculosis, paratuberculosis or brucellosis.



Section 2-15-196 - Penalty for violations of rules and regulations promulgated by state board.

Rules and regulations adopted and promulgated by the State Board of Agriculture and Industries as authorized under this article for a brucellosis disease program shall have the force and effect of law, and any person who shall violate any such rule or regulation or who shall fail or refuse to perform any duty required thereunder shall be guilty of a misdemeanor and, upon conviction, shall be punished as now prescribed by law for such an offense.



Section 2-15-197 - Article cumulative.

The provisions of this article are cumulative or supplemental to other laws or parts of laws enacted for the control and eradication of diseases of livestock.






Article 9 - Control of Swine Diseases.

Division 1 - General Provisions.

Section 2-15-210 - Establishment, conduct, and maintenance of swine disease diagnostic laboratory.

(a) The Department of Agriculture and Industries may establish, conduct and maintain a swine disease diagnostic laboratory for the purpose of diagnosing contagious, infectious and communicable diseases of swine owned by producers of such livestock in Alabama, and the amount appropriated and made available for such purpose in the general appropriations act shall be used and expended by the Department of Agriculture and Industries to establish, operate and conduct such a laboratory.

(b) Testing for swine disease may be performed at a swine disease diagnostic laboratory at a location in the State of Alabama to be designated by the State Board of Agriculture and Industries or as otherwise provided in Section 2-2-33.



Section 2-15-211 - Feeding of garbage to swine.

(a) It shall be unlawful for any person, municipality, county, political subdivision, governmental agency or department, institution, individual, partnership, corporation, association, other entity or organization to feed garbage to swine.

(b) For the purposes of this section, "garbage" means putrescible animal and vegetable waste resulting from the handling, preparation, cooking and consumption of foods including animal and fowl carcasses or parts thereof; provided, that citrus pulps, pea vines, bakery waste, candy kitchen waste and dairy products waste from milk processing plants shall not be included in this definition when such waste has not been mixed with or in contact with other animal or vegetable waste.

(c) This section shall not apply to any person who feeds only his own household garbage to swine.

(d) Whoever violates this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $500.00 and, within the discretion of the court, may also be imprisoned for a period not to exceed six months.

(e) The provisions of this section shall be enforced by the Department of Agriculture and Industries.






Division 2 - Hog Cholera.

Division 1 - General Provisions.

Section 2-15-230 - Definitions.

When used in this subdivision, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) HOG CHOLERA VIRUS. An unattenuated virus administered to swine for the purpose of immunizing such swine from the disease known as hog cholera.

(2) STATE VETERINARIAN. The State Veterinarian of Alabama.



Section 2-15-231 - Possession, sale, etc., of hog cholera virus.

It shall be unlawful for any person, firm, corporation or association in the State of Alabama to have in possession or keep, sell or offer for sale, barter, exchange, give away or otherwise dispose of hog cholera virus.



Section 2-15-232 - Sale of swine infected with or exposed to hog cholera.

It is unlawful for any person knowingly or willfully to sell any hog, pig or shoat which is infected with or has been exposed to hog cholera disease. Any person who violates this section is guilty of a misdemeanor and, upon conviction, shall be punished as prescribed by law.



Section 2-15-233 - Quarantining of lots, stalls, etc., where swine infected with hog cholera; disposition of bodies of hogs dying from hog cholera; moving of hogs from quarantined premises, etc.

All lots, stalls and pastures and other premises where swine are kept and the disease of hog cholera is diagnosed or exists among such swine are hereby declared to be quarantined for a period of at least 30 days. No hogs may be removed for any purpose from such premises for a period of at least 30 days following the date of the appearance of the last case of hog cholera. All hogs shall be burned immediately which have died from hog cholera or moved to rendering plants in vehicles equipped with watertight bodies, and no other disposition of such hogs shall be made.

It shall be unlawful for anyone to move swine from quarantined premises in violation of the provisions of this section, and it shall also be unlawful to move hogs which have died from hog cholera in any manner other than the manner prescribed by this section.



Section 2-15-234 - Appropriation and expenditure of funds by counties for hog cholera eradication programs; employment of inspectors, etc.

County commissions of the several counties of the State of Alabama, when such bodies desire to conduct a hog cholera eradication program, are hereby authorized to appropriate and expend county funds in such sums as they deem necessary for enforcing the provisions of this subdivision and rules and regulations promulgated under this subdivision.

Such counties may employ inspectors and other necessary employees to enforce the provisions of this subdivision. Inspectors so employed by any county of the State of Alabama shall be approved by the State Veterinarian and shall work under the direction and supervision of the State Veterinarian.



Section 2-15-235 - Commissioner charged with execution and enforcement of subdivision; promulgation of rules and regulations by commissioner.

The Commissioner of Agriculture and Industries is charged with the execution and enforcement of the provisions of this subdivision, and he is authorized and empowered, with the approval of the State Board of Agriculture and Industries, to promulgate rules and regulations necessary to accomplish the evident intent and purposes of this subdivision.



Section 2-15-236 - Penalties for violations of provisions of subdivision.

Except as otherwise provided, any person who violates any of the provisions of this subdivision shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $10.00 nor more than $500.00.






Division 2 - Acquisition and Distribution of Anti-Hog Cholera Serum, etc.

Section 2-15-250 - Department to acquire anti-hog cholera serum and other approved immunizing agents.

The Department of Agriculture and Industries is hereby authorized and required to purchase anti-hog cholera serum and any other approved immunizing agent in such units as deemed advisable by said department, at the lowest and best bid or bids, from one or more reliable manufacturers producing a high quality product, which products shall be approved by the State Veterinarian.



Section 2-15-251 - Distribution of anti-hog cholera serum and other immunizing agents by department generally; payment of cost of inoculating swine.

(a) Except as provided in Section 2-15-253, the department shall distribute through employees of the livestock sanitary division of the said department, licensed veterinarians and others approved by the State Veterinarian, anti-hog cholera serum and any other approved immunizing agent, without cost thereof, to any bona fide farmer who is an owner of swine in Alabama making application therefor upon forms to be furnished by said department and approved by the officially approved administrator of said serum or other approved immunizing agent. Distribution of anti-hog cholera serum or other approved immunizing agent shall not be made under the provisions of this subsection to owners of commercial garbage fed swine.

(b) The cost of inoculating swine with products distributed under any of the provisions of this subdivision shall be paid by the owner of such swine, such cost to be mutually agreed upon by the owner and the individual performing the services of inoculation.



Section 2-15-252 - Hog cholera virus not to be purchased or distributed by department.

The hog cholera immunizing agent known as "hog cholera virus" shall not be distributed or sold by the Department of Agriculture and Industries under any of the provisions of this subdivision, and such department is hereby expressly prohibited from purchasing or making any distribution of hog cholera virus.



Section 2-15-253 - Distribution of anti-hog cholera serum and other immunizing agents by department to owners of commercial garbage-fed swine, etc.

The livestock sanitary division of the Department of Agriculture and Industries shall distribute anti-hog cholera serum or other approved immunizing agent at a price equal to all cost of the product, storage and distribution thereof to said department to owners of hogs in Alabama for use on commercial or commercial garbage-fed herds of swine in Alabama and to all other owners of hogs in Alabama who are not entitled to free distribution of said serum or other approved immunizing agent under Section 2-15-251; provided, that whenever said serum or other approved immunizing agent is distributed as provided in this section, said serum or any other approved immunizing agent shall be applied for and distributed in the manner provided in Section 2-15-251.



Section 2-15-254 - Making of false representation for purpose of securing anti-hog cholera serum or other immunizing agents.

Any person who knowingly makes any false representation for the purpose of securing any anti-hog cholera serum or any other immunizing agent as provided in this subdivision shall be guilty of a misdemeanor and shall be fined not less than $50.00 nor more than $500.00 and shall forfeit his right to again secure any anti-hog cholera serum or other immunizing agent as provided in this subdivision.



Section 2-15-255 - Serum Fund.

All moneys accruing from the sale of anti-hog cholera serum or other approved immunizing agent as provided in Section 2-15-253 shall be deposited in the State Treasury to the credit of the Department of Agriculture and Industries in a fund to be known as the "Serum Fund," which fund shall be used for the purchase and distribution of anti-hog cholera serum or other immunizing agent as provided in both Sections 2-15-251 and 2-15-253.



Section 2-15-256 - Promulgation of rules and regulations for implementation of subdivision by commissioner; adoption of swine disease control program and promulgation of rules or regulations therefor by state board; expenditure of funds designated therefor.

(a) The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, is hereby authorized to promulgate and adopt such rules and regulations as may be reasonably necessary to carry out the evident intent and purposes of this subdivision, and anti-hog cholera serum or other approved immunizing agent shall not be furnished to any person unless such person has complied with the requirements of this subdivision and rules and regulations promulgated under this section.

(b) The State Board of Agriculture and Industries is hereby authorized to adopt a swine disease control program for the expenditure of funds designated to be used for swine disease control work as authorized under Section 2-15-257, and the State Board of Agriculture and Industries is hereby authorized to promulgate and adopt rules and regulations for the execution of such program. Any funds designated for such use shall be used for swine disease control work only and pursuant to a swine disease control program adopted by the State Board of Agriculture and Industries.



Section 2-15-257 - Appropriation.

There is hereby appropriated during each fiscal year such parts of funds made available by the Legislature for this purpose in the general appropriations act as is necessary for carrying out the provisions of this subdivision; provided, however, that the State Board of Agriculture and Industries is hereby authorized to determine the amount of such appropriation that may be expended for the purchase and distribution of anti-hog cholera serum and other immunizing agents and the amount to be expended by the Department of Agriculture and Industries for swine disease control work pursuant to a swine disease control program adopted by said board, and such amounts so designated under this section are hereby appropriated for such use to defray all expenses incident thereto including salaries, equipment, purchases and other expenses; provided further, that the amount designated by the State Board of Agriculture and Industries for swine disease control work shall be used by the Department of Agriculture and Industries for control and eradication of contagious and infectious diseases of swine and for no other purposes whatsoever, and such disease control work shall be carried out pursuant to a swine disease control program adopted by the State Board of Agriculture and Industries as authorized under Section 2-15-256.






Division 3 - Regulation of Hog Cholera Serums, Vaccines, etc.

Section 2-15-270 - Adoption of rules and regulations for control of manufacture, sale, etc., of hog cholera vaccines, serums, etc., by state board authorized.

The State Board of Agriculture and Industries is hereby authorized and empowered to adopt and promulgate rules and regulations for the purpose of controlling the manufacture, sale, distribution, handling, keeping and use of all veterinary, biological products, serums and vaccines that are used or intended for use for the immunization, treatment, prevention or protection of swine from the disease known as hog cholera. The sale, distribution or use of any such products may also be restricted or prohibited by appropriate rules and regulations adopted and promulgated as authorized under this section when the State Board of Agriculture and Industries finds and determines that such action is necessary to control, eradicate and prevent the spread of hog cholera disease.



Section 2-15-271 - Effective date of rules and regulations; notice to veterinarians, county agricultural extension chairmen, manufacturers, etc., of rules.

Rules and regulations adopted and promulgated under authority of Section 2-15-270 shall not become effective until the expiration of a period of not less than 30 days from the date on which such rules and regulations are adopted, and during such 30-day period the Department of Agriculture and Industries shall give notice thereof to all practicing veterinarians in Alabama, each county agricultural extension chairman and every person, firm, partnership or corporation known to manufacture, sell, handle and distribute any products in Alabama that may be controlled or regulated by such rules and regulations.



Section 2-15-272 - Rules and regulations to have force and effect of law; violations of rules or regulations deemed misdemeanors.

Rules and regulations adopted and promulgated by the State Board of Agriculture and Industries as authorized under Section 2-15-270 shall have the force and effect of law, and any person who shall violate any such rule or regulation or who shall fail to or refuse to perform any duties required thereof shall be guilty of a misdemeanor and, upon conviction, shall be punished as now prescribed by law for such offense.



Section 2-15-273 - Administration and enforcement of rules and regulations.

The Commissioner of Agriculture and Industries and the State Veterinarian are charged with the duty of the administration and enforcement of any rules and regulations as may be adopted and promulgated under authority of this subdivision.



Section 2-15-274 - Subdivision cumulative; repeal of conflicting laws.

The provisions of this subdivision are cumulative or supplemental to other laws or parts of laws enacted for the prevention, control and eradication of the disease of hog cholera, and this subdivision shall not repeal any such laws or parts of laws unless the provisions hereof are in direct conflict with the provisions of said laws.












Article 10 - Tick Eradication.

Section 2-15-290 - When tick eradication to be commenced within county; expenditures by county upon commencement of tick eradication by state board; county commissions to make appropriations for tick eradication.

The work of tick eradication shall be taken up in all counties that shall be at any time partially or completely tick infested under the rules and regulations of the State Board of Agriculture and Industries. Where the State Board of Agriculture and Industries has begun the work of tick eradication in any county or in part of any county, the county shall not have authority to make any expenditure, except for preferred claims enumerated by the statutes, until provision has been made for financing the county's part of such work.

The county commission of the county shall make adequate appropriations to execute the law relating to such tick eradication in good faith.



Section 2-15-291 - State aid to counties for payment of expenses of tick eradication.

In the event the Agricultural Fund will permit, the State Board of Agriculture and Industries may aid a county in defraying the county's expense of tick eradication from the said Agricultural Fund; provided, that such aid shall not exceed $20,000.00 to any one county during the fiscal year.



Section 2-15-292 - Counties to provide and maintain required number of dipping vats and chemicals, etc., required therefor.

The county commission of each county shall provide, build, repair and maintain the necessary number of concrete dipping vats with adequate pens and also provide the necessary chemicals, solutions and all other materials required for making, filling, replenishing and operating the required number of dipping vats. Each county shall furnish all the materials required for keeping the required vats filled with a standard tick-killing arsenical dip having the composition and strength as required by the regulations of the State Board of Agriculture and Industries.



Section 2-15-293 - State Veterinarian to determine and notify county commission as to number of dipping vats, inspectors, chemicals, etc., required; admissibility in evidence, etc., of copy of notice.

The State Veterinarian shall determine the required number of dipping vats in the county and shall give written notice to the county commission of said county of the necessary number of dipping vats and the required number of inspectors and the amount of material required for keeping said vats filled with a standard tick-killing arsenical dip of the composition and strength required by the rules and regulations of the State Board of Agriculture and Industries.

A certified copy of such notice shall be received as evidence of the giving of same in all courts and places without further proof, and said written or printed notice may be served on the probate judge or chairman of the board of revenue by registered or certified mail.



Section 2-15-294 - Appointment, commissioning and supervision of inspectors; inspectors to be paid by counties.

The county commission in each county shall pay a reasonable salary, as determined by the State Board of Agriculture and Industries, to as many inspectors as shall be required in the county to guard county lines, look after isolated vats, quarantined ranges and premises and quarantined cattle.

The inspectors paid by the county shall be determined and appointed and commissioned by the State Veterinarian with the approval of the State Board of Agriculture and Industries as state inspectors, and they shall work under the direction of the State Veterinarian or the state or federal inspector in charge of the county.



Section 2-15-295 - Dipping of cattle in tick infested or quarantined ranges, farms, etc.

Every person, firm, company or corporation having in possession or in charge as owner, agent or otherwise one or more cattle in a tick infested or quarantined county or on a tick infested or quarantined premises, range, farm or pasture that has not been released from state and federal quarantine shall dip the cattle regularly once every two weeks on the day and at the vat specified by the inspector in charge of the vat most convenient or nearest to the cattle.

The livestock inspector shall issue one printed or written dipping notice to the person or persons in charge or in possession of the cattle and shall serve said notice by leaving a copy of said notice with the person or persons in charge of or in possession of the cattle and shall make a return of said service on the original of said notice, and the serving of said dipping notice shall be legally sufficient to require the owner, agent, firm or person in charge to dip the cattle regularly every two weeks until released from quarantine, and said original dipping notice and the endorsement of the service thereon shall be received as evidence of the service thereof on the date mentioned therein in all courts, proceedings and places without further proof.



Section 2-15-296 - Dipping of horses, mules, or asses kept in tick infested lots, ranges, etc.

Repealed by Act 2004-627, p. 1421, §2, effective August 1, 2004.



Section 2-15-297 - Stray cattle, equine, or equidae found on quarantined or tick infested ranges, pastures, etc.; condemnation and sale; redemption.

All stray cattle and equine or equidae running at large on quarantined or tick infested ranges, commons, pastures, or fields, if the cattle and equine or equidae have not been dipped as provided in this article, shall be taken up by the sheriff, any constable or livestock inspector, quarantined and dipped regularly once every two weeks and fed and cared for at the expense and risk of the owner of the animals.

The sheriff, any constable or livestock inspector shall apply to any judge of a district court to have the animals condemned as strays and sold at public auction. The judge of the district court shall post notices of the sale of the animals in three public places in the county where the stock is taken up and in one county paper, if one is published in the county, giving the time and place of the sale, and the sale shall not be made until 10 days after the notices have been posted and printed.

The proceeds of the sale shall go to pay all the costs of taking up, feeding, confining, selling, and dipping and, if there is a balance, it shall go into the county treasury to be applied on tick eradication. Every one of the animals mentioned in this section whose owner cannot be found by the inspector shall be regarded as a legal stray and subject to this article. The owner may redeem the animal within 30 days after sale by proving ownership to the court and paying the purchase price and all cost.



Section 2-15-298 - Ticky cattle, equine, or equidae prohibited from entering state.

No ticky cattle or equine or equidae shall be driven, moved, or transported in any way into Alabama.



Section 2-15-299 - Inspectors provided in counties released from quarantine; disinfection of reinfested county.

(a) The county commission in a county released from state or federal quarantine shall provide and pay a reasonable salary to one or more inspectors or as many inspectors as shall be required to guard exposed county boundary lines, to look after local quarantined premises, ranges, pens, lots, pastures, or fields and, when necessary, to supervise the filling and replenishing of dipping vats and the dipping of quarantined cattle or equine or equidae.

(b) When a county becomes reinfested with ticks, that county shall pay the expenses of disinfection of all infested places, premises, ranges, and cattle, or equine or equidae under the direction of the State Veterinarian or a state inspector according to law and the regulations of the State Board of Agriculture and Industries.






Article 11 - Protection of Breeders Against Bogus or Fraudulent Pedigrees.

Section 2-15-310 - Purpose of article.

The purpose of this article is to protect farmers of this state against damage resulting from breeding to sires advertised with bogus or fraudulent pedigrees and to secure to the owners of sires payment for service.



Section 2-15-311 - Filing of statement with commissioner by owner of sire charging service fee.

Every owner of a sire charging a service fee, in order to have a lien upon the get of any such sire under the provisions of this article for said service, shall file a statement verified by oath or affirmation to the best of his knowledge and belief with the Commissioner of Agriculture and Industries, giving the name, age, description and pedigree, as well as the terms and conditions upon which such sire is advertised for service.



Section 2-15-312 - Issuance of certificate to owner of sire upon receipt of statement by commissioner; disposition of copies of certificate generally; posting of copy of certificate by owner of sire.

The Commissioner of Agriculture and Industries, upon the receipt of the statement provided for in Section 2-15-311, duly verified by affidavit, shall issue a certificate to the owner of said sire, a copy of which certificate shall be forwarded to the probate judge of the county court in which said sire is stationed or located and another copy furnished the applicant, which shall be posted by the owner in a conspicuous place where said sire may be stationed, which certificate shall state the name, age, description, pedigree and ownership of said sire, the terms and conditions upon which the sire is advertised for service and that the provisions of this article so far as relates to the filing of the statement aforesaid have been complied with.



Section 2-15-313 - Fee for certificate.

The State Board of Agriculture and Industries is authorized to fix a charge for such certificate, not to exceed $2.00, as may be necessary to cover the expense incident to the execution of the provisions of this article.



Section 2-15-314 - Lien of owner of sire obtaining certificate under provisions of article.

The owner or owners of any sire receiving such certificate by complying with the provisions of this article shall obtain and have a lien upon the get of any such sire for the period of one year from the date of birth of get.



Section 2-15-315 - Enforcement of lien.

No get of any such sire shall be exempt from levy and sale under execution issued upon a judgment obtained in any court of competent jurisdiction for said service.



Section 2-15-316 - Annual report of commissioner as to certificates issued, etc.

The Commissioner of Agriculture and Industries shall have such a number of the annual reports printed and bound as may be deemed advisable by the State Board of Agriculture and Industries to obtain the greatest benefit to the breeders of improved stock in this state, said reports to contain copies of certificates issued under the provisions of this article and such other data of special interest to livestock breeders as said State Board of Agriculture and Industries may designate for publication therein.



Section 2-15-317 - Obtaining certificate by false pretense; giving false pedigree.

Any person who, by false pretense, shall obtain from any club, association, society, or company for improving the breed of cattle, equine or equidae, sheep, swine, or other domestic animals a certificate of registration of any animal in the herd registered or other register of any club, association, society, or company or a transfer of any registration and every person who shall knowingly give a false pedigree of any animal shall be guilty of a misdemeanor.









Chapter 16 - POULTRY GENERALLY.

Article 1 - Hatcheries and Chick Dealers.

Section 2-16-1 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) PUBLIC HATCHERY. Any establishment that regularly artificially hatches and sells or offers for sale to the public baby chicks or the young of any domestic fowl under six weeks of age or hatching eggs or that does custom hatching.

(2) CHICK DEALER or JOBBER. Any person, firm or corporation that buys baby chicks or turkey poults and sells or offers same for sale.



Section 2-16-2 - Promulgation of rules and regulations as to operation of public hatcheries, shipping into state of baby chicks, etc., eradication and control of poultry diseases, etc., by department authorized.

In order to promote the poultry industry in this state, the Department of Agriculture and Industries is hereby authorized to make such regulations as may be necessary to set up minimum standards for the operation of public hatcheries, to regulate chick dealers and jobbers, to provide standards and to regulate shipping into this state of baby chicks, turkey poults and hatching eggs and for the control and eradication of contagious and infectious diseases of poultry.



Section 2-16-3 - Permit required; refusal or revocation of permit; appeal and review.

(a) No person, firm or corporation shall operate a public hatchery, and no chick dealer or jobber shall operate within this state without first obtaining an annual permit from the state Commissioner of Agriculture and Industries to so operate. The fee to be paid for such annual permit shall be established by the Board of Agriculture and Industries not to exceed sixty dollars ($60), which shall be due and payable on January 1 of each year; and, unless such permit fee is paid within 30 days, a 15 percent delinquent penalty shall be added. All permit fees, including delinquent penalty fees, shall be paid into the Agricultural Fund of the State Treasury. The permit may be revoked for a violation of this article or the regulations promulgated under this article.

(b) Any person who is refused a permit or whose permit is revoked may appeal from the decision of such commissioner to the State Board of Agriculture and Industries by a written demand for such appeal, which appeal must be heard at the next meeting of the State Board of Agriculture and Industries. The board shall enter judgment as it deems proper from the facts.

(c) The action of the board in refusing to grant or in revoking any permit may be reviewed by the circuit court of the county in which the hatchery, chick dealer or jobber is located or resides, upon a complaint being filed in the circuit court, accompanied by a bond to be approved by the register or clerk, within 15 days after notice to the applicant or permittee of the board's decision. The complaint shall be styled in the name of the applicant or permittee as plaintiff against the commissioner, as defendant, and shall set forth the action complained of and request its reversal. The commissioner shall serve an answer within 30 days after the complaint is served upon him or her. The case shall be heard de novo by the court and it shall be determined from the evidence whether the refusal or revocation of the permit is or is not justified under the provisions of this article, and judgment shall be accordingly entered, subject to the right of appeal, which shall lie as in other civil cases, which decision shall be binding upon the parties.

(d) Appeal rights provided in this section shall not suspend the action of the commissioner in the revocation or refusal of a permit.



Section 2-16-4 - Requirements for baby chicks, turkey poults and hatching eggs sold or offered for sale.

All baby chicks or turkey poults and hatching eggs sold or offered for sale by public hatcheries and chick dealers or jobbers as a regular part of their business shall originate in flocks that meet the requirements of the national poultry improvement plan as administered by the Alabama Department of Agriculture and Industries and the regulations issued by authority of this article for the control of pullorum disease; provided, that nothing in this article shall require any hatchery to adopt the national poultry improvement plan.



Section 2-16-5 - Requirements for baby chicks, turkey poults and hatching eggs shipped or brought into state.

All baby chicks, turkey poults and hatching eggs shipped or otherwise brought into this state shall originate in flocks that meet the minimum requirements of pullorum disease control provided for under this article and the regulations issued by authority of this article and shall be accompanied by a certificate approved by the official state agency or the livestock sanitation officials of the state of origin certifying same.



Section 2-16-6 - Maintenance of records by public hatcheries and chick dealers or jobbers.

Every public hatchery and chick dealer or jobber shall keep such records of operation as the regulations of the Department of Agriculture and Industries may require for the proper inspection of said hatchery and chick dealer or jobber.



Section 2-16-8 - Department to conduct program in accordance with national poultry improvement plan; acceptance and disposition of fees by department for services rendered poultrymen and hatcherymen participating in national poultry improvement plan.

The state Department of Agriculture and Industries shall conduct a program in accordance with the national poultry improvement plan sponsored by the United States Department of Agriculture.

Said department is authorized to accept fees to be fixed by the State Board of Agriculture and Industries for services rendered to poultrymen and hatcherymen who participate in the national poultry improvement plan, said fees to be paid to the Commissioner of Agriculture and Industries and placed to the credit of the Agricultural Fund of the Department of Agriculture and Industries.



Section 2-16-9 - Violations of provisions of article or rules or regulations promulgated thereunder deemed misdemeanors; disposition of fines.

Any person, firm or corporation who shall violate any provisions of this article or any rule or regulation duly established by authority of this article or shall operate or engage in business without a permit as required by Section 2-16-3 shall be guilty of a misdemeanor.

All fines paid under this article shall be transmitted to the Department of Agriculture and Industries for deposit in the State Treasury to the credit of the Agricultural Fund.






Article 2 - Disease Control.

Division 1 - General Provisions.

Section 2-16-20 - Establishment, conduct, and maintenance of poultry disease diagnostic laboratories.

(a) The Commissioner of Agriculture and Industries, with approval of the State Board of Agriculture and Industries, may establish, conduct, and maintain poultry disease diagnostic laboratories for the purpose of diagnosing, treating, eradicating, preventing, and controlling infectious and contagious diseases of poultry. The laboratories provided for in this section shall be located at places in the State of Alabama where they will best serve the farmers engaged in the production of poultry, and such locations shall be selected by the Commissioner of Agriculture and Industries with approval of the State Board of Agriculture and Industries. Such laboratories shall be staffed and operated by qualified personnel who are employees of the state Department of Agriculture and Industries.

(b) In addition to testing and analysis as provided in subsection (a), testing and analysis may be performed as otherwise provided in Section 2-2-33.



Section 2-16-21 - Adoption, conduct, etc., of program for prevention, eradication and control of infectious and contagious poultry diseases; cooperation by department, etc., with other state and federal agencies.

The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, is hereby authorized to adopt, conduct and carry out a program or plan designed to prevent, eradicate and control infectious and contagious diseases of poultry in the State of Alabama, and such program shall be carried out by the Department of Agriculture and Industries.

The Department of Agriculture and Industries is hereby authorized to cooperate with other agencies for the purpose of carrying out the provisions of this division, and to that end the commissioner is hereby authorized and empowered to enter into cooperative agreements with other agencies, departments and institutions of the State of Alabama and of the federal government.



Section 2-16-22 - Expenditure of funds appropriated for purpose of carrying out provisions of division.

For the purpose of carrying out the provisions of this division, funds appropriated and made available under the general appropriations act for expenditure on a fiscal year basis for poultry disease control and eradication may be expended for the payment of salaries, equipment purchases and other expenses necessary and incident to the execution of the provisions of this division.



Section 2-16-23 - Legislative declaration as to serious nature of avian influenza; penalty for violation of laws regarding prevention, etc., of avian influenza.

(a) The Legislature has ascertained and found and hereby declares that the disease avian influenza is a serious transmissible disease of all birds, for which there is no known cure, and that this disease has been diagnosed in several states of the United States. Any outbreak of this disease in Alabama could seriously jeopardize the entire poultry industry in Alabama.

(b) Any person knowingly or wantonly violating any laws or regulations duly promulgated by the State Board of Agriculture and Industries which were enacted for the prevention or eradication of the disease avian influenza shall be guilty of a Class C felony.






Division 2 - Poultry Waste, Dead Poultry and Unhatched or Unused Eggs.

Section 2-16-40 - Purpose of division.

The purpose of this division is to control, eradicate and prevent the spread of contagious and infectious diseases of poultry through the proper destruction and disposal of dead poultry, unhatched or unused eggs and other poultry waste by requiring commercial growers of poultry and commercial hatcheries to be equipped with and to use disposal facilities as provided in this division.



Section 2-16-41 - Operators of commercial poultry hatcheries, etc., to be equipped with facilities for handling, destruction and disposal of dead poultry, unhatched or unused eggs, etc.; state board to adopt rules and regulations prescribing facilities required, manner of disposal of dead poultry, unhatched or unused eggs, etc.

Every person who raises, grows, feeds or otherwise produces poultry for commercial purposes and every person who operates a commercial poultry hatchery for the production of baby chicks and turkey poults shall be equipped with adequate facilities for the handling, destruction and disposal of all dead poultry, poultry carcasses, unhatched or unused eggs and other poultry waste.

The State Board of Agriculture and Industries is hereby authorized to prescribe the size, type, depth and dimensions for any pit required for the burying of dead poultry, to require and prescribe chemical or disinfectant treatments to be applied, the use of incinerators or other burning methods and any other recommended methods or facilities for the handling, destruction and disposal of dead poultry, poultry carcasses, unhatched or unused eggs and other poultry waste, which facilities must be kept and maintained by every commercial poultry grower and every commercial hatchery in Alabama. The handling, destruction and disposal of dead poultry, poultry carcasses, unhatched or unused eggs and other poultry waste shall be performed by the use of the required facilities in a manner prescribed by the State Board of Agriculture and Industries pursuant to rules and regulations adopted by said board for this purpose.



Section 2-16-42 - Administration and enforcement of division generally; quarantining of poultry and eggs produced on premises not equipped with prescribed disposal facilities; right of entry and inspection of State Veterinarian, etc.

(a) This division shall be administered and enforced by the Commissioner of Agriculture and Industries through the facilities of the Department of Agriculture and Industries, and the Commissioner of Agriculture and Industries, the State Veterinarian, his associates and assistants or other authorized employees or agents of the Department of Agriculture and Industries shall be authorized to quarantine and prohibit the removal or other disposition of any poultry and eggs from premises, buildings, vehicles or other places unless such poultry and eggs are produced on premises equipped with disposal facilities as prescribed by the State Board of Agriculture and Industries as authorized and required under Section 2-16-41. Quarantine orders issued under this section shall be issued in the same manner as now authorized by law for the quarantine of livestock infected or infested with or exposed to contagious and infectious diseases of livestock.

(b) The State Veterinarian, his associates and assistants or any other authorized employees of the Department of Agriculture and Industries, are hereby authorized to enter any place or upon any premises or into any buildings or other enclosures where poultry is produced, fed or kept or upon the premises of any commercial poultry hatchery for the purpose of performing any inspection work or duties necessary for the enforcement of this division.












Chapter 17 - MEAT AND POULTRY INSPECTION.

Section 2-17-1 - Definitions.

When used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) COMMISSIONER. The Commissioner of Agriculture and Industries of the State of Alabama or his duly authorized representative.

(2) FIRM. Any partnership, association or other unincorporated business organization.

(3) MEAT BROKER. Any person, firm or corporation engaged in the business of buying or selling carcasses, parts of carcasses, meat or meat food products of cattle, sheep, swine, goats, horses, mules or other equines or poultry on commission or otherwise negotiating purchases or sales of such articles other than for his own account or as an employee of another person, firm or corporation.

(4) POULTRY. Any live or slaughtered domesticated bird.

(5) RENDERER. Any person, firm or corporation engaged in the business of rendering carcasses or parts or products of the carcasses of cattle, sheep, swine, goats, horses, mules or other equines or poultry, except rendering conducted under inspection under this chapter.

(6) ANIMAL FOOD MANUFACTURER. Any person, firm or corporation engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses or other parts or products of the carcasses of cattle, sheep, swine, goats, horses, mules or other equines or poultry.

(7) INTRASTATE COMMERCE. Commerce within this state.

(8) MEAT FOOD PRODUCT. Any product capable of use as human food which is made wholly or in part from any meat or other portion of the carcass of any cattle, sheep, swine, goats or poultry, excepting products which contain meat or other portions of such carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry and which are exempted from definition as a meat food product by the commissioner under such conditions as he may prescribe to assure that the meat or other portions of such carcasses contained in such product are not adulterated and that such products are not represented as meat food products. Such term as applied to food products of equines shall have a meaning comparable to that provided in this subdivision with respect to cattle, sheep, swine, goats and poultry.

(9) POULTRY FOOD PRODUCT. Any poultry carcass or any part thereof or any product capable of use as human food which is made wholly or in part from any meat or other portion of the carcass of poultry, excepting products which contain meat or other portions of such carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the poultry food industry and which are exempted from definition as a poultry food product by the commissioner under such conditions as he may prescribe to assure that the meat or other portions of such carcasses contained in such product are not adulterated and that such products are not represented as poultry food products.

(10) CAPABLE OF USE AS HUMAN FOOD. Any carcass, or part or product of a carcass of any animal is capable of use as human food, unless it is denatured or otherwise identified as required by regulations prescribed by the commissioner to deter its use as human food or it is naturally inedible by humans.

(11) PREPARED. Slaughtered, canned, salted, rendered, boned, cut up or otherwise manufactured or processed.

(12) ADULTERATED. Any carcass, part thereof, meat or meat food product or poultry food product is adulterated under one or more of the following circumstances:

a. If it bears or contains any poisonous or deleterious substance which may render it injurious to health; provided, however, that in case the substance is not an added substance, such article shall not be considered adulterated under this paragraph if the quantity of such substance in or on such article does not ordinarily render it injurious to health;

b. If it bears or contains, by reason of administration of any substance to the live animal or otherwise, any added poisonous or added deleterious substance (other than one which is a pesticide chemical in or on a raw agricultural commodity, a food additive or a color additive) which may, in the judgment of the commissioner, make such article unfit for human food;

c. If it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of Section 408 of the federal Food, Drug and Cosmetic Act;

d. If it bears or contains any food additive which is unsafe within the meaning of Section 409 of the federal Food, Drug and Cosmetic Act;

e. If it bears or contains any color additive which is unsafe within the meaning of Section 706 of the federal Food, Drug and Cosmetic Act; provided, that an article which is not adulterated under paragraphs c, d or e shall nevertheless be deemed adulterated if it bears or contains any pesticide chemical food additive or color additive the use of which is prohibited by the regulations of the commissioner in establishments at which inspection is maintained under this chapter;

f. If it consists, in whole or in part, of any filthy, putrid or decomposed substance or is for any other reason unsound, unhealthful, unwholesome or otherwise unfit for human food;

g. If it has been prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth or whereby it may have been injurious to health;

h. If it is, in whole or in part, the product of an animal or poultry which has died otherwise than by slaughter;

i. If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

j. If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 409 of the federal Food, Drug and Cosmetic Act;

k. If any valuable constituent has been, in whole or in part, omitted or abstracted therefrom or if any substance has been substituted, wholly or in part, therefor or if damage or inferiority has been concealed in any manner or if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear of greater value than it is; or

l. If it is margarine containing animal fat and any of the raw material used therein consists in whole or in part of any filthy, putrid or decomposed substance.

(13) MISBRANDED. Any carcass, part thereof, meat or meat food product or poultry or poultry food product is misbranded under one or more of the following circumstances:

a. If its labeling is false or misleading in any material particular;

b. If it is offered for sale under the name of another food;

c. If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food imitated;

d. If its container is so made, formed or filled as to be misleading;

e. If in a package or other container unless it bears a label showing:

1. The name and place of business of the manufacturer, packer or distributor; and

2. An accurate statement of the quantity of the contents in terms of weight, measure or numerical count; provided, that, with respect to poultry, it shall be misbranded unless it bears a label showing the name of the packer or distributor whether such is in a container or not; provided further, that under subparagraph 2 of this paragraph, reasonable variations may be permitted and exemptions as to small packages or articles not in packages or other containers may be established by regulations prescribed by the commissioner;

f. If any word, statement or other information required by or under authority of this chapter to appear on the label or other labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

g. If it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the commissioner under Section 2-17-10, unless it conforms to such definition and standard and its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring and coloring) present in such food;

h. If it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the commissioner under Section 2-17-10 and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

i. If, though not subject to the provisions of paragraph g of this subdivision, its label does not bear:

1. The common or usual name of the food, if any there be; and

2. The common or usual name of each such ingredient in case it is fabricated from two or more ingredients, provided, that spices, flavorings and colorings may, when authorized by the commissioner, be designated as spices, flavoring and coloring without naming each; provided further, that, to the extent that compliance with the requirements of subparagraph 2 of this paragraph is impractical or results in deception or unfair competition, exemption shall be established by regulations promulgated by the commissioner;

j. If it purports to be or is represented for special dietary purposes, unless its label bears such information concerning its vitamin, mineral and other dietary properties as the commissioner, after consultation with the Secretary of Agriculture of the United States, determines to be and by regulations prescribes as necessary in order fully to inform purchasers as to its value for such uses;

k. If it bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears labeling stating the fact; provided, that to the extent that compliance with the requirements of this paragraph is impractical, exemption shall be established by regulations promulgated by the commissioner; or

l. If it fails to bear, directly thereon or on its container, as the commissioner may by regulation prescribe, the inspection legend and, unrestricted by any of the foregoing provisions of this subdivision, such other information as the commissioner may require in such regulations as to assure that it will not have false or misleading labeling.

(14) LABEL. A display of written, printed or graphic material upon the immediate container (not including package liners) of any article.

(15) LABELING. All labels and other written, printed or graphic matter upon any article or any of its containers or wrappers or accompanying such article.

(16) FEDERAL MEAT INSPECTION ACT. The act so entitled, approved May 4, 1907 (34 Stat. 1260), as amended by the Wholesome Meat Act, approved December 15, 1967 (81 Stat. 584).

(17) FEDERAL FOOD, DRUG AND COSMETIC ACT. The act so entitled, approved June 25, 1938 (53 Stat. 1040), and acts amendatory thereof or supplementary thereto.

(18) PESTICIDE CHEMICAL, FOOD ADDITIVE, COLOR ADDITIVE, and RAW AGRICULTURAL COMMODITY. Such terms shall have the same meanings for purposes of this chapter as under the federal Food, Drug and Cosmetic Act.

(19) OFFICIAL MARK. The official inspection legend or any other symbol prescribed by regulations of the commissioner to identify the status of any article or animal under this chapter.

(20) OFFICIAL INSPECTION LEGEND. Any symbol prescribed by regulations of the commissioner showing that an article was inspected and passed in accordance with this chapter.

(21) OFFICIAL CERTIFICATE. Any certificate prescribed by regulations of the commissioner for issuance by an inspector or other person performing official functions under this chapter.

(22) OFFICIAL DEVICE. Any device prescribed or authorized by the commissioner for use in applying any official mark.

(23) CONTAINER or PACKAGE. Any box, can, tin, cloth, plastic or other receptacle, wrapper or cover.

(24) SHIPPING CONTAINER. Any container used or intended for use in packaging the product packed in an immediate container.

(25) IMMEDIATE CONTAINER. Any consumer package or any other container in which meat food products or poultry food products, not consumer packaged, are packed.

(26) OFFICIAL ESTABLISHMENT. Any establishment as determined by the commissioner at which inspection of the slaughter of livestock or poultry or the preparation of meat food products or poultry food products is maintained under the authority of this chapter.

(27) INSPECTOR. An employee or official of the State of Alabama authorized by the commissioner or any employee or official of the government of any county or other governmental subdivision of this state authorized by the commissioner to perform any inspection functions under this chapter under an agreement between the commissioner and such governmental subdivision.



Section 2-17-2 - Legislative findings of fact and declaration of policy; purpose and construction of chapter generally; adoption and promulgation of regulations promulgated under certain federal acts.

(a) Meat and meat food products are an important source of the nation's total supply of food. It is essential to the public interest that the health and welfare of consumers be protected by assuring that meat and meat food products distributed to them are wholesome, not adulterated, and properly marked, labeled and packaged. Unwholesome, adulterated or misbranded meat or meat food products are injurious to the public welfare, destroy markets for wholesome, not adulterated and properly labeled and packaged meat and meat food products and result in sundry losses to livestock producers and processors of meat and meat food products as well as injury to consumers. The unwholesome, adulterated, misbranded or deceptively packaged articles can be sold at lower prices and compete unfairly with the wholesome, not adulterated and properly labeled and packaged articles to the detriment of consumers and the public generally. It is hereby found that regulation by the commissioner and cooperation by this state and the United States as contemplated by this chapter are appropriate to protect the health and welfare of consumers and otherwise effectuate the purposes of this chapter; therefore, the intent and purpose of this chapter is to authorize, provide and require a meat and poultry inspection program in this state which will be no less equal to the provisions and requirements of applicable federal laws which authorize and provide for such inspection and related duties in cooperation with the Secretary of Agriculture of the United States as directed under Section 2-17-25. Accordingly, it is hereby intended that this chapter shall be liberally construed and interpreted insofar as possible to be consistent with such declared intent and purpose.

(b) Wherever in this chapter it is provided that regulations or orders may or shall be promulgated by the commissioner with approval of the Board of Agriculture and Industries, such officials are authorized to adopt and promulgate any regulations as may have been or may hereafter be promulgated under authority of the federal Meat Inspection Act and the federal Poultry Products Inspection Act, amendments thereto or other appropriate or related federal laws, insofar as possible, to effectuate the purposes of this chapter and to administer and enforce its provisions and requirements.



Section 2-17-3 - Cattle, sheep, swine, poultry, etc., to be inspected prior to slaughter; diseased cattle, sheep, swine, poultry, etc., to be separately slaughtered; examination and inspection of carcasses of slaughtered animals generally.

(a) For the purpose of preventing the use in intrastate commerce, as provided in this chapter, of meat and meat food products which are adulterated, the commissioner shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of all cattle, sheep, swine, goats, horses, mules and other equines before they shall be allowed into any slaughtering, packing, meat canning, rendering or similar establishment in this state in which slaughtering and preparation of meat and meat food products of such animals are conducted solely for intrastate commerce, and all cattle, sheep, swine, goats, horses, mules and other equines found on such inspection to show symptoms of disease shall be set apart and slaughtered separately from all other cattle, sheep, swine, goats, horses, mules or other equines; and, when so slaughtered, the carcasses of such animals shall be subject to a careful examination and inspection, all as provided by the rules and regulations to be prescribed by the commissioner as provided for in this chapter.

(b) For the purpose of preventing the use in intrastate commerce, as provided in this chapter, of poultry or poultry food products which are adulterated, the commissioner shall, where and to the extent considered by him necessary, cause to be made, by inspectors appointed for that purpose, an examination and inspection of all live poultry before they shall be allowed to enter into any slaughtering, packing, meat canning, rendering or similar establishment in this state in which slaughtering and preparation of poultry and poultry food products of such birds are conducted solely for intrastate commerce; and all birds found on such inspection to show symptoms of disease shall be set apart and slaughtered separately from all other birds, and, when so slaughtered, the carcasses thereof shall be subject to careful examination and inspection, all as provided by rules and regulations to be prescribed by the commissioner.



Section 2-17-4 - Examination, inspection and labeling of carcasses, etc., of slaughtered cattle, sheep, swine, poultry, etc.; reinspection of carcasses, etc.; destruction of adulterated and condemned carcasses, etc.; removal of inspectors from establishments failing to destroy same.

For the purposes set forth in Section 2-17-3, the commissioner shall cause to be made by inspectors appointed for that purpose, as provided in this chapter, a postmortem examination and inspection of the carcasses and parts thereof of all cattle, sheep, swine, goats, horses, mules, other equines and poultry capable of use as human food to be prepared at any slaughtering, meat canning, salting, packing, rendering or similar establishment in this state in which these articles are prepared solely for intrastate commerce, and the carcasses and parts thereof of all such animals found to be not adulterated shall be marked, stamped, tagged or labeled as "inspected and passed" and said inspectors shall mark, label, stamp or tag as "inspected and condemned" all carcasses and parts thereof of animals found to be adulterated, and all carcasses and parts thereof thus inspected and condemned shall be destroyed for food purposes by the said establishment in the presence of an inspector, and the commissioner may remove inspectors from any such establishment which fails to so destroy any such condemned carcass or part thereof. Said inspectors, after said first inspection shall, when they deem it necessary, reinspect said carcasses or parts thereof to determine whether since the first inspection the same have become adulterated; and, if any carcass or other part thereof shall upon examination and inspection subsequent to the first examination and inspection be found to be adulterated, it shall be destroyed for food purposes by the said establishment in the presence of an inspector, and the commissioner may remove inspectors from any establishment which fails to so destroy any such condemned carcass or part thereof.



Section 2-17-5 - Applicability of provisions as to inspection and examination of carcasses, etc.; limitation of entry of carcasses, etc., into establishments inspected under chapter.

(a) The provisions of Sections 2-17-3 and 2-17-4 shall apply to all carcasses or parts of carcasses of cattle, sheep, swine, goats, horses, mules and other equines and poultry or the meat or meat products thereof capable of use as human food which may be brought into any slaughtering, meat canning, salting, packing, rendering or similar establishment where inspection under this chapter is maintained, and such examination and inspection shall be had before the said carcasses or part thereof shall be allowed to enter into any department wherein the same are to be treated and prepared for meat food products or poultry food products; and the foregoing provisions shall also apply to all such products which, after having been issued from any such slaughtering, meat canning, salting, packing, rendering or similar establishment shall be returned to the same or to any similar establishment where such inspection is maintained.

(b) The commissioner may limit the entry of carcasses, parts of carcasses, meat and meat food products and poultry food products and other materials into any establishment at which inspection under this chapter is maintained under such conditions as he may prescribe to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of this chapter.



Section 2-17-6 - Inspection not to be provided at establishments for slaughter or preparation of cattle, sheep, poultry, carcasses, etc., not intended for use as human food; denaturation or identification thereof prior to offer for sale or transportation; purchase, transportation of carcasses, meat food products or poultry food products not intended for use as human food and not denatured, identified, etc.

(a) Inspection shall not be provided under this chapter at any establishment for the slaughter of cattle, sheep, swine, goats, horses, mules or other equines or poultry or the preparation of any carcasses or parts or products of such animals or birds which are not intended for use as human food, but such articles shall, prior to their offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, be denatured or otherwise identified as prescribed by regulations of the commissioner to deter their use for human food.

(b) No person, firm or corporation shall buy, sell, transport or offer for sale or transportation or receive for transportation in intrastate commerce any carcasses, parts thereof, meat or meat food products or poultry food products of any such animals or birds which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the commissioner or are naturally inedible by humans.



Section 2-17-7 - Registration of persons, firms, etc., buying, selling, transporting, etc., dead, dying, disabled, diseased, etc., cattle, sheep, poultry, carcasses, etc.

No person, firm or corporation shall engage in business in or for intrastate commerce as a meat broker, renderer or animal food manufacturer or engage in business in such commerce as a wholesaler of any carcasses or parts or products of the carcasses of any cattle, sheep, swine, goats, horses, mules or other equines or poultry, whether intended for human food or other purposes, or engage in business as a public warehouseman storing any such articles in or for such commerce or engage in the business of buying, selling or transporting in such commerce any dead, dying, disabled or diseased animals or birds of the specified kinds or parts of the carcasses of any such animals or birds that died otherwise than by slaughter, unless, when required by regulations of the commissioner and in such manner as the commissioner has prescribed, he has registered with the commissioner his name and the address of each place of business at which and all trade names under which he conducts such business.



Section 2-17-8 - Persons, firms, etc., buying, selling, transporting, etc., dead, dying, disabled, diseased, etc., cattle, sheep, poultry, etc., to comply with regulations of commissioner for prevention of use of same for human food purposes.

No person, firm or corporation engaged in the business of buying, selling or transporting in intrastate commerce, dead, dying, disabled or diseased animals or any parts of the carcasses of any animals that died otherwise than by slaughter shall buy, sell, transport, offer for sale or transportation or receive for transportation in such commerce any dead, dying, disabled or diseased cattle, sheep, swine, goats, mules or other equines or poultry or parts of the carcasses of any such animals or birds that died otherwise than by slaughter unless such transaction or transportation is made in accordance with such regulations as the commissioner may prescribe to assure that such animals or birds or the unwholesome parts or products thereof will be prevented from being used for human food purposes.



Section 2-17-9 - Examination, inspecting and labeling, etc., of meat food products and poultry food products; destruction of condemned meat food products and poultry food products; removal of inspectors from establishments failing to destroy same.

For the purposes set forth in Section 2-17-3, the commissioner shall cause to be made by inspectors appointed for that purpose an examination and inspection of all meat food products and poultry food products prepared in any slaughtering, meat canning, salting, packing, rendering or similar establishment where such articles are prepared solely for intrastate commerce, and for the purposes of any examination and inspection said inspectors shall have access at all times, by day or night, whether the establishment is open or not, to every part of said establishment. Said inspectors shall mark, stamp, tag or label as "Alabama inspected and passed" all such products found to be not adulterated, and said inspectors shall mark, label, stamp or tag as "Alabama inspected and condemned" all such products found adulterated; and all such condemned meat food products or poultry food products shall be destroyed for food purposes as provided in Section 2-17-4, and the commissioner may remove inspectors from any establishment which fails to so destroy such condemned meat food products.



Section 2-17-10 - Labeling of cans, pots, tins, etc., in which inspected meat, meat food products, or poultry food products sealed, enclosed, etc.; establishment of definitions and standards of identity, composition, size, style, etc., for articles subject to chapter and containers thereof; sale or offer for sale of articles subject to chapter under false or misleading names, labeling, etc.; ordering of discontinuance of use, etc., of marking, labeling, etc., deemed false or misleading by commissioner and appeals therefrom.

(a) When any meat or meat food product or poultry food product prepared for intrastate commerce which has been inspected as provided in this chapter and marked "Alabama inspected and passed" shall be placed or packed in any can, pot, tin, canvas or other receptacle or covering in any establishment where inspection under the provisions of this chapter is maintained, the person, firm or corporation preparing said product shall cause a label to be attached to said can, pot, tin, canvas or other receptacle or covering, which label shall state that the contents thereof have been "Alabama inspected and passed" under the provisions of this chapter, and no inspection and examination of meat or meat food products or poultry food products deposited or enclosed in tins, cans, pots, canvas or other receptacle or covering in any establishment where inspection under the provisions of this chapter is maintained shall be deemed to be complete until such meat or meat food products or poultry food products have been sealed or enclosed in said can, tin, pot, canvas or other receptacle or covering under the supervision of an inspector.

(b) All carcasses, parts of carcasses, meat and meat food products and poultry food products inspected at any establishment under the authority of this chapter and found to be not adulterated shall at the time they leave the establishment bear, in distinctly legible form, directly thereon or on their containers, both shipping container and immediate container, as the commissioner may prescribe, such information as will insure that the same are not misbranded in contemplation of subdivision (13) of Section 2-17-1.

(c) The commissioner, whenever he determines such action is necessary for the protection of the public, may prescribe definitions and standards of identity or composition for articles subject to this chapter and standards of fill of containers and styles and sizes of types thereof for such articles not inconsistent with any such standards established under the federal Food, Drug and Cosmetic Act or under the federal Meat Inspection Act or under the federal Poultry Products Inspection Act, and there shall be consultation between the commissioner and the Secretary of Agriculture of the United States prior to the issuance of such standards to avoid inconsistency between such standards and the federal standards.

(d) No article subject to this chapter shall be sold or offered for sale by any person, firm or corporation, in intrastate commerce under any name or other marking or labeling which is false or misleading or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the commissioner are permitted.

(e) If the commissioner has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to this chapter is false or misleading in any particular, he may direct that such use be discontinued or withheld unless the marking, labeling or container is modified in such manner as he may prescribe so that it will not be false or misleading. If any person, firm or corporation using or proposing to use the marking, labeling or container does not accept the determination of the commissioner, such person, firm or corporation may request a hearing before the commissioner, but the use of the marking, labeling or container shall, if the commissioner so directs, be discontinued or withheld pending hearing and final determination by him. Any such determination by the commissioner shall be conclusive unless, within 30 days after receipt of notice of such final determination, the person, firm or corporation adversely affected thereby files a complaint in the circuit court of the county wherein the person, firm or corporation so using such questioned marking, labeling or container resides or has his or its principal place of business, and such court is hereby vested with jurisdiction and it shall be its duty to set the matter for hearing upon 30 days' written notice to the commissioner and, thereupon, to take testimony and examine into the facts of the case and to determine, without the intervention of a jury, whether or not such questioned marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to this chapter is false or misleading in any particular, and such determination shall, in the absence of fraud, corruption, bad faith or gross abuse of discretion, be final.



Section 2-17-11 - Inspection of sanitary conditions in slaughtering and processing establishments; commissioner to refuse to allow marking, stamping, etc., of meat food products, poultry food products in establishments where sanitary conditions adulterate meat food products, poultry food products, etc.

The commissioner shall cause to be made by experts in sanitation or by other competent inspectors such inspection of all slaughtering, meat canning, salting, packing, rendering or similar establishment in which cattle, sheep, swine, goats, horses, mules and other equines and poultry are slaughtered and the meat and meat products and poultry food products thereof are prepared solely for intrastate commerce as may be necessary to inform himself concerning the sanitary conditions of the same and to prescribe the rules and regulations of sanitation under which such establishment shall be maintained; and, where the sanitary conditions of any such establishment are such that the meat or meat food products or poultry food products are rendered adulterated, he shall refuse to allow said meat or meat food products or poultry food products to be labeled, marked, stamped or tagged as "Alabama inspected and passed."



Section 2-17-12 - Inspection of cattle, sheep, swine, poultry, etc., slaughtered and prepared in slaughtering and processing establishments; assignment of inspectors and designation of days and hours when slaughtering and processing to be done.

(a) The commissioner shall cause an examination and inspection of all cattle, sheep, swine, goats, horses, mules and other equines and poultry and the food products thereof slaughtered and prepared in the establishment described in Section 2-17-11 for the purposes of intrastate commerce, as directed or provided in this chapter, to be made during the nighttime as well as during the daytime when the slaughtering of said animals or birds or the preparation of food products therefrom is conducted during the nighttime.

(b) One inspector may be assigned to two or more establishments where few animals or birds are slaughtered or where small quantities of carcasses, meat or poultry or meat food products and poultry food products are processed. When such inspector assignments are made, the commissioner shall designate the days and hours when slaughtering and processing will be done.



Section 2-17-13 - Slaughter, sale, offer for sale, transportation, etc., of animals, carcasses, food products, etc., in violation of provisions of chapter or regulations promulgated by commissioner.

No person, firm or corporation shall, with respect to any cattle, sheep, swine, goats, horses, mules or other equines or poultry or any carcasses, parts of carcasses, meat or meat food products or poultry food products of any such animals:

(1) Slaughter any such animals or birds or prepare any such articles which are capable of being used as human food at any establishment preparing such articles solely for intrastate commerce, except in compliance with the requirements of this chapter;

(2) Sell, transport, offer for sale or transportation or receive for transportation in intrastate commerce any such articles which are capable of use as human food and are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation or receipt for transportation or any articles required to be inspected under this chapter unless they have been so inspected and passed or do, with respect to any such articles which are capable of use as human food, any act while they are being transported in intrastate commerce or held for sale after such transportation which is intended to cause or has the effect of causing such article to be adulterated or misbranded; or

(3) Sell, transport, offer for sale or transportation or receive for transportation in commerce or from an official establishment any slaughtered poultry from which the blood, feathers, feet, head or viscera have not been removed in accordance with regulations promulgated by the commissioner, except as may be authorized by regulations of the commissioner.



Section 2-17-14 - Unauthorized casting, printing, etc., of device or label containing official mark or simulation; forgery, unauthorized use, etc., of official devices, marks, etc.; making of false statements in certificates, misrepresentations as to inspections, etc.

(a) No brand manufacturer, printer or other person, firm or corporation shall cast, print, lithograph or otherwise make any device containing any official mark or simulation thereof or any label bearing any such mark or simulation, any form of official certificate or simulation thereof except as authorized by the commissioner.

(b) No person, firm or corporation shall:

(1) Forge any official device, mark or certificate;

(2) Use any official device, mark or certificate or simulation thereof or alter, detach, deface or destroy any official device, mark or certificate without authorization from the commissioner;

(3) Fail to use or to detach, deface or destroy any official device, mark, or certificate contrary to the regulations prescribed by the commissioner;

(4) Knowingly possess, without promptly notifying the commissioner or his representative, any official device or any counterfeit, simulated, forged or improperly altered official certificate or any device or label or any carcass of any animal or part or product thereof bearing any counterfeit, simulated, forged or improperly altered official mark;

(5) Knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the commissioner; or

(6) Knowingly represent that any article has been inspected and passed or exempted under this chapter when, in fact, it has, respectively, not been so inspected and passed or exempted.



Section 2-17-15 - Sale, offer for sale, transportation, etc., of carcasses, etc., of horses, mules, etc., not marked, labeled, etc., to show derivation as required by regulations of commissioner; horses, mules, etc., to be prepared in facilities separated from those in which cattle, sheep, swine, etc., slaughtered or prepared.

(a) No person, firm or corporation shall sell, transport, offer for sale or transportation or receive for transportation in intrastate commerce any carcasses of horses, mules or other equines or parts of any such carcasses or the meat or meat food products thereof unless they are plainly and conspicuously marked or labeled or otherwise identified as required by regulations prescribed by the commissioner to show the kinds of animals from which they were derived.

(b) With respect to establishments at which inspection is maintained under this chapter, such animals and their carcasses, parts thereof, meat and meat food products therefrom shall be prepared in facilities completely physically separated from those in which cattle, sheep, swine or goats are slaughtered or their carcasses, parts thereof, meats or meat food products therefrom are prepared.



Section 2-17-16 - Commissioner to appoint inspectors; duties of inspectors; inspections and examinations to be made in accordance with rules and regulations prescribed by commissioner.

The commissioner shall appoint from time to time inspectors to make examination and inspection of all cattle, sheep, swine, goats, horses, mules and other equines and poultry, the inspection of which is hereby provided for, and of all carcasses and parts thereof and of all meats and meat food products and poultry food products thereof and of the sanitary conditions of all establishments in which such meat and meat food products and poultry food products hereinbefore described are prepared. Said inspectors shall refuse to stamp, mark, tag or label any carcasses or any part thereof or food product therefrom prepared in any establishment hereinbefore mentioned until the same shall have actually been inspected and found to be not adulterated and shall perform such other duties as are provided by this chapter and by the rules and regulations to be prescribed by said commissioner who shall, from time to time, make such rules and regulations as are necessary for the efficient execution of the provisions of this chapter, and all inspections and examinations made under this chapter shall be such and made in such manner as described in the rules and regulations prescribed by said commissioner not inconsistent with the provisions of this chapter.



Section 2-17-18 - Detention of carcasses, meat food products, poultry food products, etc., believed to be adulterated or misbranded, etc.; removal of official marks therefrom prior to release.

Whenever any carcass, part of a carcass, meat or meat food product of cattle, sheep, swine, goats, horses, mules or other equines or carcass or part of a carcass of poultry or poultry food product or any product exempted from the definition of a meat food product or any dead, dying, disabled or diseased cattle, sheep, swine, goat or equine or poultry is found by any authorized representative of the commissioner upon any premises where it is held for purposes of or during or after distribution in intrastate commerce and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food or that it has not been inspected, in violation of the provisions of this chapter or of the federal Meat Inspection Act or the federal Food, Drug and Cosmetic Act or that such article or animal has been or is intended to be distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed 20 days, pending action under Section 2-17-19 or notification of any federal authorities having jurisdiction over such articles or animal, and shall not be moved by any person, firm or corporation from the place at which it is located when so detained until released by such representative. All official marks may be required by such representative to be removed from such article or animal before it is released unless it appears to the satisfaction of the commissioner that the article or animal is eligible to retain such marks.



Section 2-17-19 - Condemnation proceedings generally; disposition of condemned animals or articles; payment of costs, fees and expenses, etc.

(a) Any carcass, part of a carcass, meat or meat food product or poultry food product of any of the animals or birds subject to inspection under this chapter or any such animal or bird that is dead, dying, disabled or diseased that is being transported in intrastate commerce or is held for sale in this state after such transportation and that is or has been prepared, sold, transported or otherwise distributed or offered or received for distribution in violation of this chapter or is capable of use as human food and is adulterated or misbranded or in any other way is in violation of this chapter shall be liable to be proceeded against and seized and condemned at any time by writ of attachment for condemnation in any proper court as provided in Section 2-17-30 within the jurisdiction of which the article or animal is found. Such writ of attachment for condemnation shall issue upon the sworn complaint of the commissioner or his duly authorized agent, taken by an officer authorized to administer an oath, to the effect that such carcass, part of a carcass, meat or meat food product or poultry food product is adulterated or misbranded or, having been required so to be by this chapter, has not been inspected and examined in accordance with the provisions of this chapter. Said sworn complaint by said commissioner or his duly authorized agent may be amended at any stage of the proceedings. Said writ shall be returnable in five days to the court issuing it, which such court shall hear and decide whether the allegations of the complaint are true and whether such article or product shall be condemned and confiscated. Such hearing shall not be had until five days' notice of the date therefor shall have been served on the owner, his agent or other party having an interest in the same, except as otherwise provided in this section. Service of a copy of the writ of attachment for condemnation showing the returns of the attaching officer shall be sufficient notice to the owner for the purposes of this section. Such writ may be executed by the commissioner, his duly authorized agent or by any sheriff or constable in this state. Upon the seizure of the article or product described in the affidavit, it shall be the duty of the officer or person executing the writ to return the same to the circuit court with his return thereon; and, within five days after such return, the court shall make up an issue between the state as plaintiff and the property seized as defendant. In the event that the owner or his agent cannot be found in this state, then said service may be perfected by posting a copy of the writ in a conspicuous place upon the premises where the goods were found and seized and by mailing a copy thereof by registered or certified mail to the owner or his agent to his last known address, and this shall be deemed to be sufficient service of the notice required by this section. If, upon the return day of such writ of attachment for condemnation, the owner of the article or product, his agent or other party having an interest in same thus notified fails to appear and show cause why said articles or products should not be condemned, judgment of condemnation and confiscation shall, upon such default, be entered by the court on the basis of said complaint. If such owner or agent or other party having an interest in such article or product shall, on the day or before the return day of the writ of attachment or upon such other day as the court upon application of said party may determine, file an answer upon oath denying the allegations of adulteration or misbranding or affirming that such articles or products were inspected and examined in accordance with the requirements of this chapter, as the case may be, the issue thus raised may be determined by the court after hearing all of the evidence offered by or on behalf of all the parties to the proceeding. Any such party may demand a jury trial of any issue of fact to be determined in the proceedings instituted under this section; and, in case a jury trial is demanded, the judgment entered by the court shall be in accordance with the facts as found by such jury; provided, however, that the verdict of the jury may be set aside by the court where manifestly contrary to the evidence or the law.

(b) If the article or animal is condemned, it shall, after entry of the judgment, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees and storage and other proper expenses, shall be paid into the Treasury of this state, but the article or animals shall not be sold contrary to the provisions of this chapter or the federal Meat Inspection Act or the federal Food, Drug and Cosmetic Act; provided, that upon the execution and delivery of a good and sufficient bond conditioned that the article or animal shall not be sold or otherwise disposed of contrary to the provisions of this chapter or the laws of the United States, the court may direct that such article or animal be delivered to the owner thereof subject to such supervision by authorized representatives of the commissioner as is necessary to insure compliance with the applicable laws. When a judgment of condemnation is entered against the article or animal and it is released under bond or destroyed, court costs and fees and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article or animal.

(c) The provisions of this section shall in no way derogate from authority for condemnation or seizure conferred by other provisions of this chapter or other laws.



Section 2-17-20 - Refusal or withdrawal of inspection as to establishments deemed unfit to engage in business because of convictions based upon acquisition, distribution, etc., of unwholesome, mislabeled or deceptively packaged food, etc.; appeals from determination and order of commissioner.

The commissioner may for such period or indefinitely, as he deems necessary to effectuate the purposes of this chapter, refuse to provide or withdraw inspection service under this chapter with respect to any establishment if he determines, after opportunity for a hearing is accorded to the applicant for or recipient of such service, that such applicant or recipient is unfit to engage in any business requiring inspection under this chapter because the applicant or recipient or anyone responsibly connected with the applicant or recipient has been convicted in any federal or state court of any felony or of one or more violations of any law other than a felony based upon the acquiring, handling or distributing of unwholesome, mislabeled or deceptively packaged food or upon fraud in connection with transactions in food. This section shall not affect in any way other provisions of this chapter for withdrawal of inspection services under this chapter from establishments failing to maintain sanitary conditions or failing to destroy condemned carcasses, parts, meat or meat food products or poultry food products as required by this chapter.

For the purpose of this section, a person shall be deemed to be responsibly connected with the business if he is a partner, officer, director, holder or owner of 10 percent or more of its voting stock or an employee in a managerial or executive capacity.

The determination and order of the commissioner under this section shall be final and conclusive unless the affected applicant for or recipient of inspection service files application for judicial review within 30 days after the effective date of such order in the appropriate court as provided in Section 2-17-19. Judicial review of any such order shall be upon the record upon which the determination and order by the commissioner are based.



Section 2-17-21 - Promulgation, approval, adoption, amendment, etc., of regulations for implementation of chapter generally; issuance, etc., of temporary orders of commissioner.

Wherever in this chapter it is provided that regulations may or shall be promulgated by the commissioner or that any activity or procedure may be regulated by order of the commissioner or wherever any words of like import appear, any such regulation so issued and promulgated for the purpose of implementing this chapter must, before the same shall become effective, be approved and adopted by the Board of Agriculture and Industries of the State of Alabama. Any such regulation so issued and promulgated may at any time be altered, amended or rescinded by the said Board of Agriculture and Industries of the State of Alabama; provided, however, that when it is found by the commissioner and such finding is expressed in an official order issued by him, together with his reasons for such finding, that any activity, practice or procedure subject to the provisions of this chapter is being conducted in such a manner as to constitute or which inherently constitutes a clear and immediate hazard to the public welfare, safety or health, such activity, practice or procedure may be regulated, controlled or prohibited by a temporary order of the commissioner, which such temporary order shall be valid for no more than 60 days unless, within such period, the same is ratified, approved, adopted and promulgated by the Board of Agriculture and Industries of the State of Alabama as a regulation promulgated under the authority of this chapter; and, in the event such temporary order of the commissioner is not ratified, approved, adopted and promulgated by the said board within such period, the commissioner may not thereafter reissue the same or a substantially similar temporary order with respect to the same activity, practice or procedure by the authority of this section.



Section 2-17-22 - Promulgation of regulations as to storage and handling of carcasses, meats, etc.

The commissioner may by regulations prescribe conditions under which carcasses, parts of carcasses, meat and meat food products and poultry and poultry food products capable of use as human food shall be stored or otherwise handled by any person, firm or corporation engaged in the business of buying, selling, freezing, storing or transporting, in or for intrastate commerce such articles whenever the commissioner deems such action necessary to assure that such articles will not be adulterated or misbranded when delivered to the consumer, and violation of any such regulation is prohibited.



Section 2-17-23 - Classes of persons, firms, etc., required to maintain records; examination, etc., of records, facilities and inventories.

(a) The following classes of persons, firms and corporations shall keep such records as willfully and correctly disclose all transactions involved in their business:

(1) Any persons, firms or corporations that engage for intrastate commerce in the business of slaughtering any cattle, sheep, swine, goats, horses, mules or other equines or poultry or preparing, freezing, packaging or labeling any carcasses or parts or products of carcasses of any such animals or birds for use as human food or animal food;

(2) Any persons, firms or corporations that engage in the business of buying or selling (as meat brokers, wholesalers or otherwise) or transporting in intrastate commerce, or storing in or for such commerce any carcasses, or parts or products of carcasses of any such animals or birds; and

(3) Any persons, firms or corporations that engage in business in or for intrastate commerce as renderers or engage in the business of buying, selling or transporting in such commerce any dead, dying, disabled or diseased cattle, sheep, swine, goats, horses, mules or other equines or poultry or parts of the carcasses of any such animals or birds that died otherwise than by slaughter.

(b) Any records required to be maintained by this section shall be maintained for such period of time as the commissioner may by regulation prescribe.

(c) All persons, firms and corporations subject to the requirement of this section shall, at all reasonable times, upon notice by a duly authorized representative of the commissioner, afford such representative and any duly authorized representative of the Secretary of Agriculture of the United States accompanied by such representative of the commissioner access to their places of business and opportunity to examine the facilities, inventory and records thereof, to copy all such records and to take reasonable samples of their inventory upon payment of the fair market value therefor.



Section 2-17-24 - Conduct of investigations and requirement of reports as to organization, business, practices, etc., of persons, firms, etc., engaged in intrastate commerce by commissioner; access to copying, etc., of documentary evidence; powers of commissioner as to witnesses generally; issuance of subpoenas and orders for taking of depositions; enforcement of subpoenas and orders of commissioner, etc., generally; fees of witnesses, etc.; witnesses not to be excused from testifying on grounds of self-incrimination; immunity from prosecution of witnesses as to matters, etc., upon which compelled to testify.

(a) The commissioner shall also have power:

(1) To gather and compile information concerning and to investigate from time to time the organization, business, conduct, practices and management of any person, firm or corporation engaged in intrastate commerce and the relation thereof to other persons, firms and corporations;

(2) To require, by general or special order, persons, firms and corporations engaged in intrastate commerce or any class of them or any of them to file with the commissioner in such form as he may prescribe annual or special or both annual and special reports or answers in writing to specific questions, furnishing to the commissioner such information as he may require as to the organization, business, conduct, practices, management and relation to other persons, firms and corporations of the person, firm or corporation filing such reports or answers. Such reports and answers shall be made under oath or otherwise as the commissioner may prescribe and shall be filed with the commissioner within such reasonable period of time as he may prescribe, unless additional time is granted in any case by the commissioner, and all such reports, answers or information shall be kept confidential by the commissioner, except that such may be used without claim of privilege in any judicial proceeding brought for the violation of any provision of this chapter or in which compliance with this chapter is sought to be enforced and in which the person, firm or corporation so furnishing such report, answers or information is involved as a party or as owner of any article or product involved in such judicial proceeding.

(b) For the purposes of this chapter, the commissioner shall at all reasonable times have access to for the purpose of examination and the right to copy any documentary evidence of any person, firm or corporation being investigated or proceeded against and may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of any person, firm or corporation relating to any matter under investigation. The commissioner may sign subpoenas and may administer oaths and affirmations, examine witnesses and receive evidence. Such attendance of witnesses and the production of such documentary evidence may be required at any designated place of hearing. In case of disobedience to a subpoena the commissioner may invoke the aid of any court designated in Section 2-17-30 in requiring the attendance and testimony of witnesses and the production of documentary evidence. Any of the courts designated in Section 2-17-30 within the jurisdiction of which inquiry is carried on may, in case of refusal to obey a subpoena issued to any person, firm or corporation, issue an order requiring such person, firm or corporation to appear before the commissioner or to produce documentary evidence if so ordered or to give evidence touching the matter in question, and any failure to obey such order or any such court shall be punished by such court as contempt thereof.

(c) Upon application of the Attorney General of this state at the request of the commissioner, the circuit courts of the several counties of this state shall have jurisdiction to issue writs of mandamus commanding any person, firm or corporation to comply with the provisions of this chapter or any order of the commissioner made in pursuance of this chapter.

(d) The commissioner may order testimony to be taken by deposition in any proceeding or investigation pending under this chapter at any stage of such proceeding or investigation. Such depositions may be taken before any person designated by the commissioner and having power to administer oaths. Such testimony shall be reduced to writing by the person taking the deposition or under his direction and shall then be subscribed by the deponent. Any person may be compelled to appear and depose and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the commissioner as provided in this section.

(e) Witnesses summoned before the commissioner shall be paid the same fees and mileage that are paid witnesses in the courts of this state, and witnesses whose depositions are taken and the persons taking the same shall severally be entitled to the same fees as are paid for like services in such courts.

(f) No person, firm or corporation shall be excused from attending and testifying or from producing books, papers, schedules of charges, contracts, agreements or other documentary evidence before the commissioner or in obedience to the subpoena of the commissioner whether such subpoena be signed or issued by him or his delegate or in any cause or proceeding, criminal or otherwise, based upon or growing out of any alleged violation of this chapter or of any amendments thereto on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him or it may tend to incriminate him or it or subject him or it to a penalty for forfeiture, but no person shall be prosecuted or subjected to any penalty for forfeiture for or on account of any transaction, matter or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise; except, that any person so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.



Section 2-17-25 - Designation and powers of commissioner as state agency for cooperating with Secretary of Agriculture; jurisdiction of commissioner exclusive as to activities covered by chapter; cooperation with other governmental branches and agencies.

(a) The commissioner is hereby designated as the state agency which shall be responsible for cooperating with the Secretary of Agriculture of the United States under the provisions of the federal Meat Inspection Act and the federal Poultry Products Inspection Act, and such agency is hereby directed to cooperate with the Secretary of Agriculture of the United States in developing and administering the meat and poultry inspection program of this state under this chapter to assure that its requirements will be at least equal to those imposed by the applicable provisions of the federal Meat Inspection Act and the federal Poultry Products Inspection Act and in developing and administering the program of this state under this chapter in such manner as will effectuate the purposes of this chapter and said federal acts.

(b) In such cooperative efforts, the commissioner is authorized to accept from said Secretary of Agriculture of the United States advisory assistance in planning and otherwise developing the state program, technical and laboratory assistance and training (including necessary curricular and instructional materials and equipment) and financial and other aid for administration of such a program. The commissioner is further authorized to spend public funds of this state appropriated for administration of this chapter to pay 50 percent of its estimated total cost of the cooperative programs so developed.

(c) The commissioner is further authorized to recommend to the said Secretary of Agriculture of the United States such officials or employees of this state as the commissioner shall designate for appointment to the advisory committee provided for in Section 301 of the federal Meat Inspection Act, and the commissioner shall serve as the representative of the Governor of this state for consultation with said secretary under paragraph (c) of Section 301 of said act, unless the Governor shall select and designate another representative.

(d) For the purpose of preventing and eliminating burdens on intrastate commerce with respect to meat and poultry and meat products and poultry products, the jurisdiction of the commissioner within the scope of this chapter shall be exclusive, and no county or municipal board of health or other county or municipal agency shall have any power or jurisdiction to regulate the slaughtering of any cattle, sheep, swine, goats, horses, mules or other equines or poultry or the preparation or transportation of the carcasses or parts thereof or the meat and meat products and poultry products of such animals or birds, nor shall any county or municipal board of health or other county or municipal agency have any power or jurisdiction with regard to the inspections provided for in this chapter, nor with respect to any other activity committed to the authority of the commissioner by this chapter.

(e) In carrying out the provisions of this chapter, the commissioner may cooperate with all other branches of government, county and municipal, and with county and municipal health departments or other agencies and may conduct such examinations, investigations and inspections as provided for in this chapter and as he determines practical through any officer or employee of the state or any municipality or county in the state qualified for such purpose. The commissioner is also authorized and empowered to enter into contracts with any municipal or county health departments to carry out the duties and requirements of this chapter. Any municipal or county health department is also authorized and empowered to enter into contracts with the commissioner for the purpose of meeting the requirements of this chapter.

(f) Nothing contained in this section shall preclude or restrict any municipality or county from the exercise of its police powers with regard to the establishment and maintenance of the facilities at which the activities regulated by this chapter are conducted.



Section 2-17-26 - Meat and Poultry Inspection Advisory Council.

Repealed by Act 2015-70 effective April 21, 2015.



Section 2-17-27 - Exemption of certain activities from provisions of chapter by commissioner; applicability of certain provisions of chapter.

(a) The commissioner shall, by regulation and under such conditions as to sanitary standards, practices, procedures and reasonable volume limitations as he may prescribe, exempt from specific provisions of this chapter:

(1) The slaughtering by any person of animals of his own raising and the preparation by him and transportation of the carcasses, parts thereof, meat and meat food products and poultry and poultry food products of such animals exclusively for use by him and members of his household and his nonpaying guests and employees;

(2) The slaughtering by any person of animals of his own raising and the preparation by him and transportation of the carcasses or parts thereof, not to include meat food products or poultry food products, where such are sold directly to household consumers or restaurants, hotels and boardinghouses for use in their own dining rooms or in the preparation of meals for sale directly to consumers only; provided, that no exemption under this subdivision may be allowed to any person, firm or corporation that engages in slaughtering any of the animals as to which inspection is required by this chapter or buying or selling of carcasses or parts thereof, other than those produced by animals or birds of their own raising; provided further, that no exemption shall be allowed under this subdivision where the value of the annual sales of such person, firm or corporation of the articles claimed to be exempt under this subdivision exceeds $200.00.

(3) The custom slaughter by any person, firm or corporation of cattle, sheep, swine or goats or poultry delivered by the owner thereof for such slaughter and the preparation by such slaughterer and transportation of the carcasses, parts thereof, meat and meat food products and poultry products of such animals or birds exclusively for use in the household of such owner by him and members of his household and his nonpaying guests and employees.

(b) The provisions of this chapter requiring inspection of the slaughter of animals and the preparation of carcasses, parts thereof, meat and meat food products and poultry food products shall not apply to operations of types traditionally and usually conducted at retail stores and restaurants, when conducted at any retail store or restaurant or similar retail type establishment for sale in normal retail quantities or service of such articles to consumers at such establishments.

(c) The provisions of this chapter requiring inspection of the slaughter of animals and poultry and the preparation of carcasses, parts thereof, meat and meat food products and poultry food products shall not apply to articles which have been or are to be processed as required by recognized religious dietary laws to the extent that the commissioner determines that such may be exempted without jeopardy to the purpose and intent of this chapter.

(d) The slaughter of animals and preparation of articles referred to in subdivisions (2) and (3) of subsection (a) and subsections (b) and (c) of this section shall be conducted in accordance with such sanitary conditions and reasonable volume limitations as the commissioner may by regulations prescribe, and violations of any such regulation is prohibited.

(e) The adulteration and misbranding provisions of this chapter, other than the requirement of the inspection legend, shall apply to articles which are not required to be inspected or examined under this section.



Section 2-17-28 - Exemption of meat, etc., inspected and passed by United States Department of Agriculture.

Any meat or meat food products or poultry or poultry food products which have been inspected and passed by inspectors of the United States Department of Agriculture shall be exempt from the meat and poultry inspection provisions of this chapter unless such products are further processed, in which event they shall be subject to all other provisions and requirements of this chapter.



Section 2-17-29 - Applicability of chapter to persons, firms, etc., regulated under federal Meat Inspection Act and federal Poultry Products Inspection Act.

The requirements of this chapter shall apply to persons, firms, corporations, establishments, animals and articles regulated under the federal Meat Inspection Act or the federal Poultry Products Inspection Act only to the extent provided for in such federal acts.



Section 2-17-30 - Jurisdiction and prosecution of injunctive proceedings under chapter or regulations promulgated thereunder.

The circuit courts of the several counties of this state are vested with jurisdiction specifically to enforce and to prevent and restrain violations of this chapter or any regulation promulgated under authority thereof by temporary restraining order or permanent injunction or otherwise. Petitions for injunctive relief as authorized hereunder shall be filed in the circuit court of the county of residence of the person who violates the provisions of this chapter. Any action commenced hereunder based upon facts furnished by the Commissioner of Agriculture and Industries or others having knowledge thereof may be brought in the name of the State of Alabama upon the relation of the Attorney General and with his approval, and such officer shall upon request be assisted by the district attorney or deputy district attorney of the judicial circuit in which injunctive proceedings are filed.



Section 2-17-31 - Admissibility of evidence of violations of chapter or regulations promulgated thereunder in civil actions for damages against persons, firms, etc., subject thereto.

It shall be competent evidence in any civil action brought for damages against any person, firm or corporation regulated by this chapter to prove that such person, firm or corporation has violated any term or provision of this chapter or any regulation promulgated under this chapter where such act or failure to act is proximately related to the injury or loss for which damages are claimed, but proof of any acts or failure to act which may constitute a violation of any term or provision of this chapter or of any regulation promulgated under this chapter shall not constitute prima facie proof of negligence in any such action against the party sought to be charged with damages.



Section 2-17-32 - Interference with person engaged in performance of official duties under chapter, etc.

Any person who forceably assaults, resists, opposes, impedes, intimidates or interferes with any person while engaged in or on account of the performance of his official duties under this chapter shall be fined not more than $5,000.00 or imprisoned for not more than three years or both. Whoever, in the commission of such acts, uses a deadly or dangerous weapon shall be fined not more than $10,000.00 or imprisoned not more than 10 years or both.



Section 2-17-33 - Failure to attend and testify, answer lawful inquiry or produce documentary evidence in obedience to subpoena, etc., of commissioner.

Any person, firm or corporation that shall neglect or refuse to attend and testify or to answer any lawful inquiry or to produce documentary evidence, if in his or its power to do so, in obedience to the subpoena or lawful requirement of the commissioner shall be guilty of an offense and, upon conviction thereof by a court of competent jurisdiction, shall be punished by a fine of not more than $5,000.00 or by imprisonment for not more than one year or both.



Section 2-17-34 - Making, etc., of false statements or entries in reports, accounts, etc.; mutilation, alteration, etc., of documentary evidence, etc.

Any person, firm or corporation that shall willfully make or cause to be made any false entry or statement of fact in any report required to be made under this chapter, or that shall willfully make or cause to be made any false entry in any account, record or memorandum kept by any person, firm or corporation subject to this chapter or that shall willfully neglect or fail to make or to cause to be made full, true and correct entries in such accounts, records or memoranda of all facts and transactions appertaining to the business of such person, firm or corporation or that shall willfully remove out of the jurisdiction of this state or willfully mutilate, alter or by any other means falsify any documentary evidence of any such person, firm or corporation or that shall willfully refuse to submit to the commissioner or to any of his authorized agents for the purpose of inspection and making copies any documentary evidence of any such person, firm or corporation in his possession or within his control shall be deemed guilty of an offense and shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not more than $5,000.00 or to imprisonment for a term of not more than one year or to both.



Section 2-17-35 - Forfeiture by persons, firms, etc., upon failure to file annual or special reports as required by commissioner.

If any person, firm or corporation required by this chapter to file any annual or special report shall fail so to do within the time fixed by the commissioner for filing the same and such failure shall continue for 30 days after notice of such default, such person, firm or corporation shall forfeit to this state the sum of $25.00 for each and every day of the continuance of such failure, which forfeiture shall be payable into the Treasury of this state and shall be recoverable in a civil action in the name of the state brought in the county where the person, firm or corporation has his or its principal place of business or in any county in which he or it shall do business. It shall be the duty of the various district attorneys under the direction of the Attorney General of this state to prosecute for the recovery of such forfeitures. The cost and expenses of such prosecution shall be paid out of the appropriation for the expenses of the courts of this state.



Section 2-17-36 - Disclosure by state officer or employee of information obtained by commissioner without proper authority.

Any officer or employee of this state who shall make public any information obtained by the commissioner without proper authority, unless directed by a court, shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not exceeding $5,000.00 or by imprisonment not exceeding one year or by both.



Section 2-17-37 - Penalties for violations of chapter; commissioner not required to report minor violations of chapter for prosecution, etc.

(a) Any person, firm or corporation who violates any provision of this chapter for which no other criminal penalty is provided by this chapter shall, upon conviction, be subject to imprisonment for not more than one year or a fine of not more than $1,000.00; provided, that no person, firm or corporation shall be subject to penalties under this section for receiving for transportation or transporting any article or animal in violation of this chapter if such receipt or transportation was made in good faith, unless such person, firm or corporation refuses to furnish on request of a representative of the commissioner the name and address of the person from whom he received such article or animal and copies of all documents, if any there be, pertaining to the delivery of the article or animal to him.

(b) Nothing in this chapter shall be construed as requiring the commissioner to report for prosecution or for the institution of a proceeding for condemnation or injunction proceeding minor violations of this chapter whenever he believes that the public interest will be adequately served by other remedies and procedures to be exercised by him.



Section 2-17-38 - Construction of chapter.

The provisions of this chapter are cumulative with and shall not be construed as to repeal or supersede Sections 20-1-2, 20-1-20, 20-1-21, 20-1-22, 20-1-25, and 20-1-27. In the event of any conflict between the provisions of this chapter and Sections 22-2-2 or 22-3-2, the provisions of this chapter shall control.






Chapter 17A - RABBIT MEAT AND RABBIT MEAT FOOD PRODUCTS.

Section 2-17A-1 - Slaughtering, processing, inspection, etc., of domestic rabbits in compliance with chapter.

Any rule, regulation or promulgation of the Health Department or the Department of Conservation and Natural Resources to the contrary notwithstanding, any domestically raised rabbit may be slaughtered, butchered, processed, packaged, labeled and inspected for sale as human food at any slaughterhouse, abattoir, meat packing plant, processing plant or like facility in this state approved by the Commissioner of Agriculture and Industries pursuant to the requirements of this chapter as hereinafter authorized.



Section 2-17A-2 - Promulgation of rules and regulations by Board of Agriculture and Industries; minimum standards for rules and regulations.

The State Board of Agriculture and Industries is hereby authorized to promulgate and adopt rules and regulations providing for inspection for wholesomeness of domestically raised rabbits, rabbit meat and rabbit meat food products at any adequately equipped meat or meat food products slaughtering or processing plant or establishment where domesticated rabbits are killed, dressed or processed for human food to the end that domesticated rabbit meat and rabbit meat food products may be sold commercially for human food and that consumers thereof will be supplied with a wholesome and healthful product. Such rules and regulations shall provide for the inspection of rabbit carcasses and parts thereof, as well as any rabbit food products offered for sale and distribution in this state and for the seizure, condemnation and destruction of rabbits, rabbit carcasses and parts thereof not in compliance with rules and regulations adopted under authority of this chapter. Rules and regulations as authorized in this section shall also be promulgated and adopted to govern the preparation, packaging, labeling and transportation of rabbit meat and rabbit meat food products as well as the cleanliness and sanitation of the premises on which rabbits and rabbit meat food products are slaughtered, processed, packaged, labeled or sold or offered for sale for human consumption, together with provisions for withdrawal of inspection services for violations of any rules and regulations adopted under this section. Any such rules and regulations as may be adopted under this section shall comply with or be at least equal to requirements of any regulations now proposed or as may hereafter be imposed by the Secretary of Agriculture of the United States relating to the slaughtering, processing and sale of rabbit meat and rabbit meat food products.



Section 2-17A-3 - Contracts for inspection services by Department of Agriculture and Industries; fees for inspection services.

The Commissioner of Agriculture and Industries, with approval of the State Board of Agriculture and Industries, is authorized and empowered to enter into agreements of contract with any person, firm, corporation or association on terms mutually agreeable with the parties thereto whereby the Department of Agriculture and Industries shall provide qualified personnel to perform rabbit meat and rabbit meat food products inspection in accordance with such rules and regulations as may be adopted under authority of this chapter. The Commissioner of Agriculture and Industries, under authority of contracts for inspection work as authorized in this section, is empowered to charge and collect fees for inspection services to be performed, which fees shall be in the nature of a contribution to defray the cost of such services. All amounts collected as inspection fees shall be deposited into the State Treasury to the credit of the Agricultural Fund and be specifically designated or earmarked therein for expenditure by the Department of Agriculture and Industries to defray cost and expenses necessary to furnish such inspection services. The amount of fees or compensation to be paid to the Department of Agriculture and Industries under the provisions of any contract authorized hereunder shall be fixed and approved by the State Board of Agriculture and Industries at an amount whereby no cost or additional expenses will be borne by said department in rendering the inspection services to be performed, except as hereinafter provided. The amount of inspection fees or compensation shall not be fixed at a sum which will produce any profit or additional revenue to the Department of Agriculture and Industries over and above the actual cost necessary to furnish such inspection service. In the event the Legislature appropriates funds to defray the cost and expenses of providing inspection services as authorized under this chapter, then any contract as authorized hereunder with respect to the payment of inspection fees shall not be necessary; provided, that if any such amount as may be appropriated shall be insufficient to furnish the required inspection services such contracts may then provide that the difference or an additional amount as may be necessary to perform the required inspection services shall be paid by the slaughtering and processing establishment receiving the inspection services.



Section 2-17A-4 - Inspections voluntary unless otherwise provided by Congress; other statutes relative to inspections not affected by chapter.

The provisions of this chapter authorizing the inspection of rabbit meat and rabbit meat food products shall not be construed to make such inspection mandatory. Inspection services shall be on a voluntary basis upon request of a person, firm, corporation or association desiring such inspection. In the event the Congress of the United States at any time in the future requires compulsory inspection of rabbit meat and rabbit meat food products, then the provisions and requirements of this chapter for inspection of rabbit meat and rabbit meat food products shall become mandatory and otherwise in compliance with such congressional act. This chapter shall not affect, restrict, limit or modify the power and duty of the Commissioner of Agriculture and Industries to provide and require mandatory inspection for slaughter of cattle, sheep, swine, goats, equine and poultry for meat and meat food products for distribution in this state as authorized and required by Chapter 17 of this title.



Section 2-17A-5 - Expenditure of available funds; authority to contract with federal government.

The Commissioner of Agriculture and Industries is hereby authorized to expend any funds that may hereafter be appropriated or otherwise available to such officer in carrying out the provisions of this chapter, including financial aid and other assistance as may be made available by the Congress of the United States. The Commissioner of Agriculture and Industries shall also be authorized to enter into cooperative agreements with the Secretary of Agriculture of the United States in developing a state program for rabbit meat and rabbit meat food products inspection in the event the Congress of the United States shall in the future authorize or require inspection of rabbit meat and rabbit meat food products. Unless funds are made available as herein provided, the slaughtering or processing establishment receiving the inspection services shall pay the cost and expense thereof pursuant to contracts as authorized under Section 2-17A-3.






Chapter 18 - POULTRY MEAT GRADING.

Section 2-18-1 - Promulgation of rules and regulations for grading at poultry slaughtering, dressing or processing plants or establishments by state board.

The State Board of Agriculture and Industries is authorized to promulgate and adopt rules and regulations providing for poultry meat grading at poultry slaughtering, dressing or processing plants or establishments to the end that consumers of poultry and poultry products may be supplied with a product which complies with the requirements of such rules and regulations and which may also comply with requirements of the federal government or any municipality receiving such poultry or poultry products or any state to which such poultry or poultry products may be shipped.



Section 2-18-2 - Inspection at poultry slaughtering, dressing and processing establishments.

The Department of Agriculture and Industries, through qualified personnel of said department, is authorized to inspect poultry meat at poultry slaughtering, dressing or processing establishments for the purpose of determining whether or not poultry and poultry products slaughtered, dressed or processed at such plants or establishments comply with the requirements set forth in rules and regulations promulgated as authorized under Section 2-18-1.



Section 2-18-3 - Department may enter into contracts to perform grading at poultry slaughtering, dressing or processing plants; collection of fees by department and disposition thereof.

The Department of Agriculture and Industries, acting by and through the Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, is also authorized and empowered to enter into contracts with any person, firm, partnership, corporation or association engaged in slaughtering, dressing, processing or marketing poultry or poultry products whereby the Department of Agriculture and Industries, on terms and conditions mutually agreed upon between the parties to such a contract, shall perform poultry meat grading at poultry slaughtering, dressing or processing plants to the end that poultry slaughtered, dressed or processed at such plants shall meet the requirements of any rules, regulations, specifications or standards adopted and promulgated under the provisions of this chapter.

The Department of Agriculture and Industries, under terms and conditions of any contract entered into under this section, is authorized to charge and collect fees for services to be performed thereunder, and such fees shall be in the nature of a contribution to defray the cost of such work, with the amount thereof to be mutually agreed upon. All amounts collected under this section as fees shall be deposited into the State Treasury to the credit of the Agricultural Fund. The amount of fees or compensation to be paid to the Department of Agriculture and Industries under the provisions of any contract authorized under this section shall be fixed at an amount whereby no cost or additional expenses will be borne by the department in rendering the services to be performed thereunder, nor shall the amount of fees or compensation be fixed at a sum which will produce a profit or any additional revenue to the department, as it is the intent and purpose of this section that such fees or compensation shall be fixed at an amount which will defray the actual cost and expense of the services provided.

The provisions of this section shall not be construed to require or make it mandatory upon the Department of Agriculture and Industries or any person, firm, partnership, corporation or association to enter into contracts as authorized under this section, as it is the intent and purpose of this section that such contracts shall be voluntarily entered into.






Chapter 19 - COTTON.

Article 1 - General Provisions.

Section 2-19-1 - Making of deductions from actual weight of cotton by persons buying or selling baled cotton; use of untested weights in weighing cotton.

It shall be unlawful for any person in buying or selling baled cotton or in weighing such cotton for any person other than himself to deduct from the actual weight thereof as shown on a level-standing beam of the scale or to use in weighing cotton untested weights so as to deprive the seller of the cotton of any of its real value. Deductions may be made by mutual consent of buyer and seller or their authorized agents or representatives, on wet or damaged cotton bales, on each bale so weighed or deducted from.

Any person who violates this section shall be guilty of a misdemeanor.



Section 2-19-2 - Corporations, etc., operating, etc., places for storing, weighing or dealing in cotton to maintain records of bale cotton weighed, etc.

Any corporation, company, individual or his or their agents operating or owning places for storing, weighing or dealing in cotton doing business in this state who fail to keep a record of all bale cotton weighed by warehousemen, corporations, companies, individuals or their agents for whom each bale of cotton is weighed, with the names of such persons posted on the books daily together with the weight and description of each bale, or who fail to keep such record open to the inspection of the public at all reasonable times shall be guilty of a misdemeanor.



Section 2-19-3 - Mutilation, etc., of marks, brands, etc., on cotton or concealment of cotton by ginners, warehouse proprietors, etc.

Any ginner, warehouse proprietor, common carrier, officer, agent, clerk or employee of such common carrier or person or any other person who, for the purpose of preventing, delaying or hindering the identification of any cotton by any authorized officer or the rightful owner or person having a lien thereon from recognizing, finding and recovering his cotton (whether the same has been sold to the warehouse proprietor or to other persons), changes or mutilates the marks, brands or numbers on such cotton or conceals any cotton delivered to such warehouse, common carrier or to such other person for sale or storage shall be guilty of a misdemeanor.



Section 2-19-4 - Appropriation of cotton from bale, etc., by factor, commission merchant, etc., having custody thereof.

Any factor, commission merchant, consignee or agent having the control of any cotton who, without the consent of the owner, appropriates to his own use any cotton taken from any bale under his control or authorizes or knowingly permits any other person to take from any such bale any part thereof and to retain the same to his own use shall be guilty of a misdemeanor.



Section 2-19-5 - Taking of cotton from bale without consent of owner, consignee, etc.

Any person who knowingly and unlawfully takes from any bale of cotton any part thereof without the authority of the owner, consignee or agent shall be guilty of a misdemeanor.



Section 2-19-6 - Conversion, etc., of cotton samples.

Any person who is authorized to sample cotton and who, with intent to defraud, converts such samples to his own use or refuses to deliver them on demand to the owner, consignee or agent, unless they have been destroyed or stolen without his agency or taken out of his possession by legal process, shall be guilty of a misdemeanor.



Section 2-19-7 - Buying or receiving cotton taken from bale without consent of owner, consignee, etc.

Any person who, knowingly and with intent to defraud, buys or receives any cotton taken from the bale without the authority of the owner, consignee or agent shall be guilty of a misdemeanor.



Section 2-19-8 - Opening, sampling, etc., of bale of cotton without consent of owner, consignee, etc.

Any person who, without authority of the owner, consignee or agent, willfully or wantonly cuts, tears or otherwise opens any bail of cotton or takes any sample therefrom shall be guilty of a misdemeanor.



Section 2-19-9 - Failure of purchaser of cotton to maintain record as to name of seller, etc.

Any person who purchases cotton in this state who shall fail to keep a record showing the name and address of the person from whom the same was purchased, the date of said purchase and the identification marks on and weight of said cotton shall be guilty of a misdemeanor.



Section 2-19-10 - Failure of cotton broker, etc., to pay for cotton purchased and disposed of.

Any cotton broker or other person, firm or corporation engaged in the business of buying cotton, either on his own account or for others, who buys or engages to buy from a planter or commission merchant any cotton and fails or refuses to pay for the same at the time agreed upon and makes away with or disposes of any cotton purchased and not paid for is guilty of fraud and embezzlement and, on conviction, must be imprisoned in the penitentiary not less than one nor more than five years at the discretion of the jury.



Section 2-19-11 - Fraudulent packing or baling of cotton.

Any person who fraudulently packs or bales any cotton by plating or otherwise shall be guilty of a misdemeanor.



Section 2-19-12 - Exhibition of false samples of cotton, etc.

Any person who fraudulently exhibits any false samples of any cotton or of any other articles or commodity by means whereof any person is injured shall be guilty of a misdemeanor.



Section 2-19-13 - Removal, etc., from state of cotton subject to purchase money lien.

Any person who removes or aids in removing from this state any cotton subject to the lien given by law for the purchase money with intent to prevent, hinder or delay the enforcement of such lien must, on conviction, be imprisoned in the penitentiary for not less than one nor more than five years at the discretion of the jury.



Section 2-19-14 - Removal from bale of cotton, etc., of ginner's tag.

Any person, other than the purchaser, whether such person is the owner in whole or in part or warehouseman or other person who shall remove or destroy the tag placed upon any bale of cotton by the ginner thereof shall be guilty of a misdemeanor.



Section 2-19-15 - Ginners to maintain registers of cotton ginned; contents and inspection thereof.

Every person, firm or corporation who gins cotton shall keep a book in which it shall register all cotton received at its gins to be ginned in the name of the owner thereof, if known, and, if not known, then the ginner shall make due and diligent inquiry of the person who delivers said cotton to be ginned and record in its book the name of the owner as given and the name of the person from whom the cotton may be received, which book shall also show the date of ginning and the gin number of such bale, which gin number shall continue consecutively for each bale ginned by any particular gin to the close of the season. Such register shall be kept open for the inspection of the public.



Section 2-19-16 - Marking, tagging, etc., of cotton by ginners.

Every person who gins cotton in this state shall mark, label or tag the same in such manner as prescribed by the State Board of Agriculture and Industries.



Section 2-19-17 - Charging of different price for ginning, etc., cotton to person selling seed therefrom to ginner.

Any person engaged in buying cotton seed and who also operates or owns a public ginnery in this state who shall charge any other or different price for ginning or ginning and wrapping cotton to any person selling said person the seed out of his cotton from that price which said person charges for ginning or ginning and wrapping the cotton of a person who does not sell said person the seed out of his cotton shall be guilty of a misdemeanor.



Section 2-19-18 - Violation of laws as to classification, stapling or sampling of cotton.

Any person or warehouseman who shall willfully violate any of the laws of this state relating to the classification, stapling or sampling of cotton shall be guilty of a misdemeanor.



Section 2-19-19 - Replacement, etc., of cotton removed from warehouse for reweighing, resampling or examining upon rejection by purchaser, etc.

Whenever cotton bought from a factory is removed by the purchaser, his agent or broker from the warehouse in which it is stored to another warehouse for the purpose of reweighing, resampling or examining and the same or any part thereof shall, after such reweighing, resampling or examining, be rejected, the purchaser, his agent or broker must replace the cotton so rejected in the warehouse from which it was removed in as good order as when it was removed therefrom and pay all the costs attending such removal and replacing and for all samples drawn.



Section 2-19-20 - Removal of cotton from bale for sampling.

No more than six ounces of cotton shall be taken from any bale of cotton under the pretext of sampling the same; but after the sale of the cotton and after the weight thereof has been ascertained and agreed upon, the buyer may take from the bale, at his own loss, six ounces more of cotton for comparison with the sample by which he bought. Any person violating any of the provisions of this section shall be guilty of a misdemeanor; and, in prosecutions under this section, the ownership of the cotton need not be alleged or proved.



Section 2-19-21 - Removal of cotton from place where sold prior to weighing without consent of seller.

Without the consent of the seller, cotton must not be removed from the place where it may be when sold until the weight thereof has been ascertained.



Section 2-19-22 - Implied warranty as to packing of cotton.

When cotton in bales is sent by a planter or other owner to a factor for sale, a warranty is implied on the part of such planter or owner to the factor and the purchaser from such factor respectively that such cotton is not fraudulently packed and, when cotton is sold by sample by the owner or his factor, that the sample has been fairly drawn and that the cotton is not fraudulently packed, and no other warranty is thereby implied. For any breach of such implied warranty, the purchaser may recover damages, either from the owner or factor selling the same, but no civil action can be brought for any breach of such last mentioned implied warranty unless the civil action is commenced within one year after such sale. Planters shall not be liable in any way for losses sustained by factors or commission merchants for having sold cotton by fraudulent or unfair samples, unless such loss was occasioned by plating or fraudulent packing of the cotton by such planter.



Section 2-19-23 - Ginneries to keep lint cotton and cotton seed and lots of cotton separate upon request of owners.

All public ginneries in this state, when requested so to do by the owner, shall keep both the lint cotton and cotton seed of each owner and each lot of cotton so separated by the owner separate from that of every other owner or lot, so that each owner may receive his own lint cotton and cotton seed unmixed with that of other owners and so that each owner may separate his own cotton into different lots and have each lot ginned separate and the lint and seed therefrom kept separate and apart from the lint and seed of his other lots of cotton. To this end, all public ginneries shall entirely clean their gin heads of all cotton containing seed before commencing to gin the cotton of different owners or of different lots belonging to the same owners when so requested and separated into different lots by the owners and shall clean the lint rooms of lint cotton as near as may be so that the lint and seed of each lot of cotton may be kept separate and apart from that of other lots of cotton. The party demanding that the roll be cleaned shall pay to the ginner $.50 per bale for so doing.



Section 2-19-24 - Liability of ginneries for failure to comply with provisions of Section 2-19-23.

Any public ginner or ginnery who willfully refuses and fails to so keep the lint and seed separate as to each lot of cotton brought to his gin or ginnery or to comply with the provisions of Section 2-19-23 shall be liable to a penalty of $100.00 and, in addition thereto, for all damages which the owner of the cotton or cotton seed may suffer in consequence of his failure to comply with the section, which may be recovered in a civil action instituted by the owner of the cotton or cotton seed.



Section 2-19-25 - Applicability of provisions of Sections 2-19-23 and 2-19-24.

The provisions of Sections 2-19-23 and 2-19-24 as to keeping the lint separate and apart from other lots shall not be made to apply to lots of cotton of less than one bale.



Section 2-19-26 - Applicability of laws relative to inspection, suspension from sale, seizure, etc.

The provisions of Article 2 of Chapter 2 of this title shall be applicable to the provisions of this chapter.






Article 2 - Traffic in Seed Cotton.

Section 2-19-40 - Maintenance of record book as to purchases, etc., by persons trafficking in seed cotton - Required generally.

All persons engaged in the traffic in seed cotton are required to keep legibly written in a book, which shall be open to public inspection, the names of all persons from whom they purchase or receive, by way of barter or exchange or traffic of any sort, any seed cotton, with the number of pounds and the date of purchase, barter or exchange.



Section 2-19-41 - Maintenance of record book as to purchases, etc., by persons trafficking in seed cotton - Exceptions.

The provisions of Section 2-19-40 shall not apply to the purchase of seed cotton sold under process of law or in satisfaction of a landlord's lien, in the collection of his rents, advances or mortgages previously given on the cotton sold, nor to ginners who purchase seed cotton from their customers delivered to their gins.



Section 2-19-42 - Effect of failure to maintain record book.

Any person who shall engage in the traffic of seed cotton and who shall fail to keep the record book as provided by this article shall be guilty of a misdemeanor.



Section 2-19-43 - Purchase of seed cotton from person other than owner, etc., of land on which same grown.

It shall be unlawful for any person to receive or buy seed cotton at any time from any person, except the owner of land on which the same was grown or his lawful agent or except from a person presenting a written permit to make such sale from the owner of the land on which the same was grown or his lawful agent. Any person violating the provisions of this section shall be guilty of a misdemeanor.






Article 3 - Public Cotton Gins.

Section 2-19-60 - Purpose of article.

The purpose of this article is to protect the public interest as to the character of service rendered by public gins, and to that end the commissioner is authorized and empowered to supervise and control public gins as to the character of service which they render.



Section 2-19-61 - Permit required; fee and delinquency penalty.

The proprietor, lessee, or manager of any cotton gin shall procure on or before July 1 of each year from the commissioner a permit to do business as a cotton ginner, the application for which shall be made upon forms to be furnished by the commissioner. The fee for the annual permit shall be established by the Board of Agriculture and Industries not to exceed one hundred dollars ($100), payable to the Commissioner of Agriculture and Industries for deposit to the credit of the Agricultural Fund, which shall accompany the application for the permit. If such permit fee is not paid within 45 days from the due date, a delinquent penalty of 15 percent shall be added.

In the issuance of a permit the commissioner shall consider the responsibility and qualifications, as well as the capacity of the person or persons or corporation to engage in the ginning business, so far as to afford all reasonable facilities, conveniences, and services to the public, and may require the facilities, conveniences, and services to be afforded the public before a permit is granted.

The permit required under this section shall be obtained and the fee therefor paid by any agricultural cooperative association engaged in the operation of a cotton gin, and the exemption allowed such organizations pursuant to Section 2-10-105 or any other exemption statute shall not relieve such cooperative organizations from the requirements of this section.



Section 2-19-62 - Promulgation of rules and regulations by commissioner.

Power is hereby conferred upon the commissioner, with the approval of the State Board of Agriculture and Industries, to establish rules and regulations not inconsistent with law for the conduct, management and operation of cotton gins, the separation of sand or other foreign material from the lint or seed, the character, amount and weight of bagging and ties to be used, the marking or tagging of cotton, the records to be kept, reports made as to ginning and other like matters that may tend to protect the interests of the public.



Section 2-19-63 - Enforcement of rules and regulations, etc.; denial or revocation of permits.

(a) It shall be the duty of the commissioner to enforce the requirements of law relative to cotton gins and to see that all rules and regulations relative to cotton gins that may be established from time to time by him and approved by the State Board of Agriculture and Industries are observed.

(b) The said commissioner shall have power to refuse to issue a permit and to revoke at any time the permit that has been issued to any cotton ginner who fails or refuses to comply with the law or with the rules and regulations of the State Board of Agriculture and Industries.

(c) Any cotton ginner to whom such commissioner refuses to issue a permit or whose permit has been revoked may appeal to the State Board of Agriculture and Industries, which shall consider the matter with as little delay as possible and make such order as may be justified by the facts.

(d) The action of the board in refusing to grant or in revoking any permit may be reviewed by the circuit court of the county in which the cotton gin is located, upon a complaint being filed in said circuit court, accompanied by a bond to be approved by the register or clerk, within 15 days after notice to the applicant or permittee of the board's decision. Such complaint shall be styled in the name of the applicant or permittee as plaintiff against the commissioner, as defendant, and shall set forth the action complained of and request its reversal. It shall be the duty of the commissioner to serve an answer within 30 days after said complaint is served upon him. The case shall be heard de novo by the court and it shall be determined from the evidence whether the refusal or revocation of the permit is or is not justified, and judgment shall be accordingly entered, subject to the right of appeal, which shall lie as in other civil cases, which decision shall be binding upon the parties.

(e) Appeal rights provided in this section shall not suspend the action of the commissioner in the revocation or refusal of a permit.



Section 2-19-64 - Operation of gin without permit.

Any cotton ginner who operates his gin without first securing a permit therefor as provided by this article, or who operates after such permit has been revoked shall be guilty of violating the provisions of this article and, on conviction, shall be fined as for a misdemeanor for each day so operated.






Article 4 - Standards and Classing.

Section 2-19-80 - Cotton standards of United States adopted.

The official cotton standards of the United States, as established and promulgated from time to time by the Secretary of Agriculture of the United States, shall, while they are in effect, be the official cotton standards of this state on which all cotton which is of or within the grades of the said official standards shall be sold in the state.



Section 2-19-81 - Grade of cotton to be indicated by names, designations, etc., used in official standards.

It shall be unlawful in or in connection with any transaction or transactions in commerce subject to the jurisdiction of this state or in any publication in this state for any person to indicate the grade of any cotton which is of or within the grades of the said official cotton standards by any name, description or designation or any system of names, descriptions or designations not used in said standards, but nothing in this section shall prevent the selling of cotton on types or samples.



Section 2-19-82 - Cotton to be classed on request of storer.

All warehousemen shall obtain the grade and length of staple from the United States Department of Agriculture for the storer of any bale of cotton who makes a written request for the grade and staple and shall stamp the same on the warehouse receipt of the cotton stored. The said storer shall bear the actual cost of the classing or of the classing and stapling of the cotton stored.



Section 2-19-83 - Admissibility in evidence of certificate of classification of cotton.

A certificate of classification of cotton issued by the United States Department of Agriculture shall be accepted in all the courts of this state as prima facie evidence of the facts stated therein.






Article 5 - Registration of Cotton Buyers.

Section 2-19-100 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) COMMISSIONER. The Commissioner of Agriculture and Industries.

(2) COTTON PRODUCER. A person who grows cotton.

(3) COTTON BUYER. A person who buys cotton from a producer on a forward contract.

(4) PERSON. An individual, association, partnership, corporation or other private entity.



Section 2-19-101 - Required.

(a) No person may purchase cotton on a forward contract from a cotton producer without first having registered with the commissioner as a cotton buyer.

(b) It shall be a misdemeanor to violate subsection (a) of this section and, upon conviction, the punishment imposed shall be as prescribed by law.



Section 2-19-102 - Application; fee.

(a) Each person who wants to engage in activities in this state which require registration under this article shall file with the commissioner an application for registration.

(b) The application shall include:

(1) The name and address of the applicant; and

(2) The name of each trade association relating to cotton producing and marketing of which the applicant is a member.

(c) The applicant shall submit with each application an application fee established by the Board of Agriculture and Industries not to exceed one hundred twenty dollars ($120).



Section 2-19-103 - Registration of applicant by commissioner.

No later than 30 days after the filing of an application for registration as a cotton buyer, the commissioner shall register the applicant.



Section 2-19-104 - Duration of registration.

A registration under this article shall be valid for a period of one year after the date of registration.



Section 2-19-105 - Publication, etc., by commissioner of list of registered cotton buyers.

The commissioner shall publish a list of all registered cotton buyers and shall provide a copy of the list to interested persons without charge. The list may include the number of years that the person has been registered in this state as a cotton buyer.



Section 2-19-106 - Disposition of funds.

All funds collected under this article shall be deposited into the Agricultural Fund of the State Treasury and shall be used for the purpose of administering and enforcing this article.






Article 6 - Boll Weevil Eradication in Cotton.

Section 2-19-120 - Legislative findings and purpose.

The Legislature has found and determined and does hereby declare that the boll weevil is a public nuisance, a pest and a menace to the cotton industry. Due to the interstate nature of boll weevil infestation, it is necessary to secure the cooperation of cotton growers, and other state and federal governments to carry out a program of boll weevil suppression or eradication. The purpose of this article is to secure the suppression or eradication of the boll weevil and to provide for certification of a cotton grower's organization to cooperate with state and federal agencies in the administration of cost-sharing programs for the suppression or eradication of the boll weevil. This article should be liberally construed to achieve these above purposes.



Section 2-19-121 - Definitions.

As used in this article, the following words shall have the meaning stated below, unless the context requires otherwise:

(1) BOLL WEEVIL. Anthonomus grandis Boheman in any stage of development.

(2) CERTIFICATE. A document issued or authorized by the commissioner indicating that a regulated article is not contaminated with boll weevils.

(3) COMMISSIONER. The Commissioner of Agriculture and Industries or his designated representative.

(4) COTTON. Any cotton plant or cotton plant product upon which the boll weevil is dependent for completion of any portion of its life cycle.

(5) HOST. Any plant or plant product upon which the boll weevil is dependent for completion of any portion of its life cycle.

(6) INFESTED. Actually infested with a boll weevil or so exposed to infestation that it would be reasonable to believe that an infestation exists.

(7) PERMIT. A document issued or authorized by the commissioner to provide for the movement of regulated articles to restricted designations for limited handling, utilization, or processing.

(8) PERSON. Any individual, corporation, company, society, or association, or other business entity.

(9) REGULATED ARTICLE. Any article of any character carrying or capable of carrying the boll weevil, including but not limited to, cotton plants, seed cotton, other hosts, gin trash, and mechanical cotton pickers.

(10) BOARD. The State Board of Agriculture and Industries.

(11) COTTON GROWER. Any person who is engaged in and has an economic risk in the business of producing or causing to be produced, for market, cotton.

(12) DEPARTMENT. The Alabama Department of Agriculture and Industries.



Section 2-19-122 - Cooperative programs authorized.

The commissioner is hereby authorized and directed to carry out programs to destroy and eliminate boll weevils in this state. The commissioner is authorized to cooperate with any agency of the federal government, any state, any other agency in this state, or any person engaged in growing, processing, marketing, handling cotton, or any group of such persons in this state in programs to effectuate the purposes of this article, and may enter into written agreements to effectuate such purposes. Such agreements may provide for cost sharing, and for division of duties and responsibilities under this article and may include other provisions generally to effectuate the purposes of this article.



Section 2-19-123 - Entry of premises; eradication activities; inspections.

The commissioner shall have authority to enter cotton fields and other premises in order to carry out such activities, including but not limited to, treatment with pesticides, monitoring, and destruction of growing cotton and/or other host plants, as may be necessary to carry out the provisions of this article. The commissioner shall have authority to make inspection of any fields or premises in this state and any property located therein or thereon for the purpose of determining whether such property is infested with the boll weevil. Such inspection and other activities may be conducted at any reasonable daylight hours falling between sunrise and sunset.



Section 2-19-124 - Reports of cotton growers required.

Every person growing cotton in this state shall furnish to the commissioner on forms supplied by the commissioner, such information as the commissioner may require, concerning the size and location of all commercial cotton fields and of noncommercial patches of cotton grown as ornamentals or for other purposes.



Section 2-19-125 - Quarantine.

The board or the commissioner, in the board's absence, as provided in Sections 2-25-4 and 2-25-5, is empowered to promulgate regulations, quarantining this state, or any portion thereof, and governing the storage or other handling in the quarantined areas of regulated articles and the movement of regulated articles into or from such areas, when he shall determine that such action is necessary, or reasonably appears necessary, to prevent or retard the spread of the boll weevil. The board is also authorized to promulgate regulations governing the movement of regulated articles from other states or portions thereof into this state when such state is known to be infested with the boll weevil. The promulgation of these regulations shall conform in all aspects to the Administrative Procedure Act, Section 41-22-1, et seq.



Section 2-19-126 - Authority to designate elimination zones; authority to prohibit planting of cotton and to require participation in eradication program.

The board is authorized to designate by regulation one or more areas of this state as "elimination zones" where boll weevil eradication programs will be undertaken. The board is authorized to promulgate reasonable regulations regarding areas where cotton cannot be planted within an elimination zone when there is reason to believe it will jeopardize the success of the program or present a hazard to public health or safety. The board is authorized to issue regulations prohibiting the planting of noncommercial cotton in such elimination zones, and requiring that all growers of commercial cotton in the elimination zones participate in a program of boll weevil eradication including cost sharing as prescribed in the regulations. Notice of such prohibition and requirement shall be given by publication for one day each week for three successive weeks in a newspaper having general circulation in the affected area. The board is authorized to set by regulation a reasonable schedule of penalty fees to be assessed when growers in designated "elimination zones" do not meet the requirements of regulations issued by the board with respect to reporting of acreage and participation in cost sharing as prescribed by regulation. Such penalty fees shall not exceed a charge of $50.00 per acre. When a grower fails to meet the requirements of regulations promulgated by the board, the commissioner shall have authority in elimination zones to destroy cotton not in compliance with such regulations. Costs incurred by the commissioner may be assessed against the grower.



Section 2-19-127 - Authority for destruction or treatment of cotton in elimination zones; when compensation payable.

The commissioner shall have authority to destroy, or in his discretion, to treat with pesticides volunteer or other noncommercial cotton and to establish procedures for the purchase and destruction of commercial cotton in elimination zones when the commissioner deems such action necessary to effectuate the purposes of this article. No payment shall be made by the commissioner to the owner or lessee for the destruction or injury of any cotton which was planted in an elimination zone after publication of notice as provided in this article, or was otherwise handled in violation of this article, or the regulations adopted pursuant thereto. However, the commissioner shall pay for losses resulting from the destruction of cotton which was planted in such zones prior to promulgation of such notice.



Section 2-19-128 - Authority to promulgate appropriate regulations.

(a) The board is authorized to promulgate regulations restricting the pasturage of livestock, entry by persons, and location of honeybee colonies in any premises in an elimination zone which have been or are to be treated with pesticides or otherwise treated to cause the eradication of the boll weevil, or in any other area that may be affected by such treatments.

(b) The board shall also have authority to adopt such other rules and regulations as it deems necessary to further effectuate the purposes of this article. All rules and regulations issued under this article shall be adopted and published in accordance with the Administrative Procedure Act, Section 41-22-1 et seq.



Section 2-19-129 - Penalties.

(a) Any person who shall violate any of the provisions of this article or the regulations promulgated hereunder, or who shall alter, forge or counterfeit, or use without authority, any certificate or permit or other document provided for in this article or in the regulations promulgated hereunder, shall be guilty of a Class C misdemeanor.

(b) Any person who shall, except in compliance with the regulations of the board, move any regulated article into this state from any other state which the board found in such regulations is infested by the boll weevil, shall be guilty of a Class C misdemeanor.



Section 2-19-130 - Certification by board of cotton growers' organization authorized; requirements.

(a) The board may certify a cotton growers' organization for the purpose of entering into agreements with the State of Alabama, other states, the federal government, and other parties as may be necessary to carry out the purposes of this article.

(b) In order to be eligible for certification by the board, the cotton growers' organization must demonstrate to the satisfaction of the board that:

(1) It is a nonprofit organization and could qualify as a tax-exempt organization under Section 501(a) of the Internal Revenue Code of 1954 (26 U.S.C. § 501(a)).

(2) Membership in the organization shall be open to all cotton growers in this state.

(3) The organization shall have only one class of members with each member entitled to only one vote.

(c) The organization's board of directors shall be composed as follows:

(1) Two Alabama cotton growers recommended by the Alabama Cotton Commission, to be appointed by the commissioner with the consent of the board.

(2) Two Alabama cotton growers recommended by the Alabama Farmers Federation, to be appointed by the commissioner, with the consent of the board.

(3) Four Alabama cotton growers to be appointed by the commissioner, with the consent of the board.

(4) One representative of state government from this state to be appointed by the commissioner with the consent of the board.

(d) All books and records of account and minutes of proceedings of the organization shall be available for inspection or audit by the commissioner at any reasonable time.

(e) Employees or agents of the growers' organization who handle funds of the organization shall be adequately bonded in an amount to be determined by the commissioner.



Section 2-19-131 - Certification; revocation.

Upon determination by the board that the organization meets the requirements of Section 2-19-130, the board shall certify the organization as the official cotton growers' organization. Such certification shall be for the purposes of this article only, and shall not affect other organizations or associations of cotton growers established for other purposes.

The board shall certify only one such organization; provided that the board may revoke the certification of the organization if at any time the organization shall fail to meet the requirements of this article.

The organization so certified above shall be authorized to borrow money or otherwise incur indebtedness and to expend the moneys so acquired for the purpose of destroying and eradicating the boll weevil in Alabama. Any indebtedness created pursuant to this paragraph shall be repaid from the assessments on cotton growers provided for in Section 2-19-132 or from other funds available to the certified organization and shall not constitute a debt of the State of Alabama or any department, agency, political subdivision, official, or employee thereof. Funds so borrowed shall be expended by the certified organization for the purpose of reducing the annual assessment or increasing the number of years over which cotton growers are required to pay assessments.



Section 2-19-132 - Cotton growers assessment referendum authorized; assessments generally.

(a) At the request of the certified organization, the board shall authorize a referendum among cotton growers upon the question of whether an assessment shall be levied upon cotton growers in the state to offset, in whole or in part, the cost of boll weevil or other cotton pest suppression or eradication programs authorized by this article or by any other law of this state.

(b) The assessment levied under this article shall be based upon the number of acres of cotton planted. The amount of the assessment, the period of time for which it shall be levied, and the geographical area to be covered by the assessment shall be determined by the board. In no event shall the amount of the assessment exceed $50 per acre for any growing season.

(c) All affected cotton growers shall be entitled to vote in any such referendum and the board shall determine any questions of eligibility to vote.

(d) If at least two-thirds of those voting vote in favor of the assessment, then the assessment shall be collected by the department from the affected cotton growers.

(e) The assessments collected by the department under this article shall be promptly remitted to the certified organization under such terms and conditions as the commissioner shall deem necessary to ensure that such assessments are used in a sound program of eradication or suppression of the boll weevil or other cotton pests.

(f) The certified organization shall provide to the department an annual audit of its accounts performed by a certified public accountant.

(g) The assessments collected by the department under this article shall not be "state" funds.



Section 2-19-133 - Conduct of referendum.

The arrangements for the management of any referendum held under this article shall be under the direction of the certified organization. The organization shall bear all expenses incurred in conducting the referendum, to include furnishing the ballots and arranging for the necessary poll holders.



Section 2-19-134 - Subsequent referendums.

(a) In the event any referendum conducted under this article fails to receive the required number of affirmative votes, the certified organization may, with the consent of the board be authorized to call other referendums.

(b) After the passage of any referendum, the eligible voters shall be allowed, by subsequent referendums, at least every five years, to vote on whether to continue their assessments. All of the requirements for an initial referendum must be met in subsequent referendums.



Section 2-19-135 - Failure to pay assessments.

(a) A cotton grower who fails to pay, when due and upon reasonable notice, any assessment levied under this article, shall be subject to a per acre penalty as established in the board's regulations, in addition to the assessment.

(b) A cotton grower who fails to pay all assessments, including penalties, within 30 days of notice of penalty, shall destroy any cotton plants growing on his acreage which is subject to the assessment. Any such cotton plants which are not destroyed shall be deemed to be a public nuisance, and said public nuisance may be abated in the same manner as any public nuisance. The commissioner, with approval of the Attorney General, and upon the relation of the Attorney General, may apply to the circuit court of the judicial circuit in which the public nuisance is located to have said nuisance condemned and destroyed with all costs of destroying to be taxed against the grower. This injunctive relief shall be available to the commissioner notwithstanding the existence of any other legal remedy and the commissioner shall not be required to file a bond.

(c) All assessments and penalties not paid by the cotton grower within 30 days of notice of penalty shall constitute and operate as a lien until paid, which shall be of equal dignity with liens for taxes owed the state. The commissioner is authorized to collect said assessments and penalties in the same manner as tax liens are collected by the state against delinquent taxpayers.









Chapter 20 - CORN, OATS, RYE, WHEAT, BARLEY AND COTTON SEED HULLS.

Section 2-20-1 - Size, marking, etc., of sacks, bags, etc., in which corn, oats, rye, cotton seed hulls, etc., to be sold generally.

Oats, rye, corn, wheat, barley and cotton seed hulls shall be sold in the following prescribed quantities:

(1) Oats in sacks containing two and one-half and five bushels, weighing, respectively, 80 and 160 net pounds;

(2) Rye and corn in two and two and one-half bushel sacks weighing 112 and 140 pounds net, respectively;

(3) Wheat in two and two and one-half bushel sacks weighing, respectively, 120 and 150 pounds;

(4) Barley in two and three bushel sacks weighing, respectively, 96 and 144 pounds; and

(5) Cotton seed hulls in 100 pound sacks or bags.

Such sacks, bags or packages shall have plainly marked or stenciled thereon in large type and figures the net quantities required by this section and the name and address of the manufacturer or other person responsible for placing the product on the market as well as the grade as established by the State Board of Agriculture and Industries or shall be properly tagged as required by the rules and regulations of the State Board of Agriculture and Industries.



Section 2-20-2 - Sale of corn, oats, rye, cotton seed hulls, etc., in quantities other than prescribed by Section 2-20-1 generally.

Any person who sells any corn, oats, rye, wheat, barley or cotton seed hulls in sacks or bags, except in quantities respectively prescribed in Section 2-20-1, shall be guilty of a misdemeanor.



Section 2-20-3 - Sale of corn, oats, rye, cotton seed hulls, etc., in bulk; sale of grains or cereals by producers or growers thereof.

The provisions of Sections 2-20-1 and 2-20-2 shall apply only when corn, oats, rye, wheat, barley or cotton seed hulls are sold in sacks, bags or other packages and shall not prevent the sale of any of said articles in bulk. The provisions of Sections 2-20-1 and 2-20-2 shall not apply to sales of grains or cereals by the producer or grower of such grains or cereals.



Section 2-20-4 - Sale of mill oats or adulterated corn, oats, rye, etc.; seizure of adulterated corn, oats, rye, etc., generally.

Any person who shall sell what is known to the trade as "mill oats" or like product either by itself or in combination with a commercial feed, as defined in Section 2-21-1, or who shall sell corn, oats, rye, wheat or barley which has been adulterated by means of the addition thereto of screenings, chaff, weed seed, wild oats, "mill oats" or water shall be guilty of a misdemeanor, and the corn, oats, rye, wheat or barley so adulterated shall be subject to seizure and confiscation pursuant to Article 2 of Chapter 2 of this title.



Section 2-20-5 - Sale of barley, oats, etc., bleached with sulphur fumes; seizure of same generally.

It shall be unlawful to sell in this state barley, oats or other grains bleached with sulphur fumes whereby damage or inferiority has been concealed or water has been added, and such barley, oats or other grains shall be subject to seizure for confiscation by writ of attachment for condemnation as provided for in this chapter; provided, that barley, oats or other grains bleached by sulphur fumes may be sold in Alabama under such rules and regulations as may be adopted by the State Board of Agriculture and Industries in cases where the bleaching does not conceal damage or inferiority or water has not been added, when the product is plainly and distinctly labeled, "bleached with sulphur fumes."



Section 2-20-6 - Applicability of laws relative to inspection, suspension from sale, seizure, etc.

The provisions of Article 2 of Chapter 2 of this title shall be applicable to the provisions of this chapter.






Chapter 21 - COMMERCIAL FEEDS.

Section 2-21-16 - Short title.

This chapter shall be known as the Alabama Commercial Feed Law of 1978.



Section 2-21-17 - Definitions.

When used in this chapter or in rules and regulations promulgated thereunder, the following words and terms shall have the meaning ascribed to them, except where the context clearly indicates otherwise:

(1) BRAND NAME. Any word, name, symbol or device, or any combination thereof, identifying the commercial feed of a distributor or licensee and distinguishing it from that of others.

(2) COMMERCIAL FEED. Such term includes customer-formula feed, as this term is used in this chapter, and means any material whether simple, mixed compound, ground, unground, organic or inorganic, used as a feed for animals other than man or any material including minerals, vitamins, antibiotics, anti-oxidants, medicines, drugs, chemicals and other substances, materials or elements, or parts thereof intended for use or used as an ingredient or component of a mixture of materials, used as a feed for animals other than man; provided, that the commissioner, with approval of the board and by regulation, may exempt from this definition or from specific provisions of this chapter, commodities such as unprocessed and unmixed whole seeds, hay, straw, stover, silage, cobs, husks, hulls and individual chemical compounds or substances when such commodities, compounds or substances are not intermixed or mixed with other materials and are not adulterated within the meaning of subdivision (1) of Section 2-21-22.

(3) CONTAINER. Any bag, box, barrel, package, carton, object, apparatus, device, appliance or other container into which commercial feed is packed, stored or placed for handling and transporting.

(4) CONTRACT FEEDER. A person who, as an independent contractor, feeds commercial feed to animals pursuant to a contract whereby such commercial feed is supplied, furnished or otherwise provided to such person and whereby such person's remuneration is determined all or in part by feed consumption, mortality, profits or amount or quality of product. A manufacturer of a "vertical-integrator feed" is not a contract feeder.

(5) CUSTOMER-FORMULA FEED. Commercial feed which consists of a mixture of commercial feeds and/or feed ingredients, each batch of which is manufactured according to the specific instructions of the final purchaser.

(6) DISTRIBUTE. To offer for sale, sell, exchange or barter commercial feed; or to supply, furnish or otherwise provide commercial feed to a contract feeder.

(7) DISTRIBUTOR. Any person who distributes.

(8) DRUG. Any substance intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in animals other than man and substances other than feed intended to affect the structure or any function of the animal body.

(9) FEED INGREDIENT. Each of the constituent materials making up a commercial feed.

(10) LABEL. A display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed.

(11) LABELING. All labels and other written, printed or graphic matter

a. Upon a commercial feed or any of its containers or wrapper, or

b. Accompanying such commercial feed.

(12) MANUFACTURE. To grind, mix or blend, or further process, a commercial feed for distribution.

(13) MINERAL FEED. A commercial feed intended to supply primarily mineral elements or inorganic nutrients.

(14) OFFICIAL SAMPLE. A sample of feed taken by the commissioner or his agent in accordance with Section 2-21-26.

(15) PERCENT or PERCENTAGES. Parts per hundred by weight.

(16) PERMITTED ANALYTICAL VARIATION. Allowances for the inherent variability in sampling and in laboratory analyses of guaranteed components, as published by the Association of American Feed Control Officials from time to time in its official publication. Manufacturing variation and their effects on the guaranteed components are not included in such value.

(17) PERSON. Such term includes individual, partnership, corporation, cooperatives and associations.

(18) PET. Any domesticated animal normally maintained in or near the household of the owner thereof.

(19) PET FOOD. Any commercial feed prepared and distributed for consumption by pets.

(20) PRODUCT NAME. The name of the commercial feed which identifies it as to kind, class or specific use.

(21) PURCHASER and CUSTOMER-BUYER. Any person, firm, organization, agency, association or group who buys or otherwise acquires a commercial feed, customer-formula feed or custom-mix or custom-mill services.

(22) SPECIALTY PET. Any domesticated animal pet normally maintained in a cage or tank, such as, but not limited to, gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes and turtles.

(23) SPECIALTY PET FOOD. Any commercial feed prepared and distributed for consumption by specialty pets.

(24) TON. A net weight of two thousand pounds avoirdupois. The metric ton is a unit of weight equal to one thousand kilograms of 2204.62 pounds avoirdupois.

(25) VERTICAL-INTEGRATOR FEED. A commercial feed manufactured for feeding livestock, poultry or aquatic animals that are owned by the person manufacturing the feed or that are owned by subsidiaries, parents or other business entities associated with the manufacturer through common ownership.

(26) BOARD. The State Board of Agriculture and Industries.



Section 2-21-18 - Enforcing official.

This chapter shall be administered by the Commissioner of Agriculture and Industries of the State of Alabama, hereinafter referred to as the "commissioner."



Section 2-21-19 - Licensing.

(a) No person shall manufacture or sell a commercial feed in this state, unless he or she has filed with the commissioner on forms provided by the commissioner, his or her name, place of business, and location of each manufacturing facility from which feed may be shipped within or into this state.

(b) The person shall apply for and obtain from the commissioner a license authorizing the sale and distribution of commercial feed. The application for a license shall be accompanied by the fee hereinafter required and shall be on forms furnished by the commissioner which shall contain such information as is necessary for the issuance of the license. All licensing shall expire on December 31 of each year and shall be renewed annually as of January 1 upon the filing of an application and payment of the required license fee. The license fee shall be based upon the number of tons of commercial feed sold or distributed in this state during the preceding 12-month period ending December 31. The amount of the license fee shall be established by the Board of Agriculture and Industries within the range as set out in the following schedule:

If the license fee is not paid within a period of 30 days after the date on which payment thereof is due, a delinquent penalty of 10 percent of the total amount due or a minimum amount of $10.00 shall be added to the license fee. The license fee due hereunder, and any delinquent penalty, shall constitute a debt and becomes the basis of judgment against the person required to obtain the license if not paid as herein required. The amount of the license fee required to be paid by persons not previously distributing commercial feed into this state shall be the minimum fee of $30.00 for a license also expiring on December 31 following the date of issuance at which time the license shall be renewable in accordance with this subsection.

(c) In the event of sale or other transfer of ownership of a commercial feed manufacturing or sale facility by a person who has a license as required in this section, the license shall be transferred to the new owner, provided, that the amount of such new owner's license required on January 1 shall be governed by the amount of the person's previous sales from which the license was transferred.

It is hereby intended that every person who manufactures or formulates or labels any commercial feed which is sold in or for importation into this state, or any person who labels any such commercial feed and sells it in or for importation into this state, whether manufactured by such person or not, shall be required to procure a license and pay the fee therefor as herein required.

(d) Pursuant to rules and regulations, any person making application for a license as required in subsection (b) of this section shall place on file with the commissioner the label for each brand of feed which the person may sell, offer for sale, or distribute for sale in this state. The label so filed with the commissioner shall be the official label for the commercial feed sold, offered for sale, or distributed for sale in this state. Any commercial feed sold, offered for sale, or distributed for sale with a label not on file or at variance with the official label shall be deemed misbranded and subject to the penalties of this chapter.

(e) The commissioner is empowered to refuse or cancel the license of any manufacturer whose commercial feed is not in compliance with the provisions of this chapter or to prevent the sale, offering for sale, or distribution for sale of any commercial feed determined by official action to be harmful, detrimental, or of no value when used in accordance with the label directions; provided, that no action under this section shall be final until the manufacturer shall have been given an opportunity to be heard before the commissioner.



Section 2-21-20 - Labeling.

A commercial feed, regardless of the container in which it is shipped or sold, shall be labeled as follows:

(1) In case of a commercial feed, except a customer-formula feed, it shall be accompanied by a label bearing the following information:

a. The net weight.

b. The product name and the brand name, if any, under which the commercial feed is distributed.

c. The guaranteed analysis stated in such terms as the commissioner by regulation determines is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases, the substances or elements must be determinable by laboratory methods such as the methods published by the Association of Official Analytical Chemists.

d. The common or usual name of each ingredient used in the manufacture of the commercial feed; provided, that the commissioner, by regulation, may permit the use of a collective term for a group of ingredients which perform a similar function, or he may exempt such commercial feeds, or any group thereof, from this requirement of an ingredient statement if he finds that such statement is not required in the interest of consumers.

e. The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed.

f. Adequate directions for use for all commercial feeds containing drugs and for such other feeds as the commissioner may require by regulation as necessary for their safe and effective use.

g. Such precautionary statements as the commissioner by regulation determines are necessary for the safe and effective use of the commercial feed.

(2) In the case of a customer-formula feed, it shall be accompanied by a label, invoice, delivery slip or other shipping document, bearing the following information:

a. Name and address of the manufacturer.

b. Name and address of the purchaser.

c. Date of delivery.

d. The product name and brand name, if any, the net weight of each commercial feed used in the mixture and the net weight of each other ingredient used.

e. Adequate directions for use for all customer-formula feeds containing drugs and for such other feeds as the commissioner may require by regulation as necessary for their safe and effective use.

f. Such precautionary statements as the commissioner by regulation determines are necessary for the safe and effective use of the customer-formula feed.

(3) In the case of a "vertical-integrator feed" all the conditions specified under subdivision (2) of this section for the customer-formula feed will apply except that the records will be kept at the place of manufacture and need not accompany the feed as it is transported to point of use, except as required by the Federal Food, Drug and Cosmetic Act (21 U.S.C. Section 301, et seq.).



Section 2-21-21 - Misbranding.

A commercial feed shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If it is distributed under the name of another commercial feed;

(3) If it is not labeled as required in Section 2-21-20;

(4) If it purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a commercial feed ingredient, unless such commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the commissioner; or

(5) If any word, statement or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.



Section 2-21-22 - Adulteration.

A commercial feed shall be deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such commercial feed shall not be considered adulterated under this subdivision if the quantity of such substance in such commercial feed does not ordinarily render it injurious to health; or

(2) If it bears or contains any added poisonous, added deleterious or added nonnutritive substance which is unsafe within the meaning of Section 406 of the Federal Food, Drug and Cosmetic Act (other than one which is a. a pesticide chemical in or on a raw agricultural commodity; or b. a food additive); or

(3) If it is, or it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug and Cosmetic Act; or

(4) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug and Cosmetic Act; provided, that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under Section 408 of the Federal Food, Drug and Cosmetic Act and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug and Cosmetic Act; or

(5) If it is, or it bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug and Cosmetic Act; or

(6) If any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor; or

(7) If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling; or

(8) If it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing or packaging do not conform to current good manufacturing practice regulations promulgated by the commissioner to assure that the drug meets the requirement of this chapter as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating such regulations, the commissioner shall adopt the current good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug and Cosmetic Act, unless he determines that they are not appropriate to the conditions which exist in this state; or

(9) If it contains viable weed seeds in amounts exceeding the limits which the commissioner shall establish by rule or regulation.



Section 2-21-23 - Prohibited acts.

The following acts and the causing thereof within the State of Alabama are hereby prohibited:

(1) The manufacture or distribution of any commercial feed that is adulterated or misbranded.

(2) The adulteration or misbranding of any commercial feed.

(3) The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks and hulls, which are adulterated within the meaning of subdivision (1) of Section 2-21-22.

(4) The removal or disposal of a commercial feed in violation of an order under Section 2-21-27.

(5) The failure or refusal to obtain a license in accordance with Section 2-21-19.

(6) The violation of Section 2-21-30.

(7) Failure to pay inspection fees and file reports as required by Section 2-21-24.



Section 2-21-24 - Inspection fee; quarterly statement; disposition of fees; overpayments.

(a) An inspection fee established by the Board of Agriculture and Industries not to exceed twenty-five cents ($.25) per ton shall be paid on commercial feeds by every person who distributes the commercial feed in this state, exempting bulk grain; except that:

(1) The inspection fee shall be paid only once on any commercial feed, feed ingredients, customer-formula feeds or parts thereof. Commercial feeds, feed ingredients, customer-formula feeds or parts thereof on which the inspection fee has not been paid by the distributor or previous distributor shall be subject to the inspection fee.

(2) No fee shall be paid on "vertical-integrator feed" or on the ingredient used to manufacture a "vertical-integrator feed." Any services the Department of Agriculture and Industries provides manufacturers of "vertical-integrator feed" in relation to this chapter shall be paid for according to fees established by the board.

(3) In the case of a commercial feed distributed in this state in packages or containers of ten pounds or less, an annual fee established by the Board of Agriculture and Industries not to exceed one hundred dollars ($100) per product shall be paid to the benefit of the Agricultural Fund in lieu of the inspection fee specified above.

(b) Each person who is liable for the payment of such fee also shall:

(1) File, not later than the last day of January, April, July, and October of each year, a quarterly statement, setting forth the number of net tons of commercial feeds distributed in this state during the preceding calendar quarter. Upon filing the quarterly statement, the person shall pay the inspection fee at the rate stated in subsection (a). Inspection fees which have not been paid to the commissioner within 15 days following the date due shall have a penalty fee of 15 percent (minimum $15.00) added to the amount due. The assessment of this penalty fee shall not prevent the commissioner from taking other actions as provided in this chapter.

(2) Keep records as may be necessary or required by the commissioner to indicate accurately the tonnage of commercial feed distributed in this state. The commissioner may examine the records to verify statements of tonnage. Failure to make an accurate statement of tonnage or to pay the inspection fee or comply as provided herein shall constitute sufficient cause for the cancellation of the licenses on file for the distributor.

(c) Fees collected pursuant to this section, including license fees collected under Section 2-21-19, shall be deposited to the credit of the Agricultural Fund of the State Treasury for the regulatory duties of the Department of Agriculture and Industries.

(d) Amounts improperly or illegally collected under this chapter as overpayments may be refunded to the person entitled thereto in accordance with Section 2-1-6.



Section 2-21-25 - Rules and regulations.

(a) The commissioner, with the approval of the board, is authorized to promulgate such rules and regulations for commercial feeds and pet foods as are specifically authorized in this chapter and such other reasonable rules and regulations as may be necessary for the efficient enforcement of this chapter. In the interest of uniformity, the commissioner shall, by regulations, adopt, unless he determines that they are inconsistent with the provisions of this chapter or are not appropriate to conditions which exist in this state, the following:

(1) The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization; and

(2) Any regulation promulgated pursuant to the authority of the Federal Food, Drug and Cosmetic Act (21 U.S.C. Section 301, et seq.); provided, that the commissioner, with the approval of the board, would have the authority under this chapter to promulgate such regulations.

(b) Before the issuance, amendment or repeal of any rule or regulation authorized by this chapter, the commissioner shall give adequate notice of the proposed regulation, amendment or notice to repeal an existing regulation in a manner reasonably calculated to give interested parties including all current licensees, adequate notice and shall afford all interested persons an opportunity to present their views thereon, orally or in writing, within a reasonable period of time. After consideration of all views presented by interested persons, the commissioner, with approval of the board, shall take appropriate action to adopt and promulgate the proposed rule or regulation or to amend or repeal an existing rule or regulation. The provisions of this subsection notwithstanding, if the commissioner, pursuant to the authority of this chapter, adopts the official definitions of feed ingredient or official feed terms as adopted by the Association of American Feed Control Officials, or regulations promulgated pursuant to the authority of the Federal Food, Drug and Cosmetic Act, any amendment or modification adopted by said association or by the Secretary of Health, Education and Welfare in the case of regulations promulgated pursuant to the Federal Food, Drug and Cosmetic Act, shall be adopted automatically under this chapter without regard to the publication of the notice required by this subsection, unless the commissioner, by order, specifically determines that said amendment or modification shall not be adopted.



Section 2-21-26 - Inspection, sampling, and analysis.

(a) For the purpose of enforcement of this chapter and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to such provisions, officers or employees duly designated by the commissioner, upon presenting appropriate credentials to the owner, operator, or agent in charge, are authorized:

(1) To enter, during normal business hours, any factory, warehouse, or establishment within the state in which commercial feeds are manufactured, processed, packed, or held for distribution, or to enter any vehicle being used to transport or hold such feeds; and

(2) To inspect at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling therein. The inspection may include the verification of only such records, and production and control procedures as may be necessary to determine compliance with the good manufacturing practice regulations established under subdivision (4) of Section 2-21-22.

(b) Each inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified and presented a copy of the inspection report, which will include a record of all samples taken.

(c) If the officer or employee making such inspection of a factory, warehouse, or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises the officer or employee shall offer to leave with the owner-operator, or agent in charge, a duplicate sample.

(d) If the owner of any factory, warehouse, or establishment described in subsection (a), or his or her agent, refuses to admit the commissioner or his or her agent to inspect in accordance with subsections (a) and (b), the commissioner is authorized to obtain from any state court a warrant directing such owner or his or her agent to submit the premises described in such warrant to inspection.

(e) For the purpose of the enforcement of this chapter, the commissioner or the duly designated agent of the commissioner is authorized to enter upon any public or private premises including any vehicle of transport during regular business hours to have access to, to obtain samples, and to examine records relating to distribution of commercial feeds.

(f) Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists, or in accordance with other generally recognized methods approved by the commissioner. Testing and analysis may be performed as otherwise authorized in Section 2-2-33.

(g) The results of all analyses of official samples revealing deficiencies shall be forwarded by the commissioner to the person named on the label and to the purchaser when he or she can be located. When the inspection and analysis of an official sample indicates a commercial feed is in violation of the provisions of this chapter and upon request within 30 days following receipt of the analysis, the commissioner shall furnish to the licensee a portion of the sample concerned.

(h) The commissioner, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the permitted analytical variation as defined in subdivision (16) of Section 2-21-17 and obtained and analyzed as provided for in subsections (c), (e) and (f) of this section.

(i) Penalties may be invoked if the analysis of a sample shows a deviation from permitted analytical variation established by the commissioner and established in rules and regulations promulgated pursuant to this chapter.

(j) For repeated or flagrant violations, the commissioner may cancel the manufacturer's license.

(k) Samples and portions of samples shall be retained according to sample retention times established by the commissioner in the rules and regulations.



Section 2-21-27 - Stop sale orders, seizure and condemnation.

When the commissioner or his duly authorized agent has reasonable cause to believe that any lot or other quantity of commercial feed is being distributed, sold or offered for sale or kept for sale in violation of any of the requirements of this chapter or rules or regulations adopted under this chapter, he may issue and enforce a written or printed "stop sale" or "suspension from sale" order warning the distributor not to dispose of the lots of commercial feed in the manner as provided by Section 2-2-30. Any lot or other quantity of commercial feed not in compliance with this chapter or rules and regulations adopted thereunder shall also be subject to seizure and condemnation on complaint of the commissioner filed in the circuit court in accordance with the procedure and requirements of Sections 2-2-31 and 2-2-32.



Section 2-21-28 - Short weight.

If any commercial feed in the possession of or consigned to the purchaser is found by the commissioner to be short in weight, the licensee who manufactures or distributes said commercial feed shall, within 30 days after an official notice from the commissioner, pay to the purchaser a penalty equal to four times the value of the actual shortage. The commissioner, by regulation and with approval of the board may allow reasonable tolerances for short weight due to loss through handling and transportation.



Section 2-21-29 - Feed deficiency penalties.

If a commercial feed is found to be deficient in a constituent guaranteed on the label by more than one "permitted analytical variation," a monetary penalty is assessed in an amount equal to five percent of the purchase price of the product and 10 percent for each additional "permitted analytical variation deficiency." An exception to this penalty rate will apply for nutrients in commercial feeds where the level in the feed is guaranteed to be one and one-half percent or less. If these nutrients are found to be deficient by one "permitted analytical variation," a monetary penalty is assessed in the amount of two percent of the purchase price and two percent for each additional "permitted analytical variation." The total penalty assessed under this section for major and minor constituents shall not exceed 25 percent of the selling price of the feed, with a minimum penalty of $10.00.

Penalties assessed under this section shall be paid by the guarantor of the feed to the consumer of the feed within 60 days from the date of notice if the consumer can be identified and located. The commissioner shall be notified of such payment in a form and manner prescribed in rules and regulations. When the consumer cannot be identified and located, then the penalty shall be paid to the commissioner for deposit to the credit of the Agricultural Fund of the State Treasury.



Section 2-21-30 - Recovery of short weight and feed deficiency penalties.

In any case wherein the licensee fails or refuses to make payment of a penalty to the purchaser within the time required, the purchaser may institute legal action against the licensee for the recovery of such penalty as provided in Sections 2-21-28 and 2-21-29. Any judgment against the licensee shall be double the amount of the penalty and shall include a reasonable attorney's fee and court costs. In cases where the licensee is required to pay the amount of any penalty to the commissioner for deposit to the credit of the Agricultural Fund, and the licensee fails or refuses to make such payment within the time required, the commissioner may institute legal action in a court of competent jurisdiction for collection of the amount of the penalty upon 10 days' notice to the licensee following the 60 day payment period.



Section 2-21-31 - Penalties for violations of chapter or rules and regulations; injunctive relief; warning notices.

(a) Penalties. Any person who shall violate any of the provisions of this chapter or who fails to perform any duty or requirement imposed by the provisions of this chapter or who violates any rule or regulation duly promulgated under this chapter or who shall sell or offer for sale or distribute for sale any commercial feed in violation of the requirements of this chapter shall be guilty of a misdemeanor and, upon conviction, shall be punished as now prescribed by law for such an offense. Fines paid for such violations shall be deposited in the State Treasury to the credit of the Agricultural Fund.

(b) Injunctive relief. In addition to the penalty provided hereunder, the commissioner may apply by petition or complaint to the circuit court, and such court, or any judge thereof, shall have jurisdiction and for cause shown to grant a temporary or permanent injunction, or both, restraining and enjoining any person from violating or continuing to violate any of the provisions and requirements of this chapter or any rule or regulation promulgated under authority of this chapter. Such injunction shall be issued without bond. Petitions for injunctive relief as authorized hereunder shall be filed in the circuit court of the county of residence of the defendant or in the county where such violation or violations occurred.

(c) Warning notices. Nothing in this chapter shall be construed as requiring the commissioner or his representative to:



Section 2-21-32 - Protection of trade secrets.

Any person who seeks to his own advantage, or reveals to other than the commissioner or officers of the commissioner (appropriate department of the state), or to the court when relevant in any judicial proceeding, any information acquired under the authority of this chapter concerning any method, record, formulation or processes which, as a trade secret, is entitled to protection, is guilty of a misdemeanor and shall, on conviction thereof, be fined not less than $500.00 or imprisoned for not more than six months or both; provided, that this prohibition shall not be deemed as prohibiting the commissioner or his duly authorized agent from exchanging information of a regulatory nature with duly appointed officials of the United States government or all other states who are similarly prohibited by law from revealing this information.



Section 2-21-33 - Cooperation with other entities.

The commissioner may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the federal government and private associations in order to carry out the purpose and provisions of this chapter.



Section 2-21-34 - Publication of certain information.

The commissioner may publish annually, in such forms as he may deem proper, information concerning the sales of commercial feeds, together with such data on their production and use as he may consider advisable; provided, that the information concerning production and use of commercial feed shall not disclose the operations of any persons.






Chapter 22 - FERTILIZER.

Section 2-22-1 - Short title.

This chapter shall be known as the Alabama Fertilizer Law of 1969.



Section 2-22-2 - Definitions.

When used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) COMMERCIAL FERTILIZER. Any substance containing one or more recognized plant nutrients which is used for its plant nutrient content and which is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, marl, lime, limestone, basic slag, gypsum and other materials or products regulated under Chapter 23 of this title. Such term shall include fertilizer material as defined in subdivision (2) of this section, and the provisions and requirements of this chapter applicable to commercial fertilizer shall also apply to fertilizer material.

(2) FERTILIZER MATERIAL. A commercial fertilizer containing one or more of the recognized plant nutrients, which is used primarily for its plant nutrient content and which either:

a. Contains important quantities of no more than one of the primary plant nutrients (nitrogen, phosphorus and potassium);

b. Has approximately 85 percent of its plant nutrient content present in the form of a single chemical compound; or

c. Is derived from a plant or animal residue or by-product or a natural material deposit which has been processed in such a way that its content of primary plant nutrients has not been materially changed except by purification and concentration.

(3) BULK FERTILIZERS. Commercial fertilizer distributed to the purchaser in a solid or fluid state in a nonpackaged form.

(4) BRAND. A term, design or trademark used in connection with one or several grades of commercial fertilizer or fertilizer material.

(5) GUARANTEED ANALYSIS. The minimum percentage of plant nutrients claimed in the following order and form:

b. For unacidulated mineral phosphatic materials the guaranteed analysis shall express both total and available phosphorus and/or the degree of fineness. For bone, tankage and other organic phosphatic materials, the guaranteed analysis shall express total phosphorus.

c. Guarantees for plant nutrients other than nitrogen, available phosphorus and soluble potassium may be permitted or required by regulation of the board. The guarantees for such other nutrients shall be expressed in the form of the element. The sources of such other nutrients (oxides, salt, chelates, etc.) may be required to be stated on the label. Other beneficial substances or compounds determinable by laboratory methods also may be guaranteed by permission of the commissioner with approval of the State Board of Agriculture and Industries with the advice of Directors of the Agricultural Experiment Station and the Cooperative Extension Service. When any plant nutrients or other substances or compounds are guaranteed, they shall be subject to inspection and analysis in accord with the methods and regulations prescribed by the board.

d. At any time after October 1, 1969, when the State Board of Agriculture and Industries finds after public hearing following due notice that the requirements for expressing the guaranteed analysis of phosphorus and potassium in elemental form would not impose an economic hardship on distributors and users of fertilizer by reason of conflicting labeling requirements among the states, it may require by regulation thereafter that the guaranteed analysis shall be in the following form:

The effective date of said regulation shall be not less than six months following the issuance thereof, and, for a period of two years following the effective date of said regulation, the equivalent of phosphorus and potassium may also be shown in the form of P2O5 and K2O. After the effective date of a regulation issued under the provisions of this section requiring that phosphorus and potassium be shown in the elemental form, the guaranteed analysis for nitrogen, phosphorus and potassium shall constitute the grade.

(6) GRADE. The percentages of total nitrogen, available phosphorus and soluble potassium stated in whole numbers in the same terms, order and percentages as in the guaranteed analysis; provided, that fertilizer materials, bone meal, manures and similar raw materials may be guaranteed in fractional units.

(7) OFFICIAL SAMPLE. Any sample of commercial fertilizer or fertilizer material taken by the commissioner or his agent as prescribed in Section 2-22-11 and designated as official by the commissioner.

(8) TON. A net weight of 2,000 pounds avoirdupois.

(9) PERCENT and PERCENTAGE. The percentage by weight.

(10) PERSON. Any individual, partnership, association, firm, corporation or any combination thereof.

(11) DISTRIBUTOR. Any person who imports, consigns, manufactures, produces, compounds, mixes or blends commercial fertilizer or fertilizer material or who offers for sale, sells, barters or otherwise supplies commercial fertilizer or fertilizer material in this state or for use in this state.

(12) LICENSEE. A person who has been issued a license to manufacture and sell commercial fertilizer and fertilizer material under the requirements of Section 2-22-5.

(13) BOARD. The State Board of Agriculture and Industries.

(14) COMMERCIAL VALUE. The value per unit of plant nutrient in dollars and cents as ascertained and published by the commissioner under the provisions of Section 2-22-14, which values shall be used in computing the dollar rates of penalties provided in this chapter. The "commercial value" as determined under this chapter is provided as a guide in determining the actual value of the commercial fertilizer and fertilizer material and shall not be construed to mean or imply that this chapter in any manner intends to or attempts to be a sales price-controlling or price-fixing chapter, or in any manner to fix, regulate or control the sales price of commercial fertilizer.

(15) SOIL CONDITIONER or SOIL AMENDMENT. Any material or mixture of materials used for promoting or stimulating the growth of plants, grasses or crops increasing their productivity or producing any chemical or physical change in the soil.

(16) LABEL. All written, printed or graphic matter displayed upon the immediate container of or statement accompanying a commercial fertilizer, fertilizer material, soil conditioner or soil amendment.

(17) LABELING. All written, printed or graphic matter upon or accompanying any commercial fertilizer, soil conditioner or soil amendment and all advertisements, brochures, posters or television and radio announcements used in promoting the sale of such products.



Section 2-22-3 - Administration of chapter.

This chapter shall be administered by the Commissioner of Agriculture and Industries of the State of Alabama, hereinafter referred to as "commissioner."



Section 2-22-4 - Fertilizer dealer permit required; relation to Section 2-22-5.

Before any person may sell or offer for sale or exchange in this state any commercial fertilizer to a user thereof, the person shall first procure a fertilizer dealer permit from the commissioner authorizing the person to sell, exchange, or deal therein. The permit shall be issued on payment of a fee established by the Board of Agriculture and Industries not to exceed ten dollars ($10), and shall expire on September 30 of each year. A permit as required by this section shall be obtained for each separate place of business at which commercial fertilizer is sold or offered for sale to the user thereof. Any person required to procure a license under Section 2-22-5 shall not be required to procure a permit as required by this section as it is the intent of this section that every person who purchases any commercial fertilizer for resale where the fertilizer is not manufactured, mixed, formulated, or labeled by the person is required to obtain the permit required by this section.



Section 2-22-5 - Licenses for sale of commercial fertilizer.

(a) Before any person sells or offers for sale any commercial fertilizer in this state for use herein or before any person sells such fertilizer for importation into this state for use herein where such person is required to comply with the labeling requirements of Section 2-22-7, such person shall apply for and obtain from the commissioner a license authorizing the sale of commercial fertilizer. The application for a license shall be accompanied by the fee required by subsection (b) of this section and shall be on forms furnished by the commissioner, which forms shall contain certain information as is necessary for the issuance of the license. All such licenses shall expire on September 30, the end of the fiscal year for which they are issued, and shall be renewed annually as of October 1, upon payment of the required license fee.

(b) The license fee shall be based upon the number of tons of commercial fertilizer sold in or for importation into the state for use therein during the preceding 12-month period which ends on June 30. The amount of the license fee shall be established by the Board of Agriculture and Industries within the range as set out in the following schedule:

If the license fee is not paid within a period of 30 days after the due date, a delinquent penalty of 10 percent of the amount due (minimum $10.00) shall be added to the license fee. The license fee due under this subsection and delinquent penalty shall constitute a debt and become the basis of judgment against the person if not paid as required in this subsection. The amount of the license fee required to be paid by persons not previously selling commercial fertilizer in or for importation into this state shall be the minimum fee established by the Board of Agriculture and Industries, which license shall also expire on September 30 following the date of issuance, at which time said license shall be renewable in accordance with subsection (a) of this section.

(c) In the event of sale or other transfer of ownership of a commercial fertilizer manufacturing or sale facility by a person who has a license required by subsection (a) of this section, such license may be transferred to the new owner; provided, however, that the amount of such new owner's license required on October 1 shall be governed by the amount of the person's previous sales from whom said license was transferred.

(d) It is hereby intended that every person who manufactures or formulates and labels any commercial fertilizer which is sold in or for importation into this state or any person who labels such commercial fertilizer and sells it in or for importation into this state whether manufactured by such person or not shall be required to procure a license and pay the fee therefor as required by this section.



Section 2-22-6 - Cancellation or refusal of licenses.

The commissioner is authorized and empowered to cancel the license of any licensee or refuse to issue a license to any applicant upon satisfactory evidence that the licensee or applicant has used fraudulent or deceptive practices in the evasions or attempted evasions of the provisions of this chapter or any rules and regulations promulgated thereunder; provided, that no license shall be revoked or refused until the licensee shall have been given the opportunity to appear for a hearing before the board, with the further opportunity of appealing to a court of competent jurisdiction for judicial review of such revocation or refusal.



Section 2-22-7 - Labeling of commercial fertilizers.

(a) Any commercial fertilizer sold in this state for use therein or sold for importation into this state for use therein in containers shall have printed on or affixed to the container a label setting forth in clearly legible and conspicuous form the following information:

(1) The net weight;

(2) The brand and grade;

(3) The guaranteed analysis;

(4) The materials from which the plant nutrients are derived with the percentage of each as may be required by regulations of the board; and

(5) The name and principal address of the manufacturer or other person responsible for placing it on the market.

(b) If distributed in bulk, a written or printed statement of the information required by subdivisions (1), (2), (3), (4) and (5) of subsection (a) of this section shall accompany delivery and be supplied to the purchaser at time of delivery.

(c) A commercial fertilizer formulated according to specifications which are furnished by a consumer prior to mixing shall be labeled to show the information contained in subdivisions (1), (3) and (5) of subsection (a) of this section.



Section 2-22-8 - Licensing and labeling requirements for sale of soil conditioners and soil amendments.

Every person who sells or offers for sale in or for importation into this state any soil conditioner or soil amendment for which label or labeling claims are made that such a product contains plant nutrients shall be subject to all of the requirements of this article for the sale of commercial fertilizer including the license and inspection fee requirement. If any label or labeling claims are made for the release of plant nutrients in the soil or of any bacterial action causing the release of plant nutrients in the soil in connection with the sale of any soil conditioner or soil amendment, a license authorizing the sale of the product shall be obtained from the commissioner. The commissioner may issue such a license in accordance with regulations promulgated by the board.



Section 2-22-9 - Inspection fee; monthly statement; collection fee; disposition of fees; overpayments; examination, review, audit of sales records.

(a) There shall be paid to the commissioner for all commercial fertilizer sold in this state for use therein or sold for importation into this state for use therein an inspection fee established by the board not to exceed seventy-five cents ($.75) per ton; provided, that sales to manufacturers or exchanges between them are hereby exempted. Fees so collected, including permit fees and license fees levied under Sections 2-22-4 and 2-22-5, shall be deposited to the credit of the Agricultural Fund of the State Treasury for the regulatory duties of the Department of Agriculture and Industries.

(b) Every person who sells commercial fertilizer in or for importation into this state for use therein, who is licensed under Section 2-22-5 or where such person is required to procure such a license shall file with the commissioner on forms furnished by the commissioner a monthly statement for the period ending on the last day of each month setting forth thereon the number of tons of each grade of commercial fertilizer sold in or for importation into this state for use therein during such month. The person shall also include on the report any information of the type provided by Section 2-22-10 when required to do so pursuant to rules and regulations promulgated by the commissioner with approval of the board. The monthly report of tonnage sales with the amount of inspection fees due thereon shall be due on or before the fifteenth day of the month following the report period. Each such report shall bear a certificate that the amount remitted is correct.

If the tonnage report is not filed and the payment of inspection fee is not made by the twentieth day of the month when due, a collection fee amounting to 10 percent (minimum $10.00) of the amount may be assessed against the licensee, and the amount of fees due and unpaid shall constitute a debt and become the basis of a judgment against the licensee.

(c) When more than one person is involved in the sale, importation or distribution of a commercial fertilizer, the person who sells the fertilizer to a nonlicensee for resale or use shall be responsible for reporting the tonnage and paying the inspection fee, unless the report and payment was previously made by another licensee.

(d) The inspection fee levied under subsection (a) of this section, the permit fee required by Section 2-22-4 and the license fee levied under Section 2-22-5 shall be paid by cooperative marketing and purchasing associations, and the exemptions allowed such organizations pursuant to Section 2-10-105 or any other exemption statute shall not relieve such associations from the payment of such fees.

(e) Amounts improperly or illegally collected under the provisions of this chapter as overpayments may be refunded to the person entitled thereto in accordance with Section 2-1-6.

(f) The commissioner, or his or her agents or employees may examine, review, and audit the sales records of every person required to remit to the commissioner the inspection fee levied under subsection (a) to verify and determine the accuracy of the amounts remitted monthly as inspection fees and the amount due for a license as required by Section 2-22-5. Every such person shall maintain records as will indicate accurately the tonnage of commercial fertilizer upon which inspection fees are due.



Section 2-22-10 - Furnishing of semiannual tonnage reports by licensees.

(a) Each licensee shall furnish the commissioner a report showing the number of tons of each grade of fertilizer sold in each county in the state semiannually pursuant to regulations adopted by the board. Said report shall be submitted not later than 30 days following the close of the six-month period; provided, however, that more frequent reports giving this information may be required by the commissioner with the approval of the board. This report may be made on a special summary form provided by the commissioner or by submitting a copy of the invoice. No information furnished the commissioner under this section shall be disclosed in such a way as to divulge the operation of any person.

(b) When more than one person is involved in the sale, importation or distribution of a commercial fertilizer, the licensee who distributes the fertilizer to a nonlicensee is responsible for reporting the tonnage as under subdivision (c) of Section 2-22-9.



Section 2-22-11 - Inspection, sampling, testing and analysis of commercial fertilizers by commissioner; furnishing of results, etc., to licensees where fertilizers found subject to penalty or legal action.

(a) It shall be the duty of the commissioner, who may act through his authorized agent, to sample, inspect, make analyses of and test commercial fertilizers distributed within this state at such times and places and to such an extent as he may deem necessary to determine whether such commercial fertilizers are in compliance with the provisions of this chapter.

(b) The commissioner, individually or through his agent, is authorized to enter upon any public or private premises or carriers during regular business hours in order to have access to commercial fertilizers subject to the provisions of this chapter and the rules and regulations pertaining thereto and to the records relating to their distribution.

(c) In drawing any official sample and in making any analysis, the officially adopted methods and terminology of the association of official analytical chemists shall be used. In cases not covered by such officially adopted methods and terminology, the commissioner shall, as soon as practicable and from other sources deemed proper, adopt and publish appropriate methods and terminology.

(d) The commissioner, in determining for administrative purposes whether any commercial fertilizer is deficient in plant food, shall be guided solely by the official sample as defined in subdivision (7) of Section 2-22-2 and obtained and analyzed as provided for in subsection (c) of this section.

(e) The results of official analysis of any commercial fertilizer which has been found to be subject to penalty or other legal action shall be forwarded by the commissioner to the licensee at least 10 days before the report is submitted to the purchaser. If during that period no adequate evidence to the contrary is made available to the commissioner, the report shall become official. Upon request the commissioner shall furnish to the licensee a portion of any sample found subject to penalty or other legal action.

(f) The analysis, test and sampling of commercial fertilizers shall be made and conducted in accordance with and be subject to the provisions and requirements of Article 2 of Chapter 2 of this title.



Section 2-22-12 - Proceedings upon determination of deficiency in guaranteed primary plant nutrients in commercial fertilizers - Generally.

(a) If the analysis shall show that a commercial fertilizer is deficient in one or more of its guaranteed primary plant nutrients (NPK) beyond the tolerances as established by regulation adopted by the State Board of Agriculture and Industries pursuant to Section 2-22-20, a penalty shall be assessed in accordance with regulations adopted by the board.

(b) Deficiencies in any other constituent or constituents covered under paragraphs b and c of subdivision (5) of Section 2-22-2, which is required to be or may be guaranteed shall be evaluated by the commissioner and penalties therefor shall be prescribed by the board; provided, however, that in no case shall the penalty exceed the selling price of the fertilizer.

(c) Nothing contained in this section shall prevent any person from appealing to a court of competent jurisdiction for judgment as to the justification of such penalties.

(d) When an official sample of a lot of commercial fertilizer shows a deficiency beyond the tolerance allowed under regulations of the board, a penalty shall be assessed in accordance with regulations promulgated by the board, which penalty shall be paid to the consumer by the licensee, and receipts shall be taken therefor and forwarded to the commissioner within 60 days after receiving written notification of such deficiency and the amount of the penalty from the commissioner. If any consumer of commercial fertilizer which has been determined by official analysis to be deficient and subject to penalty cannot be found, payment of the amount of such penalty shall be made to the commissioner within a period of 60 days for deposit in the State Treasury to the credit of the Agricultural Fund.

(e) Lots of fertilizer in manufacturing plants, on dealers' premises or elsewhere from which samples are drawn and which are determined to be deficient by official analysis or are not otherwise in compliance with the requirements of this chapter, shall be subject to suspension from sale, seizure and condemnation in accordance with Section 2-22-6. Where any such lot of commercial fertilizer or portions thereof are sold by the licensee before the official analysis report is received by the commissioner and before notice has been given to the licensee of such deficiency, the penalty shall be paid to either the consumer of such commercial fertilizer or to the commissioner as provided in subsection (d) of this section.



Section 2-22-13 - Proceedings upon determination of deficiency in guaranteed primary plant nutrients in commercial fertilizers - Legal actions for recovery of penalty.

In any case wherein the licensee fails or refuses to make payment to the consumer of a penalty within the time required, the consumer may institute legal action against the licensee for the recovery of such penalty as provided in Section 2-22-12. Any judgment against the licensee shall be double the amount of the penalty and shall include a reasonable attorney's fee and court costs. In cases where the licensee is required to pay the amount of any penalty to the commissioner for deposit to the credit of the Agricultural Fund and the licensee fails or refuses to make such payment within the time required, the commissioner may institute legal action in a court of competent jurisdiction for collection of the amount of the penalty upon 10 days' notice to the licensee following the 60-day payment period.



Section 2-22-14 - Ascertainment and publication of fair market values of nitrogen, available phosphorus and soluble potassium in commercial fertilizers.

For the purpose of determining the commercial values to be applied under the provisions of Section 2-22-12, the commissioner shall ascertain and publish annually the fair market values per pound of nitrogen, available phosphorus and soluble potassium in commercial fertilizers in this state. The values so determined and published shall be used in determining and assessing penalties.



Section 2-22-15 - Establishment, etc., of standards of classification for commercial fertilizers generally; adoption of standards for sale of specialty fertilizers; establishment of standards and minimum guarantees for plant nutrients other than nitrogen, phosphorus and available potassium.

The board shall have authority to establish standards of classification for commercial fertilizer according to ratios and grades by which its quality, condition, fertilizing or plant food value may be judged and to alter or modify such standards when found to be necessary. In pursuance thereof, the board is authorized to establish, adopt and promulgate a list of minimum analysis ratios and grades for commercial fertilizers including minimum available plant food content for nitrogen, available phosphorus and available soluble potassium and also for superphosphate with potassium, nitrogen with superphosphate and superphosphate.

The board shall also be authorized to define and to adopt standards for the sale of specialty fertilizers together with conditions and restrictions under which they may be sold and to establish standards and minimum guarantees for plant nutrients other than nitrogen, available phosphorus and soluble potassium. Before the board shall establish and adopt minimum plant food ratios, grades and other activities as authorized in this section, it shall hold a public hearing open to all interested persons, and it shall also request recommendations thereon from the Director of the Agricultural Experiment Station and the Cooperative Extension Service of Auburn University relating to the need for such action.



Section 2-22-16 - Sale, offer for sale or distribution of misbranded commercial fertilizers; when commercial fertilizers deemed misbranded; adoption of regulations defining plant nutrients or commercial fertilizers.

(a) No person shall sell, offer for sale or distribute misbranded commercial fertilizer. A commercial fertilizer shall be deemed to be misbranded if:

(1) Its labeling is false or misleading in any particular;

(2) It is distributed under the name of another fertilizer product;

(3) It is not labeled as required in Section 2-22-7 and in accordance with regulations prescribed under this chapter; and

(4) It purports to be or is represented as a commercial fertilizer or is represented as containing a plant nutrient or commercial fertilizer, unless such plant nutrient or commercial fertilizer conforms to the definition of identity, if any, prescribed by regulation of the board.

(b) In adopting the regulations provided for in subdivision (4) of subsection (a) of this section, the board shall give due regard to commonly accepted definitions and official fertilizer terms such as those issued by the Association of American Fertilizer Control Officials.



Section 2-22-17 - Sale, offer for sale or distribution of adulterated commercial fertilizers; when commercial fertilizers deemed adulterated.

No person shall sell, offer for sale or distribute an adulterated commercial fertilizer product. A commercial fertilizer shall be deemed to be adulterated if:

(1) It contains any deleterious or harmful ingredient in sufficient amount to render it injurious to beneficial plant life when applied in accordance with directions for use on the label or if adequate warning statements or directions for use, which may be necessary to protect plant life, are not shown upon the label; and

(2) Its composition falls below or differs from that which it is purported to possess by its labeling.



Section 2-22-18 - Penalty for manufacture of commercial fertilizer short in weight.

If any commercial fertilizer in the possession of or consigned to the consumer is found by the commissioner to be short in weight, the licensee who manufactures said commercial fertilizer shall, within 30 days after official notice from the commissioner, pay to the consumer a penalty equal to four times the value of the actual shortage.



Section 2-22-19 - Annual publications.

The commissioner shall publish at least annually and in such form as he may deem proper:

(1) Information concerning the distribution of commercial fertilizer; and

(2) The results of analyses based on official samples of commercial fertilizers distributed within the state as compared with the guaranteed analyses.



Section 2-22-20 - Rules and regulations.

For the administration and enforcement of this chapter, the board is authorized to adopt and promulgate reasonable rules and regulations relating to the sale and distribution of commercial fertilizers necessary to carry out the full intent and meaning of this chapter, including, but not limited to, fixing tolerances for plant food deficiency penalty assessments pursuant to Section 2-22-12, providing for the incorporation into commercial fertilizer of such other substances as pesticides and the proper labeling of such mixture, establish a fee together with such other rules and regulations reasonably necessary to implement, make specific, and interpret the provisions of this chapter. Notwithstanding any other provisions of this chapter and specifically the provisions of subdivision (5) of Section 2-22-2 relating to guaranteed analysis, the commissioner with the approval of the board shall be authorized to require by rules and regulations that the guaranteed analysis of phosphorus and potassium for labeling purposes shall be expressed in the elemental form, but until such rules and regulations are duly promulgated and adopted, the guaranteed analysis shall not be required to be expressed in the elemental form.



Section 2-22-21 - Suspension from sale, seizure and condemnation of commercial fertilizers not in compliance with chapter or rules or regulations promulgated thereunder.

Any lot or other quantity of commercial fertilizer not in compliance with the provisions of this chapter or rules and regulations duly adopted and promulgated under this chapter shall be subject to suspension from sale, seizure and condemnation. The issuance of a "suspension from sale or use" or "stop sale" and seizure and condemnation of any lot or other quantity of commercial fertilizer sold, offered for sale or kept for sale in violation of the provisions of this chapter shall be in accordance with such procedure as is now prescribed under Article 2 of Chapter 2 of this title.



Section 2-22-22 - Violations of chapter or rules or regulations promulgated thereunder deemed misdemeanors; injunctive proceedings to restrain violations of chapter or rules or regulations promulgated thereunder.

(a) Any person who shall violate any of the provisions of this chapter or who fails to perform any duty or requirement imposed by the provisions of this chapter or who violates any rule or regulation duly promulgated thereunder or who shall sell or offer for sale or distribute for sale any commercial fertilizer in violation of the requirements of this chapter shall be guilty of a misdemeanor and upon conviction shall be punished as now prescribed by law for such an offense.

(b) In addition to the penalty provided in subsection (a) of this section, the commissioner may apply by petition to a circuit court, and such court or any judge thereof shall have jurisdiction, for cause shown, to grant a temporary restraining order or permanent injunction or both restraining and enjoining any person from violating or continuing to violate any of the provisions of this chapter or any rule or regulation promulgated under authority of this chapter. Said temporary restraining order or permanent injunction shall be issued without bond.



Section 2-22-23 - Chapter not to restrict or avoid sales or exchanges of commercial fertilizers between manufacturers, processors, etc., or shipment of fertilizers to manufacturers or processors.

Nothing in this chapter shall be construed to restrict or avoid sales or exchanges of commercial fertilizers to each other by importers, manufacturers or processors who mix fertilizer materials for sale or as preventing the free and unrestricted shipments of commercial fertilizer to manufacturers or processors.






Chapter 23 - AGRICULTURAL LIMING MATERIALS.

Section 2-23-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Agricultural Liming Materials Act."



Section 2-23-2 - Definitions.

The following terms, as used in this chapter and rules and regulations promulgated under authority of this chapter, shall have the following meanings, respectively:

(1) AGRICULTURAL LIMING MATERIALS. Those products whose calcium and magnesium compounds are capable of neutralizing soil acidity

(2) LIMESTONE. A calcareous rock composed primarily of calcium carbonate or a combination of calcium and magnesium carbonates.

(3) CALCITIC LIMESTONE. A calcareous rock composed wholly or largely of calcium carbonate.

(4) DOLOMITIC LIMESTONE. A calcareous rock composed of calcium and magnesium carbonates with a minimum elemental magnesium (Mg) content of six percent.

(5) BURNT LIME. A material made from limestone which consists essentially of calcium oxide or a combination of calcium and magnesium oxides.

(6) HYDRATED LIME. A material made from burnt lime which consists essentially of calcium hydroxide or a combination of calcium hydroxide with magnesium oxide and/or magnesium hydroxide.

(7) CHALK. A soft, friable, loosely consolidated material composed largely of calcium carbonate.

(8) GROUND SHELLS. A product obtained by the grinding of shells of mollusks and which shall carry the name of mollusk origin.

(9) INDUSTRIAL BY-PRODUCT USED AS LIMING MATERIALS. Any industrial by-product containing calcium or calcium and magnesium in forms that will neutralize acidity.

(10) BRAND. The term, designation, trademark, product name or the specific designation under which an individual or type of agricultural liming material as defined in this section is offered for sale.

(11) FINENESS. The percentage by weight of the material which will pass U.S. standard sieves of specified sizes.

(12) CALCIUM CARBONATE EQUIVALENT. The acid neutralizing capacity of an agricultural liming material expressed as weight percentage of calcium carbonate.

(13) TON. Two thousand pounds avoirdupois.

(14) PERCENT or PERCENTAGE. By weight.

(15) BULK. Nonpackaged form.

(16) LABEL. Any written or printed matter on or attached to the package or delivery ticket which accompanies a bulk shipment.

(17) COMMISSIONER. The Commissioner of Agriculture and Industries of the State of Alabama.

(18) BOARD. The Board of Agriculture and Industries of the State of Alabama.

(19) PERSON. Any individual, partnership, corporation, association or other legal entity or organization.



Section 2-23-3 - Permit required for manufacturing or distribution; fees.

Every manufacturer or distributor selling agricultural liming materials in this state shall, on or before October 1 of each year or prior to manufacture or distribution of such liming material in the State of Alabama, apply for and obtain an annual permit for such purpose on a form to be furnished by the commissioner. Such application shall be accompanied by a permit fee established by the Board of Agriculture and Industries not to exceed two hundred fifty dollars ($250) and shall show the brand name under which the liming material will be sold. If more than one type of agricultural liming material is manufactured or distributed or the product or the brand name is changed by a manufacturer or distributor, an additional permit fee established by the Board of Agriculture and Industries not to exceed one hundred twenty-five dollars ($125) for each additional brand or type of liming material must be paid. All permits shall expire on September 30 of the following year. When the manufacturer and the distributor are not the same, only one permit shall be required unless the brand name is changed, as it is hereby intended that the permit fee be paid only once on the same brand. Such application shall contain the name and address of the manufacturer or distributor, the brand name and common name of each such product together with the correct name of the material which it desires to sell in Alabama and the guaranteed analysis thereof and such other information as may be required for the effective administration and enforcement of the provisions of this chapter pursuant to rules and regulations adopted by the board.



Section 2-23-4 - Requirements as to labeling generally; false or misleading statements on package labels; delivery slips, etc., prohibited.

(a) Agricultural liming materials sold or offered for sale in this state for use herein or sold for importation into this state for use herein shall have affixed to each container in a conspicuous manner on the outside thereof a clearly legible printed or stamped label, tag or statement or, in the case of bulk sales, a delivery slip, setting forth at least the following information:

(1) The name and principal office of the manufacturer, processor or distributor;

(2) The brand name of the material;

(3) The identification of the product as to the type of agricultural liming material, as defined in subdivisions (2) through (9) of Section 2-23-2;

(4) The minimum percent guaranteed by weight passing through U. S. standard sieves as prescribed by regulations of the board;

(5) The minimum guaranteed calcium carbonate equivalent;

(6) The minimum guaranteed content of elemental magnesium (Mg) if claimed;

(7) The minimum guaranteed content of available potassium (K2O) and/or phosphorus (P2O5) if claimed;

(8) The maximum water content; and

(9) Net weight.

(b) No information or statement shall appear on any package label, delivery slip or advertising matter which is false or misleading to the purchaser as to the quality, analysis, type or composition of any agricultural liming material.



Section 2-23-5 - Inspection fee; tonnage report.

(a) Each manufacturer or distributor of agricultural liming materials shall report monthly to the commissioner, at the end of each month, on forms provided by the commissioner, his or her gross sales in tons of such materials sold in the State of Alabama for that month accompanied by a per ton inspection fee based on tons sold during such month. The exact amount of the per ton inspection fee shall be established by the Board of Agriculture and Industries not to exceed twenty-five cents ($.25) per ton. In the case of a distributor's being the agent for a manufacturer at one or more locations, it is the intent of this law that such sales be reported only once and that the fee assessed therewith be paid only once on the same brand or type of agricultural liming material or product. The monthly sales report of tonnage and the inspection fee due thereon shall be due and payable to the commissioner on or before the twentieth day of each month, which report and payment shall cover the tonnage of agricultural liming material sold or distributed in Alabama during the preceding month. Each remittance shall be accompanied by a certificate stating that the amount remitted is correct.

(b) If the tonnage report is not filed and payment of the inspection fee is not made by the twentieth day of the month, a collection fee of 10 percent of the amount shall be assessed against the manufacturer or distributor as a delinquent penalty.

(c) When more than one person is involved in the sale, importation or distribution of agricultural liming materials, the first manufacturer or distributor who sells such material in Alabama shall be responsible for reporting the tonnage and paying the inspection fee in keeping with the intent of this section that the inspection fee levied hereunder shall be paid only once on the same brand or type of agricultural liming materials. The inspection fee shall be paid by cooperative marketing and purchasing associations, and the exemptions allowed such organizations pursuant to Section 2-10-105 or any other exemption statute shall not relieve such associations from payment of such fees.

(d) Amounts improperly or illegally collected under the provisions of this section as overpayments may be refunded to the person entitled thereto in accordance with Section 2-1-6.

(e) The commissioner or his or her agents or employees shall have the right to examine, review, and audit sales records of every person required to remit to the commissioner the inspection fee levied under this section to verify and determine the accuracy of amounts remitted monthly as inspection fees.

(f) Every manufacturer or distributor of agricultural liming materials shall maintain records which will indicate accurately the tonnage of such materials sold in Alabama for a period of not less than two years.

(g) Inspection fees collected under this section by the commissioner, including permit fees collected under Section 2-23-3, shall be deposited to the credit of the Agricultural Fund of the State Treasury to be used and expended for the performance of the regulatory duties required for the administration and enforcement of the provisions of this chapter.



Section 2-23-6 - Inspection, sampling, analysis, etc., of agricultural liming materials by commissioner; right of entry upon public or private premises, etc., of commissioner.

(a) It shall be the duty of the commissioner, who may act through his authorized agents, to sample, inspect, make analysis of and test agricultural liming materials distributed within this state as he may deem necessary to determine whether such agricultural liming materials are in compliance with the provisions of this act or regulations promulgated hereunder.

(b) The commissioner, individually or through his agents, is authorized to enter upon any public or private premises or carriers during regular business hours in order to have access to agricultural liming materials subject to the provisions of this chapter and regulations pertaining thereto and to the records relating to their distribution.

(c) In the case of out-of-state manufacturers or distributors of agricultural liming materials, sampling and inspections will be made at points of delivery or elsewhere in Alabama.

(d) The methods of analysis and sampling shall be those approved by the board and shall be guided by procedures of the Association of Official Analytical Chemists. The analysis, test and sampling of agricultural liming materials shall be made and conducted in accordance with and subject to the provisions and requirements of Article 2 of Chapter 2 of this title.



Section 2-23-7 - Assessment of penalties against manufacturers, distributors, etc., for deficiencies in agricultural liming materials.

The board shall have authority by rules and regulations duly adopted, as provided in this section, to provide for the assessment of penalties to be assessed against a manufacturer, distributor or other seller responsible for such deficiency of any agricultural liming material where such material is determined by analysis to be deficient in its calcium carbonate equivalent, magnesium, available potassium, available phosphorous, excessive moisture content, fineness or other minimum standards as may be established by the board for the manufacture, distribution or sale of agricultural liming materials with reasonable tolerances to be specified in such standards. Such rules and regulations as may be adopted under this section relating to the assessment of monetary penalties shall provide for the payment thereof to the purchaser-user of the liming materials; and, in the event such purchaser-user cannot be found, then payment of the amount of such penalty shall be made to the commissioner for deposit in the State Treasury to the credit of the Agricultural Fund.



Section 2-23-8 - Sale or offer for sale of agricultural liming materials not complying with provisions of chapter, etc.; sale or offer for sale of agricultural liming materials containing toxic materials in quantities injurious to plants or animals.

(a) No agricultural liming materials shall be sold or offered for sale in this state unless they comply with provisions of this chapter or rules and regulations promulgated hereunder.

(b) No agricultural liming materials shall be sold or offered for sale in this state which contain toxic materials in quantities injurious to plants or animals.



Section 2-23-9 - Rules and regulations.

The board, after reasonable notice and hearing to interested persons, may make such rules and regulations, including establishing fees, as are reasonably necessary to implement and carry out the provisions of this chapter and to establish such additional standards and requirements as are necessary to protect the purchasers and users of agricultural liming materials which relate to the manufacture, distribution, sale, and advertising for sale of such materials.



Section 2-23-10 - Suspension from sale, seizure and condemnation of agricultural liming materials offered or exposed for sale in violation of chapter, etc.

The commissioner may issue and enforce a written or printed stop sale or suspension from sale, use or removal order to the manufacturer, owner, distributor or custodian of any lot of agricultural liming materials being held for sale purposes and to hold such material at a designated place when such agricultural liming material is being offered or exposed for sale in violation of any of the provisions of this chapter until the law has been complied with and such agricultural liming material is released in writing by the commissioner or his authorized agents or such liming material has been otherwise legally disposed of by written or judicial authority. Any lot or other quantity of agricultural liming material not in compliance with the provisions and requirements of this chapter or rules and regulations duly adopted and promulgated hereunder shall be subject to suspension from sale, seizure and condemnation in accordance with the procedure now prescribed by law under Article 2 of Chapter 2 of this title.



Section 2-23-11 - Violations of chapter or rules or regulations promulgated thereunder deemed misdemeanors.

Any person who shall violate any of the provisions of this chapter or who fails to perform any duty or requirement imposed by the provisions of this chapter or who violates any rule or regulation duly promulgated under this chapter shall be guilty of a misdemeanor and upon conviction shall be punished as now prescribed by law for such an offense.






Chapter 24 - SOIL-TESTING LABORATORIES.

Section 2-24-1 - Purpose of chapter.

Recognized soil-testing practices are the most effective means by which fertilizer and lime needs of fields, pastures and gardens can be determined for the growth of certain crops, plants and grasses. It is a means of providing the latest information available from research and experimental sources for fertilizers and limes needed for agricultural production. Therefore, the purpose of this chapter is to authorize the approval and certification of agricultural soil-testing laboratories which follow recommended uniform methods, procedures and standards for the soil and climatic conditions which prevail in the State of Alabama.



Section 2-24-2 - Approval and certification.

The Commissioner of Agriculture and Industries, pursuant to rules and regulations adopted under this chapter as provided in this chapter and upon application therefor, is hereby authorized to approve and to certify soil-testing laboratories which meet the requirements as set forth in such rules and regulations.



Section 2-24-3 - Promulgation of rules and regulations as to procedures, methods, standards, etc., for soil-testing laboratories.

The State Board of Agriculture and Industries is hereby authorized to adopt and promulgate rules and regulations which shall set forth and require uniform methods, procedures and standards to be followed by soil-testing laboratories in determining the fertilizer and lime needed for agricultural crop, pasture and garden production where the results of such tests will be used for the sale, use and application of commercial fertilizers and limes. Such rules and regulations may provide for the qualifications and training of laboratory personnel, chemical and other procedures to be followed, soil extraction methods, use of calibration data, laboratory reports, method and manner of making recommendations for the fertilizer and lime needs of soils, procedure for check samples and other procedures, requirements and standards deemed necessary for the operation of an effective soil-testing laboratory. Such rules and regulations may also provide for recertification annually or more frequently when determined to be necessary and that any such approval and certification may be revoked for failure to maintain and follow certification requirements. The State Board of Agriculture and Industries is authorized to request technical information, advice, recommendations and other assistance from the Agricultural Experiment Station and the Cooperative Extension Service of Auburn University as may be needed in adopting rules, regulations and other requirements for the administration of the provisions and requirements of this chapter.



Section 2-24-4 - Certification of soil-testing laboratories not mandatory; agricultural soil-testing laboratory of Auburn University not affected by article.

No person, firm, partnership, corporation or association which maintains a soil-testing laboratory for agricultural purposes shall be required to comply with the provisions of this chapter as it is hereby intended that only those laboratories which desire to be certified under authority of this chapter shall be required to comply with its requirements. The agricultural soil-testing laboratory of Auburn University shall not in any way be affected by the requirements of this chapter, nor shall such laboratory be required to comply with any of its requirements.



Section 2-24-5 - Making of false or fraudulent representations as to approval and certification by commissioner.

Any person, firm, partnership, corporation or association who shall make any false or fraudulent representations that it is approved and certified by the Commissioner of Agriculture and Industries without complying with the provisions of this chapter shall be guilty of a misdemeanor and, upon conviction, shall be punished as now provided by law for such an offense.






Chapter 25 - PLANTS AND TREES.

Article 1 - Insect and Disease Control.

Section 2-25-1 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) PLANT PEST. Any living stage of any insects, mites, nematodes, slugs, snails, protozoa, or other invertebrate animals, bacteria, fungi, other parasitic plants or reproductive parts thereof, or viruses, or any organisms similar to or allied with any of the foregoing, or any infectious substances which can directly or indirectly injure or cause disease or damage in any plants or parts thereof or any processed, manufactured, or other products of plants and which may be a serious agricultural or horticultural threat in Alabama. Evidence of a plant pest shall be considered a public nuisance.

(2) NOXIOUS WEED. Any living stage, including, but not limited to, seeds and productive parts of a parasitic or other plant of a kind, or subdivision of a kind, which may be a serious agricultural threat in Alabama. Evidence of noxious weed shall be considered a public nuisance.

(3) PLANTS and PLANT PRODUCTS. Trees, shrubs, vines, forage and cereal plants and all other plants, cuttings, grafts, scions, buds and all others parts of plants and fruit, vegetables, roots, bulbs, tubers, seeds, wood, lumber, and all other products made therefrom.

(4) NURSERY STOCK. All plants, trees, shrubs, vines, cuttings, grafts, scions and buds grown or kept for or capable of propagation, distribution or sale, unless specifically excluded by the rules and regulations promulgated pursuant to this article.

(5) NURSERY. Any grounds or premises on or in which nursery stock is grown or propagated for sale or distribution.

(6) NURSERYMAN. Any person engaged in the production of nursery stock for sale or distribution to include any person who obtains nursery stock for the purpose of growing it to a more mature size over a period of one growing season or more.

(7) DEALER. Any person not a grower of nursery stock who buys, receives on consignment or otherwise acquires and has in his possession nursery stock for the purpose of offering or exposing for sale, reselling, reshipping or distributing same. A person from out of state selling nursery stock directly to the public from a vehicle or from any other location within the state shall be considered a dealer whether such nursery stock is grown by him or not, and such person must comply with all requirements pertaining to the sale of nursery stock in Alabama. It shall include any person who is authorized to represent a nurseryman, another dealer or another agent in soliciting wholesale or retail orders for the sale of nursery stock, but who keeps no nursery stock on hand for sale, display or advertising purposes or for delivery at the time an order is taken.

(8) PLACES. Vessels, railroad cars, automobiles, aircraft, and other vehicles, buildings, docks, nurseries, orchards and other premises where plants or plant products are grown, kept or handled.

(9) INFESTATION. The actual presence of plant pests and/or noxious weeds or the existence of circumstances that make it reasonable to believe plant pests and/or noxious weeds are present.

(10) COMMISSIONER. The Commissioner of Agriculture and Industries or his authorized representatives.

(11) BOARD. The State Board of Agriculture and Industries.

(12) PERSON. Any individual, corporation, company, society, association or other business entity.

(13) DISTRIBUTION. The movement of nursery stock from the property where it is grown or kept to any other property that is not contiguous thereto, regardless of the ownership of the properties concerned.



Section 2-25-2 - Purposes of article.

The purposes of this article are to prevent the introduction into and dissemination within this state of plant pests and noxious weeds injurious to plants and plant products of this state, to provide for the inspection and control of nurseries and the regulation of the sale and distribution of plants and plant products and to prescribe the powers and duties of the board and commissioner relative thereto.



Section 2-25-3 - Power and duty of commissioner as to protection of agricultural and horticultural interests from plant pests and noxious weeds generally.

It shall be the duty of the commissioner to protect the agricultural and horticultural interests of the state from plant pests and noxious weeds; and, to that end, he is vested with power and authority to:

(1) Inspect or cause to be inspected by duly authorized employees, plants, plant products, places or other things and substances that may, in his opinion, be capable of disseminating or carrying plant pests or noxious weeds, and, for this purpose, he shall have power to enter into or upon any place and to open any bundle, package or other container containing or thought to contain plants or plant products or other things capable of disseminating or carrying plant pests or noxious weeds;

(2) Supervise or cause the treatment, cutting and destruction of plants, plant parts, fruit, soil, containers, equipment, and other articles capable of harboring plant pests or noxious weeds if they are infested or located in an area which may be suspected of being infested or infected due to its proximity to a known infestation or infection, or if they come from a situation where they are reasonably exposed to infestation or infection when necessary to prevent or control the dissemination of plant pests or noxious weeds, or to eradicate same and to prescribe rules and regulations therefor;

(3) Inspect or cause to be inspected all nurseries in the state at such intervals as he may deem best;

(4) Demand of any person who has plants or plant products or other things likely to carry plant pests or noxious weeds in his possession to give full information as to the origin and source of same, and it shall be a Class "C" misdemeanor for such person to refuse to give the information demanded, if able to do so;

(5) Declare a plant pest or noxious weeds to be a public nuisance as well as any plant or other thing infested or infected therewith or that has been exposed to infestation or infection and therefore likely to communicate same;

(6) Intercept and inspect while in transit or after arrival at destination all plants, plant products or other things likely to carry plant pests or noxious weeds being moved in this state or brought into this state from another state, territory or foreign country, and, if upon inspection, the same is found to be infested or infected with a plant, pest or noxious weed, or if such material is believed to be likely to communicate or transmit same or is being transported in violation of any of the rules and regulations of the commissioner, then said plants, plant products or other things may be treated when necessary and released, returned to the sender or destroyed, such disposition to be determined under rules and regulations to be prescribed by the board and commissioner;

(7) Purchase all necessary materials, supplies, office and field equipment and other things and to make such other expenditures as may be essential and necessary in carrying out the provisions of this article;

(8) Enforce the provisions of this article and the rules and regulations made pursuant thereto by writ of injunction in the proper court as well as by criminal proceedings;

(9) To enter into cooperative arrangements with any person, municipality, county, and other department of this state and boards, officers, and authorities of other states and the United States for inspection with reference to plant pests and noxious weeds for the control and eradication thereof or to enter into cooperative agreements as above, for the production and distribution of organisms, pesticides, chemical compounds, or other methods of control investigated, discovered, or developed. The commissioner may accept a royalty or other remuneration for his services or contribution, which shall be deposited into the Agricultural Fund for use in furtherance of this article; and

(10) To conduct hearings, administer oaths, to compel appearance of persons and any books, documents or records by subpoena or subpoena duces tecum, to examine any books or records kept by nurserymen or dealers in nursery stock which pertain to the business of handling, growing, distributing, selling, or any other activity involving plants, plant products, or nursery stock regulated by this article.



Section 2-25-4 - Power and duty of board as to protection of agricultural and horticultural interests from plant pests and noxious weeds generally.

It shall be the duty of the board to protect the agricultural and horticultural interests of the state and, to that end, it is vested with power and authority to:

(1) Make all such rules and regulations governing nurseries and the movement of nursery stock therefrom or the introduction of nursery stock therein as it may deem necessary to the eradication, control or prevention of the dissemination of plant pests or noxious weeds;

(2) Make rules and regulations to govern the grading, marking, sale and distribution of nursery stock by dealers and nurserymen;

(3) Provide rules and regulations under which nursery stock may be brought into this state from other states, territories and foreign countries;

(4) Make such rules and regulations with reference to plants and plant products while in transit through this state as may be deemed necessary to prevent the introduction into or dissemination within this state of injurious plant pests and noxious weeds;

(5) Declare a quarantine against any area, place, nursery, grove, orchard, county or counties within this state, other states, territories, foreign countries or portions thereof in reference to plant pests or noxious weeds and prohibit the movement within this state or any part thereof or the introduction into this state from other states, territories or foreign countries of all plants, plant products or other things from such quarantined places or areas which are likely to carry such plant pests and noxious weeds if such quarantine is determined, after due investigation, to be necessary in order to protect the agricultural and horticultural interests of this state. In such cases the quarantine may be made absolute or rules and regulations may be adopted prescribing the method and manner under which the prohibited articles may be moved into or within, sold or otherwise disposed of in this state; and

(6) Make and publish reasonable rules and regulations regarding the application for the issuance, or revocation of certificates of inspection, under Section 2-25-6.



Section 2-25-5 - Exercise of quarantine powers of board by commissioner.

All powers and authority as to the declaration and imposition of quarantines granted in Section 2-25-4 to the board may be exercised by the commissioner, acting independently of the board, during the intervening time between the meetings of the board; provided, that when the same are exercised by the commissioner, such quarantines shall be subject to review by the board, which shall have the power to revoke or annul the same; but, until so revoked or annulled by the board, all such quarantines of the commissioner shall be held legal and binding and of full force and effect.



Section 2-25-6 - Inspection certificate required for nurserymen and dealers in nursery stock; fees.

(a)(1) Before any nurseryman or dealer in nursery stock may sell, offer, or expose for sale or distribution in this state any nursery stock, he or she shall apply for and obtain from the commissioner an inspection certificate indicating compliance with the provisions of this article and the rules and regulations promulgated thereunder. The inspection certificate shall, among other requirements, be based upon an inspection conducted by the commissioner of the nursery stock and the area where it is kept, stored or grown. The inspection certificate issued by the commissioner shall expire on September 30 and shall be renewable on or before October 1 for the succeeding fiscal year.

(2) Where nursery stock is grown at more than one location by one nurseryman, fees shall be based upon the previous year's volume of sales, and established by rule of the Board of Agriculture and Industries, and the fees shall be deposited to the credit of the Agricultural Fund in the State Treasury.

(b)(1) Each application for a certificate of inspection shall be accompanied by an inspection fee. The fees shall be determined by the board by rule based upon the previous year's volume of sales, but in no event shall the board prescribe fees in excess of two hundred thirty dollars ($230), nor less than fifty dollars ($50) for any one certificate as follows:

(2) Certain public agencies designated by the board may, in the board's discretion, be exempt from the requirements of an inspection fee, although all other requirements for a certificate of inspection shall be met by the public agency. Delinquent fees shall be handled as provided under Section 2-9-2, but operating as a nurseryman or dealer without a valid and up-to-date certificate of inspection is a violation of the provisions of this article and will be handled accordingly.

(c) Before any nurseryman or dealer in nursery stock may sell, offer or expose for sale or distribution any nursery stock, such person shall file with the commissioner a duplicate certificate of inspection issued by the official certifying agency of the state or country where the nursery stock is grown together with the inspection certificate fee which shall be an amount not to exceed twenty dollars ($20), the fee to be deposited to the credit of the Agricultural Fund in the State Treasury. The inspection certificate shall expire on September 30 of each year and be renewable as of October 1; provided, that the commissioner may enter into reciprocal agreements with the certifying agency of other states whereby no certificate or permit fee is required, provided Alabama nurserymen and dealers who otherwise qualify are permitted to ship nursery stock into such states without having to pay a fee for an inspection certificate or permit granting that privilege and provided further, that the commissioner shall find that the inspection standards of that state are equal to those required by the Alabama law and rules and regulations of the Department of Agriculture and Industries.



Section 2-25-8 - When commissioner may refuse, recall or revoke inspection certificates.

The commissioner shall have the power to refuse to issue an inspection certificate or to recall or to revoke any certificate already issued when he shall have reasonable cause to believe that the applicant for or holder of said certificate may tend to introduce into the state or disseminate within this state plant pests or noxious weeds injurious to plants and plant products of this state, or if an applicant or holder of said certificate is selling, offering to sell, distributing or offering to distribute nursery stock in violation of this article or the rules and regulations promulgated thereunder.

The commissioner may also refuse to certify or revoke or suspend existing certification of any nursery stock or plant product when it has been determined that plant pests and/or noxious weeds exist on said stock or product, or that the nursery or site is in such condition with regard to growth and cultivation that an adequate inspection for plant pests cannot be made.



Section 2-25-9 - Affixation of official tags to boxes, packages, etc., in which nursery stock shipped; furnishing of official tags; confiscation of boxes, packages, etc., shipped into state without official tags.

Each box, bundle or package of nursery stock moved into or within the State of Alabama shall have a valid official tag bearing a copy of the certificate of inspection and seal of the Department of Agriculture and Industries conspicuously attached. Official tags will be furnished at cost through the commissioner. Certificate tags are not required on local retail sales where such sales are made directly to the ultimate user of such nursery stock. Each box, bundle or package of nursery stock shipped into or within Alabama by any person shall bear a valid certificate tag, and shipments of stock not thus tagged shall be liable to confiscation by the commissioner.



Section 2-25-10 - Introduction into state of live plant pests, etc., or specimens of disease injurious to plants; special permit.

The introduction into this state of any live plant pest, noxious weed, or any regulated articles, or specimen of any disease injurious to plants, except under a special permit issued by the commissioner is hereby prohibited. He shall be the sole issuing agency for such special permits.



Section 2-25-11 - Common carriers, etc., not to accept for shipment or deliver nursery stock, etc., without official tags, etc.

No transportation company or common carrier shall accept from any shipper or person or deliver to any consignee nursery stock or other plants or plant products named in the regulations of the State Board of Agriculture and Industries which do not bear the official tag issued by the commissioner or the inspection tag of the federal Plant Quarantine and Control Administration.



Section 2-25-12 - Common carriers not to be liable for damages for refusal to receive, deliver, etc., boxes, packages without official tags, etc.

No common carrier shall be liable for damages to the consignee or consignor for refusing to receive, transport or deliver such trees, packages or boxes, when not accompanied by the tag or certificate as provided in Section 2-25-11.



Section 2-25-13 - Movement, sale, etc., into state or within state of plants, plant products, etc., during quarantines; confiscation by commissioner; plants, etc., moved into quarantined area.

Whenever the board or commissioner under the provisions of this article shall declare a quarantine against any place, nursery, grove, orchard, county or counties of this state, other states, territories or foreign countries as to plant, pest, or noxious weed, it shall be unlawful thereafter until such quarantine is removed for any person to introduce into this state or to move, sell or otherwise dispose of within this state any plant, plant product or other thing included in such quarantine, except under such rules and regulations as may be prescribed by the board or commissioner.

Any plant, plant product, or other thing included under a quarantine which is moved, sold, or otherwise disposed of within the state in violation of this section, and any plant propagated from such plant, plant product, or other thing, shall be declared contraband and confiscated and destroyed by the commissioner without compensation to anyone.

Any plant, plant product, or other thing moved into a quarantined area shall itself be quarantined and subject to all restrictions of the quarantine.



Section 2-25-13.1 - Sale of plants or nursery stock which is not viable unlawful; "viable" defined.

It shall be unlawful to sell or offer for sale any plants or nursery stock unless such plants or nursery stock are viable and meet the basic requirements of a viable plant or viable nursery stock at the time and place of sale. Nursery stock or plants that are capable of living and accomplishing the purpose for which they are grown, whether foliage, flowers, fruit or special use, shall be considered viable. The basic requirements of viable nursery stock or viable plants are as follows:

(1) They must be free of physiological and pathological defects to the extent that all essential parts may function normally.

(2) The root system must have adequate roots or the ability to produce them to support normal performance of all essential parts of the plant. The root system must be adequately protected to prevent excessive loss of moisture while in storage and transit.

(3) The trunk and branches must be capable of transporting fluids throughout the plant and be free from any infirmity of a permanent nature which would interfere with this function. Any damaged branches must be capable of being pruned without seriously deterring growth of the plant.

(4) The leaves must be capable of performing essential manufacturing functions, such as photosynthesis. In the case of deciduous plants, when void of leaves, they must have the ability to put out new leaves capable of functioning normally.



Section 2-25-14 - Sale, carriage, shipment, etc., of nursery stock by nurserymen or dealers.

It shall be unlawful for any nurseryman or dealer to sell, give away, carry, ship or deliver for carriage or shipment any nursery stock except in compliance with the provisions of this article and the rules and regulations made pursuant thereto.



Section 2-25-15 - Importation, sale, possession, etc., of fruits, nuts, etc., infested or infected with plant pests or noxious weeds likely to cause damage.

It shall be unlawful for any person to import, sell, give away or have in possession for sale or barter fruits, nuts, vegetables, flowers of any kind, or plants or plant products in the State of Alabama that are infested or infected with plant pests or noxious weeds of a kind and to such an extent that it is likely to cause serious damage to products susceptible to the plant pests or noxious weeds.



Section 2-25-15.1 - Receipt of plants, nursery stock, etc., not in compliance with law by common carriers, et alia; duty to inform commissioner and isolate and hold item.

Any person, including a common carrier, who receives plants, plant products, nursery stock, or other things sold, given away, carried, shipped, or delivered by carriage or shipment within this state, as to which provisions of this article and the rules and regulations adopted pursuant thereto have not been complied with, shall immediately inform the commissioner and isolate and hold the plant, plant product, nursery stock or other thing unopened or unused subject to such inspection or other disposition as may be provided by the commissioner.



Section 2-25-16 - Throwing cuttings, prunings, etc., into public roads, fields, etc.; destruction of cuttings, prunings, etc., containing plant pests or noxious weeds.

It shall be unlawful for any person owning or operating any nursery or fruit orchards of any kind to throw any cuttings or prunings of any fruit trees, nursery stock or ornamental trees or any fruit if said cuttings, prunings or fruit contain plant pests or noxious weeds into any public road, highway, lane, field or other enclosure or into any watercourse of any kind. Any of the above cuttings or prunings or fruit shall be destroyed with fire or by other methods approved by the commissioner within a reasonable time from the time such cuttings or prunings are made.



Section 2-25-17.1 - Procedures to be used when plant, nursery stock, etc., found to contain plant pests or noxious weeds; commissioner's power, upon notice, to order removal, destruction or treatment; refusal of owner to comply; liability for cost of treatment or destruction.

If the commissioner finds, on examination, any plant, plant product or nursery stock infested or infected with plant pests or noxious weeds, he shall notify in writing the owner or persons having charge of such premises to that effect, and the owner or person in charge shall, within 10 days after such notice, unless an appeal is taken as provided in this article, cause the removal and destruction of the infested and infected plant or plant product if it is incapable of successful treatment; otherwise, such owner or person in charge shall cause it to be treated as directed in the order of the commissioner. No indemnity shall be awarded to the owner for complying with the above notice or orders of the commissioner.

In case the owner or person in charge shall refuse or neglect to comply with the terms of the order within 10 days after receiving it, the commissioner may proceed to treat or destroy the infested or infected plant or plant product. The expense thereof shall be assessed, collected, and enforced against the owner by the commissioner. If such owner shall fail to pay all such expenses within 30 days, the Attorney General shall, or shall cause the district attorney of such circuit, to institute a civil action in the name of the state for the recovery of the same; and when judgment is recovered and collected, the sum shall be paid into the Agricultural Fund.



Section 2-25-17.2 - Procedures for fumigation or treatment of infested plants, etc.

The commissioner is authorized to supervise or cause the fumigation or treatment of nursery stock, plants and plant products infested or infected by plant pests and/or noxious weeds. Fumigation or treatment may be performed by private employees or other persons supervised by the commissioner.



Section 2-25-18 - Appeals to state board from findings or orders of commissioner.

The owner or person in charge may appeal the orders of the commissioner requiring treatment or destruction of plants, plant products or nursery stock by serving written notice of appeal on the commissioner within 10 days after receiving his orders or findings.

This appeal from the findings or orders of the commissioner shall lie to the State Board of Agriculture and Industries, which shall, as soon as practicable, hear and determine the same. The order of the said board shall be enforced by the circuit court upon filing a complaint by the commissioner setting forth said order and requesting enforcement of the same.



Section 2-25-19.1 - Penalties, temporary restraining orders or injunctions for violations issued without bond; form of action; approval of Attorney General; assistance of district attorneys or their deputies.

In addition to any other penalties provided hereunder, the commissioner may apply for, and the circuit court shall grant a temporary restraining order, or temporary, or permanent injunction or both, restraining any person from violating or from continuing to violate any provisions of this article or any rules or regulations promulgated under this article, notwithstanding the existence of other remedies at law. Any such restraining orders or injunctions shall be issued without bond. Said action shall be brought in the name of the State of Alabama upon the relation of the Attorney General and with his approval and such officer shall, upon his request, be assisted by the district attorney or deputy district attorney of the judicial circuit in which injunctive proceedings are filed.



Section 2-25-19.2 - Acts of officials, agents, employees, etc., deemed those of principal as well as of individual.

In construing and enforcing the provisions of this article, the act, omission, or failure of any official, agent, or other person acting for or employed by any association, partnership, corporation or other principal within the scope of his employment or office shall in every case be deemed the act, omission or failure of such association, partnership, corporation or other principal as well as that of the individual.



Section 2-25-20 - Promulgation of rules and regulations of board or commissioner; admissibility in evidence thereof.

(a) All rules and regulations made by the board or commissioner shall be promulgated by publishing same in any official organ of the department or of the board or by giving such other reasonable public notice as may be prescribed by the board; provided, that in cases where it is deemed necessary to place a quarantine to take effect immediately, promulgation may be made by posting a copy in the courthouse or other places as the commissioner may prescribe within the county or counties in which the quarantined area exists.

(b) Printed copies of all acts, rules and regulations, quarantines or notices of the board or of the commissioner which shall be published under the authority of the board shall be admitted as sufficient evidence of such acts, rules, regulations, quarantines or notices in all courts and on all occasions whatsoever; provided, that the correctness of such copies shall be certified to by the chairman of the board or the commissioner.



Section 2-25-21 - Review of rules or regulations by board.

Any person affected by any rule or regulation made on notice given pursuant to this article may have a review thereof by the board for the purpose of having such rule, regulation or notice modified, suspended or withdrawn. Such review shall be allowed and considered and the cost thereof fixed, assessed, collected and paid in such manner and in accordance with such rules and regulations as may be prescribed by the board.



Section 2-25-22 - Violations of article, rules and regulations, notice or order; forgery, etc., of certificates, etc.

Any person who shall violate any provision or requirement of this article or of the rules and regulations made thereunder or of any notice or order given pursuant thereto or who shall forge, counterfeit, destroy or wrongfully or improperly use any certificate provided for in this article or in the rules and regulations made pursuant thereto or who shall interfere with or obstruct any inspector or other employee of the commissioner in the performance of his duties shall be deemed guilty of a Class "C" misdemeanor.






Article 2 - Sale of Fruit Trees, etc., as to Kind or Variety.

Section 2-25-40 - Delivery of fruit trees of different kind, variety, etc., than sold.

It shall be unlawful for any person, acting either as principal or agent, to sell to any person any fruit trees or other plants representing same to be of a certain kind, variety and description and thereafter to deliver to such purchaser in filling such order and in completing such sale a fruit tree or fruit trees of a different kind, variety or description than the kind, variety or description of such fruit tree or fruit trees so ordered and sold; provided, that a variation in kind, variety and description may vary not more than five percent in any shipment containing not less than 50 such fruit trees.



Section 2-25-41 - Limitation period for prosecutions under Section 2-25-40.

Prosecutions may be commenced at any time within seven years from the time of the delivery of such fruit tree or fruit trees mentioned in Section 2-25-40.



Section 2-25-42 - Sale, etc., of falsely named seeds, trees, plants, etc.

All trees, seeds, plants and vines sold, offered or exposed for sale in the State of Alabama, shall be properly named as to variety and kind, and any person selling, trading or exchanging or offering or exposing for sale any trees, seeds, plants or vines falsely named as to variety and kind shall be guilty of a misdemeanor.









Chapter 26 - SEEDS.

Article 1 - General Provisions.

Section 2-26-1 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) PERSON. An individual, partnership, corporation, company, society, association or agency.

(2) AGRICULTURAL SEED. The seeds of grasses, forage, cereal and fiber crops and any other kinds of seeds commonly recognized within this state as agricultural or field seeds and mixtures of such seeds.

(3) VEGETABLE SEED. The seeds of those crops which are grown in gardens or on truck farms and are generally known and sold under the name of vegetable seeds in this state.

(4) FLOWER SEED. The seeds of all plants grown for ornamental purposes, either for domestic or commercial purposes, and which are generally known and sold under the name of flower seed in this state.

(5) TREE AND SHRUB SEED. The seeds of woody plants commonly known and sold as tree or shrub seeds in this state.

(6) WEED SEEDS. The seeds, bulblets and tubers of all plants generally recognized as weeds within this state, including noxious weed seeds, bulblets and tubers.

(7) NOXIOUS WEED SEED.

a. Prohibited noxious weeds.

b. Restricted noxious weeds.

The State Board of Agriculture and Industries by rules and regulations adopted under authority of this article is authorized to designate noxious weeds which shall be prohibited and noxious weeds which shall be restricted after public hearing indicates such prohibitions or restrictions are for the best interest of Alabama agriculture. Seed containing noxious weeds designated by the State Board of Agriculture and Industries as prohibited shall not be sold or offered for sale, and seed containing noxious weeds designated as restricted may be sold or offered for sale under limitations established by the board.

(8) OTHER CROP SEED. The seed of all kinds or varieties of agricultural or vegetable seeds not of the kind or variety declared on the label or tag.

(9) INERT MATTER. All matter not seeds, including, among others, broken seeds, sterile florets, chaff, fungus bodies and stones, etc.

(10) PURE SEED. The seed of the kind or kind and variety of agricultural, tree, shrub or vegetable seed declared on the label or tag.

(11) KIND. One or more related species or subspecies which singly or collectively are known by one common name, for example, wheat, oat, vetch, sweet clover, cabbage, cauliflower, etc.

(12) VARIETY. A subdivision of a kind which is characterized by growth, plant, fruit, seed, period of maturation or other characters by which it can be differentiated from other sorts of the same kind, for example, Redhart wheat, Flat Dutch cabbage, Otootan soybeans, Chantenay carrot, etc.

(13) GERMINATION. The percentage of seeds capable of producing normal seedlings under ordinarily favorable conditions (not including seeds which produce weak, malformed or obviously abnormal sprouts nor hard seeds).

(14) HARD SEEDS. The percentage of seeds which because of hardness or impermeability do not absorb moisture or germinate under prescribed tests but remain hard during the period prescribed for germination of the kind of seed concerned.

(15) MIXTURE. Seed consisting of more than one kind or variety, each present in excess of 5 percent of the whole.

(16) DEALER. Any person who buys and sells seed in Alabama. An itinerant trucker who buys seed and sells or delivers them in Alabama shall be deemed to be a dealer and shall be subject to the requirements of this article.

(17) LOT OF SEED. A definite quantity of seed identified by a lot number, every portion or bag of which is uniform, within permitted tolerances, for the factors which appear in the labeling.

(18) CERTIFIED SEED and REGISTERED SEED. Seed that have been produced and labeled in accordance with the procedure and in compliance with the rules and regulations of an officially recognized seed-certifying agency.

(19) HYBRID SEED CORN. The first generation seed of a cross produced by controlling the pollination and by combining two, three or four inbred lines or by combining one inbred line or a single cross with an open-pollinated variety. Hybrid designations shall be treated as variety names. As used in this subdivision, the term inbred means a pure live strain that has been self-pollinated for not less than three generations.

(20) ORIGIN or WHERE GROWN. The state, if grown in the United States, or country or province, if grown outside the continental United States.

(21) LABELING. All labels and other written, printed or graphic representations in any form whatsoever accompanying and pertaining to any seed, whether in bulk or in containers, and such term includes invoices and other bills of shipment.

(22) ADVERTISEMENT. All representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this article.

(23) PROCESSING. The passing of seed through a cleaning machine for the purpose of removing some constituent or through a blending machine or grinding of the seed for other uses.



Section 2-26-2 - Powers and duties of commissioner generally.

It shall be the duty of the Commissioner of Agriculture and Industries, who may act individually or through his authorized agents to:

(1) Inspect, sample, make analyses of and test agricultural, vegetable, herb, tree, shrub and flower seeds transported, sold, offered or exposed for sale or distributed within this state for sowing or planting purposes, at such time and place and to such extent as he may deem necessary to determine whether said seeds are in compliance with the provisions of this article and notify promptly the person who transported, sold, offered or exposed the seed for sale of any violation;

(2) Enter upon any public or private premises during regular business hours in order to have access to seeds subject to this article and the rules and regulations thereunder;

(3) Issue and enforce a written or printed "stop-sale," "suspension from sale" or "nonuse" order to the owner or custodian of any lot of agricultural, vegetable, flower, tree, shrub or herb seed which is found to be in violation of any of the provisions of this article, which shall prohibit further sale or use of such seed until such officer has evidence that the law has been complied with; provided, that in respect to seeds which have been denied sale, the owner or custodian of such seeds shall have the right to appeal from such order to a court of competent jurisdiction where the seeds are found, requesting a judgment as to the justification of said order and for the discharge of such seed from the order prohibiting this sale in accordance with the findings of the court;

(4) Establish and maintain or make provision for seed testing and sampling facilities, employ qualified persons and incur such expenses as may be necessary to comply with these provisions;

(5) Make or provide for making purity and germination tests of such seeds for farmers and dealers on request, prescribe rules governing such testing and fix and collect charges for such tests. The fees collected for making service tests shall be paid into the Agricultural Fund;

(6) Cooperate with the United States Department of Agriculture in seed law enforcement; and

(7) Publish the result of laboratory and field analyses and tests, information shown on analyses tags or labels by seedsmen and information pertaining to violations of this article.



Section 2-26-3 - Promulgation of rules and regulations by state board.

(a) The State Board of Agriculture and Industries shall have power to prescribe and, after public hearing following due public notice, to adopt rules and regulations governing the method of sampling, inspecting, analyzing, testing and examining agricultural, vegetable, flower, tree, shrub and herb seed and the tolerances and limitations to be followed in the administration of this article, to add to or subtract from the list of noxious weeds, to adopt or amend standards for vegetable, flower, tree, shrub and herb seed, to increase or lower the standards for seeds when found to be in the best interest of users of seed and to meet emergencies, to adopt sizes of containers for seed sold, offered for sale or distributed in Alabama, to establish reasonable limitations as to the number of bags or other containers of seed in any one lot of seed sold, offered for sale or distributed in Alabama and such other rules and regulations as may be reasonably necessary to carry out the evident intent and purposes of this article and to secure its efficient administration and enforcement.

(b) The board shall also be authorized to adopt rules and regulations to govern and control the sale or offering for sale of any seed which may be labeled and sold as feed or feed grain where such feed or grain is or may be used for planting purposes. The board is authorized to adopt rules, regulations and recommendations of the Association of Seed Control Officials of the Southern States; provided, that such recommendations are not in conflict with the provisions of this article.

(c) The board shall also be authorized to adopt rules and regulations which will prohibit any false or misleading labeling, false or misleading advertising or other false or misleading representations with respect to sale, handling, labeling or distribution of any agricultural, vegetable, flower, tree or herb seed sold, offered for sale or distributed in Alabama where the sale of such seed is subject to any of the provisions and requirements of the Plant Variety Protection Act of the Congress of the United States.



Section 2-26-3.1 - Exclusive jurisdiction of board and commissioner; local regulation of seeds prohibited.

(a) This chapter and its provisions and requirements are of statewide concern and occupy the whole field of regulation regarding the cultivation, harvesting, production, processing, registration, labeling, marketing, sale, storage, transportation, distribution, possession, notification of use, planting, or other use of seeds. The entire subject matter of this chapter shall be subject to the exclusive jurisdiction of the Board of Agriculture and Industries and the Commissioner of Agriculture and Industries.

(b) Except as otherwise specifically provided in this chapter, no law, ordinance, rule, regulation, or resolution of any county, municipality, or other political subdivision of this state may prohibit or in any way attempt to regulate any matter relating to the cultivation, harvesting, production, processing, registration, labeling, marketing, sale, storage, transportation, distribution, possession, notification of use, and planting of seeds. Any law, ordinance, rule, regulation, or resolution in conflict with, in addition to, or supplemental to this chapter, is declared to be invalid and of no effect.

(c) Nothing in this chapter shall be construed to preempt or limit remedies available under common law or statute.



Section 2-26-4 - Establishment of seed division and testing laboratory; enforcement of rules and regulations as to sale or distribution of tree or shrub seed.

(a) There shall be established within the Department of Agriculture and Industries a seed division which shall maintain facilities, equipment, and qualified personnel to perform the seed testing, sampling, and analysis work required to execute the provisions and requirements of this article. Any testing or analysis required to be performed may be performed as provided in Section 2-2-33. The seed division established and created under this section shall also perform the administrative, clerical, and other work incident to the administration and enforcement of the provisions and requirements of this article and such seed testing and administrative duties shall not be performed by any other division of the Department of Agriculture and Industries; except, that the State Board of Agriculture and Industries shall have the authority to enter into an agreement delegating the responsibility for the testing of tree and shrub seed to the United States Forest Service or any other seed laboratory designated and approved by the State Board of Agriculture and Industries.

(b) The responsibility for the enforcement of the rules and regulations governing the sale or distribution of tree or shrub seed within the state shall be the sole responsibility of the state Department of Agriculture and Industries.



Section 2-26-5 - Annual permit fees.

(a) Every person who sells, offers for sale, exposes for sale, distributes or solicits orders for the sale of any agricultural, vegetable, herb, tree, shrub, or flower seed to retail seed dealers, farmers, or to others who use or plant such seed in the State of Alabama shall, before selling or offering such seed for sale or distributing or soliciting orders for the sale of such seed and on or before January 1 of each year secure an annual permit from the Commissioner of Agriculture and Industries to engage in such business. Seed dealers and other sellers of seed shall apply for an annual permit upon forms prescribed by the commissioner, and such permit shall be issued upon the payment of the following permit fees when the application is in proper form:

(1) For each person engaged in selling seed at retail in closed containers or packets of eight ounces or less displayed on a supplemental container display, a permit fee established by the Board of Agriculture and Industries, not to exceed seven dollars fifty cents ($7.50) for each such display, the fee to be deposited to the benefit of the Agricultural Fund in the State Treasury;

(2) For each person selling seed to retail seed dealers, farmers, or others who use or plant the seed, not displayed on a supplemental container display, a permit fee for each place of business, or each representative or representatives, where such person does not maintain an established place of business in Alabama, shall be based on gross receipts from the sale of such seed for the last preceding year in Alabama established by the Board of Agriculture and Industries within the range of the schedule set out below as follows:

(3) For places of business not previously in operation, the fee shall be based on anticipated gross receipts for the first year of business. Out-of-state seed sellers not previously selling seed in Alabama which sell or distribute seed through a representative soliciting orders in Alabama shall not be required to pay the required permit fee for their first year of operation in the State of Alabama.

(b) Any person selling seed who also sells seed in closed containers or packets of eight ounces or less from a rack display shall be required to pay only the permit fee required by subdivision (2) of subsection (a) of this section.

(c) Persons engaged in the operation of seed cleaning or processing plants, including peanut shellers, seed treaters and corn processors, and persons who purchase seed and process such seed for resale shall be required to obtain a permit as required under this section if such persons clean and/or process or treat seed at their plant, and the annual fee to be paid therefor shall be established by the Board of Agriculture and Industries not to exceed one hundred dollars ($100); provided, that if such persons shall sell seed to retail seed dealers, farmers, or to others who use or plant such seed they shall also be required to pay the annual permit fee required under subdivision (2) of subsection (a) of this section in addition to the annual permit fee.

(d) A broker, as defined in this subsection, shall obtain an annual permit as required by this section and pay the fee required under subdivision (2) of subsection (a) for a person selling seed. The term "broker" as used in this subsection means a person domiciled in Alabama or who solicits business in Alabama who acts as agent for or otherwise represents another person for compensation in negotiating the sale or purchase of agricultural, vegetable, flower, tree, shrub, or herb seed.

(e) Any permit issued under this section shall be valid and effective until January 1 next succeeding the date of issuance. The permit fee levied under this section shall be in addition to all other fees, licenses, taxes, and other similar charges or fees now levied by law for the sale of seed in Alabama. All fees collected under this section and all amounts collected as fines imposed under the penalty provisions of this article shall be paid into the Agricultural Fund of the State Treasury for use in the administration and enforcement of the provisions of this article. Amounts collected under this section as an improper or illegal collection or overpayment may be refunded to the person entitled thereto in accordance with Section 2-1-6.

(f) A permit as required under this section shall be obtained by a person for each place of business at which such person is engaged in the sale of seed and for each separate operation where seed are cleaned, treated, or otherwise processed unless such place of business is an integral part of one business or operation. All permit fees due under this section shall be delinquent if not paid within 30 days from the date on which the permit fee is due, and the commissioner is authorized to add a delinquent penalty of 10 percent to the amount of the permit fee due under this section. The permit fee levied under this section shall be paid by all agricultural cooperative marketing and purchasing associations, and the exemption allowed such organizations pursuant to Section 2-10-105 or any other exemption statute shall not relieve such cooperative organizations from the payment of the permit fee levied under the provisions of this section.

(g) Farmers or producers of agricultural, vegetable, flower, tree, shrub, or herb seed who sell uncleaned, unprocessed, unpackaged, and unlabeled seed of their own production only and do not sell seed received or purchased from other sources shall not be required to obtain a permit or pay any fee required under this section; provided, that any farmer who sells cleaned, processed, packaged, and labeled seed to retail seed dealers, farmers, or to others who use or plant such seed where the total amount of the sale price thereof is in excess of $3,000.00 in any one year shall be required to obtain a permit and pay the fee required by subdivision (2) of subsection (a) of this section; provided, that the first $3,000.00 worth of cleaned, processed, packaged, and labeled seed of any farmer shall be exempted from the computation of gross receipts in determining the amount of the permit fee.



Section 2-26-6 - Injunctive proceedings to restrain persons selling, processing, cleaning, etc., seed without permit.

Any person required to secure a permit as provided under Section 2-26-5 who fails or refuses to apply for and obtain such a permit and pay the fee therefor may be restrained from engaging in the sale of agricultural, vegetable, flower, tree, shrub or herb seed or from operating a seed cleaning, shelling, delinting or processing plant. In addition to the penalty provided in this article, the Commissioner of Agriculture and Industries may file a petition in the circuit court for a temporary restraining order or permanent injunction or both; and, for cause shown, the court shall have jurisdiction to restrain or enjoin any person from engaging in the sale of seed without securing the permit as required under this article. Such temporary restraining order or permanent injunction shall be issued without bond.



Section 2-26-7 - Requirements as to labeling of containers in which seed sold, distributed, etc.

(a) Agricultural seed.

(1) Each container of agricultural seed in excess of two pounds which is sold, offered for sale, exposed for sale or distributed within this state for planting or sowing purposes shall have attached thereto in a conspicuous place a plainly written in ink or printed label of a size not less than 2 3/8 x 4 3/4 inches in the English language, giving information for the following items:

a. Commonly accepted name, kind and variety (of those crops for which commercial varieties have been developed) of each agricultural seed component in excess of five percent of the whole, subject to tolerances as provided in Section 2-26-3, and the percentage by weight of each in the order of its predominance. Where more than one component is required to be named, the word "mixture" or the word "mixed" shall be shown conspicuously near the top of the label or tag in type of not less than 8 point;

b. Lot number or other lot identification;

c. Origin or place where grown;

d. Percentage by weight of all weed seeds; provided, that not more than two percent weed seeds may occur in any lot of seed; provided further, that the State Board of Agriculture and Industries is authorized to reduce this percentage and the State Board of Agriculture and Industries is also authorized to exempt certain seeds from this requirement; and provided further, that such seed that may be exempted shall not exceed five percent weed seed;

e. Percentage by weight of agricultural seeds other than those required to be named on the label;

f. Percentage by weight of inert matter;

g. The name and rate of occurrence per pound of the whole for each kind of noxious weed seed provided that the limits under Section 2-26-11 are not exceeded. All determinations of noxious weed seeds are subject to tolerances and methods of determination prescribed in the rules and regulations under this article;

h. Percentage of germination, exclusive of hard seed, percentage of hard seed, when present, and the calendar month and year the test was completed to determine such percentages; provided, that such seed shall not germinate below the minimum standards to be found under Section 2-26-11;

i. Net weight;

j. Name and address of the person who labeled said seed or who sells, offers or exposes it for sale or distribution within this state; and

k. The name and address, for hybrid seed corn, of the person who grew the seed or is responsible for its distribution and the name or designation under which each lot of seed will be sold.

(2) All information required on the analysis tag or label shall be placed on one side of the tag without intervening matter which obliterates, defaces or contradicts the analysis. Information required under subsection (e) of this section hereof for treated seed may be shown on the face of the analysis tag. The State Board of Agriculture and Industries pursuant to rules and regulations is authorized to permit the required labeling information to be placed on the bag or container if found to be in the best interest of Alabama agriculture.

(b) Vegetable seed.

(1) All vegetable seed, including beans, peas, edible soybeans, edible cowpeas and corn, shall be labeled to show:

a. Name of kind and variety,

b. Net weight,

c. Lot identification,

d. Percentage of germination, exclusive of hard seed,

e. Date of germination test, and

f. Name and address of person responsible for the information.

(2) For seed which germinate less than the standard last established by the State Board of Agriculture and Industries, the packet or container shall be labeled to also contain the words "below standard" in not less than 12 point type; provided, that the State Board of Agriculture and Industries shall also fix a minimum germination below which vegetable seed cannot be sold or offered for sale.

(3) If such seed contain weed seeds in excess of one half of one percent of the total or inert matter in excess of one percent or other crop seed in excess of one percent or any noxious weed seeds, a complete analysis must be given, showing information for all the items required under the labeling requirements for agricultural seed in subdivision (1) of subsection (a) of this section.

(c) Flower and herb seed. Every separate package of flower or herb seed sold, offered for sale or exposed for sale in this state for seeding purposes shall be labeled to show:

(1) Name of kind and variety,

(2) Year for which seed were packed for sale, and

(3) Name and address of the person responsible for the information given.

(d) Tree and shrub seed. Each bag or container must be labeled to comply with the rules and regulations promulgated by the State Board of Agriculture and Industries.

(e) Treated seed. Any seed or any mixture thereof for seeding purposes that has been treated shall have shown on a label or tag in type no smaller than one-fourth inch bold face type to indicate that the seed has been treated and such label shall also state the commonly accepted, coined, chemical or abbreviated chemical (generic) name of any substance or a description of any process (other than application of a substance) used in such treatment in accordance with this section. Seed treated with mercurials or similar toxic substances shall be labeled to show "treated with poison" or "poison treated," and such statement shall appear in bold face type of not less than one-fourth inch. These words shall be printed in heavy red type. The label shall also show a representation of a skull and crossbones which may be shown on the tag bearing the analysis information or on a separate tag or on the container. If the substance used in such treatment in the amount remaining with the seed is harmful to humans or other vertebrate animals, the label shall also contain additional information as required under regulations of the State Board of Agriculture and Industries.



Section 2-26-8 - Analyses and interpretations of seeds.

Analyses and interpretations shall be in accordance with the rules and regulations prescribed by the Association of Official Seed Analysts.



Section 2-26-9 - Requirements as to certification, etc., of hybrid seed corn sold or offered for sale.

No hybrid seed corn shall be sold or offered for sale unless it is certified by a recognized seed certifying agency or produced by a person having a bona fide corn breeding program. The State Board of Agriculture and Industries shall be authorized to determine whether certain corn breeding programs constitute a bona fide program to comply with this requirement.



Section 2-26-10 - Maintenance, inspection, etc., of records as to receipt, sale and delivery of seeds generally; maintenance of sales records by retail sellers; maintenance of bills of lading, waybills, etc., by trucks, etc., transporting seed for sale, etc.; auditing of records of receipts, sales and deliveries of seeds.

(a) Records of receipts, sale and delivery of all seed, other than retail sales and deliveries by a dealer, except as provided in subsection (b) of this section, shall be kept readily accessible for examination by an authorized agent of the Department of Agriculture and Industries. These records shall include invoices, bills of lading or transportation records and a copy of the labeling information, and these records must show the lot numbers. Such records must be made available to the inspectors within 10 days after receipt of seeds which said records cover. Such records as are surrendered shall be duplicated and a copy left with the owner or party in question. Records shall be kept by the dealer for a period of three years; except, that a file sample of each lot of seed shall be kept for one year after final disposition of the lot in order to carry out the purpose of effective administration of this article.

(b) All retail seed sales having a value in excess of an amount to be fixed by the State Board of Agriculture and Industries shall be accompanied by an invoice or a sales ticket issued by the seller bearing the name and address of the seller and purchaser, the kind and variety of seed sold, the quantity of seed in each lot and the lot number or numbers for each kind and variety of seed sold or delivered. Such sales records shall be kept by the retail seller for a period of one year following sales, and such records shall be made available for inspection and examination by the Commissioner of Agriculture and Industries or his authorized agent upon request. Such records shall also be made available to any committee created by law for investigation and arbitration purposes for its examination and review.

(c) Trucks and other motor conveyors transporting seed for sale, to be sold to consumers or distributed, and using the Alabama public highways shall have available for examination at any time by an authorized agent of the Department of Agriculture and Industries a bill of lading, waybill or a delivery receipt showing the name of shipper or party from whom purchased, the name and address of the party to whom the seed is to be delivered, the kind and amount of each separate kind of seed, except that all vegetable seed can be grouped as "garden seed," and the name of the truck line or other carrier making delivery of the seed. A copy of the bill of lading, invoice or delivery receipt shall be left with the consignee.

(d) Records of receipts, sales and deliveries of all seed sold in Alabama shall be kept readily accessible for auditing by an authorized agent of the Department of Agriculture and Industries at reasonable times during business hours to determine whether sellers of seed comply with Section 2-26-5 with respect to payment of the permit fee required thereunder, and such information as obtained shall be treated as confidential, and no employee shall divulge the information obtained from such an audit, but nothing in this subsection shall be construed to prevent the commissioner, his authorized agents or employees or a committee created by law for investigation and arbitration purposes from having access to records for examination and review as authorized by subsection (a) of this section.



Section 2-26-11 - Prohibited acts.

(a) It shall be unlawful for any person to sell, offer for sale, expose for sale or distribute within this state:

(1) Any agricultural or vegetable seed unless the test to determine the percentage of germination required by Section 2-26-7 shall have been completed within a nine-month period, exclusive of the calendar month in which the test was completed, immediately prior to sale or offering for sale, transportation or distribution; provided, however, that the State Board of Agriculture and Industries shall have authority under rules and regulations adopted under this article to prescribe a shorter required test period when deemed necessary to meet seasonal conditions with respect to certain seed; provided further, that the State Board of Agriculture and Industries shall also have authority pursuant to rules and regulations to prescribe a longer period of time for the test required to determine the percentage of germination for agricultural and vegetable seed labeled and packed in hermetically sealed containers, which shall not exceed 36 months after the month of test, and to prescribe the conditions and labeling requirements for the sale of such seed in hermetically sealed containers;

(2) Any agricultural, vegetable, herb, tree, shrub or flower seed not labeled in accordance with the provisions of this article, or having a false or misleading labeling;

(3) Any agricultural, vegetable, herb, tree, shrub or flower seed pertaining to which there has been a false or misleading advertisement;

(4) Any agricultural or vegetable seed containing prohibited noxious weed seeds or restricted noxious weed seeds in excess of limitations prescribed by the State Board of Agriculture and Industries;

(5) Any agricultural or vegetable seed containing weed seed in excess of two percent of the whole by weight, except as provided by the State Board of Agriculture and Industries pursuant to rules and regulations adopted for the occurrence of weed seeds;

(6) Any agricultural seed having a total percentage of germination and hard seed of less than 60, except Dallisgrass, Johnsongrass and seed released by the U.S.A. Customs, unless such percentage of germination is lowered or increased by the State Board of Agriculture and Industries as authorized under Section 2-26-2;

(7) Any agricultural, vegetable, flower, tree, shrub or herb seed unless the person selling, offering for sale or distributing such seed for sale has obtained an annual permit as required under Section 2-26-5;

(8) Oat or sorghum seed not complying with the regulations promulgated by the State Board of Agriculture and Industries controlling the sale and distribution of same;

(9) Any hybrid seed corn unless it is certified or produced as required under Section 2-26-9; and

(10) Any tree or shrub seed not in compliance with the rules and regulations promulgated by the State Board of Agriculture and Industries.

(b) It shall be unlawful for any person within this state:

(1) To detach, alter, deface or destroy any label provided for in this article or the rules and regulations made and promulgated hereunder or to alter or substitute seed in a manner that may defeat the purpose of this article;

(2) To disseminate any false or misleading advertisement concerning agricultural, vegetable, herb, tree, shrub or flower seed in any manner or by any means;

(3) To hinder or obstruct in any way any authorized person in the performance of his duties under this article;

(4) To fail to comply with a "stop-sale," "suspension from sale" or "nonuse" order;

(5) To use a nonwarranty or disclaimer clause or limited warranty clause in any invoice, labeling or advertising which shall directly or indirectly deny or modify any information required by this article or regulations promulgated hereunder, nor shall any such clause relieve or exempt any person from any of the requirements of this article or regulations promulgated hereunder; or

(6) To violate or fail to comply with any rule or regulation promulgated and adopted by the State Board of Agriculture and Industries under authority of this article.



Section 2-26-12 - Suspension from sale, seizure and condemnation of articles not in compliance with provisions of article.

Any lot of agricultural, vegetable, herb, tree, shrub or flower seed not in compliance with the provisions of this article shall be subject to suspension from sale, seizure and condemnation. The issuance of a "suspension from sale or use" or "stop-sale" order and seizure and condemnation of seed sold or offered for sale in violation of the provisions of this article shall be in accordance with Article 2 of Chapter 2 of this title.



Section 2-26-13 - Violation of provisions of article or rules or regulations promulgated hereunder deemed misdemeanor.

Any person who shall perform any of the acts which are declared to be unlawful by this article or who fails to perform any duty or requirements imposed by the provisions of this article or who violates any rule or regulation duly promulgated hereunder or who shall sell, offer for sale, distribute or solicit orders for agricultural, vegetable, herb, tree, shrub or flower seed without having a permit as required by this article shall be guilty of a misdemeanor and shall be punished as now prescribed by law for such offense.



Section 2-26-14 - Exemptions from article.

The provisions of this article do not apply to:

(1) Seed when sold directly to and in the presence of the consumer and taken from the container properly labeled in accordance with the provisions of this article, but this provision shall in no way exempt the vendor from the analysis given on the tag or label attached to any container;

(2) Seed or grain not intended for sowing or planting purposes if proper indication of such intention is shown;

(3) Seed in storage in or consigned to a seed-cleaning or processing establishment for cleaning or processing; provided, that for seed to be processed and stored in the same room from which seed are delivered for planting, sowing or resale, each bag shall bear a label or there shall be displayed a large placard with the following words "For Processing - Not for Sale;" further provided, that seed held in storage for interstate shipment need be labeled only with a lot number supported by an analysis in office files; and provided further, that any labeling or other representations which may be made with respect to such seed shall be subject to this article;

(4) Seed produced in Alabama and sold by the farmer who produced such seed to another farmer with the provision that if such seed are advertised for sale by a paid advertisement or by free advertisement through publications of the Alabama Department of Agriculture and Industries such seed shall be subject to all of the requirements of this article; provided, however, that farmer-producers selling only their own production shall not be required to obtain the permit except as required under Section 2-26-5; or

(5) Seed sold or distributed by the grower thereof, unless such grower is also a dealer, to a local merchant in due course of trade and by such local merchant resold in due course of trade, but without advertising and without holding himself as a dealer as defined in this article.



Section 2-26-15 - Seed inspection fees; reporting.

(a) The Board of Agriculture and Industries may adopt seed inspection fees. The department shall administer the inspection fees, prescribe and furnish forms, and require the filing of reports necessary for the payment of the inspection fees. The department may inspect the record of any person who sells or distributes seed for sale during the normal hours of business operation as it deems necessary.

(b) All fees collected under this section shall be deposited into the Agricultural Fund in the State Treasury. The commissioner may expend revenue raised by this section for the support of the Alabama State Seed Laboratory.

(c) Every person who sells or distributes seed for sale, whether in bulk or in containers, within the state or into the state for planting purposes, shall be assessed a seed inspection fee as established by the board.

(d) Every person who sells or distributes seed for sale shall do all of the following:

(1) Pay an inspection fee on the total number of pounds of seed sold within or into the state. Payment of the seed inspection fees shall be the responsibility of the person initiating the first sale of seed within or into the state.

(2) Maintain records, as required by the department, that accurately reflect the total pounds of seed subject to the fees that are handled, sold or offered for sale, or distributed for sale.

(3) File quarterly reports on forms provided or approved by the department, covering the total pounds of all sales of seed subject to the fee and sold during the preceding quarter. The reports and fees due shall be filed with the department no later than 30 days following the end of each calendar quarter.

(e) A person who sells or distributes seed for sale who does not file the quarterly report by the due date shall pay a penalty fee as provided by the regulations of the department. The penalty fee shall be waived if the seedsman obtains prior written approval from the department for a late filing and complies with the late filing requirements.

(f) The commissioner may suspend the permit or seek any remedy provided in Section 2-26-13, against any person subject to this section.

(g) The Board of Agriculture and Industries shall review the fee schedule and administration of the seed inspection fee program and shall make recommendations for its renewal or renewal with revisions by the board meeting date immediately prior to the convening of the regular session of the Legislature in the fourth year of the quadrennium. Any change in the fee schedule or the administration of the seed inspection program shall be adopted by rule pursuant to the Alabama Administrative Procedure Act.






Article 2 - Elimination of Fungi and Noxious Weeds From Seed.

Section 2-26-30 - Promulgation of rules and regulations for removal, etc., of fungi and noxious weeds from seeds and small grains by commissioner.

The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, is hereby authorized to promulgate and adopt rules and regulations for the purpose of eradicating and preventing the spread of fungus growths and diseases from seed and small grains used for planting purposes and the removal of noxious weeds from agricultural and vegetable seed and small grain used for planting purposes by requiring that persons, firms, partnerships, corporations and associations engaged in cleaning or otherwise processing seed shall process, clean or treat such seed and small grains in a manner whereby fungi, diseases and noxious weeds will be eradicated or removed from such seed and small grain prior to the packaging, shipping or sale thereof to growers. Rules and regulations adopted under this section may require seed cleaners or processors to clean or process seed and small grain used for planting purposes by applying fungicides or other chemicals and to process or treat such seed and grain in any other manner reasonably necessary to carry out the purposes of this article. Rules and regulations adopted under this section shall be adopted in accordance with the procedure prescribed under the provisions of Sections 2-2-16 and 2-2-17.



Section 2-26-31 - Suspension from sale, seizure and condemnation of seeds and small grains sold, transported, etc., in violation of rules and regulations; right of commissioner to inspect and secure samples.

Any agricultural or vegetable seed or small grain used for planting purposes which is sold, offered for sale, exposed for sale or transported in violation of any rules and regulations promulgated and adopted in accordance with the provisions of this article shall be subject to suspension from sale, seizure and condemnation in accordance with the provisions of Article 2 of Chapter 2 of this title. The Commissioner of Agriculture and Industries shall have the right of inspection and the right to secure samples as provided in said Article 2.



Section 2-26-32 - Failure to process, clean, etc., seeds or small grains or sale, distribution, etc., of seeds or small grains not cleaned, processed, etc., in accordance with rules and regulations promulgated under article.

It shall be unlawful for anyone to fail or refuse to clean, process or treat agricultural or vegetable seed or small grain used for planting purposes in violation of any rules or regulations promulgated under the provisions of this article, and it shall also be unlawful for anyone to sell, offer for sale, expose for sale or distribute any agricultural or vegetable seed or small grain used for planting purposes unless such seed and grains have been cleaned, processed or treated in accordance with requirements of rules and regulations adopted and promulgated under the provisions of this article. Whoever shall violate any rules and regulations or other requirements of this article shall be guilty of a misdemeanor and shall be punished as prescribed by law.






Article 3 - Registration of Symbol of Seeds or Plant Parts.

Section 2-26-50 - Adoption and registration of symbols of identification or certification of foundation seed, seeds or plant parts.

An association or associations of farmers engaged in multiplying and certifying seed or plant parts of a superior variety or strain of plants or crops, such as those bred and tested or tested only by the Agricultural Experiment Station of Auburn University, and in increasing breeder seed by producing, processing and distributing foundation seed may adopt a symbol or symbols of identification or certification of such seed or plant parts and such foundation seed and, upon approval of the director of such experiment station and of the Director of the Extension Service of Auburn University, register same with the state Commissioner of Agriculture and Industries. Only one such association may so register such a symbol or symbols for any one specified crop.



Section 2-26-51 - Use of symbols by persons, associations, etc., other than associations registering same; violations of provisions of article deemed misdemeanors.

(a) It shall be unlawful for any person, firm, association or corporation, other than the association which so registered such symbol or symbols, to use such symbol or symbols in any manner for identifying or certifying seeds or plant parts or for any person, firm, association or corporation to sell, offer for sale or otherwise market or distribute foundation seed for any specified crop, other than the association which registered the symbol or symbols of such foundation seed for such crop with the Commissioner of Agriculture and Industries.

(b) Any person, firm, association or corporation who shall violate any of the provisions of this article shall be deemed guilty of a misdemeanor.



Section 2-26-52 - Cooperation of Department of Agriculture and Industries and Agricultural Extension Service and Experiment Station of Auburn University.

The Department of Agriculture and Industries, the Agricultural Extension Service and the Agricultural Experiment Station of Auburn University are hereby authorized and directed to cooperate and work with such associations of farmers to accomplish the following purposes:

(1) To implement an Alabama seed improvement program encompassing activities of foundation seed production, seed certification and labeling and quality control in the production of seed in order to make available for agriculture in this state high quality seed;

(2) To conduct educational programs stressing the benefits of the use of seed of superior varieties and strains; and

(3) To otherwise formulate and implement such programs as will insure that quality seed is properly produced, processed, certified and distributed in the state.






Article 4 - Investigation and Settlement of Complaints as to Quality of Seeds.

Section 2-26-70 - Purpose of article.

The intent and purpose of this article is to provide a method for assisting farmers and other seed purchasers and seed dealers to determine the validity of complaints of such seed purchasers against seed dealers relating to the quality of the seed by establishing a committee to investigate and make findings and recommendations in the nature of arbitration proceedings where damages are suffered by such seed purchasers caused by the failure of any agricultural, vegetable, flower, tree, shrub and herb seeds to perform as represented, or to conform to the description on the labeling thereof as required by Sections 2-26-1 through 2-26-14. The meaning of words and terms as used in this article shall, where applicable, be construed to conform to the meaning of such words and terms as same are defined in Section 2-26-1.



Section 2-26-71 - Creation of Seed Investigation and Arbitration Committee; composition; qualifications, appointment and terms of office of members; officers; meetings generally.

There is hereby created and established a Seed Investigation and Arbitration Committee to be appointed by the Commissioner of Agriculture and Industries to consist of five members. The members shall be appointed by the Commissioner of Agriculture and Industries upon the recommendation of each of the following: Dean and Director, School of Agriculture and Agricultural Experiment Station of Auburn University; Executive Committee of the Alabama Seedsmen's Association; President of the Alabama Farmers Federation; State Board of Agriculture and Industries, and one member shall be appointed by the Commissioner of Agriculture and Industries. Each of these members may be represented by an alternate appointed by the Commissioner of Agriculture and Industries, upon the recommendation of the recommending authority or on recommendation of the committee member when such authority has been vested in the committee member by the recommending authority. Each member shall continue to serve on the committee until a replacement has been recommended by one of the above named organizations, agencies, or officials authorized to make such recommendations or appointments, at which time the Commissioner of Agriculture and Industries shall appoint a new member from those recommended. Each alternate shall serve only for the case in which he has been appointed and only one member shall represent each of the above organizations, agencies, or officials authorized to make recommendations for appointment to the committee. The committee shall elect a chairman and a secretary from its membership. The committee chairman shall conduct all meetings and deliberations held by the committee and direct the other activities of the committee. The secretary shall keep accurate and correct records on all meetings and deliberations and perform any other duties for the committee as directed by the chairman. The committee shall be known as the Seed Investigation and Arbitration Committee.



Section 2-26-72 - Compensation and expenses of members of committee.

The members of the committee shall receive no compensation for the performance of their duties, but shall be reimbursed for travel expenses incurred in the performance of their duties in the same manner and at the same rate paid to state employees for travel expenses when such members attend meetings or perform other required duties which shall be paid from funds appropriated or available to the Department of Agriculture and Industries upon approval of the commissioner.



Section 2-26-73 - Duties of committee; calling of meetings of committee.

The duties of the Seed Investigation and Arbitration Committee shall be to assist farmers and other purchasers of agricultural, vegetable, flower, tree, shrub and herb seeds and seed dealers to ascertain and determine the validity of complaints made by seed purchasers against seed dealers and recommend the settlement and payment of monetary damages by seed dealers where such damages result from the failure of the seed to perform as represented or to conform to the description of the labeling on or accompanying the seed or seed containers. The committee may be called into session by the Commissioner of Agriculture and Industries at his discretion or upon the direction of the chairman or a majority of the committee members to consider complaints and other matters referred to it by the Commissioner of Agriculture and Industries.



Section 2-26-74 - Filing of complaint as to performance or labeling of seed by purchaser; forwarding of complaint and answer thereto to committee for investigation, findings and recommendations.

Any farmer, or other purchaser of agricultural, vegetable, flower, tree and shrub or herb seeds purchased for planting purposes who believes that he has been damaged by the failure of the seed to perform as represented, or to conform to the description on the labeling attached thereto or accompanying such seed as required by Sections 2-26-1 through 2-26-14, and rules and regulations promulgated thereunder, may make a sworn complaint against the seed dealer from whom such seeds were purchased. The complaint shall allege the failure of the seed to perform or to conform to legal requirements and the damages sustained or to be sustained by him. The complaint shall be filed with the Commissioner of Agriculture and Industries within 10 days after the alleged defect or violation becomes apparent. The seed purchaser shall also mail a copy of said complaint to the dealer from which the seeds were purchased by United States registered or certified mail. A filing fee of $10.00 shall be paid to the Commissioner of Agriculture and Industries with each complaint filed which shall be deposited to the credit of the Agricultural Fund of the State Treasury. Within 10 days after receipt of a copy of the complaint, the seed dealer shall file with the Commissioner of Agriculture and Industries an answer thereto and forward a copy of same to the purchaser of the seed by United States registered or certified mail. Any seed dealer against whom a complaint is filed hereunder or any seed purchaser filing a complaint may request an investigation and other action by the committee for the investigation and arbitration created by Section 2-26-71. The Commissioner of Agriculture and Industries shall forthwith refer the complaint and the answer to said committee for its investigation, findings and recommendation of the allegations of the complaint. Where seed which are the basis of a complaint are labeled by a person other than a seed dealer who sells directly to the farmer or other purchaser of seed, a copy of the complaint shall also be mailed by the commissioner to the person responsible for the labeling of such seed in order that he may be entitled to file an answer. Upon receipt of such findings and recommendation, the Commissioner of Agriculture and Industries shall transmit the findings and recommendations of the committee to the farmer or other purchaser of the seed and to the seed dealer by United States registered or certified mail together with a copy thereof to any person responsible for the labeling of the seed.



Section 2-26-75 - Conduct of investigation as to complaint by committee; hindering, obstructing, etc., access to premises, review of records, etc., by committee; report of findings and recommendations.

When the Commissioner of Agriculture and Industries refers a complaint by a farmer or other seed purchaser to the Seed Investigation and Arbitration Committee, said committee shall make a full and complete investigation of the matters complained of and at the conclusion of said investigation report its findings with its recommendations and file same with the Commissioner of Agriculture and Industries. The purchaser of the seed and the seed dealer shall upon request of either party be entitled to a hearing before the committee before any findings and recommendations are made. Notice of the date, time and place of the hearing shall be given to both parties. In conducting its investigation the committee or any member or members thereof is authorized to investigate the farmer or other purchaser's complaint and the farming or growing operation involved in the complaint and the seed dealer's sales, packaging, labeling, storage or processing operation relating to the seed alleged to be faulty. The investigation shall be conducted in a manner prescribed by the committee. The committee, or any member thereof, in the performance of its duties is authorized to enter upon any public or private premises during regular business hours in order to have access to seed and records of the sale and purchase thereof for examination and review as authorized under the provisions of Section 2-26-10(b) and (d), when necessary to perform its duties required under this article. Any person who hinders, obstructs or refuses entry, access or review of such records shall be guilty of a violation of Sections 2-26-11(b)(3) and 2-26-13. The committee shall be authorized to grow to production a representative sample of the alleged faulty seed through the facilities of the state, or Auburn University, under the supervision of the Commissioner of Agriculture and Industries or his authorized agent when such action is deemed necessary; also, to hold hearings at a time and place directed by the chairman of the committee upon reasonable notice to the farmer or other purchaser of seed and the seed dealer and to prescribe and promulgate rules of procedure to carry out the evident intent and purpose of this article. Any investigation made by less than the whole membership of the committee shall be conducted by authority of a written directive by the chairman or by rules of procedure adopted by the committee. Investigations shall be summarized in writing and considered by the committee in a report of its findings and recommendations.



Section 2-26-76 - Effect and admissibility as evidence of findings and recommendations of committee; effect of provisions of article upon legal and equitable rights of persons.

The findings or recommendations of the committee shall be in the nature of arbitration or settlement, but its findings and recommendations shall not affect the rights of parties to resort to any arbitration proceedings available under authority of Sections 6-6-1 through 6-6-16 or as may be otherwise provided by law, nor shall any of the provisions of this article affect any legal or equitable rights that any person may have in a court having jurisdiction of such matters nor shall the findings or recommendations of the committee be admissible as evidence in any court of law. It is the intent and purpose of this article to provide a simplified procedure for investigations and recommendations for monetary settlements as declared in Section 2-26-70.









Chapter 27 - PESTICIDES.

Article 1 - Alabama Pesticide Act.

Section 2-27-1 - Short title.

This article shall be known as the "Alabama Pesticide Act of 1971."



Section 2-27-2 - Definitions.

For the purposes of this article, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) PESTICIDE.

a. Any substance or mixture of substances intended for preventing, destroying, repelling, attracting or mitigating any insects, rodents, nematodes, fungi, weeds or other forms of plant or animal life and/or bacteria and viruses, except bacteria or viruses on or in living man or other animals, which the commissioner shall declare to be a pest; and

b. Any substance or mixture of substances intended for use as a plant regulator, defoliant or desiccant.

(2) INSECTICIDE. Any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any insects which may be present in any environment whatsoever.

(3) FUNGICIDE. Any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any fungi, except those living on or in man or other animals.

(4) RODENTICIDE. Any substance or mixture of substances intended for preventing, destroying, repelling or mitigating rodents or any other vertebrate animals which the commissioner shall declare to be a pest in any environment whatsoever.

(5) HERBICIDE. Any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any weed.

(6) NEMATOCIDE. Any substance or mixture of substances intended for preventing, destroying, repelling or mitigating nematodes.

(7) PLANT REGULATOR. Any substance or mixture of substances intended, through physiological action, for accelerating or retarding the rate of growth or rate of maturation or for otherwise altering the behavior of ornamental or crop plants, or the produce thereof, but shall not include substances intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants and soil amendments.

(8) DEFOLIANT. Any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.

(9) DESICCANT. Any substance or mixture of substances intended for artificially accelerating the drying of plant tissues.

(10) DEVICE. Any instrument or contrivance intended for trapping, destroying, repelling or mitigating insects, birds, predators or rodents or destroying, repelling or mitigating fungi, nematodes or such other pests as may be designated by the commissioner, but not including equipment used for the application of pesticides when sold separately therefrom.

(11) NEMATODES. Invertebrate animals of the phylum nemathelminthes and class Nematoda, that is, unsegmented round worms with elongated fusiform or saclike bodies covered with cuticle and inhabiting soil, water, plants or plant parts; such animals may also be called nemas or eelworms.

(12) INSECT. Any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class Insecta, comprising six-legged, usually winged forms, as, for example, beetles, bugs, bees, flies and other allied classes of arthropods whose members are wingless and usually have more than six legs, as for example, spiders, mites, ticks, centipedes and wood lice.

(13) FUNGI. All nonchlorophyll-bearing thallophytes, that is, all nonchlorophyll-bearing plants of a lower order than mosses and liverworts, as, for example, rusts, smuts, mildews, molds, yeasts and bacteria, except those on or in living man or other animals.

(14) WEED. Any plant which grows where not wanted.

(15) INGREDIENT STATEMENT. A statement of the name and percentage of each active ingredient, the total percentage of the inert ingredients and the name and percentage of each ingredient in the pesticide and, when the pesticide contains arsenic in any form, a statement of the percentage of total and water-soluble arsenic, each calculated as elemental arsenic; provided, however, that in the case of a household pesticide which is not highly toxic to man, the ingredient statement may name each active ingredient in descending order of its predominance, together with the name of each, and the total percentage of the inert ingredients.

(16) ACTIVE INGREDIENT.

a. In the case of a pesticide other than a plant regulator, defoliant or desiccant, an ingredient which will prevent, destroy, repel or mitigate insects, nematodes, fungi, rodents, weeds or other pests;

b. In the case of a plant regulator, an ingredient which, through physiological action, will accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of ornamental or crop plants, or the produce thereof;

c. In the case of a defoliant, an ingredient which will cause the leaves or foliage to drop from a plant; and

d. In the case of a desiccant, an ingredient which will artificially accelerate the drying of plant tissue.

(17) INERT INGREDIENT. An ingredient which is not an active ingredient.

(18) ANTIDOTE. The most practical immediate treatment in case of poisoning, including first aid treatment.

(19) PERSON. Any individual, partnership, association, corporation or organized group of persons, whether incorporated or not.

(20) REGISTRANT. The person who has registered any pesticide or devices pursuant to the provisions of this article.

(21) LABEL. The written, printed or graphic matter on, or attached to, the pesticide, or device, or the immediate container thereof, and the outside container or wrapper of the retail package, if any there be, of the pesticide.

(22) LABELING. All written, printed or graphic matter upon or accompanying any pesticide or device and all advertisements, brochures, posters or television or radio announcements used in promoting the sale of pesticides or devices.

(23) ADULTERATED. Such term applies to any pesticide if its strength or purity falls below the professed standard or quality as expressed on labeling or under which it is sold, or if any substance has been substituted wholly or in part for the article or if any valuable constituent of the article has been wholly or in part abstracted.

(24) MISBRANDED. Such term applies:

a. To any pesticide or device if its labeling bears any statement, design or graphic representation relative thereto or to its ingredients which is false or misleading in any particular; and

b. To any pesticide:

1. If it is an imitation of, or is offered for sale under the name of, another pesticide;

2. If its labeling bears any reference to registration under this article, other than a permanent registration number, which may be authorized by rules and regulations;

3. If the labeling accompanying it does not contain instructions for use which are necessary and, if complied with, adequate for the protection of the public;

4. If the label does not contain a warning or caution statement which may be necessary and, if complied with, adequate to prevent injury to living man and other vertebrate animals;

5. If the label does not bear an ingredient statement on that part of the immediate container and on the outside container or wrapper, if there be one, through which the ingredient statement on the immediate container cannot be clearly read, of the retail package which is presented or displayed under customary conditions of purchase;

6. If any word, statement or other information required by or under authority of this law to appear on the labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or graphic matter in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

7. If, in the case of an insecticide, nematocide, fungicide or herbicide, when used as directed or in accordance with commonly recognized practice, it shall be injurious to living man or other vertebrate animals or vegetation, except weeds, to which it is applied or to the person applying such pesticide;

8. If, in the case of a plant regulator, defoliant or desiccant, when used as directed, it shall be injurious to living man or other vertebrate animals or to vegetation to which it is applied or to the person applying such pesticide; provided, however, that physical or physiological effects on plants, or parts thereof, shall not be deemed to be injury when this is the purpose for which the plant regulator, defoliant or desiccant was applied, in accordance with the label claims and recommendations; or

9. If an ingredient, which is present in amounts which are not likely to be effective when used according to directions, is given undue prominence or conspicuousness, as compared with ingredients which are present in effective amounts, in its labeling; such ingredient shall appear only in the ingredient statement.

(25) ULTRA LOW VOLUME. Such term signifies that the total volume of spray to be applied per acre is one-half gallon or less and is to be applied undiluted.

(26) LOW VOLUME. Such term signifies that the total volume of spray to be applied is adequate to cover uniformly the area being treated, but not to the point of runoff.

(27) LICENSED PESTICIDE DEALER. A person who has a license issued by the commissioner to sell restricted-use pesticides.

(28) RESTRICTED-USE PESTICIDE. A pesticide or device found by the commissioner, with the advice of the Pesticide Advisory Committee, to be hazardous when used by the general public and may be used only by special permit from the commissioner.

(29) BACTERICIDE. Any chemical used to repel, destroy or mitigate any bacteria except on or in animal and man.

(30) CONTAMINATION. The pesticide contains one or more active ingredients which is not shown as an active ingredient on the label.

(31) PESTICIDE-USE PERMIT. A permit to purchase and use restricted-use pesticides.

(32) OFFICIAL SAMPLE. Any sample of a pesticide taken by the commissioner or his agent in accordance with the provisions of this article or rules and regulations adopted under this article, and designated as official by the commissioner.

(33) COMMISSIONER. The state Commissioner of Agriculture and Industries.



Section 2-27-3 - Purpose of article.

The purpose of this article is to regulate the registration, sale and use of pesticides intended for use on farm, garden, lawn, golf course or in the home and other uses for which pesticides are ordinarily and customarily used.



Section 2-27-4 - Administration and enforcement.

The provisions of this article shall be administered and enforced by the Commissioner of Agriculture and Industries of the State of Alabama.



Section 2-27-5 - Exceptions to applicability of article.

(a) The provisions and requirements of this article shall not apply to:

(1) Any carrier while lawfully engaged in transporting a pesticide within this state if such carrier shall, upon request, permit the commissioner or his designated agent to copy all records showing the transactions in and movement of the articles;

(2) Any bona fide public or private research institution or agency; or

(3) The manufacturer or shipper of a pesticide for bona fide experimental use only, provided the manufacturer or shipper obtains a permit from the commissioner for such use which will be conducted under supervision of a qualified person and other conditions and requirements prescribed by rules and regulations adopted for this purpose, which shall require the quantity of pesticides to be used, location of use, crops or other objects of use, results of findings and other information deemed to be necessary for protection of the public.

(b) No article shall be deemed in violation of this article when intended solely for export to a foreign country and when prepared or packed according to the specifications or directions of the purchaser.

(c) Notwithstanding any other provision of this article, registration and labeling are not required in the case of a pesticide stored or shipped from one manufacturing plant within this state to another manufacturing plant within this state operated by the same person or from one manufacturer to another manufacturer, provided they are properly labeled whenever poison labels are required under subsection (a)(3) of Section 2-27-14.



Section 2-27-5.1 - Local governments prohibited from passing ordinances regulating pesticides.

(a)(1) The term "pesticides" as used herein shall have the same meaning as set forth in the Alabama Pesticide Act, Section 2-27-2(1).

(2) Except as provided in subsection (b), no county, municipal corporation, or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation, or resolution regulating the use, sale, distribution, storage, transportation, disposal, formulation, labeling, registration, manufacturing, or application of pesticides.

(b) This section shall not prohibit or affect the right of any county, municipal corporation, or other political subdivision of this state to adopt and enforce the provisions of the Standard Building Code, Standard Fire Prevention Code, or the codes, standards, and recommended practices of the National Fire Protection Association.

(c) Any local law or general law of local application regulating pesticide use, sale, distribution, storage, transportation, disposal, formulation, labeling, registration, manufacturing, or application is repealed.



Section 2-27-6 - Pesticide Advisory Committee.

(a) Creation. A pesticide advisory committee is hereby created and established to consist of 13 members to be appointed from and by certain agencies, departments, institutions, and organizations as provided in this section. The Pesticide Advisory Committee's membership, their term of service, method of appointment, authority, duties, and functions shall be as follows:

(1) Two members from the School of Agriculture and the Agricultural Experiment Station of Auburn University, to be appointed by its dean and director;

(2) Two members from the Cooperative Agricultural Extension Service of Auburn University, to be appointed by its director;

(3) Two members in the employ of the state Department of Agriculture and Industries, to be appointed by its commissioner;

(4) Two members in the employ of the State Department of Public Health, to be appointed by the State Health Officer;

(5) Two members in the employ of the state Department of Conservation and Natural Resources, to be appointed by its director;

(6) Two members from the Alabama Pesticide Institute, to be appointed by its board of directors; and

(7) One member appointed by the Commissioner of Agriculture and Industries from a list of five nominees submitted by the Alabama Farmers Federation who are primarily and actively engaged in farming.

The term of service of the members of said committee shall be at the pleasure of the appointing authority. The chairman and secretary of the Pesticide Advisory Committee shall be elected annually from and by the committee members, and each shall serve until their successors are elected.

(b) Meetings. The Pesticide Advisory Committee shall meet at the call of its chairman or upon call of a majority of its members. There shall be at least two regular meetings of the committee during each calendar year to be held not less than five months apart, and call meetings may be held as the duties and business of the committee may require. In the absence of the chairman, the committee shall elect a temporary chairman.

(c) Official action. Official action of the Pesticide Advisory Committee requires a majority vote of the members of the committee present and voting. Seven members of the committee shall constitute a quorum, which is the number necessary to transact official business of the committee.

(d) Powers and duties. The Pesticide Advisory Committee, with respect to its field of work, shall have the powers and duties:

(1) To consider and study the entire field of pesticides;

(2) To review and make recommendations to the commissioner on any pesticide registration submitted to it by the commissioner;

(3) To advise, counsel, and consult with the commissioner upon his request in connection with the promulgation, administration, and enforcement of all laws, rules, and regulations relating to pesticides;

(4) To consider all matters submitted to it by the commissioner, other members of the committee, or any person affected by the provisions and to offer suggestions and make recommendations to the commissioner on its own initiative in regard to changes in the laws, rules, and regulations relating to pesticides, as may be deemed advisable for the effective administration and enforcement of said laws and rules and regulations;

(5) To suggest or recommend, on its own initiative, policies or practices for the administration and enforcement of this article, which suggestions and recommendations the commissioner shall duly consider; and

(6) To review registered pesticides as to their safety and/or efficacy and make recommendations to the commissioner as to its findings and to make recommendations as to which pesticides should be prohibited or restricted in use. The commissioner shall duly consider these recommendations as to the registration cancellation and as to restricted-use pesticides, the decision so arrived at shall not be final until approved by the State Board of Agriculture and Industries.

(e) Records of meetings. In conducting its meetings, the Pesticide Advisory Committee shall use accepted rules of procedures, and the secretary shall keep a complete record of the proceedings of each meeting of the committee, which proceedings shall show the names of the members present at each meeting and the actions taken at committee meetings. Such record of proceedings of the committee shall be kept on file with the secretary and in the office of the commissioner, which shall be open for public inspection.



Section 2-27-7 - Intergovernmental cooperation and agreements.

The commissioner is authorized to cooperate with and enter into agreements with any other agency, department or institution of this state, the United States government or any of its departments, and any other state or agency thereof, for the purpose of carrying out the provisions of this article and to provide for uniformity of regulations insofar as may be practicable.



Section 2-27-8 - Rules and regulations.

In addition to the express authority of the commissioner, with approval of the Board of Agriculture and Industries, to adopt rules and regulations and establish fees for the administration and enforcement of the provisions of this article as provided in this article, the commissioner, with approval of the State Board of Agriculture and Industries, may also adopt and promulgate such other rules and regulations as may be necessary to carry out the evident intent and purpose of this article. A public hearing with due notice thereof shall be given before rules and regulations are approved and adopted as authorized in this section.



Section 2-27-9 - Registration, application, and fees; registration powers of commissioner; appeal and review.

(a) Every pesticide or device which is distributed, sold, or offered for sale within this state or delivered for transportation or transported in intrastate commerce or between points within this state through any point outside this state shall be registered with the commissioner upon application forms prescribed and furnished by the commissioner, and such registration or registrations shall be renewed during the registrant's renewal year, due January 1 of the renewal year. The applicant shall pay a biennial registration fee established by the Board of Agriculture and Industries not to exceed six hundred dollars ($600). The fee shall be paid according to the schedule in subsection (i). The fee shall accompany the application for registration and be deposited to the credit of the Agricultural Fund of the State Treasury for the exclusive benefit of the Pesticide Management Division of the Department of Agriculture and Industries. The fees shall be used by the department for enforcement of Chapters 27 and 28. If the registration fee is not paid by March 1, or within 60 days following its due date, a delinquency penalty of one hundred fifty dollars ($150) per product to be registered shall be added to the amount thereof.

Pesticides may also be registered for special local needs as provided under duly adopted regulations of the board and pursuant to the requirements of the federal Insecticide, Fungicide, and Rodenticide Act, as amended. Special local need registration means registration of a pesticide for use under conditions of special local need as defined by the federal Insecticide, Fungicide, and Rodenticide Act, as amended. The fee and other requirements for special local need pesticide registration shall be the same as other pesticide registration requirements. The application for registration shall contain a statement containing all of the following information:

(1) The name and address of the applicant and the name and address of the person whose name will appear on the label, if other than the applicant.

(2) The name of the pesticide with an ingredient statement.

(3) A complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for it including directions for use.

(4) If requested by the commissioner, a full description of the tests made, and the results thereof, upon which the claims are based. In the case of renewal of registration, a statement shall be required only with respect to information which is different from that furnished when the pesticide was registered or last reregistered.

(b) The commissioner, whenever deemed necessary in the administration of this article, may require the submission of the complete formula and method of analysis of any pesticide. If it appears to the commissioner that the composition of the article is such as to warrant the proposed claims for it and if the article and its labeling and other material required to be submitted comply with the requirements of Section 2-27-14, he or she shall register the article.

(c) If it is determined as provided under subsection (d) of Section 2-27-6 that a pesticide, based upon its formulation and directions for use, warnings and cautions contained in its registered labeling, may not, without additional restrictions, be applied for its intended use without substantial adverse effects on the environment, including injury to the applicator, such a pesticide shall be designated as a restricted-use pesticide.

(d) If it does not appear to the commissioner that the article is such as to warrant the proposed claims for it or if the article and its labeling and other material required to be submitted do not comply with the provisions of this article, he or she shall notify the applicant of the manner in which the article, labeling, or other material required to be submitted fail to comply with the article so as to afford the applicant an opportunity to make the necessary corrections.

If, upon receipt of such notice, the applicant does not make the corrections, the commissioner may refuse to register the article. The commissioner, in accordance with the procedures specified in this section, may suspend or cancel the registration of a pesticide whenever it does not appear that the article or its labeling complies with the provisions of this article. Whenever an application for registration is refused or the commissioner proposes to suspend or cancel a registration as authorized under subsections (c), (d), and (e) of this section, notice of such action shall be given to the applicant or registrant who shall have 20 days from the date of such notice to request a hearing on the proposed action of the commissioner. The hearing shall be conducted by the commissioner, or his or her designee, for the purpose of receiving evidence relevant and material to the issues, following the conclusion of which the commissioner shall issue an order with findings of fact and notify the applicant or registrant thereof. The commissioner's order shall be based only on substantial evidence of record taken at the hearing.

Any person adversely affected by such an order of the commissioner may obtain judicial review thereof by filing in the Circuit Court of Montgomery County, within 30 days after the entry of the order, a complaint requesting that the order be set aside in whole or in part. A copy of the petition shall be forthwith served upon the commissioner, and within 20 days from the date of service of the complaint, the commissioner shall file an answer accompanied by the record of the proceedings on which the order was based. The court shall have jurisdiction to affirm or set aside the order complained of, in whole or in part, following a hearing upon the complaint and answer. The findings of the commissioner with respect to questions of fact shall be sustained if supported by substantial evidence when considered on the record as a whole. The court may sustain the order of the commissioner, set aside or reverse the action of the commissioner, or it may remand the matter to the commissioner to take further testimony if there are reasonable grounds for the failure to adduce such evidence in the prior hearing. The commissioner may modify findings and the order by reason of the additional evidence so taken and shall file the additional record and any modification of the findings or order with the register or clerk of the court.

(e) Upon the advice of the Pesticide Advisory Committee and with the approval of the board, the commissioner shall refuse the registration or cancel the registration of any pesticide or device previously registered where it is determined that the use of the pesticide according to directions on the label poses a substantial adverse effect on humans, animals, or the general environment. Any person upon being notified of the refusal or cancellation of registration of a pesticide shall be entitled to the review, hearing, and appeal rights as provided under subsection (d).

(f) Experimental labels may be required to be affixed to containers of pesticides if the pesticide is for experimental use.

(g) Notwithstanding any other provisions of this article, registration is not required in the case of a pesticide shipped from one plant within this state to another plant within this state operated by the same person.

(h) The registration fee as required under this section, together with the dealer license fee required under Section 2-27-10, shall be paid by cooperative marketing and purchasing associations and any exemption allowed such organizations pursuant to Section 2-10-105 or any other exemption statute shall not relieve such associations from the payment of such fees. Any amount improperly or illegally collected under the provisions of this article as overpayments, through mistake or otherwise, may be refunded to the person entitled thereto in accordance with Section 2-1-6.

(i)(1) Except as provided in subdivision (2), all registrations issued by the department pursuant to subsection (a) shall be paid according to the following staggered schedule:

a. All registrations issued to registrants whose names begin with the letters A through M shall expire on December 31, 2013. Upon expiration of registration on December 31, 2013, a registrant whose name begins with letters A through M may renew a registration for a period of two years upon payment of a fee of five hundred dollars ($500) per product. The registration shall be valid until December 31, 2015. The registrant may renew every two years thereafter upon payment of the fee of six hundred dollars ($600).

b. All registrations issued to registrants whose names begin with the letters N through Z shall expire on December 31, 2012. Upon expiration of the registration on December 31, 2012, a registrant whose name begins with letters N through Z may renew a registration for a period of two years upon payment of a fee of five hundred dollars ($500) per product. The registration shall be valid until December 31, 2014. After December 31, 2014, the registrant may renew a registration for a period of two years upon payment of a fee of six hundred dollars ($600) per product.

(2) All registrations issued by the department to a registrant who is applying to register an additional pesticide during the second year of the registrant's registration period shall expire December 31 of that year.

(3) An application for registration shall be accompanied by a fee of six hundred dollars ($600) for each pesticide except as provided in subdivisions (1) and (2).



Section 2-27-10 - License to sell.

(a) Before any person sells or offers for sale any restricted-use pesticide in this state for use therein or before any person sells such restricted pesticide for importation into this state where such sale is directly to the user, custom applicator, aerial applicator, or pest-control operator, the person shall apply for and obtain from the commissioner an annual license which authorizes the sale of restricted-use pesticides to persons who have been issued certified pesticide-use permits as required by Section 2-27-11. The license required by this section shall be posted in a conspicuous place in licensee's sales outlet. Application forms for this purpose shall be furnished by the commissioner, which shall be accompanied by a license fee established by the Board of Agriculture and Industries. All such licenses shall expire December 31 of each year and shall be renewed annually as of January 1, upon payment of the required annual license fee. Any person who has more than one sales outlet or establishment in Alabama shall pay an additional license fee established by the board for each such additional sales outlet. If the license fee is not paid by February 15, or within 45 days following its due date, a delinquent penalty of 10 percent shall be added to the license fee. License fees collected under this section shall be deposited to the credit of the Agricultural Fund of the State Treasury.

(b) Before any person is issued a license under this section authorizing the sale of restricted-use pesticides, the person shall comply with all requirements of this article and rules and regulations as may be promulgated and approved for the sale of such pesticides.

(c) It is hereby intended that every person who sells or offers for sale restricted-use pesticides directly to farmer users, custom applicators, aerial applicators, pest-control operators, or other users of restricted-use pesticides shall be subject to licensing requirements of this section except as exempt under Section 2-27-5. The Commissioner of Agriculture and Industries, with approval of the board, may promulgate rules and regulations for the purpose of determining whether dealers who apply for a license as required in this section are qualified and equipped to safely handle, keep, store, deliver, transport, and sell or offer for sale restricted-use pesticides, to the end that such pesticides will be sold, stored, and otherwise handled by such dealers in a manner that will not endanger or be hazardous or cause injury or damage to human health, nontarget animals, wildlife, crops, water, or be detrimental to the general environment. Any person denied a license as required in this section shall be entitled to the review, hearing, and appeal rights provided under subsection (d) of Section 2-27-9.



Section 2-27-11 - Use permits.

(a) Each person shall obtain a pesticide-use permit from the commissioner before the person is eligible to purchase and use a restricted-use pesticide. Application forms for such permits shall be furnished by the commissioner, and the permit shall be valid and effective for a period of time to be established by rules and regulations of the State Board of Agriculture and Industries unless sooner revoked by the commissioner for cause as specified in rules and regulations promulgated by the commissioner with approval of the board.

(b) Before any person is authorized to purchase and use restricted-use pesticides for application or use thereof, the person shall meet certain qualifications to be prescribed pursuant to rules and regulations of the commissioner approved by the board. The regulations shall be designed to satisfy the requirements of the federal Insecticide, Fungicide, and Rodenticide Act, as amended, and to determine whether the user or applicator of restricted-use pesticides can use and apply such products in a manner that will not endanger or be injurious to human health and nontarget animals, wildlife, vegetation, crops, and water or be detrimental to the general environment and whether such user is familiar with methods of safe storage, handling, use, applications, and disposal of such pesticides and pesticide containers so as to avoid hazardous effects that may result from any improper use, handling, or application of such products.

(c) In addition to any other requirement, the applicant, for initial issuance or any reissuance of a permit to purchase and use restricted-use pesticides, shall pay to the commissioner a permit fee of not less than $15 nor more than $60 per category of certification for a commercial pesticide applicator permit, nor more than $40 for certification as a private pesticide applicator to be determined by the board through the adoption of rules and regulations. In determining the exact amount of the fee, the board shall take into consideration whether the permit holder is purchasing and using restricted-use pesticides for private or commercial purposes. Pending the adoption of rules, the permit fee shall be $15. All moneys collected under this section shall be deposited in the State Treasury to the credit of the Agricultural Fund.



Section 2-27-12 - Sampling and inspection.

(a) The commissioner or his agent is authorized to enter upon any public or private premise or carrier at reasonable times during regular business hours in the performance of his duties relating to pesticides, devices and records pertaining to same. It shall be a violation of the penalty provisions of this article for any person to refuse to allow such entrance for sampling and inspection purposes.

(b) The commissioner or his agent is authorized and directed to sample, test, inspect and make analyses of pesticides sold or offered for sale or distributed within this state, at a time and place and to such an extent as he may deem necessary to determine whether such pesticides are in compliance with the provisions of this article.

(c) The official analysis shall be made from the official sample. The registrant may obtain upon request a portion of said official sample. If the official analysis conforms to the provisions of this article, the official sample may be destroyed. If the official analysis does not conform to the provisions of this article, then the official sample shall be retained for a period to be determined by the State Board of Agriculture and Industries pursuant to regulations.

(d) If any pesticide, pesticide container or device fails to comply with or is otherwise in violation of any of the provisions and requirements of this article, or rules and regulations promulgated thereunder, and the commissioner contemplates possible legal proceedings against the person responsible for any such violation, the commissioner shall, after due notice, accord such person an informal hearing or an opportunity to present his views, either orally or in writing, with regard to such violation or contemplated legal proceedings; and, if in the opinion of the commissioner the facts so warrant, the commissioner may refer the facts to the Attorney General of Alabama for appropriate legal action pursuant to the enforcement and penalty provisions of this article; provided, that nothing in this article shall be construed as requiring the commissioner to report for any legal action or prosecution minor violations whenever he believes that the public interest will be best served by a suitable notice of warning in writing. It shall be the duty of each district attorney, assistant district attorney or deputy district attorney to whom any violation is reported and referred to by the Attorney General to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction to the end that appropriate legal action may be taken against persons who do not comply with the provisions of this article.



Section 2-27-13 - Deficiencies in analysis.

No deficiency shall exist in connection with the analysis or report on the analysis of any sample of a pesticide unless the deviation from guarantee is greater than plus or minus three percent of the amount guaranteed of one or more of the active ingredients or added ingredients claimed, except as provided by the commissioner by regulation approved by the State Board of Agriculture and Industries.



Section 2-27-14 - Prohibited acts.

(a) It shall be unlawful for any person to distribute, sell, offer for sale or keep for sale within the state or deliver for transportation or transport in intrastate commerce or between points within this state through any point outside this state any of the following:

(1) Any pesticide or device which has not been registered pursuant to the provisions of Section 2-27-9, or any pesticide if any of the claims made for it or any of the directions for its use differ in substance from the representations made in connection with the registration or if the composition of a pesticide differs from its composition as represented in connection with its registration; provided, that in the discretion of the commissioner, a change in the labeling of a pesticide may be made within a registration period without requiring reregistration of the pesticide.

(2) Any pesticide or device, unless it is in the registrant's or the manufacturer's unbroken immediate container and there is affixed to such container and to the outside container or wrapper of the retail package, if there be one, through which the required information on the immediate container cannot be clearly read, a label bearing:

a. The name and address of the manufacturer, registrant or person for whom manufactured;

b. The name, brand or trademark under which said article is sold;

c. The net weight or measure of the content, subject, however, to such reasonable variations as the commissioner may permit; and

d. Any other mandatory labeling requirements.

(3) Any pesticide which contains any substance or substances in quantities highly toxic to man, determined by the commissioner as provided in subsection (c) of Section 2-27-9, unless the label shall bear, in addition to any other matter required by this article:

a. The skull and crossbones;

b. The word "Poison" prominently in red on a background of distinctly contrasting color; and

c. A statement of an antidote for the pesticide.

(4) The pesticides commonly known as standard lead arsenate, basic lead arsenate, calcium arsenate, magnesium arsenate, zinc arsenate, zinc arsenite, sodium fluoride, sodium fluosilicate and barium fluosilicate, unless they have been distinctly colored or discolored as provided by regulations issued in accordance with this article, or any other white powder pesticide which the commissioner, after investigation of and after public hearing on the necessity of such action for the protection of the public health and the feasibility of such coloration or discoloration, shall, by regulation, require to be distinctly colored or discolored, unless it has been so colored or discolored.

(5) Any pesticide which is adulterated, contaminated or misbranded, or any device which is misbranded.

(b) It shall be unlawful:

(1) For any person to detach, alter, deface, or destroy, in whole or in part, any label or labeling provided for in this article or regulations promulgated under this article or to add any substance to, or take any substance from, a pesticide in a manner that may defeat the purpose of this article.

(2) For any person to use to his own advantage or to reveal, other than to the commissioner or proper officials or employees of the state or to the courts of this state in response to a subpoena, or to physicians, or in emergencies to pharmacists and other qualified persons for use in the preparation of antidotes, any information relative to formulas or products acquired by authority of Section 2-27-9.

(3) To disseminate any false advertisement.

(4) To hold or offer for sale, sell or distribute to the user any restricted-use pesticide or device without a license and unless the person to whom sale is made for use thereof, or his agent, to whom delivery is made holds a valid restricted pesticide-use permit issued by the commissioner.

(5) To purchase, use or possess a restricted-use pesticide without a pesticide-use permit.

(6) To purchase, use or dispose of a restricted-use pesticide or its container in a manner other than that stated on the purchase or use permit or in labeling or to use any pesticide in a manner inconsistent with its label or any other written, printed or graphic matter accompanying the pesticide or device at any time or to which reference is made on the label or in literature accompanying the pesticide or device, except to current official publications of the Environmental Protection Agency, the United States Departments of Agriculture and Interior, the Department of Health, Education, and Welfare, state experiment stations, state agricultural colleges and other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides.

(7) To hold or offer for sale, sell or distribute any pesticide where it has been determined that the use of the pesticide under subsection (e) of Section 2-27-9 is dangerous or harmful to humans, animals or the general environment and registration thereof has been refused or cancelled.

(8) To offer for sale, sell, purchase or transport any pesticide in any quantity, bulk or otherwise, in any container which fails to meet the specifications determined and established by the commissioner pursuant to regulations approved by the State Board of Agriculture and Industries. Such rules and regulations with respect to the movement or transportation of any pesticide shall be consistent with rules, regulations or other requirements of the federal Department of Transportation, Interstate Commerce Commission or other federal agency or department.



Section 2-27-15 - Suspension from sale, seizure and condemnation.

Any pesticide, pesticide container or device that is distributed, sold or offered for sale within this state or delivered for transportation or transported in intrastate commerce or between points within this state through any point outside this state in violation of any of the provisions of this article shall be subject to suspension from sale, seizure and condemnation in accordance with the provisions of Article 2 of Chapter 2 of this title.



Section 2-27-16 - Penalty for violation of article; injunctions.

(a) Any person who shall violate any of the provisions of this article declared to be unlawful or who shall fail or refuse to perform any duty or requirement imposed by the provisions of this article, or who shall violate any rule or regulation duly promulgated under this article or who shall sell or offer for sale or distribute for sale any pesticide or device in violation of any of the requirements of this article shall be guilty of a misdemeanor and, upon conviction, shall be punished as now prescribed by law for such an offense. Fines imposed under this article shall be paid into the Agricultural Fund of the State Treasury.

(b) In addition to the penalty and other enforcement remedies of this article and notwithstanding the existence of an adequate legal remedy, the circuit court, or any judge thereof, shall have jurisdiction and for cause shown and upon a hearing to grant a temporary restraining order or preliminary or permanent injunction, or both, restraining and enjoining any person from violating or continuing to violate any of the provisions of this article or any rule or regulation promulgated under authority of this article. Said injunction shall be issued without bond. Any action commenced under this subsection based upon facts furnished by the commissioner or others having knowledge thereof shall be brought in the name of the State of Alabama; provided, that such action shall be brought upon the relation of the Attorney General and with his approval who shall be assisted by the district attorney or deputy district attorney for the county in which injunctive proceedings are filed.






Article 2 - State Laboratory.

Section 2-27-30 - Establishment and operation; policy committee and executive committee therefor.

The commissioner and state Department of Agriculture and Industries shall have authority to provide for the establishment and operation of a laboratory to obtain reliable analysis of raw and processed agricultural products, the materials used in production of agricultural products for harmful pesticide residues for the protection of public health and interest, to aid in developing and expanding markets for agricultural products, the protection and production of fish and wildlife, and the use of recreational areas as related to pesticide residues. In connection therewith, there shall be established a policy committee to be composed of the following:

(1) The Director, Alabama Cooperative Extension Service, who shall be chairman of the committee;

(2) The Commissioner of the Department of Agriculture and Industries;

(3) The Director, Alabama Experiment Station System;

(4) The State Health Officer;

(5) The Commissioner of the Department of Conservation and Natural Resources;

(6) The president, or a representative named by him, of the following organizations or associations:

a. Alabama Farmers Federation;

b. Alabama Dairy Products Association;

c. Alabama Feed Dealers Association;

d. Alabama Poultry Industry Association;

e. Alabama Fisheries Association;

f. Alabama Cattlemen's Association;

g. Alabama Pesticide Institute; and

h. A representative of the Alabama Farmers Federation Dairy Committee and one person engaged in the production and/or marketing of fruits and vegetables, to be appointed by the Commissioner of Agriculture and Industries.

The advisory committee may select from among their number an executive committee, who shall have and exercise such authority as the advisory committee may determine. The members of the advisory committee and executive committee shall not be entitled to any remuneration whatever for the performance of their functions. Members of such committee may be represented at meetings by their proxies.



Section 2-27-31 - Location.

Any laboratory established under the provisions of this article shall be located on property owned by Auburn University, which shall be leased to the Department of Agriculture and Industries by the trustees of the university.



Section 2-27-32 - Director.

The laboratory established under the provisions of this article shall be under the supervision and charge of a director appointed by the Commissioner of Agriculture and Industries, with the advice and consent of the policy committee, subject to the provisions of the state Merit System law, and his salary shall be fixed by the State Personnel Board, upon recommendation of the Commissioner of Agriculture and Industries, with the approval of the policy committee.



Section 2-27-33 - Additional powers and authority.

(a) In addition to the powers and authority heretofore authorized by law pursuant to Sections 2-27-30, 2-27-31 and 2-27-32, the pesticide residue laboratory heretofore established and now operated by the Department of Agriculture and Industries at Auburn University shall also be authorized to obtain reliable analysis of raw and processed agricultural products and other food products, fish, game, and other wildlife to detect the presence of any harmful drug residues for the protection of public health, to aid in developing and expanding markets for agricultural products, and for the protection and production of fish and wildlife and related purposes, which activities shall be in addition to the duties as now authorized by law for the operation of such laboratory.

(b) In addition to the testing and analysis authorized in subsection (a), testing and analysis may be performed as authorized in Section 2-2-33.






Article 3 - Application.

Section 2-27-50 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section.

(1) PESTICIDE.

a. Any substance or mixture of substances intended to prevent, destroy, control, repel or mitigate any insect, rodent, nematode, predatory animal, snail, slug, fungus, bacteria, weed or any other form of plant or animal life or virus, except virus on or in living man or other animal, that may infest, infect or be detrimental to vegetation, man, animal, structure or household or be present in any environment or which the commissioner may declare to be a pest;

b. Any substance or mixture of substances intended to be used as a plant regulator, defoliant or desiccant;

c. Any spray adjuvant such as a wetting agent, spreading agent, deposit builder, adhesive, emulsifying agent, deflocculating agent, water modifier or similar agent, with or without toxic properties of its own, intended to be used with any other pesticide as an aid to the application or effect thereof, whether or not sold separately from that of the pesticide with which it is to be used; and

d. Any other similar substance designated by the commissioner which is used or intended to be used for any of the above purposes.

(2) WEED. Any plant which grows where not wanted.

(3) PERSON. Any individual, firm, partnership, corporation, association or other legal entity or organization.

(4) COMMISSIONER. The Commissioner of Agriculture and Industries of the State of Alabama.

(5) BOARD. The State Board of Agriculture and Industries of the State of Alabama.

(6) CUSTOM APPLICATION OF PESTICIDES. Any application of pesticides to growing agricultural, horticultural or floricultural crops, rights-of-way or woodlands by aircraft or ground equipment for remuneration.

(7) AIRCRAFT. Any mechanism used in flight in the air that is designed for use, adaptable for use or that is used in applying pesticides as sprays, dusts, aerosols, fogs or in other forms.

(8) GROUND EQUIPMENT. Any machine, equipment or device other than aircraft that is designed for use, adaptable for use or that is used on land or water in applying pesticides as sprays, dusts, aerosols, fogs or in other forms.



Section 2-27-51 - Purpose of article.

The purpose of this article is to regulate, in the public interest, the application of pesticides. In recent years many new materials have been discovered or synthesized which are valuable and necessary for the control of insects, plant diseases and weeds; however, such materials when misused may seriously injure health, property, crops, wildlife, bees and fish. Pesticides may also injure man or animals, either by direct poisoning or by gradual accumulation of poisons in the tissues. The drifting or washing of pesticides into streams or lakes can cause appreciable damage to aquatic life. A pesticide applied by aircraft or ground equipment for the purpose of controlling diseases, insects or weeds in a crop which is not itself injured by the pesticide may drift, sometimes for miles, and injure or contaminate other crops and other things with which it comes in contact. Therefore, it is deemed necessary and in the public interest to provide some means of regulating the application of pesticides.



Section 2-27-52 - Exceptions to applicability of article.

This article shall not apply to the application of pesticides to lawns, trees or shrubs immediately adjacent to a dwelling or building nor to the use of pesticides or other chemicals for the control, eradication or prevention of termites or household pests. In no event shall this article be construed so as to apply to persons engaged in farming activities who use their own aircraft or ground equipment for the application of pesticides, unless such persons use this equipment for hire to service property not owned or leased by them, nor shall this article apply to municipalities, counties or the state or federal agencies, or subdivisions thereof, where such governmental agencies engage in the custom application of pesticides through employees of such agencies; provided, that nothing in this section shall be construed to exempt any person from the requirements of this article where such person performs custom application of pesticides by contract for any governmental agency. Any person issued a license pursuant to the requirements of this article shall not be required to procure a permit required by Chapter 28 of this title unless such person engages in work regulated, controlled and governed by the provisions and requirements thereof; but none of the provisions of this section shall be construed to exempt any person from being required to procure a license under requirements of this article and also a permit under requirements of Chapter 28 of this title where such persons engage in work regulated and governed by both of said statutes.



Section 2-27-53 - License - Required; fees; examination and certification; license restrictions.

(a) No person may engage in the custom application of pesticides within this state at any time without first procuring an annual license from the commissioner. The fee for such license which shall accompany the application for a license shall be established by the Board of Agriculture and Industries for the custom application of pesticides by the use of ground equipment. The fee for a license where the applicant will perform the custom application of pesticides by the use of a single aircraft shall be established by the Board of Agriculture and Industries. An applicant planning to use more than one aircraft for the custom application of pesticides, shall pay a fee established by the board for each additional aircraft used in such work; provided, that the total amount required to be paid for a license issued under this section shall not exceed $120.00, regardless of the number of planes to be used by the applicant. Any person who engages in the custom application of pesticides by the use of both ground equipment and aircraft shall pay an annual license fee established by the board to engage in such work where the applicant will use only one aircraft. If the applicant will use more than one aircraft, then a fee established by the board for each additional aircraft so used shall be paid as provided in this section, subject to the maximum amount therein specified. The license required under this section shall expire on December 31 of the year for which it is issued, and shall be renewable as of January 1 of the following year by payment of the annual license fee as prescribed in this section and upon compliance with the other requirements of this article. If the license fee is not paid by February 15, or within 45 days from the due date, a delinquent penalty of 10 percent shall be added to the amount thereof. The application for a license shall be on forms furnished by the commissioner and accompanied by the required license fee. The application shall give all of the following information:

(1) The name and address of applicant.

(2) The type of equipment he or she proposes to use, including the number of aircraft, if such equipment is to be used.

(3) Information regarding the applicant's qualifications and proposed operation.

(4) Such other information as may be necessary for the commissioner to determine whether or not he or she qualifies for a license.

Any amount improperly or illegally collected under this section as an overpayment may be refunded to the person entitled thereto in accordance with Section 2-1-6.

(b) The commissioner shall require the applicant to show upon written examination, given by the examining board created and existing under the provisions of Section 2-28-2, that he or she possesses adequate knowledge concerning the proper use and application of pesticides and the dangers involved and the precautions to be taken in connection with their safe use, handling and application, together with other factors related thereto. An applicant may also be required to demonstrate knowledge and ability of the effective use of pesticides for control, prevention, or eradication of diseases and insects as authorized under authority of Chapter 28 of this title. The examining board as presently constituted may consult others on the scientific staff of Auburn University for advice and assistance relating to requirements and qualifications for persons to engage in custom application of pesticides. An examination fee established by the Board of Agriculture and Industries shall be paid and shall accompany each application for an examination before any applicant for a license is entitled to take the examination for a license as required under this section. Before a license is issued to any applicant, the applicant must be certified by the examining board as qualified to perform the custom application of pesticides. A full-time employee of the applicant, who has been certified by the examining board as qualified to perform the custom application of pesticides, may be designated by the applicant as supervisor to be in charge of and responsible for applicant's custom application of pesticides, and the license may be issued designating the employee as supervisor, provided the applicant otherwise qualifies for a license. License fees and examination fees collected under this section, together with the amount of any fines levied under Section 2-27-62, shall be deposited in the State Treasury to the credit of the Agricultural Fund for use and expenditure for the administration and enforcement of this article.

(c) If the commissioner finds the applicant qualified, he or she shall issue an annual license to perform custom application of pesticides within this state. The license may restrict the applicant to the use of a certain type or types of equipment or pesticide, material, substance, or mixture thereof if the commissioner finds that the applicant is qualified to use only such equipment or pesticides. If the license is not issued as applied for, the commissioner shall inform the applicant in writing of the reasons therefor. In the event a license is refused or revoked by the commissioner, the applicant may appeal the action of the commissioner as provided in subsection (b) of Section 2-27-54.



Section 2-27-54 - License - Suspension, revocation or modification; appeals from actions of commissioner.

(a) The commissioner may suspend, pending inquiry, for not longer than 10 days and, after opportunity for a hearing, may revoke or modify the provision of any license issued under this section if he finds that the licensee is no longer qualified, has engaged in fraudulent business practices in the custom application of pesticides or has made any custom application of pesticides in a faulty, careless or negligent manner or has violated or fails or refuses to comply with any of the provisions and requirements of this article, or regulations promulgated thereunder.

(b) Any person aggrieved by any action of the commissioner in refusing to issue a license or in revoking any license may obtain a review thereof by filing an appeal to the board within 15 days after notice of denial or revocation of the license has been received by the applicant or licensee, which appeal must be heard by the board at its next regular meeting or at a special called meeting for this purpose; provided, that such appeal must be heard by the board not later than 30 days following the date on which an appeal is filed. The filing of an appeal shall not suspend the action of the commissioner in the revocation or denial of any license. The action of the board in denying or revoking any license may be reviewed by the Circuit Court of Montgomery County, Alabama, upon a complaint being filed in said court, accompanied by a bond for payment of all court costs, which bond must be approved by the register or clerk, and such appeal must be filed within 20 days after notice to the applicant or licensee of the board's decision. The commissioner shall have 20 days in which to enter his appearance after the petition is served upon him. The court shall have jurisdiction to affirm, set aside or modify the action of the commissioner and the board, and such proceedings in the circuit court shall determine by trial de novo whether the applicant is entitled to the license under the requirements of this article.



Section 2-27-55 - License - Nonresidents.

Any person who performs the custom application of pesticides who is a nonresident of this state shall be required to obtain a license as required under Section 2-27-53 and comply with all of the other requirements of this article. Nothing herein shall prevent the commissioner, with approval of the board, from providing for issuing reciprocal licenses to residents of other states that recognize and accept licenses issued under this article to residents of this state who perform custom application of pesticides.



Section 2-27-56 - Surety bond or liability insurance.

Each applicant for a license to perform the custom application of pesticides shall, before a license is issued to him, furnish and file with the commissioner a surety bond in which the State of Alabama is named as obligee in the sum of $3,000.00 for each applicant operating ground equipment or not more than two aircraft. Where an applicant operates more than two aircraft, the amount of the bond required to be furnished shall be increased by the sum of $3,000.00 for each additional aircraft, provided the total amount of any bond required under this section shall not exceed the sum of $12,000.00. The bond shall be conditioned for the protection of, and that the licensee will answer in damages to, persons who may suffer legal damages as a result of licensee's custom application of pesticides or drift to plants, animals or property or by failure of licensee to comply with any of the requirements of this article, and rules and regulations duly adopted under authority thereof. Any person having a right of action against the principal named in such bond for damages caused by his application of pesticides may maintain an action against the principal and surety in such bond in the county where the work was performed; provided, that the aggregate liability of the surety to all such persons shall, in no event, exceed the amount of such bond. The filing of such bond shall not serve as a limitation of any liability for which he may be subject. Such bond as required in this section shall be written by a corporate surety company qualified to do business in Alabama. A liability insurance policy in an amount equal to not less than the amount of the bond insuring the licensee against legal liability proximately caused by his custom application of pesticides and written by an insurance company qualified and authorized to do business in the State of Alabama or by an eligible surplus line insurer or insurers, acceptable to the Commissioner of Insurance, may be filed with the commissioner in lieu of the surety bond as required in this section. The total and aggregate of the insurer for all claims shall be limited to the face amount of the liability insurance policy. A reasonable deductible clause may be included therein in an amount acceptable to the commissioner. The liability insurance policy need not apply to damages or injury to agricultural crops, plants or land being worked upon by licensee.



Section 2-27-57 - Rules and regulations - Generally.

The commissioner, with the approval of the board, is hereby authorized to promulgate such rules and regulations as are reasonable and necessary to carry out the evident intent and purpose of the provisions and requirements of this article; provided, that any such regulations shall not be inconsistent with regulations by the state or federal government respecting safety in air navigation or operation of aircraft. The commissioner shall consult with other officials before issuing regulations directly related to any matter within the jurisdiction of any other official of this state. Before any rules or regulations are promulgated or any existing rules and regulations are amended, as provided in this section, the commissioner shall give at least 10 days' notice to persons engaged in custom application of pesticides by aircraft or ground equipment that such rules and regulations are to be considered for adoption or for amendment by the board, in order that such persons may appear and be heard concerning the adoption or amending of any rules and regulations.



Section 2-27-58 - Rules and regulations - Type, time and method of application of pesticides.

The commissioner may, by rules and regulations, after public hearing, with approval of the board, prescribe the pesticides or methods to be used for application thereof and prohibit or limit the use of certain pesticides during certain seasons of the year and the methods of application to such an extent as may be necessary to provide protection to health, the environment and property. In issuing such regulations, consideration shall be given to pertinent research findings and recommendations of other agencies or institutions of this state or of the federal government. Each aircraft and ground equipment used in the custom application of pesticides shall have attached thereto a decal or other identifying mark issued by the commissioner.



Section 2-27-59 - Rules and regulations - Disposal and handling of pesticides.

No person shall discard, dispose of or otherwise handle any pesticide or pesticide containers in such manner as to cause direct injury or damage to man, animals, wildlife or other property or to pollute any stream, water or waterway in any manner harmful or injurious to any wildlife or other things. The commissioner, with the approval of the board, is authorized to promulgate rules and regulations governing and controlling the discarding and handling of such pesticides and pesticide containers.



Section 2-27-60 - Records and reports.

The commissioner, with approval of the board, may, by rules and regulations, require any licensee to maintain such records and to furnish reports giving such information with respect to a particular application of pesticides and such other relevant information as may be deemed necessary for the administration and enforcement of this article.



Section 2-27-61 - Inspections; enforcement of article.

(a) For the purpose of carrying out the provisions of this article, the commissioner or his inspectors and agents may enter upon any public or private premises at reasonable times in order to have access for the purpose of inspecting any aircraft or ground equipment used in custom application of pesticides as regulated by this article. Inspectors and authorized agents of the commissioners shall also be authorized and empowered to inspect, examine and review the books and records as may be required to be kept and maintained by a licensee under requirements of Section 2-27-60. Any person who shall refuse, hinder or obstruct any authorized agent of the commissioner by refusing to allow entrance or access to equipment or books and records of a licensee shall be guilty of a misdemeanor and punishable under Section 2-27-62.

(b) When it is determined that legal action is necessary for the enforcement or compliance with the requirements of this article, the commissioner shall refer the facts to the Attorney General for appropriate legal action pursuant to Section 2-27-62.



Section 2-27-62 - Penalty for violations of article; injunctions.

(a) General penalty. Any person who shall violate the provisions or requirements of this article, or rules and regulations promulgated under this article, or who engages in the custom application of pesticides without having a license therefor or who shall fail or refuse to perform any duty or requirement imposed by the provisions of this article shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $25.00 nor more than $500.00 and, within the discretion of the court, may also be imprisoned for a term not to exceed six months.

(b) Remedy by injunction. In addition to the penalty prescribed in subsection (a) of this section and notwithstanding the existence of an adequate legal remedy, the circuit court, or any judge thereof, shall have jurisdiction and for cause shown and upon a hearing to grant a temporary restraining order or a preliminary or permanent injunction, or all, restraining and enjoining any person from performing the custom application of pesticides, as same is defined in this article, without having a valid permit as required by said article or after such a permit has been revoked or violating, or continuing to violate, any of the requirements of this article, or any rule or regulation adopted under authority thereof. Complaints for injunctive relief as authorized under this subsection shall be filed in the circuit court of the county of residence of the person who performs work or services in violation of this article or in the county where such unauthorized work is performed. Any restraining order or injunction issued under this subsection shall be issued without a bond. Any action commenced under this subsection based upon facts furnished by the Commissioner of Agriculture and Industries or others having knowledge thereof may be brought in the name of the State of Alabama; provided, that such action shall be brought upon the relation of the Attorney General and with his approval, and such officer shall, upon his request, be assisted by the district attorney of the judicial circuit or deputy district attorney for the county in which injunctive proceedings are filed.



Section 2-27-63 - Article deemed cumulative.

The provisions of this article are cumulative and shall not repeal any other laws or parts of laws unless such laws or parts of laws are in direct conflict with the provisions of this article, and, then such laws or parts of laws are repealed only to the extent that same conflict with the provisions of this article. The provisions of this article shall not be construed to repeal, amend or modify the provisions or requirements of Chapter 28 of this title, as it is hereby intended that the provisions of this article are cumulative and supplemental to the provisions and requirements of said provisions.









Chapter 28 - ENTOMOLOGY, PLANT PATHOLOGY, HORTICULTURE, FLORICULTURE AND TREE SURGERY.

Section 2-28-1 - Definitions.

When used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ENTOMOLOGICAL WORK. Receiving fees for advice or prescriptions for the control or eradication of any insect pest or rodent or for actual spraying, dusting, fumigating, or any other methods used for the control or eradication of any insect pest or rodent.

(2) PATHOLOGICAL WORK. Receiving fees for advice or prescriptions for the control or eradication of any plant disease, for actual spraying, or any other methods used for the control or eradication of any plant disease.

(3) HORTICULTURAL AND FLORICULTURAL WORK. Receiving fees for landscaping and setting of plants, or for the sale of any plants for which the seller contracts to render future services.

(4) TREE SURGERY WORK. Receiving fees for tree surgery, including but not limited to, cavity filling or repair, bracing, cabling, and wound treatment of shrubs and trees. Tree surgery work shall not include pruning, feeding, budding, or grafting of trees, shrubs, or wounds made and treated during pruning.

(5) STRUCTURAL PEST CONTROL WORK. That branch or type of entomological, pest control, or eradication work which involves the performance of work or giving advice or prescriptions for compensation for the prevention, control, or eradication of insects, vermin, rodents, pest animals, fungi, or other wood destroying organisms in household structures, commercial buildings, or other structures by the use of insecticides, rodenticides, repellants, chemicals, mechanical devices, or structural modifications, as well as a fumigation of products, containers, structures, or transportation vehicles.

(6) BRANCH OFFICE. A place of business at an established location other than the main office having equipment and three or more employees directly engaged in structural pest control work from the place of business, which is a subdivision or branch of the main office, point of headquarters, or principal operation of the firm.

(7) SUBOFFICE. A place at an established location other than the main office or branch office having equipment and less than three employees directly engaged in structural pest control work from the location, which shall not be more than 100 road miles from the branch office or main office of the firm. It is not required that any employee of a suboffice be certified by the commissioner for the structural pest control work performed from the office.

(8) CERTIFIED OPERATOR. A person who has been certified by the commissioner as qualified to supervise the operation of a main office or a branch office.

(9) BRANCH SUPERVISOR. A person who has been certified by the commissioner as qualified to supervise the operation of a branch office only. In no event shall the person be qualified to supervise structural pest control work from a main office.

(10) COMMISSIONER. The Commissioner of Agriculture and Industries.

(11) DEPARTMENT. The Department of Agriculture and Industries.

(12) WEED CONTROL WORK. Receiving fees for advice or prescription for the control or eradication of any weed or for actual spraying or other methods used for the control and eradication of any plant which grows where not wanted.

(13) CERTIFICATION. The recognition by the commissioner that a person is competent and thus authorized to perform and/or supervise professional work or services in the category or categories listed on said certification permit.

(14) CERTIFICATION PERMIT. A document issued by the commissioner attesting that all standards have been met in competency in one or more categories and/or subcategories of professional work or services.

(15) BUSINESS LOCATION. Any location in or from which professional work or services are solicited, accepted, or conducted, and identified as a main office, branch office, or suboffice by permit.



Section 2-28-2 - Persons engaged in entomological, pathological, horticultural and floricultural and tree surgery work or services to be examined by commissioner.

Persons engaging in professional work or services pertaining to entomological work, pathological work, horticultural and floricultural work, and tree surgery work as defined in Section 2-28-1 shall be examined by the commissioner.



Section 2-28-3 - Promulgation of rules and regulations to regulate persons engaged in work or services governed by chapter, etc.

The commissioner with the approval of the State Board of Agriculture and Industries may adopt and promulgate rules and regulations that are reasonable and necessary to carry out the intent and purpose of this chapter and to regulate persons engaged in professional services or work defined in this chapter to prevent fraudulent and unauthorized practices of those professional services or work.

In order to ensure that persons issued a permit or certified under this chapter are capable of performing a high quality of workmanship and continue to meet the requirements of a changing technology and assure a continued level of competence and ability, the commissioner with the approval of the State Board of Agriculture and Industries, is hereby authorized and empowered to make rules and regulations with respect to:

1. The qualifications and residency requirements of an applicant for certification and a permit to engage in any one or more phases of professional work or service.

2. The type, frequency, and passing score of any examination given an applicant for certification and a permit under this chapter.

3. The methods and materials to be used in performing any work authorized by issuance of a permit and certification under this chapter.

4. Records to be made and maintained by persons issued a permit and persons certified under this chapter necessary for the commissioner to determine whether such persons are performing a high quality of workmanship.

5. Methods and procedures necessary and reasonable to protect the interests, health, safety, and welfare of the public and persons engaging in professional work or services where such work or services involve the use of pesticides.

6. The amount, kind, and frequency of training required of any employee of persons issued a permit or certification where such professional work or services involves the application of pesticides.

7. Any other matter deemed necessary to be regulated.



Section 2-28-4 - Permits; statements as to training and experience of applicants; examination.

(a) Permits generally; fees; delinquent penalty; subcategories of structural pest control permits and fees. Before any person engages in professional work or services as defined in this chapter or before any person may solicit professional work or services through advertising or in any other manner, the person shall apply for and obtain from the commissioner an annual permit on forms furnished for this purpose accompanied with the annual permit fee which shall be established by the Board of Agriculture and Industries not to exceed $200. Structural pest control work as defined in subdivision (5) of Section 2-28-1 shall be divided in the following subcategories: (1) Control of wood-destroying organisms by any method other than fumigation, (2) Control of industrial, institutional, and household pests by any method other than fumigation, (3) Fumigation pest control. The annual permit fee for persons engaged in the type of entomological work known as structural pest control work as defined in subdivision (5) of Section 2-28-1 shall be established by the board for each subcategory of work a person is qualified to perform. Any person engaged in structural pest control work who conducts the work from more than one location or place of business that is a branch office as defined in subdivision (6) of Section 2-28-1 shall be required to obtain a branch office permit for each branch office, and the permit fee shall be established by the board for each branch office and for each subcategory of work a person is qualified to perform. If a person conducts structural pest control work from an additional location designated as a suboffice as defined in subdivision (7) of Section 2-28-1, the person shall be required to obtain a suboffice permit for each suboffice, and the permit fee shall be established by the board for each suboffice and for each subcategory of work a person is qualified to perform. All permits shall expire on September 30 and shall be renewed by October 1 upon payment of the annual permit fee prescribed by this subsection and upon compliance with the other requirements of this chapter. If the permit fee is not paid by November 1 or within 31 days from the date on which the fee is due, a delinquent penalty established by the board shall be added to the amount.

(b) Number of permits required. When a person has qualified for a permit to perform more than one type or branch of professional work or services, other than structural pest control work, only one permit shall be required to be obtained by the person, and the permit shall specify each type of professional work or service that the person is authorized to perform. When a person has qualified for a permit to perform more than one type or branch of structural pest control work, the person shall be required to obtain only one permit, that shall specify each type of work that the person is authorized to perform. Any person who performs structural pest control work from a branch office as defined in this section shall also be required to obtain a branch office permit for each branch office. Any person who performs structural pest control work from a suboffice as defined in this section shall also be required to obtain a suboffice permit for each suboffice.

(c) Statements of applicants as to training and experience; testing and examination; issuance of permits; disposition of fees. The commissioner, pursuant to rules and regulations promulgated pursuant to this chapter, may require applicants for a permit to submit statements as to training and experience in professional work or services, and applicants shall be required to pass any test or examination for each type of professional service or work as the commissioner may prescribe. An examination fee established by the board shall accompany each application for each examination taken by the applicant. All permit fees and examination fees collected under this section shall be deposited in the State Treasury to the credit of the Agricultural Fund for the administration and enforcement of this chapter. Before a permit is issued to any applicant, the applicant shall be certified by the commissioner as qualified to perform the type of professional work or services for which a permit is desired. A full-time employee of an applicant who has been certified by the commissioner as qualified to perform the type or branch of professional work or service in which the applicant desires to engage may be designated by the applicant as a supervisor to be in charge of and responsible for the applicant's professional work or services, and the permit may be issued designating the employee as a supervisor.



Section 2-28-5 - Minimum qualifications for applicants for permits to engage in structural pest control work; applicants to present evidence as to qualifications to commissioner; issuance of permits.

(a) Every applicant for examination for a permit to engage in structural pest control work, including those who will be designated as certified operators or branch supervisors as provided for in Section 2-28-8, shall have a knowledge of the practical and scientific facts underlying the practice of structural pest control work and the necessary knowledge and ability to recognize and control those hazardous conditions which may affect human life and health. Applicants for certified operators' or branch supervisors' permits, before being eligible to take an examination for structural pest control work, shall present satisfactory evidence to the commissioner relative to his or her qualifications.

(b) Before a permit is issued to any applicant, the applicant shall be certified by the commissioner as qualified to perform the type or branch of professional work or service for which a permit is desired. Any full-time employee of the applicant who has been certified by the commissioner as qualified to perform the type or branch of professional work or service in which the applicant will engage may be designated by the applicant as a certified operator or branch supervisor to be in charge of and responsible for the applicant's professional work or service, and the permit may be issued naming that employee as certified operator or branch supervisor.



Section 2-28-6.1 - Certification permit, continuing education; expiration and renewal; disposition of fees.

Persons certified by the commissioner shall be issued a certification permit upon which are designated the various categories and/or subcategories of professional work or services such person is authorized to perform or supervise. Persons certified shall be required to maintain this certification through continuing education. The amount, kind, and frequency of continuing education required of a certified person shall be established pursuant to rules and regulations as authorized under this chapter. The fees for renewal of certification permit shall be established by the Board of Agriculture and Industries not to exceed fifty dollars ($50) per category and per subcategory of professional work or services that such persons are certified to perform or supervise. The board shall promulgate rules and regulations which shall establish expiration and renewal schedules for certification permits issued under this chapter. Certification permit fees collected under this section shall be deposited in the State Treasury to the credit of the Agricultural Fund.



Section 2-28-7 - Denial or revocation of permits by commissioner and appeals therefrom.

Upon determination by the commissioner that any person certified or having a permit issued under the provisions of this chapter or any person who has applied for such certification or a permit has violated or failed to comply with any of the provisions or requirements of this chapter or any rules and regulations promulgated thereunder, the commissioner shall be authorized to revoke such certification or permit, or both, or he shall refuse to issue a certification or a permit, or both, to an applicant therefor. The performance of unauthorized work not covered by a permit, making misrepresentations or any fraudulent practices, failure to perform a contract, failure to have in its employ, when required, a certified operator or branch supervisor or use or continued use of ineffective methods or materials shall also be valid grounds for revocation of a certification or a permit; provided, however, that no certification or permit shall be revoked unless the holder thereof shall be given at least 10 days' notice that such action is to be considered by the commissioner with an opportunity being given for a hearing before the commissioner.

Any applicant refused or denied a certification or permit, or both, or any person whose certification or permit, or both, are revoked shall be entitled to appeal such action of the commissioner to the State Board of Agriculture and Industries by filing with the commissioner within a period of 15 days a written notice or demand for review of the action of the commissioner in denying or revoking a certification or permit, or both. The State Board of Agriculture and Industries shall review the action of the commissioner and make a finding as to whether the certification or permit, or both, shall be issued or revoked. Any person denied or refused a certification or permit or any person whose certification or permit has been revoked by action of the commissioner shall have the right to appear before the board and be heard in support of his appeal. Any person whose certification or permit to perform work or services as regulated under this chapter has been revoked shall not be eligible to have such a certification or permit again issued to him for a period of not less than one year following the date on which such a certification or permit was revoked. Nothing contained in this chapter shall require the commissioner to issue a certification or permit to any person who has been convicted for a violation of this chapter.



Section 2-28-8 - Regulation of performance of structural pest control work generally.

(a) Conduct of business generally; operation and supervision of main offices, branches, and suboffices. Every person who engages in structural pest control work shall conduct the work from an established location or place of business, and the person or another individual as a full-time resident employee of the person who has been certified by the commissioner as being qualified for a permit as a certified operator shall be in charge of and responsible for the person's structural pest control work. The residence of the owner or an employee from which structural pest control work is conducted may be considered an established location. Where a person has more than one separate place of business or location, the person shall obtain a permit for each separate location or place of business, and each separate location from which structural pest control work is conducted, including a branch office but not including a suboffice, shall be under the full-time supervision of an individual who has been certified by the commissioner as qualified to conduct the type of structural pest control work that the person offers to perform. No person having a permit required under this chapter or who has been certified by the commissioner as qualified for a permit shall be assigned or designated to supervise the activities of more than one main or principal office or more than one branch office.

Work performed from a suboffice shall be under supervision of the main or a branch office of the firm which is not more than 100 road miles from the suboffice, and the supervisor at the main or branch office shall be responsible for the work of the suboffice. Every permit holder shall notify the commissioner in writing of any change of address or the opening or closing of an office, branch, or suboffice or change in certified operators or branch supervisors within 10 days after the change has been made.

(b) Additional requirements for structural pest control work. Any person who has been granted a right or a franchise from another person to conduct structural pest control work as a separate company, firm, or corporation shall qualify and comply with all of the requirements of this chapter before the company, firm, or corporation is entitled to a permit under this chapter authorizing it to engage in structural pest control work. Any individual, firm, or corporation who allows others to use its permit, or certification, or both to avoid compliance with this chapter shall be guilty of a violation of this chapter and shall be punished as prescribed and shall be subject to having their permit or certification or both revoked by the commissioner after hearing as provided in the Administrative Hearing Act.

Persons engaged in structural pest control work by the treatment of buildings or structures shall use for the treatment a chemical with a toxic or other effective base or employ other effective methods to be approved by the commissioner under regulations adopted by the State Board of Agriculture and Industries for this purpose. The department through its agents or employees may enter upon any private premises at reasonable times to examine and test any chemicals or other methods used or employed for structural pest control work by any person engaged in that work. The department may, through its agents or employees, examine records of persons engaged in structural pest control work, including, but not limited to, contracts, invoices, guarantees, documents, and other records as are necessary to determine whether the requirements of this chapter are being complied with. Failure or refusal by persons engaged in structural pest control work to allow those agents or employees access to documents and records shall constitute a violation of this chapter and shall also be grounds for revoking its permit or certification or both.

In addition to the requirements of this chapter, each person who has been issued a permit to engage in structural pest control work, including, but not limited to, subterranean termite eradication or control work, shall have his or her unit or equipment marked for easy identification in accordance with rules and regulations authorized pursuant to this chapter.



Section 2-28-9 - Regulation of performance of subterranean termite eradication and control work generally.

Persons engaged in subterranean termite eradication and control work shall be required to file a monthly report with the commissioner containing such information relative to work performed as may be required by rules and regulations duly adopted as authorized under provisions of this chapter in order that it may be determined whether persons having been issued a permit are complying with the requirements of this chapter. Every person engaged in subterranean termite eradication and control work shall make an annual inspection of each job done during the term of the contract and shall report to the building owner in each instance as to whether or not there has been a reinfestation of subterranean termites. If a contract for termite eradication work provides for inspections of such work at intervals of less than one year, such inspections shall be made as required by the terms of the contract, and failure or refusal to make such required inspections or any retreatment or other related work as required by a contract shall constitute a valid and sufficient reason for revocation of the permit.



Section 2-28-10.1 - Financial responsibility.

(a) The commissioner with the approval of the State Board of Agriculture and Industries may promulgate rules and regulations which require any applicant for a permit to perform professional work or services to provide evidence of his ability to properly indemnify persons damaged in any manner by the use or application of pesticides. The amount and form of indemnification required shall be determined by rules and regulations promulgated by the commissioner with the approval of the State Board of Agriculture and Industries.

(b) The commissioner with the approval of the State Board of Agriculture and Industries, may promulgate rules and regulations requiring an applicant for a permit to perform professional work or services to furnish and file with the commissioner a surety bond payable to the State of Alabama. The surety bond shall be conditioned that the principal therein named shall honestly and in a skillful and workmanlike manner conduct and practice his said business or profession. The amount of this surety bond shall be determined by rules and regulations adopted and promulgated by the commissioner with the approval of the State Board of Agriculture and Industries.

(c) Any rules and regulations adopted pursuant to this section may provide for conditions, limitations, and requirements concerning financial responsibility required by this section as deemed necessary including, but not limited to, notice of reduction or cancellation of coverage and deductible provisions. Such rules and regulations may classify financial responsibility requirements according to the separate permit classifications and subclassifications. Failure or refusal to meet and maintain financial responsibility requirements as required by this section and rules and regulations shall constitute a valid and sufficient reason for revocation of any permit issued under this chapter.

Pending adoption of rules and regulations, the statutory requirements for bond and insurance shall remain in effect.



Section 2-28-11 - Penalties for violations of provisions of chapter or rules or regulations promulgated hereunder; injunctive proceedings to restrain performance, etc., of professional work or services without permit.

(a) Penalties. Any person who engages in professional work or services as defined in this chapter or any person who solicits such work through advertising or in any other manner without having a permit as required by said chapter or any person who violates any of the provisions or requirements of this chapter or any rules and regulations adopted and promulgated as authorized under said chapter by failure to comply with any of the requirements or rules and regulations of said chapter shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $25.00 nor more than $500.00 and, within the discretion of the court, may also be imprisoned for a period not to exceed six months. Fines paid for such violations shall be deposited in the State Treasury to the credit of the Agricultural Fund.

(b) Injunctive relief. In addition to the penalty provided hereunder, the circuit court or any judge thereof shall have jurisdiction, for cause shown to grant a temporary restraining order or a permanent injunction or both restraining and enjoining any person from performing any professional work or services as defined in this chapter or from soliciting such work without having a valid permit as required by said chapter or after such a permit has been revoked. Petitions for injunctive relief as authorized under this subsection shall be filed in the circuit court of the county of residence of the person who performs work or services in violation of this chapter or in the county where such unauthorized work is performed. Any temporary restraining order or permanent injunction issued under this subsection shall be issued without a bond. Any action commenced under this subsection based upon facts furnished by the Commissioner of Agriculture and Industries or others having knowledge thereof may be brought in the name of the State of Alabama; provided, that such action shall be brought upon the relation of the Attorney General and with his approval and such officer shall upon his request be assisted by the district attorney or deputy district attorney of the judicial circuit in which injunctive proceedings are filed.



Section 2-28-12 - Applicability of chapter.

The provisions of this chapter shall apply only to persons who solicit work and to persons engaging in a business or profession regulated under the provisions of this chapter, but in no event shall it be construed so as to apply to any person employed by the owners or others in possession of property to work under their supervision as an employee in grafting, spraying, dusting cotton or other similar work.






Chapter 29 - SALE OF FARM PRODUCE BY COMMISSION MERCHANTS.

Section 2-29-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) COMMISSION MERCHANT. Every person who shall receive, sell or offer for sale on commission within this state any kind of farm products.

(2) FARM PRODUCTS. Except as otherwise provided, such term shall include all agricultural, horticultural, vegetable and fruit products of the soil, meats, marine food products, poultry, eggs, dairy products, wool, hides, feathers, nuts and honey, but shall not apply to seeds sold at retail, nor include timber products, tea, coffee or pelts of fur-bearing animals.



Section 2-29-2 - Commission merchant's permit required; application for permit; issuance of permit; duration; permit fee.

No person shall within this state engage in the commission business as a commission merchant without a permit therefor. Every commission merchant shall annually, on or before October 1, file an application with the commissioner for a permit to do a commission business in farm products. Such application shall state the kind or kinds of farm products which the applicant proposes to handle, the full name of the person, firm, exchange, association or corporation, the full name of each member of the firm or the names of all the officers of the exchange, association or corporation and the city, town or village and street number where the particular business is to be conducted. Unless the commissioner refuses the application on one or more of the grounds provided in Section 2-29-5, he shall issue to such applicant, upon the payment of proper fees and the execution and delivery of a bond as provided in Section 2-29-4, a permit entitling the applicant to conduct a commission business at the place named in the application until October 1 next following. The fee for every such permit shall be $10.00.



Section 2-29-3 - Expiration date of permits.

Every permit issued under the provisions of this chapter shall be deemed to have expired by limitation at midnight of the last day of the period for which such permit was granted in the first instance.



Section 2-29-4 - Bonds of commission merchants; institution of civil actions upon bonds.

Before any permit shall be issued, the applicant therefor shall make and execute to the State of Alabama a surety bond in the penal sum of $1,000.00, said bond to be filed in the office of the commissioner. Said bond is intended and shall be so conditioned as to secure the faithful account for and payment to the consignor of the proceeds of all farm products handled or sold by such commission merchants. Every such bond shall cover every transaction (within its scope) occurring at any time after its filing and until 60 days after any new bond shall be filed. If at any time the commissioner is of the opinion that the responsibility of any surety or sureties on any existing bond is or is in danger of becoming impaired for any reason, he shall require the giving of a new bond with good and sufficient surety or sureties. Subject to the foregoing provision, upon issue of a new permit to a commission merchant theretofore licensed, no new bond shall be required, but the old bond theretofore given shall continue in force, unless the sureties on such old bond notify the commissioner in writing before October 1 in any year of dissent from such continuance. In the latter event, a new bond shall be required. Civil actions upon the appropriate bond or bonds may be brought (but only within one year after accrual) directly by the consignor, his representatives or assigns in any court of competent jurisdiction to recover for any loss or damage resulting from any breach or breaches of conditions of such bond or bonds.



Section 2-29-5 - Authorization and grounds for denial or revocation of permits by commissioner.

The commissioner may refuse to grant or may revoke any permit, as the case may be, upon any one or more of the following grounds:

(1) That a final judgment for the recovery of money has been entered against the applicant or permittee because of any failure to account for or pay over the proceeds of any farm products consigned to such applicant or permittee, which judgment stands unsatisfied after return of execution;

(2) That fraudulent or fictitious charges have been made by the applicant or permittee for the handling, sale or storage of or for any service in connection with the handling, sale or storage of any farm products consigned to the applicant or permittee for sale;

(3) That the applicant or permittee has willfully failed or refused to render an account of sale or to make settlement thereon within the time or in the manner by this chapter required;

(4) That the applicant or permittee, with intent to defraud, has made any material false statement as to the condition, grade, quality or quantity of farm products received for sale on commission;

(5) That the applicant or permittee, with intent to defraud, has made to any consignor any false statement as to the condition of the market for any farm products;

(6) That the permittee was guilty of fraud in the procurement of a permit; or

(7) That the permittee has failed or refused to make a new bond required by the commissioner under the provisions of this chapter.



Section 2-29-6 - Proceedings for review of denial or revocation of permit by commissioner.

Any act of the commissioner in refusing to grant or in revoking any permit may be reviewed by the circuit court of the county in which the business affected is or is proposed to be located, upon filing of a complaint in such court, within 10 days after notice to the applicant or permittee of the commissioner's decision. Such complaint shall be entitled in the name of the applicant or permittee as plaintiff against the commissioner as defendant. Such complaint shall set forth the action of the commissioner complained of and request its reversal. It shall be the duty of the commissioner to serve an answer to such complaint within 30 days after being notified by the plaintiff of its filing. The action shall be heard de novo by the court. The judge of the circuit court shall determine from the evidence whether the refusal or revocation of the permit is or is not justified under this chapter and enter his decision accordingly, and such decision, subject to the right of appeal which shall lie as in other civil actions, shall be binding upon the parties. Pending final determination, any permit revoked shall be deemed in full force and effect, unless it sooner ends by expiration of its term.



Section 2-29-7 - Maintenance of records by commission merchants as to handling, storage or sale of farm products.

It shall be the duty of every commission merchant upon receipt of any farm products for sale on commission to make and keep a correct record thereof, showing in detail the following with reference to the handling, sale or storage of any such farm products: the name and address of the consignor, the date received, the grade, quantity and condition when received, the amounts sold, the date of each sale, the price for which sold, itemized statement of the expenses connected with or incurred in making sale and to whom sold, including the complete name and address. A copy of such record and account of sale of such farm products, together with remittance in full of the amount realized by such sale, less expenses and commission, shall be mailed to the consignor within 48 hours after the consummation of and in no case shall such remittance be delayed for a longer period than seven days after the date of consummation of the sale of such farm products or any part thereof, unless such longer period shall have previously been agreed upon by contract in writing between the consignor and such commission merchant. It shall also be the duty of every commission merchant to retain a copy of every record of account of sales made as required by this section for a period of one year from the date thereof, which copy shall at all times be available for and open to the inspection of the commissioner. The burden of establishing the accuracy and correctness of any such record or account of sales or copy thereof shall rest upon the commission merchant making such record or account of sales.



Section 2-29-8 - Investigation of applicants and complaints against commission merchants by commissioner; conduct of proceedings as to revocation of permits.

The commissioner shall have power:

(1) Before granting a permit to any applicant to investigate the character and standing of such applicant;

(2) Upon the receipt of any verified complaint from any person pecuniarily interested showing or tending reasonably to show any violations of any of the provisions of this chapter, to investigate fully any transaction involving solicitation, receipt, sale or attempted sale of any farm products and, in furtherance of any such investigation, to require the production of and inspect or take copies of that portion of the ledgers, books, accounts, memoranda and any other documents belonging to or under the control of any commission merchant and bearing upon such transaction and, in the course of and in furtherance of such investigation, to require of any commission merchant a sworn statement of all the material facts relating to any such transaction. It shall be the duty of every commission merchant, upon reasonable request of the commissioner, to produce for his inspection memoranda and other documents aforesaid and to make and deliver to the said commissioner upon his request a sworn statement of all the material facts; and

(3) Upon reasonable grounds for believing that any commission merchant has committed some act or is in such a condition as to justify the revocation of his permit under the provisions of this chapter, to cite such commission merchant to appear before the commissioner and show cause why his permit should not be revoked for the reasons specified in such citation. Service of the citation may be personally or by registered or certified mail at least seven days before the hearing, which shall be held in the city or town in which is situated the place of business of the permittee. The commissioner, at such hearing, shall have power to administer oaths to and take the testimony of parties and any witnesses there produced for or against the permittee. Within 10 days after the hearing, the commissioner shall render his decision dismissing the proceedings or revoking the permit. It shall be the duty of the commissioner, immediately on the entry of such decision, to send by registered or certified mail a copy thereof to the permittee at the latter's business address.



Section 2-29-9 - Prohibited acts.

No person shall receive or offer to receive, sell or offer to sell on commission within this state any kind of farm products without a permit, except as permitted by this chapter. No person being a commission merchant in farm products shall knowingly impose any false or fictitious charge for handling or services in connection with farm products or, with intent to defraud, fail to account or make settlement therefor promptly and properly or, with intent to deceive, make any material false statement or statements as to market conditions or enter into any combination to fix the prices of farm products or, with intent to defraud, make any material false statement or report as to the grade, condition, markings, quality or quantity of goods, received or, without a permit, advertise or hold himself out as a commission merchant in farm products or directly or indirectly purchase for his own account goods received for sale on commission without prior written authority from the consignor or fail promptly to notify the consignor of any such purchase on his own account or fail forthwith to enter any such transaction of purchase on the record or account of sales (this clause shall not be construed as prohibiting any commission merchant from taking to account of sales, in order to close his day's business, miscellaneous lots or parcels of farm products remaining unsold, if such commission merchant shall forthwith enter such transaction in his account of sales) or willfully fail or refuse to comply with any provisions of this chapter; and every person violating any of the provisions of this section shall be guilty of a misdemeanor.



Section 2-29-10 - Regulation by municipalities of sale, etc., of farm products by farmers or other producers thereof.

It shall be unlawful for any municipality to charge the farmer or others engaged in the production of farm products of whatever nature any license fee for the sale or other disposition of such farm products produced by them at any place, nor shall such municipality prevent the sale of such products by the producer thereof when the said farmer shall have complied with all reasonable regulations for the sale of such products in such municipality.



Section 2-29-11 - Applicability of provisions of chapter.

This chapter shall not apply to the sale of farm products at public auction by an auctioneer acting as the agent of another to whom such farm products shall have been consigned, nor to farm products purchased outright and unconditionally or for cash f.o.b. at point of origin, nor to dealers who buy farm products solely through solicitation by means of circulars or price lists, stating plainly on the face of such literature that they are not commission merchants and do not make a charge against shippers for selling or handling such products and who do not in any fashion solicit farm products on consignment to sell for the account of the shipper.






Chapter 30 - AGRICULTURAL RESEARCH, EXPERIMENTAL AND EXTENSION WORK.

Article 1 - Alabama Cooperative Extension System.

Section 2-30-1 - Creation; operation; director; 1890 administrator.

(a) There shall be a single statewide Alabama Cooperative Extension System operated in connection with Auburn University and A&M University. The system shall be under the administration and supervision of a director, who shall be selected and appointed by the President of Auburn University and the President of Alabama A&M University, with the approval of their respective boards of trustees. The system shall be operated according to the Alabama Cooperative Extension System operational policies and procedures manual which cannot be changed without the consent of both Auburn University and Alabama A&M University. The director shall be an employee of Auburn University and one-half of the salary and benefits paid to the director shall be paid out of any appropriation to the extension system paid to Auburn University and one-half of the salary and benefits paid to the director shall be paid out of any appropriation to the extension system paid to Alabama A&M University.

(b) An 1890 administrator shall be employed by Alabama A&M University and paid from appropriations to the extension system paid to Alabama A&M University. The 1890 administrator shall provide leadership within the system as provided for in the Alabama Cooperative Extension System operational policies and procedures manual. The 1890 administrator shall be selected according to the criteria and procedures stipulated in the Alabama Cooperative Extension System operational policies and procedures manual.

(c) On November 1, 2005, the name of the Alabama Extension Service is changed to the Alabama Cooperative Extension System. All references to the Cooperative Extension Service of Auburn University, Alabama Agricultural Extension Service, or the Alabama Cooperative Extension Service contained in this code are changed to the Alabama Cooperative Extension System. All other laws, rules, regulations, and legal references of any kind to the extension service shall be changed to the Alabama Cooperative Extension System or extension system when this code is next reprinted and, as other laws, rules, regulations, and legal references are appropriate, timely, and economically feasible.



Section 2-30-2 - Objects, purposes and duties of extension service.

The objects, purposes, and duties of the extension system shall be to aid in diffusing among the people of both urban and rural Alabama useful and practical information on subjects relating to agriculture, forestry and natural resources, family and individual well-being, youth development, community and economic development, urban affairs, and other areas as needed. The extension system shall also aid in securing for expenditure in Alabama the full amounts of federal funds appropriated conditionally to Alabama by the Congress of the United States under an act approved May 8, 1914, and generally known as the Smith-Lever Act, for extension work in agriculture and home economics and other supplementary and related acts for extension work in agriculture and home economics.



Section 2-30-3 - Appointment, discharge, and compensation of employees.

The director, consistent with the respective policies and procedures for the appropriate university, may from time to time appoint, discharge, and fix the compensation of all necessary assistants and employees. The assistants and employees, insofar as their salaries or any part thereof is paid by the State of Alabama, shall be paid out of any appropriations to the extension system.



Section 2-30-4 - Appropriations.

Any appropriation made for the annual maintenance and operation of the Alabama Cooperative Extension System shall be paid upon requisition of the appropriate fiscal officer of Alabama A&M University or Auburn University, by warrants drawn by the Comptroller upon the Treasurer.






Article 2 - Establishment, Maintenance, etc., of Forest Research and Educational Programs.

Section 2-30-20 - Establishment, maintenance, etc., of forest research program; establishment of forestry and forest ranger courses and expansion of facilities for training in forestry.

(a) The Alabama Agricultural Experiment Station of Auburn University shall establish or expand and maintain a forest research program for the state designed to obtain basic and practical information pertaining to greater growth and better quality of timber and more varied and economical uses of forest products. To accomplish these purposes, investigations shall be conducted at the main station at Auburn and at such points throughout the state as may be deemed necessary to determine sound and progressive forest practices for each principal forest type of the state.

(b) The Auburn University shall establish a four-year course in forestry and a forest ranger course, and it shall expand the present facilities for the training in forestry of all agricultural students.



Section 2-30-21 - Supervision and control of research work.

All research work supported by the funds provided in this article shall be done under the supervision and control of the Director of the Alabama Agricultural Experiment Station.



Section 2-30-22 - Disposition of revenues from sale of timber or forest products, operations of experimental forestry units, etc.

Any revenue derived from the sale of timber or forest products or from other proceeds obtained from the operation of experimental forestry units or from the sale of any equipment shall be used for the lines of work authorized by this article.



Section 2-30-23 - Appropriation of funds by counties and municipalities; receipt of donations from counties, municipalities, individuals, etc.

(a) County commissions in the several counties of Alabama and municipalities of said state shall have full power and authority to appropriate funds for any of the purposes of this article.

(b) The Board of Trustees of Auburn University is hereby authorized and empowered to receive such donations as are from counties, municipalities, individuals, firms, organizations, corporations and companies for forwarding the purposes of this article.



Section 2-30-24 - Authorization and procedure for condemnation of lands for experimental work in forestry.

In the event any lands are approved by the Director of the Alabama Agricultural Experiment Station of Auburn University as suitable for experimental work in forestry and any county, municipality, person, firm, corporation or Auburn University is willing to pay the purchase price of said property that it may be donated to such public use and the person owning the same is unwilling to convey the same to Auburn University at a reasonable purchase price, the Governor may proceed to have the same condemned for such public use in the name of the State of Alabama as provided in Chapter 1 of Title 18 of this Code; provided, that no condemnation process authorized by this section shall be begun until the county, municipality, person, firm, corporation or Auburn University undertaking to pay the purchase price shall have entered into an agreement prepared by the Attorney General to promptly pay all judgments, costs and expenses of such condemnation proceedings and shall have given bond in some bonding company authorized to do business in the State of Alabama to faithfully and promptly execute the said agreement. The agreement for which provision is made in this section shall be filed with the Governor and the bond required shall be filed with and approved by the Governor.






Article 3 - Agricultural Experiment Station System.

Section 2-30-40 - Creation; operated in connection with Auburn University; director.

There shall be an Alabama Agricultural Experiment Station System under the charge of and operated in connection with Auburn University, and under the administration and supervision of a director, who shall be appointed by the president, with the approval of the board of trustees thereof, and shall hold office at their pleasure. The salary of the director shall be fixed by the president, with the approval of the board of trustees, and such part thereof as shall be fixed to be paid by the State of Alabama shall be paid out of any appropriation to the experiment station system as other salaries therefrom are paid.



Section 2-30-41 - Objects, purposes and duties of Agricultural Experiment Station System.

(a) The objects, purposes and duties of the Alabama Experiment Station System are:

(1) To conduct researches, experiments and investigations bearing upon and relating to the production, marketing, manufacturing, use and distribution of agricultural crops and products;

(2) To conduct researches, experiments and investigations for the production, marketing and curing of all kinds of livestock and livestock products that may be sold from or consumed on the farms of Alabama;

(3) To conduct researches, experiments and investigations for the production, culture and use of pasture plants and for the establishment, care, use and management of pastures;

(4) To conduct researches, experiments and investigations for the testing of all kinds of hay, feed and forage crops, including those that may be used for lawns and other sod crop purposes;

(5) To conduct researches, experiments and investigations for the testing of varieties of crops, including soil adaptation and improvement;

(6) To conduct researches, experiments and investigations for the testing of various fertilizers and fertilizer materials on the various soils and for various crops;

(7) To conduct researches, experiments and investigations for the production, marketing, storage and curing of fruit, nut and vegetable crops;

(8) To conduct researches, experiments and investigations for the study of plant and animal diseases and insect pests;

(9) To conduct researches and experiments dealing with forest production, management and use;

(10) To conduct researches dealing with soil erosion and problems arising from the waste of land due to soil erosion;

(11) To conduct researches to discover new uses of land;

(12) To make provision for the necessary land, buildings, fencing, livestock and other physical equipment needed for the research work provided for in this section;

(13) To conduct researches in game and fish production; provided, however, that any researches in game and fish production shall be in cooperation with or upon the advice of the director, so that there may be complete coordination between the work of the Alabama Agricultural Experiment Station System and that of the Department of Conservation and Natural Resources;

(14) To conduct researches in other similar important agricultural and economic problems, having for their object the development of a more permanent, more profitable and diversified agriculture, as future changing agricultural conditions may demand it; and

(15) To provide for the printing of the necessary bulletins, circulars, etc., in order that the citizens of Alabama may be acquainted with the results of said researches.

(b) All appropriations for the experiment station system and its work shall be devoted to these purposes.



Section 2-30-42 - Experimental fields.

Auburn University, through its director of the experiment station system, is authorized and required to conduct research work in different parts of the state on farms which shall be designated as experimental fields. The director may also conduct such experiments and researches in cooperation with the farmers throughout the state as he may deem necessary and feasible.



Section 2-30-43 - Researches and experiments under supervision of director; annual report.

All research work and experiments contemplated by the spirit and purpose of this chapter shall be carried out under the supervision of the director of the Alabama Experiment Station System of Auburn University, who shall make a report to the President of Auburn University at the end of each fiscal year.



Section 2-30-44 - Appointment, discharge and compensation of employees.

The director, subject to the approval of the President and Board of Trustees of Auburn University, shall have authority from time to time to appoint, discharge and fix the compensation of all necessary assistants and employees.






Article 4 - Central Artificial Insemination Unit.

Section 2-30-60 - Created; objects and purposes.

There is hereby created a central artificial insemination unit to be located at the Alabama Agricultural Experiment Station, Auburn, Alabama.

The objects and purposes of said central artificial insemination unit shall be to increase the milk and butterfat producing capabilities of Alabama dairy cows by means of artificial breeding, to develop improved methods of handling semen and delivering same to cooperating groups of Alabama dairy farmers, to study improvement in Alabama dairy cows resulting from artificial insemination and to print and disseminate the results of such studies and to train technicians to be competent to breed animals artificially.



Section 2-30-61 - Disposition of revenues derived from sale, etc., of semen, bulls, etc.

Any revenue derived from supplying semen to cooperating associations or from the sale of semen to other dairymen or the sale of bulls or equipment shall be applied to any of the lines of work authorized by this article.



Section 2-30-62 - Supervision of work under chapter.

The production of semen and other lines of work as proposed by the spirit and purpose of this chapter shall be carried out under the supervision of the Director of the Agricultural Experiment Station of Auburn University.









Chapter 31 - GRAIN DEALERS.

Section 2-31-1 - Definitions.

When used in this article, unless the context otherwise requires, the following terms shall have the following meanings:

(1) PRODUCER. The owner, tenant, or operator of land in this state who has interest in and who receives all or any part of the proceeds from the sale of the grain produced thereon.

(2) PERSON. Any person, firm, association, corporation or partnership.

(3) GRAIN. Corn, wheat, oats, rye, soybeans, barley, grain sorghums, or other commodities commonly referred to as grain.

(4) GRAIN DEALER. Any person owning, controlling or operating a grain elevator, mill, warehouse or other similar structure or a truck or tractor trailer unit, or both, and engaged in the business of buying or receiving grain from producers for resale, for storage, or for milling or processing or any person commonly referred to as a "grain broker" engaged in the business of buying grain for resale or for milling or processing or soliciting the sale, purchase, exchange or transfer of any grain purchased from the producer thereof, who does not own, control or operate a grain elevator, mill, warehouse or other similar structure or truck or tractor trailer unit used in connection with his grain business. A farmer of grain buying grain for his own use as seed or feed or dealers or processors of seed shall not be considered as being engaged in the business of buying grain for resale or for milling or processing.

(5) COMMISSIONER. The Commissioner of Agriculture and Industries of the State of Alabama.

(6) SEPARATE LOCATION. A storage facility separate and apart from other storage facilities owned or controlled by a grain dealer. The storage facility shall be deemed a separate location when the facility is operated or controlled from offices or headquarters different from other storage facilities, even though the grain dealer owns or controls all of the offices or facilities.



Section 2-31-2 - Applicability of this article.

The provisions of this article shall not apply to persons who buy for cash; that is, those who pay producers at the time of purchase in United States currency or check or their equivalent. Nor shall it apply to public warehouses required to be licensed and bonded under Sections 8-15-1 and 8-15-7.



Section 2-31-3 - License required; renewal; fees.

No person may engage in business as a grain dealer in the State of Alabama without a license therefor issued by the commissioner. Application for a license to engage in business as a grain dealer shall be filed with the commissioner and shall be on a form prescribed and furnished by the commissioner. The application shall set forth the name of the applicant, the principal officers, if the applicant is a corporation or the active members of a partnership, the location of the principal office or place of business of the applicant, the location or locations in this state at which the applicant proposes to engage in business as a grain dealer, the kind of grain which the applicant proposes to handle, the type of business which the applicant proposes to conduct, and additional information as the commissioner by regulation may require.

The application for an initial license may be filed at any time prior to beginning business as a grain dealer. The license shall be renewed annually on or before October 1.

The application for a license to operate as a grain dealer as defined in this article, or a renewal thereof, shall be accompanied by a filing fee determined by the amount of grain storage capacity. The filing fee shall be established by the Board of Agriculture and Industries.

A person with no storage capacity is required to pay a $25.00 filing fee. All license fees collected hereunder shall be deposited into the State Treasury to the credit of the Agricultural Fund.



Section 2-31-4 - Surety bond; requirements; waiver of bond requirements.

Every person licensed as a grain dealer shall have filed with the department a surety bond for each separate location signed by the dealer as principal and by a responsible company authorized to execute surety bonds within the State of Alabama. Such bond shall be in the principal amount to the nearest $1,000.00 equal to ten percent of the aggregate dollar amount paid by the dealer to producers for grain purchased from them during the 12 month period ending no more than 30 days prior to the time the dealer files to be licensed under this article. Persons who have been in the business of a grain dealer for less than one year are required to only meet minimum bond requirements their first year. Provided, that in any case the amount of the bond shall not be less than $25,000.00 or more than $100,000.00 for each separate location. Provided further, these bond requirements will be waived upon proof to the commissioner that such person is licensed under the United States Department of Agriculture Warehouse Act.



Section 2-31-5 - Bond payable to state with commissioner as trustee; beneficiary of bond; cancellation; trust fund agreement in lieu of bond requirements.

Such bond shall be made payable to the State of Alabama as obligee, with the commissioner as trustee, and shall be conditioned on the grain dealer and his compliance with this article, and shall be for the use and benefit of the producer from whom the grain dealer may purchase grain and who is not paid by such grain dealer, and shall not be cancelled during the period for which the license is issued, except upon at least 60 days notice in writing to the commissioner. In no such event shall the total aggregate liability of surety exceed the face amount of its bond.

In lieu of the above bond requirements a grain dealer may file and maintain a bond equivalent in the form of a trust fund agreement based upon cash, or fully negotiable bonds of the United States government or of the State of Alabama. All other provisions of the above bond requirements shall be applicable to trust fund agreements.



Section 2-31-6 - Fire and extended coverage insurance required; certificate filed with commissioner; cancellation.

Before a license shall be issued to the applicant, he shall file with the commissioner a certificate which shall indicate that he has a fire and extended coverage insurance policy in effect and in amount that shall cover the grain of all depositors while in his custody for the full insurance values against loss or damage by fire, lightning, tornado, cyclones, explosions, windstorms, and such other perils as may be required by statute or the commissioner.

The name and address of the operator and location of each person in the insurance policy shall correspond with the same in the application.

Every fire and extended coverage insurance policy so filed shall contain a provision that it may not be cancelled by the principal or insurance company, except on 90 days prior notice in writing, by certified mail, to the commissioner mailed on the same day to the principal. The cancellation shall not affect the liability accrued or which may accrue under such insurance policy before the expiration of the 90 days. The notice shall contain the termination date.

The grain dealer shall immediately notify all depositors of grain when there is a notice of cancellation of his fire and extended coverage insurance policy, and further, the commissioner shall be responsible to assure notice of insurance cancellation is given to all depositors of grain within 30 days from date of notice from the principal or insurance company.



Section 2-31-7 - Suspension or revocation of license.

Failure of a grain dealer to file a bond and insurance as hereinafter required to keep such bond and insurance in force shall be grounds for the suspension or revocation of a license issued under this article.



Section 2-31-8 - Action by commissioner upon default.

When the commissioner has determined that a grain dealer has defaulted in payment for grain which he has purchased, the commissioner shall determine through appropriate procedures the producers and the amount of defaulted payment and as trustee of the bond shall immediately after such determination to those who should receive the benefits. Should the defaulted amount be less than the principal amount of the bond or bonds then the surety shall be obligated to pay only the amount of the default.



Section 2-31-9 - Issuance or renewal of license by commissioner; posting of license and certificate.

If the commissioner is satisfied that the applicant is of good business reputation and if the bond filed by the applicant is approved the commissioner shall issue a license to the applicant or shall renew the applicant's license.

Each person issued a license by the commissioner under this section shall post such license in the principal office of the grain dealer in this state. A certificate shall be posted in each location where the licensee engages in the business of buying grain in the State of Alabama. Upon request by the licensee and a payment of a $10.00 fee therefor, the commissioner shall issue to the licensee a certificate that a license has been issued or renewed and a bond filed as required by this article.



Section 2-31-10 - Inspection; examination of books, records, etc.; reports to be filed by grain dealers.

The commissioner, through his employees, may inspect the premises used by any grain dealer in the conduct of his business at any time and the books, accounts, records, and papers of every such grain dealer shall at all times during business hours be subject to inspection by the department. Each grain dealer may also be required to make such reports of his activities, obligations and transactions as deemed necessary by the commissioner as set forth in the rules and regulations.



Section 2-31-11 - Refusal, suspension or revocation of license - Written notice.

The commissioner may, upon his own motion or upon the verified complaint in writing of any producer setting forth facts which if proved would constitute grounds for refusal, suspension or revocation of a license under this article, investigate the actions of any applicant or any person or persons applying for, holding or claiming to hold a license, and upon 10 days written notice the commissioner may suspend, revoke, or fail to renew the license of the grain dealer. This notice shall specify the exact grounds depended upon by the commissioner for his action.



Section 2-31-12 - Refusal, suspension or revocation of license - Contesting; hearing.

The grain dealer, after being notified of the commissioner's decision to suspend, revoke, refuse to renew or refuse to initially issue a license may request a hearing before the commissioner concerning his action. Said request for hearing must be in writing and if the action taken by the commissioner is revocation, suspension or failure to renew an existing license, said written request for a hearing, submitted by the grain dealer, if received by the commissioner within 10 days after his notification to the grain dealer, the intended action by the commissioner shall be stayed pending the outcome of the hearing. Failure of the grain dealer to submit written request for a hearing within 10 days after receiving notification of the commissioner's action will, in the discretion of the commissioner, be grounds for not staying the action of the commissioner in suspending, revoking or failing to renew the license.



Section 2-31-13 - Refusal, suspension or revocation of license - Procedure; hearings.

The above hearing shall be formal and shall be held no less than 10 days after notice is given to the grain dealer of the hearing nor more than 30 days after the commissioner has received the request for the hearing.

The commissioner or his designated representative shall preside over the hearing and it shall be the burden of the grain dealer to show that the grounds set out in the commissioner's letter of revocation, suspension or failure to renew would not constitute grounds to support the action taken by the commissioner. In this hearing and all other hearings and matters contemplated under the laws which the commissioner is responsible for regulation, he shall act in a quasi-judicial capacity.

Sworn testimony will be heard and any evidence whether hearsay or not, of probative value will be admissible at the hearing.

Any producer, at the discretion of the commissioner demonstrating a pecuniary interest in the outcome of the hearing may be allowed to intervene as a party to the hearing. Any party to the hearing may either represent himself or be represented by counsel. Formal rules of pleading or evidence shall not be required at the hearing but the guidelines set out for an administrative board hearing by the appellant courts of Alabama shall be followed so long as they do not conflict with the provisions of this article or other laws, the responsibility of the commissioner for enforcement or regulation.



Section 2-31-14 - Issuance of subpoenas; compensation and allowances of witnesses; administration of oaths.

The commissioner is authorized to issue subpoenas and to bring before the department any person or persons in the state and to take testimony either orally or by deposition or by exhibit with the same fees and mileage and in the same manner as prescribed by law in judicial proceedings and civil cases in the circuit courts of the state. The commissioner is authorized to issue subpoenas duces tecum on any or all records. The commissioner or his designee may administer oaths to witnesses at any hearing which the department is authorized by law to conduct.



Section 2-31-15 - Judicial review of ruling of commissioner; appeal from circuit court.

Within 10 days after the conclusion of the hearing the commissioner shall notify all parties of his ruling. Said notification shall be in writing. Within 30 days after notification any party may appeal the commissioner's ruling to the Circuit Court of Montgomery County. The appeal shall be heard only on the certified record of the hearing and the commissioner's ruling shall be considered prima facie just and correct and shall not be overturned unless the circuit court finds that the commissioner's action was arbitrary and capricious, not supported by the weight of the evidence or that the commissioner erred to the prejudice of the appellant's substantial rights in his application of the law.

Appeals from action by the circuit court shall be directly to the Alabama Court of Civil Appeals and no security for costs shall be required of the commissioner.



Section 2-31-16 - Rules and regulations.

The commissioner, under the provisions and requirements of Section 2-2-16, is authorized to promulgate such rules and regulations as may be necessary to carry out the intent and purpose of this article.



Section 2-31-17 - Penalty.

Any person who engages in business as a grain dealer without securing a license or who does not have a valid license or is in violation of this article or the rules and regulations promulgated thereunder or who shall impede, obstruct, hinder or otherwise prevent or attempt to prevent the commissioner or his duly authorized agent in performance of his duty in connection with this article or its rules and regulations or any grain dealer who refuses to permit inspection of his premises, books, accounts or records as provided in this article, besides having his license suspended, revoked or refused to be renewed, may also upon conviction thereof, be guilty of a Class B misdemeanor. In case of a continuing violation or violations, each day and each violation constitute a separate and distinct offense.



Section 2-31-18 - Duty of district attorney.

It shall be the duty of each district attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted.



Section 2-31-19 - Injunction.

The commissioner may apply for and the circuit court shall grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this article or any rules and regulations promulgated under this article notwithstanding the existence of other remedies at law. Any such injunction is to be issued without bond.






Chapter 32 - PROMOTION OF RATITE INDUSTRY.

Section 2-32-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) BOARD. The State Board of Agriculture and Industries.

(2) COMMISSIONER. The Commissioner of Agriculture and Industries.

(3) FEED DISTRIBUTOR. Any person residing in Alabama, or any Alabama corporation, or Alabama legal business entity that sells directly to a ratite producer feed of any sort that is intended for ratite consumption regardless of where the feed is manufactured.

(4) RATITE. One of a variety of flightless birds including an ostrich, emu, rhea, cassowary, or kiwi.

(5) RATITE PRODUCER. Any person residing in Alabama, or any Alabama corporation, or Alabama legal business entity that owns or has a financial investment in ratites located in Alabama.



Section 2-32-2 - Purpose.

It is hereby declared to be in the interest of the public welfare that ratite producers are encouraged to act jointly and in cooperation with ratite industry related businesses and with the commissioner and the board in promoting and stimulating through research, education, advertising, and other methods, the increased and efficient production, distribution, use, and sale of ratites and ratite products. It is further the intent and purpose of this chapter to provide a method and procedure for financing a promotional program for the ratite industry pursuant to powers conferred upon the Legislature by Amendment ____ to the Alabama Constitution of 1901.



Section 2-32-3 - Association, meeting or activity not illegal.

No association, meeting, or activity undertaken pursuant to the provisions of this chapter and intended to benefit the Alabama ratite industry shall be deemed or considered illegal or in restraint of trade.



Section 2-32-4 - Assessment.

It is hereby further declared to be in the public interest and highly advantageous to the economy of the state that ratite producers be permitted by referendum, as provided in this chapter, to levy upon themselves an assessment and to provide for the collection of the assessment for the financing of a program for research, education, advertising, and other methods designed to increase or promote the efficient and economical production, distribution, and marketing, as well as the increased use, consumption, and sale of ratites and ratite products.



Section 2-32-5 - Nonprofit association.

(a) Any Alabama nonprofit association of ratite producers organized for the promotion and betterment of the ratite industry may apply to the board for certification and approval for the purpose of conducting a referendum among ratite producers of the state, on the question of levying an assessment and collecting, expending, and utilizing the assessment for the purpose or purposes authorized under this chapter and as stated in the referendum. Any nonprofit association approved or certified by the board may execute or carry out a promotional program pursuant to this chapter.

(b) Upon any nonprofit association of ratite producers filing an application with the board, the board shall within 30 days thereafter meet and consider the application. If the board is satisfied that the applicant is fairly representative of the ratite producers of the state, and the board finds and determines that the application is in conformity with the provisions and purposes of this chapter, the board shall certify the association as a duly delegated and authorized association and shall certify that the association may conduct among the ratite producers of the state a referendum for the purpose set forth in its application.



Section 2-32-6 - Referendum - Generally; public announcement; expenses; voting.

(a) Upon certification by the board, an association may hold and conduct on the part of the Alabama ratite producers a referendum on the question of whether to levy upon themselves an assessment. The referendum shall be conducted on a statewide or area basis as determined by the certified association.

(b) The certified association shall, not less than 30 days before the date of any referendum, publicly announce the date, hours, polling places, and rules for voting in the referendum, the geographic areas covered by the referendum, the amount and basis of the assessment proposed to be collected, the means by which the assessment shall be collected, and the general purposes for which the amount collected shall be expended and applied. The notice shall be published by the certified association in its trade publication and written notice shall be given to each county agent in the geographic area covered by the referendum.

(c) Arrangements for, and the management of, any referendum conducted shall be under the direction of the association certified by the board to conduct the referendum, and the association shall furnish all necessary ballots and arrange for the necessary poll holders. All expenses and costs necessary to conduct a referendum shall be borne by the association.

(d) Any referendum conducted shall be held on a statewide or area basis, as determined by the certified association, pursuant to rules and regulations adopted for the holding of a referendum. All ratite producers in the geographic area covered by the referendum, who shall be subject to any assessments levied, shall be entitled to vote in the referendum. In the referendum, individuals eligible to participate shall vote on the question of whether there shall be levied an assessment for a period of five years in an amount set forth in the call for the referendum. The amount of the assessment levied shall be determined by the certified association.



Section 2-32-7 - Referendum - Voting; effects of vote.

(a) If in any referendum, a majority of the ratite producers of the geographic area in which the referendum is conducted and eligible to participate and voting in the referendum, vote in favor of the levying and collection of the assessment proposed in the referendum, then the assessment shall be levied and collected in the manner provided in this chapter. Following the referendum and within 10 days thereafter, the certified association shall canvass, tabulate, and publicly declare and announce the results of the referendum.

(b) In the event any referendum shall fail to receive the required number of affirmative votes, then the certified association conducting the referendum may call another referendum in the next succeeding year on the question of an assessment and promotional program for a five-year period; provided, that no referendum may be held within a period of 12 months from the date on which the last referendum was held.

(c) In the event a referendum is passed and assessments are levied for the period set forth in the call for the referendum, then the association conducting the referendum may call and conduct during or after the last year of the assessment period another referendum in which the ratite producers may vote on the question of whether the assessment shall be continued or renewed for another designated period of time. Any subsequent referendums authorized in this section shall be subject to all of the requirements of an original referendum conducted under the provisions of this chapter.



Section 2-32-8 - Referendum - Levying an assessment.

In the event a referendum levying an assessment is passed, the commissioner shall within 30 days notify in writing feed distributors that on or after the date designated in the notice, which shall be not less than 30 nor more than 60 days after the mailing of the notice by the commissioner, the amount of the assessment shall be deducted from all feed sales. On or before the tenth day of each calendar month, all assessments so deducted by feed distributors shall be remitted to the commissioner, less three percent of the total assessment deducted, which may be retained by the feed distributor to compensate him or her for the expense of collecting and remitting the assessments. The books and records of all feed distributors shall at all times during regular business hours be open for inspection by the commissioner or his or her duly authorized representatives or agents for the purpose of ascertaining the accuracy of the amounts remitted as required by this section. The commissioner may deduct three percent of all sums remitted to him or her under this section, to defray the expenses incident to collection and administration of this chapter. All amounts deducted by the commissioner shall be paid into the State Treasury to the credit of the Agricultural Fund.



Section 2-32-9 - Assessment moneys collected - Generally.

The commissioner shall remit to the treasurer of the certified association, on a quarterly basis between the first and fifteenth day of January, April, July, and October of each year, all assessment moneys collected by the commissioner, less an amount not to exceed three percent of the total amount collected, which amount shall be deposited in the Agricultural Fund of the State Treasury. The assessment moneys remitted to the treasurer of the certified association shall be used and expended by the association for a promotional program in the manner provided by this chapter and the rules and regulations of the association.



Section 2-32-10 - Assessment moneys collected - No refunds.

There shall be no refunds made to either feed distributors or ratite producers of assessments collected by the commissioner.



Section 2-32-11 - Duty of treasurer before money remitted by commissioner.

Before any money is remitted by the commissioner to the treasurer of the certified association, the treasurer shall furnish to the commissioner a bond approved by the commissioner in an amount not less than the estimated annual total amount of the assessments handled by the treasurer. The surety on the bond shall be a corporate surety company duly qualified and licensed to do business in the state, and the bond shall be conditioned upon the faithful handling, proper accounting, and properly authorized expenditure of all funds received and disbursed by the principal named in the bond.



Section 2-32-12 - Use of funds from assessments.

The funds derived from any assessments levied upon the sale of ratite feed shall be used and expended by the certified association for the purpose of promoting and stimulating advertising, education, research, production, and sales of ratites and the consumption and use of ratite products. Any funds expended by the certified association not authorized for a promotional program previously approved shall be deemed an unauthorized and illegal expenditure of the funds. Any funds approved for expenditure by a certified association for an approved promotional program for the ratite industry are hereby appropriated for disbursement and expenditure by the certified association to carry out any approved promotional program or programs. It shall not be necessary for the Legislature to make any specific or general appropriation for any disbursements or expenditures nor shall any disbursements or expenditures be subject to the budget and allotment requirements of Article 4, Chapter 4, Title 41, and disbursements and expenditures may not be restricted or subject to any other requirements for general or special appropriations.



Section 2-32-13 - Certified association.

A certified association may enter into agreements with like associations, commissions, or other agencies of other states for the purpose of conducting a similar ratite industry promotional program jointly with the associations, commissions, or other agencies in other states, and the certified association may contribute a proportionate share of the cost and expenses necessary for the program.



Section 2-32-14 - Certified association receiving and disbursing funds.

A certified association receiving and disbursing funds shall, within 60 days following the end of each calendar year, or within a period of 60 days following the close of its fiscal year, cause an audit of its books and accounts to be conducted by a certified public accountant, disclosing receipts, disbursements, expenditures, and other pertinent information, and a copy of the auditor's report shall be forwarded to the board for inspection and review. The Department of Examiners of Public Accounts shall audit, review, and investigate the receipts and disbursements of funds in the same manner that those duties are performed for examination and audits of agencies and departments of the state. Any examination or audit required by this section shall be open to public inspection. Within 90 days following the close of a certified association's fiscal year, if it has received any funds from assessments levied and collected pursuant to this chapter, the association shall publish a verified statement in the publications of the certified association showing the amount received and collected and the amounts spent for each project and item.



Section 2-32-15 - Adoption of rules and regulations.

The board may adopt and promulgate rules and regulations to carry out the intent and purposes of this chapter, including rules and regulations governing the holding of a referendum by a certified association, the collection, deposit, handling, withdrawal, and disbursement of assessments collected, and any other reasonable rules and regulations as may be necessary to effectuate the intent and purposes of this chapter.



Section 2-32-16 - Enforcement and collection of assessments; revocation of certification.

The commissioner shall, through the Department of Agriculture and Industries, enforce and collect the assessments levied upon feed sold to ratite producers by feed distributors in the state for ratite consumption and shall enforce the rules and regulations of the board. The board may at any time revoke or cancel the certification of an association if the association is not carrying out its promotional program in accordance with the provisions of this chapter and the rules and regulations promulgated thereunder. Before any certification may be revoked, the certified association shall be given notice and an opportunity to be heard by the board upon the question of whether its certification should be revoked.



Section 2-32-17 - Penalties.

Any feed distributor who sells feed in the state that is intended for ratite consumption who willfully fails or refuses to deduct and pay to the commissioner any assessment shall be guilty of a misdemeanor and, upon conviction, shall be fined an amount equal to three times the amount of the assessment the feed distributor failed or refused to collect and remit as required under this chapter. The amount of any fine shall be remitted to the commissioner and shall be transferred by the commissioner to the account of the certified association entitled to the assessment.









Title 3 - ANIMALS.

Chapter 1 - GENERAL PROVISIONS.

Section 3-1-1 - Keeping of dog known to kill, etc., stock prohibited; liability of owner for injuries, etc., caused by same; liability for killing of same.

No person shall keep any dog which has been known to kill or worry sheep or other stock without being set upon the same. Any person knowingly keeping such dog is liable for double the value of all stock killed or injured by such dog, such damages to be recovered by the owner of such stock before any court of competent jurisdiction and no action shall be maintained against anyone for killing such dog.



Section 3-1-2 - Liability of owner, etc., for injuries caused by rabid dog.

The owner or person in charge of any dog, who knows that such dog has been bitten by a rabid dog or has knowledge of such facts that if followed up would disclose the facts that such dog has been bitten by or exposed to a rabid dog, if such dog becomes a rabid dog and bites any person, stock, hogs or cattle shall be liable to twice the damages sustained by the person injured, including appropriate medical treatment, such damages to be recovered in any court of competent jurisdiction.



Section 3-1-3 - Liability of owner, etc., permitting vicious or dangerous animal to be at liberty, etc., for injuries caused by same.

When any person owns or keeps a vicious or dangerous animal of any kind and, as a result of his careless management of the same or his allowing the same to go at liberty, and another person, without fault on his part, is injured thereby, such owner or keeper shall be liable in damages for such injury.



Section 3-1-4 - Permitting dog or hog known to kill, etc., sheep, domestic fowl, etc., to run at large.

Any person, who, owning or having in his possession or under his control any dog or hog known to worry or kill sheep, domestic fowls or goats suffers such dog or hog to run at large must, on conviction, be fined not less than $5.00 nor more than $50.00.



Section 3-1-5 - Permitting dogs to run at large; applicability of provisions of section in counties and certain cities or towns.

(a) Every person owning or having in charge any dog or dogs shall at all times confine such dog or dogs to the limits of his own premises or the premises on which such dog or dogs is or are regularly kept. Nothing in this section shall prevent the owner of any dog or dogs or other person or persons having such dog or dogs in his or their charge from allowing such dog or dogs to accompany such owner or other person or persons elsewhere than on the premises on which such dog or dogs is or are regularly kept. Any person violating this section shall be guilty of a misdemeanor and shall be fined not less than $2.00 nor more than $50.00.

(b) This section shall not apply to the running at large of any dog or dogs within the corporate limits of any city or town in this state that requires a license tag to be kept on dogs nor shall this section apply in any county in this state until the same has been adopted by the county commission of such county.



Section 3-1-6 - Liability of owner, etc., for injuries to livestock, etc., caused by dog while off premises of owner, etc.

If any dog, not being at the time on the premises of the owner or person having charge thereof, shall kill or injure any livestock, the owner or person having such dog in charge shall be liable for damages sustained by the killing or maiming of any livestock and for the full costs of the action.



Section 3-1-7 - Refusal to permit dog guide to accompany blind person into place of public accommodation, etc.

No owner, lessee, proprietor, manager, superintendent, agent, or employee of any place of public accommodation, amusement or recreation, including, but not limited to, any inn, hotel, restaurant, eating establishment, barbershop, billiard parlor, store, public conveyance, theater, motion-picture house, public educational institution, or elevator shall refuse to permit a guide dog to accompany a blind person entering the place or making use of the accommodations available when the blind person is being led by the guide dog; if the guide dog is wearing a harness; and the blind person presents for inspection credentials issued by an accredited school for training guide dogs or the dog is being trained by a person employed by an accredited school for training guide dogs. Any person who violates this section shall be guilty of a misdemeanor and, upon conviction shall be fined an amount not to exceed fifty dollars ($50).



Section 3-1-8 - Destruction of certain abandoned animals by members, etc., of societies for prevention of cruelty to animals.

Any agent, officer or member of a duly incorporated society for the prevention of cruelty to animals may lawfully destroy or cause to be destroyed any animal found abandoned and not properly cared for which may appear, in the judgment of two reputable citizens called by him to view the same in his presence, to be superannuated, infirm, glandered, injured or diseased past recovery for any useful purpose.



Section 3-1-10 - Wanton, malicious, etc., destruction, injury, etc., of animal or article or commodity of value of another - Prohibited.

Any person, who unlawfully, wantonly or maliciously kills, disables, disfigures, destroys or injures any animal or article or commodity of value which is the property of another must, on conviction, be fined not less than twice the value of the injury or damage to the owner of the property nor more than $1,000.00 and may also be imprisoned in the county jail, or sentenced to hard labor for the county for not more than six months, and so much of the fine as may be necessary to repair the injury or loss shall go to the party injured.



Section 3-1-11 - Wanton, malicious, etc., destruction, injury, etc., of animal or article or commodity of value of another — Proof of trespassing by animal in mitigation or justification of offense; tender of compensation.

Upon the trial, the defendant may prove in mitigation or justification, as the jury may determine, that, at the time of the killing, disabling, disfiguring, destruction or injury, the animal killed, disabled, disfigured, destroyed or injured was trespassing and had within six months previously thereto trespassed upon a growing crop, inclosed by a lawful fence or while such animal was running at large in violation of law. No conviction must be had, if it is shown that, before the commencement of the prosecution, compensation for the injury was made or tendered to the owner.



Section 3-1-11.1 - Killing or disabling livestock; penalty.

(a) Any person, who unlawfully, wantonly, or maliciously kills, disables, disfigures, destroys, or injures the livestock of another while the livestock is on the premises of the owner of the livestock or on the premises of a person having charge thereof shall be guilty of a Class C felony.

(b) In addition to being guilty of a Class C felony, any person who unlawfully, wantonly, or maliciously kills, disables, disfigures, destroys, or injures the livestock of another while the livestock is on the premises of the owner of the livestock, or on the premises of a person having charge thereof, shall be liable for damages sustained by the killing, disabling, disfiguring, or destroying of the livestock in an amount equal to double the value thereof.

(c) For purposes of this section, livestock is defined as equine or equidae, cows, swine, goats, and sheep.



Section 3-1-13 - Right of officers, etc., of humane societies to take charge of and care for neglected or abused animals; written notice to owner from whom animal taken; lien for expenses for care and keeping of animal.

Any duly authorized officer or employee of a recognized humane society shall have the right to take charge of any animal which is sick or disabled due to neglect or is being cruelly treated or abused and to provide care for such animal until it is deemed to be in suitable condition to be returned to its owner or to the person from whose custody such animal was taken.

The officer so taking such animal shall at the time of taking the animal give written notice to the owner or person from whose custody it was taken.

The necessary expenses incurred for the care and keeping of the animal after such notice by the humane society shall be a lien thereon and, if the animal is not reclaimed within 10 days from the giving of such notice, the humane society may sell the animal to satisfy such lien. If the humane society determines that the animal cannot be sold, it may cause the animal to be otherwise disposed of.



Section 3-1-15 - Sale, offer for sale, barter, etc., of baby rabbits, chicks, ducklings, etc., as pets or novelties.

It shall be unlawful for any person, firm or corporation to display, sell, offer for sale, barter or give away any baby rabbits, or baby chicks, ducklings or other fowl, but not including parrots, parakeets and canaries, as pets or novelties, regardless of whether or not such rabbits or fowl are dyed, colored or otherwise artificially treated.

Whoever violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished as prescribed by law.



Section 3-1-16 - Employment by county commissions of persons to enforce laws for prevention of cruelty to animals; compensation, oath and powers of same.

The county commissions of the respective counties of this state may employ a suitable person or persons who shall be charged specially with the duty of enforcing all laws for the prevention of cruelty to animals, and to fix the compensation of such officer or officers, which shall be paid in the same manner as other salaries of county employees are paid, and such officer or officers, upon taking the oath as required to be taken by deputy sheriffs, shall be vested with all powers now vested by law in deputy sheriffs.



Section 3-1-17 - Notification of owners, etc., of dairies upon discovery of cows affected with tuberculosis.

Whenever any regular authorized inspector or his assistant of any city or town in this state shall find that any dairy cow or cows in any dairy in the county or in an adjoining county of such city or town used for the production of milk for the inhabitants of any such city or town are affected with tuberculosis, as determined by the tuberculin test of the Department of Agriculture of the United States of America, or are as otherwise shown to be affected with tuberculosis, such authorized inspector of such city or town or his assistant shall immediately notify the owner, proprietor or manager of such dairy, either in person or in writing, of the presence of such animal or animals affected with such tuberculosis.



Section 3-1-18 - Removal from herd and slaughter or isolation of tuberculous cows generally; procedure for isolation, retesting, slaughter, etc., of same; compensation of owners for slaughtered cows, etc., determined not to have been affected by tuberculosis.

The owner or proprietor or manager of any such dairy, upon being notified by such inspector or his assistant, shall remove or cause to be removed, within 24 hours, said tuberculous cow or cows from his herd to a public abattoir and, under the supervision of such inspector or his assistant, such tuberculous cow or cows must be slaughtered immediately unless such owner, proprietor or manager removes said tuberculous cow or cows from the herd under the supervision of such inspector or his assistant and keeps them isolated therefrom at the expense of the owner for a period of from two to six months, at the expiration of which time said cow or cows shall be retested by said inspector or his assistant and also by some competent veterinarian to be selected by the owner of said cow or cows and, if said inspector or his assistant and the veterinarian so selected by the owner shall fail to agree as to whether said cow or cows are affected with tuberculosis, then said inspector or his assistant, together with the veterinarian selected by the owner, shall call in another competent veterinarian to test said cow or cows. If a majority of such persons should determine that said cow or cows are affected with tuberculosis, the same shall be slaughtered immediately. A postmortem examination on the slaughtered cows shall thereupon be held by the three persons designated in this section, and, if it should be determined by said persons or a majority of them after the holding of such postmortem examination that said cow or cows are not affected with tuberculosis, then the city, town or county employing said inspector who originally pronounced said cows affected with tuberculosis shall immediately pay to the owner of such cow or cows the reasonable value thereof and the reasonable fees of the veterinarian or his assistant called in to aid said inspector or his assistant in making the postmortem examination of said cow or cows.



Section 3-1-19 - Penalties for violations of provisions of Sections 3-1-17 and 3-1-18.

Any person, firm, corporation or association violating the provisions of Sections 3-1-17 and 3-1-18 shall be fined not more than $500.00 and may also be sentenced to imprisonment in the county jail for three months.



Section 3-1-20 - Sale or purchase of domestic animals or fowl between sunset and sunrise.

Repealed by Act 2015-70 effective April 21, 2015.



Section 3-1-21 - Sale or exchange of horse or mule affected with glanders, etc.; fee of district attorney.

Any person who, by himself or another or as agent for another, shall knowingly sell or exchange any horse or mule subject to the disease or affection known as "choking," or affected with glanders or some other fatal, contagious or infectious disease must, on conviction, be fined not less than $100.00 nor more than $500.00 and may also be sentenced to hard labor for the county for not less than three nor more than six months. One half of the fine shall go to the party injured. For each conviction under this section, the district attorney shall be entitled to a fee of $50.00.



Section 3-1-22 - Sale, etc., of mare or jennet subject to lien for services of stallion or jack prior to payment of price stipulated for such service.

Any person who, with a knowledge of the lien, sells or otherwise disposes of any mare or jennet before the stipulated price for the service of any stallion or jack, for which a lien is given by law, is paid must, on conviction, be fined not more than $100.00.



Section 3-1-23 - Burning, cauterizing, etc., of teeth of horse, mule, etc., for purpose of fraudulently making horse, etc., appear younger - Prohibited.

Repealed by Act 2015-70 effective April 21, 2015.



Section 3-1-24 - Burning, cauterizing, etc., of teeth of horse, mule, etc., for purpose of fraudulently making horse, etc., appear younger - Evidence as to burning, etc., of teeth to be substantiated by veterinarian.

Repealed by Act 2015-70 effective April 21, 2015.



Section 3-1-25 - Burning, cauterizing, etc., of teeth of horse, mule, etc., for purpose of fraudulently making horse, etc., appear younger - Effect of possession of such horse, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 3-1-26 - Burning, cauterizing, etc., of teeth of horse, mule, etc., for purpose of fraudulently making horse, etc., appear younger — Transportation, etc., of such horse into state.

Any person transporting or moving into Alabama, for any purpose whatsoever, any horse, mule or other soliped which has had its teeth burned, cauterized or changed in any manner to make such animal appear younger than it really is shall be guilty of a misdemeanor.



Section 3-1-27 - Marking, branding or altering mark or brand of equine or equidae, etc., of another with intent to defraud.

Any person who, with intent to defraud, marks or brands any unmarked equine or equidae, cow, hog, sheep, goat, or other domestic animal which is the property of another or alters or defaces the mark or brand of the animal shall, on conviction, be punished as if he or she had stolen it.



Section 3-1-28 - Burial or burning of bodies of dead animals generally; burning of hogs dying from cholera, etc.; failure to burn or bury dead animal, etc.

All owners or custodians of animals which die or are killed in their possession or custody, other than such as are slaughtered for food, within 24 hours shall cause the bodies of such animals to be burned or buried at least two feet below the surface of the ground. Hogs dying from cholera or any other disease whatsoever shall be burned. No such animal shall be burned or buried sufficiently near a residence or residences as to create a nuisance. Any person violating this section, whether by failure to burn or bury an animal dying or being killed in his possession or by causing the same to be burned in such proximity to a dwelling or in such other way as to become a nuisance shall be guilty of a misdemeanor and, on conviction, shall be fined not more than $50.00.



Section 3-1-29 - Activities relating to fighting of dogs prohibited; punishment; violations; confiscation; procedures for disposition of animals; bond for the care of seized dog; forfeiture.

(a) It shall be a Class C felony for any person to do any of the following:

(1) To own, possess, keep, or train any dog with the intent that such dog shall be engaged in an exhibition of fighting with another dog.

(2) For amusement or gain, to cause any dog to fight with another dog, or cause any dogs to injure each other.

(3) To permit any act in violation of subdivisions (1) and (2) of this subsection.

(b) It shall be a Class C felony for any person to be knowingly present, as a spectator, at any place, building, or tenement where preparations are being made for an exhibition of the fighting of dogs, with the intent to be present at such preparations, or to be knowingly present at such exhibition or to knowingly aid or abet another in such exhibition.

(c) Any dog used to fight other dogs in violation of subsection (a) of this section shall be confiscated as contraband by the sheriff or other law enforcement officers and shall not be returned to the owner, trainer, or possessor of the dog. The court shall award the animals to the humane society or other agency handling stray animals. At its discretion, the humane society or other agency handling stray animals shall humanely dispatch or dispose of any confiscated dog.

(d) Any dog confiscated pursuant to subsection (c) by the sheriff or other law enforcement officers shall be taken to the local humane society or other animal welfare agency.

(e) An appointed veterinarian or officer of the humane society or other animal welfare agency may upon delivery or at any time thereafter destroy the animal that is in his or her opinion injured, diseased past recovery, or whose continued existence is inhumane and destruction is necessary to relieve pain or suffering.

(f) After confiscation the humane society or other animal welfare agency may make application to the circuit court for a hearing to determine whether any animal seized pursuant to subsection (c) shall be humanely destroyed due to disease, injury or lack of any useful purpose because of training or viciousness. The court shall set a hearing date not more than 30 days from the filing of the application and shall give notice of the same to the owners of the animals. Upon a finding by the court that the seized animals are diseased, injured, or lack any useful purpose due to training or viciousness, it shall be within the authority of the humane society or other animal welfare agency to humanely destroy such animal. Any animal found by the court not to be diseased, injured, or lacking any useful purpose due to training or viciousness shall be delivered to a court-approved private veterinarian or a private housing facility under the supervision of a veterinarian. Expenses incurred in connection with the housing, care, or upkeep of the dogs by any person, firm, partnership, corporation, or other entity shall be taxed against the owner.

(g) After confiscation, any entity holding a dog confiscated pursuant to this section may make application to the circuit court for issuance of an order requiring the owner or keeper of the dog to post a bond or deposit funds with the clerk of the court to cover the reasonable costs of the seizure, care, keeping, and the possible disposal of the dog. Reasonable costs shall include, but not be limited to, transportation, food, shelter, and care, including veterinary care. The bond or deposited funds shall be ordered posted in 30-day increments until such time as the case that was the cause of the dog being confiscated is resolved. The court shall set a hearing date no more than 10 days from filing of the application and shall give notice of the same to the owner or keeper of the dog.

(1) If, within 72 hours of the conclusion of the hearing, the owner or keeper fails to post the bond or deposit funds with the clerk of the court as ordered by the court, then the dog shall be forfeited by operation of law.

(2) If the owner or keeper presents sufficient evidence for the judge presiding over the hearing to determine that the owner or keeper is indigent, the owner or keeper may be relieved of the requirement to post a bond or deposit funds with the clerk of the court and may be relieved of the forfeiture provision under subdivision (1).

(3) The owner or keeper may choose at any time to surrender the dog to the local animal shelter or other animal housing facility holding the dog. The surrender shall not be considered a presumption of guilt.

(4) At the end of the time for which expenses are covered by the bond or deposit of funds, if the owner or keeper fails to post a new bond or deposit new funds with the clerk of the court, which must be received before the expiration date of the previous bond or deposit of funds, then the dog shall be forfeited by operation of law. The court may correct, alter, or otherwise adjust the bond or funds to be deposited upon a motion made before the expiration date of the previous bond or deposit of funds. No person may file more than one motion seeking an adjustment to the bond or funds to be deposited for each six-month period for which the dog is held under this section.

(5) The entity holding the dog confiscated pursuant to this section shall be entitled to draw on any bond posted or funds deposited to cover the actual costs incurred in the seizure, care, keeping, and the possible disposal of the dog.

(6) Upon resolution of any criminal charges brought against the owner or keeper of the dog confiscated pursuant to this section, the owner or keeper shall be refunded the amount remaining on any bond posted or funds deposited in accordance with this section not expended for the seizure, care, keeping, or disposal of the dog.

(h) If any dog owner is convicted under subsection (a) or (b), the animal or animals shall be awarded to the local humane society or other animal welfare agency.

(i) At any time, if a dog is confiscated pursuant to this section, the state or entity holding the dog may file a petition with the circuit court seeking civil forfeiture of the seized dog.

(1) As part of this petition, the state or entity holding the dog may seek an extension of any bond ordered by the judge under subsection (g), pending resolution of the civil forfeiture petition filed pursuant to this subsection. The bond extension shall be considered in accordance with the procedures set forth in subsection (g). Upon resolution of a civil forfeiture petition filed under this subsection, the owner or keeper shall be refunded the amount remaining on any bond posted or funds deposited in accordance with this subsection not expended for the seizure, care, keeping, or disposal of the dog.

(2) The court shall set a hearing date no more than 20 days from the filing of the petition for civil forfeiture and shall give notice of the hearing to the owner or keeper of the dog.

(3) If the state meets its burden at the forfeiture hearing, the judge shall order the owner or keeper to forfeit ownership of the dog.

(4) If the state fails to meet its burden at this forfeiture hearing, the judge shall order the dog immediately returned to the owner or keeper.






Chapter 2 - ESTRAYS AND ANIMALS RUNNING AT LARGE GENERALLY.

Article 1 - General Provisions.

Section 3-2-1 - Taking up as estrays of equine, equidae, etc., running at large about residences, etc.

Any person who finds running at large about his or her residence or premises or the residence or premises of which he or she has charge any equine or equidae, cattle, hog, sheep, or goat, the owner of which is unknown, may take up such animal as an estray to be disposed of as provided in Sections 3-2-2 to 3-2-4, inclusive.



Section 3-2-2 - Notification of Department of Agriculture and Industries as to seizure; lien of seizor for costs of keeping animal, etc.

(a) Within five days after taking up an estray, notice of the seizure of such estray shall be furnished to the Department of Agriculture and Industries, accompanied by a complete description of the animal together with the time and place of seizure and the name and address of the seizor. The animal shall be described in such notice by kind, size, sex, markings, brands, color, stature and age.

(b) The seizor shall have a lien on the animal for the cost of keeping it and for the amount of any reasonable damages he may have suffered as a result of the animal being upon his premises.



Section 3-2-3 - Investigation of seizure by department; procedure for return of animal where owner located, etc.

The Department of Agriculture and Industries, upon receipt of a notice from a person who has seized an estrayed animal as provided in Section 3-2-2, shall investigate such seizure in an effort to locate the owner of the animal. In the event the owner is located and the ownership established, the animal shall be returned to the person found to be the owner thereof upon payment by such person to the seizor the actual cost for keeping the animal, together with the actual amount of damages which he may have suffered as a result of the animal being upon his premises.



Section 3-2-4 - Publication and posting of notice as to estrayed animal where owner not located; return to owner or sale of estray generally; procedure for sale of unclaimed estray and disposition of proceeds thereof.

(a) If the owner of an estrayed animal seized as provided under Section 3-2-2 is not found after an investigation is conducted by the Department of Agriculture and Industries for the purpose of locating the owner thereof, a notice fully describing the estrayed animal shall be posted by the Department of Agriculture and Industries in at least three conspicuous public places in or near the vicinity where the animal was seized and such a notice shall also be published one time in a newspaper with general circulation in the county where the animal was seized. The posted and published notices of the estrayed animal shall describe such animal by kind, size, sex, markings, brands, color, stature and age.

(b) If the owner of the estrayed animal does not file a claim for possession of the animal with the Department of Agriculture and Industries within 15 days after publication of the notice, the Department of Agriculture and Industries shall dispose of the estrayed animal by sale as provided in subsection (c) of this section. If the owner of the estrayed animal files a claim for return of the animal with the Department of Agriculture and Industries within a 15 day period and satisfactorily establishes his claim of ownership, the Department of Agriculture and Industries shall direct the seizor to return the animal to such owner upon payment to the seizor the actual cost for keeping the animal and the amount he may have suffered as actual damages by reason of the animal being upon his premises. The owner shall also pay to the Department of Agriculture and Industries the actual cost of publication of the estray notice.

(c) In the event no claim is filed with the Department of Agriculture and Industries within a 15 day period after notice and publication, the animal shall be delivered or caused to be delivered by the Department of Agriculture and Industries to the nearest public livestock market where the animal shall be sold. The proceeds received by the livestock market from the sale of the estrayed animal shall be applied to the costs of the sale, publication of the newspaper notice and to satisfy the seizor's lien for keeping the animal and any damages he may have suffered, if any; provided, however, that the total sum paid to the seizor for keep of the animal and damages, if any, shall not exceed 25 percent of the proceeds of the sale after deducting the sales commission, hauling charge and advertising expense. The remainder of the proceeds of the sale of the estrayed animal shall be held by the livestock market in trust for payment to the owner, in the event such owner establishes his right of ownership with the Department of Agriculture and Industries. If the owner fails to establish his right thereto within 90 days from the date of sale, the remainder of the sale price shall be paid by the livestock market to the Department of Agriculture and Industries for deposit in the State Treasury to the credit of the Agricultural Fund. No amounts shall be disbursed under this subsection by the livestock market unless approval in writing is given by the Department of Agriculture and Industries.






Article 2 - Taking Up and Disposition of Animals Running at Large on State and Federal Aid Highways.

Section 3-2-20 - Duty of Director of Public Safety.

The Director of Public Safety shall provide for taking up and impounding livestock or animals running at large upon state and federal aid highways which have been officially designated as such and regularly and customarily patrolled by the state highway patrol or upon the rights-of-way of such highways and, to that end, within the limit of the funds provided by this article, the Director of Public Safety is hereby authorized and empowered to contract with persons, firms or corporations within the several counties to take possession of and impound such livestock or animals.



Section 3-2-21 - Notification of owner of animal taken up and impounded; filing of notice with probate judge where owner cannot be located; procedure for recovery of animal by owner.

(a) The owner of any livestock taken up and impounded as provided in Section 3-2-20, if known, shall be served personally with notice thereof, which notice shall specify the number and kind of livestock or animals impounded. If the owner of any livestock or animal taken up is unknown or cannot be located, the officer or person taking up the livestock or animal shall, within two days after so taking it up, file a notice in writing with the judge of probate of the county where the livestock or animals were estray. The judge of probate shall record such notice in a book showing a description of the animal and the place where picked up and the date and, for such service, shall be entitled to charge a fee of not exceeding $.50 to be collected from the impounder.

(b) The owner of such livestock or animals shall have the right to secure the return thereof, within 10 days from the date of the notice provided for in subsection (a) of this section, upon the payment of a fee of $10.00 for the first and $1.00 for each additional head of livestock so taken up, not to exceed $100.00 for any one seizure regardless of the number of animals seized, together with the actual cost of feeding the same during the period held, and the probate recording fee.



Section 3-2-22 - Sale of animals taken up and impounded.

If the owner or his agent shall not reclaim his livestock or animal within the time allowed in this article, the poundkeeper or officer shall sell the same upon giving five days' notice of such sale by publication one time in a newspaper published in the county, said notice to contain a brief description of the livestock or animal to be sold and the time and place of sale, and out of the proceeds he shall pay the cost and expenses of taking up, keeping and caring for such livestock or animal, the cost of the sale and the fees provided for in Sections 3-2-20 through 3-2-23 and the balance, if any, shall be paid to the owner, if known. In the event no newspaper is published in the county, a copy of the notice of the sale shall be posted in at least three public places in the vicinity where the livestock was taken up. All such sales shall be conducted in the county where the livestock was taken up and impounded.



Section 3-2-23 - Disposition of fees collected under article.

All fees collected under the provisions of this article shall be paid to the State Treasurer and be credited to the account of a special fund to be expended in furtherance of the purposes of this article.









Chapter 3 - STAKING, PASTURING, ETC., OF ANIMALS UPON HIGHWAY RIGHTS-OF-WAY.

Section 3-3-1 - Prohibited.

(a) It shall be unlawful for any person to stake, tie, hobble or pasture any animal of the cow kind, horse, mare, jack, mule, jennet or other equine animal, hog or animal of the swine kind, sheep or goat upon the right-of-way of any highway in this state.

(b) Any person having charge of or owning any such animal who knowingly permits such animal to be staked, tied, hobbled or pastured on the right-of-way of any highway in this state shall be guilty of a misdemeanor and shall be punished as provided by law for misdemeanors.



Section 3-3-2 - Peace officers empowered to take up animals staked, pastured, etc., on highway.

Every peace officer of this state is empowered to take up any such animal staked, tied, hobbled or pastured on any highway in this state in the same manner as is provided by law for the taking up of estrays or animals running at large.



Section 3-3-3 - Applicability of laws as to estrays, etc., to animals staked, pastured, etc., on highway right-of-way.

All provisions of any law concerning estrays or animals running at large shall apply with equal force to any such animal staked, tied, hobbled or pastured on the right-of-way of any highway in this state.






Chapter 4 - FENCES AND LIVESTOCK.

Section 3-4-1 - Requirements as to construction of lawful fences - Generally.

All inclosures and fences must be made at least five feet high, unless otherwise provided in this chapter. If the fence is made of rails, the rails must be not more than four inches apart from the ground to the height of every two feet. If the fence is made of palings, the palings must be not more than three inches apart. If the fence is made with a ditch, such ditch must be four feet wide at the top and the fence, of whatever material composed, at least five feet high from the bottom of the ditch and three feet high from the top of the bank and so close as to prevent stock of any kind from getting through.



Section 3-4-2 - Requirements as to construction of lawful fences - Rail fences for cattle and equine or equidae.

A rail fence five feet high, with the rails not more than 18 inches apart from the ground to the height of every three feet, shall be a lawful fence so far as cattle and equine or equidae are concerned.



Section 3-4-3 - Requirements as to construction of lawful fences - Fences of three or more wires for cattle and equine or equidae.

A fence made of three or more wires securely fastened to trees or posts not more than eight feet apart, the wires being not more than 15 inches apart and the top wire at least four feet from the ground, shall be a lawful fence so far as concerns equine or equidae and cattle.



Section 3-4-4 - Requirements as to construction of lawful fences - Fences of seven or more wires for livestock generally.

A fence made of seven or more wires securely fastened to trees or posts not more than eight feet apart, the first four wires being of four-inch barb and not over four inches apart, commencing with the first wire four inches from the ground, the fifth wire not over six inches from the fourth, the sixth wire not over eight inches from the fifth and the seventh wire 15 inches from the sixth, shall be a lawful fence against all stock whatsoever.



Section 3-4-5 - Requirements as to construction of lawful fences - Standard woven wire fences.

The following shall be lawful fences against all livestock:

(1) A standard woven wire fence with 10 line wires and stay wires not over 12 inches apart 47 inches high, the bottom wire resting on the ground, the line wires, beginning at the bottom, spaced not more than three to three and a half, four to four and a half, five to five and a half, six, seven and eight inches apart;

(2) A standard woven wire fence with stay wires not over 12 inches apart not less than 36 inches high, the bottom wire resting on the ground, the first eight wires beginning at the bottom, spaced not more than three to three and a half, four to four and a half, five to five and a half and six inches apart, with two wires being of not more than four inch barb, spaced so as to make the fence 48 inches high and securely fastened to trees or posts not more than 10 feet apart.



Section 3-4-6 - Liability of owner of animal breaking into lands not enclosed by lawful fence for trespass or damages; liability of person injuring or destroying such animal.

(a) If any trespass or damage is done by any animal breaking into lands not enclosed by a lawful fence as defined in this chapter, the owner shall not be liable therefor.

(b) If any person injures or destroys any such animal, he shall be liable to the owner for five times the amount of injury done, to be recovered before any court of competent jurisdiction.



Section 3-4-7 - Penalty for setting of stakes, pits, poisons, etc., by person not having fence as prescribed in chapter.

If any person, not having a fence as prescribed in this chapter sets in his inclosure any stakes, pits, poison or anything which may injure or kill an animal or stock, such person shall forfeit $50.00 for every such act to any person instituting an action for the same. Any stakes, pits or poison on any such lands are presumptive evidence that the same were set by the person in charge of such land.






Chapter 5 - STOCK LAWS.

Section 3-5-1 - "Livestock" or "animal" defined.

The term "livestock" or "animal," where it occurs in this chapter, shall be held to be limited to and to refer to equine or equidae, cows, calves, yearlings, bulls, oxen, sheep, goats, lambs, kids, hogs, shoats, and pigs.



Section 3-5-2 - Permitting livestock or animals to run at large upon premises of another without permission or upon public lands, highways, etc., generally.

(a) It shall be unlawful for the owner of any livestock or animal, as defined in Section 3-5-1, to knowingly, voluntarily, negligently or wilfully permit any such livestock or animal to go at large in the State of Alabama either upon the premises of another or upon the public lands, highways, roads or streets in the State of Alabama.

(b) Nothing in this section or elsewhere in this chapter shall be construed to make it unlawful for livestock or other animals to run at large on the premises of another when the owner or person in charge of the premises has consented in writing to let livestock or other animals run at large on the same or to subject the owner of such livestock or other animals to criminal prosecution therefor.

(c) There shall be no "open range" counties in this state. This section shall apply to all counties within the state.

(d) Any person or persons owning or having the possession, custody or control of any livestock who unlawfully and knowingly permit the same to run or be at large, shall be guilty of a misdemeanor, and, on conviction, shall be fined not less than double the damages sustained by the injured party or parties, but in no case more than $50.00, one half of such fine to go to the injured party or parties, and may also be imprisoned in the county jail or sentenced to hard labor for the county for a term not exceeding six months at the discretion of the court trying the case.



Section 3-5-3 - Liability of owner for damages done by livestock or animals running at large; judgment lien upon animal or livestock causing damage.

(a) The owner of such livestock or animal being or running at large upon the premises of another or upon the public lands, roads, highways or streets in the State of Alabama shall be liable for all damages done to crops, shade or fruit trees or ornamental shrubs and flowers of any person, to be recovered before any court of competent jurisdiction; provided, that the owner of any stock or animal shall not be liable for any damages to any motor vehicle or any occupant thereof suffered, caused by or resulting from a collision with such stock or other animal, unless it be proven that such owner knowingly or wilfully put or placed such stock upon such public highway, road or street where such damages were occasioned.

(b) The judgment of the court against the owner of such livestock or animal so depredating shall be a lien superior to all other liens on the livestock or animal causing the damage, except as to taxes.



Section 3-5-4 - Taking up of livestock or animals running at large by highway patrol, etc.; notification of owner thereof generally.

Any state trooper, the sheriff and his deputies of any county, or the constable of any precinct or any law enforcement officer of any municipality shall take possession of any livestock or animal found at large upon the premises of another or upon the public lands, roads, highways or streets in the State of Alabama, and the owner of such livestock or animal, when so taken up, shall be notified personally or the owner may be notified by leaving a written notice at the usual place of residence of such owner, within 24 hours after the taking up of such livestock or animal.



Section 3-5-5 - Recovery of livestock or animals by owner upon payment of fees, damages and costs of feeding animals; disposition of fees, damages, etc.

The owner of the livestock or animal shall have the right to secure such livestock or animal upon the payment of a fee of $1.00 for each head of livestock or animal taken up to the officer taking up such livestock or animal upon the public lands, highways, streets or roads in the State of Alabama, together with such damages, if any, as may have been suffered by any person and the actual cost of feeding such animal during the period held by such officer if there have been no proceedings in court. Upon such payment being made, the fee of $1.00 for taking up the animal shall be paid to the officer making the seizure and the amount collected as damages and the actual cost of feeding the animal shall be paid over to the person damaged and to the person at whose expense such animal was fed during the period of retention; provided, that for any seizure, if more than one animal be taken up, an additional fee of $.50 shall be paid for each such additional head of livestock or animal so taken up, but no fee shall be paid over and above $5.00, notwithstanding the number of animals so taken up.



Section 3-5-6 - Taking up of livestock or animals running uncontrolled on lands of another by owner, etc., of said lands; notification of owner of livestock or animals generally.

Any person who is the owner of or in the lawful possession of any land or the agent of any such person shall have the right to take possession of any livestock or animal found at large, uncontrolled, on his premises or on premises of which he has charge and the owner of such livestock or animal, when so taken up, shall be personally notified or, if the owner cannot be found, the owner may be notified by leaving a written notice at the usual place of residence of such owner, within 24 hours after the taking up of such livestock or animal, and by posting notice as provided in Section 3-5-8.

Anything in this chapter to the contrary notwithstanding, the word "uncontrolled," as used in this chapter shall in no case be construed to prohibit the driving of any animal or stock over, upon or along the public streets and highways of this state by the owner thereof or his duly authorized agent.



Section 3-5-7 - Filing of statement where owner of livestock or animal taken up unknown, not resident of county, etc.

(a) If the owner of any livestock or animal found at large and uncontrolled on the premises of another or upon the public lands, highways, roads or streets in the State of Alabama is unknown or if the owner is known but has no place of residence within the county where the livestock or animal is taken up or cannot be located, the officer or person taking up the livestock or animal shall, within two days after so taking up, file a statement in writing with the district court.

(b) Such statement shall set forth:

(1) The name and address of the person taking up the livestock or animal, or, if an officer, the name, address and official designation of the officer taking up the livestock or animal;

(2) A description of the livestock or animal as to kind, sex, marks, brand, color and apparent age;

(3) Where the livestock or animal was taken up and where it is impounded;

(4) The amount of damage claimed;

(5) The amount of charges claimed for taking up and caring for the livestock or animals; and,

(6) The amount of the officer's fee and the cost of feeding and caring for such livestock or animal during such detention if the livestock or animal is taken up by an officer.



Section 3-5-8 - Posting of notice as to taking, etc., and hearing thereupon; proceedings where owner appears and claims livestock or animal generally; proceedings and entry of judgment for sale where livestock or animal not claimed and adjudged to be unlawfully at large generally.

(a) The district court shall give notice, by posting in three public places in the county, setting forth the fact of such taking up, the description of the livestock or animal and the fact that the owner is unknown or, if known, that he cannot be located, and notifying any person claiming to be the owner of such livestock or animal to appear before the court at a place named not less than three days nor more than six days from the date of such notice and prove such claim of ownership.

(b) If such person appears at any time and if the judge of the district court is satisfied that such person is the actual owner of such livestock or animal, then the judge shall require the owner of the livestock or animal to pay the officer's fee, together with the cost of feeding and caring for such animal, as provided in this chapter, and to pay for all damages done to crops, shade or fruit trees or ornamental shrubs of any person, which damage shall be ascertained by the judge of the district court and, after such ascertainment, shall be paid to the person damaged or to the judge of the district court for the use of the person damaged, whereupon such livestock or animal shall be delivered to such claimant.

(c) If no person claiming to be the owner appears on the day set for hearing, the judge of the district court shall proceed to ascertain and determine whether or not such livestock or animal was unlawfully at large upon the premises of another or upon the public lands, highways, roads or streets in Alabama and shall proceed to inquire and ascertain the amount of damages and charges. If the judge of the district court shall ascertain and determine that such livestock or animals were unlawfully at large on the premises of another or on the public lands, highways, roads or streets in the State of Alabama, he shall make and enter the following order: "It appearing on complaint of A B (or any state trooper or any sheriff or his deputies, constable of any precinct or the law enforcement officer of any municipality, as the case may be) that a cow (or hog or other animal, as the case may be) was unlawfully on the premises or land of A B (or C D, as the case may be, or upon the public lands, highways, roads or streets in the State of Alabama, as the case may be), and that the owner thereof is unknown, and that the said animal has damaged the crop or shade or fruit trees or ornamental shrubbery of A B, (or C D, as the case may be) to the amount of $_______, it is hereby ordered and adjudged that the said A B (or such state trooper or such sheriff or his deputy, constable or law enforcement officer of any municipality, as the case may be) is entitled to $_______ for taking up and for caring for said animal, and that the said animal be sold for the satisfaction thereof, together with costs of court.”



Section 3-5-9 - Proceedings and entry of judgment discharging livestock or animal, etc., where same adjudged not unlawfully at large.

If on the trial of any action or proceeding brought under this chapter it is ascertained and adjudged by the judge of the district court that the livestock or animal taken up by the party complaining was not unlawfully at large upon the premises of another or upon the public lands, highways, roads or streets in the State of Alabama, he shall enter a judgment directing that such livestock or animal be discharged and taxing the party complaining with all the costs.



Section 3-5-10 - Officer or person taking up livestock or animal entitled to possession thereof until judgment and costs of keeping and caring for livestock or animal paid.

The person or officer taking up such livestock or animal shall be entitled to possession thereof until the judgment which may be recovered as provided in this chapter is paid, together with the costs of the same and the cost of keeping and caring for such livestock or animal after such judgment or until the same is sold under execution to satisfy said judgment; provided, that the cost of keeping and caring for such livestock or animal under such circumstances shall be upon the same basis as that previously determined as a proper charge for the maintenance of such livestock or animal prior to the entering of such judgment.



Section 3-5-11 - Refunding of counties or municipalities where livestock or animals kept and fed in county or municipal pounds.

In counties or municipalities where livestock or animal pounds are maintained, any person or officer seizing any livestock or animal may deliver such livestock or animal so seized to the poundkeeper for safekeeping and the county or municipality shall be refunded any amounts which may be expended for keeping and feeding any livestock or animal as provided in this chapter.



Section 3-5-12 - Proceedings for recovery of livestock or animal by owner; determination of validity of seizure, amount of damages, etc., where owner unknown, etc.; fees and costs of district court judge and officer making seizure; appeals from judgment of district court.

(a) The owner of any livestock or animal which has been seized shall have the right to possession of the same by paying such judgment and the costs thereof or, if no judgment has been entered, by paying such damages as may be agreed upon together with fees and costs and expenses due on account of such seizure to the person or officer so seizing such livestock or animal or to the person who may at the time of such payment have such livestock or animal in his possession and by paying to the court the costs of the court incurred to the time of such payment.

Should the parties be unable to agree upon the amount of damages, fees, costs and expenses due, either party shall have the right to go before any district court judge within the county where said livestock or animal is seized or taken up and have the issue tried after first giving the opposite party one day's notice thereof on the day following or as soon thereafter as may be practicable on a written statement or complaint setting forth in substance the facts of such seizure, and said issue shall involve the validity of such seizure and the amount of damages, fees, costs and expenses under the provisions of this chapter and the judgment of the district court judge shall have all the force and effect of a judgment in any other civil action and shall be executed in the same manner as any other judgment of a district court is enforced. When the owner of such livestock or animal so taken up gives bond in double value of the same, payable to the person so taking up said property and approved by the district court judge before whom the proceedings are pending, conditioned to deliver such property to the constable or other legal officer having the right of execution or order of sale within five days after such judgment to satisfy such judgment as to damages and costs, such livestock or animal shall be released to the owner.

If upon the trial it is shown that the owner of said livestock or animal tendered to the plaintiff full and fair compensation for damages before the institution of the action and such party pays the same into court, then the action shall be dismissed at the cost of plaintiff. On the trial of such issues the party taking up such livestock or animal shall be the plaintiff in the action.

If such livestock or animal is taken up upon the public lands, highways, roads or streets in the State of Alabama by any member of the state highway patrol or by the sheriff of any county or the constable of any precinct or by the law enforcement officer of any municipality, such livestock or animal shall be released to its owner upon the payment of the fee of $1.00 to the officer taking up such animal or the additional fee as provided in Section 3-5-5, together with damages, if any, suffered by any person, which shall be paid to such person and the actual cost of feeding such livestock or animal during the period held by such officer or by any person acting in behalf of himself or under the direction of such officer. Upon such payment being made there shall be prepared a receipt in duplicate on forms prepared by the Attorney General of the State of Alabama, one copy of which shall be delivered to the owner upon payment of such fee, costs and damages, if any, and one copy of which shall be retained by the officer to whom payment is made. At the time of delivering such livestock or animal to the owner, the owner shall be furnished with an itemized account of the damage done, if any, and of the cost of keeping such livestock or animal during such detention and a duplicate of such statement and a statement of the amount collected shall be retained by the officer to whom payment is made; provided, that the amount for keeping and feeding shall not exceed the actual cost of feeding and caring for such livestock or animal and, in no case shall exceed $.50 per day per head.

(b) In case the owner is unknown or, if known, cannot be located, the judge of the district court shall determine the validity of the seizure and the amount of damages, fees, costs and expenses under the provisions of this chapter from such evidence as shall be adduced before him.

(c) From any judgment entered by the judge of the district court under the provisions of this chapter an appeal may be taken to the circuit court in such county within 14 days from the entry of such judgment or denial of a post trial motion, whichever is later, in the same manner as appeals are taken from judgments of the district court in other cases.



Section 3-5-13 - Procedure for sale of livestock or animal when not reclaimed by owner, etc.; disposition of proceeds of sale.

If the owner or his agent shall not, when he has made no bond, reclaim his livestock or animal within 24 hours after the judge of the district court shall have ascertained such damages, then the judge of the district court shall order the same sold by a constable of the precinct or by someone appointed to act as such or by the sheriff or his deputy or by the law enforcement officer of a municipality. Such officer, upon the making of such order, shall sell the same upon giving five days' notice of such sale by publication one time in a newspaper published in the county, said notice to contain a brief description of the livestock or animal to be sold and the time and place of sale. But out of the proceeds such officer shall pay the costs and expenses and damages due the plaintiff and the expenses of taking up, keeping and caring for such livestock or animal, and the balance must be paid to the owner of such livestock or animal, if known, and if not known, then into the county treasury or the treasury of the municipality. The officer making the sale shall be entitled to $1.00 for making such sale and posting the notices.



Section 3-5-14 - Authority of municipalities to adopt ordinances; municipal ordinances not repealed.

(a) The governing bodies of all cities or towns may adopt all such ordinances and laws as shall be necessary to prevent the running at large within the limits of the municipality of all livestock or animals and to take up and impound all such livestock or animals found so running at large and to fix, prescribe and provide for the collection of penalties and impounding fees for all such livestock or animals so taken up and impounded.

(b) This chapter shall not be construed to repeal any municipal stock law.






Chapter 6 - LIABILITY OF OWNERS OF DOGS BITING OR INJURING PERSONS.

Section 3-6-1 - Liability of owner of dog for injuries to person bitten or injured while upon property owned or controlled by owner, etc.

If any dog shall, without provocation, bite or injure any person who is at the time at a place where he or she has a legal right to be, the owner of such dog shall be liable in damages to the person so bitten or injured, but such liability shall arise only when the person so bitten or injured is upon property owned or controlled by the owner of such dog at the time such bite or injury occurs or when such person has been immediately prior to such time on such property and has been pursued therefrom by such dog.



Section 3-6-2 - When person deemed lawfully on property of owner of dog.

For the purpose of this chapter a person shall be considered to be lawfully upon the private property of the owner of such dog when he is on such property in the performance of any duty imposed upon him by the laws of this state or by the laws of the United States or the postal laws and regulations of the United States, when reading meters, when delivering milk, when making repairs to any public utility or service upon said premises or when on such property upon the invitation, either expressed or implied, of the owner or lessee of such property.



Section 3-6-3 - Mitigation of damages.

The owner of such dog shall, however, be entitled to plead and prove in mitigation of damages that he had no knowledge of any circumstances indicating such dog to be or to have been vicious or dangerous or mischievous, and, if he does so, he shall be liable only to the extent of the actual expenses incurred by the person so bitten or injured as a result of the bite or injury.



Section 3-6-4 - Construction of chapter.

Nothing in this chapter shall be construed as diminishing any right or liability for injury by dog bites now existing under the laws of this state.






Chapter 7A - RABIES.

Section 3-7A-1 - Definitions.

As used in this chapter, the following words and phrases shall have the following meanings respectively ascribed to them unless the context clearly indicates otherwise:

(1) CANINE CORPS DOGS. Those members of the canine family maintained by governmental agencies for exclusive use in official duties assigned to those agencies. Seeing eye dogs shall be included within the meaning of this definition.

(2) CAT. All members of the domesticated feline (Felis catus) family.

(3) DOG. All members of the domesticated canine (Canis familiaris) family.

(4) FERRET. All members of the ferret (Mustela putorius furo) family.

(5) HAS BEEN EXPOSED. Suspected or confirmed contact of saliva with a break or abrasion of the skin or with any mucous membrane, as determined by the health officer or medical or law enforcement personnel.

(6) HEALTH OFFICER. The State Health Officer or any county health officer as defined in Section 22-3-2, or his or her designee.

(7) IMMUNIZATION AGAINST RABIES. The injection, in a manner approved by the State Health Officer and the State Veterinarian, of rabies vaccine approved by the State Health Officer and the State Veterinarian. The administration of rabies vaccine to species other than those for which reliable immunization data is available shall be a violation of this chapter.

(8) IMPOUNDING OFFICER. An agent of a county or municipality vested with impounding authority for animals covered under this chapter.

(9) OWNER. Any person having a right of property in a dog, cat, ferret, or other animal, or who keeps or harbors the animal, or who has it in his or her care, or acts as its custodian, or who permits the animal to remain on or about any premises occupied by him or her.

(10) PERSON. Individuals, firms, partnerships, and associations.

(11) QUARANTINE FOR RABIES OBSERVATION. Confinement under the direct care, custody, control, and supervision of a licensed veterinarian for a period of 10 days subsequent to the date of the exposure, or as otherwise directed by the appropriate health officer.

(12) RABIES OFFICER. A licensed veterinarian as defined in Section 34-29-61, duly appointed by the county board of health and approved by the State Health Officer and State Veterinarian.



Section 3-7A-3 - Immunization fee.

At public rabies clinics, the rabies officer may charge an immunization fee established by a committee consisting of the State Health Officer, the State Veterinarian, and the president of the Alabama Veterinary Medical Association, and approved by the State Board of Health prior to the first day of January each year. The committee shall consider all cost factors in administering the vaccine as the economy dictates, including but not limited to the current prices of vaccines.



Section 3-7A-2 - Dogs, cats, and ferrets to be immunized; sale, etc., of vaccine; vaccination exemptions.

(a) Every owner of a dog, cat, or ferret required to be immunized for rabies as defined in this chapter, shall cause the animal to be immunized by the rabies officer, his or her authorized representative, or any duly licensed veterinarian, when the animal reaches three months of age and subsequently in accordance with the intervals specified in the vaccine's license. Notwithstanding the above, the State Board of Health may establish by rule vaccine intervals or specific vaccines, or both, to be used in public rabies vaccination clinics, based on considerations such as county specific prevalence of animal rabies or risk of animal rabies and the vaccination rates of dogs, cats, and ferrets in a county. Evidence of immunization shall consist of a printed certificate furnished by the Alabama Department of Public Health, upon which shall be legibly inscribed: A description of the animal; its age, color, sex, breed, and tattoo identification, if any; the name and address of the owner; the lot number and type of vaccine used (modified live virus, inactivated virus); the name of the manufacturer, the amount of vaccine injected, and the date after which the animal is no longer considered vaccinated; and a serially numbered tag bearing the same number and year as that of the certificate. The certificate shall be dated and signed by the person authorized to administer the vaccine. Certificates not complying with the provisions of this section, or certificates issued by those persons unauthorized to administer rabies vaccine, shall not be valid. In lieu of printed certificates, licensed veterinarians may elect to utilize electronically generated and maintained certificates if the certificates contain substantially the same information as required above. A signed paper copy of the certificate prescribed herein shall be delivered to the owner of the animal immunized. A paper copy or electronic copy or evidence thereof shall be maintained by the licensed veterinarian for a period of one year past the expiration date of a certificate. An additional paper copy or electronic copy or listing shall be provided to the local rabies enforcement authority upon request by the authority and in the manner as so requested.

(b) It shall be unlawful and in violation of the provisions of this chapter for any person to import, receive, sell, offer for sale, barter, or exchange animal rabies vaccine, other than antirabies vaccine intended for human use, to anyone except a duly licensed veterinarian.

(c)(1) Notwithstanding the other provisions of this chapter, the State Board of Health by rule may establish procedures and qualifications for an exemption from the requirement for a vaccination for an animal if a rabies vaccination would be injurious to the animal's health.

(2) An animal exempted under subdivision (1) shall be considered unvaccinated by the State Board of Health in the event of the animal's exposure to a confirmed or suspected rabid animal.



Section 3-7A-4 - Issuance of tag.

Coincident with the issuance of the certificate of immunization, the rabies officer, his authorized representative, or any duly licensed veterinarian, who provided the certificate shall furnish a serially numbered tag bearing the same number and year as that of the certificate, which tag shall at all times be attached to a collar or harness worn by the dog or cat for which the certificate and tag have been issued.



Section 3-7A-5 - Replacement of tag and certificate.

In the event a tag or certificate is lost after it has been legally issued, every replacement thereof shall be upon such terms as may be agreed upon with the rabies officer or veterinarian by whom the animal has been immunized. In that instance, a new certificate marked "duplicate" may be issued and distributed according to Section 3-7A-2.



Section 3-7A-6 - Penalty for dog or cat without tag or certificate.

The owner of any dog or cat found not wearing the evidence of current immunization as provided herein or for which no certificate of current immunization can be produced, and which is apprehended by an officer or other person charged with the enforcement of this chapter, shall forthwith be subject to a penalty to be imposed by the rabies officer not to exceed an amount equal to twice the state approved charge for immunization, in addition to the fee heretofore prescribed for immunization. When collected, the said penalty shall accrue to the rabies officer or his agent, except in the case of a rabies officer employed full-time on salary, in which case the penalty shall accrue to the employing agency or agencies.



Section 3-7A-7 - Maintenance of pound; notice of impoundment.

Each county in the state shall provide a suitable county pound and impounding officer for the impoundment of dogs, cats, and ferrets found running at large in violation of the provisions of this chapter. Every municipality with a population over 5,000 in which the county pound is not located shall maintain a suitable pound or contribute their pro rata share to the staffing and upkeep of the county pound. If the owner of an impounded animal is known, the owner shall be given direct notice of the impoundment.



Section 3-7A-8 - Destruction of impounded dogs, cats, and ferrets; when authorized; redemption by owner; adoption of animals.

All dogs, cats, and ferrets which have been impounded in accordance with the provisions of this chapter, after notice is given to the owner as provided in Section 3-7A-7, may be humanely destroyed and disposed of when not redeemed by the owner within seven days. In case the owner of an impounded animal desires to redeem the animal, he or she may do so on the following condition: He or she shall pay for the immunization of the animal and a penalty equal to the minimum fine established in Section 3-7A-6 if a certificate of current immunization cannot be produced, and for the board of the animal for the period for which it was impounded. The amount paid for the board of the animal shall accrue to the credit of the city or county, depending upon the jurisdiction of the pound in which the animal was confined. At his or her discretion, the impounding officer may provide for adoption of any animal not redeemed or claimed or otherwise disposed of, to any person desiring the animal, if the person complies with all the provisions of this chapter.



Section 3-7A-9 - Quarantine of dog, cat, or ferret which bites human being; destruction and examination of animal; violations; instructions for quarantine; report of results; exemptions.

(a) Whenever the rabies officer or the health officer receives information that a human being has been bitten or exposed by a dog, cat, or ferret required by this chapter to be immunized against rabies, the officer or his or her authorized agent shall cause the dog, cat, or ferret to be placed in quarantine under the direct supervision of a duly licensed veterinarian for rabies observation as prescribed in Section 3-7A-1. It shall be unlawful for any person having knowledge that a human being has been bitten or exposed by a dog, cat, or ferret to fail to notify one or more of the aforementioned officers. Vaccinated dogs, cats, and ferrets may be authorized to be quarantined in the home of the owner of the animal by the appropriate health officer.

(b) When a dog, cat, or ferret has no owner as determined by the rabies officer or the health officer after reasonable investigation, or if the owner of a dog, cat, or ferret agrees in writing, or if ordered by the health officer, the animal shall be humanely destroyed immediately after the exposure and the head shall be submitted for rabies examination to the state health department laboratory.

(c) The period of quarantine for animals other than domesticated dogs, cats, and ferrets which have bitten or exposed a human being shall be determined by the Alabama Department of Public Health upon consultation with the U.S. Public Health Service. If reliable epidemiologic data is lacking for an animal species regarding duration of rabies virus secretion from the salivary glands, the animals shall be humanely destroyed and the head submitted for rabies examination to the state health department laboratory.

(d) It shall be a violation of this chapter for the owner of such an animal to refuse to comply with the lawful order of the health officer in any particular case. It is unlawful for the owner to sell, give away, transfer to another location, or otherwise dispose of any animal that is known to have bitten or exposed a human being until it is released from quarantine by the rabies officer, duly licensed veterinarian, or by the appropriate health officer.

(e) Instructions for the quarantine of the offending animal shall be delivered in person or by telephone or facsimile to the owner by the health officer or his or her authorized agent. If the instructions cannot be delivered in such a manner, they shall be mailed by regular mail, postage prepaid and addressed to the owner of the animal. The affidavit or testimony of the health officer or his or her authorized agent, who delivers or mails the instructions, shall be prima facie evidence of the receipt of such instructions by the owner of the animal. Any expenses incurred in the quarantine of the offending animal under this section and Section 3-7A-8 shall be borne by the owner.

(f) The veterinarian under whose care the offending animal has been committed for quarantine shall promptly report the results of his or her observation of the animal to the attending physician of the human being bitten or exposed and the appropriate health officer.

(g) Canine corps dogs and seeing eye dogs shall be exempt from the quarantine period if the exposure occurs in the line of duty and evidence of proper immunization against rabies is presented, but shall be examined immediately at the end of 10 days by a licensed veterinarian, who shall report the results of his or her examination to the appropriate health officer as previously authorized.



Section 3-7A-10 - Destruction of domesticated species exposed to rabid animal; optional quarantine.

Those domesticated species, for which rabies vaccine is recognized and recommended, upon exposure or potential exposure to a known rabid animal, shall be humanely destroyed or slaughtered immediately. Provided, however, the owner has the option of quarantining the animal or animals based on the recommendations of the Alabama Department of Public Health upon consultation with the U.S. Public Health Service.



Section 3-7A-11 - County rabies officer; application; appointment; term; powers and duties; authority of county board of health.

(a) The county board of health shall nominate annually one duly licensed veterinarian from each county within the state for the position of rabies officer. Applications for this position may be received from any duly licensed veterinarian residing within the county, or in the event that no applications are received, from the Alabama Veterinary Medical Association. Applications shall be provided to the chair of each county board of health during the month of November. The county board of health, not later than January 31 of the appointing year, shall select and appoint a nominee, subject to the approval of the State Health Officer and the State Veterinarian. The appointee's term of office shall expire on December 31 of the year of appointment; provided, however, that he or she shall be eligible for reappointment. The rabies officer may be removed from office, for cause, by the county board of health or the State Health Officer.

(b) Appointments not made within the prescribed time limits specified in this section shall become the joint prerogative of the State Health Officer and the State Veterinarian after due consultation with the appropriate health officer.

(c) For the purpose of providing proper enforcement of this chapter, the county board of health is hereby invested with general supervisory and administrative authority for the implementation of this chapter. It shall be the duty of the rabies officer to immunize for rabies all dogs, cats, and ferrets covered under this chapter and he or she may employ as many licensed veterinarians to serve as deputies to aid him or her as he or she may desire. The rabies officer and his or her deputies in each county are clothed with limited police powers to the extent that they may issue citations for violations of this chapter as an agent of the county board of health, and shall not be subject to the limitations of Section 36-21-50. The sheriff and his or her deputies in each county and the police officers in each incorporated municipality shall be aides, and are hereby instructed to cooperate with the rabies officer in carrying out the provisions of this chapter. The compensation of the rabies officer and his or her deputies shall be limited to the fees collected from enforcement of this chapter.



Section 3-7A-12 - Penalty for violations.

Except as provided for in Section 3-7A-6, any person violating or aiding or abetting the violation of any provision of this chapter, or counterfeiting or forging any certificate, or making any misrepresentation in regard to any matter prescribed by this chapter or rule promulgated hereunder or except as otherwise provided, or resisting, obstructing, or impeding any authorized officer in enforcing the provisions of this chapter, or refusing to produce for immunization any animal in his or her possession for which rabies vaccine is recognized and recommended, or for failing to report an animal bite, shall be charged with a Class C misdemeanor, and for the purpose of enforcing this chapter, resort may be had to any court of competent jurisdiction.



Section 3-7A-13 - Placement of area under quarantine; additional measures.

(a) The State Health Officer, upon request of authorized local officials, may place certain areas of the state under a rabies quarantine to prevent the spread of rabies. In extreme situations, the State Health Officer may place the area under quarantine without waiting for local request.

(b) Whenever the State Health Officer or local health authorities are convinced that the situation is conducive to the spread of rabies, additional measures may be imposed as are deemed necessary to prevent the spread of rabies among dogs, cats, and other animals.



Section 3-7A-14 - Power of municipalities.

Nothing in this chapter shall be held to limit in any manner the power of any municipality to prohibit dogs, cats, or ferrets from running at large, regardless of rabies immunization status as herein provided; nor shall anything in this chapter be construed, in any manner, to limit the power of any municipality to further control and regulate dogs or cats in such municipality.



Section 3-7A-15 - Rules.

The State Board of Health is authorized to adopt and promulgate rules for the enforcement of this chapter, which rules shall have the force and effect of law.



Section 3-7A-16 - Relation to Volunteer Service Act.

A licensed veterinarian and his or her assistants, whether compensated by fee or otherwise or not compensated, when assisting the county rabies officer at any officially designated rabies vaccination clinic shall be considered a volunteer for the purpose of Section 6-5-336.






Chapter 8 - RABIES VACCINE.

Section 3-8-1 - Rabies vaccine required for any canidae or felidae; applicability.

Notwithstanding any provision of law to the contrary, it shall be illegal to own, maintain, sell, or trade any canidae or felidae for which there is no USDA licensed rabies vaccine. Anyone currently owning or maintaining such animal may keep the animal for the length of the animal's life providing the animal is spayed or neutered and is registered with the Department of Agriculture and Industries. This section does not apply to any zoological parks, circuses, colleges, and universities, animal refuges approved by the Department of Agriculture and Industries, county or municipal humane shelters, the Department of Conservation and Natural Resources, or veterinary clinics.






Chapter 9 - STERILIZATION OF DOGS AND CATS.

Section 3-9-1 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) ANIMAL SHELTER. Any facility operated by or under contract for the state or any county, municipal corporation, or other political subdivision of the state for the purpose of impounding or harboring seized, stray, homeless, abandoned, or unwanted dogs, cats, and other animals; any veterinary hospital or clinic operated by a veterinarian or veterinarians which operates for such purpose in addition to its customary purposes; and any facility operated, owned, or maintained by a duly incorporated humane society, animal welfare organization, or other nonprofit organization for the purpose of providing for and promoting the welfare, protection, and humane treatment of animals.

(2) ANIMAL WELFARE ORGANIZATION. Any unincorporated nonprofit organization or business entity existing for fostering and adopting dogs and cats by the public.

(3) SEXUALLY MATURE ANIMAL. Any dog or cat that has reached the age of 180 days.

(4) STERILIZATION. The surgical removal of the reproductive organs of a dog or cat in order to render the animal unable to reproduce.



Section 3-9-2 - Requirements for sterilization.

(a) Any public or private animal shelter, animal control agency operated by a political subdivision of this state, or humane society shall make provisions for the sterilization of all dogs or cats acquired from a shelter, agency, or humane society by providing for all of the following:

(1) Sterilization by a licensed veterinarian before relinquishing custody of the animal.

(2) Entering into a written agreement with the person acquiring the animal guaranteeing that sterilization will be performed by a licensed veterinarian within 30 days after acquisition of the animal, or within 30 days of the sexual maturity of an animal.

(b) The requirements of this chapter shall not apply to any privately owned animal in possession of a shelter, agency, or humane society if the owner of the animal claims or presents evidence that the animal is the property of that person.

(c) All costs of sterilization pursuant to this chapter shall be the responsibility of the person acquiring the animal, and if sterilization is performed prior to acquisition, may be included in any fees charged by the shelter, agency, or humane society for an animal.

(d) Any person acquiring an animal from a public or private animal shelter, animal control agency operated by a political subdivision of this state, or humane society from which an animal is not sterile at the time of acquisition, shall submit to the animal shelter, animal control agency, humane society, or public or private animal shelter a signed statement from the licensed veterinarian attesting that a sterilization procedure has been performed by the veterinarian within seven days after the sterilization.



Section 3-9-3 - Violations.

It shall be a misdemeanor to fail or refuse to comply with this chapter. Any person failing or refusing to comply shall, upon conviction, be guilty of a misdemeanor and shall be subject to a fine of a minimum of fifty dollars ($50) and not to exceed two hundred dollars ($200).



Section 3-9-4 - Relation to other shelter policies.

This chapter shall not prohibit the adoption by any political subdivision of this state of shelter policies which are more stringent than the requirements of this chapter.






Chapter 10 - ANIMAL REPORTING CENSUS ACT.

Section 3-10-1 - Short title.

This chapter shall be known and cited as the "Animal Census Reporting Act."



Section 3-10-2 - Definitions.

For purposes of this chapter, the following words have the following meanings:

(1) ANIMAL SHELTER. A public facility, which includes a physical structure, that provides temporary or permanent shelter to stray, abandoned, abused, or owner-surrendered animals that is operated, owned, or maintained by any municipality, county, duly incorporated humane society, animal welfare society, or other nonprofit organization for the purpose of promoting the welfare, protection, and humane treatment of animals. The term animal shelter does not include persons providing temporary foster care to animals in their homes or animal rescue groups, or animal sanctuaries sheltering animals on an individual's property.

(2) PUBLISH. To make available through either electronic means or on paper.



Section 3-10-3 - Monthly report.

On a monthly basis, each animal shelter owner, operator, manager, or director shall compile a report containing all of the following information:

(1) The number of animals of each species taken in from all of the following sources:

a. Owner surrenders.

b. Strays.

c. Other animal shelters.

d. Animal control.

e. Other.

(2) The number of animals which have been:

a. Adopted.

b. Released to or claimed by the owner or owners.

c. Transferred to other animal shelter facilities or released to animal rescue organizations and a list of the names of the receiving organizations.

d. Euthanized for any of the following reasons:

1. Overcrowding.

2. Health.

3. Behavior.

e. Died from other causes.

f. Transferred to another entity.

g. Sterilized after arrival.

(3) The costs incurred by the animal shelter for housing, maintenance, feeding, medications, transfer, euthanasia, and other expenses related to the care of the animals and their disposition, excluding salary and benefits paid to employees.



Section 3-10-4 - Report requirements.

(a) Each animal shelter shall report the information required in Section 3-10-3 no later than 30 days after the end of each month. Each animal shelter shall make the report available to the public upon request. The animal shelter may compile, publish, computerize, and enter the data or information required in Section 3-10-3 in a form which is compatible with any system utilized by the animal shelter as long as the information required in Section 3-10-3 is included in the report.

(b) The animal shelter may charge a reasonable fee for a copy of the report. Each animal shelter shall maintain the annual reports for a minimum of three years.

(c) Reports under this chapter shall be considered a public record and access to the reports shall not be denied for any reason.

(d) Any report compiled by the owner, operator, manager, or director of an animal shelter pursuant to this chapter shall include a statement by the person preparing the report certifying that the report is true and correct to the best of his or her knowledge.



Section 3-10-5 - Violations.

A violation of this chapter does not create a civil statutory cause of action or criminal liability.









Title 4 - AVIATION.

Chapter 1 - GENERAL PROVISIONS.

Section 4-1-1 - Authority of counties and municipalities to issue bonds for acquisition, improvement, etc., of airports and facilities therefor.

In addition to all other objects and purposes for which bonds may be issued by counties and municipalities under the laws of this state, counties and municipalities in this state shall have full and continuing power and authority, within the limits and subject to the provisions of the constitution now in effect or hereinafter provided, to issue and sell bonds, which shall be general obligations of the county or municipality issuing the same, for the following purposes or any thereof: Acquiring then existing air fields and airports; acquiring real estate for the construction of air fields or airports or for constructing enlargements thereof and extensions thereto; constructing and acquiring buildings, runways and other improvements and facilities and equipment for air fields and airports on any lands now or hereafter acquired or in order to make enlargements of and extensions to any thereof at any time existing which may now be owned or which may hereafter be acquired. All such bonds so issued shall be subject to the applicable provisions of Sections 11-81-1 through 11-81-32 and 11-81-50 through 11-81-68.






Chapter 2 - REGULATION OF AERONAUTICS, AIRCRAFT AND AIRPORTS GENERALLY.

Article 1 - General Provisions.

Section 4-2-1 - Short title.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-2 - Purpose of chapter.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-3 - Definitions.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-4 - Jurisdiction of crimes and torts; state, municipal, etc., immunity from tort liability.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-5 - Contracts made during flight.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-6 - Domestic animals or fowl on airports, landing fields or other aeronautical facilities.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-7 - Trespass and operation of vehicles on airports, landing fields or other aeronautical facilities.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-9 - Use of aircraft for hunting, etc., prohibited.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-10 - Reckless operation of aircraft.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-11 - Unauthorized use, possession, etc., of aircraft.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-12 - Penalties for violations of chapter; separate violations.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-13 - Repeal of conflicting laws.

Repealed by Act 2000-220, § 48, effective May 13, 2000.






Article 2 - State Aeronautics Department and Aeronautics Commission.

Section 4-2-30 - State Aeronautics Department and Aeronautics Commission created; composition of department and commission; qualifications, appointment, terms of office, compensation and removal of members of commission.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-31 - Aeronautics Commission — Organization; meetings; annual report to Governor; fiscal year.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-32 - Aeronautics Commission — Offices; employees; expenditures.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-33 - Aeronautics Commission — Powers and duties generally.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-34 - Aeronautics Commission — Functions declared public and governmental.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-35 - Director of Aeronautics — Appointment, qualifications, term of office and compensation; delegation of powers and duties by commission.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-35.1 - Assistant Director of Aeronautics — Appointment; salary; duties and responsibilities.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-36 - Director of Aeronautics — Powers and duties generally.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-37 - Procedure for adoption and effect of rules and regulations of commission; rules and regulations open to public inspection.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-38 - Financial and technical assistance to municipalities in connection with acquisition, construction, etc., of public airports, landing fields or other navigational facilities.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-39 - Cooperation with federal government in acquisition, construction, etc., of airports and other navigational facilities; compliance with federal laws and regulations for federal funding thereof.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-40 - Authority to accept, receive and receipt for federal funds for state acquisition, construction, etc., of airports and other navigational facilities; authority to act as agent of municipalities for same purpose; terms and conditions of such agency; terms and conditions for disposition of federal funds generally.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-41 - Authority to receive other grants, donations, loans, etc.; disposition of same; expenditures from State Aeronautics Department Fund for general promotion, advancement, etc., of aeronautics and for airports or other aeronautical facilities or services authorized.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-42 - State Airports Development Fund; other special funds.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-43 - Law governing contracts for acquisition, construction, etc., of airports or other navigational facilities.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-44 - Disposition and disbursement of federal funds.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-45 - Disbursement of department funds in State Treasury; exception as to certain funds deposited in military surplus fund; expenses incurred by department.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-46 - Intervention in certain controversies with federal government or foreign states.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-47 - Enforcement of aeronautics laws; enforcement powers generally; appointment, qualifications, removal, etc., of deputies to aid in enforcement.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-48 - Investigations, etc., concerning certain matters; public hearings; enforcement of subpoena or order.

REPEALED BY ACT 2000-220, EFFECTIVE MAY 13, 2000.



Section 4-2-49 - Reports of investigations, etc.; limitations on use thereof; prohibition against compulsion of testimony of commissioner, director, etc., as to certain matters or in certain proceedings.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-50 - Reasons to accompany orders, etc., of commission; service of orders upon interested persons; authority to inspect airports, landing fields, other navigational facilities, etc.; procedure for rehearing or appeal of commission's orders, etc.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-51 - Failure to file appeal.

Repealed by Act 2000-220, § 48, effective May 13, 2000.






Article 3 - Airspace, Air Navigation Facilities, Aircraft, Airmen and Air Instruction.

Section 4-2-70 - State sovereignty over airspace; declaration of policy.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-71 - Formulation, adoption, etc., of aircraft approach plans by commission; air navigation hazards declared not in public interest; airspace reservations.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-72 - Approval of sites and licensing of airports, etc.; regulation of aircraft, airmen, air schools and instructors.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-73 - Operation of airport, landing field, etc., without license prohibited; application for certificate of approval of proposed airport or landing field site prior to acquisition of property required; limitation of operations conducted on licensed airport.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-74 - Certificate of approval or license for airport, landing field, etc. — Notice; public hearing; order.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-75 - Certificate of approval or license for airport, landing field, etc. — Standards for issuance.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-76 - Operation as airman or operation, etc., of aircraft without federal license, certificate or permit.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-77 - Operation of air or ground school, etc., without federal license, certificate or permit.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-78 - Possession, display, etc., of federal airman and aircraft license, certificate or permit and of state registration; display of state airport license.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-79 - Revocation of airport, etc., certificate of approval or license; suspension of operations of aircraft, airmen, air schools, airports, etc., under certain circumstances.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-80 - Exceptions.

REPEALED BY ACT 2000-220, EFFECTIVE MAY 13, 2000.






Article 4 - State Airports.

Section 4-2-90 - Acquisition, construction, operation, disposition, etc., of airports, facilities, etc.; power of condemnation generally; grant of right of exclusive use of airport, landing field, etc., prohibited.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-91 - Acquisition of easements and other airport protection privileges.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-92 - Joint activities with other government agencies.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-93 - Exercise of power of eminent domain in name of state; right of entry for surveys and examinations; possession of property after filing of petition; abandonment of condemnation proceedings.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-94 - Lease of property, airports or space, improvements, etc., thereon; sale of property, etc., to other governmental bodies for aeronautical purposes; airport concessions.

Repealed by Act 2000-220, § 48, effective May 13, 2000.



Section 4-2-95 - Charges or rental for properties or services; liens for services rendered.

Repealed by Act 2000-220, § 48, effective May 13, 2000.









Chapter 2A - ALABAMA INTERNATIONAL AIRPORT AUTHORITY.

Section 4-2A-1 - Definitions.

When used in this chapter, unless the context plainly indicates otherwise, the present tense shall include the future tense, the singular shall include the plural, the plural shall include the singular and the following words and phrases shall have the meanings respectively ascribed to them by this section:

(1) AIRCRAFT. Any contrivance now known or hereafter invented, used or designed for navigation of or flight in the air, except a parachute or other contrivance designed for use primarily as safety equipment.

(2) AIRPORT. Any area of land or water which is used, or intended for use, for the landing, take-off, storage, parking or dispersal of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings, facilities or rights-of-way, together with all airport buildings, structures and facilities located thereon.

(3) AIRPORT BUILDING. Any building used or to be used in connection with the construction, enlargement, development, maintenance or operation of an airport or heliport or in connection with the exercise of any power of the authority.

(4) AIRPORT FACILITY. Any building, structure, land, right-of-way, equipment or instrumentality used or to be used in connection with the construction, enlargement, development, maintenance or operation of an airport or heliport or in connection with the exercise of any power of the authority.

(5) AIR NAVIGATION FACILITY. Any facility used in, available for use in, or designed for use in aid of, air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience to the safe taking-off, navigation and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

(6) AUTHORITY. The public corporation organized pursuant to the provisions of this chapter.

(7) BOARD. The board of directors of the authority.

(8) BOND. Any bond authorized to be issued pursuant to the provisions of this chapter.

(9) COUNTY. Any of the 67 counties of the state.

(10) DIRECTOR. A member of the board of directors of the authority.

(11) FAA. The Federal Aviation Administration.

(12) GOVERNMENT SECURITIES. Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof (which may consist of the principal thereof or the interest thereon).

(13) HELIPORT. An airport designed primarily for use by helicopters.

(14) INDENTURE. A mortgage, an indenture of mortgage, deed of trust, trust agreement or trust indenture executed by the authority as security for bonds.

(15) MUNICIPALITY. Any of the incorporated municipal corporations of the state, whether classified as city or town.

(16) OTHER FACILITY. Any land, right in land, building, structure, machinery, equipment or facility useful for or in connection with any type of transportation system, project, service or facility, or any housing or residential project or facility, or any educational project or facility, or any stadium, coliseum, fair ground, exhibition or athletic building or any other recreational facility, or any one or more or all of the foregoing.

(17) PERMITTED INVESTMENTS.

a. Government securities;

b. Bonds, debentures, notes or other evidences of indebtedness issued by any of the following agencies: Bank for Cooperatives, Federal Intermediate Credit Banks, Federal Financing Bank, Federal Home Loan Banks, Federal Farm Credit Bank, Export-Import Bank of the United States, Federal Land Banks, Farmers Home Administration or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof;

c. Bonds, notes, pass through securities or other evidences of indebtedness of Government National Mortgage Association and participation certificates of Federal Home Loan Mortgage Corporation;

d. Full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service;

e. Public housing bonds issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States of America;

f. Time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation, provided that, to the extent such time deposits are not covered by federal deposit insurance, such time deposits (including interest thereon) are fully secured by a pledge of obligations described in paragraphs a, b, c, and e above, which at all times have a market value (exclusive of accrued interest) not less than the amount of such bank time deposits required to be so secured and which meet the greater of 100% collateralization or the "AA" collateral levels established by Standard & Poor's Corporation for structured financings;

g. Repurchase agreements for obligations of the type specified in paragraphs a, b, c, and e above, provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value (exclusive of accrued interest) at least equal to the purchase price of such repurchase agreements, which are held by a depository satisfactory to the State Treasurer in such manner as may be required to provide a perfected security interest in such obligations, and which meet the greater of 100% collateralization or the "AA" collateral levels established by Standard & Poor's Corporation for structured financings; and

h. Uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service.

i. S.E.C. registered, open-ended mutual funds whose portfolios consist of securities or obligations of the type specified in clauses a, b, c, d, e, and f above, provided that no sales load charge may be added to the purchase price or deducted from the redemption price of such mutual funds.

(18) STATE. The State of Alabama.

(19) AUTHORITY'S MAIN AIRPORT TERMINAL. The main terminal located at the airport which has the longest runway and is called the authority's major airport as defined in Section 4-2A-5(a).



Section 4-2A-2 - Formation of corporation with ten individual citizens; selection of citizens.

Any nine of the ten individual citizens of the state selected for such purpose pursuant to this section may become a public corporation with the powers hereinafter provided by proceeding according to the provisions of Section 4-2A-3. The ten individual citizens shall be selected as follows:

(1) Three shall be appointed by the Governor;

(2) One shall be appointed by the Lieutenant Governor;

(3) One shall be appointed by the Speaker of the House of Representatives;

(4) One shall be appointed by the Mayor of the City of Birmingham;

(5) One shall be appointed by the Mayor of the City of Mobile from the members of the Board of Directors of the Mobile Airport Authority;

(6) One shall be appointed by the Mayor of the City of Montgomery from the members of the Board of Directors of the Montgomery Airport Authority;

(7) One shall be appointed by the Mayor of the City of Huntsville from the members of the Board of Directors of the Huntsville Airport Authority; and

(8) One shall be appointed by the Mayor of the City of Dothan from the members of the Board of Directors of the Dothan Airport Authority.



Section 4-2A-3 - Citizens to present application to Secretary of State.

To become a corporation, any nine citizens selected pursuant to Section 4-2A-2 shall present to the Secretary of State an application signed by them which shall set forth:

(1) The name and residence of each of the applicants, together with a certified copy of all documents evidencing each applicant's selection pursuant to Section 4-2A-2;

(2) The name of the proposed corporation, which shall be the "Alabama International Airport Authority";

(3) The location of the principal office of the proposed corporation;

(4) The purposes of the proposed corporation, which shall be, among others, to plan, acquire, construct, develop, improve, equip, own, operate, administer, and manage any and all types of airports, airport buildings, airport facilities, air navigation facilities, heliports, and other facilities and air or other transportation services in, to, and from the state, to make available the benefits thereof in the widest economic manner, thereby promoting the general welfare and increasing commerce and prosperity, to promote the public welfare and national security, to serve public interest, convenience, and necessity, to promote air navigation and transportation, international, national, state, and local, in and through this state, to promote the efficient, safe, and economical handling of air commerce, to assure the inclusion of this state in national and international programs of air transportation, to develop the full potentialities of the state as an aviation center and to carry out the duties and powers imposed upon or vested in the authority by this chapter; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this chapter.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized to take acknowledgments to deeds. The Secretary of State shall examine the application and if he finds that it substantially complies with the requirements of this section, he shall receive, file, and record it in an appropriate book of records in his office.



Section 4-2A-4 - Public corporation formed upon filing and recording of application; certificate of incorporation; no fees or compensation to secretary.

When the application has been made, filed and recorded as herein provided, the applicants shall constitute a public corporation under the name proposed in the application. The Secretary of State shall make and issue to the applicants a certificate of incorporation under the Great Seal of the state and shall record the certificate with the application. No fees or compensation shall be paid to the Secretary of State for any service rendered or work performed in connection with the authority, its incorporation, dissolution or records.



Section 4-2A-5 - Members of authority; terms of appointment; board of directors; quorum; meetings; proceedings of board, reimbursement; impeachment; officers; State Treasurer as custodian of funds.

(a) The applicants named in the application and their respective successors in office shall constitute nine of the eleven members of the authority. The eleventh member of the authority and his or her successors in office shall be appointed by the appointing county official of the county in which the authority's major airport is located, provided that if the authority's major airport is located in more than one county, the appointing county official of each county in which any part of said airport is located shall alternate or rotate making such appointment. In such event, the appointing county official of the county containing the largest number of square feet of said airport shall make the appointment for the initial term, the official of the county containing the next largest number of square feet shall make the appointment for the next term and so on with the order of such appointments being determined by the number of square feet of said airport located in each county. The appointing county official of the county shall be the probate judge unless he is not a member of the governing body of the county, in which event the chairman of the governing body shall be the appointing county official. The authority's major airport shall be the airport owned, operated, or controlled by the authority which has a published instrument approach procedure or facilities for an instrument approach procedure, and if the authority owns, operates, or controls more than one airport which has a published instrument approach procedure or facilities therefor, then the one thereof which has the longest runway shall be the authority's major airport. For purposes of this subsection, an airport will be considered as having facilities for an instrument approach procedure and such runways, will be considered as being owned, operated, or controlled by the authority and will be considered as being located in a county, if and when such facilities or runways, such ownership, operation, or control and such location are shown or reflected on the airport's master plan or an airport layout plan submitted to the FAA Airport District Office or are reflected in a notice or proposal submitted to the FAA. Until such time as the eleventh member of the authority can be appointed as aforesaid, the other members of the authority shall constitute the full membership of the authority.

(b) At the time of the initial appointment by the Governor of three of the individual citizens to incorporate the authority pursuant to Section 4-2A-4, the Governor shall designate one of such persons to serve as a member of the authority for an initial term of two years, one to serve an initial term of four years, and one to serve an initial term of six years. Thereafter, each succeeding appointment of a member of the authority by the Governor shall be for a term of six years. The persons appointed by the Lieutenant Governor and the Speaker of the House of Representatives to be two of the individual citizens to incorporate the authority pursuant to Section 4-2A-4 shall serve as members of the authority for an initial term of six years. Thereafter, each succeeding appointment of a member of the authority by the Lieutenant Governor or the Speaker of the House of Representatives shall also be for a term of six years. The member selected by the Mayor of the City of Birmingham to be one of the individual citizens to incorporate the authority pursuant to Section 4-2A-4 shall serve as a member of the authority for an initial term of four years. Thereafter, each succeeding selection of a member of the authority by the Mayor of the City of Birmingham shall be for a term of six years. The member of the Board of Directors of the Mobile Airport Authority selected by the Mayor of the City of Mobile to be one of the individual citizens to incorporate the authority pursuant to Section 4-2A-4 shall serve as a member of the authority for an initial term of three years. Thereafter, each succeeding selection of a member of the authority by the Mayor of the City of Mobile from the Board of Directors of the Mobile Airport Authority shall be for a term of four years. The member of the Board of Directors of the Montgomery Airport Authority selected by the Mayor of the City of Montgomery to be one of the individual citizens to incorporate the authority pursuant to Section 4-2A-4 shall serve as a member of the authority for an initial term of two years. Thereafter, each succeeding selection of a member of the authority by the Mayor of the City of Montgomery from the Board of Directors of the Montgomery Airport Authority shall be for a term of four years. The member of the Board of Directors of the Huntsville Airport Authority selected by the Mayor of the City of Huntsville to be one of the individual citizens to incorporate the authority pursuant to Section 4-2A-4 shall serve as a member of the authority for an initial term of four years. Thereafter, each succeeding selection of a member of the authority by the Mayor of the City of Huntsville from the Board of Directors of the Huntsville Airport Authority shall be for a term of four years. The member of the Board of Directors of the Dothan Airport Authority selected by the Mayor of the City of Dothan to be one of the individual citizens to incorporate the authority pursuant to Section 4-2A-4 shall serve as a member of the authority for an initial term of four years. Thereafter, each succeeding selection of a member of the authority by the Mayor of the City of Dothan from the Board of Directors of the Dothan Airport Authority shall be for a term of four years. The member of the authority appointed by an appointing county official shall serve for an initial term of two years. Thereafter, each succeeding appointment of a member of the authority by an appointing county official shall be for a term of six years.

(c) The members of the authority shall constitute all the members of the board of directors of the authority, which shall be the governing body of the authority. Upon the expiration of the term of office of any member of the authority or in the event any member of the authority ceases to be a member of the authority, by reason of death, resignation, removal of his or her residence from the State of Alabama or for any other reason, then the same officer, official or authority who originally appointed or selected such member shall appoint or select a successor in office to take his or her place as a member of the authority. If at any time the member of the authority selected by the Mayor of the City of Birmingham ceases to be a member of said board, he or she shall also cease to be a member of the authority and the Mayor of the City of Birmingham shall select a successor in office to take his or her place as a member of the authority. If at any time the member of the authority selected from either the Huntsville, Mobile or Montgomery Airport Authorities' Board of Directors ceases to be a member of said board, he or she shall also cease to be a member of the authority and the respective mayor shall select from the members of the respective airport authority board of directors a successor in office to take his or her place as a member of the authority. In the event any member of the authority ceases to be a member of the authority prior to the expiration of his or her term of office, his or her successor in office as a member of the authority shall serve for the unexpired term of such office. If the term of office of any member of the authority shall expire prior to the appointment of his or her successor, such member shall continue to serve until his or her successor is appointed and qualified. The members of the authority shall be eligible to succeed themselves. No member, officer, director or employee of the authority shall be personally liable for any debt, obligation or liability of the authority or the state.

(d) A majority of the directors shall constitute a quorum of the board for the transaction of business, but any meeting of the board may be adjourned from time to time by a majority of the directors present or may be so adjourned by a single director if such director is the only director present at such meeting. No vacancy in the membership of the board shall impair the right of a quorum of the board to exercise all the powers and duties of the authority. The board shall hold an annual meeting and such other regular meetings as may be provided in the bylaws of the authority, and the board may hold other meetings at any time from time to time; provided, that upon (1) call of the chairman of the authority or any two directors and (2) at least five days written notice to each of the members, a special meeting of the board must be held. Any matter on which the board is authorized to act may be acted upon at any regular, special or called meeting. At the request of any director, the vote on any question before the board shall be taken by yeas and nays and entered upon the record.

(e) All proceedings of the board shall be reduced to writing by the secretary of the authority, recorded in a well-bound book and open to each director and to the public at all times. Copies of such proceedings, when certified by the secretary of the authority under its seal, shall be received in all courts as evidence of the matters and things therein certified.

(f) Each director shall be reimbursed for expenses actually incurred by him in and about the performance of his duties. Each director may also be compensated by the authority in an amount authorized by the bylaws and approved by the State Treasurer and the Legislative Oversight Committee.

(g) Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175.

(h) The officers of the authority shall consist of a chairman, a vice-chairman, a secretary, a treasurer and such other officers as the board shall deem necessary to accomplish the purposes for which the authority was organized. The chairman and vice-chairman shall be elected by the board from its membership, except that no member presently serving on an existing airport authority or board may be elected to the chairman or vice-chairman position, but neither the secretary, the treasurer nor any of the other officers of the authority need be a member of the board of directors. The chairman and vice-chairman of the authority shall be elected by the board for a term of one year. The State Treasurer shall be the treasurer of the authority. The State Treasurer shall act as custodian of the funds of the authority and shall pay the principal of and the interest and premium (if any) on the bonds of the authority from the sources hereinafter provided. The State Treasurer shall act as paying agent with respect to any series of bonds issued under this chapter. The secretary and the other officers of the authority shall be elected by the board for such term as it deems advisable. The board shall also have the authority to employ all personnel as it deems necessary and to fix the terms and conditions of their employment. The duties of the chairman, vice-chairman, secretary and treasurer shall be such as are customarily performed by such officers and as may be prescribed in the bylaws or by the board. The duties of any other officer of the authority shall be such as are from time to time prescribed by the board.



Section 4-2A-6 - Powers of authority.

The authority shall have the following powers among others specified in this chapter, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be in perpetuity) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil actions;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, receive, take and hold, whether by purchase, option to purchase, gift, lease, devise or otherwise, property of every description, whether real, personal or mixed, whether in one or more counties and whether within or without the corporate limits of any municipality, and to manage said property and to develop any property and to sell, exchange, lease or grant an option to purchase any property (whether developed or undeveloped) owned, leased or controlled by it;

(6) To make, enter into, execute and perform such contracts, agreements, leases and other instruments and to take such other action as may be necessary or convenient to accomplish any purpose for which the authority was organized or the exercise of any power granted hereunder;

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, enlarge, improve, maintain, equip, operate, regulate and protect airports and air navigation facilities, whether in one or more counties and whether within or without the corporate limits of any municipality, including the acquisition, construction, installation, equipment, maintenance and operation at or in connection with or in furtherance of the use of such airports of sanitary and storm sewage systems and water, electric and gas systems, buildings, hangars and other facilities for airlines and the servicing of aircraft or for the comfort, use and accommodation of air travelers and the purchase and sale of such supplies, goods and commodities as are incident to the operation of its airport properties;

(8) To construct, acquire, establish, improve, extend, enlarge, reconstruct, equip, maintain, repair and operate heliports, aerial aircraft (by whatever name such may be known) landing, loading or storage areas and transportation terminals, whether in one or more counties and whether within or without the corporate limits of any municipality;

(9) To construct, acquire, establish, improve, extend, enlarge, reconstruct, equip, maintain and repair buildings, structures and facilities suitable for use as manufacturing plants, industrial plants, retail shopping areas or centers, parks, exhibits or exhibitions or for the conduct of any lawful business, at, upon or adjacent to any airport, heliport or aircraft landing area owned or operated by such authority, whether in one or more counties and whether within or without the corporate limits of any municipality, and to sell, exchange, grant an option to purchase, lease or let such buildings, structures and facilities or any one or more of them to such tenant or tenants for such term or terms, at such compensation or rental and subject to such provisions, limitations and conditions as the authority may require or approve;

(10) To furnish or supply upon any airport, heliport or aircraft landing area or other property owned or operated by or under the jurisdiction of the authority, for reward or compensation, goods, commodities, space, facilities and services, including, without limiting the generality of the foregoing, food, lodging, shelter, lawful drinks, confections, reading matter, oil, gasoline, motors and aircraft, motor and aircraft parts and equipment, space in buildings, space for buildings and structures, parking space for aircraft and automobiles and the services of mechanics, instructors and hostlers;

(11) To confer upon individuals, firms, corporations or companies for reward or compensation the privilege or concession of supplying upon any airport, heliport or aircraft landing area owned or operated by or under the jurisdiction of the authority all or any part of the goods, commodities, things, services and facilities authorized to be supplied by subsection (10);

(12) To acquire, by eminent domain and otherwise, establish, construct, expand, own, control, equip, improve, maintain, operate and regulate satellite airports or landing fields for the use of aircraft in the state, whether in one or more counties and whether within or without the corporate limits of any municipality;

(13) To acquire, by purchase, gift, devise, lease, eminent domain proceedings or otherwise, existing airports, air navigation facilities and other facilities, whether in one or more counties and whether within or without the corporate limits of any municipality; provided, however, that the authority shall not acquire or take over any airport or air navigation facility owned or controlled by any county, municipality, public corporation, public authority or public agency of the state, or any one or more thereof, without the consent of such county, municipality, public corporation, public authority or public agency;

(14) To acquire, by purchase, gift, devise, lease, eminent domain proceedings or otherwise, property which may be used or useful for educational facilities, to establish, construct, own, maintain, operate, improve, expand, equip, control and regulate schools, institutions of higher learning and other educational facilities upon or adjacent to the properties of the authority and to sell, lease or donate such educational properties;

(15) To acquire, by purchase, gift, devise, lease, eminent domain proceedings or otherwise, property which has been or may be used or useful for housing, apartments and other residential buildings, structures, complexes and projects, to establish, construct, own, maintain, operate, improve, expand, equip, control and regulate such housing and residential facilities upon or adjacent to the properties of the authority and to sell, lease or donate such properties;

(16) To acquire, by purchase, gift, devise, lease, eminent domain proceedings or otherwise, to establish, expand, own, control, equip, improve, maintain, operate, manage and regulate any and all types of transportation facilities and services in, to or from the state, including, but not limited to, rail systems, railroads, spur tracks and other railway facilities and equipment, mass transportation facilities, bus systems, buses, intrastate airlines and other facilities, systems or services for any mode of transportation, and to sell, lease or donate such properties;

(17) To acquire, by purchase, gift, devise, lease or otherwise, and to operate docks, wharves, maritime warehouses, machinery and equipment and port facilities;

(18) Subject to the provisions of this chapter, to borrow money and issue its bonds in evidence thereof to provide funds for any corporate function, use or purpose;

(19) As security for payment of the principal of and interest and premium (if any) on its bonds and any agreements made in connection therewith, to pledge, mortgage, assign or grant security interests in any or all of

a. The funds, revenues or receipts from which its bonds may be made payable or

b. Its properties or any part or parts thereof (whether then owned or thereafter acquired) and to arrange for and provide such additional security for its bonds, including, but not limited to, letters of credit, bond insurance policies, surety bonds, all as the board shall determine to be necessary or desirable;

(20) To borrow money on a short-term basis and to issue its temporary bonds or notes in evidence thereof for any corporate function, use or purpose, which bonds or notes shall mature not later than 24 months from their date of issuance, to provide for the payment of the same from the principal proceeds of the sale of its long-term bonds, and to mortgage, assign and pledge, as security for payment of the principal of and interest on any such temporary bonds or notes and any agreements made in connection therewith, any funds, revenues, receipts or properties it is authorized to pledge, mortgage or assign as security for its bonds under subdivision (19);

(21) To assume obligations secured by a lien on or payable out of or secured by a pledge of the revenues, rents, receipts and funds from any air transportation facilities, air navigation facilities or other facilities, or any part thereof, that may be acquired by the authority;

(22) To exercise the power of eminent domain in the manner and subject to the provisions of Title 18 with respect to any property, real, personal or mixed, whether in one or more counties and whether within or without the corporate limits of any municipality, including air space, navigation easements, structures and obstructions to flights and property already devoted to public use, that may be reasonably necessary for the construction, extension, maintenance, operation, protection, enlargement, improvement or preservation of an airport or airport facility, or sanitary or storm sewage systems or water, electric and gas systems, upon, adjacent to, in connection with or in furtherance of the use of any airport, heliport or aircraft landing area or other properties owned or operated by the authority;

(23) To appoint, employ, contract with and provide for compensation of officers, employees and agents, including engineers, attorneys, consultants, fiscal advisers and such other employees as the business of the authority may require, including the power to fix working conditions and other conditions of employment by general rule and, at its option, to provide a system of disability pay, retirement compensation and pensions, or any of them, and to hire and fire servants, agents, employees and officers at will;

(24) To fix, establish, collect and alter landing fees, tolls, rents, passenger facility charges, access fees and other charges with respect to any airport, heliport, landing area, air navigation facility or other facility, building, structure or property owned or controlled by the authority or any service provided pursuant thereto, or any benefit derived therefrom;

(25) To make and enforce reasonable rules and regulations governing the use of any airport, heliport, landing area or airport facility or other facility owned or controlled by the authority;

(26) To provide for such insurance, including but without limitation to, use and occupancy insurance, as the board may deem advisable;

(27) To invest any funds of the authority that the board may determine are not presently needed for its corporate purposes in any permitted investments or in any obligations in which municipal or county funds are authorized to be invested pursuant to Section 11-81-21;

(28) To cooperate with the United States of America, the state or any county, city, town, public corporation, agency, department or political subdivision of the state or the United States of America, and to make such contracts with them or any of them as the board may deem advisable to accomplish the purposes for which the authority was established;

(29) To sell, exchange and convey, including the granting of options to acquire, any or all of its properties that may have become obsolete or worn out or that may no longer be needed or useful to the authority in connection with, or in the operation of the airport, heliport or other facility with respect to which they were acquired or of which they form a part, or that the board deems to be in furtherance of any purpose for which the authority was organized;

(30) To receive and accept grants for or in aid of the construction, extension, improvement, maintenance or operation of any airport, heliport or airport facility, air navigation facility or other facility from the United States of America or any agency thereof and from the state or any department or agency thereof and any political subdivision thereof, and to receive and accept money, property, labor or other things of value from any source whatever;

(31) To sell, donate and convey, with or without consideration, any of its properties to the state or any one or more counties, municipalities or public corporations organized and existing under the laws of the state which have the corporate power to operate the properties so conveyed and the property and income of which are not subject to taxes; provided, that any such conveyance shall not be made if it would constitute a violation of a provision of any then outstanding indenture to which the authority is a party;

(32) To purchase equipment and supplies necessary or convenient for the exercise of any power of the authority;

(33) To appoint, employ, contract with and provide for compensation of one or more suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to property owned by or under the jurisdiction of the authority. All such persons shall be charged with all the duties and invested with all the powers of police officers. Any police officer appointed pursuant to the provisions of this subdivision is a peace officer whose authority extends to any place in the state; provided, that the primary duty of any such police or peace officer shall be the enforcement of the law on property owned by or under the jurisdiction of the authority; and provided further, that any such police or peace officer shall not otherwise act as a peace officer in enforcing the law except:

a. When in pursuit of any offender or suspected offender who is charged with the commission of a crime while on premises owned by or under the jurisdiction of the authority, or

b. To make arrests otherwise lawful for crimes committed, or for which there is probable cause to believe have been committed, within his presence or within the boundaries of said property owned by or under the jurisdiction of the authority. The provisions of this subdivision granting powers to police officers employed by the authority are not intended to limit or abridge any powers heretofore granted to said officers by law, or to imply that such powers do not otherwise exist on the date of the enactment of this chapter, and the provisions of this subdivision are, therefore, to be considered cumulative;

(34) To enter into a management agreement or agreements with any county or municipality in the state for the management by the authority of any airport, heliport, air navigation facility or other facility useful to the authority, whether in one or more counties and whether within or without the corporate limits of any municipality, upon such terms and conditions as may be mutually agreeable; and

(35) To assess and collect fines from any person, firm or corporation occupying, leasing or utilizing any part of an airport, airport facility or other facility or property owned by or under the jurisdiction of the authority in order to reimburse the authority for civil penalties levied by any government entity (including the FAA) if such penalties arise as the result of one or more acts or omissions of such person, firm or corporation.



Section 4-2A-7 - Acceptance, expenditure, etc., of federal, state, county, municipal and other moneys.

The authority is authorized to accept, receive, receipt for, disburse and expend federal, state, county or municipal moneys and other moneys, public or private, made available by donation, grant, appropriation or loan or any combination thereof, to accomplish, in whole or in part, any of the purposes of this chapter. All federal moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the United States and as are not inconsistent with the laws of this state, and all state moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by law. State moneys which the authority may receive include, but are not limited to, state appropriations, proceeds of bonds issued by the state, tax revenues and other state revenues.



Section 4-2A-8 - Powers of state or any county, municipality, etc., for purpose of aiding and cooperating with authority.

For the purpose of aiding and cooperating with the authority in the financing, funding, planning, development, undertaking, construction, extension, improvement or operation of airports, heliports and air navigation facilities and other facilities, the state (in such manner and upon such terms and conditions, with or without consideration, as may be prescribed by law) or any county, municipality or other political subdivision, public corporation, agency or instrumentality of this state, (upon such terms and conditions, with or without consideration, as its governing body may determine) may, and each of them is hereby authorized and empowered to:

(1) Donate, grant, appropriate or lend money to the authority;

(2) Provide that all or a portion of any taxes, fees, or funds available or to become available to it for airport purposes or any other purposes (unless required by law to be used for nonairport purposes) shall be transferred or paid directly to the authority as such taxes, fees or funds become available to it;

(3) Cause water, sewer, electric, gas or drainage facilities or any other facilities which it is empowered to provide to be furnished adjacent to or in connection with such airports, heliports or air navigation facilities or other facilities;

(4) Donate, sell, convey, transfer or lease to the authority any land, property, franchise, grant, easement, license or lease which it may own;

(5) Donate, sell, convey or lease any airport, airport property, heliport or heliport property or any interest in any thereof owned by it to the authority;

(6) Donate, transfer, assign, sell or convey to the authority any rights, title or interest which it may have in any lease, contract, agreement, license or property;

(7) Furnish, dedicate, close, pave, repair, install, grade, regrade, plan or replan streets, roads, roadways and walks from established streets or roads to such airports, heliports or air navigation facilities or abutting or adjacent to such airports, heliports or air navigation facilities;

(8) Except as limited by the Constitution of Alabama of 1901, as amended, borrow money for the purpose of providing funds to the authority and paying all costs, fees and expenses agreed upon in connection with any such loans, and it may, without an election, issue evidences of its indebtedness in the form of interest-bearing warrants, notes or bills payable, maturing at such time or times as it may determine, not exceeding 20 years from the date of issue, and, as security for any such evidences of indebtedness and as a part of the contract whereunder any money is borrowed, it may agree to annually levy, collect and apply to the payment thereof, so long as the same or any part thereof remains unpaid, any tax or license which it is empowered or authorized on the date of such contract to levy and collect (unless such tax or license is specifically prohibited by law from being so used);

(9) Do any and all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction or operation of airports, heliports and air navigation facilities and other facilities; and

(10) Furnish at the request of the authority fire and air crash equipment of all kinds and personnel to properly operate such equipment at any airport, heliport or aircraft landing area owned, operated or under the jurisdiction of the authority.



Section 4-2A-9 - Authority authorized to issue and sell bonds; principal, interest payable from specified sources; bonds to be obligations of authority; form, terms, etc.; redemption; sale.

The authority shall have the power and is hereby authorized at any time and from time to time to issue and sell its bonds for any of its corporate functions, uses or purposes, which bonds may be in the form of interest-bearing bonds or noninterest-bearing bonds. The principal of and the interest and premium (if any) on any such bonds may be payable from one or more specified sources, including:

(1) The revenues derived by the authority from the operation of any or all of its airports, heliports, airport facilities, other facilities and property and

(2) Any or all moneys, funds, revenues, appropriations, taxes, proceeds or properties authorized to be appropriated, donated, granted, transferred, conveyed, sold, loaned, assigned or given to the authority by Section 4-2A-8 or any other law (unless such use thereof is otherwise specifically prohibited by law), and such bonds may be secured by a pledge of any or all thereof.

Bonds issued or contracts entered into by the authority shall be obligations of the authority and shall only constitute or create an obligation or debt of the state or any county or municipality if, and to the extent, so provided in such amendment or amendments to the Constitution of Alabama of 1901, as may be adopted and ratified after May 1, 1992. The authority is hereby vested with full authority, except as limited herein and by the constitution, as amended, to provide for the terms of its bonds, to provide for and limit the sources of payment for said bonds and to provide for the sale and issuance thereof. Bonds of the authority may be issued at any time and from time to time in one or more series, may be in such form and denominations, may be of such tenor, may be payable in such installments and at such time or times, not exceeding 40 years from their date, may be payable at such place or places whether within or without the state and may, if issued as interest-bearing bonds, bear interest at such rate or rates, fixed or variable, whether exceeding the rates prescribed by any law as usurious or not, payable and evidenced in such manner as shall not be inconsistent with the provisions of this chapter and as may be provided in the proceedings of the board wherein the bonds shall be authorized to be issued. At the authority's election, any bond may be made subject to redemption at the option of the authority on such dates at such price or prices and after such notice or notices and on such terms and conditions and in such manner as may be provided in the proceedings of the board wherein it is authorized to be issued. Bonds of the authority may be sold at public or private sale in such manner and from time to time as may be determined by the board. The authority may pay all reasonable expenses, premiums, fees and commissions that the board may deem necessary or advantageous in connection with the authorization, sale and issuance of its bonds. All bonds may contain a recital that they are issued pursuant to the provisions of this chapter, which recital shall be conclusive that they have been duly authorized pursuant to the provisions of this chapter. Neither a public hearing nor consent of the State Department of Finance shall be prerequisite to the issuance of bonds by any authority.



Section 4-2A-10 - Publication of bond notice; specific time after publication in which actions and defenses may be asserted against bonds.

Upon the adoption by the board of any resolution providing for the issuance of bonds, the authority may, in its discretion, cause to be published once a week for two consecutive weeks in a newspaper that is customarily published in this state not less than five days in each calendar week and distributed in the county in which is located the principal office of the authority, a notice in substantially the following form (the blanks being properly filled in) at the end of which there shall be printed the name and title of either the chairman or secretary of the authority: "The Alabama International Airport Authority, a public corporation of the State of Alabama, on the ___ day of ______, authorized the issuance of $______ principal amount of revenue bonds of the said corporation for purposes authorized in the act of the Legislature of Alabama under which the said corporation was organized. Any action or proceeding questioning the validity of the said bonds, or the pledge and any instruments securing such bonds, or the proceedings authorizing the same, must be commenced within 30 days after the first publication of this notice."

Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of any such bonds or the validity of the pledge and any instruments made to secure such bonds must be commenced within 30 days after the first publication of such notice. After the expiration of the said period, no right of action or defense questioning or attacking the validity of the said proceedings, the said bonds or the said pledge or instruments shall be asserted, nor shall the validity of the said proceedings, bonds, pledge or instruments be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 4-2A-11 - Signatures and seal affixed to bonds.

All bonds shall be signed by the chairman or vice-chairman and the secretary or treasurer of the authority and the seal of the authority shall be affixed thereto; provided, that a facsimile of the signatures of both of the officers whose signatures will appear on the bonds may be imprinted or otherwise reproduced thereon in lieu of being manually signed if the proceedings in which the bonds are authorized to be issued provide for the manual authentication of such bonds by a trustee, registrar or paying agent or by named individuals who are employees of the state and who are assigned to the State Department of Finance or the office of the State Treasurer; provided further, that a facsimile of the seal of the authority may be imprinted or otherwise reproduced on the bonds in lieu of being manually affixed thereto. Delivery of bonds so executed shall be valid notwithstanding any changes in officers or in the seal of the authority after the signing and sealing of the bonds.



Section 4-2A-12 - Bonds may be issued under and secured by indenture; Debt Service Reserve Fund.

(a) In the discretion of the authority, any bonds may be issued under and secured by an indenture between the authority and a trustee. Said trustee may be a private person or corporation, including, but not limited to, any trust company or bank having trust powers, whether such bank or trust company is located within or without the state. In any such indenture or resolution providing for the issuance of bonds, the authority may pledge for payment of the principal of and the interest on such bonds any of its revenues, rents, income or funds from which its bonds may be made payable or to which its right then exists or may thereafter come into existence and may assign, as security for such payment, any of its leases, franchises, permits and contracts and, in any such indenture, the authority may mortgage any of its properties, including any that may be thereafter acquired by it. Any such pledge of revenues shall be valid and binding from the time it is made, and the revenues, rents, income or funds so pledged and thereafter received by the authority shall immediately become subject to the lien of such pledge without any physical delivery thereof or further act. The lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have actual notice thereof, from the time a statement is filed as provided in the Uniform Commercial Code. Such notice need state only the date on which the resolution authorizing the issuance of the bonds was adopted by the board, the principal amount of bonds issued, a brief description of the revenues, rents, income or funds so pledged and a brief description of any property the revenues, rents, income or funds from which are so pledged. In any indenture or resolution authorizing the issuance of bonds and pledging for the benefit thereof any of its revenues, rents, income or funds, the authority shall have the power to include provisions customarily contained in instruments securing evidence of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection, segregation and application of any rental or other revenue due or to become due to the authority, the terms to be incorporated in any lease agreement respecting any property of the authority, the maintenance and insurance of any building or structure owned by the authority, the creation and maintenance of special funds from any revenue, rents, income or funds of the authority and the rights and remedies available in the event of default to the holder of the bonds or the trustee under the indenture as the board shall deem advisable and as shall not be in conflict with the provisions of this chapter. If there be any default by the authority in payment of the principal of or the interest on the bonds or in any of the agreements on the part of the authority that may be properly included in any indenture securing the bonds, any holder of any of the bonds or the trustee under any indenture, if so authorized in such indenture, may, in addition to any other remedies provided by this chapter or otherwise available, by civil action, mandamus or other proceedings enforce payment of such principal or interest and compel performance of all duties of the board and officers of the authority and shall be entitled as a matter of right and regardless of the sufficiency of any such security to the appointment of a receiver with all the powers of such receiver for the operation and maintenance of the property of the authority covered by such indenture and the collection, segregation and application of revenues therefrom. The indenture may also contain provisions restricting the individual rights of action of the holders of the bonds.

(b) A Debt Service Reserve Fund is authorized to be established and maintained in such an amount and under such conditions for any or all series of the bonds as may be determined by the authority in its resolution(s) relating to the bonds or in an indenture under which the bonds may be issued. The authority is authorized to make payments from bond proceeds or any other funds or revenues available to it (including any tax revenues pledged for the payment of the authority's bonds in excess of those required to meet current debt service on such bonds) into the Debt Service Reserve Fund. Income earned from the investment of moneys held in the Debt Service Reserve Fund may be used by the authority for any purpose designated by the authority that would constitute a permitted use of funds of the authority under this chapter. The authority is authorized to determine the conditions for the utilization of the Debt Service Reserve Fund (including earnings from the investment of such fund) in its resolution(s) relating to the bonds secured thereby or in an indenture under which the bonds may be issued, and by the terms of such resolution(s) or indenture, to dedicate and pledge such fund and the investment earnings therefrom to payment of debt service on the bonds.



Section 4-2A-13 - Proceeds derived from sale of bonds used to pay specified costs.

The proceeds derived from the sale of any of the authority's bonds, other than refunding bonds, shall be used for one or more of its corporate functions, uses or purposes, including to pay the cost of acquiring, constructing, improving, enlarging and equipping its airports, airport facilities, and other facilities or property, as may be specified in the proceedings in which the bonds are authorized to be issued. Such cost shall be deemed to include the following:

(1) The cost of any land forming a part of any such airports, facilities or property;

(2) The cost of labor, material and supplies used in any such construction, improvement or enlargement, including architects' and engineers' fees, and the cost of preparing contract documents and advertising for bids;

(3) The purchase price of and the cost of installing equipment for any such airports, facilities or property;

(4) The cost of landscaping the lands forming a part of any such airports, facilities or property and of constructing and installing roads, sidewalks, curbs, gutters, utilities and parking places in connection with any such airports, facilities or property;

(5) Legal, fiscal and recording fees and expenses incurred in connection with the authorization, sale and issuance of the bonds; and

(6) Interest on said bonds for a reasonable period prior to and during the time required for such construction and equipment and for not exceeding 18 months after completion of such construction and equipment.

If any of the proceeds derived from the sale of said bonds remains undisbursed after completion of such work and payment of all of the said costs and expenses, such balance shall be used for any of the authority's other corporate functions, uses or purposes or for retirement of the principal of the bonds of the same issue.



Section 4-2A-14 - Refunding bonds.

(a) Any bonds issued by the authority under this chapter may from time to time thereafter be refunded by the issuance of refunding bonds of the authority. Any such refunding bonds may be issued whether the bonds to be refunded shall have then matured or shall thereafter mature, and such refunding may be effected either by sale of the refunding bonds and the application of the proceeds thereof to the payment or redemption of the bonds so refunded or by exchange of the refunding bonds for those to be refunded thereby. The holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable, or if they are called for redemption, prior to the date on which they may be redeemed by the authority according to their terms. Any refunding bonds may be issued in such aggregate principal amount as the authority shall deem necessary to effect such refunding.

(b) The proceeds derived from any sale of refunding bonds remaining after payment of the expenses of their issuance shall be applied in accordance with the proceedings of the authority under which such refunding bonds are issued. Pending the application of said proceeds to the purchase, redemption or payment of such outstanding bonds, the said proceeds may be invested in permitted investments pursuant to a trust agreement providing for the future application of such proceeds to the purchase, redemption or payment of such outstanding bonds. Bonds refunded prior to their maturity with the proceeds of refunding bonds shall be deemed not outstanding if the authority, in the proceedings under which such refunding bonds are issued, establishes a trust fund consisting of cash or government securities, or both, sufficient to pay in accordance with the provisions of such trust fund when due, the entire principal of and the interest and premium (if any) on the refunded bonds; provided that such government securities shall not be subject to redemption prior to their maturities other than at the option of the holder thereof. Upon the establishment of such a trust fund, the refunded bonds shall no longer be deemed to be outstanding, shall no longer be secured by the funds or revenues pledged therefor, shall no longer be obligations of the authority, and shall be secured solely by and payable from the moneys and investments deposited in such trust fund.



Section 4-2A-15 - Bonds as legal investments for state, public officers, public corporations, financial institutions, insurance companies, fiduciaries, etc.

The state and all public officers, municipal corporations, political subdivisions, public corporations and public bodies, including the State Employees' Retirement System created pursuant to Chapter 27 of Title 36, and the Teachers' Retirement System created pursuant to Chapter 25 of Title 16, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any funds or moneys belonging to them or within their control in any bonds of the authority, and such bonds shall be authorized security for all public deposits, it being the purpose of this section to authorize any persons, firms, corporations, associations, political subdivisions, bodies, retirement systems and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds and that any such bonds shall be authorized security for all public deposits.



Section 4-2A-16 - Investment of trust fund in bonds.

Any trust fund, where the investment thereof is permitted or required by law, may be invested in bonds issued by the authority. Unless otherwise directed by a court having jurisdiction thereof or the document which is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in the bonds of the authority.



Section 4-2A-17 - Exemption from taxation; exceptions.

The bonds issued by the authority and the income therefrom shall be exempt from all taxation in the state. The authority and all its property and income shall be exempt from all state, county and municipal taxation of any nature, including ad valorem taxes, sales taxes, use taxes, excise taxes, privilege or license taxes, license fees or taxes and other state or local taxes or license fees, and it is the intent of the Legislature to exempt the Alabama International Airport Authority from utility gross receipts taxes levied by Article 3, Chapter 21, Title 40; provided, however, that these exemptions shall not be construed to exempt concessionaires, licensees, tenants, operators or lessees of the authority from the payment of any licenses or privilege or license taxes levied by the state or any county or municipality in the state. Any deeds or other documents whereby properties are conveyed by or to the authority, any indentures executed by the authority and any leases or mortgages made by or to the authority may be filed for record in the office of the judge of probate of any county without the payment of any tax or fees. In addition, the authority shall not be required to pay any tax resulting from the conversion of property qualified for assessment based on its current use value, with respect to either property conveyed to the authority or property sold or otherwise disposed of by the authority; provided, however, that this exemption shall not be construed to exempt from liability for such additional ad valorem taxes any person otherwise liable, under applicable provisions of law, for the payment of such taxes.



Section 4-2A-18 - Exemption from laws from which certain other airport authorities are exempt; zoning powers; conditions on annexation of authority's airports, facilities, etc.

(a) The authority shall be exempt from all of the same laws as airport authorities organized pursuant to Article 2 of Chapter 3 of Title 4, which exemption shall include the exemption conferred by Section 4-3-60 relating to, among others, the exemption from zoning laws, ordinances and regulations. The authority shall have the same zoning powers with respect to the zoning of airports owned, operated or controlled by the authority and the zoning of areas lying within a 10-nautical-mile radius of the geographical center of such airports as are conferred by Sections 4-6-1 through 4-6-15 on counties and municipalities with respect to areas within their zoning jurisdictions. For purposes of Chapter 6 of Title 4 the zoning jurisdiction of the authority shall be the areas within airports owned, operated or controlled by the authority and other areas lying within a 10-nautical-mile radius of the geographical center of such airports. In the event that after this chapter becomes effective, Chapter 6 of Title 4 is amended or supplemented so as to broaden the zoning powers of counties or municipalities, or both, with respect to airports or areas within the vicinity of airports, the authority shall thereafter have the same zoning powers within its zoning jurisdiction as such counties or municipalities, or both, have within their zoning jurisdictions with respect to airport or areas within the vicinity thereof. No airport, airport facility or other facility or property owned, operated or controlled by the authority shall be annexed by any municipality pursuant to any provision of Chapter 42 of Title 11 or any other annexation law unless and until such annexation shall be approved by a majority vote of the board of the authority.

(b) In addition to the zoning powers conferred by subsection (a), the authority may adopt, administer and enforce compatible land use zoning regulations applicable to a controlled compatible land use area relating to an airport owned, operated or controlled by the authority. The authority by resolution may implement, in connection with airport compatible land use regulations, any federal law or rules controlling the use of land located adjacent to or in the immediate vicinity of its airports.

(c) For purposes of subsection (b) of this section, the following words and terms have the meaning hereby ascribed to them:

(1) CENTERLINE. A line extending through the midpoint of each end of a runway.

(2) COMPATIBLE LAND USE. A use of land adjacent to an airport that does not endanger the health, safety, or welfare of the owners, occupants, or users of the land because of levels of noise or vibrations or the risk of personal injury or property damage created by the operations of the airport, including the taking off and landing of aircraft or such other definition adopted in either the approved master plan or the approved noise study for each airport as defined by FAA regulations or both when applicable.

(3) CONTROLLED COMPATIBLE LAND USE AREA. An area of land located outside airport boundaries and within a rectangle bounded by lines located no farther than two statute miles from the centerline of an instrument or primary runway and lines located no farther than five statute miles from each end of the clear zone of the paved surface of an instrument or primary runway.

(4) INSTRUMENT RUNWAY. An existing or planned runway for which an instrument landing procedure published by a defense agency of the federal government or the FAA exists or is planned.

(5) PRIMARY RUNWAY. An existing or planned paved runway, as shown in the official airport layout plan (ALP) of the airport on which a majority of the approaches to and departures from the airport occur.

(6) RUNWAY. A defined area of an airport prepared for the landing and taking off of aircraft along its length.

(7) MASTER PLAN. An airport master plan approved by the FAA.

(8) NOISE STUDY. An FAA approved noise control and land use compatibility study, or a Federal Aviation Regulation, Part 150 noise study, or any comparable subsequently approved program or study.

(d) For purposes of the provisions of:



Section 4-2A-19 - Sale, distribution, regulation, control of alcoholic beverages; issuance of liquor licenses.

(a) In addition to the definitions prescribed in Section 4-2A-1, as used in this section the following words and terms have the meaning hereby ascribed to them:

(1) ABC LAW. Chapters 3 and 3A, Title 28 which establish and govern the Alcoholic Beverage Control Board and provide for alcoholic beverage licensing.

(2) ABC BOARD. The Alcoholic Beverage Control Board.

(3) SPECIAL RETAIL LIQUOR LICENSE. The special retail license for which the ABC law provides.

(4) AIRPORT LIQUOR LICENSE. The license which this chapter provides for issuance to the authority.

Any word or term used in this section which is defined in the ABC law shall have the same meaning as that law ascribes to said word or term.

(b) Any other law to the contrary notwithstanding, the authority's main airport terminal as defined in Section 4-2A-1(19) shall be wet for purposes of Title 28 and alcoholic beverages can be legally sold, distributed and consumed within the authority's main airport terminal at the authority's major airport as defined in Section 4-2A-5(a). All of the provisions of Title 28 relating to alcoholic beverages in wet counties, including Chapters 3, 3A, 6 and 7, not in conflict with this chapter, shall be put into operation with respect to and effective within the authority's main airport terminal as defined in Section 4-2A-1(19).

(c) At the request of the authority, the ABC Board shall issue an airport liquor license to the authority, or at the request of the authority, to any one or more concessionaires, licensees, tenants, operators or lessees of the authority, where a "special retail liquor license" is otherwise authorized by law, provided that such an airport liquor license may be granted in wet or dry counties for location within the authority's main airport terminal at the authority's major airport as defined in Section 4-2A-5(a), and further provided that in accordance with the provisions of subsection (d) of this section, the sale of alcoholic beverages pursuant to such an airport liquor license may be permitted at any time on any Sunday. Such an airport liquor license shall entitle the authority or such concessionaire, licensee, tenant, operator or lessee of the authority to purchase liquor from an Alabama liquor store, and subject to the provisions of the ABC law and the regulations made thereunder, not in conflict with this chapter, to keep and sell in the authority's main airport authority terminal at the authority's major airport as defined in Section 4-2A-5(a) for consumption therein any such liquor and also any malt or brewed beverages or vinous beverages the holder of a special retail liquor license is entitled to keep and sell. Except as otherwise provided in this chapter, an airport liquor license shall be deemed to be a special retail liquor license, and to the extent not in conflict with this chapter, all of the provisions of the ABC law applicable to a special retail liquor license shall be applicable to an airport liquor license. The aforesaid concessionaires, licensees, tenants, operators or lessees of the authority who are authorized to sell or distribute alcoholic beverages in accordance with an airport liquor license shall be deemed to be the person to whom the airport liquor license is granted.

(d) When any liquor license is issued pursuant to this chapter, all other laws to the contrary notwithstanding, the board of the authority shall have the authority and the duty to determine and fix the days of the week, which may include Sunday, and the times when, and places where, alcoholic beverages may be sold in its main airport terminal as defined in Section 4-2A-1(19) and to fix other reasonable rules and regulations for the sale of alcoholic beverages therein.

(e) Except as otherwise provided in this chapter, the laws of the state and the regulations of the ABC Board shall apply to the authority and its concessionaires, licensees, tenants, operators or lessees in any of their operations under an airport liquor license.



Section 4-2A-20 - Participation by authority employees in State Employees' Retirement System.

Employees of the authority shall participate in the Employees' Retirement System of Alabama, as defined in Section 36-27-2 which is operated for the purpose of providing retirement allowances and other benefits for employees of the state. Notwithstanding the provisions of Section 36-27-26 or any other law, employees of the authority shall be deemed to be employees of the state included in the membership of the retirement system as provided in Section 36-27-4.



Section 4-2A-21 - Disposal of lost money or property found on authority property.

All money or property found at an airport owned or controlled by the authority shall be reported or delivered by the finder to the airport lost and found, and when so delivered shall be held by the authority for 45 days or until claimed by some person who establishes title or right of custody thereto to the satisfaction of the authority. In the event of such establishment of title or right of custody, the money or property shall be delivered to the claimant by the authority. If within 45 days no claimant establishes a right to the money or property, the money or property shall be returned to the person who delivered it to the airport lost and found; provided that if the person who delivered it to the airport lost and found fails to claim the money or property within 30 days after being notified by the authority, the authority shall deposit the money into the authority's treasury to the credit of the authority or shall dispose of the property by public auction. At least once annually, the authority shall place a notice in a newspaper of general circulation giving details as to time and place of the auction and giving notice to all persons interested or claiming the property that unless claims are made by persons who can provide satisfactory proof of ownership before a specified date, the property will be sold at public auction to the highest bidder. On the day and at the place specified in the notice, all property for which no satisfactory proof of ownership is made shall be sold by auction by or under the direction of the authority.

If any property which is of a perishable nature or unreasonably expensive to keep or safeguard remains unclaimed at the airport, the authority may sell that property at public auction, at such time and after such notice as is reasonable under the circumstances. The authority shall immediately after the sale of any property deposit unto the authority's treasury all moneys received by the authority upon sale.

For the purpose of this section, notice by regular mail to the last known address of the person who delivered the money or property to the airport lost and found shall be deemed sufficient.



Section 4-2A-22 - Regulation of parking on authority property.

The authority may make and enforce airport rules pertaining to vehicle parking at any airport owned or controlled by the authority by imposing fines not to exceed $50 per violation or by removing the vehicle of the offender from the area within the airport, or both.



Section 4-2A-23 - Dissolution of authority.

The existence and functioning of the Alabama International Airport Authority, created and functioning pursuant to this chapter, is hereby terminated at such time that the state receives official notification of the approval by the Federal Aviation Administration of an Airport Master Plan as prepared and submitted by this authority.






Chapter 3 - AIRPORT AUTHORITIES.

Article 1 - General Provisions.

Section 4-3-1 - Definitions.

When used in this article, unless the context plainly indicates otherwise, the present tense shall include the future tense, the singular shall include the plural, the plural shall include the singular and the following words and phrases shall have the meanings respectively ascribed to them by this section:

(1) AIRCRAFT. Any contrivance now known or hereafter invented, used or designed for navigation of or flight in the air, except a parachute or other contrivance designed for use primarily as safety equipment.

(2) AIRPORT. Any area of land or water which is used, or intended for use, for the landing, taking-off, storage, parking or dispersal of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings, facilities or rights-of-way, together with all airport buildings, structures and facilities located thereon.

(3) AIRPORT BUILDING. Any building used or to be used in connection with the construction, enlargement, development, maintenance or operation of an airport or heliport or in connection with the exercise of any power of the authority.

(4) AIRPORT FACILITY. Any building, structure, land, right-of-way, equipment or instrumentality used or to be used in connection with the construction, enlargement, development, maintenance or operation of an airport or heliport or in connection with the exercise of any power of the authority.

(5) AIR NAVIGATION FACILITY. Any facility used in, available for use in, or designed for use, in aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems or other instrumentalities or devices used or useful as an aid or constituting an advantage or convenience to the safe taking-off, navigation and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

(6) AUTHORITY. A public corporation organized pursuant to the provisions of this article.

(7) AUTHORIZING SUBDIVISION. Any county, city or town in this state whose governing body receives an application for permission to organize an authority.

(8) BOARD. The board of directors of the authority.

(9) BOND. Any bond authorized to be issued pursuant to the provisions of this article.

(10) COUPON. Any interest coupon evidencing an installment of interest payable with respect to a bond.

(11) DIRECTOR. A member of the board of directors of the authority.

(12) HELIPORT. An airport designed primarily for use by helicopters.

(13) INDENTURE. A mortgage, an indenture of mortgage, deed of trust, trust agreement or trust indenture executed by the authority as security for bonds.

(14) STATE. The State of Alabama.



Section 4-3-2 - Procedure for incorporation.

Pursuant to the provisions of this article, airport authorities may be organized as public corporations with the powers herein set forth. To organize such a corporation, not less than three natural persons shall file with the governing body of any one or more counties, cities or towns within this state an application in writing for permission to incorporate a public corporation under the provisions of this article and shall attach to such application a proposed form of certificate of incorporation for such corporation. If each governing body with which the application is filed shall adopt a resolution (which need not be published or posted) approving the form of such certificate of incorporation and authorizing the formation of such a public corporation, then said applicants shall become the incorporators of and shall proceed to incorporate the authority as a public corporation in the manner hereinafter provided, using for that purpose the form of the certificate so approved.



Section 4-3-3 - Contents of certificate of incorporation.

The certificate of incorporation of the authority shall state:

(1) The names of the persons forming the authority, together with the residence of each thereof, and a statement that each of them is a duly qualified elector of and owner of property in the state;

(2) The name of the authority (which name shall include the words "airport authority");

(3) The period for the duration of the authority (if the duration is to be perpetual, that fact shall be so stated);

(4) The name of each of the authorizing subdivisions, together with the date on which the governing body thereof adopted a resolution authorizing the incorporation of the authority;

(5) The proposed location of the principal office of the authority, which shall be in this state; and

(6) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this article or with the laws of the state.



Section 4-3-4 - Execution and recordation of certificate of incorporation.

The certificate of incorporation of the authority shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds and shall have attached thereto a certified copy of each of the resolutions provided for in Section 4-3-2 and a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty. The certificate of incorporation of the authority, together with the documents required by the preceding sentence to be attached thereto, shall be filed for record in the office of the judge of probate of the county specified in the certificate of incorporation as the county in which the principal office of the authority shall be located. The judge of probate shall forthwith receive and record the same. When such a certificate of incorporation and attached documents have been so filed, the authority referred to therein shall come into existence and shall constitute a public corporation under the name set forth in such certificate of incorporation, whereupon the authority shall be vested with the rights and powers herein granted.



Section 4-3-5 - Board of directors of authority.

Each authority shall be governed by a board of directors of three or more members, selected as provided herein. If the sole authorizing subdivision is a county, the governing body of said county shall elect all members, the number of such members to be set out in the certificate of incorporation of said authority. In all other cases, one member shall be elected by the governing body of each authorizing subdivision, one member shall be elected by the governing body of the county in which is located the principal office of the authority specified in the certificate of incorporation, if such county is not an authorizing subdivision, and one additional member shall be agreed to and elected by the governing bodies of all the authorizing subdivisions and the governing body of said county in which is located the principal office of the authority specified in the certificate of incorporation. Each member elected by the governing body of one of the authorizing subdivisions shall be a resident of the authorizing subdivision by whose governing body he was elected, but the said additional member need only be a resident of the county in which is located the principal office of the authority specified in the certificate of incorporation. In the event of a vacancy which continues for more than 30 days in the office of the said additional member to be elected by all the governing bodies, then and in such event the Governor of Alabama shall, upon the request of any one of such governing bodies, appoint the said additional member; provided, however, that in the case of any authority incorporated in a county having not less than 300,000 inhabitants and not more than 600,000 inhabitants, according to the last or any succeeding federal decennial census, the members of the board of directors shall be of such number and each shall be elected by such governing body or governing bodies of the authorizing subdivisions and of the said county, if it is not an authorizing subdivision, and for such term of office as shall be specified in its certificate of incorporation or an amendment thereof. If the airport, heliport or aircraft landing area owned or operated by or under the jurisdiction of the authority is located in a county or counties other than the county which is, or in which is located, an authorizing subdivision, one additional member of said board shall be elected by the governing body of the county in which more than 50 percent of the land used for such airport, heliport or aircraft landing area is located, such member to be a resident of such county. If such principal airport, heliport or aircraft landing area owned or operated by or under the jurisdiction of the authority is located in more than one county, then the governing body of any county in which less than 50 percent of such landing area is located may elect one member of the board of directors of such authority if the certificate of incorporation as filed or amended shall so provide, such member to be a resident of such county. No officer of the state or any county, city or town therein shall, while holding such office, be eligible to serve as a director; provided, however, that any officer of an authorizing subdivision shall be eligible to serve as a member of the board of directors of an authority incorporated in a county having not less than 300,000 inhabitants and not more than 600,000 inhabitants, according to the last or any succeeding federal decennial census, for the duration of any term on the board of directors which he was elected to fill or for the duration of his tenure as an officer of such authorizing subdivision, whichever terminates first, but he shall not receive any compensation for his services as a director; provided further, that at no time shall more than one officer of any particular authorizing subdivision serve as a member of the said board of directors. The term of office of each director shall be set out in the certificate of incorporation of said authority, and such terms shall be staggered as set out in the certificate of incorporation, or in such certificate as amended, so that the term of at least one director shall expire each year. If any director resigns, dies or becomes incapable or ineligible to act as a director, a successor to serve the unexpired portion of his term shall be elected in the manner prescribed hereinabove by the governing body which elected the director whose unexpired term he is filling or, in the case of the additional member, by all the governing bodies by whom such additional member is provided in this section to be elected (and failing such election for a period of more than 30 days, shall be appointed by the Governor, upon the request of any such governing body). Directors shall be eligible for reelection.

A majority of the members of the board of directors shall constitute a quorum for the transaction of business, but any meeting of such board may be adjourned from time to time by a majority of the directors present or may be so adjourned by a single director if such director is the only director present at such meeting. No vacancy in the membership of the board of directors shall impair the right of a quorum to exercise all the powers and duties of the authority. The board of directors shall hold regular meetings on the second Tuesday in each month and at such other times as may be provided in the bylaws of the authority, and such board may hold other meetings at any time and from time to time; provided, that upon call of the chairman of the authority or any two directors, a special meeting of the board must be held. Any matter on which the board of directors is authorized to act may be acted upon at any regular, special or called meeting. At the request of any director, the vote on any question before the board shall be taken by yeas and nays and entered upon the record. All proceedings of the board shall be reduced to writing by the secretary of the authority, recorded in a well-bound book and open to each director and to the public at all times. Copies of such proceedings, when certified by the secretary of the authority under its seal, shall be received in all courts as evidence of the matters and things therein certified. Each director shall be reimbursed for expenses actually incurred by him in and about the performance of his duties. If the certificate of incorporation so provides, each director shall also be compensated by the authority in an amount not to exceed $20.00 per month, at a rate authorized by the board and by the certificate but not to exceed $10.00 for each board meeting attended by him. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175.



Section 4-3-6 - Officers of authority.

The officers of the authority shall consist of a chairman, a vice-chairman, a secretary, a treasurer and such other officers as the board shall deem necessary to accomplish the purposes for which the authority was organized. The chairman, vice-chairman and secretary of the authority shall be elected by the board from its membership, but neither the treasurer nor any of the other officers of the authority need be a member of the board of directors. The offices of secretary and treasurer may, but need not be, held by the same person. The chairman, vice-chairman and secretary of the authority shall be elected by the board for a term of one year, and the treasurer and the other officers of the authority shall be elected by the board for such term as it deems advisable. The board shall have also the authority to employ all personnel as it deems necessary and to fix the terms and conditions of their employment. The duties of the chairman, vice-chairman, secretary and treasurer shall be such as are customarily performed by such officers and as may be prescribed by the board. The duties of any other officer of the authority shall be such as are from time to time prescribed by the board.



Section 4-3-7 - Immunity of authority and directors from liability for negligence.

No action or suit shall be brought or maintained against the authority, or any director thereof, for or on account of the negligence of such authority or director or its or his agents, servants or employees, in or about the construction, maintenance, operation, superintendence or management of any airport, heliport or other facility owned or controlled by the authority.



Section 4-3-8 - Exemption of bonds, property and income of authority from taxation; concessionaires, tenants, etc., subject to state and local taxation.

The bonds issued by the authority and the income therefrom shall be exempt from all taxation in the state. All property and income of the authority shall be exempt from all state, county, municipal and other local taxation; provided, however, that this exemption shall not be construed to exempt concessionaires, licensees, tenants, operators or lessees of the authority from the payment of any taxes, including licenses or privilege taxes levied by the state, the county or any municipality in the state.



Section 4-3-9 - Tax or license for use of public streets, etc., leading to or from airport, etc., prohibited.

No county, city or town may require the payment of any tax or privilege license by any person, firm or corporation for the reasonable use of the public streets, roads or highways therein leading to or from any airport, heliport or aircraft landing area owned or operated by or under the jurisdiction of such authority.



Section 4-3-10 - Exemption from state contracting, purchasing and zoning restrictions; zoning powers.

Authorities organized pursuant to this article shall be exempt from the laws relating to the advertising and award of construction contracts and purchase contracts made by or in behalf of the state and its departments and shall be exempt from all zoning laws, ordinances and regulations, but nothing herein shall exempt such authorities from laws relating to surety bond requirements for such contracts. Any authority organized pursuant to the provisions of this article shall have the same zoning powers, with respect to the zoning of airports in unincorporated areas owned or operated by such authority and the zoning of unincorporated areas lying within two miles of the boundaries of such airports, as are conferred by Sections 4-6-1 to 4-6-15 on municipalities owning or operating airports.



Section 4-3-11 - Powers of authority generally.

The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be in perpetuity) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil suits and actions, excepting actions in tort against the authority;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, receive, take and hold, whether by purchase, gift, lease, devise or otherwise, property of every description, whether real, personal or mixed, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision, and to manage said property, and to develop any undeveloped property owned, leased or controlled by it;

(6) To execute such contracts and other instruments and to take such other action as may be necessary or convenient to carry out the purposes of this chapter or the exercise of any power granted hereunder;

(7) To plan, establish, develop, acquire, construct, enlarge, improve, maintain, equip, operate, regulate and protect airports and air navigation facilities, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision, including the acquisition, construction, installation, equipment, maintenance and operation at, or in connection with, or in furtherance of the use of such airports of sanitary and storm sewage systems and water, electric and gas systems, buildings, hangars and other facilities for airlines and the servicing of aircraft or for the comfort, use and accommodation of air travelers and the purchase and sale of supplies, goods and commodities as are incident to the operation of its airport properties;

(8) To construct, acquire, establish, improve, extend, enlarge, reconstruct, equip, maintain, repair and operate heliports, aerial aircraft (by whatever name such may be known) landing, loading or storage areas and transportation terminals, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision;

(9) To construct, acquire, establish, improve, extend, enlarge, reconstruct, equip, maintain and repair buildings, structures and facilities, suitable for use as manufacturing plants, industrial plants, retail shopping areas or centers, parks, exhibits, exhibitions or for the conduct of any lawful business at, upon or adjacent to any airport, heliport or aircraft landing area owned or operated by such authority, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision, and to lease or let such buildings, structures and facilities or any one or more of them to such tenant or tenants for such term or terms, at such compensation or rental and subject to such provisions, limitations and conditions as the authority may require or approve;

(10) To furnish or supply upon any airport, heliport or aircraft landing area owned or operated by or under the jurisdiction of the authority, to persons and aircraft thereon, for reward or compensation, goods, commodities, area facilities and services convenient or useful to the owners, operators and users of aircraft, and to persons upon said airport, heliport or aircraft landing area, including, but without limiting the generality of the foregoing, food, lodging, shelter, lawful drinks, confections, reading matter, oil, gasoline, motors and aircraft, motor and aircraft parts and equipment, space in buildings, space for buildings and structures and the services of mechanics, instructors and hostlers;

(11) To confer upon individuals, firms, corporations or companies, for reward or compensation, the privilege or concession of supplying upon any airport, heliport or aircraft landing area owned or operated by or under the jurisdiction of the authority, all or any part of the goods, commodities, things, services and facilities in subdivision (10) of this section authorized to be supplied;

(12) To acquire (by eminent domain and otherwise), establish, construct, expand, own, control, equip, improve, maintain, operate and regulate satellite airports or landing fields for the use of aircraft in the state, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision;

(13) To acquire by purchase, gift, devise, lease, eminent domain proceedings or otherwise, existing airports and air navigation facilities, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision; provided, however, that the authority shall not acquire or take over any airport or air navigation facility owned or controlled by any county, city, town or public agency of the state, or any one or more thereof, without the consent of such county, city, town or public agency;

(14) To issue interest-bearing revenue bonds payable from the limited sources hereinafter referred to;

(15) To pledge for payment of such bonds any revenues and funds from which such bonds are made payable;

(16) To make and enter into contracts, leases and agreements incidental to or necessary for the accomplishment of any purpose or purposes for which the authority was organized;

(17) To exercise the power of eminent domain in the manner and subject to the provisions of Title 18 of this code with respect to any property, real, personal or mixed, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision, including air space, avigation easement, structures and obstructions to flights and property already devoted to public use that may be reasonably necessary for the construction, extension, maintenance, operation, protection, enlargement, improvement or preservation of an airport or airport facility or sanitary or storm sewage systems, water, electric and gas systems upon, adjacent to or in connection with or for the furtherance of the use of any airport, heliport, aircraft landing area or other properties owned or operated by the authority;

(18) To appoint, employ, contract with and provide for the compensation of such officers, employees and agents, including engineers, attorneys, consultants, fiscal advisers and such other employees as the business of the authority may require, including the power to fix working conditions by general rule and other conditions of employment and at its option to provide a system of disability pay, retirement compensation and pensions, or any of them, and to hire and fire servants, agents, employees and officers at will;

(19) To fix, establish, collect and alter landing fees, tolls, rents and other charges for the use of any airport, heliport, landing area, building, structure, facility or other property owned or controlled by the authority;

(20) To make and enforce rules and regulations governing the use of any airport, heliport, landing area or airport facility owned or controlled by the authority;

(21) To provide for such insurance, including use and occupancy insurance, as the board may deem advisable;

(22) To invest any funds of the authority that the board may determine are not presently needed for its corporate purposes in any obligations which are direct general obligations of the United States of America or which are unconditionally guaranteed as to both principal and interest by the United States of America or in bonds of this state or any county, city or town therein;

(23) To cooperate with the state, any county, city, town, public corporation, agency, department or political subdivision of the state, and to make such contracts with them or any of them as the board may deem advisable to accomplish the purposes for which the authority was established;

(24) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful;

(25) To receive and accept grants for or in aid of the construction, extension, improvement, maintenance or operation of any airport, heliport or airport facility from the United States of America, or any agency thereof, and from the state, any department or agency thereof, and any political subdivision thereof, and to receive and accept money, property, labor or other things of value from any source whatever;

(26) To purchase equipment and supplies necessary or convenient for the exercise of any power of the authority;

(27) To appoint, employ, contract with and provide for compensation of such security officers and guards as the authority shall deem necessary for the protection of all facilities under the control or supervision of said authority and all persons using such facilities. All such security officers shall be conservators of the peace and shall have and exercise all powers and authorities of peace officers in this state. Jurisdiction over all misdemeanors committed on the property of the authority shall be vested in the courts of any city that is an authorizing subdivision. If there is no authorizing city, such jurisdiction shall be vested in any county that is an authorizing subdivision; and

(28) To enter into a management agreement or agreements with any county, city or town in the state for the management by the authority of any airport, heliport, air navigation facility or other facility useful to the authority, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision, upon such terms and conditions as may be mutually agreeable. Nothing herein shall be construed to authorize the acquisition by eminent domain of any real property or rights owned or held by railroads or utilities, both public or private.



Section 4-3-12 - Federal and state aid.

The authority is authorized to accept, receive, receipt for, disburse and expend federal and state moneys and other moneys, public or private, made available by grant or loan, or both, to accomplish, in whole or in part, any of the purposes of this article. All federal moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the United States and as are not inconsistent with the laws of this state, and all state moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by law.



Section 4-3-13 - Assistance and cooperation by counties, municipalities, etc.

For the purpose of aiding and cooperating with the authority in the planning, development, undertaking, construction, extension, improvement or operation of airports, heliports and air navigation facilities, any county, city, town or other political subdivision, public corporation, agency or instrumentality of this state may, upon such terms and with or without consideration as it may determine:

(1) Lend or donate money to the authority;

(2) Provide that all or a portion of the taxes or funds available, or to become available to it, or required by law to be used by it, for airport purposes shall be transferred or paid directly to the authority as such funds become available to it;

(3) Cause water, sewer or drainage facilities or any other facilities which it is empowered to provide to be furnished adjacent to or in connection with such airports, heliports or air navigation facilities;

(4) Donate, sell, convey, transfer or lease to the authority any land, property, franchise, grant, easement, license or lease which it may own;

(5) Donate, sell, convey or lease any airport, airport property, heliport or heliport property, or any interest in any thereof owned by it, to the authority;

(6) Donate, transfer, assign, sell or convey to the authority any right, title or interest which it may have in any lease, contract, agreement, license or property;

(7) Furnish, dedicate, close, pave, repair, install, grade, regrade, plan or replan streets, roads, roadways and walks from established streets or roads to such airports or air navigation facilities or abutting or adjacent to such airports or air navigation facilities;

(8) Do any and all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction or operation of airports, heliports and air navigation facilities; and

(9) Furnish at the request of the authority fire and air crash equipment of all kinds and personnel to properly operate such equipment at any airport, heliport or aircraft landing area owned, operated or under the jurisdiction of the authority.



Section 4-3-14 - Issuance and sale of bonds by authority; form, denominations, terms, etc., of bonds.

The authority shall have the power and is hereby authorized at any time and from time to time to issue and sell its interest-bearing revenue bonds for any of its corporate purposes. The principal of and the interest on all such bonds shall be payable solely from, and may be secured by a pledge of, the revenues derived by the authority from the operation of any or all of its airports, heliports, facilities and other property. None of the bonds issued or contracts entered into by the authority shall ever constitute or create an obligation or debt of the state or of any county, city or town within the state, or a charge against the credit or taxing powers of the state or of any county, city or town within the state. Bonds of the authority may be issued at any time and from time to time, may be in such form and denominations, may be of such tenor, may be payable in such installments and at such time or times not exceeding 40 years from their date, may be payable at such place or places whether within or without the state and may bear interest at such rate or rates payable and evidenced in such manner, all as shall not be inconsistent with the provisions of this chapter and as may be provided in the proceedings of the board wherein the bonds shall be authorized to be issued. Any bond having a stated maturity more than 10 years after its date shall be made subject to redemption at the option of the authority not later than the expiration of 10 years from its date and on any interest payment date thereafter at such price or prices and after such notice or notices and on such terms and in such manner as may be provided in the proceedings of the board wherein it is authorized to be issued. Bonds of the authority may be sold at public or private sale in such manner and from time to time as may be determined by the board. The authority may pay all reasonable expenses, premiums, fees and commissions that the board may deem necessary or advantageous in connection with the authorization, sale and issuance of its bonds. All bonds shall contain a recital that they are issued pursuant to the provisions of this article, which recital shall be conclusive that they have been duly authorized pursuant to the provisions of this chapter. Neither a public hearing nor consent of the State Department of Finance shall be prerequisite to the issuance of bonds by any authority. Notwithstanding the fact that they are payable solely from a specified source, all bonds issued under the provisions of this article shall be deemed negotiable instruments within the meaning of the negotiable instruments law of the state if they otherwise possess all the characteristics of negotiable instruments under the laws of the state.



Section 4-3-15 - Publication of notice of bond resolution; limitation period for proceedings to challenge validity of bonds, proceedings for issuance, etc.

Upon the adoption by the board of any resolution providing for the issuance of bonds, the authority may, in its discretion, cause to be published, once a week for two consecutive weeks, in a newspaper that is customarily published in this state not less than five days in each calendar week and distributed in the county in which is located the principal office of the authority, a notice in substantially the following form (the blanks being properly filled in) at the end of which there shall be printed the name and title of either the chairman or secretary of the authority:

"_____________, a public corporation of the State of Alabama, on the ____ day of ______, authorized the issuance of $_____ principal amount of revenue bonds of the said corporation for purposes authorized in the act of the Legislature of Alabama under which the said corporation was organized. Any action or proceeding questioning the validity of the said bonds, or the pledge and any instruments securing such bonds, or the proceedings authorizing the same, must be commenced within 30 days after the first publication of this notice."

Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of any such bonds or the validity of the pledge and any instruments made to secure such bonds must be commenced within 30 days after the first publication of such notice. After the expiration of the said period, no right of action or defense questioning or attacking the validity of the said proceedings, the said bonds or the said pledge or instruments shall be asserted, nor shall the validity of the said proceedings, bonds, pledge or instruments be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 4-3-16 - Execution and delivery of bonds.

All bonds shall be signed by the chairman or vice-chairman and the secretary or treasurer of the authority and the seal of the authority shall be affixed thereto; provided, that a facsimile of the signature of one, but not both, of the officers whose signatures will appear on the bonds may be imprinted or otherwise reproduced thereon in lieu of his manually signing the same; provided further, that a facsimile of the seal of the authority may be imprinted or otherwise reproduced on the bonds in lieu of being manually affixed thereto. Coupons shall be signed by the chairman or vice-chairman and the secretary or treasurer of the authority, but a facsimile of the signature of such chairman or vice-chairman and such secretary or treasurer may be impressed or otherwise reproduced on any such interest coupons in lieu of their manually signing the same. Delivery of bonds so executed shall be valid notwithstanding any changes in officers or in the seal of the authority after the signing and sealing of the bonds.



Section 4-3-17 - Security for bonds.

In the discretion of the authority, any bonds may be issued under and secured by an indenture between the authority and a trustee. Said trustee may be a private person or corporation, including but not limited to any trust company or bank having trust powers, whether such bank or trust company is located within or without the state. In any such indenture or resolution providing for the issuance of bonds, the authority may pledge, for payment of the principal of and the interest on such bonds, any of its revenues to which its right then exists or may thereafter come into existence and may assign as security for such payment, any of its leases, franchises, permits and contracts; and, in any such indenture the authority may mortgage any of its properties, including any that may be thereafter acquired by it. Any such pledge of revenues shall be valid and binding from the time it is made, and the revenues so pledged and thereafter received by the authority shall immediately become subject to the lien of such pledge without any physical delivery thereof or further act. The lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have actual notice thereof, from the time a statement is filed in the office of the judge of probate of the county in which is located the principal office of the authority specified in the certificate of incorporation and any other county in which any part of the property, the revenues from which are so pledged, is located. Such notice need state only the date on which the resolution authorizing the issuance of the bonds was adopted by the board, the principal amount of bonds issued, a brief description of the revenues so pledged and a brief description of any property the revenues from which are so pledged. In any indenture or resolution authorizing the issuance of bonds and pledging for the benefit thereof revenues from any one or more of its airports, heliports, buildings or facilities, the authority shall have the power to include provisions customarily contained in instruments securing evidence of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection, segregation and application of any rental or other revenue due to or to become due to the authority, the terms to be incorporated in any lease agreement respecting any property of the authority, the maintenance and insurance of any building or structure owned by the authority, the creation and maintenance of special funds from any revenue of the authority and the rights and remedies available in the event of default to the holder of the bonds or the trustee under the indenture, all as the board shall deem advisable and as shall not be in conflict with the provisions of this article. If there be any default by the authority in payment of the principal of or the interest on the bonds or in any of the agreements on the part of the authority that may properly be included in any indenture securing the bonds, any holder of any of the bonds or any of the coupons, or the trustee under any indenture if so authorized in such indenture, may (in addition to any other remedies herein provided or otherwise available), by civil action, mandamus or other proceedings, enforce payment of such principal or interest and compel performance of all duties of the board and officers of the authority and shall be entitled as a matter of right and regardless of the sufficiency of any such security to the appointment of a receiver with all the powers of such receiver for the operation and maintenance of the property of the authority covered by such indenture and the collection, segregation and application of revenues therefrom. The indenture may also contain provisions restricting the individual rights of action of the holders of the bonds and coupons.



Section 4-3-18 - Use of proceeds from sale of bonds.

The proceeds derived from the sale of any bonds (other than refunding bonds) may be used only to pay the cost of acquiring, constructing, improving, enlarging and equipping the airport, facilities or property with respect to which they were issued, as may be specified in the proceedings in which the bonds are authorized to be issued. Such cost shall be deemed to include the following: the cost of any land forming a part of such airport, facilities or property; the cost of labor, material and supplies used in any such construction, improvement or enlargement, including architects' and engineers' fees and the cost of preparing contract documents and advertising for bids; the purchase price of and the cost of installing equipment for the airport, facilities or property; the cost of landscaping the lands forming a part of such airport, facilities or property and of constructing and installing roads, sidewalks, curbs, gutters, utilities and parking places in connection with the airport, facilities or property; legal, fiscal and recording fees and expenses incurred in connection with the authorization, sale and issuance of the bonds issued in connection with such airport, facilities or property; and interest on said bonds for a reasonable period prior to and during the time required for such construction and equipment and for not exceeding 18 months after completion of such construction and equipment. If any of the proceeds derived from the sale of said bonds remain undisbursed after completion of such work and payment of all of the said costs and expenses, such balance shall be used for retirement of the principal of the bonds of the same issue.



Section 4-3-19 - Refunding bonds.

The authority may at any time and from time to time issue refunding bonds for the purpose of refunding the principal of and the interest on any bonds of the authority theretofore issued hereunder and then outstanding, whether or not such principal and interest shall have matured at the time of such refunding and for the payment of any expenses incurred in connection with such refunding and any premium necessary to be paid in order to redeem, retire or purchase for retirement the bonds to be refunded. The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued. Any such refunding may be effected either by sale of the refunding bonds and the application of the proceeds thereof or by exchange of the refunding bonds for the bonds or interest coupons to be refunded thereby; provided, that the holders of any bonds or coupons so to be refunded shall not be compelled without their consent to surrender their bonds or coupons for payment or exchange prior to the date on which they may be paid or redeemed by call of the authority under their respective provisions. All provisions of this article pertaining to bonds of the authority that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to refunding bonds issued by the authority. The authority may at any time and from time to time issue bonds for the purpose of so refunding the principal of and the interest on any of its bonds and for any other purpose for which it is authorized to issue bonds, in which event the provisions hereof respecting refunding bonds shall apply only to that portion of such combined issue authorized for refunding purposes, and the provisions hereof respecting other financing shall apply to the remaining portion of such combined issue.



Section 4-3-20 - Investment of county, municipal, etc., funds in bonds.

The governing body of any county, city or town within this state is authorized, in its discretion, to invest in bonds of the authority any idle or surplus money held in its treasury.



Section 4-3-21 - Eligibility of bonds as investments for trusts, savings banks, insurance companies, etc.

Bonds issued under the provisions of this article are hereby made legal investments for executors, administrators, trustees and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority. Such bonds shall be legal investments for savings banks and insurance companies organized under the laws of the state.



Section 4-3-22 - Procedure for dissolution of authority.

At any time when no bonds of the authority are outstanding, the authority may be dissolved upon the filing with the judge of probate in the county in which is filed the certificate of incorporation of an application for dissolution, which shall be subscribed by each of the members of the authority and sworn to by each member before an officer authorized to take acknowledgments to deeds. Upon the filing of such application for dissolution, the authority shall cease to exist. Said probate judge shall receive and record the application for dissolution in an appropriate book of record in his office. Upon dissolution, all rights, title and interests of the authority in property shall be vested in the authorizing subdivisions pursuant to the provisions of the certificate of incorporation or, in the absence of such provisions, shall be vested in the authorizing subdivisions, share and share alike.



Section 4-3-23 - Certain contracts or legal actions validated.

All contracts entered into or legal actions instituted prior to or after October 1, 1971, by any de facto or de jure authority organized under this article are hereby validated.



Section 4-3-24 - Provisions of article cumulative.

The provisions of this article are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with provisions of this article.






Article 2 - Alternate Procedure for Incorporation.

Section 4-3-40 - Definitions.

When used in this article, unless the context plainly indicates otherwise, the present tense shall include the future tense, the singular shall include the plural, the plural shall include the singular and the following words and phrases shall have the meanings respectively ascribed to them by this section:

(1) AIRCRAFT. Any contrivance now known or hereafter invented, used or designed for navigation of or flight in the air, except a parachute or other contrivance designed for use primarily as safety equipment.

(2) AIRPORT. Any area of land or water which is used, or intended for use, for the landing, take-off, storage, parking or dispersal of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings, facilities or rights-of-way, together with all airport buildings, structures and facilities located thereon.

(3) AIRPORT BUILDING. Any building used or to be used in connection with the construction, enlargement, development, maintenance or operation of an airport or heliport or in connection with the exercise of any power of the authority.

(4) AIRPORT FACILITY. Any building, structure, land, right-of-way, equipment or instrumentality used or to be used in connection with the construction, enlargement, development, maintenance or operation of an airport or heliport or in connection with the exercise of any power of the authority.

(5) AIR NAVIGATION FACILITY. Any facility used in, available for use in, or designed for use in aid of, air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience to the safe taking-off, navigation and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

(6) OTHER FACILITY. Any land, right in land, building, structure, machinery, equipment or facility useful for or in connection with any housing or residential project or facility, or any educational project or facility, or any stadium, coliseum, fair ground, exhibition or athletic building or any other recreational facility, or any manufacturing, commercial, research or related facility for the promotion or development of industry or trade or any one or more or all of the foregoing.

(7) AUTHORITY. A public corporation organized pursuant to the provisions of this article.

(8) AUTHORIZING SUBDIVISION. Any county or municipality in this state whose governing body receives and approves an application for permission to organize an authority.

(9) BOARD. The board of directors of the authority.

(10) BOND. Any bond authorized to be issued pursuant to the provisions of this article.

(11) COUPON. Any interest coupon evidencing an installment of interest payable with respect to a bond.

(12) DIRECTOR. A member of the board of directors of the authority.

(13) HELIPORT. An airport designed primarily for use by helicopters.

(14) INDENTURE. A mortgage, an indenture of mortgage, deed of trust, trust agreement or trust indenture executed by the authority as security for bonds.

(15) STATE. The State of Alabama.

(16) COUNTY. Any of the 67 counties of the state.

(17) MUNICIPALITY. Any of the incorporated municipal corporations of the state, whether classified as city or town.



Section 4-3-41 - Authority and procedure for incorporation; reincorporation of existing airport authorities.

(a) Pursuant to the provisions of this article, airport authorities may be organized as public corporations with the powers set forth in this article. To organize such a corporation, not less than three natural persons shall file with the governing body of any county or any municipality an application in writing for permission to incorporate a public corporation under the provisions of this article and shall attach to such application a proposed form of certificate of incorporation for such corporation. If each governing body with which the application is filed shall adopt a resolution (which need not be published or posted) approving the form of such certificate of incorporation and authorizing the formation of such a public corporation, then said applicants shall become the incorporators of and shall proceed to incorporate the authority as a public corporation in the manner provided in this article, using for that purpose the form of the certificate so approved.

(b) Any existing public airport authority created pursuant to any legislative act other than the provisions of this article may be reincorporated under this article, avail itself of all rights, powers and privileges and become subject to all duties, obligations and responsibilities conferred or imposed by this article, in the following manner:

(1) The board of directors or other governing body of such public airport authority shall adopt a resolution stating that it proposes and applies for permission to reincorporate hereunder and containing a form of proposed certificate of reincorporation, which said certificate of reincorporation shall include, with the necessary changes in detail, the information required to be included in a certificate of incorporation described in Section 4-3-42, other than that referred to in subdivision (1) thereof.

(2) Such public airport authority shall, as promptly as practicable thereafter, file a certified copy of such resolution with the governing body of each county or municipality authorizing the formation of such public airport authority; and each such county and municipality shall be deemed an authorizing subdivision with respect to any such public airport authority reincorporated hereunder.

(3) The governing body of each authorizing subdivision shall, as promptly as may be practicable after the filing of said certified resolution, review and act upon the said resolution and application in the manner prescribed in subdivision (1) of this section, with such changes in detail as may be necessary.

(4) The chairman, or other principal officer, and the secretary of such public airport authority shall thereupon sign and acknowledge the said certificate of reincorporation, and cause it to be filed for record in the office of the judge of probate specified in Section 4-3-43. The judge of probate shall forthwith receive and record the said certificate.

(5) The existence of such public airport authority as an authority under this article shall begin upon the filing of the said certificate of reincorporation as provided for in this section.

No such reincorporation shall in any manner affect the rights of creditors or the rights or liabilities of the public airport authority existing at the time of such reincorporation, nor shall such reincorporated public authority be required to apply for or obtain any license, permit, franchise, right-of-way, consent or approval from any governmental authority previously obtained by such public airport authority, any provision of law to the contrary notwithstanding. With respect to any public airport authority reincorporated hereunder, any reference herein to a certificate of incorporation thereof shall also include and refer to its certificate of reincorporation. As used herein, the term public airport authority means any public authority, public corporation or public association or entity organized by or with the consent of any county or municipality, or any two or more thereof, having the power to own or operate any airport facilities.



Section 4-3-42 - Certificate of incorporation - Contents.

The certificate of incorporation of the authority shall state:

(1) The names of the persons forming the authority, together with the residence of each thereof, and a statement that each of them is a duly qualified elector of and owner of property in the state;

(2) The name of the authority (which shall include the words "airport authority" or "airport and industrial authority");

(3) The period for the duration of the authority (if the duration is to be perpetual, that fact shall be so stated);

(4) The name of each of the authorizing subdivisions, together with the date on which the governing body thereof adopted a resolution authorizing the incorporation of the authority;

(5) The proposed location of the principal office of the authority, which shall be in this state; and

(6) Any other matters relating to the authority that the incorporators may choose to insert and that is not inconsistent with this article or with the laws of the state.



Section 4-3-43 - Certificate of incorporation - Execution and recordation.

The certificate of incorporation of the authority shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds and shall have attached thereto a certified copy of each of the resolutions provided for in Section 4-3-41 and a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty. The certificate of incorporation of the authority, together with the documents required by the preceding sentence to be attached thereto, shall be filed for record in the office of the judge of probate of the county specified in the certificate of incorporation as the county in which principal office of the authority shall be located. The judge of probate shall forthwith receive and record the same. When such a certificate of incorporation and attached documents have been so filed, the authority referred to therein shall come into existence and shall constitute a public corporation under the name set forth in such certificate of incorporation, whereupon the authority shall be vested with the rights and powers granted in this article.



Section 4-3-44 - Certificate of incorporation - Amendment.

The certificate of incorporation of an authority may be amended to change or modify any provision or to add any provision which could have been included in the original certificate of incorporation. The amendment shall be effected in the following manner: The certificate of amendment shall be signed and acknowledged by each director before an officer authorized by the laws of the state to take acknowledgments of deeds and shall have attached thereto a certified copy of a resolution consenting to such amendment adopted by the authorizing subdivision or the authorizing subdivisions. Such certificate of amendment and certified copies of a resolution or resolutions shall be filed for record in the office of the judge of probate of the county in which the certificate of incorporation was filed. The judge of probate shall forthwith receive and record such certificate of amendment and attached documents. When such certificate of amendment and attached documents have been so filed, the amendment shall become effective as therein provided.



Section 4-3-45 - Board of directors of authority.

Each authority shall be governed by a board of directors of either three, five, or seven members as provided in the certificate of incorporation or the bylaws. If the sole authorizing subdivision is a county, the county commission of the county shall elect all directors. If the sole authorizing subdivision is a municipality, the governing body of such municipality shall elect all directors. The directors initially elected shall be elected for terms of office of two, four, and six years, respectively, and their successors shall be elected for terms of six years. If a county and a municipality are both authorizing subdivisions, the governing body of the municipality shall elect one director for an initial term of two years if three directors are to be elected, and one director for an initial term of two years and one director for an initial term of four years if five directors are to be elected, and one for an initial term of two years and one for an initial term of four years and one for an initial term of six years if seven directors are to be elected, the county commission shall elect one director for an initial term of four years if three directors are to be elected, and one director for an initial term of two years and one director for an initial term of four years if five directors are to be elected, and one for an initial term of two years and one for an initial term of four years and one for an initial term of six years if seven directors are to be elected. The governing bodies of the county and the municipality shall agree on the third, fifth, or seventh director, whose term of office shall be for six years. In the event of a vacancy in the office of such third, fifth, or seventh director which continues for more than 30 days, then and in such event the Governor shall, upon the request of any one or more of such authorizing subdivisions, appoint the additional director. The term of office of all directors except those initially elected shall be for a term of six years.

Except in the case of the election of directors for an existing public airport authority reincorporated hereunder, election of directors by the governing body of a municipality shall be on the nomination of the mayor. Except in the case of the election of directors for an existing public airport authority reincorporated hereunder, election of directors by the county commission of a county shall be on the nomination of the judge of probate. If the certificate of incorporation shall so provide, any member of the county commission of a county which is an authorizing subdivision or the governing body of the municipality which is an authorizing subdivision shall be eligible for election as director. If the certificate of incorporation shall so provide, the mayor of the municipality which is the authorizing subdivision or the judge of probate of the county which is an authorizing subdivision or both such mayor and such judge of probate if both a county and a municipality are authorizing subdivisions shall ex officio be entitled to notice of each special or called meeting and to attend all meetings of the board, but shall have no right to vote at any such meeting and shall not be considered in determining a quorum. If any director resigns, dies or becomes incapable or ineligible to act as a director, a successor to serve the unexpired portion of his term shall be elected in the manner prescribed in this section by the governing body which elected the director whose unexpired term he is filling or, in the case of the additional member, by the governing bodies of both the county and the municipality and, failing such election for a period of more than 30 days shall be appointed by the Governor upon the request of any such governing body. In the event any director ceases to be a director of the authority prior to the expiration of the term of office, a successor shall serve for the unexpired term of office. If the term of office of any director of an authority expires prior to the appointment of a successor, the director shall continue to serve for so long as necessary until a successor is appointed and qualified. Directors shall be eligible to succeed themselves. No director, officer, or employee of an authority shall be personally liable for any debt, obligation, or liability of the authority.

The current directors of an existing public airport authority reincorporated hereunder shall retain full authority to act during the period between the time such airport authority shall file a certificate of reincorporation and the time the authorizing subdivisions elect all the directors of such airport authority in the manner prescribed in this section.

A majority of the directors shall constitute a quorum of the board for the transaction of business, but any meeting of the board may be adjourned from time to time by a majority of the directors present or may be so adjourned by a single director if such director is the only director present at such meeting. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and duties of the authority. The board shall hold an annual meeting and such other regular meetings as may be provided in the bylaws of the authority, and the board may hold other meetings at any time from time to time; provided, that upon call of the chairman of the authority or any two directors, a special meeting of the board must be held. Any matter on which the board is authorized to act may be acted upon at any regular, special, or called meeting. At the request of any director, the vote on any question before the board shall be taken by yeas and nays and entered upon the record.

All proceedings of the board shall be reduced to writing by the secretary of the authority, recorded in a well-bound book and open to each director and to the public at all times. Copies of such proceedings, when certified by the secretary of the authority under its seal, shall be received in all courts as evidence of the matters and things therein certified.

Each director shall be reimbursed for expenses actually incurred by him in and about the performance of his duties. Each director may also be compensated by the authority in an amount authorized by the bylaws. The authorizing subdivision or subdivisions shall have the authority to rescind any increase in compensation authorized by the bylaws, but such action shall be taken within the first 30 days from the date of the action by the authorizing subdivision. Upon notice from the authorizing subdivision or subdivisions, any increase in compensation shall be rescinded, effective with the next compensation payment due to the directors. Following rescission by the authorizing subdivision or subdivisions, the directors' compensation shall return to the amount of compensation in effect immediately prior to any such increase.

Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama of 1901, and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 4-3-46 - Officers of authority; personnel.

The officers of the authority shall consist of a chairman, a vice-chairman, a secretary, a treasurer and such other officers as the board shall deem necessary to accomplish the purposes for which the authority was organized. The chairman and vice-chairman shall be elected by the board from its membership, but neither the secretary, the treasurer nor any of the other officers of the authority need be a member of the board of directors. The offices of secretary and treasurer may, but need not, be held by the same person. The chairman and vice-chairman of the authority shall be elected by the board for a term of one year, and the secretary and the treasurer and the other officers of the authority shall be elected by the board for such term as it deems advisable. The board shall have also the authority to employ all personnel as it deems necessary and to fix the terms and conditions of their employment. The duties of the chairman, vice-chairman, secretary and treasurer shall be such as are customarily performed by such officers and as may be prescribed in the bylaws or by the board. The duties of any other officer of the authority shall be such as are from time to time prescribed by the board.



Section 4-3-47 - Powers of authority generally.

The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be in perpetuity) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil actions, excepting actions in tort against the authority;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, receive, take and hold, whether by purchase, option to purchase, gift, lease, devise or otherwise, property of every description, whether real, personal or mixed, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision, and to manage said property and to develop any property and to sell, exchange, lease or grant an option to purchase any property (whether developed or undeveloped) owned, leased or controlled by it;

(6) To make, enter into, execute and perform such contracts, agreements, leases and other instruments and to take such other action as may be necessary or convenient to accomplish any purpose for which the authority was organized or the exercise of any power granted hereunder;

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, enlarge, improve, maintain, equip, operate, regulate and protect airports and air navigation facilities, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision, including the acquisition, construction, installation, equipment, maintenance and operation at or in connection with or in furtherance of the use of such airports of sanitary and storm sewage systems and water, electric and gas systems, buildings, hangars and other facilities for airlines and the servicing of aircraft or for the comfort, use and accommodation of air travelers and the purchase and sale of such supplies, goods and commodities as are incident to the operation of its airport properties;

(8) To construct, acquire, establish, improve, extend, enlarge, reconstruct, equip, maintain, repair and operate heliports, aerial aircraft (by whatever name such may be known) landing, loading or storage areas and transportation terminals, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision;

(9) To construct, acquire, establish, improve, extend, enlarge, reconstruct, equip, maintain and repair buildings, structures and facilities suitable for use as manufacturing plants, industrial plants, retail shopping areas or centers, parks, exhibits or exhibitions or for the conduct of any lawful business, at, upon or adjacent to any airport, heliport or aircraft landing area owned or operated by such authority, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision, and to sell, exchange, grant an option to purchase, lease or let such buildings, structures and facilities or any one or more of them to such tenant or tenants for such term or terms, at such compensation or rental and subject to such provisions, limitations and conditions as the authority may require or approve;

(10) To furnish or supply upon any airport, heliport or aircraft landing area or other property owned or operated by or under the jurisdiction of the authority, for reward or compensation, goods, commodities, space, facilities and services, including, without limiting the generality of the foregoing, food, lodging, shelter, lawful drinks, confections, reading matter, oil, gasoline, motors and aircraft, motor and aircraft parts and equipment, space in buildings, space for buildings and structures, parking space for aircraft and automobiles and the services of mechanics, instructors and hostlers;

(11) To confer upon individuals, firms, corporations or companies for reward or compensation the privilege or concession of supplying upon any airport, heliport or aircraft landing area owned or operated by or under the jurisdiction of the authority all or any part of the goods, commodities, things, services and facilities authorized to be supplied by subdivision (10);

(12) To acquire, by eminent domain and otherwise, establish, construct, expand, own, control, equip, improve, maintain, operate and regulate satellite airports or landing fields for the use of aircraft in the state, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision;

(13) To acquire, by purchase, gift, devise, lease, eminent domain proceedings or otherwise, existing airports, air navigation facilities and other facilities, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision; provided, however, that the authority shall not acquire or take over any airport or air navigation facility owned or controlled by any county, municipality or public agency of the state, or any one or more thereof, without the consent of such county, municipality or public agency;

(14) To acquire, by purchase, gift, devise, lease, eminent domain proceedings or otherwise, property which may be used or useful for educational facilities, to establish, construct, own, maintain, operate, improve, expand, equip, control and regulate schools, institutions of higher learning and other educational facilities upon or adjacent to the properties of the authority and to sell, lease or donate such educational properties;

(15) To acquire, by purchase, gift, devise, lease, eminent domain proceedings or otherwise, property which has been or may be used or useful for housing, apartments and other residential buildings, structures, complexes and projects, to establish, construct, own, maintain, operate, improve, expand, equip, control and regulate such housing and residential facilities upon or adjacent to the properties of the authority and to sell, lease or donate such properties;

(16) To acquire, by purchase, gift, devise, lease or otherwise, to establish, expand, own, control, equip, improve, maintain, operate and regulate railroads, spur tracks and other railway facilities and equipment on or adjacent to the properties of the authority and to sell or lease such properties;

(17) To acquire, by purchase, gift, devise, lease or otherwise, and to operate docks, wharves, maritime warehouses, machinery and equipment and port facilities; provided that such acquisition or operation shall be approved by the Director of the Alabama State Docks Department;

(18) To issue interest-bearing revenue bonds to provide funds for any corporate function, use or purpose, such bonds to be payable from the limited sources referred to in this article;

(19) To mortgage, assign and pledge, as security for payment of the principal of and interest on any such bonds or notes and any agreements made in connection therewith, any or all of its properties or any part or parts thereof (whether then owned or thereafter acquired) and to pledge for payment of such bonds any revenues, rents, receipts and funds from which such bonds are made payable;

(20) To assume obligations secured by a lien on or payable out of or secured by a pledge of the revenues, rents, receipts and funds from any air transportation facilities, air navigation facilities or other facilities, or any part thereof, that may be acquired by the authority;

(21) To exercise the power of eminent domain in the manner and subject to the provisions of Title 18 of this code with respect to any property, real, personal or mixed, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivisions, including air space, navigation easements, structures and obstructions to flights and property already devoted to public use, that may be reasonably necessary for the construction, extension, maintenance, operation, protection, enlargement, improvement or preservation of an airport or airport facility, or sanitary or storm sewage systems or water, electric and gas systems, upon, adjacent to, in connection with or in furtherance of the use of any airport, heliport or aircraft landing area or other properties owned or operated by the authority;

(22) To appoint, employ, contract with and provide for compensation of officers, employees and agents, including engineers, attorneys, consultants, fiscal advisers and such other employees as the business of the authority may require, including the power to fix working conditions and other conditions of employment by general rule and, at its option, to provide a system of disability pay, retirement compensation and pensions, or any of them, and to hire and fire servants, agents, employees and officers at will;

(23) To fix, establish, collect and alter landing fees, tolls, rents, passenger facility charges, access fees and other charges with respect to any airport, heliport, landing area, air navigation facility or other facility, building, structure, or property owned or controlled by the authority, or any service provided pursuant thereto, or any benefit derived therefrom;

(24) To make and enforce reasonable rules and regulations governing the use of any airport, heliport, landing area or airport facility or other facility owned or controlled by the authority;

(25) To provide for such insurance, including but without limitation to, use and occupancy insurance, as the board may deem advisable;

(26) To invest any funds of the authority that the board may determine are not presently needed for its corporate purposes in any obligations which are direct, general obligations of the United States of America or which are unconditionally guaranteed as to both principal and interest by the United States of America or in bonds of this state or any county or municipality therein or in interest-bearing deposits or other obligations; provided, that such deposits or other obligations are either insured by the United States of America or an instrumentality or agency thereof or are collaterally secured by a pledge of obligations which are direct, general obligations of the United States of America or are unconditionally guaranteed as to both principal and interest by the United States of America;

(27) To cooperate with the United States of America, the state or any county, city, town, public corporation, agency, department or political subdivision of the state or the United States of America, and to make such contracts with them or any of them as the board may deem advisable to accomplish the purposes for which the authority was established;

(28) To sell, exchange and convey, including the granting of options to acquire, any or all of its properties that may have become obsolete or worn out or that may no longer be needed or useful to the authority in connection with, or in the operation of the airport, heliport or other facility with respect to which they were acquired or of which they form a part, or that the board deems to be in furtherance of any purpose for which the authority was organized;

(29) To receive and accept grants for or in aid of the construction, extension, improvement, maintenance or operation of any airport, heliport or airport facility, air navigation facility or other facility from the United States of America or any agency thereof and from the state or any department or agency thereof and any political subdivision thereof, and to receive and accept money, property, labor or other things of value from any source whatever;

(30) To sell, donate and convey, with or without consideration, any of its properties to any one or more counties, municipalities or public corporations organized and existing under the laws of the state which have the corporate power to operate the properties so conveyed and the property and income of which are not subject to taxes; provided, that any such conveyance shall not be made without the prior consent of the authorizing subdivision or subdivisions, as evidenced by resolution duly adopted by the governing body thereof, or if any such conveyance would constitute the violation of any then outstanding indenture to which the authority is a party;

(31) To purchase equipment and supplies necessary or convenient for the exercise of any power of the authority;

(32) To appoint, employ, contract with and provide for compensation of one or more suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to property owned by or under the jurisdiction of the authority. All such persons shall be charged with all the duties and invested with all the powers of police officers. Any police officer appointed pursuant to the provisions of this subdivision is a peace officer whose authority extends to any place in the state; provided, that the primary duty of any such police or peace officer shall be the enforcement of the law on property owned by or under the jurisdiction of the authority employing said police or peace officer; and provided further, that any such police or peace officer shall not otherwise act as a peace officer in enforcing the law except (a) when in pursuit of any offender or suspected offender who is charged with the commission of a crime while on premises owned by or under the jurisdiction of said authority, or (b) to make arrests otherwise lawful for crimes committed, or for which there is probable cause to believe have been committed, within his presence or within the boundaries of said property owned by or under the jurisdiction of said authority. The provisions of this subdivision granting powers to police officers employed by an authority are not intended to limit or abridge any powers heretofore granted to said officers by law, or to imply that such powers do not otherwise exist on the date of the enactment of this subdivision, and the provisions of this subdivision are, therefore, to be considered cumulative.

If any other state, local or federal law enforcement agency has concurrent jurisdiction over property owned by or under the jurisdiction of the authority, such agency shall obtain permission from the authority having jurisdiction over the airport or airport facility for gaining access to designated restricted or non-public use areas of the airport or airport facility for its respective law enforcement purposes.

Jurisdiction over all misdemeanors and felonies committed on the property of the authority shall be vested in the appropriate court of an authorizing subdivision or, if jurisdiction is not appropriate in the courts of an authorizing subdivision, then in a court of competent jurisdiction where the misdemeanor or felony occurred;

(33) To enter into a management agreement or agreements with any county or municipality in the state for the management by the authority of any airport, heliport, air navigation facility or other facility useful to the authority, whether in one or more counties and whether within or without the corporate limits of any authorizing subdivision, upon such terms and conditions as may be mutually agreeable;

(34) To engage in temporary financing through the issuance from time to time of its bonds or notes for any of its corporate purposes, which bonds or notes shall mature not later than 24 months from their date of issuance, to provide for the payment of the same from the principal proceeds of the sale of its long-term revenue bonds, and to mortgage, assign and pledge, as security for payment of the principal of and interest on any such temporary bonds or notes and any agreements made in connection therewith, any properties, revenues, receipts or funds it is authorized to mortgage, assign or pledge under subdivision (19);

(35) To assess and collect fines from any person, firm or corporation occupying or utilizing an airport or an airport facility in order to reimburse the authority having jurisdiction over such airport or airport facility for civil penalties levied by any government entity if such penalties arise as the result of acts or omissions of such party.



Section 4-3-48 - Receipt, expenditure, etc., of federal, state and local aid.

The authority is authorized to accept, receive, receipt for, disburse and expend federal, state and county or municipal moneys and other moneys, public or private, made available by grant or loan or both, to accomplish, in whole or in part, any of the purposes of this article. All federal moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the United States and as are not inconsistent with the laws of this state, and all state moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by law.



Section 4-3-49 - Assistance and cooperation by counties, municipalities, etc.

For the purpose of aiding and cooperating with the authority in the planning, development, undertaking, construction, extension, improvement or operation of airports, heliports and air navigation facilities and other facilities, any county, municipality or other political subdivision, public corporation, agency or instrumentality of this state may, upon such terms and conditions, with or without consideration, as it may determine:

(1) Lend or donate money to the authority;

(2) Provide that all or a portion of the taxes or funds available or to become available to it or required by law to be used by it for airport purposes shall be transferred or paid directly to the authority as such funds become available to it;

(3) Cause water, sewer, electric, gas or drainage facilities or any other facilities which it is empowered to provide to be furnished adjacent to or in connection with such airports, heliports or air navigation facilities or other facilities;

(4) Donate, sell, convey, transfer or lease to the authority any land, property, franchise, grant, easement, license or lease which it may own;

(5) Donate, sell, convey or lease any airport, airport property, heliport or heliport property or any interest in any thereof owned by it to the authority;

(6) Donate, transfer, assign, sell or convey to the authority any rights, title or interest which it may have in any lease, contract, agreement, license or property;

(7) Furnish, dedicate, close, pave, repair, install, grade, regrade, plan or replan streets, roads, roadways and walks from established streets or roads to such airport or air navigation facilities or abutting or adjacent to such airports or air navigation facilities;

(8) Do any and all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction or operation of airports, heliports and air navigation facilities and other facilities; and

(9) Furnish at the request of the authority fire and air crash equipment of all kinds and personnel to properly operate such equipment at any airport, heliport or aircraft landing area owned, operated or under the jurisdiction of the authority.



Section 4-3-50 - Civil actions against authority, directors, etc.

No civil action shall be brought or maintained against the authority or any director thereof for or on account of the negligence of such authority or director or its or his agents, servants or employees in or about the construction, maintenance, operation, superintendence or management of any airport, heliport or other facility owned or controlled by the authority.



Section 4-3-51 - Bonds - Issuance and sale generally; payment of principal and interest generally; form, denominations, terms, etc.

The authority shall have the power and is hereby authorized at any time and from time to time to issue and sell its interest-bearing revenue bonds for any of its corporate purposes. The principal of and the interest on all such bonds shall be payable solely from, and may be secured by a pledge of, the revenues derived by the authority from the operation of any or all of its airports, heliports, facilities and other property. None of the bonds issued or contracts entered into by the authority shall ever constitute or create an obligation or debt of the state or of any county or municipality within the state, or a charge against the credit or taxing powers of the state or of any county or municipality within the state. Bonds of the authority may be issued at any time and from time to time, may be in such form and denominations, may be of such tenor, may be payable in such installments and at such time or times, not exceeding 40 years from their date, may be payable at such place or places whether within or without the state and may bear interest at such rate or rates, whether exceeding the rates proscribed by any law as usurious or not, payable and evidenced in such manner as shall not be inconsistent with the provisions of this article and as may be provided in the proceedings of the board wherein the bonds shall be authorized to be issued. Any bond having a stated maturity more than 10 years after its date shall be made subject to redemption at the option of the authority not later than the expiration of 10 years from its date and on any interest payment date thereafter at such price or prices and after such notice or notices and on such terms and in such manner as may be provided in the proceedings of the board wherein it is authorized to be issued. Bonds of the authority may be sold at public or private sale in such manner and from time to time as may be determined by the board. The authority may pay all reasonable expenses, premiums, fees and commissions that the board may deem necessary or advantageous in connection with the authorization, sale and issuance of its bonds. All bonds shall contain a recital that they are issued pursuant to the provisions of this article, which recital shall be conclusive that they have been duly authorized pursuant to the provisions of this article. Neither a public hearing nor consent of the State Department of Finance shall be prerequisite to the issuance of bonds by any authority. Notwithstanding the fact that they are payable solely from a specified source, all bonds issued under the provisions of this article shall be deemed negotiable instruments within the meaning of the negotiable instruments law of the state if they otherwise possess all the characteristics of negotiable instruments under the laws of the state.



Section 4-3-52 - Bonds - Publication of notice of bond; limitation period for actions or proceedings to challenge proceedings for issuance of bonds, etc.

Upon the adoption by the board of any resolution providing for the issuance of bonds, the authority may, in its discretion, cause to be published once a week for two consecutive weeks in a newspaper that is customarily published in this state not less than five days in each calendar week and distributed in the county in which is located the principal office of the authority, a notice in substantially the following form (the blanks being properly filled in) at the end of which there shall be printed the name and title of either the chairman or secretary of the authority: "_______, a public corporation of the State of Alabama, on the ___ day of ______, authorized the issuance of $____ principal amount of revenue bonds of the said corporation for purposes authorized in the act of the Legislature of Alabama under which the said corporation was organized. Any action or proceeding questioning the validity of the said bonds, or the pledge and any instruments securing such bonds, or the proceedings authorizing the same, must be commenced within 30 days after the first publication of this notice."

Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of any such bonds or the validity of the pledge and any instruments made to secure such bonds must be commenced within 30 days after the first publication of such notice. After the expiration of the said period, no right of action or defense questioning or attacking the validity of the said proceedings, the said bonds or the said pledge or instruments shall be asserted, nor shall the validity of the said proceedings, bonds, pledge or instruments be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 4-3-53 - Bonds - Execution and delivery.

All bonds shall be signed by the chairman or vice-chairman and the secretary or treasurer of the authority and the seal of the authority shall be affixed thereto; provided, that a facsimile of the signature of one, but not both, of the officers whose signatures will appear on the bonds may be imprinted or otherwise reproduced thereon in lieu of his manually signing the same; provided further, that a facsimile of the seal of the authority may be imprinted or otherwise reproduced on the bonds in lieu of being manually affixed thereto. Coupons shall be signed by the chairman or vice-chairman and the secretary or treasurer of the authority, but a facsimile of the signature of such chairman or vice-chairman and such secretary or treasurer may be impressed or otherwise reproduced on any such interest coupons in lieu of their manually signing the same.

Delivery of bonds so executed shall be valid notwithstanding any changes in officers or in the seal of the authority after the signing and sealing of the bonds.



Section 4-3-54 - Bonds - Security for payment of principal and interest.

In the discretion of the authority, any bonds may be issued under and secured by an indenture between the authority and a trustee. Said trustee may be a private person or corporation, including, but not limited to, any trust company or bank having trust powers, whether such bank or trust company is located within or without the state. In any such indenture or resolution providing for the issuance of bonds, the authority may pledge for payment of the principal of and the interest on such bonds any of its revenues, rents, income or funds to which its right then exists or may thereafter come into existence and may assign, as security for such payment, any of its leases, franchises, permits and contracts and, in any such indenture, the authority may mortgage any of its properties, including any that may be thereafter acquired by it. Any such pledge of revenues shall be valid and binding from the time it is made, and the revenues, rents, income or funds so pledged and thereafter received by the authority shall immediately become subject to the lien of such pledge without any physical delivery thereof or further act. The lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have actual notice thereof, from the time a statement is filed as provided in the Uniform Commercial Code. Such notice need state only the date on which the resolution authorizing the issuance of the bonds was adopted by the board, the principal amount of bonds issued, a brief description of the revenues, rents, income or funds so pledged and a brief description of any property the revenues, rents, income or funds from which are so pledged. In any indenture or resolution authorizing the issuance of bonds and pledging for the benefit thereof any of its revenues, rents, income or funds, the authority shall have the power to include provisions customarily contained in instruments securing evidence of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection, segregation and application of any rental or other revenue due or to become due to the authority, the terms to be incorporated in any lease agreement respecting any property of the authority, the maintenance and insurance of any building or structure owned by the authority, the creation and maintenance of special funds from any revenue, rents, income or funds of the authority and the rights and remedies available in the event of default to the holder of the bonds or the trustee under the indenture as the board shall deem advisable and as shall not be in conflict with the provisions of this article. If there be any default by the authority in payment of the principal of or the interest on the bonds or in any of the agreements on the part of the authority that may properly be included in any indenture securing the bonds, any holder of any of the bonds or any of the coupons or the trustee under any indenture, if so authorized in such indenture, may, in addition to any other remedies provided by this article or otherwise available, by civil action, mandamus or other proceedings enforce payment of such principal or interest and compel performance of all duties of the board and officers of the authority and shall be entitled as a matter of right and regardless of the sufficiency of any such security to the appointment of a receiver with all the powers of such receiver for the operation and maintenance of the property of the authority covered by such indenture and the collection, segregation and application of revenues therefrom. The indenture may also contain provisions restricting the individual rights of action of the holders of the bonds and coupons.



Section 4-3-55 - Bonds - Disposition of proceeds from sale.

The proceeds derived from the sale of any bonds, other than refunding bonds, may be used only to pay the cost of acquiring, constructing, improving, enlarging and equipping the airport, facilities or property with respect to which they were issued, as may be specified in the proceedings in which the bonds are authorized to be issued. Such cost shall be deemed to include the following: the cost of any land forming a part of such airport, facilities or property; the cost of labor, material and supplies used in any such construction, improvement or enlargement, including architects' and engineers' fees, and the cost of preparing contract documents and advertising for bids; the purchase price of and the cost of installing equipment for the airport, facilities or property; the cost of landscaping the lands forming a part of such airport, facilities or property and of constructing and installing roads, sidewalks, curbs, gutters, utilities and parking places in connection with the airport, facilities or property; legal, fiscal and recording fees and expenses incurred in connection with the authorization, sale and issuance of the bonds issued in connection with such airport, facilities or property; and interest on said bonds for a reasonable period prior to and during the time required for such construction and equipment and for not exceeding 18 months after completion of such construction and equipment. If any of the proceeds derived from the sale of said bonds remains undisbursed after completion of such work and payment of all of the said costs and expenses, such balance shall be used for retirement of the principal of the bonds of the same issue.



Section 4-3-56 - Refunding bonds.

The authority may at any time and from time to time issue refunding bonds for the purpose of refunding or providing funds to pay the principal of and the interest on any bonds of the authority theretofore issued under this article and then outstanding, whether or not such principal or interest shall have matured at the time of such refunding, and for the payment of any expenses incurred in connection with such refunding and any premium necessary to be paid in order to redeem, retire or purchase for retirement the bonds to be refunded. The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued. Any such refunding may be effected either by sale of the refunding bonds and the application of the proceeds thereof or by exchange of the refunding bonds for the bonds or interest coupons to be refunded thereby; provided, that the holders of any bonds or coupons so to be refunded shall not be compelled without their consent to surrender their bonds or coupons for payment or exchange prior to the date on which they may be paid or redeemed by call of the authority under their respective provisions. All provisions of this article pertaining to bonds of the authority that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to refunding bonds issued by the authority. The authority may at any time and from time to time issue bonds for the purpose of so refunding the principal of and the interest on any of its bonds and for any other purpose for which it is authorized to issue bonds, in which event the provisions of this article respecting refunding bonds shall apply to that portion of such combined issue authorized for refunding purposes and the provisions of this article respecting other financing shall apply to the remaining portion of such combined issue.



Section 4-3-57 - Investment of county or municipal funds in bonds.

The governing body of any county or municipality within this state is authorized, in its discretion, to invest in bonds of the authority any idle or surplus money held in its treasury.



Section 4-3-58 - Eligibility of bonds as investment for trusts, savings banks, insurance companies, etc.

Bonds issued under the provisions of this article are hereby made legal investments for executors, administrators, trustees and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority. Such bonds shall be legal investments for savings banks and insurance companies organized under the laws of the state.



Section 4-3-59 - Exemption of bonds, property and income of authority from taxation; concessionaires, tenants, etc., of authority subject to state and local taxation; exemption from payment of deed recording fees and roll-back taxes.

The bonds issued by the authority and the income therefrom shall be exempt from all taxation in the state. All property and income of the authority shall be exempt from all state, county, municipal and other local taxation; provided however, that this exemption shall not be construed to exempt concessionaires, licensees, tenants, operators or lessees of the authority from the payment of any licenses or privilege taxes levied by the state, the county or any municipality in the state. Any deeds or other documents whereby properties are conveyed to the authority, any indentures executed by the authority and any leases made by the authority may be filed for record in the office of the judge of probate of the county without the payment of any tax or fees other than such fees as are prescribed by law for the recording of such instruments. In addition, the authority shall not be required to pay any tax resulting from the conversion of property qualified for assessment based on its current use value, with respect to either property conveyed to the authority or property sold or otherwise disposed of by the authority; provided, however, that this exemption shall not be construed to exempt from liability for such additional ad valorem taxes any person otherwise liable, under applicable provisions of law, for the payment of such taxes.



Section 4-3-60 - Exemption from state contracting, purchasing and zoning restrictions; zoning powers.

Authorities organized pursuant to this article shall be exempt from the laws relating to the advertising and award of construction contracts and purchase contracts made by or in behalf of the state and its departments and public bodies and shall be exempt from all zoning laws, ordinances and regulations, but nothing in this section shall exempt such authorities from laws relating to surety bond requirements for such contracts.

Any authority organized pursuant to the provisions of this article shall have the same zoning powers with respect to the zoning of airports in unincorporated areas owned or operated by such authority and the zoning of unincorporated areas lying within two miles of the boundaries of such airports as are conferred by Sections 4-6-1 through 4-6-15 on municipalities owning or operating airports.



Section 4-3-61 - Procedure for dissolution.

At any time when no bonds of the authority are outstanding, the authority may be dissolved upon the filing with the judge of probate in the county in which is filed the certificate of incorporation of an application for dissolution, which shall be subscribed by each of the members of the authority and sworn to by each member before an officer authorized to take acknowledgments to deeds and shall have appended thereto a certified copy of a resolution of the authorizing subdivision or authorizing subdivisions consenting to such dissolution. Upon the filing of such application for dissolution, the authority shall cease to exist. Said probate judge shall receive and record the application for dissolution in an appropriate book of record in his office. Upon dissolution, all rights, title and interests of the authority in property shall be vested in the authorizing subdivisions pursuant to the provisions of the certificate of incorporation or, in the absence of such provisions, shall be vested in the authorizing subdivisions, share and share alike.



Section 4-3-62 - Provisions of article cumulative.

This article shall provide an alternate and additional procedure for incorporating airport authorities and governing such authorities when incorporated. The provisions of this article are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with provisions of this article.






Article 3 - Borrowing by Municipalities.

Section 4-3-80 - Authority and procedure.

Any incorporated city or town in this state may borrow money to the extent of its constitutional debt limit for the purpose of providing funds to enable or assist any airport authority incorporated as a public corporation with the consent and approval of such city or town to acquire, own and operate any airport, including related facilities, situated within or without the corporate limits of such city or town or partly within or without such limits and to pay all costs, fees and commissions agreed upon in connection with any such loans, and the governing body thereof may, without an election, issue evidences of its indebtedness in the form of interest-bearing warrants, notes or bills payable, maturing at such time or times as such governing body may determine, not exceeding 20 years from the date of issue, and any such city or town may, as security for any such evidences of indebtedness and as a part of the contract whereunder any money is borrowed, agree to annually levy, collect and apply to the payment thereof, so long as the same or any part thereof remains unpaid, any special tax or license authorized on the date of such contract to be levied and collected.









Chapter 4 - MUNICIPAL AIRPORTS AND REGULATIONS.

Section 4-4-1 - Definitions.

When used in this chapter, unless the context plainly indicates otherwise, the present tense shall include the future tense and the following words and phrases shall have the meanings respectively ascribed to them by this section:

(1) AIRCRAFT. Any contrivance now known or hereafter invented, used or designed for navigation of or flight in the air, except a parachute or other contrivance designed for use primarily as safety equipment.

(2) CIVIL AIRCRAFT. Any aircraft, other than a military aircraft of the United States or of a state, territory or possession of the United States.

(3) OPERATING AIRCRAFT. Performing the services of an aircraft pilot.

(4) STATE. The State of Alabama.

(5) MUNICIPALITY. Any county, city, town or incorporated village of the State of Alabama.

(6) MUNICIPAL AIRPORT. An airport under the direct control and management of a municipality; provided, that for the purpose of this and the following definition, the letting by a municipality to others of any privilege or concession upon an airport shall not be construed as depriving the municipality of any control or management over any part of such airport or the operations thereon.

(7) OPERATING AIRPORT. Managing and controlling an airport open for use.



Section 4-4-2 - Authority to acquire, establish, etc., municipal airports.

Each municipality of this state is hereby authorized to acquire, establish, construct, expand, own, control, equip, improve, maintain, operate and regulate airports or landing fields for the use of airplanes and other aircraft, either within or without the geographical limits thereof.



Section 4-4-3 - Use of parks for airports, etc.

Each such municipality shall have power and authority to establish, construct, equip, improve, maintain, operate and regulate airports or landing fields in and upon any public parks or other property now or hereafter owned by such municipality, whether acquired by condemnation or otherwise, and the use of parks for such purpose or purposes is hereby declared a proper park use.



Section 4-4-4 - Municipal, etc., immunity from liability for negligence.

The construction, maintenance and operation of municipal airports is hereby declared a public governmental function, and no action or suit shall be brought or maintained against any municipality for or on account of the negligence of such municipality or of its officers, agents, servants or employees, in or about the construction, maintenance, operation, superintendence or management of any municipal airport.



Section 4-4-5 - Methods of acquisition.

Whenever, in the judgment of the council or other governing body of any municipality of this state, it shall appear necessary or expedient for such municipality to acquire privately owned lands for airport uses, either within or without the geographical limits thereof, such municipality shall have power to acquire the same in fee simple by exercise of the right of eminent domain, by purchase or by gift. Each such municipality shall also have power to acquire a term of years in lands for airport uses; provided, however, that such municipality, upon the passage of proper and regular resolution or ordinance authorizing such action, may provide all or part of the cost of land so acquired for airport or airpark uses by giving as security a regular mortgage on the lands so acquired.



Section 4-4-6 - Acquisition of lands by condemnation.

In the event any municipality shall resort to condemnation proceedings for the acquisition of lands for airport uses, such proceedings shall be governed in all respects by the laws of this state applicable to the condemnation by such municipality of lands for other public purposes.



Section 4-4-7 - Control of airports by municipal governing bodies; delegation of powers to other bodies or officers.

When any municipality has acquired or set apart land for use as a municipal airport, the council or other governing body of such municipality shall have the power and authority to develop the same into a municipal airport and to improve, equip, maintain, operate, regulate and police the same. Such governing body may adopt regulations for the government of the municipal airports of such municipality, provide penalties for violation of such regulations and establish and collect fees, tolls and charges for the use of such airports or parts thereof or any facilities thereof or any equipment thereof. The power and authority committed by this section to the governing body of such municipality may be by it conferred upon a board or officer of such municipality or upon any board created by law for the government of the parks of such municipality, subject always, however, to the superior control of such governing body.



Section 4-4-8 - Municipality may provide goods, services, etc.; grant of concessions.

Any municipality which has established, or which shall hereafter establish, a municipal airport shall have authority to furnish or supply upon said airport, to persons and aircraft thereon, for reward or compensation, goods, commodities, area, facilities and services convenient or useful to the owners, operators and users of aircraft and to persons upon said airport, including, without limiting the generality of the foregoing, food, lodging, shelter, lawful drinks, confections, reading matter, oil, gasoline, motors and aircraft, motor and aircraft parts, space in buildings, space for buildings and structures and the service of mechanics, instructors and hostlers. Any such municipality may, for reward or compensation, confer upon individuals, firms, corporations or companies, the privilege or concession of supplying upon such airport all or any part of the goods, commodities, things, services and facilities in this section authorized to be supplied.



Section 4-4-9 - Municipal liens for supplies, services, etc.; liens of concessionaires; priority and enforcement of liens.

Each municipality which is operating a municipal airport shall have a lien upon any civil aircraft for the reasonable price of supplies, space, facilities or services furnished by such municipality upon said airport to such aircraft or the operator thereof. Each such municipality may, by ordinance, rule or regulation, give to concessionaires of such municipality liens upon civil aircraft for the reasonable price of supplies, space, facilities or services furnished upon said airport to such aircraft or the operator thereof by such concessionaires and may prescribe the circumstances and conditions under which such liens shall attach. The liens provided for in this section shall be superior to all other liens, except the liens of state, county and city for taxes, and the operator of such aircraft shall be deemed the agent of any owner, mortgagee or lienor thereof for the creation of such superior liens. The lien given by this section to municipalities shall be superior to liens of concessionaires. The lien provided for in this section may be enforced in the manner provided for the enforcement of landlords' liens. The municipality shall also have the right to detain such aircraft upon said airport until its lien or the liens of concessionaires have been fully satisfied.



Section 4-4-10 - Abatement or removal of hazards; acquisition of air rights; markers or lights on hazards.

Any municipality of this state which has established and is operating a municipal airport shall have the power and authority to condemn, or acquire by purchase or gift, the right to abate or remove any structure, building, tower, pole, wire, tree, woods or other thing, or portion thereof, located within one quarter of a mile of such airport, which the governing body of such municipality shall determine to constitute a menace to the safety of aircraft using such airport, including the right of ingress to and egress from the land upon which such structure, building, tower, pole, wire, tree, woods or other things exist, for the purpose of such abatement or removal. In addition to the foregoing power and authority, any such municipality shall also have the power and authority to condemn or acquire by purchase or gift the right to the unobstructed use of such portion of the airspace above lands within one quarter of a mile of such airport as the governing body of such municipality may determine to be necessary for the safe landing and taking-off of aircraft utilizing such airport. Such municipality shall have the further power and authority to acquire by purchase or gift or to condemn, for a term of years or perpetually the right to place and maintain obstruction markers or lights upon any structure, building, tower, pole, wire, tree, woods or other thing located within one quarter of a mile of such airport, which the governing body shall determine to constitute a menace to the safety of aerial navigation to or from said airport, including the right to lay and maintain conduits and wires to such obstruction markers or lights. Proceedings for the condemnation of any of the rights mentioned in this section shall be governed in all respects by the laws of this state applicable to the condemnation by such municipality of easements in land for public purposes.



Section 4-4-11 - Bonds for airport purposes.

Each municipality in this state shall have full and continuing power and authority, within the limits of the constitution now or hereafter in effect, to issue and sell bonds for the purpose of extending, enlarging and improving its airport or airports or an airport in which it is or may be a joint owner or operator and of acquiring or improving or paying for land for airport uses, or property purchased or condemned to facilitate the operation of an airport or airports, when the issuance of such bonds has been heretofore or shall be hereafter authorized by a majority vote of the qualified electors of such municipality voting at an election called and held, and the result declared, in the manner required by law for securing authorization for the issuance by such municipality of other bonds requiring authorization through or by means of an election.



Section 4-4-12 - Joint airports.

Two or more municipalities may jointly acquire real property by condemnation, purchase or gift, for airport purposes, and may jointly establish, construct, equip, maintain and operate an airport thereon for the joint benefit of such municipalities. The governing body of each participating municipality shall adopt a resolution authorizing and directing the president, mayor or other member of such governing body to enter into a contract with the other named participating municipality or municipalities for the acquisition, establishment, construction, improvement, equipment, maintenance, operation, regulation, government or financing of the joint airport. The form and terms of the contract authorized to be executed shall be set out in full in such resolution. Whenever there shall be, or exist, any officer, board, department, agency or instrumentality of the United States or of the State of Alabama authorized to negotiate such a contract upon behalf of its government, creator or principal, one or more municipalities may, through such authorized officer, board, department, agency or instrumentality, enter into a contract with the United States or the State of Alabama, or both, for the acquisition, establishment, construction, improvement, equipment, maintenance, operation, regulation, government or financing of a joint airport for the joint benefit of the participating governments, such contract, or contracts, to be authorized by such municipality or municipalities in the same manner as that prescribed in this section for authorization of contracts between municipalities. Each participating municipality may pay its proportion of the cost of any joint enterprise authorized by this section out of any funds which it is authorized to expend for the acquisition, establishment, construction, improvement, equipment, maintenance or operation of an airport for its own separate benefit.



Section 4-4-13 - Procedure for sale of airports; disposition of proceeds of sale.

(a) When any city, town or other municipal corporation in this state is or may hereafter be the owner of any airport or landing field for the use of airplanes and other aircraft and the board of aldermen or other governing body of such city, town or municipal corporation deems it to the best interest of such city, town or municipal corporation and the inhabitants thereof to sell such airport or landing field, such sale may be made by the governing body of such city, town or municipal corporation; provided, that in the event there have been any federal funds expended in the construction of said airport, it shall be necessary to secure the concurrence of the federal agency granting such funds in said sale.

(b) Any and all proceeds derived from the sale of such airport or landing field shall be used for the purpose of discharging any outstanding indebtedness of the city, town or municipal corporation incurred in the acquisition, establishment, improvement, construction, enlargement or expansion of such airport or landing field.



Section 4-4-14 - Municipal regulation of private airports.

The council or other governing body of each municipality of this state shall have power to enact ordinances, not inconsistent with the laws of this state, designed to safeguard the public upon or beyond the limits of private airports or landing fields within such municipality or its police jurisdiction against the perils and hazards of instrumentalities used in aerial navigation.



Section 4-4-15 - Police powers as to airports.

Each municipality which is now, or which hereafter may be, engaged in the operation of a municipal airport, whether within or without, or partly within and partly without the geographical limits of such municipality, shall have the same police powers over such airport or landing field as it now has, or may hereafter have, over territory within its geographical limits. Such municipality shall also have the same police powers over all portions of public highways beyond the geographical limits of such municipality, but within one quarter of a mile of such airport as it is now, or may hereafter be, authorized to exercise over public highways within its geographical limits.



Section 4-4-16 - Provisions of chapter cumulative.

Nothing in this chapter shall be construed as a limitation upon any power, right or authority which any municipality of this state may have over any subject mentioned in this chapter by virtue of any other law of this state, the powers, rights and authority conferred by this chapter being cumulative of all other powers, rights and authority possessed by such municipality.






Chapter 5 - COUNTY WARRANTS AND CERTIFICATES OF INDEBTEDNESS FOR AIRPORT PURPOSES.

Section 4-5-1 - Applicability and purpose of chapter.

This chapter shall apply to each county in the State of Alabama and have for its purpose the authorization of the sale and issuance of interest-bearing warrants and certificates of indebtedness for the purpose of acquiring and providing county airports.



Section 4-5-2 - Issuance and sale; form; denominations; terms; disposition of proceeds of sale.

Each county shall have the power from time to time to sell and issue interest-bearing warrants of such county or interest-bearing certificates of indebtedness of such county for the purpose of paying the cost of acquiring and providing county airports, including lands, structures, runways and all other airport facilities whatsoever. Such warrants and certificates may be in such denomination or denominations, may have such maturity or maturities not exceeding 30 years from their date, may bear interest from their date at such rate or rates not exceeding six percent per annum, payable semiannually, may be payable at such place or places within or without this state, may be sold at such time or times and in such manner, may be executed in such manner and may contain such terms not in conflict with the provisions of this chapter, all as the governing body of such county may provide in the proceedings wherein the warrants or certificates are authorized to be issued. All such warrants and certificates shall evidence general obligation indebtedness of the county by which they are issued, and the full faith and credit of the county shall be irrevocably pledged for the payment of the principal thereof and interest thereon. The proceeds derived from the sale of any such warrants and certificates shall be used solely for the purpose for which they are authorized to be issued, including the payment of any expense incurred in connection with the issuance thereof.



Section 4-5-3 - Pledge of special taxes.

The governing body of the county issuing any such warrants or certificates may, in its discretion, pledge and use, or cause to be used, for the payment of the principal of and interest on such warrants and certificates, so much as may be necessary for said payment of any privilege, license or excise tax now or hereafter levied in such county for the purpose of construction, maintenance and operation of a county airport, or, if only a portion of such tax is levied for said purpose, so much as may be necessary for said payment of that portion of any such tax that may be now or hereafter levied for the said purpose. If more than one such pledge shall be made of the said tax, then such pledges shall take precedence in the order in which they are made unless the proceedings making such pledge shall expressly provide that such pledge shall be on a parity with or subordinate to a subsequent pledge of the said tax. All warrants and certificates for which the pledge authorized in this section may be made shall constitute preferred claims against that portion of the said tax so pledged and shall have preference over claims incurred by the county against said portion of the said tax for operation and maintenance of any such airport and claims for any other purpose whatsoever.



Section 4-5-4 - Refunding warrants and certificates.

Each such county may in like manner from time to time issue refunding warrants and certificates, either by sale or by exchange, for the purpose of refunding a like or greater principal amount of warrants and certificates then outstanding, which were issued under the provisions of this chapter and the interest thereon, and paying any premium necessary to be paid to retire the outstanding warrants and certificates refunded thereby. The provisions of this chapter applicable to the warrants and certificates so refunded shall likewise be applicable to such refunding warrants and certificates.



Section 4-5-5 - Provisions of chapter control as to warrants or certificates issued hereunder.

Insofar as the provisions of this chapter may be inconsistent with the provisions of any other law, the provisions of this chapter shall control, it being hereby specifically declared that the provisions of Section 11-8-10 shall not be applicable to the warrants and certificates issued under the provisions of this chapter.






Chapter 6 - AIRPORT ZONING.

Section 4-6-1 - Short title.

This chapter shall be known and may be cited as the "Airport Zoning Act."



Section 4-6-2 - Definitions.

As used in this chapter, unless the context otherwise requires, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AIRPORT. Any area of land or water designed and set aside for the landing and taking-off of aircraft and utilized or to be utilized in the interest of the public for such purposes.

(2) AIRPORT HAZARD. Any structure or tree or use of land which obstructs the airspace required for the flight of aircraft in landing or taking-off at any airport or is otherwise hazardous to such landing or taking-off of aircraft.

(3) AIRPORT HAZARD AREA. Any area of land or water upon which an airport hazard might be established if not prevented as provided in this chapter.

(4) POLITICAL SUBDIVISION. Any municipality, city, town, village or county.

(5) PERSON. Any individual, firm, copartnership, corporation, company, association, joint stock association or body politic and includes any trustee, receiver, assignee or other similar representative thereof.

(6) STRUCTURE. Any object constructed or installed by man including, but without limitation, buildings, towers, smokestacks and overhead transmission lines.

(7) TREE. Any object of natural growth.



Section 4-6-3 - Airport hazards contrary to public interest; elimination, alteration, etc., of hazards declared public purpose.

It is hereby found that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity and also, if of the obstruction type, in effect reduces the size of the area available for the landing, taking-off and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein. Accordingly, it is hereby declared:

It is further declared that both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation or marking and lighting of existing airport hazards are public purposes for which political subdivisions may raise and expend public funds and acquire land or property interests therein.



Section 4-6-4 - Authority of counties and municipalities to adopt regulations; zoning jurisdiction of counties and municipalities.

(a) Counties. - In order to prevent the creation or establishment of airport hazards, any county having an airport hazard area within its zoning jurisdiction, as hereinafter defined, may adopt, administer and enforce, under the police power and in the manner and upon the conditions hereinafter prescribed, airport zoning regulations for such airport hazard area, which regulations may divide such area into zones, and within such zones specify the land uses permitted and regulate and restrict the height to which structures and trees may be erected or allowed to grow.

The zoning jurisdiction of the county is hereby declared to be all unincorporated areas in the county, except within the police jurisdiction of any municipality and the area within two miles of an airport owned or operated by a municipality when said municipality exercises or declares its intention to exercise zoning control over these areas; provided, that when by local acts the jurisdiction of zoning regulations is limited to the corporate limits of a city, this chapter shall not confer any further territorial jurisdiction on such city or its planning board or boards.

(b) Municipalities. - Any municipality having an airport hazard area within its zoning jurisdiction, as herein defined, is hereby granted the same powers contained in subsection (a) of this section.

The zoning jurisdiction of any municipality, zoning under the authority of this chapter, may include, in addition to the corporate area of said municipality, the area within the police jurisdiction of such municipality and the area lying within two miles of the boundary of any airport owned or operated by said municipality; except, that where a local act limits the territorial jurisdiction of a city planning board to the corporate limits of a city, this chapter limits zoning jurisdiction to such corporate limits.

The provisions of this section shall not apply to counties having a population of not less than 54,500 nor more than 56,000 according to the most recent federal decennial census.



Section 4-6-5 - Airport zoning commission.

Prior to the initial zoning of any airport hazard area under this chapter, the political subdivision which is to adopt the regulations shall be authorized to appoint an airport zoning commission consisting of five members, each to be appointed for a term of three years, or may designate any existing planning commission to recommend the boundaries of the various zones to be established and the regulations to be adopted therefor. Such commission shall make a preliminary report and hold public hearings thereon before submitting its final report, and the legislative body of the political subdivision shall not hold its public hearings or take other action until it has received the final report of such commission.



Section 4-6-6 - Procedure for adoption of regulations.

The legislative body of such political subdivision in question shall provide for the manner in which such regulations and restrictions and the boundaries of such districts shall be determined, established and enforced, and from time to time amended, supplemented or changed, and may adopt such ordinances or regulations as may be necessary to carry into effect and make effective the provisions of this chapter. No airport zoning regulations shall be adopted under the authority of this chapter unless and until the proposed ordinance has been published at least once a week for two consecutive weeks in advance of its passage in a newspaper of general circulation within the political subdivision, or, if there is no newspaper, then by posting the same in four conspicuous places within the political subdivision, together with a notice stating the time and place that the ordinance is to be considered by the legislative authorities, and stating further that at such time and place all persons who desire shall have an opportunity of being heard in opposition to or in favor of such regulations. No such regulations shall become effective until after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. Such regulations, restrictions and boundaries and ordinances passed under the authority of this chapter, may from time to time be amended, supplemented, changed, modified or repealed. The preceding provisions of this section relative to public hearings and official notices shall apply equally to all changes and amendments.



Section 4-6-7 - Reasonableness of regulations; standards for adoption of regulations; nonconforming uses.

(a) Reasonableness. - All airport zoning regulations adopted under this chapter shall be reasonable, and none shall impose any requirement or restriction which is not reasonably necessary to effectuate the purposes of this chapter. In determining what regulations it may adopt, the political subdivision shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood and the uses to which the property to be zoned is put and adaptable.

(b) Nonconforming uses. - No airport zoning regulations adopted under this chapter shall require the removal, lowering or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended or otherwise interfere with the continuance of any nonconforming use, except as provided in subsection (c) of Section 4-6-8.



Section 4-6-8 - Permits; variances; installation, etc., of markers and lights upon airport hazards.

(a) Permits. - Any airport zoning regulations adopted under this chapter may require that a permit be obtained before any new structure or use may be constructed or established and before any existing use or structure may be substantially changed or substantially altered. All such regulations may provide rules under which nonconforming uses shall be discontinued and removed in case of being abandoned, destroyed, deteriorated or decayed. In any event, however, all such regulations shall provide that before any nonconforming structure or tree may be replaced, substantially altered, rebuilt, allowed to grow higher or replanted, a permit must be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement or change; but no such permit shall be required to make maintenance repairs to or to replace parts of existing structures which do not enlarge or increase the height of an existing structure. No permit shall be granted that would allow the establishment or creation of an airport hazard or permit a nonconforming structure or tree or nonconforming use to be made or become higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted or than it is when the application for a permit is made.

(b) Variances. - Any person desiring to erect any structure, or increase the height of any structure, or permit the growth of any tree, or otherwise use his property in violation of airport zoning regulations adopted under this chapter, may apply to the administrative agency for a variance from the zoning regulations in question. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations and this chapter; provided, that any variance may be allowed subject to any reasonable conditions that the board of adjustment may deem necessary to effectuate the purposes of this chapter.

(c) Hazard marking and lighting. - In granting any permit or variance under this section, the administrative agency may, if it deems such action advisable to effectuate the purposes of this chapter and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at its own expense, to install, operate and maintain thereon such markers and lights as may be necessary to indicate to flyers the presence of an airport hazard, upon payment to the owner for all damage resulting to his property by such maintenance.



Section 4-6-9 - Administration and enforcement of regulations.

All airport zoning regulations adopted under this chapter shall provide for the administration and enforcement of such regulations by an administrative agency which may be an agency created by such regulations or any official or other existing agency of the political subdivision adopting the regulations. The duties of any administrative agency designated pursuant to this chapter shall include that of hearing and deciding all permits under this chapter.



Section 4-6-10 - Powers and duties of administrative agency; procedure and records of official actions of agency.

(a) All airport zoning regulations adopted under this chapter shall provide for an administrative agency to have and exercise the following powers:

(1) To hear and decide any special exceptions to the terms of the airport zoning regulations upon which such agency may be required to pass under such regulations.

(2) To authorize in specific cases such variance from the terms of the ordinance as will not be contrary to the public interest, where, owing to special conditions, a literal enforcement of the provisions of the ordinance will result in unnecessary hardship, and so that the spirit of the ordinance shall be observed and substantial justice done.

(b) The agency shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof or of such portions thereof as may be called on by such writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

(c) The agency shall adopt rules in accordance with the provisions of the ordinance or resolution by which it was created. Meetings of the agency shall be held at the call of the chairman and at such other times as the agency may determine. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All hearings of the agency shall be public. The agency shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall immediately be filed in the office of the agency and shall be a public record.



Section 4-6-11 - Appeals from action of administrative agency or governing body.

(a) Any person aggrieved by any decision of an administrative agency made in its administration of airport zoning regulations adopted under this chapter or any governing body of a political subdivision which is of the opinion that a decision of such an administrative agency is an improper application of airport zoning regulations of concern to such governing body or board may appeal to the circuit court of the county where such airport is located.

(b) All appeals taken under this section must be taken within 10 days by filing with the agency from which the appeal is taken a notice of appeal specifying the grounds thereof. The agency from which the appeal is taken shall forthwith transmit to the court all the papers constituting the record upon which the action appealed from was taken.

(c) An appeal shall stay all proceedings in furtherance of the action appealed from, unless the agency from which the appeal is taken certifies to the court, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property and file bond to indemnify the owner for damages as may be fixed by the court. In such cases proceedings may be stayed upon the filing by the appellant of a supersedeas bond in an amount to be set by the circuit court of the county in which the subject matter of such decision lies on application by the appellant or the agency from which the appeal is taken.

(d) The court may, in conformity with the provisions of this chapter, reverse, affirm wholly or partly, or modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made and to that end shall have all the powers of the administrative agency from which the appeal is taken.



Section 4-6-12 - Remedies for correction, abatement, etc., of violations of regulations, etc.

In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted or maintained, or any building, structure or land is used in violation of this chapter or of any ordinance or other regulation made under authority conferred hereby, the proper local authorities of the municipality, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use, to restrain, correct or abate such violation, to prevent the occupancy of such building, structure or land or to prevent any illegal act, conduct, business or use in or about such premises.



Section 4-6-13 - Acquisition of air rights, easements, etc.

In any case in which:

the political subdivision within which the property or nonconforming use is located or the political subdivision owning the airport or served by it may acquire, by purchase, grant or condemnation in the manner provided by the law under which political subdivisions are authorized to acquire real property for public purposes, such air right, avigation easement or other estates or interest in the property or nonconforming structure or use in question as may be necessary to effectuate the purposes of this chapter. In the case of the purchase of any property or any easement or estate or interest therein or the acquisition of the same by the power of eminent domain, the political subdivision making such purchase or exercising such power shall, in addition to the damages for the taking, injury or destruction of property, also pay the cost of the removal and relocation of any structure or any public utility which is required to be moved to a new location.

Nothing contained in this chapter shall be construed as authorizing the doing of any act or taking of any property or right therein without first making just compensation to the owner thereof for such damage for the property taken or the interest therein taken and any other damage to such owner's property not taken.



Section 4-6-14 - Chapter not to affect existing municipal zoning ordinances, boundaries, etc.

Nothing contained in this chapter shall be held to repeal, modify or change in any way, any regulations, restrictions, boundaries or ordinances existing or in force on September 17, 1953, in any incorporated city or town in this state; and this chapter shall not be held to repeal Sections 11-52-71 through 11-52-84 as the same now exist or may hereafter be amended.



Section 4-6-15 - Relation of airport zoning regulations to comprehensive zoning regulations.

(a) Incorporation. - In the event that a political subdivision has adopted, or hereafter adopts, a comprehensive zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations applicable to the same area or portion thereof may be incorporated in and made a part of such comprehensive zoning regulations and be administered and enforced in connection therewith.

(b) Conflict. - In the event of conflict between any airport zoning regulations adopted under this chapter and any other regulations applicable to the same area, whether the conflict be with respect to the height of structures of trees, the use of land or any other matter, and whether such regulations were adopted before or after the airport zoning regulations or by some other political subdivision, the more stringent limitation or requirement shall govern and prevail.






Chapter 7 - AIRCRAFT CONTROL AND WARNING STATIONS.

Section 4-7-1 - Cities may furnish sites for federal stations; procedure for acquisition and conveyance of property.

When requested in writing by a duly authorized representative of the United States to provide the site for an aircraft control and warning station to be operated by the federal government in the vicinity of the city, any city in this state may acquire, by purchase, gift or condemnation, not more than 50 acres of land suitable for such aircraft control and warning station, and thereafter may, for a nominal consideration convey such land in fee simple to the United States of America for use as such aircraft control and warning station. Such land shall be purchased only after a resolution directing such purchase has been adopted by the governing body of the city, and no contracts or conveyances relative to acquiring or disposing of the land shall be valid unless signed by the officer or officers designated to perform such duty in the resolution.



Section 4-7-2 - City may pay awards and costs of condemnation proceedings by federal government.

Should the governing body of any city which has been requested by the United States to furnish the site for an aircraft control and warning station and the federal authorities deem it best to condemn the needed land in the name of the United States of America under the power of eminent domain vested in the federal government, then such city is authorized to pay any awards made to the owners of such property so taken for use as an aircraft control and warning station and all court costs incurred in connection with the condemnation proceedings to the same extent that they could pay such costs if the condemnation had been filed in the name of the city.



Section 4-7-3 - Cooperation with federal government in establishment and operation of stations.

Any city furnishing the site for an aircraft control and warning station is hereby further authorized to take any and all further action deemed appropriate by the municipal governing body to cooperate with the federal government in the establishment and operation of such aircraft control and warning station.






Chapter 9 - HELICOPTER PILOTS ASSOCIATION.

Section 4-9-1 - Established.

The Helicopter Pilots International, Inc., a nonprofit association of licensed helicopter pilots, is hereby constituted and made a permanent agency of the State of Alabama.



Section 4-9-2 - Powers and duties of board of directors generally.

The board of directors of said association shall, under the overall direction and supervision of the State Superintendent of Education, carry out and execute all powers and duties assigned under this chapter to the Helicopter Pilots International, Inc., a nonprofit association.



Section 4-9-3 - Powers and duties of association generally; formulation of rules and regulations by board of directors.

Helicopter Pilots International, Inc., is hereby charged with the duty of establishing, and is hereby granted all powers, rights, duties and functions to carry out, a program of education and instruction for the training of helicopter pilots and to operate a school for such purposes. Said association is hereby authorized and empowered to employ such persons and acquire such real and personal property as is necessary to carry out such a program.

The board of directors of said association shall formulate such rules and regulations as are necessary to carry out their functions and duties so long as such rules and regulations do not conflict with the provisions of this chapter or any other act of this state.



Section 4-9-4 - Helicopter Pilots Education and Instruction Fund.

There is hereby created in the State Treasury a special fund to be known as the Helicopter Pilots Education and Instruction Fund which shall consist of all moneys appropriated to said agency from any source whatsoever, federal grants received by said agency, income from fees and tuition, sales of materials, usage and rental fees, sale of assets, royalties and patents and copyrights and all fees, receipts or income from any other source whatsoever. All sums placed in said fund are hereby made a continuing and ongoing appropriation to the use of the Helicopter Pilots International, Inc., a nonprofit association, and shall be used to carry out any of the purposes, functions and duties of said agency.



Section 4-9-5 - Designation of association as state agency for receipt of surplus federal aircraft and equipment and grants, etc., of public funds.

Helicopter Pilots International, Inc., is hereby designated as the official agency of the State of Alabama to receive any surplus aircraft and related equipment from the federal government or any agency thereof and to receive any grants, allotments or allocation of any public funds for the purpose of carrying out a program of education and instruction of helicopter pilots or helicopter mechanics, maintenance and support personnel.



Section 4-9-6 - Supervision of association by State Superintendent of Education.

The supervision of the State Superintendent of Education in regard to Helicopter Pilots International, Inc., is limited to their school and educational activities authorized under the provisions of this chapter and shall not extend to any other of the activities or business of said Helicopter Pilots International, Inc.



Section 4-9-7 - Appointment, etc., of board of special directors.

The Board of Directors of Helicopter Pilots International, Inc., shall appoint a board of special directors for the operation and control of the school and educational programs prescribed by this chapter. Said special board of directors shall consist of any number of directors not exceeding five in number.









Title 5 - BANKS AND FINANCIAL INSTITUTIONS.

Chapter 1A - GENERAL PROVISIONS.

Section 5-1A-1 - Short title.

Chapters 1A through 13B and Chapter 20 of this title shall be known and may be cited as the "Alabama Banking Code."



Section 5-1A-2 - Definitions.

For the purposes of Chapters 1A through 12A of this title, the following terms shall have the meanings respectively ascribed to them by this section:

(1) BANK. Any banking corporation or trust company organized under the laws of this state under the jurisdiction of the superintendent of banks of this state or organized under the laws of the United States having its principal place of business in this state.

(2) SUPERINTENDENT. The Superintendent of Banks of this state.

(3) RECEIVERSHIP COURT. The circuit court of the county in which is located the principal office of a bank in receivership.

(4) NATIONAL BANK. A national banking association organized pursuant to 12 U.S.C. § 21.

(5) CAPITAL. The sum of the par value of the authorized shares of a bank which have been issued and remain outstanding.

(6) SURPLUS. The aggregate of the amounts transferred to surplus pursuant to Section 5-5A-21 and any amounts subsequently designated as such by action of the board of directors of the bank.

(7) UNDIVIDED PROFITS. The accumulated undistributed net profits of a bank.

(8) BANK HOLDING COMPANY. A bank holding company as defined in 12 U.S.C. § 1841.



Section 5-1A-3 - Use of words "bank," "banker," "banking," etc., restricted.

The use of the words "bank," "banker," "banking," or words of similar meaning in any foreign language as a designation or name, or as part of a designation or name, under which business is or may be conducted in the State of Alabama, or in its advertising is restricted to banking corporations organized under the laws of Alabama, other states, the United States, or foreign countries. All other persons, firms, partnerships, limited liability companies, corporations, and other entities are prohibited from using the words "bank," "banker," or "banking" or words of similar meaning in any foreign language in advertising or as a designation or name or as part of a designation or name under which business may be conducted in this state unless the superintendent determines that the use of the word by the entity is unlikely to mislead or confuse the public or give the impression that such entity is lawfully organized and operating as a bank and authorizes the use of the word. Any violation of this prohibition shall subject the party chargeable therewith to a penalty of five hundred dollars ($500) for each day, with a maximum amount of fifty thousand dollars ($50,000), during which such violation is committed or repeated. Such penalty may be recovered by the superintendent by an action instituted for that purpose, and, in addition to the penalty, such violation may be enjoined and the injunction enforced as in other cases. If the directors, officers, or those persons performing similar functions as corporate directors or officers of any entity shall knowingly and willfully violate or knowingly and willfully permit any of the officers, agents, employees, or those persons performing similar functions of the entity to violate any of the provisions of this section, each and every such director, officer, or other person engaging in such knowing and willful violation or knowing and willful permission shall be liable in his or her personal and individual capacity for all damages which the entity or any other person shall have sustained in consequence of such violation. This section shall not be applicable to entities regularly engaged in business in this state which on and since July 12, 1949, have lawfully and continuously used such words in their trade or firm name.



Section 5-1A-4 - Restrictions on engaging in banking business.

No person, firm, corporation or other entity except a bank or if otherwise lawfully authorized a credit union or a savings and loan association may lend money and either receive deposits or pay checks at its principal office or branch in this state.



Section 5-1A-5 - Supervisory provisions not applicable to national banks.

The supervisory provisions of Chapters 1A through 12A of this title shall not apply to national banks.



Section 5-1A-6 - Inconsistent provisions in other laws superseded.

Insofar as the provisions of Chapters 1A through 13B and Chapter 20 of this title are inconsistent with the provisions of any other law, general or special, the provisions of Chapters 1A through 13B and Chapter 20 of this title shall be controlling.



Section 5-1A-7 - Activities of savings and loan associations and credit unions not restricted.

Chapters 1A through 12A of this title are not intended to limit or restrict activities of savings and loan associations or credit unions now or hereafter lawfully authorized. Specifically, nothing contained herein shall be construed so as to alter, amend or repeal any of the provisions of Sections 5-2A-60 through 5-2A-63, 5-2A-100 through 5-2A-125, 5-16-1 through 5-16-53 and 5-17-1 through 5-17-28 relating to savings and loan associations and credit unions.



Section 5-1A-8 - Effect of repeal of prior acts.

The repeal of a prior act by Chapters 1A through 12A of this title shall not impair, or otherwise affect, the organization or the continued existence of an existing bank. Nor shall the repeal of a prior act by Chapters 1A through 12A of this title affect any right accrued or established, or any liability or penalty incurred, or the construction of the certificate of incorporation or charter of any bank organized before the enactment of Chapters 1A through 12A of this title, or the determination of the rights and interests of any of its shareholders or creditors, under the provisions of such prior act before the repeal thereof.



Section 5-1A-9 - Deposit creates debtor-creditor relationship; agreement as to person or purpose for which deposit made and payable.

A deposit to a bank or other financial institution permitted by law to take deposits from the general public ("depository institution") creates the relationship of debtor and creditor between the depositor and the depository institution. All such deposits are general deposits unless there is a written agreement between the depositor and the depository institution which provides therein that the deposit is to be paid only to a particular identified or identifiable person or that the deposit is made and payable only for a specific and particular purpose. This section shall not affect accounts labeled "escrow" or "trust."



Section 5-1A-10 - Use of lender information or trade name in solicitations.

(a) For purposes of this section, the following terms shall have the following meanings:

(1) LENDER. A bank, industrial bank, savings and loan association, savings bank, credit union, finance company, mortgage bank, mortgage broker, loan originator or holder of the loan, or other person who makes loans in this state, and any affiliate thereof, or any third party operating with the consent of the lender. A person shall not be considered a lender based on the person's former employment with the lender.

(2) PERSON. Any individual, firm, corporation, partnership, organization, association, or other legal entity.

(b) A person other than the lender may not use the trade name or trademark of the lender or a trade name or trademark confusingly similar to that of the lender in a solicitation for the offering of services or products without the consent of the lender unless the solicitation clearly and conspicuously states in bold-face type on the front page of the correspondence containing the solicitation all of the following:

(1) The name, address, and telephone number of the person making the solicitation.

(2) That the person making the solicitation is not affiliated with the lender.

(3) That the solicitation is not authorized or sponsored by the lender.

(4) That the loan information referenced was not provided by the lender.

(c) A person may not use a loan number, loan amount, or other specific loan information that is not publicly available in a solicitation for the purchase of services or products. Notwithstanding the foregoing, the prohibition does not apply to communications by a lender or its affiliates with a current customer of the lender or with a person who was a customer of the lender.

(d)(1) A person other than the lender may not use a loan number, loan amount, or, other than the existence of the loan, any loan specific information that is publicly available in a solicitation for the purchase of services or products unless the communication clearly and conspicuously states in bold-faced type on the front page of the correspondence containing the solicitation all of the following:

a. The name, address, and telephone number of the person making the solicitation.

b. That the person making the solicitation is not affiliated with the lender.

c. That the solicitation is not authorized or sponsored by the lender.

d. That the loan information used was not provided by the lender.

(2) The prohibition in subdivision (1) does not apply to communications by a lender or its affiliates with a current customer of the lender or with a person who was a customer of the lender.

(e) Any reference to an existing lender without the consent of the lender and any reference to a loan number, loan amount, or, other than the existence of the loan, any loan specific information appearing on the outside of an envelope, visible through the envelope window, or on a postcard, in connection with any written communication that includes or contains a solicitation for services or products is prohibited.

(f) It is not a violation of this section for a person to use the trade name of another lender in an advertisement for services or products to compare the services or products offered by the other lender.

(g) A lender or owner of a trade name or trademark may seek an injunction against a person who violates this section to stop the unlawful use of the trade name, trademark, or loan information. The person seeking the injunction shall not be required to prove actual damage as a result of the violation. Irreparable harm to the lender or owner shall be presumed. The lender or owner seeking the injunction may seek to recover actual damages.






Chapter 2A - STATE BANKING DEPARTMENT.

Article 1 - General Provisions.

Section 5-2A-1 - Creation of department; duties generally.

There shall be a State Banking Department which shall administer the laws of this state which regulate or otherwise relate to corporations doing or carrying on a banking business in the state, all laws relating to savings and loan associations doing business in this state and all laws relating to persons, firms or corporations engaging in the loan business in this state. The authority of the State Banking Department to perform such functions shall be exclusive.



Section 5-2A-2 - Offices, venue.

The State Banking Department shall locate and maintain its principal office in the City of Montgomery, Alabama, from which place it shall perform its duties and transact its business. Unless otherwise provided in Chapters 1A through 13B and Chapter 20 of this title, all actions in which the superintendent, the Banking Department or its employees, the Banking Board or its members are named or joined shall be brought in the Circuit Court of Montgomery County.



Section 5-2A-3 - Superintendent - Qualifications, appointment and term of office; filling of vacancies.

The State Banking Department shall be in the charge of the superintendent, who shall be the chief executive officer of the department. The superintendent shall be a person of good character and shall be neither directly nor indirectly interested in, nor borrow money from, a bank chartered under the laws of this state. Debts of the superintendent existing at the time of his or her appointment with banks chartered under the laws of this state may not be extended or renewed. The superintendent shall be appointed by the Governor by and with the consent of the Senate and his or her salary shall be set by the Governor within a salary range established by the Banking Board. The salary of any Assistant Superintendent of Banks shall be set by the Governor within a salary range established by the Banking Board for the position of Assistant Superintendent of Banks. Sections 36-6-5 and 36-6-6 shall not apply to the Superintendent of Banks. The term of office of the superintendent shall expire on the first day of February after the expiration of the term of office of the Governor making the appointment. If for any reason there is a vacancy in the office while the Senate is not in session, the Governor shall appoint a superintendent who shall hold office and exercise the powers conferred by law upon the office until the Senate meets and passes on the appointment. If the appointment is disapproved by the Senate, the appointee shall vacate the office immediately and another appointment shall be made by the Governor in like manner until an appointment is confirmed by the Senate. To be eligible for appointment as superintendent, a person shall have had at least five years' experience in the 10 years next preceding the appointment either as an officer of an Alabama bank or an examiner or other officer in a federal or state bank supervisory agency, including the Office of the Comptroller of the Currency, the Federal Reserve System, the Federal Deposit Insurance Corporation, and the banking departments of the various states or other equivalent experience for at least five years in the 10 years next preceding the appointment.



Section 5-2A-4 - Superintendent - Oath and bond.

The superintendent, before entering upon the discharge of his duties, shall take and subscribe to the oath prescribed by the constitution and laws of this state, and shall give bond in the penal sum of $25,000.00. The oath and the bond shall be filed with the Secretary of State.



Section 5-2A-5 - Superintendent - Seal of office; recordation of executed papers.

The Secretary of State shall provide the superintendent with an official seal. Every paper executed by him as such superintendent, in pursuance of any authority conferred on him by law and sealed with his official seal, shall be received in evidence and may be recorded in the proper recording office in the state in the same manner and with the same effect as a deed regularly acknowledged or proven.



Section 5-2A-6 - Superintendent - Removal; removal of member of Banking Board.

(a) The superintendent or any member of the Banking Board may be removed from office by a vote of two thirds of the members of the entire banking board for:

(1) Neglect of duty;

(2) Malfeasance;

(3) Misfeasance;

(4) Extortion or corruption in office;

(5) Incompetency;

(6) Intemperance in the use of intoxicating liquors or narcotics to such an extent, in view of the dignity of the office and the importance of its duties, as to render such person unfit for the discharge of his duties; or

(7) Any offense involving moral turpitude while in office, committed under color thereof or connected therewith.

(b) The superintendent may also be removed from office, without cause, upon written order of four appointed members of the Banking Board and the Governor.



Section 5-2A-7 - Superintendent - Expansion of banking powers; rules and regulations.

(a) The Legislature finds as fact and determines that the financial industry composed of those banks and savings and loan associations having their principal place of business in Alabama must keep pace with technological and other improvements constantly being made throughout the United States so as to enable Alabama banks and savings and loan associations to render better and more efficient services to the citizens of Alabama. It is necessary and desirable that the superintendent be given additional authority in these fields.

(b) The superintendent is hereby authorized to expand banking powers of Alabama banks or the powers of Alabama savings and loan associations in order to:

(1) Accommodate or take advantage of changing technologies; and

(2) Assure the ability of Alabama banks and Alabama savings and loan associations to be responsive in their respective businesses to the needs and conveniences demanded by consumers and businesses through on-premises as well as off-premises operations; provided, that nothing in this section shall enable the superintendent to authorize banks to engage in activities which are not properly incident to the business of banking nor to enable the superintendent to authorize savings and loan associations to engage in the business of offering financial services which are now prohibited to them.

No bank, nor savings and loan association having its principal place of business outside of Alabama may engage in the banking or savings and loan business in Alabama under the provisions of this section; provided, that the superintendent is authorized to enter into agreements with the appropriate regulatory authorities of other states or of the United States, under the terms of which banks or savings and loan associations of such foreign state or subject to federal regulatory jurisdiction, and banks and savings and loan associations having their principal place of business in Alabama are given and may exercise reciprocal rights.

(c) The superintendent is authorized to issue regulations under subsection (b) and shall give notice in writing of any such proposed regulation to each Alabama bank and Alabama savings and loan association affected thereby, inviting comments, and shall give due consideration to such comments before adopting any final regulation. Any regulation issued under this section relating to banks shall be adopted pursuant to the provision of Section 5-2A-9. Any Alabama bank, Alabama savings and loan association and any foreign corporation or association covered by the provisions of subsection (b) desiring to exercise any such expanded power must secure in advance written permission of the superintendent. The superintendent may prescribe the form or forms for such applications for permits and may impose reasonable conditions in granting such permits.

(d) To the extent permitted by federal law, the provisions hereof may be utilized by national banks and federally chartered savings and loan associations.



Section 5-2A-8 - Superintendent - Promulgation and interpretation of regulations.

The superintendent may, with the concurrence of a majority of the members of the State Banking Board or as otherwise provided in this title, promulgate such reasonable regulations, consistent with the laws of this state, as may be necessary to carry out the provisions of this title over which the State Banking Department has jurisdiction. The superintendent shall, in addition, issue written interpretations of banking laws and regulations. Any bank or bank holding company and any officer or director thereof relying on any regulation or interpretation shall be fully protected even though the same shall be thereafter ruled invalid for any reason by a court of competent jurisdiction.



Section 5-2A-9 - Superintendent - Procedure for promulgation of regulations; emergency regulations; judicial review.

(a) Prior to the adoption, amendment, or repeal of any regulation, the superintendent shall:

(1) Give at least 35 days' notice of the intended action. The notice shall include a statement of either the terms or substance of the intended action or a description of the subjects and issues involved, and the time when, the place where, and the manner in which interested persons may present their views thereon. The notice shall be mailed to all banks in this state and shall be published in a newspaper of general circulation in Montgomery County. A complete copy of the proposed regulation shall be filed with the Secretary of State; and

(2) Afford all interested persons reasonable opportunity to submit data, views, or arguments, orally or in writing. Opportunity for oral hearing must be granted if requested by 25 persons, by a governmental subdivision or agency, or by an association having not less than 25 members. The superintendent shall consider fully all written and oral submissions respecting the proposed regulation. Upon adoption of a regulation, the superintendent, if requested to do so by an interested person either prior to adoption or within 30 days thereafter, shall issue a concise statement of the principal reasons for and against its adoption, incorporating therein the reasons for overruling the considerations urged against its adoption.

(b) Notwithstanding any other provision of this section to the contrary, if the superintendent finds that an immediate danger to the public welfare requires adoption of a regulation upon fewer than 35 days' notice and states in writing his reasons for that finding, he may proceed without prior notice or hearing or upon any abbreviated notice and hearing that he finds practicable to adopt an emergency regulation. The regulation shall become effective immediately, unless otherwise stated therein, upon the filing of the regulation and a copy of the written statement of the reasons therefor with the Secretary of State. The regulation may be effective for a period of not longer than 120 days and shall not be renewable. The superintendent and Banking Board shall not adopt the same or a substantially similar emergency regulation within one calendar year from its first adoption unless the superintendent clearly establishes it could not reasonably be foreseen during the initial 120-day period that such emergency would continue or would likely reoccur during the next nine months. The adoption of the same or a substantially similar regulation by normal regulation-making procedures is not precluded.

(c) No regulation hereafter adopted is valid unless adopted in substantial compliance with this section. A proceeding to contest any regulation on the ground of noncompliance with the procedural requirements of this section must be commenced within two years from the effective date of the regulation; provided, however, that a proceeding to contest a regulation based on failure to provide notice as herein required or on an incorrect interpretation of the law may be commenced at any time.

(d) The validity or applicability of any regulation or an interpretation of the Banking Department may be determined in an action for declaratory judgment brought in the Circuit Court of Montgomery County when it is alleged that the adoption, amendment or repeal of any regulation or any interpretation or the application or threatened application of any regulation or any interpretation interferes with or impairs or threatens to interfere with or impair the legal rights and privileges of the bank or any person affected thereby.



Section 5-2A-10 - Superintendent - Make good any impairment of capital.

Whenever the superintendent shall have reason to believe that the capital of any bank is impaired, he may in his discretion require such bank to make good the deficit by the date specified by him, which requirement shall be in writing. The superintendent may cause the affairs of any such bank to be examined to ascertain the amount of such impairment and whether the deficiency has been made good as required by law.



Section 5-2A-11 - Superintendent - Losses; bank to correct impairment of capital.

Whenever losses are sustained by a bank, such losses shall be charged on the books of the bank as losses so that the books of the bank will show the true condition of the bank. When, by reason of losses or otherwise, the capital of a bank is impaired, and when the bank has been notified by the superintendent, under Section 5-2A-10, the bank must make good its impairment of capital in a manner approved by the superintendent.



Section 5-2A-12 - Superintendent - Order to correct unsafe and unsound matters; penalties; procedure.

(a) For purposes of this section, a bank holding company is a holding company organized under the laws of Alabama or another state in the United States that directly owns a majority of the voting securities of an Alabama state bank.

(b) The superintendent may order a bank, a bank holding company, the board of directors, any director or directors, and any officer or officers of any bank or bank holding company, individually or collectively (hereafter affected person, whether one or more) to correct any matters in the conduct of the affairs of the bank which in the opinion of the superintendent are unsafe and unsound. The Banking Board, after at least 20 days' written notice by the superintendent to the bank and any affected person, and a hearing before the Banking Board, may direct the superintendent to issue an order that imposes civil money penalties on the bank or bank holding company and affected person and, if so determined by the Banking Board, that removes any affected person:

(1) Who does not comply with the superintendent's order to correct unsafe and unsound matters if the Banking Board by written order enters a finding that the bank has thereby suffered or will probably suffer substantial financial loss and that such practice is one involving personal dishonesty on the part of such affected person or one which demonstrates a willful and continuing disregard for the safety and soundness of the bank or bank holding company, the result of which has caused the bank to suffer or which is likely to cause the bank to suffer substantial financial loss; or

(2) Whose conduct:

a. demonstrates personal dishonesty in connection with the business, operations, assets, or liabilities of the bank or bank holding company; or

b. demonstrates a willful and continuing disregard for the safety and soundness of the bank, the result of which has caused or is likely to cause the bank or bank holding company to suffer substantial financial loss.

(c) The amount of civil money penalties imposed shall not exceed one thousand dollars ($1,000) per day with a maximum amount of one hundred thousand dollars ($100,000) in the aggregate for all violations of an order of the superintendent. An order of removal also may prohibit the affected person from participating in the affairs of any Alabama state bank or any holding company that controls an Alabama state bank. In the superintendent's order to the bank or affected person of the imposition of civil money penalties or removal, the superintendent shall include a specific statement of the facts constituting the alleged unsafe and unsound conduct to be made the basis of the imposition of civil money penalties or removal. At the hearing thereon before the Banking Board, the board of directors of the bank or the affected person shall have the right to appear in person or by counsel. No member of the Banking Board, other than the superintendent, may participate in the hearing if such member is affiliated with the bank or affected person or has previously been involved in a determination to institute the proceedings leading to the hearing. Any order of the superintendent as directed by the Banking Board, imposing civil money penalties or directing removal of an affected person shall within 28 days of the date of entry thereof be appealable to the Circuit Court of Montgomery County, which appeal shall be conducted de novo. Pending expiration of the time for appeal, the order imposing civil money penalties or of removal shall not become effective and neither the superintendent nor the Banking Board shall publicly disclose such order except in connection with the appeal. All proceedings before the Banking Board shall be confidential. Any person violating this section by disclosure of nonpublic information presented at a confidential hearing before the Banking Board, other than the disclosure that may result in connection with an appeal thereof, shall be guilty of a Class A misdemeanor.



Section 5-2A-13 - Superintendent - Annual report to Governor; publication and distribution, etc.

The superintendent shall make from the reports of the department during the year an annual report to the Governor on the activities of the banking department and such other information as the Governor may request and shall keep on file as a public record in the superintendent's office a copy thereof. The board may print for public distribution such annual report and such other material as it deems suitable for the more effective administration of departmental business.



Section 5-2A-14 - Superintendent - Reports of criminal violations to grand juries.

The superintendent may submit to any grand jury any criminal violations of the banking laws known to him or her to have occurred pursuant to applicable law regarding criminal venue and may make himself or herself or his or her staff available to testify in criminal cases if subpoenaed.



Section 5-2A-15 - Appointment, etc., of assistants and employees generally; bond of deputy superintendent.

(a) Subject to the provisions of Section 36-26-1, et seq., the superintendent may appoint or employ one or more deputy superintendents and such assistants, employees and attorneys as may be necessary to the efficient operation of the department. He shall fix their compensation in accordance with Section 36-26-1, et seq. and the pay plan of the State Personnel Department. All such assistants, employees and attorneys shall be subject to the provisions of the merit system. The superintendent shall, with the approval of the Governor, have authority to employ and discharge special counsel as he may deem necessary.

(b) The Deputy Superintendent of Banks shall in the absence of the superintendent exercise any of the powers conferred by law on the superintendent and shall before entering upon the duties of his office execute to the State of Alabama a bond in the amount of $25,000.00 for the faithful performance of his duties.



Section 5-2A-16 - Limitation of liability of superintendent, members of Banking Board, or employees.

Neither the superintendent, any member of the Banking Board nor any employee of the Banking Department shall be personally liable for any acts done in good faith while in the performance of his duties as provided by law.



Section 5-2A-17 - Bank examiners - Oath; duties generally.

Every examiner shall, before entering upon the discharge of his duties, take and file with the superintendent an oath faithfully to discharge his duties as examiner. Each examiner shall act under the direction of the superintendent and shall examine fully into the books, papers and affairs of each bank which he may be directed by the superintendent to examine.



Section 5-2A-18 - Bank examiners - Commission.

The superintendent shall furnish to each examiner a commission under the signature of the superintendent and official seal of the State Banking Department, which commission the examiner shall exhibit to the bank, and to any officer or officers proposed to be examined as his authority for making the examination.



Section 5-2A-19 - Bond of examiners and office assistants.

Before entering upon the duties of their respective offices, all examiners and office assistants shall execute to the State of Alabama a bond to be fixed and approved by the superintendent, for the faithful performance of their duties.



Section 5-2A-20 - Assessment of banks - When payable; amount; disposition of revenue.

Each bank shall on the call of the superintendent pay to the State Banking Department an assessment fee based on the total resources of the bank as may be shown by its last report to the State Banking Department. The rate of such assessment shall be in an amount fixed by the superintendent and approved by the Banking Board and the assessment may be made more frequently than annually. All assessments and other fees or penalties collected pursuant to this title by the State Banking Department shall be paid into a special fund to be set up by the State Treasurer. The special fund shall be used to pay the salaries of the officials and employees and the expenses of the State Banking Department, including the purchase of equipment, vehicles, and supplies necessary for the examination and supervision of banks, and all moneys deposited therein are hereby appropriated for that purpose. The expenses of all examiners of the State Banking Department shall be paid according to regulations promulgated by the superintendent, and the State Banking Department and its several bureaus and divisions are hereby exempt from the provisions of Sections 36-7-20 and 36-7-22. It is provided, however, that nothing in this section shall be construed to mean that all salaries of the officials and employees and expenses of operating and equipping the State Banking Department shall come from the special fund. No other assessment or license of any kind shall be levied against or collected from any bank or banking institution, except the ordinary taxes assessed against property in general, and except as may be specifically provided for in this code.



Section 5-2A-21 - Assessment of banks - Fees for failure to pay assessment; proceedings for collection of assessment.

Each bank failing to make payments of assessments on call made by the superintendent within 30 days after receiving notice from the superintendent of the amount of the assessment, shall pay to the state $100.00 for each day after such 30-day period. Such sum, together with the amount due from the bank, may be collected by civil action from the bank in the name of the state against the bank, and the Attorney General shall represent the superintendent in proper proceedings to enforce the collection of the assessment, together with the amount provided in this section.



Section 5-2A-22 - Independent audits; minimum standards; advisory committee; report in lieu of audit.

The board of directors of each state bank shall at least once in each calendar year have an audit made of its books and affairs, including any accounts held in a fiduciary capacity, by independent auditors approved by the superintendent. These may be separate audits. "Independent auditors" shall include the audit staff of a correspondent bank or the audit staff of a bank holding company, or auditors or accountants who are not employees of the bank. The superintendent shall by regulation establish minimum standards for audits and reports, which shall include such matters as he shall require. To assist in promulgating minimum standards for audits and reports, the superintendent shall appoint an advisory committee of no less than six members. Membership of the committee shall consist of auditors, as qualified in Chapters 1A through 12A of this title, who regularly perform audits in banks chartered under the laws of Alabama. A majority of the committee shall be comprised of individuals who are certified internal auditors, chartered bank auditors, or certified public accountants. The committee shall meet at the call of the superintendent. The advice of this committee shall not be binding on the superintendent and the members shall serve without compensation. A report of the audit shall be signed by the person making it, and such signed copy shall be submitted to the board of directors and retained in the bank. If any bank has a system of internal audit approved by the Superintendent of Banks, no such independent audit shall be required, and in lieu thereof the auditor or comptroller of the bank shall submit to its board of directors an annual summary of the same matters, which shall be retained in the bank. Such report shall also set forth the degree of compliance with the approved audit system.



Section 5-2A-23 - Legal counsel.

The Attorney General without additional compensation shall render to the State Banking Department such legal services as the superintendent may request. The district attorney in each county in this state, when requested by the superintendent, shall as a part of his or her official duty and without compensation, represent the superintendent in any civil action that the superintendent may desire to bring, or that may be brought against the superintendent under the provisions of Chapters 1A through 13B and Chapter 20 of this title, in his or her respective circuit or county.



Section 5-2A-24 - Examination of small loan companies; fees.

The Superintendent of Banks may at any reasonable time cause an examination to be made of any small loan company, finance company, and other individual or person holding any license from the State Banking Department at the licensee's place of business of the records and transactions of such licensee to determine compliance with the laws of Alabama. Each licensee shall pay to the State Banking Department the actual cost of each examination, the amount of which shall be reasonably prescribed under uniform and equitable rules and regulations promulgated by the Superintendent of Banks. All such fees shall be paid into the special fund set up by the State Treasurer pursuant to Section 5-2A-20, and used in the supervision and examination of licensees.






Article 2 - Banking Board.

Section 5-2A-40 - Composition of Banking Board; chairman; appointment and terms of office of members.

There shall be a Banking Board, which shall consist of the superintendent, who shall be ex officio a member and chairman of the board, and six persons who shall be appointed by the Governor, by and with the consent of the Senate. At the time of appointment members shall reside in different congressional districts. Members of the Banking Board shall be appointed for terms of six years each so that the terms of two of the six appointed members will expire on February 1 of each odd-numbered year. Upon the expiration of their terms of office, members of the board shall continue to serve until their successors are appointed and have qualified.



Section 5-2A-41 - Meetings of board - Notice; executive session; confidentiality.

(a) A meeting of the Banking Board may be held on call of the superintendent or any three members of the Banking Board. The superintendent shall give to each member of the Banking Board at least three days' notice of the time and place of any meeting of the Banking Board unless such notice is waived by all the members of the Banking Board.

(b) At any meeting, the Banking Board may go into executive session in order to do any of the following:

(1) Protect the confidentiality of reports or information under Sections 5-3A-3, 5-3A-11, and 5-13B-105 and other provisions of this title.

(2) Review information concerning the condition and affairs of any proposed bank or trust company, any bank or trust company, any subsidiary or affiliate of a bank or trust company, or several banks or trust companies or their subsidiaries, or to review personal or financial information of individuals.

(3) Accomplish any other purpose of the Banking Board that requires it to receive or consider information that is confidential under this title.

(c) Confidential information under this title includes all information set forth in subdivisions (1) and (2) of subsection (b) as well as other information designated as confidential in this title and other information as determined by the superintendent.

(d) The Banking Board shall not go into executive session except upon a majority vote of a quorum, duly recorded in the minutes.



Section 5-2A-42 - Meetings of board - Place.

The Banking Board shall hold its meetings within the state; provided, however, the Banking Board may hold a meeting without the state only if so required by the federal agency regulating banks.



Section 5-2A-43 - Quorum.

A majority of members of the Banking Board shall constitute a quorum for the transaction of any business.



Section 5-2A-44 - Filling of vacancies; qualification of members.

If a vacancy shall occur in the appointed membership of the Banking Board, the vacancy shall be filled by appointment of the Governor, and the appointee shall hold office until the Senate meets and passes on the appointment. If the appointment is disapproved by the Senate, another appointment must be made by the Governor, and appointments must be made in like manner until an appointment is confirmed by the Senate. The six appointed members of the Banking Board shall be persons of good character. Four of the six must have had at least five years' experience in the 10 years next preceding their appointment to the Banking Board either as an officer of a bank, a director of a bank or an examiner or other officer in a federal or state bank supervisory agency, including the Office of the Comptroller of the Currency, the Federal Reserve System, the Federal Deposit Insurance Corporation and the banking departments of the various states or other equivalent experience. Three of the members of the board, during the time they hold office, shall be connected with some state bank doing business as a bank under the laws of the State of Alabama as an officer or director of such bank.



Section 5-2A-45 - Compensation of members.

No person appointed as a member of the Banking Board shall receive any compensation for this service; except, that each appointed member of said Banking Board shall receive $50.00 per day and expenses as paid state employees for each day said Banking Board is in session. The compensation of the appointed members of the Banking Board shall be paid as earned by the State Treasurer on warrants drawn by the comptroller, in favor of each of them, which warrants are to be drawn on the certificate of the superintendent, which certificate shall certify that a meeting of said board was held, stating the time of meeting and stating the amount to which each member of the board is entitled.






Article 3 - Bureau of Savings and Loan.

Section 5-2A-60 - Composition.

The Bureau of Savings and Loan shall consist of:

(1) A Savings and Loan Board;

(2) A Commissioner of Savings and Loan, who shall be the chief officer of the Bureau of Savings and Loan, who shall be ex officio a member and Chairman of the Savings and Loan Board and who shall be the same person who is appointed Superintendent of Banks; and

(3) Such subordinate divisions and employees as are provided for in this chapter.



Section 5-2A-61 - Created; commissioner and deputy commissioner generally; examiners; disclosure of information by officers; seal of commissioner.

(a) There is hereby created a Savings and Loan Bureau which shall be a bureau of the State Banking Department.

(b) The bureau shall be set up, established and administered by the Savings and Loan Commissioner under the executive direction and control of the State Banking Department, and the commissioner shall be the same person as the Superintendent of Banks. The Deputy Superintendent of Banks shall be the deputy commissioner. The salaries of the commissioner and the deputy commissioner shall be payable out of the treasury, as the salaries of other state officials are paid, and the commissioner and his deputy shall be allowed and paid for necessary travelling expenses while travelling upon official business as provided in Article 2 of Chapter 7 of Title 36.

(c) The deputy commissioner shall serve as secretary at the meetings of the Savings and Loan Board.

(d) The Savings and Loan Commissioner, with the approval of the Governor, shall appoint one or more savings and loan examiners, who shall be bank examiners, and the bank examiners so appointed shall not receive additional compensation for their services as savings and loan examiners. The deputy commissioner and the savings and loan examiners of the savings and loan bureau shall be under the direct control of the commissioner.

(e) The expenses of the Savings and Loan Bureau shall be audited and paid in the same manner as salaries and expenses of the other state departments.

(f) The commissioner and his deputy commissioner shall not be interested in any association, directly or indirectly, either as creditor, investor, director, officer, employee or borrower.

(g) Neither the commissioner nor any officer or employee of the Savings and Loan Bureau shall be personally liable for any acts done in good faith while in the performance of his duties provided by law.

(h) The commissioner, his deputy and the savings and loan examiners shall receive no compensation whatsoever from any association.

(i) The commissioner, his deputy and savings and loan examiners shall not divulge any information acquired by them in the discharge of their duties as prescribed by this title, except insofar as the same may be rendered necessary by law or under order of a court in an action involving the Savings and Loan Bureau or in criminal actions; provided, that the commissioner may furnish information as to the condition of any association to the Federal Home Loan Bank Board, the Federal Savings and Loan Insurance Corporation, the Home Owners' Loan Corporation, any federal home loan bank or the savings and loan department of other states.

(j) The commissioner shall have a seal of office containing the words "Savings and Loan Commissioner of Alabama" in the form of a circle and the words "Seal" and "State of Alabama" shall be contained within the circle.



Section 5-2A-62 - Supervisory powers of commissioner generally; approvals, etc., by commissioner; permits required of savings and loan associations.

(a) The commissioner shall have general supervision over all associations and corporations which are subject to the provisions of Chapter 16 of this title. He shall enforce the purposes of Chapter 16 of this title by use of the powers therein conferred and by reference to the courts when required.

(b) Every approval by the commissioner given pursuant to the provisions of Chapter 16 of this title and every communication having the effect of an order or instruction to any association shall be in writing, signed by the commissioner under the seal of his office and shall be mailed by registered or certified mail to the association affected thereby, addressed to the president thereof at the home office of the association, and unless the association to which any approval or order is directed is an association having its accounts insured by a federal agency, it shall not be necessary to furnish a copy of such approval or order to any agency nor have any such federal agency concur in any such approval or order.

(c) No savings and loan association shall transact any business, except incident to obtaining corporate existence, until it shall have obtained from the Savings and Loan Commissioner a permit to transact business as a savings and loan association.



Section 5-2A-63 - Savings and Loan Board; appeals from orders, etc., of commissioner or board.

(a) There is hereby created a Savings and Loan Board, consisting of the Savings and Loan Commissioner, who shall be the ex officio chairman of the board and four persons who shall be appointed by the Governor and who shall be persons with actual practical experience for at least three years in the operation and management of an institution of the savings and loan type. The members of the board shall serve without compensation; except that members shall be paid their travelling expenses in connection with the performance of their duties as members of the board plus $10.00 per diem while engaged in the performance of such duties. Such travelling expenses shall be paid out of the treasury. The board shall have such rights, powers and privileges and shall be subject to such duties as are provided by Chapter 16 of this title. The board shall maintain in the office of the commissioner permanent records of its hearings and decisions. The commissioner shall provide adequate and sufficient quarters and personnel for use by the board in connection with the performance of its business. The Governor shall appoint one member for the term of one year, one for a term of two years, one for a term of three years, and one for a term of four years, and, thereafter, upon the expiration of such terms, members shall be appointed for a term of four years. The Governor shall fill any vacancy by the appointment of a member for the unexpired term of such member.

(b) As provided in Chapter 16 of this title, associations may appeal from certain actions of the commissioner, by filing in writing, with the secretary of the board, within 30 days after the action of the commissioner complained of, a statement of the objections taken to such action. A copy of such statement shall be simultaneously filed with the commissioner. Within 10 days after the date of any such objection, the board shall fix a date for a hearing on such objection. The objecting association and the commissioner shall be notified in writing of the date of such hearing. The date of such hearing shall not be earlier than 15 days nor later than 30 days after the date of such notice, unless the board deems an earlier hearing necessary or advisable. At such hearing, the association shall present by its attorney, a director or directors, officer or officers or other employee the reasons why it deems itself aggrieved by the action of the commissioner. The commissioner shall be heard in defense of his action. The board may permit other persons who may be concerned or affected by its decision to appear before it at any such hearing. After hearing the evidence and determining the facts, the board shall, upon the merits, either approve or disapprove the action of the commissioner.

(c) After such action, should any association be dissatisfied with any findings, ruling, order or judgment of the board, said association may within 30 days after the making and issuance thereof commence a civil action in the Circuit Court of Montgomery County, Alabama, against the board and commissioner as defendants, to vacate and set aside said finding, ruling or order on the ground that same is unjust and unreasonable. The rules of pleading and procedure in such civil action shall be the same as for the trial of civil actions in the circuit courts of this state, and on hearing the judge of said circuit court may set aside, modify or confirm said finding, ruling, order or judgment as the evidence may require. Appeals may be taken from the decision of the circuit court to the supreme court by either party in the same manner as is provided by law in other civil cases, but the board and commissioner may appeal without bond. Pending any such appeal, the findings, rulings, orders and judgments of the board shall be prima facie evidence that they are just and reasonable and that the facts found are true and shall remain in full force and effect. If no civil action is brought within 30 days, said finding, ruling, order or judgment shall become final and binding.






Article 4 - Bureau of Loans.

Section 5-2A-80 - Created; supervisor of bureau; inspections; records, reports, etc., not open to public.

To administer and enforce the provisions of chapter 18 of this title, there is hereby created in the State Banking Department the Bureau of Loans. The Superintendent of Banks shall, with the approval of the Governor and subject to the provisions of the merit system, appoint a Supervisor of the Bureau of Loans, who shall be the chief of the Bureau of Loans, and such other employees of said bureau as may be necessary. The Supervisor of the Bureau of Loans shall take and file with the Secretary of State the official oath and shall give bond in the penal sum of $10,000.00 for the faithful performance of the duties of his office. The Supervisor of the Bureau of Loans, for the purpose of discovering violations of Chapter 18 of this title, may investigate the loans and business of every person, copartnership and corporation by whom or by which any such loan shall be made, whether such person, copartnership or corporation shall act, or claim to act, as principal, agent or broker or under or without the authority of said chapter. All records, reports and other data submitted by any licensee to the Supervisor of the Bureau of Loans and the reporting of all investigations made under Chapter 18 of this title shall remain in said office and shall not be open to public inspection.



Section 5-2A-81 - Revocation and suspension of licenses; injunctive relief as to violations of Small Loan Act.

(a) Upon 10 days' written notice to a licensee, stating the contemplated action and grounds therefor, and after giving the licensee a reasonable opportunity to be heard, the bureau shall suspend or revoke any license issued under Chapter 18 of this title if it finds:

If the bureau finds that there exists probable cause for the suspension or revocation of any license and that the enforcement of Chapter 18 of this title requires immediate suspension of such license pending a complete investigation, it may, upon three days' written notice, and after a hearing, enter an order suspending such license for a period not exceeding 30 days, during which time no loans may be made by the licensee. Upon completion of its investigation, the bureau may reinstate the license or revoke the same or order such further suspension thereof as the circumstances may warrant.

(b) The supervisor may, either before or after the suspension or revocation of any license, apply to any court of competent jurisdiction for an injunction or other order enjoining or prohibiting any person from violating any of the provisions of Chapter 18 of this title or any rules, regulations or orders of the bureau, and upon a proper showing the court shall issue such injunction or order as may be deemed proper.



Section 5-2A-82 - Appeals from acts of bureau or supervisor.

Any person aggrieved by any order or act of the bureau or the supervisor may, within 30 days from the entry of the order complained of or within 60 days of the act complained of if there is no order, file a complaint or appeal from the order or act against the supervisor in the Circuit Court of Montgomery County or the circuit court of the county of the residence of the party aggrieved or the circuit court of the county wherein the party aggrieved does business and file security with the court for costs. Such complaint may pray for a reversal, rescission or modification of the order or act complained of and for such other relief as may be appropriate. It shall allege the facts relied upon as the basis for such relief. When the complaint has been filed, a summons shall be issued forthwith and shall be served upon the supervisor personally or by registered or certified mail addressed to his office in the State Banking Department. The summons shall be returnable within five days from its date but in all other respects it shall be made as in other civil actions. The allegations of the complaint shall be deemed to be denied without further pleading, and the court, upon application by either party, shall advance the cause and hear the same without delay. Mere technical irregularities in the procedure before the bureau shall be disregarded. Trial thereof shall be de novo, but on such hearing the act or order of the supervisor shall be prima facie correct and the burden shall be on the plaintiff to show that the bureau in issuing the order or in taking the action complained of was not justified. Any party to the proceeding may summon witnesses and compel their attendance as in criminal cases and may introduce evidence in addition to that relied upon by the bureau. A proceeding under this section shall be deemed to be a special proceeding and either party may appeal from a final judgment therein.



Section 5-2A-83 - Payment of salaries and expenses.

The salaries of the supervisor and employees of the Bureau of Loans and all other expenses incident to carrying out the duties of the supervisor and employees shall be paid as the salaries of other state officials and employees are paid, and the other said necessary expenses shall be paid as now provided by law.






Article 5 - Bureau of Credit Unions.

Division 1 - General Provisions.

Section 5-2A-100 - Created; appointment of supervisor and other employees; supervisor's oath and bond; investigations; records, reports, etc., open to public.

Repealed by Act 2014-317, §2, effective May 1, 2014.



Section 5-2A-101 - Qualifications of supervisor.

Repealed by Act 2014-317, §2, effective May 1, 2014.



Section 5-2A-102 - Supervision, inspection and examinations of credit unions.

Repealed by Act 2014-317, §2, effective May 1, 2014.



Section 5-2A-103 - Payment of operating expenses.

Repealed by Act 2014-317, §2, effective May 1, 2014.












Chapter 3A - EXAMINATIONS OF BANKS; REPORTS OF BANKS.

Section 5-3A-1 - Required times; items to be examined; applicability to bank holding companies and affiliates.

(a) For purposes of this section, a bank holding company is a holding company organized under the laws of Alabama or another state in the United States that directly owns a majority of the voting securities of an Alabama state bank.

(b) Every bank other than national banks shall be subject to the supervision and inspection of the superintendent and the regulations and supervision thereof. The superintendent shall, by competent examiner appointed by him or her, visit and examine every bank organized under the laws of Alabama at least once in each eighteen-month period. The examination of banks shall be at irregular intervals. On every examination, inquiry shall be made as to the conditions and resources of the bank, the mode of conducting and managing the affairs of the bank, the action of its directors, the investment of the funds of the bank, the safety and prudence of the management of the bank, whether the requirements of its charter and of law have been complied with in the administration of the affairs of the bank, and such other matters as the superintendent may prescribe. In addition, the superintendent may in like manner examine or cause to be examined the affairs of every bank, every bank holding company, and every subsidiary or other affiliate or bank service company as defined pursuant to 12 U.S.C. §§1861-1867 of the bank or bank holding company, except a national bank or a subsidiary or other affiliate of a national bank, whenever, in the judgment of the superintendent, the management and condition of the bank, bank holding company, or the affiliates or bank service companies of either render an examination of the affairs of any of these entities necessary or expedient, or whenever the superintendent has reason to believe that a bank, bank holding company, or an affiliate or bank service company of either is not being operated in compliance with the laws of this state or in accordance with safe and sound banking practices.

(c) The term "affiliate" shall include any corporation, business trust, association, or other entity or organization under any of the following conditions:

(1) When a bank or a bank holding company, directly or indirectly, owns or controls either a majority of the voting shares or more than 50 percent of the number of shares voted for the election of the organization's directors, trustees, or other persons exercising similar functions at the preceding election, or controls in any manner the election of a majority of the organization's directors, trustees, or other persons exercising similar functions.

(2) When control of a bank or bank holding company is held, directly or indirectly, through stock ownership or in any other manner, by the shareholders of a bank or bank holding company who own or control either a majority of the shares of the bank or bank holding company or more than 50 percent of the number of shares voted for the election of directors of the bank or bank holding company at the preceding election, or by trustees for the benefit of the shareholders of the bank or bank holding company.

(3) When a majority of the directors of the bank or bank holding company comprise a majority of the directors, trustees, or other persons exercising similar functions of the organization.

(4) When the organization owns or controls, directly or indirectly, either a majority of the shares of capital stock of a bank or bank holding company or more than 50 percent of the number of shares voted for the election of directors of a bank or bank holding company at the preceding election, or controls in any manner the election of a majority of the directors of a bank or bank holding company at the preceding election, or controls in any manner the election of a majority of the directors of a bank or bank holding company, or for the benefit of whose shareholders or members all or substantially all the capital stock of a bank or bank holding company is held by trustees.



Section 5-3A-2 - Acceptance of examinations and reports of federal bank regulatory agency, etc.

The superintendent is authorized to accept, in his discretion, in lieu of any examination authorized by the laws of this state to be conducted by his department the examination that may have been made of same within a reasonable period by a federal bank regulatory agency, provided a copy of said examination is furnished to said superintendent. Nothing in this section shall be construed to limit the duty of any banks in this state, deposits in which are to any extent insured under the provisions of the Federal Deposit Insurance Act or of any amendment of or substitution for the same, to comply with the provisions of said act, its amendments or substitutions or the requirements of said corporation relative to examinations and reports, nor to limit the powers of the superintendent with reference to examinations and reports under existing law.



Section 5-3A-3 - Disclosure of information obtained by superintendent, bank examiners, etc.

(a) Neither the superintendent, any member of the Banking Board, nor any bank examiner or other state employee shall disclose the condition and affairs of any bank or bank holding company, or their subsidiaries or other affiliates, ascertained by an examination of such bank, or bank holding company, or affiliates, or report or give information as to persons who are depositors or debtors of a bank, except as authorized or required by law; provided, that this section shall not be construed to prevent bank examiners and other employees from reporting such information to the superintendent or such persons as the superintendent may lawfully designate.

(b) Notwithstanding the provisions of subsection (a), the superintendent, at the superintendent's discretion, may disclose any information, otherwise protected under this section, to the members of the Banking Board and confer with the members of the Banking Board regarding the same and may disclose such information as is necessary in taking enforcement actions or other supervisory actions pursuant to this title.

(c) The superintendent may furnish to the Federal Reserve, Federal Deposit Insurance Corporation, the Comptroller of the Currency, or to any successor banking supervisory agency of the United States reports of examination and other data as the superintendent deems advisable. The Federal Reserve, Federal Deposit Insurance Corporation, the Comptroller of the Currency, or any successor banking supervisory agency of the United States may use such reports of examination and other information in taking their enforcement and other supervisory actions. Any disclosure by these agencies to third parties must be made with the prior consent of the superintendent and subject to such confidentiality restrictions required by this title or as the superintendent may require.

(d) The superintendent may also furnish copies of his or her reports of examination and any other information to the board of directors of the bank, bank holding company, or affiliate, which was examined and to any bank holding company owning more than 50 percent of the capital stock of such bank.

(e) Any reports or information furnished or disclosed under subsection (a), (b), (c), or (d) shall remain the property of the Banking Department and, except as provided in this section and Section 5-3A-11, may not be disclosed to any person other than the officers, directors, attorneys, and auditors of such bank or bank holding company or affiliate, consultants or advisors to such bank, bank holding company, or affiliate, and, subject to appropriate confidentiality agreements, persons considering the possible acquisition of, merger with, or investment in such bank, bank holding company, or affiliate. No person receiving such reports or information may (1) use such report or information other than in connection with the bank, bank holding company, or affiliate, and its business and affairs, (2) retain that report or information or copies thereof, or (3) except as expressly permitted by law, disclose such report or information to any person not authorized to receive the same under this subsection. For purposes of this title, a bank service company pursuant to 12 U.S.C. §§1861-1867 shall be subject to the same confidentiality requirements as an affiliate or a bank or bank holding company.

(f) Any person violating this section shall be guilty of a Class A misdemeanor.



Section 5-3A-4 - Expenses of special examinations.

The expenses incidental to any special examination of banks, bank holding companies, or their affiliates shall be borne by the bank or bank holding company so examined, and such bank or bank holding company shall, on the call of the superintendent, pay into the Treasury of Alabama, earmarked for the use of the Banking Department, within 10 days after said examination, an amount not exceeding the actual expenses of such examination, including per diem, travel expenses and the pro rata portion of the salaries of the state employees engaged in making such examination.



Section 5-3A-5 - Examination of agency of foreign banks.

The superintendent shall have the power to examine or cause to be examined every agency located in this state of any foreign bank for the purpose of ascertaining whether it has violated any law of the state and for such other purposes and to such other matters as the superintendent may prescribe.



Section 5-3A-6 - Examination of witnesses and production of documents; penalties for false entry or statement; proceedings against former employees.

(a) For purposes of this section, a bank holding company is a holding company organized under the laws of Alabama or another state in the United States that directly owns a majority of the voting securities of an Alabama state bank.

(b) The superintendent and every examiner acting under the superintendent may administer oaths and may examine under oath any person whose testimony may be required on the examination of any bank or any bank holding company, on the examination of any affiliate of a bank, or on the examination of any agency of any foreign bank and shall have authority and power to compel the appearance and attendance of any such person or the production of any records and documents of any bank, any bank holding company, any affiliate of a bank, or any agency of a foreign bank for the purpose of any examination and attendance or production may be enforced by order of a circuit court. Production of records and documents or testimony, whether or not made under oath, required by the superintendent on the examination of any bank or bank holding company shall not constitute a waiver by the bank, bank holding company, or any director, officer, employee, advisor, consultant, attorney, or accountant of or for the bank or bank holding company of any attorney-client privilege or other privilege to which they may be entitled under law.

(c) Any officer, director, agent, or employee of any bank, any bank holding company, any affiliate of any bank, or any agency of any foreign bank, or any affected person, whether one or more, who (1) makes any false entry or omission with intent to mislead in any book, report, or statement of such bank, bank holding company, affiliate of such bank, or agency of such foreign bank or (2) makes a false statement, whether or not made under oath, to the superintendent, an examiner acting under the superintendent, or to any officer of such bank, bank holding company, affiliate of any bank, or agency of any foreign bank with intent to injure or defraud such bank, bank holding company, affiliate, or agency or with the intent to influence in any way the action of the superintendent or an examiner acting under the superintendent, shall be subject to removal and the imposition of civil money penalties by the superintendent when so directed by the Banking Board as provided in this title. An order of removal may prohibit the affected person from participating in the affairs of any Alabama state bank or any holding company that controls an Alabama state bank. Any action of the superintendent or examiner acting under the superintendent taken in reliance upon such false entry, omission, or statement may be rescinded and withdrawn.

(d) In taking an action to prohibit participation by, remove, or impose civil money penalties upon, any officer, director, or employee of any bank, any bank holding company, any affiliate of any bank, or any agency of any foreign bank under this section, the superintendent and Banking Board shall not be required to establish that the bank, bank holding company, affiliate of the bank, or agency of a foreign bank suffered or probably will suffer financial loss and shall not be required to establish that the superintendent or examiner acting under the superintendent was influenced by such false entry, omission, or statement.

(e) The resignation, termination of employment or participation, or separation of any director, officer, or employee of a bank or bank holding company for any reason whatsoever shall not affect the jurisdiction and authority of the superintendent or the Banking Board to issue any notice or order and proceed under this title against any such person, including, without limitation, Sections 5-2A-12 and 5-3A-6, if such notice or order is served before the end of the six-year period beginning on the last date that such person ceased to be a director, officer, or employee of any bank or bank holding company.



Section 5-3A-7 - False swearing, etc., before bank examiners or superintendent.

Any person who willfully or corruptly swears or affirms falsely, when being examined under oath by any bank examiner or the superintendent in regard to any material matter or thing, shall be guilty of perjury.



Section 5-3A-8 - Reports of superintendent and bank examiners as to examinations; publication of reports of examination for limited purposes.

Each examiner shall report under oath to the superintendent the result of each examination made by him, which report the superintendent shall keep on file in his office for a period of not less than two years from the time of the making of such report. The superintendent shall have the power, and he is hereby authorized, to publish the report of his examination of any bank or any affiliate of a bank which shall not within 120 days after notification of the recommendations or suggestions of the superintendent, based on said examination, have complied with the same to his satisfaction. Ninety days' notice prior to such publication shall be given to the bank or affiliate of a bank.



Section 5-3A-9 - Loans, gifts, favors, etc., to Banking Department employees from banks, employees, etc., prohibited.

(a) No officer, agent or employee of any bank shall offer or give to an employee of the State Banking Department or his family, and no such employee nor his family shall solicit or receive anything of value directly or indirectly from a bank, including a gift, favor, or service or a promise of future employment. Expenses associated with social occasions afforded such employee shall not be deemed a thing of value within the meaning of this section or prohibited hereby.

(b) No superintendent, assistant superintendent, deputy superintendent or bank examiner of the State Banking Department shall, either directly or indirectly, be pecuniarily interested in nor borrow from a state bank. Debts now existing and any debt which may be owing at the time of employment to state banks may not be extended or renewed.

(c) Nothing herein shall be construed to prohibit the superintendent or a State Banking Department employee from owning a certificate of deposit in a state bank, however, no preferential rate shall be granted.



Section 5-3A-10 - False reports by bank examiners.

Any bank examiner who shall make a report under oath as to the result of any examination made by him which is knowingly and willfully false shall be guilty of perjury.



Section 5-3A-11 - Reports of examination; meetings of Banking Board; confidentiality.

All reports of examination, records reflecting action of a bank or bank holding company, or affiliate of either, taken pursuant thereto, and records and minutes of meetings of the Banking Board relating to a bank or several banks or a bank holding company, or affiliate of either, shall be confidential and shall not be subject to subpoena or inspection except by subpoena from a grand jury served on the superintendent.



Section 5-3A-12 - Semiannual reports by banks - Required; verification.

All banks shall make to the superintendent, on the call of the superintendent for such report, not less than two reports during each year, according to the form which may be prescribed by the superintendent. Such report must be verified by the oath or affirmation by the president, cashier or secretary and by at least three directors of the bank to be correct to the best of their knowledge and belief of each.



Section 5-3A-13 - Semiannual report by banks - Special reports of banks.

The superintendent may call for a special report from any particular bank whenever, in his judgment, the same is deemed necessary for the protection of the public or for a full and complete knowledge of the condition of the bank by the superintendent. A special report called for shall be made in all particulars as required by Sections 5-3A-14 and 5-3A-15, but the superintendent shall not have the right to require that such report be published in a newspaper.



Section 5-3A-14 - Semiannual report by banks - Form; publication; penalty for late report.

Each report required by Section 5-3A-12 shall exhibit in detail and under appropriate head the resources and liabilities of each bank at the close of business on any past day specified by the superintendent, not more than five days prior to the issue of the superintendent's call, which day for report shall be uniform throughout the state and shall be transmitted by the bank to the superintendent within 30 days after the receipt of a request or requisition therefor from him, and the same shall be published once by the bank in a newspaper in the city or town in which the bank is located, at the expense of said bank. If no newspaper is published in the town where the bank is located, publication must be made in a newspaper published in the nearest city. Proof of such publication shall be furnished by the bank to the superintendent in such manner as may be required by him, including the clippings of the report as published in the newspaper.

The superintendent shall prescribe to the bank the form for the published report made by the bank, which form shall contain such items as are deemed necessary by the superintendent to inform the public as to the financial condition of the bank. The superintendent shall see that each bank has published its report in accordance with the form prescribed and shall check such published report, using the newspaper clipping furnished him by the bank, with the sworn report of the bank filed with the superintendent.

If the report is not published by the bank, the superintendent shall, at the expense of the bank, publish the report. Each bank failing to transmit the report to the superintendent within 30 days after the receipt of a request shall pay $100.00 for each day after said 30 days. Said fee may be waived by the superintendent upon a showing of good cause by the party requesting the waiver.



Section 5-3A-15 - Semiannual reports by banks - Republication.

If there are discrepancies in the published report of the bank and the sworn report furnished to the superintendent and if, in the opinion of the superintendent, the discrepancies are due to clerical errors, the superintendent shall notify the bank to republish the report so as to conform with the sworn report filed with the superintendent, and the bank shall make such republication. If, in the opinion of the superintendent, the discrepancies in the published and sworn reports are not due to clerical errors, the superintendent shall forthwith publish a true and correct report as shown by the sworn report filed with the superintendent, stating in such publication that the published report of the bank did not conform to the sworn report on file with the superintendent, and the bank shall pay the costs and expenses of such republication.



Section 5-3A-16 - Failure to pay for publication of bank report by superintendent.

Any bank which fails or refuses to pay the cost and expense of the publication by the superintendent of any report of the bank made in pursuance of the requirements of law shall pay to the state $100.00 plus cost of publication.



Section 5-3A-17 - Verification of false report of condition of bank.

Any person who knowingly and willfully signs or verifies by oath or affirmation any false report of the condition of a bank to the superintendent, on call of the superintendent for such report, shall be guilty of perjury.






Chapter 4A - RETENTION OF BANK RECORDS.

Section 5-4A-1 - Certain records to be retained; disposition of records after retention for prescribed period; reproduction of records and books.

(a) Every bank shall retain its business records for such periods as may be prescribed by regulation adopted pursuant to Section 5-2A-9.

(b) Any bank may dispose of any records which have been retained for the period prescribed by the superintendent.

(c) Any bank may cause any or all books and records at any time in its custody and books and records relating to trusts, estates and other fiduciary accounts, to be reproduced by photostatic, photographic, or microphotographic process, or by any other generally recognized reproduction process, and reproduction so made, whether enlarged or not, shall have the same force and effect as the original thereof and be admitted in evidence equally with the original.



Section 5-4A-2 - Applicability of chapter to state and national banks, etc.

This chapter shall be applicable to banks and, to the extent that they are not in contravention of any law or regulation of the United States, the provisions of this chapter shall apply and inure to the benefit of national banking associations doing business in this state.






Chapter 5A - ORGANIZATION AND OPERATION OF BANKS.

Section 5-5A-1 - Procedure for incorporation - Application for permit.

(a) The proposed incorporators of a bank shall execute and acknowledge an application for a permit in writing in the form prescribed by the superintendent and shall file the same in the office of the State Banking Department, which application shall be signed by all of the incorporators requesting a certificate authorizing the proposed bank to transact business at the place, time and under the name stated in said application.

(b) At the time of filing said application, the applicant shall pay to the superintendent a filing fee.

(c) The application shall name at a minimum five directors, and a majority of all directors shall be outside directors unless a written waiver is obtained from the superintendent. A director shall be deemed to be an outside director if the director will not serve as an officer, other than the chair, or an employee of the bank.

(d) The application shall name a chair, chief executive officer, a chief financial/operations officer, and a chief lending officer of the bank. The chair must be an outside director. The superintendent may exercise discretion and waive any of the above requirements by written notice.

(e) The superintendent shall designate the newspaper in which notice of intention to organize shall be published as required by Section 5-5A-2.



Section 5-5A-2 - Procedure for incorporation - Notice of intention to incorporate.

Before a bank can become incorporated under the laws of Alabama, a notice of intention to organize such bank shall be published once a week for three successive weeks in the newspaper designated by the superintendent. Such notice shall specify the names of the proposed incorporators, the name of the proposed corporation, the place where it proposes to do business and the amount of capital paid in with which it will commence business, provided however, where the superintendent determines an emergency exists which might cause or has caused closing or liquidating an existing bank, the superintendent may waive such advance publication requirement in order to permit formation of a new bank, and such publication shall occur after the new bank commences business.



Section 5-5A-3 - Procedure for incorporation - Affidavit of proposed incorporators; affidavit of proposed stockholders; submission of proposed certificate of incorporation; disclosure to stockholders.

After the notice of intention to incorporate has been published, the parties named as proposed incorporators in the published notice of the proposed corporation shall make an affidavit before some officer authorized to administer oaths and in said affidavit shall set forth the fact of publication of the notice as required by Section 5-5A-2, the names of the proposed stockholders, and the names of the proposed executive officers; and attach to the affidavit a copy of the published notice; and each proposed stockholder shall make an affidavit which shall state for himself that he bona fide intends to become a stockholder in the amount subscribed for in the proposed bank. These affidavits shall be filed with the superintendent; and, at the time of filing these affidavits, the proposed incorporators shall submit to the superintendent the proposed certificate of incorporation of the bank. The proposed incorporators must also disclose in writing to each proposed stockholder such data as the superintendent may require.



Section 5-5A-4 - Procedure for incorporation - Investigation as to fitness of stockholders and executive officers and necessity for banks.

The superintendent shall ascertain whether the character and general fitness of the persons named as proposed incorporators, proposed stockholders and proposed executive officers in the affidavit and in the proposed certificate of incorporation are such as to command the confidence of the community in which such bank is proposed to be located, and the superintendent shall make this inquiry and determination, regardless of whether or not objections to the incorporation are filed with him. The superintendent shall investigate the convenience and need for a bank in the community where the same is proposed to be located and shall also ascertain if there is sufficient business in said community to support said bank.



Section 5-5A-5 - Procedure for incorporation - Filing of objections to incorporation of proposed bank; investigation of objections.

Any bank doing business in the community or any reputable citizen in the community may file with the superintendent an objection to the incorporation of the proposed bank, provided that the superintendent may refuse to accept objections after 15 days from the last date of publication of the notice of intention to incorporate. If such objection is filed, the superintendent shall thoroughly and specifically inquire into and investigate the objections. The superintendent in his investigation may summon witnesses to appear before him, and may administer oaths to such witnesses, and may examine such witnesses under oath. The superintendent may in his discretion disclose in confidence to the proposed incorporators such information which relates to the proposed bank as he deems appropriate and the superintendent and employees of the Banking Department shall be immune from suit in their individual capacity because of such disclosure and information.



Section 5-5A-6 - Procedure for incorporation - Certificate of Superintendent of Banks authorizing filing of certificate of incorporation.

If the superintendent shall be satisfied from his investigation that the character and general fitness of the persons named as stockholders and executive officers are such as to command the confidence of the community in which such bank is proposed to be located and that there is sufficient business to support said bank in said community and that the convenience and needs of said community shall be served, he shall pass upon the sufficiency of the certificate of incorporation; and, if he approves the certificate he shall issue under his hand and official seal a certificate authorizing the proper official or officials to file the certificate of incorporation upon proof of payment of subscription to the capital subscribed for as required by law. The superintendent shall transmit the proposed certificate of incorporation, together with said certificate made by him to the official or officials with which a certificate of incorporation would be filed under the business corporation laws of this state, and the superintendent shall keep on file in his office a duplicate of the certificates made by him.



Section 5-5A-7 - Procedure for incorporation - Filing and recordation of certificate of incorporation.

The official or officials designated by the business corporation laws to file certificates of incorporation shall, upon the certificate of incorporation being duly signed by the incorporators and proof being duly made as required by law of the payment of subscription to the capital, file and record the certificate of incorporation and other papers necessary or deemed necessary in the incorporation of the bank, together with the said certificate issued by the superintendent.



Section 5-5A-8 - Procedure for incorporation - Refusal to permit incorporation; appeal from refusal to Banking Board.

If the superintendent is of the opinion from his investigation that the character and general fitness of the persons named as stockholders or executive officers are such as not to command the confidence of the community in which such bank is proposed to be located or that there is not a sufficient business to support said bank in said community or that the convenience or needs of said community shall not be served, he shall issue under his hand and official seal, a refusal to permit the incorporation of the proposed bank and a copy of his refusal shall be filed in the superintendent's office, and the refusal and the proposed certificate of incorporation shall be returned to the proposed incorporators or their agent. No right of appeal to the Banking Board exists except upon refusal of the superintendent to permit incorporation. Any proposed stockholder or individual may appeal from such refusal of the superintendent by written notice of appeal filed with the superintendent within 28 days of the notice of refusal to the Banking Board. The Banking Board may take evidence and examine witnesses with respect to the propriety and justice vel non of said refusal and may make such findings and orders as may be necessary either to confirm said refusal or to permit the incorporation of such bank. Full power and authority is hereby vested in the State Banking Board to review, revise, and reverse or confirm any ruling or finding or order of the superintendent denying the establishment of state banks and to take evidence and examine witnesses of all parties touching such matters. The Banking Board will notify all parties of its decision.



Section 5-5A-9 - Procedure for incorporation - Judicial review.

Nothing in this chapter shall be construed to prevent the Circuit Court of Montgomery County, as provided by law, from reviewing and reversing either the action of the Banking Board in granting or refusing a charter or permitting the organization of a new bank or the action of the superintendent in granting a charter or permitting the organization of a new bank. Written notice of appeal must be filed with that court within 28 days of the order from which the appeal is taken. Upon proper proceedings, the court, after full hearing of the matters at issue, shall enter an order or judgment reversing or affirming the order appealed. The granting of a charter or permit by the superintendent or granting or refusal to grant a charter or permit by the Banking Board shall be taken as prima facie just and reasonable.



Section 5-5A-10 - Permit to transact business - Required.

No bank shall engage in the banking business until it shall have received from the superintendent a permit to transact a banking business. Any person who shall hereafter transact any business as an officer or agent of any bank hereafter incorporated, before such bank is authorized to transact business as a bank by the permit of the superintendent, shall be guilty of a misdemeanor and upon conviction, shall be fined not less than $1,000.00 nor more than $10,000.00. Each day on which said person transacts such business shall be a separate offense. The superintendent is empowered to seek an injunction from any court of competent jurisdiction enjoining such transaction of business.



Section 5-5A-11 - Permit to transact business - Examination; issuance and recordation of permit.

The superintendent shall, before issuing his permit to any bank to commence business under the application provided for in Section 5-5A-1, examine or cause an examination to be made in order to ascertain whether the requisite capital of such bank has been paid in cash. If the superintendent shall find that the requisite capital has been paid in cash, that the certificate of incorporation has been approved and recorded and that all other requirements for the issuance of the permit have been met, he shall issue his permit authorizing such bank to commence business at the place, time and under the name as stated in the application for the permit and to transact business in this state as a bank, which permit shall be recorded in the office of the superintendent in a book to be kept by him for that purpose, and a certified copy thereof shall be filed and recorded at the expense of the bank in the office of the official or officials with which the certificate of incorporation of the bank has been filed.



Section 5-5A-12 - Membership in federal deposit insurance corporation, etc.

All banks now or hereafter operating under the laws of this state shall be members of the Federal Deposit Insurance Corporation or such other agency as may be created to insure the deposits of such bank.



Section 5-5A-13 - Filing fee; other fees.

(a) The Banking Board shall from time to time fix the amount of the fee for filing an application for a new bank, and for:

(1) Establishment of a branch of an existing bank;

(2) Conversion of a national bank to a state bank;

(3) A merger of two or more existing banks;

(4) Establishment and operation of any facility authorized under the provisions of Sections 5-2A-7 and 5-2A-8;

(5) Acquisition of a majority of voting stock of a bank;

(6) Any examination necessitated by the foregoing; and

(7) Other actions that require the approval of the superintendent or the Banking Board.

(b) All such fees shall be paid into the special fund set up by the State Treasurer pursuant to Section 5-2A-20.



Section 5-5A-14 - Capital - Minimum amount required for incorporation of bank.

(a) No bank hereafter organized under the laws of Alabama shall have total initial capital accounts actually paid in of less than $800,000.00.

(b) The superintendent may require a higher amount of capital accounts and where the bank will have no significance except as a means of acquiring the assets or the voting shares of an existing bank, the superintendent may require a lesser amount of capital accounts.



Section 5-5A-15 - Capital - Increase or decrease.

Any bank shall with the consent of the superintendent have power and authority to increase or decrease its authorized capital in the manner provided for a corporation under the business corporation laws of this state.



Section 5-5A-16 - Issuance of capital notes and debentures.

No bank shall issue capital notes or capital debentures except with the prior written approval of the superintendent under such conditions as he may impose.



Section 5-5A-17 - Amendment of certificate of incorporation; approval of amended certificate of incorporation.

A bank may amend its certificate of incorporation in the manner provided by the laws governing business corporations. No proposed amendment of a certificate of incorporation of a bank is valid unless approved in writing by the superintendent and may not be recorded unless such written approval accompanies the proposed amendment.



Section 5-5A-18 - Powers of banks generally.

Corporations formed for the purpose of doing business as a bank may:

(1) Discount bills, notes or other evidences of debt;

(2) Receive and pay out deposits, with or without interest, pay checks, and impose charges for any services;

(3) Receive on special deposit money, bullion or foreign coins or bonds or other securities;

(4) Buy and sell foreign and domestic exchanges, gold and silver bullion or foreign coins, bonds, bills of exchange, notes and other negotiable paper;

(5) Lend money on personal security or upon pledges of bonds, stocks or other negotiable securities;

(6) Take and receive security by mortgage, security agreement or otherwise on property, real and personal;

(7) Become trustees for any purpose and be appointed and act as executors, administrators, guardians, receivers, or fiduciaries upon receiving the prior written approval of the superintendent under Section 5-11A-1;

(8) Lease real and personal property upon specific request of a customer, provided such banks must comply with any applicable Alabama laws regulating leasing real property or improvements thereon to others;

(9) Perform computer, management, and travel agency services for others;

(10) Subscribe to the capital stock and become a member of the Federal Reserve System and comply with rules and regulations thereof;

(11) Accept deposits and payments on loans and other obligations as agent for other banks located in this state that are subsidiaries of the same bank holding company. If banks located in this state are affiliates, they may accept deposits and payments on loans and other obligations as agent for each other. Banks acting as agents for other banks under this subsection shall not be deemed branch offices of the banks for which they act. As used in this subsection, banks are "affiliates" if the same person or persons directly or indirectly own or control either a majority of the voting shares or more than 50 percent of the number of shares entitled to elect the directors of both banks; and

(12) Do any business and exercise any powers incident to the business of banks.



Section 5-5A-18.1 - Banks and trust companies to have power of federally chartered or regulated financial institution.

In addition to all other rights and powers provided under this title, banks and trust companies chartered by this state and supervised by the superintendent and banks or trust companies chartered by any other state which are doing business or proposing to conduct any bank or trust company activities in this state and each of their subsidiaries, subject to the prior approval of the superintendent, may make any loan or investment , exercise any power, and engage in any activity which they could make , exercise, or engage in if incorporated or operating as a federally chartered or regulated financial institution and they shall be entitled to all rights, privileges, and protections granted or available to federally chartered or regulated financial institutions. In addition to other conditions determined at the superintendent's discretion, any approval granted under this section to a bank or trust company chartered by another state or to subsidiaries of a bank or trust company chartered by another state may be conditioned upon the existence of reciprocal authority from the other state for Alabama state banks and trust companies or their subsidiaries to exercise the same power or engage in the same activity in the other state. The provisions of this section shall take priority and be given effect over any other general or specific provisions of Alabama law to the contrary. Except in the case of a natural disaster or other emergency, in determining whether to issue an approval of an activity, right, privilege, or protection under this section, the superintendent shall consider the importance of maintaining a competitive dual banking system and whether such an approval is contrary to the public interest. In the event of a natural disaster or other national, regional, state, or local emergency, the superintendent may temporarily waive or suspend requirements for bank and trust company compliance with any other general or specific provisions of this title. At the discretion of the superintendent, an approval issued under this section to any bank, trust company, or subsidiary of a bank or trust company may apply to all banks, trust companies, and their subsidiaries. Approvals granted under this section shall not exempt the applicant or its subsidiary from applicable licensure and regulatory requirements of Articles 1, 2, and 4 of Chapter 27 of Title 34, except where a national bank or its subsidiary would not be subject to the licensure or regulatory requirements of Articles 1, 2, and 4 of Chapter 27 of Title 34. For the purposes of this section, the term federally chartered financial institution means any bank, savings bank, limited purpose bank, savings and loan association, other institution whose deposits are federally insured, or trust company chartered by the Office of the Comptroller of the Currency or the Office of Thrift Supervision, or their successor agencies, and any subsidiary of such institutions.



Section 5-5A-19 - Reserves.

(a) A bank which is not a member of the Federal Reserve System shall maintain at all times a reserve fund in an amount fixed by resolution of the Banking Board. The amount of the required reserve for each day shall be computed on the basis of average daily deposits covering such biweekly or shorter periods as shall be fixed by resolution of the Banking Board. This reserve shall consist of cash on hand and demand deposits due from other banks.

(b) A bank shall give written notice to the superintendent, in the manner prescribed by the superintendent for such notice, of any deficiency in the amount or form of the reserve fund required by this section within three business days after the close of any scheduled averaging period during which deficiency occurs. Such bank shall pay to the superintendent a fee because of this deficiency which shall be fixed by the Banking Board. All such fees shall be paid into the special fund set up by the State Treasurer pursuant to Section 5-2A-20.

(c) A bank which is a member of the Federal Reserve System shall maintain at all times a reserve fund in accordance with the requirements applicable to a member bank under the laws of the United States.



Section 5-5A-20 - Branch banks; commercial affiliates.

(a) Alabama banks may establish a branch or office for the transaction of the banking business within the State of Alabama upon prior approval of the superintendent. Alabama banks may establish a branch or office for the transaction of a banking business in any state other than Alabama, any territory of the United States, or in any foreign country in accordance with the provisions of federal law, the laws of the other state, territory, or foreign country and upon the prior approval of the superintendent.

(b) All laws or parts of laws, whether general, local, or general laws of local applications, which conflict with this section are hereby repealed to the extent of such conflict.

(c) Neither an Alabama bank nor an out-of-state bank may establish or maintain a branch or office for the transaction of the banking business in Alabama on the premises of a commercial affiliate of the bank. For purposes of this section, commercial affiliate is an affiliate of the bank as set forth in subsection (k) of Section 2 of the Bank Holding Company Act which engages in commerce. An entity engages in commerce when 15 percent or more of its revenue is derived from activities other than those in which a bank holding company, or its subsidiaries, may engage. Premises of the commercial affiliate are any physical locations where the commercial affiliate directly or indirectly maintains ownership or conducts business.



Section 5-5A-21 - Surplus; restriction on dividends.

Every bank shall transfer to surplus each year at least 10 percent of its net earnings until the surplus of such bank shall be equal to at least 20 percent of its capital, and it shall be unlawful for such bank to declare or pay a dividend in excess of 90 percent of the net earnings of such bank until the surplus of such bank shall be equal to at least 20 percent of capital.

Thereafter the prior written approval of the superintendent shall be required if the total of all dividends declared by the bank in any calendar year shall exceed the total of its net earnings of that year combined with its retained net earnings of the preceding two years, less any required transfers to surplus. No dividends, withdrawals or transfers may be made from the bank's surplus without the prior written approval of the superintendent.

For the purpose of this section the term "net earnings" shall mean the remainder of all earnings from current operations plus actual recoveries on loans and investments and other assets, after deducting from the total thereof all current operating expenses, actual losses, accrued dividends on preferred stock, if any, and all federal, state and local taxes.



Section 5-5A-22 - Limits of indebtedness.

(a) No bank shall make a loan to any one person which, when combined with all other loans to such person, would cause total loans to that person to exceed:

(1) Ten percent of the capital accounts of the bank, if such loans are not secured, or

(2) Twenty percent of the capital accounts of the bank, if loans in excess of 10 percent of capital are fully secured.

(b) No loans which would exceed the limitation set forth in subsection (a)(1) shall be made unless duly authorized or approved in advance by the board of directors of the bank, a committee of the board of directors of the bank, or a loan committee, with such authorization or approval recorded in minutes of the meeting at which the authority was given.

(c)(1) As used in this section, the term "capital accounts" shall include capital, surplus, and undivided profits as defined in Section 5-1A-2, together with obligations of the bank subordinated in priority upon liquidation or dissolution to the claims of depositors of the bank. The term shall also include such reserves as may from time to time be permitted to be included by the superintendent.

(2) In calculating total loans to a person under this section the following rules shall govern:

a. In computing the total liabilities of any person to a bank, there shall be included all liabilities to the bank as maker or acceptor of paper discounted with or sold to such bank and the liability of the indorser, drawer, or guarantor who obtains a loan from or discounts paper with or sells paper under his or her guaranty or repurchase agreement to such bank.

b. In computing the total liabilities of any person to a bank, there shall be included all liabilities to the bank of any partnership or any unincorporated association of which such person is a member, any loans made for such person's benefit or for the benefit of such partnership or unincorporated association, and any loans made to, or for the benefit of, a corporation of which such person owns 35 percent or more of the capital.

c. In computing the total liabilities of any partnership or unincorporated association to a bank, there shall be included all liabilities of its individual members to such bank, loans made for the benefit of such partnership or unincorporated association or any member thereof, and any loan made to, or for the benefit of, any corporation of which any member owns 35 percent or more of the capital.

d. In computing the total liabilities of any corporation to a bank, there shall be included all loans made for the benefit of the corporation, and all loans to, or for the benefit of any partnership or unincorporated association, or any member thereof, who owns 35 percent or more of the capital of such corporation.

e. In computing the total liabilities of any person to a bank, direct or indirect loans to such person's spouse will be aggregated and treated as loans to such person until the bank can satisfy the superintendent that each spouse has a separate net worth and available assets or cash flow to independently repay and service each individual spouse's debts, and such net worth, assets, or cash flow of each is not dependent on decisions made or actions taken by the other.

f. In computing total liabilities of any person to a bank, any credit exposure to a person arising from a derivative transaction, repurchase agreement, reverse repurchase agreement, securities lending transaction, or securities borrowing transaction between the bank and the person shall be included. For the purposes of this paragraph the term derivative transaction shall include any transaction that is a contract, agreement, swap, warrant, note, or option that is based, in whole or in part, on the value of, any interest in, or any quantitative measure or the occurrence of any event relating to, one or more commodities, securities, currencies, interest or other rates, indices, or other assets.

(d) There shall be excluded from the limits set forth in subsection (a) the following:

(1) Indebtedness evidenced by commercial paper drawn in good faith against actually existing values and secured by a security interest upon goods in transit with shippers' order, bills of lading, or comparable instruments attached;

(2) Deposits in a reserve depository or a Federal Reserve Bank;

(3) Loans to the extent secured by:

a. Obligations of, and obligations guaranteed by the United States, the State of Alabama, any political subdivision of the State of Alabama, any public body of the State of Alabama, or a public body of any political subdivision of the State of Alabama if the obligations or guarantees are general obligations thereof;

b. Obligations which the bank would be authorized to acquire without limit as investment securities;

c. Guarantees or commitments or agreements to take over or purchase made by any department, bureau, board, commission, or establishment of the United States or any corporation owned directly or indirectly by the United States; or

d. At least a like amount of cash or deposits held by the lending bank.

(4) Investment securities acquired by the bank;

(5) Such other loans, liabilities, or transactions as shall from time to time be established by regulations of the State Banking Department.

(e) It shall be the duty of the superintendent to order any loans in excess of the amount fixed in this section reduced to the legal limit within 30 days of the superintendent's issuance of a written report of examination detailing such excess. If such reduction is not made by the bank within 30 days of the superintendent's order, the superintendent may take appropriate action, including ordering the excess charged to profit and loss if, in his or her opinion, such excess is not well secured, or may by order impose civil money penalties against the bank not to exceed the amount of interest and fees paid or contracted to be paid to the bank on the loan or loans in excess of the amount fixed in this section. If such order of the superintendent is not complied with, the superintendent may proceed as in other cases provided for violation of the orders of the superintendent, and the bank shall have the same rights to a hearing and of appeal as are provided in Section 5-2A-12.



Section 5-5A-23 - Investments and loans with respect to housing.

(a) Banks, insurance companies and savings and loan associations are authorized:

(1) To make such loans and advances of credit and purchases of obligations representing loans and advances of credit as are eligible for insurance and to obtain such insurance; and

(2) To make such loans secured by real property or leasehold as the Federal Housing Administrator insures or makes a commitment to insure and to obtain such insurance.

(b) It shall be lawful for banks, insurance companies or savings and loan associations to purchase, invest in and dispose of bonds or notes secured by mortgages issued by the Federal Housing Administrator and in securities issued by national mortgage associations.

(c) No law of this state requiring security upon which loans or investments may be made, or prescribing or limiting interest rates upon loans or investments, or prescribing or limiting the period for which loans or investments may be made shall be deemed to apply to loans or investments made pursuant to the foregoing paragraph.

(d) Any bank or trust company purchasing, investing in or otherwise holding in any fiduciary capacity for the benefit of any ward or other beneficiary any mortgage loan insured by the Federal Housing Administrator shall be entitled to receive and retain for its own individual or corporate account any service charge allowed by said administrator on account of the servicing of the insured mortgage loan. Such service charge shall be considered as a reimbursement to such fiduciary for the additional expense of handling for the mortgagor and the Federal Housing Administrator monthly collections on such mortgage loan and payments of taxes, insurance and other charges on the property securing such loan as such administrator and regulations may require.

(e) Wherever, by statute of this state, collateral is required as security for the deposit of public or other funds, or deposits are required to be made with any public official or department, or an investment of capital or surplus or a reserve or other fund is required to be maintained, consisting of designated securities, notes and bonds insured by the Federal Housing Administrator and debentures issued by the Federal Housing Administrator and obligations of national mortgage associations shall be acceptable at face value for such purposes.



Section 5-5A-25 - Acceptance of drafts or bills of exchange arising from transactions involving shipment of goods - Authority.

Any bank in Alabama may accept drafts or bills of exchange drawn upon it, having not more than six months' sight to run, exclusive of days of grace, which grew out of transactions involving the importation or exportation of goods or which grew out of transactions involving the domestic shipment of goods, if shipping documents conveying or securing title are attached at the time of acceptance or which are secured at the time of acceptance by a warehouse receipt or other such document conveying or securing title covering readily marketable staples. The bank shall keep a careful record of all such acceptances and show the same as a liability on its general books.



Section 5-5A-26 - Acceptance of drafts or bills of exchange arising from transactions involving shipment of goods - Limitations.

No bank shall accept, whether in a foreign or domestic transaction, for any one person, company, firm or corporation, to an amount equal at any time in the aggregate to more than 10 percent of its paid up and unimpaired capital and surplus, unless the bank is secured either by attached documents or by some other actual security growing out of the same transaction as the acceptance, and no bank shall accept such bills to an amount equal at any time in the aggregate to more than one half of its paid up and unimpaired capital stock and surplus. Banks which are members of the Federal Reserve System may accept such bills to an amount not exceeding at any time in the aggregate 100 percent of their paid up and unimpaired capital and surplus, but the aggregate of acceptances growing out of domestic transactions shall in no event exceed 50 percent of such capital and surplus.



Section 5-5A-27 - Loans secured by own stock; purchase of own stock; ownership of capital stock of other banks.

No bank shall make a loan taking its own stock as security therefor or directly or indirectly purchase shares of its own stock, except in pursuance of provisions of law for reducing its capital stock. No bank shall subscribe for or own capital stock in any other bank except in the usual course of business in payment of an indebtedness or in order to prevent a loss on a debt owing to it and the bank must sell said stock within one year from the time the same is acquired unless this time period is extended by the superintendent; provided, however, that nothing in this section shall prohibit the ownership by any bank of any stock in another bank acquired prior to May 28, 1980.



Section 5-5A-28 - Pledge of assets.

No bank may pledge assets as security for deposits, except any bank is authorized to pledge acceptable assets as security for deposits of trust funds deposited by its trust department and of public funds, heretofore or hereafter deposited, by the United States or any agency or governmental instrumentality of the United States or by a state or any political subdivision of a state or any agency or other governmental instrumentality of such subdivision, including any county, municipal corporation, county, city, or other public board of education, including any custodian or treasurer of county, city, or other public school funds, any improvement authority heretofore or hereafter incorporated or any public corporation, including each board, authority, or district heretofore or hereafter organized or created in a state pursuant to authorization or determination by any municipality or municipalities or by any county or counties or the governing body of any one or more thereof. For purposes of this section, banks may only pledge assets to secure deposits of Alabama public entities that are defined as covered public entities or covered public officials under Section 41-14A-2. The word "deposits," as used in this section, means deposits of all kinds, including, without limiting the generality of the foregoing, deposits in savings accounts, deposits in checking accounts, deposits in special trust funds, demand deposits, special deposits, time deposits on which interest is to be paid, and deposits for which a bank has issued its certificates of deposit.



Section 5-5A-29 - Security not required when deposits insured.

Notwithstanding any provision of law of this state or of any political subdivision of the state or any agency or governmental instrumentality of such subdivision requiring security for deposits in the form of collateral, surety bond or in any other form, security for such deposits shall not be required to the extent said deposits are insured by the Federal Deposit Insurance Corporation or any successor thereto.



Section 5-5A-30 - Transactions of business on legal holidays; use of automated teller machine or other instrumentality, transaction fees, disclosure; limitation on contractual fee restrictions, intent of limitation, applicability.

(a) Any bank may lawfully receive deposits or paychecks or sight drafts and transact any other business on any legal holiday, excepting Sunday, in the same manner and way that it is authorized to do on any legal banking day.

(b) Nothing in this section, nor any other law of this state, shall be construed to prohibit a bank the use of an automated teller machine, or other instrumentality as authorized by Section 5-2A-7 and Section 5-2A-8, 24 hours each day of the week including Sunday, and the use of the machine or other instrumentality by any bank is hereby authorized, provided the machine or other instrumentality and the use thereof is first approved by the appropriate bank regulatory authority, if the approval is required. A bank owning or operating a machine or other instrumentality may charge a transaction fee to the person using the machine or other instrumentality. The transaction fee shall be disclosed: (i) on a sign posted on the machine or other instrumentality or at a location in view of a person while viewing the machine or other instrumentality; or (ii) electronically during the course of the transaction in a manner that permits a person to cancel the transaction without incurring the transaction fee.

(c) No contract with a bank organized under the laws of this state or a national bank located in this state permitting the use of any automated teller machine or other instrumentality owned or operated by a bank by customers of any other financial institution shall prohibit, limit, or restrict the right of the bank to charge any fees not prohibited to the bank by law or require a bank to limit or waive its rights under this chapter.

(d) The amendments to subsection (b) made by Acts 1994, No. 94-104 shall be cumulative with, declare, and clarify existing law. The transaction fee shall be in addition to any fees and charges to which a bank and its customer may agree from time to time with regard to the use of any automated teller machine or other instrumentality.

(e) Subsection (c) shall apply to all contracts permitting the use of automated teller machines or other instrumentalities by customers of another financial institution irrespective of whether the contract was entered into before or after February 18, 1994.



Section 5-5A-31 - Liability for transactions on legal holidays.

A bank shall be liable for and chargeable with deposits received and other business transacted on a legal holiday the same as if such deposit were received or business transacted on a legal banking day and shall have the same protection for payment of checks or sight drafts and business on a holiday that it would have if such payments were made and such transactions had on a legal banking day.



Section 5-5A-32 - Closing of banks, etc., permitted on one business day of each week.

(a) Any bank or any branch or branches thereof may close on any one business day of each week and shall have this right even though there shall fall in such week a holiday as established in Section 1-3-8. If the superintendent should determine that an emergency should exist, he may authorize any bank or any branch or branches thereof to close on one or more business days.

(b) Any such day upon which such bank or any branch or branches thereof may elect to close shall with respect to such institution be deemed a holiday for all purposes and not a business day. All acts omitted or done by such bank or any branch or branches thereof upon any such day shall have the same consequence and effect as if omitted or done upon the next succeeding business day, and any act authorized, required or permitted to be performed at or with respect to any such bank or any branch or branches thereof on the days so fixed may be performed on the next succeeding business day, and no liability or loss of rights of any kind shall result from such delay to any person or to any bank, or any branch or branches thereof.



Section 5-5A-33 - Bank to pay checks drawn on it at par.

Any bank shall pay all checks drawn on it and transmitted in a cash letter at par and shall make no charge for the payment of such checks the first time presented to it for payment.



Section 5-5A-35 - Agreements between principal and sureties on bond for deposit of money and assets in bank, etc.

It shall be lawful for any party of whom a bond, undertaking or other obligation is required to agree with his surety or sureties for the deposit of any or all money and assets for which he and his surety or sureties are or may be held responsible with a bank, or with other depository approved by the court or a judge thereof, if such deposit is otherwise proper, for the safekeeping thereof, and in such manner as to prevent the withdrawal of such money or assets or any part thereof, without the written consent of such surety or sureties, or an order of court or a judge thereof made on such notice to such surety or sureties as such court or judge may direct; provided, however, that such agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the bond.



Section 5-5A-36 - Notice upon maturity of certificate of deposit issued for more than 90 days.

In the case of certificates of deposit issued for more than 90 days which are automatically renewable, a bank shall send within a reasonable period, but in no event less than five days before the next maturity, a written notice to the last known address of record.



Section 5-5A-37 - Rights of minors.

A minor may make, in her or his own name, a deposit in any bank, and such deposit may be general or special, and shall be paid only to such minor, or upon his or her order, and not to the parents or guardians of such minor, and such payment shall be valid as against the minor child, his or her parents or guardian.



Section 5-5A-38 - Disposition of small deposits of deceased person - To whom payable; when bond required.

Whenever a person shall die leaving deposits in a bank not exceeding $5,000.00 in the aggregate, the bank may in its discretion discharge itself from liability thereafter by paying the deposits to the surviving spouse of the deceased or, if there is none, to the adult children and to the person having the actual custody and control of the minor child or children of the deceased; provided, that such person, if not the legal guardian, shall execute to the probate judge of the county where the principal office of the bank is located a bond in the penal sum of double the amount of the portion of such deposit he receives for the faithful accounting of the money so received, which shall be approved by said probate judge; or, if there is no surviving spouse or child or children, to the person or persons who, under the laws of Alabama, are the next of kin and inherit the personal property of the deceased. The bank shall be fully protected by requiring an affidavit by some reputable citizen as to the facts specified.



Section 5-5A-39 - Disposition of small deposits of deceased person - Time for payment; when payment prohibited.

No payment shall be made pursuant to Section 5-5A-38 by the bank before the lapse of 60 days from the date of the death of the deceased, and no payment shall be made by the bank under this section if letters testamentary or of administration have been issued to a personal representative or a proceeding is pending in the court in this state which would have jurisdiction of the administration of the estate. The bank shall be fully protected by requiring an affidavit by some reputable citizen as to the facts specified.



Section 5-5A-40 - Disposition of deposit in trust for another upon death of trustee.

Whenever any deposit shall be made in any bank by any person in trust for another and no other or further notice of the existence and terms of a legal and valid trust shall have been given in writing to and received by the bank, in the event of the death of the trustee, such deposit or any part thereof, together with any interest thereon, may be paid to the person for whom said deposit was made, whether a minor or adult, and the receipt or acquittance of such person shall fully relieve and release said bank from all liability.



Section 5-5A-41 - Payment of deposits made in names of two persons upon death of one; more than two persons with provision for survivorship.

(a) Any deposit heretofore or hereafter made in any bank in the names of two or more persons payable to any of such persons, upon the death of either of said persons, may be paid by the bank to the survivors jointly, irrespective of whether or not:

(1) The form of the deposit or deposit contract contains any provision for survivorship;

(2) The funds deposited were the property of only one said person;

(3) There was at the time of making such deposit any intention on the part of the person making such deposit to vest the other with a present interest therein;

(4) Only one of said persons during their joint lives had the right to withdraw such deposit;

(5) There was any delivery of any bank book, account book, savings account book, certificate of deposit or other writing by the person making such deposit to the other of such persons; or

(6) Any other circumstances.

The bank in which such deposit is made may pay such deposit, or any part thereof or interest thereon, to either of said persons, or if one is dead, to the surviving of them, and such payment shall fully release and discharge the bank from all liability for any payment so made.

(b) The provisions of this section shall apply to savings accounts, checking accounts and certificates of deposit and shall also apply to any deposit made in the names of more than two persons where there is an express written provision for survivorship in the deposit contract.

(c) Nothing contained in this section shall be construed to prohibit the person making such deposit from withdrawing or collecting the same during his lifetime; nor shall anything contained in this section prohibit any person or persons making a deposit in the names of more than one person from providing for disposition of such deposit and interest thereon in a manner different from that provided above in this section, provided such different manner of disposition is expressly provided for in writing in the deposit contract.



Section 5-5A-42 - Adverse claims to deposits.

Notice to any bank of an adverse claim to a deposit standing on its books to the credit of any person shall not be effectual to cause said bank to recognize said adverse claimant unless said adverse claimant shall also either procure a restraining order, injunction or other appropriate process against said bank from a court of competent jurisdiction in a civil action therein instituted by such claimant wherein the person to whose credit the deposit stands is made a party and served with summons or shall execute to said bank in form and with sureties acceptable to it, a bond indemnifying said bank from any and all liability, loss, damage, costs and expenses for and on account of the payment or recognition of such adverse claim or the dishonor of or failure to pay the check or failure to comply with other order of the person to whose credit the deposit stands on the books of said bank; provided, that this section shall not apply in any instance where the person to whose credit the deposit stands is a fiduciary for such adverse claimant and the facts constituting such relationship, as well as the facts showing reasonable cause of belief on the part of the said claimant that the said fiduciary is about to misappropriate said deposit, are made to appear by the affidavit of such claimant.



Section 5-5A-43 - Disclosure of customer financial records.

A bank shall disclose financial records of its customers pursuant to a lawful subpoena, summons, warrant or court order issued by or at the request of any state agency, political subdivision, instrumentality, or officer or employee thereof and served upon the bank. No bank, director, officer, employee or agent thereof shall be held civilly or criminally responsible for disclosure of financial records pursuant to a subpoena, summons, warrant or court order which on its face appears to have been issued upon lawful authority.



Section 5-5A-44 - Acquisition of majority of voting shares of a bank; procedure.

(a) No person, acting directly or indirectly or through or in concert with one or more persons, may acquire control of a state bank or of any corporation or other entity having control of a state bank, unless an application is filed with the superintendent for review of the proposed transaction and for his or her action, if any, as provided in this section.

(b) The application shall be on a form prescribed by the superintendent and shall be made under oath. The application must contain all information that the superintendent by regulation requires to be furnished in an application, as well as any information that the superintendent orders to be included in the particular application being filed and shall be accompanied by the filing fee prescribed by the Banking Board. For the purposes of this section, the Banking Board may reduce or waive any prescribed fees for applications where a change of control application must also be filed with a responsible federal bank supervisory agency, and the superintendent may accept a copy of the application filed with the responsible federal bank supervisory agency. The superintendent is authorized to waive any prescribed application fees for transactions which the superintendent exempts under subsection (g) (3). No acquiring party may acquire control of a bank unless the superintendent has approved the acquiring party's acquisition plan. All persons with whom the acquiring party acts directly, indirectly, through, or in concert with to acquire control shall be identified in the application and shall provide all information required by the superintendent. The acquiring party shall file its application with the superintendent, and the application shall, except to the extent expressly waived by the superintendent, contain the following information:

(1) The identity, personal history, business background, and experience of each person by whom or on whose behalf the acquisition is to be made, including his or her material business activities and affiliations during the past five years, and a description of any material pending legal or administrative proceedings in which he or she is a party and any criminal indictment or conviction of such person by a state or federal court.

(2) A statement of the assets and liabilities of each person by whom or on whose behalf the acquisition is to be made, as of the end of the fiscal year for each of the five fiscal years immediately preceding the date of the notice, together with related statements of income and source and application of funds for each of the fiscal years then concluded, all prepared in accordance with generally accepted accounting principles consistently applied, and an interim statement of the assets and liabilities for each such person, together with related statements of income and source and application of funds, as of a date not more than 90 days prior to the date of the filing of the notice.

(3) The terms and conditions of the proposed acquisition and the manner in which the acquisition is to be made.

(4) The identity, source, and amount of the funds or other consideration used or to be used in making the acquisition, and if any part of these funds or other consideration has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction, the names of the parties, and any arrangements, agreements, or understandings with such persons.

(5) Any plans or proposals which any acquiring party making the acquisition may have to liquidate the bank, to sell its assets or merge it with any company or to make any other major change in its business or corporate structure or management.

(6) The identification of any person employed, retained, or to be compensated by the acquiring party, or by any person on his or her behalf, to make solicitations or recommendations to stockholders for the purpose of assisting in the acquisition, and a brief description of the terms of such employment, retainer, or arrangement for compensation.

(7) Copies of all invitations or tenders or advertisements making a tender offer to stockholders for purchase of their stock to be used in connection with the proposed acquisition.

(8) If any tender offer, request, or invitation for tenders, or other agreement to acquire control is proposed to be made by means of a registration statement under the Federal Securities Act of 1933, as amended, or under circumstances requiring the disclosure of similar information under the Federal Securities Exchange Act of 1934, as amended, or in an application filed with the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, or the Securities Commissioner of Alabama requiring similar disclosure, the superintendent may accept the registration statement or application with any additional information as the superintendent may require in lieu of the requirements of this section.

(9) If, while an application is pending, any material change occurs in the facts stated in the application, the acquiring party within 10 days after the change shall file with the superintendent an amendment to the application describing the change in accordance with rules the superintendent may adopt.

Information obtained by the superintendent under this section is confidential and may not be disclosed by the superintendent or any officer or employee of the State Banking Department, except that the superintendent may in his or her discretion, if the superintendent deems it necessary or proper to the enforcement of the laws of this state or the United States and to the best interest of the public, divulge such information to any department, agency, or instrumentality of the state or federal government.

(c) For purposes of this section, the following terms shall have the following meanings:

(1) ACTING THROUGH OR IN CONCERT. Knowing participation in a joint activity or parallel action towards a common goal of acquiring control of a state bank or any corporation or other entity having control of a state bank whether or not pursuant to an express agreement.

(2) CONTROL. The power, directly or indirectly, to direct the management or policies of a state bank or of any corporation or other entity having that power or ownership of or power to vote (whether through the exercise of proxies or otherwise) the lesser of either of the following:

a. Twenty-five percent or more of any class of the voting securities of a state bank or of any corporation or other entity having control of a state bank.

b. Ten percent or more of any class of the voting securities of a state bank or of any corporation or other entity having control of a state bank if no other person will own, control, or hold the power to vote a majority of that class of voting securities immediately after the transaction.

(3) PERSON. An individual or a corporation, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated organization, or any other form of entity not specifically listed herein.

(d) The superintendent shall issue an order denying an application if he or she finds that any of the following circumstances exist:

(1) The financial condition of any acquiring person is such as might jeopardize the financial stability of the bank or prejudice the interests of the depositors or stockholders of the bank.

(2) The competence, experience, or integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the depositors or stockholders of the bank, or in the interest of the public to permit such person to control the bank.

(3) Any acquiring person neglects, fails, or refuses to furnish the superintendent all the information required by the superintendent.

(4) The plans or proposals which any acquiring person may have to make any major change in the business or corporate structure or management may be detrimental to the safety and soundness of the state bank or of any corporation or other entity having control of the state bank.

(5) The effect of the proposed acquisition of control may result in a substantial reduction of competition in this state or communities served by the state bank to be acquired.

(6) The proposed acquisition of control may have a significantly adverse effect on the convenience and needs of the community or communities that are served by the state bank.

(e) The superintendent shall approve or deny a change of control under this section within 60 days after receipt of a completed application; provided that if the superintendent requests additional information from the applicant following receipt of a completed application, the time limit for the decision by the superintendent shall be the later of (1) the date set forth above in this subsection; or (2) 30 days after the receipt by the superintendent of the requested additional information. Any agreement entered into by the applicants and the superintendent as a condition that the application will not be denied is enforceable against the applicant and the bank.

(f) From any final order denying the application the applicant may appeal the decision in the manner and through the procedures established in Sections 5-5A-8 and 5-5A-9 for the denial of incorporation of a bank.

(g) This section does not apply to any of the following:

(1) The acquisition of securities in connection with the exercise of a security interest or otherwise by way of foreclosure on default in the payment of a debt previously contracted for in good faith.

(2) Acquisitions or transfers by gift, by will, or intestate succession.

(3) Any transaction which the superintendent by regulation, order, or written interpretation may exempt as not being contemplated by the purposes of this section or the regulation of which is not necessary or appropriate for the protection of the bank.

However, in any change of control transaction exempted from filing an application pursuant to this subsection, the acquiring person shall notify the superintendent within 60 days of obtaining control, shall submit a business plan including management structure within 90 days of obtaining control for approval by the superintendent, and shall obtain the superintendent's prior approval for any changes to the business plan during the first three years from the date of change of control.

(h) If it appears to the superintendent that any person has committed or is about to commit a violation of this section or any regulation or order of the superintendent adopted under it, the Attorney General on behalf of the superintendent may apply to the Circuit Court of Montgomery County for an order enjoining the violation and for any other equitable relief as the nature of the case may require.

(i) Fees collected under this section shall be paid into the special fund established by the State Treasurer pursuant to Section 5-2A-20.

(j) This section applies to acquisitions subject to this section that occur on or after May 6, 2016.



Section 5-5A-45 - Initiation of run on banks, etc.

Any person or persons whose business it is, either as individuals, agents or officers of banks, to receive checks, drafts and demands, when the same are not entitled to days of grace, upon any bank, and who receives the same, for collection and retains the same for an unreasonable time, without making known to the drawee bank that such collections and demands are held for collection, in order to accumulate a large amount for the purpose of starting what is commonly called a "run" on such bank, or for the purpose of embarrassing such drawee bank shall be guilty of a misdemeanor.



Section 5-5A-46 - False, etc., statements, etc., affecting financial standing of bank.

Any person who shall willfully and maliciously make, circulate or transmit to another or others any false, libelous or slanderous statement, rumor or suggestion written, printed or by word of mouth which is directly or by inference derogatory to the financial condition, or affects the solvency or financial standing of any bank, or who shall counsel, aid, procure or induce another to start, transmit or circulate any such statement or rumor shall be guilty of a misdemeanor.



Section 5-5A-47 - Liability of directors or officers; enforcement powers of superintendent.

If the directors or officers of any bank knowingly and willfully violate or knowingly and willfully permit any of the officers, agents, or employees of the bank to violate any of the provisions of this title, each and every director or officer engaging in such knowing and willful violation or knowing and willful permission shall be liable in his or her personal and individual capacity for all damages which the bank or any other person shall have sustained in consequence of such violation. The superintendent may use enforcement powers granted by Section 5-2A-12 to seek restitution for or on behalf of the bank for damages resulting from such violations. Further, the superintendent shall have standing to intervene in any court action arising out of or relating to such violation in order to protect the interests of the superintendent, the bank, or its shareholders.






Chapter 6A - DIRECTORS, OFFICERS, AND EMPLOYEES.

Article 1 - General Provisions.

Section 5-6A-1 - Directors of banks to own stock in bank; citizenship and residence of directors.

Not less than 75 percent of the directors of a bank shall, during their whole term of service, be citizens of the United States. Every director of a bank shall be the owner and holder of shares of stock in the bank or parent bank holding company. Every director shall hold such shares in his or her own name, unpledged and unencumbered in any way except statutory lien which might attach in favor of such corporation. No person convicted of a felony or a crime involving moral turpitude shall serve as a director. At least 51 percent of the directors of every bank shall be residents of the state. Any director at any time violating any of the provisions of this section shall be removed from office by the board of directors or by the superintendent when the facts are made known to the superintendent.



Section 5-6A-2 - Oath of directors.

Every such director shall, within 30 days after his election, take and subscribe, in duplicate, an oath that he will diligently and honestly perform his duties as such director, not knowingly violate or permit to be violated any provision of the banking law of this state and that he is the owner in good faith of the shares of stock of the bank or company required to qualify him for such office, standing in his own name on its books. A copy of such oath shall be forthwith filed with the Superintendent of Banks. No director shall perform the duties of his office until such oath is made, and in case a director fails to make such oath, his place on the board shall be declared vacant and his successor elected as prescribed by the bylaws of the bank, such successor being required to have the same qualifications and take the same oath as provided by this chapter.



Section 5-6A-3 - Meeting of board of directors; bonds of officers and employees of banks.

(a) The board of directors of any bank shall hold regular meetings at such time as may be fixed by the bylaws, at least once every two months, and shall at all times be subject to call by the president or by any two members of the board. Notwithstanding contrary provision in the certificate of incorporation or bylaws of a bank, meetings of the board of directors may be called by the superintendent and held at any place he requires.

(b) The board of directors, at their first meeting after election, shall fix and prescribe the amount of bond that shall be required of each officer and employee of the bank, and shall not be less than the amount that may have been fixed or that may be hereafter fixed by the superintendent for officers and employees of banks of the class to which it belongs. They shall require bonds, either individual or in blanket form, from each and every officer and employee handling money, checks, securities or other valuable papers of the bank, such bond to be made by a bonding company authorized to make such bonds in this state to be approved by the board of directors and to be in such form as may be approved by the superintendent. The superintendent or the board of directors of the bank may require an increase of the amount of such bond or other additional bond and securities, when he or they deem it necessary for the better protection of the bank and its depositors. Directors, as such, shall not be required to give bond.






Article 2 - Prohibited Acts.

Section 5-6A-20 - Declaration of illegal dividends, discounts of notes, etc.

Any director of a bank who knowingly concurs in any vote or act of the directors of such bank by which it is intended to pay a cash dividend except from the undivided profits arising from the business of the bank in violation of Section 5-5A-21, or to make or approve a loan with the stock of the lending bank as security therefor; to divide, withdraw or in any manner pay to the stockholders or any of them any part of the capital of the bank, or to purchase or reduce such capital, except in pursuance of law; or to discount or receive any note or other evidence of debt in payment of any installment of purchase price of capital actually called in and required to be paid, or with intention to provide the means of making such payment; or to receive or discount any note or other evidence of debt with the intent to enable any stockholder to withdraw any part of the money paid in by him on his stock; or to apply any portion of the funds of such corporation except as allowed by law, directly or indirectly, to the purchase of shares of its stock, is guilty of a misdemeanor.



Section 5-6A-21 - Concealment of loans, purchase or sale of security, etc.

Any officer or employee of a bank who intentionally conceals from the directors or a committee of such bank where the directors have delegated authority to a committee to pass on loans and discounts, any discount or loan made for and in behalf of the bank between the regular meetings of its board of directors or committee or the purchase or the sale of any of its securities during the same period is guilty of a misdemeanor.



Section 5-6A-22 - Overdrawing own account; receipt of commissions, etc., to procure loans, discounts, etc.

Any officer, director, or employee of a bank who willfully and knowingly overdraws his account with such bank and thereby obtains money or funds of any such bank except as the superintendent shall allow by regulation, or asks, receives, consents or agrees to receive any commission, emolument, gratuity, or reward or any promise of any commission, emolument or reward, or any money, property or thing of value or of personal advantage in procuring or endeavoring to procure for any person, firm or corporation any loan from or the purchase or discount of any paper, note, draft, check or bill of exchange by any such bank is guilty of a misdemeanor.



Section 5-6A-23 - Receipt or possession of bank property with intent to defraud, etc.

Any director, officer or employee of a bank who knowingly receives or possesses himself of any of its property otherwise than in payment for a just demand and with intent to defraud shall be guilty of a felony.



Section 5-6A-24 - Making of false entries, etc., on books and accounts of bank.

Any director, officer or employee of a bank who with intent to defraud makes or concurs in making any false entry, or with intent to defraud omits or concurs in omitting to make any material entry on its books and accounts, shall be guilty of a felony.



Section 5-6A-25 - Fraudulent representation as to capital, false reports, etc., as to condition of bank, etc.

Any director, officer, or employee of a bank who knowingly, by newspaper advertisement or otherwise, represents its capital to be in excess of the actual capital accounts or knowingly concurs in making or publishing any materially false written report, exhibit, or statement of its financial condition, making any material statement which is false, or refuses or intentionally neglects to make any report or statement required by Chapters 1A through 13B and Chapter 20 of this title is guilty of a felony.



Section 5-6A-26 - Loans or extension of credit to bank officers and employees.

An officer or employee of any bank who shall in any way obtain as a borrower any of the funds of such bank without having first complied with the requirements of this section must on conviction be punished as if he had embezzled the amount borrowed.

Any loan obtained by an officer or employee of a bank must be made in accordance with a written loan policy which has been adopted by the board of directors. Such loans or extensions of credit may be made only if (i) the bank would be authorized to make such loans or extensions of credit to borrowers other than officers and employees and (ii) such loans or extensions of credit to officers and employees do not involve more than the normal risk of repayment or present other unfavorable features. All such loans, extensions of credit, or lines of credit to an officer must be reported to the board of directors at its next meeting.









Chapter 7A - BANK MERGER, CONSOLIDATION, OR CONVERSION.

Article 1 - Consolidation, Merger or Transfer of State Banks.

Section 5-7A-1 - Banks may merge or consolidate; transfer of place of business.

Any bank may consolidate or merge with or transfer its assets and liabilities to another bank and any bank may move its office or place of business from one city or town to another city or town within the state.



Section 5-7A-2 - Proceedings to effect consolidation, merger or transfer.

Before such consolidation, merger or transfer shall become effective, the following proceedings must be had and done. The board of directors of each bank affected must pass a resolution stating that such consolidation, merger or transfer is desirable and order the officers of the bank to call a meeting of the stockholders to consider the proposition. Upon the passage of such resolution by the directors, the officers shall mail a notice of such meeting to each stockholder at his last known place of residence, postage prepaid, at least 30 days before the date set for the meeting of stockholders, which notice shall specify the date and place of the meeting and the purpose for which the meeting is to be held. A copy of the resolution must also be forwarded to the superintendent for his information, and he shall investigate the advisability of such consolidation, merger or transfer. On the day of the meeting of the stockholders, a resolution may be prepared setting forth the desirability of the consolidation, merger or transfer of the place of business of such bank, which shall set forth the terms, etc., of such consolidation, merger or transfer and such other matters as the stockholders may see proper, not contrary to law. If a majority of the stock is represented at such meeting and vote in the affirmative for such resolution and the superintendent shall approve all of the proceedings and it is his judgment that the same would be for the best interest of the institution or institutions affected, such resolution shall have the force and effect of consolidating or merging such institution with the other institution, provided such action of the other institution is likewise satisfactorily passed by its stockholders. If the proposition to transfer the place of business from one town or city to the other is affirmatively voted for by a majority of all the stock of the institution and the superintendent, after careful investigation, is of the opinion that it is wise to change or transfer the place of business to another town or city, such transfer shall be made.



Section 5-7A-3 - Certificate of proceedings to be forwarded to Superintendent of Banks.

A certificate of all the proceedings, including a copy of the pertinent portion of the minutes of the meeting of the board of directors at which the resolution under Section 5-7A-2 was passed, the notice which was given to each stockholder and a copy of the minutes of the stockholders' meeting, shall be made and certified to by the president and cashier of the institution under the seal thereof and acknowledged before a notary public as deeds are required to be acknowledged by a corporation and forwarded to the superintendent for his certificate of approval.



Section 5-7A-4 - Issuance of certificate of approval by superintendent.

If the superintendent approves the entire proceedings, he shall issue his certificate of approval in writing, in duplicate, one copy being filed in his office and the other forwarded, along with the certificate, to the official or officials where articles of merger or consolidation would be filed under the business corporation laws of this state, for record at the expense of the institution affected.



Section 5-7A-5 - Examinations; written consent of superintendent to consolidation.

Before approving proceedings to consolidate one such institution with another, the superintendent shall cause to be made an examination of each such institution to determine whether the interests of the depositors, creditors and stockholders of each are protected and that such consolidation is made for legitimate purposes, and his consent or rejection of such consolidation or transfer shall be based upon such examination and investigation. The expense of such examination shall be paid by such institution. No such consolidation shall be made without the written consent of the superintendent.



Section 5-7A-6 - Appeals; applicability of article to branch banks, etc.

If such consent is refused, an appeal may be taken therefrom to the circuit court of the county where such institution is located. This article shall apply to banks having branches and to any branch office thereof in the same way as it applies to other banks.






Article 2 - Conversion of National Banks Into State Banks.

Section 5-7A-20 - Conversion of national bank, etc., into state bank - Procedure.

Any bank organized under the laws of the United States may, by the vote of the stockholders owning not less than a majority of the capital stock of such bank with the approval of the superintendent and upon the payment by it to the superintendent of a fee prescribed by the Banking Board under Section 5-5A-13, be converted into a state bank with any name approved by the superintendent.



Section 5-7A-21 - Conversion of national bank, etc., into state bank - Execution of articles of incorporation and organization certificate; powers of directors, etc.

In case of such conversion, the articles of incorporation and organization certificates may be executed by a majority of the directors of the bank and the certificate shall declare that the owners of a majority of the capital stock have authorized the directors to make such certificate and to exchange or convert the national bank into a state bank. A majority of the directors, after executing the articles of incorporation and the organization certificate, shall have power to execute all other papers and to do whatever may be required to make its organization perfect and complete as a state bank. The shares of any such bank may continue to be for the same amount each as they were before they were converted, and the directors may continue to be directors of the state bank until others are elected or appointed in accordance with the statutes of Alabama.



Section 5-7A-22 - Conversion of national bank, etc., into state bank - Powers and duties of bank, stockholders, officers, etc., upon issuance of certificate.

(a) When the superintendent has given to such bank a certificate that the provisions of this article have been complied with, such bank and all its stockholders, officers and employees shall have the same powers and privileges and shall be subject to the same duties, liabilities and regulations, in all respects, as shall have been prescribed for banks originally organized as banking corporations under the laws of Alabama.

(b) At the time when such conversion of the national bank into a state bank, under the charter of the latter, becomes effective, all the property of the national bank, including all its rights, title and interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest and asset of any conceivable value or benefit then existing, belonging or appertaining to it or which would inure to it, shall immediately, by act of law and without any conveyance or transfer and without any further act or deed, be vested in and become the property of the state bank, which shall have, hold and enjoy the same in its own right as fully and to the same extent as if the same were possessed, held and enjoyed by the national bank.

(c) Upon such conversion becoming effective, the state bank shall be deemed to be a continuation of the entity and of the identity of the national bank and all the rights, obligations and relations of the national bank to or in respect to any person, estate, creditor, depositor, trustee or beneficiary of any trust and in, or in respect to, any executorship or trusteeship or other trust or fiduciary function shall remain unimpaired. The state bank as of the time of the taking effect of such conversion, shall succeed to all such rights, obligations, relations and trusts and the duties and liabilities connected therewith and shall execute and perform each and every such trust or relation in the same manner as if the state bank had itself assumed the trust or relation, including the obligations and liabilities connected therewith. If the national bank is acting as administrator, co-administrator, executor, co-executor, trustee or co-trustee of or in respect to any estate or trust being administered under the laws of this state, such relation, as well as any other or similar fiduciary relations, and all rights, privileges, duties and obligations connected therewith shall remain unimpaired and shall continue into and in said state bank from and as of the time of the taking effect of such conversion, irrespective of the date when any such relation may have been created or established and irrespective of the date of any trust agreement relating thereto or the date of the death of any testator or decedent whose estate is being so administered. Nothing done in connection with the conversion of a national bank into a state bank shall in respect of any such executorship, trusteeship or similar fiduciary relation, be deemed to be or to effect, under the laws of this state, a renunciation or revocation of any letters of administration or letters testamentary pertaining to such relation, nor a removal or resignation from any such executorship or trusteeship or other fiduciary relationship, nor shall the same be deemed to be of the same effect as if the executor or trustee or other fiduciary had died or otherwise become incompetent to act.

(d) Any reference to the national bank in any contract, will or document shall be considered a reference to the state bank unless expressly provided to the contrary in the contract, will or document.



Section 5-7A-23 - Declaration of incorporation.

Before the issuing of such certificate by the superintendent a majority of the directors of such bank shall file in the office of the official or officials with which a certificate of incorporation would be filed under the business corporation laws of this state a declaration of incorporation, which shall show:

(1) The name to be assumed and used by the corporation;

(2) The objects of the corporation, among which shall be the conversion of a national bank with the name and description of the same, into a state bank with all the power and authority that may be exercised by a state bank;

(3) The location of its principal office;

(4) The amount of its total authorized capital and the amount of its paid-in capital;

(5) The name and post-office address of each officer and director;

(6) The time limit, if any, for the duration of the corporation; and

(7) A certificate, acknowledged before a notary public by a majority of the directors of the national bank so converted, that there has been transferred by the national bank, by a vote of the stockholders owning not less than a majority of the capital stock of such national bank, to such state bank into which it is converted, all the property and assets of said national bank.



Section 5-7A-24 - Issuance of stock by state bank.

Such state bank shall have authority to issue to the stockholders of the national bank from which it was converted shares of stock of the same amount and of the same par value as is held by each of said stockholders in such national bank.






Article 3 - Conversion of State Banks Into or Consolidation With National Banks.

Section 5-7A-40 - Authorized; exchange of stock.

Any state bank may, with the consent of the holders of a majority in amount of its stock obtained at a meeting of the shareholders called therefor, be converted or merged into or consolidate with a national bank, in such manner as may, at the time of such conversion, merger or consolidation, be prescribed by the laws of the United States, and the stock of such state bank may be exchanged for stock in such national bank upon such terms as the consenting shareholders may, at the meeting at which the conversion, merger or consolidation is authorized, determine or upon such terms as the holders of a majority of the stock of such state bank may, at any other meeting called for such purpose, determine. All proceedings relating to such a conversion, merger or consolidation shall be conducted in accordance with the requirements of Chapter 2A of Title 10, except that if any provision thereof shall conflict with or be more restrictive than the requirements set forth at 12 U.S.C. §214a then the procedures set forth in such §214a shall govern.



Section 5-7A-41 - Meeting of stockholders for purpose of conversion or consolidation.

All meetings of shareholders, called for any of the purposes provided for in Section 5-7A-40, shall be called by resolution of the board of directors. Notice of such meeting and of the purposes thereof shall be published once a week for four consecutive weeks prior to the date of such meeting in some newspaper with a general circulation in the city, town or village in which the principal place of business of said state bank is located, provided, that newspaper publication may be dispensed with entirely if waived by all the shareholders, and in the case of a merger or consolidation, one publication at least 10 days before the meeting shall be sufficient if publication for four weeks is waived by holders of at least two-thirds of each class of capital stock. The state bank shall send such notice to each shareholder of record by registered mail or by certified mail at least 10 days prior to the meeting, which notice may be waived specifically by any shareholder.



Section 5-7A-42 - Transfer of property of state bank to national bank.

At the time when such conversion of or consolidation or merger by the state bank with a national bank, under the charter of the latter, becomes effective, all the property of the state bank including all its rights, title and interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest and asset of any conceivable value or benefit then existing, belonging or appertaining to it or which would inure to it, shall immediately, by act of law and without any conveyance or transfer and without any further act or deed, be vested in and become the property of the national bank, which shall have, hold and enjoy the same in its own right as fully and to the same extent as if the same were possessed, held and enjoyed by the state bank.



Section 5-7A-43 - Continuation of identity, obligations, etc., of state bank.

Upon such conversion, merger or consolidation becoming effective, the national bank shall be deemed to be a continuation of the entity and of the identity of the state bank and all the rights, obligations and relations of the state bank to or in respect to any person, estate, creditor, depositor, trustee or beneficiary of any trust and in, or in respect to, any executorship or trusteeship or other trust or fiduciary function shall remain unimpaired. The national bank, as of the time of the taking effect of such conversion, merger or consolidation shall succeed to all such rights, obligations, relations and trusts and the duties and liabilities connected therewith and shall execute and perform each and every such trust or relation in the same manner as if the national bank had itself assumed the trust or relation, including the obligations and liabilities connected therewith. If the state bank is acting as administrator, co-administrator, executor, co-executor, trustee or co-trustee of or in respect to any estate or trust being administered under the laws of this state, such relation, as well as any other or similar fiduciary relations, and all rights, privileges, duties and obligations connected therewith shall remain unimpaired and shall continue into and in said national bank from and as of the time of the taking effect of such conversion, merger or consolidation, irrespective of the date when any such relation may have been created or established and irrespective of the date of any trust agreement relating thereto or the date of the death of any testator or decedent whose estate is being so administered. Nothing done in connection with the conversion to or merger or consolidation of a state bank with a national bank, shall, in respect to any such executorship, trusteeship or similar fiduciary relation, be deemed to be or to effect, under the laws of this state, a renunciation or revocation of any letters of administration or letters testamentary pertaining to such relation, nor a removal or resignation from any such executorship or trusteeship or other fiduciary relationship, nor shall the same be deemed to be of the same effect as if the executor or trustee or other fiduciary had died or otherwise become incompetent to act.



Section 5-7A-44 - Rights of dissenting shareholders.

The rights of shareholders of a national bank dissenting from the conversion, merger or consolidation of the bank shall be governed exclusively by the applicable laws of Congress.

A shareholder of a state bank who votes against the conversion, merger or consolidation of that state bank with or to a national bank, or who has given notice in writing to the bank at or prior to such meeting that he dissents from the conversion, merger or consolidation shall be entitled to receive in cash the value of the shares held by him, if and when the conversion, merger or consolidation is consummated, upon written request made to the resulting national bank at any time before 30 days after the date of consummation of such conversion, merger or consolidation, accompanied by the surrender of his stock certificates. The value of such shares shall be determined as of the date on which the shareholders meeting was held authorizing the conversion, merger or consolidation by a committee of three persons, one to be selected by unanimous vote of the dissenting shareholders entitled to receive the value of their shares, one by the directors of the resulting national bank and the third by the two so chosen. The valuation agreed upon by any two of three appraisers thus chosen shall govern; but, if the value so fixed shall not be satisfactory to any dissenting shareholder who has requested payment as provided herein, such shareholder may within five days after being notified of the appraised value of his shares appeal to the superintendent, who shall cause a reappraisal to be made, which shall be final and binding as to the value of the shares of the appellant.

If within 90 days from the date of consummation of the conversion, merger or consolidation, for any reason one or more of the appraisers is not selected as herein provided, or the appraisers fail to determine the value of such shares, the superintendent shall upon written request of any interested party, cause an appraisal to be made, which shall be final and binding on all parties. The expenses of the superintendent in making the reappraisal, or the appraisal as the case may be, shall be paid by the resulting national bank.

The plan of conversion, merger or consolidation, shall provide the manner of disposing of the shares of the resulting national bank not taken by the dissenting shareholders of the state bank.



Section 5-7A-46 - Sections not to affect general or local law, etc.

Except to the extent necessary to give effect to Section 5-7A-45(b), no general or local law or general law of local application shall be deemed to have been modified or repealed by Sections 5-7A-40 through 5-7A-46, and nothing contained herein shall be deemed in any way to change or repeal the provisions of Section 5-2A-7 or 5-5A-20.






Article 4 - Conversion of Savings Institutions Into State Banks.

Section 5-7A-60 - Purpose.

It is the purpose of this article to permit state and federally chartered savings and loan associations and savings banks to convert to state chartered banks with the approval of the Superintendent of Banks for the State of Alabama in accordance with the provisions of this article.



Section 5-7A-61 - Definitions.

As used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) SAVINGS INSTITUTION. A savings and loan association or savings bank organized under the laws of this state or organized under the laws of the United States and having its principal place of business in this state, whether a "capital stock saving institution" which is authorized to issue capital stock, or a "mutual savings institution," shares of which are owned by its members.

(2) RESULTING BANK. The state chartered bank that results from conversion of a savings institution to a state chartered bank pursuant to this article.

(3) SUPERINTENDENT. The Superintendent of Banks for the State of Alabama.

(4) STATE CHARTERED BANK. A bank the same as if such bank were incorporated, chartered and permitted to do business, all as provided in Section 5-5A-1 et seq.

(5) PLAN OF CONVERSION. That written document containing all the information and meeting the requirements as set forth in Section 5-7A-62(1).

(6) APPLICATION FOR CONVERSION. That written application, on a form to be prescribed by the superintendent, which is filed with the superintendent requesting approval of a plan of conversion.

(7) DEPARTMENT. The State Banking Department as provided for and created in Section 5-2A-1.



Section 5-7A-62 - Application to convert charter; written plan of conversion; authorizing resolution; submission to superintendent; fee; tentative approval; vote of stockholders or members; directors; articles of incorporation and bylaws; statement of superintendent's objections; amendment; appeal of disapproval; application to FDIC; final approval and permit.

Any savings institution may apply to the superintendent for permission to convert its charter in order to do business as a state chartered bank in accordance with the following procedures:

(1) The board of directors shall approve a written plan of conversion, the application for conversion and shall adopt an authorizing resolution, all by a vote of a majority of all the directors. The plan of conversion shall include a statement of:

a. The proposed organization and management structure of the resulting bank if the application were approved, and the proposed name under which it would do business as a bank;

b. The method and time schedule for terminating any activities and disposing of any assets which would not conform to the requirements applicable to state chartered banks;

c. The competitive impact of such change, including any effect on the availability of particular financial services in the market area to be served by the resulting bank;

d. Such financial data as may be required by the superintendent to determine compliance with the reserve and liquidity requirements applicable to the resulting bank;

e. Such other information as the superintendent may require; and

f. If the savings institution is a mutual savings institution, shares of which are owned by its members, then the plan of conversion must provide the method and terms for converting the mutual savings institution to a capital stock savings institution provided that such method and terms must comply with and be in accordance with all state and federal laws, procedures and regulations governing the conversion of mutual savings institutions into capital stock institutions.

(2)a. Following approval by the board of directors, the plan of conversion, together with the certified copy of the authorizing resolution adopted by the board, and the application for conversion shall be submitted to the superintendent for tentative approval before being submitted to the stockholders or members of the savings institution.

b. The application for conversion pursuant to this article shall be accompanied by a fee prescribed by the banking board under Section 5-5A-13, payable to the superintendent.

(3) The superintendent shall tentatively approve the plan if he finds that:

a. The public convenience and advantage would be promoted by the conversion;

b. The resulting bank would have an adequate capital structure with regard to its activities and its deposit liabilities would meet the minimum capital requirements for existing state chartered banks under state and federal law; and would meet other applicable state and federal law requirements relating to the safety and soundness of the resulting bank;

c. The proposed conversion would not cause a substantially adverse effect on the financial condition of any bank already established in the primary service area;

d. The proposed officers and directors have sufficient experience, ability and standing to indicate reasonable promise for successful operation of the resulting bank;

e. The proposed name of the resulting bank would not be so similar to that of another bank or other financial institution as to cause confusion; and

f. The schedule for termination of any nonconforming activities and disposition of any nonconforming assets is reasonably prompt, and the plan for such termination and disposition does not include any unsafe or unsound practice.

(4) In the event the superintendent tentatively approves the plan of conversion, such plan shall be submitted to the stockholders or members at an annual meeting or at any special meeting called to consider such plan of conversion. Upon a favorable vote of a majority of the total number of votes eligible to be cast, the plan of conversion shall be adopted. Copies of the minutes of such meeting, verified by the affidavit of the secretary or an assistant secretary, shall be filed with the superintendent within 10 days after such meeting. Such verified copies of the minutes of such meeting shall be presumptive evidence of the holding of such meeting and of the action taken at such meeting. Provided the plan of conversion is adopted at such meeting, the stockholders or members shall elect the directors who shall be the directors of the resulting bank. Said directors must in all respects, both individually and as a group, meet the statutory and regulatory requirements applicable to directors of state chartered banks. Such directors shall then execute new articles of incorporation or amendments to existing articles and two copies of the new bylaws. The directors shall insert in the articles of incorporation the following: "This bank is incorporated by a plan of conversion from a _______ (state or federal savings and loan association, etc.)." All directors of the resulting bank shall execute and acknowledge the articles of incorporation and the bylaws.

(5)a. In the event the superintendent disapproves the plan of conversion for any reason, he shall state his objections to the plan of conversion in writing.

b. The applicant shall have a period of 28 days from the date of the superintendent's written objections to: a) amend the plan of conversion and to resubmit same to the superintendent for approval; or b) appeal such determination by the superintendent in accordance with the provisions of Section 5-5A-8 et seq.

c. There shall be no limit on the number of times the plan of conversion may be amended prior to the time the applicant exercises its right of appeal as provided in subdivision (5)b.

d. The superintendent may disapprove the plan of conversion for any number of reasons, including but not limited to, a determination that such plan of conversion does not meet the requirements of any state, federal or other law; that the approval of such plan of conversion would not be in the best interest of the citizens of the State of Alabama or its banking community; that such savings institution is subject to a cease and desist order or other supervisory restriction imposed by any supervisory authority, insurer or guarantor.

(6) Upon the adoption of the plan of conversion by the stockholders or members, the institution shall apply to the Federal Deposit Insurance Corporation for a commitment for insurance guaranteeing the deposits of the resulting bank.

(7) Upon receipt of written notice of commitment for insurance from the Federal Deposit Insurance Corporation, and further provided all other requirements herein have been met, the superintendent shall issue to the savings institution his final approval of the application for conversion and a permit authorizing it to transact business pursuant to applicable law. The plan of conversion shall not take effect until such final approval and permit have been issued by the superintendent.



Section 5-7A-63 - Resulting bank as continuation of savings institution.

Except insofar as the superintendent requires the converting savings institution to terminate certain activities and dispose of certain assets in order to meet the requirements applicable to state chartered banks, upon the conversion of any savings institution into a state chartered bank, the corporate existence of such savings institution shall not terminate, but such resulting bank shall be deemed to be a continuation of the savings institution so converted, and all property of the converted savings institution including its rights, titles and interests in and to all property of whatsoever kind, character or description, whether real, personal or mixed, and things in action and every right, privilege, interest and asset of any conceivable value or benefit, and all obligations, liabilities, charges, liens, encumbrances, judgments, and claims then existing or pertaining to it or which would inure to or against it, shall immediately by operation of law and without the necessity of any conveyance or transfer and without the necessity of any further act or deed remain and be vested in and continue to be the property or obligation of such resulting bank into which the savings institution has converted. Subject to the laws, provisions and regulations applicable to state chartered banks, such resulting bank shall have, hold, enjoy and be obligated the same in its own right as fully and to the same extent as the same was possessed, held, enjoyed and encumbered by the converting savings institution. All pending actions, and other judicial or administrative proceedings to which the converting savings institution is a party shall not be deemed to have abated or to have been discontinued by reason of such conversion, but may be prosecuted to final judgment or order in the same manner as if such conversion had not occurred, and the resulting bank may continue such action in its corporate name as a state chartered bank, and any judgment or order may be entered for or against it in such corporate name.



Section 5-7A-64 - Maintenance and operation of offices.

Following the conversion of a savings institution to a state chartered bank pursuant to this article, the resulting bank may continue to maintain and operate as banking offices all offices maintained and operated by the savings institution at the time of such conversion.



Section 5-7A-65 - Expansion or branching limited.

Except as provided in Section 5-7A-64, nothing in this article is to be construed, interpreted or applied to allow any existing state chartered bank, any resulting bank or any state chartered bank resulting from a plan of conversion under this article to expand or branch into any place in any manner or by any method not available to state chartered banks prior to enactment of this article.









Chapter 8A - LIQUIDATION OF BANKS.

Article 1 - Solvent Banks.

Section 5-8A-1 - Liquidation of solvent banks.

Any solvent bank may dissolve under the provisions of Alabama law relating to voluntary dissolution of a business corporation provided that the superintendent has given his written approval to such dissolution. The superintendent may require the directors to give bond in an amount fixed by him with surety or sureties to be approved by him, payable to the State of Alabama, for the protection of the superintendent and all other persons interested; provided, however, the amount of any such bond required shall not be greater than the total liability of the bank to its depositors and other creditors. Upon receipt of the written approval of the superintendent of the statutory dissolution procedures, it shall be unlawful for said bank to receive any further deposits.






Article 2 - Insolvent Banks.

Section 5-8A-20 - Proceedings of superintendent before banking board as to defaults or misconduct of bank.

Whenever it shall appear to the superintendent that any bank has violated its charter or any law of the state, or is conducting business in any unauthorized manner, or that the bank may suspend payment of its obligations, or if its capital is impaired and not made good under the requirement of the superintendent within the required time, or if any such bank or an affiliate of such bank as defined in Section 5-3A-1 shall refuse to submit its papers, books, and concerns to the inspection of the superintendent or any examiner, or if any officer thereof shall refuse to be examined on oath touching the conducting of any such bank, or if any such bank shall suspend payment of its obligations, or if from any examination the superintendent shall have reason to conclude that such bank is in an unsound or unsafe condition to transact the business for which it was organized, or that it is unsafe for it to continue business, or if any such bank shall neglect or refuse to observe any order of the superintendent directing or requiring the doing or cessation of any particular thing required to be done or not to be done by law, the superintendent may call a meeting of the Banking Board and submit to the board matters of default or misconduct in the affairs of the bank, of which the bank shall have notice and upon which the bank may be heard in person or by counsel, and if the board or a majority of the board so directs, the superintendent shall forthwith take possession of the property and business of such bank and retain such possession until such bank shall resume business or a receiver is appointed, as provided in this chapter. Notwithstanding the provisions of Section 5-2A-43, for purposes of this section, a quorum of the board shall be a majority of those present and entitled to vote.



Section 5-8A-21 - Liquidation of bank by superintendent without assent of Banking Board.

If a majority of the directors of any bank so request in writing and the bank has violated any of the provisions of the banking laws or is insolvent, the superintendent may take charge of and liquidate the affairs of the bank as provided in this chapter under Section 5-8A-20 without calling a meeting of the Banking Board.



Section 5-8A-22 - Institution of civil action for vacation of charter, liquidation, etc., of bank.

The circuit court of the county in which the principal place of business of the bank is located, sitting without a jury may upon application of the superintendent vacate the charter of a bank, liquidate a bank, or appoint a receiver if the directors of the bank knowingly violate or knowingly permit any of the officers, agents or employees of the bank to violate any of the provisions of this title. No civil action shall be instituted by any other person to vacate the charter of or liquidate or appoint a receiver for any bank except as authorized in Section 5-8A-24.



Section 5-8A-23 - Acquisition of possession of property and business of bank by superintendent; notice to holders of bank assets.

The superintendent shall not take possession of the property and business of any bank under the provisions of this chapter unless requested in writing to do so by a majority of the directors of the bank under Section 5-8A-21 or directed to do so by the Banking Board under Section 5-8A-20. On taking possession of the property and business of any such bank, the superintendent shall give notice of such fact to all banks in this state and other parties or corporations known to be holding or in possession of any assets of such bank.



Section 5-8A-24 - Appointment of receiver to liquidate bank.

The superintendent may under his or her hand and official seal appoint a receiver to liquidate and distribute the assets of any bank taken possession of by the superintendent under the provisions of this chapter, the certificate of appointment to be filed in the office of the superintendent and a certified copy in the office of the probate judge in the county in which the principal office of such bank is located. The receiver may be the Federal Deposit Insurance Corporation or any other agency or corporation created by the United States to act in such capacity or any person selected by the superintendent; provided, however, no examiner shall be appointed receiver of any bank whose books, papers, and affairs the examiner shall have examined within one year next preceding the appointment of such receiver. Any receiver appointed other than the Federal Deposit Insurance Corporation, or any other agency or corporation created by the United States to act in such capacity shall apply for and shall be entitled to an ex parte order confirming his or her appointment as receiver from the receivership court.



Section 5-8A-25 - Passage of title to assets, etc., of banking institution to receiver.

Upon the appointment of a receiver to liquidate a bank, the possession of and title to all assets, business and property of such bank of every kind and nature shall pass to and vest in the receiver without the execution of any instruments of conveyance, assignment, transfer or endorsement.



Section 5-8A-26 - Use of bank examiner's reports as evidence in liquidation proceedings, etc.

In the event the superintendent takes charge of the business and affairs of any bank as authorized in this chapter or in the event a proceeding is instituted to forfeit the charter of any bank, the report of the examiner of such bank on file in the office of the superintendent or a copy thereof duly certified by the superintendent under his official seal, is admissible and may be used as evidence in any court, either by the superintendent, the Banking Board, any member or employee thereof, the receiver or the bank.



Section 5-8A-27 - Application by bank for injunction against acquisition of possession of business and property by receiver or superintendent.

Whenever the superintendent or a receiver has taken charge of the property or business of any bank, such bank may at any time within 10 days after the taking of such possession apply to the receivership court to enjoin further proceedings by the receiver or superintendent; and the court, after citing the receiver and superintendent to show cause why further proceedings should not be enjoined and hearing the allegations and proof of the parties and determining the facts, may, upon the merits, dismiss such application or enjoin the receiver or superintendent from further proceedings and direct him to surrender such business and property to such bank. Any such application for injunction may be heard at any time in the discretion of the receivership court after one day's notice from the time of service of process on the receiver and superintendent. If application is made to enjoin the proceedings of the receiver, the superintendent may intervene and become a party to such action as a matter of right.



Section 5-8A-28 - Creation of liens against bank after possession by superintendent.

After the superintendent has taken possession of the property and business of a bank as provided in this chapter, no judgment lien, attachment lien, or any voluntary lien, except as provided in this chapter, shall attach to any assets of said bank nor shall the directors, officers, employees or agents of such bank have authority to act on behalf of said bank or to convey, transfer, assign, pledge, mortgage, or encumber any assets thereof.



Section 5-8A-29 - Resumption of business of bank.

After the superintendent has taken possession of a bank, the superintendent may permit such bank to resume business upon such conditions as may be approved by him, including an observance of all the requirements of law and making good of all deficits in the previous observance of law.



Section 5-8A-30 - Collection of claims of bank, etc.

Upon taking possession of any of the property and business of any bank, the receiver may collect moneys due to such bank and do such other acts as are necessary to conserve its assets and business, and shall proceed to liquidate the affairs thereof as provided in this chapter. The receiver shall collect all debts due and claims belonging to the bank, whether in this state or in any other state, and may proceed in courts of competent jurisdiction to enforce said claims in this state and in other states. "Claims" shall include any right of action against any surety, fidelity or insurance company, auditor or any past or present officer or director of such bank for mismanagement, violations of laws or regulations or other breach of duty. It shall be the duty of the receiver or his duly authorized agent to satisfy on the proper record all mortgages, judgments, security interests, or other liens held or owned by any insolvent bank that have been paid or satisfied.



Section 5-8A-31 - Subrogation of Federal Deposit Insurance Corporation.

Whenever any bank shall have been closed as provided under the laws of this state, and the Federal Deposit Insurance Corporation shall pay or make available for payment the insured deposit liabilities of such closed institution, the corporation, whether or not it shall have become receiver or liquidator of such closed bank, shall be subrogated to all rights against such closed bank of the owners of such deposits in the same manner and to the same extent as subrogation of the corporation is now or may be hereafter provided for by federal law in the case of the closing of a national bank; provided, that the rights of depositors and other creditors of such closed bank shall be determined in accordance with the applicable provisions of the laws of this state.



Section 5-8A-32 - Sale, etc., of bad debts and property of bank.

The receiver, by making application to the receivership court, may procure an order to sell or compound all bad or doubtful debts and on like order may sell all real and personal property of such bank on such terms as the court shall direct; provided, however, that the receiver shall have the right to ask for a blanket order from the receivership court for the settlement of all debts, claims of any and all nature, and deposits and for the sale of real and personal property wherein no single item exceeds the value of $10,000.00. In all or any of such court proceedings, the bank shall be made a party by proper service of process issued from the court, and the hearing of any such application or petition of the superintendent may be had at any time after the bank has had five days' notice of the application; provided, however, the court may ex parte approve a purchase and assumption transaction as provided for in 12 U.S.C. §1823(e) or a similar transaction authorized by federal law and provided further if notice of the hearing of said application is waived or the allegation of said application is admitted by the bank, no further proof will be required of the allegations of said application and the order may be forthwith granted by the court.



Section 5-8A-33 - Negotiation of loans, granting of security, etc., on behalf of closed bank.

(a) The receiver is authorized to borrow money and pledge the assets of a bank in liquidation for protecting and preserving its assets, for paying secured claims, for aiding in the reorganization or reopening of such bank or for making distribution to depositors and creditors when, in the judgment of the receiver, the borrowing of such funds would be to the interest of the depositors and creditors.

(b) For any loan negotiated under the authority vested by this article, the receiver may execute a note therefor, renew the same from time to time and do all things he considers necessary until the same has been paid. Such note or renewal or any mortgage or contract to be executed for the purpose hereof shall be signed by giving the name of the bank, followed by the words: "In liquidation," "By ________ (the name of the receiver) receiver." Any note or other contract executed for the purpose hereof shall be treated as the obligation of the bank and the holder thereof shall have the character of a creditor of the bank for the amount of any deficiency in the security furnished.

(c) To secure any such loan, the receiver may pledge, mortgage, or grant a security interest in, by appropriate contracts or writings, any or all of the assets, real or personal, in his possession belonging to the bank for whose benefit the loan shall be obtained.

(d) Before closing the proposal to procure the loan, pledge, mortgage, or grant of a security interest in assets under subsections (a) and (c), the same shall be presented to the receivership court by petition, giving the court full information concerning desirability of making the loan and granting a security and such other matters as the receiver may desire, and the court may pass upon such petition with or without notice to the former directors or chief executive officer of the bank involved or to other parties in interest.



Section 5-8A-34 - Loans from and sale of assets to Federal Deposit Insurance Corporation for bank.

With respect to any bank which is now or may hereafter be closed as provided under the laws of this state, the receiver of such bank may borrow from the Federal Deposit Insurance Corporation and furnish any part or all of the assets of said bank to said corporation as security for a loan from same; provided, that where said corporation is acting as such receiver, the order of the receivership court shall be first obtained approving such loan. The receiver, upon the order of the receivership court which may be ex parte, may sell to said corporation any part or all of the assets of such bank. The provisions of this section shall not be construed to limit the power of the receivers to pledge or sell assets in accordance with any existing law.



Section 5-8A-35 - Assumption or rejection of executory contracts by receiver.

The receiver shall assume or reject an executory contract, including an unexpired lease of real or personal property, within 60 days after appointment, but the receivership court may for cause shown extend or reduce the time. Any such contract or lease not assumed or rejected within that time shall be deemed to be rejected. The receiver shall file within 60 days of his appointment, a statement under oath showing which, if any, of the contracts of the bank are executory in whole or in part, including unexpired leases of real or personal property, and which, if any, have been rejected by the receiver. Unless a lease of real or personal property expressly otherwise provides, a rejection of the lease or of any covenant therein by the receiver of the lessor does not deprive the lessee of his estate. A general covenant or condition in a lease that it shall not be assigned shall not be construed to prevent the receiver from assuming the same at his election and subsequently assigning the same; but an express covenant that an assignment by operation of law or the liquidation of a specified party thereto, or of either party shall terminate the lease or give the other party an election to terminate the same is enforceable. A receiver who elects to assume a contract or lease of the bank and who subsequently with approval of the receivership court and upon such terms and conditions as the receivership court may fix after hearing upon notice to the other party to the contract or lease, assigns such contract or lease to a third person, is not liable for breaches occurring after the assignment.



Section 5-8A-36 - Employment of counsel, expert assistants, etc., in liquidation of bank; compensation of assistants, etc.; court approval of liquidation expenses.

The receiver may employ such counsel and procure such expert assistants and advice as may be necessary in the liquidation and distribution of the assets of such bank and may retain such of the officers or employees of such bank as he may deem necessary. The receiver and such assistants as will have charge of any of the assets of the bank may be required to post such security for the faithful discharge of their duties as the receivership court may deem proper. The compensation of assistants and other employees and all expenses of supervision and liquidation shall be fixed by the receiver subject to the approval of the receivership court on notice to such bank.



Section 5-8A-37 - Payment of compensation.

When the compensation for the various parties aiding in the liquidation is fixed and approved, the same shall be paid out of the funds of such bank in the hands of the receiver and shall be a prior charge and lien on the assets of such bank.



Section 5-8A-38 - Deposit of funds collected by receiver.

The money collected by the receiver shall be, from time to time, deposited in one or more banks in this state.



Section 5-8A-39 - Notice for and filing of claims against bank.

The receiver shall cause notice to be given by advertisement in such newspaper as he may direct, once a week for six consecutive weeks, calling all persons who may have claims, but not including deposits or certificates of deposit shown by the books of the bank which shall be a prima facie proven claim against the bank, against such bank to present the same to the receiver and make legal proof thereof at a place and within a time to be specified in the notice, not less than 90 days from the day of the first publication of the notice. The receiver shall mail a similar notice to all persons whose names appear as creditors upon the books of the bank.



Section 5-8A-40 - Preferred claims.

In addition to any other laws of this state or of the United States granting priority, any draft or cashier's check issued and drawn against actual existing value by any bank prior to its failure or closing and given in payment of clearings and any money paid in the usual course of business to any bank in payment of a draft for the bona fide transfer of funds shall be a preferred claim against the assets of the bank, irrespective of whether the fund representing such item or items can be traced and identified as part of such assets or has been intermingled with or converted into other assets of such failed bank.



Section 5-8A-41 - Inventory of assets of bank; filing list of claims.

Upon taking possession of the property and assets of such bank, the receiver shall make an inventory of the assets of such bank in duplicate, and upon expiration of time for rejection of claims, make a full and complete list of claims in duplicate, specifying which claims have been rejected by him. A copy of the inventory and a copy of this list of claims shall be filed in the office of the receiver and one copy of each shall be filed in the office of the clerk of the receivership court. Such inventory and list of claims shall be open at all reasonable times to inspection.



Section 5-8A-42 - Objections to claims; unproven or unclaimed deposits.

Objections to any claim or deposit not rejected by the receiver may be made by any party interested by filing a copy of such objections with the clerk of the receivership court and with the receiver, who shall present the same to the receivership court before the time of the next application to declare a dividend. The receivership court may make proper provisions for unproven or unclaimed deposits.



Section 5-8A-43 - Rejection of claims.

If the receiver doubts the validity of any claims or deposits, he may reject the same and serve notice of such rejection upon the claimant or depositor, either by mail or personally, and an affidavit of service of such notice, which shall be prima facie evidence thereof, shall be filed in the office of the receiver.



Section 5-8A-44 - Actions upon rejected claims; late claims.

Any action upon a claim so rejected must be brought by filing a complaint in the receivership court by the claimant within six months after service of such notice or the same shall be barred. Claims presented and allowed after the expiration of the time fixed in the notice to creditors shall be entitled to share in the distribution only to the extent of the assets in the hands of the receiver at the time such claims are filed, without allowance for previous distribution.



Section 5-8A-45 - Payment of dividends to creditors.

At any time after the expiration of the date fixed for the presentation of claims, the receiver may, out of the funds remaining in his hands after the payment of expenses, declare and pay one or more dividends to creditors, and after the expiration of one year from the first publication of notice to the creditors to present claims, he may declare and pay a final dividend, such dividend to be paid to such persons and in such amounts and upon such notice as may be directed by the receivership court.



Section 5-8A-46 - Final distribution, termination of receivership and dissolution of bank.

Whenever the receiver shall have paid to each and every depositor and creditor of such bank whose claim or claims as such creditor or depositor shall have been duly proven and allowed the full amount of such claims and shall have made proper provision for the unclaimed and unpaid deposits or dividends the receiver shall make application for final settlement including expenses of liquidation, to be approved by the receivership court and shall distribute the balance of any assets remaining ratably to the stockholders. Creditors shall not receive interest after the date of taking of possession by the superintendent. The receiver shall in said final settlement order be directed to file in the office of the judge of probate of the county in which the principal place of business of the bank was located and in the office of Secretary of State a certificate of dissolution and the written approval of the superintendent to such dissolution; and said bank shall thereupon be dissolved. Any unclaimed funds in the hands of the receiver shall be transmitted by him to the State Treasurer to be held as unclaimed property under the provisions of Sections 35-12-20 through 35-12-48.









Chapter 9A - REORGANIZATION OF BANKS.

Section 5-9A-1 - Cooperation of superintendent in reorganization of bank.

Whenever the board of directors or a majority of the stockholders of any bank shall request the superintendent to cooperate in a reorganization of such bank, because of a substantial impairment of the capital of such bank, the superintendent is authorized to do the following:

(1) To make or have made a careful appraisement of the assets of the bank;

(2) If the appraisement shows the capital to be impaired, to charge the stock down to its actual value, if it has any, and if the appraisement shows the stock has no value, to charge off all capital, surplus and undivided profits and thereafter the rights and interests of such stockholders in any of the assets of the bank shall be subordinate to those of the creditors of the bank and the secured depositors to the extent of such security so held by such secured depositor;

(3) If the capital, surplus and undivided profits are not sufficient to take care of all losses, to prorate the remainder of the losses among the various depositors or common creditors;

(4) If found necessary, to set aside such portion of the assets of such bank to be either liquidated or delivered to creditors or depositors who may be disqualified under the law to participate in a reorganization, such portion to be the pro rata share of the assets which such disqualified creditors or depositors would be entitled to receive from the assets of the bank if the same were liquidated;

(5) To prepare a plan for the reorganization of such bank, including provisions for obtaining sufficient funds for capital purposes by the issuance of stock, such stock if necessary to be of different classes; and

(6) To submit such plan of reorganization, when prepared, to the board of directors of such bank which has made request for the cooperation of the superintendent for a reorganization.



Section 5-9A-2 - Submission of reorganization plan to court for confirmation and approval.

After such plan for reorganization has been submitted to the board of directors of the bank so making such request for a reorganization, the directors of such bank by and with the consent of 75 percent in value of the stockholders and 75 percent in value of the common creditors are authorized and empowered to make a report of such plan to the circuit court of the county in which the principal business office of the bank is located, such report to be accompanied by a petition for its confirmation and approval.



Section 5-9A-3 - Publication of reorganization plan.

Upon the filing of such report and petition, the court shall order notice to be given to all parties in interest by publication in some newspaper published in the county where the principal business office of such bank is located once a week for two consecutive weeks, which notice shall set forth substantially the plan of such reorganization and require all parties in interest to appear at a specified time either to consent to or protest against the plan for such reorganization.



Section 5-9A-4 - Hearing upon plan; entry of judgment.

At the time of the hearing of the petition, the court shall hear such legal evidence as may be submitted for and against such petition and plan for reorganization, and if the court is of the opinion it is for the best interest of all parties interested in such bank that the bank be reorganized in accordance with the plan set forth and submitted or in accordance with any modification of such plan determined upon by the court, such court shall so adjudge and enter a judgment fixing the rights of the parties in interest and adjudging that said plan or modification thereof be adopted and confirmed and that said bank be reorganized under and in conformity with such plan or modification thereof.



Section 5-9A-5 - Appeals.

If any stockholder, depositor or creditor shall not be satisfied with such judgment, he may file a notice of appeal to the Supreme Court of Alabama within 42 days from the day of entry of such judgment, provided he shall give security for cost of such appeal and indemnity in an amount to be fixed by the court, conditioned to pay such damages as the stockholders, depositors or creditors may sustain for a wrongful appeal or delay. Any such appeal shall be a preferred case in the Supreme Court and shall be set for hearing at the earliest possible date. If no such appeal is taken, the judgment of the circuit court shall be final, and said bank may lawfully be reorganized in accordance with the plan approved by the court.



Section 5-9A-6 - Manner of reorganization not exclusive.

The plan for reorganization of a bank or banks as provided in this chapter shall not be exclusive and shall not be construed to prohibit or prevent a reorganization of a bank as now permitted under existing laws.






Chapter 10A - BANKING EMERGENCIES AND COMPLIANCE WITH FEDERAL LAWS.

Section 5-10A-1 - Authorization or direction of banks to postpone paying liabilities, segregate deposits and assets, renew loans, etc.

The superintendent with the concurrence of not less than two other members of the Banking Board, or any three members of the Banking Board without action by said superintendent, are hereby authorized and empowered, in addition to all other powers now conferred by law upon the superintendent or the Banking Board, or both, whenever in their judgment the circumstances warrant it, to authorize or direct any and all banks:

(1) To postpone for any length of time the payment of any proportion of deposit or other liabilities, demand and savings account liabilities and certificate of deposit liabilities to any individual, firm, corporation or entity as said state officials may deem necessary and expedient, to be determined by them according to any facts and conditions which in their opinion, for emergency or other reasons, require such action in each particular instance;

(2) To receive deposits to be classified by said state officials under rules and regulations as extended or modified under this chapter from time to time, each class of which shall be segregated from any other class, shall be subject only to such restrictions or limitations, if any, as may be imposed by said state officials and may be invested in such character of investments as may be authorized or approved from time to time by said state officials;

(3) To segregate particular assets for or towards the liquidation and discharge of particular deposit or other liabilities, or any specified percentage thereof, of said bank without proceeding with a receivership liquidation, under such rules and regulations with respect thereto as said state officials may deem proper for the protection of interested parties and, in such cases, to continue the operation of the business; and

(4) To make and renew loans from time to time in the ordinary course of banking business out of any assets available therefor.



Section 5-10A-2 - Promulgation of rules and regulations; requirements of reports, etc., generally.

The superintendent with the concurrence of not less than two members of the Banking Board, or any three members of the Banking Board without action by said superintendent may authorize and empower any bank to act under the provisions of this chapter, and they are empowered to make and adopt such rules and regulations from time to time and to extend, modify, suspend or terminate any part thereof from time to time as they may deem proper for the protection of interested parties and to require such periodical and other reports in detail with respect to operation under such rules and regulations as they may see fit.



Section 5-10A-3 - Declaration of banking holidays; promulgation of emergency rules or regulations.

Whenever, in the opinion of the superintendent it shall be deemed that an emergency exists, the superintendent with the concurrence of not less than two other members of the Banking Board, or any three members of the Banking Board without action by said superintendent, shall be authorized to declare and put into effect a bank holiday for such period as he or they may deem necessary or to promulgate or approve such emergency rules or regulations with respect to banking business, practices and transactions within the state or within any community or locality therein as shall, in his or their opinion, be deemed necessary. Such rules and regulations shall continue in force for such period as may be fixed by him or them in promulgating the same and until modified, suspended or terminated as provided in this chapter.



Section 5-10A-4 - Extension, etc., of banking holiday or emergency rules or regulations.

Any such bank holiday or any such rule or regulation may be extended, modified, suspended or terminated by the superintendent with the concurrence of not less than two other members of the Banking Board or by any three members of the Banking Board without action by said superintendent by signing and filing their written direction to that effect with the superintendent who shall thereupon forthwith proclaim and give effect to the same.



Section 5-10A-5 - Sections 5-10A-1 through 5-10A-4 applicable only in emergencies; duration of emergency action.

The provisions of Sections 5-10A-1 through 5-10A-4 authorize actions to be taken during an emergency. Any action taken pursuant to these sections shall be reported to the Banking Board and shall automatically terminate upon the expiration of 120 days unless such action is approved during that period by a majority of the Banking Board.



Section 5-10A-6 - Operation of banks under federal laws.

Any bank may do any and all things necessary or desirable to permit it to operate under the provisions of any act of Congress of the United States now or hereafter enacted.



Section 5-10A-7 - Payment of expenses of bank operating without receivership liquidation.

Whenever, pursuant to any provision of this chapter, any bank is authorized to do any one or more of the things specified in this chapter without receivership liquidation, its operating expenses, including compensation to officers and employees, shall be payable as a first charge against all of its assets, subject to such proration thereof and such limitations as may be placed thereon from time to time by any rules and regulations made and adopted and extended or modified from time to time as in this chapter provided. Any such rules and regulations may permit any bank to make charges for any banking service performed by it, and it shall be lawful for any bank to charge accordingly for services not in excess of the amount authorized by such rules and regulations.



Section 5-10A-8 - Segregation of assets - Manner of segregation generally; distribution of segregated assets upon receivership liquidation of bank.

Whenever pursuant to any provision of state or federal law or of any rule or regulation by any state or federal authority made or adopted pursuant thereto or whenever pursuant to contractual arrangement any bank is under duty or obligation to segregate particular assets for or towards the liquidation or discharge of particular liabilities or specified percentages of particular liabilities, such assets shall be segregated in such manner as to provide for the pro rata application of the proceeds thereof from time to time to the particular liabilities or percentage of particular liabilities for the purpose of which they are segregated without preference or priority of one liability over another and in accordance with the amounts of such particular liabilities as of the date of such segregation. Upon any receivership liquidation of any bank, the particular assets so segregated and any then remaining proceeds of any thereof shall, subject to expenses of liquidation, be distributable pro rata toward the particular liabilities or percentage of particular liabilities on account of which segregated, with proper adjustment for previous payments therefrom.



Section 5-10A-9 - Segregation of assets - Manners of segregation.

Whenever pursuant to any provision of state or federal law or of any rule or regulation by any state or federal authority made or adopted pursuant thereto, or whenever pursuant to contractual arrangement any bank is under duty or obligation to segregate particular items or assets separate and apart from other items or assets, the same may be either segregated specifically and in kind in the possession of the bank but commingled within the class or amount for the purpose of which they are segregated, or converted into a deposit account separate from any general or other deposit account of such bank with a Federal Reserve Bank or branch thereof, created and organized under an act of Congress of the United States approved December 23, 1913, known as the Federal Reserve Act, as amended, or with any governmental agency hereafter created by act of Congress of the United States authorized to receive such deposit accounts but commingled in such account within the class or amount for the purpose of which such deposit is made, or converted into a deposit account separate from any general or other deposit account of such bank with any one or more other banks or with any one or more banks doing business outside of the state and members of the Federal Reserve System or any governmental agency hereafter created by act of Congress of the United States authorized to receive such deposit accounts but commingled in such account within the class or amount for the purpose of which such deposit is made, or either or any one or more of the foregoing. Any such segregation shall be sufficient if made in any one or more of the manners above specified at or as of the close of business on any banking day.



Section 5-10A-10 - Segregation of assets - Commingling of items in classes of deposits.

Within any class of deposits in any bank for the purpose of which class particular assets are segregated, the separate items may be mingled and commingled.



Section 5-10A-11 - Segregation of assets - Adjustments; identification of segregated items.

Whenever any bank is required to segregate particular assets under any rule or regulation promulgated or extended or modified under this chapter, it shall accomplish such segregation as promptly as reasonably possible and shall at and as of the close of business on each banking day adjust such segregation to the additions thereto and withdrawals therefrom in accordance with rules and regulations promulgated, extended or modified from time to time under this chapter. Transfer orders as of the close of business each banking day shall be sufficient for the purposes of any such segregation or adjustment thereof. Any segregation made in accordance with the provisions of this chapter or in accordance with any rule or regulation promulgated, extended or modified under this chapter shall be sufficient identification of the items included in such segregation for all purposes.



Section 5-10A-12 - Discharge of deposits of script, clearinghouse certificates or emergency currency.

Any deposit of script, clearinghouse certificates or emergency currency in any form or of any order on any such deposit shall be dischargeable in whole or in part either in kind or in legal tender of the United States of a value no greater than the current exchange value of the script, clearinghouse certificates or emergency currency originally deposited at the time of the payment at the option of the bank accepting such deposit. Any other deposit shall be dischargeable when and as entitled to payment thereof or on account thereof only in legal tender of the United States as fixed by the laws of the United States in force and effect at the time of payment thereof or of payment on account thereof.



Section 5-10A-13 - Issuance and reissuance of script, clearinghouse certificates or emergency currency.

The superintendent with the concurrence of not less than two other members of the Banking Board, or any three members of the Banking Board without action by said superintendent may from time to time authorize any bank singly or by groups, to issue and reissue from time to time script, certificates, clearinghouse certificates or emergency currency in such form, under such restrictions and conditions, entitled to such lien on specific security therefor or without such lien and entitled to such rights and privileges as said state officials may authorize, approve or direct. The issue and reissue thereof shall be lawful and subject to no civil or criminal penalties or interest charges or taxation or additions of any kind thereto, notwithstanding any contrary provisions of the laws of this state.



Section 5-10A-14 - Issuance of notes or certificates of indebtedness as evidence of compensation for services or labor during banking emergency.

Where a banking emergency has been proclaimed by the superintendent and until such time as such emergency is declared to have ended by proclamation of the superintendent, it shall be lawful for the state or any political subdivision thereof and for merchants, manufacturers, public utilities and other business establishments in this state, whether conducted by an individual or individuals or under corporate charter, with the approval of the superintendent to issue as evidence of compensation for services or labor notes or certificates of indebtedness to their employees in convenient denominations, payable not more than 90 days after such proclamation shall be made, and none thereof shall be subject to any civil or criminal penalties or interest charges or taxation or additions thereto of any kind notwithstanding any contrary provisions of the laws of this state. The right of the state or any political subdivision thereof to issue notes in anticipation of the collection of taxes under any law now in force and effect shall not be impaired or affected by the provisions of this section.



Section 5-10A-15 - Authorization and approval of reorganization of bank without receivership liquidation.

The superintendent with the concurrence of not less than two other members of the Banking Board or any three members of the Banking Board without action by said superintendent are hereby further authorized and empowered to approve and authorize any bank to reorganize its business and affairs, without receivership liquidation, to such extent as may be deemed by them proper, and any reorganization so approved and authorized shall be lawful and effective; provided, that in no case shall the paid-in capital stock be permitted thereby to be reduced below the minimum amount now required by law.



Section 5-10A-16 - Compliance with chapter, federal laws, etc., not to entail liability.

No bank nor any surety or guarantor of any bank shall suffer any penalty or liability for damages or increase of liability or be in default, nor shall any maker, endorser, guarantor or other party or person be released from liability or obligation or be in default by reason of a bank's compliance with any action of any state official authorized or ratified by this chapter or compliance with any act of Congress of the United States now or hereafter enacted or with any rule or regulation promulgated by duly constituted officials of the United States.



Section 5-10A-17 - Officers not to incur liability or penalties for compliance with orders of superintendent, federal laws, etc.

No public officer or surety on his official bond shall suffer any penalty or liability for damages or increase of liability or be in default by reason of any failure on his part to perform any act or duty where such failure is due to compliance by any bank with any order or requirement of the superintendent or the Banking Board authorized or ratified by this chapter or with any act of Congress of the United States now or hereafter enacted or with any rule or regulation promulgated by duly constituted officials of the United States.






Chapter 11A - REGULATION OF TRUST BUSINESS OF BANKS AND TRUST COMPANIES.

Article 1 - General Provisions.

Section 5-11A-1 - Amenability of trust companies to banking laws; use of word "trust" in corporate name generally; operation of trust departments, etc., by banks.

All corporations organized and operating as trust companies shall have the word "trust" as a part of their corporate names, shall be amenable to the general banking laws of the state insofar as said laws are applicable to trust companies and not in conflict with the provisions of this chapter and shall be examined by the superintendent as state banks are examined. The word "trust" need not be a part of the corporate name of any corporation now or hereafter organized under the laws of this state to do a banking business and all such banks, although the word "trust" is not a part of their corporate names, shall have the right to operate and conduct a trust department, become trustees for any purpose, be appointed and act as executors, administrators, guardians and receivers and do any business and exercise any powers incident to the business of trust and banking companies doing banking business after the board of directors of the corporation shall have adopted an appropriate resolution and obtained the written approval of the superintendent authorizing the conduct and operation of a trust department, and a copy of such resolution and written approval certified to by the president and cashier of such bank under the corporate seal of such corporation shall have been filed in the office where the certificate of incorporation of the bank has been filed.



Section 5-11A-1.1 - Branching of trust companies; branching of out-of-state trust companies; reciprocity; cooperative agreements.

All corporations organized under this chapter shall have the right to establish offices in the same manner as a bank may establish branches under this title. At the discretion of the superintendent, out-of-state trust companies and out-of-state banks may also establish offices in this state in the same manner as out-of-state banks may establish branches in this state provided the superintendent determines that reciprocity exists so that an Alabama bank or trust company could establish a similar office under substantially equivalent requirements in the home state of the out-of-state bank or trust company. The superintendent may enter into cooperative, coordinated, and information-sharing agreements with any other bank supervisory agencies with respect to the establishment, acquisition, periodic examination, or other supervision of any office in this state of an out-of-state bank or trust company or any office of an Alabama state-chartered bank or trust company in any host state, and the superintendent may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over the bank or trust company.



Section 5-11A-2 - Written approval of superintendent to conduct trust business.

No bank shall have the right to operate or conduct a trust department or become a trustee or a fiduciary without having received the prior written approval of the superintendent and otherwise complied with Section 5-11A-1, even though the certificate of incorporation of the bank might contain language covering such authority.



Section 5-11A-3 - Capital stock requirements for trust companies.

No trust company hereafter organized under the laws of Alabama shall have total initial capital accounts actually paid in of less than $1,000,000.00.



Section 5-11A-4 - Use of word "trust" in designation or name of entity.

Except in the case of any entity which is organized and operating under the laws of Alabama, other states, or the United States as a trust company or as a combined bank and trust company and which has complied with the requirements of Sections 5-11A-1 and 5-11A-3 or with similar laws of other states or of the United States, no firm, partnership, limited liability company, corporation, or other entity shall use the word "trust" or a word or words of similar meaning in any foreign language as a part of its designation or name or in connection with its business if such use of the word "trust" or word or words of similar meaning in any foreign language is likely to give the impression that the entity is lawfully organized and operating as a bank or trust company or would otherwise mislead or confuse the public regarding the lawful business of the entity. Any violation of this section shall subject the party chargeable therewith to a penalty of five hundred dollars ($500) for each day, with a maximum amount of fifty thousand dollars ($50,000), during which such violation is committed or repeated. Such penalty may be recovered by the superintendent by an action instituted for that purpose, and, in addition to the penalty, such violation may be enjoined and the injunction enforced as in other cases. If the directors, officers, or those persons performing similar functions as corporate directors or officers of any entity knowingly and willfully violate or knowingly and willfully permit any of the officers, agents, employees, or those persons performing similar functions of the entity to violate any of the provisions of this section, each and every such director, officer, or person engaging in such knowing and willful violation or knowing and willful permission shall be liable in his or her personal and individual capacity for all damages which the entity or any other person shall have sustained in consequence of such violation.



Section 5-11A-5 - Deposit of security for operation of trust business - Amount required and form; charges against deposit.

Any corporation organized and operating as a trust company or as a bank authorized by law to do a trust business may deposit with the State Treasurer or elsewhere United States bonds, bonds, notes or debentures of any federal agency such as a federal land bank, banks for cooperatives, Farm Home Administration, Federal National Mortgage Association, etc., Alabama bonds, bonds of any city or county in the State of Alabama or mortgages which are first liens on real estate, worth in each case double the face of the mortgage, situated in this state, to an amount not less than $25,000.00, and may increase said deposit from time to time or reduce the same to an amount not less than $25,000.00, or may withdraw the deposit entirely, provided such trust companies or banks have made final settlement and accounted for all assets in their possession and under their control by reason of any appointment under this chapter. Immediately upon the appointment of any bank or trust company to act as guardian, administrator, executor, receiver or trustee or other fiduciary by the judge of any court in this state, under Section 5-11A-9, said judge shall certify such appointment under his seal of office to the State Treasurer, giving the name and amount of assets of the estate or cestui que trusts; and, upon receipt of said certificate, the State Treasurer shall charge against any deposit the liability under said appointment.



Section 5-11A-6 - Deposit of security for a operation of trust business - State Treasurer to decline certain bonds or securities.

The State Treasurer shall decline to receive bonds or other securities of a market value less than par and may, in his discretion, decline to receive any bonds or other securities that he considers unsafe or unsuitable for the purpose.



Section 5-11A-7 - Deposit of security for a operation of trust business - Certificate of deposit; purpose.

The State Treasurer shall, from time to time, furnish the company making such deposit with a proper certificate showing the fact of the deposit and containing an exact description of the bonds or other securities deposited. Such deposit is to secure the payment of all liabilities of the company making the deposit as a guardian, administrator, executor, receiver, trustee or other fiduciary under appointment of any court of this state where the company has claimed exemption from giving bond by reason of having this deposit, and all such liabilities shall constitute a first claim on said bonds or other securities deposited as against all other liabilities of said company.



Section 5-11A-8 - Sale of bonds or securities for satisfaction of judgment against trust company.

When any person, firm or corporation has established by final court proceedings a claim against said company to secure which said bonds or other securities were deposited and said claim is not paid within 30 days by said company, the State Treasurer shall proceed forthwith to sell a sufficient number of said bonds to pay the judgment against said company and pay said judgment by paying the amount to the proper official of the court wherein said judgment exists.



Section 5-11A-9 - Exemption of trust companies, etc., acting as administrators, etc., from bond requirement.

Any trust company or bank which is authorized by law to act as a guardian, administrator, executor, receiver or trustee, except as may be otherwise provided in this code for the administration of the affairs of war veterans, under appointment of any court of this state, and which maintains the deposit provided for in Section 5-11A-5, shall be entitled as a matter of right to exemption from giving bond before receiving authority to act in any of the above capacities, provided its aggregate liabilities, to secure which said bonds or other securities are deposited, do not exceed five times the par value of said securities. When such company desires exemption from giving any such bond, it shall file with the officer who would otherwise require such bonds a sworn statement showing the amount in value of the bonds or other securities on deposit with the State Treasurer, and that the liabilities of the company protected by such deposit do not exceed five times the par value of said bonds or other securities, together with a certificate from the State Treasurer showing the amount of such deposit.



Section 5-11A-10 - Withdrawal of bonds or securities from deposit with trustees.

All trust companies organized under the laws of this state which are now required by their charters to keep on deposit with trustees any bonds, stocks or other securities to be held subject to the payment of any judgment which may be rendered against said companies may, upon making a deposit of securities in accordance with the provisions of Section 5-11A-5 withdraw from the custody of said trustees said bonds, stocks or other securities so deposited with said trustees and shall not thereafter be required to maintain any such deposit with trustees, any provisions of the charter of said companies to the contrary notwithstanding.



Section 5-11A-11 - Interest on bonds or securities deposited with Treasurer payable to trust companies.

The interest falling due from time to time on bonds or other securities on deposit with the State Treasurer in accordance with Section 5-11A-5 shall be payable to the corporation depositing such bonds or other securities, and the Treasurer may send to such corporation a reasonable time before each interest period the coupons or interest note representing the interest to become due at such interest period.



Section 5-11A-12 - Trust company authorized to purchase its own securities in fiduciary capacity.

A trust company or other financial institution with fiduciary powers may, in its fiduciary capacity, purchase bonds or other securities underwritten or otherwise distributed by the financial institution or by a syndicate which includes the financial institution or an affiliate of the financial institution, provided such purchase is otherwise prudent and not prohibited by the instrument governing the fiduciary relationship. The provisions of this section shall apply to purchases of bonds or other securities made at the time of the initial offering thereof or at any time thereafter.






Article 2 - Transfer of Fiduciary Accounts.

Section 5-11A-30 - Transfer between related institutions.

Absent written objection from the Superintendent of the State Banking Department, a bank, trust company or trust department (hereinafter to be known as the "transferor") may transfer one or more fiduciary accounts administered by such bank, trust company or trust department to another bank, trust company or trust department (hereinafter to be known as the "transferee"); provided, however, that the transferor and transferee banks are related institutions, as that term is hereinafter defined in Section 5-11A-36, and that the transferee bank has trust powers.



Section 5-11A-31 - Approval of superintendent.

Approval of the superintendent shall be deemed granted in the absence of written objection from the superintendent within 10 days after receipt by the superintendent of written notice from the transferor bank of the proposed transfer.



Section 5-11A-32 - Notice of transfer.

(a) Within 30 days after the date of the transfer of the fiduciary accounts, the transferor shall send written notice by first class mail to the last known address (as then set forth on the records of the transferor, or if not set forth, as may be determined by the transferor in the exercise of reasonable diligence) of the following persons or entities:

(1) For employee benefit plans, to the plan sponsors.

(2) For individual retirement accounts and retirement accounts for the self-employed, to the account owners.

(3) For agency and escrow accounts, to the principals.

(4) For securities for which a transferor bank serves as trustee, registrar, transfer agent or paying agent, to the issuers.

(5) For revocable trusts under agreement, to the settlors.

(6) For irrevocable trusts under agreement, to any co-fiduciary, to the settlor, to each current income beneficiary who is an adult, and if a current income beneficiary is a minor, to a parent of the minor with whom the minor resides or to the conservator or guardian of the minor. For purposes of this subsection, "current income beneficiary" means a person currently entitled to income from a trust or a person to whom the trustee, in the trustee's discretion, may currently pay principal or income.

(7) For testamentary trusts, to the persons notified under subsection (6) of this section.

(8) For conservatorships, to any co-fiduciary, to the protected person for whom the conservatorship was created, or if the conservatorship was created for a minor, to a parent of the minor with whom the minor resides or to the guardian of the minor.

(9) For guardianships, to any co-fiduciary, to the minor or legally incapacitated person for whom the guardian was appointed if the ward is at least 14 years of age.

(10) For probate estates, to any co-fiduciary, to the surviving spouse, if any, and to those persons notified pursuant to subsection (7) of this section.

(11) For corporate trust indentures, to the issuer of the securities subject to each indenture; provided, however, that notwithstanding the foregoing, the transferor may, if it deems it appropriate, comply with any notice procedures contained in the trust indenture instrument with respect to succession of trustees.

(12) For fiduciary accounts not listed in above subsections (1) through (11), to such persons as the transferor sent its last report of the status of the account.

(b) For purposes of this article, notice shall be deemed effective when mailed by the transferor. Should the transferor learn after the expiration of 30 days from such transfer that through inadvertence, error, neglect or otherwise, notice was not mailed as herein provided, delayed notice may be given in the manner set forth herein. The recipient of such notice shall then have 30 days to object to the transfer as provided in Section 5-11A-33.



Section 5-11A-33 - Objection to transfer; hearing on objection; appointment of related institution as agent.

(a) Any person given notice pursuant to Section 5-11A-32 may file a written objection to the fiduciary transfer with the Superintendent of the State Banking Department, stating grounds for objection, within 30 days of receipt of notice of the transfer by the person notified pursuant to Section 5-11A-32. The transferor shall then have 30 days to either:

(1) Abandon the transfer of fiduciary accounts to which objection was given and hold such transfer for nought, or

(2) Apply to the State Banking Department for a hearing on the merits of the objection to transfer. After such hearing, the State Banking Department shall either approve or deny the transfer.

(b) Nothing herein shall preclude the transferor from appointing a related bank, trust company or trust department as its agent for the performance of any and all fiduciary obligations as provided in Section 5-11A-37.



Section 5-11A-34 - Filing of affidavit in office of judge of probate; filing of notice of abandonment.

(a) Within a reasonable time after the date of a transfer of the fiduciary accounts in accordance with the procedures set forth in Sections 5-11A-32 and 5-11A-33, the transferor shall file an affidavit in the office of the judge of probate of the county in which the main office of the transferor is located; and from time to time, the transferor may file a copy of such affidavit in the office of the judge of probate in such other counties as the transferor may deem appropriate. Such affidavit shall set forth the names and addresses of the transferor and transferee, such identification of the fiduciary accounts transferred as the transferor may deem appropriate, and such other information as the transferor may deem desirable.

(b) In the event that notice of objection to the transfer is received by the transferor after the filing of record of the original affidavit with respect to the transfer; and in the event that pursuant to Section 5-11A-33, such transfer is abandoned, the transferor shall promptly file notice of such abandonment in the office of the appropriate judge of probate.



Section 5-11A-35 - Substitution of transferee bank, trust company or trust department as fiduciary; effect.

If a bank, trust company or trust department completes a fiduciary transfer, the bank, trust company or trust department to which such fiduciary accounts have been transferred shall be automatically substituted as the fiduciary of all the accounts so transferred without further action and without any order or decree by any court or public officer; and without such transfer being treated or considered as a resignation by the transferor as a fiduciary; and such transferee bank, trust company or trust department shall have all the rights, duties, responsibilities, obligations and liabilities, financial or otherwise, of such transferor bank with respect to such accounts. A bank, trust company or trust department which completes a fiduciary transfer shall be relieved as fiduciary without an accounting and without any order or decree of any court or public officer, and prospectively shall have no continuing duties, responsibilities, obligations or liabilities, financial or otherwise, with respect to the accounts transferred. Such transfer shall not, however, relieve the transferor bank of liability it may have incurred for action or inaction prior to the transfer, nor shall it impose liability on the transferee for action or inaction of the transferor prior to the transfer. No such transfer shall constitute a relinquishment of trust powers by the transferor bank.



Section 5-11A-36 - "Related" defined.

A transferor bank, trust company or trust department is "related" to a transferee bank, trust company or trust department if:

(1) Such transferee controls the transferor;

(2) Such transferor controls the transferee;

(3) The same entity controls, directly or indirectly, the transferor and the transferee;

(4) A majority of the directors of the transferor are directors of the transferee; or

(5) A majority of the directors of the transferee are directors of the transferor.

"Control" and "controls" as used herein shall mean the ownership of a majority of the voting shares of another bank, trust company or of the bank operating such trust department.



Section 5-11A-37 - Appointment of agent.

Regardless of objection to any fiduciary transfer as provided in Section 5-11A-33 and the outcome thereof, and notwithstanding any procedure under this article, any bank may appoint a related bank, trust company or trust department as its agent for the performance of all acts, obligations and responsibilities of the bank with respect to any fiduciary account. In such an event, the appointing bank shall remain fully responsible and liable with respect to all actions of the related bank, trust company or trust department as if performed by the appointing bank itself. No such agency relationship shall:

(1) Be deemed an impermissible delegation of responsibility or duty by the appointing bank;

(2) Constitute a resignation or disqualification of the appointing bank as fiduciary or relinquishment of trust powers by the appointing bank; or

(3) Require the consent of any person, entity, court or other governmental authority.









Chapter 12A - ADMINISTRATION, ETC., OF COMMON TRUST FUNDS.

Section 5-12A-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) TRUST INSTITUTION. Any state bank, any national bank or any trust company authorized to act in a fiduciary capacity in this state and under the supervision of the Comptroller of the Currency of the United States or the Federal Reserve System, or the Superintendent of Banks of the State of Alabama.

(2) AFFILIATED TRUST INSTITUTION. A trust institution which, together with one or more other trust institutions, are each owned or controlled by a bank holding company which is under the supervision of the Board of Governors of the Federal Reserve System.

(3) OWNED OR CONTROLLED. The ownership by a bank holding company of stock possessions of at least 80 percent of the voting power of all classes of stock and at least 80 percent of each class of the nonvoting stock (other than nonvoting stock which is limited and preferred as to dividends) of the trust institution.

(4) FIDUCIARY. Any trust institution or person acting in the capacity of executor, administrator, administrator with the will annexed, administrator de bonis non, guardian, testamentary trustee, trustee appointed by any court and trustee, agent or custodian under any written agreement, declaration or instrument of trust, either solely or together with others.

(5) COMMON TRUST FUND. A fund established, maintained and administered pursuant to the requirements of this chapter by a trust institution exclusively for the collective investment and reinvestment of moneys contributed thereto by such trust institution in its capacity as a fiduciary or cofiduciary or by an affiliated trust institution in its capacity as a fiduciary or cofiduciary.

(6) ESTATE OR ESTATES. Such term shall include any trust, estate or fund administered by a trust institution in a fiduciary capacity.

(7) PARTICIPATION. The interest of a participating trust in the common trust fund.

(8) PARTICIPANT. Any trust, estate or fund administered by a trust institution in a fiduciary capacity having a "participation."

(9) SECURITY OR SECURITIES. Such term shall include all types of property in which the trust institution is authorized to invest the assets of the common trust fund.



Section 5-12A-2 - Trust institutions may establish, etc., common trust funds.

Any trust institution may establish, maintain and administer one or more common trust funds.



Section 5-12A-3 - Investments by trust institutions.

Any trust institution, in its capacity as fiduciary or cofiduciary, whether such fiduciary capacity arose before or was created after July 8, 1943, may invest funds which it lawfully holds for investment in such capacity in interests or participations in one or more common trust funds, if such investment is not prohibited by the instrument, judgment, decree or order creating the fiduciary relationship and if, in the case of cofiduciaries, the trust institution procures the consent of its cofiduciary or cofiduciaries to such investment.



Section 5-12A-4 - Common trust fund plan.

Each common trust fund shall be established and maintained in accordance with a written plan (referred to herein as the plan) approved by resolution of the board of directors of the trust institution and approved in writing by competent legal counsel. The plan shall provide that the common trust fund shall be administered under the laws of this state and of the United States and in conformity with the rules and regulations promulgated from time to time under authority of such laws and shall contain full and detailed provisions, not inconsistent with the provisions of this chapter, as to the manner in which the common trust fund is to be operated, the investment powers with respect to the common trust fund, the allocation and apportionment of income, profits and losses, the terms and conditions governing the admission or withdrawal of investments or participations in the common trust fund, the auditing and settlement of accounts of the trust institution with respect to the common trust fund, the basis and method of valuing securities in the common trust fund, the basis upon which the common trust fund may be terminated and such other matters as may be necessary to define clearly the rights of participants in the common trust fund. A copy of the plan shall be available at the principal office of the trust institution for inspection during all regular business hours to any person having an interest in a participation in the common trust fund. The plan may or may not provide for the amortization of the premium upon bonds or other obligations, the disposition of discounts and profits and the allocation of the same to principal or income accounts or the apportionment of the same between principal and income accounts, the establishment and maintenance of a reserve out of current interest from mortgage investments against which realized losses on mortgages may be charged and other like matters. The provisions of the plan shall control all participants therein and the rights and benefits of all persons interested in such participations as beneficiaries or otherwise.



Section 5-12A-5 - Amendment of plan.

The plan may be amended from time to time by the fiduciary with the approval of the board of directors of the trust institution. Any such amendment shall be filed with the original plan, together with a certified copy of the resolution of the board of directors of the trust institution approving the same.



Section 5-12A-6 - Control of investments by instrument under which trust institution acts.

If the instrument under which a trust institution acts as fiduciary, whether such fiduciary capacity arose before or is created after July 8, 1943, shall either expressly or by its silence limit or restrict the investment of moneys of the estate and securities to the class authorized by law as legal investments, the trust institution may, in its capacity as sole fiduciary or with the consent of any person acting with it in a fiduciary capacity, invest and reinvest moneys of the estate in any such common trust fund maintained by the trust institution or by an affiliated trust institution, provided, the securities composing such fund consist solely of securities of the class authorized as legal investments for funds held by a fiduciary. If the instrument under which the trust institution acts as fiduciary, whether such fiduciary capacity arose before or is created after July 8, 1943, shall authorize investments of moneys of the estate in a common trust fund or in investments other than those designated by law as legal investments or shall authorize the trust institution, either alone or in conjunction with any person acting with it in a fiduciary capacity, to exercise its or their discretion with respect to the investment of moneys of the estate, the trust institution may, in its capacity as sole fiduciary or with the consent of any person acting with it in a fiduciary capacity, invest and reinvest moneys of the estate in any such common trust fund maintained by it or by an affiliated trust institution. Any such common trust fund consisting solely of moneys of estates contributed thereto by the trust institution pursuant to authority contained in any such instrument creating the fiduciary capacity to invest moneys of the estates in a common trust fund or in investments other than legal investments or pursuant to such discretionary powers with respect to the investment of moneys creating the fiduciary capacity may be composed of investments other than those of the class designated by law as legal investments for funds held by fiduciaries. In order to determine whether the investment of funds received or held by a trust institution as fiduciary in a participation in a common trust fund is proper, the trust institution may consider the common trust fund as a whole and shall not, for example, be prohibited from making such investment because any particular asset is nonincome-producing.



Section 5-12A-7 - Investment of estate moneys in fund; withdrawals.

The trust institution shall invest the moneys of an estate (whether the estate is administered by such trust institution or by an affiliated trust institution) in such common trust fund by adding the same thereto and by apportioning a participation therein to such estate in the proportion that the moneys of the estate added thereto bears to the aggregate value of all the securities of such fund at the time of such investment, including in such securities the moneys of the estate so added. The withdrawal of a participation of such common trust fund shall be on the basis of its proportionate interest in the aggregate value of all the securities of such fund at the time of such withdrawal, as hereinafter provided. The participating interest of any estate in such common trust funds may, from time to time, be withdrawn in whole or in part by the trust institution administering the estate and shall be withdrawn within a period of three months following the written request to do so of any person acting with the trust institution administering the estate in a fiduciary capacity. Funds for the purpose of any withdrawal shall be made promptly available by the trust institution through sale of securities of the common trust fund. Upon such withdrawals, the trust institution may make distribution in cash or ratably in kind or partly in cash and partly in kind; provided, that all such distribution as of any one time shall be made on the same basis.



Section 5-12A-8 - Record of fiduciary accounts owning interest in fund; extent of interest.

The trust institution shall designate clearly upon its records the names of the fiduciary accounts which own a participation in the common trust fund and the extent of the interest of such fiduciary accounts therein. No fiduciary account owning or holding an investment or participation in a common trust fund shall be deemed to have individual ownership of any asset in such common trust fund, but should be deemed to have only a proportionate undivided interest in the common trust fund.



Section 5-12A-9 - Annual audit.

At least once during each period of 12 months, the trust institution shall cause an audit to be made of the common trust fund by an auditor or auditors responsible only to the board of directors of the trust institution. The report of such audit shall include a list of the investments comprising the common trust fund at the time of the audit, which shall show the valuation placed on each item as of the date of the audit, a statement of purchases, sales and any other investment changes and of all income and disbursements during the period to which the audit relates. The period of the first audit shall commence with the establishment of the common trust fund, and each succeeding audit shall commence at the end of the period covering the preceding audit. The reasonable expense of any such audit may be charged to the common trust fund, and a copy of such audit shall be available at the principal office of the trust institution for inspection during all regular business hours to any person having an interest in a participation in the common trust fund; provided, that the trust institution shall be required to furnish a copy of such audit to any person having a share in the investments of the common trust fund without expense to such person should the interested person request a copy of such audit.



Section 5-12A-10 - Quarterly valuation of securities in fund.

No less frequently than once during each period of three months, the trust institution administering a common trust fund shall determine the value of the securities in the common trust fund as of the dates set for the valuation thereof. No participation shall be admitted to or withdrawn from the common trust fund, except (i) on the basis of such valuation and (ii) as of such valuation date.



Section 5-12A-11 - Management and control of fund; ownership of assets.

The trust institution shall have the exclusive management and control of each common trust fund administered by it and the sole right at any time to sell, convert, exchange, transfer or otherwise change or dispose of the assets comprising the same. The ownership of such assets shall be solely in the trust institution as fiduciary and shall be considered as assets held by it as fiduciary. A trust institution shall not invest any of its own funds in a common trust fund administered by it or by an affiliated trust institution; and, if the trust institution, because of a creditor relationship or any other reason, acquires any interest in a participation in such common trust fund, the participation shall be withdrawn on the first date on which such withdrawal can be effected; however, in no case shall an unsecured advance to a participant until the time of the next withdrawal be deemed to constitute the acquisition of an interest by a trust institution. A trust institution may charge a fee for the management of a common trust fund administered by it; provided, that the fractional part of such fee proportionate to the interest of each participant shall not, when added to any other compensations charged by the trust institution or by an affiliated trust institution to the participant, exceed the total amount of compensations which would have been charged to said participant if no assets of said participant had been invested in participations in the common trust fund.



Section 5-12A-12 - Mistakes in administration of fund.

No mistake made in good faith and in the exercise of due care in connection with the administration of a common trust fund shall be deemed to be a violation of this chapter or of any rules or regulations issued pursuant thereto if promptly after discovery of the mistake the trust institution takes whatever action may be practical in the circumstances to remedy the mistake.



Section 5-12A-13 - Administration, etc., of common trust funds differing from funds permitted by this chapter.

Nothing contained in this chapter shall prohibit a trust institution, when it acts in accordance with specific authority contained in the instrument or instruments under which the trust institution acts, from establishing, maintaining, administering and investing in, without regard to the requirements and limitations of this chapter, one or more common trust funds differing from the common trust funds expressly permitted by this chapter.



Section 5-12A-14 - Accountings.

Unless ordered by a court of competent jurisdiction, a trust institution administering a common trust fund shall not be required to render a court accounting with regard to such fund, but it may file returns and make accountings in the same manner and for the same purposes as is provided by law for other fiduciaries.



Section 5-12A-15 - Taxation.

A common trust fund, whether established, maintained, and administered pursuant to the requirements of this chapter or established, maintained, administered, and invested in without regard to the requirements and limitations of this chapter, as provided in Section 5-12A-13, shall not be subject to taxation under any income tax law of the State of Alabama. The computation of gain, loss, basis, taxable income, taxable loss, and other income tax treatment of a common trust fund and its participants, shall be determined in accordance with 26 U.S.C. §584, as amended from time to time. Every trust institution maintaining a common trust fund shall make a return under oath for each fiscal year stating specifically with respect to the fund the items of gross income and the deductions allowed by law, and shall include in the return the names and addresses of the participants entitled to share in the net income of the fund and the amount of the proportionate share of each participant.






Chapter 13B - INTERSTATE AND INTERNATIONAL BANK ACQUISITIONS, MERGERS AND BRANCHING.

Article 1 - Acquisitions of Banks by Bank Holding Companies.

Section 5-13B-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Interstate and International Banking Act of 1995."



Section 5-13B-2 - Definitions.

For purposes of this article:

(a) "Acquire" means:

(1) For a company to merge or consolidate with a bank holding company;

(2) For a company to assume direct or indirect ownership or control of:

(I) More than 25 percent of any class of voting shares of a bank holding company or a bank, if the acquiring company was not a bank holding company prior to such acquisition;

(II) More than five percent of any class of voting shares of a bank holding company or a bank, if the acquiring company was a bank holding company prior to such acquisition; or

(III) All or substantially all of the assets of a bank holding company or a bank; or

(3) For a company to take any other action that results in the direct or indirect acquisition of control by such company of a bank holding company or a bank; however, formation of a de novo bank pursuant to Chapter 5A of this title is not an acquisition for purposes of this article.

(b) "Affiliate" has the meaning set forth in Section 2(k) of the Bank Holding Company Act.

(c) "Alabama bank" means a bank that is:

(1) Organized under the laws of Alabama under the jurisdiction of the superintendent; or

(2) Organized under federal law and having its main office in this state.

(d) "Alabama bank holding company" means a bank holding company that:

(1) Had its principal place of business in this state on July 1, 1966, or the date on which it became a bank holding company, whichever is later; and

(2) Is not controlled by a bank holding company other than an Alabama bank holding company.

(e) "Bank" has the meaning set forth in Section 2(c) of the Bank Holding Company Act.

(f) "Bank holding company":

(1) Has the meaning set forth in Section 2(a) of the Bank Holding Company Act; and

(2) Unless the context requires otherwise, includes an Alabama bank holding company, an out-of-state bank holding company, and a foreign bank holding company.

(g) "Bank Holding Company Act" means the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. §§1841 et seq.

(h) "Bank supervisory agency" means any of the following:

(1) The Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies; and

(2) Any agency of another state with primary responsibility for chartering and supervising banks.

(i) "Branch" has the same meaning as "domestic branch" defined in Section 3 of the Federal Deposit Insurance Act; however, an automated teller machine shall not constitute a branch.

(j) "Company" has the meaning set forth in Section 2(b) of the Bank Holding Company Act, and includes a bank holding company.

(k) "Control" shall be construed consistently with the provisions of Section 2(a) of the Bank Holding Company Act.

(l) "Deposit" has the meaning set forth in 12 U.S.C. §1813 (l).

(m) "Depository institution" means any institution included for any purpose within the definitions of "insured depository institution" as set forth in 12 U.S.C. §1813(c) (2) and (3).

(n) "Foreign bank holding company" means a bank holding company that is organized under the laws of a country other than the United States, including any territory or possession thereof.

(o) "Home state regulator" means, with respect to an out-of-state bank holding company, the bank supervisory agency of the state in which such company maintains its principal place of business.

(p) "Out-of-state bank holding company" means:

(1) A bank holding company that is not an Alabama bank holding company; and

(2) Unless the context requires otherwise, includes a foreign bank holding company.

(q) "Principal place of business" of a bank holding company means the state in which the total deposits of all bank subsidiaries of such company were the greatest on the later of July 1, 1966, or the date on which such company became a bank holding company.

(r) "State" means any state, territory, or other possession of the United States, including the District of Columbia.

(s) "Subsidiary" has the meaning set forth in Section 2(d) of the Bank Holding Company Act.

(t) "Superintendent" means the Superintendent of Banks then in office and, where appropriate, all of his or her successors and predecessors in office.



Section 5-13B-3 - Scope of article and statement of legislative intent.

This article sets forth the conditions under which a company may acquire an Alabama bank or an Alabama bank holding company or an Alabama bank holding company may acquire an out-of-state bank or bank holding company. This article is intended not to discriminate against out-of-state bank holding companies or against foreign bank holding companies in any manner that would violate Section 3(d) of the Bank Holding Company Act, as amended effective September 29, 1995, by Section 101 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law No. 103-328.



Section 5-13B-4 - Permitted acquisitions.

(a) No company may acquire an Alabama bank holding company or an Alabama state bank without the prior approval of the superintendent.

(b) The approval of the superintendent under subsection (a) shall not be required where the acquisition is made:

(1) In a transaction arranged by the superintendent or another bank supervisory agency to prevent the insolvency or closing of the acquired bank; or

(2) In a transaction in which a bank forms its own bank holding company, if the ownership rights of the former bank shareholders are substantially similar to those of the shareholders of the new bank holding company.

(c) No Alabama bank holding company may acquire an out-of-state bank or bank holding company without the prior approval of the superintendent.

(d) In a transaction for which the superintendent's approval is not required under this section, the parties shall give written notice to the superintendent at least 15 days before the effective date of the acquisition, unless a shorter period of notice is expressly permitted or required under applicable federal law.



Section 5-13B-5 - Required application.

(a) A company that proposes to make an acquisition under this article shall:

(1) File with the superintendent a copy of the application that such company has filed with the responsible federal bank supervisory agency together with such additional information as the superintendent may prescribe; and

(2) Pay to the superintendent the application fee, if any, prescribed by the superintendent.

(b) To the extent consistent with the effective discharge of the superintendent's responsibilities, the forms established under this article for application and reporting shall conform to those established by the Board of Governors of the Federal Reserve System under the Bank Holding Company Act.

(c) In connection with an application received under this article, the superintendent shall require that prior notice of the application be published one time in a daily newspaper of general circulation and provide an opportunity for public comment.

(d) If the applicant is an out-of-state bank holding company that is not incorporated under the laws of this state, it shall submit with the application evidence satisfactory to the superintendent that the applicant has complied with or is exempted from the requirements of Sections 10-2B-15.01 et seq.



Section 5-13B-6 - Standards for approval.

(a) In deciding whether to approve an application for a proposed acquisition under this article, the superintendent shall consider whether the acquisition may:

(1) Be detrimental to the safety and soundness of the Alabama state bank or the Alabama bank holding company ;

(2) Result in a substantial reduction of competition in this state; or

(3) Have a significantly adverse effect on the convenience and needs of the community or communities in this state that are served by the Alabama state bank or the Alabama bank holding company to be acquired.

(b) Except as otherwise expressly provided in this section, the superintendent shall not approve an acquisition under this article if upon consummation of the transaction the applicant, including any depository institution affiliated with the applicant, would control 30 percent or more of the total amount of deposits held by depository institutions in this state.

(c) The superintendent may by regulation, with the concurrence of a majority of the members of the Alabama State Banking Board, adopt a procedure whereby the limitation on control of deposits set forth in subsection (b) may be waived for good cause shown.

(d) The superintendent shall not approve an application for an acquisition under this article unless the Alabama bank to be acquired, or all Alabama bank subsidiaries of the bank holding company to be acquired, have as of the proposed date of acquisition been in existence and in continuous operation for five years or more.

(e) The five-year requirement shall be met if the superintendent determines that either the Alabama bank or the subsidiaries of the Alabama bank holding company to be acquired:

(1) Were organized solely for the purpose of facilitating the acquisition of a bank that has been in existence and continuously operating for more than five years, or

(2) Resulted from the merger or consolidation of two or more banks at least one of which had been in existence and continuously operating for more than five years.



Section 5-13B-7 - Procedures relating to applications.

(a) The superintendent shall decide whether to approve an acquisition under this article within 60 days after receipt of a completed application; provided, that if the superintendent requests additional information from the applicant following receipt of a completed application, the time limit for decision by the superintendent shall be the later of:

(1) The date set forth above in this subsection, or

(2) Thirty days after the superintendent's receipt of the requested additional information.

(b) The superintendent may in his or her discretion hold a public hearing in connection with an application at any time within 20 days after receipt of the completed application if a significant issue of law or fact has been raised with respect to the proposed acquisition.

(c) If the superintendent holds a public hearing in connection with an application, the time limit specified in subsection (a) shall be extended to 30 days after the conclusion of the public hearing.

(d) An application shall be deemed approved if the superintendent takes no action on the application within the time limits specified in this section.



Section 5-13B-8 - Reports; examinations.

(a) To the extent specified by the superintendent by regulation, order, or written request, each bank holding company that directly or indirectly controls an Alabama state bank or an Alabama bank holding company, or the home state regulator of such company, shall submit to the superintendent:

(1) One or more copies of each financial report filed by such company with any bank supervisory agency, except for any report the disclosure of which would be prohibited by applicable federal or state law, within 15 days after the filing thereof with such agency; and

(2) An annual report, not later than April 15 of each year for each bank and branch in the state controlled by the bank holding company containing the following information:

a. The location;

b. The amount of deposits held as of the end of the preceding calendar year; and

c. The amount of loans made during the preceding calendar year to individuals and entities with addresses in this state.

(b) At the request of the superintendent, to the extent permitted by applicable state or federal law, each bank holding company that controls an Alabama state bank or an Alabama bank holding company, or the home state regulator of such bank or company, shall provide to the superintendent copies of the reports of examination of the company or any Alabama state bank or Alabama bank holding company.

(c) The superintendent may examine an Alabama bank holding company whenever the superintendent has reason to believe that the company is not being operated in compliance with the laws of this state or in accordance with safe and sound banking practices.



Section 5-13B-9 - Agency activities.

(a) Any Alabama state bank may, upon compliance with the requirements of this section, agree to receive deposits, renew time deposits, close loans, service loans, receive payments on loans and other obligations and, with the prior approval of the superintendent, perform other services as an agent for any depository institution.

(b) An Alabama state bank that proposes to enter into an agency agreement to perform services other than those specifically designated in subsection (a) shall file with the superintendent at least 30 days before the effective date of the agreement:

(1) A notice of intention to enter into such an agency agreement with a depository institution;

(2) A description of the services other than those specifically designated in subsection (a) proposed to be performed under the agency agreement; and

(3) A copy of the agreement.

(c) If any proposed service is not specifically designated in subsection (a) and has not previously been approved in a regulation issued by the superintendent, the superintendent shall decide whether to approve the offering of such service within 30 days after receipt of the notice required by subsection (b); provided, that if the superintendent requests additional information after reviewing such notice, the time limit for the superintendent's decision shall be 30 days after receiving such additional information. In deciding whether to approve, by regulation or order, any proposed service that is not specifically designated in subsection (a), the superintendent shall consider whether such service would be consistent with applicable federal and state law and the safety and soundness of the principal and agent depository institutions. The superintendent shall give appropriate notice to the public of each approval, by regulation or order, of any proposed service pursuant to this subsection.

(d) Any proposed service subject to subsection (c) shall be deemed approved if the superintendent takes no action on the notice required by subsection (b) within the time limits specified in subsection (c).

(e) An Alabama state bank may not under any agency agreement:

(1) Conduct any activity as an agent that it would be prohibited from conducting as a principal under applicable state or federal law; or

(2) Have an agent conduct any activity that the bank as principal would be prohibited from conducting under applicable state or federal law.

(f) The superintendent may order an Alabama state bank or any other depository institution subject to the superintendent's enforcement powers to cease acting as an agent or principal under any agency agreement with a depository institution that the superintendent finds to be inconsistent with safe and sound banking practices.

(g) Notwithstanding any other provision of the law of this state, an Alabama state bank acting as an agent for a depository institution in accordance with this section shall not be considered to be a branch of that depository institution.



Section 5-13B-10 - Penalties.

The superintendent may enforce the provisions of this article by any appropriate action in the circuit courts of this state, including an action for civil money penalties or injunctive relief, provided, that the superintendent shall promptly give notice to the home state regulator of any enforcement action initiated against an out-of-state bank holding company and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving the enforcement action.



Section 5-13B-11 - Authority to issue regulations; cooperative agreements; fees.

In order to carry out the purposes of this title, in addition to and cumulative with the authority and powers of the superintendent set forth elsewhere in this title, the superintendent may:

(1) Adopt regulations;

(2) Enter into cooperative, coordinating, or information-sharing agreements with any other bank supervisory agency or any organization affiliated with or representing one or more bank supervisory agencies;

(3) Accept any report of examination or investigation by another bank supervisory agency having concurrent jurisdiction over an Alabama state bank or a bank holding company that controls an Alabama state bank in lieu of conducting the superintendent's own examination or investigation of such bank holding company or bank;

(4) Enter into contracts with any bank supervisory agency having concurrent jurisdiction over an Alabama state bank or a bank holding company that controls an Alabama state bank to engage the services of the agency's examiners at a reasonable rate of compensation, or to provide the services of the superintendent's examiners to the agency at a reasonable rate of compensation; which contract shall be deemed a sole source, one vendor and one supplier contract under the procurement laws of this state and shall be exempt from competitive bidding requirements;

(5) Enter into joint examinations or joint enforcement actions with any other bank supervisory agency having concurrent jurisdiction over any Alabama state bank, or any bank holding company that controls an Alabama state bank; provided, however, that the superintendent may take any such action independently only with respect to any Alabama state bank or bank holding company organized under the laws of Alabama or another state in the United States that directly owns a majority of the voting securities of an Alabama state bank. If the superintendent determines that examination of an out-of-state bank or bank holding company is necessary to carry out his or her responsibilities under this title or to enforce compliance with the laws of this state, the superintendent shall recognize the exclusive authority of the home state regulator over corporate governance and other matters as provided in federal law and the primary responsibility of the home state regulator with respect to safety and soundness matters; and

(6) Assess supervisory and examination fees that shall be payable by Alabama banks in connection with the performance of the duties of the superintendent under this title. Such fees may be shared with other bank supervisory agencies or any organizations affiliated with or representing one or more bank supervisory agencies in accordance with agreements between them and the superintendent.






Article 2 - Interstate Bank Mergers and Branching.

Section 5-13B-20 - Purpose.

It is the express intent of this article to permit interstate branching by merger under Section 102 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law No. 103-328, in accordance with the provisions set forth in this article.



Section 5-13B-21 - Definitions.

As used in this article, unless a different meaning is required by the context, the following words and phrases shall have the following meanings:

(a) "Alabama bank" means a bank whose home state is Alabama.

(b) "Alabama state bank" means a bank chartered under the laws of Alabama.

(c) "Bank" has the same meaning as set forth in 12 U.S.C. §1813(h); provided that the term "bank" shall not include any "foreign bank" as defined in 12 U.S.C. §3101(7), except that such term shall include any foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation.

(d) "Bank holding company" has the meaning set forth in 12 U.S.C. §1841(a) (1).

(e) "Bank supervisory agency" means:

(1) The Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies; and

(2) Any agency of another state with primary responsibility for chartering and supervising banks.

(f) "Branch" has the same meaning as "domestic branch" defined in Section 3 of the Federal Deposit Insurance Act; however, an automated teller machine shall not constitute a branch.

(g) "Control" shall be construed consistently with the provisions of 12 U.S.C. §1841(a) (2).

(h) "Home state" means:

(1) With respect to a national bank, the state in which the main office of the bank is located;

(2) With respect to a state bank, the state by which the bank is chartered;

(3) With respect to a foreign bank, the state determined to be the home state of such foreign bank under 12 U.S.C. §3103(c).

(i) "Home state regulator" means, with respect to an out-of-state state bank, the bank supervisory agency of the state in which such bank is chartered.

(j) "Host state" means a state, other than the home state of a bank, in which the bank maintains, or seeks to establish and maintain, a branch.

(k) "Insured depository institution" has the meaning set forth in 12 U.S.C. §1813(c) (2) and (3).

(l) "Interstate merger transaction" means:

(1) The merger or consolidation of banks with different home states, and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

(2) The purchase of all or substantially all of the assets, including all or substantially all of the branches, of a bank whose home state is different from the home state of the acquiring bank.

(m) "Out-of-state bank" means a bank whose home state is a state other than Alabama.

(n) "Out-of-state state bank" means a bank chartered under the laws of any state other than Alabama.

(o) "Resulting bank" means a bank that has resulted from an interstate merger transaction under this article.

(p) "State" means any state, territory, or other possession of the United States, including the District of Columbia.

(q) "Subsidiary" has the meaning set forth in Section 2(d) of the Bank Holding Company Act.

(r) "Superintendent" means the Superintendent of Banks then in office and, where appropriate, all of his or her successors and predecessors in office.



Section 5-13B-22 - Establishment of interstate branches by acquisition or merger; branching.

With the prior approval of the superintendent, an Alabama state bank may establish, maintain, and operate one or more branches in a state other than Alabama or a foreign country on a de novo basis, by acquisition of a branch, or pursuant to an interstate merger transaction in which the Alabama state bank is the resulting bank. For an interstate merger transaction and not later than the date on which the required application for the interstate merger transaction is filed with the responsible federal bank supervisory agency, the applicant Alabama state bank shall file an application on a form prescribed by the superintendent and pay the fee prescribed by the superintendent. The applicant shall also comply with the applicable provisions of Alabama law governing mergers of Alabama state banks. If the superintendent finds that (1) the proposed interstate merger transaction will not be detrimental to the safety and soundness of the applicant or the resulting bank, (2) any new officers and directors of the resulting bank are qualified by character, experience, and financial responsibility to direct and manage the resulting bank, and (3) the proposed interstate merger transaction is consistent with the convenience and needs of the communities to be served by the resulting bank in this state and is otherwise in the public interest, the superintendent shall approve the interstate merger transaction and the operation of branches outside of Alabama by the Alabama state bank. Such an interstate merger transaction may be consummated only after the applicant has received the superintendent's written approval.



Section 5-13B-23 - Interstate merger transactions and branching; operation of branches.

(a) One or more Alabama state banks may enter into an interstate merger transaction with one or more out-of-state banks under this article, and an out-of-state bank resulting from such transaction may maintain and operate the branches in Alabama of an Alabama state bank that participated in such transaction, provided that the conditions and filing requirements of this article are met.

(b) Except as otherwise expressly provided in this subsection, an interstate merger transaction, establishment of a de novo branch, or acquisition of a branch shall not be permitted under this article if, upon consummation of such transaction, the out-of-state bank, including all insured depository institutions that would be "affiliates" as defined in 12 U.S.C. §1841(k) of the out-of-state bank, would control 30 percent or more of the total amount of deposits held by all insured depository institutions in this state. The superintendent may by regulation, subject to the approval of the Banking Board, adopt a procedure whereby the foregoing limitation on control of deposits may be waived for good cause shown.

(c) An interstate merger transaction resulting in the acquisition by an out-of-state bank of an Alabama state bank, or all or substantially all of the branches of an Alabama state bank, shall not be permitted under this article unless such Alabama state bank shall have been in continuous operation, on the date of such acquisition, for a period of at least five years. The five-year requirement shall be met if the superintendent determines that the Alabama state bank to be acquired was:

(1) Organized solely for the purpose of facilitating the acquisition of a bank that has been in existence and continuously operating for more than five years, or

(2) Resulted from the merger or consolidation of two or more banks at least one of which had been in existence and continuously operating for more than five years.

(d) An out-of-state bank that has established or acquired a branch in Alabama under this article may establish or acquire additional branches in Alabama to the same extent that any Alabama bank may establish or acquire a branch in Alabama under applicable federal and state law.

(e) An out-of-state bank that does not have a branch in Alabama and that meets the requirements of this article may establish and maintain one or more de novo branches and acquire and maintain one or more branches in this state.

(f) An out-of-state bank desiring to establish and maintain a de novo branch or to acquire a branch in this state shall provide written notice of the proposed transaction to the superintendent not later than the date on which the bank applies to the responsible federal bank supervisory agency for approval to establish or acquire the branch. The filing of such notice shall be accompanied by the filing fee prescribed by the Banking Board. Filing of the notice by the out-of-state bank's home state regulator shall satisfy this notice requirement provided the out-of-state bank's home state regulator permits Alabama banks to file applications in a similar manner.

(g) The out-of-state bank shall comply with the applicable requirements of this code, including the requirements of this title.

(h) An out-of-state bank may establish and maintain a de novo branch or may establish and maintain a branch through acquisition of a branch if both of the following occur:

(1) In the case of a de novo branch, the laws of the home state of the out-of-state bank permit Alabama banks to establish and maintain de novo branches in that state under substantially the same terms and conditions as herein set forth.

(2) In the case of a branch established through the acquisition of a branch, the laws of the home state of the out-of-state bank permit Alabama banks to establish and maintain branches in that state through the acquisition of branches under substantially the same terms and conditions as herein set forth.



Section 5-13B-24 - Notice and filing requirements.

Any out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving an Alabama state bank shall notify the superintendent of the proposed merger not later than the date on which it files an application for an interstate merger transaction with the responsible federal bank supervisory agency, and shall submit a copy of that application to the superintendent and pay the filing fee, if any, required by the superintendent. Any Alabama state bank which is a party to such interstate merger transaction shall comply with Title 5, Chapter 7A, and with other applicable state and federal laws. Any out-of-state bank which shall be the resulting bank in such an interstate merger transaction shall provide satisfactory evidence to the superintendent of compliance with or exemption from Sections 10-2B-15.01 et seq.



Section 5-13B-25 - Powers.

(a) An out-of-state state bank which establishes and maintains one or more branches in Alabama under this article may conduct any activities at such branch or branches that are authorized under the laws of this state for Alabama state banks.

(b) An Alabama state bank may conduct any activities at any branch outside Alabama that are permissible for a bank chartered by the host state where the branch is located, except to the extent such activities are expressly prohibited by the laws of this state; provided, however, that the superintendent shall waive any such prohibition unless he or she determines, by order or regulation, that the involvement of out-of-state branches of an Alabama state bank in particular activities would threaten the safety or soundness of the bank.



Section 5-13B-26 - Examinations; periodic reports; cooperative agreements; assessment of fees.

(a) To the extent consistent with subsection (c), the superintendent may make such examinations of any branch established and maintained in this state pursuant to this article by an out-of-state state bank as the superintendent may deem necessary to determine whether the branch is being operated in compliance with the laws of this state and in accordance with safe and sound banking practices. The provisions of Chapter 3A, Title 5, shall apply to such examinations.

(b) The superintendent may prescribe requirements for periodic reports regarding any out-of-state bank that operates a branch in Alabama pursuant to this article. The required reports shall be provided by such bank or by the bank supervisory agency having primary responsibility for such bank. Any reporting requirements prescribed by the superintendent under this subsection shall be (1) consistent with the reporting requirements applicable to Alabama state banks and (2) appropriate for the purpose of enabling the superintendent to carry out his or her responsibilities under this article.

(c) The superintendent may enter into cooperative, coordinating and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch in Alabama of an out-of-state state bank, or any branch of an Alabama state bank in any host state, and the superintendent may accept such parties' reports of examination and reports of investigation in lieu of conducting his or her own examinations or investigations.

(d) The superintendent may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over an Alabama state bank or an out-of-state state bank operating a branch in this state pursuant to this article to engage the services of such agency's examiners at a reasonable rate of compensation, or to provide the services of the superintendent's examiners to such agency at a reasonable rate of compensation. Any such contract shall be deemed a sole source, one vendor and one supplier contract under the procurement laws of the state and shall be exempt from competitive bidding requirements.

(e) The superintendent may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch in Alabama of an out-of-state state bank or any branch of an Alabama state bank in any host state; provided, that the superintendent may at any time take such actions independently if the superintendent deems such actions to be necessary or appropriate to carry out his or her responsibilities under this article and to ensure compliance with the laws of this state; but provided further, that, in the case of an out-of-state state bank, the superintendent shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

(f) Each out-of-state state bank that maintains one or more branches in this state may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this state and regulations of the superintendent. Such fees may be shared with other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies in accordance with agreements between such parties and the superintendent.



Section 5-13B-27 - Enforcement.

If the superintendent determines that a branch maintained by an out-of-state state bank in this state is being operated in violation of any provision of the laws of this state, or that such branch is being operated in an unsafe and unsound manner, the superintendent shall have the authority to take all such enforcement actions as he or she would be empowered to take if the branch were an Alabama state bank; provided that the superintendent shall promptly give notice to the home state regulator of each enforcement action taken against an out-of-state state bank and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving the enforcement action.



Section 5-13B-28 - Regulations.

The superintendent may promulgate such regulations as he or she determines to be necessary or appropriate in order to implement the provisions of this article.



Section 5-13B-29 - Notice of subsequent merger, etc.

Each out-of-state state bank that has established and maintains a branch in this state pursuant to this article, or the home state regulator of such bank, shall give at least 30 days' prior written notice to the superintendent, or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state or federal law, of any merger, consolidation, or other transaction that would cause a change of control with respect to such out-of-state state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended, 12 U.S.C. §1817(j), or the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. §§1841 et seq., or any successor statutes thereto.






Article 3 - Regulation of Foreign Banks.

Division 1 - General.

Section 5-13B-40 - Purpose.

(a) This article is intended generally to provide for state regulation of the participation by foreign banks in the financial markets of this state.

(b) Consistent with the federal International Banking Act, the Bank Holding Company Act, the Federal Deposit Insurance Act, and the Interstate Banking and Branching Efficiency Act, this article is intended specifically:

(1) To authorize banking activities and operations, under state licenses issued by the superintendent, of direct branch and agency offices in this state of foreign banks, generally under terms and conditions not less favorable than the terms and conditions under which such activities and operations may be conducted by federal branch or agency offices of foreign banks in the United States, and to set forth a statutory framework for the licensing, regulation and supervision of such state-licensed offices of foreign banks by the superintendent to assure the safe and sound operation of such offices that are licensed under the laws of this state;

(2) To authorize representative offices in this state of foreign banks, and to set forth statutory provisions governing the licensing and supervision of such offices by the superintendent; and

(3) To ensure that the banking laws and regulations of this state otherwise apply to foreign banks, and to Alabama and out-of-state banks and bank holding companies that are owned or controlled by foreign banks, in a manner consistent with the laws and policies of the United States governing the operations in this country of foreign banks.



Section 5-13B-41 - Definitions.

For purposes of this article:

(a) The term "bank" means any bank as defined in: Section 2(c) of the Bank Holding Company Act (12 U.S.C. §1841(c)); Section 3(a)(1) of the Federal Deposit Insurance Act (12 U.S.C. §1813(a)(1)), other than a branch of a foreign bank; or, as the context may require, in Chapter 5A, Title 5. The term "bank" as used in this article shall not in any event include a foreign bank or a branch or agency of a foreign bank.

(b) The term "foreign bank" means any company organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, that engages directly in the business of banking. The term includes foreign commercial banks, foreign merchant banks, and other foreign institutions that engage in banking activities usual in connection with the business of banking in the countries where such foreign institutions are organized or operating.

(c) The term "out-of-state bank" means a bank, the home state of which is a state other than Alabama.

(d) The term "out-of-state foreign bank" means a foreign bank, the home state of which is a state other than Alabama.

(e) The term "Alabama state bank" means a bank organized under the laws of Alabama.

(f) The term "Alabama national bank" means a national banking association having its headquarters within Alabama.

(g) The term "Alabama bank" means an Alabama state bank or an Alabama national bank.

(h) The terms "bank holding company," "subsidiary," and "affiliate," have the same meaning as set forth in Section 2 of the Bank Holding Company Act (12 U.S.C. §1841), the term "control" shall be construed consistently with the provisions of Section 2(a)(2) of the Bank Holding Company Act (12 U.S.C. §1841(a)(2)), and the term "depository institution" means any institution that is included for any purpose within the definitions of "insured depository institution" as set forth in Sections 3(c)(2) and 3(c)(3) of the Federal Deposit Insurance Act (12 U.S.C. §1813(c)(2) and (3)).

(i) The term "out-of-state bank holding company" means a bank holding company, the home state of which is a state other than Alabama.

(j) The term "state" has the same meaning as is set forth in Section 3(a)(3) of the Federal Deposit Insurance Act (12 U.S.C. §1813(a)(3)).

(k) The term "home state" has the same meaning in reference to national banks, state banks, and bank holding companies as is set forth in Section 44(f)(4) of the Federal Deposit Insurance Act (12 U.S.C. §1831u), and the same meaning in reference to foreign banks as is set forth in Section 5(c) of the Federal International Banking Act (12 U.S.C. §3103(c)).

(l) The term "foreign person" means a natural or juridical person who is a citizen or national of one or more countries, including any colonies, dependencies, or possessions of such countries, other than the United States.

(m) The term "branch," when used in reference to an office of a foreign bank, shall have the same meaning as set forth in Section 1(b)(3) of the Federal International Banking Act (12 U.S.C. §3101(3)), and when used in reference to an office of a bank as defined in this section, shall have the same meaning as "domestic branch" set forth in Section 3(o) of the Federal Deposit Insurance Act (12 U.S.C. §1813(o)).

(n) The term "interstate branch" means a branch of a bank or a branch of a foreign bank, as the context may require, which is, or is to be, established after September 29, 1994, pursuant to the authority contained in the Interstate Banking and Branching Efficiency Act, outside the home state of the bank or foreign bank. In the case of a foreign bank, the term shall not include a limited branch.

(o) The term "limited branch" means a branch of a foreign bank that accepts only such deposits as would be permissible for a corporation organized under Section 25A of the Federal Reserve Act in accordance with the provisions of Section 5(a)(7) of the Federal International Banking Act (12 U.S.C. §3103(a)(7)).

(p) The term "agency," when used in reference to an office of a foreign bank, shall have the same meaning as is set forth in Section 1(b)(1) of the Federal International Banking Act (12 U.S.C. §3101(1)).

(q) The term "federal branch" means a branch of a foreign bank that is licensed by the Comptroller of the Currency pursuant to the provisions of Section 4 of the federal International Banking Act (12 U.S.C. §3102).

(r) The term "federal agency" means an agency of a foreign bank that is licensed by the Comptroller of the Currency pursuant to the provisions of Section 4 of the Federal International Banking Act (12 U.S.C. §3102).

(s) The term "Alabama state branch," when used in reference to an office of a foreign bank, shall mean a branch of a foreign bank that is located in this state and licensed pursuant to the provisions of Division 3 of this article.

(t) The term "Alabama state agency," when used in reference to an office of a foreign bank, shall mean an agency of a foreign bank that is located in this state and licensed pursuant to the provisions of Division 3 of this article.

(u) The term "representative office" shall have the same meaning as is set forth in Section 1(b)(15) of the Federal International Banking Act (12 U.S.C. §3101(15)), and the term "Alabama representative office" shall mean any such office that is located in this state.

(v) The term "United States," when used in a geographical sense, means the several states, the District of Columbia, Puerto Rico, Guam, American Samoa, the American Virgin Islands, the Trust Territory of the Pacific Islands, and any other territory of the United States; and, when used in a political sense, means the federal government of the United States.

(w) The term "Bank Holding Company Act" means the Federal Bank Holding Company Act of 1956, as amended (12 U.S.C. §§1841 et seq.).

(x) The term "Federal Deposit Insurance Act" means the Federal Deposit Insurance Act, as amended (12 U.S.C. §§1813 et seq.).

(y) The term "federal International Banking Act" means the federal International Banking Act of 1978, as amended (12 U.S.C. §§3101 et seq.).

(z) The term "Interstate Banking and Branching Efficiency Act" means the federal Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law No. 103-328, 108 Stat. 2338-2381 (September 29, 1994), codified at various sections of Title 12, United States Code.

(aa) The term "superintendent" means the superintendent then in office and, where appropriate, all of his or her successors and predecessors in office.

(bb) The term "bank supervisory agency" means:

(1) The Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies;

(2) Any agency of another state with primary responsibility for chartering and supervising banks; and

(3) Any agency of a country, including any colonies, dependencies, possessions, or political subdivisions thereof, other than the United States.



Section 5-13B-42 - General regulation authority.

The superintendent, with the concurrence of a majority of the members of the State Banking Board, is authorized and empowered to issue such rules, regulations, and orders as the superintendent may deem necessary in order to perform his or her duties and functions under this article and to administer and carry out the provisions and purposes of this article and to prevent evasions thereof.






Division 2 - Domestic Banks Owned or Controlled by Foreign Banks and Other Foreign Persons.

Section 5-13B-60 - Purpose.

This division is generally intended to ensure that the laws and regulations of this state applicable to the ownership and operations of Alabama banks, and interstate branches in this state of out-of-state banks, do not discriminate against such banks that are owned or controlled by foreign banks or other foreign persons in a manner inconsistent with the provisions of Section 3(d) of the Bank Holding Company Act (12 U.S.C. §1842(d)), as amended effective September 29, 1995, by Section 101 of the Interstate Banking and Branching Efficiency Act, or with other laws and policies of the United States.



Section 5-13B-61 - Operations in this state of banks owned or controlled by foreign banks and other foreign persons.

(a) Except as provided in subsection (b):

(1) The laws and regulations of this state governing the acquisition or ownership of controlling or other interests in Alabama banks or in out-of-state banks seeking to establish and maintain one or more interstate branches in this state shall not generally prohibit ownership of such institutions by, or otherwise discriminate against, foreign banks or other foreign persons, notwithstanding any provision of the laws or regulations of this state to the contrary;

(2) The laws and regulations of this state governing the powers and activities of Alabama banks and of out-of-state banks maintaining one or more interstate branches in this state shall not discriminate among such banks on the basis of their ownership or control by foreign banks or other foreign persons, notwithstanding any provision of the laws or regulations of this state to the contrary.

(b) Notwithstanding the provisions of subsection (a), the superintendent is authorized to apply any standards or requirements of the laws and regulations of this state governing the ownership, control, or operations of Alabama banks, even if applicable specifically or exclusively to foreign banks or other foreign persons, to the extent such standards or requirements are determined by regulation or order of the superintendent to be either:

(1) Substantially equivalent to or consistent with the standards or requirements governing the ownership, control, or operations of Alabama banks by foreign banks or other foreign persons under applicable U.S. federal laws or regulations, or

(2) Otherwise consistent with the laws and policies of the United States, including its international agreements governing financial services.



Section 5-13B-62 - Citizenship and residency requirements for directors of state banks.

Notwithstanding any other provision of the laws and regulations of this state, the citizenship and residency requirements otherwise applicable to members of the board of directors of any Alabama bank may, in the case of an Alabama bank which is a subsidiary or affiliate of a foreign bank, be waived by the superintendent in his or her discretion upon application by the controlling shareholder of the Alabama bank; provided that at least a majority of the directors shall be citizens of the United States and at least 25 percent of the directors shall be residents of this state.






Division 3 - Direct Branch, Agency, and Representative Offices of Foreign Banks.

Section 5-13B-80 - Purpose.

Consistent with the federal International Banking Act, the Bank Holding Company Act, the Federal Deposit Insurance Act, and the Interstate Banking and Branching Efficiency Act, this division is intended:

(1) To authorize banking activities and operations, under state licenses issued by the superintendent, of direct branch and agency offices in this state of foreign banks, generally under terms and conditions not less favorable than the terms and conditions under which such activities and operations may be conducted by federal branch or agency offices of foreign banks in the United States, and to set forth a statutory framework for the licensing, regulation, and supervision of such state-licensed offices of foreign banks by the superintendent to assure the safe and sound operation of such offices that are licensed under the laws of this state; and

(2) To authorize representative offices in this state of foreign banks, and to set forth statutory provisions governing the licensing and supervision of such offices by the superintendent.



Section 5-13B-81 - Branches and agencies of foreign banks - Necessity of licensure.

(a) No foreign bank shall transact business in this state except at an Alabama state branch or Alabama state agency which it is licensed to establish and maintain pursuant to, and at which it conducts such activities as are permitted by, this article.

(b) Subsection (a) shall not be deemed to prohibit:

(1) Any foreign bank which maintains a federal agency or federal branch in this state from transacting at such federal agency or federal branch such business as it may be authorized to transact under applicable federal laws and regulations; or

(2) Any foreign bank which does not maintain an Alabama state branch or Alabama state agency from making in this state loans secured by liens on real property located in this state; or

(3) Any foreign bank which maintains an Alabama branch or agency from transacting business as agent for an affiliated depository or other institution in accordance with provisions of this article; or

(4) Any foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation, from establishing and operating an interstate branch in this state in its capacity as a "state bank" as defined in the Federal Deposit Insurance Act, pursuant to the authorities contained in that act and in the laws of this state.

(c) For purposes of subsection (a), no foreign bank shall be deemed to be transacting business in this state merely because a subsidiary or affiliate transacts business in this state.



Section 5-13B-82 - Application to establish and maintain a branch or agency - Contents.

(a) A foreign bank, in order to procure a license under this article to establish and maintain an Alabama state branch or Alabama state agency shall submit an application to the superintendent. Such application shall contain:

(1) The same information as required by the Board of Governors of the Federal Reserve System for an application to establish a branch or agency, as the case may be, in the United States; and

(2) Such additional information as the superintendent may require by regulation or order.

(b) In addition to the information required to be included in an application for a license to establish and maintain an Alabama state branch or Alabama state agency listed in subsection (a), the superintendent may as he or she deems necessary or appropriate require a foreign bank to include as part of such an application an instrument irrevocably appointing the superintendent and his or her successors in office to be such foreign bank's agent, representative, and attorney to receive service of any lawful process in any proceeding against the foreign bank or any of its successors which arises out of the foreign bank's activities in this state after such appointment has been filed, with the same force and validity as if served on the foreign bank or its successor, as the case may be. Such appointment shall be in such form and contain such information as the superintendent may require by regulation or order.



Section 5-13B-83 - Application to establish and maintain a branch or agency - Manner of filing and determination.

(a) A foreign bank making an application under this article for a license to establish and maintain an Alabama state branch or Alabama state agency shall deliver to the superintendent:

(1) At least two, or more as the superintendent may require by regulation, duplicate originals of the foreign bank's application; and

(2) At least two, or more as the superintendent may require by regulation, copies of its charter or articles of incorporation and all amendments thereto, duly authenticated by the proper officer of the country of such foreign bank's organization.

(b) The superintendent shall issue a license to a foreign bank to establish and maintain an Alabama state branch or Alabama state agency if he or she finds that:

(1) The foreign bank is of good character and sound financial standing;

(2) The management of the foreign bank and the proposed management of the Alabama state branch or Alabama state agency are adequate;

(3) The convenience and needs of persons to be served by the proposed Alabama state branch or Alabama state agency will be promoted; and

(4) The foreign bank satisfies such other standards as the superintendent may establish by regulation.

(c) If the superintendent determines to issue a license to a foreign bank to establish and maintain an Alabama state branch or Alabama state agency, he or she shall, when all fees have been paid as required under this article:

(1) Endorse on each document filed as part of the application the word "Filed," and the date of the filing thereof and return to the foreign bank a copy of each document so endorsed;

(2) File in his or her office one of such duplicate originals of the application and copies of the charter or articles of incorporation and amendments thereto; and

(3) Issue a license to establish and maintain an Alabama state branch or Alabama state agency to such foreign bank.

(d) Each license issued to a foreign bank to establish and maintain an Alabama state branch or Alabama state agency shall state fully the name of the foreign bank to which such license is issued and all such other information as the superintendent may require by regulation or order.

(e) The superintendent may, by regulation or order, prescribe abbreviated application procedures and standards applicable to applications by foreign banks that have already established an initial Alabama state branch or agency, subsequently to establish additional intrastate Alabama state branches or agencies, as the case may be.



Section 5-13B-84 - Application fee.

Upon applying to the superintendent under this article for a license to establish and maintain an Alabama state branch or Alabama state agency, a foreign bank shall pay to the superintendent an application fee in such amount and in such manner as the superintendent shall require by regulation.



Section 5-13B-85 - No concurrent maintenance of federal branches or agencies.

(a) No foreign bank which is licensed under this article to establish and maintain an Alabama state branch or Alabama state agency shall concurrently maintain a federal branch or federal agency in this state.

(b) No foreign bank which maintains a federal branch or federal agency in this state shall concurrently be licensed under this article to maintain an Alabama state branch or Alabama state agency.



Section 5-13B-86 - Powers of branch and agency.

(a) Except as otherwise specifically provided in this division or in regulations or orders adopted by the superintendent, and notwithstanding any other law or regulation of this state to the contrary, operations of a foreign bank at an Alabama state branch or Alabama state agency shall be conducted with the same rights, privileges, and powers as an Alabama state bank at the same location, including, but not limited to, the eligibility to exercise fiduciary or trust powers, and shall be subject to all the same duties, restrictions, penalties, liabilities, conditions, and limitations that would apply under the laws of this state to an Alabama state bank doing business at the same location.

(b) Among other exceptions to the provisions of subsection (a) that may be required or authorized by the superintendent pursuant to the provisions of this division:

(1) An Alabama state branch that was not grandfathered as an "insured branch" within the meaning of Section 6(c)(2) of the Federal International Banking Act (12 U.S.C. §3104(c)(2)) may not accept, from citizens or residents of the United States, deposits, other than credit balances that are incidental to or arise out of its exercise of other lawful banking powers, of less than one hundred thousand dollars ($100,000), except to the extent that such deposits are determined by the Federal Deposit Insurance Corporation not to constitute "domestic retail deposit activities requiring deposit insurance protection" within the meaning of Section 6 of the Federal International Banking Act (12 U.S.C. §3104);

(2) An Alabama state agency may not accept any deposits from citizens or residents of the United States, other than credit balances that are incidental to or arise out of its exercise of other lawful banking powers, but it may accept deposits from persons who are neither citizens nor residents of the United States;

(3) An Alabama state branch or Alabama state agency shall not be required to maintain federal or state deposit insurance under any law, regulation, or order of this state that requires Alabama state banks and other depository institutions to maintain such deposit insurance, and the superintendent may, by regulation or order, exclude or exempt uninsured Alabama state branches and/or Alabama agencies from, or otherwise modify the applicability to uninsured Alabama state branches and/or Alabama agencies of, any law or regulation of this state that is generally applicable to insured Alabama state banks, or that would otherwise be applicable to an insured Alabama state bank doing business at the same location, as the superintendent may deem necessary or desirable, taking into account applicable limitations on the retail deposit-taking powers and privileges of Alabama state branches and Alabama agencies;

(4) Any limitation or restriction based on the capital stock and surplus of an Alabama state bank shall be deemed to refer, as applied to an Alabama state branch or Alabama state agency, to the dollar equivalent of the capital stock and surplus of the foreign bank, and if the foreign bank has more than one Alabama state branch or Alabama state agency in this state, the business transacted by all such Alabama state branches and Alabama state agencies shall be aggregated in determining compliance with the limitation; and

(5) The superintendent is expressly authorized to adopt such additional or modify the applicability of any existing standards, conditions, or requirements, by regulation or order, as he or she may deem necessary to ensure the safety and soundness and the protection of creditors of the operations of branches and agencies of foreign banks in this state.



Section 5-13B-87 - Fiduciary activities.

(a) No foreign bank which is licensed to establish and maintain an Alabama state branch or Alabama state agency shall engage in fiduciary activities at such office unless such foreign bank shall have first obtained a certificate of authority from the superintendent to engage in fiduciary activities at such office.

(b) An application to obtain a certificate of authority to engage in fiduciary activities shall be in such form and contain such information, and be accompanied by such reasonable fee, as the superintendent may require by regulation. The superintendent shall issue a certificate of authority to engage in fiduciary activities to a foreign bank making an application under this section if he or she finds that such foreign bank will exercise fiduciary powers in accordance with the laws and regulations of this state.

(c) A foreign bank which holds a certificate of authority issued under this section may engage at its Alabama state branch or Alabama state agency in fiduciary activities to the same extent and in the same manner as if such foreign bank were an Alabama state bank.

(d) A foreign bank which holds a certificate of authority issued under this section shall file all such reports, pay all such reasonable fees, and be subject to examination and supervision as the superintendent may determine by regulation.

(e) The superintendent may suspend or revoke a certificate to engage in fiduciary activities issued under this section if he or she finds:

(1) That conditions exist which would authorize the superintendent under this article to revoke or suspend such foreign bank's license to establish and maintain an Alabama state branch or Alabama state agency; or

(2) Any fact or condition exists which, if it had existed at the time of the foreign bank's original application to obtain a certificate of authority to engage in fiduciary activities, would have resulted in the superintendent's refusal to issue such certificate of authority to the foreign bank.



Section 5-13B-88 - Authority to act as agent.

(a) An Alabama state branch or Alabama state agency of a foreign bank licensed under this article may receive deposits, renew time deposits, close loans, service loans, and receive payments on loans and other obligations as an agent for any depository institution affiliate of such foreign bank, including branch, agency, and other offices of the same foreign bank located in other states, generally in accordance with the same terms, conditions, procedures, and requirements that are applicable under the laws and regulations of this state to such agency activities that may be conducted by Alabama state banks.

(b) Notwithstanding any other provision of the laws or regulations of this state, an Alabama state branch or Alabama state agency of a foreign bank acting in this state as an agent in accordance with the provisions of this section shall not be considered to be a branch of such other depository institution affiliate; provided, however, that no Alabama state branch or Alabama agency shall be authorized by this section to act as agent for a branch or agency of an affiliated foreign bank other than the foreign bank which has been licensed to transact business in this state pursuant to this article.

(c) An Alabama state branch or Alabama state agency of a foreign bank licensed under this article may not:

(1) Conduct any activity as an agent under this section which such office is prohibited from conducting as a principal under any applicable federal or state law, including, but not limited to, the acceptance of impermissible deposits; or

(2) As a principal, have an agent conduct any activity under this section which such office is prohibited from conducting under any applicable federal or state law, including, but not limited to, the acceptance of impermissible deposits.

(d) An agency relationship between an Alabama state branch or Alabama state agency of a foreign bank licensed under this article and a depository institution affiliate of such foreign bank shall in any event be on terms that are consistent with safe and sound banking practices and all applicable regulations and orders of the superintendent.



Section 5-13B-89 - Representative office of foreign banks - Necessity of licensure.

(a) No foreign bank shall establish or maintain an Alabama representative office unless such foreign bank is licensed by the superintendent to maintain such an Alabama representative office.

(b) Nothing in subsection (a) shall be deemed to prohibit a foreign bank which maintains a federal agency or federal branch in this state from establishing or maintaining one or more Alabama representative offices.



Section 5-13B-90 - Representative office - Application.

(a) The application for a license to establish and maintain an Alabama representative office shall be in writing under oath and shall be in such form and contain such information as the superintendent may require by regulation or order. The application shall be accompanied by a reasonable fee as the superintendent may establish by regulation.

(b) The superintendent shall require a foreign bank to include as part of its application to establish and maintain an Alabama representative office an instrument irrevocably appointing the superintendent and his or her successors in office to be such foreign bank's agent, representative, and attorney to receive service of any lawful process in any proceeding against such foreign bank or any of its successors which arises out of a transaction with its Alabama representative office, with the same force and validity as if served on the foreign bank or its successor, as the case may be. Such appointment shall be in such form and contain such information as the superintendent may require by regulation or order.



Section 5-13B-91 - Representative office - Factors for approval of application.

(a) A foreign bank making an application for a license to establish and maintain an Alabama representative office shall deliver to the superintendent two, or more as the superintendent may require by regulation, duplicate originals of the foreign bank's application.

(b) The superintendent shall issue a license to a foreign bank to establish and maintain an Alabama representative office if he or she finds that:

(1) The foreign bank is of good character and sound financial standing;

(2) The management of the foreign banks and the proposed management of the Alabama representative office are adequate; and

(3) The convenience and needs of persons to be served by the proposed Alabama representative office will be promoted.

(c) If the superintendent determines to issue a license to a foreign bank to establish and maintain an Alabama representative office, he or she shall, when all fees have been paid as required under this article:

(1) Endorse on each duplicate original of the application the word "Filed," and the date of the filing thereof and return to the foreign bank one such duplicate original so endorsed;

(2) File in his or her office one of such duplicate originals of the application; and

(3) Issue a license to establish and maintain an Alabama representative office to such foreign bank.

(d) Each license issued to a foreign bank to establish and maintain an Alabama representative office shall state fully the name of the foreign bank to which such license is issued, the address or addresses at which such Alabama representative office is to be located and all such other information as the superintendent may require by regulation.



Section 5-13B-92 - Representative office - Permissible activities.

(a) A foreign bank which is licensed to establish and maintain an Alabama representative office may, subject to such regulations as the superintendent may prescribe, engage in the following activities:

(1) Solicitation for loans and in connection therewith the assembly of credit information, making of property inspections and appraisals, securing of title information, preparation of applications for loans including making recommendations with respect to action thereon, solicitation of investors to purchase loans from the foreign bank, and the search for such investors to contract with the foreign bank for servicing of such loans;

(2) The solicitation of new business;

(3) The conduct of research; and

(4) Back office administrative functions as may be more specifically defined in regulations issued by the superintendent.

Any other activity which the foreign bank seeks to conduct at such office shall be subject to the prior written approval of the superintendent by general regulation or upon application in such form as the superintendent shall require by regulation or order.

(b) Notwithstanding subsection (a), an Alabama representative office may engage in credit approval activities provided that the foreign bank (1) gives 45 days' prior written notice to the superintendent; and (2) the superintendent does not object within such 45-day period to the conduct of such activities by the Alabama representative office. Written notice under this subsection shall be in such a form and contain such information as the superintendent shall require by regulation or order.



Section 5-13B-93 - Representative office - Revocation of license.

The superintendent, after notice and opportunity for a hearing, may revoke a license to establish and maintain an Alabama representative office if he or she finds:

(1) The foreign bank has violated any provision of this article or any other law, rule, or regulation of this state; or

(2) Any fact or condition exists which, if it had existed at the time of the foreign bank's original application for such license, would have resulted in the superintendent's refusal to issue such license to the foreign bank.



Section 5-13B-94 - Posting of license.

Each foreign bank which is licensed to establish and maintain an Alabama state branch, Alabama state agency, or Alabama representative office shall post its license in a conspicuous place at such office.



Section 5-13B-95 - Licenses not transferable.

No license issued by the superintendent in accordance with this article shall be transferable or assignable.



Section 5-13B-96 - Appointment of superintendent as agent for service of process.

(a) A foreign bank which is licensed to establish and maintain an Alabama state branch, Alabama state agency, or Alabama representative office shall file with the superintendent an instrument irrevocably appointing the superintendent and his or her successors in office to be such foreign bank's agent, representative, and attorney to receive service of any lawful process in any judicial or administrative proceeding against the foreign bank or any of its successors which arises out of the foreign bank's activities in this state after such appointment has been filed, with the same force and validity as if served directly on the foreign bank or its successor, as the case may be. Such appointment shall be in such form and contain such information as the superintendent may require by regulation or order.

(b) Any foreign bank which establishes an Alabama state branch, Alabama state agency, or Alabama representative office and which has not filed with the superintendent an instrument pursuant to subsection (a) shall be deemed by the establishment of such office to have appointed the superintendent as its agent, representative, and attorney to receive service of any lawful process in any judicial or administrative proceeding against the foreign bank or any of its successors which arises out of the foreign bank's activities in this state, with the same force and validity as if served directly on the foreign bank or its successor, as the case may be.



Section 5-13B-97 - Service of process.

(a) Service of any lawful process in any judicial or administrative proceeding against the foreign bank or any of its successors which arises out of the foreign bank's activities in this state shall be made on the superintendent by delivering to and leaving with him or her, or with any official having charge of his or her office, duplicate copies of such process, notice, or demand. If any process, notice, or demand is served on the superintendent, he or she shall immediately cause a copy thereof to be forwarded by registered mail addressed to such foreign bank at its principal office as the same appears in his or her records. Any service so had on the superintendent shall be returnable in not less than 30 days.

(b) Nothing in this article limits or affects the right to serve any process, notice, or demand required or permitted by law to be served upon a foreign corporation in any other manner now or hereafter permitted by law.

(c) The superintendent shall keep a record of all processes, notices, and demands served upon him or her under this section and shall record therein the time of such service and his or her action with reference thereto.



Section 5-13B-98 - Filing of amendments to articles of incorporation.

A foreign bank which is licensed to maintain an Alabama state branch or Alabama state agency, whenever its articles of incorporation are amended, shall forthwith file in the office of the superintendent a copy of such amendment duly authenticated by the proper officer of the country of such foreign bank's organization, but the filing thereof may not of itself enlarge or alter the purpose or purposes for which such foreign bank is authorized to pursue in the transaction of its business in this state, nor authorize such foreign bank to transact business in this state under any name other than the name set forth in its license, nor extend the duration of its corporate existence.



Section 5-13B-99 - Amended license to establish and maintain a branch or agency.

(a) A foreign bank which is licensed to establish and maintain an Alabama state branch or Alabama state agency must secure an amended license if it changes its corporate name, changes the duration of its corporate existence, or desires to pursue in this state other or additional purposes than those set forth in its prior application under this article for a license, by making application therefor to the superintendent.

(b) The requirements with respect to the form and contents of an application under subsection (a), the manner of its execution, the filing of duplicate originals thereof with the superintendent, the issuance of an amended license and the effect thereof shall be the same as in the case of an initial application for a license to establish and maintain an Alabama state branch or Alabama state agency.



Section 5-13B-100 - Change of control of foreign bank.

A foreign bank which is licensed to establish and maintain an Alabama state branch, Alabama state agency, or Alabama representative office shall file with the superintendent a notice, in such form and containing such information as the superintendent may prescribe, no later than 14 calendar days after such foreign bank becomes aware of any acquisition of control of such foreign bank or merges with another foreign bank.



Section 5-13B-101 - Relocation of office; written notice necessary.

(a) No foreign bank which is licensed to establish and maintain an Alabama state branch, Alabama state agency, or Alabama representative office shall relocate any such office unless the foreign bank provides prior written notice to the superintendent and the superintendent shall have approved such relocation.

(b) Written notice provided by a foreign bank under this section shall be in such form and contain such information as the superintendent shall require by regulation or order.



Section 5-13B-102 - Examination; payment of fees.

(a) An Alabama state branch, Alabama state agency, or Alabama representative office shall be subject to examination by the superintendent at such intervals and in such a manner as he or she shall establish by regulation or order.

(b) In conducting an examination pursuant to this section, the superintendent shall:

(1) Have full access to the offices, books, accounts, and records of each office located in this state, as well as all of the books, accounts, and records maintained in this state of any office not located in this state of such foreign bank; and

(2) Have authority to require the attendance of and to examine under oath all persons whose testimony may be required relative to the activities of such office.

(c) A foreign bank which is licensed to establish and maintain an Alabama state branch, Alabama state agency, or Alabama representative office shall be assessed a reasonable fee for the expenses incurred by the superintendent in making an examination of such office. Such fee shall be assessed in an amount and in a manner as the superintendent shall establish by regulation.

(d) A foreign bank which is licensed to establish and maintain an Alabama state branch, Alabama state agency, or Alabama representative office shall be subject to all reasonable fees and expenses in such amounts as the superintendent may require by regulation.



Section 5-13B-103 - Supervision and enforcement.

(a) The superintendent shall have all of the powers granted to him or her by the laws of this state to the extent appropriate to enable him or her to supervise each Alabama state branch, Alabama state agency, or Alabama representative office.

(b) If, after notice and a hearing, the superintendent finds that any person has violated any provision of this article or of any regulation or order issued under this article, he or she may, in addition to any other remedy or action available to the superintendent under the laws of this state, order such person to pay to the superintendent a civil penalty in such a manner and in such an amount as the superintendent shall determine in accordance with the laws of this state and regulations thereunder.

(c) In order to carry out the purposes under this article, the superintendent may:

(1) Enter into cooperative, coordinating, or information-sharing agreements with any other bank supervisory agency or any organization affiliated or representing one or more bank supervisory agencies;

(2) With respect to periodic examination or other supervision of a foreign bank that maintains an Alabama state branch, Alabama state agency, or Alabama representative office, accept reports of examinations performed by, and reports submitted to, other bank supervisory agencies in lieu of conducting examinations, or of receiving reports, as might otherwise be required under this division;

(3) Enter into joint examinations or joint enforcement actions with any other bank supervisory agency having concurrent jurisdiction over any foreign bank, provided, however, that the superintendent may at any time take any such actions independently if the superintendent determines that such actions are necessary or appropriate to carry out his or her responsibilities under this article and to ensure compliance with the laws of this state;

(4) Enter into contracts with any bank supervisory agency having concurrent regulatory or supervisory jurisdiction over a foreign bank maintaining an Alabama state branch, Alabama state agency, or Alabama representative office, to engage the services of such agency's examiners at a reasonable rate of compensation or provide the services of the superintendent's examiners at a reasonable rate of compensation, which contract shall be deemed a sole source, one vendor and one supplier contract under the procurement laws of this state and shall be exempt from competitive bidding requirements; and

(5) Assess supervisory and examination fees that shall be payable by foreign banks maintaining an Alabama state branch, Alabama state agency, or Alabama representative office in connection with the superintendent's performance of his or her duties under this article and in accordance with regulations adopted by the superintendent.

(d) Supervisory or examination fees assessed by the superintendent in accordance with the provisions of this article may be shared with other bank supervisory agencies or any organizations affiliated with or representing one or more bank supervisory agencies in accordance with agreements between the superintendent and such agencies or organizations.



Section 5-13B-104 - Reports.

(a) Each foreign bank which is licensed to establish and maintain an Alabama state branch, Alabama state agency, or Alabama representative office shall file with the superintendent such reports as and when the superintendent may require by regulation or order.

(b) Each report filed with the superintendent under this article or under any regulation or order issued under this article shall be in such form and contain such information, shall be signed in such manner, and shall be verified in such manner, as the superintendent may require by regulation or order.



Section 5-13B-105 - Confidentiality of examination reports.

(a) All reports of examinations and investigations, correspondence, and memoranda concerning or arising out of such examinations and investigations, including any duly authenticated copy or copies thereof in the possession of any foreign bank, shall not be subject to subpoena and shall not be made public unless, in the judgment of the superintendent, the public advantage will be served by the publication thereof, in which event the superintendent may publish or authorize the publication of a copy of any such report or any part thereof in such manner as may be deemed proper.

(b) For the purposes of this section, reports of examinations shall include reports of examinations conducted by any bank supervisory agency which are considered confidential by such agency and which are in possession of the superintendent.



Section 5-13B-106 - Books, accounts, and records.

Each foreign bank which is licensed to establish and maintain an Alabama state branch, Alabama state agency, or Alabama representative office shall maintain or make available at any such office appropriate books, accounts, and records reflecting (1) all transactions effected by or on behalf of such office and (2) all actions taken in this state by employees of the foreign banking corporation located in this state to effect transactions on behalf of any office of such foreign bank located outside this state.



Section 5-13B-107 - Separate assets.

(a) Each foreign bank which is licensed to establish and maintain an Alabama state branch or Alabama state agency in this state shall keep the assets of its business in this state separate and apart from the assets of its business outside this state.

(b) The creditors of a foreign bank arising out of transactions with, and recorded on the books of, its Alabama state branch or Alabama state agency shall be entitled to absolute preference and priority over creditors of such foreign bank offices located outside of Alabama with respect to the assets of such foreign bank's offices in this state.



Section 5-13B-108 - Disclosure of lack of deposit insurance.

Each foreign bank which is licensed to establish and maintain an Alabama state branch or Alabama state agency shall, in a manner established by the superintendent by regulation or order, give notice that deposits and credit balances in such office are not insured by the Federal Deposit Insurance Corporation.



Section 5-13B-109 - Limitations on payment of interest on deposits.

A foreign bank which is licensed to establish and maintain an Alabama state branch or Alabama state agency shall be subject to the same limitations with respect to the payment of interest on deposits as a state bank which is a member of the Federal Reserve System.



Section 5-13B-110 - Pledge of assets.

(a) Each foreign bank which is licensed to establish and maintain an Alabama state branch or Alabama state agency shall keep on deposit, in accordance with such regulations or orders as the superintendent shall promulgate, with such unaffiliated Alabama banks as such foreign bank may designate and the superintendent may approve, interest-bearing stocks and bonds, notes, debentures, or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this state, or of a city, county, town, village, school district, or instrumentality of this state or guaranteed by this state, or dollar deposits, or obligations of the International Bank for Reconstruction and Development, or obligations issued by the InterAmerican Development Bank, or obligations of the Asian Development Bank, or obligations issued by the African Development Bank, or such other assets as the superintendent shall by regulation or order permit, to an aggregate amount to be determined by the superintendent, based upon principal amount or market value, whichever is lower, in the case of the above-described securities, and subject to such limitations as he or she shall prescribe.

(b) The superintendent may from time to time require that the assets deposited pursuant to this section may be maintained by the foreign bank in such amount, in such form and subject to such conditions as he or she shall deem necessary or desirable for the maintenance of a sound financial condition, the protection of depositors and the public interest, and to maintain public confidence in the business of such Alabama state branch or Alabama state agency. The superintendent may give credit to reserves required to be maintained with a Federal Reserve Bank in or outside this state pursuant to federal law, in accordance with such regulations or procedures as the superintendent may promulgate.

(c) So long as it shall continue business in the ordinary course, such foreign bank shall be permitted to collect interest on the securities deposited under this section and from time to time exchange, examine, and compare such securities.



Section 5-13B-111 - Asset maintenance.

(a) Each foreign bank which is licensed to establish and maintain an Alabama state branch or Alabama state agency shall hold in this state currency, bonds, notes, debentures, drafts, bills of exchange, or other evidences of indebtedness, including loan participation agreements or certificates, or other obligations payable in the United States or in United States funds or, with the prior approval of the superintendent, in funds freely convertible into United States funds, or such other assets as the superintendent shall by regulation or order permit, in an amount which shall bear such relationship as the superintendent shall by regulation or order prescribe to liabilities of such foreign bank payable at or through its Alabama state branch or Alabama state agency, including acceptances, but excluding amounts due and other liabilities to other offices, agencies, or branches of, and wholly owned, except for a nominal number of directors' shares, subsidiaries of, such foreign bank and such other liabilities as the superintendent shall determine.

(b) The superintendent is specifically authorized, in implementing the provisions of this section, to:

Vary the ratio of assets to liabilities for Alabama branches or Alabama agencies, applicable under this section, of certain foreign banks as may be determined by the superintendent in his or her sole discretion to be necessary or desirable to reflect differences among such Alabama branches or Alabama agencies on account of:

(1) The financial condition of Alabama branch or agency offices of the foreign bank,

(2) The financial condition of branch or agency offices of the same foreign bank located in other states,

(3) General economic conditions prevalent in the home country of the parent foreign bank, or

(4) The financial condition of the parent foreign bank itself, including, but not limited to:

a. The financial condition of its branches and agencies located in other countries,

b. The financial condition of its affiliated bank and nonbank subsidiaries in the United States, and

c. The financial condition of the foreign bank on a worldwide consolidated basis or in its home country.

(c) For the purposes of this section, the superintendent shall value marketable securities at principal amount or market value, whichever is lower, shall have the right to determine the value of any non-marketable bond, note, debenture, draft, bill of exchange, other evidence of indebtedness, including loan participation agreements or certificates, or of any other asset or obligation held or owed to the foreign bank or its Alabama state branch or Alabama state agency in this state, and in determining the amount of assets for the purpose of computing the above ratio of assets to liabilities, shall have the power by regulation or order to exclude in whole or in part any particular asset.

(d) If, by reason of the existence or the potential occurrence of unusual and extraordinary circumstances, the superintendent deems it necessary or desirable for the maintenance of a sound financial condition, the protection of depositors, creditors, and the public interest, and to maintain public confidence in the business of an Alabama state branch or Alabama state agency, he or she may, subject to such terms and conditions as he or she may prescribe, require such foreign bank to deposit the assets required to be held in this state pursuant to this section with such Alabama banks, as the superintendent may designate.

(e) The assets held to satisfy the assets to liabilities relationship, prescribed by the superintendent pursuant to this section, shall include obligations of any person for money borrowed from a foreign bank holding a license to establish and maintain an Alabama state branch or Alabama state agency only to the extent that the total of such obligations of any person are not more than 10 percent of such assets considered for purposes of this section.



Section 5-13B-112 - Voluntary closure of branch, agency, or representative office - Application.

(a) No foreign bank which is licensed to establish and maintain an Alabama state branch, Alabama state agency, or Alabama representative office shall close such office without filing an application with, and obtaining the prior approval of, the superintendent. An application by a foreign bank under this section shall be in such form and include such information as the superintendent shall establish by regulation or order.

(b) If the superintendent finds, with respect to an application by a foreign bank under this section, that the closing of such office will not be substantially detrimental to the public convenience and advantage, the superintendent shall approve such application. If the superintendent finds otherwise, he or she shall deny the application.

(c) Whenever an application by a foreign bank under this section has been approved and all conditions precedent to such closing have been fulfilled, such foreign bank may close such office and shall promptly thereafter surrender to the superintendent the license which authorized the foreign bank to maintain the office.



Section 5-13B-113 - Suspension or revocation of license; factors.

If, after notice and a hearing, the superintendent finds any of the following with respect to a foreign bank which is licensed to establish and maintain an Alabama state branch or Alabama state agency, he or she may issue an order suspending or revoking the license of such foreign bank:

(1) That the foreign bank has violated any provision of this article or of any regulation or order issued under this article or any provision of any other applicable law, regulation, or order;

(2) That the foreign bank is transacting activities in this state in an unsafe or unsound manner or, in any case, is transacting activities elsewhere in an unsafe or unsound manner;

(3) That the foreign bank or any one or more of its Alabama state branches or Alabama state agencies is in an unsafe or unsound condition;

(4) That the foreign bank has ceased to operate any of its offices in this state without the prior approval of the superintendent in accordance with this article;

(5) That the foreign bank is insolvent in that it has ceased to pay its debts in the ordinary course of business, it cannot pay its debts as they become due, or its liabilities exceed its assets;

(6) That the foreign bank has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due;

(7) That the foreign bank has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any foreign or domestic bankruptcy, reorganization, insolvency, or moratorium law, or that any person has applied for any such relief under such law against the foreign bank and the foreign bank has by any affirmative act approved of or consented to such action or such relief has been granted;

(8) That a receiver, liquidator, or conservator has been appointed for the foreign bank or that any proceeding for such an appointment or any similar proceeding has been initiated in the country of the foreign bank's organization;

(9) That the existence of the foreign bank or the authority of the foreign bank to transact banking business under the laws of the country of the foreign bank's organization has been suspended or terminated; and

(10) That any fact or condition exists which, if it had existed at the time when the foreign bank applied for its license to transact business in this state, would have been grounds for denying such application.



Section 5-13B-114 - Immediate suspension or revocation.

If the superintendent finds that any of the factors set forth in Section 5-13B-113 are true with respect to any foreign bank which is licensed to maintain an Alabama state branch or Alabama state agency and that it is necessary for the protection of the interests of creditors of the foreign bank's business in this state or, in any case, for the protection of the public interest that the superintendent immediately suspend or revoke the license of the foreign bank, the superintendent may issue, without notice or hearing, an order suspending or revoking the license of the foreign bank for a period of up to 90 days, pending investigation or hearing.



Section 5-13B-115 - Seizure of foreign bank's property and business; liquidation.

(a) If the superintendent finds that any of the factors set forth in Section 5-13B-113 are true with respect to any foreign bank which is licensed to establish and maintain an Alabama state branch or Alabama state agency and that it is necessary for the protection of the interests of the creditors of such foreign bank's business in this state or for the protection of the public interest that he or she take immediate possession of the property and business of the foreign bank, the superintendent may by order forthwith take possession of the property and business of the foreign bank in this state and retain possession until the foreign bank resumes business in this state or is finally liquidated. The foreign bank may, with the consent of the superintendent, resume business in this state upon such conditions as the superintendent may prescribe by regulation or order.

(b) At any time within 10 days after the superintendent has taken possession of the property and business of a foreign bank pursuant to subsection (a), such foreign bank may apply to the circuit court of the county in which the primary office of the foreign bank is located in this state for an order requiring the superintendent to show cause why he or she should not be enjoined from continuing such possession. The court may, upon good cause being shown, direct the superintendent to refrain from further proceedings and to surrender such possession. The judgment of the court having jurisdiction over any proceedings under this subsection may be appealed by the superintendent or by the foreign bank in the manner provided by law for appeals from a judgment of the circuit court. Where the superintendent appeals the judgment of the circuit court, such appeal shall operate as a stay of the judgment and a reinstatement of the superintendent's possession. The superintendent shall not be required to post any bond.

(c) Whenever the superintendent takes possession of the property and business of a foreign bank pursuant to subsection (a), he or she shall conserve or liquidate the property and business of such foreign bank pursuant to the laws of this state as if the foreign bank were an Alabama state bank, with absolute preference and priority given to the creditors of such foreign bank arising out of transactions with, and recorded on the books of, its Alabama state branch or Alabama state agency over the creditors of such foreign bank's offices located outside this state.

(d) When the superintendent has completed the liquidation of the property and business of a foreign bank, the superintendent shall transfer any remaining assets to such foreign bank in accordance with such orders as the court may issue. However, in case the foreign bank has an office in another state of the United States which is in liquidation and the assets of such office appear to be insufficient to pay in full the creditors of that office, the court shall order the superintendent to transfer to the liquidator of that office such amount of any such remaining assets as appears to be necessary to cover such insufficiency; if there are two or more such offices and the amount of remaining assets is less than the aggregate amount of insufficiencies with respect to the offices, the court shall order the superintendent to distribute the remaining assets among the liquidators of such offices in such manner as the court finds equitable.






Division 4 - Alabama Branches of Out-of-State Foreign Banks.

Section 5-13B-130 - Purpose.

This division is intended generally to ensure that interstate state branches of out-of-state foreign banks may be established and operated in this state (1) to the extent consistent with the provisions of Section 5 of the Federal International Banking Act and (2) under terms and conditions that are generally comparable to and no less favorable than those applicable to the establishment of interstate federal branches in this state by out- of-state foreign banks.



Section 5-13B-131 - Establishment of interstate branches in this state by out-of-state foreign banks.

(a) Except as provided in subsection (b), an out-of-state foreign bank may establish an interstate Alabama state branch in the same manner, including by merger or other transactions under Section 44 of the Federal Deposit Insurance Act, and comparable provisions of the laws of this state, with Alabama banks or other institutions, as, and subject generally to the same criteria, standards, conditions, requirements, and procedures applicable to the establishment of interstate branches in this state by, an out-of-state bank having the same home state in the United States, notwithstanding any provision of the laws or regulations of this state to the contrary.

(b) Notwithstanding the provisions of subsection (a), the superintendent:

(1) Shall apply to the establishment of an initial interstate Alabama state branch, and subsequent intrastate Alabama branches, of any out-of-state foreign bank the same criteria, standards, conditions, requirements, and procedures applicable under Division 3 of this article or regulations thereunder to the establishment of an initial Alabama state branch, and of subsequent intrastate Alabama branches, respectively;

(2) May apply any other criterion, standard, condition, requirement, or provision of the laws or regulations of this state that is determined by the superintendent to be substantially equivalent to or consistent with a criterion, standard, condition, requirement, or provision of federal law or regulation generally applicable to the establishment of branches in the United States by foreign banks or specifically applicable to the establishment of a branch in the United States by the applicant foreign bank;

(3) May by regulation or order allow an out-of-state foreign bank:

a. To acquire an individual branch of any "insured bank" within the meaning of Section 3(h) of the Federal Deposit Insurance Act (12 U.S.C. §1813(h)), or of any other depository institution, including another foreign bank, without acquiring the entire bank or other institution; or

b. To acquire or merge with another foreign bank maintaining an Alabama branch or agency and thereafter continue such operations as its own; and

c. To acquire or establish an interstate Alabama branch through any other means not inconsistent with Section 5 of the Federal International Banking Act (12 U.S.C. §3103).












Chapter 14A - REGIONAL RECIPROCAL SAVINGS INSTITUTIONS.

Section 5-14A-1 - Short title.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-14A-2 - Definitions.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-14A-3 - Acquisition of Alabama savings and loan holding company or Alabama savings institution by regional holding company or institution.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-14A-4 - Enforcement.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-14A-5 - Applicable law.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-14A-6 - Regulatory supervision in cooperation with other savings institutions regulatory agencies.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-14A-7 - Application fee.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-14A-8 - Power to establish or acquire branch offices and subsidiaries.

Repealed by Act 2015-70 effective April 21, 2015.






Chapter 16 - SAVINGS AND LOAN ASSOCIATIONS.

Section 5-16-1 - Short title.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-2 - Definitions.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-3 - Associations, etc., accepting money for promotion of thrift and financing of homes subject to provisions of chapter, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-4 - Procedure for incorporation - Petition for certificate of incorporation; subscription by incorporators, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-5 - Procedure for incorporation - Approval of petition for certificate of incorporation; certificate of approval.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-6 - Procedure for incorporation - Issuance of certificate of incorporation.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-7 - Bylaws.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-8 - Organizational meeting.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-9 - Corporate name and offices - Generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-10 - Corporate name and offices - Change of location of home office; certificate of approval, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-11 - Corporate name and offices - Establishment of branch offices.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-12 - Period for commencement of business; forfeiture of corporate existence for nonuse.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-13 - Rights, privileges, etc., of members; annual meeting; annual financial statement; voting by members; assessment of fines and penalties against members; transfer of real estate security by borrowing member.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-14 - Directors, officers and employees.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-15 - Books, records and accounts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-16 - Capital and accounts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-17 - Reserve accounts; interest due and accrued account.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-18 - Undivided profits account.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-19 - Dividends.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-20 - Repurchase of accounts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-21 - Redemption of accounts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-22 - Issuance of duplicate membership certificates.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-23 - Issuance, etc., of certificates of indebtedness; receipt of public deposits; payment of guaranteed rate of interest.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-24 - Powers generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-25 - Real estate loans.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-26 - Liens on accounts; pledges of accounts as security for loans.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-27 - Adoption, etc., of bonus plans and payment of cash bonuses on accounts; bonus reserve account.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-28 - Sales, transfers, or exchanges of assets.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-29 - Mergers.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-30 - Conversions.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-31 - Reorganizations.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-32 - Voluntary liquidation - Procedure generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-33 - Voluntary liquidation - Remittance of unclaimed dividends and share accounts by receiver, etc.; payment of creditors and investors by commissioner.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-34 - Voluntary liquidation - Certification and transmittal of unclaimed funds to State Treasurer.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-35 - Voluntary liquidation - Payment of creditors or investors by State Treasurer.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-36 - Reports, examinations and audits.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-37 - Conservatorship; involuntary liquidation.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-38.1 - Assessment fees.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-39 - Foreign corporations not to transact business in state; privileges, etc., of federal savings and loan associations.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-40 - Sales of accounts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-41 - Acknowledgment, etc., of instruments by public officers employed by associations, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-42 - Operating or management contracts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-43 - Accounts of minors, married women, joint owners and fiduciaries; investments in accounts of associations.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-44 - Deposit in names of two persons, payable to either or survivor - How payable; when construed as belonging to survivor.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-45 - Deposit in names of two persons, payable to either or survivor - Title to deposit upon death of either.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-46 - Disposition of account of deceased person.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-47 - Disposition of deposit in trust for another upon death of trustee.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-48 - Engaging in mortgage brokerage business; purchase of loans; origination, purchase and sale of mortgages.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-49 - Forms.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-50 - Deposits with State Treasurer, etc., of securities issued by associations.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-51 - Associations empowered to enter into contracts, etc., for insurance of accounts, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-52 - State associations may make contracts, loans or investments available to federal savings and loan associations.

Repealed by Act 2015-70 effective April 21, 2015.



Section 5-16-53 - Termination of status as insured corporation.

Repealed by Act 2015-70 effective April 21, 2015.






Chapter 17 - CREDIT UNIONS.

Article 1 - General Provisions.

Section 5-17-1 - "Credit union" defined.

A credit union is a cooperative society, incorporated for the twofold purpose of promoting thrift among its members and creating a source of credit for them at legitimate rates of interest, particularly among groups of industrial workers and farmers, fraternal and religious organizations, and in those communities where the citizens of the state are distantly removed from convenient centers of business or easy access to financial agencies now provided for by laws of Alabama.



Section 5-17-2 - Procedure for organization and incorporation.

(a) For the purposes of this chapter, both a natural person credit union and a corporate credit union are considered a credit union unless otherwise indicated.

(b) The following may apply to the Administrator of the Alabama Credit Union Administration for permission to organize a credit union:

(1) For a natural person credit union, any seven residents of the state.

(2) For a corporate credit union, any seven or more individuals each representing different natural person credit unions.

(c) A credit union is organized in the following manner: The applicants shall execute in duplicate a certificate of organization by the terms of which they agree to be bound. The certificate shall state: (1) the name and location of the proposed credit union, (2) the names and addresses of the subscribers to the certificate and the number of shares subscribed by each, and (3) the par value of the shares of the credit union. They shall next prepare and adopt bylaws for the general governance of the credit union consistent with the provisions of this chapter and shall execute the same in duplicate. The certificate and bylaws, both executed in duplicate, shall be forwarded to the Administrator of the Alabama Credit Union Administration. Not later than 30 days after receiving the certificate of organization and bylaws and proof of the issuance of a certificate of insurance for member accounts from either the National Credit Union Administration or a private insurance carrier approved in writing by the administrator, the administrator shall determine whether the certificate of organization and bylaws conform with the provisions of this chapter and whether or not the organization of the credit union in question would benefit the members of it and be consistent with the purpose of this chapter. Thereupon the Administrator of the Alabama Credit Union Administration shall notify the applicants of his or her decision. If it is favorable, the administrator shall issue a certificate of approval, attached to the duplicate certificate of organization, and return the same, together with the duplicate bylaws, to the applicants. The applicants shall thereupon file the duplicate of the certificate of organization, with the certificate of approval attached thereto, with the judge of probate of the county within which the credit union is to do business, who shall make a record of the certificate and return it, along with his or her certificate of record attached thereto, to the Administrator of the Alabama Credit Union Administration for permanent record. Within 180 days, the applicants shall become and be a credit union operating with normal business hours to serve its field or fields of membership and be incorporated in accordance with the provisions of this chapter. In order to simplify the organization of credit unions, the Administrator of the Alabama Credit Union Administration shall cause to be prepared an approved form of certificate of organization and a form of bylaws, consistent with this chapter, which may be used by credit union incorporators for their guidance, and on written application of any seven residents of the state, shall supply them without charge a blank certificate of organization and a copy of the form of suggested bylaws.



Section 5-17-3 - Use of words "credit union" in name or title.

It shall be a misdemeanor for any person, association, copartnership, or corporation, except corporations organized in accordance with the provisions of this chapter, credit unions incorporated under the laws of the United States, the trade associations of credit unions doing business in this state, and other organizations as approved by the administrator, to use the words "credit union" in their name, title, or in advertising. A credit union organized under the provisions of this chapter shall include in its corporate name or title the words "credit union." Any violation of this prohibition shall subject the party chargeable therewith to a penalty of five hundred dollars ($500) for each day, with a maximum amount of fifty thousand dollars ($50,000), during which the violation is committed or repeated. The penalty may be recovered by the administrator by an action instituted for that purpose, and, in addition to the penalty, the violation may be enjoined and the injunction enforced as in other cases. If the directors, officers, or those persons performing similar functions as corporate directors or officers of any entity shall knowingly and willfully violate or knowingly and willfully permit any of the officers, agents, employees, or those persons performing similar functions of the entity to violate any of the provisions of this section, each director, officer, or other person engaging in the violation shall be liable in his or her personal and individual capacity for all damages which the entity or any other person shall have sustained in consequence of the violation. Provided, however, that a credit union organized in another state may conduct business as a credit union in this state with the prior approval of the Administrator of the Alabama Credit Union Administration provided all of the following criteria are met:

(1) It is organized under laws similar to Alabama credit union laws.

(2) It is financially solvent.

(3) Alabama credit unions are allowed to do business in the other state under conditions similar to these provisions.

(4) It maintains member account insurance comparable to that required for Alabama credit unions.

(5) It agrees to submit to the administrator an annual examination report from its supervising agency.

(6) The interest rate on loans made in Alabama does not exceed that allowed by Alabama law.

(7) It complies with the same consumer protection provisions that are applicable to Alabama credit unions.

(8) It designates and maintains an agent for the service of process in Alabama.



Section 5-17-4 - Powers generally.

(a) A credit union shall have all of the following powers:

(1) To receive the savings of its members either as payment on shares or as deposits, including the right to conduct Christmas clubs, vacation clubs, and other thrift organizations within the membership.

(2) To accept deposits of fiduciary funds if a member is the beneficiary, trustee, or personal representative and if the funds are part of the estate of a deceased member.

(3) To make loans to members.

(4) To make loans to other credit unions, including credit union service organizations.

(5) To purchase loans from financial institutions, provided a purchased loan is of the nature and type that the credit union could have originated itself.

(6) To make loans to a cooperative society or other organizations having membership in the credit union.

(7) To deposit funds in state and national banks, savings and loan associations, the accounts which are insured by the Federal Deposit Insurance Corporation, and in other credit unions.

(8) To invest in any investment legal for federally chartered credit unions in the state.

(9) To borrow money from any source not prohibited by applicable law and to give its note therefor; provided that the borrowing, in the aggregate, shall not at any time exceed the lesser of:

a. 50 percent of its assets; or

b. The combination of undivided earnings, regular reserves, equity acquired in a merger, net income or net loss not already included in undivided earnings, and shares and deposits.

(10) To assess each member a recurring or nonrecurring membership fee.

(11) To exercise incidental powers as necessary to enable it to carry on effectively the purposes for which it is chartered and incorporated and other powers as are expressly authorized by the Administrator of the Alabama Credit Union Administration.

(b) In addition to any and all other powers heretofore granted to credit unions, any credit union shall have the power to engage in any activity in which the credit union could engage were the credit union operating as a federally chartered credit union, including but not by way of limitation because of enumeration, the power to do any act and own, possess, and carry as assets property of that character including stocks, bonds, or other debentures which, at the time, are authorized under federal laws or regulations for transactions by federal credit unions, notwithstanding any restrictions elsewhere contained in the statutes of the State of Alabama. No credit union can exercise any power which it claims only by virtue of the power being possessed by a federal credit union if the administrator issues a written order prohibiting a credit union from exercising that power.

(c) Notwithstanding any other provision of this chapter or any other state law, a credit union may offer any product or service that is authorized or permitted to any federal credit union as defined in 12 U.S.C. § 1752.

(d) Notwithstanding any other provision of this chapter or any other state law, the administrator may condition the exercise of any power upon terms and conditions intended to ensure safe and sound operation of a credit union in the administrator's discretion.



Section 5-17-5 - Membership.

Credit union membership shall consist of the incorporators and such other persons as may be elected to membership and who subscribe to at least one share and pay the initial installment thereon and the entrance fee. Organizations, incorporated or otherwise, composed for the most part of the same general group as the credit union membership may be members. Credit union organization shall be limited to groups, of both large and small membership, having a common bond of occupation or association or to groups within a well- defined neighborhood, community or rural district.



Section 5-17-6 - Withdrawal of members; expulsion for cause; termination of membership; readmission.

(a) Any member may withdraw from the credit union at any time, but notice of withdrawal may be required. All amounts paid on shares or as deposits of an expelled or withdrawing member, with any dividends or interest accredited thereto to the date thereof shall, as funds become available and after deducting all amounts due from the member to the credit union, be paid to the individual. The credit union may require 60 days' notice of intention to withdraw shares and 30 days' notice of intention to withdraw deposits. A credit union may reserve in its bylaws the right to pay out not more than one half of its monthly receipts to withdrawing members and depositors.

(b) The board of directors may expel a member for cause by a majority vote of a quorum of directors, pursuant to a written policy adopted by the board. For the purposes of this section, cause includes a loss to the credit union, a violation of the membership agreement or any policy or procedure adopted by the board, or inappropriate behavior such as physical, sexual, or verbal abuse of credit union members or staff. All members shall be provided written notice of such policies. Any person expelled by the board shall have the right to file a written appeal to the board to reconsider the expulsion.

(c) A credit union may terminate the membership of any member who withdraws his or her shares to less than one par share.

(d) Persons whose membership has been terminated, whether by withdrawal or expulsion, shall have no further rights in the credit union, but are not released from any obligation owed to the credit union.

(e) A member who has been expelled may not be readmitted to membership except upon approval by a majority vote of the board after application and proof that the applicant remains within the credit union's field of membership, has adequately explained, addressed, or remedied the conditions leading to expulsion, and will abide by the terms and conditions of membership. Not more than one such application for readmission may be made within any 12-month calendar period.



Section 5-17-7 - Operating fees; fee filed with certificate of organization.

(a) All state chartered credit unions shall pay an annual operating fee and, if deemed necessary by the administrator, an assessment, the exact amount of which shall be fixed from time to time by the Administrator of the Alabama Credit Union Administration.

(b) Except as hereinafter provided, the annual operating fee set by the administrator shall not exceed the fee calculated by use of the following scale or the administrator may authorize payment of the schedule used by federal credit unions if the administrator determines it to be appropriate:

(1) Credit unions having total assets of less than $500,000.00 shall pay a fee not in excess of $.12 for each $100.00 of assets, subject to a minimum of $200.00.

(2) Credit unions with assets of $500,000 but not in excess of $1,000,000 shall pay a fee of $600 plus $.05 per $100 of assets over $500,000 but not in excess of $1,000,000; credit unions with assets of $1,000,000 but not in excess of $5,000,000 shall pay a fee of $850 plus $.035 per $100 of assets of $1,000,000 but not in excess of $5,000,000; credit unions with assets of $5,000,000 but not in excess of $10,000,000 shall pay a fee of $2,250 plus $.02 per $100 of assets over $5,000,000 but not in excess of $10,000,000; credit unions with assets of $10,000,000 but not in excess of $20,000,000 shall pay a fee of $3,250 plus $.018 per $100 on assets over $10,000,000 but not in excess of $20,000,000; credit unions with assets of $20,000,000 but not in excess of $50,000,000 shall pay a fee of $5,050 plus $.016 per $100 on assets over $20,000,000 but not in excess of $50,000,000; credit unions with assets of $50,000,000 but not in excess of $100,000,000 shall pay a fee of $9,850 plus $.013 per $100 on assets over $50,000,000 but not in excess of $100,000,000; credit unions with assets of $100,000,000 or more shall pay a fee of $16,350 plus $.011 per $100 on all assets over $100,000,000.

(3) The annual operating fee for a corporate credit union shall be set by the administrator and shall not exceed the above scale.

(c) Annually, the administrator may fix an annual operating assessment to ensure that the Alabama Credit Union Administration does not continue to operate in a deficit for any given year. The assessment shall be approved by the Credit Union Board of the Alabama Credit Union Administration. Any credit union failing to pay the assessment within 30 days of the notice of assessment may be charged a fine not to exceed fifty dollars ($50) for each day that the assessment remains unpaid.

(d) The annual operating fee shall be paid on or before the last day of January of each year, based upon the assets of the credit union as of the end of the previous year. Any credit union failing to pay the operating fee may be charged a fine not to exceed fifty dollars ($50) for each day that the fee remains unpaid.

(e) Whenever application is made to the Administrator of the Alabama Credit Union Administration for permission to organize a credit union, the applicant shall at the time of filing the certificate of organization with the Administrator of the Alabama Credit Union Administration pay a fee not to exceed one thousand dollars ($1,000) for the purpose of paying the costs incidental to the determination by the Administrator of the Alabama Credit Union Administration whether such certificate of organization shall be approved. The Administrator of the Alabama Credit Union Administration shall from time to time fix the exact charge to be made, but in no event shall the charge exceed one thousand dollars ($1,000). The provisions of this subsection shall not apply to any existing credit union seeking charter conversion.

(f) All fees collected under this section shall be paid into the special fund set up by the State Treasurer. This special fund shall be used to pay the salaries of the officials and employees and the expenses of the Alabama Credit Union Administration including the purchase of equipment, vehicles, and supplies necessary for the examination and supervision of credit unions and may be spent by the Administrator of the Alabama Credit Union Administration for the uses and purposes specified herein. No taxes, fees, assessments, penalties, or other revenues collected by the Alabama Credit Union Administration shall be used for any purpose other than the expenses of operating the Alabama Credit Union Administration.

(g) All the jurisdiction, authority, powers, and duties now conferred upon and imposed by law upon the Superintendent of Banks and the Supervisor of the Credit Union Bureau in relation to the management, control, regulation, and general supervision of credit unions are hereby transferred to, conferred upon, and imposed upon the Alabama Credit Union Administration and administrator.

(h) All assets primarily used by the Bureau of Credit Unions, including books, records, documents, furniture, equipment, and supplies are hereby transferred to the Alabama Credit Union Administration. All funds in the special fund previously maintained by the State Treasurer for the Bureau of Credit Unions are hereby transferred to the Alabama Credit Union Administration. All taxes, fees, assessments, penalties, or other revenues owed to or collected by the Bureau of Credit Unions are hereby transferred to the Alabama Credit Union Administration. Any employee presently employed by the Superintendent of Banks who is presently primarily involved with the Bureau of Credit Unions shall be employed by the Alabama Credit Union Administration.



Section 5-17-8 - Reports to Administrator of Alabama Credit Union Administration; powers of administrator.

(a) Credit unions shall report to the Administrator of the Alabama Credit Union Administration at least annually on or before January 31 in such manner and form as required by the administrator for that purpose. Additional reports may be required. Credit unions shall be examined at least every 18 months by employees of the administration or by other persons designated by the administrator. For failure to file reports when due, unless excused for cause by the administrator, the credit union shall pay to the State Treasurer five dollars ($5) for each day of its delinquency.

(b) If the administrator determines that the credit union is violating this chapter, or is insolvent, the administrator may suspend operations of the credit union by issuing an order requiring that the credit union cease operations pending a hearing on the revocation of the certificate of approval, or the administrator may set a date for a hearing on the revocation of the certificate of approval without suspending operations of the credit union. If the administrator suspends operations of the credit union, a hearing on the revocation of the certificate of authority shall be held by the administrator if requested within 90 days from the date of the order requiring suspension of operations. If demanded by the credit union, the hearing on revocation of the certificate of authority, whether or not the administrator has suspended operations of the credit union pending the hearing, shall be conducted on the record by the administrator who shall also make findings of fact and a written determination concerning revocation of the certificate of authority. The determination may contain an order requiring that credit union to immediately suspend operations or continue in effect a previous order requiring the suspension of operations. If the determination is that the credit union is violating this chapter, or is insolvent, and that the certificate of authority be revoked, and if, for a period of 15 days after the hearing, any violation continues, the administrator may revoke the certificate and take possession of the business and property of the credit union and maintain possession until the administrator shall permit it to continue business or its affairs are finally liquidated through merger or otherwise.

(c) The administrator may, with the approval of a majority of the Credit Union Board of the Alabama Credit Union Administration, issue a cease and desist order upon finding that the credit union or any officer, director, committee member, or employee has done any one of the following:

(1) Committed any violation of a law, rule, or regulation.

(2) Engaged or participated in any unsafe or unsound practice in connection with the credit union business.

(3) Engaged in any act, omission, or practice which constitutes a breach of fiduciary duty to the credit union.

(4) Committed any fraudulent or questionable practice in the conduct of the credit union's business which endangers the credit union's reputation or threatens insolvency.

(5) Violated any condition imposed in writing by the administrator or any written agreement made with the administrator.

(6) Concealed, destroyed, removed, falsified, or perjured any book, record, paper, report, statement, or account related to the business and affairs of the credit union.

Any cease and desist order shall be effective not earlier than 10 calendar days after it is delivered to the credit union. The credit union or any person subject to a cease and desist order shall have 10 calendar days from the receipt of any cease and desist order to appeal to the Credit Union Board of the Alabama Credit Union Administration by serving the administrator with a written notice of appeal within the 10-day period. Upon receipt of a notice of appeal from the credit union, the effect of the cease and desist order will be suspended pending a decision upon appeal; provided that a majority of the Credit Union Board of the Alabama Credit Union Administration may order that a cease and desist order be in force and effect pending the decision on appeal. A hearing of any appeal shall be held before the Credit Union Board of the Alabama Credit Union Administration within 60 calendar days of the notice of appeal and the decision of the Credit Union Board shall be rendered within 30 calendar days after the conclusion of the hearing.

(d) The Administrator of the Alabama Credit Union Administration may suspend from office and prohibit further participation in any manner in the conduct of the affairs of a credit union, any director, officer, committee member, or employee who has done any one of the following:

(1) Committed any violation of a law, rule, or regulation.

(2) Engaged or participated in any unsafe or unsound practice in connection with the credit union business.

(3) Engaged in any act, omission, or practice which constitutes a breach of fiduciary duty to the credit union.

(4) Committed any fraudulent or questionable practice in the conduct of the credit union's business which endangers the credit union's reputation or threatens insolvency.

(5) Violated any condition imposed in writing by the administrator or any written agreement made with the administrator.

(6) Concealed, destroyed, removed, falsified, or perjured any book, record, paper, report, statement, or account related to the business and affairs of the credit union.

(7) Unless the administrator directs otherwise, the prohibition against participation in the conduct of the affairs of a credit union shall remain effective until it is rescinded by a vote of the Credit Union Board of the Alabama Credit Union Administration.

(e) A person subject to an order issued under subsection (d) may file an appeal in writing delivered to the administrator not more than 10 calendar days after the issuance of the order. Not later than 60 calendar days after the filing of an appeal, the Credit Union Board of the Alabama Credit Union Administration shall hold a hearing and not later than 30 calendar days after the conclusion of the hearing, the Credit Union Board shall issue a decision. The hearing shall be confidential.

(f) The Administrator of the Alabama Credit Union Administration, with the approval of a majority of the Credit Union Board of the Alabama Credit Union Administration, ex parte without notice, may appoint the Alabama Credit Union Administration as conservator and immediately take possession and control of the business and assets of any state-chartered credit union in any case in which any one of the following occurs:

(1) The Alabama Credit Union Administration determines that the action is necessary to conserve the assets of any state-chartered credit union or the interests of the members of the credit union.

(2) A credit union, by resolution of its board of directors, consents to the action by the Alabama Credit Union Administration.

(3) There is a willful violation of a cease-and-desist order which has become final.

(4) There is concealment of books, papers, records, or assets of the credit union or refusal to submit books, papers, records, or affairs of the credit union for inspection to any examiner or to any lawful agent of the Alabama Credit Union Administration.

(g) Not later than 10 calendar days after the date on which the Alabama Credit Union Administration takes possession and control of the business and assets of a credit union pursuant to subsection (f), officials of the credit union who were terminated by the conservator may apply to the circuit court for the judicial circuit in which the principal office of the credit union is located for an order requiring the administration to show cause why it should not be enjoined from continuing possession and control. Except as provided in this subsection, no court may take any action, except at the request of the Credit Union Board by regulation or order, to restrain or affect the exercise of powers or functions of the board as conservator.

(h) The administrator shall report to the Credit Union Board of the Alabama Credit Union Administration at least semi-annually on the condition of the credit unions in which the administration serves as conservator. Reports shall contain the following:

(1) The most recent income statement and balance sheet of the credit union.

(2) Actions taken since the last report by the administrator in its role as conservator of the credit union.

(3) A detailed report of all expenditures, reimbursements, and other financial considerations paid out of the assets of the credit union to the Alabama Credit Union Administration or its designated agents during conservatorship.

(4) A business plan outlining necessary actions and timetables under which the credit union would remain under conservatorship.

(i) The Alabama Credit Union Administration may maintain possession and control of the business and assets of the credit union and may operate the credit union until the time as the following occurs:

(1) The administrator shall permit the credit union to continue business subject to the terms and conditions as may be imposed by the Alabama Credit Union Administration.

(2) The credit union is liquidated in accordance with the provisions of Section 5-17-21.

(3) The Credit Union Board of the Alabama Credit Union Administration votes by a majority of voting members that the Alabama Credit Union Administration shall relinquish possession and control of the credit union. Such vote shall be held on at least a semi-annual basis while the credit union is held in conservatorship by the Alabama Credit Union Administration.

(j) The Alabama Credit Union Administration may appoint special agents as it considers necessary in order to assist the administration in carrying out its duties as a conservator under this section.

(k) All costs incurred by the administration in exercising its authority under this section and Section 5-17-8.1, including, without limitation, all expenses and legal fees incurred in exercising its authority or defending any action taken pursuant to its exercise of authority, and any appeal by any credit union or by any director, officer, committee member, or employee thereof shall be paid out of the assets of the credit union.

(l) The conservator shall have all powers of the members, the directors, the officers, and the committees of the credit union and shall be authorized to operate the credit union in its own name or to conserve its assets in the manner and extent authorized by the administration.

(m) After taking possession of the property and business of a credit union through conservatorship, the conservator may terminate or adopt any executory contract to which the credit union may be a party. The termination of any contracts shall be made within six months after the conservator has obtained knowledge of the existence of the contract or lease. Any provision in the contract or lease which provides for damages or cancellation fees upon termination shall not be binding on the conservator or credit union. The directors, the conservator, and the credit union are not liable for damages arising from or relating to such executory contracts.

(n) The administrator may appoint a temporary board of directors to any credit union subject to conservatorship.

(o)(1) Notwithstanding any other provision of state law, if the administrator determines that an emergency requiring expeditious action exists with respect to a credit union, that other alternatives are not reasonably available consistent with National Credit Union Administration precedent, and that the public interest, including the interests of the members of the credit union, would best be served by such action, the administrator may do either of the following:

a. Initiate the involuntary merger of a credit union that is insolvent or is in danger of insolvency with any other credit union or may authorize a credit union to purchase any of the assets of, or assume any of the liabilities of, any other credit union that is insolvent or in danger of insolvency.

b. Authorize a financial institution whose deposits or accounts are insured to purchase any of the assets of, or assume any of the liabilities of, a credit union that is insolvent or in danger of insolvency, except that prior to exercising this authority the administrator shall attempt to effect a merger with, or purchase and assumption by, another credit union as provided in paragraph a.

(2) For purposes of the authority contained in this subsection, insured share and deposit accounts of the credit union, upon consummation of the purchase and assumption, may be converted to insured deposits or other comparable accounts in the acquiring institution, and the administrator and the insuring organization shall be relieved of any liability to the credit union's members with respect to those accounts.



Section 5-17-8.1 - Investigatory and enforcement powers of administrator, board, designee, etc.

(a) The administrator or the administrator's designee, in consultation with the agency's legal counsel acting under the administrator, may administer oaths and may examine under oath any person whose testimony may be required on the examination of any credit union, or the examination of any affiliate of a credit union, and shall have authority and power to compel the appearance and attendance of any such person or the production of any records and documents of any credit union or any affiliate of a credit union for the purpose of any examination. Attendance or production may be enforced by order of the Circuit Court, 15th Judicial District. The production of records, documents, or testimony, whether or not made under oath, by a credit union or by any of its directors, officers, employees, advisors, consultants, attorneys, or accountants made for, and at the request of, the administrator upon examination of the credit union, does not constitute a waiver of any attorney-client privilege or other privilege that the credit union or any director, officer, employee, advisor, consultant, attorney, or accountant thereof is entitled to under law in any unrelated matter or proceeding.

(b) Any officer, director, agent, or employee of any credit union, any affiliate of a credit union, or any affected person, whether one or more, who (1) makes any false entry or omission with intent to mislead in any book, report, or statement of the credit union or affiliate of the credit union, or (2) makes a false statement, whether or not made under oath, to the administrator, an examiner or designee acting under the administrator, or to any officer of such credit union or affiliate of any credit union with intent to injure or defraud the administrator, examiner, designee, officer, credit union, or affiliate, or with the intent to influence in any way the action of the administrator or an examiner or designee acting under the administrator, shall be subject to removal and the imposition of civil money penalties by the administrator when so directed by the Credit Union Board as provided in this title. At the discretion of the administrator, an order of removal may prohibit the affected person from participating in the affairs of any state credit union. Any action of the administrator or designee acting under the administrator taken in reliance upon such false entry, omission, or statement may be rescinded and withdrawn at the discretion of the administrator. These remedies are in addition to the penalties set forth in Sections 5-17-29 to 5-17-32, inclusive.

(c) In taking an action to prohibit participation by, remove, or impose civil money penalties upon, any officer, director, or employee of any credit union or any affiliate of a credit union under this section, the administrator and Credit Union Board shall not be required to establish that the credit union or the affiliate of the credit union suffered or probably will suffer financial loss and shall not be required to establish that the administrator, examiner, or designee acting under the administrator was influenced by such false entry, omission, or statement.

(d) The resignation, termination of employment or participation, or separation of any director, officer, or employee of a credit union for any reason whatsoever shall not affect the jurisdiction and authority of the administrator or the Credit Union Board to issue any notice or order and proceed under this title against any such person, if the notice or order is served before the end of the six-year period beginning on the last date that the person ceased to be a director, officer, or employee of the credit union.

(e) If the directors or officers of any credit union unreasonably or willfully violate, or unreasonably or willfully permit any of the officers, agents, or employees of the credit union to violate any of the provisions of this title, each and every director or officer engaging in such knowing and willful violation or knowing and willful permission shall be liable in his or her personal and individual capacity for all damages that the credit union or any other person sustained in consequence of the violation. The administrator may use enforcement powers to seek restitution for or on behalf of the credit union for damages resulting from such violations. Further, the administrator shall have standing to intervene in any court action arising out of or relating to such violation in order to protect the interests of the administrator, examiners, administrator's designee or designees, the agency, the credit union, or its members.



Section 5-17-9 - Fiscal year; meetings of members; amendment of bylaws.

The fiscal year of all credit unions shall end December 31. Special meetings may be held in the manner indicated in the bylaws. At all meetings a member shall have but a single vote whatever his share holdings. The bylaws may be amended as provided in the bylaws. Amendments to the bylaws shall be submitted to the administrator who shall approve or disapprove the amendments within 60 days provided that the administrator shall not disapprove an amendment which corresponds with the form of bylaws which the administrator furnishes for the guidance of the incorporators of a credit union. There shall be no voting by proxy, a member other than a natural person casting a single vote through a delegated agent.



Section 5-17-10 - Election of board of directors, credit committee, and supervisory committee.

At the annual meeting (the organization meeting shall be the first annual meeting), members of the credit union shall elect a board of directors of not less than five members, may elect a credit committee of not less than three members, and shall elect a supervisory committee of three members, all to hold office for such terms respectively as the bylaws provide and until successors qualify. A record of the names and addresses of the members of the board and committees and the officers shall be filed with the Administrator of the Alabama Credit Union Administration not later than 10 calendar days after their election. If, however, the bylaws so provide, the board of directors shall carry out the functions and duties of the credit committee or may appoint a credit committee, in which case the credit union shall not elect a credit committee.



Section 5-17-11 - Election of officers; duties of officers and directors; compensation; liability.

(a) At the first meeting and at subsequent times prescribed in the bylaws, the directors shall elect a president. The president must be either a member of the board of directors or an employee of the credit union who is not a member of the board of directors. If the credit union elects a president who is not a member of the board of directors, the board of directors shall elect from their own number a chairman and one or more vice-chairmen of the board of directors. The board of directors shall have the power, in accordance with the bylaws, to remove any officer who is not a member of the board of directors. At the first meeting and at subsequent annual meetings prescribed in the bylaws, the directors shall elect from their own number, a secretary and treasurer, who may be the same individual. To nominate a candidate by petition, the petition should conform to the requirements as specified in the bylaws. The bylaws will state the number of members required to sign a petition which can be as few as three members or more as stated in the bylaws. For natural person credit unions, the maximum number cannot exceed the lesser of one percent of the membership or 500 members. For corporate credit unions, the maximum number cannot exceed the lesser of five percent of the membership or 25 members. Candidates shall be given a minimum of 35 days from the postmark date to present a petition.

(b) The duties of the officers shall be as determined in the bylaws. It shall be the duty of the directors to have general management of the affairs of the credit union, particularly:

(1) To act on application for membership.

(2) To determine interest rates on loans and on deposits; provided, that such loans shall be at reasonable rates of interest.

(3) To fix the amount of the surety bond which shall be required of all officers and employees handling money.

(4) To declare dividends, and to transmit to the members recommended amendments to the bylaws.

(5) To fill vacancies in the board and in the credit committee in accordance with the bylaws of the credit union.

(6) To determine the maximum individual share holdings and the maximum individual loan which can be made with and without security.

(7) To have charge of investments other than loans to members.

(8) To establish the par value of the share.

(9) In the absence of a credit committee, and upon the written request of a member, review a loan application denied by a loan officer.

(c) No member of the board or any committee shall, as such, be compensated. Notwithstanding the foregoing, for their services to the credit union, providing reasonable life, accident, and similar insurance protection shall not be considered compensation. Directors, officers, and committee members may be reimbursed for necessary expenses incidental to the performance of the official business of the credit union.

(d) Liability and indemnification of officers, directors, trustees, and members of the governing body of a credit union shall be the same as provided for a nonprofit corporation in Title 10A, the Alabama Business and Nonprofit Entity Code; provided, however, a credit union may not indemnify officers, directors, and members of the governing body of a credit union against actions brought in connection with willful violations of this title.



Section 5-17-12 - Powers and duties of credit committee.

The credit committee shall have the general supervision of all loans to members. Applications for loans shall be on a form prepared by the credit committee and all applications shall set forth the purpose for which the loan is desired, the security, if any offered, and such other data as may be required. At least a majority of the members of the credit committee shall pass on all loans, and approval must be unanimous; except, that the credit committee may appoint one or more loan officers and delegate to the officer or officers the power to approve loans in accordance with loan policies approved by the board of directors of the credit union.



Section 5-17-13 - Powers and duties of supervisory committee.

(a) The supervisory committee shall make or cause to be made a comprehensive annual audit of the books and affairs of the credit union and shall submit a report of that audit to the board of directors and summary of that report to the members at the next annual meeting of the credit union. It shall make or cause to be made such supplementary audits or examinations as it deems necessary or as are required by the Administrator of the Alabama Credit Union Administration or by the board of directors and submit reports of these supplementary audits to the board of directors.

(b) The supervisory committee shall cause the accounts of the members to be verified with the records of the credit union from time to time and not less frequently than every two years.

(c) The administrator may define the scope of any audit and may set out what procedures must be followed for an audit to qualify as the required annual audit. He or she may prescribe procedures to be followed in the verification of records required not less frequently than every two years.

(d) Whenever the supervisory committee shall fail to make a comprehensive annual audit or shall fail to verify the accounts of members not less frequently than every two years, the administrator by written order may direct the supervisory committee to perform these duties within a reasonable period of time. Upon failure of the committee to perform these duties as directed by the administrator, the administrator may employ, engage, or contract with a firm with requisite expertise to perform them, and the cost of such audit shall be borne by the credit union.

(e) The supervisory committee, by a unanimous vote, may suspend any officer, director or member of any committee and call the members together to act on such suspension within 30 days after such suspension. The members at the meeting shall consider such suspension and vote to either remove such officer, director, or member of the committee permanently or to reinstate the officer, director, or member of the committee. By majority vote the supervisory committee may call a special meeting of the members to consider any matter submitted to it by such committee. The committee shall fill vacancies in its own membership until the next annual meeting.



Section 5-17-14 - Capital; lien on shares and deposits of members; entrance fee.

The capital of a credit union shall consist of the payments that have been made to it by the several members thereof on shares. The credit union shall have a lien on the shares and deposits of a member for any sum due to the credit union from said member or for any loan endorsed by him. A credit union may charge an entrance fee as may be fixed by the bylaws; provided, that such entrance fee shall not exceed $1.00.



Section 5-17-15 - Deposits for minor or trust beneficiaries; deposits in names of two persons.

(a) A minor, in his or her own name, may make a general or special deposit in any credit union. The deposit shall be paid only to the minor, or upon his or her order, and not to the parents or guardians of the minor, and the payment shall be valid as against the minor child and his or her parents or guardian.

(b) Shares may be issued and withdrawn and deposits received and paid out in the name of a minor or in trust in such manner as the bylaws may provide. The name of the beneficiary must be disclosed to the credit union. If no other notice of the existence and terms of such trust has been given in writing to the corporation, such shares or deposits may, upon the death of the trustee, be transferred to or withdrawn by the person who was named by the trustee as the beneficiary or by his or her legal representative, and such transfer or withdrawal shall release the corporation from liability to any other claimant upon such shares or deposit.

(c) Any deposit heretofore or hereafter made in any credit union in the names of two or more persons payable to any such persons, upon the death of either of such persons, may be paid by the credit union to the survivors jointly, irrespective of whether or not any of the following occur:

(1) The form of the deposit or deposit contract contains any provision for survivorship.

(2) The funds deposited were the property of only one person.

(3) There was at the time of making such deposits any intention on the part of the person making such deposit to vest the other with a present interest therein.

(4) Only one of the persons during their joint lives had the right to withdraw such deposits.

(5) There was any delivery of any passbook, certificate of deposit, or other writing by the person making such deposit to the other of such persons.

(6) Any other circumstances.

The credit union in which such deposit is made may pay such deposit, or any part thereof or interest thereon, to either of the persons, or if one is dead, to the surviving of them, and such payment shall fully release and discharge the credit union from all liability for any payment so made.

(d) The provisions of this section shall apply to share accounts, deposit accounts and certificates of deposits and shall also apply to any deposit made in the names of more than two persons where there is an expressed written provision for survivorship in the deposit contract.

(e) Nothing contained in this section shall be construed to prohibit the person making such deposit from withdrawing or collecting the same during his or her lifetime; nor shall anything contained in this section prohibit any person or persons making a deposit in the names of more than one person from providing for disposition of such deposit and interest thereon in a manner different from that provided above in this section, provided such different manner of disposition is expressly provided for in writing in the deposit contract.



Section 5-17-16 - Disposition of shares or deposit account of deceased person.

Whenever a person shall die leaving a share or deposit account in a credit union not exceeding ten thousand dollars ($10,000), the credit union having the share or deposit account may discharge itself from liability thereafter by paying the funds in the share or deposit account to the widow or surviving husband of the deceased or, if there is no widow or surviving husband, to the persons having the actual custody or control of the minor child or children of the deceased; provided, that such person, if not the legal guardian, shall execute to the probate judge of the county a bond in the penal sum of double the amount of such deposit for the faithful accounting of the money so received, which shall be approved by the probate judge, or, if there is no minor child or children, to the person or persons who under the laws of Alabama are the heirs and inherit the personal property of the deceased. No such payment is to be made before the lapse of 60 days from the date of the death of the deceased, and no such payment must be made by the credit union under this section if letters testamentary or of administration have been issued to a personal representative or a proceeding is pending to probate a will of the deceased, or if a petition of letters of administration on the estate of the deceased is pending in the court in this state which would have jurisdiction of the administration of the estate. The amount or amounts of the share or deposit account, together with the other personal property of the deceased, shall not exceed the amount of exemption allowed by law, and the credit union shall be fully protected and discharged from further liability by paying such funds to the person or persons set forth above if the credit union obtains an affidavit of some reputable citizen as to such facts.



Section 5-17-17 - Loans to members, directors, officers, etc.

Loans are made subject to the conditions contained in the bylaws. A borrower may repay his loan in whole or in part any day the office of the credit union is open for business.

Provided that loans to directors, officers or members of a committee are not prohibited in the bylaws, it shall be the duty of the board of directors to establish a written policy concerning loans to a director, officer or member of a committee. If it is the policy of the credit union to make directors, officers and members of a committee eligible for loans, such loans will be made under the same terms, conditions and rules as similar loans to other members. In no case may the credit committee make a loan to a director, officer or member of a committee under the terms more favorable than the terms of similar loans to other members. The credit committee shall at least monthly submit to the board of directors a listing of all loans made to directors, officers and credit committee members.

Unless it is the policy of the credit union to make loans to directors, officers and members of a committee:

(1) No such person may borrow or guarantee any loan from that credit union in an amount in excess of his shares and deposits in that credit union; and

(2) No loan or endorsement made more than 90 days prior to his election shall prohibit any person from being elected as a director, officer or member of a committee, but a new or additional loan or guaranty in excess of such person's shares and deposits shall not be made after such person's election and during his term of office; and

(3) Any person who has, less than 90 days prior to election, borrowed or guaranteed loans from the credit union in excess of his shares and deposits shall, within 15 days after his election, fully pay or secure such loans with shares and deposits, including any shares and deposits held by such person.



Section 5-17-18 - Interest rates and finance charges on loans; late charge.

State chartered credit unions may charge such rates of interest and other finance charges as are authorized for other financial institutions pursuant to the Alabama Consumer Credit Act or other applicable law and may charge a late charge in an amount authorized by the Alabama Consumer Credit Act, provided that such late charge may only be assessed on simple interest loans and simple interest open-end credit plans. As used herein, "simple interest" means charging an interest rate on the unpaid balances of the amount outstanding from time to time for the actual time such balance is outstanding.



Section 5-17-19 - Insurance and reserves.

(a) Every credit union shall set aside such regular reserves as are required to be set aside by the credit union in order to maintain insurance of member accounts under the provisions of Title II of the Federal Credit Union Act. Additionally, any credit union may be required by the Administrator of the Alabama Credit Union Administration to maintain any special reserves which the administrator finds are necessary under the particular circumstances to protect the interests of the members.

(b) Any credit union hereafter organized under this chapter shall be prohibited by the Administrator of the Alabama Credit Union Administration from beginning the active conduct of business until such time as such credit union has obtained insurance of member accounts either under the provisions of Title II of the Federal Credit Union Act or has obtained approval for private insurance under a private insurance program or carrier.

(c) Any credit union which has had insurance of its accounts under Title II of the Federal Credit Union Act or a private insurance program or carrier withdrawn or cancelled must apply for such insurance within 30 days of such cancellation or withdrawal. If such credit union has not obtained such insurance within 90 days after such cancellation or withdrawal, the credit union shall either dissolve or merge with another credit union which is insured under Title II of the Federal Credit Union Act or a privately insured credit union insured under a private insurance program or carrier.

(d) The Administrator of the Alabama Credit Union Administration shall be vested with authority to extend the period of time within which a credit union must obtain insurance of its accounts under Title II of the Federal Credit Union Act, to permit other acceptable insurance coverage of its accounts to be utilized by a credit union and to designate into what credit union a credit union not having such insurance coverage shall be merged.

(e) The Administrator of the Alabama Credit Union Administration shall make reports of condition and examination reports available to the National Credit Union Administration and, in his or her discretion, the Administrator of the Alabama Credit Union Administration may accept any report or examination made on behalf of the National Credit Union Administration or a private insurance carrier approved in writing by the administrator in lieu of an examination by the administrator.



Section 5-17-20 - Dividends.

The directors may declare a dividend from net earnings as the bylaws may provide.



Section 5-17-21 - Voluntary dissolution.

(a) Unless otherwise provided in the bylaws of the credit union, the membership of the credit union may elect to dissolve the credit union upon an affirmative vote of two thirds of the members of the credit union who participate in the vote.

(b) The vote to voluntarily dissolve a credit union shall be taken at a meeting held for that purpose. Voting by mail ballot shall be permitted. Notice of the meeting must state that the purpose of the meeting is to vote on the voluntary dissolution of the credit union and must be mailed to the last known address of each member of the credit union at least 30 calendar days prior to the date of the meeting. The notice, at a minimum, shall also contain all of the following information:

(1) A general description of the implications of the dissolution process on the deposit shares of members.

(2) A general description of the implications of the dissolution process on members who have borrowings with the credit union.

(3) A statement that, following dissolution, the credit union shall continue in existence for the purpose of discharging its debts, collecting and distributing its assets, and doing all other acts required in order to wind up its business.

(c) If the membership of a credit union approves the voluntary dissolution of the credit union, upon written notice from the board of directors of the credit union that such action has been approved by the membership and that the requirements of this section have been satisfied, the Administrator of the Alabama Credit Union Administration shall issue in duplicate a certificate to the effect that this section has been complied with. The certificate shall be filed with the probate judge of the county in which the credit union is located, whereupon the credit union is dissolved and shall cease to carry on business except for the purposes of liquidation and the winding up of its business.

(d) A credit union voluntarily dissolved pursuant to this section shall continue in existence for the purpose of discharging its debts, collecting and distributing its assets, and doing all other acts required in order to wind up its business, and may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully adjusted and wound up.



Section 5-17-22 - Merger and conversion procedures.

Any credit union, with the approval of the Administrator of the Alabama Credit Union Administration, may merge with another credit union, under the existing certificate of organization of the other credit union, pursuant to any plan agreed upon by the majority of each board of directors of each credit union joining in the merger. In addition to approval by the administrator and each board of directors, the membership of the merging credit union must also approve the merger plan in the following manner:

(1) At a meeting called for that purpose, notice of which purpose must be contained in the call, two thirds of those in attendance may vote to approve the merger plan. Notice of the meeting must have been mailed to the last known address of each member of the credit union at least 15 days prior to the date of the meeting.

(2) After agreement by the directors and approval by the members of the merging credit union, the president and secretary of the credit union shall execute a certificate of merger which shall set forth all of the following:

a. The time and place of the meeting of the board of directors at which the plan was agreed upon.

b. The vote in favor of the adoption of the plan.

c. A copy of the resolution or other action by which the plan was agreed upon.

d. The time and place of the meeting of the members at which the plan agreed upon was approved.

e. The vote by which the plan was approved by the members.

(3) Such certificate and a copy of the plan of merger agreed upon shall be forwarded to the administrator, certified by the administrator, and returned to both credit unions within 30 days.

(4) Upon return of the certificate from the administrator, all property, property rights and members' interest of the deed, endorsement, or other instrument of transfer, and all debts, obligations, and liabilities of the merged credit union shall be deemed to have been assumed by the surviving credit union under whose charter the merger was effected. The rights and privileges of the members of the merged credit union shall remain intact.

(5) A copy of the certificate approved by the Administrator of the Alabama Credit Union Administration shall be filed with the judge of probate of the county in which each credit union's certificate of organization is recorded.

(6) This section applies to credit unions organized under the laws of the State of Alabama. Federally chartered credit unions may be merged into Alabama organized credit unions, under the same conditions as Alabama credit unions; provided, that the merger plan is approved by the National Credit Union Administration or private insurance program or carrier.

(7) Credit unions organized under the laws of the State of Alabama may be merged into federally chartered credit unions under the same conditions as provided in this section; provided, that the merger plan is approved by the National Credit Union Administration or private insurance program or carrier.

(8) Credit unions organized under the laws of the State of Alabama may merge a state or federally chartered bank or thrift into the credit union under the same conditions as provided in this section, provided that the merger plan is approved, if required, by the appropriate state or federal regulator of the bank or thrift and federal insurer, the Federal Deposit Insurance Corporation.

(9) Credit unions organized under the laws of the State of Alabama may merge into a state or federally chartered bank or thrift under the same conditions as provided in this section, provided that the merger plan is approved by the resultant institution's chartering regulator and the federal insurer, the Federal Deposit Insurance Corporation.

(10) A federal credit union may be converted to a credit union chartered under the laws of Alabama and a state credit union may be converted to a federal credit union by adhering to the requirements for the conversion of a federal credit union to a state credit union as specified by the Federal Credit Union Act, presently 12 U.S.C. §1771(a)(1).



Section 5-17-23 - Change of place of business.

A credit union may change its place of business on written notice to the Administrator of the Alabama Credit Union Administration.



Section 5-17-24 - Taxation.

A credit union shall be deemed an institution for savings and, together with all the accumulations therein, shall not be subject to taxation except as to real estate owned, as to the franchise tax required of other corporations and as to the excise tax required of financial institutions. The shares of a credit union shall not be subject to taxation or to a stock transfer tax when issued by the corporations or when transferred from one member to another.



Section 5-17-25 - Alabama Credit Union League - Advance payment of dues by member credit unions.

Repealed by Act 2014-317, §2, effective May 1, 2014.



Section 5-17-26 - Alabama Credit Union League - Issuance of advance dues certificates to member credit unions.

Repealed by Act 2014-317, §2, effective May 1, 2014.



Section 5-17-27 - Alabama Credit Union League - Amortization of credit represented by advance dues certificate.

Repealed by Act 2014-317, §2, effective May 1, 2014.



Section 5-17-28 - Alabama Credit Union League - Redemption and purchase of advance dues certificate upon dissolution, etc., of member credit union.

Repealed by Act 2014-317, §2, effective May 1, 2014.



Section 5-17-29 - Penalties - Concealment of discounts or loans.

Any officer, director, employee, or committee member of a credit union who intentionally conceals from the directors or a committee of such credit union any discount or loan made for and in behalf of the credit union between the regular meetings of its board of directors or credit committee is guilty of a Class C misdemeanor.



Section 5-17-30 - Penalties - Overdraws; receipt of commission, emolument, etc., for procuring loans.

Any officer, director, committee member, or employee of a credit union who willfully and knowingly overdraws his own account with such credit union and thereby obtains money or funds of any such credit union except as specifically permitted by the written loan policy of the board of directors or asks, receives, consents or agrees to receive any commission, emolument, gratuity, or reward or any promise of any commission, emolument or reward, or any money, property or thing of value or of personal advantage in procuring or endeavoring to procure for any person, firm or corporation any loan from or the purchase or discount of any paper, note, draft check or bill of exchange by any such credit union is guilty of a Class C misdemeanor.



Section 5-17-31 - Penalties - Receipt of property other than in payment for just demand.

Any director, officer, committee member, or employee of a credit union who knowingly receives or possesses himself of any of its property otherwise than in payment for a just demand and with intent to defraud shall be guilty of a Class C felony.



Section 5-17-32 - Penalties - False or omitted entries.

Any director, officer, committee member or employee of a credit union who with intent to defraud makes or concurs in making any false entry, or with intent to defraud omits or concurs in omitting to make any material entry on its books and accounts, shall be guilty of a Class C felony.






Article 2 - Alabama Credit Union Administration.

Section 5-17-40 - Alabama Credit Union Administration created; functions; transfer of authority previously vested in State Banking Department.

There shall be an Alabama Credit Union Administration which shall administer the laws of this state which regulate or otherwise relate to credit unions in the state. The authority of the Alabama Credit Union Administration to perform such functions shall be exclusive and all authority regarding credit unions which was previously vested in the State Banking Department is hereby vested in the Alabama Credit Union Administration.



Section 5-17-41 - Administrator - Appointment; vacancy; eligibility.

(a) The Alabama Credit Union Administration shall be in the charge of the administrator who shall be the chief executive officer of the administration.

(b) The administrator shall be a person of good character.

(c) The administrator shall be appointed by the Governor by and with the consent of the Senate. The term of office of the administrator shall expire on the first day of February after the expiration of the term of office of the Governor making the appointment, but the administrator may continue to serve until a successor is appointed and has qualified. If for any reason there should be a vacancy in the office while the Senate is not in session, the Governor shall appoint an administrator and such administrator shall hold office and exercise the powers conferred by law until the Senate meets and passes on the appointment, and if the appointment is disapproved by the Senate another appointment shall be made by the Governor in like manner until an appointment is confirmed by the Senate.

(d) To be eligible for appointment as administrator, a person must have had at least five years' experience in the 10 years next preceding the appointment either as an officer or director of a federal or state credit union or an examiner or other officer in a federal or state credit union supervisory agency or credit union association, or other equivalent experience for at least five years in the 10 years next preceding the appointment.

(e) The Governor shall set the salary of the administrator within a salary range established by the Credit Union Board of the Alabama Credit Union Administration. The salary range shall not exceed the salary range set by the Banking Board for the Superintendent of the State Banking Department.



Section 5-17-42 - Administrator - Oath; bond.

The administrator, before entering upon the discharge of his or her duties, shall take and subscribe to the oath prescribed by the constitution and laws of this state, and shall cause the Division of Risk Management of the Department of Finance or its successor agency to cover the administrator by bond. The oath shall be filed with the Secretary of State.



Section 5-17-43 - Official seal; use of sealed papers as evidence; recording.

The Secretary of State shall provide the administrator with an official seal. Every paper executed by him as such administrator, in pursuance of any authority conferred on him by law and sealed with his official seal, shall be received in evidence and may be recorded in the proper recording office in the state in the same manner and with the same effect as a deed regularly acknowledged or proven.



Section 5-17-44 - Removal from office of administrator or board member.

(a) The administrator or any member of the Credit Union Board may be removed from office by a vote of two thirds of the members of the entire Credit Union Board for:

(1) neglect of duty;

(2) malfeasance;

(3) misfeasance;

(4) extortion or corruption in office;

(5) incompetency;

(6) intemperance in the use of intoxicating liquors or narcotics to such an extent, in view of the dignity of the office and the importance of its duties, as to render such person unfit for the discharge of his duties; or

(7) any offense involving moral turpitude while in office, committed under color thereof or connected therewith.

(b) The administrator may also be removed from office, without cause, upon written order of four appointed members of the Credit Union Board and the Governor.



Section 5-17-45 - Legislative findings; authority to expand powers of credit unions; out-of-state credit unions doing business in state; agreements.

(a) The Legislature finds as fact and determines that the credit unions having their principal place of business in Alabama must keep pace with technological and other improvements constantly being made throughout the United States so as to enable Alabama credit unions to render better and more efficient services to their members. It is necessary and desirable that the administrator be given additional authority in these fields.

(b) The administrator is hereby authorized to expand powers of Alabama credit unions in order to accomplish both of the following:

(1) Accommodate or take advantage of changing technologies.

(2) Assure the ability of Alabama credit unions to be responsive in their business to the needs and conveniences demanded by credit union members through on-premises as well as off-premises operations; provided, that nothing in this section shall enable the administrator to authorize credit unions to engage in activities which are not properly incident to the business of credit unions nor to enable the administrator to authorize credit unions to engage in the business of offering financial services which are now prohibited to them.

No credit union having its principal place of business outside of Alabama may engage in credit union business in Alabama under the provisions of this section; provided that the administrator is authorized to enter into agreements with the appropriate regulatory authorities of other states; provided credit unions having their principal place of business in Alabama are given and may exercise reciprocal rights.

(c) The administrator is authorized to issue regulations under subsection (b) in the same manner as other regulations of the Alabama Credit Union Administration are adopted. Any Alabama credit union covered by the provisions of subsection (b) desiring to exercise any such expanded power must secure in advance written permission of the administrator. The administrator may prescribe the form or forms for such applications for permission and may impose reasonable conditions in granting such permission.

(d) The administrator may enter into supervisory or other agreements, some of which may be confidential in nature, with the Federal Reserve; the U.S. Treasury Department; the National Credit Union Administration; state credit union, banking, and other regulators; approved private insurance carriers; and other state or federal agencies and furnish to them for their use such reports of examination and other information in taking enforcement and other supervisory actions.



Section 5-17-46 - Policies, regulations, and interpretations; review for ratification; procedure for adopting, amending or repealing.

(a) The administrator may, with the concurrence of a majority of the members of the Credit Union Board, promulgate such reasonable regulations, consistent with the laws of this state, as may be necessary to carry out the laws over which the Alabama Credit Union Administration has jurisdiction. The administrator shall, in addition, issue written interpretations of credit union laws and regulations. Any credit union and any officer or director thereof relying on any regulation or interpretation shall be fully protected even though the same regulation or interpretation shall be thereafter ruled invalid for any reason by a court of competent jurisdiction.

(b) Any policy or written interpretation or credit union laws and regulations shall be reviewed for ratification by the Credit Union Board within 90 days after written request for an interpretation by any member of the Credit Union Board. The policy or written interpretation of credit union laws and regulations shall be invalidated unless a majority of the members of the Credit Union Board ratify the interpretation or policy.

(c) The procedure for adopting, amending, or repealing regulations and for the review or ratification of any policy or interpretation shall be the procedure specified in Section 5-17-47.



Section 5-17-47 - Procedure for adopting, amending, or repealing regulations and interpretations; contesting regulations.

(a) Prior to the adoption, amendment, or repeal of any regulation or interpretation, the administrator shall:

(1) Give at least 30 days' notice of the intended action. The notice shall include a statement of either the terms or substance of the intended action or a description of the subjects and issues involved, and the time when, the place where, and the manner in which interested persons may present their views thereon. The notice shall be made publicly available, and all credit unions chartered under the laws of this state shall be given notice of such intended action. A complete copy of the proposed regulation shall be filed with the Secretary of State; and

(2) Afford all interested persons reasonable opportunity to submit data, views, or arguments, orally or in writing. Opportunity for oral hearing must be granted if requested by 25 persons or by a governmental subdivision or agency. The administrator shall consider fully all written and oral submissions respecting the proposed regulation. Upon adoption of a regulation, the administrator, if requested to do so by an interested person either prior to adoption or within 30 days thereafter, shall issue a concise statement of the principal reasons for and against its adoption, incorporating therein the reasons for overruling the considerations urged against its adoption.

(b) Notwithstanding any other provision of this section to the contrary, if the administrator finds that an immediate danger to the public welfare requires adoption of a regulation upon fewer than 30 days' notice and states in writing his or her reasons for that finding, he or she may proceed without prior notice or hearing or upon any abbreviated notice and hearing that he or she finds practicable to adopt an emergency regulation. The regulation shall become effective immediately, unless otherwise stated therein, upon the filing of the regulation and a copy of the written statement of the reasons therefor with the Secretary of State. The regulation may be effective for a period of not longer than 120 days and shall not be renewable. The administrator and Credit Union Board shall not adopt the same or a substantially similar emergency regulation within one calendar year from its first adoption unless the administrator clearly establishes it could not reasonably be foreseen during the initial 120-day period that such emergency would continue or would likely reoccur during the next nine months. The adoption of the same or a substantially similar regulation by normal regulation-making procedures is not precluded.

(c) No regulation hereafter adopted is valid unless adopted in substantial compliance with this section. A proceeding to contest any regulation on the ground of noncompliance with the procedural requirements of this section must be commenced within 180 calendar days from the effective date of the regulation; provided, however, that a proceeding to contest a regulation based on failure to provide notice as herein required or on an incorrect interpretation of the law may be commenced at any time.

(d) The validity or applicability of any regulation or any interpretation of the Alabama Credit Union Administration may be determined in an action for declaratory judgment brought in the Circuit Court of Montgomery County when it is alleged that the adoption, amendment, or repeal of any regulation or any interpretation or the application or threatened application of any regulation or any interpretation interferes with or impairs or threatens to interfere with or impair the legal rights and privileges of the credit union or person affected thereby.



Section 5-17-48 - Annual report; public distribution of report and other material.

The administrator shall make from the reports of the department during the year an annual report to the Governor on the activities of the Alabama Credit Union Administration and such other information as the Governor may request and shall keep on file as a public record in the administrator's office a copy thereof. The administrator may print for public distribution such annual report and such other material as it deems suitable for the more effective administration of business.



Section 5-17-49 - Violations to be submitted to grand jury.

Repealed by Act 2014-317, §2, effective May 1, 2014.



Section 5-17-50 - Employment and compensation of necessary personnel; assistant administrator.

(a) Subject to the provisions of Section 36-26-1, et seq., the administrator may appoint or employ such assistants, employees, and attorneys as may be necessary to the efficient operation of the department. The administrator shall fix their compensation in accordance with Section 36-26-1, et seq. and the pay plan of the State Personnel Department. All such assistants, employees, and attorneys shall be subject to the provisions of the Merit System. The administrator, with the approval of the Governor, may employ and discharge special counsel as the administrator may deem necessary.

(b) The administrator may appoint an assistant administrator, with the approval of the Credit Union Board of the Alabama Credit Union Administration. The administrator shall fix the compensation of the assistant administrator in accordance with Section 36-26-1, et seq. The position of assistant administrator of the Alabama Credit Union Administrator shall be subject to the State Merit System and shall be eligible for and subject to any differential travel policy established by the State Personnel Department.

(c) The assistant administrator, in the absence of the administrator, shall exercise any of the powers conferred by law on the administrator and, before entering upon the duties of the office, shall execute to the State of Alabama a bond in the amount of twenty-five thousand dollars ($25,000) for the faithful performance of his or her duties.



Section 5-17-51 - Immunity from personal liability.

Neither the administrator, any member of the Credit Union Board nor any special agent or employee of the Alabama Credit Union Administration shall be personally liable for any acts done in good faith while in the performance of his or her duties as provided by law.



Section 5-17-52 - Oath and duties of examiner.

Before entering upon the discharge of his or her duties, every examiner shall take and file with the administrator an oath faithfully to discharge his or her duties as examiner. Each examiner shall act under the direction of the administrator and shall examine fully the books, records, papers, and affairs of each credit union which the examiner may be directed by the administrator to examine.



Section 5-17-53 - Furnishing of commission to examiner; exhibit to credit union upon making examination.

Repealed by Act 2014-317, §2, effective May 1, 2014.



Section 5-17-54 - Bond of Alabama Credit Union Administration employees.

Before entering upon the duties of their respective offices, the administrator shall cause the Division of Risk Management of the Department of Finance or its successor agency to include each employee of the Alabama Credit Union Administration under a bond to be fixed and approved by the administrator, for the faithful performance of their duties.



Section 5-17-55 - Credit Union Board created; composition; appeals.

(a) There shall be a Credit Union Board of the Alabama Credit Union Administration which shall consist of the administrator, who shall be an ex officio member and chairman of the board, and seven other persons, appointed by the Governor, by and with the consent of the Senate. Four of these persons shall be appointed from a list of nominees submitted by the Credit Union Board of the Alabama Credit Union Administration, in consultation with the League of Southeastern Credit Union or its successor organization, which shall submit not less than three nominees for any vacancy. Should the Governor determine that none of the first three nominees submitted by the Credit Union Board for a vacancy on the Credit Union Board are acceptable, the Governor may reject the three nominees and the Credit Union Board shall submit an alternative list of three nominees to the Governor from which the Governor shall make the appointment. The remaining three appointments to the Credit Union Board shall be made by the Governor from a list of nominees submitted by credit unions at large. No person is eligible to be nominated or appointed to the Credit Union Board unless at the time of nomination or appointment, the person is an officer, director, or manager of a state-chartered credit union and has at least five years' experience in the 10 years next preceding appointment as an officer, director, or manager of a credit union. The position of any member of the Credit Union Board shall be declared vacant by the Administrator of the Alabama Credit Union Administration if the member of the Credit Union Board ceases to serve as an officer, director, or manager of a credit union chartered under the laws of the State of Alabama.

(b) The seven appointees by the Governor, with the consent of the Senate, shall serve for the terms designated by the Governor for each person upon appointment of the persons. Of the seven persons appointed by the Governor, with the consent of the Senate, three persons shall serve terms expiring on February 1 of the first year following passage hereof, two persons shall serve terms expiring on February 1 of the second year following passage hereof and two persons shall serve terms expiring on February 1 of the third year following passage hereof. Successors shall be appointed by the Governor, with the consent of the Senate, for terms of three years each, so that the terms of two or three of the seven appointed members will expire on February 1 of each year. An allowance for correction of terms may be permitted from time to time or as necessary. Upon the expiration of their terms of office, members of the board shall continue to serve until their successors are appointed and have qualified.

(c) If a member of the Credit Union Board of the Alabama Credit Union Administration fails to attend regular meetings of the board for three consecutive meetings, or otherwise fails to perform the duties devolving upon him or her as a member of the Credit Union Board of the Alabama Credit Union Administration, is convicted of a felony or any other crime involving moral turpitude, or ceases to be an officer, director, or manager of a credit union, the office of the member shall be declared vacant by the administrator. The office of the board member shall be deemed to be vacated on the thirty-first day after mailing of a notice to the board member that his or her position is being vacated unless the board member files an appeal with the Credit Union Board prior to the thirty-first day after mailing of notice. Except that no appeal is authorized if the member's position is declared vacant by reason of conviction of a felony or a crime involving moral turpitude.

Any person who is notified that his or her position on the board has been declared vacant by the administrator may, within 30 days after mailing of the notice that the position has been declared vacant, appeal to the other members of the Credit Union Board by written notice of appeal received by the administrator within the time period.

Upon a finding of good cause for the failure to attend meetings or otherwise perform duties, or upon a finding that there is a compelling reason for reinstating the member, a majority of board members may reinstate the person to the position. When the member appeals to the Credit Union Board, unless reinstated by the board within 30 calendar days after appeal, the position on the board shall be deemed to be vacant on the thirty-first day after receipt by the administrator of the member's written notice of the appeal. The administrator shall call a meeting to hear the appeal within 30 calendar days after receipt of the notice of appeal. The board member who has received notice that the position will be declared vacant shall have the right to present at any hearing dealing with the position being declared vacant, but shall not have the right to vote on any issue until he or she is reinstated by the Credit Union Board.

(d) If by reason of death, resignation, removal from office or otherwise a vacancy occurs on the Credit Union Board, the vacancy shall be filled by appointment of the Governor and the appointee shall hold office until the Senate meets and passes on the appointment. If the appointment is disapproved by the Senate, another appointment shall be made by the Governor, and appointments must be made in like manner until an appointment is confirmed by the Senate. Any person so appointed shall serve the balance of the unexpired term for which the appointment is made. The seven appointed members of the Credit Union Board shall be persons of good character. Five of the seven shall have at least five years' experience in the 10 years next preceding appointment to the Credit Union Board either as an officer, director, or manager of a credit union organized under the laws of the State of Alabama.

(e) An appeal may be taken to the Credit Union Board from any finding, ruling, order, decision, or the final action of the administrator by any credit union which feels aggrieved thereby. Notice of appeal shall be filed with the administrator within 30 calendar days after the findings, ruling, order, decision, or other action. The notice shall contain a brief statement of the pertinent facts upon which the appeal is grounded. The Credit Union Board shall fix a date, time, and place for hearing the appeal, within 60 calendar days after it is filed, and shall notify the credit union or its attorney of record thereof at least 30 calendar days prior to the date of the hearing. The finding of the Credit Union Board shall be strictly advisory in nature.



Section 5-17-56 - Meetings.

The administrator shall comply with the provisions of the Alabama Open Meetings Law, Chapter 25A of Title 36. The board shall meet not less than once every calendar year. Any meeting of the board may be held at any place in the state where it is called to meet by the administrator.



Section 5-17-57 - Quorum.

A majority of the Credit Union Board shall constitute a quorum for the transaction of any business.



Section 5-17-58 - Compensation and expenses of board members.

No person appointed as member of said Credit Union Board shall receive any compensation for his services; except, that each appointed member of said Credit Union Board shall receive $25.00 per day for each day said Credit Union Board is in session, but in no event to exceed $100.00 for each member of said board during any one month, plus travel expenses payable pursuant to Article 2 of Chapter 7 of Title 36. The compensation going to the seven appointed members of the Credit Union Board shall be paid as earned by the Treasurer on warrants drawn by the Comptroller, in favor of each of them, which warrants are to be drawn on the certificate of the administrator of credit unions, which certificate shall certify that a meeting of said board was held, stating the time of meeting and stating the amount to which each member of the board is entitled.



Section 5-17-59 - Applicability of Alabama Business Corporation Act.

Any Alabama state chartered credit union shall be subject to the provisions of the Alabama Business Corporation Act, specifically to Sections 10-2A-260, 10-2A-261, 10-2A-283, 10-2A-284, 10-2A-25, 10-2A-26, 10-2A-27, 10-2A-28 and 10-2A-29.



Section 5-17-60 - Confidentiality of conditions and affairs of credit unions; disclosures.

(a) Except as otherwise provided in this section, the administrator, a member of the Credit Union Board, or an examiner or other state employee may not disclose the condition and affairs of any credit union, its supervisory committee, or subsidiaries or other affiliates, ascertained by an examination of such credit union or affiliates, or report or give out nonpublic personal information of credit union members, except as authorized or required by law; provided that this section shall not be construed to prevent examiners and other employees from reporting such information to the administrator or such persons as the administrator may lawfully designate.

(b) Notwithstanding subsection (a), the administrator, at the administrator's discretion, may disclose any information otherwise protected under this section to the members of the Credit Union Board and confer with the members of the Credit Union Board regarding the same and may disclose such information as is and to the extent necessary to the exercise of enforcement authority or the taking of other supervisory actions pursuant to this title.

(c) The administrator may furnish to the National Credit Union Administration, or to any other supervisory agency of the United States, or to a private share insurance carrier presently providing deposit share insurance to the subject credit union, or to other federal or state agencies with which the administrator has entered into an agreement pursuant to subsection (d) of Section 5-17-45, reports of examination and other data as the administrator deems advisable.

(d) No disclosure may be made by any agency or entity furnished with reports of examination or other data pursuant to subsection (c) to any third parties without the prior consent of the administrator. Any disclosure permitted by the administrator shall be subject to such conditions and restrictions as the administrator may require or as otherwise required by this title.

(e) The administrator may also furnish copies of his or her reports of examination and any other information to the board of directors of the credit union, its supervisory committee, subsidiary, or affiliate.

(f) Any reports or information furnished or disclosed under this section shall remain the property of the Alabama Credit Union Administration and, except as provided in this section, may not be disclosed to any person other than the officers, directors, attorneys, and auditors of the credit union, its supervisory committee, subsidiary, affiliate, consultants, or advisors to the credit union or affiliate, and, subject to appropriate confidentiality agreements, persons considering the possible acquisition of, merger with, or investment in the credit union or affiliate. A person receiving such reports or information may not:

(1) Use the report or information other than in connection with the credit union or affiliate, and its business and affairs.

(2) Retain that report or information or copies thereof.

(3) Except as expressly permitted by law, disclose such report or information to any person not authorized to receive the same under this subsection.

(g) All reports of examination, records reflecting action of a credit union, its supervisory committee, subsidiary or affiliate, taken pursuant thereto, and records and minutes of meetings of the Credit Union Board relating to a credit union or several credit unions, supervisory committee, subsidiary, or affiliate, shall be confidential and shall not be subject to subpoena or inspection except by subpoena from a grand jury served on the administrator.









Chapter 18 - SMALL LOANS.

Section 5-18-1 - Short title.

This chapter shall be known and may be cited as the Alabama Small Loan Act.



Section 5-18-2 - Legislative findings of fact and declaration of intent.

(a) The Legislature finds as facts and determines that:

(1) There exists among citizens of this state a widespread demand for small loans. The scope and intensity of this demand have been increased progressively by many social and economic forces;

(2) The expense of making and collecting small loans, which are usually made on comparatively unsubstantial security to wage earners, salaried employees and other persons of relatively low incomes, is necessarily high in relation to the amounts lent;

(3) Such loans cannot be made profitably under the limitations imposed by existing laws relating to interest and usury. These limitations have tended to exclude lawful enterprises from the small loan field. Since the demand for small loans cannot be legislated out of existence, many small borrowers have been left to the mercy of those willing to bear the opprobrium and risk the penalties of usury for a large profit;

(4) Interest charges are often disguised by the use of subterfuges to evade the usury law. These subterfuges are so complicated and technical that the usual borrower of small sums is defenseless even if he is aware of the usurious nature of the transaction and of his legal rights;

(5) As a result, borrowers of small sums are being exploited to the injury of the borrower, his dependents and the general public. Charges are generally exorbitant in relation to those necessary to the conduct of a legitimate small loan business, trickery and fraud are common and oppressive collection practices are prevalent; and

(6) These evils characterize and distinguish loans of $749.00 or less. Legislation to control this class of loans is necessary to protect the public welfare.

(b) It is the intent of the Legislature in enacting this law to bring under public supervision those engaged in the business of making such loans, to eliminate practices that facilitate abuse of borrowers, to establish a system of regulation for the purpose of insuring honest and efficient small loan service and of stimulating competitive reductions in charges, to allow lenders who meet the conditions of this chapter a rate of charge sufficiently high to permit a business profit and to provide the administrative machinery necessary for effective enforcement.



Section 5-18-3 - Definitions.

The following terms, when used in this chapter, shall have the following meanings, unless the context clearly requires a different meaning. The meaning ascribed to the singular form shall apply also to the plural.

(1) PERSON. Such term shall include individuals, copartnerships, associations, trusts, corporations and any other legal entities.

(2) LICENSE. A license, issued under the authority of this chapter, to make loans in accordance with the provisions of this chapter at a single place of business.

(3) LICENSEE. A person to whom one or more licenses have been issued.

(4) SUPERVISOR. The Supervisor of the Bureau of Loans of the State Banking Department.

(5) BUREAU. The Bureau of Loans of the State Banking Department.

(6) CASH ADVANCE. The amount of cash or its equivalent that the borrower actually receives or is paid at his direction or on his behalf.



Section 5-18-4 - License - Required; exemptions; penalties for violation of section.

(a) License required. No person shall engage in the business of lending in amounts of less than one thousand five hundred dollars ($1,500) and contract for, exact or receive, directly or indirectly, on or in connection with any such loan, any charges whether for interest, insurance, compensation, consideration, or expense, which in the aggregate are greater than the interest that the lender would be permitted by law to charge for a loan of money if he or she were not a licensee under this chapter, except as provided in and authorized by this chapter and without first having obtained a license from the supervisor. For the purpose of this section, a loan shall be deemed to be in the amount of less than one thousand five hundred dollars ($1,500) if the net amount or value advanced to or on behalf of the borrower, after deducting all payments for interest, expenses, and charges of any nature taken substantially contemporaneously with the making of the loan, is less than one thousand five hundred dollars ($1,500).

(b) Exemptions. This chapter shall not apply to any person doing business under the authority of, and as permitted by, any law of this state or of the United States relating to banks, trust companies, savings or building and loan associations, credit unions as defined by law, nor to any lawful, bona fide pawnbroking business, nor shall this chapter apply to any person making loans to their tenants engaged in agriculture, nor to loans by agricultural suppliers to persons whose principal business is farming, nor shall it apply to agricultural credit corporations or associations organized under an act of the Congress of the United States, nor shall it apply to the business of financing the purchase of motor vehicles, refrigerators, or other personal property, nor shall it apply to loans insured or guaranteed by the United States or any of its agencies.

(c) Evasions. The provisions of subsection (a) of this section shall apply to any person who seeks to evade its application by any device, subterfuge, or pretense whatsoever including, but not thereby limiting the generality of the foregoing: The loan, forbearance, use or sale of credit (as guarantor, surety, endorser, comaker, or otherwise), money, insurance, goods or things in action; the use of collateral or related sales or purchases of goods or services or agreements to sell or purchase, whether real or pretended; and, receiving or charging compensation for goods or services, whether or not sold, delivered, or provided and the real or pretended negotiation, arrangement, or procurement of a loan through any use of activity of a third person, whether real or fictitious.

(d) Penalties. Whoever violates or participates in the violation of any provision of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punishable by a fine of not more than five hundred dollars ($500) nor less than one hundred dollars ($100), or by imprisonment for not more than six months, or by both such fine and imprisonment in the discretion of the court. Any contract of loan in the making or collection of which any act shall have been done which violates this section shall be void, and the lender shall have no right to collect, receive, or retain any principal, interest, or charges whatsoever.



Section 5-18-5 - License - Application; fees; disposition of fees.

Application for a license shall be in writing, under oath and in the form prescribed by the supervisor. The application shall give the approximate location where the business is to be conducted and shall contain such further relevant information as the supervisor may require, including the names and addresses of the partners, officers, directors, or trustees and of such of the principal owners or members as will provide the basis for the investigations and findings contemplated by Section 5-18-6. At the time of making such application, the applicant shall pay to the supervisor the sum of one hundred dollars ($100) as a fee for investigating the application. All licensees under this chapter shall pay an annual license fee of five hundred dollars ($500) for each office, branch, or place of business of the licensee, which shall be due on January 1 of each year and shall be for a one-year period ending December 31 following and shall be delinquent on February 1 of each year, and there shall be a penalty of 10 percent for each month or portion thereof added to such license fee upon delinquency and collected by the bureau. Two hundred dollars ($200) of each such license fee collected shall be paid into the special fund provided by Section 5-2A-20 and used in the supervision and examination of such licensees; provided further, that in fiscal year 1986, two hundred fifty dollars ($250) of each such license fee collected shall be paid into the special fund provided in Section 5-2A-20 and used in the supervision and examination of such licensees; provided further, that in fiscal year 1987, three hundred dollars ($300) of each such license fee collected shall be paid into the special fund provided by Section 5-2A-20 and used in the supervision and examination of such licensees; provided further, that in fiscal year 1988, three hundred fifty dollars ($350) of each such license fee collected shall be paid into the special fund provided in Section 5-2A-20 and used in the supervision and examination of such licensees; and provided further, that in fiscal year 1989 and thereafter, all such license fees collected shall be paid into the special fund provided by Section 5-2A-20 and used in the supervision and examination of such licensees. If any applicant licensed under this chapter for the first time shall commence business after April 1 in any year, the amount of the license fee shall be one half the amount of a full year's license fee. The amount of the license fee and penalties, if any, shall be paid to the Supervisor of the Bureau of Loans, who shall remit the same to the Treasurer of the State of Alabama as provided by law. The license provided for in this chapter shall be in addition to all other licenses now or hereafter provided for by law and shall be in addition to the tax provided for by Chapter 16 of Title 40; and the amount of the license fee levied by this section shall not be credited upon or deducted from, in whole or in part, the tax levied by said Chapter 16 as to the current state tax year or as to any prior or subsequent state tax year. No refunds for the current or any prior or subsequent state tax year or any portion of the tax levied by said Chapter 16 shall be made on the ground that the license fee levied by this section was not credited upon or deducted from the tax levied by said Chapter 16, and no civil action shall lie to enforce any claim for such refund.



Section 5-18-6 - License - Investigation of application; issuance or denial of license.

(a) Investigation of application. - Upon the filing of such application and the payment of such fees, the supervisor shall investigate the facts concerning the application and the requirements provided for in subsection (b) of this section. The supervisor shall grant or deny such application for a license within 90 days from the filing thereof with the required information and fees unless the period is extended by written agreement between the applicant and the supervisor.

(b) Issuance of license. - If the supervisor shall find that the liquid assets, financial responsibility, experience, character and the general fitness of the applicant are such as to warrant the belief that the business will be operated lawfully, honestly, fairly and efficiently, within the purposes of this chapter, and that allowing such applicant to engage in the business would promote the convenience and advantage of the community in which the business of the applicant is to be conducted, he shall thereupon enter an order granting such application and file his findings with the bureau and forthwith issue and deliver a license to the applicant.

(c) Denial of license. - If the supervisor shall not so find, he shall notify the applicant in writing who may request a hearing on the application. The request for a hearing must be within 30 days of the rejection, with the hearing to be held within 30 days of the date of the request. After such hearing or if no hearing is demanded, the supervisor may deny such application by written order accompanied by his findings of fact and shall deliver a copy of such order and findings to the applicant. The investigation fee shall be retained by the supervisor while the license fee shall be returned to the applicant.



Section 5-18-7 - License - Contents; posting; continuing effect.

(a) Contents of license; posting. - Each license shall state the address at which the business is to be conducted and shall state fully the name of the licensee and, if the licensee is a copartnership or association, the names of the members thereof and, if a corporation, the date and place of its incorporation. Each license shall be kept conspicuously posted in the licensed place of business and shall not be transferable or assignable.

(b) Continuing effect of license. - Each license shall remain in full force and effect until surrendered, revoked or suspended as provided in this chapter.



Section 5-18-8 - License - Place of business of licensee.

(a) Separate license for each place of business. - Not more than one place of business shall be maintained under the same license, but the supervisor may issue additional licenses to the same licensee upon his compliance with all the provisions of this chapter governing the issuance of the first or original license.

(b) Removal. - No change in the place of business of a licensee to a location outside of the original municipality shall be permitted under the same license. When a licensee wishes to change his place of business within the same municipality, he shall give written notice thereof to the supervisor who shall investigate the facts and, if he shall find the proposed location is reasonably accessible to borrowers under existing loan contracts, shall enter an order permitting the change and shall amend the license accordingly. If the supervisor shall not so find, he shall enter an order denying the licensee such permission in the manner specified in and subject to the provisions of subsection (c) of Section 5-18-6.

(c) Residence of borrower. - Nothing in this chapter shall be construed to restrict the loans of any licensee to residents of the community in which the licensed place of business is situated.



Section 5-18-9 - License - Revocation, suspension, etc.; investigation of complaints.

(a) Revocation of license. - The supervisor shall, upon 10 days' written notice to the licensee stating the contemplated action and in general the grounds therefor and upon reasonable opportunity to be heard, revoke any license issued under this chapter if he finds that:

(1) The licensee has failed to pay the annual license fee;

(2) The licensee, either knowingly or without the exercise of due care to prevent the same, has violated any provisions of this chapter or any regulation or order lawfully made pursuant to and within the authority of this chapter;

(3) Any fact or condition exists which, if it had existed or had been known to exist at the time of the original application for such license, clearly would have justified the supervisor in refusing originally to issue such license; except, that the license shall not be revoked because of convenience and advantage; or

(4) The licensee is guilty of using unreasonable collection tactics.

(b) Suspension of license. - If the supervisor finds that probable cause for revocation of any license exists and that enforcement of the chapter requires immediate suspension of such license pending investigation, he may, upon three days' written notice and a hearing, enter an order suspending such license for a period not exceeding 30 days.

(c) Records and notice. - Whenever the supervisor shall revoke or suspend a license issued pursuant to this chapter, he shall enter an order to that effect and forthwith notify the licensee of the revocation or suspension. Within five days after the entry of such an order he shall file with the bureau his findings and a summary of the evidence supporting them, and he shall forthwith deliver a copy thereof to the licensee.

(d) Surrender of license. - Any licensee may surrender any license by delivering it to the supervisor with written notice of its surrender, but such surrender shall not affect his civil or criminal liability for acts committed prior thereto.

(e) Preexisting contracts. - No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting contract between the licensee and any borrower.

(f) Reinstatement of license. - The supervisor may reinstate suspended licenses or issue new licenses to a person whose license or licenses have been revoked if no fact or condition then exists which clearly would have justified the supervisor in refusing originally to issue such license under this chapter.

(g) Complaints of violation investigated. - The supervisor shall, upon sworn complaint of any borrower, investigate or cause to be investigated any alleged violation of this chapter.



Section 5-18-10 - Examinations of licensees; investigations; enforcement powers of supervisor.

(a) Annual examinations of licensees. At least once each year and at such other time as may be deemed necessary by the Supervisor of the Bureau of Loans, an examination shall be made of the place of business of each licensee and of the loans, transactions, books, papers, and records of the licensee so far as they pertain to the business licensed under this chapter. As cost of examination, the licensee shall pay to the Bureau of Loans the actual cost of each examination, the amount of which shall be reasonably prescribed under rules and regulations promulgated by the Superintendent of Banks; provided, however, the cost for each day of examination by each examiner shall not exceed eight times the average hourly rate for auditing purposes as charged by three recognized certified public accountancy firms in the City of Montgomery, Alabama. In addition thereto, the licensee shall pay as per diem the amount authorized by law for state employees traveling inside the state in the service of the state. All such fees shall be paid into the special fund set up by the State Treasury pursuant to Section 5-2A-20, and used in the supervision and examination of licensees.

(b) Investigations. For the purpose of discovering violations of this chapter or of securing information lawfully required hereunder, the supervisor or his or her duly authorized representatives may at any time investigate the business and examine the books, accounts, papers, and records used therein of (1) any licensee, (2) any other person engaged in the business described in subsection (a) of Section 5-18-4 or participating in such business as principal, agent, broker, or otherwise and (3) any person who the supervisor has reasonable cause to believe is violating or is about to violate any provisions of this chapter, whether or not the person shall claim to be within the authority or beyond the scope of this chapter. For purposes of this section, any person who shall advertise for, solicit, or hold himself or herself out as willing to make loan transactions in the amount or of the value of less than one thousand five hundred dollars ($1,500) shall be presumed to be engaged in the business described in subsection (a) of Section 5-18-4.

(c) Access to records; witnesses. For the purposes of this section, the supervisor or his or her duly authorized representatives shall have and be given free access to the offices and places of business, files, safes, and vaults of all such persons and may require the attendance of any person and to examine him or her under oath relative to the loans or the business or to the subject matter of any examination, investigation, or hearing.

(d) Cease and desist orders; injunctions; receivers. Whenever the supervisor has reasonable cause to believe that any person is violating or is threatening to or intends to violate any provision of this chapter, he or she may in addition to all actions provided for in this chapter and in addition to all other remedies that he or she may have at law and without prejudice thereto enter an order requiring such person to desist or to refrain from such violation, and an action may be brought on the relation of the Attorney General or the supervisor to enjoin the person from engaging in or continuing the violation or from doing any act or acts in furtherance thereof. In any action, an order or judgment may be entered awarding the preliminary or final injunction as may be deemed proper. In addition to all other means provided by law for the enforcement of a restraining order or injunction, the court in which the action is brought shall have the power and jurisdiction to impound and to appoint a receiver for the property and business of the defendant, including books, papers, documents, and records pertaining thereto or so much thereof as the court may deem reasonably necessary to prevent violations of this chapter through or by means of the use of the property and business. The receiver, when appointed and qualified, shall have such powers and duties as to custody, collection, administration, winding up, and liquidation of the property and business as shall from time to time be conferred upon him by the court.

(e) Confidentiality of examinations and investigations. Reports of examinations and investigations of the supervisor, and the books and records of licensees are to be held strictly confidential, and may not be produced, reproduced, or otherwise made available by the State Banking Department to any persons other than those within the State Banking Department unless pursuant to a lawfully issued subpoena. This subsection does not apply to disclosures in proceedings brought by the supervisor pursuant to this chapter.



Section 5-18-11 - Books, accounts and records of licensees; annual report.

(a) Books and records. -Each licensee shall keep and use in his business such books, accounts and records as will enable the supervisor to determine whether such licensee is complying with the provisions of this chapter and with the orders and regulations lawfully made by the supervisor hereunder. Each licensee shall preserve such books, accounts and records for at least two years after making the final entry on any loan recorded therein.

(b) Annual report.

(1) Each licensee shall annually, on or before May 1, file a report with the supervisor as to each licensed place of business under this chapter, covering the preceding calendar year.

(2) Such report shall be made under oath and shall be in the form prescribed by the supervisor who shall make and publish annually an analysis and recapitulation of such reports.



Section 5-18-12 - Promulgation of rules, regulations and orders by supervisor; furnishing of certified copies of licenses, regulations or orders.

(a) Rules, regulations, and orders. - The supervisor shall have authority to make reasonable rules, regulations, and orders for the administration and enforcement of this chapter, in addition hereto and not inconsistent herewith. The regulation or order shall be referenced to the section or sections of the chapter which set forth the legislative standard which it interprets or to which it applies. Every regulation shall be promulgated by an order, and any ruling, demand, requirement or similar administrative act may be promulgated by an order. Every order shall be in writing, shall state its effective date and the date of its promulgation and shall be entered in an indexed permanent book which shall be a public record. A copy of every order promulgating a regulation and of every other order containing a requirement of general application shall be mailed to each licensee at least 10 days before the effective date thereof. The failure of a licensee to receive a copy of the regulations shall not exempt him from the duty of compliance with the valid regulations lawfully issued.

(b) Certified copies of official documents. - On application of any person and payment of the costs thereof, the supervisor shall furnish, under his or her seal and signed by him or her or his or her deputy a certified copy of any license, regulation or order. In any court or proceeding, the copy shall be prima facie evidence of the fact of the issuance of the license, regulation or order.

(c) Standards for judicial review of rules and regulations. - As set forth in Section 5-19-21, the supervisor may promulgate reasonable rules and regulations, consistent with the laws of this state, as may be necessary to carry out the provisions of this chapter, and issue written interpretations of consumer finance laws and regulations. The courts of this state shall apply each regulation that becomes effective and each written interpretation that is issued under this subsection, unless the regulation or interpretation is found to be arbitrary and capricious, outside the supervisor's statutory authority, or violative of the Constitution of Alabama of 1901. Any licensee whose practices are consistent with any regulation or written interpretation shall not be liable for any violation of this chapter, even though the rule, or interpretation thereof, is ruled invalid for any reason by a court of competent jurisdiction.



Section 5-18-13 - Advertising; schedule of charges.

(a) Advertising, etc. No licensee or other person subject to this chapter shall advertise, display, distribute, or broadcast or cause to permit to be advertised, displayed, distributed, or broadcast in any manner whatsoever any false, misleading, or deceptive statement or representation with regard to the rates, terms, or conditions for loans in the amount or of the value of less than one thousand five hundred dollars ($1,500). The supervisor may require that charges or rates of charge, if stated by a licensee, be stated fully and clearly in such manner as he or she may deem necessary to prevent misunderstanding thereof by prospective borrowers. The supervisor may permit or require licensees to refer in their advertising to the fact that their business is under state supervision, subject to conditions imposed by him or her to prevent an erroneous impression as to the scope or degree of protections provided by this chapter.

(b) Schedule of charges. Each licensee shall conspicuously display in each licensed place of business a full and accurate schedule of the rates of charge upon all classes of loans currently to be made by him or her.



Section 5-18-14 - Conduct of other business in office of licensee; loan business confined to licensed offices; acceptance of liens on real estate as security for loans.

(a) Other business in same office. - No licensee shall conduct the business of making loans under this chapter within any office, suite, room or place of business in which any other business is solicited or engaged in or in association or conjunction with any other business until three days' written notice of an intention so to do has been given the supervisor. Upon receipt of written notification, the supervisor may investigate the facts and, if he finds that the character of the licensee and the nature of the other business warrant belief that such conduct of business would conceal violation or evasion of this chapter or of regulations lawfully made hereunder, he shall enter an order directing the licensee to discontinue said other business. The order shall be entered in the manner specified in and subject to the provisions of subsection (c) of Section 5-18-6.

(b) Business confined to licensed office. - No licensee shall conduct the business of making loans provided for by this chapter under any name or at any place of business within this state other than that stated in the license. Nothing in this section shall prevent the making of loans by mail nor prohibit accommodations to individual borrowers when necessitated by sickness or other emergency situations.

(c) Liens on real estate. - No licensee shall take a lien upon real estate as security for any loan made under this chapter, except such lien as is created by law through the entry or recording of a judgment.



Section 5-18-15 - Interest rates, charges, and fees.

(a) Maximum rates of interest and charge. Every licensee under this chapter may contract for and receive as interest on any loan of money less than one thousand five hundred dollars ($1,500) an amount at a rate not exceeding three percent a month on that part of the unpaid principal balance not in excess of two hundred dollars ($200), and two percent a month on that part of the unpaid principal balance in excess of two hundred dollars ($200) but less than one thousand five hundred dollars ($1,500).

(b) Account maintenance fee. In addition to the maximum rate of interest and charges pursuant to subsection (a), a licensee may enter into a contract of loan under this chapter in which the borrower agrees to pay an account maintenance fee of not more than three dollars ($3) for each month of the scheduled period of repayment of the loan provided that the scheduled monthly payments are equal to or greater than thirty dollars ($30). Such account maintenance fee shall be determined at the date of the loan, but may not be prepaid. Such fee as so determined shall not bear interest and shall constitute a part of the finance charge.

(c) Method of computing charges.

(1) Interest or charges under this chapter shall not be paid, deducted, discounted, or received in advance or compounded, but the rate of charge authorized by subsections (a) and (b) may be precomputed as provided in subdivision (2) of this subsection.

For the purpose of this section, one month shall be that period of time from any date in a month to a corresponding date in the next month and, if there is not a corresponding date, then to the next day of the next month, and a day shall be considered one thirtieth of a month when computation is made for a fraction of a month.

(2) When the loan contract requires repayment in substantially equal and consecutive monthly installments of principal and charges or interest combined, the charges or interest may be precomputed at the agreed monthly or periodic rate not in excess of that provided for in subsections (a) and (b) on scheduled unpaid principal balances according to the terms of the contract and added to the principal of the loan. Every payment may be applied to the combined total of principal and precomputed charge until the contract is fully paid. The acceptance or payment of charges on loans made under the provisions of this subsection shall not be deemed to constitute payment, deduction, or receipt thereof in advance nor compounding under subdivision (1) above.

(d) Refunds.

(1) When any loan contract is paid in full by cash, a new loan, renewal, or otherwise one month or more before the final installment date, the licensee shall refund or credit the borrower with that portion of the total charges which shall be due the borrower as determined by schedules prepared under the rule of seventy-eighths or sum of the digits principle as follows: The amount of the refund or credit shall be as great a proportion of the total charges originally contracted for as the sum of the periodic time balances of the contract scheduled to follow the date of prepayment bears to the sum of all the periodic time balances of the contract, both sums to be determined according to the payment schedule originally contracted for.

(2) If the loan contract, with charges precomputed under subsections (a) and (b), is not prepaid in full but becomes partially prepaid in an amount equal to three or more installments, the licensee shall reduce the balance due by the amount that would be required to be refunded for prepayment in full on the date of the partial prepayment and compute charges as payments are made thereafter in the manner prescribed in subdivision (1) of subsection (c), or the licensee may with the consent of the borrower reschedule the remaining installments and precompute charges as prescribed in subdivision (2) of subsection (c).

(e) Default or extension charges. If the contract so provides, when a scheduled payment is in default or delinquent for 10 or more days, the licensee may charge and collect an additional late charge not to exceed the greater of ten dollars ($10) or five percent of the amount of the scheduled payment in default. Each of the late charges permitted under this subsection may be collected only once on any scheduled payment, regardless of the period during which the payment remains in default or is delinquent. It is the intent of this subsection that if the payment date of all wholly unpaid installments is deferred or extended one or more full months and the contract so provides, the licensee may charge and collect a deferment or default charge only on the installment which is delinquent at the date the contract is extended or deferred.

(f) Rules and regulations. In addition to the general authority granted to him or her by subsection (a) of Section 5-18-12, the supervisor may make such rules and regulations as he or she may deem necessary or advisable to insure that rebates, default charges, and deferment charges are so computed, paid to or collected from borrowers that the total charges collected by licensees under this section are substantially equivalent to charges authorized to be collected by licensees under this section.

(g) Recording fees. The licensee may collect from the borrower the actual fees paid a public official or agency of the state for filing, recording, or releasing any instrument securing the loan.

(h) Further charges; splitting of contracts. No further or other charges shall be directly or indirectly contracted for or received by any licensee, including insurance premiums of any kind, except those specifically authorized by this chapter or by Chapter 8 of Title 8. No licensee shall divide into separate parts any contract made for the purpose of or with the effect of obtaining charges in excess of those authorized by this section. All balances due to a licensee from any person as a borrower, or as an endorser, guarantor, or surety for any borrower or otherwise, shall be considered a part of any loan being made by a licensee to the person for the purpose of computing charges.

(i) Installment payments; contract period. No licensee shall enter into any contract of loan under this chapter in which the borrower agrees to make any scheduled repayment of the cash advance more than 25 calendar months from the date of making the contract of loan. Every loan contract shall require payment of the cash advance and charges in installments which shall be payable at approximately equal periodic intervals; except, that payment dates may be omitted to accommodate borrowers with seasonal incomes. No installment contracted for shall be substantially larger than any preceding installment.

(j) Interest after due date of final installment. Interest as provided in this section shall not accrue or be recovered or charged on any loan made under this chapter for any longer than six months after the due date of the final installment of principal or interest. After the expiration of the six-month period, interest may be charged at a rate not to exceed eight percent per annum.

(k) Inducing borrower to become obligated under more than one contract. No licensee shall induce or permit any person or any husband and wife, jointly or severally, to become obligated directly or contingently or both under more than one contract of loan at the same time for the purpose of obtaining a higher rate of charge than would otherwise be permitted by this section. It shall be unlawful for any licensee to evade or attempt to evade this section by inducing a customer to borrow from another loan company in which he or she has a pecuniary interest or with whom he or she has an arrangement for exchange of customers.

(l) Liabilities of licensees making excess charges. Any licensee making any charge in excess of the amount authorized herein, except as the result of a deliberate violation of or reckless disregard for this chapter, shall refund to the borrower the total amount of the actual economic damages which at the licensee's option may be done by payment to the borrower, or by reducing the amount of the borrower's principal obligation. If the borrower is entitled to a refund and the licensee refuses to refund within 60 days after written demand, including the filing of a legal action, the licensee shall forfeit, in addition to the actual economic damages his or her right to any finance charge. If the licensee has made an excess charge in deliberate violation of or in reckless disregard for this chapter, the licensee and the several members, officers, directors, agents, and employees thereof who shall have participated in a deliberate violation of or reckless disregard for this chapter, shall be guilty of a misdemeanor which, upon conviction, shall be punishable by a fine of not more than five hundred dollars ($500) and not less than one hundred dollars ($100) or by imprisonment of not more than six months, or by both fine and imprisonment in the direction of the court. The remedies provided herein shall be the remedy of the borrower under this chapter as the result of this violation. No action under this section may be brought more than 18 months after the due date of the last scheduled payment of the agreement pursuant to which the charge was made.

(m) Alternative rates of charge.

(1) As an alternative to the interest rates and charges permitted to be charged by a licensee pursuant to subsections (a) and (b) on loans of less than one thousand five hundred dollars ($1,500), a licensee may charge an acquisition charge for making the loan in an amount not in excess of 10 percent of the amount of the principal and an installment account handling charge in an amount no greater than the following:

a. Twelve dollars ($12) per month on any loan of an amount of one hundred dollars ($100) or more, up to and including the amount of three hundred dollars ($300).

b. Fourteen dollars ($14) per month on any loan of an amount in excess of three hundred dollars ($300), but not more than four hundred dollars ($400).

c. Sixteen dollars ($16) per month on any loan of an amount in excess of four hundred dollars ($400), but not more than five hundred dollars ($500).

d. Twenty dollars ($20) per month on any loan of an amount in excess of five hundred dollars ($500), but not more than one thousand dollars ($1,000).

e. Twenty-three dollars ($23) per month on any loan of an amount in excess of one thousand dollars ($1,000), but not more than one thousand two hundred fifty dollars ($1,250).

f. Twenty-six dollars ($26) per month on any loan of an amount in excess of one thousand two hundred fifty dollars ($1,250), but not equal to or exceeding one thousand five hundred dollars ($1,500.)

Provided, however, that the scheduled payments are in amounts equal to or greater than forty dollars ($40) per month, inclusive of the installment account handling charge. The acquisition charge and the installment account handling charge may be calculated for the term of the contract and added to the amount of the principal. The acceptance or payment of charges on loans made under this subsection shall not be deemed to constitute payment, deduction, or receipt thereof in advance nor compounding under this subsection.

(2) The minimum term for repayment of a loan under this subsection is three months and the maximum term of any loan made under this subsection is 18 months.

(3) Upon the prepayment in full of any loan under this subsection, the installment account handling charge is subject to subsection (d), as it relates to refunds. The acquisition charge shall not be subject to refund.

(4) No insurance charge under Section 5-18-17, no interest surcharge under Section 8-8-14, nor any other charge of any nature whatsoever, is permitted for loans made pursuant to the rate structure of this subsection, except for acquisition charges and installment account handling charges as provided under this subsection, default charges under subsection (e), recording fees under subsection (g), bad check charges under Section 8-8-15, and assessed court costs.

(5) The loan charges allowed under this subsection may not be imposed on a loan to a borrower who has more than one loan outstanding with the licensee and upon which loan charges were imposed under this subsection.

(6) No licensee shall file a claim against a decedent borrower's estate for any unpaid indebtedness for a loan whose charges include an acquisition charge or an installment account handling charge under this subsection.

(n)(1) Act 2017-373 shall apply to loan contracts entered into after May 25, 2017.

(2) Act 2017-373 shall not affect loan contracts entered into prior to May 25, 2017.



Section 5-18-15.1 - Additional late payment charge.

Notwithstanding the provisions of subsection (e) of Section 5-18-15, for contracts entered into after June 7, 2007, the additional late charge a licensee licensed under this chapter, the Alabama Small Loan Act, may charge when a scheduled payment is in default or delinquent for 10 or more days, is hereby increased from a charge not to exceed the greater of ten dollars ($10) or five percent of the scheduled payment in default to a charge not to exceed the greater of eighteen dollars ($18) or five percent of the scheduled payment in default.



Section 5-18-16 - Duties of licensees as to making and payment of loans.

(a) Copy of contract or statement; receipts; payment in advance; release of obligation and security. - Every licensee shall:

(1) At the time a loan is made deliver to the borrower or, if there are two or more borrowers, to one of them a copy of the loan contract, executed by the borrower, in the English language showing in clear and distinct terms:

a. The name and address of the lender and one of the primary obligors on the loan.

b. The date of the loan contract.

c. Schedule of installments or description thereof.

d. The cash advance.

e. The face amount of the note evidencing the loan.

f. The amount collected or paid for insurance, if any.

g. The amount collected or paid for filing or other fees allowed by this chapter.

h. The collateral or security for the loan.

(2) Give to the person making any cash payment on account of any loan a receipt at the time the payment is made which receipt need only show the total amount of the cash payment. No receipt shall be required in the case of payments made by the borrower's check or money order, and the use of a coupon book system shall be deemed in compliance with this section.

(3) Permit the payment to be made in advance in any amount on any contract of loan at any time during a licensee's regular business hours.

(4) Upon repayment of the loan in full, mark plainly every obligation and security signed by any obligor with the word "Paid" or "Cancelled," and release any mortgage, restore any pledge, and cancel and return any note and any assignment given to the licensee.

(b) Confessions of judgment; incomplete instruments. -No licensee shall:

(1) Take any confession of judgment or any power of attorney running to himself or herself or to any third person to confess judgment or to appear for the borrower in a judicial proceeding; nor

(2) Take any note or promise to pay that does not disclose the total amount to be repaid, a schedule of payments or a description thereof and the agreed rate or aggregate amount of charge, nor any instrument in which blanks are left to be filled in after execution.

(c) Installments. - Every loan contract shall provide for repayment of principal and charges at approximately equal periodic intervals of time, which shall be so arranged that no installment is substantially greater in amount than any preceding installment.

(d) Confidential relationship or fiduciary duty not created by loan transaction. - Absent other factors, a loan transaction does not create a confidential relationship between the borrower and the licensee nor does it give rise to or create a fiduciary duty on the part of the licensee.



Section 5-18-17 - Insurance in connection with credit transaction.

(a) With respect to any insurance written in connection with any credit transaction under this chapter, the creditor shall be subject to the same restrictions, prohibitions, powers, and allowances as any creditor bank, retail establishment, sales finance company, licensee, or any other creditor under Section 5-19-20, and shall be subject to the same rates and regulations promulgated pursuant to that section.

(b) Insurance sold by a licensee or its agents shall be regulated by the Supervisor of the Bureau of Loans. All insurance shall be written by a company authorized to conduct business in the State of Alabama.



Section 5-18-18 - Charges, rates, etc., as to certain loans.

Licensees may charge to a borrower the rates permitted by this chapter only on principal loan balances less than one thousand dollars ($1,000). No licensee shall induce or permit any person, jointly or severally, to become obligated directly or contingently, or both, on more than one loan made pursuant to this chapter at the same time for the purpose of obtaining a higher finance charge than would otherwise be permitted by Section 5-18-15. If a licensee makes a loan of one thousand dollars ($1,000) or more, the charges authorized by this chapter shall not apply to any part of the loan. The rates on the entire amount of a loan of one thousand dollars ($1,000) or more shall be governed by the applicable provisions of Chapter 8 of Title 8 or Chapter 19 of this title. The supervisor may suspend or revoke the license of any licensee who violates this section in the manner prescribed by Section 5-18-9, and the penalties provided for in subsection (l) of Section 5-18-15 shall apply to any person, firm or corporation violating this section.



Section 5-18-19 - Collection of loans made outside state.

Any loans made outside this state in accordance with the law applicable to such loan in the state in which the loan was made may be collected in this state.



Section 5-18-20 - Review of orders, etc., of supervisor.

In addition to any other remedy he may have, any licensee and any person considering himself aggrieved by any act or order of the supervisor under this chapter may, within 30 days from the entry of the order complained of, or within 60 days of the act complained of if there is no order, petition the Circuit Court of Montgomery County for review of such act or order; provided, that such petition shall be docketed, heard and tried in the same manner as other extraordinary writs issued by the court and a copy of the petition and order setting the same for hearing shall be served on the supervisor, giving him such notice of the time and place of the hearing as may be directed by the court.



Section 5-18-21 - Enforceability of provisions and agreements which violate chapter; liability of licensee for actual damage.

Except where other specific remedies are provided in this chapter for violations, in which event those remedies shall apply, any provision of a loan contract which violates this chapter shall be unenforceable by the licensee to the extent, but only to the extent, of the violation, and the other remaining provisions and agreements shall be enforceable and shall not be void and shall not be affected by the violation. Except as set forth in subsection (l) of Section 5-18-15, any licensee who fails to comply with any requirement imposed under this chapter with respect to any person is liable to the person for the actual damage sustained by the person as the result of the failure.



Section 5-18-22 - Modification, amendment or repeal of chapter.

This chapter or any part thereof may be modified, amended or repealed so as to effect a cancellation or alteration of any license or right of a licensee hereunder; provided, that such cancellation or alteration shall not impair or affect the obligation of any preexisting lawful contract between any licensee and any borrower.



Section 5-18-23 - Maintenance of listing of licensees doing business in state; public access to reports, etc.

(a) The supervisor shall cause to be kept on file in the Bureau of Loans, open to public inspection during business hours, an alphabetical listing of all licensees doing business in Alabama, and such list shall reveal the true ownership of the licensee companies. If the company is a corporation, the list shall indicate the name of the corporation, the address of the home office and the names and addresses of its officers and directors.

(b) Except as provided in subsection (a) of this section, all applications, reports and other papers and documents submitted by licensees to the supervisor or to the bureau shall be open to public inspection only upon approval of the supervisor, but the supervisor shall not deny any person access to such records when the disclosure thereof to such person is in the public interest.






Chapter 18A - DEFERRED PRESENTMENT SERVICES ACT.

Section 5-18A-1 - Short title; purpose.

This chapter shall be known and may be cited as the "Deferred Presentment Services Act." The purpose of this chapter is to protect consumers who enter into short-term cash advances from abuses that occur in the marketplace. This chapter shall be liberally construed to effectuate its purpose as a consumer protection statute.



Section 5-18A-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) CHECK. A debit authorization or a check signed by the maker and made payable to a person licensed under this chapter.

(2) CONTINUOUS TRANSACTION. To extend a deferred presentment transaction with the same account without redemption in full with cash or guaranteed funds.

(3) DEFERRED PRESENTMENT SERVICES. A transaction pursuant to a written agreement involving the following combination of activities in exchange for a fee:

a. Accepting a check or authorization to debit a checking account and, in connection with that acceptance, advancing funds to the checking account holder.

b. Holding the check or authorization to debit checking account for a period of time prior to payment or deposit.

(4) DEPARTMENT. The State Banking Department.

(5) LICENSEE. A person licensed to provide deferred presentment services pursuant to this chapter.

(6) PERSON. An individual, group of individuals, partnership, association, corporation, or any other business unit or legal entity.

(7) ROLLOVER. Any deferred presentment transaction where the transaction is not paid in full and the licensee agrees to allow the customer to pay the fee only for a new deferred presentment transaction.

(8) SUPERVISOR. The Supervisor of the Bureau of Loans or his or her designee.



Section 5-18A-3 - License - Required; applicability.

(a) On or after January 1, 2004, no person shall engage in the business of deferred presentment services without having first obtained a license from the supervisor. A separate license shall be required for each location from which the business is conducted.

(b) Trust companies, life insurance companies, and federally constituted agencies shall be exempt from licensing under this chapter. Notwithstanding anything to the contrary in this chapter, this chapter shall not apply to any of the following entities, and each of these entities shall be exempt from this chapter: Banks, credit unions, savings associations, savings banks, and thrift institutions organized pursuant to the laws of this state or any other state or the laws of the United States and any parent of any of the foregoing entities.

(c) This chapter shall have no application to persons who do not engage in deferred presentment services.



Section 5-18A-4 - License - Qualifications.

(a) Each applicant for a license shall satisfy all of the following requirements to qualify for a license:

(1) Have a financial statement showing that the applicant has at least twenty thousand dollars ($20,000) in unencumbered cash assets or its equivalent available for each location of the business prepared in accordance with standard accounting practices and procedures.

(2) Have no record on the part of the applicant, any director, officer, or shareholder owning more than 25 percent of the applicant, of any court findings of fraud or any official suspension or removal by any agency or department of the United States or any state from participation in the conduct of any lending, deferred presentment, or related business.

(3) Have no record of a conviction of a felony or an offense involving breach of trust, fraud, or dishonesty in any jurisdiction or a history of acting as a beneficial owner for an individual who has been convicted of a felony or an offense involving breach of trust, fraud, or dishonesty in any jurisdiction.

(b) The requirements set forth in this section shall be continuing in nature.



Section 5-18A-5 - License - Application.

Each application for a license shall be in writing and under oath to the supervisor, in a form prescribed by the supervisor, and shall include the legal name, residence, business address, and telephone number of the applicant. If the applicant is a partnership, association, or corporation, the application shall include the name and address of every member, officer, and director.



Section 5-18A-6 - License - Fees; financial statement.

Each application for a license shall be accompanied by all of the following:

(1) A nonrefundable license fee of five hundred dollars ($500) for each location, office, or branch at which the applicant conducts business. The license fees are subject to increase by the supervisor through regulation.

(2) A nonrefundable application investigation fee of one hundred dollars ($100).

(3) A financial statement meeting the requirements of subdivision (1) of subsection (a) of Section 5-18A-4.



Section 5-18A-7 - License - Issuance; display; payment of fees; surrender.

(a) Upon the filing of an application in the form prescribed by the supervisor, accompanied by the fee and documents required pursuant to Section 5-18A-6, the supervisor shall investigate to ascertain whether the qualifications prescribed by Section 5-18A-4 have been satisfied. If the supervisor finds that the qualifications have been satisfied, and approves the documents, the supervisor shall issue to the applicant a license to engage in deferred presentment services business in Alabama. A request shall be either granted or denied within 90 days of receipt. If permission is denied, the applicant for licensure shall have the right to an administrative hearing within 60 days of the denial, if requested, and the right to appeal pursuant to rules promulgated by the supervisor.

(b) The license shall be kept conspicuously posted in the place of business of the licensee and shall not be assignable or transferable or removed to another location without permission of the supervisor.

(c) The annual license fee required in subdivision (1) of Section 5-18A-6 for each office, branch, or place of business of the licensee shall be due on January 1 of each year and shall be valid for a one-year period ending the following December 31. License fees shall be delinquent on February 1 of each year and there shall be a penalty of 10 percent for each month or portion thereof that the licensee is delinquent in the payment of a license fee. All license fees and investigation fees collected pursuant to this chapter shall be paid into the special fund created pursuant to Section 5-2A-20, and shall be used in the supervision and examination of licensees.

(d) A licensee may voluntarily surrender its license to the supervisor; however, the licensee shall not be entitled to receive a refund of any license fees previously paid. Upon surrender of a license, the licensee shall immediately make available to the supervisor all books, records, and papers required to be created and maintained pursuant to this chapter or rule or regulation promulgated hereunder.



Section 5-18A-8 - License - Change of control.

The prior written approval of the supervisor shall be required for the continued operation of a deferred presentment services business whenever a change in control of a license is proposed. Control in the case of a corporation shall mean direct or indirect ownership, or the right to control 25 percent or more of the voting shares of the corporation, or the ability of a person to elect a majority of the directors or otherwise effect a change in policy. Control in the case of any other entity shall mean the ability to change the principals of the organization, whether active or passive. The supervisor may require any information deemed necessary to determine whether a new application is required.



Section 5-18A-9 - Circumstances requiring written report.

Within 15 days of the occurrence of any one of the following events, a licensee shall file a written report with the supervisor describing the event and its expected impact on the activities of the licensee in this state:

(1) The filing for bankruptcy or reorganization by the licensee.

(2) The institution of revocation or suspension proceedings against the licensee by any state or governmental authority and subsequently the outcome of such proceeding.

(3) The denial of a license to engage in the deferred presentment services business by any state or governmental authority.

(4) Any felony indictment of the licensee or any of its directors, officers, or principals.

(5) Any felony conviction of the licensee or any of its directors, officers, or principals.

(6) All other events as the supervisor may determine and identify by regulation.



Section 5-18A-10 - Rules and regulations; judicial review.

(a) The supervisor may promulgate reasonable rules and regulations for the implementation, administration, execution, and enforcement of this chapter.

(b) Prior to adoption, amendment, or repeal of any regulation, the supervisor shall give at least 35 days' notice of its intended action by filing notice of intended action with the Legislative Reference Service for publication in the Alabama Administrative Monthly. The date of publication in the Alabama Administrative Monthly shall constitute the date of notice. The notice shall include a statement of either the terms or substance of the intended action or a description of the subject and issues involved, shall specify a notice period ending not less than 35 days nor more than 90 days from the date of the notice, during which period interested persons may present their views thereon, and shall specify the place where, and the manner in which interested persons may present their views thereon.

(c) All interested persons shall have a reasonable opportunity to submit data, views, or arguments, orally or in writing. The supervisor shall consider all written and oral submissions respecting the proposed regulation. Upon adoption of a regulation, the supervisor, if conflicting views are submitted on the proposed regulation and if requested in writing to do so by an interested person prior to adoption, shall issue a concise statement of the principal reasons for and against its adoption, incorporating therein its reasons for overruling any considerations urged against its adoption.

(d) Notwithstanding any other provisions of this chapter to the contrary, if the supervisor finds that action is required by or to comply with a federal statute or regulation which requires adoption of a regulation upon fewer than 35 days' notice and states in writing his or her reasons for that finding, the supervisor may proceed without prior notice or hearing or upon any abbreviated notice and hearing that he or she finds practicable, to adopt an emergency regulation. The regulation shall become effective immediately, unless otherwise stated therein. The regulation may be effective for a period of not longer than 120 days unless within such time the supervisor complies with the procedures set forth in subsections (b) and (c). The adoption of the same or substantially similar regulation following the procedures set forth in subsections (b) and (c) at any time is not limited by the adoption of a regulation following the emergency regulation procedure set forth in this subsection.

(e) A person who has exhausted all administrative remedies available within the department, other than rehearing, and who is aggrieved by the final decision of the supervisor with respect to a regulation, is entitled to judicial review under this chapter. All proceedings for a review shall be instituted by filing of notice of appeal or review and a cost bond with the supervisor to cover the reasonable costs of preparing the transcript of the proceeding under review, unless waived by the supervisor or the court on a showing of substantial hardship. The notice of appeal and cost bond shall be filed within 42 days after the date the supervisor issued the final regulation. The appeal shall be filed pursuant to Title 6. The regulation shall be in effect pending the outcome of any appeal unless the supervisor stays the effective date of regulations.

(f) A licensee acting in reasonable reliance upon any written opinion or regulation promulgated by the supervisor or a decision of an appellate court of this state shall be presumed to have acted in accordance with applicable law, notwithstanding that after such act has occurred, the regulation is amended, rescinded, or determined by judicial or other authority to be incorrect or invalid for any reason or the particular judicial decision is reversed or modified.



Section 5-18A-11 - Maintenance of business records; notice of intent to conduct business in conjunction with other business; examination of place of business.

(a) Each licensee shall keep and use in its business any books, accounts, and records that the supervisor may require to carry into effect this chapter and the administrative regulations issued hereunder. If a licensee operates any other business licensed by the department, a deferred presentment services business shall be accounted for separately from any other business licensed by the department. Each licensed business shall maintain separate business records.

(b) No licensee shall conduct the business of making deferred presentment transactions under this chapter within any office, suite, room, or place of business in which any other business except check cashing or a business conducted pursuant to Chapter 19A is solicited or engaged in or in association or conjunction with any other business until 15 days' written notice of an intention to do so has been given the supervisor. Upon receipt of written notification, the supervisor may investigate the facts and, if he or she finds that the character of the licensee and the nature of the other business warrant belief that such conduct of business would conceal violation or evasion of this chapter or of regulations lawfully made hereunder, he or she shall enter an order directing the licensee to discontinue the other business. The order shall be entered in the manner specified in and subject to the provisions of Section 5-18A-7.

(c) For the purpose of determining compliance with this chapter, the supervisor may, at any reasonable time, cause an examination to be made at the licensee's place of business of the records and transactions of such licensee. As cost of examination, the licensee shall pay to the supervisor an examination fee as provided in Section 5-2A-24, which fee shall be collected and paid into the special fund as provided by Section 5-2A-20, and shall be used in the supervision and examination of licensees. Each licensee shall preserve all relevant records for a period of two years after making the last entry on any transaction, and the supervisor shall have free access thereto at the licensee's place of business at all reasonable times. If the supervisor has probable cause to believe that a licensee has engaged in an activity which violates the provisions of this chapter, the supervisor may compel the production of such books and records of the person as he or she has probable cause to believe are relevant to the alleged violation. Any action arising out of any investigation or examination shall be in the Circuit Court of Montgomery County or in the county of the principal place of business of the licensee.



Section 5-18A-12 - Transaction fees; renewal or extension; repayment; bad check charge.

(a) Subject to the following subsections, every licensee under this chapter may charge and collect a maximum fee on any deferred presentment transaction not to exceed 17.5 percent of the amount advanced. The maximum amount that may be advanced in any deferred presentment transaction is five hundred dollars ($500).

(b) Each licensee may renew or extend a deferred presentment transaction with the same customer no more than one additional time at this fee for a maximum of two continuous transactions. After two continuous transactions with the customer, the licensee shall not enter into a new deferred presentment transaction with that same customer until the next business day after the transaction amount is repaid in full. After the customer has redeemed the check in full with cash or guaranteed funds, the licensee has the same authority as any other licensee to enter into another agreement for deferred presentment services with the customer on another check.

(c) After the initial loan period and one rollover with the same customer, the full outstanding amount of the loan, including, but not limited to, held check or debt authorization, shall become due. If the customer is unable to repay the outstanding balance in full, the licensee may offer the customer an extended repayment option of four equal monthly installments of the remaining balance. The licensee shall not commence any civil action to collect on a transaction in default until written notice has been sent notifying the customer of his or her rights. If the customer fails to exercise his or her rights within 15 days of the notice, the licensee may commence action to collect on a transaction in default.

(d) If there are insufficient funds to pay a check on the date of presentment, the licensee may charge a fee authorized in Section 8-8-15; however, only one such fee may be collected with respect to any particular transaction. No other fees or charges of any kind may be charged or collected from customers except those authorized herein. No person shall use any device, subterfuge, or pretense whatsoever, including, but not limited to, catalog sales, discount vouchers, Internet instant-rebate programs, phone card clubs, or any agreement, including agreements with affiliated persons, with the intent to obtain greater charges than would otherwise be authorized by this chapter.



Section 5-18A-13 - Duties of licensee.

(a) A licensee may not knowingly enter into a deferred presentment transaction with a customer that has outstanding deferred presentment transactions from any lender at any location that exceeds five hundred dollars ($500) for the term of the loan.

(b) Before a licensee shall present for payment or deposit a check or debit authorization accepted by the licensee, the check shall be endorsed with the actual name under which the licensee is doing business.

(c) Any agreement for a deferred presentment transaction shall be in writing and signed by the checking account holder. The customer in a deferred presentment contract shall have the right to redeem the check or debit authorization from the licensee before the agreed date of deposit upon payment to the licensee of the amount of the contract. A licensee shall not defer presentment of any personal check or debit authorization for less than 10 days nor more than 31 calendar days after the date of the contract.

(d) The licensee shall notify the district attorney for the circuit in which the check was received within five business days after being advised by the payer financial institution that a check or draft has been altered, forged, stolen, obtained through fraudulent or illegal means, negotiated without proper legal authority, or represents the proceeds of illegal activity. If a check or draft is returned to the licensee by the payer financial institution for any of these reasons, the licensee shall not release the check, draft, or money order without the consent of the district attorney or other investigating law enforcement authority.

(e) A licensee shall comply with all provisions of state and federal law regarding cash transactions and cash transaction reporting.

(f) A licensee shall provide each prospective customer, before consummation of the deferred presentment agreement, with a written explanation in clear, understandable language of the fees to be charged by the licensee and the date on which the check or debit authorization may be deposited or presented by the licensee. All fees associated with deferred presentment transactions shall be disclosed as finance charges as required by the Federal Truth-in-Lending Act, 15 U.S.C. §1605, its regulations, 12 C.F.R. Part 226, and Official Staff Commentary as adopted by the Federal Reserve Board. The supervisor may promulgate rules establishing additional requirements in order to assure complete and accurate disclosures. The customer, prior to entering into a deferred presentment transaction, shall receive and acknowledge an accurate and complete notification and disclosure of the itemized and total amounts of all fees and other costs that will or potentially could be imposed as a result of such agreement. This subsection shall not create any inference that a particular method of disclosure was required prior to June 20, 2003. All customers will be notified in clear and conspicuous language that the deferred presentment check or debit authorization after one rollover, will be subject to terms and conditions described in subsection (c) of Section 5-18A-12. The terms and conditions of the transaction shall be provided in the notification.

(g) A licensee shall issue a copy of the written agreement to each person for whom a licensee defers deposit of a check or debit authorization. The written agreement shall include the information described in subsection (f) and the extended repayment program described in subsection (c) of Section 5-18A-12.

(h) If a check is returned to the licensee from a payer financial institution due to insufficient funds or a closed account, the licensee shall have the right to all civil remedies allowed by law, except as provided for in Section 5-18A-12, to collect the check and may recover court costs and a reasonable attorney's fee. The attorney's fee may not exceed 15 percent of the face amount of the check or debit authorization. No individual who issues a personal check or authorizes a debit for his or her checking account to a licensee for the purpose of a deferred presentment transaction under this chapter shall be convicted pursuant to Section 13A-9-13.1, if the check or debit authorization is returned due to insufficient funds. Checks or debit authorizations returned to the licensee due to a closed account may be collected pursuant to Section 13A-9-13.1.

(i) No licensee may alter or delete the date on any check accepted by the licensee. No licensee may accept an undated check or debit authorization or a check or debit authorization dated on a date other than the date on which the licensee accepts the check or debit authorization.

(j) No licensee shall engage in unfair or deceptive acts, practices, or advertising in the conduct of the licensed business.

(k) No licensee shall require a customer to provide security for the transaction or require the customer to provide a guaranty from another person.

(l) Each licensee shall pay all proceeds for any deferred presentment transaction in cash and directly to the customer.

(m) Every licensee shall conspicuously and continuously display a schedule of all fees, charges, and penalties for all services provided by the licensee. The schedule of fees shall contain the following statement in all capital letters and in l2-point type or larger immediately above the space for the borrower's signature: NOTICE: FEES FOR DEFERRED PRESENTMENT TRANSACTIONS MAY BE SIGNIFICANTLY HIGHER THAN FOR OTHER TYPES OF LOANS.

(n) A deferred presentment provider shall not redeem, extend, or otherwise consolidate a deferred deposit agreement with the proceeds of another deferred presentment transaction made by the same or affiliated deferred presentment provider except as expressly provided in Section 5-18A-12.

(o) The licensee shall use a third party private sector database, where available, to ensure that the customer does not have outstanding deferred presentment transactions that exceed five hundred dollars ($500).



Section 5-18A-14 - Denial of application; hearing.

(a) If the supervisor determines that an applicant is not qualified to receive a license, the supervisor shall notify the applicant in writing that the application has been denied, stating the basis for denial.

(b) If the supervisor denies an application or if the supervisor fails to act on an application within 90 days after the filing of a properly completed application, the applicant may make a written demand to the supervisor for a hearing as provided in subsection (a) of Section 5-18A-7 before the supervisor on the question of whether the license should be granted.

(c) At the hearing, the burden of proving that the applicant is entitled to a license shall be on the applicant. A decision of the supervisor following any hearing on the denial of a license may be subject to review by the circuit court pursuant to Title 6.



Section 5-18A-15 - Suspension or revocation of license; hearing.

(a) The supervisor may, after notice and hearing, suspend or revoke any license if the supervisor finds that the licensee has knowingly or through lack of due care committed any of the following actions:

(1) Failed to pay the annual license fee imposed by this chapter or an examination fee imposed by the supervisor under the authority of this chapter.

(2) Committed fraud, engaged in a dishonest activity, or made misrepresentations.

(3) Violated a provision of this chapter, an administrative regulation issued pursuant to this chapter, or has violated any other law in the course of its or his or her dealings as a licensee.

(4) Made a false statement in the application for the license or failed to give a true reply to a question in the application.

(5) Demonstrated incompetence or untrustworthiness to act as a licensee.

(6) Entered or caused to be entered or allowed to be entered any false information on any business record of the licensed activity, including, but not limited to, any information in customer agreements and on deferred presentment checks or debit authorizations.

(b) If the reason for revocation or suspension of a license of the licensee at any one location is of general application to all locations operated by a licensee, the supervisor may revoke or suspend all licenses issued to a licensee.

(c) A hearing shall be held on written notice given at least 20 days prior to the date of the hearings.



Section 5-18A-16 - Violations of chapter.

If, after a hearing, the supervisor finds that a person has violated this chapter or any administrative regulation issued pursuant to this chapter, the supervisor may take any one or more of the following enforcement actions:

(1) Order the person to cease and desist violating the chapter or any administrative rules issued pursuant thereto.

(2) Require the refund of any fees collected by such person in violation of this chapter.

(3) Order the person to pay to the supervisor a civil penalty of not more than one thousand dollars ($1,000) for each transaction in violation of this chapter.



Section 5-18A-17 - Consent orders; civil or criminal penalties; extraordinary circumstances.

(a) The supervisor may enter into consent orders at any time with any person to resolve any matter arising under this chapter. A consent order shall be signed by the person to whom it is issued, or a duly authorized representative, and shall indicate agreement to the terms contained therein. A consent order need not constitute an admission by any person that any provision of this chapter, or any rule, regulation, or order promulgated or issued pursuant to this chapter has been violated, nor need it constitute a finding by the supervisor that such person has violated any provision of this chapter or any rule, regulation, or order promulgated or issued hereunder.

(b) Notwithstanding the issuance of a consent order, the supervisor may seek civil or criminal penalties or compromise civil penalties concerning matters encompassed by the consent order.

(c) In cases involving extraordinary circumstances requiring immediate action, the supervisor may take any enforcement action authorized by this chapter without providing the opportunity for a prior hearing.



Section 5-18A-18 - Written complaint; investigation; compliance with subpoena.

(a) Any person aggrieved by the conduct of a licensee under this chapter in connection with the regulated activities of the licensee may file a written complaint with the supervisor who may investigate the complaint.

(b) In the course of the investigation of the complaint, the supervisor may do the following:

(1) Subpoena witnesses.

(2) Administer oaths.

(3) Examine any individual under oath.

(4) Compel the production of records, books, papers, contracts, or other documents relevant to the investigation.

(c) If a person fails to comply with a subpoena of the supervisor under this chapter or to testify concerning any matter about which the person may be interrogated under this chapter, the supervisor may petition any court of competent jurisdiction for enforcement.

(d) The license of any licensee under this chapter who fails to comply with a subpoena of the supervisor may be suspended pending compliance with the subpoena.



Section 5-18A-19 - Public notice of provisions.

Every licensee shall conspicuously post a sign, as designed by the department, notifying the public of the pertinent provisions of this chapter and any consequences related to entering into a deferred presentment transaction pursuant to this chapter.



Section 5-18A-20 - Excessive charges.

Any person who willfully makes charges in excess of those permitted by Section 5-18A-12 or any person who willfully engages in the business of cashing deferred presentment checks in violation of Section 5-18A-3, or both, is guilty of a Class B misdemeanor for the first offense and a Class B felony for the second or subsequent offense.



Section 5-18A-21 - Disposition of funds.

All license fees and administrative penalties collected under this chapter shall be paid into the special fund provided by Section 5-2A-20, and used in the supervision and examination of applicants and licensees.



Section 5-18A-22 - Claims preceding effective date of chapter.

The provisions of this chapter shall not be construed to take away or negatively impact the customers' claims in pending lawsuits against persons operating deferred presentment services on or before June 20, 2003.






Chapter 19 - CONSUMER FINANCE.

Section 5-19-1 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings respectively ascribed to them by this section:

(1) FINANCE CHARGE. The sum of all charges, payable directly or indirectly by the person to whom credit is extended, and imposed directly or indirectly by the creditor as an incident to the extension of credit. The amount of the finance charge in connection with any credit transaction (i) shall be determined, and shall include and exclude the fees and charges, as provided by Section 106 of the Federal Truth-in-Lending Act, 15 U.S.C. Section 1605 and the regulations of the Federal Reserve Board promulgated pursuant to the Federal Truth-in-Lending Act, 12 C.F.R. Part 226, and the Official Staff Commentary adopted by the Federal Reserve Board pursuant to that regulation, and without limiting or affecting the foregoing subparagraph (i), (ii) shall exclude, without limitation, late charges and other charges resulting from or arising out of late payment, delinquency, default, or other like occurrence. For the purpose of determining the permissible finance charge, any discount or point paid by the debtor in connection with a consumer credit transaction secured by a mortgage on real estate, even though paid at one time, shall be spread over the stated term of the consumer credit transaction. The administrator from time to time may promulgate regulations pursuant to Section 5-19-21 further establishing charges and fees which constitute a finance charge and the manner in which the finance charge is determined to assure consistency between the meaning of "finance charge" under this chapter and the meaning and application of "finance charge" under the above-referenced Federal Truth-in-Lending Act, regulations and Official Staff Commentary, as the same may be amended from time to time.

(2) CONSUMER.When used as an adjective with reference to a credit transaction, characterizes the credit transaction as one in which the party to whom credit is extended is a natural person and the money, property, or services which are the subject of the transaction are primarily for personal, family or household purposes.

(3) CREDITOR. A person who regularly extends or arranges for the extension of credit for which the payment of a finance charge is required, whether in connection with loans, sales of property or services, or otherwise. The provisions of this chapter apply to any such creditor irrespective of the creditor's status as a natural person or any type of organization. A person is a creditor only if the person extended or arranged for the extension of credit more than 25 times in the preceding calendar year or more than five times in the preceding calendar year for credit transactions secured by a residential structure that contains one to four units.

(4) CREDIT SALE. Any sale with respect to which credit is extended or arranged by a seller who is a creditor. The term includes any contract in the form of a bailment or lease if the bailee or lessee contracts to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the property or services involved and it is agreed that the bailee or lessee may become for no other or a nominal consideration the owner of the property upon full compliance with the bailee's or lessee's obligations under the contract. A rental-purchase agreement which is subject to the provisions of Chapter 25 of Title 8 is not a credit sale.

(5) OPEN-END CREDIT PLAN. A plan prescribing the terms of credit transactions which may be made thereunder from time to time and under the terms of which a finance charge may be charged from time to time on an outstanding unpaid balance.

(6) ADMINISTRATOR. The Superintendent of Banks of the State Banking Department.

(7) SUPERVISOR OF THE BUREAU OF LOANS. The designated deputy administrator for the purpose of enforcing this chapter as to licensees.

(8) HOME SOLICITATION SALE. A consumer credit sale of goods or services, other than motor vehicles, in which the seller or a person acting for the seller engages in a personal solicitation of the sale at a place other than the seller's place of business and the buyer's agreement or offer to purchase is there given to the seller or a person acting for the seller. The term does not include a sale made pursuant to a preexisting open-end credit plan, a closed-end plan providing for a series of sales or a sale made pursuant to prior negotiations between the parties at the seller's place of business where goods or services are offered or exhibited for sale.

(9) CREDIT TRANSACTION. A loan or credit sale made by a creditor. For purposes only of Sections 5-19-1(1) and 5-19-3, "credit transaction" shall include nonconsumer loans and credit sales as well as consumer loans and consumer credit sales with an original amount financed of less than two thousand dollars ($2,000). Otherwise, the term "credit transaction" refers only to consumer loans and consumer credit sales irrespective of whether the term is preceded by the word "consumer."

(10) AMOUNT FINANCED. The sum determined by adding the principal loan amount or the cash price in a credit sale, less any down payment, and any other amounts that are financed by the creditor.



Section 5-19-1.1 - Legislative findings.

The Legislature finds as fact and determines that:

(1) The Alabama Consumer Credit Act, Title 5, Chapter 19, (commonly referred to as the "Mini-Code"), was enacted by the Legislature by Acts 1971, No. 2052, page 3290. All, or a portion, of the provisions of the Mini-Code apply to substantially all consumer credit transactions in Alabama involving billions of dollars annually.

(2) The availability of consumer credit and certainty of consumer credit transactions is essential to Alabama citizens and the economy of Alabama. Disputes have arisen involving the Mini-Code resulting in significant litigation.



Section 5-19-3 - Maximum finance charges; contracting for minimum finance charge; alternate per month computed finance charge.

(a) Except under open-end credit plans, the maximum finance charge for any credit transaction where the original amount financed is less than two thousand dollars ($2,000), may equal but may not exceed the total of the following:

(1) Fifteen dollars ($15) per one hundred dollars ($100) per year for the first seven hundred fifty dollars ($750) of the original amount financed; and

(2) Ten dollars ($10) per one hundred dollars ($100) per year for that portion of the original amount financed exceeding seven hundred fifty dollars ($750) and less than two thousand dollars ($2,000).

The maximum finance charge under this subsection shall be determined by computing the maximum rates authorized by this subsection on the original amount financed for the full term of the contract without regard to scheduled payments and the maximum finance charge so determined, or any lesser amount, may be added to the original amount financed. The finance charge may be calculated and expressed as a simple interest charge or by any method which does not result in a finance charge yield greater than the yield permitted by this subsection.

(b) A creditor, in connection with any credit sale other than a sale made under an open-end credit plan, may contract for and receive a minimum finance charge not in excess of the following amounts:

(1) Four dollars ($4) on any credit sale in which the amount financed is twenty-five dollars ($25) or less; and

(2) Six dollars ($6) on any credit sale in which the amount financed is more than twenty-five dollars ($25).

(c) In an open-end credit plan, if there is an unpaid balance on the date as of which the finance charge is applied, a creditor may contract for and receive a minimum finance charge in an amount not exceeding fifty cents ($.50) per month.

(d) Other than under an open-end credit plan, in any credit transaction where the finance charge is computed on the unpaid balance of the amount financed outstanding from time to time, for the actual time outstanding:

(1) Each payment shall be applied first to accrued charges and the remainder of the payment applied to the unpaid balance of the amount financed, except that if the amount of the payment is insufficient to pay the accumulated charges, unpaid charges continue to accumulate to be paid from the proceeds of subsequent payments and are not added to the unpaid amount financed.

(2) Except for permissible prepaid finance charges, the finance charge shall not be payable in advance, or compounded; however, if part or all of the consideration for a new credit transaction contract is the unpaid amount financed and unpaid accrued charges of a prior credit transaction, then the amount financed under the new credit transaction contract may include any unpaid accrued charges. The resulting credit transaction contract shall be deemed a new and separate credit transaction for all purposes.

(3) Debtors may pay in advance the unpaid balance of the amount financed and all accrued finance charges without penalty.

(4) For purposes of computing finance charges for a fraction of a month, a day may be considered one-thirtieth of a month, at the option of the creditor.

(e) The provisions of this section shall not apply to any credit transaction with an original amount financed that is equal to or greater than two thousand dollars ($2,000). The finance charge for any credit transaction with an original amount financed or original principal balance not less than two thousand dollars ($2,000) and for any open-end credit plan with a credit limit not less than two thousand dollars ($2,000) shall be subject to the provisions of Section 8-8-5, or Sections 5-20-2, et seq., as applicable. The maximum finance charge for any open-end credit plan with a credit limit of less than two thousand dollars ($2,000) shall be determined by Section 8-8-14, or Sections 5-20-2, et seq., as applicable.



Section 5-19-4 - Additional charges for default or deferral; prepayment; renewal or refinancing; real property transactions.

(a) When a scheduled payment in a consumer credit transaction is in default 10 days or more, the creditor may charge and collect a late charge not exceeding the greater of eighteen dollars ($18) or five percent of the amount of the scheduled payment in default, not to exceed one hundred dollars ($100). The late charge may be collected only once on any scheduled payment, regardless of the period during which the scheduled payment remains in default.

(b) With respect to the deferral of one or more wholly unpaid scheduled payments in a consumer credit transaction, in which the finance charge was determined by the precomputed method, the creditor may collect, by agreement with the debtor either before or after default, an additional charge for each full month that any wholly unpaid scheduled payments are outstanding after the due date of each scheduled payment equal to that proportion of the finance charge which the amount of the deferred monthly scheduled payment bears to the sum of all monthly balances originally scheduled.

(c) Except as otherwise provided by law, when any debt is paid in full before the final scheduled payment date, the debtor may do so without penalty, and the creditor shall refund or credit the debtor with not less than that portion of the finance charge which shall be due the debtor as follows:

(1)a. In the case of a consumer credit transaction with an original term of more than 61 months according to any generally accepted actuarial method of computation established or otherwise approved by the administrator; and

b. In all other consumer credit transactions according to the rule of 78ths or sum of the digits method, meaning the amount of the refund or credit shall be as great a proportion of the finance charge originally contracted for as the sum of the periodic time balances of the debt scheduled to follow the date of prepayment bears to the sum of all the periodic time balances of the debt, both sums to be determined according to the scheduled payments originally contracted for.

(2) No refund of less than one dollar ($1) need be made.

(3) If the prepayment is made by the debtor other than on a scheduled payment date, the nearest scheduled payment date shall be used in the computation.

(d) Except as otherwise provided by law, when any debt is renewed or refinanced by any creditor or creditor's affiliate within a period of 90 days from the date the debt is made or incurred, the debtor shall be entitled to a pro rata refund or credit of any unearned portion of the original finance charge computed as of the date of such refinancing or renewal. When the renewal or refinancing occurs after 90 days, any refund or credit shall be calculated as provided in subsection (c) above. On and after January 1, 1997, except as otherwise provided by law, when any debt is renewed or refinanced by any creditor or creditor's affiliate within a period of 120 days from the date the debt is made or incurred, the debtor shall be entitled to a pro rata refund or credit of any unearned portion of the original finance charge computed as of the date of such refinancing or renewal. When the renewal or refinancing occurs after 120 days, any refund or credit shall be calculated as provided in subsection (c) above.

(e) When any consumer debt is renewed or refinanced by the creditor or an affiliate of the creditor, any minimum finance charge for a credit sale shall be reduced to the finance charge which is otherwise permitted by Section 5-19-3.

(f) A creditor may charge and collect in a transaction secured by real property the following fees and charges if bona fide and reasonable in amount, and provided that, other than the appraisal fees authorized by subdivision (4) and fees and charges authorized by regulations promulgated by the administrator, the fees are paid to parties unrelated to the creditor:

(1) Fees for title examination, abstract of title, title insurance, property survey, pest inspection, flood inspection, and similar purposes;

(2) Fees for preparing deeds, mortgages, and reconveyance, settlement, and similar documents;

(3) Notary fees and credit report fees;

(4) Appraisal fees paid to persons licensed under the provisions of the Alabama Real Estate Appraisers Act, whether or not the appraiser is employed by or otherwise related to the creditor; and

(5) Fees and charges prescribed by law which are or will be paid to public officials or agencies for recording or releasing a lien on property which secured the loan, provided, however, that a releasing fee may only be charged and collected at or after the time the lien is released.

(6) The administrator may by regulation promulgated pursuant to Section 5-19-21 authorize other fees and charges.

(g) A creditor may, pursuant to a consumer credit transaction contract secured by an interest in real property, charge and collect points in an amount not to exceed five percent of the original principal balance in the case of a closed-end consumer credit transaction, or five percent of the total line of credit in the case of an open-end credit plan. Points may be paid in cash at the time of the consumer credit transaction, or may be deducted from the proceeds and included in the original amount financed for the purposes of Section 5-19-3 or financed under the open-end credit plan. Points shall be in addition to all other charges, are fully earned on the date of the consumer credit transaction, and may be excluded from the finance charge for the purpose of computing any finance charge credit or refund.

(h) Subsections (b), (c), (d), and (e) of this section shall not apply to open-end credit plans. The requirements of a refund or credit of any unearned finance charge under subsections (c) and (d) of this section apply only if and to the extent the consumer credit transaction includes a precomputed or prepaid finance charge.



Section 5-19-5 - Acceptance of negotiable instruments as evidence of consumer debt.

In a consumer credit sale, the seller may not take as evidence of the obligation of the buyer, a negotiable instrument other than (1) a check; or (2) a promise or order containing a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee. A holder is not a holder in due course if the holder takes a negotiable instrument with notice that it is issued in violation of this section. A holder in due course is not subject to the liabilities prescribed in this chapter.



Section 5-19-6 - Copies of instruments signed by debtors to be furnished to debtors; required statement in contracts, etc.; limitation on disclosure requirements; intent, applicability of limitation.

(a) Any creditor, when extending credit with respect to a consumer credit transaction, other than under an open-end credit plan, shall at that time furnish to the debtor a copy of each instrument executed by the debtor in connection with the consumer credit transaction. The consumer credit transaction contract or note shall contain the following statement in eight point or larger type immediately above the space for the borrower's signature.

"CAUTION - IT IS IMPORTANT THAT YOU THOROUGHLY READ THE CONTRACT BEFORE YOU SIGN IT."

(b) No disclosures are required by this chapter to be made by a creditor with respect to any transaction other than disclosures required by regulations made by the administrator pursuant to Section 5-19-21 and disclosures required by subsection (a) above and by Sections 5-19-12(a) and 5-19-20(e).

(c) Without limiting the generality of subsection (b), there is no obligation or duty under this chapter to disclose to a debtor any agreement to assign or otherwise transfer a consumer credit transaction contract at a discount or that the assignee of, or person who funded, the consumer credit transaction agreed or may agree to pay the creditor or other person who originated the consumer credit transaction all or a portion of the prepaid finance charges and other fees and/or a portion of the finance charge to be paid by the debtor over the term of the transaction and/or other compensation irrespective of how the compensation is determined or described.

(d) Except as modified hereby, the provisions of subsections (b) and (c) confirm, clarify and are declaratory of existing law. Except as modified hereby, the provisions of Alabama Act No. 94-115 remain applicable to consumer credit transactions entered into on, before, and after February 24, 1994.



Section 5-19-7 - Right to refinance amount of certain scheduled payments.

With respect to a consumer credit transaction, if any scheduled payment is more than one and one-half times as large as the average of earlier scheduled payments, the debtor has the right to refinance the amount of that payment at the time it is due without penalty. The terms of the refinancing shall be no less favorable than the terms of the original transaction. The provisions of this section do not apply if the debtor's payment schedule has been adjusted to conform with the seasonal or irregular income of the debtor, or if a consumer credit transaction is repayable in a single principal payment irrespective of the scheduled interest payments.



Section 5-19-8 - Assignee of seller subject to claims and defenses of buyer.

With respect to a consumer credit sale, an assignee of the rights of the seller is subject to all claims and defenses of the buyer against the seller arising out of the sale, notwithstanding an agreement to the contrary, but the assignee's liability under this section may not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee. Rights of the buyer under this section can only be asserted as a matter of defense to or setoff against a claim by the assignee.



Section 5-19-9 - Application of payments when buyer indebted to same seller for two or more consumer credit sales.

When the buyer is indebted to a particular seller for two or more consumer credit sales of goods and the goods which were the subject of two or more sales secure the buyer's total debt to the seller, the security shall be discharged by applying the buyer's payments as they are received by the seller or the seller's assignee to the portions of the debt in the order in which they were incurred. To the extent that debts are paid according to the preceding sentence, security interests in items of property terminate as the debt originally incurred with respect to each item is paid. Payments received by the seller upon a revolving charge account are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made. If the debts consolidated arose from two or more consumer sales made on the same day, payments received by the seller are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the smallest debt. This section shall not apply to two or more consumer credit sales made by the same seller to the same buyer when the debts have been assigned to different and unrelated persons for value and the assignment was bona fide and not for the purpose of violating this section.



Section 5-19-10 - Contract provisions for attorney's fees.

A contract for a consumer credit transaction with an original amount financed not exceeding three hundred dollars ($300) may not provide for payment by the debtor of attorney's fees after default by the debtor. A contract for a consumer credit transaction with an original amount financed exceeding three hundred dollars ($300) may provide for the payment by the debtor of reasonable attorney's fees not exceeding 15 percent of the unpaid debt after default and referral of the contract to an attorney who is not a salaried employee of the creditor. An open-end credit plan may not provide for attorney's fees when the unpaid balance does not exceed three hundred dollars ($300), but may provide for reasonable attorney's fees after default by the debtor when the unpaid balance exceeds three hundred dollars ($300). In a consumer credit transaction contract where the original amount financed exceeds ten thousand dollars ($10,000) or the credit transaction is secured by real property, the creditor may require the payment by the debtor of attorney's fees prior to default by the debtor in connection with the closing of, amendment to, or modification of the credit transaction, provided that the attorney is not a salaried employee of the creditor.



Section 5-19-12 - Buyer's right to cancel home solicitation sale.

(a) A buyer has the right to cancel a home solicitation sale until midnight of the third business day following execution by the buyer of an agreement or offer to purchase, which notice is effective when delivered or when deposited in the mail properly addressed to the seller, postage prepaid. The seller must deliver to the buyer and obtain the buyer's written signature to a written agreement or offer to purchase designating as the date of the transaction the date on which the buyer actually signs and containing the following under the conspicuous caption:

"BUYER'S RIGHT TO CANCEL"

"If this agreement was solicited at your residence and you do not want the goods or services, you may cancel this agreement by delivering or mailing a notice to the seller. The notice must say that you are cancelling the agreement and must be delivered or mailed before midnight of the third business day after you sign this agreement. The notice must be delivered or mailed to:

Alternately, the seller may deliver to the buyer the notice required by the Federal Trade Commission Trade Regulation Rule concerning Cooling-Off Period for Sales Made at Homes or at Certain Other Locations, Title 16, Code of Federal Regulations, Part 429, as amended from time to time, which shall satisfy the notice requirement of this section. Until the seller has complied with this section the buyer may cancel the home solicitation sale within one year after the date of the sale by notifying the seller in any manner and by any means of the buyer's intention to cancel.

(b) The buyer has a duty to take reasonable care of the goods in the buyer's possession before cancellation and for a reasonable time thereafter, during which time the goods are otherwise at seller's risk. Within 10 days after a home solicitation sale has been cancelled or an offer to purchase revoked, the seller must tender to the buyer any payments made or goods traded in by the buyer, or the amount equal to the trade-in allowance stated in the agreement, and any note or other evidence of debt. Within a reasonable time thereafter the buyer, upon demand, must tender at the buyer's residence to the seller any goods delivered by the seller. If the seller fails to demand such possession within 20 days after receipt of the notice, the goods become the property of the buyer without obligation to pay for them.

(c) The provisions of this section shall not apply if the buyer furnishes the seller with a separate dated and signed personal statement describing an emergency requiring immediate remedy and modifying or waiving his right to cancel. The use of printed forms for this purpose is prohibited.



Section 5-19-13 - Repossession or acceptance of surrender of goods priced at one thousand dollars or less.

If any seller or assignee of the seller repossesses or voluntarily accepts surrender of goods sold in which the seller or assignee has a security interest and the original cash price of the goods repossessed or surrendered was one thousand dollars ($&dollar;1,000) or less, the buyer is not personally liable to the seller or assignee for the unpaid balance of the debt arising from the sale and the seller or assignee is not obligated to sell the collateral.



Section 5-19-14 - Rebates or discounts, etc., as inducement for aiding sale to another prohibited.

With respect to a consumer credit sale, the seller may not give or offer to give a rebate or discount, or otherwise pay or offer to pay value to the buyer, as an inducement for a sale in consideration of the buyer giving to the seller the names of prospective purchasers, or otherwise aiding the seller in making a sale to another person, if the earning of the rebate, discount, or other value is contingent upon the occurrence of an event subsequent to the time the buyer agrees to buy. If a buyer is induced by a violation of this section to enter into a consumer credit sale, the agreement is unenforceable by the seller and the buyer, at the buyer's option, may rescind the agreement or retain the goods delivered and the benefit of any services performed without any obligation to pay for them.



Section 5-19-15 - Garnishment.

Prior to entry of judgment on a consumer credit transaction, the creditor may not attach unpaid earnings of the debtor by garnishment. Notwithstanding the garnishment procedure otherwise applicable after judgment, with respect to a consumer credit transaction, the amount of unpaid earnings of the debtor subject to garnishment shall not exceed the lesser of:

(1) Twenty-five percent of the debtor's disposable earnings for that week; or

(2) The amount by which the debtor's disposable earnings for that week exceed 30 times the federal minimum hourly wage in effect when payable.

"Disposable earnings" means that part of the earnings of a debtor remaining after deduction of amounts required by law to be withheld, and disposable earnings shall not include periodic payments pursuant to a pension, retirement, or disability program.



Section 5-19-16 - Refusal by court to enforce unconscionable agreement.

With respect to a consumer credit transaction, if the court as a matter of law finds the contract or any provision of the contract to have been unconscionable at the time it was made, the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable provision, or it may so limit the application of any unconscionable provision as to avoid any unconscionable result.



Section 5-19-17 - Inducing obligation on more than one contract in order to obtain higher finance charge prohibited; consolidation of existing precomputed consumer credit transaction contract and subsequent precomputed consumer credit transaction.

(a) No creditor shall induce or permit any person or any husband and wife, jointly or severally, to become obligated directly or contingently, or both, on more than one consumer credit transaction at the same time for the purpose of obtaining a higher finance charge than would otherwise be permitted by Section 5-19-3. This subsection shall not apply to the maintenance of two or more separate consumer credit transactions where the consumer credit transactions were created on different dates.

(b) It shall be unlawful for any seller to evade or attempt to evade this section by inducing a buyer to become obligated to another creditor in which the initial creditor has a pecuniary interest or with whom the initial creditor has an arrangement for exchange of customers.

(c) Subsection (a) does not obligate a creditor to allow any person to maintain two or more contracts or accounts. Effective June 19, 1996, an existing precomputed consumer credit transaction contract and a subsequent precomputed consumer credit transaction document may be consolidated provided that the consumer cannot be required to consolidate the contracts as a condition for the extension of credit nor can the creditor be required to extend credit; and provided further, that if such contracts are consolidated, the annual percentage rate resulting from the consolidation can be no greater than the annual percentage rate on the prior existing consumer credit transaction contract nor can the consumer be charged any duplicate fees or expenses that originated in the existing consumer credit transaction contract, provided, however, that finance charges and other charges and fees rebated in accordance with applicable law and those charges as permitted by Section 5-19-4(f) and UCC filing fees or nonfiling insurance premiums in lieu thereof are excluded from this provision. Nothing herein restricts a creditor from renewing or refinancing an existing consumer credit transaction contract.



Section 5-19-18 - Installment payment of debt of one thousand dollars or less.

With respect to consumer credit transactions, where the debt is payable in installments, not made pursuant to an open-end credit plan and in which the original amount financed is one thousand dollars ($1,000) or less, the debt shall be scheduled to be payable in substantially equal installments at equal periodic intervals, except to the extent that the schedule of payments is adjusted to the seasonal or irregular income of the debtor or when the transaction is a single principal payment obligation irrespective of the scheduled interest payments, and:

(1) Over a period of not more than 36 months and 15 days if the original amount financed is more than three hundred dollars ($300); or

(2) Over a period of not more than 24 months and 15 days if the original amount financed is three hundred dollars ($300) or less.



Section 5-19-19 - Liabilities of creditor making excess finance charge; failure to obtain license; damages for deliberate violation or reckless disregard; written notice of violations; oral statements not admissible; fiduciary duty not created.

(a)(1)(i) Any creditor charging a finance charge in excess of the amount authorized herein, except as specified in subdivision (2), shall forfeit debtor's actual economic damages not to exceed the finance charge, and shall refund to the debtor such amount of the actual economic damages, which may be done by reducing the amount of the debtor's obligation. If the debtor is entitled to a refund and the creditor refuses to refund within a reasonable time, not to exceed 60 days, after written demand, including the filing of a legal action, the debtor shall recover a penalty of five times the amount of the actual economic damages not to exceed the finance charge, but in any event not less than one hundred dollars ($100). Provided, however, as to any legal action pending on May 20, 1996, the debtor shall make a new written demand under this subsection.

(ii) As to transactions occurring after May 20, 1996, any creditor charging a finance charge in excess of the amount authorized herein, except as specified in subdivision (2), shall forfeit to the debtor the amount of the actual economic damages not to exceed the finance charge, which may be done by reducing the amount of the debtor's obligation. If the debtor is entitled to a refund and the creditor refuses to refund within a reasonable time, not to exceed 60 days, after written demand, including the filing of a legal action, the debtor shall recover twice the actual economic damages not to exceed the finance charge, but in any event not less than one hundred dollars ($100).

(2) If the creditor has made an excess finance charge in deliberate violation of or in reckless disregard for this chapter, the creditor shall forfeit the greater of the entire finance charge imposed or five times the amount of the actual economic damages, but not less than one hundred dollars ($100). No action under this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made or, in the case of an open-end credit plan, one year after the excess charge is made.

(3) Any creditor licensed under this chapter adjudged after May 20, 1996 by a court of competent jurisdiction in any civil action to be in deliberate violation of or in reckless disregard for this chapter shall within 10 days of such adjudication forward a copy of the judgment to the administrator. Within 10 days of such judgment becoming final and nonappealable, the creditor shall notify the administrator and the administrator shall, within 60 days of such notification, review the creditor's license in view of the matters on which the judgment was based and determine whether to conduct a license revocation hearing pursuant to Section 5-19-23. At any hearing conducted thereon by the administrator, such judgment shall be prima facie evidence in support of the revocation of the creditor's license.

(b) A creditor required to obtain a license who fails to obtain such license may not maintain a proceeding in any court in this state on a consumer credit transaction for which a license was required until the creditor obtains the license required by Section 5-19-22. If a court determines that an unlicensed creditor should have obtained a license, the action may be stayed until the creditor obtains the required license and satisfies the requirements of the next sentence of this subsection. The creditor shall pay to the administrator a civil penalty equal to three times the amount of the investigation fee and the annual license fee for each year or portion thereof, the creditor, in violation of Section 5-19-22, has engaged in the business of making consumer loans or taking assignments of consumer credit contracts without first having obtained a license, but in no event shall a civil penalty exceed one hundred thousand dollars ($100,000). All civil penalties shall be paid into the special fund set up by the State Treasurer pursuant to Section 5-2A-20 and used in the supervision and examination of licensees. After obtaining the required license, and paying the civil penalty prescribed by this subsection, the creditor may bring and maintain proceedings in the courts of this state on consumer credit transaction contracts, and the enforceability of the contracts shall not be impaired by the prior failure to obtain a license, irrespective of whether the consumer credit transaction contracts were made before or after the license was obtained. No private cause of action exists against a creditor for failing to obtain a license required by Section 5-19-22.

(c) Except for the specific remedies and obligations provided in subsection (a) with respect to excess finance charges, or subsection (b) with respect to licensing, in which event the remedy and obligations set forth in subsection (a) or (b), as applicable, shall apply, any provision of a consumer credit transaction which violates this chapter shall be unenforceable by the creditor to the extent, but only to the extent, of the violation, and the other remaining provisions and agreements shall be enforceable and shall not be void and shall not be affected by the violation. Except as provided in subsection (a), any creditor who fails to comply with any requirement imposed under this chapter with respect to any person is liable to the person only for the actual economic damages sustained by the person as the result of the failure. Except as set forth in subsection (a), no action may be brought by the debtor under this section based upon a violation of any provision of this chapter more than two years after the date the violation occurred; provided, however, this limitation shall not bar a debtor from asserting a violation of this chapter in an action brought by the creditor, as a matter of defense by recoupment or setoff in such action, if otherwise allowed by law.

(d) A creditor or assignee has no liability to the debtor for any violation of this chapter if, prior to receipt of written notice from the debtor of a violation, the creditor or assignee notifies the debtor of the violation and makes whatever adjustments in the appropriate account, or payments to the debtor, as are necessary to assure that the debtor will not be required to pay an amount in excess of the charges permitted by this chapter.

(e) An oral statement shall not be admissible to contradict the provisions of a credit transaction document, unless the debtor establishes by clear and convincing evidence that the oral statement was made and that it constituted a misrepresentation of a material fact relating to the character or essential terms of the transaction that was made principally to induce the debtor to sign the document and upon which the debtor reasonably relied in signing the document or entering into the transaction. This subsection shall not apply to credit transaction documents in effect on May 20, 1996, nor to causes of action that arise therefrom; nor shall this subsection apply to any credit transaction documents not covered by this chapter.

(f) A consumer credit transaction does not create or give rise to a fiduciary duty on the part of the creditor.



Section 5-19-20 - Insurance.

(a) With respect to any consumer credit transaction, the creditor shall not require any insurance other than insurance against loss of or damage to any property in which the creditor is given a security interest and insurance insuring the lien of the creditor on the property which is collateral for the transaction.

(b) (1) Credit life and disability and involuntary unemployment insurance may be offered and, if accepted, may be provided by the creditor. The charge to the debtor for the insurance shall not exceed the premium permitted for the coverages. Insurance with respect to any credit transaction shall not exceed the approximate amount and term of the credit.

(2) This subdivision (2) applies to all consumer credit transactions entered into on or after June 19, 1996. If the consumer credit transaction is scheduled to be repaid in substantially equal installments which include a portion of the amount financed, the amount of credit life insurance at any time shall not exceed the greater of the approximate unpaid balance of the debt, excluding unearned finance charges, if any, or the approximate unpaid scheduled balance of the debt, excluding unearned finance charges, if any, plus the amount of one scheduled payment. The amount of credit life insurance on single payment consumer credit transactions and the amount of accident and health insurance and involuntary unemployment insurance shall not exceed the approximate amount of the total of payments. The amount of credit life insurance under an open-end credit plan shall not exceed the approximate unpaid balance of the debt from time to time. The debtor's estate or a named beneficiary shall be entitled to any excess credit life insurance benefit.

(c) If the debtor fails to provide any required property insurance, the creditor may, but is not required to, purchase insurance insuring its interest only, or with the debtor's written consent, insuring both the creditor's interest and the debtor's interest, and the premium for the property insurance together with interest on the premium at the contract rate or other rate agreed to in writing may be charged by the creditor to the debtor. The premium charged to the debtor for any insurance shall not exceed the premium approved by the administrator or the rates filed by the insurer with the Alabama Department of Insurance for the insurance, as applicable. If the insurance insures only the creditor's interest in the property, the term of the insurance provided pursuant to this subsection shall not exceed the approximate remaining term of the credit, and the amount of insurance shall not exceed the approximate amount of the unpaid balance of the debt excluding unearned finance charges, if any. The administrator may promulgate regulations pursuant to Section 5-19-21 to provide further for the term and maximum permissible amount of insurance which covers the creditor's interest in the property.

(d) The premium for nonfiling insurance, insuring the lien of the creditor on any property which is collateral for the consumer credit transaction, may not exceed the cost of filing of a lien on the property and any document necessary to continue the lien and is nonrefundable. The insurance may be required in both purchase money and nonpurchase money secured transactions. A creditor may not charge a debtor the cost of filing the lien and a premium for nonfiling insurance in a consumer credit transaction.

(e) If a creditor requires any insurance against loss of or damage to any property in which the creditor is given a security interest, the debtor shall have and be given written notice of the option of obtaining the insurance through a person of the debtor's choice. If the debtor does not exercise the option of providing the insurance through an existing policy or a policy independently obtained and paid for by the debtor, the creditor may purchase the insurance on the property and charge the premium for the insurance to the debtor. The premium or premiums charged for such required insurance shall not exceed the premium approved by the administrator or the rates filed by the insurer with the Alabama Department of Insurance, as applicable. The creditor may, for reasonable cause, decline the insurance provided by the debtor.

(f) When property insurance, as permitted herein, is required by the creditor, is not furnished by the debtor, and is purchased by the creditor, then upon renewal, refinancing, or payment of the debt before the final maturity date, the creditor shall refund or credit the debtor with that portion of the premium refunded by the insurance carrier upon the termination of the insurance.

(g) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property or against liability for property damage or personal injuries unless the original amount financed exclusive of the charges for insurance is three hundred dollars ($300) or more and the value of the property is three hundred dollars ($300) or more.

(h) In no event shall the creditor have any responsibility or liability for the failure to purchase any insurance permitted by this section unless the creditor has affirmatively undertaken in writing to purchase the insurance.

(i) A creditor may offer and finance any other insurance in connection with any consumer credit transaction upon such terms as are authorized by regulation of the administrator.



Section 5-19-21 - Administrator authorized to make rules and regulations; filing notice of intended action with Legislative Reference Service; transactions entered into after May 20, 1996.

(a) The administrator is authorized and empowered to promulgate rules and regulations and official interpretations (collectively "regulations") as may be necessary or appropriate for the execution and enforcement of this chapter. The administrator or, if authorized by regulation, the administrator's designee, or both, may also issue written interpretations of consumer finance statutes and regulations and this chapter.

(b)(1) Prior to the adoption, amendment, or repeal of any regulation, the administrator shall give at least 35 days' notice of its intended action by filing notice of intended action with the Legislative Reference Service for publication in the Alabama Administrative Monthly. The date of publication in the Alabama Administrative Monthly shall constitute the date of notice. The notice shall include a statement of either the terms or substance of the intended action or a description of the subject and issues involved, shall specify a notice period ending not less than 35 days or more than 90 days from the date of the notice, during which period interested persons may present their views thereon, and shall specify the place where, and the manner in which interested persons may present their views thereon.

(2) All interested persons shall have a reasonable opportunity to submit data, views, or arguments, orally or in writing. The administrator shall consider all written and oral submissions respecting the proposed regulation. Upon adoption of a regulation, the administrator, if conflicting views are submitted on the proposed regulation and if requested in writing to do so by an interested person prior to adoption, shall issue a concise statement of the principal reasons for and against its adoption, incorporating therein its reasons for overruling any considerations urged against its adoption.

(3) Notwithstanding any other provision of this chapter to the contrary, if the administrator finds that an immediate danger to the public health, safety, or welfare requires adoption of a regulation upon fewer than 35 days' notice or that action is required by or to comply with a federal statute or regulation which requires adoption of a regulation upon fewer than 35 days' notice and states in writing its reasons for that finding, it may proceed without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, to adopt an emergency regulation. The regulation shall become effective immediately, unless otherwise stated therein. The regulation may be effective for a period of not longer than 120 days unless within such time the administrator complies with the procedures set forth in subsections (b)(1) and (b)(2). The adoption of the same or a substantially similar regulation following the procedures set forth in subsections (b)(1) and (b)(2) at any time is not limited by the adoption of a regulation following the emergency regulation procedure set forth in this subsection.

(4) A person who has exhausted all administrative remedies available within the State Banking Department, other than rehearing, and who is aggrieved by a final decision of the administrator with respect to a regulation, is entitled to judicial review under this chapter. All proceedings for review shall be instituted by filing of notice of appeal or review and a cost bond with the administrator to cover the reasonable costs of preparing the transcript of the proceeding under review, unless waived by the administrator or the court on a showing of substantial hardship. The notice of appeal and cost bond must be filed within 42 days after the date the administrator issued its final regulation. The appeal shall be filed in the Circuit Court of Montgomery County. The regulation will be in effect pending the outcome of any appeal unless the administrator stays the effective date of the regulation.

(c) As to transactions entered into after May 20, 1996, a creditor shall have no liability under this chapter for any act or practice done or omitted in conformity with any (i) regulation of the administrator, or (ii) any rule, regulation, interpretation, or approval of any applicable Alabama or federal agency or any opinion of the Attorney General, notwithstanding that after such act or omission has occurred, the regulation, rule, interpretation, opinion, or approval is amended, rescinded, or determined by judicial or other authority to be invalid for any reason; provided, however, that any interpretation or opinion issued after May 20, 1996, shall not have any effect on any litigation pending on May 20, 1996, nor shall any interpretation or opinion issued after May 20, 1996, have any effect on litigation if issued subsequent to filing of the litigation. The enactment of Act 96-576 shall have no effect on interpretations or opinions issued prior to May 20, 1996.

(d) A creditor, acting in conformity with a written interpretation or approval by the administrator or the administrator's designee, or by the official in charge of any applicable Alabama agency or department, or by an official of any federal agency or department, shall be presumed to have acted in accordance with applicable law, notwithstanding that after such act has occurred, the interpretation or approval is amended, rescinded, or determined by judicial or other authority to be incorrect or invalid for any reason.

(e) Interpretations, opinions, and approvals shall protect, to the extent provided in subsections (c) and (d), as applicable, both the creditor at whose request they were issued and any other creditor in a materially like circumstance.



Section 5-19-22 - License to engage in business of making consumer loans or taking assignments of consumer credit contracts - Required; exceptions; application; investigation; standards for issuance; hearing; licensing under Small Loan Act; fees; participation in Nationwide Mortgage Licensing System and Registry.

(a) No creditor shall engage in any one or more of the following activities without first having obtained a license from the administrator:

(1) Making consumer loans to Alabama residents, regardless of whether the creditor has a place of business in Alabama or an employee residing in Alabama.

(2) Making consumer loans originated by an individual required to be licensed as a mortgage loan originator under the Alabama Secure and Fair Enforcement for Mortgage Licensing Act of 2009.

(3) Taking assignments of consumer credit contracts, either from a place of business in Alabama or through use of an employee residing in Alabama whose employment includes taking assignments of consumer credit contracts.

Banks chartered by this state or any other state, banks chartered by the United States, trust companies, savings or building and loan associations, savings banks and other thrift institutions, bank holding companies, thrift holding companies, credit unions, and federally constituted agencies shall be exempt from licensing. A seller, with respect to consumer credit sale transactions and the financing of charges permitted by this chapter, is not required to be licensed under this chapter. Any creditor required to be licensed under this chapter shall obtain a license for each location in Alabama from which these activities are conducted or, if the creditor has no location in Alabama, for the location where the creditor maintains its records regarding Alabama loans or Alabama consumer credit contracts; provided, however, insurance companies and their subsidiaries and affiliates who do not make loans or take assignments of consumer credit contracts secured by real property may obtain a license for the location where the records are maintained in lieu of obtaining a license for each location where the activity is conducted.

(b) The license application shall be in writing, under oath, in the form prescribed by the administrator, and be accompanied by an investigation fee of one hundred dollars ($100).

(c) Upon receipt of the application and investigation fee, the administrator shall investigate the applicant and determine whether the license should be issued or denied.

(d) No license shall be issued unless the administrator determines that the financial responsibility, character, and fitness of the applicant, and of the members thereof if the applicant is a partnership or association, officers and directors thereof if the applicant is a corporation are such as to warrant belief that the business will be operated honestly and fairly within the purpose of this chapter and finds that the applicant has assets available for the operation of business under this chapter of at least twenty-five thousand dollars ($25,000). The State Banking Department may require the applicant or licensee engaging in extensions of credit secured by real estate to obtain a surety bond in lieu of the net asset requirement in order to fulfill the requirements of the Alabama Secure and Fair Enforcement for Mortgage Licensing Act. The amount of the surety bond will be determined by the department. The surety bond will be in favor of the State of Alabama for the use, benefit, and indemnity of any person who suffers damage or loss as a result of the company's breach of contract or of any obligation arising therefrom or any violation of the law.

(e) Upon written request, the applicant is entitled to a hearing on the question of his qualifications for a license if:

(1) The administrator has notified the applicant in writing that the application has been denied; or

(2) The administrator has not issued a license within 60 days after the application for the license was filed.

A request for a hearing may not be made more than 15 days after the administrator has mailed by certified mail a writing to the applicant notifying him that the application has been denied stating in substance the administrator's findings supporting denial of the application.

(f) Any person licensed under the Alabama Small Loan Act may engage in business under the Alabama Small Loan Act, but shall not make loans in excess of one thousand dollars ($1,000) unless such person is also licensed under this chapter. The payment of the license and examination fees required by this chapter shall be in lieu of the license and examination fees required by the Alabama Small Loan Act when the licensee is also licensed under the Alabama Small Loan Act.

(g) The license shall be in the form prescribed by the administrator, posted conspicuously in the place of business of the licensee, and shall not be assignable or transferable or removed to another location without permission of the administrator.

(h) The annual license fee shall be five hundred dollars ($500) for each office, branch, or place of business of the licensee, which shall be due on January 1 of each year, and shall be for a one-year period ending December 31, and shall be delinquent on February 1 of each year, and there shall be a penalty of 10 percent for each month or part thereof that the licensee is delinquent in the payment of such license fee. All license fees and investigation fees collected shall be nonrefundable and paid into the special fund provided by Section 5-2A-20 and used in the supervision and examination of licensees.

(i) With respect to any license applicants that will make Residential Mortgage Loans, as defined in the Alabama S.A.F.E. Act, the State Banking Department may require applicants to apply through the Nationwide Mortgage Licensing System and Registry. In order to carry out this requirement, the supervisor is authorized to participate in the Nationwide Mortgage Licensing System and Registry. For this purpose, the supervisor may establish by rule or order requirements as necessary, including, but not limited to, the following:

(1) Background checks for the following purposes:

a. Criminal history through fingerprint or other databases.

b. Civil or administrative records.

c. Credit history.

d. Any other information deemed necessary by the Nationwide Mortgage Licensing System and Registry.

(2) The payment of fees to apply for or renew licenses through the Nationwide Mortgage Licensing System and Registry.



Section 5-19-23 - License to engage in business of making consumer loans or taking assignments of consumer credit contracts - Revocation or suspension.

(a) The administrator may issue to a person licensed under this chapter an order to show cause why his license should not be revoked or suspended for a period not in excess of six months. The order shall state the place for a hearing and set a time for the hearing that is not less than 10 days from the date of the order. At such hearing, the licensee shall be entitled to counsel.

(b) After the hearing, the administrator:

(1) Shall revoke the license if he finds that:

a. The licensee has repeatedly and willfully violated this chapter or any rule or order lawfully made pursuant to this chapter; or

b. Facts or conditions exist which would clearly have justified the administrator in refusing to grant a license had such facts or conditions been known to exist at the time the application of the license was made.

(2) May suspend the license if he finds that the licensee has violated this chapter or any rule or order lawfully made pursuant to this chapter.



Section 5-19-24 - Examinations and investigations of licensees by administrator.

(a) For the purpose of determining compliance with this chapter, the administrator may, at any reasonable time, cause an examination to be made at the licensee's place of business of the records and transactions of such licensee. As cost of examination, the licensee shall pay the administrator an examination fee as provided by Section 5-2A-24 which shall be collected and paid into the special fund provided by Section 5-2A-20 and used in the supervision and examination of licensees. Each licensee shall preserve all relevant records for a period of at least two years after making the last entry on any transaction, and the administrator shall have free access thereto at the licensee's place of business at all reasonable times. If the administrator has probable cause to believe that a person has engaged in an activity which violates the provisions of this chapter, the administrator may compel the production of such books and records of the person as he or she has probable cause to believe are relevant to the alleged violation.

(b) If the person's records are located outside this state, the person may either make them available to the administrator at a convenient location within this state, or pay the reasonable and necessary expenses for the administrator or a representative of the administrator to examine them at the place where they are maintained. The administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect them on his or her behalf.

(c) Reports of examinations and investigations, all working papers related thereto and the books and records of licensees, are to be held strictly confidential, and may not be produced, reproduced, or otherwise made available by the State Banking Department to any persons other than those within the State Banking Department and the licensee, and their respective counsel. This subsection does not apply to disclosures in proceedings brought by the administrator pursuant to this chapter.

(d) A licensee's books and records may be maintained, produced, and reproduced for examination by photostatic, photographic, microphotographic, optical imaging, or by any other generally recognized process for data storage and reproduction.

(e) Nothing contained herein shall prohibit discovery of these materials by and through a lawfully issued subpoena from a court of competent jurisdiction.



Section 5-19-25 - Cease and desist orders by administrator; penalties for violation of this chapter; right to counsel at hearing; judicial review.

After notice and hearing, the administrator may order a licensee under this chapter or a person acting on behalf of the licensee to cease and desist from engaging in violations of this chapter. A creditor who is found by the administrator, after notice and hearing, to have violated this chapter may be ordered by the administrator to pay a civil penalty in an amount determined by the administrator of not more than ten thousand dollars ($10,000) in the aggregate for all violations of a similar nature or, where violations are knowing violations, of not more than fifty thousand dollars ($50,000), in addition to any other penalties provided by law, including, but not limited to, license revocation. Violations shall be of a similar nature if the violations consist of the same or substantially the same course of action or practice irrespective of the number of times the course of action or practice occurred. All civil penalties collected shall be paid into the special fund provided by Section 5-2A-20 and used in the supervision and examination of licensees. At the hearing, the licensee shall be entitled to be represented by counsel. A licensee aggrieved by an order of the administrator under this section may obtain judicial review of the order and the administrator may obtain an order of the court for enforcement of its order in the circuit court. The proceedings shall be governed by the provisions of Section 5-19-26.



Section 5-19-26 - Appeals to circuit court from order of administrator; appeals from decision of circuit court.

(a) Any interested party or intervener may appeal an order of the administrator to the Circuit Court of Montgomery County or to the circuit court of the county in which such party has its principal place of business in Alabama by filing notice of appeal with the administrator and with the register or clerk of the circuit court within 30 days from the date of said final order. The administrator's findings shall be prima facie correct, but the circuit court may hear such appeal according to its own rules and procedure, including the taking of additional testimony and staying the order. In the circuit court, the trial shall be de novo. The court may, if it decides that the Administrator has erred to the prejudice of appellant's substantial rights in its application of the law or that the order was based upon findings of fact contrary to the substantial weight of the evidence, remand the proceeding to the administrator for further action in conformity with the direction of the court or may enter such order as the court deems appropriate.

(b) Either party may appeal from the circuit court to the Supreme Court within 42 days from the date of entry of the order of the circuit court.



Section 5-19-29 - Injunctions.

(a) The administrator may bring an action to restrain a creditor or a person acting in his behalf from engaging in any business subject to licensing under subsection (a) of Section 5-19-22 without first obtaining a license therefor as provided in Section 5-19-22 and a licensee or any person acting in his behalf from engaging in violations of this chapter or engaging in a course of fraudulent or unconscionable conduct in inducing debtors to enter credit transactions or in the collection of debts.

(b) With respect to an action brought to enjoin violations of the chapter or fraudulent or unconscionable conduct, the administrator may apply to the court for appropriate temporary relief against a defendant, pending final determination of the proceedings. If the court finds, after a hearing held upon notice to the defendant, that there is reasonable cause to believe that the defendant is engaging in or is likely to engage in conduct which violates this chapter or which is fraudulent or unconscionable, it may grant any temporary relief or restraining order it deems appropriate.



Section 5-19-30 - Penalty for violations.

A creditor who willfully makes charges in excess of those permitted by Section 5-19-3 or a creditor who willfully engages in the business of making loans in violation of subsection (a) of Section 5-19-22, or both, is guilty of a misdemeanor and, upon conviction, shall be sentenced to pay a fine not exceeding five hundred dollars ($500) or to imprisonment not exceeding one year, or both.



Section 5-19-31 - Nonapplicability of chapter to certain transactions; certain laws not repealed or amended.

(a) The provisions of this chapter, except the provisions of subdivision (1) of Section 5-19-1 and Section 5-19-3, shall not apply (i) to any consumer credit transaction or other transaction involving an interest in real property or the sale, lease, or mortgage of an interest in real property where the creditor is exempt from licensing under this chapter, (ii) where the credit transaction is not a consumer transaction, (iii) where the credit transaction is by a trust institution as defined in Section 5-12A-1(1), in its capacity as a fiduciary under any plan or agreement qualified under 26 U.S.C. 401(a) or defined by 5 U.S.C. 8437, 26 U.S.C. 403(b), or 26 U.S.C. 457, or a trust exempt under 26 U.S.C. 501, or (iv) to any municipal pension system created under the laws of the State of Alabama. The provisions of this chapter shall not apply where the credit transaction is a policy loan made by a life insurance company licensed by this state or any other state.

(b) This chapter shall not be construed to amend or repeal, without limitation, Sections 5-18-1 through 5-18-24, inclusive, Section 8-8-6, Section 8-8-4, Section 8-8-5, Sections 8-8-1.1, 8-8-14, 8-8-15, or Sections 5-20-2 through 5-20-10, inclusive.

(c) This chapter shall not apply to any lawful, bona fide pawnbroking business.

(d) This chapter shall not apply to any insurance agent or agency licensed in Alabama that elects to charge a collection fee on unpaid balances for insurance premiums under Section 27-12-17. An election shall be made by stating such on the premium finance contract.



Section 5-19-32 - Service contracts.

Any creditor who extends credit with respect to a consumer credit sale, may sell or finance, or both, a service contract covering tangible goods which are the subject of the consumer credit sale. Any other person who was not the creditor with regard to the initial sale of the tangible goods also may sell or finance, or both, a service contract covering the tangible goods. A "service contract" as used in this section is an agreement, for a separately stated consideration, of the service contract offeror to correct, repair, or replace, or to pay for the correction, repair, maintenance, or replacement of tangible goods during the period covered by the service contract, with or without additional provisions for payment of or indemnity under limited circumstances for related expenses including, without limitation, for towing, rental, and emergency road service, whether called a service contract, extended warranty or otherwise. The service contract offeror need not be the seller or creditor. The service contract may be offered, sold, and financed at the time of the credit sale or at any time thereafter, including, without limitation, at or about the time of the expiration of any original warranty or the expiration of the period covered by the service contract. The service contract may, but is not required to, be renewable from time to time as set forth in the service contract. A service contract does not constitute insurance for any purpose, other than for the purpose of a service contract holder's claim against a service contract provider for failure to comply with the provisions of the service contract if so provided by other law.



Section 5-19-33 - Account maintenance fee.

(a) In addition to other lawful charges permitted under various state or federal laws, except under open-end credit plans, a creditor may, if provided in the contract, charge an account maintenance fee of not more than three dollars ($3) for each month of the scheduled period of repayment of the credit transaction. The account maintenance fee shall be determined at the date of the credit transaction and may be charged in full at that time. The account maintenance fee as so determined shall not bear interest and shall constitute a part of the finance charge. In the event of the renewal, refinance, or payment in full of the credit transaction, the debtor shall be entitled to a refund or credit of any unearned portion of the account maintenance fee under subsection (c) of Section 5-19-4, as of the date of such renewal, refinancing, or payment in full.

(b) This section shall not repeal, amend, modify, or diminish any right or power to charge and collect charges, fees, interest, or an interest surcharge existing under any other applicable state or federal statute, nor repeal, amend, or modify Public Law 96-221, enacted by the United States Congress and approved March 31, 1980, nor Section 5-2A-24.






Chapter 19A - ALABAMA PAWNSHOP ACT.

Section 5-19A-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Pawnshop Act."



Section 5-19A-2 - Definitions.

The following words and phrases shall have the following meanings:

(1) APPROPRIATE LAW ENFORCEMENT AGENCY. The sheriff of each county in which the pawnbroker maintains an office, or the police chief of the municipality in which the pawnbroker maintains an office.

(2) ATTORNEY GENERAL. The Attorney General of the State of Alabama.

(3) PAWN TRANSACTION. Any loan on the security of pledged goods or any purchase of pledged goods on condition that the pledged goods are left with the pawnbroker and may be redeemed or repurchased by the seller for a fixed price within a fixed period of time. A "pawn transaction" does not include the pledge to, or the purchase by, a pawnbroker of real or personal property from a customer followed by the sale or the leasing of that property back to the customer in the same or a related transaction.

(4) PAWNBROKER. Any person engaged in the business of lending money on the security of pledged goods left in pawn, or in the business of purchasing tangible personal property to be left in pawn on the condition that it may be redeemed or repurchased by the seller for a fixed price within a fixed period of time. Notwithstanding the foregoing, the following are exempt from the definition of the term "pawnbroker" and from this chapter: any bank which is regulated by the State Banking Department of Alabama; the Comptroller of the Currency of the United States; the Federal Deposit Insurance Corporation; the Board of Governors of the Federal Reserve System or any other federal or state authority; and all affiliates thereof and any bank or savings and loan association whose deposits or accounts are eligible for insurance by the Bank Insurance Fund or the Savings Association Insurance Fund or other fund administered by the Federal Deposit Insurance Corporation all affiliates thereof, any state or federally chartered credit union, and any finance company subject to licensing and regulation by the State Banking Department pursuant to Sections 5-19-1 to 5-19-19, inclusive.

(5) PERSON. An individual, partnership, corporation, joint venture, trust, association, or any legal entity.

(6) PLEDGED GOODS. Tangible personal property other than choses in action, securities, or printed evidences of indebtedness, which property is purchased by, deposited with, or otherwise actually delivered into the possession of, a pawnbroker in connection with a pawn transaction.

(7) SUPERVISOR. The Supervisor of the Bureau of Loans of the State Banking Department.



Section 5-19A-3 - Pawnbroker to enter on pawn ticket record of information.

At the time of making the pawn or purchase transaction, the pawnbroker shall enter on the pawn ticket a record of the following information which shall be typed or written in ink and in the English language:

(1) A clear and accurate description of the property, including model and serial number if indicated on the property.

(2) The name, residence address, and date of birth of the pledgor or seller.

(3) Date of the pawn or purchase transaction.

(4) Type of identification and the identification number accepted from pledgor or seller.

(5) Description of the pledgor including approximate height, sex, and race.

(6) Amount of cash advanced.

(7) The maturity date of the pawn transaction and the amount due.

(8) The monthly rate and pawn charges.



Section 5-19A-4 - Certain information to be printed on pawn tickets.

The following information shall be printed on all pawn tickets:

(1) The statement that "Any personal property pledged to a pawnbroker within this state is subject to sale or disposal when there has been no payment made on the account for a period of 30 days past maturity date of the original contract, and no further notice is necessary."

(2) The statement that "The pledgor of this item attests that it is not stolen, it has no liens or encumbrances against it, and the pledgor has the right to sell or pawn the item."

(3) The statement that "The item pawned is redeemable only by the bearer of this ticket."

(4) A blank line for the pledgor's signature.



Section 5-19A-5 - Statement verifying pledgor is rightful owner of goods; pawnbroker to maintain record of transactions; goods to be maintained on premises for certain number of days before resale.

(a) The pledgor or seller shall sign a statement verifying that the pledgor or seller is the rightful owner of the goods or is entitled to sell or pledge the goods and shall receive an exact copy of the pawn ticket which shall be signed or initialed by the pawnbroker or any employee of the pawnbroker.

(b) The pawnbroker shall maintain a record of all transactions of pledged or purchased goods on the premises. A pawnbroker shall make available to the appropriate law enforcement agency a record of the transactions. These records shall be a correct copy of the entries made of the pawn or purchase transaction, except as to the amount of cash advanced or paid for the goods and the monthly pawnshop charge.

(c) All goods purchased by the pawnbroker except for automobiles, trucks, and similar vehicles shall be maintained on the premises by the pawnbroker for at least fifteen business days before the goods may be offered for resale. Automobiles, trucks, and similar vehicles shall be maintained on the premises for 21 calendar days.



Section 5-19A-6 - Redemption or automatic forfeiture of pledged goods.

A pledgor shall have no obligation to redeem pledged goods or make any payment on a pawn transaction. Pledged goods not redeemed within 30 days following the originally fixed maturity date shall be forfeited to the pawnbroker and absolute right, title, and interest in and to the goods shall vest in the pawnbroker.



Section 5-19A-7 - Pawnshop charge; amounts in excess of pawnshop charge.

(a) A pawnbroker may contract for and receive a pawnshop charge in lieu of interest or other charges for all services, expenses, costs, and losses of every nature but not to exceed 25 percent of the principal amount, per month, advanced in the pawn transaction.

(b) Any interest, charge, or fees contracted for or received, directly or indirectly, in excess of the amount permitted under subsection (a) shall be uncollectible and the pawn transaction shall be void. The pawnshop charge allowed under subsection (a) shall be deemed earned, due, and owing as of the date of the pawn transaction and a like sum shall be deemed earned, due, and owing on the same day of the succeeding month.



Section 5-19A-8 - Certain acts by pawnbrokers prohibited.

A pawnbroker, any clerk, agent, or employee of a pawnbroker shall not do any of the following:

(1) Fail to make an entry of any material matter in the record book.

(2) Make any false entry therein.

(3) Falsify, obliterate, destroy, or remove from the place of business records, books, or accounts relating to the licensee's pawn transactions.

(4) Refuse to allow the supervisor, the appropriate law enforcement agency, the Attorney General, or any other duly authorized state or federal law enforcement officer to inspect the pawn records or any pawn goods during the ordinary hours of business or other acceptable time to both parties.

(5) Fail to maintain a record of each pawn transaction for at least four years.

(6) Accept a pledge or purchase property from a person under the age of 19 years.

(7) Make any agreement requiring the personal liability of a pledgor or seller or waiving any of the provisions of this section or providing for a maturity date less than 30 days after the date of the pawn transaction.

(8) Fail to return or replace pledged goods to a pledgor or seller upon payment of the full amount due the pawnbroker unless the pledged goods have been taken into custody by a court or by a law enforcement officer or agency.

(9) Sell, lease, or agree to sell or lease pledged or purchased goods back to the pledgor or back to the seller and the same or related transaction.

(10) Sell or otherwise charge for insurance in connection with a pawn transaction.



Section 5-19A-9 - Pledgor presenting pawn ticket entitled to redeem or repurchase goods; lost or damaged pledged goods in possession of pawnbroker; lost, destroyed, or stolen pawn ticket.

(a) Any person properly identified as pledgor or as authorized representative of the pledgor and presenting a pawn ticket to the pawnbroker shall be entitled to redeem or repurchase the pledged goods described in the ticket. In the event pledged goods are lost or damaged while in the possession of the pawnbroker, it shall be the responsibility of the pawnbroker to replace the lost or damaged goods with like kinds of merchandise and proof of replacement shall be a defense to any prosecution. For the purposes of this subsection, "lost" includes pledged goods that have been destroyed or have disappeared due to willful neglect that results in the pledged goods being unavailable for return to the pledgor.

(b) If the pawn ticket is lost, destroyed, or stolen, the pledgor shall so notify the pawnbroker in writing, and receipt of this notice shall invalidate the pawn ticket, if the pledged goods have not previously been redeemed. Before delivering the pledged goods or issuing a new pawn ticket, the pawnbroker shall require the pledgor to make a written statement of the loss, destruction, or theft of the ticket. The pawnbroker shall record on the written statement the identifying information required by Section 5-19A-3, the date the statement is given, and the number of the pawn ticket lost, destroyed, or stolen. The statement shall be signed by the pawnbroker or the pawnshop employee who accepts the statement from the pledgor. A pawnbroker is entitled to a fee not to exceed five dollars in connection with each lost, destroyed, or stolen pawn ticket and the taking of a properly prepared written statement for the pawn ticket.



Section 5-19A-10 - Liens for pawnbrokers; pledged goods not redeemed on or before maturity date fixed in ticket.

(a) A pawnbroker shall have a lien on the pledged goods pawned for the money advanced and the pawnshop charge owed, but not for other debts due to the pawnbroker, subject to the rights of other persons who have an ownership interest or prior liens in the pledged goods. The pawnbroker shall retain possession of the pledged goods except as otherwise herein provided until the lien is satisfied.

(b) Pledged goods not redeemed on or before the maturity date if fixed and set out in the pawn ticket issued in connection with any transaction shall be held by the pawnbroker for 30 days following that date and may be redeemed or repurchased by the pledgor or seller within the period by the payment of the originally agreed redemption price, and by the payment of an additional pawnshop charge equal to the original pawnshop charge.



Section 5-19A-11 - Licensing generally; annual fee; temporary license; when new license not required upon change in ownership.

(a) A person may not engage in business as a pawnbroker unless the person has a valid license authorizing engagement in the business. A separate license is required for each place of business. The supervisor may issue more than one license to a person if that person complies with this chapter for each license. A new license or application to transfer an existing license is required upon any change, directly or beneficially, in the ownership of any licensed pawnshop and an application must be made to the supervisor in accordance with this chapter.

(b) When a licensee wishes to move a pawnshop to another location, the licensee shall give 30 days written notice to the supervisor, who shall then amend the license accordingly.

(c) Each license shall remain in full force and effect until relinquished, suspended, revoked, or expired. Every licensee, on or before each December 1st, shall pay the supervisor &dollar;100.00 for each license as the annual fee for the succeeding calendar year. If the annual fee remains unpaid 30 days after written notice of delinquency has been given to the licensee by the supervisor, the license shall thereupon expire, but not before December 31st of any year for which the annual fee has been paid. All licensing and investigation fees shall be paid into the special fund established under Section 5-2A-20.

(d) The supervisor may issue a temporary license authorizing the operation of a pawnshop upon receipt of an application to transfer a license from one person to another, or upon the receipt of an application for a license involving principals and owners that are substantially identical to those of an existing licensed pawnshop. The temporary license shall be effective until the permanent license is issued or denied.

(e) A new license or an application to transfer an existing license shall not be required upon any change, directly or beneficially, in the ownership of a licensed pawnshop incorporated under the laws of this state or any other state if the licensee continues to operate as a corporation doing a pawnbroking business under the license. The supervisor may require the licensee to provide information deemed reasonable and appropriate concerning the officers and directors of the corporation and persons owning in excess of 25 percent of the outstanding shares of the corporation.



Section 5-19A-12 - Eligibility for pawnshop license; application fee.

(a) To be eligible for a pawnshop license, an applicant shall:

(1) Operate lawfully and fairly within the purposes of this chapter.

(2) Not have been convicted of a felony within the last 10 years or not be acting as a beneficial owner for someone who has been convicted of a felony within the last 10 years.

(b) The application shall be accompanied by a fee of $50.00 to be paid to the Supervisor if the applicant does not possess an existing license at the time of applying for the pawnshop license. If the application involves a second or additional license to an applicant previously licensed for a separate location or involves substantially identical principals and owners of a licensed pawnshop at a separate location. The application shall be accompanied by a fee of $50.00.



Section 5-19A-13 - Suspension or revocation of license; notice and hearing; surrender of license.

(a) The supervisor may, after notice and hearing, suspend or revoke any license upon a finding that:

(1) The licensee, either knowingly or without the exercise of due care to prevent the same, has violated this chapter.

(2) A fact or condition exists which, if it had existed or had been known to exist at the time of the original application for a license, would have justified the supervisor in refusing a license.

(3) The licensee has aided, abetted, or conspired with an individual or person to circumvent or violate the requirements of this chapter.

(4) The licensee or a legal or beneficial owner of the license has been convicted of a crime that the supervisor finds directly relates to the duties and responsibilities of the occupation of pawnbroker.

(b) The supervisor may conditionally license or place on probation a person whose license has been suspended or may reprimand a licensee for a violation of this chapter.

(c) The manner of giving notice and conducting a hearing, as required by subsection (a), shall be as required by Sections 41-22-12 and 41-22-13.

(d) Any licensee may surrender a license by delivering it to the supervisor with written notice of its surrender. Notwithstanding the foregoing, this surrender shall not affect the civil or criminal liability of the licensee for acts committed prior to surrendering of the license.

(e) No revocation, suspension, or surrender of a license shall impair or affect the obligation of any pre-existing lawful contract between the licensee and any pledgor. Any pawn transaction made without benefit of license is void.

(f) The supervisor may reinstate suspended licenses or issue new licenses to a person whose license or licenses have been revoked if no fact or condition then exists which would have justified the supervisor in refusing originally to issue a license under this chapter.



Section 5-19A-14 - Application for new pawnshop license, transfer of existing license, etc.

(a) An application for a new pawnshop license, the transfer of an existing pawnshop license, or the approval of a change in the ownership of a licensed pawnshop shall be under oath and shall state the full name and place of residence of the applicant, the place where the business is to be conducted, and other relevant information required by the supervisor. If the applicant is a partnership, the application shall state the full name and address of each partner. If the applicant is a corporation, the application shall state the full name and address of each officer, shareholder, and director.

(b) Notwithstanding the foregoing, the application need not state the full name and address of each shareholder, if the applicant is owned directly or beneficially by a person which as an issuer has a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, or pursuant to Section 15(d) is an issuer of securities which is required to file reports with the Securities and Exchange Commission, if the person files with the supervisor any information, documents, and reports required by that act to be filed with the Securities and Exchange Commission.



Section 5-19A-15 - No confiscation of property pledged to pawnbroker if property may be put on seven-day hold; when property may be placed on hold.

(a) No pledged or purchased goods may be confiscated if the property pledged to, or purchased by, a pawnbroker may be put on a seven-day hold by the authorized law enforcement authorities, but the pledged or purchased property may not be placed on hold unless:

(1) A police report is made in a timely manner.

(2) A warrant is sworn out for the person who pledged or sold the goods to the pawnbroker or for alias if the person is unknown.

(3) A warrant or writ is issued for the merchandise to be confiscated along with a request for restitution, pursuant to law.

(b) This section shall not affect the right of any person who has an ownership interest or prior lien in the pledged or purchased goods.



Section 5-19A-16 - Penalties for failure to secure license.

Any person who engages in the business of operating a pawnshop without first securing the license prescribed by this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not in excess of $1,000.00 or by confinement in the county jail for not more than one year, or for both.



Section 5-19A-17 - Penalties for willful violation of chapter or for false entry in required records; compliance enforced by supervisor; order requiring person to refrain from violation.

(a) In addition to any other penalty which may be applicable, any licensee who willfully violates this chapter or who willfully makes a false entry in any record specifically required by this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not in excess of $1,000.00 per violation or false entry.

(b) Compliance with this chapter shall be enforced by the supervisor who may exercise any authority conferred by law.

(c) When the supervisor has reasonable cause to believe that a person is violating this chapter, the supervisor, in addition to and without prejudice to the authority provided elsewhere in this chapter, may enter an order requiring the person to stop or to refrain from the violation. The supervisor may sue in any circuit court of the state having jurisdiction and venue to enjoin the person from engaging in, continuing the violation, or from doing any act in furtherance of the violation. In an action, the court may enter an order or judgment awarding a preliminary or permanent injunction.



Section 5-19A-18 - Department of Public Safety to supply available arrest and conviction records.

The Department of Public Safety on request shall supply to the supervisor any available arrest and conviction records of an individual applying for or holding a license under this chapter.



Section 5-19A-19 - Ordinances to be in compliance with but not more restrictive than chapter.

Any municipality may enact ordinances which are in compliance with but not more restrictive than this chapter. Any existing or future order, ordinances, or regulation which conflicts with this provision shall be null and void.



Section 5-19A-20 - Pawnbrokers to be subject to licensing and issuance fees under Chapter 12 of Title 40; chapter not to repeal Uniform Commercial Code.

Notwithstanding the foregoing, all persons currently doing business as pawnbrokers and those seeking licensure under this chapter, shall be subject to the applicable licensing and issuance fees levied under Chapter 12 of Title 40. This chapter shall not repeal or be construed to repeal any provision of the Uniform Commercial Code, Sections 7-1-101 et seq.






Chapter 20 - ALABAMA CREDIT CARD ACT.

Section 5-20-2 - Short title.

This chapter shall be known and may be cited as the "Alabama Credit Card Act."



Section 5-20-3 - Definitions.

Notwithstanding any other provision of law, for the purposes of this chapter, the following terms shall have the meanings prescribed by this section:

(1) ALABAMA BANK. A bank which is organized under the laws of this state or of the United States and which has its principal place of business in this state.

(2) BANK. Any "insured bank" as such term is defined in Section 3(h) of the Federal Deposit Insurance Act, 12 U.S.C. §1813(h).

(3) BANK HOLDING COMPANY. Any company which is a bank holding company under the Bank Holding Company Act of 1956, as amended, 12 U.S.C. §1841(a).

(4) CREDIT CARD. Any type of arrangement or agreement pursuant to which any domestic lender or credit card bank, whether directly or indirectly through any domestic lender acting as its agent, gives a debtor the privilege of using a credit card or other credit confirmation, device or instrument of any type in transactions out of which debt arises:

a. By the domestic lender or credit card bank honoring a draft or other order, whether written, verbal or electronic, for the payment of money and which is created, authorized, issued or accepted by the debtor; or

b. By the domestic lender or credit card bank paying or agreeing to pay the debtor's obligation.

(5) CREDIT CARD ACCOUNT. An arrangement or agreement between a debtor and a domestic lender or credit card bank, whether directly or indirectly through any domestic lender acting as its agent, which provides for the creation of debt pursuant to a credit card and under which:

a. The domestic lender or credit card bank may permit the debtor to create debt from time to time;

b. The unpaid balance of principal of such debt and the finance and other charges and fees are debited to an account;

c. A finance charge is computed or an interest rate imposed upon the outstanding balances of the debtor's account from time to time; and

d. The domestic lender or credit card bank renders bills or statements to the debtor at regular intervals, providing that the amount of credit extensions shown in such bills or statements is payable by and due from the debtor on a date specified in such bill or statement or, at the option of the debtor, but subject to the terms and conditions of the credit card account, may be paid by the debtor in installments.

(6) CREDIT CARD BANK. Any Alabama bank which is organized hereunder and whose activities are limited to those permitted under this chapter.

(7) DOMESTIC LENDER. Any Alabama bank, savings and loan association, savings bank or credit union organized or chartered under the laws of this state or the United States which has its principal place of business in this state and which (i) makes loans, and (ii) accepts deposits or share accounts which are insured by an agency of the United States and which are payable on demand or are subject to withdrawal by check or similar means of payment to third parties or others.

(8) FOREIGN LENDER. Any bank other than an Alabama bank, or any savings and loan association, savings bank, or credit union organized or chartered under the laws of any state other than Alabama or of the United States which has its principal place of business outside this state, and which (i) makes loans, and (ii) accepts deposits or share accounts which are insured by an agency of the United States and which are payable on demand, or are subject to withdrawal by check or similar means of payment to third parties or others.

(9) SUPERINTENDENT. The Superintendent of Banks of this state.



Section 5-20-4 - Establishment or acquisition of a credit card bank.

Subject to the provisions of this chapter and to the prior approval of the superintendent, any bank holding company, bank holding company subsidiary, domestic lender or foreign lender may, either singly or jointly with other bank holding companies, bank holding company subsidiaries, domestic lenders or foreign lenders, establish or acquire, and own and control all the voting shares of a single credit card bank located in Alabama when and for so long as the following conditions are satisfied:

(1) If the credit card bank is to be organized under the laws of this state, such bank shall be organized as provided in this chapter and in the manner provided in Chapter 5A of this title;

(2) In connection with the application to organize, or to acquire control of a credit card bank, the applicant or applicants shall pay one filing fee to the Alabama Department of Banking in an amount not less than $15,000 to be set by the superintendent and approved by the Alabama Department of Banking;

(3) The shares of a credit card bank shall be owned only by one or more bank holding companies, bank holding company subsidiaries, domestic lenders or foreign lenders;

(4) Each credit card bank shall have total initial capital accounts actually paid in of not less than $1,750,000, and at all times thereafter shall maintain such minimum capital together with such additional capital accounts such that it shall have total capital not less than that capital generally required of Alabama banks supervised by the superintendent;

(5) The credit card bank may engage only in the business of soliciting, processing, and extending credit pursuant to credit card accounts and conducting such other activities as are incidental thereto and not inconsistent with the provisions of this chapter;

(6) The credit card bank shall not accept demand deposits or deposits that are withdrawable by check or similar means for payment to third parties or others, and shall not accept any savings or time deposits of less than $100,000;

(7) The credit card bank must operate only a single office in this state, and such office's location and manner of operation shall be limited so as to be not likely to attract customers from the general public in this state to the substantial detriment of banks and depository institutions located in this state; and

(8) A credit card bank, owned singly or jointly by a foreign lender or by a foreign bank holding company or by a subsidiary thereof, shall have, within one year of the date it commences operations, no fewer than 40 employees located in this state devoted to its credit card activities.

An Alabama bank or a domestic lender is not required to establish a credit card bank to issue credit cards and create credit card accounts.



Section 5-20-5 - Charges, rates, and fees.

Notwithstanding the provisions of any other law, in connection with a credit card account, any domestic lender or any credit card bank may provide in the credit card agreement such charges for cash advances, charges for extensions of credit in excess of pre-established limits, late fees or delinquency charges, premiums on credit life and credit accident and health insurance, annual fees and other charges and fees, and such other terms and conditions as such domestic lender or credit card bank and the debtor may agree from time to time. Further, in addition to and apart from the charges and fees set forth above, in connection with a credit card account, any domestic lender or credit card bank may impose such interest and other finance charges as any such domestic lender or credit card bank and the debtor may from time to time agree notwithstanding any law otherwise prescribing, regulating or limiting such rates of interest, finance charges, fees and other charges. In the event any domestic lender or credit card bank desires to modify in any respect any term of the credit card account, it shall first provide at least 30 days' prior written notice of such modification to the debtor. In providing such notice, such domestic lender or credit card bank shall advise the debtor in writing that the debtor has the option (i) to surrender the credit card whereupon the debtor shall have the right to continue to pay off the credit card account in the same manner and under the same terms and conditions as then in effect; or (ii) to hold the credit card after the 30-day period has elapsed, or to use the credit card during such period, either of which shall constitute the debtor's consent to the modification.



Section 5-20-6 - Application for approval; filing fee.

Any bank holding company, bank holding company subsidiary, domestic lender or foreign lender proposing to establish or acquire a credit card bank pursuant to this chapter shall file an application with the superintendent for prior approval of such establishment or acquisition. Such application shall contain such information as the superintendent may require, and shall specifically acknowledge each applicant's agreement to be bound by the conditions set forth in Section 5-20-4. In addition, such application shall designate a resident of this state as each applicant's registered agent in connection with matters arising out of this chapter and shall be accompanied by the filing fee specified in section 5-20-4.



Section 5-20-7 - Supervision and enforcement.

(a) All credit card banks organized under the laws of this state shall be subject to the supervision, regulation, and examination of the superintendent and the superintendent shall have all enforcement powers with respect thereto as are provided in this title.

(b) In the event any credit card bank does not conduct its business consistent with the provisions of Section 5-20-4, the superintendent may require such credit card bank to cease all unauthorized activities, and may issue cease and desist orders and exercise any other rights or powers provided by this title, including, but not limited to, seeking equitable or legal remedies. In the event such credit card bank fails to abide by any order or written agreement with the superintendent, the superintendent may in addition to all other rights, remedies, and powers it may have under this title:

(1) Impose upon the credit card bank or any of its controlling or investor bank holding companies, bank holding company subsidiaries, domestic lenders or foreign lenders, a penalty of up to $10,000 per day for each day such order is violated; and

(2) Require divestiture of any interest in such credit card bank by any person or entity not qualified to acquire such credit card bank on the date it ceased to operate within the limitations imposed by Section 5-20-5.

(c) The superintendent shall have the power to promulgate rules and regulations implementing the provisions of this chapter in the manner provided by Sections 5-2A-7 and 5-2A-8.



Section 5-20-8 - Applicable law.

(a) A credit card bank shall be subject to all provisions of this title except to the extent any rights, powers, privileges, provisions or limitations of this title are inconsistent with the rights, powers, privileges, provisions or limitations of this chapter.

(b) A credit card bank shall not be considered a "bank" for the purposes of Section 5-5A-20 or Chapter 13A of Title 5.

(c) Notwithstanding anything to the contrary contained in Section 5-5A-27, an Alabama bank may subscribe for and own stock in a credit card bank.



Section 5-20-9 - Severability.

If any provision or clause of this chapter, including without limitation Section 5-20-4(8), or any application thereof to any entity or circumstances is held invalid, such invalidity shall not affect the other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.



Section 5-20-10 - Construction with other laws; repeal of conflicting laws.

To the extent other laws or parts of laws, whether general, local, or general laws of local application, conflict with this chapter, such other laws or parts of laws are hereby amended or repealed to the extent of such conflict as necessary to permit full effectiveness of the provisions of this chapter; provided, however, nothing contained in this chapter shall be construed to amend or modify the provisions of Chapter 13A of Title 5, as currently amended.






Chapter 21 - GEORGE WALLACE, JR., PLAN FOR LINKED DEPOSITS OF 1988.

Section 5-21-1 - Short title.

Repealed by Act 2007-397, p. 790, §2, effective January 1, 2008.



Section 5-21-2 - Legislative purpose.

Repealed by Act 2007-397, p. 790, §2, effective January 1, 2008.



Section 5-21-3 - Definitions.

Repealed by Act 2007-397, p. 790, §2, effective January 1, 2008.



Section 5-21-4 - Creation of plan; term and return rate of deposits.

Repealed by Act 2007-397, p. 790, §2, effective January 1, 2008.



Section 5-21-5 - Amounts of loans; eligibility.

Repealed by Act 2007-397, p. 790, §2, effective January 1, 2008.



Section 5-21-6 - Restriction of fees or charges.

Repealed by Act 2007-397, p. 790, §2, effective January 1, 2008.



Section 5-21-7 - Interest rates.

Repealed by Act 2007-397, §2, effective January 1, 2008.



Section 5-21-8 - Agreements between state and eligible lending institutions in writing; specific terms, conditions, etc., included.

Repealed by Act 2007-397, p. 790, §2, effective January 1, 2008.



Section 5-21-9 - Participation in plan; application.

Repealed by Act 2007-397, p. 790, §2, effective January 1, 2008.



Section 5-21-10 - Annual report.

Repealed by Act 2007-397, p. 790, §2, effective January 1, 2008.



Section 5-21-11 - Effective date; termination date.

Repealed by Act 2007-397, p. 790, §2, effective January 1, 2008.






Chapter 22 - REPORTS OF TRANSACTIONS INVOLVING CURRENCY.

Section 5-22-1 - Purpose.

It is the purpose of this chapter to require submission to the State Revenue Department of certain reports and records of transactions involving United States currency where such reports and records have a high degree of usefulness in criminal, tax, or regulatory investigations or proceedings.



Section 5-22-2 - Definitions.

For the purpose of this chapter, the following terms shall have the meanings ascribed by this section:

(1) CURRENCY. Currency and coin of the United States.

(2) FINANCIAL INSTITUTION. Any national bank or banking association, state bank or banking association, industrial savings bank, trust company, federal savings and loan association, state savings and loan association, federal savings bank, state savings bank, federal credit union, state credit union, Edge Act or agreement corporation, or international bank agency, located in this state, whether organized under the laws of this state, the laws of another state, or the laws of the United States.

(3) PERSON. Any individual, and any corporation, partnership, association or other such business entity.



Section 5-22-3 - Record of currency transactions; report on written request; when no longer required; compliance with federal law sufficient; multiple transactions; disclosures.

(a) Every financial institution shall keep a record of each of its currency transactions as required by 31 U.S.C. §5313 and regulations pursuant thereto, as the same may be amended from time to time ("federal monetary transaction records and reports requirement"). Upon the written request of the Revenue Commissioner, each financial institution shall file a report as described in this chapter with the State Revenue Department. After such request and during the period of time covered thereby, each report shall be filed no later than 15 banking days after the report of the same transaction is required to be filed pursuant to the federal monetary transaction records and reports requirement. If the information required to be reported to the State Revenue Department pursuant to this chapter becomes otherwise available to the State Revenue Department through access to reports of any federal agency, the Revenue Commissioner shall notify the financial institutions in writing that such financial institutions no longer have any obligation to file any report pursuant to this chapter. Each report may be in the same form as, or may be a copy of, the report required by the federal monetary transaction records and reports requirement. Notwithstanding any provision hereof to the contrary, maintaining the records and filing a copy of reports required by the federal monetary transaction records and reports requirement shall satisfy the recordkeeping and reporting requirements of this chapter.

(b) Multiple transactions conducted by or for any person in any one day shall be treated as a single transaction, if the financial institution actually is aware of them and such transactions are by or on behalf of the same person.

(c) Information obtained by the State Revenue Department may not be disclosed by the Revenue Commissioner or any officer or employee of the State Revenue Department, except that the Revenue Commissioner may in his discretion, if he deems it necessary or proper to the enforcement of the laws of this state or the United States and to the best interest of the public, divulge such information to any department, agency, or instrumentality of the state or federal government.



Section 5-22-4 - Effect of federal exemptions.

All exemptions from recordkeeping and reporting requirements under the federal monetary transaction records and reports requirement shall be available to financial institutions under this chapter. This chapter shall not require any recordkeeping or reporting of currency transactions other than those required by the federal monetary transaction records and reports requirement.



Section 5-22-5 - When reports may be disclosed.

Other than as provided for in Section 5-22-3, the State Revenue Department shall not provide to any person any report filed under Section 5-22-3 or any information contained therein except:

(1) Pursuant to a lawful subpoena or subpoena duces tecum issued by a state attorney, a United States attorney, or a court, in a criminal judicial proceeding;

(2) Pursuant to any such subpoena issued by a state or federal grand jury; or

(3) Pursuant to any such subpoena issued by a state attorney, a United States attorney, or a court, in the course of a civil judicial proceeding instituted by a state attorney or by a United States attorney.



Section 5-22-6 - Criminal penalties.

(a) Except as provided in subsection (b) of this section, a person who willfully violates any provision of Section 5-22-3 shall in addition to other penalties provided by law, be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than $500.00 or by imprisonment for not more than 12 months or both.

(b) A person who willfully violates any provision of Section 5-22-3, when the violation is:



Section 5-22-7 - Immunity from liability.

Except as provided in Section 5-22-6, no financial institution, or director, officer, employee or agent thereof, shall be civilly or criminally liable to any person for acts or omissions done in connection with the keeping or maintaining of records and providing of reports or disclosure thereof as required by this chapter and no cause of action shall exist against any financial institution, director, officer, employee or agent thereof for any action taken or not taken pursuant to or in reliance upon the provisions of this chapter.



Section 5-22-8 - Recoupment of costs not authorized.

No part of the cost or expense incurred by the State Revenue Department in recording, maintaining, disposing of or otherwise dealing with the information received by the State Revenue Department pursuant to the provisions of this chapter or otherwise incurred by the State Revenue Department in administering the provisions of this chapter shall be imposed upon or recouped from any financial institution by fees or assessments specially levied or assessed to impose or recoup such cost or expense.






Chapter 23 - STATE SPONSORSHIP OF FINANCIAL INSTITUTION CREDIT CARD.

Section 5-23-1 - Definitions.

The following terms shall have the meanings ascribed to them unless the context clearly indicates otherwise:

(1) TREASURER. The State Treasurer of Alabama.

(2) FINANCIAL INSTITUTION. Any bank, savings and loans association or credit union operating in Alabama which is chartered under federal or state statutes.

(3) FINANCIAL INSTITUTION CREDIT CARD. A credit card that entitles the holder to make open-account purchases up to an approved amount and which is issued through a financial institution.

(4) SPONSORING ENTITY. An entity, including specifically the State of Alabama, which solicits the use of a particular financial institution credit card bearing the entity's name in exchange for a fee from the credit card issuer.

(5) STATE FEES. All moneys generated from this program that are remitted to the State of Alabama.



Section 5-23-2 - State participation in financial institution credit card program; contact with financial institutions.

The State Treasurer is hereby authorized to participate in a financial institution credit card program for the benefit of the state. Within 180 days of April 19, 1990, the Treasurer shall contact as many financial institutions as, in the Treasurer's discretion is necessary, to determine if:

(1) The financial institution or its holding company or affiliate currently administers a credit card program;

(2) The credit card program provides a fee or commission on retail sales to the sponsoring entity for the issuance and use of the credit card; and

(3) The credit card program would accept the state as a sponsoring entity.



Section 5-23-3 - Negotiation of state's fee; contracts with financial institutions; use of state seal and insignia.

(a) If the Treasurer determines that the state may be a sponsoring entity for a financial institution credit card, he shall negotiate and contract for the most favorable rate of return for the state's fee by a credit card issuer. The state may not offer a more favorable rate to any one credit card issuer over another. The rate must be expressed as a percentage of the gross sales from the use of the credit card.

(b) In participating in a credit card program, the State Treasurer may contract with any number of financial institutions in order to establish the state as a sponsoring entity.

(c) There shall be only one official state sponsored credit card at any given time, and it shall be the official state sponsored credit card authorized by this chapter. It is provided further that the card issuer is authorized to use the official state seal and insignia on said official card.

(d) The state shall not contract to assume any liability for lost or stolen credit cards, nor any other legal debt owed to the financial institutions.

(e) The Treasurer is specifically authorized to extend any contract with a financial institution or institutions previously selected for the credit card program.



Section 5-23-4 - Proceeds.

The net proceeds of the state fees shall be transmitted to the state Comptroller and distributed as follows:

(1) Seventy-five percent to the Foundation for Local Schools as provided in Chapter 26C of Title 16, to be allocated to the credit of local school systems.

(2) Twenty-five percent to the Penny Trust Fund as established by Amendment 512 of the Constitution of Alabama of 1901, and by Chapter 15A of Title 41.



Section 5-23-5 - Rules and regulations.

The State Treasurer is authorized to adopt such rules and regulations as may be necessary to implement the Alabama state-sponsored credit card program. The rules may include, without limitation, provisions governing the procedures for contacting financial institutions to determine if they would accept the state as a sponsoring entity for a credit card program and for negotiating, and collecting, the rate for the state's fee. The financial institution which administers the program may name or rename the card.



Section 5-23-6 - Disclosure of information.

It shall be legal and permissible for the financial institution to request and receive from the state Comptroller a listing of all members of the Teachers' Retirement System, the Employees' Retirement System, and the Judicial Retirement System, including the names and addresses of the members on discs, tapes, or other appropriate electronic retrieval systems at actual costs. It shall also be legal and permissible for the financial institution to receive the names and addresses of all persons who purchase the "Helping Schools" distinctive car tags, if the purchasers of the tags have not signed forms disallowing the release of their names and addresses as provided by federal regulations. The financial institution may use the information only for informational or promotional purposes, or both, pertaining to the Alabama state-sponsored credit card card programs as provided by this chapter.






Chapter 24 - UNIFORM MULTIPLE-PERSON ACCOUNTS ACT.

Article 1 - Definitions and General Provisions.

Section 5-24-1 - Definitions.

In this chapter:

(1) ACCOUNT means a contract of deposit between a depositor and a financial institution, and includes a checking account, savings account, time deposit, certificate of deposit, and share account.

(2) AGENT means a person authorized to make account transactions for a party.

(3) BENEFICIARY means a person named as one to whom sums on deposit in an account are payable on request after death of all parties or for whom a party is named as trustee.

(4) DEVISEE means any person designated in a will to receive a testamentary disposition of real or personal property.

(5) FINANCIAL INSTITUTION means an organization authorized to do business under state or federal laws relating to financial institutions, and includes a bank, trust company, savings bank, building and loan association, savings and loan company or association, and credit union.

(6) HEIRS means those persons, including surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

(7) INCLUDES or INCLUDING means includes, but not limited to, or including, but not limited to.

(8) MULTIPLE-PARTY ACCOUNT means an account payable on request to one or more of two or more parties, whether or not a right of survivorship is mentioned.

(9) PARTY means a person who, by the terms of an account, has a present right, subject to request and the terms of the contract of deposit, to payment from the account other than as a beneficiary or agent.

(10) PAYMENT OF SUMS ON DEPOSIT includes withdrawal, payment to a party or third person pursuant to check or other request, and a pledge of sums on deposit by a party, or a set-off, reduction, or other disposition of all or part of an account pursuant to a pledge or a set-off.

(11) PERSON means an individual, a corporation, an organization, or other legal entity.

(12) PERSONAL REPRESENTATIVE includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.

(13) POD DESIGNATION means the designation of:

a. A beneficiary in an account payable on request to one party during the party's lifetime and on the party's death to one or more beneficiaries, or to one or more parties during their lifetimes and on death of all of them to one or more beneficiaries; or

b. A beneficiary in an account in the name of one or more parties as trustee for one or more beneficiaries if the relationship is established by the terms of the account and there is no subject of the trust other than the sums on deposit in the account, whether or not payment to the beneficiary is mentioned.

(14) RECEIVE as it relates to notice to a financial institution, means receipt in the principal office of the financial institution in which the account is established, but if the terms of the account require notice at a particular place, in the place required.

(15) REQUEST means a request for payment complying with all terms of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but, for purposes of this chapter, if terms of the account condition payment on advance notice, a request for payment is treated as immediately effective to commence the advance notice and a notice of intent to withdraw is treated as a request for payment.

(16) STATE includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(17) SUCCESSORS means those persons, other than creditors, who are entitled to property of a decedent under the decedent's will or otherwise.

(18) SUMS ON DEPOSIT means the balance payable on an account, including interest and dividends earned, whether or not included in the current balance, and any deposit life insurance proceeds added to the account by reason of death of a party.

(19) TERMS OF THE ACCOUNT includes the deposit agreement and other terms and conditions, including the form, of the contract of deposit.



Section 5-24-2 - Scope of chapter.

This chapter does not apply to (1) an account established for a corporation, partnership, joint venture, other organization for a business purpose, an unincorporated association, or charitable or civic organization, (2) an account controlled by one or more persons as an agent or trustee for an organization described in subdivision (1), or (3) a fiduciary or trust account in which the relationship is established other than by the terms of the account.



Section 5-24-3 - Types of account; existing accounts.

(a) An account may be for a single party or multiple parties. A multiple-party account may be with or without a right of survivorship between the parties. Subject to subsection (c) of Section 5-24-12, either a single-party account or a multiple-party account may have a POD designation, an agency designation, or both.

(b) An account established before, on, or after March 1, 1998, whether in the form prescribed in Section 5-24-4 or in any other form, is either a single-party account or a multiple-party account, with or without right of survivorship, and with or without a POD designation or an agency designation, within the meaning of this chapter, and is governed by this chapter.



Section 5-24-4 - Forms.

(a) A contract of deposit may contain provisions in substantially the following form to establish the type of account provided, and the account shall be governed by the provisions of this chapter applicable to an account of that type:

(b) A contract of deposit that does not contain provisions in substantially the form provided in subsection (a) is governed by the provisions of this chapter applicable to the type of account that most nearly conforms to the depositor's intent as expressed in the contract of deposit.



Section 5-24-5 - Designation of agent.

(a) By a signed writing, a party may designate one or more persons other than a party as his or her agent on an account. Unless the terms of the agency designation provide otherwise, the agency designation may be revoked or amended only by the party making the designation or by a guardian, conservator, or other fiduciary appointed by a court of the party's domicile and charged with the management of the account.

(b) Unless the terms of an agency designation provide otherwise, the agent's authority survives disability, incompetency, and incapacity of the party making the agency designation. The agent may act for a disabled, incompetent, or incapacitated party until the authority of the agent is revoked.

(c) Death of the party making the agency designation terminates the authority of an agent.



Section 5-24-6 - Applicability of chapter.

The provisions of Article 2 concerning beneficial ownership as between parties or as between parties and beneficiaries apply only to controversies between those persons and their creditors and other successors, and do not apply to the right of those persons to payment as determined by the terms of the account. Article 3 governs the liability and set-off rights of financial institutions that make payments pursuant to it.






Article 2 - Ownership As Between Parties and Others.

Section 5-24-11 - Ownership during lifetime.

(a) In this section, "net contribution" of a party means the sum of all deposits to an account made by or for the party, less all payments from the account made to or for the party which have not been paid to or applied to the use of another party and a proportionate share of any charges deducted from the account, plus a proportionate share of any interest or dividends earned, whether or not included in the current balance. The term includes any deposit life insurance proceeds added to the account by reason of death of the party whose net contribution is in question.

(b) During the lifetime of all parties, an account belongs to the parties in proportion to the net contribution of each to the sums on deposit, unless there is clear and convincing evidence of a different intent. As between parties married to each other, in the absence of proof otherwise, the net contribution of each is presumed to be an equal amount.

(c) A beneficiary in an account having a POD designation has no right to sums on deposit during the lifetime of any party.

(d) An agent in an account with an agency designation has no beneficial right to sums on deposit.



Section 5-24-12 - Rights at death.

(a) Except as otherwise provided in this chapter, on death of a party sums on deposit in a multiple-party account belong to the surviving party or parties. If two or more parties survive and one is the surviving spouse of the decedent, the amount to which the decedent, immediately before death, was beneficially entitled under Section 5-24-11 belongs to the surviving spouse. If two or more parties survive and none is the surviving spouse of the decedent, the amount to which the decedent, immediately before death, was beneficially entitled under Section 5-24-11 belongs to the surviving parties in equal shares, and augments the proportion to which each survivor, immediately before the decedent's death, was beneficially entitled under Section 5-24-11, and the right of survivorship continues between the surviving parties.

(b) In an account with a POD designation:

(1) On death of one of two or more parties, the rights in sums on deposit are governed by subsection (a).

(2) On death of the sole party or the last survivor of two or more parties, sums on deposit belong to the surviving beneficiary or beneficiaries. If two or more beneficiaries survive, sums on deposit belong to them in equal and undivided shares, and there is no right of survivorship in the event of death of a beneficiary thereafter. If no beneficiary survives, sums on deposit belong to the estate of the last surviving party.

(c) Sums on deposit in a single-party account without a POD designation, or in a multiple-party account that, by the terms of the account, is without right of survivorship, are not affected by death of a party, but the amount to which the decedent, immediately before death, was beneficially entitled under Section 5-24-11 is transferred as part of the decedent's estate. A POD designation in a multiple-party account without right of survivorship is ineffective. For purposes of this section, designation of an account as a tenancy in common establishes that the account is without right of survivorship.

(d) The ownership right of a surviving party or beneficiary, or of the decedent's estate, in sums on deposit is subject to requests for payment made by a party before the party's death, whether paid by the financial institution before or after death, or unpaid. The surviving party or beneficiary, or the decedent's estate, is liable to the payee of an unpaid request for payment. A proceeding to assert such liability must be commenced within one year after death of the decedent. The liability is limited to a proportionate share of the amount transferred under this section, to the extent necessary to discharge the request for payment.



Section 5-24-13 - Alteration of rights.

(a) Rights at death under Section 5-24-12 are determined by the type of account at the death of a party. The type of account may be altered by written notice given by a party to the financial institution to change the type of account or to stop or vary payment under the terms of the account. The notice must be signed by a party and received by the financial institution during the party's lifetime.

(b) A right of survivorship arising from the express terms of the account, Section 5-24-12, or a POD designation, may not be altered by will.



Section 5-24-14 - Accounts and transfers nontestamentary.

Except as a consequence of, and to the extent directed by, Section 5-24-15, a transfer resulting from the application of Section 5-24-12 is effective by reason of the terms of the account involved and this chapter and is not testamentary or subject to estate administration.



Section 5-24-15 - Rights of creditors and others.

(a) If other assets of the estate are insufficient, a transfer resulting from a right of survivorship or POD designation under this chapter is not effective against the estate of a deceased party to the extent needed to pay claims against the estate and statutory allowances to the surviving spouse and children.

(b) A surviving party or beneficiary who receives payment from an account after death of a party is liable to account to the personal representative of the decedent for a proportionate share of the amount received to which the decedent, immediately before death, was beneficially entitled under Section 5-24-11, to the extent necessary to discharge the claims and allowances described in subsection (a) remaining unpaid after application of the decedent's estate. A proceeding to assert the liability may not be commenced unless the personal representative has received a written demand by the surviving spouse, a creditor, a child, or a person acting for a child of the decedent. The proceeding must be commenced within one year after death of the decedent.

(c) A surviving party or beneficiary against whom a proceeding to account is brought may join as a party to the proceeding a surviving party or beneficiary of any other account of the decedent.

(d) Sums recovered by the personal representative must be administered as part of the decedent's estate. This section does not affect the protection from claims of the personal representative or estate of a deceased party provided in Section 5-24-26 for a financial institution that makes payment in accordance with the terms of the account.

(e) In this section:

(1) CHILD includes any individual entitled to take as a child by intestate succession from the parent whose relationship is involved and excludes any person who is only a stepchild, a foster child, a grandchild, or any more remote descendant.

(2) CLAIMS, in respect to the estate of a decedent, includes liabilities of the decedent whether arising in contract, tort, or otherwise, and liabilities of the estate which arise at or after the death of the decedent, including funeral expenses and expenses of administration. The term does not include estate or inheritance taxes, or demands or disputes regarding title of a decedent to specific assets alleged to be included in the estate.






Article 3 - Protection of Financial Institutions.

Section 5-24-21 - Authority of financial institution.

A financial institution may enter into a contract of deposit for a multiple-party account to the same extent it may enter into a contract of deposit for a single-party account, and may provide for a POD designation and an agency designation in either a single-party account or a multiple-party account. A financial institution need not inquire as to the source of a deposit to an account or as to the proposed application of a payment from an account. A financial institution may answer "indebted", or a similar answer, for the entire amount of an account upon receipt of a garnishment, levy, or similar process involving a party and pay the entire amount in the account pursuant to the process even though the process is issued in the name of fewer than all parties. The parties on the account may assert their claims to ownership of the account in the proceedings out of which the process arose or was issued.



Section 5-24-22 - Payment on multiple-party account.

A financial institution, on request, may pay sums on deposit in a multiple-party account to:

(1) One or more of the parties, whether or not another party is disabled, incapacitated, or deceased when payment is requested and whether or not the party making the request survives another party; or

(2) The personal representative, if any, of a deceased party if proof of death is presented to the financial institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary, unless the account is without right of survivorship under Section 5-24-12; or

(3) The persons named in Section 5-5A-38, in accordance with the procedures set forth in Sections 5-5A-38 and 5-5A-39.



Section 5-24-23 - Payment on POD designation.

A financial institution, on request, may pay sums on deposit in an account with a POD designation to:

(1) One or more of the parties, whether or not another party is disabled, incapacitated, or deceased when the payment is requested and whether or not a party survives another party;

(2) The beneficiary or beneficiaries, if proof of death is presented to the financial institution showing that the beneficiary or beneficiaries survived all persons named as parties; or

(3) The personal representative, if any, if proof of death is presented to the financial institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary; or

(4) The persons named in Section 5-5A-38, in accordance with the procedures in Sections 5-5A-38 and 5-5A-39.



Section 5-24-24 - Payment to designated agent.

A financial institution, on request of an agent under an agency designation for an account, may pay to the agent sums on deposit in the account, whether or not a party is disabled, incompetent, incapacitated, or deceased when the request is made or received, and whether or not the authority of the agent terminates on the death, disability, incompetency, or incapacity of a party.



Section 5-24-25 - Payment to minor.

If a financial institution is required or permitted to make payment pursuant to this chapter to a minor designated as a beneficiary, payment may be made pursuant to the Uniform Transfers to Minors Act.



Section 5-24-26 - Discharge.

(a) Payment made pursuant to this chapter in accordance with the type of account discharges the financial institution from all claims for amounts so paid, whether or not the payment is consistent with the beneficial ownership of the account as between parties, beneficiaries, or their successors. Payment may be made whether or not a party, beneficiary, or agent is disabled, incapacitated, or deceased when payment is requested, received, or made.

(b) Protection of a financial institution under this section does not affect the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of sums on deposit in accounts or payments made from accounts.



Section 5-24-27 - Set-off.

Without qualifying any other statutory right to set-off or lien and subject to any contractual provision between a party and a financial institution, if any party is indebted to a financial institution, the financial institution has a right to set-off against the entire amount of the account without regard to the net contribution of the parties to the account.






Article 4 - Short Title, Construction, Transitional Provisions.

Section 5-24-31 - Short title.

This chapter may be cited as the Uniform Multiple-Person Accounts Act.



Section 5-24-32 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



Section 5-24-33 - Supplementary general principles of law applicable.

Unless displaced by the particular provisions of this chapter, the principles of law and equity supplement its provisions.



Section 5-24-34 - Transitional provisions.

On March 1, 1998:

(1) An act done before March 1, 1998, and any accrued right is not impaired by this chapter. If a right is acquired, extinguished, or barred on the expiration of a prescribed period of time that has commenced to run by the provisions of any statute before March 1, 1998, the provisions shall remain in force with respect to that right.

(2) Any rule of construction or presumption provided in this chapter applies to accounts established before March 1, 1998, unless there is a clear indication of a contrary intent.









Chapter 25 - MORTGAGE BROKERS LICENSING ACT.

Section 5-25-1 - Short title.

This chapter shall be known and cited as the Mortgage Brokers Licensing Act.



Section 5-25-2 - Definitions.

For purposes of this chapter, the following terms shall have the following meanings:

(1) BORROWER. A natural person who submits an application for a loan secured by a first or subordinate mortgage or deed of trust on a single-family to four-family home to be occupied by the borrower as the borrower's primary residence.

(2) COMMITMENT. A written statement by a lender that sets forth the terms and conditions upon which the lender is willing to make a particular mortgage loan to a particular borrower. A good faith estimate provided under the Federal Real Estate Settlement Procedures Act is not a commitment for the purposes of Act 2009-624.

(3) CONTROL. The direct or indirect possession of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise, and shall include the terms controlling, controlled by, and under common control with.

(4) DEPARTMENT. The State Banking Department of Alabama.

(5) EXECUTIVE OFFICER. The chief executive officer, the president, the principal financial officer, the principal operating officer, each vice president with responsibility involving policy-making functions for a significant aspect of a person's business, the secretary, the treasurer, or any other person performing similar managerial or supervisory functions with respect to any organization whether incorporated or unincorporated.

(6) FINANCIAL STATEMENT. A financial statement prepared in accordance with standard accounting practices and procedures under the supervision of a certified public accountant.

(7) LICENSE. A license issued by the department under this chapter to act as a mortgage broker.

(8) LICENSEE. A person who is licensed as a mortgage broker under this chapter.

(9) MORTGAGE BROKER. Any person who directly or indirectly solicits, processes, places, or negotiates mortgage loans for a borrower, or offers to solicit, process, place, or negotiate mortgage loans for a borrower.

(10) MORTGAGE LOAN. A loan or agreement to loan money made to a natural person, which loan is secured by a deed to secure debt, security deed, mortgage, security instrument, or other document representing a security interest or lien upon any interest in single-family to four-family residential real estate located in Alabama, regardless of where made, including the renewal or refinancing of any loan. Without limitation, a "mortgage loan" does not include any document which creates a lien or security interest in a fixture which is attached to residential real estate.

(11) NATIONWIDE MORTGAGE LICENSING SYSTEM AND REGISTRY. A mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of mortgage loan originators.

(12) PERSON. Any individual, sole proprietorship, corporation, limited liability company, partnership, estate, trust, or any other group of individuals, however organized.

(13) PRINCIPAL. A natural person who, directly or indirectly, owns or controls an ownership interest of 10 percent or more in a corporation or any other form of business organization, regardless of whether the natural person owns or controls the ownership interest through one or more natural persons or one or more proxies, powers of attorney, nominees, or other entities or devices, or any combination thereof.

(14) RESIDENTIAL REAL ESTATE. Any real property located in Alabama upon which is constructed or intended to be constructed a dwelling.

(15) SERVICE A MORTGAGE LOAN. The collection or remittance for another, or the right to collect or remit for another, of payments of principal, interest, trust items such as insurance and taxes, and any other payments pursuant to a mortgage loan.

(16) SUPERVISOR. The Supervisor of the Bureau of Loans of the department.



Section 5-25-3 - Persons excluded.

The following persons are not subject to the provisions of this chapter:

(1) Any depository institution as defined in Section 3 of the Federal Deposit Insurance Act, any subsidiary institution that is owned and controlled by a depository institution, and employees of any of the foregoing. Bank holding companies and subsidiaries of bank holding companies, thrift holding companies and subsidiaries of thrift holding companies, trust companies, savings or building and loan associations, savings banks and other thrift institutions, credit unions, and all other affiliates of each of the above persons if more than 50 percent of the affiliate's shares or other ownership interests are owned or controlled by such person, and federally or state constituted agencies and employees of any of the foregoing.

(2) Any person licensed under Section 5-19-22.

(3) An attorney licensed to practice law in Alabama who is not principally engaged in negotiating mortgage loans when the attorney renders services in the course of his or her practice as an attorney.

(4) Any person performing any act relating to mortgage loans under order of any court.

(5) A natural person:

a. Who is employed by a licensed mortgage broker or any person exempted from the licensing requirements of this chapter when acting within the scope of employment with the licensee or exempted person; however, mortgage loan originators must be licensed or registered in accordance with the Alabama Secure and Fair Enforcement for Mortgage Licensing Act; or

b. Who solicits mortgage loans exclusively on behalf of a licensed mortgage broker or any person exempted from the licensing requirements of this chapter when the natural person is acting within the scope of the agency of the licensee or exempted person; however, independent contractors that originate, process, or underwrite mortgage loans shall not originate, process, or underwrite mortgage loans unless they are licensed or registered in accordance with the Alabama Secure and Fair Enforcement for Mortgage Licensing Act.

(6) Any licensed real estate salesperson or broker who provides mortgage loan assistance in the course of doing business unless the real estate salesperson or broker is compensated for providing mortgage loan assistance.



Section 5-25-4 - License to transact business as a mortgage broker.

(a) On and after January 1, 2002, no person shall transact business in this state directly or indirectly as a mortgage broker unless he or she is licensed as a mortgage broker by the department, or is a person exempted from the licensing requirements pursuant to Section 5-25-3.

(b) A licensee shall obtain a license for each location where the business of the mortgage broker is transacted.

(c) On or after January 1, 2002, every person who directly or indirectly controls a person who violates subsection (a), including a general partner, executive officer, joint venturer, or director of the person, violates subsection (a) with and to the same extent as the person, unless the person whose violation arises under this subsection sustains the burden of proof that he or she did not know and, in the exercise of reasonable care, could not have known of the existence of the facts by reason of which the original violation is alleged to exist.

(d) A violation of subsection (a), (b), or (c) does not affect the obligation of the borrower under the terms of the mortgage loan, or the enforceability of the mortgage loan documents. No private cause of action exists against a mortgage broker, licensee, or any person who controls a mortgage broker for any violation of subsection (a), (b), or (c). The department shall provide for the distribution or availability of information regarding approved or revoked licenses.



Section 5-25-5 - Application for license.

(a) An application for a license under this chapter shall be made in writing, under oath, and in the form as the department may prescribe.

(b) The application shall include all of the following:

(1) The legal name, business address, and telephone number of the applicant and, if the applicant is a partnership, association, corporation, or other group of individuals, however organized, the legal name, residence, and business address of every principal, together with the resume of the applicant and of every principal of the applicant.

(2) The name under which the applicant will conduct business in the state.

(3) The complete address of the applicant's initial registered office and any other locations at which the applicant will engage in any business activity covered by this chapter.

(4) Any other data, financial statements, and pertinent information as the department may require with respect to the applicant, its directors, principals, trustees, officers, members, or agents.

(5) Evidence that at least one principal or executive officer has at least two years of experience in the mortgage industry. This experience shall have been within the previous four years from the date of application. Evidence should include the principal's resume and contact numbers for the company for which the individual worked or is currently working. Each principal or executive officer that originates mortgage loans shall also obtain a mortgage loan originator's license under the Alabama Secure and Fair Enforcement for Mortgage Licensing Act.

(c) The applications shall be filed together with the following:

(1) A nonrefundable fee of six hundred dollars ($600).

(2) A financial statement of the applicant, prepared within 90 days of the filing of the application and covering the most recent fiscal year preceding the date of application, which demonstrates that the applicant has a bona fide and verifiable tangible net worth capital of twenty-five thousand dollars ($25,000). A consolidated Securities and Exchange Commission Annual Report Form 10-K shall meet the requirements of this chapter for the licensee if it shows a net worth or stockholder's equity of the licensee in an amount of at least twenty-five thousand dollars ($25,000). The department may require the applicant or licensee to obtain a surety bond in lieu of the net worth requirement in order to fulfill the requirements of the Alabama Secure and Fair Enforcement for Mortgage Licensing Act. The amount of the surety bond will be determined by the department. The surety bond will be in favor of the State of Alabama for the use, benefit, and indemnity of any person who suffers damage or loss as a result of the company's breach of contract or of any obligation arising therefrom or any violation of the law.

(3) A set of fingerprints from any local law enforcement agency for the following:

a. All persons acting as a sole proprietorship.

b. All partners in a partnership.

c. All principals of a corporation.

(d) The department may require applicants to apply through the Nationwide Mortgage Licensing System and Registry. In order to carry out this requirement, the supervisor is authorized to participate in the Nationwide Mortgage Licensing System and Registry. For this purpose, the supervisor may establish by rule or order requirements as necessary, including, but not limited to, the following:

(1) Background checks that include any of the following:

a. Criminal history through fingerprint or other database.

b. Civil or administrative records.

c. Credit history.

d. Any other information deemed necessary by the Nationwide Mortgage Licensing System and Registry.

(2) The payment of fees to apply for or renew licenses through the Nationwide Mortgage Licensing System and Registry.



Section 5-25-6 - Issuance of license.

(a) Upon receipt of a completed application for a license together with all items set forth in subsection (c) of Section 5-25-5, the department shall conduct such an investigation as it deems necessary to determine that the applicant and its officers, directors, and principals are of good character and ethical reputation and will operate honestly and fairly within the purposes of this chapter; and that the applicant demonstrates reasonable financial responsibility.

(b) The department may not license any applicant unless it is satisfied that the applicant may be expected to operate its mortgage brokerage activities in compliance with the laws of this state.

(c) The department may not issue a license if it finds that the applicant, or any person who is a director, executive officer, partner, or principal of the applicant, has been convicted of a felony or offense which involves breach of trust, fraud, or dishonesty in any jurisdiction. For the purposes of this chapter, a person shall be deemed to have been convicted if the person has pled guilty to a crime before a domestic, foreign, or military court or federal magistrate, or has been found guilty of a crime by the decision or judgment of a domestic, foreign, or military court or federal magistrate or by the verdict of a jury, irrespective of the pronouncement of sentence or the suspension of a sentence.

(d) The department may deny a license or otherwise restrict a license if it finds that the applicant, or any person who is a director, executive officer, partner, or principal of the applicant, has had a license or registration to conduct mortgage related activity denied, revoked, or suspended in any jurisdiction.

(e) Within 90 days after receipt of a completed application together with all items set forth in subsection (c) of Section 5-25-5, the department shall either grant or deny the request for license.



Section 5-25-7 - Expiration and renewal.

(a) All licenses issued pursuant to this chapter shall expire on December 31 of each year. Application for renewal shall be made annually on or before December 1 of each year to be effective for the following year.

(b) Any licensee making proper application, including all supporting documents and all applicable fees required by this chapter and any regulations promulgated by the department, for a license renewal to operate during the following calendar year, and filing the application December 1, shall be permitted to continue to operate pending final approval or disapproval of the application for the license renewal for the following year if final approval or disapproval is not granted prior to February 1.

(c) Each renewal application shall be accompanied by a five hundred dollar ($500) annual license application fee, which fee will not be refunded or prorated.

(d) Any person holding a license pursuant to this chapter who fails to file a proper application for a license renewal for the following year, including the proper fee accompanying the application, on or before February 1, and who files an application after February 1, may be required to pay, in addition to the license fee, a penalty of 10 percent for each month or part thereof that the licensee is delinquent in the payment of such license fee.

(e) The department may require a licensee to renew a license through the Nationwide Mortgage Licensing System and Registry.



Section 5-25-8 - License requirements.

(a) Each license issued under this chapter shall state the address of the licensee's principal place of business and the name of the licensee.

(b) A licensee shall post the license in a conspicuous place in each place of business of the licensee.

(c) A license may not be transferred or assigned.

(d) No licensee shall transact business under any name other than that designated in the license.

(e) Each licensee shall notify the department in writing of any change in the address of its principal place of business or of any change in the address of any licensed location 15 days prior to such change, and any change of officers, directors, or principal of the licensee, not later than 30 business days after the change is effective.

(f) Within 15 days of the occurrence of any one of the following events, a licensee shall file a written report with the supervisor describing the event and its expected impact on the activities of the licensee in this state:

(1) The filing for bankruptcy or reorganization by the licensee.

(2) The institution of revocation or suspension proceedings against the licensee by any state or governmental authority.

(3) Any felony indictment of the licensee or any of its directors, executive officers, or principals.

(4) Any felony conviction of the licensee or any of its directors, executive officers, or principals.



Section 5-25-9 - Maintenance and examination of records, etc.

(a) Any person required to be licensed under this chapter shall maintain in its offices or such other location as the department shall permit the books, accounts, and records as the department may reasonably require in order to determine whether the person is complying with this chapter and rules and regulations adopted pursuant to this chapter. These books, accounts, and records shall be maintained apart and separate from any other business in which the person is involved.

(b) The department may, by its designated officers and employees, as often as it deems necessary, but at least once every 24 months, investigate and examine the affairs, business, premises, and records of any person required to be licensed under this chapter insofar as they pertain to any business for which a license is required by this chapter.

(c) The department, at its discretion, may:

(1) Cause an examination to be made at the licensee's place of business of the records and transactions of such licensee.

(2) Require the licensee to make his or her records and transactions available to the supervisor at the office of the supervisor.

(d) As the cost of examination, the licensee shall pay the supervisor an examination fee as provided by Section 5-2A-24, which shall be collected and paid into the special fund provided by Section 5-2A-20, and used in the supervision and examination of licensees. Each licensee shall preserve all relevant records for a period of at least three years after making the last entry on any transaction, and the supervisor shall have free access thereto at the licensee's place of business at all reasonable times. If the supervisor has probable cause to believe that a person has engaged in an activity which violates this chapter, the supervisor may compel the production of such books and records of the licensee as he or she has probable cause to believe are relevant to the alleged violation.

(e) If the licensee's records are located outside this state, the licensee may either make them available to the supervisor at a convenient location within this state, or pay the reasonable and necessary expenses for the supervisor or a representative of the supervisor to examine them at the place where they are maintained. The supervisor may designate representatives, including comparable officials of the state in which the records are located, to inspect them on his or her behalf.

(f) Reports of examinations and investigations, all working papers related thereto and the books and records of licensees, are to be held strictly confidential, and may not be produced, reproduced, or otherwise made available by the department to any persons other than those within the department, the licensee, other governmental agencies, and their respective counsel. This subsection does not apply to disclosures in proceedings brought by the supervisor pursuant to this chapter.

(g) A licensee's books and records may be maintained, produced, and reproduced for examination by photostatic, photographic, microphotographic, optical imaging, or by any other generally recognized process for data storage and reproduction.

(h) Nothing contained herein shall prohibit discovery of these materials by and through a lawfully issued subpoena from a court of competent jurisdiction.



Section 5-25-10 - Annual report.

(a) Each licensee shall annually, on or before May 1, file a written report with the department containing that information the department may require concerning the licensee's business and operations during the preceding calendar year, including financial statements.

(b) Reports shall be made under oath and shall be in the form prescribed by the department. Any licensee who fails to prepare and file with the department by May 1 the report required by this section shall pay the department a late penalty of one hundred dollars ($100) for each day after May 1. The department may, in its discretion, relieve any licensee from the payment of any penalty, in whole or in part, if good cause is shown. If a licensee fails to pay a penalty from which it has not been relieved, the department may, through the Attorney General, maintain an action at law to recover the penalty.



Section 5-25-11 - Principal place of business; branch office.

A licensee may transact business from both a principal place of business and one or more branch offices provided each is licensed under this chapter. A principal place of business or branch office shall consist of at least one enclosed room or building of stationary construction in which negotiations of mortgage loan transactions may be conducted and carried on in privacy and in which all of the books, records, and files pertaining to mortgage loan transactions are maintained. Each principal place of business and branch office shall also be in compliance with local zoning ordinances and have posted any occupational licenses required by local government agencies. It is the responsibility of the licensee to meet local zoning ordinances and obtain the required occupational licenses; however, zoning for the principal place of business or the branch office shall not be residential.



Section 5-25-12 - Disclosure by licensee; prohibited activities.

(a) Licensees shall:

(1) Prior to the collection of a mortgage broker fee from a borrower, disclose to the borrower in writing the nature of the mortgage broker's relationship to the borrower and the method by which the mortgage broker will be compensated for services.

(2) Comply with applicable federal and state laws, rules, and regulations.

(b) Licensees shall not:

(1) Intentionally misrepresent or conceal a material fact, term, or condition of the transaction to which he or she is a party, pertinent to an application for a mortgage loan or a borrower.

(2) Fail to use due diligence and make reasonable efforts to procure a mortgage loan on behalf of the borrower.

(3) Fail to disburse funds in accordance with a written commitment to make a mortgage loan.

(4) Delay closing of a mortgage loan for the purpose of increasing interest rate, costs, fees, or other charges payable by the borrower.

(5) Collect any mortgage broker fees before a conditional commitment is obtained from the lender by the mortgage broker.



Section 5-25-13 - Rules and regulations.

(a) The department may promulgate those rules and regulations, not inconsistent with law, necessary for the enforcement of this chapter.

(b) (1) Prior to the adoption, amendment, or repeal of any regulation, the supervisor shall give at least 35 days' notice of its intended action by filing notice of intended action with the Legislative Reference Service for publication in the Alabama Administrative Monthly. The date of publication in the Alabama Administrative Monthly shall constitute the date of notice. The notice shall include a statement of either the terms or substance of the intended action or a description of the subject and issues involved, shall specify a notice period ending not less than 35 days or more than 90 days from the date of the notice, during which period interested persons may present their views thereon, and shall specify the place where, and the manner in which, interested persons may present their views thereon.

(2) All interested persons shall have a reasonable opportunity to submit data, views, or arguments, orally or in writing. The supervisor shall consider all written and oral submissions respecting the proposed regulation. Upon adoption of a regulation, the supervisor, if conflicting views are submitted on the proposed regulation and if requested in writing to do so by an interested person prior to adoption, shall issue a concise statement of the principal reasons for and against its adoption, incorporating therein its reasons for overruling any considerations urged against its adoption.

(3) Notwithstanding any other provision of this chapter to the contrary, if the supervisor finds that an immediate danger to the public health, safety, or welfare requires adoption of a regulation upon fewer than 35 days' notice or that action is required by or to comply with a federal statute or regulation which requires adoption of a regulation upon fewer than 35 days' notice and states in writing its reasons for that finding, it may proceed without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, to adopt an emergency regulation. The regulation shall become effective immediately, unless otherwise stated therein. The regulation may be effective for a period of not longer than 120 days unless within such time the supervisor complies with the procedures set forth in subdivision (1) and subdivision (2). The adoption of the same or a substantially similar regulation following the procedures set forth in subdivision (1) and subdivision (2) at any time is not limited by the adoption of a regulation following the emergency regulation procedure set forth in this subdivision.

(4) Any regulation proposed by the department prior to May 31, 2004, that, in the majority judgment of the Speaker of the House, the Governor, and the Lieutenant Governor, unreasonably limits the ability of new licenses, shall not be effective until May 31, 2004.

(5) A person who has exhausted all administrative remedies available within the department, other than rehearing, and who is aggrieved by a final decision of the supervisor with respect to a regulation, is entitled to judicial review under this chapter. All proceedings for review shall be instituted by filing of notice of appeal or review and a cost bond with the supervisor to cover the reasonable costs of preparing the transcript of the proceeding under review, unless waived by the supervisor or the court on a showing of substantial hardship. The notice of appeal and cost bond must be filed within 42 days after the date the supervisor issued its final regulation. The appeal shall be filed in the Circuit Court of Montgomery County. The regulation will be in effect pending the outcome of any appeal unless the supervisor stays the effective date of the regulation.

(c) Interpretations, opinions, and approvals shall protect, to the extent provided in subsection (c), as applicable, both the licensee at whose request they were issued and any other licensee in a materially like circumstance.



Section 5-25-14 - Denial, suspension, or revocation of license.

(a) The department may suspend or revoke a license on any ground on which it might refuse to issue an original license, or for a violation of any provision of this chapter or any rule or regulation issued under this chapter or for failure of the licensee to pay, within 30 days after it becomes final and nonappealable, a judgment recovered in any court within this state by a claimant or creditor in an action arising out of the licensee's business in this state as a mortgage broker. In these actions, the hearing and appeal procedures provided for in those sections shall be the only procedures required under this chapter.

(b) Notice of the department's intention to enter an order denying an application for a license under this chapter or of an order suspending or revoking a license under this chapter shall be given to the applicant or licensee in writing, sent by registered or certified mail addressed to the principal place of business of the applicant or licensee. Within 20 days of the date of the notice of intention to enter an order of denial, suspension, or revocation under this chapter, the applicant or licensee may request in writing a hearing to contest the order. If a hearing is not requested in writing within 20 days of the date of the notice of intention, the department shall enter a final order regarding the denial or suspension. Any final order of the department denying, suspending, or revoking a license shall state the grounds upon which it is based and shall be effective on the date of issuance. A copy of the final order shall be forwarded promptly by registered or certified mail addressed to the principal place of business of the applicant or licensee.

(c) A decision of the department denying, suspending, or revoking a license shall be conclusive, except that a licensee aggrieved by an order of the department under this section may obtain judicial review of the order and the department may obtain an order of the court for enforcement of its order in the circuit court. The proceedings shall be governed by the provisions of Section 5-25-15.

(d) A revocation, suspension, or surrender of a license shall not impair or affect the obligation of a preexisting contract between the licensee and another person entered into prior to the effective date of the license revocation, suspension, or surrender.



Section 5-25-15 - Appeal.

(a) Any interested party or intervener may appeal an order of the department to the Circuit Court of Montgomery County or to the circuit court of the county in which such party has its principal place of business in Alabama by filing notice of appeal with the department and with the register or clerk of the circuit court within 30 days from the date of said final order. The department's findings shall be prima facie correct, but the circuit court may hear such appeal according to its own rules and procedures, including the taking of additional testimony and staying the order. In the circuit court, the trial shall be de novo. The court may, if it decides that the department has erred to the prejudice of appellant's substantial rights in its application of the law or that the order was based upon findings of fact contrary to the substantial weight of the evidence, remand the proceeding to the department for further action in conformity with the direction of the court or may enter such order as the court deems appropriate.

(b) Either party may appeal from the circuit court to the Supreme Court of Alabama within 42 days from the date of entry of the order of the circuit court.



Section 5-25-16 - Enforcement and penalties.

(a) Whenever it appears to the supervisor that any person required to be licensed or registered under this chapter has violated any law of this state or any order or regulation of the department, the supervisor after notice and hearing may order such person or an affiliate acting on behalf of such person to cease and desist from the unauthorized practices.

(b) Any person required to be licensed under this chapter or an affiliate of such person who is found by the supervisor after notice and hearing to have violated this chapter or the terms of any order issued pursuant to this section may be ordered by the supervisor to pay a civil penalty of not more than three thousand dollars ($3,000) in the aggregate for all violations of a similar nature or, where violations are knowing violations, not more than fifteen thousand dollars ($15,000), in addition to any other penalties provided by law, including, but not limited to, revocation of any licenses issued under this chapter.

(c) Violations shall be of a similar nature if the violations consist of the same or substantially the same course of action or practice irrespective of the number of times the course of action or practice occurred. All civil penalties collected shall be paid into the special fund provided by Section 5-2A-20, and used in the supervision and examination of licensees. At the hearing, the person or affiliate of a person shall be entitled to be represented by counsel. A person or affiliate of a person aggrieved by an order of the supervisor under this section may obtain judicial review of the order and the supervisor may obtain an order of the court for enforcement of its order in the circuit court. The proceedings shall be governed by the provisions of Section 5-19-26.



Section 5-25-17 - Violations of chapter.

Any person who willfully violates any of the provisions of this chapter shall be guilty of a misdemeanor and shall be punished by imprisonment for not more than one year or by a fine of not more than one thousand dollars ($1,000), or by both fine and imprisonment.



Section 5-25-18 - Disposition of funds.

All fees and administrative penalties collected shall be paid into the special fund provided by Section 5-2A-20 and used in the supervision and examination of licensees.






Chapter 26 - ALABAMA SECURE AND FAIR ENFORCEMENT FOR MORTGAGE LICENSING ACT OF 2009.

Section 5-26-1 - Short title.

This chapter may be cited as the Alabama Secure and Fair Enforcement for Mortgage Licensing Act of 2009 or Alabama S.A.F.E. Mortgage Licensing Act of 2009.



Section 5-26-2 - Legislative findings.

The activities of mortgage loan originators and the origination or offering of financing for residential real property have a direct, valuable, and immediate impact upon Alabama's consumers, Alabama's economy, the neighborhoods and communities of Alabama, and the housing and real estate industry. The Legislature finds that accessibility to mortgage credit is vital to the state's citizens. The Legislature also finds that it is essential for the protection of the citizens of Alabama and the stability of Alabama's economy that reasonable standards for licensing and regulation of the business practices of mortgage loan originators be imposed. Therefore the Legislature establishes within this chapter:

(a) SYSTEM OF SUPERVISION AND ENFORCEMENT. An effective system of supervision and enforcement of the mortgage lending industry, including:

(i) The authority to issue licenses to conduct business under this chapter, including the authority to write rules or regulations or adopt procedures necessary to the licensing of persons covered under this chapter.

(ii) The authority to deny, suspend, condition, or revoke licenses issued under this chapter.

(iii) The authority to examine, investigate, and conduct enforcement actions as necessary to carry out the intended purposes of this chapter, including the authority to subpoena witnesses and documents, enter orders, including cease and desist orders, order restitution and monetary penalties, and order the removal and ban of individuals from office or employment.

(b) BROAD ADMINISTRATIVE AUTHORITY. That the supervisor shall have the broad administrative authority to administer, interpret, and enforce this chapter, and promulgate rules or regulations implementing this chapter, in order to carry out the intentions of the Legislature.



Section 5-26-3 - Definitions.

For purposes of this chapter, the following definitions shall apply:

(1) DEPOSITORY INSTITUTION. The term "depository institution" has the same meaning as in Section 3 of the Federal Deposit Insurance Act, and includes any credit union.

(2) FEDERAL BANKING AGENCIES. The term "federal banking agencies" means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

(3) IMMEDIATE FAMILY MEMBER. The term "immediate family member" means a spouse, child, sibling, parent, grandparent, or grandchild. This includes stepparents, stepchildren, stepsiblings, and adoptive relationships.

(4) INDIVIDUAL. The term "individual" means a natural person.

(5) LOAN PROCESSOR OR UNDERWRITER.

(a) In General. The term "loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed, or exempt from licensing, under the Alabama Consumer Credit Act or Mortgage Brokers Licensing Act.

(b) Clerical or Support Duties. For purposes of subsection (a), the term "clerical or support duties" may include subsequent to the receipt of an application:

(i) The receipt, collection, distribution, and analysis of information common for the processing or underwriting of a residential mortgage loan; and

(ii) Communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms.

(c) Representations to the Public. An individual engaging solely in loan processor or underwriter activities, shall not represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that such individual can or will perform any of the activities of a mortgage loan originator.

(6) LOSS MITIGATION SPECIALIST. The term "loss mitigation specialist" means an individual employed by a lender or servicer who negotiates or renegotiates the terms of an existing loan, or assists in refinancing an existing loan when a borrower is in default, or in reasonably foreseeable likelihood of default.

(7) MORTGAGE LOAN ORIGINATOR.

(a) In General. The term "mortgage loan originator":

(i) Means an individual who for compensation or gain or in the expectation of compensation or gain:

(A) Takes a residential mortgage loan application; or

(B) Offers or negotiates terms of a residential mortgage loan;

(ii) Does not include an individual engaged solely as a loan processor or underwriter except as otherwise provided in Section 5-26-4(3);

(iii) Does not include a person or entity that only performs real estate brokerage activities and is licensed or registered in accordance with Alabama law, unless the person or entity is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator; and

(iv) Does not include a person or entity solely involved in extensions of credit relating to timeshare plans, as that term is defined in Section 101(53D) of Title 11, United States Code.

(b) Real Estate Brokerage Activity Defined. For purposes of this chapter the term "real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including:

(i) Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property;

(ii) Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property;

(iii) Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property (other than in connection with providing financing with respect to any such transaction);

(iv) Engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law; and

(v) Offering to engage in any activity, or act in any capacity, described in subsections (i), (ii), (iii), or (iv) of this section.

(8) NATIONWIDE MORTGAGE LICENSING SYSTEM AND REGISTRY. The term "Nationwide Mortgage Licensing System and Registry" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators.

(9) NONTRADITIONAL MORTGAGE PRODUCT. The term "nontraditional mortgage product" means any mortgage product other than a 30-year fixed rate mortgage.

(10) PERSON. The term "person" means a natural person, corporation, company, limited liability company, partnership, or association.

(11) REGISTERED MORTGAGE LOAN ORIGINATOR. The term "registered mortgage loan originator" means any individual who:

(a) Meets the definition of mortgage loan originator and is an employee of:

(i) A depository institution;

(ii) A subsidiary that is:

(A) Owned and controlled by a depository institution; and

(B) Regulated by a Federal banking agency; or

(iii) An institution regulated by the Farm Credit Administration; and

(b) Is registered with, and maintains a unique identifier through, the Nationwide Mortgage Licensing System and Registry, or if prior to the Federal Banking Agencies establishing a registration system, would be subject to registration under the registration system when established by the Federal Banking Agencies and then would maintain a unique identifier.

(12) RESIDENTIAL MORTGAGE LOAN. The term "residential mortgage loan" means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling (as defined in Section 103(v) of the Truth in Lending Act) or residential real estate upon which is constructed or intended to be constructed a dwelling.

(13) RESIDENTIAL REAL ESTATE. The term "residential real estate" means any real property located in Alabama, upon which is constructed or intended to be constructed a dwelling.

(14) SUPERVISOR. The Supervisor of the Bureau of Loans of the State Banking Department.

(15) UNIQUE IDENTIFIER. The term "unique identifier" means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.



Section 5-26-4 - License and registration required.

(1) In general. An individual, unless specifically exempted from this chapter under subsection (2), shall not engage in the business of a mortgage loan originator with respect to any dwelling located in this state without first obtaining and maintaining annually a license under this chapter. Each licensed mortgage loan originator must register with and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

(2) Exemption from this chapter. The following are exempt from and are not subject to this chapter:

(a) Registered mortgage loan originators, loan processors, loss mitigation specialists, and other employees when acting for an entity described in Section 5-26-3(11)(a)(i),(ii), or (iii) are exempt from this chapter.

(b) Any individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of the individual.

(c) Any individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling that served as the individual's residence.

(d) A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator.

(e) The provisions of the Federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 shall apply to the activities of retail sellers of manufactured or modular homes to the extent determined by the United States Department of Housing and Urban Development through written guidelines, rules, regulations, or interpretive letters.

(f) Notwithstanding the licensing requirements of this section, an individual acting exclusively as a loss mitigation specialist engaging in loss mitigation efforts with respect to existing mortgage transactions is not required to meet the education, testing, background, and licensing standards of this chapter until July 1, 2011, unless denied by the United States Department of Housing and Urban Development.

(3) Independent contractor loan processors or underwriters. A loan processor or underwriter who is an independent contractor may not engage in the activities of a loan processor or underwriter unless such independent contractor loan processor or underwriter obtains and maintains a license under subsection (1). Each independent contractor loan processor or underwriter licensed as a mortgage loan originator must have and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

(4) Authority to establish licensing rules, regulations or interim procedures and accept early applications. For the purposes of implementing an orderly and efficient licensing process the supervisor may establish licensing rules or regulations and interim procedures for licensing and acceptance of applications.



Section 5-26-5 - State license and registration application and issuance.

(1) Application form. Applicants for a license shall apply in a form as prescribed by the supervisor. Each such form shall contain content as set forth by rule, regulation, instruction, or procedure of the supervisor and may be changed or updated as necessary by the supervisor in order to carry out the purposes of this chapter.

(2) License fee. Each application shall be filed with an initial license fee of seventy-five dollars ($75). This license fee shall be in addition to the fees required to apply through the Nationwide Mortgage Licensing System and Registry.

(3) Supervisor may establish relationships or contracts. In order to fulfill the purposes of this chapter, the supervisor is authorized to establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this chapter.

(4) Waive or modify requirements. For the purpose of participating in the Nationwide Mortgage Licensing System and Registry, the supervisor is authorized to waive or modify, in whole or in part, by rule, regulation, or order, any or all of the requirements of this chapter and to establish new requirements as reasonably necessary to participate in the Nationwide Mortgage Licensing System and Registry.

(5) Background checks. Notwithstanding any existing state law to the contrary, in connection with an application for licensing as a mortgage loan originator, the applicant, at a minimum, shall furnish to the Nationwide Mortgage Licensing System and Registry information concerning the applicant's identity, including:

(a) Fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive such information for a state, national, and international criminal history background check; and

(b) Personal history and experience in a form prescribed by the Nationwide Mortgage Licensing System and Registry, including the submission of authorization for the Nationwide Mortgage Licensing System and Registry and the supervisor to obtain:

(i) An independent credit report obtained from a consumer reporting agency described in Section 603(p) of the Fair Credit Reporting Act; and

(ii) Information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

(6) Agent for purposes of requesting and distributing criminal information. For the purposes of this section and in order to reduce the points of contact which the Federal Bureau of Investigation may have to maintain for purposes of subsection (5)(a) and (b)(ii) the supervisor may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting information from and distributing information to the Department of Justice or any governmental agency.

(7) Agent for purposes of requesting and distributing non-criminal information. For the purposes of this section and in order to reduce the points of contact which the supervisor may have to maintain for purposes of subsection (5)(b)(i) and (ii) the supervisor may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting and distributing information to and from any source so directed by the supervisor.



Section 5-26-6 - Issuance of license.

The supervisor shall not issue a mortgage loan originator license unless the Supervisor makes at a minimum the following findings:

(1) NO LICENSE REVOCATION. The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction, except that a subsequent formal vacation of such revocation shall not be deemed a revocation.

(2) NO FELONY CONVICTION. The applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court:

(a) During the seven-year period preceding the date of the application for licensing and registration; or

(b) At any time preceding such date of application, if such felony involved an act of fraud, dishonesty, or a breach of trust, or money laundering;

(c) Provided that any pardon of a conviction shall not be a conviction for purposes of this subsection.

(3) CHARACTER AND FITNESS. The applicant has demonstrated financial responsibility, character, and general fitness such as to command the confidence of the community and to warrant a determination that the mortgage loan originator will operate honestly, fairly, and efficiently within the purposes of this chapter. The supervisor shall not base a license denial, in whole or in part, on an applicant's credit score, nor shall the supervisor use a credit report as the sole basis for license denial.

(a) For purposes of this subsection a person has shown that he or she is not financially responsible when he or she has shown a disregard in the management of his or her own financial condition. A determination that an individual has not shown financial responsibility may include, but not be limited to:

(i) Current outstanding judgments, except judgments solely as a result of medical expenses;

(ii) Current outstanding tax liens or other government liens and filings;

(iii) Foreclosures within the past three years;

(iv) A pattern of seriously delinquent accounts within the past three years.

(4) PRE-LICENSING EDUCATION. The applicant has completed the pre-licensing education requirement described in Section 5-26-7.

(5) WRITTEN TEST. The applicant has passed a written test that meets the test requirement described in Section 5-26-8.

(6) NET WORTH, SURETY BOND, OR STATE FUND REQUIREMENT. The applicant has met the surety bond requirement as required pursuant to Section 5-26-14.



Section 5-26-7 - Pre-licensing education of loan originators.

(1) Minimum educational requirements. In order to meet the pre-licensing education requirement referred to in Section 5-26-6(4) a person shall complete at least 20 hours of education approved in accordance with subsection (2), which shall include at least:

(a) Three hours of federal law and regulations;

(b) Three hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues; and

(c) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(2) Approved educational courses. For purposes of subsection (1), pre-licensing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. Review and approval of a pre-licensing education course shall include review and approval of the course provider.

(3) Approval of employer and affiliate educational courses. Nothing in this section shall preclude any pre-licensing education course, as approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the applicant or an entity which is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of such employer or entity.

(4) Venue of education. Pre-licensing education may be offered either in a classroom, online, or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(5) Reciprocity of education. The pre-licensing education requirements approved by the Nationwide Mortgage Licensing System and Registry in subsections (1)(a), (b), and (c) for any state shall be accepted as credit towards completion of pre-licensing education requirements in Alabama.



Section 5-26-8 - Testing of loan originators.

(1) In general. In order to meet the written test requirement referred to in Section 5-26-6(5), an individual shall pass, in accordance with the standards established under this subsection, a qualified written test developed by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards.

(2) Qualified test. A written test shall not be treated as a qualified written test for purposes of subsection (1) unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including:

(a) Ethics;

(b) Federal law and regulation pertaining to mortgage origination;

(c) State law and regulation pertaining to mortgage origination;

(d) Federal and state law and regulation, including instruction on fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

(3) Testing location. Nothing in this section shall prohibit a test provider approved by the Nationwide Mortgage Licensing System and Registry from providing a test at the location of the employer of the applicant or the location of any subsidiary or affiliate of the employer of the applicant, or the location of any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

(4) Minimum competence:

(a) PASSING SCORE. An individual shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than 75 percent correct answers to questions.

(b) INITIAL RETESTS. An individual may retake a test three consecutive times with each consecutive taking occurring at least 30 days after the preceding test.

(c) SUBSEQUENT RETESTS. After failing three consecutive tests, an individual shall wait at least six months before taking the test again.

(d) RETEST AFTER LAPSE OF LICENSE. A licensed mortgage loan originator who fails to maintain a valid license for a period of five years or longer shall retake the test, not taking into account any time during which such individual is a registered mortgage loan originator.



Section 5-26-9 - Standards for license renewal.

(1) In general. The minimum standards for license renewal for mortgage loan originators shall include the following:

(a) The mortgage loan originator continues to meet the minimum standards for license issuance under Section 5-26-6(1) to (6), inclusive.

(b) The mortgage loan originator has satisfied the annual continuing education requirements described in Section 5-26-10.

(c) The mortgage loan originator has paid all required fees for renewal of the license. The fee related to the renewal of the license shall be seventy-five dollars ($75). This license renewal fee shall be in addition to the fees required to renew through the Nationwide Mortgage Licensing System and Registry.

(2) Failure to satisfy minimum standards of license renewal. The license of a mortgage loan originator failing to satisfy the minimum standards for license renewal shall expire. The supervisor may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the Nationwide Mortgage Licensing System and Registry.



Section 5-26-10 - Continuing education for mortgage loan originators.

(1) In general. In order to meet the annual continuing education requirements referred to in Section 5-26-9(1)(b), a licensed mortgage loan originator shall complete at least eight hours of education approved in accordance with subsection (2), which shall include at least:

(a) Three hours of federal law and regulations;

(b) Two hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues; and

(c) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(2) Approved educational courses. For purposes of subsection (1), continuing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. Review and approval of a continuing education course shall include review and approval of the course provider.

(3) Approval of employer and affiliate educational courses. Nothing in this section shall preclude any education course, as approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the mortgage loan originator or an entity which is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of such employer or entity.

(4) Venue of education. Continuing education may be offered either in a classroom, online, or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(5) Calculation of continuing education credits. A licensed mortgage loan originator:

(a) Except for Section 5-26-9(2) and subsection (9), may only receive credit for a continuing education course in the year in which the course is taken; and

(b) May not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

(6) Instructor credit. A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator's own annual continuing education requirement at the rate of two hours' credit for every one hour taught.

(7) Reciprocity of education. A person having successfully completed the education requirements approved by the Nationwide Mortgage Licensing System and Registry in subsections (1)(a), (b), and (c) for any state shall be accepted as credit towards completion of continuing education requirements in Alabama.

(8) Lapse in license. A licensed mortgage loan originator who subsequently becomes unlicensed must complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

(9) Make up of continuing education. A person meeting the requirements of Section 5-26-9(1)(a) and (c) may make up any deficiency in continuing education as established by rule or regulation of the supervisor.



Section 5-26-11 - Authority to require license.

In addition to any other duties imposed upon the supervisor by law, the supervisor shall require mortgage loan originators to be licensed and registered through the Nationwide Mortgage Licensing System and Registry. In order to carry out this requirement the supervisor is authorized to participate in the Nationwide Mortgage Licensing System and Registry. For this purpose, the supervisor may establish by rule/regulation or order requirements as necessary, including but not limited to:

(1) BACKGROUND CHECKS. Background checks for:

(a) Criminal history through fingerprint or other databases;

(b) Civil or administrative records;

(c) Credit history; or

(d) Any other information as deemed necessary by the Nationwide Mortgage Licensing System and Registry.

(2) FEES. The payment of fees to apply for or renew licenses through the Nationwide Mortgage Licensing System and Registry;

(3) SETTING DATES. The setting or resetting as necessary of renewal or reporting dates; and

(4) OTHER. Requirements for amending or surrendering a license or any other such activities as the supervisor deems necessary for participation in the Nationwide Mortgage Licensing System and Registry.



Section 5-26-12 - Nationwide Mortgage Licensing System and Registry information challenge process.

The supervisor shall establish a process whereby mortgage loan originators may challenge information entered into the Nationwide Mortgage Licensing System and Registry.



Section 5-26-13 - Enforcement authorities, violations, and penalties.

(1) In order to ensure the effective supervision and enforcement of this chapter the supervisor may:

(a) Deny, suspend, revoke, condition, or decline to renew a license for a violation of this chapter, rules or regulations issued under this chapter or order or directive entered under this chapter, or for failure to comply with any other state or federal law, including the rules and regulations thereunder, applicable to any business authorized or conducted under this act.

(b) Deny, suspend, revoke, condition, or decline to renew a license if an applicant or licensee fails at any time to meet the requirements of Section 5-26-6 or Section 5-26-9, or withholds information or makes a material misstatement in an application for a license or renewal of a license.

(c) Order restitution against persons subject to this chapter for violations of this chapter.

(d) Impose fines on persons subject to this chapter pursuant to subsections (2), (3), and (4).

(e) Issue orders or directives under this chapter as follows:

(i) Order or direct persons subject to this chapter to cease and desist from conducting business, including immediate temporary orders to cease and desist.

(ii) Order or direct persons subject to this chapter to cease any harmful activities or violations of this chapter, including immediate temporary orders to cease and desist.

(iii) Enter immediate temporary orders to cease business under a license or interim license issued pursuant to the authority granted under Section 5-26-4(5) if the supervisor determines that such license was erroneously granted or the licensee is currently in violation of this chapter;

(iv) Order or direct such other affirmative action as the supervisor deems necessary.

(2) The supervisor may impose a civil penalty on a mortgage loan originator or person subject to this chapter, if the supervisor finds, on the record after notice and opportunity for hearing, that such mortgage loan originator or person subject to this chapter has violated or failed to comply with any requirement of this chapter or any regulation prescribed by the supervisor under this chapter or order issued under authority of this chapter.

(3) The maximum amount of penalty for each act or omission described in subsection (2) shall be twenty-five thousand dollars ($25,000).

(4) Each violation or failure to comply with any directive or order of the supervisor is a separate and distinct violation or failure.

(5) A violation of this chapter or any order, rule, regulation, or procedure does not affect the obligation of a borrower or other person under the terms of a mortgage loan or the enforceability of mortgage loan documents. No private cause of action is created by or exists under this chapter.



Section 5-26-14 - Surety bond required.

(1) Coverage, form and regulations. Each mortgage loan originator shall be covered by a surety bond in accordance with this section. In the event that the mortgage loan originator is an employee or exclusive agent of a person subject to the Alabama Consumer Credit Act or Mortgage Brokers Licensing Act, the surety bond of such person subject to the Alabama Consumer Credit Act or Mortgage Brokers Licensing Act can be used in lieu of the mortgage loan originator's surety bond requirement.

(a) The surety bond shall provide coverage for each mortgage loan originator in an amount as prescribed in subsection (2).

(b) The surety bond shall be in a form as prescribed by the supervisor.

(c) The supervisor may promulgate rules or regulations with respect to the requirements for such surety bonds as are necessary to accomplish the purposes of this chapter.

(2) Penal sum of surety bond. The penal sum of the surety bond shall be maintained in an amount that reflects the dollar amount of loans originated as determined by the supervisor.

(3) Action on bond. When an action is commenced on a licensee's bond the supervisor may require the filing of a new bond.

(4) New bond. Immediately upon recovery upon any action on the bond the licensee shall file a new bond.



Section 5-26-15 - Confidentiality.

In order to promote more effective regulation and reduce regulatory burden through supervisory information sharing:

(1) PROTECTIONS. Except as otherwise provided in Public Law 110-289, Section 1512, the requirements under any federal law regarding the privacy or confidentiality of any information or material provided to the Nationwide Mortgage Licensing System and Registry, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the Nationwide Mortgage Licensing System and Registry. Such information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law.

(2) AGREEMENTS AND SHARING ARRANGEMENTS. For these purposes, the supervisor is authorized to enter agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators, or other associations representing governmental agencies as established by rule, regulation, or order of the supervisor.

(3) NONAPPLICABILITY OF CERTAIN REQUIREMENTS. Information or material that is subject to a privilege or confidentiality under subsection (1) shall not be subject to:

(a) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or

(b) Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the Nationwide Mortgage Licensing System and Registry with respect to such information or material, the person to whom such information or material pertains waives, in whole or in part, in the discretion of such person, that privilege.

(4) COORDINATION WITH STATE LAW. Existing Alabama law relating to the disclosure of confidential supervisory information or any information or material described in subsection (1) that is inconsistent with subsection (1) shall be superseded by the requirements of this section.

(5) PUBLIC ACCESS TO INFORMATION. This section shall not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that is included in the Nationwide Mortgage Licensing System and Registry for access by the public.



Section 5-26-16 - Investigation and examination authority.

In addition to any authority allowed under this chapter the supervisor shall have the authority to conduct investigations and examinations as follows:

(1) AUTHORITY TO ACCESS INFORMATION. For purposes of initial licensing, license renewal, license suspension, license conditioning, license revocation or termination, or general or specific inquiry or investigation to determine compliance with this chapter, the supervisor shall have the authority to access, receive, and use any books, accounts, records, files, documents, information, or evidence including but not limited to:

(a) Criminal, civil, and administrative history information, including nonconviction data; and

(b) Personal history and experience information including independent credit reports obtained from a consumer reporting agency described in Section 603(p) of the Fair Credit Reporting Act; and

(c) Any other documents, information, or evidence the supervisor deems relevant to the inquiry or investigation regardless of the location, possession, control, or custody of such documents, information, or evidence.

(2) INVESTIGATION, EXAMINATION, AND SUBPOENA AUTHORITY. For the purposes of investigating violations or complaints arising under this chapter, or for the purposes of examination, the supervisor may review, investigate, or examine any licensee, individual, or person subject to this chapter, as often as necessary in order to carry out the purposes of this chapter. The supervisor may direct, subpoena, or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of any such examination or investigation, and may direct, subpoena, or order such person to produce books, accounts, records, files, and any other documents the supervisor deems relevant to the inquiry.

(3) AVAILABILITY OF BOOKS AND RECORDS. Each licensee, individual, or person subject to this chapter shall make available to the supervisor, upon request, the books and records relating to the operations of such licensee, individual, or person subject to this chapter. The supervisor shall have access to such books and records and interview the officers, principals, mortgage loan originators, employees, independent contractors, agents, and customers of the licensee, individual, or person subject to this chapter concerning their business.

(4) REPORTS AND OTHER INFORMATION AS DIRECTED. Each licensee, individual, or person subject to this chapter shall make or compile reports or prepare other information as directed by the supervisor in order to carry out the purposes of this section including, but not limited to:

(a) Accounting compilations;

(b) Information lists and data concerning loan transactions in a format prescribed by the supervisor; or

(c) Such other information deemed necessary to carry out the purposes of this section.

(5) CONTROL ACCESS TO RECORDS. In making any examination or investigation authorized by this chapter, the supervisor may control access to any documents and records of the licensee or person under examination or investigation. The supervisor may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no individual or person shall remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the supervisor. Unless the supervisor has reasonable grounds to believe the documents or records of the licensee have been, or are at risk of being altered or destroyed for purposes of concealing a violation of this chapter, the licensee or owner of the documents and records shall have access to the documents or records as necessary to conduct its ordinary business affairs.

(6) ADDITIONAL AUTHORITY. In order to carry out the purposes of this section, the supervisor may:

(a) Retain attorneys, accountants, or other professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations;

(b) Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures, and documents, records, information, or evidence obtained under this section;

(c) Use, hire, contract, or employ public or privately available analytical systems, methods, or software to examine or investigate the licensee, individual, or person subject to this chapter;

(d) Accept and rely on examination or investigation reports made by other government officials, within or without this state; or

(e) Accept audit reports made by an independent certified public accountant for the licensee, individual, or person subject to this chapter in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation, or other writing of the supervisor.

(7) EFFECT OF AUTHORITY. The authority of this section shall remain in effect, whether such a licensee, individual, or person subject to this chapter acts or claims to act under any licensing or registration law of this state, or claims to act without such authority.

(8) WITHHOLD RECORDS. No licensee, individual, or person subject to investigation or examination under this section may knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information.



Section 5-26-17 - Prohibited acts and practices.

It is a violation of this chapter for a person or individual subject to this chapter to:

(1) Obtain property by intentional fraud or intentional misrepresentation;

(2) Solicit or enter into a contract with a borrower that provides in substance that the person or individual subject to this chapter may earn a fee or commission through "best efforts" to obtain a loan even though no loan is actually obtained for the borrower;

(3) Conduct any business covered by this chapter without holding a valid license if required under this chapter;

(4) Fail to make disclosures as required by this chapter;

(5) Fail to comply with this chapter or rules or regulations promulgated under this chapter;

(6) Collect, charge, or attempt to collect or charge any fee prohibited by this chapter; or

(7) Fail to account for monies belonging to a party to a residential mortgage loan transaction, as required by law or regulation.



Section 5-26-18 - Mortgage call reports.

Each person employing a mortgage loan originator licensed under this chapter shall submit to the Nationwide Mortgage Licensing System and Registry reports of condition, which shall be in such form and shall contain such information as the Nationwide Mortgage Licensing System and Registry may require.



Section 5-26-19 - Report to Nationwide Mortgage Licensing System and Registry.

Notwithstanding state privacy law, the supervisor is required to report regularly violations of this chapter as well as enforcement actions and other relevant information to the Nationwide Mortgage Licensing System and Registry, subject to the provisions contained in Section 5-26-15.



Section 5-26-20 - Unique identifier shown.

The unique identifier of any person originating a residential mortgage loan shall be clearly shown on all residential mortgage loan application forms, solicitations, or advertisements, including business cards or websites, and any other documents as established by rule, regulation, or order of the supervisor.






Chapter 27 - SAVINGS PROMOTION CONTEST

Section 5-27-1 - (Effective January 1, 2018) Legislative findings.

The Legislature finds and declares the following:

(1) Federal law allows both depository financial institutions and credit unions to hold savings promotion contests, subject to certain conditions and authorization under state law.

(2) Savings promotion contests in other states and countries have led to an increase in the number and amount of funds in personal savings accounts.

(3) Savings promotion contests encourage people to save money by adding a feature to personal savings accounts that includes a chance to win prizes.

(4) Savings promotion contests are not lotteries because they do not require individuals to pay consideration for a chance to win a prize, and the individual maintains ownership of the money that is deposited into a savings account or other qualifying account.

(5) The prizes are funded through the interest that accrues across the pool of savings accounts participating in the promotion contest.

(6) It is in the best interest of the citizens of Alabama to encourage increases in personal savings accounts.



Section 5-27-2 - (Effective January 1, 2018) Definitions.

When used in this chapter, the following words and phrases shall have the following meanings:

(1) APPROPRIATE STATE OR FEDERAL REGULATORY AGENCY. The state or federal agency that is statutorily responsible for the supervision of all or part of the operations of a participating financial institution.

(2) DEPOSITOR. An individual member or customer of a financial institution who meets all of the following requirements:

a. Maintains a qualifying account at a financial institution participating in a savings promotion contest.

b. Is in good standing at a financial institution authorized to do business in Alabama.

c. Is 18 years of age or older.

(3) ENTRY. A chance or chances obtained by a depositor to win a designated prize or prizes in a savings promotion contest by complying with the terms and conditions of a savings promotion contest.

(4) FINANCIAL INSTITUTION. A bank, savings institution, or credit union authorized to do business in Alabama under federal or state law.

(5) PARTICIPATING FINANCIAL INSTITUTION. A financial institution, as defined above, that is sponsoring a savings promotion contest.

(6) QUALIFYING ACCOUNT. A savings account or other savings product that is offered by a participating financial institution and that meets all of the following requirements:

a. Allows deposits to be made by a depositor.

b. Is evidenced by periodic statements that are delivered to the depositor or are available to the depositor through electronic access.

c. Has an interest rate that is similar to, and not less than, the interest rates of other comparable nonqualifying accounts.

(7) SAVINGS PROMOTION ACCOUNT. A contest or promotion sponsored by a financial institution or a group of financial institutions in which a chance of winning designated prizes is obtained by a depositor when the depositor either:

a. Deposits a specified amount of money or makes a specified number of deposits into the depositor's qualifying account.

b. Participates in one or more savings products or programs.



Section 5-27-3 - (Effective January 1, 2018) Savings promotion contest authorized; conditions.

(a) Subject to supervision by the appropriate federal or state regulatory agency, a financial institution may conduct a savings promotion contest in accordance with this chapter for the purposes of encouraging depositors to maintain savings accounts and increase personal savings. The financial institution may join with other financial institutions to participate in a savings promotion or contest.

(b) A savings promotion contest shall be subject to all of the following conditions:

(1) Subject to any limits the financial institution may place on the number of entries that may be placed by the depositor, it is structured such that a depositor may place an entry to win a prize or prizes by doing either of the following:

a. Depositing a minimum specified amount of money or making a specified number of deposits into a qualifying account in accordance with the terms and conditions of the specific savings promotion contest.

b. Participating in one or more savings products or programs according to the terms and conditions of the savings promotion contest.

(2) The participating financial institution complies with all applicable consumer protection laws.

(3) No consideration is required as payment for a chance at winning the prize or prizes. For purposes of this subdivision, a depositor does not pay consideration if, as a requirement of participating in the savings promotion contest, the financial institution requires the depositor to deposit a specified amount of money or make a specified number of deposits into his or her account or participate in one or more savings programs or products involving his or her accounts.

(4) Each entry has an equal chance of being chosen as the winning entry.

(5) Participating depositors are not required to be present at a drawing in order to win a prize.

(6) The participating financial institution maintains books and records necessary to facilitate an audit of the savings promotion contest and, upon written request, provides those records to the appropriate federal or state regulatory authority.

(7) The savings promotion contest is conducted in a manner that protects the safety and soundness of the financial institution and does not mislead depositors.

(8) The financial institution posts online the terms and conditions of the savings promotion contest and lists each location where entries may be submitted.

(9) No fees or charges may be applied to a qualifying account that would not be applied to a substantially similar nonqualifying account.



Section 5-27-4 - (Effective January 1, 2018) Oversight.

Each savings promotion contest is subject to oversight by the federal or state agency responsible for regulating the financial institution, and the regulatory agency may issue cease and desist orders relating to a savings promotion contest offered by a financial institution which it regulates if the regulatory agency concludes, based on substantial evidence, that the financial institution is engaging in unsafe or unsound practices or that the financial institution has violated any law or rule, condition, or agreement of the regulatory agency.



Section 5-27-5 - (Effective January 1, 2018) Construction; limitation on prizes or awards.

A savings promotion contest offered pursuant to this chapter does not constitute gambling or the promotion of gambling or a lottery or raffle pursuant to Section 65 of the Constitution of Alabama of 1901. No prize or award shall exceed twelve thousand five hundred dollars ($12,500).









Title 6 - CIVIL PRACTICE.

Chapter 1 - GENERAL PROVISIONS.

Section 6-1-1 - Practice and procedure in certain courts not affected by repeal, etc., of prior statutes; rules of Supreme Court not affected by adoption of Code.

(a) Statutes in effect immediately prior to the adoption of this Code relating to practice and procedure in any court of this state in which the practice and procedure is not governed by the Alabama Rules of Civil Procedure shall not be repealed, altered, amended, modified, or otherwise affected by the adoption of this Code; provided, that this section shall not be construed to prevent the repeal, amendment, or modification of any such statutes by act of the Legislature or by rules promulgated by the Supreme Court of Alabama.

(b) The adoption of the 1975 Code of Alabama shall not repeal, alter, amend, or modify any rule governing civil procedure heretofore promulgated by the Supreme Court of Alabama.



Section 6-1-2 - Effect of rules of Supreme Court of Alabama.

Any provisions of this title regulating procedure shall apply only if the procedure is not governed by the Alabama Rules of Civil Procedure, the Alabama Rules of Appellate Procedure, or any other rule of practice and procedure as may be adopted by the Supreme Court of Alabama.



Section 6-1-3 - Rules for expedited civil actions under certain circumstances.

(a) The Supreme Court shall adopt guidelines to promote the prompt, efficient, and cost-effective resolution of civil actions. The guidelines shall: (1) apply to civil actions in circuit courts in which the amount in controversy, inclusive of all claims for damages of any kind, whether actual or exemplary, a penalty, attorney's fees, expenses, costs, interest, or any other type of damage of any kind, does not exceed fifty thousand dollars ($50,000); and (2) address the need for lowering discovery costs in these actions and the procedure for ensuring that these actions will be expedited in the civil justice system.

(b) The Supreme Court may not adopt guidelines under this section that conflict with any of the following state laws or procedures:

(1) Domestic relations and family law.

(2) Property law.

(3) Tax law.






Chapter 2 - LIMITATION OF ACTIONS.

Article 1 - General Provisions.

Section 6-2-1 - Applicability of chapter - Generally.

This chapter shall apply to and govern claims in all courts, and shall apply whether the claim upon which an action is commenced is based upon a debt or obligation of either legal or equitable nature.



Section 6-2-2 - Applicability of chapter - Exceptions.

(a) This chapter shall not affect Section 43-2-113 insofar as it relates to claims against the heir, legatee, or devisee.

(b) The limitations provided in this chapter do not apply to such actions as concern the trade of merchandise between merchants and merchants, or their agents and factors, while the accounts between them are current.

(c) The provisions of this chapter do not apply to actions to enforce the payment of bills, notes, or other evidences of debt issued or put in circulation as money.

(d) This chapter shall not apply to any liens to secure the payment of taxes or liens arising out of the signing of any bond by any public official.

(e) This chapter shall not apply to negotiable instruments which are governed by Sections 7-3-118 and 7-4-111.



Section 6-2-3 - Accrual of claim - Fraud.

In actions seeking relief on the ground of fraud where the statute has created a bar, the claim must not be considered as having accrued until the discovery by the aggrieved party of the fact constituting the fraud, after which he must have two years within which to prosecute his action.



Section 6-2-4 - Accrual of claim - Right of entry.

When a right of entry on lands accrues, the entry must be considered as having been made and the claim as having then accrued.



Section 6-2-5 - Right of entry not tolled.

The right of entry is not tolled by a descent cast.



Section 6-2-6 - Commencement of limitation - Principal against deputy or agent.

When an injury arises from the act or omission of a deputy or agent, the time for the limitation of an action by the principal against such deputy or agent does not commence to run until the liability of the principal for the act or omission of such deputy or agent is ascertained by an action of the party aggrieved against the principal.



Section 6-2-7 - Commencement of limitation - Where demand necessary for action.

When a right exists but a demand is necessary to entitle the party to an action against any officer, agent, or attorney, the limitation commences from the commission or omission of the act giving the right of action and not from the date of the demand.



Section 6-2-8 - Suspension of limitation - Disabilities.

(a) If anyone entitled to commence any of the actions enumerated in this chapter, to make an entry on land or enter a defense founded on the title to real property is, at the time the right accrues, below the age of 19 years, or insane, he or she shall have three years, or the period allowed by law for the commencement of an action if it be less than three years, after the termination of the disability to commence an action, make entry, or defend. No disability shall extend the period of limitations so as to allow an action to be commenced, entry made, or defense made after the lapse of 20 years from the time the claim or right accrued. Nothing in this section shall be interpreted as denying any imprisoned person the right to commence an action enumerated in this chapter and to make any proper appearances on his or her behalf in such actions.

(b) When both disabilities coexist at the time the claim accrued, the limitation does not attach until both are removed.

(c) A disability which did not exist when a claim accrued does not suspend the operation of the limitation unless the contrary is expressly provided.



Section 6-2-9 - Suspension of limitation - Claims against estates.

Where a claim against the estate of a decedent has been duly presented, the limitation for the commencement of an action thereon is suspended until the personal representative, heir, or devisee of such decedent shall, by notice in writing, dispute the validity of such claim in whole or in part.



Section 6-2-10 - Computation of time - Absence of person from state.

When any person is absent from the state during the period within which an action might have been commenced against him, the time of such absence must not be computed as a portion of the time necessary to create a bar under this chapter.



Section 6-2-11 - Computation of time - Nonmerchant mutual accounts.

When there are mutual accounts between persons who are not merchants, time must be computed from the date of the last item unless the account is liquidated and a balance struck.



Section 6-2-12 - Computation of time - Stays by injunction or statutory prohibition.

When the commencement of an action is stayed by injunction or statutory prohibition, the time of the continuance of the injunction or prohibition is not computed as a part of the limitation time.



Section 6-2-13 - Computation of time - Contracts during war.

When the United States is at war with a foreign country and either party to a contract is a subject or citizen thereof, the time of the continuance of the war is not computed as part of the time limited for the commencement of an action.



Section 6-2-14 - Computation of time - Granting of letters testamentary or administration.

The time between the death of a person and the grant of letters testamentary or of administration, not exceeding six months, is not to be taken as any part of the time limited for the commencement of actions by or against his executors or administrators.



Section 6-2-15 - Agreement or stipulation to limit time prescribed void; exception.

Except as may be otherwise provided by the Uniform Commercial Code, any agreement or stipulation, verbal or written, whereby the time for the commencement of any action is limited to a time less than that prescribed by law for the commencement of such action is void.



Section 6-2-16 - Sufficiency of partial payment or written promise to remove bar.

No act, promise, or acknowledgment is sufficient to remove the bar to an action created by the provisions of this chapter, nor is such evidence of a new and continuing contract, except a partial payment, made upon the contract by the party sought to be charged before the bar is complete or an unconditional promise in writing signed by the party to be charged thereby.



Section 6-2-17 - Effect of foreign statutes upon actions on contracts.

When the statute of limitations of another state or foreign country has created a bar to an action upon a contract made or act done in such state or country while the party sought to be charged thereby was a resident of such state or country, the bar thus created is effectual in this state against any action commenced thereon in the same manner it would have been in the state or country where the act was done or contract made.






Article 2 - Time Provisions.

Section 6-2-30 - Commencement of actions - Generally; actions for injuries resulting from exposure to asbestos.

(a) All civil actions must be commenced after the cause of action has accrued within the period prescribed in this article and not afterwards, unless otherwise specifically provided for in this code.

(b) A civil action for any injury to the person or rights of another resulting from exposure to asbestos, including asbestos-containing products, shall be deemed to accrue on the first date the injured party, through reasonable diligence, should have reason to discover the injury giving rise to such civil action. This subsection shall not apply to or affect in any way, actions referred to in Section 6-5-482.



Section 6-2-31 - Commencement of actions - No limitation.

(a) There is no limitation of the time within which the state may commence actions for the recovery of any of the land mentioned in Section 6-6-281.

(b) There is no limitation of the time within which a county or municipal corporation may commence an action for the recovery of its lands.



Section 6-2-32 - Commencement of actions - Twenty years.

Within 20 years, actions upon a judgment or decree of any court of this state, of the United States, or of any state or territory of the United States must be commenced.



Section 6-2-33 - Commencement of actions - Ten years.

The following actions must be commenced within 10 years:

(1) Actions founded upon any contract or writing under seal.

(2) Actions for the recovery of lands, tenements or hereditaments, or the possession thereof, except as otherwise provided in this article.

(3) Motions and other actions brought by or on behalf of the State of Alabama, a county, a municipality, or another political subdivision of the state against sheriffs, coroners, constables, and other public officers for nonfeasance, misfeasance, or malfeasance in office.



Section 6-2-34 - Commencement of actions - Six years.

The following must be commenced within six years:

(1) Actions for any trespass to person or liberty, such as false imprisonment or assault and battery;

(2) Actions for any trespass to real or personal property;

(3) Actions for the detention or conversion of personal property;

(4) Actions founded on promises in writing not under seal;

(5) Actions for the recovery of money upon a loan, upon a stated or liquidated account or for arrears of rent due upon a parol demise;

(6) Actions for the use and occupation of land;

(7) Motions and other actions against the sureties of any sheriff, coroner, constable, or any public officer and actions against the sureties of executors, administrators, or guardians for any nonfeasance, misfeasance, or malfeasance, whatsoever, of their principal, the time to be computed from the act done or omitted by their principal which fixes the liability of the surety;

(8) Motions and other actions against attorneys-at-law for failure to pay over money of their clients or for neglect or omission of duty; and

(9) Actions upon any simple contract or speciality not specifically enumerated in this section.



Section 6-2-35 - Commencement of actions - Five years.

The following must be commenced within five years:

(1) Where lands have been sold under a judgment of a court of competent jurisdiction, all actions founded on an equity of redemption existing in any person not a party to the proceedings who claims under the mortgagor or grantor in the deed of trust; and

(2) Except as otherwise specifically provided for, all actions by the state or any subdivision thereof for the recovery of amounts claimed for licenses, other than business licenses defined in Section 11-51-90.1, municipal or county franchise taxes, or other taxes.



Section 6-2-36 - Commencement of actions - Four years.

Within four years, all actions or motions against any surety to any writ of error, appeal, replevy, or forthcoming bond executed in any case in any of the courts of the United States or of any other state or country except this state must be commenced.



Section 6-2-37 - Commencement of actions - Three years.

The following must be commenced within three years:

(1) Actions to recover money due by open or unliquidated account, the time to be computed from the date of the last item of the account or from the time when, by contract or usage, the account is due; and

(2) Proceedings in any court of this state to disbar any attorney authorized to practice law in this state.



Section 6-2-38 - Commencement of actions - Two years.

(a) An action by a representative to recover damages for wrongful act, omission, or negligence causing the death of the decedent under Sections 6-5-391 and 6-5-410 must be commenced within two years from the death.

(b) All actions by common carriers of property subject to Chapter 3 of Title 37 for recovery of their charges, or any part thereof, shall be begun within two years from the time the cause of action accrues and not after.

(c) For recovery of charges, action shall be begun against common carriers of property by motor vehicles subject to this article within two years from the time the cause of action accrues and not after, except as provided in subsection (d) of this section; provided, that if claim for the overcharge has been presented in writing to the carrier within the two-year period of limitation, said period shall be extended to include six months from the time notice in writing is given by the carrier to the claimant of disallowance of the claim, or any part or parts thereof, specified in the notice.

(d) If on or before the expiration of the two-year period of limitation in subsection (c) of this section, a common carrier by motor vehicle subject to Chapter 3 of Title 37 begins action under subsection (c) of this section for recovery of charges in respect of the same transportation service or, without beginning action, collects charges in respect of that service, said period of limitation shall be extended to include 90 days from the time such action is begun or such charges are collected by the carrier.

(e) The cause of action in respect of a shipment of property shall, for the purpose of subsections (b) through (f) of this section, be deemed to accrue upon delivery or tender of delivery thereof by the carrier and not after.

(f) The term "overcharges" as used in subsections (b) through (e) of this section shall mean charges for transportation services in excess of those applicable thereto under the tariffs lawfully on file with the Public Service Commission.

(g) Any action brought under Section 25-5-11(b) must be brought within two years of such injury or death.

(h) All actions for malicious prosecution must be brought within two years.

(i) All actions for seduction must be brought within two years.

(j) All actions qui tam or for a penalty given by statute to the party aggrieved, unless the statute imposing it prescribes a different limitation, must be brought within two years.

(k) All actions of libel or slander must be brought within two years.

(l) All actions for any injury to the person or rights of another not arising from contract and not specifically enumerated in this section must be brought within two years.

(m) All actions for the recovery of wages, overtime, damages, fees, or penalties accruing under laws respecting the payment of wages, overtime, damages, fees, and penalties must be brought within two years.

(n) All actions commenced to recover damages for injury to the person or property of another wherein a principal or master is sought to be held liable for the act or conduct of his agent, servant, or employee under the doctrine of respondeat superior must be brought within two years.

(o) All actions commenced under Section 6-5-411 to recover damages for injury or damage to property of a decedent must be brought within two years.

(p) If any action is commenced before the time limited has expired, judgment is entered for the plaintiff and such judgment is arrested or reversed on appeal, the plaintiff or his legal representative may commence an action again within one year from the reversal or arrest of such judgment though the period limited may in the meantime have expired; and in like manner, if more than one judgment is arrested or reversed, an action may be recommenced within one year.



Section 6-2-40 - Commencement of actions - Six months.

No action shall be commenced to test the validity of any election held by any municipality of this state for the purpose of issuing bonds or levying taxes, nor to attack the issuance of bonds pursuant to such election, unless commenced within six months from the date of declaring the result of said election.



Section 6-2-41 - Limitations on claims to charge real estate with debts and obligations of decedent.

(a) The real estate of persons dying testate or intestate shall, as against the rights of mortgagees or purchasers for value from the heirs or devisees, be forever discharged from the payment of all legal and equitable debts and obligations unless the persons, including minors and insane persons, owning such debts or benefited by said obligations shall within the time allowed by law, but in no event more than two years from the death of the deceased, file in the probate court of the county where said property is located a verified claim showing the nature and amount of said debts and obligations.

(b) Wherever there has been no executor or administrator appointed, then the person owning said debt or benefited by said obligation must, within three months after filing said claim, cause letters testamentary or of administration to be issued and proceed to subject said land to said debts or obligations.

(c) This section shall not apply to any lien which is expressly created or reserved in any conveyance which may be duly recorded in the probate court or probate office in the county in which the land is situated so as to give notice of said conveyance, nor to any judgments recorded as authorized.









Chapter 3 - VENUE.

Article 1 - General Provisions.

Section 6-3-1 - Agreements contrary to article void.

Any agreement or stipulation, verbal or written, whereby the venue prescribed in this article is proposed to be altered or changed so that actions may be commenced contrary to the provisions of this article, is void.



Section 6-3-2 - Venue of actions - Against individuals.

(a) In proceedings of a legal nature against individuals:

(1) All actions for the recovery of land, of the possession thereof, or for a trespass thereto must be commenced in the county where the land or a material part thereof lies.

(2) All actions on contracts, except as may be otherwise provided, must be commenced in the county in which the defendant or one of the defendants resides if such defendant has within the state a permanent residence.

(3) All other personal actions, if the defendant or one of the defendants has within the state a permanent residence, may be commenced in the county of such residence or in the county in which the act or omission complained of may have been done or may have occurred.

(b) In proceedings of an equitable nature against individuals:

(1) All actions where real estate is the subject matter of the action, whether it is the exclusive subject matter of the action or not, must be commenced in the county where the same or a material portion thereof is situated.

(2) If the action is to enjoin proceedings on judgments in other courts, it may be commenced in the county in which such proceedings are pending or judgment entered.

(3) Except as may be otherwise provided, actions must be commenced in the county in which the defendant or a material defendant resides.

(4) In the case of nonresidents, actions must be commenced in the county where the subject of the action or any portion of the same was when the claim arose or the act on which the action is founded was to be performed.



Section 6-3-3 - Venue of actions - Work or labor done or breaches of easement or right-of-way contracts.

In all actions for work and labor done or breaches of contracts or covenants as to easements or rights-of-way, the action may be commenced in the county in which the work was done or in which the land is situated as to which the easement or right-of-way was granted.



Section 6-3-4 - Venue of actions - Against unincorporated groups issuing insurance policies.

All unincorporated organizations or associations of every kind that issue policies or certificates of insurance of any kind to their members shall be subject to a civil action in any county where they do business or issue such policies or certificates, and the summons may be executed upon them by serving a copy of the summons and complaint upon any officer of such organization or association.



Section 6-3-5 - Venue of actions - Insurance policies.

Repealed by Act 99-249, §2, effective July 24, 1999.



Section 6-3-6 - Venue of actions - Against unincorporated organization or association.

Action against an unincorporated organization or association may be commenced in any county where such organization or association does business or has in existence a branch or local organization.



Section 6-3-7 - Venue of actions - Against foreign and domestic corporations.

(a) All civil actions against corporations may be brought in any of the following counties:

(1) In the county in which a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part of real property that is the subject of the action is situated; or

(2) In the county of the corporation's principal office in this state; or

(3) In the county in which the plaintiff resided, or if the plaintiff is an entity other than an individual, where the plaintiff had its principal office in this state, at the time of the accrual of the cause of action, if such corporation does business by agent in the county of the plaintiff's residence; or

(4) If subdivisions (1), (2), or (3) do not apply, in any county in which the corporation was doing business by agent at the time of the accrual of the cause of action.

(b) The residence of only any properly joined named class representative or representatives may be considered in determining proper venue in a class action. The residency of any putative or actual member of a class other than a named representative shall not be considered in determining proper venue for a class action.

(c) Anything to the contrary in Rule 82(c) of the Alabama Rules of Civil Procedure notwithstanding, in any action against a corporation, venue must be proper as to each and every named plaintiff joined in the action, unless the plaintiffs shall establish that they assert any right to relief jointly, severally, or arising out of the same transaction or occurrence and that the existence of a substantial number of questions of law or material fact common to all those persons not only will arise in the action, but also: (1) that such questions will predominate over individualized questions pertaining to each plaintiff; (2) the action can be maintained more efficiently and economically for all parties than if prosecuted separately; and (3) that the interest of justice supports the joinder of the parties as plaintiffs in one action. If venue is improper for any plaintiff joined in the action, then the claim of any such plaintiff shall be severed and transferred to a court where venue is proper. In the event severance and transfer is mandated and venue is appropriate in more than one court, a defendant sued alone or multiple defendants, by unanimous agreement, shall have the right to select such other court to which the action shall be transferred and, where there are multiple defendants who are unable to agree upon a transferee court, the court in which the action was originally filed may transfer the action to any such other court. Transfer of the action and notice thereof shall be in accord with Section 6-3-22.

(d) Notwithstanding Section 6-3-10, or any local laws relating to venue, in any county having two courthouses, the divisions shall be treated as two separate judicial districts for purposes of venue and for purposes of any change or transfer of venue, unless the jury venire is drawn from throughout the entire county.



Section 6-3-8 - Venue of actions - Breach of official bond.

(a) At the election of the Attorney General, all actions of summary proceedings by or for the use of the state founded on breach of the official bond of a state officer or a former state officer, of a tax collector or former tax collector, of a judge of probate or former judge of probate, of a tax assessor or former tax assessor, or clerk of the circuit court or former clerk of the circuit court may be commenced in the circuit court of Montgomery County or in a court of the county in which any one of the obligors in such bond may reside.

(b) An action on the official bond executed by a sheriff or any deputy sheriff may be commenced only in the county of residence of the principal or in the county in which he resided at the time of the execution of the same; provided, that if the act complained of was committed in some county other than the county in which he resided, then such action may be commenced in the county where such act was committed.



Section 6-3-9 - Venue of actions - Where prison system involved.

All actions where the prison system or the state on account of the prison system is interested must be commenced in Montgomery County in any court having jurisdiction of the amount involved, except actions to condemn property under Section 18-1A-271, which must be commenced in the county where the property sought to be condemned is located. And if, on the trial of any case in any county, it is suggested by the Board of Corrections or is otherwise shown that the state is interested on account of the prison system, such case must be transferred to the proper court of Montgomery County. All actions commenced under this section must be commenced in the name of the state.



Section 6-3-10 - Local laws in counties having two courthouses unaffected.

In all counties having two courthouses, the provisions of this chapter shall not affect any local laws relating to venue in force at the adoption of this Code.



Section 6-3-11 - Venue of actions - Against counties or municipalities.

The venue for all civil actions for damages for personal injury, death, or property damage filed against a county or against a municipality shall be in the county or in the county within which the municipality is located or in the county in which the act or omission complained of occurred.






Article 2 - Change and Transfer.

Section 6-3-20 - One change for cause permitted on motion of a party.

Either party to a civil action may move the court to change the venue at any time before final trial, making affidavit that for causes set forth, he cannot have a fair and impartial trial in the county where the action is pending. The court may direct a change to the nearest county free from proper objection by either party, to be determined by affidavits and, whenever it will best secure the ends of justice, it may require the applicant to give bond and security for costs. The same party can have the venue changed but once.



Section 6-3-21 - Transfer of venue.

A defendant in a civil action may move for a transfer of venue as provided in the Alabama Rules of Civil Procedure.



Section 6-3-21.1 - Change or transfer of venue for convenience of parties and witnesses or in interest of justice.

(a) With respect to civil actions filed in an appropriate venue, any court of general jurisdiction shall, for the convenience of parties and witnesses, or in the interest of justice, transfer any civil action or any claim in any civil action to any court of general jurisdiction in which the action might have been properly filed and the case shall proceed as though originally filed therein. Provided, however, this section shall not apply to cases subject to Section 30-3-5.

(b) The right of a party to move for a change or transfer of venue pursuant to this statute is cumulative and in addition to the rights of a party to move for a change or transfer of venue pursuant to Section 6-3-20, Section 6-3-21, or Alabama Rules of Civil Procedure.



Section 6-3-22 - Certification and delivery of docket sheet and other papers upon change or transfer; notice of change or transfer; time for answer.

When a change or transfer of venue has been ordered pursuant to Section 6-3-20 or Section 6-3-21, the clerk of the court shall make a copy of the docket sheet in the action and shall certify under the seal of the court that the same is a true copy. The clerk shall envelope and securely seal the copy of the docket sheet, together with the orders, pleadings, motions, or other papers in the action, shall write his name across the seal and shall certify on the back of the envelope that the enclosed papers, numbered from 1 - __, include all the orders, pleadings, motions, or other papers in the action, naming it; and such signatures and certificates must be received as true until the contrary is shown. The clerk may deliver this package in person or send it by registered or certified mail, return receipt requested, to the clerk of the court to which such action has been changed or transferred, and, if not mutilated or defaced, it must be presumed to be as it came from the hands of the clerk of the court from which the action is changed or transferred. The clerk of the court to which such action has been changed or transferred shall cause notice of such change or transfer to be served on all parties of record as provided in the Alabama Rules of Civil Procedure. The time for answer by any defending party shall be governed by and shall be computed in accordance with the Alabama Rules of Civil Procedure; except, that said time period shall commence to run from the service of notice of change or transfer.









Chapter 4 - PROCESS.

Article 1 - General Provisions.

Section 6-4-1 - Time for execution and return.

All original and mesne process, notices, citations and motions or actions in the nature of scire facias shall be executed instanter and, unless otherwise provided by law, shall be returned immediately upon the execution thereof by the officer executing the same; and all executions and venditioni exponas issuing from a court shall be made returnable 90 days after the issue thereof.



Section 6-4-2 - Execution - Adjoining county or any part of state.

When the summons, subpoena, or other process issues to the sheriff of the county in which the defendant or person against whom the subpoena or other process is directed resides, he may execute it in an adjoining county if such parties are there found, or he may pursue them and execute it in any part of the state.



Section 6-4-3 - Execution - Coroner or special coroner.

(a) When the office of sheriff is vacant and until his successor is qualified, when the sheriff is imprisoned or in cases in which the sheriff is a party, is interested or otherwise is incompetent to act, the summons must be directed to and executed by the coroner if such interest or cause appears on the face of the proceedings; and if such interest or cause does not appear on the face of the proceedings, the coroner must execute the summons, though directed to the sheriff, if the judge of probate, on proper showing by affidavit, directs the execution thereof by the coroner.

(b) When, in such cases, the coroner has not qualified or the office is vacant or when the coroner is absent from the county having no deputy therein, when the coroner is imprisoned or when he is a party to or interested in the action, the summons must be directed to and executed by a special coroner, to be appointed by the judge of probate.



Section 6-4-4 - Commencement of action on Sunday.

Whenever the plaintiff shall make an affidavit that he is informed and believes that the defendant is about to abscond or to remove out of the state, or is about to secrete himself so that service cannot be had upon him on the following day, he shall be allowed to file his complaint in any of the courts of this state on Sunday. Upon the filing thereof, a summons shall immediately issue and be served by the sheriff upon the defendant on the same day of its issuance, and if he cannot be found on that day, then it shall be served as any other summons and complaint.






Article 2 - Service.

Section 6-4-20 - Method generally.

Service of process, unless otherwise provided by law, shall be made as provided in the Alabama Rules of Civil Procedure.



Section 6-4-21 - Where no other provision for service of nonresident minors or insane persons.

Should there be no other provision by law or rule for service upon nonresident minors or insane persons and proof is made before the clerk, register, or judge of the court in which the proceeding is pending, he may direct in writing the mode of service or may appoint in writing a guardian ad litem for such person without service.



Section 6-4-22 - Deposit of money for postage and registration.

In all cases where service is to be made by publication or registered or certified mail, a sufficient sum of money must be deposited in advance with the clerk or judge to cover the expenses of such publication or the postage and registration fee, as the case may be.









Chapter 5 - ACTIONS.

Article 1 - Actions by the State.

Section 6-5-1 - Right to commence actions - Generally.

(a) The state may commence an action in its own name and is entitled to all remedies provided for the enforcement of rights between individuals without giving bond or security or causing an affidavit to be made, though the same may be required as if the action were between private citizens.

(b) The district attorney of the circuit in which an action by the state is pending must attend to the same on the part of the state, and the Governor of the state may employ assistant counsel if he deems it necessary. The written direction of the Governor to the attorney of record is sufficient authority for commencing such an action, and the trial judge may determine the amount of compensation. If unsuccessful, the state is liable for costs as individual parties are.

(c) Actions commenced by the state are to be governed by the same rules as in actions between individuals.



Section 6-5-2 - Right to commence actions - In foreign jurisdictions.

The Governor may, whenever the interests of the state may require, order and direct actions to be commenced in the name of the state in any foreign jurisdiction for the recovery of any moneys due or owing to the state or upon any claim or demand on which the state is entitled to commence an action; and, for the prosecution of such actions, he may employ counsel and may, for such sum as is necessary to pay the costs or expenses thereof, order the Comptroller to draw a warrant on the Treasury.



Section 6-5-3 - Right to commence actions - By successor of public officer.

When any public officer shall die or in any way go out of office, all actions which shall or would have accrued to him in his official capacity may be commenced by his successor.



Section 6-5-4 - Recovery of public moneys, funds or property.

(a) The Governor may cause actions to be commenced for the recovery of any public moneys, funds, or property of the state or of any county which have been lost by the neglect or default of any public officer, which have been wrongfully expended or disbursed by such officer, which have been wrongfully used by such officer, or which have been wrongfully received from him.

(b) In the event any public officer or agent of the state or any depositary or custodian of public funds or moneys has wrongfully used such funds or moneys, actions for the recovery thereof may be commenced before any court having jurisdiction of the subject matter; and it shall not be ground of objection to such an action that either, any, or all of the parties defendant do not reside within the county or within the district in which such action is commenced.

(c) Such action may be commenced in any court of competent jurisdiction; and such officer or agent, such depositary or custodian and the sureties on his official bond, or any one or more of them, may be joined as parties defendant; and any person who has wrongfully received such moneys or funds from such officer, agent, depositary, or custodian may also be joined as a party defendant.

(d) In aid of such an action and on application of the Governor, the Attorney General, district attorney, or attorney employed in the prosecution of such action showing just and legal cause, the court having jurisdiction shall direct the issue of writs of attachment, garnishment, seizure, ne exeat, or of any other proper writ or process which may be deemed necessary for the security of the state or to make effective the judgment in such action if it should be entered in favor of the state; and bond and security shall not be required of the state upon or for the issue of any such writ or process.

(e) Such writs may be levied on any and all property, real or personal, rights, or credits in which the party against whom the same may issue has any estate or any interest, legal or equitable, subject to the payment of the debt or demand preferred in such action and upon any and all property, real or personal, rights or credits which may have been conveyed, assigned, or transferred in fraud of creditors. The levy of such writ creates a lien from the day it is made. All property levied on may be replevied in the mode provided by law for the replevy of property on which an attachment is levied; and, if the property, or any part thereof, is not forthcoming to answer the judgment of the court, the replevin bond shall have the force and effect of a judgment for such sum as the court may order on motion, after notice to the obligors, any one or more of them, or their personal representatives if any one or more of them should be dead.

(f) The court shall have full power to make any and all such orders in reference to any other action which may be pending on the same claim or demand against any one or more of the defendants as justice may require, and the court may enter a final judgment against all of the defendants jointly or against them severally as the ends of justice may seem to require; and, for the making of all necessary orders or judgments in such an action, the court shall be deemed open at all times.

(g) If in the progress of such an action any matter of fact arises or any issue is presented which is properly triable by jury at any time within 10 days after such matter of fact or issue is shown by the pleadings, a trial by jury may be claimed by filing a written demand therefor. Such demand being filed, the court must order a jury to be summoned and impaneled at such time as it may appoint for the trial and determination of such matter of fact or issue, which trial shall in all respects be conducted as trials by jury are conducted in other civil cases. The verdict of the jury shall have the force and effect of other verdicts; and, for good cause, the court may set the verdict aside and order a new trial. If within the 10-day period a trial by jury is not claimed, the right thereto is waived; but the court may, in its discretion, order and direct such trial notwithstanding such waiver.






Article 2 - Actions Against Counties.

Section 6-5-20 - Presentment of claim to county commission.

(a) An action must not be commenced against a county until the claim has been presented to the county commission, disallowed or reduced by the commission and the reduction refused by the claimant.

(b) The failure or refusal of such a county commission to enter upon its minutes the disallowance or reduction of the claim for 90 days is a disallowance.

(c) Proof of the fact of presentation of such claim to such county commission may be made by parol evidence.






Article 3 - Actions on Official Bonds.

Section 6-5-30 - Right of aggrieved person to commence action.

For any breach of an official bond or undertaking of any officer of this state, executor, administrator, or guardian or of any bond or undertaking given in an official capacity to the state or any officer thereof, the person aggrieved may commence an action in his own name, assigning the appropriate breach.



Section 6-5-31 - Assignment of breaches on penal bonds or other writings.

In actions upon penal bonds or other writings for the nonperformance of any covenant or agreement contained therein, the plaintiff may assign such breaches as he may deem proper, and verdict and judgment may be entered for the plaintiff for such of the breaches as he may prove. Default judgments may be entered in accordance with and as appropriate under the Alabama Rules of Civil Procedure, but in no case shall the judgment exceed the principal and interest due on the instrument.






Article 4 - Actions for Statutory Penalties.

Section 6-5-50 - Who may commence.

When a penalty is imposed by a statute which does not provide a mode for the recovery, any citizen may commence an action for the same on behalf of himself and the county in which the penalty is incurred.






Article 5 - Trusts, Combines, or Monopolies.

Section 6-5-60 - By whom and against whom action may be commenced; venue.

(a) Any person, firm, or corporation injured or damaged by an unlawful trust, combine, or monopoly, or its effect, direct or indirect, may, in each instance of such injury or damage, recover the sum of $500 and all actual damages from any person, firm, or corporation creating, operating, aiding, or abetting such trust, combine, or monopoly and may commence the action therefor against any one or more of the parties to the trust, combine, or monopoly, or their attorneys, officers, or agents, who aid or abet such trust, combine, or monopoly. All such actions may be prosecuted to final judgment against any one or more of the defendants thereto, notwithstanding there may be a dismissal, acquittal, verdict, or judgment in favor of one or more of the defendants.

(b) Actions under this section may be commenced in any county where the trust, combine, or monopoly was formed or where it exists or is carried on, promoted, operated, practiced, employed, used, or enjoyed, or in any county in which either of the defendants may have a domicile or where an officer or agent of any defendant corporation may be found.






Article 6 - Illegal Liquor and Drug Sales; Penalties.

Section 6-5-70 - Furnishing liquor to minors.

Either parent of a minor, guardian, or a person standing in loco parentis to the minor having neither father nor mother shall have a right of action against any person who unlawfully sells or furnishes spirituous liquors to such minor and may recover such damages as the jury may assess, provided the person selling or furnishing liquor to the minor had knowledge of or was chargeable with notice or knowledge of such minority. Only one action may be commenced for each offense under this section.



Section 6-5-71 - Right of action of wife, child, parent, or other person for injury in consequence of illegal sale or disposition of liquor or beverages.

(a) Every wife, child, parent, or other person who shall be injured in person, property, or means of support by any intoxicated person or in consequence of the intoxication of any person shall have a right of action against any person who shall, by selling, giving, or otherwise disposing of to another, contrary to the provisions of law, any liquors or beverages, cause the intoxication of such person for all damages actually sustained, as well as exemplary damages.

(b) Upon the death of any party, the action or right of action will survive to or against his executor or administrator.

(c) The party injured, or his legal representative, may commence a joint or separate action against the person intoxicated or the person who furnished the liquor, and all such claims shall be by civil action in any court having jurisdiction thereof.



Section 6-5-72 - Liability of person for injury to third party in consequence of selling or furnishing controlled substance to minor.

(a) A person who unlawfully sells, furnishes, or gives a controlled substance as defined in Section 20-2-2 to a minor may be liable for injury or damage or both suffered by a third person caused by or resulting from the use of the controlled substance by the minor, if the sale, furnishing, or giving of the controlled substance is the proximate cause of the injury or damage.

(b) A third person who is injured or damaged or both, under subsection (a) shall have a cause of action against the person selling, furnishing, or giving the controlled substance to the minor.

(c) Conviction under any criminal law relating to the unlawful sale, furnishing, or giving of a controlled substance shall conclusively establish an unlawful sale, furnishing, or giving of a controlled substance under this section.

(d) Upon the death of a party, the cause of action or right to the cause of action shall survive to the estate of the party.






Article 7 - Actions Against Estate for Trespass, Waste, etc.

Section 6-5-90 - Right of action against executor or administrator.

Any person or his personal representatives may commence an action against the executor or administrator of any testator or intestate who in his lifetime has wasted, destroyed, taken, carried away, or converted to his own use the goods or chattels of any such person or committed any trespass on the real estate of such person.






Article 8 - Fraud, Misrepresentation, and Deceit.

Section 6-5-100 - Fraud - Right of action generally.

Fraud by one, accompanied with damage to the party defrauded, in all cases gives a right of action.



Section 6-5-101 - Fraud - Misrepresentations of material facts.

Misrepresentations of a material fact made willfully to deceive, or recklessly without knowledge, and acted on by the opposite party, or if made by mistake and innocently and acted on by the opposite party, constitute legal fraud.



Section 6-5-102 - Suppression of material facts.

Suppression of a material fact which the party is under an obligation to communicate constitutes fraud. The obligation to communicate may arise from the confidential relations of the parties or from the particular circumstances of the case.



Section 6-5-103 - Deceit - Right of action generally.

Willful misrepresentation of a material fact made to induce another to act, and upon which he does act to his injury, will give a right of action. Mere concealment of such a fact, unless done in such a manner as to deceive and mislead, will not support an action. In all cases of deceit, knowledge of a falsehood constitutes an essential element. A fraudulent or reckless representation of facts as true, which the party may not know to be false, if intended to deceive, is equivalent to a knowledge of the falsehood.



Section 6-5-104 - Deceit - Fraudulent deceit.

(a) One who willfully deceives another with intent to induce him to alter his position to his injury or risk is liable for any damage which he thereby suffers.

(b) A deceit within the meaning of this section is either:

(1) The suggestion as a fact of that which is not true by one who does not believe it to be true;

(2) The assertion as a fact of that which is not true by one who has no reasonable ground for believing it to be true;

(3) The suppression of a fact by one who is bound to disclose it or who gives information of other facts which are likely to mislead for want of communication of that fact; or

(4) A promise made without any intention of performing it.






Article 9 - Nuisances.

Division 1 - General Provisions.

Section 6-5-120 - Defined.

A "nuisance" is anything that works hurt, inconvenience, or damage to another. The fact that the act done may otherwise be lawful does not keep it from being a nuisance. The inconvenience complained of must not be fanciful or such as would affect only one of a fastidious taste, but it should be such as would affect an ordinary reasonable man.



Section 6-5-121 - Distinction between public and private nuisances; right of action generally.

Nuisances are either public or private. A public nuisance is one which damages all persons who come within the sphere of its operation, though it may vary in its effects on individuals. A private nuisance is one limited in its injurious effects to one or a few individuals. Generally, a public nuisance gives no right of action to any individual, but must be abated by a process instituted in the name of the state. A private nuisance gives a right of action to the person injured.



Section 6-5-122 - Public nuisances - Abatement or enjoining by municipalities.

All municipalities in the State of Alabama may commence an action in the name of the city to abate or enjoin any public nuisance injurious to the health, morals, comfort, or welfare of the community or any portion thereof.



Section 6-5-123 - Public nuisances - Special damage to individual.

If a public nuisance causes a special damage to an individual in which the public does not participate, such special damage gives a right of action.



Section 6-5-124 - Right of action for private nuisance.

A private nuisance may injure either the person or property, or both, and in either case a right of action accrues.



Section 6-5-125 - Injunction before completion.

Where the consequences of a nuisance about to be erected or commenced will be irreparable in damages and such consequences are not merely possible but to a reasonable degree certain, a court may interfere to arrest a nuisance before it is completed.



Section 6-5-126 - Rights and responsibilities of alienees for continuance.

The alienee of a person owning the property injured may commence an action for a continuance of the nuisance, and the alienee of the property causing the nuisance is responsible for a continuance of the same. In the latter case, there must be a request to abate before an action is commenced.



Section 6-5-127 - Nuisance exceptions; right of action for pollution of waters, etc.; relation to municipal ordinances.

(a) No agricultural, manufacturing, or other industrial plant or establishment, farming operation facility, or any racetrack for automobiles or motorcycles, or both, operated in conjunction with a museum that is owned by a nonprofit organization and has a building and collection on display which together have a minimum value of at least one million dollars ($1,000,000), or any of its appurtenances or the operation thereof shall be or become a nuisance, private or public, by any changed conditions in and about the locality thereof after the same has been in operation for more than one year during which such plant, facility, establishment, farming operation facility, or racetrack, its appurtenances or the operation thereof has not been found by a court of competent jurisdiction to be a nuisance; provided, that the provisions of this subsection shall not apply whenever a nuisance results from the negligent or improper operation of any such plant, establishment, farming operation facility, or racetrack, or any of its appurtenances.

(b) The provisions of subsection (a) shall not affect or defeat the right of any person, firm, or corporation to recover damages for any injuries or damage sustained by them on account of any pollution of, or change in the condition of, the waters of any stream or on account of any overflow of the lands of any person, firm, or corporation.

(c) Any and all ordinances heretofore or hereafter adopted by any municipal corporation in which such plant, establishment, farming operation facility, or racetrack is located, which purports to make the operation of any such plant, establishment, farming operation facility, or racetrack, or its appurtenances a nuisance or providing for an abatement thereof as a nuisance in the circumstances set forth in this section are, and shall be, null and void; provided, that the provisions of this subsection shall not apply whenever a nuisance results from the negligent or improper operation of any such plant, establishment, farming operation facility, or racetrack, or any of its appurtenances.

(d) This section shall not be construed to invalidate any contracts heretofore made, but, insofar as contracts are concerned, is only applicable to contracts and agreements to be made in the future.






Division 2 - Lewdness, Assignation, or Prostitution.

Section 6-5-140 - Definitions.

For the purposes of this division, the following terms shall have the meanings respectively ascribed to them by this section:

(1) PLACE. Any building, erection, or place, any separate part or portion thereof or the ground itself.

(2) PERSON. Any individual, corporation, association, partnership, trustee, lessee, agent, or assignee.

(3) NUISANCE. Any place in or upon which lewdness, assignation, or prostitution is conducted, permitted, continued, or exists and the personal property and contents used in conducting or maintaining any such place for any such purpose.



Section 6-5-141 - Who deemed guilty of maintaining nuisance.

Any person who shall use, occupy, establish, or conduct a nuisance, as defined in Section 6-5-140, or aid or abet therein, and the owner, agent, or lessee of any interest in any such nuisance, together with the person employed in or in control of any such nuisance by any such owner, agent, or lessee shall for the purpose of this division be guilty of maintaining a nuisance and shall be enjoined as provided in this division.



Section 6-5-142 - By whom action to abate and perpetually enjoin nuisance commenced.

Whenever a nuisance exists, the Attorney General of the state, the district attorney or assistant district attorney, or any citizen or citizens may commence an action in the name of the State of Alabama, upon the relation of such Attorney General or such other officer or person to abate such nuisance and to enjoin perpetually the person or persons maintaining the same from further maintenance thereof.



Section 6-5-143 - Venue; filing of complaint; application for preliminary injunction.

(a) Such action shall be commenced in the circuit court of the county in which the property is located.

(b) At or before the commencement of the action, a verified copy of the complaint alleging the facts constituting the nuisance shall be filed in the office of the probate judge of the county, together with a notice of the pendency of the action, containing the name of the court, the names of the parties, the object of the action, and a brief description of the property affected thereby. The probate judge shall be paid the usual fee for recording such lis pendens and shall immediately record such notice.

(c) After the filing of the complaint, application for a preliminary injunction may be made to the circuit court, a judge thereof or any judge authorized by the laws of the state to make an order for a preliminary injunction, who shall grant a hearing thereon within 10 days thereafter.



Section 6-5-144 - Bond for preliminary injunction or temporary restraining order prior to hearing.

No preliminary injunction or temporary restraining order shall be issued before hearing in any action commenced by a citizen or citizens under the provisions of this division unless such citizen or citizens have made bond in such sum as may be fixed by the judge to whom the application for such injunction or restraining order is made, such bond to be approved by the register or clerk of the circuit court of the county in which the proceeding is filed and to be payable and conditioned as provided by the Alabama Rules of Civil Procedure.



Section 6-5-145 - Issuance and return of temporary restraining order; return of inventory; contempt for violation of restraining order.

(a) Where such application for a preliminary injunction has been made, the court or judge thereof may, on the application of the plaintiff, issue an ex parte temporary restraining order, restraining the defendants and all other persons from the moving, or in any manner interfering with, the personal property and contents of the place where such nuisance is alleged to exist until the decision of the court or judge granting or refusing such preliminary injunction and until the further order of the court thereon.

(b) The restraining order may be served by handing to and leaving a copy of said order with any person in charge of said place or residing therein or by posting a copy thereof in a conspicuous place at, or upon one or more of the principal doors or entrances to such places, or the judge may order it served on the parties defendant.

(c) The officer serving such restraining order shall forthwith make and return into the court an inventory of the personal property and contents situated in and used in conducting and maintaining such nuisance.

(d) Any violation of such restraining order shall be a contempt of court; and, where such order is so posted, mutilation or removal thereof while the same remains in force shall be a contempt of court.



Section 6-5-146 - Service of complaint on and answer by defendants; granting of preliminary injunction.

(a) A copy of the complaint, together with a notice of the time and place of the hearing of the application for a preliminary injunction, shall be served upon the defendants at least five days before such hearing. If the hearing shall then be continued at the instance of any defendant, the temporary writ as petitioned for shall be granted as a matter of course.

(b) Each defendant so notified shall serve upon the plaintiff or the attorney filing the complaint a verified answer on or before the date fixed in said notice for said hearing, and such answer shall be filed with the register or clerk of the court wherein such case is triable, but the court or judge may allow additional time for answering, providing such extension of time shall not prevent the issuing of said temporary writ as petitioned for.



Section 6-5-147 - Closing place pending final decision - Order.

(a) If on the hearing for a preliminary injunction it shall appear that the person owning, in control, or in charge of the nuisance so enjoined has received five days' notice of the hearing, then, unless such person shall show to the satisfaction of the court or judge that the nuisance complained of has been abated, the court or judge shall issue an order closing the place against its use for any purpose until final decision shall be entered on the application for a permanent injunction.

(b) Such order shall also continue in effect for such further period the temporary restraining order provided in Section 6-5-145 if already issued or, if not issued, shall include such an order restraining for such period the removal or interference with the personal property and contents located thereat or therein as provided, and such restraining order shall be served and the inventory of such property shall be made and filed as provided in such section.



Section 6-5-149 - Precedence of action over other cases; evidence; dismissal of action; continuance; costs; judgment.

(a) The action, when commenced, shall have precedence over all other cases except injunctions.

(b) In such action, evidence of the general reputation of the place or any admission or finding of guilt of any person under the original laws against prostitution, lewdness, or assignation at any such place shall be admissible for the purpose of proving the existence of said nuisance and shall be prima facie evidence of such nuisance, of knowledge of and acquiescence and participation therein on the part of the person, or persons, charged with maintaining such nuisance.

(c) If the complaint is filed for the state by a citizen of the county, it shall not be dismissed except upon a sworn statement of the plaintiff or his personal representative or agent, and his attorney or of the officer filing the complaint, setting forth the reasons why the action should be dismissed and the dismissal be approved by the attorney filing the complaint in writing or in open court. If the court or judge is of the opinion that the action ought not be dismissed, he may direct the district attorney to prosecute such action to judgment at the expense of the county, and if the action is continued more than once, any person who is a citizen of the county, the Attorney General, the district attorney may be substituted for the plaintiff and prosecute said action to judgment.

(d) If the action is commenced by a person who is a citizen of the county and the court finds that there were no reasonable grounds or cause for said action, the costs may be taxed against such person.

(e) If the existence of the nuisance is established upon the trial, a judgment shall be entered which shall perpetually enjoin the defendants and any other person or persons from further maintaining the nuisance at the place complained of and the defendants from maintaining such nuisance elsewhere in the county.



Section 6-5-148 - Closing place pending final decision - Release of property on bond.

The owner or owners of any real property or personal property closed or restrained, or to be closed or restrained, may appear at any time between the filing of the complaint and the hearing of the application for a permanent injunction, and, upon payment of all costs incurred and upon the filing of a bond payable to the state by the owner of the real property, with sureties or a surety company to be approved by the register or clerk in the full value of the property to be ascertained by the court or the judge, conditioned that such owner or owners will immediately abate the nuisance and prevent the same from being established or kept until the decision of the court or judge shall have been entered on the application for a permanent injunction, then, in that case, the court or judge, if satisfied of the good faith of the owner of the real property and of innocence on the part of any owner of the personal property of any knowledge of the use of such personal property as a nuisance and that with reasonable care and diligence such owner could not have known thereof, shall deliver such real or personal property, or both, to the respective owners thereof and cancel or refrain from issuing at the time of the hearing on the application for the injunction, as the case may be, any order or orders closing such real property or restraining the removal or interference with such personal property. The release of any personal property or real property under the provisions of this section shall not release it from any judgment, lien, penalty, or liability to which it may be subjected by law.



Section 6-5-150 - Grant and effect of permanent injunction.

If upon the final hearing the allegations are sustained to the satisfaction of the court or judge, the court or judge shall enter a judgment restraining the defendants and all other persons from continuing the nuisance. When any injunction has been granted, it shall be binding on the defendants throughout the county. Any violation thereof shall be contempt of court and punished as provided in Section 6-5-154.



Section 6-5-151 - Order of abatement; sale of property.

(a) If the existence of the nuisance is admitted or established in an action as provided in this division, or in a criminal proceeding in the circuit court, an order of abatement shall be entered as a part of the judgment in the case, which shall direct the removal from the place of all personal property and contents used in conducting the nuisance not already released under authority of the court as provided in Sections 6-5-143, 6-5-145 through 6-5-148, and 6-5-150 and shall direct the sale of such thereof as belonged to the defendants notified or appearing in the manner provided for the sale of chattels under execution.

(b) Such order shall also require the renewal for one year of any bond furnished by the owner of the real property as provided in Section 6-5-148 or, if not so furnished, shall continue for one year any closing order issued at the time of granting the preliminary injunction or, if no such closing order was then issued, shall include an order directing the effectual closing of the place against its use for any purpose, so keeping it closed for a period of one year unless sooner released; but the owner of the place so closed and not released under bond as provided in Section 6-5-148 may appear and obtain such release in the manner and upon fulfilling the requirements as provided in such section.

(c) The release of the property under the provisions of this section shall not release it from any judgment, lien, penalty, or liability to which it may be subject by law.

(d) Owners of unsold property and contents so seized must appear and claim same within 10 days after such order of abatement is made and prove innocence to the satisfaction of the court of any knowledge of said use thereof and that with reasonable care and diligence they could not have known thereof. Every defendant in the action shall be presumed to have had knowledge of the general reputation of the place. If such innocence shall be so established, such unsold personal property and contents shall be delivered to the owner; otherwise, it shall be sold as provided in this section.

(e) If any person shall break and enter or use a place so directed to be closed, he shall be punished for contempt as provided in Section 6-5-154.



Section 6-5-152 - Fees of officers selling property, etc.

For removing and selling the personal property and contents, the officer shall be entitled to charge and receive the same fees as he would for levying and selling like property on execution; and, for closing the place and keeping it closed, a reasonable fee shall be allowed by the court.



Section 6-5-153 - Effect of establishment of nuisance in criminal proceedings.

In case the existence of such nuisance is established in a criminal proceeding in a court not having equitable jurisdiction, the district attorney shall proceed promptly under this division to enforce the provisions and penalties thereof, and the finding of the defendant guilty in such criminal proceedings, unless reversed or set aside, shall be conclusive as against the defendant as to the existence of the nuisance. The proceeds of the sale of the personal property as provided in Section 6-5-152 shall be applied in payment of the costs of the action and abatement, including the plaintiff's costs, or so much of such proceeds as may be necessary, except as provided in this division.



Section 6-5-154 - Violations constituting contempt; proceedings thereon.

(a) In case of the violation of any injunction or closing order granted under the provisions of this division or of any restraining order or the commission of any contempt of court in proceedings under this division, the court or the judge thereof may try and punish the offender. The proceedings shall be commenced by filing with the register or clerk of the court a complaint under oath setting out and alleging facts constituting such violation, upon which the court or judge shall cause a warrant to issue, under which the defendant shall be arrested; he may be released on bond, pending the hearing, to be fixed by the judge. The trial may be had upon affidavits or either party may demand the production and oral examination of witnesses.

(b) A party found guilty of contempt under the provisions of this section shall be punished by a fine of not less than $100 nor more than $200, or by imprisonment in the county jail not less than one nor more than three months, or by both such fine and imprisonment.






Division 3 - Drug-Related Nuisances

Section 6-5-155 - Legislative findings and declarations.

The Legislature finds and declares the following:

(1) There is a drug crisis in the State of Alabama which is plaguing our neighborhoods and our housing and rental accommodations.

(2) Drugs have caused an increase in crime and violence and a deterioration in the habitability of housing and rental accommodations, as well as diminished property values.

(3) Currently there are inadequate incentives for property owners to take a more active role in preventing the use of their property for the manufacture, use, sale, storage, or distribution of drugs.



Section 6-5-155.1 - Definitions.

The following words and phrases when used in this division shall have the meanings given to them in this section unless the context clearly indicates otherwise:

(1) COMMUNITY-BASED ORGANIZATION. Any group, whether incorporated or unincorporated, affiliated with or organized for the benefit of one or more communities or neighborhoods containing an alleged drug-related nuisance, or any group organized to improve the quality of life in a residential area containing the alleged drug-related nuisance.

(2) CONTROLLED SUBSTANCE ACTS. The provisions of Sections 20-2-1 et seq., known as the "Alabama Uniform Controlled Substance Act," and Sections 13A-12-201 et seq., known as "The Drug Predator Control Act of 1987," and Sections 13A-12-210 et seq., known as "The Drug Crimes Amendments Act of 1987."

(3) DRUG-RELATED NUISANCE.

a. Any property, in whole or in part, used or intended to be used to facilitate any violation of the controlled substance acts or any similar ordinance of any municipality in this state or a similar act of the United States or any other state.

b. The use, sale, distribution, possession, storage, transportation, or manufacture of any controlled substances in violation of the controlled substance acts, or similar act of the United States or any other state.

c. Drug-related nuisance includes, but is not limited to, conduct unlawful in itself or unreasonable under the circumstances, knowingly or recklessly creating or maintaining a condition which endangers the safety or health of persons not occupying the property alleged to be a drug-related nuisance, and knowingly or recklessly conducting or maintaining any premises or place where persons gather for purposes of engaging in drug-related activities. For purposes of this definition, "knowingly" means either actual awareness or should have reasonably known.

(4) MANUFACTURING. The production, preparation, propagation, compounding, conversion, or processing of a controlled substance, either directly or indirectly, by extraction from substances of natural origin or independent means of chemical synthesis, including any packaging or repackaging of the drug or labeling or relabeling of its container.

(5) OWNER. An individual, corporation, partnership, trust association, joint venture, or any other business entity, and the respective agents of the individuals or entities, in whom is vested all or any part of the title to the property alleged to be a drug-related nuisance.

(6) PROPERTY. Tangible real property, or an interest in real property, including an interest in any leasehold, license, or real estate, including any house, apartment building, condominium, cooperative, office building, store, restaurant, tavern, nightclub, or warehouse, and the land extending to the boundaries of the lot upon which the structure is situated, and anything growing on, affixed to, or found on the land.

(7) PROSECUTING ATTORNEY. The Attorney General, district attorney, or county, municipal, or private attorney bringing a drug-related nuisance action.

(8) TENANT. A person who resides in or occupies property belonging to another person pursuant to a lease agreement, or pursuant to a tenancy under the common law.



Section 6-5-155.2 - Who may file action to abate, enjoin, and prevent drug-related nuisance; commencement of action.

Wherever there is reason to believe that a drug-related nuisance exists, the Attorney General, district attorney, the attorney for the county or municipality, a person residing in the county in which the property is located including a tenant of the property, or any community-based organization, may file an action in the circuit courts of this state to abate, enjoin, and prevent the drug-related nuisance. The actions shall be commenced by the filing of a complaint in circuit court of the county in which the nuisance is situated alleging the facts constituting the drug-related nuisance.



Section 6-5-155.3 - Contents of complaint; supporting affidavits.

(a) The complaint or an affidavit attached thereto shall describe the adverse impact associated with the drug-related nuisance upon the surrounding neighborhood. Adverse impact includes, without limitation, the presence of any one or more of the following conditions:

(1) Diminished property value.

(2) Increased fear of residents to walk through or in public areas, including sidewalks, streets, alleys, and parks.

(3) Increased volume of vehicular and pedestrian traffic to and from the property.

(4) An increase in the number of ambulance or police calls to the property which are related to the use of drugs, or to violence stemming from drug-related activity.

(5) Bothersome solicitors or approaches by strangers wishing to sell drugs, or the aggressive solicitation of alms, on or near the property.

(6) The display of dangerous weapons on or near the property.

(7) Investigative purchases of drugs by law enforcement officers on or near the property.

(8) Arrests of persons on or near the property.

(9) Housing code violations relating to the property.

(10) Health code violations relating to the property.

(11) Accumulation of trash and refuse in common areas on or adjacent to the property.

(12) Unsecured entryways on the property.

(13) Loitering.

(14) Unreasonable noise.

(15) Search warrants served or executed at the property.

(16) The number of complaints made to law enforcement and other government officials about the alleged illegal activity associated with the property.

(17) The discharge of a firearm at the property.

(18) Violations of zoning laws or regulations at the property.

(b) The complaint shall contain a description of attempts made by the plaintiff, or any other person or entity, to notify the owner of the property on which the drug-related nuisance is situated and the resulting adverse impact thereof. No complaint shall be filed unless there has been at least one notice to the owner of the alleged drug-related nuisance 21 days prior to the filing of the complaint. Notice shall be served on the owner in accordance with the Alabama Rules of Civil Procedure. If personal service can not be made, service may be made by posting the papers at the property.

(c) When an action is brought under this division by a private individual, the complaint shall be supported by at least five residents residing or owning real property within 1,000 feet of the premises alleged to be a drug-related nuisance. The support shall be in the form of an affidavit attesting to the fact that the residence of the affiant is within 1,000 feet of the alleged drug-related nuisance, and that the affiants have witnessed the alleged drug-related nuisance, and are aware of an adverse impact of the alleged drug-related nuisance.



Section 6-5-155.4 - Service of summons and complaint.

A copy of the summons and complaint shall be served upon the defendant at least five business days prior to the first hearing in the action. Service shall be made in accordance with the Alabama Rules of Civil Procedure. If personal service cannot be made, service may be made by posting the papers at the property. If service is made by posting papers to the property, a copy of the summons and complaint shall be mailed to the last known mailing address, if any, of the defendant.



Section 6-5-155.5 - Motion for preliminary injunction; consolidation of trial with hearing on motion; other equitable relief.

(a) Upon a filing of a motion for a preliminary injunction to abate the drug-related nuisance, the plaintiff shall be entitled to a hearing on the motion within 10 business days of the filing. If it appears by affidavit or otherwise, that there is a substantial likelihood that the plaintiff will be able to prove a drug-related nuisance by a preponderance of evidence, the circuit court may issue a preliminary injunction and grant other relief as the court may deem to be appropriate, including those remedies provided by Section 6-5-156.3.

(b) When appropriate, the court shall order the trial of the action on the merits to be advanced and consolidated with the hearing on the motion for a preliminary injunction.

(c) This section shall not be construed to prohibit the application for or the granting of a temporary restraining order or other equitable relief provided by law.



Section 6-5-155.6 - Issuance of ex parte restraining order; service; inventory of property relating to nuisance; violation of order; contempt of court.

(a) The court, upon the application of the plaintiff, may issue an ex parte restraining order, restraining the defendant and all other persons from removing, or in any manner interfering with, the personal property and contents of the place where the drug-related nuisance is alleged to exist, until a decision of the court granting or refusing to grant a temporary injunction, or until further order of the court.

(b) The restraining order may be served by handing it to and leaving a copy of the order with any person appearing to reside therein, or by posting a copy thereof in a conspicuous place at or upon one or more of the principal doors or entrances to the place, or by both delivery and posting.

(c) The officer serving a restraining order shall forthwith attempt to make and return to the court an inventory of the personal property and contents situated in, and apparently used in, conducting or maintaining the drug-related nuisance. Any violation of the restraining order shall be a contempt of court, and where the order is posted, if it is removed or mutilated while it remains in force, is a contempt of court, provided that the posted order contains a notice to that effect.



Section 6-5-155.7 - Civil penalty.

In any action brought under this division, the complainants may request, and the court at its discretion may order a civil penalty of up to one thousand dollars ($1,000) for each day the nuisance exists, with the penalty payable to the general fund of the municipality in which the nuisance was located, or one-half to the state and one-half to the general fund of the county if situated outside the boundaries of a municipality.



Section 6-5-155.8 - Protection of witnesses.

If proof of the existence of the drug-related nuisance depends, in whole or in part, upon the affidavits of witnesses who are not law enforcement officers, upon a showing of prior threats of violence or acts of violence by any defendant or other person using the property alleged to be a drug-related nuisance, the court may issue orders to protect those witnesses, including, but not limited to, nondisclosure of the name, address, or any other identifying information.



Section 6-5-155.9 - Previous conviction not required.

A previous conviction of the defendant, or anyone, shall not be required to demonstrate a drug-related nuisance.



Section 6-5-156 - Security bond.

No security bond shall be required to issue a preliminary injunction or temporary restraining order sought by the Attorney General, district attorney, or an attorney appearing for the county or municipality. Otherwise, at the discretion of the court, a security bond may be required to issue a preliminary injunction or temporary restraining order. Where relief is issued after an evidentiary hearing at which witnesses are subject to cross examination, the court shall not require a security bond in excess of one thousand dollars ($1,000).



Section 6-5-156.1 - Evidence of general reputation of property.

In an action brought under this division, evidence of the general reputation of the property of the defendant shall be admissible for the purpose of proving a drug-related nuisance, and for the purpose of proving the knowledge of the defendant of the drug-related nuisance.



Section 6-5-156.2 - Dismissal of complaint filed by private citizen; prosecution by district attorney or prosecuting attorney; substitution of complainant.

(a) If a complaint is filed by a private citizen, it may not be dismissed except upon a sworn statement by the complainant and his or her attorney, setting forth the reason why the action should be dismissed. A copy of the sworn statement shall be sent to the Attorney General and the district attorney at least seven days prior to its presentment to the court.

(b) If the court is of the opinion that the action should not be dismissed, it may direct the district attorney or prosecuting attorney to prosecute the action to judgment.

(c) Any citizen of the county in which the alleged drug-related nuisance is located, or an interested community-based organization, may be substituted for the complainant and prosecute the action to judgment.



Section 6-5-156.3 - Standard of proof; damages and other relief; jurisdiction and powers of court; appointment of receiver; eviction of tenant.

(a) The plaintiff is required by a preponderance of the evidence to establish that a drug-related nuisance exists. The plaintiff is required by clear and convincing evidence to establish that the owner of the property who is not a resident or in actual possession of the property was criminally culpable in aiding and abetting in the drug related nuisance.

(b) If the existence of a drug-related nuisance is found, the judgment may include actual damages and an injunction to restrain, abate, and prevent the continuance or recurrence of the drug-related nuisance. The court may grant declaratory relief, mandatory orders, or any other relief deemed necessary to accomplish the purposes of the injunction or order and enforce the judgment or order.

(c) The court may retain jurisdiction of the case for the purpose of enforcing its orders.

(d) If the existence of a drug-related nuisance is found, the court shall have additional power to fashion any one or more of the following remedies:

(1) Assess damages against the defendant in favor of each plaintiff of not less than three hundred dollars ($300) nor more than forty thousand dollars ($40,000), or a lien on the property.

(2) Assess costs of the action against the defendant.

(3) Assess reasonable attorney fees since the filing of the complaint, payable to a private attorney filing the complaint or the municipal, county, or state agency by which the prosecuting attorney is employed.

(4) When a government agency is a plaintiff in the action, assess a fine against the defendant of not less than five hundred dollars ($500) nor more than fifty thousand dollars ($50,000) in addition to attorney fees.

(5) Order the owner to clean up the property and make repairs upon the property.

(6) Suspend or revoke any business, housing, operational, or liquor license. The suspension of any beer, wine, or liquor license held by or belonging to the defendant for at least 90 days is mandatory if the court finds a drug-related nuisance.

(7) Order the owner to make additional reasonable expenditures upon the property, including, but not limited to, installing secure locks on doors, hiring private security personnel, increasing lighting in common areas, and using videotaped surveillance of the property and adjacent alleyways, sidewalks, and parking lots.

(8) Order all rental income from the property to be placed in an escrow account with the court for up to 90 days or until the drug-related nuisance is abated.

(9) Order all rental income for property transferred to a trustee, to be appointed by the court, who shall be empowered to use the rental income to take reasonable expenditures related to the property in order to abate the drug-related nuisance.

(10) Order the suspension of any state, city, or local governmental subsidies payable to the owners of the property, including, but not limited to, tenant assistance payments to landlords, until the nuisance is abated.

(11) Allow the plaintiff to seal the property with the cost of sealing payable by the defendant.

(e) In making any order under this division, the court shall consider, among others, the following factors:

(1) The effect the drug-related nuisance has had on the community.

(2) The number of people residing at the property.

(3) The proximity of the property to other residential structures.

(4) The number of times the property has been cited for housing code or health code violations.

(5) The number of times the owner has been notified of drug-related problems at the property.

(6) The extent and duration of the drug-related nuisance at the time of the order.

(7) Prior efforts or lack of effort by the defendant to abate the drug-related nuisance.

(8) The involvement of the owners in the drug-related nuisance.

(9) The costs incurred by the jurisdiction, community-based organization, individuals, or their attorneys, investigating, correcting, or attempting to correct the drug-related nuisance.

(10) Whether the drug-related nuisance was continuous or recurring.

(11) The economic or financial benefit accruing or likely to accrue to the defendant as a result of the conditions constituting the drug-related nuisance.

(12) Any other factors the court deems relevant.

(f) In making an order under subsection (d), the court shall not consider the lack of action by other property owners to abate alleged drug-related nuisances.

(g) If the building is ordered closed, then the court shall appoint a receiver to sell all of the furnishings and fixtures located in the building which are owned by the building owner, and place the funds from the sale in an escrow account to be used to satisfy the judgment. If the proceeds are inadequate to pay the judgment, the court may order public sale of the property with the proceeds to be paid into an escrow account.

(h) The owner of the property on which a tenant maintains a drug-related nuisance may in the same proceeding seek the eviction of the tenant.



Section 6-5-156.4 - Violation of court order; additional orders necessary to abatement; suspension or cancellation of order.

(a) A violation of any court order issued pursuant to this division is punishable as a contempt of court by a fine of not less than five hundred dollars ($500) nor more than seventy-five thousand dollars ($75,000), or by imprisonment for not more than one year, or both. Evidence concerning the duration and repetitive nature of the violations shall be considered by the court in determining the penalty for contempt.

(b) Upon finding that a defendant has willfully violated an order issued pursuant to this division, the court may issue any additional orders necessary to abate the drug-related nuisance or to carry out the punishment for contempt.

(c) The court may suspend the effectiveness of an order of abatement for no more than 90 days if the owner of the property establishes that he or she had no knowledge of the drug-related nuisance, and could not reasonably be expected to have knowledge, and the owner avers under oath that he or she will immediately undertake specified measures to abate the nuisance for the following two-year period. An abatement order issued pursuant to this subsection may not be issued for the benefit of a defendant who has been found in contempt of court as part of the same action. An order issued pursuant to this subsection is a suspension and is not a withdrawal of the original order.

(d) The courts shall cancel the order of abatement if the owner of the property satisfies the court that the drug-related nuisance has been abated for the past 90 days, corrects all housing code and health code violations, and posts a bond in an amount to be determined by the court, which shall be immediately forfeitable if the drug-related nuisance recurs during the following two-year period.



Section 6-5-156.5 - Frivolous or bad faith action.

If the action is brought by a private citizen and the court finds that the action was frivolous or motivated by bad faith, costs and attorney fees may be taxed to the person.






Division 4 - Obscene Nuisances.

Section 6-5-160 - Legislative findings.

The Legislature of Alabama finds and declares:

(1) That in order to protect children from exposure to obscenity, prevent assaults on the sensibilities of unwilling adults by the purveyor of obscene material, and suppress the proliferation of "adult-only video stores," "adult bookstores," "adult movie houses," and "adult-only entertainment," the sale and dissemination of obscene material should be regulated without impinging on the First Amendment rights of free speech by erecting barriers to the open display of erotic and lascivious material.

(2) That the premises in which a violation of Division 5, Article 4, Chapter 12, Title 13A occurs should be declared a public nuisance.



Section 6-5-160.1 - Cause of action for public nuisance.

It is hereby declared that the use of any premise to distribute obscene material to minors in violation of Division 5 (commencing with Section 13A-12-200.1), Article 4, Chapter 12, Title 13A is a public nuisance and the Attorney General, district attorney, or, when authorized by the local governing body, the attorney for the county or municipality may file an action in the circuit courts of this state to abate, enjoin, and prevent the nuisance. A county, by resolution, or a municipality, by ordinance, may authorize the filing of an action in the circuit court within their jurisdiction to abate, enjoin, and prevent the nuisance. The actions shall be commenced by the filing of a complaint alleging the facts constituting the nuisance in circuit court of the county in which the nuisance is situated.



Section 6-5-160.2 - Security bond for preliminary injunction, etc.

No security bond shall be required to issue a preliminary injunction or temporary restraining order sought by the Attorney General, district attorney, or an attorney appearing for the county or municipality. At the discretion of the court, a security bond may be required to issue a preliminary injunction or temporary restraining order. Where relief is issued after an evidentiary hearing at which witnesses are subject to cross examination, the court may not require a security bond in excess of one thousand dollars ($1,000).



Section 6-5-160.3 - Standards of proof; remedies; enforcement.

(a) A plaintiff is required by a preponderance of the evidence to establish that a nuisance exists. The plaintiff is required by clear and convincing evidence to establish that the owner of the property who is not a resident or in actual possession of the property was criminally culpable in aiding and abetting the nuisance.

(b) If the existence of a nuisance is found, the judgment may include actual damages and an injunction to restrain, abate, and prevent the continuance or recurrence of the nuisance. The court may grant declaratory relief, mandatory orders, or any other relief deemed necessary to accomplish the purposes of the injunction or order and enforce the judgment or order.

(c) The court may retain jurisdiction of the case for the purpose of enforcing its orders.

(d) If a nuisance is found, the court shall have additional power to fashion any one or more of the following remedies:

(1) Assess damages against the defendant in favor of each plaintiff of not less than three hundred dollars ($300) nor more than ten thousand dollars ($10,000).

(2) Assess costs of the action against the defendant.

(3) Assess reasonable attorney's fees from the time of the filing of the complaint, payable to a private attorney filing the complaint or to the municipal, county, or state agency by which the prosecuting attorney is employed.

(4) When a government agency is a plaintiff in the action, assess a fine against the defendant of not less than five hundred dollars ($500) nor more than twenty thousand dollars ($20,000), in addition to attorney's fees. All fines shall be paid into the general fund of the county if the plaintiff is the county governing body or a county government agency.

(5) Suspend or revoke any business, housing, or operational license.



Section 6-5-160.4 - Violation, suspension, cancellation of abatement order.

(a) A violation of any court order issued pursuant to this division is punishable as a contempt of court by a fine of not less than five hundred dollars ($500) nor more than thirty thousand dollars ($30,000), or by imprisonment for not more than one year, or both. At least one-half of all fines collected as punishment for contempt shall be paid into the general fund of the county if the action against the defendant was commenced by the county governing body or a county government agency. Evidence concerning the duration and repetitive nature of the violations shall be considered by the court in determining the penalty for contempt.

(b) Upon finding that a defendant has willfully violated an order issued pursuant to this division, the court may issue any additional orders necessary to abate the nuisance or to carry out the punishment for contempt.

(c) The court may suspend the effectiveness of an order of abatement for no more than 90 days if the owner of the property establishes that he or she had no knowledge of the nuisance, and could not reasonably be expected to have knowledge, and the owner avers under oath that he or she will immediately undertake specified measures to abate the nuisance for the following two-year period. An abatement order issued pursuant to this subsection may not be issued for the benefit of a defendant who has been found in contempt of court as part of the same action. An order issued pursuant to this subsection is a suspension and is not a withdrawal of the original order.

(d) The courts shall cancel the order of abatement if the owner of the property satisfies the court that the nuisance has been abated for the past 90 days, and posts a bond in an amount to be determined by the court, which shall be immediately forfeitable if the nuisance recurs during the following two-year period.









Article 10 - False Imprisonment.

Section 6-5-170 - Definition.

False imprisonment consists in the unlawful detention of the person of another for any length of time whereby he is deprived of his personal liberty.






Article 11 - Defamation, Libel and Slander.

Section 6-5-180 - Import of accusations of false swearing or commission of crime.

Every accusation of false swearing presumptively imports a charge of perjury, and every accusation importing the commission of a crime punishable by indictment must be held presumptively to mean what the language used ordinarily imports.



Section 6-5-181 - Words falsely imputing woman's chastity actionable.

Any words written, spoken, or printed of any woman falsely imputing to her a want of chastity are actionable without proof of special damages.



Section 6-5-182 - Libel or slander - Burden of proof.

In an action for libel or slander, the plaintiff must prove, unless it shall be admitted by the defendant, the facts showing that the alleged defamatory matter was published or spoken of the plaintiff.



Section 6-5-183 - Libel or slander - Mitigation of damages - Evidence of truth or circumstances.

In all actions of slander or libel, the truth of the words spoken or written or the circumstances under which they were spoken or written may be given in evidence under a general denial in mitigation of the damages.



Section 6-5-184 - Libel or slander - Mitigation of damages - Retraction.

The defendant in an action of slander or libel may prove under a general denial in mitigation of damages that the charge was made in good faith by mistake or through inadvertence or misapprehension, and that he has retracted the charge in the same medium of publication as the charge was originally promulgated and in a prominent position therein.



Section 6-5-185 - Libel or slander - Mitigation of damages - When only actual damages recoverable.

In an action of slander or libel, if a retraction as provided in Section 6-5-184 shall be published in such medium within 10 days of the date of the publication, then the plaintiff in such case shall recover only actual damages.



Section 6-5-186 - Prerequisites to recovery of vindictive or punitive damages in action for libel.

Vindictive or punitive damages shall not be recovered in any action for libel on account of any publication unless (1) it shall be proved that the publication was made by the defendant with knowledge that the matter published was false, or with reckless disregard of whether it was false or not, and (2) it shall be proved that five days before the commencement of the action the plaintiff shall have made written demand upon the defendant for a public retraction of the charge or matter published; and the defendant shall have failed or refused to publish within five days, in as prominent and public a place or manner as the charge or matter published occupied, a full and fair retraction of such charge or matter.



Section 6-5-187 - Truth of charges against public persons may be proved.

In civil actions for the publication of papers investigating the official conduct of officers or persons in public capacity or when the matter published is proper for public information, the truth thereof may be given in evidence.



Section 6-5-188 - Effect of retraction and tender of money.

If the defendant, after or before an action is commenced, makes the retraction recited in Sections 6-5-184 through 6-5-186 and also tenders to the plaintiff a compensation in money, bringing the same into court, the plaintiff can recover no costs if the jury believes and finds the tender was sufficient.



Section 6-5-189 - Effect of tender of money.

The receipt of money tendered before an action is commenced is a bar to the action and, if after an action is commenced, such releases the defendant from all damages and costs, except the costs which accrued before the tender and receipt of the money.






Article 12 - Adverse Possession.

Section 6-5-200 - When title to land conferred or defeated; when claim may be defended or prosecuted; construction of section.

(a) Adverse possession cannot confer or defeat title to land unless:

(1) The party setting it up shall show that a deed or other color of title purporting to convey title to him has been duly recorded in the office of the judge of probate of the county in which the land lies for 10 years before the commencement of the action;

(2) He and those through whom he claims shall have annually listed the land for taxation in the proper county for 10 years prior to the commencement of the action if the land is subject to taxation; or

(3) He derives title by descent cast or devise from a predecessor in the title who was in possession of the land.

(b) If the period during which the party's deed or color of title has been on record, added to the time during which the deeds or color of title of those through whom he claims have been on record, amounts to 10 years, he may defend or prosecute on his adverse possession, and an inadvertent failure to list the land for taxation, any unintentional mistake in the description of the assessment or unintentional omission of any part of it from the assessment during the period of 10 years shall not bar the party of his action or defense on his adverse possession.

(c) This section shall not be construed to affect in any way a title perfect by adverse possession before the adoption of this Code, nor to deprive any person of his rights under Sections 6-6-286 through 6-6-289, nor to affect cases involving a question as to boundaries between coterminous owners.






Article 13 - Real Property Actions Generally.

Section 6-5-210 - Rights above and below surface.

The owner of realty having title downwards and upwards indefinitely, any unlawful interference with his rights, below or above the surface alike, gives him a right of action.



Section 6-5-211 - Slander of title.

The owner of any estate in lands may commence an action for libelous or slanderous words falsely and maliciously impugning his title.



Section 6-5-212 - Bare right of possession.

The bare right of possession to lands authorizes their recovery by the owner of such right and also damages for the withholding of the right.



Section 6-5-213 - Bare possession.

The bare possession of land authorizes the possessor to recover damages from any person who wrongfully, in any manner, interferes with such possession.



Section 6-5-214 - Action for trespass by person having bare title.

The person having title to lands, if no one is in actual possession under the same title with him, may commence an action for trespass thereon; and if a tenant is in possession and the trespass is such as injures the freehold, the owner, a remainderman, or reversioner may maintain trespass.



Section 6-5-215 - When possession disputed.

Where two persons claim to have actual possession of the same land, he is deemed in possession who has the legal title, and the other is a trespasser.



Section 6-5-216 - Unlawful interference with right-of-way.

The unlawful interference with the right-of-way, or of common, is a trespass to the party entitled thereto.



Section 6-5-217 - Damages for continuous trespass.

Damages for continuous trespass are limited to those which have occurred before and up to the trial. Subsequent damages flowing from a continuance of the trespass give a new cause of action.



Section 6-5-218 - Rule of prescription regarding damages arising out of improvements to real property.

(a) No action in tort, contract, or otherwise shall be commenced against any person performing or furnishing the design, planning, supervision, or observation of construction or the construction of an improvement to real property more than seven years after the substantial completion of such improvement for the recovery of damages for:

(1) Any deficiency in the design, planning, supervision, or observation of construction or construction of such an improvement; or

(2) Injury to real or personal property caused by any such deficiency; or

(3) Injury to or wrongful death of a person caused by any such deficiency.

(b) The prohibition provided in this section shall apply to any action commenced against a person for his own act, or failure to act, or for the act, or failure to act, of his employees; likewise, the prohibition contained in this section shall extend to every demand, whether commenced by direct action or for contribution or indemnity or by third-party practice and whether commenced by an owner of the subject improvement or by any other person.

(c) Where an action for damage for wrongful death or injury to a person or damages to property, caused by any deficiency in an improvement to real property, is commenced against a person in actual possession or control as owner, tenant, or otherwise of such improvement, the prohibition prescribed by this section shall not be a defense for such person.

(d) This section shall not be construed to extend any applicable statute of limitations or time for commencing civil actions against any person performing or furnishing the design, planning, supervision, or observation of construction or the construction of an improvement to real property.

(e) As used in this section, the word "person" shall mean an individual, partnership, corporation, association, or any other legal entity.






Article 13A - Actions Against Architects, Contractors, Engineers.

Section 6-5-220 - Definitions.

As used in this article, the following words and phrases used herein shall have the following meaning ascribed to them:

(a) BUILDER. Any individual, partnership, firm, or corporation that constructed, or performed or managed the construction of, an improvement, or any portion thereof, on or to real estate, and at the time of the construction was licensed as a general contractor in the State of Alabama.

(b) ARCHITECT. Any individual who, at the time the architectural services were performed, was legally qualified to practice architecture and held an unexpired registration as an architect in the State of Alabama; any partnership, corporation, professional corporation, or professional association which, at the time the architectural services were performed, was legally qualified to practice architecture in the State of Alabama; and all employees or agents of the registered architect or of his or her entity or firm acting under the instruction, control, or supervision of the registered architect.

(c) ENGINEER. Any individual who, at the time the engineering services were performed, was legally qualified to practice engineering and held an unexpired registration as a professional engineer in the State of Alabama; any individual who, at the time the engineering services were performed, was legally qualified to practice engineering and was certified as an engineer-in-training in the State of Alabama; any partnership, firm, or corporation which, at the time the engineering services were performed, was legally qualified to practice engineering and held an unexpired certificate of authorization to practice engineering in the State of Alabama; and all employees or agents of the registered engineer or of his or her entity or firm acting under the instruction, control, or supervision of the registered engineer.

(d) SUBSTANTIAL COMPLETION OF CONSTRUCTION OR CONSTRUCTION OF IMPROVEMENT. The time at which the construction of the improvement on or to real estate is sufficiently completed so that the owner, tenant, or other person can occupy or utilize the improvement, or a designated portion thereof, for the use for which it is intended.

(e) CAUSE OF ACTION ACCRUES OR ARISES. The time when a person is injured, including injury which results in death, or when property is damaged as a proximate result of a defect or deficiency in design, planning, testing, supervision, administration, or observation of construction of an improvement by an architect or engineer or in the construction of an improvement on or to real estate, constructed, performed, or managed by a builder; or where the damage or injury either is latent or by its nature is not discoverable in the exercise of reasonable diligence at the time of its occurrence, the claim for relief shall be deemed to arise or accrue at the time the damage or injury is or in the exercise of reasonable diligence should have been first discovered, whichever is earlier. The cause of action accrues or arises whether or not the full amount of damages is apparent at the time of the first injury or damage, and cannot be extended as a continuous wrong. Property damage shall include both physical damages to, and defective condition of, the property.

(f) CONSTRUCTION or CONSTRUCTED. Includes building, constructing, erecting, fabricating, or assembling.

(g) IMPROVEMENT ON OR TO REAL PROPERTY. Anything that is constructed on or to real property, whether on, under, or over land or water, that enhances the value of real property permanently for general uses, including, without limitation, buildings, structures, fixtures, walls, fences, locks, dams, embankments, bulkheads, docks, jetties, drilling and other platforms and rigs, highways, bridges, canals, ditches, waterways, railroads, sewers, pipelines, pole lines, storage tanks, machinery, equipment and other improvements, and any extension, alteration, addition, or portion thereof.



Section 6-5-221 - Limitation on time for commencement of action.

(a) All civil actions in tort, contract, or otherwise against any architect or engineer performing or furnishing the design, planning, specifications, testing, supervision, administration, or observation of any construction of any improvement on or to real property, or against builders who constructed, or performed or managed the construction of, an improvement on or to real property designed by and constructed under the supervision, administration, or observation of an architect or engineer, or designed by and constructed in accordance with the plans and specifications prepared by an architect or engineer, for the recovery of damages for:

(b) This section shall apply to any civil action commenced against an architect, engineer, or builder as defined in this article, whether for his or her own act or omission or failure to act, for the act or omission or failure to act of his or her agents or employees, or for the act or omission or failure to act of any person or entity, its agents, or employees, who are acting under the instructions, control, or supervision of the architect, engineer, or builder.

(c) This section shall apply and extend to every action or demand, whether commenced by direct action, action for contribution or indemnity, or by counterclaim, cross-claim, or third party practice and whether commenced by an owner of the improvement or any other person.

(d) This section shall not apply to, shall not be a defense for, and does not proscribe a cause or right of action against any architect, engineer, or builder who, at the time the cause of action accrues or arises, is the owner or is in actual possession or control as owner, tenant, or otherwise of the improvement.

(e) When the architect, engineer, or builder has been the owner or the person in actual possession or control, in whatever capacity, of the improvement during the seven-year period after the substantial completion of construction of the improvement on or to real property, but not at the time the cause of action accrues or arises, the time of the ownership, possession, or control shall not be computed as a portion of the time necessary to create a bar for the action or of relief by virtue of the passage of time after the substantial completion of the improvement.



Section 6-5-222 - Statute of limitations - Computation of period.

Section 6-5-221 shall be subject to all existing provisions of law relating to the computation of statutory periods of limitation for the commencement of actions, set forth in Sections 6-2-1, 6-2-2, 6-2-3, 6-2-5, 6-2-6, 6-2-8, 6-2-9, 6-2-10, 6-2-13, 6-2-15, 6-2-16, 6-2-17, 6-2-30 and 6-2-39(b), as amended. Notwithstanding any provisions of Section 6-2-8, no disability set forth in Section 6-2-8 shall extend the period of limitations set forth in Section 6-5-221 so as to allow such action to be commenced more than seven years after the cause of action accrues; provided further, that notwithstanding any provisions of such sections, no relief can be granted for any cause of action which accrued, and any right of action is barred which would have accrued, more than seven years after the substantial completion of construction of such improvement.



Section 6-5-223 - Applicability.

This article shall not apply to civil causes of action in tort, contract, or otherwise, which accrued or arose prior to February 25, 1994. Where construction was completed but no civil cause of action accrued prior to February 25, 1994, this article shall apply to the construction of the improvement on or to real estate, and, for the purposes of the time limitations provided in this article, substantial completion of construction of the improvement on or to real estate shall be deemed to be February 25, 1994, but shall not revive any cause of action barred under existing law.



Section 6-5-224 - Causes of action barred under existing law.

This article shall not be construed to create any cause of action against, or impose any liability on, or revive any cause of action barred under existing law against any architects, engineers, or builders, or any licensed real estate brokers or salesmen, or any other persons.



Section 6-5-225 - Time for commencement of action against architects, engineers, and builders.

(a) It is the purpose and intent of the Legislature in connection with all actions against architects and engineers, who perform or furnish the design, planning, specifications, testing, supervision, administration, or observation of the construction of an improvement on or to real property, and builders who construct, perform, or manage the construction of an improvement on or to real property designed by and constructed under the supervision, administration or observation of, or in accordance with the plans and specifications prepared by, an architect or engineer, to limit the time for commencement of an action to a period of two years from the date a cause of action accrues and to bar all causes of action and rights of action which accrue more than seven years after substantial completion of such improvement. The Legislature finds that this classification distinguishing architects, engineers, and builders is rationally and reasonably related to the legislative regulatory scheme and is valid. The Legislature has declared that the practices of architecture and engineering are subject to regulation and control in the public interest and has established high professional standards which must be met by architects and engineers to qualify them to practice architecture and engineering in the State of Alabama. These requirements imposed by the Legislature make the practices of architecture and engineering learned professions fully regulated and accountable to the state and members of the public. Regulation has also been imposed by the Legislature upon general contractors who construct such improvements on or to real property. Builders distinguished in this article are those licensed as general contractors who construct, or perform or manage the construction of, such improvements designed by and constructed under the supervision, administration or observation of, or in accordance with the plans and specifications prepared by an architect or engineer.

(b) This article bears a reasonable relationship to the proposed legislative objective of limiting the period of liability for architects and engineers and builders whose professional services or work on improvements to real property generally ends at the time of substantial completion of the improvement. While protecting architects and engineers from exposure to liabilities for injuries and damages occurring long after the completion of their professional architectural and engineering services and builders as defined from exposure to liabilities for injuries and damages occurring long after the completion of their work, the article imposes no unfair burden on the injured party for he or she is still afforded an avenue of legal action to seek redress from those who are more likely to have been responsible for or could have prevented such injury.

(c) It is the legislative intent and purpose to establish a single period of limitation for all civil actions, whether in tort, contract, or otherwise, commenced against architects and engineers and builders, which limitation period is two years from the date the cause of action accrues. This limitation period is equally applicable to actions in tort which currently must be commenced within two years from the date injury occurs, and those founded on contract which currently may be commenced within two years for oral contracts, six years for written contracts, or ten years for written contracts under seal after the completion of the contract work. The proposed two-year statute provides a uniform period of two years for filing all causes of action against architects in tort, contract, or otherwise, but provides that the statute of limitation does not commence until the time of injury or damage, which extends the commencement of the time for filing contract actions, or where latent or by its nature not reasonably discovered, does not commence until the time of discovery thereby applying for the first time to both these tort and contractual actions, the so-called "discovery rule." These changes accrue to the benefit of the injured party, and the Legislature finds that this benefit constitutes an adequate quid pro quo for abolishing rights of action which have not accrued within seven years of substantial completion of their work.

(d) It is the further legislative objective to provide for the abolishing of rights of action against architects and engineers and builders which would have accrued after the passage of seven years from the substantial completion of the construction of an improvement on or to real property, except rights of action for breach of written express warranties, contracts, or indemnities which extend beyond seven years. Where causes of action accrue during the seven years from completion, an action may be brought within two years of accrual even though this extends beyond the seven-year period. This permits all injured parties a period of two years to file suit unless already barred because the cause of action accrues after the passage of seven years, which would in certain circumstances permit the filing of an action up to nine years after the completion of the improvement (or up to two years after the expiration of written express warranties, contracts, or indemnities).

(e) The legislative objective of abolishing potential liabilities of architects and engineers and builders after the passage of a sufficient period of time from the completion of their work is rationally and reasonably related to the permissible state objective of removing responsibility from, and preventing suit against these regulated professions and builders which are least likely to be responsible or at fault for defects and deficiencies which cause injury long after their services or work is completed. The Legislature has deemed that, after a lapse of time of more than seven years without incident, the burden on the courts to adjudicate, the complexities of proof with the obstacle of faded memories, unavailable witnesses and lost evidence, and even where evidence is available, the opportunity for intervening factors such as acts or omissions of others in inadequate maintenance, improper use, intervening alterations, improvements and services, and other negligence, and such as changes in standards for design and construction and changes in building codes, and the burden on architects and engineers and builders, who have no control over the improvements after their services are completed, to disprove responsibility after acceptance and years of possession by other parties, all weigh more heavily in favor of repose or the abolishing of rights of action against architects and engineers and builders than allowing adjudication of the few, if any, meritorious claims which might have accrued thereafter. The Legislature finds that the burden of tenuous claims upon both the courts and architects and engineers and builders sufficiently vindicates the denial of a right of action after the passage of a period of seven years from the substantial completion of the construction of the improvement.



Section 6-5-226 - Causes of action not abrogated.

Nothing contained in this article shall be construed to abrogate any cause of action for products liability, or for breach of warranty, or for violation of the Alabama Extended Manufacturer's Liability Doctrine, or bar any cause of action or right of action against any party other than an architect, engineer, or builder as defined in this article.



Section 6-5-227 - Causes of action for breach of written express warranty, contract, or indemnity against architects, engineers, and builders.

Nothing contained in this article shall be construed to bar, prior to the expiration of a written express warranty, contract, or indemnity, causes of action or rights of action in contract against architects, engineers, and builders as defined in this article arising out of breach of contract for written express warranties, contracts, or indemnities which by the written terms thereof shall extend beyond the period of seven years after the substantial completion of construction of an improvement on or to the real property. Any written express warranty, contract, or indemnity for the purposes of an action in contract based upon the written express warranty, contract, or indemnity shall be enforceable for the period of time specified in writing, and all civil actions in contract arising out of the written express warranty, contract, or indemnity against any architect, engineer, or builder who gave the written express warranty, contract, or indemnity must be commenced within two years next after the cause of action accrues or arises, and not thereafter; and no relief can be granted and shall be barred on any cause of action which accrues after the expiration of the term or period of said written express warranty, contract, or indemnity.



Section 6-5-228 - Actions relating to sale or disposition of real estate; actions against persons other than architects, engineers, or builders.

Nothing contained in this article shall be construed as affecting any period of limitation for any cause of action arising out of or relating to the sale or disposition of real estate, or against any person other than architects, engineers, and builders as defined in this article.






Article 14A - Redemption of Real Estate.

Section 6-5-247 - Definitions.

Unless the context otherwise requires, the words defined in this section shall have the following meanings when found in this article:

(1) SALE or SOLD. Any execution, judgment, or foreclosure sale, whether the sale is made under any power of sale in any mortgage or deed of trust or statutory power of sale, or by virtue of any judgment in any court of competent jurisdiction.

(2) MORTGAGE. Any mortgage, deed of trust, or any other instrument intended to secure the payment of money, such as an instrument which includes a vendor's lien.

(3) JUNIOR MORTGAGE. Any mortgage, deed of trust, or any other instrument intended to secure the payment of money by the transfer of an interest in real property, such as a conveyance which includes a vendor's lien, which are lower in priority than the foreclosed mortgage or lien.



Section 6-5-248 - Who may redeem; priorities.

(a) Where real estate, or any interest therein, is sold the same may be redeemed by:

(1) Any debtor, including any surety or guarantor.

(2) Any mortgagor, even if the mortgagor is not personally liable for payment of a debt.

(3) Any junior mortgagee, or its transferee.

(4) Judgment creditor, or its transferee.

(5) Any transferee of the interests of the debtor or mortgagor, either before or after the sale. A transfer of any kind made by the debtor or mortgagor will accomplish a transfer of the interests of that party.

(6) The respective spouses of all debtors, mortgagors, or transferees of any interest of the debtor or mortgagor, who are spouses on the day of the execution, judgment, or foreclosure sale.

(7) Children, heirs, or devisees of any debtor or mortgagor.

(b) All persons named or enumerated in subdivisions (a)(1) through (a)(7) may exercise the right of redemption granted by this article within 180 days from the date of the sale for residential property on which a homestead exemption was claimed in the tax year during which the sale occurred, or within one year from the date of the sale for all other property.

(c) When any judgment creditor or junior mortgagee or any transferee of a judgment creditor or a junior mortgagee redeems under this article, all recorded judgments, recorded mortgages and recorded liens having a higher recorded priority in existence at the time of the sale are revived against the real estate redeemed and against the redeeming party and such shall become lawful charges pursuant to Section 6-5-253(a)(4) to be paid off at redemption.

Once any lienholder, recorded judgment creditor, or junior mortgagee is paid the amount of the person's debt and any accrued interest and other contractual charges, the person has no further right to redeem.

Any lienholder, recorded judgment creditor, or junior mortgagee with a lower recorded priority may redeem from those having a higher recorded priority who have redeemed.

(d) When any debtor, mortgagor, their transferees, their respective spouses, children, heirs, or devisees redeem, all recorded judgments, recorded mortgages, and recorded liens in existence at the time of the sale, are revived against the real estate redeemed and against the redeeming party and further redemption by some party other than the mortgagor or debtor under this article is precluded.

(e) When any debtor or mortgagor conveys his interest in property subject to a mortgage prior to sale wherein they are released from liability for the debt, his right of redemption under this article is terminated. In the same manner, the right of redemption granted under this article to the spouses, children, heirs, or devisees of debtors or mortgagors terminates when the debtors or mortgagors have conveyed their interests in the property and are released from liability for the debt.

However, where debtors or mortgagors have conveyed their interests in the property but remain liable on the debt and are debtors at the date of the foreclosure sale, the debtors and mortgagors retain their right of redemption under this article and in the same manner, their spouses, children, heirs, or devisees continue to be entitled to the right of redemption under this article.

(f) A redemption made by any person under this article, other than the debtors or mortgagors, and their respective spouses, children, heirs, or devisees, shall preclude any further redemption by the person.

(g) Subject to subsection (e), a mortgagor and debtor have priority over any other redeeming party and a mortgagor has priority over a debtor.

(h) The mortgagee who forecloses residential property on which a homestead exemption was claimed in the tax year during which the sale occurred shall give notice to the mortgagor who signed the mortgage in substance as follows: "Alabama law gives some persons who have an interest in property the right to redeem the property under certain circumstances. Programs may also exist that help persons avoid or delay the foreclosure process. An attorney should be consulted to help you understand these rights and programs as a part of the foreclosure process." This notice shall be mailed to the mortgagor at the address of the property subject to foreclosure at least 30 days prior to the foreclosure date by certified mail with proof of mailing. This notice also shall be included in the notice required pursuant to Section 35-10-13. For foreclosed residential property on which a homestead exemption was claimed in the tax year during which the sale occurred, the period of time during which a right of redemption may be exercised shall not begin until notice is given in accordance with this subsection. A defective notice, or the failure to give notice, will not affect the validity of the foreclosure, including the transfer of title to the property. All actions related to the notice requirement must be brought within two years after the date of foreclosure, or the action shall be barred.



Section 6-5-248.1 - Application of Act 2015-79.

(a) The amendments to Sections 6-5-248, 6-5-252, and 8-1-172, by Act 2015-79 are prospective and shall not apply to the following:

(1) Sales made under a power of sale contained in any mortgage or junior mortgage dated prior to January 1, 2016.

(2) Sales made pursuant to a statutory power of sale with respect to any mortgage or junior mortgage dated prior to January 1, 2016.

(3) Sales by virtue of a judgment rendered by a court prior to January 1, 2016.

(b) Except as provided in subsection (a), the amendments in Sections 6-5-248, 6-5-252, and 8-1-172 reducing the period during which a person is required to exercise the right of redemption or file his or her complaint shall apply to all sales of property foreclosed under a mortgage or sold by virtue of a judgment.



Section 6-5-249 - Rights under this article extended to executors and administrators.

(a) The rights of redemption secured by this article may be asserted, within the time limit provided, by

(1) the executor or administrator of any debtor or by the debtor's heirs or devisees;

(2) the executor or administrator of any mortgagor or by the mortgagor's heirs or devisees;

(3) the executor or administrator of any transferees, assignees, or vendees of the debtors or mortgagors or by their heirs or devisees; or

(4) the executor or administrator of any judgment creditor or junior mortgagee of the debtor or their transferees.

(b) The rights of redemption, secured by this article may be asserted, within the time limit provided, against

(1) the executor or administrator of any junior mortgagee or transferees or assignees of the junior mortgagee;

(2) the executor or administrator of any judgment creditor or transferees or assignees of any judgment creditor;

(3) the executor or administrator of the purchaser of the land or the executor or administrator of any assignee or transferees of the purchaser.



Section 6-5-250 - Characterization of rights of redemption under this article.

The statutory rights of redemption given or conferred by this article are mere personal privileges and not property or property rights. The privileges must be exercised in the mode and manner prescribed by statute and may not be waived in a deed of trust, judgment, or mortgage, or in any agreement before foreclosure or execution sale. The right of privilege conferred under this article is not subject to levy and sale under execution or attachment nor is it subject to alienation except in the cases provided for in this article; but if the right or privilege is perfected by redemption as provided in this article, then, and not until then, it becomes property or rights of property subject to levy, sale, alienation, or other disposition, except as is expressly authorized by statute.



Section 6-5-251 - Delivery of possession to purchaser on demand.

(a) The possession of the land must be delivered to the purchaser or purchaser's transferees by the debtor or mortgagor if in their possession or in the possession of anyone holding under them by privity of title, within 10 days after written demand for the possession has been made by, or on behalf of, the purchasers or purchaser's transferees.

(b) If the land is in the possession of a tenant, written notice must be given to the debtor or mortgagor, and the debtor or mortgagor must direct the tenant to deliver possession or recognize the purchaser as his or her landlord in the event the lease antedates the mortgage, judgment, or levy. If the debtor or mortgagor cannot be found, notice to the tenant is sufficient and he must deliver possession within 10 days.

(c) Failure of the debtor or mortgagor or anyone holding possession under him or her to comply with the provisions of this section forfeits the right of redemption of the debtor or one holding possession under the debtor.



Section 6-5-252 - Demand for statement of debt and lawful charges by person entitled to redeem.

Anyone desiring and entitled to redeem may make written demand of the purchaser or his or her transferees for a statement in writing of the debt and all lawful charges claimed by him or her, and the purchaser or their transferees shall, within 10 days after the written demand, furnish the person making the demand with a written, itemized statement of all lawful charges claimed by him or her. The redeeming party must then tender all lawful charges to the purchaser or his or her transferee. If the purchaser or his or her transferee fails to furnish a written, itemized statement of all lawful charges within 10 days after demand, he or she shall forfeit all claims or right to compensation for improvements, and the party so entitled to redeem may, on the expiration of the 10 days, file his or her complaint without a tender to enforce his or her rights under this article and file a lis pendens with the probate court.

Tender or suit shall be made or filed within 180 days from foreclosure for residential property on which a homestead exemption was claimed in the tax year during which the foreclosure occurred, or within one year from foreclosure for all other property.



Section 6-5-253 - Payment or tender of purchase money and other lawful charges, with interest.

(a) Anyone entitled and desiring to redeem real estate under the provisions of this article must also pay or tender to the purchaser or his or her transferee the purchase price paid at the sale, with interest at the rate allowed to be charged on money judgments as set forth in Section 8-8-10 (as it is now or hereinafter may be amended), and all other lawful charges, also with interest as aforesaid; lawful charges are the following:

(1) Permanent improvements as prescribed herein.

(2) Taxes paid or assessed.

(3) All insurance premiums paid or owed by the purchaser.

(4) Any other valid lien or encumbrance paid or owned by such purchaser or his or her transferee or if the redeeming party is a judgment creditor or junior mortgagee or any transferee thereof, then all recorded judgments, recorded mortgages, and recorded liens having a higher priority in existence at the time of sale which are revived under Section 6-5-248(c).

If the redemption is made from a person who at the time of redemption owned the debt for which the property was sold, the redemptioner must also pay any balance due on the debt, with interest as aforesaid thereon to date.

(5) Mortgagees of the purchaser, or their transferees, are considered transferees of the purchaser, and a party redeeming must pay all mortgages made by the purchaser or his or her transferee on the land to the extent of the purchase price.

If the purchaser's mortgages do not exceed the amount of the purchase price, the balance must be paid to the purchaser.

(b) If the redeeming party is the debtor, mortgagor, their respective spouses, children, heirs, or devisees then, unless otherwise provided herein, the judgments, mortgages, and liens revived pursuant to 6-5-248(d) are not lawful charges as defined in subsection (a).

(c) The purchaser shall be entitled to all rents paid or accrued including oil and gas or mineral agreement rentals to the date of the redemption, and the rents must be prorated to such date. The purchaser or his or her transferee and his or her tenants shall have the right to harvest and gather the crops grown by them on the place for the year in which the redemption is made, but must pay a reasonable rent for the lands for the proportion of the current year to which such redemptioner may be entitled.

(d) Any one entitled and desiring to redeem shall be granted a credit as against the amount of money required to be paid for redemption as follows:

(1) For all timber cut or sold on the land by the purchaser or his or her transferees, during the statutory period of redemption.

(2) For any oil and gas, minerals (including coal bed gas), sand, and gravel, taken from the land or sold, and for advanced royalties or bonuses received by the purchaser or his or her transferees, during the statutory period of redemption.

(3) To the extent the value of the property is diminished when any structures or buildings are changed, removed, demolished, or destroyed by the purchaser or his or her transferees during the statutory period of redemption.



Section 6-5-254 - Payment of value of permanent improvements; how value of improvements ascertained.

(a) Any person offering to redeem must pay to the then holder of the legal title the value of all permanent improvements made on the land since the sale, and if the holder of the legal title cannot be ascertained, payment may be made to the circuit court of the county having jurisdiction of the subject matter when the complaint is filed to redeem. In response to written demand made under Section 6-5-252, the then holder of the legal title shall, within 10 days from the receipt of such demand, furnish the proposed redemptioner with the amount claimed as the value of such permanent improvements; and within 10 days after receipt of such response, the proposed redemptioner either shall accept the value so stated by the then holder of the legal title or, disagreeing therewith, shall appoint a referee to ascertain the value of such permanent improvements and in writing notify the then holder of the legal title of his or her disagreement and of the fact and name of the referee appointed by him or her. Within 10 days after the receipt of such notice, the then holder of the legal title shall appoint a referee to ascertain the value of the permanent improvements and advise the proposed redemptioner of the name of the appointee. The two referees shall, within 10 days after the then holder of the legal title has appointed his or her referee, meet and confer upon the award to be made by them. If they cannot agree, the referees shall at once appoint an umpire, and the award by a majority of such body shall be made within 10 days after the appointment of the umpire and shall be final between the parties.

(b) If a person offering to redeem fails or refuses to nominate a referee as provided in subsection (a) of this section, he or she must pay the value put upon the improvements by the then holder of the legal title. If the then holder of the legal title fails or refuses to appoint a referee, as provided in subsection (a) of this section, the then holder of the legal title shall forfeit his or her claim to compensation for such improvements. The failure of the referees, or either of them, to act or to appoint an umpire shall not operate to impair or to forfeit the right of either the proposed redemptioner or of the then holder of the legal title in the premises; and, in the event of failure without fault of the parties to effect an award, the appropriate court shall proceed to ascertain the true value of such permanent improvements and enforce the redemption accordingly.



Section 6-5-255 - Failure or refusal of purchaser to reconvey title.

If the purchaser or his or her vendee or transferee fails or refuses to reconvey to such party entitled and desiring to redeem such title as the party acquired by the sale and purchase, such party so paying or tendering payment shall thereupon have the right to file in the circuit court having jurisdiction thereof a complaint to enforce his or her rights of redemption.



Section 6-5-256 - Settlement and adjustment of rights and equities by circuit court when complaint filed.

Upon the filing of any complaint as provided in these sections and paying into court the amount of purchase money and the interest necessary for redemption and all lawful charges, if the written statement thereof has been furnished or, if not furnished, offering to pay such debt or purchase price and all lawful charges, the circuit court shall take jurisdiction thereof and settle and adjust all the rights and equities of the parties, as provided in this article.



Section 6-5-257 - Applicability.

This article applies only to mortgages foreclosed after January 1, 1989.






Article 15 - Personal Property Actions.

Section 6-5-260 - Deprivation of owner of possession.

The owner of personalty is entitled to possession thereof. Any unlawful deprivation of or interference with such possession is a tort for which an action lies.



Section 6-5-261 - Interference with mere possession.

Mere possession of a chattel, if without title or wrongfully, will give a right of action for any interference therewith, except as against the true owner or the person wrongfully deprived of possession.



Section 6-5-262 - Trespass - Generally.

Any abuse of or damage done to the personal property of another unlawfully is a trespass for which damages may be recovered.



Section 6-5-263 - Trespass - Bailments.

In case of bailments where the possession is in the bailee, a trespass committed during the existence of the bailment will give a right of action to the bailee for the interference with his special property and a concurrent right of action to the bailor for the interference with his general property.



Section 6-5-264 - Rights of remainderman or reversioner.

A remainderman or reversioner of personalty may commence an action against a wrongdoer for any injury going to destroy the existence or ultimate value of the property. In such cases, the tenant in possession and remainderman or reversioner may sue jointly for the injury to the entire estate, the recovery being held under like limitations.






Article 15A - Recovery for Theft of Merchandise.

Section 6-5-270 - Legislative findings.

The Legislature finds that shoplifting and employee theft have reached near epidemic proportions and that efforts to control these criminal offenses through traditional methods have proven unsuccessful and costly to both the general public and to business.

The existing criminal justice system is overcrowded and burdened thereby causing unreasonable delay. Continual use of the criminal justice system for shoplifting and employee theft offenses creates a further strain on an already overcrowded criminal docket, thereby requiring more tax revenue to pay for a continual expansion of the criminal justice system.

The continuous growth of shoplifting and employee theft cases in the face of traditional efforts to control these offenses represent added cost to retailers which, in turn, is passed on to the consumer in higher prices. Additionally, the merchandise lost to theft is not converted to profit in the form of sales for the retailer which results in millions of dollars in tax revenues lost.

Therefore, the Legislature deems that the utilization of an alternative form of deterrence to eliminate shoplifting and employee theft which avoids the stigma of a criminal record is more desirable than the present system.



Section 6-5-271 - Liability for theft or attempted theft; liability of parents of unemancipated minor; liability for defrauding an eating establishment; liability of foster home.

(a) An adult or emancipated minor who commits or attempts to commit a theft of property consisting of goods for sale on the premises of a merchant in violation of Sections 13A-8-3, 13A-8-4, or 13A-8-5, shall be civilly liable to the merchant in an amount consisting of all of the following:

(1) The full retail value of the merchandise if not recovered in merchantable condition at its full retail price.

(2) Expenses for recovery of the merchandise in the amount of $200.

(3) Reasonable attorney's fees and court costs not to exceed $1000.

(b) Parents or legal guardians of an unemancipated minor under the age of 19 shall be liable in a civil action for the minor who commits or attempts to commit a theft of property consisting of goods for sale on the premises of a merchant in violation of Sections 13A-8-3, 13A-8-4, or 13A-8-5, to the merchant in an amount consisting of all of the following:

(1) The full retail value of the merchandise if not recovered in merchantable condition at its full retail price.

(2) Expenses for recovery of the merchandise in the amount of $200.

(3) Reasonable attorney's fees and court costs not to exceed $1000.

(4) Parents or legal guardians of an unemancipated minor under the age of 19 shall only be liable in a civil action in any calender year for up to three offenses under the provisions of this article with a maximum liability of $750 for each offense.

(c) A customer who orders a meal in a restaurant or other eating establishment, receives at least a portion thereof, and then leaves with the intent to defraud the eating establishment, without paying for the meal is subject to liability under this section, if such meal is received by the customer in a good and merchantable condition.

(d) Persons operating a certified foster home are not liable under this section for the acts of children not related to them by blood or marriage who are under their care, nor shall parents or legal guardians whose child is not living with them or where the juvenile violates Sections 13A-8-3, 13A-8-4 or 13A-8-5, with the intent to make the parent or legal guardian liable, be held liable under this article.



Section 6-5-272 - Conviction or plea of guilty not prerequisite to suit; letter of demand for remittance.

(a) A conviction or a plea of guilty to the criminal offense of theft of property as defined in Title 13A, Chapter 8, is not a prerequisite to the bringing of a civil suit, obtaining a judgment, or collecting that judgment under this article.

(b) The fact that a merchant may bring a civil action against an individual as provided in this article shall not limit the right of the merchant to demand, in writing as set out in subsection (c) below, that a person who is liable for damages and penalties under this article remit the damages and penalties prior to the consideration of the commencement of any legal action.

(c) The demand letter must be prepared and include the following:

On (insert date), you were apprehended for taking possession of, without paying for, merchandise belonging to (name of retailer/merchant).

Under Alabama statute, a retailer/merchant is granted a civil cause of action against the person who intentionally deprives or intends to deprive a retailer/merchant of any merchandise without paying for it. The statute further provides that, separate from, and in addition to, any criminal action arising from your conduct, you may be held civilly liable for:

(a) Cost of merchandise, if damaged;

(b) Expenses for the recovery of the merchandise of $200; and

(c) Court costs and reasonable attorneys' fees.

This letter represents a demand from you for $ (amount) as a means of satisfying this civil matter.

We do not wish to file a civil action against you. However, if we do not receive payment within 30 days from the date of this letter, we will make every effort to enforce our rights under this statute, which may include a civil court action.



Section 6-5-273 - Jurisdiction of courts.

An action for recovery of damages and penalties under this article may be brought in any court of competent jurisdiction, including the small claims division of a district court in the county where the merchant is located, if the person or the parent or legal guardian of the unemancipated minor who committed the theft offense fails to make payment to the merchant of the amount specified in the demand within 30 days after the date of service of the written demand upon him or her, if the total damages do not exceed the jurisdictional limit of the small claims division.



Section 6-5-274 - Attorney's fees.

No attorney's fees shall be charged or collected unless a civil action has been filed under the provisions of this article.



Section 6-5-275 - Construction of article.

This article shall not be construed to prohibit or limit any other course of action which a merchant may have against a person who unlawfully takes merchandise from the merchant's premises. Enforcement of this article is not a violation of Section 13A-10-7.






Article 16 - Contracts, Promises and Notes.

Section 6-5-280 - Breach of contract - Limitation on actions.

If a contract is entire, only one action can be commenced for breach thereof; but if it is severable or if the breaches occur at successive periods in an entire contract, as where money is to be paid by installments, an action will lie for each breach; provided, that all the breaches occurring up to the commencement of the action must be included therein.



Section 6-5-281 - Breach of contract - Successive actions.

Successive actions may be maintained upon the same contract or transaction whenever, after the former action, a new claim arises therefrom.



Section 6-5-282 - Breach of contract - Ratable compensation for services.

When a person contracts for the performance of services by himself for a stipulated period of time and is prevented from full performance of the contract by sickness or death, he or his personal representative, as the case may be, may recover a ratable compensation for the service actually rendered, notwithstanding the entirety of the contract.



Section 6-5-283 - Joint obligations and promises.

When two or more persons are jointly bound by judgment, bond, covenant, or promise in writing of any description whatsoever, the obligation or promise is in law several as well as joint, and an action may be commenced thereon against the legal representatives of such as are dead, jointly with the survivors, and judgments entered accordingly.



Section 6-5-284 - Instrument lost or destroyed by theft, etc.; evidence of loss, destruction and contents; execution bond.

(a) In an action commenced on a bond, note, bill of exchange, or other instrument which has been lost or destroyed by theft or otherwise, if affidavit is made by the plaintiff of such loss or destruction and the contents thereof and that the same has not been paid or otherwise discharged and accompanies the complaint, it must be received as presumptive evidence both of the contents and loss or destruction of such instrument, unless the defendant by answer, verified by affidavit, denies the execution of such bond, note, or bill or the endorsement, acceptance, or the contents thereof, in which case proof of such execution, endorsement, acceptance, or contents must be made by the plaintiff; provided, that this section must not be so construed as to authorize an action for the recovery of bank notes or bills issued to circulate as money and alleged to be lost or destroyed. When the action is against an executor or administrator, he may controvert the oath of the plaintiff of the loss, destruction, or contents of the instrument sued on by swearing to the best of his knowledge and belief.

(b) No execution may issue on a judgment in an action on a lost or destroyed instrument until the plaintiff shall furnish such security as the court may require to indemnify the defendant against loss by reason of further claims on the instrument.



Section 6-5-285 - Holder of worthless check, draft, or order.

The holder of a worthless check, draft, or order for the payment of money shall have a right of action against the person who unlawfully made, uttered, or delivered the same to him or to his endorser; and such action may be maintained though there has been no prosecution, conviction, or acquittal of the defendant for his unlawful act. Such action must be commenced within one year from the date of the unlawful act. The plaintiff in such action may recover such damages, both punitive and compensatory, including a reasonable attorney fee, as the jury or court trying the case may assess.



Section 6-5-286 - Defenses to actions on promissory notes, bonds, or other contracts.

Except as may be otherwise provided by the Uniform Commercial Code, actions on promissory notes, bonds, or other contracts, express or implied, for the payment of money are subject to any defense the payor, obligor, or debtor had against the payee, obligee, or creditor previous to notice of assignment or transfer.



Section 6-5-287 - Impeachment of or inquiry into consideration of sealed instruments.

A defendant may, by affirmative defense, impeach or inquire into the consideration of a sealed instrument in the same manner as if it had not been sealed.






Article 17 - Principal And Agent; Master and Servant.

Section 6-5-300 - Proof act was committed by agent, etc., sufficient to sustain allegation act was committed by party to civil action.

In any civil action, it shall be permissible to allege in any pleading that any party or parties committed an act, and proof that any such party or parties committed such act by or through an agent, servant, or employee acting within the line and scope of his employment shall be sufficient proof of such allegation, subject, however, to the right of the party or parties against whom such testimony is offered to thereupon plead the statute of limitations which might have been applicable to the case made by the evidence offered.






Article 18 - Exemptions from Liability.

Section 6-5-330 - Breach of contract to marry.

No contract to marry which shall be made within this state after September 7, 1935, shall operate to give rise, either within or without this state, to any cause of action for breach thereof.



Section 6-5-331 - :Alienation of affections, criminal conversation, and seduction.

There shall be no civil claims for alienation of affections, criminal conversation, or seduction of any female person of the age of 19 years or over.



Section 6-5-332 - Persons rendering emergency care etc., at scene of accident, etc.

(a) When any doctor of medicine or dentistry, nurse, member of any organized rescue squad, member of any police or fire department, member of any organized volunteer fire department, Alabama-licensed emergency medical technician, intern, or resident practicing in an Alabama hospital with training programs approved by the American Medical Association, Alabama state trooper, medical aidman functioning as a part of the military assistance to safety and traffic program, chiropractor, or public education employee gratuitously and in good faith, renders first aid or emergency care at the scene of an accident, casualty, or disaster to a person injured therein, he or she shall not be liable for any civil damages as a result of his or her acts or omissions in rendering first aid or emergency care, nor shall he or she be liable for any civil damages as a result of any act or failure to act to provide or arrange for further medical treatment or care for the injured person.

(b) Any member of the crew of a helicopter which is used in the performance of military assistance to safety and traffic programs and is engaged in the performance of emergency medical service acts shall be exempt from personal liability for any property damages caused by helicopter downwash or by persons disembarking from the helicopter.

(c) When any physician gratuitously advises medical personnel at the scene of an emergency episode by direct voice contact, to render medical assistance based upon information received by voice or biotelemetry equipment, the actions ordered taken by the physician to sustain life or reduce disability shall not be considered liable when the actions are within the established medical procedures.

(d) Any person who is qualified by a federal or state agency to perform mine rescue planning and recovery operations, including mine rescue instructors and mine rescue team members, and any person designated by an operator furnishing a mine rescue team to supervise, assist in planning or provide service thereto, who, in good faith, performs or fails to perform any act or service in connection with mine rescue planning and recovery operations shall not be liable for any civil damages as a result of any acts or omissions. Nothing contained in this subsection shall be construed to exempt from liability any person responsible for an overall mine rescue operation, including an operator of an affected facility and any person assuming responsibility therefor under federal or state statutes or regulations.

(e) A person or entity, who in good faith and without compensation renders emergency care or treatment to a person suffering or appearing to suffer from cardiac arrest, which may include the use of an automated external defibrillator, shall be immune from civil liability for any personal injury as a result of care or treatment or as a result of any act or failure to act in providing or arranging further medical treatment where the person acts as an ordinary prudent person would have acted under the same or similar circumstances, except damages that may result from the gross negligence of the person rendering emergency care. This immunity shall extend to the licensed physician or medical authority who is involved in automated external defibrillator site placement, the person who provides training in CPR and the use of the automated external defibrillator, and the person or entity responsible for the site where the automated external defibrillator is located. This subsection specifically excludes from the provision of immunity any designers, manufacturers, or sellers of automated external defibrillators for any claims that may be brought against such entities based upon current Alabama law.

(f) Any licensed engineer, licensed architect, licensed surveyor, licensed contractor, licensed subcontractor, or other individual working under the direct supervision of the licensed individual who participates in emergency response activities under the direction of, or in connection with, a community emergency response team, county emergency management agency, the state emergency management agency, or the Federal Emergency Management Agency shall not be liable for any civil damages as a result of any acts, services, or omissions provided without compensation, in such capacity if the individual acts as a reasonably prudent person would have acted under the same or similar circumstances. The immunity provided in this subsection shall apply to any acts, services, or omissions provided within 90 days after declaration of the emergency.

(g) Any person, who, in good faith, renders emergency care at the scene of an accident or emergency to the victim or victims thereof without making any charge of goods or services therefor shall not be liable for any civil damages as a result of any act or omission by the person in rendering emergency care or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the injured person if the individual acts as a reasonably prudent person would have acted under the same or similar circumstances.



Section 6-5-332.1 - Immunity of persons assisting or advising as to mitigation of effects of discharge of hazardous materials; nonimmunity of certain persons.

(a) As used in this section, the following words and terms shall have meanings respectively ascribed to them by this section:

(1) DISCHARGE. Includes leakage, seepage, or other release.

(2) HAZARDOUS MATERIALS. Includes all materials and substances which are now or hereafter designated or defined as hazardous by any state or federal law or by the regulations of any state or federal government agency.

(3) PERSON. Includes any qualified individual, partnership, corporation, association, or other entity. A qualified individual is one who is trained in the handling of hazardous materials.

(b) Notwithstanding any provision of law to the contrary, no person, including a response action contractor as defined in Section 22-35-3, who provides assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous materials, or in preventing, cleaning up, or disposing of, or in attempting to prevent, clean up, or dispose of any such discharge, shall be subject to civil liabilities or penalties of any type.

(c) The immunities provided in subsection (b) of this section shall not apply to any person whose acts or omissions proximately caused, in whole or in part, the original actual or threatening discharge or any additional or further actual or threatening discharge.

(d) Nothing in subsection (b) of this section shall be construed to limit or otherwise affect the liability of any person for damages resulting from such person's gross negligence, or from such person's reckless, wanton, or intentional misconduct.

(e) Nothing in subsection (b) of the this section shall be construed to limit or otherwise affect the liability of any product manufacturer or seller for damages where such manufacturer or seller's product proximately caused, in whole or in part, the original actual or threatening discharge; any additional or further actual or threatening discharge; or the additional or further migration of the original actual discharge.



Section 6-5-332.2 - Immunity of persons responding to oil spills.

(a) This section shall be known and may be cited as the Alabama Act Regarding Liability for Persons Responding to Oil Spills.

(b) For the purposes of this section, the following terms shall have the following meanings:

(1) DAMAGES. Damages of any kind for which liability may exist under the laws of this state resulting from, arising out of, or related to the discharge, or threatened discharge of oil.

(2) DISCHARGE. Any emission (other than natural seepage), intentional or unintentional, and includes, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying, or dumping.

(3) FEDERAL ON-SCENE COORDINATOR. The federal official predesignated by the U.S. Environmental Protection Agency or the U.S. Coast Guard to coordinate and direct federal responses under subpart D of the National Contingency Plan, or the official designated by the lead agency to coordinate and direct removal under subpart E, of the National Contingency Plan.

(4) NATIONAL CONTINGENCY PLAN. The National Contingency Plan prepared and published under Section 311(d) of the Federal Water Pollution Control Act [33 U.S.C. 1321(d)], as amended by the Oil Pollution Act of 1990, Pub. L. No. 101-380, 104 Stat. 484 (1990).

(5) OIL. Oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, gasoline, sludge, oil refuse, and oil mixed with wastes other than dredged spoil.

(6) PERSON. An individual, corporation, partnership, association, state, municipality, commission, or political subdivision of a state, or any interstate body.

(7) REMOVAL COSTS. The costs of removal that are incurred after a discharge of oil has occurred or, in any case in which there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate oil pollution from such an incident.

(8) RESPONSIBLE PARTY.

a. Vessels. In the case of a vessel, any person owning, operating, or demise chartering the vessel.

b. Onshore Facilities. In the case of an onshore facility (other than a pipeline), any person owning or operating the facility, except a federal agency, state, municipality, commission, or political subdivision of a state, or any interstate body, that as owner, transfers possession and right to use the property to another person by lease, assignment, or permit.

c. Offshore Facilities. In the case of an offshore facility (other than a pipeline or a deepwater port licensed under the Deepwater Port Act of 1974 (33 U.S.C. 1501 et seq.), the lessee or permittee of the area in which the facility is located or the holder of a right of use and easement granted under applicable state law or the Outer Continental Shelf Lands Act (43 U.S.C. 1301-1356) for the area in which the facility is located (if the holder is a different person than the lessee or permittee), except a federal agency, state, municipality, commission, or political subdivision of a state, or any interstate body, that as owner, transfers possession and right to use the property to another person by lease, assignment, or permit.

d. Deepwater Ports. In the case of a deepwater port licensed under the Deepwater Port Act of 1974 (33 U.S.C. 1501-1524), the licensee.

e. Pipelines. In the case of a pipeline, any person owning or operating the pipeline.

f. Abandonment. In the case of an abandoned vessel, onshore facility, deepwater port, pipeline, or offshore facility, the persons who would have been responsible parties immediately prior to the abandonment of the vessel or facility.

(c) (1) Notwithstanding any other provision of law, a person, including a response action contractor as defined in Section 22-35-3, is not liable for removal costs or damages which result from actions taken or omitted to be taken in the course of rendering care, assistance, or advice consistent with the National Contingency Plan or as otherwise directed by the Federal On-Scene Coordinator or by any state official with responsibility for oil spill response.

(2) Subdivision (1) of this subsection does not apply:

a. to a responsible party;

b. with respect to personal injury or wrongful death;

c. if the person is grossly negligent or engages in wanton or willful misconduct: or

d. If the person's act(s) or omission(s) proximately caused, in whole or in part, the original actual or threatening discharge; or any additional or further actual or threatening discharge.

(3) A responsible party is liable for any removal costs and damages that another person is relieved of under subdivision (1).

(4) Nothing in this section affects the liability of a responsible party for oil spill response under state law.



Section 6-5-332.3 - Use of automated external defibrillator.

(a) As used in Section 6-5-332, the term "automated external defibrillator" or "AED" means a medical device heart monitor and defibrillator that meets all of the following specifications:

(1) Is commercially distributed in accordance with the Federal Food, Drug and Cosmetic Act (21 U.S.C. Section 301, et seq.).

(2) Is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia and is capable of determining, without intervention by an operator, whether defibrillation should be performed.

(3) Upon determining that defibrillation should be performed, semiautomatically or automatically charges and delivers an electrical impulse through the chest wall and to an individual's heart.

(b) A person or entity that acquires an AED shall ensure all of the following:

(1) That expected defibrillator users are encouraged to successfully complete a course in automated external defibrillation and cardiopulmonary resuscitation (CPR) that is offered or approved by a nationally recognized organization and includes instruction on psychomotor skills and national evidence-based emergency cardiovascular guidelines that are current.

(2) That the defibrillator is maintained and tested according to the manufacturer's operational guidelines.

(c) Each manufacturer shall provide in-service training materials on the AED use and operation to each person or entity who acquires the AED.

(d) A person or entity who acquires an automated external defibrillator shall notify thedistributor of the AED if any change of ownership of the AED occurs.

(e) This section shall not apply to an individual using an AED in an emergency setting if that individual is acting as a good samaritan pursuant to Section 6-5-332.



Section 6-5-332.4 - Persons who rescue child or incapacitated person from unattended motor vehicle.

(a) As used in this section, the following terms shall have the following meanings:

(1) INCAPACITATED PERSON. A person as defined in Section 26-2A-20.

(2) MOTOR VEHICLE. A motor vehicle as defined in Section 32-1-1.1.

(b) A person who enters a motor vehicle by force or otherwise, for the purpose of removing a child or an incapacitated person from the vehicle shall be immune from civil liability for damage to the motor vehicle if the person meets all of the following requirements:

(1) Determines the motor vehicle is locked or there is otherwise no reasonable method for the child or incapacitated person to exit the motor vehicle without assistance.

(2) Has a good faith and reasonable belief, based upon the known circumstances, that entry into the motor vehicle is necessary because the child or incapacitated person is in imminent danger of suffering harm.

(3) Ensures that law enforcement is notified or 911 called before entering the motor vehicle or immediately thereafter.

(4) Uses no more force to enter the motor vehicle and remove the child or incapacitated person than is necessary.

(5) Remains with the child or incapacitated person in a safe location in reasonable proximity to the motor vehicle until law enforcement or other first responders arrive.



Section 6-5-333 - Dentists, chiropractors, and physicians serving on utilization and quality control committees, peer review committees, or professional standards review committees; consultants thereto and employees thereof; dental, chiropractic and medical societies and associations; appeal to Alabama Dental Association; confidentiality.

(a) Any dentist, chiropractor, or physician licensed to practice medicine in Alabama who serves on a peer review or a utilization and quality control committee or professional standards review committee or a similar committee or a committee of similar purpose or any dentist, physician, chiropractor, or individual who serves as a consultant or employee to one of said committees established either by a dental society or dental association or by a chiropractic society or chiropractic association or by a state medical association or county medical society to review any aspect of dental care, chiropractic care, or medical care at the request of a government agency, a patient, dentist, provider of dental benefits, chiropractor, provider of chiropractic benefits, physician licensed to practice medicine in Alabama, or third party insurer shall not be liable to any person for damages as a result of any action taken or recommendation made by him within the scope of his function as a member of or employee or consultant to such review committee if such action was taken or recommendation made without malice and in a reasonable belief that such action or recommendation is warranted by the facts made known to him. No dental association or dental society, chiropractic association or chiropractic society, or state medical association or county medical society shall be liable for damages for any action taken or recommendation made by a review committee or any member of said committee or consultants or employees to said committee.

(b) Within the words and meaning of this section, a "committee" shall mean members of a committee of dentists, chiropractors, or physicians licensed to practice medicine in Alabama formed or appointed to evaluate the diagnosis or the performance of services of other dentists or dental auxiliary personnel, chiropractors or chiropractic auxiliary personnel or physicians licensed to practice medicine in Alabama or physician auxiliary personnel when such evaluation is requested by a government agency, by the fiscal intermediary responsible for the administration of group health care programs, by the recipient of dental, chiropractic, or medical services, or by a dentist, chiropractor, or physician licensed to practice medicine in Alabama.

(c) The provider or recipient of dental services evaluated by a review committee described in subsections (a) and (b) of this section shall have the right to appeal the decisions of said review committee to the Alabama Dental Association. No provider of dental care services or recipient of same or fiscal intermediary or government agency shall be bound by a ruling of a review committee established pursuant to this section on a controversy, dispute, or question unless he agrees in advance either specifically or generally to be bound by the ruling.

(d) All information, interviews, reports, statements, or memoranda furnished to any committee as defined in this section, and any findings, conclusions, or recommendations resulting from the proceedings of such committee are declared to be privileged. The records and proceedings of any such committees shall be confidential and shall be used by such committee and the members thereof only in the exercise of the proper functions of the committee and shall not be public records nor be available for court subpoena or for discovery proceedings. Nothing contained herein shall apply to records made in the regular course of business by a hospital, dentist, dental auxiliary personnel, chiropractor, chiropractic auxiliary personnel, physician, physician auxiliary personnel, or other provider of health care and information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented during proceedings of such committee.



Section 6-5-334 - Employees of medical services administration, etc., investigating and bringing charges against doctors, etc., relating to fraud or abuse of Medicaid program, etc.

Any employee of the medical services administration and any other state employee who has the authority to investigate and bring charges against doctors or providers of health care relating to medical payments and cases of alleged fraud or abuse of the Medicaid program shall be relieved and exempt from civil liability arising from said investigation or charges so long as such investigation and charges have been made in good faith without malice and on the basis of facts reasonably known or reasonably believed.



Section 6-5-335 - Volunteer firemen or rescue squad members entering burning buildings, etc., and attempting to preserve and protect said buildings, property therein, etc.

When any member of any organized rescue squad or volunteer nonprofit fire department, gratuitously and in good faith, enters any building, house, or structure which is burning or endangered by fire and makes efforts to preserve and protect said property and any other property contained therein or located on the premises thereof, such members shall not be liable for any civil damages for such entering or as result of any acts or omissions in rendering such efforts; nor shall such members be liable for any civil damages in rendering such efforts for their acts or omissions causing injuries to fellow volunteers or to owners of said property; provided, however, that this section shall not apply to civil damages for wanton misconduct.



Section 6-5-336 - Volunteers.

(a) This section shall be known as "The Volunteer Service Act."

(b) The Legislature finds and declares that:

(1) The willingness of volunteers to offer their services has been increasingly deterred by a perception that they put personal assets at risk in the event of tort actions seeking damages arising from their activities as volunteers;

(2) The contributions of programs, activities, and services to communities is diminished and worthwhile programs, activities, and services are deterred by the unwillingness of volunteers to serve either as volunteers or as officers, directors, or trustees of nonprofit public and private organizations;

(3) The provisions of this section are intended to encourage volunteers to contribute their services for the good of their communities and at the same time provide a reasonable basis for redress of claims which may arise relating to those services.

(c) For the purposes of this section, the meaning of the terms specified shall be as follows:

(1) GOVERNMENTAL ENTITY. Any county, municipality, township, school district, chartered unit, or subdivision, governmental unit, other special district, similar entity, or any association, authority, board, commission, division, office, officer, task force, or other agency of any state;

(2) NONPROFIT CORPORATION. Any corporation which is exempt from taxation pursuant to Section 501(a) of the Internal Revenue Code, 26 U.S.C. Section 501(a);

(3) NONPROFIT ORGANIZATION. Any organization which is exempt from taxation pursuant to Section 501(c) of the Internal Revenue Code, 26 U.S.C. Section 501(c), as amended;

(4) VOLUNTEER. A person performing services for a nonprofit organization, a nonprofit corporation, a hospital, or a governmental entity without compensation, other than reimbursement for actual expenses incurred. The term includes a volunteer serving as a director, officer, trustee, or direct service volunteer.

(d) Any volunteer shall be immune from civil liability in any action on the basis of any act or omission of a volunteer resulting in damage or injury if:

(1) The volunteer was acting in good faith and within the scope of such volunteer's official functions and duties for a nonprofit organization, a nonprofit corporation, hospital, or a governmental entity; and

(2) The damage or injury was not caused by willful or wanton misconduct by such volunteer.

(e) In any suit against a nonprofit organization, nonprofit corporation, or a hospital for civil damages based upon the negligent act or omission of a volunteer, proof of such act or omission shall be sufficient to establish the responsibility of the organization therefor under the doctrine of "respondeat superior," notwithstanding the immunity granted to the volunteer with respect to any act or omission included under subsection (d).



Section 6-5-337 - Immunity of those involved in equine activities.

(a) The Legislature recognizes that persons who participate in equine activities may incur injuries as a result of the risks involved in those activities. The Legislature also finds that the state and its citizens derive numerous economic and personal benefits from equine activities. The Legislature finds, determines, and declares that for the immediate preservation of the public peace, health, and safety, and to encourage equine activities, this legislation is to limit the civil liability of those involved in equine activities.

(b) As used in this section, the following words shall mean the following unless the context clearly indicates otherwise:

(1) ENGAGES IN AN EQUINE ACTIVITY. Riding, training, providing, or assisting in providing medical treatment of, driving, or being a passenger upon an equine, whether mounted or unmounted, or any person assisting a participant or show management in equine activities. The term does not include being a spectator at an equine activity, except in cases where the spectator places himself or herself in an unauthorized area and in immediate proximity to the equine activity.

(2) EQUINE. A horse, pony, mule, donkey, ass, or hinny.

(3) EQUINE ACTIVITY. Any of the following:

a. Equine shows, fairs, competitions, performances, or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to: Dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western games, and hunting.

b. Equine training or teaching activities, or both.

c. Boarding equines.

d. Riding, inspecting, or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine.

e. Rides, trips, hunts, or other equine activities of any type, however informal or impromptu, that are sponsored by an equine-activity sponsor.

f. Placing or replacing horseshoes on an equine.

g. Examining or administering medical treatment to an equine by a veterinarian.

(4) EQUINE ACTIVITY SPONSOR. An individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for an equine activity, including, but not limited to: Pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college sponsored classes, programs, and activities, therapeutic riding programs, and operators, instructors, and promoters of equine facilities, including, but not limited to, stables, clubhouses, ponyride strings, fairs, and arenas at which the activity is held.

(5) EQUINE PROFESSIONAL. A person engaged for compensation in:

a. Instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine.

b. Renting equipment or tack to a participant.

c. Examining or administering medical treatment to an equine as a veterinarian.

(6) INHERENT RISKS OF EQUINE ACTIVITIES. Those dangers or conditions which are an integral part of equine activities, including, but not limited to:

a. The propensity of an equine to behave in ways that may result in injury, harm, or death to persons on or around them.

b. The unpredictability of the reaction of an equine to sounds, sudden movement, and unfamiliar objects, persons, or other animals.

c. Certain hazards such as surface and subsurface conditions.

d. Collisions with other equines or objects.

e. The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within his or her ability.

(7) PARTICIPANT. Any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity.

(c)(1) Except as provided in subdivisions (c)(2) and (c)(3), an equine activity sponsor, an equine professional, or any other person, which shall include a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities and, except as provided in subdivisions (c)(2) and (c)(3), no participant or representative of a participant shall make any claim against, maintain an action against, or recover from an equine-activity sponsor, an equine professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of equine activities.

(2) Nothing in subdivision (c)(1) shall prevent or limit the liability of an equine-activity sponsor, an equine professional, or any other person if the equine-activity sponsor, equine professional, or person:

a. Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and the equipment or tack was faulty to the extent that it did cause the injury.

b. Provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity and to safely manage the particular equine based on the participant's representations of his or her ability.

c. Owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition which was known or should have been known to the equine-activity sponsor, equine professional, or person and for which warning signs have not been conspicuously posted.

d. Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury.

e. Intentionally injures the participant.

(3) Nothing in subdivision (c)(1), shall prevent or limit the liability of an equine activity sponsor or an equine professional under liability provisions as set forth in the products liability laws.

(d)(1) Every equine professional and every equine-activity sponsor shall post and maintain signs which contain the warning notice specified in subdivision (d)(2). Signs shall be placed in a clearly visible location on or near stables, corrals, or areas where the equine professional or the equine-activity sponsor conducts equine activities. The warning notice specified in subdivision (d)(2) shall appear on the sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an equine professional or by an equine-activity sponsor for the providing of professional services, instruction, or the rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's or the equine-activity sponsor's business, shall contain in clearly readable print the warning notice specified in subdivision (d)(2).

(2) The signs and contracts described in subdivision (d)(1) shall contain the following warning notice:

WARNING

Under Alabama law, an equine activity sponsor or equine professional is not liable for an injury to or the death of a participant in equine activities resulting from the inherent risks of equine activities, pursuant to the Equine Activities Liability Protection Act.

(3) Failure to comply with the requirements concerning warning signs and notices provided in this section shall prevent an equine-activity sponsor or equine professional from invoking the privileges of immunity provided by this section.



Section 6-5-338 - Immunity of peace officers and tactical medics from tort liability for conduct in the line of duty; certain employers of off-duty officers to maintain liability coverage.

(a) Every peace officer and tactical medic, except constables, who is employed or appointed pursuant to the Constitution or statutes of this state, whether appointed or employed as a peace officer or tactical medic by the state or a county or municipality thereof, or by an agency or institution, corporate or otherwise, created pursuant to the Constitution or laws of this state and authorized by the Constitution or laws to appoint or employ police officers or other peace officers or tactical medics, and whose duties prescribed by law, or by the lawful terms of their employment or appointment, include the enforcement of, or the investigation and reporting of violations of, the criminal laws of this state, and who is empowered by the laws of this state to execute warrants, to arrest and to take into custody persons who violate, or who are lawfully charged by warrant, indictment, or other lawful process, with violations of, the criminal laws of this state, shall at all times be deemed to be officers of this state, and as such shall have immunity from tort liability arising out of his or her conduct in performance of any discretionary function within the line and scope of his or her law enforcement duties.

(b) This section is intended to extend immunity only to peace officers and governmental units or agencies authorized to appoint peace officers. No immunity is extended hereby to any private non-governmental person or entity, including any private employer of a peace officer during that officer's off-duty hours.

(c) Every private, non-governmental person or entity who employs a peace officer or tactical medic during that officer's "off-duty" hours to perform any type of security work or to work while in the uniform of a peace officer shall have in force at least $100,000 of liability insurance, which insurance must indemnify for acts the "off-duty" peace officer takes within the line and scope of the private employment. The failure to have in force the insurance herein required shall make every individual employer, every general partner of a partnership employer, every member of an unincorporated association employer, and every officer of a corporate employer individually liable for all acts taken by an "off-duty" peace officer within the line and scope of the private employment.

(d) The term tactical medic, as used in this section, means a firefighter paramedic or firefighter emergency medical technician licensed by the State of Alabama and employed by the state or a county or municipality within the state, operating on-duty in direct support of a tactical law enforcement unit to provide medical services at high risk incidences including hostage incidents, narcotic raids, hazardous surveillance, sniper incidents, armed suicidal persons, barricaded suspect, felony warrant service, and fugitives refusing to surrender.



Section 6-5-339 - Volunteer medical professionals.

Repealed by Act 2000-680, § 1, 2000 Regular Session, effective August 1, 2000.



Section 6-5-340 - Computer failure or malfunction.

(a) Whenever used in this section, the following words and terms shall have the following meanings:

(1) GOVERNMENTAL CORPORATION AND AUTHORITY. Any public or private corporation, board, or authority established pursuant to a general or local law by state, county, or municipal government for the purpose of carrying out a specific governmental function.

(2) GOVERNMENTAL ENTITY. The state, any municipality, or any county in the state; any department, agency, board, or commission of a municipality, a county, or the state; any legislative or regulatory body of the state, or of any municipality or county; any state, municipal, or county governmental corporation or authority; any state university or community college, including any publicly funded trade or technical school; the State Board of Education, and all county, municipal, and city-county public school boards; any state, county, or municipal hospital boards when such boards are instrumentalities of the state, municipality, or county or organized pursuant to authority from the state, a municipality, or a county; and any other boards, commissions, authorities, agencies, or associations authorized by statute to perform, administer, or oversee a governmental function.

(3) INDEPENDENT CONTRACTOR. Any person, firm, or agency, and any employee of such person, firm, or agency who is not a permanent full-time or part-time employee of the governmental entity, and does not appear on any permanent or regular employee rosters such as payroll, worker's compensation, Social Security, or other retirement or pension plan, but periodically provides services to a governmental entity or any official or employee thereof pursuant to a contractual arrangement and is paid by the governmental entity pursuant to the contractual arrangement or for services rendered or work and labor performed.

(4) LEGISLATIVE BODY. The Senate of Alabama, the House of Representatives of Alabama, a county commission, city council, city commission, town council, or municipal council or commission, and any committee or subcommittee thereof.

(5) PUBLIC EMPLOYEE. A person permanently employed full-time or part-time by a governmental entity or instrumentality thereof who is paid in whole or in part from state, county, or municipal funds. A public employee shall not include an independent contractor or any person providing services to a governmental entity or a public official or employee thereof pursuant to any type of written or oral contractual arrangement.

(6) PUBLIC OFFICIAL. Any person elected to public office, whether or not that person has taken office, by the vote of the people at the state, county, or municipal level of government or their instrumentalities, and any person appointed to a position at the state, county, or municipal level of government or their instrumentalities, including governmental corporations and authorities and boards or commissions which fall under the definition of governmental entity.

(7) REGULATORY BODY. A state agency which issues regulations in accordance with the Alabama Administrative Procedure Act or a state, county, or municipal department, agency, board, or commission which controls, according to rule or regulation, the activities, business licensure, or functions of any group, person, or persons.

(b)(1) No civil action, including, without limitation, any action for declaratory or injunctive relief, may be brought against any public official, public employee, governmental entity, governmental corporation or authority, legislative body, regulatory body, or independent contractor for actions attempting to fix the Y2K problem of an entity mentioned in subsection (a), and none of the aforementioned persons or entities shall be liable in damages, compensatory or punitive, for any failure or malfunction occurring before December 31, 2005, which is caused directly or indirectly by the failure of computer software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort, or otherwise process dates or times, if the failure or malfunction causing the loss was unforeseeable or if the failure or malfunction causing the loss was foreseeable but the plan or design or both for identifying and preventing the failure or malfunction was prepared in substantial compliance with generally accepted computer and information system design standards in effect at the time of the preparation of the plan or design. Provided however, nothing contained in this section shall relieve any public official, public employee, or governmental entity from the performance of any statutory or administrative duties or obligations or from the payment of financial obligations. The immunity granted by this section shall be in addition to the sovereign immunity granted by Article I, Section 14, Constitution of Alabama of 1901, and the substantive immunity otherwise provided by Alabama law.

(2) Nothing in this section shall be construed to prevent the governmental entity itself or public officials acting on the government's behalf from bringing an action for any compensatory or punitive damages which is permissible under current law.



Section 6-5-341 - Liability for operation or use of sport shooting range.

(a) As used in this section, the following words shall have the following meanings:

(1) GOVERNMENTAL BODY. The State of Alabama or any county or municipal governing body, agency, board, commission, committee, council, department, district, or any other public body corporate and politic created by constitution, statute, ordinance, rule, or order.

(2) PROPERTY. Real property and buildings, structures, and improvements thereon.

(3) SPORT SHOOTING RANGE. An area designed and used for rifle shooting, pistol shooting, trapshooting, skeetshooting, or other target shooting and related training or practice for the purpose of sharpshooting or improving in the use of firearms.

(b)(1) This section applies to all private or public civil, injunctive, and nuisance actions.

(2) Notwithstanding any other provision of law, any person, firm, or entity who operates or uses a sport shooting range in this state shall not be subject to civil liability or criminal prosecution in any matter relating to noise or noise pollution or lead or lead pollution resulting from the operation or use of the range if the range is being operated between the hours of 9:00 a.m. and 9:00 p.m. and if the range has been in existence prior to 1990 or is in compliance with any noise or lead control laws or ordinances that applied to the sport shooting range and its operation on August 1, 2001, or at the time the sport shooting range came into existence, whichever event occurs first.

(3) Any person, firm, or entity who operates or uses a sport shooting range is not subject to an action for nuisance and is not subject to injunction to stop the use or operation of the shooting range on the basis of noise or noise pollution or lead or lead pollution if the range is being operated between the hours of 9:00 a.m. and 9:00 p.m. and if the range has been in existence prior to 1990 or is in compliance with any noise control or lead control laws or ordinances applying to the sport shooting range and its operation on August 1, 2001, or at the time the sport shooting range came into existence, whichever event occurs first.

(4) Except as expressly provided herein, nothing in this section nor the common law doctrine of attractive nuisance shall create any duty of care or grounds for liability toward any person using the property of another for a sport shooting range.

(c) No public street or alley shall be opened through a tract of property used or occupied as a sport shooting range, unless the necessity of the street or alley is first established by verdict of a jury upon a showing of extreme need and impossibility of redirecting or rerouting the street or alley to accommodate the sport shooting range.

(d) Rules or regulations adopted by any governmental body limiting levels of noise in terms of decibel level which may occur in the atmosphere shall not apply to a sport shooting range exempted from liability under this section.

(e) Rules or regulations adopted by any governmental body limiting levels of lead occurring in the atmosphere shall not apply to a sport shooting range exempted from liability under this section.



Section 6-5-342 - Skateboarding, roller skating in parks or rinks.

(a) The purpose of this section is to encourage owners of property to make land available for skateboarding or roller skating activities in areas specifically designed for that purpose. It is recognized that there are certain risks and dangers involved in skateboarding and roller skating activities, including skating itself, riding, assisting, and observing. Property owners have been reluctant or failed to make property available for skateboarding and roller skating activities because of the inherent risks in the activity, the exposure to liability, and the prohibitive cost of insurance, if insurance can be obtained for the activities. The recreational sports of skateboarding and roller skating are a wholesome and healthy family activity that should be encouraged. The allocation of risks and costs of skateboarding and roller skating activities is an important matter of public policy.

(b) Any person who participates in or assists in roller skating or skateboarding in a park or rink designated for that purpose, regardless of whether publicly or privately owned, assumes the known and unknown inherent risks in roller skating and skateboarding activities and is legally responsible for all damages, injury, or death to himself or herself or other persons or property which result from these activities. Any person who observes skateboarding or roller skating activities in a rink or park designated for that purpose, regardless of whether publicly or privately owned, assumes the known and unknown inherent risks in this activity and is legally responsible for all damages, injury, or death to himself or herself which result from these activities.

(c) Every operator of a skateboard or roller skating park or rink shall post and maintain a warning sign in a clearly visible location at the entrance of the park or rink and any other conspicuous location within the park or rink as specified in this section. The sign shall serve as a warning to the roller skaters, skateboarders, assistants, spectators, and any others involved in this activity that the operator of the park or rink has limited civil liability under Alabama law for skateboarding and roller skating activities occurring at the park or rink. Failure to comply with the requirements concerning warning signs provided in this section shall prevent an operator of a park or rink from invoking the privileges of immunity provided by this section. The warning notice shall appear on the sign in black letters with each letter to be a minimum of one inch in height and shall contain the following notice:

"WARNING

"Under Alabama law, a skateboard or roller skating park or rink operator is not liable for injury, damages, or death of a participant, assistant, or spectator in skateboarding or roller skating activities in the park or rink resulting from the inherent risks of skateboarding or roller skating activities. If skateboarding is permitted in this facility, any person skateboarding in this facility must wear appropriate protective equipment including a helmet, elbow pads, and knee pads."

(d) Any person participating in skateboarding or roller skating activities in a skateboard or roller skating park or rink, including participation as an assistant or spectator, is responsible for the following:

(1) Acting within the limits of his or her ability and the purpose and design of the equipment used.

(2) Maintaining control of his or her person and the equipment used.

(3) Refraining from acting in any manner which may cause or contribute to death or injury of himself or herself or other persons.

(e) Any person operating a skateboard or roller skating park or rink is responsible for the following:

(1) Posting and maintaining the required warning notice in one or more conspicuous places in the park or rink.

(2) Complying with all state and local safety codes regarding the conditions of the park or rink, including, but not limited to, the physical facilities such as safe lighting, fire extinguishers placed at appropriate intervals, railings, and the number of participants, assistants, and spectators permitted in the facility.

(3) Maintaining the stability and safety of skating surfaces.

(f) Each participant in roller skating and skateboarding activities, including roller skaters, skateboarders, assistants, and spectators, is deemed to have read and understood the warning notice required pursuant to subsection (c).



Section 6-5-343 - Liability for farmer allowing nonprofit entity onto property.

Notwithstanding any law to the contrary, any farmer, as an owner, lessee, occupant, or person otherwise in control of land, who allows without compensation another person who is employed by or who is an agent of a nonprofit entity to enter upon the land for the purpose of removing any crops remaining in the farmer's fields following the harvesting of the crops, owes that person the same duty of care the farmer owes a trespasser. For purposes of this section a nonprofit entity is an entity that is exempt from federal income tax under 26 U.S.C. Section 501(c)(3).



Section 6-5-344 - Volunteer athletic coach, manager, or official.

(a) Notwithstanding any provision of law to the contrary, no person who provides services or assistance free of charge, except for reimbursement of expenses, as an athletic coach, manager, or official for a sports team which is organized or performing as a nonprofit or similar entity or which is a member team in a league affiliated with an organized county or municipal recreation department, shall be liable in any civil action for damages to a player, participant, or spectator as a result of his or her acts or omissions arising out of and in the course of rendering that service or assistance.

(b) This section shall apply to competitions, instruction, practice, and other activities related to the organized sport.

(c) Nothing in this section shall grant immunity to any of the following:

(1) Any person causing damage by his or her willful, wanton, or grossly negligent act or omission.

(2) Any coach, manager, assistant, or official who has not participated in a safety and training skills program which shall include, but not be limited to, injury prevention, first aid procedures, and general coaching concepts.

(3) Any person causing damage or injury as a result of his or her negligent operation of a motor vehicle.

(4) Any person for any damage caused by that person permitting a competition or practice to be conducted without supervision.



Section 6-5-345 - Duty of care owed by possessor of real property to certain trespassers.

(a) For the purpose of this section, the following words have the following meanings:

(1) POSSESSOR OF REAL PROPERTY or POSSESSOR. The owner, lessee, renter, or other lawful occupant of real property.

(2) TRESPASSER. A person who goes upon the premises of another without permission or invitation, expressed or implied, or who, after rightfully entering upon the premises of another, remains on the premises after consent or license to enter or use the premises has been terminated.

(b)(1) A possessor of real property owes no duty of care to a trespasser except to:

a. Refrain from causing wanton or intentional injury, including by a trap or pitfall.

b. Exercise reasonable care to avoid causing injury to a known trespasser in a position of peril and to use reasonable care to warn a known trespasser of dangers known by the possessor to exist on the property.

c. Exercise reasonable diligence to warn a trespasser of dangers known after discovery that the trespasser is in a position of peril after the possessor has knowledge of the presence of the trespasser.

d. Exercise reasonable care to warn a known trespasser of dangers known by the possessor to exist on the property after the possessor becomes aware of the danger to the trespasser. Nothing in this section shall diminish, change, amend, or otherwise affect the open and obvious doctrine.

(2) A possessor of real property, however, may cause injury or use force to prevent or terminate a trespass as permitted at common law or in Title 13A, Chapter 3, Article 2.

(c) Notwithstanding the provisions of subsection (b), a possessor of real property may be subject to liability for physical injury or death to a child trespasser caused by an artificial condition upon the real property of the possessor, if all of the following apply:

(1) The place where the condition existed is one upon which the possessor knew or had reason to know that a child would be likely to trespass.

(2) The condition is one of which the possessor knew or had reason to know and which the possessor realized or should have realized would involve an unreasonable risk of death or serious bodily harm to a child.

(3) The injured child, because of his or her youth, did not discover the condition or realize the risk involved in intermeddling with the condition or in coming within the area made dangerous by it.

(4) The utility to the possessor of maintaining the condition and the burden of eliminating the danger was slight as compared with the risk to the child.

(5) The possessor failed to exercise reasonable care to eliminate the danger or otherwise to protect the child.

(d) Notwithstanding the provisions of subsection (c), the duty owed by the possessor of real property to a child trespasser with respect to a natural condition is the same as that owed in subsection (b).

(e) The intent of the Legislature in enacting this section is to reject the adoption of the Third Restatement of Torts with respect to the duty of a possessor of real property to a trespasser. Nothing in this section shall diminish, change, amend, or otherwise affect the provisions of Sections 35-15-1 through 35-15-40.



Section 6-5-346 - Defense of self, others, and property.

(a) As used in this section, property shall mean real property and buildings, structures, and improvements thereon.

(b) Any person who unlawfully enters or attempts to enter upon the property of another for the purposes of engaging in criminal conduct, for purposes of civil liability only, assumes the risk for any injury caused or resulting to him or her due to the commission or effort to commit criminal conduct; provided the property owner acts as a reasonably prudent person would act under same or similar circumstances. The owner and his or her agents shall be immune from any civil liability due to the reasonable and proportionate acts of the owner or his or her agents in resisting the commission of the criminal conduct; provided that the person acts as a prudent person would act under same or similar circumstances.

(c) The provisions of this section do not apply to the creation of a hidden hazardous or hidden dangerous condition on the property designed to prevent criminal conduct or cause injury to a person engaging in criminal conduct.



Section 6-5-347 - Agritourism.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) AGRICULTURAL. As defined in Section 41-14-51.

(2) AGRITOURISM ACTIVITY. Any of the following, whether or not a participant provides monetary or other valuable compensation to participate in, view, or enjoy:

a. An activity at an agricultural operation, which is not already addressed under Sections 6-5-337 or 35-15-40, including, but not limited to, farming, ranching, historic and cultural agricultural activities, self-pick farms, or farmers' markets, provided the agritourism professional is selling his or her own product at a location provided to, leased to, rented to, or owned by the agritourism professional for the purpose of selling his or her own product.

b. An activity involving an animal exhibition, show, or competition at an agricultural fair or youth livestock show, which is not already addressed under Section 6-5-337, including, but not limited to, FFA, 4-H, group, club, or other association shows or expositions.

(3) AGRITOURISM PROFESSIONAL. A person who is engaged in the business of providing agritourism activities including employees or authorized agents who offer or conduct agritourism activities on behalf of an agritourism professional.

(4) INHERENT RISKS OF AGRITOURISM ACTIVITIES. Those conditions, dangers, or hazards that are an integral part of an agritourism activity, including any of the following:

a. Surface and subsurface conditions and natural conditions of land, vegetation, and waters.

b. The behavior of wild animals or insects.

c. The behavior of domestic animals or insects as to:

1. The propensity of a domestic animal or insect to behave in ways that may result in sickness, injury, harm, or death to persons on or around them.

2. The unpredictability of the reaction of a domestic animal or insect to sounds, sudden movement, and unfamiliar objects, persons, or other animals.

d. The ordinary dangers of structures or equipment ordinarily used on a working agricultural operation, excluding a dangerous condition on structures or equipment ordinarily used on a working agricultural operation that is actually known by an agritourism professional, not open and obvious, not made known to the participant, and the dangerous condition proximately causes injury, sickness, damage, or death to the participant.

e. The negligent acts of a participant that may contribute to injury to the participant or others, including failing to follow instructions given by an agritourism professional, failing to exercise reasonable caution while engaging in the agritourism activity, or failing to obey written or oral warnings or postings on the premises of the agritourism operation.

(5) PARTICIPANT. Any person, other than an agritourism professional, who engages in an agritourism activity.

(6) PERSON. An individual, governmental entity, corporation, limited liability company, partnership, unincorporated association, group, club, or other legal or commercial entity.

(b)(1) Except as provided in subsection (c), an agritourism professional has no duty of care to inspect for an inherent risk of agritourism activity and may not be liable for an injury, sickness, or damage to a participant or the death of a participant resulting from an inherent risk of an agritourism activity. An agritourism professional does not confer upon any participant the legal status of invitee or licensee.

(2) Except as provided in subsection (c), a participant or a representative of a participant may not make a claim against, maintain an action against, or recover from an agritourism professional for injury, sickness, damage, or death of a participant resulting from an inherent risk of an agritourism activity.

(c) Subsection (b) may not prevent or limit the liability of an agritourism professional who:

(1) Has actual knowledge of a dangerous condition on the land, facilities, or equipment that is not open and obvious or actual knowledge of the dangerous propensity of a particular animal that is not open and obvious, does not make the danger known to the participant, and the danger proximately causes injury, sickness, damage, or death to the participant.

(2) Fails to properly train or improperly or inadequately trains an employee who is actively involved in the agritourism activity and an act or omission of the employee proximately causes injury, sickness, damage, or death of the participant.

(3) Intentionally or willfully injures the participant.

(4) Fails to vaccinate, or quarantine sick domestic or domesticated animals in accordance with applicable animal health statutes and regulations.

(d)(1) This section does not apply unless an agritourism professional posts and maintains a warning notice printed in black letters, with each letter being at least one inch in height.

(2) The warning notice required under subdivision (1) shall be placed in a clearly visible location at the main point of entrance to or the place of payment of monetary or other valuable compensation for the agritourism activity.

(3) The warning notice required under subdivision (1) shall read as follows:

"WARNING.

"Under Alabama law, an agritourism professional is not liable for injury, sickness, or damage to, or the death of, a participant in an agritourism activity at this location if the injury, sickness, damage, or death results from the inherent risks of the agritourism activity.

"Inherent risks of an agritourism activity include risks of injury, sickness, damage, or death inherent to land, equipment, and animals as well as the potential for you to act in a negligent manner that may contribute to your injury, sickness, damage, or death, or for another participant to act in a manner that may cause your injury, sickness, damage, or death.

"You are assuming the risk of participating in this agritourism activity."

(e) This section does not enlarge or diminish the open and obvious doctrine.






Article 19 - Seduction.

Section 6-5-350 - Action by unmarried woman under 19 years of age.

An unmarried woman under the age of 19 years may prosecute as plaintiff an action for her own seduction and may recover such damages as may be assessed in her favor.



Section 6-5-351 - Action by father or mother for seduction of daughter.

The father or, in case of his death or desertion of his family, or of his imprisonment for a term of two years or more under a conviction for crime, or of his confinement in an insane hospital, or of his having been declared of unsound mind, the mother, may commence an action for the seduction of a daughter under the age of 19 years though she be not living with or in the service of the plaintiff at the time of the seduction or afterwards and there is no loss of service; provided, that an action by the daughter is a bar to an action by the father or mother.






Article 20 - Felonious Injury.

Section 6-5-370 - Civil action without criminal prosecution.

For any injury, either to person or property, amounting to a felony, a civil action may be commenced by the party injured without prosecution of the offender.






Article 21 - Malicious Act of Minor.

Section 6-5-380 - Liability of parents for destruction of property by minor; exception.

(a) The parent or parents, guardian, or other person having care or control of any minor under the age of 18 years with whom the minor is living and who have custody of the minor shall be liable for the actual damages sustained, but not exceeding the sum of $1,000, plus the court costs of the action, to any person, firm, association, corporation and the State of Alabama and its political subdivision for all damages proximately caused by the injury to, or destruction of, any property, real, personal or mixed, by the intentional, willful, or malicious act or acts of the minor. Except, approved foster parents of the Department of Human Resources shall not be liable for damages caused by foster children.

(b) Nothing in this section shall be construed to limit the liability of any such parent or parents as the same may now otherwise exist under the laws of the State of Alabama.






Article 22 - Injury and Death of Minor.

Section 6-5-390 - Injury to minor child.

A father or a mother, provided they are lawfully living together as husband and wife, shall have an equal right to commence an action for an injury to their minor child, a member of the family; provided, however, that in the event such mother and father are not lawfully living together as husband and wife, or in the event legal custody of such minor child has been lawfully vested in either of the parties or some third party, then and in either event the party having legal custody of such minor child shall have the exclusive right to commence such action.



Section 6-5-391 - Wrongful death of minor.

(a) When the death of a minor child is caused by the wrongful act, omission, or negligence of any person, persons, or corporation, or the servants or agents of either, the father, or the mother as specified in Section 6-5-390, or, if the father and mother are both dead or if they decline to commence the action, or fail to do so, within six months from the death of the minor, the personal representative of the minor may commence an action.

(b) An action under subsection (a) for the wrongful death of the minor shall be a bar to another action either under this section or under Section 6-5-410.

(c) Any damages recovered in an action under this section shall be distributed according to the laws of intestate succession, Article 3 (commencing with Section 43-8-40) of Chapter 8 of Title 43.






Article 23 - Death.

Section 6-5-410 - Wrongful act, omission, or negligence causing death.

(a) A personal representative may commence an action and recover such damages as the jury may assess in a court of competent jurisdiction within the State of Alabama where provided for in subsection (e), and not elsewhere, for the wrongful act, omission, or negligence of any person, persons, or corporation, his or her or their servants or agents, whereby the death of the testator or intestate was caused, provided the testator or intestate could have commenced an action for the wrongful act, omission, or negligence if it had not caused death.

(b) The action shall not abate by the death of the defendant, but may be revived against his or her personal representative and may be maintained though there has not been prosecution, conviction, or acquittal of the defendant for the wrongful act, omission, or negligence.

(c) The damages recovered are not subject to the payment of the debts or liabilities of the testator or intestate, but must be distributed according to the statute of distributions.

(d) The action must be commenced within two years from and after the death of the testator or intestate.

(e) For any cause of action brought pursuant to this section, the action may only be filed in a county where the deceased could have commenced an action for the alleged wrongful act, omission, or negligence pursuant to Section 6-3-2 or 6-3-7, if the alleged wrongful act, omission, or negligence had not caused death. Nothing in this subsection is intended to override Rule 82 of the Alabama Rules of Civil Procedure.

(f) This section shall only apply to actions filed after June 9, 2011.



Section 6-5-411 - Injuries to decedent's property resulting from wrongful act, etc., causing death.

(a) The personal representative of a deceased person may commence an action in a court of competent jurisdiction within the State of Alabama, and not elsewhere, and recover such damages as the jury may assess for injuries or damages to the property of the decedent resulting from the same wrongful act, omission, or negligence which caused the death of the decedent, provided the decedent could have commenced such action if the wrongful act, omission, or negligence causing the property damage had not also caused his death.

(b) Such action may be commenced though there has not been prosecution, conviction, or acquittal of the defendant for the wrongful act, omission, or negligence; and it shall not abate by the death of the defendant, but may be revived against his personal representative.

(c) The damages recovered are not subject to the payment of the debts or liabilities of the decedent, but must be distributed according to the statute of distributions.






Article 24 - Foreign Causes of Action.

Section 6-5-430 - Enforcement of action upon contract or tort arising in another state when jurisdiction of defendant can be obtained in this state; doctrine of forum non conveniens applied.

Whenever, either by common law or the statutes of another state or of the United States, a claim, either upon contract or in tort has arisen outside this state against any person or corporation, such claim may be enforceable in the courts of this state in any county in which jurisdiction of the defendant can be legally obtained in the same manner in which jurisdiction could have been obtained if the claim had arisen in this state; provided, however, the courts of this state shall apply the doctrine of forum non conveniens in determining whether to accept or decline to take jurisdiction of an action based upon such claim originating outside this state; and provided further that, if upon motion of any defendant it is shown that there exists a more appropriate forum outside this state, taking into account the location where the acts giving rise to the action occurred, the convenience of the parties and witnesses, and the interests of justice, the court must dismiss the action without prejudice. Such dismissal may be conditioned upon the defendant or defendants filing with the court a consent (i) to submit to jurisdiction in the identified forum, or (ii) to waive any defense based upon a statute of limitations if an action on the same cause of action is commenced in the identified forum within 60 days of the dismissal.






Article 25 - Election Between Actions.

Section 6-5-440 - Simultaneous actions for same cause against same party prohibited.

No plaintiff is entitled to prosecute two actions in the courts of this state at the same time for the same cause and against the same party. In such a case, the defendant may require the plaintiff to elect which he will prosecute, if commenced simultaneously, and the pendency of the former is a good defense to the latter if commenced at different times.






Article 26 - Abatement, Survival and Revival of Actions.

Section 6-5-460 - Abatement - Actions by or against unmarried women not abated upon marriage.

A claim upon which an action has been filed by or against an unmarried woman does not abate on her marriage, but, the marriage being suggested upon the record, the action proceeds in her name acquired by the marriage, and judgment is entered accordingly. If judgment is entered against her, it may be satisfied out of her estate.



Section 6-5-461 - Abatement - Actions by informers.

In claims upon which an action has been filed by informers, unless otherwise specifically provided by law, the first filed shall have precedence, and all others shall abate.



Section 6-5-462 - Survival - Claims by and against personal representative in proceedings not of an equitable nature.

In all proceedings not of an equitable nature, all claims upon which an action has been filed and all claims upon which no action has been filed on a contract, express or implied, and all personal claims upon which an action has been filed, except for injuries to the reputation, survive in favor of and against personal representatives; and all personal claims upon which no action has been filed survive against the personal representative of a deceased tort-feasor.



Section 6-5-463 - Survival - Real property claims to which actions filed.

Real property claims with respect to which actions have been filed survive in favor of heirs, devisees, or personal representatives and against heirs, devisees, tenants, or personal representatives according to their respective rights, and the court must direct the record and judgment to be so framed as to secure their rights and declare their respective interests.



Section 6-5-464 - Survival - Claims equitable in nature.

(a) All claims equitable in nature upon which an action has been filed shall survive in favor of and against the heirs, successors, or personal representative of any deceased party to such an action.

(b) All claims equitable in nature upon which no action has been filed shall survive in favor of and against the personal representatives, heirs, or successors of deceased persons who, but for their death, could have enforced such claims or against whom such claims could have been enforced.



Section 6-5-465 - Survival - Substitution of personal representative where no action filed.

If a claim upon which no action has been filed survives on the death of a defendant, substitution of his personal representative may be effected under the Alabama Rules of Civil Procedure; but final judgment must not be entered against a personal representative if he objects until after the expiration of six months from the grant of letters testamentary or of administration.



Section 6-5-466 - Revival in case of death of one or more defendants jointly sued.

(a) The death of one or more defendants jointly sued does not, as to the defendant dying, abate a claim upon which an action has been filed if the claim survives; but such a claim may be revived against the proper representative of such defendant and such representative and the surviving defendant or defendants may be proceeded against jointly or severally, at the election of the plaintiff.

(b) Under this section, the judgment entered must be several, but against a personal representative, if he objects, judgment must not be entered until after the expiration of six months from the grant of letters testamentary or of administration.

(c) Under this section, the satisfaction of one judgment is, as to the plaintiff, a satisfaction of all, except as to costs; but if requested, the plaintiff must assign, without recourse on him, the judgment against a principal debtor to the party from whom satisfaction is received if such principal debtor was bound to the indemnity of such party.






Article 27 - Medical Liability Actions.

Section 6-5-480 - Short title.

This article may be cited and known as the "Alabama Medical Liability Act."



Section 6-5-481 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) MEDICAL PRACTITIONER. Anyone licensed to practice medicine or osteopathy in the State of Alabama, engaged in such practice, including medical professional corporations, associations, and partnerships.

(2) DENTAL PRACTITIONER. Anyone licensed to practice dentistry in the State of Alabama, engaged in such practice, including professional dental corporations, associations, and partnerships.

(3) MEDICAL INSTITUTION. Any licensed hospital, or any physician's or dentist's office or clinic containing facilities for the examination, diagnosis, treatment, or care of human illnesses.

(4) PROFESSIONAL CORPORATION. Any medical or dental professional corporation or any medical or dental professional association.

(5) PHYSICIAN. Any person licensed to practice medicine in Alabama.

(6) DENTIST. Any person licensed to practice dentistry in Alabama.

(7) HOSPITAL. Such institutions as are defined in Section 22-21-21 as hospitals.

(8) OTHER HEALTH CARE PROVIDERS. Any professional corporation or any person employed by physicians, dentists, or hospitals who are directly involved in the delivery of health care services.

(9) MEDICAL LIABILITY. A finding by a judge, jury, or arbitration panel that a physician, dentist, medical institution, or other health care provider did not meet the applicable standard of care, and that such failure was the proximate cause of the injury complained of, resulting in damage to the patient.



Section 6-5-482 - Limitation on time for commencement of action.

(a) All actions against physicians, surgeons, dentists, medical institutions, or other health care providers for liability, error, mistake, or failure to cure, whether based on contract or tort, must be commenced within two years next after the act, or omission, or failure giving rise to the claim, and not afterwards; provided, that if the cause of action is not discovered and could not reasonably have been discovered within such period, then the action may be commenced within six months from the date of such discovery or the date of discovery of facts which would reasonably lead to such discovery, whichever is earlier; provided further, that in no event may the action be commenced more than four years after such act; except, that an error, mistake, act, omission, or failure to cure giving rise to a claim which occurred before September 23, 1975, shall not in any event be barred until the expiration of one year from such date.

(b) Subsection (a) of this section shall be subject to all existing provisions of law relating to the computation of statutory periods of limitation for the commencement of actions, namely, Sections 6-2-1, 6-2-2, 6-2-3, 6-2-5, 6-2-6, 6-2-8, 6-2-9, 6-2-10, 6-2-13, 6-2-15, 6-2-16, 6-2-17, 6-2-30, and 6-2-39; provided, that notwithstanding any provisions of such sections, no action shall be commenced more than four years after the act, omission, or failure complained of; except, that in the case of a minor under four years of age, such minor shall have until his eighth birthday to commence such action.



Section 6-5-483 - Elimination of ad damnum clause in complaints.

The ad damnum clause in complaints alleging medical liability shall be eliminated. Such complaints, in place of a claim for specific monetary damages, shall contain instead a general claim for relief. However, nothing in this section shall be construed to prohibit or restrict an attorney from requesting or suggesting a specific sum to be awarded during the trial of any medical liability case.



Section 6-5-484 - Degree of care owed to patient.

(a) In performing professional services for a patient, a physician's, surgeon's, or dentist's duty to the patient shall be to exercise such reasonable care, diligence, and skill as physicians, surgeons, and dentists in the same general neighborhood, and in the same general line of practice, ordinarily have and exercise in a like case. In the case of a hospital rendering services to a patient, the hospital must use that degree of care, skill, and diligence used by hospitals generally in the community.

(b) Neither a physician, a surgeon, a dentist nor a hospital shall be considered an insurer of the successful issue of treatment or service.



Section 6-5-485 - Settlement of disputes by arbitration.

(a) After a physician, dentist, medical institution, or other health care provider has rendered services, or failed to render services, to a patient out of which a claim has arisen, the parties thereto may agree to settle such dispute by arbitration. Such agreement must be in writing and signed by both parties. Any such agreement shall be valid, binding, irrevocable, and enforceable, save upon such grounds as exist in law or in equity for the revocation of any contract.

(b) Pursuant to the provisions of this section, the claimant shall select one competent and disinterested arbitrator, and the party or parties against whom the claim is made shall select one competent and disinterested arbitrator. The two arbitrators so named shall select a third arbitrator, or, if unable to agree thereon within 30 days, then, upon request of any party, such third arbitrator shall be selected by a judge of a court of record in the county in which the arbitration is pending. The arbitrators shall then hear and determine the question or questions so in dispute in accordance with the procedural rules established by the American Arbitration Association. The decision in writing of any two arbitrators shall be binding upon all parties. Each party shall pay fees of his own arbitrator, and split the expenses of the third. Arbitration shall be conducted in the county in which the claim arose. A judgment upon the award rendered by the arbitrators may be entered in any court having jurisdiction thereof.



Section 6-5-486 - Optional method of payment of judgments in excess of $100,000.

Where a plaintiff recovers a judgment from a physician, dentist, or medical institution, as defined in Section 6-5-481, in an action for medical liability, and such judgment is in excess of $100,000, the court, in its discretion, may order that:

(1) There shall be deducted from the award, and paid to the plaintiff, an amount sufficient to cover his out-of-pocket expenses as well as his attorney's fee.

(2) The remainder of the award shall be paid to the plaintiff in monthly installments in an amount calculated to provide the plaintiff a lifetime income.

(3) If the plaintiff should die before payment of all of said award, the same income shall be paid to the beneficiary of the plaintiff for the remainder of the payments due.

(4) The defendant file a surety bond with the court in an amount equal to the award remaining after the expenses referred to in subdivision (1) of this section have been deducted.



Section 6-5-487 - Advance payments by defendant or insurer not admission of liability; advance payments in excess of award not repayable.

(a) In all actions for medical liability, any advance payment made by the defendant or his insurer to or for the plaintiff, or any other person, may not be construed as an admission of liability for injuries or damages suffered by the plaintiff or anyone else. Evidence of such advance payment is not admissible until there is a final judgment in favor of the plaintiff, in which event the court shall reduce the judgment to the plaintiff to the extent of advance payment. The advance payment shall inure to the exclusive credit of the defendant or his insurer making the payment. In the event the advance payment exceeds the liability of the defendant or the insurer making it, the court shall order any adjustment necessary to equalize the amount which each defendant is obligated to pay, exclusive of cost.

(b) In no case shall an advance payment in excess of an award be repayable by the person receiving it.



Section 6-5-488 - Rules of evidence and procedures in civil actions preserved.

All rules of evidence and procedures heretofore in effect in civil actions in the State of Alabama are hereby preserved, unless specifically changed in this article, in all civil actions covered by this article.






Article 28 - Product Liability Actions.

Division 1 - Limitation Periods.

Section 6-5-500 - Intent of Legislature; legislative findings.

It is the intent of the Legislature that a comprehensive system consisting of the time for commencement of actions, for discoverability of actions based upon insidious disease and the repose of actions shall be instituted in this state. The Legislature finds that in order to assure the rights of all persons, and to provide for the fair, orderly, and efficient administration of product liability actions in the courts of this state, a complete and unified approach to the time in which product liability actions may be brought and maintained is required. The Legislature finds that product liability actions and litigation have increased substantially, and the cost of such litigation has risen in recent years. The Legislature further finds that these increases are having an impact upon consumer prices, and upon the availability, cost, and use of product liability insurance, thus, affecting the availability of compensation for injured consumers. Therefore, it is the intent of the Legislature to provide a comprehensive time framework for the commencement and maintenance of all product liability actions brought in this state.



Section 6-5-501 - Definitions.

The following definitions are applicable in this division:

(1) ORIGINAL SELLER. Any person, firm, corporation, association, partnership, or other legal or business entity, which in the course of business or as an incident to business, sells or otherwise distributes a manufactured product (a) prior to or (b) at the time the manufactured product is first put to use by any person or business entity who did not acquire the manufactured product for either resale or other distribution in its unused condition or for incorporation as a component part in a manufactured product which is to be sold or otherwise distributed in its unused condition.

(2) PRODUCT LIABILITY ACTION. Any action brought by a natural person for personal injury, death, or property damage caused by the manufacture, construction, design, formula, preparation, assembly, installation, testing, warnings, instructions, marketing, packaging, or labeling of a manufactured product when such action is based upon (a) negligence, (b) innocent or negligent misrepresentation, (c) the manufacturer's liability doctrine, (d) the Alabama extended manufacturer's liability doctrine, as it exists or is hereafter construed or modified, (e) breach of any implied warranty, or (f) breach of any oral express warranty and no other. A product liability action does not include an action for contribution or indemnity.

a. No product liability action may be asserted or may be provided a claim for relief against any distributor, wholesaler, dealer, retailer, or seller of a product, or against an individual or business entity using a product in the production or delivery of its products or services (collectively referred to as the distributor) unless any of the following apply:

1. The distributor is also the manufacturer or assembler of the final product and such act is causally related to the product's defective condition.

2. The distributor exercised substantial control over the design, testing, manufacture, packaging, or labeling of the product and such act is causally related to the product's condition.

3. The distributor altered or modified the product, and the alteration or modification was a substantial factor in causing the harm for which recovery of damages is sought.

4. It is the intent of this subsection to protect distributors who are merely conduits of a product. This subsection is not intended to protect distributors from independent acts unrelated to the product design or manufacture, such as independent acts of negligence, wantonness, warranty violations, or fraud.

b. Notwithstanding paragraph a., if a claimant is unable, despite a good faith exercise of due diligence, to identify the manufacturer of an allegedly defective and unreasonably dangerous product, a product liability action may be brought against a distributor, wholesaler, dealer, retailer, or seller of a product, or against the individual or business entity using a product in the production or delivery of its products or services. The claimant shall provide an affidavit certifying that the claimant, or the attorney therefor, has in good faith exercised due diligence and has been unable to identify the manufacturer of the product in question.

c. In a product liability action brought pursuant to paragraph b., against a distributor, wholesaler, dealer, retailer, or seller of a product, or against the individual or business entity using a product in the production or delivery of its products or services, the party, upon answering or otherwise pleading, may file an affidavit certifying the correct identity of the manufacturer of the product that allegedly caused the claimant's injury. Once the claimant has received an affidavit, the claimant shall exercise due diligence to file an action and obtain jurisdiction over the manufacturer. Once the claimant has commenced an action against the manufacturer, and the manufacturer has or is required to have answered or otherwise pleaded, the claimant shall voluntarily dismiss all claims against any distributor, wholesaler, dealer, retailer, or seller of the product in question, or against the individual or business entity using a product in the production or delivery of its products or services, unless the claimant can identify prima facie evidence that the requirements of paragraph a. for maintaining a product liability action against such a party are satisfied.

(3) The definitions used herein are to be used for purposes of this division and are not to be construed to expand or limit the status of the common or statutory law except as expressly modified by the provisions of this division.



Section 6-5-502 - Limitation periods for product liability actions.

(a) All product liability actions against an original seller must be commenced within the following time limits and not otherwise:

(1) Except as specifically provided in subsections (b), (c), and (e) of this section, within one year of the time the personal injury, death, or property damage occurs; and

(2) Except as specifically provided in subsections (b), (c), and (e) of this section, each element of a product liability action shall be deemed to accrue at the time the personal injury, death, or property damage occurs;

(b) Where the personal injury, including personal injury resulting in death, or property damage (i) either is latent or by its nature is not discoverable in the exercise of reasonable diligence at the time of its occurrence, and (ii) is the result of ingestion of or exposure to some toxic or harmful or injury-producing substance, element or particle, including radiation, over a period of time as opposed to resulting from a sudden and fortuitous trauma, then, in that event, the product liability action claiming damages for such personal injury, or property damage must be commenced within one year from the date such personal injury or property damage is or in the exercise of reasonable diligence should have been discovered by the plaintiff or the plaintiff's decedent, and in such cases each of the elements of the product liability action shall be deemed to accrue at the time the personal injury is or in the exercise of reasonable diligence should have been discovered by the plaintiff or the plaintiff's decedent; and

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, a product liability action against an original seller must be brought within 10 years after the manufactured product is first put to use by any person or business entity who did not acquire the manufactured product for either resale or other distribution in its unused condition or for incorporation as a component part in a manufactured product which is to be sold or otherwise distributed in its unused condition.

(d) The original seller may by express written agreement only waive or extend the period of time provided for in subsection (c) of this section; and

(e)(1) Notwithstanding the provisions of subsection (c) of this section, if a plaintiff or plaintiff's decedent is entitled to maintain a product liability action because of the failure of an original seller to alter, repair, recall, inspect, or issue warnings or instructions about the manufactured product, or otherwise to take any action or precautions with regard to the safety of the manufactured product for the benefit of users or consumers after the manufactured product was sold or otherwise distributed by an original seller, and, if any federal or state governmental agency shall impose a requirement so to alter, repair, recall, inspect, or issue warnings or instructions about the manufactured product or otherwise to take any actions or precautions with regard to the safety of the manufactured product for the benefit of users or consumers after the manufactured product was sold or otherwise distributed by an original seller, then, if these two events have occurred, a product liability action for damages on account of such failure for personal injury, death, or property damage must be commenced within one year of the time the personal injury, death, or property damage resulting from such failure occurs;

(2) In product liability actions predicated upon the failure to act and the governmental action, set forth in subdivision (1) of this subsection, where the personal injury, including personal injury resulting in death, or property damage (i) either is latent or by its nature is not discoverable in the exercise of reasonable diligence at the time of its occurrence, and (ii) is the result of the ingestion of or exposure to some toxic or harmful or injury-producing substance, element, or particle, including radiation, over a period of time as opposed to resulting from a sudden and fortuitous trauma, then in that event, the product liability action claiming damages for such personal injury or property damage must be commenced within one year from the date such personal injury or property damage is or in the exercise of reasonable diligence should have been discovered by the plaintiff or the plaintiff's decedent and in such cases each of the elements of the product liability action shall be deemed to accrue at the time the personal injury or property damage is or in the exercise of reasonable diligence should have been discovered by the plaintiff or plaintiff's decedent; and

(3) Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, a product liability action against an original seller must be brought within 10 years after the date of the imposition of such requirement by such governmental agency.



Section 6-5-503 - Applicability of division; not retroactive.

This division and each section thereof shall apply only to product liability actions, wherein each element accrues after the effective date of this division, and no provision of this division shall have retroactive application.



Section 6-5-504 - Sections, clauses, etc., of division inseparable and nonseverable.

It is expressly provided that each section, clause, provision, or portion of this division shall be construed as inseparable and nonseverable from all others, and in the event that any section, clause, provision, or portion of this division shall be held invalid or unconstitutional by any court of competent jurisdiction, the entire division and each section, clause, provision, or portion thereof shall be inoperative and have no effect.






Division 2 - Mitigation of Recoverable Damages.

Section 6-5-520 - Intent of Legislature; legislative findings; collateral source rule modified.

The Legislature finds that product liability litigation has increased substantially and the cost of such litigation has risen in recent years. The Legislature further finds that these increases have an impact upon the price and availability of products. It is the belief of the Legislature that there are special reasons for modifying the collateral source rule in this state as it applies to product liability actions. The Legislature finds that the recovery by plaintiffs of medical and hospital expenses as damages where plaintiffs are reimbursed for the same medical and hospital expenses from other sources contributes to the increase in the cost of product liability litigation. It is the intent of the Legislature that plaintiffs be compensated fully for any medical or hospital expenses incurred as a result of injuries sustained from a breach of product liability laws, but that plaintiffs not receive compensation more than once for the same medical and hospital expenses.



Section 6-5-521 - "Product liability action" defined.

(a) A "product liability action" means any action brought by a natural person for personal injury, death, or property damage caused by the manufacture, construction, design, formula, preparation, assembly, installation, testing, warnings, instructions, marketing, packaging, or labeling of a manufactured product when such action is based upon (1) negligence, (2) innocent or negligent misrepresentation, (3) the manufacturer's liability doctrine, (4) the Alabama extended manufacturer's liability doctrine as it exists or is hereafter construed or modified, (5) breach of any implied warranty, or (6) breach of any oral express warranty and no other. A product liability action does not include an action for contribution or indemnity.

(b) No product liability action may be asserted or may be provided a claim for relief against any distributor, wholesaler, dealer, retailer, or seller of a product, or against an individual or business entity using a product in the production or delivery of its products or services (collectively referred to as the distributor) unless any of the following apply:

(1) The distributor is also the manufacturer or assembler of the final product and such act is causally related to the product's defective condition.

(2) The distributor exercised substantial control over the design, testing, manufacture, packaging, or labeling of the product and such act is causally related to the product's condition.

(3) The distributor altered or modified the product, and the alteration or modification was a substantial factor in causing the harm for which recovery of damages is sought.

(4) It is the intent of this subsection to protect distributors who are merely conduits of a product. This subsection is not intended to protect distributors from independent acts unrelated to the product design or manufacture, such as independent acts of negligence, wantonness, warranty violations, or fraud.

(c) Notwithstanding subsection (b), if a claimant is unable, despite a good faith exercise of due diligence, to identify the manufacturer of an allegedly defective and unreasonably dangerous product, a product liability action may be brought against a distributor, wholesaler, dealer, retailer, or seller of a product, or against the individual or business entity using a product in the production or delivery of its products or services. The claimant shall provide an affidavit certifying that the claimant, or the attorney therefor, has in good faith exercised due diligence and has been unable to identify the manufacturer of the product in question.

(d) In a product liability action brought pursuant to subsection (c), against a distributor, wholesaler, dealer, retailer, or seller of a product, or against the individual or business entity using a product in the production or delivery of its products or services, the party, upon answering or otherwise pleading, may file an affidavit certifying the correct identity of the manufacturer of the product that allegedly caused the claimant's injury. Once the claimant has received an affidavit, the claimant shall exercise due diligence to file an action and obtain jurisdiction over the manufacturer. Once the claimant has commenced an action against the manufacturer, and the manufacturer has or is required to have answered or otherwise pleaded, the claimant shall voluntarily dismiss all claims against any distributor, wholesaler, dealer, retailer, or seller of the product in question, or against the individual or business entity using a product in the production or delivery of its products or services, unless the claimant can identify prima facie evidence that the requirements of subsection (b) for maintaining a product liability action against such a party are satisfied.

(e) The definition used herein is to be used for purposes of this division and is not to be construed to expand or limit the status of the common or statutory law except as expressly modified by the provisions of this division.



Section 6-5-522 - Evidence of medical expense reimbursement mitigates damages; cost of obtaining reimbursement recoverable.

In all product liability actions where damages for any medical or hospital expenses are claimed and are legally recoverable for personal injury or death, evidence that the plaintiff's medical or hospital expenses have been or will be paid or reimbursed (1) by medical or hospital insurance, or (2) pursuant to the medical and hospital payment provisions of law governing workmen's compensation, shall be admissible as competent evidence in mitigation of such medical or hospital expense damages. In such actions upon admission of evidence respecting reimbursement or payment of medical or hospital expenses, the plaintiff shall be entitled to introduce evidence of the cost of obtaining reimbursement or payment of medical or hospital expenses. Such portion of the costs of obtaining reimbursement or payment of medical or hospital expenses as the trier of fact finds is reasonably related to the reimbursement or payment received or to be received by the plaintiff shall be a recoverable item of such damages for medical or hospital expenses.



Section 6-5-523 - Reimbursement for medical expenses discoverable.

In all product liability actions information respecting reimbursement or payment obtained or which may be obtained by the plaintiff for medical or hospital expenses shall be subject to discovery.



Section 6-5-524 - Evidence of reimbursement inadmissible if recipient must repay.

Upon proof by the plaintiff to the court that the plaintiff is obligated to repay the medical or hospital expenses which have been or will be paid or reimbursed, no evidence relating to such reimbursement or payment not otherwise admissible shall be admissible as a result of this division.



Section 6-5-525 - Prior rights not affected.

This division shall not affect any rights which have accrued prior to July 30, 1979.









Article 28A - Manufacturer Liability.

Section 6-5-530 - Liability for damages.

(a) In any civil action for personal injury, death, or property damage caused by a product, regardless of the type of claims alleged or the theory of liability asserted, the plaintiff must prove, among other elements, that the defendant designed, manufactured, sold, or leased the particular product the use of which is alleged to have caused the injury on which the claim is based, and not a similar or equivalent product. Designers, manufacturers, sellers, or lessors of products not identified as having been used, ingested, or encountered by an allegedly injured party may not be held liable for any alleged injury. A person, firm, corporation, association, partnership, or other legal or business entity whose design is copied or otherwise used by a manufacturer without the designer's express authorization is not subject to liability for personal injury, death, or property damage caused by the manufacturer's product, even if use of the design is foreseeable.

(b) This section is not intended in any way to alter or affect any other principle of law, including those that apply under the Alabama Medical Liability Act, Section 6-5-540 et seq.; those that apply to successor entities, distributors, component manufacturers, or manufacturers who use component parts in assembling products for sale as complete units; or those that apply to the operation of a contract, including a licensing agreement.






Article 29 - Medical Liability Act of 1987.

Section 6-5-540 - Legislative intent.

It is hereby declared by the Legislature of the State of Alabama that a crisis threatens the delivery of medical services to the people of Alabama and the health and safety of the citizens of this state are in jeopardy. In accordance with the previous declaration of Legislature contained in Act 513 of the Regular Session of the 1975 Alabama Legislature it is the declared intent of this Legislature to insure that quality medical services continue to be available at reasonable costs to the citizens of the State of Alabama. This Legislature finds and declares that the increasing threat of legal actions for alleged medical injury causes and contributes to an increase in health care costs and places a heavy burden upon those who can least afford such increases, and that the threat of such actions contributes to expensive medical procedures to be performed by physicians and other health care providers which otherwise would not be considered necessary, and that the spiraling costs and decreasing availability of essential medical services caused by the threat of such litigation constitutes a danger to the health and safety of the citizens of this state, and that this article should be given effect immediately to help control the spiraling cost of health care and to insure its continued availability. Additionally, the Legislature finds that the increasing threat of legal actions for alleged medical injury has resulted in a limitation on the number of physicians providing specialized health care in this state. Because of the limited number of insurers offering professional liability coverage and because of the prejudice to the rights of the defendant health care provider through the interjection of evidence of insurance, the Legislature finds that the interest of all citizens will best be served by prohibiting the introduction of evidence that a witness testifying at trial is insured by the same insurer as the defendant health care provider.



Section 6-5-541 - Short title; construction.

This article may be cited and known as "The Alabama Medical Liability Act of 1987" and is intended to supplement "The Alabama Medical Liability Act," Act No. 513 of the 1975 Regular Session of the Alabama Legislature. The provisions of this article shall be construed so as to be consistent with Act No. 513 of the 1975 Regular Session of the Alabama Legislature and the legislative intent stated herein.



Section 6-5-542 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) HEALTH CARE PROVIDER. A medical practitioner, dental practitioner, medical institution, physician, dentist, hospital, or other health care provider as those terms are defined in Section 6-5-481.

(2) STANDARD OF CARE. The standard of care is that level of such reasonable care, skill, and diligence as other similarly situated health care providers in the same general line of practice, ordinarily have and exercise in like cases. A breach of the standard of care is the failure by a health care provider to comply with the standard of care, which failure proximately causes personal injury or wrongful death. This definition applies to all actions for injuries or damages or wrongful death whether in contract or tort and whether based on intentional or unintentional conduct.

(3) FUTURE DAMAGES. Damages for future medical treatment, care, or custody, loss of future earnings, future loss of earning capacity, future loss of bodily function, future loss of consortium, or future pain and suffering.

(4) PERIODIC PAYMENT. The payment of money or delivery of other property to the judgment creditor at regular intervals.

(5) SUBSTANTIAL EVIDENCE. Substantial evidence is that character of admissible evidence which would convince an unprejudiced thinking mind of the truth of the fact to which the evidence is directed.



Section 6-5-543 - Damages against health care provider to be itemized; future damages over $150,000 to be paid by periodic payments over period of years; judgment to specify payment terms; requirement to post security or provide evidence of insurance; future damages not to be reduced to present value; attorney's fees; termination of periodic payments; contempt of court upon continuing pattern of failure to make payments; modification of judgment; legislative intent.

(a) In any action for injury or damages whether in contract or in tort against a health care provider based on a breach of the standard of care the damages assessed by the trier of fact shall be itemized as follows:

(1) Past damages,

(2) Future damages,

(3) Punitive damages.

The trier of fact shall not reduce any future damages to present value. If the trial court determines that any one or more of the above categories is not recoverable in the action, that category or categories shall be omitted from the itemization.

(b) Where the damages assessed against a defendant or defendants by the trier of fact include an award of future damages, the trial court shall comply with the following in rendering its judgment in the case:

(1) Judgment shall be entered against the defendants for all past damages and punitive damages assessed against the defendants by the trier of fact;

(2)a. If the award of future damages assessed by the trier of fact is $150,000 or less, the trial court shall enter judgment against the defendants for the amount of such future damages.

b. If the award of future damages assessed by the trier of fact is greater than $150,000, the trial court shall (i) enter judgment against the defendants for $150,000 of such future damages and (ii) enter judgment requiring the defendants to pay the balance of such future damages in excess of $150,000 by periodic payments over a period of years not to exceed such period of years as, according to the evidence offered during the trial of the case, such future damages may be incurred. In entering a judgment against the defendants ordering the payment of future damages by periodic payments the trial court shall make a specific finding as to the dollar amount of periodic payments which will compensate the judgment creditor for such future damages as the same may be incurred, as determined from the evidence offered during the trial of the case. If, or to the extent that, the evidence offered at trial did not indicate the approximate time or timeframe within which the future damages would be incurred, the trial court, for the purpose of determining the amount of periodic payments and the interval between such payments, shall conclusively presume that such damages will be incurred throughout the life expectancy of the judgment creditor on an equal monthly basis. The judgment ordering payment of future damages by periodic payments shall specify the recipient or recipients of the payments, the dollar amounts of the payments, the interval between payments, and the number of payments or the period of time over which payments shall be made. The total amount of all such periodic payments when added to the sum of $150,000 and when added to that portion of the future damages award utilized for the payment of a portion of the attorney's fees owed by the judgment creditor shall not exceed the total amount of future damages contained in the verdict.

(c) As a condition to authorizing periodic payments for future damages the court shall require that the defendants either post security sufficient to assure full payment of such damages, or provide evidence the defendants have insurance sufficient to pay the periodic payments as the same become due and that the insurance company which is obligated to pay the judgment holds a certificate of authority in this state, or purchase an annuity of sufficient value to pay the future damages. Nothing contained herein shall be construed as limiting the authority of the trial court to order a new trial, enter a judgment notwithstanding the verdict or order a remittitur of damages. The provisions of this section shall also apply to any judgment entered following remittitur.

(d) The future damages shall not be reduced to present value and no interest is to be charged on said damages. No evidence shall be received by the trier of fact concerning the present value of such future damages except pursuant to this subsection. If, as part of the plaintiff's contract with his attorney, the plaintiff is obligated to pay his attorney a fee based on that portion of the award of future damages which exceeds $150,000, the court shall determine what portion of the award of future damages in excess of $150,000 is owed to the attorney under the contract and shall enter judgment for the remainder of the award of future damages in excess of $150,000 as provided in subsection (b)(2)b. As to that portion of the award of future damages in excess of $150,000 which is owed to the plaintiff's attorney, that portion shall be reduced to present value by the court, utilizing the life expectancy of the judgment creditor, and judgment shall be entered against the defendant for the reduced amount.

(e) Where a judgment is entered for the payment of future damages by periodic payments the following shall apply:

(1) If the judgment creditor dies before the termination of the period of years during which such payments are to be made, the liability of the judgment debtor and every entity or person who has assumed his obligations to pay the judgment creditor shall cease and the estate of the judgment creditor shall have no claim for such payments, except that damages awarded for loss of future earnings as determined by the court shall not be reduced or payments terminated by reason of the death of the judgment creditor but shall be paid to a spouse or children, or both, to whom the judgment creditor owed a duty of support, as provided by law, immediately before his death.

(2) Such duty of support shall be deemed to cease upon the death or remarriage of a spouse or the death or attainment of age 22 years by a child, provided, however, that upon the death of a spouse leaving children to whom the judgment creditor owed a duty of support as set out above, payments due the spouse shall be paid to the children until they attain the age 22 years. The death of a child under 22 years of age terminates all payments to him.

(3) In the event the court finds that the judgment debtor has exhibited a continuing pattern of failure to make payments as specified in this section, the court shall find the judgment debtor in contempt of court and, in addition to the required periodic payments, shall order the judgment debtor to pay the judgment creditor all damages caused by the failure to make such periodic payments, including court costs and reasonable attorney's fees. In addition, where an installment payment is more than 20 days late, there shall be added to the amount due for that installment interest from the date payment was due at the rate of 20 percent per annum compounded daily, and attorney's fee if necessary to collect the amount due.

(f) The court which rendered the original judgment may, upon petition of any party in interest, modify the judgment to award and apportion the unpaid future damages in accordance with subsection (e) of this section. Following the occurrence or expiration of all obligations specified in the periodic payment judgment, any obligation of the judgment debtor to make future payments shall cease and any security given shall revert to the judgment debtor.

(g) In the event periodic payments are ordered under this section, the court shall order the judgment marked satisfied when the judgment debtor satisfies the court that he is adequately insured or posts security sufficient to assure full payment of such damages or purchases an annuity of sufficient value as set out in subsection (c) of this section.

(h) It is the intent of the Legislature in enacting this section to require the entry of judgments in malpractice actions against health care providers which provide for the payment of future damages in excess of $150,000 through periodic payments rather than lump sum payments. By authorizing periodic payment of judgments as required herein it is the intent of the Legislature that the courts will utilize such judgments to provide compensation sufficient to meet the needs of an injured plaintiff and those persons who are dependent upon the plaintiff for the period of years during which said future damages may be incurred, and to eliminate the potential windfall from a lump sum recovery which was intended to provide for the care of an injured plaintiff over an extended period who then dies shortly after the judgment is paid, leaving the balance of the judgment award to persons and purposes for which it is not intended. It is also the intent of the Legislature that all elements of the periodic payment program be specified with certainty in the judgment ordering such payments.



Section 6-5-544 - Recovery of noneconomic losses; limitation of such losses; mistrial if jury advised of limitation.

(a) In any action for injury whether in contract or in tort against a health care provider based on a breach of the standard of care, the injured plaintiff and spouse upon proper proof may be entitled to recover noneconomic losses to compensate for pain, suffering, inconvenience, physical impairment, disfigurement, loss of consortium, and other nonpecuniary damage.

(b) In no action shall the amount of recovery for noneconomic losses, including punitive damages, either to the injured plaintiff, the plaintiff's spouse, or other lawful dependents or any of them together exceed the sum of $400,000. Plaintiff shall not seek recovery in any amount greater than the amounts described herein for noneconomic losses. During the trial of any action neither the court nor any party shall advise or infer to the jury that it may not return an award for noneconomic losses in excess of an amount specified herein; in the event the jury is so advised or such inference is made, the trial court, upon motion of an opposing party, shall immediately declare a mistrial. Any verdict returned which includes an award for noneconomic losses in an amount greater than that permitted herein shall be reduced by the trial court to an amount which will include an award of noneconomic losses no greater than that permitted herein or to such lesser sums as the trial court deems appropriate in accordance with prevailing standards for reducing excessive verdicts.



Section 6-5-545 - Evidence admissible that medical expenses will be reimbursed; information subject to discovery.

(a) In all actions where damages for any medical or hospital expenses are claimed and are legally recoverable for personal injury or death, evidence that the plaintiff's medical or hospital expenses have been or will be paid or reimbursed shall be admissible as competent evidence. In such actions upon admission of evidence respecting reimbursement or payment of medical or hospital expenses, the plaintiff shall be entitled to introduce evidence of the cost of obtaining reimbursement or payment of medical or hospital expenses.

(b) In such civil actions, information respecting such reimbursement or payment obtained or such reimbursement or payment which may be obtained by the plaintiff for medical or hospital expenses shall be subject to discovery.

(c) Upon proof by the plaintiff to the court that the plaintiff is obligated to repay the medical or hospital expenses which have been or will be paid or reimbursed, evidence relating to such reimbursement or payment shall be admissible.



Section 6-5-546 - Venue of actions; transfer.

In any action for injury or damages or wrongful death whether in contract or in tort against a health care provider based on a breach of the standard of care, the action must be brought in the county wherein the act or omission constituting the alleged breach of the standard of care by the defendant actually occurred. If plaintiff alleges that plaintiff's injuries or plaintiff's decedent's death resulted from acts or omissions which took place in more than one county within the State of Alabama, the action must be brought in the county wherein the plaintiff resided at the time of the act or omission, if the action is one for personal injuries, or wherein the plaintiff's decedent resided at the time of the act or omission if the action is one for wrongful death. If at any time prior to the commencement of the trial of the action it is shown that the plaintiff's injuries or plaintiff's decedent's death did not result from acts or omissions which took place in more than one county, on motion of any defendant the court shall transfer the action to such county wherein the alleged acts or omissions actually occurred. For the convenience of parties and witnesses, in the interest of justice, a court may transfer any action to any other county where it might have been brought hereunder and/or may order a separate trial as to any claim or party.



Section 6-5-547 - One million dollar limit on judgments; mistrial if jury advised of limitation.

In any action commenced pursuant to Section 6-5-391 or Section 6-5-410, against a health care provider whether in contract or in tort based on a breach of the standard of care the amount of any judgment entered in favor of the plaintiff shall not exceed the sum of $1,000,000. Any verdict returned in any such action which exceeds $1,000,000 shall be reduced to $1,000,000 by the trial court or such lesser sum as the trial court deems appropriate in accordance with prevailing standards for reducing excessive verdicts. During the trial of any action brought pursuant to Section 6-5-391 or 6-5-410 neither the court nor any party shall advise or infer to the jury that it may not return a verdict in excess of $1,000,000; in the event the jury is so advised or such inference is made the court, upon motion of an opposing party, shall immediately declare a mistrial. The maximum amount payable under this section, $1,000,000, shall be adjusted on April fifteenth of each year to reflect any increase or decrease during the preceding calendar year in the Consumer Price Index of the United States Department of Commerce. Said adjustment shall equal the percentage change in the Consumer Price Index during the preceding calendar year.



Section 6-5-548 - Burden of proof; reasonable care as similarly situated health care provider; no evidence admitted of medical liability insurance.

(a) In any action for injury or damages or wrongful death, whether in contract or in tort, against a health care provider for breach of the standard of care, the plaintiff shall have the burden of proving by substantial evidence that the health care provider failed to exercise such reasonable care, skill, and diligence as other similarly situated health care providers in the same general line of practice ordinarily have and exercise in a like case.

(b) Notwithstanding any provision of the Alabama Rules of Evidence to the contrary, if the health care provider whose breach of the standard of care is claimed to have created the cause of action is not certified by an appropriate American board as being a specialist, is not trained and experienced in a medical specialty, or does not hold himself or herself out as a specialist, a "similarly situated health care provider" is one who meets all of the following qualifications:

(1) Is licensed by the appropriate regulatory board or agency of this or some other state.

(2) Is trained and experienced in the same discipline or school of practice.

(3) Has practiced in the same discipline or school of practice during the year preceding the date that the alleged breach of the standard of care occurred.

(c) Notwithstanding any provision of the Alabama Rules of Evidence to the contrary, if the health care provider whose breach of the standard of care is claimed to have created the cause of action is certified by an appropriate American board as a specialist, is trained and experienced in a medical specialty, and holds himself or herself out as a specialist, a "similarly situated health care provider" is one who meets all of the following requirements:

(1) Is licensed by the appropriate regulatory board or agency of this or some other state.

(2) Is trained and experienced in the same specialty.

(3) Is certified by an appropriate American board in the same specialty.

(4) Has practiced in this specialty during the year preceding the date that the alleged breach of the standard of care occurred.

(d) Notwithstanding any provision of the Alabama Rules of Evidence to the contrary, no evidence shall be admitted or received, whether of a substantive nature or for impeachment purposes, concerning the medical liability insurance, or medical insurance carrier, or any interest in an insurer that insures medical or other professional liability, of any witness presenting testimony as a "similarly situated health care provider" under the provisions of this section or of any defendant. The limits of liability insurance coverage available to a health care provider shall not be discoverable in any action for injury or damages or wrongful death, whether in contract or tort, against a health care provider for an alleged breach of the standard of care.

(e) The purpose of this section is to establish a relative standard of care for health care providers. A health care provider may testify as an expert witness in any action for injury or damages against another health care provider based on a breach of the standard of care only if he or she is a "similarly situated health care provider" as defined above. It is the intent of the Legislature that in the event the defendant health care provider is certified by an appropriate American board or in a particular specialty and is practicing that specialty at the time of the alleged breach of the standard of care, a health care provider may testify as an expert witness with respect to an alleged breach of the standard of care in any action for injury, damages, or wrongful death against another health care provider only if he or she is certified by the same American board in the same specialty.



Section 6-5-549 - Standard of proof shall be proof by substantial evidence; scintilla rule of evidence abolished; instruction to jury.

In any action for injury or damages or wrongful death, whether in contract or in tort, against a health care provider based on a breach of the standard of care, the minimum standard of proof required to test the sufficiency of the evidence to support any issue of fact shall be proof by substantial evidence. In all such actions, whether arising in tort or in contract, the scintilla rule of evidence is abolished. In all pleadings or motions filed in such actions testing the sufficiency of the evidence to support an issue of fact, including, but not limited to, motions for summary judgment, motions for directed verdict, motions for judgment notwithstanding the verdict, and any other such motions or pleadings respecting the sufficiency of the evidence, the standard of proof required shall be proof by substantial evidence. In the case of a jury trial, the jury shall be instructed that in order to return a verdict against a health care provider, the jury shall be reasonably satisfied by substantial evidence that the health care provider failed to comply with the standard of care and that such failure probably caused the injury or death in question.



Section 6-5-549.1 - Limits of liability insurance coverage in legal action against health care providers; testimony of health care providers as specialists.

(a) This section and Sections 6-5-548 and 6-5-549 shall be known and may be cited as "The Alabama Medical Liability Act of 1996."

(b) The Legislature of the State of Alabama finds and declares that a crisis continues to threaten the delivery and availability of medical services to the people of Alabama and the health and safety of the citizens of this state are in jeopardy as a result of this crisis. In accordance with the previous declarations of the Legislature of Alabama in Sections 6-5-480 to 6-5-488, inclusive, 27-26-1 to 27-26-4, inclusive, and 27-26-20 to 27-26-43, inclusive, and Sections 6-5-540 to 6-5-552, inclusive, it is the declared intent of this Legislature to ensure that quality medical services continue to be available at reasonable costs to the citizens of the State of Alabama. The continuing and ever increasing threat of legal actions for alleged medical injury causes and contributes to an increase in health care costs and places a heavy burden on those who can least afford such increases. The threat of such actions contributes to the performance of expensive medical procedures by physicians and other health care providers which otherwise would not be considered necessary. The spiraling cost and decreasing availability of essential medical services caused by the threat of litigation constitutes a danger to the health and safety of the citizens of this state. This section and Sections 6-5-548 and 6-5-549 should be given effect immediately to help control the spiraling cost of health care and to insure its continuing availability. Additionally, the increasing threat of legal actions for alleged medical injury has resulted in a continuing limitation on the number of physicians providing specialized health care in this state. Because of the limited number of insurers offering professional liability coverage and because of the prejudice to the rights of defendant health care providers through the interjection of evidence of insurance, the interest of all citizens will best be served by prohibiting the introduction of evidence that a witness testifying at trial is insured by the same insurer as the defendant health care provider.

(c) For the purposes of this section and Sections 6-5-548 and 6-5-549, the terms used shall have the meanings respectively ascribed to them in Section 6-5-542. Notwithstanding the foregoing, for purposes of this section and Sections 6-5-548 and 6-5-549, the term "health care provider" shall include any licensed optometrist or licensed chiropractor and the term "professional corporation" shall include any optometric or chiropractic professional corporation or optometric or chiropractic, professional association; and, for purposes of this section and Sections 6-5-548(a) and 6-5-549, the term "health care provider" shall include any licensed podiatrist and the term "professional corporation" shall include any podiatric professional corporation or podiatric professional association. However, subsection (e) does not apply to licensed optometrists and optometric professional corporations or licensed chiropractors and chiropractic professional associations.

(d) This section and Sections 6-5-548 and 6-5-549 are intended to supplement "The Alabama Medical Liability Act," Act 513, 1975 Regular Session and "The Alabama Medical Liability Act of 1987," Act 87-189, 1987 Regular Session and the legislative intent stated therein.

(e) This section and Sections 6-5-548 and 6-5-549 apply to all actions pending against health care providers at the time of the effective date of the sections. Notwithstanding the foregoing, this section shall not apply to an action filed against a podiatrist prior to March 7, 2006.



Section 6-5-550 - Cause of action for malicious prosecution of civil action against health care provider.

There is hereby created a cause of action for damages for malicious prosecution on the grounds that the party instituting a civil action for injury or damages whether in contract or in tort against a health care provider based on a breach of the standard of care knew or should have known that the same was without adequate legal basis, or false, or unfounded, or without probable cause in the filing of such action, or that the same was filed as a part of a conspiracy to misuse judicial process by filing such a civil action known to be without legal basis, false, or unfounded. In any action for malicious prosecution under this section, the injured party may recover actual damages including litigation costs paid by or on behalf of the injured party or in the alternative liquidated damages of $500 plus a reasonable attorney's fee and all other costs of litigation. In an action for malicious prosecution under this section, actual malice need not be an element of the claim nor do special damages need to be proved. The elimination of these requirements in permitting the recovery of actual damages or liquidated damages, a reasonable attorney's fee and other costs of litigation is intended to be in derogation of the common law. The cause of action established by this section is not a compulsory counterclaim in the original civil action upon which it is based for the purposes of Rule 13, Alabama Rules of Civil Procedure.



Section 6-5-551 - Complaint to detail circumstances rendering provider liable; discovery.

In any action for injury, damages, or wrongful death, whether in contract or in tort, against a health care provider for breach of the standard of care, whether resulting from acts or omissions in providing health care, or the hiring, training, supervision, retention, or termination of care givers, the Alabama Medical Liability Act shall govern the parameters of discovery and all aspects of the action. The plaintiff shall include in the complaint filed in the action a detailed specification and factual description of each act and omission alleged by plaintiff to render the health care provider liable to plaintiff and shall include when feasible and ascertainable the date, time, and place of the act or acts. The plaintiff shall amend his complaint timely upon ascertainment of new or different acts or omissions upon which his claim is based; provided, however, that any such amendment must be made at least 90 days before trial. Any complaint which fails to include such detailed specification and factual description of each act and omission shall be subject to dismissal for failure to state a claim upon which relief may be granted. Any party shall be prohibited from conducting discovery with regard to any other act or omission or from introducing at trial evidence of any other act or omission.



Section 6-5-552 - Application.

This article applies to all actions against health care providers based on acts or omissions accruing after June 11, 1987, and as to such causes of action, shall supersede any inconsistent provision of law.






Article 30 - Legal Service Liability Actions.

Section 6-5-570 - Statement of legislative intent.

It is hereby declared by the Legislature of the State of Alabama that a crisis threatens the delivery of legal service to the people of Alabama and that the quality of legal services which should be made available to the citizens of this state is in jeopardy. It is the declared intent of this Legislature to insure that quality legal services continue to be available at reasonable costs to the citizens of the State of Alabama. This Legislature finds and declares that the increasing threat of legal actions against legal service providers contributes to an increase in the cost of legal services and places a heavy burden upon those who can least afford such cost and that the threat of such legal actions contributes to the expense of providing legal services to be performed by legal service providers which otherwise would not be considered necessary, and that the spiraling costs and decreasing availability of essential legal services caused by the threat of such litigation constitutes a danger to the welfare of the citizens of this state, and that this article should be given effect immediately to help control the spiraling cost of legal services and to insure the continued availability of vital legal services. In addition, this Legislature finds that legal service providers are experiencing great and increasing difficulties in obtaining professional liability insurance and that there is a great and rapid increase in the cost of professional liability insurance. This Legislature finds that both the availability and the cost of professional liability insurance is in direct consequence to the threat of legal actions against Alabama legal service providers. It is the intent of the Legislature to establish a comprehensive system governing all legal actions against legal service providers. The Legislature finds that in order to protect the rights and welfare of all Alabama citizens and in order to provide for the fair, orderly, and efficient administration of legal actions against legal service providers in the courts of this state, this article provides a complete and unified approach to legal actions against legal service providers and creates a new and single form of action and cause of action exclusively governing the liability of legal service providers known as a legal service liability action and provides for the time in which a legal service liability action may be brought and maintained is required.



Section 6-5-571 - Short title.

This article may be cited and known as "The Alabama Legal Services Liability Act."



Section 6-5-572 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) LEGAL SERVICE LIABILITY ACTION. Any action against a legal service provider in which it is alleged that some injury or damage was caused in whole or in part by the legal service provider's violation of the standard of care applicable to a legal service provider. A legal service liability action embraces all claims for injuries or damages or wrongful death whether in contract or in tort and whether based on an intentional or unintentional act or omission. A legal services liability action embraces any form of action in which a litigant may seek legal redress for a wrong or an injury and every legal theory of recovery, whether common law or statutory, available to a litigant in a court in the State of Alabama now or in the future.

(2) LEGAL SERVICE PROVIDER. Anyone licensed to practice law by the State of Alabama or engaged in the practice of law in the State of Alabama. The term legal service provider includes professional corporations, associations, and partnerships and the members of such professional corporations, associations, and partnerships and the persons, firms, or corporations either employed by or performing work or services for the benefit of such professional corporations, associations, and partnerships including, without limitation, law clerks, legal assistants, legal secretaries, investigators, paralegals, and couriers.

(3) STANDARD OF CARE.

a. The standard of care applicable to a legal service provider is that level of such reasonable care, skill, and diligence as other similarly situated legal service providers in the same general line of practice in the same general locality ordinarily have and exercise in a like case.

b. However, if the legal service provider publishes the fact that he or she is certified as a specialist in an area of the law or if the legal service provider solicits business by publicly advertising as a specialist in an area of the law, the standard of care applicable to such legal service provider shall be such reasonable care, skill, and diligence as other legal service providers practicing as a specialist in the same area of the law ordinarily have and exercise in a like case.

(4) BREACH OF THE STANDARD OF CARE. The failure by a legal service provider to comply with the applicable standard of care the breach of which proximately causes the injury or damages or wrongful death.

(5) UNDERLYING ACTION. The term underlying action refers to the legal matter concerning the handling of which it is alleged that the legal services provider breached the applicable standard of care. The term is applicable in legal service liability actions in which the legal service provider's liability is dependent in part upon or derived from the legal service provider's acts or omissions concerning the handling of the underlying action.

(6) RULES OF PROFESSIONAL CONDUCT. Any rules governing the conduct of a legal services provider as defined herein.



Section 6-5-573 - Creation of one form of action against legal service providers.

There shall be only one form and cause of action against legal service providers in courts in the State of Alabama and it shall be known as the legal service liability action and shall have the meaning as defined herein.



Section 6-5-574 - Limitation on time for commencement of legal service liability action.

(a) All legal service liability actions against a legal service provider must be commenced within two years after the act or omission or failure giving rise to the claim, and not afterwards; provided, that if the cause of action is not discovered and could not reasonably have been discovered within such period, then the action may be commenced within six months from the date of such discovery or the date of discovery of facts which would reasonably lead to such discovery, whichever is earlier; provided, further, that in no event may the action be commenced more than four years after such act or omission or failure; except, that an act or omission or failure giving rise to a claim which occurred before August 1, 1987, shall not in any event be barred until the expiration of one year from such date.

(b) Subsection (a) of this section shall be subject to all existing provisions of law relating to the computation of statutory periods of limitations for the commencement of actions, namely, Sections 6-2-1, 6-2-2, 6-2-3, 6-2-5, 6-2-6, 6-2-8, 6-2-9, 6-2-10, 6-2-13, 6-2-15, 6-2-16, 6-2-17, 6-2-30, and 6-2-39; provided, that notwithstanding any provisions of such sections, no action shall be commenced more than four years after the act, omission, or failure complained of; except, that in the case of a minor under four years of age, such minor shall have until his or her eighth birthday to commence such action.



Section 6-5-575 - Settlement of disputes by voluntary arbitration.

(a) After a legal service provider has rendered services, or failed to render services, to a client out of which a claim has arisen, the parties thereto may agree to settle such dispute by arbitration. Such agreement must be in writing and signed by both parties. Any such agreement shall be valid, binding, irrevocable, and enforceable, save upon such grounds as exist in law or in equity for the revocation of any contract.

(b) Pursuant to the provisions of this section, the claimant shall select one competent and disinterested arbitrator, and the party or parties against whom the claim is made shall select one competent and disinterested arbitrator. The two arbitrators so named shall select a third arbitrator, or, if unable to agree thereon within 30 days, then upon request of any party, such third arbitrator shall be selected by a judge of a court of record in the county in which the arbitration is pending. The arbitrators shall then hear and determine the question or questions so in dispute in accordance with the procedural rules established by the American Arbitration Association. The decision in writing of any two arbitrators shall be binding upon all parties. Each party shall pay fees of his own arbitrator, and split the expenses of the third. Arbitration shall be conducted in the county in which the claim arose. A judgment upon the award rendered by the arbitrators may be entered in any court having jurisdiction thereof.



Section 6-5-576 - Advance payments by defendant or insurer not admission of liability; advance payments in excess of award not repayable.

(a) In all legal service liability actions, any advance payment made by the defendant or his insurer to or for the plaintiff, or any other person, may not be construed as an admission of liability for injuries or damages suffered by the plaintiff or anyone else. Evidence of such advance payment is not admissible until there is a final judgment in favor of the plaintiff, in which event the court shall reduce the judgment to the plaintiff to the extent of advance payment. The advance payment shall inure to the exclusive credit of the defendant or his insurer making the payment. In the event the advance payment exceeds the liability of the defendant or the insurer making it, the court shall order any adjustment necessary to equalize the amount which each defendant is obligated to pay, exclusive of costs.

(b) In no case shall an advance payment in excess of an award be repayable by the person receiving it.



Section 6-5-577 - Rules of evidence and procedures in civil actions preserved.

All rules of evidence and procedures heretofore in effect in civil actions in the State of Alabama are hereby preserved, unless specifically changed in this article, in all civil actions covered by this article.



Section 6-5-578 - Effect of compliance or violation of the rules of professional conduct.

(a) Evidence of action taken by a legal service provider in an effort to comply with any provision or any official opinion or interpretation of the rules of professional conduct shall be admissible only in defense of a legal service liability action and the same shall be available as a defense to any legal services liability action.

(b) Neither evidence of a charge of a violation of the rules of professional conduct against a legal service provider nor evidence of any action taken in response to such a charge shall be admissible in a legal services liability action and the fact that a legal service provider violated any provision of the rules of professional conduct shall not give rise to an independent cause of action or otherwise be used in support of recovery in a legal services liability action.



Section 6-5-579 - Severability of underlying action and available defenses.

(a) If the liability to damages of a legal services provider is dependent in whole or in part upon the resolution of a underlying action, the outcome of which is either in doubt or could have been affected by the alleged breach of the legal services provider standards of care, then, in that event, the court shall upon the motion of the legal services provider, order the severance of the underlying action for separate trial.

(b) In defense of the underlying action, the legal services provider may assert any and all substantive and procedural defense, restriction, limitation, or immunity which could have the effect of limiting, mitigating, reducing, or avoiding liability or damages.



Section 6-5-580 - Standards of care.

In any action for injury or damages or wrongful death, whether in contract or in tort, against a legal service provider, the plaintiff shall have the burden of proving that the legal service provider breached the applicable standard of care. The applicable standard of care shall be as follows:

(1) The applicable standard of care against the defendant legal service provider shall be such reasonable care and skill and diligence as other similarly situated legal service providers in the same general line of practice in the same general area ordinarily have and exercise in a like case.

(2) However, if the defendant publishes the fact that he or she is certified as a specialist in an area of the law or if the defendant legal service provider solicits business by publicly advertising as a specialist in any area of the law, the standard of care applicable to such legal service provider in a claim for damages resulting from the practice of such a specialty shall be such reasonable care, skill, and diligence as other legal service providers practicing as specialist in the same area of the law ordinarily have and exercise in a like case.

(3) Nothing in this article shall be deemed to allow either the solicitation of business by or advertising by a legal services provider in violation of any rule of the Alabama Supreme Court.



Section 6-5-581 - Applicability and effect on inconsistent provisions of law.

This article applies to all actions against legal service providers based on acts or omissions accruing after April 12, 1988, and, as to such causes of action, shall supersede any inconsistent provision of law.






Article 31 - Utility Services Actions.

Section 6-5-600 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them herein, except where the context clearly indicates a different meaning:

(1) UTILITY. Any public or private utility, any telephone company, or telephone business, and any utility or other entity which is owned or operated by a municipality, electric power board, gas board, utilities board, county improvement authority, power district, or other governmental entity which is engaged in providing electricity, natural gas, water, sewer, garbage, telecommunication, or satellite services, or any combination thereof for sale to consumers.

(2) UTILITY SERVICES. The products, commodities, and services provided by a utility to its customers.



Section 6-5-601 - Right of action for diversion or unauthorized use of utility services.

Any person who knowingly:

(1) Connects any tube, pipe, wire, or other instrument with any meter, device, or other instrument used for conducting utility services in such a manner as to permit the use of said utility services without the same passing through a meter or other instrument recording the usage for billing;

(2) Alters, injures, turns on, or prevents the action of a meter, valve, stopcock, or other instrument used for measuring quantities of utility services;

(3) Breaks, defaces, or causes to be broken or defaced any seal, locking device, or other parts that make up a metering device for recording usage of utility services or a security system for said recording device;

(4) Removes a metering device for measuring quantities of utility services;

(5) Transfers from one location to another a metering device for measuring usage of utility services;

(6) Uses a metering device belonging to the utility that has not been assigned to said location and installed by the utility;

(7) Adjusts the indicated consumption, jams the measuring device, bypasses the meter or measuring device with a jumper so that it does not indicate use or registers incorrectly or otherwise obtains quantities of utility services from the utility without same passing through a metering device for measuring quantities of consumption for billing;

(8) Fabricates or uses a device to pick or otherwise tamper with the locks used to deter current diversion, meter tampering, and meter thefts;

(9) Otherwise takes any action resulting in the diversion or unauthorized use of utility services;

shall be liable civilly for damages resulting from such violations.



Section 6-5-602 - Damages.

The damages shall be three times the estimated loss of revenue, plus the cost of the repair or replacement of equipment necessitated by violation of this article and all other costs and expenses, including a reasonable attorney's fee, incurred by the utility resulting from a violation of this article and incurred in collecting the damages provided for by this article.



Section 6-5-603 - Effect of criminal conviction.

Conviction under Section 13A-8-10, as amended or under any other criminal statute punishing theft of utility services or tampering with utility meters or facilities or diversion of utility services shall conclusively establish the liability of the person convicted for the damages provided under this article.



Section 6-5-604 - Determination of estimated lost revenue.

In determining estimated lost revenue for the purposes of this article, if data is not available from which the lost revenue can be computed the court shall estimate such loss based on usage at the premises involved, or at comparable other premises, during a similar time period prior to or coincident with the period during which utility services were unlawfully made available.



Section 6-5-605 - Application of terms "utilities" and "public utility".

For purposes of this article and for purposes of Sections 40-8-1 and 40-21-50 as amended, the terms "utilities" and "public utility," as applied to telecommunications, "telephone company," and "telephone business" mean the provisioning of local exchange services.






Article 32 - Action for Disparagement of Food Product or Commodity.

Section 6-5-620 - Statement of legislative intent.

The Legislature hereby finds, determines, and declares that the production of agricultural and aquacultural food products and commodities constitute an important and significant portion of the state economy and that it is imperative to protect the vitality of the agricultural and aquacultural economy for the citizens of this state by providing a cause of action for producers to recover damages for the disparagement of any perishable product or commodity.



Section 6-5-621 - Definitions.

As used in this article, the following terms have the following meanings:

(1) DISPARAGEMENT. The dissemination to the public in any manner of false information that a perishable food product or commodity is not safe for human consumption. The information shall be deemed to be false if it is not based upon reasonable and reliable scientific inquiry, facts, or data.

(2) PERISHABLE FOOD PRODUCT OR COMMODITY. Any agricultural or aquacultural food product which is sold or distributed in a form that will perish or decay beyond marketability within a short period of time.



Section 6-5-622 - Damages.

Any person who produces, markets, or sells a perishable food product or commodity, and suffers damage as a result of another person's disparagement of perishable food products or commodities has a cause of action for damages and for any other relief a court of competent jurisdiction deems appropriate, including but not limited to, compensatory and punitive damages.



Section 6-5-623 - Defenses.

It is no defense under this article that the actor did not intend, or was unaware of, the act charged.



Section 6-5-624 - Limitation on time for commencement of action.

Any civil action for damages for disparagement of perishable agricultural or aquacultural food products or commodities shall be commenced within one year after the cause of action accrues.



Section 6-5-625 - Construction with other criminal laws.

This article shall be construed in pari materia with all laws relating to fraud, criminal mischief, criminal tampering with property, interruption of or impairing commerce and trade, unlawful trade practices, and property damage.






Article 33 - Class Actions.

Section 6-5-640 - Scope and effect on other laws or rules.

This article shall apply to and govern all civil class actions brought in the state courts of Alabama pursuant to Alabama Rule of Civil Procedure 23. The provisions of this article, where inconsistent with any Alabama Rule of Civil Procedure, including, but not limited to, Ala. R. Civ. P. 23, shall supersede such rules or parts of rules.



Section 6-5-641 - Certification of classes.

(a) No class of civil litigants shall be certified or recognized by any court of the State of Alabama unless there shall have been compliance with the procedures for certification of the class set forth in this article.

(b) As soon as practicable after the commencement of an action in which claims or defenses are purported to be asserted on behalf of or against a class, or as soon as practicable after such assertions in an amended pleading, but in no event prior to the time allowed by law for each party (including, but not limited to, counterclaim, cross-claim, and third-party defendants) to file an answer or other pleading responsive to the complaint, counterclaim, cross-claim, or third-party claim, the court shall hold a conference among all named parties to the action for the purpose of establishing a schedule, in the same manner and to the same extent contemplated by Ala.R.Civ.P. 16, for any discovery in which the parties may wish to engage which is both (1) allowed by Ala.R.Civ.P. 26-37, and (2) germane to the issue of whether the requested class should or should not be certified. At this conference, the court may set a date for a hearing on the issue of class certification, but such hearing may not be set sooner than 90 days after the date on which the court issues its scheduling order pursuant to the conference unless a shorter time is agreed to by all parties.

(c) Upon motion of any party, the court shall, except for good cause shown and even then only if the interests of justice require that it not do so, stay all discovery directed solely to the merits of the claims or defenses in the action until the court shall have made its decision regarding certification of the class. In considering such a motion, the court shall consider whether any prejudice to the plaintiff exists because of the filing by the defendant of a Rule 56 motion for summary judgment prior to the court's decision regarding class certification.

(d) The court shall, on motion of any party, hold a full evidentiary hearing on class certification. The hearing shall be recorded, and all named parties to the action shall be given notice of the date, time, and place of the hearing by written notification given to the party's attorney (or if appearing pro se, to the party) no later than 60 days prior to the date set for the hearing. At the hearing, the parties shall be allowed to present, in the same manner as at trial, any admissible evidence in support of or in opposition to the certification of the class.

(e) When deciding whether a requested class is to be certified, the court shall determine, by employing a rigorous analysis, if the party or parties requesting class certification have proved its or their entitlement to class certification under Ala.R.Civ.P. 23. The burden of coming forward with such proof shall at all times be on the party or parties seeking certification, and if such proof shall not have been adduced, the court shall not order certification of the class. In making this determination, the court shall analyze all factors required by Ala.R.Civ.P. 23 for certification of a class and shall not order certification unless all such factors shall have been established. In announcing its determination, the court shall place in the record of the action a written order addressing all such factors and specifying the evidence, or lack of evidence, on which the court has based its decision with regard to whether each such factor has been established. In so doing, the court may treat a factor as having been established if all parties to the action have so stipulated on the record and if the court shall be satisfied that such factor could be proven to have been established.

(f) Nothing in this article shall affect, or be construed to affect, Ala.R.Civ.P. 12 or Ala.R.Civ.P. 56, including the provisions of Rule 56(f).



Section 6-5-642 - Appeal of certification order.

A court's order certifying a class or refusing to certify a class action shall be appealable in the same manner as a final order to the appellate court which would otherwise have jurisdiction over the appeal from a final order in the action. Such appeal may only be filed within 42 days of the order certifying or refusing to certify the class. The filing of such appeal, the failure to file an appeal, or the affirmance of the certification or denial order shall in no way affect the right of any party, after the entry of final judgement, to appeal the earlier certification of, or refusal to certify, the class. If the appeal is not the first appeal taken by the party, the subsequent appeal shall be based upon the record at the time of final judgment and shall be considered by the court only to the extent that either the facts or controlling law relevant to certification have changed from that which existed or controlled at the time of the earlier certification or refusal to certify. During the pendency of any such appeal, the action in the trial court shall be stayed in all respects. Following adjudication on appeal (or, if the initial appeal is to an intermediate appellate court, adjudication of the action on any writ of certiorari granted by the Supreme Court of Alabama), if the class is not to be certified, the stay in the trial court shall automatically dissolve and the trial court may proceed to adjudicate any remaining individual claims or defenses. If, after such appeal or procedure on writ of certiorari, the class is to be certified, the stay shall likewise dissolve and the trial court shall proceed with adjudication on the merits, except that the trial court shall at all times prior to entry of a final order retain jurisdiction to revisit the certification issues upon motion of a party and to order decertification of the class if during the litigation of the case it shall become evident to the court that the action is no longer reasonably maintainable as a class action pursuant to the factors enumerated in Ala.R.Civ.P. 23(b).






Article 34 - Volunteer Medical Professional Act.

Section 6-5-660 - Short title

This article shall be called the "Volunteer Medical Professional Act."



Section 6-5-661 - Legislative findings.

The Legislature finds that the willingness of medical professionals to volunteer their services has been increasingly deterred by a perception that they put personal assets at risk in the event of tort actions seeking damages arising from their activities as volunteers.

The Legislature further finds that volunteer medical professionals and free medical clinics make a valuable contribution to the health and welfare of the people of the state and that it is in the state's best interest to encourage medical professionals to volunteer their services for the good of their communities, while at the same time providing a reasonable basis for redress of claims which may arise relating to those activities.



Section 6-5-662 - Definitions.

For purposes of this article, the following words shall have the following meanings:

(1) ESTABLISHED FREE MEDICAL CLINIC. An organized community-based program providing medical care, without charge to individuals unable to pay for it, and which is limited to care that does not require the services of a licensed hospital or ambulatory surgical center, and care that does not include the use of general anesthesia or require an overnight stay in a health care facility.

(2) MEDICAL PROFESSIONAL. A person licensed by the Alabama Medical Licensure Commission established under Section 34-24-310, or licensed to practice the treatment of human ailments in any other state or territory of the United States; or a person licensed by the Alabama Board of Nursing established under Section 34-21-2; or a person licensed by the Board of Chiropractic Examiners established under Section 34-24-140; or a person licensed by the Alabama Board of Optometry established under Section 34-22-20; or a person licensed by the Board of Dental Examiners established under Sections 34-9-1 to 34-9-65, inclusive. Medical professional shall not include medical students, interns, or residents while they are completing training necessary for a medical license or certification as a specialist in a particular medical field.



Section 6-5-663 - Liability of volunteer medical professionals.

(a) A medical professional who, in good faith, provides, without fee or compensation, medical treatment, diagnosis, advice, or nursing services as a part of the services of an established free medical clinic, shall not be liable for civil damages as a result of his or her acts or omissions in providing the medical treatment, diagnosis, advice, or nursing services, unless the act or omission was the result of the licensed healthcare provider's willful or wanton misconduct.

(b) Subsection (a) does not apply to a particular case unless the free medical clinic has posted in a conspicuous place on its premises an explanation of the immunity from civil liability provided by this article.

(c) The immunity from civil liability provided under subsection (a) also applies to medical professionals who provide, without fee or compensation, further medical treatment, diagnosis, advice, or nursing services to a patient upon referral from an established free medical clinic.

(d) Acceptance by a free medical clinic of a contribution made by a person receiving services at the clinic shall not constitute a waiver of immunity as provided in this article.

(e) In any suit against a free medical clinic for civil damages based upon the negligent act or omission of a volunteer medical professional, proof of such act or omission shall not be sufficient to establish the responsibility of the clinic under the doctrine of "respondeat superior," notwithstanding the immunity granted to the volunteer medical professional with respect to any act or omission included under subsection (a), unless such act or omission is found to be willful or wanton.






Article 35 - Asbestos-Related Claims.

Section 6-5-680 - Definitions.

For the purposes of this article, the following words shall have the following meanings:

(1) ASBESTOS CLAIM. Any claim, wherever or whenever made, for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to asbestos, including:

a. The health effects of exposure to asbestos, including any claim for:

1. Personal injury or death.

2. Mental or emotional injury.

3. Risk of disease or other injury.

4. The costs of medical monitoring or surveillance, to the extent these claims are recognized under state law.

b. Any claim made by or on behalf of a person exposed to asbestos, or a representative, spouse, parent, child, or other relative of the person.

c. Any claim for damage or loss caused by the installation, presence, or removal of asbestos.

(2) CORPORATION. A corporation for profit, including a domestic corporation organized under the laws of this state, or a foreign corporation organized under laws other than the laws of this state.

(3) SUCCESSOR. A corporation that assumes or incurs, or has assumed or incurred, successor asbestos-related liabilities.

(4) SUCCESSOR ASBESTOS-RELATED LIABILITIES. Any liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, which are related in any way to asbestos claims and were assumed or incurred by a corporation as a result of or in connection with a merger or consolidation, or the plan of merger or consolidation related to the merger or consolidation, with or into another corporation, or which are related in any way to asbestos claims based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation. The term includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined under Section 6-5-682 were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or by a successor of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments, or other discharges in this state or another jurisdiction.

(5) TRANSFEROR. A corporation from which successor asbestos-related liabilities are or were assumed or incurred.



Section 6-5-681 - Applicability of limitations.

(a) The limitations in Section 6-5-682 apply to a corporation that is a successor and became a successor before January 1, 1972, or is any of that successor corporation's successors.

(b) The limitations in Section 6-5-682 do not apply to:

(1) Workers' compensation benefits paid by or on behalf of an employer to an employee under the laws of this state or a comparable workers' compensation law of another jurisdiction.

(2) Any claim against a corporation that does not constitute a successor asbestos-related liability.

(3) An insurer, as defined in Section 27-1-2.

(4) Any obligations under the National Labor Relations Act, as amended, or under any collective bargaining agreement.

(5) A successor that, after a merger or consolidation, continued in the business of mining asbestos; in the business of selling or distributing asbestos fibers; or in the business of manufacturing, distributing, removing, or installing asbestos-containing products that were the same or substantially the same as those products previously manufactured, distributed, removed, or installed by the transferor.



Section 6-5-682 - Limitations of liability.

(a) Except as further limited in subsection (b), the cumulative successor asbestos-related liabilities of a corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The corporation does not have any responsibility for successor asbestos-related liabilities in excess of this limitation.

(b) If the transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, the fair market value of the total assets of the prior transferor, determined as of the time of the earlier merger or consolidation, shall be substituted for the limitation set forth in subsection (a) for purposes of determining the limitation of liability of a corporation.



Section 6-5-683 - Fair market value of total gross assets.

(a) A corporation may establish the fair market value of total gross assets for the purpose of the limitations under Section 6-5-682 through any method reasonable under the circumstances, including either of the following:

(1) By reference to the going concern value of the assets or to the purchase price attributable to or paid for the assets in an arm's length transaction.

(2) In the absence of other readily available information from which fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

(b) Total gross assets include intangible assets.

(c) Total gross assets include the aggregate coverage under any applicable liability insurance that was issued to the transferor whose assets are being valued for purposes of this section, which insurance has been collected or is collectible to cover successor asbestos-related liabilities except compensation for liabilities arising from workers' exposure to asbestos solely during the course of their employment by the transferor. A settlement of a dispute concerning the insurance coverage entered into by a transferor or successor with the insurers of the transferor before September 1, 2011, shall be determinative of the aggregate coverage of the liability insurance to be included in the calculation of the transferor's total gross assets.



Section 6-5-684 - Adjustment of fair market value of total gross assets.

(a) Except as provided in subsections (b), (c), and (d), the fair market value of total gross assets at the time of a merger or consolidation shall increase annually at a rate equal to the sum of:

(1) The prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since the merger or consolidation, unless the prime rate is not published in that edition of the Wall Street Journal, in which case any reasonable determination of the prime rate on the first day of the year may be used.

(2) One percent.

(b) The rate in subsection (a) may not be compounded.

(c) The adjustment of fair market value of total gross assets shall continue as provided under subsection (a) until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the corporation or a predecessor, or by or on behalf of a transferor, after the time of the merger or consolidation for which the fair market value of total gross assets is determined.

(d) No adjustment of the fair market value of total gross assets shall be applied to any liability insurance otherwise included in the definition of total gross assets by subsection (c) of Section 6-5-683.



Section 6-5-685 - Application of article.

This article shall apply to any civil action asserting an asbestos claim in which the trial has not commenced as of September 1, 2011.






Article 36 - Civil Liability of Contractors..

Section 6-5-700 - Definitions.

For the purposes of this article, the following terms shall have the following meanings:

(1) AWARDING AUTHORITY.

a. The Alabama Department of Transportation, if the contractor enters into a contract with the State of Alabama to construct, repair, or maintain a highway, a road, or a street for the State of Alabama; or

b. The county governing body, if the contractor enters into a contract with that county to construct, repair, or maintain a highway, a road, or a street for that county; or

c. The governing body of any other local government, if the contractor enters into a contract with that local government to construct, repair, or maintain a highway, a road, or a street for that local government.

(2) CONCLUSION OF PROJECT. The date that the awarding authority notifies the contractor, in writing, that the awarding authority has assumed maintenance responsibilities for the roadway or 60 days after the contractor has notified, in writing, the awarding authority that the contractor’s work on the project is completed, whichever is earlier.

(3) CONTRACTOR. Any person or entity, and any subcontractor, director, officer, or employee of such a person or entity, that contracts with the State of Alabama, a county, or other local government to construct, repair, or maintain a highway, a road, a bridge, or a street.

(4) DANGEROUS CONDITION. A condition that is not reasonably safe for the intended use of the roadway and is capable of causing a person physical injury or death under the anticipated use of the roadway.

(5) SPECIFICATIONS. Specifications, plans, drawings, bid documents, or any other written or electronically stored requirements and details the contractor agrees to perform.



Section 6-5-701 - Reliance upon specifications.

A contractor is justified ordinarily in relying upon the specifications that are contained in the contract with an awarding authority. No contractor shall be held civilly liable for work performed on a highway, road, bridge, or street including repairs, construction, or maintenance on behalf of the awarding authority unless it is shown by a preponderance of the evidence that physical injury, property damage, or death is proximately caused by any of the following:

(1) A failure by the contractor to follow the plans and specifications resulting in a dangerous condition.

(2) The contractor’s performance of the contract in compliance with the plans and specifications creates a condition that should have appeared, to a reasonably prudent contractor, to be a dangerous condition.

(3) A latent defect which creates a dangerous condition that is the result of the work of the contractor.



Section 6-5-702 - Compliance with contract documents.

During the course of construction, a contractor who constructs, maintains, or repairs a highway, road, street, or bridge for the awarding authority is not liable to a claimant for personal injury, property damage, or death arising from the performance of such construction, maintenance, or repair, if, at the time of the personal injury, property damage, or death, the contractor was in compliance with contract documents material to the condition, including the traffic control plan, that was the proximate cause of the personal injury, property damage, or death unless following the plans and specifications would result in a dangerous condition that should have appeared to be defective to a reasonably prudent contractor or that the contractor should have known that following the plans and specifications could create a dangerous condition that caused the injury or death.



Section 6-5-703 - Notification of potentially dangerous conditions.

If, prior to or during the course of construction, a contractor discovers or determines that following the plans and specifications could result in a potentially dangerous condition, then the contractor shall, with specificity of such condition, expressly notify the Chief Engineer of the Alabama Department of Transportation in writing by certified mail, return receipt requested. The Alabama Department of Transportation, or the awarding authority, shall respond to the specific condition raised within 14 days in writing as to its decision as to the appropriate response to the dangerous condition. The contractor shall not be liable for any claim relating to any decision made by the Alabama Department of Transportation or awarding authority as to the appropriate response, design decisions, or engineering decision, if any, to respond to the potentially dangerous condition identified.



Section 6-5-704 - Claims by noncontractual third parties.

The contractor shall bear no civil liability for any alleged property damage, personal injury, death, or other civil claims made by noncontractual third parties arising from the design decisions or professional engineering judgment, including decisions relating to the proper scope or inspection of the project, by the awarding authority. This section shall not apply to either of the following situations:

(1) The contractor contracts in whole or in part to design the roadway or project or to provide professional engineering services as to the design of the roadway.

(2) The contractor undertakes to provide design or professional engineering services as to the roadway or project.



Section 6-5-705 - Dangerous conditions outside scope of project.

The contractor shall bear no civil liability for any dangerous condition that is outside of the scope of the project or that is in excess of any requirement of the governing plans and specifications provided by the awarding authority. This section shall not apply to either of the following situations:

(1) The contractor contracts to design in whole or in part the roadway or project or to provide professional engineering services as to the design of the roadway.

(2) The contractor undertakes to provide services as to the roadway or project that are outside the scope of the project or that are in excess of any requirement of the governing plans and specifications.



Section 6-5-706 - Improper maintenance following conclusion of project.

A contractor shall bear no civil liability to a claimant for personal injury, property damage, or death which occurs subsequent to the conclusion of the project where the proximate cause of the personal injury, property damage, or death is occasioned by a failure of the awarding authority to properly maintain the roadway or any of its features, including shoulders, unless either:

(1) A contractor contracts in whole or in part with the awarding authority to maintain the roadway, or any of its features, including shoulders, or project in question.

(2) The contractor undertakes, independent of a contract, to maintain a roadway or any of its features, including shoulders.



Section 6-5-707 - Damage to property of utility.

Nothing in this article shall limit or eliminate the liability of a contractor for any civil action based on any alleged loss of or damage to the property of a utility that is rightfully located on, or adjacent to, the right-of-way of any highway, road, or street on which the contractor performed the construction, repair, or maintenance.



Section 6-5-708 - Accrual of action.

This article shall only apply to a cause of action which accrues after April 24, 2012. Pursuant to this article, a cause of action accrues at the time of property damage or the occurrence of the personal injury or death that is made the basis of the civil action.



Section 6-5-709 - Construction of article.

Nothing in this article shall be interpreted or construed to alter or affect the rights of any awarding authority to make a claim against a contractor or to exempt a contractor from compliance with all provisions of contracts between such contractors and an awarding authority.






Article 36A - Liability for Construction Monitoring Services.

Section 6-5-710 - Definitions.

For purposes of this article the following terms shall have the following meanings:

(1) AWARDING AUTHORITY.

a. The Alabama Department of Transportation, if the project is either for, or is funded in whole or in part by, the State of Alabama to construct, repair, resurface, refurbish, replace, remove, modify, alter, or otherwise improve any public or private infrastructure, including any public-private partnership project, for which construction monitoring services are contracted.

b. A county, city, town, or municipality that appropriates public funds for the construction, repair, resurfacing, refurbishment, replacement, removal, modification, alteration, or other improvement of any public or private infrastructure, including any public-private partnership project, for which construction monitoring services are contracted.

c. All other state, county, or municipal boards, bodies, commissions, agencies, departments, institutions, and instrumentalities, and their political subdivisions, that appropriate public funds for the construction, repair, resurfacing, refurbishment, replacement, removal, modification, alteration, or other improvement of any public or private infrastructure, including any public-private partnership project, for which construction monitoring services are contracted.

(2) CONSTRUCTION MONITORING SERVICES. The monitoring, review, observation, or inspection of the contractor's work on behalf of the awarding authority to determine the contractor's compliance with the plans and specifications issued for that project, sometimes referenced in the industry as "construction engineering inspection."

(3) PLANS AND SPECIFICATIONS. Engineering designs, drawings, plans and specifications, or other design products prepared by or on behalf of an awarding authority by a licensed and registered professional engineer, and issued to a contractor by the awarding authority for the purpose of constructing, repairing, resurfacing, refurbishing, removing, replacing, modifying, altering, or otherwise improving any public or private infrastructure.

(4) PROFESSIONAL FIRM. A corporation, company, partnership, sole proprietorship, professional corporation, limited liability company, or other entity that is duly qualified by the Secretary of State to conduct business in Alabama, and that has been issued a certificate of authorization by the State of Alabama Board of Licensure for Professional Engineers and Land Surveyors pursuant to Chapter 11 of Title 34, to engage in the practice of engineering.

(5) PUBLIC OR PRIVATE INFRASTRUCTURE. Shall include but not be limited to highways, roads, streets, overpasses, bridges, utilities, rights-of-way, airports, runways and taxiways, water ports, waterways, bays, rivers, and streams, railways, and all other assets or conveyances of convenience, safety, or transportation, including all appurtenances thereto, located in whole or in part within the borders of the State of Alabama, whether publicly or privately owned.



Section 6-5-711 - Exemption from civil liability for certain professional firms and employees providing construction monitoring services.

The provisions of Section 34-11-9(a)(3) notwithstanding, neither a professional firm nor any of its employees that provide construction monitoring services on behalf of an awarding authority relating to the construction, repair, resurfacing, refurbishment, replacement, removal, modification, alteration, or other improvement of any public or private infrastructure shall be civilly liable in tort or otherwise for property damage, personal injury, or death resulting from construction monitoring services that substantially comply with the professional firm's construction monitoring services requirements for the awarding authority related to the plans and specifications in determining compliance of the contractor's work with the plans and specifications.



Section 6-5-712 - Construction and application of article.

(a) This article is not applicable to the extent that a professional firm or its employees are engaged by an awarding authority solely to design and/or prepare the engineering plans and specifications for a public or private infrastructure.

(b) This article is not applicable to the extent that a professional firm or its employees performing construction monitoring services are also engaged by an awarding authority to prepare the engineering plans for that project, or are otherwise providing additional services on that project, and to the extent that a deficiency in such plans or additional services proximately causes property damage, personal injury, or death to a third party with whom the professional firm is not in privity of contract.

(c) This article does not replace or supersede existing burdens of proof or defenses in professional liability actions concerning construction monitoring services.






Article 37 - Commonsense Consumption Act.

Section 6-5-730 - Short title.

This article may be cited as the "Commonsense Consumption Act."



Section 6-5-731 - Definitions.

For purposes of this article, the following words have the following meanings:

(1) CLAIM. Any claim by or on behalf of a natural person, as well as any derivative or other claim arising therefrom asserted by or on behalf of any other person.

(2) GENERALLY KNOWN CONDITION ALLEGEDLY CAUSED BY OR ALLEGEDLY LIKELY TO RESULT FROM LONG-TERM CONSUMPTION. A condition generally known to result or to likely result from the cumulative effect of consumption, and not from a single instance of consumption.

(3) KNOWING AND WILLFUL. Conduct in violation of federal or state law which meets both of the following criteria:

a. The conduct constituting the violation was committed with the intent to deceive or injure consumers or with actual knowledge that such conduct was injurious to consumers.

b. The conduct constituting the violation was not required by regulations, orders, rules, or other pronouncement of, or any statute administered by, a federal, state, or local government agency.

(4) OTHER PERSON. Any individual, corporation, company, association, firm, partnership, society, joint-stock company, or any other entity, including any governmental entity or private attorney general.



Section 6-5-732 - Claims arising from weight gain, obesity, associated health conditions, or long-term consumption of food - Exemptions from civil actions.

Except as exempted in Section 6-5-733, a packer, distributor, manufacturer, carrier, holder, seller, marketer, or advertiser of a food, as defined at Section 201(f) of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §321(f), or an association of one or more such entities, shall not be subject to any civil action for any claim arising out of weight gain, obesity, a health condition associated with weight gain or obesity, or other generally known condition allegedly caused by or allegedly likely to result from long-term consumption of food.



Section 6-5-733 - Claims arising from weight gain, obesity, associated health conditions, or long-term consumption of food - Permitted civil actions.

Section 6-5-732 shall not preclude a civil action in which the claim of weight gain, obesity, health condition associated with weight gain or obesity, or other generally known condition allegedly caused by or allegedly likely to result from long-term consumption of food (1) includes as an element of the cause of action a material violation of an adulteration or misbranding requirement prescribed by statute or rule of this state or the United States of America, and the claimed injury was proximately caused by such violation; or (2) is based on any other material violation of federal or state law applicable to the manufacturing, marketing, distribution, advertising, labeling, or sale of food, provided that such violation is knowing and willful, and the claimed injury was proximately caused by such violation.



Section 6-5-734 - Pleading requirements; stay of discovery.

(a) In any action exempted under subdivision (1) of Section 6-5-733, the complaint initiating the action shall state with particularity for each defendant and cause of action all of the following:

(1) The statute, rule, or other law of the state or of the United States that allegedly creates the cause of action.

(2) Each element of the cause of action and the specific facts alleged to satisfy each element of the cause of action.

(3)a. The exemption under subsection (a) being relied upon and the specific facts that allegedly demonstrate that the violation of the statute, rule, or other law in subdivision (1) proximately caused actual injury to the plaintiff.

b. In any action exempted under subdivision (2) of Section 6-5-733, in addition to the foregoing pleading requirements, the complaint initiating the action shall state with particularity facts sufficient to support a reasonable inference that the violation was with intent to deceive or injure consumers or with the actual knowledge that the violation was injurious to consumers. For purposes of applying this article, the pleading requirements in this subsection are deemed part of the substantive law of the state and not merely in the nature of procedural provisions.

(b)(1) In any action exempted under Section 6-5-733, the obligation of any party or non-party to make disclosures of any kind under any applicable rule or order, or to respond to discovery requests of any kind, as well as all proceedings unrelated to adjudicating a motion to dismiss, shall be stayed prior to the time for filing a motion to dismiss and during the pendency of any such motion unless the court finds upon motion of any party that a response to a particularized discovery request is necessary to preserve evidence or to prevent undue prejudice to that party.

(2) Unless otherwise ordered by the court, during the pendency of any stay of discovery pursuant to this section, the responsibilities of the parties with regard to the treatment of all documents, data compilations, including electronically recorded or stored data, and tangible objects shall be governed by applicable rules of civil procedure. A party aggrieved by the failure of an opposing party to comply with this subdivision shall have the applicable remedies made available by such applicable rules, provided that no remedy shall be afforded that conflicts with the terms of this subdivision.



Section 6-5-735 - Construction of article.

(a) Nothing in this article shall be construed to create any claim, right of action, or civil liability that did not previously exist under the law of this state.

(b) Nothing in this article shall be construed to interfere with any agency's exclusive or primary jurisdiction to find or declare violations of an adulteration or misbranding statute or rule.



Section 6-5-736 - Application of article.

The provisions of this article shall apply to all covered claims pending on May 23, 2012, and all claims filed thereafter, regardless of when the claim arose.






Article 38 - Alabama Commercial Aviation Business Improvement Act of 2013.

Section 6-5-750 - Short title.

This article shall be known and may be cited as the Alabama Commercial Aviation Business Improvement Act of 2013.



Section 6-5-751 - Legislative findings and objectives.

(a) The Legislature finds that the recruitment, establishment, development, and growth of the commercial aviation aircraft manufacturing industry in the State of Alabama is important to the economic health of the state and its agencies and institutions and to the general health, welfare, and prosperity of its citizens. The Legislature finds that it is reasonable and important to the national and international companies and businesses involved in the commercial aviation aircraft manufacturing industry locating or considering locating in the State of Alabama to expect that civil liability actions against them, if any, will be governed by tort principles generally accepted in other jurisdictions outside this state that are home to such companies and businesses, but which are consistent with the Constitution of Alabama of 1901, and this state's public policy. The Legislature finds that the principles addressed in this article, namely, the statute of limitations, the statute of repose, forum non conveniens, and contribution among tortfeasors, while incorporating concepts that are generally accepted in state, federal, and international jurisdictions outside this state, are treated in this article in a manner not inconsistent with the provisions and requirements of the Constitution of Alabama of 1901, and Alabama public policy and are rationally and reasonably related to the Legislature's objectives and regulatory scheme.

(b) The Legislature further finds that the commercial aviation aircraft manufacturing industry is one of the most heavily regulated industries in the United States and the world and that the Federal Aviation Administration of the United States and other airworthiness authorities impose upon the industry comprehensive, rigorous standards and requirements governing quality control, safety, and functionality, all of which are in the public interest. The Legislature finds that the classifications contained in this article that distinguish the unique, highly regulated commercial aviation aircraft manufacturing industry are rationally and reasonably related to the Legislature's regulatory scheme and are valid.

(c) This article bears a reasonable relationship to the proposed legislative objective of limiting the period of liability for commercial aviation aircraft manufacturers whose work on the aircraft generally ends at the time of delivery to the first purchaser or upon replacing or adding a component part that is alleged to have been a proximate cause of an accident. While protecting such manufacturers during a remote period beginning long after the completion of their work, the article imposes no unfair burden on the injured, deceased, or damaged party because a party is still afforded an avenue of legal redress from others who are more likely to have been responsible for or could have prevented such injury, death, or damage.

(d) It is thus the legislative objective to provide for the abolishing of rights of action, with certain exceptions, against commercial aviation aircraft manufacturers that would have accrued after the passage of 12 years from delivery to the first purchaser or from replacing or adding a component part that is alleged to have been a proximate cause of an accident, and all such actions will be forever barred without relief to a claimant. Where causes of action accrue during the 12-year repose period, an action may be brought within two years of accrual even though such action may be filed beyond the 12-year period. This objective permits all injured, deceased, or damaged parties a period of two years to file suit on a cause of action accruing within the repose period, which would in certain circumstances permit the filing of an action up to 14 years after delivery or replacement.

(e) The legislative objective of abolishing potential liabilities of commercial aviation aircraft manufacturers after the passage of a sufficient period of time from the delivery of the aircraft to the first purchaser or from the replacement or addition of a component part that is alleged to have been a proximate cause of an accident is rationally and reasonably related to the permissible state objective of removing responsibility from, and preventing suit against, such highly regulated manufacturers who are the least likely to be responsible or at fault for defects, deficiencies, and failures that cause injury, death, or damage long after their work is completed. The Legislature has deemed that, after a lapse of time of more than 12 years without incident, (1) the burden on the courts to adjudicate, (2) the complexities of proof with the obstacle of faded memories, (3) the unavailability of witnesses and lost evidence, (4) the opportunity for intervening factors such as acts or omissions of others involving inadequate maintenance, improper use, alterations, improvements, and other negligence, (5) changes in standards for design, manufacture, and assembly, (6) changes in regulations and codes, (7) and the burden on manufacturers who may have no control over the aircraft after their work is completed to disprove responsibility after acceptance and years of possession by other parties, all weigh more heavily in favor of repose or the abolishing of rights of action against manufacturers than in favor of allowing adjudication of the few, if any, meritorious claims that might have accrued thereafter.

(f) The Legislature finds that the burden of tenuous claims upon both the courts and the commercial aviation aircraft manufacturing industry sufficiently vindicates the denial of a right of action after the passage of a period of 12 years under the circumstances and with the exceptions stated herein.



Section 6-5-752 - Definitions.

For purposes of this article, the following definitions shall apply:

(1) ACCIDENT. An incident resulting in personal injury, death, or damage to property arising out of or relating to commercial aviation aircraft.

(2) AIRCRAFT. The meaning given such term in Section 40102(6) of Title 49 of the United States Code.

(3) AIRWORTHINESS CERTIFICATE. An airworthiness certificate issued under Section 44704(d) of Title 49 of the United States Code or any predecessor federal statute, or from another airworthiness authority.

(4) COMMERCIAL AVIATION AIRCRAFT. Any aircraft for which a type certificate or an airworthiness certificate has been issued by the Administrator of the Federal Aviation Administration of the United States or another airworthiness authority, which, at the time such certificate was originally issued, had a seating capacity of 100 or more passengers.

(5) DEFENDANT. Any defendant, counter-defendant, cross-defendant, or third-party defendant named in an action against a manufacturer arising out of an accident.

(6) MANUFACTURER. A manufacturer or assembler of commercial aviation aircraft or of any new component, system, subassembly, or other part of such aircraft, in its capacity as a manufacturer or assembler.

(7) REPOSE PERIOD. Twelve years with respect to commercial aviation aircraft and the components, systems, subassemblies, and other parts of such aircraft.

(8) TYPE CERTIFICATE. A type certificate issued under Section 44704(a) of Title 49 of the United States Code or any other predecessor federal statute, or another airworthiness authority.



Section 6-5-753 - Commencement of action.

(a) All actions against a manufacturer in tort, contract, or otherwise for death or injury to person or damage to property arising out of an accident shall be commenced within two years next after a cause of action accrues, and not thereafter. Causes of action for wrongful death accrue upon the death of the testator or intestate.

(b) Notwithstanding subsection (a), and except as provided in subsections (c) and (d), no action for death or injury to a person or damage to property arising out of an accident may be brought against a manufacturer if any of the following circumstances apply:

(1) The accident occurred after the applicable repose period beginning on either:

a. The date of delivery of the aircraft to its first purchaser or lessee, if delivered directly from the manufacturer.

b. The date of first delivery of the aircraft to a person engaged in the business of selling or leasing such aircraft.

(2) The accident occurred with respect to any new component, system, subassembly, or other part that replaced another component, system, subassembly, or other part originally in, or that was added to, the aircraft, and that is alleged to have been a proximate cause of an accident, after the applicable repose period beginning on the date of completion of the replacement or addition.

(c) If a cause of action accrues prior to the expiration of the repose period, an action may be brought within two years of accrual even though it extends beyond the repose period.

(d) Subsection (b) does not apply to any of the following circumstances:

(1) The claimant pleads with specificity the facts necessary to prove, and proves, that the manufacturer with respect to a type certificate or airworthiness certificate for, or obligations with respect to continuing airworthiness of, an aircraft or a component, system, subassembly, or other part of an aircraft knowingly misrepresented to the Federal Aviation Administration or other airworthiness authority, or concealed or withheld from the Federal Aviation Administration or other airworthiness authority, required information that is material and relevant to the performance or the maintenance or operation of such aircraft, or the component, system, subassembly, or other part, that is causally related to the harm that the claimant allegedly suffered.

(2) The person for whose injury or death the claim is being made was not aboard the aircraft at the time of the accident.

(3) An action is brought under a written warranty enforceable under law but for the operation of this section.



Section 6-5-754 - Choice of forum.

(a) If a claim under the common or statutory law of another state, the United States, or a foreign country or under international treaty for death or injury to person or damage to property arises against a manufacturer out of an accident that occurred outside this state, such claim may be brought in the courts of this state in any county in which jurisdiction of the defendant can be legally obtained in the same manner in which jurisdiction could have been obtained if the claim had arisen in this state.

(b) The courts of this state shall apply the doctrine of forum non conveniens in determining whether to accept or decline to take jurisdiction of an action asserting a claim arising out of an accident occurring outside this state.

(c) In applying the doctrine of forum non conveniens, the court shall take into account each of the following considerations:

(1) The state in which the claimant resides, giving deference to the claimant's choice of forum only if the claimant is a resident of this state.

(2) The location where the acts or occurrences giving rise to the action occurred.

(3) The convenience of the parties and witnesses.

(4) The interests of justice.

(d) If upon motion of any defendant it is shown that there exists a more appropriate forum outside this state, the court must dismiss the action without prejudice. Dismissal may be conditioned upon the defendant filing with the court a consent (1) to submit to jurisdiction in the identified forum, or (2) to waive any statute of limitations defense not already existing if an action on the same cause of action is commenced in the identified forum within 60 days of the dismissal.

(e) An order denying a motion to dismiss under this section shall be immediately appealable, as a matter of right, upon filing of a notice of appeal in accordance with the Alabama Rules of Appellate Procedure.



Section 6-5-755 - Recovery; contribution.

(a) In an action against a manufacturer and one or more other defendants, including other manufacturers, for death or injury to person or damage to property arising out of an accident, the right of the plaintiff to recover jointly and severally against such defendants found liable is preserved.

(b) Notwithstanding subsection (a), in an action arising out of such accident, if the respective or comparative responsibility of tortfeasors is an issue, then the jury shall return special verdicts, or in the absence of a jury the court shall make special findings, allocating the percentage of responsibility attributable to each defendant found to have proximately caused the accident.

(c) Responsibility for the accident may be allocated to a nonparty in an action under the procedure described in subsection (b) if each of the following requirements are satisfied:

(1) A defendant affirmatively pleads the responsibility of a nonparty as a proximate cause of the accident, and, absent a showing of good cause, identifies the nonparty, if known, or describes the nonparty as specifically as practicable, either by motion or responsive pleading when defenses are first presented or in accordance with the Alabama Rules of Civil Procedure governing supplemental and amended pleadings.

(2) The defendant proves at trial, by a preponderance of the evidence, that the act or failure to act of the nonparty was a proximate cause of the accident in whole or in part.

(d) Regarding a party or nonparty joint tortfeasor or tortfeasors who has not settled with the plaintiff and whose comparative responsibility for the accident has been determined under the procedure described in subsection (b) or subsection (c), a defendant found liable and who has paid the plaintiff an amount in excess of defendant's percentage of comparative responsibility shall be entitled to recover contribution in such excess amount from the joint tortfeasor or tortfeasors according to the percentage of its responsibility so determined. In such a circumstance, contribution among joint tortfeasors is allowed.

(e) Regarding any joint tortfeasor, whether a party or nonparty in the action, who has settled with the plaintiff, a defendant is entitled to elect either informing the trier of fact of the terms of the pro tanto settlement and admitting such settlement into evidence, or choosing a post-judgment setoff by the trial court of the amount of such settlement against the amount of the judgment in the manner permitted by Alabama law.

(f) This section does not apply to contract actions, nor does it limit or abridge the contractual rights of a party.



Section 6-5-756 - Application of article.

This article shall apply to any action filed after April 4, 2013.






Article 39 - Alabama Right of Publicity Act.

Section 6-5-770 - Short title.

This article shall be known and may be cited as the Alabama Right of Publicity Act.



Section 6-5-771 - Definitions.

For the purposes of this article, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) INDICIA OF IDENTITY. Include those attributes of a person that serve to identify that person to an ordinary, reasonable viewer or listener, including, but not limited to, name, signature, photograph, image, likeness, voice, or a substantially similar imitation of one or more of those attributes.

(2) PERSON. A natural person or a deceased natural person who at any time resided in this state or died while in this state or whose estate is, or was, probated in any county in this state.

(3) RIGHT OF PUBLICITY. There is a right of publicity in any indicia of identity, both singular and plural, of every person, whether or not famous, which right endures for the life of the person and for 55 years after his or her death, whether or not the person commercially exploits the right during his or her lifetime. The right is freely transferable and descendible, in whole or in part, and shall be considered property of the estate of the decedent unless otherwise transferred.



Section 6-5-772 - Liability for use of indicia of identity without consent.

(a) Except as otherwise provided in this article, any person or entity who uses or causes the use of the indicia of identity of a person, on or in products, goods, merchandise, or services entered into commerce in this state, or for purposes of advertising or selling, or soliciting purchases of, products, goods, merchandise, or services, or for purposes of fund-raising or solicitation of donations, or for false endorsement, without consent shall be liable under this article to that person, or to a holder of that person’s rights.

(b) Liability may be found under this section without regard as to whether the use is for profit or not for profit.



Section 6-5-773 - Relation to free speech; fair use; resale of lawfully-obtained products; commencement of action.

(a) Nothing in this article will allow for an abridgement of free speech rights under the First Amendment of the United States Constitution and Section 4 of the Constitution of Alabama of 1901.

(b) It is a fair use and not a violation of Section 6-5-772 if the use of the indicia of identity is in connection with a news, public affairs, or public interest account, political speech or a political campaign, live or prerecorded broadcast or streaming of a sporting event or photos, clips, or highlights included in broadcasts or streaming of sports news or talk shows, or documentaries, or any advertising or promotion of the same (public interest work), or is part of an artistic or expressive work, such as a live performance, work of art, literary work, theatrical work, musical work, audiovisual work, motion picture, film, television program, radio program or the like (artistic work), or any advertising or promotion of the same, unless the claimant proves, subject to subsection (a), that the use in an artistic work is such a replica as to constitute a copy of the person's indicia of identity for the purposes of trade.

(c) With respect to advertising and promotion of public interest works and artistic works, except for the advertising or promotion of a public interest work itself as permitted by subsection (b), it shall not be deemed a fair use if the claimant proves that his or her indicia of identity has been directly connected to and affirmatively used in a commercial manner to advertise, promote, or endorse a product, good, or service.

(d) The commercial use of a person's indicia of identity in a commercial medium does not constitute a violation of Section 6-5-772 if the material containing the commercial use is authorized by the person or the person's authorized representative or agent for commercial sponsorship or paid advertising.

(e) It is not a fair use and is a violation of Section 6-5-772 if a person's indicia of identity is used, without such person's permission, in a manner stating or implying that such person has endorsed or supports a candidate for public office.

(f) Those who lawfully obtain authorized products containing indicia of identity are not liable under this section for their resale of such products.

(g) Any action brought pursuant to this article shall be commenced within two years from the act or omission giving rise to the claim. If the cause of action is not discovered and could not reasonably have been discovered within that time period, then the action may be commenced within six months from the date of such discovery or the date of discovery of facts which would reasonably lead to such discovery, whichever is earlier. In no event may the action be commenced more than four years after the act or omission giving rise to the claim.



Section 6-5-774 - Remedies.

A plaintiff, who establishes by a preponderance of the evidence that his or her right of publicity has been violated, shall be eligible to receive the following damages, remedies, and relief:

(1) Monetary relief. The measure of damages shall be:

a. Statutory damages in the amount of five thousand dollars ($5,000) per an action or compensatory damages, including the defendant’s profits derived from such use. The plaintiff, within a reasonable time after the close of discovery, shall elect whether to claim statutory damages or to instead receive such monetary relief as the fact finder may independently determine to award in accordance with this section.

b. Any other damages available under Alabama law, including punitive damages. An election of statutory damages does not preclude the recovery of punitive damages if such damages are available under Alabama law.

(2) Injunctive relief. A violation of this article is deemed to constitute a rebuttable presumption of irreparable harm for the purposes of injunctive relief.









Chapter 6 - REMEDIES.

Article 1 - Settlement of Controversies.

Division 1 - Arbitration and Award.

Section 6-6-1 - Duty of courts to encourage settlement of pending controversies.

It is the duty of all courts to encourage the settlement of controversies pending before them by a reference thereof to arbitrators chosen by the parties or their attorneys and, on motion of the parties, must make such order and continue the case for award.



Section 6-6-2 - Reference of controversy when no action pending to arbitrators.

When no action is pending, the parties to any controversy may refer the determination thereof to the decision of arbitrators to be chosen by themselves, and the award made pursuant to the provisions of this division must be entered up as the judgment of the proper court if the award is not performed.



Section 6-6-3 - Statement of dispute; naming of arbitrators; delivery of submission with list of witnesses.

The parties must concisely state in writing, signed by them, the matter in dispute between them and that they desire to leave the determination thereof to certain persons, naming them as arbitrators; and such submission must be delivered to the arbitrators, or one of them, together with a list of the witnesses either party may desire to examine.



Section 6-6-4 - Arbitrators - Duties generally.

It is the duty of the arbitrators to appoint a time and place for hearing the parties and making their award, of which they must give the parties three days' notice; and if no cause is shown for a continuance, they must proceed to hear and determine the matters referred to them and make their award in writing, which must be signed by them and a copy thereof be delivered to each of the parties, their agents, or attorneys and the fact and date of such delivery endorsed on the original.



Section 6-6-5 - Arbitrators - Substitution; award by majority.

(a) If any of the arbitrators fail to attend at the time and place designated and the parties appear, they may substitute others in their place or, if the parties cannot agree, the arbitrators present may themselves appoint others in their stead, of which they must make a memorandum on the submission.

(b) A majority of the arbitrators may make the award.



Section 6-6-6 - Arbitrators - Oath.

Before making their award, the arbitrators must be sworn impartially to determine the matters submitted to them, according to the evidence and the manifest justice and equity of the case, to the best of their judgment and without favor or affection, which oath they may administer to each other or may be administered to them by any officer authorized to administer oaths.



Section 6-6-7 - Arbitrators - Power to subpoena witnesses, administer oaths and take depositions.

The arbitrators, or either of them, have power to subpoena witnesses at the request of either of the parties and to administer all oaths which may be necessary in the progress of the case and must, on the application of either party, issue commission to take the deposition of any witness residing out of the county, which must be taken in the same manner as depositions in the circuit court.



Section 6-6-8 - Subpoena of witnesses - Execution.

Subpoenas for witnesses may be executed by the sheriff, by any constable of the county, or by the parties themselves.



Section 6-6-9 - Subpoena of witnesses - Liability on default.

Any witness duly summoned who fails to attend without sufficient excuse may be fined $10 for the use of the county, for the collection of which the arbitrators must issue execution; and such defaulting witness is also liable to the party summoning him for any injury sustained by the loss of his testimony, to be recovered before any court having jurisdiction.



Section 6-6-10 - Fees and charges - Arbitrators, witnesses, sheriffs and constables; how paid.

The arbitrators are, if demanded by them, entitled each to $2 per day while actually engaged in the arbitration, the witnesses to $1 per day each and the sheriff or constable to the customary fees for executing subpoenas, all of which must be paid jointly by the parties unless the arbitrators otherwise determine.



Section 6-6-11 - Fees and charges - Refusal to testify or deliver award until paid; recovery by party not liable therefor.

Any witness may refuse to testify until his fees are paid by the party summoning him, and the arbitrators may refuse to deliver copies of the award until all charges are paid; but if paid by a party not liable therefor, he may recover the same by action before any court having jurisdiction thereof, and the receipt of the arbitrators is presumptive evidence of the fact of payment and of the liability of the party therefor.



Section 6-6-12 - Award - Proceedings when not performed; force and effect.

If the award is not performed in 10 days after notice and delivery of a copy thereof, the successful party may, if an action is pending, cause the award and the file of papers in the case to be returned to the court in which the action is pending or, if no action is pending, cause the submission and award to be returned to the clerk of the circuit court of the county in which the award is made. Such award has the force and effect of a judgment, upon which execution may issue as in other cases.



Section 6-6-13 - Award - Enforcement.

If the award is for the delivery of property or to do or omit to do any particular act, on notice and motion to the court, performance may be enforced by attachment or other appropriate writ.



Section 6-6-14 - Award - Conclusive between parties and final; exceptions.

An award made substantially in compliance with the provisions of this division is conclusive between the parties thereto and their privies as to the matter submitted and cannot be inquired into or impeached for want of form or for irregularity if the award determines the matter or controversy submitted, and such award is final, unless the arbitrators are guilty of fraud, partiality, or corruption in making it.



Section 6-6-15 - Award - Appeals.

Either party may appeal from an award under this division. Notice of the appeal to the appropriate appellate court shall be filed within 10 days after receipt of notice of the award and shall be filed with the clerk or register of the circuit court where the action is pending or, if no action is pending, then in the office of the clerk or register of the circuit court of the county where the award is made. The notice of appeal, together with a copy of the award, signed by the arbitrators or a majority of them, shall be delivered with the file of papers or with the submission, as the case may be, to the court to which the award is returnable; and the clerk or register shall enter the award as the judgement of the court. Thereafter, unless within 10 days the court shall set aside the award for one or more of the causes specified in Section 6-6-14, the judgment shall become final and an appeal shall lie as in other cases. In the event the award shall be set aside, such action shall be a final judgement from which an appeal shall lie as in other cases.



Section 6-6-16 - Common-law arbitration not precluded.

Nothing contained in this division shall prevent any person or persons from settling any matters of controversy by a reference to arbitration at common law.






Division 2 - Mandatory Mediation Prior To Trial.

Section 6-6-20 - Definition; instances requiring mediation; sanctions; exceptions; etc.

(a) For purposes of this section, "mediation" means a process in which a neutral third party assists the parties to a civil action in reaching their own settlement but does not have the authority to force the parties to accept a binding decision.

(b) Mediation is mandatory for all parties in the following instances:

(1) At any time where all parties agree.

(2) Upon motion by any party. The party asking for mediation shall pay the costs of mediation, except attorney fees, unless otherwise agreed.

(3) In the event no party requests mediation, the trial court may, on its own motion, order mediation. The trial court may allocate the costs of mediation, except attorney fees, among the parties.

(c) If any party fails to mediate as required by this section, the court may apply such sanctions as it deems appropriate pursuant to Rule 37 of the Alabama Rules of Civil Procedure.

(d) A court shall not order parties into mediation for resolution of the issues in a petition for an order for protection pursuant to The Protection from Abuse Act, Sections 30-5-1 through 30-5-10 or in any other petition for an order for protection where domestic violence is alleged.

(e) In a proceeding concerning the custody or visitation of a child, if an order for protection is in effect or if the court finds that domestic violence has occurred, the court shall not order mediation.

(f) A mediator who receives a referral or order from a court to conduct mediation shall screen for the occurrence of domestic or family violence between the parties. Where evidence of domestic violence exists mediation shall occur only if:

(1) Mediation is requested by the victim of the alleged domestic or family violence;

(2) Mediation is provided by a certified mediator who is trained in domestic and family violence in a specialized manner that protects the safety of the victim; and

(3) The victim is permitted to have in attendance at mediation a supporting person of his or her choice, including, but not limited to, an attorney or advocate.

(g) Where a claim of immunity is offered as a defense, the court shall dispose of the immunity issue before any mediation is conducted.

(h) A court shall not order parties into mediation in any action involving child support, adult protective services, or child protective services wherein the Department of Human Resources is a party to said action.






Division 3 - Mediator May Not be Compelled to Testify or Provide Documents.

Section 6-6-25 - Definitions; legislative findings; compelled testimony, etc., of mediators.

(a) For the purposes of this section, the following words shall have the following meanings:

(1) MEDIATION. A process in which a mediator acts to encourage and facilitate the resolution of a dispute without imposing a settlement.

(2) MEDIATOR. A neutral third party conducting a mediation, including any co-mediators, employees, agents, or independent contractors of the mediator or co-mediator, and any person attending or observing the mediation for purposes of training.

(b) The Legislature finds that it is desirable to encourage public confidence in the use of alternative methods of dispute resolution by preventing a mediator from being compelled to testify or produce documents about a mediation.

(c) Except as otherwise permitted by the Alabama Civil Court Mediation Rules, a mediator may not be compelled in any adversary proceeding or judicial forum, including, but not limited to, a hearing on sanctions brought by one party against another party, to divulge the contents of documents received, viewed, or drafted during mediation or the fact that the documents exist, nor may the mediator be otherwise compelled to testify in regard to statements made, actions taken, or positions stated by a party during the mediation.






Division 4 - Alabama Uniform Collaborative Law Act.

Section 6-6-26 - Short title.

This division may be cited as the Alabama Uniform Collaborative Law Act.



Section 6-6-26.01 - Definitions.

In this division:

(1) "Collaborative law communication" means a statement, whether oral or in a record, or verbal or nonverbal, that:

(A) is made to conduct, participate in, continue, or reconvene a collaborative law process; and

(B) occurs after the parties sign a collaborative law participation agreement and before the collaborative law process is concluded.

(2) "Collaborative law participation agreement" means an agreement by persons to participate in a collaborative law process.

(3) "Collaborative law process" means a procedure intended to resolve a collaborative matter without intervention by a tribunal in which persons:

(A) sign a collaborative law participation agreement; and

(B) are represented by collaborative lawyers.

(4) "Collaborative lawyer" means a lawyer who represents a party in a collaborative law process.

(5) "Collaborative matter" means a dispute, transaction, claim, problem, or issue for resolution, including a dispute, claim, or issue in a proceeding, which is described in a collaborative law participation agreement and arises under the family or domestic relations law of this state, including, but not limited to, the following:

(A) marriage, divorce, dissolution, annulment, and property distribution;

(B) child custody, visitation, and parenting time;

(C) alimony, maintenance, and child support;

(D) adoption and other probate court matters involving families and children;

(E) parentage; and

(F) premarital, marital, and post-marital agreements.

(6) "Law firm" means a lawyer or lawyers in a private firm, lawyers employed in the legal department of a corporation or other organization, and lawyers employed in a legal services organization.

(7) "Nonparty participant" means a person, other than a party and the party's collaborative lawyer, that participates in a collaborative law process.

(8) "Party" means a person that signs a collaborative law participation agreement and whose consent is necessary to resolve a collaborative matter.

(9) "Person" means an individual or entity including those acting in a fiduciary capacity, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(10) "Proceeding" means:

(A) a judicial, administrative, arbitral, or other adjudicative process before a tribunal, including related prehearing and post-hearing motions, conferences, and discovery; or

(B) a legislative hearing or similar process.

(11) "Prospective party" means a person that discusses with a prospective collaborative lawyer the possibility of signing a collaborative law participation agreement.

(12) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(13) "Related to a collaborative matter" means involving the same parties, transaction or occurrence, nucleus of operative fact, dispute, claim, or issue as the collaborative matter.

(14) "Sign" means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic symbol, sound, or process.

(15) "Tribunal" means:

(A) a court, arbitrator, administrative agency, or other body acting in an adjudicative capacity which, after presentation of evidence or legal argument, has jurisdiction to render a decision affecting a party's interests in a matter; or

(B) a legislative body conducting a hearing or similar process.



Section 6-6-26.02 - Applicability.

This division applies to a collaborative law participation agreement that meets the requirements of Section 6-6-26.03 signed on or after January 1, 2014.



Section 6-6-26.03 - Collaborative law participation agreement; requirements.

(a) A collaborative law participation agreement must:

(1) be in a record;

(2) be signed by the parties;

(3) state the parties' intention to resolve a collaborative matter through a collaborative law process under this division;

(4) describe the nature and scope of the matter and the collaborative law process;

(5) identify the collaborative lawyer who represents each party in the process;

(6) contain a statement by each collaborative lawyer confirming the lawyer's representation of a party in the collaborative law process;

(7) contain a provision informing the client that the collaborative lawyer and his or her law firm must withdraw from their representation of the client should the collaborative law process terminate under subsection (d) of Section 6-6-26.04; and

(8) contain a statement explaining the disclosure of information required under Section 6-6-26.11.

(b) Parties may agree to include in a collaborative law participation agreement additional provisions not inconsistent with this division.



Section 6-6-26.04 - Beginning and concluding collaborative law process.

(a) A collaborative law process begins when the parties sign a collaborative law participation agreement.

(b) A tribunal may not order a party to participate in a collaborative law process over that party's objection.

(c) A collaborative law process is concluded by a:

(1) resolution of a collaborative matter as evidenced by a signed record;

(2) resolution of a part of the collaborative matter, evidenced by a signed record, in which the parties agree that the remaining parts of the matter will not be resolved in the process; or

(3) termination of the process.

(d) A collaborative law process terminates:

(1) when a party gives notice to other parties in a record that the process is ended;

(2) when a party:

(A) begins a proceeding related to a collaborative matter without the agreement of all parties; or

(B) in a pending proceeding related to the matter:

(i) initiates a pleading, motion, order to show cause, or request for a conference with the tribunal;

(ii) requests that the proceeding be put on the tribunal's active calendar; or

(iii) takes similar action requiring notice to be sent to the parties; or

(3) except as otherwise provided by subsection (g), when a party discharges a collaborative lawyer or a collaborative lawyer withdraws from further representation of a party.

(e) A party's collaborative lawyer shall give prompt notice to all other parties in a record of a discharge or withdrawal.

(f) A party may terminate a collaborative law process with or without cause.

(g) Notwithstanding the discharge or withdrawal of a collaborative lawyer, a collaborative law process continues, if not later than 30 days after the date that the notice of the discharge or withdrawal of a collaborative lawyer required by subsection (e) is sent to the parties:

(1) the unrepresented party engages a successor collaborative lawyer; and

(2) in a signed record:

(A) the parties consent to continue the process by reaffirming the collaborative law participation agreement;

(B) the agreement is amended to identify the successor collaborative lawyer; and

(C) the successor collaborative lawyer confirms the lawyer's representation of a party in the collaborative process.

(h) A collaborative law process does not conclude if, with the consent of the parties, a party requests a tribunal to approve a resolution of the collaborative matter or any part thereof as evidenced by a signed record.

(i) A collaborative law participation agreement may provide additional methods of concluding a collaborative law process.



Section 6-6-26.05 - Proceedings pending before tribunal; status report.

(a) Persons in a proceeding pending before a tribunal may sign a collaborative law participation agreement to seek to resolve a collaborative matter related to the proceeding. The parties shall file promptly with the tribunal a notice of the agreement after it is signed. Subject to subsection (c) and Sections 6-6-26.06 and 6-6-26.07, the filing operates as an application for a stay of the proceeding.

(b) The parties shall file promptly with the tribunal notice in a record when a collaborative law process concludes by agreement of the parties or by either party if the process is terminated. The stay of the proceeding under subsection (a) is lifted when the notice is filed. The notice may not specify any reason for termination of the process.

(c) A tribunal in which a proceeding is stayed under subsection (a) may require the parties and collaborative lawyers to provide a status report on the collaborative law process and the proceeding. A status report may include only information on whether the process is ongoing or concluded. It may not include a report, assessment, evaluation, recommendation, finding, or other communication regarding a collaborative law process or collaborative law matter.

(d) A tribunal may not consider a communication made in violation of subsection (c).

(e) A tribunal shall provide parties notice and an opportunity to be heard before dismissing a proceeding in which a notice of collaborative process is filed based on delay or failure to prosecute.



Section 6-6-26.06 - Emergency order.

During a collaborative law process, a tribunal may issue emergency orders to protect the health, safety, welfare, or interest of a party or a child of either party.



Section 6-6-26.07 - Approval of agreement by tribunal.

A tribunal may approve an agreement resulting from a collaborative law process.



Section 6-6-26.08 - Disqualification of collaborative lawyer and lawyers in associated law firm.

(a) Except as otherwise provided in subsection (c), a collaborative lawyer is disqualified from appearing before a tribunal to represent a party in a proceeding related to the collaborative matter. This disqualification is not subject to waiver by the parties.

(b) Except as otherwise provided in subsection (c), a lawyer in a law firm with which the collaborative lawyer is associated is disqualified from appearing before a tribunal to represent a party in a proceeding related to the collaborative matter if the collaborative lawyer is disqualified from doing so under subsection (a) or other court order.

(c) A collaborative lawyer or a lawyer in a law firm with which the collaborative lawyer is associated may represent a party:

(1) to ask a tribunal to approve an agreement resulting from the collaborative law process and prepare and file all documents necessary to obtain a final order; or

(2) to seek or defend an emergency order to protect the health, safety, welfare, or interest of a party, or the party's child including, but not limited to, a proceeding filed under the Protection from Abuse Act, Chapter 5 of Title 30, if a successor lawyer is not immediately available to represent that person.

(d) If subsection (c)(2) applies, a collaborative lawyer, or lawyer in a law firm with which the collaborative lawyer is associated, may represent a party or the party's child only until the person is represented by a successor lawyer or reasonable measures are taken to protect the health, safety, welfare, or interest of the person.



Section 6-6-26.09 - Low income parties.

[Reserved]



Section 6-6-26.10 - Governmental entity as party.

[Reserved]



Section 6-6-26.11 - Disclosure of information.

(a) Except as provided by law other than this division, during the collaborative law process, a party shall make timely, full, candid, and informal disclosure of information related to the collaborative matter without formal discovery. A party also shall update promptly previously disclosed information that has materially changed.

(b) The parties may define the scope of disclosure under subsection (a) during the collaborative law process.



Section 6-6-26.12 - Standards of professional responsibility and mandatory reporting not affected.

This division does not affect:

(1) the professional responsibility obligations and standards applicable to a lawyer or other licensed professional; or

(2) the obligation of a person to report abuse or neglect, abandonment, or exploitation of a child or adult under the law of this state.



Section 6-6-26.13 - Appropriateness of collaborative law process.

Before a prospective party signs a collaborative law participation agreement, a prospective collaborative lawyer shall:

(1) assess with the prospective party factors the lawyer reasonably believes relate to whether a collaborative law process is appropriate for the prospective party's matter;

(2) provide the prospective party with information that the lawyer reasonably believes is sufficient for the party to make an informed decision about the material benefits and risks of a collaborative law process as compared to the material benefits and risks of other reasonably available alternatives for resolving the proposed collaborative matter; and

(3) advise the prospective party that:

(A) after signing an agreement if a party initiates a proceeding or seeks tribunal intervention in a pending proceeding related to the collaborative matter, the collaborative law process terminates;

(B) participation in a collaborative law process is voluntary and any party has the right to terminate unilaterally a collaborative law process with or without cause; and

(C) the collaborative lawyer and any lawyer in a law firm with which the collaborative lawyer is associated may not appear before a tribunal to represent a party in a proceeding related to the collaborative matter, except as authorized by subsection (c) of Section 6-6-26.08.



Section 6-6-26.14 - Coercive or violent relationship.

(a) Before a prospective party signs a collaborative law participation agreement, a prospective collaborative lawyer shall make reasonable inquiry whether the prospective party has a history of a coercive or violent relationship with another prospective party.

(b) Throughout a collaborative law process, a collaborative lawyer reasonably and continuously shall assess whether the party the collaborative lawyer represents has a history of a coercive or violent relationship with another party.

(c) If a collaborative lawyer reasonably believes that the party the lawyer represents or the prospective party who consults the lawyer has a history of a coercive or violent relationship with another party or prospective party, the lawyer may not begin or continue a collaborative law process unless:

(1) the party or the prospective party requests beginning or continuing a process; and

(2) the collaborative lawyer reasonably believes that the safety of the party or prospective party can be protected adequately during a process.



Section 6-6-26.15 - Confidentiality of collaborative law communication.

A collaborative law communication is confidential except to the extent agreed by the parties in a signed record or as provided by law of this state other than this division.



Section 6-6-26.16 - Privilege against disclosure for collaborative law communication; admissibility; discovery.

[Reserved]



Section 6-6-26.17 - Waiver and preclusion of privilege.

[Reserved]



Section 6-6-26.18 - Limits of privilege.

[Reserved]



Section 6-6-26.19 - Authority of tribunal in case of noncompliance.

(a) If an agreement fails to meet the requirements of Section 6-6-26.03, or a lawyer fails to comply with Section 6-6-26.13 or 6-6-26.14, a tribunal may nonetheless find that the parties intended to enter into a collaborative law participation agreement if they:

(1) signed a record indicating an intention to enter into a collaborative law participation agreement; and

(2) reasonably believed they were participating in a collaborative law process.

(b) If a tribunal makes the findings specified in subsection (a), and the interests of justice require, the tribunal may:

(1) enforce an agreement evidenced by a record resulting from the process in which the parties participated;

(2) apply the disqualification provisions of Sections 6-6-26.04, 6-6-26.05, and 6-6-26.08; and

(3) apply any privilege under law.



Section 6-6-26.20 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 6-6-26.21 - Relation to Electronic Signatures in Global and National Commerce Act.

This division modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).









Article 2 - Attachment.

Division 1 - General Provisions.

Section 6-6-30 - Applicability of article to private corporations.

The provisions of this article are applicable to all private corporations, and all affidavits or answers required to be made under any of its provisions may be made by the president, cashier, secretary, or any other duly authorized agent of such corporations; and such corporations may do and be dealt with under its provisions in the same manner as if they were natural persons.






Division 2 - Issuance.

Section 6-6-40 - Form.

The form of attachment must be in substance as follows, but no objection shall be taken for any defect in form if the essential matters are set forth:

The State of Alabama,

_______ county

To any sheriff of the State of Alabama:

Whereas A. B. (or C. D., as the agent or attorney of A. B., as the case may be) hath complained on oath to me, E. F., judge of the circuit court of said state (or district court judge, or judge of the probate court or clerk of the circuit court of said county or as the case may be), that G. H. is (or will be, as the case may be) justly indebted to the plaintiff in the sum of _____ dollars, and the plaintiff having made affidavit and given bond as required by law in such cases, you are hereby commanded to attach so much of the estate of G. H. as will be of value to satisfy the said debt and costs, according to the complaint, and such estate, unless replevied, so to secure that the same may be liable to further proceedings thereon, to be had in the circuit court for the county of _______, to be held at the courthouse thereof; when and where you must make known how you have executed this writ.



Section 6-6-41 - Matters for which issued.

Attachments may issue:

(1) To enforce the collection of a debt, whether it be due or not, at the time the attachment is taken out;

(2) For any moneyed demand, the amount of which can be certainly ascertained;

(3) To recover damages for a breach of contract, when the damages are not certain or liquidated; or

(4) When the action sounds in damages merely.



Section 6-6-42 - Cases in which issued.

In the following cases attachments may issue:

(1) When the defendant resides out of the state;

(2) When the defendant absconds;

(3) When the defendant secretes himself so that the ordinary process of law cannot be served on him;

(4) When the defendant is about to remove out of the state;

(5) When the defendant is about to remove his property out of the state, so that the plaintiff will probably lose his debt or have to sue for it in another state;

(6) When the defendant is about fraudulently to dispose of his property;

(7) When the defendant has fraudulently disposed of his property; or

(8) When the defendant has moneys, property or effects liable to satisfy his debts which he fraudulently withholds.



Section 6-6-43 - By whom issued.

In the first and second cases mentioned in Section 6-6-41, an attachment may be issued by any judge of the circuit court, returnable to any county in the state, or by the clerk of the circuit court, judge of probate or any district court judge, within their respective counties; in the third and fourth cases, only by a judge of the circuit court or judge of probate, returnable to any county.



Section 6-6-44 - Oath of plaintiff.

The officer, before issuing the attachment in the first two cases mentioned in Section 6-6-41, must require the plaintiff, his agent or attorney to make oath of the amount of the debt or demand and that it is justly due, or to become due, that one of the causes enumerated in Section 6-6-42 exists and that the attachment is not sued out for the purpose of vexing or harassing the defendant; and such oath must be reduced to writing and subscribed by the party making it.



Section 6-6-45 - Execution of bond by plaintiff; discharge of levy.

Such officer must, when the attachment is sued out otherwise than upon the ground that the defendant is a nonresident, further require the plaintiff, his agent, or attorney to execute a bond in double the amount claimed, with sufficient surety, payable to the defendant, with the condition that the plaintiff will prosecute the attachment to effect and pay the defendant all such damages as he may sustain by the wrongful or vexatious suing out of such attachment. When the attachment is sued out upon the ground that the defendant is a nonresident, such officer shall issue the writ with or without a bond being given, as the plaintiff may elect. If such attachment is issued without bond, that fact must be endorsed on the writ. Should the defendant before the return day thereof, in person or through his agent or attorney, make an unqualified appearance in the case, it is the duty of the clerk to issue notice to the plaintiff or his attorney of the fact of such appearance. Unless, within five days after the service of such notice, the plaintiff shall make bond payable to the defendant in double the amount sued for, such levy shall be discharged.



Section 6-6-46 - When additional affidavit of special facts and circumstances to determine amount of levy required; reduction of sum.

When an attachment is applied for in the cases provided for in the third and fourth subdivisions of Section 6-6-41, the judge, before issuing it, must require the plaintiff, his agent or attorney, in addition to the affidavit and bond required in other cases, to make affidavit in writing of the special facts and circumstances so as to enable him to determine the amount for which a levy must be made, which sum may, at the discretion of the court, be reduced at the return of the attachment, on affidavit of the defendant, and the levy released to the amount of such reduction.



Section 6-6-47 - By executors and administrators.

Executors and administrators may commence an action by attachment in their representative characters.



Section 6-6-48 - By one nonresident against another nonresident.

A nonresident of this state may sue out an attachment against a nonresident for an existing debt or ascertained liability; but the plaintiff, his agent or attorney is required, in addition to the oath necessary in other cases, to swear that, according to the best of his knowledge, information and belief, the defendant has not sufficient property within the state of his residence wherefrom to satisfy the debt and must also give bond as in other cases, with surety resident in this state.



Section 6-6-49 - By foreign or domestic corporations.

Corporations, either foreign or domestic, are entitled to process of attachment for the recovery of debts or ascertained demands due them, the president, cashier of the corporation, or an agent or attorney thereof making the affidavit and executing bond as in other cases.



Section 6-6-50 - Security for costs by nonresident or foreign corporation.

When an attachment is sued out in favor of a nonresident or a foreign corporation, security for the costs of the action may be taken and approved by the officer issuing the same or may be endorsed with his approval on the attachment.



Section 6-6-51 - Against foreign corporations.

Process of attachment may issue against foreign corporations having property in this state for the recovery of debts or to recover damages for a breach of contract when the damages are not certain or liquidated or, in cases where the action sounds in damages merely, in the same manner and subject to the same rules as in the case of natural persons residing without the state.



Section 6-6-52 - When issued and executed on Sunday.

Attachments may issue and be executed on Sunday if the plaintiff, his agent or attorney, in addition to the oath prescribed for the issue of such process, makes affidavit that the defendant is absconding, or is about to abscond, or is about to remove his property from the state and gives the bond required in this article.



Section 6-6-53 - Return of bond and affidavit.

The bond and affidavit must be returned by the officer issuing the attachment to the court to which the attachment is returnable.






Division 3 - Execution.

Section 6-6-70 - On what property and persons; endorsement on writ; taking of property into possession.

Attachments may be levied on real estate, whether a fee simple or any less legal estate, or on personal property of the defendant or may be executed by summoning any person indebted to the defendant or liable to him on a contract for the delivery of personal property or for the payment of money which may be discharged by the delivery of personal property or on a contract payable in personal property or a person having in his possession, or under his control, any money or effects belonging to the defendant; and the officer executing the writ must endorse such levy or service thereon and, if practicable, take the property into his possession, unless replevied as prescribed in Division 4 of this article.



Section 6-6-71 - Proceedings with garnishees.

When attachment is executed by summoning a person indebted to the defendant, such person is called the garnishee, and the summons must be to answer as garnishees are required to answer; and, upon return of an attachment so executed, proceedings may be had as in other cases of garnishment.



Section 6-6-72 - Levy on joint or separate property.

An attachment may be levied on the joint or separate estate of joint obligors, promisors or partners, whether resident or nonresident.



Section 6-6-73 - Levy in any county; holding of attached property.

The attachment may be executed in any county of the state by the sheriff of the county in which the property or garnishee may be found, and the sheriff must take and hold the property attached, unless replevied, subject to the order of the court in which the attachment is pending.



Section 6-6-74 - Branch writs.

Branch writs of attachment may issue to any county of the state directed to any sheriff of the State of Alabama, to be executed as in Section 6-6-73.



Section 6-6-75 - Alias writs of attachment or new writs of garnishment.

Alias writs of attachment or new writs of garnishment may be issued without a renewal of the bond or affidavit in cases where no property, or an insufficient amount thereof to satisfy the plaintiff's demand, has been found, or when, pending the action, the plaintiff wishes to garnish other persons.



Section 6-6-76 - Creation of lien.

The levy of an attachment or service of a garnishment creates a lien in favor of the plaintiff.



Section 6-6-77 - Sale of property levied on where perishable or expensive to keep.

(a) If the property levied on is perishable or if the expense of keeping is great, it must be sold by order of the court, on motion of either party, and the proceeds of sale retained by the sheriff to await the decision of the case, unless the court otherwise directs.

(b) If the property levied on is of so perishable a nature that it will deteriorate greatly in value or be destroyed before the meeting of the court or if the charge of keeping it is very great, it is the duty of the sheriff, if not replevied, to sell it at public auction, returning a statement of the facts and the money to the court.



Section 6-6-78 - Order for receipt of sale proceeds by plaintiff pending action upon executing refunding bond; notice of and hearing on motion therefor; forfeiture of bond; payment to defendant.

(a) When property levied on under an attachment has been sold pending the action, on motion of the plaintiff, the judge of the court to which the attachment is returnable must, at any time after 30 days from the levy, make and cause to be entered upon the minutes of the court an order directing the officer having in his hands the proceeds of sale, after reserving an amount to be fixed in the order to cover the probable costs and charges in the case, to pay over to the plaintiff, or his attorney, the balance of such proceeds not exceeding the amount of the plaintiff's demand, to be stated in the order, upon his giving bond in double the amount of the money to be paid over, payable to the defendant with sufficient surety to be approved by such officer and with condition that if he is cast in the action, he will pay into court the amount so paid over to him, with interest, or if he recovers in the action, and the recovery is for a sum less than the amount so paid over to him, he will pay into court the excess, with interest. Upon the execution of such bond, such officer shall pay over to the plaintiff, or his attorney, the proceeds of sale as directed in the order. Such order shall not, however, be made if, upon the hearing of the motion or at any time prior thereto, a claim to the property levied on is interposed by any person not a party to the action, or the defendant denies under oath the existence of the plaintiff's demand. Notice of such motion and of the time and place of hearing the same must be served on the defendant, or his attorney, 10 days before the hearing thereof or, if the defendant resides out of the state and has no attorney resident of the county, such notice must be given by publication in some newspaper published in the county once a week for three successive weeks.

(b) The officer taking such bond shall forthwith return the same to the clerk of the court in which the action is pending, with his endorsement thereon, showing how he has executed such order and specifying the amount paid over to the plaintiff, or his attorney, thereunder, and the date of such payment; and, if the plaintiff does not recover in the action or if he recovers and his recovery is for a less sum than the amount paid him under such order, and he fails for 30 days after the date of the entry of the judgment to pay into court the money required by the condition of his bond to be paid, the clerk shall endorse the bond forfeited and issue execution thereon against the obligors for the amount so paid to the plaintiff, or his attorney, as shown by the endorsement of the officer taking the bond, with interest from the date of such payment, if the plaintiff did not recover in the action or, if the plaintiff recovered and his recovery was for a less sum than the amount so paid, for the difference between the amount recovered and the amount received by him, with interest from the date of payment. If the plaintiff complies with the condition of the bond by paying the money into court, the same must be paid to the defendant.



Section 6-6-79 - Proceedings against sheriff and sureties for money received in sale of perishables.

The sheriff and his sureties, or either of them, may be proceeded against by motion, on one day's notice, at the instance of the plaintiff or of the defendant if the plaintiff fails in the action for any money received for the sale of perishable property and judgment entered against him, or them, for the amount and five percent a month from the time of the demand.



Section 6-6-80 - Indemnification of sheriff by plaintiff.

When a doubt exists as to the title of the defendant to personal property which the sheriff is required to levy upon, he may demand indemnity from the plaintiff.



Section 6-6-81 - Notice of levy - Nonresident defendant.

When an attachment is sued out against a nonresident of the state, the writ shall be returned to the clerk of the court as soon as levied upon the property of the defendant, and thereupon the clerk shall cause a notice of the attachment and levy on the defendant's property to be advertised once a week for three successive weeks in some newspaper of general circulation in the county in which the property is found, a copy of which must be sent by mail to the defendant if his residence is known or can be ascertained; and, when such publication is perfected, the case shall stand for trial at any time after the expiration of 30 days thereafter.



Section 6-6-82 - Notice of levy - Resident defendants.

Notice of the levy of the attachment shall be given in writing by the sheriff, or other person who makes such levy, to the defendant in person or notice thereof in writing left at his residence, if resident in the county and, if not resident in the county, but a resident of the state, then by posting up a written notice at the courthouse door and by sending a copy of the same by mail addressed to the defendant at the post office nearest his residence.






Division 4 - Replevy of Property.

Section 6-6-100 - By whom; execution of bond.

The defendant in attachment or, in his absence, a stranger, may replevy the goods or chattels attached, or any part thereof, by executing bond, with sufficient sureties, payable to the plaintiff, in double the value of the property replevied, to be determined by the officer making the levy, with condition that if the defendant fails in the action, the principal in the bond or his sureties will return the specific property attached within 30 days after the judgment, which bond must be returned with the other papers of the case.



Section 6-6-101 - Forfeiture of bond; execution on bond.

When the property replevied is not delivered in 30 days after judgment against the defendant in attachment, the sheriff shall return the bond forfeited, and execution must be issued thereon against the principal and sureties for the amount of the value of the property replevied, as fixed by the sheriff or other officer making the levy, with interest thereon from the date of the bond and for the cost of the replevy and of the execution, unless such value is greater than the amount of the judgment against the defendant, in which case the execution shall be for the amount of such judgment and costs.



Section 6-6-102 - Tender of value if property dead or destroyed.

If any of the property so replevied should die or be destroyed without fault or negligence on the part of the person in possession before the day for the delivery thereof, the obligors in the bond may tender the value to the plaintiff, his agent, or attorney; and, if such tender is refused, such obligors may obtain relief by a stay of execution.






Division 5 - Ancillary Attachments.

Section 6-6-120 - In aid of pending action.

When an action has been commenced by the filing of a complaint, whether a summons has been executed or not, the plaintiff, his agent, or attorney may, at any time before judgment, sue out an attachment in aid of such action, upon making affidavit and giving bond, as is required in the issue of original attachments, and all proceedings on such attachments must be conducted as are proceedings on original attachments. Such attachment may be sued out in any case in which an original attachment may be sued out and may be issued by the officer having authority to issue original attachments.



Section 6-6-121 - When defendants evade service of process; dismissal of attachment.

(a) When a summons has been returned "not found" as to all or any of the defendants, residents of the county, if the plaintiff, his agent or attorney makes an affidavit that the defendant has evaded the service of the process, the court must direct an attachment to issue, returnable within 30 days after the levy thereof, and the case must in all respects proceed as against such defendant as if originally commenced by attachment.

(b) The plaintiff may, notwithstanding such attachment, proceed to judgment against any of the defendants on whom process was served, but upon a judgment and satisfaction of the debt or claim, the attachment shall be dismissed at the costs of the plaintiff.






Division 6 - Trial Proceedings.

Section 6-6-140 - Filing of complaint in actions begun by attachment - Time.

If the demand is due at the time of suing out the attachment, the plaintiff must file his complaint within 15 days after the attachment is sued out. If the claim or demand is not due when the attachment is sued out, the plaintiff must file his complaint within 15 days after the claim or demand shall become due.



Section 6-6-141 - Filing of complaint in actions begun by attachment - Issuance and service of summons; default judgment.

(a) Whenever a complaint is filed in an action begun by attachment, whether at the time of suing out the attachment or subsequently thereto, a summons shall issue upon the complaint in all respects, and with the same effect as if the action had been begun by complaint. The issuance and service of such a summons shall in no manner affect the levy or lien of the attachment or the enforcement thereof.

(b) If the defendant appears and pleads, the case proceeds as in actions commenced by complaint. If he fails to appear or, appearing, fails to plead within the time required by law, the plaintiff may take judgment by default, and the court may determine the amount of damages pursuant to the Alabama Rules of Civil Procedure, if necessary.



Section 6-6-142 - Dismissal of attachment.

An attachment issued without affidavit and bond, as prescribed in Division 2 of this article, may be dismissed on motion of the defendant, filed within 30 days after service of summons on a complaint.



Section 6-6-143 - Construction of attachment law; amendments; dismissal.

The attachment law must be liberally construed to advance the manifest intent of the law; the plaintiff, before or during the trial, must be permitted to amend any defect of form or of substance in the affidavit, bond or attachment; and no attachment must be dismissed for any defect in the affidavit if the plaintiff, his agent, or attorney will make a sufficient affidavit or, for any defect in the bond or for want of a bond, if the plaintiff, his agent or attorney is willing to give or substitute a sufficient bond.



Section 6-6-144 - Suspending entry of judgment - Against executor or administrator.

No judgment can be entered against an executor or administrator upon his answer in attachment, or garnishment, until six months after the grant of letters testamentary or of administration.



Section 6-6-145 - Suspending entry of judgment - Against defendant while claims, etc., settled.

No judgment can be entered against the defendant in attachment when a claim has been interposed to try the right of property or when the answer of the garnishee is contested or a contest has arisen about the title to, or interest in, the debt or demand, money or effects garnished until these questions are settled, unless other property or effects of the defendant are attached or garnished about which no contest has arisen or unless personal service by summons and complaint is had on the defendant.



Section 6-6-146 - Restoration of property to claimant at plaintiff's cost.

If the plaintiff does not obtain judgment against the defendant in attachment, all property condemned, when a claim for the trial of the right of property has been interposed, must be restored to the claimant at the cost of the plaintiff.



Section 6-6-147 - Execution upon judgment by plaintiff.

If the judgment of the plaintiff is not satisfied by the property attached or by the garnishee, execution must issue thereon, which may be levied on and satisfied by any property of the defendant; and the plaintiff may proceed to a sale of the property attached by a writ of execution.



Section 6-6-148 - Action by defendant - On attachment bond for damages.

At any time within three years of the suing out of the attachment, before or after the action is determined, the defendant in attachment may commence an action on the attachment bond and may recover such damages as he has actually sustained if the attachment was wrongfully sued out and, if sued out maliciously as well as wrongfully, the jury may, in addition, give vindictive damages.



Section 6-6-149 - Action by defendant - Venue for actions on injunction bond or attachment bond in cases of injunction or bankruptcy.

The defendant in any action commenced by attachment, in any action in which an injunction against him is issued, or in any proceeding against him as a bankrupt, may commence an action on the attachment bond or injunction bond, as the case may be, against the plaintiffs as for malicious prosecution, and upon the bond of the petitioning creditors, against the petitioning creditors as for a malicious prosecution, in the county where the writ is levied; and in case of bankruptcy, in the county where the goods, property, and effects were seized and located; or such actions may be commenced in the county where the plaintiff in attachment resides or any of the sureties reside; and, in cases of bankruptcy, where the petitioning creditors or anyone of them reside; and, in the cases of injunction, where the plaintiff or any surety on his bond resides.









Article 3 - Trial of Right of Property.

Section 6-6-160 - Claim of persons not party to writ of execution or attachment, etc., to personal property levied on; affidavit and bond; delivery of property to claimant.

When an execution, attachment or other like writ, issued from any court or by any officer, is levied on personal property as to which any person not a party to the writ claims to own the title, legal, or equitable, or a lien paramount to the right, title, or interest in the property of the defendant in the writ, such person may try the right to such property before a sale thereof upon making affidavit by himself, his agent, or attorney, which may be taken by the officer levying the writ or any officer authorized to administer oaths that he holds such title to, or such lien upon, the property claimed and executing bond with two good and sufficient sureties, to be approved by the officer making the levy and payable to the plaintiff in double the value of the property levied on and claimed, the value thereof to be determined by the officer making the levy, but in no case to be more than double the amount of the writ levied, with condition to have the property forthcoming for the satisfaction of the judgment or claim of the plaintiff if it shall be found liable therefor and also for the payment of such costs and damages as may be recovered for interposing the claim for delay, whereupon the property levied upon must be delivered into the possession of the claimant.



Section 6-6-161 - Return of writ, bond and affidavit; issue made up; burden of proof.

The officer making the levy must, except as otherwise provided in Sections 6-6-165 and 6-6-166, return the writ, affidavit and bond to court to which it is returnable, when an issue must be made up between the plaintiff in the writ and the claimant, in which the former must allege that the property claimed is the property of the defendant in the writ and is liable to its satisfaction. On the trial of such issue, the burden of proof is on the plaintiff.



Section 6-6-162 - Assessment of property value and damages for delay.

If the jury or judge finds the property levied on to be liable to the satisfaction of the writ, he or they must, as far as practicable, assess the value at the time of the interposition of the claim of each article separately; and if it is a case in which execution has been levied and it is shown on the trial that the claim was interposed for delay, he or they must also assess such damages as the plaintiff may be entitled to, not more than 15 percent on the amount of the execution.



Section 6-6-163 - Forfeiture of claimant's bond; execution for amount of judgment, damages, and costs.

If judgment is entered against the claimant and he fails to deliver the property to the officer making the levy and pay the costs of the trial of the right of property within 30 days, such officer must endorse the bond forfeited; and thereupon, if the property was levied on under execution or, if levied on under attachment, after judgment in favor of the plaintiff against the defendant in attachment, the clerk must issue execution against the obligors on the bond for the amount of the plaintiff's judgment, for the damages, if any were assessed, and the costs of the amount of such assessed value, if that is not greater than the amount of the judgment and for the damages, if any were assessed, and the costs of the trial of the right of property. And in the event the claimant delivers the property, but fails to pay damages and costs within 30 days, execution must issue for such damages and costs only.



Section 6-6-164 - Claims based on mortgage or lien; ascertainment of amount; payment by plaintiff; sale of property and application of proceeds.

When the claim interposed is based on a mortgage or lien, the claimant must state in his affidavit the nature of the right which he claims; and, in case such claim is sustained on the trial, the amount of it, whether then due or not, with interest to the date of the trial, must be ascertained by the jury or judge, as the case may be. The plaintiff may, within 10 days from date of said ascertainment, pay to the mortgagee or his assignee or to the lien holder the amount ascertained to be due; and in such case the property shall be sold as well for the payment of the debt secured by the mortgage or the lien, as ascertained, as for the satisfaction of the plaintiff's judgment, the proceeds of the sale to be applied first, after payment of the costs, to reimburse the plaintiff the amount so paid by him to such mortgagee or lien holder, and the claim or affidavit may be amended as provided by Section 6-6-143.



Section 6-6-165 - Return - Where execution issued from probate court; trial in circuit court; return of execution on forfeited bond.

(a) If the levy was made under execution issued from the probate court, the sheriff must return the original execution to the court from which it issued with an endorsement thereon showing the interposition of the claim, and he must return a copy of the execution and of the returns thereon, the affidavit and the bond to the circuit court of his county, where, after 30 days, the trial of the right of property must be had according to the provisions of this article.

(b) If, in the case provided for in subsection (a) of this section, the bond is forfeited, the execution on the forfeited bond must be made returnable to the court from which the original process issued, of which and of the time of its receipt by the sheriff the clerk must give the judge of probate written notice, which shall be presumptive evidence of the fact against the sheriff.



Section 6-6-166 - Return - Where levy made in different county than where judgment entered or original attachment issued; trial in circuit court; effect of copies; forfeiture of bond.

(a) When the levy is made in a different county from that in which the judgment was entered or the original attachment issued, if a claim is interposed to the property, it is the duty of the officer levying the writ to return the original to the court from which it issued, with a statement thereon showing the interposition of the claim and true copies of the affidavit and bond, certified by him; and he must return the original affidavit and bond and a true copy of the writ under which the levy was made, certified by him, to the circuit court of his own county, where, after 30 days, the trial of the right of property must be had. The copies thus required to be made, certified as provided in this section, must be received in lieu of and have, in all respects, the same effect as the originals.

(b) If, in the case provided for in subsection (a) of this section, the property levied on is found liable to the satisfaction of the writ and is not delivered up to the sheriff of the county in which the trial of the right of property was had within 20 days thereafter, he must endorse the bond forfeited; and thereupon the clerk must issue execution as in other cases of the trial of the right of property, except that he must make the same returnable to the court from which the original writ issued, of which and of the time of its receipt by the sheriff he must give the proper officer of such court written notice, which shall be presumptive evidence of the fact against the sheriff, and he must also issue a separate execution for the costs of his own court.



Section 6-6-167 - Levy on other property by plaintiff not precluded.

The interposition of a claim for the trial of the right of property shall not prevent the plaintiff from levying on other property of the defendant in the process.



Section 6-6-168 - Release of sheriff from damages for seizure.

A claim interposed for the trial of the right of property is a release by the claimant in favor of the sheriff from all damages for seizing the property levied on.






Article 4 - Creditors' Actions.

Division 1 - General Provisions.

Section 6-6-181 - Complaint to compel discovery, etc., of property - Intent to hinder, delay, or defraud creditors; charge of fraud to be answered; use of answer as evidence on fraud indictment.

(a) A complaint for discovery may be filed and the defendant compelled to answer such complaint when the defendant is charged with having confessed or suffered a judgment, where no portion or a part only of such judgment is due, with the intent to hinder, delay, or defraud creditors or with having conveyed his property with the like intent.

(b) A defendant may be compelled to answer a complaint in the circuit court charging him with any fraud affecting the rights or property of others.

(c) No answer made to a complaint under the provisions of subsections (a) and (b) of this section can be read in evidence against the defendant on an indictment for any fraud charged in the complaint.



Section 6-6-180 - Complaint to compel discovery, etc., of property - Execution for money not satisfied.

When an execution for money from any court has been issued against a defendant and is not satisfied, the plaintiff, or the person for whose benefit such execution is sued out, may file a complaint against such defendant to compel the discovery of any property belonging to him, or held in trust for him, and to prevent the transfer, payment or delivery thereof to such defendant, except when the trust has been created by, or proceeded from, some other person than the defendant himself; and the court may bring any other party before it and adjudge such property, or the interest of the defendant therein, to the satisfaction of the sum due the plaintiff.



Section 6-6-182 - Complaint to compel discovery, etc., of property - Creditor without lien.

A creditor without a lien may file a complaint to discover, or to subject to the payment of his debt, any property which has been fraudulently transferred or conveyed or attempted to be fraudulently transferred or conveyed by his debtor.



Section 6-6-183 - Complaint for discovery of assets - Execution returned "no property found" or creditor without lien or judgment; answer of debtor.

A creditor, having obtained a judgment upon which execution has issued and been returned "no property found" or a creditor without a lien or judgment may, in a court of competent jurisdiction of the county in which the judgment debtor resides or in a like court of the county in which the judgment was entered, file a complaint for the discovery of the assets of the debtor subject to the payment of debts; and the debtor must answer on oath and disclose all property, real or personal, in which he may have or may claim an interest, legal or equitable; all moneys, effects, or choses in action in which he may have or may claim an interest, legal or equitable; where such property, real or personal, is situated or may be found; who has or may claim possession thereof; in whose possession are the moneys, effects, or choses in action in which he has or may claim an interest, legal or equitable and where such moneys, effects, or choses in action may be found.



Section 6-6-184 - Complaint for discovery of assets - Joinder of judgment creditors, creditors without liens, or judgments and assignees of judgments.

Any number of judgment creditors upon whose judgments executions have issued and been returned "no property found" or creditors without liens or judgments may join as plaintiffs in such complaint. The assignee of a judgment or the several assignees of several judgments may maintain such complaint. It is no objection to such complaint that judgment creditors, creditors without liens, or judgments and the assignees of judgments, or any two or more of them, are joined as plaintiffs therein.



Section 6-6-185 - Complaint for discovery of assets - Orders or judgments; appointment of receiver.

If, from the answer, it appears that the defendant has property, real and personal, or an interest in property, real or personal, subject to the payment of debts, or has money, effects, or choses in action or an interest in moneys, effects, or choses in action subject to the payment of debts, whether such property, money, effects, or choses in action are within or without the state, the court must make all such orders or judgments as may be necessary and proper to reach and subject such property, moneys, effects, or choses in action and, for that purpose, may appoint a receiver with authority to demand, commence an action for and recover or otherwise to reduce to possession such property, moneys, effects, or choses in action and may require the debtor to make to such receiver all conveyances, assignments, or transfers which may be necessary and proper to enable him to receive or to commence an action for and recover such property.



Section 6-6-186 - Examination of debtor as to his property, etc.

(a) After answer filed on the application of the plaintiff showing a necessity therefor, which application must be verified by oath, the judge may order an examination of the debtor before the register or clerk or before an examiner specially appointed, touching and concerning his property, real or personal, moneys, effects, and choses in action; and it is the duty of the debtor to attend at the time and place to which he may be summoned by the register, clerk, or examiner and submit to such examination.

(b) The provisions of this section apply to any complaint filed under this article.



Section 6-6-187 - Subjecting unpaid subscriptions to satisfy payment of judgment against corporation.

A judgment creditor of a corporation, having an execution returned, "no property found," may, by complaint in a court of competent jurisdiction, subject to the payment of his judgment the unpaid subscription of one or more stockholders in such corporation without joining the other stockholders and without regard to whether the corporation has called for such subscription or could commence an action therefor against the stockholder.






Division 2 - Discovery of Assets.

Section 6-6-200 - Statement of assets - Notice to debtor to file; contents.

After the return of an execution issued by any court in this state upon a judgment against any person or persons residing in this state, against a firm doing business in this state when a member or members thereof reside in this state or against a corporation doing business in this state with the endorsement upon such execution of "no property found," upon the written request of the judgment creditor filed with the clerk or register, such clerk or register of such court shall issue a notice to the person, firm, or corporation against whom such execution shall have been so returned, requiring such person, persons, member or members of such firm or corporation, through a duly authorized agent, to file in such court within 30 days from the service of such notice a statement in writing, under oath, of all of the assets of such person, firm, or corporation, including money, choses in action, notes, bonds, and accounts and all other property, real, personal or mixed, or any interest therein, with a detailed description of the same, the location and reasonable value of each item thereof, together with a detailed list or statement of any and all liens, mortgages, or encumbrances thereon, showing the amounts due upon each and the owner or holder of such liens, encumbrances, or mortgages.



Section 6-6-201 - Statement of assets - Order to appear before court for oral examination; production of papers, etc.

After the filing in court of such statement and such judgment remaining unsatisfied, upon the filing in said court by the judgment creditor or the attorney of record for such judgment creditor of an affidavit stating that such statement to the best of affiant's knowledge, information, and belief does not contain a full, true, and correct statement and description, of such assets as required in this division, the court shall make an order requiring such judgment debtor or debtors, when the judgment is against a person or firm, or the agent or agents of such debtor corporations to appear before such court on a day to be set by the court, not less than 10 days' notice of which order shall be served upon such judgment debtor, to submit to an oral examination, under oath, touching the nature, location, description, and value of such assets and, to this end, may require the production by such judgment creditor of any and all papers, documents, or books which may contain material evidence of such assets.



Section 6-6-202 - Statement of assets - Refusal to file or submit to oral examination.

The willful refusal to file such statement as provided for in this division or to appear and submit to such oral examination shall constitute a contempt of court, and the person so adjudged by the court to be guilty of such contempt may be punished within the discretion of the court as now provided by law in cases of contempt of court.



Section 6-6-203 - Taxation of costs.

The costs of the proceeding provided for in this division shall be taxed as other costs in the case, but the court may, within its discretion, tax the same against either party or apportion the same among such parties.



Section 6-6-204 - Remedy deemed cumulative.

The remedy provided in this division shall be held and construed to be in addition to any existing remedy or process now or hereafter provided by law in such cases for the discovery of assets or the enforcement of collection of judgment.









Article 5 - Declaratory Judgments.

Section 6-6-220 - "Person" defined.

The word "person," wherever used in this article, shall be construed to mean any person, partnership, joint stock company, unincorporated association, or society, or municipal or other corporation of any character whatsoever.



Section 6-6-221 - Purpose, construction, and administration of article.

This article is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respects to rights, status, and other legal relations and is to be liberally construed and administered. This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments.



Section 6-6-222 - Power of courts of record; form and effect of declarations.

Courts of record, within their respective jurisdictions, shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment is requested. The declaration may be either affirmative or negative in form and effect, and such declarations shall have the force and effect of a final judgment.



Section 6-6-223 - Construction or validity of instruments, statutes, ordinances, contracts, or franchises.

Any person interested under a deed, will, written contract, or other writings constituting a contract or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status, or other legal relations thereunder.



Section 6-6-224 - Construction of contracts before or after breach.

A contract may be construed either before or after there has been a breach thereof.



Section 6-6-225 - Questions on administration of trust or estate of a decedent, etc.

Any person interested as or through an executor, administrator, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, infant, incompetent, or insolvent may have a declaration of rights or legal relations in respect thereto:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin, or other;

(2) To direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.



Section 6-6-226 - Enumeration in Sections 6-6-223, 6-6-224, and 6-6-225 not exclusive.

The enumeration in Sections 6-6-223, 6-6-224, and 6-6-225 does not limit or restrict the exercise of the general powers conferred in Section 6-6-222 in any proceeding where declaratory relief is sought in which a judgment will terminate the controversy or remove an uncertainty.



Section 6-6-227 - Persons to be made parties; rights of persons not parties.

All persons shall be made parties who have, or claim, any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance, or franchise, such municipality shall be made a party and shall be entitled to be heard; and if the statute, ordinance, or franchise is alleged to be unconstitutional, the Attorney General of the state shall also be served with a copy of the proceeding and be entitled to be heard.



Section 6-6-228 - Determination of issue of fact.

When a proceeding under this article involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.



Section 6-6-229 - When refusal proper.

The court may refuse to enter a declaratory judgment where such judgment, if entered, would not terminate the uncertainty or controversy giving rise to the proceeding.



Section 6-6-230 - Granting of further relief; application therefor; order to show cause.

Further relief based on a declaratory judgment may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application is deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment to show cause why further relief should not be granted forthwith.



Section 6-6-231 - Awarding of costs.

In any proceeding under this article, the court may make such award of costs as may seem equitable and just.



Section 6-6-232 - Review of orders and judgments.

All orders and judgments under this article may be reviewed as other orders and judgments.






Article 6 - Detinue.

Section 6-6-250 - Duty of clerk to require taking of property by sheriff unless defendant gives bond; disposition of property on failure to give bond.

(a) When an action is commenced for the recovery of personal chattels in specie, if the plaintiff, his agent, or attorney makes affidavit that the property sued for belongs to the plaintiff and executes a bond in such sum and with such surety as may be approved by the clerk, with condition that if the plaintiff fails in the action, he will pay the defendant all such costs and damages as he may sustain by the wrongful complaint, it is the duty of the clerk to endorse on the summons that the sheriff is required to take the property mentioned in the complaint into his possession unless the defendant gives bond payable to the plaintiff, with sufficient surety, in double the value of the property, with condition that if the defendant fails in the action he will, within 30 days thereafter, deliver the property to the plaintiff and pay all costs and damages which may accrue from the detention thereof.

(b) If the defendant neglects for five days to give such bond, the property sued for must be delivered to the plaintiff on his giving bond, with sufficient surety, in double the value of the property, payable to the defendant, with condition to deliver the property to the defendant within 30 days after judgment in case he fails in the action and to pay all damages for the detention of the property and costs of the action. If the plaintiff fails to give such bond for five days after the expiration of the time allowed the defendant, the property must be returned to the defendant.



Section 6-6-251 - Service of process in action for recovery of household furniture and equipment; effect thereof.

When a detinue action is commenced under the provisions of this article for the recovery of household furniture and equipment and the plaintiff, his agent, or attorney has made an affidavit that the property sued for belongs to the plaintiff and that the plaintiff is entitled to the immediate possession of said property by reason of a default in the payment of the purchase price under a lease sale contract and has executed a bond as required by Section 6-6-250, the sheriff, or other officer authorized to serve process, may serve the summons and complaint by leaving a copy thereof at the place where the household furniture or equipment sued for is seized and taken from the premises by the officer serving the process; and such service shall constitute sufficient service thereof on the defendant for the purpose of obtaining a judgment against the defendant for the property sued for and seized, but not for the costs of court nor any other personal judgment.



Section 6-6-252 - Intervention by claimant of property; disposition of property.

When an action is commenced for the recovery of personal property in specie under the provisions of subsection (a) of Section 6-6-250, any person claiming an interest in the property may intervene as a matter of right. Within five days after entry of the order authorizing intervention, the intervenor may make affidavit that the property sued for belongs to him and give bond in favor of the party then entitled to possession of the property pending an action, or, if neither party is then entitled to possession of the property pending an action and the property is in the custody of the sheriff, in favor of the party from whom the property was taken, the bond to be in the amount and upon the terms provided in subsection (b) of Section 6-6-250, whereupon the sheriff must deliver the property to the claimant unless, within five days after the sheriff seizes the property for delivery to the claimant, the party to whom the intervenor gave bond gives a similar bond in favor of the intervenor, in which case the property shall be returned to him. The other provisions of this article shall be applicable to intervenors as far as appropriate.



Section 6-6-253 - Interpleader by defendant of adverse claimant of property; force and effect of bonds given.

(a) If the defendant in a detinue action interpleads a claimant of the property and the defendant is discharged as provided in the Alabama Rules of Civil Procedure and if the defendant has retained possession of the chattels, giving bond, the court may order the chattels to be delivered to such claimant on his giving bond with sufficient surety, to be approved by the clerk, payable to the plaintiff in the penalty of the bond of the defendant with condition that if he is not successful in the action he will, within 20 days thereafter, deliver the chattels and pay all such damages as may be assessed for the detention thereof and all costs adjudged against him. If such person refuses or neglects to give such bond for three days after service of his first pleading or motion in the action, the chattels must be delivered to the plaintiff on his giving bond with sufficient surety, to be approved by the clerk, payable to such claimant in the penalty of the bond of the defendant and with like condition. On the execution and approval of either bond, the bond of the defendant is discharged and must be cancelled.

(b) The bonds taken under this section, on breach of the condition thereof and on return of the sheriff as in the case of bonds taken from plaintiff or defendant in other actions for the recovery of chattels in specie, have the force and effect of judgments on which execution or other process may issue against all, or any, of the obligors. If such person, on notice, does not come in and defend, the judgment entered in the action bars him from commencing any action against the plaintiff or defendant for the chattels or the taking, conversion or detention thereof. If the plaintiff fails to give bond as provided in this section, the chattels must be delivered to the defendant.



Section 6-6-254 - Return of bonds; liability of sheriff for failing to do so; compelling making of return.

All bonds taken under this article must be returned within 10 days thereafter to the clerk of the court in which the action is pending, and, on failure, the sheriff is liable to the successful party to the amount of the value of the property and damages for its detention as assessed by the jury, with interest thereon from the entry of the judgment, to be recovered on motion to the court in which such judgment was entered on three days' notice, or the sheriff may, at any time, be compelled by attachment to make such return.



Section 6-6-255 - Proceedings when officer fails to find and take property.

If the officer fails to find and take the goods and chattels, he may summon the defendant to appear as in other cases, and the plaintiff may then declare and prosecute the action alone for the recovery of the value of the property and damages for the taking and detention of the property as if he had thus commenced his action by a complaint.



Section 6-6-256 - Assessment of value and damages and judgment - Trial of action.

Upon the trial the jury must, if it finds for the plaintiff, assess the value of each article separately, if practicable, and also assess damages for its detention. If it finds for the defendant, it must, in like manner, assess the value and, if in the possession of the plaintiff, assess damages for its detention. Judgment against either party must be for the property sued for, or its alternate value, with damages for its detention to the time of trial.



Section 6-6-257 - Assessment of value and damages and judgment - Dismissal of action.

When the property sued for is in the possession of the plaintiff and the action is dismissed, the court shall cause a jury to assess the alternate value of the property and also the value of the hire or use thereof during the time it was in the possession of the plaintiff and shall enter judgment for the defendant for the recovery of the property, or its alternate value, and damages for the use or hire thereof.



Section 6-6-258 - Assessment of value and damages and judgment - Failure of defendant to appear and plead.

Upon the defendant's failure to appear and plead in such case, within the time provided by law, the plaintiff may take judgment against the defendant for the property sued for; and, upon proof that defendant was in possession of the property sued for at the time of the service of the writ or at the commencement of the action, the plaintiff may also recover of the defendant the costs in the case and the value of the use of the property while in the possession of such defendant and may also have the jury to assess the value of the property sued for and have judgment thereon for the alternate value thereof as is now provided by law.



Section 6-6-259 - Actions by mortgagees or vendor in conditional sale contract, etc., against mortgagors or vendees, etc.

(a) If the action is by a mortgagee or his assignee against a mortgagor, or one holding under him, or by a vendor who has made a conditional sale reserving the title until the entire purchase money shall be paid, or his assignee, against his vendee or one holding under him, the defendant may, upon suggestion, require that the jury ascertain the amount of the mortgage debt or the unpaid balance of the purchase price of the article sold; and if the debt due is ascertained to be less than the value of the property sued for as assessed by the jury, judgment must be entered for the property sued for or if that is not to be had, then for the amount of the debt as ascertained by the jury. The court must also make an order that, if the debt so ascertained, interest and costs, shall be paid within 30 days, no execution or other process shall issue on the judgment; and on payment thereof to the plaintiff or to the clerk for his use, the clerk must, on the face of the record of the judgment, endorse the fact of such payment, and thereafter the plaintiff shall be deemed the unsuccessful party within the meaning of Section 6-6-262.

(b) When the action is by a mortgagee or by a vendor in a contract of conditional sale, or their assignee, against the mortgagor or the vendee, or one holding under them, and suggestion is made as provided in subsection (a) of this section, if the amount of the debt is ascertained to be less than the value of the property sued for and the defendant has given bond and taken the property into his possession and fails for 30 days after the judgment to deliver the property or pay the amount found to be due to the sheriff, execution may issue against the obligors in the bond for the amount of the debt assessed and the costs in like manner as provided in Section 6-6-262.

(c) In any action under the provisions of this article commenced by a mortgagee or by a vendor in a contract of conditional sale, or by their assignee claiming title under such mortgagee or vendor in a contract of conditional sale, in addition to any defenses appropriate to the action of detinue, the defendant may plead any matter of defense, including usury, that he might have pleaded if the action had been on the debt, except the statute of limitations.



Section 6-6-260 - Recovery of attorney's fee by person claiming to be owner of lost or stolen property.

Any person claiming to be the owner of lost or stolen property found in the possession of another may, if such person continues to withhold such property five days after demand made therefor and after reasonable proof of his ownership has been made to such holder, commence an action for and recover in an action in detinue, filed against the person withholding said property, a reasonable attorney's fee for the services of his attorney in such action if such claimant prevails therein, upon proof of the reasonable value of such services, which attorney's fee shall be included in the judgment entered in the action and which shall be in addition to any other damages recoverable in such cases.



Section 6-6-261 - Execution upon judgment.

If the party in whose favor the judgment is given is in possession of the property in controversy, he shall retain it or, if the property is in possession of the officer seizing it, he shall deliver it to the successful party, and a writ of execution will issue for the damages and costs of the action. If the property is in possession of the losing party, the execution shall command the sheriff to take the property in controversy and deliver it to the successful party and, if the property cannot be had, that he make the value thereof out of the goods and chattels, lands and tenements of the party and his sureties, if any, against whom the judgment is entered and shall command that he so make the damages assessed and costs of the action.



Section 6-6-262 - Execution, garnishment, or other process on bond.

If the unsuccessful party, who has given bond and taken the property into possession fails, for 30 days after the judgment, to deliver the property and to pay the damages assessed for the detention thereof and the costs, the sheriff must, upon the bond, make return of the fact of such failure; and, thereupon, the bond has the force and effect of a judgment on which execution, garnishment, or other process may issue against any, or all, the obligors therein for the alternative value of the property as assessed by the jury and the damages assessed for its detention and the costs. If the property is delivered and the damages assessed for its detention and the costs are not paid, the sheriff must, upon the bond, make return of the fact, and execution, garnishment, or other process must issue against any or all of the obligors for such damages and costs, or for either, as either may be unpaid.



Section 6-6-263 - Compelling restoration of property by execution or attachment; form of writ.

(a) Any party recovering specific property may compel its restoration, when practicable, by a writ of execution or by moving for an attachment.

(b) The form of the writ of attachment or execution mentioned in subsection (a) of this section may be substantially as follows, though not exclusive of any other sufficient form:

State of Alabama,

County of ________

To any lawful officer of the County of ____________:

You are hereby commanded to attach the specific personal property and deliver the same to A. B., which he recovered of C. D. on the ____ day of _____, in the _____ court of said county, and which was therein adjudged to be delivered to said A. B., to wit: (describe the property), if the same may be had; or if the said C. D. secrete or remove the said property so that it cannot be attached by you and delivered to said A. B., then you are commanded to distrain C. D. by all his real and personal estate in your county, so that thereon he does not lay hands, until he delivers to you or to A. B. the specific property mentioned above, recoverable of him by A. B., if the same may be had; but if not, then you shall cause to be made of such estate of C. D. the alternative price and value of said specific property, to wit: _____ dollars, together with _____ dollars damages for the detention, and _____ dollars costs; and if the property be delivered, you will then cause to be made only the damages for detention and costs, and make due return of this writ to this court how you have executed the same.



Section 6-6-264 - Issuance of writs until judgment satisfied.

The issuance of any one or more of the writs of process for the enforcement of judgments in detinue shall not bar or prevent issuance of other or appropriate writs to enforce such judgments until there has been a satisfaction of the judgment.






Article 7 - Ejectment.

Section 6-6-280 - Election to proceed by action of ejectment or action in nature of ejectment; proceedings upon action in nature of ejectment.

(a) A plaintiff commencing an action for the recovery of lands or the possession thereof has an election to proceed by an action of ejectment or by an action in the nature of an action of ejectment as is provided in subsection (b) of this section.

(b) An action for the recovery of land or the possession thereof in the nature of an action in ejectment may be maintained without a statement of any lease or demise to the plaintiff or ouster by a casual or nominal ejector, and the complaint is sufficient if it alleges that the plaintiff was possessed of the premises or has the legal title thereto, properly designating or describing them, and that the defendant entered thereupon and unlawfully withholds and detains the same. This action must be commenced in the name of the real owner of the land or in the name of the person entitled to the possession thereof, though the plaintiff may have obtained his title thereto by a conveyance made by a grantor who was not in possession of the land at the time of the execution of the conveyance thereof. The plaintiff may recover in this action mesne profits and damages for waste or any other injury to the lands, as the plaintiff's interests in the lands entitled him to recover, to be computed up to the time of the verdict.



Section 6-6-281 - Recovery of lands by or in name of state for schools or other educational or governmental institutions.

All actions for the recovery of land, or the possession thereof, belonging to the state, and sixteenth section lands, school indemnity lands and all other school lands, the lands of the University of Alabama, Auburn University, and of any other public educational or governmental institution of this state shall be commenced by and in the name of the State of Alabama or in the name of the State of Alabama for the use of the schools or other educational or governmental institutions to which, or for the use of which, the lands sued for were donated, granted, purchased, or held.



Section 6-6-282 - Actions by mortgagee, etc., against mortgagors, etc.

If the action is by a mortgagee or his assignee against the mortgagor, or anyone holding under him, the defendant may plead payment of the mortgage debt or the performance of the condition of the mortgage, or any matter which might be pleaded to a direct civil action for the recovery of the mortgage debt, except the statute of limitations. The jury must pass upon such answers and must ascertain the amount of the mortgage debt if any is found to exist. If the verdict is for the defendant, judgment must be entered for him; but if the verdict ascertains an amount due on the mortgage debt, judgment must be entered for the plaintiff for the possession of the land and the costs, and the amount of the mortgage debt, as ascertained by the jury, must be stated in the judgment. If, within 30 days after the entry of the judgment, the defendant shall pay to the plaintiff, or to the clerk for his use, such debt, interest, and costs, then a writ of possession must not issue, and the clerk shall endorse upon the face of the record of the judgment the fact of such payment.



Section 6-6-283 - Demanding abstract of title to be relied on for recovery or defense; proceedings upon failure to furnish same.

In all actions or proceedings involving the title or right of possession to land, either party may, by notice in writing to the opposing party or his attorney of record not less than 10 days before the trial, demand an abstract in writing of the title, or titles, on which he will rely for recovery or defense, and such party must be confined to the proof of such title or titles upon the trial. If either party, after such demand and notice, fails to furnish such abstract of title, the party so demanding may move the court to require the party in default to furnish the abstract of title, and the court may enter an order requiring the party so in default to furnish the abstract of title within the time to be fixed by the order of the court. Upon failure to comply with such order, the court must dismiss the action or proceeding if the plaintiff is in default or may enter judgment by default if the defendant is the party in default, or the court may, in its discretion, tax the party so in default with all or any part of the costs of the action or proceeding.



Section 6-6-284 - Disclaimer of possession by defendant.

Along with any other defenses he may have in an action of ejectment or in an action in the nature of ejectment, the defendant may disclaim possession of the premises sued for in whole or in part. If the defendant pleads the defense of disclaimer only and no other, the plaintiff may take judgment or may take issue; and, if the issue is found for him, he is entitled to judgment as if the defendant had, in an action of ejectment, entered into the consent rule, confessing possession as well as lease, entry, and ouster or, in an action in the nature of an action of ejectment, had admitted possession.



Section 6-6-285 - Proceedings upon defendant's suggestion of disputed boundary line.

The defendant, within pleading time or within 30 days before the case is called for trial and after notice to the plaintiff or his attorney of record of his purpose so to do, may file his suggestion in writing that the action arises over a disputed boundary line, in which suggestion he shall describe the location of the true line, and the court or jury trying the issue shall ascertain the true location of the boundary line, and judgment shall be entered accordingly, and shall order the sheriff to establish and mark the true line as ascertained; and, in such case, the costs shall be apportioned justly and equitably. A single judgment on such issue of the location of the true boundary line shall bar another action for the location of the same boundary line.



Section 6-6-286 - Proceedings upon defendant's suggestion of adverse possession.

(a) When an action is commenced to recover land or the possession thereof, the defendant may, at any time before the trial, suggest upon the record that he, and those whose possession he has, have, for three years next before the commencement of the action, had adverse possession thereof, which must be construed to mean the same character of possession as will put in operation the statute of limitations. In such case, if the jury finds for the plaintiff, it must also ascertain by its verdict whether such suggestion is true or false. If the jury finds it to be false, it must return a verdict for the damages as in ordinary cases. If the jury finds it to be true, it must assess the value, at the time of trial, of the permanent improvements made by the defendant, or those whose estate he has, and also ascertain by its verdict the value of the lands and of the use and occupation thereof, not including the increased value by reason of such improvements.

(b) If the value of the use and occupation as assessed exceeds the value of the permanent improvements made, judgment must be entered against the defendant for the excess. If the value of the improvements exceeds the value of the use and occupation, no writ of possession shall issue for one year after the entry of the judgment unless the plaintiff or his legal representative pays the defendant, or deposits with the clerk for him, the excess of the assessed value of the improvements over the value of the use and occupation. If the plaintiff or his legal representative neglects for the term of one year to pay such excess, and the defendant or his legal representative within three months after the expiration of the year pays to the plaintiff, or to the clerk for him, the value of the land and of the use and occupation thereof as assessed by the jury, the plaintiff is forever barred from his writ of possession and from commencing any action whatever against the defendant, his heirs or assigns to recover such land or the possession thereof.



Section 6-6-287 - Joinder of landlord as party defendant; continuation of action against tenant.

(a) When the land, the subject matter of the action, is in the possession of a tenant, the landlord may be joined with the tenant as a party defendant.

(b) When the action is against a tenant, the landlord must be made a party to the action on motion of the tenant, or upon the landlord's motion to intervene supported by his pleading showing, as a part thereof, that the defendant is his tenant by demise in writing or is in the occupancy of the land sued for with his consent, or of some portion thereof, which should be specified. When it appears to the satisfaction of the court that the landlord is a nonresident, the action shall proceed without delay against the tenant.



Section 6-6-288 - Liability - Tenant in possession.

A tenant in possession, asserting his right thereto under a lease or license from another, is not liable beyond the rent in arrears at the commencement of the action and that which may accrue during the continuance of his possession.



Section 6-6-289 - Liability - Person holding possession under color of title.

Persons holding possession under color of title, in good faith, are not responsible for damages or rent for more than one year before the commencement of the action.



Section 6-6-290 - Effect of judgment by default.

A judgment by default against a defendant is an admission of title in the plaintiff, but to recover costs against the defendant, the plaintiff must prove defendant's possession of the premises, or some part thereof, at the commencement of the action.



Section 6-6-291 - What verdict for plaintiff to specify.

If the verdict is for the plaintiff, it must specify whether it is for the whole or a part only of the premises and, if for a part, must describe such part, and judgment must be entered accordingly.



Section 6-6-292 - Judgment - Damages only.

If the interest or title of the plaintiff expired before the time in which he could be put in possession, he may obtain a judgment for damages only.



Section 6-6-293 - Judgment - Rent of premises after judgment and before possession.

The plaintiff may have judgment against the defendant for the rent of the premises which accrues after judgment and before the delivery of possession by motion in the circuit court where the judgment was entered, on 10 days' notice in writing, unless the judgment is stayed by appeal and bond, in which case the motion may be made after affirmance of the judgment.



Section 6-6-294 - Retention of possession for one year by defendant if crop planted or growing upon filing bond; force and effect of bond.

(a) If the defendant has a crop planted or growing on the premises and the court or jury finds for the plaintiff, they must also ascertain the rental value of the premises during the current year, and no writ of possession can be issued until the expiration of the year if the defendant executes a bond in double the amount of such rent payable to the plaintiff, with surety approved by the clerk, conditioned to pay the rent so assessed at the expiration of the year.

(b) The bond must be filed in the office of the clerk and, if the rent is not paid at the expiration of the year, has the force and effect of a judgment; and thereon, execution for the amount of the rent must issue against all the obligors or such of them as may be living.



Section 6-6-295 - Damages - When assessed in severalty.

When there are more defendants than one, the jury may assess the damages arising from the detention of the land and the injury and waste thereto, in severalty against each defendant for distinct damages.



Section 6-6-296 - Damages - Exemplary or punitive.

In case of wanton aggression or wanton entry on the part of the defendant, the jury may award exemplary or punitive damages.



Section 6-6-297 - Issuance of writs before judgment satisfied.

The issuance of any one or more of the writs of process for the enforcement of judgments in ejectment shall not bar or prevent issuance of other or appropriate writs to enforce such judgments until there has been a satisfaction of the judgment.



Section 6-6-298 - Two judgments in defendant's favor bar further action.

Two judgments in favor of the defendant in an action of ejectment or in an action in the nature of an action of ejectment between the same parties in which the same title is put in issue are a bar to any action for the recovery of the land, or any part thereof, between the same parties or their privies founded on the same title.






Article 8 - Forcible Entry and Unlawful Detainer.

Division 1 - General Provisions.

Section 6-6-310 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) FORCIBLE ENTRY AND DETAINER. Where one by force or strong hand, or by exciting fear or terror, enters upon and detains lands or tenements in the possession of another, as by breaking open doors, windows or any other part of a house, whether any person is within or not, by threats of violence to the party in possession, or by words or actions that have a tendency to excite fear or apprehension of danger, by putting out of doors or removing the goods or chattels of the party in possession, or by entering peaceably and then by unlawful refusal, or by force or threats, turning, or keeping the party out of possession.

(2) UNLAWFUL DETAINER. Where one who has lawfully entered into possession of lands as tenant fails or refuses, after the termination of the possessory interest of the tenant, to deliver possession of the premises to anyone lawfully entitled or his or her agent or attorney.



Section 6-6-311 - To what estates applicable.

Forcible entry and detainer and unlawful detainer extend to, and comprehend, terms for years and all estates, whether freehold or less than freehold.



Section 6-6-312 - Commencement of action where property held jointly.

Where title or possession of the premises is held by several persons jointly, as by tenants in common, coparceners, partners, or other joint occupancy or title, they are seized for themselves and for each other; all are equally entitled to possession; and, conversely, the possession of any one is the possession of all; and any joint tenant may commence an action of forcible entry and detainer against a stranger and recover the entire possession, which inures to the benefit of all.



Section 6-6-313 - Effect of temporary absence.

A temporary absence from the premises does not constitute a loss of the actual possession nor prevent the commencement of forcible entry and detainer against one who forcibly enters or detains the premises, and one who enters during such temporary absence does not acquire the legal possession such as permits him to commence the action if the rightful possessor rejects him immediately on discovery of his presence on the premises.



Section 6-6-314 - Liability of lessee holding over; how such recovered.

Any person who, having entered into the possession of lands and tenements under a contract of lease, forcibly or unlawfully retains the possession thereof after the expiration of his term or refuses to surrender the same on the written demand of the lessor, his agent, or attorney or legal representative, is liable for double the amount of the annual rent agreed to be paid under such contract and for such other special damages as may be thereby sustained by the party thus unlawfully kept out of possession, to be recovered as now provided by law in actions of unlawful detainer or by a civil action for damages.



Section 6-6-315 - Uninterrupted occupation for three years bars action.

The uninterrupted occupation of the premises in controversy by the defendant for the space of three entire years preceding the filing of the complaint is, if the estate of the defendant is not determined, a bar to any proceeding under this article.



Section 6-6-316 - Action of trespass, etc., not precluded.

No proceedings had under this article or judgment entered bars or prevents the party injured from prosecuting an action of trespass or other action against the aggressor or party offending.



Section 6-6-317 - Notice or demand.

Forcible entry being in its nature adverse and unlawful, no demand need be made or notice given except such as is required in the Code to support an action or proceeding based on an entry with actual force.



Section 6-6-318 - Courts deemed always open.

Courts having jurisdiction under this article must be held open at all times for the consideration and determination of questions arising under this article, and judgments had thereon without delay.



Section 6-6-319 - Forms for judgment, restitution or possession.

The following or similar forms may be used when appropriate in forcible entry and unlawful detainer proceedings; but they are not exclusive of other appropriate forms:

Came the parties on the ______ day of _____, and upon evidence I find the said C. D. guilty of the forcible entry and unlawful detainer (or, unlawful detainer) as complained against him by A. B., and I therefore order and adjudge that C. D. restore to A. B. the possession of the tract of land (or tenement) mentioned in the complaint: _____ (here designate the land or tenement), and pay the cost of this proceeding

You are hereby commanded to restore A. B. to possession (or place A. B. in possession) of the land and tenements (or, as the case may be) which A. B. recovered of C. D. in an action of forcible entry and detainer (or unlawful detainer) before me on the _____ day of _____, at _____ (here describe the land and tenements). You are further directed, of the goods and chattels, lands and tenements, of the said C. D., you cause to be made the sum of _____, which the said A. B. has recovered for his costs in that behalf expended.

Witness my hand, this the _______ day of ________






Division 2 - Proceedings.

Section 6-6-330 - Jurisdiction.

The forcible entry upon and detainer, or the unlawful detainer, of lands, tenements and hereditaments is cognizable before the district court of the county in which the offense is committed.



Section 6-6-331 - Venue.

The complaints provided for in this article must be filed with, and be tried by, the district court for the county in which the lands or tenements are situated.



Section 6-6-332 - Process - Form of notice; service and return thereof.

(a) Upon complaint being made, the district judge shall issue a notice to the party against whom the complaint is made to the following effect:

The State of Alabama,

________ County.

To ________

You are hereby commanded to be and appear before me, at _____ on the _____ day of _____, 2__, to answer to, and make defense against a complaint exhibited to me against you by _____, for a forcible entry and detainer (or for unlawful detainer, as the case may be).

Witness my hand this _____ day of ______, 2__.

_______________________________ District Court Judge

(b) The notice shall be served on the defendant at least six days before the return day of the process and may be served on the defendant anywhere within the state. The return of the service thereof by any sheriff or constable of the state is sufficient, or proof of the fact may be made before the judge. A copy of the notice shall be personally served upon the defendant. If the sheriff or constable is unable to serve the defendant personally, service may be had by delivering the notice to any person who is sui juris residing on the premises, or if after reasonable effort no person is found residing on the premises, by posting a copy of the notice on the door of the premises, and on the same day of posting or by the close of the next business day, the sheriff, the constable, the person filing the complaint, or anyone on behalf of the person, shall mail notice of the filing of the unlawful detainer action by enclosing, directing, stamping, and mailing by first class a copy of the notice to the defendant at the mailing address of the premises and if there is no mailing address for the premises to the last known address, if any, of the defendant and making an entry of this action on the affidavit filed in the case. Service of the notice by posting shall be complete as of the date of mailing the notice.

(c) Upon complaint being made and upon request of the plaintiff to have the notice served on the defendant by a process server other than a sheriff or constable, the court shall, if the process server is qualified under Rule 4.1 (b)(2) of the Alabama Rules of Civil Procedure, order the clerk to deliver the notice to the process server for service.



Section 6-6-333 - Process - Neglect or refusal to execute by sheriff or constable.

Any sheriff or constable neglecting or refusing to execute any process placed in his hands by a district court judge by virtue of the authority conferred by this article, forfeits to the party aggrieved $200, to be recovered by action in the circuit court.



Section 6-6-334 - Failure of witnesses to attend or refusal to testify.

(a) Any witness, duly subpoenaed and failing to attend or refusing to testify may be fined by the district court judge not exceeding $100, for the use of the county, for which he may issue execution directed to the constable.

(b) The judgment specified in subsection (a) of this section must not be made absolute until 10 days after service of a written notice on such witness, informing him of the entry of such judgment.



Section 6-6-335 - Proceedings when parties appear or defendant fails to do so.

If the parties appear, an issue must be made between them upon the complaint, but if the defendant, having been duly cited, does not appear or, appearing, declines to plead, the case proceeds as if the defendant had denied the allegations of the complaint; or, for good cause, the trial may be postponed not more than 15 days, at the cost of the applicant.



Section 6-6-336 - Extent of inquiry.

The estate or merits of the title cannot be inquired into on the trial of any complaint filed under this article, but all legal and equitable defenses may be had against a recovery for damages or for the unlawful detention of the land.



Section 6-6-337 - Proceedings upon determination for either plaintiff or defendant.

(a) If the judge determines in favor of the plaintiff, he must record the decision and enter judgment with costs, upon which he must issue a writ of execution commanding the sheriff or the constable to restore the plaintiff to possession or place him in possession of his lands and tenements according to complaint and to levy on and sell a sufficiency of the defendant's goods and chattels, lands and tenements to satisfy the costs of the proceedings. Successive writs may issue at any time when necessary to eject defendant or collect costs and damages, and a defendant who refuses to obey the mandate of the writ as to the possession of the property or who enters upon the premises without just cause or legal excuse after being ejected shall be guilty of resisting an officer and contempt of court and shall be punished and fined accordingly, in the discretion of the court issuing the process.

(b) If the judge determines in favor of the defendant, judgment must be entered in his favor for the costs, upon which an execution may issue as in other cases.






Division 3 - Appeals.

Section 6-6-350 - To circuit court from district court.

Any party may appeal from a judgment entered against him or her by a district court to the circuit court at any time within seven days after the entry thereof, and appeal and the proceedings thereon shall in all respects, except as provided in this article, be governed by this code relating to appeal from district courts. However, the clerk of the court shall schedule the action for trial as a preferred case, and it shall be set for trial within 60 days from the date of appeal.



Section 6-6-351 - Writs of restitution or possession - Suspension upon payment of rent by defendant.

(a) Notwithstanding any other provisions of law or of the Alabama Rules of Civil Procedure, in cases of forcible entry or unlawful detainer, an appeal to circuit court or to appellate court does not prevent the issue of a writ of restitution or possession unless the defendant pays to the clerk of the district court all rents called for under the terms of the lease, since the date of the filing of the action and continues to pay all rent that becomes due and payable under the terms of the lease as they become due, during the pendency of the appeal, and the sums are to be ascertained by the judge.

(b) If the defendant should fail to make any payments as they become due under subsection (a), the court shall issue a writ of restitution or possession and the plaintiff shall be placed in full possession of the premises.

(c) Upon disposition of the appeal, the court shall direct the clerk as to the disposition of the funds paid to the clerk pursuant to subsection (a).



Section 6-6-352 - Writs of restitution or possession - Issuance by circuit court.

In the event that the plaintiff is placed in possession under a writ of restitution or possession, and on appeal the judgment is reversed and one entered for the defendant or the proceeding on appeal is quashed or dismissed, the circuit court may award a writ of restitution or possession to restore him to possession as against the plaintiff, but not as against a third party; but the issuance of the writ rests in the discretion of the appellate court, and the circuit court may, in all cases, direct writs of restitution or possession to be issued by the trial court when, in the judgment of the circuit court, such writ is proper or necessary



Section 6-6-353 - Proceedings when determination is against appellant.

In cases of forcible entry or unlawful detainer, the judgment, if against the appellant, must be entered in the circuit court against him and the sureties on the appeal or certiorari bond, including the costs in the inferior and circuit courts, and if the appeal or certiorari was sued out by the defendant and a supersedeas bond was executed, a writ of restitution or possession must be awarded and judgment must also be entered against the defendant and the sureties on his supersedeas bond for the value of the rent of the premises pending the appeal.









Article 9 - Garnishments.

Division 1 - General Provisions.

Section 6-6-370 - "Garnishment" defined.

A "garnishment," as employed in this article, is process to reach and subject money or effects of a defendant in attachment, in a judgment or in a pending action commenced in the ordinary form in the possession or under the control of a third person, or debts owing such defendant or liabilities to him on contracts for the delivery of personal property, on contracts for the payment of money which may be discharged by the delivery of personal property or on contracts payable in personal property; and such third person is called the garnishee.



Section 6-6-371 - Applicability of Section 6-6-143.

The provisions of Section 6-6-143 are applicable to garnishments.






Division 2 - Institution of Proceedings.

Section 6-6-390 - When process of garnishment obtainable.

The plaintiff in any pending action for the recovery of money or the plaintiff or assignee in any judgment on which execution can issue may obtain process of garnishment as defined in Section 6-6-370; provided, that no garnishment shall issue prior to a final judgment, pursuant to this section and Sections 6-6-291 through 6-6-294, unless there is a showing that such garnishment is necessary because of extraordinary circumstances.



Section 6-6-391 - Affidavit of amount due plaintiff.

To obtain such writ of garnishment, the plaintiff, his agent or attorney must make, before an officer authorized to administer oaths, and file, with the clerk of the court in which the action is pending or the judgment was entered, an affidavit stating the amount due from the defendant to the plaintiff, or his assignee, that process of garnishment is believed to be necessary to obtain satisfaction thereof and that the person to be summoned as garnishee is believed to be chargeable as garnishee in the case. It is not ground of objection that two or more persons having separate interests are mentioned as garnishees.



Section 6-6-392 - Bond required when garnishment in aid of pending action; exception as to Superintendent of Banks.

When the garnishment is in aid of a pending action, the plaintiff, his agent or attorney must also give bond in double the amount claimed in the action, with sufficient surety, to be approved by the officer issuing the writ, with condition that the plaintiff will prosecute the garnishment to effect and pay the defendant all such damages as he may sustain from the wrongful or vexatious suing out of such garnishment; and such bond, as to actions thereon, is subject to the provisions of this code relating to actions on attachment bonds; provided, however, that the Superintendent of Banks of the State of Alabama shall not be required to give bond when garnishment is issued in aid of a pending action, which action is based on a promissory note owned by a bank in the process of liquidation. Such Superintendent of Banks or the liquidating agent of such bank in liquidation shall, however, be liable on his official bonds for damages sustained from the wrongful or vexatious suing out of a writ of garnishment. The Superintendent of Banks shall, however, be required to obtain an order from the circuit court of the county in which such bank in liquidation is located, exempting the Superintendent of Banks from giving such bonds. The order need not specify the particular case or cases, but may be general and exempt the Superintendent of Banks from giving bond in all cases to be brought by him on promissory notes owned by the bank in liquidation wherein garnishments are to issue in aid of the pending actions.



Section 6-6-393 - Issuance and service of process.

Upon the filing of the affidavit or the affidavit and bond, as the case may be, the officer filing the same must issue process of garnishment and a copy thereof for each garnishee, to be served by the proper officer, requiring the garnishee to appear within 30 days and file an answer, upon oath, whether, at the time of the service of the garnishment, at the time of making his answer or at any time intervening between the time of serving the garnishment and making the answer he was indebted to the defendant and whether he will not be indebted in future to him by a contract then existing, whether by a contract then existing he is liable to him for the delivery of personal property or for the payment of money which may be discharged by the delivery of personal property or which is payable in personal property and whether he has not in his possession or under his control money or effects belonging to the defendant.



Section 6-6-394 - Notice to defendant.

When the defendant resides within the state and the garnishment is issued on a judgment or in a pending action in which an appearance has not been entered for the defendant, the officer issuing the garnishment must issue notice thereof to the defendant, which notice must be served on him at least five days before judgment against the garnishee.



Section 6-6-395 - Revival of proceedings when garnishee or contestant dies.

If the garnishee dies after he has been summoned as garnishee and pending the litigation, the proceedings may be revived against his legal representatives. Such proceedings may also be revived against the legal representatives of a contestant who dies, after notice to appear and contest with the plaintiff.






Division 3 - What May Be Garnished.

Section 6-6-410 - Debt or demand on which action pending.

A debt or demand which is subject to garnishment may be reached and subjected though an action may be pending thereon; and if the action is not pending in the court from which the garnishment issues, the court, on proof by the garnishee of the pendency of the garnishment, must, on the entry of judgment, stay execution until notified by the clerk of the court in which the garnishment or attachment is instituted that final judgment has been entered, in which case he must make the appropriate order according to whether the judgment is entered for the plaintiff or defendant.



Section 6-6-411 - Executors and administrators.

(a) Executors and administrators may be garnished for debts due by the testator or intestate to the defendant and may have process of garnishment in their representative character.

(b) Executors and administrators may be garnished for debts due by the legatees or distributees, but no judgment can be entered against them until a settlement of the estate, unless they assent to the legacy or admit assets to pay the amount claimed or some portion thereof out of the distributive share of the debtor.



Section 6-6-412 - Money in hands of attorney, sheriff, or other officer.

Money in hands of an attorney-at-law, sheriff, or other officer may be garnished; and, in the case of officers of the court, the money must be paid into the court to abide the result of the action, unless the court otherwise directs.



Section 6-6-413 - Money or effects in hands of trustee; exception.

(a) Money or effects of the defendant in the hands of a trustee may be garnished and held subject to the validity of the instrument creating the trust or the excess remaining in the trustee's hands after the execution of the trust, if valid; but if the deed is held void, the trustee, if not guilty of actual fraud, may retain for a debt due himself and must be protected so far as he has acted in good faith under the trust before the service of the garnishment.

(b) Personal property in the custody of a trustee in bankruptcy, exempt to the bankrupt, cannot be garnished.



Section 6-6-414 - Unpaid subscription of stock.

Any creditor of a corporation may, by garnishment, subject the unpaid subscription of any stockholder in such corporation to the payment of its debts, without regard to whether the corporation can commence an action against the stockholder for such subscription or not.






Division 4 - Bond by Defendant.

Section 6-6-430 - Filing of bond; discharge of money or property from garnishment; proceedings as if bond not executed; judgment; discharge of garnishee.

(a) When garnishment has been issued in aid of a pending action or upon a judgment, the defendant may make and file with the judge or clerk issuing the garnishment bond in such sum as the judge or clerk may prescribe, not exceeding twice the amount of the plaintiff's demand, payable to the plaintiff, with sufficient surety, to be approved by such judge or clerk, conditioned to pay the amount for which the garnishee may be found indebted or liable to the defendant and the cost of the garnishment. Thereupon, the money or property in the hands of the garnishee is discharged from the garnishment and the garnishee relieved of all liability therefor to the plaintiff; but the garnishee must answer, and, except as is otherwise provided in this article, the case must proceed and be determined as if such bond had not been executed.

(b) If the garnishee is found to be indebted or liable to the defendant in money or property, the amount or value thereof must be ascertained and judgment entered for such amount or value against the defendant and the sureties on such bond and for the costs of the garnishment; but such judgment, exclusive of the costs of the garnishment, must not exceed the amount of the judgment, interest and costs in the original action or the amount of the bond. If the garnishee shall fail to answer, a conditional judgment may be entered against him and proceedings had thereon as in other cases; and, if the conditional judgment is made absolute, judgment for the like amount must be entered against the defendant and the sureties on his bond and for the costs of the garnishment, subject to the limitations expressed in this section; and execution thereon may issue against the defendant and his sureties on such bond, but not against the garnishee. No judgment must be entered against the bond until judgment has been entered in the original action in favor of the plaintiff against the defendant.

(c) The garnishee is not discharged from liability to the defendant until he has paid the debt or satisfied the demand the garnishment was intended to reach.



Section 6-6-431 - Bond in double amount; dissolution of garnishment and discharge of all garnishees; judgment against obligors.

(a) The defendant may, instead of the bond mentioned in Section 6-6-430, give bond in double the amount of the plaintiff's demand, payable to the plaintiff, with sufficient surety, to be approved by the judge or clerk and conditioned to pay such judgment as may be entered or ascertained to exist in favor of the plaintiff and against the defendant in the case and costs of the action. Thereupon, the garnishment is dissolved and the garnishee discharged and need not answer; and, upon the trial of the case, if judgment is entered or ascertained to exist in favor of the plaintiff against the defendant, the court must also enter judgment against the obligors in the bond for the amount of such judgment, interest thereon and costs of the action.

(b) The giving of the bond authorized in this section operates to discharge all garnishees in the case, whether one or more.






Division 5 - Answer of Garnishee.

Section 6-6-450 - Filing of answer; notice thereof; oral examination.

The garnishee must answer under oath according to the terms of the garnishment; and, upon filing, the clerk or register shall give the plaintiff and defendant notice, and the garnishee may, if required by the plaintiff, be examined orally in the presence of the court. Any demand for oral examination required by the plaintiff after filing of written answer by the garnishee must be made by motion filed within 30 days from the date of notice of filing answer.



Section 6-6-451 - Answers on behalf of corporations.

No person shall answer on behalf of any corporation any process of garnishment unless he shall make affidavit that he is the duly authorized agent of the corporation to make such answer and that he has knowledge of the facts stated therein.



Section 6-6-452 - Payment of defendant's money into court if garnishee admits possession thereof.

If the garnishee admits the possession of money belonging to the defendant, he must pay the same or so much thereof as may be necessary to satisfy the plaintiff's demand and costs into court to await the order of the court; and, if he fails to make such payment, he is liable as if he had admitted an indebtedness for the amount of such money.



Section 6-6-453 - Payment of indebtedness or liability to clerk; effect thereof; ordering of deposit by court.

(a) When the garnishee admits indebtedness or liability to the defendant and the defendant has not executed bond for the dissolution of the garnishment, as provided in Division 4 of this article, the garnishee may, by order of the court first had and obtained, pay the amount of such indebtedness or liability or so much thereof as the court may direct into the hands of the clerk, to be held subject to the judgment in the case. Such payment has the effect to discharge the garnishee from liability for the amount so paid and interest subsequently accruing thereon, but does not prevent the interposition and trial of collateral issues as provided in Division 6 of this article.

(b) The court may, in its discretion, direct the clerk to deposit, pending the action, the money at interest in a bank authorized to receive deposits of public funds.



Section 6-6-454 - Judgment where answer admits indebtedness to defendant.

If the garnishee answers and admits indebtedness to the defendant, judgment thereon must be entered against him, after judgment against the defendant, for the amount so admitted, if less than the amount of the judgment against the defendant, or, if more or equal thereto, for the amount thereof; and if the debtor demand is not then payable, execution must be suspended until its maturity.



Section 6-6-455 - Proceedings when garnishee liable for delivery of personal property.

If the garnishee is liable for the delivery of personal property or for the payment of money which may be discharged by the delivery of personal property, the value of the property must be ascertained and a judgment entered against the garnishee that if he does not, by a day to be fixed by the court which must be a day after the maturity of such contract, deliver such property to the sheriff or other lawful officer, he must pay the value thereof or the sum of money which was payable therein. Upon the return of the sheriff or such other officer that such property was not delivered or the value thereof or such sum of money was not paid to him as required by the judgment, execution must be issued for the ascertained value of such property or for the sum of money payable therein, if the same is less than the amount of the judgment against the defendant in the original action, or, if more or equal thereto, for the amount thereof. If such property is delivered to the sheriff or other lawful officer, he must proceed to a sale thereof as if under execution against the defendant.



Section 6-6-456 - Judgment and proceedings if possession of effects subject to levy and sale admitted.

If the garnishee admits the possession of effects of the defendant, the subject of levy and sale under legal process, judgment of condemnation must be entered that such effects be delivered upon demand after the entry of judgment in favor of the plaintiff in the original action, or so much thereof as may be necessary to satisfy the judgment, and the sheriff must make sale thereof. If the garnishee fails to deliver such effects to the sheriff on demand, he must make return thereof to the clerk, who must thereupon issue an execution against the garnishee in favor of the plaintiff for the amount of the judgment and costs. If, however, such failure is without fault or negligence on the part of the garnishee, he may tender to the plaintiff, his agent, or attorney the value of such effects; and, if such tender is refused, he may obtain relief by supersedeas.



Section 6-6-457 - Proceedings on failure to appear and answer.

If the garnishee fails to appear and answer, a conditional judgment must be entered against him for the amount of the plaintiff's claim, as ascertained by his judgment, to be made absolute unless he appears within 30 days after notice of the conditional judgment issued by the clerk, to be served on him, as other process, by the sheriff. If he fails to appear within the time required by the notice served upon him or if two notices are returned "not found" by the sheriff of the county in which the garnishment was executed, the judgment must be made absolute.



Section 6-6-458 - Controverting of answer by plaintiff, etc.

The plaintiff, his agent, or attorney may controvert the answer of the garnishee by making oath within 30 days after notice of the filing of the answer that he believes it to be untrue. Thereupon, an issue must be made up, under the direction of the court, in which the plaintiff must allege in what respect the answer is untrue; and, if required by either party, a jury must be impaneled to try such issue.



Section 6-6-459 - Contest of answer by defendant.

The defendant, upon the coming in of the answer, may, within 30 days after notice of the filing of the answer, allege that the garnishee is indebted to him in a larger sum than he has admitted, is otherwise liable to him on a demand, the subject of garnishment, or that he holds money or effects of the defendant not admitted in his answer, which, being reduced to writing setting forth particularly in what respect the answer is deficient and being sworn to, an issue must thereupon be made up, under the direction of the court, which must be tried by a jury if required by either party; but such controversy shall not prevent the plaintiff from taking judgment upon the answer of the garnishee.



Section 6-6-460 - Judgment when issue found against garnishee.

If such issue is found against the garnishee, judgment must be entered against him in favor of the plaintiff, if necessary, to satisfy his claim or judgment against the defendant or in favor of the defendant, if such judgment has been satisfied.



Section 6-6-461 - Effect of judgment for plaintiff as between garnishee and defendant.

The judgment condemning the debt, demand, money, or effects to the satisfaction of the plaintiff's demand is conclusive as between the garnishee and the defendant to the extent of such judgment, unless the defendant prosecutes to effect an appeal from such judgment, which he may do in his own name; and, if such judgment is stayed by bond and the garnishee is notified of the fact, he is not permitted to discharge such judgment pending the appeal.



Section 6-6-462 - Payment of costs to garnishee upon discharge.

When the answer of the garnishee is not controverted or, if controverted, is found for him, he shall be allowed $3 per day during his attendance when such attendance is required, together with five cents per mile, computed according to the usual route traveled, going to and returning from court; and, when the personal attendance of said garnishee is not required, he shall be allowed $3 for such answer, which shall be taxed and collected as other costs.



Section 6-6-463 - Disposition of claims of other persons suggested by garnishee.

(a) When the garnishee, by his answer as originally filed or by any supplemental answer thereafter, alleges, at any time before final judgment against him, that he has been notified that another person claims title to, or an interest in, the debt, demand, money, or effects which, by his answer, he has admitted to be due or owing or to be in his possession, the clerk must issue notice to the suggested claimant to appear within 30 days after service of the notice and propound his claim and contest with the plaintiff the right to such debt, demand, money or effects.

(b) If he appears, he must be required to propound his claim in writing and make oath thereto, upon which the plaintiff must take issue in law or in fact, and the issue in fact must be tried by a jury, if required by either party. If the issue is found for the plaintiff, judgment must be entered against the garnishee on his answer or, if for the contestant, the garnishee must be discharged.

(c) If the contestant is a nonresident, the contest must be stayed 60 days and the same proceedings had as in the case of a nonresident defendant.

(d) If two notices to the resident contestant be returned "not found," a judgment must be entered against the garnishee on his answer.

(e) The interposition of these collateral issues does not affect the jurisdiction of the court obtained by levy of the attachment or service of garnishment.

(f) Upon the trial of these collateral issues, either party may appeal any question, and judgment for costs must be entered against the unsuccessful party.



Section 6-6-464 - Appeals.

An appeal lies to the supreme court or the court of civil appeals, as the case may be, at the instance of the plaintiff, the defendant, the garnishee, or the contestant, or claimant.






Division 6 - Salaries of Public Officials or Employees.

Section 6-6-480 - "Salary" defined.

The term "salary," as used in this division, is not intended to include or cover costs and charges of court or fees, commissions, percentages, or allowances of public officers, and such are not subject to writs of garnishment under the provisions of this division.



Section 6-6-481 - Who may be garnished; how effected.

(a) Money due officials or employees of a city, county, or state government, or any department or institution thereof, as salary for services performed for or on behalf of said city, county, or state, or any department or institution thereof, may be garnished.

(b) In such cases, the writ of garnishment may be served on the person authorized by law to draw the warrant on the treasury of said government or to issue a check for such salary so due, and such person shall be required to answer said writ in accordance with the mandate thereof and as provided by law.



Section 6-6-482 - Writ to issue only after final judgments on actions ex contractu.

The salary referred to in this division is not subject to a writ of garnishment in aid of a pending action, but such writ may issue only after final judgment, on which execution can issue, entered in actions on contracts or growing out of contracts express or implied and being judgments ex contractu. The judgment on which such writ can issue must be founded upon a debt, demand, or claim against said defendant which originated subsequent to September 26, 1923. The salary referred to in this division is not subject to writ of garnishment issued on judgments ex delicto.



Section 6-6-483 - Answer of state official garnished to show assent to judgment.

Where an official of the State of Alabama or other person designated in this division has been garnished, as provided by Section 6-6-482, and answer has been filed by said person, in accordance with the mandate of said writ, admitting that the said State of Alabama is due, or will be due, the defendant in said garnishment proceedings money for salary and has said money ready for payment when due, the said answer must also show the assent of said person that judgment may be entered in said case for the amount shown in said answer or so much thereof as may be necessary to satisfy plaintiff's judgment. In no case shall judgment against said official or other person designated in this division as the agent of the state be entered on said answer or in said garnishment proceedings unless such assent and consent to said judgment is shown in said answer. When such final judgment is so entered, after trial of said proceedings, the said judgment shall be against the official or person returning said answer as such official or agent of the State of Alabama, as garnishee, and said judgment shall show that said official or person, as such agent of the state, consented that such judgment be entered in said garnishment proceedings.



Section 6-6-484 - Drawing of warrant or check for money due as salary.

After such writ has been served as provided in this division, the said agent of the state shall draw no warrant or check for the money due such defendant as salary and included in the answer filed in said garnishment case until said garnishment proceedings have terminated, unless said writ is dissolved in the manner provided by the statutes. After final judgment condemning said money as provided in this division, said agent of the state may draw a warrant or check for the money so condemned and deliver same to the clerk of the court or to the court where such judgment was obtained.









Article 10 - Injunctions.

Section 6-6-500 - Who may grant.

Injunctions may be granted, returnable into any of the circuit courts in this state, by the judges of the supreme court, court of civil appeals, court of criminal appeals, and circuit courts.



Section 6-6-501 - Dissolution of preliminary injunction.

A motion to dissolve will lie to the granting of a preliminary injunction only for matters subsequently occurring.



Section 6-6-502 - Enjoining or restraining enforcement of ordinance.

No temporary restraining order or preliminary injunction shall ever issue to any municipality of this state, its officers, agents, or employees, enjoining or restraining the enforcement of any ordinance of such municipality, whether valid or invalid, or any proceedings thereunder, until a time and place have been set for the hearing of the application for such temporary restraining order or preliminary injunction, and notice of such time and place, together with a copy of the complaint, has been served upon the mayor or other chief executive officer of such municipality at least 24 hours prior to the time set for such hearing.



Section 6-6-503 - Enjoining unauthorized or unlawful practice of profession, occupation, or calling.

(a) The unauthorized or unlawful practice of any profession, occupation or calling by any person, firm, or corporation may be enjoined by any court of competent jurisdiction on complaint brought in the name of any public body or officer having authority conferred by statute to regulate or to license the activity engaged in by such person, firm, or corporation.

(b) The provisions of this section are cumulative. The authority conferred by the section is in addition to and supplementary to all other statutes, civil and criminal, dealing with the subject matter of this section. The section shall apply retrospectively and prospectively.






Article 11 - Intemperates and Inebriates.

Section 6-6-520 - Complaint to preserve estate of intemperate from waste and for general relief.

(a) When any person over 19 years of age or any person under 19 years of age who has been relieved of the disabilities of nonage is, by reason of intemperance, unfit to manage his estate, or is wasting or squandering it and thereby in danger of being reduced to poverty and want, his wife or her husband, brother or sister, father or mother, next of kin, or any or either of them may, themselves or by their next friend, if minors, file their complaint to preserve the estate of such intemperate person from further waste and for general relief.

(b) The complaint provided for in subsection (a) of this section must specify the cause for which relief is requested and the estate proposed to be secured, and such person of intemperate habits must be made a party defendant thereto.



Section 6-6-521 - Securing estate against further waste pending action.

Pending such action, the judge must, by injunction or otherwise, secure the estate against further waste, but no such order affects the rights of creditors acquired previous to the commencement of the action.



Section 6-6-522 - Trustee - Appointment.

If the allegations of the complaint are admitted, either expressly or by failure to answer thereto, or it is established by proof that the allegations of the complaint are true and that such person is wasting his estate, or is for the cause alleged unfit for its management, so that such person will probably be reduced to want, the circuit court judge must deprive him of all further control over it and provide for its safekeeping by the appointment of a trustee, who shall give bond in double the value of the estate committed to him, to be approved by the register or clerk.



Section 6-6-523 - Trustee - Duties.

The trustee appointed under this article must manage and superintend the affairs of the estate and, from the avails thereof, provide for the support of such intemperate person and his wife and children, if any, which support must be suitable to the means and estate of such intemperate person.



Section 6-6-524 - Trustee - Control by appointing court.

The court making such appointment may direct and control the trustee in the management of the trust estate and has jurisdiction of the settlements, partial and final, of his accounts.



Section 6-6-525 - Trustee - Partial and final settlements of account.

The trustee must, at least once in three years, make partial settlement of his accounts and may be required to do so at any time; and, on the termination of the trust, he or, if he is dead, his personal representative must make final settlement thereof, such settlement to be governed by the provisions of this Code regulating settlements of guardian's accounts in the court of probate, so far as such provisions may be applicable.



Section 6-6-526 - Trustee - Compensation.

Such trustee is entitled, for his services, to such compensation as is allowed guardians.



Section 6-6-527 - Restoration of estate.

On the petition of the person whose estate has been committed to the control of a trustee, on notice to such trustee and on satisfactory proof of the reformation of such intemperate person and of his fitness to have charge of his estate, the judge must order it to be restored.






Article 12 - Quieting Title and Determination of Claims to Land.

Division 1 - Proceedings in Personam.

Section 6-6-540 - Right of action to settle title to lands by person in peaceable possession thereof.

When any person is in peaceable possession of lands, whether actual or constructive, claiming to own the same, in his own right or as personal representative or guardian, and his title thereto, or any part thereof, is denied or disputed or any other person claims or is reputed to own the same, any part thereof, or any interest therein or to hold any lien or encumbrance thereon and no action is pending to enforce or test the validity of such title, claim, or encumbrance, such person or his personal representative or guardian, so in possession, may commence an action to settle the title to such lands and to clear up all doubts or disputes concerning the same.



Section 6-6-541 - Contents of complaint.

The complaint authorized by Section 6-6-540 must describe the lands with certainty, must allege the possession and ownership of the plaintiff and that the defendant claims, or is reputed to claim, some right, title, or interest in, or encumbrance upon, such lands and must call upon him to set forth and specify his title, claim, interest, or encumbrance and how and by what instrument the same is derived and created.



Section 6-6-542 - Contents of answer.

If the defendant shall answer claiming any estate, interest in, or encumbrance upon the lands, he must, in his answer, specify and set forth the title, claim, interest, or encumbrance so claimed and, if not claimed in or upon the whole of such lands, he must specify and describe with sufficient certainty the part in, or upon which, the same is claimed and the manner in which, and the sources through which, such title, claim, interest, or encumbrance is claimed to be derived and created.



Section 6-6-543 - Trial by jury or determination by court; entry and effect of judgment.

Upon the application of either party in a proceeding under Section 6-6-540, a trial by jury shall be directed to determine the issues or any specified issue of fact presented by the pleadings, and the court is bound by the result, but may, for sufficient reasons, order a new trial thereof; and when a trial by jury is not requested, or as to the facts for which the same is not requested, the court shall consider and determine any title, claim, interest, or encumbrance. The court shall, upon the finding of the jury or upon such consideration and determination, finally adjudge whether the defendant has any right, title, or interest in, or encumbrance upon, such lands, or any part thereof, what such right, title, interest, or encumbrance is and in or upon what part of the lands the same exists; and such judgment is binding and conclusive upon all the parties to the action.



Section 6-6-544 - Filing of judgment.

The register or clerk shall, within 30 days from the entry of a judgment under this division, file the same or a certified transcript thereof for record in the probate court of the county in which the land lies and tax the expense thereof in the costs of the case. The probate judge shall record the judgment in the same book and manner in which deeds are recorded and index the names of defendants or parties against whom the relief is granted in the direct index and the names of the plaintiffs or parties quieted in possession of the land in the reverse index.



Section 6-6-545 - Costs.

No judgment for costs shall be had under this division against a defendant who suffers a judgment by default against him or who, in his answer, disclaims all title to, interest in, or encumbrance on the lands; but the court shall, in those cases, without further proof, adjudge that such defendant has no estate or interest in or encumbrance on such lands, or any part thereof. Any defendant who shall, by answer under oath, deny that he claims, or ever has claimed, or pretended to have any estate, interest, or encumbrance in, or upon, such lands, or any part thereof, shall be entitled to recover his costs in the action.



Section 6-6-546 - Commencement of action by state.

The state may commence an action under the provisions of this division to quiet the title to any lands belonging to the state, any school lands or any lands belonging to any educational or charitable institution which is wholly or partially supported by the state, whether the state or owner of the legal title to such lands is in possession thereof or not.






Division 2 - Proceedings in Rem.

Section 6-6-560 - Who may file complaint to establish right or title to lands or interest therein.

When any person, natural or artificial, claims, either in his own right or in any representative capacity whatsoever, to own any lands or any interest therein, and is in the actual, peaceable possession of the land, or if neither he nor any other person is in the actual possession of the lands and he holds, and has held, color of title to the lands, or interest so claimed, for a period of 10 or more consecutive years next preceding and has paid taxes on the lands or interest during the whole of such period, or if he, together with those through whom he claims, has held color of title and paid taxes on the land or interest so claimed during the whole of such period of time, or if he and those through whom he claims have paid taxes during the whole of such period of 10 years on the lands or interest claimed and no other person has paid taxes thereon during any part of said period, he may, if no action is pending to test his title to, interest in or his right to the possession of such lands, file a verified complaint in the circuit court of the county in which such lands lie against said lands and any and all persons claiming, or reputed to claim, any title to, interest in, lien, or encumbrance on said lands, or any part thereof, to establish the right or title to such lands or interest and to clear up all doubts or disputes concerning the same.



Section 6-6-561 - Contents of complaint.

A complaint under this division must be brought against the land or the interest therein sought to be established. It must describe said land or the interest therein sought to be established, with certainty, and state specifically what claim, title, or interest in, or to, said lands the plaintiff claims to have and from whom and how such interest or title so claimed in, or to, said lands was obtained. It shall also make party or parties defendant to said complaint all persons against whom the plaintiff claims title to said lands, or the interest therein sought to be established, and if the names of such persons cannot be ascertained by the plaintiff with certainty, they may be designated and joined as unknown parties. Such complaint shall also make party or parties defendant thereto all persons who are known to the plaintiff to have had possession of said lands, or any part thereof, within 10 years next preceding the filing of the complaint, or who are known to the plaintiff to claim said lands, any part thereof or any interest therein, whether such interest be present, future, contingent, reversionary, or otherwise. Such complaint shall also make party or parties defendant thereto all persons who have at any time within 10 years next preceding the filing of the complaint assessed or paid any taxes upon said lands or any interest therein; provided, however, that those parties appearing in the chain of title who have voluntarily conveyed their interest or interests in said lands to the plaintiff or to those through whom the plaintiff derives title need not be made parties to said complaint. The ages and addresses of all defendants to the complaint shall be stated in the complaint, if known, and if any are known or suspected to be of unsound mind, this fact shall also be alleged. Should any of the persons mentioned in this section, at the time of the filing of the complaint, be deceased and such fact be known to the plaintiff, his heirs or devisees shall be made parties in his stead. Should the plaintiff, after exercising reasonable diligence, be unable to locate the whereabouts and to ascertain with certainty whether any such defendant is alive at the time of the filing of the complaint, the facts showing just what diligence the plaintiff has exercised must be specifically alleged in the complaint and such defendant may then be made a party in his name followed by the words: "— and his heirs or devisees, if deceased," and a valid judgment may be entered against such defendant, binding on both him and his heirs or devisees, regardless of whether it be later shown that such defendant was or was not living at the time of the filing of the complaint.



Section 6-6-562 - Appointment of guardians ad litem.

On the filing of a complaint as authorized under Section 6-6-560, should it appear that any of the defendants are infants or persons of unsound mind or should the identity of some, or all, of said defendants be unknown, the court shall forthwith appoint a guardian ad litem to represent and defend the interest of such infant, incompetent or unknown parties in the proceeding.



Section 6-6-563 - Service of process.

If any of the parties set out in Section 6-6-562, whose names are known, reside in the State of Alabama, a copy of the complaint must be served upon them, in the same manner that process is served on defendants in civil actions. If any of the aforementioned parties reside out of the state and addresses are known, a summons, together with a copy of said complaint, shall be sent by the register or clerk of the court in which the proceeding is pending to such parties by registered or certified mail, postage prepaid, marked "For Delivery to Addressee Only," and return receipt demanded, addressed to the register or clerk of the court in which the proceeding is pending. The publication notice provided in Section 6-6-564 shall in all respects serve as notice to unknown parties whose whereabouts are not known and parties who conceal themselves so that the process cannot be served on them, and no other advertising or other form of notice shall be required as to such parties. However, the register or clerk shall take the same form of affidavit as to such parties as is required under the Alabama Rules of Civil Procedure.



Section 6-6-564 - Publication of notice.

Notice of the pendency of the complaint provided for in Section 6-6-561 shall be drawn and signed by the register or clerk of the court in which the proceeding is pending, and the register or clerk shall have such notice published once a week for four consecutive weeks in some newspaper having general circulation and published in the county where the lands lie or, if no newspaper is published in said county, then in such a newspaper published in an adjoining county; if no such newspaper is published in an adjoining county, then in such a newspaper published in the county nearest to the county where said lands lie. Each circuit court in the state must prescribe, by a rule of the court or by a separate order made in each case, in what newspaper such publications may be made.



Section 6-6-565 - Time to answer; default judgments.

All defendants shall have 30 days from the date of service to answer the complaint, and those served by publication shall have 30 days after the perfection of such service so to answer. In default of answers by any defendants, judgments by default shall be entered against them, in accordance with civil practice.



Section 6-6-566 - Prima facie and conclusive evidence of title.

(a) Against all parties to the complaint who have made no answer thereto within the time allowed for such purpose and against all persons not intervening in said case and claiming an interest in said lands prior to the time the case became at issue, proof of actual, peaceable possession by the plaintiff and color of title to said lands in the plaintiff shall be conclusive evidence of title to said lands in the plaintiff.

(b) Against all persons who have neither paid any taxes upon said lands nor had any possession thereof, or of any part thereof, during the five years next preceding the filing of the complaint, against all parties to the complaint who have made no answer thereto within the time allowed for such purpose and against all persons not intervening in said case and claiming an interest in said lands prior to the time the case became at issue, proof of color of title to said lands in the plaintiff or in the plaintiff and those through whom he claims title, and payment of taxes during said five-year period by the plaintiff or by the plaintiff and those through whom he claims title, or proof of exclusive payment of taxes by the plaintiff or by the plaintiff and those through whom he claims title, during said five-year period shall be prima facie evidence of title to said lands in the plaintiff.

(c) Against all persons who have neither paid any taxes upon said lands nor had any possession thereof, or of any part thereof, during the 10 years next preceding the filing of the complaint, against all parties to the complaint who have made no answer thereto within the time allowed for such purpose and against all persons not intervening in said case and claiming an interest in said lands prior to the time the case became at issue, proof of color of title to said lands in the plaintiff or in the plaintiff and those through whom he claims title, and payment of taxes during said 10-year period by the plaintiff or by the plaintiff and those through whom he claims title, or proof of exclusive payment of taxes by the plaintiff or by the plaintiff and those through whom he claims title, during said 10-year period, shall be conclusive evidence of title to said lands in the plaintiff.



Section 6-6-567 - Interest or title to be shown by legal evidence.

The allegations of the complaint shall not be taken as confessed for the failure of any person to answer the complaint, and in all cases, the interest or title sought to be established in or to the lands must be shown by legal evidence.



Section 6-6-568 - Intervention.

Any person may, during the pendency of proceedings under this division, and at any time before the entry of the final judgment hereunder, intervene in said action and file a claim therein, and propound his title to the property described in the complaint or to the interest therein sought to be established.



Section 6-6-569 - Judgment - Contents.

If, upon the hearing of the case set out under Section 6-6-561, the title to the lands or any part of the lands described in the complaint or any interest claimed by the plaintiff, counterclaimant, or claimant, in said property, or any part thereof, be duly proved, the court shall adjudge the title to such property, or the interest therein, claimed in the complaint to be in the plaintiff, counterclaimant, or claimant, or partly in one and partly in the other, specifying the part in or to which each has title or interest, and such judgment shall be binding and conclusive on all parties made defendant in said case.



Section 6-6-570 - Judgment - Recordation.

The court shall, in the judgment, order that a certified copy thereof be recorded in the office of the judge of probate for the county in which the lands lie, and in the judgment direct in whose names it shall be indexed on the direct index and in whose names it shall be indexed on the indirect index of the record thereof. The register or clerk shall, within 30 days from the entry of the judgment, file a certified copy thereof in the office of the judge of probate for record and tax the expense thereof as part of the cost of the case. The judge of probate shall record such copy in the same book and manner in which deeds are recorded and index the same as in said judgment ordered or directed. Said judgment shall be binding upon all persons except as is provided in this division.



Section 6-6-571 - Assessment of costs.

The court shall have the power to assess the cost of a hearing held pursuant to the terms of this division, including the fee of the guardian ad litem, to the plaintiffs; provided, that should some of the defendants file counterclaims or should certain persons intervene, the cost shall be assessed by the court as justice may require.



Section 6-6-572 - To whom title or interest inures.

When title or interest is established in anyone under the provisions of this division, it shall inure to the benefit of all persons who derive title to said lands, or any interest, from or through the person in whose favor such title or interest is so established, and such title or interest shall be at all times treated and considered as though it had been established in favor of the person so procuring or deriving title.



Section 6-6-573 - Remedy and procedure cumulative.

The remedy and procedure mentioned in this division shall be cumulative and not exclusive of any other proceedings to quiet title to real property.









Article 13 - Quo Warranto.

Section 6-6-590 - Right of action and venue - Vacating charter or annulling existence of corporation.

(a) An action may be commenced under this article, in the name of the state, against the offending corporation, on the information of any person for the purpose of vacating the charter or annulling the existence of any corporation, other than municipal, whenever such corporation:

(1) Offends against any of the acts creating, altering, or renewing such corporation;

(2) Violates the provisions of any law, by which such corporation forfeits its charter, by abuse of its powers;

(3) Has forfeited its privileges or franchises by failure to exercise its powers;

(4) Has done or omitted any act which amounts to a surrender of its corporate rights, privileges, and franchises; or

(5) Exercises a franchise or privilege not conferred on it by law.

(b) The judge of the circuit court, whenever he believes that any of the acts or omissions specified in subsection (a) of this section can be proved and it is necessary for the public good, must direct the district attorney to commence an action, or an action may be commenced without the direction of the judge on the information of any person giving security for the costs of the action, to be approved by the clerk of the court in which the action is commenced.

(c) Actions under this section must be commenced in the circuit court of the county in which the corporation has its principal office or, if it has no principal office, of any county in which it does business; or if it has no principal office and is doing no business in the state, such action may be commenced in any county.



Section 6-6-591 - Right of action and venue - Usurpation, etc., of office or franchise, etc.

(a) An action may be commenced in the name of the state against the party offending in the following cases:

(1) When any person usurps, intrudes into or unlawfully holds or exercises any public office, civil or military, any franchise, any profession requiring a license, certificate, or other legal authorization within this state or any office in a corporation created by the authority of this state;

(2) When any public officer, civil or military, has done or suffered any act by which, under the law, he forfeits his office; or

(3) When any association, or number of persons, acts within this state as a corporation without being duly incorporated.

(b) The judge of the circuit court may direct the action to be commenced when he believes that any of the acts specified in subsection (a) of this section can be proved and it is necessary for the public good, or it may be commenced without the direction of such judge on the information of any person giving security for the costs of the action, to be approved by the clerk of the court in which the action is brought.

(c) An action under this section must be commenced in the circuit court of the county in which the acts are done or suffered or, if to try the right to a corporate office, in the circuit court of the county in which the corporation has its principal office or, if it has no principal office, in any county in which it does business.



Section 6-6-592 - Complaint to be clear and concise.

The complaint in an action under this article must concisely and clearly set forth the act or omission complained of.



Section 6-6-593 - Court always open; return of summons; setting of case for trial; trial by court or jury.

(a) The court is at all times open for the trial of a case or the granting of orders therein. The summons shall be returnable 10 days from the date of issuance, and if five days' service is not had before such return day, the summons is returnable to the first day after the expiration of five days after such service. If such return day shall be a day of any regular or special session of the court, the case stands for trial on the next day after the return day, unless good cause shall be shown for further delay; but if such return day does not fall within a regular or special session, the judge must fix a day for the hearing, of which the clerk must notify the parties or their attorneys; and on such day the case may be tried or, for good cause shown or by consent of parties and the approval of the court, may be continued to another day.

(b) The case specified in this section must be tried by the court without a jury unless a jury is demanded in writing either by the informant at the time of filing the information or by the defendant at the time of filing the answer, but by the consent of both parties a trial by jury may be had where previously waived or may be waived where previously demanded by either party. If need be, the court or judge may order the sheriff to summon the requisite number of persons to serve as jurors.



Section 6-6-594 - Joinder - Alleged corporation as party defendant.

When the action is against persons acting as a corporation without being duly incorporated, the alleged corporation may be joined as a party defendant, and such joinder does not admit its corporate existence or otherwise prejudice the case of the plaintiff. A judgment and execution may go against it by its alleged corporate name, as in other cases.



Section 6-6-595 - Joinder - Informant.

Whenever an action is commenced under the provisions of this article on the information of any person, his name must be joined as plaintiff with the state.



Section 6-6-596 - Effect of informant's death.

On the death of the informant pending the action, it may be continued in the name of the surviving informant or of any person who, on application, having first given security for the costs, is substituted in his place; but, on the death of all the informants, if no person is substituted in their place, the action shall be dismissed.



Section 6-6-597 - Addition of person rightly entitled to office; entry of judgment on such right; delivery of books, papers, and property.

(a) When the action is commenced against a person for usurping an office, the name of the person rightly entitled to the office, with a statement of his right thereto, may be added, and, when added, judgment may be entered upon the right of the defendant and also upon the right of the party so alleged to be entitled or only upon the right of the defendant, as justice may require.

(b) If judgment is entered upon the right of the person so alleged to be entitled and the same is in favor of such person, he is entitled, after taking the oath of office and executing such official bond as may be required, to take upon himself the execution of the office, and it is his duty, immediately thereafter, to demand of the defendant all the books, papers, and property in his custody, or within his power, belonging to the office. On refusal or neglect to deliver over the same, he may be proceeded against as is prescribed by the provisions of this Code to compel the delivery of books, papers, property, and money by public officers to successors.



Section 6-6-598 - Validity of election not triable.

The validity of an election which may be contested under this Code cannot be tried under the provisions of this article.



Section 6-6-599 - Judgment - Dissolving corporation and excluding same from corporate rights, etc.

If it is adjudged that a corporation against which an action has been commenced under this article has, by neglect, abuse or surrender, forfeited its corporate rights, privileges, and franchises, judgment must be entered that the corporation be excluded from such corporate rights, privileges, and franchises and be dissolved, and judgment for costs must be entered against the persons claiming to be such corporation and the directors or managers thereof, as established by the evidence. Execution shall be issued on such judgment at the expiration of five days from the date thereof, unless the defendant or the persons claiming to be such corporation shall, within such time, take an appeal to the supreme court.



Section 6-6-600 - Judgment - Excluding defendant from office or franchise or prohibiting practice of profession.

When a defendant, whether a natural person or a corporation, against whom such action has been commenced, is adjudged guilty of usurping or intruding into, or unlawfully holding or exercising, any office or franchise or unlawfully practicing any profession, judgment must be entered that such defendant be excluded from the office or franchise or be prohibited from practicing such profession and that the plaintiff recover costs against such defendant. Execution shall be issued on such judgment at the expiration of five days from the date thereof, unless the defendant shall, within such time, take an appeal to the supreme court. Any violation of any such order shall be a contempt of court.



Section 6-6-601 - Costs - Assessment.

If an action under this article is maintained by the state alone and judgment is for the defendant or the defendant is insolvent, the witnesses are paid as in other state cases, but if any person is joined with the state as informant, judgment must be entered against him for the costs if entered for the defendant.



Section 6-6-602 - Costs - Liability of informant's sureties.

(a) On the dismissal of the action, judgment must be entered against the sureties of the informant for the costs.

(b) In all cases under this article, in which judgment is entered against the informant for costs, execution may issue therefor against his sureties.



Section 6-6-603 - Appeals - Generally.

The state, informant, or defendant may appeal to the Supreme Court in accordance with the Alabama Rules of Appellate Procedure.



Section 6-6-604 - Appeals - Stay of execution on judgment.

If the defendant is adjudged guilty of usurping or intruding into, or unlawfully holding or exercising, any public office, civil or military, or any office in a corporation created by the authority of this state or unlawfully practicing any profession requiring a license, the appeal does not stay the execution of the judgment unless the party appealing shall execute bond, as prescribed in Rule 8 of the Alabama Rules of Appellate Procedure, payable to the State of Alabama.






Article 14 - Receivers.

Section 6-6-620 - Appointment - Power of circuit court judge, register, or clerk.

Receivers may be appointed by the circuit court judge and by the register or clerk in the absence of the judge, upon application in writing. When the application is made to the register or clerk, reasonable notice of the time of such application and the person to whom it will be submitted must be given, or a good reason shown to the register or clerk for the failure to give the same.



Section 6-6-621 - Appointment - Appeal when appointed by register or clerk.

When an order appointing a receiver is made by the register or clerk, it shall be subject to appeal to the circuit judge, which may be heard at any time. Such order must be suspended whenever the appellant enters into bond with sufficient sureties, to be approved by the register or clerk, in such sum as he shall prescribe, payable to the appellee and conditioned to pay the appellee all such costs and damages as he may sustain in case the appeal is not prosecuted to effect.



Section 6-6-622 - Appointment - Posting of bond by applicant; recovery upon bond.

(a) When application is made to the circuit judge, register, or clerk for the appointment of a receiver, such circuit judge, register, or clerk must, before making such appointment, require the applicant to enter into bond, with surety, in such sum as the circuit judge, register, or clerk may prescribe, payable to the opposite party, and to be approved by the judge, register or clerk, with condition to pay all damages which any person may sustain by the appointment of the receiver if such appointment is vacated or receiver removed or discharged because improvidently appointed.

(b) Any person damaged by the appointment of the receiver in the event such appointment is vacated or discharged, as provided in subsection (a) of this section, may recover, by an action upon such bond, in his own name, all damages so sustained, not exceeding the penalty of the bond.



Section 6-6-623 - Appointment - Partnerships; power of court to make orders relative to partnership business, etc.; modification or vacation of appointment or orders.

(a) When any partnership shall be dissolved and the partners cannot agree upon the disposition of the partnership effects and the settlement of the affairs of such partnership, either of them may apply to the circuit court for the county in which either of said partners resides or in which the property of such partnership is situated for the appointment of a receiver to hold the business and all of the estate, both real and personal, belonging to such partnership and dispose of, manage and apply the same as the said court may direct. Upon receiving such application, said court shall forthwith appoint a day for the hearing upon the same and shall make such order relative to notice of such application and of the hearing to the other partners as may be deemed proper. The hearing shall be at least six days from the service of such order or notice, and such court, upon said hearing, may appoint a receiver for said partnership who shall be subject to the orders of said court.

(b) The said court shall have the power to make such orders relative to the management or closing up of the business of such partnership and to the sale, division, or other disposal of its real and personal estate as may be necessary to protect the rights and interests of each partner and of the creditors of such partnership.

(c) Upon the appointment of a receiver for a partnership, he shall be entitled to the immediate possession and control of all its property, both real and personal, subject to the order of said court; but any such appointment or any order of said court may be modified or vacated on the application to said court of any party to such proceedings, reasonable notice of such application and of the time and place of the hearing thereon having first been given to every other party.



Section 6-6-624 - Appointment - Dissolution of attachments and levies of executions against corporations or partnerships.

The commencement of proceedings for the appointment of a receiver of a corporation or a partnership shall dissolve all attachments and all levies of executions not completed made within 60 days next preceding on the property of such corporation or partnership; but if the property is subsequently taken from the receiver so that it cannot be made subject to the orders of the court in the settlement of the affairs of said corporation or partnership or if the receivership shall be terminated by order of the court pending the settlement of the affairs of the corporation or partnership, said attachments and levies of execution shall revive, and the time from the commencement of such proceedings to the time when the receiver shall be dispossessed of the property, or the finding of the court that said property is not subject to the orders of said court or when said trust shall be terminated shall be excluded from the computation in determining the continuance of the lien created by such attachment; but the attachment or levying creditors shall be allowed the amount of their legal costs accruing before the time of the appointment of a receiver as a preferred claim against the estate of said corporation or partnership if their respective claims upon which the attachments are founded shall, in whole or in part, be allowed.



Section 6-6-625 - Payment of salaries, commissions, and wages before general liabilities of corporation or partnership paid.

Every debt due to any person on a salary or commission basis or any laborer or mechanic for personal wages from any corporation or partnership for which a receiver shall be appointed for any labor performed for such corporation or partnership within three months next preceding the service of the application for the appointment of a receiver shall be paid in full by the receiver, to the amount of not exceeding $300, before the general liabilities of such corporation or partnership are paid.



Section 6-6-626 - Commencement of actions against receivers or managers of property.

A receiver or manager of property, appointed by any court, may have an action commenced against him in respect to any act or transaction of his in carrying on the business connected with such property in this state without the previous leave of the court in which such receiver or manager was appointed.



Section 6-6-627 - Service of process on foreign or domestic receivers.

In actions against foreign or domestic receivers holding, owning, claiming, or operating property in this state, the summons and complaint may be executed by the delivery of a copy thereof to the receiver if he is found within the state or, upon affidavit being made by the plaintiff, his agent, or attorney that the receiver cannot be found within the state, then service may be had by leaving a copy of the summons and complaint with any agent in the employ of such receiver; and, if there are two or more receivers of the same estate, firm, person, or corporation, service upon one of such receivers or his agent, as provided in this section, is sufficient.



Section 6-6-628 - Removal and filling of vacancies.

Receivers may be removed at any time at the pleasure of the court by which they were appointed, and if any receiver is removed, declines to act or dies, the court that appointed him may fill the vacancy.






Article 15 - Remedial Writs.

Section 6-6-640 - Commencement by petition; answer thereto; amendments; relief upon issues presented.

(a) All applications for mandamus, prohibition, certiorari, or other remedial writ of a supervisory nature shall be commenced by a petition, verified by affidavit, in which the facts shall be stated as briefly and succinctly as the case will admit of, and any defendant may answer as to all such matters as may be necessary to his defense; any of the pleadings in such proceedings may be amended as often as occasion may require to attain the ends of justice and by striking out parties and adding new parties; and upon the issues thus presented, the court shall award the relief, if any, to which the petitioner is entitled.

(b) In any such proceeding, the answer shall not be conclusive, but the truth or sufficiency thereof may be put in issue and controverted.



Section 6-6-641 - Appeals.

From the final judgment of any circuit court in any such proceeding, an appeal shall lie to the appropriate appellate court as in other cases.



Section 6-6-642 - Effect of article.

The common law, as now in force in this state, touching any of the matters embraced in this article, is not repealed, but left in full force, the true intent and meaning of this article being to provide a plain, more speedy, and less expensive mode of procedure in all cases to which it applies; nor is anything contained in this article intended to repeal, alter, or change any statute of this state now in force in reference to proceedings for habeas corpus or mandamus.






Article 16 - Statutory Summary Proceedings Involving Officials.

Division 1 - General Provisions.

Section 6-6-660 - Notice of motion for judgment.

Judgment may be entered summarily against the persons and for defaults stated in this article, upon notice in writing by the party aggrieved that a motion will be made for judgment, succinctly stating in such notice the cause for which such motion will be made and the court, the time and the place the motion will be submitted.



Section 6-6-661 - Venue.

The summary remedies given in this article must be enforced in the manner following, except in cases otherwise specially provided in this article:

(1) When the motion is against a sheriff, coroner, clerk, or other officer of court, or their sureties, the motion must be made in the circuit court of the county in which such officer was acting officially at the time of the default or in the court to which the process was returnable when the default consists in the failure to execute or return process or to pay over money collected thereon; and

(2) In all other cases not specially provided for, the motion must be made in the circuit court of the county in which the person moved against resides or, if he has no permanent residence, then in any county where he may be found.



Section 6-6-662 - Parties.

The motion may be made by the party aggrieved or his legal representative against the person in default and the sureties upon his official bond, and the judgment must be entered against such of the parties, whether principal or surety, as may have received notice of the intended motion.



Section 6-6-663 - Hearing and determination.

Unless in cases otherwise directed by this article, the court must hear and determine the motion and enter judgment upon the evidence without a jury unless an issue is tendered and a jury trial demanded, when a jury must be immediately impaneled to try the facts, unless good cause shall be shown for a continuance.






Division 2 - Sheriffs, Coroners and Other Officers.

Section 6-6-680 - Judgment against sheriff, etc., receiving or executing writ.

Judgment must be entered for the plaintiff, on three days' notice, against the sheriff, coroner, or other officer receiving or executing the writ in the following cases:

(1) For failing to return an execution, 20 percent on the judgment;

(2) For failing to pay over money collected upon an execution, on demand of the plaintiff, his agent, or attorney, for the amount so collected and five percent per month damages from the time such demand was made;

(3) For failing to make the money on an execution, which by due diligence could have been made, for the amount of the execution, interest, and 10 percent damages thereon;

(4) For fraudulently making a false return, for the amount of the execution, interest, and 10 percent damages thereon;

(5) For failing to notify the plaintiff, his agent, or attorney of the collection of money by execution, for five percent per month on the amount collected from the time when the notice should have been given, not to exceed $25 per month;

(6) For failing to endorse on an execution the true date of its delivery to him, for 10 percent on the amount of the execution, and the officer is also responsible for any injury or loss which may arise from such omission; and

(7) For failure to execute a summons, attachment, or other mesne process, which by due diligence could have been executed, for a sum not less than $50, nor more than $500, to be ascertained by a jury. This remedy shall not preclude the party injured from a resort to other legal modes of redress.



Section 6-6-681 - Judgment in favor of defendant.

Judgment must, in like manner, be entered in favor of the defendant in execution against the sheriff or coroner, on three days' notice, in the following cases:

(1) For failure to pay over on demand any excess of money which may remain upon a sale under execution after satisfaction thereof and of the costs, for the amount of such excess and five percent per month after demand;

(2) For failing to return an execution wholly or partially satisfied, for 25 percent on the amount paid; and

(3) For failing to pay over on demand money paid or collected on an execution, the whole or any part of which is enjoined, for the amount so enjoined and five percent per month on the amount from the time of the demand.



Section 6-6-682 - Judgment in favor of clerk of appellate court; copy of execution and certification of clerk as evidence.

(a) Judgment must, in like manner, be entered in favor of the clerk of an appellate court against the sheriff or coroner, on three days' notice:

(1) For failure to return an execution from that court;

(2) For making a false return thereon;

(3) For failing to make the money thereon when by due diligence it could have been made; or

(4) For failing on demand to pay over money collected on execution, for the penalties prescribed in this division for the same defaults on executions issued from the circuit court.

(b) On the trial of the motion by such clerk, a copy of the execution made and certified by him with the return thereon, if any was made, or a statement that no return was made, if such be the fact, together with his certificate that the execution was received by the sheriff or sent to him by mail is evidence of the facts so certified, without producing a transcript of the record from the proceedings of an appellate court, and also presumptive evidence that the writ was received by the sheriff, unless he states, under oath in writing, that he never received the writ or that he returned it according to law.



Section 6-6-683 - Judgment against officer accepting substitute for juror or serving person other than one to be drawn.

Any officer who accepts or receives a substitute for any person drawn as a juror or whom he is directed to summon as a juror or who intentionally serves any other person than the one drawn as a juror or whom he is directed to summon as a juror must be fined $50, to be recovered on motion by the district attorney, in the name of the state, in the circuit court of the county in which the offense is committed, on five days' notice, one half of which shall be for the use of the county and the other half for the use of the district attorney.



Section 6-6-684 - Entry of judgment in favor of sheriff or coroner.

(a) Judgment must, in like manner, be summarily entered in favor of the sheriff or coroner, on three days' notice of the pendency of the action:

(1) Against the obligors on bonds given to indemnify such officer for levying an execution or attachment or for making sale of property so levied on or attached after judgment against him for making such levy or sale, for the amount entered against such officer, with interest from the date of judgment against him.

(2) Against the deputy of the sheriff or coroner and his sureties, or either of them, for the amount of any judgment entered against the sheriff or coroner for the default of such deputy, with interest from date of judgment against him.

(b) Judgment must, in like manner, be summarily entered in favor of the sheriff, on three days' notice, against the judge of probate, for the amount of any fees received by him for such sheriff for the service of citations, notices, or other process in relation to estates of deceased persons or minors which, on demand, have not been paid over, with five percent per month from the time of such demand.






Division 3 - Clerks and Registers.

Section 6-6-700 - Entry of judgment against clerk, register, or their sureties.

Judgment must, in like manner, be summarily entered against the clerk of the circuit court and his sureties, or either of them, and against the register in circuit court and his sureties, or either of them, on three days' notice, in the following cases:

(1) In favor of the plaintiff in execution for failure to enter on the execution docket the return made upon an execution by the proper officer, within three days after the return is made, for 20 percent on the amount of the execution and interest thereon;

(2) For failing on demand to pay over money received by him on any judgment or paid into court, on a plea of tender, other plea, or by rule of court, for the sum so received by him with five percent per month on the amount from the time of the demand;

(3) For failing to notify the plaintiff, his agent, or attorney under the provisions of Section 6-9-92, which are made to apply to such clerk, of the collection of money upon judgments, for five percent per month on the amount collected, from the time when the notice should have been given, not to exceed $25 per month;

(4) For failing to issue execution as required by Section 6-9-23, within the time prescribed by law or at any time subsequent on the request of the party interested, his agent, or attorney or for failing to issue execution within five days on any bond returned forfeited and upon which execution may rightfully issue and upon any judgment remanded from the supreme court, for 20 percent on the amount of the judgment;

(5) In favor of the party entitled thereto for failing, on demand, to pay over money received by him under Rule 22, Alabama Rules of Civil Procedure, for the amount so paid and five percent damages thereon per month from the time of the demand;

(6) In favor of the state, in the circuit court held at the seat of government or of the county in which the clerk or any surety proceeded against resides, on 10 days' notice, in the following cases:

a. For failing to issue execution for any forfeiture belonging to the state treasury within the time prescribed, for $200; and

b. For failure to pay into the State Treasury any fine, penalty, or forfeiture belonging thereto received by such clerk within one month after it was received by him, for the amount so received and 10 percent damages thereon; and

(7) In favor of the state, on three days' notice, in the circuit court of the county of such clerk, for the neglect of the duty imposed by Section 12-17-96, for not less than $100 nor more than $500, at the discretion of the court.






Division 4 - Officers and Other Persons Receiving Public Moneys.

Section 6-6-720 - Entry of summary judgment in favor of state against certain defaulters or sureties.

Summary judgment must be entered in favor of the state against the defaulters named in this section and their sureties, or either, in any court of the county of their residence having jurisdiction, on 10 days' notice, in the following cases:

(1) Against any tax assessor for making up a false or fraudulent assessment, in each case, for not more than $500, and such tax assessor may also be imprisoned in the county jail for not exceeding three months;

(2) Against any county treasurer or county depositaries, or any officer or agency of the county charged with the duty and custody of receiving and paying out county funds, for failing to pay over the excess of purchase money as provided in the revenue law to the former owner of any property sold for taxes, for not less than $200;

(3) Against any judge of probate for failing to make out and forward abstracts, reports, or returns according to the requirements of the revenue law, for not more than $500;

(4) Against any tax collector for knowingly collecting more taxes from a taxpayer than authorized by law or justified by the assessment, in each case, for not more than $500; and

(5) Against any tax collector for not paying over surplus of sale of any property sold by him for the payment of taxes as required by law, for not more than $100.



Section 6-6-721 - Forfeiture of half of compensation by tax collector, tax assessor, or probate judge for failure to discharge duties.

Any tax collector, tax assessor, or judge of probate who knowingly and willfully neglects to discharge any of his duties as required in the revenue law shall forfeit one half of his compensation under that law for the use of the county, which may be recovered on motion in the circuit court of the county on 10 days' notice. It shall be the duty of the district attorney to make such motion, but any other person may make it.



Section 6-6-722 - Judgment against county treasurer, etc., failing to pay allowed claim.

If any county treasurer or other custodian of county funds fails, on demand and without good excuse, to pay an allowed claim against the county when there are funds in the treasury to pay the same, judgment may be obtained against him and his sureties, or any or either of them, on five days' notice, on motion in the circuit court of the county, in the name of the party to whom the claim is payable, his legal representatives or assigns for the amount of the claim, with interest from the time of the demand and 10 percent damages and costs.



Section 6-6-723 - Judgment for failure to pay over moneys collected or received for county.

If any tax collector, judge of probate, sheriff, clerk, or other officer or person fails to pay to the county treasurer or other custodian of county funds, within the time prescribed by law or, in case no time is fixed by law, on the demand of such treasurer or other custodian of county funds, any money he has collected or received for the county, judgment may be recovered against such person or such officer and his sureties, or any or either of them, on 10 days' notice, on motion of such treasurer or other custodian of county funds, in the circuit court in the name of the county, for the amount so collected or received, with interest from the time fixed for the payment or from the demand when no time is fixed and 10 percent damages and costs.






Division 5 - Attorneys-at-Law.

Section 6-6-740 - Judgment for failure to pay over money collected or deliver personal property recovered in capacity as attorney.

(a) Judgment may, in like manner, be summarily entered against any attorney-at-law in this state who fails to pay over money collected by him or deliver personal property recovered by him in that capacity, whether by an action or otherwise, on demand made by the person entitled thereto, his agent or attorney for the amount collected or the value of the property recovered, less the amount due the attorney for fees or compensation for services, interest thereon, and damages at the rate of five percent a month, after such demand, on the aggregate amount, in the circuit court of the county in which such attorney resides or, if he has no known place of residence in this state, in the circuit court of any county, on three days' personal notice; but such attorney may, if a doubt exists as to the right of the person making the demand or if there is a dispute as to the compensation due the attorney for the collection or recovery of the money or property, pay the money into court or turn the property over to the sheriff at the trial of such motion and have such questions there decided without being liable for interest or damages.

(b) The court may require the party claiming the money or property to establish his right thereto and, in determining the question of compensation, may examine both parties. The court may award costs, including the sheriff's reasonable expenses for preserving the property, at its discretion.









Article 17 - Validation of County, City, etc., Obligations.

Section 6-6-750 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) UNIT. Every county, city, town, district, or other political subdivision in the state of Alabama.

(2) OBLIGATIONS. Bonds, warrants, certificates of indebtedness, and notes of a unit, including bonds, warrants, certificates of indebtedness, and notes that are general obligations of the issuing unit and those that are payable solely from a specified source.

(3) DISTRICT ATTORNEY. The district attorney of the judicial circuit for the county or, if such has been appointed by the district attorney, an assistant district attorney who represents such county.



Section 6-6-751 - Right to file petition to determine validity of obligations.

When any unit desiring to issue any obligations shall hold an election for that purpose in accordance with the provisions of the Constitution and laws of this state controlling and regulating such election and the returns of such election shall show prima facie that such election is in favor of the issuance of such obligations, or when the governing body of any unit, in any case where an election is not required by the Constitution or laws of this state, shall adopt any ordinance or resolution or take any other action required by law for the issuance of obligations of such unit, the governing body of such unit may in its discretion, before the issuance of any of such obligations, determine its authority to issue such obligations and the legality of all proceedings had or taken in connection therewith, the validity of the tax or other means provided for the payment thereof and the validity of all pledges of revenues and of all covenants and provisions contained in any such ordinance or resolution by filing a petition against the taxpayers and citizens of the unit in the circuit court of the county in which such election has been held or other such proceedings have been had or taken.



Section 6-6-752 - Contents of petition; order to show cause; service of petition and order on district attorney; publication of public notice.

(a) The authority for issuing such obligations, the fact that an election has been held and that such election was in favor of the issuance of such obligations, if an election was required, the ordinances or resolutions authorizing their issuance and the fact of their adoption, and all essential proceedings had or taken in connection therewith, the amount of the obligations to be issued, the maximum rate of interest they are to bear, when principal and interest are to be paid and the place of payment (unless the successful bidder at public sale will have the right to name, designate, request, or suggest the place of payment, which shall be stated if this is the case), the tax or other means provided for their payment, the assessed value of the property in the unit, the amount of outstanding indebtedness incurred and the date or dates when so incurred and the amount in each sinking fund of the unit shall be briefly set out in said petition by appropriate allegations, references, or exhibits.

(b) The judge of said court shall, on the filing and presentation of said petition, issue an order against the taxpayers and citizens of such unit requiring them to show cause at a time and place to be designated in said order, which time shall be not less than 20 days nor more than 40 days after the issuance of such order and which place shall be within the county in which the petition is filed, why said obligations should not be validated and confirmed.

(c) A copy of said petition and order shall be served, at least 18 days before the date fixed in such order for the hearing on the district attorney of the county in which such proceedings are pending. It shall be the duty of the district attorney to examine such petition carefully, and if it appears to him, or if he has any reason to believe, that such petition is defective, insufficient, or untrue, or if it is his opinion that the obligations in question have not been properly authorized or would be in violation of law, that the tax or other means provided for their payment would not be valid or that any pledge or other covenant or provision for the benefit of said obligations would not be valid, then he shall make such defense thereto as to him shall seem proper. Any officer, agent, or employee who has charge, possession, custody, or control of any of the books, papers, or records of said unit shall, on demand of the district attorney, exhibit to him for examination said books, papers, and records and shall, without cost, furnish to him duly authenticated copies of such books, papers, and records which pertain to the proceedings for the issuance of such obligations or which might affect the legality of same or the validity of the tax or the means provided for their payment, as he shall demand.

(d) Prior to the hearing of said case, the register or clerk of said court shall publish, in a newspaper published in the unit, once each week for at least three weeks before the hearing, the first publication to be at least 18 days before such hearing, a notice addressed to the taxpayers and citizens of such unit requiring them, at the time and place specified in the order providing for the hearing of such case, to show cause, if any they have, why said obligations and the tax or other means provided for their payment and any pledges or other covenants, provisions, or agreements for the benefit of said obligations that may be referred to in the petition should not be validated and confirmed; provided, that if no newspaper is published in such unit, then such notice shall be published as aforesaid in a newspaper published in the county or, if no newspaper is published in the county, then in a newspaper published within the state and having a general circulation in such unit. By the publication of such notice, all taxpayers and citizens of such unit shall become parties defendant to said proceedings, and the court shall have jurisdiction of them the same as if each of them were named individually as a party defendant in said petition and personally served with process.



Section 6-6-753 - Hearing and determination; contents of judgment.

At the time and place designated in said order, the judge of said circuit court shall proceed to hear and determine all questions of law and of fact in said case, and he shall make such orders as to the proceedings in said case and adjournments as will best conserve the interests of all parties and enable him to enter a judgment with the least possible delay. The judgment shall find the facts specially and shall state separately the judge's conclusions of law thereon. Any taxpayer or citizen of the unit may appear in such proceedings either personally or by attorney.



Section 6-6-754 - Appeal from judgment of circuit court.

Any party to said proceedings, whether petitioner, defendant, or intervenor, dissatisfied with the judgment of the court, may appeal therefrom to the supreme court in accordance with the Alabama Rules of Appellate Procedure.



Section 6-6-755 - Conclusiveness of judgment validating and confirming issuance.

If the circuit court shall enter a judgment validating and confirming the issuance of the obligations and no appeal shall be taken within the time prescribed in Section 6-6-754 or if taken and the judgment validating such obligations shall be affirmed by the Supreme Court, or if the circuit court shall enter a judgment refusing to validate and confirm the issuance of the obligations and on appeal such judgment shall be reversed by the Supreme Court, in which case the Supreme Court shall issue its mandate to the circuit court requiring it to enter a judgment validating and confirming the issuance of the obligations, the judgment of the circuit court validating and confirming the issuance of the obligations shall be forever conclusive as to the validity of such obligations against the unit issuing them and against all taxpayers and citizens thereof, and the validity of such obligations or of the tax or other means provided for their payment shall never be called in question in any court in this state.



Section 6-6-756 - Marking of validated obligations.

Obligations validated under the provisions of this article shall have stamped or written thereon by the proper officers of such unit the words: "Validated and confirmed by judgment of the Circuit Court of … County, State of Alabama, entered on the … day of …, 19…," which shall be signed by the register or clerk of the circuit court in which the judgment was entered, and such entry shall be original evidence of said judgment in any court in this state.



Section 6-6-757 - Costs.

The costs in any proceeding under this article shall be paid by the unit issuing such obligations.









Chapter 7 - PARTIES.

Article 1 - Wife for Husband.

Section 6-7-1 - Prosecution or defense of actions in name of husband or father.

When a husband or father has deserted his family, is confined in a hospital operated by the Alabama Mental Health Department, not having been declared of unsound mind, or is imprisoned for a term of two years or more under a conviction for crime, the wife or mother may prosecute and defend in his name any action which he might have prosecuted or defended, and has the same powers and rights in reference to such action which he might have had.






Article 2 - Persons in Federal Service.

Section 6-7-20 - Persons in federal service and spouses living in state deemed residents for purpose of commencing actions.

(a) Any person in any branch or service of the government of the United States of America, including those in the military, air, and naval service, and the husband or wife of any such person, if he or she is living within the borders of the State of Alabama, shall be deemed to be a resident of the State of Alabama for the purpose of commencing any civil action in the courts of this state.

(b) This section shall be liberally construed and be given retrospective as well as prospective effect.






Article 3 - Bankrupts.

Section 6-7-30 - Proceedings when defendant involved in bankruptcy.

In any civil action in any court in this state in which the defendant has been adjudicated a bankrupt, in which a defendant has filed a petition in bankruptcy or against whom a petition in bankruptcy has been filed, it shall be the duty of the court in which such civil action is pending to proceed with the trial of such action, if leave to do so is granted by the bankruptcy court, and to enter judgment in accordance with the law and the evidence in the case. The court in which such civil action is pending shall also have authority, and it shall be its duty, to grant such stay of execution against such defendant as may be appropriate or as may be provided for in the order of the bankruptcy court, or to embody in the judgment entered in such case such provision as may be appropriate, or as may be provided in the order of said bankruptcy court, so as to limit the manner of enforcement of said judgment, or so as to limit the property from which such judgment may be collected or so as to limit the right of the plaintiff to the right to collect said judgment from others or another who may be liable or responsible for such judgment by virtue of a contract or arrangement or relationship with the said defendant.






Article 4 - Cotenants.

Section 6-7-40 - Action against cotenant or coparcener.

A joint tenant, tenant in common, or tenant in coparcenary may commence an action against his cotenant or coparcener, or personal representative for receiving more than his lawful proportion.






Article 5 - Nonconsenting Plaintiff.

Section 6-7-50 - Use of nonconsenting person's name by another plaintiff; nonconsenting person's right to recovery.

If any person necessary to be joined as plaintiff in any action or proceeding shall, upon request, not consent to join therein, his name may, nevertheless, be used by the other party plaintiff, upon filing with the clerk of the court an obligation with good and sufficient sureties, to be approved by the judge or the clerk of the court in which the action or proceeding is to be commenced, shown by his endorsement of approval thereon, to protect, save harmless and indemnify the person whose name is so used from the payment of any costs, judgment or expenses in said action. If, however, the plaintiffs shall recover a judgment in such action or proceeding, the person so refusing to allow the use of his name shall not be entitled to receive any part thereof until he pays the expense incurred in giving the obligations, his equitable share of the costs and expenses of the litigation, including plaintiff's attorney's fees, and discharges the obligation.






Article 6 - Partnerships.

Section 6-7-70 - Commencement of action against partnership in common name or against any associates thereof.

Two or more persons associated together as partners in any business or pursuit who transact business under a common name, whether it comprises the names of such persons or not, may be sued by their common name in all civil actions, whether hitherto denominated as legal or equitable in nature; and the judgment in the action binds the joint property of all the associates in the same manner as if all had been named defendants, had been sued upon their joint liability and served with process. Any one or more of the associates, or their legal representatives, may also be sued for the obligation of all.






Article 7 - Unincorporated Associations.

Section 6-7-80 - Right to commence actions.

An action may be commenced by, and in the name of, any unincorporated organization or association.



Section 6-7-81 - Commencement of actions against; satisfaction of judgment.

(a) Actions may be commenced against, and in the name of, any unincorporated organization or association for any cause of action for or upon which the plaintiff therein may commence such an action against the members of such organization or association.

(b) Where a judgment in such action is entered in favor of the plaintiff against such organization or association, the property of such organization or association shall be liable to the satisfaction of such judgment.






Article 8 - Infants and Incompetents.

Section 6-7-100 - Substitution pending an action - Guardian for next friend.

If the action is not for a personal injury to the ward, whether the ward is a minor or a person of unsound mind, on the appointment of a guardian pending an action, such guardian may, on application, be substituted for the next friend, and the action must proceed in the name of the guardian for the use of the ward.



Section 6-7-101 - Substitution pending an action - Death of ward.

If, pending an action, a ward should die, his or her personal representative may be made the party plaintiff or, if the nature of the case requires it, his or her heirs may be made parties plaintiff upon a motion served, as provided in the Alabama Rules of Civil Procedure.



Section 6-7-102 - Actions against guardians of persons of unsound minds.

The guardian of a person of unsound mind may have an action commenced against him on any contract made by the ward, for any tort committed by him while of sound mind or for necessaries furnished him or his family before the appointment of a guardian.



Section 6-7-103 - Action for improper appointment of guardians ad litem; statute of limitations thereon; liability for suggestion of appointment by plaintiff, etc.

(a) Any judge, register, clerk, or other officer who shall knowingly appoint any person as guardian ad litem for any infant or non compos mentis in violation of the provisions of the Alabama Rules of Civil Procedure, shall be liable to a penalty of $200, which may be recovered by such infant or non compos mentis, or his next friend suing for him, in an action in any court having jurisdiction of civil actions for such amount. Such a claim shall not be barred by the statute of limitations until after two years after the arrival of the infant at the age of 19 years or the restoration of the non compos mentis to sanity.

(b) Any plaintiff or petitioner, his attorney, or counsel, or any person for him who shall suggest or nominate a guardian ad litem in any action commenced by such plaintiff or petitioner shall be liable to the same penalty and action as provided for in subsection (a) of this section.









Chapter 8 - MISCELLANEOUS PROCEDURE.

Article 1 - Partition Actions.

Section 6-8-1 - Trial of title or adverse claim issues.

In actions for partition of lands, either by metes and bounds or by sale for division when the same cannot be equitably partitioned among the owners, if the defendant denies the title of the plaintiff or asserts an adverse claim or title in himself, the circuit court need not dismiss the complaint, but may direct the issue as to the title of the plaintiff or as to such adverse claim or title of the defendant, to be tried as other issues of fact are triable. If neither party to the action demands a jury, the circuit court shall try such issues as to the title of plaintiff or as to such adverse claim or title of the defendant, together with the other facts or issues of the case.






Article 2 - Funds Due Foreign Residents.

Section 6-8-20 - Payment to consular officer of estate or land sale funds due nonrepresented foreigners.

Whenever upon the settlement of an estate or upon the sale of lands for division in any court of this state it is shown that any of the heirs, distributees, or other persons entitled to share in the funds derived therefrom, whether adults or minors, are residents and subjects of a foreign country and are not represented by counsel of their own employment, the personal representative, judge of probate, clerk, or register who may have the custody of said funds shall pay over the shares of such persons to the duly accredited consular officer of such country within whose jurisdiction the said court is situated and obtain from him full acquittance therefor.






Article 3 - Abstracts for Judicial Sales.

Section 6-8-30 - Power to have abstract of title made; inspection thereof by prospective purchasers; costs of abstract.

(a) Whenever any court shall order the sale of any real estate or interest therein, the court shall have power to have an abstract of the title of the property to be sold to be made by some competent person or company, which said abstract shall be filed with the officer making the sale for five days before the date of the sale, and which shall be open to the inspection and examination of any prospective purchaser.

(b) The court shall fix the compensation of the person or company making such abstract, and the amount so fixed shall be a part of the cost and expenses of said sale and shall be paid out of the proceeds thereof.






Article 4 - Notices and Hours of Sale.

Division 1 - General Provisions.

Section 6-8-40 - Subscribing, taking, and filing of weekly newspapers by probate judges.

(a) Required. The judges of the several courts of probate must subscribe for, take and file in their respective offices one copy of each weekly newspaper published in their respective counties and, as soon as practicable after the end of each year, shall cause the number of such papers for the preceding year to be well bound and shall keep the same safely in their respective offices as the property of their respective counties. The respective county commissions must allow to such officers the sums paid by them for such subscription and binding.

(b) Exceptions. The duties imposed in subsection (a) of this section shall be and remain subject to such exceptions and modifications as have heretofore or as may hereafter be provided by law with respect to particular counties, however identified.

(c) Newspaper not published in county. If in any county there is no newspaper published, such officers may take and bind the papers of any adjoining county, in which the public printing and advertising of such county may be done.



Section 6-8-41 - Hours of sale.

All public sales shall be made between the hours of 11:00 A.M. and 4:00 P.M., but in the event such sale is not completed by 4:00 P.M., the same may continue until 5:00 P.M.






Division 2 - Notices.

Section 6-8-60 - Designation of newspaper for publication of notice; publication requirements.

(a) The party in interest or at whose instance the publication of notice is to be given by advertisement in a newspaper may designate the newspaper in which such advertisement shall be made. If the officer charged with the duty of making the advertisement disregards such designation and makes advertisement in some other paper, he or she must pay the cost thereof and shall not be entitled to reimbursement.

(b) All publications required by any law, mortgage, or other contract to be published in a newspaper must be published in any newspaper printed in the English language which has a general circulation in the county, regardless of where the paper is printed, if the principal editorial office of the newspaper is located within the county and which newspaper shall have been mailed under the publication class mailing privilege of the United States Postal Service from the post office where it is published for at least 51 weeks a year. The newspaper shall, without additional charge, also upload legal notice publications to a statewide website established and maintained by an entity having the capacity and ability to receive and upload notices from a majority of newspapers in this state. Any newspaper which also publishes a website in its own name shall also post legal notice publications on an Internet website published by the newspaper without additional charge.



Section 6-8-61 - Length of publication when not otherwise provided; exception.

If the length of the publication is not otherwise prescribed, it must be for three successive weeks; provided, that the provisions of this section shall not apply to any sale held under the provisions of Section 7-9A-610.



Section 6-8-62 - Timing and duration of publication; Internet publication.

(a) When the notice is required to be given for a specified number of weeks, it must be given by consecutive weekly insertions for the number of weeks so specified. When the notice is of a proceeding to be had or of an act to be done on a specified day:

(1) If the publication is for one week, the insertion must be not less than six days before such day;

(2) If for two weeks, the first insertion must be at least 12 days before such day;

(3) If for three weeks, the first insertion must be at least 18 days before such day;

(4) If for four weeks, the first insertion must be at least 24 days before such day;

(5) If for five weeks, the first insertion must be at least 30 days before such day;

(6) If for six weeks, the first insertion must be at least 36 days before such day; and

(7) So on at the same rate of increase, the time to be computed as provided in Section 1-1-4.

(b) When the time is specified in days, two weeks' notice is equal to 15 days' notice; three weeks to 20 days; four weeks to 30 days; and six weeks to 40 days.

(c) A newspaper publishing a notice shall also place the notice on an Internet website operated by the newspaper, if the newspaper publishes a website, and on a statewide website established and maintained by an entity having the capacity and ability to receive and upload legal notices from the majority of newspapers in this state as a repository for the notices. Posting on the Internet shall begin on the first day of insertion and run continuously until the expiration of the specified time. All newspaper notices required pursuant to this section to be placed on the Internet shall remain valid for all purposes, and the legality of the newspaper publication shall not be affected by the failure of the newspaper for any reason to upload legal notice publications to a statewide website or to another Internet website or to accurately post the notice publication on any website.



Section 6-8-63 - Suspension or discontinuance of paper making publication before publication made or completed.

If publication is commenced or is directed in a particular paper and before it is made or completed there is a suspension or discontinuance of the publishing of such paper, then the publication may be made or completed in some other newspaper published in the county. If there is no other paper published in the county, the publication may be made or completed by posting notices, for the length of time prescribed, at the courthouse door and three other public places in the county, or the publication, if so desired by any party in interest, may be made or completed in some newspaper published in an adjoining county.



Section 6-8-64 - Costs of publication - Rates; Internet publication; applicability of section.

(a) The rate charged for publication of a public notice shall not exceed the lowest classified rate paid by or published on a rate card for commercial customers for an advertisement of similar size, and frequency in the same newspapers in which the public notice appears. The lowest classified rate paid by or published on a rate card for commercial customers for such advertisements shall be calculated to also include all cash discounts, multiple insertion discounts, and any other commercial contract benefits for which the public notice also qualifies.

(b) The newspaper publishing the notice shall place the notice on its own website, if it publishes a website, and a statewide website at no additional charge to government or to the party in interest or at whose instance the publication of a legal notice is to be given. The amount charged for the notice shall include publication in the print edition of the newspaper; the newspaper's website, if it publishes one; and the statewide website.

(c) The rates established in this section shall apply to any and all legal notices, advertisements, publications, statements, or other matter of whatever kind or character required by the Constitution of Alabama, by general, local, or special law or by rules or orders of courts to be published in newspapers in this state, whether the agency required to cause the publication to be made is an individual, officer, municipality, county, the state, governmental subdivision, or any other legal entity; provided, that rates established in this section shall not apply when a local law prescribes a different rate, in which event the local law shall be applicable.



Section 6-8-65 - Costs of publication - Affidavit that no agreement exists between officer and publisher, etc., and that sum charged is lowest.

All agreements between any officer charged with the duty of advertising legal notices in a newspaper and the printer, publisher, or manager of such paper whereby any advantage, gain, or profit is to accrue to such officer are void; and before the charge for such advertisement can be demanded or received, the officer and the printer, publisher, or manager must each make and file an affidavit that no such agreement exists. The printer, publisher, or manager must, in addition, make affidavit to the entity required to publish the legal notice that the sum charged does not exceed the lowest classified rate paid by commercial customers for an advertisement of similar size, and frequency in the same newspapers in which the public notice appears.



Section 6-8-66 - Copies of each issue of paper containing advertisement to be furnished to parties.

The publisher or manager of the newspaper must send to the officer or person making the advertisement a copy of each issue of the paper containing it, and a copy of such paper must be sent by mail to the person to whom the notice is directed, if his post office address can be ascertained, by the officer or person making the advertisement, such copy to be furnished by the publisher or manager of the newspaper in addition to the copy of each issue required in this section to be furnished.



Section 6-8-67 - Newspapers as evidence of publication.

The newspapers containing the advertisement shall be received as evidence of the fact of publication.



Section 6-8-68 - Executors, administrators, and guardians in probate court.

In all cases where notice is required by law to be given to executors, administrators, and guardians in the probate court, if affidavit shall be made that such executor, administrator, or guardian has been absent from the state for more than three months last passed, such notice shall be given by publication in a newspaper published in the county where such proceedings are had for two consecutive weeks or, if there is no such paper, by posting at the courthouse door for 15 days.



Section 6-8-69 - Postponement of sale; publication of original notice.

Whenever it becomes necessary to postpone any sale that has been advertised to occur on a certain day, the same may be postponed by the auctioneer or attorney announcing, at the time set for sale, the date to which said sale is postponed; and the original notice shall be published once again, with a statement at the bottom that said sale has been postponed and the date when it will occur.









Article 5 - Counterclaims.

Section 6-8-80 - Judgments.

Judgments may be set off against each other by a district or circuit court on motion.



Section 6-8-81 - Debt or liquidated demand due comaker or principal.

A comaker or surety against whom an action is commenced jointly or alone may, with the consent of his comaker or principal, counterclaim a debt or liquidated demand due from the plaintiff at the commencement of the action to such comaker or principal.



Section 6-8-82 - Exemptions - Wages of head of family.

The wages or hire of any head of a family in this state, not having property liable to levy and sale under execution, cannot be defeated or abated by any counterclaim of a money demand acquired by the person contracting to pay such wages by assignment or transfer, unless the parties otherwise agree in writing.



Section 6-8-83 - Exemptions - Negotiated commercial paper.

Paper governed by the commercial law, negotiated before maturity, is not subject to counterclaim.



Section 6-8-84 - Effect of statute of limitations.

When the defendant pleads a counterclaim to the plaintiff's demand, to which the plaintiff replies the statute of limitations, the defendant is nevertheless entitled to his counterclaim, where it was a legal subsisting claim at the time the right of action accrued to the plaintiff on the claim in the action.



Section 6-8-85 - Judgment for defendant - Permissive counterclaims.

If the debt or demand permissively counterclaimed exceeds the amount of the plaintiff's demand, the amount of such excess being found by the jury or court trying the same, judgment must be entered against the plaintiff for costs and in favor of the defendant for such excess, and where there is more than one defendant and the debt or demand permissively counterclaimed belongs to only one defendant, then judgment for such excess must be entered in favor of such defendant for such excess.



Section 6-8-86 - Judgment for defendant - Compulsory counterclaims.

On a compulsory counterclaim, if the claim or demand of the defendant equals the claim or demand of the plaintiff, judgment must be entered for the defendant; if the claim or demand of the defendant exceeds the claim or demand of the plaintiff and the plaintiff is the party liable to its satisfaction, judgment must be entered against him in favor of the defendant for such excess and all costs.






Article 6 - Trials.

Section 6-8-100 - Answer of tender; judgment thereon.

An answer of tender of money or of a thing in action must be accompanied by a delivery of the money or such thing in action to the clerk of the court. If the tender is of ponderous articles or other personal property, the answer must aver a readiness to deliver it to the plaintiff. Judgment for the defendant upon the answer vests the title to the thing tendered in the plaintiff, subject to any claim the defendant may have for his trouble in keeping it.



Section 6-8-101 - Litigation on merits after loss on certain defenses not bar to raising of same defenses on appeal.

A party may raise the defenses of (1) lack of jurisdiction over the subject matter, (2) lack of jurisdiction over the person, (3) improper venue, (4) insufficiency of process, and (5) insufficiency of service of process and, losing thereon, proceed to litigate on the merits; and, losing on the merits, the party may appeal and, on appeal, attack the judgment both on the merits and on such grounds (1) through (5) as he urged below.



Section 6-8-102 - Filing of copies in place of missing pleadings, etc.

If any of the original pleadings, motions, or other papers shall be lost, destroyed, or withheld by any person, the court may order a copy to be filed in the place of the missing original.



Section 6-8-103 - Allowing omissions in testimony to be supplied.

The court may, at its discretion, at any time before the conclusion of the argument, when it appears to be necessary to the due administration of justice, allow a party to supply an omission in the testimony on such terms and under such limitations as the court may prescribe.



Section 6-8-104 - Limit of two new trials.

No more than two new trials can be granted the same party in any cause of action.









Chapter 9 - JUDGMENTS.

Article 1 - General Provisions.

Section 6-9-1 - Executions on judgments; forms thereof.

The party in whose favor a judgment is entered, whether for debt, damages, or costs, for the satisfaction thereof, may, within 10 years thereafter, have a writ of execution against the lands and goods of the party against whom such judgment is entered. When the judgment is for specific property or the alternate value, or for the possession of lands, appropriate writs of execution may issue for the satisfaction thereof. Such writs of execution must substantially conform to the following forms:

The State of Alabama,

_______ County.

To any Sheriff of the State of Alabama:

You are hereby commanded that of the goods and chattels, lands, and tenements of _____, you cause to be made the sum of _____ dollars, which _____ recovered of him on the _____ day of _____, 2__, by the judgment of the circuit (or district) court, held for the County of _____, besides _____ dollars, costs of the action; and have the same to render to the said _____; and make return of this writ and the execution thereof according to law.

Witness my hand, this _____ day of _____, 2__.

The State of Alabama,

_______ County.

To any Sheriff of the State of Alabama:

You are hereby commanded to deliver to _____, possession of the lands and tenements which the said _____ recovered of _____ by the judgment of our circuit (or district) court, held for the County of _____ on the _____ day of _____, 2__, viz.: (Describe the land recovered). You are further commanded of the goods and chattels, lands, and tenements of the said _____, you cause to be made the sum of _____ dollars damages adjudged to the said _____, and also the further sum of _____ dollars, costs of the action; and make return of this writ and the execution thereof according to law.

Witness my hand, this _____ day of _____, 2__.

The State of Alabama,

_______ County.

To any Sheriff of the State of Alabama:

You are hereby commanded to seize and deliver to _____ the following personal property, viz.: (Describe the property recovered), which the said _____, on the _____ day of _____, 2__, by judgment of our circuit (or district) court, held for the County of _____, recovered of _____, if the same can be had; if not, you are hereby commanded that of the goods and chattels, land, and tenements of the said _____, you cause to be made the sum of _____ dollars, the alternate value of the personal property, viz.: (Set out the assessed value of each item of personal property). Also the further sum of _____ dollars for the detention of said property by the said _____, besides _____ dollars, costs of the action; and make return of this writ and the execution thereof according to law.

Witness my hand, this _____ day of _____, 2__.



Section 6-9-2 - Right of surety paying judgment or execution.

The surety paying off such judgment or execution shall have control thereof and the same right to enforce it as the plaintiff would have had, but for the payment.






Article 2 - Issuance of Executions.

Section 6-9-20 - Who may issue.

The judge of any court may frame, or cause to be issued by the clerk or register, any writ of execution or process necessary to carry into effect any lawful judgment entered in his court.



Section 6-9-21 - When execution to issue - Generally.

Within 90 days from the entry of a judgment, the clerk or register must issue execution thereon in favor of the successful party unless otherwise directed by the court or the judge presiding at the trial of the case or by the written direction of owner of the judgment or his attorney of record. The writ must be signed by the clerk or register, and tested on the day it is issued.



Section 6-9-22 - When execution to issue - Prior to time prescribed.

Upon the entry of judgment, execution may be issued by leave of the court before the time prescribed in the Alabama Rules of Civil Procedure for the issuing of executions, the plaintiff, his agent, or attorney showing sufficient cause therefor by affidavit; but the defendant is not prevented thereby from moving for a new trial nor deprived of any right he would otherwise have had.



Section 6-9-23 - When execution to issue - Fraudulent disposal or removal of property by defendant.

After the entry of judgment and before the expiration of the time limited by the Alabama Rules of Civil Procedure, on affidavit being made and filed that the defendant is about fraudulently to dispose of or remove his property and that thereby the plaintiff will probably lose his debt, the clerk or register must issue execution against the property of the defendant.



Section 6-9-24 - Alias writs.

(a) More than one writ of execution may be issued at the plaintiff's cost, though the first be not returned; and when a writ of execution is returned not satisfied, or satisfied only in part, an alias writ of execution may be issued.

(b) When a judgment has been satisfied in part and an alias execution is issued, the clerk or register must endorse thereon the amount which had been previously made with the date of its collection or payment.



Section 6-9-25 - Execution by coroner or special coroner.

When the office of sheriff is vacant and until his successor qualifies, when the sheriff is imprisoned, in cases to which he is a party, in cases in which he is interested or for any legal cause is incompetent to act, if such interest or cause appears on the face of the proceedings, the execution must be directed to, and executed by, the coroner or special coroner, as the case may be.



Section 6-9-26 - Certification of total court costs and fees to accompany execution.

At the foot, or on some part, of the execution, the clerk or register of such court shall certify the total amount of court costs and fees to accompany execution, but otherwise, such court costs and fees need not be itemized in, or on, executions. Without such total amount of the costs and fees being placed upon said execution, the clerk or register issuing the execution forfeits all rights to receive any costs and fees in that case.



Section 6-9-27 - Execution against plaintiff for costs.

When execution against the defendant is returned "no property found," execution may issue against the plaintiff, in the name of the clerk or the register of the court, for all the costs created by him in obtaining his judgment.






Article 3 - Property Subject to Execution.

Section 6-9-40 - Real and personal property; equity of redemption therein.

Executions may be levied:

(1) On real property to which the defendant has a legal title or a perfect equity, having paid the purchase money, or in which he has a vested legal interest in possession, reversion, or remainder, whether he has the entire estate or is entitled to it in common with others.

(2) On personal property of the defendant, except things in action, whether he has the absolute title thereto or the right only to the possession thereof for his own life, the life of another or any shorter period, but this does not apply to a possession acquired by a bona fide hiring of chattels.

(3) On an equity of redemption in either land or personal property. When any interest less than the absolute title is sold, the purchaser is subrogated to all the rights of the defendant and subject to all his disabilities.



Section 6-9-41 - Growing or ungathered crops.

No execution or other legal process must be levied upon a growing or ungathered crop of any description except for the purpose of enforcing liens upon such crop for rent, advances, or labor as prescribed by law.






Article 4 - Lien of Execution.

Section 6-9-60 - When writ of execution becomes lien.

A writ of execution is a lien only within the county in which it is received by the officer authorized to execute it on the lands of the defendant in such county subject to levy and sale from the time the writ is levied by him and notice of levy as provided in Section 35-4-132 is filed for record with the judge of probate of such county. Such writ is a lien upon the personal property of the defendant subject to levy and sale from the time only that the writ is levied upon such personal property.



Section 6-9-61 - Destruction of lien upon execution of bond for appeal, etc.

The execution of a bond for an appeal by which the judgment is suspended or the execution of a bond by the defendant upon the proper officer granting an injunction, stay of execution, or restraining order destroys the lien created by the recording of the certificate of the judgment or the levy of the execution upon personal property. The clerk of the court in which such bond, injunction, stay, or restraining order is granted shall, at the request of the party filing such bond or obtaining such order, note such fact on the margin of the record where the certificate of judgment is recorded in the event such certificate has been filed in the probate office.



Section 6-9-62 - Levy of execution after defendant's death.

A writ of execution issued and received by the sheriff during the life of the defendant may be levied after his death or an alias issued and levied within 10 years from the date of the judgment if at the time of his death there was of record, in the county where the property is, a certificate of the judgment on which the execution issued.



Section 6-9-63 - Execution where defendant dead.

After six months from the date of the grant of letters testamentary or of administration on the estate of any defendant, in a judgment for money, execution thereof may be had by leave of the court entering the judgment, or of the judge thereof, upon cause shown, against any property on which said judgment was a lien at the time of the death of the defendant, and a sale of such property may be made in the same manner and with the same effect as if the defendant were living. In case of the death of the defendant in a judgment for the recovery of real or personal property, execution may be had without revival in the same manner as if the defendant had not died.






Article 5 - Levy, Sale and Return.

Division 1 - General Provisions.

Section 6-9-80 - Time for execution and return.

The sheriff or other officer receiving an execution must execute the writ with diligence and, if practicable, perform the mandate thereof and make return of his acts to the clerk or register, as soon as practicable and not later than 90 days from the date of the execution.



Section 6-9-81 - Indemnity bond.

(a) When a reasonable doubt exists whether the personal property levied on belongs to the defendant or whether personal property alleged to be his is subject to levy and sale, the sheriff may require of the plaintiff, his agent or attorney a bond of indemnity, and if it is not given within 10 days thereafter, he may restore the property to the defendant, if levied on, or decline to levy, if one has not been made; but he may be required to levy and sell at any time thereafter on being indemnified.

(b) If any party having the prior lien refuses to give such indemnity on demand of the sheriff, the party having the next lien in order may give it and have the property sold for his benefit.



Section 6-9-82 - Notice where levy on real estate.

When the levy is on real estate, personal notice thereof must be given to the defendant or a notice thereof in writing left at his residence, if resident in the county; if not resident in the county, then by putting up a written notice at the courthouse door, and the manner of giving notice must be stated in the return.



Section 6-9-83 - Levy on property of principal first if execution against sureties.

When execution issues against two or more persons, any of whom were sureties on the contract before the judgment, the sheriff must levy on the property of the principal first, if any can be found in the county, on the application of such surety; and he may require of the surety affidavit of the fact of suretyship, which he must file with the execution.



Section 6-9-84 - Charging of subjected property sold by debtor.

When property is subject to a lien and part of it is sold by the debtor, the part remaining in him should be first applied to the payment of the lien. If the property subject to such lien is sold in several parcels at different times, the parcels should be charged in the inverse order of their alienation.



Section 6-9-85 - Levy and sale on undivided interest in property.

When a defendant in execution shall own, or be entitled to, an undivided interest in any property not exclusively in his own possession, such interest may be levied on and sold by the sheriff without taking the property into actual possession, and such sale shall vest in the purchaser all the interest of the defendant in such property.



Section 6-9-86 - Sale of levied property - Time and place; continuances.

Lands, when levied on under execution from any court of record, must be sold on any Monday in the month at the courthouse of the county. Other property may be sold on any day, except Sunday, either at the courthouse, the residence of the defendant, the place where levied on, or the neighborhood thereof, as may be most expedient. The sale may be continued from day to day if rendered necessary by the inclemency of the weather or from inability to conclude the sale in one day.



Section 6-9-87 - Sale of levied property - Notice.

In sales of personal property, notice must be given by advertisement at the courthouse door and also by publication in a newspaper, if one is published in the county, for 10 days previous to such sale, but only one insertion in such newspaper shall be necessary. In sales of real property, the publication in such newspaper must be once a week for three successive weeks and by posting up notice for 30 days at the courthouse door previous to the sale.



Section 6-9-88 - Sale of levied property - Perishable goods and chattels - Generally.

When goods and chattels are levied on which in their nature are perishable and in danger of immediate waste or decay, the officer levying shall sell them at such time, on such notice and at such place as a sound discretion may warrant, being liable for an abuse of his discretion to any party injured.



Section 6-9-89 - Sale of levied property - Perishable goods and chattels - Strawberries.

When strawberries are levied on or seized under any writ of detinue, writ of attachment, or writ of execution, the sheriff or constable making the levy or seizure shall, unless a replevy bond or forthcoming bond is immediately executed by the defendant, proceed forthwith to sell the strawberries so levied on or seized either at public or private sale, as he may deem best, and the proceeds of such sale shall be by such officer paid into the court out of which said writ was issued and shall be held by such court pending the final disposition of the case.



Section 6-9-90 - Sale of levied property - Rights of debtor - Designation of property to be sold first.

When a defendant in execution shall point out any of his property on which to levy the execution, the sheriff or other officer shall be bound to take and sell that first if the same is, in the opinion of such levying officer, sufficient to satisfy such judgment and costs.



Section 6-9-91 - Sale of levied property - Rights of debtor - Substitution of other property.

The debtor has the right, on the day of the sale, to substitute other property of equal value, not covered by any lien, in lieu of that levied on, which fact, and a description of the property substituted, must be endorsed on, or appended to, the execution, and the substituted property be sold in lieu of that levied on.



Section 6-9-92 - Sale of levied property - Notice to plaintiff of money made.

When the money, or any part thereof, has been made on an execution, the officer must give the plaintiff, his agent or attorney personal notice thereof within 10 days thereafter, if resident in the county; if not resident in the county and he knows the residence of them, or either of them, such notice may be sent by mail through the postal service.



Section 6-9-93 - Sale of levied property - Payment to debtor.

When, at an execution sale, the amount of the sale exceeds the judgment, interest and costs, the excess must be paid to the debtor or his legal representative. When money is paid or collected on an execution, the whole or any part of which is enjoined, the same must, on demand, be refunded to the debtor or his legal representative if it has been paid over to the plaintiff, his agent or attorney without notice of the injunction.



Section 6-9-94 - Death of party after execution issued.

The death of any plaintiff or defendant after the issuance or the levy of an execution on personal or real estate shall not affect the duty of the officer making the levy to proceed and sell as if such death had not occurred.



Section 6-9-95 - Levying officer to provide sustenance for unsold livestock.

When livestock is levied on and remains in the hands of the officer for sale, he or she must provide sustenance therefor, and it is his or her duty to hire out or employ the equine or equidae or other stock, if practicable, for their support. If unable to do so, he or she must be allowed by the court a reasonable compensation for their support, which he or she may retain from the proceeds of the sale.



Section 6-9-96 - Return - Unexecuted writ.

If the writ is not executed or only executed in part, the reason why it is not executed or only executed in part must be stated in the return.



Section 6-9-97 - Return - Sheriff of another county.

The return of an execution or other process by a sheriff of a county other than that from which the process issued may be made through the postal service, and the certificate of the postmaster that it was placed in his office in time, by the usual course of mail, to reach the courthouse of the county where the return has to be made, by the return day of the writ, shall be presumptive evidence for the sheriff of the fact, but the sheriff is not authorized to send money by the mail without the consent of the plaintiff in execution.



Section 6-9-98 - Endorsements on execution writs - Time and order of receipt.

The sheriff or other officer receiving an execution must endorse thereon the day, month, and year of its receipt, and when more than one execution against the same defendant comes to his hands on the same day, if not received at the same time, he must endorse thereon the order in which they are received.



Section 6-9-99 - Endorsements on execution writs - Description of property levied and date thereof.

When a levy is made on real or personal property, a full description thereof, with the date of the levy, must be endorsed upon or appended to the execution.



Section 6-9-100 - Endorsements on execution writs 12-1-14.2 12-10A-1.1 Description of land sold and price.

When land is sold under execution, a description of the land and the price obtained for it must be endorsed upon, or appended to, the writ by the officer making such sale.



Section 6-9-101 - Endorsements on execution writs - Amount of money collected; receipt for defendant.

When money is collected on an execution, the officer collecting it must endorse thereon, or append thereto, the amount collected, specifying the judgment, interest thereon and costs, with his own commissions, and sign his name thereto; and he must also, if required, receipt in like manner to the defendant.






Division 2 - Venditioni Exponas.

Section 6-9-120 - Return showing goods levied on unsold; issuance of writ; form of writ.

When goods levied on remain in the hands of the officer unsold, it is his duty to make return of the fact; and, thereupon, the clerk must issue a writ for the sale thereof in substance as follows:

The State of Alabama,

_____ County.

To the Sheriff of said County:

You are hereby commanded to sell those goods and chattels of _____, which you have taken pursuant to our command, and which, according to your return, remain in your hands unsold, to satisfy _____ the sum of _____ dollars, recovered by him of the said _____ by the judgment of our circuit (or district) court, held for the County of _____ on the _____ day of _____, 19__, and _____ dollars, cost of the action; and make return of this writ and execution thereof according to law.

Witness my hand, this _____ day of _____, 19__.



Section 6-9-121 - Death of levying officer prior to sale; proceedings if property not delivered by representatives of deceased officer.

(a) When the officer taking property under execution shall die before the sale thereof, a writ of venditioni exponas shall issue directed to the proper officer of the county in which the property was taken, and such officer shall, under the writ of venditioni exponas, receive the property from the representatives of the former sheriff or other officer, who are required to deliver the same to the officer having the venditioni exponas, on his producing the same and executing a receipt for the property, and the officer shall proceed to sell the same as in other cases.

(b) If the representatives of the deceased officer shall refuse or neglect to deliver the property or if there shall not be an executor or administrator of his estate, the officer having the writ of venditioni exponas may seize the property taken by the former officer, wherever it may be found, and sell the same as in other cases, or the plaintiff may move for summary judgment in the court from which the execution issued against the representative of the deceased officer and his sureties; and, thereupon, a judgment shall be entered against the representatives of the deceased officer and his sureties for the amount of the execution which came to the hands of such deceased officer, with interest and costs.






Division 3 - Conveyance.

Section 6-9-140 - Conveyance of title by sale under judicial process.

A sale regularly made by virtue of judicial process issuing from a court of competent jurisdiction shall convey the title as effectually as if the sale was made by the person against whom the process issues.



Section 6-9-141 - Written note or memorandum unnecessary.

No note or memorandum in writing shall be necessary to charge any person at a judicial, execution or attachment sale other than the return of the officer on the process.



Section 6-9-142 - Caveat emptor; when officer personally bound.

The purchaser must look for himself as to the title and soundness of all property sold under judicial process. Actual fraud or misrepresentation by the officer or his agent may bind him personally. No covenant of warranty binds him individually unless made with that intention for a valuable consideration and in writing.



Section 6-9-143 - Liability of purchaser for not complying with terms of sale; form of action against purchaser.

(a) Any person who may become the purchaser of any real or personal estate at any sale which may be made at public outcry by an executor, administrator or guardian or by any sheriff or other officer under and by virtue of any execution or other legal process and who shall fail or refuse to comply with the terms of such sale when requested so to do shall be liable for the amount of such purchase money, and it shall be at the option of such sheriff or other officer either to proceed against such purchaser for the full amount of the purchase money or to resell such real or personal estate and then proceed against the first purchaser for the deficiency arising from such sale.

(b) The action provided for in subsection (a) of this section may be commenced in the name of the sheriff or other officer making the sale for the use of the plaintiff or defendant in execution or for any other person in interest, as the case may be.



Section 6-9-144 - Purchaser owner of stock, etc., sold.

The purchaser of any stock, share, interest, or judgment of the defendant, sold under execution or attachment, shall become the owner thereof in the same manner as if it had been regularly assigned to him by the defendant.



Section 6-9-145 - Enforcement of covenants running with land.

The purchaser at judicial sale may enforce any covenants of warranty running with the land which may be incorporated in the previous title deeds.



Section 6-9-146 - Void or irregular mortgage foreclosure.

A purchaser at a void or irregular judicial sale under foreclosure of a mortgage succeeds to all of the interests of the mortgagee.



Section 6-9-147 - Setting aside of sales by courts.

Courts have full power over their officers making execution or judicial sales, and whenever satisfied that a sale made under any legal process is infected with fraud, oppression, irregularity, or error to the injury of either party, the sale will be set aside.



Section 6-9-148 - When debtor bound by void sale.

Where property is sold under void process and the proceeds are applied to valid liens against the defendant, or he receives the benefit thereof, he is bound thereby if present and not objecting to the sale.



Section 6-9-149 - Execution and delivery of deed to real estate sold by sheriff.

When real estate or any interest therein has been sold by any sheriff, he shall, upon compliance by the purchaser with the terms of sale and the payment or tender of the fees for executing the deed therefor, execute a deed for such real estate or interest therein sold and deliver the same to the purchaser within five days after such sale.



Section 6-9-150 - Conveyance by sheriff of lands sold by predecessor.

When any sheriff authorized by law to sell real estate makes such sale and dies or vacates his office before making a conveyance to the purchaser thereof, the court from which the writ issued, upon proof of the sale and of the payment of the purchase money, may order the successor in office of the sheriff making such sale to make a conveyance of such lands to the purchaser, and such conveyance shall relate back to the date of the sale. If the purchaser is the plaintiff in the judgment, proof that he has credited, or the fact that he does credit, on the record the defendant with the amount of the purchase money, less the necessary expenses and costs, is equivalent to proof of payment of the purchase money.









Article 6 - Forthcoming Bonds.

Section 6-9-160 - Restoration of property levied on to debtor upon executing bond; execution on forfeiture of bond; exception.

(a) When personal property is levied on by the sheriff, if the defendant executes bond with sufficient surety in double the amount of the execution payable to the plaintiff and conditioned to deliver the property levied on to the proper officer by 12:00 noon of the day and at the place appointed for the sale thereof, the sheriff must restore the property to the defendant.

(b) If the property is not delivered according to the condition of the bond, the sheriff must return it forfeited within five days thereafter to the register or clerk's office out of which the execution issued, endorsing thereon a forfeiture of the bond; and it is then the duty of the clerk or register, without delay, to issue execution on the forfeited bond against all the obligors therein for the judgment and costs, upon which no security of any kind can be taken, which he must endorse on the writ.

(c) Subsections (a) and (b) of this section do not apply to executions issued on judgments against sheriff, coroner or other officers of court against whom judgment is obtained for failing to pay over money collected by or paid to them in their official capacity, and the clerk or register must endorse on all such executions, "No security of any kind to be taken."



Section 6-9-161 - Tendering value of restored property by bond obligors where same dead or destroyed.

When property is restored to the defendant on the execution of a forthcoming bond and the same dies or is destroyed before the day for the delivery thereof without fault on his part, the obligors in the bond may tender the value thereof to the plaintiff, his agent or attorney, and if such tender is refused, the obligors in such bond may, on petition to the judge of the circuit court, supersede the same.






Article 7 - Satisying or Setting Aside of Judgments.

Section 6-9-180 - Jury trial on issues of fact.

If the motion or application is to enter satisfaction of a judgment under the Alabama Rules of Civil Procedure or to set aside the entry of satisfaction of a judgment, on request of either party, the issue of fact must be tried by a jury.






Article 8 - Revival of Judgments.

Section 6-9-190 - Revival barred after 20 years.

A judgment cannot be revived after the lapse of 20 years from its entry.



Section 6-9-191 - Judgment presumed satisfied 10 years after entry or execution.

If 10 years have elapsed from the entry of the judgment without issue of execution or if 10 years have elapsed since the date of the last execution issued, the judgment must be presumed satisfied, and the burden of proving it not satisfied is upon the plaintiff.



Section 6-9-192 - Revival of judgment of district or circuit court when execution did not issue.

No execution shall issue on a judgment of the district or circuit court on which an execution has not been sued out within 10 years of its entry until the same has been revived by appropriate motion or action under the Alabama Rules of Civil Procedure.



Section 6-9-193 - Issuance of execution in favor of personal representative or successor without revival.

When a plaintiff dies after the entry of a judgment in his favor and such judgment is unsatisfied, execution may issue thereon in favor of the personal representative of such deceased plaintiff, and in like manner when a judgment is entered in favor of an executor, administrator, guardian or trustee who dies, resigns, is removed, or whose authority ceases from any cause, execution may issue in favor of the successor without a revival.



Section 6-9-194 - Revival in favor of personal representative.

When the plaintiff in any judgment dies, the same may be revived in favor of the personal representative of the plaintiff.



Section 6-9-195 - Execution in favor of surviving plaintiffs.

The death of one or more of several plaintiffs in a judgment shall not prevent the issuance of execution in favor of the survivors.



Section 6-9-196 - Transfer of judgment; right of assignee thereof to have execution; action or reviver thereon.

(a) When the transfer is made by any agent or attorney, the authority of the agent or the power of attorney shall be in writing duly acknowledged and recorded in the office of the probate judge and referred to in such transfer by noting the book and page where recorded. After such transfer, the original plaintiff shall have no further authority or control over such judgment.

(b) If an assignment of a judgment is made or endorsed on the execution docket or on the margin of the record of the judgment and is attested by the clerk, register or judge of probate, the assignee may have execution thereon in the name of the plaintiff for the use of the assignee, whether the plaintiff is living or dead.

(c) In all cases where a transfer of a judgment of a court in this state is made or endorsed on the execution docket or on the margin of the record of the judgment in the court where entered or in the office of the probate judge where a certificate of the judgment is recorded and which transfer is attested by the clerk, register or judge of probate, the assignee of such judgment in addition to the rights conferred upon him by subsection (b) of this section may maintain any action thereon or proceeding to revive in his own name that the plaintiff in said judgment could maintain if such transfer had not been made, whether the plaintiff is living or dead.

(d) The assignee of a judgment, if the assignment is in writing, may have the same revived in his name by appropriate action or motion under the Alabama Rules of Civil Procedure.






Article 9 - Registration of Judgments.

Section 6-9-210 - Certificate of clerk or register to be filed with probate judge; registration and indexing by probate judge.

The owner of any judgment entered in any court of this state or of the United States held in this state may file in the office of the judge of probate of any county of this state a certificate of the clerk or register of the court by which the judgment was entered, which certificate shall show the style of the court which entered the judgment, the amount and date thereof, the amount of costs, the names of all parties thereto and the name of the plaintiff's attorney and shall be registered by the judge of probate in a book to be kept by him for that purpose, which said register shall also show the date of the filing of the judgment. Said judge shall make a proper index to said book, which shall also show under the proper letter or letters of the alphabet the names of each and every defendant to said judgment, and such judgments shall be recorded in chronological order of the filing of such judgments. Such certificate shall also show the address of each defendant or respondent, as shown in the court proceedings.



Section 6-9-211 - Judgment constitutes lien on property of defendant.

Every judgment, a certificate of which has been filed as provided in Section 6-9-210, shall be a lien in the county where filed on all property of the defendant which is subject to levy and sale under execution, and such lien shall continue for 10 years after the date of such judgment; provided, that when an action or other proceeding to enforce or foreclose said lien is instituted or begun within said 10 years, but has not been completed, decided, or determined within said 10-year period, and at the time said action or proceeding is instituted or begun, or lien claimed therein, a lis pendens notice thereof is filed in the office of the judge of probate of the county in which said property is situated, the lien provided for in this section shall continue as to the property upon which said lien is claimed in said action or proceeding and may be enforced or foreclosed in that action as if said 10-year period had not elapsed. No insolvency proceedings or declaration of insolvency shall affect or impair such lien, except bankruptcy proceedings instituted within four months after the filing of the certificate of judgment for record as provided by law. The filing of said certificate of judgment, as provided in Section 6-9-210, shall be notice to all persons of the existence of the lien thereby created.



Section 6-9-212 - Failure of probate judge to register or index.

Any judge of probate who shall fail to make the registration or index required by Section 6-9-210 shall be liable to a penalty of $200, for the use of any party aggrieved, besides all damages sustained by such party.






Article 10 - Uniform Enforcement of Foreign Judgments Act.

Section 6-9-230 - Short title.

This article may be cited as the "Uniform Enforcement of Foreign Judgments Act."



Section 6-9-231 - "Foreign judgment" defined.

As used in this article, the term "foreign judgment" shall mean any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.



Section 6-9-232 - Filing judgment with clerk of circuit court; effect of judgment.

A copy of any foreign judgment authenticated in accordance with an act of Congress or the statutes of this state may be filed in the office of the clerk of any circuit court of this state. A clerk of any circuit court shall note the filing in a special docket set up for foreign judgments. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a judgment of a circuit court of this state and may be enforced or satisfied in like manner; provided, however, that any proceeding that is brought to enforce support obligations of other jurisdictions in this state by the withholding of income derived in this state shall be brought in accordance with Chapter 3A, commencing with Section 30-3A-101, of Title 30.



Section 6-9-233 - Filing requirements; notice of filing; when execution may issue.

(a) At the time of filing, the judgment creditor, or his lawyer, shall make and file with the clerk of the circuit court an affidavit setting forth the name and last known post office address of the judgment debtor, and the judgment creditor. In addition, such affidavit shall include a statement that the foreign judgment is valid, enforceable, and unsatisfied.

(b) Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the special docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this state. In addition, the judgment creditor may mail notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

(c) No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until 30 days after the date the judgment is filed.



Section 6-9-234 - Stay of enforcement of foreign judgment.

(a) If the judgment debtor shows the circuit court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(b) If the judgment debtor shows the circuit court any ground upon which enforcement of a judgment of any circuit court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state.



Section 6-9-235 - Fees.

Any person filing a foreign judgment shall pay to the clerk of the circuit court an amount equal to that imposed for the filing of a civil action. Fees for docketing, transcription, or other enforcement proceedings shall be as provided for judgments of the circuit courts of this state.



Section 6-9-236 - Right of action to enforce judgment unimpaired.

The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this article remains unimpaired.



Section 6-9-237 - Recording of judgment in probate office.

A copy of a foreign judgment authenticated in the manner described in Section 6-9-232 and filed in the circuit court may be recorded in the probate office as provided for judgments of the circuit courts of this state, and its being so filed shall have the same force and effect as the filing of a certificate of a judgment obtained in a circuit court of this state.



Section 6-9-238 - Construction of article.

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.






Article 11 - Alabama Uniform Foreign-Country Money Judgments Recognition Act.

Section 6-9-250 - Short title.

This article may be cited as the Alabama Uniform Foreign-Country Money Judgments Recognition Act.



Section 6-9-251 - Definitions.

In this article:

(1) "Foreign country" means a government other than:

a. the United States;

b. a state, district, commonwealth, territory, or insular possession of the United States; or

c. any other government with regard to which the decision in this state as to whether to recognize a judgment of that government's courts is initially subject to determination under the Full Faith and Credit Clause of the United States Constitution.

(2) "Foreign-country judgment" means a judgment of a court of a foreign country.



Section 6-9-252 - Applicability of article.

(a) Except as otherwise provided in subsection (b), this article applies to a foreign-country judgment to the extent that the judgment:

(1) grants or denies recovery of a sum of money; and

(2) under the law of the foreign country where rendered, is final, conclusive, and enforceable.

(b) This article does not apply to a foreign-country judgment, even if the judgment grants or denies recovery of a sum of money, to the extent that the judgment is:

(1) a judgment for taxes;

(2) a fine or other penalty; or

(3) a judgment for divorce, support, or maintenance, or other judgment rendered in connection with domestic relations.

(c) A party seeking recognition of a foreign-country judgment has the burden of establishing that this article applies to the foreign-country judgment.



Section 6-9-253 - Recognition of foreign-country judgments.

(a) Except as otherwise provided in subsections (b) and (c), a court of this state shall recognize a foreign-country judgment to which this article applies.

(b) A court of this state shall not recognize a foreign-country judgment if:

(1) the judgment was rendered under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(2) the foreign court did not have personal jurisdiction over the defendant; or

(3) the foreign court did not have jurisdiction over the subject matter.

(c) A court of this state need not recognize a foreign-country judgment if:

(1) the defendant in the proceeding in the foreign court did not receive notice of the proceeding in sufficient time to enable the defendant to defend;

(2) the judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present its case;

(3) the judgment or the claim for relief on which the judgment is based is repugnant to the public policy of this state or of the United States;

(4) the judgment conflicts with another final and conclusive judgment;

(5) the proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in that foreign court;

(6) in the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action;

(7) the judgment was rendered in circumstances that raise substantial doubt about the integrity of the rendering court with respect to the judgment; or

(8) the specific proceeding in the foreign court leading to the judgment was not compatible with the requirements of due process of law.

(d) A party resisting recognition of a foreign-country judgment has the burden of establishing that a ground for nonrecognition stated in subsection (b) or (c) exists.



Section 6-9-254 - Lack of personal jurisdiction; recognition sought.

(a) A foreign-country judgment may not be refused recognition for lack of personal jurisdiction if:

(1) the defendant was served with process personally in the foreign country;

(2) the defendant voluntarily appeared in the proceeding, other than for the purpose of protecting property seized or threatened with seizure in the proceeding or of contesting the jurisdiction of the court over the defendant;

(3) the defendant, before the commencement of the proceeding, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(4) the defendant was domiciled in the foreign country when the proceeding was instituted or was a corporation or other form of business organization that has its principal place of business in, or was organized under the laws of, the foreign country;

(5) the defendant had a business office in the foreign country and the proceeding in the foreign court involved a claim for relief arising out of business done by the defendant through that office in the foreign country; or

(6) the defendant operated a motor vehicle or airplane in the foreign country and the proceeding involved a claim for relief arising out of that operation.

(b) The list of bases for personal jurisdiction in subsection (a) is not exclusive. The courts of this state may recognize bases of personal jurisdiction other than those listed in subsection (a) as sufficient to support a foreign-country judgment.



Section 6-9-255 - Action seeking recognition of foreign-country judgment.

(a) If recognition of a foreign-country judgment is sought as an original matter, the issue of recognition shall be raised by filing an action seeking recognition of the foreign-country judgment.

(b) If recognition of a foreign-country judgment is sought in a pending action, the issue of recognition may be raised by counterclaim, cross-claim, or affirmative defense.

(c) The party seeking recognition is required to provide the court with a certified copy of the judgment, and if not in English, an English translation which complies with the requirements of Alabama law.



Section 6-9-256 - Judgment conclusive and enforceable.

If the court in a proceeding under Section 6-9-255 finds that the foreign-country judgment is entitled to recognition under this article, then, to the extent that the foreign-country judgment grants or denies recovery of a sum of money, the foreign-country judgment is:

(1) conclusive between the parties to the same extent as the judgment of a sister state entitled to full faith and credit in this state would be conclusive; and

(2) enforceable in the same manner and to the same extent as a judgment rendered in this state.



Section 6-9-257 - Stay of proceedings on appeal.

If a party establishes that an appeal from a foreign-country judgment is pending or will be taken, the court may stay any proceedings with regard to the foreign-country judgment until the appeal is concluded, the time for appeal expires, or the appellant has had sufficient time to prosecute the appeal and has failed to do so.



Section 6-9-258 - Commencement of action.

An action to recognize a foreign-country judgment must be commenced within the later of the time during which the foreign-country judgment is effective in the foreign country or 5 years from the date that the foreign-country judgment became final, conclusive, and enforceable in the foreign country.



Section 6-9-259 - Construction and application of article.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 6-9-260 - Comity.

This article does not prevent the recognition under principles of comity or otherwise of a foreign-country judgment not within the scope of this article.



Section 6-9-261 - Date of commencement.

This article applies to all actions commenced on or after January 1, 2013, in which the issue of recognition of a foreign-country judgment is raised.









Chapter 10 - EXEMPTIONS.

Article 1 - Exemptions From Levy and Sale Under Process.

Division 1 - General Provisions.

Section 6-10-1 - Law governing exemptions and claims.

The right of homestead or other exemption shall be governed by the law in force when the debt or demand was created, but the mode or remedy for asserting, ascertaining, contesting, and determining claims thereto shall be as prescribed in this chapter.



Section 6-10-2 - Homestead exemption - Amount; area.

The homestead of every resident of this state, with the improvements and appurtenances, not exceeding in value fifteen thousand dollars ($15,000) and in area 160 acres, shall be, to the extent of any interest he or she may have therein, whether a fee or less estate or whether held in common or in severalty, exempt from levy and sale under execution or other process for the collection of debts during his or her life and occupancy and, if he or she leaves surviving him or her a spouse and a minor child, or children, or either, during the life of the surviving spouse and minority of the child, or children, but the area of the homestead shall not be enlarged by reason of any encumbrance thereon or of the character of the estate or interest owned therein by him or her. When a husband and wife jointly own a homestead each is entitled to claim separately the exemption provided herein, to the same extent and value as an unmarried individual. For purposes of this section and Sections 6-10-38 and 6-10-40, a mobile home or similar dwelling if the principal place of residence of the individual claiming the exemption shall be deemed to be a homestead.



Section 6-10-3 - Homestead exemption - Alienation by married person.

No mortgage, deed or other conveyance of the homestead by a married person shall be valid without the voluntary signature and assent of the husband or wife, which must be shown by his or her examination before an officer authorized by law to take acknowledgments of deeds, and the certificate of such officer upon, or attached to, such mortgage, deed, or other conveyance, which certificate must be substantially in the form of acknowledgment for individuals prescribed by Section 35-4-29.



Section 6-10-4 - Homestead exemption - Liens not affected.

The provisions of this article shall not, however, be so construed as to prevent any lien attaching to the homestead in favor of any laborer, merchant, or materialman for work and labor done or for materials furnished, or in favor of any vendor for unpaid purchase money or so as to affect any deed, mortgage, or lien on such homestead, lawfully executed or created.



Section 6-10-5 - Burial place and church pew or seat.

In favor of any resident of this state, there shall also be exempt from levy and sale, under execution or other process, any lot or lots in cemeteries or elsewhere, set apart or used as a burial place for himself or herself or family and any pew or seat in any church or other place of worship, held and occupied by him or her for the use of himself or herself or family.



Section 6-10-6 - Personalty.

The personal property of such resident, except for wages, salaries, or other compensation, to the extent of the resident's interest therein, to the amount of seven thousand five hundred dollars ($7,500) in value, to be selected by him or her, and, in addition thereto, all necessary and proper wearing apparel for himself or herself and family, all family portraits or pictures and all books used in the family shall also be exempt from levy and sale under execution or other process for the collection of debts. No wages, salaries, or other compensation shall be exempt except as provided in Section 5-19-15 or Section 6-10-7.



Section 6-10-6.1 - Exclusions from personal property.

(a) Wages, salaries, or other compensation of a resident are not personal property for the purposes of exemption from garnishment, levy, sale under execution, or other process for the collection of debt.

(b) It is the intent of this section to exclude from the meaning of personal property the wages, salaries, or other compensation of a resident for the purposes of the personal property exemption under Section 6-10-6 and Section 204 of the Constitution of Alabama of 1901.



Section 6-10-7 - Wages, salaries, or other compensation of laborers or employees for personal services.

(a) The wages, salaries, or other compensation of laborers or employees, residents of this state, for personal services, shall be exempt from levy under writs of garnishment or other process for the collection of debts contracted or judgments entered in tort in an amount equal to 75 percent of such wages, salaries, or other compensation due or to become due to such laborers or employees, and the levy as to such percentage of their wages, salaries, or other compensation shall be void. The court issuing the writ or levy shall show thereon the amount of the claim of the plaintiff and the court costs in the proceedings. If at any time during the pendency of the proceedings in the court a judgment is entered for a different amount, then the court shall notify the garnishee of the correct amount due by the defendant under the writ or levy. The garnishee shall retain 25 percent of the wages, salaries, or other compensation of the laborer or employee during the period of time as is necessary to accumulate a sum equal to the amount shown as due by the court on the writ or levy. Should the employment of the defendant for any reason be terminated with the garnishee, then the garnishee shall not later than 15 days after the termination of employment, report the termination to the court and pay into court all sums withheld from the defendant's wages, salaries, or other compensation. If the plaintiff in garnishment contests the answer of the garnishee, as now provided by law in such cases, and proves to the court the deficiency or untruth of the garnishee's answer, the court shall enter judgment against the garnishee for such amount as would have been subject to the order of condemnation had the sum not been released to the defendant.

(b) The garnishee shall, after a period of 30 days from the first retention of any sum from the defendant's wages, salaries, or other compensation, commence paying the funds into court, as they are deducted or withheld and continue to do so on a monthly or more frequent basis until the full amount is withheld. Upon receipt by the court of a written request by the plaintiff, the court may enter an order of condemnation of said funds received and thereupon disburse the same to the plaintiff.



Section 6-10-8 - Rights of beneficiaries and assignees under life insurance policies.

If a policy of insurance, whether heretofore or hereafter issued, is effected by any person on his or her own life or on another life in favor of a person other than himself or herself or, except in cases of transfer with intent to defraud creditors, if a policy of life insurance is assigned or in any way made payable to any such person, the lawful beneficiary or assignee thereof, other than the insured or the person so effecting such insurance, or his or her executors or administrators, shall be entitled to its proceeds and avails against the creditors and representatives of the insured and of the person effecting the same, whether or not the right to change the beneficiary is reserved or permitted and whether or not the policy is made payable to the person whose life is insured if the beneficiary or assignee shall predecease such person; provided, that subject to the statute of limitations, the amount of any premiums for said insurance paid with intent to defraud creditors, with interest thereon, shall inure to their benefit from the proceeds of the policy; but the company issuing the policy shall be discharged of all liability thereon by payment of its proceeds in accordance with its terms unless, before such payment, the company shall have written notice, by or in behalf of a creditor, of a claim to recover for transfer made or premiums paid with intent to defraud creditors, with specifications of the amount claimed. A husband or a wife, in his or her own name or in the name of a trustee, may insure the life of his or her spouse for the benefit of himself or herself, or for the benefit of himself or herself and any child or children of the marriage; or a husband or a wife may insure his or her own life for the benefit of his or her spouse, or for the benefit of his or her spouse and children, or for the benefit of their children, either in the names of such children or in the name of a trustee; and such insurance and the proceeds and avails thereof, whether or not the right to change the beneficiary is reserved or permitted, is exempt from liability for the debts or engagements of the insured, or for the torts of the insured, or for any penalty or damages recoverable of the insured.



Section 6-10-9 - Partnership property.

No property, real or personal, held or owned by partners as partnership property or purchased with partnership funds for partnership purposes shall be the subject of homestead or other exemption as against copartners or partnership creditors.



Section 6-10-10 - County and municipal property.

All property, real or personal, belonging to the several counties or municipal corporations in this state and used for county or municipal purposes shall be exempt from levy and sale under any process or judgment whatsoever.



Section 6-10-11 - Exemptions in federal bankruptcy.

In cases instituted under the provisions of Title 11 of the United States Code entitled Bankruptcy, there shall be exempt from the property of the estate of an individual debtor only that property and income which is exempt under the laws of the State of Alabama and under federal laws other than Subsection (d) of Section 522 of Title 11 of the United States Code.



Section 6-10-12 - Adjustments to exemption values.

On July 1, 2017, and at the end of each 3-year period thereafter, the State Treasurer shall adjust each dollar amount in this article or, for each adjustment after July 1, 2017, each adjusted amount, by an amount determined by the State Treasurer to reflect the cumulative change in the consumer price index, as published by the United States Department of Labor, or, if that index is no longer published, a generally available comparable index, for the 3-year period ending on the December 31 preceding the adjustment date and rounded to the nearest twenty-five dollars ($25.00). The State Treasurer shall publish the adjusted amounts. The adjusted amounts apply to exemptions claimed on or after April 1 following the adjustment date.






Division 2 - Claim and Contest of Exemptions.

Section 6-10-20 - Declaration of claimed exemptions - Making and filing.

Any resident of this state entitled to, and desiring to, claim a homestead or other exemption from levy and sale under execution or other process may, at any time, make and file in the office of the probate judge of the county in which the property is situated, if a homestead, or, if personal property, of the county in which such resident resides, a declaration in writing, subscribed and sworn to by him or her, describing the property selected and claimed by him or her as exempt, item by item, in case of personal property, with its value. Other declarations may, from time to time, as occasion may require, be made and filed.



Section 6-10-21 - Declaration of claimed exemptions - Recordation; receipt; certified copies.

Such declarations of claims of exemptions shall be recorded in a separate book, kept for that purpose, and the probate judge, on request, shall give a receipt therefor and shall furnish a certified copy thereof, when requested, on payment of lawful fees therefor.



Section 6-10-22 - Declaration of claimed exemptions - Fees for filing, etc.

The fees for filing, recording, copying, and certifying such declarations shall be the same as are allowed by law for filing, recording, copying, and certifying deeds.



Section 6-10-23 - Declaration of claimed exemptions - Effect as evidence and notice.

After the filing of such declaration, the claim of exemption therein asserted shall be taken and considered as prima facie correct, and the filing thereof shall operate as notice of its contents.



Section 6-10-24 - Declaration of claimed exemptions - Effect of waiver or contest.

After such declaration of claim has been filed for record, the property therein embraced shall not be subject to levy unless there is endorsed on the process the fact that there has been a waiver of exemption as to the kind of property on which the levy is sought to be made or the claim is contested.



Section 6-10-25 - Declaration of claimed exemptions - Contesting of claims.

A plaintiff, in person or by his or her agent or attorney, may contest a claim of exemption after a declaration thereof has been filed by making and filing with the officer holding the process an affidavit that, in his belief, either the claim is invalid entirely or it is invalid in part or is excessive, specifying wherein such invalidity or excess consists, and if excessive, also specifying the property alleged to be in excess, to be, in all cases, the last named in the claim. If the claim is of personal property, he or she must also deliver to the officer a bond in double the value of the property sought to be levied on, with sureties to be approved by the officer, payable to the defendant claiming the exemption and conditioned that if the plaintiff fails in the contest, he or she will pay the defendant all such costs and damages as he or she may sustain by reason of the wrongful institution of the contest. Thereupon, the officer shall proceed to make a levy and, within three days thereafter, shall notify the defendant in writing of the same.



Section 6-10-26 - Claim of exemption after levy and prior to sale; contesting of such claim.

The right of homestead or other exemption shall not be waived or lost by a failure, before the levy of process, to file for record a declaration claiming the same; but the defendant, in person or by his or her agent or attorney, may, at any time after the levy and prior to a sale, file with the officer making the levy a claim in writing, verified by oath, to such property, or any part thereof, as exempt and, if of a part, describing the same; and, within three days thereafter, such officer must give to the plaintiff or his or her agent or attorney written notice of the filing of the claim. Thereupon, the plaintiff, in person or by his or her agent or attorney, may contest the claim in the mode provided in Section 6-10-25; except, that no bond need be executed; and on the institution of such contest, the officer shall, within three days thereafter, give the defendant written notice of the same. If the plaintiff does not institute such contest within 10 days after notice of the claim, the levy shall be discharged, the property, if personal, shall be returned to the defendant and the plaintiff shall be taxed with the costs of making the levy and keeping the property. When the levy has been made on personal property, the defendant must file with his or her claim the statement of personal property, choses in action and money, with the value and location thereof, as required by the provisions of Section 6-10-29.



Section 6-10-27 - Contest of exemption claim - Delivery of personalty to defendant upon executing bond; proceedings when bond not forthcoming.

(a) When any contest of a claim of exemption to personal property has been instituted, the defendant claiming the exemption may, within five days after service of notice of the contest, deliver to the officer making the levy a bond in double the amount of the value of the property, to be fixed by, and with sureties to be approved by, the officer, payable to the plaintiff and conditioned that if the defendant is not successful in the contest, he or she will, within 30 days thereafter, deliver the property to such officer and will pay all costs and damages that may result from its detention. Thereupon, the property shall be delivered to the defendant.

(b) If the defendant fails to deliver such bond within the five days allowed him or her and the plaintiff shall, within five days thereafter, deliver to the officer a bond in the amount, and with the sureties, provided in subsection (a) of this section, conditioned that if the plaintiff is not successful in the contest, he or she will, within 30 days thereafter, deliver the property to the defendant and pay all costs and damages that may result from the detention thereof, the property shall be delivered to the plaintiff; but if the plaintiff fails to deliver such bond within the five days allowed, the property must be returned to the defendant without bond.



Section 6-10-28 - Contest of exemption claim - Return of levying officer.

In case of such contest, the officer making the levy must, within 15 days after the institution of the contest, return the process and other papers to the court to which the process is returnable, accompanied with a full statement of the facts.



Section 6-10-29 - Contest of exemption claim - Filing of inventory by defendant; effect of failure to file.

On any contest of a claim of exemption to personal property, on the plaintiff's written demand, made at any time, the defendant claiming the exemption shall, within 10 days, file a full and complete inventory, duly verified by oath, of all his or her personal property, except the wearing apparel, portraits, pictures, and books specifically exempted from levy and sale, with the value and location of each item of such property, of all money belonging to him or her, whether in his or her possession or held by others for him or her, and of all debts and choses in action belonging to him or her or in which he or she is beneficially interested, with the value of each of them. If such inventory is not filed within the time prescribed, the plaintiff shall not be required to tender an issue on the claim, but the court must enter judgment by default against the defendant, unless good and sufficient cause is shown to the contrary.



Section 6-10-30 - Contest of exemption claim - Trial of issues.

The contest of any claim of exemptions shall be a preferred case, and after the return of the process, if both parties appear, an issue or issues shall be formed under the direction of the court as to whether the property in contest, or any and what part of it, is exempt as claimed. Such issue or issues shall be tried as other cases are tried. In all cases, the party in whose favor the levy was made shall be deemed the plaintiff, upon whom shall rest the burden of proof, and both parties shall be entitled to the same right of objection, exception, and of appeal as in other cases.



Section 6-10-31 - Contest of exemption claim - Trial by jury in probate court.

When a contest of a claim of exemption is triable in the probate court, either party shall be entitled to a trial by jury on demand therefor, made by the contestant at the time of filing the contest and by the contestee within 10 days after notice of the contest is filed by the claimant; but if not then made, the right of trial by jury shall be waived.



Section 6-10-32 - Contest of exemption claim - Judgment.

If the plaintiff fails to appear in support of his contest or if on the trial all the property in contest is found exempt, judgment must be entered against the plaintiff for the costs of the levy and contest and releasing the property from the levy, but if the defendant fails to appear in support of his or her claim of exemption or if on the trial any of the property is found liable to the process, judgment must be entered against the defendant for costs and condemning the property to sale.



Section 6-10-33 - Contest of exemption claim - Proceedings when claim of personalty found excessive.

When, on a contest of a claim of exemption to personal property, the issue is whether or not the claim is excessive and such issue is found in favor of the plaintiff, it must also be ascertained by the finding of the court or the verdict of the jury, as the case may be, how much and what portion of the property is exempt, describing the same with its value, approximating in value as nearly as practicable $3,000, and the residue of the property shall be sold, and out of the proceeds of sale there shall be paid to the defendant an amount which, when added to the value of the property found to be exempt, will make the exemption equal to $3,000, and the balance shall be applied to the payment of the costs and satisfaction of the process.



Section 6-10-34 - Contest of exemption claim - Proceedings when inventory discloses personalty not embraced by claim of exemption.

When, on a contest of a claim of exemption to personal property, an inventory filed by the defendant on the plaintiff's demand discloses other personal property owned by the defendant and subject to sale under process not embraced in the claim of exemption, the defendant, at the time of filing the inventory, shall deliver such property to the officer making the levy, who shall, whether he has returned the process or not, in case of an execution sell the property as in other cases and apply the proceeds to the satisfaction of the execution or, in case of an attachment or other mesne process, shall hold the property to await the final determination of the action. In either event, he shall make due return of the facts to the court.



Section 6-10-35 - Contest of exemption claim - Tender of issue by plaintiff on inventory filed by defendant; determination thereof.

When, on a contest of a claim of exemption to personal property, an inventory has been filed by the defendant, an issue may be tendered by the plaintiff that the defendant has other personal property subject to levy and sale under the process not embraced in the inventory or that the inventory discloses that the defendant has other personal property subject to levy and sale under the process not embraced in the claim of exemption which he has failed to deliver to the officer levying the process. If such issue is determined in favor of the plaintiff, the value of such property shall be ascertained and estimated in ascertaining the amount of the exemption to which the defendant is entitled and be deducted from his or her claim in contest as if such property had been selected by him or her as part of his or her exemptions.



Section 6-10-36 - Contest of exemption claim - Assessment of value of property and damages resulting from detention on bond; judgment and execution on bond.

When bond has been executed by the plaintiff or defendant for the forthcoming of the property in contest, the value of the property, and the damages resulting from its detention must be assessed by the court or jury trying the contest. If the unsuccessful party fails for 20 days after judgment to deliver the property and pay the damages as required by the condition of the bond, it shall be the duty of the sheriff to make due return of that fact; and, upon such return being made, the bond shall have the force and effect of a judgment, and execution may issue thereon against the obligors on the bond for the value of the property and the damages assessed, or either, and costs.



Section 6-10-37 - Contest of exemption claim - Garnishment of money, choses in action or personal property.

When money, choses in action or personal property are garnished and the defendant claims the same, or any part thereof, as exempt, he shall file his claim thereto in writing, verified by oath, in the court in which such proceedings are pending, accompanied by a statement setting forth the personal property, choses in action, and money and the location and value thereof, as required in the statement to be filed under the provisions of Section 6-10-29. Such claim the plaintiff, in person or by his agent or attorney, may contest as in cases of contest after declaration filed, and such contest shall be tried and determined as other contests of claims of exemptions are tried and determined. If the defendant has notice of the garnishment, the claim of exemption must be interposed before judgment of condemnation, but if not, such judgment shall not operate to impair or affect his claim of exemption. Notice of the garnishment must be in writing and may be given by the plaintiff or garnishee, but must be served by the sheriff at least five days before any judgment of condemnation. No claim for exemptions shall exceed the greater of the amounts authorized by the Constitution of 1901, as amended, or required by provisions of federal law.



Section 6-10-38 - Contest of exemption claim - Proceedings when homestead found to exceed value or area allowed.

(a) If, on the trial of a contest of a claim of homestead exemption, it is found that the homestead as claimed exceeds $5,000 in value (or if a husband and wife have both claimed the exemption to which each is entitled, $10,000), or 160 acres in area, the court shall forthwith issue an order to the sheriff, returnable in 30 days thereafter, commanding him to summon three disinterested householders or freeholders of the county in which the homestead is situated, who, after having been sworn by the sheriff or some officer authorized to administer oaths to faithfully discharge their duty, shall, if practicable, set off and allot, by metes and bounds, the homestead exempt to the defendant from levy and sale under process, having regard both to the quality and value of the real estate and to the selection of the defendant and taking land most contiguous to the dwelling, and including such dwelling and appurtenances. The commissioners, as soon as practicable, shall make return of the homestead so allotted and set off by them, in writing subscribed by them, to the sheriff, who shall make due return thereof to the court issuing the order; and the homestead, thus allotted and set off, shall be released from the levy and the residue of the land sold under the order of the court, unless for good cause shown, the courts shall set aside the commissioners' return, in which event another order for summoning commissioners shall be issued. If the commissioners summoned, or any of them, shall fail to act, the sheriff shall summon others to fill their places.

(b) If the homestead, after having been reduced to its lowest practicable area, still exceeds in value $5,000 (or if a husband and wife have both claimed the exemption to which each is entitled, $10,000) thereby rendering it impracticable to allot and set it off under subsection (a) of this section, the commissioners shall so make return to the sheriff, who shall thereupon proceed, as in other cases, to advertise and offer the same for sale under the process. If at the sale he receives a bid therefor exceeding $5,000 (or if a husband and wife have both claimed the exemption to which each is entitled, $10,000) he shall sell the same, and of the purchase money $5,000 shall be paid to the defendant (or if a husband and wife have both claimed the exemption, $5,000 paid to each), or into the court for him or her, in lieu of the homestead, and the excess only shall be applied to the satisfaction of the process; but if no bid in excess of $5,000 (or if a husband and wife have both claimed the exemption to which each is entitled, $10,000) shall be received, the sheriff shall discharge the levy at the plaintiff's cost and return the process, and thereafter no process issued to enforce the plaintiff's demand shall be levied on such homestead so long as it shall continue a homestead except on the written demand of the plaintiff accompanied by an offer in writing to purchase the same for an amount exceeding $5,000 (or if a husband and wife have both claimed the exemption to which each is entitled, $10,000), which offer must state the amount and, at the election of the defendant, shall be binding on the plaintiff.

(c) When a sale is made under subsection (b) of this section and any defendant dies before receiving their $5,000 standing in lieu of the homestead, the same shall be paid to his or her personal representative, who shall receive and hold it subject to the homestead rights of the defendant's surviving spouse and minor child or children, or either, if there be such; but, if there be none such, the personal representative shall first apply the same to the payment of the demand for the enforcement of which the process issued, and the balance he shall administer as personal assets of the estate.



Section 6-10-39 - Interposition of homestead claim or other exemptions and defense of contest thereof by spouse or minor children.

If a husband, wife or parent, entitled to a homestead or other exemption, absconds or abandons his or her family, leaves the state, is insane, is confined under a charge or conviction for felony or misdemeanor, or is under any other disability or inability, the spouse or, if there is no spouse, the minor child or children, residents of this state with the intention so to continue, shall be entitled to interpose any and all claims of homestead or other exemption which the husband, wife, or parent could have interposed; but the right to such exemptions shall continue only so long as the spouse and minor child or children, or either, shall remain bona fide residents of this state. In the event of the death of the husband, wife or parent pending any contest of a claim of homestead or other exemption, such contest may be revived in the name of the surviving spouse, if there is one, or, if there is none, in the name of the minor child or children, if there are such; but if neither a surviving spouse nor minor child is left surviving, the claim of exemption shall abate and the property ordered sold for the satisfaction of the process. No judgment of condemnation or sale shall be made under this section until the spouse or, if there is no spouse, the minor child, shall have had 20 days' written notice of the levy of the execution, to be served by the sheriff.



Section 6-10-40 - Sale of land and separation of homestead interest from that of alienee.

When the homestead, after being reduced to the lowest practicable area, exceeds $5,000 in value and the husband or wife has aliened the same by deed, mortgage, or other conveyance without the voluntary signature and assent of the spouse, shown and acknowledged as required by law, the alienor or, if he or she fails to act, the spouse or, if there is no spouse or if he or she fails to act, their minor child or children may, by filing a complaint, have the land sold and the homestead interest separated from that of the alienee.



Section 6-10-41 - Effect of leaving homestead temporarily or leasing same.

When a declaration of claim to a homestead exemption has been filed in the office of the judge of probate, leaving the homestead temporarily or a leasing of the same shall not operate an abandonment thereof or render it subject to levy and sale, but the right thereto shall remain the same as if the actual occupancy thereof had continued.



Section 6-10-42 - When no action lies against officer levying on exempt property.

If no declaration of claim of exemption has been filed in the office of the judge of probate or if so filed and the same is contested, no action shall lie against the officer levying the process on the ground that the property levied on is exempt.



Section 6-10-43 - Effect of contest on sale of property and lien thereon.

When a contest of a claim of exemption has been instituted, the property in contest shall not be sold by the officer until the contest is decided, but the lien thereon under the process or levy shall not be destroyed or impaired by the pendency of the contest.









Article 2 - Exemptions from Administration and Payment of Debts.

Division 1 - General Provisions.

Section 6-10-67 - Right to use of property before such set apart and to commence or defend actions thereon.

Before grant of administration and before the exempt property is set apart, the right of the surviving spouse and minor child or children, or either, to the use and benefit of such property shall be the same as if it had been set apart as exempt; and actions respecting the same may be commenced or defended by the surviving spouse or, if there is no surviving spouse, by the minor child, or children, as fully and to the same extent as if such property had been set apart as exempt from administration.






Division 2 - Setting Apart Exemptions to Surviving Spouse and Minor Children.

Section 6-10-80 - Appraisers - Issuance of commission.

When a decedent, who was at the time of his or her death a resident of this state, leaves surviving him a spouse and minor child or children, or either, who are bona fide residents of this state, the probate court, at the time of appointing appraisers of the estate, shall issue a commission to them, stating the names of the surviving spouse and minor child or children, or either, as the case may be, and the nature and extent of the personal property exempt in their favor, and directing the appraisers to set apart the same.



Section 6-10-81 - Appraisers - Duty to set apart exempt personal property; return of report.

The appraisers, as early as practicable, shall set apart the exempt personal property, having regard, as far as consistent with their duties, to the selection made by the surviving spouse or the guardian of the minor child or children, if such selection is made; estimating it at its appraised value and permitting the surviving spouse or, if there is no surviving spouse or the surviving spouse fails to act, the guardian of the minor child or children to select the same. Within 10 days thereafter, the appraisers shall return with the inventory and appraisement a report of the property so set apart, showing each item thereof and its appraised value.



Section 6-10-82 - Appraisers - Report of homestead appraisement.

The appraisers shall also appraise the homestead of the decedent occupied by the decedent at the time of death or to which the decedent was then entitled, and they shall report the appraisement thereof when the inventory and appraisement of the personal property are returned, with a full and accurate description of the same.



Section 6-10-83 - Proceedings to set apart homestead when same exceeds value allowed.

When it appears from the report of the appraisers that the homestead exceeds in value $6,000, the probate court shall forthwith appoint three commissioners, who shall, as soon as practicable not exceeding 30 days after their appointment, set off and allot the homestead exempt, having regard to both the quality and value of the property and to the selection of the surviving spouse or, if there is no surviving spouse or the surviving spouse fails to act, of the guardian of the minor child or children, if there is such guardian; and, within 10 days thereafter, the commissioners shall return to the court in writing the homestead set off and allotted by them.



Section 6-10-84 - Proceedings on failure of appraisers to set apart exemptions or to appraise homestead.

If, for more than 20 days after the grant of administration, the appraisers should fail to set apart the personal property exempt in favor of the surviving spouse and minor child or children, or either, or to appraise the homestead or to make the report in reference to the homestead required in Section 6-10-82, then, upon the written application of the surviving spouse or of the guardian of the minor child or children, the probate court shall appoint three commissioners who shall, as soon as practicable thereafter not exceeding 30 days, set apart the personal property exempt and appraise the homestead in the manner required of the appraisers; and, if practicable, they shall also allot and set off the homestead exemption in the manner provided in Section 6-10-83. Within 10 days thereafter they shall report to the court in writing the personal property set apart, with the value of each item thereof, and the homestead allotted and set off, with a full and accurate description of the same. If the homestead, after being reduced to its lowest practicable area, still exceeds $6,000 in value, thereby rendering it impracticable to allot and set it off, the commissioners shall report that fact.



Section 6-10-85 - How exemption in lieu of homestead claimed and set apart.

When an exemption of real estate in lieu of homestead is claimed under Section 6-10-61, a petition in writing, duly verified by oath, must be filed by, or on behalf of, the surviving spouse and minor child or children, or either, as the case may be, in the probate court having jurisdiction of the administration of the estate, setting forth the facts authorizing such exemption, describing the real estate out of which the exemption is claimed and stating its value. Thereupon the court shall appoint three commissioners who shall set off and allot the same by metes and bounds; and, within 10 days thereafter, they shall make a written report to the court of the exemption set off and allotted by them.



Section 6-10-86 - Report of appraisers or commissioners - Exceptions; notice of time set for hearing thereon.

When any homestead or other exemption has been allotted or set apart by the appraisers or by commissioners, the personal representative, surviving spouse, minor child or children, or other person in interest feeling aggrieved may, within 30 days after the making of the report, file written exceptions thereto, stating the grounds of such exceptions. Thereupon the court must fix a day for the hearing of the exceptions, of which 10 days' notice must be given by personal service, if the adverse parties reside in the state or, if they reside out of the state, by publication in some newspaper published in the county. If the exceptions are filed by the surviving spouse and minor child or children, or either, such notice must be served on the personal representative, but if filed by the personal representative or other person, the notice must be served on the surviving spouse, if there is one, or, if not and the minor children are over the age of 14 years, on them, but if they are under the age of 14 years, then on their guardian or, if there is none, on the person having the charge or custody of them. If there is no guardian, the court must appoint a guardian ad litem to represent such minor child or children.



Section 6-10-87 - Report of appraisers or commissioners - Notice to next of kin of decedent of date set for hearing of report on exemptions.

In all cases where exemptions of real or personal property have been reported by appraisers or commissioners to the surviving spouse and minor child or children, or either, it shall be the duty of the probate judge, immediately upon the filing of the report of such appraisers or commissioners, to give 10 days' notice thereof and of the day set for the hearing of said report to the next of kin of decedent, which date of hearing shall not be less than 30 days from the filing of said report. If any of said next of kin are nonresidents of the state, said notice shall be given by publication once a week for three successive weeks in some newspaper published in the county or, if none is published in the county, by posting such notice for said length of time at the courthouse door and three other public places in the county.



Section 6-10-88 - Report of appraisers or commissioners - Hearing and determination on exceptions; proceedings when exemption of personalty excessive or insufficient.

(a) On the day fixed for the hearing of such exceptions, an issue shall be made up under the direction of the court and the same shall be tried as other issues in the court are tried, the party excepting being the plaintiff on whom shall rest the burden of proof. On the hearing, the court may confirm or set aside the report, as the right may appear.

(b) But if the exceptions relate to the exemption of personal property and are based on the ground that it is excessive or insufficient, the court, if the exceptions are sustained, must not set aside the report, but shall ascertain the amount of such excess or insufficiency and, if excessive, shall order the restoration to the personal representative of property sufficient in value to cure the excess, describing the same, and shall enforce such order by a writ of restitution; but, if insufficient, the court shall order the personal representative to deliver to the party, or parties thereto entitled property sufficient to make up the deficiency, and the personal representative shall forthwith obey such order and report to the court the property so delivered by him and its value.



Section 6-10-89 - Report of appraisers or commissioners - Proceedings when report set aside.

If the report is set aside, the court must appoint three commissioners who shall allot and set apart such exemptions and report the same to the court under the provisions of this division, when the same proceedings may be had as on the report first made and so on until the exemptions are finally allowed.



Section 6-10-90 - Report of appraisers or commissioners - Taxation of cost on exceptions being filed.

If the exceptions are filed by the surviving spouse or on behalf of the minor child or children and are not sustained, the costs shall be taxed against the surviving spouse or the next friend of the child or children, or against both if they are joined in the exceptions, and in all other cases against the unsuccessful party.



Section 6-10-91 - Report of appraisers or commissioners - Appeal from decree on exceptions.

From the decree of the probate court pronounced on such exceptions, either party feeling aggrieved may within 42 days appeal to the supreme court by filing a notice of appeal with the probate court. Such appeal shall be taken in accordance with the Alabama Rules of Appellate Procedure.



Section 6-10-92 - Exceptions to report of appraisers that homestead does not exceed allowance.

When the report of the appraisers shows that the homestead does not exceed in value $6,000, exceptions may be filed thereto by the personal representative or other person in adverse interest; and, if such exceptions are filed, proceedings may be had thereof as in case of a report allotting or setting apart the homestead.



Section 6-10-93 - Confirmation of reports when no exceptions filed.

If no exceptions are filed to the report of the appraisers under the provisions of this division or to the report allotting or setting apart any homestead or other exemption within the time allowed for filing such exceptions, a decree must be entered confirming the report and allowing the exemption as reported.



Section 6-10-94 - Reduced homestead incapable of allotment - Possession by surviving spouse and minor children until sold, etc.

When the homestead, after being reduced to its lowest practicable area, still exceeds $6,000 in value and no exemption in lieu of homestead has been obtained, the surviving spouse and minor child or children, or either, may retain the possession of the homestead as thus reduced, free from the payment of rent, until the same shall be sold or there is a division of the lands of the decedent; and in the event of a sale of such homestead in the course of administration, it shall be sold separately from the other lands of the decedent, if there be other.



Section 6-10-95 - Reduced homestead incapable of allotment - Sale - When allowed.

The homestead of a decedent may be sold by order of the court having jurisdiction of the estate, on petition of executor or administrator, when the same, after being reduced to its lowest area, exceeds $6,000 in value and when it is necessary that the same be sold for the payment of debts because the remainder of the estate is insufficient to pay all debts and claims against the estate and the surviving spouse or minor children fail to pay the deficiency within 30 days after notice of said petition.



Section 6-10-96 - Reduced homestead incapable of allotment - Sale - Proof of facts; order and notice; terms; application of proceeds.

The facts stated in the application to sell the homestead for setting apart of exemptions may be proved by the oral testimony of witnesses or by the records of the probate court, and if the facts stated in such application are proven to the satisfaction of the court by the evidence, the court may order the sale of said homestead, and notice of said sale shall be given as directed by Section 43-2-455. Said homestead must be sold on such terms as the court may direct, not exceeding a credit of three years, but in no case shall the cash payment be less than $6,000, and said sum of $6,000 shall, in the discretion of the court, be applied by the court to the purchase of a homestead for the benefit of such surviving spouse and minor children, or either of them, or be paid by the court to the surviving spouse for the use and support of said surviving spouse and minor child or children, or either, or, if no surviving spouse, to the guardian of said minors, upon such provisions, conditions, or limitations as to the court shall seem proper in the premises; provided, that the surviving spouse or guardian shall give bond in double the amount of said sum, with good and sufficient sureties to be approved by the court granting the decree, conditioned, as in the case of guardian and ward, that the said fund shall be faithfully kept and used exclusively for the support and maintenance of the surviving spouse and minor children and for the education of the minor children, if any. The surviving spouse or guardian, as the case may be, shall make an annual report to the court of all receipts and expenditures relating to said fund, which report is subject to the approval of the court.



Section 6-10-97 - Reduced homestead incapable of allotment - Sale - Proceedings when no bid in excess of $6,000 received.

(a) If, at such sale or any subsequent sale, no bid in excess of $6,000 is received, the representative must report that fact to the court; and thereupon the court must make an order directing the report to lie over 30 days, during which time any person interested in the sale may file written exceptions attacking the fairness of the sale, stating the grounds of such exceptions. Upon the filing of such exceptions, a day must be appointed to hear the same, 10 days' notice thereof given and other proceedings had as provided in this division for the hearing of exceptions to a report allotting homestead, so far as such provisions are applicable.

(b) If, on the hearing of such exceptions, the court is satisfied from the evidence that the failure to obtain a bid of more than $6,000 was due to a want of fairness in the conduct of the sale or to fraud or collusion thereat, an order must be made directing a resale of such homestead, but if no exceptions are filed and sustained to such report, the court must make an order revoking the order of sale of the homestead and setting apart such homestead to the surviving spouse and minor child or children, or either, as the case may be.



Section 6-10-98 - Reduced homestead incapable of allotment - Sale - Purchase by persons entitled to homestead exemption.

When the purchase of such homestead is by or on behalf of the persons entitled to the homestead exemptions, the sum of $6,000 need not be actually paid to the representative, but, if the sale is confirmed, may be credited on the bid; and on the payment of the residue of such bid, a proper conveyance must be made to them as such purchasers, vesting the title in the persons entitled to the exemption, share and share alike, and be held and governed by Section 6-10-60.



Section 6-10-99 - Payment by devisees to clear property of homestead right.

Where a homestead right exists in property devised by will, the person or persons to whom said property is devised may clear the said property of such homestead right by paying to the personal representative, in lieu of such right, the sum of $6,000. Said sum shall be held and used by such personal representative in all respects as provided in Section 6-10-96 where land incapable of allotment is ordered to be sold. Said personal representative shall report the payment of said funds and how he has disposed of same to the probate court having jurisdiction of said estate, which report must be filed and recorded.



Section 6-10-100 - Proceedings to set apart exemptions when administration not granted on decedent's estate within 60 days after death - Generally.

(a) When the property, real or personal, owned by a decedent at the time of his death does not exceed in amount and value the exemption allowed in favor of his or her surviving spouse and minor child or children, or either, and no administration is granted on his estate within 60 days after his death, the probate court of the county in which he resided at the time of his death, upon the application of the surviving spouse or, if there is no surviving spouse or he or she does not act, upon the application of a suitable person who shall be appointed by the judge of probate as the next friend of such minor child or children, verified by oath and setting forth such facts, as well as the names, condition, and residence, if known, of the heirs of the decedent other than the minor children of the decedent, must appoint two commissioners, who shall make a full and complete inventory and appraisement of the real or personal property, or both, of such decedent, describing the property and stating the value of each item or parcel thereof. In estimating the value of such property, or any part thereof, if the same is held in pledge or under mortgage or other lien or encumbrance created prior to the death of the decedent, such encumbered property must be valued at only the excess of its value over and above the sum of such liens or other encumbrances.

(b) If such property, real or personal, or both, does not exceed in amount or value the exemptions allowed in such property, the commissioners must set apart the same to the surviving spouse and minor child or children, or either, as exempt from administration; and within 10 days thereafter, they shall return to the court the inventory and appraisement, with a report of their action in the premises. Exceptions to such report may be filed, heard, and determined as in other cases of exceptions to reports setting apart exemptions.



Section 6-10-101 - Proceedings to set apart exemptions when administration not granted on decedent's estate within 60 days after death - Vesting of title to real property in surviving spouse and minors and right to possession thereof.

If no exceptions are filed and sustained to such report of the commissioners setting apart the homestead exemption, the title to the real property so set aside shall vest in the surviving spouse and minors, share and share alike, but only during the life of the surviving spouse and minority of the children. If all the real property left by the decedent in this state does not exceed in area and value the homestead allowed by law as exempt, title to all such real property shall vest absolutely in the surviving spouse, the children (minors and adults) and the descendants of deceased children, or, if there is no surviving spouse, in the children and the descendants of deceased children, or, if there are no children or descendants of deceased children, in the surviving spouse; provided, that when the homestead is so vested and there are a surviving spouse and minor children, the surviving spouse and minor children shall be entitled to the exclusive possession of such real property for the life of the surviving spouse and the minority of the children; where there are both minor and adult children, the minor children shall be entitled to the exclusive possession of such real property during their minority; and where there is a surviving spouse but no minor children, such surviving spouse shall be entitled to the exclusive possession of such property during his or her life. The homestead so vested shall not be sold for division during the life of the surviving spouse and the minority of the child or children of the decedent without the consent of the surviving spouse and the legally appointed representative of the minor child or children.



Section 6-10-102 - Effect of removal from homestead.

When homestead exemption has been allotted to the surviving spouse and minor child or children, or either, under any of the provisions of this division, they shall not be held to have abandoned or forfeited the same by a removal therefrom.



Section 6-10-103 - Commissioners - Qualifications; oath.

Commissioners appointed to allot or set apart homestead or other exemptions under this division must be disinterested householders or freeholders of the county and, before executing their commission, must be sworn by some officer authorized to administer oaths, or by one of themselves, to faithfully discharge the duties for which they were appointed.



Section 6-10-104 - Commissioners - Compensation.

Commissioners appointed under the provisions of this division shall be entitled to compensation for their services at the rate of $2 per day during the time they are actually engaged.



Section 6-10-105 - Recordation of judgments allotting homestead exemptions; fee therefor.

All judgments or decrees allotting homestead exemptions to surviving spouses and minors may be recorded in the probate office as other deeds and conveyances are recorded and in the books of record for recording deeds, so as to show the chain of title to the lands so allotted; and the probate judge shall be allowed the same fees as for the recording of other conveyances.



Section 6-10-106 - Proceedings to set aside exemptions when husband, wife, or parent absent seven years and residence not ascertainable - Generally.

(a) When the real and personal property owned by an absent husband, wife, or parent who has not been heard from and whose residence has been unknown for seven years and whose residence cannot be ascertained by diligent inquiry does not exceed in amount and value the exemptions allowed in favor of his or her surviving spouse and minor child or children, or either, the probate court of the county in which he or she resided before leaving his or her spouse or children, upon the application of the deserted spouse or, if there is no spouse or he or she does not act, upon the application of the guardian or of a suitable person who shall be appointed by the judge of probate as next friend of such minor children, verified by oath and setting forth such facts, must appoint two commissioners, who shall make a full and complete inventory and appraisement of the real and personal property of such absent husband or wife and parent, describing the property and stating the value of each item or parcel thereof. In estimating the value of such property, or any part thereof, if the same is held in pledge or under mortgage or other lien or encumbrance created prior to the commencement of the absence of the said husband, wife, or parent, such encumbered property must be valued at only the excess in its value over and above the sum of such lien or encumbrance.

(b) If such property, real or personal, or both, does not exceed in amount or value the exemptions allowed a surviving spouse and minor children in such property, the commissioners must set apart the same to the said deserted spouse and minor children, or either; and within 10 days thereafter, they shall return to the court the inventory and appraisement, with a report of their action in the premises. Exceptions to such report must be filed, heard, and determined as in other cases of exceptions to reports setting apart exemptions.



Section 6-10-107 - Proceedings to set aside exemptions when husband, wife or parent absent seven years and residence not ascertainable - Vesting for life of title to property in deserted spouse or minors.

If no exceptions are filed and sustained to such report of the commissioners setting apart exemptions and it is determined that the property set apart was all the property owned by the absentee spouse at the time he or she left and that he or she left less property than was exempt to a surviving spouse and minor children of decedents, the title to the property so set aside, whether real or personal, shall vest for the life of the deserted spouse or the minority of the children, whichever may last terminate.









Article 3 - Waiver of Right to Exemptions.

Section 6-10-120 - Right to waive.

Any person, by an instrument in writing, may waive his or her right to an exemption in any property exempt from levy and sale under execution or other process.



Section 6-10-121 - How made - Personalty.

As to personal property, the waiver may be made by a separate instrument in writing, subscribed by the party making the same, or it may be included in any bond, bill of exchange, promissory note, or other written contract executed by him or her.



Section 6-10-122 - How made - Homestead.

As to the homestead, the waiver must be by a separate instrument in writing, subscribed by the party making the same and attested by one witness. If such party is a married man, such waiver shall not be valid without the voluntary signature and assent of the wife and acknowledgment by her before an officer authorized to take acknowledgments in the form of the individual acknowledgment prescribed by this Code. If such party is a married woman, such waiver shall be executed only in the mode prescribed by Section 30-4-12 for the alienation of her lands.



Section 6-10-123 - Enforcement in action.

In any civil action, in which a waiver of the right of homestead or other exemption is sought to be enforced, the fact of waiver and its extent must be averred in the complaint or petition and by appropriate pleading may be controverted. If such averment is sustained, the fact of waiver and its extent must be declared in the judgment and endorsed on the execution or other process issued thereon. Such waiver shall extend to the costs of the action.



Section 6-10-124 - Attachment - Endorsement on writ.

When such action is commenced by attachment or, in aid thereof, an ancillary attachment is sued out, the officer issuing the writ of the plaintiff, in person or by his agent or attorney, producing before him the written evidence of the waiver or making and filing with him an affidavit that the exemption has been waived, must endorse on the writ the fact of such waiver and the extent thereof.



Section 6-10-125 - Attachment - Proceedings when waiver not sustained.

When such attachment is levied on property embraced in a declaration of claim of exemption which has been filed for record, or subsequent to the levy a claim to such property as exempt is interposed, if, on the trial, the averment of waiver is not sustained, the levy shall be discharged and the property returned to the defendant, unless the plaintiff, within five days after judgment, shall contest the claim. If such plaintiff should desire to contest, such contest may be instituted and prosecuted as in other cases.



Section 6-10-126 - Exceptions.

(a) No waiver of exemption in any written instrument shall be held to apply to or include or authorize the levy of an execution or attachment on any of the following property for any debt contracted:

(1) Cooking utensils, cooking stoves, table, tableware, chairs, bed and bed clothing in actual use by the family;

(2) Wearing apparel;

(3) A vehicle used by and essential to the debtor's business;

(4) Tools used personally by and essential to the debtor's business;

(5) The library of the debtor.

(b) Any levy upon such property is absolutely void.

(c) This section shall not apply to such property set out in subdivisions (3) and (4) of subsection (a) pledged in a consensual security agreement.









Chapter 11 - DAMAGES.

Article 1 - Structured Damages.

Section 6-11-1 - Damages assessed by factfinder to be itemized; future damages not to be reduced to present value.

In any civil action based upon tort and any action for personal injury based upon breach of warranty, except actions for wrongful death pursuant to Sections 6-5-391 and 6-5-410, the damages assessed by the factfinder shall be itemized as follows:

(1) Past damages.

(2) Future damages.

(3) Punitive damages.

The factfinder shall not reduce any future damages to present value. Where the court determines that any one or more of the above categories is not recoverable in the action, those categories shall be omitted from the itemization.



Section 6-11-2 - Definitions.

For purposes of this article, the following definitions shall apply:

(1) PAST DAMAGES. Damages and losses suffered or incurred prior to the date of judgment.

(2) FUTURE DAMAGES. Damages and losses reasonably anticipated to be suffered or incurred following the date of judgment.

As used herein, the terms "plaintiff" and "defendant" shall include the singular and the plural.



Section 6-11-3 - Future damages; requirements if damages greater than $150,000; attorney's fees; periodic payments over period of years; specific findings; evidence of financial ability to make payments; evidence of present value inadmissible.

Where the damages assessed against a defendant by the trier of fact include an award of future damages, the trial court shall comply with the following in rendering its judgment in the case:

(1) Judgment shall be entered against the defendant for all past damages and punitive damages assessed against the defendant by the trier of fact.

(2) If the award of future damages assessed by the trier of fact is $150,000 or less, the trial court shall enter judgment against the defendants for the amount of such future damages.

(3) If the award of future damages assessed by the trier of fact is greater than $150,000, the trial court shall enter judgment as follows:

a. Judgment shall be entered against the defendant for $150,000 of such future damage.

b. If, as part of the plaintiff's contract with his attorney, the plaintiff is obligated to pay his attorney a fee based on that portion of the award of future damages which exceeds $150,000, the court shall determine what portion of the award of future damages in excess of $150,000 is owed to the attorney under the contract and shall enter judgment for the remainder of the award of future damages in excess of $150,000 as provided in c, below. As to that portion of the award of future damages in excess of $150,000 which is owed to the plaintiff's attorney, that portion shall be reduced to present value by the court and judgment shall be entered against the defendant for the reduced amount.

c.1. For that portion of a future damage award in excess of $150,000 and in excess of the attorney's fee subject to b, judgment shall be entered requiring the defendant to pay that portion of such future damages by periodic payments over a period of years not to exceed such period of years as, according to the evidence offered during the trial of the case, such future damages may be incurred. In entering a judgment against the defendants ordering the payment of future damages by periodic payment, the trial court shall make a specific finding as to the dollar amount of periodic payments which will compensate the judgment creditor for such future damages as the same may be incurred, as determined from the evidence offered during the trial of the case. If, or to the extent that, the evidence offered at trial did not indicate the approximate time or time frame or both within which the future damages would be incurred, the trial court, for the purpose of determining the amount of periodic payments and the interval between such payments, shall conclusively presume that such damages will be incurred throughout the life expectancy of the judgment creditor on an equal periodic basis. The judgment ordering payment of future damages by periodic payments shall specify the recipient or recipients of the payments, the dollar amounts of the payments, the interval between payments, and the number of payments or period of time over which payments shall be made. The total amount of all periodic payments when added to the sum of $150,000 and when added to that portion of the future damages award, not reduced to present value, which was used to calculate the attorney's fee in paragraph b, above, shall not exceed the total amount of future damages contained in the verdict of the trier of fact.

2. As a condition to authorizing periodic payments for future damages, the court must receive adequate assurance that the defendant can and will make all required payments. Such assurance may include the requirement that the defendant either have sufficient financial ability to make all required payments, post adequate bond, or other security, give evidence that there exists an insurance company, registered in this state, which is obligated to pay the judgment, or purchase an annuity of sufficient value to pay the future damages as structured, or any accelerated payments of those damages which might be required by this article. Nothing contained herein shall be construed as limiting the authority of the trial court to order a new trial, enter a judgment notwithstanding the verdict, or order a remittitur of damages. The provisions of this section shall also apply to any judgment following remittitur.

3. An award of future damages shall not be reduced to present value by the court, except as required in b above, and no interest is to be charged on said damages. Evidence of the present value of future damages is inadmissible in cases covered by this article, except at a hearing authorized by Section 6-11-5. If, however, the court determines that damages which should be structured pursuant to c above, cannot be structured due to the failure of the defendant to provide the financial assurances required in c 2 above, that portion of the future damage award shall be reduced to present value by the court prior to entry of judgment.



Section 6-11-4 - Requirements when judgment structured; termination.

Where a judgment is structured pursuant to Section 6-11-3 above, the following shall apply:

(1) Should the judgment creditor die before the final installment is paid, the remaining payments shall be made to the estate of the decedent, or as otherwise directed by the court having jurisdiction over the estate.

(2) Where an installment payment is more than 15 days late, there shall be added to the amount due for that installment interest from the date payment was due at the rate of 20 percent per annum, compounded daily, and attorney's fee if necessary to collect the amount due.

(3) Upon motion of the judgment creditor, or his estate in the event of this death, the structure may be terminated and all unpaid installments declared immediately due if the court finds that the judgment debtor has exhibited a continuing pattern of failing to pay installments when due or that there is a reasonable likelihood that future payments may not be timely made. In all such cases, the court may further assess the debtor with costs and the creditor's attorney's fees relating to all proceedings conducted pursuant to this paragraph.

(4) No certificate of judgment shall issue or be recorded against any defendant for that portion of an award of future damages which is structured.



Section 6-11-5 - Court to conduct hearings and receive evidence.

The court may conduct hearings and receive such evidence as is deemed necessary in order to make the determinations required in Section 6-11-3 and Section 6-11-4.



Section 6-11-6 - Damages not affected.

Nothing in this article shall be construed to alter or affect the nature, elements, form, or amount of damages recoverable in any action.



Section 6-11-7 - Prior rights not affected.

This article shall not affect the rights of any person if such rights accrued prior to June 11, 1987.






Article 2 - Punitive Damages.

Section 6-11-20 - Punitive damages not to be awarded other than where clear and convincing evidence proven; definitions.

(a) Punitive damages may not be awarded in any civil action, except civil actions for wrongful death pursuant to Sections 6-5-391 and 6-5-410, other than in a tort action where it is proven by clear and convincing evidence that the defendant consciously or deliberately engaged in oppression, fraud, wantonness, or malice with regard to the plaintiff. Nothing contained in this article is to be construed as creating any claim for punitive damages which is not now present under the law of the State of Alabama.

(b) As used in this article, the following definitions shall apply:

(1) FRAUD. An intentional misrepresentation, deceit, or concealment of a material fact the concealing party had a duty to disclose, which was gross, oppressive, or malicious and committed with the intention on the part of the defendant of thereby depriving a person or entity of property or legal rights or otherwise causing injury.

(2) MALICE. The intentional doing of a wrongful act without just cause or excuse, either:

a. With an intent to injure the person or property of another person or entity, or

b. Under such circumstances that the law will imply an evil intent.

(3) WANTONNESS. Conduct which is carried on with a reckless or conscious disregard of the rights or safety of others.

(4) CLEAR AND CONVINCING EVIDENCE. Evidence that, when weighed against evidence in opposition, will produce in the mind of the trier of fact a firm conviction as to each essential element of the claim and a high probability as to the correctness of the conclusion. Proof by clear and convincing evidence requires a level of proof greater than a preponderance of the evidence or the substantial weight of the evidence, but less than beyond a reasonable doubt.

(5) OPPRESSION. Subjecting a person to cruel and unjust hardship in conscious disregard of that person's rights.



Section 6-11-21 - Punitive damages not to exceed certain limits.

(a) Except as provided in subsections (b), (d), and (j), in all civil actions where an entitlement to punitive damages shall have been established under applicable laws, no award of punitive damages shall exceed three times the compensatory damages of the party claiming punitive damages or five hundred thousand dollars ($500,000), whichever is greater.

(b) Except as provided in subsections (d) and (j), in all civil actions where entitlement to punitive damages shall have been established under applicable law against a defendant who is a small business, no award of punitive damages shall exceed fifty thousand dollars ($50,000) or 10 percent of the business' net worth, whichever is greater.

(c) "Small business" for purposes of this section means a business having a net worth of two million dollars ($2,000,000) or less at the time of the occurrence made the basis of the suit.

(d) Except as provided in subsection (j), in all civil actions for physical injury wherein entitlement to punitive damages shall have been established under applicable laws, no award of punitive damages shall exceed three times the compensatory damages of the party claiming punitive damages or one million five hundred thousand dollars ($1,500,000), whichever is greater.

(e) Except as provided in Section 6-11-27, no defendant shall be liable for any punitive damages unless that defendant has been expressly found by the trier of fact to have engaged in conduct, as defined in Section 6-11-20, warranting punitive damages, and such defendant shall be liable only for punitive damages commensurate with that defendant's own conduct.

(f) As to all the fixed sums for punitive damage limitations set out herein in subsections (a), (b), and (d), those sums shall be adjusted as of January 1, 2003, and as of January 1 at three-year intervals thereafter, at an annual rate in accordance with the Consumer Price Index rate.

(g) The jury may neither be instructed nor informed as to the provisions of this section.

(h) This section shall not apply to class actions.

(i) Nothing herein shall be construed as creating a right to an award of punitive damages or to limit the duty of the court, or the appellate courts, to scrutinize all punitive damage awards, ensure that all punitive damage awards comply with applicable procedural, evidentiary, and constitutional requirements, and to order remittitur where appropriate.

(j) This section shall not apply to actions for wrongful death or for intentional infliction of physical injury.

(k) "Physical injury" for purposes of this section, means actual injury to the body of the claimant proximately caused by the act complained of and does not include physical symptoms of the mental anguish or emotional distress for which recovery is sought when such symptoms are caused by, rather than the cause of, the pain, distress, or other mental suffering.

(l) No portion of a punitive damage award shall be allocated to the state or any agency or department of the state.



Section 6-11-22 - Grounds for mistrial if limitations mentioned in presence of jury

Argument or mention, in the presence of the jury, of the classifications or limitations established in Section 6-11-21 is not permissible and shall be ground for a mistrial.



Section 6-11-23 - No presumption of correctness; court to conduct hearings; admissible relevant evidence; trial court to independently reassess award of punitive damages.

(a) No presumption of correctness shall apply as to the amount of punitive damages awarded by the trier of the fact.

(b) In all cases wherein a verdict for punitive damages is awarded, the trial court shall, upon motion of any party, either conduct hearings or receive additional evidence, or both, concerning the amount of punitive damages. Any relevant evidence, including but not limited to the economic impact of the verdict on the defendant or the plaintiff, the amount of compensatory damages awarded, whether or not the defendant has been guilty of the same or similar acts in the past, the nature and the extent of any effort the defendant made to remedy the wrong and the opportunity or lack of opportunity the plaintiff gave the defendant to remedy the wrong complained of shall be admissible; however, such information shall not be subject to discovery, unless otherwise discoverable, until after a verdict for punitive damages has been rendered. After such post verdict hearing the trial court shall independently (without any presumption that the award of punitive damages is correct) reassess the nature, extent, and economic impact of such an award of punitive damages, and reduce or increase the award if appropriate in light of all the evidence.



Section 6-11-24 - No presumption of correctness to apply to damages on appeal.

(a) On appeal, no presumption of correctness shall apply to the amount of punitive damages awarded.

(b) The appellate court shall independently reassess the nature, extent and economic impact of such an award and reduce or increase the award if appropriate in light of all the evidence.



Section 6-11-25 - Ability of court to set aside damages not limited.

Nothing in this article is intended to limit the ability of a trial or appellate court to set aside or reverse an award of punitive damages, or to order a new trial.



Section 6-11-26 - No punitive damages awarded against state or agency thereof.

Punitive damages may not be awarded against the State of Alabama or any county or municipality thereof, or any agency thereof, except any entity covered under the Medical Liability Act now codified as Section 6-5-480 et seq., or any acts amendatory thereto.



Section 6-11-27 - Principal, master, etc., not liable for punitive damages for conduct of agent, servant, etc.; exceptions.

(a) A principal, employer, or other master shall not be liable for punitive damages for intentional wrongful conduct or conduct involving malice based upon acts or omissions of an agent, employee, or servant of said principal, employer, or master unless the principal, employer, or master either: (i) knew or should have known of the unfitness of the agent, employee, or servant, and employed him or continued to employ him, or used his services without proper instruction with a disregard of the rights or safety of others; or (ii) authorized the wrongful conduct; or (iii) ratified the wrongful conduct; or unless the acts of the agent, servant, or employee were calculated to or did benefit the principal, employer, or other master, except where the plaintiff knowingly participated with the agent, servant, or employee to commit fraud or wrongful conduct with full knowledge of the import of his act.

(b) Nothing contained in this section shall be construed to prevent recovery of punitive damages against a retail vendor of alcoholic beverages arising out of the acts of its agents, servants, or employees acting within the line and scope of their employment.



Section 6-11-28 - No cause of action created.

Nothing contained in this article shall be construed to grant or create a cause of action or right to recover punitive damages.



Section 6-11-29 - Wrongful death actions not affected.

This article shall not pertain to or affect any civil actions for wrongful death pursuant to Sections 6-5-391 and 6-5-410, as amended.



Section 6-11-30 - Effective date.

This article shall not affect the rights of any person if such rights accrued prior to June 11, 1987.






Article 3 - Structural Settlement Protection Act.

Section 6-11-50 - Short title.

This article shall be known and referred to as the "Structured Settlement Protection Act."



Section 6-11-51 - Definitions.

As used in this article the following words and terms shall have the following meanings:

(1) ANNUITY ISSUER. An insurer that has issued a contract to fund periodic payments under a structured settlement.

(2) DEPENDENTS. A payee's spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including alimony.

(3) DISCOUNTED PRESENT VALUE. The present value of future payments determined by discounting the payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service.

(4) GROSS ADVANCE AMOUNT. The sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from the consideration.

(5) INDEPENDENT PROFESSIONAL ADVICE. Advice of an attorney, certified public accountant, actuary, or other licensed professional adviser.

(6) INTERESTED PARTIES. With respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under such structured settlement.

(7) NET ADVANCE AMOUNT. The gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under subdivision (5) of Section 6-11-52.

(8) PAYEE. An individual who is receiving tax free payments under a structured settlement and proposes to make a transfer of payment rights thereunder.

(9) PERIODIC PAYMENTS. Includes both recurring payments and scheduled future lump sum payments.

(10) QUALIFIED ASSIGNMENT AGREEMENT. An agreement providing for a qualified assignment within the meaning of Section 130 of the United States Internal Revenue Code, United States Code Title 26, as amended from time to time.

(11) RESPONSIBLE ADMINISTRATIVE AUTHORITY. With respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by such structured settlement.

(12) SETTLED CLAIM. The original tort claim resolved by a structured settlement.

(13) STRUCTURED SETTLEMENT. An arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim.

(14) STRUCTURED SETTLEMENT AGREEMENT. The agreement, judgment, stipulation, or release embodying the terms of a structured settlement.

(15) STRUCTURED SETTLEMENT OBLIGOR. With respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.

(16) STRUCTURED SETTLEMENT PAYMENT RIGHTS. Rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, where:

a. The payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in, this state.

b. The structured settlement agreement was approved by a court or responsible administrative authority in this state.

c. The structured settlement agreement is expressly governed by the laws of this state.

(17) TERMS OF THE STRUCTURED SETTLEMENT. Include, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement, and any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved the structured settlement.

(18) TRANSFER. Any sale, assignment, pledge, hypothecation, or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration; provided that the term does not include the creation or perfection of a security interest in structured settlement payment rights under a security agreement entered into with a bank or other insured depository institution or a subsidiary or affiliate of a bank or other insured depository institution (secured party) until and unless the secured party redirects the structured settlement payments to such secured party, or an agent or successor in interest thereof, or otherwise enforces the security interest against the structured settlement payment rights.

(19) TRANSFER AGREEMENT. The agreement providing for a transfer of structured settlement payment rights.

(20) TRANSFEREE. A party acquiring or proposing to acquire structured settlement payment rights through a transfer; provided that the term does not include a secured party who has not received a transfer of the structured settlement payment rights as the term "transfer" is defined in subdivision (18).

(21) TRANSFER EXPENSES. All expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, without limitation, court filing fees, attorneys' fees, escrow fees, lien recordation fees, judgment and lien search fees, finders' fees, commissions, and other payments to a broker or other intermediary. The term does not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer.



Section 6-11-52 - Disclosure statement.

Not less than three days prior to the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than 14 points, setting forth all of the following:

(1) The amounts and due dates of the structured settlement payments to be transferred.

(2) The aggregate amount of the payments.

(3) The discounted present value of the payments to be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities," and the amount of the applicable federal rate used in calculating the discounted present value.

(4) The gross advance amount.

(5) An itemized listing of all applicable transfer expenses, other than attorneys' fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of the fees and disbursements.

(6) The net advance amount.

(7) The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee.

(8) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.



Section 6-11-53 - Advanced approval by court required; hearing.

No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on express findings by the court or responsible administrative authority, determined after a factual hearing, of all of the following:

(1) The transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents.

(2) The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received such advice or knowingly waived such advice in writing.

(3) The transfer does not contravene any applicable statute or the order of any court or other government authority.



Section 6-11-54 - Effects of transfer of rights.

(a) Following a transfer of structured settlement payment rights under this article:

(1) The structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from any and all liability for the transferred payments.

(2) The transferee shall be liable to the structured settlement obligor and the annuity issuer in the following cases:

a. If the transfer contravenes the terms of the structured settlement, for any federal or state income taxes, interest, fees, and penalties incurred by the parties, including the annuity issuer and structured settlement obligor, as a consequence of the transfer.

b. For any other liabilities or costs, including reasonable costs and attorneys' fees, arising from compliance by the parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee's failure to comply with this article.

(b) Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between two or more transferees or assignees.

(c) Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of this article.



Section 6-11-55 - Application for approval of transfer; notice.

(a) An application under this article for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought in the county in which the payee resides, in the county in which the structured settlement obligor or the annuity issuer maintains its principal place of business, or in any court or before any responsible administrative authority which approved the structured settlement agreement.

(b) Not less than 20 days prior to the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under Section 6-11-53, the transferee shall file with the court or responsible administrative authority a notice of the proposed transfer and the application for its authorization. Such notice and application shall include all of the following:

(1) A copy of the transferee's application.

(2) A copy of the transfer agreement.

(3) A copy of the disclosure statement required under Section 6-11-52.

(4) A listing of each of the payee's dependents, together with each dependent's age.

(5) Notification that any interested party is entitled to support, oppose, or otherwise respond to the transferee's application, either in person or by counsel, by submitting a written response to the court or responsible administrative authority or by participating in the hearing.

(6) Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed, which shall be not less than 15 days after service of the transferee's notice, in order to be considered by the court or responsible administrative authority.

(c) The notice and application required by subsection (b) shall be served on all interested parties in the manner provided by the Alabama Rules of Civil Procedure for the service of process.



Section 6-11-56 - Waiver; choice of law; procedures for life-contingent rights; liability.

(a) The provisions of this article may not be waived by any payee.

(b) Any transfer agreement entered into on or after July 1, 2006, by a payee who resides in this state shall provide that disputes under the transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this state. Such a transfer agreement shall not authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

(c) No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for (1) periodically confirming the payee's survival, and (2) giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

(d) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on any failure of the transfer to satisfy the conditions of this article.

(e) Nothing contained in this article shall be constructed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to July 1, 2006, is valid or invalid.

(f) Compliance with the requirements set forth in Section 6-11-52 and fulfillment of the conditions set forth in Section 6-11-53 shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, noncompliance with the requirements or failure to fulfill the conditions.



Section 6-11-57 - Applicability.

This article shall apply to any transfer of structured settlement payment rights under a transfer agreement entered into on or after the 30th day after July 1, 2006; provided, however, that nothing contained herein shall imply that any transfer under a transfer agreement reached prior to such date is either effective or ineffective.



Section 6-11-58 - Relation to workers' compensation provisions.

Nothing in this article shall be construed to apply to any settlement under the Alabama Workers' Compensation Law.



Section 6-11-59 - Confidentiality of settlement terms.

Nothing in this article is intended to, or shall, require or allow the disclosure, publication, or dissemination of the terms of a settlement which is confidential, whether the confidentiality is created by agreement of the parties or by order of the court, or by both.









Chapter 12 - ESCROW FUND FOR CERTAIN TOBACCO PRODUCT MANUFACTURERS.

Section 6-12-1 - Legislative findings.

The Legislature of Alabama finds as follows:

(1) Cigarette smoking presents serious public health concerns to the state and to the citizens of the state. The Surgeon General has determined that smoking causes lung cancer, heart disease, and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

(2) Cigarette smoking also presents serious financial concerns for the state. Under certain health care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

(3) Under these programs, the state pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking.

(4) It is the policy of the state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the state to the extent that such manufacturers either determine to enter into a settlement with the state or are found culpable by the courts.

(5) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement," with the state. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present, and certain future claims against them as described therein, to pay substantial sums to the state, tied in part to their volume of sales; to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(6) It would be contrary to the policy of the state if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the state to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.



Section 6-12-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) ADJUSTED FOR INFLATION. Increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(2) AFFILIATE. A person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns," "is owned," and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons.

(3) ALLOCABLE SHARE. Allocable share as that term is defined in the Master Settlement Agreement.

(4) CIGARETTE. Any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (i) any roll of tobacco wrapped in paper or in any substance not containing tobacco; or (ii) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (iii) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in item (i). The term "cigarette" includes "roll-your-own", i.e. any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of this definition of cigarette, 0.09 ounces of roll-your-own tobacco shall constitute one individual cigarette.

(5) IMPORTER. Any person in the United States to whom non-tax paid tobacco products or cigarette papers or tubes, or any processed tobacco, manufactured in a foreign country, Puerto Rico, the Virgin Islands, or a possession of the United States are shipped or consigned; any person who removes cigars or cigarettes for sale or consumption in the United States from a customs bonded manufacturing warehouse; and any person who smuggles or otherwise unlawfully brings tobacco products or cigarette papers or tubes, or any processed tobacco, into the United States. Federal judicial and administrative determinations and precedents of 26 U.S.C. § 5702(k), as it exists from time to time, may be considered in interpreting this term.

(6) MASTER SETTLEMENT AGREEMENT. The settlement agreement, and related documents, entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers.

(7) QUALIFIED ESCROW FUND. An escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars ($1,000,000,000), where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with subdivision (2) of subsection (a) of Section 6-12-3.

(8) RELEASED CLAIMS. Released claims as that term is defined in the Master Settlement Agreement.

(9) RELEASING PARTIES. Releasing parties as that term is defined in the Master Settlement Agreement.

(10) TOBACCO PRODUCT MANUFACTURER. An entity that, after June 9, 1999, directly, and not exclusively through any affiliate:

a. Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsections II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

b. Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

c. Becomes a successor of an entity described in paragraph a. or b.

The term "Tobacco Product Manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of a., b., or c. above.

(11) UNITS SOLD. The number of individual cigarettes sold in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, during the year in question, as measured by excise taxes collected by the state on packs, or roll-your-own tobacco containers, bearing the excise tax stamp of the state. In addition to and without limiting the foregoing, the term units sold shall also include the number of individual cigarettes sold in the state by the tobacco product manufacturer, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, during the year in question, as to which the state had power under federal law to impose or collect excise tax, or both, but did not. Without limiting the foregoing, this term specifically includes the following cigarettes, provided such cigarettes were not sold in a transaction that is exempted from Alabama taxation by federal statute or constitution: a. cigarettes sold to a consumer without payment of the cigarette excise tax on the reservation lands of a federally-recognized Native American tribe, b. cigarettes sold for retail sale in Alabama which were exempted from taxation pursuant to Chapter 9, Article 1 of Title 40 and any rule promulgated pursuant thereto, and c. cigarettes sold by a seller located outside of Alabama directly to a consumer in this state, without payment of the cigarette excise tax, via mail order, telephone, Internet, or other remote means. The Department of Revenue shall promulgate such regulations as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.



Section 6-12-3 - Election between settlement and escrow fund.

(a) Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, after June 9, 1999, shall do one of the following:

(1) Become a participating manufacturer, as that term is defined in Section II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement.

(2) a. Place into a qualified escrow fund, by April 15 of the year following the year in question, the following amounts, as such amounts are adjusted for inflation:

1999: $.0094241 per unit sold after June 9, 1999;

2000: $.0104712 per unit sold;

For each of 2001 and 2002: $.0136125 per unit sold;

For each of 2003 through 2006: $.0167539 per unit sold;

For each of 2007 and each year thereafter: $.0188482 per unit sold.

b. A tobacco product manufacturer that places funds into escrow pursuant to paragraph a. shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under one of the following circumstances:

1. To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subparagraph (i) in the order in which they were placed into escrow and (ii) only to the extent and at the time necessary to make payments required under such judgment or settlement;

2. To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to Section IX(i) of that agreement, including, after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

3. To the extent not released from escrow under subparagraphs 1. or 2., funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

c. Each tobacco product manufacturer that elects to place funds into escrow pursuant to this section shall annually certify to the Commissioner of the Department of Revenue that it is in compliance with this section. The Attorney General may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

1. Be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this section, may impose a civil penalty to be paid to the General Fund of the state in an amount not to exceed 5 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

2. In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this section, may impose a civil penalty to be paid to the General Fund of the state in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

3. In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary, for a period not to exceed 2 years.

Each failure to make an annual deposit required under this section shall constitute a separate violation.

(b) In the case of units sold which are cigarettes manufactured outside the United States and imported into the United States by an importer:

(1) Importers of the cigarettes shall be jointly and severally liable with the tobacco product manufacturer of the cigarettes for the escrow deposits required under subsection (a)(2);

(2) Importers of the cigarettes may be sued under subsection (a)(2)c. to the same extent as the tobacco product manufacturer, and shall be subject to all of the same civil penalties, remedies, or other relief that may be awarded against the tobacco product manufacturer of the cigarettes as provided in that subsection; and

(3) If the importer of the cigarettes fails or refuses within 15 days of the Alabama Revenue Commissioner's or the Attorney General's written demand to deposit the funds into escrow for which it is jointly and severally liable under subsection (b)(1), all cigarettes imported into the United States by the importer shall constitute contraband in the State of Alabama as provided in Section 6-12A-6(b), and shall be subject to seizure and forfeiture as provided under that section.



Section 6-12-4 - Limitation on bond requirements in litigation involving master settlement agreement signatories, successors, and affiliates.

(a) In civil litigation under any legal theory involving a signatory, a successor of a signatory, or an affiliate of a signatory to the tobacco Master Settlement Agreement, as defined in Section 6-12-2, the supersedeas bond to be furnished to stay the execution of the judgment during the entire course of appellate review shall be set in accordance with applicable laws or court rules, except that the total supersedeas bond that is required of all appellants collectively shall not exceed one hundred twenty-five million dollars ($125,000,000), regardless of the amount of the judgment.

(b) Notwithstanding subsection (a), if an appellee proves by a preponderance of the evidence that an appellant is dissipating assets outside the ordinary course of business to avoid payment of a judgment, a court may require the appellant to post a supersedeas bond in an amount up to the total amount of the judgment.

(c) This section shall apply to all actions pending or filed on or before February 24, 2006, and to all actions filed after February 24, 2006.






Chapter 12A - TOBACCO MASTER SETTLEMENT COMPLEMENTARY LEGISLATION.

Section 6-12A-1 - Short title.

This chapter may be cited as the Tobacco Master Settlement Complementary Legislation Act.



Section 6-12A-2 - Definitions.

For the purposes of this chapter, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) BRAND FAMILY. All styles of cigarettes sold under the same trade mark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, menthol, lights, kings, and 100s and includes any brand name (alone or in conjunction with any other word) trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes.

(2) CIGARETTE. As defined under subdivision (4) of Section 6-12-2.

(3) COMMISSIONER. The Commissioner for the Department of Revenue for the State of Alabama.

(4) DISTRIBUTOR. A person, wherever resident or located, who purchases non-tax-paid cigarettes and stores, sells, or otherwise disposes of the cigarettes.

(5) IMPORTER. As defined under subdivision (5) of Section 6-12-2.

(6) MASTER SETTLEMENT AGREEMENT. The tobacco Master Settlement Agreement as defined under subdivision (6) of Section 6-12-2.

(7) NON-PARTICIPATING MANUFACTURER. Any tobacco product manufacturer that is not a participating manufacturer.

(8) PARTICIPATING MANUFACTURER. As defined in Section II(jj) of the Master Settlement Agreement, and all amendments thereto.

(9) QUALIFIED ESCROW FUND. As defined in subdivision (7) of Section 6-12-2.

(10) TOBACCO PRODUCT MANUFACTURER. As defined in subdivision (10) of Section 6-12-2.

(11) UNITS SOLD. As defined in subdivision (11) of Section 6-12-2.

(12) WHOLESALER. A person, firm, corporation, club, or association that is authorized to affix tax stamps to packages or other containers of cigarettes under Chapter 25 of Title 40.



Section 6-12A-3 - Tobacco product manufacturer certification; directory; stamping, sale, or import of cigarettes not in directory.

(a) Certification. Every tobacco product manufacturer whose cigarettes are sold in this state whether directly or through a distributor, retailer, or similar intermediary or intermediaries shall execute and deliver on a form prescribed by the commissioner, a certification to the commissioner no later than the thirtieth day of April each year, certifying that, as of the date of the certification, the tobacco product manufacturer either: Is a participating manufacturer or is in full compliance with Section 6-12-3, including all quarterly installment payments required by subsection (e) of Section 6-12A-5.

(1) Each participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update its list 30 days prior to any addition or modification to its brand families by executing and delivering a supplemental certification to the commissioner.

(2) Each non-participating manufacturer shall include in its certification:

a. A complete list of all of its brand families.

b. A separate listing containing the names of the brand families of cigarettes and the number of units sold for each brand family in the state during the preceding calendar year.

c. A separate listing containing the names of its brand families that have been sold in the state at any time during the current calendar year.

d. An indication by an asterisk of the names of any brand family sold in the state during the preceding calendar year that are no longer being sold in the state as of the date of the certification.

e. An identification by name and address of any other manufacturer of any of the listed brand families in the preceding or current calendar year.

f. In the case of cigarettes, brands, or brand families imported into the United States by one or more importers, an identification by name and address of any and all importers of the cigarettes.

Each non-participating manufacturer shall update its list at least 30 days prior to any addition or modification to its list of brand families by executing and delivering a supplemental certification to the commissioner.

(3) Additionally, each non-participating manufacturer shall further certify in its certification:

a. That both the non-participating manufacturer, and, if applicable, the importer of the cigarettes, are registered to do business in the state or has appointed an agent for service of process and provided notice thereof as required by Section 6-12A-4.

b. That it has:

1. Established and continues to maintain a qualified escrow fund.

2. Executed a qualified escrow agreement that has been reviewed and approved by the commissioner and that governs the qualified escrow fund.

c. That it is in full compliance with Section 6-12-3 and this chapter, and any regulations promulgated pursuant thereto.

d.1. The name, address, and telephone number of the financial institution where it has established the qualified escrow fund required pursuant to Section 6-12-3 and all regulations promulgated thereto.

2. The account number of the qualified escrow fund and any sub-account number for the State of Alabama.

3. The amount the non-participating manufacturer placed in the qualified escrow fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each deposit, and any evidence or verification as may be deemed necessary by the commissioner to confirm the foregoing.

4. The amount and date of any withdrawal or transfer of funds the non-participating manufacturer made at any time from the qualified escrow fund or from any other qualified escrow fund into which escrow payments were ever made pursuant to Section 6-12-3 and all regulations promulgated thereto.

5. That it and, if applicable, the importer of the cigarettes, holds a current and valid permit under 26 U.S.C. § 5713.

(4) A participating manufacturer may not include a brand family in its certification unless it affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement.

(5) A non-participating manufacturer may not include a brand family in its certification unless it affirms that the brand family is to be deemed to be its cigarettes for purposes of Section 6-12-3.

(6) Nothing in this section shall be construed as limiting or otherwise affecting the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of Section 6-12-3.

(7) The tobacco product manufacturers shall maintain all invoices and documentation of sales and any other information relied upon for certification for a period of five years, unless otherwise required by law to maintain them for a greater period of time.

(b) Directory of cigarettes approved for stamping and sale. Not later than 90 days after August 1, 2003, the commissioner shall compile and make available for public inspection a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of subsection (a), and all brand families that are listed in the certifications, except as noted below.

(1) The commissioner shall not include or retain in the directory the name or brand families of any non-participating manufacturer that fails or has failed to provide the required certification or whose certification the commissioner determines is not in compliance with subdivisions (2) and (3) of subsection (a), unless the commissioner has determined that each violation has been cured.

(2) Neither a tobacco product manufacturer nor a brand family shall be included or retained in the directory if the commissioner concludes either of the following:

a. Any escrow payment required pursuant to Section 6-12-3, for any period for any brand family, whether or not listed by the non-participating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the commissioner.

b. Any outstanding final judgment, including interest thereon, for a violation of Section 6-12-3, has not been fully satisfied for the brand family or the manufacturer.

c. That the non-participating manufacturer has not provided a bond in strict compliance with subsection (f) of Section 6-12A-5 and the rules relating thereto.

d. That the non-participating manufacturer has failed or refused to provide the documents or information requested by the commissioner in order to promote compliance with the requirements of this chapter.

(3) The commissioner shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this chapter. The commissioner, in addition to any notice requirements in Section 40-2A-8, shall transmit by electronic mail or other practicable means to each wholesaler, stamping agent, or distributor notice of any addition to or removal from the directory of any tobacco product manufacturer or brand family. The wholesaler, stamping agent, or distributor shall have 30 days from receipt of notice from the department regarding the change in the directory to sell the brand family that is delisted. No delisted brand family may be sold after the 30 day period.

(4) Every wholesaler and distributor shall provide and update as necessary an electronic mail address to the commissioner for the purpose of receiving any notifications as may be required by this chapter.

(c) Prohibition against stamping, sale, or import of cigarettes not in the directory. It shall be unlawful for any person to do either of the following:

(1) Affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory.

(2) Sell, offer, or possess for sale in this state, or import for personal consumption in this state, cigarettes of a tobacco product manufacturer or brand family not included in the directory.



Section 6-12A-4 - Agent for service of process.

(a) Agent for service of process required. Any non-resident or foreign non-participating manufacturer that has not registered to do business in the state as a foreign corporation or business entity, as a condition precedent to having its brand families listed or retained in the directory, shall appoint and continually engage without interruption the services of an agent in this state to act as agent for the service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of this chapter and Section 6-12-3, may be served in any manner authorized by law. The service shall constitute legal and valid service of process on the non-participating manufacturer. The non-participating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of their agent to and to the satisfaction of the commissioner.

(b) The non-participating manufacturer shall provide notice to the commissioner 30 calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the commissioner of the appointment of a new agent no less than five calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the non-participating manufacturer shall notify the commissioner of termination within five calendar days and shall include proof to the satisfaction of the commissioner of the appointment of a new agent.



Section 6-12A-5 - Reporting to commissioner; disclosure; escrow fund.

(a) Reporting by wholesalers and distributors. Not later than 20 days after the end of each month, and more frequently if so directed by the commissioner, each wholesaler and distributor shall submit all the information the commissioner requires to facilitate compliance with this chapter, including, but not limited to, a list by brand family of the total number of cigarettes or in the case of roll your own, the equivalent stick count for which the wholesalers and distributors affixed stamps during the previous month or otherwise paid the tax due for any cigarettes. The wholesaler or distributor shall maintain, and make available to the commissioner, all invoices and documentation of sales of all non-participating manufacturer cigarettes and any other information relied upon in reporting to the commissioner for a period of five years.

(b) Disclosure of information. Notwithstanding any other law or rule, including Section 40-2A-10, the commissioner is hereby authorized to disclose, in the commissioner’s discretion, any information received under this chapter, Chapter 12 of this title, or Chapter 25 of Title 40, for purposes of the proper administration of any matter administered by the Department of Revenue, including but not limited to determining compliance with and enforcing this chapter, Chapter 12 of this title and Chapter 25 of Title 40, and in determining the proper amount of any payment, offset, adjustment, or refund pursuant to the Master Settlement Agreement or any agreement related thereto.

(c) Verification of qualified escrow fund. The commissioner may require at any time from the non-participating manufacturer proof, from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with Section 6-12-3, of the amount of money in the fund, exclusive of interest, the amount and date of each deposit, and the amount and date of each withdrawal from the fund.

(d) Requests for additional information. In addition to the information required to be submitted herein, the commissioner may require a wholesaler or distributor or tobacco product manufacturer to submit any additional information including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to determine whether a tobacco product manufacturer is in compliance with this chapter.

(e) Quarterly escrow installments. To promote compliance with this chapter, the commissioner may promulgate regulations requiring a tobacco product manufacturer subject to the requirements of subdivision (2) of subsection (a) of Section 6-12A-3, to make the escrow deposits required in quarterly installments during the year in which the sales covered by the deposits are made. The commissioner may require production of information sufficient to determine the adequacy of the amount of the installment deposit.

(f)(1) A non-participating manufacturer shall post a bond for the benefit of the commissioner, in accordance with this section, which is conditioned that the non-participating manufacturer shall fully comply with the escrow obligations of this chapter.

(2) The bond shall be posted at least 10 days in advance of each calendar quarter as a condition to the non-participating manufacturer and its brand families being included in the state directory for that quarter. The amount of the bond shall be the greater of a. the greatest required escrow amount due from the non-participating manufacturer or its predecessor for any of the 12 preceding calendar quarters or b. $25,000.

(3) If a non-participating manufacturer that posted a bond has failed to make or have made on its behalf deposits equal to the full amount owed for a quarter within 15 days following the due date for the quarter under subsection (e), the commissioner may execute upon the bond in the amount equal to any remaining amount of the escrow due including any applicable penalties or other charges allowable by law. Amounts the commissioner or the state collects on a bond shall be deposited into the General Fund for the benefit of the state and shall reduce the amount of escrow due from that non-participating manufacturer in the dollar amount collected. Escrow obligations above the amount collected on the bond remain due from that non-participating manufacturer and any importer liable as provided in subsection (b) of Section 6-12-3.

(4) The bond required under this subsection must be a good and sufficient bond executed by a surety company licensed and authorized to do business in Alabama and shall be conditioned to pay the escrow requirements as well as any penalties or other charges under this chapter.

(5) The commissioner may promulgate rules necessary to implement this subsection including acceptable forms and types of bonds.



Section 6-12A-6 - Penalties; unlawful practices.

(a) Revocation of stamping privileges and civil penalty. In addition to or in lieu of any other civil or criminal remedy provided by law, upon a determination that a wholesaler, distributor, or any person has violated subsection (c) of Section 6-12A-3, or any regulation adopted pursuant thereto, the commissioner may revoke or suspend the stamping privileges of any stamping agent in the manner provided by Section 40-2A-8. Each stamp affixed and each offer to sell cigarettes in violation of subsection (c) of Section 6-12A-3 shall constitute a separate violation. For each violation thereof, the commissioner may also impose a civil penalty in an amount not to exceed the greater of 500 percent of the retail value of the cigarettes sold or five thousand dollars ($5,000) upon a determination of violation of subsection (c) of Section 6-12A-3 or any regulations adopted pursuant thereto.

(b) Contraband and seizure. Any cigarettes that have been sold, offered for sale, or possessed for sale in this state, or imported for personal consumption in this state in violation of subsection (c) of Section 6-12A-3 shall be deemed contraband, and the cigarettes shall be subject to seizure and forfeiture as provided under subsection (c) of Section 8-19-12; provided, however, that all such cigarettes shall be destroyed.

(c) Injunction. The commissioner may seek an injunction on behalf of the state to restrain a threatened or actual violation of subsection (c) of Section 6-12A-3, or subsection (a) or (d) of Section 6-12A-5, by a wholesaler or distributor, and compel the violator to comply with these subsections. In any action brought pursuant to this section, the state shall be entitled to recover the costs of investigation, costs of the action, and reasonable attorney fees.

(d) Unlawful sale and distribution. It shall be unlawful for a person to sell, distribute, acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in the state in violation of subsection (c) of Section 6-12A-3. A violation of this subsection shall be a Class A misdemeanor.

(e) Unlawful and deceptive trade practices. A person who violates subsection (c) of Section 6-12A-3 engages in an unlawful and deceptive trade practice in violation of Section 8-19-5.



Section 6-12A-7 - Review; application for permit; rules and regulations; costs and fees; disgorgement of profits.

(a) Notice and review of determination. A tobacco product manufacturer who does not agree with a determination by the commissioner to not list or to remove from the directory a brand family or tobacco product manufacturer shall be entitled to file a written request for review with the commissioner. The written request shall be referred to as a petition for review and shall describe any specific objections to the determination not to list or to remove from the directory a brand family or tobacco product manufacturer.

(1) The petition for review and any supporting documentation, must be filed with the commissioner's office not later than 30 days after the date of the determination.

(2) The commissioner shall review the petition and any supporting documentation and notify the tobacco product manufacturer of the final determination.

(3) At the request of the tobacco product manufacturer, or if otherwise deemed necessary by the commissioner, a conference may be scheduled to allow the commissioner and the tobacco product manufacturer to present their respective positions.

(b) Applications for stamping permits. No person shall be permitted or otherwise authorized to affix stamps to tobacco products unless they certify in writing that they will comply fully with this chapter.

(c) Dates. For the year 2003:

(1) The first report by wholesalers and distributors required by subsection (a) of Section 6-12A-5, shall be due 30 days after August 1, 2003.

(2) The certifications by tobacco product manufacturers described in subsection (a) of Section 6-12A-3, shall be due 45 days after August 1, 2003.

(3) The directory described in subsection (b) of Section 6-12A-3, shall be published or made available within 90 days after August 1, 2003.

(d) Promulgation of regulations. The commissioner may promulgate regulations necessary to effectuate the implementation and administration of this chapter.

(e) Recovery of costs and fees. In any action brought by the state to enforce this chapter, the state shall be entitled to recover the costs of investigation, expert witness fees, the costs of the action, and reasonable attorney fees.

(f) Disgorgement of profits for violations of chapter. If a court determines that a person has violated this chapter, the court shall order any profits, gain, gross receipts, or other benefit from the violation to be disgorged and paid to the State Treasurer for deposit in the Alabama 21st Century Fund, created by Section 41-10-629. Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this state.









Title 7 - COMMERCIAL CODE.

Article 1 - GENERAL PROVISIONS.

Part 1 - Short Title, Construction, Application and Subject Matter of the Title.

Section 7-1-101 - Short titles.

(a) This title may be cited as the Uniform Commercial Code.

(b) This article may be cited as Uniform Commercial Code - General Provisions.



Section 7-1-102 - Scope of article.

This article applies to a transaction to the extent that it is governed by another article of this title.



Section 7-1-103 - Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law.

(a) This title must be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) To simplify, clarify, and modernize the law governing commercial transactions;

(2) To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) To make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of this title, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.



Section 7-1-104 - Construction against implied repeal.

This title being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.



Section 7-1-105 - Severability.

If any provision or clause of this title or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this title which can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.



Section 7-1-106 - Use of singular and plural; gender.

In this title, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.



Section 7-1-107 - Section captions.

Section captions are part of this title.



Section 7-1-108 - Relation to electronic signatures in global and national commerce act.

This article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., except that nothing in this article modifies, limits, or supersedes Section 7001(c) of that act or authorizes electronic delivery of any of the notices described in Section 7003(b) of that act.



Section 7-1-109 - Section captions.

Repealed by Act 2004-524, p. 1070, effective January 1, 2005.






Part 2 - General Definitions and Principles of Interpretation.

Section 7-1-201 - General definitions.

(a) [Reserved].

(b) Subject to additional definitions contained in the subsequent articles of this title which are applicable to specific articles or parts thereof, and unless the context otherwise requires, in this title:

(1) "Action," in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined.

(2) "Aggrieved party" means a party entitled to pursue a remedy.

(3) "Agreement," as distinguished from "contract," means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in Section 7-1-303.

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) "Bearer" means a person in possession of a negotiable instrument, document of title, or certificated security that is payable to bearer or indorsed in blank.

(6) "Bill of lading" means a document evidencing the receipt of goods for shipment issued by a person engaged in the business of transporting or forwarding goods.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or mine is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Article 2 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous," with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) "Contract," as distinguished from "agreement," means the total legal obligation that results from the parties' agreement as determined by this title as supplemented by any other applicable laws.

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14) "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) "Delivery," with respect to an instrument, document of title, or chattel paper, means voluntary transfer of possession.

(16) "Document of title" includes bill of lading, dock warrant, dock receipt, warehouse receipt or order for the delivery of goods, and also any other document which in the regular course of business or financing is treated as adequately evidencing that the person in possession of it is entitled to receive, hold, and dispose of the document and the goods it covers. To be a document of title, a document must purport to be issued by or addressed to a bailee and purport to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass.

(17) "Fault" means a default, breach, or wrongful act or omission.

(18) "Fungible goods" means:

(A) Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) Goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith" means honesty in fact in the conduct or transaction concerned.

(21) "Holder" means:

(A) The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession; or

(B) The person in possession of a document of title if the goods are deliverable either to bearer or to the order of the person in possession.

(22) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent" means:

(A) Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) Being unable to pay debts as they become due; or

(C) Being insolvent within the meaning of federal bankruptcy law.

(24) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party," as distinguished from "third party," means a person that has engaged in a transaction or made an agreement subject to this title.

(27) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(28) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) "Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Article 9A. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under Section 7-2-401, but a buyer may also acquire a "security interest" by complying with Article 9A. Except as otherwise provided in Section 7-2-505, the right of a seller or lessor of goods under Article 2 or 2A to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with Article 9A. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under Section 7-2-401 is limited in effect to a reservation of a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to Section 7-1-203.

(36) "Send" in connection with a writing, record, or notice means:

(A) To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) In any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a receipt issued by a person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.



Section 7-1-202 - Notice; knowledge.

(a) Subject to subsection (f), a person has "notice" of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c) "Discover," "learn," or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f), a person "receives" a notice or notification when:

(1) It comes to that person's attention; or

(2) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.



Section 7-1-203 - Lease distinguished from security interest.

(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) The lessee assumes risk of loss of the goods;

(3) The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) The lessee has an option to renew the lease or to become the owner of the goods;

(5) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised.

Additional consideration is not nominal if:

(1) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.



Section 7-1-204 - Value.

Except as otherwise provided in Articles 3, 4, and 5, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.



Section 7-1-205 - Reasonable time; seasonableness.

(a) Whether a time for taking an action required by this title is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.



Section 7-1-206 - Presumptions.

Whenever this title creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.



Section 7-1-207 - Performance or acceptance under reservation of rights.

Repealed Act 2004-524, p. 1070, §1, effective January 1, 2005.



Section 7-1-208 - Option to accelerate at will.

Repealed Act 2004-524, p. 1070, §1, effective January 1, 2005.






Part 3 - Territorial Applicability; Parties' Power to Choose Applicable Law.

Section 7-1-301 - Territorial applicability; parties' power to choose applicable law.

(a) Except as otherwise provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties.

(b) In the absence of an agreement effective under subsection (a), and except as provided in subsection (c), this title applies to transactions bearing an appropriate relation to this state.

(c) If one of the following provisions of this title specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) Section 7-2-402;

(2) Sections 7-2A-105 and 7-2A-106;

(3) Section 7-4-102;

(4) Section 7-4A-507;

(5) Section 7-5-116;

(6) Section 7-8-110;

(7) Sections 7-9A-301 through 7-9A-307.



Section 7-1-302 - Variation by agreement.

(a) Except as otherwise provided in subsection (b) or elsewhere in this title, the effect of provisions of this title may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by this title may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever this title requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of this title of the phrase "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.



Section 7-1-303 - Course of performance, course of dealing, and usage of trade.

(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) Express terms prevail over course of performance, course of dealing, and usage of trade;

(2) Course of performance prevails over course of dealing and usage of trade; and

(3) Course of dealing prevails over usage of trade.

(f) Subject to Section 7-2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.



Section 7-1-304 - Obligation of good faith.

Every contract or duty within this title imposes an obligation of good faith in its performance and enforcement.



Section 7-1-305 - Remedies to be liberally administered.

(a) The remedies provided by this title must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in this title or by other rule of law.

(b) Any right or obligation declared by this title is enforceable by action unless the provision declaring it specifies a different and limited effect.



Section 7-1-306 - Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.



Section 7-1-307 - Prima facie evidence by third-party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.



Section 7-1-308 - Performance or acceptance under reservation of rights.

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.



Section 7-1-309 - Option to accelerate at will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.



Section 7-1-310 - Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.









Article 2 - SALES.

Part 1 - Short Title, General Construction, and Subject Matter.

Section 7-2-101 - Short title.

This article shall be known and may be cited as Uniform Commercial Code - Sales.



Section 7-2-102 - Scope; certain security and other transactions excluded from this article.

Unless the context otherwise requires, this article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.



Section 7-2-103 - Definitions and index of definitions.

(1) In this article unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) "Good faith" in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this article or to specified parts thereof and the sections in which they appear are:

"Acceptance." Section 7-2-606.

"Banker's credit." Section 7-2-325.

"Between merchants." Section 7-2-104.

"Cancellation." Section 7-2-106 (4).

"Commercial unit." Section 7-2-105.

"Confirmed credit." Section 7-2-325.

"Conforming to contract." Section 7-2-106.

"Contract for sale." Section 7-2-106.

"Cover." Section 7-2-712.

"Entrusting." Section 7-2-403.

"Financing agency." Section 7-2-104.

"Future goods." Section 7-2-105.

"Goods." Section 7-2-105.

"Identification." Section 7-2-501.

"Installment contract." Section 7-2-612.

"Letter of credit." Section 7-2-325.

"Lot." Section 7-2-105.

"Merchant." Section 7-2-104.

"Overseas." Section 7-2-323.

"Person in position of seller." Section 7-2-707.

"Present sale." Section 7-2-106.

"Sale." Section 7-2-106.

"Sale on approval." Section 7-2-326.

"Sale or return." Section 7-2-326.

"Termination." Section 7-2-106.

(3) "Control" as provided in Section 7-7-106, and the following definitions in other articles apply to this article:

"Check." Section 7-3-104.

"Consignee." Section 7-7-102.

"Consignor." Section 7-7-102.

"Consumer goods." Section 7-9A-102.

"Dishonor." Section 7-3-502.

"Draft." Section 7-3-104.

(4) In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.



Section 7-2-104 - Definitions: "Merchant"; "between merchants"; "financing agency."

(1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (Section 7-2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.



Section 7-2-105 - Definitions: "Transferability"; "goods"; "future goods"; "lot"; "commercial unit."

(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (Section 7-2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future goods". A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.



Section 7-2-106 - Definitions: "Contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

(1) In this article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (Section 7-2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or "conform to the contract" when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach of performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other, and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.



Section 7-2-107 - Goods to be severed from realty; recording.

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this article if they are to be severed by the seller, but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) is a contract for the sale of goods within this article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third-party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.






Part 2 - Form, Formation, and Readjustment of Contract.

Section 7-2-201 - Formal requirements; statute of frauds.

(1) Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within 10 days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable:

(a) If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) If the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods for which payment has been made and accepted or which have been received and accepted (Section 7-2-606).



Section 7-2-202 - Final written expression: Parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) By course of dealing or usage of trade (Section 7-1-303); and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.



Section 7-2-203 - Seals inoperative.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument, and the law with respect to sealed instruments does not apply to such a contract or offer.



Section 7-2-204 - Formation in general.

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.



Section 7-2-205 - Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



Section 7-2-206 - Offer and acceptance in formation of contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances:

(a) An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



Section 7-2-207 - Additional terms in acceptance or confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) The offer expressly limits acceptance to the terms of the offer;

(b) They materially alter it; or

(c) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this title.



Section 7-2-208 - Course of performance or practical construction.

Repealed by Act 2004-524, p. 1070, §3, effective January 1, 2005.



Section 7-2-209 - Modification, rescission and waiver.

(1) An agreement modifying a contract within this article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this article (Section 7-2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



Section 7-2-210 - Delegation of performance; assignment of rights.

(1) A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 7-9A-406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (Section 7-2-609).






Part 3 - General Obligation and Construction of Contract.

Section 7-2-301 - General obligations of parties.

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.



Section 7-2-304 - Price payable in money, goods, realty, or otherwise.

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods, each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty, the transfer of the goods and the seller's obligations with reference to them are subject to this article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.



Section 7-2-303 - Allocation or division of risks.

Where this article allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.



Section 7-2-302 - Unconscionable contract or clause.

(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.



Section 7-2-305 - Open price term.

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

(a) Nothing is said as to price; or

(b) The price is left to be agreed by the parties and they fail to agree; or

(c) The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party, the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery, and the seller must return any portion of the price paid on account.



Section 7-2-306 - Output, requirements, and exclusive dealings.

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.



Section 7-2-307 - Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender, but where the circumstances give either party the right to make or demand delivery in lots, the price if it can be apportioned, may be demanded for each lot.



Section 7-2-308 - Absence of specified place for delivery.

Unless otherwise agreed:

(a) The place for delivery of goods is the seller's place of business or if he has none his residence; but

(b) In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) Documents of title may be delivered through customary banking channels.



Section 7-2-309 - Absence of specific time provisions; notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.



Section 7-2-310 - Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed:

(a) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) If the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 7-2-513); and

(c) If delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or, if none, the seller's residence; and

(d) Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment, but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.



Section 7-2-311 - Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 7-2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and, except as otherwise provided in subsections (1)(c) and (3) of Section 7-2-319, specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(a) Is excused for any resulting delay in his own performance; and

(b) May also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.



Section 7-2-312 - Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that:

(a) The title conveyed shall be good, and its transfer rightful; and

(b) The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like, but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.



Section 7-2-313 - Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.



Section 7-2-314 - Implied warranty: Merchantability; usage of trade; human blood and tissues.

(1) Unless excluded or modified (Section 7-2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as:

(a) Pass without objection in the trade under the contract description; and

(b) In the case of fungible goods, are of fair average quality within the description; and

(c) Are fit for the ordinary purposes for which such goods are used; and

(d) Run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) Are adequately contained, packaged, and labeled as the agreement may require; and

(f) Conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 7-2-316) other implied warranties may arise from course of dealing or usage of trade.

(4) Procuring, furnishing, donating, processing, distributing, or using human whole blood, plasma, blood products, blood derivatives, and other human tissues such as corneas, bones or organs for the purpose of injecting, transfusing, or transplanting any of them in the human body is declared for all purposes to be the rendition of a service by every person participating therein and whether any remuneration is paid therefor is declared not to be a sale of such whole blood, plasma, blood products, blood derivatives, or other human tissues.



Section 7-2-315 - Implied warranty: Fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under Section 7-2-316 an implied warranty that the goods shall be fit for such purpose.



Section 7-2-316 - Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this article on parol or extrinsic evidence (Section 7-2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2):

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) When the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) An implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this article on liquidation or limitation of damages and on contractual modification of remedy (Sections 7-2-718 and 7-2-719).

(5) Nothing in subsection (2) or subsection (3) (a) or in Section 7-2-317 shall be construed so as to limit or exclude the seller's liability for damages for injury to the person in the case of consumer goods.



Section 7-2-317 - Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



Section 7-2-318 - Third-party beneficiaries of warranties express or implied.

A sellers' warranty, whether express or implied, extends to any natural person if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.



Section 7-2-319 - F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:

(a) When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this article (Section 7-2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) When the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this article (Section 7-2-503);

(c) When under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this article on the form of bill of lading (Section 7-2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

(a) At his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed, in any case falling within subsection (1)(a) or (c) or subsection (2), the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel, and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this article (Section 7-2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



Section 7-2-320 - C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to:

(a) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



Section 7-2-321 - C.I.F. or C. & F.: "Net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.:

(1) Where the price is based on or is to be adjusted according to "net landed weights," "delivered weights," "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost, delivery of the documents and payment are due when the goods should have arrived.



Section 7-2-322 - Delivery "ex-ship".

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed:

(a) The seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) The risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.



Section 7-2-323 - Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(a) Due tender of a single part is acceptable within the provisions of this article on cure of improper delivery (subsection (1) of Section 7-2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.



Section 7-2-324 - "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) The seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and

(b) Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 7-2-613).



Section 7-2-325 - "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.



Section 7-2-326 - "Sale on approval" and "sale or return."

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(a) A "sale on approval" if the goods are delivered primarily for use, and

(b) A "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this article (Section 7-2-201) and as contradicting the sale aspect of the contract within the provisions of this article on parol or extrinsic evidence (Section 7-2-202).



Section 7-2-327 - Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed:

(a) Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) After due notification of election to return, the return is at the seller's risk and expense, but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed:

(a) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) The return is at the buyer's risk and expense.



Section 7-2-328 - Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.






Part 4 - Title, Creditors, and Good Faith Purchasers.

Section 7-2-401 - Passing of title; reservation for security; limited application of this section.

Each provision of this article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this article and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (Section 7-2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this title. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the article on secured transactions (Article 9A), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place, and in particular and despite any reservation of a security interest by the bill of lading:

(a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) If the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

(a) If the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such document and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) If the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale."



Section 7-2-402 - Rights of seller's creditors against sold goods.

(1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this article (Sections 7-2-502 and 7-2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this article shall be deemed to impair the rights of creditors of the seller:

(a) Under the provisions of the article on secured transactions (Article 9); or

(b) Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this article constitute the transaction a fraudulent transfer or voidable preference.



Section 7-2-403 - Power to transfer; good faith purchase of goods; "entrusting."

(1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though:

(a) The transferor was deceived as to the identity of the purchaser, or

(b) The delivery was in exchange for a check which is later dishonored, or

(c) It was agreed that the transaction was to be a "cash sale," or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the articles on secured transactions (Article 9), bulk transfers (Article 6) and documents of title (Article 7).






Part 5 - Performance.

Section 7-2-501 - Insurable interest in goods; manner of identification of goods.

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement "identification" occurs:

(a) When the contract is made if it is for the sale of goods already existing and identified;

(b) If the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.



Section 7-2-502 - Buyer's right to goods.

(1) Subject to subsections (2) and (3) and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of Section 7-2-501 may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) in all cases, the seller becomes insolvent within 10 days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under subsection (1)(a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating his special property has been made by the buyer he acquires the right to recover the goods only if they conform to the contract for sale.



Section 7-2-503 - Manner of seller's tender of delivery.

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this article, and in particular:

(a) Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within Section 7-2-504 respecting shipment, tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination, tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved:

(a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and, except as otherwise provide in Article 9A, receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents:

(a) He must tender all such documents in correct form, except as provided in this article with respect to bills of lading in a set (subsection (2) of Section 7-2-323); and

(b) Tender through customary banking channels is sufficient and dishonor of a draft accompanying the documents constitutes nonacceptance or rejection.



Section 7-2-504 - Shipment by seller.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must:

(a) Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) Promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.



Section 7-2-505 - Seller's shipment under reservation.

(1) Where the seller has identified goods to the contract by or before shipment:

(a) His procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) A nonnegotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of Section 7-2-507) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale, it constitutes an improper contract for transportation within Section 7-2-504, but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.



Section 7-2-506 - Rights of financing agency.

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.



Section 7-2-507 - Effect of seller's tender; delivery on condition.

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.



Section 7-2-508 - Cure by seller of improper tender or delivery; replacement.

(1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance, the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.



Section 7-2-509 - Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier:

(a) If it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 7-2-505); but

(b) If it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(a) On his receipt of possession or control of a negotiable document of title covering the goods; or

(b) On acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) After his receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of Section 7-2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this article on sale on approval (Section 7-2-327) and on effect of breach on risk of loss (Section 7-2-510).



Section 7-2-510 - Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.



Section 7-2-511 - Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this title on the effect of an instrument on an obligation (Section 7-3-310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.



Section 7-2-512 - Payment by buyer before inspection.

(1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless:

(a) The nonconformity appears without inspection; or

(b) Despite tender of the required documents the circumstances would justify injunction against honor under this title (Section 7-5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies.



Section 7-2-513 - Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this article on C.I.F. contracts (subsection (3) of Section 7-2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(a) For delivery "C.O.D." or on other like terms; or

(b) For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition, failure of which avoids the contract.



Section 7-2-514 - When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.



Section 7-2-515 - Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute:

(a) Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) The parties may agree to a third-party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.






Part 6 - Breach, Repudiation, and Excuse.

Section 7-2-601 - Buyer's rights on improper delivery.

Subject to the provisions of this article on breach in installment contracts (Section 7-2-612) and unless otherwise agreed under the sections on contractual limitations of remedy (Sections 7-2-718 and 7-2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

(a) Reject the whole; or

(b) Accept the whole; or

(c) Accept any commercial unit or units and reject the rest.



Section 7-2-602 - Manner and effect of rightful rejection.

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of Sections 7-2-603 and 7-2-604 on rejected goods:

(a) After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) If the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this article (subsection (3) of Section 7-2-711), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) The buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this article on seller's remedies in general (Section 7-2-703).



Section 7-2-603 - Merchant buyer's duties as to rightfully rejected goods.

(1) Subject to any security interest in the buyer (subsection (3) of Section 7-2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10 percent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith, and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.



Section 7-2-604 - Buyer's options as to salvage of rightfully rejected goods.

Subject to the provisions of Section 7-2-603 on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in Section 7-2-603. Such action is not acceptance or conversion.



Section 7-2-605 - Waiver of buyer's objections by failure to particularize.

(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach:

(a) Where the seller could have cured it if stated seasonably; or

(b) Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.



Section 7-2-606 - What constitutes acceptance of goods.

(1) "Acceptance" of goods occurs when the buyer:

(a) After a reasonable opportunity to inspect the goods, signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b) Fails to make an effective rejection (subsection (1) of Section 7-2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) Does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.



Section 7-2-607 - Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured, but acceptance does not of itself impair any other remedy provided by this article for nonconformity.

(3) Where a tender has been accepted:

(a) The buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) If the claim is one for infringement or the like (subsection (3) of Section 7-2-312) and the buyer is sued as a result of such a breach, he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over:

(a) He may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b) If the claim is one for infringement or the like (subsection (3) of Section 7-2-312) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control, the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of Section 7-2-312).



Section 7-2-608 - Revocation of acceptance in whole or in part.

(1) The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it:

(a) On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.



Section 7-2-609 - Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand, failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.



Section 7-2-610 - Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

(a) For a commercially reasonable time await performance by the repudiating party; or

(b) Resort to any remedy for breach (Section 7-2-703 or Section 7-2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) In either case suspend his own performance or proceed in accordance with the provisions of this article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 7-2-704).



Section 7-2-611 - Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this article (Section 7-2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



Section 7-2-612 - "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure, the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.



Section 7-2-613 - Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 7-2-324) then:

(a) If the loss is total the contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.



Section 7-2-615 - Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to Section 7-2-614 on substituted performance:

(a) Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.



Section 7-2-614 - Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.



Section 7-2-616 - Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under Section 7-2-615, he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this article relating to breach of installment contracts (Section 7-2-612), then also as to the whole:

(a) Terminate and thereby discharge any unexecuted portion of the contract; or

(b) Modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under Section 7-2-615.






Part 7 - Remedies.

Section 7-2-701 - Remedies for breach of collateral contracts not impaired.

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this article.



Section 7-2-702 - Seller's remedies on discovery of buyer's insolvency.

(1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash, including payment for all goods theretofore delivered under the contract, and stop delivery under this article (Section 7-2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the 10-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under this article (Section 7-2-403). Successful reclamation of goods excludes all other remedies with respect to them.



Section 7-2-703 - Seller's remedies in general.

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (Section 7-2-612), then also with respect to the whole undelivered balance, the aggrieved seller may:

(a) Withhold delivery of such goods;

(b) Stop delivery by any bailee as hereafter provided (Section 7-2-705);

(c) Proceed under Section 7-2-704 respecting goods still unidentified to the contract;

(d) Resell and recover damages as hereafter provided (Section 7-2-706);

(e) Recover damages for nonacceptance (Section 7-2-708) or in a proper case the price (Section 7-2-709);

(f) Cancel.



Section 7-2-704 - Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

(1) An aggrieved seller under Section 7-2-703 may:

(a) Identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.



Section 7-2-705 - Seller's stoppage of delivery in transit or otherwise.

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (Section 7-2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until:

(a) Receipt of the goods by the buyer; or

(b) Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) Such acknowledgment to the buyer by a carrier by reshipment or as warehouseman; or

(d) Negotiation to the buyer of any negotiable document of title covering the goods.

(3)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.



Section 7-2-706 - Seller's resale including contract for resale.

(1) Under the conditions stated in Section 7-2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this article (Section 7-2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms, but every aspect of the sale, including the method, manner, time, place and terms, must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale:

(a) Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) The seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (Section 7-2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of Section 7-2-711).



Section 7-2-707 - "Person in the position of a seller."

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this article withhold or stop delivery (Section 7-2-705) and resell (Section 7-2-706) and recover incidental damages (Section 7-2-710).



Section 7-2-708 - Seller's damages for nonacceptance or repudiation.

(1) Subject to subsection (2) and to the provisions of this article with respect to proof of market price (Section 7-2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this article (Section 7-2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this article (Section 7-2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.



Section 7-2-709 - Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under Section 7-2-710, the price:

(a) Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 7-2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under Section 7-2-708.



Section 7-2-710 - Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.



Section 7-2-711 - Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance, then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 7-2-612), the buyer may cancel, and whether or not he has done so may, in addition to recovering so much of the price as has been paid:

(a) "Cover" and have damages under Section 7-2-712 as to all the goods affected whether or not they have been identified to the contract; or

(b) Recover damages for nondelivery as provided in this article (Section 7-2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also:

(a) If the goods have been identified recover them as provided in this article (Section 7-2-502); or

(b) In a proper case obtain specific performance or replevy the goods as provided in this article (Section 7-2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 7-2-706).



Section 7-2-712 - "Cover"; buyer's procurement of substitute goods.

(1) After a breach within Section 7-2-711, the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 7-2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.



Section 7-2-713 - Buyer's damages for nondelivery or repudiation.

(1) Subject to the provisions of this article with respect to proof of market price (Section 7-2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this article (Section 7-2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.



Section 7-2-714 - Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 7-2-607) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount, and nothing in this section shall be construed so as to limit the seller's liability for damages for injury to the person in the case of consumer goods. Damages in an action for injury to the person include those damages ordinarily allowable in such actions at law.

(3) In a proper case any incidental and consequential damages under Section 7-2-715 may also be recovered.



Section 7-2-715 - Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include:

(a) Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.



Section 7-2-716 - Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.



Section 7-2-717 - Deduction of damages from the price.

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.



Section 7-2-718 - Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds:

(a) The amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) In the absence of such terms, 20 percent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes:

(a) A right to recover damages under the provisions of this article other than subsection (1), and

(b) The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods, their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this article on resale by an aggrieved seller (Section 7-2-706).



Section 7-2-719 - Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of Section 7-2-718 on liquidation and limitation of damages:

(a) The agreement may provide for remedies in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

(4) Nothing in this section or in Section 7-2-718 shall be construed so as to limit the seller's liability for damages for injury to the person in the case of consumer goods.



Section 7-2-720 - Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.



Section 7-2-721 - Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this article for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.



Section 7-2-722 - Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

(a) A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c) Either party may with the consent of the other sue for the benefit of whom it may concern.



Section 7-2-723 - Proof of market price: Time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 7-2-708 or Section 7-2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.



Section 7-2-724 - Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.



Section 7-2-725 - Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered; however, a cause of action for damages for injury to the person in the case of consumer goods shall accrue when the injury occurs.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before midnight, December 31, 1966.









Article 2A - LEASES.

Part 1 - General Provisions.

Section 7-2A-101 - Short title.

This article shall be known and may be cited as the Uniform Commercial Code - Leases.



Section 7-2A-102 - Scope.

This article applies to any transaction, regardless of form, that creates a lease, as defined in Section 7-2A-103(1)(j).



Section 7-2A-103 - Definitions and index of definitions.

(1) In this article unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a pre-existing contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $100,000.

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which:

(i) the lessor does not select, manufacture, or supply the goods;

(ii) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) one of the following occurs:

(A) the lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) the lease contract or a separate accurate and complete statement delivered to the lessee discloses in writing (a) all express warranties and other rights provided to the lessee by the lessor and the supplier in connection with the lease contract (b) that there are no other express warranties or rights provided to the lessee by the lessor or the supplier in connection with the lease contract, and (c) in a consumer lease, any waiver, disclaimer, or other negation of express or implied warranties and any limitation or modification of remedy or liquidation of damages for breach of those warranties or other rights of the lessee in a manner as provided in this article or in Article 2, as applicable; or

(D) the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the supplier, unless the lessee has selected the supplier and directed the lessor to purchase the goods from the supplier, (b) that the lessee is entitled under this article to all warranties and other rights provided to the lessee by the supplier in connection with the lease contract, and (c) to contact the supplier to receive an accurate and complete statement from the supplier of any such express warranties and other rights and any disclaimers or limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (Section 7-2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this article. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by the court as a matter of law as a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this article and the sections in which they appear are:

"Accessions." Section 7-2A-310(1).

"Construction mortgage." Section 7-2A-309(1)(d).

"Encumbrance." Section 7-2A-309(1)(e).

"Fixtures." Section 7-2A-309(1)(a).

"Fixture filing." Section 7-2A-309(1)(b).

"Purchase money lease." Section 7-2A-309(1)(c).

(3) The following definitions in sections of the Code of Alabama 1975, apply to this article:

"Account." Section 7-9A-102(a)(2).

"Between merchants." Section 7-2-104(3).

"Buyer." Section 7-2-103(1)(a).

"Chattel paper." Section 7-9A-102(a)(11).

"Consumer goods." Section 7-9A-102(a)(23).

"Document." Section 7-9A-102(a)(30).

"Entrusting." Section 7-2-403(3).

"General intangible." Section 7-9A-102(a)(42).

"Good faith." Section 7-2-103(1)(b).

"Instrument." Section 7-9A-102(a)(47).

"Merchant." Section 7-2-104(1).

"Mortgage." Section 7-9A-102(a)(55).

"Pursuant to commitment." Section 7-9A-102(a)(68).

"Receipt." Section 7-2-103(1)(c).

"Sale." Section 7-2-106(1).

"Sale on approval." Section 7-2-326.

"Sale or return." Section 7-2-326.

"Seller." Section 7-2-103(1)(d).

(4) In addition, Section 7-1-201 contains general definitions and principles of construction and interpretation applicable throughout this article.



Section 7-2A-104 - Leases subject to other statutes.

(1) A lease, although subject to this article, is also subject to any applicable:

(a) certificate of title statute of this state;

(b) certificate of title statute of another jurisdiction (Section 7-2A-105); or

(c) consumer protection statute of this state.

(2) In case of conflict between this article, other than Sections 7-2A-105, 7-2A-304(3), and 7-2A-305(3), and any statute referred to in subsection (1), the provisions of that statute control.

(3) Failure to comply with any applicable statute has only the effect specified therein.



Section 7-2A-105 - Territorial application of article to goods covered by certificate of title.

Subject to the provisions of Sections 7-2A-304(3) and 7-2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.



Section 7-2A-106 - Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which

(a) the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter,

(b) the goods are to be used, or

(c) the lease is executed by the lessee, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.



Section 7-2A-107 - Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.



Section 7-2A-108 - Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) Before making a finding of unconscionability under subsection (1), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.



Section 7-2A-109 - Option to accelerate at will.

(1) A term providing that one party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.






Part 2 - Formation and Construction of Lease Contract.

Section 7-2A-201 - Statute of frauds.

(1) A lease contract is not enforceable by way of action or defense unless:

(a) the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(b) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:

(a) if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) is:

(a) if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) a reasonable lease term.



Section 7-2A-202 - Final written expression: parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) by course of dealing or usage of trade or by course of performance; and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.



Section 7-2A-203 - Seals inoperative.

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.



Section 7-2A-204 - Formation in general.

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.



Section 7-2A-205 - Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



Section 7-2A-206 - Offer and acceptance in formation of lease contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



Section 7-2A-207 - Course of performance or practical construction.

Repealed by Act 2004-524, p. 1070, §3, effective January 1, 2005.



Section 7-2A-208 - Modification, rescission and waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this article (Section 7-2A-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



Section 7-2A-209 - Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 7-2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.



Section 7-2A-210 - Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.



Section 7-2A-211 - Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.



Section 7-2A-212 - Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.



Section 7-2A-213 - Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.



Section 7-2A-214 - Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 7-2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3):

(a) to exclude or modify the implied warranty of "merchantability," or any part of it the language must mention merchantability, be by a writing, and be conspicuous. Language to exclude the implied warranty of merchantability is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be merchantable."

(b) to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 7-2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

(5) Nothing in subsection (2) or subsection (3)(a) or in Section 7-2A-215 shall be construed so as to limit or expand the lessor's liability for damages for injury to the person in the case of consumer goods.



Section 7-2A-215 - Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



Section 7-2A-216 - Third-party beneficiaries of express and implied warranties.

(1) A warranty to or for the benefit of a lessee under this article, whether express or implied, extends to any natural person who may reasonably be expected to use, consume, or be affected by the goods and who is injured in person by breach of the warranty.

(2) This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons.

(3) The operation of this section may not be excluded, modified, or limited, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any person referred to in subsections (1) and (2) of this section.



Section 7-2A-217 - Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) when the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) when the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) when the young are conceived, if the lease contract is for a lease of unborn young of animals.



Section 7-2A-218 - Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until the lessor's default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee. For this purpose the option to buy shall be deemed to have been exercised by the lessee when the resulting sale is closed, not when the lessee gives notice to the lessor of the lessee's intention to exercise the option.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.



Section 7-2A-219 - Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this article on the effect of default on risk of loss (Section 7-2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.



Section 7-2A-220 - Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.



Section 7-2A-221 - Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 7-2A-219, then:

(a) if the loss is total, the lease contract is voided; and

(b) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as voided or, except in a finance lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.






Part 3 - Effect of Lease Contract.

Section 7-2A-301 - Enforceability of lease contract.

Except as otherwise provided in this article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.



Section 7-2A-302 - Title to and possession of goods.

Except as otherwise provided in this article, each provision of this article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.



Section 7-2A-303 - Alienability of interests, transfer of rights, etc.

(1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Article 9A, Secured Transactions, by reason of Section 7-9A-109(a)(3).

(2) Except as provided in subsection (3) and Section 7-9A-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation, or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).

(4) Subject to subsection (3) and Section 7-9A-407:

(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in Section 7-2A-501(2);

(b) if paragraph (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease," or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.



Section 7-2A-304 - Subsequent lease of goods by lessor.

(1) Subject to Section 7-2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and Section 7-2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) the lessor's transferor was deceived as to the identity of the lessor;

(b) the delivery was in exchange for a check which is later dishonored;

(c) it was agreed that the transaction was to be a "cash sale"; or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.



Section 7-2A-305 - Sale or sublease of goods by lessee.

(1) Subject to the provisions of Section 7-2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and Section 7-2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) the lessor was deceived as to the identity of the lessee;

(b) the delivery was in exchange for a check which is later dishonored; or

(c) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.



Section 7-2A-306 - Priority of certain liens arising by operation of law.

If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.



Section 7-2A-307 - Priority over lease contract.

(1) Except as otherwise provided in Section 7-2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in Sections 7-2A-306 and 7-2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in Sections 7-9A-317, 7-9A-321, and 7-9A-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.



Section 7-2A-308 - Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this article impairs the rights of creditors of a lessor if the lease contract is made under circumstances which under any statute or rule of law apart from this article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.



Section 7-2A-309 - Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) a "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 7-9A-502(a) and (b);

(c) a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) a mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this article of ordinary building materials incorporated into an improvement on land.

(3) This article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) the lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within twenty days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) the lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the Uniform Commercial Code on Secured Transactions (Article 9A, Title 7).



Section 7-2A-310 - Lessor's and lessee's rights when goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of

(a) a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this article, or (b) if necessary to enforce his or her other rights and remedies under this article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.



Section 7-2A-311 - Priority subject to subordination.

Nothing in this article prevents subordination by agreement by any person entitled to priority.






Part 4 - Performance of Lease Contract: Repudiated, Substituted and Excused.

Section 7-2A-401 - Insecurity: Adequate assurance of performance.

(1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he or she has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of the demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.



Section 7-2A-402 - Anticipatory repudiation.

(1) If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) make demand pursuant to Section 7-2A-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(c) resort to any right or remedy upon default under the lease contract or this article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction.

(2) In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (Section 7-2A-524).



Section 7-2A-403 - Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under Section 7-2A-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



Section 7-2A-404 - Substituted performance.

(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.



Section 7-2A-405 - Excused performance.

Subject to Section 7-2A-404 on substituted performance, the following rules apply:

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee.



Section 7-2A-406 - Procedure on excused performance.

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under Section 7-2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 7-2A-510):

(a) terminate the lease contract (Section 7-2A-505(2)); or

(b) except in a finance lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under Section 7-2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.



Section 7-2A-407 - Irrevocable promises: Finance leases.

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(b) is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.






Part 5 - Default.

Division A - In General.

Section 7-2A-501 - Default: Procedure.

(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this article.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this article and, except as limited by this article, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this article.

(4) Except as otherwise provided in Section 7-1-305(a), or this article or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this part does not apply.



Section 7-2A-502 - Notice after default.

Except as otherwise provided in this article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.



Section 7-2A-503 - Modification or impairment of rights and remedies.

(1) Except as otherwise provided in this article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article.

(2) Resort to a remedy provided under this article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this article.

(3) Consequential damages may be liquidated under Section 7-2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this article.

(5) Nothing in this section or in Section 7-2A-504 shall be construed so as to limit or expand the lessor's liability for damages for injury to the person in the case of consumer goods.



Section 7-2A-504 - Liquidation of damages.

(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this article.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (Section 7-2A-525 or 7-2A-526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) in the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) a right to recover damages under the provisions of this article other than subsection (1); and

(b) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.



Section 7-2A-505 - Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this article for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.



Section 7-2A-506 - Statute of limitations.

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues (a) in the case of an indemnity against liability, when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, or when the default occurs, whichever is later, (b) in the case of an indemnity against loss or damage, when the person indemnified makes payment thereof. A cause of action for damages for injury to the person in the case of consumer goods accrues when the injury occurs.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this article becomes effective.



Section 7-2A-507 - Proof of market rent: Time and place.

(1) Damages based on market rent (Section 7-2A-519 or 7-2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 7-2A-519 and 7-2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this article offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.






Division B - Default by Lessor.

Section 7-2A-508 - Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 7-2A-509) or repudiates the lease contract (Section 7-2A-402), or a lessee rightfully rejects the goods (Section 7-2A-509) or justifiably revokes acceptance of the goods (Section 7-2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 7-2A-510), the lessor is in default under the lease contract and the lessee may:

(a) cancel the lease contract (Section 7-2A-505(1));

(b) recover so much of the rent and security as has been paid and is just under the circumstances;

(c) cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 7-2A-518 and 7-2A-520), or recover damages for nondelivery (Sections 7-2A-519 and 7-2A-520);

(d) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) if the goods have been identified, recover them (Section 7-2A-522); or

(b) in a proper case, obtain specific performance or replevy the goods (Section 7-2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Section 7-2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 7-2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Section 7-2A-527(5).

(6) Subject to the provisions of Section 7-2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.



Section 7-2A-509 - Lessee's rights on improper delivery; rightful rejection.

(1) Subject to the provisions of Section 7-2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.



Section 7-2A-510 - Installment lease contracts: Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.



Section 7-2A-511 - Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 7-2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 7-2A-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Section 7-2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 7-2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this article.



Section 7-2A-512 - Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 7-2A-511) and subject to any security interest of a lessee (Section 7-2A-508(5)):

(a) the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 7-2A-511; but

(c) the lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.



Section 7-2A-513 - Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.



Section 7-2A-514 - Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) if, stated seasonably, the lessor or the supplier could have cured it (Section 7-2A-513); or

(b) between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.



Section 7-2A-515 - Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) the lessee fails to make an effective rejection of the goods (Section 7-2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.



Section 7-2A-516 - Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, other than a consumer lease in which the supplier assisted in the preparation of the lease contract or participated in negotiating the terms of the lease contract with the lessor, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 7-2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) the burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 7-2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 7-2A-211).

(6) Subsection (3) shall not apply to a consumer lease.



Section 7-2A-517 - Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.



Section 7-2A-518 - Cover; substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 7-2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 7-2A-504) or otherwise determined pursuant to agreement of the parties (Sections 7-1-302 and 7-2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 7-2A-519 governs.



Section 7-2A-519 - Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 7-2A-504) or otherwise determined pursuant to agreement of the parties (Sections 7-1-302 and 7-2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 7-2A-518(2), or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 7-2A-516(3)), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.



Section 7-2A-520 - Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.



Section 7-2A-521 - Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.



Section 7-2A-522 - Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 7-2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.






Division C - Default by Lessee.

Section 7-2A-523 - Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 7-2A-510), the lessee is in default under the lease contract and the lessor may:

(a) cancel the lease contract (Section 7-2A-505(1));

(b) proceed respecting goods not identified to the lease contract (Section 7-2A-524);

(c) withhold delivery of the goods and take possession of goods previously delivered (Section 7-2A-525);

(d) stop delivery of the goods by any bailee (Section 7-2A-526);

(e) dispose of the goods and recover damages (Section 7-2A-527), or retain the goods and recover damages (Section 7-2A-528), or in a proper case recover rent (Section 7-2A-529);

(f) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).



Section 7-2A-524 - Lessor's right to identify goods to lease contract.

(1) A lessor aggrieved under Section 7-2A-523(1) may:

(a) identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) dispose of goods (Section 7-2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.



Section 7-2A-525 - Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 7-2A-523(1) or 7-2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 7-2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.



Section 7-2A-526 - Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until

(a) receipt of the goods by the lessee;

(b) acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.



Section 7-2A-527 - Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 7-2A-523(1) or 7-2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 7-2A-525 or 7-2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 7-2A-504) or otherwise determined pursuant to agreement of the parties (Sections 7-1-302 and 7-2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 7-2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 7-2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 7-2A-508(5)).



Section 7-2A-528 - Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 7-2A-504) or otherwise determined pursuant to agreement of the parties (Sections 7-1-302 and 7-2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 7-2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 7-2A-523(1) or 7-2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 7-2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 7-2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.



Section 7-2A-529 - Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 7-2A-523(1) or 7-2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 7-2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 7-2A-530, less expenses saved in consequence of the lessee's default; and

(b) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 7-2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 7-2A-527 or 7-2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 7-2A-527 or 7-2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due, or has repudiated (Section 7-2A-402), a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under Sections 7-2A-527 and 7-2A-528.



Section 7-2A-530 - Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.



Section 7-2A-531 - Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract

(a) the lessor has a right of action against the third party, and

(b) the lessee also has a right of action against the third party if the lessee: (i) has a security interest in the goods; (ii) has an insurable interest in the goods; or (iii) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.



Section 7-2A-532 - Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.












Article 3 - NEGOTIABLE INSTRUMENTS.

Part 1 - General Provisions and Definitions.

Section 7-3-101 - Short title.

This article may be cited as Uniform Commercial Code - Negotiable Instruments.



Section 7-3-103 - Definitions.

(a) In this article:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) "Good faith" means honesty in fact in the conduct or transaction concerned.

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this article or Article 4.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 7-1-201(b)(8)).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this article and the sections in which they appear are:

"Acceptance." Section 7-3-409.

"Accommodated party." Section 7-3-419.

"Accommodation party." Section 7-3-419.

"Alteration." Section 7-3-407.

"Anomalous indorsement." Section 7-3-205.

"Blank indorsement." Section 7-3-205.

"Cashier's check." Section 7-3-104.

"Certificate of deposit." Section 7-3-104.

"Certified check." Section 7-3-409.

"Check." Section 7-3-104.

"Consideration." Section 7-3-303.

"Draft." Section 7-3-104.

"Holder in due course." Section 7-3-302.

"Incomplete instrument." Section 7-3-115.

"Indorsement." Section 7-3-204.

"Indorser." Section 7-3-204.

"Instrument." Section 7-3-104.

"Issue." Section 7-3-105.

"Issuer." Section 7-3-105.

"Negotiable instrument." Section 7-3-104.

"Negotiation." Section 7-3-201.

"Note." Section 7-3-104.

"Payable at a definite time." Section 7-3-108.

"Payable on demand." Section 7-3-108.

"Payable to bearer." Section 7-3-109.

"Payable to order." Section 7-3-109.

"Payment." Section 7-3-602.

"Person entitled to enforce." Section 7-3-301.

"Presentment." Section 7-3-501.

"Reacquisition." Section 7-3-207.

"Special indorsement." Section 7-3-205.

"Teller's check." Section 7-3-104.

"Transfer of instrument." Section 7-3-203.

"Traveler's check." Section 7-3-104.

"Value." Section 7-3-303.

(c) The following definitions in other articles apply to this article:

"Bank." Section 7-4-105.

"Banking day." Section 7-4-104.

"Clearing house." Section 7-4-104.

"Collecting bank." Section 7-4-105.

"Depositary bank." Section 7-4-105.

"Documentary draft." Section 7-4-104.

"Intermediary bank." Section 7-4-105.

"Item." Section 7-4-104.

"Payor bank." Section 7-4-105.

"Suspends payments." Section 7-4-104.

(d) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.



Section 7-3-102 - Subject matter.

(a) This article applies to negotiable instruments. It does not apply to money, to payment orders governed by Article 4A, or to securities governed by Article 8.

(b) If there is conflict between this article and Article 4 or 9, Articles 4 and 9 govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this article to the extent of the inconsistency.



Section 7-3-104 - Negotiable instrument.

(a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) Is payable on demand or at a definite time; and

(3) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except subdivision (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this article.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.



Section 7-3-105 - Issue of instrument.

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.



Section 7-3-106 - Unconditional promise or order.

(a) Except as provided in this section, for the purposes of Section 7-3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of Section 7-3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of Section 7-3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.



Section 7-3-107 - Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.



Section 7-3-108 - Payable on demand or at definite time.

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.



Section 7-3-109 - Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 7-3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 7-3-205(b).



Section 7-3-110 - Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, regardless of whether the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.



Section 7-3-111 - Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.



Section 7-3-112 - Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest until dishonor, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.



Section 7-3-113 - Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 7-4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.



Section 7-3-114 - Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.



Section 7-3-115 - Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under Section 7-3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 7-3-104, but, after completion, the requirements of Section 7-3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 7-3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.



Section 7-3-116 - Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 7-3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.



Section 7-3-117 - Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.



Section 7-3-118 - Statute of limitations.

(a) Note payable at a definite time. Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Note payable on demand. Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Unaccepted draft. Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) Certified check, teller's check, cashier's check and traveler's check. An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) Certificate of deposit. An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) Accepted draft. An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Conversion, breach of warranty and other Article 3 actions. Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this article and not governed by this section must be commenced within three years after the cause of action accrues.



Section 7-3-119 - Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.






Part 2 - Negotiation, Transfer, and Indorsement.

Section 7-3-201 - Negotiation.

(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.



Section 7-3-202 - Negotiation subject to rescission.

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.



Section 7-3-203 - Transfer of instrument; rights acquired by transfer.

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this article and has only the rights of a partial assignee.



Section 7-3-204 - Indorsement.

(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.



Section 7-3-205 - Special indorsement; blank indorsement; anomalous indorsement.

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Section 7-3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.



Section 7-3-206 - Restrictive indorsement.

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in Section 7-4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in subdivision (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Section 7-3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.



Section 7-3-207 - Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.






Part 3 - Enforcement of Instruments.

Section 7-3-301 - Person entitled to enforce instrument.

"Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to Section 7-3-309 or 7-3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.



Section 7-3-302 - Holder in due course.

(a) Subject to subsection (c) and Section 7-3-106(d), "holder in due course" means the holder of an instrument if:

(1) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) The holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in Section 7-3-306, and (vi) without notice that any party has a defense or claim in recoupment described in Section 7-3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under Section 7-3-303(a) (1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.



Section 7-3-303 - Value and consideration.

(a) An instrument is issued or transferred for value if:

(1) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) The instrument is issued or transferred in exchange for a negotiable instrument; or

(5) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.



Section 7-3-306 - Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.



Section 7-3-304 - Overdue instrument.

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day demand for payment is duly made;

(2) If the instrument is a check, 90 days after its date; or

(3) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.



Section 7-3-305 - Defenses and claims in recoupment.

(a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) A defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) A defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a) (1), but is not subject to defenses of the obligor stated in subsection (a) (2) or claims in recoupment stated in subsection (a) (3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (Section 7-3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.



Section 7-3-307 - Notice of breach of fiduciary duty.

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in subdivision (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, or (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, or (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary.



Section 7-3-308 - Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under Section 7-3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 7-3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.



Section 7-3-309 - Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if: (i) the person seeking to enforce the instrument: (A) was entitled to enforce it when loss of possession occurred, or (B) has directly or indirectly acquired ownership of the instrument from a person who was entitled to enforce the instrument when the loss of possession occurred; and (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure; and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 7-3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.



Section 7-3-310 - Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in subdivision (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.



Section 7-3-311 - Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This subdivision does not apply if the claimant is an organization that sent a statement complying with subdivision (1) (i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.



Section 7-3-312 - Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 7-4-302(a) (1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b) (4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 7-3-309.






Part 4 - Liability of Parties.

Section 7-3-401 - Signature.

(a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under Section 7-3-402.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.



Section 7-3-402 - Signature by representative.

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.



Section 7-3-403 - Unauthorized signature.

(a) Unless otherwise provided in this article or Article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this article.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this article which makes the unauthorized signature effective for the purposes of this article.



Section 7-3-404 - Impostors; fictitious payees.

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (Section 7-3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(e) The adoption of a comparative fault approach in subsection (d) and in Sections 7-3-405 and 7-3-406 is limited to transactions treated under this article and Section 7-4-406 of Article 4 of the Uniform Commercial Code - Bank Deposits and Collections.



Section 7-3-405 - Employer's responsibility for fraudulent indorsement by employee.

(a) This section applies to fraudulent indorsements of instruments with respect to which an employer has entrusted an employee with responsibility as part of the employee's duties. The following definitions apply to this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.



Section 7-3-406 - Negligence contributing to forged signature or alteration of instrument.

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.



Section 7-3-407 - Alteration.

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.



Section 7-3-408 - Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.



Section 7-3-409 - Acceptance of draft; certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.



Section 7-3-410 - Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.



Section 7-3-411 - Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.



Section 7-3-412 - Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 7-3-115 and 7-3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 7-3-415.



Section 7-3-413 - Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 7-3-115 and 7-3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 7-3-414 or 7-3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.



Section 7-3-414 - Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 7-3-115 and 7-3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 7-3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 7-3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.



Section 7-3-415 - Obligation of indorser.

(a) Subject to subsections (b), (c), and (d) and to Section 7-3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 7-3-115 and 7-3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 7-3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) is discharged.

(e) If an indorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) is discharged.



Section 7-3-416 - Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.



Section 7-3-417 - Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 7-3-404 or 7-3-405 or the drawer is precluded under Section 7-3-406 or 7-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.



Section 7-3-418 - Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 7-4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 7-3-417 or 7-4-407.

(d) Notwithstanding Section 7-4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.



Section 7-3-419 - Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 7-3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.



Section 7-3-420 - Conversion of instrument.

(a) An instrument is converted under circumstances which would constitute conversion under personal property law. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.






Part 5 - Dishonor.

Section 7-3-502 - Dishonor.

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under Section 7-4-301 or 7-4-302, or becomes accountable for the amount of the check under Section 7-4-302.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b) (2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under Section 7-3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.



Section 7-3-503 - Notice of dishonor.

(a) The obligation of an indorser stated in Section 7-3-415(a) and the obligation of a drawer stated in Section 7-3-414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under Section 7-3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to Section 7-3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.



Section 7-3-501 - Presentment.

(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to Article 4, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cutoff hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cutoff hour.



Section 7-3-504 - Excused presentment and notice of dishonor.

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.



Section 7-3-505 - Evidence of dishonor.

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) which purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.






Part 6 - Discharge and Payment.

Section 7-3-601 - Discharge and effect of discharge.

(a) The obligation of a party to pay the instrument is discharged as stated in this article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.



Section 7-3-602 - Payment.

(a) Subject to subsection (b), an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under Section 7-3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subsection (a) if:

(1) A claim to the instrument under Section 7-3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.



Section 7-3-603 - Tender of payment.

(a) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract and by subsections (b), (c) and (d).

(b) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

(d) Acceptance of partial payment by a person entitled to enforce an instrument does not prejudice such person's rights or remedies with respect to the remaining amount due on the instrument or otherwise.



Section 7-3-604 - Discharge by cancellation or renunciation.

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an indorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the indorsement.



Section 7-3-605 - Discharge of indorsers and accommodation parties.

(a) In this section, the term "indorser" includes a drawer having the obligation described in Section 7-3-414(d).

(b) Discharge, under Section 7-3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under Article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under Section 7-3-419(c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.









Article 4 - BANK DEPOSITS AND COLLECTIONS.

Part 1 - General Provisions and Definitions.

Section 7-4-101 - Short title.

This article may be cited as Uniform Commercial Code - Bank Deposits and Collections.



Section 7-4-102 - Applicability.

(a) To the extent that items within this article are also within Articles 3 and 8, they are subject to those articles. If there is conflict, this article governs Article 3, but Article 8 governs this article.

(b) The liability of a bank for action or non-action with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.



Section 7-4-103 - Variation by agreement; measure of damages; action constituting ordinary care.

(a) The effect of the provisions of this article may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or non-action approved by this article or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this article, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this article is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.



Section 7-4-104 - Definitions and index of definitions.

(a) In this article, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4) "Clearing house" means an association of banks or other payors regularly clearing items;

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (Section 7-8-102) or instructions for uncertificated securities (Section 7-8-308), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in Section 7-3-104 or an item, other than an instrument, that is an order;

(8) "Drawee" means a person ordered in a draft to make payment;

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4A or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final;

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this article and the sections in which they appear are:

"Agreement for electronic presentment." Section 7-4-110.

"Bank." Section 7-4-105.

"Collecting bank." Section 7-4-105.

"Depositary bank." Section 7-4-105.

"Intermediary bank." Section 7-4-105.

"Payor bank." Section 7-4-105.

"Presenting bank." Section 7-4-105.

"Presentment notice." Section 7-4-110.

(c) "Control" as provided in Section 7-7-106 and the following definitions in other articles apply to this article:

"Acceptance." Section 7-3-409.

"Alteration." Section 7-3-407.

"Cashier's check." Section 7-3-104.

"Certificate of deposit." Section 7-3-104.

"Certified check." Section 7-3-409.

"Check." Section 7-3-104.

"Good faith." Section 7-3-103.

"Holder in due course." Section 7-3-302.

"Instrument." Section 7-3-104.

"Notice of dishonor." Section 7-3-503.

"Order." Section 7-3-103.

"Ordinary care." Section 7-3-103.

"Person entitled to enforce." Section 7-3-301.

"Presentment." Section 7-3-501.

"Promise." Section 7-3-103.

"Prove." Section 7-3-103.

"Teller's check." Section 7-3-104.

"Unauthorized signature." Section 7-3-403.

(d) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.



Section 7-4-105 - "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank."

In this article:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "Payor bank" means a bank that is the drawee of a draft;

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) "Collecting bank" means a bank handling an item for collection except the payor bank;

(6) "Presenting bank" means a bank presenting an item except a payor bank.



Section 7-4-106 - Payable through or payable at bank; collecting bank.

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.



Section 7-4-107 - Separate office of bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this article and under Article 3.



Section 7-4-108 - Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.



Section 7-4-109 - Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this article for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this article or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.



Section 7-4-110 - Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this article means the presentment notice unless the context otherwise indicates.



Section 7-4-111 - Statute of limitations; accrual of action.

An action to enforce an obligation, duty, or right arising under this article must be commenced within three years after the cause of action accrues. A cause of action accrues for payment of a time deposit upon the earlier of: (1) the date demand for payment is made to the bank, but if the time deposit has a due date and the bank is not required to pay before that date, the cause of action accrues when a demand for payment is in effect and the due date has passed; (2) the latter of: a. the due date of the time deposit established in the bank's last written notice of renewal sent pursuant to Section 5-5A-36; or b. four years after the last written communication from the bank recognizing the bank's obligation under the time deposit; or (3) the last day of the taxable year for which the owner of the time deposit last reported interest income earned on the time deposit on either a federal or state tax return. As used in this section, a "time deposit" is a deposit at a bank from which the depositor does not have a right to make withdrawals during certain specified time periods after the date of deposit without being subject to an early withdrawal penalty. A "time deposit" does not include a negotiable certificate of deposit covered by subsection (c) of Section 7-3-118, but does include those time deposits represented by certificates which are nonnegotiable. An action subject to this section which is not barred on or before May 15, 2001, and which is based upon an act or omission which occurred before six months before May 15, 2001 shall not in any event be barred until the expiration of six months after May 15, 2001.






Part 2 - Collection of Items: Depositary and Collecting Banks.

Section 7-4-201 - Status of collecting bank as agent and provisional status of credits, applicability of article; item indorsed "pay any bank."

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) Returned to the customer initiating collection; or

(2) Specially indorsed by a bank to a person who is not a bank.



Section 7-4-202 - Responsibility for collection or return; when action timely.

(a) A collecting bank must exercise ordinary care in:

(1) Presenting an item or sending it for presentment;

(2) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) Settling for an item when the bank receives final settlement; and

(4) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.



Section 7-4-203 - Effect of instructions.

Subject to Article 3 concerning conversion of instruments (Section 7-3-420) and restrictive indorsements (Section 7-3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.



Section 7-4-204 - Methods of sending and presenting; sending directly to payor bank.

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) An item directly to the payor bank;

(2) An item to a nonbank payor if authorized by its transferor; and

(3) An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.



Section 7-4-205 - Depositary bank holder of unindorsed item.

If a customer delivers an item to a depositary bank for collection:

(1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of Section 7-3-302, it is a holder in due course; and

(2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.



Section 7-4-206 - Transfer between banks.

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.



Section 7-4-208 - Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 7-3-404 or 7-3-405 or the drawer is precluded under Section 7-3-406 or 7-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.



Section 7-4-207 - Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (Section 7-3-305(a)) of any party that can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 7-3-115 and 7-3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.



Section 7-4-209 - Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.



Section 7-4-210 - Security interest of collecting bank in items, accompanying documents, and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9A, but:

(1) No security agreement is necessary to make the security interest enforceable (Section 7-9A-203(b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.



Section 7-4-211 - When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 7-3-302 on what constitutes a holder in due course.



Section 7-4-212 - Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 7-3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 7-3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.



Section 7-4-213 - Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement, is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 7-4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.



Section 7-4-214 - Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 7-4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.



Section 7-4-215 - Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.



Section 7-4-216 - Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.






Part 3 - Collection of Items: Payor Banks.

Section 7-4-301 - Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it

(1) returns the item; or

(2) sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned:

(1) As to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.



Section 7-4-302 - Payor bank's responsibility for late return of item.

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) Any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty (Section 7-4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.



Section 7-4-303 - When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified.

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) The bank accepts or certifies the item;

(2) The bank pays the item in cash;

(3) The bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) The bank becomes accountable for the amount of the item under Section 7-4-302 dealing with the payor bank's responsibility for late return of items; or

(5) With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.






Part 4 - Relationship Between Payor Bank and Its Customer.

Section 7-4-401 - When bank may charge customer's account.

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item, except that a bank may charge the amount of the overdraft, interest thereon, and any applicable fee against deposits or other credits to the account, regardless of the source of the deposits or credits.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in Section 7-4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in Section 7-4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under Section 7-4-402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) The original terms of the altered item; or

(2) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.



Section 7-4-402 - Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

(a) Except as otherwise provided in this article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.



Section 7-4-403 - Customer's right to stop payment; burden of proof of loss.

(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in Section 7-4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under Section 7-4-402.



Section 7-4-404 - Bank not obligated to pay check more than six months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.



Section 7-4-405 - Death or incompetence of customer.

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.



Section 7-4-406 - Customer's duty to discover and report unauthorized signature or alteration.

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within 180 days after the statement and the items or a legible copy or image of the items are sent to the customer, or within one year after the statement or items are otherwise made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are sent or made available to the customer, discover and report any alteration on the back of the item or any unauthorized endorsement is precluded from asserting against the bank any such alteration or unauthorized endorsement. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under Section 7-4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.



Section 7-4-407 - Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.






Part 5 - Collection of Documentary Drafts.

Section 7-4-501 - Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.



Section 7-4-502 - Presentment of "on arrival" drafts.

If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.



Section 7-4-503 - Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

Unless otherwise instructed and except as provided in Article 5, a bank presenting a documentary draft:

(1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions. However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.



Section 7-4-504 - Privilege of presenting bank to deal with goods; security interest for expenses.

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.









Article 4A - FUNDS TRANSFERS.

Part 1 - Subject Matter and Definitions.

Section 7-4A-101 - Short title.

This article shall be known as and may be cited as the Uniform Commercial Code - Funds Transfers.



Section 7-4A-103 - Payment order - Definitions.

(a) In this article:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.



Section 7-4A-102 - Subject matter.

Except as otherwise provided in Section 7-4A-108, this article applies to funds transfers defined in Section 7-4A-104.



Section 7-4A-104 - Funds transfer - Definitions.

In this article:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.



Section 7-4A-105 - Other definitions.

(a) In this article:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this article.

(3) "Customer" means a person, including a bank, having an account with a bank, or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearing-house, or other communication system of a clearing-house, or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 7-1-201(b)(8)).

(b) Other definitions applying to this article and the sections in which they appear are:

"Acceptance." Section 7-4A-209.

"Beneficiary." Section 7-4A-103.

"Beneficiary's bank." Section 7-4A-103.

"Executed." Section 7-4A-301.

"Execution date." Section 7-4A-301.

"Funds transfer." Section 7-4A-104.

"Funds-transfer system rule." Section 7-4A-501.

"Intermediary bank." Section 7-4A-104.

"Originator." Section 7-4A-104.

"Originator's bank." Section 7-4A-104.

"Payment by beneficiary's bank to beneficiary." Section 7-4A-405.

"Payment by originator to beneficiary." Section 7-4A-406.

"Payment by sender to receiving bank." Section 7-4A-403.

"Payment date." Section 7-4A-401.

"Payment order." Section 7-4A-103.

"Receiving bank." Section 7-4A-103.

"Security procedure." Section 7-4A-201.

"Sender." Section 7-4A-103.

(c) The following definitions in Article 4 of Title 7 apply to this article:

"Clearing-house." Section 7-4-104.

"Item." Section 7-4-104.

"Suspends payments." Section 7-4-104.

(d) In addition, Article 1 (commencing with Section 7-1-101) of Title 7 contains general definitions and principles of construction and interpretation applicable throughout this article.



Section 7-4A-106 - Time payment order is received.

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Section 7-1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this article.



Section 7-4A-107 - Federal Reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this article to the extent of the inconsistency.



Section 7-4A-108 - Applicability to consumer transactions governed by federal law.

(a) Except as provided in subsection (b), this article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. §1693 et seq.), as amended from time to time.

(b) This article applies to a funds transfer that is a remittance transfer as defined in the Electronic Fund Transfer Act (15 U.S.C. Sec. 1693o-1), as amended from time to time, unless the remittance transfer is an electronic fund transfer as defined in the Electronic Fund Transfer Act (15 U.S.C. Sec. 1693a), as amended from time to time.

(c) In a funds transfer to which this article applies, in the event of an inconsistency between an applicable provision of this article and an applicable provision of the Electronic Fund Transfer Act, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.






Part 2 - Issue and Acceptance of Payment Order.

Section 7-4A-201 - Security procedure.

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.



Section 7-4A-202 - Authorized and verified payment orders.

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name, and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in Section 7-4A-203(a)(1), rights and obligations arising under this section or Section 7-4A-203 may not be varied by agreement.



Section 7-4A-203 - Unenforceability of certain verified payment orders.

(a) If an accepted payment order is not, under Section 7-4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to Section 7-4A-202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.



Section 7-4A-204 - Refund of payment and duty of customer to report with respect to unauthorized payment order.

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under Section 7-4A-202, or (ii) not enforceable, in whole or in part, against the customer under Section 7-4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) may be fixed by agreement as stated in Section 7-1-302(b), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.



Section 7-4A-205 - Erroneous payment orders.

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to Section 7-4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.



Section 7-4A-206 - Transmission of payment order through funds-transfer or other communication system.

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.



Section 7-4A-207 - Misdescription of beneficiary.

(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.



Section 7-4A-208 - Misdescription of intermediary bank or beneficiary's bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Section 7-4A-302(a)(1).



Section 7-4A-209 - Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section 7-4A-405(a) or 7-4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to Section 7-4A-403(a)(1) or 7-4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 7-4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.



Section 7-4A-210 - Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable, and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 7-4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.



Section 7-4A-211 - Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).



Section 7-4A-212 - Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this article, but does not otherwise have any duty to accept a payment order, or before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 7-4A-209, and liability is limited to that provided in this article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this article or by express agreement.






Part 3 - Execution of Sender's Payment Order by Receiving Bank.

Section 7-4A-301 - Execution and execution date.

(a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.



Section 7-4A-302 - Obligations of receiving bank in execution of payment order.

(a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to Section 7-4A-209(a), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.



Section 7-4A-303 - Erroneous execution of payment order.

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under Section 7-4A-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under Section 7-4A-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.



Section 7-4A-304 - Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in Section 7-4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under Section 7-4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.



Section 7-4A-305 - Liability for late or improper execution or failure to execute payment order.

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of Section 7-4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of Section 7-4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.






Part 4 - Payment.

Section 7-4A-401 - Payment date.

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.



Section 7-4A-402 - Obligation of sender to pay receiving bank.

(a) This section is subject to Sections 7-4A-205 and 7-4A-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) and to Section 7-4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in Sections 7-4A-204 and 7-4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in Section 7-4A-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.



Section 7-4A-403 - Payment by sender to receiving bank.

(a) Payment of the sender's obligation under Section 7-4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn, or if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under Section 7-4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under Section 7-4A-402(b) or 7-4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.



Section 7-4A-404 - Obligation of beneficiary's bank to pay and give notice to beneficiary.

(a) Subject to Sections 7-4A-211(e), 7-4A-405(d), and 7-4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonably in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.



Section 7-4A-405 - Payment by beneficiary's bank to beneficiary.

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under Section 7-4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under Section 7-4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under Section 7-4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under Section 7-4A-406, and (iv) subject to Section 7-4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under Section 7-4A-402(c) because the funds transfer has not been completed.



Section 7-4A-406 - Payment by originator to beneficiary; discharge of underlying obligation.

(a) Subject to Sections 7-4A-211(e), 7-4A-405(d), and 7-4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under Section 7-4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.






Part 5 - Miscellaneous Provisions.

Section 7-4A-501 - Variation by agreement and effect of funds-transfer system rule.

(a) Except as otherwise provided in this article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this article, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in Sections 7-4A-404(c), 7-4A-405(d), and 7-4A-507(c).



Section 7-4A-502 - Creditor process served on receiving bank; setoff by beneficiary's bank.

(a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by, or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.



Section 7-4A-503 - Injunction or restraining order with respect to funds transfer.

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.



Section 7-4A-504 - Order in which items and payment orders may be charged to account; order of withdrawals from account.

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.



Section 7-4A-505 - Preclusion of objection to debit of customer's account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.



Section 7-4A-506 - Rate of interest.

(a) If, under this article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.



Section 7-4A-507 - Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.






Part 6 - Uniformity.

Section 7-4A-601 - Uniformity of application and construction.

This article shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.









Article 5 - LETTERS OF CREDIT.

Section 7-5-101 - Short title.

This article may be cited as Uniform Commercial Code - Letters of Credit.



Section 7-5-102 - Definitions.

(a) In this article:

(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies, or requests another adviser to notify, the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in Section 7-5-108(e) and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct or transaction concerned.

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(i) upon payment,

(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment, or

(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of Section 7-5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other articles applying to this article and the sections in which they appear are: "Accept" or "Acceptance." Section 7-3-409. "Value." Sections 7-3-303, 7-4-211.

(c) Article 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this article.



Section 7-5-103 - Scope.

(a) This article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this article does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this article.

(c) With the exception of this subsection, subsections (a) and (d), Sections 7-5-102(a)(9) and (10), and 7-5-114(d), and except to the extent prohibited in Sections 7-1-302 and 7-5-117(d), the effect of this article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in a letter of credit, confirmation, advice, transfer, amendment, or cancellation generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this article.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.



Section 7-5-104 - Formal requirements.

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in Section 7-5-108(e).



Section 7-5-105 - Consideration.

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.



Section 7-5-106 - Issuance, amendment, cancellation, and duration.

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.



Section 7-5-107 - Confirmer, nominated person, and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.



Section 7-5-108 - Issuer's rights and obligations.

(a) Except as otherwise provided in Section 7-5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 7-5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in Section 7-5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under Section 7-5-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this article:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under Sections 7-3-414 and 7-3-415;

(4) except as otherwise provided in Sections 7-5-110 and 7-5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.



Section 7-5-109 - Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this state have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).



Section 7-5-110 - Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 7-5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Article 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those articles.



Section 7-5-111 - Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation may be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.



Section 7-5-112 - Transfer of letter of credit.

(a) Except as otherwise provided in Section 7-5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 7-5-108(e) or is otherwise reasonable under the circumstances.



Section 7-5-113 - Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 7-5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 7-5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 7-5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.



Section 7-5-114 - Assignment of proceeds.

(a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.



Section 7-5-115 - Statute of limitations.

An action to enforce a right or obligation arising under this article must be commenced within two years after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.



Section 7-5-116 - Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 7-5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in Section 7-5-103(c).

(d) If there is conflict between this article and Article 3, 4, 4A, or 9, this article governs.

(e) The forum for settling disputes arising out of an undertaking within this article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).



Section 7-5-117 - Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of: (1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant; (2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and (3) the applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.



Section 7-5-118 - Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Article 9A, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 7-9A-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.






Article 7 - WAREHOUSE RECEIPTS, BILLS OF LADING AND OTHER DOCUMENTS OF TITLE.

Part 1 - General.

Section 7-7-101 - Short title.

This article may be cited as Uniform Commercial Code Documents of Title.



Section 7-7-102 - Definitions and index of definitions.

(a) In this article, unless the context otherwise requires:

(1) "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2) A "carrier" means a person that issues a bill of lading.

(3) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) "Good faith" means honesty in fact in the conduct or transaction concerned.

(7) "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process.

(12) "Shipper" means a person that enters into a contract of transportation with a carrier.

(13) "Warehouse" means a person engaged in the business of storing goods for hire.

(b) Definitions in other articles applying to this article and the sections in which they appear are:

(1) "Contract for sale," Section 7-2-106.

(2) "Lessee in ordinary course," Section 7-2A-103.

(3) "Receipt" of goods, Section 7-2-103.

(c) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.



Section 7-7-103 - Relation of article to treaty or statute.

(a) This article is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001, et seq.) but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)).

(d) To the extent there is a conflict between the Alabama Uniform Electronic Transactions Act and this article, this article governs.



Section 7-7-104 - Negotiable and nonnegotiable document of title.

(a) Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.



Section 7-7-105 - Reissuance in alternative medium.

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.



Section 7-7-106 - Control of electronic document of title.

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in subdivisions (4), (5), and (6), unalterable;

(2) The authoritative copy identifies the person asserting control as:

a. The person to which the document was issued; or

b. If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.






Part 2 - Warehouse Receipts: Special Provisions.

Section 7-7-201 - Person that may issue a warehouse receipt; storage under bond.

(a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.



Section 7-7-202 - Form of warehouse receipt; effect of omission.

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) A statement of the location of the warehouse facility where the goods are stored;

(2) The date of issue of the receipt;

(3) The unique identification code of the receipt;

(4) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) A description of the goods or the packages containing them;

(7) The signature of the warehouse or its agent;

(8) If the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to the Uniform Commercial Code and do not impair its obligation of delivery under Section 7-7-403 or its duty of care under Section 7-7-204. Any contrary provision is ineffective.



Section 7-7-203 - Liability for nonreceipt or misdescription.

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown," "said to contain," or words of similar import, if the indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.



Section 7-7-204 - Duty of care; contractual limitation of warehouse's liability.

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.



Section 7-7-205 - Title under warehouse receipt defeated in certain cases.

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.



Section 7-7-206 - Termination of storage at warehouse's option.

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to Section 7-7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and Section 7-7-210, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.



Section 7-7-207 - Goods must be kept separate; fungible goods.

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.



Section 7-7-208 - Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.



Section 7-7-209 - Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by Article 9A.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under Section 7-7-403; or

(C) Power of disposition under Sections 7-2-403, 7-2A-304(2), 7-2A-305(2), 7-9A-320, or 7-9A-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.



Section 7-7-210 - Enforcement of warehouse's lien.

(a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.






Part 3 - Bills of Lading: Special Provisions.

Section 7-7-301 - Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load, and count"; improper handling.

(a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load, and count," or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading;

(1) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) Words such as "shipper's weight, load, and count," or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count," or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.



Section 7-7-302 - Through bills of lading and similar documents of title.

(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subsection (a) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.



Section 7-7-303 - Diversion; reconsignment; change of instructions.

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.



Section 7-7-304 - Tangible bills of lading in a set.

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with Part 4 against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.



Section 7-7-305 - Destination bills.

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to Section 7-7-105, may procure a substitute bill to be issued at any place designated in the request.



Section 7-7-306 - Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.



Section 7-7-307 - Lien of carrier.

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.



Section 7-7-308 - Enforcement of carrier's lien.

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in Section 7-7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.



Section 7-7-309 - Duty of care; contractual limitation of carrier's liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.






Part 4 - Warehouse Receipts and Bills of Lading: General Obligations.

Section 7-7-401 - Irregularities in issue of receipt or bill or conduct of issuer.

The obligations imposed by this article on an issuer apply to a document of title even if:

(1) The document does not comply with the requirements of this article or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) The issuer violated laws regulating the conduct of its business;

(3) The goods covered by the document were owned by the bailee when the document was issued; or

(4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.



Section 7-7-402 - Duplicate document of title; overissue.

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to Section 7-7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.



Section 7-7-403 - Obligation of bailee to deliver; excuse.

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) The exercise by a seller of its right to stop delivery pursuant to Section 7-2-705 or by a lessor of its right to stop delivery pursuant to Section 7-2A-526;

(5) A diversion, reconsignment, or other disposition pursuant to Section 7-7-303;

(6) Release, satisfaction, or any other personal defense against the claimant; or

(7) Any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under Section 7-7-503(a):

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.



Section 7-7-404 - No liability for good faith delivery pursuant to document of title.

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this article is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.






Part 5 - Warehouse Receipts and Bills of Lading: Negotiation and Transfer.

Section 7-7-501 - Form of negotiation and requirements of due negotiation.

(a) The following rules apply to a negotiable tangible document of title:

(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document's original terms run to bearer, it is negotiated by delivery alone.

(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.



Section 7-7-502 - Rights acquired by due negotiation.

(a) Subject to Sections 7-7-205 and 7-7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) Title to the document;

(2) Title to the goods;

(3) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this article, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to Section 7-7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) The due negotiation or any prior due negotiation constituted a breach of duty;

(2) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) A previous sale or other transfer of the goods or document has been made to a third person.



Section 7-7-503 - Document of title to goods defeated in certain cases.

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under Section 7-7-403; or

(C) Power of disposition under Section 7-2-403, 7-2A-304(2), 7-2A-305(2), 7-9A-320, or 7-9A-321(c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under Section 7-7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 pursuant to its own bill of lading discharges the carrier's obligation to deliver.



Section 7-7-504 - Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void under Section 7-2-402 or 7-2A-308;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) As against the bailee, by good faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under Section 7-2-705 or a lessor under Section 7-2A-526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.



Section 7-7-505 - Indorser not guarantor for other parties.

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.



Section 7-7-506 - Delivery without indorsement: right to compel indorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.



Section 7-7-507 - Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under Section 7-7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.



Section 7-7-508 - Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.



Section 7-7-509 - Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5.






Part 6 - Warehouse Receipts and Bills of Lading: Miscellaneous Provisions.

Section 7-7-601 - Lost, stolen, or destroyed documents of title.

(a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection.

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.



Section 7-7-602 - Judicial process against goods covered by negotiable document of title.

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.



Section 7-7-603 - Conflicting claims; interpleader.

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.






Part 7 - Miscellanous Provisions.

Section 7-7-701 - Effective date.

This article takes effect on January 1, 2005.



Section 7-7-702 - Repeals.

Existing Sections 7-7-101 through 7-7-603 and Section 7-10-104, are repealed.



Section 7-7-703 - Applicability.

This article applies to a document of title that is issued or a bailment that arises on or after January 1, 2005. This article does not apply to a document of title that is issued or a bailment that arises before January 1, 2005, even if the document of title or bailment would be subject to this article if the document of title had been issued or bailment had arisen on or after January 1, 2005. This article does not apply to a right of action that has accrued before January 1, 2005.



Section 7-7-704 - Savings clause.

A document of title issued or a bailment that arises before January 1, 2005, and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this article as if the amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule.









Article 8 - INVESTMENT SECURITIES.

Part 1 - Short Title and General Matters.

Section 7-8-101 - Short title.

This article may be cited as Uniform Commercial Code - Investment Securities.



Section 7-8-102 - Definitions.

(a) In this article:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(i) a person that is registered as a "clearing agency" under the federal securities laws;

(ii) a federal reserve bank; or

(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(i) send a signed writing; or

(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of Section 7-8-501(b)(2) or (3), that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in Section 7-8-103, means:

(i) a security;

(ii) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this article. As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) "Good faith," for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this article, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(i) the security certificate specifies a person entitled to the security; and

(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(i) a clearing corporation; or

(ii) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in Section 7-8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) which:

(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this article.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5.

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this article and the sections in which they appear are:

"Appropriate person." Section 7-8-107

"Control." Section 7-8-106

"Delivery." Section 7-8-301

"Investment company security." Section 7-8-103

"Issuer." Section 7-8-201

"Overissue." Section 7-8-210

"Protected purchaser." Section 7-8-303

"Securities account." Section 7-8-501

(c) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(d) The characterization of a person, business, or transaction for purposes of this article does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.



Section 7-8-103 - Rules for determining whether certain obligations and interests are securities or financial assets.

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this article, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this article and not by Article 3, even though it also meets the requirements of that article. However, a negotiable instrument governed by Article 3 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in Section 7-9A-102(a)(15), is not a security or a financial asset.

(g) A document of title is not a financial asset unless Section 7-8-102(a)(9)(iii) applies.



Section 7-8-104 - Acquisition of security or financial asset or interest therein.

(a) A person acquires a security or an interest therein, under this article, if:

(1) the person is a purchaser to whom a security is delivered pursuant to Section 7-8-301; or

(2) the person acquires a security entitlement to the security pursuant to Section 7-8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this article, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in Section 7-8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).



Section 7-8-105 - Notice of adverse claim.

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Article 9 is not notice of an adverse claim to a financial asset.



Section 7-8-106 - Control.

(a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control, even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.



Section 7-8-107 - Whether indorsement, instruction, or entitlement order is effective.

(a) "Appropriate person" means:

(1) with respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 7-8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.



Section 7-8-108 - Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or indorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the indorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.



Section 7-8-109 - Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 7-8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 7-8-108(a) or (b).



Section 7-8-110 - Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (5).

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this article, or this title, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.



Section 7-8-111 - Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this title and affects another party who does not consent to the rule.



Section 7-8-112 - Creditor's legal process.

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.



Section 7-8-113 - Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.



Section 7-8-114 - Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.



Section 7-8-115 - Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.



Section 7-8-116 - Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.






Part 2 - Issue and Issuer.

Section 7-8-201 - Issuer.

(a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.



Section 7-8-202 - Issuer's responsibility and defenses; notice of defect or defense.

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in Section 7-8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.



Section 7-8-203 - Staleness as notice of defect or defense.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.



Section 7-8-204 - Effect of issuer's restriction on transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.



Section 7-8-205 - Effect of unauthorized signature on security certificate.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.



Section 7-8-206 - Completion or alteration of security certificate.

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.



Section 7-8-207 - Rights and duties of issuer with respect to registered owners.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This article does not affect the liability of the registered owner of a security for a call, assessment, or the like.



Section 7-8-208 - Effect of signature of authenticating trustee, registrar, or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.



Section 7-8-209 - Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.



Section 7-8-210 - Overissue.

(a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.






Part 3 - Transfer of Certificated and Uncertificated Securities.

Section 7-8-301 - Delivery.

(a) Delivery of a certificated security to a purchaser occurs when:

(1) the purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.



Section 7-8-302 - Rights of purchaser.

(a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.



Section 7-8-303 - Protected purchaser.

(a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.



Section 7-8-304 - Indorsement.

(a) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in Section 7-8-108 and not an obligation that the security will be honored by the issuer.



Section 7-8-305 - Instruction.

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by Section 7-8-108 and not an obligation that the security will be honored by the issuer.



Section 7-8-306 - Effect of guaranteeing signature, indorsement, or instruction.

(a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.



Section 7-8-307 - Purchaser's right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.






Part 4 - Registration.

Section 7-8-401 - Duty of issuer to register transfer.

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the indorsement or instruction is genuine and authorized (Section 7-8-402);

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with Section 7-8-204;

(6) a demand that the issuer not register transfer has not become effective under Section 7-8-403, or the issuer has complied with Section 7-8-403(b) but no legal process or indemnity bond is obtained as provided in Section 7-8-403(d); and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.



Section 7-8-402 - Assurance that indorsement or instruction is effective.

(a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is originated by a fiduciary pursuant to Section 7-8-107(a)(4) or (a)(5), appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.



Section 7-8-403 - Demand that issuer not register transfer.

(a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.



Section 7-8-404 - Wrongful registration.

(a) Except as otherwise provided in Section 7-8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective indorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under Section 7-8-403(a) and the issuer did not comply with Section 7-8-403(b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by Section 7-8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.



Section 7-8-405 - Replacement of lost, destroyed, or wrongfully taken security certificate.

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by Section 7-8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.



Section 7-8-406 - Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 7-8-404 or a claim to a new security certificate under Section 7-8-405.



Section 7-8-407 - Authenticating trustee, transfer agent, and registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.






Part 5 - Security Entitlements.

Section 7-8-501 - Securities account; acquisition of security entitlement from securities intermediary.

(a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.



Section 7-8-502 - Assertion of adverse claim against entitlement holder.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquired a security entitlement with respect to such financial asset under Section 7-8-501 for value and without notice of the adverse claim.



Section 7-8-503 - Property interest of entitlement holder in financial asset held by securities intermediary.

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in Section 7-8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under Sections 7-8-505 through 7-8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under Section 7-8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e). The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under Section 7-8-504.



Section 7-8-504 - Duty of securities intermediary to maintain financial asset.

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.



Section 7-8-505 - Duty of securities intermediary with respect to payments and distributions.

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.



Section 7-8-506 - Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.



Section 7-8-507 - Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.



Section 7-8-508 - Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.



Section 7-8-509 - Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by Sections 7-8-504 through 7-8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 7-8-504 through 7-8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 7-8-504 through 7-8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.



Section 7-8-510 - Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in Article 9A or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 7-8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Article 9A, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 7-8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 7-8-106(d)(2); or

(3) if the purchaser obtained control through another person under Section 7-8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.



Section 7-8-511 - Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.






Part 6 - Effective Date.

Section 7-8-601 - Effective date.

This act takes effect January 1, 1996.



Section 7-8-602 - Repeals.

This act repeals Sections 8-6-70 through 8-6-80, cited as the Uniform Act for Simplification of Fiduciary Security Transfers.



Section 7-8-603 - Savings clause.

(a) This act does not affect an action or proceeding commenced before this act takes effect.

(b) If a security interest in a security is perfected at the date this act takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this act, no further action is required to continue perfection. If a security interest in a security is perfected at the date this act takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this act, the security interest remains perfected for a period of four months after the effective date and continues perfected thereafter if appropriate action to perfect under this act is taken within that period. If a security interest is perfected at the date this act takes effect and the security interest can be perfected by filing under this act, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.









Article 9 - SECURED TRANSACTIONS; SALES OF ACCOUNTS AND CHATTEL PAPER.

Part 1 - Short Title, Applicability and Definitions.

Section 7-9-101 - Short title.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-102 - Policy and subject matter of article.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-103 - Perfection of security interests in multiple state transactions.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-104 - Transactions excluded from article.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-105 - Definitions and index of definitions.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-106 - Definitions: "Account"; "general intangibles."

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-107 - Definitions: "Purchase money security interest."

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-108 - When after-acquired collateral not security for antecedent debt.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-109 - Classification of goods; "consumer goods"; "equipment"; "farm products"; "inventory".

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-110 - Sufficiency of description.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-111 - Applicability of bulk transfer laws.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-112 - Where collateral is not owned by debtor.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-113 - Security interests arising under the article on sales or under the article on leases.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-114 - Consignment.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-115 - Investment property.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-116 - Security interest arising in purchase or delivery of financial asset.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.






Part 2 - Validity of Security Agreement and Rights of Parties Thereto.

Section 7-9-201 - General validity of security agreement.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-202 - Title to collateral immaterial.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-203 - Attachment and enforceability of security interest; proceeds; formal requisites.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-204 - After-acquired property; future advances.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-205 - Use or disposition of collateral without accounting permissible.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-206 - Agreement not to assert defenses against assignee; modification of sales warranties where security agreement exists.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-207 - Rights and duties when collateral is in secured party's possession.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-208 - Request for statement of account or list of collateral.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.






Part 3 - Rights of Third Parties; Perfected and Unperfected Security Interests; Rules of Priority.

Section 7-9-301 - Persons who take priority over unperfected security interests; "lien creditor."

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-302 - When filing is required to perfect security interest; security interests to which filing provisions of this article do not apply.

THIS SECTION WAS REPEALED IN THE 2001 REGULAR SESSION, BY ACT 2001-481, EFFECTIVE JAN. 1, 2002.

(1) A financing statement must be filed to perfect all security interests except the following:

(a) A security interest in collateral in possession of the secured party under Section 7-9-305;

(b) A security interest temporarily perfected in instruments, certificated securities, or documents without delivery under Section 7-9-304 or in proceeds for a 20-day period under Section 7-9-306;

(c) A security interest created by an assignment of a beneficial interest in a trust or a decedent's estate;

(d) A purchase money security interest in consumer goods; but filing is required for a motor vehicle required to be registered; and fixture filing is required for priority over conflicting interests in fixtures to the extent provided in Section 7-9-313;

(e) An assignment of accounts which does not alone or in conjunction with other assignments to the same assignee transfer a significant part of the outstanding accounts of the assignor;

(f) A security interest of a collecting bank (Section 7-4-208) or arising under the article on sales (see Section 7-9-113) or covered in subsection (3) of this section;

(g) An assignment for the benefit of all the creditors of the transferor, and subsequent transfers by the assignee thereunder;

(h) A security interest in investment property which is perfected without filing under Section 7-9-115 or Section 7-9-116.

(2) If a secured party assigns a perfected security interest, no filing under this article is required in order to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

(3) The filing of a financing statement otherwise required by this article is not necessary or effective to perfect a security interest in property subject to:

(a) A statute or treaty of the United States which provides for a national or international registration or a national or international certificate of title or which specifies a place of filing different from that specified in this article for filing of the security interest; or

(b) The following statutes of this state: any certificate of title statute covering automobiles, trailers, mobile homes, boats, farm tractors or the like, and any central filing statute; but during any period in which collateral is inventory held for sale by a person who is in the business of selling goods of that kind, the filing provisions of this article (Part 4) apply to a security interest in that collateral created by him as debtor; or

(c) A certificate of title statute of another jurisdiction under the law of which indication of a security interest on the certificate is required as a condition of perfection (subsection (2) of Section 7-9-103).

(4) Compliance with a statute or treaty described in subsection (3) is equivalent to the filing of a financing statement under this article, and a security interest in property subject to the statute or treaty can be perfected only by compliance therewith except as provided in Section 7-9-103 on multiple state transactions. Duration and renewal of perfection of a security interest perfected by compliance with the statute or treaty are governed by the provisions of the statute or treaty; in other respects the security interest is subject to this article.

(5)(a) The filing provisions of this article also do not apply to a security interest in personal property or fixtures of a utility which is created by a mortgage or other security agreement which also covers real property situated in the State of Alabama and which has been filed for record in accordance with the laws of Alabama governing mortgages of real property. Such security interest shall be perfected by such filing, whether such filing shall have been accomplished before or after February 1, 1982; and such security interest shall be and remain effective, both as to the personal property or fixtures covered by the security interest at the time that it is perfected and as to personal property or fixtures which may subsequently be covered by the security interest under any after-acquired property provision of the mortgage or other security agreement creating the security interest, as long as such mortgage or other security agreement shall remain in effect, without the necessity for any refiling under the provisions of this article.

(b) Except as otherwise provided in paragraph (a) of this subsection (5), security interests in personal property or fixtures of a utility are subject to Sections 7-9-401(5) and 7-9-403(6).



Section 7-9-303 - When security interest is perfected; continuity of perfection.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-304 - Perfection of security interest in instruments, documents, proceeds of a written letter of credit, and goods covered by documents; perfection by permissive filing; temporary perfection without filing or transfer of possession.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-305 - When possession by secured party perfects security interest without filing.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-306 - "Proceeds"; secured party's rights on disposition of collateral.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-307 - Protection of buyer of goods.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-308 - Purchase of chattel paper and instruments.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-309 - Protection of purchasers of instruments and documents.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-310 - Priority of certain liens arising by operation of law; landlord's lien.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-311 - Alienability of debtor's rights: Judicial process.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-312 - Priorities among conflicting security interests in the same collateral.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-313 - Priority of security interests in fixtures.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-314 - Accessions.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-315 - Priority when goods are commingled or processed.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-316 - Priority subject to subordination.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-317 - Secured party not obligated on contract of debtor.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-318 - Defenses against assignee; modification of contract after notification of assignment; term prohibiting assignment ineffective; identification and proof of assignment.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.






Part 4 - Filing.

Section 7-9-401 - Place of filing; erroneous filing; removal of collateral.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-402 - Formal requisites of financing statement; amendments; mortgage as financing statement.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-403 - What constitutes filing; duration of filing; effect of lapsed filing; duties of filing officer.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-404 - Termination statement.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-405 - Assignment of security interest; duties of filing officer; fees.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-406 - Release of collateral; duties of filing officer; fees.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-407 - Information from filing officer.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-408 - Financing statements covering consigned or leased goods.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-409 - Prescribed fees in lieu of all others.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-410 - Rules and regulations and fees to implement central filing system; user and public training as to Uniform Commercial Code and Farm Products Central Index System Program.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.






Part 5 - Default.

Section 7-9-501 - Default; procedure when security agreement covers both real and personal property.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-502 - Collection rights of secured party.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-503 - Secured party's right to take possession after default.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-504 - Secured party's right to dispose of collateral after default; effect of disposition.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-505 - Compulsory disposition of collateral; acceptance of the collateral as discharge of obligation.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-506 - Debtor's right to redeem collateral.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.



Section 7-9-507 - Secured party's liability for failure to comply with this part.

Repealed by Act 2001-481, p. 647, § 4, effective January 1, 2002.









Article 9A - SECURED TRANSACTIONS.

Part 1 - SECURED TRANSACTIONS.

Division 1 - Short Title, Definitions, and General Concepts.

Section 7-9A-102 - Definitions and index of definitions.

(a) Article 9A definitions. In this article:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account," except as used in "account for," means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a State, governmental unit of a State, or person licensed or authorized to operate the game by a State or governmental unit of a State. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting," except as used in "accounting for," means a record:

(A) authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C) identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest, other than a security interest, in farm products:

(A) which secures payment or performance of an obligation for:

(i) goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on real property leased by a debtor in connection with its farming operation;

(B) which is created by statute in favor of a person that:

(i) in the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) leased real property to a debtor in connection with the debtor's farming operation; and

(C) whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(A) oil, gas, or other minerals that are subject to a security interest that:

(i) is created by a debtor having an interest in the minerals before extraction; and

(ii) attaches to the minerals as extracted; or

(B) accounts arising out of the sale at the wellhead or mine of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(A) to sign; or

(B) with present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(A) the claimant is an organization; or

(B) the claimant is an individual and the claim:

(i) arose in the course of the claimant's business or profession; and

(ii) does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A) is registered as a futures commission merchant under federal commodities law; or

(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A) to send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) the merchant:

(i) deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(C) the goods are not consumer goods immediately before delivery; and

(D) the transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A) an individual incurs an obligation primarily for personal, family, or household purposes; and

(B) a security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(A) a person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) a consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in Section 7-7-201(b).

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) crops grown, growing, or to be grown, including:

(i) crops produced on trees, vines, and bushes; and

(ii) aquatic goods produced in aquacultural operations;

(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to Section 7-9A-519(a).

(37) "Filing office" means an office designated in Section 7-9A-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to Section 7-9A-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying Section 7-9A-502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) "Good faith" means honesty in fact in the conduct or transaction concerned.

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, to the extent such standing timber and cutting rights with respect thereto are considered as chattels under Section 35-4-363, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(A) are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization," with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(A) a creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) an assignee for benefit of creditors from the time of assignment;

(C) a trustee in bankruptcy from the date of the filing of the petition; or

(D) a receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure defined as a "manufactured home" in Section 32-8-2.

(54) "Manufactured-home transaction" means a secured transaction:

(A) that creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as debtor under Section 7-9A-203(d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor," except as used in Section 7-9A-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under Section 7-9A-203(d).

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to," with respect to an individual, means:

(A) the spouse of the individual;

(B) a brother, brother-in-law, sister, or sister-in-law of the individual;

(C) an ancestor or lineal descendant of the individual or the individual's spouse; or

(D) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to," with respect to an organization, means:

(A) a person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) an officer or director of, or a person performing similar functions with respect to, the organization;

(C) an officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D) the spouse of an individual described in subparagraph (A), (B), or (C); or

(E) an individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C), or (D) and shares the same home with the individual.

(64) "Proceeds," except as used in Section 7-9A-609(b), means the following property:

(A) whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) whatever is collected on, or distributed on account of, collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to Sections 7-9A-620, 7-9A-621, and 7-9A-622.

(67) Omitted.

(68) "Public organic record" means a record that is available to the public for inspection and that is:

(A) a record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;

(B) an organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) a record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or United States which amends or restates the name of the organization.

For purposes of this definition and the definition of registered organization, a certificate of formation filed with a judge of probate pursuant to Section 10A-1-4.02(a) is filed with the state.

(69) "Pursuant to commitment," with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(70) "Record," except as used in "for record," "of record," "record or legal title," and "record owner," means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization" means an organization formed or organized solely under the law of a single State or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term incudes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.

(72) "Secondary obligor" means an obligor to the extent that:

(A) the obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party" means:

(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person that holds a security interest arising under Section 7-2-401, 7-2-505, 7-2-711(3), 7-2A-508(5), 7-4-210, or 7-5-118.

(74) "Security agreement" means an agreement that creates or provides for a security interest.

(75) "Send," in connection with a record or notification, means:

(A) to deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) to cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A).

(76) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily engaged in the business of:

(A) operating a railroad, subway, street railway, or trolley bus;

(B) transmitting communications electrically, electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer;

(D) transmitting or producing or distributing electricity, steam, gas, or water; or

(E) owning, operating, leasing or controlling a "utility" as defined in Section 37-1-30.

(b) Definitions in other articles. "Control" as provided in Section 7-7-106 and the following definitions in other articles of this title apply to this article:

"Applicant" Section 7-5-102.

"Beneficiary" Section 7-5-102.

"Broker" Section 7-8-102.

"Certificated security" Section 7-8-102.

"Check" Section 7-3-104.

"Clearing corporation" Section 7-8-102.

"Contract for sale" Section 7-2-106.

"Customer" Section 7-4-104.

"Entitlement holder" Section 7-8-102.

"Financial asset" Section 7-8-102.

"Holder in due course" Section 7-3-302.

"Issuer" (with respect to a letter of credit or letter-of-credit right) Section 7-5-102.

"Issuer" (with respect to a security) Section 7-8-201.

"Issuer" (with respect to documents of title) Section 7-7-102.

"Lease" Section 7-2A-103.

"Lease agreement" Section 7-2A-103.

"Lease contract" Section 7-2A-103.

"Leasehold interest" Section 7-2A-103.

"Lessee" Section 7-2A-103.

"Lessee in ordinary course of business" Section 7-2A-103.

"Lessor" Section 7-2A-103.

"Lessor's residual interest" Section 7-2A-103.

"Letter of credit" Section 7-5-102.

"Merchant" Section 7-2-104.

"Negotiable instrument" Section 7-3-104.

"Nominated person" Section 7-5-102.

"Note" Section 7-3-104.

"Proceeds of a letter of credit" Section 7-5-114.

"Prove" Section 7-3-103.

"Sale" Section 7-2-106.

"Securities account" Section 7-8-501.

"Securities intermediary" Section 7-8-102.

"Security" Section 7-8-102.

"Security certificate" Section 7-8-102.

"Security entitlement" Section 7-8-102.

"Uncertificated security" Section 7-8-102.

(c) Article 1 definitions and principles. Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.



Section 7-9A-101 - Short title.

This article may be cited as Uniform Commercial Code-Secured Transactions.



Section 7-9A-103 - Purchase-money security interest; application of payments; burden of establishing.

(a) Definitions. In this section:

(1) "purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase-money security interest in goods. A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) Purchase-money security interest in software. A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase-money security interest. The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) Application of payment in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and

(B) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) No loss of status of purchase-money security interest in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) Burden of proof in non-consumer-goods transaction. In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) Non-consumer-goods transactions; no inference. The limitation of the rules in subsections (e), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.



Section 7-9A-104 - Control of deposit account.

(a) Requirements for control. A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer with respect to the deposit account.

(b) Debtor's right to direct disposition. A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.



Section 7-9A-105 - Control of electronic chattel paper.

(a) General rule: control of electronic chattel paper. A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) Specific facts giving control. A system satisfies subsection (a) and a secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.



Section 7-9A-106 - Control of investment property.

(a) Control under Section 7-8-106. A person has control of a certificated security, uncertificated security, or security entitlement as provided in Section 7-8-106.

(b) Control of commodity contract. A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.



Section 7-9A-107 - Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under Section 7-5-114(c) or otherwise applicable law or practice.



Section 7-9A-108 - Sufficiency of description.

(a) Sufficiency of description. Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Investment property. Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.






Division 2 - Applicability of Article.

Section 7-9A-110 - Security interests arising under Article 2 or 2A.

A security interest arising under Section 7-2-401, 7-2-505, 7-2-711(3), or 7-2A-508(5) is subject to this article. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section 7-9A-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Article 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.



Section 7-9A-109 - Scope.

(a) General scope of article. Except as otherwise provided in subsections (c) and (d), this article applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under Section 7-2-401, 7-2-505, 7-2-711(3), or 7-2A-508(5), as provided in Section 7-9A-110; and

(6) a security interest arising under Section 7-4-210 or 7-5-118.

(b) Security interest in secured obligation. The application of this article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this article does not apply.

(c) Extent to which article does not apply. This article does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this article;

(2) a statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit; or

(3) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 7-5-114.

(d) Inapplicability of article. This article does not apply to:

(1) except as provided in Section 7-9A-333, a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 7-9A-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 7-9A-315 and 7-9A-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 7-9A-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 7-9A-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 7-9A-203 and 7-9A-308;

(B) fixtures in Section 7-9A-334;

(C) fixture filings in Sections 7-9A-501, 7-9A-502, 7-9A-512, 7-9A-516, and 7-9A-519; and

(D) security agreements covering personal and real property in Section 7-9A-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 7-9A-315 and 7-9A-322 apply with respect to proceeds and priorities in proceeds;

(13) an assignment of a deposit account in a consumer transaction, but Sections 7-9A-315 and 7-9A-322 apply with respect to proceeds and priorities in proceeds; or

(14) to a security interest created in connection with any of its securities by this State, any municipal corporation, county, public authority, public corporation or other similar public or governmental agency or unit in this State, or any political subdivision of any thereof, or by any educational institution or educational corporation organized under the laws of this State, whether such institution or corporation is public or private.









Part 2 - EFFECTIVENESS OF SECURITY AGREEMENT, ATTACHMENT OF SECURITY INTEREST; RIGHTS OF PARTIES TO SECURITY AGREEMENT.

Division 1 - Effectiveness and Attachment.

Section 7-9A-201 - General effectiveness of security agreement.

(a) General effectiveness. Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) Applicable consumer laws and other law. A transaction subject to this article is subject to any applicable rule of law which establishes a different rule for consumers and to (i) any other statute or regulation that regulates the rates, charges, agreements, and practices for loans, credit sales, or other extensions of credit and (ii) any consumer-protection statute or regulation.

(c) Other applicable law controls. In case of conflict between this article and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) Further deference to other applicable law. This article does not:

(1) validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2) extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.



Section 7-9A-202 - Title to collateral immaterial.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.



Section 7-9A-203 - Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

(a) Attachment. A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Enforceability. Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under Section 7-9A-313 pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under Section 7-8-301 pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights, and the secured party has control under Section 7-7-106, 7-9A-104, 7-9A-105, 7-9A-106, or 7-9A-107 pursuant to the debtor's security agreement.

(c) Other UCC provisions. Subsection (b) is subject to Section 7-4-210 on the security interest of a collecting bank, Section 7-5-118 on the security interest of a letter-of-credit issuer or nominated person, Section 7-9A-110 on a security interest arising under Article 2 or 2A, and Section 7-9A-206 on security interests in investment property.

(d) When person becomes bound by another person's security agreement. A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this article or by contract:

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound. If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) the agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) Proceeds and supporting obligations. The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by Section 7-9A-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) Lien securing right to payment. The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) Security entitlement carried in securities account. The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) Commodity contracts carried in commodity account. The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.



Section 7-9A-204 - After-acquired property; future advances.

(a) After-acquired collateral. Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) When after-acquired property clause not effective. A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2) a commercial tort claim.

(c) Future advances and other value. A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.



Section 7-9A-205 - Use or disposition of collateral permissible.

(a) When security interest not invalid or fraudulent. A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.



Section 7-9A-206 - Security interest arising in purchase or delivery of financial asset.

(a) Security interest when person buys through securities intermediary. A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. The security interest described in subsection (c) secures the obligation to make payment for the delivery.






Division 2 - Rights and Duties.

Section 7-9A-207 - Rights and duties of secured party having possession or control of collateral.

(a) Duty of care when secured party in possession. Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under Section 7-7-106, 7-9A-104, 7-9A-105, 7-9A-106, or 7-9A-107:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) Buyer of certain rights to payment. If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.



Section 7-9A-208 - Additional duties of secured party having control of collateral.

(a) Applicability of section. This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under Section 7-9A-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under Section 7-9A-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under Section 7-9A-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under Section 7-8-106(d)(2) or 7-9A-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under Section 7-9A-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party.

(6) a secured party having control of an electronic document shall:

a. Give control of the electronic document to the debtor or its designated custodian;

b. If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

c. Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

(c) Authenticated demand. In this section, "authenticated demand" means a record authenticated by the debtor demanding that the secured party take one or more of the specific actions described in subsection (b) and reasonably identifying the collateral that is the subject of the demand. The secured party may designate in a record sent to the debtor or as to which the debtor has notice an address to which such demands must be sent. A demand sent to another address of the secured party will be effective, but the 10-day period for action by the secured party does not begin until the person or department at the address specified by the secured party has notice of the demand.



Section 7-9A-209 - Duties of secured party if account debtor has been notified of assignment.

(a) Applicability of section. Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Section 7-9A-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

(d) Authenticated demand. In this section, "authenticated demand" means a record authenticated by the debtor demanding that the secured party take the action described in subsection (b). The secured party may designate in a record sent to the debtor or as to which the debtor has notice an address to which such demand must be sent. A demand sent to another address of the secured party will be effective, but the 10-day period for action by the secured party does not begin until the person or department at the address specified by the secured party has notice of the demand.



Section 7-9A-210 - Request for accounting; request regarding list of collateral or statement of account.

(a) Definitions. In this section:

(1) "Request" means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

(g) Designation of address for request. The secured party may designate in a record sent to the debtor, authenticated by the debtor, or, as to which the debtor has notice, an address to which a request under this section must be sent. A request sent to another address of the secured party will be effective, but the 14-day period for action by the secured party does not begin until the person or department at the address specified by the secured party has notice of the request.









Part 3 - PERFECTION AND PRIORITY.

Division 1 - Law Governing Perfection and Priority.

Section 7-9A-301 - Law governing perfection and priority of security interests.

Except as otherwise provided in Sections 7-9A-303 through 7-9A-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in paragraph (4), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) perfection of a security interest in the goods by filing a fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or mine is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.



Section 7-9A-302 - Law governing perfection and priority of agricultural liens.

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.



Section 7-9A-303 - Law governing perfection and priority of security interests in goods covered by a certificate of title.

(a) Applicability of section. This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) When goods covered by certificate of title. Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Applicable law. The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.



Section 7-9A-304 - Law governing perfection and priority of security interests in deposit accounts.

(a) Law of bank's jurisdiction governs. The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction. The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this article, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.



Section 7-9A-305 - Law governing perfection and priority of security interests in investment property.

(a) Governing law: General rules. Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in Section 7-8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in Section 7-8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this article, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.



Section 7-9A-306 - Law governing perfection and priority of security interests in letter-of-credit rights.

(a) Governing law: Issuer's or nominated person's jurisdiction. Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a State.

(b) Issuer's or nominated person's jurisdiction. For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in Section 7-5-116.

(c) When section not applicable. This section does not apply to a security interest that is perfected only under Section 7-9A-308(d).



Section 7-9A-307 - Location of debtor.

(a) "Place of business." In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Debtor's location: General rules. Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: Cessation of existence, etc. A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under State law. A registered organization that is organized under the law of a State is located in that State.

(f) Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) in the State that the law of the United States designates, if the law designates a State of location;

(2) in the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location, including by designating its main office, home office, or other comparable office; or

(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g) Continuation of location: Change in status of registered organization. A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one State. A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) Location of foreign air carrier. A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Section applies only to this part. This section applies only for purposes of this part.

(l) Information as to debtor's location. Within 10 days after receipt of the secured party's authenticated request, the debtor shall provide to the secured party the information reasonably necessary to enable the secured party to determine the debtor's location under this section.






Division 2 - Perfection.

Section 7-9A-308 - When security interest or agricultural lien is perfected; continuity of perfection.

(a) Perfection of security interest. Except as otherwise provided in this section and Section 7-9A-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 7-9A-310 through 7-9A-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 7-9A-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this article and is later perfected by another method under this article, without an intermediate period when it was unperfected.

(d) Supporting obligation. Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.



Section 7-9A-309 - Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in Section 7-9A-311(b) with respect to consumer goods that are subject to a statute or treaty described in Section 7-9A-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under Section 7-2-401, 7-2-505, 7-2-711(3), or 7-2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under Section 7-4-210;

(8) a security interest of an issuer or nominated person arising under Section 7-5-118;

(9) a security interest arising in the delivery of a financial asset under Section 7-9A-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.



Section 7-9A-310 - When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) General rule: Perfection by filing. Except as otherwise provided in subsection (b) and Section 7-9A-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: Filing not necessary. The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Section 7-9A-308(d), (e), (f), or (g);

(2) that is perfected under Section 7-9A-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in Section 7-9A-311(a);

(4) in goods in possession of a bailee which is perfected under Section 7-9A-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under Section 7-9A-312(e), (f), or (g);

(6) in collateral in the secured party's possession under Section 7-9A-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 7-9A-313;

(8) in deposit accounts, electronic documents, electronic chattel paper, investment property, or letter-of-credit rights which is perfected by control under Section 7-9A-314;

(9) in proceeds which is perfected under Section 7-9A-315; or

(10) that is perfected under Section 7-9A-316.

(c) Assignment of perfected security interest. If a secured party assigns a perfected security interest or agricultural lien, a filing under this article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.



Section 7-9A-311 - Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 7-9A-310(a);

(2) Chapter 8 or Chapter 20 of Title 32 or another statute of this state which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral, or any central filing system created by another statute of this state governing perfection of a security interest in collateral that is subject to this article; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this article. Except as otherwise provided in subsection (d) and Sections 7-9A-313 and 7-9A-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. Except as otherwise provided in subsection (d) and Section 7-9A-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this article.

(d) Inapplicability to certain inventory. During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.



Section 7-9A-312 - Perfection of certain security interests by filing; temporary perfection.

(a) Perfection by filing permitted. A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. Except as otherwise provided in Section 7-9A-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 7-9A-314;

(2) and except as otherwise provided in Section 7-9A-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 7-9A-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 7-9A-313.

(c) Goods covered by negotiable document. While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: New value. A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: Goods or documents made available to debtor. A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: Delivery of security certificate or instrument to debtor. A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this article.



Section 7-9A-313 - When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 7-8-301.

(b) Goods covered by certificate of title. With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 7-9A-316(d).

(c) Collateral in possession of person other than debtor. With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 7-8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 7-8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this article otherwise provides.



Section 7-9A-314 - Perfection by control.

(a) Perfection by control. A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Section 7-7-106, 7-9A-104, 7-9A-105, 7-9A-106, or 7-9A-107.

(b) Specified collateral: Time of perfection by control; continuation of perfection. A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under Section 7-7-106, 7-9A-104, 7-9A-105, or 7-9A-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) Investment property: Time of perfection by control; continuation of perfection. A security interest in investment property is perfected by control under Section 7-9A-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.



Section 7-9A-315 - Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral: Continuation of security interest or agricultural lien; proceeds. Except as otherwise provided in this article and in Section 7-2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 7-9A-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 7-9A-515 or is terminated under Section 7-9A-513; or

(2) the 21st day after the security interest attaches to the proceeds.



Section 7-9A-316 - Effect of change in governing law.

(a) General rule: Effect on perfection of change in governing law. A security interest perfected pursuant to the law of the jurisdiction designated in Section 7-9A-301(1) or 7-9A-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this State. Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interest becomes unperfected against purchasers. A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 7-9A-311(b) or 7-9A-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 7-9A-301(1) or 7-9A-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral if the debtor had not changed its location.

(2) If a security interest that is perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 7-9A-301(1) or 7-9A-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 7-9A-301(1) or 7-9A-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 7-9A-203(d), if the financing statement would have been effective to perfect a security interest in the collateral if the collateral had been acquired by the original debtor.

(2) A security interest that is perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the expiration of the four-month period or the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 7-9A-301(1) or 7-9A-305(c) remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.






Division 3 - Priority.

Section 7-9A-317 - Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 7-9A-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 7-9A-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. Except as otherwise provided in Sections 7-9A-320 and 7-9A-321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.



Section 7-9A-318 - No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.



Section 7-9A-319 - Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. For purposes of determining the rights of a creditor of a consignee, law other than this article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.



Section 7-9A-320 - Buyer of goods; Alabama Farmers Credit Protection Fund.

(a) Buyer in ordinary course of business. Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 7-9A-316(a) and (b).

(d) Buyer in ordinary course of business at wellhead or mine. A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or mine or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 7-9A-313.

(f) A secured party may enforce a security interest in farm products against a buyer who, in the ordinary course of business, purchases farm products from, or a commission merchant or selling agent who, in the ordinary course of business, sells farm products for a person engaged in farming operations only where the secured party has filed with the Secretary of State an original, reproduced copy, or electronically reproduced copy of an effective financing statement containing such information and in such form as may be required for an effective financing statement by Section 1324 of the Food Security Act of 1985, P.L. 99-198, 7 U.S.C. §1631, as now enacted or hereafter amended.

(g) The fee for filing and indexing and for stamping a copy furnished by the secured party to show the date and place of filing for the form described in subsection (f) or any amendment to such form shall be twenty dollars ($20) for the first one or two pages and two dollars ($2) per page for each additional page if the statement or amendment is in the standard form prescribed by the Secretary of State, fifteen dollars ($15) if the information in the form is communicated by a medium other than the filing of a paper form that is authorized by filing-office rule, and an additional five dollars ($5) for each statement or amendment if not in the standard form. The number of names required to be indexed or the presence of a trade name, or both, does not affect the amount of the fee. The form described in subsection (f) must be amended in writing within three months, and similarly signed and filed, to reflect material changes. The effectiveness and continuation of the form is to be treated as if it were a financing statement.

(h) There is hereby created in the State Treasury a fund to be known and designated as the Alabama Farmers Credit Protection Fund. All funds, fees, charges, costs, and collections accruing to or collected by the office of the Secretary of State pursuant to the provisions of subsection (g) or subsections (g), (h), (i), or (j) of Section 7-9A-523, or any fees collected in relation to filing the form described in subsection (f) shall be deposited into the State Treasury to the credit of the Alabama Farmers Credit Protection Fund.

(i) All funds now or hereafter deposited in the State Treasury to the credit of the Alabama Farmers Credit Protection Fund shall be expended for the purpose of administering the provisions of law authorizing the collection of such funds and shall be payable from the fund on the requisition of the Secretary of State. Such funds shall be exempt from the provisions of subsection (g) of Section 7-9A-525. The fees collected from August 1, 2002, until September 30, 2003, that are deposited into the Alabama Farmers Credit Protection Fund are hereby appropriated for the fiscal year in which the fees are deposited into the Alabama Farmers Credit Protection Fund. Any of the appropriations that are unexpended at the end of the fiscal years beginning on October 1, 2001, or on October 1, 2002, are hereby reappropriated for the following fiscal year. Commencing October 1, 2003, no funds shall be withdrawn nor expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with Article 4 of Chapter 4 of Title 41, and only in the amounts and for the purposes provided by the Legislature in the general appropriations act.

(j) The Secretary of State is authorized to promulgate rules and regulations and set reasonable fees which have not been delineated in this section or Section 7-9A-523 in order to implement a central filing system which conforms with the requirements of the Federal Food Security Act of 1985, P.L. 99-198, 7 U.S.C. §1631, as now enacted or as hereafter amended. Except where prescribing forms to administer this central filing system, such regulations and fees shall be adopted in accordance with the Administrative Procedure Act.

(k) The Secretary of State may contract with one or more public or private parties to perform some or all of its duties under this section and subsections (g), (h), (i), or (j) of Section 7-9A-523; except that the Secretary of State may not delegate the power to make rules or regulations, conduct public hearings, prescribe forms, and establish services and fees therefor.



Section 7-9A-321 - Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business." In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.



Section 7-9A-322 - Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: Proceeds and supporting obligations. For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: Proceeds and supporting obligations. Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 7-9A-327, 7-9A-328, 7-9A-329, 7-9A-330, or 7-9A-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d). Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e). Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 7-4-210 with respect to a security interest of a collecting bank;

(3) Section 7-5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 7-9A-110 with respect to a security interest arising under Article 2 or 2A.

(g) Priority under agricultural lien statute. A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.



Section 7-9A-323 - Future advances.

(a) When priority based on time of advance. Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 7-9A-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 7-9A-309 when it attaches; or

(B) temporarily under Section 7-9A-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 7-9A-309 or 7-9A-312(e), (f), or (g).

(b) Lien creditor. Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables. Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) Advances made pursuant to commitment: Priority of buyer of goods. Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods. Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: Priority of lessee of goods. Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.



Section 7-9A-324 - Priority of purchase-money security interests.

(a) General rule: Purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 7-9A-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 7-9A-330, and, except as otherwise provided in Section 7-9A-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 7-9A-312(f), before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 7-9A-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 7-9A-312(f), before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 7-9A-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 7-9A-322(a) applies to the qualifying security interests.



Section 7-9A-325 - Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 7-9A-322(a) or 7-9A-324; or

(2) arose solely under Section 7-2-711(3) or 7-2A-508(5).



Section 7-9A-326 - Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 7-9A-316(i)(1) or 7-9A-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.



Section 7-9A-327 - Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 7-9A-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under Section 7-9A-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 7-9A-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.



Section 7-9A-328 - Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 7-9A-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under Section 7-9A-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 7-8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 7-8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 7-8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 7-9A-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 7-9A-313(a) and not by control under Section 7-9A-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 7-9A-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 7-9A-322 and 7-9A-323.



Section 7-9A-329 - Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 7-9A-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 7-9A-314 rank according to priority in time of obtaining control.



Section 7-9A-330 - Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority: Security interest claimed merely as proceeds. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 7-9A-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: Other security interests. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 7-9A-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. Except as otherwise provided in Section 7-9A-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 7-9A-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. Except as otherwise provided in Section 7-9A-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.



Section 7-9A-331 - Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8.

(a) Rights under Articles 3, 7, and 8 not limited. This article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8.

(b) Protection under Article 8. This article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Article 8.

(c) Filing not notice. Filing under this article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).



Section 7-9A-332 - Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.



Section 7-9A-333 - Priority of certain liens arising by operation of law.

(a) "Possessory lien." In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

(c) Priority of landlord's lien. Priority conflicts between a landlord's lien for rent arising by operation of law, other than an agricultural lien, and a security interest in goods brought on leased premises shall be determined as follows:

(1) If the security interest attaches after the goods are brought on the premises, the landlord's lien has priority over the security interest;

(2) If the security interest attaches before the goods are brought on the premises, the security interest has priority over the landlord's lien from the time the security interest is perfected or the landlord has notice of the security interest, whichever first occurs; except that if the secured party files with respect to a purchase-money security interest before or within 20 days after the debtor receives possession of the goods, the security interest takes priority over the landlord's lien.



Section 7-9A-334 - Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this article. A security interest under this article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real-property law. This article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: Subordination of security interest in fixtures. In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this article and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 7-9A-311(a)(2).

(f) Priority based on consent, disclaimer, or right to remove. A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of paragraph (f)(2) priority. The priority of the security interest under paragraph (f)(2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(j) Subsection (i) prevails over inconsistent law. Subsection (i) prevails over any inconsistent provision of an existing or future statute, rule, or regulation of this State unless the provision is contained in a statute of this State, refers expressly to subsection (i), and states that the provision prevails over subsection (i).



Section 7-9A-335 - Accessions.

(a) Creation of security interest in accession. A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 7-9A-311(b).

(e) Removal of accession after default. After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



Section 7-9A-336 - Commingled goods.

(a) "Commingled goods." In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest. Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass. If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.



Section 7-9A-337 - Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 7-9A-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.



Section 7-9A-338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 7-9A-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.



Section 7-9A-339 - Priority subject to subordination.

This article does not preclude subordination by agreement by a person entitled to priority.






Division 4 - Rights of bank.

Section 7-9A-340 - Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Recoupment or set-off not affected by security interest. Except as otherwise provided in subsection (c), the application of this article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 7-9A-104(a)(3), if the set-off is based on a claim against the debtor.



Section 7-9A-341 - Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 7-9A-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.



Section 7-9A-342 - Bank's right to refuse to enter into or disclose existence of control agreement.

This article does not require a bank to enter into an agreement of the kind described in Section 7-9A-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.









Part 4 - RIGHTS OF THIRD PARTIES.

Section 7-9A-401 - Alienability of debtor's rights.

(a) Other law governs alienability; exceptions. Except as otherwise provided in subsection (b) and Sections 7-9A-406, 7-9A-407, 7-9A-408, and 7-9A-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this article.

(b) Agreement does not prevent transfer. An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.



Section 7-9A-402 - Secured party not obligated on contract of debtor or in tort.

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.



Section 7-9A-403 - Agreement not to assert defenses against assignee.

(a) "Value." In this section, "value" has the meaning provided in Section 7-3-303(a).

(b) Agreement not to assert claim or defense. Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under Section 7-3-305(a).

(c) When subsection (b) not applicable. Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under Section 7-3-305(b).

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, if law other than this article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and if the record does not include such a statement:

(1) the record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) Rule for individual under other law. This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Other law not displaced. Except as otherwise provided in subsection (d), this section does not displace law other than this article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.



Section 7-9A-404 - Rights acquired by assignee; claims and defenses against assignee.

(a) Assignee's rights subject to terms, claims, and defenses; exceptions. Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) Rule for individual under other law. This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, if law other than this article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and if the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.



Section 7-9A-405 - Modification of assigned contract.

(a) Effect of modification on assignee. A modification of or substitution for an assigned contract is effective against an assignee if made in good faith and in accordance with reasonable commercial standards. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Applicability of subsection (a). Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under Section 7-9A-406(a).

(c) Rule for individual under other law. This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.



Section 7-9A-406 - Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

(a) Discharge of account debtor; effect of notification. Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. Subject to subsection (h), notification is ineffective under subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this article; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (e) and Sections 7-2A-303 and 7-9A-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under Section 7-9A-610 or an acceptance of collateral under Section 7-9A-620.

(f) Legal restrictions on assignment generally ineffective. Except as otherwise provided in Sections 7-2A-303 and 7-9A-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) Rule for individual under other law. This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

(j) Section prevails over inconsistent law. This section prevails over any inconsistent provision of an existing or future statute, rule, or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section, and states that the provision prevails over this section.



Section 7-9A-407 - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. Except as otherwise provided in Section 7-2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment. The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of Section 7-2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.



Section 7-9A-408 - Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

(a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under Section 7-9A-610 or an acceptance of collateral under Section 7-9A-620.

(c) Legal restrictions on assignment generally ineffective. A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Section prevails over inconsistent law. This section prevails over any inconsistent provision of an existing or future statute, rule, or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section, and states that the provision prevails over this section.



Section 7-9A-409 - Restrictions on assignment of letter-of-credit rights ineffective.

(a) Term or law restricting assignment generally ineffective. A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a). To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.






Part 5 - FILING.

Division 1 - Filing; Contents and Effectiveness of Financing Statement.

Section 7-9A-501 - Filing office.

(a) Filing offices. Except as otherwise provided in subsection (b), if the local law of this State governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) the office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) the collateral is as-extracted collateral or timber to be cut; or

(B) the financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) the office of the Secretary of State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) Filing office for transmitting utilities. The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.



Section 7-9A-502 - Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

(a) Sufficiency of financing statement. Subject to subsection (b), a financing statement is sufficient only if it:

(1) provides the name of the debtor;

(2) provides the name of the secured party or a representative of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Real-property-related financing statements. Except as otherwise provided in Section 7-9A-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) indicate that it covers this type of collateral;

(2) indicate that it is to be filed in the real property records;

(3) provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this State if the description were contained in a record of the mortgage of the real property; and

(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) Record of mortgage as financing statement. A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) the record indicates the goods or accounts that it covers;

(2) the goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) the record satisfies the requirements for a financing statement in this section, but:

(A) the record need not indicate that it is to be filed in the real property records; and

(B) the record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom Section 7-9A-503(a)(4) applies; and

(4) the record is recorded.

(d) Filing before security agreement or attachment. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.



Section 7-9A-503 - Name of debtor and secured party.

(a) Sufficiency of debtor's name. A financing statement sufficiently provides the name of the debtor:

(1) except as otherwise provided in paragraph (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2) subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) if the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) provides, as the name of the debtor:

(i) if the organic record of the trust specifies a name for the trust, the name so specified; or

(ii) if the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) in a separate part of the financing statement:

(i) if the name is provided in accordance with subparagraph (A)(i), indicates that the collateral is held in a trust; or

(ii) if the name is provided in accordance with subparagraph (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) subject to subsection (g), if the debtor is an individual to whom this state has issued a driver's license or nondriver identification card that has not expired, only if it provides the name of the individual which is indicated on the driver's license or nondriver identification card;

(5) if the debtor is an individual to whom paragraph (4) does not apply, only if it provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) in other cases:

(A) if the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b) Additional debtor-related information. A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) a trade name or other name of the debtor; or

(2) unless required under subsection (a)(6)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties. A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) Name of decedent. The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the name of the decedent under subsection (a)(2).

(g) Multiple driver's licenses or nondriver identification cards. If this state has issued to an individual more than one driver's license or nondriver identification card of a kind described in subsection (a)(4), the card that was issued most recently is the card to which subsection (a)(4) refers.

(h) Definition. The name of the settlor or testator means:

(1) if the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, or restate the settlor's name; or

(2) in other cases, the name of the settlor or testator indicated in the trust's organic record.



Section 7-9A-504 - Indication of collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to Section 7-9A-108; or

(2) an indication that the financing statement covers all assets or all personal property.



Section 7-9A-505 - Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

(a) Use of terms other than "debtor" and "secured party." A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in Section 7-9A-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

(b) Effect of financing statement under subsection (a). This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under Section 7-9A-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.



Section 7-9A-506 - Effect of errors or omissions.

(a) Minor errors and omissions. A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 7-9A-503(a) is seriously misleading.

(c) Financing statement not seriously misleading. If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 7-9A-503(a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name." For purposes of Section 7-9A-508(b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.



Section 7-9A-507 - Effect of certain events on effectiveness of financing statement.

(a) Disposition. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. Except as otherwise provided in subsection (c) and Section 7-9A-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 7-9A-506.

(c) Change in debtor's name. If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under Section 7-9A-503(a) so that the financing statement becomes seriously misleading under Section 7-9A-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after that event.



Section 7-9A-508 - Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Financing statement naming original debtor. Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under Section 7-9A-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 7-9A-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Section 7-9A-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Section 7-9A-507(a).



Section 7-9A-509 - Persons entitled to file a record.

(a) Person entitled to file record. A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 7-9A-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. By acquiring collateral in which a security interest or agricultural lien continues under Section 7-9A-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 7-9A-315(a)(2).

(d) Person entitled to file certain amendments. A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 7-9A-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).



Section 7-9A-510 - Effectiveness of filed record.

(a) Filed record effective if authorized. A filed record is effective only to the extent that it was filed by a person that may file it under Section 7-9A-509.

(b) Authorization by one secured party of record. A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. A continuation statement that is not filed within the six-month period prescribed by Section 7-9A-515(d) is ineffective.



Section 7-9A-511 - Secured party of record.

(a) Secured party of record. A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 7-9A-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 7-9A-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.



Section 7-9A-512 - Amendment of financing statement.

(a) Amendment of information in financing statement. Subject to Section 7-9A-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed or recorded in a filing office described in Section 7-9A-501(a)(1), provides the information specified in Section 7-9A-502(b).

(b) Period of effectiveness not affected. Except as otherwise provided in Section 7-9A-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.



Section 7-9A-513 - Termination statement.

(a) Consumer goods. A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. Except as otherwise provided in Section 7-9A-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 7-9A-510, for purposes of Sections 7-9A-519(g), 7-9A-522(a), and 7-9A-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.



Section 7-9A-514 - Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 7-9A-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than this title.



Section 7-9A-515 - Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Five-year effectiveness. Except as otherwise provided in subsections (b), (e), (f), (g), and (h), a filed financing statement is effective for a period of five years after the date of filing.

(b) Manufactured-home transaction. Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a manufactured-home transaction.

(c) Lapse and continuation of financing statement. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the 30-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. Except as otherwise provided in Section 7-9A-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 7-9A-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

(h) Obligations made pursuant to the provisions of the Alabama Small Loan Act. If the secured obligation is made pursuant to the provisions of the Alabama Small Loan Act, the effectiveness of a filed financing statement lapses upon the earlier of repayment of the loan in full or the expiration of five years after the date of filing.



Section 7-9A-516 - What constitutes filing; effectiveness of filing.

(a) What constitutes filing. Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 7-9A-512 or 7-9A-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 7-9A-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed or recorded in the filing office described in Section 7-9A-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) in the case of an assignment reflected in an initial financing statement under Section 7-9A-514(a) or an amendment filed under Section 7-9A-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 7-9A-515(d).

(c) Rules applicable to subsection (b). For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information; and

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 7-9A-512, 7-9A-514, or 7-9A-518, is an initial financing statement.

(d) Refusal to accept record; record effective as filed record. A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.



Section 7-9A-517 - Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.



Section 7-9A-518 - Claim concerning inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). An information statement under subsection (a) must:

(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 7-9A-509(d).

(d) Contents of statement under subsection (c). An information statement under subsection (c) must:

(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Section 7-9A-509(d).

(e) Record not affected by information statement. The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.






Division 2 - Duties and Operation of Filing Office.

Section 7-9A-519 - Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. By July 1, 2002, a file number must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: General. Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: Real-property-related financing statement. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: Real-property-related assignment. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 7-9A-514(a) or an amendment filed under Section 7-9A-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 7-9A-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question.

(i) Inapplicability to real-property-related filing office. Subsections (b) and (h) do not apply to a filing office described in Section 7-9A-501(a)(1).



Section 7-9A-520 - Acceptance and refusal to accept record.

(a) Mandatory refusal to accept record. A filing office shall refuse to accept a record for filing for a reason set forth in Section 7-9A-516(b) and may refuse to accept a record for filing only for a reason set forth in Section 7-9A-516(b).

(b) Communication concerning refusal. If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of a filing office described in Section 7-9A-501(a)(2), in no event more than two business days after the filing office receives the record.

(c) When filed financing statement effective. A filed financing statement satisfying Section 7-9A-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 7-9A-338 applies to a filed financing statement providing information described in Section 7-9A-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.



Section 7-9A-521 - Uniform form of written financing statement and amendment.

(a) Initial financing statement form. A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 7-9A-516(b):

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional) ___________________________________

B. E-MAIL CONTACT AT FILER (optional) _________

C. SEND ACKNOWLEDGMENT TO: (Name and Address)

_________________________________________________

THE ABOVE SPACE IS FOR

FILING OFFICE USE ONLY

1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's name will not fit in line 1b, leave all of item 1 blank, check here [ ] and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

1a. ORGANIZATION'S NAME _________________________________________

OR

1b. INDIVIDUAL'S SURNAME _________________

FIRST PERSONAL NAME ______________

ADDITIONAL NAME(S)/INITIAL(S) _______________

SUFFIX _________

1c. MAILING ADDRESS ____________________

CITY __________

STATE _________

POSTAL CODE _________

COUNTRY _________

2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any part of the Individual Debtor's name will not fit in line 2b, leave all of item 2 blank, check here [ ] and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

2a. ORGANIZATION'S NAME _________

OR

2b. INDIVIDUAL'S SURNAME _________

FIRST PERSONAL NAME _________

ADDITIONAL NAME(S)/INITIAL(S) ___________________

SUFFIX _________

2c. MAILING ADDRESS _____________________

CITY _________

STATE _________

POSTAL CODE _________

COUNTRY _________

3. SECURED PARTY’S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or 3b)

3a. ORGANIZATION'S NAME _________

OR

3b. INDIVIDUAL'S SURNAME _________

FIRST PERSONAL NAME _________

ADDITIONAL NAME(S)/INITIAL(S) _________

SUFFIX _________

3c. MAILING ADDRESS _________

CITY _________

STATE _________

POSTAL CODE _________

COUNTRY _________

4. COLLATERAL: This financing statement covers the following collateral: __________________________

5. Check only if applicable and check only one box:

Collateral is

[ ] held in a Trust (see UCC1Ad, Item 17 and Instructions)

[ ] being administered by a Decedent's Personal Representative

6a. Check only if applicable and check only one box:

[ ] Public-Finance Transaction

[ ] Manufactured-Home Transaction

[ ] A Debtor is a Transmitting Utility

6b. Check only if applicable and check only one box:

[ ] Agricultural Lien

[ ] Non-UCC Filing

7. ALTERNATIVE DESIGNATION (if applicable):

[ ] Lessee/Lessor

[ ] Consignee/Consignor

[ ] Seller/Buyer

[ ] Bailee/Bailor

[ ] Licensee/Licensor

8. OPTIONAL FILER REFERENCE DATA: _________________________________

[UCC FINANCING STATEMENT (Form UCC1)]

UCC FINANCING STATEMENT ADDENDUM

FOLLOW INSTRUCTIONS

9. NAME OF FIRST DEBTOR: Same as item 1a or 1b on Financing Statement; if line 1b was left blank because Individual Debtor name did not fit, check here [ ]

9a. ORGANIZATION'S NAME _________

OR

9b. INDIVIDUAL'S SURNAME _________

FIRST PERSONAL NAME _________

ADDITIONAL NAME(S)/INITIAL(S) _________

SUFFIX _________

THE ABOVE SPACE IS FOR

FILING OFFICE USE ONLY

10. DEBTOR'S NAME: Provide (10a or 10b) only one additional Debtor name or Debtor name that did not fit in line 1b or 2b of the Financing Statement (Form UCC1) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name) and enter the mailing address in line 10c

10a. ORGANIZATION'S NAME _________

OR

10b. INDIVIDUAL'S SURNAME _________

FIRST PERSONAL NAME _________

ADDITIONAL NAME(S)/INITIAL(S) _________

SUFFIX _________

10c. MAILING ADDRESS _________

CITY _________

STATE _________

POSTAL CODE _________

COUNTRY _________

11. [ ] ADDITIONAL SECURED PARTY'S NAME or

[ ] ASSIGNOR SECURED PARTY'S NAME: Provide only one name (11a or 11b)

11a. ORGANIZATION'S NAME _________

OR

11b. INDIVIDUAL'S SURNAME _________

FIRST PERSONAL NAME _________

ADDITIONAL NAME(S)/INITIAL(S) _________

SUFFIX _________

11c. MAILING ADDRESS _________

CITY _________

STATE _________

POSTAL CODE _________

COUNTRY _________

12. ADDITIONAL SPACE FOR ITEM 4 (Collateral) ________________________________

13. [ ] This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL ESTATE RECORDS (if applicable)

14. This FINANCING STATEMENT:

[ ] covers timber to be cut

[ ] covers as-extracted collateral

[ ] is filed as a fixture filing

15. Name and address of a RECORD OWNER of real estate described in item 16 (if Debtor does not have a record interest): _________

16. Description of real estate: _________

17. MISCELLANEOUS: _________

(b) Amendment form. A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason set forth in Section 7-9A-516(b):

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional) _________

B. E-MAIL CONTACT AT FILER (optional)

C. SEND ACKNOWLEDGMENT TO: (Name and Address) _______________________

THE ABOVE SPACE IS FOR

FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE NUMBER _________

1b. [ ] This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded) in the REAL ESTATE RECORDS

Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13.

2. [ ] TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination Statement

3. [ ] ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9 For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4. [ ] CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is continued for the additional period provided by applicable law

5. [ ] PARTY INFORMATION CHANGE:

Check one of these two boxes:

This Change affects

[ ] Debtor or

[ ] Secured Party of record.

AND

Check one of these three boxes to:

[ ] CHANGE name and/or address: Complete item 6a or 6b; and item 7a or 7b and item 7c

[ ] ADD name: Complete item 7a or 7b, and item 7c

[ ] DELETE name: Give record name to be deleted in item 6a or 6b

6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)

6a. ORGANIZATION'S NAME _________

OR

6b. INDIVIDUAL'S SURNAME _________

FIRST PERSONAL NAME _________

ADDITIONAL NAME(S)/INITIAL(S) _________

SUFFIX _________

7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact full name; do not omit, modify, or abbreviate any part of the Debtor's name)

7a. ORGANIZATION'S NAME _________

OR

7b. INDIVIDUAL'S SURNAME _________

FIRST PERSONAL NAME _________

ADDITIONAL NAME(S)/INITIAL(S) _________

SUFFIX __________

7c. MAILING ADDRESS _________

CITY _________

STATE _________

POSTAL CODE _________

COUNTRY _________

8. [ ] COLLATERAL CHANGE:

Also check one of these four boxes:

[ ] ADD collateral

[ ] DELETE collateral

[ ] RESTATE covered collateral

[ ] ASSIGN collateral

Indicate collateral:

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)

If this is an Amendment authorized by a DEBTOR, check here [ ] and provide name of authorizing Debtor

9a. ORGANIZATION'S NAME _________

OR

9b. INDIVIDUAL'S SURNAME _________

FIRST PERSONAL NAME _________

ADDITIONAL NAME(S)/INITIAL(S) _________

SUFFIX _________

10. OPTIONAL FILER REFERENCE DATA: _________

[UCC FINANCING STATEMENT AMENDMENT (Form UCC3)]

UCC FINANCING STATEMENT AMENDMENT ADDENDUM

FOLLOW INSTRUCTIONS

11. INITIAL FINANCING STATEMENT FILE NUMBER: Same as item 1a on Amendment form _________

12. NAME OF PARTY AUTHORIZING THIS AMENDMENT: Same as item 9 on Amendment form _________

12a. ORGANIZATION'S NAME _________

OR

12b. INDIVIDUAL'S SURNAME _________

FIRST PERSONAL NAME _________

ADDITIONAL NAME(S)/INITIAL(S) _________

SUFFIX _________

THE ABOVE SPACE IS FOR

FILING OFFICE USE ONLY

13. Name of DEBTOR on related financing statement (Name of a current Debtor of record required for indexing purposes only in some filing offices - see Instruction item 13): Provide only one Debtor name (13a or 13b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); see Instructions if name does not fit

13a. ORGANIZATION'S NAME _________

OR

13b. INDIVIDUAL'S SURNAME _________

FIRST PERSONAL NAME _________

ADDITIONAL NAME(S)/INITIAL(S) _________

SUFFIX ______________

14. ADDITIONAL SPACE FOR ITEM 8 (Collateral): _________

15. This FINANCING STATEMENT AMENDMENT:

[ ] covers timber to be cut

[ ] covers as-extracted collateral

[ ] is filed as a fixture filing

16. Name and address of a RECORD OWNER of real estate described in item 17 (if Debtor does not have a record interest):_________

17. Description of real estate: _________

18. MISCELLANEOUS: _________

[UCC FINANCING STATEMENT AMENDMENT ADDENDUM (Form UCC3Ad)]



Section 7-9A-522 - Maintenance and destruction of records.

(a) Post-lapse maintenance and retrieval of information. The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 7-9A-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).



Section 7-9A-523 - Information from filing office; sale or license of records.

(a) Acknowledgment of filing written record. If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 7-9A-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 7-9A-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 7-9A-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of requested information. The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(B) has not lapsed under Section 7-9A-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 7-9A-515 and a record of which is maintained by the filing office under Section 7-9A-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information. In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.

(e) Timeliness of filing office performance. The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule. The filing office should perform the required acts within a reasonable period of time, and after January 1, 2003, not later than two business days after the filing office receives the request.

(f) Public availability of records. The Secretary of State shall adopt a rule pursuant to the Alabama Administrative Procedure Act which provides a procedure and reasonable fees for the sale or licensing to the public on a nonexclusive basis, in bulk, of copies of all records filed in the office of the Secretary of State under this part. There is hereby created in the State Treasury a fund to be known as the Secretary of State's Information Bulk Sales Fund. Section 7-9A-525 or any other law to the contrary notwithstanding, all funds, fees, charges, costs and collections accruing to or collected by the office of the Secretary of State under the provisions of this section shall be deposited into the State Treasury to the credit of this fund and shall not be expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Article 4 of Chapter 4 of Title 41, and only in the amounts and for the purposes provided by the Legislature in the general appropriation bill or this section.

(g) The Secretary of State shall develop and implement a central indexing system containing the information filed with his or her office pursuant to subsection (f) of Section 7-9A-320. Under this system, the Secretary of State shall record the date and time of filing and compile the information into a master list organized according to farm products. The list shall be organized within each farm product category in alphabetical order according to the last name of the debtor, or in the case of debtors doing business other than as individuals, the first word in the name of such debtor, in numerical order according to the Social Security or taxpayer identification number of the debtor, geographically by county, and by crop year. The master list also shall contain the name and address of the secured party, the name and address of the debtor, a description of the farm products, including amount where applicable, subject to the security interest and a reasonable description of the real estate, including the county, where the farm products are located.

(h) The Secretary of State shall maintain a list of all buyers of farm products, commission merchants, and selling agents who register with the Secretary of State indicating an interest in receiving the lists described in subsection (i).

(i) The Secretary of State shall distribute at regular intervals as determined by him or her, to each buyer, commission merchant, and selling agent registered under subsection (h) a copy in written or printed form or, if elected by the buyer, commission merchant, or selling agent in accordance with procedures established by the Secretary of State, in electronic form, of those portions of the master list which the buyer, commission merchant, or selling agent has indicated an interest in receiving. The charge for a printed copy of the entire or any portion of the master list and any supplements to that list shall be a fee established by the Secretary of State of up to twenty-five cents ($.25) per page, but no buyer, commission merchant, or selling agent shall be obligated to pay more than two thousand dollars ($2,000) per year in charges for a printed copy of each distributed master list or portion thereof. The charge for receiving the entire or any portion of the master list in electronic form shall be a fee established by the Secretary of State of up to one hundred dollars ($100) annually.

(j) Upon request of any person, the Secretary of State shall provide, within 24 hours, an oral confirmation of whether there is on file, on the date and hour stated, any presently effective financing statement naming a particular debtor to be followed by a written confirmation. The fee for confirming an oral search shall be twenty dollars ($20) plus two dollars ($2) for each financing statement and for each statement of assignment reported therein.



Section 7-9A-524 - Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.



Section 7-9A-525 - Fees.

(a) Initial financing statement or other record: General rule. Except as otherwise provided in subsection (e), and except that no filing fee is required for the filing of a termination statement pursuant to Section 7-9A-513, the fee for filing and indexing a record under this part is:

(1) $20.00 if the record is communicated in writing and consists of one or two pages;

(2) $20.00 plus $2.00 for each page more than two if the record is communicated in writing and consists of more than two pages; and

(3) $15.00 if the record is communicated by another medium authorized by filing-office rule.

(b) Initial financing statement: Manufactured-housing transactions: Section 7-9A-502(c). Except as otherwise provided in subsection (c), the fee for filing and indexing an initial financing statement of the kind described in Section 7-9A-502(c) is $10.00 if the financing statement indicates that it is filed in connection with a manufactured-home transaction.

(c) Number of names. The number of names required to be indexed does not affect the amount of the fee in subsection (a) or (b) of this section.

(d) Response to information request. The fee for responding to a request for information from the filing office, including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor, is:

(1) $20.00 if the request is communicated in writing; and

(2) $15.00 if the request is communicated by another medium authorized by filing-office rule.

The fees described in subdivisions (1) and (2) shall apply to each debtor named submitted in the request where the request seeks information on more than one debtor. An additional fee of $100.00 shall be required where the request for information requests expedited response by the Secretary of State.

(e) Record of mortgage. This section does not require a fee with respect to a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 7-9A-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the mortgage apply.

(f) Use of non-standard form. A fee of $5.00 shall be required in addition to the fees set forth in subsections (a), (b), and (d) where the filing or request is submitted in a non-standard form.

(g) Proration of fees.

(1) If the first mailing address of the debtor or debtors on the initial finance statement is located in a county in Alabama, $5.00 of the filing fee associated with the filing of the financing statement in the office of the Secretary of State shall be rebated to the probate judge of the county where the address is located. This rebate shall begin January 1, 2002, and lapse after December 31, 2011.

(2) The balance of the fee shall be paid to the General Fund of the State of Alabama, a portion to be allocated to the office of the Secretary of State as provided in subsection (j).

(h) Uniform Commercial Code Fund. There is hereby created in the State Treasury a fund to be known and designated as the Uniform Commercial Code Fund. All funds, fees, charges, costs, and collections accruing to or collected by the office of the Secretary of State under the provisions of this section, except fees rebated to probate judges pursuant to subsection (g), shall be deposited into the State Treasury to the credit of the Uniform Commercial Code Fund except as provided in subsection (j).

(i) Use of funds. All funds now or hereafter deposited in the State Treasury to the credit of the Uniform Commercial Code Fund shall be expended for the purpose of carrying out the provisions of the law authorizing the collection of such funds and shall be payable from said fund on the requisition of the Secretary of State; provided, however, commencing in the fiscal year beginning October 1, 2003, and in subsequent fiscal years, no funds shall be withdrawn nor expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Article 4 of Chapter 4 of Title 41, and only in the amounts and for the purposes provided by the Legislature in the general appropriation bill.

(j) Allocation of fees. From July 1, 2001, through December 31, 2001, 81 percent of all fees collected in accordance with this section by the Secretary of State shall be deposited to the credit of the State General Fund for the credit of the Secretary of State to use for the implementation of this article. There shall be no change in fees collected by the office of the judge of probate from July 1, 2001, through December 31, 2001.

From January 1, 2002, through September 30, 2002, and in subsequent fiscal years, 81 percent of total funds collected in accordance with this section or any fees collected in direct relation to the Uniform Commercial Code during that period shall be deposited to the credit of the State General Fund.



Section 7-9A-526 - Filing-office rules.

(a) Adoption of filing-office rules. The Secretary of State shall adopt and publish rules to implement this article. The filing-office rules must be:

(1) consistent with this article; and

(2) adopted and published in accordance with the Alabama Administrative Procedure Act.

(b) Harmonization of rules. To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this article, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.









Part 6 - DEFAULT.

Division 1 - Default and Enforcement of Security Interest.

Section 7-9A-601 - Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

(a) Rights of secured party after default. After default, a secured party has the rights provided in this part and, except as otherwise provided in Section 7-9A-602, those provided by agreement of the parties. A secured party:

(1) may reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) Rights and duties of secured party in possession or control. A secured party in possession of collateral or control of collateral under Section 7-7-106, 7-9A-104, 7-9A-105, 7-9A-106, or 7-9A-107 has the rights and duties provided in Section 7-9A-207.

(c) Rights cumulative; simultaneous exercise. The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Rights of debtor and obligor. Except as otherwise provided in subsection (g) and Section 7-9A-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) Lien of levy after judgment. If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) the date of perfection of the security interest or agricultural lien in the collateral;

(2) the date of filing a financing statement covering the collateral; or

(3) any date specified in a statute under which the agricultural lien was created.

(f) Execution sale. A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this article.

(g) Consignor or buyer of certain rights to payment. Except as otherwise provided in Section 7-9A-607(c), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.



Section 7-9A-602 - Waiver and variance of rights and duties.

Except as otherwise provided in Section 7-9A-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Section 7-9A-207(b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) Section 7-9A-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Section 7-9A-607(c), which deals with collection and enforcement of collateral;

(4) Sections 7-9A-608(a) and 7-9A-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Sections 7-9A-608(a) and 7-9A-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 7-9A-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 7-9A-610(b), 7-9A-611, 7-9A-613, and 7-9A-614, which deal with disposition of collateral;

(8) Section 7-9A-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 7-9A-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 7-9A-620, 7-9A-621, and 7-9A-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 7-9A-623, which deals with redemption of collateral;

(12) Section 7-9A-624, which deals with permissible waivers; and

(13) Sections 7-9A-625 and 7-9A-626, which deal with the secured party's liability for failure to comply with this article.



Section 7-9A-603 - Agreement on standards concerning rights and duties.

(a) Agreed standards. The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in Section 7-9A-602 if the standards are not manifestly unreasonable.

(b) Agreed standards inapplicable to breach of peace. Subsection (a) does not apply to the duty under Section 7-9A-609 to refrain from breaching the peace.



Section 7-9A-604 - Procedure if security agreement covers real property or fixtures.

(a) Enforcement: Personal and real property. If a security agreement covers both personal and real property, a secured party may proceed:

(1) under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Enforcement: Fixtures. Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) under this part; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Removal of fixtures. Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) Injury caused by removal. A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor or obligor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



Section 7-9A-605 - Unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.



Section 7-9A-606 - Time of default for agricultural lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.



Section 7-9A-607 - Collection and enforcement by secured party.

(a) Collection and enforcement generally. If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under Section 7-9A-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under Section 7-9A-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under Section 7-9A-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred with respect to the obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.



Section 7-9A-608 - Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) Application of proceeds, surplus, and deficiency if obligation secured. If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 7-9A-607 in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 7-9A-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.



Section 7-9A-609 - Secured party's right to take possession after default.

(a) Possession; rendering equipment unusable; disposition on debtor's premises. After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 7-9A-610.

(b) Judicial and nonjudicial process. A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.



Section 7-9A-610 - Disposition of collateral after default.

(a) Disposition after default. After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.



Section 7-9A-611 - Notification before disposition of collateral.

(a) "Notification date." In this section, "notification date" means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 7-9A-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 7-9A-311(a).

(d) Subsection (b) inapplicable: Perishable collateral; recognized market. Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.



Section 7-9A-612 - Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) 10-day period sufficient in non-consumer transaction. In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition



Section 7-9A-613 - Contents and form of notification before disposition of collateral: General.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 7-9A-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: _______________ (Name of debtor, obligor, or other person to which the notification is sent)

From: __________ (Name, address, and telephone number of secured party)

Name of Debtor(s): _________ (Include only if debtor(s) are not an addressee)

For a public disposition:

We will sell or lease or license, as applicable, the ________ (describe collateral) to the highest qualified bidder in public as follows:

Day and Date:

Time:

Place:

For a private disposition:

We will sell or lease or license, as applicable, the ________ (describe collateral) privately some time after ________ (day and date).

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell or lease or license, as applicable, for a charge of $____. You may request an accounting by calling us at _______ (telephone number).

[End of Form]



Section 7-9A-614 - Contents and form of notification before disposition of collateral: Consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 7-9A-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 7-9A-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

Name and address of secured party

Date

NOTICE OF OUR PLAN TO SELL PROPERTY

Name and address of any obligor who is also a debtor

Subject: __________ (Identification of Transaction)

We have your ___________ (describe collateral), because you broke promises in our agreement.

For a public disposition:

We will sell _____________ (describe collateral) at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:

Time:

Place:

You may attend the sale and bring bidders if you want.

For a private disposition:

We will sell _________ (describe collateral) at private sale some time after ______ (date). A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you ________________ (will or will not, as applicable) still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at _________ (telephone number).

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at _________ (telephone number) or write us at ___________ (secured party's address) and request a written explanation. We will charge you $ ____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.

If you need more information about the sale call us at ________ (telephone number) or write us at _____________ (secured party's address).

We are sending this notice to the following other people who have an interest in _________ (describe collateral) or who owe money under your agreement:

______________ (Names of all other debtors and obligors, if any)

[End of Form]

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this article determines the effect of including information not required by paragraph (1).



Section 7-9A-615 - Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. A secured party shall apply or pay over for application the cash proceeds of disposition under Section 7-9A-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. A secured party need not apply or pay over for application noncash proceeds of disposition under Section 7-9A-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.



Section 7-9A-616 - Explanation of calculation of surplus or deficiency.

(a) Definitions. In this section:

(1) "Explanation" means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 7-9A-610.

(b) Explanation of calculation. In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 7-9A-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.



Section 7-9A-617 - Rights of transferee of collateral.

(a) Effects of disposition. A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee. A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this article or the requirements of any judicial proceeding.

(c) Rights of other transferee. If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.



Section 7-9A-618 - Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 7-9A-610; and

(2) relieves the secured party of further duties under this article.



Section 7-9A-619 - Transfer of record or legal title.

(a) "Transfer statement." In this section, "transfer statement" means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this article and does not of itself relieve the secured party of its duties under this article.



Section 7-9A-620 - Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 7-9A-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 7-9A-624.

(b) Purported acceptance ineffective. A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent. For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 7-9A-621, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant to Section 7-9A-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 7-9A-610 within the time specified in subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.



Section 7-9A-621 - Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 7-9A-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).



Section 7-9A-622 - Effect of acceptance of collateral.

(a) Effect of acceptance. A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this article.



Section 7-9A-623 - Right to redeem collateral.

(a) Persons that may redeem. A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 7-9A-615(a)(1).

(c) When redemption may occur. A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 7-9A-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 7-9A-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 7-9A-622.



Section 7-9A-624 - Waiver.

(a) Waiver of disposition notification. A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 7-9A-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. A debtor may waive the right to require disposition of collateral under Section 7-9A-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 7-9A-623 only by an agreement to that effect entered into and authenticated after default.






Division 2 - Noncompliance with article.

Section 7-9A-625 - Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. If it is established that a secured party is not proceeding in accordance with this article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages in consumer-goods transaction. Except as otherwise provided in Section 7-9A-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. A debtor whose deficiency is eliminated under Section 7-9A-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 7-9A-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: Noncompliance with specified provisions. In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) fails to comply with Section 7-9A-208;

(2) fails to comply with Section 7-9A-209;

(3) files a record that the person is not entitled to file under Section 7-9A-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 7-9A-513(a) or (c);

(5) fails to comply with Section 7-9A-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 7-9A-616(b)(2).

(f) Statutory damages: Noncompliance with Section 7-9A-210. A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under Section 7-9A-210. A recipient of a request under Section 7-9A-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: Noncompliance with Section 7-9A-210. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 7-9A-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.



Section 7-9A-626 - Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 7-9A-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 7-9A-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Non-consumer transactions; no inference. The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.



Section 7-9A-627 - Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.



Section 7-9A-628 - Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with article. Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this article; and

(2) the secured party's failure to comply with this article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as secured party. A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. A secured party is not liable to any person under Section 7-9A-625(c)(2) for its failure to comply with Section 7-9A-616.

(e) Limitation of multiple liability for statutory damages. A secured party is not liable under Section 7-9A-625(c)(2) more than once with respect to any one secured obligation.









Part 7 - TRANSITION.

Section 7-9A-701 - Effective date.

This article is effective January 1, 2002, except Section 7-9A-525 is effective July 1, 2001.



Section 7-9A-702 - Savings clause.

(a) Pre-effective-date transactions or liens. Except as otherwise provided in this part, this article applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this article takes effect.

(b) Continuing validity. Except as otherwise provided in subsection (c) and Sections 7-9A-703 through 7-9A-709:

(1) transactions and liens that were not governed by former Article 9, were validly entered into or created before January 1, 2002, and would be subject to this article if they had been entered into or created after January 1, 2002, and the rights, duties, and interests flowing from those transactions and liens remain valid after January 1, 2002; and

(2) the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this article or by the law that otherwise would apply if this article had not taken effect.

(c) Pre-effective-date proceedings. This article does not affect an action, case, or proceeding commenced before January 1, 2002.



Section 7-9A-703 - Security interest perfected before January 1, 2002.

(a) Continuing priority over lien creditor: Perfection requirements satisfied. A security interest that is enforceable immediately before January 1, 2002, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this article if, on January 1, 2002, the applicable requirements for enforceability and perfection under this article are satisfied without further action.

(b) Continuing priority over lien creditor: Perfection requirements not satisfied. Except as otherwise provided in Section 7-9A-705, if, immediately before January 1, 2002, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this article are not satisfied on January 1, 2002, the security interest:

(1) is a perfected security interest for one year after January 1, 2002;

(2) remains enforceable thereafter only if the security interest becomes enforceable under Section 7-9A-203 before the year expires; and

(3) remains perfected thereafter only if the applicable requirements for perfection under this article are satisfied before the year expires.



Section 7-9A-704 - Security interest unperfected before January 1, 2002.

A security interest that is enforceable immediately before January 1, 2002, but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest for one year after January 1, 2002;

(2) remains enforceable thereafter if the security interest becomes enforceable under Section 7-9A-203 on January 1, 2002, or within one year thereafter; and

(3) becomes perfected:

(A) without further action, on January 1, 2002, if the applicable requirements for perfection under this article are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.



Section 7-9A-705 - Effectiveness of action taken before January 1, 2002.

(a) Pre-effective-date action; one-year perfection period unless reperfected. If action, other than the filing of a financing statement, is taken before January 1, 2002, and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before January 1, 2002, the action is effective to perfect a security interest that attaches under this article within one year after January 1, 2002. An attached security interest becomes unperfected one year after January 1, 2002, unless the security interest becomes a perfected security interest under this article before the expiration of that period.

(b) Pre-effective-date filing. The filing of a financing statement before January 1, 2002, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this article.

(c) Pre-effective-date filing in jurisdiction formerly governing perfection. This article does not render ineffective an effective financing statement that, before January 1, 2002, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 7-9-103. However, except as otherwise provided in subsections (d) and (e) and Section 7-9A-706, the financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) December 31, 2006.

(d) Continuation statement. The filing of a continuation statement after January 1, 2002, does not continue the effectiveness of the financing statement filed before January 1, 2002. However, upon the timely filing of a continuation statement after January 1, 2002, and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before January 1, 2002, continues for the period provided by the law of that jurisdiction.

(e) Application of subsection (c)(2) to transmitting utility financing statement. Subsection (c)(2) applies to a financing statement that, before January 1, 2002, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 7-9-103 only to the extent that Part 3 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of Part 5. A financing statement that includes a financing statement filed before January 1, 2002, and a continuation statement filed after January 1, 2002, is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement.



Section 7-9A-706 - When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in Section 7-9A-501 continues the effectiveness of a financing statement filed before January 1, 2002, if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this article;

(2) the pre-effective-date financing statement was filed in an office in another State or another office in this State; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before January 1, 2002, for the period provided in former Section 7-9-403 with respect to a financing statement; and

(2) if the initial financing statement is filed after January 1, 2002, for the period provided in Section 7-9A-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective.



Section 7-9A-707 - Amendment of pre-effective-date financing statement.

(a) "Pre-effective-date financing statement". In this section, "pre-effective-date financing statement" means a financing statement filed before January 1, 2002.

(b) Applicable law. After January 1, 2002, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: General rule. Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after January 1, 2002, only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 7-9A-501;

(2) an amendment is filed in the office specified in Section 7-9A-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 7-9A-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 7-9A-706(c) is filed in the office specified in Section 7-9A-501.

(d) Method of amending: Continuation. If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Section 7-9A-705(d) and (f) or 7-9A-706.

(e) Method of amending: Additional termination rule. Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after January 1, 2002, by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 7-9A-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.



Section 7-9A-708 - Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before January 1, 2002; or

(B) to perfect or continue the perfection of a security interest.



Section 7-9A-709 - Priority.

(a) Law governing priority. This article determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before January 1, 2002, former Article 9 determines priority.

(b) Priority if security interest becomes enforceable under Section 7-9A-203. For purposes of Section 7-9A-322(a), the priority of a security interest that becomes enforceable under Section 7-9A-203 of this article dates from January 1, 2002 if the security interest is perfected under this article by the filing of a financing statement before January 1, 2002, which would not have been effective to perfect the security interest under former Article 9. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.






Part 8 - TRANSITION FOR 2014 AMENDMENTS.

Section 7-9A-801 - Effective date.

Act 2014-374 takes effect on July 1, 2014.



Section 7-9A-802 - Savings clause.

(a) Pre-effective date transactions or liens. Except as otherwise provided in this part, Act 2014-374 applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2014.

(b) Pre-effective date proceedings. Act 2014-374 does not affect an action, case, or proceeding commenced before Act 2014-374 takes effect.



Section 7-9A-803 - Security interest perfected before July 1, 2014.

(a) Continuing perfection: perfection requirements satisfied. A security interest that is a perfected security interest immediately before July 1, 2014, is a perfected security interest under Article 9A as amended by Act 2014-374 if, when Act 2014-374 takes effect, the applicable requirements for attachment and perfection under Article 9A as amended by Act 2014-374 are satisfied without further action.

(b) Continuing perfection: perfection requirements not satisfied. Except as otherwise provided in Section 7-9A-805, if, immediately before July 1, 2014, a security interest is a perfected security interest, but the applicable requirements for perfection under Article 9A as amended by Act 2014-374 are not satisfied before July 1, 2014, the security interest remains perfected thereafter only if the applicable requirements for perfection under Article 9A as amended by Act 2014-374 are satisfied before July 1, 2014.



Section 7-9A-804 - Security interest unperfected before effective date.

A security interest that is an unperfected security interest immediately before July 1, 2014, becomes a perfected security interest:

(1) without further action, on July 1, 2014, if the applicable requirements for perfection under Article 9A as amended by Act 2014-374 are satisfied before or at that time; or

(2) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.



Section 7-9A-805 - Effectiveness of action taken before effective date.

(a) Pre-effective date filing effective. The filing of a financing statement before July 1, 2014, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Article 9A as amended by Act 2014-374.

(b) When pre-effective date filing becomes ineffective. Act 2014-374 does not render ineffective a financing statement that, before July 1, 2014, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Article 9A as it existed before amendment. However, except as otherwise provided in subsections (c) and (d) and Section 7-9A-806, the financing statement ceases to be effective:

(1) if the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had Act 2014-374 not taken effect; or

(2) if the financing statement is filed in another jurisdiction, at the earlier of:

(A) the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2019.

(c) Continuation statement. The filing of a continuation statement on or after July 1, 2014, does not continue the effectiveness of the financing statement filed before July 1, 2014. However, upon the timely filing of a continuation statement on or after July 1, 2014, and in accordance with the law of the jurisdiction governing perfection as provided in Article 9A as amended by Act 2014-374, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2014, continues for the period provided by the law of that jurisdiction.

(d) Application of subsection (b)(2)(B) to transmitting utility financing statement. Subsection (b)(2)(B) applies to a financing statement that, before July 1, 2014, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Article 9A as it existed before the amendment by Act 2014-374, only to the extent that Article 9A as amended by Act 2014-374 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Part 5. A financing statement that includes a financing statement filed before July 1, 2014, and a continuation statement filed on or after July 1, 2014, is effective only to the extent that it satisfies the requirements of Part 5 as amended by Act 2014-374 for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of Section 7-9A-503(a)(2) as amended by Act 2014-374. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of Section 7-9A-503(a)(3) as amended by Act 2014-374.



Section 7-9A-806 - When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in Section 7-9A-501 continues the effectiveness of a financing statement filed before July 1, 2014, if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under Article 9A as amended by Act 2014-374;

(2) the pre-effective date financing statement was filed in an office in another state; and

(3) the initial financing statement satisfies subsection (c).

(b) Period of continued effectiveness. The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective date financing statement:

(1) if the initial financing statement is filed before July 1, 2014, for the period provided in unamended Section 7-9A-515 with respect to an initial financing statement; and

(2) if the initial financing statement is filed after July 1, 2014, for the period provided in Section 7-9A-515, as amended by Act 2014-374, with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a). To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 as amended by Act 2014-374 for an initial financing statement;

(2) identify the pre-effective date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective date financing statement remains effective.



Section 7-9A-807 - Amendment of pre-effective date financing statement.

(a) Pre-effective date financing statement. In this section, pre-effective date financing statement means a financing statement filed before July 1, 2014.

(b) Applicable law. After July 1, 2014, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Article 9A as amended by Act 2014-374. However, the effectiveness of a pre-effective date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. Except as otherwise provided in subsection (d), if the law of this state governs perfection of security interest, the information in a pre-effective date financing statement may be amended after Act 2014-374 takes effect only if:

(1) the pre-effective date financing statement and an amendment are filed in the office specified in Section 7-9A-501;

(2) an amendment is filed in the office specified in Section 7-9A-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 7-9A-806(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 7-9A-806(c) is filed in the office specified in Section 7-9A-501.

(d) Method of amending: continuation. If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective date financing statement may be continued only under Section 7-9A-805(c) and (e) or Section 7-9A-806.

(e) Method of amending: additional termination rule. Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective date financing statement filed in this state may be terminated after Act 2014-374 takes effect by filing a termination statement in the office in which the pre-effective date financing statement is filed, unless an initial financing statement that satisfies Section 7-9A-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Article 9A as amended by Act 2014-374 as the office in which to file a financing statement.



Section 7-9A-808 - Person entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before Act 2014-374 takes effect; or

(B) to perfect or continue the perfection of a security interest.



Section 7-9A-809 - Priority.

Act 2014-374 determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2014, Article 9A as it existed before amendment determines priority.









Article 10 - EFFECTIVE DATE AND REPEALER.

Section 7-10-101 - Effective date.

This title shall become effective at midnight on December 31, 1966. It applies to transactions entered into and events occurring after that date.



Section 7-10-102 - Specific repealer; provision for transition.

(1) The following acts and all other acts and parts of acts inconsistent herewith are hereby repealed:

Code of Alabama 1940: Title 2, Sections 504-567, inclusive; Title 5, Section 135 and Section 136; Title 7, Section 401 and Section 402; Title 9, Sections 10-13, inclusive; Title 10, Sections 48-69, inclusive; Title 20, Section 10, as amended, and Sections 11-14, inclusive; Title 39, Sections 1-12, inclusive, Section 13, as amended, Sections 14-85, inclusive, Section 86, as amended, Sections 87-183, inclusive, Section 190 and Section 191; Title 47, Section 110, Section 111, Section 123, Section 124, Section 130, Section 131, as amended, and Sections 161-163, inclusive; Title 48, Sections 356-397, inclusive; Title 57, Sections 1-76, inclusive; and the following Acts of the Legislature of Alabama: Act No. 591, General Acts of Alabama, Regular Session (1939) p. 963, approved June 28, 1940; Act No. 641, General Acts of Alabama, Regular Session (1939) p. 1006, approved July 10, 1940; Act No. 128, General Acts of Alabama, Regular Session (1943) p. 130, approved June 10, 1943; Act No. 129, General Acts of Alabama, Regular Session (1943) p. 131, approved June 10, 1943; Act No. 270, General Acts of Alabama, Regular Session (1947) p. 111, approved August 8, 1947; Act No. 320, General Acts of Alabama, Regular Session (1949) p. 451, approved August 2, 1949, as amended; Act No. 338, General Acts of Alabama, Regular Session (1949) p. 503, approved August 8, 1949; Act No. 555, General Acts of Alabama, Regular Session (1957) p. 775, approved September 18, 1957; Act No. 570, General Acts of Alabama, Regular Session (1957) p. 790, approved September 18, 1957; Act No. 881, General Acts of Alabama, Regular Session (1961) p. 1385, approved September 8, 1961; and Act No. 82, General Acts of Alabama, Regular Session (1963) p. 461, approved June 27, 1963.

(2) Transactions validly entered into before the effective date specified in Section 7-10-101 and the rights, duties and interests flowing from them remain valid thereafter and may be terminated, completed, consummated or enforced as required or permitted by any statute or other law amended or repealed by this title as though such repeal or amendment had not occurred.



Section 7-10-103 - General repealer.

Except as provided in Section 7-10-104, all acts and parts of acts inconsistent with this title are hereby repealed.



Section 7-10-104 - Laws not repealed.

Repealed Act 2004-315, p. 464, 1, Effective January 1, 2005.






Article 11 - EFFECTIVE DATE AND TRANSITION PROVISIONS.

Section 7-11-101 - Effective date; definitions.

(1) This act shall become effective at 12:01 A.M. on February 1, 1982.

(2) As used in this Article 11:

(a) The term "old U.C.C." means Sections 7-1-105, 7-1-201, 7-2-107, 7-5-116, 7-9-102, 7-9-103, 7-9-104, 7-9-105, 7-9-106, 7-9-203, 7-9-204, 7-9-205, 7-9-301, 7-9-302, 7-9-304, 7-9-305, 7-9-306, 7-9-307, 7-9-308, 7-9-310, 7-9-312, 7-9-313, 7-9-318, 7-9-401, 7-9-402, 7-9-403, 7-9-404, 7-9-405, 7-9-406, 7-9-407, 7-9-408, 7-9-501, 7-9-502, 7-9-504, and 7-9-505, as they are in effect immediately prior to February 1, 1982.

(b) The term "new U.C.C." means Sections 7-1-105, 7-1-201, 7-2-107, 7-5-116, 7-9-102, 7-9-103, 7-9-104, 7-9-105, 7-9-106, 7-9-114, 7-9-203, 7-9-204, 7-9-205, 7-9-301, 7-9-302, 7-9-304, 7-9-305, 7-9-306, 7-9-307, 7-9-308, 7-9-310, 7-9-312, 7-9-313, 7-9-318, 7-9-401, 7-9-402, 7-9-403, 7-9-404, 7-9-405, 7-9-406, 7-9-407, 7-9-408, 7-9-409, 7-9-501, 7-9-502, 7-9-504, and 7-9-505, as said provisions are enacted pursuant to this act.



Section 7-11-102 - Preservation of old transition provision.

The provisions of Section 7-10-102 shall continue to apply to the new U.C.C. and for this purpose the old U.C.C. and new U.C.C. shall be considered one continuous statute.



Section 7-11-103 - Transition to new U.C.C. - General rule.

Transactions validly entered into after the effective date of the old U.C.C. and before February 1, 1982, and which were subject to the provisions of the old U.C.C. and which would be subject to this act as amended if they had been entered into after February 1, 1982, and the rights, duties and interests flowing from such transactions remain valid after the latter date and may be terminated, completed, consummated or enforced as required or permitted by the new U.C.C. Security interests arising out of such transactions which are perfected as of February 1, 1982, shall remain perfected until they lapse as provided in the new U.C.C., and may be continued as permitted by the new U.C.C., except as stated in Section 7-11-105.



Section 7-11-104 - Transition provision on change of requirement of filing.

A security interest for the perfection of which filing or the taking of possession was required under the old U.C.C. and which attached prior to February 1, 1982, but was not perfected shall be deemed perfected on February 1, 1982, if the new U.C.C. permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made.



Section 7-11-105 - Transition provision on change of place of filing.

(1) A financing statement or continuation statement filed prior to February 1, 1982, which shall not have lapsed prior to February 1, 1982, shall remain effective for the period provided in the old U.C.C., but not less than five years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to February 1, 1982, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under the new U.C.C.

(3) The effectiveness of any financing statement or continuation statement filed prior to February 1, 1982, may be continued by a continuation statement as permitted by the new U.C.C., except that if the new U.C.C. requires a filing in an office where there was no previous financing statement, a new financing statement conforming to Section 7-11-106 shall be filed in that office.

(4) If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if the new U.C.C. had been in effect on the date of recording the mortgage, the mortgage shall be deemed effective as a fixture filing as to such goods under subsection (b) of Section 7-9A-502 of the new U.C.C. on February 1, 1982.



Section 7-11-106 - Required refilings.

(1) If a security interest is perfected or has priority on February 1, 1982, as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under the new U.C.C., the perfection and priority rights of the security interest continue until three years after February 1, 1982. The perfection will then lapse unless a financing statement is filed as provided in subsection (2) or unless the security interest is perfected otherwise than by filing.

(2) A financing statement may be filed within six months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this act), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or other law repealed or modified by this act is still effective. Section 7-9A-501 and Section 7-9A-301 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of Section 7-9A-515 for continuation statements apply to such a financing statement.



Section 7-11-107 - Transition provisions as to priorities.

Except as otherwise provided in this Article 11, the old U.C.C. shall apply to any questions of priority if the positions of the parties were fixed prior to February 1, 1982. In other cases questions of priority shall be determined by the new U.C.C.



Section 7-11-108 - Presumption that rule of law continues unchanged.

Unless a change in law has clearly been made, the provisions of the new U.C.C. shall be deemed declaratory of the meaning of the old U.C.C.









Title 8 - COMMERCIAL LAW AND CONSUMER PROTECTION.

Chapter 1 - CONTRACTS.

Article 1 - General Provisions.

Section 8-1-1 - Contracts restraining business void; exceptions.

Repealed by Act 2015-465 effective January 1, 2016.



Section 8-1-2 - Written contract not expressing parties' intent may be revised.

When, through fraud, a mutual mistake of the parties or a mistake of one party which the other at the time knew or suspected, a written contract does not truly express the intention of the parties, it may be revised by a court on the application of the party aggrieved so as to express that intention, so far as it can be done without prejudice to the rights acquired by third persons in good faith and for value.



Section 8-1-3 - Receipt or acknowledgment for collateral required.

(a) All banking, insurance and other corporations, private bankers, brokers and other persons engaged in the business of making discounts or lending money, or taking or receiving a collateral for a loan or discount, must give to the borrower, or to his agent or attorney, if demanded, a receipt or acknowledgment in writing designating or describing the collateral taken or received and stating the character of the debt, the time of its maturity and amount for the payment of which such collateral is intended as security.

(b) If negotiable bonds are taken or received as collateral, the receipt or acknowledgment must state the series number thereof if such bonds are numbered.



Section 8-1-4 - Reimbursement for certain federal manufacturer's excise taxes; option to tender payment one business day before remittance due to Internal Revenue Service; notification and security; applicability.

(a) A party to a contract required to reimburse another party to the contract for the federal manufacturer's excise tax levied pursuant to Sections 4081 to 4083, inclusive, and Section 4091 of Title 26 of the United States Code, whether as a separate item or as a part of the price, may tender payment for the taxes one business day prior to the time that the other party is required to remit the taxes to the United States Internal Revenue Service.

(b) If a party elects to make payment pursuant to subsection (a), the party to which the payment is owed may demand security for the payment of the taxes in proportion to the amount the taxes represent compared to the security demanded on the contract as a whole. The other party may not change the payment terms of the contract without a valid business reason other than the exercise of the option to be made by electronic transfer of funds.

(c) The party exercising the option in subsection (a) shall notify the other party in writing of the intent to exercise the payment option and the effective date of the exercise which shall not be earlier than 30 days after the notice of intent is received or the beginning of the next federal tax quarter, whichever is later.

(d) This section shall apply to all contracts existing on June 1, 1996 in which a reimbursement for taxes due has not been made, and to all other contracts entered into or renewed after June 1, 1996. Additionally and specifically, this section shall also apply to contracts arising from daily wholesale price offers which are accepted or rejected by the acceptance or rejection of products at such stated prices. Each daily price offering is a new offer and each purchase of product at a given price offer creates a new contract to which this section applies.

(e) The exercise of an option pursuant to subsection (a) shall not relieve the party of the obligation to make the reimbursement as provided for in the contract but shall affect only the timing of when that reimbursement shall be tendered.






Article 2 - Accord and Satisfaction.

Section 8-1-20 - "Accord" defined.

An "accord" is an agreement to accept in extinction of an obligation something different from or less than that to which the person agreeing to accept is claiming or entitled.



Section 8-1-21 - Obligation not extinguished by accord until executed.

Though the parties to an accord are bound to execute it, it does not extinguish the obligation until it is fully executed.



Section 8-1-22 - Accepting accord consideration deemed satisfaction.

Acceptance of the consideration of an accord extinguishes the obligation and is called satisfaction.



Section 8-1-23 - Obligation extinguished by new consideration or writing.

An obligation is extinguished by a release therefrom given to the debtor by the creditor upon a new consideration or in writing with or without new consideration.






Article 3 - Specific Performance.

Section 8-1-40 - Specific performance not enforced in certain cases.

Specific performance cannot be enforced against a party to a contract in any of the following cases:

(1) If he has not received an adequate consideration for the contract;

(2) If it is not, as to him, just and reasonable;

(3) If his assent was obtained by the misrepresentation, concealment, circumvention or unfair practices of any party to whom performance would become due under the contract or by any promise of such party which has not been substantially fulfilled; or

(4) If his assent was given under the influence of mistake, misapprehension, or surprise; except, that where the contract provides for compensation in case of mistake, a mistake within the scope of such provision may be compensated for and the contract specifically enforced in other respects if proper to be so enforced.



Section 8-1-41 - Obligations which cannot be specifically enforced.

The following obligations cannot be specifically enforced:

(1) An obligation to render personal service;

(2) An obligation to employ another in personal service;

(3) An agreement to submit a controversy to arbitration;

(4) An agreement to perform an act which the party has not power lawfully to perform when required to do so;

(5) An agreement to procure the act or consent of the wife of the contracting party or of any other third persons; or

(6) An agreement, the terms of which are not sufficiently certain to make the precise act which is to be done clearly ascertainable.



Section 8-1-42 - Specific performance not enforced for party not fully performing conditions precedent.

Specific performance cannot be enforced in favor of a party who has not fully and fairly performed all the conditions precedent on his part to the obligation of the other party, except where his failure to perform is only partial and either entirely immaterial or capable of being fully compensated, in which case specific performance may be compelled, upon full compensation being made for the default.



Section 8-1-43 - Neither party to obligation compelled specifically to perform unless other party performs.

Neither party to an obligation can be compelled specifically to perform it unless the other party thereto has performed or is compelled specifically to perform everything to which the former is entitled under the same obligation, either completely or nearly so, with full compensation for any want of entire performance.



Section 8-1-44 - Contract signed by one party only may be enforced by other.

A party who has signed a written contract may be compelled specifically to perform it, though the other party has not signed it, if the latter has performed, or offers to perform, it on his part and the case is otherwise proper for enforcing specific performance.



Section 8-1-45 - Imposition of penalty or liquidation of damages not bar to specific performance.

A contract otherwise proper to be specifically enforced may be thus enforced, though a penalty is imposed or the damages are liquidated for its breach and the party in default is willing to pay the same.



Section 8-1-46 - Obligation on real estate specifically enforced against person subsequently claiming title.

Whenever an obligation in respect to real property would be specifically enforced against a particular person, it may be in like manner enforced against any other person claiming under him by a title created subsequently to the obligation, except a purchaser or encumbrancer in good faith and for value, and except, also, that any such person may exonerate himself by conveying all his estate to the person entitled to enforce the obligation.



Section 8-1-47 - Presumptions as to availability of specific performance as remedy.

It is to be presumed that the breach of an agreement to transfer real property cannot be adequately relieved by pecuniary compensation and that the breach of an agreement to transfer personal property can be thus relieved.






Article 4 - Hirings.

Section 8-1-60 - Thing let for particular purpose to be so used.

When a thing is let for a particular purpose, the lessee must not use it for any other purpose; and if he does, he is liable to the lessor for all damages resulting from such use, or the lessor may treat the contract as thereby rescinded.



Section 8-1-61 - Lessee to use ordinary care.

The lessee of a thing must use ordinary care for its preservation in safety and good condition.



Section 8-1-62 - Lessee to repair injuries.

The lessee of a thing must repair all deteriorations or injuries thereto occasioned by the want of ordinary care.



Section 8-1-63 - When lessor may reclaim before end of term.

The lessor of a thing may terminate the hiring and reclaim the thing before the end of the term agreed upon:

(1) When the lessee uses or permits a use of the thing hired in a manner contrary to the agreement of the parties; or

(2) When the lessee does not, within a reasonable time, after request, make such repair as he is bound to make.






Article 6 - Bidding at Public Sales.

Section 8-1-100 - Consideration for bidding or not bidding at public sale prohibited.

No person shall receive, directly or indirectly, any money or thing of value in consideration of bidding or not bidding at any public sale within this state.



Section 8-1-101 - Bids on public lands under agreement to transfer same prohibited.

No person shall bid off any of the public lands within this state under an agreement, previously made, to transfer the same, or any part thereof, or interest therein, for a premium or advance to be paid therefor.



Section 8-1-102 - Contracts violating Sections 8-1-100 and 8-1-101 void.

(a) All contracts in violation of the provisions of Sections 8-1-100 and 8-1-101 are void.

(b) Any person violating such provisions forfeits double the amount of money or value of the thing received, agreed to be received or paid, to the use of the person suing for the same, and anyone interested in the sale may sue therefor.



Section 8-1-103 - Selling improvements on public lands by person making same.

Nothing in Sections 8-1-100 and 8-1-101 must be so construed as to prevent any person who has made improvements on public lands from selling the same and receiving the purchase money therefor.






Article 7 - Future Delivery.

Section 8-1-120 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) CONTRACT OF SALE. Such term shall include sales, agreements of sale, and agreements to sell.

(2) PERSON. Such term shall be construed to import the plural or singular, as the case demands, and shall include individuals, associations, partnerships, and corporations.



Section 8-1-121 - Certain contracts for future delivery void; exceptions.

(a) All contracts of sale for the future delivery of any commodity, article, personal property, stock or bond, wherein the parties thereto do not intend a delivery of the article contracted for, but do intend to gamble on the difference between the contract price and some subsequent market price, shall be illegal and void, and no action shall be maintained in any court to enforce such contract or to compel payment of any note or security given in payment or settlement of the same.

(b) The provisions of subsection (a) of this section shall not be construed so as to apply to any person, firm, corporation or his or their agent, engaged in the business of manufacturing or wholesale merchandising in the purchase or sale of the necessary commodities required in the ordinary course of their business.



Section 8-1-122 - Failure to furnish statement on future delivery prima facie evidence of illegal contract.

Every person shall furnish, upon demand, to any principal for whom such person has executed any order for the actual purchase or sale of any commodities, stocks, or bonds for future delivery, a written statement containing the names of the persons from whom such property was bought or to whom it has been sold, as the fact may be, the time when and the place where, and if the person shall refuse or neglect to furnish such statement within 24 hours after such demand, such refusal or neglect shall be prima facie evidence that such purchase or sale was an illegal contract declared void by this article.



Section 8-1-123 - Failure to deliver after deposit of margins prima facie evidence of void contract.

Proof that anything of value agreed to be sold and delivered was not actually delivered at the time of making the agreement to sell and deliver and that one of the parties to such agreement deposited or secured, or agreed to deposit or secure, what are commonly called "margins" shall constitute prima facie evidence of a contract declared void by this article.



Section 8-1-124 - Contracts for future delivery of cotton not made subject to federal statutes prima facie evidence of void contract.

Proof of the fact that any contract for the future delivery of cotton was not made subject to the provisions of any federal statute relating thereto, including such amendments as may hereafter be made to such statutes by Congress, shall be prima facie evidence of an illegal contract declared void by this article.



Section 8-1-125 - Making or assisting in making contract for future delivery when actual delivery not intended - Profit intended to be paid in money on day of delivery.

If any person shall become a party to any contract for the sale and future delivery of any article or personal property in which it is not intended by the parties thereto that such property shall be actually delivered, but rather the difference between the contract price and the market price on the day of delivery shall be paid in money, if any person shall be the agent, directly or indirectly, of any such party in making, furthering, or effectuating the same, or if any agent or officer of any corporation shall knowingly aid in any way or manner in making or furthering any such contract to which such corporation shall be a party, he shall be guilty of a misdemeanor and on conviction shall be fined not less than $100 nor more than $500, and may be sentenced to hard labor for not less than one month nor more than six months.



Section 8-1-126 - Making or assisting in making contract for future delivery when actual delivery not intended - Price based on bona fide sales on exchange or board of trade without making execution on exchange or board of trade.

(a) Any person, either as agent or principal, who enters into or assists in making any contract of sale for the future delivery of any commodity, article, personal property, stock or bond, wherein no delivery is intended by the parties thereto, and uses as a basis for fixing the price or prices in such contract the bona fide sales made on any exchange or board of trade, without making a bona fide execution of such contract on such exchange or board of trade, shall be guilty of a misdemeanor.

(b) Upon conviction thereof, such a person shall be fined in a sum not to exceed $1,000 or be imprisoned in the county jail not exceeding two years, and any person or persons who shall be guilty of a second offense under this section may be, upon conviction, both fined and imprisoned, in the discretion of the court, in addition to the penalty above described, and if a corporation, it shall be liable to forfeiture of all its rights and privileges as such.

(c) The continuance of such establishment after the first conviction shall be deemed a second offense.



Section 8-1-127 - Futures contracts made in another state.

If any person shall consent while in this state to become a party to any futures contract contrary to Section 8-1-126, made in another state, or if any person shall become, as agent of any person or corporation, a party to any such contract made in another state or in this state do any act or in any way aid in the making or furthering such contract so made in another state, he shall be guilty of a misdemeanor and, on conviction, shall be fined not less than $50 nor more than $200 and may be sentenced to hard labor for not less than one month nor more than six months.



Section 8-1-128 - Establishing office to engage in business of "futures".

If any person, corporation or other association of persons, either as principals or agents, shall establish or open an office or other place of business in this state for the purpose of carrying on or engaging in any business of making contracts to sell and deliver any cotton, Indian corn, wheat, rye, oats, tobacco, meal, lard, bacon, salt pork, salt fish, beef cattle, sugar, coffee, stocks, bonds, or choses in action at a place and a time specified and agreed upon therein to any other person, whether the person to whom such article is so agreed to be sold and delivered shall be a party to such contract or not, when in fact and notwithstanding the terms expressed in such contracts it is not intended by the parties thereto that the articles or things so agreed to be sold and delivered shall be actually delivered or the value thereof paid, but rather it is intended and understood by them that money or other thing of value shall be paid to the one party by the other, or to a third party, the party to whom such payment of money or other thing of value shall be made to depend and the amount of such money or other thing of value so to be paid to depend upon whether the market price or value of the article so agreed to be sold and delivered is greater or less at the time and place so specified than the price stipulated to be paid and received for the articles so to be sold and delivered, or for making contracts commonly called "futures," as to the several articles and things hereinbefore specified, or any of them, by whatever name called, he shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than &dollar;100 and may be sentenced to hard labor for not less than one month, and upon a second conviction, he shall be fined not less than &dollar;500 and sentenced to hard labor for not less than six months.



Section 8-1-129 - Proof of establishment of place to publish commodities information prima facie evidence of guilt.

Proof that any person, corporation, or other association of persons, either as principals or agents, has established an office or place where are posted or published from information received the fluctuating prices of grain, cotton, provisions, stocks, bonds, and other commodities or of any one or more of the same shall constitute prima facie evidence of being guilty of violating this article.



Section 8-1-130 - Persons involved in futures contracts not excused from testifying; participation prima facie evidence of guilt.

(a) No person shall be excused on any prosecution under this article from testifying touching anything done by himself or others contrary to the provisions of this article; but no disclosures made by the witness upon such examination shall be used against him in any penal or criminal prosecution, and he shall be altogether pardoned of the offense so done or participated in by him.

(b) In all such prosecutions proof that the defendant was a party to a contract as agent or principal to sell and deliver any article, thing or property specified or named in this article, that he was agent, directly or indirectly, of any party in making, furthering, or effectuating the same, or that he was the agent or officer of any corporation or association or person in making, furthering, or effectuating the same and that the article, thing, or property agreed to be sold and delivered was not actually delivered and that settlement was made or agreed to be made upon the difference in value of such article, thing, or property shall constitute against such defendant prima facie evidence of guilt.



Section 8-1-131 - Money paid on illegal contract may be recovered.

Any money or thing paid or delivered to any person whether as principal, agent, or broker in furtherance or settlement of any contract made in violation of this article may be recovered in any action brought by the person paying the same, his wife, or child.






Article 8 - Gaming and Wagering.

Section 8-1-150 - Contracts founded upon gambling consideration void; recovery of money paid or things of value delivered.

(a) All contracts founded in whole or in part on a gambling consideration are void. Any person who has paid any money or delivered any thing of value lost upon any game or wager may recover such money, thing, or its value by an action commenced within six months from the time of such payment or delivery.

(b) Any other person may also recover the amount of such money, thing, or its value by an action commenced within 12 months after the payment or delivery thereof for the use of the wife or, if no wife, the children or, if no children, the next of kin of the loser.

(c) A judgment under either subsection (a) or (b) for the amount of money paid, thing delivered, or its value is a good defense to any action brought for such money, thing, or its value under the provisions of the other subsection.

(d) A judgment recovered under the provisions of this section is a defense to any proceeding on any garnishment served after the recovery of such judgment, and the court may make any order staying proceedings as may be necessary to protect the rights of the defendant.



Section 8-1-151 - Creditor of losing party under gambling contract may garnish winner.

(a) Any creditor of a losing party under a gambling contract may garnish the winner as other debtors are garnished at any time within two years from the payment of such money or delivery of such thing, and if such garnishee fails to appear, judgment may be entered against him as against other garnishees failing to answer, but the answer of a garnishee shall not be evidence against him in a criminal prosecution.

(b) A judgment recovered by a creditor under the provisions of this section is a defense to any action brought by any person under the provisions of Section 8-1-150.



Section 8-1-152 - Answers in actions under article not to be used in criminal prosecutions.

In any action brought under the provisions of this article either party may be examined on interrogatories as in other cases, but the answer of the party cannot be used against him in any criminal prosecution.






Article 9 - Insane Persons.

Section 8-1-170 - Contracts of insane person void; exceptions; liability for necessaries furnished.

Except as provided in Sections 8-1-171 and 8-1-172, and contracts of fire and tornado insurance wherein the insane person is the beneficiary, all contracts of an insane person are void; but he and his estate shall be liable for necessaries furnished him, which may be recovered upon the same proof and upon the same conditions as if furnished to an infant.



Section 8-1-171 - Conveyance of real estate by insane person not void if made in good faith.

(a) Whenever any person shall purchase in good faith and for a valuable consideration real estate from an insane person without notice of such insanity, such contract and conveyance shall not be void; but such insane person may recover from the vendee, or those claiming under him, the difference between the market value of such real estate at the time of the sale and the price paid therefor, with interest thereon, and shall have a lien on such real estate to secure the same.

(b) Purchasers from such vendee without notice of the insanity of the original vendor shall be protected in like manner and have the benefits of this section.



Section 8-1-172 - Mortgage taken in good faith on real estate of insane person not void.

(a) When any person shall in good faith take a mortgage on real estate from an insane person without notice of the insanity, the mortgage deed shall not be void; but the insane person may redeem the property so mortgaged at any time prior to a foreclosure by paying to the mortgagee the amount actually received by the insane person at the time of executing the mortgage, or any balance due thereon, with interest thereon to the date of redemption.

(b) If the mortgage shall have been foreclosed, the insane person may redeem from the vendee at the foreclosure sale, or those claiming under the vendee, at any time within 180 days from foreclosure for residential property on which a homestead exemption was claimed in the tax year during which the foreclosure occurred, or at any time within one year from foreclosure for all other property, by paying to the vendee, or those claiming under the vendee, the amount which the vendee at the mortgage foreclosure sale actually paid at the sale for the property, with interest thereon at the rate of eight percent per annum to the date of redemption, together with all lawful charges as provided for by law.






Article 10 - Restrictive Covenants,

Section 8-1-190 - Void contracts; contracts allowed to preserve protectable interests.

(a) Every contract by which anyone is restrained from exercising a lawful profession, trade, or business of any kind otherwise than is provided by this section is to that extent void.

(b) Except as otherwise prohibited by law, the following contracts are allowed to preserve a protectable interest:

(1) A contract between two or more persons or businesses or a person and a business limiting their ability to hire or employ the agent, servant, or employees of a party to the contract where the agent, servant, or employee holds a position uniquely essential to the management, organization, or service of the business.

(2) An agreement between two or more persons or businesses or a person and a business to limit commercial dealings to each other.

(3) One who sells the good will of a business may agree with the buyer to refrain from carrying on or engaging in a similar business and from soliciting customers of such business within a specified geographic area so long as the buyer, or any entity deriving title to the good will from that business, carries on a like business therein, subject to reasonable time and place restraints. Restraints of one year or less are presumed to be reasonable.

(4) An agent, servant, or employee of a commercial entity may agree with such entity to refrain from carrying on or engaging in a similar business within a specified geographic area so long as the commercial entity carries on a like business therein, subject to reasonable restraints of time and place. Restraints of two years or less are presumed to be reasonable.

(5) An agent, servant, or employee of a commercial entity may agree with such entity to refrain from soliciting current customers, so long as the commercial entity carries on a like business, subject to reasonable time restraints. Restraints of 18 months or for as long as post-separation consideration is paid for such agreement, whichever is greater, are presumed to be reasonable.

(6) Upon or in anticipation of a dissolution of a commercial entity, partners, owners, or members, or any combination thereof, may agree that none of them will carry on a similar commercial activity in the geographic area where the commercial activity has been transacted.



Section 8-1-191 - Protectable interests.

(a) A protectable interest includes all of the following:

(1) Trade secrets, as defined in Section 8-27-2.

(2) Confidential information, including, but not limited to, pricing information and methodology; compensation; customer lists; customer data and information; mailing lists; prospective customer information; financial and investment information; management and marketing plans; business strategy, technique, and methodology; business models and data; processes and procedures; and company provided files, software, code, reports, documents, manuals, and forms used in the business that may not otherwise qualify as a trade secret but which are treated as confidential to the business entity, in whatever medium provided or preserved, such as in writing or stored electronically.

(3) Commercial relationships or contacts with specific prospective or existing customers, patients, vendors, or clients.

(4) Customer, patient, vendor, or client good will associated with any of the following:

a. An ongoing business, franchise, commercial, or professional practice, or trade dress.

b. A specific marketing or trade area.

(5) Specialized and unique training involving substantial business expenditure specifically directed to a particular agent, servant, or employee; provided that such training is specifically set forth in writing as the consideration for the restraint.

(b) Job skills in and of themselves, without more, are not protectable interests.



Section 8-1-192 - Requirements.

In order to be valid, any contract or agreement executed pursuant to this article shall be reduced to writing, signed by all parties, and be supported by adequate consideration.



Section 8-1-193 - Voidable restraints.

If a contractually specified restraint is overly broad or unreasonable in its duration, a court may void the restraint in part and reform it to preserve the protectable interest or interests. If a contractually specified restraint does not fall within the limited exceptions set out in subsection (b) of Section 8-1-190, a court may void the restraint in its entirety.



Section 8-1-194 - Burden of proof.

The party seeking enforcement of the covenant has the burden of proof on every element. The party resisting enforcement of the covenant has the burden of proving the existence of undue hardship, if raised as a defense.



Section 8-1-195 - Remedies and defenses.

(a) The remedies available for breach of an agreement subject to this article are:

(1) Such injunctive and other equitable relief as may be appropriate with respect to any actual or threatened breach.

(2) The actual damages suffered as a result of the breach or lawful liquidated damages if provided in the contract.

(3) Any remedies available in contract law, including attorneys' fees or costs, if provided for in the contract or otherwise provided for by law.

(b) Nothing in this article shall limit the availability of any defense otherwise available in law or equity.



Section 8-1-196 - Professional exemptions.

Nothing in this article shall be construed to eliminate any professional exemption recognized by Alabama law.



Section 8-1-197 - Legislative intent; application.

It is hereby declared that this article expresses fundamental public policies of the State of Alabama. Therefore, this article shall govern and shall be applied instead of any foreign laws that might otherwise be applicable in those instances when the application of those foreign laws would violate a fundamental public policy expressed in this article.









Chapter 1A - UNIFORM ELECTRONIC TRANSACTIONS ACT.

Section 8-1A-1 - Short title.

This chapter may be cited as the Uniform Electronic Transactions Act.



Section 8-1A-2 - Definitions.

As used in this chapter, each of the following words have the following meanings:

(1) AGREEMENT. The bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2) AUTOMATED TRANSACTION. A transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3) COMPUTER PROGRAM. A set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4) CONSUMER. An individual who obtains, through a transaction, products or services which are used primarily for personal, family, or household purposes, and also means the legal representative of such an individual.

(5) CONTRACT. The total legal obligation resulting from the parties' agreement as affected by this chapter and other applicable law.

(6) ELECTRONIC. Relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, telephonic, or similar capabilities.

(7) ELECTRONIC AGENT. A computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(8) ELECTRONIC RECORD. A record created, generated, sent, communicated, received, or stored by electronic means.

(9) ELECTRONIC SIGNATURE. An electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(10) GOVERNMENTAL AGENCY. An executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government or of a state or of a county, municipality, or other political subdivision of a state.

(11) INFORMATION. Data, text, images, sounds, codes, computer programs, software, databases, or the like.

(12) INFORMATION PROCESSING SYSTEM. An electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(13) PERSON. An individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

(14) RECORD. Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) SECURITY PROCEDURE. A procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(16) STATE. A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(17) TRANSACTION. An action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.



Section 8-1A-3 - Scope.

(a) Except as otherwise provided in subsection (b), this chapter applies to electronic records and electronic signatures relating to a transaction.

(b) This chapter does not apply to a transaction to the extent it is governed by any of the following:

(1) A law governing the creation and execution of wills, codicils, or testamentary trusts.

(2) Title 7, the Uniform Commercial Code, other than Sections 7-1-107 and 7-1-206, Article 2, and Article 2A.

(3) A statute, regulation, or other rule of law governing adoption, divorce, or other matters of family law.

(c) This chapter does not apply to any of the following:

(1) Court orders or notices, or official court documents, including briefs, pleadings, and other writings, required to be executed in connection with court proceedings.

(2) Any notice of any of the following:

a. The cancellation or termination of utility services, including water, heat, and power.

b. Default, acceleration, repossession, foreclosure, or eviction, or the right to cure, under a credit agreement secured by, or a rental agreement for, a primary residence of an individual.

c. The cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities.

d. Recall of a product, or material failure of a product, that risks endangering health or safety.

(3) Any document required to accompany any transportation or handling of hazardous materials, pesticides, or other toxic or dangerous materials.

(d) This chapter applies to an electronic record or electronic signature otherwise excluded from the application of this chapter under subsection (b) or (c) to the extent it is governed by a law other than those specified in subsection (b) or (c).

(e) A transaction subject to this chapter is also subject to other applicable substantive law.

(f) A governmental agency which is a party to a transaction subject to this chapter is also further subject to both of the following:

(1) The records retention requirements for state government records established by the State Records Commission.

(2) The records retention requirements for local government records established by the Local Government Records Commission.



Section 8-1A-4 - Prospective application.

This chapter applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after January 1, 2002.



Section 8-1A-5 - Use of electronic records and electronic signatures; variation by agreement.

(a) This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(b) This chapter applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in this chapter, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law.



Section 8-1A-6 - Construction and application.

This chapter shall be construed and applied in each of the following manners:

(1) To facilitate electronic transactions consistent with other applicable law.

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices.

(3) To effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



Section 8-1A-7 - Legal recognition of electronic records, electronic signatures, and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.



Section 8-1A-8 - Provision of information in writing; presentation of records.

(a) Subject to subsection (e), if parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record to be posted or displayed in a certain manner, to be sent, communicated, or transmitted by a specified method, or to contain information that is formatted in a certain manner, the following rules apply:

(1) The record shall be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in subdivision (2) of subsection (d), the record shall be sent, communicated, or transmitted by the method specified in the other law.

(3) The record shall contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but both of the following apply:

(1) To the extent a law other than this chapter requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) that the information be in the form of an electronic record capable of retention may also be varied by agreement.

(2) A requirement under a law other than this chapter to send, communicate, or transmit a record by first-class mail, postage prepaid or regular United States mail, may be varied by agreement to the extent permitted by the other law.

(e)(1) If a statute, regulation, or other rule of law requires that information relating to a transaction or transactions be provided or made available to a consumer in writing, the use of an electronic record to provide or make available, whichever is required, such information satisfies the requirement that such information be in writing if each of the following is met:

a. The consumer has affirmatively consented to such use and has not withdrawn such consent.

b. The consumer, prior to consenting, is provided with a clear and conspicuous statement that does all of the following:

1. Informs the consumer of both of the following:

(i) Any right or option of the consumer to have the record provided or made available on paper or in nonelectronic form.

(ii) The right of the consumer to withdraw the consent to have the record provided or made available in an electronic form and of any conditions, consequences (which may include termination of the parties' relationship), or fees in the event of such withdrawal.

2. Informs the consumer of whether the consent applies:

(i) Only to the particular transaction which gave rise to the obligation to provide the record.

(ii) To identified categories of records that may be provided or made available during the course of the parties' relationship.

3. Describes the procedures the consumer shall use to withdraw consent as provided in subparagraph 1. of paragraph b. of subdivision (1) of this subsection and to update information needed to contact the consumer electronically.

4. Informs the consumer:

(i) How, after the consent, the consumer, upon request, may obtain a paper copy of an electronic record.

(ii) Whether any fee will be charged for such copy.

c. If, with respect to the consumer, both of the following occur:

1. Prior to consenting, the consumer is provided with a statement of the hardware and software requirements for access to and retention of the electronic records.

2. The consumer consents electronically, or confirms his or her consent electronically, in a manner that reasonably demonstrates that the consumer can access information in the electronic form that will be used to provide the information that is the subject of the consent.

d. After the consent of a consumer in accordance with paragraph a. of subdivision (1) of this subsection, if a change in the hardware or software requirements needed to access or retain electronic records creates a material risk that the consumer will not be able to access or retain a subsequent electronic record that was the subject of the consent, the person providing the electronic record:

1. Provides the consumer with a statement of (i) the revised hardware and software requirements for access to and retention of the electronic records, and (ii) the right to withdraw consent without the imposition of any fees for such withdrawal and without the imposition of any condition or consequence that was not disclosed under subparagraph 1. of paragraph b. of subdivision (1) of this subsection.

2. Again complies with paragraph c. of subdivision (1) of this subsection.

(2) a. Nothing in this chapter affects the content or timing of any disclosure or other record required to be provided or made available to any consumer under any statute, regulation, or other rule of law.

b. If a law that was enacted prior to this chapter expressly requires a record to be provided or made available by a specified method that requires verification or acknowledgment of receipt, the record may be provided or made available electronically only if the method used provides verification or acknowledgment of receipt, whichever is required.

(3) The legal effectiveness, validity, or enforceability of any contract executed by a consumer shall not be denied solely because of the failure to obtain electronic consent or confirmation of consent by that consumer in accordance with subparagraph 2. of paragraph c. of subdivision (1) of this subsection.

(4) Withdrawal of consent by a consumer shall not affect the legal effectiveness, validity, or enforceability of electronic records provided or made available to that consumer in accordance with subdivision (1) prior to implementation of the consumer's withdrawal of consent. A consumer's withdrawal of consent shall be effective within a reasonable period of time after receipt of the withdrawal by the provider of the record. Failure to comply with paragraph d. of subdivision (1) of this subsection may, at the election of the consumer, be treated as a withdrawal of consent for purposes of this subdivision.

(5) This subsection does not apply to any records that are provided or made available to a consumer who has consented prior to January 1, 2002, to receive such records in electronic form as permitted by any statute, regulation, or other rule of law.

(6) An oral communication or a recording of an oral communication shall not qualify as an electronic record for purposes of this subsection except as otherwise provided under applicable law.



Section 8-1A-9 - Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.



Section 8-1A-10 - Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual meets the following requirements:

a. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person.

b. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record.

c. Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither subdivision (1) nor subdivision (2) applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Subdivisions (2) and (3) may not be varied by agreement.



Section 8-1A-11 - Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.



Section 8-1A-12 - Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which meets the following requirements:

(1) Accurately reflects the information set forth in the record as it was first generated in final form as an electronic record or otherwise.

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

(c) A person may satisfy subsection (a) by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a).

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a).

(f) A record retained as an electronic record in accordance with subsection (a) satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after January 1, 2002, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude the State Records Commission, Local Government Records Commission, or other governmental agency of this state from specifying additional requirements for the retention by the agency of a record subject to the agency's jurisdiction. The State Records Commission and the Local Government Records Commission may promulgate records retention standards for state and local government agencies to follow in compliance with this chapter.



Section 8-1A-13 - Admissibility in evidence.

(a) In any proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

(b) In determining the attribution and authenticity or evidentiary weight of an electronic record or signature, the trier of fact may consider, along with any other relevant and probative evidence, proof of the efficacy of any security procedure applied. This may include a showing that the procedure: (1) uniquely identifies the signer or creator of the record; (2) prevents others from using the same identifier; and/or (3) provides a mechanism for determining whether the data contained in the record was changed after it was created or signed. Evidence bearing on the means and the reliability with which the procedure performs these functions may also be considered.



Section 8-1A-14 - Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.



Section 8-1A-15 - Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when the record meets all of the following requirements:

(1) The record is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record.

(2) The record is in a form capable of being processed by that system.

(3) The record enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when the record meets the following requirements:

(1) The record enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record.

(2) The record is in a form capable of being processed by that system.

(c) Subsection (b) applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d).

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a), or purportedly received under subsection (b), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.



Section 8-1A-16 - Transferable records.

(a) In this section, "transferable record" means an electronic record that meets the following criteria:

(1) Would be a note under Article 3 of the Uniform Commercial Code or a document under Article 7 of the Uniform Commercial Code if the electronic record were in writing.

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b), and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that all of the following occur:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in subdivisions (4), (5), and (6), unalterable.

(2) The authoritative copy identifies the person asserting control as:

a. The person to which the transferable record was issued; or

b. If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred.

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian.

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control.

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy.

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in subdivision (20) of Section 7-1-201 of the Uniform Commercial Code, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, including, if the applicable statutory requirements under subsection (a) of Section 7-3-302, Section 7-7-501, or Section 7-9-308 of the Uniform Commercial Code or Section 5-19-5 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and indorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.



Section 8-1A-17 - Creation and retention of electronic records and conversion of written records by governmental agencies.

The Alabama Supreme Court and any other court or judicial official or entity with rulemaking authority and each governmental agency of this state with rulemaking authority reviewable under Section 41-22-23 may determine by rule whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records.



Section 8-1A-18 - Acceptance and distribution of electronic records by governmental agencies.

(a) Except as otherwise provided in subsection (f) of Section 8-1A-12, the Alabama Supreme Court and any other court or judicial official or entity with rulemaking authority and each governmental agency of this state with rulemaking authority reviewable under Section 41-22-23 may determine by rule whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

(b) To the extent that a governmental agency uses electronic records and electronic signatures under subsection (a), the governmental agency, giving due consideration to security, may specify each of the following:

(1) The manner and format in which the electronic records shall be created, generated, sent, communicated, received, and stored and the systems established for those purposes.

(2) If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature shall be affixed to the electronic record, and the identity of, or criteria that shall be met by, any third party used by a person filing a document to facilitate the process.

(3) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records.

(4) Any other required attributes for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

(c) Except as otherwise provided in subsection (f) of Section 8-1A-12, this chapter does not require a governmental agency of this state to use or permit the use of electronic records or electronic signatures.



Section 8-1A-19 - Interoperability.

A governmental agency of this state which adopts standards pursuant to Section 8-1A-18 may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this and other states and the federal government and nongovernmental persons interacting with governmental agencies of this state. If appropriate, those standards may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application.



Section 8-1A-20 - Severability.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.






Chapter 2 - AGENCY.

Section 8-2-1 - Authority of agents generally.

Every agent has actually such authority as is defined by this chapter, unless specially deprived thereof by his principal, and has even then such authority ostensibly, except as to persons who have actual or constructive notice of the restrictions upon his authority.



Section 8-2-2 - General agent's authority to receive price.

A general agent to sell who is intrusted by the principal with the possession of the thing sold has authority to receive the price.



Section 8-2-3 - Special agent's authority to receive price.

A special agent to sell has authority to receive the price on delivery of the thing sold, but not afterwards.



Section 8-2-4 - Agent's authority to effect purpose of agency and represent authority.

An agent has authority to:

(1) Do everything necessary or proper and usual in the ordinary course of business for effecting the purpose of his agency; and

(2) Make a representation respecting any matter of fact, not including the terms of his authority, but upon which his right to use his authority depends and the truth of which cannot be determined by the use of reasonable diligence on the part of the person to whom the representation is made.



Section 8-2-5 - Person acting as agent warrants authority he assumes.

One who assumes to act as an agent thereby warrants to all who deal with him in that capacity that he has the authority which he assumes.



Section 8-2-6 - Principal bound by agent's acts under ostensible authority.

A principal is bound by acts of his agent under a merely ostensible authority to those persons only who have in good faith and without want of ordinary care incurred a liability or parted with value upon the faith thereof.



Section 8-2-7 - Principal responsible for negligence and omission of agent in transacting agency.

Unless required by or under the authority of law to employ that particular agent, a principal is responsible to third persons for the negligence of his agent in the transaction of the business of the agency, including wrongful acts committed by such agent in and as a part of the transaction of such business, and for his willful omission to fulfill the obligations of the principal.



Section 8-2-8 - Both principal and agent have notice of whatever either has notice of.

As against a principal, both principal and agent are deemed to have notice of whatever either has notice of and ought in good faith and the exercise of ordinary care and diligence to communicate to the other.



Section 8-2-9 - Setoff against principal's claim by person having claim against agent before notice of agency.

One who deals with an agent without knowing or having reason to believe that the agent acts as such in the transaction may set off against any claim of the principal arising out of the same all claims which he might have set off against the agent before notice of the agency.






Chapter 3 - SURETYSHIP.

Article 1 - General Provisions.

Section 8-3-1 - Relationship of joint makers of notes, bills, etc.

Joint makers of notes, bills, bonds, or contracts for the payment of money are bound severally and jointly to the payee, transferee, or holder, jointly and severally, for the full amount due; but as between themselves, each is principal to the extent of his share of the joint and several debt and surety to the extent of the shares of the other makers.



Section 8-3-2 - Rights of surety who has paid debt.

A surety who has paid his principal's debt is entitled to a transfer of the original and collateral security which the creditor holds; he has all the rights to realize thereon and to reimburse himself to the same extent as the creditor might have done before the surety paid him, whether paid before or after judgment; and he shall be substituted for the creditor and subrogated to all his rights and remedies; in effect, he shall be a purchaser of the debt and all its incidents.



Section 8-3-3 - Remedies given sureties not exclusive.

The remedies given sureties and cosureties in this chapter are not exclusive of other remedies conferred by statute or existing at common law, but are cumulative and additional.



Section 8-3-4 - Tender by surety discharges surety.

The surety may tender to the creditor the amount of his debt and demand that the evidence of and the securities for the same be delivered up to him to be enforced against his principal or cosureties; and a failure of the creditor to comply, when within his power, shall operate to discharge the surety.



Section 8-3-5 - Rights of surety against principal upon payment of debt.

Payment by a surety or endorser of a debt past due entitles him to proceed immediately against his principal for the sum paid, with interest thereon, and all legal costs to which he may have been subjected by the default of the principal.



Section 8-3-6 - Suretyship may be proved by parol.

If the fact of suretyship does not appear on the face of the contract, it may be proved by parol, either before or after the judgment.



Section 8-3-7 - Rights of surety sued separately and paying judgment.

If the surety is sued separately from his principal, on payment by him of the judgment against him, he shall be entitled to control the judgment and execution against his principal in the same manner as if the judgment and execution were joint; and if he does not appear as surety in the judgment against him, he may give notice and make the proof and obtain the control in the same manner as pointed out in cases of joint judgment.



Section 8-3-8 - Payments by surety pending action.

If the surety pays off the debt pending an action against the principal and himself or against the principal alone, such payment shall operate only to cause the action to proceed for the benefit of such surety, and the judgment may be entered in the name of the original plaintiff for the use of such surety.



Section 8-3-9 - Contribution by cosureties.

All the foregoing provisions of this article shall apply to cases where there are more than one surety, so as to enable a surety discharging a joint debt, in whole or in part, either pending the action or after joint or several judgments, to control the same against his cosureties for the purpose of compelling them to contribute their respective shares of the amount so paid by him.



Section 8-3-10 - Control of judgment by endorser upon payment of debt.

(a) Every endorser who shall pay off and discharge the debt on which he is endorser, either pending the action or after judgment, whether the judgment be joint against the principal and all the endorsers or several against such, shall be entitled to control the judgment and execution founded thereon against the principal and all prior endorsers in the same manner, upon the same proof and under the same circumstances as provided in the case of sureties.

(b) If such endorser shall collect the same of a prior endorser, such prior endorser shall have the same control of the judgment or judgments against the principal or any endorser prior to him.



Section 8-3-11 - Surety paying debt subrogated to rights of creditor.

A surety who has paid the debt of his principal is subrogated to all the rights of the creditor and, in a controversy with other creditors, ranks in dignity the same as the creditor whose claim is paid.



Section 8-3-12 - When surety not to confess judgment.

No surety, when sued, can confess judgment or suffer judgment to pass by default if the principal debtor, on being notified of the pending action, is willing to defend the action at his own cost and give good and sufficient collateral security to the surety, to be approved by the court.



Section 8-3-13 - Surety may require creditor to bring action against principal; discharge of surety upon failure to bring action.

(a) A surety upon any contract for the payment of money or for the delivery or payment of personal property may require the creditor or anyone having the beneficial interest in the contract, by notice in writing, to bring an action thereon against the principal debtor or against any cosurety to such contract.

(b) If an action is not brought thereon in three months after the receipt of such notice and prosecuted with diligence according to the ordinary course of law, the surety giving such notice is discharged from all liability as surety or his aliquot proportion of the debt, as the case may be.

(c) One surety may give the notice in behalf of his cosureties.

(d) The remedy secured by this section does not apply to bonds or other contracts with collateral conditions, nor to the bonds of executors, administrators, guardians, or public officers.



Section 8-3-14 - Provisions of chapter inure to benefit of personal representatives.

All the provisions of this chapter inure to the benefit of the personal representatives of the creditor or surety and in favor of sureties and cosureties against the personal representatives of the principal or of a surety.



Section 8-3-15 - Court in which complaints filed.

In cases not otherwise provided for in this chapter, complaints must be filed in the circuit court of the county in which the parties, or any of them, against whom the complaint is filed reside or, if they are nonresidents or have no fixed residence in the state, in the circuit court of any county in the state or in a district court where such court has acquired jurisdiction of the original debt.






Article 2 - Replevy Bonds.

Section 8-3-30 - When surety on replevy bond may demand collateral security; seizure of property if collateral not given; disposition of seized perishable property.

(a) When the principal in any replevy bond is wasting the replevied property or is removing or is about to remove himself or property out of the state, the surety or sureties on the replevy bond may demand of the principal adequate indemnity against loss by collateral security.

(b) If such security is not given within five days after demand made, the surety may make affidavit thereof before the clerk of the court in which such bond is filed, setting forth the demand of the principal for collateral security, for some one or more of the causes mentioned in subsection (a) of this section, and that the principal has failed to give security.

Thereupon, the clerk must issue a writ directed to the sheriff commanding him to seize the replevied property and hold the same until the decision of the civil action in which it was replevied or until the principal executes bond with sufficient surety in the same penalty as the replevy bond, payable to the surety, with condition to have the property forthcoming to abide the decision in the principal civil action, or to pay and satisfy the judgment entered therein.

(c) If the bond is not given and the property seized is of a wasting or perishable nature or the expense of keeping it would materially affect its value, it must be sold by the sheriff in the same manner as property levied on under execution and return thereof made as upon a writ of execution.

(d) If the bond is given, it must be filed with the original replevy bond, and execution may issue thereon upon a breach of the original replevy bond in favor either of the plaintiff or of the surety.






Article 3 - Judgments.

Section 8-3-40 - Transfer of judgment to surety upon payment of same by surety.

(a) Whenever a judgment is obtained by a creditor on a demand to which there are one or more sureties, the sureties may pay such demand, and the same shall be transferred by operation of law to the surety or sureties paying or satisfying such demand, who shall have all the liens or equities of such judgment and of the debt or claim on which the same is founded.

(b) The plaintiff in the judgment, his agent or attorney of record, when the payment is made, must assign such judgment to the surety or sureties paying the money, who may collect the same, with interest and costs, in the name of the plaintiff for their use, and may assert any lien or right against the principal debtor which the plaintiff could have asserted if the debt had not been paid.



Section 8-3-41 - Issuance of execution on judgment paid by surety; collection of money from principal debtor or cosureties.

(a) If a judgment is entered by any court against a principal debtor and his surety, or against his sureties, and one or more of his sureties shall pay and satisfy the judgment, the same shall be thereby transferred and assigned by operation of law to the surety or sureties paying and satisfying it, who shall have all the liens and equities of such judgment and of the debt or claim on which the same is founded which the creditor therein had.

(b) The surety, on making affidavit of his suretyship and of his having paid the judgment and filing the affidavit and any evidence of such payment that he may hold with the officer authorized to issue execution on the judgment to whom he may apply for execution, shall be entitled to have execution issued on the judgment in the name of the plaintiff or complainant for his use or in his own name against the other defendants therein, as if the judgment had not been paid and satisfied.

(c) The officer issuing the execution shall endorse thereon that it is issued for the use of the surety who paid the judgment, and the officer serving it shall collect the money for the use of the surety from the principal debtor, if he is a party to the judgment and the money can be made out of him; if not, he shall collect a ratable proportion of the money from each of the cosureties.



Section 8-3-42 - Sureties entitled to summary judgment against principal and between each other.

Sureties, whether bound on the contract or instrument with the principal debtor as joint or joint and several obligors or promisors, as accommodation drawers, acceptors, or endorsers of a bill of exchange or in any other manner, are entitled to a summary judgment against their principal and between each other, by motion in the circuit court on three days' notice thereof, in the cases, and in the following manner:

(1) Against the principal debtor:

a. When a judgment has been obtained against the surety which he has satisfied, either wholly or in part, for the amount paid and interest;

b. When a surety or sureties are sued without their principal upon notice given to the principal of the pending action if judgment is obtained against the surety, judgment for the same amount must be entered against the principal in favor of the surety.

(2) Between sureties:

a. A surety who has paid the debt of his principal may recover of each of his cosureties their aliquot proportion of the debt, and, if any of the cosureties are insolvent, the proportion of such insolvent must be excluded from the estimate, and judgment be entered against the remaining solvent sureties for their proportion of the debt as if such insolvent were not a cosurety.

b. When an action is pending against one or more sureties either in connection with or without their principal, then if the principal is insolvent or dead, the surety so sued may recover on notice of the pending action judgment against such of the cosureties as are not sued in that action for their aliquot proportion of the debt, excluding from the estimate the proportion of such of the sureties as are insolvent as if such insolvent had not been a surety.









Chapter 4 - BILLS OF EXCHANGE.

Section 8-4-1 - Damages on protested bills of exchange.

The damages on bills of exchange, inland or foreign, protested for nonacceptance or nonpayment are five percent on the sum drawn for.



Section 8-4-2 - Damages on protest for nonpayment in place of all charges except costs.

Damages on protest for nonpayment of bills of exchange are in the place of all charges except costs of protest incurred previous to and at the time of giving notice of nonpayment, but the holder may recover legal interest upon the aggregate amount of the principal sum specified in such bill and of the damages thereon from the time at which payment of the principal sum has been demanded, and costs of protest.



Section 8-4-3 - Applicability of rate of exchange in determining amount due and damages for nonpayment.

(a) If the amount in a bill of exchange specified is expressed in money of the United States, the amount due thereon and the damages allowed for the nonpayment thereof must be ascertained at the time of the demand of payment or notice of nonpayment without reference to the rate of exchange between this state and the place on which such bill was drawn.

(b) If the amount in a bill of exchange specified is expressed in money or currency of any foreign country, then the amount due, exclusive of the damages payable thereon, must be ascertained and determined by the rate of exchange, or the value of such foreign currency at the time of the demand of payment.



Section 8-4-4 - Damages and charges on protest for nonacceptance.

When a bill of exchange is protested for nonacceptance, the same rate of damages is allowed as in the case of a protest for nonpayment; and such damages are in the place of all charges, except costs of protest, incurred previous to and at the time of giving notice of nonacceptance; but the holder is entitled to recover legal interest, exclusive of the damages, upon the amount of the principal sum from the time when the same would have become payable, if accepted, interest on the damages from the demand of acceptance and the costs of protest.






Chapter 5 - NONNEGOTIABLE INSTRUMENTS.

Article 1 - General Provisions.

Section 8-5-1 - Action on instrument issued to circulate as money without authority; interest on same.

Every bill of exchange, note, bond, or instrument of any description, whatever may be its form or device, issued with the intent to circulate as money without authority of law, is an absolute, unconditional promise of the association or person putting such bill, note, or other instrument in circulation, and may be sued on by the holder thereof without transfer or assignment and without demand, protest, or notice and the amount thereof recovered with interest thereon at the rate of 50 percent per annum from the date thereof or from the time the same was put in circulation.



Section 8-5-2 - Issuance of change bills, etc., by corporations prohibited.

No corporation doing business in this state shall pay out, by its agents or officers, any change bills, notes, or paper issued without authority of law, the circulation or passing of which is prohibited by the laws of this state; and if such corporation allows the same, it incurs a forfeiture of its charter.






Article 2 - Assignments and Endorsements.

Section 8-5-20 - Bonds, contracts, writings for payment of money, etc., assignable by endorsement.

All bonds, writings, and contracts for the payment of money, or other thing, or the performance of any act or duty, are assignable by endorsement so as to authorize an action thereon by each successive endorsee.



Section 8-5-21 - Assignment of future wages void.

(a) All assignments made by any person of salaries or wages, to be earned in the future, shall be absolutely void.

(b) The provisions of this section shall also apply to orders given by employees covering the whole or part of future wages.



Section 8-5-22 - Right to assign interest in crops.

Nothing in Section 8-5-21 shall be construed to affect the right of the laborer under Section 35-9-37 to assign his interest in a crop.



Section 8-5-23 - Property injury claims against railroads assignable.

Claims against railroad companies for injuries to property may be assigned in writing, and each successive assignee thereof may bring an action thereon in his own name.



Section 8-5-24 - Effect of transfer of bill, note, etc., given for purchase money of lands.

The transfer of a bond, bill, or note given for the purchase money of lands, whether the transfer be by delivery merely or in writing, expressed to be with or without recourse on the transferor, passes to the transferee the lien of the vendor of the lands.



Section 8-5-25 - Contracts, writings and paper circulated as money subject to payments, setoffs and discounts prior to notice of assignment.

All contracts and writings, except such as are governed by the Uniform Commercial Code, and paper issued to circulate as money, are subject to all payments, setoffs, and discounts had or possessed against the same previous to notice of an assignment or transfer.



Section 8-5-26 - Action to charge endorser or assignor on contracts assigned by writing and not covered by Uniform Commercial Code - Time for bringing action against maker; issuance of execution when judgment obtained; proof of inability of maker to pay judgment.

(a) On all contracts assigned by writing which are not governed by the Uniform Commercial Code, an action to charge the endorser or assignor must be brought against the maker within 30 days after an action can properly be brought.

(b) If judgment is obtained, execution must be issued as authorized by law, and the inability of the maker to pay such judgment proved by the return of "no property."



Section 8-5-27 - Action to charge endorser or assignor on contracts assigned by writing and not covered by Uniform Commercial Code - Extension or waiver of time for bringing action by endorser or assignor.

The time for bringing the action, as required by Section 8-5-26, may be extended or waived by the consent of the endorser or assignor in writing signed by him.



Section 8-5-28 - Action to charge endorser or assignor on contracts assigned by writing and not covered by Uniform Commercial Code - When holder of contract excused from bringing action, obtaining judgment, etc.

The holder of an endorsed or assigned contract which is not governed by the Uniform Commercial Code is excused from bringing an action, obtaining the judgment, and issuing the execution thereon when:

(1) The maker has no known place of residence in the state;

(2) By the use of ordinary diligence such residence cannot be ascertained;

(3) The action has been commenced in the county of the residence of the maker and a summons to the first and next succeeding court returned not found by the proper officer;

(4) A judgment against the maker has been defeated, in whole or in part, by a defense to the merits of such contract or writing or a setoff against any other than the endorsee or assignee;

(5) Any defense, except a setoff to the merits of such contract or writing, exists which would prevent a judgment for all or any portion of the sum due or the value of the thing payable by such contract or writing;

(6) The maker dies before the time expires for bringing an action or, if after an action brought, his estate is declared insolvent; or

(7) By any act or promise of the endorser, the plaintiff is induced to delay bringing such an action.



Section 8-5-29 - Action to charge endorser or assignor on contracts assigned by writing and not covered by Uniform Commercial Code - Applicability of Sections 8-5-26 through 8-5-28.

All assignments or endorsements in writing of contracts which are not governed by the Uniform Commercial Code, whether regular or irregular, must be construed as within the meaning of Sections 8-5-26 through 8-5-28, unless the contrary clearly appears from such assignment or endorsement.



Section 8-5-30 - Action to charge endorser or assignor on contracts assigned by writing and not covered by Uniform Commercial Code - Costs recoverable against assignor or endorser.

The costs in an action against the maker in an assigned or endorsed contract which is not governed by the Uniform Commercial Code are recoverable in the action against the assignor or endorser.









Chapter 6 - SECURITIES.

Article 1 - General Provisions.

Section 8-6-1 - Short title.

This article may be cited as the "Alabama Securities Act."



Section 8-6-2 - Definitions.

When used in this article, unless the context otherwise requires, the following terms shall have the meanings respectively ascribed to them by this section:

(1) COMMISSION or SECURITIES COMMISSION. The securities commission.

(2) AGENT. Any individual other than a dealer who represents a dealer or issuer in effecting or attempting to effect sales of securities, but such term does not include an individual who represents an issuer in:

a. Effecting a transaction in a security exempted by subdivisions (1), (2), (3), (4), (9) or (10) of Section 8-6-10;

b. Effecting transactions exempted by Section 8-6-11; or

c. Effecting transactions with existing employees, partners, or directors of the issuer if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state.

A partner, officer, or director of a dealer or issuer is an agent if he otherwise comes within this definition.

(3) DEALER. Any person engaged in the business of effecting transactions in securities for the account of others or for his own account. Such term does not include:

a. An agent, issuer, bank, savings institution, savings and loan association, credit union, or trust company, or

b. A person who has no place of business in this state if he effects transactions in this state exclusively with or through the issuers of the securities involved in the transactions and other dealers.

(4) GUARANTEED. Guaranteed as to payment of principal, interest, or dividends.

(5) ISSUER. Every person who proposes to issue, has issued, or shall hereafter issue any security. Any person who acts for a compensation or a consideration as a promoter for or on behalf of a corporation, trust, unincorporated association, or partnership of any kind to be formed shall be deemed to be an issuer.

(6) NONISSUER. Not directly or indirectly for the benefit of the issuer.

(7) PERSON. Such term shall include a natural person, a corporation created under the laws of this or any other state, country, sovereignty, or political subdivision thereof, a partnership, an association, a joint-stock company, a trust, and any unincorporated organization. As used herein the term "trust" shall not include a trust created or appointed under or by virtue of a last will and testament, by instrument of declaration or appointment by any person for the benefit of himself, relatives, friends, servants, or employees, by a court or any public charitable trust.

(8) SALE, SELL, OFFER and OFFER TO SELL. "Sale" and "sell" includes every contract of sale of, contract to sell, or disposition of a security or interest in a security for value. "Offer" or "offer to sell" includes every attempt to offer or dispose of, or solicitation of an offer to buy, a security or interest in a security for value. Any security given or delivered with, or as a bonus on account of, any purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value. A purported gift of assessable stock is considered to involve an offer and sale. Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security.

(9) SECURITIES ACT OF 1933, SECURITIES EXCHANGE ACT OF 1934, PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, INVESTMENT COMPANY ACT OF 1940, and INVESTMENT ADVISERS ACT OF 1940. The federal statutes of those names as amended at any time.

(10) SECURITY. Any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease, annuity contract unless issued by an insurance company, bankers' shares, trustees' shares, investment participating bonds, investment trust debentures, units, shares, bonds and certificates in, for, respecting, or based upon any form of securities or collateral, subscriptions and contracts covering or pertaining to the sale or purchase on the installment plan of any security as herein defined, or subscription or contracts covering or pertaining to the sale or purchase of beneficial interest in title to property, profits or earnings, or any right to subscribe to any of the foregoing, or any instrument of any kind commonly known as a security.

(11) STATE. Any state, territory, or possession of the United States, as well as the District of Columbia and Puerto Rico.

(12) UNDERWRITER. A person who agrees to take or contracts to dispose of a stipulated amount of securities, or a portion thereof, at a fixed price.

(13) BROKER. A dealer, as hereinabove defined.

(14) SUSPEND. When used in relation to the registration of either a security, a dealer, an investment adviser, an agent, or an investment adviser representative, such term shall mean the temporary cessation or inoperativeness of such registration, whether by reason of operation of law or by reason of an order of the securities commission.

(15) REVOKE. To vacate the registration of either a security, a dealer, an investment adviser, an agent, or an investment adviser representative for cause by order of the securities commission.

(16) CANCEL. To terminate the registration of either a security, a dealer, an investment adviser, an agent, or an investment adviser representative upon application filed therefor as follows:

a. In the case of a security, upon application therefor filed by the issuer thereof or the person who secured the registration of said security;

b. In the case of a dealer, upon the application therefor filed by such dealer;

c. In the case of an investment adviser, upon the application therefor filed by such investment adviser;

d. In the case of an agent, upon the application therefor filed by either the issuer or dealer employing such agent; and

e. In the case of an investment adviser representative, upon application therefor filed by the investment adviser employing such investment adviser representative.

(17) FRAUD, DECEIT and DEFRAUD. These terms are not limited to common-law deceit.

(18) INVESTMENT ADVISER. Any person, who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. "Investment adviser" also includes financial planners and other persons who, as an integral component of other financially related services, provide the foregoing investment advisory services to others for compensation and as part of a business or who hold themselves out as providing the foregoing investment advisory services to others for compensation. "Investment adviser" does not include:

a. An investment adviser representative;

b. A depository institution, which term includes a person organized, chartered, or holding an authorization certificate under the laws of this state or the United States which authorizes the person to receive deposits including a savings, share, certificate, or deposit account, and which is supervised and examined for the protection of depositors by an official or agency of this state or the United States; and a trust company or other institution authorized by federal or Alabama law to exercise fiduciary powers of the type a national bank is permitted to exercise under the authority of the Comptroller of the Currency and is supervised and examined by an official or agency of this state or the United States; but which does not include an insurance company or other organization primarily engaged in the insurance business, or a Morris Plan bank, industrial loan company, or a similar bank or company unless its deposits are insured by a federal agency;

c. A lawyer, accountant, engineer, or teacher whose performance of investment advisory services is solely incidental to the practice of that person's profession;

d. A broker-dealer or its agent whose performance of investment advisory services is solely incidental to the conduct of its business as a broker-dealer and who receives no special compensation for the investment advisory services;

e. A publisher, employee, or columnist of a newspaper, news magazine, or business or financial publication, or an owner, operator, producer, or employee of a cable, radio or television network, station, or production facility if the financial or business news published or disseminated is made available to the general public and the content does not consist of rendering advice on the basis of the specific investment situation of each client;

f. An insurance company, its employees, or agents who are engaged exclusively in the sale or distribution of life, health, or casualty insurance or insurance related products.

(19) INVESTMENT ADVISER REPRESENTATIVE. Any partner, officer, director of (or a person occupying a similar status or performing similar functions) or other individual employed by or associated with an investment adviser, except clerical or ministerial personnel, who:

a. Makes any recommendation or otherwise renders advice regarding securities,

b. Manages accounts or portfolios of clients,

c. Determines which recommendation or advice regarding securities should be given,

d. Solicits, offers, or negotiates for the sale of or sells investment advisory services, unless the solicitation, offering, or selling activities are solely incidental to his or her profession and such person is a dealer or salesman registered under Section 8-6-3 and the person would not be an investment adviser representative except for the performance of activities described in subdivision (18)d. of this section, or

e. Supervises employees who perform any of the foregoing.

(20) OFFICER. A president, vice-president, treasurer, secretary, comptroller, or any other person performing similar functions with respect to any organization whether incorporated or unincorporated.

(21) APPLICANT. A person, natural or otherwise, executing or submitting an application for registration.

(22) REGISTRANT. An applicant for whom a registration has been declared effective by the commission.

(23) AFFILIATE. A person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, an applicant or registrant.

(24) CONTROLLING PERSON, CONTROL, CONTROLLING, CONTROLLED BY, UNDER COMMON CONTROL WITH. The possession, directly, or indirectly, or the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract or otherwise.

(25) SALESMAN. An agent, as hereinabove defined.



Section 8-6-3 - Registration and bonds of dealers, agents, investment advisers, etc.

(a) It is unlawful for any person to transact business in this state as a dealer or agent for securities unless he or she is registered under this article. It is unlawful for any dealer or issuer to employ an agent unless the agent is registered.

(b) It is unlawful for any person to transact business in this state as an investment adviser or as an investment adviser representative unless:

(1) He or she is so registered under this article;

(2) His or her only clients in this state are investment companies as defined in the Investment Company Act of 1940, other investment advisers, broker-dealers, banks, trust companies, savings and loan associations, insurance companies, employee benefit plans with assets of not less than $1,000,000, and governmental agencies or instrumentalities, whether acting for themselves or as trustees with investment control, or other institutional investors as are designated by rule or order of the commission; or

(3) He or she has no place of business in this state and during any period of 12 consecutive months does not direct business communications in this state in any manner to more than five clients, other than those specified in subdivision (2), whether or not he, she, or any of the persons to whom the communications are directed is then present in this state.

(c) It is unlawful for any investment adviser required to be registered to employ an investment adviser representative unless the investment adviser representative is registered under this article. The registration of an investment adviser representative is not effective during any period when he or she is not employed by an investment adviser registered under this article. When an investment adviser representative begins or terminates employment with an investment adviser, the investment adviser shall promptly notify the commission.

(d) A dealer, agent, investment adviser, or investment adviser representative may apply for registration by filing with the securities commission, or its designee, an application, together with a consent to service of process pursuant to Section 8-6-12 and payment of the fee prescribed in subsection (h) of this section. The application shall contain whatever information the commission requires concerning such matters as:

(1) The applicant's form and place of organization;

(2) The applicant's proposed method of doing business;

(3) The qualifications and business history of the applicant and, in the case of a dealer or investment adviser, any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the dealer or investment adviser;

(4) Any injunction or administrative order or conviction of a misdemeanor involving moral turpitude, a security or any aspect of the securities business, any conviction of a felony;

(5) The applicant's financial condition and history; and

(6) Any information to be furnished or disseminated to any client or prospective client, if the applicant is an investment adviser.

(e) The commission shall by rule or order require all or any class of applicants to post surety bonds, or cash, in an amount not less than $50,000, and shall determine their conditions.

(f) If no order to the contrary is in effect and no proceeding is pending under subsection (j) of this section, registration becomes effective at 5:00 P.M. on the sixtieth day after an application is filed. The Securities Commission may specify an earlier effective date, and it may by order defer the effective date until 5:00 P.M. of the sixtieth day after the filing of any amendment. The commission shall require as conditions of registration that:

(1) All or any class of applicants and, in the case of a corporation or partnership, the officers or partners, pass an examination, either written or oral, the form, content, and conduct of which the commission shall prescribe by rule or order.

(2) A dealer shall have and maintain a minimum net capital as the commission shall prescribe by rule or order. The commission may by rule establish minimum financial requirements for investment advisers, which may include different requirements for those investment advisers who maintain custody of clients' funds or securities or who have discretionary authority over same and those investment advisers who do not.

(3) Every registration expires December 31 unless renewed as hereinafter provided.

(g) Registration of a dealer, agent, investment adviser, or investment adviser representative may be renewed by filing with the Securities Commission, or its designee, prior to the expiration thereof, a renewal application. The renewal application shall contain such information as the commission may require to indicate any material change in the information contained in the original application or any renewal application for registration filed with the commission, or its designee, by the applicant, payment of the prescribed fee and a bond as provided in subsection (e) of this section, if the financial condition of the registrant requires such bond. In order to continue the effectiveness of registration and to entitle the dealer or adviser to a renewal thereof, such registrant shall file a financial statement prepared in accordance with generally accepted accounting principles and certified by an independent certified public accountant showing the financial condition of such registrant at the close of its fiscal period. This statement shall be filed with the commission, or its designee, within 60 days after the close of the registrant's fiscal period unless an extension of time is granted by the commission. The commission shall accept for filing a financial statement in the form required to be filed with the United States Securities and Exchange Commission from those registrants who are registered therewith.

(h) The fee for initial or renewal registration shall be two hundred fifty dollars ($250) for a dealer, sixty dollars ($60) for an agent, two hundred fifty dollars ($250) for an investment adviser and sixty dollars ($60) for an investment adviser representative. The fee for initial or renewal registration of an investment adviser or investment adviser representative shall be deposited in the Alabama Securities Commission Fund in the State Treasury to be drawn upon by the commission for its use in administration of this article. When an application is denied or withdrawn, the Securities Commission shall retain the fee.

(i) Every registered dealer and investment adviser shall make and keep such accounts and other records as the Securities Commission by rule prescribes. All records so required shall be preserved for five years unless the commission prescribes otherwise for particular types of records. The commission may require that certain information be furnished or disseminated by a registrant as necessary or appropriate in the public interest or for the protection of investors and advisory clients. To the extent determined by the commission in its discretion, information furnished to clients or prospective clients of an investment adviser pursuant to the Investment Advisers Act of 1940 and the rules thereunder may be used in whole or partial satisfaction of this requirement. All the records of any registrant are subject at any time or from time to time to such reasonable periodic, special, or other examinations by representatives of the commission, within or without this state, as the commission deems necessary or appropriate in the public interest or for the protection of investors.

(j) The Securities Commission may by order deny, suspend, or revoke any registration, or censor or bar any applicant or registrant or any officer, director, partner, or person occupying a similar status or performing similar functions for a registrant, from employment with a dealer or investment adviser, or restrict or limit a registrant as to any function or activity of the business for which registration is required in this state if the commission finds that the order is in the public interest and that the applicant or registrant or, in the case of a dealer or investment adviser, any partner, officer or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the dealer or investment adviser:

(1) Has filed an application for registration under this section which, as of its effective date or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in the light of the circumstance under which it was made, false or misleading with respect to any material fact;

(2) Has willfully violated or willfully failed to comply with any provisions of this article, or a predecessor act, or any rule or order under this article, or a predecessor act;

(3) Has been convicted of any misdemeanor involving moral turpitude, a security, or any aspect of the securities business or any felony;

(4) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business;

(5) Is the subject of an order of the commission denying, suspending, or revoking registration as a dealer, agent, investment adviser, or investment adviser representative;

(6) Is the subject of an order, adjudication, or determination entered within the past 10 years by a securities or commodities agency or a national securities exchange or association registered under the Securities Exchange Act of 1934, or an administrator of another state, or a court of competent jurisdiction that the person has violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, the Commodity Exchange Act, or the federal mail and wire fraud statutes, or the securities, investment adviser, or commodities law of any other state; but the commission may not enter any order under this subsection on the basis of an order unless that order was based on facts which would currently constitute a ground for an order under this section;

(7) Has engaged in dishonest or unethical practices in the securities business;

(8) Is insolvent, either in the sense that his or her liabilities exceed his or her assets or in the sense that he or she cannot meet his or her obligations as they mature, but the commission may not enter an order against a dealer or investment adviser under this subsection without a finding of insolvency as to the dealer or investment adviser;

(9) Has not complied with a condition imposed by the commission under subsection (f) of this section, or is not qualified on the basis of such factors as training, experience, or knowledge of the securities business;

(10) Has failed reasonably to supervise his or her agents or employees if he or she is a dealer, or his or her investment adviser representatives or employees if he or she is an investment adviser to assure their compliance with this article; or

(11) Has failed to pay the proper filing fee, but the commission may enter only a denial order under this subsection, and it shall vacate any such order when the deficiency has been corrected.

The commission may by order summarily postpone or suspend registration pending final determination of any proceeding under this subsection.

(k) If the Securities Commission finds that any registrant or applicant for registration is no longer in existence, has ceased to do business as a dealer, agent, investment adviser, or investment adviser representative, is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the commission may by order cancel the registration or application.



Section 8-6-4 - Registration of securities - Required; exceptions.

It is unlawful for any person to offer or sell any security in this state unless:

(1) It is registered under this article;

(2) The security is exempt from registration under Section 8-6-10; or

(3) The transaction is exempt under Section 8-6-11.



Section 8-6-5 - Registration of securities - Registration by notification.

(a) The following securities may be registered by notification, whether or not they are also eligible for registration by coordination under Section 8-6-6:

(1) Any security whose issuer and any predecessors have been in continuous operation for at least five years if:

a. There has been no default during the current fiscal year or within the three preceding fiscal years in the payment of principal, interest, or dividends on any security of the issuer, or any predecessor, with a fixed maturity or a fixed interest or dividend provision; and

b. The issuer and any predecessors during the past three fiscal years have had average net earnings determined in accordance with generally accepted accounting practices which are applicable to all securities without a fixed maturity or a fixed interest or dividend provision and which:

1. Equal at least five percent of the amount of securities without a fixed maturity or a fixed interest or dividend provision outstanding at the date the registration statement is filed, (as measured by the maximum offering price or the market price on a day selected by the registrant within 30 days before the date of filing the registration statement, whichever is higher, or, if there is neither a readily determinable market price nor an offering price, book value on a day selected by the registrant within 90 days of the date of filing the registration statement); or

2. If the issuer and any predecessors have not had any securities without a fixed maturity or a fixed interest or dividend provision outstanding for three full fiscal years, equal at least five percent of the amount (as measured by the maximum public offering price) of such securities which will be outstanding if all the securities being offered or proposed to be offered, whether or not they are proposed to be registered or offered in this state, are issued.

(2) Any security, other than a certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease, registered for nonissuer distribution if any security of the same class has ever been registered under this article, or a predecessor act, or the security being registered was originally issued pursuant to an exemption under this article, or a predecessor act.

(3) Any national market system security under Section 11A of the Securities Exchange Act of 1934, including any other security of the same issuer which is of senior or substantially equal rank, any security called for by subscription rights or warrants so designated or approved, and any warrant or right to purchase or subscribe to any of the foregoing; provided, however, that the Securities Commission may by rule limit the application of this subdivision (3) if it finds such action to be in the public interest.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents, in addition to payment of the registration fee prescribed in Section 8-6-8 and, if required under Section 8-6-12, a consent to service of process meeting the requirements of that section:

(1) A statement demonstrating eligibility for registration by notification;

(2) With respect to the issuer, its name, address, and form of organization, the state or foreign jurisdiction and the date of its organization, and the general character and location of its business;

(3) A description of the securities being registered;

(4) Total amount of securities to be offered and amount of securities to be offered in this state;

(5) The price at which the securities are to be offered for sale to the public, any variation therefrom at which any portion of the offering is to be made to any person other than an underwriting and selling discounts or commissions, and the estimated maximum aggregate underwriting and selling discounts or commissions and finders' fees, including cash, securities, or anything else of value;

(6) Names and addresses of the managing underwriters and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(7) Description of any options outstanding or to be created in connection with the securities being offered;

(8) Any adverse order or judgment previously entered in connection with the offering by any court or the Securities and Exchange Commission;

(9) A copy of an offering circular or prospectus to be used in connection with the offering;

(10) In the case of any registration under subdivision (a) (2) of this section which does not also satisfy the conditions of subdivision (a) (1) of this section, a balance sheet of the issuer as of a date within four months prior to the filing of the registration statement and a summary of earnings for each of the two fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet or for the period of the issuer's and any predecessor's existence if less than two years.

(c) If no order to the contrary is in effect and no proceeding is pending under Section 8-6-9, a registration statement under this section automatically becomes effective at 3:00 P.M. central standard time on the fifth full business day after the filing of the registration statement or the last amendment, or at such earlier time as the Securities Commission determines.



Section 8-6-6 - Registration of securities - Registration of certain securities by coordination.

(a) Any security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents, in addition to payment of the registration fee prescribed in Section 8-6-8:

(1) Two copies of the prospectus filed under the Securities Act of 1933, together with all amendments thereto;

(2) If the Securities Commission requests, any other information or copies of any other documents filed under the Securities Act of 1933;

(3) The amount of securities to be offered in this state;

(4) The states in which a registration statement or similar document in connection with the offering has been or is expected to be filed;

(5) Any adverse order or judgment previously entered in connection with the offering by any court or the Securities and Exchange Commission;

(6) An undertaking to forward promptly all amendments to the federal registration statement, other than an amendment which merely delays the effective date.

(c) A registration statement under this section automatically becomes effective at the moment the federal registration statement becomes effective if all the following conditions are satisfied:

(1) No order to the contrary is in effect;

(2) The registration statement has been on file with the Securities Commission for at least five full business days; and

(3) A statement; of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions has been on file for one full business day, or such shorter period as the commission permits by rule or otherwise, and the offering is made within those limitations. The registrant shall promptly notify the commission by telephone or telegram of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file a posteffective amendment containing the information and documents in the price amendment. "Price amendment" means the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

(d) Upon failure to receive the required notification and posteffective amendment with respect to the price amendment, the commission may enter an order denying effectiveness to the registration statement or suspending its effectiveness until compliance with subsection (c) of this section, if the commission promptly notifies the registrant by telephone or telegram, and promptly confirms by letter or telegram when it notifies by telephone, of the issuance of the order. If the registrant proves compliance with the requirements of subsection (c) of this section as to notice and posteffective amendment, the order is void as of the time of its entry. The commission may by rule or otherwise waive either or both of the conditions specified in subdivisions (c) (2) and (c) (3) of this section. If the federal registration statement becomes effective before all these conditions are satisfied and they are not waived, the registration statement automatically becomes effective as soon as all the conditions are satisfied. If the registrant advises the commission of the date when the federal registration statement is expected to become effective, the commission shall promptly advise the registrant by telephone or telegram at the registrant's expense whether all the conditions are satisfied and whether it then contemplates the institution of a proceeding under Section 8-6-9, but this advice by the commission does not preclude the institution of such a proceeding at any time.



Section 8-6-7 - Registration of securities - Registration by qualification.

(a) Any security may be registered by qualification.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to payment of the registration fee prescribed in Section 8-6-8 and, if required under Section 8-6-12, a consent to service of process meeting the requirements of that section:

(1) With respect to the issuer and any significant subsidiary, its name, address and form of organizations, the state or foreign jurisdiction and date of its organization, the general character and location of its business and a description of its physical properties and equipment;

(2) With respect to every director and officer of the issuer or person occupying a similar status or performing similar functions, his name, address, and principal occupation for the past five years, the amount of securities of the issuer held by him as of the date of the offering and a record of any securities of the issuer held by him previous to the filing of the application and the offering date and the remuneration paid to all such persons in the aggregate during the past 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer and its predecessors, parents, and subsidiaries;

(3) With respect to any person not named in subdivision (b) (2), owning of record, or beneficially if known, 10 percent or more of the outstanding shares of any class of equity security of the issuer, the information specified in subdivision (b) (2) of this section other than his occupation;

(4) With respect to every promoter not named in subdivision (b) (2) of this section, if the issuer was organized within the past three years, the information specified in subdivision (b) (2), any amount paid to him and the consideration for any such payment;

(5) The capitalization and long-term debt, on both a current and a pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else, for which the issuer or any subsidiary has issued any of its securities within the past two years or is obligated to issue any of its securities;

(6) The kind and amount of securities to be offered, the amount to be offered in this state, the proposed offering price and any variation therefrom at which any portion of the offering is to be made to any persons except as underwriting and selling discounts and commissions, the estimated aggregate underwriting and selling discounts or commissions and finders' fees, including separately cash, securities, or anything else of value to accrue to the underwriters in connection with the offering, the estimated amounts of other selling expenses and legal, engineering and accounting expenses to be incurred by the issuer in connection with the offering, the name and address of every underwriter and every recipient of a finder's fee, a copy of any underwriting or selling group agreement pursuant to which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined, and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(7) The estimated cash proceeds to be received by the issuer from the offering, the purposes for which the proceeds are to be used by the issuer, the amount to be used for each purpose, the order or priority in which the proceeds will be used for the purpose stated, the amounts of any funds to be raised from other sources to achieve the purposes stated and the sources of any such funds and, if any part of the proceeds is to be used to acquire any property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors and the purchase price;

(8) A description of any stock options or other security options outstanding or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in subdivisions (b) (2), (b) (3), (b) (4), (b) (5) or (b) (7) of this section and by any persons who hold or will hold 10 percent or more in the aggregate of any such options;

(9) The states in which a registration statement or similar document in connection with the offering has been or is expected to be filed;

(10) Any adverse order or judgment previously entered in connection with the offering by any court or the securities and exchange commission and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets, including any such litigation or proceeding known to be contemplated;

(11) Six copies of any prospectus or circular intended as of the effective date to be used in connection with the offering;

(12) A specimen or copy of the security being registered, a copy of the issuer's articles of incorporation and bylaws as currently in effect, and a copy of any indenture or other instrument covering the security to be registered;

(13) A signed or conformed copy of an opinion of counsel as to the legality of the security being registered, which shall state whether the security when sold will be legally issued, fully paid and nonassessable, and, if a debt security, a binding obligation of the issuer;

(14) A balance sheet of the issuer as of a date within four months prior to the filing of the registration statement, a profit and loss statement and analysis of surplus for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet or for the period of the issuer's and any predecessor's existence if less than three years, and, if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required if that business were the registrant.

(c) A registration statement under this section becomes effective when the Securities Commission so orders. The commission may require as a condition of registration under this section that a prospectus containing any designated part of the information specified in subsection (b) of this section to be sent or given to each person to whom an offer is made before or concurrently with:

(1) The first written offer made to him, otherwise than by means of a public advertisement, by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any underwriter or dealer who is offering part of an unsold allotment or subscription taken by him as a participant in the distribution,

(2) The confirmation of any sale made by or for the account of any such person,

(3) Payment pursuant to any such sale, or

(4) Delivery of the security pursuant to any such sale, whichever first occurs; but the commission shall accept for use under any such requirement a current prospectus or offering circular regarding the same securities filed under the Securities Act of 1933 or regulations thereunder.



Section 8-6-8 - Registration of securities - Registration statement; conditions precedent; bond; notice of action; fees; quarterly reports and financial statements; discharge from supervision.

(a) A registration statement on securities may be filed by the issuer, any other person on whose behalf the offering is to be made, or a registered dealer. Any document filed under this article within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the document is currently accurate. The commission may permit, by rule or otherwise, the omission of any item of information or document from any registration statement.

(b) The Securities Commission may require as a condition of registration by qualification or coordination that: (1) proceeds from the sale of the registered security be impounded until the issuer receives a specified amount, or (2) any security issued within the past three years, or to be issued, to a promoter for a consideration substantially different from the public offering price or to any person for a consideration other than cash be delivered in escrow to him or her or to some other depository satisfactory to him or her under an escrow agreement that the owners of such securities shall not be entitled to sell or transfer such securities or to withdraw such securities from escrow until all other stockholders who have paid for their stock in cash shall have been paid a dividend or dividends aggregating not less than six percent of the initial offering price shown to the satisfaction of the commission to have been actually earned on the investment in any common stock so held. The commission shall not reject a depository solely because of location in another state. In case of dissolution or insolvency during the time such securities are held in escrow, the owner of such securities shall not participate in the assets until after the owners of all other securities shall have been paid in full.

(c) The Securities Commission shall take official action on the application for registration by qualification within 60 days after the application has been filed and give written notice thereof, to the applicant or applicants. If the application is denied, the notice shall state the grounds for denial or, if action is delayed, the notice shall state the reasons for the delay.

(d) For the registration of securities there shall be paid to the Securities Commission a filing fee of $40, plus a registration fee of one tenth of one percent of the aggregate offering price of the securities which are to be offered in this state, but the registration fee shall in no case be more than one thousand five hundred dollars ($1,500) nor less than one hundred dollars ($100). When a registration statement is withdrawn before the effective date or a pre-effective order is entered under Section 8-6-9, the commission shall retain the filing and registration fees. An open-end management company, a face amount certificate company, or a unit investment trust, as defined in the Investment Company Act of 1940, may register an indefinite amount of securities under a registration statement. Such registrant, at the time of filing, shall pay the filing fee of one hundred dollars ($100) and a registration fee of one thousand five hundred dollars ($1,500) and within 60 days after the end of each year during which its registration statement is effective, the registrant shall file a report on a form the commission, by rule, adopts, specifying its sale of securities to persons in this state during such year. Such registrant shall pay the same registration fee each year during which the registration statement remains in effect.

(e) When securities are registered, they may be offered and sold by the issuer, any other person on whose behalf they are registered, or by any registered dealer. Every registration statement is effective for one year from its effective date, or any longer period during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by any underwriter or dealer who is still offering part of an unsold allotment or subscription taken by him or her as a participant in the distribution, except during the time an order is in effect under Section 8-6-9. All outstanding securities of the same class as a registered security are considered to be registered for the purpose of any nonissuer transaction: (1) so long as the registration statement is effective, and (2) between the thirtieth day after the entry of any order suspending or revoking the effectiveness of the registration statement under Section 8-6-9, if the registration statement did not relate in whole or in part to a nonissuer distribution, and one year from the effective date of the registration statement. A registration statement which has become effective may not be withdrawn for a period of one year from its effective date if any securities of the same class are outstanding. A registration statement may be withdrawn otherwise only in the discretion of the commission.

(f) The Securities Commission may require the person who filed the registration statement to file reports, but not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering with respect to securities registered by coordination and notification; provided, however, that where a registration statement has been filed by a person other than the issuer or an affiliate of the issuer, the commission may require such person to file such reports on an annual basis only.

(g) Every issuer whose securities have been registered by qualification and the registration of whose securities has not been cancelled and who has not been discharged from filing further quarterly reports under the provisions of subsection (i) of this section shall file within 30 days after the close of business on December 31, March 31, June 30, and September 30 of each year and at such other reasonable times as may be required by the Securities Commission, a statement, verified under oath by some person having actual knowledge of the facts therein stated, setting forth, in such form as may be prescribed by the commission, the financial condition, the amount of assets and liabilities of such issuer on the above date and such other information as the commission may require. If any issuer subject to the provisions of this subsection shall willfully fail or refuse to comply with any of the provisions of this subsection and shall continue to so fail or refuse for 30 days after notice or demand, the registration statement of the issuer's securities shall thereupon be revoked, and it shall thereafter be unlawful for any such issuer, his or her agent or agents, any dealer or salesman to sell such securities in this state.

(h) Any issuer, whose securities have been registered by qualification as provided in Section 8-6-7, who has completed the sale of the securities so registered, or who desires to discontinue the sale of said registered securities, and who desires to be discharged from further supervision of the Securities Commission or from further compliance with the Alabama securities law may file with the commission a notice in writing to such effect, and the commission may thereupon enter an order cancelling the registration of such securities; and such issuer shall thereupon be discharged from filing any financial report except as the commission may require up to and including the date of the filing of the notice as hereinabove provided. No such notice may be filed within one year after the effective date of the registration statement if any securities of the same class as those registered are outstanding.



Section 8-6-9 - Registration of securities - Denial, suspension and revocation of registration.

The Securities Commission shall issue an order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement in the sale of securities if it finds that the order is in the public interest and that:

(1) The registration statement, as of its effective date or as of any earlier date in the case of an order denying effectiveness, is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact.

(2) Any provision of this article or any rule, order, or condition lawfully imposed under this article has been willfully violated in connection with the offering by:

a. Any person filing the registration statement;

b. The issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or

c. Any underwriter.

(3) The issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the issuer, or any underwriter has:

a. Willfully violated or willfully failed to comply with any provision of this article or any rule or order under this article, or any predecessor act; or

b. Has been convicted of a felony or any misdemeanor involving moral turpitude, a security, or any aspect of the securities business.

(4) The security registered or sought to be registered is the subject of a permanent injunction or temporary restraining order of any court of competent jurisdiction entered under any other federal or state act applicable to the offering, but:

a. The commission may not institute a proceeding against an effective registration statement under this subdivision more than one year from the date of the injunction relied on; and

b. It may not enter an order under this subdivision on the basis of an injunction entered under any other state act unless that order or injunction was based on facts which would currently constitute a ground for a stop order under this section.

(5) The issuer's enterprise or method of business includes or would include activities which are illegal where performed.

(6) The offering has worked or tended to work a fraud upon purchasers or would so operate.

(7) The offering is being made on terms that are unfair, unjust, or inequitable.

(8) When a security is sought to be registered by notification, it is not eligible for such registration.

(9) When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by subdivision (b) (6) of Section 8-6-6.

(10) The offering has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions or other compensation, promoters' profits or participation, or unreasonable amounts or kinds of options.

(11) The applicant or registrant has failed to pay the proper registration fee, but the commission may enter only a denial order under this subdivision, and it shall vacate any such order when the deficiency has been corrected.



Section 8-6-10 - Registration of securities - Exempt securities.

Sections 8-6-4 through 8-6-9 shall not apply to any of the following securities:

(1) Any security, including a revenue obligation, issued or guaranteed by the United States, any state, any political subdivision of a state, any agency, corporate, or other instrumentality of one or more of the foregoing; or any certificate of deposit for any of the foregoing.

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any province, any agency, corporate, or other instrumentality of one or more of the foregoing or any other foreign government with which the United States currently maintains diplomatic relations if the security is recognized as a valid obligation by the issuer or guarantor.

(3) Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank organized under the laws of the United States or any bank, savings institution, or trust company organized and supervised under the laws of this state.

(4) Any security issued by and representing an interest in, a debt of, or guaranteed by any federal savings and loan association or any building and loan or similar association organized under the laws of this state.

(5) Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of this state.

(6) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is any of the following:

a. Subject to the jurisdiction of the Interstate Commerce Commission.

b. A registered holding company under the Public Utility Holding Company Act of 1935 or a subsidiary of a company within the meaning of that act.

c. Regulated in respect to its rates and charges by a governmental authority of the United States or any state.

d. Regulated in respect to the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province.

(7) Any national market system security under Section 11A of the Securities Exchange Act of 1934 (including any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so designated or approved; and any warrant or right to purchase or subscribe to any of the foregoing) which is so designated or approved for designation upon notice of issuance on an interdealer quotation system operated by a national securities association registered under Section 15A of the Securities Exchange Act of 1934, or any security (including any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so designated or approved; and any warrant or right to purchase or subscribe to any of the foregoing) which is listed or approved for listing upon notice of issuance on a national securities exchange registered under Section 6 of the Securities Exchange Act of 1934, if the listing or designation criteria applicable to the issuer of that security provide minimum corporate governance standards substantially equivalent to those applicable to securities on the New York Stock Exchange, the American Stock Exchange, or the National Association of Securities Dealers National Market System as of January 1, 1991. The commission may by order deny, revoke, or suspend the exemption of a specific issue of securities or by rule any category of securities when necessitated by the public interest and for the protection of investors.

(8) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes or as a chamber of commerce, trade, or professional association, provided the issuer first files with the commission a written notice specifying the terms of the offer and the commission does not by order disallow the exemption within 15 days thereof.

(9) Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions and which evidences an obligation to pay cash within nine months of the date of issuance, exclusive of days of grace, or any renewal of the paper which is likewise limited or any guarantee of the paper or of any renewal.

(10) Any investment contract issued in connection with an employee's stock purchase, savings, pension, profit-sharing, or similar benefit plan.

(11) A security issued by an issuer registered as an open-end management investment company or unit investment trust under Section 8 of the Investment Company Act of 1940 if:

a. The Securities Commission has received prior to the offer or sale of the securities:

1. A notice of intention to sell which has been executed by the issuer and which sets forth the name and address of the issuer and the description of the securities to be offered in this state; and

2. A nonrefundable filing fee of three hundred fifty dollars ($350) for an open-end management investment company with total net assets of $25,000,000 or less; a nonrefundable filing fee of seven hundred dollars ($700) for an open-end management investment company with total net assets of more than $25,000,000 but less than $100,000,000; a nonrefundable filing fee of one thousand two hundred dollars ($1,200) for an open-end management investment company with total net assets equal to or greater than $100,000,000; or a nonrefundable filing fee of $200 for a unit investment trust. Fees collected under this section shall be deposited in the Alabama Securities Commission Fund in the State Treasury for the use of the Alabama Securities Commission in the administration of this article.

b. In the event any offer or sale of a security of an open-end management investment company is to be made more than 12 months after the date notice under paragraph (b) is received by the director, another notice and payment of the applicable fee shall be required.

c. For the purpose of this subdivision an investment adviser is affiliated with another investment adviser if it controls, is controlled by, or is under common control with the other investment adviser.



Section 8-6-11 - Registration of securities - Exempt transactions.

(a) Except as hereinafter in this section expressly provided, Sections 8-6-3 through 8-6-9 shall not apply to any of the following transactions:

(1) Any isolated nonissuer transaction, whether effected through a dealer or not;

(2) Any nonissuer transaction in an outstanding security by a registered dealer if:

a. The issuer has a class of securities subject to registration under Section 12 of the Securities Exchange Act of 1934 and has been subject to the reporting requirements of Sections 13 or 15(d) of the Securities Exchange Act of 1934 for not less than 180 days before the transaction; or has filed and maintained with the commission for not less than 180 days before the transaction information, in such form as the commission, by rule, specifies, substantially comparable to the information which the issuer would be required to file under Section 12(b) or Section 12(g) of the Securities Exchange Act of 1934, or the securities have been the subject of an effective registration statement within 180 days before the transaction, or the issuer is required to file and has filed all reports under Section 13 of the Securities Exchange Act of 1934, or the issuer is exempted from registration by Section 12(g)(3) of the Securities Exchange Act of 1934, it or its predecessor in interest has been in existence for at least five years, the security is listed for trading on a foreign securities exchange and has been trading for at least six months and continues to trade on such exchange, and the aggregate market value of shares, the ownership of which is unrestricted, is not less than $500,000,000; or

b. The issuer is an investment company registered under the Investment Company Act of 1940 and has been subject to the reporting requirements of Section 30 of that act for not less than 180 days before the transaction; or

c. The security has a fixed maturity or a fixed interest or dividend provision and there has been no default during the current fiscal year, within the three preceding fiscal years, or during the existence of the issuer and any predecessors if less than three years in the payment of principal, interest, or dividends on the security;

(3) Any nonissuer transaction effected by or through a registered dealer pursuant to an unsolicited order or offer to buy;

(4) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter or among underwriters;

(5) Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust or by an agreement for the sale of real estate or chattels if the entire mortgage, deed of trust, or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit;

(6) Any sale or the offering for sale of any security at any judicial, executor's, administrator's, guardian, or conservator's sale, or at any sale by a receiver or trustee in insolvency or bankruptcy;

(7) Any transaction executed by a bona fide pledge without any purpose of evading this article;

(8) Any offer or sale to a bank, savings institution, credit union, trust company, insurance company or investment company as defined in the Investment Company Act of 1940, pension or profit-sharing trust, or other financial institution or institutional buyer, or to a dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(9) Any transaction which is part of an issue of which there are no more than 10 purchasers [other than those designated in subdivision (a)(8) of this section] wherever located, of securities from the issuer during any period of 12 consecutive months if:

a. The issuer reasonably believes that all the buyers are purchasing for investment and not with a view to distribution, and such issuer exercises reasonable care to assure this investment intent, which reasonable care shall be presumed if the following conditions are satisfied:

1. Reasonable inquiry to determine if the purchaser is acquiring the securities for himself or herself or for other persons;

2. Written disclosure to each purchaser prior to sale that the securities have not been registered under the act and, therefore, cannot be resold unless they are registered under the act or unless an exemption from registration is available;

3. Placement of a legend on the certificate or other document that evidences the securities stating that the securities have not been registered under the act and setting forth or referring to the restrictions on transferability and sale of the securities; and

b. No commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyer; and

c. No public advertising or general solicitation is used in connection with the issue of which the transaction in reliance on this exemption is a part.

Sections 8-6-3 through 8-6-9 shall not apply to any offer made pursuant to this subdivision (a)(9) in which no sale results.

But the Securities Commission may by rule or order, as to any security or transaction or any type of security or transaction, withdraw or further condition this exemption or decrease or increase the number of purchasers permitted, or waive the conditions in paragraphs a. and b. of this subdivision (9) with or without the substitution of a limitation on remuneration.

(10) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of convertible securities, nontransferable warrants or transferable warrants exercisable within not more than 90 days of their issuance, if:

a. No commission or other remuneration, other than a standby commission, is paid or given directly or indirectly for soliciting any security holder in this state; or

b. The issuer first files a notice specifying the terms of the offer and the Securities Commission does not by order disallow the exemption within the next five full business days;

(11) Any offer, but not a sale, of a security for which registration statements have been filed under both this article and the Securities Act of 1933 if no order of denial, suspension, or revocation is in effect and no public proceeding or examination looking toward such an order is pending under either act;

(12) The issuance of any stock dividend, whether the corporation distributing the dividend is the issuer of the stock or not, if nothing of value is given by stockholders for the distribution other than the surrender of a right to a cash dividend where the stockholder can elect to take a dividend in cash or stock;

(13) Any transaction incident to a right of conversion or a statutory or judicially approved reclassification, recapitalization, reorganization, quasi-reorganization, stock split, reverse stock split, merger, consolidation, or sale of assets; or

(14) An offering of securities conducted solely in this state to residents of this state in which:

a. The issuer of the security shall be a for-profit corporation or other for-profit entity, or business cooperative with its principal place of business in the State of Alabama and registered with the Secretary of State.

b. The transaction shall meet the requirements of the federal exemption for intrastate offerings in section 3(a)(11) of the Securities Act of 1933, 15 U.S.C. § 77c(a)(11), and SEC Rule 147. As such, securities must be offered to and sold only to persons who are residents of the State of Alabama at the time of purchase. Prior to any offer or sale pursuant to this exemption, the seller shall obtain documentary evidence from each prospective purchaser that provides the seller with a reasonable basis to believe that such investor is a resident of the State of Alabama.

c. The sum of all cash and other consideration to be received for all sales of the security in reliance upon this exemption shall not exceed one million dollars ($1,000,000), less the aggregate amount received for all sales of securities by the issuer within the 12 months before the first offer or sale made in reliance upon this exemption.

d. The issuer shall not accept more than five thousand dollars ($5,000) from any single purchaser unless the purchaser is an accredited investor as defined by Rule 501 SEC Regulation D, 17 C.F.R. 230.501.

e. The issuer must reasonably believe that all purchasers of securities are purchasing for investment and not for sale in connection with a distribution of the security.

f. A commission or remuneration shall not be paid or given, directly or indirectly, for any person's participation in the offer or sale of securities for the issuer unless the person is registered as a broker-dealer or agent under the act.

g. All funds received from investors shall be deposited into a bank or depository institution authorized to do business in Alabama, and all the funds shall be used in accordance with representations made to investors.

h. Not less than 10 days prior to the use of any general solicitation or within 15 days after the first sale of the security pursuant to this exemption (provided no general solicitation has been used prior to such sale), whichever occurs first, the issuer shall provide a notice to the commission in writing or electronically on Form CF1. The notice shall specify that the issuer is conducting an offering in reliance upon this exemption and shall contain the names and addresses of the following persons:

1. The issuer;

2. Officers, directors and any control person of the issuer;

3. All persons who will be involved in the offer or sale of securities on behalf of the issuer; and

4. The bank or other depository institution in which investor funds will be deposited.

i. The issuer shall not be, either before or as a result of the offering:

1. An investment company as defined in section 3 of the Investment Company Act of 1940, 15 U.S.C. § 80a-3, or subject to the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, 15 U.S.C. § 78m and 78o(d); or

2. An investment adviser as defined in Section 8-6-2(18) of this code, nor a person who otherwise provides investment advice as a service or for a fee.

j. The issuer shall inform all purchasers that the securities have not been registered under the act and, therefore, cannot be resold unless the securities are registered or qualify for an exemption from registration under Sections 8-6-4 through 8-6-11 of this code. In addition, the issuer shall make the disclosures required by subsection (f) or SEC Rule 147, 17 C.F.R. 230.147(f).

k. This exemption shall not be used in conjunction with any other exemption under the act except the exemption to institutional investors in Section 8-6-11(a)(8) of this code and for offers and sales to controlling persons of the issuer. Sales to controlling persons shall not count toward the limitation in paragraph (14)c.

l. This exemption shall not be available if the issuer, or any its officers, controlling people or promoters is subject to a disqualifier enumerated in Section 8-6-9 of this code.

m. Nothing in this exemption shall be construed to alleviate any person from the anti-fraud provisions in Section 8-6-17 of this code, nor shall such exemption be construed to provide relief from any other provisions of this article other than as expressly stated.

n. Every notice of exemption provided for in paragraph h. above shall be accompanied by a nonrefundable filing fee of $150. Such filing fee shall be deposited in the Alabama Securities Commission Fund in the State Treasury to be drawn upon by the commission for its use in administration of this article.

But the Securities Commission may by rule or order, as to any security or transaction of any type of security or transaction, withdraw, further condition or expand this exemption.

(b) The Securities Commission may by order deny or revoke the exemption specified in this section with respect to a specific security if it finds the sale of such security would work or tend to work a fraud upon the purchasers thereof. No order under this subsection may operate retroactively. No person may be considered to have violated this article by reason of any offer or sale effected after the entry of an order under this subsection if he or she sustains the burden of proof that he or she did not know and in the exercise of reasonable care could not have known of the order. In any proceeding under this article, the burden of proving an exemption from a definition is upon the person claiming it.

(c) Any individual, corporation, partnership, or association who makes application to the Securities Commission for any exemption from full registration under subdivision (a)(9) of this section shall be assessed a filing fee in the amount of three hundred dollars ($300) upon application for such exemption. The fee shall accompany the application and shall not be refunded whether the application is approved or rejected. Fees collected under this subsection shall be deposited in a special account in the State Treasury for the use of the commission in the administration of this article.



Section 8-6-12 - Registration of securities - Applicability of provisions of article; consent to service of process on Secretary of State.

(a) The provisions of this article shall apply to persons who sell or offer to sell when

(1) an offer to sell is made in this state, or

(2) an offer to buy is made and accepted in this state.

(b) The provisions of this article shall apply to persons who buy or offer to buy when

(1) an offer to buy is made in this state, or

(2) an offer to sell is made and accepted in this state.

(c) An offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer

(1) originates from this state, or

(2) is directed by the offeror to this state and received at the place to which it is directed (or at any post office in this state in the case of a mailed offer).

(d) An offer to buy or to sell is accepted in this state when acceptance

(1) is communicated to the offeror in this state, and

(2) has not previously been communicated to the offeror, orally or in writing, outside this state; and acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed (or at any post office in this state in the case of a mailed acceptance).

(e)(1) Every applicant for registration as a dealer or salesman under this article and every issuer which proposes to offer a security in this state through any person acting on an agency basis in the common-law sense shall file with the security commission, in such form as it prescribes, an irrevocable consent appointing the Secretary of State to be his attorney to receive service of any lawful process in any noncriminal action or proceeding against him, or his successor, executor, or administrator, which arises under this article or any rule or order hereunder after the consent has been filed with the same force and validity as if served personally on the person filing the consent.

(2) A person who has filed such a consent in connection with a previous registration need not file another.

(3) Service may be made by leaving a copy of the process in the office of the Secretary of State, but it is not effective unless:

a. The plaintiff, who may be the Securities Commission, in an action or proceeding instituted by it, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at his last address on file with the commission, and

b. The plaintiff's affidavit of compliance with this clause is filed in the case on or before the return day of the process, if any, or within such further time as the court allows; provided however, that this subsection shall not apply to an issuer whose securities are registered by coordination with the commission.



Section 8-6-14 - Filing or registration not finding of truth, completeness, etc., of documents; representations concerning effect of registration or exemption.

(a) Neither the fact that an application for registration under Section 8-6-3 or a registration statement under Sections 8-6-5, 8-6-6 or 8-6-7 has been filed, nor the fact that a person or security is effectively registered constitutes a finding by the Securities Commission that any document filed under this article is true, complete, and not misleading.

(b) Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the Securities Commission has passed in any way upon the merits or qualifications of or recommended or given approval to any person, security, or transaction.

(c) It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with this section.



Section 8-6-15 - Investigations and subpoenas by commission.

(a) The Securities Commission, in its discretion, may:

(1) Make such public or private investigations within or outside of this state as he deems necessary to determine whether any registration in the sale of securities should be granted, denied, or revoked, whether any person has violated or is about to violate any provision of this article or any rule or order hereunder, to aid in the enforcement of this article or in the prescribing of rules and forms hereunder;

(2) Require or permit any person to file a statement in writing, under oath, or otherwise as the commission may determine, as to all the facts and circumstances concerning the matter to be investigated; and

(3) Publish information concerning any violation of this article or any rule or order hereunder.

(b) For the purpose of any investigation or proceeding under this article, the Securities Commission or any officer designated by it may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commission deems relevant or material to the inquiry.

(c) In case of contumacy by or refusal to obey a subpoena issued to any person, any court of competent jurisdiction may issue, upon application by the Securities Commission, to that person an order requiring him to appear before the commission or the officer designated by it, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.

(d) No person is excused from attending and testifying or from producing any document or record before the Securities Commission or in obedience to the subpoena of the commission or any officer designated by it, in any proceeding instituted by the commission, on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for, or on account of, any transaction, matter, or thing concerning which he is compelled, after claiming his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.



Section 8-6-16 - Administrative cease and desist authority to commission; injunctive relief; appointment of receivers or conservators for defendants or defendants' assets; court ordered rescission, restitution, or disgorgement for violations.

Whenever it appears to the Securities Commission that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or any rule or order hereunder, it may, in its discretion, do either or both of the following:

(a) Issue a cease and desist order, with or without a prior hearing, against the person or persons engaged in the prohibited activities, directing them to cease and desist from engaging in the act or practice.

(b) Bring an action in its discretion in any court of competent jurisdiction to enjoin the act or practice and to enforce compliance with this article or any rule or order issued hereunder.

Upon a proper showing, a permanent injunction, temporary restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets. In addition, upon a proper showing by the commission, the court may enter an order of rescission, restitution, or disgorgement directed at any person who has engaged in an act constituting a violation of this article or any rule or order adopted or issued pursuant to this article. The Securities Commission shall not be required to post a bond.



Section 8-6-17 - Prohibited acts regarding offer, sale, or purchase of securities.

(a) It is unlawful for any person, in connection with the offer, sale, or purchase of any security, directly or indirectly, to:

(1) Employ any device, scheme, or artifice to defraud;

(2) Make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(3) Engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person.

(b) It is unlawful for any person who receives, directly or indirectly, any consideration from another person for advising the other person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise,

(1) to employ any device, scheme, or artifice to defraud the other person,

(2) to engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the other person,

(3) acting as principal for his own account, knowingly to sell any security to or purchase any security from a client, or acting as broker for a person other than such client, knowingly to effect any sale or purchase of any security for the account of such client, without disclosing to such client in writing before the completion of such transaction the capacity in which he is acting and obtaining the consent of the client to such transaction. The prohibitions of this subdivision shall not apply to any transaction with a customer of a dealer if such dealer is not acting as an investment adviser in relation to such transaction; or

(4) to engage in dishonest or unethical practices as the commission may define by rule.

(c) In the solicitation of advisory clients, it is unlawful for any person to make any untrue statement of a material fact, or omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading.

(d) Except as may be permitted by rule or order of the commission, it is unlawful for any investment adviser to enter into, extend, or renew any investment advisory contract unless it provides in writing,

(1) that the investment adviser shall not be compensated on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of the client;

(2) that no assignment of the contract may be made by adviser without the consent of the other party to the contract; and

(3) that the investment adviser, if a partnership, shall notify the other party to the contract of any change in the membership of the partnership within a reasonable time after the change.

(e) Subdivision (d)(1) does not prohibit an investment advisory contract which provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates or taken as of a definite date. "Assignment," as used in subdivision (d)(2), includes any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of a controlling block of the assignor's outstanding voting securities by a security holder of the assignor; but, if the investment adviser is a partnership, no assignment of an investment advisory contract is considered to result from the death or withdrawal of a minority of the members of the investment adviser having only a minority interest in the business of the investment adviser, or from the admission to the investment adviser of one or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business.

(f) It is unlawful for any investment adviser to take or have custody of any securities or funds of any client if,

(1) the commission by rule prohibits custody; or

(2) in the absence of rule, the investment adviser fails to notify the commission that he has or may have custody.

(g) The commission may by rule or order adopt exemptions from subdivision (b)(3) and subdivisions (d)(1), (d)(2) and (d)(3) where such exemptions are consistent with the public interest and within the purposes fairly intended by the policy and provisions of this act.



Section 8-6-18 - Criminal penalties for violations of article; enforcement; scienter.

(a) A person who willfully violates Section 8-6-3 or Section 8-6-4, upon conviction, shall be guilty of a Class C felony. A person that willfully violates subsection (a), (b), or (c) of Section 8-6-17, upon conviction, shall be guilty of a Class B felony. The limitations period for any prosecution under this section does not commence or begin to accrue until the discovery of the facts constituting the deception, after which the prosecution shall be commenced within five years.

(b) A person who willfully violates any provision of this chapter, other than those noted in subsection (a), or a rule adopted or order issued under this chapter, upon conviction, shall be guilty of a Class A misdemeanor.

(c) The enforcement of the provisions of this article shall be vested in the commission. It shall be the duty of the commission to see that its provisions are at all times obeyed and to take such measures and to make such investigations as will prevent or detect the violation of any provision thereof. The commission shall at once lay before the district attorney of the proper county any evidence which shall come to its knowledge of criminality under this article. In the event of the neglect or refusal of the district attorney to institute and prosecute such violation, the commission shall be authorized to proceed therein with all the rights, privileges, and powers conferred by law upon district or court attorneys including the power to appear before grand juries and to interrogate witnesses before such grand juries.

(d) Nothing in this article limits the power of the state to punish any person for any conduct which constitutes a crime by statute or at common law.

(e) In any proceeding under this article, scienter need not be alleged and proved in prosecutions involving the sale of unregistered securities or in the failure to register as a dealer, agent, investment adviser, or investment adviser representative under this article.



Section 8-6-19 - Civil liabilities of sellers, agents, etc.; remedies of purchasers.

(a) Any person who:

(b)(1) Any person who engages in the business of advising others, for compensation, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as part of a regular business, issues or promulgates analyses or reports concerning securities in violation of subsection (b), (c), (d), (e), or (f) of Section 8-6-17, subsection (b) or (c) of Section 8-6-3, Section 8-6-14, is liable to that person, who may bring an action to recover the consideration paid for such advice and any loss due to such advice, together with interest at six percent per year from the date of payment of the consideration plus costs and reasonable attorney's fees, less the amount of any income received from such advice.

No person may maintain an action hereunder pursuant to a violation of subsection (c) of Section 8-6-3 based solely on the fact that an investment adviser representative other than the one from whom the person received advice is unregistered.

(2) Any person who receives, directly or indirectly, any consideration from another person for advice as to the value of securities or their purchase or sale, whether through the issuance of analyses, reports, or otherwise and employs any device, scheme, or artifice to defraud such other person or engages in any act, practice, or course of business which operates or would operate as a fraud or deceit on such other person, is liable to that person, who may bring an action to recover the consideration paid for such advice and any loss due to such advice, together with interest at six percent per year from the date of payment of the consideration plus costs and reasonable attorney's fees, less the amount of any income received from such advice.

An action based on a violation of subsection (c) of Section 8-6-17 and this section may not prevail where the person accused of the violation sustains the burden of proof that he did not know, and in the exercise of reasonable care, could not have known of the existence of the facts by reason of which the liability is alleged to exist.

(c) Every person who directly or indirectly controls a person liable under subsections (a) or (b) of this section, including every partner, officer, or director of such a person, every person occupying a similar status or performing similar functions, every employee of such a person who materially aids in the conduct giving rise to the liability, and every dealer or agent who materially aids in such conduct is also liable jointly and severally with and to the same extent as the person liable under subsection (a) or (b), unless he is able to sustain the burden of proof that he did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist.

(d) Any tender specified in this section may be made at any time before entry of judgment.

(e) Every cause of action under this section survives the death of any person who might have been a plaintiff or defendant.

(f) No person may obtain relief under this section in an action involving the failure to register unless suit is brought within two years from the date of sale. All other actions for relief under this section must be brought within the earlier of two years after discovery of the violation or two years after discovery should have been made by the exercise of reasonable care. No person may bring an action under subsection (a) of this section:

(1) If the buyer received a written offer, before the action and at a time when he owned the security, to refund the consideration paid together with interest at six percent per year from the date of payment, less the amount of any income received on the security, and he failed to accept the offer within 30 days of its receipt, or

(2) If the buyer received such an offer before the action and at a time when he did not own the security, unless he rejected the offer in writing within 30 days of its receipt.

(g) No person who has made or engaged in the performance of any contract in violation of any provision of this article or any rule or order hereunder or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation, may base any action on the contract.

(h) Any condition, stipulation, or provision binding any person acquiring any security or receiving any investment advice to waive compliance with any provision of this article or any rule or order hereunder is void.

(i) The rights and remedies provided by this article are in addition to any other rights or remedies that may exist.

(j)(1) The commission may by order, if it finds such order to be in the public interest, impose an administrative assessment upon any person who violates any provision of this article or any rule or order issued under this article.

(2) Any administrative assessment imposed under this section shall not exceed $5,000 for each act or omission that constitutes the basis for an order issued under this section, except that the amount of the administrative assessment may not exceed $50,000 for any person subject to the order.

(3) For the purposes of determining the amount or extent of an administrative assessment, if any, to be imposed under this section, the commission shall consider among other factors, the frequency, persistence, and willfulness of the conduct constituting a violation of any provision of this article or any rule or order issued under this article, and the number of persons adversely affected by the conduct.

(4) The administrative assessment under this section is in addition to any other penalty, remedy, or sanction that may be imposed under this article.

(5) All assessments collected under this subsection (j) of Section 8-6-19 shall be deposited in the general fund of the state.

(k)(1) The commission may charge, in addition to any administrative assessment, fine, penalty, remedy, or sanction imposed under this article, the actual cost of any investigation resulting from any violation of any provision of this article or any violation of any rule or order issued under this article or the actual cost of any examination made by the commission pursuant to this article, to the party or parties subject to such investigation or examination. Such charge may include, but is not limited to, a per diem prorated upon the salary cost of any employee of the commission together with actual travel, housing and any and all other reasonable expenses incurred as a result of such investigation or examination.

(2) All charges assessed for costs involved pursuant to subdivision (1) of subsection (k) of Section 8-6-19 shall be deposited in the Alabama Securities Commission Fund in the State Treasury to be drawn upon by the commission for its use in the administration of this article.



Section 8-6-21 - Commission authorized to swear out warrants of arrest; liability of commission for warrant.

The Securities Commission is authorized and empowered to swear out warrants of arrest against any person violating the criminal provisions of this article, and it shall not be liable in damages or to an action for damages by reason of swearing out warrants or for causing the arrest and detention or imprisonment of any person or persons under such warrant or warrants.



Section 8-6-22 - Duties of director; director empowered to swear out warrants of arrest; liability of director for warrant.

The Director of the Securities Commission shall keep the records of the commission and generally perform such duties as the commission may direct. When ordered by the commission, he shall be authorized and empowered to swear out warrants of arrest against any person violating the criminal provisions of this article. He shall not be liable in damages or to an action for damages by reason of swearing out such warrant or warrants or for causing the arrest, detention, or imprisonment of any person or persons under such warrant or warrants.



Section 8-6-23 - Making, amending, and rescinding rules and prescribing forms by commission.

The Securities Commission may from time to time make, amend, and rescind such rules and prescribe such forms as are necessary and desirable to carry out the provisions of this article. No rules or forms may be made or prescribed unless the commission finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by the policy and provisions of this article. In prescribing rules and forms the commission may cooperate with the securities administrators of the other states and the securities and exchange commission with a view to effectuating the policy of this article to achieve maximum uniformity in the form and content of registration statements, applications, and reports wherever practicable. All rules and forms of the commission shall be published.



Section 8-6-24 - Liability for acts done or omitted in good faith under rules, forms, or orders.

No provision of this article imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, or order of the Securities Commission, notwithstanding that the rule or form may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.



Section 8-6-25 - Hearings to be public; requests for private hearings.

Every hearing in an administrative proceeding shall be public unless the Securities Commission, in its discretion, grants a request joined in by all the respondents that the hearing be conducted privately.



Section 8-6-26 - Document deemed filed when received.

A document is deemed filed when it is received by the Securities Commission.



Section 8-6-27 - Commission to keep register; register to be open for public inspection.

The Securities Commission shall keep a register of all applications for registration and registration statements which are or have ever been effective under this article and all denial, suspension, or revocation orders which have ever been entered under this article. The register shall be open for public inspection. The information contained in or filed with any registration statement, application, or report may be made available to the public under such rules as the commission prescribes.



Section 8-6-28 - Commission to furnish copies of register entries or documents; certified copy deemed prima facie evidence.

Upon request and at such reasonable charges as it prescribes, the Securities Commission shall furnish to any person photostatic or other copies, certified under its seal of office if requested, of any entry in the register or any document which is a matter of public record. In any proceeding or prosecution under this article, any copy so certified is prima facie evidence of the contents of the entry or document certified.



Section 8-6-29 - Interpretative opinions by commission.

(a) The Securities Commission, in its discretion, may honor requests from interested persons for interpretative opinions and no-action letters.

(b) Any person who makes application to the Securities Commission for an interpretative opinion or no-action letter shall be assessed a non-refundable filing fee of $150 upon application for such opinion or letter. Fees collected under this section shall be deposited in the Alabama Securities Commission Fund in the State Treasury to be drawn upon by the commission for its use in the administration of this article.



Section 8-6-30 - Burden of proving exemption or exception from definition.

In any proceeding under this article, the burden of proving an exemption or an exception from a definition is upon the person claiming it.



Section 8-6-31 - Commission may issue warnings to public and publish information regarding orders.

The Securities Commission may issue and give warnings to the public concerning securities being sold in this state and may in its discretion cause to be published information regarding any orders or rules issued by the commission in the implementation of its duties, including, without limitation, information pertaining to specific orders denying registration or prohibiting the sale of securities.



Section 8-6-32 - Party aggrieved by order entitled to hearing before commission; appeals from action of commission.

(a) Any person aggrieved by an order issued under this article shall be entitled to a hearing pursuant to the provisions of the Alabama Administrative Procedure Act (Section 41-22-1 et seq.) pertaining to "contested cases," if such person, within 28 days after delivery of the order, submits a written request for a hearing before the commission. The order shall disclose the right to a hearing upon written request within 28 days after delivery of the order. If no timely request for a hearing is made, the order shall constitute a final order of the commission.

(b) Any appeal from any final order of the commission shall be made to the Circuit Court of Montgomery County and shall be governed by the provisions of the Alabama Administrative Procedure Act pertaining to judicial review.



Section 8-6-33 - Disposition of revenue.

All moneys accruing to or collected by or through the Securities Commission shall be deposited when collected into the State Treasury to the credit of the general fund, unless otherwise provided by law.






Article 2 - Securities Commission.

Section 8-6-50 - Created; duties generally.

There is created the Alabama Securities Commission, which shall be responsible for the enforcement of laws governing the issuance, sale, and other transactions relative to securities.



Section 8-6-51 - Membership; qualifications and appointment of commissioners; use or disclosure of confidential information by commissioners, employees, etc.; civil liability of commissioners.

(a) The Securities Commission shall consist of the Attorney General of Alabama, the State Superintendent of Banks, the State Superintendent of Insurance and four other members appointed by the Governor by and with the advice and consent of the Senate. Two appointed members shall be members of the Alabama Bar Association appointed from a list of three nominees for each position submitted by the bar association, and the other two appointed members shall be certified public accountants appointed from a list of three nominees for each position submitted by the Alabama Society of Certified Public Accountants. The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(b) No person may be appointed to or by the commission while he is registered as a dealer or salesman under Article 1 of this chapter, while he is an officer, director or partner of any person so registered, while he is an officer, director or partner of an issuer which has a registration statement effective under Article 1 of this chapter or while he is occupying a similar status or performing similar functions.

(c) It is unlawful for any member of the commission, the director or any other officer or employee of the commission to use for personal benefit any information which is filed with or obtained by the director and which is not made public. No provision of this article authorizes any member of the commission, the director or any other officer or employee of the commission to disclose any such information except among themselves or when necessary or appropriate in a proceeding or investigation under this article. No provision of this article either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to any member of the commission, the director, or any other officer or employee of the commission.

(d) Except upon proof of corruption, no commissioner shall for his acts or his failure to act be civilly liable to any investor, applicant for registration, or any other person.



Section 8-6-52 - Terms of office of appointed members; filling of vacancies; reappointment of members.

(a) The Governor shall biennially appoint one Securities Commission member to serve for a term of four years; provided, however, that the Governor shall designate for the initial appointments one member to serve for a term of two years and one member to serve for a term of four years from their respective dates of appointment and qualification. Upon the expiration of these initial terms, the term of each member shall be four years from the date of his appointment and qualification, until his successor shall qualify; provided further, however, that, on April 4, 1988, no member shall serve more than two consecutive terms of office.

(b) Vacancies shall be filled by the Governor for the unexpired term.

(c) Members shall be eligible for reappointment.



Section 8-6-53 - Selection of chair; rules for proceedings; meetings; quorum; records and reports; access to offices and records; exercise of powers of director.

(a) The Securities Commission shall select a chair and may adopt rules for conducting its proceedings.

(b) The commission shall meet quarterly on a date it designates and may meet at other times it deems necessary, or when called by the chair or by any two members. Any three members shall constitute a quorum for transacting commission business.

(c) Complete minutes of each meeting shall be kept and filed in the office of the commission and shall be available for public inspection during reasonable office hours.

(d) The commission shall report annually to the Governor, to the legislature and to the state Legislative Council. The report shall contain the minutes of each meeting held during the year, legislative recommendations, a summary of violations of Article 1 of this chapter, actions taken for those violations, and other data and information deemed necessary or appropriate.

(e) Each member of the commission shall have unrestricted access to all offices and records under the jurisdiction of the commission.

(f) The commission, or a majority of the commission, may exercise any power or perform any act that the director is authorized to perform under this chapter.



Section 8-6-54 - Compensation of members.

(a) Each appointed member of the Securities Commission shall be paid &dollar;50 per day, for a period not to exceed a total of 60 days in any one calendar year, while engaged in the performance of his duties, and shall receive mileage and per diem as provided by Article 2 of Chapter 7 of Title 36.

(b) Ex officio members shall not be entitled to any extra compensation for performing their duties under this chapter.



Section 8-6-55 - Director - Appointment; duties generally.

(a) The Securities Commission shall appoint a full-time director who shall be a career employee subject to the provisions of the Alabama Merit System Law and whose employment may be terminated only for cause.

(b) The director shall administer the provisions of Article 1 of this chapter under the supervision of the commission and in accordance with its policies.



Section 8-6-56 - Director - Qualifications; salary; interest in banks, etc., prohibited.

(a) The Director of the Securities Commission shall be a person of good moral character, at least 30 years of age, a resident of Alabama, a member of the Alabama bar and thoroughly familiar with corporate organization, investment banking, investment trusts, the sale of securities, and the statistical details of the manufacturing industries and commerce of this state. The Securities Commission may also require additional qualifications.

(b) The director, while serving as such, shall not directly or indirectly be financially interested in or associated with any commercial bank, savings bank, trust company, industrial loan or investment company, credit union, building and loan association, or any other person subject to the jurisdiction of the commission or the director thereof.

(c) The salary of the director shall be fixed by the commission in the salary range payable to attorneys in the Merit System classification of Attorney IV, as determined and set by the commission.



Section 8-6-57 - Deputy director.

(a) With the approval of the Securities Commission and subject to the provisions of the Merit System law, the director thereof may designate a deputy director, who shall possess qualifications fixed by the commission with the approval of the personnel department, and who shall perform such duties as the director shall designate.

(b) In the absence of the director or his inability to act, the deputy director shall perform such duties as are required to be performed by the director.

(c) The compensation of the deputy director shall be fixed by the commission, subject to the approval of the personnel department, in the salary range payable to attorneys in the Merit System classification of Attorney IV.



Section 8-6-58 - Personnel.

(a) The Director of the Securities Commission shall prepare in writing a manual of necessary employee positions for the commission, including job classifications, personnel qualifications, duties, maximum and minimum salary schedules, and other personnel information for approval by the commission.

(b) Subject to the provisions of the Merit System law, the director may select, appoint, and employ such accountants, auditors, financial analysts, special agents and senior special agents, clerks, and other personnel as the director deems necessary for the proper administration of the Alabama securities laws including legal counsel to act as attorneys for the commission in actions or proceedings brought by or against the commission under or pursuant to any provision of law under the commission's jurisdiction, or in which the commission joins or intervenes as to a matter within the commission's jurisdiction, as a friend of the court or otherwise, and stenographic reporters to take and transcribe the testimony in any formal or informal hearing or investigation before the commission or before a person authorized by the commission.

(c) Special agents and senior special agents appointed pursuant to this section shall have the power to investigate matters within the commission's jurisdiction and in such capacity shall have the powers vested in peace officers and shall be considered law enforcement officers of the State of Alabama to enforce the laws of this state pertaining to the operation and administration of the commission and this chapter. Senior special agents and special agents shall exercise their power of arrest only when ordered by both the commission and a court of competent jurisdiction. The commission shall request a suspension or waiver of firearms requalification as provided in Rule 650-X-4.02 of the Alabama Peace Officers' Standards and Training Commission Code for law enforcement officers who are not required to carry or use a firearm. If a suspension or waiver cannot be obtained, senior special agents and special agents shall not carry firearms, except as required by P.O.S.T. training and continuing education. Nothing herein shall affect subpoena, visitation, examination, or other investigatory powers contained in this chapter.

(d) No person may serve as a special agent or senior special agent unless the person meets the minimum standards established for law enforcement officers by the Alabama Peace Officers' Standards and Training Commission or other standards as may be hereafter provided by law. Special agents and senior special agents appointed pursuant to subsection (b) shall meet such other additional standards as the director may adopt.



Section 8-6-59 - Bonds of director and employees.

(a) Before assuming office, the Director of the Securities Commission shall give a bond in the sum of &dollar;50,000, payable to the State of Alabama, to be approved by the Attorney General of Alabama and filed in the office of the Secretary of State. Such bond shall be conditioned that he will faithfully execute the duties of his office.

(b) The director may by rule or order require any employee of the commission to be bonded on the same condition and in the same or such lesser amount as he determines.

(c) The expense of all such bonds shall be paid from funds available to the commission.



Section 8-6-60 - Place of office.

The Securities Commission and the director thereof shall maintain offices in the capital city of the state, and all records of the commission shall be kept at these offices.






Article 4 - Ownership by Minors.

Section 8-6-90 - Short title.

This article may be cited as the Securities Ownership by Minors Act.



Section 8-6-91 - Definitions.

In this article, unless the context otherwise requires, the following terms shall have the meanings ascribed to them by this section:

(1) BANK. A bank, trust company, national banking association, savings bank, or industrial bank.

(2) BROKER. A person, including a bank, lawfully engaged in the business of effecting transactions in securities for the account of others and includes a broker lawfully engaged in buying and selling securities for his own account.

(3) ISSUER. A person who places, or authorizes the placing of, his name on a security other than as a transfer agent to evidence that it represents a share, participation, or other interest in his property or in an enterprise or to evidence his duty to perform an obligation evidenced by the security or who becomes responsible for or in place of any such person.

(4) PERSON. Such term includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest or any other legal or commercial entity.

(5) SECURITY. Such term includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness or certificate of interest or participation in an oil, gas, or mining title or lease or in payment out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate, or, in general, any interest or instrument commonly known as a security or any certificate, interest or participation in any temporary or interim certificate, receipt or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing.

(6) THIRD-PARTY. A person other than a bank, broker, transfer agent, or issuer who with respect to a security held by a minor effects a transaction otherwise than directly with the minor.

(7) TRANSFER AGENT. A person who acts as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of transfers of securities in the issue of new securities or in the cancellation of surrendered securities.



Section 8-6-92 - Liability of bank, transfer agent, etc., for treating minor as having capacity to exercise security rights; presumption that holder not minor.

(a) A bank, broker, issuer, third-party or transfer agent incurs no liability by reason of his treating a minor as having capacity to transfer a security, to receive or to empower others to receive dividends, interest, principal, or other payments or distributions, to vote or give consent in person or by proxy, or to make elections or exercise rights relating to the security unless prior to acting in the transaction the bank, broker, issuer, third-party or transfer agent had received written notice in the office acting in the transaction that the specific security is held by a minor.

(b) Except as otherwise provided in this article, such a bank, broker, issuer, third-party or transfer agent may assume without inquiry that the holder of a security is not a minor.



Section 8-6-93 - Minor may not disaffirm security transaction unless prior written notice of minority given.

A minor who has transferred a security, received or empowered others to receive dividends, interest, principal, or other payments or distributions, voted or given consent in person or by proxy or made an election or exercised rights relating to the security has no right thereafter, as against a bank, broker, issuer, third-party or transfer agent, to disaffirm or avoid the transaction unless, prior to acting in the transaction, the bank, broker, issuer, third-party or transfer agent against whom the transaction is sought to be disaffirmed or avoided had received written notice in the office acting in the transaction that the specific security is held by a minor.



Section 8-6-94 - Right of minor to receive dividends, etc.

A minor may receive in his own right dividends or other moneys in respect to any securities standing in his name on the books of a corporation, bank, or business trust, and such receipt shall constitute a valid and sufficient release and discharge of the corporation, bank, or business trust for such dividends or other moneys paid to such minor, notwithstanding that the corporation, bank, or business trust may have actual or written notice of the minority of such person.



Section 8-6-95 - Certain laws not affected by article.

Nothing in this article shall be construed to repeal or in any way affect Sections 10-6-1 through 10-6-4.






Article 5 - Pre-Issuance Procedure for Industrial Revenue Bonds.

Section 8-6-110 - Definitions.

The following words and phrases, as used in this article, shall have the following meanings:

(1) AUTHORIZING ACT. Any of the following statutes or acts:

a. Any of the following sections, as amended: Section 11-20-1 et seq., relating to industrial revenue bonds to be issued by counties; Section 11-54-20 et seq., relating to industrial revenue bonds to be issued by municipalities; Section 11-54-80 et seq., relating to industrial revenue bonds to be issued by municipal industrial development boards; Section 11-58-1 et seq., relating to industrial revenue bonds to be issued by municipal medical clinic boards, Section 22-21-170 et seq., relating to industrial revenue bonds to be issued by county and municipal hospital authorities; and Section 11-20-30 et seq., relating to industrial revenue bonds to be issued by county industrial development boards.

b. The following acts of the Alabama Legislature: Act No. 4, enacted at the 1956 Second Special Session of the Alabama Legislature (1956 Acts, p. 240 et seq.), relating to industrial revenue bonds to be issued by certain municipalities to finance hotel and motel projects and Act No. 337, enacted at the 1971 Third Extra Session of the Alabama Legislature (1971 Acts, p. 4625 et seq.), relating to industrial revenue bonds to be issued by certain municipalities to finance hotel and motel projects.

(2) COMMISSION. The Alabama Securities Commission existing under Article 2 (commencing with Section 8-6-50) of Chapter 6 of Title 8.

(3) DIRECTOR. The director appointed by the commission pursuant to Section 8-6-55 or, in the absence of the director or his or her inability to act, the deputy director appointed by the director as provided in Section 8-6-57.

(4) GOVERNING BODY. The county commission, council, board of commissioners, board of directors, or other governing body of any issuer.

(5) GUARANTOR. The guarantor of the performance by the lessee of its obligations under a lease or the guarantor of any industrial revenue bonds.

(6) IMPROVIDENT. With respect to any industrial revenue bonds the term means that there is a reasonable probability that the bonds will be deficient in one or more of the following respects:

a. The project may not be completed.

b. The principal of or interest on the industrial revenue bonds will not be paid when due.

c. The industrial revenue bonds may be sold or distributed by the parties or in a manner as to constitute a fraud on one or more purchasers of the bonds.

(7) INDUSTRIAL REVENUE BONDS. The bonds, warrants, notes, certificates of indebtedness, or other obligations issued by any issuer under the authority of the authorizing act to finance or refinance a project or to refund bonds, but does not include either of the following:

a. Any obligation unless the lessee is a lessee as defined in this section.

b. Any issue of bonds, warrants, notes, certificates of indebtedness, or other obligations, any of which has a stated maturity not more than 18 months from the date of its issuance and evidences a loan initially made by a bank to the issuer of the bonds, warrants, notes, certificates of indebtedness, or other obligations.

(8) ISSUER. Any county, city, town, municipality, or public corporation issuing industrial revenue bonds under the authorizing act.

(9) JUDICIAL VALIDATION. The procedure described in Section 8-6-119 by which industrial revenue bonds may be validated and culminating in a decree of the circuit court validating the bonds.

(10) LEASE. The lease, installment purchase, or other agreement by which the lessee obtains the right to use the project and agrees to make payments sufficient to pay the principal of and interest on the industrial revenue bonds issued to finance or refinance the project.

(11) LESSEE. The lessee, purchaser, or user of a project under the lease. The term does not include the State of Alabama, any county, any city, town, or municipality, any public corporation or any nonprofit corporation organized and operated exclusively for religious, charitable, or educational purposes, no part of the net earnings of which inures to the benefit of any private share holder, member, or individual.

(12) NOTIFICATION. The instrument or the procedure, or both, by which an issuer is required by this article to notify the director prior to the proposed issuance of industrial revenue bonds.

(13) PROJECT. Any land, plant, building, facilities, equipment, or other property proposed to be acquired with the proceeds of any industrial revenue bonds to be used by a lessee under a lease.

(14) SERVED UPON THE ISSUER. As applied to a stop order, notice of a reference to the commission, or of a hearing before the commission, the term means that it has been deposited in the United States mail in a sealed envelope with first class, certified postage prepaid, properly addressed to the issuer at the address shown in the notification, or delivered to the person who signed the notification on behalf of the issuer.

(15) STOP ORDER. An order issued by the director or by the commission in accordance with this article prohibiting the issuer from issuing the industrial revenue bonds described in the notification or any bonds in lieu of those bonds.



Section 8-6-111 - Legislative findings; purpose of article.

(a) The Legislature finds and determines that unscrupulous promoters may take advantage of the authorizing act by inducing issuers to issue industrial revenue bonds which careful investigation by the issuer or other responsible parties would reveal to be improvident. The standing of all issuers could be impaired and the purposes of the Legislature in enacting the authorizing act could be thwarted by those improvident issues.

(b) The purpose of this article is to provide a procedure whereby the State of Alabama, acting through the director and the commission, may assist in developing facts to aid the issuer in the exercise of its authority under the authorizing act, and, to that end, to delay the issuance of industrial revenue bonds pending adequate investigation by the director or to prevent the issue of industrial revenue bonds found to be improvident.



Section 8-6-112 - Powers of director of Securities Commission.

(a) The director shall have authority to:

(1) Consider and investigate proposed issues of industrial revenue bonds;

(2) Advise and consult with issuers with respect thereto;

(3) Publish such notices of proposed issues of industrial revenue bonds or proposed rules and regulations as are required by this article or the rules and regulations of the commission;

(4) Stop the issuance of industrial revenue bonds for the limited times and under the procedures provided in this article by issuing the orders and giving the notices herein required;

(5) Cause information concerning a proposed issue of industrial revenue bonds to be presented at any meeting of the governing body at which industrial revenue bonds are to be authorized or reauthorized or any hearing upon the judicial validation of such issue; and

(6) Perform such other functions and duties as may be required by this article or by order of the commission.

(b) The authority herein granted to the director is in addition to that granted under Section 8-6-50 et seq.



Section 8-6-113 - Powers of Securities Commission.

(a) The commission may:

(1) Stop the issuance of industrial revenue bonds under the procedures provided in this article.

(2) Issue rules and regulations necessary or desirable to prescribe the form and content of notifications, the conduct of investigations, the issuance of stop orders, appeals by issuers, or references by the director to the commission and the conduct of hearings thereon. No rule or regulation shall be adopted by the commission until the commission shall hold a public hearing on the proposed rules and regulations, notice of which shall be given by publication one time in a daily newspaper published in the City of Montgomery and in any other manner as the commission directs.

(b) The authority granted to the commission in this section is in addition to that granted under Section 8-6-50 et seq., or any other provided by law.



Section 8-6-115 - Notifications of intent to issue bonds.

On and after May 27, 1978, any issuer proposing to issue any industrial revenue bonds under authority of the authorizing act shall, at least 20 days prior to the date of delivery of the industrial revenue bonds, deliver to the director a notification in writing of its intention to issue the bonds. The director may for good cause shown, waive, shorten, or, with the consent of the issuer, extend the 20-day requirement. The notifications shall contain the name and address of the issuer, the lessee, the guarantor, if any, the trustee, the underwriter, purchaser, fiscal agent, or agents, legal counsel for each of the above named parties and bond counsel, the estimated face amount of the bond issue, the estimated capital budget for the project to the extent that the information is available to the issuer when it files the notification, and any other information prescribed by the rules and regulations issued by the commission to advise the director and the commission of the nature of the proposed transaction. Each notification shall be accompanied by a filing fee equal to one twentieth of one percent of the principal amount of industrial revenue bonds described in the notification. No filing fee shall be less than &dollar;25 nor greater than &dollar;1,000. All fees shall be deposited in a special account in the State Treasury to be withdrawn by the director for the use of the commission in the administration of this article. All notifications shall be available for public inspection during the normal business hours of the director.



Section 8-6-116 - Action by director upon receipt of notification; stop orders.

Upon receipt of a notification, the director shall cause a preliminary investigation or inquiry to be made into the proposed issue to determine whether there exist circumstances which, in his or her opinion, indicate that the proposed issue of industrial revenue bonds may be an improvident issue. If he or she finds that the proposed issue may be improvident, he or she shall advise the issuer of the findings and shall issue a stop order or stop orders requiring that for a period of time not exceeding in the aggregate 90 days after the filing of the notification, the issuer shall not issue the industrial revenue bonds proposed in the notification or any industrial revenue bonds in lieu of the bonds proposed. When a stop order has been served upon the issuer, it shall be fully effective (a) unless lifted by the director or the commission for good cause shown, or (b) unless the proposed industrial revenue bonds described in the notification have been reauthorized by the governing body of the issuer at a meeting at which the governing body has considered any comments or objections presented by the director or his or her representative. Written notice of the meeting shall be given to the director. The notice shall also be published in a newspaper published or circulated in the county where the proposed issuer is located.



Section 8-6-117 - Appeals or references to Securities Commission.

When a stop order has been issued by the director, the issuer shall have the right to appeal the matter to the commission by notice in writing of such appeal delivered to the director. The director shall have the right to refer to the commission the matter of any issue of industrial revenue bonds proposed in a notification as to which a stop order is then in effect or which have been reauthorized by the governing body of the issuer pursuant to Section 8-6-116, and to request that the commission issue a permanent stop order. Notice of such reference and request shall be given in writing and served upon the issuer. The director shall mail to each member of the council a copy of each notice required by this section as soon as it is delivered to him or prepared for service upon the issuer.



Section 8-6-118 - Proceedings before Securities Commission.

When the matter of any proposed industrial revenue bond issue has been appealed by the issuer to the commission or referred to the commission by the director with the request that the commission issue a permanent stop order, the director shall convene the commission. The commission shall conduct a hearing on the matter within 14 days after receipt by the director of the notice of appeal or service upon the issuer of the referral. At the request of the issuer, the date of the hearing may be postponed. Notice of the time, place, and purpose of the hearing shall be served upon the issuer at least three days before the date of the hearing. The issuer and other interested parties shall have the right to appear and be heard in person or by counsel. The commission shall render a decision within three days after the hearing. Pending the determination by the commission of any appeal or referral, the stop order previously issued by the director shall remain in effect until the commission renders a decision, or three days after the hearing, whichever is earlier. If, upon a hearing of the matter, the commission concludes that the proposed issue of industrial revenue bonds is improvident, the stop order previously issued by the director shall be made permanent and neither the proposed industrial revenue bonds nor any industrial revenue bonds in lieu of the bonds shall be issued until approved by judicial validation in proceedings instituted by the proposed issuer after the issuance of the stop order. If the commission concludes that the issue is not improvident, the commission shall lift the stop order and the issuer may proceed to issue the proposed industrial revenue bonds.



Section 8-6-119 - Judicial validation proceedings.

Any judicial validation proceeding instituted under this article shall conform to and be conducted in accordance with either Section 6-6-750 et seq. or Section 11-81-220 et seq., whichever is applicable to the issuer. The petition shall allege that the issue of industrial revenue bonds proposed by the issuer is not improvident, and the director shall be served with notice of the proceeding in the same manner and for the same time as the district attorney, and may attend the hearing before the circuit court having jurisdiction of the matter in person or by attorney, present evidence, and be heard by the court. The court shall not validate unless, pursuant to evidence presented at the hearing, the court finds and determines that the issue is not improvident. No judicial validation proceedings shall be instituted under this article until the commission enters a stop order or until the expiration of 15 days after the proposed industrial revenue bond issue is appealed by the issuer or referred to the commission by the director without any stop order having been issued.



Section 8-6-120 - Certificate of notification; representation that industrial revenue bonds have been approved prohibited.

In the event that (1) 20 days shall have expired after the filing by an issuer of the notification required by Section 8-6-115 describing proposed industrial revenue bonds to be issued by it, or the director shall have waived, shortened or, with the consent of the issuer, extended such waiting period and (2) no stop order shall then be effective as to the proposed industrial revenue bonds, the director shall provide such issuer with a certificate substantially as follows:

The _____ of _____ (the issuer) has filed in my office a notification under Act No. 586 of the 1978 Regular Session of the Alabama Legislature stating its intention to issue $_____ of its _____ Industrial Revenue Bonds and no stop order is effective as to the issue of such bonds. This certificate is not an approval of said bonds, and it is unlawful for any person to represent that such bonds have been approved by the director, the commission or any other agency of the state.

This _____ day of _____, 2__

It shall be unlawful for any issuer to issue any industrial revenue bonds under the authority of the authorizing act unless the foregoing certificate with respect to such industrial revenue bonds shall have been issued by the director or unless the proposed industrial revenue bonds shall have been reauthorized by the governing body of the issuer pursuant to Section 8-6-116 or shall have been judicially validated pursuant to Sections 8-6-118 and 8-6-119. When a certificate of notification shall have been issued by the director, no stop order thereafter issued either by the director or the commission with respect to the industrial revenue bonds described in such certificate shall be effective unless, prior to the issuance of the industrial revenue bonds described in such certificate, such stop order shall have been served personally upon the person who signed the notification in behalf of the issuer and upon each bond counsel named in the notification with respect to the industrial revenue bonds described in such certificate. When the industrial revenue bonds described in a certificate of notification shall have been issued, such certificate shall be conclusive evidence of formal compliance by the issuer with this article, and the failure of the issuer to comply with any requirement of this article in issuing the industrial revenue bonds described in such certificate shall not affect the validity of such industrial revenue bonds. In the event that any industrial revenue bonds shall be issued without a certificate of notification having been issued with respect thereto, the holder of any such bonds shall, in addition to any other right he may have by statute or law, have the right of rescission as to such bonds; provided, that such right shall be exercised within 12 months of the date on which such bonds shall have been delivered by the issuer and paid for; and provided further, that any right of recovery against the issuer shall be limited to the then unexpended proceeds of such bonds. In the event that the director shall refuse to issue a certificate of notification to any issuer entitled thereto, an appeal shall lie to the commission or the Circuit Court of Montgomery County, which shall have jurisdiction to require the director forthwith to issue any certificate wrongfully withheld.

It shall be unlawful for any issuer or any person, firm, or corporation to represent that an issue of industrial revenue bonds has been approved by the director or the commission or any agency of the state, whether the certificate herein provided for shall have been issued or not.



Section 8-6-121 - Criminal penalties.

Any lessee, any guarantor, or any officer of any issuer, lessee, or guarantor or any other person, firm, or corporation who:

shall be guilty of a felony and upon conviction shall be fined not more than $10,000 or shall be imprisoned for a period not exceeding 10 years or both so fined and so imprisoned, as the trial court shall determine. No prosecution under this section shall be commenced more than five years after the occurrence of the alleged violation.



Section 8-6-122 - Article remedial; certain statutes not repealed.

This article is remedial in nature and shall not be construed so as to repeal any provision of Section 8-6-1 et seq. or Section 8-6-50 et seq.






Article 6 - Uniform Transfer On Death Security Registration Act.

Section 8-6-140 - Definitions.

For the purposes of this article, the following words have the following meanings unless the context otherwise requires:

(1) BENEFICIARY FORM. A registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

(2) DEVISEE. Any person designated in a will to receive a disposition of real or personal property.

(3) HEIRS. Those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

(4) PERSON. An individual, a corporation, an organization, or other legal entity.

(5) PERSONAL REPRESENTATIVE. Includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.

(6) PROPERTY. Includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

(7) REGISTER. Including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(8) REGISTERING ENTITY. A person who originates a security title by registration, and includes a securities broker or dealer, bank, or other depository institution, trust company, investment adviser, or other financial institution that maintains security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(9) SECURITY. A share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account.

(10) SECURITY ACCOUNT. a. A reinvestment account associated with a security.

b. A securities, brokerage, investment management, or custody account maintained with a securities broker or dealer, bank, or other depository institution, trust company, investment adviser, or other financial institution and any securities held in such account.

c. The cash balance in any reinvestment account associated with a security or in any securities, brokerage, investment management, or custody account maintained with a securities broker or dealer, bank, or other depository institution, trust company, investment adviser, or other financial institution, whether or not credited to the account before the owner's death.

d. Cash, cash equivalents, meaning any investment that is easily converted into cash, including Treasury bills, Treasury notes, money market funds, savings bonds, short-term instruments, short-term obligations, and similar instruments or obligations, interest, earnings, or dividends earned or declared on a security in any reinvestment account associated with a security or in any securities, brokerage, investment management, or custody account maintained with a securities broker or dealer, bank, or other depository institution, trust company, investment adviser, or other financial institution.

e. A cash balance or other property held for or due to the owner of a security as a replacement for or product of any security in any reinvestment account associated with such security or in any securities, brokerage, investment management, or custody account maintained with a securities broker or dealer, bank, or other depository institution, trust company, investment adviser, or other financial institution, whether or not credited to the account before the owner's death.

(11) STATE. Includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.



Section 8-6-141 - Registration - Beneficiary form.

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.



Section 8-6-142 - Registration - Authorization.

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.



Section 8-6-143 - Registration - Designation of a beneficiary.

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.



Section 8-6-144 - Registration - Applicable language.

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD," or by the words "pay on death" or the abbreviation "POD," after the name of the registered owner and before the name of a beneficiary.



Section 8-6-145 - Designation of TOD; registration cancelled or changed.

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be cancelled or changed at any time by the sole owner or all then surviving owners, without the consent of the beneficiary.



Section 8-6-146 - Death of owner.

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.



Section 8-6-147 - Assent of owner; discharge from claims.

(a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this article.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this article.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of a security in accordance with Section 8-6-146 and does so in good faith reliance (1) on the registration, (2) on this article, and (3) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this article do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this article.

(d) The protection provided by this article to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.



Section 8-6-148 - Transfer on death.

(a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this article and is not testamentary.

(b) This article does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.



Section 8-6-149 - Terms and conditions of registration.

(a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (1) for registrations in beneficiary form, and (2) for implementation of registrations in beneficiary form, including requests for cancellation or previously registered TOD beneficiary designations and requests for reregistrations to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) Sole owner sole beneficiary: John S Brown TOD (or POD) John S Brown Jr.

(2) Multiple owners-sole beneficiary: John S Brown Mary B Brown JT TEN TOD John S Brown Jr.

(3) Multiple owners-primary and secondary (substituted) beneficiaries: John S Brown Mary B Brown JT TEN TOD John S Brown Jr SUB BENE Peter Q Brown or John S Brown Mary B Brown JT TEN TOD John S Brown Jr LDPS.



Section 8-6-150 - Short title; construction.

(a) This article shall be known as and may be cited as the Uniform TOD Security Registration Act.

(b) This article shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of this article among states enacting it.

(c) Unless displaced by the particular provisions of this article, the principles of law and equity supplement its provisions.



Section 8-6-151 - Application.

This article applies to registrations of securities in beneficiary form made before or after August 1, 1997, by decedents dying on or after August 1, 1997.






Article 7 - Protection of Vulnerable Adults from Financial Exploitation Act.

Section 8-6-170 - Short title.

This article shall be known and may be cited as the Protection of Vulnerable Adults from Financial Exploitation Act.



Section 8-6-171 - Definitions.

In this article, unless the context otherwise requires, the following words and terms shall have the following meanings:

(1) AGENT. The same meaning as in subdivision (2) of Section 8-6-2.

(2) BROKER-DEALER. The same meaning as in subdivision (3) of Section 8-6-2.

(3) COMMISSION. The Alabama Securities Commission.

(4) DEPARTMENT. The Department of Human Resources.

(5) FINANCIAL EXPLOITATION. Any of the following:

a. The wrongful or unauthorized taking, withholding, appropriation, or use of money, assets, or property of a vulnerable adult.

b. Any act or omission taken by a person, including through the use of a power of attorney, guardianship, or conservatorship of a vulnerable adult, to either of the following:

1. Obtain control through deception, intimidation, or undue influence over the vulnerable adult's money, assets, or property to deprive the vulnerable adult of the ownership, use, benefit, or possession of his or her money, assets, or property.

2. Convert money, assets, or property of the vulnerable adult to deprive the vulnerable adult of the ownership, use, benefit, or possession of his or her money, assets, or property.

(6) INVESTMENT ADVISER. The same meaning as in subdivision (18) of Section 8-6-2.

(7) INVESTMENT ADVISER REPRESENTATIVE. The same meaning as in subdivision (19) of Section 8-6-2.

(8) QUALIFIED INDIVIDUAL. Any agent, investment adviser representative, or person who serves in a supervisory, compliance, legal, or associated member capacity of a broker-dealer or investment adviser.

(9) REASONABLY ASSOCIATED INDIVIDUAL or ASSOCIATED MEMBER. An individual known to the investment adviser representative, broker-dealer, or firm who is reasonably associated with the account.

(10) VULNERABLE ADULT. Any of the following:

a. A person 65 years of age or older.

b. A protected person included and defined in Chapter 9 of Title 38.



Section 8-6-172 - Notification of department and commission - Disclosure of information.

If a qualified individual reasonably believes that financial exploitation of a vulnerable adult may have occurred, may have been attempted, or is being attempted, the qualified individual shall promptly notify the department and the commission.



Section 8-6-173 - Notification of department and commission - Liability.

A qualified individual that in good faith and exercising reasonable care makes a disclosure of information pursuant to Section 8-6-172 shall be immune from administrative or civil liability that might otherwise arise from such disclosure or for any failure to notify.



Section 8-6-174 - Notification of certain third parties - Disclosure of information.

If a qualified individual reasonably believes that financial exploitation of a vulnerable adult may have occurred, may have been attempted, or is being attempted, the qualified individual may notify a reasonably associated individual, legal guardian, any third party previously designated by the vulnerable adult, conservator, co-trustee, successor trustee, or agent under a power of attorney of the vulnerable adult of such belief. Disclosure may not be made to a designated third party that is suspected of financial exploitation or other abuse of the vulnerable adult.



Section 8-6-175 - Notification of certain third parties - Liability.

A qualified individual that, in good faith and exercising reasonable care, complies with Section 8-6-174 shall be immune from any administrative or civil liability that might otherwise arise from such disclosure.



Section 8-6-176 - Delay of disbursement - Authorized.

(a) A broker-dealer or investment adviser may delay a disbursement from an account of a vulnerable adult or an account on which a vulnerable adult is a beneficiary if:

(1) The broker-dealer, investment adviser, or qualified individual reasonably believes, after initiating an internal review of the requested disbursement and the suspected financial exploitation, that the requested disbursement may result in financial exploitation of a vulnerable adult; and

(2) The broker-dealer or investment adviser:

a. Immediately, but in no event more than two business days after the requested disbursement, provides written notification of the delay and the reason for the delay to all parties authorized to transact business on the account, unless any such party is reasonably believed to have engaged in suspected or attempted financial exploitation of the vulnerable adult;

b. Immediately, but in no event more than two business days after the requested disbursement, notifies the department and commission; and

c. Continues its internal review of the suspected or attempted financial exploitation of the vulnerable adult, as necessary, and reports any additional results of the investigation to the department and commission within seven business days after the requested disbursement.

(b) Any delay of a disbursement as authorized by this section expires upon the sooner of:

(1) A determination by the broker-dealer or investment adviser that the disbursement will not result in financial exploitation of the vulnerable adult.

(2) Fifteen business days after the date on which the broker-dealer or investment adviser first delayed disbursement of the funds, unless either the department or the commission requests that the broker-dealer or investment adviser extend the delay, in which case the delay shall expire no more than 25 business days after the date on which the broker-dealer or investment adviser first delayed disbursement of the funds unless sooner terminated by either the department or commission or an order of a court of competent jurisdiction.

(c) A court of competent jurisdiction may enter an order extending the delay of the disbursement of funds or may order other protective relief based on the petition of the commission, department, broker-dealer, or investment adviser that initiated the delay under this section, or other interested party.



Section 8-6-177 - Delay of disbursement - Liability.

A broker-dealer or investment adviser that, in good faith and exercising reasonable care, complies with Section 8-6-176 shall be immune from any administrative or civil liability that might otherwise arise from such delay in a disbursement in accordance with this section.



Section 8-6-178 - Access to and availability of records.

A broker-dealer or investment adviser shall provide access to or copies of records that are relevant to the suspected or attempted financial exploitation of a vulnerable adult to agencies charged with administering state adult protective services laws and to law enforcement, either as part of a referral to the agency or to law enforcement, or upon request of the agency or law enforcement pursuant to an investigation. The records may include historical records as well as records relating to the most recent transaction or transactions that may comprise financial exploitation of a vulnerable adult. All records made available to agencies under this section are not a public record as defined in any state public records law. Nothing in this section shall limit or otherwise impede the authority of the commission to access or examine the books and records of broker-dealers and investment advisers as otherwise provided by law.



Section 8-6-179 - Rulemaking authority.

The commission, from time to time, may make, amend, and rescind such rules pursuant to the Alabama Administrative Procedure Act and prescribe such forms as are necessary and desirable to carry out the provisions of this article. No rules or forms may be made or prescribed unless the commission finds that the action is necessary or appropriate in the public interest or for the protection of vulnerable adults and those protected under the article and consistent with the purposes fairly intended by the policy and provisions of this article. In prescribing rules and forms, the commission may cooperate with the securities administrators and adult protective services agencies of the other states and the United States Securities and Exchange Commission and the Financial Industry Regulatory Authority with a view to effectuating the policy of this article to achieve general uniformity in the application of the article wherever practicable.









Chapter 7 - SALE OF CHECKS.

Section 8-7-1 - Short title.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-2 - Definitions.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-3 - License - Required.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-4 - License - Exemptions.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-5 - License - Application.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-6 - License - Investigation fee; license fee.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-7 - License - Certified financial statement; surety bond or deposit of securities; list of offices, etc.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-8 - License - Issuance.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-9 - License fees.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-10 - Employees, agents or representatives of licensees.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-11 - Annual and supplemental listings of offices, etc.; adjustment of surety bond or deposit.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-12 - Procedure for denial or revocation of license; judicial review.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-13 - Grounds for revocation of licenses.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-14 - Increase of surety bond or deposit.

Repealed by Act 2017-389, §1, effective August 1, 2017.



Section 8-7-15 - Penalties for violation of provisions of chapter.

Repealed by Act 2017-389, §1, effective August 1, 2017.






Chapter 7A - ALABAMA MONETARY TRANSMISSION ACT.

Section 8-7A-1 - Short title.

This chapter may be cited as the Alabama Monetary Transmission Act.



Section 8-7A-2 - Definitions.

For purposes of this chapter, the following terms shall have the following meanings:

(1) AGENT or AUTHORIZED DELEGATE. Any person designated or employed by a licensee under this chapter to provide monetary transmission services on behalf of the licensee.

(2) APPLICANT. Any person that files an application for a license under this chapter.

(3) BANK. An institution organized under federal or state law which meets any of the following requirements:

a. Accepts demand deposits or deposits that the depositor may use for payment to third parties and engages in the business of making loans.

b. Engages in credit card operations and maintains only one office that accepts deposits, does not accept demand deposits or deposits that a depositor may use for payments to third parties, does not accept a savings or time deposit less than one hundred thousand dollars ($100,000), and does not engage in the business of making commercial loans.

c. Is a trust company subject to the jurisdiction of the Alabama State Banking Department, or subject to another state or federal banking regulatory authority.

(4) COMMISSION. The Alabama Securities Commission, its director, officers, or any person authorized to act on its behalf.

(5) CONTROL. Any of the following:

a. The ownership of, or the power to vote, directly or indirectly, at least 25 percent of a class of voting securities or voting interests of a licensee or person in control of a licensee.

b. The power to elect a majority of executive officers, managers, directors, trustees, or other persons exercising managerial authority of a licensee or person in control of a licensee.

c. The power to exercise, directly or indirectly, a controlling influence over the management or policies of a licensee or person in control of a licensee.

(6) EXECUTIVE OFFICER. A president, chair of the executive committee, chief financial officer, responsible individual, or other individual who performs similar functions.

(7) LICENSEE. A person licensed under this chapter.

(8) MONETARY VALUE. A medium of exchange, including virtual or fiat currencies, whether or not redeemable in money.

(9) MONEY. A medium of exchange that is authorized or adopted by the United States or a foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more governments.

(10) MONEY TRANSMISSION. Selling or issuing payment instruments, stored value, or receiving money or monetary value for transmission. The term does not include the provision solely of delivery, online or telecommunications services, or network access.

(11) PAYMENT INSTRUMENT. A check, draft, money order, traveler's check, or other means utilized for the transmission or payment of money or monetary value, whether or not negotiable. The term does not include a credit voucher, letter of credit, or instrument that is redeemable by the issuer in goods and services.

(12) PERSON. An individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(13) RECORD. Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) RESPONSIBLE INDIVIDUAL. An individual who is employed by a licensee and has managerial authority over the provision of the money transmittal services of the licensee in this state.

(15) STORED VALUE. Monetary value that is evidenced by an electronic record.

(16) UNSAFE OR UNSOUND PRACTICE. A practice or conduct by a person licensed to engage in money transmission or an authorized delegate of such person which creates the likelihood of material loss, insolvency, or dissipation of the licensee's assets, or otherwise prejudices the interests of its customers or a practice or conduct defined by rule of the commission to be an unsafe or unsound practice.



Section 8-7A-3 - Exclusions.

This chapter does not apply to any of the following:

(1) The United States or a department, agency, or instrumentality thereof.

(2) The transmission of money by the United States Postal Service or by a contractor on behalf of the United States Postal Service.

(3) A state, county, city, or any other governmental agency or governmental subdivision of a state.

(4) Electronic funds transfer of governmental benefits for a federal, state, or governmental agency by a contractor on behalf of the United States or a department, agency, or instrumentality thereof, or a state or governmental subdivision, agency, or instrumentality thereof.

(5) A board of trade designated as a contract market under the federal Commodity Exchange Act, 7 U.S.C. Sections 1-25 (1994), or a person that, in the ordinary course of business, provides clearance and settlement services for a board of trade to the extent of its operation as or for such a board.

(6) A registered futures commission merchant under the federal commodities laws to the extent of its operation as such a merchant.

(7) A bank, bank holding company, office of an international banking corporation, or a branch of a foreign bank, provided that such international banking corporation or foreign bank is subject to regulation significantly similar to United States or state chartered banks and deposits are insured.



Section 8-7A-4 - Exemptions from licensing.

Sections 8-7A-5 to 8-7A-15, inclusive, shall not apply to any of the following persons:

(1) A person that provides clearance or settlement services pursuant to a registration as a clearing agency or an exemption from such registration granted under the federal securities laws.

(2) An operator of a payment system to the extent that it provides processing, clearing, or settlement services, between or among persons excluded by this section, in connection with wire transfers, credit card transactions, debit card transactions, stored-value transactions, automated clearing house transfers, or similar funds transfers.

(3) A person registered as a securities broker-dealer under federal or state securities laws to the extent of its operation as such a broker-dealer.

(4) Any person collecting, forwarding, or submitting payments to the state, a state agency, board, or commission, a quasi-governmental agency, or to persons in state custody, provided the person does all of the following:

a. Operates in this state exclusively for such purpose.

b. Has entered into a binding contract with the governmental entity or entities to provide money transmittal services to third parties.

c. Files a notice with the commission identifying all governmental agencies for whom the person has contracted to provide money transmittal services.

d. Has an independent audit performed on a yearly basis.

e. Immediately notifies the commission if any financial or other condition arises which would compromise the person's ability to perform the services for which the person has contracted.

f. Maintains a segregated account or accounts for the deposit and transmittal of third-party payments which will not be comingled with any other funds.

g. Upon request, makes its books and records available for examination by the commission.



Section 8-7A-5 - License required.

(a) A person may not engage in the business of money transmission or advertise, solicit, or hold itself out as providing money transmission unless the person meets one of the following requirements:

(1) Is licensed under this chapter.

(2) Is an authorized delegate of a person licensed under this chapter.

(b) A license under this chapter is not transferable or assignable.

(c) Persons licensed and in good standing pursuant to Chapter 7 of this title, on August 1, 2017, shall retain the license issued pursuant to that chapter without interruption until their next licensing renewal date.



Section 8-7A-6 - Application for license.

(a) A person applying for a license under this chapter shall do so in a form and in a medium prescribed by the commission. The application shall contain all of the following information:

(1) The legal name, the residential address of the applicant if the applicant is an individual, the business addresses of the applicant, and any fictitious or trade name used by the applicant in conducting its business.

(2) A list of any criminal convictions of the applicant and any material litigation in which the applicant has been involved in the 10-year period preceding the submission of the application.

(3) A description of any money transmission services previously provided by the applicant.

(4) A list of the proposed authorized delegates of the applicant and the locations in this state where the applicant and its authorized delegates propose to engage in money transmission services.

(5) A list of other states in which the applicant is licensed to engage in money transmission or provide other money services and any license revocations, suspensions, or other disciplinary action taken against the applicant in another state.

(6) Information concerning any bankruptcy within the last seven years, or receivership proceedings affecting the applicant or any control person or affiliate of the applicant.

(7) A sample form of any contract the applicant proposes to use, including both of the following:

a. Any contract to be used by an authorized delegate or agent of the applicant.

b. Any contract to be used with consumers relating to the provision of money transmission services.

(8) A sample form of any payment instrument or instrument upon which stored value is recorded, if applicable.

(9) The names and addresses of any banks through which the applicant's payment instruments and stored value will be paid.

(10) Any other information the commission reasonably requires with respect to the applicant.

(b) If an applicant is not an individual or natural person, in addition to the information required in subsection (a), the applicant shall provide all of the following information:

(1) The date of the applicant's incorporation or formation and state or country of incorporation or formation.

(2) A certificate of good standing from the state or country in which the applicant is incorporated or formed and proof of registration with the Alabama Secretary of State to do business as a foreign corporation, if incorporated in another state or country.

(3) A brief description of the structure or organization of the applicant, including any parent, affiliate, or subsidiary of the applicant, and whether any parent, affiliate, or subsidiary is publicly traded.

(4) The legal name, any fictitious name, all business and residential addresses, and the employment, for the 10 years preceding the submission of the application for each executive officer, manager, director, or a person who has direct or indirect control of the applicant.

(5) A list of criminal convictions of, and material litigation involving, any executive officer, manager, director, or a person who has direct or indirect control of the applicant, for the 10 years preceding the submission of the application.

(6) A copy of the applicant's audited financial statements for the most recent fiscal year and, if available, for the two-year period preceding the submission of the application.

(7) A copy of the applicant's unconsolidated financial statements for the current fiscal year.

(8) If the applicant has a registered agent in this state, the name and address of the applicant's registered agent.

(9) Any other information the commission reasonably requires with respect to the applicant.

(c) A nonrefundable filing fee and a license fee shall accompany an application for a license under this chapter. The commission may set the filing and license fees by rule. The minimum filing fee and license fee shall not be less than five hundred dollars ($500), respectively.

(d) The commission may waive one or more of the requirements in subsections (a) and (b) or permit an applicant to submit alternate information in lieu of the required information.



Section 8-7A-7 - Security.

(a) A licensee shall maintain a surety bond, letter of credit, or other similar security in an amount, determined by rule or order of the commission, sufficient to secure faithful performance of the obligations of the licensee with respect to money transmission in Alabama.

(b) Security must be in a form satisfactory to the commission and payable to the commission for the benefit of any claimant against the licensee.

(c) A claimant against a licensee may maintain an action on the bond, or the commission may maintain an action on behalf of the claimant.

(d) A surety bond must cover claims for a minimum of five years after the licensee ceases to provide money transmission services in this state. The surety bond may be reduced or eliminated, at the discretion of the commission, to the extent the amount of the licensee's outstanding payment instruments and stored-value obligations are less than the surety bond coverage.

(e) The commission has discretion to accept other forms of security in lieu of the bond.

(f) In no event shall the bond be set at an amount less than one hundred thousand dollars ($100,000), or the average daily outstanding obligations for money received for transmission in Alabama plus 50 percent of the average daily outstanding payment instrument and stored value obligations in Alabama, whichever is greater.

(g) The commission may increase the amount of security required to a maximum of five million dollars ($5,000,000) if the financial condition of a licensee so requires, as evidenced by reduction of net worth, financial losses, or other relevant criteria.



Section 8-7A-8 - Issuance of license.

(a) When an application is filed under this chapter, the commission shall investigate the applicant's financial condition and responsibility, financial and business experience, character, and general fitness. The commission may conduct an on-site investigation of the applicant, the reasonable cost of which the applicant must pay. The commission shall issue a license to an applicant under this chapter if the commission finds that both of the following conditions have been fulfilled:

(1) The applicant has complied with Sections 8-7A-6 and 8-7A-7.

(2) The financial condition and responsibility, financial and business experience, competence, character, and general fitness of the applicant; and the competence, experience, character, and general fitness of the executive officers, managers, directors, and persons in control of the applicant indicate that it is in the interest of the public to permit the applicant to engage in money transmission.

(b) When an application for an original license under this chapter is determined by the commission to be complete, the commission shall promptly notify the applicant in writing of the date on which the application was determined to be complete, and:

(1) The commission shall approve or deny the application within 120 days after that date.

(2) If the application is not approved or denied within 120 days after that date, the application is approved, and the license takes effect as of the first business day after expiration of the 120-day period.

(c) The commission may for good cause extend the application period.



Section 8-7A-9 - Renewal of license.

(a) All licenses under this chapter shall expire on March 31 of the calendar year.

(b) A licensee under this chapter shall pay an annual renewal fee no later than March 15. The renewal fee shall be established by rule of the commission and shall not be less than five hundred dollars ($500).

(c) A licensee under this chapter shall submit a renewal report with the renewal fee, in a form and in a medium prescribed by the commission. The renewal report shall contain the following information:

(1) A copy of the licensee's most recent audited financial statement.

(2) The number and monetary value of payment and stored-value instruments sold by the licensee in this state which have not been included in a previous renewal report, and the monetary amount of payment and stored-value instruments currently outstanding.

(3) A description of each material change in information submitted by the licensee in its original license application which has not been reported to the commission.

(4) Proof that the licensee continues to maintain adequate security as required by Section 8-7A-7.

(5) A list of the locations in this state where the licensee or an authorized delegate of the licensee engages in money transmission.

(d) The renewal license shall become immediately effective upon the expiration of the current license if the licensee has submitted the renewal fee pursuant to subsection (b) and the required reports pursuant to subsection (c) to the commission.

(e) If the licensee fails to renew the license prior to March 31, the licensee shall have 20 days from the expiration date to submit the renewal fee and report required pursuant to subsections (b) and (c), plus a late fee of one hundred dollars ($100) for each day between expiration of the license and submission of the renewal report. If the licensee perfects renewal of the license prior to the expiration of the 20 days, the license renewal shall be effective on April 1, and the licensee shall not be liable for unlicensed monetary transmission during the period between the statutory expiration date and the date the renewal is perfected.

(f) The commission, for good cause, may grant an extension of the renewal date.



Section 8-7A-10 - Net worth.

A licensee under this chapter shall maintain a net worth of at least twenty-five thousand dollars ($25,000) determined in accordance with generally accepted accounting principles.



Section 8-7A-11 - Relationship between licensee and authorized delegate.

(a) A contract between a licensee and an authorized delegate shall require the authorized delegate to operate in full compliance with this chapter.

(b) The licensee shall establish, furnish, and enforce policies and procedures sufficient to ensure that its authorized delegates comply with this chapter.

(c) An authorized delegate may not use a subdelegate to conduct money transmission on behalf of a licensee.



Section 8-7A-12 - Examinations.

(a) The commission may conduct an annual examination of a licensee or of any of its authorized delegates.

(b) The commission may examine a licensee or its authorized delegate, at any time, if the commission has reason to believe that the licensee or authorized delegate is engaging in an unsafe or unsound practice or has violated or is violating this chapter or any rule adopted or order issued under this chapter.

(c) If the commission concludes that an on-site examination is necessary under subsection (b), the licensee shall pay the reasonable cost of the examination.

(d) Information obtained during any examination under this chapter may be disclosed only as prescribed in Section 8-7A-21.



Section 8-7A-13 - Reports.

(a) A licensee shall file a report to the commission within 15 business days of any material change in information provided in a licensee's application.

(b) A licensee shall file a report with the commission within five business days after the licensee has reason to know of the occurrence of any of the following events:

(1) The filing of a petition by or against the licensee under the United States Bankruptcy Code for bankruptcy or reorganization.

(2) The filing of a petition by or against the licensee for receivership, the commencement of any other judicial or administrative proceeding for its dissolution or reorganization, or the making of a general assignment for the benefit of its creditors.

(3) The commencement of a proceeding to revoke or suspend its license in a state or country in which the licensee engages in business or is licensed.

(4) The cancellation or other impairment of the licensee's bond or other security.

(5) A charge or conviction of the licensee or of an executive officer, manager, commission, or other control person of the licensee for a felony.

(6) A charge or conviction of an authorized delegate of the licensee for a felony.

(7) The executive officers, managers, directors, an authorized delegate, or persons in control of the licensee are named in any material civil litigation or class action.

(c) (1) A licensee shall give notice of a proposed change of control within 15 days after learning of the proposed change in control.

(2) The commission shall approve a request for change of control if, after investigation, the commission determines that the person or group of persons requesting approval has the competence, experience, character, and general fitness to operate the licensee or person in control of the licensee in a lawful and proper manner and that the public interest will not be jeopardized by the change of control.

(3) The commission shall approve or deny a request for change of control within 120 days after the notice. If the request has not been approved or denied within 120 days, the request will be deemed to have been approved and will take effect on the first day after the expiration of the 120 days.

(d) A licensee and an authorized delegate shall maintain a file of all reports required by federal currency reporting, record keeping, and suspicious transaction reporting requirements as set forth in 31 U.S.C. Section 5311 (1994), and other federal and state laws pertaining to money laundering. If an investigation or other inquiry is initiated by any regulatory authority, the licensee shall immediately notify the commission and forward all records associated with such investigation or inquiry.



Section 8-7A-14 - Records.

(a) A licensee shall maintain all of the following records for determining its compliance with this chapter:

(1) A record of each payment instrument or stored-value obligation sold.

(2) A general ledger posted at least monthly containing all assets, liabilities, capital, income, and expense accounts.

(3) Bank statements and reconciliation records.

(4) Records of outstanding payment instruments and stored-value obligations.

(5) Records of each payment instrument and stored-value obligation paid within a five-year period.

(6) A list of names and addresses of all of the licensee's authorized delegates.

(7) Any other record the commission requires by rule.

(b) The records referenced in subsection (a) shall be maintained by the licensee for a minimum of five years. Records may be maintained outside of the state.

(c) All records of a licensee, authorized delegate, or applicant shall be subject to reasonable, periodic, or special examination, at any time or from time to time, whether the records are located within or outside of this state, as the commission deems necessary or appropriate to the public interest. The licensee shall make any record available for inspection by the commission within five business days of the request.



Section 8-7A-15 - Suspension and revocation.

(a) The commission, by order, may suspend or revoke a license or order a licensee to revoke the designation of an authorized delegate, with or without prior notice, if the commission finds that such an order is in the best interest of the public, and any of the following circumstances exist:

(1) The licensee has violated any provision of this chapter or a rule adopted or an order issued under this chapter.

(2) The licensee, or any authorized delegate, does not cooperate with an examination or investigation by the commission.

(3) The licensee, or any authorized delegate, engaged in fraud, intentional misrepresentation, or gross negligence.

(4) An authorized delegate is convicted of a violation of a state or federal anti-money laundering statute, or willfully violates a rule adopted or an order issued under this chapter.

(5) The competence, experience, character, or general fitness of the licensee, authorized delegate, or a control person of a licensee indicates that it is not in the public interest to permit the person to provide money transmission services.

(6) The licensee becomes insolvent, suspends payment of its obligations, or makes a general assignment for the benefit of its creditors.

(7) The licensee engages in an unsafe or unsound practice. In determining whether a licensee is engaging in an unsafe or unsound practice, the commission may consider the size and financial condition of the licensee's money transmission business, the magnitude of any losses, the severity of the violation of this chapter, and the previous disciplinary history of the person involved.

(b) The commission may issue an order suspending or revoking the designation of an authorized delegate, if the commission finds that such order is in the best interest of the public, and any of the following circumstances exist:

(1) The authorized delegate has violated any provision of this chapter or a rule adopted or an order issued under this chapter.

(2) The authorized delegate does not cooperate with an examination or investigation by the commission.

(3) The authorized delegate engaged in fraud, intentional misrepresentation, or gross negligence.

(4) An authorized delegate is convicted of a violation of a state or federal anti-money laundering statute, or willfully violates a rule adopted or an order issued under this chapter.

(5) The competence, experience, character, or general fitness of the authorized delegate indicates that it is not in the public interest to permit the person to provide money transmission services.

(6) The authorized delegate engages in an unsafe or unsound practice. In determining whether a licensee is engaging in an unsafe or unsound practice, the commission may consider the size and financial condition of the licensee's money transmission business, magnitude of any losses, severity of the violation of this chapter, and previous disciplinary history of the person involved.



Section 8-7A-16 - Unauthorized activities.

A person may not provide monetary transmission services on behalf of a person required to be licensed who is not licensed under this chapter. The commission, by rule or order, may further define unauthorized activities.



Section 8-7A-17 - Orders to cease and desist and other injunctive or civil relief.

(a) If the commission determines that any person has engaged in or is about to engage in any act or practice constituting a violation of this chapter or a rule adopted or an order issued under this chapter, the commission, in its discretion, may do any of the following:

(1) Issue an order, with or without a prior hearing or notice, against the person or persons engaged in the act or practice, directing them to cease and desist from engaging in the act or practice.

(2) Issue an order appointing a receiver or conservator over a respondent or the respondent's assets.

(3) Order restitution or disgorgement against any person who has violated this chapter or any rule adopted or order issued pursuant to this chapter.

(4) Bring an action in any court of competent jurisdiction to enjoin an act or practice and to enforce compliance with this chapter or any rule adopted or order issued hereunder. Upon a proper showing, the court may issue a temporary restraining order or permanently enjoin any unlawful act or practice.

(b) The commission shall not be required to post a bond.



Section 8-7A-18 - Consent orders.

The commission may enter into a consent order at any time with a person to resolve a matter arising under this chapter or a rule adopted or order issued under this chapter. A consent order must be signed by the person to whom it is issued or by the person's authorized representative, and must indicate agreement with the terms contained in the order.



Section 8-7A-19 - Civil penalties.

(a) The commission may assess a civil penalty against a person that violates this chapter or a rule adopted or an order issued under this chapter in an amount not to exceed one thousand dollars ($1,000) per day for each day the violation is outstanding.

(b) In addition to the assessment in subsection (a), the commission may assess a charge for the actual cost of any investigation resulting from any violation of this chapter, a violation of any rule or order issued under this chapter, or the cost of any examination made by the commission pursuant to this chapter, to the person or persons subject to such investigation or examination. All assessments collected under this subsection shall be deposited in the Alabama Securities Commission Fund in the State Treasury to be drawn upon by the commission for its use in administration of this chapter.



Section 8-7A-20 - Criminal penalties.

(a) A person that intentionally makes a false statement, misrepresentation, or false certification in a record filed or required to be maintained under this chapter or that intentionally makes a false entry or omits a material entry in such a record, upon conviction, shall be guilty of a Class D felony.

(b) A person that knowingly engages in an activity for which a license is required under this chapter without being licensed under this chapter and who receives more than five thousand dollars ($5,000) in compensation within a one-year period from this activity, upon conviction, shall be guilty of a Class C felony.

(c) A person that knowingly engages in an activity for which a license is required under this chapter without being licensed under this chapter and who receives no more than five thousand dollars ($5,000) in compensation within a one-year period from this activity, upon conviction, shall be guilty of a Class D felony.

(d) The enforcement of this chapter shall be vested in the commission. It is the duty of the commission to enforce this chapter and to investigate, prevent, and detect violations of this chapter. The commission is vested with the rights, privileges, and powers conferred by law upon district attorneys, including the power to appear before grand juries and to interrogate witnesses before such grand jury. A district attorney may empower the commission to proceed on its behalf in any proceeding under this chapter.

(e) In any proceeding under this chapter, scienter need not be alleged and proved in prosecutions of violations involving unlicensed money transmission.

(f) A proceeding under this chapter shall not preempt or foreclose any criminal action or liability which may arise under any other criminal provision of the Code of Alabama 1975.



Section 8-7A-21 - Confidentiality.

(a) Except as otherwise provided in subsection (b), all information or reports obtained by the commission from the applicant, licensee, or authorized delegate and all information contained in or related to examination, investigation, operation, or condition reports prepared by, or on behalf of, or for the use of the commission, are confidential and are not subject to disclosure under Section 36-12-40.

(b) The commission may disclose information not otherwise subject to disclosure under subsection (a) to representatives of state and federal agencies, provided the agencies submit an undertaking to maintain the confidentiality of the information in a record.

(c) This section does not prohibit the commission from disclosing to the public a list of persons licensed under this chapter or the aggregated financial data concerning those licensees.



Section 8-7A-22 - Cooperation.

The commission may consult and cooperate with other federal and state agencies in enforcing and administering this chapter. The commission may jointly pursue examinations and take other official action that it is otherwise empowered to take.



Section 8-7A-23 - Investigation and subpoenas by commission.

(a) The commission may do any of the following:

(1) Make such public or private investigations within or outside of this state as it deems necessary to determine whether: Any license under this chapter should be granted, denied, suspended, or revoked; any person has violated or is about to violate any provision of this chapter or any rule or order hereunder; or to aid in the enforcement of this chapter or in the prescribing of rules and forms hereunder.

(2) Require or permit any person to file a statement in writing, under oath, or otherwise as the commission may determine, as to all the facts and circumstances concerning the matter to be investigated.

(3) Publish information concerning any violation of this chapter or any rule or order hereunder.

(b) In relation to any investigation or proceeding under this chapter, the commission, or any officer designated, may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commission deems relevant to the inquiry.

(c) In case of refusal to obey a subpoena, upon application by the commission, any court of competent jurisdiction may issue an order to the person failing to obey the subpoena requiring that person to appear before the commission or the officer designated by it, to produce documentary evidence if so ordered, or to give evidence touching the matter under investigation or in question. The court may hold any person who fails to obey an order of the court in contempt of court.

(d) No person is excused from attending and testifying or from producing any document or record before the commission or any officer designated by it, in any proceeding instituted by the commission, on the ground that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate him or her or subject him or her to a penalty or forfeiture. No individual may be prosecuted or subjected to any penalty or forfeiture using or based on information he or she offered after asserting such privilege, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. Nothing in this section shall prohibit the commission from prosecuting any person compelled to testify or provide evidence, if the commission has sufficient evidence, derived from other sources not discovered, derived, or revealed from such compelled testimony or evidence, to sustain a prosecution for a violation under this chapter.



Section 8-7A-24 - Party aggrieved by order entitled to hearing before commission; appeals from action of commission.

(a) Any person aggrieved by an order issued under this chapter shall be entitled to a hearing, as authorized for contested cases, pursuant to the Administrative Procedure Act, Chapter 22 of Title 41, if the aggrieved person, within 28 days after delivery of the order, submits a written request for a hearing before the commission. The order shall disclose the right to a hearing upon written request within 28 days after delivery of the order. If no timely request for a hearing is made, the order shall constitute a final order of the commission.

(b) Any appeal from any final order of the commission shall be made to the Circuit Court of Montgomery County and shall be governed by the provisions of the Administrative Procedure Act pertaining to judicial review.



Section 8-7A-25 - Burden of proving an exemption or an exception from a definition.

In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.



Section 8-7A-26 - Making, amending, and rescinding rules and prescribing forms.

The commission from time to time, may make, amend, and rescind rules and prescribe forms as are necessary and desirable to carry out this chapter. No rules or forms may be made or prescribed unless the commission finds that the action is necessary or appropriate in the public interest and consistent with the purposes fairly intended by the policy and provisions of this chapter. In prescribing rules and forms, the commission may cooperate with the administrators of other states, industry representatives, and other federal regulatory bodies with a view to effectuate the policy of this chapter to achieve maximum uniformity in the form and content of applications and reports wherever practicable. All rules shall be adopted pursuant to the Alabama Administrative Procedure Act and, along with all forms adopted, be published by the commission.



Section 8-7A-27 - Interpretive opinions by the commission.

(a) The commission may issue interpretative opinions and no-action letters upon request from interested persons. Such opinions or no-action letters shall be limited in scope and may not be requested to provide legal advice to any person. No opinion or no-action letter shall be issued on a hypothetical basis.

(b) Any person who makes application to the commission for an interpretative opinion or no-action letter shall be assessed a nonrefundable filing fee of five hundred dollars ($500) upon application for such opinion or no-action letter.






Chapter 8 - INTEREST AND USURY.

Section 8-8-1 - Maximum rates of interest - Generally.

Except as otherwise provided by law, the maximum rate of interest upon the loan or forbearance of money, goods, or things in action, except by written contract is $6 upon $100 for one year, and the rate of interest by written contract is not to exceed $8 upon $100 for one year and at that rate for a greater or less sum or for a longer or shorter time.



Section 8-8-1.1 - Maximum rates of interest - Permitted under state or federal law.

(a) Individuals, partnerships, banks, corporations, and other legal entities may, on any loans or extensions of credit made by them, charge or impose the same rate of interest or finance charge to the same extent and under the same circumstances and conditions as any federal or state chartered or licensed lending institution having its principal place of business in Alabama; provided, however, that any individual or partnership charging or imposing interest or finance charges in excess of that permitted such lending institutions under other applicable law shall be subject to the same penalties prescribed in such other applicable law or laws for such excessive interest or finance charges.

(b) The provisions of this section are cumulative and nothing herein contained shall diminish rights or powers otherwise existing. The provisions of this section, as amended, shall have retroactive effect to May 14, 1979, when it became law; provided, however, that there shall be no change of interest rates on secured loans in existence as of April 25, 1980. Any actions taken or contracts made in accordance with the provisions of this section since May 14, 1979 are hereby ratified, validated, and confirmed.



Section 8-8-1.2 - Maximum rates of interest - Loans secured by savings accounts.

Any savings and loan association located within the State of Alabama may charge on loans secured by savings accounts a rate of interest of not more than two percent per annum in excess of the rate of return payable on any such savings account.



Section 8-8-2 - Maximum rates of interest - Aggregation of principal and interest on loans at six percent and division into installments.

It shall be lawful to lend money at six percent per annum or less, to aggregate principal and interest at the date of the loan for the entire period of the loan and to divide the sum of the principal and interest for the entire period of the loan into monthly or other installments.



Section 8-8-4 - Maximum rates of interest - Loans, etc., of $100,000 or more to State Board of Education and trustees of state educational institutions.

(a) The State Board of Education and the trustees of all state institutions where education is a part of the program of the institution as referred to in Section 16-3-28, when borrowing money in amounts of not less than $100,000, may agree to pay such rate or rates of interest not to exceed a rate of 15 percent per annum for the loan or forbearance of money as such board of education or trustees may determine, notwithstanding any law of this state otherwise prescribing or limiting such rate or rates of interest.

(b) As to any such agreement, neither such board of education or trustees, nor any surety, guarantor, endorser, or any other person, firm, partnership, association, or corporation which may become liable, in whole or in part, for the payment of the debt and interest agreed to be paid thereon in accordance with the terms hereof, or under any extension, amendment, or renewal thereof, may raise or claim the defense or benefit of the usury laws or any other law prescribing, regulating, or limiting such rate or rates of interest.

(c) The provisions of this section are cumulative and shall be construed in pari materia with other laws prescribing or limiting rates of interest on the loan of money and not in repeal thereof.



Section 8-8-5 - Maximum rates of interest - Loans, credit sales, etc., of $2,000 or more to individuals, corporations, trusts, partnerships, or associations.

(a) Any person or persons, corporations, trust, general partnership or partnerships, limited partnership or partnerships, or association may agree to pay such rate or rates of interest for the loan or forbearance of money and for any credit sales as such person, corporation, trust, general partnership, limited partnership, or association may determine, notwithstanding any law of this state otherwise prescribing or limiting such rate or rates of interest; provided, that the original principal balance of the loan or forbearance of money or credit sales is not less than $2,000; provided further, that all laws relating to unconscionability in consumer transactions including but not limited to the provisions of Chapter 19 of Title 5, known as the Mini-Code, shall apply to transactions covered by this section.

(b) As to any such loan or forbearance of money or credit sales made in compliance with subsection (a) of this section, neither such person, corporation, trust, general partnership, limited partnership, or association, nor their heirs, successors, or assigns, nor any surety, guarantor, endorser, or any other person, firm, partnership, association, trust, or corporation which may become liable, in whole or in part, for the payment of the debt and interest agreed to be paid thereon in accordance with the terms hereof, or any extension, amendment, or renewal thereof, may raise or claim the defense or benefit of the usury laws or any other law prescribing, regulating, or limiting such rate or rates of interest.

(c) The term "original principal balance," as used herein, shall include the total principal amount of indebtedness incurred or contracted for in a loan, forbearance of money, credit sales, or in a single issue or sale of bonds, debentures, promissory notes, or like transaction, without regard either to the face amount or denomination of any bond, debenture, note, or other evidence of indebtedness constituting a part of such issue or sale, or to the amount of the initial or any subsequent advance pursuant to such loan, forbearance, or credit sales. The term "interest" as used herein shall include all direct or indirect charges imposed as an incident to a loan, forbearance of money, or credit sales.

(d) This section shall apply to any person or entity, whether or not organized for profit, and to transactions both prior to and after default, but shall not apply to any agreement involving the loan or forbearance of money or credit sales where the original principal balance is less than $2,000.

(e) The provisions of this section are cumulative to, and not in derogation of, rights under other provisions of state or federal law and shall not in any way repeal, amend, or modify the provisions of Public Law 96-221 enacted by the Congress of the United States and approved March 31, 1980, as amended.



Section 8-8-6 - Maximum rates of interest - Exemption of debts incurred pursuant to National Housing Act or veterans' benefits.

(a) All debts or extensions of credit incurred pursuant to any provision of the act of Congress known as the National Housing Act, as the same now exists or may hereafter be amended or supplemented, and all debts or extensions of credit incurred pursuant to any act of Congress relating to veterans' benefits, as the same now exists or may hereafter be amended or supplemented, are exempt from any law of this state relating to usury or prescribing or limiting interest rates.

(b) The provisions of this section are remedial and supersede the provisions of any other act limiting interest rates in any way contrary to the provisions hereof.



Section 8-8-7 - Maximum rates of interest - Exemption of bonds, notes, etc., of state, instrumentalities, localities, etc.

Any bonds, notes, warrants, other evidences of indebtedness, or securities issued by the State of Alabama or any department, agency, or instrumentality thereof, by any not-for-profit public or private corporation at any time organized or created pursuant to act of the Legislature or executive order of the Governor for the purpose of acting as an instrumentality of the State of Alabama or otherwise acting in the public interest and by any board of water and sewer commissioners created under the provisions of Article 10, Chapter 50, Title 11, and authorized to issue bonds under Section 11-50-345 by any municipality, by any county, by any public corporation heretofore or hereafter organized or created in the State of Alabama pursuant to authorization, determination, finding, or other action of any municipality or municipalities or county or counties or the governing body of any one or more thereof, or by any city or county board of education, are hereby exempted from all laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of this chapter.



Section 8-8-8 - Interest accrues on breach of contract.

All contracts, express or implied, for the payment of money, or other thing, or for the performance of any act or duty bear interest from the day such money, or thing, estimating it at its money value, should have been paid, or such act, estimating the compensation therefor in money, performed.



Section 8-8-9 - Interest on unauthorized change bills and notes not exceeding $1.

All change bills and notes for a sum not exceeding $1 issued or circulated in this state without authority of law bear interest at the rate of 100 percent per annum from the day of their date, time of issue or circulation, and may be sued on by the holder thereof, without regard to the person to whom the same are payable, and a recovery had against the person issuing or giving circulation to the same.



Section 8-8-10 - Interest on money judgments and costs.

(a) Judgments for the payment of money, other than costs, if based upon a contract action, bear interest from the day of the cause of action, at the same rate of interest as stated in the contract; all other judgments shall bear interest at the rate of 7.5 percent per annum, the provisions of Section 8-8-1 to the contrary notwithstanding; provided, that fees allowed a trustee, executor, administrator, or attorney and taxed as a part of the cost of the proceeding shall bear interest at a like rate from the day of entry.

(b) This section shall apply to all judgments entered on and after September 1, 2011.



Section 8-8-11 - Application of partial payments to principal and interest.

Except as provided in this section, when partial payments are made, the interest due is first to be paid and the balance applied to the payment of the principal. In the case of a judgment for child or spousal support, or a judgment for medical support of a child or spouse, any partial payment shall be applied first to the principal, and the remaining balance, if any, shall be applied to the interest.



Section 8-8-12 - Enforcement of usurious contracts.

(a) Except as otherwise permitted by law, all contracts for the payment of interest upon the loan or forbearance of goods, money, things in action, or upon any contract whatever at a higher rate than is prescribed in this chapter are usurious and cannot be enforced except as to the principal.

(b) The borrower of money at a usurious rate of interest shall not in any case be required to pay more than the principal sum borrowed, and if any interest has been paid, the same must be deducted from the principal and judgment entered for the balance only; provided, however, that the defense of usury may not be pleaded against a holder in due course of any negotiable instrument.



Section 8-8-13 - Collection on notes, etc., discounted at higher rate of interest than eight percent.

Except when otherwise permitted by law, any banker who discounts any note, bill of exchange, or draft at a higher rate of interest than eight percent per annum, not including the difference of exchange, cannot enforce the collection of the same, except as to principal; and if any interest has been paid, the same must be deducted from the principal and judgment entered for the balance only.



Section 8-8-14 - Interest surcharge on loans or credit sales; refunds; maximum interest rate indexed to prime rate; maximum interest rates for open-end credit plans.

(a) In addition to other lawful charges under various state laws, and notwithstanding any restrictions thereunder, a legal licensed lending institution, a vendor making credit sales, any financial institution operating in Alabama or any individual may, if provided in the contract, charge and collect at the time of making a loan or credit sale, on each contract of loan or credit sale, an interest surcharge of not more than six percent of the part of the amount financed, which is not in excess of two thousand dollars ($2000). In addition to any rebate to which the debtor is otherwise entitled, when any contract upon which an interest surcharge has been charged is prepaid in full by any means within 90 days of date of the contract, the creditor shall refund or credit the debtor with a pro rata portion of the interest surcharge, except that in such event an amount of no less than twenty-five dollars ($25) may be retained by the creditor.

(b) As an alternative to any other interest or finance charge allowed by state laws, and any law or regulation to the contrary notwithstanding, a lender or a vendor in credit sales, any financial institution operating in Alabama or any individual may, in connection with any credit sale, upon any type or class of loan, charge a maximum allowable rate on the amount of such loan or credit sale, not to exceed two percentage points above the prime rate at the time such loan or credit sales contract is executed; or if the debt is created under an open-end credit plan, the maximum finance charge in connection therewith shall be one and three-fourths percent per month on the first $750 or less, and one and one-half percent per month on the excess of any unpaid balance from time to time thereunder. For the purpose of this section, the prime rate shall be the average of the prime rates reported by the three largest banks in New York City as of the close of business three business days immediately preceding the date on which the loan or credit sale is made.

(c) The provisions of this section are cumulative to, and not in derogation of, rights under other provisions of state or federal law and shall not in any way repeal, amend or modify the provisions of Public Law 96-221 enacted by the Congress of the United States and approved March 31, 1980.



Section 8-8-15 - Bad check charge; deemed not finance charge.

(a) Any lender of money, extender of other credit, or merchant making a sale of merchandise, goods, or services, or the assignee of the lender, extender of credit, or merchant who receives a check, draft, negotiable order of withdrawal, or like instrument drawn on a bank or other depository institution given by any person in full or partial repayment of a loan, other extension of credit, or a sale of merchandise, goods, or services may, if the instrument is not paid or is dishonored by the institution, charge and collect, through regular billing procedure or otherwise, from the borrower, person to whom the credit was extended, or from whom the instrument was received, a bad check charge of not more than the greater of either twenty-five dollars ($25) or an amount equal to the actual charge by the depository institution for the return of unpaid or dishonored instruments.

(b) Commencing January 1, 1999, the bad check charge in subsection (a) shall increase by one dollar ($1) per year through January 1, 2003, at which time the maximum bad check charge shall be thirty dollars ($30).

Charges imposed in connection with the dishonor of a negotiable instrument shall not be deemed interest finance or other charge made as an incident to or as a condition to the grant of the loan or other extension of credit and shall not be included in determining the limit on charges which may be made in connection with the loan or extension of credit as provided in this section or in any other law of this state.






Chapter 9 - FRAUDS.

Section 8-9-1 - Mortgage of personalty.

Except as may be otherwise provided by Title 7 a mortgage of or security interest in personal property is not valid unless made in writing and subscribed by the mortgagor or debtor.



Section 8-9-2 - Certain agreements void unless in writing.

In the following cases, every agreement is void unless such agreement or some note or memorandum thereof expressing the consideration is in writing and subscribed by the party to be charged therewith or some other person by him thereunto lawfully authorized in writing:

(1) Every agreement which, by its terms, is not to be performed within one year from the making thereof;

(2) Every special promise by an executor or administrator to answer damages out of his own estate;

(3) Every special promise to answer for the debt, default or miscarriage of another;

(4) Every agreement, promise or undertaking made upon consideration of marriage, except mutual promises to marry;

(5) Every contract for the sale of lands, tenements or hereditaments, or of any interest therein, except leases for a term not longer than one year, unless the purchase money, or a portion thereof is paid and the purchaser is put in possession of the land by the seller;

(6) Every agreement, contract or promise to make a will or to devise or bequeath any real or personal property or right, title or interest therein;

(7) Every agreement or commitment to lend money, delay or forebear repayment thereof or to modify the provisions of such an agreement or commitment except for consumer loans with a principal amount financed less than $25,000;

(8) Notwithstanding Section 7-8-113, every agreement for the sale or purchase of securities other than through the facilities of a national stock exchange or of the over-the-counter securities market.



Section 8-9-3 - Sufficiency of note of contract - Memorandum of auctioneer.

When lands, tenements, or hereditaments are sold or leased at public auction and the auctioneer, his clerk or agent makes a memorandum of the property and the price thereof at which it is sold or leased, the terms of sale, the name of the purchaser, or lessee and the name of the person on whose account the sale or lease is made, such memorandum is a note of the contract within the meaning of Section 8-9-2.



Section 8-9-4 - Sufficiency of note of contract - Return or report of officer making judicial sale.

When lands, tenements, or hereditaments are sold at judicial sale, the return or report of the officer making the sale, showing the names of the parties to the action or proceeding, a description of the property, the price at which it was sold, and the name of the purchaser is a note of the contract within the meaning of Section 8-9-2.



Section 8-9-5 - Representation or assurance of another's credit to be in writing.

No action can be maintained to charge any person, by reason of any representation or assurance made, concerning the character, conduct, ability, trade, or dealings of any other person, when such action is brought by the person to whom such representation or assurance was made, unless the same is in writing, signed by a party sought to be charged.



Section 8-9-8 - When general assignment or conveyance of substantially all property by debtor inures to benefit of all creditors equally.

(a) Every general assignment made by a debtor or a conveyance by a debtor of substantially all of his property subject to execution in payment of a prior debt by which a preference or priority of payment is given to one or more creditors over the remaining creditors of the grantor shall be and inure to the benefit of all the creditors of the grantor equally.

(b) This section shall not apply to or embrace mortgages, pledges, or pawns given to secure a debt contracted contemporaneously with the execution of the mortgage, pledge, or pawn and for the security of which the mortgage, pledge, or pawn was given.

(c) A "general assignment" within the meaning of this section shall include, in addition to the conveyances now defined as such by law, every judgment confessed, attachment procured by a debtor or other disposition of property by which a debtor conveys all, or substantially all, of his property subject to execution in payment of, or as the security for, a prior debt or charges such property with the payment of such debt.



Section 8-9-10 - Agreement in contract to forfeit right of action for not presenting damage claim void; exceptions.

Any agreement, convenant, or stipulation in any contract, verbal or written, forfeiting any right of action for failure to present to the party liable a claim for damages, is void; but this section shall not prevent stipulations requiring the giving of informaiton by one party to another within a reasonable time of the happening of any event peculiarly within the knowlege of one of the parties to such contract.



Section 8-9-11 - Agreements to confess judgment, be sued in different venue or authorize another to confess judgment before commencement of action void; annulment of illegal judgments.

All agreements, contracts, or stipulations to confess judgment in any of the courts of this state, to be sued in any county other than that fixed by the venue statutes of this state, or to authorize another to confess judgment in any of the courts of this state made before the commencement of the action in which such judgments are so confessed shall be void, and all judgments by such unlawful confession, or otherwise taken or had in violation of this section, shall be set aside and annulled on motion if made within six months after the entry of such judgment.



Section 8-9-12 - Realty conveyance wherein grantee agrees to support grantor during life voidable; exceptions.

Any conveyance of realty wherein a material part of the consideration is the agreement of the grantee to support the grantor during life is void at the option of the grantor, except as to bona fide purchasers for value, lienees, and mortgagees without notice, if, during the life of the grantor, he takes proceedings to annul such conveyance.






Chapter 9A - ALABAMA FRAUDULENT TRANSFER ACT.

Section 8-9A-1 - Definitions.

As used in this chapter:

(1) AFFILIATE.

a. A person who directly or indirectly owns, controls, or holds with power to vote, 20 percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

1. As a fiduciary or agent without sole discretionary power to vote the securities; or

2. Solely to secure a debt, if the person has not exercised the power to vote;

b. A corporation 20 percent or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds, with power to vote, 20 percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

1. As a fiduciary or agent without sole power to vote the securities; or

2. Solely to secure a debt, if the person has not in fact exercised the power to vote;

c. A person whose business is operated by the debtor under a lease or other agreement or a person substantially all of whose assets are controlled by the debtor, or

d. A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(2) ASSET. Property of a debtor, but the term does not include:

a. Property to the extent it is encumbered by a valid lien;

b. Property to the extent it is generally exempt under nonbankruptcy law; or

c. An interest in property held in tenancy in common for life with cross contingent remainder to the survivor in fee to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(3) CLAIM. A right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured, and specifically shall include the nonpayment of child support pursuant to a court order.

(4) CREDITOR. A person who has a claim.

(5) DEBT. Liability on a claim.

(6) DEBTOR. A person who is liable on a claim.

(7) INCLUDES. Is not a limiting term.

(8) INSIDER. Includes:

a. If the debtor is an individual,

1. A relative of the debtor or of a general partner of the debtor;

2. A partnership in which the debtor is a general partner;

3. A general partner in a partnership described in subparagraph 2; or

4. A corporation of which the debtor is a director, officer, or person in control;

b. If the debtor is a corporation,

1. A director of the debtor;

2. An officer of the debtor;

3. A person in control of the debtor;

4. A partnership in which the debtor is a general partner;

5. A general partner in a partnership described in subparagraph 4; or

6. A relative of a general partner, director, officer, or person in control of the debtor,

c. If the debtor is a partnership,

1. A general partner in the debtor;

2. A relative of a general partner in, a general partner of, or a person in control of the debtor;

3. Another partnership in which the debtor is a general partner;

4. A general partner in a partnership described in subparagraph 3; or

5. A person in control of the debtor.

d. An affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

e. A managing agent of the debtor.

(9) LIEN. A charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common law lien, or a statutory lien.

(10) PERSON. An individual, partnership, corporation, association, organization, government, or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

(11) PROPERTY. Both real and personal property, whether tangible or intangible, and any interest in property whether legal or equitable and includes anything that may be the subject of ownership.

(12) RELATIVE. An individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(13) TRANSFER. Every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(14) VALID LIEN. A lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.



Section 8-9A-2 - Insolvency.

(a) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

(b) A debtor who is generally not paying his debts as they become due is presumed to be insolvent.

(c) A partnership is insolvent under subsection (a) if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(d) Assets under this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under this chapter.

(e) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.



Section 8-9A-3 - Value.

(a) Value is given for a transfer if, in exchange for the transfer, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise to furnish support to the debtor or another person made otherwise than in the ordinary course of the promisor's business.

(b) For the purposes of subsection (c) of Section 8-9A-4 and subsection (a) of Section 8-9A-5, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.



Section 8-9A-4 - Transfers fraudulent as to present and future creditors.

(a) A transfer made by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made, if the debtor made the transfer with actual intent to hinder, delay, or defraud any creditor of the debtor.

(b) In determining actual intent under subsection (a), consideration may be given, among other factors, to whether:

(1) The transfer was to an insider;

(2) The debtor retained possession or control of the property transferred after the transfer;

(3) The transfer was disclosed or concealed;

(4) Before the transfer was made the debtor had been sued or threatened with suit;

(5) The transfer was of substantially all the debtor's assets;

(6) The debtor absconded;

(7) The debtor removed or concealed assets;

(8) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred;

(9) The debtor was insolvent or became insolvent shortly after the transfer was made;

(10) The transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

(c) A transfer made by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made, if the debtor made the transfer without receiving a reasonably equivalent value in exchange for the transfer and the debtor:

(1) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(2) Intended to incur, or believed or reasonably should have believed that he or she would incur, debts beyond his or her ability to pay as they became due.



Section 8-9A-5 - Transfers fraudulent as to present creditors.

(a) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the debtor made the transfer without receiving a reasonably equivalent value in exchange for the transfer and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer.

(b) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt and the debtor was insolvent at that time and the insider had reasonable cause to believe that the debtor was insolvent.



Section 8-9A-6 - When transfer is made.

For the purposes of this chapter:

(1) A transfer is made:

a. With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

b. With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this chapter that is superior to the interest of the transferee;

(2) If applicable law permits the transfer to be perfected as provided in subdivision (1) and the transfer is not so perfected before the commencement of an action for relief under this chapter, the transfer is deemed made immediately before the commencement of the action;

(3) If applicable law does not permit the transfer to be perfected as provided in subdivision (1), the transfer is made when it becomes effective between the debtor and the transferee.

(4) Except with respect to personal property and fixtures where a lender has perfected its security interest in such property in which event paragraph (1)a shall apply, a transfer is not made until the debtor has acquired rights in the asset transferred.



Section 8-9A-7 - Remedies of creditors.

(a) In an action for relief against a transfer under this chapter, the remedies available to creditors, subject to the limitations in Section 8-9A-8, include:

(1) Avoidance of the transfer to the extent necessary to satisfy the creditor's claim;

(2) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by any applicable provision of any other statute or the Alabama Rules of Civil Procedure;

(3) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure,

a. An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

b. Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

c. Any other relief the circumstances may require.

(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.



Section 8-9A-8 - Defenses, liability, and protection of transferee.

(a) A transfer is not voidable under Section 8-9A-4(a) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee who took in good faith.

(b) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under Section 8-9A-7(a)(1), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c), or the amount necessary to satisfy the creditor's claim, whichever is less, or judgment for conveyance of the asset transferred. The judgment may be entered against:

(1) The first transferee of the asset or the person for whose benefit the transfer was made; or

(2) Any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

(c) If the judgment under subsection (b) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Notwithstanding voidability of a transfer under this chapter, a good-faith transferee is entitled, to the extent of the value given the debtor for the transfer or to another person as a consequence of the debtor's making such transfer, to

(1) A lien on or a right to retain any interest in the asset transferred; or

(2) A reduction in the amount of the liability on the judgment.

(e) A transfer is not voidable under Section 8-9A-4(c) or Section 8-9A-5 if the transfer results from:

(1) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) Enforcement of a security interest in compliance with Article 9 of Title 7 of the Uniform Commercial Code or a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor under a mortgage or deed of trust.

(f) A transfer is not voidable under Section 8-9A-5(b):

(1) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as antecedent debt of the debtor.



Section 8-9A-9 - Extinguishment of claim for relief.

A claim for relief with respect to a fraudulent transfer under this chapter is extinguished unless action is brought:

(1) Under Section 8-9A-4(a) within 10 years after the transfer of real property was made.

(2) Under Section 8-9A-4(a) within six years after the transfer of personal property was made.

(3) Under Section 8-9A-4(c) or 8-9A-5(a), within four years after the transfer was made when the action is brought by a creditor whose claim arose before the transfer was made.

(4) Under Section 8-9A-4(c), within one year after the transfer was made when the action is brought by a creditor whose claim arose after the transfer was made; or

(5) Under Section 8-9A-5(b), within one year after the transfer was made.



Section 8-9A-10 - Supplementary provisions.

Unless displaced by the provisions of this chapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement its provisions.



Section 8-9A-11 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



Section 8-9A-12 - Short title.

This chapter may be cited as the "Alabama Uniform Fraudulent Transfer Act."






Chapter 10 - RESTRAINT OF TRADE OR PRODUCTION.

Section 8-10-1 - Entering combination, pool, etc., to fix price or limit quantity of commodity.

Any person or corporation who engages or agrees with other persons or corporations or enters, directly or indirectly, into any combination, pool, trust, or confederation to regulate or fix the price of any article or commodity to be sold or produced within this state or any person or corporation who enters into, becomes a member of or party to any pool agreement, combination, or confederation to fix or limit the quantity of any article or commodity to be produced, manufactured, mined, or sold in this state must be fined, on conviction, not less than $500 nor more than $2,000.



Section 8-10-2 - Entering combination to control management of corporation with intent to fix price, diminish production, etc.

Any corporation chartered under the laws of this state or any officer, stockholder, agent, or employee of any such corporation which enters into any combination with any other corporation or person with the intent to place the management or control of any such corporation in the hands of another corporation or person and thereby limit or fix the price, restrict or diminish the production, manufacture, sale, use, or consumption of any article of commerce must be fined, on conviction, not less than $500 nor more than $2,000.



Section 8-10-3 - Restraining trade or production, monopolizing commodities or business, destruction of competition, etc.

Any person or corporation, domestic or foreign, which shall restrain, or attempt to restrain, the freedom of trade or production, or which shall monopolize, or attempt to monopolize, the production, control, or sale of any commodity or the prosecution, management, or control of any kind, class, or description of business or which shall destroy, or attempt to destroy, competition in the manufacture or sale of a commodity shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $500 nor more than $2,000 for each offense.






Chapter 11 - REBATES, DISCOUNTS, DRAWBACKS, RETURN COMMISSIONS, GIFTS OR GRATUITIES.

Section 8-11-4 - Taking rebate, etc., by officer, agent, etc., of railroad, manufacturing or mining corporation.

Any officer, agent, or servant of any railroad, manufacturing, or mining corporation who is authorized or employed to buy any property or who may be empowered to contract for, let out, locate, superintend, or estimate for any work or construction for such corporation and who demands, asks for, bargains for, agrees to take, takes, or receives, directly or indirectly, from the seller of such property or the contractor or other person any rebate, discount, drawback, return commission, gift, or gratuity, must be punished on conviction as if he had stolen it.



Section 8-11-5 - Taking rebate, etc., by factor, commission merchant, broker, attorney, auctioneer, or agent.

Any factor, commission merchant, broker, attorney, auctioneer, architect, or agent who is employed or authorized to sell the property of another or to contract for, survey, locate, estimate for, or superintend any work and who demands, asks for, bargains for, agrees to take, takes, or receives, directly or indirectly, from the purchaser, contractor, or any person who is employed to store, move, handle, transport, insure, repair, or do any act or service in or about the taking care of, preserving, and marketing such property any rebate, discount, drawback, return commission, gift, or gratuity, who charges his principal on account of any one or more of the above enumerated services more than he actually paid therefor or who buys any property or thing for his principal and charges his principal more than he actually paid therefor, must be punished on conviction as if he had stolen it.






Chapter 12 - TRADEMARKS, NAMES, MARKS, DEVICES, AND LABELS.

Article 1 - General Provisions.

Section 8-12-1 - Appropriation of trademark to designate origin or ownership.

One who produces or deals in a particular thing or conducts a particular business may appropriate to his exclusive use, as a trademark, any form, symbol, or name which has not been so appropriated by another to designate the origin or ownership thereof; but he cannot exclusively appropriate any designation, or part of a designation, which relates only to the name, quality, or the description of the thing or business or the place where the thing is produced or the business is carried on.



Section 8-12-3 - Defacing identifying mark on encumbered personal property; presumption of guilt by possession.

(a) Any person who defaces, or permits the same to be done, with intent to defraud any trademark, or other identifying mark, on any automobile motor, other motor, guns, electrical equipment, radios, motor vehicles, refrigerators, furniture, household or office equipment, or any other personal property, when such property is encumbered with a mortgage, conditional sale contract, or other lien, shall be guilty of a misdemeanor, shall be fined on conviction not less than $25 nor more than $500 and may be imprisoned in the county jail or sentenced to hard labor for not more than six months.

(b) Any person, other than the absolute owner of the property while the same is free and clear of mortgages, retention of title contracts or other encumbrances, found in possession of such property under any claim of right with knowledge that the property has been defaced by a person or persons with intent to defraud after the trademarks or other identifying marks have been defaced, shall be presumed to be guilty of defacing such marks, and shall be punished as provided in this section unless the person in possession overcomes the presumption by clear and convincing proof.






Article 2 - Registration of Trademarks and Service Marks.

Section 8-12-6 - Definitions.

As used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) APPLICANT. The person filing an application for registration of a mark under this article and the person's legal representative, successors, or assigns.

(2) DILUTION. Dilution by blurring or dilution by tarnishment, regardless of the presence or absence of:

a. Competition between the owner of the famous mark and other parties, or

b. Actual or likely confusion, mistake, or deception, or

c. Actual economic injury.

(3) DILUTION BY BLURRING. The association arising from the similarity between a mark and a famous mark that impairs the distinctiveness of the famous mark.

(4) DILUTION BY TARNISHMENT. The association arising from the similarity between a mark and a famous mark that harms the reputation of the famous mark.

(5) MARK. Any trade name, trademark, or service mark entitled to registration under this article whether registered or not.

(6) PERSON. Any individual, firm, partnership, corporation, association, union, or other organization.

(7) REGISTRANT. The person to whom the registration of a mark under this article is issued and the person's legal representative, successors, or assigns.

(8) SERVICE MARK. Any word, name, symbol, character, or device, or any combination thereof and the distinctive feature of radio, television, or other advertising adopted and used by a person to identify services rendered or offered by the person and to distinguish them from the services of others.

(9) TRADEMARK. Any word, name, symbol, character, design, drawing, or device, or any combination thereof adopted and used by a person to identify goods made or sold by the person and to distinguish them from goods made or sold by others.

(10) TRADE NAME. A word, name, symbol, character, design, drawing, device, or any combination thereof adopted and used by a person to identify the person's business (including vocation, occupation, or profession), and distinguish it from the business of others.

(11) USED. A mark shall be deemed to be used in this state:

a. On goods or their containers or the displays associated therewith or on the tags or labels affixed thereto when such goods are sold or otherwise distributed in the state;

b. In connection with services when it is used or displayed in the sale or advertising of services and the services are rendered in this state; and

c. In connection with a business when it identifies the business to persons in this state.



Section 8-12-7 - Registrability.

(a) A mark by which the goods, services, or business of any applicant for registration may be distinguished from the goods, services, or business of others shall not be registered if it:

(1) Consists of or comprises immoral, deceptive, or scandalous matter;

(2) Consists of or comprises matter which may disparage or falsely suggest a connection with a person, living or dead, institutions, beliefs, or national symbols, or bring them into contempt or disrepute;

(3) Consist of or comprises the flag or coat of arms or other insignia of the United States, of any state or municipality or of any foreign nation, or any simulation thereof;

(4) Consists of, comprises or includes the name, signature, or portrait of any living individual, except with his written consent;

(5) Consists of a mark which:

(6) Consists of or comprises a mark which so resembles a mark registered in this state or a mark previously used in this state by another and not abandoned, as to be likely, where applied to the goods, services, or business of the applicant, to cause confusion or mistake or to deceive. Such a mark may be registered when the prior registrant or assignee, or the previous user of the mark gives his written consent, and the parties identify by affidavit their respective separate geographic markets and state that neither plans to expand into the other's market.

(b) Neither the issuance of a certificate of incorporation to a domestic corporation or a certificate of authority to a foreign corporation or a certificate of registration to a foreign limited partnership, nor the reservation or registration of a corporate name bestows any rights of ownership in a mark, and the issuance to another of a certificate of incorporation, a certificate of authority, a certificate of registration of a foreign limited partnership, a certificate of reservation of corporate name, or a certificate of registration of corporate name shall not serve as the basis for refusing registration of a mark.



Section 8-12-8 - Application for registration; contents; signature and verification; filing fee.

(a) Subject to the limitations set forth in this article, any person who adopts and uses a mark in this state may file in the office of the Secretary of State, on a form to be furnished by the Secretary of State, an application for registration of that mark setting forth, but not limited to, the following information:

(1) The name and business address of the person applying for such registration and, if a corporation, the state of incorporation;

(2) A description of the goods, services, or business in connection with which the mark is used and the mode or manner in which the mark is used in connection with such goods, services, or business and the class in which such goods, services, or business fall;

(3) The date when the mark was first used anywhere and the date when it was first used in this state by the applicant or his predecessor in business; and

(4) A statement that the applicant is the owner of the mark and that no other person has the right to use such mark in this state either in the identical form thereof or in such near resemblance thereto as might be calculated to deceive or to be mistaken therefor.

(b) Every application under this section shall be signed and verified by the applicant or by a member of the firm or an officer of the corporation or association applying.

(c) Every application under this section shall be accompanied by a specimen or facsimile of such mark in triplicate.

(d) Every application for registration under this section shall be accompanied by a filing fee of $30, payable to the Secretary of State.



Section 8-12-9 - Certificate of registration; issuance; use as evidence.

(a) Upon compliance by the applicant with the requirements of this article, the Secretary of State shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature of the Secretary of State and the seal of the state, and it shall show the name and business address and, if a corporation, the state of incorporation of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this state, the class of goods, services, or business and a description of the goods, services, or business on which the mark is used, a reproduction of the mark, the registration date, and the term of the registration.

(b) Any certificate of registration issued by the Secretary of State under the provisions of this section or a copy thereof duly certified by the Secretary of State shall be admissible in evidence as competent and sufficient proof of the registration of such mark in any action or judicial proceedings in any court of this state.



Section 8-12-10 - Duration and renewal of registration; renewal fee.

(a) Registration of a mark under this article shall be effective for a term of five years from the date of registration and, if the mark is then still in use, upon application filed within six months prior to the expiration of such term, on a form to be furnished by the Secretary of State, the registration may be renewed for a like term. A renewal fee of $30, payable to the Secretary of State, shall accompany the application for renewal of the registration.

(b) A mark registration may be renewed for successive periods of five years in like manner.

(c) The Secretary of State shall notify registrants of marks under this article of the necessity of renewal within the year next preceding the expiration of five years from the date of registration, and within the year next preceding the expiration of five years from the date of any renewal of a registration, by writing to the last known address, physical, electronic, or otherwise, of the registrants.

(d) Any registration in force on January 1, 2011, shall continue in full force and effect for the unexpired term thereof and may be renewed by filing an application for renewal with the Secretary of State complying with the requirements of the Secretary of State and paying the renewal fee therefor within six months prior to the expiration of the registration.

(e) All applications for renewals under this article, whether of registrations made under this article or of registrations effected under any prior act, shall include a statement that the mark is still in use in this state.



Section 8-12-11 - Assignment of mark and registration; fee; recordation and issuance of new certificate; effect of failure to record.

Any mark and its registration under this article shall be assignable with the good will of the business in which the mark is used, or with that part of the good will of the business connected with the use of and symbolized by the mark. Assignment shall be by instruments in writing duly executed and may be recorded with the Secretary of State upon the payment of a fee of &dollar;30, payable to the Secretary of State, who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof. An assignment of any registration under this article shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the Secretary of State within three months after the date thereof or prior to such subsequent purchase.



Section 8-12-12 - Records.

The Secretary of State shall keep for public examination a record of all marks registered or renewed under this article.



Section 8-12-13 - Cancellation.

The Secretary of State shall cancel from the register:

(1) After one year from January 1, 1981, all registrations under prior acts or informal registration which have not been registered in accordance with this article;

(2) Any registration concerning which the Secretary of State shall receive a voluntary request for cancellation thereof from the registrant or the assignee of record;

(3) All registrations granted under this article and not renewed in accordance with the provisions of Section 8-12-10;

(4) Any registration concerning which a court of competent jurisdiction shall find:

a. That the registered mark has been abandoned;

b. That the registrant is not the owner of the mark;

c. That the registration was granted improperly;

d. That the registration was obtained fraudulently; or

e. That the registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States patent and trademark office, prior to the date of the filing of the application for registration by the registrant hereunder, and not abandoned; provided, however, that should the registrant prove that he is the owner of a concurrent registration of his mark in the United States patent and trademark office covering an area including this state, the registration hereunder shall not be cancelled; or

(5) Any registration when a court of competent jurisdiction shall order cancellation thereof, on any ground.



Section 8-12-14 - Classification of goods, services and businesses.

(a) The following general classes of goods, services, and business are established for convenience of administration of this article, but not to limit or extend the applicant's or registrant's rights , and a single application for registration of a mark may include any or all goods upon which, or services or business with which, the mark is actually being used indicating the appropriate class or classes of goods, services, or business. When a single application includes goods, services, or business which fall within multiple classes, the Secretary of State may require payment of a fee for each class.

(b) The classification of goods and services shall be the classification of goods and services adopted by the United States Patent and Trademark Office, as amended from time to time, except that nothing in this subsection shall prevent the registration of a trade name.

(c) The classification of businesses is as follows:

(1) Agriculture, forestry, and fisheries.

(2) Mining.

(3) Construction.

(4) Manufacturing, nondurable goods.

(5) Manufacturing, durable goods.

(6) Transportation, communications, and other public utilities.

(7) Wholesale trade, nondurable goods.

(8) Wholesale trade, durable goods.

(9) Retail trade - lumber and building materials, hardware, nurseries and garden stores, and mobile home dealers.

(10) Retail trade - department, variety, miscellaneous general merchandise, grocery, dairy products, retail bakery, and food stores.

(11) Retail trade - motor vehicle dealers, auto and home supply stores, gasoline service stations, and miscellaneous vehicle dealers.

(12) Retail trade - apparel, accessory, and shoe stores.

(13) Retail trade - furniture, home furnishings, household appliances, T.V. and radio stores.

(14) Retail trade - eating and drinking places, drugstores, and liquor stores.

(15) Retail trade - sporting goods, bicycles, and hobby stores.

(16) Retail trade - book, stationery, jewelry, sewing, needlework, and piece-goods stores.

(17) Retail trade - mail-order houses, vending machine operators, and direct selling establishments, fuel and ice dealers, and retail florists.

(18) Retail trade - miscellaneous.

(19) Finance, insurance, and real estate.

(20) Business and repair services.

(21) Personal services.

(22) Entertainment and recreation services.

(23) Professional and related services.

(24) Public administration.

(25) Miscellaneous.



Section 8-12-15 - Liability for damages sustained in consequence of fraudulent filing or registration.

Any person who shall for himself, or on behalf of any other person, procure the filing or registration of any mark in the office of the Secretary of State under the provisions of this article, by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.



Section 8-12-16 - Liability to civil action for infringement.

Subject to the provisions of Section 8-12-19, any person who shall:

(1) Use, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a mark registered under this article in connection with a business, or with the sale, offering for sale, or advertising of any goods or services, and such use is likely to cause confusion or mistake or to deceive as to the source of origin of such goods or services or the sponsorship of such business; or

(2) Reproduce, counterfeit, copy, or colorably imitate any such mark and apply such reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in conjunction with the business or with the sale or other distribution in this state of such goods or services;

shall be liable to a civil action by the owner of such registered mark for any or all of the remedies provided in Section 8-12-18, except that under subdivision (2) of this section the registrant shall not be entitled to recover profits or damages unless the acts have been committed with knowledge that such mark is intended to be used to cause confusion or mistake or to deceive.



Section 8-12-17 - Injunctive relief; famous marks.

(a) Subject to the principles of equity, the owner of a mark which is famous and distinctive, inherently or through acquired distinctiveness, in this state shall be entitled to an injunction against another person's commercial use of a mark, if such use begins after the famous mark has become famous and is likely to cause dilution of the famous mark, and to obtain such other relief as is provided in this section.

(b) A mark is famous if it is widely recognized by the general consuming public of this state or a significant geographic area in this state as a designation of source of the goods or services or the business of the mark's owner. In determining whether a mark is famous, a court may consider factors such as, but not limited to:

(1) The duration, extent, and geographic reach of advertising and publicity of the mark in this state, whether advertised or publicized by the owner or third parties.

(2) The amount, volume, and geographic extent of sales offered under the mark in this state.

(3) The extent of actual recognition of the mark in this state or a significant geographic area in this state.

(4) Whether the mark is the subject of a state registration in this state, or a federal registration under the Act of March 3, 1881, or under the Act of February 20, 1905, or on the principal register under the Trademark Act of 1946, as amended.

(c) In an action brought under this section, the owner of a famous mark shall be entitled to injunctive relief throughout the geographic area in which the mark is found to have become famous prior to commencement of the junior use, but not beyond the borders of this state. If the person against whom the injunctive relief is sought willfully intended to cause dilution of the famous mark, then the owner shall also be entitled to the remedies set forth in this chapter, subject to the discretion of the court and the principles of equity.

(d) The following shall not be actionable under this section:

(1) Any fair use, including a nominative or descriptive fair use, or facilitation of such fair use, of a famous mark by another person other than as a designation of source for the person's own goods or services or business, including use in connection with:

a. Advertising or promotion that permits consumers to compare goods or services or businesses; or

b. Identifying and parodying, criticizing, or commenting upon the famous mark owner or the goods or services or business of the famous mark owner.

(2) Noncommercial use of the mark and all forms of news reporting and news commentary.



Section 8-12-18 - Remedies.

(a) Any owner of a mark registered under this article may proceed by suit to enjoin the manufacture, use, display, or sale of any counterfeits or imitations thereof and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display, or sale as may be by the court deemed just and reasonable, and may require the defendants to pay to such owner all profits derived from, and/or all damages suffered by reason of, such wrongful manufacture, use, display, or sale, and to pay the costs of the action. In assessing profits, the owner shall be required to prove defendant's sales only; defendant must prove all elements of cost or deduction claimed. The court may also order that any such counterfeits or imitations in the possession or under the control of any defendant in such case, be delivered to an officer of the court, or to the complainant, to be destroyed.

(b) In assessing damages the court may enter judgment, according to the circumstances of the case, for any sum above the amount found as actual damages, up to a trebling of such amount. If the court shall find that the amount of the recovery based on profits is either inadequate or excessive, the court may enter judgment for such sum as the court shall find to be just, according to the circumstances of the case. Such sum in either of the above circumstances shall constitute compensation and not a penalty.

(c) The court may award reasonable attorney fees as follows:

(1) To a prevailing owner in such cases when the court finds the defendant willfully intended infringement or dilution.

(2) To a prevailing defendant in such cases as the Alabama Litigation Accountability Act provides.

(d) The enumeration of any right or remedy in this article shall not affect an owner's right to prosecute under any penal law of this state.



Section 8-12-19 - Common-law rights.

Nothing in this article shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at any time at common law.






Article 3 - Names, Marks, etc., on Beverage Containers.

Section 8-12-20 - Registration of names, marks, etc.

Any person or corporation engaged in manufacturing, bottling, or selling soda water, mineral or aerated waters, cider, ginger ale, milk, cream, beer, ale, or other beverages in bottles, siphons, fountains, or kegs with his or its name or other mark or device branded, stamped, engraved, etched, blown, impressed, or otherwise produced upon such bottles, siphons, fountains, or kegs, or on the boxes used in such business, may file in the office of the judge of probate of the county in which his, or its, place of business is situated, and also in the office of the Secretary of State, a description of the name, mark, or device so used and cause such description and a notice of its filing to be printed once a week for three successive weeks in a newspaper published in the county in which such notice is filed.



Section 8-12-21 - Unauthorized refilling, defacing of marks on or trafficking in containers.

Any person or corporation who fills with soda water, mineral or aerated waters, ginger ale, milk, cream, beer, other beverages, medicines, compounds, or mixtures, any bottle, box, siphon, fountain, or keg marked or distinguished by any name, mark, or device of which a description shall have been filed and published as provided in Section 8-12-20, or who defaces, erases, obliterates, covers up, or otherwise removes or conceals any such name, mark, or device, or who sells, buys, gives, receives, or otherwise disposes of or traffics in the same without the written consent of, unless the same shall have been purchased from, the person or corporation whose mark or device shall be upon the bottle, box, siphon, fountain, or keg so filled, trafficked in, used, or dealt with, must be punished on conviction for the first offense by imprisonment in the county jail or at hard labor for the county for not less than 10 days nor more than one year or fined $.50 for each such bottle, box, siphon, fountain, or keg so filled, sold, used, disposed of, bought, or trafficked in, or by both such fine and imprisonment, and for each subsequent offense, by imprisonment for not less than 20 days nor more than one year or by a fine of not less than $1 nor more than $5 for each such bottle, box, siphon, fountain, or keg so filled, sold, used, disposed of, bought, or trafficked in, or by both such fine and imprisonment at the discretion of the jury.



Section 8-12-22 - Use, furnishing, trafficking, or possession of containers without consent presumptive evidence of unlawful use or purchase.

The use by any person or corporation, other than the person or corporation whose name, mark, or device may be, or may have been, upon the same, without the written consent of, or purchase from, the owner of any bottle, box, siphon, fountain, or keg, a description of the name, mark, or device whereon shall have been filed and published as provided in Section 8-12-20, for the sale of soda water, mineral, or aerated water, ginger ale, milk, cream, beer, ale, or other beverages, any article of merchandise, medicines, compounds, or preparations, or for the furnishing of such similar beverages to customers or the buying, selling, using, disposing of, or trafficking in any such bottles, boxes, siphons, fountains, or kegs by any person or corporation other than the person or corporation owning the name, mark, or device thereon of such owner, without his written consent, or the having by any junk dealer, or dealer in secondhand articles, possession of any such bottles, siphons, boxes, fountains, or kegs without the written consent of the owner, shall be presumptive evidence of the unlawful use or purchase of or traffic in such bottles, boxes, siphons, fountains, or kegs.



Section 8-12-23 - Issuance of search warrant for containers unlawfully used or held.

Whenever any person, corporation, or their agent shall make oath before any judge that he has reason to believe, and does believe, that any of his bottles, boxes, siphons, fountains, or kegs, a description of the name, marks, or devices whereon has been filed and published as provided in Section 8-12-20, are being unlawfully used, filled, or had by any person or corporation manufacturing or selling soda, mineral, or aerated waters, cider, ginger ale, milk, cream, beer, ale, or other beverages, or that any junk dealer, dealer in secondhand articles, vendor of bottles, or any person or corporation has any such bottles, boxes, siphons, fountains, or kegs in his possession or secreted in any place, such judge must issue a search warrant to discover and seize such property, whereupon such proceedings must be had as in other cases in which search warrants have issued.






Article 4 - Marked Containers for Milk and Milk Products.

Section 8-12-40 - Purchase, sale, etc., of container upon which name appears.

It shall be unlawful for any person, firm, or corporation, other than the owner thereof, to purchase, offer to purchase, sell, offer to sell, or transport for sale any bottle, can, crate, or other container upon which or in which, appears in permanent form, the name, trade name, or trademark of the owner thereof, in which milk or milk products are sold and delivered with the understanding at the time of such sale and delivery of the contents thereof that such bottle, can, crate, or container is the property of the person, firm, or corporation whose name, trade name, or trademark is designated in permanent form thereon or therein; provided, that this section shall not apply to the manufacturers of such bottles, cans, crates, or like containers, nor shall it apply to purchasers at execution sales or other judicial sales; provided further, that any person, firm, or corporation who may sell or otherwise dispose of his, their, or its business in bulk may transfer his, their, or its bottles, cans, crates, or containers to his, their, or its vendee by bill of sale; provided further, that the provisions of this section shall not apply to bottle exchanges which are operated by or patronized by the owners of such bottles, cans, crates, or like containers.



Section 8-12-41 - Presumption of ownership.

Whenever the name, trade name, or trademark of any person, firm, or corporation appears in permanent form upon, or in, any milk bottle, can, crate, or container of any kind in which milk or milk products are sold and delivered, such fact shall create a rebuttable presumption that such person, firm, or corporation is the owner thereof.



Section 8-12-42 - Possession by secondhand or junk dealer prima facie evidence of violation.

The use, possession, or control by any person, firm, or corporation engaged in the business of buying, selling, renting, receiving, storing, transporting, or dealing in secondhand merchandise or junk of any milk bottle, can, crate, carton, or container which has marked thereon or therein, in permanent form, the name of any dairy, dairyman, milk producer, milk distributor, milk vendor, or milk dealer shall be prima facie evidence of the violation of Section 8-12-40.



Section 8-12-43 - Enforcement of article.

(a) The Commissioner of Agriculture and Industries shall enforce the provisions of this article.

(b) The provisions of Article 2, Chapter 2 of Title 2 shall be applicable to this article.



Section 8-12-44 - Penalty for violation of article.

Any person violating any provision of this article, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than &dollar;500, and may also be sentenced to hard labor for not more than six months.









Chapter 12A - PATENT INFRIINGEMENT.

Section 8-12A-1 - Definitions.

The following terms shall have the following meanings:

(1) DEMAND LETTER. A letter, e-mail, or other communication asserting or claiming that the target has engaged in patent infringement.

(2) TARGET. A person located in this state that satisfies any of the following:

a. Has received a demand letter alleging that a patent infringement has been made.

b. Has been threatened with litigation alleging patent infringement.

c. The customers of which have received a demand letter asserting that the person's product, service, or technology has infringed a patent.



Section 8-12A-2 - Assertion of patent infringement in bad faith.

(a) A person may not assert a claim of patent infringement in bad faith.

(b) The Attorney General may investigate claims of patent infringement alleged to have been made in bad faith and may do both of the following:

(1) Issue subpoenas to any person to appear and produce relevant papers, documents, and physical evidence, and administer an oath or affirmation to any person, in aid of any investigation or inquiry into possible violations of this chapter. Subpoenas shall be served in accordance with the appropriate Alabama Rules of Civil Procedure. Upon failure of a person without lawful excuse to obey a subpoena, the Attorney General may apply to a court of competent jurisdiction for an order compelling compliance. After an action is commenced, discovery may proceed in accordance with the Alabama Rules of Civil Procedure.

(2) Initiate a civil action in the name of the state, as necessary, to seek injunctive and any other relief available under this chapter or other law.

(c) Venue for actions under this section shall be proper in the circuit court of the county in which the defendant resides, is doing business, or has his or her principal place of business, or the county in which the unlawful act or practice was or is being committed.

(d) A target or a person aggrieved by a violation of subsection (a) may assert a cause of action in a court of competent jurisdiction for a determination of whether the patent infringement assertion was made in bad faith. The court may award the following remedies to a plaintiff who prevails in an action brought pursuant to this subsection:

(1) Equitable relief.

(2) Damages.

(3) Court costs and attorney's fees.

(4) Exemplary damages in an amount equal to fifty thousand dollars ($50,000) or three times the total of damages, costs, and fees, whichever is greater.

(e) A court may consider any of the following factors as evidence that a person has made an assertion of patent infringement in bad faith:

(1) The demand letter does not contain all of the following information:

a. The patent number.

b. The name and address of the patent owner or owners and assignee or assignees, if any.

c. Factual allegations concerning the specific areas in which the target's products, services, and technology infringe the patent or are covered by the claims in the patent.

(2) Prior to sending the demand letter, the person failed to conduct an analysis comparing the claims in the patent to the target's products, services, and technology, or an analysis was performed, but did not identify specific areas in which the products, services, and technology are covered by the claims in the patent.

(3) The demand letter lacks the information described in subdivision (1), the target requests the information, and the person fails to provide the information within a reasonable period of time.

(4) The demand letter demands payment of a license fee or response within an unreasonably short period of time.

(5) The person offers to license the patent for an amount that is not based on a reasonable estimate of the value of the license.

(6) The demand letter alleging patent infringement is meritless, and the person knew, or should have known, that the claim or assertion is meritless.

(7) The demand letter alleging patent infringement is deceptive.

(8) Any other factor the court finds relevant.

(f) A court may consider any of the following factors as evidence that a person has not made a bad faith assertion of patent infringement:

(1) The demand letter contains the information described in subdivision (e)(1).

(2) If the demand letter lacks the information described in subdivision (e)(1) and the target requests the information, the person provides the information within a reasonable period of time.

(3) The person engages in a good faith effort to establish that the target has infringed the patent and to negotiate an appropriate remedy.

(4) The person makes a substantial investment in the use of the patent or in the production or sale of a product or item covered by the patent.

(5) The person is either of the following:

a. The inventor or joint inventor of the patent, or in the case of a patent filed by and awarded to an assignee of the original inventor or joint inventor, is the original assignee.

b. An institution of higher education or a technology transfer organization owned or affiliated with an institution of higher education.

(6) The person has done either of the following:

a. Demonstrated good faith business practices in previous efforts to enforce the patent, or a substantially similar patent.

b. Successfully enforced the patent, or a substantially similar patent, through litigation.

(7) Any other factor the court finds relevant.



Section 8-12A-3 - Commencement of actions.

An action under Section 8-12A-2 shall be commenced no later than five years after the violation occurred.



Section 8-12A-4 - Enforcement and licensing of patent.

Provided that the assertion of patent infringement is not made in bad faith, nothing in this chapter shall be construed to deem it a violation of this chapter for any person who owns or has the right to license or enforce a patent to advise others of that ownership or right of license or enforcement; to communicate to others that the patent is available for license or sale; to notify another of the infringement of that patent pursuant to 35 U.S.C. § 287; or to seek compensation on account of a past or present infringement, or for a license to the patent, when it is reasonable to believe that the person from whom compensation is sought may owe such compensation or may need or want such a license to practice the patent.



Section 8-12A-5 - Violations.

Any person who continuously and willfully violates Section 8-12A-2 shall be guilty of a Class A misdemeanor.



Section 8-12A-6 - Construction of chapter.

(a) This chapter shall not be construed to limit rights and remedies available to the State of Alabama or to any person under any other law and shall not alter or restrict the Attorney General's authority under law with regard to conduct involving assertions of patent infringement.

(b) This chapter shall be interpreted consistently with any federal law or regulations governing patents or patent infringement.



Section 8-12A-7 - Relation to federal law.

A demand letter or civil action that includes a claim for relief arising under 35 U.S.C. § 271(e)(2) is not subject to the requirements of this chapter.






Chapter 13 - GOING OUT OF BUSINESS OR DISTRESS MERCHANDISE SALES.

Section 8-13-1 - Definitions.

Unless otherwise provided, the following words and phrases, when used in this chapter, shall have the meanings respectively ascribed to them in this section:

(1) APPLICANT. Any person applying for a license under this chapter, including the principal, if such person is the agent of another who is the true owner, notwithstanding whether that other is an individual, partnership, association, firm, or corporation and notwithstanding whether the name of the true owner appears on the application or not.

(2) DISTRESS MERCHANDISE SALE. Any offer to sell to the public or a sale to the public of goods, wares, or merchandise on the implied or direct representation that such sale is being held other than in the ordinary course of business and not otherwise defined herein. Without limiting the generality of the above, "distress merchandise sales" shall include, but not be limited to, any sale advertised either specifically or in substance to be any one of the following:

a. Fire sale;

b. Smoke and/or water damage sale;

c. Adjustment sale;

d. Insurance salvage sale;

e. Mortgage sale;

f. Adjuster's sale;

g. Reorganization sale; or

h. Other terminology of similar intent to any of the above.

(3) GOING OUT OF BUSINESS SALE. Any offer to sell to the public or a sale to the public of goods, wares, or merchandise on the implied or direct representation that such sale is in anticipation of the termination of a business at its present location or that the sale is being held other than in the ordinary course of business. Without limiting the generality of the above, "going out of business sales" shall include, but not be limited to, any sale advertised either specifically or in substance to be any one of the following:

a. A sale because the applicant is going out of business;

b. A sale because the applicant is liquidating;

c. A sale because the applicant is selling 50 percent or more of his stock, his entire stock or selling out to the bare walls;

d. A sale because the applicant has lost his lease;

e. A sale because the applicant is selling out his interest in the business establishment;

f. A sale because everything in the store or establishment must be sold;

g. Trustee's sale;

h. Bankrupt sale;

i. Save us from bankruptcy sale;

j. Insolvent sale;

k. Assignee's sale;

l. Must vacate sale;

m. Quitting business sale;

n. Receiver's sale;

o. Loss of lease sale;

p. Forced out of business sale;

q. Removal sale;

r. Liquidation sale;

s. Executor's sale;

t. Administrator's sale;

u. Warehouse removal sale;

v. Branch store discontinuance sale;

w. Creditor's committee sale;

x. Adjustment sale;

y. Defunct business sale;

z. Selling out interest sale; or

aa. Other terminology of similar intent to any of the above.

(4) GOODS, WARES and MERCHANDISE. Any goods, wares, merchandise, or other property capable of being the object of a sale regulated under this chapter.

(5) INVENTORY. A list of and the wholesale cost of goods, wares, and merchandise.

(6) PERSON. Any individual, partnership, association, firm, or corporation.



Section 8-13-2 - License - Required; display on premises of sale; display of license number and date of issuance in advertising.

(a) It shall be unlawful for any person to sell, offer for sale, or advertise for sale at a going out of business sale or a distress merchandise sale any goods, wares, or merchandise, whether it be his property or that of another, unless a license for such sale has been issued pursuant to this chapter and is in effect.

(b) Such license must be displayed in a prominent place on the premises wherein any such sale is being conducted, and the number and date of issue of the license must be displayed in any advertising of the sale.



Section 8-13-3 - License - Application.

An applicant for a license to conduct a going out of business sale or a distress merchandise sale shall file an application with the judge of probate of the county in which such sale shall be held at least 30 days prior to such sale; provided, however, that the said 30-day period may be waived in writing by the probate judge to whom the application is made for good cause shown. The application shall be made upon forms prescribed by the Commissioner of Revenue of the State of Alabama, signed and verified by the applicant and shall include the following information:

(1) Name and address of the applicant and also the name of the true owner if the applicant is not such true owner;

(2) Name, location, and time of the proposed going out of business sale or distress merchandise sale;

(3) Inventory of the goods, wares, or merchandise, on hand and on order, which the applicant intends to offer for sale at a going out of business sale or distress merchandise sale. The inventory shall show the quantity, kind, or grade of each item, the wholesale cost thereof, and the name of the supplier from whom each item was acquired;

(4) A statement of the average, highest, and lowest inventory at the wholesale cost thereof at the applicant's place of business during the year next preceding the filing of the application. When the applicant operates more than one retail outlet and said outlets are supplied from a warehouse or warehouses operated by applicant, then the amount of inventory in said warehouse or warehouses attributable to the retail outlet wherein the sale hereunder is to be conducted shall be calculated as follows:

a. The total volume of merchandise handled in said warehouse or warehouses during the year next preceding the filing of the application under this chapter shall be determined;

b. The percentage of such year's total volume sold through the retail outlet wherein the sale hereunder is being conducted shall next be determined;

c. The percentage so determined of the merchandise on hand at said warehouse or warehouses at the time of the filing of the application hereunder shall be attributable to the concerned outlet and shall be included as part of the inventory set forth in the application;

(5) A list of goods, wares, or merchandise received by the applicant during the three months next preceding the filing of the application;

(6) A statement that the applicant will discontinue the business for which the license is requested, provided such sale is a going out of business sale, the date when such termination will be effected and that the applicant will not use or authorize the use of his trade, business, or firm name for a period of one year immediately following the expiration of a license issued to him under this chapter; provided, however, that if such name is being used in connection with another establishment operated by applicant presently located within the State of Alabama at a different location, then the trade, business, or firm name may be used at such other location, but not at the location where the sale is conducted and not at another location established by applicant after the application is made;

(7) Such other information as the Commissioner of Revenue may prescribe.



Section 8-13-4 - License - Bond required of applicant.

(a) Every applicant for a going out of business sale or distress merchandise sale license shall execute and file with the probate judge to whom the application is made a good and sufficient bond in the sum of $2,500 or five percent of the wholesale value of the inventory as set forth in the application, whichever is greater, with two or more sureties thereon, approved by said probate judge or with the surety thereon a surety company authorized to do business in the State of Alabama, which bond in any event shall be approved by said probate judge, payable to the State of Alabama, and shall be conditioned upon faithful observance of all the conditions of this chapter and shall also indemnify any purchaser at such sale who suffers any loss by reason of misrepresentation in said sale.

(b) Such bond shall continue in effect for one year after the termination of the sale for which it is made.

(c) The licensee shall notify the probate judge issuing the license of any action filed as a result of the operation hereby licensed. Any purchaser claiming to have been damaged by misrepresentation in such going out of business sale or distress merchandise sale may maintain an action against the licensee making such misrepresentations and may join as party defendant the surety or sureties on the bond.

(d) If an action is filed by any purchaser or purchasers at a licensed sale within one year after the termination of the sale, the bond shall remain in force and effect until all actions are concluded and the judgment or judgments, if any, paid in full.

(e) In the event the applicant fails to observe all of the provisions of this chapter in conducting such sale for which the bond is given, the bond will be deemed to be forfeited, and any district attorney of the State of Alabama may recover in an action in the circuit court of the county in which the bond was given the amount of the bond from applicant and his sureties for the use and benefit of the State of Alabama.



Section 8-13-5 - License - Public hearing on application.

The probate judge to whom the application for a going out of business sale or distress merchandise sale license is made, or his designee, shall conduct a public hearing not later than two weeks after an application has been filed. At least one week prior to such hearing the probate judge shall publish, at the expense of the applicant, a notice of the hearing in a local newspaper of general circulation. The probate judge may require that a record be made of the public hearing and that the testimony at such hearing be under oath.



Section 8-13-6 - License - Investigation; investigation fee; cost of independent audit; applicant's refusal to pay investigation fee and costs.

(a) When an application for a license to conduct a going out of business sale or distress merchandise sale is filed, the probate judge to whom the application is made shall make such investigation as he deems necessary prior to the public hearing hereinafter provided.

(b) The applicant shall pay to such probate judge at the time the application is filed a fee of $10 for making such an investigation, and if such probate judge deems it necessary to have an independent inventory or audit of the applicant's books made, he shall advise the applicant of the cost of such independent inventory or audit and applicant shall pay such amount to such probate judge to be used by him to pay the cost of such inventory and/or audit.

(c) The applicant's refusal to pay the fee and costs hereinabove provided and his refusal to permit examination of his books and records or his goods, wares and merchandise is ground for refusal by such probate judge to issue a license.



Section 8-13-7 - License - License issued only to bona fide merchant.

No license for a going out of business sale or a distress merchandise sale shall be issued except to a bona fide licensed merchant of the State of Alabama, and no such license shall be granted to an applicant who sets up an establishment or who acquires an interest in an establishment solely or principally for the purpose of conducting a going out of business sale or distress merchandise sale.



Section 8-13-8 - License - Fee generally; renewal fee; issuing fee; costs of investigation and public hearing.

(a) For a license for a going out of business sale or distress merchandise sale issued for 30 days or less, the applicant shall pay to the probate judge issuing the same, for the use and benefit of the State of Alabama, a license fee in accordance with the following schedule:

(1) $50 if inventory is $10,000 or less.

(2) $100 if inventory is over $10,000 but less than $25,000.

(3) $200 if inventory is over $25,000 but less than $50,000.

(4) $300 if inventory is over $50,000 but not over $100,000.

(5) $400 if inventory is over $100,000 but not over $200,000.

(6) $500 if inventory is over $200,000.

(b) For a license renewal of 30 days or less, the applicant shall pay an additional license fee of $100.

(c) The applicant shall also pay to the probate judge issuing the license an issuing fee of $25 for each license issued hereunder, and for each renewal of such license, if any, and for all costs of investigation and public hearing.



Section 8-13-9 - License - When probate judge to issue license.

A license shall be issued to an applicant when the probate judge to whom the application for a going out of business sale or distress merchandise sale is made is satisfied after investigation and public hearing that:

(1) The applicant intends to discontinue his business at the location designated in the application on the date specified therein if such sale is a going out of business sale;

(2) The applicant's inventory, on hand and on order, is not out of proportion to the stock normally carried by such applicant;

(3) The applicant has not purchased or otherwise acquired goods, wares, or merchandise for the purpose of conducting a going out of business sale or distress merchandise sale;

(4) The goods, wares, or merchandise to be offered for sale are those of a bona fide merchant of the State of Alabama;

(5) No misrepresentation of the goods to be sold has been made or will be practiced; and

(6) The applicant has complied with the provisions of this chapter in all other respects not specifically set forth in this section.



Section 8-13-10 - License - Restrictions on issuance.

No license shall, under any circumstances, be granted to any persons, applicant, or owner within a period of two years after the termination of any going out of business sale by such person, applicant, or owner, held or conducted under this chapter. No person, applicant, or owner who has been convicted of violating any of the provisions of this chapter relating to the conduct of going out of business sales or distress merchandise sales shall be granted a license for such sale or sales or be employed, in any manner at or in connection with any going out of business sale or distress merchandise sale licensed hereunder for a period of 10 years after such conviction.



Section 8-13-11 - License - Surrender of business licenses.

At the time a license is issued hereunder for a going out of business sale, the applicant shall surrender to the probate judge issuing the same all licenses held by him at that time for the regular operation of his business at the location where such sale is to be held, and the same shall no longer be of force and effect.



Section 8-13-12 - License - Duration of license; sale prohibited between November 15 and December 31; extension of license.

A license for a going out of business sale or distress merchandise sale shall be limited to a period of 30 consecutive business days, exclusive of Sundays and legal holidays. No license shall be issued for a period that will include any of the days between November 15 through December 31, inclusive, and no going out of business sale or distress merchandise sale may be conducted during that period. If a licensee does not sell the quantity of goods, wares, or merchandise permitted under this chapter, he may apply for, and the probate judge may grant an extension of 30 days upon good cause shown.



Section 8-13-13 - License - Revocation or suspension.

The probate judge issuing a license for a going out of business sale or distress merchandise sale may revoke or suspend the same if any licensee sells, offers for sale, or advertises for sale any goods, wares, or merchandise in addition to those specified under Section 8-13-17, violates any of the provisions of this chapter or any other law relating to the business so licensed or otherwise fails to comply with the terms of this chapter.



Section 8-13-14 - Use of trade, business or firm name of licensee after issuance of license.

It shall be unlawful for any person to use the trade, business, or firm name of a licensee for a period of one year after the expiration of a license issued under this chapter, if such license is issued for a going out of business sale; provided, however, that an applicant may continue the use of such name at a different location if it has been, and is at the time the application is filed, being used at a different location within the State of Alabama by applicant.



Section 8-13-15 - Sales to be held only at regular store hours; exceptions.

No going out of business sale or distress merchandise sale shall be held at times other than regular store hours of the applicant, except that the probate judge issuing the license may make reasonable provision for extra evening hours upon good cause shown by the applicant.



Section 8-13-16 - Advertising.

A licensee shall not advertise a going out of business sale or distress merchandise sale earlier than seven days prior to the date on which the sale is licensed to begin. Advertising of such sales shall state the number of the license issued pursuant to this chapter and the date when the sale is to begin and, during the last 15 days of such sale, shall clearly and prominently state the date upon which the sale shall end.



Section 8-13-17 - Sale limited to inventoried stock; additions to inventory.

(a) During any going out of business sale or distress merchandise sale, it shall be unlawful for a licensee to sell, offer for sale, or advertise for sale any goods, wares, or merchandise which were not included in the inventory filed with his application or added to his stock as permitted in this section.

(b) During any licensed going out of business sale or distress merchandise sale, no additions shall be made to the stock of merchandise set forth in the inventory attached to the application for the license; provided, however, that the applicant may add new stock not to exceed 10 percent of the dollar value of the inventory of goods, wares, or merchandise on hand as shown in the inventory attached to the application filed pursuant to this chapter; and provided further, that the addition of 10 percent shall include the goods, wares, or merchandise on order as shown in the application. The purpose of said additions to inventory shall be only to maintain reasonably balanced selections.



Section 8-13-18 - Daily report of merchandise received; failure to report ground for license revocation.

A licensee in a going out of business sale or distress merchandise sale shall file with the probate judge issuing the license a daily report under oath of merchandise received. The report shall show the quantity, kind, and grade of each item received, the supplier of each item, and the wholesale value thereof. Failure to report any receipt of goods while a license is in force is ground for revocation of the license, in the discretion of the probate judge issuing the same.



Section 8-13-20 - False bidders, etc., prohibited.

No person who is not a bona fide potential purchaser shall act at any going out of business sale or distress merchandise sale as bidder, or what is commonly known as a "capper," "booster," or "shiller," or offer or make any false bid to buy any article sold or offered for sale at any going out of business sale or distress merchandise sale.



Section 8-13-21 - Licensee to be in continuous attendance at sale; licensee responsible for violations of chapter.

The person to whom a license has been granted under this chapter, or his authorized representative, shall remain in continuous attendance at all times while a going out of business sale or distress merchandise sale is being conducted, and he shall be responsible for any violation of the provisions of this chapter.



Section 8-13-22 - Penalties for violation of chapter; each sale, etc., constitutes separate offense.

(a) A person convicted of a willful violation of any of the provisions of this chapter shall be fined not more than $100 and may be imprisoned for not more than six months, or both.

(b) Each separate sale, offering for sale, or advertising for sale at a going out of business sale or distress merchandise sale of any goods, wares, or merchandise in violation of the provisions of this chapter constitutes a separate offense.



Section 8-13-23 - Chapter not applicable to certain sales.

In the following cases the provisions of this chapter shall not apply:

(1) Sales for the estate of a decedent by the personal representative, or his agent, according to law or by the provisions of the will.

(2) Sales of property conveyed by deed of trust, mortgage, or judgment or ordered to be sold according to the mortgage, judgment, or order.

(3) Sales of all agricultural produce and livestock arising from the labor of the seller or other labor under his control on or belonging to his real or personal estate and not purchased or sold for speculation.

(4) All sales under legal process.

(5) Sales by a licensed pawnbroker or loan company which is selling or offering for sale unredeemed pledges of chattels as provided by law.

(6) Sales made within the incorporated limits or police jurisdiction of any municipality of the State of Alabama under a license granted by such municipality pursuant to the provisions of a valid ordinance of such municipality similar to the provisions of this chapter.

(7) Sales of automobiles by an auctioneer licensed under the laws of the State of Alabama.

(8) Sales of fire, smoke, or water damaged merchandise by a licensed business establishment continuing in business. Such sales shall be limited to 12 regular business days.

(9) Sales of perishable merchandise by a licensed business establishment continuing in business. Such sales shall be limited to seven regular business days.






Chapter 14 - PUBLIC AUCTIONS.

Article 1 - General Provisions.

Section 8-14-1 - Records to be kept by persons selling personal property at auction; inspection of records by law enforcement officers.

(a) Every person, firm, or corporation engaged in the business of selling personal property at public auction in the State of Alabama, whether the same shall be their own property or whether they sell the same at auction as agent or employee of others, shall keep and maintain records in which shall be described and inventoried all articles of personal property received by such person, firm, or corporation for sale at auction, including the date of such receipt, the date of sale, the names and addresses of persons from whom the property was received for sale, and the names and addresses of persons to whom the property was sold; provided, that the provisions of this section shall not apply to the sale of livestock at auction.

(b) The records required to be kept by this section shall be open at all times to inspection by all law enforcement officers; and persons, firms, or corporations engaged in the business of selling personal property at public auction are required in any case to give all information they may have of property received and sold or offered for sale by them.

(c) Any person, firm, or corporation failing, neglecting, or refusing to keep and maintain the records provided for in this section or to permit the inspection thereof by the proper authorities shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than &dollar;1,000.






Article 2 - Sale of Gold, Silver, Watches, Jewelry, China, etc.

Section 8-14-20 - Sales at auction restricted.

Repealed by Act 98-271, §3, effective July 1, 1998 .



Section 8-14-21 - Prohibited hours of sale.

Repealed by Act 98-271, §3, effective July 1, 1998 .



Section 8-14-22 - By-bidders, cappers, and boosters.

It shall be unlawful for any person to act as by-bidder, or what is commonly known as capper or booster, at any public auction regulated by this article, or to place, offer, or make any false bid to buy, or pretend to buy, any article sold or offered for sale at any such auction sale.



Section 8-14-23 - Descriptions of goods considered warranties.

Any person, firm, or corporation selling, disposing of, or offering for sale at public auction any gold, silver, plated ware, precious stones, watches, clocks, jewelry, bric-a-brac, china, or glassware shall be truthful in describing the same with respect to the character, quality, kind, and description of the same, which, for the purpose thereof, shall be considered as warranties.



Section 8-14-24 - Penalty for violation of article.

Any person, firm, or corporation violating any of the provisions of this article shall be fined upon conviction in a sum not exceeding &dollar;500, to which may be added imprisonment for not exceeding 90 days in the discretion of the court.









Chapter 15 - PUBLIC WAREHOUSES.

Article 1 - General Provisions.

Section 8-15-1 - Definition; supervision by Commissioner of Agriculture and Industries.

(a) All buildings, structures, or other protected enclosures used for storage of cotton or other articles of value for the public, with or without compensation, and all buildings, structures, or other protected enclosures for the storage of cotton or other articles of value where a statement is issued acknowledging the receipt of the articles of goods stored and undertaking to deliver the same are declared to be public warehouses.

(b) All such warehouses shall be under the supervision of the Commissioner of Agriculture and Industries, whose duty it shall be to enforce the requirements of the law and the rules and regulations promulgated by the State Board of Agriculture and Industries relative to public warehouses.

(c) The term "public warehouse," as used in this chapter, shall not be construed as applying to any building, structure, or protected enclosure, or portion thereof, used exclusively for the checking or storing of hats, wearing apparel, or baggage or exclusively for the storing of furs when the storage thereof is merely incidental to the business of a dealer therein or to the business of cleaning or renovating such furs.



Section 8-15-2 - Promulgation of standards, character of records, rules and regulations by State Board of Agriculture and Industries.

The State Board of Agriculture and Industries shall have authority to:

(1) Provide the standards as to the suitability or adequacy for the purpose for which it is used or intended of any warehouse building, structure, or protected enclosure used for the storage of cotton or other articles of value;

(2) Prescribe the character of records; and

(3) Promulgate such other rules and regulations relative to the conduct of the business of a public warehouse and such as are necessary to effect the purposes of this chapter.



Section 8-15-3 - Permit - Required; application; fees.

(a) The judge of probate of the county may not issue a license permitting anyone to transact business as a public warehouseman unless the person presents to the judge of probate a permit to transact such business issued by the Commissioner of Agriculture and Industries showing that he or she has complied with all the provisions of the law and rules and regulations promulgated by the State Board of Agriculture and Industries relative to public warehouses.

(b) Any person desiring to operate a public warehouse shall file with the Commissioner of Agriculture and Industries, upon forms prescribed by the commissioner, a written application, verified by affidavit, which shall set forth the location and the name of such warehouse and the name of such person interested as owner or principal in the management of the same or, if it is managed or controlled by a corporation, the names of the president, secretary, and treasurer of such corporation shall be stated, and the location of the principal office of such corporation. The application shall also state the character of goods or articles for the storage of which the public warehouse will be operated, and the estimated value of articles stored in such warehouse at the time, and during the preceding 12 months, when the value of the articles stored was the greatest.

(c) In the event cotton is stored in the warehouse, the verified application shall also state the number of bales of cotton stored therein during the 12 months next preceding the date of the application.

(d) Where no business has been done during the previous year, the application must state an estimate of the value of the articles which it is anticipated will be stored during the first year in the warehouse.

(e) The application shall also show what persons are authorized to sign receipts for the warehouse.

(f) A filing fee established by the Board of Agriculture and Industries not to exceed one hundred fifty dollars ($150) shall accompany the application, which shall accrue to the credit of the Agricultural Fund to be used in defraying the expenses of executing the provisions of this chapter.

(g) The Commissioner of Agriculture and Industries may issue a permit to a federally bonded warehouse upon the payment of the fee established by the board not to exceed one hundred fifty dollars ($150) without the filing of any bond with the state.



Section 8-15-4 - Permit - False statements in application.

Any person making a false material statement in an application filed under this chapter to secure a permit to operate a public warehouse shall be guilty of perjury and, upon conviction, shall be punished as now provided by law for the commission of such offense.



Section 8-15-5 - Permit - Investigation of building and applicant.

(a) Upon the filing of an application with the Commissioner of Agriculture and Industries to secure a permit for the operation of a public warehouse, the commissioner or his duly authorized agent shall make such investigation as necessary to ascertain whether or not the statements contained in such application are true and correct, whether or not the building, structure, or protected enclosure is reasonably suited or adequate for the purpose for which it is intended to be used and whether or not there has been a compliance with all conditions as required by the law and the rules and regulations of the State Board of Agriculture and Industries relative to public warehouses.

(b) The Commissioner of Agriculture and Industries may investigate and consider the responsibility, reliability, and qualifications, as well as the capacity of the person or persons filing with him an application, for a permit to operate a public warehouse, both with reference to the person or persons applying for such permit and the person who is shown in the application as the person authorized to sign receipts for the warehouse.



Section 8-15-6 - Permit - Notification of grant or denial; appeals.

(a) The Commissioner of Agriculture and Industries shall promptly notify any person applying for a permit to operate a public warehouse whether or not such application has been granted.

(b) In the event the Commissioner of Agriculture and Industries refuses to grant such permit, the applicant may give written notice, by filing the same with the chief clerk of the Department of Agriculture and Industries, that he appeals from the decision of the commissioner to the State Board of Agriculture and Industries. Such appeal must be heard at the next meeting of the board, at which time the board shall investigate the facts and hear from both the commissioner or his duly authorized agent and the applicant and, after due consideration, enter a written finding determining whether or not such permit should be issued, spreading the same upon the minutes of the board.

(c) From the findings of the State Board of Agriculture and Industries, an appeal lies to the Circuit Court of Montgomery County. In the trial in the circuit court, the order of the board shall be presumed to be correct, and the burden shall be upon the applicant to show to the satisfaction of the court beyond a reasonable doubt that he is entitled to be permitted to engage in the operation of a public warehouse under the laws and rules and regulations relating to the same.



Section 8-15-7 - Permit - Bond and proof of insurance; prerequisite to issuance of permit; filing of additional bonds; actions on bond.

(a) In the event the Commissioner of Agriculture and Industries decides that a permit to operate a public warehouse should be issued, he shall fix the amount of the bond, which shall be furnished by the applicant and approved by the commissioner prior to the issuance of the permit. In addition to the requirement of bond, the commissioner may require the applicant, as a prerequisite to the issuance of such bond, to furnish legal proof of warehouseman's legal liability insurance in effect on the commodities to be stored in any such public warehouse.

(b) Such bond shall be made with some surety company that has complied with the laws of the State of Alabama and which has a reputation for promptly settling claims upon their merits and shall be payable to the State of Alabama in such sum as the Commissioner of Agriculture and Industries may fix, but in no event be more than $5,000. Said bond shall be conditioned upon the faithful performance of his or its duties as a public warehouseman for the period covered by the permit and for a faithful compliance with all laws, rules, and regulations relating to the operation of a public warehouse.

(c) Notwithstanding the above bond requirements the Commissioner of Agriculture and Industries may require the filing of additional bonds at any time by any warehouseman storing agricultural commodities, and the failure to file any such additional bonds, within the time to be fixed by the commissioner, shall be sufficient cause for revoking the permit issued such warehouseman.

(d) The bond required of an applicant for a permit to operate a public warehouse shall also undertake to pay to the State of Alabama all expenses of any successful litigation which the state institutes to compel a compliance with the laws and rules and regulations relative to public warehouses.

(e) Any person who suffers a loss because of a breach of the conditions of the required public warehouseman's bond may bring an action on such bond in his own name against the principal and surety thereon for any such breach and loss until the penalty of said bond is exhausted; provided, that the aggregate liability of the surety to all such persons shall in no event exceed the amount of such bond. In the event the penalty is exhausted, the Commissioner of Agriculture and Industries shall require the filing of an additional bond within a reasonable time period, or revoke the permit heretofore issued.



Section 8-15-8 - Permit - Recordation.

Repealed by Act 2014-315, §1, effective April 8, 2014.



Section 8-15-9 - Permit - Issuance; term; expiration date.

(a) Upon the filing and approval of a bond with the Commissioner of Agriculture and Industries, the commissioner must issue a permit which will authorize the applicant to operate a public warehouse at the place, building, structure, or enclosure named in the application upon such applicant's securing from the probate judge of the county a license required by law to transact such business.

(b) Such permit shall not be issued for a longer period than one year and shall expire on July 31 next after the issuance thereof.



Section 8-15-10 - Permit - Penalty for operating without permit; disposition of proceeds from penalties.

(a) Any person operating a public warehouse without a permit required by this chapter shall be subject to a penalty of not over $1,000, which may be collected in a civil action instituted at the instance of the Governor, the Attorney General or the Commissioner of Agriculture and Industries.

(b) All moneys received from the collection of such penalty shall accrue to the Agricultural Fund.



Section 8-15-11 - Inspection of warehouses by commissioner and agents.

(a) The Commissioner of Agriculture and Industries and his duly authorized agents or employees shall have full power and authority to inspect public warehouses, to audit the books thereof, to check the articles or goods stored with the records or receipts, and to exercise such other power relative to public warehouses as is necessary to ascertain whether or not the business is conducted in such a manner as to protect the interest of the persons who are storing, or may store, articles in such warehouse.

(b) The inspectors, when instructed by the Commissioner of Agriculture and Industries, shall make sworn reports of their findings, within 10 days after the completion of the work assigned, to the commissioner, who shall hold and keep same in the records of his office. Such reports, when sworn to, shall be public records and shall be prima facie evidence of what they charge.

(c) Such inspections shall be made at least twice between October 1 and September 30 in each fiscal year.



Section 8-15-12 - Investigation of complaints against warehouse.

Upon the filing of a complaint in writing by any person with the Commissioner of Agriculture and Industries setting forth a violation of the laws or rules and regulations relating to the operation of a public warehouse, setting forth that the warehouse building, structure, or protected enclosure is not reasonably suitable or adequate for the purpose for which it is used, setting forth facts showing that there is a shortage of the articles which have been stored in said warehouse, setting forth any other facts showing that the interests of the persons who have stored, or who may store, articles in such warehouse are jeopardized or are not properly safeguarded and protected or where such facts are ascertained by the commissioner by an investigation upon his own initiative, or otherwise, the commissioner must make an investigation to ascertain whether or not the facts alleged in the complaint are true or whether or not there is reasonable cause to believe such facts to be true.



Section 8-15-13 - Public hearing on operations; notice of hearing; sworn testimony heard; authority to subpoena witnesses; witness fees; production of books and records; appearance in person or by counsel; failure to obey process; rules of evidence not applicable.

(a) In the event the Commissioner of Agriculture and Industries is of the opinion that a condition exists which would jeopardize the interest of persons patronizing, or who may patronize, a public warehouse by reason of the manner in which such public warehouse is being operated or that the same is being operated without having complied with the laws or rules and regulations relating to the operation of public warehouses, he shall order a public hearing thereon, to be held in the office of the commissioner at Montgomery or at the courthouse of the county in which the warehouse is being operated, to determine what action shall be taken relative to the said warehouse.

(b) It shall be the duty of the Commissioner of Agriculture and Industries to give notice by registered mail addressed to the owners or operators of the public warehouse at least 10 days prior to the date fixed for the hearing, of the time and place thereof.

(c) Upon the hearing, the Commissioner of Agriculture and Industries shall hear sworn testimony of persons complaining as to the manner of the operation of the warehouse and of agents and employees of the Department of Agriculture and Industries who have made investigations into the manner of the operation thereof. He shall also hear sworn testimony of the owners and operators of said warehouse, if any is offered, and the sworn testimony of any persons which they may offer in refutation of the complaints and charges.

(d) The Commissioner of Agriculture and Industries in such cases shall have the authority to compel the attendance of witnesses by issuing subpoenas signed by him, which subpoenas must be served by any lawful officer of the State of Alabama and due return made thereon as is provided by law for the procuring of testimony in civil actions in the circuit courts of this state.

(e) Each witness so subpoenaed and attending upon such hearing shall be entitled to $3 per day for each day of his attendance upon such hearing and $.05 for each mile necessarily traveled in coming to and returning from the hearing.

(f) In the event that investigation results in a finding of the Commissioner of Agriculture and Industries that the said public warehouse is being operated in a manner in violation of the laws and regulations pertaining thereto or in a manner which jeopardizes the interest of the persons patronizing the same, witnesses subpoenaed and attending on behalf of the warehouse shall not be paid from public funds, but the witnesses attending on behalf of the complainant or on behalf of the commissioner shall be paid from the funds of the Department of Agriculture and Industries in the treasury. In the event that the finding of the commissioner shall determine that the public warehouse is being operated in compliance with law and regulations relating thereto, all witnesses appearing upon such hearing shall be paid from the funds of the Department of Agriculture and Industries.

(g) Upon such hearing the Commissioner of Agriculture and Industries shall have authority to administer oaths to witnesses and to compel the production of books and records necessary to a determination of the issue involved in such cause by the issuance of subpoena duces tecum and all other necessary process.

(h) The public warehouse involved and the owners and operators thereof may appear in person or by counsel and shall have the benefit of compulsory process for the attendance of its witnesses.

(i) Willful failure to obey the process issued to witnesses by the Commissioner of Agriculture and Industries shall be punishable as in cases of failure to obey the process issued out of the circuit courts of this state. In such cases the commissioner shall certify to the judge of the circuit court having jurisdiction at the place of the commissioner's hearing the fact of willful disobedience of his subpoena, whereupon such judge shall cause the defaulting witness to appear before him upon a date fixed to show cause why he should not be adjudged in contempt for the willful failure to obey the process issued by the commissioner as hereinabove provided, and upon determination of willful disobedience of such process, shall enter judgment and impose punishment as in cases of contempt of the circuit court.

(j) In the conduct of such hearing the Commissioner of Agriculture and Industries shall not be bound by the strict rules of evidence prevailing in the courts of the state.



Section 8-15-14 - Revocation of permit; liquidation of operation.

(a) In the event that the Commissioner of Agriculture and Industries upon a public hearing finds and determines that a public warehouse is being operated in violation of law and regulations and in jeopardy of the public interest, he shall thereupon revoke the permit to operate such public warehouse and, in his discretion, he may take charge of the operation of such warehouse for the purpose of liquidating the same under the direction of the circuit court having jurisdiction at the place of the operation thereof and to operate same under the direction of the court for such time as may be necessary to protect the public interest or to compel compliance with the laws and regulations relating to the operation of public warehouses.

(b) Upon taking charge thereof, the Commissioner of Agriculture and Industries shall appoint in writing, under his hand and official seal, an agent to assist him in the duty of liquidation and distribution of the assets of any public warehouse so taken possession of by him under the provisions of this chapter and the commissioner may authorize such agent to perform such duties connected with such liquidation and distribution as the commissioner himself could in person do and perform.

(c) The Commissioner of Agriculture and Industries forthwith shall cause to be addressed to the circuit court of the county in which such warehouse is located a petition for receivership and liquidation thereof, setting forth the full facts upon which his action in taking charge of the warehouse is based and requesting that the court take jurisdiction and order the liquidation of such public warehouse and the collection of its assets and the distribution thereof and of the property therein stored to its creditors and to claimants of such property so stored therein in such manner as will best serve the public interest.

(d) The court shall fix a date for hearing thereof not less than 10 days from the date of presentation and shall order that in the interim between the filing of the petition and the final determination of the matter of liquidation thereof, that the warehouse shall be under the direction of the Commissioner of Agriculture and Industries or the agents appointed by him to assist therein. If upon final hearing thereof the court determines that the warehouse is not being operated in such manner as is violative of laws and regulations pertaining thereto or in a manner which jeopardizes the public interest, an order shall thereupon be made and entered dismissing the petition and directing the return of the control and operation of the warehouse to the owners and operators thereof. In the event, however, that the court determines that the warehouse is being operated in violation of law and regulations pertaining thereto or in jeopardy of the public interest, an order shall be made and entered appointing the commissioner as liquidating agent thereof and directing the operation of the warehouse by the commissioner and his designated agents under the direction of the court so long as may be necessary for the purpose of the collection of the assets of the warehouse and the distribution thereof to the creditors thereof and for the protection and distribution of the property therein stored to the owners thereof.

(e) The court may provide for the compensation of the liquidating agent and of the employees necessary in the operation thereof, for the employment of counsel and the payment of other expenses necessary to the operation of the warehouse during the period of receivership and cause the same to be paid from the assets of the public warehouse as a prior charge thereon.

(f) The court shall also cause notice to be given by publication of the receivership of the public warehouse and that claims of creditors and bailors of property therein stored shall be presented to the designated liquidating agent within such time as the court may fix not less than six nor more than 12 months after the date of the completion of the publication. If the Commissioner of Agriculture and Industries doubts the justice and validity of any claims of creditors or of bailors, he may reject the same and serve notice of such rejection upon the creditor or bailor, either by mail or personally, and an affidavit of service of such notice which shall be prima facie evidence thereof shall be filed in the office of the liquidating agent and a copy thereof shall be filed in the office of the commissioner. An action upon a claim so rejected must be brought by complaint to the court having jurisdiction of the affairs of the public warehouse by the creditor or bailor within six months after such service or the same shall be barred. Claims presented and allowed after the expiration of the time fixed in the notice to creditors and bailors shall be entitled to share in the distribution only to the extent of the assets in the hands of the commissioner at the time such claims are filed without allowance for prior distributions.

(g) The Commissioner of Agriculture and Industries shall have authority for, and in the name of, the public warehouse in liquidation to collect the assets of such public warehouse and to initiate and prosecute litigation for the collection thereof.

(h) At any time after the expiration of the date fixed for the presentation of claims, the Commissioner of Agriculture and Industries may petition the court for direction as to distribution of assets then in his hands, and he shall make distribution as directed by the court. After one year from the expiration of the date fixed for the presentation of claims, the court shall order final distribution to creditors and bailors unless the time thereof shall have been extended by the court by order duly made and entered. Whenever the commissioner shall have paid all of the creditors and shall have satisfied the claims and demands of all the bailors of the public warehouse whose claims shall have been duly proven and allowed and shall have paid all of the expenses of the liquidation, he shall deliver upon order of the court duly made and entered the remaining assets in his custody to the public warehouse or the owners and operators thereof. The property of bailors remaining in the hands of the commissioner, or the liquidating agent, for a period of six months after the date fixed by the court for final distribution of assets shall be sold and converted into money, with a complete record of the proceeds of the property belonging to each separate bailor who has not claimed the same. The proceeds of such sales shall be covered by him into the treasury to the credit of the commissioner in trust for the several bailors of the liquidated public warehouse, and the commissioner may pay over the money so held by him in trust to the bailors entitled thereto upon being satisfied of their right to the same. In case of doubtful or conflicting claims to said proceeds, he may require an order from the court having jurisdiction of the liquidation of the warehouse authorizing and directing the payment thereof. All such funds remaining in his hands for a period of 10 years after the date upon which he covered the same into the treasury shall become the property of the state and shall be covered into the state Agricultural Fund.

(i) Upon the finding of the Commissioner of Agriculture and Industries that it is necessary to take charge of a public warehouse for liquidation thereof, he shall forthwith make full report thereof to the State Board of Agriculture and Industries which shall spread his findings upon the minutes of the said State Board of Agriculture and Industries; and at the conclusion of the liquidation of any warehouse of which the commissioner has taken charge as herein provided, he shall forthwith make full report thereof to the State Board of Agriculture and Industries, which shall spread the same upon its minutes.



Section 8-15-15 - Issuance of receipt by warehouseman.

Every public warehouseman receiving property of any kind for safekeeping must issue, on delivery to him or it of such property, in favor of the person from whom received, a receipt therefor, which shall comply with the requirements of the laws of this state.



Section 8-15-16 - When receipt to be endorsed "Stored In The Open".

Whenever any public warehouseman accepts for storage any cotton or other article of value and keeps or stores the same where it is exposed to weather conditions or in any place except within the warehouse, there shall be endorsed on the warehouse receipt given for such cotton or other article the words "Stored In The Open" in such manner as may be prescribed by the rules and regulations promulgated by the State Board of Agriculture and Industries.



Section 8-15-17 - Insurance requirement and liability of warehouseman for articles not stored in warehouse.

(a) A public warehouseman who stores cotton or other article in the open or in any place except in the warehouse shall keep the same insured against destruction or injury by fire and shall be responsible and liable for all injury or damage suffered from the weather or any other cause by reason of the cotton or other article being stored in the open or in any other place except in the warehouse.

(b) Such warehouseman shall also have the same responsibility and liability for the cotton or other article as if the same was stored or kept in the warehouse. The warehouseman's bond shall also cover all duties and liabilities of a warehouseman imposed by this section and Section 8-15-16.



Section 8-15-18 - Insurance of stored cotton and other raw agricultural commodities.

The Commissioner of Agriculture and Industries shall have power to require that all bales of cotton or other raw agricultural commodities, accepted for storage by a public warehouseman, other than cotton moving in transit to a compress to be compressed, shall be insured against destruction, damage by fire, and other hazards, or perils that could be incurred by such warehouseman, unless otherwise instructed in writing by the bailor.






Article 2 - Self-Service Storage Facilities.

Section 8-15-30 - Short title.

This article shall be known and may be cited as the "Self-Service Storage Act."



Section 8-15-31 - Definitions.

For purposes of this article, the following words and phrases shall have the respective meanings ascribed by this section:

(1) DEFAULT. The failure to perform in a timely manner any obligation or duty set forth in this article or the rental agreement.

(2) LAST KNOWN ADDRESS. That address provided by the occupant in the latest rental agreement or the address provided by the occupant in a subsequent written notice of a change of address.

(3) LEASED SPACE. The individual storage space at the self-service storage facility which is leased or rented to an occupant pursuant to a rental agreement.

(4) OCCUPANT. A person or entity, or his sublessee, successor, or assign, entitled to the use of a storage space at a self-service storage facility, under a written rental agreement with the owner, to the exclusion of others.

(5) OWNER. The owner, operator, lessor, or sublessor of a self-service storage facility, his agent, or any other person authorized by him to manage the facility or to receive rent from an occupant under a rental agreement.

(6) PERSONAL PROPERTY. Movable property not affixed to land. This term includes, but is not limited to, goods, merchandise, and household items.

(7) RENTAL AGREEMENT. Any written agreement or lease which establishes or modifies the terms, conditions, rules, or any other provisions concerning the use and occupancy at a self-service storage facility and which contains a notice stating that all articles stored under the terms of such agreement will be sold or otherwise disposed of if no payment has been received for a continuous 30-day period. Such agreement shall contain a provision directing the occupant to disclose any lienholders with an interest in property that is stored or will be stored in such self-service storage facility.

(8) SELF-SERVICE STORAGE FACILITY. Any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to such facility for the purpose of storing and removing personal property. No occupant shall use a self-service storage facility for residential purposes. A self-service storage facility is not a public warehouse as used in Article 1 of this chapter. If an owner issues any warehouse receipt, bill of lading or other document of title for the personal property stored, the owner and the occupant are subject to the provisions of Article 7 of the Uniform Commercial Code, and the provisions of this article shall not apply.



Section 8-15-32 - Vesting of care, control, etc., of stored property in occupant; determination of risk of loss.

Unless the rental agreement specifically provides otherwise, the exclusive care, custody, and control of any and all personal property stored in the leased space shall remain vested in the occupant; and the occupant shall bear all risks of loss or damage to such personal property.



Section 8-15-33 - Lien of owner, etc., of self-service storage facility upon personal property located at facility.

Where a rental agreement, as defined in subdivision (7) of Section 8-15-31, is entered into between the owner and the occupant, the owner of a self-service storage facility and his heirs, executors, administrators, successors, and assigns shall have a lien upon all personal property located at a self-service storage facility for rent, labor, or other charges, present or future, in relation to the personal property and for expenses necessary for its preservation or expenses reasonably incurred in its sale or other disposition pursuant to this article. The lien attaches as of the date the personal property is brought to the self-service storage facility and continues so long as the owner retains possession and until the default is corrected, or a sale is conducted, or the property is otherwise disposed of to satisfy the lien. The lien provided for in this section is superior to any other lien or security interest, except for any tax lien as otherwise provided by law. Notice to perfected security interests under the Uniform Commercial Code, with the name of the occupant as debtor, is required before a sale.



Section 8-15-34 - Satisfaction of owner's lien.

An owner's lien as provided for a claim which has become due may be satisfied as follows:

(1) No enforcement action shall be taken by the owner until the occupant has been in default continuously for a period of 30 days.

(2) Prior to taking enforcement action pursuant to this section, the owner shall determine whether a financing statement has been filed in accordance with Title 7 concerning the property to be sold or otherwise disposed of, with the Secretary of State, in the county where the self-service storage facility is located and in the county of the occupant's last known address.

(3) After the occupant has been in default continuously for a period of 30 days, the owner may begin enforcement action if the occupant has been notified in writing. Said notice shall be delivered in person or sent by certified or registered mail to the last known address of the occupant. Any lienholder with an interest in the property to be sold or otherwise disposed of, of whom the owner has knowledge either through the disclosure provision on the rental agreement or through finding a validly filed financing statement in the Secretary of State's office, shall be included in the notice process as provided in this section.

(4) The owner shall have the right to deny the occupant access to the leased space and the owner may enter and/or remove the personal property from the leased space to other suitable storage space pending its sale or other disposition.

(5) The notice required by this section shall include:

a. An itemized statement of the owner's claim showing the sum due at the time of the notice and the date when the sum became due;

b. A brief and general description of the personal property subject to the lien. Such description shall be reasonably adequate to permit the person notified to identify such property; except that any container including, but not limited to, a trunk, valise, or box that is locked, fastened, sealed, or tied in a manner which deters immediate access to its contents may be described as such without describing its contents;

c. A notification of denial of access to the personal property, if such denial is permitted under the terms of the rental agreement, which notification shall provide the name, street address, and telephone number of the owner or his designated agent whom the occupant may contact to respond to such notification;

d. A demand for payment within a specified time, not less than 15 days after delivery of the notice;

e. A conspicuous statement that, unless the claim is paid within the time stated in the notice, the personal property will be advertised for sale or other disposition and will be sold or otherwise disposed of at a specified time and place.

(6) Any notice made pursuant to this section shall be presumed delivered when it is deposited with the United States postal service and properly addressed with postage prepaid.

(7) After the expiration of the time given in the notice, an advertisement of the sale or other disposition shall be published once a week for two consecutive weeks in a newspaper of general circulation in the county where the self-service storage facility is located. The advertisement shall include:

a. A brief and general description of the personal property reasonably adequate to permit its identification as provided in paragraph (5)b. of this section; the address of the self-service storage facility and the number, if any, of the space where the personal property is located; and the name of the occupant and his last known address;

b. The time, place, and manner of the sale or other disposition. The sale or other disposition shall take place not sooner than 15 days after the first publication.

(8) If there is no newspaper of general circulation in the county where the self-service storage facility is located, the advertisement shall be posted at least 10 days before the date of the sale or other disposition in not less than six conspicuous places in the neighborhood where the self-service storage facility is located.

(9) Any sale or other disposition of the personal property shall conform to the terms of the notification as provided for in this section.

(10) Any sale or other disposition of the personal property shall be held at the self-service storage facility or at the nearest suitable place where the personal property is held or stored. The property may be sold singly, in lots or as a whole. Bids may be sealed or open.

(11) Before any sale or other disposition of personal property pursuant to this section, the occupant may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section and thereby redeem the personal property. Upon receipt of such payment, the owner shall return the personal property, and thereafter the owner shall have no liability to any person with respect to such personal property.

(12) A purchaser in good faith of the personal property sold to satisfy a lien as provided in this article takes the property free of any rights of persons against whom the lien was valid, despite noncompliance by the owner with the requirements of this section.

(13) In the event of a sale under this section, the owner may satisfy his lien from the proceeds of the sale. The lien rights of secured lienholder(s) are automatically transferred to the remaining proceeds of the sale. If the sale is made in good faith and is conducted in a commercially reasonable manner, the owner shall not be subject to any liability for a deficiency if the amount realized at sale does not satisfy any secured lien, but shall hold the balance, if any, for delivery to the occupant, lienholder, or other person in interest. If the occupant, lienholder, or other person in interest does not claim the balance of the proceeds within three years of the date of sale, it shall become the property of the owner without further recourse by the occupant, lienholder, or other person in interest.

(14) If the requirements of this article are not satisfied, if the sale of the personal property is not in conformity with the notice of sale, or if there is a willful violation of this article, nothing in this section affects the rights and liabilities of the owner, occupant, or any other person.



Section 8-15-35 - Posting of notice as to effect of failure to pay charges.

Each owner acting pursuant to this article shall keep posted in a prominent place in his office at all times a notice which shall read as follows: "All articles stored by a rental agreement, and charges not having been paid for 30 days, will be sold or otherwise disposed of to pay charges."



Section 8-15-36 - Rights provided by article as additional to other rights allowed by law.

Nothing in this article shall be construed as in any manner impairing or affecting the right of the parties to create additional rights, duties, and obligations in and by virtue of the rental agreement. The rights provided by this article shall be in addition to all other rights allowed by law to a creditor against his debtor.



Section 8-15-37 - Effect of other laws governing rights of creditors and landlords against debtors and tenants.

The rights provided by this article shall be in addition to all other rights allowed by law to a creditor against his debtor and by a landlord against his tenant.



Section 8-15-38 - Applicability of article.

The provisions of this article shall apply to all rental agreements entered into or extended or renewed after May 27, 1981.









Chapter 16 - WEIGHTS AND MEASURES.

Article 1 - General Provisions.

Section 8-16-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) REGISTERED SERVICE AGENT. Any individual, agency, firm, company, or corporation that for hire, commission, or other payment of any kind, services, repairs, or reconditions any weighing or measuring devices, and that registers with the Commissioner of Agriculture and Industries.

(2) SELL or SALE. Such terms shall include barter and exchange.

(3) WEIGHTS, MEASURES or WEIGHING OR MEASURING DEVICES. Such terms include all weights, scales, beams, measures of every kind, instruments and mechanical devices for weighing, or measuring, and any appliances and accessories connected with any or all such instruments.



Section 8-16-2 - Standard measure of length, surface, weight, and capacity.

There is but one unit or standard measure of length and surface, one of weight, one of capacity for liquid substances, and one of capacity for dry substances throughout this state, which must be in conformity with the standard measure of length, surface, weight, and capacity established by Congress. Any firm, association, corporation, or person selling, offering, or exposing for sale any commodity by weight or measure which does not correspond with such standard or measure is guilty of a misdemeanor.



Section 8-16-3 - Standards approved by Congress to be state standards.

The standards of weights and measures received from the United States under a resolution of Congress approved June 14, 1836, and such new weights and measures as shall be received from the United States as standard weights and measures in addition thereto or in renewal thereof, and such as shall be procured by the state in conformity therewith and certified by the national bureau of standards shall be the state standards by which all state, county, and municipal standards of weights and measures shall be tried, proved, and sealed.



Section 8-16-4 - Contracts construed according to standards ascertained by Congress.

All contracts made within this state for any work to be done or for anything to be sold or delivered must be construed to have been according to the standard of weight and measure ascertained by Congress, unless the parties stipulate to the contrary.



Section 8-16-6 - Duties generally of commissioner respecting weights and measures.

With respect to weights and measures, the Commissioner of Agriculture and Industries shall have the following duties:

(1) To try and prove by the state standards, at least once in five years, all weights, measures, and other apparatus which may belong to any county or city and shall seal such when found to be accurate, stamping on them the letter "A" and the last two figures of the year with seals which he or she shall have and keep for that purpose.

(2) To have and keep a general supervision of the weights, measures, and weighing and measuring devices offered for sale, sold, or in use in the state.

(3) Upon the written request of any citizen, firm, corporation, or educational institution in the state, to test or calibrate weights, measures, weighing, or measuring devices, and instruments or apparatus used as standards in this state.

(4) To assure that at least once annually all scales, weights, and measures used in checking the receipts and disbursements of supplies in every institution for the maintenance of which moneys are appropriated by the Legislature are inspected, and report in writing his or her findings through the supervisory board and to the executive officer of the institution concerned. At the request of such board or executive officer, the Commissioner of Agriculture and Industries shall appoint in writing one or more employees then in the actual service of each institution who shall act as special deputy or deputies, without extra compensation, for the purpose of checking the receipts and disbursements of supplies.

(5) To include a report of the work done by his or her office in his or her general report to the State Board of Agriculture and Industries.

(6) To inspect all standards and apparatus used by the counties and cities at least once in five years and shall keep a record of the same.

(7) At least once in five years, to visit the various cities and counties of the state in order to inspect the work of the local sealers of weights and measures.

(8) To issue from time to time regulations for guidance for city and county sealers, and the regulations shall govern the procedure to be followed by these officers in the discharge of their duties.



Section 8-16-7 - Powers of commissioner and local sealers in supervising weights and measures.

(a) When not otherwise provided by law, the Commissioner of Agriculture and Industries within the state, the county sealer within the county and the city sealer within the city shall have the power and it shall be their duty to inspect, test, try, and ascertain if they are correct all weights, measures, and weighing or measuring devices kept, offered, or exposed for sale, sold, used, or employed in proving the size, quantity, extent, area, or measurement of quantities, things, produce, or articles for distribution or consumption purchased or offered or submitted for sale, hire, or reward, in computing any charge for services rendered on the basis of weight or measure or in determining weight or measure when a charge is made for such determination.

(b) They shall have the power to, and shall from time to time, weigh or measure and inspect packages or amounts of commodities of whatsoever kind kept for the purpose of sale, offered, or exposed for sale, sold, or in the process of delivery in order to determine whether the same contain the amount represented and whether they are offered for sale or sold in a manner in accordance with the law.

(c) They shall, at least once each year and more often as they may deem necessary, see that all weights, measures, and weighing or measuring devices used are correct.

(d) They, for the purpose above mentioned and in the general performance of their official duties, at any reasonable time, may enter and go into or upon, without formal warrant, any stand, place, building, or premises or stop any vendor, peddler, junk dealer, coal wagon, ice wagon, delivery wagon, or any person whatsoever and require him or her, if necessary, to proceed to some place which the local sealer may specify for the purpose of making the proper test.

(e) The commissioner may perform such testing of weighing or measuring devices through a registered service agent. The commissioner's duty to inspect and test weighing or measuring devices used for commercial transaction is fulfilled by the registered service agent's inspection and test for accuracy.

(f) A registered service agent shall perform the inspection and test of weighing and measuring devices in accordance with the rules promulgated by the Board of Agriculture and Industries. The registered service agent who performs the recalibration or repair may be, but is not required to be, the same registered service agent who performed the inspection. The registered service agent who performs the inspection and test of weighing and measuring devices may be an agent or employee of the owner or an affiliate of the owner of the weighing and measuring devices.

(g) The Department of Agriculture and Industries shall approve a decal and upon approval, the department shall provide a decal to registered service agents. After the device meets all requirements as promulgated by the Board of Agriculture and Industries the registered service agent shall place an approved decal conspicuously on the weighing or measuring device.

(h) The registered service agent shall provide all inspection and test reports of the weighing or measuring devices to the commissioner. The commissioner may adopt a uniform reporting system to be utilized by all registered services.

(i) The commissioner may adopt a system to periodically monitor, inspect, or test such weighing or measuring devices to check the accuracy of the work of the registered service agent.

(j) The power conferred on the commissioner in subsection (d) shall not apply to a registered service agent.

(k) Beginning October 1, 2013, the commissioner may suspend or revoke the certificate of registration of a registered service agent for violating any provisions of this article.

(l) If the certificate of registration of a registered service agent has been suspended or revoked, then the service agent may not register with the department as a service agent for at least one year.

(m) Whenever the Commissioner of Agriculture and Industries or a local sealer of weights and measures finds a violation of the statutes relating to weights and measures, he or she shall cause the violator to be prosecuted.

(n) Notwithstanding the provisions of this section, the testing, inspection, and examination of all weights, measures, and weighing or measuring devices is subject to the oversight authority of the commissioner as set forth hereinabove.



Section 8-16-8 - Weights or measures corresponding with standards to be sealed or marked.

Whenever the Commissioner of Agriculture and Industries or a local sealer of weights and measures compares weights, measures or weighing or measuring devices and finds that they correspond, or causes them to correspond, with the standards in his possession, he shall seal or mark such weight, measure or weighing or measuring device with appropriate devices to be approved by the commissioner.



Section 8-16-9 - Condemnation, repair, etc., of nonstandard weights and measures.

(a) The Commissioner of Agriculture and Industries or a local sealer of weights and measures shall condemn, seize, and may destroy weights, measures, or weighing or measuring devices which are false, fraudulent, or cannot be made to conform to the legal standards. They shall condemn and mark or tag as "condemned for repairs" such weights, measures, or weighing, or measuring devices which are found incorrect and yet, in their best judgment, may be repaired.

(b) The owners or users of any weights, measures, or weighing or measuring devices which have been condemned for repairs shall have the same repaired and corrected within 10 days, and they may neither use nor dispose of the same in any way, but shall hold the same at the disposal of the Commissioner of Agriculture and Industries or local sealer of weights and measures. Any weights, measures, or weighing or measuring devices which have been condemned for repairs and have not been repaired as required above shall be confiscated by such commissioner or sealer.



Section 8-16-10 - Seizure for evidence of incorrect, false, or unsealed weight, measure, device, package, or commodity.

The Commissioner of Agriculture and Industries or any local sealer of weights and measures is authorized and empowered to seize for use as evidence, without formal warrant, any incorrect, false, or unsealed weight, measure, weighing, or measuring device, package, or amount of commodity found to be used, retained, or offered or exposed for sale, or sold in violation of the law.



Section 8-16-11 - Powers of sheriff conferred upon commissioner and sealers; exhibition of badges; power of arrest.

There is conferred upon the Commissioner of Agriculture and Industries and local sealers of weights and measures the same powers in their respective jurisdictions as are possessed by sheriffs of this state for the purpose of carrying out the provisions of this chapter only. In the exercise of their duties they shall exhibit their badges to any person questioning their authority upon demand. They are authorized and empowered to make arrests of any person violating any provisions of this chapter.



Section 8-16-12 - Possession of altered, etc., weight, measure or device prima facie evidence of guilt.

In all prosecutions for the violation of any laws relating to weights and measures, the possession of a weight, measure or weighing or measuring device which has been altered, changed or in any manner tampered with so that the same shall give a false or wrong weight or measure in either buying or selling any commodity, thing or service shall be prima facie evidence of the guilt of the person having the same in possession.



Section 8-16-13 - Existence of weights, measures or devices in place of sale, etc., presumptive proof of use and ownership.

For the purposes of this article, proof of the existence of weights, measures or weighing or measuring devices in or about any building, enclosure, stand or vehicle in or from which it is shown buying or selling is commonly carried on shall be presumptive proof of their regular use for such purposes and of their ownership by the person so using or possessing them, and such fact shall be deemed to remain established until disproved beyond reasonable doubt.



Section 8-16-15 - Rules and regulations; fees.

(a) The Board of Agriculture and Industries shall have the right and power to adopt and promulgate all reasonable and necessary rules and regulations for the better enforcement of the provisions of law relative to weights and measures and the sale of commodities, things, or service by weight or measure, and to establish a fee payable annually by all individuals or entities subject to this section not to exceed one hundred fifty dollars ($150) for reimbursement of expenses incurred in the enforcement of this section which shall be deposited into the Agricultural Fund of the State Treasury. The annual inspection fee for those individuals and entities utilizing measuring devices measuring 30 pounds or less shall be based upon a sliding scale broken into 5 categories based upon the total dollar volume of each individual or entity with the minimum rate not to exceed twenty-five dollars ($25) and the maximum not to exceed one hundred fifty dollars ($150).

(b) The board shall prescribe specifications as to the type of make-up and reasonable variations or tolerances for all weights, measures, and weighing and measuring devices used, offered, exposed for sale, sold, or given away in the state.

(c) Any weight, measure, or weighing or measuring device which does not comply with these specifications or does not conform with the state's standards within such tolerances shall be a false and incorrect weight, measure, or weighing or measuring device.

(d) The board shall prescribe reasonable rules and regulations for the submission of samples and the examination of type and approval or disapproval of all types of weights or measures or weighing or measuring devices used, offered, or exposed for sale or given away in the state.



Section 8-16-16 - Standards for containers of farm products - Duty to establish.

It shall be the duty of the State Board of Agriculture and Industries to fix and promulgate official standards for containers of farm products and to change any of them from time to time as may be found necessary.



Section 8-16-17 - Standards for containers of farm products - Adoption of federal standards.

The State Board of Agriculture and Industries is authorized to fix and promulgate as the official standards for this state, for any container for any agricultural product, the standard for such product which may have been promulgated or announced therefor under the authority of the Congress of the United States. In carrying out the provisions of this section the Commissioner of Agriculture and Industries is authorized to cooperate with the United States government, or any department thereof, in accomplishing the matters and things referred to in this section.



Section 8-16-18 - Penalties for violation of chapter.

(a) Any person violating any provision of this chapter or the rules and regulations issued hereunder shall be guilty of a misdemeanor and, upon conviction, unless otherwise provided in this chapter, shall be fined not more than $500 and may also be sentenced to hard labor for not more than six months.

(b) In addition to the criminal penalty provided for in subsection (a), the Board of Agriculture and Industries may adopt a schedule of civil fines for violations of this chapter. All fines collected under this chapter shall be deposited into the Agricultural Fund in the State Treasury.






Article 2 - Local Sealers.

Section 8-16-30 - Appointment; qualifications; keeping of standards and apparatus by cities and counties.

(a) The county commission of each county and the mayor or other governing body of any city may appoint for their respective county or city one or more sealers of weights and measures; provided, however, that two or more counties may appoint jointly for their counties a sealer, subject to the approval of the Commissioner of Agriculture and Industries; provided further, that any county and any city within the county may jointly appoint a sealer of weights and measures, subject to the approval of the commissioner.

(b) No person shall be appointed as local sealer of weights and measures until he has received a certificate from the Commissioner of Agriculture and Industries showing that such person had the qualifications required by the State Board of Agriculture and Industries.

(c) All such counties or cities appointing a sealer of weights and measures shall keep at all times, at the expense of the county or city, or both, such standards and apparatus of such material and construction as the Commissioner of Agriculture and Industries may direct. All such standards and apparatus, having been tried and accurately proven, shall be sealed and certified to by the commissioner as provided for in this chapter, and shall be then preserved by the county or city sealer as public standards for such county or city.



Section 8-16-31 - Term of office; salary; removal; bond.

(a) Local sealers of weights and measures shall hold office for such terms and receive such salaries as the appointing power may prescribe.

(b) The salary shall be paid out of the county or city treasury, as the case may be, and no fee shall be charged by the local sealer or by the county or city for inspecting, testing or sealing of weights, measures or weighing or measuring devices.

(c) Local sealers may be removed at any time by the authority which appointed them for nonfeasance, misfeasance or malfeasance in office.

(d) The local sealer shall forthwith on his appointment give a bond in such penal sum with such surety as is approved by the appointing power for the faithful performance of the duties of his office.



Section 8-16-32 - Records and reports.

(a) A local sealer of weights and measures shall keep a complete record of all of his official acts and shall make an annual report duly sworn to on October 1 to the Commissioner of Agriculture and Industries on blanks to be furnished by the commissioner, which report shall be included in the commissioner's general report to the State Board of Agriculture and Industries.

(b) Local sealers shall make such reports to the appointing power as may be designated by the appointing power.






Article 3 - Weighmasters.

Division 1 - General Provisions.

Section 8-16-50 - Appointment; oath; certificate of appointment.

(a) Any person engaged in the business of weighing for hire who shall weigh or measure any commodity, produce or article and issue therefor a weight certificate which shall be accepted as the accurate weight upon which the purchase or sale of such commodity, produce or article is based shall be known as a public weighmaster. All public weighmasters shall be appointed by the Commissioner of Agriculture and Industries.

(b) Persons not engaged in the business of weighing for hire, but to whom the services of a certified weigher are necessary for the proper conduct of any business in which they may be engaged, may, upon application to the commissioner, have one or more of their employees, or some other suitable person, designated by the commissioner to act as weighmaster for such persons.

(c) Each weighmaster shall make oath faithfully to execute his trust as a weighmaster before entering upon his duties.

(d) The Commissioner of Agriculture and Industries shall issue a certificate of such appointment or designation and shall keep a record of the same.



Section 8-16-51 - Rules and regulations; fees.

(a) The term of appointment for weighmasters shall be for one year.

(b) A fee established by the Board of Agriculture and Industries not to exceed one hundred dollars ($100), which shall accrue to the Agricultural Fund, shall be paid to the Commissioner of Agriculture and Industries by each person appointed or designated as weighmaster.

(c) Provided, however, any weighmaster whose term of appointment has not expired on or after July 30, 1979, shall not be required to pay the increased permit fee during such term.



Section 8-16-52 - Bond.

Repealed by Act 2012-399, §1, effective May 14, 2012.



Section 8-16-53 - Rights and duties; compensation not to be paid by state.

The rights and duties of all weighmasters shall be prescribed by the Commissioner of Agriculture and Industries with the approval of the State Board of Agriculture and Industries. Such weighmasters shall not receive compensation from the state for the duties so performed.



Section 8-16-54 - Seal.

(a) It shall be the duty of every weighmaster in this state to provide himself with a seal at his own expense which shall have inscribed on the outer margin thereof his name and the word "Alabama," with the words "Public Weigher" inscribed in the center of such seal.

(b) Such seal shall be impressed upon each and every weight certificate issued by such weighmaster, and such seal, when applied to weight certificates, shall be a recognized authority of accuracy.



Section 8-16-55 - Records.

All public weighmasters shall keep and preserve correct and accurate records of all public weighings as provided by this article, which records shall be open at all times for inspection by the Commissioner of Agriculture and Industries or his assistants.



Section 8-16-56 - Weight certificate form; certificate deemed prima facie evidence of weight.

(a) The Commissioner of Agriculture and Industries shall prescribe the form of weight certificate to be used by all public weighmasters in this state.

(b) Such certificate shall state thereon the kind of commodity, produce or article, the number of units of the same, the date of the receipt of the commodity, produce or article, the owner, agent or consignee, the total weight of the commodity, produce or article, the vessel, railroad, team, truck or other means by which the commodity, produce or article was received, any trade or other mark thereon and such other information as may be necessary to distinguish or identify the commodity, produce or article from a like kind.

(c) No certificate other than the one prescribed in this section shall be used by any public weighmaster in this state, and when so made and properly signed, such certificates shall be a prima facie evidence of such weights.



Section 8-16-57 - Certificates to contain accurate weight.

All certificates of weights and measures, as provided by this article, shall contain the accurate and correct weight of any and all commodities weighed when issued by the public weighmaster.



Section 8-16-58 - Reweighing of certified commodity, produce or article.

When doubt or differences arise as to the correctness of the net or gross weight of any amount or part of any commodity, produce or article for which a certificate of weights and measures has been issued by a public weighmaster, the owner, agent or consignee, upon complaint to the Commissioner of Agriculture and Industries or his assistants, may have such amount or part of the amount of any commodity, produce or article reweighed by the commissioner, his assistants or a public weighmaster designated by him, the services for which reweigh, when performed by the commissioner or his assistants, shall be gratis.



Section 8-16-59 - False certificates.

Any weighmaster who shall issue a certificate of weights and measures giving a false weight or measure of any article or commodity weighed or measured by him or his representative to any person shall be guilty of a misdemeanor. In addition thereto, he shall forfeit his certificate as weighmaster, which certificate, when so forfeited, shall be turned over to the Commissioner of Agriculture and Industries.






Division 2 - State and Federal Employees.

Section 8-16-70 - Appointment.

(a) The Commissioner of Agriculture and Industries is authorized to designate and appoint any competent employee or agent of the State Department of Agriculture and Industries or United States Department of Agriculture to weigh or supervise the weighing of any agricultural commodities which are to be sold on the basis of weight; and such employees or agents so appointed may be designated or appointed by the commissioner as public weighmasters; provided, that such employees or agents shall comply with all of the provisions of this article required for the appointment of weighmasters.

(b) Weight certificates issued by such employees appointed under this section shall be issued in accordance with the provisions and requirements of this article governing public weighmasters.



Section 8-16-71 - Fees and charges for weighing agricultural commodities; disposition of collected amounts.

The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, may fix, assess and collect, or cause to be collected, fees and charges for weighing services furnished by the Department of Agriculture and Industries through services furnished by duly appointed weighmasters as authorized under Section 8-16-70, and all amounts collected therefor shall be deposited into the Shipping Point Inspection Fund of the State Treasury. No amounts collected under this section shall accrue or be paid to the employee or agent of the Department of Agriculture and Industries, as all such amounts are required to be deposited into the State Treasury to the credit of the Shipping Point Inspection Fund.



Section 8-16-72 - Rules and regulations for weighing agricultural commodities.

The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, may adopt and promulgate reasonable rules and regulations to carry out the provisions of this division, to the end that persons, firms, corporations, or associations may be furnished with accurate weighing services by the Department of Agriculture and Industries where such services are required for the sale of agricultural commodities.









Article 4 - Miscellaneous Regulations.

Section 8-16-90 - Prohibited acts generally.

Any person who, by himself or his servant or agent, or as the servant or agent of another person, shall offer or expose for sale, sell, use in the buying or selling of any commodity or thing or for hire or reward or in the computation of any charge for services rendered on the basis of weight or measure when a charge is made for such determination, retain in his possession a false weight or measure or weighing or measuring device or any tool or appliance used in connection therewith which has not been sealed by the Commissioner of Agriculture and Industries or by a local sealer of weights and measures within one year, shall dispose of any condemned weight, measure or weighing or measuring device contrary to law, remove any tag placed thereon by the commissioner or a local sealer, who shall sell or offer or expose for sale less than the quantity he represents of any commodity, thing or service, shall take or attempt to take more than the quantity he represents when as the buyer he furnishes the weight, measure or weighing or measuring device by means of which the amount of any commodity, thing or service is determined, who shall keep for the purpose of sale, offer, expose for sale or sell any commodity in a manner contrary to law, who shall violate any provision of this chapter for which a specific penalty has not been provided or who shall sell, offer or expose for sale or use or have in his possession for the purpose of using or selling any device or instrument to be used to, or calculated to, falsify any weight or measure, shall be guilty of a misdemeanor.



Section 8-16-91 - Net weight of commodity basis for sales by weight.

Whenever any commodity, other than bale cotton, is sold on a basis of weight, it shall be unlawful to employ any other weight in such sale than the net weight of the commodity; and all contracts concerning goods sold on a basis of weight shall be understood and construed accordingly. Whenever the "weight" of a commodity is mentioned in this chapter, it shall be understood and construed to mean the net weight of the commodity.



Section 8-16-93 - Net quantities of contents of packages to be marked on outside.

(a) It shall be unlawful to keep for the purpose of sale, offer or expose for sale or sell any commodity in package form unless the net quantity of the contents is plainly and conspicuously marked on the outside of the package in terms of weight, measure or numerical count; provided, however, that reasonable variations or tolerances shall be permitted, and that these reasonable variations and tolerances shall be established by rules and regulations made and promulgated by the State Board of Agriculture and Industries; and provided further, that this section shall not be construed to apply to those commodities in package form, the manner of sale of which is specifically regulated by the provisions of other sections of this chapter.

(b) The words "in package form," as used in this section, shall be construed to include a commodity in a package, carton, case, can, box, barrel, bottle, phial or other receptacle or in coverings or wrappings of any kind put up by the manufacturer, or put up prior to the order of the commodity by the vendor, which may be labeled, branded, stenciled or otherwise marked or which may be suitable for labeling, branding, stenciling or marking otherwise, making one complete package of the commodity. The words "in package form" shall be construed to include both the wholesale and the retail package. "Package," as used in this section, does not include any container in which are packed or contained packages of a smaller size of a commodity, but the provisions of this section apply only to the container directly including the commodity.



Section 8-16-94 - Weight per bushel or barrel of certain commodities established by custom of marketplace; Commissioner of Agriculture and Industries authorized to promulgate rules concerning weights per bushel or barrel.

(a) Whenever any commodities shall be sold or delivered and no special written contract or agreement shall be made to the contrary, if sold or authorized to be sold by the bushel or barrel, said bushel or barrel of such commodities shall be the weight per bushel or barrel as is generally recognized and accepted in the marketplace, and the fractional part of the bushel or barrel shall be the corresponding fractional part of the weight per bushel or barrel as is generally recognized and accepted in the marketplace for such commodity.

(b) All such commodities shall be bought or sold by actual weight unless otherwise agreed to in writing between the seller and buyer; provided, however, that any of such commodities may be sold by numerical count; and provided further, that turnips, kale, mustard and spinach salad and other vegetables customarily sold by the bunch may be sold by the bunch.

(c) The Commissioner of Agriculture and Industries, as provided under the provisions of Section 2-2-16, is authorized and empowered to promulgate rules and regulations concerning minimum weights per bushel or barrel or other type container for the sale of commodities, as is needed for the standardization of the sale of such commodities in the marketplace.



Section 8-16-95 - Milk and cream bottles and containers - Capacities; markings; bond required of manufacturers.

(a) Bottles or other containers used for the sale of milk or cream shall be of the capacity of one gallon, three quarts, one-half gallon, one quart, one-third quart, one pint, one-half pint, and one gill.

(b) Each bottle or other container used for the sale of milk or cream shall be clearly and permanently marked with its capacity and with the word "sealed." For purposes of identification, such bottles and other containers shall also have clearly and permanently marked thereon the name, initials or trademark of the manufacturer and the manufacturer's mold designation which identifies the pattern or design of the bottles. The capacity designation and the word "sealed" shall be clearly and permanently marked on the side of the bottle or container.

(c) A bond of $1,000, with surety to be approved by the Commissioner of Agriculture and Industries, together with a complete description of the bottle or container, shall be furnished the commissioner by the manufacturer, conditioned upon their conformance with the requirements of this section and such regulations as may be promulgated by the State Board of Agriculture and Industries for the purposes of this section. A record of the bonds furnished and identification shall be kept in the office of the commissioner.



Section 8-16-96 - Milk and cream bottles and containers - Penalty for selling or using noncomplying containers.

(a) Any manufacturer or dealer who sells, or offers to sell, milk or cream bottles or containers to be used in the state that do not comply as to size and marking with the provisions of this article shall suffer a penalty of $500, to be recovered by the Attorney General in an action against the offender's bondsman, to be brought in the name of the state in the Circuit Court of Montgomery County, Alabama.

(b) Any dealer who offers for sale, or who uses for the purpose of selling, milk or cream jars, bottles or containers that do not comply with the requirements of this article as to markings and capacity shall be guilty of offering for sale or using a false or insufficient measure.



Section 8-16-97 - Milk and cream bottles and containers - Duties of sealers.

Local sealers of weights and measures are not required to seal bottles or containers for milk or cream marked as provided in this article; but they shall have the power to, and shall from time to time, make tests on individual bottles or containers in order to ascertain if the provisions of this article are being complied with, and they shall immediately report violations found to the Commissioner of Agriculture and Industries.



Section 8-16-98 - Coal, coke, or charcoal - Sale by weight; "ton" defined; restriction on liquid substances in coal, coke, or charcoal.

(a) It shall be unlawful to sell, or offer to sell, any coal, coke, or charcoal in any other manner than by weight. When sold by the ton, 2,000 pounds avoirdupois shall be the weight of the ton.

(b) No coal, charcoal or coke shall be sold at retail which contained, at the time the weight was taken, more water or other liquid substance than is due to natural conditions, weather conditions or causes incident to the mining, cleaning, or handling of the coal, charcoal, or coke, except by and with the consent of the purchaser.



Section 8-16-99 - Coal, coke, or charcoal - Delivery tickets.

(a) It shall be unlawful for any person to deliver any coal, coke, or charcoal without such delivery being accompanied by a delivery ticket and a duplicate thereof, on each of which shall be marked clearly and distinctly the gross weight of the load expressed in pounds, the tare of the delivery vehicle and the quantity or quantities of coal, coke, or charcoal contained in the vehicle used in such deliveries, the name of the purchaser and the name of the dealer from whom purchased.

(b) Such ticket shall be surrendered to the Commissioner of Agriculture and Industries or local sealer of weights and measures upon his demand for his inspection, and if he desires to retain this ticket he shall return a duplicate ticket. The original or duplicate ticket shall be delivered to the purchaser of the coal, coke, or charcoal, or his agent, at the time of the delivery of the fuel and the other ticket shall be retained by the seller of the fuel.



Section 8-16-100 - Coal, coke, or charcoal - Weighing of coal at time of purchase at request of purchaser.

When a dealer or dealers in coal in cities or towns where public sales are kept may be requested by a person or persons buying as much as 500 pounds of coal at any one time to weigh such coal upon the public scales, such dealer or dealers shall do so. The person or persons buying the coal shall pay the fee for weighing the same if such is of proper weight; otherwise, such fee shall be paid by the dealer. Any dealer refusing to weigh or to have weighed such coal as required in this section or to pay such fee for weighing the same as required by this section shall be guilty of a misdemeanor.



Section 8-16-101 - Fruit, nuts, vegetables and grain to be sold by avoirdupois weight or numerical count.

(a) Except as otherwise provided in this article or when sold in the original standard container, all fruit, nuts, vegetables and grain shall be sold at retail by avoirdupois weight or numerical count.

(b) The words "original standard container," as used in this section, shall mean and include only barrels, boxes, baskets, hampers or similar containers, the dimensions or capacity of which are established by regulations of the State Board of Agriculture and Industries, the contents of which have not been removed or repacked by the retailer and upon which is plainly and conspicuously marked the net quantity of the contents thereof in terms of weight, measure or numerical count.

(c) This section shall not apply to the sale by the bunch of fresh beets, onions, turnips, carrots and other similar vegetables usually and customarily sold by the bunch.



Section 8-16-102 - Cornmeal and grits to be sold in five to 200 pound packages; exceptions.

(a) No person shall sell, offer for sale, expose for sale, have in possession with intent to sell, pack or deliver in this state cornmeal or grits in packages of sizes other than five pounds, 10 pounds, 25 pounds, 50 pounds, 100 pounds and 200 pounds; provided, that any person may weigh and sell from bulk cornmeal or grits any number of pounds desired by a customer on order and provided further, that any person may sell, offer for sale, expose for sale, have in possession with intent to sell, pack or deliver in this state cornmeal or grits in weight packages weighing less than five pounds.

(b) For the purpose of this section, the term "cornmeal" shall be deemed to include all products in the form of meal or grits derived from corn, with or without additional processing, such as bolting, degerming or refining, and all mixtures of same with chemicals and other modifying agents.



Section 8-16-103 - Flour to be sold in packages of five to 200 pounds; exceptions.

(a) No person shall sell, offer for sale, expose for sale, have in possession with intent to sell, pack or deliver in this state flour in packages of sizes other than five pounds, 10 pounds, 25 pounds, 50 pounds, 100 pounds and 200 pounds; provided, that any person may weigh and sell from bulk flour any number of pounds desired by a customer on order; and provided further, that any person may sell, offer for sale, expose for sale, have in possession with intent to sell, pack or deliver in this state flour in weight packages weighing less than five pounds.

(b) The provisions of this section shall not apply to the sale of flour to commercial bakers or blenders or for export in containers of more than 100 pounds.

(c) For the purpose of this section, the term "flour" shall include flours derived from cereals or other vegetable sources and mixtures of the same with or without added chemicals or other modifying agents.



Section 8-16-104 - Sale of ice regulated.

(a) It shall be unlawful for any person, firm or corporation to sell ice in any other manner than by weight.

(b) All ice shall be correctly weighed by the seller at the time of delivery to the purchaser. All agents or employees of any person, firm or corporation engaged in the sale and delivery of ice shall be provided with suitable and correct weighing devices to be used for the purpose of correctly weighing each piece of ice delivered.

(c) It shall be unlawful for any such agent or employee to report or make a charge for any quantity of ice in excess of the quantity in pounds, or fraction thereof, actually delivered according to the weight thereof. It shall be unlawful for any person, firm or corporation delivering ice to refuse, on demand, to allow the purchaser to witness the weighing of the same at the time of delivery, or to refuse, on demand, to furnish the purchaser with a weight slip at the time of delivery containing the name of the person, firm or corporation selling the ice, the number of pounds sold and signed by the agent or employee of such person, firm or corporation.

(d) Whoever, being engaged in the business of selling ice at retail and not engaged in the delivery of the same under a contract, refuses to sell from any place or vehicle engaged in the regular distribution of ice at retail a piece of ice at the fair value thereof to any person other than an ice dealer shall, if such person tenders in payment the fair value thereof in the amount of $.05 or any multiple thereof not more than $.50 in legal money of the United States, be guilty of a misdemeanor.



Section 8-16-105 - Sale of oil at retail regulated.

Any person engaged in the business of the sale of oil at retail shall use a standard liquid measure, which measure shall not be a larger capacity than the amount of the purchase by any purchaser; provided, however, that this section shall not prevent the use of a correct liquid-measuring device when so located and disposed as to be clearly visible to and readable by the customer from any position which he may reasonably be expected to assume.



Section 8-16-106 - Requesting false or incorrect weighing or certificate; unauthorized issuance of certificate.

Any person, firm or corporation who shall request a weighmaster to weigh any product, commodity or article falsely or incorrectly or who shall request a false or incorrect certificate of weight or measure and any person issuing a certificate of weights and measures who is not a weighmaster as provided for in this chapter shall be guilty of a misdemeanor.



Section 8-16-107 - Operating weighing or measuring device other than as intended.

It shall be unlawful for any person to operate any weighing or measuring device in any other manner than that which would be a regular and intended method of operation by the manufacturer, as is evidenced by the make-up of the device itself as being the proper method of operation.






Article 5 - Registered Commercial Weighing and Measuring Technicians.

Section 8-16-120 - Registration authorized; purpose.

For the benefit of users, manufacturers and distributors of commercial weighing and measuring devices used in selling commodities, things or service by weight or measure, the Commissioner of Agriculture and Industries is empowered to register certain persons skilled in repairing, servicing or installing said devices. Service persons or scale mechanics that become registered may remove condemnation tags placed on weighing and measuring devices by the Commissioner of Agriculture and Industries or local sealers, for the purpose of repair. The removal of condemnation tags by registered service persons or scale mechanics for the specific purpose of repairing devices shall not constitute a violation of Section 8-16-90, but the removal of said tags by registered service persons or scale mechanics for purposes other than repair shall constitute a violation of Section 8-16-90.



Section 8-16-121 - Registration requirements; fees.

Only those natural persons who demonstrate to the satisfaction of the Commissioner of Agriculture and Industries their skill in repairing, servicing, or installing, weighing and measuring devices may be registered. The commissioner, under the provisions of Section 2-2-16, may promulgate rules and regulations and establish fees not to exceed one hundred dollars ($100) for the reimbursement of costs and expenses of registration which are reasonable and necessary to include necessary skills, standards, procedures, and equipment which a registrant must meet and follow to accomplish the evident purpose and intent of this law.



Section 8-16-122 - Registration period; renewal; fee; testing; identification; penalty.

Registration of service persons and scale mechanics shall be for a period of 12 months, and shall be renewed each year. An annual fee established by the Board of Agriculture and Industries not to exceed one hundred dollars ($100), to be paid into the Agricultural Fund, shall accompany each initial request for registration or each renewal thereof. Application forms for registration or renewal, and testing shall be furnished and administered by the Commissioner of Agriculture and Industries. The commissioner shall also furnish appropriate identification to persons registered as service persons or scale mechanics. Any person removing condemnation tags placed on weighing and measuring devices by the Commissioner of Agriculture and Industries or local sealers, even for purposes of repair, during any time the person's registration may have expired due to failure to renew, shall be considered a violation of Section 8-16-90.



Section 8-16-123 - Revocation, suspension, etc., of registration; grounds; notice; appeal.

The commissioner may revoke, suspend or refuse to renew the registration of service persons or scale mechanics if he determines that the person has failed to abide by the rules and regulations promulgated under this law or has removed a condemnation tag, for purpose other than that of repair, or no longer qualifies under the above rules and regulations. The taking of unfair advantage of an owner of a weighing or measuring device or unsatisfactory work in repairing said devices shall also constitute grounds for refusing to register, revocation, suspension or nonrenewal of the registration.

The Commissioner of Agriculture and Industries shall give at least 10-days' written notice by certified mail to the concerned person prior to refusing to register, revocation, suspension or nonrenewal of the registration. The notice shall set out the specific grounds under which the action was taken. The registrant or proposed registrant, after receiving notification as set out above, may request a hearing before the commissioner. This request must be in writing and be received by the commissioner within 10 days after receiving notice of the commissioner's intended action. If the written request for a hearing is received within the 10-day period, the commissioner shall stay his intended action pending the outcome of the hearing. Any adverse ruling at this hearing is appealable to the State Board of Agriculture and Industries provided notice of appeal to the board is given in writing to the commissioner within 10 days after receiving written notice of an adverse ruling. The hearing before the State Board of Agriculture and Industries shall follow the proceedings affecting licensees under the Alabama Administrative Procedures Act (§41-22-1 et seq.).









Chapter 17 - REGULATION OF CERTAIN GOODS AND PRODUCTS.

Article 1 - Brake Fluid.

Section 8-17-1 - Definitions.

For the purpose of this article, the following words shall have the meanings respectively ascribed to them by this section:

(1) COMMISSIONER. The Commissioner of Agriculture and Industries.

(2) PERSON. Any individual, partnership, firm, corporation or association.

(3) BRAKE FLUID. Any and all substances, liquids, or preparations used or intended for use as a brake medium or to be added to a brake fluid in the braking system of any motor vehicle for use in hydraulic brakes.

(4) PACKAGE. The immediate container in which the brake fluid is packed for sale but does not include a carton or wrapping containing several packages, nor a tank car or truck.



Section 8-17-2 - Registration and permit for sale or distribution.

(a) Before any brake fluid shall be sold, offered for sale, kept for sale or distributed in the State of Alabama, the manufacturer, packer, or distributor thereof shall register the product with the Commissioner of Agriculture and Industries and obtain a permit authorizing the sale of the product.

(b) Applications for registration and permits upon forms furnished by the Commissioner of Agriculture and Industries shall contain:

(1) Name, address, and location of the applicant's brake fluid manufacturing company, packing or distributing establishment and the address of applicant's sales office, if any, in the State of Alabama.

(2) The brand name of the brake fluid which the applicant proposes to offer for sale or distribution in the State of Alabama.

(3) A copy of the label or brand which will be affixed to or imprinted upon packages in which brake fluid will be sold, offered for sale or distribution.

(4) A copy of the standards or specifications of the brake fluid, together with such other information as may be required by the commissioner which is necessary for the enforcement of the provisions of this article.

(c) Registration of a brake fluid as required hereunder shall be renewable annually on or before January 1 of each year, and the permit authorizing sale thereof shall be renewable annually on or before that date.

(d) The annual registration fee for each brand of brake fluid registered hereunder shall be $10, to be collected by the Commissioner of Agriculture and Industries before the product is registered and the permit is issued authorizing sale thereof.

(e) Amounts collected hereunder as registration fees and any amount levied as a fine under the penalty provisions of this article shall be deposited in the State Treasury to the credit of the Agricultural Fund.

(f) The Commissioner of Agriculture and Industries shall refuse registration of any brake fluid which does not comply with the requirements of this article.

(g) Whenever a person who manufactures, packs, or distributes brake fluid for sale or distribution in the State of Alabama shall have registered his brand of brake fluid and has obtained a permit as required under the provisions of this section, no other person shall be required to register the same brand and obtain a permit for the purpose of selling or offering the same brand of brake fluid for sale, as it is the intent and purpose hereof to require that the requirements of this section shall be complied with only once for the sale of the same brand of brake fluid.



Section 8-17-3 - When deemed adulterated.

Brake fluid shall be deemed to be adulterated unless it meets the minimum standards for purity and quality as such standards for brake fluid are established by the State Board of Agriculture and Industries under the provisions of this article. Brake fluid shall also be deemed to be adulterated if it contains any substance or preparation which renders it unsuitable for use as a brake fluid or will impair the normal operation of a hydraulic brake system.



Section 8-17-4 - When deemed misbranded.

Brake fluid shall be deemed to be misbranded if its labeling is false or misleading in any particular and if in package form it does not bear a label containing the name and address of the manufacturer, packer, seller, or distributor, an accurate statement of the net quantity of the contents in terms of liquid measure and the words "brake fluid" and "heavy duty."



Section 8-17-5 - Sale, etc., prohibited if misbranded, adulterated or unregistered.

No person shall sell, offer for sale, keep for sale, distribute, or add to the hydraulic brake system of motor vehicles in this state any brake fluid which is misbranded or adulterated; and no person shall sell, offer for sale, keep for sale, or distribute any brake fluid in this state unless the manufacturer, packer or distributor thereof has registered the product and obtained a permit as required under the provisions of this article.



Section 8-17-6 - Promulgation of rules and regulations; product to meet standards and other requirements.

(a) The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, is authorized to adopt and promulgate by rule or regulation the minimum standards and specifications for brake fluid. Such standards and specifications as adopted under this section shall not be below the minimum standards and specifications established by the Society of Automotive Engineers for heavy-duty type brake fluids No. 70-R-1.

(b) Brake fluid shall not be registered for sale or distribution unless such product meets the standards and other requirements adopted under this section.

(c) The Commissioner of Agriculture and Industries, with the approval of the State Board of Agriculture and Industries, is also authorized to promulgate and adopt reasonable rules and regulations necessary to carry out the evident intent and purpose of this article.



Section 8-17-7 - Suspension from sale, seizure and condemnation for violations; sale, etc., prohibited after suspension.

(a) Any brake fluid sold, offered for sale, kept for sale, or distributed in this state which is in violation of any of the provisions or requirements of this article, or rules and regulations promulgated under it, or which is not registered as required under this article shall be subject to suspension from sale, seizure and condemnation pursuant to the provisions of Article 2, Chapter 2 of Title 2, and shall be subject to all of the provisions of said Article 2.

(b) It shall be unlawful and punishable as a misdemeanor for any person to move, transport, sell or in any other manner dispose of any brake fluid after such brake fluid has been suspended or ordered withheld from sale as authorized under this section without having written authority from the Commissioner of Agriculture and Industries or his duly authorized agents or employees.



Section 8-17-8 - Inspection and testing.

The Commissioner of Agriculture and Industries and his agents, representatives or employees are authorized to enter any establishment where brake fluid is being sold, offered for sale or kept for sale to examine and inspect the product to determine whether such brake fluid is in compliance with the provisions of this article. Upon paying, or offering to pay the value of any specimen or sample, they are authorized to take such specimens or samples for analysis, examination and inspection.



Section 8-17-9 - Penalty for violation of article.

Any person who shall sell, offer for sale, or distribute any brake fluid in violation of the provisions of this article and any person who sells, offers for sale or distributes any brake fluid not registered and approved for sale as required under this article shall be guilty of a misdemeanor and punished as now prescribed by law for such an offense.






Article 2 - Caustic or Corrosive Substances.

Section 8-17-20 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) DANGEROUS CAUSTIC OR CORROSIVE SUBSTANCE.

Each and all of the acids, alkalis, and substances named below:

a. Hydrochloric acid and any preparation containing free or chemically unneutralized hydrochloric acid (HCL) in a concentration of 10 percent or more;

b. Sulphuric acid and any preparation containing free or chemically unneutralized sulphuric acid (H2SO4) in a concentration of 10 percent or more;

c. Nitric acid or any preparation containing free or chemically unneutralized nitric acid (HNO3) in a concentration of five percent or more;

d. Carbolic acid (C6H5OH), otherwise known as phenol, and any preparation containing carbolic acid in a concentration of five percent or more;

e. Oxalic acid or any preparation containing free or chemically unneutralized oxalic acid (H2C2O4) in a concentration of 10 percent or more;

f. Any salt of oxalic acid and any preparation containing any such salt in a concentration of 10 percent or more;

g. Acetic acid or any preparation containing free or chemically unneutralized acetic acid (HC2H3O2) in a concentration of 20 percent or more;

h. Hypochlorous acid, either free or combined, and any preparation containing the same in a concentration so as to yield 10 percent or more by weight of available chlorine, excluding calx chlorinata, bleaching powder, and chloride of lime;

i. Potassium hydroxide and any preparation containing free or chemically unneutralized potassium hydroxide (KOH), including caustic potash and Vienna paste, in a concentration of 10 percent or more;

j. Sodium hydroxide and any preparation containing free or chemically unneutralized sodium hydroxide (NaOH), including caustic soda and lye, in a concentration of 10 percent or more;

k. Silver nitrate, sometimes known as luna caustic, or any preparation containing silver nitrate (AgNO3) in a concentration of five percent or more;

l. Ammonia water and any preparation yielding free or chemically uncombined ammonia (NH3), including ammonium hydroxide and "hartshorn," in a concentration of five percent or more.

(2) MISBRANDED PARCEL, PACKAGE, OR CONTAINER. A retail parcel, package, or container of any dangerous caustic or corrosive substance for household use, not bearing a conspicuous, easily legible label, or sticker containing the name of the article, the name and place of business of the manufacturer, packer, seller, or distributor, the word "Poison," running parallel with the main body of reading matter on said label, or sticker on a clear, plain background of a distinctly contrasting color in uncondensed gothic capital letters, the letters to be not less than 24-point size unless there is on said label or sticker no other type so large, in which event the type shall be not smaller than the largest type on the label or sticker and directions for treatment in case of accidental personal injury by the dangerous caustic or corrosive substance.



Section 8-17-21 - Selling, etc., in misbranded container, etc.

No person shall sell, barter or exchange, receive, hold, pack, display, or offer for sale, barter or exchange in the State of Alabama any dangerous caustic or corrosive substance in a misbranded parcel, package, or container, such parcel, package, or container designed for household use; provided, that household products for cleaning and washing purposes, subject to this article and labeled in accordance therewith, may be sold, offered for sale, held for sale, and distributed in this state by any dealer, wholesale, or retail.



Section 8-17-22 - Confiscation, etc., of misbranded containers, etc.

Any dangerous caustic or corrosive substance in a misbranded parcel, package, or container suitable for household use that is being sold, bartered or exchanged, held, displayed or offered for sale, barter, or exchange shall be confiscated and disposed of as provided for under Article 2, Chapter 2 of Title 2, and all of the provisions of said Article 2 shall be applicable to substances regulated by this article.



Section 8-17-23 - Enforcement of article; approval and registration of brands and labels; rules and regulations.

The Commissioner of Agriculture and Industries shall enforce the provisions of this article as in the case of other provisions of Chapter 1 of Title 20, and may approve and register such brands and labels intended for use under the provisions of this article as may be submitted for that purpose and as may, in his or her judgment, conform to the requirements of this article; provided, that in any prosecution under this article the fact that any brand or label involved in such prosecution has not been submitted to the commissioner for approval or, if submitted, has not been approved by him or her shall be immaterial. In addition, the commissioner may make and adopt rules and regulations pursuant to the Administrative Procedure Act as he or she deems necessary to carry out this article and may establish a filing fee to accompany each application for approval and registration of a brand or label.



Section 8-17-24 - Penalty for violation of article.

Any person violating the provisions of this article shall be guilty of a misdemeanor.






Article 3 - Linseed Oil.

Section 8-17-40 - Standards for raw linseed oil.

No person shall sell or take orders for sale and delivery within the state any raw linseed oil unless the same is wholly obtained from the seeds of the flax plant (linum usitatissimum) and unless the same fulfills all the requirements recognized by the United States pharmacopoeia official at the time of the investigation.



Section 8-17-41 - Standards for boiled linseed oil.

No person shall sell or take orders for sale and delivery within this state any boiled linseed oil, or so-called "boiled oil," unless the same has been prepared from pure raw linseed oil and lead and manganese driers and unless the same complies with the standards and requirements prescribed by the State Board of Agriculture and Industries.



Section 8-17-42 - Labeling of original, unbroken containers.

No person shall sell any linseed or flaxseed oil unless it is exposed for sale or sold under its true name and each original unbroken tank car, tank, barrel, keg, or vessel containing such oil has distinctly and durably marked thereon the true name of such oil as well as the name and place of business of the manufacturer thereof in ordinary bold-faced capital letters not less than 60 points in size the words "Pure Linseed Oil - Raw" or "Pure Linseed Oil - Boiled," as the case may be.



Section 8-17-43 - Mixture or substitute to be marked and sold as such.

(a) No person shall sell or take orders for sale and delivery within this state any compound or mixture of linseed oil, raw or boiled, with other products, except as provided in this article, or any product which is intended to be used as a substitute for linseed oil (raw or boiled) unless it is exposed for sale and sold under the name "substitute for linseed oil."

(b) If the words "linseed" or "flaxseed" are used other than in the name, the true name of each and every ingredient of such product shall also appear, giving preference of order to the ingredients present in the greater proportion; but all letters used in naming the ingredients shall be of the same size and color, using the style of type as hereinafter specified.

(c) Each tank car, tank, barrel, keg, can, jug, or vessel, both wholesale and retail, and all storage receptacles containing such product, shall be distinctly and durably marked in a conspicuous place using the English language and kind of type as hereinafter specified, giving the name under which it is sold, the names of ingredients when required and the name and place of business of the manufacturer thereon in continuous list with no intervening matter, using ordinary bold-face capital letters not less than 60 points in size, and there shall be such a contrast between the color of the type and the background of the label as to render the same easily and plainly legible.



Section 8-17-44 - Enforcement of article; suspension from sale, seizure, etc., of illegal products.

(a) The Commissioner of Agriculture and Industries through the facilities of the State Department of Agriculture and Industries shall enforce the provisions of this article.

(b) The provisions of Article 2, Chapter 2 of Title 2 shall be applicable to linseed oil regulated by this chapter.



Section 8-17-45 - Penalty for violation of article.

Any person violating any provision of this article or the standards established hereunder shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than $500, and may also be sentenced to hard labor for not more than six months.






Article 5 - Petroleum Products.

Division 1 - Standards and Inspections Generally.

Section 8-17-80 - Definitions.

(a) The following words and phrases, when used in this article, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) AVIATION GASOLINE. Motor fuel designed for use in the operation of aircraft other than jet aircraft, and sold or used for that purpose.

(2) BIODIESEL FUEL. Any motor fuel or mixture of motor fuels that is derived, in whole or in part, from agricultural products or animal fats, or the wastes of such products or fats, and is advertised as, offered for sale as, suitable for use as, or used as motor fuel in a diesel engine.

(3) BLENDED FUEL. A mixture composed of gasoline or diesel fuel and any other liquid that can be used as a motor fuel in a highway vehicle.

(4) BOARD. The Alabama Board of Agriculture and Industries.

(5) BRAND. The trade name or other designation under which a particular petroleum product is sold, offered for sale, or otherwise identified.

(6) BULK TRANSFER. Any transfer of motor fuel from one location to another by pipeline tender or marine delivery within a bulk transfer/terminal system, including, but not limited to, the following:

a. The movement of motor fuel from a refinery or terminal to a terminal by marine vessel or barge.

b. The movement of motor fuel from a refinery or terminal to a terminal by pipeline.

c. The book or in-tank transfer of motor fuel within a terminal between licensed suppliers prior to the completion of removal across the rack.

d. A two-party exchange between licensed suppliers or between licensed suppliers and permissive suppliers.

(7) BULK TRANSFER/TERMINAL SYSTEM. The motor fuel distribution system consisting of refineries, pipelines, marine vessels, and terminals.

(8) BULK USER. A person who receives into his or her own storage facilities, in transport truck lots, taxable motor fuel for his or her own consumption.

(9) COMMISSIONER. The Alabama Commissioner of Agriculture and Industries.

(10) DEPARTMENT. The Alabama Department of Agriculture and Industries.

(11) DIESEL FUEL. Any liquid that is advertised, offered for sale, or sold for use as or used as a motor fuel in a diesel-powered engine. Diesel fuel includes #1 and #2 fuel oils, kerosene, special fuels, and blended fuels which contain diesel fuel, but shall not include gasoline or aviation fuel.

(12) DYED DIESEL FUEL. Diesel fuel that meets the dyeing and marking requirements of Section 4082, Title 26 of the United States Code.

(13) DYED KEROSENE. Kerosene that meets the dyeing and marking requirements of Section 4082, Title 26 of the United States Code.

(14) GASOHOL. A blended motor fuel composed of gasoline and motor fuel grade alcohol.

(15) GASOLINE. Any product commonly or commercially known as gasoline, regardless of classification, that is advertised, offered for sale, or sold for use as or used as motor fuel in an internal combustion engine, including gasohol and blended fuel which contains gasoline. Gasoline also includes gasoline blendstocks as defined under Section 4081, Title 26 of the United States Code and the regulations promulgated thereunder. Gasoline does not include special fuel or aviation gasoline sold to a licensed aviation fuel purchaser for use in an aircraft motor.

(16) IMPORT. To bring petroleum products into this state for sale, use, or storage by any means of conveyance other than in the fuel supply tank of a motor vehicle. Petroleum products delivered into this state from out-of-state by or for the seller constitutes an import by the seller. Petroleum products delivered into this state from out-of-state by or for the purchaser constitutes an import by the purchaser.

(17) IMPORTER. A person who imports petroleum products into this state.

(18) INSPECTION FEE PERMIT HOLDER. A person to whom the Department of Revenue has issued an inspection fee permit.

(19) K-1 KEROSENE. A petroleum product having an A.P.I. gravity of not less than 40 degrees, at a temperature of 60 degrees Fahrenheit and a minimum flash point of 100 degrees Fahrenheit, and which meets American Society for Testing Materials Standard D-3699 as in effect on January 1, 1999.

(20) KEROSENE. All grades of kerosene, including, but not limited to, the two grades of kerosene, No. 1-K and No. 2-K, commonly known as K-1 kerosene and K-2 kerosene, respectively, described in the American Society for Testing Materials Standard D-3699, in effect on January 1, 1999, and kerosene-type jet fuel described in the American Society for Testing Materials Standard D-1655 and military specifications MIL-t-5624r and MIL-t-83133d (grades jp-5 and jp8) and any grade described as kerosene or kerosene-type jet fuel by the Internal Revenue Code and administrative guidance promulgated thereunder.

(21) LUBRICATING OIL. Those products of petroleum that are commonly used in lubricating or oiling engines and any devices or substitutes for such products of petroleum.

(22) NET GALLONS. The amount of dyed diesel fuel and dyed kerosene measured in gallons when adjusted to a temperature of 60 degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds pressure per square inch.

(23) PERMISSIVE SUPPLIER. An out-of-state supplier that elects, but is not required, to have a supplier's license as required in Section 40-17-332.

(24) PERSON. Any natural person, firm, partnership, association, corporation, receiver, trust, estate, or other entity as well as any other group or combination thereof acting as a unit.

(25) PERSON FIRST SELLING. Any person, as herein defined, who first sells dyed diesel fuel, dyed kerosene, and/or lubricating oil in Alabama on which an inspection fee is imposed by this article. The first seller of dyed diesel fuel, dyed kerosene, and/or lubricating oil must obtain an inspection fee permit by making application to the Department of Revenue.

(26) PETROLEUM PRODUCTS. Gasoline, diesel fuel, and lubricating oil.

(27) RETAILER. A person other than a wholesale distributor that engages in the business of selling or distributing taxable motor fuel to the end user within this state.

(28) REVENUE COMMISSIONER. The Commissioner of the Alabama Department of Revenue.

(29) SPECIAL FUEL. Any gas or liquid, other than gasoline, used or suitable for use as motor fuel in an internal combustion engine or motor to propel any form of vehicle, machine, or mechanical contrivance, and includes products commonly known as natural or casing-head gasoline, biodiesel fuel, and transmix. Special fuel does not include any petroleum product or chemical compound such as alcohol, industrial solvent, or lubricant, unless blended in or sold for use as motor fuel in an internal combustion engine.

(30) STATE. The State of Alabama.

(31) SUPPLIER. A person who is subject to the general taxing jurisdiction of this state and registered under Section 4101 of the Internal Revenue Code for transactions in motor fuel in the bulk transfer/terminal distribution system and who owns motor fuel in the bulk transfer/terminal system, or a person who receives motor fuel in this state pursuant to a two-party exchange. A terminal operator shall not be considered a supplier based solely on the fact that the terminal operator handles motor fuel consigned to it within a terminal.

(32) UNDYED DIESEL FUEL. Diesel fuel that has not been dyed in accordance with the Internal Revenue Service fuel dyeing provisions.

(b) The definitions set forth in this section shall be deemed applicable whether the words defined are herein used in the singular or plural.

(c) Any pronoun or pronouns used herein shall be deemed to include both singular and plural and to cover all genders.



Section 8-17-81 - Determination and adoption of standards and methods of tests; promulgation of rules; effect of prior standards.

(a) The Board of Agriculture and Industries shall have the power and duty to:

(1) Determine and adopt standards of minimum specifications for petroleum products, and the various classifications and kinds thereof, as to safety, purity, freedom from objectionable substances, distillation tests, heat-producing qualities, fire tests, and efficiency which are not inconsistent with the specifications for the same products that are published from time to time by the United States Department of Commerce; and

(2) Make changes from time to time in such standards, all as the board may deem necessary to provide for the public safety and to provide that such petroleum products are satisfactory and efficient for the purposes for which they may be sold, offered for sale, stored, or used in the state; provided, that such standards shall not be adopted or altered by the board until after a specified date when any person in interest may appear before the board with reference to such standards.

(b) The Board of Agriculture and Industries shall prescribe the methods of tests to be used in determining whether or not petroleum products are in compliance with such standards as shall be adopted as authorized in this section. Any testing and analysis required to be performed may be performed as provided in Section 2-2-33.

(c) The Board of Agriculture and Industries shall have authority to promulgate rules and regulations necessary to secure the safe handling of petroleum products and other such rules and regulations not inconsistent with the provisions of this division as in the judgment of the board may be necessary to the proper enforcement of this division.

(d) The standards of minimum specifications heretofore promulgated by the Board of Agriculture and Industries pursuant to authorization in either Article 21 of Chapter 1 of Title 2 of the Code of Alabama of 1940, or Division 2 of Article 26 of Chapter 1, shall constitute the standards of minimum specifications applicable under this division until such time as the board shall adopt standards pursuant to the provisions of this division.



Section 8-17-82 - Labeling requirement.

(a) Each person selling, offering for sale, storing or using in the state any petroleum product must label, or cause to be labeled, each tank car, tank, barrel, pump, or other container in which such petroleum product is contained or marketed with the words "guaranteed legal standards" and with an additional word or words denoting the precise character of the petroleum product in the container so labeled. Each word in such label shall be legibly printed in letters not less than one-half inch in height.

(b) An alternate manner for container and other labeling information as required under subsection (a) of this section may be prescribed by the Board of Agriculture and Industries pursuant to rules and regulations which shall be consistent with the evident intent and purposes of this section.

(c) In addition to the requirements of subsections (a) and (b) of this section each person selling, offering for sale, storing or using in the state any petroleum product to be used as a motor fuel containing a minimum of 10 percent blend of ethyl alcohol of a purity of at least 99 percent denatured in conformity with one of the approved methods set forth by the U.S. Department of Treasury Division of Alcohol, Tobacco and Firearms and derived from agricultural or forest products or other renewable resource products commonly known as gasohol must label or cause to be labeled each container, pump, or dispenser from which such petroleum product is sold or dispensed with the word "GASOHOL." Each such container or pump shall be conspicuously, clearly and distinctly labeled on each side which faces the motor vehicle and readily visible in an upright position with the word "GASOHOL" printed in black letters at least three inches in height and one-quarter inch in width on a yellow background. The Board of Agriculture and Industries shall have authority to make and issue rules and regulations relating to the implementation of the provisions of this subsection; provided, however, no alternate method of labeling shall be prescribed by such board for this subsection nor shall the requirements of this subsection be in any manner delayed.



Section 8-17-83 - Adulteration or lowering of standard prohibited.

It shall be unlawful for any person who has purchased for resale any petroleum product in respect of which an inspection fee has been paid or which has been designated "guaranteed legal standard" to adulterate or in any way lower the standard of the said petroleum product by the addition of any other liquid or substance, including, without limitation to, any other petroleum product, or to sell, offer for sale, store or use any petroleum product so adulterated or lowered in standard.



Section 8-17-84 - Records to be kept; preservation and inspection of records; regulations as to keeping of records.

(a) Each person required to be licensed under Section 40-17-332(a), (b), or (f) for gasoline, or permitted under Section 8-17-96 for dyed diesel fuel, dyed kerosene, or lubricating oil, and each bulk user and retailer shall keep and maintain all records pertaining to the petroleum products received, produced, manufactured, refined, compounded, used, sold, imported, or delivered, together with delivery tickets, invoices, bills of lading, and other pertinent records and papers required by the Department of Revenue for the reasonable administration of this article, for a period of no less than three years.

(b) All such records shall be preserved for a period of three years and shall at all times during the business hours of the day be subject to inspection by the Revenue Commissioner or his or her agents or representatives.

(c) The Revenue Commissioner may prescribe regulations respecting the keeping of the records required in this section and the forms thereof.



Section 8-17-85 - Examinations and tests; permit required for sale, storage, etc.; permit application, fee and expiration date; nonapplicability of section to certain persons.

(a) All petroleum products sold, offered for sale, used or stored in the state shall be subject to examination and tests to determine the safety of such products and their value and efficiency for the purposes for which they are sold, offered for sale, used or stored.

(b) Before selling, offering for sale, storing, or using petroleum products in the state, the person desiring to sell, offer for sale, store, or use such petroleum products in the state must submit to the Commissioner of Agriculture and Industries a written application for a permit, upon forms furnished by the commissioner, setting forth:

(1) The name and brand under which any petroleum product is to be sold, offered for sale, stored or used;

(2) In case said petroleum product is to be sold, offered for sale, stored or used in tanks, barrels, cans or other containers, the number of gallons, the capacity of the containers in which it is to be sold, offered for sale, stored or used, the brand applicable to each particular petroleum product referred to in the application;

(3) The name or names and address of the manufacturers or dealers from which the said petroleum product was procured; and

(4) A statement expressed in terms of the standards adopted by the Board of Agriculture and Industries pursuant to the provisions of Section 8-17-81, as to the standard guaranteed for the petroleum product in respect of which the application is made. The said statement may simply set forth that the petroleum product referred to therein complies with the standard applicable to that particular product that is specified in the regulations as to standards that are provided for in the said Section 8-17-81; provided, that if the person making the application claims a higher standard for any particular petroleum product, he may make a statement to that effect specifying the standard guaranteed.

(c) As soon as practicable after the receipt of such statement, the Commissioner of Agriculture and Industries shall issue to the applicant a permit, provided said statement shows the petroleum product to be sold or offered for sale or stored or used in the state is equal to or above the minimum standard required in the state for such petroleum product.

(d) Such applicant shall pay to the Commissioner of Agriculture and Industries, as a permit fee, the sum of &dollar;10 for each different brand specified in the application for a permit.

(e) All such permits shall expire on September 30 of the fiscal year for which they were issued.

(f) This section shall not apply to any person selling, offering for sale, storing, or using petroleum products obtained from a person that has complied with the provisions of this division with respect to the same petroleum products.



Section 8-17-86 - Duty to test samples; certificate of tests.

(a) It is the duty of the Commissioner of Agriculture and Industries to secure samples of all petroleum products sold, offered for sale, stored or used in the state and to determine:

(1) Whether or not such petroleum products are sold, offered for sale, stored or used in correct measure or quantity claimed by the person selling or offering for sale or storing or using such petroleum products; and

(2) Whether the same is of legal standard and of the standard advertised.

(b) The Commissioner of Agriculture and Industries shall test, or cause to be tested, such samples in the manner provided by the rules and regulations made by the Board of Agriculture and Industries pursuant to authorization in Section 8-17-81, and shall make a certificate of such test, a copy of which certificate shall be furnished by the commissioner upon request to the person from whom the sample was obtained.



Section 8-17-87 - Inspection fee.

(a) An inspection fee is imposed on the ultimate consumer of gasoline at the rate of two cents ($.02) per gallon, if the excise tax levied on gasoline under Section 40-17-325(a)(1) is refunded by the Department of Revenue unless the ultimate consumer is specifically exempted from the inspection fee by this code. The Department of Revenue is authorized to reduce the excise tax refund by the amount due for the inspection fee.

(b) An inspection fee is imposed on the ultimate consumer of undyed diesel fuel at the rate of two cents ($.02) per gallon, if the excise tax levied on diesel fuel under Section 40-17-325(a)(2) is refunded by the Department of Revenue unless the ultimate consumer is specifically exempted from the inspection fee by this code or unless the undyed diesel fuel is subject to a reduced rate inspection fee in subsection (i). The Department of Revenue is authorized to reduce the excise tax refund by the amount due for the inspection fee.

(c) An inspection fee of two cents ($.02) per gallon is imposed on the first sale within this state or upon importation into this state of dyed diesel fuel unless (1) the purchaser or importer is an inspection fee permit holder, in which case the inspection fee is imposed at the point the inspection fee permit holder makes a sale to a purchaser who is not an inspection fee permit holder, or (2) the purchaser is subject to a reduced rate inspection fee in subsections (e), (f), (g), and (h). The person first selling, the person importing, or the inspection fee permit holder shall collect the fee imposed by this article. If the importer purchases dyed diesel fuel destined for Alabama from a supplier or permissive supplier and the importer is not an inspection fee permit holder and does not have a valid inspection fee permit issued by the Alabama Department of Revenue, the supplier or permissive supplier shall collect and remit the inspection fee imposed by this article. If the importer brings dyed diesel fuel in from bulk storage outside the terminal system, the importer is responsible for collecting and remitting the inspection fee imposed by this article.

(d) An inspection fee of one cent ($.01) per gallon is imposed on the first sale within this state or upon importation into this state of dyed kerosene unless (1) the purchaser or importer is an inspection fee permit holder, in which case the inspection fee is imposed at the point the inspection fee permit holder makes a sale to a purchaser who is not an inspection fee permit holder, or (2) the purchaser is subject to a reduced rate inspection fee in subsections (e), (f), (g), and (h). The person first selling, the person importing, or the inspection fee permit holder shall collect the fee imposed by this article. If the importer purchases dyed kerosene destined for Alabama from a supplier or permissive supplier and the importer is not an inspection fee permit holder and does not have a valid inspection fee permit issued by the Alabama Department of Revenue, the supplier or permissive supplier shall collect and remit the inspection fee imposed by this article. If the importer brings dyed kerosene in from bulk storage outside the terminal system, the importer is responsible for collecting and remitting the inspection fee imposed by this article.

(e) Dyed diesel fuel and dyed kerosene that is used by the ultimate consumer thereof as motor fuel to operate boats, yachts, ships, or other maritime vehicles, whether such boats, yachts, ships, or other maritime vehicles are used commercially or for pleasure, shall be subject to the reduced inspection fee of one fortieth of $.01 ($.00025) per gallon. This reduced rate only applies to purchases by the ultimate consumer directly from an inspection fee permit holder. The person first selling, the person importing, or the inspection fee permit holder shall collect the fee imposed by this article.

(f) Dyed diesel fuel or dyed kerosene used by the ultimate consumer thereof to propel or operate tractors which are not operated on public highways but which are used exclusively in preparing and cultivating land, harvesting any agricultural commodity, or for other agricultural purposes, including pasture and hay production; provided, however, that the term tractors as used herein shall not include automobiles, trucks, pickups, trailers, semitrailers, or other such vehicles, shall be subject to the reduced inspection fee of one fortieth of $.01 ($.00025) per gallon. This reduced rate only applies to purchases by the ultimate consumer directly from an inspection fee permit holder. The person first selling, the person importing, or the inspection fee permit holder shall collect the fee imposed by this article.

(g) Dyed diesel fuel or dyed kerosene that is of the types customarily used as, and that is intended to be used only as, fuel to propel railroad locomotives, shall be subject to the reduced inspection fee of one fortieth of $.01 ($.00025) per gallon. This reduced rate only applies to purchases by the ultimate consumer directly from an inspection fee permit holder. The person first selling, the person importing, or the inspection fee permit holder shall collect the fee imposed by this article.

(h) Dyed diesel fuel or dyed kerosene used by the ultimate consumer thereof as a solvent or other agent in the treatment or preservation of wood products, shall be subject to the reduced inspection fee of one fortieth of $.01 ($.00025) per gallon. This reduced rate only applies to purchases by the ultimate consumer directly from an inspection fee permit holder. The person first selling, the person importing, or the inspection fee permit holder shall collect the fee imposed by this article.

(i) An inspection fee is imposed on the ultimate consumer of undyed diesel fuel at the rate of one fortieth of $.01 ($.00025) per gallon, if the excise tax levied on undyed diesel fuel under Section 40-17-325(a)(2) is refunded by the Department of Revenue and the ultimate consumer specifically used the undyed diesel fuel:

(1) To operate boats, yachts, ships, or other maritime vehicles, whether such boats, yachts, ships, or other maritime vehicles are used commercially or for pleasure;

(2) To propel or operate tractors which are not operated on public highways but which are used exclusively in preparing and cultivating land, harvesting any agricultural commodity, or for other agricultural purposes, including pasture and hay production; provided, however, that the term tractors as used herein shall not include automobiles, trucks, pickups, trailers, semitrailers, or other such vehicles;

(3) To propel railroad locomotives; or

(4) As solvent or other agent in the treatment or preservation of wood products.

The Department of Revenue is authorized to reduce the excise tax refund by the amount due for the inspection fee.

(j) An inspection fee of fifteen cents ($.15) per gallon is imposed on the person first selling lubricating oil in this state or importing lubricating oil into this state, regardless of whether the excise taxes levied on lube oil under Sections 40-17-171 and 40-17-220 are paid, unless the purchaser or importer is an inspection fee permit holder, in which case the inspection fee is imposed at the point the inspection fee permit holder makes a sale to a purchaser who is not an inspection fee permit holder. The person first selling, the person importing, or the inspection fee permit holder shall collect the fee imposed by this article.

(k) An inspection fee of two cents ($.02) per gallon is imposed on removal within this state of gasoline and undyed diesel fuel from the terminal using the terminal rack, other than by bulk transfer, if the supplier sells the gasoline or undyed diesel fuel to a licensed entity which is exempt from the excise tax levied on gasoline or diesel fuel under Section 40-17-325(a); unless the purchaser is the federal government. The supplier shall collect the inspection fee imposed by this article from the purchaser at the time of sale of the gasoline or undyed diesel fuel.

(l) An inspection fee of two cents ($.02) per gallon is imposed at the time gasoline and undyed diesel fuel is imported into this state, other than by bulk transfer, for delivery to a destination in this state, if the supplier sells the gasoline or undyed diesel fuel to a licensed entity which is exempt from the excise tax levied on gasoline or diesel fuel under Section 40-17-325(a); unless the purchaser is the federal government. The supplier or permissive supplier shall collect the inspection fee imposed by this article from the person who imports the gasoline or undyed diesel fuel into this state.

(m) In each subsequent sale of petroleum products on which the inspection fee has been paid, the amount of the inspection fee shall be added to the selling price so that the inspection fee is paid ultimately by the person using or consuming the petroleum product.

(n) Petroleum products in a refinery, a pipeline, a terminal, or a marine vessel transporting petroleum products to a refinery or terminal is in the bulk transfer/terminal system. Petroleum products in a motor fuel storage facility including, but not limited to, a bulk plant that is not part of a refinery or terminal, in the motor fuel supply tank of any engine or motor vehicle, or in any tank car, rail car, trailer, truck, or other equipment suitable for ground transportation is not in the bulk transfer/terminal system.

(o) The inspection fee provided for in this section is in addition to all other fees and all taxes payable with respect to petroleum products. The inspection fee shall be paid on the net gallons of dyed diesel fuel or dyed kerosene.

(p) Aviation gasoline and aviation jet fuel are exempt from the inspection fee.



Section 8-17-88 - Sale, storage, etc., of nonstandard products prohibited; suspension from sale, condemnation, etc., of nonstandard products.

(a) No person shall sell, offer for sale, store, use or bring to rest in the state for sale, offer for sale, use or storage in the state any petroleum product which fails to comply with the standards adopted by the Board of Agriculture and Industries.

(b) Publicity shall be given to any failure to comply with the standards as the Commissioner of Agriculture and Industries shall prescribe.

(c) The sale, offer for sale, storage or use of petroleum products that fall below the standards fixed by the Board of Agriculture and Industries is hereby declared illegal, and such petroleum products shall be subject to suspension from sale, offer for sale, storage or use and may be condemned and sold as provided in Sections 2-2-30 through 2-2-37.



Section 8-17-89 - Notification; duty of importer.

Repealed by Act 2015-54, §2, effective October 1, 2016.



Section 8-17-90 - Driver of delivery vehicle to deliver invoice.

No sale or delivery of petroleum products shall be made from a tank, wagon, motor vehicle or delivery truck unless the driver in charge of the vehicle shall deliver to the person receiving such product an invoice that:

(1) Shows the number of gallons of the product;

(2) Has plainly written or stamped thereon the words "guaranteed legal standard"; and

(3) States that the inspection fee payable with respect to such petroleum product has been paid.



Section 8-17-91 - Disposition of funds; overpayments.

(a) The proceeds from the permit fees, inspection fees, and penalties, if any, collected by the Commissioner of Agriculture and Industries and the Revenue Commissioner pursuant to Section 8-17-87 together with one-third of the proceeds of the six cent ($.06) additional motor fuel excise tax levied on gasoline under subdivision (1) of subsection (a) of Section 40-17-325, shall be paid into the State Treasury and distributed by the State Treasurer as follows:

(1) An amount equal to five percent or no less than $175,000, whichever is greater, of the combined proceeds received each month shall accrue to the credit of, and be deposited in, the Agricultural Fund; and

(2) The balance of the proceeds shall be distributed as follows:

a. 13.87 percent of the balance of the proceeds shall be distributed equally among each of the 67 counties of the state monthly.

The county shall deposit the proceeds into the county's special RRR Fund as provided for in Section 40-17-362, and may use the proceeds so deposited for any purpose authorized under that section.

b. $408,981 shall be allocated to the State Department of Transportation monthly and deposited in the State Treasury to the credit of the Public Road and Bridge Fund. Such funds are hereby appropriated to the State Department of Transportation to be used to match federal aid discretionary funds that may from time to time become available to the State Department of Transportation. In the event that in any fiscal year other State Department of Transportation funds are insufficient to match the department's regular federal aid apportionment, then at the Director of the State Department of Transportation's recommendation, and approval by the Governor, funds appropriated under this subsection may be used to match the federal aid apportionment.

c. 2.76 percent of the balance of the proceeds shall be allocated among the incorporated municipalities of the state as follows:

1. A portion of the municipalities' share of the balance of the proceeds that is equal to 45.45 percent of the municipalities' share of the balance of the proceeds shall be allocated equally among the 67 counties of the state.

2. The entire residue of the municipalities' share of the balance of the proceeds being an amount equal to 54.55 percent of the municipalities' share of the balance of the proceeds shall be allocated among the 67 counties of the state on the basis of the ratio of the population of each such county to the total population of the state according to the then next preceding federal decennial census, or any special federal census heretofore held in any county subsequent to the effective date of the 1980 federal decennial census.

3. The amount so allocated or apportioned to each county shall be distributed among the municipalities in the county with respect to which the allocation or apportionment is made, each such distribution among the municipalities to be on the basis of the ratio of the population of each such municipality to the total population of all municipalities in the applicable county according to the then next preceding federal decennial census.

4. The population of any municipality incorporated subsequent to the taking of the then next preceding federal decennial census shall be deemed to be the population shown by the census for that municipality taken pursuant to the requirements of Section 11-41-4. Any municipality incorporated after September 1983, shall not participate in the distribution provided for in this section until the fiscal year next succeeding the fiscal year during which it is incorporated, the first distribution to such municipality to be made in respect of receipts of the inspection fee by the state during October of the fiscal year next succeeding the incorporation.

5. Use of the inspection fee by a municipality shall be for transportation planning, the construction, reconstruction, maintenance, widening, alteration, and improvement of public roads, bridges, streets, and other public ways, including payment of the principal of and interest on any securities at any time issued by the municipality pursuant to law for the payment of which any part of the net tax proceeds were or may be lawfully pledged; provided, that no part of the balance of the proceeds referred to in this section shall be expended contrary to the provisions of the Constitution; and provided further, that funds distributed to municipalities under the provisions of this division shall not be commingled with other funds of the municipality, except the municipalities' portion of the highway gasoline tax, and shall be kept and disbursed by such municipality from a special fund only for the purposes hereinabove provided.

d. An additional five percent of the balance each month computed after deducting the distributions in paragraphs a. and c. shall accrue to the credit of, and be deposited in, the Agricultural Fund.

e. In addition to any and all other funds heretofore or hereafter appropriated, for the fiscal year beginning October 1, 2015, there is appropriated to the Department of Revenue as a first charge against the fees collected pursuant to this article, the sum of five hundred thousand dollars ($500,000) to offset the Revenue Department's costs to implement and administer this article. Beginning October 1, 2016, and every year thereafter an amount equal to two and one-half percent of the balance of the proceeds received each month after deducting the distributions in paragraphs a., b., c., and d. or no less than eighty-seven thousand five hundred dollars ($87,500), whichever is greater, is appropriated and shall accrue to the credit of, and be deposited to, the Department of Revenue to offset its costs of collection.

f. The balance of the proceeds after a., b., c., d., and e. above have been distributed monthly shall accrue to the credit of and be deposited in the Public Road and Bridge Fund.

(b) In the event of the collection hereunder from any person of an amount in excess of the amount of all inspection fees, interest, or penalties properly and lawfully required to be paid by such person, such person may apply to the Revenue Commissioner in the case of the inspection fees, interest, and penalties paid to the Revenue Commissioner. In the case of overpayment of the permit fees or penalties paid to the Commissioner of Agriculture and Industries, the person may apply to the Commissioner of Agriculture and Industries for a refund of the amount of such overpayment. If such application for refund is approved in whole or in part by the commissioner, the commissioner shall submit to the state Comptroller a statement, approved by the state Attorney General, setting forth the amount determined to have been overpaid and the date of the overpayment. If an application for refund submitted to the Revenue Commissioner is approved in whole or in part by the Revenue Commissioner, he or she shall submit to the state Comptroller a statement, setting forth the amount determined to have been overpaid and the date of the overpayment. In each case, the state Comptroller shall then draw his or her warrant in favor of the person making such overpayment upon the State Treasurer for the amount specified in the statement, and such amount shall be paid out of current months' collections before any distribution is made under subsection (a) of this section.

(c) The application for refund of the permit fees provided for in this article shall be filed with the Commissioner of Agriculture and Industries within 12 calendar months from the date upon which the overpayment was made, and no amount shall be refunded unless the application therefor is filed within the time prescribed herein.

For any period prior to October 1, 2016, the application for refund of the inspection fee provided for in this article shall be filed with the Revenue Commissioner within 12 calendar months from the date upon which the overpayment was made, and no amount shall be refunded unless the application therefor is filed within the time prescribed herein. For the period beginning October 1, 2016, the application for refund of the inspection fee provided for in this article must be filed with the Revenue Commissioner within the time limits provided by the Taxpayer Bill of Rights in Chapter 2A of Title 40. No amount shall be approved for refund by the Revenue Commissioner unless the application therefor is filed within the time prescribed therein.

(d) The Department of Agriculture and Industries or the Department of Revenue shall have authority to make and issue rules and regulations relating to the procedure to be followed in filing an application for a refund and for payment of any refund made under this article.

(e) In the event of the collection from any person by the Revenue Commissioner of an amount in excess of the amount lawfully required for the six cent ($.06) additional motor fuel excise tax levied on gasoline under subdivision (1) of subsection (a) of Section 40-17-325, when one-third of the amounts so collected have been deposited in the State Treasury and distributed as provided herein, any refund properly approved by the Revenue Commissioner shall be paid out of current months' collections before any distribution of the current months' collections is made under subsection (a) of this section.



Section 8-17-92 - Injunctive relief.

(a) In addition to penalty and other enforcement provisions of this division and notwithstanding the existence of another adequate remedy, the circuit court shall have jurisdiction for cause shown to grant a temporary restraining order or permanent injunction, or both, restraining and enjoining any person from violation or continuing to violate any requirements of this division declared to be unlawful.

(b) Any such person may also be restrained or enjoined from selling, offering for sale, storing, or using any petroleum product without having a permit as required by Section 8-17-96, from selling, distributing, offering for sale, storing, or using in this state any petroleum product upon which the inspection fee imposed by Section 8-17-87 is not paid or from otherwise violating any of the provisions and requirements of this chapter.

(c) Such injunction or restraining order shall be issued without bond.

(d) Any action commenced under this section shall be brought in the name of the State of Alabama upon the relation of the Attorney General.



Section 8-17-93 - Penalty for violation; revocation of permits.

(a) Any person who sells, offers for sale, stores, or uses any petroleum product in the state which is below the legal standard, who makes a false statement or certificate as to the quantity or standard of such petroleum product, sells, offers for sale, stores, or uses any petroleum product without having procured a permit as required by Section 8-17-85, fails to make any report to the Revenue Commissioner as required by this article, makes a false certificate of the number of gallons of such petroleum product sold, stored, or used during the preceding month or who otherwise violates or fails to comply with the provisions of this article shall be guilty of a misdemeanor.

(b) The Commissioner of Agriculture and Industries may revoke the permit, referenced in Section 8-17-85, of any person found upon investigation to have sold, offered for sale, stored, or used any petroleum product below the minimum standards adopted by the Board of Agriculture and Industries pursuant to the provisions of this article or when the Revenue Commissioner has notified the Commissioner of Agriculture and Industries that the taxpayer has failed or refused, subject to the appeal provisions of Chapter 2A of Title 40, to file the delinquent tax return or to pay the inspection fee required by this article.

(c) The holder of any permit, referenced in Section 8-17-85, that may be revoked pursuant to the provisions of this section shall have the right, upon request of such holder, to a hearing before the Commissioner of Agriculture and Industries, at which such holder may appear personally or by legal representative, and he or she may appeal from the decision of the commissioner by filing in the Circuit Court of Montgomery County a petition for an injunction against the commissioner. In the event such an injunction is sought, sufficient bond shall be filed with the court and conditioned as the law now provides relative to injunction bonds. The findings of the commissioner shall be presumed to be correct.



Section 8-17-94 - Division not applicable to certain shipments.

The provisions of this division shall not be construed to be applicable to petroleum products unloaded in any port of the state for shipment from such port into any other state or to any shipments of petroleum products through the state from any other state to a destination point outside the state.



Section 8-17-95 - (Effective October 1, 2016) Floor-stocks inspection fee.

(a) There is hereby imposed a floor-stocks inspection fee on gasoline held in inventory outside of the bulk transfer/terminal system, as defined in Section 40-17-322, but not at the retail level, on October 1, 2016, if:

(1) No inspection fee was imposed on the gasoline under Section 8-17-87, as of September 30, 2016; and

(2) The inspection fee would have been imposed on the gasoline by this article had it been in effect for the periods prior to October 1, 2016.

(b) The rate of the inspection fee imposed by this section shall be the amount of the fee imposed under Section 8-17-87, on September 30, 2016.

(c) Any person owning gasoline on October 1, 2016, to which the inspection fee imposed by this section applies, shall be liable for the inspection fee. The inspection fee imposed by this section shall be paid on or before December 31, 2016, and shall be paid in the manner prescribed by the Department of Revenue.



Section 8-17-96 - Inspection fee permit; liability of surety.

(a) The supplier or permissive supplier of gasoline or undyed diesel fuel sold to a licensed exempt entity other than the federal government at the rack, or the supplier or permissive supplier selling dyed diesel fuel or dyed kerosene at the rack at an out-of-state terminal to an importer for delivery into Alabama that does not have a valid inspection fee permit issued by the Alabama Department of Revenue, or the person first selling, the person importing, or the person who makes application to become an inspection fee permit holder of dyed diesel fuel, dyed kerosene, or lubricating oil in this state shall submit an application for an inspection fee permit to the department, which shall be approved by the department. Upon approval of the inspection fee application, the department shall issue to the applicant an inspection fee permit. This permit is not transferable and remains in effect until surrendered or canceled.

(b) The surety will remain liable for any liability that has accrued or will accrue prior to May 16, 2017.



Section 8-17-97 - Collection and payment of inspection fee; filing requirements; rulemaking authority.

(a) It shall be the duty of the person first selling dyed diesel fuel, dyed kerosene, or lubricating oil in this state or importing dyed diesel fuel, dyed kerosene, or lubricating oil into the state, on which an inspection fee is due to collect and pay such inspection fee to the Department of Revenue each month in respect of all dyed diesel fuel, dyed kerosene, or lubricating oil sold or imported in the state during the preceding month unless the purchaser is an inspection fee permit holder.

(b) It shall be the duty of the supplier or permissive supplier to collect and pay the inspection fee to the Department of Revenue each month in respect of all dyed diesel fuel or dyed kerosene destined for Alabama that is sold to an importer that does not have a valid inspection fee permit issued by the Alabama Department of Revenue.

(c) It shall be the duty of the supplier or permissive supplier to collect the inspection fee imposed by this article from the licensed exempt entity unless the licensed exempt entity is an entity of the federal government on sales at the terminal rack and remit payment each month in respect of all gasoline or undyed diesel fuel sold in the state during the preceding month to licensed exempt entities other than the federal government.

(d) Each supplier, permissive supplier, importer, first seller, or inspection fee permit holder shall file the monthly returns and monthly remittance, in a format prescribed by the Revenue Commissioner, on or before the 20th day of each calendar month for the preceding month with the Department of Revenue. The taxpayer is required to file an electronic report through the Department of Revenue's electronic filing system.

(e) The inspection fee provided for in this section shall be paid but once with respect to the same product; but in the event any person fails to make the required electronic report or payment as herein provided on or before the date such payment is due, the Revenue Commissioner shall add to the inspection fee already due interest as prescribed in Section 40-1-44 and any applicable penalties as prescribed in Chapter 2A of Title 40. The Revenue Commissioner shall then proceed to collect the inspection fee, together with the interest and penalties, in accordance with the provisions of Title 40.

(f) The inspection fee, interest, and any penalties added thereto shall constitute and operate as a lien at all times until paid upon any petroleum products sold, offered for sale, stored, or used in the state by the person liable for the fee, and shall be immediately enforceable by the Revenue Commissioner in accordance with established collection procedures of the Department of Revenue.

(g) The Revenue Commissioner shall have authority to adopt and promulgate reasonable rules and regulations to effectuate the evident intent and purpose of this section with respect to reporting, collection, remittance, and payments of the petroleum products inspection fees imposed under this article which shall not conflict with any of the express provisions and requirements of this section.



Section 8-17-98 - (Effective October 1, 2016) Inspection fee of ultimate consumers having submitted refund petition.

(a) Having submitted a refund petition for the excise tax under the provisions of Section 40-17-329(h), the following ultimate consumers shall owe an inspection fee to the Department of Revenue at a reduced rate of one-fortieth of a cent ($.00025) per gallon on undyed diesel fuel. The Department of Revenue is authorized to reduce the excise tax refund by the amount of the inspection fee that is due.

(1) Undyed diesel fuel used by the ultimate consumer to operate boats, yachts, ships, or other maritime vehicles, whether such boats, yachts, ships, or other maritime vehicles are used commercially or for pleasure.

(2) Undyed diesel fuel used by the ultimate consumer to propel or operate tractors which are not operated on public highways but which are used exclusively in preparing and cultivating land, harvesting any agricultural commodity, or for other agricultural purposes, including pasture and hay production; provided, however, that the term tractors as used herein shall not include automobiles, trucks, pickups, trailers, semitrailers, or other such vehicles.

(3) Undyed diesel fuel used to propel railroad locomotives.

(4) Undyed diesel fuel used by the ultimate consumer as a solvent or other agent in the treatment or preservation of wood products.

(b) Having submitted a refund petition for the excise tax under the provisions of Section 40-17-329(h) on undyed diesel fuel used by the ultimate consumer in firing steam boilers or combustion generating turbines by compression, the ultimate consumer shall be exempt from the inspection fee on undyed diesel fuel used in firing steam boilers or combustion generating turbines by compression.

(c) If a refund is issued by the Department of Revenue for excise taxes levied under Section 40-17-325(1) on gasoline or Section 40-17-325(2) on undyed diesel fuel for sales to the United States government or any agency thereof, the inspection fee levied under this article shall not be due.

(d) If a refund is issued by the Department of Revenue for excise taxes levied under Section 40-17-325(1) on gasoline or Section 40-17-325(2) on undyed diesel exported out of Alabama, the inspection fee levied under this article shall not be due.



Section 8-17-99 - Deduction on monthly returns.

(a) The person first selling, the person importing, or the inspection fee permit holder of dyed diesel fuel or dyed kerosene may take a deduction on the monthly return for sales of dyed diesel fuel or dyed kerosene to the following:

(1) United States Government.

(2) Exports by the inspection fee permit holder.

(3) Sales from one Alabama inspection fee permit holder to another Alabama inspection fee permit holder.

(4) Sales to the ultimate consumer for use in firing steam boilers or combustion generating turbines by compression.

(b) The person first selling, the person importing, or the inspection fee permit holder of lubricating oil may take a deduction on the monthly return for sales of lubricating oil to the following:

(1) United States Government.

(2) Exports by the inspection fee permit holder.

(3) Sales from one Alabama inspection fee permit holder to another Alabama inspection fee permit holder.



Section 8-17-100 - (Effective October 1, 2016) Refusal of inspection fee permit; appeals.

(a) The Department of Revenue may refuse to issue an inspection fee permit under this article if the applicant or any principal of the applicant has done any of the following:

(1) Had a motor fuel license or registration issued by this state or another state canceled for cause.

(2) Been convicted of any offense involving fraud or misrepresentation.

(3) Been convicted of any other offense that indicates that the applicant may not comply with this article if issued an inspection fee permit.

(b) The Department of Revenue may also refuse to issue an inspection fee permit if the applicant is in arrears to the state for any taxes or fees or for other good cause shown.

(c) Any refusal by the Department of Revenue under this section to issue an inspection fee permit may be appealed under the provisions of Chapter 2A of Title 40.



Section 8-17-101 - Cancellation of inspection fee permit.

(a) In accordance with the provisions of Chapter 2A of Title 40, the Department of Revenue may cancel the inspection fee permit required under Section 8-17-96, upon written notice sent to the permit holder's last known address, as it appears in the Department of Revenue's files, for any of the following reasons:

(1) Filing by the permit holder of a false report of the data or information required by this article.

(2) Failure, refusal, or neglect of the permit holder to file a report or to provide any information required by this article.

(3) Failure of the permit holder to pay the full amount of all excise taxes and inspection fees due or to pay any penalties or interest due.

(4) Failure of the permit holder to keep accurate records of the quantities of petroleum products received, produced, refined, manufactured, compounded, sold, imported, or used in Alabama.

(5) Conviction of the permit holder or a principal of the permit holder for any act prohibited under this article.

(6) Failure, refusal, or neglect of a permit holder to comply with any other provision of this article or any rule promulgated pursuant to this article.

(7) Having a motor fuel license or registration issued by this state or another state canceled for cause.

(8) For any change in the ownership or control of the business.

(b) Upon cancellation of any permit for any cause listed above, the inspection fee levied under this article becomes due and payable on all untaxed petroleum products held in storage or otherwise in the possession of the permit holder and all petroleum products sold, delivered, imported, or used prior to the cancellation on which the fee has not been paid.

(c) The permit can be canceled upon the written request of the permit holder.



Section 8-17-102 - Filing of returns.

Every return required to be filed under this article shall be on forms and by means prescribed by the Revenue Commissioner and furnished by the Department of Revenue and shall contain any information the Department of Revenue considers necessary for the enforcement of this article.






Division 2 - Reclaimed or Re-Refined Oil.

Section 8-17-110 - Definitions.

The terms "reclaimed oil" or "re-refined oil," as used in this division, shall mean any lubricating oil, lubricant or motor lubricating oil which has been previously used, in whole or in part, when such oil has been reprocessed, re-refined or in any manner reclaimed, regardless of the quality of the oil, the method of reprocessing, re-refining or reclaiming of the oil or of the intended use of such oil.



Section 8-17-111 - Labeling requirements.

It shall be unlawful for any person, firm, corporation or association to sell, offer for sale or keep for sale in the State of Alabama reclaimed or re-refined oil, as defined in this division, unless such oil is in a container bearing a label on which there shall be expressed the brand or trade name of the oil, the name and address of the person, firm, corporation or association who has reclaimed, reprocessed or re-refined such oil and placed it in the container, the S.A.E. (Society of Automotive Engineers) viscosity number, the net quantity of each container expressed in standard liquid measure and the words "reclaimed oil" or "re-refined oil" in letters as large and conspicuous as any other letters thereon, except the trade name of such oil, and such letters shall not be obscured by other words, legend, color or otherwise.



Section 8-17-112 - Advertising.

It shall be unlawful for any person, firm, corporation or association to advertise, publicize or circulate advertising material or to use display advertising to promote the sale of reclaimed oil or re-refined oil in the State of Alabama unless such advertising material or displays include a statement that the oil offered for sale is reclaimed or re-refined oil, and such statement shall be in letters as large as any other letters used in such advertising material or advertising displays except the trade name of such oil.



Section 8-17-113 - Enforcement of division.

The Commissioner of Agriculture and Industries is charged with the execution and enforcement of this division.



Section 8-17-114 - Suspension from sale, seizure, condemnation, etc., of illegal oil.

Any reclaimed or re-refined oil kept for sale or offered for sale in violation of any of the provisions of this division shall be subject to suspension from sale, seizure and condemnation in accordance with the provisions of Article 2, Chapter 2 of Title 2, and all of the provisions of said Article 2 shall be applicable to oil regulated by this division.



Section 8-17-115 - Nonapplicability of division to certain sales.

The provisions of this division shall not apply to oil sold to the consumer on, or from, the premises of a person, firm or corporation where the reclaimed or re-refined oil is reclaimed, reprocessed or re-refined on such premises.



Section 8-17-116 - Penalty for violation of division.

Any person, firm, corporation or association violating any of the provisions of this division shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than &dollar;250.






Division 3 - Fraud and Deceit in Sale.

Section 8-17-130 - Deceit in sales.

It shall be unlawful for any person to knowingly sell, or offer for sale, any liquid motor fuel, lubricating oil, grease or other similar petroleum products with the intent to deceive any purchaser or prospective purchaser thereof as to the identity, quality, brand or character of any of such products.



Section 8-17-131 - Marking of pumps, etc. - Liquid motor fuels.

Every person conducting a place of business from which any liquid motor fuel is sold or offered for sale at retail to the public must conspicuously, clearly and distinctly place and keep placed on each pump or other device used by him for dispensing such fuel at such place the name of the owner thereof and the name of the brand, trademark or trade name of the liquid motor fuel being dispensed from each pump or other said device.



Section 8-17-132 - Marking of pumps, etc. - Lubricating oils and motor greases.

Every person selling or offering for sale, at retail to the public, lubricating oils and motor greases must conspicuously, clearly and distinctly place, and keep placed on each drum, tank, or other container from or in which such products are sold or offered for sale the name of the owner thereof and the name of the brand, trademark or trade name of each of such products sold or offered for sale therefrom.



Section 8-17-133 - Removing markings on equipment, etc.

It shall be unlawful for any person to intentionally erase, deface, destroy, or otherwise remove without the consent of the owner thereof the name of the owner, the brand, trademark or trade name, or any word, figure or symbol placed on any pump, tank, container, or other equipment or property used in connection with the sale or distribution of any liquid motor fuel, lubricating oils, greases, or other similar petroleum products.



Section 8-17-134 - Selling, etc., under other name; adulteration of products.

It shall be unlawful for any person to sell, expose, or offer for sale any liquid motor fuel or any lubricating oil, grease, or other similar petroleum product under any name other than the name or trade name given thereto or designated therefor by the manufacturer or distributor thereof; nor shall any person adulterate the liquid motor fuels, lubricating oils, greases or other similar petroleum products sold or offered for sale under such trade name or trademark.



Section 8-17-135 - Selling, etc., product other than that indicated.

It shall be unlawful for any person to store, keep, expose for sale, or sell from any tank, container, pump, or other distributing device or equipment any liquid motor fuel, lubricating oil, grease or other similar petroleum products other than those indicated by the brand, name, trademark, trade name, symbol, or sign of the manufacturer or distributor appearing upon the tank, pump, container, or other distributing equipment from which the same are sold, offered for sale or distributed.



Section 8-17-136 - Changing contents of containers.

It shall be unlawful for any person to deposit or deliver, or knowingly aid or assist in depositing or delivering, into any tank, receptacle, or other container, any liquid motor fuel, lubricating oil, grease or similar petroleum products other than those to be stored therein and distributed therefrom, as indicated by the brand, name, trade name, trademark, symbol or sign of the manufacturer or distributor appearing on the tank, pump, container, or other distributing equipment from which the same is sold, offered for sale or distributed.



Section 8-17-137 - Imitation of markings, etc., of others with intent to deceive.

It shall be unlawful for any person to imitate the design, symbol, emblem, color scheme, trade name, or markings of any equipment used by any other marketer of petroleum products with the intent to deceive a purchaser as to the nature, source, quality or identity of any petroleum product sold by such person to the purchaser.



Section 8-17-138 - Enforcement of division.

(a) The Commissioner of Agriculture and Industries shall enforce the provisions of this division.

(b) The provisions of Article 2, Chapter 2 of Title 2 shall be applicable to motor fuels, lubricating oil, grease and other similar petroleum products regulated by the provisions of this division.



Section 8-17-139 - Penalty for violation of division.

Any person who shall violate any of the provisions of this division shall be guilty of a misdemeanor.






Division 4 - Posting Price and Tax.

Section 8-17-150 - "Motor vehicle" defined.

The term "motor vehicle," as used in this division, shall include all vehicles propelled by any power other than muscular power.



Section 8-17-151 - Purpose and construction of division.

The purpose of this division is to render general information to the consuming public as to the amount of taxes levied by the several units of government upon the goods, wares and merchandise identified in this division, and nothing contained in this division shall be construed to convert any taxes levied on such goods, wares and merchandise into a consumer's sales tax.



Section 8-17-152 - Posting of price required.

It shall be unlawful for any person, firm, or corporation to sell or offer for sale at retail for use or consumption in any motor vehicle or to deliver into any motor vehicle for actual or apparent use therein any motor fuel for use in supplying, creating, or generating motive power to such motor vehicle unless such person, firm, or corporation shall conspicuously and plainly post on the pump from which delivery is made the price or prices of such product.



Section 8-17-153 - Jurisdiction in enforcement of division.

District courts shall have original and concurrent jurisdiction along with the circuit courts of the state in the enforcement of this division.



Section 8-17-154 - Enforcement of division.

(a) The Commissioner of Agriculture and Industries shall enforce the provisions of this division.

(b) The provisions of Article 2, Chapter 2 of Title 2 shall be applicable to the provisions of this division.



Section 8-17-155 - Penalty for violation of division.

A violation of this division shall constitute a misdemeanor, punishable upon conviction as provided by law.









Article 6 - Turpentine.

Section 8-17-170 - Standards.

(a) No person shall sell or take orders for sale and delivery within this state any "oil of turpentine," or so-called "spirits of turpentine," "turpentine," or "turps," unless the same is wholly volatile oil derived from the oleo-resinous exudation from, or the resinous wood of, various species of coniferous trees.

(b) It shall also be deemed a violation of this article if oil of turpentine does not conform to the standard specifications for turpentine as appearing in the latest biennial issue of the "A.S.T.M. Standards" issued by the American Society for Testing Materials.



Section 8-17-171 - Labeling requirements generally.

No person shall sell any oil of turpentine unless it is exposed for sale or sold under its true name and each original unbroken tank car, tank, barrel, keg, or vessel containing such oil has distinctly and durably marked thereon the true name of such oil as well as the name and place of business of the manufacturer thereof, in ordinary bold-faced capital letters not less than 60 points in size.



Section 8-17-172 - Sale of substitutes; labeling of tanks, etc., containing substitutes.

(a) No person shall sell or take orders for sale and delivery within this state any compound or mixture of oil of turpentine with other products or any product which is intended to be used as a substitute for oil of turpentine unless it is exposed for sale and sold under the name "substitute for oil of turpentine."

(b) If the word "turpentine" is used other than in the name, the true name of each and every ingredient of such product shall also appear, giving preference of order to the ingredients present in the greater proportion; but all letters used in naming the ingredients shall be of the same size and color, using the style of type as specified in subsection (c) of this section.

(c) Each tank car, tank, barrel, keg, can, jug, or vessel, both wholesale and retail, and all storage receptacles containing such product shall be distinctly and durably marked in a conspicuous place, using the English language and kind of type as specified in this subsection giving the name under which it is sold, the names of ingredients when required and the name and place of business of the manufacturer or jobber thereof in continuous list with no intervening matter of any kind, using ordinary bold-faced capital letters not less than 60 points in size, and there shall be such a contrast between the color of the type and the background of the label as to render the same easily and plainly legible.



Section 8-17-173 - Enforcement of article; rules and regulations; applicability of Section 2-2-30, et seq.

(a) The Commissioner of Agriculture and Industries, through the facilities of the state Department of Agriculture and Industries, shall enforce the provisions of this article. In addition, the commissioner may make and adopt rules pursuant to the Administrative Procedure Act as he or she deems necessary to carry out this article and may establish a filing fee for reimbursement of expenses and costs.

(b) The provisions of Article 2, Chapter 2 of Title 2 shall be applicable to turpentine regulated by the provisions of this article.



Section 8-17-174 - Penalty for violation of article.

(a) Any failure to label any article as specified in this article, any erasures, defacements or carelessness in printing or stamping labels, any statement regarding the composition of any article as required or any statements of any kind which are misleading or deceptive or which are not true shall constitute a misdemeanor.

(b) Any person violating any other provision of this article shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than &dollar;500 and may also be sentenced to hard labor for not more than six months.






Article 7 - Liquefied Petroleum Gas.

Section 8-17-190 - Weighing or metering of liquefied petroleum gas upon purchase; issuance to purchaser or agent of invoice as to amount purchased.

(a) All liquefied petroleum gas which is purchased from gas fields in Alabama shall be either metered or weighed and an invoice showing the amount of gas purchased shall be given to the purchaser or his agent.

(b) Any person who violates subsection (a) of this section shall be guilty of a misdemeanor.






Article 8 - Fireworks.

Section 8-17-210 - Definitions.

As used in this article, the following terms shall have the meanings ascribed to them in this section, unless clearly indicated otherwise:

(1) DISTRIBUTOR. Any person engaged in the business of making sales of fireworks for resale to all holders of the required Alabama permits who in turn shall resell to any permit holder; or any person who receives, brings, or imports any fireworks of any kind into the State of Alabama, except to a holder of an Alabama manufacturer's or distributor's permit.

(2) D.O.T. CLASS C COMMON FIREWORKS. All articles of fireworks as are now or hereafter classified as D.O.T. Class C common fireworks in the regulations of the U.S. Department of Transportation for the transportation of explosive and other dangerous articles.

(3) MANUFACTURER. Any person engaged in the making, manufacture, or construction of fireworks of any kind within the State of Alabama.

(4) PERMIT. The written authority of the State Fire Marshal issued under the authority of this article.

(5) PERSON. Includes any corporation, association, copartnership or one or more individuals.

(6) RETAILER. Any person engaged in the business of making sales of fireworks to consumers within the State of Alabama during a calendar year from January 1 through December 31.

(7) SALE. An exchange of articles or fireworks for money, including barter, exchange, gift, or offer thereof, and each such transaction made by any person, whether as principal proprietor, salesman, agent, association, copartnership, or one or more individuals.

(8) FIREWORKS SEASONS. The dates of June 20 through July 10 and December 15 through January 2 of each year shall be the only periods when seasonal retailers may sell fireworks.

(9) SEASONAL RETAILER. Any person engaged in the business of making sales of fireworks to consumers within the State of Alabama during the fireworks season(s) only, from permanent buildings or temporary or moveable stands.

(10) SPECIAL FIREWORKS. All articles of fireworks that are classified as Class B explosives in the regulations of the U.S. Department of Transportation, including all articles classified as fireworks other than those classified as Class C.

(11) WHOLESALER. Any person engaged in the business of making sales of fireworks to any other person engaged in the business of making sales at seasonal retail.



Section 8-17-211 - Permit for manufacture, sale, etc., of fireworks or pyrotechnics for use before a proximate audience; record of sales; enforcement.

(a) It shall be unlawful for any person to manufacture, sell, offer for sale, or ship or cause to be shipped into or within the State of Alabama, except as herein provided, any item of fireworks or pyrotechnics for use before a proximate audience, without first having secured the required applicable permit, as a manufacturer, distributor, wholesaler, retailer, or seasonal retailer, from the State Fire Marshal. Possession of a permit is a condition prerequisite to manufacturing, selling, or offering for sale, or shipping or causing to be shipped any fireworks or pyrotechnics for use before a proximate audience into or within the State of Alabama, except as herein provided. This provision applies to nonresidents as well as residents of the State of Alabama. Mail orders where consumers purchase any fireworks or pyrotechnics for use before a proximate audience through the mail or receive any fireworks or pyrotechnics for use before a proximate audience in Alabama by mail, parcel service, or other carrier are prohibited. A sales clerk must be on duty to serve consumers at the time of purchase or delivery. All fireworks or pyrotechnics for use before a proximate audience sold and delivered to consumers within the State of Alabama must take place within the State of Alabama and be sold and delivered only by an individual, firm, partnership, or corporation holding the proper Alabama permit and all fireworks or pyrotechnics for use before a proximate audience coming into the state, manufactured, sold, or stored within the state shall be under the supervision of the State Fire Marshal as provided for in this article.

(b) Prior to engaging in the manufacture or sale within the State of Alabama, or shipment into the State of Alabama, of any fireworks or pyrotechnics for use before a proximate audience, each person making shipment or delivery or receiving any fireworks or pyrotechnics for use before a proximate audience into or within the State of Alabama, must make application on forms secured from the State Fire Marshal for a permit or permits required under this article for each location at which fireworks or pyrotechnics for use before a proximate audience are to be offered for sale.

(c) A manufacturer's permit issued under this article shall be subject to rules and regulations promulgated by the State Fire Marshal to govern the manufacture of fireworks or pyrotechnics for use before a proximate audience as in the judgment of the State Fire Marshal the public welfare may require.

(d) The decision of the State Fire Marshal as to what type of permit or permits shall be required of each person shall be final. The State Fire Marshal may deny a permit to an applicant or revoke a permit if the State Fire Marshal has knowledge or reason to believe the safety standards and conditions of this article are not or cannot be met by the applicant. No permit shall be issued to a person under the age of 18 years. All permits shall be for the calendar year or any fraction thereof and shall expire on December 31 of each year, two days of grace shall be allowed holders of permits after expiration thereof. Only one seasonal retailer permit shall be required for a full calendar year and it shall be valid for both fireworks seasons, provided that the building is not moved from the location where it was originally permitted and no substantial structural or environmental changes have occurred. A seasonal retailer permit may be issued after July tenth for the remaining fireworks season of that calendar year. All permits issued must be displayed in their place of business. No permit provided for herein shall be transferable nor shall a person be permitted to operate under a permit issued to any other person or under a permit issued for another location, unless transfer shall have been approved by the State Fire Marshal.

(e) The State Fire Marshal shall charge for permits issued as follows:

(1) Manufacturer, two thousand dollars ($2,000).

(2) Distributor, two thousand dollars ($2,000).

(3) Wholesaler, seven hundred dollars ($700).

(4) Retailer, two hundred dollars ($200).

(5) Seasonal Retailer, two hundred dollars ($200).

(6) Seasonal Retailer after July 10, one hundred dollars ($100).

(7) Display, fifty dollars ($50).

(f) Only holders of a retailer or seasonal retailer permit may engage in the retail sale of permitted items as defined in Section 8-17-217, in any quantity, to consumers.

(g) A holder of a manufacturer's permit is not required to have any additional permit or permits in order to sell to distributors, wholesalers, retailers, or seasonal retailers.

(h) A record of all sales by manufacturers, distributors, or wholesalers must be kept showing the names and addresses of purchasers. All fees collected for the permits shall be paid into the Fire Marshal Revolving Fund for the enforcement of this article. The State Fire Marshal may designate a deputy fire marshal as the "fireworks enforcement officer" who shall have the responsibility of directing enforcement of the state fireworks laws.

(i) The State Fire Marshal is charged with the enforcement of this article and may call upon any state or county or city peace officer for assistance in the enforcement of this article. The fire marshal is not authorized to promulgate rules or regulations in conflict with or that go beyond the scope or intent of this article.



Section 8-17-212 - Assignment and utilization of permit numbers.

The State Fire Marshal shall assign a number to each permit issued and each holder of a permit of any of the classes hereinabove provided shall imprint or affix the same to all purchase orders, delivery receipts, and invoices issued or used by each manufacturer, distributor, or wholesaler.



Section 8-17-213 - Requirement that consignee produce permit, etc., prior to delivery, sale, etc., of fireworks; requirement that purchaser of fireworks obtain proof that seller possesses permit; keeping of records by permit holders.

No person shall deliver, sell or ship fireworks into or within the State of Alabama unless the consignee produces the required permit or evidence that the consignee holds said permit. No person shall purchase fireworks from another person without first requiring proof that the proper permit required of the seller herein has been obtained and is current and valid. Each holder of a permit under the provisions of this article shall keep an accurate record of each shipment received. Each holder of a permit as distributor or wholesaler shall keep a record of each sale, delivery, or out shipment of fireworks. Such records shall be clear, legible, and accurate, showing the name and address of the seller or purchaser, item and quantity received or sold. Such records are to be kept at each place of business and shall be subject to examination by the State Fire Marshal or his deputies, who shall have the authority at any reasonable time to require any manufacturer, distributor, wholesaler, or retailer to produce records for the current year and the immediately preceding full calendar year.



Section 8-17-214 - Revocation of permit for reasons of purchasing, receiving, etc., illegal fireworks; notice of revocation; refusal to issue new permit to holder whose permit is cancelled or revoked.

(a) The State Fire Marshal may revoke any permit issued under the provisions of this article upon evidence that the holder has purchased, received, sold, used, shipped, or caused to be shipped any illegal fireworks in violation of this article. Notice must be given in writing to the holder of a permit stating cause of revocation; if the permit revoked is for a business located within Alabama, a copy of said notice of revocation must be supplied to the judge of probate of the county in which such permit holder's business is located.

(b) The State Fire Marshal, in his discretion, may refuse to issue another permit to the holder of a permit which has been cancelled or revoked for the possession or sale of illegal fireworks for a period not to exceed three years.



Section 8-17-215 - Effect of article on state, county, and municipal license requirements; requirement of proof of current and valid sales tax number.

The issuance of the permit herein required does not replace or relieve any person of state, county or municipal privilege licenses as now or hereafter provided by law. Before the issuance of any state and county licenses, the judge of probate shall require each applicant for a fireworks license to exhibit a permit or furnish other definite and satisfactory evidence that a proper permit has been issued to the applicant by the State Fire Marshal and that said permit is current and valid. No permit shall be issued to any applicant who does not show proof of a current and valid sales tax number.



Section 8-17-216 - Permits for sale, use, etc., of special fireworks for public displays.

(a) Nothing in this article shall be construed as applying to the shipping, sale, possession, and use of special fireworks for public displays by holders of a permit for a public display to be conducted in accordance with the rules and regulations governing this type of fireworks by the Alcohol, Tobacco, and Firearms division of the United States Treasury Department, and their requirements met and any permit or license required by them secured before application for a state display permit is made.

(b) Application for a state permit for public display of special fireworks must be made in writing to the State Fire Marshal at least 10 days before the display date. The State Fire Marshal may accept an application for a state permit for public display of special fireworks less than 10 days before the display date if accompanied by a fee of double the amount otherwise required. The application shall show that the proposed display is to be so located and supervised that it shall not be hazardous to property and that it shall not endanger human lives. If the display is to be performed within the limits of a municipality, the application shall so state and shall bear the signed approval of the chief supervisory officials of the fire and police departments of such municipality. Permits issued shall be limited to the time specified therein and shall not be transferable.

(c) Possession and sale of special fireworks shall be limited to a holder of a federal license issued for display fireworks. Possession of special fireworks for resale to holders of a permit for public display shall be confined to holders of a distributor's permit only. Provided, however, a distributor's permit shall not be required where the special fireworks are for public display to be performed solely for The Alabama June Jam, Inc.; and provided further that the application for the state permit for public display shall show that the proposed display is to be performed solely for The Alabama June Jam, Inc.

(d) Nothing in this article shall apply to Class C firework displays.



Section 8-17-216.1 - Use of pyrotechnics before a proximate audience.

(a) The use of pyrotechnics before a proximate audience shall comply with the requirements set out in the latest edition of the National Fire Protection Association's Standard for the Use of Pyrotechnics Before a Proximate Audience (NFPA 1126) as shall be adopted by the State Fire Marshal. For purposes of this article, the term "proximate audience" shall mean an indoor audience closer to pyrotechnic devices than permitted by the National Fire Protection Association's Code for Fireworks Display (NFPA 1123).

(b) No person shall use pyrotechnics before a proximate audience without first obtaining a permit therefor from the State Fire Marshal. An application for a permit for the use of pyrotechnics at an event with a proximate audience shall be filed with the State Fire Marshal not less than 10 days prior to the planned date of the event. The State Fire Marshal may accept an application for a permit under this section less than 10 days before the planned date of the event if accompanied by a fee of double the amount otherwise required.

(c) The request for a permit under subsection (b) shall be in the form and manner prescribed by the State Fire Marshal. The permit shall be in addition to any locally required permit or approval.

(d) A fee of one hundred dollars ($100) per event shall be submitted with each application.

(e) Where more than one event is to take place at the same location during the same calendar date, a separate application shall be filed for each event. The application fee for the second and subsequent events on the same calendar date shall be fifty dollars ($50) per event.

(f) The State Fire Marshal may prescribe such other and additional requirements associated with the use of pyrotechnics before a proximate audience as are deemed necessary for the safety of property and persons present at the proximate event location.

(g) All pyrotechnics found at an event with a proximate audience which does not have a permit shall be confiscated and destroyed by the State Fire Marshal or his or her designee.

(h) All fees collected pursuant to this section shall be paid into the Fire Marshal Revolving Fund for the enforcement of this article.



Section 8-17-217 - Permissible items of fireworks.

(a) It shall be unlawful for an individual, firm, partnership, or corporation to possess, sell, or use within the State of Alabama, or ship into the State of Alabama, except as provided in Section 8-17-216, any pyrotechnics commonly known as "fireworks" other than items now or hereafter classified as Class C common fireworks by the United States Department of Transportation and/or those items that comply with the construction, chemical composition, and labeling regulations promulgated by the United States Consumer Product Safety Commission and permitted for use by the general public under their regulations.

(b) Permitted items designed to produce an audible effect are confined to small ground items which include firecrackers containing not over 50 milligrams of explosive composition and aerial devices containing not over 130 milligrams of explosive composition. Propelling or expelling charge consisting of a mixture of charcoal, sulfur and potassium nitrate are not considered as designed to produce an audible effect.

(c) Items permitted and for which a permit is required shall include related items not classified by the United States Department of Transportation as common fireworks, but identified under their regulations as trick noisemakers, toy novelties, toy smoke devices and sparklers and shall include toy snakes, snappers, auto burglar alarms, smoke balls, smoke novelty items, and wire sparklers containing not over 100 grams of composition per item. Sparklers containing any chlorate or perchlorate salts may not exceed five grams of composition per item.



Section 8-17-218 - Sale, use, etc., of special Class B commercial type ground salutes.

All items of fireworks which exceed the two grain limit of D.O.T. Class C common fireworks as to explosive composition, such items being commonly referred to as "illegal ground salutes" designed to produce an audible effect, are expressly prohibited from shipment into, manufacture, possession, sale, and use within the State of Alabama for any purpose. This subsection shall not affect display fireworks authorized by this article,



Section 8-17-219 - Conformance of permissible items to nomenclature of Section 8-17-217; identification marks on items.

No permissible article of fireworks or related items defined in Section 8-17-217 shall be sold, offered for sale or possessed within the state or used within the state, except as provided in Section 8-17-216 unless it shall be properly named to conform to the nomenclature of Section 8-17-217. Items must be identified on the shipping cases and by imprinting on the article or retail sales container or unit "D.O.T. Class C Common Fireworks" or other appropriate classification or identification as may be applicable or required by any federal agency having jurisdiction over fireworks on related items; such imprint to be of sufficient size and so positioned as to be readily recognized by law enforcement authorities and the general public.



Section 8-17-220 - Authorization for retail sales of permissible items of fireworks; items for which special fireworks permit at no time required.

Permissible items of fireworks, defined in Section 8-17-217, may be sold at retail to residents of the State of Alabama. The term "fireworks" shall not include toy paper pistol caps which contain less than twenty-five hundredths grains of explosive compounds, model rockets, emergency signal flares, matches, cone, bottle, tube, and other type serpentine pop-off novelties, trick matches and cigarette loads, the sale and use of which shall be permitted at all times without a special fireworks permit.



Section 8-17-221 - Requirements as to storage, display, etc., of fireworks; retail sales of fireworks from tents, motor vehicles, etc.; inspection by State Fire Marshal, etc., of premises where fireworks are to be stored or sold.

(a) Placing, storing, locating, or displaying of fireworks in any window where the sun may shine through glass onto the fireworks so displayed or to permit the presence of lighted cigars, cigarettes, or pipes within 10 feet of where the fireworks are offered for sale is hereby declared unlawful and prohibited. At all places where fireworks are stored or sold, there must be posted signs with the words "FIREWORKS - NO SMOKING" in letters not less than four inches high.

(b) No fireworks shall be sold at retail at any permanent location where paints, oils or varnishes are for sale or use unless kept in the original unbroken containers, nor where gasoline or other flammable liquid or gas is used, stored or sold, if the use, storage, or sale creates an undue hazard to person or property. No fireworks shall be sold at retail from any temporary or moveable stand where paints, oils, or varnishes are for sale or use unless kept in the original unbroken containers, nor within 50 feet of where gasoline or other flammable liquid or gas is used, stored or sold.

(c) Any fireworks devices that are readily accessible to handling by consumers or purchasers must have their fuses protected in such a manner as to protect against accidental ignition of an item by a spark, cigarette ash or other ignition source. Safety type thread wrapped and coated fuses shall be exempt from this provision.

(d) No retail permit shall be issued for the sale of fireworks at retail from tents or from or in a motor vehicle or from a trailer towed by a motor vehicle. A permit may be issued for the sale of fireworks from a modular or mobile building when the structure is eight feet or more in width and thirty-two feet or more in length, from which all wheels have been removed and the structure placed on a non-mobile foundation. No permit shall be issued to an applicant for a previously unpermitted location, until the premises where fireworks are to be stored or sold have been inspected by the State Fire Marshal or his designated representative and it shall have been determined that such building and facilities within the building and facilities for storage meet reasonable safety standards for the storage and sale of permissible fireworks. Inspection is not required for renewal of permits at the same location to be operated by the same owner unless there has occurred substantial structure or environmental changes.



Section 8-17-222 - Sale, etc., of fireworks to persons under 16 or intoxicated or irresponsible persons; display of identification by persons purchasing fireworks; acts constituting unlawful explosion or ignition of fireworks.

It shall be unlawful to offer for sale or to sell any fireworks to children under the age of 16 years unless accompanied by an adult or to any intoxicated or irresponsible person. Any person purchasing fireworks shall be required to show a valid driver's license or state approved identification card. It shall be unlawful to explode or ignite fireworks within 600 feet of any church, hospital, asylum, public school, any enclosed building, or within 200 feet of where fireworks are stored, sold, or offered for sale. No person shall ignite or discharge any permissible articles of fireworks within or throw the same from a motor vehicle while within nor shall any person place or throw any ignited article of fireworks into or at such a motor vehicle, or at or near any person or group of people.



Section 8-17-223 - Applicability of article.

Nothing in this article shall be construed as applying to the manufacture, storage, sale or use of signals necessary for the safe operation of railroads or other classes of public or private transportation, nor as applying to the military or naval forces of the United States, or of this state or to peace officers, nor as prohibiting the sale or use of blank cartridges for ceremonial, theatrical or athletic events.



Section 8-17-224 - Penalty.

Any individual, firm, partnership or corporation that violates any provisions of this article other than Section 8-17-218 shall be guilty of a Class A misdemeanor, and upon conviction shall be punished by a fine of not less than $100 or more than $1,000 or imprisoned for not less than 30 days, or more than, one year or both, in the discretion of the court. Any person convicted of manufacturing, shipping into, possessing, or selling any illegal fireworks described in Section 8-17-218 shall be guilty of a Class C felony and upon conviction shall be punished by a fine of not less than $500 nor more than $5,000 or imprisoned not less than one year and one day or more than 10 years, or both, in the discretion of the court.



Section 8-17-225 - Authority of State Fire Marshal to seize and destroy illegal fireworks.

The State Fire Marshal shall seize as contraband any fireworks other than the permitted "Class C Common Fireworks" and related items defined in Section 8-17-217 or "special fireworks" for public displays as provided in Section 8-17-216, which are sold, displayed, used or possessed in violation of this article. The fire marshal is authorized to destroy any illegal fireworks so seized.



Section 8-17-226 - Effect of article on validity of city ordinances.

This article shall in no wise affect the validity of any city ordinance further restricting the sale or use of fireworks.






Article 9 - Explosives.

Section 8-17-240 - Short title.

This article shall be known and may be cited as the "Alabama Explosives Safety Act of 1993."



Section 8-17-241 - Definitions.

The following words and phrases used in this article shall have the following meanings:

(1) ACT. Alabama Explosives Safety Act of 1993.

(2) BLAST. The firing or detonating of explosives.

(3) BLASTER. A person qualified by reason of training, knowledge, and experience to design, supervise, or detonate explosives in blasting operations, who has obtained a valid blaster certification card issued by the office.

(4) BLASTING CONTRACTOR. A person employed, hired, or contracted by a client or other person to plan, organize, supervise, and conduct blasting operations.

(5) BLASTING OPERATION. The use of explosives in the blasting of stone, rock, or any other natural formation, or in any construction, quarry work, or demolition of man-made structures.

(6) BLASTING PRIVILEGES. Blasting certification, blasting contractor licensing, and blasting permits.

(7) EXPLOSIVES. Any chemical compound or other substance or mechanical system intended for the purpose of producing an explosion, or that contains oxidizing and combustible units, or other ingredients, in such proportions or quantities that ignition by detonation may produce an explosion, capable of causing injury to persons or damage to property.

(8) ISSUING AUTHORITY. A municipality or other governmental entity authorized to issue permits and conduct the duties provided by this article.

(9) LICENSE. An authorization issued pursuant to Section 8-17-247 that identifies persons eligible to do business as a blasting contractor or a quarry operator where explosives will be involved in blasting operations.

(10) OFFICE. The State Fire Marshal's Office.

(11) PERMIT. A municipal explosives use permit.

(12) SEISMOGRAPH. An instrument designed to measure and record the surface vibrations produced by blasting in three mutually perpendicular (transverse, vertical, and longitudinal) directions. The instrument may also have the capability of measuring and recording air blast over-pressure produced by blasting.



Section 8-17-242 - Rules and regulations; orders; employment of personnel and purchasing of equipment.

(a) In addition to any other legal powers, the State Fire Marshal may adopt, amend, suspend, repeal, and enforce reasonably necessary rules and regulations governing the use of explosives in the blasting of stone, rock, or any other natural formation, or in any construction, quarry work, or demolition of man-made structures. The rules and regulations adopted shall not be more stringent than those promulgated by federal law, rule, or regulation to control surface coal mining operations. The rules and regulations may apply to the state as a whole or may vary from area to area in order to take into account varying local conditions.

(b) The authority granted to the State Fire Marshal shall not extend to surface coal mining operations, which shall continue to be regulated by the Alabama Surface Mining Commission, pursuant to the Alabama Surface Mining Control and Reclamation Act [Chapter 16 (commencing with Section 9-16-2) of Title 9].

(c) The office may issue reasonable orders as necessary to implement the purposes of this act and to enforce this act through appropriate administrative and judicial proceedings.

(d) The office may employ personnel and consultants, purchase equipment and supplies, and lease or otherwise acquire property as may be reasonably necessary to perform its duties under this article.



Section 8-17-243 - Blaster certification.

(a) Every person engaged in any use of explosives regulated by this article shall apply for and obtain certification from the office prior to using any explosives. No person shall detonate explosive materials or supervise the conduct of blasting operations unless that person has obtained certification from the office.

(b) The following persons are eligible for certification:

(1) Any person who is 21 years of age or older, with not less than two years' experience as a blaster in this state, may be certified without examination up to one year from October 1, 1993. The applicant shall furnish proof of experience satisfactory to the office.

(2) Any person engaged in any use of explosives regulated by this article on October 1, 1993, shall have one year after October 1, 1993, to obtain a blaster certification required under this article.

(3) After this article has been in effect for one year, any person who is 21 years of age or older with two or more years of experience as a blaster may be certified only by passing a written comprehensive examination given by the office relating to the use of explosives.

(4) Certifications may be granted by the office to any person holding a certification from another state, provided that the requirements for a certification in that state are equivalent to, or more stringent than, those of the State of Alabama, as determined by the State Fire Marshal.

(c) No person may detonate explosive materials or supervise the conduct of a blasting operation unless that person has obtained a certification card from the office.

(d) Each person certified shall pay a one hundred dollars ($100) fee to the office.

(e) Certification shall expire one year following the date of its issuance, or renewal, and shall become invalid unless renewed by payment of the certification fee.



Section 8-17-244 - Refusing, suspending, revoking, or failing to renew certification.

(a) A person may be refused certification, a duly issued blaster certification may be suspended or revoked, or the renewal of certification may be refused by the office if it finds that the applicant for, or the holder of, the certification:

(1) Has violated this article or any other state or federal law relating to explosives, or has violated any regulation duly promulgated by the office.

(2) Has misrepresented or concealed any material fact in the application for a certificate, or identification card, or any document filed in support of those documents.

(3) Has permitted any employee of the person, either by direct instruction or by reasonable implication, to violate this article.

(4) Has been convicted by final judgment in any state or federal court of a felony.

(5) Has been terminated from employment due to possessing or being under the influence of intoxicants, or possessing or using illegal drugs.

(6) Has used explosives in an unsafe manner.

(b) Prior to the office refusing, suspending, revoking, or failing to renew a blaster certification card, the office shall notify the applicant or holder of a blaster certification card of the specific reason or reasons for the intended action. The applicant or holder of a blaster certification card shall have 10 days after receipt of the notice to respond to the office notice of proposed action by filing a written notification to the office and requesting a hearing before the office pursuant to the rules of the office.

(c) The office shall have 10 days after its receipt of the applicant's or the holder's response to either take the proposed action or issue the blaster certification card and notify the blaster of the decision. If the blaster disagrees with the action taken by the office, a hearing for the purpose of reconsidering the matter shall be set within 30 days of the action of the office.



Section 8-17-245 - Office may reissue certification card.

In the event a blaster certification card is revoked, suspended, or the original application for certification is denied, the office may reissue a blaster certification card provided that all requirements of this article have been met.



Section 8-17-246 - Records to be maintained on blasting operations.

(a) A record of each blast shall be kept in accordance with rules and regulations promulgated by the office.

(b) It is unlawful for any person to make any false entry in any record required to be kept by this section.



Section 8-17-247 - Blasting contractor license.

(a) Unless otherwise exempted by this article, no person shall engage in blasting or other use of explosives for commercial purposes, without first obtaining a blasting contractor license. Any person desiring to be licensed or desiring a renewal of an existing license as a blasting contractor in this state shall make and file with the office a written application on a form prescribed by the office. The office shall have 30 days to investigate and review the application, and either issue or deny a license. A denial shall state the reasons why the license was not issued and what corrective action, if any, may be taken.

(b) The license shall expire one year following the date of its issuance or renewal and shall become invalid, unless renewed by payment of the license fee.

(c) A fee of two thousand dollars ($2,000) shall be paid to the office by any person issued a license under this section.

(d) No person with a blaster certification card may conduct any blasting operations which require certification and licensure under this article unless the person has, or is employed by an employer who has a blasting contractor license.



Section 8-17-248 - Municipal explosives use permit.

(a) No person, unless otherwise exempted by this article, shall engage in blasting or other use of explosives for commercial purposes without first obtaining a municipal explosives use permit from the appropriate local issuing authority. The appropriate local issuing authority for the municipal explosives use permit shall be the municipality within police jurisdiction of which the proposed blasting would take place. Copies of all permits shall be forwarded to the office.

(b) The issuing authority shall issue permits in accordance with this article and the rules and regulations promulgated by the office.

(c) Terms of the permit shall be effective for one year or at the termination of the commercial purpose, whichever occurs first, with the right of successive renewal upon expiration of the terms of the permit unless the permit has been suspended or revoked.

(d) The issuing authority shall collect a municipal explosives use permit fee of $25 to be paid by each applicant to cover the expense of the municipality for processing and issuing the municipal explosives use permit.

(e) No municipal explosives use permit shall be issued unless the applicant has liability insurance with a company licensed to do business as an insurer in this state in an amount not less than $500,000 with identical limits for explosion, collapse, and underground coverage to protect the public against property damage and personal injury. This insurance shall be continued in effect during the period of the permit.



Section 8-17-249 - Suspension or revocation of certification or license for certain actions.

(a) The office may suspend or revoke the certification or license of any person issued under this article who is found guilty of any fraud or deceit in obtaining a certification or license, or gross negligence, incompetence, or gross misconduct in the conduct of blasting activities. The office may file charges of fraud, deceit, negligence, incompetence, or misconduct against any licensed person or firm. The charges shall be made in writing and the charged party shall have at least 10 days notice of the date of a formal hearing. A time and place for the hearing shall be fixed by the office, and a copy of the charges, along with the notice of time and place of hearing, shall be legally served on the person at least 10 days prior to the date of the hearing. At the hearing, the accused shall have the right to produce evidence or witnesses in his or her defense. If, after the hearing, the State Fire Marshal finds the person in violation, the office shall suspend or revoke the certification or license. The accused shall have a right to appeal the hearing to the circuit court of the county of residence of the person pursuant to the laws of civil procedure.

(b) The office may reissue a license to any person whose license has been suspended or revoked, provided the person complies with this article, and the rules and regulations promulgated by the office.

(c) The issuing authority, upon a final and binding decision of the State Fire Marshal, may reissue certification to any person whose certification has been suspended or revoked, provided the person complies with this article and the rules and regulations promulgated by the office.



Section 8-17-250 - Variations from requirements.

(a) The office may approve variations from the requirements of this article where it finds, as the result of a written request, that an emergency exists and that the proposed variations:

(1) Are reasonable and necessary.

(2) Will not hinder the effective administration of the article.

(3) Will not be contrary to any other applicable state or federal law.

(4) Will not cause injury to any person or damage to public or private property.

(5) Are ordered by a circuit or district court judge after a hearing upon the record of the finding of the office.

(b) The office shall establish a fee not to exceed $50 to be paid by each applicant requesting a variation.



Section 8-17-251 - Article preempts certain ordinances and regulations.

This article is intended to and shall preempt and supersede all county, town, city, or municipal ordinances or regulations enacted after January 1, 1993, or which may be enacted in the future with respect to the subjects covered by this article. Any municipal ordinance regulating blasting or other use of explosives which was in effect on January 1, 1993, shall continue in effect. Any municipality with a more stringent ordinance or resolution relating to the use of explosives or on blasting activities in effect on January 1, 1993 is exempt from this article.



Section 8-17-252 - Inspection where reasonable belief of violation; notification; citation; civil action for relief.

(a) Whenever the office or local issuing authority has reason to believe that any person has engaged in, or is engaging in, or is about to engage in, any practice or activity that is prohibited by this article, the office or issuing authority shall conduct an inspection of the blasting operations and may order the permittee to monitor blast effects, with seismographic readings, unless the same information is available to the office or issuing authority as a result of a previous inspection.

(b) When, on the basis of an inspection by the office or issuing authority or seismic monitoring, it is determined by the office or issuing authority that any person is in violation of any requirements of this article, and the violation creates an imminent danger to the health, or safety of the public, or private property, the local issuing authority shall immediately notify the office of the violation. The office may immediately order a cessation of the blasting operation. The order shall remain in effect until the office determines that the condition, practice, or violation has been abated.

(c) When it is determined by the office that any person is in violation of any requirement of this article, and the violations can be reasonably expected to create a danger to the health or safety of the public or private property, the office may issue a citation to the person in violation. If, upon expiration of the period of time as originally fixed in the citation, the abatement of the violation has not been accomplished, the office may order a cessation of the blasting operation. Those orders shall remain in effect until modified, vacated, or terminated by the office or a competent court of law.

(d) Citations and orders issued under this section shall set forth with specific explanation the nature of the violation and the corrective action required. The citation or order shall be served or delivered promptly to the person in violation of this article.

(e) The office may institute a civil action for relief including a permanent or temporary injunction, restraining order, or any other appropriate relief in the circuit court for the county in which the blasting operation is located, whenever that person:

(1) Violates, fails, or refuses to comply with any reasonable order issued by the office under this article.

(2) Interferes with, hinders, or delays the office in carrying out this article.

(3) Refuses to permit entry to or inspection of the blasting operation by an authorized representative of the office.

(4) Refuses to furnish pertinent information required by the office under this article that is deemed necessary to implement this article. The court shall have jurisdiction to provide relief as may be appropriate.



Section 8-17-253 - Penalty for violation of act.

Any person found guilty of violating this article, or any reasonable rule or regulation promulgated by the State Fire Marshal pursuant to this article, is subject to a penalty of up to $500 for each violation.



Section 8-17-254 - Exceptions.

(a) Nothing contained in this article shall apply to:

(1) Personnel of regular law enforcement agencies, military, or naval forces of the United States, or to the duly organized military force within the state, so long as these persons are acting within their respective official capacities and in the performance of official duties.

(2) The possession and storage of black powder, percussion caps, safety and pyrotechnic fuses, matches and friction primers, intended to be used solely for sporting, recreational, or cultural purposes in antique firearms, or antique devices as defined in Section 921(a)(16) of Title 18 of the United States Code.

(3) The possession and storage of smokeless powder, primers used for reloading rifles, or pistol cartridges, shot shells, percussion caps, and smokeless propellants intended for personal use.

(4) Coal mining.

(5) Public utilities.

(6) Railroads.

(7) The use of explosives for occasional personal agricultural blasting or other noncommercial use of explosives.

(8) The use of explosives for blasting tree stumps for forest products production.

(9) The use of explosives for oil and gas exploration purposes.

(10) The occasional use of explosives in highway construction or maintenance.

(11) Persons engaged in the homebuilding industry, the home remodeling industry, or the plumbing industry, or any combination of these industries.



Section 8-17-255 - Sums collected to be credited to State Fire Marshal's Fund.

All sums received through the payment of fees, the recovery of civil penalties, grants, and appropriations by the Legislature shall be deposited in the State Treasury and credited to the State Fire Marshal's Fund. This fund shall be available to the State Fire Marshal for expenditure in the administration and enforcement of this article, training, and research programs. Provided, however, that no funds shall be withdrawn or expended except as budgeted and allocated according to Sections 41-4-80 to 41-4-96 and Sections 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations bills or other appropriations bills. Any unencumbered and any unexpended balance of this fund remaining at the end of any fiscal year shall not lapse or revert to the General Fund, but shall be carried forward for the purposes of this article until expended.



Section 8-17-256 - Determining compliance with article.

In determining compliance with this article, the authorized representatives of the State Fire Marshal or issuing authority shall have the right of entry to, upon, and through any premises, or the site of any permitted or unpermitted commercial blasting operation without advance notice. Upon entry, the person or persons shall immediately notify the blaster in charge at the blasting operation of his or her presence so that appropriate safety instructions, if any, may be communicated, so that persons may comply with all applicable federal and state safety regulations pertaining to persons in or about a blasting operation.






Article 10 - Cigarette Ignition Propensity Standards.

Section 8-17-270 - Short title.

This article shall be known as the Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act.



Section 8-17-271 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) AGENT. Any person authorized by the Department of Revenue to purchase and affix stamps on packages of cigarettes.

(2) CIGARETTE. Any of the following:

a. Any roll of tobacco wrapped in paper or in any substance not containing tobacco.

b. Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in paragraph a.

(3) MANUFACTURER. Any of the following:

a. Any entity which manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that the manufacturer intends to be sold in this state, including cigarettes intended to be sold in the United States through an importer.

b. Any entity that becomes a successor of an entity described in paragraph a.

(4) QUALITY CONTROL AND QUALITY ASSURANCE PROGRAM. The laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. The program ensures that the testing repeatability remains within the required repeatability values stated in subdivision (6) of subsection (a) of Section 8-17-272 for all test trials used to certify cigarettes in accordance with this article.

(5) REPEATABILITY. The range of values within which the repeat results of cigarette test trials from a single laboratory will fall 95 percent of the time.

(6) RETAIL DEALER. Any person, other than a manufacturer or wholesale dealer, engaged in selling cigarettes or tobacco products.

(7) SALE. Any transfer of title or possession, or both, exchange or barter, conditional or otherwise, in any manner or by any means whatever or any agreement therefor. In addition to cash and credit sales, the giving of cigarettes as samples, prizes, or gifts, and the exchanging of cigarettes for any consideration other than money, are considered sales.

(8) SELL. To sell or to offer or agree to do the same.

(9) WHOLESALE DEALER. Any person, other than a manufacturer, who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale, and any person who owns, operates, or maintains one or more cigarette or tobacco product vending machines in, at, or upon premises owned or occupied by any other person.



Section 8-17-272 - Testing and certification of cigarettes.

(a) Except as provided in subsection (g), no cigarettes may be sold or offered for sale in this state or offered for sale or sold to persons located in this state unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section, a written certification has been filed by the manufacturer with the State Fire Marshal in accordance with Section 8-17-273, and the cigarettes have been marked in accordance with Section 8-17-274.

(1) Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials (ASTM) Standard E2187-04, Standard Test Method for Measuring the Ignition Strength of Cigarettes.

(2) Testing shall be conducted on 10 layers of filter paper.

(3) No more than 25 percent of the cigarettes tested in a test trial in accordance with this section shall exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested.

(4) The performance standard required by this section shall only be applied to a complete test trial.

(5) Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to Standard ISO/IEC 17025 of the International Organization for Standardization (ISO), or other comparable accreditation standard required by the State Fire Marshal.

(6) Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than 0.19.

(7) This section does not require additional testing if cigarettes are tested consistent with this article for any other purpose.

(8) Testing performed or sponsored by the State Fire Marshal to determine a cigarette's compliance with the performance standard required shall be conducted in accordance with this section.

(b) Each cigarette listed in a certification submitted pursuant to Section 8-17-273 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least 15 millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least 15 millimeters from the lighting end and 10 millimeters from the filter end of the tobacco column, or 10 millimeters from the labeled end of the tobacco column for non-filtered cigarettes.

(c) A manufacturer of a cigarette that the State Fire Marshal determines cannot be tested in accordance with the test method prescribed in subdivision (1) of subsection (a) shall propose a test method and performance standard for the cigarette to the State Fire Marshal. Upon approval of the proposed test method and a determination by the State Fire Marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in subdivision (3) of subsection (a), the manufacturer may employ the test method and performance standard to certify the cigarette pursuant to Section 8-17-273. If the State Fire Marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this article, and the State Fire Marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the reduced cigarette ignition propensity standards of that state's law or regulation under a legal provision comparable to this section, then the State Fire Marshal shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this state, unless the State Fire Marshal demonstrates a reasonable basis why the alternative test should not be accepted under this article. All other applicable requirements of this section shall apply to the manufacturer.

(d) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years, and shall make copies of these reports available to the State Fire Marshal and the Attorney General upon written request. Any manufacturer who fails to make copies of these reports available within 60 days of receiving a written request shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each day after the 60th day that the manufacturer does not make the copies available.

(e) The State Fire Marshal may adopt a subsequent ASTM standard test method for measuring the ignition strength of cigarettes upon a finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in subdivision (3) of subsection (a).

(f) The State Fire Marshal shall review the effectiveness of this section and report every three years to the Legislature the State Fire Marshal's findings and, if appropriate, recommendations for legislation to improve the effectiveness of this article. The report and legislative recommendations shall be submitted no later than June 30th following the conclusion of each three-year period.

(g) The requirements of subsection (a) shall not prohibit any of the following:

(1) Wholesale or retail dealers from selling their existing inventory of cigarettes on or after January 1, 2010, if the wholesale or retail dealer can establish that state tax stamps were affixed to the cigarettes prior to January 1, 2010, and the wholesale or retail dealer can establish that the inventory was purchased prior to January 1, 2010, in comparable quantity to the inventory purchased during the same period of the prior year.

(2) The sale of cigarettes solely for the purpose of consumer testing. For purposes of this subsection, the term consumer testing shall mean an assessment of cigarettes that is conducted by a manufacturer, or under the control and direction of a manufacturer, for the purpose of evaluating consumer acceptance of the cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for the assessment.

(h) This article shall be so interpreted and construed as to effectuate its general purpose to make uniform this article with the laws of those states that have enacted reduced cigarette ignition propensity laws as of January 1, 2010.



Section 8-17-273 - Manufacturer to submit written certification; recertification; fee.

(a) Each manufacturer shall submit to the State Fire Marshal a written certification attesting to each of the following:

(1) Each cigarette listed in the certification has been tested in accordance with Section 8-17-272.

(2) Each cigarette listed in the certification meets the performance standard set forth in Section 8-17-272.

(b) Each cigarette listed in the certification shall be described with the following information:

(1) Brand or trade name on the package.

(2) Style, such as light or ultra light.

(3) Length in millimeters.

(4) Circumference in millimeters.

(5) Flavor, such as menthol or chocolate, if applicable.

(6) Filter or non-filter.

(7) Package description, such as soft pack or box.

(8) Marking pursuant to Section 8-17-274.

(9) The name, address, and telephone number of the laboratory, if different than the manufacturer that conducted the test.

(10) The date that the testing occurred.

(c) The State Fire Marshal shall make the certifications available to the Attorney General for purposes consistent with this article and the Department of Revenue for the purposes of ensuring compliance with this section.

(d) Each cigarette certified under this section shall be recertified every three years.

(e) At the time a manufacturer submits a written certification under this section, the manufacturer shall pay to the State Fire Marshal a fee of one thousand dollars ($1,000) for each brand family of cigarettes identified in the certification. The fee paid shall apply to all cigarettes listed in the brand family identified in the certification and shall include any new cigarette certified within the brand family during the three-year certification period.

(f) If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes any change to the cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this article, that cigarette shall not be sold or offered for sale in this state until the manufacturer retests the cigarette in accordance with the testing standards set forth in Section 8-17-272 and maintains records of that retesting as required by Section 8-17-272. Any altered cigarette which does not meet the performance standard set forth in Section 8-17-272 may not be sold in this state.



Section 8-17-274 - Fire Standards Compliant marking.

(a) Cigarettes that are certified by a manufacturer in accordance with Section 8-17-273 shall be marked to indicate compliance with the requirements of Section 8-17-272. The marking shall be in eight point type or larger and consist of the letters FSC, which signifies Fire Standards Compliant, permanently printed, stamped, engraved, or embossed on the package at or near the UPC Code.

(b) A manufacturer shall use only one marking, and shall apply this marking uniformly for all packages including, but not limited to, packs, cartons, cases, and brands marketed by that manufacturer.

(c) Manufacturers certifying cigarettes in accordance with Section 8-17-273 shall provide a copy of the certifications to all wholesale dealers and agents to which they sell cigarettes. Wholesale dealers, agents, and retail dealers shall permit the State Fire Marshal, the Department of Revenue, the Attorney General, and their employees to inspect markings of cigarette packaging marked in accordance with this section.



Section 8-17-275 - Violations.

(a) A manufacturer, wholesale dealer, agent, or any other person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of Section 8-17-272, shall be subject to a civil penalty not to exceed one hundred dollars ($100) for each pack of the cigarettes sold or offered for sale provided that in no case shall the penalty against a person or entity for that violation exceed one hundred thousand dollars ($100,000) during any 30-day period.

(b) A retail dealer who knowingly sells or offers to sell cigarettes in violation of Section 8-17-272 shall be subject to a civil penalty not to exceed one hundred dollars ($100) for each pack of the cigarettes sold or offered for sale, provided that in no case shall the penalty against any retail dealer exceed twenty-five thousand dollars ($25,000) for sales or offers to sell during any 30-day period.

(c) In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to Section 8-17-273 shall be subject to a civil penalty of at least seventy-five thousand dollars ($75,000) and not to exceed two hundred fifty thousand dollars ($250,000) for each false certification.

(d) Any person violating any other provision in this article shall be subject to a civil penalty for a first offense not to exceed one thousand dollars ($1,000), and for a subsequent offense subject to a civil penalty not to exceed five thousand dollars ($5,000) for each violation.

(e) Whenever any law enforcement personnel or duly authorized representative of the State Fire Marshal shall discover any cigarettes for which no certification has been filed as required by Section 8-17-273, or that have not been marked in the manner required by Section 8-17-274, such personnel is hereby authorized and empowered to seize and take possession of the cigarettes. Cigarettes seized pursuant to this section shall be destroyed, provided, however, that prior to the destruction of any cigarette seized pursuant to these provisions, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

(f) In addition to any other remedy provided by law, the Attorney General may file an action in circuit court for a violation of this article, including petitioning for preliminary or permanent injunctive relief against any manufacturer, importer, wholesale dealer, retail dealer, agent, or any other person or entity to enjoin such entity from selling, offering to sell, or affixing tax stamps to any cigarette that does not comply with the requirements of this article, or to recover any costs or damages suffered by the state because of a violation of this article, including enforcement costs relating to the specific violation and attorney's fees. Each violation of this article or rules adopted under this article constitutes a separate civil violation for which the State Fire Marshal or Attorney General may obtain relief. Upon obtaining judgment for injunctive relief under this section, the State Fire Marshal or Attorney General shall provide a copy of the judgment to all wholesale dealers and agents to which the cigarette has been sold.



Section 8-17-276 - Promulgation of rules; inspections.

(a) The State Fire Marshal may promulgate rules pursuant to the Alabama Administrative Procedure Act necessary to effectuate the purposes of this article.

(b) The Department of Revenue in the regular course of conducting inspections of wholesale dealers, agents, and retail dealers, as authorized under Section 40-2-11, may inspect the cigarettes to determine if the cigarettes are marked as required by Section 8-17-274. If the cigarettes are not marked as required, the Department of Revenue shall notify the State Fire Marshal.



Section 8-17-277 - Enforcement.

To enforce this article, the Attorney General, the Department of Revenue, the State Fire Marshal, their duly authorized representatives, and other law enforcement personnel are hereby authorized to examine the books, papers, invoices, and other records of any person in possession, control, or occupancy of any premises where cigarettes are placed, stored, sold, or offered for sale, as well as the stock of cigarettes on the premises. Every person in the possession, control, or occupancy of any premises where cigarettes are placed, sold, or offered for sale is hereby directed and required to give the Attorney General, the Department of Revenue, the State Fire Marshal, their duly authorized representatives, and other law enforcement personnel the means, facilities, and opportunity for the examinations authorized by this section.



Section 8-17-278 - Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act Fund.

There is hereby established in the State Treasury a special fund to be known as the Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act Fund. The fund shall consist of all certification fees paid under Section 8-17-273 and monies recovered as penalties under Section 8-17-275. The monies shall be deposited to the credit of the fund and shall, in addition to any other monies made available for that purpose, be made available to the State Fire Marshal to support fire safety and prevention programs. All payments from the Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act Fund shall be made on the audit and warrant of the state Comptroller on vouchers certified and submitted by the State Fire Marshal.



Section 8-17-279 - Cigarettes for sale outside state.

Nothing in this article shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of Section 8-17-272 if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and that person or entity has taken reasonable steps to ensure that the cigarettes will not be sold or offered for sale to persons located in this state.



Section 8-17-280 - Federal preemption.

This article shall be repealed if a federal reduced cigarette ignition propensity standard that preempts this article is adopted and becomes effective.



Section 8-17-281 - Relation to local provisions.

This article preempts any local law, ordinance, or regulation that conflicts with any provision of this article or any policy of the state implemented in accordance with this article and, notwithstanding any other provision of law, a governmental unit of this state may not enact or enforce an ordinance, local law, or rule conflicting with or preempted by this article.









Chapter 18 - MOTION PICTURE FAIR COMPETITION.

Section 8-18-1 - Short title.

This chapter shall be known as the "Alabama Motion Picture Fair Competition Act."



Section 8-18-2 - Definitions.

As used in this chapter:

(1) PERSON. One or more individuals, partnerships, associations, societies, trusts, organizations or corporations.

(2) THEATRE. Any establishment in which motion pictures are exhibited to the public regularly for a charge.

(3) DISTRIBUTOR. Any person engaged in the business of distributing or supplying motion pictures to exhibitors by rental, sale or licensing.

(4) EXHIBITOR. Any person engaged in the business of operating one or more theatres.

(5) EXHIBIT or EXHIBITION. Showing a motion picture to the public for a charge.

(6) INVITATION TO BID. A written or oral solicitation or invitation by a distributor to one or more exhibitors to bid for the right to exhibit a motion picture.

(7) BID. A written offer or proposal by an exhibitor to a distributor in response to an invitation to bid for the right to exhibit a motion picture, stating the terms under which the exhibitor will agree to exhibit a motion picture.

(8) LICENSE AGREEMENT. Any contract, agreement, understanding or condition between a distributor and an exhibitor relating to the licensing or exhibition of a motion picture by the exhibitor.

(9) TRADE SCREENING. The showing of a motion picture by a distributor at the location of the film exchange that distributes his picture in Alabama, which is open to any exhibitor from whom the distributor intends to solicit bids or with whom the distributor intends to negotiate for the right to exhibit the motion picture.

(10) BLIND BIDDING. The bidding for, negotiating for or offering or agreeing to terms for the licensing or exhibition of a motion picture at any time before such motion picture has either been trade screened or before such motion picture, at the option of the distributor, otherwise has been made available for viewing by all exhibitors from whom the distributor is soliciting bids or with whom the distributor is negotiating for the right to exhibit such motion picture.

(11) RUN. The continuous exhibition of a motion picture in a defined geographic area for a specified period of time. A "first run" is the first exhibition of a picture in the designated area, a "second run" is the second exhibition and "subsequent runs" are subsequent exhibitions after the second run. An "exclusive run" is any run limited to a single theatre in a defined geographic area and a "nonexclusive run" is any run in more than one theatre in a defined geographic area.



Section 8-18-3 - Legislative intent.

The intent of this chapter is to establish fair and open procedures for the bidding and negotiation for the right to exhibit motion pictures within the state in order to prevent unfair and deceptive acts or practices and unreasonable restraints of trade in the business of motion picture distribution within the state, to promote fair and effective competition in that business and to insure that exhibitors have the opportunity to view a motion picture and know its contents before committing themselves to exhibiting it in their municipalities or towns.



Section 8-18-4 - Blind bidding prohibited; notice of trade screening required.

(a) Blind bidding is hereby prohibited within the state. No bids shall be returnable, no negotiations for the exhibition or licensing of a motion picture shall take place and no license agreement or any of its terms shall be agreed to, for the exhibition of any motion picture, before the motion picture has either been trade screened or before such motion picture, at the option of the distributor, otherwise has been made available for viewing by all exhibitors from whom the distributor is soliciting bids or with whom the distributor is negotiating for the right to exhibit the motion picture.

(b) A distributor shall provide reasonable and uniform notice of the trade screening of any motion picture to those exhibitors from whom he intends to solicit bids or with whom he intends to negotiate for the right to exhibit that motion picture.

(c) Any purported waiver of the prohibition against blind bidding in this chapter shall be void and unenforceable.



Section 8-18-5 - Bidding procedures.

(a) If bids are solicited from exhibitors for the licensing of a motion picture within the state, then:

(1) The invitation to bid shall specify:

a. Whether the run for which the bid is being solicited is a first, second or subsequent run; whether the run is an exclusive or nonexclusive run; and the geographic area for the run;

b. The names of all exhibitors who are being solicited;

c. The date and hour the invitation to bid expires; and

d. The time, date and the location, including the address, where the bids will be opened.

(2) All bids shall be submitted in writing and shall be opened at the same time and in the presence of those exhibitors, or their agents, who submitted bids and are present at such time.

(3) Immediately upon being opened, the bids shall be subject to examination by exhibitors, or their agents, who submitted bids, and who are present at the opening. Within 10 business days after the bids are opened, the distributor shall notify each exhibitor who submitted a bid either the name of the winning bidder or the fact that none of the bids were acceptable.

(b) Once bids are solicited, the distributor shall license the picture only by bidding and may solicit rebids if he does not accept any of the submitted bids.



Section 8-18-6 - Award of damages and attorneys' fees in civil actions; injunctive, etc., relief.

In any civil action for damages against a person for violation of the provisions of this chapter, the court may award damages to the prevailing party and reasonable attorneys' fees. The provisions of this chapter may be enforced by injunction or any other available equitable or legal remedy.






Chapter 19 - DECEPTIVE TRADE PRACTICES.

Section 8-19-1 - Short title.

This chapter shall be known and may be cited as the "Deceptive Trade Practices Act."



Section 8-19-2 - Legislative intent.

The public health, welfare and interest require a strong and effective consumer protection program to protect the interest of both the consuming public and the legitimate businessperson.



Section 8-19-3 - Definitions.

As used in this chapter, the following words and phrases shall have the meanings hereinafter ascribed to them:

(1) ATTORNEY GENERAL. The Attorney General of the State of Alabama or his duly designated representatives.

(2) CONSUMER. Any natural person who buys goods or services for personal, family or household use.

(3) GOODS. Includes but is not limited to any property, tangible or intangible, real, personal, or any combination thereof, and any franchise, license, distributorship, or other similar right, privilege, or interest.

(4) KNOW, KNOWING, KNOWINGLY, KNOWLEDGE, and KNEW. Either actual awareness or such awareness as a reasonable person should have considering all the surrounding circumstances.

(5) PERSON. Includes but is not limited to natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations and any other legal entity.

(6) SALE, BUYING, and DISTRIBUTION. In addition to their ordinary meanings, include but are not limited to the act of leasing, renting, or consigning.

(7) SERVICES. Work, labor, and other services, including but not limited to services furnished in connection with the sale or repair of goods.

(8) TRADE or COMMERCE. Includes but is not limited to the advertising, buying, offering for sale, sale or distribution or performance of any service or goods, and any other article, commodity or thing of value wherever situated and shall include any trade or commerce affecting the people of this state.



Section 8-19-4 - Enforcement

(a) The office of the Attorney General and the district attorneys shall have the following functions, powers, and duties:

(1) Conduct preliminary investigations to determine the merit of complaints, provided, however, the office of the Attorney General or the district attorneys need not handle any complaint which lacks merit, has been made in bad faith, or may be readily resolved between the parties.

(2) Receive information and documentary material from complainants and take whatever action is appropriate in connection therewith as authorized by this chapter. The office of the Attorney General and the district attorneys may otherwise receive and investigate complaints with respect to acts or practices declared to be unlawful by this chapter, and inform the complainants with respect thereto. Said persons may institute legal proceedings or take such other actions provided for herein which are necessary or incidental to the exercise of its powers and functions.

(3) For the purpose of enforcing subdivision (23) of Section 8-19-5, share information with and request information from any federal agency and any other agency of any other state or any local agency thereof.

(b) Each department, agency, officer, or employee of the state shall cooperate with and assist the office of the Attorney General or a district attorney in the performance of its functions, powers, and duties. When a complaint is referred by the office of the Attorney General or a district attorney to a department, agency, officer, or employee of the state or a county, such entity shall, upon final disposition of the complaint, make a final report in writing to the office of the Attorney General or a district attorney describing the action taken and the final results of that action.

(c) Nothing contained in this chapter shall be deemed to delegate or detract in any way from the functions, powers, and duties prescribed by law for any other department or agency of the state, nor to interrupt or preclude the direct relationships of any such department or agency or units of county government in the performance of such functions, powers and duties, nor shall good faith compliance with any federal or state law or regulation be a violation of this chapter with respect to that specific act of compliance.

(d) Nothing contained in this chapter shall be deemed to supersede, take precedence over, or preempt any remedy, either criminal or civil, available to the Commissioner of Agriculture and Industries or the Board of Agriculture and Industries in the enforcement of those laws and regulations under the jurisdiction of the commissioner or the board.



Section 8-19-5 - Unlawful trade practices.

The following deceptive acts or practices in the conduct of any trade or commerce are hereby declared to be unlawful:

(1) Passing off goods or services as those of another, provided that this section shall not prohibit the private labeling of goods or services.

(2) Causing confusion or misunderstanding as to the source, sponsorship, approval, or certification of goods or services.

(3) Causing confusion or misunderstanding as to the affiliation, connection, or association with, or certification by another, provided that this section shall not prohibit the private labeling of goods or services.

(4) Using deceptive representations or designations of geographic origin in connection with goods or services.

(5) Representing that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or qualities that they do not have or that a person has sponsorship, approval, status, affiliation, or connection that he or she does not have.

(6) Representing that goods are original or new if they are deteriorated, reconditioned, reclaimed, used, secondhand, or altered to the point of decreasing their value or rendering the goods unfit for the ordinary purpose for which they were purchased, provided that this subdivision shall not apply to new goods which have been reconditioned, reclaimed, or repaired and such fact is disclosed to the purchaser.

(7) Representing that goods or services are of a particular standard, quality, or grade, or that goods are of a particular style or model, if they are of another.

(8) Disparaging the goods, services, or business of another by false or misleading representation of fact.

(9) Advertising goods or services with intent not to sell them as advertised.

(10) Advertising goods or services with intent not to supply reasonably expectable public demand unless the advertisement discloses a limitation of quantity.

(11) Making a false or misleading statement of fact concerning the reasons for, existence of, or amounts of, price reductions.

(12) Knowingly failing to identify flood, water, fire, or accidentally damaged goods as damaged goods if they are damaged to the point of decreasing their value or rendering the goods unfit for the ordinary purpose for which they were purchased, provided, that this subdivision shall not apply to accidentally damaged new goods where the goods are reconditioned, reclaimed, or repaired to substantially their original condition and such fact is disclosed to the purchaser.

(13) Knowingly making false or misleading statements of fact concerning the need for parts, replacement, or repair service.

(14) Misrepresenting the authority of a salesperson, representative, or agent to negotiate the final terms of a transaction.

(15) Disconnecting, turning back, replacing, or resetting the odometer of any motor vehicle so as to reduce the number of miles indicated on the odometer gauge with the intent of deception.

(16) Advertising of any sale by falsely representing that a person is going out of business.

(17) After receipt of payment for goods or services, failing to ship the goods or furnish such services within the time advertised or otherwise represented or, if no specific time is advertised or represented, failing to ship the goods or furnish such services within 30 days, unless within the applicable time period the seller provides the buyer with the option to either cancel the sales agreement and receive a refund of all previous payments to the seller or to extend the date to a specific date proposed by the seller. Any refund shall be mailed or delivered to the buyer within 10 business days after the seller receives written notification from the buyer of the buyer's option to cancel the sales agreement and receive the refund.

(18) Using or employing a chain referral sales plan in connection with the sale or offering for sale of goods, merchandise, or anything of value, involving a sales technique, plan, arrangement, or agreement in which the buyer or prospective buyer is offered the opportunity to purchase merchandise or goods and in connection with the purchase receives the seller's promise or representation that the buyer shall have the right to receive compensation or consideration in any form for furnishing to the seller the names of other prospective buyers, if the receipt of the compensation or consideration is contingent upon the occurrence of an event subsequent to the time the buyer purchased the goods, merchandise, or anything of value.

(19) Selling or offering to sell, either directly or associated with the sale of goods or services, a right to participation in a pyramid sales structure. As used herein, "pyramid sales structure" includes any plan or operation for the sale or distribution of goods, services, or other property wherein a person for consideration acquires the opportunity to receive a pecuniary benefit, which is based primarily upon the inducement of additional persons by that person, and others, regardless of number, to participate in the same plan or operation, and is not primarily contingent on the volume or quantity of goods, services, or other property sold or distributed. For purposes of this subdivision, "consideration" shall not include payments made for sales demonstration equipment and materials furnished on a nonprofit basis for use in making sales and not for resale wherein such payments amount to less than one hundred dollars ($100) annually.

(20) In connection with any seller-assisted marketing plan, either misrepresenting the amount or extent of earnings to result therefrom, or misrepresenting the extent or nature of the market for the goods or services, or both, sold or delivered in connection with the plan, or misrepresenting that the seller of the plan will repurchase all or part of the goods or services, or both, sold or delivered in connection with the plan, or failing to deliver goods or services, or both, within the time represented. As used herein, "seller-assisted marketing plan" includes any plan, scheme, or system in which for a consideration a buyer acquires goods or services, or both, together with a plan, scheme, or system for the resale of said goods or services, or both.

(21) Intentionally misrepresenting that a warranty or guarantee confers or involves certain rights or remedies.

(22) In selling a new motor vehicle, failing to disclose material damage to the motor vehicle as prescribed hereafter:

a. Each manufacturer, importer, or distributor of new motor vehicles sold or transferred to a motor vehicle dealer in this state, shall notify the motor vehicle dealer in writing prior to delivery of the vehicle of any material damage to the vehicle which is known to the manufacturer, importer, or distributor, and which was sustained or incurred by the motor vehicle at any time after the manufacturing process is complete but prior to delivery of the vehicle to the dealer.

b. In selling a new motor vehicle, each motor vehicle dealer in this state shall notify the purchaser in writing at the time of sale of any material damage to the vehicle which is known to the motor vehicle dealer and which was sustained or incurred by the motor vehicle at any time after the manufacturing process is complete, but prior to delivery of the vehicle to the purchaser.

c. For purposes of this section, "material damage" means damage sustained or incurred by a motor vehicle, whether corrected or uncorrected, which cost to repair exceeds three percent of the manufacturer's suggested retail price of the vehicle based upon the dealer's retail repair cost or the sum of $500, whichever is greater. Damage to tires, glass, bumpers, and in-dash audio equipment shall not be considered in determining the cost of repair if those components are replaced by identical manufacturer's original equipment. The failure of a manufacturer, importer, distributor, or motor vehicle dealer to give notice of damage below the threshold constituting "material damage" shall not provide grounds for revocation of the sale nor shall such failure constitute a material misrepresentation or omission of fact.

d. Each manufacturer, importer, or distributor of new motor vehicles shall indemnify and hold harmless the motor vehicle dealer obtaining a vehicle from the manufacturer, importer, or distributor from and against any liability, including reasonable attorneys' fees, which the motor vehicle dealer may have to the purchaser of the vehicle as a result of damage to the new motor vehicle which was known to the manufacturer, importer, or distributor, which occurred prior to delivery of the vehicle to the dealer, and which was not disclosed in writing to the dealer prior to delivery of the vehicle. This indemnity obligation of the manufacturer, importer, or distributor shall apply regardless of whether the damage constitutes "material damage" as defined herein.

(23) Affixing an Alabama revenue stamp, including local municipal or county stamps, to, or upon, any package of cigarettes, or selling or holding for sale any package of cigarettes to which an Alabama revenue stamp, including local municipal or county stamps, has been affixed, if:

a. The package differs in any respect with the requirements of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. Sec. 1331 and following), for the placement of labels, warnings, or any other information upon a package of cigarettes that is to be sold within the United States;

b. The package is labeled "For Export Only," "U.S. Tax Exempt," "For Use Outside U.S.," or similar wording indicating that the manufacturer did not intend that the product be sold in the United States;

c. The package, or a package containing individually stamped packages, has been altered by adding or deleting the wording, labels, or warnings described in paragraph a. or b. of this subdivision;

d. With respect to the cigarettes any person is not in compliance with 15 U.S.C. Sec. 1335a (relating to submission of ingredient information to federal authorities), 19 U.S.C. Sec. 1681-1681b (relating to imports of certain cigarettes), 26 U.S.C. Sec. 5754 (relating to previously exported tobacco products), or any other federal law or implementing federal regulations; or

e. The package in any way violates federal trademark or copyright laws.

For the purposes of this subdivision, the term "package" means a pack, carton, or container of any kind in which cigarettes are offered for sale, sold, or otherwise distributed, or intended for distribution, to consumers. Also for the purposes of this subdivision, the term "Alabama revenue stamp" means the stamp or stamps by the use of which the tax levied under Article 1 of Chapter 25 of Title 40, is paid.

(24) Engaging in the sale, distribution, possession, acquisition, importation, or transportation of any cigarettes that do not comply with all applicable requirements imposed by or pursuant to federal law and federal implementing regulations.

(25) Engaging in a scheme or artifice to defraud by telephone communication. For purposes of this subdivision, a "scheme or artifice to defraud" means a systematic, ongoing course of conduct with the specific intent to defraud one or more persons in order to obtain property from that person by a telephone communication; and "telephone communication" means the transmission of information by the use of the telephone, with the specific intent of defrauding a person by a material misrepresentation and obtaining property from that person as a result of the fraud. Puffing or puffery does not constitute a scheme or artifice to defraud.

(26) Making any communication by telephone directly to another person which offers to the other person a gift, award, or prize, where the person making the communication has actual knowledge at the time of making the communication that the communication was materially false and the person making the communication specifically intended to deprive the other person of real or personal property as a result of the false communication.

(27) Engaging in any other unconscionable, false, misleading, or deceptive act or practice in the conduct of trade or commerce.



Section 8-19-6 - Interpretation.

It is the intent of the legislature that in construing Section 8-19-5, due consideration and great weight shall be given where applicable to interpretations of the Federal Trade Commission and the federal courts relating to Section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1)), as from time to time amended.



Section 8-19-7 - Exemptions.

Nothing in this chapter shall apply to:

(1) Acts done by the publisher, owner, agent or employee of a newspaper, periodical, radio, or television station or telephone company in the publication or dissemination of an advertisement, which the owner, agent, or employee did not have knowledge of the false, misleading or deceptive character of the advertisement;

(2) Any seller of goods or services who meets all the following requirements:

a. Has disseminated advertisement or promotional material from a manufacturer, packer, distributor, or other seller, from whom he has purchased the goods or services, unless the seller knew the advertisement or promotional material to be false or misleading; and

b. On the request of the Attorney General or district attorney, provides the name and address of the manufacturer, packer, distributor or other seller from whom he has purchased the goods or services; and

c. On the request of the Attorney General or district attorney, agrees in writing to discontinue dissemination of such false and misleading material;

(3) Any person or activity which is subject to the provisions of the Alabama Insurance Code, Title 27, as amended, or any bank or affiliate of a bank which is regulated by the State Banking Department of Alabama, the Comptroller of the Currency of the United States, Federal Deposit Insurance Corporation or the Board of Governors of the Federal Reserve System, or to any person or activity which is subject to the provisions of Title 10, Chapter 4, Article 6, or to the regulated activities of any utility, telephone company or railroad which is regulated by the Alabama Public Service Commission;

(4) Any violation of the Federal Consumer Credit Protection Act (15 U.S.C. §1601 et seq.);

(5) Any activity which is subject to the provisions of the Securities Act of Alabama, Chapter 6 of this title or to the provisions of the Sale of Checks Acts, Chapter 7 of this title; or to the provisions of Article 5 of Chapter 6 of this title (relating to a notification procedure for the issuance of certain industrial revenue bonds).

(6) For purposes of this section, the burden of proving exemption from the provisions of this chapter shall be upon the person claiming the exemption.



Section 8-19-8 - Restraining orders.

(a) Whenever the office of the Attorney General or the office of the district attorney has reason to believe that any person is engaging in, has engaged in or is about to engage in any act or practice declared to be unlawful by this chapter, the Attorney General or the district attorney may bring an action in the name of the state against such person to restrain by temporary restraining order, temporary or permanent injunction such acts or practices. However, unless the Attorney General or district attorney determines that a person subject to the provisions of this chapter designs quickly to depart from this state or to remove his property therefrom, or to conceal himself or his property therein, or to continue practices unlawful under this chapter, he shall, before initiating any legal proceedings is contemplated, allow such person a reasonable opportunity to appear before the Attorney General or district attorney and solve the dispute to the parties' satisfaction.

(b) The court may appoint a master or receiver or order sequestration of assets whenever it shall appear that the defendant threatens or is about to remove, conceal, or dispose of his property to the damage of persons to whom restoration would be made, or whenever a person who has been ordered to make restitution under this section has failed to do so within three months after the order to make restitution has become final and nonappealable, and assess the expenses of the master or receiver against the defendant.

(c) Upon a showing to the court by the office of the Attorney General or the office of the district attorney that a person has engaged in continuous and willful violations of the provisions of this chapter, the court may suspend or revoke any license or certificate authorizing that person to engage in business in this state or the court may enjoin any person from engaging in business in this state.

(d) The penalties authorized under this section shall not apply to any person who shows by a preponderance of evidence that he had established reasonable procedures to comply with the provisions of this chapter.

(e) The court may grant such other appropriate relief as the court may determine.



Section 8-19-9 - Discovery of information.

Before any action is commenced, the Attorney General or the district attorneys may issue subpoenas to any person to appear and produce relevant papers, documents, and physical evidence, and administer an oath or affirmation to any person, in aid of any investigation or inquiry into possible violations of this chapter. Such subpoenas shall be served in accordance with the appropriate Alabama Rules of Civil Procedure. Upon failure of a person without lawful excuse to obey such subpoena, the Attorney General or district attorney may apply to a court of competent jurisdiction for an order compelling compliance. After an action is commenced, discovery may proceed in accordance with the Alabama Rules of Civil Procedure.



Section 8-19-10 - Private right of action.

(a) Any person who commits one or more of the acts or practices declared unlawful under this chapter and thereby causes monetary damage to a consumer, and any person who commits one or more of the acts or practices declared unlawful in subdivisions (19) and (20) of Section 8-19-5 and thereby causes monetary damage to another person, shall be liable to each consumer or other person for:

(1) Any actual damages sustained by such consumer or person, or the sum of $100, whichever is greater; or

(2) Up to three times any actual damages, in the court's discretion. In making its determination under this subsection, the court shall consider, among other relevant factors, the amount of actual damages awarded, the frequency of the unlawful acts or practices, the number of persons adversely affected thereby, and the extent to which the unlawful acts or practices were committed intentionally; and

(3) In the case of any successful action or counterclaim to enforce the foregoing liability or in which injunctive relief is obtained, the costs of the action or counterclaim, together with a reasonable attorney's fee. On a finding by the court that an action or counterclaim under this section was frivolous or brought in bad faith or for the purpose of harassment, the court shall award to the defendant (or counterclaim-defendant) reasonable attorney's fees and costs.

(b) The liability provided in this section may be enforced by counterclaim in an action arising from the same transaction without regard to the statute of limitations provided in Section 8-19-14.

(c) Any action under this section may be brought in the circuit court for the county in which the defendant resides, has his or her principal place of business, is doing business, or committed the unlawful act or practice.

(d) Upon commencement of any action brought under this section, the clerk of the court shall mail a copy of the complaint or other initial pleading to the office of the Attorney General and to the local district attorney and, upon entry of any injunction, judgment, or decree in the action, shall mail a copy of such injunction, judgment, or decree to the office of the Attorney General and to the local district attorney.

(e) At least 15 days prior to the filing of any action under this section, a written demand for relief, identifying the claimant and reasonably describing the unfair or deceptive act or practice relied upon and the injury suffered, shall be communicated to any prospective respondent by placing in the United States mail or otherwise. Any person receiving such a demand for relief who, within 15 days of the delivering of the demand for relief, makes a written tender of settlement which is rejected by the claimant may, in any subsequent action, file the written tender and an affidavit concerning this rejection. If the court finds that the relief tendered was sufficient to compensate the petitioner for his or her actual damages, the court shall not award any additional damages or attorney's fees or costs to the petitioner. The demand requirements of this subsection shall not apply if the prospective respondent does not maintain a place of business or does not keep assets within the state, but such respondent may otherwise employ the provisions of this section by making a written offer of relief and paying the rejected tender into court as soon as practicable after receiving notice of an action commenced under this section. All written tenders of settlement such as described in this subsection shall be presumed to be offered without prejudice in compromise of a disputed matter.

(f) A consumer or other person bringing an action under this chapter may not bring an action on behalf of a class. The limitation in this subsection is a substantive limitation and allowing a consumer or other person to bring a class action or other representative action for a violation of this chapter would abridge, enlarge, or modify the substantive rights created by this chapter.

(g) Notwithstanding the limitation in subsection (f), only the office of the Attorney General or district attorney shall have the right and authority to bring action in a representative capacity on behalf of any named person or persons. In any such representative action brought by the office of the Attorney General or a district attorney, the court shall not award minimum damages or treble damages, but recovery shall be limited to actual damages suffered by the person or persons, plus reasonable attorney's fees and costs.

(h) Any person who sells, distributes, or manufactures cigarettes and sustains direct economic or commercial injury as a result of a violation of subdivision (23) of Section 8-19-5 may bring an action in good faith for appropriate injunctive relief.



Section 8-19-11 - Penalties.

(a) Any person who violates the terms of an injunction or order issued under this chapter shall forfeit and pay a civil penalty of not more than $25,000 per violation and shall be adjudged in contempt. For the purpose of this section, any circuit court issuing an injunction or order under this chapter shall retain jurisdiction, and in such cases the Attorney General or the district attorney acting in the name of the state may petition for recovery of such civil penalties.

(b) Any person who is knowingly engaging in or has knowingly engaged in any act or practice declared unlawful by Section 8-19-5 shall forfeit and pay a civil penalty of not more than $2,000 per violation upon petition by the Attorney General or a district attorney acting in the name of the state to the circuit court for the county in which the defendant resides, is doing business, or has his/her principal place of business, or the county in which the unlawful act or practice was or is being committed.

(c) Furthermore, upon a second or continuing violation of an injunction after imposition of the sanctions in subsection (a) of this section, and upon petition by the Attorney General or a district attorney, the circuit court of general jurisdiction of a county may, in its discretion, order the dissolution or suspension or forfeiture of the franchise of any corporation, partnership, or sole proprietorship which willfully violates the terms of any injunction issued under Section 8-19-8.

(d) The penalties authorized under this section shall not apply to any offender who shows by a preponderance of evidence that he had established reasonable procedures to comply with this chapter or with any injunction issued under Section 8-19-8.

(e) In any successful action or petition brought under this section, the court shall award the office of the Attorney General and/or the office of the district attorney reasonable attorney's fees and costs.

(f) All penalties collected under this section shall be remitted by the circuit court to the state treasurer and shall be credited to the account of either the office of the Attorney General or the office of the district attorney, whichever initiated the action or petition resulting in imposition of such penalties.



Section 8-19-12 - Violations.

(a) Any person who continuously and willfully violates any provision of this chapter shall be guilty of a Class A misdemeanor.

(b) In addition to any other penalties set forth in this chapter, a person who violates subdivision (23) of Section 8-19-5:

(1) Shall be guilty of a Class A misdemeanor.

(2) Shall be subject to the revocation of any license or permit pertaining to the sale or distribution of cigarettes or other tobacco products, including, but not limited to, any license or permit issued by the Commissioner of Revenue pursuant to Chapter 25 of Title 40.

(c) Notwithstanding any other provision of law, any law enforcement officer or agent of the Department of Revenue shall seize any cigarettes that are acquired, held, owned, possessed, transported in, imported into, or sold or distributed in this state in violation of subdivision (23) of Section 8-19-5. Any cigarettes so seized shall be deemed contraband goods and shall be confiscated and destroyed. Such cigarettes shall be deemed contraband goods whether the violation is knowing or otherwise.



Section 8-19-13 - Defense.

Any person against whom any civil action or proceeding is brought pursuant to this chapter shall have a defense to such action or proceeding upon a showing by a preponderance of the evidence presented that such person did not knowingly commit any act or knowingly engage in any activity which constitutes a violation of any provision of this chapter.



Section 8-19-14 - Statute of limitations.

No action may be brought under this chapter more than one year after the person bringing the action discovers or reasonably should have discovered the act or practice which is the subject of the action, but in no event may any action be brought under this chapter more than four years from the date of the transaction giving rise to the cause of action unless the contract or warranty is for more than three years. If the contract or warranty is for more than three years, no action may be brought more than one year from the expiration date of the contract or warranty or more than one year after the person bringing the action discovered or reasonably should have discovered the act or practice which is the subject of the action, whichever occurs first.



Section 8-19-15 - Savings clause.

(a) The civil remedies provided herein and the civil remedies available at common law, by statute or otherwise, for fraud, misrepresentation, deceit, suppression of material facts or fraudulent concealment are mutually exclusive. An election to pursue the civil remedies prescribed in this chapter shall exclude and be a surrender of all other rights and remedies available at common law, by statute or otherwise, for fraud, misrepresentation, deceit, suppression of material facts or fraudulent concealment arising out of any act, occurrence or transaction actionable under this chapter.

(b) An election to pursue any civil remedies available at common law, by statute or otherwise, for fraud, misrepresentation, deceit, suppression of material facts or fraudulent concealment arising out of any act, occurrence or transaction actionable under this chapter shall exclude and be a surrender of all rights and remedies available under this chapter. All other remedies, penalties or actions presently provided by statute or common law or hereafter provided for in any other law or rule of procedure are cumulative with the provisions, remedies and actions in this chapter and this chapter shall not be construed to repeal or supersede any law not inconsistent herewith.






Chapter 19A - ALABAMA TELEMARKETING ACT.

Section 8-19A-1 - Short title.

This chapter may be cited as the "Alabama Telemarketing Act."



Section 8-19A-2 - Liberal construction.

The provisions of this chapter shall be construed liberally to promote the general welfare of the public and the integrity of the telemarketing industry.



Section 8-19A-3 - Definitions.

As used in this chapter and Chapter 19C, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) CALLER IDENTIFICATION SERVICE. A type of telephone service which permits telephone subscribers to see the telephone number of incoming telephone calls.

(2) COMMERCIAL TELEPHONE SELLER. Any person who engages in commercial telephone solicitation on his or her own behalf or through salespersons, except that a commercial telephone seller does not include any of the persons or entities exempted from this chapter by Section 8-19A-4. A commercial telephone seller does not include a salesperson as defined in subdivision (15). A commercial telephone seller includes, but is not limited to, owners, operators, officers, directors, partners, or other individuals engaged in the management activities of a business entity pursuant to this chapter.

(3) COMMERCIAL TELEPHONE SOLICITATION.

a. An unsolicited telephone call to a person initiated by a commercial telephone seller or salesperson, or an automated dialing machine used in accordance with this chapter for the purpose of inducing the person to purchase or invest in consumer goods or services.

b. Other communication with a person where:

1. A gift, award, or prize is offered to a purchaser who has not previously purchased from the person initiating the communication.

2. A telephone call response is invited.

3. The salesperson intends to complete a sale or enter into an agreement to purchase during the course of the telephone call.

c. Other communication with a person which represents a price, quality, or availability of consumer goods or services and which invites a response by telephone or which is followed by a call to the purchaser by a salesperson. For purposes of this section, "other communication" means a written or oral notification or advertisement transmitted through any means. Also, for purposes of this section, "invites a response by telephone" does not mean the mere listing or including of a telephone number in a notification or advertisement.

(4) COMMISSION. The Alabama Public Service Commission.

(5) CONSUMER. An actual or prospective purchaser, lessee, or recipient of consumer goods or services.

(6) CONSUMER GOODS OR SERVICES. Any real property or any tangible or intangible personal property which is normally used for personal, family, or household purposes including, without limitation, any property intended to be attached to or installed in any real property, without regard to whether it is so attached or installed, as well as cemetery lots, timeshare estates and licenses, and any services related to the property.

(7) DIVISION. The Consumer Division of the Office of the Attorney General.

(8) DOING BUSINESS IN THIS STATE. Businesses conducting telephonic sales calls from a location in Alabama or from other states or nations to consumers located in Alabama.

(9) ENFORCING AUTHORITY. The division or the office of the district attorney if a violation of this chapter occurs in or affects the judicial circuit under the jurisdiction of the office of the district attorney.

(10) GIFT, AWARD, or PRIZE. A gratuity which the purchaser believes to be of value.

(11) INDIVIDUAL. A single human being but does not mean a firm, association of individuals, corporation, partnership, joint venture, sole proprietorship, or any other entity.

(12) MERCHANT. A person who, directly or indirectly, offers or makes available to consumers any consumer goods or services.

(13) PERSON. Any individual, group of individuals, firm, association, corporation, partnership, joint venture, sole proprietorship, or any other business entity.

(14) PURCHASER. A person who is solicited to become or does become obligated to a commercial telephone seller.

(15) SALESPERSON. Any individual employed, appointed, or authorized by a commercial telephone seller, regardless of whether the commercial telephone seller refers to the individual as an agent, representative, or independent contractor, who attempts to solicit or solicits a sale on behalf of the commercial telephone seller. A salesperson, however, does not include individuals exempted from this chapter by Section 8-19A-4 or employees or agents of persons exempted from this chapter by Section 8-19A-4, or companies and individuals under contract with persons exempted from this chapter by Section 8-19A-4 when liability is assumed by the exempt entity.

(16) TELEMARKETER or TELEPHONE SOLICITOR. Any natural person, firm, organization, partnership, association, or corporation, or a subsidiary or affiliate thereof, doing business in this state, who makes or causes to be made a telephonic sales call.

(17) TELEMARKETING or TELEPHONE SOLICITATION. A voice communication over a telephone line for the purpose of encouraging the purchase or rental of, or investment in property, goods, or services, but does not include communications by or on behalf of any of the exempt persons in Section 8-19A-4.

(18) TELEPHONE SOLICITATION CALL. A call made by a telephone solicitor to a consumer, for the purpose of soliciting a sale of consumer goods or services, or for the purpose of obtaining information that may be used for the direct solicitation of a sale of consumer goods or services or an extension of credit for consumer goods or services, or for the purpose of obtaining information that may be used for the direct solicitation of a sale of consumer goods or services or an extension of credit for such purposes.

(19) UNSOLICITED SOLICITATION SALES CALL. A telephonic sales call other than a call made to a person with whom the telephone solicitor has a prior or existing business relationship; or by a newspaper publisher or his or her agent or employee in connection with his or her business; or any of the exempt persons in Section 8-19A-4.



Section 8-19A-4 - Exemptions.

The provisions of this chapter do not apply to:

(1) A person engaging in commercial telephone solicitation where the solicitation is an isolated transaction and not done in the course of a pattern of repeated transactions of like nature.

(2) A person making calls for religious, charitable, political, educational, or other noncommercial purposes or a person soliciting for a nonprofit corporation if that corporation is properly registered with the Secretary of State and is included within the exemption of the Alabama Revenue Code or Section 501(c)(3) of the Internal Revenue Code or rural electric cooperatives formed under Chapter 6 of Title 37 of the Code of Alabama or affiliates or subsidiaries thereof.

(3) A person soliciting:

a. Without the intent to complete or obtain provisional acceptance of a sale during the telephone solicitation.

b. Who does not make the major sales presentation during the telephone solicitation.

c. Without the intent to complete, and who does not complete, the sales presentation during the telephone solicitation, but who completes the sales presentation at a later face-to-face meeting between the seller and the prospective purchaser. However, if a seller, directly following a telephone solicitation, causes an individual whose primary purpose it is to go to the prospective purchaser to collect the payment or deliver any item purchased, this exemption does not apply.

(4) Any licensed securities, commodities, or investment broker, dealer, or investment adviser, when soliciting within the scope of his or her license. As used in this section, "licensed securities, commodities, or investment broker, dealer, or investment adviser" means a person subject to license or registration by the Securities and Exchange Commission, by the National Association of Securities Dealers or other self-regulatory organization as defined by the Securities Exchange Act of 1934 (15 U.S.C. Section 781), or by an official or agency of this state or of any state, commonwealth or territory of the United States.

(5) Any licensed associated person of a securities, commodities, or investment broker, dealer, or investment adviser, when soliciting within the scope of his or her license. As used in this section, "licensed associated person of a securities, commodities, or investment broker, dealer, or investment adviser" means any associated person registered or licensed by the National Association of Securities Dealers or other self-regulatory organization as defined by the Securities Exchange Act of 1934 (15 U.S.C. Section 781), or by an official or agency of this state or of any state, commonwealth or territory of the United States.

(6) A person primarily soliciting the sale of a newspaper, periodical of general circulation, or magazine.

(7) A book, video, or record club or contractual plan or arrangement:

a. Under which the seller provides the consumer with a form which the consumer may use to instruct the seller not to ship the offered merchandise.

b. Which is regulated by the Federal Trade Commission trade regulation concerning "use of negative option plans by sellers in commerce."

c. Which provides for the sale of books, records, or videos which are not covered under paragraph a. or paragraph b., including continuity plans, subscription arrangements, standing order arrangements, supplements, and series arrangements under which the seller periodically ships merchandise to a consumer who has consented in advance to receive the merchandise on a periodic basis.

(8) Any supervised financial institution or parent, subsidiary, or affiliate thereof. As used in this section, "supervised financial institution" means any commercial bank, trust company, savings and loan association, mutual savings bank, credit union, industrial loan company, consumer finance lender, commercial finance lender, or insurer, provided that the institution is subject to supervision by an official or agency of this state, of any state, or of the United States.

(9) Any licensed insurance broker, agent, customer representative, or solicitor when soliciting within the scope of his or her license. As used in this section, "licensed insurance broker, agent, customer representative, or solicitor" means any insurance broker, agent, customer representative, or solicitor licensed by an official or agency of this state or of any state of the United States licensed in accordance with the Alabama Insurance Code (Title 27).

(10) A person soliciting the sale of services provided by a cable television system operating under authority of a franchise or permit.

(11) A business-to-business sale where:

a. The commercial telephone seller has been operating continuously for at least three years under the same business name and has at least 50 percent of its dollar volume consisting of repeat sales to existing businesses.

b. The purchaser business intends to resell or offer for purposes of advertisement or as a promotional item the property or goods purchased.

c. The purchaser business intends to use the property or goods purchased in a recycling, reuse, remanufacturing, or manufacturing process.

(12) A person who solicits sales or advertising by periodically publishing and delivering a catalog, periodical, or magazine of the seller's merchandise or ad purchasers, merchandise to prospective purchasers, if the catalog, periodical, or magazine:

a. Contains a written description or illustration of each item or service offered for sale.

b. Includes the physical, permanent business address or home address of the seller.

c. Includes at least 20 pages of written material and illustration and is distributed in more than one state.

d. Has an annual cumulative circulation by mailing of not less than 150,000.

(13) A person who solicits contracts for the maintenance or repair of goods previously purchased from the person making the solicitation or on whose behalf the solicitation is made.

(14) A telephone company or utility company which is regulated by the Alabama Public Service Commission, or any employee, officer, director, or authorized sales representative of such telephone company or utility company when soliciting products or services which would be subject to Public Service Commission regulation on behalf of such telephone company, utility company, or a Federal Communications Commission licensed cellular telephone company or affiliates or other bona fide radio telecommunication services provider. Provided, however, that such authorized sales representatives shall be subject to the same rules and regulations as the exempted company through the Public Service Commission.

(15) A person who is licensed pursuant to Chapter 13, Title 34, who is soliciting within the scope of the license.

(16) A person licensed pursuant to Section 8-19A-5 when soliciting pursuant to that license.

(17) An issuer or a subsidiary of an issuer that has a class of securities which is subject to Section 12 of the Securities Exchange Act of 1934 (15 U.S.C. Section 781) and which is either registered or exempt from registration under paragraph (A), paragraph (B), paragraph (C), paragraph (E), paragraph (F), paragraph (G), or paragraph (H) of subsection (g)(2) of that section.

(18) A business soliciting exclusively the sale of telephone answering services provided that the telephone answering services will be supplied by the solicitor.

(19) A person soliciting a transaction regulated by the Commodity Futures Trading Commission if the person is registered or temporarily licensed for this activity with the Commodity Futures Trading Commission under the Commodity Exchange Act (7 U.S.C. Section 1 et seq.) and the registration or license has not expired, or been suspended or revoked.

(20) A person soliciting the sale of food or produce if the solicitation neither intends to result in, or actually results in, a sale which costs the purchaser in excess of five hundred dollars ($500).

(21) A person soliciting business from prospective consumers who have an existing business relationship with or who have previously purchased from the business enterprise for which the solicitor is calling, if the solicitor is operating under the same exact business name.

(22) A person who has been operating, for at least one year, a retail business establishment under the same name as that used in connection with telemarketing, and both of the following occur on a continuing basis:

a. Either products are displayed and offered for sale or services are offered for sale and provided at the business establishment.

b. A majority of the seller's business involves the buyer obtaining the products or services at the seller's location.

(23) Any person who is duly licensed under Section 34-27-66.

(24) Any telephone marketing service company which provides telemarketing sales services under contract to sellers and has been operating continuously for at least five years under the same business name and 75 percent of its contracts are performed on behalf of persons exempted from this chapter by this section.

(25) A person or business soliciting the sale of an annual publication comprised of a biographical compilation of notable and distinguished individuals.



Section 8-19A-5 - Licensing; application for license.

(a) Prior to doing business in this state, a commercial telephone seller shall obtain a license from the division. Doing business in this state includes both telephone solicitation from a location in Alabama and solicitation from other states or nations of purchasers located in Alabama.

(b) An applicant for a license as a commercial telephone seller shall submit to the division, in the form prescribed, a written application for the license. The application shall set forth the following information:

(1) The true name, date of birth, driver's license number, Social Security number, and home address of the applicant, including each name under which he or she intends to do business.

(2) Each business or occupation engaged in by the applicant during the three years immediately preceding the date of the application, and the location thereof.

(3) The previous experience of the applicant as a commercial telephone seller or salesperson.

(4) Whether the applicant has previously been arrested for, convicted of, or is under indictment or information for, a felony and, if so, the nature of the felony. Conviction includes a finding of guilt where adjudication has been withheld.

(5) Whether the applicant has previously been convicted of, or is under indictment or information for, racketeering or any offense involving fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property. Conviction includes a finding of guilt where adjudication has been withheld.

(6) Whether there has ever been a judicial or administrative finding that the applicant has previously been convicted of acting as a salesperson without a license, or whether a license has previously been refused, revoked, or suspended in any jurisdiction.

(7) Whether the applicant has worked for, or been affiliated with, a company that has had entered against it an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue, deceptive, or misleading representation or the use of any unfair, unlawful, or deceptive trade practice.

(8) Whether the applicant has had entered against him or her an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue, deceptive, or misleading representation or the use of any unfair, unlawful, or deceptive trade practice; and whether or not there is any litigation pending against the applicant.

(9) The name of any parent or affiliated entity that:

a. Will engage in a business transaction with the purchaser relating to any sale solicited by the applicant.

b. Accepts responsibility or is otherwise held out by the applicant as being responsible for any statement or act of the applicant relating to any sale solicited by the applicant.

(10) The complete street address of each location, designating the principal location, from which the applicant will be doing business. If any location is a mail drop, this shall be disclosed.

(11) A list of all telephone numbers currently used or to be used by the applicant, with the address where each telephone having these numbers will be located.

(12) The true name, current home address, date of birth, Social Security number, and all other names by which each person below is now known, or was previously known:

a. Principal officer, director, trustee, shareholder, owner, or partner of the applicant, and every other person responsible for the management of the business of the applicant.

b. Office manager or other person principally responsible for a location from which the applicant will do business.

c. Salesperson(s) or other person(s) to be employed by the applicant.

(c) The application shall be accompanied by a copy of any: Script, outline, or presentation the applicant will require or suggest a salesperson to use when soliciting, or, if no document is used, a statement to that effect; sales information or literature to be provided by the applicant to a salesperson; and sales information or literature to be provided by the applicant to a purchaser in connection with any solicitation.

(d) When an application sets forth information regarding an applicant as described in subdivisions (4) to (8), inclusive, of subsection (b), the applicant shall:

(1) Identify the court or administrative agency rendering the conviction, judgment, or order against the person or pending litigation.

(2) Provide the docket number of the matter; the date of the conviction, judgment, or order; and the name of the governmental agency, if any, that brought the action resulting in the conviction, judgment, or order. The applicant shall also include all pending civil or criminal litigation.

(e) If the applicant is other than a natural person, or if any parent or affiliated entity is identified pursuant to subsection (b)(9), the applicant shall, for itself and any entity, identify its place of organization and:

(1) In the case of a partnership, provide a copy of any written partnership agreement.

(2) In the case of a corporation, provide a copy of its articles of incorporation and bylaws.

(f) An application filed pursuant to this chapter shall be verified and accompanied by:

(1) A bond, letter of credit, or certificate of deposit satisfying the requirements of Section 8-19A-10.

(2) An annual license fee in the amount of $500.00.

(g) The division shall issue a license number to all commercial telephone sellers.

(h) It is a violation of this chapter for a commercial telephone seller to:

(1) Fail to maintain a valid license.

(2) Advertise that one is licensed as a commercial seller or represent that the licensing constitutes approval or endorsement by any government or governmental office or agency.

(3) Provide inaccurate or incomplete information to the division when making a license application.

(4) Misrepresent that a person is registered or that a person has a valid license number.



Section 8-19A-6 - Identification of certain affiliated sellers or salespersons.

(a) With respect to any person identified pursuant to Section 8-19A-5, an applicant for a license as a commercial telephone seller shall state in his or her application the identity of any affiliated commercial seller or salesperson who:

(1) Has been convicted of, or is under indictment or information for, racketeering or any offense involving fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property. Conviction includes a finding of guilt where adjudication has been withheld.

(2) Is involved in pending litigation or has had entered against him or her an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue, deceptive, or misleading representation or the use of any unfair, unlawful, or deceptive trade practice.

(3) Is, or ever has been, subject to any litigation, injunction, temporary restraining order, or final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document or any restrictive court order relating to a business activity as the result of any action brought by a governmental agency, including any action affecting any license to do business or practice an occupation or trade.

(4) Has at any time during the previous seven years filed for bankruptcy, been adjudged bankrupt, or been reorganized because of insolvency.

(5) Has been a principal, director, officer, or trustee of, or a general or limited partner in, or had responsibilities as a manager in, any corporation, partnership, joint venture, or other entity that filed for bankruptcy, was adjudged bankrupt, or was reorganized because of insolvency within one year after the person held that position. The disclosures required in subdivision (4) shall be applicable insofar as they relate to the applicant commercial telephone seller, as well as any affiliated commercial seller or salesperson.

(b) (1) For any person described in subsection (a), the applicant shall:

a. Identify the court or administrative agency rendering the conviction, judgment, or order against the person or pending litigation.

b. Provide the docket number of the matter, the date of the conviction, judgment, or order, and the name of the governmental agency, if any, that brought the action resulting in the conviction, judgment, or order.

(2) For any person described in subdivision (5), the applicant shall provide the name and address of the person filing for bankruptcy, adjudged bankrupt, or reorganized because of insolvency, the date of the action, the court which exercised jurisdiction, and the docket number of the matter.

(c) Each commercial telephone seller shall disclose to the division the name, address, and account number of each institution where banking or similar monetary transactions are done by the commercial telephone seller.



Section 8-19A-7 - Application form and contents; fee; license number; violations.

(a) An applicant for a license as a salesperson shall submit to the division, in the form prescribed, a written application for a license. The application shall set forth the following information:

(1) The true name, date of birth, driver's license number, Social Security number, and home address of the applicant.

(2) Each business or occupation engaged in by the applicant during the three years immediately preceding the date of the application, and the location thereof.

(3) The previous experience of the applicant as a commercial telephone seller or salesperson.

(4) Whether the applicant has previously been arrested for, convicted of, or is under indictment or information for, a felony and, if so, the nature of the felony. Conviction includes a finding of guilt where adjudication has been withheld.

(5) Whether the applicant has previously been convicted of, or is under indictment or information for, racketeering or any offense involving fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property. Conviction includes a finding of guilt where adjudication has been withheld.

(6) Whether there has ever been a judicial or administrative finding that the applicant has previously been convicted of acting as a salesperson without a license, or whether a license has previously been refused, revoked, or suspended in any jurisdiction.

(7) Whether the applicant has worked for, or been affiliated with, a company that is involved in pending litigation or has had entered against it an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue, deceptive, or misleading representation or the use of any unfair, unlawful, or deceptive trade practice.

(8) Whether the applicant is involved in pending litigation or has had entered against him or her an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue, deceptive, or misleading representation or the use of any unfair, unlawful, or deceptive trade practice.

(b) An application filed pursuant to this section shall be verified and be accompanied by:

(1) A verified statement of the commercial telephone seller with whom the salesperson will be associated, expressing the intention of the commercial telephone seller to associate the salesperson with him or her and to be responsible for the activities of the salesperson.

(2) An annual license fee for a salesperson in the amount of fifty dollars ($50).

(c) The division shall issue a license number to all salespersons. The division shall adopt rules which allow certain salesperson applicants to operate on an interim basis until such time as a license is granted or denied.

(d) It is a violation of this chapter for a salesperson to:

(1) Fail to maintain a valid license.

(2) Advertise that one is licensed as a salesperson or to represent that the licensing constitutes approval or endorsement by any government or governmental office or agency.

(3) Provide inaccurate or incomplete information to the division when making a license application.

(4) Misrepresent that a person is registered or that a person has a valid license number.



Section 8-19A-8 - Display of license required; penalty for failure to display license.

(a) The division shall issue to each approved applicant a license in the form and size as is prescribed by the division and, in the case of a commercial telephone seller, shall issue a license for each location at which the commercial telephone seller proposes to do business. Each license issued under this chapter shall show the name and address of the licensee.

(b) Each licensee shall prominently display his or her license at the location where he or she does business. Each licensee shall make the license available for inspection by any governmental agency upon request.

(c) Failure to display a license is sufficient grounds for the division to issue an immediate cease and desist order. The order shall remain in effect until the commercial telephone seller can show the authorities that he or she is licensed. The division shall order the business to cease operations and request the Public Service Commission to order the providers to disconnect any and all telecommunications services being provided to or used by the business. Defendants have the burden of petitioning the circuit court for relief from the cease and desist order. Failure of a salesperson to display a license may result in the salesperson being summarily ordered by the division to leave the office until such time as he or she can produce a license for the division.



Section 8-19A-9 - License renewal.

(a) Each person licensed under this chapter shall renew his or her license annually by paying the fee for licensing and submitting to the division the application required by this chapter.

(b) Except as otherwise provided in subsection (c), if any material change in the information submitted for licensing occurs before the date for renewal, a licensee shall submit that information to the division in the manner prescribed by the division, along with a fee in the amount of ten dollars ($10).

(c) If any change is made to any script, outline, presentation, sales information, or literature used by a licensee in connection with any solicitation, the new or revised material shall be submitted by the licensee to the division within 10 days of the change.

(d) If any licensee has a change of address or status required to be disclosed pursuant to Sections 8-19A-5 to 8-19A-7, inclusive, notification shall be made to the division in writing within 10 days of the change.



Section 8-19A-10 - Financial requirements.

(a) An application filed pursuant to Section 8-19A-5 shall be accompanied by:

(1) A bond executed by a corporate surety approved by the division and licensed to do business in this state.

(2) An irrevocable letter of credit issued for the benefit of the applicant by a bank whose deposits are insured by an agency of the federal government.

(3) A certificate of deposit in a financial institution insured by an agency of the federal government, which may be withdrawn only on the order of the division, except that the interest may accrue to the applicant.

(b) The amount of the bond, letter of credit, or certificate of deposit shall be a minimum of fifty thousand dollars ($50,000), and the bond, letter of credit, or certificate of deposit shall be conditioned upon compliance by the applicant with this chapter. The division may establish a bond of a greater amount to ensure the general welfare of the public and the interests of the telemarketing industry.

(c) The bond shall be posted with the division.

(d) The division or any governmental agency, on behalf of any injured purchaser or any purchaser himself or herself who is injured by the bankruptcy of the applicant or his or her breach of any agreement entered into in his or her capacity as a licensee, may bring and maintain an action to recover against the bond, letter of credit, or certificate of deposit.



Section 8-19A-11 - Denial of license.

(a) The division may deny licensure to any applicant who:

(1) Has been convicted of racketeering or any offense involving fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property, or any other crime involving moral turpitude. Conviction includes a finding of guilt where adjudication has been withheld.

(2) Has had entered against him or her or any business for which he or she has worked or been affiliated, an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property or the use of any untrue or misleading representation in an attempt to sell or dispose of real or personal property or the use of any unfair, unlawful, or deceptive trade practice.

(3) Is subject to or has worked or been affiliated with any company which is, or ever has been, subject to any injunction, temporary restraining order, or final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar document, or any restrictive court order relating to a business activity as the result of any action brought by a governmental agency, including any action affecting any license to do business or practice an occupation or trade.

(4) Has at any time during the previous seven years filed for bankruptcy, been adjudged bankrupt, or been reorganized because of insolvency.

(5) Has been a principal, director, officer, or trustee of, or a general or limited partner in, or had responsibilities as a manager in, any corporation, partnership, joint venture, or other entity that filed the bankruptcy, was adjudged bankrupt, or was reorganized because of insolvency within one year after the person held that position.

(6) Has been previously convicted of or found to have been acting as a salesperson or commercial telephone seller without a license or whose licensure has previously been refused, revoked, or suspended in any jurisdiction.

(7) Falsifies or willfully omits any material information asked for in the application.

(8) Otherwise violates this chapter.

(b) An applicant may appeal the denial or nonrenewal of a license by requesting in writing, within 30 days of receipt of the notice of denial or nonrenewal, a hearing. The hearing shall be conducted in accordance with Chapter 22, Title 41, and presided over by a hearing officer designated by the division. When any hearing officer conducts a hearing with respect to the issuance of a license by the division, the hearing officer shall submit his or her recommended order to the division, which shall issue a final order of the division in accordance with Chapter 22, Title 41.



Section 8-19A-12 - Oral disclosures.

(a) Within the first 30 seconds of a telephone call, a commercial telephone seller or salesperson shall identify himself or herself by stating his or her true name, the company on whose behalf the solicitation is being made, and the consumer goods or services being sold.

(b) If a sale or an agreement to purchase is completed, the commercial telephone seller shall inform the purchaser of his or her cancellation rights as provided in this chapter, state the license number issued by the division for both the commercial telephone seller and the salesperson, and give the street address of the commercial telephone seller.

(c) All oral disclosures required by this section shall be made in a clear and intelligible manner.



Section 8-19A-13 - Gifts, premiums, bonuses, or prizes; disclosures.

If a commercial telephone seller expressly or impliedly represents to any prospective purchaser, directly or through a salesperson, that the purchaser is or may be eligible to receive any gift, premium, bonus, or prize, however denominated, the commercial telephone seller shall submit to the division a statement setting forth, for each item mentioned:

(1) A description of the item.

(2) The value or worth of the item and the basis for the valuation.

(3) All terms and conditions a purchaser is required to satisfy in order to receive the item. The statement shall be accompanied by a copy of the written statement of terms and conditions provided to purchasers pursuant to this chapter.

(4) If they are ascertainable, the odds, for a given purchaser, of receiving the item.

(5) If a purchaser is to receive fewer than all the items described by the seller:

a. The manner in which the commercial telephone seller decides which item a given purchaser is to receive.

b. If they are ascertainable, the odds, for a given purchaser, of receiving each item described.

c. The name and address of each person who has, during the preceding 12 months or any portion thereof in which the commercial telephone seller has done business, received each gift, premium, bonus, or prize. The provisions of this section shall not apply if the item is unconditionally offered to a purchaser as part of a sale and the buyer has seven days to return the goods or cancel the services and the right to receive a full refund in 30 days and the right to keep the item in that case without cost.



Section 8-19A-14 - Contract requirements; credit cards; notice of cancellation; returns; purchaser's rights.

(a) A purchase of consumer goods or services ordered as a result of a commercial telephone solicitation as defined in this chapter, if not followed by a signed written contract, is not final. If a contract is not made in compliance with this section, it is not valid and enforceable against the purchaser. The contract made pursuant to a commercial telephone solicitation shall:

(1) Be reduced to writing and be signed by the purchaser.

(2) Match the description of the goods or services as that principally used in the telephone solicitation.

(3) Contain the name, address, telephone number, and registration number of the commercial telephone seller and the salesperson, the total price of the contract, and a detailed description of the goods or services being sold.

(4) Contain the value or worth of any item, good, or service specified in Section 8-19A-13, and the basis for the valuation.

(5) Contain all terms and conditions a purchaser is required to satisfy in order to receive any item, good, or service specified in Section 8-19A-13.

(6) Contain, if they are ascertainable, the odds, for a given purchaser, of receiving any item specified in Section 8-19A-13.

(7) Contain, if a purchaser is to receive fewer than all the items specified in Section 8-19A-13 described by the seller:

a. The manner in which the commercial telephone seller decides which item a given purchaser is to receive.

b. If they are ascertainable, the odds, for a given purchaser, of receiving each item described.

(8) Contain, in at least 12-point type, immediately preceding the signature, the following statement: "You are not obligated to pay any money unless you sign this contract and return it to the commercial telephone seller."

(9) Not exclude from its terms any oral or written representations made by the commercial telephone seller or salesperson to the purchaser in connection with the transaction.

(b) A commercial telephone seller who engages a salesperson to make, or cause to be made, a telephone sales call shall not make or submit any charge to the purchaser's credit card account until after the commercial telephone seller receives from the purchaser a copy of the contract which complies with this section. The commercial telephone seller shall then send the purchaser a written confirmation of the sale.

(c) The written contract shall contain an explanation of the purchaser's rights under this section and a statement indicating when notice of cancellation is required to be sent. The purchaser may give notice of cancellation to the commercial telephone seller in writing within three business days after receipt of the confirmation. If the commercial telephone seller has not provided an address for receipt of the notice, cancellation is effective by mailing the notice to the division.

(d) Notice of cancellation by the commercial telephone seller shall be given by certified mail, return receipt requested, and shall be effective when mailed. Notice of cancellation given by the purchaser need not take a particular form and is sufficient if it indicates, by any form of written expression, the name and address of the purchaser and the purchaser's stated intention not to be bound by the sale.

(e) If a commercial telephone seller violates this act in making a sale, or fails to deliver an item within 30 calendar days, the contract is voidable by giving notice to the commercial telephone seller, and the purchaser is entitled to a return from the seller, within 14 days, of all consideration paid. Notice of cancellation given by the purchaser need not take a particular form and is sufficient given orally or in writing. Upon receipt by the purchaser of the consideration paid to the commercial telephone seller, the purchaser shall return to the commercial telephone seller the items received by the purchaser. Any cost of returning the items received by the purchaser shall be borne by the commercial telephone seller, by providing or guaranteeing payment for return shipping. If the payment is not provided or guaranteed, the purchaser may keep, without further obligation, the items received.

(f) A person who purchases goods or services pursuant to a solicitation governed by this chapter shall be given a refund, credit, or replacement, at his or her option, if:

(1) The goods or services are defective, are not as represented, or if any item described pursuant to this chapter is not received as promised.

(2) He or she returns the goods or makes a written request for the refund, credit, or replacement within seven days after he or she receives the goods or services. A return or request is timely if shipment is made or the request is postmarked, properly addressed and postage prepaid, within the time provided by this section.

(g) If a purchaser of goods returns only a portion of the goods, the refund, credit, or replacement required by this section may be prorated accordingly.

(h) The refund, credit, or replacement required by this section shall be guaranteed by the commercial telephone seller who made the sale, regardless of whether payment for the goods or services is made to that person.

(i) Any contract, agreement to purchase, or written confirmation executed by a seller which purports to waive the purchaser's rights under this chapter is against public policy and shall be unenforceable, provided that an agreement between a purchaser and commercial telephone seller to extend the delivery time of an item to more than 30 days shall be enforceable if the commercial telephone seller has a reasonable basis to expect that he or she will be unable to ship the item within 30 days and if the agreement is included in the terms of the written confirmation.

(j) Where a contract or agreement to purchase confers on a purchaser greater rights to cancellation, refund, or return than those enumerated in this chapter, the contract shall be enforceable and not in violation of this chapter, provided that all rights under a contract or agreement to purchase shall be specifically stated in a written confirmation sent pursuant to this section.

(k) The provisions of this section shall not reduce, restrict, or eliminate any existing rights or remedies available to purchasers.

(l) Any sale in which the consumer is given a full refund or credit for the return of undamaged and unused goods, or a cancellation of services notice is given to the seller, within seven days after receipt of the goods or services by the consumer, is exempt from the requirements of subsections (a) to (e), inclusive, and the seller shall process the refund or credit to the consumer's credit card account within 30 days after receipt of the returned merchandise by the consumer or within 30 days after receipt of the cancellation notice from the consumer, process the refund or credit to the consumer's credit card account for any services not yet performed or a pro rata refund or credit to the consumer's credit card for any services not yet performed for the consumer.



Section 8-19A-15 - Violations.

(a) It shall be unlawful for any commercial telephone seller or salesperson to require that payment be by credit card authorization or otherwise to announce a preference for that method of payment.

(b) It shall be unlawful for any commercial telephone seller to employ, or be affiliated with, any unlicensed salesperson.

(c) It shall be unlawful for any salesperson to be employed by, or affiliated with, an unlicensed commercial telephone seller.

(d) It shall be unlawful for any commercial telephone seller or salesperson to be unlicensed.

(e) It shall be unlawful for any salesperson or commercial telephone seller to otherwise violate this chapter.



Section 8-19A-16 - Enforcement procedures.

(a) If, by his or her own inquiries or as a result of complaints, the enforcing authority has reason to believe that a person has engaged in, or is engaging in a practice that violates this chapter, he or she may administer oaths and affirmations, subpoena witnesses or matter, and collect evidence. Within 10 days after the service of a subpoena or at any time before the return date specified therein, whichever is longer, the party served may file in the circuit court in the county in which he or she resides or in which he or she transacts business and serve upon the enforcing authority a petition for an order modifying or setting aside the subpoena. The petitioner may raise any objection or privilege which would be available under this chapter or upon service of the subpoena in a civil action. The subpoena shall inform the party served of his or her rights under this subsection.

(b) If matter that the enforcing authority seeks to obtain by subpoena is located outside the state, the person subpoenaed may make it available to the enforcing authority or his or her representative to examine the matter at the place where it is located. The enforcing authority may designate representatives, including officials of the state in which the matter is located, to inspect the matter on his or her behalf, and he or she may respond to similar requests from officials of other states.

(c) Upon failure of a person, without lawful excuse, to obey a subpoena and upon reasonable notice to all persons affected, the enforcing authority may apply to the circuit court for an order compelling compliance.



Section 8-19A-17 - Actions by enforcing authority.

The division may bring:

(1) An action to obtain a declaratory judgment that an act or practice violates this chapter.

(2) An action to enjoin any person who has violated or is violating this chapter.

(3) An action on behalf of one or more purchasers for the actual damages caused by an act or practice performed in violation of this chapter. This action may include, but is not limited to, an action to recover against a bond, letter of credit, or certificate of deposit as otherwise provided in this chapter. Upon motion of the enforcing authority in any action brought under this section, the court may make appropriate orders, including appointment of a master or receiver or sequestration of assets, to reimburse consumers found to have been damaged, to carry out a consumer transaction in accordance with the consumer's reasonable expectations, or to grant other appropriate relief. The court may assess the expenses of a master or receiver against a commercial telephone seller. Any injunctive order, whether temporary or permanent, issued by the court shall be effective throughout the state unless otherwise provided in the order.



Section 8-19A-18 - Civil penalties; recovery of penalties.

(a) Any person who engages in any act or practices that violate this chapter is liable for a civil penalty of up to ten thousand dollars ($10,000) for each violation.

(b) The civil penalty may be recovered by any of the following:

(1) Civil action against the person engaging in the violative act or practice.

(2) Agreement and settlement of a civil action filed by stipulation of terms by the person engaging in the violative act or practice and the director of the division by authority of the Attorney General, and by payment of any agreed upon amount by the person against whom the claim was filed.

(3) The settlement of a claim against a person for violation of this chapter before civil action is filed by agreement upon terms and by the payment of any settlement amount agreed upon by the person and the director of the division by authority of the Attorney General.

(c) Upon ceasing the violative act or practice and agreeing to desist therefrom, and upon the payment of the settlement or stipulated amount to the office of the Attorney General by the person in violation, the director of the division may terminate the investigation or prosecution of any civil action or proposed action.

(d) The division or the court may waive any civil penalty or other claims, or costs if the person has previously made full restitution or reimbursement or has paid actual damages to the purchasers who have been injured by the act or practice in violation of this chapter.

(e) All amounts recovered and all monies paid under this chapter shall be deposited into the State General Fund and are appropriated as received hereby to the Attorney General's Special Revenue Account for implementing and enforcing this chapter.

Notwithstanding the provisions of this subsection (e), one half of the licensing fee collected under subdivision (2) of subsection (b) of Section 8-19A-7 shall be remitted to the treasury of the county within the State of Alabama in which the business is licensed.



Section 8-19A-19 - Attorney's fees and costs.

(a) In any civil action or investigation resulting from a transaction involving a violation of this chapter, except as provided in subsection (c), the division shall receive reasonable attorney's fees and costs from the nonprevailing party. The amounts appropriated for those purposes in this chapter are in addition to all monies heretofore and hereafter appropriated in any special or general appropriation act to the Attorney General's Special Revenue Account which is a revolving fund in which the Attorney General is authorized to make deposits and withdrawals from time to time so that the account operates on a revolving basis for expenditure for administration and future civil and criminal investigation and prosecution, and all balances of revenue, income, and receipts remaining at the end of the fiscal year shall carry over to the next fiscal year and shall not revert to the State General Fund or any other fund under Section 41-4-93.

(b) Any award of attorney's fees or costs shall become a part of the judgment and subject to execution as the law allows.

(c) In any civil litigation initiated by the division resulting in a judgment or administrative order, the court may award to the prevailing party reasonable attorney's fees and costs if the court finds that there was a complete absence of a justiciable issue of either law or fact raised by the losing party or if the court finds bad faith on the part of the losing party.

(d) The attorney for the prevailing party shall submit a sworn affidavit of his or her time spent on the case and his or her costs incurred.



Section 8-19A-20 - Criminal prosecuting authority.

The division or other enforcing authority shall have criminal prosecuting authority concerning the violations of this chapter or of any rule or order hereunder. In addition to any other action, the division or other enforcing authority may bring an action against any person to enjoin, restrain, and prevent the doing of any act or practice herein prohibited or declared unlawful.



Section 8-19A-21 - Criminal penalties.

(a) No salesperson shall solicit purchasers on behalf of a commercial telephone seller who is not currently licensed with the division pursuant to this chapter. Any person who violates this subsection commits a Class C felony punishable as provided in Section 13A-5-6 and Section 13A-5-11.

(b) No commercial telephone seller shall employ or be affiliated with a salesman who is soliciting purchasers and who is not currently licensed with the division pursuant to this chapter. Any person who violates this subsection commits a Class C felony punishable as provided in Section 13A-5-6 and Section 13A-5-11.

(c) No commercial telephone seller or salesperson shall solicit without a license. Any person who violates this subsection commits a Class C felony punishable as provided in Section 13A-5-6 and Section 13A-5-11.

(d) Any commercial telephone seller or salesperson who falsifies information on an application commits a Class C felony punishable as provided in Section 13A-5-6 and Section 13A-5-11.

(e) Except as provided in subsections (a), (b), (c), or (d), any person who otherwise violates any provision of this chapter or who directly or indirectly employs any device, scheme, or artifice to deceive in connection with the offer or sale by any commercial telephone seller commits a Class C felony punishable as provided in Section 13A-5-6 and Section 13A-5-11.

(f) Any person who is convicted of a second or subsequent violation of this chapter commits a Class B felony punishable as provided in Section 13A-5-6 and Section 13A-5-11. A conviction shall include a finding of guilt where adjudication has been withheld.

(g) Any person who violates this chapter shall also be guilty of a violation of Sections 8-19-1 to 8-19-15, inclusive.



Section 8-19A-22 - Civil proceeding burden of proof; criminal proceeding burden of producing evidence.

In any civil proceeding alleging a violation of this chapter, the burden of proving an exemption specified in Section 8-19A-4 or that the person or entity is not otherwise subject to this chapter is upon the person or entity claiming the exemption. In any criminal proceeding alleging a violation of this chapter, the burden of producing evidence to support a defense based upon an exemption specified in Section 8-19A-4 or that the person or entity is not subject to this chapter is upon the person or entity claiming the defense.



Section 8-19A-23 - Injured person's right of recovery; Deceptive Trade Practices Act.

In addition to any other penalties or remedies provided under law, a person who is injured by a violation of this chapter may bring a civil action for recovery of actual damages and any damages that would be available at common law or by statute, including actual costs, court costs, and attorney's fees. No provision in this chapter shall be construed to limit any right or remedy provided under law. Any violation of this chapter shall also be considered a violation of the Deceptive Trade Practices Act, Section 8-19-1, et seq.



Section 8-19A-24 - Rules.

The division shall promulgate rules to implement and administer this chapter.






Chapter 19B - UNAUTHORIZED CHANGING OF PROVIDER OF TELECOMMUNICATION SERVICES.

Section 8-19B-1 - Change in telecommunication service.

(a) It shall be unlawful for any person or provider of telecommunication service to knowingly designate or change the provider of telecommunication service to a subscriber without the permission or authorization of such subscriber. An affirmative order for designation or change in such service provider shall be confirmed by any of the following methods:

(1) Obtaining the consumer's written authorization.

(2) Obtaining the consumer's electronic authorization by use of an 800 number.

(3) Having the consumer's oral authorization verified by an independent third party.

(4) Sending an information package, including a prepaid, returnable postcard, within three days of the consumer's request for a PIC change, and waiting 14 days before submitting the consumer's order to the LEC, so that the consumer has sufficient time to return the postcard denying, cancelling, or confirming the change order.

(b) Any person or provider of telecommunication service knowingly designating or changing the subscriber's telecommunication service provider in violation of subsection (a) shall credit or refund to the subscriber any amounts billed or paid for charges associated with such service and the unauthorized change, shall pay to other telecommunication providers any and all fees set by the Public Service Commission for such designation or change, and may be penalized up to five hundred dollars ($500) per unauthorized change by the Public Service Commission to be deposited to the State General Fund.

(c) The use of contest or sweepstake entries of any kind which results in changing the provider of a subscriber's telecommunication service is prohibited and subject to penalties as described above.

(d) This section shall be enforced by the Public Service Commission. The commission may promulgate rules and regulations pursuant to this section.






Chapter 19C - TELEPHONE SOLICITATIONS.

Section 8-19C-1 - Legislative findings.

The Legislature of Alabama finds all of the following:

(1) The use of the telephone to market goods and services to the home is pervasive now due to the increased use of cost-effective telemarketing techniques.

(2) Over 30,000 businesses actively telemarket goods and services to business and residential customers.

(3) Everyday, over 300,000 solicitors place calls to more than 18 million Americans, including citizens of this state.

(4) Telemarketing, however, can be an intrusive and relentless invasion of the privacy and peacefulness of the home.

(5) Many citizens of this state are outraged over the proliferation of nuisance calls to their homes from telemarketers.

(6) Privacy rights and commercial freedom of speech of individuals can be balanced in a way that accommodates both the privacy of individuals and legitimate telemarketing practices.

(7) It is in the public interest to establish a mechanism under which the individual citizens of this state can decide whether or not to receive telemarketing calls in their homes.



Section 8-19C-2 - Database of subscribers objecting to telephone solicitations.

(a) No person or entity may make or cause to be made any telephone solicitation to the telephone line of any residential subscriber in this state who has given notice to the commission of his or her objection to receiving telephone solicitations.

(b)(1) The commission shall establish and operate a database to compile a list of telephone numbers of residential subscribers who object to receiving telephone solicitations. The commission shall have the database in operation before July 1, 2000.

(2) The database may be operated by the commission or by another entity under contract with the commission.

(3) Before July 1, 2000, the commission shall promulgate regulations which shall include all of the following:

a. A requirement that each local exchange company and each competing local exchange carrier shall inform on an annual basis its residential subscribers of the opportunity to provide notification to the commission or its contractor that the subscriber objects to receiving telephone solicitations.

The information shall be disseminated at the option of the carrier by television, radio, or newspaper advertisements; written correspondence; bill insert or messages; telephone book subscription forms; or any other method not expressly prohibited.

b. Methods by which each residential subscriber may give notice to the commission or its contractor of his or her objection to receiving solicitations or revocation of the notice.

c. Methods by which a notice of objection becomes effective and the effect of a change of telephone number on the notice.

d. Methods by which objections and revocations are collected and added to the database.

e. Methods by which a person or entity desiring to make telephone solicitations may obtain access to the database as required to avoid calling the telephone numbers of residential subscribers included in the database.

f. All other matters relating to the database that the commission deems necessary.

(4) If, pursuant to 47 U.S.C. Section 227(c)(3), the Federal Communications Commission establishes a single national database of telephone numbers of subscribers who object to receiving telephone solicitations, the commission shall include the part of the single national database that relates to Alabama in the database established under this section.



Section 8-19C-3 - Database fees.

(a) The commission shall have the authority to charge a residential subscriber a fee every two years payable to the commission for each notice for inclusion on the database established pursuant to this chapter. The commission shall also have the authority to charge a person or entity desiring to make telephone solicitations a fee per year payable to the commission for access to, or for paper or electronic copies of the database established pursuant to this chapter. Any fee established by the commission shall be subject to the approval of the Legislative Council.

(b) The commission shall update its "no sales solicitation calls" listing upon receipt of initial consumer subscriptions or renewals and provide this listing for a fee, pursuant to subsection (a).

(c) All fees collected under this chapter shall be deposited into a separate fund in the State Treasury to be expended by the commission for the implementation and administration of this chapter. At the end of each fiscal year, unexpended monies remaining in the fund shall not revert to any other fund of the state, but shall remain available for appropriation. The Legislature shall annually appropriate from the fund the amount necessary for the administration of this chapter to the commission subject to the provisions, terms, conditions, and limitations of the Budget and Financial Control Act, Sections 41-4-80 et seq., Sections 41-19-1 et seq., and any other provisions of this chapter.



Section 8-19C-4 - Disclosure of information.

Information contained in the database established pursuant to this chapter may be used only for the purpose of compliance with this chapter or in a proceeding or action pursuant to Section 8-19C-6 or 8-19C-7. The information shall not be subject to public inspection or disclosure.



Section 8-19C-5 - Identification by telephone solicitors required.

(a) Any person or entity who makes a telephone solicitation to the telephone line of a residential subscriber in this state shall identify himself or herself as provided under Section 8-19A-12.

(b) No person or entity who makes a telephone solicitation to the telephone line of a residential subscriber in this state may knowingly utilize a method to block or otherwise circumvent the use of a caller identification service by the subscriber.



Section 8-19C-6 - Violations.

The commission may commence proceedings in the circuit court in the county relating to a knowing violation or threatened knowing violation of subsection (a) of Section 8-19C-2 or Section 8-19C-5. Proceedings which the commission may commence, include, without limitation, issuance of a cease and desist order or issuance of an order imposing a civil penalty up to a maximum of two thousand dollars ($2,000) for each violation. The proceedings shall be brought in the name of the state. The commission may issue investigative demands, issue subpoenas, administer oaths, and conduct hearings in the course of investigating a violation of subsection (a) of Section 8-19C-2 or Section 8-19C-5.



Section 8-19C-7 - Action to enjoin violations.

A person who has received more than one telephone solicitation within a 12-month period by or on behalf of the same person or entity in violation of subsection (a) of Section 8-19C-2 or Section 8-19C-5 may bring an action to enjoin the violation; bring an action to recover for actual monetary loss from the knowing violation or to receive up to two thousand dollars ($2,000) in damages for each knowing violation, whichever is greater; or bring both actions.



Section 8-19C-8 - Defenses.

It shall be a defense in any action or proceeding brought under Section 8-19C-6 or Section 8-19C-7 that the defendant has established and implemented, with due care, reasonable practices and procedures to effectively prevent telephone solicitations in violation of this chapter.



Section 8-19C-9 - Limitations.

No action or proceeding may be brought under Section 8-19C-6 or Section 8-19C-7 more than two years after the person bringing the action knew or should have known of the occurrence of the alleged violation; or more than two years after the termination of any proceeding or action by the state, whichever is later.



Section 8-19C-10 - Jurisdiction.

A court of this state may exercise personal jurisdiction over any nonresident or his or her executor or administrator as to an action or proceeding authorized by this chapter.



Section 8-19C-11 - Remedies not exclusive.

The remedies, duties, prohibitions, and penalties of Sections 8-19C-2 to 8-19C-10, inclusive, of this chapter shall not be exclusive and shall be in addition to all other causes of action, remedies, and penalties provided by law.



Section 8-19C-12 - Liability.

No provider of telephone caller identification service, local exchange telephone company, or long distance telephone company may be held liable for violations of this chapter committed by other persons or entities.






Chapter 19D - CIVIL ACTION FOR DECEPTIVE SWEEPSTAKES SOLICITATION.

Section 8-19D-1 - Definitions.

For purposes of this chapter, the following words shall have the following meanings:

(1) PERSON. An individual, corporation, company, partnership, estate, trust, association, foundation, cooperative, or any other legal entity.

(2) PRIZE. Any item of value given to a winner in a sweepstakes who has been selected on the basis of lot or chance.

(3) QUALIFYING LANGUAGE. The language in the solicitation that accompanies the representation that the person being solicited has won or has been selected to receive a prize and that indicates the circumstances or provisions under which the person being solicited will be eligible to receive the prize. The term includes, but is not limited to, language which requires the person to perform some act, to submit information, to hold the winning number, or for the person's assigned numbers to be drawn by the sponsor of the sweepstakes.

(4) SWEEPSTAKES. A legal contest or game where anything of value is distributed by lot or chance.



Section 8-19D-2 - Deceptive solicitations; action for damages.

(a) It shall be unlawful for any person to solicit or sell a product or service through the mail by implying or expressly representing in the solicitation that the person being solicited has won or has been selected to receive a prize or purported prize unless the qualifying language appears in print that is clear, easily read, and conspicuous.

(b) A person who suffers damage as a result of a violation of subsection (a) may bring a civil action against the sponsor or promoter of the solicitation, or both. Damages shall not exceed three times the compensatory damages of the party claiming punitive damages or five hundred thousand dollars ($500,000), whichever is greater.






Chapter 19E - SALE OF ADMISSION TICKETS.

Section 8-19E-1 - Purchase price printed on face of ticket.

Admission tickets to any athletic contest, dance, theater, concert, circus, or other amusement shall have the price paid for the ticket, excluding order processing and delivery charges, printed on the face of the ticket.



Section 8-19E-2 - Resale of admission ticket.

An admission ticket that was originally issued, sold, or authorized by the organizer or venue to any athletic contest, dance, theater, concert, circus, or other amusement may be resold for an amount in excess of the price printed on the face of the ticket.



Section 8-19E-3 - Sale of counterfeit admission ticket.

(a) Any person who sells a counterfeit admission ticket, upon conviction, shall be guilty of forgery in the third degree which is a Class A misdemeanor.

(b) A license inspector may issue citations and otherwise enforce this chapter under the authority granted pursuant to Section 40-12-10.



Section 8-19E-4 - License not required for Internet or electronic sales.

An individual reselling admission tickets through an Internet website or other electronic means shall not be required to obtain a business license under Section 40-12-167.






Chapter 20 - DEALINGS BY MOTOR VEHICLE MANUFACTURERS, WHOLESALERS, ETC., WITH MOTOR VEHICLE DEALERS.

Section 8-20-1 - Short title.

This chapter may be cited as "The Motor Vehicle Franchise Act."



Section 8-20-2 - Declaration of purpose.

(a) The Legislature finds and declares that the distribution and sale of motor vehicles within this state vitally affect the general economy of the state and the public interest and the public welfare, and that in order to promote the public interest and the public welfare, and in the exercise of its police power, it is necessary to regulate motor vehicle manufacturers, distributors, dealers, and their representatives and to regulate the dealings between manufacturers and distributors or wholesalers and their dealers in order to prevent fraud and other abuses upon the citizens of this state and to protect and preserve the investments and properties of the citizens of this state.

(b) This chapter shall not apply to any recreational vehicle manufacturer and dealer agreement to which Chapter 21C of this title applies.



Section 8-20-3 - Definitions.

For the purpose of this chapter, the following terms shall have the meanings respectively ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) COERCE. The failure to act in good faith in performing or complying with any term or provision of the franchise or dealer agreement, except that recommendation, persuasion, urging, or argument shall not be deemed to constitute a lack of good faith.

(2) DEALER AGREEMENT or FRANCHISE. The written contract between any new motor vehicle manufacturer and any new motor vehicle dealer which purports to fix the legal rights and liabilities of the parties to such agreement or contract, and pursuant to which the dealer purchases and resells the franchise product or leases or rents the dealership premises.

(3) DISTRIBUTOR or WHOLESALER. A person, whether a resident or a nonresident, other than a manufacturer, who sells or distributes motor vehicles to motor vehicle dealers or who maintains distributor representatives within the state.

(4) DISTRIBUTOR BRANCH. A branch office maintained by a distributor or wholesaler.

(5) DISTRIBUTOR REPRESENTATIVE. A representative employed by a distributor or wholesaler for the purpose of making or promoting the sale of the distributor's or wholesaler's new motor vehicles to motor vehicle dealers or for supervising or contracting the motor vehicle dealers or prospective motor vehicle dealers.

(6) FACTORY BRANCH. A branch office maintained by a manufacturer in order to direct and supervise the representatives of the manufacturer.

(7) FACTORY REPRESENTATIVE. A person employed by a manufacturer for the purpose of making or promoting the sale of the manufacturer's new motor vehicles to motor vehicle dealers or distributors or for supervising or contacting the motor vehicle dealers or prospective motor vehicle dealers.

(8) GOOD FAITH. Honesty in fact and the observation of reasonable commercial standards of fair dealing in the trade as is defined and interpreted in paragraph (1)(b) of Section 7-2-103.

(9) LINE MAKE. A collection of models, series, or groups of motor vehicles manufactured by or for a particular manufacturer, distributor, or importer offered for sale, lease, or distribution pursuant to a common brand name or mark; provided, however:

1. Multiple brand names or marks may constitute a single line make, but only when included in a common dealer agreement and the manufacturer, distributor, or importer offers such vehicles bearing the multiple names or marks together only, and not separately, to its authorized dealers; and

2. Motor vehicles bearing a common brand name or mark may constitute separate line makes when pertaining to motor vehicles subject to separate dealer agreements or when such vehicles are intended for different types of use.

(10) MANUFACTURER. Any person engaged in the manufacturing or assembling of new motor vehicles as a regular business or any person who is controlled by the manufacturer.

(11) MOTOR VEHICLE. Every vehicle intended primarily for use and operation on the public highways which is self-propelled.

(12) MOTOR VEHICLE DEALER. A person operating under a dealer agreement from a manufacturer or distributor and who is engaged regularly in the business of buying, selling, or exchanging motor vehicles in this state and who has in this state an established place of business.

(13) NET COST. The price the dealer pays for new motor vehicles, supplies, parts, equipment, signs, furnishings, and special tools, including the freight costs to the dealer's location, minus any applicable discounts obtained by the dealer.

(14) NEW MOTOR VEHICLE. A vehicle which has been sold to a new motor vehicle dealer and which has not been used for other than demonstration purposes and on which the original title has not been issued from the new motor vehicle dealer. A new motor vehicle shall also mean an engine, transmission, or rear axle manufactured for installation in a vehicle having as its primary purpose the transport of a person or persons or property on a public highway and having a gross vehicle weight rating of more than 16,000 pounds, whether or not attached to a vehicle chassis.

(15) PERSON. An individual, firm, partnership, association, joint stock company, corporation, or other legal entity or a combination of legal entities.

(16) RELEVANT MARKET AREA. The area within a radius of 20 miles around an existing dealer or the area of responsibility defined in the franchise, whichever is greater; except that, where a manufacturer is seeking to establish an additional new motor vehicle dealer and there are one or more existing new motor vehicle dealers of the same line make within a 10-mile radius of the proposed dealer site, the relevant market area shall in all instances be the area within a radius of 10 miles around an existing dealer.



Section 8-20-4 - Unfair and deceptive trade practices.

Notwithstanding the terms, provisions, or conditions of any dealer agreement or franchise or the terms or provisions of any waiver, prior to the termination, cancellation, or nonrenewal of any dealer agreement or franchise, the following acts or conduct shall constitute unfair and deceptive trade practices:

(1) For any manufacturer, factory branch, factory representative, distributor, or wholesaler, distributor branch, or distributor representative to coerce or attempt to coerce any motor vehicle dealer to do any of the following:

a. To accept, buy, or order any motor vehicle or vehicles, appliances, equipment, parts, or accessories therefor, or any other commodity or commodities or service or services which such motor vehicle dealer has not voluntarily ordered or requested except items required by applicable local, state, or federal law; or to require a motor vehicle dealer to accept, buy, order, or purchase such items in order to obtain any motor vehicle or vehicles or any other commodity or commodities which have been ordered or requested by such motor vehicle dealer.

b. To order or accept delivery of any motor vehicle with special features, appliances, accessories, or equipment not included in the list price of the motor vehicles as publicly advertised by the manufacturer thereof, except items required by applicable law.

c. To enter into any agreement with such manufacturer, factory branch, factory representative, distributor, or wholesaler, distributor branch or distributor representative, to do any other act prejudicial to the dealer, the effect of which is to reduce the motor vehicle dealer's allocation of motor vehicles or cancel or fail to renew any franchise or any dealer agreement existing between the parties other than as hereinafter provided; provided, however, that this subsection is not intended to preclude the manufacturer or distributor from insisting on compliance with the reasonable terms or provisions of the franchise, and notice in good faith to any motor vehicle dealer of the dealer's violation of any reasonable terms or provisions of such franchise or dealer agreement or of any law or regulation applicable to the conduct of a motor vehicle dealer shall not constitute a violation of this chapter.

d. To participate monetarily in an advertising campaign or contest, or to purchase any promotional materials, training materials, showroom, or other display decorations or materials at the expense of the new motor vehicle dealer. This paragraph is not intended to modify any reasonable and uniformly applied provision of the franchise which requires the new motor vehicle dealer to advertise and promote the sale of vehicles and does not apply to campaigns, contests, advertising, and other promotional programs in which the new motor vehicle dealer voluntarily elects to participate.

e. To refrain from participation in the management of, investment in, or the acquisition of any other line of new motor vehicle or related products; provided that the new motor vehicle dealer maintains a reasonable line of credit for each make or line of new motor vehicle, and that the new motor vehicle dealer remains in substantial compliance with the terms and conditions of the franchise.

f. To change the location of the new motor vehicle dealership or, during the course of the agreement, to make any substantial alterations to the dealership premises when to do so would be unreasonable.

g. To establish or maintain exclusive sales facilities or sales display space for a new motor vehicle line make unless such exclusive sales facilities or sales display space are reasonable and are otherwise justified by reasonable business considerations. The burden of proving that reasonable business considerations justify exclusive sales facilities or sales display space is on the manufacturer. Provided, however, a manufacturer or distributor may not coerce, attempt to coerce, or require a motor vehicle dealer to establish or maintain exclusive personnel or exclusive service, parts, or administrative facilities for a line make.

h. To adhere to performance standards that are not fair, reasonable, and equitable or that are not applied uniformly to other similarly situated dealers. A performance standard, sales objective, or program for measuring dealership performance that may have a material effect on a dealer, including the dealer's right to payment under any incentive or reimbursement program shall be fair, reasonable, equitable, and based on accurate information.

i. To engage in any acts which constitute fraud, deceit, or suppression under Sections 6-5-100 to 6-5-104, inclusive.

j. To offer to sell or to sell any extended service contract or extended maintenance plan offered, sold, backed by, or sponsored by the manufacturer or to sell, assign, or transfer any retail installment sales contract or lease obtained by the dealer in connection with the sale or lease of a new motor vehicle manufactured by the manufacturer to a specified finance company, class of finance companies, leasing company, or class of leasing companies, or to any other specified persons.

(2) For any manufacturer, factory branch, factory representative, distributor, or wholesaler, distributor branch, distributor representative, or motor vehicle dealer to engage in any action with respect to a franchise which is arbitrary, unconscionable, unreasonable, or is not in good faith and which causes damage to any of the parties.

(3) For any manufacturer, factory branch, factory representative, distributor, or wholesaler, distributor branch, or distributor representative to do any of the following:

a. To adopt, change, establish, or implement a plan or system for the allocation and distribution of new or used motor vehicles to motor vehicle dealers which is arbitrary, capricious, or unreasonably discriminatory or to modify an existing plan so as to cause the same to be arbitrary, capricious, or unreasonably discriminatory.

b. To fail or refuse to advise or disclose to any motor vehicle dealer having a franchise or dealer agreement, upon written request therefor, the basis upon which new motor vehicles of the same line make are allocated or distributed to motor vehicle dealers in the state and the basis upon which the current allocation or distribution is being made or will be made to such motor vehicle dealer.

c. To refuse to deliver to a motor vehicle dealer in reasonable quantities and within a reasonable time after receipt of the motor vehicle dealer's order any such motor vehicles as are covered by a franchise or dealer agreement and specifically publicly advertised in the state by such manufacturer, factory branch, factory representative, distributor, or wholesaler, distributor branch, or distributor representative to be available for immediate delivery; provided, however, that the failure to deliver any motor vehicle shall not be considered a violation of this chapter if such failure is due to an act of God, a work stoppage or delay due to a strike or labor difficulty, a shortage of materials, lack of available manufacturing capacity, a freight embargo, or other cause over which the manufacturer, factory branch, factory representative, distributor, or wholesaler, distributor branch, or distributor representative shall have no control.

d. To cancel or terminate the franchise or dealer agreement of a motor vehicle dealer other than as hereinafter provided.

e. To fail or refuse to extend the franchise or dealer agreement of a motor vehicle dealer upon its expiration other than as hereinafter provided.

f. To offer a renewal, replacement, or succeeding franchise or dealer agreement containing terms and provisions the effect of which is to substantially change or modify the sales and service obligations or capital requirements of the motor vehicle dealer other than as hereinafter provided.

g. To offer to sell or lease, or to sell or lease, any new motor vehicle to any motor vehicle dealer at a lower actual price therefor than the actual price offered to any other motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device including, but not limited to, sales promotion plans or programs which result in such lesser actual price and which are not offered to dealers of vehicles of the same line make; provided, however, that the provisions of this paragraph shall not apply to sale to a motor vehicle dealer for resale to any unit of the United States government, the state, or any of its political subdivisions.

h. To offer to sell or lease, or to sell or lease, any new motor vehicle to any person, except a wholesaler's or distributor's or manufacturer's employees, at a lower actual price therefor than the actual price offered and charged to a motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device which results in such lesser actual price and which are not offered to dealers of vehicles of the same line make; provided, however, that the provisions of this paragraph shall not apply to sales to a motor vehicle dealer for resale to any unit of the United States government, the state, or any of its political subdivisions.

i. To prevent or attempt to prevent by contract or otherwise any motor vehicle dealer from changing the executive management control of the motor vehicle dealer unless such change of executive management control will result in executive management control by a person or persons who are not of good moral character or who do not meet the manufacturer's or wholesaler's or distributor's existing and reasonable capital standards and, with consideration given to the volume of sales and service of the new motor vehicle dealer, uniformly applied minimum business experience standards in the market area; provided, however, that where the manufacturer, or distributor, or wholesaler rejects a proposed change in executive management control, the manufacturer, or distributor, or wholesaler shall give written notice of his or her reasons to the motor vehicle dealer within 45 days of notice to the manufacturer, or wholesaler, or distributor by the motor vehicle dealer of the proposed change accompanied by information reflecting the identity, business experience and affiliations, and source of investment funds of the proposed new management.

j. To prevent or attempt to prevent by contract or otherwise any motor vehicle dealer from establishing or changing the capital structure of his or her dealership or the means by or through which he or she finances the operation thereof; provided the dealer meets any reasonable capital standards agreed to between the motor vehicle dealer and the manufacturer, distributor, or wholesaler, who may require that the sources, method, and manner by which the motor vehicle dealer finances or intends to finance its operation, equipment, or facilities be fully disclosed.

k. To refuse to give effect to or prevent or attempt to prevent by contract or otherwise any motor vehicle dealer or any officer, partner, or stockholder of any motor vehicle dealer from selling or transferring any part of the interest of any of them to any other person unless such sale or transfer is to a transferee who would not otherwise qualify for a new motor vehicle dealer's license issued by the State of Alabama or a political subdivision thereof or unless such sale or transfer is to a person who is not of good moral character or who does not meet the manufacturer's or wholesaler's or distributor's existing and reasonable capital standards and, with consideration given to the volume of sales and service of the dealership, uniformly applied minimum business experience standards in the market area; provided, however, that where such a rejection of a transfer is made the manufacturer or distributor or wholesaler shall give written notice of his or her reasons to the motor vehicle dealer within 60 days of notice to the manufacturer or wholesaler or distributor by the dealer of the proposed transfer accompanied by information reflecting the identity of the new owner or owners, their business experience and affiliations and the pro forma balance sheet and source of investment funds of the proposed new dealership. A manufacturer or distributor may exercise a contractual right of first refusal with respect to the sale or transfer of the interest of the dealer only if each of the following requirements are met:

1. The sale or transfer is not to a family member of an owner of the dealership, nor a managerial employee of the dealership owning 15 percent or more of the dealership, nor a corporation, partnership, or other legal entity owned by the existing owners of the dealership. For purposes of this subparagraph, a "family member" means the spouse of an owner of the dealership, the child, grandchild, brother, sister, or parent of an owner, or a spouse of one of those family members.

2. The manufacturer or distributor notifies the dealer in writing within 60 days after receipt of the completed application forms and related information generally used by a manufacturer or distributor to conduct its review and a copy of all agreements regarding the proposed transfer of its intent to exercise its right of first refusal or its rejection of the proposed transfer. If the manufacturer or distributor fails to notify the dealer of its exercise of the right of first refusal or its rejection of the proposed transferee within the 60-day period, the effect of such failure shall constitute approval of the proposed sale or transfer. If the manufacturer or distributor exercises a right of first refusal under this section, the transfer shall be deemed to be rejected.

3. The exercise of the right of first refusal provides to the dealer the same compensation as, or greater compensation than, the dealer had negotiated to receive from the proposed buyer or transferee.

4. The manufacturer or distributor agrees to pay the reasonable expenses, including reasonable attorneys' and accountants' fees that do not exceed the usual, customary, and reasonable fees charged for similar work done for other clients incurred by the proposed buyer or transferee before the manufacturer's or distributor's exercise of its right of first refusal in negotiating and implementing the contract for the sale or transfer. The proposed buyer or transferee shall provide to the manufacturer or distributor a written itemization of the expenses incurred within 30 days of the receipt by the proposed buyer or transferee of a written request from the manufacturer or distributor for an accounting of the expenses. The manufacturer or distributor shall make payment of these expenses within 30 days of exercising the right of first refusal.

l. To unreasonably and without notice to existing motor vehicle dealers, as hereinafter provided, enter into a franchise with an additional motor vehicle dealer who intends to conduct its dealership operations from a place of business situated within the relevant market area of an existing motor vehicle dealer or motor vehicle dealers representing the same line make. The appointment of a successor motor vehicle dealer at the same location as its predecessor or within a two-mile radius therefrom within two years from the date on which its predecessor ceased operations or was terminated, whichever occurred later, shall not be construed as the entering into of an additional franchise. Any manufacturer, distributor, or wholesaler, factory branch, factory representative, distributor branch, or distributor representative which intends to enter into an additional franchise shall, at least 60 days prior to granting such franchise, give written notice of its intention to do so to each motor vehicle dealer of the same line make within the relevant market area. Such notice shall state the date on or after which such proposed franchise shall be granted or entered into. Prior to the date set forth in the notice on or after which such franchise will be entered into, any such motor vehicle dealer may petition a court of competent jurisdiction to determine whether such appointment or proposed appointment is unreasonable in which action the manufacturer, wholesaler, or distributor shall have the burden of proof that such action is not unreasonable. No bond shall be required as a precondition to entry of an injunction enjoining appointment of an additional franchise. Such petition shall be entitled to a speedy trial. In determining whether such proposed appointment is unreasonable, the court shall consider all pertinent circumstances. These may include but are not limited to:

1. Whether the establishment of such additional franchise is warranted by economic and marketing conditions including anticipated future changes.

2. The past, present, and anticipated retail sales and service business transacted by the objecting motor vehicle dealer or dealers and other motor vehicle dealers of the same line make with a place of business in the relevant market area.

3. The investment made and obligations incurred by the objecting motor vehicle dealer or dealers and other motor vehicle dealers of the same line make with a place of business in the relevant market area.

4. Whether it is beneficial or injurious to the public welfare for an additional franchise to be established.

m. To prospectively assent to a release, assignment, novation, agreement, waiver, or estoppel 1. which would relieve any person from any liability or obligation under this chapter, 2. which would require any controversy between a new motor vehicle dealer and a manufacturer to be referred to any person other than the duly constituted courts of this state or the United States, if the referral would be binding on the new motor vehicle dealer, 3. which would limit the entitlement to recover damages under this chapter or other Alabama law, 4. which specifies the jurisdiction or venues in which disputes arising with respect to the franchise shall or shall not be submitted for resolution or otherwise prohibits a dealer from bringing an action in the courts of Alabama, or 5. which would waive the right to trial by jury.

n. To prevent or refuse to give effect to the succession to the ownership or management control of a dealership upon the death or incapacity of a motor vehicle dealer to any legatee or devisee under the will of a dealer or to an heir under the laws of descent and distribution of this state unless the successor is a person who is not of good moral character or who does not meet the manufacturer's or distributor's or wholesaler's existing and reasonable capital standards and, with consideration given to the volume of the sales and service of the dealership, uniformly applied minimum business experience standards in the market area; provided, however, that where such a rejection of succession is made, the manufacturer or distributor or wholesaler shall give written notice of his or her reasons to the proposed successor within 60 days of notice to the manufacturer or wholesaler or distributor by the proposed successor of his or her intent to succeed to the ownership or management of the dealership accompanied by information reflecting the identity of the new owner or owners, their business experience and affiliation and the pro forma balance sheet and source of investment funds of the proposed new dealership. This section does not preclude the owner of a new motor vehicle dealer from designating any person as his or her successor by written instrument filed with the manufacturer or distributor and, in the event there is a conflict between such written instrument and the provisions of this section, the written instrument shall govern.

o. To fail to indemnify and hold harmless its motor vehicle dealers against any losses, including, but not limited to, court costs and reasonable attorneys' fees, or damages arising out of complaints, claims, or lawsuits, including, but not limited to, strict liability, negligence, misrepresentation, warranty (express or implied), or rescission of the sale where the complaint, claim, or lawsuit relates to 1. the manufacture, assembly, or design of new motor vehicles, parts, or accessories; 2. a defect in any forms furnished to the dealer or in the written instructions for the completion of such forms by the manufacturer, an affiliate of the manufacturer, or person controlled by the manufacturer used in connection with the sale, lease, or financing of a vehicle and associated products, unless the dealer improperly completes the forms or makes misrepresentations contrary either to the terms of the forms or the written instructions for their completion; or 3. other functions by the manufacturer, beyond the control of the dealer, including, without limitation, the selection by the manufacturer of parts or components for the vehicle, or any damages to merchandise occurring in transit to the dealer where the carrier is designated by the manufacturer.

p. To increase prices of new motor vehicles which the new motor vehicle dealer had ordered for retail consumers prior to the dealer's receipt of the written official price increase notification. A sales contract signed by a retail consumer shall constitute evidence of each such order; provided that the vehicle is in fact delivered to that customer. In the event of manufacturer price reductions or cash rebates, the amount of any such reduction or rebate received by a dealer shall be passed on to the retail consumer by the dealer if the retail price was negotiated on the basis of the previous higher price to the dealer. Price reductions shall apply to all vehicles in the dealer's inventory which were subject to the price reduction. Price differences applicable to new model or series motor vehicles at the time of the introduction of new models or series shall not be considered a price increase or price decrease. Price changes caused by either: 1. the addition to a motor vehicle of required or optional equipment pursuant to state or federal law; 2. revaluation of the United States dollar, in the case of foreign-made vehicles or components; or 3. an increase in transportation charges due to increased rates imposed by common or contract carriers, shall not be subject to the provisions of this paragraph.

q. To offer any refunds or other types of inducements to any person for the purchase of new motor vehicles of a certain line make to be sold to the state or any political subdivision thereof without making the same offer to all other new motor vehicle dealers in the same line make within the state.

r. To release to any outside party, except under subpoena, or as otherwise required by law or in an administrative, judicial, or arbitration proceeding, any business, financial, or personal information which may be from time to time provided by the dealer to the manufacturer, without the express written consent of the dealer.

s. To own an interest in a new motor vehicle dealership, to operate or control a dealership, to make direct sales or leases of new motor vehicles to the public in Alabama, or to own, operate, or control a facility for performance of motor vehicle warranty or repair service work, except as follows:

1. The manufacturer or distributor is owning or operating a new motor vehicle dealership or a warranty repair facility for a temporary period of not more than 24 months, as long as the new motor vehicle dealership or warranty repair center is for sale at a reasonable price and on reasonable terms and conditions; or

2. The manufacturer's or distributor's participation is in a bona fide relationship with an independent person (i) who is required to make significant investment in the new motor vehicle dealership or warranty repair center subject to loss, (ii) and operates the dealership or warranty repair center and may reasonably be expected to acquire full ownership of the dealership or warranty repair center within a reasonable time and under reasonable terms and conditions.

3. The manufacturer or distributor is selling or leasing new motor vehicles in Alabama to its qualified vendors, not-for-profit organizations, fleets, or the federal, state, or local government if sold or leased and delivered through new motor vehicle dealers in this state. The manufacturer or distributor is selling or leasing new motor vehicles in Alabama to its employees and employees' families if delivered through new motor vehicle dealers in this state. The manufacturer or distributor is implementing a program to sell or lease or offer to sell or lease new motor vehicles through new motor vehicle dealers in this state.

4. The manufacturer or distributor owns a passive interest of not more than 10 percent in a publicly traded corporation held exclusively for investment purposes.

5. A manufacturer of recreational vehicles which as of December 31, 1999, owns, operates, or controls a facility in this state for performance of motor vehicle warranty repair or service work on recreational vehicles manufactured by that manufacturer.

6. The manufacturer or distributor is owning, operating, or controlling an entity primarily engaged in the business of renting passenger and commercial motor vehicles and industrial and construction equipment, as well as activities incidental to the businesses, including warranty and repair work on vehicles that it owns, previously owned, or takes in trade.

7. A manufacturer or distributor that meets all of the following requirements:

(i) Manufactures or distributes engines for installation in a vehicle having as its primary purpose the transport of a person or persons or property on a public highway and having a gross vehicle weight rating of more than 16,000 pounds, provided that the manufacturer does not otherwise manufacture motor vehicles as defined in Section 8-20-3.

(ii) Owned, operated, or controlled a new motor vehicle dealership or a warranty repair facility in this state prior to January 1, 2016.

(iii) Does not own or operate more than three new motor vehicle dealership or warranty repair facilities in this state.

(iv) Does not regularly provide motor vehicle warranty or repair service work in this state to noncommerical single-family passenger motor vehicles having a gross vehicle weight rating of less than 16,000 pounds unless the repair is not reasonably available at a motor vehicle dealer that sells new motor vehicles with a gross vehicle weight rating of less than 16,000 pounds or at the request of such motor vehicle dealer.

(v) Avoids any acts or practices the effect of which may be to lessen or eliminate competition that provided to dealers on materially equal terms access to all support for completing repairs, including, but not limited to, parts and assembles, training, and technical service bulletins and other information concerning repairs that the manufacturer provides to facilities owned, operated, or controlled by the manufacturer.

t. To make any material change in any franchise agreement without giving the dealer written notice by certified mail of such change at least 60 days prior to the effective date of such change.

u. To fail to pay or otherwise compensate its new motor vehicle dealers for sales incentives, service incentives, rebates, or other forms of incentive compensation earned by the dealer as a consequence of incentive programs of the manufacturer. The manufacturer shall have the right to audit any such incentive payments made to the dealer and to charge back the dealer for any fraudulent claims for incentive payments made to the dealer for a period not to exceed 12 months from the date the claim was paid. A manufacturer shall not disapprove claims for which the dealer has received preauthorization from the manufacturer or its representative nor shall the manufacturer unreasonably disapprove a claim solely based on the dealer's incidental failure to comply with a specific claim processing requirement that results only in a clerical error or administrative error; rather a claim denial must be based upon a material defect and deviation from the reasonable written claim submission requirements of the manufacturer. In the event of neglect, oversight, or mistake by the dealer, a dealer may submit an amended claim, or may submit a claim not submitted within the time required by the manufacturer, for sales incentives, service incentives, rebates, or other forms of incentive compensation up to 120 days from the date on which such claim was first submitted or could have been submitted.

v. To fail or refuse to offer its same line make franchised dealers all models of new motor vehicles manufactured for that line make and offered to any dealer in this state. No unreasonable additional requirements, over the requirements originally required to obtain a franchise from the manufacturer, may be required of existing franchised dealers to receive any model by that line make. The provisions in this paragraph shall not apply to recreational vehicles and reasonable requirements of a manufacturer that its dealers obtain tools or diagnostic equipment to properly service its line make of motor vehicles. The failure to deliver any such new motor vehicle shall not be considered a violation of this section if the failure is due to a lack of manufacturing capacity or to a strike or labor difficulty, a shortage of materials, a freight embargo, or any other cause over which the manufacturer has no control.

w. To prohibit a motor vehicle dealer from changing the location of the new motor vehicle dealership to another location within the dealer's assigned area of responsibility if the refusal to approve the relocation is not reasonable under the circumstances.

x. To charge back, deny vehicle allocation, withhold payments, or take any other adverse actions against a dealer because of a sale of a new motor vehicle which is exported from the United States unless the manufacturer can prove that the dealer knew or reasonably should have known on the date of the sale that the new motor vehicle was to be exported. A dealer is rebuttably presumed to have no knowledge of the intended export if the vehicle is sold by the dealer to a United States resident who titles and registers the vehicle in any state in the United States.

y. To condition the sale, transfer, relocation, or renewal of a franchise or dealer agreement or to condition sales, service, parts, or finance incentives upon site control or an agreement to renovate or make substantial improvements to a facility; provided, however, that voluntary and non-coerced acceptance of such conditions by the dealer in writing, including, but not limited to, a written agreement for which the dealer has accepted separate and valuable consideration, shall not constitute a violation.

z. To assign or change a dealer's area of responsibility under the franchise or dealer agreement arbitrarily or without due regard to the present or projected future pattern of motor vehicle sales and registrations within the dealer's market area and without first having provided the dealer with written notice of the change in the dealer's area of responsibility and a detailed description of the change and reasons therefor.



Section 8-20-4.1 - Obligation to act in good faith and deal fairly.

Every dealer agreement entered into under Act 2010-198 shall impose on the parties the obligation to act in good faith and to deal fairly.



Section 8-20-5 - Limitations on cancellations, modifications, terminations, and nonrenewals of franchise relationships.

(a) Notwithstanding the terms, provisions, or conditions of any agreement or franchise or notwithstanding the terms or provisions of any waiver, no manufacturer shall cancel, terminate, modify, fail to renew, or refuse to continue any franchise relationship with a licensed new motor vehicle dealer unless the manufacturer has:

(1) Satisfied the notice requirement of this section.

(2) Acted in good faith as defined in this chapter.

(3) Has good cause for the cancellation, termination, modification, nonrenewal, or noncontinuance.

(b) Notwithstanding the terms, provisions, or conditions of any agreement or franchise or the terms or provisions of any waiver, good cause shall exist for the purposes of a termination, cancellation, modification, nonrenewal, or noncontinuance when:

(1) There is a failure by the new motor vehicle dealer to comply with a provision of the franchise which provision is both reasonable and of material significance to the franchise relationship, provided that the manufacturer first acquired actual or constructive knowledge of such failure not more than 180 days prior to the date on which notification is given by the manufacturer pursuant to the requirements of this section.

(2) If the failure by the new motor vehicle dealer to comply with a provision of the franchise relates to the performance of the dealer in sales or service, then good cause shall be defined as the failure of the dealer to substantially comply with the reasonable performance provisions of the franchise if:

a. The new motor vehicle dealer was apprised by the manufacturer in writing of such failure and each of the following occur:

1. The notification stated that notice was provided of failure of performance pursuant to this chapter.

2. The new motor vehicle dealer was afforded a reasonable opportunity, for a period of not less than six months, to exert good faith efforts to carry out such provisions.

3. The new motor vehicle dealer did not demonstrate substantial compliance with the manufacturer's performance standards during such period and that the failure to demonstrate such compliance was not due to factors which were beyond the control of such dealer.

b. Such failure thereafter continued within the period which began not more than 180 days before the date notification of termination, cancellation, modification, or nonrenewal was given pursuant to this section.

(c) The manufacturer shall have the burden of proof for showing that it has acted in good faith, that the notice requirements have been complied with, and that there was good cause for the franchise termination, cancellation, modification, nonrenewal, or noncontinuance.

(d) If a dealer brings an action in a court of competent jurisdiction to challenge the cancellation, termination, or nonrenewal of a franchise or dealer agreement by a manufacturer under this section, such franchise or dealer agreement shall remain in full force and effect and such dealer shall retain all rights and remedies pursuant to the terms and conditions of such franchise or dealer agreement, including, but not limited to, the right to sell or transfer the dealer's ownership interest, until a final determination by a court of competent jurisdiction, including appeal, unless extended by the court for good cause. This subsection shall not apply to a cancellation, termination, or nonrenewal of a franchise or dealer agreement based upon any of the reasons set forth in subsection (e)(2).

(e) Notwithstanding the terms, provisions, or conditions of any agreement or franchise or the terms or provisions of any waiver, prior to the termination, cancellation, modification, or nonrenewal of any franchise or dealer agreement, the manufacturer shall furnish notification of such termination, cancellation, modification, or nonrenewal to the new motor vehicle dealer as follows:

(1) In the manner described in subsection (f).

(2) Not less than 90 days prior to the effective date of such termination, cancellation, modification, or nonrenewal or not less than 30 days prior to the effective date of such termination, cancellation, or nonrenewal with respect to any of the following:

a. Filing of any petition by or against the new motor vehicle dealer under any bankruptcy or receivership law.

b. Willful or intentional misrepresentation made by the new motor vehicle dealer with the express intent to defraud the manufacturer or distributor.

c. Failure of the new motor vehicle dealer to conduct its customary sales and service operations during its customary business hours for seven consecutive business days.

d. Final conviction (including appeal) of the new motor vehicle dealer, principal owner, or principal executive manager of any felony.

(f) Notification under this section shall be in writing; shall be by certified mail or personally delivered to the new motor vehicle dealer; and shall contain:

(1) A statement of intention to terminate the franchise, cancel the franchise, modify the franchise, or not to renew the franchise.

(2) A statement of the reasons for the termination, cancellation, modification, or nonrenewal.

(3) The date on which such termination, cancellation, modification, or nonrenewal takes effect.

(g) Upon the termination, cancellation, or nonrenewal by the manufacturer of any franchise or dealer agreement for good cause, the new motor vehicle dealer shall be paid fair and reasonable compensation by the manufacturer for the:

(1) New motor vehicle inventory of the current and previous model year which has been acquired from the manufacturer. Any new and unused motor vehicle repurchased by the manufacturer shall be repurchased at the net cost to the dealer.

(2) Supplies and parts acquired by the new motor vehicle dealer from the manufacturer, its approved sources, or original manufacturer supplies and parts acquired from other dealers in the ordinary course of business, within seven years prior to the effective date of the termination, cancellation, or nonrenewal. Supplies and parts shall be repurchased by the manufacturer at the net cost to the dealer without any restocking fees or other fees.

(3) Equipment, signs, and furnishings acquired by the new motor vehicle dealer from the manufacturer or its approved sources. The dealer shall be paid either the fair market value of the equipment, signs, and furnishings as of the date of termination or the value of the equipment, signs, and furnishings based on a six-year straight line schedule of depreciation, whichever is greater.

(4) Special tools and automotive service equipment that were required and designated as special tools or equipment by the manufacturer. The dealer shall be paid either the fair market value of the special tools and automotive service equipment as of the date of termination or the value of the special tools and automotive service equipment based on a six-year straight line schedule of depreciation, whichever is greater.

(5) The net cost of any upgrades or alterations made by the dealer to the dealership facilities which were recommended in writing by the manufacturer and made within two years prior to the effective date of termination.

(6) Dealership facilities, if the facilities were required to be purchased or constructed as a precondition to obtaining the franchise or to its renewal by the manufacturer. The manufacturer shall use its best efforts to locate a purchaser who will offer to purchase the facilities at a reasonable price. If the manufacturer does not locate a purchaser within a reasonable time, the manufacturer will pay the dealer an amount equivalent to the reasonable rental value of such facilities for three years during which time the manufacturer shall be entitled to possession of the facilities. If the facilities were leased from a lessor other than the manufacturer and the facilities were required as a precondition to obtaining the franchise or to its renewal by the manufacturer, then the manufacturer shall use its best efforts to locate a lessee who will offer to lease the premises for a reasonable term at a reasonable rent. If the manufacturer does not locate a lessee within a reasonable time, the manufacturer shall pay such rent for three years or the remainder of the term of the lease, whichever is less and the manufacturer shall have the option to succeed to the rights of the dealer under the lease. If the dealership facility is used for more than one line make, the rental payment by the manufacturer shall be prorated for each line make based on the floor space allocated to each line make.

(h) Upon the termination, cancellation, or nonrenewal by the manufacturer of any franchise without good cause, the new motor vehicle dealer shall be paid fair and reasonable compensation by the manufacturer for the items described in subdivisions (g)(1) through (g)(6) and for the dealership facilities, if the facilities were required to be purchased or constructed as a precondition to obtain the franchise or to its renewal by the manufacturer. If the facilities were leased and the lease was required as a precondition to obtaining the franchise or to its renewal by the manufacturer, then the manufacturer shall be liable for payment of the rent for the remainder of the term of the lease during which time the manufacturer shall be entitled to possession of the facilities. If the dealership facility is used for more than one line make, the rental payment by the manufacturer shall be prorated based on the floor space allocated to each line make. The manufacturer shall also pay the dealer fair and reasonable compensation for the value of the dealership within six months after the date of termination, cancellation, or nonrenewal.

(i) Upon the termination, cancellation, or nonrenewal by the manufacturer of any franchise as a result of willful or intentional misrepresentations made by the new motor vehicle dealer with the express intent to defraud the manufacturer or distributor or upon the termination, cancellation, or nonrenewal by the motor vehicle dealer, the new motor vehicle dealer shall be paid fair and reasonable compensation by the manufacturer for the items described in subdivisions (g)(1) through (g)(6).

(j)(1) Upon the termination, cancellation, or nonrenewal by the manufacturer occurring as a result of the cessation of a line make or as a result of the manufacturer's selling or otherwise transferring some or all of the assets essential to the manufacture or distribution of the line make, the new motor vehicle dealer shall be paid fair and reasonable compensation by the manufacturer for the items described in subdivisions (g)(1) through (g)(6). The manufacturer shall also compensate the dealer in an amount equal to the greater of:

a. The actual pecuniary loss that the dealer suffered as a result of the termination, cancellation, or nonrenewal.

b. The fair market value of the franchise determined as of:

1. The date the manufacturer announces the action that results in termination, cancellation, or nonrenewal.

2. The date the action that resulted in the termination, cancellation, or nonrenewal first became general knowledge.

3. The day 12 months prior to the date on which the notice of termination, cancellation, or nonrenewal is issued, whichever is greater.

(2) If, as a result of the circumstances described above, an entity other than the original manufacturer of a line make becomes the manufacturer of the line make and intends to distribute motor vehicles of that line make in Alabama, the entity shall honor the franchise agreements of the original manufacturer and its dealers or offer those dealers a new franchise agreement for the line make on substantially similar terms and conditions. A dealer which elects to remain a dealer with the new entity or which enters into a new franchise agreement with this entity shall not be entitled to the compensation set forth in subdivision (1).

(3) This subsection shall not apply in the event of a termination or cessation of a line make by a recreational vehicle manufacturer.

(k) The fair and reasonable compensation to the dealer shall be paid by the manufacturer within 90 days after tender by the dealer of the items in subdivisions (g)(1) through (g)(4) at the dealership premises, provided the new motor vehicle dealer has clear title to the inventory and other items and is in a position to convey that title to the manufacturer.

(l) Subsections (g) through (k) shall not apply upon the termination, cancellation, or nonrenewal of a franchise by a motor home or motorcycle dealer.



Section 8-20-6 - Predelivery obligations.

Every manufacturer or wholesaler or distributor, factory branch, factory representative, distributor branch or distributor representative shall specify to the motor vehicle dealer the delivery and preparation obligations of its motor vehicle dealers prior to delivery of new motor vehicles to retail buyers. A copy of the delivery and preparation obligations of its motor vehicle dealers and a schedule of the compensation to be paid to its motor vehicle dealers for the work and services they shall be required to perform in connection with such delivery and preparation obligations shall be presented to the dealer and the obligations specified therein shall constitute any such dealer's only predelivery obligations as between such dealer and such manufacturer or wholesaler or distributor. The compensation as set forth on said schedule shall be reasonable.



Section 8-20-7 - Warranty obligations to dealers.

(a) Every manufacturer, distributor, or wholesaler, factory branch, factory representative, distributor branch, or distributor representative shall specify in writing to each of its motor vehicle dealers the dealer's obligation for warranty service on its products, shall compensate the motor vehicle dealer for warranty service required of the dealer by the manufacturer, distributor, or wholesaler, factory branch, factory representative, distributor branch, or distributor representative and shall provide the dealer the schedule of compensation to be paid such dealer for parts, work, and service in connection with warranty services, and the time allowance for the performance of such work and service.

(b) In no event shall such schedule of compensation fail to include reasonable compensation for diagnostic work, service, labor, and parts. Time allowances for the diagnosis and performance of warranty work and service shall be reasonable and adequate for the work to be performed. In the determination of what constitutes reasonable compensation under this section, the principal factors to be given consideration shall be the prevailing wage rates being paid by the dealer, in the community in which the dealer is doing business, and in no event shall such compensation of a dealer for warranty services including labor and parts, be less than the rates or prices charged by such dealer for like service to retail customers for nonwarranty service, repairs, and parts, provided that such prices and rates are not unreasonable. This subsection does not apply to compensation for parts, systems, fixtures, appliances, furnishings, accessories, and features of a motor home that are designed, used, and maintained primarily for non-vehicular residential purposes, or parts related to motorcycle repairs.

(c) It is a violation of this section for any manufacturer, distributor, or wholesaler, factory branch, factory representative, distributor branch, or distributor representative to fail to perform any warranty obligations under the motor vehicle manufacturer's warranty, or to fail to include in written notices of factory recalls to dealers the expected date by which necessary parts and equipment will be available to dealers for the correction of such defects, or to fail to compensate any of the motor vehicle dealers for repairs effected by such recall.

(d) All claims made by new motor vehicle dealers pursuant to this section for such labor and parts shall be paid within 30 days following their approval; provided, however, that the manufacturer retains the right to audit such claims and to charge back the dealer for any fraudulent claims for a period not to exceed 12 months from the date the claim was paid. All such claims shall be either approved or disapproved within 30 days after their receipt on forms and in the manner specified by the manufacturer, and any claim not specifically disapproved in writing within 30 days after the receipt shall be construed to be approved and payment must follow within 30 days. A manufacturer shall not disapprove claims for which the dealer has received preauthorization from the manufacturer or its representative nor shall the manufacturer unreasonably disapprove a claim solely based on the dealer's incidental failure to comply with a specific claim processing requirement that results only in a clerical error or administrative error; rather a claim denial must be based upon a material defect and deviation from the reasonable written claim submission requirements of the manufacturer. In the event of neglect, oversight, or mistake by the dealer, a dealer may submit an amended claim, or may submit a claim not submitted within the time required by the manufacturer, for labor and parts up to 120 days from the date on which such claim was first submitted or could have been submitted.



Section 8-20-7.1 - Compensation of dealers for recall repairs.

(a) For the purposes of this section, the following words have the following meanings:

(1) MANUFACTURER. A manufacturer, distributor or wholesaler, factory branch, or distributor branch.

(2) STOP-SALE ORDER. A notification issued by a manufacturer to its franchised new motor vehicle dealers stating that certain used vehicles in inventory shall not be sold or leased, at either retail or wholesale, due to a federal safety recall for a defect or a noncompliance, or a federal emissions recall.

(b) A manufacturer shall compensate its new motor vehicle dealers for all labor and parts required by the manufacturer to perform recall repairs. Compensation for recall repairs shall be reasonable. If parts or a remedy are not reasonably available to perform a recall service or repair on a used vehicle held for sale by a dealer authorized to sell and service new vehicles of the same line-make within 30 days of the manufacturer issuing the initial notice of recall, and the manufacturer has issued a Stop-Sale or Do-Not-Drive order on the vehicle, the manufacturer shall compensate the dealer at a prorated rate of at least one percent of the value of the vehicle per month beginning on the date that is 30 days after the date on which the Stop-Sale or Do-Not-Drive order was provided to the dealer until the earlier of either of the following:

(1) The date the recall or remedy parts are made available.

(2) The date the dealer sells, trades, or otherwise disposes of the affected used motor vehicle.

(c) The value of a used vehicle shall be the average trade-in value for used vehicles as indicated in an independent third party guide for the year, make, and model of the recalled vehicle.

(d) This section shall apply only to used vehicles subject to safety or emissions recalls pursuant to and recalled in accordance with federal law and regulations adopted thereunder and where a Stop-Sale or Do-Not-Drive order has been issued and repair parts or remedy remain unavailable for 30 days or longer. This section further shall apply only to new motor vehicle dealers holding an affected used vehicle for sale:

(1) In inventory at the time the Stop-Sale or Do-Not-Drive order was issued; or

(2) Which was taken in the used vehicle inventory of the dealer as a consumer trade-in incident to the purchase of a new vehicle from the dealer after the Stop-Sale or Do-Not-Drive order was issued; and

(3) That is a line-make that the dealer is franchised to sell or on which the dealer is authorized to perform recall repairs.

(e) Subject to the audit provisions of subsection (d) of Section 8-20-7, it shall be a violation of this section for a manufacturer to reduce the amount of compensation otherwise owed to an individual new motor vehicle dealer, whether through a chargeback, removal of the individual dealer from an incentive program, or reduction in amount owed under an incentive program solely because the new motor vehicle dealer has submitted a claim for reimbursement under this section. This subsection shall not apply to an action by a manufacturer that is applied uniformly among all dealers of the same line-make in the state.

(f) All reimbursement claims made by new motor vehicle dealers pursuant to this section for recall remedies or repairs, or for compensation where no part or repair is reasonably available and the vehicle is subject to a Stop-Sale or Do-Not-Drive order, shall be subject to the same limitations and requirements as a warranty reimbursement claim made under subsection (d) of Section 8-20-7. In the alternative, a manufacturer may compensate its franchised dealers under a national recall compensation program, provided the compensation under the program is equal to or greater than that provided under subsection (b) or as the manufacturer and dealer otherwise agree.

(g) A manufacturer may direct the manner and method in which a dealer must demonstrate the inventory status of an affected used motor vehicle to determine eligibility under this section, provided that the manner and method may not be unduly burdensome and may not require information that is unduly burdensome to provide.

(h) Nothing in this section shall require a manufacturer to provide total compensation to a dealer which would exceed the total average trade-in value of the affected used motor vehicle as originally determined under subsection (c).

(i) Any remedy provided to a dealer under this section is exclusive and may not be combined with any other state or federal recall compensation remedy.



Section 8-20-8 - Warranty obligations of manufacturers and dealers to consumers.

Every manufacturer and new motor vehicle dealer shall fulfill the terms of any express or implied warranty concerning the sale of a new motor vehicle to the public of the line make which is the subject of a contract or franchise agreement between the parties. If it is determined by a court of competent jurisdiction that either the manufacturer or new motor vehicle dealer, or both, have violated an express or implied warranty, the court shall add to any award or relief granted an additional award for reasonable attorney's fees.



Section 8-20-9 - Transportation damages.

(a) Notwithstanding the terms, provisions, or conditions of any agreement or franchise, the new motor vehicle dealer is solely liable for damages to new motor vehicles occurring after acceptance of the new motor vehicle from the carrier and before delivery to the ultimate purchaser.

(b) Notwithstanding the terms, provisions, or conditions of any agreement or franchise, the manufacturer is liable for all damages to motor vehicles occurring before delivery to a carrier or transporter. If a new motor vehicle dealer determines the method of transportation, the risk of loss passes to the dealer upon delivery of the vehicle to the carrier. In every other instance, the risk of loss remains with the manufacturer until such time as the new motor vehicle dealer or his designee accepts the vehicle from the carrier.

(c) With respect to new or used vehicles sold or otherwise transferred by the manufacturer to a new motor vehicle dealer, the manufacturer shall notify in writing the new motor vehicle dealer of all damage and repairs made to such vehicle which is known to the manufacturer.



Section 8-20-10 - Dealer's right of free association with other dealers.

Every motor vehicle dealer shall have the right of free association with other motor vehicle dealers for any lawful purpose.



Section 8-20-11 - Remedies.

Notwithstanding the terms, provisions, or conditions of any dealer agreement or franchise or the terms or provisions of any waiver, and notwithstanding any other legal remedies available, any person who is injured in his business or property by a violation of this chapter by the commission of any unfair and deceptive trade practices, or because he refuses to accede to a proposal for an arrangement which, if consummated, would be in violation of this chapter, may bring a civil action in a court of competent jurisdiction in this state to enjoin further violations, to recover the damages sustained by him together with the costs of the suit, including a reasonable attorney's fee.



Section 8-20-12 - Time limitation on bringing of civil actions; time of accrual of cause of action.

Except as otherwise provided in paragraph l. of subdivision (3) of Section 8-20-4, any civil action commenced under the provisions of this chapter must be brought within four years after the cause of action has accrued. The cause of action shall not accrue until the discovery by the aggrieved party of the fact or facts constituting a violation of the provisions of this chapter.



Section 8-20-13 - Procedure, protection, and remedies available to motor vehicle distributors.

All procedures, protections, and remedies afforded to a motor vehicle dealer under Sections 8-20-1 through 8-20-12 of this chapter shall be available to a motor vehicle distributor whose distributor agreement is terminated, canceled, not renewed, modified or replaced by a manufacturer or an importer.



Section 8-20-14 - Applicability of chapter.

This chapter shall apply to all franchise or dealer agreements in force and effect on March 9, 2010, and to all franchise or dealer agreements, amendments, and renewals to dealer agreements made after March 9, 2010. The Motor Vehicle Franchise Act and Act 2010-198, shall supersede and control all provisions of any franchise or dealer agreement inconsistent with Act 2010-198 or the Motor Vehicle Franchise Act. Act 2010-198 and the Motor Vehicle Franchise Act shall not be modified or superseded by a choice of law clause in any franchise or dealer agreement, waiver, or other written instrument. These provisions shall apply to all written agreements between a manufacturer and dealer including, but not limited to, the franchise offering, the franchise agreement, sales of goods, services or advertising, leases or deeds of trust of real or personal property, promises to pay, security interests, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts, and other agreements between a dealer and a manufacturer.






Chapter 20A - MOTOR VEHICLE LEMON LAW RIGHTS.

Section 8-20A-1 - Definitions.

As used in this chapter, the following terms shall have the respective meanings as indicated:

(1) CONSUMER. The purchaser, other than for purposes of resale, of a new or previously untitled motor vehicle used in substantial part for personal, family, or household purposes, and any other person entitled by the terms of such warranty to enforce the obligations of the warranty.

(2) MOTOR VEHICLE. Every vehicle intended primarily for use and operation on the public highways which is self-propelled; provided, however, that the term "motor vehicle" shall not apply to motor homes or to any motor vehicle having a manufacturer's gross vehicle weight rating (GVWR) of 10,000 pounds or more.

(3) MANUFACTURER. The person, firm, or corporation engaged in the business of manufacturing, importing and/or distributing motor vehicles to be made available to a motor vehicle dealer for retail sale.

(4) MOTOR VEHICLE DEALER or AUTHORIZED DEALER. The person, firm, or corporation operating under a dealer agreement from a manufacturer, importer, or distributor and who is engaged regularly in the business of buying, selling or exchanging motor vehicles in this state and who has in this state an established place of business.

(5) EXPRESS WARRANTY. A written warranty, so labeled, issued by the manufacturer of a new motor vehicle, including any terms or conditions precedent to the enforcement of obligations under that warranty.

(6) NONCONFORMING CONDITION. Any condition of a motor vehicle which shall not be in conformity with the terms of any express warranty issued by the manufacturer to a consumer and which: (i) significantly impairs the use, value or safety of the motor vehicle and (ii) occurs or arises solely in the course of the ordinary use of the motor vehicle, and which does not arise or occur as a result of abuse, neglect, modification, or alteration of the motor vehicle not authorized by the manufacturer, nor from any accident or other damage to the motor vehicle which occurs or arises after such motor vehicle was delivered by an authorized dealer to the consumer.

(7) NOTICE OF A NONCONFORMING CONDITION. A written statement which shall be delivered to the manufacturer and which shall describe the subject motor vehicle, the nonconforming condition, and shall describe all previous attempts to correct such nonconforming condition by identifying the person, firm or corporation who or which made such attempt, and the time when such attempt was made.

(8) LEMON LAW RIGHTS PERIOD. The period ending one year after the date of the original delivery of a motor vehicle to a consumer or the first 12,000 miles of operation, whichever first occurs.



Section 8-20A-2 - Obligations of manufacturer.

(a) If a new motor vehicle does not conform to any applicable express warranty, and the consumer delivers the motor vehicle to the manufacturer, its agent, or its authorized dealer, and gives notice of the nonconforming condition during the lemon law rights period, the manufacturer of the motor vehicle shall be obligated to make such repairs to the motor vehicle as shall be necessary to remedy any nonconforming condition thereof. Such repairs shall be required even after the expiration of the lemon law rights period provided that notice of the nonconforming condition was first given during the lemon law rights period and provided further that the manufacturer's obligation to repair the nonconforming condition shall not extend beyond the period of 24 months following delivery of the vehicle or 24,000 miles, whichever occurs first.

(b) If, after reasonable attempts, the manufacturer, its agent, or its authorized dealer is unable to conform the motor vehicle to any express warranty by repairing or correcting a nonconforming condition of the motor vehicle which first occurred during the lemon law rights period, the manufacturer shall, at the option of the consumer, replace the motor vehicle with a comparable new motor vehicle or shall accept return of the vehicle from the consumer and refund to the consumer the following:

(1) The full contract price including, but not limited to, charges for undercoating, dealer preparation and transportation charges, and installed options, plus the nonrefundable portions of extended warranties and service contracts;

(2) All collateral charges, including but not limited to, sales tax, license and registration fees, and similar government charges;

(3) All finance charges incurred by the consumer after he first reported the nonconformity to the manufacturer, its agent, or its authorized dealer; and

(4) Any incidental damages which shall include the reasonable cost of alternative transportation during the period that the consumer is without the use of the motor vehicle because of the nonconforming condition. There shall be offset against any monetary recovery of the consumer a reasonable allowance for the consumer's use of the vehicle. Refunds shall be made to the consumer, and any lien holders, as their interests may appear. A reasonable allowance for use is that amount directly attributable to use by the consumer before his first report of the nonconformity to the manufacturer, agent, or authorized dealer, and must be calculated by multiplying the full purchase price of the motor vehicle by a fraction having as its denominator 100,000 and having as its numerator the number of miles that the vehicle travelled before the first report of nonconformity.

(c) It shall be presumed that reasonable attempts to correct a nonconforming condition have been allowed by the consumer if, during the period of 24 months following delivery of the vehicle or 24,000 miles, whichever first occurs, either of the following events shall have occurred:

(1) The same nonconforming condition has been subject to repair attempts three or more times by the manufacturer, its agents or its authorized dealers, at least one of which occurred during the lemon law rights period, plus a final attempt by the manufacturer, and the same nonconforming condition continues to exist; or

(2) The motor vehicle is out of service and in the custody of the manufacturer, its agent, or an authorized dealer due to repair attempts (including the final repair attempt), one of which occurred during the lemon law rights period, for a cumulative total of 30 calendar days, unless such repair could not be performed because of conditions beyond the control of the manufacturer, its agents or authorized dealers, such as war, invasion, strike, fire, flood, or other natural disaster.



Section 8-20A-3 - Cause of action against manufacturer.

(a) A consumer sustaining damages as a proximate consequence of the failure by a manufacturer to perform its obligations imposed under this chapter may bring a civil action against the manufacturer to enforce the provisions of this chapter. Prior to the commencement of any such proceeding a consumer must give notice of a nonconforming condition by certified United States mail to the manufacturer and demand correction or repair of the nonconforming condition. If at the time such notice of a nonconforming condition is given to the manufacturer, a presumption has arisen that reasonable attempts to correct a nonconforming condition have been allowed, the manufacturer shall be given a final opportunity to cure the nonconforming condition. The manufacturer shall within seven calendar days of receiving the written notice of nonconforming condition notify the consumer of a reasonably accessible repair facility. After delivery of the new vehicle to the authorized repair facility by the consumer, the manufacturer shall attempt to correct the nonconforming condition and conform the vehicle to the express warranty within a period not to exceed 14 calendar days. If a manufacturer has established an informal dispute settlement procedure which is in compliance with federal rules and regulations, a consumer must first exhaust any remedy afforded to the consumer under the informal dispute procedure of the manufacturer before a cause of action may be instituted under the provisions of this chapter.

(b) It shall be an affirmative defense to any claim against the manufacturer under this chapter that: (i) an alleged nonconforming condition does not significantly impair the use, market value, or safety of the motor vehicle; or (ii) a nonconforming condition is a result of abuse, neglect, or any modification or alteration of a motor vehicle by a consumer that is not authorized by the manufacturer.

(c) If it is determined that the manufacturer has breached its obligations imposed under this chapter, then the consumer shall be entitled to recover, in addition to the remedy provided under Section 8-20A-2 above, an additional award for reasonable attorneys fees.



Section 8-20A-4 - Resale of returned motor vehicle.

If a motor vehicle has been returned to the manufacturer under the provisions of this chapter or a similar statute of another state, whether as the result of a legal action or as the result of an informal dispute settlement proceeding, it may not be resold in this state unless:

(1) The manufacturer discloses in writing to the subsequent purchaser the fact that the motor vehicle was returned under the provisions of this chapter and the nature of the nonconformity to the vehicle warranty.

(2) The manufacturer returns the title of the motor vehicle to the Alabama Department of Revenue advising of the return of the motor vehicle under provisions of this chapter with an application for title in the name of the manufacturer. The Department of Revenue shall brand the title issued to the manufacturer and all subsequent titles to the motor vehicle with the following statement:

THIS VEHICLE WAS RETURNED TO THE MANUFACTURER BECAUSE IT DID NOT CONFORM TO ITS WARRANTY.



Section 8-20A-5 - No dealership liability.

Nothing in this chapter imposes any liability upon a motor vehicle dealer or authorized dealer or creates a cause of action by a consumer against a motor vehicle dealer or authorized dealer. A motor vehicle dealer or authorized dealer may not be made a party defendant in any action involving or relating to this chapter. The manufacturer shall not charge back or require reimbursement by a motor vehicle dealer or authorized dealer for any costs, including, but not limited to, any refunds or vehicle replacements, incurred by the manufacturer arising out of this chapter.



Section 8-20A-6 - Statute of limitations.

Any action brought under this chapter against the manufacturer shall be commenced within three years following the date of original delivery of the motor vehicle to the consumer.






Chapter 21A - THE TRACTOR, LAWN AND GARDEN AND LIGHT INDUSTRIAL EQUIPMENT FRANCHISE ACT.

Section 8-21A-1 - Short title.

This chapter may be cited as "The Tractor, Lawn and Garden and Light Industrial Equipment Franchise Act."



Section 8-21A-2 - Definitions.

As used in this chapter, the following terms shall have the ascribed meanings unless the context indicates a different meaning:

(1) CONTINUING COMMERCIAL RELATIONSHIP. Any relationship in which the equipment dealer has been granted the right to sell and/or service equipment manufactured by the supplier.

(2) COST or NET COST. The actual price paid by the dealer to the manufacturer, distributor, or wholesaler, plus freight costs paid by or charged to the dealer.

(3) CURRENT NET PRICE. The dealer's price as listed in the supplier's effective price list and/or catalog.

(4) DEALER CONTRACT, DEALER AGREEMENT, or FRANCHISE. An agreement or contract, expressed or implied, oral or written, by and between a supplier and a dealer by which the dealer is granted the right to purchase, sell, distribute, and/or service the supplier's equipment, and in which there is a community of interest in the marketing of farm tractors, lawn and garden equipment, light industrial equipment, or services related thereto.

(5) EQUIPMENT. Machines designed for or adapted and used for agriculture, horticulture, irrigation for agriculture or horticulture, livestock, grazing, lawn and garden, and/or light industrial purposes.

(6) EQUIPMENT DEALER, TRACTOR DEALER, DEALER, LIGHT INDUSTRIAL DEALER, DEALERSHIP, EQUIPMENT DEALERSHIP. Any person, partnership, corporation, association, or other business entity engaged primarily in the business of selling, retailing, and/or leasing and servicing farm tractors, machines, implements, lawn and garden tractors and equipment, and light industrial tractors and equipment, along with attachments and related repair parts. This includes lawn and garden dealers or light industrial dealers that are not primarily engaged in the farm equipment business. This does not include persons or companies primarily engaged in the sales of heavy duty industrial tractors and equipment used in road construction or maintenance, or forestry equipment. This does not include persons primarily engaged in the auction sale of tractors and farm equipment and light industrial equipment nor dealers in exclusively used tractors, farm equipment, and light industrial equipment.

(7) GOOD CAUSE. Failure of the dealer to substantially comply with requirements of the dealer agreement, provided such requirements are not different from, nor enforced differently than those requirements imposed on other similarly situated dealers.

(8) INVENTORY. Tractors, farm implements, machinery, equipment, lawn and garden tractors and equipment, light industrial tractors and equipment, and repair parts held by the dealer.

(9) MANUFACTURER, DISTRIBUTOR, or WHOLESALER. Any person, company, or corporation who sells or distributes new tractors, lawn and garden equipment, and light industrial equipment to dealers or any branch or division, or any officer, agent, or representative thereof.

(10) RELEVANT MARKET AREA. The geographic area for which a dealer is assigned responsibility for selling or soliciting or advertising the sale of equipment under the terms of a franchise.

(11) SUPPLIER. The manufacturer, wholesaler, or distributor of the tractor, equipment, lawn and garden equipment, light industrial tractors and equipment, and/or repair parts to be sold by the dealer.

(12) TERMINATION. The termination, cancellation, nonrenewal, or noncontinuation of the contract or agreement.

(13) WRITTEN NOTICE. In addition to a delivered written notice, such notice shall include notice by any other accepted means including, but not limited to, notice by "electronic mail" or its equivalent.



Section 8-21A-3 - Violations by suppliers generally.

It shall be a violation of this chapter for a supplier to do any of the following:

(1) To coerce, compel, or require any dealer to order or accept delivery of any equipment or parts with special features or accessories not included in the base list price of such equipment as publicly advertised by the supplier which the dealer has not voluntarily ordered.

(2) To coerce, compel, or require any dealer to enter into any agreement, whether written or oral, as a supplement to an existing dealer agreement with such supplier unless such supplemental agreement is imposed on all other dealers in the state doing business with that same supplier.

(3) To discriminate in the delivery of equipment to any dealer in reasonable quantities and within a reasonable time after receipt of the equipment dealer's order, if the equipment covered by the dealer agreement was specifically represented by the supplier to be available for immediate delivery. However, the failure to deliver the equipment shall not be considered a violation of this chapter if the failure is due to prudent and reasonable restriction on the extension of credit by the supplier to the dealer, an act of God, work stoppage or delay due to a strike or a labor difficulty, a bona fide shortage of materials, freight embargo, or other causes over which the supplier has no control.

(4) To terminate, cancel, or fail to renew a dealer's agreement or substantially alter that dealer's competitive circumstances without good cause.

(5) To condition the renewal or extension of a dealer agreement on the dealer's substantial renovation of the dealer's place of business or on the construction, purchase, acquisition, or rental of a new place of business by the dealer, unless:

a. the dealer is given at least 12 months' notice in advance;

b. the supplier's demand is shown to be reasonable; and

c. the supplier can demonstrate an actual need or necessity for such a change in the place of business in order that the dealer be in a position to adequately serve the public's needs in his or her trade area at that particular time.

(6) To discriminate in the offering of net prices, sale promotion plans, or any and all other devices of programs that affect the ultimate net price paid by the dealer for any item of equipment offered to the dealer by the supplier. "Item of equipment" shall include, but not be limited to, tractors, any equipment or attachments, garden tractors, lawn and garden equipment, or any other items offered by supplier to their dealer. This subdivision shall not apply to the sales to an equipment dealer for resale to any unit or agency of the United States government, the state, or any of its political subdivisions or any municipality located within this state, and provided further that there is no violation of this subdivision so long as a supplier sells or offers to sell its products to all of its dealers at an equal price.

(7) To prevent or attempt to prevent, by contract or otherwise, any dealer from changing the capital structure of his or her dealership or the means or sources through which he or she finances the operation of his or her dealership so long as the dealer continues to meet the reasonable capital requirements which have previously been agreed upon by dealer and supplier and the change does not result in a change of controlling interest, or in the executive management of the dealership.

(8) To prevent or attempt to prevent, by contract or otherwise, any equipment dealer or any officer, member, partner, or stockholder of any dealer from selling or transferring any part of the interest of any one of them to any other person or persons or party or parties. However, no dealer, officer, partner, member, or stockholder shall have the right to sell, transfer, or assign the dealership and/or the dealer agreement without the written consent of the supplier, provided however that consent shall not be unreasonably withheld.

(9) To require the dealer to agree to a release, agreement, waiver, or any other modification that would relieve supplier or dealer from liability imposed by this chapter.

(10)a. To unreasonably withhold consent, in the event of the death of the dealer or the principal owner of the dealership, to the transfer of the dealer's interest in the dealership to a member or members of the family of the dealer or the principal owner of the dealership or to another qualified individual if the family member or other qualified individual meets the reasonable requirements, business experience, and character standards required of all dealers at that time by the supplier. In the event the supplier determines that the designated family member or other qualified individual is not acceptable, the supplier shall provide the dealer or his or her family with written notice of its objections and specific reasons for withholding its consent. Frivolous or capricious reasons will not be acceptable to satisfy the requirements of this section. A supplier shall have 30 days in which to consider and make a determination on a dealer's request to make a transfer to a family member or other qualified individual. As used herein, "family" means a spouse, parents, siblings, children, stepchildren, sons-in-law, daughters-in-law, and lineal descendants including those by adoption of the dealer or principal owner of the dealership.

b. Notwithstanding the foregoing, in the event that a supplier and dealer have previously duly executed an agreement concerning succession rights prior to the dealer's death, and if the agreement has not been revoked, the agreement shall be observed, even if it designates someone other than the surviving spouse or heirs of the decedent as the successor.

(11) To prevent a dealer from having an investment in or holding a dealership contract for the sale of competing product lines or makes of equipment, or to require a dealer to provide separate facilities for competing product lines or makes of equipment.

(12) To impose, directly or indirectly, unreasonable restrictions on the dealer relative to transfer, renewal, termination, location, or site control.

(13) Notwithstanding the provisions of this section, the supplier may determine that a dealer's area of responsibility or trade area does not afford sufficient sales potential to continue to reasonably support a dealer.



Section 8-21A-4 - Termination, cancellation, or nonrenewal of dealer agreement; sales contract, etc.; new or relocated dealership; sale or lease of new equipment.

(a) Except as provided in subsection (d), notwithstanding any dealer agreement, sales contract, franchise agreement, or other agreement by and between dealer and supplier except where grounds for termination or nonrenewal of a dealer's agreement or a change in his or her competitive position are contained in subdivisions (1), (2), (3), (4), (5), or (6) of subsection (b), a supplier shall give a dealer at least 90 days' written notice of the supplier's intent to terminate, cancel, or not renew a dealer agreement or change the dealer's competitive circumstances. The notice shall state all reasons relied upon by supplier to show good cause for the action and shall provide the dealer with a reasonable time in which to correct any claimed deficiency with a minimum of at least six months. Once mutually agreeable steps have been outlined, agreed upon, and implemented, then the notice of termination shall be void. The contractual terms of the dealer agreement shall not expire or a change be made in the dealer's competitive circumstances, without the written consent of the dealer, prior to the expiration of at least 90 days following the notice.

(b) As used in this chapter, a termination by a supplier of a dealer's agreement or a change by the supplier in dealer's competitive circumstances, shall be with good cause when the dealer has done any of the following:

(1) Transferred a controlling ownership interest in the dealership without the supplier's consent.

(2) Made a material misrepresentation to the supplier when applying for the dealer agreement.

(3) Filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against the dealer which has not been discharged within 60 days after the filing; is in default under the provisions of a security agreement in effect with the supplier; or is insolvent or in receivership.

(4) Been convicted of a felony.

(5) Failed to operate in the normal course of business for seven consecutive business days or has terminated the business.

(6) Relocated the dealer's place of business without the supplier's consent.

(7) Consistently engaged in business practices which are detrimental to the consumer or supplier by way of excessive pricing, misleading advertising, failure to provide service and replacement parts or perform warranty obligations.

(8) Consistently failed to comply with the applicable licensing laws pertaining to the products and services being represented for and on supplier's behalf.

(c) No supplier shall base its decision to terminate, cancel, or not renew a dealer agreement or to change the dealer's competitive circumstances on any of the subdivisions of subsection (b) except subdivisions (1), (2), (3), (4), (5), or (6) thereof unless the supplier can demonstrate through written documentation and clear and convincing evidence, the alleged lack of sales demand to support a dealership, alleged misconduct and/or lack of performance or other deficiency of the dealer. Furthermore, supplier shall also show that the reason for the decision to terminate, cancel, or not renew the dealer agreement or change the dealer's competitive circumstances was in no way caused by supplier's actions.

(d) Before termination of the franchise or selling agreement because of the failure of a dealer to meet reasonable marketing criteria or market penetration, the manufacturer, distributor, or wholesaler shall provide written notice of that intention at least one year in advance. After notice, the manufacturer or other entity issuing the notice shall make good faith efforts to work with the dealer to gain the desired market share including, without limitation, reasonably making available to the dealer an adequate inventory of new equipment and parts and competitive marketing programs. The manufacturer or other entity, at the end of the one-year notice period, may terminate or elect not to renew the agreement only upon further written notice specifying the reasons for determining that the dealer failed to meet reasonable criteria or market penetration. The written notice shall specify that termination is effective 90 days from the date of the notice. If the dealer cures the claimed deficiency within the 90-day period, the franchise or selling agreement shall not be terminated.

(e) Any manufacturer, distributor, or wholesaler which intends to establish a new dealership or to relocate a current dealership for a particular product line or make of equipment within the relevant market area of an existing dealership of the same product line or make of equipment shall give a written 90-day notice of that intent by certified mail or statutory overnight delivery, return receipt requested, to the existing dealership. The notice shall include all of the following:

(1) The specific location of the additional or relocated dealership.

(2) The date on or after which the additional or relocated dealership will commence operation at the new location.

(3) The identity of all existing dealerships in whose relevant market area the new or relocated dealership is to be located.

(4) The names and addresses of the dealer and principals in the new or relocated dealership.

(f) A manufacturer, distributor, or wholesaler may sell or lease new equipment for use within this state. If the equipment is prepared for delivery or serviced by a dealer, the manufacturer, distributor, or wholesaler shall reasonably compensate the dealer for the preparation and delivery of the new equipment and pay to the dealer a reasonable commission on the sale or lease of the new equipment which shall not be less than eight percent of the sale price of the equipment. The manufacturer, distributor, or wholesaler, if practicable, shall utilize the dealer in the relevant market area described in this subsection for preparation and delivery. This compensation shall be paid or credited in the same manner as provided in Section 8-21A-10. This subsection shall not be applicable to any liquidation or sale of equipment which has been ordered by any court. For purposes of this subsection, equipment is considered to be used primarily within the relevant market area of a dealer if the new equipment is located or housed at a facility of the user located within that relevant market area.



Section 8-21A-5 - Supplier's duties to dealers - Provision of repair parts; return of surplus parts.

(a) Every supplier shall provide for the availability of repair parts throughout the reasonable useful life of any equipment sold by the supplier or dealer.

(b) Every supplier shall give written notice to and provide to its dealers, on at least an annual basis, an opportunity to return a portion of dealer's surplus parts inventory for credit. This surplus procedure shall be administered as follows:

(1) The supplier must notify its equipment dealers of a time period, in no event less than 90 days' duration, during which time equipment dealers may submit their surplus parts lists and return their surplus parts to the supplier.

(2) Pursuant to this subdivision, a supplier must allow surplus parts return authority on a dollar value of parts equal to 10 percent of the total dollar value of parts purchased on stock order by the dealer from the supplier during the twelve month period immediately preceding the notification to the dealer by the supplier or the surplus parts return program, or the month the dealer's return request is made, whichever is applicable. However, the dealer may wish to return less than 10 percent of the total value of stock order parts purchased by the dealer from supplier during the preceding twelve month period as provided above. This has no effect on the validity of this section or the dealer's rights hereunder.

(c) This chapter shall not require the repurchase from a dealer of any of the following:

(1) Any single repair part which is priced as a set of two or more items.

(2) Any repair part which, because of the condition, is not resalable as a new part without repackaging or reconditioning.

(3) Any inventory for which the dealer is unable to furnish evidence, reasonably satisfactory to the manufacturer, distributor, wholesaler, of good title, free and clear of all claims, liens, and encumbrances.

(4) Any inventory which the dealer desires to keep, provided the dealer has a contractual right to do so. No obsolete or superseded part may be returned, but any part listed in the supplier's current parts price list or any superseded part that has not been the subject of the supplier's parts return program at the date of notification to the dealer by the supplier of the surplus parts return program, or the date of the dealer's parts return request, whichever is applicable shall be eligible for return for the credit specified.

(d) The minimum lawful credit to be allowed for returned parts shall be 85 percent of the dealer's cost thereof as listed in the supplier's current parts list at the date of the notification to the dealer by the supplier of the surplus parts return program, or the date of the dealer's parts return request, whichever is applicable.

(e) Applicable credit hereunder shall be issued to the dealer within 60 days after receipt of the dealer's returned parts by the supplier.

(f) All packing and return freight expenses incurred in the return of surplus parts under the terms of this section shall be the obligation of and borne by the dealer.

(g) This section shall be supplemental to any agreement between the dealer and the supplier covering the return of farm equipment, attachments, and repair parts which provides the equipment dealer with greater protection. The dealer can elect to pursue either his or her dealer agreement remedy or the remedy provided by state law, and an election by the dealer to pursue the agreement remedy shall not bar the right to the remedy provided herein as to those repair parts not affected by the contract remedy. Notwithstanding anything contained herein, the rights of a supplier to charge back to the dealer's account previously paid or credited as a discount incident to the dealer's purchase of goods shall not be affected. Further, any repurchase hereunder shall not be subject to the bulk sales law.



Section 8-21A-6 - Supplier's duties to dealers - Agreements to maintain inventory; supplier's duty to repurchase inventory, etc. upon termination of agreement; transfer of title and right of possession; continuing security interest; items not covered; civil liability of supplier; remedies.

(a) Whenever any dealer enters into a dealer agreement with a supplier wherein the dealer agrees to maintain an inventory of equipment and/or repair parts and the dealer agreement is subsequently terminated or not renewed, whether by either party or mutual consent of both, the supplier shall repurchase the inventory as provided in this section. Further, supplier shall repurchase at its fair market value or assume the lease responsibilities of any specific data processing hardware and/or software that the supplier required the dealer to purchase to satisfy the minimum requirements of the dealer agreement and repurchase at 75 percent of the current net price any merchandising tools, accessories, and specialized repair tools, previously purchased pursuant to requirements of the supplier and held by the dealer on the date of termination. Dealer may, at his option, elect to retain such tools if it is not in violation of any contract terms held by the supplier.

(b) If the dealer decides not to keep the inventory, supplier shall repurchase the inventory, specific data processing hardware and software, merchandising equipment, tools, and accessories, and specialized repair tools previously purchased by dealer and held by dealer on the date of termination of the dealer agreement. Supplier shall pay 100 percent of the net cost of all new, unsold, undamaged and complete tractors and equipment, 100 percent of the current net price of all new, unused, undamaged repair parts and accessories which are listed in the supplier's effective price list or catalog. The supplier shall also pay the dealer six percent of the current net price of all new, unused and undamaged repair parts returned as payment for the cost of handling, packing, and loading. Supplier shall have the option of performing the handling, packing, and loading and paying 100 percent of the current net price of parts in lieu of paying the additional six percent sum imposed herein for these services and in this case, the dealer shall make available to the supplier, at the dealer's address or at the places at which it is located, all equipment previously purchased by the dealer, after a satisfactory repurchase amount has been negotiated. Provided, however, that merchandising tools and accessories and specialized repair tools must have been purchased within the last three years, and must be complete, usable and unique to the product line.

(c) Upon payment or credit of the repurchase amount to the dealer, the title and right to possession of the repurchased inventory shall transfer or be transferred to the supplier and, notwithstanding the provisions for the state's Uniform Commercial Code to file notice of a security interest, the dealer shall have a continuing security interest in the inventory until payment or the issuance of credit against any undisputed account balance claimed against dealer by supplier.

(d) The provisions of this chapter shall not require the repurchase from the dealer by supplier of:

(1) Any single repair part which is priced as a set of two or more items;

(2) Any repair part which, because of its condition, is not resalable as a new part without reconditioning or repairing;

(3) Any inventory from which the dealer is unable to furnish evidence, reasonably satisfactory to the supplier, of good title, free and clear of all claims, liens, and encumbrances;

(4) Any inventory which the equipment dealer desires to keep, provided dealer has a contractual right to do so;

(5) Any equipment or repair parts which are not in new, unused, undamaged condition;

(6) Any inventory which was ordered by the dealer on or after the date of receipt of the notification of termination or nonrenewal of the dealer agreement; or

(7) Any inventory which was acquired by the dealer from any source other than the supplier, other than a successor in interest as provided in Section 8-21A-9.

(e) If any supplier shall fail or refuse to repurchase any inventory covered under the provisions of this chapter within ninety days after termination or nonrenewal of dealer agreement, the supplier shall be civilly liable to the dealer for the total amount of 115 percent of the current net price of the inventory, plus any freight charges paid by the dealer, plus all cost of financing such repurchase, including court costs, and reasonable attorney's fee as awarded by court or statute.



Section 8-21A-7 - Supplier's duties to dealers - Death or incapacity of dealer or majority stockholder of corporation acting as dealer; inventory repurchase; applicability of rights and remedies.

(a) In the event of the death or incapacity of the dealer or majority stockholder of a corporation operating as an equipment dealer, the supplier shall, at the option of the heirs at law, if dealer died intestate, or the executor or executrix under the terms of deceased dealer's will, if dealer died testate, repurchase the inventory from the estate the same as if the supplier had terminated the dealer agreement with good cause. The inventory repurchase provisions of Section 8-21A-6 are made expressly applicable hereto. The heirs or executor shall have nine months from the date of death of the dealer or majority stockholder to exercise the option hereunder. Nothing in this chapter shall require the repurchase of deceased dealer's inventory if the heirs or the executor and supplier subsequently enter into a new dealer agreement, or if a successor to the deceased dealer is agreed upon in accordance with the provisions of this chapter.

(b) The provisions of this section shall be supplemental to any agreement between the dealer and the supplier covering the return of farm equipment, attachments, and/or repair parts which provide the dealer with greater protection. The heirs or executor can elect to pursue either the contract remedy or the remedy provided herein, and an election by the heirs or executor to pursue contract remedy shall not bar such heirs or executor's right to the remedy provided herein as to the farm equipment, attachments and/or repair parts not affected by the contract remedy. Any repurchase hereunder is not to be subject to the bulk sales law of this state. Further, nothing shall preclude a price for return parts which is greater than the total allowance for parts allowed herein and the shipping allowance; in such case, the packing, freight and handling expense shall not be borne by the supplier as to such overage.



Section 8-21A-8 - Dealer's action against supplier for violations; civil liability and remedies.

Any dealer may bring an action against a supplier in court of competent jurisdiction for damages sustained by the dealer as a result of supplier's violation of any part of this chapter, together with the actual costs of the action, including but not limited to, reasonable attorney's fees along with any consequential damages sustained by the dealer. Dealer may also be granted injunctive relief against the unlawful termination, cancellation, nonrenewal or change in competitive circumstances by the supplier. The remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law.



Section 8-21A-9 - Supplier's obligations applied to successor in interest or assignee.

The obligation of any supplier is applied to and made an obligation of any successor in interest or assignee of the supplier. A successor in interest includes, but is not limited to, any purchaser of the assets or stock, any surviving entity resulting from merger or liquidation, any receiver or any trustee of the original supplier.



Section 8-21A-10 - Warranty agreement on new equipment; warranty claims.

(a) Every supplier shall provide a fair and reasonable warranty agreement on any new equipment which it sells and shall fairly compensate each of its dealers for parts and labor used in fulfilling the warranty agreement. All claims for paying under the warranty agreement made by dealers hereunder for parts and labor shall be paid within 30 days following their approval by supplier. All claims shall be either approved or disapproved within 60 days after their receipt by supplier. Upon disapproval of any claim submitted by the dealer, and within the time periods set forth in this section, the dealer shall be notified in writing of disapproval, along with specific reasons for the disapproval and curative steps required.

(b) All warranty work performed by the dealer under this section shall be compensated in accordance with the reasonable and customary amount of time required to complete the work, expressed in hours and fractions thereof multiplied by the dealer's established customer hourly labor rate, which shall have previously been made known to supplier. All parts used by dealer in warranty work shall be paid to dealer in the amount of dealer's net price for the parts, plus 15 percent of that sum or the supplier's current reimbursement program for warranty work, whichever is greater. The payment is to reimburse the dealer for dealer's reasonable costs of doing business and providing such warranty service on the supplier's behalf. The supplier shall have the right to adjust errors discovered during audit and if necessary to adjust claims collected in error.

(c) It shall be unlawful to deny, delay payment for, or restrict a claim by a dealer for warranty service or parts, incentives, hold-backs, or other amounts owed to a dealer unless the denial, delay, or restriction is the direct result of a material defect in the claim that affects its validity.

(d) A manufacturer, distributor, or wholesaler may audit warranty claims submitted by its dealers only for a period of up to one year following payment of the claims and may charge back to its dealers only those amounts based upon paid claims shown by the audit to be invalid except that this limitation shall not apply in any case of fraudulent claims.

(e) Any audit of a dealer by or on behalf of a manufacturer, distributor, or wholesaler for sales incentives, service incentives, rebates, or other forms of incentive compensation shall be completed not later than six months after the date of the termination of the incentive compensation program except that this limitation shall not apply in any case of fraudulent claims.



Section 8-21A-11 - Supplier to indemnify dealer against claims relating to manufacture, assembly, or design beyond dealer's control.

The supplier will fully indemnify and hold harmless its dealer against any losses, including but not limited to: court costs, reasonable attorney's fees, any damages arising out of complaints, claims or lawsuits including, but not limited to, strict liability, negligence, misrepresentation, warranty either express or implied, or recession of the sale where the complaint, claim or lawsuit relates to the manufacture, assembly, or design of new items covered by this chapter, parts, or accessories, or other matters relating to the manufacturer, beyond the control of the dealer.



Section 8-21A-12 - Action for injunction, damages, etc., for violations of chapter, unfair, or deceptive trade practices, and other unlawful acts.

Notwithstanding the terms, provisions or conditions of any dealer franchise or dealer agreement or the terms or provisions of any waiver, and notwithstanding any other legal remedies available, any person who is injured in his business or property by a violation of this chapter, by the commission of any unfair and/or deceptive trade practices, or because he refuses to accede to a proposal for an arrangement which, if consummated, would be in violation of this chapter, may bring a civil action in a court of competent jurisdiction to enjoin further violations, to recover any damages sustained by him, together with the costs of the suit, including a reasonable attorney's fee. This section applies equally to both manufacturers and dealers.



Section 8-21A-13 - Statute of limitations; accrual of cause of action.

Except as otherwise provided, any civil action commenced under the provisions of this chapter must be brought within four years after the cause of action has accrued. The cause of action shall not accrue until constituting a violation of the provisions of this chapter.






Chapter 21B - ALABAMA HEAVY EQUIPMENT DEALER ACT.

Section 8-21B-1 - Short title.

This chapter shall be known as and may be cited as the Alabama Heavy Equipment Dealer Act.



Section 8-21B-2 - Legislative findings.

The Legislature finds and declares that the distribution and sale of heavy equipment in this state vitally affects the general economy of the state, the public interest, the public safety, and the public welfare and that, in the exercise of its police power, it is necessary to regulate the conduct of heavy equipment suppliers and dealers and their representatives doing business in this state in order to prevent fraud, unfair business practices, unfair methods of competition, and other abuses upon its citizens.



Section 8-21B-3 - Definitions.

The following words shall have the following meanings:

(1) DEALER. A person, corporation, partnership, or other business entity primarily engaged in the business of retail sales or leasing of heavy equipment and heavy equipment parts and who has an established place of business in this state. If a dealer's retail sales volume of heavy equipment and heavy equipment parts purchased from a single supplier is greater than 70 percent of such dealer's total retail sales volume of heavy equipment and heavy equipment parts during the 12-month period immediately prior to May 22, 2009, or the term of any dealer agreement entered into between the supplier and such dealer after May 22, 2009, then the dealer and such supplier shall not be subject to this chapter with respect to the dealer agreement and transactions between them, but the dealer shall otherwise be subject to this chapter with respect to dealer agreements and transactions with other suppliers.

(2) DEALER AGREEMENT. The agreement or contract, expressed or implied, oral or written, by and between a dealer and supplier which provides for the rights and obligations of the parties with respect to the purchase or sale of heavy equipment.

(3) EQUIPMENT or HEAVY EQUIPMENT. Self-propelled, self-powered, or pull-type equipment and machinery, primarily employed for construction, industrial, maritime, mining, or forestry usage. The term shall not include:

a. Motor vehicles requiring registration and certificates of title.

b. Equipment used for agriculture, horticulture, livestock, grazing, lawn and garden, or light industrial purposes which are subject to Chapter 21A.

(4) NET COST. The price the dealer pays to the supplier for heavy equipment and parts, including the freight costs from the supplier's location to the dealer's location, minus all applicable discounts allowed by the supplier.

(5) PARTS or HEAVY EQUIPMENT PARTS. The parts that the dealer purchased from the supplier for use on heavy equipment.

(6) PERSON. A natural person, partnership, association, corporation, or other legal entity or a combination of legal entities. The term also includes heirs, assigns, personal representatives, guardians, and successors in interest.

(7) RELEVANT MARKET AREA. The geographic area for which a dealer is assigned responsibility for selling or soliciting or advertising the sale or lease of heavy equipment under the terms of a dealer agreement.

(8) SUPPLIER. A person, partnership, corporation, association, or other form of business enterprise engaged in the manufacture, assembly, or wholesale distribution of heavy equipment and parts related thereto or any officer or agent thereof. The term also includes any successor in interest including any purchaser of assets or stock, any surviving corporation resulting from merger or liquidation, any receiver or assignee, or any trustee of the original supplier.



Section 8-21B-4 - Amendment, termination, etc., of dealer agreement - Good cause required.

(a) Notwithstanding the terms, provisions, or conditions of any agreement or dealer agreement, no supplier shall unilaterally amend, terminate, or refuse to renew any dealer agreement, or unilaterally cause a dealer to resign from a dealer agreement, unless the supplier has first complied with this chapter and good cause exists for amendment, termination, nonrenewal, or causing of resignation. The term good cause shall not include the sale or purchase of a supplier. The term good cause shall be limited to withdrawal by the supplier, its successors, and assigns of the sale of its products in Alabama or dealer performance deficiencies including, but not limited to, failure by the dealer to comply substantially, without reasonable cause, with any reasonable and material requirement imposed upon such dealer in writing by the supplier, including, but not limited to, a substantial failure by a dealer to do the following:

(1) Maintain a sales volume or trend of the supplier's product line or lines comparable to that of other similarly situated dealers of that product line.

(2) Render services comparable in quality, quantity, or volume to the services rendered by other dealers of the same product or product line similarly situated.

(b) In any determination as to whether a dealer has failed to comply substantially, without reasonable cause, with any reasonable and material requirement imposed upon such dealer by the supplier, consideration shall be given to the relative size, population, geographical location, number of retail outlets, and demand for the products applicable to the relevant market area of the dealer and to other comparable market areas.

(c) No supplier shall be required to give notice or show good cause pursuant to subsection (a) to unilaterally amend dealer agreements to comply with federal or state law or, where not inconsistent with this chapter, to amend uniformly dealer agreements as to all dealers of the supplier in all states in which the supplier is marketing its products.

(d) In any dispute as to whether a supplier has acted with good cause as required by this chapter, the supplier shall have the burden of proof to establish that good cause existed.



Section 8-21B-5 - Amendment, termination, etc., of dealer agreement - Notice.

(a) Except as provided in subsection (d), a supplier shall provide a dealer at least 120 days' prior written notice of any intention to amend, terminate, or decline to renew any dealer agreement. The notice shall state all of the reasons for the intended amendment, termination, or nonrenewal.

(b) Where such reason or reasons for amendment, termination, or nonrenewal relate to a condition or conditions which may be rectified by action of the dealer, the dealer shall have 90 days from the date of notice from the supplier in which to take such action and, within such 90-day period, shall give written notice to the supplier if and when such action is taken. If the condition or conditions have been rectified by the dealer, then the proposed amendment, termination, or nonrenewal shall be void and without legal effect. However, where the supplier contends that action on the part of the dealer has not rectified one or more of such conditions, the supplier must give written notice of such claimed deficiency to the dealer within 15 days after the dealer gave notice to the supplier of the action taken.

(c) During the 120-day notice period provided for in subsection (a), the dealer shall have the right to contract for a transfer of the dealership business or dealer agreement to another person who meets the material and reasonable qualifications and standards required by the supplier for its dealers. The dealer shall give notice of any such transfer to the supplier at least 45 days prior to the expiration of the 120-day notice period.

(d) A dealer agreement may be immediately terminated, amended, or nonrenewed and no notice shall be required if the reason for the amendment, termination, or nonrenewal is any of the following:

(1) The bankruptcy or receivership of the dealer.

(2) An assignment by the dealer for the benefit of the creditors or similar disposition of the assets of the business, other than the creation of a security interest in the assets of a dealer for the purpose of securing financing in the ordinary course of business.

(3) Willful or intentional misrepresentation made by the dealer to the supplier with the express intent to defraud the supplier.

(4) Failure of the dealer to conduct its customary sales and service operations during its customary business hours for seven consecutive business days, unless such failure has resulted from acts of God, casualties, strikes, or other similar circumstances beyond the dealer's reasonable control.

(5) A final conviction of the dealer principal of a felony.



Section 8-21B-6 - Consent to transfers.

(a) No supplier shall unreasonably withhold or delay consent to any transfer of the dealer's business or dealer agreement or transfer of the stock or other interest in the dealership whenever the transferee meets the material and reasonable qualifications and standards of the supplier required in appointing its dealers. Should a supplier determine that a proposed transferee does not meet its qualifications and standards, it shall give the dealer written notice thereof, stating the specific reasons for withholding consent. No prospective transferee shall be disqualified to be a dealer because it is a publicly held corporation. A supplier shall have 45 days to consider a dealer's request to make a transfer under this subsection.

(b) In any dispute as to whether a supplier has denied consent in violation of this section, the supplier shall have the burden of proving a substantial and reasonable justification for the denial of consent.



Section 8-21B-7 - Delivery of notice.

Notices required by this chapter shall be sent by certified or registered mail or overnight delivery, postage prepaid.



Section 8-21B-8 - Change in management personnel; damaging actions; additional dealership agreements; recovery of damages.

(a) No supplier shall require or prohibit any change in management personnel of any dealer unless the current or proposed management or personnel fails to meet reasonable qualifications and standards required by the supplier for its dealers.

(b) No supplier shall engage in any action with respect to a dealer which is arbitrary, in bad faith, or unconscionable and which causes damage to the dealer.

(c) No supplier, without notice to existing dealers, shall enter into a dealer agreement with another dealer who intends to conduct its dealership operations from a place of business within the relevant market area of an existing dealer or dealers representing the same line of heavy equipment. The appointment of a successor dealer at the same location as its predecessor or within a two-mile radius therefrom within two years from the date on which its predecessor ceased operations or was terminated, whichever occurred later, shall not be construed as the entering into of an additional dealer agreement. Any supplier which intends to enter into a dealer agreement with another dealer in the relevant market area, at least 60 days prior to entering into such dealer agreement, shall give written notice of its intention to do so to each dealer of the same line make within the relevant market area. The notice shall state the date on or after which such proposed dealer agreement shall be entered into. Prior to the date set forth in the notice on or after which such dealer agreement will be entered into, any dealer in the relevant market area may file a civil action to determine whether the additional dealer agreement is unreasonable in which action the supplier shall have the burden of proof that the action is not unreasonable. No bond shall be required as a precondition to entry of an injunction enjoining the entering into of the additional dealer agreement. In determining whether an additional dealer agreement is unreasonable, the court shall consider all pertinent circumstances, including the following:

(1) Whether the establishment of another dealer is warranted by economic and marketing conditions including anticipated future changes.

(2) The past, present, and anticipated retail sales and service business transacted by the objecting dealer or dealers and other dealers of the same line make with a place of business in the relevant market area.

(3) The investment made and obligations incurred by the objecting dealer or dealers and other dealers of the same line make with a place of business in the relevant market area.

(d) No supplier shall require a dealer to prospectively assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from any liability or obligation under this chapter, which would limit the entitlement to recover damages under this chapter or other Alabama law, or which would waive the right to trial by jury. Any provision or agreement purporting to do so is void and unenforceable to the extent of the waiver or release. Nothing in this chapter shall be construed to limit or prohibit good faith settlements of disputes voluntarily entered into between the parties.

(e) No supplier shall willfully discriminate, either directly or indirectly, in price, programs, or terms of sale offered to dealers in this state when the effect of such discrimination may be to substantially lessen competition or to give one dealer who has a dealer agreement with the supplier any economic, business, or competitive advantage not offered to other dealers who have dealer agreements with such supplier.



Section 8-21B-9 - Incorporation of chapter into dealer agreement.

This chapter shall be deemed to be incorporated into every dealer agreement subject to this chapter and shall supersede and control all provisions of any dealer agreement inconsistent with this chapter.



Section 8-21B-10 - Reasonableness.

This chapter shall impose on every term and provision of any dealer agreement a requirement of reasonableness. Every term or provision of any dealer agreement shall be interpreted so that the requirements or obligations imposed therein are reasonable.



Section 8-21B-11 - Indemnification.

Each supplier shall indemnify and hold harmless its dealers against any damages, expenses, and losses including, but not limited to, court costs and reasonable attorneys' fees incurred by the dealer arising out of complaints, claims, or lawsuits including, but not limited to, strict liability, negligence, misrepresentation, warranty, express or implied, or rescission of the sale where the complaint, claim, or lawsuit relates to either of the following:

(1) The manufacture, assembly, or design of heavy equipment, parts, or accessories by the supplier.

(2) Other functions by the supplier beyond the control of the dealer including, without limitation, the selection by the supplier of parts or components for the heavy equipment.



Section 8-21B-12 - Repurchase of items by supplier.

Upon voluntary or involuntary termination, nonrenewal, or discontinuance of the dealer agreement by the dealer or supplier, the supplier shall repurchase from the dealer the following:

(1) All heavy equipment which has been acquired from the supplier within three years prior to the date of notice of the termination, nonrenewal, or discontinuance of the dealer agreement and which has not previously been sold by the dealer. The heavy equipment shall be repurchased at the net cost to the dealer. The heavy equipment shall be delivered to the supplier at the dealer's premises.

(2) All parts acquired by the dealer from the supplier, or its approved sources, within seven years prior to the date of notice of termination, nonrenewal, or discontinuance. The supplier shall repurchase the parts at the net cost to the dealer. The parts shall be delivered to the supplier at the dealer's premises.

(3) Specialized repair tools, signage, books, and supplies previously purchased by the dealer pursuant to requirements of the supplier and held by the dealer on the date of termination. The supplier shall repurchase the specialized repair tools, signs, books, and supplies at the net cost to the dealer.

(4) The supplier shall pay the dealer for the items in subdivisions (1) through (3) within 90 days after tender by the dealer of these items at the dealer's premises. If the supplier shall fail or refuse to pay the compensation to the dealer within 90 days, the supplier shall be liable to the dealer for the total amount of 115 percent of the net cost of these items, plus court costs and reasonable attorney's fees in the event of a civil action by the dealer. The supplier shall pay the cost of the return, handling, packing, and loading of all of the items repurchased under this section.



Section 8-21B-13 - Remedies.

Notwithstanding the terms, provisions, or conditions of any dealer agreement, any person who suffers bodily injury, loss of profit, or property damage as a result of a violation of this chapter may bring a civil action in a court of competent jurisdiction in this state to enjoin further violations and to recover the damages sustained by him or her together with the costs of the suit, including a reasonable attorney's fee. The remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law.



Section 8-21B-14 - Civil action.

Any civil action commenced under this chapter must be brought within four years after the cause of action has accrued. The cause of action shall not accrue until the discovery by the aggrieved party of the fact or facts constituting a violation of this chapter.



Section 8-21B-15 - Application of chapter.

This chapter shall apply to all dealer agreements in force and effect on May 22, 2009, and to all dealer agreements, amendments, and renewals to dealer agreements made after May 22, 2009.






Chapter 21C - SALE OF RECREATIONAL VEHICLES.

Section 8-21C-1 - Legislative intent; applicability.

(a) It is the intent of the Legislature to protect the public health, safety, and welfare of the residents of the state by regulating the relationship between recreational vehicle dealers, manufacturers, and distributors, by maintaining competition, and by providing consumer protection and fair trade.

(b) This chapter applies to manufacturer and dealer agreements entered into on or after October 1, 2011.

(c) Chapter 20 of Title 8, shall not apply to any recreational vehicle manufacturer and dealer agreement to which this chapter applies. This chapter does not otherwise amend or affect Chapter 20 of Title 8.



Section 8-21C-2 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) AREA OF SALES RESPONSIBILITY. The geographical area, agreed to by the dealer and the manufacturer or the distributor or in the manufacturer and dealer agreement, within which the dealer has the exclusive right to display or sell new recreational vehicles of a particular line-make of the manufacturer or distributor to the retail public.

(2) CAMPING TRAILER. A vehicular unit that is mounted on wheels and constructed with collapsible partial side walls that fold for towing by another vehicle and unfold at the campsite to provide temporary living quarters for recreational, camping, or travel use.

(3) DEALER. Any person, firm, corporation, or business engaged in the business of selling recreational vehicles to the general public and that maintains a permanent business establishment including a service and repair facility which offers mechanical services for the recreational vehicles it sells.

(4) DISTRIBUTOR. Any person, firm, corporation, or business entity that purchases new recreational vehicles for resale to dealers.

(5) FACTORY CAMPAIGN. An effort on the part of a warrantor to contact recreational vehicle owners or dealers in order to address a part or equipment issue.

(6) FAMILY MEMBER. A spouse or a child, grandchild, parent, sibling, niece, or nephew, or the spouse thereof.

(7) FIFTH WHEEL TRAILER. A vehicular unit, mounted on wheels, designed to provide temporary living quarters for recreational, camping, or travel use and of such size and weight as not to require a special highway movement permit and designed to be towed by a motorized vehicle that contains a towing mechanism that is mounted above or forward of the tow vehicle's rear axle.

(8) LINE-MAKE. A specific series of recreational vehicle products that meets all of the following specifications:

a. Is identified by a common series trade name or trademark.

b. Is targeted to a particular market segment, as determined by the decor, features, equipment, size, weight, and price range.

c. Has lengths and interior floor plans that distinguish the recreational vehicles from other recreational vehicles with substantially the same decor, equipment, features, price, and weight.

d. Belongs to a single, distinct classification of recreational vehicle product type having a substantial degree of commonality in the construction of the chassis, frame, and body.

e. Is a product that the manufacturer and dealer agreement authorizes the dealer to sell.

(9) MANUFACTURER. Any person, firm, corporation, or business entity that engages in the manufacture of recreational vehicles.

(10) MANUFACTURER AND DEALER AGREEMENT. A written agreement or contract entered into between a manufacturer or a distributor and a dealer that fixes the rights and responsibilities of the parties and pursuant to which the dealer sells new recreational vehicles.

(11) MOTOR HOME. A motorized, vehicular unit designed to provide temporary living quarters for recreational, camping, or travel use.

(12) PROPRIETARY PART. Any part manufactured by or for and sold exclusively by the manufacturer.

(13) RECREATIONAL VEHICLE. A motor home, travel trailer, fifth wheel trailer, camping trailer, and truck camper.

(14) SUPPLIER. Any person, firm, corporation, or business entity that engages in the manufacturing of recreational vehicle parts, accessories, or components.

(15) TRANSIENT CUSTOMER. A customer who is temporarily traveling through a dealer's area of sales responsibility.

(16) TRAVEL TRAILER. A vehicular unit, mounted on wheels, designed to provide temporary living quarters for recreational, camping, or travel use and of such size and weight as not to require a special highway movement permit when towed by a motorized vehicle.

(17) TRUCK CAMPER. A portable unit, constructed to provide temporary living quarters for recreational, travel, or camping use, consisting of a roof, floor, and sides and designed to be loaded onto and unloaded from the back of a pickup truck.

(18) WARRANTOR. Any person, firm, corporation, or business entity, including any manufacturer or distributor, that provides a written warranty to the consumer in connection with a new recreational vehicle or parts, accessories, or components thereof. The term does not include service contracts, mechanical or other insurance, or extended warranties sold for separate consideration by a dealer or other person not controlled by a manufacturer or distributor.



Section 8-21C-3 - Manufacturer and dealer agreement - Required for sales by manufacturer or distributor.

(a)(1) After September 30, 2011, a manufacturer or distributor may not sell a recreational vehicle in this state to or through a dealer without having first entered into a manufacturer and dealer agreement with the dealer which has been signed by both parties.

(2) A dealer may not sell a new recreational vehicle in this state without having first entered into a manufacturer and dealer agreement with a manufacturer or distributor which has been signed by both parties.

(b) The manufacturer or distributor shall designate the area of sales responsibility exclusively assigned to a dealer in the manufacturer and dealer agreement. Except as provided in subsection (c), the manufacturer or distributor may not review or change the area of sales responsibility without the consent of both parties or contract with another dealer for the sale of the same line-make in the designated area until at least one year after the execution of the manufacturer and dealer agreement.

(c) If, subsequent to entering into a manufacturer and dealer agreement, a dealer enters into an agreement to sell any competing recreational vehicle products, or enters into an agreement to increase its pre-existing commitment to sell any competing recreational vehicle products, a manufacturer or distributor may revise the area of sales responsibility designated in the manufacturer and dealer agreement if the market penetration of the manufacturer's or distributor's products is jeopardized by the dealer's subsequent agreements.

(d) When taking on an additional line-make of recreational vehicle, a dealer shall notify in writing any manufacturer or distributor of a competing similar product line with whom the dealer has a manufacturer and dealer agreement at least 30 days subsequent to entering into a manufacturer and dealer agreement with the manufacturer or distributor of the additional line-make.



Section 8-21C-4 - Manufacturer and dealer agreement - Termination, cancellation, etc.

(a) A manufacturer or distributor, directly or through any authorized officer, agent, or employee, may terminate, cancel, or fail to renew a manufacturer and dealer agreement with or without cause. If the manufacturer or distributor terminates, cancels, or fails to renew a manufacturer and dealer agreement without cause, the manufacturer or distributor shall comply with Section 8-21C-5. If the manufacturer or distributor terminates, cancels, or fails to renew a manufacturer and dealer agreement with cause, Section 8-21C-5 does not apply.

(b) A manufacturer or distributor has the burden of showing cause for terminating, canceling, or failing to renew a manufacturer and dealer agreement with a dealer. For purposes of determining whether there is cause for the proposed action, any of the following factors may be considered:

(1) The extent of the affected dealer's penetration in the area of sales responsibility.

(2) The nature and extent of the dealer's investment in its business.

(3) The adequacy of the dealer's service facilities, equipment, parts, supplies, and personnel.

(4) The effect of the proposed action on the community.

(5) The extent and quality of the dealer's service under recreational vehicle warranties.

(6) The failure to follow agreed upon procedures or standards related to the overall operation of the dealership.

(7) The dealer's performance under the terms of the manufacturer and dealer agreement.

(c) In the event the manufacturer or distributor is terminating the agreement for cause and except as otherwise provided in this section, a manufacturer or distributor shall provide the dealer, at least 120 days prior, with a written notice of termination, cancellation, or nonrenewal of the manufacturer and dealer agreement for cause.

(d)(1) A manufacturer or distributor that terminates a dealer agreement pursuant to subsection (c) shall provide a notice stating all reasons for the proposed termination, cancellation, or nonrenewal. The notice shall further state that if, within 30 days following receipt of the notice, the dealer provides to the manufacturer or distributor a written notice of intent to cure all claimed deficiencies, the dealer shall then have 120 days following receipt of the notice to rectify the deficiencies. If the deficiencies are rectified within 120 days, the manufacturer's or distributor's notice is void. If the dealer fails to provide the notice of intent to cure the deficiencies in the prescribed time period, the termination, cancellation, or nonrenewal takes effect 30 days after the receipt by the dealer of the notice unless the dealer has new and untitled inventory on hand. The dealer may dispose of the inventory pursuant to Section 8-21C-5.

(2) The notice period for a termination for cause may be reduced to 30 days if the grounds of the manufacturer or distributor for termination, cancellation, or nonrenewal are due to any of the following factors:

a. A dealer or any of its owners is convicted of, or enters a plea of nolo contendere to, a felony.

b. The dealer abandons or closes the business operations of the dealer for 10 consecutive business days unless the closing is due to a natural disaster, fire, labor difficulty, act of terrorism, war, riot, or other cause over which the dealer has no control.

c. A significant misrepresentation by the dealer materially affecting the business relationship.

d. A suspension or revocation of any license the dealer is required to possess, or a refusal by a licensing authority to renew a required license.

e. A material violation of this chapter which is not cured within 30 days after the written notice by the manufacturer or distributor.

(e) The notice provisions of subsections (c) and (d) do not apply if the reason for termination, cancellation, or nonrenewal is the insolvency of the dealer or the occurrence of an assignment for the benefit of creditors or bankruptcy.

(f)(1) A dealer may terminate or cancel its manufacturer and dealer agreement with a manufacturer or distributor with or without cause by giving 30 days written notice. If the termination or cancellation is for cause, the notice shall state all reasons for the proposed termination or cancellation and shall further state that if, within 30 days following receipt of the notice, the manufacturer or distributor provides to the dealer a written notice of intent to cure all claimed deficiencies, the manufacturer or distributor will then have 120 days following receipt of the original notice to rectify the deficiencies. If the deficiencies are rectified within 120 days, the dealer's notice is void. If the manufacturer or distributor fails to provide the notice of intent to cure the deficiencies in the time period prescribed in the original notice of termination or cancellation, the pending termination or cancellation shall take effect 30 days after the receipt by the manufacturer or distributor of the original notice.

(2) If the dealer terminates, cancels, or fails to renew the manufacturer and dealer agreement without good cause, the terms of Section 8-21C-5 do not apply. If the dealer terminates, cancels, or fails to renew the manufacturer and dealer agreement for good cause, Section 8-21C-5 applies. The dealer has the burden of showing cause. Any of the following shall be deemed cause for the proposed termination, cancellation, or nonrenewal action by a dealer:

a. The manufacturer or distributor being convicted of, or entering a plea of nolo contendere to, a felony.

b. The business operations of the manufacturer or distributor have been abandoned or closed for 10 consecutive business days, unless the closing is due to a natural disaster, fire, labor difficulty, act of terrorism, war, riot, or other cause over which the manufacturer or distributor has no control.

c. A significant misrepresentation by the manufacturer or distributor materially affecting the business relationship.

d. A material violation of this chapter which is not cured within 30 days after written notice by the dealer.

(3) The notice provisions of subdivisions (1) and (2) do not apply if the reason for termination, cancellation, or nonrenewal is the insolvency of the manufacturer or distributor or the occurrence of an assignment for the benefit of creditors or bankruptcy.



Section 8-21C-5 - Manufacturer and dealer agreement - Actions upon failure to cure deficiencies.

(a) If the manufacturer and dealer agreement is terminated, canceled, or not renewed by the manufacturer or distributor without cause as defined in subsection (b) of Section 8-21C-4 or if the dealer terminates or cancels the manufacturer and dealer agreement for cause as defined in subsection (f) of Section 8-21C-4, and the manufacturer or distributor fails to cure the claimed deficiencies within the time provided in Section 8-21C-4, the manufacturer or distributor, at the election of the dealer and within 45 days after termination, cancellation, or nonrenewal, shall do all of the following:

(1) Repurchase all new, untitled recreational vehicles that were acquired and delivered to the dealership from the manufacturer or distributor within 12 months before the effective date of the notice of termination, cancellation, or nonrenewal that have not been used, except for demonstration purposes, and that have not been altered or damaged at 100 percent of the net invoice cost, including transportation, less applicable rebates and discounts to the dealer. In the event any of the vehicles repurchased pursuant to this subdivision are damaged, but do not trigger a consumer disclosure requirement, the amount due the dealer shall be reduced by the cost of repairing the vehicle. Damage prior to delivery to the dealer that is disclosed at the time of delivery does not disqualify repurchase under this subdivision.

(2) Repurchase all undamaged accessories and proprietary parts sold to the dealer for resale within the 12 months prior to termination, cancellation, or nonrenewal, if accompanied by the original invoice, at 105 percent of the original net price paid to the manufacturer or distributor to compensate the dealer for handling, packing, and shipping the parts.

(3) Repurchase any properly functioning diagnostic equipment, special tools, current signage, and other equipment and machinery at 100 percent of the dealer's net cost plus freight, destination, delivery, and distribution charges and sales taxes, if any, if the items were purchased by the dealer within 5 years before termination, cancellation, or nonrenewal, upon the manufacturer's or distributor's request, and which the dealer meets the burden of establishing, and can no longer be used in the normal course of the dealer's ongoing business.

(b) The manufacturer or distributor shall pay the dealer within 30 days after receipt of the repurchased items.



Section 8-21C-6 - Change of dealer ownership.

(a) If a dealer desires to make a change in ownership by the sale of the business assets, a stock transfer, or otherwise, the dealer shall give the manufacturer or distributor written notice at least 15 business days before the closing, including all supporting documentation as may be reasonably required by the manufacturer or distributor to determine if an objection to the sale may be made. In the absence of a breach by the selling dealer of its dealer agreement or this chapter, the manufacturer or distributor may not object to the proposed change in ownership unless any of the following circumstances is present:

(1) The prospective transferee has previously been terminated by the manufacturer or distributor for breach of its dealer agreement.

(2) The prospective transferee has been convicted of a felony or any crime of fraud, deceit, or moral turpitude.

(3) The prospective transferee lacks any license required by law.

(4) The prospective transferee does not have an active line of credit sufficient to purchase a manufacturer's or distributor's product.

(5) The prospective transferee has undergone in the last 10 years bankruptcy, insolvency, a general assignment for the benefit of creditors, or the appointment of a receiver, trustee, or conservator to take possession of the transferee's business or property. This subdivision may be waived if the prospective transferee meets all of the requirements of this section and if the prospective transferee fully qualifies under the manufacturer's or lender's financial criteria.

(b) If the manufacturer or distributor objects to a proposed change of ownership, the manufacturer or distributor shall give written notice of its reasons to the dealer within 10 business days after receipt of the dealer's notification and complete documentation. The manufacturer or distributor has the burden of proof with regard to its objection. If the manufacturer or distributor does not give timely notice of its objection, the change or sale shall be deemed approved.

(c) A manufacturer or distributor shall allow a dealer an opportunity to designate, in writing, a family member as a successor to the dealership in the event of the death, incapacity, or retirement of the dealer. The manufacturer or distributor may not prevent or refuse to honor the succession to a dealership by a family member of the deceased, incapacitated, or retired dealer unless the manufacturer or distributor has provided to the dealer written notice of its objections within 10 business days after receipt of the dealer's modification of the dealer's succession plan. In the absence of a breach of the dealer agreement, the manufacturer or distributor may object to the succession for the following reasons only:

(1) Conviction of the successor of a felony or any crime involving fraud, deceit, or moral turpitude.

(2) Bankruptcy or insolvency of the successor during the past 10 years. This subdivision can be waived if the prospective successor meets all of the requirements of this section and if the prospective successor fully qualifies under the manufacturer's or lender's financial criteria.

(3) Prior termination by the manufacturer or distributor of the successor for breach of a dealer agreement.

(4) The lack of an active line of credit for the successor sufficient to purchase the manufacturer's or distributor's product.

(5) The lack of any license required by law of the successor.

(d) The manufacturer or distributor has the burden of proving its objection. A family member may not succeed to a dealership if the succession involves, without the manufacturer's or distributor's consent, a relocation of the business or an alteration of the terms and conditions of the manufacturer and dealer agreement.



Section 8-21C-7 - Duties of warrantors; warranty claims.

(a) Each warrantor shall do all of the following:

(1) Specify in writing each of its dealer obligations, if any, for preparation, delivery, and warranty service on its products.

(2) Compensate a dealer for warranty service required of the dealer by the warrantor.

(3) Provide a dealer the schedule of compensation to be paid and the time allowances for the performance of any work and service. The schedule of compensation shall include reasonable compensation for diagnostic work as well as warranty labor.

(b) Time allowances for the diagnosis and performance of warranty labor shall be reasonable for the work to be performed. In the determination of what constitutes reasonable compensation under this section, the principal factors to be given consideration shall be the actual wage rates being paid by the dealer and the actual retail labor rate being charged by the dealers in the community in which the dealer is doing business. The compensation of a dealer for warranty labor may not be less than the lowest retail labor rates actually charged by the dealer for like non-warranty labor as long as such rates are reasonable.

(c) The warrantor shall reimburse the dealer for warranty parts at actual wholesale cost plus a minimum 30 percent handling charge and the cost, if any, of freight to return warranty parts to the warrantor.

(d) Warranty audits of dealer records may be conducted by the warrantor on a reasonable basis, and dealer claims for warranty compensation may not be denied except for cause, such as performance of non-warranty repairs, material noncompliance with the warrantor's published policies and procedures, lack of material documentation, fraud, or misrepresentation.

(e) The dealer shall submit warranty claims within 30 days after completing work.

(f) The dealer shall immediately notify the warrantor in writing if the dealer is unable to perform any warranty repairs within 10 days of receipt of verbal or written complaints from a consumer.

(g) The warrantor shall disapprove warranty claims in writing within 30 days after the date of submission by the dealer in the manner and form prescribed by the warrantor. Claims not specifically disapproved in writing within 30 days shall be construed to be approved and shall be paid within 60 days of submission.

(h) It is a violation of this chapter for any warrantor to do any of the following:

(1) Fail to perform any of its warranty obligations with respect to its warranted products.

(2) Fail to include, in written notices of factory campaigns to recreational vehicle owners and dealers, the expected date by which necessary parts and equipment, including tires and chassis or chassis parts, will be available to dealers to perform the campaign work. The warrantor may ship parts to the dealer to effect the campaign work, and, if such parts are in excess of the dealer's requirements, the dealer may return unused parts to the warrantor for credit after completion of the campaign.

(3) Fail to compensate any of its dealers for authorized repairs effected by the dealer of merchandise damaged in manufacture or transit to the dealer, if the carrier is designated by the warrantor, factory branch, distributor, or distributor branch.

(4) Fail to compensate any of its dealers in accordance with the schedule of compensation provided to the dealer pursuant to this section if performed in a timely and competent manner.

(5) Intentionally misrepresent in any way to purchasers of recreational vehicles that warranties with respect to the manufacture, performance, or design of the vehicle are made by the dealer as warrantor or co-warrantor.

(6) Require the dealer to make warranties to customers in any manner related to the manufacture of the recreational vehicle.

(i) It is a violation of this chapter for any dealer to do any of the following:

(1) Fail to perform pre-delivery inspection functions, as specified by the warrantor, in a competent and timely manner so long as there are specific instructions from the manufacturer.

(2) Fail to perform warranty service work authorized by the warrantor in a reasonably competent and timely manner on any transient customer's vehicle of the same line-make.

(3) Fail to accurately document the time spent completing each repair, the total number of repair attempts conducted on a single unit, and the number of repair attempts for the same repair conducted on a single vehicle.

(4) Fail to notify the warrantor within 10 days of a second repair attempt which impairs the use, value, or safety of the vehicle.

(5) Fail to maintain written records, including a consumer's signature, regarding the amount of time a unit is stored for the consumer's convenience during a repair.

(6) Make fraudulent warranty claims or misrepresent the terms of any warranty.



Section 8-21C-8 - Indemnification.

Notwithstanding the terms of any manufacturer and dealer agreement:

(1) A warrantor shall indemnify and hold harmless its dealer against any losses or damages to the extent such losses or damages are caused by the negligence or willful misconduct of the warrantor. The dealer shall provide to the warrantor a copy of any pending lawsuit or similar proceeding in which allegations are made that come within this subsection within 10 days after receiving such suit.

(2) A dealer shall indemnify and hold harmless its warrantor against any losses or damages to the extent such losses or damages are caused by the negligence or willful misconduct of the dealer. The warrantor shall provide to the dealer a copy of any pending lawsuit or similar proceeding in which allegations are made that come within this subsection within 10 days after receiving such suit.



Section 8-21C-9 - Notification of pre-delivery damage.

(a) Whenever a new recreational vehicle is damaged prior to transit to the dealer or is damaged in transit to the dealer when the carrier or means of transportation has been selected by the manufacturer or distributor, the dealer shall notify the manufacturer or distributor of the damage within the time frame specified in the manufacturer and dealer agreement and shall do either of the following:

(1) Request from the manufacturer or distributor authorization to replace the components, parts, and accessories damaged or otherwise correct the damage.

(2) Reject the vehicle within the time frame set forth in subsection (d).

(b) If the manufacturer or distributor refuses or fails to authorize repair of the damage within 10 days after receipt of notification, or if the dealer rejects the recreational vehicle because of damage, ownership of the new recreational vehicle shall revert to the manufacturer or distributor.

(c) The dealer shall exercise due care while having custody of the damaged recreational vehicle, but the dealer shall have no other obligations, financial or otherwise, with respect to that recreational vehicle.

(d) The time frame for inspection and rejection by the dealer must be part of the manufacturer and dealer agreement and may not be less than two business days after the physical delivery of the recreational vehicle.

(e) Any recreational vehicle that, at the time of delivery to the dealer, has an unreasonable amount of miles on its odometer, as determined by the dealer, may be subject to rejection by the dealer and reversion of the vehicle to the manufacturer or distributor. In no instance shall a dealer deem an amount less than the distance between the dealer and the manufacturer's factory or a distributor's point of distribution, plus 100 miles, as unreasonable.



Section 8-21C-10 - Coercion prohibited.

(a) A manufacturer or distributor may not coerce or attempt to coerce a dealer to do any of the following:

(1) Purchase a product that the dealer did not order.

(2) Enter into an agreement with the manufacturer or distributor.

(3) Enter into an agreement that requires the dealer to submit its disputes to binding arbitration or otherwise waive rights or responsibilities provided under this chapter.

(b) As used in this section, the term coerce includes, but is not limited to, threatening to terminate, cancel, or not renew a manufacturer and dealer agreement without good cause or threatening to withhold product lines the dealer is entitled to purchase pursuant to the manufacturer and dealer agreement or delay product delivery as an inducement to amending the manufacturer and dealer agreement.



Section 8-21C-11 - Civil action for damages.

(a) A dealer, manufacturer, distributor, or warrantor injured by another party's violation of this chapter may bring a civil action in circuit court to recover actual damages. The court shall award attorney's fees and costs to the prevailing party in such an action. Venue for any civil action authorized by this section shall be exclusively in the county in which the dealer's business is located. In an action involving more than one dealer, venue may be in any county in which any dealer that is party to the action is located.

(b)(1) Prior to bringing suit under this section, the party bringing suit for an alleged violation shall serve a written demand for mediation upon the offending party.

a. The demand for mediation shall be served upon the other party via certified mail at the address stated within the manufacturer and dealer agreement between the parties.

b. The demand for mediation shall contain a brief statement of the dispute and the relief sought by the party filing the demand.

(2) Within 20 days after the date a demand for mediation is served, the parties shall mutually select an independent certified mediator and meet with that mediator for the purpose of attempting to resolve the dispute. The meeting place shall be in this state in a location selected by the mediator. The mediator may extend the date of the meeting for good cause shown by either party or upon stipulation of both parties.

(3) The service of a demand for mediation under this section shall toll the time for the filing of any complaint, petition, protest, or other action under this chapter until representatives of both parties have met with a mutually selected mediator for the purpose of attempting to resolve the dispute. If a complaint, petition, protest, or other action is filed before that meeting, the court shall enter an order suspending the proceeding or action until the mediation meeting has occurred and may, upon written stipulation of all parties to the proceeding or action that they wish to continue to mediate under this section, enter an order suspending the proceeding or action for as long a period as the court considers appropriate.

(4) The parties to the mediation shall bear their own costs for attorney's fees and divide equally the cost of the mediator.

(c) In addition to the remedies provided in this section and notwithstanding the existence of any additional remedy at law, a dealer, manufacturer, distributor, or warrantor, is authorized to make application to a circuit court, upon a hearing and for cause shown, for the grant of a temporary or permanent injunction, or both, restraining any person from acting as a dealer without being properly licensed, from violating or continuing to violate any of the provisions of this chapter, or from failing or refusing to comply with the requirements of this chapter. The injunction shall be issued without bond. A single act in violation of the provisions of this chapter shall be sufficient to authorize the issuance of an injunction.






Chapter 22 - MOTOR FUEL MARKETING.

Section 8-22-1 - Short title.

This act shall be known and may be cited as the "Motor Fuel Marketing Act."



Section 8-22-2 - Legislative findings.

The Legislature makes the following findings with respect to the marketing of motor fuel in Alabama:

(1) Marketing of motor fuel is affected with the public interest.

(2) Unfair competition in the marketing of motor fuel occurs whenever costs associated with the marketing of motor fuel are recovered from other operations, allowing the refined motor fuel to be sold at subsidized prices. Such subsidies most commonly occur in one of three ways: when refiners use profits from refining of crude oil to cover below normal or negative returns earned from motor fuel marketing operations; and where a marketer with more than one location uses profits from one location to cover losses from below-cost selling of motor fuel at another location.

(3) Independent motor fuel marketers (i.e., dealers, distributors, jobbers, and wholesalers) are unable to survive predatory subsidized pricing at the marketing level by persons when all of an independent's income comes from marketing operations.

(4) Subsidized pricing is inherently predatory and is reducing competition in the petroleum industry, and if it continues unabated, will ultimately threaten the consuming public.



Section 8-22-3 - Legislative declaration and intent.

It is hereby declared that marketing of motor fuel in Alabama is affected with the public interest. It is hereby declared to be the legislative intent to encourage fair and honest competition, and to safeguard the public against creation of monopolies or unfair methods of competition, in transactions involving the sale of, or offer to sell, or inducement to sell motor fuel in the wholesale and retail trades in this state. It is further declared that the advertising, offering for sale, or sale of motor fuel below cost or at a cost lower than charged other persons on the same marketing level with the intent of injuring competitors or destroying or substantially lessening competition is an unfair and deceptive trade practice. The policy of the state is to promote the general welfare through the prohibition of such sales. The purpose of the Motor Fuel Marketing Act is to carry out that policy in the public interest, providing for exceptions under stated circumstances, providing for enforcement and providing penalties.



Section 8-22-4 - Definitions.

The following terms shall have the meanings ascribed to them in this section unless otherwise stated and unless the context or subject matter clearly indicates otherwise:

(1) PERSON. Any person, firm, association, organization, partnership, business trust, joint stock company, company, corporation, or legal entity.

(2) MOTOR FUEL. Those products upon which the state excise tax levied, or defined, in Sections 40-17-1 through 40-17-52 and 40-17-170, as amended, is imposed.

(3) WHOLESALER. Includes any person qualified as a wholesaler of motor fuel with the state Revenue Commissioner, and shall also mean and include any person, other than a buying pool defined herein, wherever resident or located, who brings or causes to be brought into this state motor fuel purchased directly from the manufacturer thereof.

(4) WHOLESALE DISTRIBUTION. Any person, or the act of any person, including any affiliate of such person, in commerce within the state, who purchases motor fuel for sale, consignment or distribution to another, or, receives motor fuel on consignment for consignment or distribution to his own motor fuel accounts or to accounts of his supplier, but shall not include a person who is an employee of, or merely serves as, a common carrier providing transportation services for such supplier.

(5) RETAILER. Includes any person who is engaged in this state in the business of selling motor fuel at retail to the general public for ultimate consumption, and includes any group of persons, cooperative organizations, buying pools and any other person or group purchasing motor fuel on a cooperative basis from licensed distributors or wholesalers.

(6) BUYING POOL. Includes any combination, corporation, association, affiliation or group of retail dealers operating jointly in the purchase, sale, exchange or barter of motor fuel, the profits of which accrue directly or indirectly to such retail dealers.

(7) SALE or SELL. Any transfer for a combination, exchange, barter, gift, offer for sale, advertising for sale, soliciting an order for motor fuel and distribution in any manner or by any means whatsoever.

(8) SELL AT WHOLESALE, SALE AT WHOLESALE and WHOLESALES. Includes any sale made in the ordinary course of trade or usual conduct of the wholesaler's business to a retailer for the purpose of resale.

(9) SELL AT RETAIL, SALE AT RETAIL and RETAIL SALES. Includes any sale for consumption or use in the ordinary course of trade or usual conduct of the seller's business.

(10) CUSTOMARY DISCOUNT FOR CASH. Includes any allowance, whether a part of a larger discount or not, made to a wholesaler or retailer when such person pays for motor fuel within a limited or specified time.

(11) REFINER. Any person engaged in the production or refining of motor fuel, whether such production or refining occurs in this state or elsewhere, and includes any affiliate of such person.

(12) COST TO REFINER. That refiner's posted terminal price to the wholesale class of trade. In the event a refiner does not regularly sell to the wholesale class of trade at that terminal or does not post such a terminal price, it may use as its cost the posted price of any other refiner at any terminal within the general trade area which has products readily available for sale to the wholesale class of trade.

(13) COMPETITION. Includes any person who competes with another person in the same market area at the same level of distribution.

(14) BASIC COST OF MOTOR FUEL. Whichever of the two following amounts is lower, namely, (i) the most recent invoice cost of motor fuel to the wholesaler or retailer, as the case may be, or (ii) the weighted-average cost of motor fuel to the wholesaler or retailer, as the case may be, in either of the two cases, all trade discounts except customary discounts for cash, plus the full value of freight costs and any taxes which may be required by law, now in effect or hereafter enacted, if not already included in the invoice cost of the motor fuel to the wholesaler or retailer, as the case may be. In computing its basic cost of motor fuel, its cost of doing business and in meeting competition under Section 8-22-8; a refiner that assesses a processing fee of any kind for credit card transactions must assess such fees in a like manner to its affiliates.

(15) COST TO WHOLESALER. As applied to wholesale distribution, the most recent invoice or weighted-average cost of the motor fuel, whichever is less, less all trade discounts except customary discounts for cash, to which shall be added all applicable state, federal and local taxes, inspection fees, freight charges not otherwise included in the cost of motor fuel, cartage to the retail outlet, if paid by the wholesaler, plus the cost of doing business.

(16) COST TO RETAILER. As applied to retail sales, the most recent invoice or weighted-average cost of the motor fuel, whichever is less, less all trade discounts except customary discounts for cash, to which shall be added all applicable state, federal and local taxes, inspection fees, freight cost, if paid by the retailer, plus the cost of doing business.

(17) COST OF DOING BUSINESS or OVERHEAD EXPENSES. Includes all costs incurred in the conduct of business, including but not limited to: labor (including salaries of executives and officers), rent (which rent must be no less than fair market value based on current use), interest on borrowed capital, depreciation, selling cost, maintenance of equipment, transportation or freight cost, losses due to breakage or damage; credit card fees, or other charges; credit losses, all types of licenses, taxes, insurance, and advertising.

(18) TRANSFER PRICE. Includes the price used by a person in transferring motor fuel to itself or an affiliate for resale at another marketing level. Such price shall be determined using standard, functional accounting procedures.

(19) AFFILIATE. Any person who (other than by means of franchise) controls, is controlled by, or is under common control with, any other person.

(20) OTHER GOODS. Any other articles, products, commodities, gifts, or concessions sold in a combined sale with motor fuel.

(21) BASIC COST OF OTHER GOODS. The lower of the two following amounts:

a. The most recent invoice cost of other goods to the wholesaler or retailer, as the case may be, less all trade discounts except customary discounts for cash, plus the full value of freight costs and any taxes which may be required by law, now in effect or hereafter enacted, if not already included in the invoice cost of the other goods to the wholesaler or retailer, as the case may be.

b. The weighted-average cost of other goods to the wholesaler or retailer, as the case may be, less all trade discounts except customary discounts for cash, plus the full value of freight costs and any taxes which may be required by law, now in effect or hereafter enacted, if not already included in the invoice cost of the other goods to the wholesaler or retailer, as the case may be.



Section 8-22-5 - Oil transfer price disclosure required.

All persons engaged in commerce in this state are required to disclose, upon request, their transfer prices on each grade of motor fuel transferred or sold to itself or an affiliate for resale at another marketing level of distribution. Such disclosure shall only be made to those persons affected by such transfer prices or in any legal proceedings arising from this chapter.



Section 8-22-6 - Certain below cost fuel sales prohibited.

It shall be unlawful for any person engaged in commerce in this state to sell or offer to sell motor fuel below cost or to sell or offer to sell it at a price lower than the seller charges other persons on the same day and on the same level of distribution, within the same market area, where the effect is to injure competition.



Section 8-22-7 - Certain below cost fuel transfers prohibited.

It shall be unlawful for any person engaged in commerce in this state to sell or transfer motor fuel to itself or an affiliate for resale at another marketing level of distribution at a transfer price that is below cost or lower than the price it charges a person who purchases for resale on the same day and at the same distribution level, within the same market area, where the effect is to injure competition.



Section 8-22-8 - Certain sales and transfer price differentials authorized.

(a) It is not a violation of this chapter if a difference exists between the transfer price or sales price of motor fuel of like grade and quality and the price charged to a person who purchases for resale at the same level of distribution, including any discounts, rebates, allowances, services, facilities granted any of a supplier's own marketing operations in excess of those provided to a person who purchases for resale at the same level of distribution, if the lower price is due to a cost differential incurred because of a difference in shipping method, transportation, marketing, sale or quantity, in which such motor fuel is sold.

(b) It is not a violation of this chapter if any price is established in good faith to meet an equally low price of a competitor in the same market area on the same level of distribution selling the same or a similar product of like grade and quality or is exempt under Section 8-22-13.

(c) It is not a violation of this chapter for a retailer to offer to sell, or sell, motor fuel in a combined sale with other goods when the retailer's combined selling price is not below the cost to the retailer of all motor fuel and other goods included in the transactions. A combined sale permitted by this chapter includes both contemporaneous sales and also sales or series of sales that are not contemporaneous, including where the purchaser receives accrued discounts or credits on motor fuel as a result of the purchaser's earlier purchases of other goods from the retailer.



Section 8-22-9 - Unlawful acts generally.

It shall be unlawful under this section:

(1) For any person engaged in commerce in this state to sell or offer to sell motor fuel at wholesale or retail, as the case may be, where the effect is to injure competition.

(2) For any person, where the effect is to injure competition, to offer a rebate, to offer to give a rebate, to offer a concession of any kind in connection with the sale of motor fuel.

(3) For any retailer to induce or attempt to induce or to procure or attempt to procure the purchase of motor fuel at a price less than cost to wholesaler. Any person who violates any provision of this section shall be subject to the provisions and penalties of this chapter.



Section 8-22-10 - Below cost combined selling price of motor fuel and promotional gifts, etc., prohibited.

In all advertisements, offers for sale or sales involving two or more items, at least one of which items is motor fuel, at a combined price, and in all advertisements, offers of sale, or sales, involving the giving of any gift or concession of any kind whatsoever (whether it be coupons or otherwise), the wholesaler's or retailer's combined selling price shall not be below the cost to the wholesaler or the cost to the retailer, respectively, of the total of all motor fuel and other goods.



Section 8-22-11 - Sales between wholesalers.

When one wholesaler sells motor fuel to any other wholesaler, the former shall not be required to include in his selling price to the latter "cost to the wholesaler" as provided by Section 8-22-4, but the latter wholesaler, upon resale to a retailer, shall be subject to the provisions of said section.



Section 8-22-12 - Applicability of chapter generally.

(a) The provisions of the Motor Fuel Marketing Act shall not apply to a sale at wholesale or a sale at retail made

(1) In an isolated transaction and not in the usual course of business;

(2) Where motor fuels are advertised, offered for sale, or sold in a bona fide clearance sale for the purpose of discontinuing trade in such motor fuel, and said advertising, offer to sell, or sale shall state the reason thereafter and the quantity of such motor fuel advertised, offered for sale, or to be sold;

(3) Where motor fuel is advertised, offered for sale, or sold as imperfect or damaged, and said advertising, offer of sale or sale shall state the reason therefor and the quantity of such motor fuel advertised, offered for sale, or to be sold;

(4) Where motor fuel is sold upon the final liquidation of a business; or

(5) Where motor fuel is advertised, offered for sale, or sold by any fiduciary or other officer under the order or direction of any court.

(b) The notice required to be given under this section shall not be sufficient unless the subject of such sales is kept separate from other stocks and clearly and legibly marked with the reason for such sales, and any advertisement of such goods must indicate the same facts and the quantity to be sold.



Section 8-22-13 - Competitive sales, etc.

(a) Any wholesaler may advertise, offer to sell, or sell motor fuel at a price made in good faith to meet the price of a competitor who is rendering the same type service and is selling the same article at cost to the said competing wholesaler as defined in this chapter. Any retailer may advertise, offer to sell, or sell motor fuel at a price made in good faith to meet the price of a competitor who is selling the same article at cost to the said competing retailer as defined in this chapter. The price of motor fuel advertised, offered for sale, or sold under the exceptions specified in Section 8-22-12 shall not be considered the price of a competitor and shall not be used as a basis for establishing prices below cost, nor shall the price established at a bankrupt sale be considered the price of a competitor within the purview of this section.

(b) In the absence of proof of the actual cost to the said competing wholesaler or the said competing retailer, as the case may be, such cost may be presumed to be the lowest cost to wholesalers or the lowest cost to retailers, as the case may be, within the same market area as determined by a cost survey made pursuant to subsection (b) of Section 8-22-15.



Section 8-22-14 - Contracts violative of chapter rendered void and unenforceable.

Any contract, express or implied, made by any person in violation of any of the provisions of this chapter, is illegal and void and no recovery shall be had thereon.



Section 8-22-15 - Determination of cost to wholesaler, etc.

(a) In determining cost to the wholesaler and cost to the retailer, the court of jurisdiction shall receive and consider as bearing on the bona fides of such cost, evidence tending to show that any person complained against under this chapter purchased the motor fuel involved in the complaint, at a fictitious price, or upon terms, or in such a manner, or under such invoices, as to conceal the true costs, discounts or terms of purchase, and shall also receive and consider as bearing on the bona fides of such costs, evidence of the normal, customary and prevailing terms and discounts in connection with other sales of a similar nature in the market area.

(b) Where a cost survey pursuant to recognized statistical and cost accounting practices has been made for a market area in which a violation of this chapter is committed or charged, to determine and establish on the basis of actual existing conditions the lowest cost to wholesalers or the lowest cost to retailers within the said area, the said cost survey shall be deemed competent evidence in any action or proceeding under this chapter as tending to prove actual cost to the wholesaler or actual cost to the retailer complained against, but any party against whom any such cost survey may be introduced in evidence shall have the right to offer evidence tending to prove any inaccuracy of such cost survey or any state of facts which would impair its probative value.



Section 8-22-17 - Equity action by person injured from violation of chapter authorized; injunctive relief; damages; attorneys fees; jurisdiction.

(a) Any person injured by any violation, or who would suffer injury from any threatened violation, of this chapter may maintain an action in any court of equity jurisdiction to prevent, restrain, or enjoin such violation or threatened violation. If in such action a violation or threatened violation of this chapter shall be established, the court shall enjoin and restrain, or otherwise prohibit, such violation or threatened violation and, in addition thereto, the court shall assess in favor of the plaintiff and against the defendant the costs of suit, including reasonable attorney's fees. In such action it shall not be necessary that actual damages to the plaintiff be alleged or proved, but where alleged and proved, the plaintiff in said action, in addition to such injunctive relief and cost of suit, including reasonable attorney's fees, shall be entitled to recover from the defendant the damages sustained by him.

(b) A person injured as a result of an act or practice which violates this chapter may bring a civil action for appropriate relief, including an action for a declaratory judgment, injunctive relief, and for actual damages. Any actual damages found to have resulted from violations of this chapter shall be trebled by the court in making its award. Any action under this subsection shall be brought within two years after the alleged violations occurred.

(c) The court, in making an award under subsection (b) of this section, may award court costs and reasonable attorney's fees to the prevailing party.

(d) The courts of this state are empowered with jurisdiction to hear and determine all cases brought under this section. Venue lies in any county where the defendant or any of them resides or does business or where the cause of action accrues.



Section 8-22-16 - Penalties.

(a) Any person who violates this chapter shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000) per violation for each offense. Any such person shall also be liable for attorney fees and shall be subject to injunctive relief. Each day that a violation of this chapter occurs shall be considered as a separate violation.

(b) The penalty may be assessed and recovered in a civil action brought by the Attorney General, or by any district attorney in any court of competent jurisdiction. If brought by a district attorney, 30 percent of the penalty shall be paid to the office of the district attorney which brought the action and 70 percent of the penalty shall be paid to the treasury of the county in which the judgment was entered. If brought by the Attorney General, one-half of the penalty shall be paid to the treasury of the county where the action was brought and one-half shall be paid to the State Treasury.



Section 8-22-18 - Prima facie showing of violation of chapter.

In any action brought under Sections 8-22-15, 8-22-16 or 8-22-17, upon a prima facie showing of a violation, the burden of rebutting the prima facie case thus made by showing justification shall shift to the defendant. A prima facie showing of a violation shall be constituted if the plaintiff shows:

(1) That the plaintiff's purchase price from a refiner or wholesaler is greater than said refiner's transfer price; or

(2) That the plaintiff's purchase price from a refiner or wholesaler plus the plaintiff's cost of doing business is greater than said refiner's or wholesaler's retail posted sales price; or

(3) That the plaintiff's basic cost of motor fuel plus the plaintiff's cost of doing business is greater than the posted sales price at a retail location of a competitor, within the plaintiff's marketing area, suspected of selling motor fuel in violation of this chapter.






Chapter 23 - HEALTH STUDIO SERVICES.

Section 8-23-1 - Legislative findings and declaration.

The Legislature finds and declares that there exist in connection with a substantial number of contracts for health studio services certain practices and business and financing methods which have worked undue financial hardship upon some of the citizens of our state, and that existing legal remedies are inadequate to correct existing problems in the industry. The Legislature finds and declares that the health studio industry has a significant impact upon the economy and well-being of the people of the state and that the provisions of this chapter regulating health studio contracts are necessary for the public welfare.



Section 8-23-2 - Definitions.

For purposes of this section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) HEALTH STUDIO. Includes any person, firm, corporation, organization, club, or association engaged in the sale of instruction, training, or assistance in a program of physical exercise or weight reduction, which may include the use of a sauna, whirlpool bath, weight lifting room, massage, steam room, or other exercising or weight reduction machine or device. The term also includes any person, firm, corporation, organization, or association engaged in the sale of the right or privilege to use exercise or weight reduction equipment or facilities, such as a sauna, whirlpool bath, weight lifting room, massage, steam room, or other exercising or weight reduction machine or device. "Health studio" does not include bona fide nonprofit organizations which have been granted tax exempt status by the Internal Revenue Service, including but not limited to, the Young Men's Christian Association, Young Women's Christian Association, or other similar organizations, whose functions as health studios are only incidental to their overall functions and purposes.

(2) HEALTH STUDIO SERVICES. Includes services, privileges, or rights offered for sale or provided by a "health studio."

(3) DIVISION. The Consumer Division of the office of Attorney General.



Section 8-23-3 - Registration of health studio sales persons; resident agent; security bond.

(a) Each person who sells health studio services in this state shall register with the Attorney General's Consumer Protection Division on forms the division provides. The person shall furnish the full name and address of each business location where health studio services are sold as well as any other registration information the division deems appropriate.

(b) There shall be one registered agent representing each seller of health studio services in the county where a studio is located and shall serve as a resident agent for receipt of service of process.

(c) The division may bring an action for mandamus against a health studio to require the club to register or to have and maintain the surety required by this section.

(d) Every health studio which sells contracts for health studio services to be rendered at a planned health studio or a health studio under construction shall purchase a security bond in an amount not less than &dollar;50,000, or shall file with the division an irrevocable letter of credit by a surety company or lending institution permitted to do business in the state.

(e) A buyer of health studio services who suffers or sustains any loss or damage by reason of breach of contract or bankruptcy by the seller of the health studio services contract may bring an action based on the bond and recover against the surety.

(f) The liability of the surety under any bond may not exceed the aggregate amount of the bond, regardless of the number of amount of claims filed.

(g) If the claims filed should exceed the amount of the bond, the surety shall pay the amount of the bond to the division for distribution to claimants entitled to restitution and shall be relieved of all liability under the bond.

(h) Any person or business bonded under this section shall maintain accurate records of the bond and of premium payments on it. These records shall be open to inspection by the division at any time during normal business hours.



Section 8-23-4 - Health studio services contracts - Composition.

Every contract for the sale of health studio services shall contain the following:

(1) Provisions for the penalty-free cancellation of the contract within three days, exclusive of holidays and weekends, of its making, upon the mailing or delivery of written notice to the health studio, and refund upon such notice of all moneys paid under the contract, except that the health studio may retain an amount computed by dividing the number of complete days in the contract's term or, if appropriate, the number of occasions health studio services are to be rendered, into the total contract price and multiplying the result by the number of complete days that have passed since the contract's making or, if appropriate, by the number of occasions that health studio services have been rendered.

(2) Provision for the cancellation of the contract if the health studio goes out of business and fails to provide facilities within five miles or moves its facilities more than five miles from the location designated in such contract, upon written notice by the buyer, with refund upon such notice of funds paid or accepted in payment of the contract or in an amount computed by dividing the contract price by the number of weeks of the contract's term and multiplying the result by the number of weeks remaining in the contract's term.

(3) Provision for the cancellation of the contract if the buyer dies or becomes totally and permanently disabled during the membership term following the date of such contract, with refund of funds paid or accepted in payment of the contract in an amount computed by dividing the contract price by the number of weeks of the contract's term and multiplying the result by the number of weeks remaining in the contract's term. The contract may require a buyer or the buyer's estate seeking relief under this subsection to provide reasonable proof of total and permanent disability or death.

(4) Provision that period over which the contract is financed shall not be for a period in excess of 24 months.

(5) Buyer has the right to rescind this agreement within a 30-day period after the facility becomes fully operational if there has been any misrepresentation concerning the facilities that would be available to said buyer.

(6) Provision that in the event that buyer moves out of town and there exists no affiliated facility within a 15-mile radius of buyer's new location the contract or membership agreement may be cancelled at buyer's option. On an installment sales contract a pro rata refund must be available at buyer's option.



Section 8-23-5 - Health studio services contracts - Written contract required; rights of buyer.

Upon entering into a contract for health studio services, the buyer shall be provided with a written contract, which shall include the name, address, and primary place of business of the health studio. Prior to entering into any such contract, the health studio shall also provide the buyer with a current copy of any rules and regulations applicable to the buyer's use of the health studio.

(1) If a health studio facility is not in existence on the date the health studio contract is executed, the buyer may cancel the contract in the event the facility is not open for business on the date as provided by the contract.

(2) If the buyer cancels under this section, the health studio facility shall refund any deposit, down payment, or payment on the contract.



Section 8-23-6 - Applicability of chapter.

The provisions of this chapter shall not apply to any contracts for health studio services entered into before August 13, 1984, or to the subsequent renewals of said contracts.



Section 8-23-7 - Assignment of contract; notice.

No right of action or defense arising out of a contract for health studio services which the buyer has against the seller, and which would be cut off by assignment, shall be cut off by assignment of the contract to any third party whether or not he acquires the contract in good faith and for value unless the assignee gives notice of the assignment to the buyer as provided in this section and within 30 days of the mailing of notice receives no written notice of the facts giving rise to the claim or defense of the buyer. A notice of assignment shall be in writing addressed to the buyer at the address shown on the contract and shall identify the contract and inform the buyer that he must, within 30 days of the date of mailing of the notice, notify the assignee in writing of any facts giving rise to a claim or defense which he may have. The notice of assignment shall state the name of the seller and buyer, a description of the services, the contract balance and the number and amount of the installments.



Section 8-23-8 - Restriction of right of action of buyer prohibited.

No contract for health studio services shall require or entail the execution of any note or series of notes by the buyer which when separately negotiated will cut off as to the parties any right of action or defense which the buyer may have against the seller.



Section 8-23-9 - Effect of noncompliance with chapter.

Any contract for health studio services which does not comply with the applicable provisions of this chapter shall be void and unenforceable as contrary to public policy.



Section 8-23-10 - Supervision and enforcement of chapter.

Supervision and enforcement of the provisions of this chapter shall rest with the Attorney General and district attorneys of the several judicial circuits where such health studios are situated, respectively.



Section 8-23-11 - Penalty.

Violation of this chapter shall constitute a Class C felony.



Section 8-23-12 - Chapter not exclusive.

Provisions of this chapter are not exclusive and do not relieve the parties or contracts subject thereto from compliance with all other applicable laws.



Section 8-23-13 - Noncompliance with chapter constitutes unfair trade practice.

Failure to comply with the provisions of this chapter is an unfair or deceptive trade practice.






Chapter 24 - SALES REPRESENTATIVE'S COMMISSION CONTRACTS.

Section 8-24-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) COMMISSION. Compensation accruing to a sales representative for payment by a principal, the rate of which is expressed as a percentage of the dollar amount of certain orders or sales.

(2) PRINCIPAL. Any person who does all of the following:

a. Engages in the business of manufacturing, producing, importing, or distributing a product or products for sale to customers who purchase the product or products for resale.

b. Utilizes sales representatives to solicit orders for the product or products.

c. Compensates the sales representatives, in whole or in part, by commission.

(3) SALES REPRESENTATIVE. Any person who engages in the business of soliciting, on behalf of a principal, orders for the purchase at wholesale of the product or products of the principal, but does not include a person who places orders or purchases for his or her own account for resale, or a person engaged in home solicitation sales.

(4) TERMINATION. The end of services performed by the sales representative for the principal, whether by discharge, resignation, or expiration of a contract.



Section 8-24-2 - When commission is due; payment.

(a) The terms of the contract between the principal and sales representative shall determine when a commission is due.

(b) If the time when the commission is due cannot be determined by a contract between the principal and sales representative, the past practices between the parties shall control, or if there are no past practices, the custom and usage prevalent in this state for the business that is the subject of the relationship between the parties shall control.

(c) All commissions that are due at the time of termination of a contract between a sales representative and principal shall be paid within thirty days after the date of termination. Commissions that become due after the termination date shall be paid within thirty days after the date on which the commissions become due.



Section 8-24-3 - Failure to pay commission.

A principal who fails to pay a commission as required by Section 8-24-2 is liable to the sales representative in a civil action for three times the damages sustained by the sales representative plus reasonable attorney's fees and court costs.



Section 8-24-4 - When nonresident principal considered to be doing business in state.

A principal who is not a resident of this state and who enters into a contract subject to this chapter is considered to be doing business in this state for purposes of the exercise of personal jurisdiction over the principal.



Section 8-24-5 - Waiver of chapter provisions; other rights or remedies.

(a) This chapter may not be waived, whether by express waiver or by any provision in a contract attempting to make the contract or agreement subject to the laws of another state. A waiver of any provision of this chapter is void.

(b) This chapter does not invalidate or restrict any other right or remedy available to a sales representative or preclude a sales representative from seeking to recover in one action on all claims against a principal.






Chapter 25 - RENTAL-PURCHASE AGREEMENTS.

Section 8-25-1 - Definitions.

As used in this chapter, the following words and phrases shall have the following meanings ascribed to them, unless the context clearly indicates otherwise:

(1) ADVERTISEMENT. A commercial message in any medium that directly or indirectly promotes or assists a rental-purchase agreement, except for instore merchandising aids.

(2) CONSUMER. An individual who leases personal property under a rental-purchase agreement.

(3) MERCHANDISE. The personal property that is the subject of a rental-purchase agreement.

(4) MERCHANT. A person who, in the ordinary course of business, regularly leases, offers to lease, or arranges for the leasing of merchandise under a rental-purchase agreement, and includes a person who is assigned an interest in a rental-purchase agreement.

(5) RENTAL-PURCHASE AGREEMENT. An agreement for the use of merchandise by a consumer for personal, family, or household purposes, for an initial period of four months or less that is automatically renewable with each payment after the initial period, and that permits the consumer to become the owner of the merchandise. This term does not include any transaction wherein a consumer sells personal property to a merchant and then leases the same personal property back with or without a right to repurchase the property. Any rental-purchase agreement in compliance with this chapter shall not be construed to be, nor governed by the laws relating to:

a. A "credit sale" as that term is defined in subdivision (4) of Section 5-19-1; or

b. A "security interest" as that term is defined in subdivision (37) of Section 7-1-201 of the Uniform Commercial Code.



Section 8-25-2 - Disclosures by merchant to consumer; inaccuracy due to acts, etc., after delivery; form of disclosure.

(a) The merchant shall disclose to the consumer the information required by this title. In a transaction involving more than one consumer, the merchant need disclose to only one of the consumers who are primarily obligated. In a transaction involving more than one merchant, only one merchant need make the disclosures.

(b) The disclosures shall be made clearly and conspicuously in writing in a form that the consumer may keep. The required disclosure may be made a part of the rental-purchase agreement or provided on a separate form.

(c) If a disclosure becomes inaccurate as the result of any act, occurrence, or agreement after delivery of the required disclosure, the resulting inaccuracy is not a violation of this title.

(d) For each rental-purchase agreement, the lessor shall disclose the following items, as applicable:

(1) Whether the merchandise is new or has been previously rented;

(2) The amount and timing of periodic payments;

(3) A brief explanation of other charges besides rental payments for which the consumer may be liable;

(4) The total number of rental payments required and the total amount to be paid to acquire ownership of the merchandise;

(5) That the consumer does not acquire ownership rights unless the consumer has complied with the ownership terms of the agreement; and

(6) A statement explaining who is liable for loss of or damage to the merchandise.

(e) The following form is an example of the form which may be used to satisfy the disclosure requirements of this section:

1. Condition of property: new/previously rented

2. This agreement is for _____ week(s) or _____ month(s).

Weekly rental is _____.

Monthly rental is _____.

3. Other charges (specify):

4. Ownership:

If you renew this agreement for ______ weeks/months in a row, you will pay a total of $ _____ to own the property.

5. You do not own the property. You will not own the property unless you comply fully with the ownership terms of this agreement.

6. Explanation of liability for loss of or damage to property



Section 8-25-3 - Prohibited provisions.

A rental-purchase agreement shall not contain a provision:

(1) Requiring a confession of judgment;

(2) Authorizing a merchant or agent of the merchant to commit a breach of the peace while repossessing merchandise;

(3) Waiving a defense, counterclaim, or right the consumer may have against the merchant or an agent of the merchant; or

(4) Requiring the purchase of insurance or waiver of liability from the merchant to cover the merchandise; provided, however, that the lessor may offer to the lessee any such insurance or waiver of liability if it is clearly and conspicuously disclosed on the face of the insurance or waiver of liability agreement, in print not less than eight-point bold face type, that the purchase of any such insurance or waiver of liability by the lessee from the lessor is optional. The charge for any insurance or waiver of liability shall not exceed 15 percent of the rental payment.



Section 8-25-4 - Reinstatement of agreement after failure to make timely payment.

A consumer who fails to make a timely rental payment may reinstate an agreement without losing any rights or options previously acquired, by taking the required action within five days if the consumer pays monthly or within two days if the consumer pays more frequently than monthly. Nothing in this section shall prevent the accrual of any late charges or reinstatement fees charged by the merchant. Nothing in this section shall prevent the merchant from attempting repossession of the merchandise during the reinstatement period, and the consumer's right to reinstate an agreement shall not expire because of such a repossession.

A consumer must pay all rental and other charges due or return the merchandise to the merchant if the merchant so requests during the reinstatement period. If the merchandise is returned during the applicable reinstatement period other than through judicial process, the right to reinstate shall be extended for a period of not less than 30 days after the date of the return of the merchandise.

No consumer shall have the right to reinstate more than three times during the term of any one rental-purchase agreement.

On reinstatement, the merchant shall provide the consumer with the same merchandise or substitute merchandise of comparable quality and condition; however, the merchant shall not be required to provide new disclosures upon reinstatement.



Section 8-25-5 - Required provisions in advertisements.

An advertisement for a rental-purchase agreement that states the amount of a payment or the right to acquire ownership of any one particular item under the agreement must clearly and conspicuously state:

(1) That the transaction advertised is a rental-purchase agreement and

(2) The total amount and the number of payments necessary to acquire ownership.



Section 8-25-6 - Damages and fees recoverable for violations of chapter; nonliability where merchant discovers error, gives notice, and makes adjustments.

(a) A consumer damaged by a violation of this chapter by a merchant is entitled to recover from the merchant:

(1) Actual damages;

(2) Twenty-five percent of an amount equal to the total amount of payments required to obtain ownership of the merchandise involved, except that the amount recovered under this subdivision may not be less than $100 nor more than $1,000; and

(3) Reasonable attorney's fees not to exceed 15 percent of the consumer's allowable recovery and court costs.

(b) A merchant is not liable under this section for a violation of this chapter caused by the merchant's error if before the sixty-first day after the date the merchant discovers the error, and before an action under this section is filed or written notice of the error is received by the merchant from the consumer, the merchant gives the consumer written notice of the error and makes adjustments in the consumer's account as necessary to assure that the agreement complies with this chapter.






Chapter 25A - RECOVERY FEE FOR RENTAL EQUIPMENT.

Section 8-25A-1 - Recovery fee included in rental agreement for heavy equipment property.

(a) Except as provided in subsection (b), a person in the business of renting heavy equipment property located in this state may include in the rental agreement a one and one-half percent recovery fee on the gross rental receipts from any item of heavy equipment rented by a customer. The total amount of the recovery fee shall be retained by the business for the purpose of paying personal property taxes levied by all taxing jurisdictions against the heavy equipment property. For the purposes of this section, heavy equipment property includes self-propelled, self-powered, or pull-type equipment, including farm equipment, that is intended to be used for agricultural, construction, industrial, mining, or forestry uses. Heavy equipment property also includes equipment that is described under Industry Code 532412 of the 2002 North American Industry Classification System as published by the Bureau of the Census.

(b) Notwithstanding subsection (a), the recovery fee provided in this section shall not apply to the leasing or renting of heavy equipment to the State of Alabama, any municipality, or any county.






Chapter 26 - ALABAMA ATHLETE AGENTS REGULATORY ACT.

Section 8-26-1 - Short title.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-1.1 - Legislative findings.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-2 - Definitions.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-3 - Alabama Athlete Agent Regulatory Commission created; members; terms of office; vacancies; reappointment; oath; removal; officers; quorum; records; annual register; employees, rules and regulations; compensation and expenses.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-4 - Registration of athlete agents required.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-5 - Application for registration.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-6 - Evaluation of applicant and principal place of business.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-7 - Grounds for refusal to grant registration; notice of refusal and opportunity for hearing; hearing procedure; determination of commission; appeals; effective date of orders and judgments.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-8 - Revocation or suspension of registration; procedure; reinstatement.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-9 - Duration of registration; renewal application, bond, and fee.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-10 - Temporary or provisional registration.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-11 - Disclosure of names and addresses of financially interested persons.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-12 - Filing and registration fees.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-13 - Setting of fees by commission.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-14 - Surety bond - Requirement; amount; malpractice coverage in lieu of bond; certificate of deposit payable to commission or savings account assigned to commission in lieu of bond.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-15 - Surety bond - To whom payable; conditions; damages not limited to amount of bond, etc.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-16 - Surety bond - Suspension for failure to maintain coverage.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-17 - Disposition of moneys and fines collected; Alabama Athlete Agent Regulatory Commission Fund.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-18 - Contents of registration.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-19 - Applicability of registration.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-20 - Certificate of convenience where registered person has died, been declared incompetent, or for whose estate a conservator has been appointed.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-21 - Eligibility for certificate of convenience; duration and renewal of certificate.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-22 - Contracts - Approved form and content; agent to register presence on campus, etc.; notice of negotiations, etc.; contract requirements; rescission; penalties.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-23 - Contracts — Statement that amateur standing may be jeopardized.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-24 - Limit on athlete agent's fee.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-25 - Trust fund where athlete agent is recipient of athlete's salary.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-26 - Records to be kept by athlete agent.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-27 - Maintenance of financial and business records; access to records by commission; subpoena power.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-28 - Rules and regulations.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-29 - Sale or transfer of athlete agent's interest in profits of the athlete agent.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-30 - Interest in entity directly involved in same sport prohibited.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-31 - Disclosure of athlete agent's interest in entity used in giving investment advice.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-32 - Contracts in violation of law.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-33 - Publication of false, fraudulent, etc., information; advertisements of athlete agent; false information or promises concerning employment.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-34 - Division of fees with professional sports league prohibited; offers of compensation to university employees for referrals; employee of union or players association may not have interest in revenues.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-35 - Limit on athlete agent's fee where athlete fails to procure or be paid for employment.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-36 - Parties to action against athlete agent; transfer and assignment of action; jurisdiction determined by damages claimed.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-37 - Service of process where athlete agent departs state with intent to defraud or avoid service.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-38 - Referral of disputes to commission; appeal; certification that no controversy exists.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-39 - Validity of provisions as to arbitration, existence of contract, validity, construction, performance, nonperformance, breach, operation, continuance, or termination.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-40 - Effect of failure to comply with Section 8-26-4.

Repealed by Act 2001-701, § 3, effective October 1, 2001.



Section 8-26-41 - Penalties for violation of chapter.

Repealed by Act 2001-701, § 3, effective October 1, 2001.






Chapter 26A - ALABAMA UNIFORM ATHLETE AGENTS ACT.

Article 1 - General Provisions.

Section 8-26A-1 - Short title.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-2 - Definitions.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-3 - Administration; service of process; subpoenas.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-4 - Athlete agents; registration required; void contracts.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-5 - Registration as athlete agent; form; requirements.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-6 - Certificate of registration; issuance or denial; renewal.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-7 - Suspension, revocation, or refusal to renew registration.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-8 - Temporary registration.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-9 - Registration and renewal fees.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-10 - Required form of contract.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-11 - Notice of contract to educational institution.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-12 - Student-athlete's right to cancel.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-13 - Required records.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-14 - Prohibited conduct.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-15 - Criminal penalties.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-16 - Civil remedies.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-17 - Administrative penalty.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-18 - Uniformity of application and construction.

Repealed by Act 2016-415, §2, effective October 1, 2016.






Article 2 - Commission and Disposition of Funds.

Section 8-26A-30 - Alabama Athlete Agents Commission continued; members; terms of office; vacancies; reappointment; oath; removal; officers; quorum; records; annual register; employees, rules and regulations; compensation and expenses.

Repealed by Act 2016-415, §2, effective October 1, 2016.



Section 8-26A-31 - Disposition of moneys and fines collected; Alabama Athlete Agents Fund.

Repealed by Act 2016-415, §2, effective October 1, 2016.









Chapter 26B - REVISED UNIFORM ATHLETE AGENTS ACT.

Article 1 - General Provisions.

Section 8-26B-1 - Short title.

This chapter may be cited as the Revised Uniform Athlete Agents Act (2016).



Section 8-26B-2 - Definitions.

In this chapter:

(1) "Agency contract" means an agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the athlete a professional-sports-services contract or endorsement contract.

(2) "Athlete agent":

(A) means an individual, whether or not registered under this chapter, who:

(i) directly or indirectly recruits or solicits a student athlete to enter into an agency contract or, for compensation, procures employment or offers, promises, attempts, or negotiates to obtain employment for a student athlete as a professional athlete or member of a professional sports team or organization;

(ii) for compensation or in anticipation of compensation related to a student athlete's participation in athletics:

(I) serves the athlete in an advisory capacity on a matter related to finances, business pursuits, or career management decisions, unless the individual is an employee of an educational institution acting exclusively as an employee of the institution for the benefit of the institution; or

(II) manages the business affairs of the athlete by providing assistance with bills, payments, contracts, or taxes; or

(iii) in anticipation of representing a student athlete for a purpose related to the athlete's participation in athletics:

(I) gives consideration to the student athlete or another person;

(II) serves the athlete in an advisory capacity on a matter related to finances, business pursuits, or career management decisions; or

(III) manages the business affairs of the athlete by providing assistance with bills, payments, contracts, or taxes; but

(B) does not include an individual who:

(i) acts solely on behalf of a professional sports team or organization; or

(ii) is a licensed, registered, or certified professional and offers or provides services to a student athlete customarily provided by members of the profession, unless the individual:

(I) also recruits or solicits the athlete to enter into an agency contract;

(II) also, for compensation, procures employment or offers, promises, attempts, or negotiates to obtain employment for the athlete as a professional athlete or member of a professional sports team or organization; or

(III) receives consideration for providing the services calculated using a different method than for an individual who is not a student athlete.

(3) "Athletic director" means the individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

(4) "Educational institution" includes a public or private elementary school, secondary school, technical or vocational school, community college, college, and university.

(5) "Endorsement contract" means an agreement under which a student athlete is employed or receives consideration to use on behalf of the other party any value that the athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance.

(6) "Enrolled" means registered for courses and attending athletic practice or class. "Enrolls" has a corresponding meaning.

(7) "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association that promotes or regulates collegiate athletics.

(8) "Interscholastic sport" means a sport played between educational institutions that are not community colleges, colleges, or universities.

(9) "Licensed, registered, or certified professional" means an individual licensed, registered, or certified as an attorney, dealer in securities, financial planner, insurance agent, real estate broker or sales agent, tax consultant, accountant, or member of a profession, other than that of athlete agent, who is licensed, registered, or certified by the state or a nationally recognized organization that licenses, registers, or certifies members of the profession on the basis of experience, education, or testing.

(10) "Person" means an individual, estate, business or nonprofit entity, public corporation, government or governmental subdivision, agency, or instrumentality, or other legal entity.

(11) "Professional-sports-services contract" means an agreement under which an individual is employed as a professional athlete or agrees to render services as a player on a professional sports team or with a professional sports organization.

(12) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(13) "Recruit or solicit" means attempt to influence the choice of an athlete agent by a student athlete or, if the athlete is a minor, a parent or guardian of the athlete. The term does not include giving advice on the selection of a particular agent in a family, coaching, or social situation unless the individual giving the advice does so because of the receipt or anticipated receipt of an economic benefit, directly or indirectly, from the agent.

(14) "Registration" means registration as an athlete agent under this chapter.

(15) "Sign" means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic symbol, sound, or process.

(16) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(17) "Student athlete" means an individual who is eligible to attend an educational institution and engages in, is eligible to engage in, or may be eligible in the future to engage in, any interscholastic or intercollegiate sport. The term does not include an individual permanently ineligible to participate in a particular interscholastic or intercollegiate sport for that sport.



Section 8-26B-3 - Secretary of State; authority; procedure.

(a) The Alabama Administrative Procedure Act applies to this chapter. The Secretary of State may adopt rules under the act to implement this chapter.

(b) By acting as an athlete agent in this state, a nonresident individual appoints the Secretary of State as the individual's agent for service of process in any civil action in this state related to the individual acting as an athlete agent in this state.



Section 8-26B-4 - Athlete agent; registration required; void contract.

(a) Except as otherwise provided in subsection (b), an individual may not act as an athlete agent in this state without holding a certificate of registration under this chapter.

(b) Before being issued a certificate of registration under this chapter, an individual may act as an athlete agent in this state for all purposes except signing an agency contract, if:

(1) a student athlete or another person acting on behalf of the athlete initiates communication with the individual; and

(2) not later than seven days after an initial act that requires the individual to register as an athlete agent, the individual submits an application for registration as an athlete agent in this state.

(c) An agency contract resulting from conduct in violation of this section is void, and the athlete agent shall return any consideration received under the contract.



Section 8-26B-5 - Registration as athlete agent; application; requirements; reciprocal registration.

(a) An applicant for registration as an athlete agent shall submit an application for registration to the Secretary of State in a form prescribed by the Secretary of State. The applicant must be an individual, and the application must be signed by the applicant under penalty of perjury. The application must contain at least the following:

(1) the name and date and place of birth of the applicant and the following contact information for the applicant:

(A) the address of the applicant's principal place of business;

(B) work and mobile telephone numbers; and

(C) any means of communicating electronically, including a facsimile number, electronic-mail address, and personal and business or employer websites;

(2) the name of the applicant's business or employer, if applicable, including for each business or employer, its mailing address, telephone number, organization form, and the nature of the business;

(3) each social-media account with which the applicant or the applicant's business or employer is affiliated;

(4) each business or occupation in which the applicant engaged within five years before the date of the application, including self-employment and employment by others, and any professional or occupational license, registration, or certification held by the applicant during that time;

(5) a description of the applicant's:

(A) formal training as an athlete agent;

(B) practical experience as an athlete agent; and

(C) educational background relating to the applicant's activities as an athlete agent;

(6) the name of each student athlete for whom the applicant acted as an athlete agent within five years before the date of the application or, if the individual is a minor, the name of the parent or guardian of the minor, together with the athlete's sport and last-known team;

(7) the name and address of each person that:

(A) is a partner, member, officer, manager, associate, or profit sharer or directly or indirectly holds an equity interest of five percent or greater of the athlete agent's business if it is not a corporation; and

(B) is an officer or director of a corporation employing the athlete agent or a shareholder having an interest of five percent or greater in the corporation;

(8) a description of the status of any application by the applicant, or any person named under paragraph (7), for a state or federal business, professional, or occupational license, other than as an athlete agent, from a state or federal agency, including any denial, refusal to renew, suspension, withdrawal, or termination of the license and any reprimand or censure related to the license;

(9) whether the applicant, or any person named under paragraph (7), has pleaded guilty or no contest to, has been convicted of, or has charges pending for, a crime that would involve moral turpitude or be a felony if committed in this state and, if so, identification of:

(A) the crime;

(B) the law-enforcement agency involved; and

(C) if applicable, the date of the conviction and the fine or penalty imposed;

(10) whether, within 15 years before the date of application, the applicant, or any person named under paragraph (7), has been a defendant or respondent in a civil proceeding, including a proceeding seeking an adjudication of legal incompetence and, if so, the date and a full explanation of each proceeding;

(11) whether the applicant, or any person named under paragraph (7), has an unsatisfied judgment or a judgment of continuing effect, including alimony or a domestic order in the nature of child support, which is not current at the date of the application;

(12) whether, within 10 years before the date of application, the applicant, or any person named under paragraph (7), was adjudicated bankrupt or was an owner of a business that was adjudicated bankrupt;

(13) whether there has been any administrative or judicial determination that the applicant, or any person named under paragraph (7), made a false, misleading, deceptive, or fraudulent representation;

(14) each instance in which conduct of the applicant, or any person named under paragraph (7), resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic, intercollegiate, or professional athletic event on a student athlete or a sanction on an educational institution;

(15) each sanction, suspension, or disciplinary action taken against the applicant, or any person named under paragraph (7), arising out of occupational or professional conduct;

(16) whether there has been a denial of an application for, suspension or revocation of, refusal to renew, or abandonment of, the registration of the applicant, or any person named under paragraph (7), as an athlete agent in any state;

(17) each state in which the applicant currently is registered as an athlete agent or has applied to be registered as an athlete agent;

(18) if the applicant is certified or registered by a professional league or players association:

(A) the name of the league or association;

(B) the date of certification or registration, and the date of expiration of the certification or registration, if any; and

(C) if applicable, the date of any denial of an application for, suspension or revocation of, refusal to renew, withdrawal of, or termination of, the certification or registration or any reprimand or censure related to the certification or registration; and

(19) any additional information required by the Secretary of State.

(b) Instead of proceeding under subsection (a), an individual registered as an athlete agent in another state may apply for registration as an athlete agent in this state by submitting to the Secretary of State:

(1) a copy of the application for registration in the other state;

(2) a statement that identifies any material change in the information on the application or verifies there is no material change in the information, signed under penalty of perjury; and

(3) a copy of the certificate of registration from the other state.

(c) The Secretary of State shall issue a certificate of registration to an individual who applies for registration under subsection (b) if the Secretary of State determines:

(1) the application and registration requirements of the other state are substantially similar to or more restrictive than this chapter; and

(2) the registration has not been revoked or suspended and no action involving the individual's conduct as an athlete agent is pending against the individual or the individual's registration in any state.

(d) For purposes of implementing subsection (c), the Secretary of State shall:

(1) cooperate with national organizations concerned with athlete agent issues and agencies in other states which register athlete agents to develop a common registration form and determine which states have laws that are substantially similar to or more restrictive than this chapter; and

(2) exchange information, including information related to actions taken against registered athlete agents or their registrations, with those organizations and agencies.



Section 8-26B-6 - Certificate of registration; issuance or denial; renewal.

(a) Except as otherwise provided in subsection (b), the Secretary of State shall issue a certificate of registration to an applicant for registration who complies with Section 8-26B-5(a).

(b) The Secretary of State may refuse to issue a certificate of registration to an applicant for registration under Section 8-26B-5(a) if the Secretary of State determines that the applicant has engaged in conduct that significantly adversely reflects on the applicant's fitness to act as an athlete agent. In making the determination, the Secretary of State may consider whether the applicant has:

(1) pleaded guilty or no contest to, has been convicted of, or has charges pending for, a crime that would involve moral turpitude or be a felony if committed in this state;

(2) made a materially false, misleading, deceptive, or fraudulent representation in the application or as an athlete agent;

(3) engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

(4) engaged in conduct prohibited by Section 8-26B-14;

(5) had a registration as an athlete agent suspended, revoked, or denied in any state;

(6) been refused renewal of registration as an athlete agent in any state;

(7) engaged in conduct resulting in imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic, intercollegiate, or professional athletic event on a student athlete or a sanction on an educational institution; or

(8) engaged in conduct that adversely reflects on the applicant’s credibility, honesty, or integrity.

(c) In making a determination under subsection (b), the Secretary of State shall consider:

(1) how recently the conduct occurred;

(2) the nature of the conduct and the context in which it occurred; and

(3) other relevant conduct of the applicant.

(d) An athlete agent registered under subsection (a) may apply to renew the registration by submitting an application for renewal in a form prescribed by the Secretary of State. The applicant shall sign the application for renewal under penalty of perjury and include current information on all matters required in an original application for registration.

(e) An athlete agent registered under Section 8-26B-5(c) may renew the registration by proceeding under subsection (d) or, if the registration in the other state has been renewed, by submitting to the Secretary of State copies of the application for renewal in the other state and the renewed registration from the other state. The Secretary of State shall renew the registration if the Secretary of State determines:

(1) the registration requirements of the other state are substantially similar to or more restrictive than this chapter; and

(2) the renewed registration has not been suspended or revoked and no action involving the individual's conduct as an athlete agent is pending against the individual or the individual's registration in any state.

(f) A certificate of registration or renewal of registration under this chapter is valid for two years.



Section 8-26B-7 - Suspension, revocation, or refusal to renew registration.

(a) The Secretary of State may limit, suspend, revoke, or refuse to renew a registration of an individual registered under Section 8-26B-6(a) for conduct that would have justified refusal to issue a certificate of registration under Section 8-26B-6(b).

(b) The Secretary of State may suspend or revoke the registration of an individual registered under Section 8-26B-5(c) or renewed under Section 8-26B-6(e) for any reason for which the Secretary of State could have refused to grant or renew registration or for conduct that would justify refusal to issue a certificate of registration under Section 8-26B-6(b).



Section 8-26B-8 - Temporary registration.

The Secretary of State may issue a temporary certificate of registration as an athlete agent while an application for registration or renewal of registration is pending.



Section 8-26B-9 - Registration and renewal fees.

An application for registration or renewal of registration as an athlete agent must be accompanied by a fee in the following amount:

(1) Two hundred dollars ($200) for an initial application for registration;

(2) One hundred dollars ($100) for registration based on a certificate of registration issued by another state;

(3) One hundred dollars ($100) for an application for renewal of registration; or

(4) One hundred dollars ($100) for renewal of registration based on a renewal of registration in another state.



Section 8-26B-10 - Required form of agency contract.

(a) An agency contract must be in a record signed by the parties.

(b) An agency contract must contain:

(1) a statement that the athlete agent is registered as an athlete agent in this state and a list of any other states in which the agent is registered as an athlete agent;

(2) the amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the agent under the contract and any other consideration the agent has received or will receive from any other source for entering into the contract or providing the services;

(3) the name of any person not listed in the agent's application for registration or renewal of registration which will be compensated because the athlete signed the contract;

(4) a description of any expenses the athlete agrees to reimburse;

(5) a description of the services to be provided to the athlete;

(6) the duration of the contract; and

(7) the date of execution.

(c) Subject to subsection (g), an agency contract must contain a conspicuous notice in boldface type and in substantially the following form:

IF YOU SIGN THIS CONTRACT:

(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT ATHLETE IN YOUR SPORT;

(2) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER SIGNING THIS CONTRACT OR BEFORE THE NEXT SCHEDULED ATHLETIC EVENT IN WHICH YOU PARTICIPATE, WHICHEVER OCCURS FIRST, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR THAT YOU HAVE ENTERED INTO THIS CONTRACT AND PROVIDE THE NAME AND CONTACT INFORMATION OF THE ATHLETE AGENT; AND

(3) YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY AS A STUDENT ATHLETE IN YOUR SPORT.

(d) An agency contract must be accompanied by a separate record signed by the student athlete or, if the athlete is a minor, the parent or guardian of the athlete acknowledging that signing the contract may result in the loss of the athlete's eligibility to participate in the athlete's sport.

(e) A student athlete or, if the athlete is a minor, the parent or guardian of the athlete may void an agency contract that does not conform to this section. If the contract is voided, any consideration received from the athlete agent under the contract to induce entering into the contract is not required to be returned.

(f) At the time an agency contract is executed, the athlete agent shall give the student athlete or, if the athlete is a minor, the parent or guardian of the athlete a copy in a record of the contract and the separate acknowledgement required by subsection (d).

(g) If a student athlete is a minor, an agency contract must be signed by the parent or guardian of the minor and the notice required by subsection (c) must be revised accordingly.



Section 8-26B-11 - Notice to educational institution.

(a) In this section, "communicating or attempting to communicate" means contacting or attempting to contact by an in-person meeting, a record, or any other method that conveys or attempts to convey a message.

(b) Not later than 72 hours after entering into an agency contract or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the athlete is enrolled or at which the agent has reasonable grounds to believe the athlete intends to enroll.

(c) Not later than 72 hours after entering into an agency contract or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first, the athlete shall inform the athletic director of the educational institution at which the athlete is enrolled that the athlete has entered into an agency contract and the name and contact information of the athlete agent.

(d) If an athlete agent enters into an agency contract with a student athlete and the athlete subsequently enrolls at an educational institution, the agent shall notify the athletic director of the institution of the existence of the contract not later than 72 hours after the agent knew or should have known the athlete enrolled.

(e) If an athlete agent has a relationship with a student athlete before the athlete enrolls in an educational institution and receives an athletic scholarship from the institution, the agent shall notify the institution of the relationship not later than 10 days after the enrollment if the agent knows or should have known of the enrollment and:

(1) the relationship was motivated in whole or part by the intention of the agent to recruit or solicit the athlete to enter an agency contract in the future; or

(2) the agent directly or indirectly recruited or solicited the athlete to enter an agency contract before the enrollment.

(f) An athlete agent shall give notice in a record to the athletic director of any educational institution at which a student athlete is enrolled before the agent communicates or attempts to communicate with:

(1) the athlete or, if the athlete is a minor, a parent or guardian of the athlete, to influence the athlete or parent or guardian to enter into an agency contract; or

(2) another individual to have that individual influence the athlete or, if the athlete is a minor, the parent or guardian of the athlete to enter into an agency contract.

(g) If a communication or attempt to communicate with an athlete agent is initiated by a student athlete or another individual on behalf of the athlete, the agent shall notify in a record the athletic director of any educational institution at which the athlete is enrolled. The notification must be made not later than 10 days after the communication or attempt.

(h) An educational institution that becomes aware of a violation of this chapter by an athlete agent shall notify the Secretary of State and any professional league or players association with which the institution is aware the agent is licensed or registered of the violation.



Section 8-26B-12 - Student athlete's right to cancel.

(a) A student athlete or, if the athlete is a minor, the parent or guardian of the athlete may cancel an agency contract by giving notice in a record of cancellation to the athlete agent not later than 14 days after the contract is signed.

(b) A student athlete or, if the athlete is a minor, the parent or guardian of the athlete may not waive the right to cancel an agency contract.

(c) If a student athlete, parent, or guardian cancels an agency contract, the athlete, parent, or guardian is not required to pay any consideration under the contract or return any consideration received from the athlete agent to influence the athlete to enter into the contract.



Section 8-26B-13 - Required records.

(a) An athlete agent shall create and retain for five years records of the following:

(1) the name and address of each individual represented by the agent;

(2) each agency contract entered into by the agent; and

(3) the direct costs incurred by the agent in the recruitment or solicitation of each student athlete to enter into an agency contract.

(b) Records described in subsection (a) are open to inspection by the Secretary of State during normal business hours.



Section 8-26B-14 - Prohibited conduct.

(a) An athlete agent, with the intent to influence a student athlete or, if the athlete is a minor, a parent or guardian of the athlete to enter into an agency contract, may not take any of the following actions or encourage any other individual to take or assist any other individual in taking any of the following actions on behalf of the agent:

(1) give materially false or misleading information or make a materially false promise or representation;

(2) furnish anything of value to the athlete before the athlete enters into the contract; or

(3) furnish anything of value to an individual other than the athlete or another registered athlete agent.

(b) An athlete agent may not intentionally do any of the following or encourage any other individual to do any of the following on behalf of the agent:

(1) initiate contact, directly or indirectly, with a student athlete or, if the athlete is a minor, a parent or guardian of the athlete, to recruit or solicit the athlete, parent, or guardian to enter an agency contract unless registered under this chapter;

(2) fail to create or retain or to permit inspection of the records required by Section 8-26B-13;

(3) fail to register when required by Section 8-26B-4;

(4) provide materially false or misleading information in an application for registration or renewal of registration;

(5) predate or postdate an agency contract; or

(6) fail to notify a student athlete or, if the athlete is a minor, a parent or guardian of the athlete, before the athlete, parent, or guardian signs an agency contract for a particular sport that the signing may make the athlete ineligible to participate as a student athlete in that sport.



Section 8-26B-15 - Criminal penalties.

(a) The commission of any conduct prohibited in subsection (a) of Section 8-26B-14 by an individual required by this chapter to register as an athlete agent who has intentionally not registered under this chapter is a Class B felony.

(b) Except for subdivision (1) of subsection (b) of Section 8-26B-14, the commission of any conduct prohibited in Section 8-26B-14 by an athlete agent who has registered under this chapter is a Class C felony.

(c) The commission of any conduct prohibited in subdivision (1) of subsection (b) of Section 8-26B-14 by an athlete agent who has registered under this chapter is a Class A misdemeanor.



Section 8-26B-16 - Civil remedy.

(a) An educational institution or student athlete may bring an action for damages against an athlete agent if the institution or athlete is adversely affected by an act or omission of the agent in violation of this chapter. An educational institution or student athlete is adversely affected by an act or omission of the agent only if, because of the act or omission, the institution or an individual who was a student athlete at the time of the act or omission and enrolled in the institution:

(1) is suspended or disqualified from participation in an interscholastic or intercollegiate sports event by or under the rules of a state or national federation or association that promotes or regulates interscholastic or intercollegiate sports; or

(2) suffers financial damage.

(b) A plaintiff that prevails in an action under this section may recover actual damages, costs, and reasonable attorney's fees. An athlete agent found liable under this section forfeits any right of payment for anything of benefit or value provided to the student athlete and shall refund any consideration paid to the agent by or on behalf of the athlete.



Section 8-26B-17 - Civil penalty.

The Secretary of State may assess a civil penalty against an athlete agent not to exceed fifty thousand dollars ($50,000) for a violation of this chapter.



Section 8-26B-18 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 8-26B-19 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, or supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103 (b) of that act, 15 U.S.C. Section 7003(b).






Article 2 - Commission and Disposition of Funds.

Section 8-26B-30 - Alabama Athlete Agents Commission.

(a) The Alabama Athlete Agents Commission is continued in existence. The commission shall consist of the Secretary of State and 18 members to be appointed as follows:

(1) One member appointed by the Governor.

(2) One member appointed by the Lieutenant Governor.

(3) One member appointed by the Speaker of the House of Representatives.

(4) The athletic director or an individual appointed by the athletic director at each of the following institutions of higher education:

a. Auburn University.

b. University of Alabama, Tuscaloosa.

c. University of South Alabama.

d. Alabama State University.

e. Alabama A & M University.

f. Tuskegee University.

g. Troy University.

h. Jacksonville State University.

i. University of North Alabama.

j. University of West Alabama.

k. Miles College.

l. University of Montevallo.

m. University of Alabama, Huntsville.

n. University of Alabama, Birmingham.

(5) One member appointed by the Alabama High School Athletic Association.

(b) In appointing members to the board, the appointing power shall select those persons whose appointments, to the extent possible, ensure that the membership of the board is inclusive and reflects the racial, gender, urban/rural, and economic diversity of the state. All appointed members of the commission shall be citizens of the United States and residents of Alabama. The term of each appointed commission member shall be three years and members are eligible for reappointment. If a vacancy occurs, the appointing power for the vacant position shall appoint a successor who shall take office immediately and serve the remainder of the unexpired term. Members of the Alabama Athlete Agents Commission serving on October 1, 2016, shall continue to serve on the Alabama Athlete Agents Commission until their term expires.

(c) Within 15 days after their appointment, the members of the commission shall take an oath before any person lawfully authorized to administer oaths in this state to faithfully and impartially perform their duties as members of the commission, and the same shall be filed with the Secretary of State.

(d) The Governor may remove from the commission any appointed member for neglect of duty or other just cause.

(e) The commission shall elect annually a chair, a vice chair, and a secretary-treasurer from its members.

(f) A majority of the commission shall constitute a quorum for the transaction of business.

(g) The Secretary of State shall keep records of the proceedings of the commission; and, in any proceeding in court, civil or criminal, arising out of or founded upon any provision of this chapter, copies of those records certified as correct by the Secretary of State shall be admissible in evidence as tending to prove the content of the records.

(h) The Secretary of State shall have printed and published for distribution an annual register which shall contain the names, arranged alphabetically, of all persons registered under this chapter. The Secretary of State shall also provide a quarterly report to the commission of all agents registered during the quarter, any suspension or revocation of registered agents during the quarter, and other disciplinary action taken against an agent.

(i) The Secretary of State may employ personnel and arrange for assistance, service, and supplies as the Secretary of State may require for the performance of the duties of the commission.

(j) The commission may promulgate and, from time to time, amend rules and standards of conduct for athlete agents appropriate for the protection of the residents of the state. At least 35 days prior to the completion of notice of any rule or amendment, the Secretary of State shall mail copies of the proposed rule or amendment to all persons registered under this chapter, with a notice advising them of the completion of notice of the rule or amendment and requesting that they submit advisory comments thereon at least 15 days prior to the completion of notice. Failure to receive by mail a rule, amendment, or notice by all persons registered under this chapter shall not affect the validity of the rule or amendment.

(k) Except for the Secretary of State, each member of the commission, who is not otherwise reimbursed by public funds for services provided to this commission, shall be paid fifty dollars ($50) for each day the member is actively engaged in the discharge of official duties as a member of the commission, and shall also be entitled to, and shall receive, reimbursement for actual necessary expenses incurred in the discharge of official duties on behalf of the commission.

(l) The Alabama Athlete Agents Commission shall be subject to the Alabama Sunset Law, Chapter 20, Title 41, as an enumerated agency as provided in Section 41-20-3, and shall have a termination date of October 1, 2019, and every four years thereafter, unless continued pursuant to the Alabama Sunset Law.



Section 8-26B-31 - Disposition of funds; Alabama Athlete Agents Fund.

(a) All moneys collected for registrations and all fines collected for violations of this chapter shall be paid to the Secretary of State, who shall deposit them in a special fund in the State Treasury for the use of the commission.

(b) There is hereby created in the State Treasury a fund to be known and designated as the Alabama Athlete Agents Fund. All funds, fees, charges, costs, and collections accruing to or collected under the provisions of this chapter shall be deposited into the State Treasury to the credit of the Alabama Athlete Agents Fund.

(c) Funds now or hereafter deposited in the State Treasury to the credit of the Alabama Athlete Agents Fund may not be expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with Article 4 of Chapter 4 of Title 41, and only in the amounts and for the purposes provided by the Legislature in the general appropriation bill or other appropriation bills.









Chapter 27 - ALABAMA TRADE SECRETS ACT.

Section 8-27-1 - Short title.

This chapter may be cited as the "Alabama Trade Secrets Act."



Section 8-27-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) TRADE SECRET. A "trade secret" is information that:

a. Is used or intended for use in a trade or business;

b. Is included or embodied in a formula, pattern, compilation, computer software, drawing, device, method, technique, or process;

c. Is not publicly known and is not generally known in the trade or business of the person asserting that it is a trade secret;

d. Cannot be readily ascertained or derived from publicly available information;

e. Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy; and

f. Has significant economic value.

(2) IMPROPER MEANS. "Improper means" are means such as:

a. Theft;

b. Bribery;

c. Misrepresentation;

d. Inducement of a breach of confidence;

e. Trespass; or

f. Other deliberate acts taken for the specific purpose of gaining access to the information of another by means such as electronic, photographic, telescopic or other aids to enhance normal human perception, where the trade secret owner reasonably should be able to expect privacy.

(3) PERSON. A "person" is a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.



Section 8-27-3 - Misappropriation.

A person who discloses or uses the trade secret of another, without a privilege to do so, is liable to the other for misappropriation of the trade secret if:

(1) That person discovered the trade secret by improper means;

(2) That person's disclosure or use constitutes a breach of confidence reposed in that person by the other;

(3) That person learned the trade secret from a third person, and knew or should have known that (i) the information was a trade secret and (ii) that the trade secret had been appropriated under circumstances which violate the provisions of (1) or (2), above; or

(4) That person learned the information and knew or should have known that it was a trade secret and that its disclosure was made to that person by mistake.



Section 8-27-4 - Remedies for actual or threatened misappropriation; intentional remuneration of a third party for misappropriation.

(a) The remedies available for actual or threatened misappropriation of a trade secret are:

(1) To the extent that they are not duplicative:

a. Such injunctive and other equitable relief as may be appropriate with respect to any actual or threatened misappropriation of a trade secret,

b. Recovery of any profits and other benefits conferred by the misappropriation that are attributable to the misappropriation (In establishing the misappropriator's profits, the complainant is required to present proof only of the misappropriator's gross revenue, and the misappropriator is required to present proof of his or her deductible expenses and the elements of profit attributable to factors other than the trade secret.), and

c. The actual damages suffered as a result of the misappropriation;

(2) Reasonable attorney's fees to the prevailing party if:

a. A claim of actual or threatened misappropriation is made or resisted in bad faith,

b. A motion to terminate an injunction is made or resisted in bad faith, or

c. Willful and malicious misappropriation exists; and

(3) Exemplary damages in an amount not to exceed the actual award made under subdivision (1), but not less than ten thousand dollars ($10,000), if willful and malicious misappropriation exists.

(b) In addition to the civil damages and penalties provided in subsection (a), a person who intentionally remunerates or recruits a third person for actual or threatened misappropriation of a trade secret and any person who misappropriates a trade secret shall be guilty of a Class C felony. In any criminal prosecution under this subsection against an employer based on misappropriation of a trade secret by its employee, the term intentionally shall mean that the employer remunerated an employee with the intent that the employee would misappropriate the trade secrets of another. The trade secret that was misappropriated shall be clearly identified. Mere acceptance or receipt by an employer of a trade secret of another, by itself, shall be insufficient to prove criminal liability. Each act committed under this subsection shall constitute a separate offense.



Section 8-27-5 - Statute of limitation.

An action for misappropriation must be brought within two years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered.



Section 8-27-6 - Effect on other law.

Those provisions of this chapter that are inconsistent with the common law of trade secrets supersede the common law; otherwise, this chapter should be construed to be consistent with the common law of trade secrets.






Chapter 28 - DISPOSAL OF MOLDS, DIES OR PATTERNS.

Section 8-28-1 - Definitions.

As used in this chapter, the following words shall have the following meanings respectively ascribed to them, unless the context clearly indicates otherwise:

(1) CUSTOMER. Any person who causes a molder to make a form or to use a form to make a product.

(2) FORM. An object in or around which material is placed to make a mold for pouring plastic or casting metal, and includes a mold, die or pattern.

(3) MOLDER. Any person who makes a form or who uses a form to make a product.



Section 8-28-2 - When molder may dispose of form owned by customer.

Unless a customer and a molder otherwise agree in writing, a molder may, as provided in Section 8-28-3, dispose of a form owned by a customer if the customer does not take from the molder physical custody of the form within three years after the molder's last prior use of the form.



Section 8-28-3 - Procedure for disposal; notice.

A molder who wishes to dispose of a form shall send written notice by registered mail with return receipt requested to the customer's last-known address and to any address set forth in the agreement under which the molder obtained physical custody of the form. The notice shall state that the molder intends to dispose of the form. The molder may dispose of the form without liability to the customer if, within 120 days after the molder receives the return receipt of the notice or within 120 days after the molder sends notice if no return receipt is received within that period, the customer does not take physical custody of the form or enter into an agreement with the molder for taking possession or physical custody of the form.



Section 8-28-4 - Applicability.

This chapter applies to any form, whether it was last used before, on or after May 4, 1989.






Chapter 29 - TIMELY PAYMENTS TO CONTRACTORS AND SUBCONTRACTORS.

Section 8-29-1 - Definitions.

For the purpose of this chapter, the following words have the following meanings:

(1) CONTRACTOR. Any person, individual, firm, corporation, partnership, or other legal entity who contracts with an owner to improve real property or perform construction services for an owner.

(2) IMPROVE. To build, effect, alter, repair, or demolish any improvements upon, connected with, or on, or beneath the surface of any real property; to excavate, clear, grade, fill, landscape any real property; to construct driveways and roadways; to furnish materials, including trees and shrubbery, for any of these purposes; or to perform any labor upon these improvements.

(3) IMPROVEMENT. All or any part of any building, structure, erection, alteration, demolition, excavation, clearing, grading, filling, or landscaping, including trees and shrubbery, driveways, and roadways on real property.

(4) OWNER. Any person, individual, firm, corporation, partnership, or other legal entity who has an interest in the real property improved and for whom an improvement is made, who either directly or by agent ordered the improvement to be made.

(5) REAL PROPERTY. The real estate that is improved, including lands, leaseholds, tenements, and improvements placed on the real property.

(6) SUBCONTRACTOR. Any person, individual, firm, corporation, partnership, or other legal entity who has contracted to furnish labor or materials to, or has performed labor or supplied materials for a contractor in connection with a contract to improve real property.

(7) SUB-SUBCONTRACTOR. Any person, individual, firm, corporation, partnership, or other legal entity who has contracted to furnish labor or materials to, or has performed labor or supplied materials for a subcontractor in connection with a contract to improve real property.



Section 8-29-2 - Performance in accordance with contract entitles contractor or subcontractor to payment.

Performance by a contractor, subcontractor, or sub-subcontractor in accordance with the provisions of his or her contract entitles them to payment from the party with whom they contract. All contracts between parties require a date of payment.



Section 8-29-3 - Timely payments to contractors and subcontractors; noncompliance with chapter; percentage of retainage on payments.

(a) When a contractor has performed pursuant to his or her contract and submits an application or pay request for payment or an invoice for materials, to the owner or owner's representative, the owner shall timely pay the contractor by mailing via first class mail or delivering the amount of the pay request or invoice in accordance with the payment terms agreed to by the owner and the contractor, the agreed upon payment terms must be specified in all contract documents, but if payment terms are not agreed to, then within 30 days after receipt of the pay request or invoice.

(b) When a subcontractor has performed pursuant to his or her contract and submits an application or pay request for payment or an invoice for materials to a contractor in sufficient time to allow the contractor to include the application, request, or invoice in his or her own pay request submitted to an owner, the contractor shall timely pay to the subcontractor in accordance with the payment terms agreed to by the contractor and subcontractor, but if payment terms are not agreed to, then within seven days of receipt of payment from owner by mailing via first class mail or delivering the amount received for the subcontractor's work and materials based on work properly completed or service properly provided under the contract.

(c) When a sub-subcontractor has performed labor or supplied materials for a subcontractor pursuant to his or her contract and submits an application or pay request for payment or an invoice for materials to a subcontractor in sufficient time to allow the subcontractor to include the application, request, or invoice in his or her own pay request submitted to a contractor, the subcontractor shall timely pay the sub-subcontractor in accordance with the payment terms agreed to by the subcontractor and sub-subcontractor but if payment terms are not agreed to, then within seven days of receipt of payment from contractor by mailing via first class mail or delivering the amount received for the sub-subcontractor's work and materials based on work properly completed or service properly provided under the contract.

(d) If the owner, contractor, or subcontractor does not make payment in compliance with this chapter, the owner, contractor, or subcontractor shall be obligated to pay his or her contractor, subcontractor, or sub-subcontractor interest at the rate of one percent per month (12% per annum) on the unpaid balance due.

(e) A contractor who receives a payment under subsection (a) or otherwise, from an owner in connection with a contract shall pay each of its subcontractors the portion of the owner's payment to the extent of that subcontractor's interest in the owner's payment. The payment shall include interest, if any, that is attributable to work properly performed or materials suitably stored by that subcontractor if payment for stored materials is provided for in the contract. The payment required by this subsection shall be made not later than the seventh day after the date the contractor receives the owner's payment.

(f) The percentage of retainage on payments by the contractor to the subcontractor shall not exceed the percentage of retainage on payments made by the owner to the contractor. Any percentage of retainage on payments made by contractor to the subcontractor that exceeds the percentage of retainage on payments made by the owner to the contractor shall be subject to interest to be paid by the contractor to the subcontractor at the rate of one percent per month (12% per annum).

(g) The percentage of retainage on payments by the subcontractor to the sub-subcontractor shall not exceed the percentage of retainage on payments made by the contractor to the subcontractor. Retainage on payments made by the subcontractor to the sub-subcontractor that exceeds the percentage of retainage on payments made by the contractor to the subcontractor shall be subject to interest paid at the rate of one percent per month (12% per annum).

(h) For the purposes of this chapter, retainage means that money, or other security as agreed to by the parties to a construction contract, earned by the contractor, subcontractor or lower tier sub-subcontractor, or supplier for work properly performed or materials suitably stored if payment for stored materials is provided for in the contract, which has been retained by the owner conditioned on final completion and acceptance of all work in connection with a project or projects by the contractor, subcontractor or lower tier sub-subcontractor, or supplier.

(i) A construction contract on any project in this state may provide for the owner's withholding of retainage from payments to its contractor for work performed by that contractor on a construction project. There shall be retained not more than 10 percent of the estimated amount of work properly done and the value of materials stored on the site or suitably stored and insured off-site, and after 50 percent completion has been accomplished, no further retainage shall be withheld. If an owner withholds an amount greater than that allowed by this subsection, the owner shall be liable to the contractor for interest accruing on the excess amount withheld at the rate of one percent per month. Nothing herein is intended to limit or alter the paying party's right to withhold or not approve payment on grounds set forth in the parties' contract or the grounds set forth in Section 8-29-4 or otherwise for work not properly performed or payment not earned; rather, this section is intended only to establish a maximum amount of retainage, establish the timing for release of retainage, and provide for the payment of interest for improperly held retainage.

(j) A construction contract on any project in this state may provide for the contractor's withholding of retainage from payments to its subcontractors for work performed by the subcontractors on a construction project. There shall be retained not more than 10 percent of the estimated amount of work properly done and the value of materials stored on the site or suitably stored and insured off-site, and after 50 percent completion has been accomplished, no further retainage shall be withheld. If a contractor withholds an amount greater than that allowed by this subsection, the contractor shall be liable to the subcontractor for interest accruing on the excess amount withheld at the rate of one percent per month.

(k) A construction contract on any project in this state may provide for the subcontractor's withholding of retainage from payments to its sub-subcontractors or material suppliers for work performed by such sub-subcontractors or material suppliers on a construction project. There shall be retained not more than 10 percent of the estimated amount of work properly done and the value of materials stored on the site or suitably stored and insured off-site, and after 50 percent completion has been accomplished, no further retainage shall be withheld. If a subcontractor withholds an amount greater than that allowed by this subsection, the subcontractor shall be liable to the sub-subcontractor or material supplier for interest accruing on the excess amount withheld at the rate of one percent per month.

(l)(1) The owner shall release and pay retainage to the contractor for work completed on any construction contract no later than 60 days after the completion of the contractor's work defined in its contract with the owner, or no later than 60 days after substantial completion of the project, whichever occurs first, and in both events, with all necessary certificates of occupancy having been issued. The contractor shall release and pay retainage to its subcontractors for work completed pursuant to the terms of this chapter.

(2) For the purposes of this subsection, substantial completion means the stage in the progress of the project when the project or designated portion thereof is sufficiently complete in accordance with the contract documents with all necessary certificates of occupancy having been issued so that the owner may occupy or utilize the project for its intended purpose.

(m) The provisions of subsections (h) through (l) shall not apply to any construction project for or by an electric utility regulated by the Public Service Commission.

(n) Nothing herein limits or alters the paying party's right to withhold or not approve payment on grounds set forth in the party's contract or the grounds set forth in Section 8-29-4 or otherwise for work not properly performed or payment not earned; rather, this section is intended only to establish a maximum amount of retainage, establish the timing for release of retainage, and provide for the payment of interest for improperly held retainage. Also, the paying party may condition payment on the receipt of a full release of any lien of the contractor, subcontractor, or sub-subcontractor for the amount of work being paid.

(o) All loans and loan proceeds related to a construction project, and the disbursement and use thereof, are governed solely by the terms of the documents evidencing and securing the loan, and contractors, subcontractors, and sub-subcontractors have no lien or rights in any such loan, loan proceeds, or the disbursement or use thereof.



Section 8-29-4 - Withholding application and certification for payment; withholding payment; notice.

(a) Nothing in this chapter shall prevent the owner, contractor, or subcontractor from withholding application and certification for payment for any of the following reasons if there is a bona fide dispute over one or more of the following:

(1) Unsatisfactory job progress.

(2) Defective construction not remedied.

(3) Disputed work.

(4) Third party claims filed or reasonable evidence that a claim will be filed.

(5) Failure of the contractor, subcontractor, or sub-subcontractor to make timely payments for labor, equipment, and materials.

(6) Property damage to owner, contractor, or subcontractor.

(7) Reasonable evidence that the contract, subcontract, or sub-subcontract cannot be completed for the unpaid balance of the contract or contract sum.

(b) In the event that there is a bona fide dispute over all or any portion of the amount due on a progress payment from the owner, contractor, or subcontractor then the owner, contractor, or subcontractor may withhold payment in an amount not to exceed 2 times the disputed amount.

(c) An owner is required to notify a contractor in writing within 15 days of receipt of any disputed request for payment. A contractor, subcontractor and sub-subcontractor is required to provide written notification within 5 days of disputed request for payment or notice of disputed request for payment.



Section 8-29-5 - Waiver of right to receive interest.

A party may not waive the right to receive interest before a payment is due under a contract subject to this section. A party may waive the interest due on any late payment on or after the date the payment is due under Section 8-29-3.



Section 8-29-6 - Civil action.

A contractor, subcontractor, or sub-subcontractor may file a civil action solely against the party contractually obligated for the payment of the amount claimed to recover the amount due plus the interest accrued in accordance with this chapter. If the court finds in the civil action that the owner, contractor, or subcontractor has not made payment in compliance with this chapter, the court shall award the interest specified in this chapter in addition to the amount due. In any such civil action, the party in whose favor a judgement is rendered shall be entitled to recover payment of reasonable attorneys' fees, court costs and reasonable expenses from the other party.



Section 8-29-7 - Exemptions from chapter.

This chapter does not apply to the following:

(1) Residential homebuilders.

(2) Improvements to real property intended for residential purposes which consist of 16 or fewer residential units.

(3) Contracts, subcontracts, or sub-subcontracts in the amount of ten thousand dollars ($10,000) or less.

(4) Contracts with the state or local governments of the State of Alabama.



Section 8-29-8 - No amendment of existing laws; not applicable in certain civil actions.

This chapter does not amend or modify existing laws relating to mechanics and materialmen liens and shall not be applicable in civil actions pursuant to Title 35, Chapter 11, Division 8.






Chapter 30 - BURIAL SERVICES, MERCHANDISE, AND PROPERTY.

Section 8-30-1 - Definitions.

The following terms shall have the following meanings:

(1) BURIAL MERCHANDISE. Any merchandise normally offered or sold by a cemetery for use in connection with the interment, entombment, or inurnment of human remains. This includes, but is not limited to, subterranean crypts, mausoleums, markers, and monuments, whether bronze or otherwise, bronze plaques and vases, mausoleum spaces to be constructed, cemetery spaces to be developed, and vaults, and also includes foundations or footings of any type.

(2) BURIAL RIGHT. The right to use a grave space, mausoleum, or columbarium for the interment, entombment, or inurnment of human remains.

(3) BURIAL SERVICE. Any service offered by a cemetery in connection with the interment, entombment, or inurnment of human remains as described in subdivision (1) of this section.

(4) CEMETERY. Any land or structure in this state dedicated to and used, or intended to be used, for interment of human remains. It may be either a burial park for earth interments, or a mausoleum for vault or crypt interments, or a combination of one or more thereof. The term shall not include governmentally owned cemeteries, fraternal cemeteries, church and synagogue cemeteries, or family burial plots.

(5) CEMETERY COMPANY. An individual, partnership, corporation, or association now or hereafter organized, owning or controlling cemetery lands or property and conducting the business of a cemetery.

(6) PERSON. An individual, a corporation, a partnership, an association, a joint stock company, a trust, or any unincorporated organization.

(7) SALE or SELL. Every contract of sale or disposition of cemetery property, burial right, burial lot, burial services, or burial merchandise for value. The term "offer to sell," "offer for sale," or "offer" shall include any attempt or offer to dispose of, or solicitation of an offer to buy, cemetery property, burial lots, burial rights, burial services, or burial merchandise for value. This definition shall not include wholesalers of burial merchandise.

(8) SALESPERSON. An individual employed or appointed or authorized by a cemetery or cemetery company to sell cemetery property, burial lots, burial rights, burial services, or any other right or thing of value in connection with the interment of human remains. The owner of a cemetery, the executive officers, and general partners of a cemetery company shall not be deemed to be salespersons within the meaning of this definition unless they are paid a commission for the sale of the property, lots, rights, merchandise, or services.



Section 8-30-2 - Schedule of charges for burial services and merchandise.

Every cemetery organized under the laws of this state shall have a full and complete schedule of all charges for burial services and burial merchandise provided by the cemetery plainly printed or typewritten, posted conspicuously, and maintained, subject to inspection and copy, at the usual place for transacting the regular business of the cemetery.



Section 8-30-3 - Prohibited actions.

It shall be unlawful for any cemetery:

(1) To sell or offer to sell any cemetery property, burial lot, burial rights, burial services, or burial merchandise by means of any oral or written untrue statement of a material fact or any omission of a material fact.

(2) In connection with the offer, sale, or purchase of any cemetery property, burial lot, burial rights, burial services, or burial merchandise, directly or indirectly:

a. To employ any device, scheme, or artifice to defraud.

b. To engage in any transaction, act, practice, or course of business which operates or would operate as a fraud or deceit upon the purchaser or seller.

(3) To sell or offer to sell any cemetery property, burial lot, burial rights, burial services, or burial merchandise by means of any oral or written contract at a price that is above the posted amount.



Section 8-30-4 - Penalty for violation of chapter.

Any person who violates this chapter is guilty of a Class A misdemeanor.






Chapter 31 - ALABAMA UNCONSCIONABLE PRICING ACT.

Section 8-31-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Unconscionable Pricing Act."



Section 8-31-2 - Definitions.

As used in this chapter, the following words and phrases have the following meanings unless a different meaning is required by the context:

(1) COMMODITY. Any goods, services, materials, merchandise, supplies, equipment, resources, or other articles of commerce, and includes, without limitation, all services offered or provided or work performed or offered to be performed as an occupation or business to consumers and food, water, ice, chemicals, petroleum products, and lumber necessary for consumption or use as a direct result of the emergency.

(2) PERSON. Shall include, but not be limited to, natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations, and any other legal entity.

(3) RENTAL FACILITY. Shall include, but not be limited to, any hotel, motel, boarding house, dwelling house, and self storage facility offered for rent or lease.



Section 8-31-3 - Prohibition of unconscionable pricing during declared state of emergency.

It is unlawful and a violation of Section 8-19-5, for any person to impose unconscionable prices for the sale or rental of any commodity or rental facility during the period of a declared state of emergency.



Section 8-31-4 - Determination of unconscionable price during a state of emergency.

It is prima facie evidence that a price is unconscionable if any person, during a state of emergency declared pursuant to the powers granted to the Governor in Section 31-9-8, charges a price that exceeds, by an amount equal to or in excess of twenty-five percent the average price at which the same or similar commodity or rental facility was obtainable in the affected area during the last 30 days immediately prior to the declared state of emergency and the increase in the price charged is not attributable to reasonable costs incurred in connection with the rental or sale of the commodity.



Section 8-31-5 - Penalties for violation of chapter; penalties collected remitted to State Treasurer; suspension or revocation of license or certificate.

(a) Upon an entry of judgement or decree for a violation of this chapter, the court shall impose a civil penalty not to exceed one thousand dollars ($1,000) per violation with an aggregate total not to exceed twenty-five thousand dollars ($25,000) for any 24-hour period.

(b) All penalties collected under this chapter shall be remitted by the circuit court to the State Treasurer and shall be credited to the account of either the office of the Attorney General or the office of the district attorney whichever initiated the action resulting in the imposition of such penalties.

(c) Upon a showing to the court by the office of the Attorney General or the office of the district attorney that a person has engaged in continuous and willful violations of this chapter, the court may suspend or revoke any license or certificate authorizing that person to engage in business in this state or the court may enjoin any person from engaging in business in this state.



Section 8-31-6 - Private cause of action not created.

Nothing in this chapter creates a private cause of action in favor of any person damaged by a violation of this chapter.






Chapter 32 - SERVICE CONTRACTS.

Section 8-32-1 - Purpose.

(a) The purpose of this chapter is to create a framework to regulate service contracts sold to consumers in this state.

(b) The following are exempt from Sections 8-32-2 to 8-32-12, inclusive, of this chapter:

(1) Warranties.

(2) Maintenance agreements.

(3) Warranties, service contracts, or maintenance agreements offered by electric, gas, water, or telephone utilities on their transmission devices.

(4) Service contracts sold or offered for sale in commercial transactions.

(5) Service contracts sold or offered for sale to persons other than consumers.

(6) Service contracts sold at the point of sale, or within 60 days of the original purchase date of the property, which cover tangible property where the tangible property for which the service contract is sold, has a purchase price of two hundred and fifty dollars ($250) or less, exclusive of sales tax.

(c) Manufacturer's service contracts on the manufacturer's products and service contracts sold or offered for sale by Alabama electric cooperatives, and their subsidiaries and affiliates, including without limitation, affiliates managed or controlled by electric cooperatives, are required to comply only with Section 8-32-3(a), Section 8-32-3(g), Section 8-32-5(a), Section 8-32-5(d) to (n), inclusive, Section 8-32-6, Section 8-32-10(a), and Section 8-32-10(c) to (f), inclusive, as applicable, of this chapter.

(d) The types of agreements referred to in subsections (b) and (c) are not insurance for any purpose including, without limitation, compliance with the Alabama Insurance Code.



Section 8-32-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) ADMINISTRATOR. The person designated by a provider to be responsible for the administration of service contracts or the service contracts plan or to make the filings required by this chapter.

(2) COMMISSIONER. The Commissioner of Insurance of this state.

(3) CONSUMER. A natural person who buys, primarily for personal, family, or household purposes, and not for resale, any tangible personal property normally used for personal, family, or household purposes and not for commercial or research purposes.

(4) MAINTENANCE AGREEMENT. A contract of limited duration that provides for scheduled maintenance only.

(5) MANUFACTURER. A person that is one of the following:

a. A manufacturer or producer of property that sells the property under its own name or label.

b. A subsidiary of the person who manufactures or produces the property.

c. A corporation which owns at least 80 percent of the person who manufactures or produces the property.

d. A person who manufactures or produces the property even though the property is sold under the trade name or label of another person.

(6) MECHANICAL BREAKDOWN INSURANCE. For purposes of this chapter, a policy, contract, or agreement issued by an authorized insurance company directly to a consumer or other owner of property that provides for, among other coverages, the repair, replacement, or maintenance of property or indemnification for repair, replacement, or maintenance, for the operational or structural failure of the property due to a defect in materials or workmanship or due to normal wear and tear.

(7) NON-ORIGINAL MANUFACTURER'S PARTS. Replacement parts not made for or by the original manufacturer of the property, commonly referred to as "after market parts."

(8) PERSON. An individual, partnership, corporation, incorporated or unincorporated association, joint stock company, reciprocal, syndicate, or any other entity, or combination of persons acting in concert.

(9) PREMIUM. The consideration paid to an insurer for a reimbursement insurance policy.

(10) PROVIDER. A person who administers, makes, provides, sells, or offers to sell a service contract, who is contractually obligated to provide service under a service contract.

(11) PROVIDER FEE. The total purchase price paid for a service contract. In cases where a reimbursement insurance policy is issued to a provider, the "provider fee" is the total purchase price paid for a service contract net of the premium.

(12) REIMBURSEMENT INSURANCE POLICY. A policy of insurance issued to a provider pursuant to which the insurer agrees, for the benefit of the service contract holders, to discharge the obligations of the provider under the terms of the service contracts in the event of non-performance by the provider.

(13) ROAD HAZARD. A hazard that is encountered while driving a motor vehicle, including, but not limited to, potholes, rocks, wood debris, metal parts, glass, plastic, curbs, or composite scraps.

(14) SERVICE CONTRACT. A contract or agreement for a separately stated consideration for a specific duration to perform the repair, replacement, or maintenance of property or indemnification for repair, replacement, or maintenance, for the operational or structural failure due to a defect in materials or workmanship, or normal wear and tear, with or without additional provision for incidental payment or indemnity under limited circumstances, for related expenses, including, but not limited to, towing, rental, and emergency road service. Service contracts may provide for the repair, replacement, or maintenance of property for damage resulting from power surges and accidental damage from handling. "Service contract" does not include warranties, mechanical breakdown insurance, or maintenance agreements. A service contract is not insurance for any purpose, including, but not limited to, compliance with the Alabama Insurance Code, other than for the purpose of a service contract holder's claim against a service contract provider for failure to comply with the provisions of the service contract if so provided by other law. Service contract services include, but are not limited to, the following:

a. The repair or replacement of tires or wheels, or both, on a motor vehicle damaged as a result of coming into contact with a road hazard.

b. The removal of dents, dings, or creases on a motor vehicle that may be repaired using the process of paintless dent removal without affecting the existing paint finish and without replacing vehicle body panels, sanding, bonding, or painting.

c. The repair of chips or cracks in or the replacement of a motor vehicle windshield as a result of damage caused by a road hazard that is primary to the coverage offered by the motor vehicle owner's motor vehicle insurance policy.

d. The replacement of a motor vehicle key or key-fob if the key or key-fob becomes inoperable, lost, or stolen.

e. Other services which may be approved by the commissioner, if not inconsistent with this chapter.

(15) SERVICE CONTRACT HOLDER or CONTRACT HOLDER. A person who is the purchaser or holder of a service contract.

(16) WARRANTY. A warranty made by the manufacturer, importer, distributor, or seller of property or services without consideration stated separately from the price of the property or services sold, that is not negotiated separate from the sale of the product and is incidental to the sale of the product, that guarantees repair or replacement, or indemnity for repair or replacement, for defective parts, mechanical or electrical breakdown, labor or other remedial measures, such as repair or replacement of the property or repetition of services.



Section 8-32-3 - Requirements for selling or offering to sell service contracts.

(a) Either the provider or its designee shall:

(1) Provide a receipt for, or other written evidence of, the purchase of the service contract to the contract holder.

(2) Provide a copy of the service contract to the service contract holder within a reasonable period of time from the date of purchase.

(b) A provider may, but is not required to, appoint an administrator or other designee to be responsible for any or all of the administration of service contracts and compliance with this chapter.

(c) Each provider of service contracts sold in this state shall file a registration with the commissioner on a form prescribed by the commissioner. Each provider shall pay to the commissioner a fee in the amount of two hundred dollars ($200) annually. All fees collected shall be paid into a special revolving fund to be set up by the State Treasurer referred to as the "Service Contract Revolving Fund." The Service Contract Revolving Fund shall be used in the supervision and examination of providers and otherwise in the administration of this chapter; provided however, that nothing in this section shall be construed to mean that all of the expenses of supervision and examination of providers and in the administration of this chapter incurred by the State Insurance Department shall come from the Service Contract Revolving Fund.

(d) All funds now or hereafter deposited in the State Treasury to the credit of the Service Contract Revolving Fund shall not be expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in the amounts and for the purposes provided by the Legislature in the general appropriation bill, other appropriations bills or this chapter.

(e) There is hereby appropriated for the fiscal year ending September 30, 1998, from the Service Contract Revolving Fund to the State Department of Insurance those amounts as deemed necessary to carry out the provisions of this chapter as determined by the Commissioner of Insurance.

(f) In order to assure the faithful performance of a provider's obligations to its service contract holders, each provider shall be responsible for complying with the requirements of one of the following subdivisions:

(1) Insure all service contracts under a reimbursement insurance policy issued by an insurer authorized to transact insurance in this state or issued pursuant to Chapter 10, Title 27.

(2) Do both of the following:

a. Maintain a funded reserve account for its obligations under its service contracts sold and outstanding in this state. The reserves shall be based on the loss experience of the provider as certified by an actuary or, at the election of the provider, the reserves shall be 30 percent of the aggregate provider fees for all service contracts sold and then in force. The reserve account shall be subject to examination and review by the commissioner.

b. Place in trust with the commissioner a financial security deposit, having a value of not less than five percent of the aggregate provider fees, less claims paid, for all service contracts sold and then in force, but not less than twenty-five thousand dollars ($25,000) consisting of one of the following:

(i) A surety bond issued by an authorized surety.

(ii) Securities of the type eligible for deposit by authorized insurers in this state.

(iii) Cash.

(iv) A letter of credit issued by a qualified financial institution.

(v) Another form of security prescribed by regulations issued by the commissioner.

(3) Do both of the following:

a. Maintain a net worth or stockholders' equity of one hundred million dollars ($100,000,000).

b. Upon request, provide the commissioner with a copy of the financial statement of the provider included in its most recent annual report on Form 10-K or Form 20-F filed with the Securities and Exchange Commission (SEC) within the last calendar year, or if the provider does not file with the SEC, a copy of the audited financial statements of the provider, which shows a net worth of the provider of at least one hundred million dollars ($100,000,000). A consolidated Form 10-K, Form 20-F or audited financial statements shall meet the requirements of this chapter for the provider if it shows a net worth or stockholders' equity of the provider of at least one hundred million dollars ($100,000,000) and there shall be no requirement of a parent company guarantee, reimbursement insurance, or other form of financial stability requirement. However, if the Form 10-K, Form 20-F or audited financial statements of the parent company of the provider are filed to meet the provider's financial stability requirement because the provider's net worth or stockholders' equity of the provider is not at least one hundred million dollars ($100,000,000), or because the net worth or stockholders' equity is not determinable from the consolidated Form 10-K, Form 20-F or audited financial statements of the parent company, then the parent company shall agree to guarantee the obligations of the provider relating to service contracts sold by the provider in this state.

(g) Service contracts shall require the provider to permit the service contract holder to return the service contract within no less than 20 days of the date the service contract was mailed to the service contract holder or within no less than 10 days of delivery if the service contract is delivered to the service contract holder at the time of sale. Upon return of the service contract to the provider within the applicable time period, if no claim has been made under the service contract prior to its return to the provider, the service contract is void and the provider shall refund to the service contract holder the full purchase price of the service contract including any premium paid for any applicable reimbursement insurance policy. Any refund due a service contract holder may be credited to any outstanding balance of the account of the service contract holder, and the excess, if any, shall be refunded to the service contract holder. The right to void the service contract provided in this subsection (g) is not transferable and shall apply only to the original service contract purchaser, and only if no claim has been made prior to its return to the provider. A 10 percent penalty per month shall be added to a refund that is not paid or credited within 45 days after return of the service contract to the provider.

(h) In the event the original service contract holder makes a written demand for cancellation of a service contract pursuant to the terms of the service contract, the provider shall refund to the service contract holder the unearned portion of the full purchase price of the service contract including the unearned portion of any premium paid for any applicable reimbursement insurance policy. Any refund due a service contract holder may be credited to any outstanding balance of the account of the service contract holder, and the excess, if any, shall be refunded to the service contract holder. If the original contract purchaser or a contract holder elects cancellation, the provider may retain an administrative fee of up to twenty-five dollars ($25) for issuance of the service contract if such fee is provided for in the service contract; however, this amount may not be deducted in the event the service contract is terminated pursuant to the provisions of subsection (g).

(i)(1) Provider fees are not subject to premium taxes.

(2) Premiums for reimbursement insurance policies are subject to applicable taxes.

(j) Except for the registration requirement in subsection (c), providers, administrators, and other persons marketing, selling, or offering to sell service contracts for providers are exempt from any licensing requirements of this state.

(k) Providers are not required to comply with any provision of Title 27.



Section 8-32-4 - Required provisions, reimbursement insurance policy.

Reimbursement insurance policies insuring service contracts sold in this state shall provide that, upon failure of the provider to perform under the service contract, including, without limitation, failure to refund or credit the unearned portion of the purchase price of the service contract to the extent required by this chapter, the insurer that issued the reimbursement insurance policy shall pay on behalf of the provider any sums the provider is legally obligated to pay to a service contract holder, or shall provide the service which the provider is legally obligated to perform, according to the provider's contractual obligations under the service contracts sold by the provider. The reimbursement insurance company shall be responsible to refund only the unearned premium net of the unearned provider fee, and the provider shall be responsible for refunding or crediting the unearned provider fee in excess of the unearned premium. If the provider fails to refund or credit any portion of the unearned provider fee required to be refunded or credited by this chapter, the reimbursement insurance company shall be responsible for the entire refund of the unearned premium and unearned provider fee. The amount of the reserve relative to the unearned provider fee to be maintained by the reimbursement insurance company shall be based on the loss experience of the reimbursement insurance company as certified by an actuary.



Section 8-32-5 - Required provisions, service contracts.

(a) Service contracts sold or offered for sale in this state, in their entirety, shall be written, printed, or typed in eight point type size, or larger, and shall comply with the requirements set forth in this section, as applicable.

(b) Service contracts insured under a reimbursement insurance policy pursuant to subdivision (1) of subsection (f) of Section 8-32-3 shall contain a statement in substantially the following form:

"Obligations of the provider under this service contract are guaranteed under a service contract reimbursement insurance policy."

If the provider fails to pay or to provide service on a claim within 60 days after proof of loss has been filed, the service contract holder is entitled to make a claim directly against the reimbursement insurance company. The service contract shall state the name and address of the reimbursement insurance company.

(c) Service contracts not insured under a reimbursement insurance policy pursuant to subdivision (1) of subsection (f) of Section 8-32-3 shall contain a statement in substantially the following form:

"Obligations of the provider under this service contract are backed by the full faith and credit of the provider."

(d) Service contracts shall state the name and address of the provider, and shall identify any administrator, the service contract seller, and the service contract holder to the extent that the name and address of the service contract holder has been furnished by the service contract holder. Neither the name of the service contract seller nor other provisions are required to be preprinted on the service contract and may be added to the service contract at the time of sale.

(e) Service contracts shall state the purchase price of the service contract, the term of the service contract and any applicable renewal provisions. Neither the purchase price nor any other provisions are required to be pre-printed on the service contract and may be negotiated at the time of sale with the service contract holder.

(f) If the provider will reimburse the contract holder for repair work performed by third parties and if prior approval of repair work is required, (i) the service contract shall state the procedure for obtaining prior approval and for making a claim, including a toll-free telephone number for claim service and (ii) if the service contract provides services essential to public health, safety, or welfare, the service contract shall either provide for 24-hour telephone assistance, or state the procedure for obtaining emergency repairs performed outside of normal business hours.

(g) Service contracts shall state the existence of any deductible amount.

(h) Service contracts shall describe the property upon which the services are to be provided, the services to be provided and any limitations, exceptions, or exclusions to the services to be provided.

(i) Service contracts shall state whether the use of non-original manufacturer's parts is allowed.

(j) Service contracts shall state any restrictions governing the transferability of the service contract.

(k) Service contracts shall state the terms, restrictions, or conditions governing cancellation of the service contract prior to the termination or expiration date of the service contract by either the provider or by the service contract holder. The provider of the service contract shall mail a written notice to the service contract holder at the last known address of the service contract holder contained in the records of the provider at least five days prior to cancellation by the provider. Prior notice is not required if the reason for cancellation is nonpayment of the provider fee or a material misrepresentation by the service contract holder to the provider relating to the covered property or its use. The notice shall state the effective date of the cancellation and the reason for the cancellation.

(l) Service contracts shall set forth the obligations and duties of the service contract holder relating to the property covered by the service contract.

(m) Service contracts shall state whether or not the service contract provides for or excludes consequential damages or preexisting conditions, to the extent applicable.

(n) Service contracts may contain other provisions as determined by the provider.



Section 8-32-6 - Prohibited acts.

(a) A provider shall not use in its name the words insurance, casualty, surety, mutual, or any other words descriptive of the insurance, casualty, or surety business; or a name deceptively similar to the name or description of any insurance or surety corporation, or to the name of any other provider. The word "guaranty" or similar word may be used by a provider. This section shall not apply to a company that was using any of the prohibited language in its name prior to August 1, 1997. However, a company using the prohibited language in its name shall include in its service contracts a statement in substantially the following form: "This agreement is not an insurance contract."

(b) A person, such as a bank, savings and loan association, lending institution, manufacturer, or seller of any product, shall not require the purchase of a service contract as a condition of a loan or a condition for the sale of any property.



Section 8-32-7 - Record keeping requirements.

(a)(1) The provider shall keep accurate accounts, books, and records concerning transactions regulated under this chapter.

(2) The provider's accounts, books, and records shall include the following:

a. Copies of each type of service contract sold.

b. The name and address of each service contract holder to the extent that the name and address have been furnished by the service contract holder.

c. A list of the locations where service contracts are marketed, sold, or offered for sale.

d. Recorded claims files which shall contain at least the dates, amounts, and description of all receipts, claims, and expenditures related to the service contracts.

(3) The provider shall retain all records required to be maintained by this subsection (a) for at least three years after the specified period of coverage has expired.

(4) The records required under this chapter may be, but are not required to be, maintained on a computer disk or other record keeping technology. If the records are maintained in other than hard copy, the records shall be capable of duplication to legible hard copy at the request of the commissioner.

(b) A provider discontinuing business in this state shall maintain its records until it furnishes the commissioner satisfactory proof that it has discharged all obligations to service contract holders in this state.



Section 8-32-8 - Cancellation of reimbursement insurance policy.

To the extent applicable, an insurer that issued a reimbursement insurance policy shall not terminate the policy until a notice of termination in accordance with Chapter 40 of Title 27 has been mailed or delivered to the commissioner. The termination of a reimbursement insurance policy shall not reduce the issuer's responsibility for service contracts sold by providers which it insured prior to the date of the termination.



Section 8-32-9 - Obligation of reimbursement insurance policy insurers.

(a) Where reimbursement insurance is applicable, providers are considered to be the agent of the insurer which issued the reimbursement insurance policy solely for purposes of obligating the insurers to service contract holders in accordance with the service contract and this chapter. In cases where a provider is acting as an administrator and enlists other providers, the provider acting as the administrator shall notify the insurer of the existence and identities of the other providers.

(b) This chapter shall not prevent or limit the right of an insurer which issued a reimbursement insurance policy to seek indemnification or subrogation against a provider if the insurer pays or is obligated to pay the service contract holder sums that the provider was obligated to pay pursuant to the provisions of the service contract.



Section 8-32-10 - Enforcement provisions.

(a) The commissioner may conduct investigations or examinations of providers, administrators, insurers, or other persons to enforce this chapter and protect service contract holders in this state. Upon request of the commissioner, the provider shall make all accounts, books, and records concerning service contracts sold in this state by the provider available to the commissioner which are necessary to enable the commissioner to reasonably determine compliance or noncompliance with this chapter.

(b) Providers, administrators, or insurers being examined shall pay to the commissioner the travel expense to and from such examination, a living expense allowance at reasonable rates customary for the examination in the state where the examination takes place and as established or adopted by regulation of the commissioner, and the compensation of the examiners making the examination, upon presentation by the commissioner of a detailed account of the allowances and expenses. The account may be presented periodically during the course of the examination or at the termination of the examination, as the commissioner deems proper. All payments collected by the commissioner shall be paid into the special fund provided by Section 8-32-3(c) and used to pay the cost of the examination of providers.

(c) The commissioner may take action which is necessary or appropriate to enforce this chapter and the commissioner's regulations and orders, and to protect service contract holders in this state.

(d) If a provider has violated this chapter or the commissioner's regulations or orders, the commissioner may issue an order directed to that provider (i) to cease and desist from committing violations of this chapter or the commissioner's regulations or orders; (ii) prohibiting that provider from selling or offering for sale service contracts in violation of this chapter; or (iii) imposing a civil penalty on that provider; or (iv) any combination of the foregoing, as applicable.

(1) A person aggrieved by an order issued under this subsection (d) may request a hearing before the commissioner. The hearing request shall be filed with the commissioner within 20 days of the date the commissioner's order is effective.

(2) If a hearing is requested, pending the hearing and the decision by the commissioner, the effective date of the order automatically shall be suspended until completion of the hearing and final decision of the commissioner.

(3) At the hearing, the burden shall be on the commissioner to show why the order issued pursuant to this subsection is justified. The provisions of Sections 27-2-30, 27-2-31, and 27-2-32 shall apply to a hearing requested under this subsection (d).

(e) The commissioner may bring an action in the Circuit Court of Montgomery County, Alabama, for an injunction or other appropriate relief to enjoin threatened or existing violations of this chapter or of the commissioner's orders or regulations. An action filed under this section also may seek restitution on behalf of persons aggrieved by a violation of this chapter or orders or regulations of the commissioner.

(f) A person who is found to have violated this chapter may be ordered to pay to the commissioner a civil penalty in an amount determined by the commissioner of not more than five hundred dollars ($500) per violation and no more than ten thousand dollars ($10,000) in the aggregate for all violations of a similar nature. For purposes of this section, violations shall be of a similar nature if the violation consists of the same or similar course of conduct, action, or practice, irrespective of the number of times the act, conduct, or practice which is determined to be a violation of this chapter occurred. All civil penalties collected shall be paid into the special fund provided by Section 8-32-3(c) and used in the supervision and examination of providers and otherwise in the administration of this chapter.



Section 8-32-11 - Rules and regulations.

The commissioner may promulgate reasonable rules and regulations necessary to implement this chapter.



Section 8-32-12 - Service contracts prior to January 1, 1998.

Service contracts entered into prior to January 1, 1998, and renewals thereof, may but are not required to comply with this chapter. Providers and other persons are not required to comply with this chapter until January 1, 1998. A provider or other person may, but is not required to, implement the requirements of this chapter prior to January 1, 1998. The failure of a provider or other person to comply with this chapter or otherwise to administer a service contract plan, in the manner required by this chapter prior to January 1, 1998, shall not be admissible in any court, arbitration, or alternative dispute resolution proceedings or otherwise used to prove that the action of any person or the service contract was unlawful or otherwise improper.






Chapter 33 - VEHICLE PROTECTION PRODUCT ACT.

Section 8-33-1 - Short title.

This chapter shall be known and may be cited as the Vehicle Protection Product Act.



Section 8-33-2 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) ADMINISTRATOR. A third party other than the warrantor who is designated by the warrantor to be responsible for the administration of vehicle protection product warranties.

(2) COMMISSIONER. The Commissioner of the Department of Insurance.

(3) DEPARTMENT. The Department of Insurance.

(4) INCIDENTAL COSTS. Expenses specified in the warranty incurred by the warranty holder related to the failure of the vehicle protection product to perform as provided in the warranty. Incidental costs may include, without limitation, insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees, and mechanical inspection fees.

(5) SERVICE CONTRACT. A contract or agreement as defined in subdivision (13) of Section 8-32-2.

(6) VEHICLE PROTECTION PRODUCT. A vehicle protection device, system, or service that is all of the following:

(7) VEHICLE PROTECTION PRODUCT WARRANTOR or WARRANTOR. A person who is contractually obligated to the warranty holder under the terms of the vehicle protection product warranty agreement. Warrantor does not include an authorized insurer providing a warranty reimbursement insurance policy.

(8) VEHICLE PROTECTION PRODUCT WARRANTY or WARRANTY. A written agreement by a warrantor that provides if the vehicle protection product fails to prevent loss or damage to a vehicle from a specific cause, that the warranty holder shall be paid specified incidental costs by the warrantor as a result of the failure of the vehicle protection product to perform pursuant to the terms of the warranty. Incidental costs may be reimbursed under the provisions of the warranty in either a fixed amount specified in the warranty or sales agreement or by use of a formula itemizing specific incidental costs incurred by the warranty holder.

(9) WARRANTY HOLDER. The person who purchases a vehicle protection product or who is a permitted transferee.

(10) WARRANTY REIMBURSEMENT INSURANCE POLICY. A policy of insurance that is issued to the vehicle protection product warrantor to provide reimbursement to the warrantor or to pay on behalf of the warrantor all covered contractual obligations incurred by the warrantor under the terms and conditions of the insured vehicle protection product warranties sold by the warrantor.



Section 8-33-3 - Compliance.

(a) No vehicle protection product may be sold or offered for sale in this state unless the seller, warrantor, and administrator, if any, comply with the provisions of this chapter.

(b) Vehicle protection product warrantors and related vehicle protection product sellers and warranty administrators complying with this chapter are not required to comply with and are not subject to any other provision of the Alabama Insurance Code.

(c) Service contract providers who do not sell vehicle protection products are not subject to the requirements of this chapter and sales of vehicle protection products are exempt from the requirements of Chapter 32.

(d) Warranties, indemnity agreements, and guarantees that are not provided as a part of a vehicle protection product are not subject to this chapter.



Section 8-33-4 - Registration requirements.

(a) A person may not operate as a warrantor or represent to the public that the person is a warrantor unless the person is registered with the department on a form prescribed by the commissioner.

(b) Warrantor registration records shall be filed annually and shall be updated within 30 days of any change. The registration records shall contain the following information:

(1) The warrantor's name, any fictitious names under which the warrantor does business in the state, principal office address, and telephone number.

(2) The name and address of the warrantor's agent for service of process in the state if other than the warrantor.

(3) The names of the warrantor's executive officer or officers directly responsible for the warrantor's vehicle protection product business.

(4) The name, address, and telephone number of any administrators designated by the warrantor to be responsible for the administration of vehicle protection product warranties in this state.

(5) A copy of the warranty reimbursement insurance policy or policies or other financial information required by Section 8-33-5.

(6) A copy of each warranty the warrantor proposes to use in this state.

(7) A statement indicating under which provision of Section 8-33-5 the warrantor qualifies to do business in this state as a warrantor.

(c) The commissioner may charge each registrant a reasonable fee to offset the cost of processing the registration and maintaining the records in an amount not to exceed two hundred fifty dollars ($250) annually. The information in subdivisions (1) and (2) of subsection (b) shall be made available to the public.

(d) If a registrant fails to register by the renewal deadline, the commissioner shall give him or her written notice of the failure and the registrant will have 30 days to complete the renewal of his or her registration before he or she is suspended from being registered in this state.

(e) An administrator or person who sells or solicits a sale of a vehicle protection product but who is not a warrantor shall not be required to register as a warrantor or be licensed under the insurance laws of this state to sell vehicle protection products.



Section 8-33-5 - Conditions for warrantors.

(a) No vehicle protection product shall be sold or offered for sale in this state unless the warrantor meets one of the conditions in subsection (b) or (c) in order to ensure adequate performance under the warranty. No other financial security requirements or financial standards for warrantors shall be required.

(b) The vehicle protection product warrantor is insured under a warranty reimbursement insurance policy issued by an insurer authorized to do business in this state which provides that:

(1) The insurer will pay to, or on behalf of, the warrantor 100 percent of all sums that the warrantor is legally obligated to pay according to the warrantor's contractual obligations under the warrantor's vehicle protection product warranty.

(2) A true and correct copy of the warranty reimbursement insurance policy has been filed with the commissioner by the warrantor.

(3) The policy contains the provision required in Section 8-33-6.

(c)(1) The vehicle protection product warrantor, or its parent company, maintains a net worth or stockholders' equity of fifty million dollars ($50,000,000).

(2) The warrantor provides the commissioner with a copy of the warrantor's or the warrantor's parent company's most recent Form 10-K or Form 20-F filed with the Securities and Exchange Commission within the last calendar year or, if the warrantor does not file with the Securities and Exchange Commission, a copy of the warrantor's or the warrantor's parent company's audited financial statements that shows a net worth of the warrantor or its parent company of at least fifty million dollars ($50,000,000). If the warrantor's parent company's Form 10-K, Form 20-F, or audited financial statements are filed to meet the warrantor's financial stability requirement, then the parent company shall agree to guarantee the obligations of the warrantor relating to warranties issued by the warrantor in this state. The audited financial statements filed pursuant to this section shall be exempt from public disclosure under Section 36-12-40.



Section 8-33-6 - Conditions for policies.

No warranty reimbursement insurance policy shall be issued, sold, or offered for sale in this state unless the policy meets the following conditions:

(1) The policy states that the issuer of the policy will reimburse or pay on behalf of the vehicle protection product warrantor all covered sums which the warrantor is legally obligated to pay or will provide all service that the warrantor is legally obligated to perform according to the warrantor's contractual obligations under the provisions of the insured warranties sold by the warrantor.

(2) The policy states that in the event payment due under the terms of the warranty is not provided by the warrantor within 60 days after proof of loss has been filed according to the terms of the warranty by the warranty holder, the warranty holder may file directly with the warranty reimbursement insurance company for reimbursement.

(3) The policy provides that a warranty reimbursement insurance company that insures a warranty shall be deemed to have received payment of the premium if the warranty holder paid for the vehicle protection product and the insurer's liability under the policy shall not be reduced or relieved by a failure of the warrantor, for any reason, to report the issuance of a warranty to the insurer.

(4) The policy has the following provisions regarding cancellation of the policy:

a. The issuer of a reimbursement insurance policy shall not cancel such policy until a notice of cancellation in writing has been mailed or delivered to the commissioner and each insured warrantor.

b. The cancellation of a reimbursement insurance policy shall not reduce the issuer's responsibility for vehicle protection products sold prior to the date of cancellation.

c. In the event an insurer cancels a policy that a warrantor has filed with the commissioner, the warrantor shall do either of the following:

1. File a copy of a new policy with the commissioner, before the termination of the prior policy, providing no lapse in coverage following the termination of the prior policy.

2. Discontinue acting as a warrantor as of the termination date of the policy until a new policy becomes effective and is accepted by the commissioner.



Section 8-33-7 - Form and contents of warranty.

(a) Every vehicle protection product warranty in its entirety shall be written, printed, or typed in eight point type size or larger and shall not be sold or offered for sale in this state unless the warranty:

(1) States that the obligations of the warrantor to the warranty holder are guaranteed under a warranty reimbursement insurance policy if the warrantor elects to meet its financial responsibility obligations under subsection (b) of Section 8-33-5 or states that the obligations of the warrantor under the warranty are backed by the full faith and credit of the warrantor if the warrantor elects to meet its financial responsibility obligations under subsection (c) of Section 8-33-5.

(2) States that in the event a warranty holder must make a claim against a party other than the warranty reimbursement insurance policy issuer, the warranty holder is entitled to make a direct claim against the insurer upon the failure of the warrantor to pay any claim or meet any obligation under the terms of the warranty within 60 days after proof of loss has been filed with the warrantor.

(3) States the name and address of the issuer of the warranty reimbursement insurance policy and this information need not be preprinted on the warranty form, but may be added to or stamped on the warranty, if the warrantor elects to meet its financial responsibility obligations under subsection (c) of Section 8-33-5.

(4) Identifies the warrantor, the seller, and the warranty holder.

(5) Sets forth the total purchase price and the terms under which it is to be paid, however, the purchase price is not required to be preprinted on the vehicle protection product warranty and may be negotiated with the consumer at the time of sale.

(6) Sets forth the procedure for making a claim, including a telephone number.

(7) States the existence of a deductible amount, if any.

(8) Specifies the payments or performance to be provided under the warranty including payments for incidental costs, the manner of calculation or determination of payments or performance, and any limitations, exceptions, or exclusions.

(9) Sets forth all of the obligations and duties of the warranty holder including the duty to protect against any further damage to the vehicle, the obligation to notify the warrantor in advance of any repair, or other similar requirements, if any.

(10) Sets forth any terms, restrictions, or conditions governing transferability of the warranty, if any.

(11) Contains a disclosure that reads substantially as follows: "This agreement is a product warranty and is not insurance."

(b) At the time of sale, the seller or warrantor shall provide one of the following to the purchaser:

(1) A copy of the vehicle protection product warranty.

(2) A receipt or other written evidence of the purchase of the vehicle protection product and a copy of the warranty within 30 days of the date of purchase.



Section 8-33-8 - Cancellation of warranty.

(a) No vehicle protection product may be sold or offered for sale in this state unless the vehicle protection product warranty clearly states the terms and conditions governing the cancellation of the sale and warranty, if any.

(b) The warrantor may only cancel the warranty if the warranty holder does any of the following:

(1) Fails to pay for the vehicle protection product.

(2) Makes a material misrepresentation to the seller or warrantor.

(3) Commits fraud related to the purchase of the vehicle protection product, registration of the warranty, or a claim made under the warranty.

(4) Substantially breaches the warranty holder's duties under the warranty.

(c) A warrantor canceling a warranty shall mail written notice of cancellation to the warranty holder at the last address of the warranty holder in the warrantor's records at least 30 days prior to the effective date of the cancellation. The notice shall state the effective date of the cancellation and the reason for cancellation.



Section 8-33-9 - Prohibited acts.

(a) Unless licensed as an insurance company, a vehicle protection product warrantor shall not use in its name, contracts, or literature, any of the words "insurance," "casualty," "surety," "mutual," or any other words descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurance or surety corporation, or any other vehicle protection product warrantor. A warrantor may use the term "guaranty" or similar word in the warrantor's name.

(b) A vehicle protection product seller or warrantor may not require as a condition of sale or financing that a retail purchaser of a motor vehicle purchase a vehicle protection product that is not installed on the motor vehicle at the time of sale.



Section 8-33-10 - Record keeping requirements.

(a) All vehicle protection product warrantors shall keep accurate accounts, books, and records concerning transactions regulated under this chapter.

(b) A vehicle protection product warrantor's accounts, books, and records shall include:

(1) Copies of all vehicle protection product warranties.

(2) The name and address of each warranty holder.

(3) The dates, amounts, and descriptions of all receipts, claims, and expenditures.

(c) A vehicle protection product warrantor shall retain all required accounts, books, and records pertaining to each warranty holder for at least two years after the specified period of coverage has expired. A warrantor discontinuing business in this state shall maintain its records until it furnishes the commissioner satisfactory proof that it has discharged all obligations to warranty holders in this state.

(d) Vehicle protection product warrantors shall make all accounts, books, and records concerning transactions regulated under this chapter available to the commissioner for examination.



Section 8-33-11 - Enforcement provisions.

(a) The commissioner may conduct examinations of warrantors, administrators, or other persons to enforce this chapter and protect warranty holders in this state. Upon request of the commissioner, a warrantor shall make available to the commissioner all accounts, books, and records concerning vehicle protection products sold by the warrantor that are necessary to enable the commissioner to reasonably determine compliance or noncompliance with this chapter.

(b) The commissioner may take action that is necessary or appropriate to enforce this chapter, the commissioner's rules and orders, and to protect warranty holders in this state. If a warrantor engages in a pattern or practice of conduct that violates this chapter and that the commissioner reasonably believes threatens to render the warrantor insolvent or cause irreparable loss or injury to the property or business of any person or company located in this state, the commissioner may do any of the following:

(1) Issue an order directed to that warrantor to cease and desist from engaging in further acts, practices, or transactions that are causing the conduct.

(2) Issue an order prohibiting that warrantor from selling or offering for sale vehicle protection products in violation of this chapter.

(3) Issue an order imposing a civil penalty on that warrantor.

(4) Issue any combination of the foregoing, as applicable.

(c) Prior to the effective date of any order issued pursuant to subsection (b), the commissioner must provide written notice of the order to the warrantor and the opportunity for a hearing to be held within 10 business days after receipt of the notice, except prior notice and hearing shall not be required if the commissioner reasonably believes that the warrantor has become, or is about to become, insolvent.

(d) A person aggrieved by an order issued under this section may request a hearing before the commissioner. The hearing request shall be filed with the commissioner within 20 days after the date the commissioner's order is effective, and the commissioner must hold such a hearing within 15 days after receipt of the hearing request.

(e) At the hearing, the burden shall be on the commissioner to show why the order issued pursuant to this section is justified. The provisions of the Alabama Department of Insurance Administrative Code Chapter 482-1-065 shall apply to a hearing request under this section.

(f) The commissioner may bring an action in any court of competent jurisdiction for an injunction or other appropriate relief to enjoin threatened or existing violations of this chapter or of the commissioner's orders or rules. An action filed under this section also may seek restitution on behalf of persons aggrieved by a violation of this chapter or orders or rules of the commissioner.

(g) A person who is found to have violated this chapter or orders or rules of the commissioner may be ordered to pay to the commissioner a civil penalty in an amount, determined by the commissioner, of not more than five hundred dollars ($500) per violation and not more than ten thousand dollars ($10,000) in the aggregate for all violations of a similar nature. For purposes of this section, violations shall be of a similar nature if the violation consists of the same or similar course of conduct, action, or practice, irrespective of the number of times the conduct, action, or practice that is determined to be a violation of this chapter occurred.

(h) This chapter does not create a separate civil cause of action.



Section 8-33-12 - Rules and regulations.

The commissioner may adopt such administrative rules consistent with this chapter as are necessary to implement this chapter. Such rules and regulations shall include disclosures for the benefit of the warranty holder, record keeping, and procedures for public complaints. Such rules and regulations shall also include the conditions under which surplus lines insurers may be rejected for the purpose of underwriting vehicle protection product warranty agreements.



Section 8-33-13 - Applicability.

This chapter applies to all vehicle protection products sold or offered for sale on or after January 1, 2007. The failure of any person to comply with this chapter prior to January 1, 2007, shall not be admissible in any court proceeding, administrative proceeding, arbitration, or alternative dispute resolution proceeding and may not otherwise be used to prove that the action of any person or the affected vehicle protection product was unlawful or otherwise improper. The adoption of this chapter does not imply that a vehicle protection product warranty was insurance prior to January 1, 2007. The penalty provisions of this chapter do not apply to any violation of this chapter relating to or in connection with the sale or failure to disclose in a retail installment contract or lease, or contract or agreement that provides for payments under a vehicle protection product warranty as long as the sale of such product, contract, or agreement was otherwise disclosed to the purchaser in writing at the time of the purchase or lease. In the event of a violation for which the penalty provisions of this chapter do not apply, the court shall award actual damages and costs, including reasonable attorney's fees. Nothing in this section shall be construed to require the application of the penalty provisions where this section is not applicable.






Chapter 34 - DEALERS IN GOLD OR PRECIOUS ITEMS.

Section 8-34-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) DEALER. Any person, corporation, or partnership that engages in the business of purchasing precious items for the purpose of reselling such items in any form. A dealer does not include a manufacturer, retail merchant, pawnbroker licensed by the Alabama State Banking Department, or person in the wholesale business.

(2) LOCAL LAW ENFORCEMENT AGENCY. The chief of police for businesses located within the jurisdiction of a municipality and the county sheriff for businesses located outside the jurisdiction of a municipality.

(3) PERMANENT PLACE OF BUSINESS. A fixed premises either owned by the dealer or leased by the dealer for at least one year.

(4) PRECIOUS ITEM. Any of the following:

a. An article made in whole or in part of gold, silver, or platinum.

b. Precious or semiprecious stones or pearls whether mounted or unmounted.

(5) PURCHASE. The acquisition of a precious item or items for a consideration of cash, goods, or another precious item.



Section 8-34-2 - License required.

(a) Each dealer engaged in the business of purchasing precious items for the purpose of reselling the items shall purchase a state license in the amount of one hundred dollars ($100) and a county license in the amount of fifty dollars ($50) under Article 1, Chapter 12, Title 40. The dealer shall purchase one state license per year and shall annually purchase the county license in each county where he or she conducts business. No dealer shall operate in the State of Alabama unless he or she first obtains the business license required herein to engage in the business of purchasing precious items.

(b) A dealer may only operate from the permanent place of business listed on the business license. The dealer shall forward a copy of each state and county license to the local law enforcement agency within five days of receipt.



Section 8-34-3 - Documentation of items and identification of sellers; weekly report to law enforcement agency.

(a) Each dealer shall keep for six months from the date of purchase of a precious item and make available on request of a local law enforcement agency:

(1) The name, current address, date of birth, and signature of the person from whom the dealer purchased the item.

(2) A description of the person, including height, weight, race, complexion, and hair color.

(3) A valid identification card number as outlined in subsection (b).

(4) A list describing the items purchased from that person.

(b) (1) Before making a purchase, a dealer shall require the person from whom he or she is purchasing to identify himself or herself with a valid driver's license, a non-driver's identification card, armed services identification card, or other valid photo identification sufficient to obtain the information required pursuant to subsection (a).

(2) The method of photo identification shall contain a traceable serial number to be recorded by the dealer.

A list of the acceptable forms of photo identification shall be provided by each local law enforcement agency.

(c) Each dealer, at least once each week in which he or she makes a purchase, shall make out and deliver to the local law enforcement agency a true, complete, and legible list of all items purchased during the period since the last report. The dealer shall use local law enforcement agency forms to meet the requirements of this subsection if such forms are issued by the local law enforcement agency. The list shall include:

(1) The brand name and serial number, if any, of the item or items purchased.

(2) An accurate description of each item sufficient to enable the law enforcement agency to identify the item.

(3) The date and time when the item was received.

(4) The amount paid for each item.

(5) All information pursuant to subsection (a).



Section 8-34-4 - Retention of items; payment; purchase from persons under 18 years of age.

(a) Any item purchased shall be held in the same shape and form as receipted for in the dealer's custody for 15 business days after delivering the list to the local law enforcement agency as required under this chapter.

(b) Payment to the seller shall be by check only, made payable to a named actual intended seller.

(c) It is presumptive evidence of intent to violate this chapter if the items purchased are not listed or fail to agree with the description contained in the required list.

(d) On notification by a law enforcement agency or district attorney's office that the items purchased are the fruits of a crime, the dealer may not dispose of those items.

(e) A dealer may not purchase items from any person under 18 years of age unless the person is accompanied by a parent or guardian who shall submit identification as required under this chapter.



Section 8-34-5 - Display of chapter.

Each dealer shall prominently display a copy of this chapter in a conspicuous place on the premises of the business.



Section 8-34-6 - Violations.

A person who violates this chapter is guilty of a Class B misdemeanor.



Section 8-34-7 - Application.

This chapter does not apply to any person who purchases precious items from a retail merchant, pawnbroker licensed by the Alabama State Banking Department, manufacturer, or wholesale dealer.






Chapter 35 - CONSUMER CREDIT REPORT SECURITY FREEZE.

Section 8-35-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) CONSUMER. A natural person residing in this state.

(2) CONSUMER CREDIT REPORT. A consumer report, as defined in 15 U.S.C. §1681a(d), that a consumer reporting agency furnishes to a person which it has reason to believe intends to use the information as a factor in establishing the consumer's eligibility for credit to be used primarily for personal, family, or household purposes.

(3) CONSUMER CREDIT REPORTING AGENCY. Any person who, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer credit reports to third parties.

(4) NORMAL BUSINESS HOURS. Any day between the hours of 8:00 A.M. and 9:30 P.M., Central Standard Time.

(5) PERSON. Any individual, partnership, corporation, trust, estate, cooperative, association, government or governmental subdivision or agency, or other entity.

(6) PROPER IDENTIFICATION. Information generally deemed sufficient to identify a person for consumer reporting agency purposes under 15 U.S.C. §1681 et seq.

(7) SECURITY FREEZE. A restriction placed on a consumer credit report at the request of the consumer that prohibits a consumer credit reporting agency from releasing the consumer's consumer credit report for a purpose relating to the extension of credit without the express authorization of the consumer.



Section 8-35-2 - Security freeze on credit report.

(a) A consumer may place a security freeze on the consumer's credit report by making a request in writing by certified mail to a consumer credit reporting agency. No later than August 31, 2012, a consumer credit reporting agency shall make available to consumers an Internet based method of requesting a security freeze and a toll-free telephone number for consumers to use to place a security freeze, temporarily lift a security freeze, or completely remove a security freeze. A security freeze shall prohibit, subject to exceptions in subsection (m), the consumer credit reporting agency from releasing the consumer's credit report or credit score without the prior express authorization of the consumer as provided in subsection (d) or (e). Nothing in this subsection shall prevent a consumer credit reporting agency from advising a third party that a security freeze is in effect with respect to the consumer's credit report.

(b) A consumer credit reporting agency shall place a security freeze on a consumer's credit report no later than three business days after receiving the consumer's written request sent by certified mail.

(c) The consumer credit reporting agency shall send a written confirmation of the security freeze to the consumer within 10 business days of placing the security freeze and at the same time shall provide the consumer with a unique personal identification number or password, other than the consumer's Social Security number, to be used by the consumer when providing authorization for the release of the consumer's credit report for a specific period of time.

(d) If the consumer wishes to allow the consumer's credit report to be accessed for a specific period of time while a security freeze is in place, the consumer shall contact the consumer credit reporting agency through the contact method established by the consumer credit reporting agency, request that the security freeze be temporarily lifted, and provide all of the following:

(1) Proper identification.

(2) The unique personal identification number or password provided by the consumer credit reporting agency pursuant to subsection (c).

(3) The proper information regarding the time period for which the report shall be available to users of the consumer credit report.

(4) The proper payment as may be required by the consumer credit reporting agency.

(e) A consumer credit reporting agency shall develop procedures involving the use of telephone, the Internet, or other electronic media to receive and process a request from a consumer to temporarily lift a security freeze on a consumer credit report pursuant to subsection (d).

(f) A consumer credit reporting agency that receives a request from a consumer to temporarily lift a security freeze on a consumer credit report pursuant to subsection (d) or (e) shall comply with the request as follows:

(1) No later than three business days after receiving a written request.

(2) Within 15 minutes after the request and payment are received by telephone or electronically by the contact method chosen by the consumer reporting agency during normal business hours and the request includes the consumer's proper identification, correct personal identification number or password, and the proper payment as may be required by the consumer credit reporting agency.

(g) A consumer reporting agency need not temporarily lift a security freeze within 15 minutes, as specified in subdivision (2) of subsection (f), if either of the following occurs:

(1) The consumer fails to satisfy the requirements of subsection (d).

(2) The consumer credit reporting agency's ability to temporarily lift the security freeze within 15 minutes is prevented by the following:

a. An act of God, including earthquakes, hurricanes, storms, or similar natural disaster or phenomenon, or fire.

b. Unauthorized or illegal acts by a third party, including terrorism, sabotage, riot, vandalism, labor strikes or disputes disrupting operations, or similar occurrence.

c. Operational interruption, including electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failures inhibiting response time, or similar disruption.

d. Governmental action, including emergency orders or regulations, judicial or law enforcement action, or similar directives.

e. Regularly scheduled maintenance or updates, during other than normal business hours, to the consumer reporting agency's systems.

f. Commercially reasonable maintenance of, or repair to, the consumer reporting agency's systems that is unexpected or unscheduled.

g. Receipt of a request outside of normal business hours.

(h) A consumer credit reporting agency shall only remove or temporarily lift a security freeze placed on a consumer's credit report upon any of the following circumstances:

(1) Upon the consumer's request, in compliance with the requirements of this section.

(2) If the consumer's credit report was frozen due to a material misrepresentation of fact by the consumer. If a consumer credit reporting agency intends to remove a security freeze upon a consumer's credit report pursuant to this subdivision, the consumer credit reporting agency shall notify the consumer in writing prior to removing the security freeze on the consumer's credit report.

(i) If a third party requests access to a consumer credit report on which a security freeze is in effect and this request is in connection with an application for credit or any other use related to the extension of credit and the consumer does not allow the consumer's credit report to be accessed for that specific period of time, the third party may treat the application as incomplete.

(j) If a consumer requests a security freeze pursuant to this section, the consumer credit reporting agency shall disclose to the consumer the process of placing and temporarily lifting a security freeze and the process for allowing access to information from the consumer's credit report for a specific period of time while the security freeze is in place.

(k) A security freeze shall remain in place until the consumer requests that the security freeze be removed. A consumer credit reporting agency shall remove a security freeze within three business days of receiving a request for removal from the consumer. The consumer shall provide all of the following:

(1) Proper identification.

(2) The unique personal identification number or password provided by the consumer credit reporting agency pursuant to subsection (c).

(3) The proper fee as may be required by the consumer credit reporting agency.

(l) A consumer credit reporting agency shall require proper identification of the person making a request to place, temporarily lift, or remove a security freeze.

(m) This section shall not apply to the use of a consumer report by any of the following persons or entities. The persons and entities exempt from this section include but are not limited to:

(1) A person, or the person's subsidiary, affiliate, agent, subcontractor, or assignee with whom the consumer has, or prior to assignment had, an account, contract, or debtor-creditor relationship for the purposes of reviewing the active account or collecting the financial obligation owing for the account, contract, or debt.

(2) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under subsection (d) for purposes of facilitating the extension of credit or other permissible use.

(3) Any person acting pursuant to a court order, warrant, or subpoena.

(4) A state or local agency, or its agents or assigns, which administers a program for establishing and enforcing child support obligations.

(5) A state or local agency, or its agents or assigns, acting to investigate fraud, including Medicaid fraud; acting to investigate or collect delinquent taxes or assessments, including interest, penalties, and unpaid court orders; or acting to fulfill any of its other statutory responsibilities.

(6) A federal, state, or local governmental entity, including a law enforcement agency, court, or its agents or assigns.

(7) Any person for the use of a credit report for purposes permitted under 15 U.S.C. §1681b(c).

(8) Any person for the sole purpose of providing a credit file monitoring subscription service to which the consumer has subscribed.

(9) Any person for the purpose of providing a consumer with a copy of the consumer's credit report or credit score upon the consumer's request.

(10) Any depository financial institution for checking, savings, and investment accounts.

(11) Any person or entity for insurance purposes, including use in setting or adjusting a rate, adjusting a claim, or underwriting.

(n) If a security freeze is in place, a consumer credit reporting agency shall not change any of the following official information in a credit report without sending a written confirmation of the change to the consumer within 30 days of the change being posted to the consumer's file: Name, date of birth, Social Security number, and address. Written confirmation shall not be required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and the former address.

(o) The following persons shall not be required to place a security freeze in a consumer credit report pursuant to this section, provided, however, that any person not required to place a security freeze on a consumer credit report under the provisions of subdivision (3) shall be subject to any security freeze placed on a consumer credit report by another consumer credit reporting agency from which it obtains information:

(1) A check services or fraud prevention services company, including reports on incidents of fraud, or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payment.

(2) A deposit account information service company which issues reports regarding account closures due to fraud, substantial overdrafts, automated teller machine abuse, or other similar negative information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.

(3) Resellers of consumer credit report information that assemble and merge information contained in a database of one or more consumer credit reporting agencies and do not maintain a permanent database of consumer credit information from which new consumer credit reports are produced.

(4) A consumer credit reporting agency's database or file which consists of information concerning, and used for, one or more of the following:

a. Criminal record information.

b. Fraud prevention or detection.

c. Personal claim loss history information.

d. Employment, tenant, or individual background screening.

(p) This section shall not prevent a consumer credit reporting agency from charging a fee of no more than ten dollars ($10) to a consumer for each security freeze placement, any permanent removal of the security freeze, or any temporary lifting of the security freeze for a period of time. A consumer credit reporting agency shall not charge a person age 65 years or over for the placement of a security freeze. A consumer credit reporting agency shall not charge any fee to a victim of identity theft who has submitted a copy of a valid investigative or incident report or complaint with a law enforcement agency about the unlawful use of the victim's identifying information by another person that was filed with the law enforcement agency no more than 90 days prior to the consumer's request for a security freeze. A consumer credit reporting agency may charge a fee of no more than five dollars ($5) to a consumer for each replacement of a unique personal identification number or password.

(q) A person that violates this section may be fined not more than one hundred dollars ($100) for a violation concerning a specific consumer.



Section 8-35-3 - Notice of rights.

At any time that a consumer is required to receive a summary of rights required by 15 U.S.C. §1681g(d) of the federal Fair Credit Reporting Act, the consumer shall also be provided with the following notice:

"Alabama Consumers Have the Right to Obtain a Security Freeze. You have a right to place a security freeze on your credit report, which will prohibit a consumer reporting agency from releasing information in your credit report without your express authorization. A security freeze must be requested in writing by certified mail or by electronic means as provided by a consumer reporting agency. The security freeze is designed to prevent credit, loans, and services from being approved in your name without your consent. If you are actively seeking a new credit, loan, utility, telephone, or insurance account, you should understand that the procedures involved in lifting a security freeze may slow your applications for credit. You should plan ahead and lift a freeze in advance of actually applying for new credit. When you place a security freeze on your credit report, you will be provided a personal identification number or password to use if you choose to remove the freeze on your credit report or authorize the release of your credit report for a period of time after the freeze is in place.

"To provide that authorization you must contact the consumer reporting agency and provide all of the following:

"(1) Your personal identification number or password.

"(2) Proper identification to verify your identity.

"(3) The proper information regarding the period of time for which the report shall be available. A consumer reporting agency must authorize the release of your credit report no later than 15 minutes after receiving the above information if the request is by electronic means or by telephone, or no later than three business days when a written request is submitted.

"A security freeze does not apply to a person or entity, or its affiliates or collection agencies acting on behalf of the person or entity, with which you have an existing account, that requests information in your credit report for the purposes of reviewing or collecting the account. Reviewing the account includes activities related to account maintenance. Unless you are a victim of identity theft with a police report or other official document acceptable to a consumer reporting agency to verify the crime, or you are 65 years of age or older, a consumer reporting agency has the right to charge you a fee of no more than ten dollars ($10) to place a freeze on your credit report."






Chapter 36 - RESIDENTIAL ROOFING CONTROLS.

Section 8-36-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) RESIDENTIAL REAL ESTATE. A new or existing building constructed for habitation by one to four families, including detached garages.

(2) RESIDENTIAL ROOFING CONTRACTOR. A person or entity in the business of contracting or offering to contract with an owner or possessor of residential real estate to repair or replace roof systems.

(3) ROOF SYSTEM. A roof covering, roof sheathing, roof weatherproofing, roof framing, roof ventilation system, and insulation.



Section 8-36-2 - Cancellation of residential roofing contract; notice of cancellation; payments.

(a) A person who has entered into a written contract with a residential roofing contractor to provide goods or services to be paid from the proceeds of a property and casualty insurance policy may cancel the contract prior to midnight on the tenth business day after the contract has been entered into if the insured has received written notice from the insurer that all or any part of the claim or contract is not a covered loss under the insurance policy. Cancellation shall be evidenced by the insured giving written notice of cancellation to the residential roofing contractor at the address stated in the contract. Notice of cancellation, if given by mail, shall be effective upon deposit into the United States mail, postage prepaid and properly addressed to the residential roofing contractor. Notice of cancellation need not take a particular form and shall be sufficient if it indicates, by any form of written expression, the intention of the insured not to be bound by the contract.

(b) Before entering a contract as provided in subsection (a), the residential roofing contractor shall do all of the following:

(1) Furnish the insured a statement in boldface type of a minimum size of 10 points, in substantially the following form:

"You may cancel this contract at any time before midnight on the tenth business day after you have entered into this contract if you have received written notification from your insurer that all or any part of the claim or contract is not a covered loss under the insurance policy. This right to cancel is in addition to any other rights of cancellation which may be found in state or federal law or regulation. See attached notice of cancellation form for an explanation of this right."

(2) Furnish each insured a fully completed form in duplicate, captioned "NOTICE OF CANCELLATION," which shall be attached to the contract but easily detachable, and which shall contain in boldface type of a minimum size of 10 points the following statement:

"NOTICE OF CANCELLATION"

"If you are notified by your insurer that all or any part of the claim or contract is not a covered loss under the insurance policy, you may cancel the contract by mailing or delivering a signed and dated copy of this cancellation notice or any other written notice to [name of contractor] at [address of contractor's place of business], at any time prior to midnight on the tenth business day after you have entered into this contract if you have received such notice from your insurer.

"I HEREBY CANCEL THIS TRANSACTION

_______________

"Date

_______________

"Insured's Signature"

(c) In circumstances in which payment may be made from the proceeds of a property and casualty insurance policy, a residential roofing contractor shall not require any payments from an insured until the ten-day cancellation period has expired. If, however, the residential roofing contractor has performed any emergency services, acknowledged by the insured in writing to be necessary to prevent damage to the premises, the residential roofing contractor shall be entitled to collect the amount due for the emergency services at the time they are rendered. Any provision in a contract as provided in subsection (a) that requires the payment of any fee for anything except emergency services shall not be enforceable against any insured who has cancelled a contract pursuant to this section. A residential roofing contractor shall not represent or negotiate, or offer or advertise to represent or negotiate, on behalf of an owner or possessor of residential real estate on any insurance claim in connection with the repair or replacement of roof systems.






Chapter 37 - GUARANTEED ASSET PROTECTION WAIVERS.

Section 8-37-1 - (Effective January 1, 2018) Purpose; applicability.

(a) The purpose of this chapter is to define guaranteed asset protection waivers (GAP waivers) and to provide that GAP waivers may be offered within this state.

(b) This chapter does not apply to either of the following:

(1) An insurance policy offered by an insurer under the insurance laws of this state.

(2) A debt cancellation or debt suspension contract being offered by a federally regulated financial institution operating under 12 CFR Part 37 or a credit union operating under 12 CFR Part 721 or other federal law; or a debt cancellation or debt suspension contract being offered by a state chartered bank or credit union. Debt cancellation and debt suspension contracts being offered by any of these federal or state regulated financial institutions are not insurance and are exempt from the insurance laws of this state.

(c) Guaranteed asset protection waivers governed under this chapter are not insurance and are exempt from the insurance laws of this state. Persons marketing, selling, or offering to sell guaranteed asset protection waivers to borrowers that comply with this chapter are exempt from insurance licensing and insurance regulation requirements of this state.

(d) This chapter applies only to GAP waivers for financing of motor vehicles as defined in this chapter. This chapter does not affect the validity or enforcement of other asset protection waivers, debt cancellation contracts, or debt suspension agreements.



Section 8-37-2 - (Effective January 1, 2018) Definitions.

For the purposes of this chapter, the following words have the following meanings:

(1) ADMINISTRATOR. A person, other than an insurer or creditor, that performs administrative or operational functions pursuant to guaranteed asset protection waiver programs.

(2) BORROWER. A debtor, retail buyer or lessee, under a finance agreement.

(3) CREDITOR means any of the following:

a. The lender in a loan or credit transaction.

b. The lessor in a lease transaction.

c. Any retail seller of motor vehicles in a retail installment transaction.

d. The seller in commercial retail installment transactions.

e. The assignees of any of the foregoing to whom the credit or lease obligation is payable.

(4) FINANCE AGREEMENT. A loan, lease, or retail installment sales contract for the purchase or lease of a motor vehicle.

(5) FREE LOOK PERIOD. The period of time from the effective date of the GAP waiver until the date the borrower may cancel the GAP waiver without penalty, fees, or costs to the borrower. This period of time shall not be shorter than 30 days.

(6) GUARANTEED ASSET PROTECTION WAIVER or GAP WAIVER. A contractual agreement in which a creditor agrees for a separate charge to cancel or waive all or part of amounts due on a borrower's finance agreement in the event of a total physical damage loss or unrecovered theft of the motor vehicle, which agreement shall be part of, or a separate addendum to, the finance agreement.

(7) INSURER. An insurance company licensed, registered, or otherwise authorized to do business under the insurance laws of this state.

(8) MOTOR VEHICLE. Self-propelled or towed vehicles designed for personal or commercial use, including but not limited to automobiles, trucks, motorcycles, recreational vehicles, all terrain vehicles, snowmobiles, campers, boats, personal watercraft, and motorcycle, and boat, camper and personal watercraft trailers.

(9) PERSON. An individual, company, association, organization, partnership, business trust, corporation, and every form of legal entity.



Section 8-37-3 - (Effective January 1, 2018) GAP waivers authorized; charges; insurance; creditor requirements.

(a) GAP waivers may be offered, sold, or provided to borrowers in this state under this chapter.

(b) GAP waivers, at the option of the creditor that offers the GAP waiver, may be sold for a single payment or may be offered with a monthly or periodic payment option.

(c) Notwithstanding any other provision of law and subject to Section 8-37-7, any cost to the borrower for a GAP waiver entered into in compliance with The Truth in Lending Act, 15 U.S.C. §1601 et seq., and its implementing regulations, as they may be amended from time to time, shall be separately stated and is not to be considered a finance charge or interest. If the charge for a GAP waiver is financed, the charge shall be separately itemized on the finance agreement.

(d) A retail seller shall insure its GAP waiver obligations under a contractual liability or other insurance policy issued by an insurer. A creditor, other than a retail seller, may insure its GAP waiver obligations under a contractual liability policy or similar policy issued by an insurer. Any insurance policy may be directly obtained by a creditor, retail seller, or may be procured by an administrator to cover a creditor's or retail seller's obligations under the GAP waiver. However retail sellers who do not assign their finance agreements or retail sellers that are lessors of motor vehicles are not required to insure obligations related to GAP waivers on the sold or leased vehicles.

(e) A GAP waiver remains a part of the finance agreement upon the assignment, sale, or transfer of the finance agreement by the creditor. The creditor, administrator, or other designated party shall maintain for three years after the maturity date of the finance agreement a copy of or electronic details of each GAP waiver sold regardless of the method of payment and the creditor, administrator, or other designated party shall provide copies of or electronic details of the contracts to the Superintendent of Banks upon reasonable advance written notice.

(f) Neither the extension of credit, any term of credit, nor the term of the related motor vehicle sale or lease may be conditioned upon the purchase of a GAP waiver.

(g) Any creditor that offers a GAP waiver shall report the sale of, and forward funds received on all waivers to the designated party, if any, as prescribed in any applicable administrative services agreement, contractual liability policy, other insurance policy, or other specified program documents.

(h) Funds received or held by a creditor or administrator and belonging to an insurer, creditor, or administrator, pursuant to the terms of a written agreement shall be held by the creditor or administrator in a fiduciary capacity.



Section 8-37-4 - (Effective January 1, 2018) Reimbursements; coverage; effect of cancellation or termination.

(a) A contractual liability or other insurance policy insuring a GAP waiver shall state the obligation of the insurer to reimburse or pay to the creditor any sums the creditor is legally obligated to waive under the GAP waiver issued by the creditor and purchased or held by the borrower.

(b) Coverage under a contractual liability or other insurance policy insuring a GAP waiver shall also cover any subsequent assignee upon the assignment, sale, or transfer of the finance agreement.

(c) Coverage under a contractual liability or other insurance policy insuring a GAP waiver shall remain in effect unless cancelled or terminated in compliance with applicable insurance laws of this state.

(d) The cancellation or termination of a contractual liability or other insurance policy shall not reduce the insurer's responsibility for GAP waivers issued by the creditor prior to the date of cancellation or termination and for which premium has been received by the insurer.



Section 8-37-5 - (Effective January 1, 2018) Disclosure requirements.

Subject to Section 8-37-7, a creditor that offers a GAP waiver shall disclose, as applicable, in writing and in clear, understandable language that is easy to read, all of the following:

(1) The name and address of the initial creditor and the borrower at the time of sale and the identity of any administrator if different from the creditor.

(2) The purchase price and the terms of the GAP waiver, including without limitation, the requirements for protection, conditions, or exclusions associated with the GAP waiver.

(3) That the borrower may cancel the GAP waiver within a Free Look Period as specified in the waiver, and will be entitled to a full refund of the purchase price, so long as no benefits have been provided. If cancelled after the Free Look Period and no benefits have been provided, the borrower shall receive a pro rata refund less a cancellation fee no greater than fifty dollars ($50) in accordance with the terms of the waiver.

(4) The procedure the borrower is required to follow in order to obtain GAP waiver benefits under the terms and conditions of the waiver, including a telephone number and address where the borrower may apply for waiver benefits.

(5) The procedures for cancelling the GAP waiver and requesting any refund due pursuant to Section 8-37-6.

(6) That neither the extension of credit, the terms of the credit, nor the terms of the related motor vehicle sale or lease, may be conditioned upon the purchase of the GAP waiver.

(7) That the cost of the GAP waiver is not regulated and that the borrower should determine whether the cost of the GAP waiver is reasonable in relation to the protection afforded by the GAP waiver.



Section 8-37-6 - (Effective January 1, 2018) Cancellation of GAP waiver agreements.

(a) Guaranteed asset protection waiver agreements shall be cancellable. GAP waivers shall provide that if a borrower cancels a waiver within the Free Look Period, the creditor, administrator, or other authorized party shall provide the borrower a full refund of the purchase price of the GAP waiver, provided no benefits have been provided. In the event a borrower cancels the waiver after the Free Look Period and no benefits have been provided, the creditor, administrator, or other authorized party shall provide the borrower a pro rata refund of the purchase price, less any cancellation fee no greater than fifty dollars ($50) in accordance with the terms of the waiver.

(b) In the event of cancellation of the GAP waiver due to early termination of the finance agreement, the creditor shall provide, or cause the administrator or retail seller to provide, within 60 days of termination, any refund due to a borrower without requiring the borrower to request cancellation of the waiver.

(c) Any cancellation refund under subsection (a) or (b) may be applied by the creditor as a reduction of the amount owed under the finance agreement unless the borrower can show that the finance agreement has been paid in full.



Section 8-37-7 - (Effective January 1, 2018) Lease or retail installments sales.

Subsection (c) of Section 8-37-3 and Sections 8-37-5 and 8-37-8 of this chapter are not applicable to a GAP waiver offered in connection with a lease or retail installment sale associated with a commercial transaction.



Section 8-37-8 - (Effective January 1, 2018) Enforcement.

(a) The Superintendent of Banks may take action which is necessary or appropriate to enforce the provisions of this chapter and to protect GAP waiver holders in this state. After proper notice and opportunity for hearing, the superintendent may do both of the following:

(1) Order the creditor, administrator, or any other person not in compliance with this chapter to cease and desist from further GAP waiver-related operations which are in violation of this chapter.

(2) Impose a penalty of not more than five hundred dollars ($500) per violation and no more than ten thousand dollars ($10,000) in the aggregate for all violations of similar nature. For purposes of this chapter, a violation shall be considered to be of a similar nature if the violation consists of the same or similar course of conduct, action, or practice, irrespective of the number of times the action, conduct, or practice which is determined to be a violation of the chapter occurred.

(b) If requested by a retail seller, the Superintendent of Banks may determine that the insurance policy required by subsection (d) of Section 8-37-3 is not required for a retail seller that does not assign any of its finance agreements to any entity other than an affiliate and if the affiliated assignee agrees that the insurance policy is waived and the finance agreements will not be further assigned. The superintendent may require the evidence and assurances that the superintendent determines is needed to make that determination.



Section 8-37-9 - (Effective January 1, 2018) Legislative findings.

The Legislature finds that guaranteed asset protection waivers are not insurance. All guaranteed asset protection waivers issued prior to and after January 1, 2018, shall not be construed as insurance.



Section 8-37-10 - (Effective January 1, 2018) Applicability.

Creditors and other persons are not required to comply with this chapter for any GAP waiver entered into prior to January 1, 2018.









Title 9 - CONSERVATION AND NATURAL RESOURCES.

Chapter 1 - GENERAL PROVISIONS.

Section 9-1-1 - Making false statement to officer issuing license.

Any person who willfully or knowingly makes to any officer authorized to issue a hunting, fishing, fur-bearing animal, or seafood license a false statement as to his or her name, age, residence or any other statement relevant to the purchasing of the license, or any person who makes to any officer designated to issue hunting, fishing, fur-bearing animal, or seafood licenses an incorrect statement when purchasing a license for another and makes the statement knowing it to be false shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500).



Section 9-1-3 - Lending, borrowing, selling, etc., license.

The lending, borrowing, selling, buying, renting, or using in any way the license of another to hunt, fish, trap, deal in furs, or to take oysters or shrimp shall constitute a misdemeanor and shall be punishable by a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500).



Section 9-1-4 - Penalty for violation.

Unless otherwise provided, a violation of any of the provisions of this title or any rule or regulation of the Department of Conservation and Natural Resources or approved by the Advisory Board of Conservation and Natural Resources shall be a Class C misdemeanor.



Section 9-1-6 - Declaration of public policy and legislative intent; measure of damages for the unauthorized removal of coal; retroactive application of section.

(a) The objective of this section is to specify the measure of damages for the unauthorized removal of coal in Alabama. It is declared that the extraction of coal provides a major present and future source of energy and is an essential and necessary activity which contributes to the economic and material well-being of the state. In the absence of a reasonable measure of damages as specified in this section, confusion could result in the coal industry causing financial distress and unemployment, and may cause the abandonment and prevent the use of many coal mines. This state has a public interest in removing this hazard and precluding this confusion and distress without doing violence to private rights.

(b) The measure of damages in any civil action for the unauthorized extraction, severance, injury or removal of coal from land, including but not limited to, action for trespass or conversion, when the extraction, severance, injury or removal is in good faith shall be the fair market value of the coal in place before severance as of the time of extraction, severance, injury or removal. The fair market value of the coal in place shall be calculated as the royalty rate prevailing at the time and place of severance.

The measure of damages in all other civil actions for the unauthorized extraction, severance, injury or removal of coal from land, including but not limited to, actions for trespass or conversion, shall be the fair market value of the coal after severance, at the time and place of severance, without allowance for labor and expenses.

(c) This article shall apply to causes of action and actions then existing or thereafter arising when this article becomes effective.






Chapter 2 - DEPARTMENT OF CONSERVATION AND NATURAL RESOURCES.

Article 1 - General Provisions.

Section 9-2-1 - Created; seal.

There shall be a Department of Conservation and Natural Resources, which shall be an executive and administrative department in order to enable the Governor to exercise a direct and effective control over the natural resources, state parks and historical sites of the state and in order to bring together in one department for purposes of economy and efficiency all matters pertaining to the natural resources, state parks and monuments and historical sites of the state. The Department of Conservation and Natural Resources shall have a seal, which shall be affixed to official acts and deeds of the Department of Conservation and Natural Resources and of the Commissioner of Conservation and Natural Resources by him.



Section 9-2-2 - Powers and duties generally.

The general functions and duties of the Department of Conservation and Natural Resources shall be as follows:

(1) To protect, conserve, and increase the wildlife of the state and to administer all laws relating to wildlife and the protection, conservation, and increase thereof.

(2) To make exploration, surveys, studies, and reports concerning the wildlife, state parks and monuments and historical sites in the state and to publish such thereof as will be of general interest.

(3) To maintain, supervise, operate, and control all state parks, monuments and historical sites, except Mound State Monument and the First White House of the Confederacy; the serving and employing of attendants for all monuments and historical sites located on state-owned property in the City of Montgomery shall be performed by the Department of Finance.

(4) To maintain, supervise, operate, and control all state lands other than those specifically committed to the use or control of some other department, board, bureau, commission, agency, office, or institution of the state.

(5) To cooperate with and enter into cooperative agreements and stipulations with the Secretary of Agriculture of the United States, other states, or any other federal or state officer or department, board, bureau, commission, agency, or office thereunto authorized with respect to wildlife restoration projects, the carrying on of an educational program in connection therewith, the collection and publication of data with respect to wildlife, state parks and the monuments and historical sites or any other matters committed to the Department of Conservation and Natural Resources by this title or otherwise by law and to make and enforce all regulations and restrictions required for such cooperation, agreements, or stipulations.

(6) To carry on a program of education and public enlightenment with respect to the wildlife and other natural resources, state parks and the monuments and historical sites of Alabama.

(7) To make an annual report to the Governor concerning the activities and accomplishments of the department for the preceding fiscal year.

(8) To recommend to the Legislature such legislation as may be needed further to protect, conserve, increase, or to make available or useful the wildlife and other natural resources, state parks and the monuments and historical sites of Alabama.



Section 9-2-3 - Powers and duties as to state parks and parkways, etc.

The Department of Conservation and Natural Resources, for the purpose of establishing, developing and maintaining state parks and parkways, may acquire land by donation, purchase, condemnation or lease and for these purposes may use such funds as may be available to it and not otherwise obligated and may enter into agreements with the federal government or other agencies for acquiring by lease, purchase or otherwise such lands as in its judgment are desirable for state parks or parkways. As to the purchase of lands, such agreements may provide for a division of the payments over a period of years, in which case the payments may be secured by mortgage; provided, that no liability shall attach to the State of Alabama or any of its departments, boards, bureaus or commissions or any member or official thereof if the security specifically given in any such mortgage is insufficient to pay said mortgage at a forced sale or otherwise. When lands are acquired or leased under this section, the Department of Conservation and Natural Resources is authorized to make expenditures from any funds not otherwise obligated for the management, development and utilization of such areas, to sell or otherwise dispose of products from such lands, to have sole charge of all state parks and parkways and to have authority to make such rules and regulations for the management, administration, occupancy and use of said state parks and parkways and all property and things of whatsoever nature therein or thereon as it shall find necessary. All revenues derived from lands now or later acquired under the provisions of this section, when said lands are owned or acquired under agreement with the federal government, shall be segregated for the use of the Department of Conservation and Natural Resources in the utilization, management, development and use of such lands until all obligations incurred under such agreement have been paid in full and, thereafter, 50 percent of all net profits accruing from the administration of such lands owned or acquired under agreement with the federal government shall be paid into the school fund of the counties in which such lands are located and obligations for the acquisition of the land incurred by the Department of Conservation and Natural Resources pursuant to the terms of any agreement with the federal government shall be paid solely and exclusively from revenues derived from such lands or from such other funds as may be available to the Department of Conservation and Natural Resources and not otherwise obligated, and shall not impose any liability upon the general credit and taxing power of the state.

The Department of Conservation and Natural Resources shall have full power and authority to sell, exchange or lease lands under its jurisdiction when in its judgment it is advantageous to the state to do so in the orderly development and management of state parks and parkways; provided, however, that said sale, lease or exchange shall not be contrary to the terms of any contract which it has entered into.

The Department of Conservation and Natural Resources is authorized to make such rules and regulations for the development, maintenance, management and operation of park or parkway enterprises or projects entered upon by the state, counties and municipalities with a view to securing loans or other financial cooperation from any agency of the federal government so as to enable the state, counties and municipalities to obtain such loans or other financial cooperation, and is further authorized to enter into such agreements or commitments as may be required in securing for the state such loans or other financial cooperation and to act in all particulars in behalf of the state in securing for the state or any of its departments, institutions or agencies such loans or other financial cooperation; provided, that such agreements or commitments shall not impose any liability upon the general credit and taxing power of the state beyond that authorized by law.

The Department of Conservation and Natural Resources may employ such officers, assistants and employees as may be necessary and, as to persons employed wholly or in part in carrying out the provisions of cooperative agreements with the federal government or other agencies, for such compensations heretofore or hereafter paid, may use such contributions or receipts as may be derived from the United States or from any private or philanthropic source.

Where any of the lands of the state or of any department, institution or agency of the state are in scattered or noncontiguous tracts, the Department of Conservation and Natural Resources is authorized, subject to the approval of the Governor, to exchange such tracts for others of equal value, privately or publicly owned, to the end that the lands of the state or of any of its departments, institutions or agencies may be better consolidated for economy and efficiency in administration, protection and use and to perform such other duties as may be imposed upon it by law and to do such other things as may be necessary to give full effect to this section and this title.



Section 9-2-4 - Powers and duties as to seafoods, etc.

(a) The Department of Conservation and Natural Resources shall have full jurisdiction and control of all seafoods existing or living in the waters of Alabama and of all public and natural oyster reefs and oyster bottoms of the State of Alabama, and it shall ordain, promulgate and enforce all rules, regulations and orders deemed by it to be necessary for the protection, propagation or conservation of the same.

(b) The Department of Conservation and Natural Resources may by order duly made and published prescribe the manner of taking or catching, the time when and designate the places from which seafoods may or may not be taken or caught during certain periods of the year, or entirely, as it may deem to be for the best interest of the seafood industry.

(c) It shall have full authority to prohibit the catching or taking of oysters from reefs designated by it by order duly made and promulgated during the entire open season or any part thereof and may open and close said reefs or portions thereof to tonging or dredging, or both, and at any time deemed by it to be to the best interest of the public welfare.

(d) It shall receive and audit the accounts of oysters bought and caught of all canners and dealers and the accounts of all inspectors, employees and members of said department and of all expenses incident to carrying into effect this title, and shall see that all privilege taxes and license fees are paid, that the inspectors and other officers and employees faithfully discharge their duties and that all provisions of this title are properly complied with and enforced, and the Commissioner of Conservation and Natural Resources shall hear the complaints of any person aggrieved by the action of any officer.

(e) It shall have authority to cooperate with the commissioner of the Bureau of Fisheries of the Department of Commerce of the United States government in the carrying out of the provisions of any act of Congress for the sale, distribution or propagation of all seafoods and the extension of the producing areas thereof.

(f) It shall have authority to make rules and regulations requiring all catchers, factories, purchasers, dealers or any persons dealing in shrimp and oysters to make reports to the department containing the number of barrels caught or sold and any other information said department may require; to designate the dates for opening and closing of the seasons for catching shrimp and the waters from which the same may be taken; to cause surveys to be made of the coastal regions of the State of Alabama for the purpose of determining the economic soundness of the development of the oyster industry in the location; and to make plans and estimates of the cost of such developments and improvements and in connection therewith to enter on any lands, waters and premises for the purpose of making such surveys, soundings and examinations.



Section 9-2-5 - Commissioner of Conservation and Natural Resources - Qualifications, appointment, term of office, oath, and bond.

The Department of Conservation and Natural Resources shall be headed by and shall be under the direction, supervision and control of an officer who shall be known and designated as the Commissioner of Conservation and Natural Resources. The Commissioner of Conservation and Natural Resources shall be the advisor of the Governor and the Legislature in matters relating to the wildlife and other natural resources and the state parks and monument and historical sites of the State of Alabama and the discovery, development, protection and conservation thereof. He shall be responsible to the Governor for the administration of the Department of Conservation and Natural Resources. The Commissioner of Conservation and Natural Resources shall be appointed and shall hold office at the pleasure of the Governor. Vacancies for any reason shall be filled in the same manner as original appointments are made. Before entering upon the discharge of his duties, the Commissioner of Conservation and Natural Resources shall take the constitutional oath of office and shall give bond in such penalty as may be fixed by the Governor, but such penalty shall not be less than $10,000.00 conditioned upon the faithful discharge of his duties. The premiums on such bond shall be paid out of the State Treasury. The Commissioner of Conservation and Natural Resources shall devote full time to his office and shall not hold another office under the government of the United States or under any other state or of this state or any political subdivision thereof during his incumbency in such office, and shall not hold any position of trust or profit or engage in any occupation or business the conduct of which shall interfere or be inconsistent with his duties as Commissioner of Conservation and Natural Resources under the provisions of this title.



Section 9-2-6 - Commissioner of Conservation and Natural Resources - Powers and duties generally.

All functions and duties of the Department of Conservation and Natural Resources shall be exercised by the Commissioner of Conservation and Natural Resources acting by himself or by and through such administrative divisions or such officers or employees as he may designate. The Commissioner of Conservation and Natural Resources shall have all power and authority necessary or convenient to carry out the functions and duties of the Department of Conservation and Natural Resources. In the performance of such functions and duties and in the exercise of such powers and authorities, the Commissioner of Conservation and Natural Resources and all other officers and employees of the Department of Conservation and Natural Resources shall, however, be subject to all legal restrictions, limitations and conditions and penalties, civil and criminal, with respect to the performance of such functions and duties and the exercise of such powers and authorities.



Section 9-2-7 - Commissioner of Conservation and Natural Resources - Powers and duties as to game, fish and seafood generally.

(a) The Commissioner of Conservation and Natural Resources may enforce and administer all laws providing for the preservation, protection, propagation, and development of wild birds, wild fur-bearing animals, game fish, saltwater fish, shrimp, oysters and other shellfish, crustaceans and all other species of wildlife within the state or within the territorial jurisdiction of the state which have not been reduced to private ownership, except as otherwise provided.

(b) The commissioner is empowered to do all of the following:

(1) To formulate a state wildlife policy.

(2) To fix open seasons during which game birds, game, and fur-bearing animals may be taken.

(3) To fix daily and season bag limits on game birds and game animals.

(4) To designate by name what species of fish shall be game fish.

(5) To fix daily creel limits on game fish.

(6) To regulate the manner, means, and devices for catching or taking game fishes, game birds, game, and fur-bearing animals and the manner, means, and devices for catching or taking all other species of fish not designated as game fish.

(7) To close the season of any species of game in any county or area when, upon a survey by the department, it is found necessary to the conservation and perpetuation of such species and to reopen such closed season when it is deemed advisable.

(8) To designate by name what animals shall be classed as game or fur-bearing animals and the time, manner, means, and devices for taking same.

(9) To introduce desirable species of game, fish, and birds.

(10) To suspend, revoke, or reinstate, pursuant to the terms of any agreements entered into pursuant to subdivision (5) of Section 9-2-2, a hunting, fishing, trapping, or other license or privilege, issued or regulated by the department.



Section 9-2-8 - Commissioner of Conservation and Natural Resources - Promulgation of rules and regulations as to game, fish and seafood; publication and distribution of laws, etc.

The Commissioner of Conservation and Natural Resources is authorized to make and promulgate such reasonable rules and regulations not in conflict with the provisions of the game and fish laws as he may deem for the best interest of the conservation, protection and propagation of wild game, birds, animals, fish and seafoods, which rules and regulations shall have the effect of law; provided, that the Commissioner of Conservation and Natural Resources shall not have the right to make or promulgate any rules or regulations which will hamper industry or which will interfere with the operation of any industrial plant or plants or any industrial operation. The Commissioner of Conservation and Natural Resources shall not have the right to make or promulgate any rules or regulations which will hamper or interfere with the construction of dams built for impounding private waters as defined by the legislature or which will hamper or interfere with the catching, the marketing, the sale or resale or buying of the fish crop or any fish caught or taken from private waters as defined by the Legislature or which will in any way hamper or interfere with the maximum development of private waters as a source of food, farm income and recreation in the State of Alabama. The Commissioner of Conservation and Natural Resources shall publish in pamphlet form for general distribution all laws together with such rules and regulations relating to game, birds, fish, fur bearers, seafoods and other matters over which such Commissioner of Conservation and Natural Resources has authority or supervision. Such pamphlet so published shall be received in evidence without further proof of such rules and regulations in any court of this state.



Section 9-2-9 - Commissioner of Conservation and Natural Resources - Powers and duties as to state parks, etc., generally.

The Commissioner of Conservation and Natural Resources, acting through the Division of Parks, shall have the following powers and authorities:

(1) To acquire in the name of the State of Alabama by purchase, lease, agreement, license, condemnation or otherwise land deemed necessary or desirable to be preserved, improved, protected and maintained as a part of the state park system and to accept in his discretion, in fee or otherwise, land donated, entrusted, conveyed or devised to the state for like purposes and with like discretion to accept gifts, contributions or bequests of money or other personal property of value to be used or expended for the benefit of the state park system;

(2) To contract and make cooperative agreements with the federal government and with states, counties, municipalities, corporations, associations or individuals for the purpose of acquiring, planning, establishing, developing, utilizing, operating, protecting or maintaining any public park, parkway, monument or historic site;

(3) To construct and operate suitable public service privileges and conveniences on any land embraced within the state park system and to charge and collect reasonable fees for the use of the same and in his discretion to enter into contracts for the operation of any such privilege or convenience and to enter into contracts with any person or corporation engaged in the business of supplying the public with water for commercial, industrial or domestic consumption, granting the right to construct a dam across any stream lying wholly or partially in any state park with the buildings, works and lines necessary and convenient to impound the flow of any such stream, to overflow such lands as may be necessary and to conduct such flow through and out of such park and granting such person or corporation the right to use the flow of such stream for such purposes upon such terms and conditions as are deemed to be in the public interest. All money derived from any such privilege, convenience or contract together with such sums as may otherwise be derived from the operation of the state park system shall be paid into the Treasury to the credit of the State Park Fund created in this title;

(4) To establish and promulgate and from time to time alter, amend or repeal rules and regulations governing the preservation, protection and use of the state park system and the property thereon and to preserve the peace therein. Any person who violates any rule or regulation so established and promulgated shall be deemed guilty of a misdemeanor and shall be punished by a fine of not more than $500.00 or imprisonment for not more than six months, or both, and may be adjudged to pay all costs of the proceedings. The Director of the Division of Parks shall have and he is hereby vested with full police power to prefer charges against and to make arrests of any person or persons violating any such rule or regulation. The Commissioner of Conservation and Natural Resources shall have full authority to designate any other employee or employees of the said Division of Parks as deputy police officers, who shall have full authority to prefer charges against or to make arrests of any person or persons violating any rule or regulation established or promulgated by the Commissioner of Conservation and Natural Resources;

(5) To initiate and conduct a public program of recreational activities; and

(6) To prepare, print and distribute printed matter relating to and descriptive of the state park system.



Section 9-2-10 - Commissioner of Conservation and Natural Resources - Duties as to preservation, maintenance, etc., of state parks, etc.

It shall be the duty of the Commissioner of Conservation and Natural Resources, acting through the Division of Parks, to preserve, improve, protect and maintain all parks, parkways, monuments and historic sites now owned or hereafter acquired or established by the State of Alabama except Mound State Monument, the first White House of the Confederacy and all monuments and historic sites now located on state-owned land in the City of Montgomery.



Section 9-2-11 - Commissioner of Conservation and Natural Resources - Creation of additional divisions in department; appointment of directors of divisions.

With the approval of the Governor, the Commissioner of Conservation and Natural Resources may create and establish such additional division or divisions as may be determined to be necessary or convenient in the efficient and expeditious performance of the functions and duties of the Department of Conservation and Natural Resources and may assign functions and duties to such division or divisions, and he may transfer functions and duties from and to existing divisions from time to time. Directors of such divisions shall be appointed by the Commissioner of Conservation and Natural Resources with the approval of the Governor.



Section 9-2-12 - Commissioner of Conservation and Natural Resources - Promulgation of rules and regulations for department.

The Commissioner of Conservation and Natural Resources shall have and exercise all rule-making powers of any division of the Department of Conservation and Natural Resources subject to the provisions of Section 9-2-15. The Commissioner of Conservation and Natural Resources shall have power and authority to establish and promulgate rules and regulations, including amendments and repeals thereof, with respect to the manner of performance of all functions and duties of the Department of Conservation and Natural Resources, which rules and regulations shall be reasonably calculated to effect the expeditious and efficient performance of such functions and duties and shall not be in conflict with applicable statutes. The rule-making power of the Commissioner of Conservation and Natural Resources shall not be delegated, except as otherwise expressly provided.



Section 9-2-13 - Commissioner of Conservation and Natural Resources - Authority to prohibit importation of birds, animals, fish, etc.

(a) The Commissioner of Conservation and Natural Resources may prohibit by duly promulgated regulation the importation of any bird, animal, reptile, amphibian, or fish when the importation of the animal, bird, reptile, amphibian, or fish would not be in the best interest of the state.

(b) This section does not apply to birds, animals, reptiles, amphibians, and fish used for display purposes for carnivals, zoos, circuses, and other like shows and exhibits where ample provision is made so the birds, animals, reptiles, amphibians, and fish will not escape or be released in this state.

(c) Any person, firm, corporation, partnership, or association who or which imports, brings, or causes to be brought or imported into the State of Alabama any bird, animal, reptile, amphibian, or fish, the importation of which has been forbidden by duly promulgated regulation of the commissioner, shall be in violation of this section and upon conviction thereof shall be guilty of a Class C misdemeanor, except that the punishment for each offense shall be a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) or imprisonment in the county jail for not more than 30 days, or both.



Section 9-2-14 - Advisory Board of Conservation and Natural Resources - Created; composition; qualifications, appointment, terms of office, and compensation of members; residency requirements; meetings; record of meetings and proceedings; transitional members.

(a) There shall be an Advisory Board of Conservation and Natural Resources. The board shall consist of the Governor, the Commissioner of Agriculture and Industries, the Director of the Agricultural Extension System ex officio, and 10 other members to be appointed by the Governor, one of whom the Governor shall designate as chair of the Advisory Board of Conservation and Natural Resources. The appointed members of the board shall be selected with special reference to training and experience along one or more of the principal lines of activity vested in the Department of Conservation and Natural Resources. The term of office of each appointed member of the board shall be six years. Of members first appointed, however, two members shall be appointed for two years, three members shall be appointed for four years, two members shall be appointed for five years and three members shall be appointed for six years. The members of the board shall receive no salary or compensation as members of the board, but shall be reimbursed for expenses of travel, meals, and lodging while in the performance of their duties as members of the board, pursuant to Article 2 of Chapter 7 of Title 36.

(b) After July 1, 1998, the members of the advisory board appointed by the Governor shall be appointed so that one member of the board is a resident of each congressional district as the districts are constituted on January 1, 1998, and no more than two members are residents of the same congressional district. If a member appointed from a congressional district ceases to be a resident of the district from which appointed, the member shall vacate his or her office. This subsection shall not affect the term or reappointment of any current member of the board.

(c) The board shall hold semiannual regular meetings at the time and place designated by the chair of the board or the Commissioner of Conservation and Natural Resources. The chair of the board or the Commissioner of Conservation and Natural Resources may call special meetings as may be necessary.

(d) The Commissioner of Conservation and Natural Resources shall be ex officio secretary of the board and shall keep minutes of all meetings and a record of all proceedings of the board. The commissioner shall receive no additional compensation for the services.

(e) On a transitional basis, one additional transitional member of the Advisory Board of Conservation and Natural Resources shall be appointed by the Governor from each congressional district as constituted on January 1, 1998, which is not currently represented on the board. A transitional member shall serve a term of six years or until a permanent member of the advisory board is appointed to represent the congressional district where the transitional member resides. A transitional member may be appointed a permanent member to a full term of office. Transitional members of the board shall have the same powers, rights, and duties, and shall be reimbursed for expenses as other members of the advisory board during their service on the board.



Section 9-2-15 - Advisory Board of Conservation and Natural Resources - Powers and duties.

The functions and duties of the Advisory Board of Conservation and Natural Resources shall be as follows:

(1) To assist in formulating the policies of the Department of Conservation and Natural Resources in the performance of its functions and duties;

(2) To examine all rules and regulations made or promulgated by the Commissioner of Conservation and Natural Resources, to recommend amendments or repeals thereof or additional rules or regulations and by a two-thirds vote of those present at any meeting and with the approval of the Governor to amend or repeal such rules and regulations or to make and promulgate additional rules or regulations;

(3) To advise with the Commissioner of Conservation and Natural Resources concerning any matter relating to the functions and duties of the Department of Conservation and Natural Resources; and

(4) To assist in giving publicity to the wildlife and other natural resources, the state parks and monuments and historical sites of the state and the work of the Department of Conservation and Natural Resources in connection therewith.



Section 9-2-15.1 - Advisory Board of Conservation and Natural Resources; promulgation of rules and regulations; prohibition of airboat; penalty.

(a) The conservation advisory board shall have the power to promulgate rules and regulations having the force and effect of law to regulate, including the authority to prohibit, the use of an airboat on any of the public waters of this state that are subject to an ebb and flow of the tide of at least two inches.

(b) Any person violating the provisions of the rules and regulations promulgated under the authority of this section shall, upon conviction, be guilty of a Class C misdemeanor.



Section 9-2-16 - Director of Irrigation.

Repealed by Act 2015-70 effective April 21, 2015.



Section 9-2-17 - Employees generally.

The Commissioner of Conservation and Natural Resources shall, with the approval of the Governor and subject to the provisions of the Merit System, determine the number of employees needed for the efficient and economical performance of the functions and duties of the Department of Conservation and Natural Resources.



Section 9-2-18 - Requirement of bonds for certain officers and employees.

Before entering upon the duties of their respective offices, each officer and employee of the Department of Conservation and Natural Resources authorized or permitted to handle any money shall execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the Commissioner of Conservation and Natural Resources, for the faithful performance of their duties.



Section 9-2-19 - Administrative salaries and expenses to be prorated among divisions of department.

The salary of the Commissioner of Conservation and Natural Resources and the salaries and wages of the administrative staff together with all administrative expenses of the Department of Conservation and Natural Resources shall be prorated by the Commissioner of Conservation and Natural Resources among the various divisions of the Department of Conservation and Natural Resources in such manner as he may deem advisable for the best interest of the department as a whole, and such proration charged against any division of the Department of Conservation and Natural Resources shall be paid from funds belonging to such division upon the requisition of the Commissioner of Conservation and Natural Resources.



Section 9-2-20 - Game and Fish Fund - Created; composition.

There is hereby created and there shall be a fund which shall be known as the Game and Fish Fund. This fund shall consist of:

(1) All moneys received for all occupational licenses or privilege taxes imposed by the state on any person, firm or corporation for engaging in any business or activity relating to taking, catching, capturing or killing of any fur-bearing or game animal or game bird in this state or the taking, catching, capturing or killing of any fish in the public or territorial waters of this state;

(2) All moneys derived from the levying or imposition upon any person, firm or corporation of any tax, license, permit, certificate, fee or any other charge by whatsoever name called pursuant to the game and fish laws of this state or rules and regulations based thereon;

(3) All moneys derived from the administration and enforcement of the game and fish laws of this state, or rules and regulations based thereon;

(4) All moneys paid, derived, received or arising from fines, penalties and forfeitures pursuant to the game and fish laws of this state and the rules and regulations based thereon;

(5) All moneys derived from the sale of hunting and fishing licenses or permits; and

(6) All moneys accruing to the Division of Wildlife and Freshwater Fisheries of the Department of Conservation and Natural Resources from any source.



Section 9-2-20.1 - Game and Fish Fund - Alabama Game and Fish Endowment Fund created as special account; administration; restrictions; use of income.

(a) There is hereby created within the Game and Fish Fund a special account to be known as the Alabama Game and Fish Endowment Fund. The assets of said fund shall consist of the following:

(1) The proceeds from the sale of the lifetime hunting, lifetime fishing, and combination lifetime hunting and fishing licenses provided in subsections (a) through (c) of Section 9-11-65;

(2) The proceeds of any gifts, grants and contributions to the state which are specifically designated for inclusion in said fund; and

(3) Such other sources as may be specified by law.

(b) The Alabama Game and Fish Endowment Fund shall be administered by a board of trustees consisting of the Director of Finance, the Secretary-Treasurer of the State Employees' Retirement System and the Commissioner of the Department of Conservation and Natural Resources. Said board of trustees shall have the power and authority to invest and reinvest the assets of the fund within the guidelines, limitations and restrictions that govern investment of the state employees retirement fund.

(c) The Alabama Game and Fish Endowment Fund is declared to be a special trust derived from a contractual relationship between the state and the members of the public whose investments contribute to the fund. The following limitations and restrictions are placed on expenditures from said fund:

(1) Subject to Amendment No. 272 of the Alabama Constitution of 1901, any limitations or restrictions specified by donors on the uses of the income derived from gifts, grants and voluntary contributions shall be respected but shall not be binding.

(2) No expenditures or disbursement shall be made from the principal of said fund except as otherwise provided by law.

(d) The income derived annually from the Alabama Game and Fish Endowment Fund shall be credited to the Game and Fish Fund regular accounts and expended as provided by law.



Section 9-2-20.2 - Game and Fish Fund - Alabama Nongame Wildlife Endowment.

(a) There is hereby created within the Game and Fish Fund a special account to be known as the Alabama Nongame Wildlife Endowment. The assets of said account shall consist of the following:

(1) The proceeds from the sale of reproductions of the said print and/or stamp;

(2) The proceeds of any gifts, grants and contributions to the state which are specifically designated for inclusion in said account; and

(3) Such other sources as may be specified by law.

(b) The Alabama Nongame Wildlife Endowment shall be administered by a board of trustees consisting of the Director of Finance, the Secretary-Treasurer of the State Employees' Retirement System and the Commissioner of the Department of Conservation and Natural Resources. Said board of trustees shall have the power and authority to invest and reinvest the assets of the account within the guidelines, limitations and restrictions that govern investment of the State Employees' Retirement Fund.

(c) The Alabama Nongame Wildlife Endowment is declared to be a special trust derived from a contractual relationship between the state and the members of the public whose investments contribute to the account. The following limitations and restrictions are placed on expenditures from said account:

(1) Subject to Amendment No. 272 of the Constitution of Alabama of 1901, any limitations or restrictions specified by donors on the uses of the income derived from gifts, grants and voluntary contributions shall be respected, but shall not be binding.

(2) No expenditures or disbursements shall be made from the principal of said account except as otherwise provided by law.

(d) The income derived annually from the Alabama Nongame Wildlife Endowment shall be credited to the Game and Fish Fund and expended exclusively for purposes of preserving, protecting, perpetuating and enhancing nongame wildlife in this state.



Section 9-2-21 - Game and Fish Fund - Remittance of collections to State Treasurer to credit of fund.

Each officer or employee of the Department of Conservation and Natural Resources or other officer charged with the duty of collecting any of the funds or moneys mentioned in Section 9-2-20 shall remit all such collections on the first day of each month directly to the Commissioner of Conservation and Natural Resources, who shall upon receipt thereof remit such collections to the Treasurer of the State of Alabama to the credit of the Game and Fish Fund.



Section 9-2-22 - Game and Fish Fund - Disbursement.

The said fund hereby created shall be used and expended by the Commissioner of Conservation and Natural Resources in furtherance of the preservation, protection, propagation and development of wild birds, wild fur-bearing animals, game, fish and all other species of wildlife within the state or within the territorial jurisdiction of the state which have not been reduced to private ownership and, when so expended, shall be paid out on the requisition of the Commissioner of Conservation and Natural Resources and charged to said fund. All necessary expenses of the Division of Wildlife and Freshwater Fisheries of the Department of Conservation and Natural Resources, including its pro rata portion of the administrative expense of said Department of Conservation and Natural Resources, shall likewise be paid out of said fund on the requisition of the Commissioner of Conservation and Natural Resources; provided, that no funds shall be withdrawn nor expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Article 4 of Chapter 4 of Title 41 of this code and only in the amounts and for the purposes provided by the Legislature in the general appropriation bill.



Section 9-2-23 - Game and Fish Fund - Diversion of funds from particular purpose for which collected, allotted or budgeted.

Nothing in Sections 9-2-20 through 9-2-22, however, shall require the diversion of any funds from any particular purpose for which they were collected, allotted or budgeted if the effect of such diversion would penalize the state in retaining or securing any federal funds or federal assistance.



Section 9-2-24 - Department not to issue bonds or borrow money.

The Department of Conservation and Natural Resources shall have no power or authority to issue any bonds or to borrow any money.



Section 9-2-25 - Refunds on erroneous or excessive license fees.

(a) This section shall apply to all licenses administered by the Department of Conservation and Natural Resources or any division thereof.

(b) In the event any license for the same privilege is made available at a lesser price and reasonable notice of its availability has not been given to the public, a person, firm or corporation will be entitled to a refund equal to the amount of the reduction of the license fee; and any person, firm or corporation who, by mistake, purchases any duplicate license or pays an amount in excess of that required by law for the license shall be entitled to have the money incorrectly paid refunded as hereinafter provided, less any amount paid as an issuance fee or other fee to any probate judge, license commissioner, special agent or other person authorized to issue such licenses.

(c) Any amount charged by a probate judge, license commissioner, special agent or other person authorized to issue such licenses as an issuance fee or other fee that is in excess of the legal and proper issuance fee must be refunded by the probate judge, license commissioner, special agent or other person charging said illegal fee.

(d) All applications for refund must be made within one year from the date of such erroneous or excessive payment.

(e) The Commissioner of the Department of Conservation and Natural Resources or his duly authorized agent, upon receiving an application for refund and satisfactory proof of duplicate or excessive payment for a license fee, shall authorize refund of the money incorrectly paid, less any legal and proper issuance fee retained by the judge of probate, license commissioner, special agent or other person authorized to issue such licenses. The amount of such refund shall be paid by warrant out of the fund into which it was originally paid in the State Treasury.



Section 9-2-26 - Cooperation with federal agencies.

The Department of Conservation and Natural Resources is authorized to cooperate with the United States Department of Agriculture and other federal agencies in the restoration of wildlife in compliance with the Pittman-Robertson Act and in the restoration or rehabilitation of game, fish, parks or historical sites and monuments.



Section 9-2-27 - Compliance with Uniform Relocation Assistance and Land Acquisition Policies Act.

The Department of Conservation and Natural Resources is hereby authorized to expend such appropriated and uncommitted capital improvement funds as may be necessary to comply with Sections 210 and 305 of Public Law 91-646, known as the Uniform Relocation Assistance and Land Acquisition Policies Act of 1970.



Section 9-2-28 - "Game and fish wardens" deemed "conservation officers."

Whenever the terms "game and fish warden" or "game and fish wardens" appear in this title, but not including deputies, such terms shall mean and refer to conservation officers appointed by the Commissioner of the Department of Conservation and Natural Resources.



Section 9-2-29 - Commissioner authorized to designate calendar work week for law enforcement officers.

(a) The Legislature declares that it is the purpose of this section to authorize the Commissioner of the Department of Conservation and Natural Resources to designate the calendar work week for its law enforcement officers.

(b) For the purpose of Sections 36-21-4 and 36-21-5, the Commissioner of the Department of Conservation and Natural Resources may designate the calendar work week for the law enforcement officers employed by the department.






Article 2 - Construction or Modification of Buildings and Facilities.

Section 9-2-40 - Commissioner designated awarding authority.

The Commissioner of the Department of Conservation and Natural Resources is hereby designated as an awarding authority.



Section 9-2-41 - Preparation of plans and specifications.

The Department of Conservation and Natural Resources is hereby empowered and authorized to prepare plans and specifications for the construction or modification of any buildings or facilities within the jurisdiction of the Department of Conservation and Natural Resources.



Section 9-2-42 - Contracts for advisory engineering or architectural services.

The Department of Conservation and Natural Resources is empowered and authorized to enter into contracts with engineering or architectural firms for the preparation of plans and/or specifications to be used by said department in constructing or modifying buildings and other facilities within the jurisdiction of the Department of Conservation and Natural Resources and may contract for such supervisory engineering or architectural services as may be needed in its construction work; provided, that any such advisory services contracted for must conform to the fee schedule as adopted by the state Building Commission.



Section 9-2-43 - Contracts for construction or modification of buildings or facilities.

The Department of Conservation and Natural Resources is further empowered and authorized to enter into contracts for the construction or modification of any buildings or facilities within the jurisdiction of said department; provided, however, that all such contracts shall be invalid and void unless approved in writing by the Governor; and further provided that all such construction contracts shall be let and made in accordance with the provisions of Chapters 1, 2 and 5 of Title 39 of this code.



Section 9-2-44 - Approval of state Building Commission not required as to certain contracts; compliance with state building code.

All construction or modification contracts as specified in this article which may hereafter be made are excepted from approval by the state Building Commission with the exception of buildings erected by the Department of Conservation and Natural Resources that exceed in cost the sum of $15,000.00; provided, however, that all such construction or modifications must comply with the state building code.






Article 3 - Division of Wildlife and Freshwater Fisheries.

Section 9-2-60 - Created.

(a) There is created within the Department of Conservation and Natural Resources a division to be known as the Division of Wildlife and Freshwater Fisheries.

(b) Wherever reference is made to the Game and Fish Division or the Division of Game and Fish in this title, or in any other statute, rule, or regulation of the State of Alabama, the reference shall be construed to refer to the Division of Wildlife and Freshwater Fisheries.



Section 9-2-61 - Appointment of director; powers and duties of division generally.

The Division of Wildlife and Freshwater Fisheries shall be a division of the Department of Conservation and Natural Resources and shall be headed by and be under the direction, supervision and control of the Director of the Division of Wildlife and Freshwater Fisheries. He shall be appointed by the Commissioner of Conservation and Natural Resources with the approval of the Governor. The Division of Wildlife and Freshwater Fisheries shall have the personnel, powers, properties, functions and duties of the Department of Conservation and Natural Resources which pertain to the game and fish of the State of Alabama and such personnel, duties, powers, functions and properties as may be hereafter conferred by law.



Section 9-2-62 - Oath of director; director full-time position.

Before entering upon the discharge of his duties, the Director of the Division of Wildlife and Freshwater Fisheries shall take the constitutional oath of office. He shall devote his full time to his official duties and shall hold no other lucrative position.



Section 9-2-63 - Bond of director.

Before entering upon the duties of his office, the Director of the Division of Wildlife and Freshwater Fisheries shall execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the Commissioner of Conservation and Natural Resources, for the faithful performance of his duties.



Section 9-2-64 - Appointment, oath, bond and compensation of game and fish wardens and deputy wardens.

The Commissioner of Conservation and Natural Resources shall have power to appoint as many game and fish wardens as he shall deem necessary for the proper enforcement of the game and fish laws of the state. All game and fish wardens or deputy wardens shall, before entering upon their duties as such, take the oath of office as required by law for sheriffs in this state. Before entering upon the duties of their offices, all game and fish wardens or deputy wardens shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $1,000.00, for the faithful performance of their duties. The employees provided for in this section shall be reimbursed for their meals, lodging and transportation when absent from their headquarters in the performance of their duties. Where any area of land or water by purchase, lease or otherwise has been duly organized and developed as a hunting or fishing club, upon recommendation from the officers of such club the Commissioner of Conservation and Natural Resources may appoint the superintendent, keeper or other person in charge of the club's grounds and premises, without expense to the state, to the position of deputy game and fish warden.



Section 9-2-65 - Powers and duties of game and fish wardens; powers and duties of director with respect to game and fish wardens.

(a) Game and fish wardens shall have power:

(1) To enforce all laws of this state relating to birds, animals and fish;

(2) To execute all warrants and search warrants for the violation of the game, fish and fur laws of the state;

(3) To serve subpoenas issued for examination, investigation and trial of all offenses against the law relating to game, fur bearers, birds and fish;

(4) To carry firearms as provided by law for enforcement officers when in the discharge of their official duties;

(5) To confiscate all game, birds, animals or fish or parts thereof which have been caught, taken, killed or held at a time in any manner or for any purpose or had in possession or under control or have been shipped, carried or transported contrary to the laws of this state, and game, fur bearers, birds, fish or parts thereof so confiscated shall be held as evidence in the court in which the defendant is held for trial; and, upon conviction of the defendant, said game, fur bearers, birds, fish or parts thereof shall be disposed of by written order of the court;

(6) To enter upon any land or water in the performance of their duty;

(7) To assist individual citizens, clubs, groups and organizations of sportsmen and conservation clubs by furnishing information and such other assistance as may be found necessary in the construction of fish ponds, the establishing of feeding grounds for migratory wild fowl, the planting of fish from the state and federal fish hatcheries, the reclaiming of stranded fish and the control of predators on useful forms of wildlife; and

(8) To perform such other additional duties as the commissioner may direct.

(b) The director of the division shall:

(1) Constantly keep in touch with the game and fish wardens;

(2) Assist and advise them in their work;

(3) See that all wardens are continuous in the performance of their duties;

(4) Make reports to the commissioner of any dereliction of duty;

(5) Investigate all charges of alleged misconduct or other alleged wrongful acts on the part of any warden and make special reports thereon to the commissioner;

(6) Assist in the prosecution of violations of all laws relating to the department; and

(7) Perform such other duties as the commissioner may direct.



Section 9-2-66 - Official annual state nongame wildlife print and/or stamp.

(a) There is hereby established an official annual state nongame wildlife print and/or stamp.

(b) The Division of Wildlife and Freshwater Fisheries of the Department of Conservation and Natural Resources is hereby given the authority to contract with an artist of its choice for the providing of said print and/or stamp.

(c) The Division of Wildlife and Freshwater Fisheries of the Department of Conservation and Natural Resources is hereby given authority to sell reproductions of said print and/or stamp.



Section 9-2-67 - Rules and regulations for Nongame Wildlife Endowment.

The Commissioner of the Department of Conservation and Natural Resources is hereby authorized to promulgate such rules and regulations as shall be necessary to carry out the intent of this act.






Article 4 - Division of Marine Resources.

Section 9-2-80 - "Seafoods" defined.

As used in this title, the term "seafoods" shall include and mean all oysters, saltwater fish, saltwater shrimp, diamond back terrapin, sea turtle, crabs and all other species of marine or saltwater animal life existing or living in the water within the territorial jurisdiction of the State of Alabama.



Section 9-2-81 - Created; powers and duties generally.

There is hereby created within the Department of Conservation and Natural Resources a division to be known as the Division of Marine Resources. The Division of Marine Resources shall have the personnel, duties, powers, functions and properties of the Department of Conservation and Natural Resources which pertain to seafoods and such personnel, duties, powers, functions and properties as may be hereafter conferred by law.



Section 9-2-82 - Director - Appointment.

The Division of Marine Resources shall be headed by and be under the direction, supervision and control of an officer who shall be designated "Director of the Marine Resources Division." The Director of the Marine Resources Division shall be appointed by the Commissioner of Conservation and Natural Resources with the approval of the Governor and shall be under and subject to the provisions of the state Merit System.



Section 9-2-83 - Director - Oath and compensation; full-time position.

Before entering upon the discharge of his duties, the Director of the Marine Resources Division shall take the constitutional oath of office. His salary shall be fixed by the State Personnel Board as it may deem appropriate or as otherwise fixed by law. He shall devote his full time to his official duties and shall hold no other lucrative position while serving as said Director of the Marine Resources Division.



Section 9-2-84 - Director - Bond.

Before entering upon the duties of his office, the Director of the Marine Resources Division shall execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the Commissioner of Conservation and Natural Resources, for the faithful performance of his duties.



Section 9-2-85 - Duties of employees of division generally; seizure, etc., of seafoods illegally taken, etc.

The employees of the Division of Marine Resources shall diligently enforce all laws and regulations of the Department of Conservation and Natural Resources now existing or which may hereafter be enacted or promulgated for the protection, propagation, preservation or conservation of the seafoods of the State of Alabama and shall prosecute all persons who violate any of such laws or regulations. Such employees shall, at any and all times, seize any and all oysters, saltwater fish or other seafoods which have been caught, taken or transported in a manner contrary to the laws or regulations based thereupon of this state. All seafood which is seized by such employees shall be held as evidence and used in the trial of the violation for which it was seized. After the trial of such violation, the seafood which has been so seized shall be disposed of by order of the court in which the case was set or tried.



Section 9-2-86 - Director and employees constituted peace officers; inspection, etc., of factories, barrel measures, nets, trawls, etc.

The Director of the Division of Marine Resources and other employees of said division are hereby constituted peace officers of the State of Alabama with full police power and jurisdiction to enforce all laws with reference to the seafoods of the State of Alabama and all rules and regulations promulgated by the Department of Conservation and Natural Resources, and they may exercise such powers in any county of the State of Alabama and on any waters of this state. They are hereby authorized to carry firearms or other weapons when they are actually in the discharge of their duties as such officers. They shall be clothed with the power to arrest with or without warrant any person who shall violate any of the laws of the State of Alabama or any rule or regulation of the Department of Conservation and Natural Resources with reference to the protection, preservation, propagation or conservation of its seafoods and take him before a proper court for trial. They shall visit the various factories and all places of business where seafoods are dealt in and there inspect the oysters, fish and other seafoods on hand, the "barrel measures" used at said places of business and all nets, trawls and other devices for the taking or catching of seafoods, and they shall prevent and prosecute all violations of this title and all laws on this subject hereafter enacted.



Section 9-2-87 - Seafoods Fund - Created; composition.

There is hereby created and there shall be a fund which shall be known as the "Seafoods Fund." This fund shall consist of:

(1) All moneys received from all occupational and privilege licenses or taxes imposed by the state on any person, firm or corporation for engaging in any business or activity relating to the taking, catching, processing or handling seafoods as defined in Section 9-2-80;

(2) All revenue derived from oyster bottom leases;

(3) All moneys paid, derived or received arising from fines, penalties or forfeitures of the seafood laws of this state or the rules and regulations based thereon;

(4) All moneys derived from the sale, leasing, dredging, excavation or removal of oyster shells from the bottoms of any bay, lagoon, estuary, bayou or saltwater area within the jurisdiction of the State of Alabama; and

(5) All moneys accruing to the Marine Resources Division of the Department of Conservation and Natural Resources from any source whatsoever.



Section 9-2-88 - Seafoods Fund - Remittance of collections to State Treasurer to credit of fund.

Each officer or employee of the Department of Conservation and Natural Resources or other person charged with the duty of collecting any of the funds or moneys mentioned in Section 9-2-87 shall remit all such collections on the first day of each month directly to the Commissioner of Conservation and Natural Resources, who shall upon receipt thereof remit such collections to the Treasurer of the State of Alabama to the credit of the Seafoods Fund.



Section 9-2-89 - Seafoods Fund - Disbursement.

The said Seafoods Fund hereby created shall be used and expended by the Commissioner of Conservation and Natural Resources in furtherance of the preservation, protection, propagation and development of saltwater fish, shrimp, oysters and other shellfish and crustaceans and the development of the seafoods industry and saltwater sports fishing. The appropriation provided for by Section 9-12-183 shall be paid out of said fund. The Commissioner of Conservation and Natural Resources may also make expenditures out of such fund for any additions and betterments which the Commissioner of Conservation and Natural Resources, with the approval of the Governor, deems beneficial to the area. When so expended, the same shall be paid out on the requisition of the Commissioner of Conservation and Natural Resources and charged to said fund. All necessary expenses of the Division of Marine Resources of the Department of Conservation and Natural Resources, including its pro rata portion of the administrative expenses of said Department of Conservation and Natural Resources, shall likewise be paid out of said fund on requisition of the Commissioner of Conservation and Natural Resources; provided, however, that no funds shall be withdrawn nor expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Article 4 of Chapter 4 of Title 41 of this code and only in the amounts and for the purposes provided by the Legislature in the general appropriation bill.






Article 5 - Division of Parks.

Section 9-2-100 - Created; appointment of director.

There shall be in the Department of Conservation and Natural Resources a Division of Parks, which shall be headed by and be under the direction, supervision and control of an officer, who shall be designated the Director of the Division of Parks. He shall be appointed by the Commissioner of Conservation and Natural Resources with the approval of the Governor.



Section 9-2-101 - Oath of director; director full-time position.

Before entering upon the discharge of his duties, the Director of the Division of Parks shall take the constitutional oath of office. He shall devote his full time to his official duties and shall hold no other lucrative position while serving as Director of the Division of Parks.



Section 9-2-102 - Bond of director.

Before entering upon the duties of his office, the Director of the Division of Parks shall execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the Commissioner of Conservation and Natural Resources, for the faithful performance of his duties.



Section 9-2-103 - Powers and duties of director generally; state forests, monuments, etc., excepted from jurisdiction of director.

(a) The objects, purposes and duties of the Director of the Division of Parks are:

(1) To make exploration, survey, studies and reports concerning state parks, monuments and historical sites in the state and to publish such thereof as will be of general interest; and

(2) To perform all functions and duties of the Department of Conservation and Natural Resources with respect to state parks, monuments and historical sites including the marking, upkeep and publicizing of historical sites heretofore or hereafter designated by the Department of Archives and History.

(b) The inclusion of specific duties of the Director of the Division of Parks in this title shall not be deemed an exclusion of or limitation upon his general duties to effectuate and accomplish the purposes generally set out in this title.

(c) There are excepted from the duties of the Director of the Division of Parks all state forests, Mound State Monument, the White House of the Confederacy and all monuments and historical sites now or hereafter located on state-owned property in the City of Montgomery, including the Alabama Memorial Building.



Section 9-2-104 - Powers and duties of director with respect to Confederate memorials - Generally.

The Director of the Division of Parks shall act for and officially represent Alabama on all subjects, inquiries and matters connected with or growing out of the part performed by troops from this state in the War Between the States which may arise in connection with the location and identification of their position or part in any battle or engagement or upon any battlefield or in connection with the appropriate determination, location, identification or marking of such part or position or in connection with the appropriate marking or monumenting of spots or occurrences made historic by their services or sacrifices, whether in the several military parks or on some other battlefield or in prisons or cemeteries or other historic spots or places. The Director of the Division of Parks, unless otherwise provided, shall have charge of the erection and shall direct the expenditure of all appropriations for the placing of monuments, memorials or markers to Alabama troops in the war as above set forth.



Section 9-2-105 - Powers and duties of director with respect to Confederate memorials - Cooperation with citizens' committees, etc.

With the approval of the Governor and the Commissioner of Conservation and Natural Resources, the Director of the Division of Parks may join with any committee of citizens in erecting any monument or may supplement the amount raised by any camp of the United Confederate Veterans or camp of the United Sons of Confederate Veterans or chapter of the United Daughters of the Confederacy or any ladies' memorial association to erect a monument; provided, that not more than $25,000.00 shall be expended out of such funds as may be appropriated in any one fiscal year.



Section 9-2-106 - State Park Fund.

There shall be a State Park Fund. All moneys received from gifts or bequests or from county, municipal or federal appropriations or moneys appropriated by the State of Alabama shall be deposited in the Treasury to the credit of said fund. The said fund hereby created shall be used and expended by the Commissioner of Conservation and Natural Resources in accordance with the terms of the gift, bequest, appropriation or donation from which said moneys are derived and, in the absence of any such terms or stipulations, shall be expended by the Commissioner of Conservation and Natural Resources in furtherance of any of the provisions of this chapter. All expenses of the Division of Parks of the Department of Conservation and Natural Resources including its pro rata portion of administrative expenses of said Department of Conservation and Natural Resources shall be payable from said fund on the requisition of the Commissioner of Conservation and Natural Resources; provided, however, that no funds shall be withdrawn nor expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Article 4 of Chapter 4 of Title 41 of this code and only in the amounts and for the purposes provided by the Legislature in the general appropriation bill.



Section 9-2-107 - State Park Revolving Fund.

In addition to the State Park Fund established by Section 9-2-106, there is also hereby created and established a fund to be known as the State Park Revolving Fund, which fund shall be constituted from all moneys received for admissions charged or rentals, sales of goods or services and such other miscellaneous charges collected by the Department of Conservation and Natural Resources in the operation of its state parks, monuments, historical sites and other facilities. The Commissioner of Conservation and Natural Resources, with the approval of the state Department of Finance, is authorized and empowered to provide for and open an account or accounts at any state or federal bank whose deposits are insured within the State of Alabama for the purpose of providing a depository or depositories for said revolving fund. The Commissioner of Conservation and Natural Resources is further authorized and empowered to draw on or make expenditures from said revolving fund for the purchase of goods for resale, equipment purchases, payment of utilities, salaries of employees and any other normal operating costs of park facilities, including normal maintenance costs. Said revolving fund shall be subject to examination and audit as other funds of the state are examined and audited. The Commissioner of Conservation and Natural Resources, with the approval of the state Department of Finance and the Chief Examiner of Public Accounts, shall by regulation provide the procedure for making deposits and withdrawals from said revolving fund together with such other accounting procedures as may be needed, including the setting of bonds for persons empowered to handle said fund. The Commissioner of Conservation and Natural Resources, with the approval of the Governor, may at the close of any state fiscal year transfer to the State Parks Fund from said revolving fund such moneys as may be deemed excess to the purpose or purposes of the revolving fund.



Section 9-2-108 - Disposition and expenditure of revenues from sale of timber, etc., and from operation of certain new facilities within state park system.

All the revenues derived from the sale of timber and timber products from lands owned by the Division of Parks of the Department of Conservation and Natural Resources and the revenues produced from any new facility within the state park system which is opened or placed in operation during that period of time between the effective dates of the biennial general appropriation bills shall be covered into the state Treasury to the credit of the State Park Fund of the Department of Conservation and Natural Resources and shall be expended only for the Division of Parks in such manner and such amounts as may be provided by the Legislature in the general appropriation bill and pursuant to the provisions of Article 4 of Chapter 4 of Title 41 of this code.






Article 6 - Division of Lands.

Section 9-2-120 - Supervision and development of certain state-owned islands.

(a) It shall be the duty and responsibility of the Division of Lands of the Department of Conservation and Natural Resources to protect, develop and supervise all state-owned islands now existing or which may appear in the future on the waters of this state which are not used by any department or agency of the state government. The Division of Lands is authorized and empowered to develop said islands in such manner as may be in the best interest of the state and is further empowered, with the approval of the Governor, to sell or cause to be sold timber, minerals, sand and gravel from said islands; provided, that such sales shall be only upon a competitive bid basis.

(b) On September 12, 1969, title to all islands as defined in subsection (a) of this section shall be vested in the Division of Lands of the Department of Conservation and Natural Resources, and all revenues derived therefrom shall be deposited in the State Treasury to the credit of the State Lands Fund.



Section 9-2-121 - Land Resources Information Center; survey and compilation of data; agencies to file legal instruments.

(a) There is hereby created and established within the Lands Division of the Department of Conservation and Natural Resources a State Land Resources Information Center which shall compile certain data and information as hereinafter prescribed on all state owned lands, including those lands owned by state supported educational institutions, excepting however, lands acquired for highway rights of way. Such center shall be under the supervision of the Director of the Lands Division, Department of Conservation and Natural Resources who shall compile and keep up to date the following data and information on such lands:

(1) Location - should include postal address and metes and bounds description where applicable;

(2) Size - acreage and dimensions of lot or parcel;

(3) Type of development - agricultural, commercial, governmental, institutional, educational, residential, forest lands, mineral lands;

(4) Description and general condition of improvement if any - amount of rental income if leased and name and address of lessee; and

(5) Certified copy of original deed or other record of ownership to state of property - along with notation of any changes in status or ownership.

(b) Not more than 180 days after this section becomes effective, the Lands Division Director shall have sent out to all agencies, departments, and institutions in the state, a survey to determine the data and information prescribed in subsection (a). It will be the duty of individual agencies, departments and institutions to accurately comply with this request for information by the director within 90 days of receipt of such request unless a postponement of said deadline is requested and granted.

(c) It shall be the duty of each state department or institution of the State of Alabama which holds or acquires the legal title in any lands in the State of Alabama and any department charged by law with the administration, control or management of any state department or institutional lands to file or have filed for record in the county wherein such land lies all instruments and deeds conveying title to such land out of or into the State of Alabama.

(d) Upon the filing of any instrument described in subsection (c) of this section, it shall be the duty of the judge of probate to transmit within 10 days a certified copy of the instrument, with recording data shown thereon, to the Lands Division of the Department of Conservation and Natural Resources.

(e) The judges of probate shall be paid the fees now provided for by law by the state agency or institution participating in the transaction.

(f) In order to comply with the provisions of this section and to assure accurate information for the Lands Division records, the Department of Conservation shall supply such qualified merit employees as may be necessary, to research within each county the title, deed records and file reports on real property owned by the state or its agencies. All expenses associated with the provisions of this section are to be paid from the moneys appropriated to the Lands Division within the Department of Conservation and Natural Resources. The information collected by this research shall be used by the Lands Division to update and correct existing data on file.



Section 9-2-122 - Deposits into State Lands Fund authorized; use of funds.

All funds and fees accruing from the management of lands by the Lands Division of the Department of Conservation and Natural Resources which are received or retained pursuant to Sections 9-15-15, 9-15-16, 9-15-39, 9-15-40, and 9-15-52, and Section 9-2-123, shall be deposited into the State Lands Fund, and shall be used only for the preservation, management, protection, and improvement of the lands.



Section 9-2-123 - Management fee for certain lands.

For all other lands managed by the Lands Division of the Department of Conservation and Natural Resources, there shall be retained by the Lands Division a management fee of 10 percent of all gross receipts.






Article 7 - Office of Land Agent.

Section 9-2-130 - Created; appointment and duties of agent.

Within the Department of Conservation and Natural Resources and under the Commissioner of Conservation and Natural Resources, there is hereby created the office of Land Agent, whose duties will be to compile a record of all lands owned by the State of Alabama or any department or institution of the state. The said agent shall be selected by said Commissioner of Conservation and Natural Resources as other employees of his department are selected.






Article 8 - Shellfish Aquaculture.

Section 9-2-150 - Shellfish Aquaculture Review Board; oyster aquaculture leasing program.

(a) For purposes of this section, the following words shall have the following meanings:

(1) BOARD. The Shellfish Aquaculture Review Board.

(2) DEPARTMENT. The Department of Conservation and Natural Resources.

(3) OYSTER AQUACULTURE. The cultivation and harvesting of hatchery-spawned oysters for commercial purposes.

(b) There is created the Shellfish Aquaculture Review Board, which shall be responsible for developing a shellfish aquaculture policy and implementing a sustainable program for leasing land in the coastal waters of Alabama for oyster aquaculture. For administrative purposes, the board shall be an administrative unit within the department.

(c) The board shall consist of the following members:

(1) The Commissioner of the Alabama Department of Conservation and Natural Resources or his or her designee.

(2) The Commissioner of the Alabama Department of Agriculture and Industries or his or her designee.

(3) The Director of the Alabama Department of Environmental Management or his or her designee.

(4) The Director of the Alabama Department of Public Health or his or her designee.

(5) One member appointed by the Governor representing the Alabama Cooperative Extension System with shellfish aquaculture expertise.

(6) Two members appointed by the Governor representing an association or associations organized and incorporated in the state, which substantially or fairly represent the commercial seafood fishermen and the seafood industry of the state, and whose membership is apportioned and fairly representative of the seafood interests as a whole, economically, educationally, socially, and effectively organized and experienced in the representation of all aspects of the seafood interests and in methods designed to increase or promote the increased use, consumption, marketing, and sale of seafood through the united efforts of the association.

(d) By June 24, 2013, the Commissioner of the Department of Conservation and Natural Resources shall convene a meeting of the board to elect from its members a chair, vice chair, and other officers as the commissioner deems necessary. The board shall adopt rules to govern its proceedings. A majority of the membership of the board shall constitute a quorum for all meetings. A written record shall be maintained of all meetings.

(e) Members of the board shall receive reimbursement for travel expenses incurred in the performance of their duties. Any member of the board who is not employed by a state agency or governmental entity shall be compensated at a rate of one hundred dollars ($100) per day which shall be paid by funds appropriated to the department.

(f) In carrying out its mission, the board is encouraged to act jointly and cooperatively with, and seek input from, other state and federal agencies as it deems appropriate, including, but not limited to, the Alabama Department of Economic and Community Affairs, the National Marine Fisheries Service, the United States Army Corps of Engineers Mobile District, the United States Coast Guard, and the Auburn University Marine Extension and Research Center.

(g) Within 90 days of convening and from time to time, the board shall recommend to the department rules that establish a program for the leasing of submerged land for oyster aquaculture to be administered by the department. The program shall, to the maximum extent possible, streamline the application process so that leases may be issued in an expeditious manner. This shall include coordinating with federal agencies as appropriate, tracking the progress of each application, and ensuring there is open and meaningful communication between the applicant and the department during each stage of the application process.

(h) The oyster aquaculture leasing program shall ensure that aquaculture operations do not adversely impact wild stocks of fish or impinge the oyster riparian rights of any riparian owner of land under Section 9-12-20. Leasing shall be conducted in a manner that considers potential conflicts presented by other uses of the coastal waters, including navigation, recreation, and commercial fishing.

(i) The oyster aquaculture leasing program shall prohibit the propagation of any nonnative species.



Section 9-2-151 - Rules for licensing of state lands for oyster aquaculture; fees.

The commissioner of the department shall adopt rules for the licensing of state lands for oyster aquaculture in accordance with the recommendations of the board and to implement this article. The fees for leasing land pursuant to Section 9-2-150 shall be established by the State Lands Division in a manner that encourages the economic viability of oyster aquaculture in the state.









Chapter 3 - STATE FORESTRY COMMISSION.

Section 9-3-1 - Created; composition; qualifications, appointment and terms of office of members.

There is hereby created and established a State Forestry Commission, hereinafter referred to as commission, which commission shall be composed of seven members to be appointed by the Governor with the advice and consent of the Senate. Two members shall be appointed for a period of one year, two for a period of two years, two for a period of four years and the remaining member for a period of five years. Upon the expiration of said terms, appointments thereafter shall be for a period of five years and until their respective successors in office have been appointed and qualified. At all times at least two of such members shall be licensed and registered foresters under the laws of Alabama. At all times at least three of such members shall be owners of timberland in Alabama.



Section 9-3-2 - Officers; meetings; quorum; record of proceedings; compensation and expenses of members.

The commission shall, upon its first meeting, which shall be called by the Governor within 60 days after appointment of the membership, elect from its membership a chairman and vice-chairman who shall serve for a period of one year. The vice-chairman shall act in the place of the chairman in his absence or disability. The commission shall meet at such times as designated by the commission or the chairman at the State Capitol or at other places as it deems necessary or convenient, but the chairman of the commission must call a meeting two times each year, one meeting in the month of January and one meeting in the month of July. The chairman of the commission may also call a special meeting at any time he deems it advisable or necessary. A quorum shall be four members present, and all matters coming before the commission shall be voted on by the commission. The commission will keep or cause to be kept a record of all transactions discussed or voted on at its meeting. Commission members shall be entitled to a salary of $25.00 per day when in attendance at a meeting or on official business of the commission, together with their expenses, as provided by Article 2 of Chapter 7 of Title 36. Such compensation and expenses shall be paid from funds of the commission.



Section 9-3-3 - Vacancies.

If any member of the commission fails to attend three successive meetings of the commission without good and valid cause or excuse or without a leave of absence from the chairman, his office shall be declared vacant by the commission, and the chairman shall notify the Governor of the vacancy, who will then fill the vacancy as provided by Section 9-3-1.



Section 9-3-4 - Powers and duties generally.

The functions and duties of the commission shall be as follows:

(1) To protect, conserve and increase the timber and forest resources of this state and to administer all laws relating to timber and forestry and the protection, conservation and increase of such resources;

(2) To make exploration, surveys, studies and reports concerning the timber and forest resources and to publish such thereof as will be of general interest;

(3) To maintain, supervise, operate and control all state forests;

(4) To cooperate with and enter into cooperative agreements and stipulations with the Secretary of Agriculture of the United States or any other federal officer or department, board, bureau, commission, agency or office thereunto authorized with respect to the protection of timbered and forest-producing land from fire, insects and disease, the acquisition of forest lands to be developed, administered and managed as state forests, the production, procurement and distribution of forest trees and shrub planting stock, the carrying on of an educational program in connection therewith, the assistance of the owners of farms in establishing, improving and renewing wood lots, shelter belts, windbreaks and other valuable forest growths, the growing and renewing of useful timber crops and the collection and publication of data with respect to the timber and forest resources or any other matters committed to the commission by this title;

(5) To make and enforce all regulations and restrictions required for such cooperation, agreements or stipulations;

(6) To carry on a program of education and public enlightenment with respect to the timber and forest and other natural resources of Alabama;

(7) To make an annual report to the Governor concerning the activities and accomplishments of the commission for the preceding fiscal year;

(8) To recommend to the Legislature such legislation as may be needed further to protect, conserve, increase or to make available or useful the timber and forests and other natural resources of Alabama; and

(9) To supervise, direct and manage all activities of the Forestry Commission and its staff and employees.



Section 9-3-5 - State forester.

It shall be the duty of the Alabama Forestry Commission to appoint with the advice and consent of the Governor a State Forester who shall serve as the executive secretary and administrative officer for the commission. The person so appointed as the State Forester must have earned a minimum of a bachelor of science degree in forestry and must be licensed and registered under the forestry laws of Alabama with considerable experience in the forestry field. The State Forester shall receive a salary as fixed by the commission and shall serve at the pleasure of the commission and shall receive actual expenses when traveling on official business of the commission. Until otherwise provided for by the commission, the present State Forester of the Division of Forestry of the Department of Conservation and Natural Resources shall continue to serve as the State Forester under the commission. The State Forester shall devote his full time to the duties of his office. He shall be required to take the oath of office and give bond in the sum of $50,000.00.



Section 9-3-6 - Assistant State Forester.

The commission shall also appoint, with the advice and consent of the Governor, an Assistant State Forester, who shall hold at least a bachelor degree in forestry with considerable forestry experience. The Assistant State Forester shall serve as the chief assistant to the State Forester. The Assistant State Forester's salary shall be set by the commission, and he shall be paid his actual expenses when traveling on official business of the commission.



Section 9-3-7 - Offices.

The commission shall have its main offices in the City of Montgomery; provided, that it may establish other district or subdistrict offices throughout the state in such places as it may deem advisable or necessary.



Section 9-3-8 - Members of commission not eligible for certain employments.

No member of the commission, during the tenure of his office or within two years thereafter, shall be eligible for appointment as State Forester or for any employment under the commission.



Section 9-3-9 - Promulgation of rules and regulations.

The commission shall have the power to adopt and promulgate rules and regulations pertaining to all phases of forestry within this state, which rules and regulations when adopted shall have the force and effect of law. All rules and regulations of the Division of Forestry of the Department of Conservation and Natural Resources heretofore promulgated shall continue in effect until repealed or amended by the commission.



Section 9-3-10 - Alabama Forestry Commission Fund.

There is hereby created a fund in the State Treasury to be known as the Alabama Forestry Commission Fund. All money derived by the commission shall be deposited to the credit of said fund.



Section 9-3-10.1 - Emergency Forest Fire, Insect and Disease Fund; creation; annual automatic appropriation; ceiling on amount; expenditures; replenishment; Governor's approval.

(a) There is hereby established an Emergency Forest Fire, Insect and Disease Fund into which there is automatically appropriated $180,000.00 annually at the beginning of each state fiscal year. The state Comptroller shall transfer said moneys from the General Fund to such emergency fund annually at the beginning of each state fiscal year. Said emergency fund shall not exceed a total accumulated amount of $1,000,000.00. The moneys in said fund may be expended from time to time to meet emergency forest fire, insect and disease needs as deemed necessary by the State Forester and Governor. The moneys expended from said fund for such emergency needs shall be automatically replenished and are hereby appropriated from the General Fund annually to the extent of $180,000.00 per year at the beginning of each state fiscal year until the said $1,000,000.00 ceiling is reached. The state Comptroller shall make the transfer to replenish the funds within a period of one week following the commencement of each state fiscal year.

(b) The moneys appropriated herein may be expended for salaries, capital expenditures or any other category of expenditures deemed necessary by the State Forester for emergency forest fire, insect and disease suppression and control. This money shall be conditional upon approval of the Governor.



Section 9-3-11 - Steering committee to represent rural community fire departments - Creation.

The State Forester is hereby authorized and required to create a steering committee to represent rural community fire departments.



Section 9-3-12 - Steering committee to represent rural community fire departments - Membership; appointment, qualifications and term of office of members; filling of vacancies in office.

Said steering committee shall be composed of 13 members; one from each of the 10 administrative districts of the Alabama Forestry Commission, one member from the Alabama Association of Volunteer Fire Departments, one member from the Alabama Association of Fire Chiefs and one member from the Alabama Firemen's Association. The President of the Alabama Association of Fire Chiefs shall appoint one member of his association to serve on the committee, the President of the Alabama Association of Volunteer Fire Departments shall appoint one member of his association to serve on the committee, and the President of the Alabama Firemen's Association shall appoint a member of his association to serve on the committee. The State Forester shall appoint the remaining committee members from each administrative district of the Alabama Forestry Commission, with each such member being a volunteer fireman. All members shall serve at the pleasure of their appointing authority. Vacancies on the committee shall be filled by the same appointing authority who appointed the vacating member.



Section 9-3-13 - Steering committee to represent rural community fire departments - Recommendations to State Forester.

The steering committee shall make recommendations to the State Forester regarding how to improve the rural community fire program and how to solve immediate problems including parts exchange, training and financial assistance through federal grants.



Section 9-3-14 - Steering committee to represent rural community fire departments - Meetings; quorum.

The committee shall meet semiannually, with the members of the committee setting the date. The State Forester shall have the authority to call special meetings. A majority of members shall constitute a quorum.



Section 9-3-15 - Steering committee to represent rural community fire departments - Compensation and expenses of members.

Members of the committee shall not be compensated for their services, but each shall be entitled to reimbursement for travel expenses in the same manner and amount that state employees are reimbursed. Such expenses shall be paid out of forestry commission funds.



Section 9-3-16 - Advisory committee on general forestry matters.

The State Forester is further authorized to establish a committee and call meetings of such committee to advise him on general forestry matters in Alabama. It shall consist of not more than 15 members. Section 9-3-15 shall apply in its entirety to this committee.



Section 9-3-17 - Certification as volunteer fire department.

(a) The term volunteer fire department shall apply to and be used to define an organized group of area residents who meet the following requirements for personnel, training, and equipment:

(1) The group shall be organized and incorporated under the laws of the State of Alabama as a nonprofit organization or as an authority of a municipality, fire district, or other legal subdivision. The group shall actively respond to fires and other emergencies and shall have a clearly defined coverage area recognized by the Alabama Forestry Commission and the county fire association where the group is located as the primary fire protection provider for the coverage area. The group shall be comprised of not less than four members and shall provide monthly emergency response reports to the commission. All persons who are members of the group shall be known as volunteer fire fighters, and shall have been qualified as such by participating in organized fire protection and suppression training programs. All fire fighters must attend regularly scheduled meetings, drill, and training classes within the department and same shall be documented and kept on file at the department location for one year.

(2) A volunteer fire department shall have no less than 80 percent unsalaried membership.

(3) Each volunteer fire department shall have as a minimum of fire fighting apparatus the following:

a. One truck capable of carrying and pumping no less than 500 gallons of water with adequate nozzle pressure to suppress wildfire, structural fire, and other fires.

b. Motorized apparatus shall be equipped with the following minimum required equipment:

1. One self-contained breathing apparatus (SCBA) unit.

2. Four hundred feet of pre-connected 1 1/2, 1 3/4, or two inch fire hose with suitable fog/stream nozzle attached.

c. In areas where a sufficient number of fire hydrants are provided, the truck shall also carry 200 feet of 2 1/2 inch fire hose together with a 2 1/2 to 1 1/2 inch wye connector for use with smaller hose and other equipment.

d. One 24 foot extension ladder and a 12 foot roof ladder.

e. Hand tools - spanner wrenches, one pick-head axe, one flat-head axe, pike pole, forcible entry tool, two portable hand lights, a first aid kit, one 2.5 gallon pressure water extinguisher, and one ABC dry chemical fire extinguisher with a minimum size of 80B:C.

(4) A volunteer fire department must set up and maintain an alerting system which will be capable of alerting the greatest number of fire fighters in the shortest possible time.

(5) A volunteer fire department shall have one two-way radio assigned to the apparatus.

(6) Housing for motorized equipment shall be provided at the department location, which shall be owned, leased, or otherwise under the lawful control of the department and shall be of such type and size as to provide virtually freezeproof conditions for vehicles. A training room should also be provided at the earliest possible time.

(b) All of the aforementioned items shall consummately define a volunteer fire department, for purposes of legal recognition as long as the volunteer fire department remains certified by the Alabama Forestry Commission.

(c) The Alabama Forestry Commission may assist any fire department needing additional equipment to meet the standards for certification.

(d) The Alabama Forestry Commission shall be the state agency delegated as certifying authority under this section and shall certify all departments which meet minimum requirements for certification and actively respond to emergencies. The commission may decertify any department that does not continue to meet minimum requirements for certification and actively respond to emergencies.

(e) The commission may adopt rules necessary to establish a procedure for certification and decertification of volunteer fire departments as provided in subsection (d).

(f) The commission shall publish on its website a list of all currently certified volunteer fire departments. Changes to the list shall be published no later than five business days following certification or decertification of a volunteer fire department.

(g) The provisions of this section shall supersede and take precedence over any local law or municipal ordinance in conflict herewith. This section shall not be construed to alter or diminish the jurisdiction of the Alabama Firefighters' Personnel Standards and Education Commission to establish minimum standards for firefighters, as is provided in Section 36-32-7. All other laws or parts of laws in conflict herewith are hereby repealed.



Section 9-3-18 - Public governmental entities, political subdivisions, etc., authorized to make donations to organizations deemed public in nature.

(a) It is the intent of the Legislature that this section provides assistance to organized volunteer fire departments and organized search, air, and rescue squads including South Alabama Air Rescue, Incorporated, and other nonprofit organizations which provide search, air, or rescue services to the public. The Legislature deems these organizations public in nature, as they protect the health, safety, and welfare of the public.

(b) The state and any department, office, or agency of the state, and any county, any municipality, any fire, water, sewer, garbage, or school district, or any other public governmental entity or political subdivision may donate money, property, equipment, or other thing of value to those organizations deemed public in nature as specified in subsection (a). Unless the donating agency or entity specifies otherwise at the time of donation, the organization receiving the donation may dispose of any property received under this section pursuant to Article 6, Sections 41-16-120 to 41-16-125, inclusive, of Chapter 16, Title 41.



Section 9-3-19 - Donation of fire control property.

(a) As used in this section, the term "fire control or fire rescue equipment" includes, but is not limited to, a motor vehicle, fire fighting tools, protective gear, breathing equipment, and other vehicles, supplies, and tools used in fire fighting or fire rescue.

(b) Any person, corporation, partnership, association, or governmental entity may donate or give away used or obsolete fire control or fire rescue equipment to the Alabama Forestry Commission for its use or for distribution to certified volunteer fire departments. Any person, corporation, partnership, association, or governmental entity that donates fire control or fire rescue equipment shall not be liable for civil damages for personal injury, property damage, or death resulting from a defect in the equipment, if the property was donated in good faith and the defect was unknown to the person making the donation. The Alabama Forestry Commission and its Commissioners and other officers and employees shall not be liable for civil damages for personal injury, property damage, or death resulting from a defect in equipment sold, loaned, donated, or otherwise made available in good faith by the commission to certified volunteer fire departments pursuant to this section. A breathing apparatus that is donated to the commission shall be recertified to the manufacturer's specifications by a technician certified by the manufacturer before it is made available to a volunteer fire department. Any cost incurred by the commission in recertifying a breathing apparatus shall be reimbursed to the commission by the volunteer fire department which received the breathing apparatus.






Chapter 4 - GEOLOGICAL SURVEY.

Section 9-4-1 - State Geologist - Qualifications, appointment and term of office; vacancies.

There shall be a State Geologist. In the event of a vacancy in the office of State Geologist from any cause, the most competent geologist available, either from the staff of the Geological Survey of Alabama or elsewhere, to be designated by the President of the University of Alabama with the approval of the Governor, shall be the State Geologist, whose term of office shall be at the will of the appointing powers. Whenever a vacancy shall subsequently occur, said vacancy shall be filled in a like manner, and the tenure of office shall be determined as aforesaid.



Section 9-4-2 - State Geologist - Duties generally.

(a) It shall be the duty of the State Geologist to devote his entire time to the administrative duties of his office and to making explorations and examinations of the mineral, agricultural, biological and other natural resources of the state so as to determine accurately the quality and character of its soils and their adaptation to agricultural purposes and especially to the occurrence and quality of phosphates, marls, gypsum and other natural fertilizers, its mineral resources and their locations, character and capacity for development, its water powers and their capacity, its forest trees and their utilities and distribution and its other plant and animal forms useful or noxious; and it shall be the duty of him and his assistants, whenever they discover any deposits of ores or other resources of value, to notify immediately the owners of the land on which such deposits occur, but no individual or firm or corporation shall have the right to call upon or require the State Geologist to enter upon any special survey for his or its individual benefit. The survey is to proceed upon a settled plan for the benefit of the public and prospectors and investors in general.

(b) He shall also make to the Legislature at each of its regular sessions a report of the progress of his explorations and examinations together with such analyses of soils or of minerals, mineral waters, etc., with maps and charts as may be needed for illustrations, which report shall be printed and shall be the exclusive property of the state.

(c) He shall also make collections of specimens illustrative of the geological, agricultural and other natural resources of the state which, after they shall have served the immediate purposes of the survey, shall be placed in the museum of the survey in Smith Hall at the University of Alabama as a permanent exhibit, except that duplicates of these specimens and excess material may be distributed by the State Geologist to educational institutions of the state which may request them and have use for them.

(d) He shall also from time to time prepare or cause to be prepared monographs, special reports or bulletins of the geology and varied resources of the state which shall be printed and published under the provisions of Article 5, Chapter 4 of Title 41.



Section 9-4-4 - State Geologist and Assistant State Geologist may teach at University of Alabama.

The State Geologist and the Assistant State Geologist of the State Geological Survey of Alabama during their course of employment as such officials and under the conditions hereinafter set forth in Sections 9-4-4 through 9-4-7 shall be permitted to teach graduate or undergraduate courses at the University of Alabama which are connected with or related to the study of geology or affiliated or associated subjects.



Section 9-4-3 - State Geologist - Appointment of assistants.

Subject to the provisions of the Merit System, the State Geologist may appoint, with the approval of the Governor, such assistants, including a competent chemist, for such periods and with such compensation as he may deem necessary to the best interests of the survey; provided, that said assistants shall devote their entire time to the work of the survey, and no part of the funds available to the survey shall be expended for the salary or compensation in whole or in part of any member of the teaching staff or other employee of the University of Alabama, provided that not more than one of the present employees doing joint service may be retained, the object of this provision being to secure the services of full-time employees and to preclude the payment of salaries or other compensation of teachers or other employees of the university, thereby guaranteeing an entire separation of the work of the survey from that of the university.



Section 9-4-5 - Limitations upon teaching by State Geologist and Assistant State Geologist.

The teaching of courses connected with or related to the study of geology or affiliated or associated subjects by the State Geologist or Assistant State Geologist shall be permitted only during such time as will not unduly interfere with their employment with the State Geological Survey of Alabama or with the State Oil and Gas Board and such teaching shall be limited to courses which require not more than an aggregate of six hours of resident classroom teaching per week. Such teaching shall be permitted during regular scholastic terms, summer school courses or classes for special students as provided by the curricula of the University of Alabama.



Section 9-4-6 - Compensation for teaching.

The State Geologist and the Assistant State Geologist shall receive as compensation for teaching classes under the conditions provided for in Sections 9-4-4 through 9-4-7, in addition to the compensation which they receive for acting in their official capacities as State Geologist and Assistant State Geologist of the State Geological Survey of Alabama, an amount set by the President of the University of Alabama. This amount of compensation shall be consistent with the salary schedule of the University of Alabama for payment of similar services by regular professors or teachers whose services are engaged by the University of Alabama to teach courses of study therein. The compensation for such teaching services shall be paid out of such funds of the University of Alabama which are provided for payment to the teachers of classes at the University of Alabama. The payments for such teaching services shall be made at the same time and in the same manner and under the same conditions as other professors and teachers of the University of Alabama are paid for the same or similar services.



Section 9-4-7 - State Geologist and Assistant State Geologist not to participate in Teachers' Retirement System.

The act of teaching by the State Geologist or the Assistant State Geologist as specified and permitted under the terms of Sections 9-4-4 through 9-4-7 shall not entitle either of such officials to participate as members of the Teachers' Retirement System of Alabama or to enjoy the privileges or benefits of such membership, nor shall the act of teaching by such officials be deemed to alter or enhance in any way their status as such officials except as may be expressly set forth in such sections.



Section 9-4-8 - Expenditures from annual appropriation.

The annual appropriation shall be devoted, so far as may be necessary to execute the purposes of this chapter, to the discharge of the expenses of the survey, including the compensation of all temporary and permanent assistants, traveling expenses of the geologist and geological corps, in and out of the state, purchase of apparatus and materials for making chemical analysis, other expenditures for outfit, expenses incurred in providing for the transportation, arrangement and proper exhibition of the geological and other collections made on the authority of this chapter and the engraving of maps and sections, etc., to illustrate the quadrennial reports of progress; provided, however, that no payment shall be made by the survey to the university on account of rent or permanent improvements, nor shall the university make use of the survey's apparatus and materials for making chemical analysis nor share in expenditures for outfit referred to herein.



Section 9-4-9 - Disbursements.

Upon the requisition of the State Geologist, when approved by the Governor, the Comptroller shall draw his warrant on the Treasurer for the amount appropriated in such sums as may be needed from time to time for the purposes provided for in this chapter. For all expenditures made under the provisions of this chapter, except for the salary of the State Geologist, the approval of the Governor must be obtained and the vouchers of the State Geologist for all such expenditures must be filed quarterly with the Comptroller, and a statement of his receipts and expenditures shall accompany each quadrennial report of the State Geologist.



Section 9-4-10 - Bulletins or reports of State Geologist.

Whenever the State Geologist has in hand, ready for publication, material for a bulletin or any other report of his surveys and investigations of the mineral, agricultural or other natural resources of the state, he shall report the same to the Governor, and a committee consisting of the Governor, Secretary of State and State Geologist shall then determine the number of such bulletin or report which shall be printed and published.



Section 9-4-11 - Execution of topographic survey of state; establishment of permanent bench marks along highways, etc.

The State Geologist is hereby empowered and directed to cooperate with the United States Geological Survey in the execution of the topographic surveys of the State of Alabama in a manner sufficiently elaborate to prepare maps on scales which may be agreed upon for different localities exhibiting the land and water features, relief, roads, buildings and all civil boundary lines as marked on the ground at the time field surveys are executed and to establish permanent bench marks along highways and other routes of travel marked with elevations based on mean sea level.



Section 9-4-12 - Agreements as to payment of expenses of field surveys, etc.

Subject to approval of the Director of Finance, the State Geologist is authorized to enter into an agreement with the Director of the United States Geological Survey whereby the expense of executing the field surveys and the preparation of the resulting maps for publication shall be borne by the State of Alabama and by the federal government in such proportion as is equitable to both governments.



Section 9-4-13 - Right of entry on lands for preparation of surveys, etc.

In order to carry out the provisions of Sections 9-4-11 and 9-4-12, it shall be lawful for any person or persons employed under this chapter to enter and cross all lands in the state, provided that in so doing no damage is done to private property.



Section 9-4-14 - Survey and Oil and Gas Board may retain faculty members and students for research, etc.

The State Geological Survey of Alabama and the State Oil and Gas Board may retain the services of faculty members or students of any institution of higher learning within the State of Alabama for the purposes of carrying on or supervising research and to conduct experimental matters and to do other related work in the field of geology and in the exploration, production and promotion of oil and gas in the State of Alabama. The services and compensation of such persons so retained or hired shall be in accordance with the conditions set forth in Sections 9-4-14 through 9-4-19.



Section 9-4-15 - Contracts between survey or board and faculty members or students - Required; approval.

In order to secure the services of any person who is qualified under the terms of Sections 9-4-14 through 9-4-19 to do research or experimental or promotional work for the Geological Survey of Alabama or the State Oil and Gas Board, such persons so retained or hired shall be required to enter into an agreement in writing with said survey or board, which agreement, before it becomes binding upon either party, shall be first approved in writing by the State Personnel Department. In the event the services of a faculty member are secured, the contract, as specified in this section, before it becomes binding shall first be approved in writing by the president of the institution in which such faculty member is associated in his official capacity as a faculty member; and, in the event the services of a student are secured, the contract, as specified in this section, before it becomes binding shall first be approved in writing by the dean of the school to which such student is attached in his official capacity as such student. The approval by the president of the institution as in the case of a faculty member or the approval by the dean as in the case of a student shall be in addition to the approval required in this section by the State Personnel Department.



Section 9-4-16 - Contracts between survey or board and faculty members or students - Contents.

The written agreement between the person whose services are secured and the agency to which such services are to be applied as provided for in Sections 9-4-14 through 9-4-19 shall contain the terms, conditions and specifications of the duties and requirements of work which said person shall render to said agency.



Section 9-4-17 - Retention of faculty members or students not to interfere with ordinary duties.

No person shall be retained under the terms of Sections 9-4-14 through 9-4-19 at a time or for such duration which will unduly interfere with the ordinary duties of such faculty member or such student in the ordinary capacities in which he is engaged as such faculty member or student.



Section 9-4-18 - Persons retained not subject to Merit System Act.

By the execution of a service contract as specified in Sections 9-4-14 through 9-4-19, the person whose services are hired or retained shall not be subject to the provisions of the state Merit System Act but shall be in the capacity of an independent contractor, and each contract written for such service shall contain provisions specifying this fact.



Section 9-4-19 - Compensation of persons retained.

The amount of compensation which persons whose services are retained to do research, experimental, promotional and related work for the Geological Survey of Alabama and the State Oil and Gas Board shall be specified in the written agreement provided for and required by the terms of Sections 9-4-14 through 9-4-19. Such compensation shall be paid from the State Geological Survey funds or the state oil and gas funds depending upon which agency enters into the said service contract. The compensation for such services shall be paid at such times and in the same manner as regular state employees are paid for their employment to such agencies.






Chapter 5 - MINERALS RESOURCE MANAGEMENT COMMITTEE.

Section 9-5-1 - Created; composition; chairman.

(a) There is hereby created the Minerals Resource Management Committee which shall consist of three members serving ex officio as follows:

The State Geologist, the Commissioner of Conservation and Natural Resources and the Director of Finance.

(b) The chairmanship of the committee shall rotate annually, each member serving in such capacity every third year beginning with the Commissioner of Conservation and Natural Resources, followed by the Director of Finance and the State Geologist.



Section 9-5-2 - Meetings; compensation of members.

The Minerals Resource Management Committee shall meet once a month in Montgomery, Alabama and at such other times and in such other places as a majority of the committee shall designate. The members of the Minerals Resource Management Committee shall serve without compensation but shall receive their actual expenses while attending their meetings or while performing the official duties of the committee.



Section 9-5-3 - Powers and duties generally; public hearings; implementation of recommendations.

The major function of the Minerals Resource Management Committee is to maximize the income realized by the state from oil, gas and other mineral resources owned by the state. In order to fulfill this function, the Minerals Resource Management Committee is hereby empowered and authorized to coordinate the activities of all state departments and agencies, but particularly the Department of Conservation and Natural Resources and the State Oil and Gas Board relating to the development of the mineral resources owned by the state. All such state departments and agencies shall cooperate fully with the committee in providing information requested by the committee. The Minerals Resource Management Committee shall, from time to time, hold public hearings when the chairman deems it in the public interest to do so. All recommendations made by the Minerals Resource Management Committee and approved by the Governor shall be implemented within the period of time prescribed by such recommendations as long as they are consistent with existing laws and statutes of the state.






Chapter 6 - ENVIRONMENTAL IMPROVEMENT AUTHORITIES.

Section 9-6-1 - Short title.

This chapter shall be known and cited as the "Environmental Improvement Authorities Act of 1969."



Section 9-6-2 - Definitions.

The following words and phrases used in this chapter and others evidently intended as the equivalent thereof shall, in the absence of clear implication in this chapter otherwise, be given the following respective interpretations:

(1) APPLICANT. A natural person who files a written application with the Governor in accordance with the provisions of Section 9-6-4.

(2) AREA OF OPERATION. The area specified in the certificate of incorporation of the authority, within which the authority is empowered to carry on its business and activities under this chapter.

(3) AUTHORITY. A public corporation organized pursuant to the provisions of this chapter.

(4) BOARD. The board of directors of an authority.

(5) BONDS. Such term shall include bonds, notes, debentures and certificates representing an obligation to pay money.

(6) COUNTY. Any county in this state or in contiguous states.

(7) DIRECTOR. A member of the board of directors of an authority.

(8) INCORPORATORS. The persons who form a public corporation pursuant to the provisions of this chapter.

(9) MUNICIPALITY. Any city or town which is incorporated.

(10) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation, a municipality, a county or an agency, department or instrumentality of a state or of a county or municipality.

(11) PROPERTY. Such term shall include real, personal and mixed property and interests therein.



Section 9-6-3 - Purposes of authorities.

Public corporations may be formed under the provisions of this chapter for any one or more or all of the following purposes:

(1) To undertake and to make or cause to be made engineering, technical, financial, legal and other appropriate studies and surveys with respect to water, air or general environmental pollution problems and hazards within the area of operation;

(2) To construct, acquire, own and operate, singly or in conjunction with others, lease, sell and otherwise dispose of equipment, facilities and systems for the control, abatement or prevention of water, air or general environmental pollution; and

(3) To cooperate with and lend financial assistance and other aid to municipalities, communities, counties, industries and public and private corporations within and outside of the area of operation and within or outside of the boundaries of the State of Alabama in any matters and undertakings having to do with or the end purpose of which is the control, abatement or prevention of water, air or general environmental pollution.



Section 9-6-4 - Application for authority to incorporate; review of application and issuance of executive order by Governor.

(a) In order to form a public corporation under the provisions of this chapter, any number of natural persons, not less than three, shall first file a written application with the Governor. Such application shall:

(b) As promptly as is practicable after the application is filed as provided in this section, the Governor shall review the contents of the application and shall find and determine whether the statements of fact contained in the application are true. If he finds and determines that any of the statements of fact contained in the application are not true, the Governor shall forthwith issue an executive order denying the application; but, if he finds and determines that the statements of fact contained in the application are true, the Governor shall forthwith issue an executive order declaring that he has reviewed the contents of the application and has found and determined that the statements of fact contained in the application are true, declaring that the proposed activities of such public corporation in the area of operation described will promote the public health, convenience and welfare and that, for such reason, it is wise, expedient and necessary that such public corporation be formed and authorizing the persons filing the application to proceed to form such public corporation.

In finding and determining whether the statements of fact contained in the application are true, the Governor may, without investigation or further consideration, assume that the statements made pursuant to subdivisions (1) and (2) of subsection (a) of this section are true and, upon such assumption, so find and determine. It shall be sufficient to establish the truth of the statement made pursuant to subdivision (3) of subsection (a) of this section if there accompanies the application a statement by any one of the state health officers, the Commissioner of Conservation and Natural Resources or the head of any agency created by the Legislature of this state to regulate air pollution to the effect that conditions of water, air or general environmental pollution or any one or more of such conditions in excess of normal acceptable tolerance exist within the area of operation set forth in the application; provided, however, that such means of establishing the truth of said statement are not to be taken as being exclusive. If the statement of fact made pursuant to subdivision (3) of subsection (a) of this section is found and determined to be true, then the Governor may without investigation or further consideration assume that the statement of fact made pursuant to subdivision (4) of subsection (a) of this section is true and, upon such assumption, so find and determine.



Section 9-6-5 - Procedure for incorporation.

(a) Within 40 days from and after the date of issuance by the Governor of his executive order authorizing the applicants to proceed to form a public corporation, as provided in Section 9-6-4, the applicants or not less than three of the applicants shall proceed to incorporate a public corporation by filing of record in the office of the Secretary of State a certificate of incorporation which shall comply in form and substance with the requirements of this section and be executed in the manner provided in this section.

(b) The certificate of incorporation of the authority shall state:

(1) The names of the persons incorporating the authority, together with their post office addresses and a statement that each of them is a qualified elector of the State of Alabama;

(2) The name of the authority (which shall include the words "environmental improvement authority");

(3) The location of the principal office of the authority, which shall be within the area of operation;

(4) A description, by county name or otherwise, of the area of operation;

(5) The objects for which the authority is incorporated;

(6) The period for the duration of the authority (which may be perpetual if so stated); and

(7) Any other matters relating to the authority not contrary to law which the incorporators choose to insert.

(c) The certificate of incorporation shall be signed by each of the incorporators and shall be acknowledged before an officer authorized by the laws of this state to take acknowledgments to deeds. When the certificate of incorporation is filed for record there shall be attached to it a certified copy of the executive order authorizing the incorporation of the authority. When the certificate of incorporation is filed in his office, the Secretary of State shall forthwith receive and record the same, and thereupon the authority shall be in existence under the name stated in the certificate of incorporation and shall constitute and be a public corporation and a political subdivision and instrumentality of the State of Alabama. Within 10 days following the date the certificate of incorporation is filed in the office of the Secretary of State, the incorporators shall notify the Governor in writing that the authority has been formed.



Section 9-6-6 - Board of directors.

Each public corporation formed under this chapter shall be governed by a board of directors. All powers of the corporation shall be exercised by the board or pursuant to its authorization. The initial board shall consist of three directors appointed by the Governor from among the persons who filed the application to incorporate. The Governor shall appoint the directors as soon as may be practicable after he is notified, as required in Section 9-6-5, that the public corporation has been formed. The terms of the directors shall be staggered, the first term of one director being for three years from and after the date of his appointment, the first term of another director being for six years from and after the date of his appointment and the first term of the remaining director being for nine years from and after the date of his appointment; thereafter the term of office of each director shall be for nine years. Vacancies on the board shall be filled by appointment by the Governor. Appointments to fill vacancies which occur during a regular term shall be for the unexpired term. Each director appointed by the Governor shall be a person of good moral character, and he shall be a qualified elector of this state. Directors shall be eligible for reappointment. If the certificate of incorporation shall so provide, each director may be reimbursed by the authority for actual expenses incurred by him in and about the performance of his duties; and, in addition thereto, each director may be further compensated by the authority in an amount not to exceed $1,200.00 per year, as shall be determined by the board of directors. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal from office of the officers mentioned in said Section 175.



Section 9-6-7 - Advisory committee.

Whenever the described area of operation shall include three or more counties or portions thereof, there shall be created an advisory committee to consult with and assist the authority. The advisory committee shall consist of one member from each affected county who shall be a person of good moral character and a duly qualified elector of the county he represents on the advisory committee, together with the Governor, the State Health Officer, the Commissioner of Conservation and Natural Resources, the State Geologist, the Director of the State Industrial Development Board, the Chairman of the Alabama Water Improvement Commission, the President of the Alabama Wildlife Federation and the head of any air pollution regulating body which might be created by the Legislature of this state, who shall be members ex officio of the advisory committee. The Governor shall be the chairman of the advisory committee, and he shall designate one of the appointive members as vice-chairman at the time of appointing such member. All members of the advisory committee other than the ex officio members shall be appointed by the Governor. The appointive members shall serve for terms of six years, and the persons serving as members ex officio shall serve for terms concurrent with the period of their tenure in office. The appointive members shall be eligible for reappointment. The advisory committee shall convene in meeting at the call of the chairman or of the vice-chairman. Meetings may also be called by notice signed by a majority of the appointive members. Notices of all meetings shall be in writing and such notices shall be served upon each member in person or by regular United States mail, postage prepaid, at least 10 days prior to the date upon which the meeting is to be held. It shall be the purpose of the advisory committee and of the members thereof to advise and consult with the authority with respect to water, air or general environmental pollution problems in the several counties within the area of operation, to establish and maintain liaison between the authority on the one hand and the industrial community, the county and municipal bodies and the agencies headed by the ex officio members on the other and generally to aid and assist the authority in carrying on its functions and fulfilling its purposes and objects and in coordinating the same with the efforts of other like authorities and other agencies in controlling, abating and preventing water, air or general environmental pollution.



Section 9-6-8 - Powers and duties generally.

The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be in perpetuity) specified in its certificate of incorporation;

(2) To maintain civil actions and have civil actions maintained against it in its corporate name, except as otherwise provided in this chapter, and to defend civil actions against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To amend its certificate of incorporation by filing in the office of the Secretary of State a certificate signed by all of the directors of the authority setting forth the details of the amendment, such certificate to be acknowledged in the same manner as the certificate of incorporation;

(5) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(6) To acquire, receive and take title to, by purchase, gift, lease, devise or otherwise, to hold, keep and develop and to transfer, convey, lease, assign or otherwise dispose of property of every kind and character, real, personal and mixed, and any and every interest therein, whether located within or outside of the area of operation or within or outside of the State of Alabama;

(7) To acquire, purchase, construct, own, operate, maintain, enlarge, extend and improve any equipment, plant, apparatus or system of whatever kind and character used or which may be useful in connection with the control, abatement or prevention of water, air or general environmental pollution directly or indirectly, to enter into arrangements for the operation or joint operation of the same, to construct or install the same on the property of others with their assent or in conjunction with or as an integral part of equipment, plants or systems of others with their assent, and to lease, lend or sell any of the same to counties, municipalities, communities, industries, firms, businesses and other public corporations and authorities, with or without valuable consideration, in connection with the control, abatement or prevention of water, air or general environmental pollution and to discard or otherwise dispose of the same, with or without valuable consideration, in the sole discretion of the authority;

(8) To undertake and to make or cause to be made, either singly or in conjunction and cooperation with others, appropriate studies, surveys, arrangements, undertakings and construction designs and plans and supervision having to do, directly or indirectly, with the control, abatement or prevention of water, air or general environmental pollution; provided, however, that the authority shall not pay out any of its funds by way of any form of remuneration or compensation to any persons engaged in the making of any such studies, surveys, arrangements, undertakings and construction designs, plans and supervision other than to persons who are directly employed in that connection by the authority and who are not answerable to any other person;

(9) To make available and give, subject to the provisions of subdivision (8) of this section, to counties, municipalities, communities, industries, firms, businesses and other public corporations and authorities, financial and technical assistance and aid of every kind and character which will directly or indirectly promote, encourage or effect the control, abatement or prevention of water, air or general environmental pollution;

(10) To engage in works of watershed improvement, either singly or in conjunction and cooperation with others;

(11) To make, enter into and execute such contracts, agreements, leases and other legal arrangements and to take such other steps and actions as may be necessary or convenient in the furtherance of any purpose or the exercise of any power provided or granted to it by law;

(12) To borrow money for any corporate purpose, function or use and to issue in evidence of the borrowing, in the authority's discretion, interest-bearing bonds payable solely from the revenues derived from the operation of any of its equipment, plants, apparatus or systems (regardless of what equipment, plant, apparatus or system is the object of or will benefit from such borrowing);

(13) To pledge for the payment of any bonds issued or obligations assumed by the authority any revenues from which those bonds or obligations are made payable and to execute and deliver, as security for such bonds and obligations, mortgages, deeds of trust, trust indentures and pledge indentures as provided for in Section 9-6-9;

(14) To exercise the power of eminent domain in the manner provided in and subject to the provisions of Title 18 of this code; provided, however, that this subdivision shall not be deemed to authorize the authority to take, without the consent of the owner or owners thereof, any existing equipment, plant, apparatus or system of any kind;

(15) Without regard to the provisions of Sections 41-16-50 through 41-16-63 that might otherwise be applicable, to appoint, employ, contract with and provide for the compensation of such officers, employees and agents, including, but without limitation to, consulting engineers, attorneys and fiscal agents as may be necessary or convenient in the orderly carrying on of the business and affairs of the authority and, at its option, to provide a system of disability pay, retirement compensation and pensions or any of them;

(16) To provide for such insurance as the authority may deem advisable;

(17) To invest any of its funds deemed by the authority to be not presently needed in the operation of its properties and undertakings in bonds of the United States of America, bonds of the state, bonds of any county or municipality within the state and interest-bearing deposits in banks and savings and loan institutions or any thereof; and

(18) To cooperate with the United States of America and any agency or instrumentality thereof, any state and its agencies and instrumentalities, any county or municipality or other political subdivision of a state, any public corporation and any public or private utility, industry, firm or business, and to make and enter into contracts and all manner of legal arrangements with them or any of them and to obtain money by way of loans, grants or payments from them or any of them or property or other forms of assistance as the authority may deem advisable to accomplish the purposes for which the authority was created.



Section 9-6-10 - Bonds - Contracts to secure payment.

As security for payment of the principal and interest on bonds issued or obligations assumed by it, the authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any equipment, facilities, apparatus or systems owned or controlled and operated by it or under its authority or any part or parts thereof, for the imposition and collection of reasonable rates and rentals for and the promulgation of reasonable regulations respecting the use of equipment, facilities, apparatus and systems of the authority and any service furnished therefrom, for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with the provisions of this chapter for the protection of the bonds and other obligations being secured and the assurance that revenues from such equipment, facilities, apparatus and systems will be sufficient to cover the cost of all direct operation of such equipment, facilities, apparatus and systems by the authority and the maintenance in good repair and good operating condition of such equipment, facilities, apparatus and systems owned and controlled by the authority, the payment of the principal of and interest on any bonds payable from such revenues and the maintenance of such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such equipment, facilities, apparatus and systems and the making of replacements thereof and capital improvements thereto. Any contract pursuant to the provisions of this section may be set forth in any resolution of the board authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust and trust indenture made by the authority under this chapter.



Section 9-6-9 - Bonds - Issuance; form, terms, denominations, etc.; sale; security for payment generally.

All bonds issued by the authority shall be signed by the chairman of its board or other chief executive officer and attested by its secretary, and the seal of the authority shall be affixed thereto and any interest coupons applicable to the bonds of the authority shall be signed by the chairman of its board or other chief executive officer; provided, that a facsimile signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, and a facsimile of the signature of the chairman of the board or other chief executive officer may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter and shall bear such rate or rates of interest, payable and evidenced in such manner as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The principal of or interest on any bonds issued or obligations assumed by the authority may thereafter at any time (whether before, at or after maturity of any such principal and whether at, after or not exceeding six months prior to the maturity of any such interest) and from time to time be refunded by the issuance of refunding bonds of the authority, which may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous or which may be exchanged from the bonds or other obligations to be refunded. The authority may pay all expenses, premiums and commissions which its board may deem necessary and advantageous in connection with any financing done by it. All bonds issued by the authority shall be construed to be negotiable instruments though payable from a specified source. All obligations created or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of any county or municipality or of the state; provided, that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues of the authority specified in the proceedings authorizing those bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of the revenues derived from the operation of all equipment, facilities, apparatus and systems owned or operated by the authority or solely out of the revenues from the operation of any one or more of such equipment, facilities, apparatus and systems or parts thereof, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular equipment, facilities, apparatus and systems of the authority. The authority may pledge for the payment of any of its bonds issued or obligations assumed the revenues from which such bonds or obligations are payable and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds or obligations the equipment, facilities, apparatus and systems or any part of any thereof, the revenues or any part of the revenues from which are so pledged. Any mortgage and deed of trust or trust indenture made by the authority may contain such agreements as the board may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture and respecting the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made; provided, that no such instrument shall be subject to foreclosure.



Section 9-6-11 - Bonds - Creation of statutory mortgage lien.

Any resolution of the board or trust indenture under which bonds may be issued pursuant to the provisions of this chapter may contain provisions creating a statutory mortgage lien in favor of the holders of such bonds and of the interest coupons applicable thereto on the equipment, facilities, apparatus and systems or any part thereof (including any after-acquired property) out of the revenues from which such bonds are made payable. The said resolution of the board or the said trust indenture may provide for the filing of record in the office of the judge of probate of each county in which any part of such equipment, facilities, apparatus and systems or any part thereof may be located of a notice containing a brief description of such bonds and a declaration that said statutory mortgage lien has been created for the benefit of the holders of such bonds and the interest coupons applicable thereto upon such equipment, facilities, apparatus and systems or any thereof, including additions thereto and extensions thereof. Each judge of probate shall receive and record and index any such notice filed for record in his office. The recording of such notice, as provided in this section, shall operate as constructive notice of the contents thereof.



Section 9-6-12 - Bonds - Use of proceeds from sale.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized and any costs and expenses incidental thereto. Such costs and expenses may include, but shall not be limited to:

(1) The fiscal, engineering, legal and other expenses incurred in connection with the issuance and sale of the bonds;

(2) In the case of bonds issued to pay costs of construction, interest on such bonds (or, if a part only of bonds of any series is issued for construction purposes, interest on that portion of the bonds of that series that is issued to pay construction costs) prior to and during such construction; and

(3) In the case of bonds issued for the purpose of refunding principal and interest or either with respect to bonds issued or obligations assumed by the authority, any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded.



Section 9-6-13 - Aid and cooperation of political subdivisions, agencies or other instrumentalities of state.

For the purpose of effecting the control, abatement or prevention of water, air or general environmental pollution or of aiding or cooperating with the authority in the planning, development, undertaking, construction, extension, improvement, operation or protection of equipment, facilities, apparatus and systems, the purpose of which is to control, abate or prevent any such pollution, any county, municipality or other political subdivision, public corporation, agency or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to or perform services for the benefit of the authority;

(2) Donate, sell, convey, transfer, lease or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, any interest therein and any franchise; and

(3) Do any and all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient in connection with aiding and cooperating with the authority in its efforts to control, abate or prevent water, air or general environmental pollution.



Section 9-6-14 - Immunity from tort liability.

The engaging in and aiding, assisting and promoting the control, abatement and prevention of water, air and general environmental pollution by an authority is hereby declared to be a governmental function. The authority shall not be liable for any tort, whether negligent or willful, committed by any director, agent, servant or employee of the authority in the construction, maintenance or operation of any equipment, facilities, apparatus or systems in connection with activities in engaging in or aiding, assisting and promoting such pollution control, abatement or prevention.



Section 9-6-15 - Exemptions from taxation; payment of fees, costs, etc.

Each authority formed under this chapter, the property and income of the authority, all bonds issued by the authority, the income from such bonds or from any other sources, the interest and other profits from such bonds enuring to and received by the holders thereof, conveyances by and to the authority and leases, mortgages and deeds of trust by and to the authority shall be exempt from all taxation in the State of Alabama. The authority shall not be obligated to pay or allow the payment of any fees, taxes or costs to the Secretary of State in connection with its incorporation or with any amendment to its certificate of incorporation or otherwise or to any judge of probate of any county in connection with the recording by it of any document or otherwise, the authority being hereby exempted from the payment of any such fees, taxes and costs. No license or excise tax may be imposed by any authority with respect to the privilege of engaging in any of the activities authorized by this chapter.



Section 9-6-16 - Reports to Governor.

The authority shall submit to the Governor a detailed report of its activities during the previous year and of its financial condition. Such annual report shall be submitted as of October 1 of each year, excluding the year 1969. The governor may also require special interim reports by the authority of its activities and its financial condition; provided, that such interim reports may not be required more often than once each calendar quarter year.



Section 9-6-17 - Provisions of chapter cumulative; provisions of chapter exclusive as to incorporation, issuance of bonds, etc.

This chapter is intended to aid the state in the execution of its duties by providing appropriate and independent instrumentalities of the state with full and adequate powers to fulfill their functions. The foregoing sections of this chapter shall be deemed to provide additional and alternative methods for the doing of the things authorized thereby and shall be regarded as supplemental and additional to and not in derogation of any powers conferred upon boards of water and sewer commissioners created by municipalities within this state or upon any other agencies of the state or the municipalities thereof which are concerned with the control, abatement or prevention of water, air or general environmental pollution. Neither this chapter nor any provision contained in this chapter shall be construed as a restriction or limitation upon any power, right or remedy which any corporation organized under this chapter may have in the absence thereof, but shall be construed as cumulative and independent of any such power, right or remedy. No proceedings, notice or approval shall be required for the incorporation of such corporation or the amendment of its certificate of incorporation, the acquisition of any property, facilities or systems, the making of any loans or the borrowing of money or assumption of obligations or the issuance of bonds or other instruments in evidence thereof or as security therefor except as prescribed in this chapter, any other law to the contrary notwithstanding; provided, however, that nothing in this chapter shall be construed to suspend the jurisdiction of the State Board of Health as may be otherwise provided by law.






Chapter 6A - SYNFUELS DEVELOPMENT AUTHORITY.

Section 9-6A-1 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this chapter.

(2) BOARD. The board of directors of the authority.

(3) COUNTY. A county in the state.

(4) DIRECTOR. A member of the board of directors of the authority.

(5) MUNICIPALITY. An incorporated city or town of the state.

(6) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation organized under the laws of Alabama or of another state, a municipality, a county, or an agency, department or instrumentality of a county or municipality, of one or more of the several states, or of the United States.

(7) PROPERTY. Such term means and includes real and personal property, and interests therein.

(8) STATE. In the absence of clear implication herein otherwise, such term means the State of Alabama.

(9) SYNFUEL. Such term means synthetic fuel which is any solid, liquid or gas, or combination thereof, which can be used as a substitute for petroleum or natural gas (or any derivative thereof, including chemical feedstock) and which is produced by chemical or physical transformation (other than washing, coking, desulfurizing) of domestic sources of:

a. Coal, including lignite and peat;

b. Shale;

c. Tar sands, including those heavy oil resources where:

1. The cost and technical and economic risk make extraction and processing of a heavy oil resource uneconomical under applicable pricing and tax policies, and

2. The cost and risk are comparable to those associated with shale, coal, and tar sand resources (other than heavy oil).

d. Water, as a source of hydrogen only through electrolysis.

Such term includes mixture of coal and combustible liquids including petroleum. Such term does not include solids, liquids or gases or combination thereof derived from bio-mass, which includes timber, animals and timber waste, municipal and industrial waste, sewage, sludge, oceanic and terrestial plants, and other organic matter.



Section 9-6A-2 - Purposes of authority.

The Legislature hereby makes the findings of facts and declaration of intent hereinafter set forth in this section.

The development of synthetic fuels in the state, utilizing our energy resources such as coal and shale oil, will provide significant impact to the economy of Alabama and would stimulate the development of commerce, agriculture and industry in all areas of the state.

Alabama has vast reserves of coal and shale oil, which upon development will create industrial growth, many job opportunities and additional revenues for the State of Alabama.

In order to further the developments herein found to be beneficial, it is the intention of the Legislature to authorize the formation of a public corporation for the following purposes:

(1) To cooperate with the United States, the Tennessee Valley Authority, the State of Alabama, other participating states, counties and municipalities, with all agencies, departments and instrumentalities of such political entities, and with private individuals, corporations, associations and other persons in furthering the development of synfuel projects;

(2) To undertake all obligations and perform all actions that shall be necessary to fulfill the requirements of local contribution, participation and cooperation now established by the United States or the Tennessee Valley Authority; and

(3) To cooperate generally with the United States, the Tennessee Valley Authority, the State of Alabama, other participating states, counties and municipalities, with all agencies, departments and instrumentalities of such political entities in promoting projects in the state for energy independence, supply of fuels to industry, economic development and related purposes.

It is further the intention of the Legislature to authorize such public corporation to supervise the sale of any bonds authorized to be issued for synfuel projects from time to time by act of the Legislature.



Section 9-6A-3 - Individuals who may become public corporation.

The Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the Director of Finance and the Director of the Alabama Department of Energy may become a public corporation, with the powers hereinafter provided, by proceeding according to the provisions of this chapter.



Section 9-6A-4 - Application for authority to incorporate; review and recordation by Secretary of State.

(a) To become a corporation, the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the Director of Finance and the Director of the Alabama Department of Energy shall present to the Secretary of State of Alabama an application signed by each of them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with certificates respecting the due election of those who are elected to the offices respectively held by them and certified copies of the commissions evidencing the due appointment of those who are appointed to the offices respectively held by them;

(2) The date on which each applicant was inducted into office and the term of office of each applicant;

(3) The name of the proposed corporation, which shall be the Alabama Synfuels Development Authority;

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the proposed corporation which the applicants may choose to insert and which is not inconsistent with this act or the laws of the State of Alabama.

(b) The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the State of Alabama to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 9-6A-5 - Certificate of incorporation.

When the application has been made, filed and recorded, as herein provided, the applicants shall constitute a public corporation under the name submitted in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation under the Great Seal of the State and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any service rendered or work performed in connection with the authority thus formed, its incorporation, dissolution or records.



Section 9-6A-6 - Board of directors; compensation; proceedings to be reduced to writing and recorded.

The board of directors of the authority shall consist of the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the Director of Finance, the Director of the Alabama Department of Energy and one member from each congressional district in the state to be appointed by the Governor from recommendations made by the member of the United States House of Representatives representing each district. The Governor shall be the president of the authority, the Lieutenant Governor shall be its vice-president, and the Director of Finance shall be its secretary. The State Treasurer shall be the treasurer of the authority and shall act as custodian of its funds, but he shall not be a member of the authority. Any seven members of the board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold office by reason of death, resignation of his term of office, or for any other reason, then his successor in office shall take his place as a member and officer of the authority.

Except as hereinafter provided, no member, officer or director of the authority shall receive any compensation in addition to that now authorized by law for any service they may render or for any duty they may perform in connection with the authority; provided, that the Lieutenant Governor and the Speaker of the House of Representatives shall receive for each day devoted to the business of the authority the same per diem compensation and allowance that would be paid to them for attending legislative sessions, but this special compensation and allowance shall not be allowed on days when the Lieutenant Governor and the Speaker of the House of Representatives are paid per diem compensation and allowance for attending legislative sessions. The herein provided for special compensation and allowance of the Lieutenant Governor and the Speaker of the House of Representatives shall be paid out of the moneys appropriated for the expenses of the Legislature in the same manner that the per diem compensation and allowance of legislators serving on interim committees are paid.

All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority and recorded in a substantially bound book, which shall be kept in the office of the Secretary of State. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 9-6A-7 - Powers of authority.

The authority shall have the following powers:

(1) To have succession by its corporate name without time limit;

(2) To bring civil actions and have civil actions brought against it and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To receive, take and hold by sale, gift, lease, devise or otherwise real and personal property of every kind and description, and to manage the same;

(5) To acquire by purchase, gift or the exercise of the power of eminent domain, or any other lawful means, and to convey or cause to be conveyed to the United States, the Tennessee Valley Authority, the State of Alabama, any county or municipality in the state, or to any agency, department or instrumentality of such political entities, or to any public corporation, any real, personal or mixed property necessary or convenient to the authority in the performance of its duties and obligations in connection with the development of synfuels;

(6) To exercise the right of eminent domain as freely and completely as, and in the same manner that, the State of Alabama is empowered to exercise such right; provided, however, that the authority shall not exercise the power of eminent domain with respect to any property or interests in any property previously devoted to the public use, particularly the authority shall not exercise the power of eminent domain with respect to any coal, oil or natural gas owned or controlled by any utility operating within the state or an affiliate or subsidiary of any such utility;

(7) To enter into contracts with the United States, the Tennessee Valley Authority, the State of Alabama, counties and municipalities, with all agencies, departments and instrumentalities of such political entities, and with private individuals, firms, corporations and other persons for any purpose related to the authority's duties and obligations in connection with the synfuels project;

(8) To appoint and employ such attorneys and agents as the business of the authority may require;

(9) To appoint and employ an administrator and supporting staff with such duties and powers, for such terms, and at such salaries as the board of directors shall deem advisable;

(10) To utilize the staff of the Alabama Department of Energy to perform any of the functions of the Alabama Synfuels Development Authority that the board of directors shall deem appropriate until such time as the authority has sufficient funds to employ staff as provided by subdivision (9) above.



Section 9-6A-8 - Contracts; aggregate monetary obligation; supervision or performance by State Department of Transportation; competitive bidding.

The aggregate monetary obligation that the authority may incur in connection with its contracts shall not at any time exceed the sum of:

(1) Any uncommitted or unencumbered moneys then appropriated to the authority by the Legislature, and

(2) Any uncommitted or unencumbered proceeds of bonds available or to become available from bonds authorized by the Legislature.

No contract involving the expenditure of money, whether now or later, shall be approved or ratified by the board of directors unless the resolution approving or ratifying the same shall include a determination that there will be compliance with the preceding limitation when the amount of the obligation of the contract in question has been added to the already existing obligations of the authority. This determination by the board of directors shall be conclusive of the question of compliance.

All contracts of the authority for the construction, reconstruction, relocation, maintenance and operation of highways, roads and bridges, and work incidental or related thereto, and the acquisition of property necessary therefor, shall be in writing, shall be subject to the rules and regulations and shall be let under the supervision of the State Department of Transportation, and shall be subject to approval by the Governor and by the State Department of Transportation. All work provided for in any such contract shall be supervised by the State Department of Transportation. All persons engaging in the supervision or performance of any work involving highways, roads and bridges that may be done by the authority without the award of a contract therefor shall be employees of the State Department of Transportation.

All contracts of the authority for the construction, reconstruction or relocation of any facilities or structures and all purchases of equipment by the authority shall be made on the basis of competitive bidding in the manner and according to the procedures provided in Sections 39-2-1 through 39-2-13 and 41-16-20 through 41-16-32, and any other applicable statutes.



Section 9-6A-9 - Delegation of duties and obligations of authority.

Any duties and obligations of the authority which shall be delegated by the board of directors of the authority to any agency or department of the state shall be undertaken and discharged by the public corporation, agency or department to which such duties and obligations shall have been delegated; provided, that such a delegation shall not be effective and shall not release the authority from the duties and obligations proposed to be delegated nor impose any duties or obligations on the public corporations, agencies and departments to which a delegation shall have been made unless the Governor and the director, head or governing body of the public corporation, agency or department to which a delegation shall have been made shall approve such delegation in all respects; and, provided further, that the public corporation, agency or department shall at the time of such delegation be empowered by laws other than this chapter to perform duties and discharge obligations of the kind delegated and that this section shall not be construed to change the lawfully established nature and functions of public corporations, agencies and departments of the state.



Section 9-6A-10 - Dissolution of authority; application; recordation of application by Secretary of State.

At any time when no duties or obligations of the authority shall remain to be discharged, or when all duties and obligations remaining to be discharged shall have been effectively delegated to public corporations, agencies and departments of the state, the authority may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the members of the authority and which shall be sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of said application for dissolution, the authority shall cease and any property owned by it at the time of its dissolution shall pass to the state. The Secretary of State shall file and record the application for dissolution in an appropriate book of record in his office, and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved, and shall record the said certificate with the application of dissolution.






Chapter 7 - PRESERVATION, DEVELOPMENT, ETC., OF COASTAL AREAS.

Section 9-7-10 - Definitions.

The following terms, whenever used in this chapter shall have the following respective meanings unless the context clearly indicates otherwise:

(1) COASTAL AREA. The coastal waters, including the lands therein and thereunder, and the adjacent shorelands, including the waters therein and thereunder, strongly influenced by each and in proximity to the shorelines of Alabama and including transitional and intertidal areas, salt marshes, wetlands, and beaches. The area extends seaward to the outer limit of the United States territorial sea and extends inland from the shorelines only to the extent necessary to control shorelands, the uses of which have a direct and significant impact on the coastal waters.

(2) COASTAL WATERS. Those waters, adjacent to the shoreline, which contain a measurable quantity or percentage of sea water, including but not limited to, sounds, bays, lagoons, bayous, ponds and estuaries.

(3) ESTUARY. That part of a river or stream or other body of water having unimpaired connection with the open sea, where the sea water is measurably diluted with fresh water derived from land drainage.

(4) ESTUARINE SANCTUARY. A research area which may include any part or all of an estuary, adjoining transitional areas and adjacent uplands, constituting to the extent feasible a natural unit, set aside to provide scientists and students the opportunity to examine over a period of time the ecological relationships within the area.

(5) MANAGEMENT PROGRAM. Such term includes, but is not limited to, a comprehensive statement in words, maps, illustrations or other media of communication, prepared and adopted by the state in accordance with the provisions of this chapter, setting forth objectives, policies and standards to guide public and private users of lands and waters in the coastal area.

(6) WATER USE. Activities which are conducted in or on the water, but such term does not mean or include the establishment of any water quality standard or criteria or the regulation of the discharge or runoff of water pollutants except the standards, criteria or regulations which are incorporated in any program as required by the provisions of this chapter.

(7) BOARD. The Office of State Planning and Federal Programs established pursuant to Sections 41-9-205 through 41-9-214.

(8) DEPARTMENT. The Alabama Department of Environmental Management.

(9) PERSON. Any and all persons, natural or artificial, including, but not limited to, any individual, partnership, association, society, joint stock company, firm, company, corporation, institution, trust, estate, other legal entity or business organization or any state or local governmental entity and any successor of the foregoing.



Section 9-7-11 - Purpose of chapter; legislative findings.

The purpose of this chapter is to promote, improve and safeguard the lands and waters located in the coastal areas of this state through a comprehensive and cooperative program designed to preserve, enhance and develop such valuable resources for the present and future well-being and general welfare of the citizens of this state. In promulgating such a program, the Legislature of Alabama recognizes and declares that:

(1) The coastal area is rich in a variety of natural, commercial, recreational, industrial and aesthetic resources of immediate and potential value to the present and future well-being of the state;

(2) There are increasing and competing demands upon the lands and waters of the coastal area occasioned by population growth and economic development, including requirements for industry, commerce, residential development, recreation, extraction of mineral resources and fossil fuels, transportation and navigation, waste disposal and harvesting of fish, shellfish and other living marine resources;

(3) The coastal area and the fish, shellfish, other living marine resources and wildlife therein are ecologically fragile and consequently vulnerable to destruction by man's alterations;

(4) Important ecological, cultural, historic and aesthetic values to the coastal area are essential to the well-being of all citizens;

(5) Special natural and scenic characteristics may be damaged by ill-planned development;

(6) There is a state interest in the effective administration, beneficial use, protection and development of the coastal area;

(7) In light of competing demands and the urgent need to balance development for the preservation of the natural systems in the coastal area, the key to more effective protection and use of land and water resources of the coastal area is to encourage the state to exercise its authority for improved and better methods of utilizing the lands and waters in the coastal area by developing, in cooperation with counties and municipalities and other vitally affected interests, land and water use programs for the coastal area, including unified policies, criteria, standards, methods and processes for dealing with land and water use.



Section 9-7-12 - Declaration of state policy.

The Legislature finds and declares that it is state policy:

(1) To preserve, protect, develop and, where possible, to restore or enhance the resources of the state's coastal area for this and succeeding generations;

(2) To encourage and assist counties and municipalities, wherever applicable, to exercise effectively their responsibilities in the coastal area through the development and implementation of administration programs to achieve wise use of the land and water resources of the coastal area, giving full consideration to needs for economic development as well as to ecological, cultural, historic and aesthetic values;

(3) To assure that in development of the state's coastal area adequate consideration is given to such uses of the coastal area as the establishment of harbor facilities for the receiving of oil, gas and other commodities from ships and tankers, pipelines from such ports and utility plant sites, utility generation, transmission, distribution and transportation facilities;

(4) To urge that all state agencies engaged in programs affecting the coastal area cooperate and participate with local governments and regional agencies in effectuating the purposes of this chapter; and

(5) To encourage the participation of the public, of federal, state and local governments and of regional agencies in the development of coastal area management programs. With respect to implementation of such management programs, it is the state policy to encourage cooperation among the various state and regional agencies, including establishment of interstate and regional agreements, cooperative procedures and joint action, particularly regarding environmental problems.



Section 9-7-13 - Activities deemed permissible uses within coastal area; determination of additional permissible uses.

(a) The Legislature of Alabama finds that the following activities shall constitute permissible uses within the coastal area:

(1) The accomplishment of emergency decrees of any duly appointed health officer of a county or municipality or of the state acting to protect the public health and safety;

(2) The conservation, repletion and research activities of the Marine Environmental Sciences Consortium, the Marine Resources Division of the Department of Conservation and Natural Resources and the Mississippi-Alabama Sea Grant Consortium;

(3) The exercise of riparian rights by the owner of the riparian rights; provided, that the construction and maintenance of piers, boathouses and similar structures shall be on pilings that permit a reasonably unobstructed ebb and flow of the tide;

(4) The normal maintenance and repair of bulkheads, piers, roads and highways existing on the date of final approval of the rules and regulations pursuant to this chapter;

(5) The use of any structure on land devoted to dwelling uses for any purpose customarily incidental to enjoyment of the dwelling;

(6) Normal maintenance and repair activities of railroads and of utilities or other persons engaged in transportation or in telephone communication service or in the distribution or transmission of gas, electricity or water or the collection of sewage, including inspecting, maintaining, repairing or renewing on private or public rights-of-way any sewers, mains, conduits, pipes, cables, utility tunnels, power lines, towers, poles, tracks, bridges, trestles and drainage facilities or the like or making service connections thereto or inspecting, maintaining, repairing or renewing any substation, pumping or lifting facility;

(7) Activities of any mosquito control commission which is a political subdivision or agency of the State of Alabama;

(8) The use of any land for the purpose of planting, growing or harvesting plants, crops, trees or other agricultural or forestry products, including normal private road construction, raising livestock or poultry or for other agricultural purposes; and

(9) Completion of any development, not otherwise in violation of law, for which a valid building or zoning permit was issued prior to final approval of the rules and regulations pursuant to this chapter and which development was initiated prior to such approval.

(b) Upon recommendation from the board, the department shall determine, by rule and regulation, from time to time, additional permissible uses within the coastal area.



Section 9-7-14 - Coastal Area Board - Created; composition; qualifications, appointment, term of office and compensation of members; officers; meetings; seal; powers and duties generally; executive director and employees; technical assistance to board; acceptance, use and disposition of funds, facilities, etc.

(a) through (g) Repealed by Acts 1982, No. 82-612, p. 1111, §14(b), effective October 1, 1982.

(h) The board shall have authority to solicit, accept and expend funds from the state, the United States and from any other source, to carry out provisions, purposes and policies of this chapter.

(i) The board shall coordinate activities and plans of all existing interests, other state governments, local governments, regional planning agencies, interstate compacts and commissions and federal agencies which have programs relevant to the coastal area.

(j) When necessary to achieve conformance with the management program provided for in Section 9-7-15, the board shall have the power to acquire fee simple and less than fee simple interest in land, water and other property under the procedures of Title 18 of this code, or other means; provided, however, that such power shall not apply to property and interest therein which is devoted to public use. In the implementation of this chapter no governmental agency shall adopt a rule or regulation that is unduly restrictive or constitutes a taking of property without payment or full compensation in accordance with the Constitution of the State of Alabama or of the United States.

(k) through (m) Repealed by Acts 1982, No. 82-612, p. 1111, §14(b), effective October 1, 1982.

(n) The board is authorized to accept and use such funds, facilities or personnel as may be or may become available for the purposes of this chapter.



Section 9-7-15 - Coastal Area Board - Development of coastal area management program.

The board shall provide for the development of a comprehensive coastal area management program. The program shall be prepared in cooperation with local, regional, state and federal interests. The inland boundaries of the coastal area subject to the management program are described as follows: begin at the southernmost point on the Mississippi-Alabama state line where the land surface elevation reaches 10 feet above mean sea level and continue in a general easterly direction along the 10-foot contour to the proximity of Mobile Bay; continue in a northerly direction on the 10-foot contour along the western shore of Mobile Bay and the Mobile River delta to the north line of Mobile County; thence southeastward along the north line of Mobile County to the intersection with the Baldwin County lines in the Mobile River; thence along the west and north lines of Baldwin County in the Mobile and Alabama Rivers to the intersection of the southwest corner of Monroe County; thence eastward along the Baldwin County line to the intersection of the westernmost point of Baldwin County where the land surface altitude reaches 10 feet above mean sea level; thence along the 10-foot contour in a southwesterly and southern direction along the Alabama River, the Mobile River delta and the east shore of Mobile Bay to the proximity of Bon Secour; thence continue along the 10-foot contour in an easterly and northeasterly direction to the Alabama-Florida state line.

The program shall include at least the following:

(1) Identification of all of the state's coastal resources;

(2) Evaluation of these resources in terms of their quality, quantity and capability for their use both now and in the future;

(3) Determination of the present and potential uses and the present and potential conflicts in the uses of each coastal resource;

(4) An inventory and designation of areas of particular concern within the coastal area;

(5) Broad guidelines on priority of uses in particular areas;

(6) Provision for adequate consideration of the local, regional, state and national interest involved in the siting of facilities for the development, generation, transmission and distribution of energy, adequate transportation facilities and other public services necessary to meet requirements which are other than local in nature;

(7) Provision for consideration of whether a proposed activity of an applicant for a federal license or permit complies with the state's coastal area program and for the issuance of notice to any concerned federal agency as to whether the state concurs with or objects to the proposed activity;

(8) Adequate provision for public notice, public hearings and judicial review as provided for under Alabama law; and

The management program shall determine permissible land and water uses which have a direct and significant impact within the boundaries of the coastal area and must give due consideration to requirements for agriculture, industry, commerce, resource conservation, residential development, recreation, extraction of mineral resources and fossil fuels, harvesting of timber and pulpwood, transportation and navigation, waste disposal and harvesting of fish, shellfish and other living marine resources.



Section 9-7-16 - Department of Environmental Management - Promulgation of rules and regulations.

The department shall develop and promulgate, after notice and opportunity for full participation by relevant federal agencies, state agencies, local governments, regional organizations, port authorities and other interested parties, both public and private, such rules and regulations as may be necessary to carry out the management program provided for in this chapter.



Section 9-7-17 - Approval by Governor of management program.

(a) The management program provided for in Section 9-7-15 shall not become effective until approved by the Governor.

(b) Repealed by Acts 1982, No. 82-612, p. 1111, effective October 1.



Section 9-7-20 - Requirements as to permits generally; regulation of uses of lands within coastal area by local government units; filing with board copies of applications for federal permits.

(a) It is the intent and purpose of this section to avoid duplication whenever possible as to managing activities within the coastal area and yet assure compliance with the management program established by the board.

(b) The department shall review the permitting activities of persons within the coastal area in order to insure consistency with the coastal area management program and where necessary to issue permits to persons to insure compliance and consistency with said program. No agency can issue a permit for any activity in the coastal area that the Department of Environmental Management finds to be inconsistent with the coastal area management program.

(c) There may well be uses of certain lands included within the boundaries of the coastal area which will not have a "direct and significant" impact on coastal waters. Such uses may be subject to regulation by local units of government (cities or counties) within the framework of the management program adopted by the board.

(d) Any person, corporation or partnership filing an application for the federal permit for an activity to be conducted within the boundaries of the coastal area shall deliver to the department an informational copy of such application.






Chapter 7A - ALABAMA RECREATION CAPITAL DEVELOPMENT ASSISTANCE FUND.

Section 9-7A-1 - Creation; composition; purpose.

There is hereby created a fund which shall be known as the Alabama Recreation Capital Development Assistance Fund. The fund shall consist of moneys appropriated from the General Fund by the Legislature to assist state agencies, municipalities and counties within Alabama to address their recreational needs in such quality and quantity as is necessary and desirable to strengthen the health and vitality of Alabama's human and economic resources by providing funds for and authorizing state assistance to Alabama's governmental entities in planning, acquisition and development of needed land and water recreation areas and facilities.



Section 9-7A-2 - Definitions.

The following terms, whenever used in this chapter, shall have the following respective meanings unless the context clearly indicates otherwise:

(1) COMMISSIONER. The Commissioner of the Department of Conservation and Natural Resources.

(2) ADMINISTRATOR. The director of the plans and programs of the Department of Conservation and Natural Resources.

(3) FUND. The Alabama Recreation Capital Development Assistance Fund.

(4) APPLICANT. Any county, or municipality; or state, county or municipal agency having legal authority to hold title to real property, or any combination of the above named entities.

(5) RECREATIONAL LAND. Land and appurtenances thereto used for, or susceptible to recreational use.

(6) RECREATIONAL USE. Participation in or observation of outdoor activities by the general public including, but not limited to, hunting, fishing, water sports, aerial sports, hiking, camping, winter sports, animal or vehicular riding and any related activity.

(7) STATE PROJECT. Any program of a state agency, board, authority or commission either individually or jointly, for the planning, acquisition of title or interest in real property, and development of facilities; providing thereby for recreational uses or for research or other educational studies deemed necessary to assist in implementing this chapter.

(8) LOCAL PROJECT. Any program of a county, municipality or agency thereof, either individually or jointly, for the planning, acquisition of title or interest in real property, and development of facilities, providing thereby for recreational uses.

(9) IN-KIND CONTRIBUTIONS. In-kind contributions represent the value of contributions provided by the applicant, other public agencies and institutions, and private organizations and individuals which directly benefit and are specifically identifiable to the project.



Section 9-7A-3 - Application; procedure; description of project.

No grant may be made under this chapter unless an application is submitted to the commissioner in accordance with regulations and procedures prescribed by him and the project described in said application is in accordance with the statewide outdoor recreation plan which has been approved by the commissioner.



Section 9-7A-4 - Applicants required to assume post-completion cost of maintenance, etc.

All applicants shall agree to assume after completion of the project, the total cost of maintenance, repair and operation of the property.



Section 9-7A-5 - Grants — Maximum amount; contribution of matching amount by applicant; composition of applicant's share.

Grants to any applicant shall cover not more than fifty percent of the cost of planning, acquiring, or developing a project that is undertaken by the applicant. The remaining share of the cost shall be borne by the applicant. No less than fifty percent of the applicant's share of the cost of a project shall consist of cash contributions or real property donated by private sources. The remaining match may be in the form of in-kind contributions.



Section 9-7A-6 - Grants - Projects receiving financial assistance must conform to the state comprehensive outdoor recreation plan.

Financial assistance may be provided to any applicant for the following types of projects or combinations thereof if they are in accordance with the state comprehensive outdoor recreation plan:

(1) Payments for the acquisition of land, waters or interest in land or waters but not including incidental costs relating to acquisition.

(2) Payments for development of recreation facilities to serve the general public, including the development of state lands.

Lands under lease for recreational development must be for a minimum of twenty-five years. Lands acquired with funds under this chapter must be dedicated to recreational use.



Section 9-7A-7 - Grants - Disbursement.

Payments shall be made to applicants by the commissioner only for approved projects. Such payments may be made from time to time in keeping with the rate of progress toward the satisfactory completion of individual projects. All such payments shall be made by the commissioner to the official or agency having the lawful authority and responsibility of accepting and administering funds paid hereunder. If consistent with an approved project, and when the commissioner deems it necessary to do so, payments may be made in advance.



Section 9-7A-8 - Reports to commissioner required; form; contents.

No payment shall be made to any applicant until the applicant has agreed to provide reports to the commissioner, in such form and containing information, as may be reasonably necessary to enable the commissioner to perform his duties under this chapter, including such fiscal control and fund accounting procedures as may be necessary to assure proper disbursement and accounting for funds paid to the applicant under this chapter.



Section 9-7A-9 - Applicant required to maintain records; contents.

Each applicant under this chapter shall keep such records as the commissioner shall prescribe, including records which fully disclose the amount and the disposition by each applicant of the proceeds, the total cost of the project in connection with which such assistance is given or used, and the amount and nature of that portion of the cost of the project or undertaking supplied by other sources; and such other records as will facilitate an effective audit.



Section 9-7A-10 - Conversion of property acquired under this chapter requires approval of commissioner.

No property acquired or developed with assistance under this chapter shall, without the prior approval of the commissioner, be converted to other than public uses. The commissioner may approve such conversion only if he finds it to be in accordance with criteria as may be established by him.



Section 9-7A-11 - Examination of records, etc., by commissioner authorized.

The commissioner or any duly authorized representative shall have access, for the purpose of audit or examination, to any books, documents, papers, and records of the applicant that are pertinent to assistance received under this chapter.



Section 9-7A-12 - Grant requests must conform to guidelines promulgated by commissioner.

Each applicant shall submit its grant request under guidelines set forth by the commissioner.



Section 9-7A-13 - Functions and activities of commissioner - Generally.

In order to carry out the provisions of this chapter the commissioner through plans and programs of the department shall perform the following functions and activities:

(1) Prepare and maintain a continuing inventory and evaluation of recreational needs and resources of the State of Alabama;

(2) Formulate and maintain a comprehensive statewide recreation plan, taking into consideration the plans of various federal and state agencies, and political subdivisions. The plan shall set forth the needs and demands of the public for recreation in the current and foreseeable future, recommend desirable actions to be taken at each level of government, as well as identify those actions that can be made by private interests;

(3) Provide technical assistance and advice to, and cooperate with, political subdivisions, and private interests, including nonprofit organizations, with respect to recreation;

(4) Sponsor, engage in, and assist in research relating to recreation by contract or cooperative agreements, and make payments for such purposes;

(5) Undertake studies and assemble information concerning recreation directly or by contract or cooperative agreement, and disseminate such information;

(6) Promote coordination of state plans and activities generally relating to recreation; and

(7) Promulgate such reasonable rules and regulations deemed necessary to implement the provisions of this chapter.



Section 9-7A-14 - Functions and activities of commissioner - Cooperation and collaboration with other governmental agencies, etc., authorized.

The commissioner, in administering this chapter, is authorized to cooperate with, and may seek and accept the assistance of, any federal, state, county or municipal department or agency, and educational or scientific institutions.



Section 9-7A-15 - Functions and activities of commissioner - Consultation with other state departments, etc.

The heads of state departments and independent agencies having administrative responsibility over activities or resources, the conduct or use of which is pertinent to fulfillment of the provisions of this chapter shall, either individually or as a group, consult with and be consulted by the commissioner from time to time both with respect to their conduct of those activities which the commissioner carries on under authority of this chapter which are pertinent to their work.



Section 9-7A-16 - Disposition of moneys received under provisions of this chapter.

All moneys received under the provisions of this chapter will be appropriated to the fund within the Department of Conservation and Natural Resources plans and programs, and may be used by the commissioner for all purposes reasonably necessary in the administration of the provisions of this chapter, including said division's pro rata share of general administrative expenses of the Department of Conservation and Natural Resources.



Section 9-7A-17 - Priority in allocation of fund.

Priority in the allocation of fund moneys may be given to applicants having experienced either natural or man-made disasters in areas so designated by the Governor.






Chapter 8 - SOIL AND WATER CONSERVATION GENERALLY.

Article 1 - Water Resources Research Institute.

Section 9-8-1 - Declaration of policy; purpose of article.

It is the policy and purpose of the Alabama Legislature to assure that the state at all times has an abundance of water, both as to its quantity and quality, necessary to meet the requirements of an expanding population and industrial community and, to help achieve this objective, to stimulate, sponsor and provide for the conduct of research, investigations and experiments in the field of water and resources as they affect water and to encourage the training of scientists in fields related to water by aiding in establishing and supporting an institute or center at Auburn University for the development of a water resources research program.



Section 9-8-2 - Establishment authorized; receipt of federal funds.

The Board of Trustees of Auburn University may establish or provide for the establishment of a water resources research institute or center, which is hereby designated as the state agency to accept federal funds appropriated or allocated by Congress to the state for the use of water resources research centers established as envisioned by the Water Resources Research Act of 1964 (codified as 42 U.S.C.A. §1961 et seq.).



Section 9-8-3 - Management and control; powers and duties.

The institute or center established under Section 9-8-1 shall be subject to the management and control of the trustees and President of Auburn University, and its programs shall be coordinated with the Geological Survey of Alabama. It shall be the duty of the institute or center to stimulate, plan and conduct original research, investigations or experiments of either a basic or practical nature, or both, in relation to water resources, including but not limited to aspects of the hydrological cycle; supply and demand for water; conservation and best use of available supply; methods of increasing such supply; and agricultural, biological, ecological, economic, engineering, geographic, industrial, legal, recreational, social and other aspects of water problems. The results of the research conducted by the institute or center shall be reported or published in such manner and at such times as the director of the institute may consider suitable and appropriate.



Section 9-8-4 - Article supplementary.

This article is intended to supplement and not to prejudice, restrict or duplicate programs of water resources or research conducted by the Geological Survey of Alabama or the University of Alabama, or to prejudice or restrict the receipt of other federal, state or other funds by either of these or other state agencies.






Article 2 - Soil and Water Conservation Districts.

Section 9-8-20 - Definitions.

Wherever used or referred to in this article, unless a different meaning clearly appears from the context:

(1) DISTRICT or SOIL AND WATER CONSERVATION DISTRICT. A governmental subdivision of this state and a public body corporate and politic organized in accordance with the provisions of this article for the purposes, with the powers and subject to the restrictions set forth in this article.

(2) SUPERVISOR. One of the members of the governing body of a district appointed in accordance with the provisions of this article.

(3) COMMITTEE or STATE SOIL AND WATER CONSERVATION COMMITTEE. The agency created in Section 9-8-22.

(4) PETITION. A petition filed under the provisions of subsection (a) of Section 9-8-23 for the creation of a district.

(5) STATE. The State of Alabama.

(6) AGENCY OF THIS STATE. Such term includes the government of this state and any subdivision, agency or instrumentality, corporate or otherwise, of the government of this state.

(7) UNITED STATES or AGENCIES OF THE UNITED STATES. Such terms include the United States of America, the Soil Conservation Service of the United States Department of Agriculture and any other agency or instrumentality, corporate or otherwise, of the United States of America.

(8) GOVERNMENT or GOVERNMENTAL. Such terms include the government of this state, the government of the United States and any subdivision, agency or instrumentality, corporate or otherwise, of either of them.

(9) LANDOWNER or OWNER OF LAND. Such terms include any person, firm or corporation who shall hold legal or equitable title to any farm, forest or grazing lands lying within a district organized under the provisions of this article.

(10) DUE NOTICE. Notice published at least twice, with an interval of at least seven days between the two publication dates, in a newspaper or other publication of general circulation within the appropriate area or, if no such publication of general circulation is available, by posting in at least three public places in each county lying in whole or in part within the designated area. At any hearing held pursuant to such notice, at the time and place designated in such notice, adjournment may be made from time to time without the necessity of renewing such notice for such adjourned dates.

(11) LAND OCCUPIER or OCCUPIER OF LAND. Such terms include any person, firm or corporation who shall be in possession of any lands lying within a district organized under the provisions of this article, whether as lessee, renter, tenant or owner.



Section 9-8-21 - Legislative findings; declaration of policy.

(a) It is hereby declared as a matter of legislative determination:

(1) That the farm, forest and grazing lands of the State of Alabama are among the basic assets of the state and that the preservation of these lands is necessary to protect and promote the health, safety and general welfare of its people;

(2) That improper land-use practices have caused and have contributed to, and are now causing and contributing to, a progressively more serious erosion of the farm, forest and grazing lands of this state by wind and water;

(3) That the consequences of such soil erosion are the silting and sedimentation of stream channels, reservoirs, dams, ditches and harbors, the loss of fertile soil material, the reduction in productivity or outright ruin of rich bottom lands by overwash of poor subsoil material, sand and gravel and the deterioration of soil and its fertility; and

(4) That to conserve soil resources and control and prevent soil erosion, it is necessary that land-use practices contributing to soil wastage and soil erosion be discouraged and discontinued and appropriate soil-conserving land-use practices be adopted and carried out.

(b) It is hereby declared to be the policy of the Legislature to provide for the conservation of the soil and soil resources of this state and for the control and prevention of soil erosion, thereby to preserve natural resources, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, preserve wildlife, protect the tax base, protect public lands and protect and promote the health, safety and general welfare of the people of this state.



Section 9-8-22 - State Soil and Water Conservation Committee.

(a) There is hereby established, to serve as an agency of the state and to perform the functions conferred upon it in this article, the State Soil and Water Conservation Committee.

(b) This committee shall consist of nine persons: The Director of the State Cooperative Agricultural Extension Service, the Director of the State Agricultural Experiment Station, the Supervisor of Vocational Agricultural Education and six members who are soil and water conservation district supervisors, to be appointed by the Governor, one such appointive member from each of the six major geographical areas of the state as such areas are designated on January 1, 1972, by the State Association of Soil and Water Conservation district supervisors. The appointive members of the committee shall hold office for a term of three years and until their successors are appointed. Such members shall be appointed by the Governor from a list containing the names of not less than three soil and water conservation district supervisors as nominated by their respective areas and submitted to the Governor through the State Soil and Water Conservation Committee. From this list so submitted, the Governor shall appoint one member of the committee from each of the six aforesaid areas. The appointed soil and water conservation district supervisors now serving on the committee shall continue to serve, representing their area, until the expiration of their present terms of appointment and until their successors are appointed. The additional three appointive supervisor members shall serve for the following terms: One shall serve for a term of one year; one for a term of two years; one for a term of three years and thereafter such appointive members shall serve for terms of three years. Any vacancy among appointive members shall be filled for the unexpired term in the same manner as original appointments are made under this section. Successor appointive supervisor members, at the expiration of their term of appointment, shall be appointed by the Governor in the manner as hereinabove provided. It is hereby intended that of the six appointive soil and water conservation district supervisors from the six areas serving on the State Soil and Water Conservation Committee, two such member terms shall expire at the end of each year.

(c) The committee shall keep a record of its official actions, shall adopt a seal, which seal shall be judicially noticed, and may perform such acts, hold such public hearings and promulgate such rules and regulations as may be necessary for the execution of its functions under this article. The State Soil and Water Conservation Committee may employ an administrative officer and such other agents and employees, permanent and temporary, as it may require and shall determine their qualifications, duties and compensation. The compensation of the administrative officer shall be fixed by the committee without reference to the pay plan of the State Personnel Department or limitations otherwise prescribed by law and shall not exceed such amount as is set by statute. The committee may call upon the Attorney General of the state for such legal services as it may require or may employ its own counsel and legal staff. It shall have authority to delegate to its chairman, to one or more of its members or to one or more agents or employees such powers and duties as it may deem proper. It shall be supplied with suitable office accommodations in the City of Montgomery and shall be furnished with the necessary supplies and equipment. The committee may request any state agency or state institution of learning to make special reports, surveys or studies for the purpose of carrying out any of the committee's functions. The supervising officer of any such agency or institution shall comply with such requests insofar as may be reasonable and consistent with the duties, available funds and personnel of the agency or institution. The committee shall designate its chairman and may, from time to time, change such designation.

Each ex officio member of the committee shall hold office so long as he shall retain the office by virtue of which he shall be serving on the committee. A majority of the committee shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination. The chairman and members of the committee shall receive no compensation for their services on the committee, but shall be entitled to expenses, including traveling expenses, necessarily incurred in the discharge of their duties on the committee. The committee shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property, shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations and orders issued or adopted and shall provide for an annual audit of the accounts of receipts and disbursements.

(d) In addition to the duties and powers conferred in this article upon the State Soil and Water Conservation Committee, it shall have the following duties and powers:

(1) To offer such assistance as may be appropriate to the supervisors of soil and water conservation districts, organized as provided in this article, in the carrying out of any of their powers and programs.

(2) To keep the supervisors of each of the several districts organized under the provisions of this article informed of the activities and experience of all other districts organized under this article and to facilitate an interchange of advice and experience between such districts and cooperation between them.

(3) To coordinate the program of the several soil and water conservation districts organized under this article so far as this may be done by advice and consultation.

(4) To secure the cooperation and assistance of the United States and any of its agencies and of agencies of this state in the work of such districts.

(5) To disseminate information throughout the state concerning the activities and programs of the soil and water conservation districts organized under this article and to encourage the formation of such districts in areas where their organization is desirable.



Section 9-8-23 - Creation and incorporation of districts; increase or decrease in boundaries; reorganization; change of name.

(a) Any 25 owners of land lying within the limits of the territory proposed to be organized into a district may file a petition with the State Soil and Water Conservation Committee asking that a soil and water conservation district be organized to function in the territory described in the petition. Such petition shall set forth:

(1) The proposed name of said district;

(2) That there is need in the interest of the public health, safety and welfare for a soil and water conservation district to function in the territory described in the petition;

(3) A description of the territory proposed to be organized as a district, which description shall not be required to be given by metes and bounds or by legal subdivisions but shall be deemed sufficient if generally accurate; and

(4) A request that the State Soil and Water Conservation Committee duly define the boundaries for such district, that a referendum be held within the territory so defined on the question of the creation of a soil and water conservation district in such territory and that the committee determine that such a district be created.

Where more than one petition is filed covering parts of the same territory, the State Soil and Water Conservation Committee may consolidate all or any such petitions.

(b) Within 60 days after such a petition has been filed with the State Soil and Water Conservation Committee, it shall cause due notice to be given of a proposed hearing upon the question of the desirability and necessity in the interest of the public health, safety and welfare of the creation of such district, upon the question of the appropriate boundaries to be assigned to such district, upon the propriety of the petition and other proceedings taken under this article and upon all questions relevant to such inquiries. All owners of land within the limits of the territory described in the petition and of lands within any territory considered for addition to such described territory, and all other interested parties shall have the right to attend such hearings and to be heard. If it shall appear upon the hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of further hearing shall be given throughout the entire area considered for inclusion in the district and such further hearing held. After such hearing, if the committee shall determine upon the facts presented at such hearing and upon such other relevant facts and information as may be available that there is need in the interest of the public health, safety and welfare for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall define, by metes and bounds or by legal subdivisions, the boundaries of such district. In making such determination and in defining such boundaries, the committee shall give due weight and consideration to the topography of the area considered and of the state, the composition of soils therein, the distribution of erosion, the prevailing land-use practices, the desirability and necessity of including within the boundaries the particular lands under consideration and the benefits such lands may receive from being included within such boundaries, the relation of the proposed area to existing watersheds and agricultural regions and to other soil and water conservation districts already organized or proposed for organization under the provisions of this article and such other physical, geographical and economic factors as are relevant, having due regard to the legislative determination set forth in Section 9-8-21. If the committee shall determine after such hearing after due consideration of the said relevant facts that there is no need for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall deny the petition. After 12 months shall have expired from the date of the denial of any such petition, subsequent petitions covering the same or substantially the same territory may be filed as aforesaid and new hearings held and determinations made thereon.

(c) After the committee has made and recorded a determination that there is need in the interest of the public health, safety and welfare for the organization of a district in a particular territory and has defined the boundaries thereof, it shall consider the question whether the operation of a district within such boundaries with the powers conferred upon soil and water conservation districts in this article is administratively practicable and feasible. To assist the committee in the determination of such administrative practicability and feasibility, it shall be the duty of the committee within a reasonable time after entry of the finding that there is need for the organization of the proposed district and the determination of the boundaries thereof to hold a referendum within the proposed district upon the proposition of the creation of the district and to cause due notice of such referendum to be given. The question shall be submitted by ballots upon which the words "For creation of a soil conservation district of the lands below described and lying in the County(ies) of _____ and _____" and "Against creation of a soil conservation district of the lands below described, and lying in the County(ies) of _____, and _____" shall be printed, with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose the creation of such district. The ballot shall set forth the boundaries of such proposed district as determined by the committee. All owners of lands lying within the boundaries of the territory, as determined by the State Soil and Water Conservation Committee, shall be eligible to vote in such referendum. Only such landowners shall be eligible to vote.

The committee shall pay all expenses for the issuance of such notices and the conduct of such hearings and referenda and shall supervise the conduct of such hearings and referenda. It shall issue appropriate regulations governing the conduct of such hearings and referenda and providing for the registration prior to the date of the referendum of all eligible voters or prescribing some other appropriate procedure for the determination of those eligible as voters in such referendum. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as provided in this section and said referendum shall have been fairly conducted.

The committee shall take charge of all ballots cast, supervise the counting thereof and publish the result of such referendum and shall thereafter consider and determine whether the operation of the district within the defined boundaries is administratively practicable and feasible. If the committee shall determine that the operation of such district is not administratively practicable and feasible, it shall record such determination and deny the petition. If the committee shall determine that the operation of such district is administratively practicable and feasible, it shall record such determination and shall proceed with the organization of the district in the manner hereinafter provided. In making such determination the committee shall give due regard and weight to the attitudes of the owners of lands lying within the defined boundaries, the number of landowners eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the creation of the district of the total number of votes cast, the approximate wealth and income of the landowners of the proposed district, the probable expense of carrying on erosion-control operations within such district and such other economic and social factors as may be relevant to such determination, having due regard to the legislative determinations set forth in Section 9-8-21; provided, however, that the committee shall not have authority to determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible unless at least two thirds of the votes cast in the referendum upon the proposition of creation of the district shall have been cast in favor of the creation of such district.

(d) If the committee shall determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible, it shall appoint one supervisor from each of the counties within the district, but in no event less than five supervisors, who shall be landowners and residents of the said proposed district, to act as the governing body of the district. Such districts shall be a governmental subdivision of this state and a public body, corporate and politic, upon the taking of the following proceedings: The supervisors shall present to the Secretary of State an application signed by them which shall set forth (and such application need contain no detail other than the mere recitals): that a petition for the creation of the district was filed with the State Soil and Water Conservation Committee pursuant to the provisions of this article and that the proceedings specified in this article were taken pursuant to such petition that the application is being filed in order to complete the organization of the district as a governmental subdivision and a public body, corporate and politic, under this article and that the committee has appointed them as supervisors; the name and official residence of each of the supervisors, together with a certified copy of the appointments evidencing their right to office; the term of office of each of the supervisors; the name which is proposed for the district; and the location of the principal office of the supervisors of the district. The application shall be subscribed and sworn to by each of the said supervisors before an officer authorized by the laws of this state to take and certify oaths, who shall certify upon the application that he personally knows the supervisors and knows them to be the officers as affirmed in the application and that each has subscribed thereto in the officer's presence. The application shall be accompanied by a statement by the State Soil and Water Conservation Committee, which shall certify (and such statement need contain no detail other than the mere recitals) that a petition was filed, notice issued and hearing held as aforesaid; that the committee did duly determine that there is need in the interest of the public health, safety and welfare for a soil and water conservation district to function in the proposed territory and did define the boundaries thereof; that notice was given and a referendum held on the question of the creation of such district and that the result of such referendum showed at least two thirds of the votes cast in such referendum to be in favor of the creation of the district; and that thereafter the committee did duly determine that the operation of the proposed district is administratively practicable and feasible. The said statement shall set forth the boundaries of the district as they have been defined by the committee. The Secretary of State shall examine the application and statement and, if he finds that the name proposed for the district is not identical with that of any other soil conservation district of this state or so nearly similar as to lead to confusion or uncertainty, he shall receive and file them and record them in an appropriate book of record in his office. If the Secretary of State shall find that the name proposed for the district is identical with that of any other soil and water conservation district of this state or so nearly similar as to lead to confusion and uncertainty, he shall certify such fact to the State Soil and Water Conservation Committee, which shall thereupon submit to the Secretary of State a new name for the said district, which shall not be subject to such defects. Upon receipt of such new name free of such defects, the Secretary of State shall record the application and statement with the name so modified in an appropriate book of record in his office. When the application and statement have been made, filed and recorded as provided in this section, the district shall constitute a governmental subdivision of this state and a public body, corporate and politic. The Secretary of State shall make and issue to the said supervisors a certificate under the seal of the state of the due organization of the said district and shall record such certificate with the application and statement. The boundaries of such district shall include the territory as determined by the State Soil and Water Conservation Committee as aforesaid, but in no event shall they include any area included within the boundaries of another soil and water conservation district organized under the provisions of this article.

After 12 months shall have expired from the date of entry of a determination by the State Soil and Water Conservation Committee that operation of a proposed district is not administratively practicable and feasible and denial of a petition pursuant to such determination, subsequent petitions may be filed as provided in this section and action taken thereon in accordance with the provisions of this article.

(e) Petitions for including additional territory within an existing district may be filed with the State Soil and Water Conservation Committee and the proceedings provided for in this section in the case of petitions to organize a district shall be observed in the case of such petitions, which shall be as nearly as may be in the form prescribed in this section for petitions to organize a district. Where the total number of landowners in the area proposed for inclusion shall be less than 25, the petition may be filed when signed by at least two thirds of the owners of land of such area, and in such case no referendum need be held. In referenda upon petitions for such inclusion, all owners of land lying within the proposed additional area shall be eligible to vote. Whenever such additional territory shall be taken into any existing district, the supervisor shall certify to the Secretary of State the name of the district to which it is added and the legal description of the area added.

(f) Territory within the boundaries of an existing district may be disannexed therefrom and added to another existing district. The procedure for adding such territory to such other district shall be the same as that provided in subsection (e) of this section, and in such case the State Soil and Water Conservation Committee shall give written notice to the Secretary of State of the change made in the boundaries of said districts, and the Secretary of State shall issue certificates of reorganization to such districts under the seal of the state and shall record copies thereof, together with such notification, in his office.

(g) Territory within the boundaries of an existing district may be disannexed therefrom and included, with or without additional territory, within a new district. The procedure for creating such new districts shall be the same as that provided by law for the creation of soil and water conservation districts. If any such new district shall be formed, the State Soil and Water Conservation Committee shall give written notice thereof to the Secretary of State who shall issue a certificate of reorganization to the old district and shall record copies thereof, with said notification, in his office.

(h) Whenever the State Soil and Water Conservation Committee deems it administratively practicable and feasible, it may, upon petition of the supervisors of any existing district, conduct a poll by mail among the cooperators in any county of the district to determine if they wish to establish a separate district. If a majority of the cooperators voting favor the proposal, the territory covered by the referendum shall be disannexed and a new district created, the boundary of which shall be coextensive with the boundaries of the county disannexed. The committee shall appoint five supervisors, who shall be landowners and residents of the district, to act as the governing body of the new district. Thereafter, the committee shall give the new district a name and certify the name to the Secretary of State along with a statement containing the name and residence of each of the supervisors appointed and the location of the principal office of the supervisors within the district. The Secretary of State shall record the statement in his office in a book kept for such purpose and shall make and issue to the supervisors a certificate under the seal of the state of the due organization of the new district. The State Soil and Water Conservation Committee shall prescribe reasonable regulations governing the conduct of polls on the formation of districts under this subsection, shall determine the eligibility of persons to vote and shall be the sole judge of the results of any poll so taken.

(i) The name of any soil and water conservation district may be changed in the following manner: The board of supervisors shall adopt a resolution providing for a change of name and submit a copy of such resolution to the State Soil and Water Conservation Committee, which shall present the same to the Secretary of State who shall, if he finds that such name is not identical with or so nearly similar to the name of another soil conservation district as to lead to confusion or uncertainty, file said copy of resolution and issue a new certificate to said district showing such new name.

(j) In any action or proceeding involving the validity or enforcement of or relating to any contract, proceeding or action of the district, the district shall be deemed to have been duly organized, reorganized and/or renamed in accordance with the provisions of this article, upon proof of the issuance of a certificate to such effect by the Secretary of State as provided in this section. A copy of any such certificate duly certified by the Secretary of State shall be admissible as evidence in any such action or proceeding and shall be proof of the issuance and contents thereof.



Section 9-8-24 - Supervisors.

The governing body of the district shall consist of one supervisor from each of the counties within the district, but in no event less than five, appointed as provided in this article. The supervisors shall be persons who are by training and experience qualified to perform the specialized skilled service which will be required of them in the performance of their duties under this article. The supervisors shall designate a chairman and may, from time to time, change such designation. Each supervisor shall be appointed for a term of three years except that of those supervisors who are first appointed, two shall be designated to serve for one year, two for two years and the remaining number for three years: provided, that in existing districts such appointments for one, two and three year terms will be made at the expiration of the terms of the present supervisors and thereafter appointments will be made for the regular three-year term. A supervisor shall hold office until his successor has been appointed and has qualified. Vacancies for an unexpired term shall be filled by appointment. A majority of the supervisors shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination. A supervisor shall receive no compensation for his services, but he shall be entitled to expenses, including traveling expenses, necessarily incurred in the discharge of his duties. The supervisors may utilize the services of the county agricultural agents and the facilities of the county agricultural agents' offices insofar as practicable and feasible and may, subject to the approval of the state committee, employ such additional employees and agents, permanent and temporary, as they may require and determine their qualifications, duties and compensation. The supervisors may delegate to their chairman, to one or more supervisors or to one or more agents or employees such powers and duties as they may deem proper. The supervisors shall furnish to the State Soil and Water Conservation Committee, upon request, copies of such ordinances, rules, regulations, orders, contracts, forms and other documents as they shall adopt or employ and such other information concerning their activities as it may require in the performance of its duties under this article. The supervisors shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property, shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations and orders issued or adopted and shall provide for an annual audit of the accounts of receipts and disbursements. Any supervisor may be removed by the State Soil and Water Conservation Committee upon notice and hearing for neglect of duty or malfeasance in office, but for no other reason. The supervisors may invite the legislative body of any municipality or county located near the territory comprised within the district to designate a representative to advise and consult with the supervisors of the district on all questions of programs and policy which may affect the property, water supply or other interests of such municipality or county.



Section 9-8-26 - Land-use regulations - Procedure for adoption; amendment, repeal, etc.; contents; publication, etc.

(a) The supervisors of any district shall have authority to formulate regulations governing the use of lands within the district in the interest of conserving soil and soil resources and preventing and controlling soil erosion. The supervisors may conduct such public meetings and public hearings upon tentative regulations as may be necessary to assist them in this work. The supervisors shall not have authority to enact such land-use regulations into law until after they shall have caused due notice to be given of their intention to conduct a referendum for submission of such regulations to the owners of lands lying within the boundaries of the district for their indication of approval or disapproval of such proposed regulations and until after the supervisors have considered the result of such referendum. The proposed regulations shall be embodied in a proposed ordinance. Copies of such proposed ordinance shall be available for the inspection of all eligible voters during the period between publication of such notice and the date of the referendum. The notices of the referendum shall recite the contents of such proposed ordinance or shall state where copies of such proposed ordinance may be examined. The question shall be submitted by ballots upon which the words "For approval of proposed ordinance No ____, prescribing land-use regulations for conservation of soil and prevention of erosion" and "Against approval of proposed ordinance No ____, prescribing land-use regulations for conservation of soil and prevention of erosion" shall be printed, with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose approval of such proposed ordinance. The supervisors shall supervise such referendum, shall prescribe appropriate regulations governing the conduct thereof, shall take charge of all ballots and count them and shall publish the result thereof. All owners of lands within the district shall be eligible to vote in such referendum. Only such landowners shall be eligible to vote. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as provided in this section and said referendum shall have been fairly conducted. The qualifications of voters shall be determined in the same manner as set forth in subsection (c) of Section 9-8-23. The supervisors shall not have authority to enact such proposed ordinance into law unless at least four fifths of the votes cast in such referendum shall have been cast for approval of the said proposed ordinance. The approval of the proposed ordinance by four fifths of the votes cast in such referendum shall not be deemed to require the supervisors to enact such proposed ordinance into law. Land-use regulations prescribed in ordinances adopted pursuant to the provisions of this section by the supervisors of any district shall have the force and effect of law in the said district and shall be binding and obligatory upon all owners of lands within such district. Any owner of land within such district may at any time file a petition with the supervisors asking that any or all of the land-use regulations prescribed in any ordinance adopted by the supervisors under the provisions of this section shall be amended, supplemented or repealed. Land-use regulations prescribed in any ordinance adopted pursuant to the provisions of this section shall not be amended, supplemented or repealed except in accordance with the procedure prescribed in this section for adoption of land-use regulations. Referenda on adoption, amendment, supplementation or repeal of land-use regulations shall not be held more often than once in 12 months.

(b) The regulations to be adopted by the supervisors under the provisions of this section may include:

(1) Provisions requiring the carrying out of necessary engineering operations including, but not limited to, the construction of terraces, terrace outlets, check dams, dikes, ponds, ditches and other necessary structures;

(2) Provisions requiring observance of particular methods of cultivation including, but not limited to, contour cultivating, contour furrowing, lister furrowing, sowing, planting, strip cropping, seeding and planting of lands to water-conserving and erosion-preventing plants, trees and grasses, forestation and reforestation and prevention, and control of fire in woodlands;

(3) Specifications of cropping programs and tillage practices to be observed;

(4) Provisions requiring the retirement from cultivation of highly erodible areas or of areas on which erosion may not be adequately controlled if cultivation is carried on; and

(5) Provisions for such other means, measures, operations and programs as may assist conservation of soil resources and prevent or control soil erosion in the district, having due regard to the legislative findings set forth in Section 9-8-21.

The regulations shall be uniform throughout the territory comprised within the district except that the supervisors may classify the lands within the district with reference to such factors as soil type, degree of slope, degree of erosion threatened or existing cropping and tillage practices in use and other relevant factors and may provide regulations varying with the type or class of land affected, but uniform as to all lands within each class or type.

(c) Copies of land-use regulations adopted under the provisions of this section shall be printed and made available to all occupiers and owners of lands lying within the district.



Section 9-8-25 - Powers and duties of districts generally; conditions for performance of work on private lands; applicability of provisions as to acquisition, etc., of land by public bodies; exemption from taxation.

(a) A soil and water conservation district organized under the provisions of this article shall constitute a governmental subdivision of this state and a public body, corporate and politic, exercising public powers, and such district and the supervisors thereof shall have the following powers, in addition to others granted in other sections of this article:

(1) To carry out preventive and control measures within the district including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land and other erosion control measures on lands owned or controlled by this state or any of its agencies with the consent and cooperation of the agency administering and having jurisdiction thereof and on any other lands within the district upon obtaining the consent of the owner of such lands or the necessary rights or interests in such lands;

(2) To conduct surveys, investigations and research relating to the character of soil erosion and the preventive and control measures needed, to publish the results of such surveys, investigations or research and to disseminate information concerning such preventive and control measures; provided, however, that in order to avoid duplication of research activities, no district shall initiate any research program except in cooperation with the Alabama Agricultural Experiment Station or with the approval of the Director of the Alabama Agricultural Experiment Station;

(3) To conduct demonstrational projects within the district on lands owned or controlled by this state or any of its agencies with the cooperation of the agency administering and having jurisdiction thereof and on any other lands within the district upon obtaining the consent of the owner of such lands or the necessary rights or interests in such lands in order to demonstrate by example the means, methods and measures by which soil and soil resources may be conserved and soil erosion, in the form of soil blowing and soil washing may be prevented and controlled;

(4) To cooperate or enter into agreement with and, within the limits of appropriations duly made available to it by law, to furnish financial or other aid to any agency, governmental or otherwise, or any owner or occupier of lands within the district in the carrying on of erosion control and prevention operations within the district, subject to such conditions as the supervisors may deem necessary to advance the purposes of this article;

(5) To obtain options upon and to acquire by purchase, exchange, lease, gift, grant, bequest, devise or otherwise, any property, real or personal, or rights or interests therein; to maintain, administer and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of this article; and to sell, lease or otherwise dispose of any of its property or interests therein in furtherance of the purposes and the provisions of this article;

(6) To make available on such terms as it shall prescribe to landowners within the district agricultural and engineering machinery and equipment, fertilizer, seeds and seedlings and such other material or equipment as will assist such landowners to carry on operations upon their lands for the conservation of soil resources and for the prevention and control of soil erosion;

(7) To construct, improve and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this article including, but not limited to, plants and equipment appropriate for the processing of materials necessary for conditioning the land;

(8) To develop comprehensive plans for the conservation of soil resources and for the control and prevention of soil erosion within the district, which plans shall specify in such detail as may be possible, the acts, procedures, performances and avoidances which are necessary or desirable for the effectuation of such plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices and changes in use of land and to publish such plans and information and bring them to the attention of owners and occupiers of lands within the district;

(9) To take over by purchase, lease or otherwise and to administer any soil conservation, erosion control or erosion prevention project located within its boundaries undertaken by the United States or any of its agencies or by this state or any of its agencies;

(10) To manage as agent of the United States or any of its agencies or of this state or any of its agencies any soil conservation, erosion control or erosion prevention project within its boundaries;

(11) To act as agent for the United States or any of its agencies or for this state or any of its agencies in connection with the acquisition, construction, operation or administration of any soil conservation, erosion control or erosion prevention project within its boundaries;

(12) To accept donations, gifts and contributions in money, services, materials or otherwise from the United States or any of its agencies or from this state or any of its agencies and to use or expend such moneys, services, materials or other contributions in carrying on its operations;

(13) To sue and be sued in the name of the district;

(14) To have a seal, which seal shall be judicially noticed;

(15) To have perpetual succession unless terminated as provided in this article; and

(16) To make and execute contracts and other instruments necessary or convenient to the exercise of its powers and to make and, from time to time, amend and repeal rules and regulations not inconsistent with this article to carry into effect its purposes and powers.

(b) As a condition of the extending of any benefits under this article to or the performance of work upon any lands not owned or controlled by this state or any of its agencies, the supervisors may require contributions in money, services, materials or otherwise to any operations conferring such benefits and may require landowners to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion thereon.

(c) No provisions with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to a district organized under this article unless the Legislature shall specifically so state.

(d) The property and property rights of every kind and nature acquired by any district organized under the provisions of this article shall be exempt from state, county and other taxation.



Section 9-8-27 - Land-use regulations - Access to lands for investigation as to observance; damage remedy for violations.

The supervisors shall have authority to go upon any lands within the district to determine whether land-use regulations adopted under the provisions of Section 9-8-26 are being observed. The supervisors are further authorized to provide by ordinance that any landowner who shall sustain damages from any violation of such regulations by any other landowner may recover damages at law from such other landowner for such violation.



Section 9-8-28 - Land-use regulations - Enforcement.

Where the supervisors of any district shall find that any of the provisions of land-use regulations prescribed in an ordinance adopted in accordance with the provisions of Section 9-8-26 are not being observed on particular lands and that such nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, the supervisors may present to the circuit court of the county in which the land of the defendant may lie, a complaint, duly verified, setting forth the adoption of the ordinance prescribing land-use regulations, the failure of the defendant landowner to observe such regulations and to perform particular work, operations or avoidances as required thereby and that such nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district and requesting the court to require the defendant to perform the work, operations or avoidances within a reasonable time and to order that, if the defendant shall fail so to perform, the supervisors may go on the land, and perform the work or other operations or otherwise bring the condition of such lands into conformity with the requirements of such regulations and recover the costs and expenses thereof, with interest, from the owner of such land. Upon the presentation of such complaint, the court shall cause process to be issued against the defendant and shall hear the case. If it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence or appoint a referee to take such evidence as it may direct and to report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may dismiss the complaint or it may require the defendant to perform the work, operation or avoidances and may provide that, upon the failure of the defendant to initiate such performance within the time specified in the order of the court and to prosecute the same to completion with reasonable diligence, the supervisors or their agents may enter upon the lands involved and perform the work or operations or otherwise bring the condition of such lands into conformity with the requirements of the regulations and recover the costs and expenses thereof, with interest at the rate of five percent per annum, from the owner of such lands. The court shall retain jurisdiction of the case until after the work has been completed. Upon completion of such work pursuant to such order of the court, the supervisors may file a motion with the court, a copy of which shall be served upon the defendant in the case, stating the costs and expenses sustained by them in the performance of the work and praying judgment therefor with interest. The court shall have jurisdiction to enter judgment for the amount of such costs and expenses, with interest at the rate of five percent per annum until paid, together with the costs of the action, including a reasonable attorney's fee to be fixed by the court.



Section 9-8-29 - Cooperation between districts.

The supervisors of any two or more districts organized under the provisions of this article may cooperate with one another in the exercise of any or all powers conferred in this article.



Section 9-8-30 - Cooperation, etc., of state agencies, etc.

Agencies of this state which shall have jurisdiction over or be charged with the administration of any state-owned lands and of any county or other governmental subdivision of the state which shall have jurisdiction over or be charged with the administration of any county-owned or other publicly owned lands lying within the boundaries of any district organized under this article shall cooperate to the fullest extent with the supervisors of such districts in the effectuation of programs and operations undertaken by the supervisors under the provisions of this article. The supervisors of such districts shall be given free access to enter and perform work upon such publicly owned lands. The provisions of land-use regulations adopted pursuant to Section 9-8-26 shall have the force and effect of law over all such publicly owned lands and shall be in all respects observed by the agencies administering such lands.



Section 9-8-31 - Discontinuance.

(a) At any time after three years after the organization of a district under the provisions of this article, any 25 owners of land lying within the boundaries of such district may file a petition with the State Soil and Water Conservation Committee praying that the operations of the district be terminated and the existence of the district discontinued. The committee may conduct such public meetings and public hearings upon such petition as may be necessary to assist it in consideration thereof. Within 60 days after such a petition has been received by the committee, it shall give due notice of the holding of a referendum and shall supervise such referendum and issue appropriate regulations governing the conduct thereof, the question to be submitted by ballots upon which the words "For terminating the existence of the _____ (name of the soil conservation district to be here inserted)" and "Against terminating the existence of the _____ (name of the soil conservation district to be here inserted)" shall be printed, with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose discontinuance of such district. All owners of lands lying within the boundaries of the district shall be eligible to vote in such referendum. Only such landowners shall be eligible to vote. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as provided in this section and said referendum shall have been fairly conducted. The committee shall publish the result of such referendum and shall thereafter consider and determine whether the continued operation of the district within the defined boundaries is administratively practicable and feasible.

(b) If the committee shall determine that the continued operation of such district is administratively practicable and feasible, it shall record such determination and deny the petition. If the committee shall determine that the continued operation of such district is not administratively practicable and feasible, it shall record such determination and shall certify such determination to the supervisors of the district. In making such determination, the committee shall give due regard and weight to the attitudes of the owners of lands lying within the district, the number of landowners eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the discontinuance of the district to the total number of votes cast, the approximate wealth and income of the land occupiers of the district, the probable expense of carrying on erosion control operations within such district and such other economic and social factors as may be relevant to such determination, having due regard to the legislative findings set forth in Section 9-8-21; provided, however, that the committee shall not have authority to determine that the continued operation of the district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum shall have been cast in favor of the continuance of such district.

(c) Upon receipt from the State Soil and Water Conservation Committee of a certification that the committee has determined that the continued operation of the district is not administratively practicable and feasible pursuant to the provisions of this section, the supervisors shall forthwith proceed to terminate the affairs of the district. The supervisors shall dispose of all property belonging to the district at public auction and shall pay over the proceeds of such sale to be covered into the Treasury. The supervisors shall thereupon file an application, duly verified, with the Secretary of State for the discontinuance of such district and shall transmit with such application the certificate of the State Soil and Water Conservation Committee setting forth the determination of the committee that the continued operation of such district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid over as in this section provided and shall set forth a full accounting of such properties and proceeds of the sale. The Secretary of State shall issue to the supervisors a certificate of dissolution and shall record such certificate in an appropriate book of record in his office.

(d) Upon issuance of a certificate of dissolution under the provisions of this section, all ordinances and regulations theretofore adopted and in force within such districts shall be of no further force and effect. All contracts theretofore entered into, to which the district or supervisors are parties, shall remain in force and effect for the period provided in such contracts. The State Soil and Water Conservation Committee shall be substituted for the district or supervisors as party to such contracts. The committee shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon and to modify or terminate such contracts by mutual consent or otherwise as the supervisors of the district would have had. Such dissolution shall not affect the lien of any judgment entered under the provisions of Section 9-8-28 nor the pendency of any action instituted under the provisions of such section, and the committee shall succeed to all the rights and obligations of the district or supervisors as to such liens and actions. The State Soil and Water Conservation Committee shall not entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with the provisions of this article more often than once in three years.



Section 9-8-32 - Payment of expenses.

To meet the administrative and other expenses of the State Soil and Water Conservation Committee and the soil and water conservation districts which may be organized under the provisions of this article, the Comptroller is hereby authorized and directed to draw his warrant on the Treasurer, as provided by law, upon the order of the Chairman of the State Soil and Water Conservation Committee, at such times and in such amounts, not exceeding the appropriation therefor, as may be needed.






Article 3 - Watershed Conservancy Districts.

Section 9-8-50 - Definitions.

For the purpose of this article, the following words and phrases shall have the meanings indicated unless the context clearly indicates a different meaning:

(1) WATERSHED CONSERVANCY DISTRICT or WATERSHED DISTRICT. A subdistrict of a soil and water conservation district which constitutes a governmental subdivision of this state and a public body, corporate and politic, organized in accordance with the provisions of this article for the purposes, with the powers and subject to the restrictions set forth in this article.

(2) DIRECTOR. One of the members of the governing body of a watershed conservancy district.

(3) BOARD OF DIRECTORS. The governing body of a watershed conservancy district.

(4) SUPERVISOR. A supervisor of a soil and water conservation district in which a watershed conservancy district is situated.

(5) BOARD OF SUPERVISORS. The governing body of the soil and water conservation district in which a watershed conservancy district is situated or, if the watershed conservancy district is situated in more than one soil and water conservation district, the joint governing bodies of such districts.

(6) LANDOWNER or OWNER OF LAND. Any person, firm or corporation who shall hold legal or equitable title to any land lying within a watershed conservancy district organized or proposed to be organized under this article;

(7) DUE NOTICE. Notice published at least twice, with an interval of at least seven days between the two publication dates, in a newspaper or other publication of general circulation within the appropriate area or, if no such publication of general circulation is available, by posting notice in at least three public places in each county lying in whole or in part within the designated area. At any hearing held pursuant to such notice, at the time and place designated in such notice, adjournment may be made from time to time without the necessity of renewing such notice for such adjourned dates.



Section 9-8-51 - Creation authorized.

Subdistricts of a soil and water conservation district, as defined by the laws of this state, may be formed in any watershed area in such soil and water conservation district for the purpose of developing and executing plans and programs relating to any phase of conservation of water, water usage, flood prevention, flood control, erosion prevention and control of erosion, floodwater and sediment damages. Such subdistricts shall be known as watershed conservancy districts.



Section 9-8-52 - Lands which may be embraced in districts.

The land area embraced in any watershed conservancy district must be contiguous and must lie within a well-defined watershed. The area shall not include lands not included within a soil and water conservation district or lands embraced within another watershed conservancy district. Such districts may embrace lands lying in one or more soil and water conservation districts.



Section 9-8-53 - Petition for formation of district - Generally.

When 25 or more landowners within a proposed watershed conservancy district or, if less than 50 landowners are involved, a majority of the landowners in such proposed district desire to form a watershed conservancy district, they shall file a petition with the board of supervisors of the soil and water conservation district. Such petition shall define the boundaries of the proposed watershed conservancy district, the number of acres of land involved, reasons for requesting creation of such district, the proposed name for such watershed conservancy district and other information pertinent to such proposal.



Section 9-8-54 - Petition for formation of district - Where proposed district lies in more than one soil and water conservation district.

If the proposed watershed conservancy district lies in more than one soil and water conservation district, the petition may be presented to the board of supervisors of any one of such soil and water conservation districts, and the supervisors of all such districts shall act as a joint board of supervisors in the formation and supervision of such a watershed conservancy district.



Section 9-8-55 - Hearing upon petition; denial or approval of petition.

(a) Within 30 days after such petition has been filed with the board of supervisors, it shall cause due notice to be given of a proposed hearing upon the practicability and feasibility of creating such water conservancy district. All interested parties shall have the right to attend such hearing and be heard. If it shall appear at the hearing that other lands should be included or that lands included in the petition should be excluded, the board of supervisors may permit such inclusion or exclusion, provided the land area involved still meets the requirements of Section 9-8-52.

(b) If it appears upon the hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of a further hearing shall be given throughout the entire area considered for inclusion in the district and a further hearing shall be held. After final hearing, if the board of supervisors determines upon the facts presented at the hearing and upon other available information that there is need in the interest of the public health, safety and welfare for such a district to function in the territory considered, it shall make and record the determination and shall define, by metes and bounds or by other satisfactory description, the boundaries of the district.

(c) If the board determines after the hearing that it is not feasible for such district to function in the territory considered, it shall make and record the determination and shall deny the petition.



Section 9-8-56 - Referendum upon creation of district - Notice of referendum; appointment of polling superintendent, etc.

After the board of supervisors has made and recorded a determination that there is need in the interest of the public health, safety and welfare for creation of the proposed watershed conservancy district, it shall consider the question whether the operation of a district within the proposed boundaries with the powers conferred upon such districts in Section 9-8-61 is administratively practicable and feasible. To assist the board of supervisors in this determination the board shall, within a reasonable time after entry of the finding that there is need for the organization of the district and the determination of the boundaries of the district, hold a referendum within the proposed district upon the proposition of the creation of the district and to cause due notice of such referendum to be given. Such notice shall state the date of holding the referendum, the hours of opening and closing the polls and shall designate one or more places within the proposed district as polling places. The board shall appoint a polling superintendent and other necessary polling officers giving equal representation to the proponents and opponents of the question involved.



Section 9-8-57 - Referendum upon creation of district - Contents of ballot; qualifications of voters; voting procedure.

The question to be voted on shall be submitted by ballots upon which appear the words:

"For creation of _____ Watershed Conservancy District"

"Against creation of _____ Watershed Conservancy District"

A square shall follow each proposition. The ballot shall also contain a direction to insert an "X" mark in the square following one or the other of the propositions as the voter may favor or oppose creation of the district. The ballot shall set forth the boundaries of the proposed district as determined by the board of supervisors. Only owners of lands lying within the boundaries of the territory, as determined by the board, shall be eligible to vote in the referendum. Qualified voters may vote by absentee ballot in such referendum under rules and regulations prescribed by the board of supervisors.



Section 9-8-58 - Referendum upon creation of district - Counting, etc., of votes; certification, recordation and filing of results.

The votes shall be counted by the election officers at the close of the polls, and report of the results, along with the ballots, shall be delivered to the polling superintendent, who shall certify the results to the board of supervisors. If a majority of the votes cast favor creation of the district, the board of supervisors shall certify such results to the judge of probate of the county or counties involved. Upon proper recording of such action, such watershed conservancy district shall be duly created. After recording, the certification shall be filed with the State Soil and Water Conservation Committee.



Section 9-8-59 - Board of directors - Composition; qualifications, election and terms of office of members; vacancies; officers; quorum; prior elections, etc., ratified, etc.

(a) Within 30 days after a watershed conservancy district is created under the provisions of this article, the board of supervisors shall cause an election, after due notice has been given, to be held therein for the election of a board of directors of such watershed conservancy district. All owners of lands lying within the district shall be eligible to vote in such election, and only such landowners shall be eligible to vote. The board of directors shall be composed of five members, whose terms of office shall be four years. A director shall hold office until his successor has been elected and has qualified. Such board of directors shall, under the supervision of the board of supervisors, be the governing body of the watershed conservancy district. Successors to the first elected directors shall likewise be elected for terms of four years at an election conducted, after due notice has been given, by the supervisors at least one month prior to the expiration of the term of office of the incumbent directors. Vacancies occurring before the expiration of a term shall be filled for the remainder of the unexpired term by appointment by the remaining members of the board of directors, with the approval of the board of supervisors.

(b) If the territory embraced within a watershed conservancy district lies within more than one soil and water conservation district, each of said additional districts with a minority of the land involved in the watershed district shall be entitled to elect three additional directors.

(c) The board of directors shall annually elect from its membership a chairman, secretary and treasurer. The treasurer shall execute an official bond for the faithful performance of the duties of his office to be approved by the board of directors, except that no bond shall be required until such time as the district possesses funds. Such bond shall be executed with at least three solvent personal sureties whose solvency must exceed the amount of the bond or by a surety company authorized to do business in this state and shall be in an amount determined by the board of directors. If the treasurer is required to execute a surety company bond, the premium on the bond shall be paid by the board of directors. A majority of the board of directors shall constitute a quorum, and the concurrence of a majority in any matter within their authority shall be required for its determination.

(d) Each person desiring to be a director of a watershed conservancy district shall file not later than five days prior to the date set for an election a nominating petition with the board of supervisors, signed by 25 or more landowners within the watershed conservancy district of the county involved or, if less than 50 landowners are involved, a majority of such landowners. If the candidates nominated do not exceed the positions available, they shall be declared elected by the board of supervisors, and the board of supervisors shall publish the results of such election. No person shall be eligible to be a director of a watershed conservancy district unless he is a landowner in the district in which he seeks election.

(e) All elections or appointments of directors of watershed conservancy district heretofore made are hereby ratified, affirmed and validated, and the actions taken by any directors as members of their respective boards and within the scope of their authority are hereby ratified, affirmed and validated.



Section 9-8-60 - Board of directors - Compensation.

Members of the board of directors shall receive no salaries but may be reimbursed for actual and necessary expenditures incurred in the performance of their duties, upon approval by the board of supervisors.



Section 9-8-61 - Board of directors - Powers and duties generally.

Subject to the approval of the board of supervisors, the board of directors of a watershed conservancy district shall have power to:

(1) Acquire, by purchase, gift, grant, bequest or devise, or through condemnation proceedings held in the manner provided by Chapter 1 of Title 18 of this code, such lands or rights-of-way as are necessary for the exercise of any authorized function of the district;

(2) Construct, improve, operate and maintain such structures as may be necessary for the exercise of any authorized function of the district;

(3) Borrow such money as is necessary for the purpose of acquiring rights-of-way and establishing, constructing, reconstructing, repairing, enlarging and maintaining such structures and improvements as are required by the district in the performance of its functions, and issue, negotiate and sell its bonds as provided in Section 9-8-62; provided, that all contracts made and all bonds issued by a watershed conservancy district under the provisions of this article shall be solely and exclusively obligations of the district and shall not be an obligation or debt of the State of Alabama or any county or municipality therein;

(4) Sell, lease or otherwise dispose of any of its property or interests therein in furtherance of the purposes provided for by this article;

(5) Make and execute contracts and other instruments necessary and convenient to the exercise of its powers;

(6) Sue and be sued in the name of the district;

(7) Cooperate with or act as agent for the United States or any of its agencies or the State of Alabama or any of its agencies or any county or municipality in connection with the acquisition, construction, operation or administration of any project within the boundaries of the district;

(8) Accept donations, gifts and contributions in money, services, materials or otherwise from the United States or its agencies or from the State of Alabama or its agencies or from any county or municipality or from any individual and use or expend such moneys, services, materials or other such contributions in carrying out the provisions of this article; and

(9) Subject to the approval of the board of supervisors of the soil and water conservation district, employ such employees as the board may determine and fix their compensation, qualifications and duties and delegate to the chairman of the board or any member or employee of the board such powers and duties as it may deem proper.



Section 9-8-62 - Issuance of bonds.

(a) Bonds authorized by Section 9-8-61 shall not be issued until proposed by order or resolution of the board of directors specifying the purpose for which the funds are to be used and the proposed undertaking, the amount of bonds to be issued and the rate of interest they are to bear. A copy of the order or resolution shall be certified to the board of supervisors.

(b) The board of supervisors shall conduct a hearing on such proposal after giving due notice of such hearing. If it appears that the proposal is within the scope and purpose of this article and meets all other requirements of the law, the proposal shall be submitted to the landowners of the watershed conservancy district by referendum under supervision of the board of supervisors.

(c) The provisions of Sections 9-8-56 through 9-8-58 as to notice, qualifications of voters, absentee voting and manner of holding referendum elections in organizing a watershed conservancy district shall apply to the referendum held under this section. If two thirds of the landowners voting favor the proposal, such bonds may be issued.



Section 9-8-63 - Addition of lands to districts.

(a) Any one or more owners of land may petition the board of supervisors to have their lands added to a watershed conservancy district. Such petition shall define the boundaries of the land desired to be annexed, the number of acres of land involved and other information pertinent to such proposal. When the boundary described embraces lands of others than the petitioners, the petition shall so state and shall be signed by 25 or more of the landowners in the territory described if 50 or more such owners are involved, or by a majority if less than 50 landowners are involved.

(b) Within 30 days after such petition is filed, the board shall cause due notice to be given of a hearing on such petition. All interested parties shall have a right to attend such hearing and be heard. The board shall determine whether the lands described in the petition or any portion thereof shall be included in the district. If all the landowners in the territory involved are not petitioners, a referendum shall be held within such territory as provided in Sections 9-8-56 through 9-8-58 before making a final determination. If it is determined that such land should be added, this fact shall be certified by the board of supervisors to the judge of probate of the county or counties involved. After recording, the certification shall be filed with the State Soil and Water Conservation Committee.



Section 9-8-64 - Detachment of lands from districts.

The owner or owners of lands which have not been, are not and cannot be benefited by their inclusion in the watershed conservancy district may petition the board of supervisors to have such lands detached. The petition shall describe such lands and state the reasons why they should be detached. A hearing shall be held within 30 days after the petition is received. Due notice of such hearing shall be given at least 10 days before the hearing. If it is determined by the board of supervisors that such lands shall be detached, such determination shall be certified to the judge of probate of each county in which any portion of such lands lie. After recording, the certification shall be filed with the State Soil and Water Conservation Committee.



Section 9-8-65 - Discontinuance.

(a) At any time after five years from the organization of a watershed conservancy district, 25 or more landowners within a district or, if less than 50 landowners are involved, a majority of the landowners in such district may file a petition with the board of supervisors praying that the existence of the district be discontinued. The petition shall state the reasons for discontinuance and that all obligations of the district have been met.

(b) After giving notice, the board of supervisors may conduct such hearings on the petition as may be necessary to assist it in making a determination.

(c) Within 60 days after the petition is filed, a referendum shall be held and conducted under the supervision of the board of supervisors in the same manner as a referendum is required to be held and conducted under the provisions of Sections 9-8-56 through 9-8-58. No informalities in the conduct of the referendum or in any matters relating to the referendum shall invalidate it or its result if due notice of the referendum has been given as provided in subsection (b) of this section.

(d) If a majority of the votes cast in such referendum favor the discontinuance of the district and it is found that all the obligations have been met, the board of supervisors shall make a determination that the watershed conservancy district shall be discontinued. A copy of the determination shall be certified to the judge of probate of the county or counties involved for recording. After recording, the certification shall be filed with the State Soil and Water Conservation Committee.



Section 9-8-66 - Supervision of district when soil and water conservation district discontinued.

If any supervising soil and water conservation district is discontinued, the county commission of the county or counties involved shall serve in the same supervising capacity over the watershed conservancy district as the board of supervisors.



Section 9-8-67 - Exemption from taxation.

The property and interests therein acquired by any watershed conservancy district organized under the provisions of this article shall be exempt from all state, county or other taxation.









Chapter 8A - COST-SHARE GRANTS FOR SOIL AND WATER CONSERVATION.

Section 9-8A-1 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, have the following respective meanings:

(1) ALLOCATED FUNDS. That portion of the funds appropriated to the commission that are allocated by the commission to the soil and water conservation district in each county of the state.

(2) AUTHORIZED INVESTMENTS. Bonds or other obligations of, or guaranteed by, the United States of America or the state, or interest bearing bank and savings and loan association deposits or obligations, obligations of any agency of the United States of America, any obligations in which a state chartered savings and loan association may invest its funds, any agreement to repurchase any of the foregoing, or any thereof.

(3) COMMISSION. The Alabama Agricultural and Conservation Development Commission organized pursuant to the provisions of the Constitution of Alabama of 1901, as amended, and this chapter.

(4) COST-SHARE GRANT. An award of money made pursuant to the terms of this chapter with no requirement that such money be repaid except in the events outlined herein.

(5) ELIGIBLE LAND:

a. Privately-owned land within the state;

b. Land owned by the state or a political subdivision of the state;

c. Lands owned by corporations which are partly owned by the United States;

d. Lands temporarily owned by the United States or a corporation wholly owned by it, which were not acquired or reserved for conservation purposes, including lands administered by the Farmers Home Administration, the U.S. Department of Defense, or by any other government agency;

e. Any cropland farmed by private persons which is owned by the United States or a corporation wholly owned by it;

f. Noncropland owned by the United States on which practices are performed by private persons where such practices directly conserve or benefit nearby or adjoining privately-owned lands of the persons performing the practices and such persons maintain and use such federally-owned noncropland under agreement with the federal agency having jurisdiction thereof.

(6) ELIGIBLE PERSON. An individual, partnership, family-owned corporation the owners of all the stock of which are related by blood or marriage, estate, or trust who, as an owner, landlord, lessee, tenant or sharecropper, participates in the operation of (1) a farm lying within a soil and water conservation district, or (2) a tract of land devoted to the growth of timber lying within a soil and water conservation district.

(7) GOVERNOR. The Governor of the state.

(8) LANDOWNER. Any person, firm, or corporation holding title to land lying within a soil and water conservation district.

(9) PROGRAM YEAR. The period from October 1 to September 30.

(10) SOIL AND WATER CONSERVATION DISTRICT. A governmental subdivision of this state and a public body corporate and politic organized pursuant to Article 2 of Chapter 8 of Title 9.

(11) SOIL AND WATER CONSERVATION PRACTICES. The measures approved by the commission and applied to the land that prevent soil erosion in the state or improve the quality of water from agricultural sources in the state or improve the forest resources of the state.

(12) STATE. The State of Alabama.

(13) STATE SOIL AND WATER CONSERVATION COMMITTEE. The agency of the state established and existing pursuant to Section 9-8-22.

(14) HEREIN, HEREBY, HEREUNDER, HEREOF, and other equivalent words refer to this chapter as an entirety and not solely to the particular section or portion thereof in which any such word is used. Where used in the chapter, words in the present tense shall be construed to include the future tense, the singular shall be construed to include the plural and the plural shall be construed to include the singular, and nouns and pronouns shall be construed to include all genders.



Section 9-8A-2 - Legislative findings and declaration of purpose.

It is hereby found and declared to be the policy of the state to provide for the restoration and conservation of the soil resources of this state, to provide for the improvement of water used in agriculture, and for the control and prevention of soil erosion and for the prevention of floodwater and sediment damages, and for the establishment or improvement of stands of forest trees, all of which will preserve natural resources, control floods, prevent impairment of dams and reservoirs, preserve wildlife, protect the tax base, protect public lands and promote the health, safety and public welfare of the citizens of the state. It is further declared that at the present time, due to cutbacks in federal soil conservation and reforestation programs there exists an inadequate supply of funds in the state to enable the financing of much needed soil conservation, agricultural water quality and forestry improvement programs; that the inability to finance such programs impedes the economic and physical development of the state, adversely affects the welfare and prosperity of all of the people of the state and accordingly creates and fosters conditions adverse to the general health and welfare of the citizens of the state; and that the making available in the manner provided in this chapter of appropriated moneys to assist the financing of much needed soil conservation, agricultural water and forestry improvement programs will result in the alleviation or reduction of the adverse consequences which have resulted.



Section 9-8A-3 - Commission - Members and officers; terms of office; vacancies; compensation and expenses; meetings; quorum; record of proceedings; copies of proceedings as evidence; members and officers not personally liable.

(a) The members of the commission shall consist of the Governor; the Commissioner of Agriculture and Industries; the President of the Alabama Farmers Federation; the President of the Alabama Cattlemen's Association; the Chair of the State Soil and Water Conservation Committee; a member of the Alabama Forestry Commission designated by the Governor; the President of the Alabama Association of Conservation Districts; and two citizens of the state of good reputation who are active farmers or timberland owners or involved in environmental protection appointed by the Governor. Each voting member of the commission, except the two citizens appointed by the Governor, may appoint a designee to represent him or her at all commission meetings. The members of the commission may request that a member replace his or her designee if the designee has been absent from three or more consecutive meetings without good cause. The Chair of the Senate Agriculture, Conservation and Forestry Committee, the Chair of the House Agriculture and Forestry Committee, two members of the House, and two members of the Senate appointed by the Speaker of the House and the Lieutenant Governor, respectively, shall also serve as nonvoting ex officio members of the commission and as an oversight committee to review and report to the Legislature respecting the programs and activities of the commission. The members of the commission appointed by the Governor shall be appointed at the beginning of each organizational session of the Legislature to serve until the next organizational session of the Legislature; provided, however, that the initial appointed members will be appointed promptly following ratification by the qualified electors of the state of the amendment to the Constitution of Alabama of 1901 that was proposed by House Bill 10 introduced at that special session of the Legislature that convened on January 23, 1985. Each member shall hold office for the term of his or her appointment, if he or she is appointed, or as long as he or she serves in one of the positions listed above, and until his or her successor shall have been appointed and qualified.

(b) The Governor shall serve as chair of the commission and the commission shall elect from among its members a vice-chair, a secretary, and such other officers as it may determine. The State Treasurer of Alabama shall serve as treasurer of the commission.

(c) If at any time there is a vacancy among the appointed members of the commission, a successor member shall be appointed to serve for the unexpired term applicable to the vacancy. The appointment of each appointed member of the commission, other than those initially appointed, whether for a full term or to complete an unexpired term, shall be made by the same officer of the state who appointed the member of the commission whose term has expired or is to expire or in whose position on the commission the vacancy otherwise exists. The appointment shall be made not earlier than 30 days prior to the date on which the member of the commission is to take office. Each appointed member of the commission shall hold office from the effective date of his or her appointment until the expiration of the term, or portion thereof, for which he or she was appointed, and if the term of any member of the commission expires prior to the reappointment of the member of the commission or prior to the appointment of his or her successor, the member of the commission shall continue to serve until his or her successor is appointed, and if the member of the commission is reappointed for a new term after the expiration of the immediately preceding term which he or she has been serving, his or her new term of office shall be deemed to have commenced at noon on the date on which the immediately preceding term shall have expired. Members of the commission shall be eligible for reappointment without limit as to the number of terms previously served.

(d) Each member of the commission shall, at the time of his or her appointment or otherwise becoming a member and at all times during his or her term of office, be a qualified elector of the state, and a failure by any member of the commission to remain so qualified during the term shall cause a vacancy of the office of the member of the commission. Any member of the commission may be impeached and removed from office as a member of the commission in the same manner and on the same grounds provided in Section 173 of the Constitution of Alabama of 1901, or successor provision thereof, and the general laws of the state for impeachment and removal of the officers of the state subject to Section 173 or successor provision thereof. The Governor and the Commissioner of Agriculture and Industries may not be impeached and removed from office as members of the commission apart from their impeachment and removal from the respective offices by virtue of which, ex officio, they serve as members of the commission.

(e) Regular meetings of the commission shall be held at the time and place fixed by resolution or by law of the commission. Special meetings of the commission shall be held at the call of the chair or whenever three members of the commission so request, in each case upon two days' notice to each member of the commission given in person or by registered letter or telegram. The notice to each member of the commission may be waived by the member of the commission, either before or after the meeting with respect to which notice would otherwise be required. A majority of the voting members of the commission shall constitute a quorum for the transaction of business, and decisions shall be made and resolutions adopted on the basis of a majority of the quorum then present and voting, with each voting member of the commission having a single vote. No vacancy in the membership of the commission or the voluntary disqualification or abstention of any member of the commission shall impair the right of a quorum to exercise all of the powers and duties of the commission. No member or officer of the commission shall receive any salary therefor, but may be reimbursed for necessary travel and the reasonable expenses of performing the duties of office. All proceedings of the commission shall be reduced to writing by the secretary, signed by the chair and at least three members of the commission, recorded in a substantially bound book, and filed in the office of the commission. All proceedings of the commission shall be open to the public, except that executive or secret sessions may be held when the character or good name of a person is involved, and all records of the commission shall be subject to public inspection during business hours. Copies of the proceedings, when certified by the secretary under the seal of the commission, shall be received in all courts as prima facie evidence of the matters and things therein certified.

(f) No member, office, or employee of the commission shall be personally liable for the obligations or acts of the commission.



Section 9-8A-4 - Commission - Powers.

The commission shall have the following powers:

(1) To have succession by its corporate name until it shall have been dissolved as provided herein;

(2) To sue and be sued and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties thereof;

(3) To adopt and use a seal and to alter the seal at pleasure;

(4) To designate and maintain a principal office in the City of Montgomery;

(5) To adopt, and from time to time amend and repeal, bylaws and rules and regulations, not inconsistent with this chapter, to carry into effect the powers and purposes of the commission in the conduct of its business;

(6) To allocate funds through the State Soil and Water Conservation Committee to the soil and water conservation districts of the state for use by them in making cost-share grants and approving technical assistance to eligible persons as provided herein;

(7) To appoint, employ, contract with, and provide for the compensation of, such employees, attorneys, fiscal advisers, technical personnel and agents as the business of the commission may require;

(8) To establish, with the advice of the State Soil and Water Conservation Committee, standards and specifications for soil and water conservation practices eligible for cost-share grants of allocated funds;

(9) To designate, delegate and assign to the State Soil and Water Conservation Committee any clerical, administrative and record-keeping responsibilities required in carrying out the purposes of this chapter that the commission may designate;

(10) To invest in authorized investments any funds of the commission that the commission may determine are not presently needed for other uses, purposes or functions of the commission;

(11) To enter into a management agreement or agreements with any person, firm, corporation or other state agency for the performance by said person, firm, corporation or other state agency for the commission of any of its delegable functions or powers upon such terms and conditions as may be mutually agreeable;

(12) To sell, exchange and convey any or all of its properties whenever the commission shall find any such action to be in furtherance of the purposes for which the commission was organized;

(13) To establish a private endowment fund. The commission may receive and accept from any source gifts, grants and contributions of money. Said money shall be deposited as part of the corpus of the private endowment fund and invested by the commission. The commission shall not allocate any of the corpus of said private endowment fund but shall be authorized to distribute the interest earned by the fund to the cost-share grant program. Appropriations of the Legislature shall not be considered funds which are required to be placed in the private endowment fund; and

(14) To make, enter and execute such contracts, agreements, leases and other instruments and to take such other actions as may be necessary or desirable to accomplish any purpose for which the commission is organized or to exercise any power granted hereunder.



Section 9-8A-4.1 - Commission - Revolving fund established; expenditure of funds; appropriation of funds to commission.

(a) There is hereby established the Alabama Agricultural and Conservation Development Commission Revolving Fund to consist of all moneys received by the commission from legislative appropriations or from any other source, including any and all interest earned from such funds. Any funds remaining in the Alabama Agricultural and Conservation Development Commission Fund at the end of any fiscal year shall remain in said fund and is hereby reappropriated to the commission in each subsequent year.

(b) The state Budget Officer shall allocate to the commission its entire state appropriation for any fiscal year prior to January 2 of that fiscal year.

(c) The commission is hereby authorized to expend funds in the Alabama Agricultural and Conservation Development Commission Revolving Fund to pay expenses of the commission, to pay salaries of any personnel employed or contracted with by the commission, to reimburse the State Soil and Water Conservation Committee for expenditures and expenses incurred in its support of the Agricultural and Conservation Development Commission, to support the operations of the State Soil and Water Conservation Committee, and to perform any other legitimate power of the commission. The remainder of funds may be allocated to the soil and water conservation districts in the manner prescribed in Section 9-8A-5.



Section 9-8A-5 - Allocation of funds to soil and water conservation districts.

(a) Funds allocated to the soil and water conservation districts by the commission shall be used only to pay the costs of installing soil and water conservation practices of the types listed in Section 9-8A-7. Soil and water conservation district supervisors shall designate which soil and water conservation practices will be eligible for cost-share grants in their district, subject to approval by the Agricultural and Conservation Development Commission. The commission will, through the State Soil and Water Conservation Committee, allocate any available appropriations and other moneys received by the commission for cost-share grants to the soil and water conservation districts in steps identified as original allocation, reversion of allocated funds, and reallocation of reverted funds.

(b) Original allocation. The commission will allocate funds to the state's 67 soil and water conservation districts at the beginning of each fiscal year following June 4, 1985, in accordance with formulas established by the commission taking into account the percentage of the state's highly erosive areas in, the reforestation needs and the agricultural water pollution problems of, each soil and water conservation district in the state, subject to a minimum base allocation of 1 percent of available funds for each soil and water conservation district. The minimum is imposed to assure that each district receives an allocation that will allow a workable program.

(c) Reversion of allocated funds. Any allocated funds allocated in a fiscal year that the soil and water conservation districts have not obligated by March 1 of that fiscal year, and any allocated funds that were obligated during the previous year for projects respecting which disbursements have not been begun by March 1 will revert to the commission for reallocation.

(d) Reallocation of reverted funds. The soil and water conservation districts shall submit requests for reallocation of reverted funds identifying valid applications and cost estimates, if any, to the commission by February 1 of each year. The allocation to any district will be the lesser of:

(1) The amount of available moneys less reserve fund divided by the number of districts applying for a reallocation, or

(2) The amount requested.

(e) Reserve funds. The commission shall administer a reserve fund for each program year that shall not exceed $10,000.00 to be set aside and used only to meet contingencies that occur in the districts or within the commission. Each time a reallocation is made to the districts an allocation will be made to the reserve fund if necessary to return the reserve fund balance to the appropriate level.



Section 9-8A-6 - Application for cost-share grant.

In order to qualify for a cost-share grant, an eligible person shall file, accompanied by the applications specified in this section, a conservation plan approved by the soil and water conservation district in which the eligible person's eligible land is located. Cost-share grants shall be available only with respect to those soil and water conservation practices determined to be needed by the soil conservation district to reduce erosion, improve agricultural water quality and improve forest resources in the district. Such determination of need shall be made by a qualified soil and water conservation or forestry technician. All application forms and agreements for allocated funds shall be available from and completed forms shall be submitted to the local soil and water conservation district office located in the county where such practices are proposed to be implemented. If an applicant's land is in more than one soil and water conservation district, the respective district committees will review the application and agree to obligate all funds from one district or prorate the funding between districts. All applications and agreements shall be signed by the eligible person unless a power of attorney has been obtained. Applications and agreements may be signed by any person designated to represent the eligible person, provided an appropriate power of attorney has been filed with the soil and water conservation district office. The power of attorney requirement may be met by submitting a properly executed and notarized durable power of attorney to the soil and water conservation district office. In the case of estates, letters of administration or letters testamentary designating the responsible person or administrator may be submitted to the district in lieu of a power of attorney.



Section 9-8A-7 - Eligible soil and water conservation practices.

The following soil and water conservation practices shall be eligible for cost-share grants of the allocated funds:

(1) REDUCED TILLAGE SYSTEMS. Reduced tillage practices, used in conjunction with row crop production to reduce sediment damage and soil depletion caused by wind or water, including planting of seasonal noncash cover crops.

(2) NO-TILL SYSTEMS. A form of noninversion tillage that retains protective amounts of residue on the surface throughout the year.

(3) CRITICAL AREA PLANTINGS. stablishment of vegetative planting to control sediment movement from severely eroding areas by stabilizing the soil. These plantings would include vegetation such as trees, shrubs, vines, grasses or legumes.

(4) DIVERSIONS. A channel with a supporting ridge on the lower side constructed across the slope to conduct excess runoff water to a suitable outlet.

(5) FIELD WINDBREAKS. A strip or belt of trees or shrubs established within or adjacent to a field to reduce sediment damage and soil depletion caused by wind.

(6) GRADE STABILIZATION STRUCTURES. An earthen dam or embankment with a mechanical outlet (pipe conduit, drop spillway or chute outlet) to stabilize the flowing grade or control head cutting in a natural or constructed channel.

(7) GRASS STRIPS. A strip of close-growing perennial vegetation within or adjacent to a field to reduce sediment damage and soil depletion caused by wind.

(8) GRASSED WATERWAY or OUTLETS. A natural or constructed waterway or outlet, shaped and graded on which suitable vegetation is established, to conduct excess surface runoff water from terraces, diversions or natural watershed basins.

(9) PASTURE AND HAYLAND PLANTINGS. The establishment of long-term stands of adapted species of perennial forage plants, to control excessive water erosion, by converting land from row crop production to permanent vegetative cover.

(10) TERRACES. An earthen barrier or embankment constructed across the field slope using a combination of a ridge and channel to reduce field erosion, and trap sediment. Types of terraces commonly referenced to as broad based, narrow based, grassed backslope, basin, level, gradient and parallel are eligible for allocated funds.

(11) UNDERGROUND OUTLETS. A conduit installed beneath the ground surface to collect surface water from terraces, diversions, water and sediment basins, and convey the water to a suitable outlet.

(12) WATER AND SEDIMENT CONTROL BASINS. A short earthen embankment with an underground outlet, constructed across the slope in minor watercourses to reduce erosion and trap sediment.

(13) WATERSHED AND LAGOON PROJECTS.

(14) REFORESTATION of unproductive or highly erodable lands.

(15) ESTABLISHMENT AND IMPROVEMENT OF TREE NURSERIES and cultivation and protection of permanent forest stands and of seedlings for use in reforestation projects.

(16) ANIMAL WASTE CONTROL FACILITIES. A facility for storing and handling livestock and poultry waste and controlling surface run-off water to permit the recycling of animal waste onto the land in a manner that will abate pollution that would otherwise result from existing livestock or poultry operations.

(17) OTHER PRACTICES conducive to soil and water conservation in the state as approved by the commission.



Section 9-8A-8 - Ineligible lands.

Allocated funds shall not be used to reimburse other units of government for implementing soil and water conservation practices. Privately-owned land not used for agricultural or timber production shall not qualify for allocated funds. Tracts of land used for agricultural or timber production smaller than 20 acres in size from which less than $1,000.00 of agricultural products are sold annually shall not qualify for allocated funds.



Section 9-8A-9 - Cost-share grant processing procedures.

Applicants for cost-share grants for soil and water conservation practices shall complete and submit an application for allocated funds as described herein to the soil and water conservation district office located in their counties. Assistance in completing the form shall be made available from technical personnel of the soil and water conservation district office. Applicants shall specify the anticipated total cost of the practice to be implemented and the percentage, if any, of such cost which the applicant proposes to bear, which percentage shall not be less than the minimum specified by the commission for cost-share grants to assist in implementation of the particular practice.

Applications for allocated funds which are denied by the soil and water conservation district supervisors shall be retained in the district to the end of the program year. Written notification of the denial shall be provided to the applicant along with the reason(s) that the application was denied. Application denial as used herein refers to those applications which cannot be approved for reasons other than lack of allocated funds.

Those applications that meet the eligibility requirements will be given initial approval by the soil and water conservation district. The applications that have received initial approval by the district shall be evaluated under the priority system adopted by the district for disbursement of allocated funds. The high priority applications that can possibly be funded by the district's allocated funds will be identified, and successful applicants may be requested to provide such additional information as the supervisors may specify in order to assist the district supervisors in determining proper priority of the various applications.

Upon receipt of such additional information as may be requested, the soil and water conservation district supervisor, in accordance with guidelines developed by the commission, may give the application final approval and obligate allocated funds for the project in the amount of the project cost estimate identified on the application. Following approval of an application, the district supervisor may obligate allocated funds for the project or, as appropriate, secure obligation of funds from the commission for the amount of the project cost estimate identified on the application. In those cases where funds are not available, the application will be held by the soil and water conservation district until allocated funds become available or until the end of the program year. Upon obligation of allocated funds the soil and water conservation district shall notify the applicant.

An application may be withdrawn by the applicant at any time prior to receipt of cost-share grant by notifying the district in writing that withdrawal is desired. Applications withdrawn by the applicant shall be retained in the records of the district until the end of the program year.

A case file shall be assembled and maintained for each application approved. The file will contain the approved application for allocated funds, any amendment to application for allocated funds; a copy of the estimated cost sheet; certification of practice quantities and cost, voucher and bills or receipts; receipt of payment, maintenance agreement, or performance agreement; a map and legal description locating the practice. Case files shall be filed by program year.

The commission shall establish the minimum cost-share grant from year to year that may be made under the program and the maximum cost-share grant that an eligible person may receive under the program in any one program year. There shall be no limit to the number of cost-share grants an applicant can receive.



Section 9-8A-10 - Designing of proposed soil and water conservation practices.

A qualified technician of, or technician designated by, the soil and water conservation district in which a particular project is located shall design and lay out proposed soil and water conservation practices for which allocated funds have been obligated. Such technician shall be responsible for determining compliance with applicable design standards and specifications.



Section 9-8A-11 - Agreement to maintain conservation practices; sale of land with respect to which agreement is in effect.

As a condition for receipt of a cost-share grant of allocated funds for soil and water conservation practices, the eligible person receiving the benefit of such grant shall agree to maintain those practices for the expected life of the practice as established by the commission and outlined in the applicable conservation plan. Agreement to maintain practices for which allocated funds are being paid shall be accomplished by completing and signing a maintenance agreement. Specific conditions of the maintenance agreement shall be detailed on a form specified by the commission, and may include provisions for repayment of cost-share grants. Completion of the form and signature of the eligible person is required prior to transfer of the payment from the district to the recipient.

Agreements to perform soil and water conservation practices for which allocated funds are being paid shall be by completing and signing a performance agreement. Specific conditions of the performance agreement shall be detailed on a form specified by the commission. Completion of the form and signature of the eligible person is required prior to transfer of the payment from the district to the recipient(s).

The soil and water conservation district shall establish and maintain in the case file the maintenance agreement and any amendments to the maintenance agreement. The maintenance agreements shall be accessible for review by the public. The soil and water conservation district shall also establish and maintain in the case file any performance agreement and amendment to performance agreement. The case file shall be accessible for review by the public.

In the event that adjustment to the project cost estimate is necessitated by the final design, the applicant shall either agree to assume the additional cost or complete and submit amendment to application for allocated funds to the district for approval or denial by the district.

The soil and water conservation district shall adjust the amount of allocated funds obligated for the project or secure adjusted obligation from the commission for funds obligated by the commission. In the event that additional funds are not available, the project may be redesigned, if possible, to a level commensurate with available allocated funds, provided the redesign still meets standards established by the commission, or the applicant can agree to assume full financial responsibility for the portion of the project cost in excess of the amount obligated.

The successful applicant shall be responsible for securing any contractor(s) needed and for all contractual or other agreements necessary to construct or perform the approved practice(s). The designated technician will determine if the completed practice is in compliance with applicable standards and specifications. The designated technician shall attest to completion and compliance to the standards by completing and signing a certification of practice quantities and cost. The completed certification will be retained in the district case file for the appropriate landowner.

A seller of agricultural or timber land with respect to which a maintenance agreement is in effect may request the soil and water conservation district to inspect the practices. If the practices have not been removed, altered, or modified, the district shall issue a written statement that the seller has satisfactorily maintained the permanent practice as of the date of the statement.

The buyer of lands covered by a maintenance agreement may also request that the district inspect the lands to determine whether any practice has been removed, altered, or modified as of the date of the inspection. If so, the district will provide the buyer with a statement specifying the extent of noncompliance as of the date of the statement. The seller and the buyer, if known, shall be given notice of the time of inspection so that they may be present during the inspection to express their views as to compliance.



Section 9-8A-12 - Reporting and accounting by soil and water conservation districts.

Since appropriations made by the Legislature to the commission are anticipated to be made to the commission with respect to each fiscal year, each soil and water conservation district committee will maintain separate control ledgers and prepare separate reports of work accomplished with allocated funds for each fiscal year. The district supervisor will submit a monthly report to the State Soil and Water Conservation Committee indicating the unobligated balance of allocated funds as shown on each ledger at the close of the last day of each month. Quarterly compilation of the reports shall be submitted by the state to the commission. The districts will also submit through the state committee an annual progress report to the commission. These reports will reflect accomplishments "to date" by program year funds. Annual reports shall be submitted to the commission on or before November 4 each year.

Each district will, based on estimated cost, maintain a record of allocated funds obligated for approved applications.



Section 9-8A-13 - Exemption of commission from taxation.

The property and income of the commission, conveyances by or to the commission, and leases, mortgages and deeds of trust or trust indentures by or to the commission shall be exempt from all taxation in the state. The commission shall be exempt from all taxes levied by any county, municipality or other political subdivision of the state, including, but without limitation license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which the commission may engage. Nothing in this section shall be construed to exempt any private person, firm or corporation from payment of any ad valorem, mortgage or deed taxes or recording fees notwithstanding the fact that the commission shall have acquired an interest in the property or instrument subject to such taxes or fees.



Section 9-8A-14 - Exemption of cost-share grants from taxation.

The gross income for Alabama income tax purposes of an eligible person receiving a cost-share grant from the commission pursuant to this chapter shall not include the amount of such cost-share grant. The commission shall take such steps as may be necessary to qualify the cost-share grant program provided herein with the United States Secretary of the Treasury and the United States Secretary of Agriculture as a program qualifying under Section 126(a)(10) of the Internal Revenue Code of 1954, as amended.



Section 9-8A-15 - Independence of commission; incorporation and exercise of powers; Alabama Administrative Procedure Act inapplicable.

This chapter is intended to aid the state through the furtherance of the purposes of the chapter by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this chapter, no proceeding, notice or approval shall be required for the incorporation of the commission, or the exercise of any of its powers by the commission. The provisions of the Alabama Administrative Procedure Act shall not be applicable to the commission or to the promulgation of its rules and regulations.



Section 9-8A-16 - Use of earnings of commission.

The commission shall be a political subdivision of the state and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except through the cost-share grants herein provided for.






Chapter 9 - WATER MANAGEMENT AND DRAINAGE.

Article 1 - Water Management Districts.

Section 9-9-1 - Short title.

This article shall be known as the "Alabama Water Management Act."



Section 9-9-2 - Definitions.

Whenever used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) NOTICE BY PUBLICATION. Unless otherwise specified, such notice shall consist of publication once in each of three consecutive weeks (three insertions) in some newspaper having general circulation in the county or counties wherein the land in the water management district is located, the last insertion to be made at least 15 days prior to the date fixed for the hearing of said notice, and it shall not be necessary that the publication shall be made on the same day in each of the three weeks, but not less than 14 days, excluding the day of the first publication, shall intervene between the first publication and the last publication. When a district includes lands in two or more counties, such notice shall be published in each county, and it will be sufficient to set out only the lands in the county in which the notice is published. If there is no newspaper published in the county in which the lands included within a water management district are situated, then such publication shall be made in a newspaper published in an adjoining county. It shall not be necessary for a notice to name the parties interested, and said notice shall have all the force and effect of a summons served personally on those owning lands within the district.

(2) COURT. Unless some other court is specifically designated, such term shall be construed to mean court of probate.

(3) BOARD OF WATER MANAGEMENT COMMISSIONERS or BOARD OF COMMISSIONERS. The board of water management commissioners.

(4) VIEWERS. The board of viewers.

(5) PERSON. Any individual, partnership, stock company or corporation.

(6) DISTRICT. Water management district.

(7) SWAMP and OVERFLOWED LANDS. Such terms shall not be construed to apply alone to the present classification of lands under the laws of this state, but shall extend to and include all lands that need drainage or protection from overflow, regardless of former classification.

(8) LANDOWNER. Any property owner who owns partial or full interest in lands in the benefited area or any property owner who owns partial or full interest in over 10 acres of land outside the benefited area within the district.



Section 9-9-3 - Declaration of benefits of drainage, etc.; duty of Soil and Water Conservation Committee.

The establishing of proper works of improvement for the drainage of wet, swamp and overflowed lands of the state and for flood prevention or the conservation, development, utilization and disposal of water within the state is declared to promote the public health, to aid agriculture and to be in the interest of the public welfare and convenience. The State Soil and Water Conservation Committee is hereby charged with the duty of cooperating with persons desiring to form water management districts and of aiding and advising in such development.



Section 9-9-4 - Who may sign petitions.

All petitions provided for under this article may be signed by women, whether married or single, provided they own land in the proposed district; guardians may sign for their wards, and trustees, executors and administrators may sign for the estates represented by them; and, if the signature of any corporation is attested by its corporate seal, the same shall be sufficient evidence of the assent of the corporation.



Section 9-9-5 - Establishment of district - Jurisdiction generally; purposes.

(a) The court of probate of any county of the State of Alabama shall have jurisdiction, power and authority to establish water management districts, as provided in this article for the following purposes:

(1) To locate and establish levees, drains or canals and to cause to be constructed, straightened, widened or deepened any ditch, drain or watercourse;

(2) To construct for the purposes of flood prevention or the conservation, development, utilization or disposal of water works of improvement, including levees, embankments, floodwater retarding structures, water storage structures, outlets and tide gates, flood gates and pumping plants for preventing floods, providing drainage, reducing sediment and reclaiming wet, swamp or overflowed lands and other related works of improvement that will carry out the purposes of this article; and

(3) To provide maintenance for such installations.

(b) It is hereby declared that the drainage of surface water and the reclamation of wetlands, swamplands, overflowed lands and tidal marshes and flood prevention and the conservation, development, utilization and disposal of water shall be considered a public benefit and conducive to the public health, safety, convenience, utility and welfare.



Section 9-9-6 - Establishment of district - Maintenance of record of proceedings in probate court; district record book.

The court of probate shall keep a complete record of all its proceedings under this article in a book to be used for the purpose only. The book shall be designated as the "Water Management District Record of _____ County, Alabama" and shall also have recorded therein all bond orders, papers, proofs of publications and auditors' and water management commissioner's (hereinafter referred to as water management commissioners) reports, bonds and plats filed in any district proceedings in the probate court of that county, except the district tax record and the district tax books.



Section 9-9-7 - Establishment of district - Filing of petition for organization of district; appointment, etc., of engineer; report of engineer.

(a) Whenever a petition praying for the organization of a water management district and signed by a majority of the landowners owning more than one third of the land in acreage in a proposed district or by at least one third of the persons owning more than one half of the land in the proposed district shall be filed with the court of probate of such county in which such lands are located or, if such lands are composed of tracts or parcels situated in two or more counties, then in the office of the court of probate of the county in which there is situated more of said lands than in any other county, said petition setting forth the specific body or district of land in the county or county and adjoining counties described in such a way as to convey an intelligent idea as to location of such land and stating that the public benefit or utility or the public health, convenience or welfare will be promoted by drainage, ditching or leveeing, or by changing or improving the natural watercourses, or by the installation of tile systems, pumping plants, tide gates or any other method of drainage or flood prevention or the conservation, development, utilization and disposal of water, it shall be the duty of the court of probate forthwith to appoint a competent civil or agricultural engineer experienced in water management engineering; provided, that whenever the owners of a majority in acres of the land comprising the district petition the court for the appointment of any person qualified under this article to act as engineer, it shall be the duty of the court to appoint such engineer. The court shall determine the rate of compensation to be paid the engineer for preliminary surveys and report and shall provide funds for payment of engineering and other expenses incidental to the proceedings as provided in this article.

(b) The engineer so appointed shall, after making the necessary examination and survey, report to the court:

(1) The boundaries of the proposed district, which shall be that part of the watershed area but in no event less than the floodplain area, which will be benefited by the proposed works of improvement if such works of improvement include works other than or in addition to drainage works, or the area benefited by the drainage improvements if the contemplated works of improvement are for drainage purposes only;

(2) A description of the area that in the opinion of the engineer will be benefited, according to legal or recognized subdivisions;

(3) Whether such work will be conducive to the public health, safety, convenience or welfare;

(4) A general outline of the plan to accomplish the desired water management;

(5) A map showing the territory that should be included in said district and, in a general way, the location and nature of the tentative improvements proposed; and

(6) A tentative estimate of the cost of the proposed improvements.

(c) No landowner having signed the petition for the installation of works of improvement under this article shall have his name stricken from such petition without the written consent of the owners of a majority of the acreage owned by those signing said petition.



Section 9-9-8 - Establishment of district - Jurisdiction of probate court in which petition filed.

The court of probate of the county in which said petition is filed shall thereafter maintain and have original and exclusive jurisdiction coextensive with the boundaries and limits of said district without regard to county lines for all purposes of this article; subject, however, to the right of appeal to the circuit court of the county in which the petition is filed.



Section 9-9-9 - Establishment of district - Notice of filing of petition and of hearing.

Immediately upon the filing of the report of the engineer or other plans submitted by petitioner, it shall be the duty of the court of probate to forthwith give notice thereof by personal service or by causing publication to be made as hereinafter defined; and, in the event notice is given by publication, the following form shall suffice:

"Notice of Petition for the Organization of a Water Management District. Notice is hereby given to all persons interested in the following described lands in _____ County, State of Alabama (here describe the lands as set out in the preliminary survey or other plans on file with this court) that a petition has been filed with this court signed by a majority of the persons owning at least one third of the land or by at least one third of the persons owning more than one half of the aforementioned land, asking that the aforementioned and described lands be organized into a water management district under the provisions of the Alabama Water Management Law and that some of the lands above described will be affected by the formation of said district and may be rendered liable to taxation for the purpose of procuring land rights constructing, operating and maintaining the works of improvements that may be found necessary in said district, and you and each of you are hereby notified to appear at a term of the court of probate to be held on the _____ day of _____, 2__, at __ o'clock in _____ County, and to show cause, if any there be, why the aforementioned and described lands should not be organized as a water management district _____ Probate Judge of _____ County."

A copy of such notice shall be mailed to the commissioners by the probate judge.



Section 9-9-10 - Establishment of district - Presentation of opinion by representative of state committee.

On the day appointed for the hearing, a representative of the State Soil and Water Conservation Committee may appear and by verbal or written statement advise the court of his opinion of the need of establishing the proposed water management district.



Section 9-9-11 - Establishment of district - Filing of objections to organization of district; hearing and proceedings upon petition and objections; issuance of order declaring organization of district; dismissal of petition and issuance of itemized bill of costs and expenses.

(a) Any owner of real property affected by said proposed district who wishes to object to the organization and incorporation of said district shall, on or before 12:00 noon of the day set for the causes to be heard, file his objection in writing stating why such district should not be organized and incorporated. On the day appointed for the hearing, the court shall hear and determine in a summary manner any objection that may be offered to the sufficiency of the petition or to the report of the engineer or plan submitted by petitioners. If it appears that there is any land within the proposed district that is not in the watershed, if the proposed plan includes purposes other than drainage or is not in the benefited area if the proposed plan includes only the drainage purpose, such lands shall be excluded. If it shall be shown that there is any land without the proposed district that is in the floodplain or elsewhere in the watershed and will be benefited by the proposed works of improvement if the proposed plan includes purposes other than drainage, or is in the benefited area if the proposed plan includes only the drainage purpose, the boundaries of the district may be so changed as to include such lands, and such owners of additional lands shall be made parties to the proceedings; and such notice to the owners of such additional lands shall be given by publication as provided in this article, or by personal service, and the hearing shall be continued to a date to be fixed by the court, upon which date the objections, if any, that are filed to the inclusion of additional lands shall be adjudicated, and such additional lands as may be adjudged in the benefited area shall thereupon be included within the proposed district.

(b) If it further appears that the purpose of this article would be subserved by the creation of the proposed water management district, the court shall, after disposing of objections as justice and equity require, by its findings duly entered of record, adjudicate all questions of jurisdiction and declare the district organized as a body corporate, giving it a corporate name by which in all proceedings it shall thereafter be known with all the powers of a public corporation, with the powers to sue and to be sued, to incur debts, liabilities and obligations, to exercise the powers of eminent domain for the purpose of securing adequate outlets, floodwater-retarding structure sites and such other rights-of-way as may be necessary within and without the district to carry out the intentions of this article and the right of assessment as provided in this article, to issue bonds and to do and perform all acts expressly authorized and all acts necessary and proper for the carrying out of the purpose for which the district was created and for executing the powers with which it is invested.

(c) If the court at the final hearing shall find against the sufficiency of the petition or the improvement, it shall dismiss the petition and proceedings at the cost of the petitioners and shall issue an itemized bill of all costs and expenses, which itemized statements of costs and expenses shall have the full force and effect of a judgment and constitute a lien upon the lands of the petitioners within said proposed district, which liens shall be of equal dignity with the lien for general state, county, city, village, school and road taxes, and the court shall forthwith order the levying and collection of a uniform acreage tax on all of the lands included in the petition owned by the petitioners for organization to meet the expenses incurred, and such tax shall be due and payable as soon as levied; and, if not paid by December 31 of the year in which it is levied, the same shall become delinquent and shall be turned over to the tax collector of the county in which the lands are located for collection, and the collection of such taxes shall be proceeded with in the same manner as delinquent general state and county taxes.



Section 9-9-12 - Establishment of district - Appeal as to inclusion in or exclusion from district of property.

If the court finds that any property set out in the report of the engineer or other plans submitted by petitioners should not be incorporated in the district, the board of commissioners or any owner of realty in the district may, within 20 days after the refusal of the court of probate to include said property in the district, appeal from the order of the court to the circuit court upon giving bond in a sum to be fixed by the court, conditioned for the payment of costs if the appeal should be decided against said appellant. Any person owning lands within the district that, in his opinion, should not be included in the district may, within 20 days, appeal from the decision of the court to the circuit court by filing an appeal accompanied by a bond approved by the court, conditioned for the payment of the cost if the appeal should be decided against him.



Section 9-9-13 - Establishment of district - Effect of order establishing district.

The order of the court of probate establishing said district shall have all the force of a judgment, and the court shall forthwith levy a uniform tax of not more than $1.00 per acre upon each acre of land owned by the landowners within such district to be used for the purpose of defraying the expenses incurred in establishing said district or to be incurred in organizing said district, making surveys of the same and assessing benefits and damages and to pay other expenses necessary to be incurred before the board of commissioners provided for in this article shall be empowered by the subsequent provisions of this article to provide funds to pay the total cost in connection with the works of improvement of the district. In case the boundaries of the district shall be extended under subsequent sections of this article so as to include land and other property not contained within the district as organized by order of the court of probate in the first instance, the same uniform tax shall be made on such lands as soon as the same shall have been annexed and included in the district. Such tax shall be due and payable as soon as levied and, if not paid by December 31 of the year in which it is levied shall become delinquent and shall be turned over to the tax collector of the county in which the lands are located for collection, and the collection of such taxes shall be proceeded with in the same manner as delinquent general state and county taxes. This tax shall be a lien, equal in dignity with the lien for general state and county taxes on the land against which it is levied from the time the levy is made. In case the sum raised from such levy exceeds the total cost of items for which the same has been levied, the surplus shall be placed in the general funds of the district and used to pay the cost of construction, rights-of-way and operations and maintenance of works of improvements.



Section 9-9-15 - Board of water management commissioners - Powers and duties generally.

The board of water management commissioners shall have the right and authority to enter into contracts or other agreements with the United States government or any department thereof, with persons, with railroads or other corporations, with public corporations, with the state government of this or other states and with drainage, conservation or other improvement districts in this or other states for cooperating or assisting in constructing, maintaining, using or operating the works of the district or for making surveys and investigations or reports thereon and may purchase, lease or acquire land or other property in adjoining states in order to secure outlets or for other purposes of this article, and may let contracts for securing such outlets or other works in adjoining states as may be necessary to carry out the provisions of this article.

The board shall have the authority to borrow funds from governmental agencies or other lending institutions in lieu of or as a supplement to issuing bonds. Such loan shall not exceed 40 years.



Section 9-9-14 - Board of water management commissioners - Composition; qualifications, appointment, terms of office, oath and bond of commissioners; seal; officers and employees generally; meetings; vacancies; quorum.

Upon the organization of the district, the court of probate shall appoint three water management commissioners to be designated "Board of Water Management Commissioners," who shall have control of the affairs of the district, and each commissioner shall be an owner of real property within the district and shall be over 19 years of age, and at least one of them shall be a resident of the county in which the proceedings are held. Whenever the owners of a majority in acres of the land comprising a district petition the court for appointment of a person qualified under this article to act as a water management commissioner, it shall be the duty of the court to appoint such person or persons, but in the absence of such petition it shall be the duty of the court to appoint such competent person or persons. Each of these water management commissioners shall take the oath of office as declared by the constitution of the state and shall also swear that he will not directly or indirectly be interested in any contract made by the board of water management commissioners, save and except so far as he may be benefited as a landowner in common with other landowners by the works constructed. Any water management commissioner failing to take the oath within 30 days after his appointment or failing to give bond in the sum of not less than $1,000.00, to be fixed by the court, shall be deemed to have declined to act as water management commissioner, and his place shall be filled by the court. The said board of water management commissioners shall adopt a seal for the district, and they may from time to time make such bylaws, rules, regulations and orders and change the same as they may deem proper and not inconsistent with this article and the laws of the state for the purpose of carrying into effect the object of their incorporation. They shall elect from their own number a president and secretary and appoint and employ such other officers, engineers, attorneys and agents and employ such persons as they may deem necessary for the efficient management of their business and may remove them at pleasure. The water management commissioners appointed as aforesaid shall hold their offices, one for two years, one for four years and one for six years, from the date of their appointments and until their successors are appointed and qualified. The court shall indicate the term of office of each water management commissioner; and, on the expiration of their terms of office, their successors shall be appointed in like manner for the term of six years thereafter. Said board of water management commissioners shall hold their meetings at any time and place in the county or counties in which any part of the district is situated upon the call of the president, or the president shall call a meeting when petitioned by a majority of the members of said board; provided, that an annual meeting of said board of water management commissioners shall be held at the office of the judge of probate having jurisdiction over the district on the second Monday of September each year to consider any business which may come before them in behalf of the district or any questions which any landowner may desire to present. All vacancies on the board of water management commissioners shall be filled by the court, but if the owners of a majority in acres of the land comprising the district shall petition for the appointment of a particular person for water management commissioner, it shall be the duty of the court to appoint the person so designated. A majority of the board of water management commissioners shall constitute a quorum, and the concurrence of a majority of the members at any regular or legally called meeting shall be conclusive as to any matters within the jurisdiction of said board.



Section 9-9-17 - Board of water management commissioners - Appointment, etc., of fiscal agent.

For the purpose of carrying out the provisions of this article, to assist in the keeping of the tax books, the collection of taxes, the remitting of funds to pay maturing bonds and coupons and to be of such other service in the general management of the affairs of the district as may be determined, the board of water management commissioners shall have authority to appoint a fiscal agent and to define the duties and fix the compensation of said fiscal agent.



Section 9-9-16 - Board of water management commissioners - Election of district treasurer.

The board of water management commissioners shall elect some competent person, corporation or partnership as district treasurer, whose duty it shall be to receive all moneys derived from tax collections, the sale of bonds or from any other source and to disburse the same in accordance with the provisions of this article. The secretary shall also be eligible for the office of treasurer. The said treasurer shall be required before entering upon the discharge of his duties to give bond in such manner as shall be fixed by the board of water management commissioners, payable to the water management district conditioned that he will well and truly account for and pay out as provided by law all moneys received by him from whatever source, which bond shall be signed by at least two sureties approved and accepted by said board of water management commissioners. Said treasurer shall keep all funds received by him from any source whatever deposited at all times in some banking institution to be designated by the board of water management commissioners; provided, that if it shall be deemed more expedient to the board of water management commissioners as to money derived from the sale of bonds issued, said board may by resolution select some suitable bank or banks or other depository as temporary treasurer or treasurers to hold and disburse said moneys on the orders of the board of water management commissioners as the work progresses until such fund is exhausted or transferred to the district treasurer by order of the said board of water management commissioners.



Section 9-9-18 - Board of water management commissioners - Auditing of district accounts; annual report; notice of reports and annual meeting.

On or before August 1 of each year, the board of water management commissioners of any district organized under this article shall have the accounts of the district audited, and it shall file with the court of probate having jurisdiction thereof the auditor's report showing the receipts and disbursements of the district for the preceding calendar year ending June 30 as well as its statement of the character of the work accomplished during such year and a general statement of the plans and purposes of the board of water management commissioners for the succeeding year. The commissioners shall give notice by publication as provided in this article that the auditor's report and the annual report of the board of water management commissioners is on file with the court and that the board of water management commissioners will hold its annual meeting in the office of the court of probate on the second Monday in September to consider any business which may come before the board in behalf of the district or any questions which any landowner may desire to present to the board of water management commissioners.



Section 9-9-19 - Compensation of district officers and employees.

Each member of the board of viewers shall receive as compensation for his services $25.00 per diem when actually employed. The secretary of the board of water management commissioners shall be entitled to such compensation for his secretarial work as may be agreed upon by the board of water management commissioners. Any attorney, engineer or assistant engineer or assistants employed under the provisions of this article shall receive such compensation for his or their services as shall be fixed and determined upon by the court of probate, together with reimbursement for all necessary expenses, until the board of water management commissioners is appointed, which shall then assume jurisdiction of these matters. The compensation of the treasurer of the district and of all other assistants and employees shall be determined by the board of water management commissioners. Such expenses shall be paid by order of the board of water management commissioners out of the fund provided for that purpose, and the board of water management commissioners shall issue warrants therefor in payment thereof.



Section 9-9-20 - Removal of commissioners, viewers or other district officers.

Any commissioner, viewer or other officer of any district organized under this article may, after due hearing, be removed for cause upon a motion filed in the court of probate where said district was organized.



Section 9-9-21 - Right of condemnation.

The power of eminent domain is hereby conferred, and such land, easements or rights-of-way within or outside the district which are necessary to carry out the purposes of the district may be condemned. Nothing in this article shall be construed to authorize the acquisition by eminent domain of any real property or rights owned or controlled by railroads or utilities, both public and private. The right of condemnation hereby conferred shall be exercised by application to the court of probate of the county in which the lands over which such right-of-way or outlet is desired or a material portion thereof are situated, and the same proceedings shall be had as in cases of condemnation of lands under the right of eminent domain, and such damages as may be awarded as compensation shall be paid by the board of water management commissioners out of the first funds which shall be available from the proceeds of the sale of bonds or otherwise.



Section 9-9-22 - Right of commissioners, etc., to enter lands to make surveys, etc.; liability for damages; obstruction of entrance.

The board of water management commissioners of any district organized under this article or its employees or agents or cooperating state and federal agencies, including contractors and their employees, and the engineer and members of the board of viewers and their assistants may enter upon the lands within or without the district in order to make surveys and examinations to accomplish the necessary preliminary purposes of the district or to have access to the work, being liable, however, for actual damage done. Any person or corporation preventing such entrance shall be guilty of a misdemeanor.



Section 9-9-23 - Appointment of district engineer, etc.; preparation, adoption, etc., of report and water management plan for improvements in district.

(a) Within 60 days after the district is established, it shall be the duty of the board of water management commissioners to appoint as district engineer a competent civil or agricultural engineer of good standing in his profession who is familiar with the type of project involved if said engineer is needed or required by the district. Such services of an engineer may not be required if engineering services are furnished by a federal, state or local agency.

(b) In case an engineer is needed or required, it shall be the duty of the court of probate to refer the report of the preliminary survey or other plans to the district engineer, who shall make a survey of the district and shall prepare a report with plans for improvements for the district. Such report shall include maps, profiles, specifications, estimates of cost and other data and descriptions which are necessary to show location and character of the proposed work; provided, that the map or maps shall show the boundary, as closely as may be determined by the records of the tax assessor, of the land owned by each individual landowner within the district, the location of any railroads, public highways, gas lines, power lines and other public utilities and the boundary of any incorporated town or village. Such report shall also contain an accurate description of all lands and other property which may be needed for a right-of-way or for the uses and purposes of the district. In case it is found that the data of any former surveys or other proceedings may be useful for the purposes of the district, the board of water management commissioners may take over and use such data and may pay therefor the amount of its value to the district. The board of water management commissioners and the engineer or the agency furnishing engineering services, in the preparation and adoption of plans, shall consider the best interests of the district and are not bound to follow or adopt the plans that may be outlined in the preliminary report or plans. In case an engineer is employed, he may, at the expense of the district and with the approval of the board of water management commissioners, employ the necessary assistants in making surveys, maps and profiles and may secure the services of a consulting engineer or expert advisor. In case engineering services are being furnished by some organization or agency cooperating with the district, the court shall refer the preliminary report or plans to said organization or agency, which shall prepare plans for the works of improvement for the district.

(c) Upon receipt of the final report of the district engineer or final plan from other competent authority concerning the surveys made of the lands and other property in the district organized and plans for treating the same, the board of water management commissioners shall adopt such report or plans with any modification thereof approved by the district engineer or other consultants after consultation. Thereafter such adopted report or plan shall be the plan for draining, leveeing, reclaiming or protecting such lands and other property from overflow or damage by water or for flood prevention or for the conservation, development, utilization and disposal of water, and it shall, after such adoption, be known and designated as the "plan of water management," which plan shall be filed with the judge of court of probate and incorporated into the records of the district. The committee may file with the board of water management commissioners a statement of any fact or suggestion it deems will be beneficial.



Section 9-9-24 - Procedure as to proposed improvement crossing railroad right-of-way.

Whenever the proposed improvement crosses the right-of-way of any railroad company, it shall be the duty of the board of water management commissioners, before adopting the plan of water management, to promptly notify such railroad company by serving written notice on any agent of such company or its lessee or receiver, such notice fixing the time of such meeting, which shall be not less than 10 days after the service of the same, that the board of water management commissioners will meet the company at the place where the proposed works of improvement will cross the right-of-way of such company for the purpose of conferring with said railroad company with relation to the place and the manner in which said improvement shall cross such right-of-way. It shall be the duty of the board of water management commissioners and the railroad company to agree, if possible, upon the place where and the manner and method in which such improvement shall cross such right-of-way. If the board of water management commissioners and the railroad company cannot agree or if the railroad company shall fail, neglect or refuse to confer with the board of water management commissioners, said board of water management commissioners shall determine the place and manner of crossing the right-of-way of said railroad company and shall specify the number and sizes of openings required and so specify in the plan of water management, and it shall further specify that it could not agree with the railroad company or that the latter failed, neglected or refused to confer with said board.



Section 9-9-25 - Correction of errors in or amendments to water management plan.

The board of water management commissioners may correct errors in or amend the plan of water management at any time upon the recommendation or concurrence of competent technicians when it appears that the purpose for which the district is organized may thereby be more effectively and economically accomplished; provided, that after assessments of benefits have been confirmed by the court, no such amendment to plans shall be effective until approved by the court having jurisdiction of the district after a hearing, for which notice shall be given as in the case of the assessments of benefits, at which hearing all parties whose property has been assessed for benefits or may be damaged or taken by reason of such amendment shall have opportunity to be heard. When any amendment to the plan is approved by the court, the benefits and damages resulting from such amendment shall be determined at the same hearing.



Section 9-9-26 - Transmittal of certified copy of water management plan to probate court; petition for appointment of viewers; composition, etc., of board of viewers; qualifications and appointment of members.

Within 90 days after the adoption of the plan of water management, the secretary of the board of water management commissioners shall prepare and transmit a certified copy thereof to the court of probate of the county in which the district is organized, and at the same time the board of water management commissioners shall file with said court of probate a petition to appoint viewers to appraise the lands within and without said district to be acquired for rights-of-way on the works of improvement of the district and to assess benefits and damages according to all lands in the district and other property by reason of the execution of the plan of water management. Within 30 days after the filing of such petition, the court of probate shall by an order appoint a board of viewers consisting of three viewers who shall be disinterested owners of realty in the county or counties involved. A majority of said viewers shall constitute a quorum and shall control the actions of the board of viewers on all questions.



Section 9-9-27 - Viewing and assessment of lands by board of viewers; report of findings.

(a) Within 30 days after qualifying, the board of viewers shall begin its duties, and it may at any time call upon the attorney of the district for legal advice and information relative to its duties. Said viewers shall proceed to view the premises and determine the value of all land and other property within or without the district to be acquired and used for rights-of-way or other works of drainage, leveeing, reclamation, flood prevention or for the conservation, development, utilization and disposal of water as set out in the water management plan. They shall assess the amount of benefits and the amount of damages, if any, that will accrue to each tract of 40 acres or less, according to the legal or recognized subdivisions of land according to ownership, to public highways, railroad and other rights-of-way, railroads, roadways and other property from carrying out and putting into effect the plan of water management. The engineer assisting the district or his representative shall accompany the board of viewers while it is viewing the lands of the district. The viewers, in assessing the benefits of lands, public highways, railroad and other rights-of-way, railroads, roadways and other property not traversed by such works and improvements as provided for in the plan of water management, shall not consider what benefits will be derived by such property after improvements or plans other than those incorporated in the plan of water management shall have been constructed, but they shall assess only such benefits as will be derived from the construction of the works of improvement specifically set out in the plan of water management or as the same may afford an outlet for drainage or protection from overflow of such property. The public highways, railroads and other rights-of-way, roadways, railroads and other property shall be assessed according to the increased physical efficiency and decreased maintenance cost of such roadways by reason of the protection to be derived from the proposed works of improvement. The board of viewers shall have no power to alter the plan of water management heretofore provided.

(b) The board of viewers shall prepare a report of its findings, which shall be arranged in tabular form, the columns of which shall be headed as follows: Column 1, "owner of property assessed"; column 2, "description of property assessed"; column 3, "number of acres assessed"; column 4, "amount of benefits assessed"; column 5, "number of acres taken for right-of-way"; column 6, "value of property taken for right-of-way"; and column 7, "damages awarded"; provided, that a mistake in the name of the owner of any lands assessed shall not invalidate the assessment. There shall be set out a description of the land and other property to be required for the right-of-way and for the uses and purposes of the district and the value of each tract or parcel thereof. Said report shall be signed by at least a majority of the board of viewers and filed with the court of probate of the county organizing said water management district.



Section 9-9-28 - Notice of hearing on report of board of viewers.

When the report of the board of viewers is fully completed in accordance with the provisions of this article and filed, the court of probate shall forthwith set a date for hearing said report, not less than 30 days thereafter, and shall give notice thereof by causing publication to be made as hereinafter defined, and the following form shall suffice:

"Notice of Filing of Viewers' Report and Hearing Thereon for _______ Water Management District. Notice is hereby given to all persons interested in the following described land and property in _____ County (or Counties), Alabama; (here describe land and property) included within and without _____ water management district, that the board of viewers heretofore appointed to assess benefits and damages to the property and lands situated within and without said water management districts and to appraise the cash value of the land necessary to be taken for rights-of-way for the works of improvement of said district within or without the limits of said district filed its report in this office on the _____ day of _____, 2__ and is hereby notified that you may examine said report and on or before the said day of hearing file exceptions to all or any part thereof as provided by law.



Section 9-9-29 - Filing of exceptions to report; hearing upon exceptions and report; approval and confirmation of report; dismissal of proceedings and dissolution of district; transmittance of copies of court decree and report of viewers; filing fee.

On or before the day set for the hearing of the final report of the board of viewers, the water management district or any owner of land or other property in said district or any person having an interest in any lands or other property within said district may file exceptions to said report or to any assessment for either benefits or damages. All exceptions shall be heard by the court and determined in a summary manner so as to carry out liberally the purposes and needs of the district. If it appears to the satisfaction of the court, after having heard and determined all of said exceptions, that the estimated cost of constructing the improvements contemplated in the plan of water management or, in the case of a Public Law 566 watershed project, that portion of the costs that must be borne by the "local organization," together with the damages assessed, is not greater than 90 percent of the benefits assessed against the land and other property in said district, then the court shall approve and confirm the report of the board of viewers as so modified and amended. If, however, the court finds that the local cost of construction, together with the damages assessed, exceeds 90 percent of the benefits assessed, the court shall dismiss the proceedings at the cost of the landowners in said district and render its decree, decreeing the incorporation of the district to be dissolved as soon as all costs incurred, which shall include court costs and all obligations and expenses incurred in behalf of the district by the board of water management commissioners, shall have been paid; and, if the uniform tax levy under the provision of Section 9-9-11 shall be found insufficient to pay all such costs, the board of water management commissioners shall make such additional uniform tax levies as will be necessary to pay such deficiency; provided, that any fund remaining after such costs and expenses have been paid shall be prorated among the landowners in the same ratio as it was collected. The court of probate of the county in which the water management district is organized shall transmit a certified copy of the court decree and copy of the board of viewers' report, as confirmed or amended by the court, to the board of water management commissioners of the district, and if the district embraces lands in more than one county then the secretary of the board of water management commissioners shall thereupon make and transmit a certified copy of the said decree and that part of the said report affecting land in each county to the court of probate of each county, except the county in which the district is organized, having lands in the district assessed with benefits where the same shall become a permanent record, and each such court of probate shall receive a fee of $1.00 for receiving, filing and preserving the same.



Section 9-9-30 - Appeal from confirmation of board of viewers' report.

Any person aggrieved may within 10 days after the confirmation of the board of viewers' report appeal from the judgment of the court of probate to the circuit court, and upon such an appeal there may be determined either or both of the following: first, whether just compensation has been allowed for property appropriated and second, whether proper damages have been allowed for property prejudicially affected by the improvements. Such appeal shall be taken and prosecuted as now provided by law, which appeal shall be based and heard only upon the exceptions heretofore filed by the complaining party, either as to issue of law or fact, and no additional exceptions shall be considered by the court upon the hearing of the appeal; provided, that nothing in this section shall be construed to authorize any appellant to stay the proceedings of the district or to prevent progress in the work of construction of any work or improvement; but said district may proceed with said work, and any subsequent proceedings in the circuit court shall affect only the rights and interests of the appellant in property located in such district.



Section 9-9-31 - Tax levy to defray expenses of proposed works and improvements generally; water management tax record; additional taxes.

(a) After the list of lands and other property with the assessed benefits and the decree and judgment of the court have been filed as provided in Section 9-9-29, the board of water management commissioners shall without unnecessary delay levy a tax of such portion of said benefit on all lands and other property in the district to which benefits have been assessed as may be found necessary by the board of water management commissioners to defray the costs and expenses of the proposed works and improvements as incorporated in the plan of water management, plus 10 percent of said total amount for emergencies. The said tax shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits assessed and not in excess of 90 percent thereof; and, in case bonds are issued as provided in this article, then the amount of the interest (as estimated by said board of water management commissioners) which will accrue on said bonds shall be included and added to the said tax, but the interest to accrue on account of the issuing of said bonds shall not be construed as a part of the costs of construction in determining whether or not the expenses and costs of making said improvements are or are not in excess of 90 percent of the benefits assessed.

(b) The board of water management commissioners as soon as said total tax is levied shall, at the expense of the district, prepare a list of all taxes levied in the form of a well-bound book, which book shall be endorsed and named "Water Management Record of _____ Water Management District ______ County (or Counties), Alabama," which endorsement shall also be printed or written at the top of each page in said book, and said tax record shall be signed and certified by the president and secretary of the board of water management commissioners, attested by the seal of the district, and the same shall thereafter become a permanent record in the office of the secretary of the board of water management commissioners, and a copy thereof shall be filed in the court of probate of each of the counties having lands in said district, as the same may affect the land or other property in that county, where the same shall become a permanent record of the court, and for receiving and filing the water management tax record the court of probate shall be allowed a fee of $1.00. The following form shall be sufficient for such a water management tax record:

To the court of probate of ________ County, Alabama

This is to certify that by virtue and authority of the Alabama Water Management Law, the Board of Water Management Commissioners of _____ Water Management District, in which are situated the lands and other property in the County (or Counties) of _____ and State of Alabama, does hereby certify that the tax authorized by said law and the land and other property against which the same is levied are described in the following table, in which table are: 1. The names of the supposed owners of said land and other property. 2. The descriptions of said land and other property opposite the names of the said owners. 3. The amount of such tax levied against each tract of land or piece of property. (Here insert schedule as above including description of land and amount of tax and then complete record with the following). The said tax shall be payable in not to exceed 20 annual installments, the amount of each installment as well as the amount of maintenance tax to be determined and certified to the tax collector of the county, not later than the first Monday in October each year. The aforesaid tax and such maintenance tax as may be levied from time to time shall be a first lien equal in dignity with the lien for state and county taxes upon the land and other property herein and therefore described. Witnessed by the signature of the president of the board of water management commissioners of the said water management district, attested by the seal of said district and by the signature of the secretary of said board of water management commissioners, this _____ day of _____, 2__.

(c) In case the proceeds of the taxes levied as provided in subsection (a) of this section are not sufficient to construct the improvements as described in the plan of water management, then the board of water management commissioners shall make, certify and provide for the collection of such additional taxes as are necessary to complete the improvements; provided, however, that the aggregate of all such levies, exclusive of maintenance taxes and taxes levied for interest on bonds, shall not exceed 90 percent of the total benefits assessed and confirmed.



Section 9-9-32 - Levy of annual installment of tax; form of certificate and order directing collection of tax; preparation of tax record; proceedings as to delinquencies.

(a) The said board of water management commissioners shall each year thereafter determine, order and levy the amount of the annual installment of the total taxes under Section 9-9-31, which shall become due and be collected during said year at the same time that state and county taxes are due and collected and which shall be evidenced and certified by the said board as provided in this section. Prior to the first Monday in October of each year, one copy of the water management tax book shall be delivered to the tax collector of each county in which benefited lands and other benefited property of said district are situated after the judge of the court of probate of the county in which the district was organized has affixed his signature to the certificate and order directing the collection of said tax, and said tax shall thereupon have the force and effect of a judgment as in the case of state and county taxes.

(b) The certificate and order directing the collection of said installment tax shall be in substantially the following form:

"State of Alabama

County of _____

To _____ Tax Collector of _____ County:

This is to certify that by virtue and authority of the Alabama Water Management Law, the board of water management commissioners of _____ Water Management District, _____ County (or Counties), of Alabama, have and do hereby levy the sum of $___ as the annual installment of tax for the year 2__, of the total tax levied under the provisions of said article, which said total tax has heretofore been certified to the Court of Probate of _____ County, and said board of water management commissioners by and under the authority of the same law have levied also the sum of $___ as a maintenance tax for said year; said annual installment of tax and maintenance tax on the real estate and other property situated in your county are set out in the following table, in which are: first, the names of the supposed owners of said lands and other property; second, the description of said lands and other property opposite the names of said owners; third, the amount of said installment of tax levied on each tract of real estate or other property; and fourth, the amount of maintenance tax levied against the same (here insert the schedule after which the balance of the certificate shall appear). The said taxes shall be collectible and payable the present year at the same time that state and county taxes are due and collected, and you are directed and ordered to demand and collect the said taxes at the same time you demand and collect the state and county taxes due on the same lands and other property, and this water management tax book shall be your warrant and authority for making such demand and collection. Witness the signature of the judge of the court of probate of the county in which the district was organized and the President of the said board of water management commissioners, attested by the seal of said district and the signature of the secretary of said board, this the ____ day of _____, A.D., 2____

(c) In preparing the water management tax record provided for by this section, the board of water management commissioners shall show in properly ruled columns:

(d) All taxes provided for in this article shall constitute a lien equal in dignity with the lien for general state and county taxes upon the lands assessed; and, except as provided in this article, they shall be collected in the same manner and by the same officials as state and county taxes are collected. The said taxes shall be due and payable on the first Monday in October of each year; and, if the same shall not be paid in full by December 31 following, they shall become delinquent and, when so delinquent, shall bear a penalty of two percent per month until paid, each fractional month being counted as a full month. It shall be the duty of the tax collector to sell the land or lands so delinquent, the sale of lands for failure to pay such taxes and penalty to be made at the courthouse door of the county in which the lands are situated between the hours of 11:00 A.M. and 4:00 P.M. the first Monday in February of each year; and, if for any reasonable cause the same cannot be made on that date, the sale may be continued from day to day for not exceeding four days or the lands may be readvertised and sold on the first Monday in March succeeding, during the same hours, without any order therefor, and the sale of such lands for water management taxes and penalties or any installment thereof shall be made subject to the lien of any unpaid state, county or city taxes due thereon, and the sale of lands for any state, county or city taxes due thereon shall be subject to the lien of any taxes or installments thereof levied under this article. In all other respects, except as to the time of sale of lands and the two percent penalty for each month's delinquency or part thereof, the existing law as to the collection of state and county taxes shall have application to the collection of water management assessments under this article. It shall be the duty of the sheriff or tax collector to pay over to the district treasurer promptly the money so collected by him upon said tax assessments to the end that the said treasurer may have funds in his hand to meet the payment of interest and principal due upon any outstanding bonds as they mature. If at such sale or sales no bidder is found who will bid the amount of water management tax, interest, penalty and costs due thereon, the land shall not be sold but shall be reoffered the next year.



Section 9-9-33 - Collection of taxes on property divided, sold or transferred.

When any property in a water management district has been divided, sold or transferred, the tax collector may receive taxes levied under this article on a part of any tract, piece or parcel of land or other property and give his receipt accordingly only when the deed or transfer of said property shows the agreed division of said taxes and the approval of the board of water management commissioners of the district.



Section 9-9-34 - Compensation of tax collector; failure of collector to make prompt payment of tax to treasurer.

The tax collector of each county shall retain for his services as collector of taxes for the water management district one half of one percent of the amount he collects of delinquent taxes, penalties and costs. If any tax collector or sheriff shall refuse, fail or neglect to promptly make full payment of the tax, or any part thereof, collected under this article, he shall pay to the treasurer of the district a penalty of 10 percent on account of his delinquency. Said penalty shall at once become due and payable, and both he and his surety shall be liable to the district therefor.



Section 9-9-35 - Payment of tax to district treasurer - Required; records.

Any person owning lands and other property assessed for the construction of any works of improvement under the provisions of this article shall have the privilege of paying such tax assessment to the district treasurer on or before a date to be fixed by the board of water management commissioners, notice of which date shall be given by publication in a newspaper published in each county in which lie lands in the district at least 10 days before such fixed date, and the amount to be paid shall be the full amount of the tax levied less any amount added thereto to meet interest. When such tax assessment has been paid, the secretary of the board of water management commissioners shall enter upon the water management tax record opposite each tract for which payment is made the words, "paid in full," and such tax assessment shall be deemed satisfied, and the secretary of the board of water management commissioners shall also make or cause to be made the same entry opposite each tract for which payment is made upon the water management tax record filed with the court of probate of the county in which the property is located; provided, that such payment shall not operate as a release of the lands or other property on which the full amount of taxes has been paid from liability to pay additional taxes upon said lands and other property as provided in this article.



Section 9-9-36 - Payment of tax to district treasurer - Failure deemed consent to issuance of bonds and waiver of defenses.

Each and every person owning land in the district who shall fail to pay to the district treasurer the full amount for which his land is liable, as aforesaid, within the time above specified shall be deemed as consenting to the issuance of water management bonds; and, in consideration of the right to pay his proportion in installments, he thereby waives his right of defense to the payment of any tax which may be levied for the payment of bonds because of any irregularity, illegality or defect in the prior proceedings except in case of an appeal as provided in this article, which is not affected by this waiver.



Section 9-9-37 - Bonds - Issuance.

The board of water management commissioners may issue bonds of the water management district from time to time for an amount equal in the aggregate to the total cost of the improvement including all preliminary organization and administration expenses not heretofore provided for, less such amounts as shall have been paid in cash to the district treasurer. In no case, however, shall the par value of the bonds issued plus such amounts as shall have been paid in cash to the district treasurer exceed 90 percent of the aggregate of benefits assessed against the land or other property. The bonds shall be numbered serially and shall bear interest not to exceed six percent per annum, payable semiannually, and shall mature at annual intervals within 40 years commencing after a period of years not later than five years to be determined by the board of water management commissioners, and said bonds shall be signed by the president of the board of water management commissioners, attested with the seal of said district and by the signature of the secretary thereof, and the interest coupons attached to said bonds may be executed with the facsimile signature of the secretary of said district. It shall, however, be unnecessary to affix the seal of the district to the interest coupons. Bonds issued under this section shall have all the qualities of negotiable paper within the meaning of the law merchant. Said bonds may be prepared at the expense of the district and executed from time to time or at one time and when delivered for value shall be held to the obligations of the district, although executed by officials other than those in office at the time of the delivery for value, provided the officials signing them were in office at the time they signed the bonds. The secretary of the board of water management commissioners shall file in the court of probate in which the water management district was organized a certified copy of the order of the board of water management commissioners authorizing and describing any bonds issued under this section, and the said order shall be recorded in the water management record of said county. This order shall set forth the amount, date, denomination, maturing and number of the bonds to be issued as well as the bond form including the place of payment. Before any of said bonds are delivered for value, the judge of the court of probate shall certify on each bond that a copy of the order authorizing same has been duly recorded in the water management record of said county. It shall be sufficient to say: "This is to certify that a copy of the order of the Board of Water Management Commissioners of _____ Water Management District of _____ County, Alabama, authorizing this bond has been duly recorded in the Water Management Record of _____ County, Alabama _____ Judge of the Court of Probate, _____ County, Alabama."



Section 9-9-38 - Bonds - Sale; disposition of proceeds, etc.

The board of water management commissioners may sell the bonds for cash at not less than 95 percent of the par value plus accrued interest and devote the proceeds to the payment of the work as it progresses and to the payment of other expenses of the district provided for in this article and for no other purpose or purposes. The funds of the district derived from the sale of bonds, collection of taxes or any other source shall be placed in any such depositories as may be designated by the board of water management commissioners, and the depositories shall pay into the treasury of the district such rate of interest as may be mutually agreed upon between the depository and the board of water management commissioners; provided, that the rate of interest shall not be less than two percent per annum and that the funds shall be subject to withdrawal at any time by the commissioners for the payment of the obligations of the district.



Section 9-9-39 - Bonds - Payment of principal and interest.

The principal and interest of bonds issued under this article shall be payable at such place or places as the board of commissioners may designate. At least two weeks before the principal and interest of any bonds are due and payable, it shall be the duty of the treasurer of the water management district to forward to the place of payment named in such bonds an amount sufficient to meet the principal and interest thereon coming due together with the customary fee of such paying back, not to exceed one fourth of one percent. It shall be the duty of the board of water management commissioners in making the annual tax levy as provided in this article to take into account the maturing bonds and interest on all bonds and to make ample provisions in advance for the payment thereof. In case the proceeds of the original tax levy made under the provisions of this article are not sufficient to pay the principal and interest of all the bonds issued thereunder, then the board of water management commissioners shall make such additional levy or levies upon the benefits assessed as are necessary for this purpose and may issue additional bonds in like manner as in the first instance; provided, that the total tax levies, exclusive of maintenance taxes or taxes levied to pay the interest on bonds, shall not exceed 90 percent of the benefits assessed.



Section 9-9-40 - Bonds - Remedies and proceedings upon default.

(a) If any installment of principal and interest evidenced by any bonds issued under the provisions of this article shall not be paid at the time and in the manner when the same shall become due and payable, the same shall bear interest at the rate of eight percent per annum until paid, and if such default shall continue for a period of 60 days, the holder or holders of such bond or bonds upon which default has been made may have a right of action against said water management district wherein the court may issue a writ of mandamus against the officers of said district, including the tax collector, directing the levying of a sufficient tax as provided in this article and the collection of same in such sum as may be necessary to meet any unpaid installments of principal and interest and costs of suit and such other remedies are hereby vested in the holder or holders of such bond or bonds in default as may be authorized by law. As an additional remedy in case of default in the payment of the principal and interest of any bonds heretofore or hereafter issued by any water management district within the State of Alabama, which default has existed for 60 days and payment has been demanded by the holder of any such bond or interest coupon at the place designated for payment in such instruments and also to the president of the board of water management commissioners of any such water management district, the holder or holders of such bonds or interest coupons shall have the right to make application to any court of competent jurisdiction for the appointment of a receiver for such defaulting water management district, and it shall be the duty of said court upon presentation of a complaint properly verified to appoint a receiver in such case to collect any taxes due such district. Such receiver shall have power to institute civil actions for the collection of delinquent taxes and to do all things necessary to collect delinquent taxes or other debts due the district, and the said receiver may be directed by civil action to foreclose the lien of said taxes on said lands, and out of the proceeds of any collections so made the receiver shall first pay all costs and shall prorate the remainder of such collections to the payment of bonds and coupons then due, and said receiver shall be under the jurisdiction and control of the court appointing him and he shall have power to proceed in any court of competent jurisdiction where it is necessary to enforce any lien against any land within the district; and said court shall have the power to discharge said receiver at any time and appoint another in his stead, and when all bonds and interest coupons past due shall have been paid the receiver shall be discharged.

(b) Civil actions for the foreclosure of taxes by any receiver appointed under this section shall be conducted in the following manner: Such actions shall be brought in the circuit court of the county in which the lands are situated, and the said court shall give judgment against all of such lands or other property in said district for the amount of such taxes together with all interest and penalties accrued thereon and costs. Such judgment shall provide for the sale of such delinquent lands for cash in the same manner as other judicial sales of land. Said proceedings and judgment shall be in the nature of proceedings in rem, and it shall be immaterial that the ownership of such lands be incorrectly alleged in said proceedings, and such judgment shall be enforced wholly against such lands and not against any other property or estate of the defendants. All or any part of said delinquent lands for each of said counties may be included in one civil action for each county, instituted for the collection of said delinquent taxes, etc., as aforesaid, and notice of the pendency of such civil action shall be given by publication weekly for four weeks (four insertions) before judgment is entered for the sale of said lands in some newspaper published in the county where such suits may be pending if there is one and, if there is no such newspaper, then in some newspaper in an adjoining county, which public notice may be in the following terms:

(c) The receiver may proceed by civil action as aforesaid against any such delinquent lands before the sale thereof by the collector or after such sale but for which no purchaser was found; and it shall be the duty of such receiver to deliver to the collector a copy of the complaint against such delinquent lands, and such lands shall thereafter not be offered for sale by the collector until such delinquent lands shall have been sold under the foreclosure provided for in this section or the judgment against the same otherwise satisfied or the foreclosure action against such lands otherwise finally disposed of. It shall be the duty of such receiver, as such land is sold or judgment against the same otherwise satisfied, to furnish the collector with a list of such lands, and the collector shall then record the satisfaction of such tax in the water management tax book for the proper year; provided, that it shall be the duty of the collector thereafter to sell any such lands at the time and in the manner provided by this article for delinquent water management taxes for any year subsequent to the taxes for which judgment was rendered against such lands; provided further, that the sale of any lands for water management taxes under this article shall only discharge such lands from the lien of the taxes for which judgment was rendered or the sale made.



Section 9-9-41 - Bonds of district employees, etc.

Bonds in behalf of the district for the safekeeping of funds and faithful performance of their respective duties and obligations shall be given by each of the commissioners, the engineer, if any, the attorney, the secretary, the treasurer and all other persons who may handle funds of the district and by such persons, firms or corporations having contracts with the district as the commissioners may require. The amount of the bonds and the sureties of the commissioners shall be subject to the approval of the court of probate. The amount of bonds and the sureties of the treasurer, the attorney, the secretary, the engineer, if any, and the contractors shall be subject to the approval of the board of water management commissioners. All bonds of district officials shall be placed with the court of probate and the bonds of contractors with the secretary of the district. The amount of the bonds of any person who handles district funds or of a collector of district taxes shall be determined by the board of water management commissioners. Sureties on such bonds may be individuals or corporations, and the fees for all bonds required of officers and of other persons handling funds of the district shall be paid by the district as part of administration expenses.



Section 9-9-42 - Construction of improvements under water management plan - Authority and procedure for letting contracts.

The board of water management commissioners may secure and use men, equipment and materials under the supervision of the water management engineer to construct, excavate and complete all or any of the works of improvements which may be needed to carry out the plan of water management, or it may, in its discretion, let contracts therefor, either as a whole or in part. The board of commissioners shall fix the time and place of letting contracts for the construction of the improvements and cause notice thereof, containing a description of the work to be let, to be made by publication in three consecutive issues of some weekly newspaper (if such there be) of general circulation published in the county in which the district is organized and by at least one insertion in some contractor's or trade journal and by such additional publication elsewhere as the board of water management commissioners may deem expedient, the last insertion to be at least 10 days before the day of the letting. On the date appointed for the letting, the board of water management commissioners together with the water management engineer shall convene and let the proposed work either in whole or in sections as they may deem most advantageous for the district. They shall have the right to reject any and all bids and to readvertise the work if in their judgment the interests of the district will be served by so doing. The successful bidder shall be required to enter into contract with the board of commissioners and to execute a bond for the faithful performance of such contract with sufficient sureties in favor of the water management district in an amount not less than 25 percent of the estimated cost of the work awarded to him. The contract shall be based on the plans and specifications submitted by the engineer or other competent authority in the final report as adopted by the board of water management commissioners, the original of which shall remain on file in the office of the court of probate and shall be open to inspection by all prospective bidders. All bids shall be submitted sealed and shall not be opened except under the authority of the board of water management commissioners and on the date and at the hour therefor appointed for opening the bids. In case the water management commissioners are installing the works of improvement with the assistance of some organization or agency, engineering and other assistance necessary in connection with letting contracts or otherwise installing the works of improvement may be furnished by the cooperating organization or agency. In such case, the letting of contracts will be handled in a manner agreeable to both the water management commissioners and the organization or agency involved.



Section 9-9-43 - Construction of improvements under water management plan - Duties of water management engineer; payment of contractor.

The water management engineer shall have charge of the construction of the plan of water management. He shall make monthly estimates of the amount of work done and shall furnish one copy to the contractor and file the other with the secretary of the board of commissioners, and the commissioners shall within five days after the filing of such estimates meet and direct the secretary to draw a warrant in favor of such contractor for not more than 90 percent of the work done according to the specifications and contract; and, upon the presentation of such warrant, properly signed by the president and secretary, to the treasurer of the district, he shall pay the amount due thereon. When the work is fully completed and accepted by the water management engineer, he shall make an estimate for the whole amount due, including the amounts withheld on previous monthly estimates, which shall be paid from the water management fund as provided in this section. In case the water management district installs the works of improvement with the assistance of some organization or agency, engineering services may be furnished by the cooperating organization or agency as set out above, with any additional duties being performed as required due to the two groups working together.



Section 9-9-44 - Construction of improvements under water management plan - Default of contractor.

If any contractor to whom said work shall have been let shall fail to perform the same according to the terms specified in his contract, the board of water management commissioners may declare the contract forfeited and shall have a right of action against the contractor and the sureties on his bond for the amount of damage sustained by it.



Section 9-9-45 - Construction of improvements under water management plan - Contractor's right of entry upon lands, etc.

In the construction of the works of improvement, the contractor shall have the right to enter upon the lands necessary for this purpose and the right to remove private or public bridges or fences and to cross private lands in going to or from the work. In case the right-of-way of the improvement is through timber, the owner thereof shall have the right to remove it if he so desires before the work of construction begins.



Section 9-9-46 - Cost of construction, etc., of bridges and culverts when public ditch, drain or watercourse crosses public highway.

Where any public ditch, drain or watercourse established under the provisions of this article crosses a public highway at the intersection of such highway with a natural watercourse or swale through which water flows during a period of high water, the cost of bridges or of repairing or enlarging existing bridges and culverts or of constructing new ones shall be borne by the county in which such bridges are located or by such other authority as is required by law to maintain such highway so intersected, and such bridges or culverts shall thereafter be maintained by such county or other authorities. Where any public ditch, drain or watercourse established under the provisions of this article crosses a public highway at a point where such highway does not intersect a natural watercourse or swale, the cost of constructing the new bridge required shall be borne by the water management district, and such bridge or culvert shall thereafter be maintained by and at the expense of the county or such other authority required by law to maintain such highway so intersected.



Section 9-9-47 - Construction of improvements crossing railroad right-of-way.

After a district has let a contract for work which crosses or traverses a railway right-of-way and the actual construction is commenced, the engineer in charge of construction shall notify the railroad company of the probable time at which the contractor will be ready to enter upon the right-of-way of said road and construct the work thereon. It shall be the duty of the said railroad to send a representative to view the ground with the engineer and arrange the exact time at which such work can be most conveniently done. At the time agreed upon, the said railroad company shall remove its rails, ties, stringers and such other obstructions as may be necessary to permit the excavation or construction of the channel or other work of improvement across its right-of-way. The work shall be so planned and conducted as to interfere in the least possible manner with the business of the said railroad. In case the railroad company refuses and fails to remove its track or tracks so as to permit the construction of the work on its right-of-way and the passage of the necessary equipment of the contractor, it shall be held as delaying the construction of the improvement, and such company shall be liable to a penalty of $100.00 per day for each day of delay to be collected by the board of water management commissioners for the benefit of the water management district as in case of other penalties. Such penalty may be recovered in any court of competent jurisdiction and shall inure to the benefit of the water management district. Within 30 days after work is completed, an itemized bill for the actual expenses incurred by the railroad company for opening its tracks shall be made and presented to the engineer of the water management district. Such bills, however, shall not include the cost of constructing a new bridge or of strengthening or enlarging an old one except as provided in this article. The engineer shall audit this bill and, if found correct, approve the same and file it with the secretary of the board of water management commissioners who shall reimburse the said railroad company for such expense.



Section 9-9-48 - Control and supervision of completed improvements; annual tax for repairs and maintenance; payment of costs of repairs and maintenance; injury, damage or obstruction of improvements.

Whenever any improvement constructed under this article is completed, it shall be under the control and supervision of the board of water management commissioners. It shall be the duty of said board to maintain the levees, ditches, drains, watercourses, floodwater retarding structures and any other improvements in good repair, and for this purpose the board of water management commissioners may annually levy a tax on the lands benefited by the construction of such improvement in the same manner as other water management taxes are levied, not to exceed 10 percent of the assessed benefits in any one year, and the fund that is collected shall be used for repairing and maintaining the ditches, drains, watercourses, floodwater retarding structures and other improvements in perfect order; provided, however, that if any repairs are made necessary by the act of negligence of the owner of any land through which such improvement is constructed or by the act of negligence of his agent, tenant or employee or if the same is caused by the cattle, hogs or other livestock of said owner, tenant, employee or agent, then the cost thereof shall be assessed and levied against the lands of the owner alone to be collected by proper civil action instituted by the water management commissioners; provided further, that when it shall become necessary to repair any railroad bridge or construct a new railroad bridge by reason of enlarging any watercourse or of excavating any canal intersection or by reason of wear and tear and natural deterioration of such bridge or structure, such repairs, maintenance and improvement shall be made at the expense of the said railroad. It shall be unlawful for any person to injure or damage or obstruct any improvements constructed under the provisions of this article without securing the prior written consent of the board of water management commissioners, and any person causing any injury, damage or obstruction or building any bridge, fence or floodgate without the consent of the board of water management commissioners shall be deemed guilty of a misdemeanor.



Section 9-9-49 - Rights of landowners as to use of drains, watercourses, etc., as outlets for lateral drains from lands.

The owner of any land that has been assessed for the cost of the construction of any ditch, drain, watercourse or other improvement as provided in this article shall have the right to use the ditch, drain or watercourse as an outlet for lateral drains from said land; and, if said land is separated from the ditch, drain, watercourse or other drainage improvement by the land of another or others and the owner thereof shall be unable to agree with said other or others as to the terms and conditions on which he may enter their lands and construct said drain or ditch, he may petition to condemn the same and the same proceeding shall be had as in cases of condemnation under the right of eminent domain. When the drain is constructed it shall become a part of the drainage system and shall be under the control of the board of water management commissioners and be kept in repair by the board as provided in this article.



Section 9-9-50 - Annexation of land to district.

Any body of land, however large, contiguous or adjacent to a water management district organized under this article may be annexed thereto and made a part thereof, the same as if originally included therein, upon petition of one third or more of the landowners owning 50 percent or more in acreage of the real property to be annexed or upon the petition of one half or more of the owners of the real property to be annexed owning more than one third of the area to be annexed. Such petition and all the proceedings relative thereto shall conform as nearly as may be with the provisions of this article for the filing of the petition for the organization of a water management district and shall be filed with the court of probate having jurisdiction over the district to which annexation is sought. Upon filing of such petition, the court shall direct the board of water management commissioners of said district to cause surveys and a report to be made by the district engineer or other competent authority as to whether or not the purposes of the petition for annexation can be accomplished and in what manner the works and property of the existing district would be affected and to file the report together with the recommendations of the board of water management commissioners thereon with the court of probate. Upon the filing of the report by the board of water management commissioners, notice shall be given by the court of probate as for a hearing of a petition for the organization of a district. Upon such hearing, if the court shall find that it will be for the public health, convenience or welfare to annex said lands and to carry out the purposes of the petition, it shall so order, and thereafter the land so annexed shall be considered and made a part of said district, and the board of water management commissioners shall provide for the treatment of the annexed lands by the improvement contemplated in the plan of water management or amendments thereto; provided, that if at this hearing objections to the proposed annexation shall be made by the owners of the land, either within the original boundaries of the district or within the tract proposed to be annexed, representing, respectively, one third of the landowners owning a majority of the acres or a majority of the landowners owning one third of the acres, it shall be the duty of the court to dismiss the petition for annexation and to levy an acre tax upon the lands described in the petition for annexation to reimburse the board of water management commissioners of said district for all expenses incurred in connection with the proceedings therefor. Such taxes when collected shall be delivered to the board of water management commissioners of said district.



Section 9-9-51 - Organization of district over lands of watershed conservancy district.

A water management district may be organized over the whole or any part of the lands covered by an existing watershed conservancy district organized under Sections 9-8-50 through 9-8-67; provided that:

(1) The soil and water conservation district supervisors and the directors of the watershed conservancy district concerned file no objection to the organization; and

(2) The water management district assumes any outstanding obligations and responsibilities of the watershed conservancy district.

When such water management district is established, it will supersede the watershed conservancy district, and the watershed conservancy district or that portion of the watershed conservancy district involved shall be dissolved and shall no longer be in effect over the area covered by the water management district.



Section 9-9-52 - Organization of district not to preclude inclusion of lands in another district, etc.

The organization of any district or subdistrict under the provisions of this article shall not be construed to prevent inclusion of a whole or any part of the lands of any such district in another district and the taxing of such land to whatever extent the plan of water management may benefit such lands; provided, that due credit shall be given in the adjustment of benefits and damages for the benefits received from any existing works which may form a part of the plan of water management of such other district.



Section 9-9-53 - Joint works of improvement with adjoining states.

Whenever it may be desirable to construct, widen, deepen, straighten or otherwise change any ditch, drain, watercourse, floodwater retarding structure, levee or other works of improvement lying on or along, across or near the boundary line between the State of Alabama and an adjoining state or whenever it may be desirable to construct, repair or improve any works of improvement as provided for in this article, which ditch, drain, watercourse, floodwater retarding structure or other works of improvement cannot be constructed, repaired or improved in the best manner without affecting lands in such adjoining state, the board of water management commissioners of the district in which such work is located shall have authority to join with the proper officers of such adjacent county or counties or districts of other states in the construction, widening, deepening, straightening, repairing or improving of any such drain, ditch, watercourse, floodwater retarding structure or other works of improvement. Such water management commissioners of any district of this state are hereby given power jointly to enter into contracts with the proper officers of such county or counties or districts in adjoining states to construct, repair or improve any such works of improvement, each to pay such proportion of costs and expenses of the work as the contracting officials shall deem just. Such works of improvement shall be made on petition, as provided for in this article, and the provisions of this article, as far as applicable, shall govern the water management commissioners and other officers of this state in relation to such joint works of improvement.



Section 9-9-54 - Procedure as to warrants not paid because of lack of funds.

Any warrant issued under this article that is not paid when presented to the treasurer of the district because of lack of funds in the treasury shall be endorsed on the back of said warrant "not paid for lack of funds." Such warrant shall draw interest thereafter at the rate of six percent per annum until such time as there is money in hand to pay the amount of such warrant and the interest then accumulated. The treasurer shall list such warrants in the order in which they are presented and reserve the funds that may be collected for the payment thereof to be applied to the retirement of the warrants in such order. No such warrant shall draw interest after the time when sufficient funds are in the hands of the treasurer to pay such endorsed warrant and interest.



Section 9-9-55 - Correction of errors in court proceedings, etc.

The board of water management commissioners may petition the court; and, upon a proper showing, the court shall correct errors or omissions that may have occurred in any proceedings or decrees in relation to any district organized under this article; provided, that notice by publication as provided in this article shall be given to any person whose lands are affected by such proposed correction and that no other person or property shall be affected by such proceeding.



Section 9-9-56 - Drainage districts to continue and be known as water management districts; petition requesting additional powers; notice to landowners and proceedings.

All drainage districts created under Title 2, Sections 208 through 262 of the 1940 Alabama Code, shall be known as water management districts and shall continue to carry out their drainage purposes under this article. In order for such existing districts to exercise the additional powers granted by this article, the commissioners of the districts must file a petition in the probate court requesting such additional powers. Proper notice must be given to landowners in the same manner as in the first instance of the creation of the district, and all other proceedings must be conducted insofar as possible in accordance with the procedures set forth for determining whether or not the district will be created in the first instance.



Section 9-9-57 - Dissolution.

Any district organized under this article may be dissolved by the court of probate having jurisdiction thereof whenever it shall appear to said court that the works thereof need no further care or maintenance to preserve their efficiency and usefulness, that the maintenance of the works are not further conducive to the public health, convenience or welfare and that all obligations of such district have been liquidated and fulfilled; provided, that the court shall not consider the dissolution of any district except upon the petition of two thirds of the owners of real property owning not less than two thirds of the area taxed. Upon the filing of such petition, the same notice shall be served and the same opportunity shall be given for objections to the dissolution of the district as provided in this article upon the filing of a petition for the organization of a district.



Section 9-9-58 - Construction of article; effect of defect in proceedings upon collection of assessment; remedies provided in article exclusive.

The provisions of this article shall be liberally construed to promote the storing of beneficial water, leveeing, ditching, draining and otherwise to provide protection from flooding of wet and overflowed lands, and for flood prevention or the conservation, development, utilization and disposal of water. The collection of the assessment shall not be defeated, when the proper notices have been given, by reason of any defect in the proceedings occurring prior to the order of the court confirming the final report of the viewers, but such order or orders shall be conclusive and final evidence that all prior proceedings were regular and according to law, unless they were appealed from. If on appeal the court shall deem it just and proper to release any person or to modify his assessment or liability, it shall in no manner affect the rights and legality of any person other than the appellant, and the failure to appeal from the order of the court within the time specified shall be a waiver of any illegality in the proceedings, and the remedies provided for in this article shall exclude all other remedies.






Article 2 - Drainage Subdistricts.

Section 9-9-70 - Definitions.

Whenever used in this article, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) COMMISSION. The county commission with the judge of probate as chairman.

(2) CHAIRMAN. The judge of probate acting as chairman of the county commission.

(3) SUBDISTRICT. A drainage subdistrict.

(4) ENGINEER. The agricultural engineer of the Alabama Extension Service.



Section 9-9-71 - Declaration of benefits of drainage, etc.; declaration of public policy.

The establishing of proper control of surface waters upon the agricultural lands of the state through proper distribution and holding of said waters upon said land, the prevention of increased areas of wet, swamp or overflow lands through control of soil erosion and the filling of natural and artificial drains and the establishing of systems for the proper distribution and control of waters which, when uncontrolled, become overflow waters and the elimination of overflow lands are declared to be in promotion of the public health, in aid of agriculture and in interest of the general welfare and public convenience. Such work is also declared to be a necessary and publicly convenient part of or aid to the execution of the powers of the state contained in Amendments 15 and 22 to the constitution. It is further declared to be the adopted public policy of the state to cooperate with persons desiring to develop systems for such purposes and to aid and advise in such development and to provide for the economical and orderly organization of subdistricts for such purposes.



Section 9-9-72 - Counties declared drainage districts; county commission to act as and exercise powers of drainage or water management commissioners.

For the purpose heretofore expressed and the execution of the powers provided in this article, each county of the state is hereby declared to be and is hereby created a drainage district. The county commission with the judge of probate as chairman shall act as and exercise the powers of a board of drainage commissioners, or board of water management commissioners, and shall have control of the affairs of the district. This shall in no way affect drainage districts or water management districts organized under Title 2, Sections 208 through 262 of the 1940 Alabama Code or water management districts organized under Sections 9-9-1 through 9-9-58.



Section 9-9-73 - Powers and duties of commission and officers or directors of subdistricts generally.

The county commission shall have control of the affairs of the county as such drainage district. No commissioner shall directly or indirectly be interested in any contract made by the county commission, save and except insofar as other land owners are benefited by the work constructed. They shall appoint and employ such agents and persons as they may deem necessary for the execution of the purposes expressed in this article, particularly operators of county controlled machinery and equipment, save and except they shall not become directly or indirectly employed by the county commission or by a subdistrict established by authority of this article. They shall have the right and authority to enter into contracts or other agreements with the United States government or any department thereof, with persons, firms or corporations, with the state government of any department thereof or with drainage, conservation or other improvement districts for cooperating or assisting in planning, constructing, maintaining, using and operating the work necessary to the execution of the policy adopted in this article and the purposes of this article. They may, upon written petition of the land owners, engage in or assist such owners in the location, construction or maintenance of any ditch, drain, terrace, embankment or outlet which may, in their discretion, be necessary to the accomplishment of the declaration of purposes expressed in this article. In the execution of the powers contained in this article, the county commission is authorized and empowered to use such machinery, equipment and materials as may be owned by the county or to provide by purchase, lease or rental such machinery, equipment and materials as may be necessary to accomplish the work to be done. By majority vote of the county commission, the county may lease or rent to an individual, a group of individuals or to any subdistrict the necessary machinery, equipment or materials for the necessary work; provided, that such lease or rental charges shall be on a fixed hourly basis and shall not be less than an amount sufficient to cover interest, average maintenance and amortization of the costs of such equipment as estimated by the county commission. The officers or directors of the subdistrict, as provided by the constitution and bylaws, shall collect from the individual owner or owners of the lands benefited an amount sufficient to pay the said lease or rental charges and all operating costs and expenses. Such amounts shall be collected in cash, in advance or as the work progresses, as agreed upon by the county commission and the officers or directors of the subdistrict. The constitution and bylaws of each subdistrict shall provide for a treasurer who shall be bonded at the expense of the subdistrict. He shall receive all funds collected by the subdistrict, pay all bills for operating costs and expenses, pay to the county treasury all lease or rental charges for machinery and equipment and make a proper accounting for all money received and disbursed. In case the county leases or rents such equipment to an individual or group of individuals not organized as a subdistrict, the lease or rental charges shall be paid as required by the county commission.



Section 9-9-74 - Establishment of subdistricts - Jurisdiction, authority, etc.; purposes.

The county commission of any county, as a drainage district, shall have jurisdiction, power and authority to establish drainage subdistricts as provided in this article, to promote, aid and assist the purposes of drainage districts organized under Title 2, Sections 208 through 262 of the 1940 Alabama Code or water management districts organized under Sections 9-9-1 through 9-9-72 of this code by the development of systems for the prevention of soil erosion and surface waters control upon lands in and contiguous to and affecting the drainage of said district and to aid and assist land owners in providing for the prevention, elimination or control of overflow waters and wet, swamp and overflow lands by the proper distribution of surface waters or holding such waters upon the land from which it flows to or upon wet, swamp and overflow lands and to prevent and deter the filling of natural or artificial drains by soil erosion from the watersheds of such drains, with or without the organization of a drainage district under Title 2, Sections 208 through 262 of the 1940 Alabama Code or the organization of a water management district under Sections 9-9-1 through 9-9-74. In the exercise of such powers and authority it may locate, change, construct, maintain or cause to be located, changed, constructed or maintained any ditch, drain, terrace, embankment or outlet; provided, that the powers contained in this article shall not authorize said commission to act in conflict with the powers, authorities and purposes of Title 2, Sections 208 through 262 of the 1940 Alabama Code or Sections 9-9-1 through 9-9-72 as to any drainage district or water management district organized or to be organized thereunder.



Section 9-9-75 - Establishment of subdistricts - Procedure.

(a) The establishment of a subdistrict shall be undertaken only upon the initiative of one or more of the land owners concerned. Such land owners shall file with the chairman, for which a fee of $1.00 shall be charged, a petition signed by three fourths of the land owners who own, control or operate all of the land involved. Said petition shall state the approximate boundaries of the proposed subdistrict, that the purpose of this article will be served by the drainage of such land or by the control of such surface waters and the name and last known address of each owner of land within the proposed subdistrict.

(b) When said petition has been filed, the chairman shall set a date for a hearing before him on said petition, not less than 10 nor more than 30 days after the date on which the petition is filed, and all owners of land within the proposed subdistrict shall be notified by personal service or by letter, postage prepaid and addressed to such owner at last known address not less than five days previous to the dates set for the hearing, stating the time, place and the nature of the hearing; provided, that nonresident land owners may be given such notice by registered or certified letter mailed to their last known address or by publication of such notice one time in some newspaper published in the county.

(c) If, upon such hearing, the chairman deems the proposed improvements feasible and desirable, he shall request the agricultural engineer of the Alabama Extension Service to make or cause to be made a survey of the proposed subdistrict and to file with the chairman a map, a description of the work to be done, a recommended plan, an estimate of the cost of the work and an estimate of the benefits to accrue by reason of the improvements to the land of each owner of land within the proposed subdistrict.

(d) When the engineer's report has been filed, the chairman shall set a date for a hearing before the county commission and notify each owner of land within the proposed subdistrict as provided in this section. At this hearing a full report of the engineer's survey shall be made by the engineer or some one designated by him. If, upon said hearing, the county commission or a majority thereof are of the opinion that the proposed subdistrict is feasible and desirable, it shall order the same duly established; otherwise, it shall dismiss the petition. The order of the county commission in establishing a subdistrict or in approving assessments as provided in Section 9-9-76 shall have all the force and effect of a judgment.



Section 9-9-76 - Entry, approval, etc., of assessments against lands for improvements; proceedings as to delinquencies.

(a) When a subdistrict shall have been established by order of the county commission, the owners of land within the subdistrict shall, through their officers or directors and in keeping with the provisions of the constitution and bylaws of the subdistrict, fairly, justly and equitably, insofar as possible, prorate the costs of the improvements to be made and other necessary expenses and enter same as an assessment or assessments against the benefited land of each owner of land within the subdistrict. When such assessments shall have been approved by the county commission, they shall be filed with the chairman, and each assessment shall constitute a prior lien, subject only to state and county taxes, against the benefited land so assessed. Said assessments shall be due and payable as the work progresses.

(b) If any owner of land within such subdistrict shall fail to pay said assessment or assessments when due, the chairman may issue a certificate or certificates of indebtedness in the aggregate amount of said assessment or assessments against such benefited land, which certificate or certificates shall constitute a prior lien, subject only to state and county taxes, against such land. Said certificates may be prorated over a number of years not to exceed 10 years, may bear interest at a rate not to exceed five percent per annum and may be sold to any owner or owners of land in said subdistrict or to the investing public. Failure to pay any one of said certificates when due shall immediately render all outstanding certificates of indebtedness due and payable, and the county commission may order said benefited land sold to satisfy said prior lien. Ten days notice of the time and place of said sale shall be given by posting notices thereof at three public places, one of which shall be at the courthouse door, or by publication thereof once a week for two successive weeks in some newspaper published in said county. The proceeds of such sale shall be applied to the payment of costs and expenses of said sale, to the satisfaction of any prior liens provided for in this section, and any balance shall be paid to the owner of said land. In no case shall the total assessments against any tract of land within said district be more than 90 percent of the estimated benefits to accrue to said land by reason of the improvements as shown by the engineer's report, nor shall any tract of land be held liable for any assessment against any other tract of land within said subdistrict.



Section 9-9-77 - Objections to establishment of subdistrict or to assessments against lands; appeals from orders of commission.

Any owner of land within a proposed subdistrict may file with the chairman objections in writing to the establishment of a subdistrict on or before the day set for hearing the engineer's report on the same. If such subdistrict is established by order of the county commission, said owner of land may within 10 days after the establishment of the subdistrict appeal from the order of the county commission to the circuit court, upon giving bond in a sum to be fixed by the county commission conditioned for the payment of costs if the appeal should be decided against the appellant. Any owner of land within a subdistrict may likewise file objections in writing to any assessment or assessments before the same shall have been approved by the county commission. If the county commission approves said assessment or assessments, said owner of land may appeal from the order of the county commission to the circuit court within the time and manner provided in this section for appeal from the order establishing the subdistrict. Such appeal in either case shall be taken and prosecution had as now provided by law. Such appeal shall be based and heard only upon the objections in writing filed by the complaining party, either as to issue of law or fact, as provided in this section and determined in a summary manner by the county commission, and no additional objections shall be considered by the court upon hearing of the appeal; provided, that nothing in this section shall be construed to authorize any appellant to stay the proceedings of a subdistrict or to prevent progress in the work of the subdistrict.



Section 9-9-78 - Right of condemnation.

If it shall be necessary to acquire a right-of-way or an outlet over and through land affected by the improvements, then and in such event the power of eminent domain is hereby conferred, and such land may be condemned. The right of condemnation hereby conferred shall be invoked by application to the court of probate of the county in which the lands over which said right-of-way or outlet is desired are situated, and the same proceedings shall be had as in other cases of condemnation of lands for public uses as provided in this code, and such damages as may be awarded shall be paid by the other landowners in proportion to the assessments approved by the county commission against the benefits accruing to their lands by virtue of the improvements established in said subdistrict.



Section 9-9-79 - Costs and expenses of organization, operation, etc., of subdistricts.

The terms "costs" and "expenses" as used in this article shall include all expenses incident to or necessary to organize, defend, promote, improve, operate, maintain or dissolve a subdistrict. Any funds advanced to set up and establish a subdistrict or proposed subdistrict shall become a charge against the lands involved and constitute a prior lien, subject only to state and county taxes, against said lands. Funds so advanced shall be accounted for in the total costs and proration of the same among the owners of land within a subdistrict. In case a petition for the establishment of a subdistrict is dismissed by the county commission, the same shall be due and collectible immediately on dismissal of a petition by the county commission.



Section 9-9-80 - Construction of article; effect of defect in proceedings upon collection of assessments or functioning of subdistrict; remedies provided in article exclusive.

The provisions of this article shall be liberally construed to promote the declared purposes thereof. The collection of any assessment or assessments or the desirable functioning of a subdistrict shall not be defeated when the notices authorized by this article have been given by reason of any defect in the proceedings accruing prior to the order of the county commission establishing the subdistrict or approving the assessments; but such order or orders shall be conclusive and final that all prior proceedings were regular and according to law, unless they were appealed from and finally held to be unlawful. Failure to appeal from the order or orders of the county commission within the time specified shall be a waiver of any illegality in the proceedings, and the remedies provided for in this article shall exclude all other remedies.









Chapter 10 - WATER CONSERVATION AND IRRIGATION.

Article 1 - Water Conservation and Irrigation Agency.

Section 9-10-1 - Establishment of state agency authorized and directed.

In the interest of water conservation and land irrigation in that portion of Alabama known as the State of Alabama and for purposes of cooperation with any water authority or agency or any river area development authority or agency heretofore or hereafter created, there is hereby authorized and shall be established as provided in this article a state development agency constituting an irrigation district or districts for the State of Alabama. The agency, when incorporated in accordance with this article, shall be an instrumentality of the State of Alabama.



Section 9-10-2 - County resolutions declaring need for incorporation of State Water Conservation and Irrigation Agency, etc.; membership of corporation; composition of board of directors; qualifications, election and terms of office of board members.

The organization and establishment of the agency shall be as follows:

(1) The county commission of any county or counties lying within the State of Alabama which may elect to come within the provisions of this article shall indicate its desire to participate therein by the adoption of an appropriate resolution declaring the need for the incorporation of a water conservation and irrigation agency, stating its intention to give financial assistance to projects of such agency and stating its desire to become a part thereof.

(2) Membership of the corporation shall consist of title holders to the land irrigated or proposed to be irrigated within the boundaries of the irrigation district or districts to be established, and such member water users shall elect by majority vote a board of directors to be composed of nine members. Members of the board of directors shall be selected from persons residing in and holding title to lands located within the irrigation district or districts or areas proposed for irrigation and who are persons active in municipal, industrial, agricultural, commercial or citizen organizations engaged in promoting comprehensive and unified development of the resources of the State of Alabama as a basis for its general economic growth. Three such members shall be elected for terms of two years, three for terms of four years and three for terms of six years. Thereafter all members shall be elected for terms of six years, but in all events such members shall continue in office until their successors are elected and qualified. Vacancies occurring on the board shall be filled in the same manner as the original appointments. Board members shall be eligible to succeed themselves.



Section 9-10-3 - Procedure for incorporation.

To become a corporation, members of the board of directors of the agency shall present to the Secretary of State an application signed by them which shall state:



Section 9-10-4 - Election of officers; board meetings; records and copies of board proceedings; exercise of corporate powers; compensation of board members.

Upon completion of the membership of the board of directors and incorporation as provided in this article, the board members shall meet in an organizational session at the place of its main office and elect a chairman, vice-chairman, a secretary and a treasurer, but the office of secretary and treasurer may be held by the same person. The board shall set a regular time and place for its meetings, and a majority of its members shall constitute a quorum for the transaction of its business. All proceedings of the board shall be reduced to writing by the secretary of the corporation and recorded in a well-bound book. Copies of such proceedings, when certified by the secretary of the corporation, shall be received in all courts as evidence of the matters and things therein certified. All powers of the corporation shall be exercised by the board of directors or pursuant to its authority, and no county commission shall have any power or authority over the board of directors.

Members of the board shall serve without compensation except reimbursement for actual traveling expenses and other necessary expenses incurred in their official duties, such expenses to be reimbursed from such funds as may be made available to the agency.



Section 9-10-5 - Powers and duties generally.

The corporation organized and established under this article shall have the following powers, subject only to the limitations described hereinafter:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) To adopt, use and alter a corporate seal which shall be judicially noticed;

(3) To maintain a principal office at a place named in its papers of incorporation and a suboffice or suboffices at such places as it may deem necessary;

(4) To enter into such contracts and cooperative agreements with federal, state and local governments, with agencies of such governments, with private individuals, corporations and associations and other organizations to do any act necessary or incidental to the performance of its duties and execution of its powers under this article;

(5) To sue and be sued in its own name;

(6) To enter into agreements with the United States government or its agencies or political subdivisions thereof, with municipalities and with public corporations concerning the sale and use of the water impounded by the United States government, management of the project, collection of charges for water issued to users and repayment costs of the project construction costs;

(7) To acquire, hold and dispose of real and personal property or any interests therein;

(8) To provide a water supply by impounding a stream or by development and use of wells by either construction, lease or purchase;

(9) To develop and operate an irrigation project, including the facilities necessary thereto, either by construction, lease or purchase;

(10) To provide for the control of floods by impounding surplus water or by other means to the extent that such work is economically feasible and desirable and not opposed to the need of water for irrigation;

(11) To provide for multiple purpose developments where such are feasible and not in conflict with need of water for irrigation use, including developments for water power and water for municipal and industrial uses;

(12) To establish rates for water sold to irrigators, municipalities, industries and other customers and authorize collections therefor, such rates to be determined on the basis of the revenue required to operate and maintain the development and for amortization of bonded indebtedness or for repayment to the United States government of the costs of the project when built and constructed with federal funds.

(13) To tax or assess the water user members' land for water charges, which include operation and maintenance annual costs and annual construction costs, which tax or assessment shall be equally prorated on the amount of water used and acreage irrigated or scheduled for irrigation within the irrigation district;

(14) To use such means as are necessary to control soil erosion and silt wherever a project facility or repayment of construction costs is endangered;

(15) To refuse to deliver water to any water user member who is delinquent in his project account or who refuses or fails to comply with rules and regulations of the irrigation project;

(16) To issue revenue bonds and refunding bonds;

(17) To exercise the right of eminent domain in the manner provided in Title 18; provided, that nothing in this article shall be construed to authorize the acquisition by eminent domain of any real property or rights owned or controlled by railroads or utilities, both public and private; and

(18) To accept gifts from any source whatsoever.



Section 9-10-6 - Applications for construction permits; duties of Commissioner of Conservation and Natural Resources as to granting of permits, etc.; enforcement of compliance with terms and conditions of permits.

(a) Before any construction work on any project may be undertaken by any corporation created under the terms of this article, said corporation shall apply to the Commissioner of Conservation and Natural Resources for a permit authorizing the proposed development. The corporation shall furnish with the application for permit the following information: preliminary plans consisting of maps, plats, plans and drawings showing the general features of the development or developments it proposes to make, with amount of water which will be required as related to the naturally available supply, the land areas and, if a multiple purpose project, the other clients which will benefit from the development and such other details as may be needed to make clear the extent and scope of the project.

(b) The Director of Irrigation in the Department of Conservation and Natural Resources shall assist in the preparation of the preliminary plans required to be submitted by subsection (a) of this section.

(c) The said Commissioner of Conservation and Natural Resources shall make or have made a study of the water needs of the project as compared to the available supply and as related to the existing or anticipated needs of other water users in the basin who may be affected by the proposed development, making use of such studies or open public hearings as may, in his judgment, be required. Based on his findings, authority to develop as proposed or as modified for the purpose of protecting and conserving water supplies for others shall be granted. It shall further be the duty of the said Commissioner of Conservation and Natural Resources to systematically check into the construction and operation of projects for which permits have been granted to ascertain if the corporation is complying with the terms and conditions of the permit.

(d) In the event the corporation is found not to be complying with the terms and conditions of the permit issued by the Commissioner of Conservation and Natural Resources, said Commissioner of Conservation and Natural Resources forthwith shall notify the corporation in writing in what manner the terms are being violated, and said corporation shall have 30 days after receipt of said notice to rectify or correct whatever violations are being committed. In the event corrections are not made at the end of the 30-day period or any extension of time which the Commissioner of Conservation and Natural Resources shall have the authority to give, the Commissioner of Conservation and Natural Resources shall file a complaint in proper form in the circuit court in the county or counties in which such violation is located for a court order making mandatory the correction which he deems necessary.



Section 9-10-7 - Contracts for construction work and purchases of materials.

All contracts for construction work and purchases of materials shall be awarded on the basis of competitive bids. Before construction is started on any project, the corporation shall advertise for sealed bids once each week for three consecutive weeks in a newspaper of general circulation in the county in which the project or undertaking is to be located and in such other publications as it may deem advisable. Such notices shall state that plans and specifications for the project are on file in the office of the corporation and the time and place for receiving and opening bids. All bids shall be opened publicly at the advertised time and place.

The contract shall be awarded to the lowest responsible bidder complying with the conditions of the invitations for bids unless the bid is found by the corporation to be unreasonable or it is found not to the best interests of the corporation to accept it. The bidder to whom the award is made shall be notified by telegram or letter at the earliest possible date. Should the successful bidder fail or refuse to sign the contract or make bond, the corporation may award the contract to the second lowest responsible bidder; and, upon the failure or refusal of the second lowest bidder to sign the contract or make bond, the corporation may award the contract to the third lowest responsible bidder.

If no bids are received at the time stated in the advertisement for bids or if the corporation finds that bids received are unreasonable and not to its best interest, the corporation may advertise for and seek other competitive bids, or it may direct that the work shall be done by negotiated contract under its direction and control. On any construction project done by negotiated contract, the corporation shall file plans and specifications and an itemized estimate of cost with the Department of Examiners of Public Accounts. Upon completion of the project by the corporation, the final total cost together with an itemized list of cost of any and all changes made in the original plans shall be submitted to the Department of Examiners of Public Accounts for its permanent record. This section shall not apply to routine maintenance or repair jobs done by maintenance men in the regular employ of the corporation.



Section 9-10-8 - Bonds.

The corporation is hereby authorized to provide by resolution for issuance of its bonds from time to time in an amount not to exceed $____ for any of its corporate purposes, including the refunding of its bonds. Such bonds may be used for paying in whole or in part the cost of the acquisition of necessary land or interests therein and the development of the resources of the area for purposes of irrigation and water conservation and expenses incidental thereto. It may secure such bonds by a pledge of all or any of the revenues which may now or hereafter come to the agency from any source, by a mortgage or deed of trust of the agency's land or any part thereof or by a combination of the two, and it may make such contracts in the issuance of its bonds as may seem necessary or desirable to assure their marketability.

No bond or other obligation of the corporation shall be deemed to be the obligation of or claim against the state or any county or municipality therein.



Section 9-10-9 - Counties and municipalities empowered to contribute money to work of agency and to levy and collect ad valorem taxes for such purposes.

The counties and municipalities located within the boundaries of the irrigation district or districts to be established by the provisions of this article are hereby authorized and empowered to contribute to the work of the agency any amount or amounts of money that their respective governing bodies, acting in their sole discretion, shall approve to be paid from the general fund of the respective counties or municipalities. Governing bodies of such counties or municipalities are hereby empowered to levy and collect ad valorem taxes within constitutional limits for such purposes, which are hereby declared to be for municipal and county public purposes.



Section 9-10-10 - Annual reports.

The board of directors of the agency shall report annually to the Governor of the State of Alabama and shall likewise report annually to the Examiner of Public Accounts, to the Commissioner of Conservation and Natural Resources and to the governing bodies of the counties and of the incorporated municipalities located within the established boundaries of the irrigation district or districts coming within the provisions of this article.



Section 9-10-11 - Cooperation and assistance of other state agencies.

All agencies of the State of Alabama are hereby authorized and directed to extend their cooperation and to lend assistance to the agency in the formulation and implementation of a development program for irrigation and water conservation.



Section 9-10-12 - Officers of corporation not to be interested in contracts, etc.; penalty.

No officer of the corporation shall have any interest, directly or indirectly, in any contract awarded or to be awarded or in the profit to be derived therefrom. Any violation of this section shall constitute a misdemeanor and, upon conviction, shall work a forfeiture of office and shall be punishable by a fine not exceeding $500.00 or by imprisonment in the county jail not exceeding six months or by both fine and imprisonment.



Section 9-10-13 - Construction of terms where another state agency charged with responsibility of Department of Conservation and Natural Resources.

In the event that a state agency other than the state Department of Conservation and Natural Resources may hereafter be charged with such responsibility as is in this article charged to the state Department of Conservation and Natural Resources, the term "Commissioner of Conservation and Natural Resources" wherever used in this article shall be construed to mean the executive head of the state agency so charged.



Section 9-10-14 - Provisions of article supplementary; construction of article.

This article shall be considered supplemental and additional to Sections 9-10-30 through 9-10-47 and to any and all other laws and confers sufficient authority in and of itself for the purposes set forth herein. It shall be liberally construed to effectuate its purposes of providing for and facilitating the development of an irrigation district or districts within this state.






Article 2 - Water Conservation and Irrigation Corporations.

Section 9-10-30 - Resolution declaring need for formation of corporation; appointment of incorporators, etc.

The county commission of any county of this state is hereby authorized to declare by the adoption of an appropriate resolution the need for the formation of a county water conservation and irrigation corporation or other such corporation as provided for in this article. Upon the adoption of such resolution the county commission shall appoint five persons, each of whom must be a duly qualified elector and property owner in the county, who shall form the board of directors of such corporation and shall proceed to organize such corporation.



Section 9-10-31 - Certificate of incorporation - Contents; execution.

(a) The certificate of incorporation of the corporation shall state:

(b) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments of deeds, and the certificate of incorporation shall have attached thereto a certified copy of the resolution provided for in Section 9-10-30 and a certificate by the Secretary of State that the name proposed for the corporation is not identical with that of any other corporation in the state or so nearly similar thereto as to lead to confusion and uncertainty.



Section 9-10-32 - Certificate of incorporation - Filing.

The certificate of incorporation with the documents attached shall be filed with the judge of probate of the county and the Secretary of State, who shall forthwith receive and record the same. When such certificate is so filed the corporation referred to therein shall come into existence and shall constitute a body corporate and politic, vested with the rights and powers granted in this article.



Section 9-10-33 - Board of directors and officers.

All powers of the corporation shall be exercised by the board of directors or pursuant to its authority. The directors shall be elected by the county commission for staggered terms of office as follows: two years, three years, four years, five years and six years. Thereafter the term of office of each director shall be six years. If any director resigns or dies or becomes incapable of acting as a director or ceases to reside in the county, the governing body shall elect a successor to serve for the unexpired term. Directors shall be eligible for reelection by the county commission to succeed themselves in office. A majority of the members of the board shall constitute a quorum for the transaction of business. The corporation shall have a president, a vice-president, a secretary and a treasurer, but the office of secretary and treasurer may be held by the same person. All officers shall be elected by the board. The members of the board and the officers shall serve without compensation, except that they may be reimbursed for actual expenses incurred in the performance of their duties. All proceedings of the board shall be reduced to writing by the secretary of the corporation and recorded in a well-bound book. Copies of such proceedings, when certified by the secretary of the corporation under its seal, shall be received in all courts as evidence of the matters and things therein certified.



Section 9-10-34 - Powers and duties generally.

A corporation organized and established under the provisions of this article shall have the following powers, subject only to the limitations described in Section 9-10-35 following:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal and alter the same at pleasure;

(3) To maintain a principal office at the county seat and suboffices at such place or places within the county as it may designate;

(4) To sue and be sued in its own name;

(5) To enter into contracts and agreements or do any act necessary or incidental to the performance of its duties and execution of its powers under this article;

(6) To acquire, hold and dispose of real and personal property or any interests therein;

(7) To provide a water supply by impounding a stream or by development and use of wells by either construction, lease or purchase;

(8) To develop and operate an irrigation project, including the facilities necessary thereto, either by construction, lease or purchase;

(9) To provide for the control of floods by impounding surplus water or by other means to the extent that such work is economically feasible and desirable and not opposed to the need of water for irrigation;

(10) To provide for multiple purpose developments where such are feasible and not in conflict with need of water for irrigation use, including developments for water power and water for municipal and industrial uses;

(11) To establish rates for water and power sold to irrigators, municipalities, industries and other customers and authorize collection therefor, such rates to be determined on the basis of the revenue required to operate and maintain the development and for amortization of bonded indebtedness;

(12) To issue revenue bonds and refunding bonds in accordance with the provisions of this article;

(13) To promulgate such rules and regulations as may be required for the reasonable and efficient conduct of its business;

(14) To enter into agreements and contracts with agencies of the federal government in relation to any project or work undertaken or proposed by the corporation;

(15) To enter into agreements or contracts relating to irrigation with other similar corporations for the development of a common watershed where development for water power is not included; provided, that any such agreements must receive the prior approval of the Commissioner of Conservation and Natural Resources;

(16) To accept gifts from any source whatever; and

(17) To have and exercise the right of eminent domain in the manner provided in Title 18 of this code for the condemnation of private properties for public use.



Section 9-10-35 - Applications for construction permits; duties of Commissioner of Conservation and Natural Resources as to granting of permits, etc.; enforcement of compliance with terms and conditions of permits.

(a) Before any construction work on any project may be undertaken by any corporation created under the terms of this article, said corporation shall apply to the Commissioner of Conservation and Natural Resources for a permit authorizing the proposed development. The corporation shall furnish with the application for permit the following information: Preliminary plans consisting of maps, plats, plans and drawings showing the general features of the development or developments it proposes to make, with the amount of water which will be required as related to the naturally available supply, the land areas and, if a multiple purpose project, the other clients which will benefit from the development and such other details as may be needed to make clear the extent and scope of the project.

(b) The said Commissioner of Conservation and Natural Resources shall make or have made a study of the water needs of the project as compared to the available supply and as related to the existing or anticipated needs of other water users in the basin who may be affected by the proposed development, making use of such studies or open public hearings as may, in his judgment, be required. Based on his findings, authority to develop as proposed or as modified for the purpose of protecting and conserving water supplies for others shall be granted. It shall further be the duty of the Commissioner of Conservation and Natural Resources to systematically check into the construction and operation of projects for which permits have been granted to ascertain if a corporation is complying with the terms and conditions of the permit.

(c) In the event any corporation is found not to be complying with the terms and conditions of the permit issued by said Commissioner of Conservation and Natural Resources, said Commissioner of Conservation and Natural Resources forthwith shall notify the corporation in writing in what manner the terms and conditions of the permit are being violated, and said corporation shall have 30 days after receipt of said notice to rectify or correct whatever violations are being committed. In the event corrections are not made at the end of the 30-day period or any extension of time which the said Commissioner of Conservation and Natural Resources shall have the authority to give, the Commissioner of Conservation and Natural Resources shall file a complaint in proper form in the circuit court in the county or counties in which such violation is located for a court order making mandatory the correction which he deems necessary.



Section 9-10-36 - Issuance of bonds; issuance of notes and renewal notes; redemption of notes or bonds; liability on notes or bonds; disposition of proceeds from sale of bonds; issuance of interim receipts, etc.

(a) Any such corporation is hereby authorized to provide by resolution for the issuance of bonds of the corporation for any of its corporate purposes, including the refunding of its bonds. The principal of and the interest on any issue of such bonds shall be payable solely from, and may be secured by a pledge of, tolls, rentals, sales receipts and other revenues of all or any part of the project or projects financed in whole or in part with the proceeds of such bond issue or with the proceeds of bonds refunded or to be refunded by such issue. The proceeds of any such bonds may be used or pledged for the payment or security of the principal or of the interest on bonds and for the establishment of any or all reserves for such payment or security or for other corporate purposes as the corporation may authorize in the resolution authorizing the issuance of bonds or in the trust agreement securing the same. The bonds of each issue shall be dated, shall bear interest not in excess of six percent per annum, shall mature at such time or times, not exceeding 40 years from their date or dates as may be determined by the corporation and may be made redeemable before maturity, at the option of the corporation, at such price or prices and under such terms and conditions as may be fixed by the corporation prior to the issuance of the bonds. The amount of premium on any bond shall not cause the yield to be more than six percent per annum from the date of such bonds to the date of their redemption. The corporation shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. The bonds shall be signed by the president of the corporation or shall bear his facsimile signature, and the official seal of the corporation or a facsimile thereof shall be impressed, imprinted, engraved or otherwise reproduced thereon. The official seal or a facsimile thereof shall be attested by the secretary of the corporation or shall bear his facsimile signature, and any coupons attached thereto shall bear the facsimile signature of the president of the corporation. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes, the same as if he had remained in office until such delivery. All bonds issued under the provisions of this article shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state. The bonds may be issued in coupon or in registered form, or both, as the corporation may determine; and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The corporation may sell such bonds in such manner and for such price as it may determine to be for the best interest of the corporation.

(b) The corporation shall have power from time to time, in anticipation of the issuance of bonds, to issue notes and from time to time to issue renewal notes maturing not later than three years from their respective dates in an amount not exceeding the amount of bonds issued under the provisions of this article. The authorization and issuance of such notes, the interest thereon, the rights of the holders thereof and the rights, duties and obligations of the corporation in respect thereto shall be governed by the provisions of this article with respect to the issuance of bonds, insofar as the same may be applicable.

(c) The corporation may, out of any funds available therefor, purchase notes or bonds, which shall thereupon be cancelled, at not more than the redemption price then applicable or, if not then redeemable, at a premium of not more than one percent of their face amount, plus accrued interest to the date of purchase.

(d) Neither the members of the corporation nor any person executing the notes or bonds shall be personally liable on the notes or bonds or be accountable by reason of the issuance thereof in accordance with the provisions of this article.

(e) The proceeds of the bonds of each issue shall be disbursed in such manner and under such restrictions as the corporation may provide in the resolution authorizing the issuance of the bonds or in the trust agreement, mentioned in this article, securing the bonds.

(f) Prior to the preparation of definitive bonds, the corporation may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The corporation may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost. Bonds may be issued under the provisions of this article without obtaining the consent of any department, division, commission, board, bureau or agency of the state and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this article.



Section 9-10-37 - Refunding bonds.

(a) The corporation may provide by resolution for the issuance of refunding bonds for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds and, if deemed advisable by the corporation, for the additional purpose of constructing improvements, extensions or enlargements of the project or projects in connection with which the bonds to be refunded shall have been issued.

(b) The corporation is further authorized to provide by resolution for the issuance of its bonds for the combined purpose of:

(1) Refunding any bonds then outstanding which shall have been issued under the provisions of this article, including the payment of any redemption premium thereof and any interest accrued or to accrue to the date of redemption of such bonds and

(2) Paying all or any part of the cost of any additional project or projects.

(c) The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof and the rights, duties and obligations of the corporation in respect to the same shall be governed by the provisions of this article insofar as the same may be applicable.



Section 9-10-38 - Security for bonds.

(a) At the discretion of the corporation, any bonds issued under the provisions of this article may be secured by a trust agreement by and between the corporation and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. The trust agreement or the resolution providing for the issuance of such bonds, subject to the provisions of Section 9-10-35, may pledge or assign tolls, rentals, sales receipts or other revenues to which the corporation's right then exists or which may thereafter come into existence and the moneys derived therefrom and the proceeds of such bonds; provided, however, that the trust agreement or resolution shall not convey or mortgage any project or any part thereof.

(b) Such trust agreement or resolution providing for the issuance of bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the corporation in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation and insurance of the project or projects, the rates of tolls, rentals, sales receipts and other revenues to be charged, the payment, security or redemption of bonds and the custody, safeguarding and application of all moneys and provisions for the employment of consulting engineers in connection with the construction or operation of such project or projects. It shall be lawful for any bank or trust company incorporated under the laws of this state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the corporation. Any trust agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual rights of action by bondholders. In addition to the foregoing, any trust agreement or resolution may contain such other provisions as the corporation may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of any trust agreement may be treated as a part of the cost of the operation of the project or projects.

(c) Any pledge of tolls, rentals, sales receipts, other revenues or moneys made by the corporation shall be valid and binding from the time the pledge is made. The tolls, rentals, sales receipts, other revenues or moneys so pledged and thereafter received by the corporation, except that part of the tolls, rentals, sales receipts, other revenues or moneys which are necessary to maintain the project or projects in good operating condition or to pay the reasonable operating expenses of the corporation or any judgment rendered against it, shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act; and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the corporation, irrespective of whether such parties have notice thereof.

(d) Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the corporation. If such trust agreement should be offered for record it shall be filed and recorded without the payment of the mortgage tax required by Chapter 22, Title 40.

(e) The corporation may, at its discretion, enter into any supplement to such trust agreement, which supplement shall be governed, so far as may be, by the same provisions of this article as are applicable to the trust agreement.



Section 9-10-39 - Investment in bonds by state, banks, insurance companies, etc.; deposit of bonds, etc., with state or municipal officers or agencies.

Bonds issued by the corporation under the provisions of this article are hereby made securities in which the state and all political subdivisions of this state, their officers, boards, commissions, departments or other agencies, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest any funds including capital belonging to them or within their control.

The bonds or other securities or obligations are hereby made securities which properly and legally may be deposited with and received by any state or municipal officer or agency of the state for any purpose for which the deposit of bonds or other obligations of the state is now or hereafter may be authorized by law.



Section 9-10-40 - Bonds, etc., not obligations of state or counties.

No bond or other obligation of such a corporation shall be deemed to be the obligation of or a claim against the state or a county thereof.



Section 9-10-41 - Bonds, etc., exempt from taxation.

The exercise of the powers granted by this article will be in all respects for the benefit of the people of the state for the purpose of conserving natural resources, for the increase of commerce and prosperity and for the improvement of health and living conditions. Since the operation and maintenance of projects authorized by this article will constitute the performance of essential functions, the bonds authorized by this chapter and the income therefrom and all mortgages executed as security therefor shall be exempt from all taxation in the State of Alabama.



Section 9-10-42 - Leases, conveyances, etc., of real property by counties, cities, public departments, etc.

All counties, cities, towns and other political subdivisions and all public departments, agencies and commissions of the State of Alabama, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, lend, grant or convey to the corporation at its request, upon such terms and conditions as the proper authorities of such counties, cities, towns, political subdivisions and departments, agencies or commissions of the state may deem reasonable and fair and without the necessity for any advertisement, order of court or other action or formality other than the regular and formal action of the authorities concerned, any real property which may be necessary or convenient to the effectuation of the authorized purposes of the corporation, which real property may include public roads and other real property already devoted to public use.



Section 9-10-43 - Contracts for construction work.

Before construction is started on any project, the corporation shall advertise for sealed bids once each week for three consecutive weeks in a newspaper of general circulation in the county in which the project or undertaking is to be located. The corporation may also advertise in such other publications as it may deem advisable. Such notices shall state that plans and specifications for the project are on file in the office of the corporation and the time and place in which bids will be received and opened. All bids shall be opened publicly at the advertised time and place.

The contract shall be awarded to the lowest responsible bidder complying with the conditions of the invitations for bids, unless the corporation finds that his bid is unreasonable or that it is not to the interest of the corporation to accept it. The bidder to whom the award is made shall be notified by telegram or letter at the earliest possible date. Should the successful bidder fail or refuse to sign the contract or make bond, the corporation may award the contract to the second lowest responsible bidder. Should the second lowest bidder fail or refuse to sign the contract or make bond, the authority may award the contract to the third lowest responsible bidder.

Should no bids be received at the time stated in the advertisement for bids, the corporation may advertise for and seek other competitive bids or the corporation may direct that the work shall be done by negotiated contracts under its direction and control. If the corporation finds that all bids received are unreasonable and that it is not to the interest of the corporation to accept any of the bids, the corporation may direct that the work shall be done by negotiated contracts under its direction and control. On any construction project which the corporation has determined to do by negotiated contract, the corporation shall file plans and specifications and an itemized estimate of cost with the Department of Examiners of Public Accounts; and, upon completion of the project by the corporation, the final total cost together with an itemized list of cost of any and all changes made in the original plans and specifications shall be submitted to the Department of Examiners of Public Accounts for its permanent record. Upon approval of the corporation, its duly authorized officer or officers may, when proceeding on the basis of negotiated contracts, let any subdivision or unit of work by contract on receiving sealed bids in accordance with this section. This section shall not apply to routine maintenance or repair jobs done by maintenance men who are regular employees of the corporation.



Section 9-10-44 - Projects to be maintained in good condition.

Each project constructed or operated by such corporation shall be maintained and kept in good condition and repair.



Section 9-10-45 - Officers of corporations not to be interested in contracts, etc.; penalty.

No officer of the corporation shall have any interest, directly or indirectly, in any contract awarded or to be awarded or in the profit to be derived therefrom. The violation of this section shall constitute a misdemeanor and, upon conviction, shall work a forfeiture of office and shall be punishable by a fine not exceeding $500.00 or by imprisonment in the county jail not exceeding six months or both.



Section 9-10-46 - Agents and employees may enter lands, etc., to make surveys, soundings, etc.; reimbursement for actual damages.

The authorized agents and employees of the corporation may enter upon any lands, waters and premises in this state for the purpose of making surveys, soundings, drillings and examinations as it may deem necessary or convenient for the purposes of this article, and such entry shall not be deemed a trespass, nor shall an entry for such purpose be deemed an entry under any condemnation proceedings which may be then pending. The corporation shall make reimbursement for any actual damages resulting to such lands, waters and premises as a result of such activities.



Section 9-10-47 - Construction of terms where another state agency charged with responsibility of Department of Conservation and Natural Resources.

In the event that a state agency other than the state Department of Conservation and Natural Resources may hereafter be charged with such responsibility as is in this article charged to the state Department of Conservation and Natural Resources, the term "said Commissioner of Conservation and Natural Resources" wherever used in this article shall be construed to mean the executive head of the state agency so charged.









Chapter 10A - WATERSHED MANAGEMENT AUTHORITIES.

Section 9-10A-1 - Legislative intent.

Proper management of the watersheds of the state is necessary to insure the health, safety and welfare of our citizens. Improper land use and water use practices upon our watersheds have caused or contributed to and will continue to cause and contribute to critical flooding, erosion and pollution problems. Proper management of watersheds is necessary to provide an adequate supply of water for residential, agricultural and industrial uses, flood prevention and control, soil erosion prevention and control, agricultural and timber land protection, and wildlife habitat protection. The legislative intent of this chapter is to provide for the establishment of watershed management authorities, and to authorize said entities to protect and manage the watersheds of this state.



Section 9-10A-2 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the meanings indicated unless the context clearly indicates a different meaning:

(1) WATERSHED MANAGEMENT AUTHORITY. A governmental subdivision of this state and a public body, corporate and politic, organized in accordance with the provisions of this chapter for the purposes, with the powers and subject to the restrictions set forth in this chapter.

(2) DIRECTOR. One of the members of the governing body of a watershed management authority.

(3) AT LARGE DIRECTOR. A director of a watershed management authority who may reside within any county that lies within the boundaries of the watershed management authority.

(4) RESIDENT DIRECTOR. A director of a watershed management authority who, pursuant to the requirements of this chapter, must reside in a particular county.

(5) BOARD OF DIRECTORS. The governing body of a watershed management authority.

(6) BOARD OF SUPERVISORS. The governing body of the soil and water conservation district in which a watershed management authority is situated or, if the watershed management authority is situated in more than one soil and water conservation district, the joint governing bodies of such districts.

(7) DUE NOTICE. Notice published at least twice, with an interval of at least seven days between the two publication dates, in a newspaper or other publication of general circulation within the appropriate area or, if no such publication of general circulation is available, by posting notice in at least three public places in each county lying in whole or in part within the designated area. At any hearing held pursuant to such notice, at the time and place designated in such notice, adjournment may be made from time to time without the necessity of renewing such notice for such adjourned dates.

(8) SOIL AND WATER CONSERVATION DISTRICT. A governmental subdivision of this state and a public body corporate and politic organized in accordance with the provisions of Article 2 of Title 9, for the purposes, with the powers and subject to the restrictions, set forth in said article.

(9) STATE. The State of Alabama.



Section 9-10A-3 - Purpose of authorities.

Watershed management authorities may be formed in any watershed area of the state for the purpose of developing and executing plans and programs relating to any phase of conservation of water, water usage, flood prevention, flood control, water pollution control, wildlife habitat protection, agricultural and timberland protection, erosion prevention and control of erosion, flood-water and sediment damages.



Section 9-10A-4 - Guidelines for protecting forested watersheds.

Any management guidelines developed by watershed management authorities to protect forested watersheds shall follow the best management practices established by the Alabama Forestry Commission as they pertain to forested watersheds.



Section 9-10A-5 - Land which may be included in authority.

The land area embraced in any watershed management authority must encompass at least 50 square miles, must be contiguous and must lie within a defined watershed. The area may include lands within any soil and water conservation district. Such authorities may embrace lands lying in one or more soil and water conservation districts. Two or more watersheds may be included in a watershed management authority. Provided, however, no land may be included in more than one watershed management authority and provided further, that no lands or facilities which are subject to the licensing jurisdiction of the Federal Energy Regulatory Commission or the jurisdiction of the Alabama Public Service Commission to issue certificates of convenience and necessity shall be subject to the exercise of any powers or authorities granted herein.



Section 9-10A-6 - Petition to form authority.

When 25 or more residents, who are 18 years of age or older, within each county located on a defined watershed desire to form a watershed management authority, said residents shall file a petition with the board of supervisors of the soil and water conservation district in which said proposed authority lies. Such petition shall define the boundaries of the proposed watershed management authority, the number of acres of land involved, reasons for requesting creation of such authority, the proposed name for such watershed management authority and other information pertinent to such proposal. The proposed name of a proposed watershed management authority shall not be the same as, or deceptively similar to, the name of any other watershed management authority. The proposed name shall include references to the geographic features of the area encompassing the watershed management authority.



Section 9-10A-7 - Joint board of supervisors to hear petition when authority lies in multiple conservation districts.

If the proposed watershed management authority lies in more than one soil and water conservation district, the petition shall be presented to the board of supervisors of all such soil and water conservation districts, and the supervisors of all such districts shall act as a joint board of supervisors in the formation of the watershed management authority.

Pursuant to the provisions of this chapter, whenever it is necessary for a joint board of supervisors to convene, said meeting may be called by a majority of the members of the several boards of supervisors comprising the joint board of supervisors.

A majority of the joint board of supervisors shall constitute a quorum. All actions taken by the joint board of supervisors shall require a majority vote of all members comprising the joint board of supervisors who are voting on said action.



Section 9-10A-8 - Notice of hearing; right of interested parties; record of final determination.

(a) Within 30 days after said petition has been filed with the board of supervisors, it shall cause due notice to be given of a proposed hearing upon the practicability and feasibility of creating said watershed management authority. All interested parties shall have the right to attend such hearing and be heard. If it shall appear at the hearing that other lands should be included or that lands included in the petition should be excluded, the board of supervisors may permit such inclusion or exclusion, provided the land area involved still meets the requirements of Section 9-10A-5.

(b) If it appears upon the hearing that it may be desirable to include within the proposed authority territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of a further hearing shall be given throughout the entire area considered for inclusion in the authority and a further hearing shall be held.

(c) If a majority of the board of supervisors after final hearing determines from the facts presented at the hearing and upon the available information that there is need in the interest of the public health, safety and welfare for such an authority to function in the territory considered, it shall make and record the determination and shall define, by description, the boundaries of the authority. Said territory shall constitute a watershed management authority. If a majority of the board of supervisors after final hearing determines need does not exist for the authority, it shall make and record said determination and shall deny the petition.



Section 9-10A-9 - Creation of board of directors; terms of office; vacancies.

If the board of supervisors determines the authority is needed, it shall determine the number of directors who shall comprise the board of directors of the watershed management authority. The board of directors of the watershed management authority shall include at least one resident from each county located within the boundaries of the authority. The board of supervisors of a soil and water conservation district in which is situated a county or a portion of a county that is in a watershed management authority, shall determine if the member of the original board of directors of the watershed management authority, who, pursuant to this chapter must reside in said county, shall be appointed or elected. For the purposes of this chapter said directors shall be referred to as "resident directors." The method of selection chosen shall be proclaimed by resolution. If the original member of the board of directors is to be elected, the director shall be elected as provided in Section 9-10A-10. If the original director is to be appointed, the board of supervisors referred to in this paragraph, shall appoint the director by majority vote.

If the number of directors comprising the original board of directors exceeds the number of counties within the boundaries of the authority, after a director who is a resident of every county within the boundaries of the authority is either appointed or elected as provided herein, the remaining members of the original board of directors shall be either elected or appointed as determined by the several boards of supervisors who approved the establishment of the watershed management authority acting as a joint board of supervisors. The method of selection chosen shall be proclaimed by resolution. For the purposes of this chapter, said directors shall be referred to as "at large directors." If said at large original director or directors are to be selected by means of an election, said director or directors shall be elected as provided in Section 9-10A-10. If said at large original director or directors are to be appointed, the several boards of supervisors shall appoint said director or directors by majority vote.

The several boards of supervisors who approved the establishment of the watershed management authority shall by resolution designate and assign the terms of office of the original appointed and elected members of the board of directors, said terms shall be staggered and the terms shall be no greater than four years nor less than two years. Said appointed and elected members of the board of directors' term of office shall commence on the date the board of supervisors adopts said resolution. Those individuals appointed or those elected pursuant to Section 9-10A-10, and their successors shall constitute the board of directors of the watershed management authority.

Vacancies on the board of directors occurring before the expiration of a term shall be filled for the remainder of the unexpired term by appointment by the remaining members of the board of directors of the watershed management authority.

An oath as provided in Section 279 of the Constitution of Alabama of 1901, shall be administered to all board members prior to assuming office.

A director shall hold office until his successor is appointed or elected and assumes office.



Section 9-10A-10 - Election of directors.

If an original director who is required to reside in a particular county is to be selected by means of an election, the board of supervisors who determined that an election would be the method of selection shall call the election. Said election shall be held, within 30 days after need for a watershed management authority has been determined, as provided in Section 9-10A-8. Due notice shall be required prior to said election. All residents of the county where the director must reside who also reside within the boundaries of the authority shall be eligible to vote in said election, and only said residents shall be eligible to vote. Said residents shall be 18 years of age or older.

Each person who is qualified to vote for a resident director who desires to be elected a resident director of the watershed management authority shall file not later than 10 days prior to the date set for an election a nominating petition with the board of supervisors who called the election. Said petition shall be signed by 25 or more residents who are eligible to vote in the election, or, if less than 50 residents are involved, a majority of such residents.

Due notice of the election shall state the date of holding the election, the hours of opening and closing the polls, and shall designate one or more places as polling places. The board of supervisors who called the election shall appoint a polling superintendent and other necessary polling officers. Said board of supervisors shall prepare a ballot displaying the names of all eligible candidates and shall instruct the voters how to vote. The ballots shall be counted by the election officers at the close of the polls and a report of the results, along with the ballots shall be delivered to the polling superintendent, who shall certify the results to the board of supervisors who called the election. The position on the original board of directors shall be filled by the candidate who received the most votes.

The board of supervisors who called the election, by resolution, shall officially declare the winning candidate. Said board of supervisors shall certify the results to the several boards of supervisors authorizing the establishment of the authority, the probate judges of the counties within the authority, the State Soil and Water Conservation Committee and the Secretary of State. The board of supervisors calling the election shall have authority to promulgate all necessary rules and regulations concerning the holding of said election. Costs of the election provided for by this section shall be paid by said board of supervisors. Once established, the board of directors of the watershed management authority may reimburse the board of supervisors for the cost of the election.

If the original at large directors referred to in Section 9-10A-9 are to be selected by means of an election, the several boards of supervisors who determined that an election would be the method of selection shall call the election. Said election shall be held within 30 days after need for a watershed management authority has been determined as provided in Section 9-10A-8. Due notice shall be required prior to said election. All residents of the authority who are 18 years of age or older shall be eligible to vote in said election, and only said residents shall be eligible to vote.

Each person who is qualified to vote for an at large director who desires to be elected an original at large director of the watershed management authority shall file not later than 10 days prior to the date set for an election a nominating petition with the board of supervisors who called the election. Said petition shall be signed by 25 or more residents within the watershed management authority who are eligible to vote in said election, or, if less than 50 residents are involved, a majority of such residents. If the candidates nominated do not exceed the positions available, said candidates shall be declared elected by the board of supervisors who called the election. If the number of individuals filing nominating petitions is greater than the number of available positions on the board of directors, then the election shall be held.

Due notice of the election shall state the date of holding the election, the hours of opening and closing the polls, and shall designate one or more places within the authority as polling places. The board of supervisors who called the election shall appoint a polling superintendent and other necessary polling officers. Said board of supervisors shall prepare a ballot displaying the names of all eligible candidates and shall instruct the voters regarding the number of candidates for which to vote. Ballots containing votes for less than the specified number of candidates for which an elector may vote shall be counted. Ballots containing votes for more than the specified number of candidates for which an elector may vote shall not be counted. The ballots shall be counted by the election officers at the close of the polls and a report of the results, along with the ballots shall be delivered to the polling superintendent, who shall certify the results to the board of supervisors. The original at large positions on the board of directors shall be filled by those candidates who received the most votes.

The board of supervisors who called the election, by resolution, shall officially declare the original at large members of the board of directors. Said board of supervisors shall certify the results to the probate judges of the counties within the authority, the State Soil and Water Conservation Committee and the Secretary of State. Said board of supervisors shall have authority to promulgate all necessary rules and regulations concerning the holding of said election. Costs of the original at large director's election shall be paid by the board of supervisors. If a joint board of supervisors is required, the cost of the election shall be paid equally by the several boards of supervisors comprising the joint board of supervisors. Once established, the board of directors of the watershed management authority may reimburse the board of supervisors or the several boards of supervisors comprising the joint board of supervisors for the cost of the election.



Section 9-10A-11 - Successor of director; term of office.

The successor of a director who must reside in a particular county shall be either elected or appointed. The method of selection shall be determined by the board of supervisors who determined the method of selecting the incumbent director whose term is expiring. The method of selection chosen shall be proclaimed by resolution. The successor of a director who must reside in a particular county shall be appointed or elected in the same manner as prescribed in Sections 9-10A-9 and 9-10A-10 except as otherwise provided in this section.

The successor of an at large director shall be either elected or appointed. The method of selection shall be determined by the several boards of supervisors who determined the method of selecting the incumbent director whose term is expiring. The method of selection chosen shall be proclaimed by resolution. The successor of an at large director shall be appointed or elected in the same manner as prescribed in Sections 9-10A-9 and 9-10A-10 except as otherwise provided in this section.

All successors shall be elected or appointed for terms of four years.

Elections shall be at least one month prior to the expiration of the term of office of the incumbent director whose term is expiring. The costs of elections shall be paid by the watershed management authority.



Section 9-10A-12 - Officers of board; treasurer to execute bond; quorum; notice of meetings; position vacated due to absences; records.

(a) The board of directors of the watershed management authority shall annually elect from its membership a chairman, secretary and treasurer. The treasurer shall execute an official bond for the faithful performance of the duties of his office to be approved by the board of directors, except that no bond shall be required until such time as the authority possesses funds. Such bond shall be executed with at least three solvent personal sureties whose solvency must exceed the amount of the bond or by a surety company authorized to do business in this state and shall be in an amount determined by the board of directors. If the treasurer is required to execute a surety company bond, the premium on the bond shall be paid by the watershed management authority.

(b) A majority of the board of directors shall constitute a quorum, and the concurrence of a majority in any matter within their authority shall be required for its determination.

(c) The chairman of the board of directors shall give notice of all meetings and the agenda for each meeting at least 10 days prior to the date of the meeting. In the absence of action by the board of directors regarding the agenda for a meeting, the chairman shall have the authority to set the agenda.

(d) The board of directors shall have the power to declare a position on the board of directors vacant if a board of directors member holding said position is repeatedly absent from meetings. Provided however, the board shall provide notice to said nonattending member prior to declaring the position vacant. A vacancy created pursuant to this subsection shall be filled in the same manner as other vacancies are filled.

(e) The board of directors shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations and orders issued or adopted.



Section 9-10A-13 - Reimbursement for expenditures.

Members of the board of directors shall receive no salaries but may be reimbursed by the authority for actual and necessary expenditures incurred in the performance of their duties.



Section 9-10A-14 - Powers of board.

The board of directors of a watershed management authority shall have power to:

(1) Acquire, by purchase, gift, grant, bequest or devise, or through condemnation proceedings held in the manner provided by Chapter 1A of Title 18, such lands or rights-of-way as are necessary for the exercise of any authorized function of the authority. Prior to commencing condemnation proceedings upon land or rights-of-way in the manner provided by Chapter 1A of Title 18, the board of directors of a watershed management authority shall conduct a public hearing regarding the commencement of said condemnation proceedings. The board of directors, prior to the public hearing shall publish notice of the public hearing at least twice, with an interval of at least seven days between the two publication dates, in a newspaper or other publication of general circulation within the county or counties where the land or right-of-way is situated. If no such publication of general circulation is available, notice shall be given by posting the notice in at least three public places in the county. The notice shall specify the land or right-of-way upon which a condemnation proceeding may be commenced and the date, time, location and purpose of the public hearing. All interested parties shall have the right to attend said public hearing and shall be granted an opportunity to address the board of directors regarding the commencement of condemnation proceedings. A vote of two-thirds of all the members of the board of directors of the watershed management authority shall be required to commence condemnation proceedings as provided herein;

(2) Construct, improve, operate and maintain such structures and projects as may be necessary for the exercise of any authorized function of the authority;

(3) Borrow such money as is necessary for the purpose of acquiring rights-of-way and establishing, constructing, reconstructing, repairing, enlarging and maintaining such structures and improvements as are required by the authority in the performance of its functions, and issue, negotiate and sell its bonds as provided in Section 9-10A-15; provided that all contracts made and all bonds issued by a watershed management authority under the provisions of this chapter shall be solely and exclusively obligations of the authority and shall not be an obligation or debt of the State of Alabama or any county or municipality therein;

(4) Sell, lease or otherwise dispose of any of its property or interests therein in furtherance of the purposes provided for by this chapter;

(5) Make and execute contracts and other instruments necessary and convenient to the exercise of its powers;

(6) Sue and be sued in the name of the authority;

(7) Cooperate with or act as agent for the State of Alabama or any of its agencies or the United States or any of its agencies or any county or municipality in connection with the acquisition, construction, operation or administration of any project within the boundaries of the authority;

(8) Accept donations, gifts and contributions in money, services, materials or otherwise from the United States or its agencies or from the State of Alabama or its agencies or from any county or municipality or from any individual and use or expend such moneys, services, materials or other such contributions in carrying out the provisions of this chapter;

(9) Employ such employees as the board may determine and fix their compensation, qualifications and duties and delegate to the chairman of the board or any member or employee of the board such powers and duties as it may deem proper;

(10) Call upon the Attorney General of the state for such legal services as it may require or employ its own counsel and legal staff;

(11) Have a seal, which seal shall be judicially noticed;

(12) Have perpetual succession unless terminated as provided in this chapter; and

(13) Cooperate with other watershed management authorities in the exercise of any and all powers conferred pursuant to the provisions of this chapter.



Section 9-10A-15 - Issuance of bonds.

Bonds authorized by Section 9-10A-14 shall not be issued until proposed by order or resolution of the board of directors of the watershed management authority specifying the purpose for which the funds are to be used and the proposed undertaking, the amount of bonds to be issued and the rate of interest they are to bear and are approved by the Director of the state Department of Finance. An authority, with such approval, shall have power and is authorized from time to time to issue its negotiable bonds. Said bonds may be issued in one or more series, may bear such date or dates, mature at such time or times not exceeding 40 years from their respective dates, bear interest at such rate or rates, payable in such manner, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption, with or without premium, be declared or become due before the maturity date thereof, as the authority's resolution or resolutions may provide. Said bonds may be issued for money or property at public or private sale for such price or prices as the board of directors shall determine. Said bonds may be repurchased by the authority out of any funds available for such purpose at a price not more than the principal amount thereof and accrued interest, and all bonds so repurchased shall be cancelled. Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchaser of said bonds. No bonds or other evidence of indebtedness of an authority shall be issued or sold until consent to the issuance and sale thereof shall have been given by the Director of the Department of Finance. A petition requesting such consent shall be filed by such authority with the Director of the Department of Finance. Such petition shall specify the plan or program of the authority and the uses to which it is proposed to put the proceeds of such issue and such other matters as are necessary fully to advise said director of the nature of the purpose, in furtherance of which such issue is proposed, and said petition shall include such other information as may be required by the rules of the Department of Finance. The Director of the Department of Finance shall grant such consent only after he finds that such issue or sale serves some public need and is in the public interest. It shall be unlawful for the authority to use the proceeds of any such issue or sale contrary to the plan and purposes presented to the Director of the Department of Finance in obtaining his consent thereto. The authority applying for such consent is authorized to pay such fees as shall be lawfully assessed against it by the Department of Finance.



Section 9-10A-16 - Petition for discontinuance of authority.

(a) At any time, a watershed management authority's board of directors may file a petition with the Secretary of State, the joint boards of supervisors who authorized the establishment of the authority and the State Soil and Water Conservation Committee praying that the existence of the authority be discontinued. The petition shall state the reasons for discontinuance.

(b) The Examiners of Public Accounts shall specify as a part of said petition that all obligations of the authority can be properly satisfied by the use of the existing assets of the authority.

(c) If any watershed management authority petitions for discontinuance, the Director of the state Department of Finance or his designee shall have the same powers regarding the watershed management authority's assets, liabilities and functions as the board of directors of said watershed management authority. The state shall not be required to assume any debts or liabilities of the authority.

(d) All assets, including but not limited to real property, personal property, equipment and supplies, acquired, appropriated to or received, shall be deemed property of the state.



Section 9-10A-17 - Audits.

Every watershed management authority established under the authority of this chapter shall be subject to audits by the state Examiners of Public Accounts.



Section 9-10A-18 - State Code of Ethics; public officials; public employees.

Officers and employees of a watershed management authority established pursuant to the provisions of this chapter shall be subject to the State Ethics Law. Members of the board of directors of a watershed management authority for the purposes of Chapter 25 of Title 36, shall be considered "public officials." Employees of a watershed management authority for the purposes of Chapter 25 of Title 36, shall be considered "public employees."



Section 9-10A-19 - Employees deemed members of State Retirement System.

(a) Any person who is regularly employed by a watershed management authority established pursuant to this chapter shall be deemed to be an "employee" of the State of Alabama, as defined in Section 36-27-1. From the date he assumes his duties, any such person shall be deemed to be a "member" of the State Employees' Retirement System, as defined in Section 36-27-4; provided that the required contributions are made to the system.

(b) Any person employed by a watershed management authority shall become a member of the Employees' Retirement System as a condition of employment. Deductions for retirement purposes shall be made from the salary of each employee in the manner prescribed by law.

(c) The watershed management authority shall contribute on account of the participation of its employees the employer's contribution rate as established by the actuary for regular employees of the state.

The contribution rate so computed, based upon the payroll of the employees, shall be certified by the Board of Control of the Employees' Retirement System to the board of directors of the watershed management authority. The watershed management authority shall pay to the State Treasurer the amount certified by the Board of Control and the State Treasurer shall credit such amounts to the appropriate funds of the retirement system.



Section 9-10A-20 - Health insurance benefits for full-time employees.

(a) Full-time employees of a watershed management authority shall be included in the definitions of "employee" as provided in Section 36-29-1(1), and shall be entitled to the same health insurance benefits and required to make the same contributions as other state employees. The watershed management authority is hereby authorized to pay the employer's share for said health insurance to the State Employees' Insurance Board.

(b) Full-time employees of a watershed management authority shall be entitled to all benefits granted state employees.



Section 9-10A-21 - Competitive bidding on public contracts.

Every watershed management authority established pursuant to the provisions of this chapter shall be considered a state authority for the purposes of applying the provisions of Chapter 16 of Title 41, regarding competitive bidding on public contracts.



Section 9-10A-22 - Property exempt from taxation.

The property and interests acquired by any watershed management authority organized under the provisions of this chapter shall be exempt from all state, county or other taxation.






Chapter 10B - ALABAMA WATER RESOURCES.

Section 9-10B-1 - Short title.

This chapter shall be cited as the "Alabama Water Resources Act."



Section 9-10B-2 - Legislative findings; exemptions.

The Legislature of the State of Alabama hereby finds and declares that:

(1) All waters of the state, whether found on the surface of the ground or underneath the surface of the ground, are among the basic resources of the State of Alabama;

(2) The use of waters of the state for human consumption is recognized as a priority use of the state and it is the intent of this chapter that no limitation upon the use of water for human consumption shall be imposed except in emergency situations after the Office of Water Resources has considered all feasible alternatives to such limitations;

(3) The use of such waters should be conserved and managed to enable the people of this state to realize the full beneficial use thereof and to maintain such water resources for use in the future;

(4) The general welfare of the people of this state is dependent upon the dedication of the water resources of the State of Alabama to beneficial use to the fullest extent to which they are capable through the development and implementation of plans and programs to manage such quantitative water resources;

(5) It is the purpose of this chapter to establish the Office of Water Resources and the Water Resources Commission and to vest said office and commission with the power and responsibility to develop plans and strategies for the management of the waters of the state as well as the other goals and policies of this chapter;

(6) No person's beneficial use of the quantitative waters of the state shall be restricted by the Office of Water Resources or the Water Resources Commission except where such beneficial use is within an area of the state designated as a capacity stress area pursuant to this chapter. It is the intent of the Legislature that any action taken which limits, restricts or conditions any person's beneficial use of water resources of this state be implemented only after:

a. the Water Resources Commission has determined that such action is necessary because the aggregate uses of the waters of the state in such area exceeds or will exceed the availability of such waters and is required to protect the availability of the waters of the state; and

b. such person has been afforded due process of law including, but not limited to, a public hearing. The implementation and enforcement of any action limiting, restricting, or conditioning any person's beneficial use of water resources shall be under the direction of the Alabama Department of Environmental Management; and

(7) Notwithstanding any provision of this chapter to the contrary, the provisions of this chapter shall not apply to:

a. Impoundments or other similar containments confined and retained completely upon the property of a person which store water where the initial diversion, withdrawal, or consumption of such water is acknowledged in a certificate of use;

b. Waste water treatment ponds and waste water treatment impoundments subject to regulation under the Clean Water Act, 33 U.S.C. Sections 1251 et seq., and ponds and impoundments subject to regulation under the Mine Safety and Health Act, 30 U.S.C. Sections 801 et seq., or the Surface Mining Control Act, 30 U.S.C. Sections 1201 et seq.; and

c. Surface impoundments constituting solid waste management units under the Resource Conservation and Recovery Act, 42 U.S.C. Sections 6901 et seq.



Section 9-10B-3 - Definitions.

For the purposes of this chapter, the following words and phrases, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) AREA OF THE STATE. Any municipality or county, including portions thereof, or other geographical area of the state as may be designated by the commission pursuant to this chapter.

(2) BENEFICIAL USE. The diversion, withdrawal, or consumption of the waters of the state in such quantity as is necessary for economic and efficient utilization consistent with the interests of this state.

(3) CAPACITY STRESS AREA. An area of the state designated by the commission pursuant to this chapter where the commission determines that the use of the waters of the state, whether ground water, surface water, or both, requires coordination, management, and regulation for the protection of the interests and rights of the people of the state.

(4) CERTIFICATE OF USE. A certificate which shall be issued by the Office of Water Resources, upon receipt of a declaration of beneficial use, in accordance with this chapter acknowledging the diversion, withdrawal, or consumption of the waters of the state.

(5) COMMISSION. The Alabama Water Resources Commission or its successor.

(6) SURFACE WATER REGIONS. Those certain areas of the state designated by this chapter and to be referred to individually as:

a. Central Alabama Surface Water Region. That area of the state formed by the counties of Etowah, Cherokee, St. Clair, Calhoun, Cleburne, Shelby, Talladega, Clay, Randolph, Bibb, Coosa, Tallapoosa, Chilton, Perry, Autauga, Elmore, Macon, Montgomery, Dallas, Lowndes, Wilcox, and Monroe.

b. Coastal Alabama Surface Water Region. That area of the state formed by the counties of Mobile and Baldwin, and all bays, tidal estuaries, and portions of the Gulf of Mexico over which this state has jurisdiction.

c. North Alabama Surface Water Region. That area of the state formed by the counties of Lauderdale, Limestone, Madison, Jackson, Colbert, Franklin, Lawrence, Morgan, Marshall, and DeKalb.

d. Southeast Alabama Surface Water Region. That area of the state formed by the counties of Russell, Bullock, Pike, Barbour, Lee, Chambers, Butler, Crenshaw, Coffee, Dale, Henry, Conecuh, Covington, Geneva, Houston, and Escambia.

e. West Alabama Surface Water Region. That area of the state formed by the counties of Marion, Winston, Cullman, Blount, Lamar, Fayette, Walker, Jefferson, Pickens, Tuscaloosa, Greene, Hale, Sumter, Marengo, Choctaw, Clarke, and Washington.

(7) CRITICAL USE STUDY. An analysis of the available supply of water resources within an area of the state and an assessment of the existing and reasonably foreseeable future demand for such resources to determine if such area of the state should be designated as a capacity stress area.

(8) DECLARATION OF BENEFICIAL USE. A writing signed and certified by, or on behalf of, a person to receive a certificate of use and shall include the following: the name of the person to receive a certificate; the source or sources of the waters of the state subject to such person's beneficial use; the estimated quantity, in gallons, of the waters of the state used on an annual average daily basis by such person and the estimated capacity in gallons, of waters of the state potentially diverted, withdrawn or consumed on any given day by such person; and a statement of facts establishing that the use of such waters constitutes a beneficial use.

(9) DEPARTMENT. The Department of Economic and Community Affairs or its successor.

(10) DIRECTOR. The Director of the Department of Economic and Community Affairs.

(11) DIVISION CHIEF. The Chief of the Office of Water Resources or its successor.

(12) GROUND WATER. Water in a saturated zone or stratum beneath the surface of land or water, whether or not flowing through known and definite channels.

(13) OFFICE OF WATER RESOURCES. The Alabama Office of Water Resources or its successor.

(14) PERSON. Any and all persons, natural or artificial, including any individual, firm, association, organization, partnership, business, trust, corporation, company, any federal agency, authority, or corporation created by the United States of America, and the state and all political subdivisions, regions, districts, municipalities, and public agencies thereof.

(15) PUBLIC WATER SYSTEM. A system for the provision to the public of piped water for human consumption or other uses, if such system has at least 15 service connections or regularly serves an average of at least 25 individuals at least 60 days out of the year. A public water system includes:

a. any collection, treatment, storage, and distribution facilities under the control of the operator of such system and used primarily in connection with such system; and

b. any collection or pretreatment storage facilities not under such control which are used primarily in connection with such system.

(16) STATE. The State of Alabama.

(17) SURFACE WATER. Water upon the surface of the earth, whether contained in bounds created naturally or artificially or diffused. Water from natural springs shall be considered "surface water" when it exits from the spring onto the surface of the earth.

(18) WATER RESOURCES COUNCIL. The Alabama Water Resources Council or its successor.

(19) WATERS or WATERS OF THE STATE. A quantity of any spring, brook, creek, stream, river, pond, swamp, lake, reservoir, impoundment, sound, tidal estuary, bay, waterway, aquifer, or any other body or accumulation of water, surface water, or ground water, public or private, natural or artificial, that

a. is contained within the borders of this state;

b. flows through or to this state or any portion thereof; or

c. borders upon this state or any portion thereof, including those portions of the Gulf of Mexico over which this state has jurisdiction.



Section 9-10B-4 - Office of Water Resources created.

There is hereby created the Alabama Office of Water Resources as a division of the Department of Economic and Community Affairs.



Section 9-10B-5 - Functions and duties of Office of Water Resources.

The general functions and duties of the Office of Water Resources shall be as follows:

(1) To develop long-term strategic plans for the use of the waters of the state by conducting and participating in water resource studies and by administering the laws established by this chapter and regulations promulgated hereunder;

(2) Acting through the commission, to adopt and promulgate rules, regulations, and standards for the purposes of this chapter, and to develop policy for the state regarding the waters of the state;

(3) To implement quantitative water resource programs and projects for the coordination, conservation, development, management, use, and understanding of the waters of the state;

(4) To serve as a repository for data regarding the waters of the state;

(5) To, at its discretion, study, analyze, and evaluate in coordination with, or with the assistance of, other agencies of the state, the federal government, any other state, or any person the uses of the waters of the state, including, without limitation, the diversion, withdrawal, or consumption of such waters, and to prepare comprehensive plans, programs, and policies to encourage or require, where expressly authorized by this chapter, the efficient use of the waters of the state;

(6) To participate on behalf of the state in discussions between or among the state, any federal officer, department, or agency, any other state, or any person concerning the waters of the state; floods, droughts, and other hydrologic events involving the waters of the state; and water conservation programs;

(7) To enter into agreements or contracts, where appropriate, with other agencies of this state, the federal government, local governments, or any person in order to accomplish the purposes of this chapter;

(8) To issue, modify, suspend, or revoke orders, citations, or notices of violation regarding the diversion, withdrawal, or consumption of the waters of the state;

(9) To hold hearings relating to any of the provisions of this chapter or the administration thereof;

(10) To apply for, accept, and disburse advances, loans, grants, contributions, and any other form of assistance from the federal government, the state or other public body, or from any sources, public or private, for the purposes of this chapter, and enter into and carry out contracts or agreements in connection therewith, and include in any contract for financial assistance with the federal government such conditions imposed pursuant to federal laws as it may deem reasonable and appropriate and which are not inconsistent with the purposes of this chapter;

(11) To employ such professional, technical, clerical, and other staff, including attorneys and special counsel, and such consultants as are necessary to accomplish the objectives of this chapter;

(12) To monitor, coordinate, and manage the waters of the state as provided in this chapter. The Office of Water Resources shall make every effort to accept copies of reports submitted pursuant to rules or regulations of the federal government or another agency of the state;

(13) To sponsor, encourage, and facilitate plans, projects, policies, and programs for the conservation, coordination, protection, development, and management of the waters of the state;

(14) To, at its discretion, undertake or participate in studies, surveys, analyses, or investigations of water resources to include, but not limited to, the following: single, multi-purpose, comprehensive, local, county, regional, state, multi-state, national, federal, interstate, intrastate, ground, subsurface, recharge area, surface, watershed, drainage area, sub-basin, basin, stream, corridor, river, reservoir, impoundment, navigation, potable water, water supply, conservation, flood, drought, recreation, hydropower, water availability, water demand, and other water resource studies; provided, however, that the Office of Water Resources' failure to undertake or participate in any such studies, surveys, analyses, or investigations shall not affect the validity thereof.

(15) To conduct a program of education and public enlightenment with respect to the waters of the state;

(16) To make an annual report to the Governor and the presiding officers of the House and Senate through the department concerning the activities and accomplishments of the Office of Water Resources for the preceding fiscal year;

(17) To enforce all provisions of this chapter and to file legal actions in the name of the Office of Water Resources and to prosecute, defend, or settle actions brought by or against the Office of Water Resources or its agents. The Attorney General shall represent the Office of Water Resources in any and all legal actions brought by the Office of Water Resources to enforce any provision of this chapter. Nothing herein shall be construed or interpreted to impair the authority of the Attorney General to enforce independently the provisions of this chapter;

(18) In addition to any other remedies provided by law, to recover in a civil action from any person violating any provision of this chapter, or any rule or regulation promulgated hereunder, other than such provisions or rules or regulations subject to the enforcement of the Alabama Department of Environmental Management, or from any person who fails to submit a declaration of beneficial use or makes a false statement in a declaration of beneficial use the actual costs incurred by the Office of Water Resources to protect the waters of the state from such violation. Such action shall be filed in the circuit court of the county where the defendant resides or does business, or in which the violation occurs or will occur;

(19) After the expiration of one year from February 23, 1993, to issue an order assessing a civil penalty against any person in violation of a. any provision of this chapter or b. any rule or regulation promulgated hereunder, other than such provisions or rules or regulations subject to the enforcement of the Alabama Department of Environmental Management, or any person who fails to submit a declaration of beneficial use or makes a false statement in a declaration of beneficial use; provided, however, that no such order shall be issued to a person if a civil action to recover a penalty for such violation has been commenced against such person. Any order issued under this section shall set forth findings of fact relied upon by the Office of Water Resources in determining the alleged violation and the amount of the civil penalty and may be served in the manner provided for service of process in the Alabama Rules of Civil Procedure. Where the Office of Water Resources has issued an order finding that a violation has occurred and assessing a civil penalty, the person subject thereto shall pay the penalty in full within 30 days of receipt of the order unless such person files a request for a hearing in accordance with the rules and regulations promulgated hereunder. No order shall be issued under this subsection until the division chief or his designated representative has offered to meet with such person concerning the alleged violations and penalties. It is the intent of the Legislature that the director or division chief or their representatives shall attempt in good faith to reach a solution of alleged violations before any legal action is commenced. Civil penalties assessed by the Office of Water Resources and not paid may be recovered in a civil action brought by the Office of Water Resources in the circuit court of the county in which such person resides or does business. Any civil penalty assessed or recovered hereunder shall not exceed $1,000 for each violation. Each day such violation continues shall constitute a separate violation for purposes of this chapter. In no event shall a civil penalty assessed hereunder exceed $25,000 in any calendar year. In determining the amount of any penalty, the Office of Water Resources shall take into account the seriousness of the violation, the standard of care manifested by such person, any economic benefit accruing to such person as a result of the violation, the nature, extent, and degree of success of such person's efforts to minimize or mitigate the effects of such violation on the waters of the state, such person's history of previous violations, and the ability of such person to pay the penalty;

(20) To request such assistance from any other agency of this state as may be reasonable and necessary to carry out the purposes of this chapter. All state agencies, departments, institutions, and political subdivisions are hereby empowered and authorized to make available to the Office of Water Resources such reasonable assistance and information as the office may request in carrying out the intentions and purposes of this chapter;

(21) To recommend to the Legislature such legislation as may be needed to coordinate, protect, conserve, develop, and manage the waters of the state; and

(22) To perform any other duty or take any other action necessary for the implementation and enforcement of this chapter.



Section 9-10B-6 - Negotiation and consummation of interstate compacts.

The Office of Water Resources shall act on behalf of the state in the negotiation and consummation of any compact with another state or states (with or without federal interests) concerning the waters of the state; provided, however, the consummation of any such compact is subject to confirmation by an act of the Legislature and approval of the Governor.



Section 9-10B-7 - Office headed by division chief.

The Office of Water Resources shall be headed by and shall be under the direction, supervision, and control of an officer who shall be known and designated as the Division Chief of the Alabama Office of Water Resources. The division chief shall be appointed by the director, with the approval of the Governor, and shall report to, and be under the direct supervision of, the director. The division chief shall be a person knowledgeable in the fields of water resource management, development, and conservation. The division chief shall be a state Merit System employee. The salary of the division chief shall be set in accordance with state law. Vacancies in the position of division chief shall be filled in the same manner as set forth above; provided, however, that prior to the appointment and approval of a division chief, the director may appoint an acting division chief or may assume the responsibilities of, and serve in the capacity as, division chief until a division chief is selected in accordance with the provisions of this chapter.



Section 9-10B-8 - Power and authority of division chief.

The division chief shall have the power and authority necessary to carry out the functions and duties of the Office of Water Resources. All functions and duties of the Office of Water Resources shall be exercised by the division chief or through such officers or employees as the division chief may designate. In the performance of such functions and duties and in the exercise of such powers and authorities, the division chief and all other officers and employees of the Office of Water Resources shall be subject to all legal requirements, restrictions, limitations, conditions, and penalties, whether civil or criminal, with respect to the performance of such functions and duties and the exercise of such powers and authorities.



Section 9-10B-9 - Recommendation of proposed rules by division chief.

The division chief, from time to time, may recommend to the commission proposed rules and regulations, including amendments and repeals thereof, for consideration by the commission. All such rules and regulations shall be reasonably calculated to effect the expeditious and efficient performance of the functions and duties of the Office of Water Resources and shall not be in conflict with applicable statutes, rules, or regulations.



Section 9-10B-10 - Establishment of technical or other advisory committees.

The division chief may establish such technical or other advisory committees to assist the commission or the Office of Water Resources in the performance of its functions and duties.



Section 9-10B-11 - Determination of number of employees needed.

The division chief shall, with the approval of the director and subject to the provisions of the state Merit System, determine the number of employees needed for the efficient and economical performance of the functions and duties of the Office of Water Resources.



Section 9-10B-12 - Water Resources Commission created; membership.

There is hereby created the Alabama Water Resources Commission. The commission shall consist of 19 members who are citizens of this state as follows:

(1) Seven of the members of the commission shall be appointed by the Governor with one member being a resident of each congressional district and with at least one member being a resident of each surface water region; provided, however, that no more than two residents from each surface water region may be appointed by the Governor to serve on the commission at the same time.

(2) The Governor shall also appoint one member of the commission from a list of five candidates submitted by an organization representing a majority of the rural water systems in the state, and one member from a list of five candidates submitted by a statewide organization representing soil and water conservation districts in the state.

(3) Five of the members of the commission shall be appointed by the Lieutenant Governor, one of the members being appointed from a list of five candidates submitted by an urban public water system in the state using 90 million gallons of water or more per day from the waters of the state on an average daily basis, one of the members being appointed from a list of five candidates submitted by a statewide organization representing a majority of persons, other than public water systems, using twenty million gallons of water or more per day from the waters of the state on an average daily basis during any calendar month for diverse industrial, commercial, business, or manufacturing purposes, one of the members being appointed from a list of five candidates submitted by an organization representing environmental, conservation, or water-related recreation interests in the state, one of the members being appointed from a list of five candidates submitted by an organization representing a majority of urban public water systems in the state using less than 90 million gallons of water per day from the waters of the state on an average daily basis, and one member being appointed from the state at-large.

(4) Five of the members of the commission shall be appointed by the Speaker of the House of Representatives, one of the members being appointed from a list of five candidates submitted by an organization representing a majority of urban public water systems in the state using less than 90 million gallons of water per day from the waters of the state on an average daily basis, one of the members being appointed from a list of five candidates submitted by a statewide organization representing a majority of persons, other than public water systems, using twenty million gallons of water or more per day from the waters of the state on an average daily basis during any calendar month for diverse industrial, commercial, business, or manufacturing purposes, one member being appointed from a list of five candidates submitted by commercial navigation interests in the state, one member being appointed from a list of five candidates submitted by an organization representing a majority of persons who are required to submit declarations of beneficial use for irrigation purposes, and one member being appointed from the state at-large.

(5) The appointing authority shall immediately inform the Office of Water Resources in writing of the name and address of each initial or successor member of the commission. All appointments to the commission shall be published by the Office of Water Resources in a newspaper of general circulation in Montgomery County. Any objections to the appointment of a member of the commission shall be made in writing to the appointing authority within 30 days of the publication of such appointment and shall be limited to the failure of the appointing authority to appoint a member in accordance with the provisions of this section. Any such objections not made within this 30-day period shall be deemed waived.

(6) Members of the commission shall meet all requirements of the State Ethics Law and the conflict of interest provisions of applicable federal laws and regulations.



Section 9-10B-13 - Terms of members of commission.

The terms of the initial members of the commission shall begin on February 23, 1993 and shall be as follows:

(1) Five of the members appointed by the Governor shall be selected by the Governor to serve for a period of two years;

(2) Four of the members appointed by the Governor shall be selected by the Governor to serve for a period of six years;

(3) Three of the members appointed by the Lieutenant Governor shall be selected by the Lieutenant Governor to serve for a period of four years;

(4) Two of the members appointed by the Lieutenant Governor shall be selected by the Lieutenant Governor to serve for a period of six years;

(5) Three of the members appointed by the Speaker of the House of Representatives shall be selected by the Speaker of the House of Representatives to serve for a period of four years; and

(6) Two of the members appointed by the Speaker of the House of Representatives shall be selected by the Speaker of the House of Representatives to serve for a period of six years.



Section 9-10B-14 - Expiration of term or vacancy on commission; succession; appointment.

At the expiration of the terms of the members initially appointed to the commission, their successors shall be appointed by the Governor, the Lieutenant Governor, and Speaker of the House of Representatives on the same basis as the initial members for terms of six years. No member of the commission may serve more than two full six-year terms. At the expiration of a term of office or in the event of a vacancy on the commission, the appropriate appointing authority shall promptly make an appointment to fill the vacancy for the remainder of the vacating member's term. The expiring term of an incumbent member shall be continued until a successor is appointed. Notwithstanding the foregoing, the term of each successor to a member of the commission, including any initial member of the commission who is reappointed by the appropriate appointing authority, shall be deemed to begin on the day following the last day of the term of the member whose term has expired or is otherwise terminated regardless of the time such appointment is made. Any member of the commission who misses three consecutive meetings of the commission shall immediately cease to be a member thereof and the appropriate appointing authority shall appoint a new member to complete the remainder of the term of such member.



Section 9-10B-15 - Chairperson of commission; length of term; successor.

The Governor shall select the initial chairperson of the commission from among the members of the commission. The chairperson shall serve for a term of two years. After the expiration of the term of the chairperson initially appointed, the commission shall elect a successor from among the members of the commission; provided, however, that any subsequent chairperson shall serve at least two years on the commission before assuming the position of chairperson. In the event that no member of the commission has served for more than two years in such capacity, the commission shall elect a chairperson from among the members of the commission.



Section 9-10B-16 - Duties of commission.

The commission shall have the following duties:

(1) To advise the Governor and the presiding officers of the Senate and House, as necessary or as requested, on all matters related to the waters of the state as provided in this chapter;

(2) To provide guidance to the director and the division chief on all matters within the commission's scope of authority;

(3) To advise in the formulation of policies, plans, and programs of the Office of Water Resources in the performance of its functions and duties;

(4) To establish, adopt, promulgate, modify, repeal, and suspend any rules or regulations authorized pursuant to this chapter which may be applicable to the state as a whole or any of its geographical parts and to consider the adoption of any rule or regulation recommended by the division chief;

(5) To advise the Office of Water Resources to implement policies, plans, and programs governing the waters of the state; and

(6) To hear and determine appeals of administrative actions of the Office of Water Resources, including the administration of certificates of use or the issuance, modification, or repeal of any order, notice of violation or citation issued pursuant to subdivisions (17), (18) or (19) of Section 9-10B-5.



Section 9-10B-17 - Remuneration of commission; meetings; division chief as ex officio secretary.

(a) The members of the commission shall receive no salary or compensation as members of such commission, but shall be reimbursed for expenses of travel, meals, and lodging while in the performance of their duties as members of such commission in accordance with Article 2, Chapter 7, Title 36.

(b) The commission shall hold regular meetings at least twice every calendar year at the time and place designated by the chairperson of the commission. Special meetings of the commission may be called at the discretion of the chairperson of the commission and shall be called by the chairperson of the commission upon written request of the division chief or three members of the commission requesting that the commission consider any matter within its authority. All members shall be notified of the time and place designated for any regular or special meeting at least five days prior to such meeting in any of the following ways:

(1) By written notice mailed to the member's last known address.

(2) By telegram.

(3) By telephone.

(c) The division chief shall serve as ex officio secretary of the commission and shall keep minutes of all meetings and a record of all proceedings of the commission. The division chief shall receive no additional compensation for such services.



Section 9-10B-18 - Adoption of rules and regulations for operation of commission; administrative hearings.

As soon as reasonably practicable, but in no event later than one year from February 23, 1993, the commission shall adopt rules and regulations for the operation of the commission. The commission shall also adopt rules governing all administrative hearings and appeals involving the commission and the Office of Water Resources.



Section 9-10B-19 - Promulgation of rules governing declarations of beneficial use and certificates of use.

As soon as reasonably practicable, but in no event later than one year from February 23, 1993, the commission, in consultation with the Office of Water Resources, shall promulgate and adopt rules and regulations governing declarations of beneficial use and certificates of use. Such rules and regulations shall be consistent with the objectives of this chapter and the provisions of this section. In addition to any other requirement established by the commission, the following provisions shall govern all declarations of beneficial use submitted to, and certificates of use issued by, the Office of Water Resources:

(1) Certificates of use may be transferred, consigned, or conveyed, in whole or in part, in accordance with rules and regulations promulgated by the commission;

(2) Declarations of beneficial use shall be submitted periodically in accordance with regulations promulgated by the commission and declarations of beneficial use shall be submitted within 90 days of a substantial change in any person's beneficial use of the waters of the state or a change in the name of a person diverting, withdrawing, or consuming waters of the state who has previously submitted a declaration of beneficial use in accordance with regulations promulgated by the commission. In cases where a certificate of convenience and necessity has been issued or is issued in the future for any plant, property, or facility in accordance with Section 37-4-28, the term of any certificate of use shall be for the useful life of the facility, not to exceed 40 years;

(3) In the event a new or revised certificate of use has not been issued by the Office of Water Resources within 90 days of a person's submission of a declaration of beneficial use as required under regulations promulgated by the commission, the person submitting such declaration may continue to divert, withdraw, or consume the waters of the state, shall comply with rules and regulations regarding declarations of beneficial use, and shall not be subject to any civil action or order issued by the Office of Water Resources for failing to submit a declaration of beneficial use; and

(4) Each certificate of use shall acknowledge the estimated amount, in gallons, of the waters of the state used on an annual average daily basis by the holder thereof and shall acknowledge the estimated capacity, in gallons, of the waters of the state potentially diverted, withdrawn, or consumed on any given day by such person as set forth in such person's declaration of beneficial use. For purposes of this chapter, certificates of use shall only acknowledge the estimated amount of water in gallons initially diverted, withdrawn, or consumed by a person from the waters of the state and shall not include waters that are recycled, reclaimed, or otherwise reused by such person or waters that are diverted, withdrawn, or consumed by a person pursuant to a certificate of use and stored for subsequent use by such person.



Section 9-10B-20 - Submission of declaration of beneficial use; requirements and limitations; certificate of use.

(a) A declaration of beneficial use shall be submitted within 90 days of the promulgation of rules and regulations governing such declarations by each public water system that regularly serves, individually or in combination with other such systems, more than 10,000 households and by each person who diverts, withdraws, or consumes more than 100,000 gallons of water on any day from the waters of the state.

(b) A declaration of beneficial use shall be submitted within 180 days of the promulgation of rules and regulations governing such declarations by each public water system that regularly serves, individually or in combination with other such systems, less than 10,000 households.

(c) No declaration of beneficial use shall be required to be submitted by any person, other than public water systems, who diverts, withdraws, or consumes less than 100,000 gallons of water each day from the waters of the state unless the commission determines by regulation that the submission of declaration of beneficial use by such person is necessary to accomplish the purposes of this chapter. In addition, no declaration of beneficial use shall be required and no certificate of use shall be issued for:

(1) In-stream uses of water, including, but not limited to, recreation, navigation, water oxygenation system, and hydropower generation; or

(2) Impoundments covering not more than 100 acres in surface area:

a. Confined and retained completely upon the property of a person; and

b. Used solely for recreational purposes, including sport fishing.

(d) Notwithstanding any other provision of this chapter to the contrary, each person who has the capacity to use 100,000 gallons or more of water on any day in total for purposes of irrigation shall submit a declaration of beneficial use to the Office of Water Resources on or before January 1, 1995. Persons who use waters for purposes of irrigation, but who do not have the capacity to use 100,000 gallons or more of water on any day in total for purposes of irrigation, are not required to submit a declaration of beneficial use unless the commission determines by regulation that such action is necessary to accomplish the purposes of this chapter.

(e) The Office of Water Resources shall issue a certificate of use to any person required to submit a declaration of beneficial use upon the submission of a declaration of beneficial use. The declaration of beneficial use shall contain all information required to be submitted under regulations promulgated by the commission and shall establish that the proposed diversion, withdrawal, or consumption of such water shall not interfere with any presently known existing legal use of such water and is consistent with the objectives of this chapter. Each certificate of use shall contain the following statement: "THE ISSUANCE OF THIS CERTIFICATE OF USE SHALL NOT CONFER OR MODIFY ANY PERMANENT INTERESTS OR RIGHTS IN THE HOLDER THEREOF TO THE CONTINUED USE OF THE WATERS OF THE STATE OF ALABAMA."

(f) It shall be a condition of each certificate of use issued by the Office of Water Resources that reports be submitted annually to the Office of Water Resources, indicating the amount of water, in gallons, diverted, withdrawn, or consumed on a monthly basis by such person and such other information required under regulations promulgated by the commission. Such reports shall be signed and certified that to the best of the person's knowledge and belief, the information contained therein is true, accurate, and complete.



Section 9-10B-21 - Critical use studies to determine if areas should be designated as capacity stress areas.

The division chief shall notify the commission of the designation of areas of the state for which the Office of Water Resources, in coordination with, or with the assistance of, other agencies of the state or federal government, shall conduct a critical use study to determine if such areas should be designated as capacity stress areas. Each critical use study shall include an analysis of reasonable alternatives to address the quantitative water resources problems identified by the Office of Water Resources during the study. At a minimum, the critical use study shall include an assessment of a no-action alternative, a conservation alternative, a water resources development alternative, and a restrictive use alternative. Within each area of the state for which a critical use study is proposed, the Office of Water Resources shall consult with all persons holding a certificate of use within such area as well as all appropriate federal, state, or local government agencies within such area prior to the completion of the critical use study. The division chief may establish a technical or other advisory committee to assist in the preparation of a critical use study. In addition, the Office of Water Resources shall prepare a draft of each critical use study, including the tentative recommendations of the Office of Water Resources to the commission, and shall solicit comments from interested persons within the study area and shall conduct a public hearing on the critical use study within the study area prior to the completion of the critical use study. The Office of Water Resources shall consider all comments received during the public review process in the development of the final report of the critical use study. Upon the completion of a critical use study, the Office of Water Resources shall submit a final report of the critical use study to the commission and shall certify to the commission that the critical use study has been completed in accordance with this section and shall recommend to the commission those actions, if any, determined during the study process to be necessary to protect the quantitative water resources of such area. The commission shall review the critical use study submitted by the Office of Water Resources and determine if the implementation of water use restrictions in such area is necessary due to a finding by the commission that the aggregate existing or reasonably foreseeable uses of the waters of the state in such area exceed or will exceed the availability of such waters and is required to protect the availability of the waters of the state, and may initiate rule-making proceedings to have such area of the state designated as a capacity stress area; provided, however, that the commission shall not adopt or promulgate any rule or regulation with respect to any capacity stress area without the concurrence of 13 of the members of the commission. A quorum of the commission shall be a majority of the members of the commission. In the event the commission adopts rules designating a capacity stress area, the commission shall further initiate rule-making authorizing only the implementation of those actions recommended by the Office of Water Resources or such other action as the commission determines to be reasonably necessary to protect the interests of the people of the state with respect to the waters of the state, including, without limitation, the coordination, encouragement, and facilitation of local participation in the design and implementation of such actions; the development, funding, or other participation in water resource projects within such areas; the adoption of mandatory conservation measures limiting the use of water in such areas; and procedures to review all certificates of use within such areas. No actions or measures proposed by the commission shall be implemented except in accordance with the rule-making procedures of the commission and applicable law.



Section 9-10B-22 - Implementation of use restriction alternatives; conditions, limitations, or restrictions on certificate of use.

(a) Upon the designation of any area of the state as a capacity stress area where the commission specifically finds the implementation of a use restriction alternative is necessary because the aggregate existing or reasonably foreseeable uses of the waters of the state in such an area exceed or will exceed the availability of such waters and is required to protect the availability of the waters of the state within such area, the commission shall immediately initiate rule-making procedures to consider appropriate conditions or limitations applicable to all certificates of use within such area; provided, however, that the commission shall not adopt or promulgate any rule or regulation with respect to any capacity stress area without the concurrence of 13 of the members of the commission. Any such conditions or limitations shall be confined to matters necessary for the protection of the beneficial use of the waters of the state. In addition to any other requirement of law, the notice of rule-making shall be sent by certified mail, return receipt requested, to each person within such area holding a certificate of use. The notice of rule-making shall include a description of the actions proposed by the commission, including the duration thereof, in the capacity stress area.

(b) Any rules or regulations proposed under this section shall consider fully all relevant matters prior to the adoption of any conditions, limitations, or restrictions upon any certificate of use within a capacity stress area. Such matters shall include, but shall not be limited to: the uses of water under each certificate of use within such area; the quantity of any water returned by each holder of a certificate of use to the capacity stress area; the reasonably foreseeable impacts to the economic or other interests of the state as a result of the imposition of any conditions, limitations, or restrictions upon each certificate of use; and the effect of such conditions, limitations, or restrictions upon the status of such area as a capacity stress area.

(c) Every 12 months, or sooner if necessary or requested by the division chief, the commission shall confirm the conditions applicable to a capacity stress area to determine what, if any, modifications to the designation of the capacity stress area are appropriate.



Section 9-10B-23 - Authority of Alabama Department of Environmental Management to implement and enforce rules and regulations.

(a) In the event the commission adopts or promulgates any rules or regulations limiting or reducing the quantity of water available to a person holding a certificate of use, the implementation and enforcement of such rules and regulations shall be under the direction of the Alabama Department of Environmental Management.

(b) The Alabama Department of Environmental Management and the Alabama Environmental Management Commission are hereby expressly authorized to perform the following duties and functions with respect to the implementation and enforcement of the rules and regulations adopted by the commission:

(1) To receive copies of all reports or other documents submitted to the Office of Water Resources by holders of certificates of use within a capacity stress area;

(2) Acting through the Alabama Department of Environmental Management, to issue an order assessing a civil penalty against any person in violation of any condition, limitation, or restriction of a certificate of use promulgated by the commission pursuant to Section 9-10B-22; provided, however, that all such orders shall be consistent with, and subject to the limitations set forth in, subdivision (19) of Section 9-10B-5;

(3) To recommend to the Office of Water Resources or the commission actions to be taken within a capacity stress area or modifications, amendments, or repeals of any rules or regulations adopted by the commission regarding a capacity stress area;

(4) Acting through the Alabama Environmental Management Commission, to hear administrative appeals of any order issued by the Alabama Department of Environmental Management pursuant to this section; and

(5) Acting through the Alabama Environmental Management Commission, to adopt such rules and regulations as reasonably necessary to perform the functions authorized pursuant to this section; provided, however, that no such rules or regulations shall conflict or be inconsistent with the rules or regulations adopted by the commission in designating a capacity stress area.



Section 9-10B-24 - Alabama Water Resources Council established; composition of members; advisory capacity.

There is hereby established the Alabama Water Resources Council. The Water Resources Council shall act in an advisory capacity to the Office of Water Resources and shall be comprised of one representative appointed by each of the following entities: The Alabama Department of Conservation and Natural Resources, the Alabama Department of Environmental Management, the Alabama Department of Public Health, the Soil and Water Conservation Committee, the Alabama State Port Authority, the Geological Survey of Alabama, and the Water Resource Research Institute. From time to time, the division chief may request any other state agency to appoint a representative to the Water Resources Council. The Water Resources Council shall advise the Office of Water Resources on all matters concerning the waters of the state.



Section 9-10B-25 - Considerations when designating capacity stress areas; authority of local organizations to implement proposed actions.

During the designation of a capacity stress area, the commission shall give due consideration to any hydrologic boundaries or other geographical considerations in designating an area of the state as a capacity stress area. In addition, the commission shall determine whether any local organization, including, but not limited to, watershed management authorities, conservancy districts, or soil and water conservation districts, are duly organized and authorized to implement the proposed actions in a capacity stress area other than those actions delegated to the Alabama Department of Environmental Management pursuant to Section 9-10B-23. In the absence of local organizations or in the event any such local organizations do not have the authority or are not authorized to take the action proposed within the capacity stress area, the Office of Water Resources shall implement such actions promulgated and adopted by the commission; provided, however, the Office of Water Resources shall recognize, cooperate, and coordinate with any such local organizations involved with the management, conservation, protection, enhancement, and development of the waters of the state within the capacity stress area.



Section 9-10B-26 - Effect of chapter on other state departments and agencies.

Nothing in this chapter shall be interpreted as negating, destroying, impairing, preempting, or superseding any statutory, common law, or other legal right, duty, power, or authority of the Alabama Department of Environmental Management, the Alabama Department of Conservation and Natural Resources, the Alabama Department of Public Health, the Geological Survey of Alabama or any other agency or department of this state.



Section 9-10B-27 - Effect of chapter on water use rights of riparian land owners.

Nothing contained in this chapter shall change or modify existing common or statutory law with respect to the rights of existing or future riparian owners concerning the use of the waters of the state.



Section 9-10B-28 - Expenditure of appropriations.

All appropriations to the Alabama Office of Water Resources shall be expended by the Office of Water Resources and Water Resources Commission for only those purposes authorized by this chapter. All penalties collected pursuant to this chapter shall be deposited in the General Fund. Subsequent appropriations may be made in conjunction with appropriations to the department.



Section 9-10B-29 - Charging fees or taxes.

The Office of Water Resources and the Alabama Water Resources Commission shall not charge or collect any fees or taxes from any person as a result of this chapter or of the powers granted to the Office of Water Resources or the Alabama Water Resources Commission, unless expressly authorized by the Legislature.



Section 9-10B-30 - Application of Alabama Administrative Procedure Act.

It is the intent of the Legislature that the Office of Water Resources and the Alabama Water Resources Commission shall be subject to all provisions of the Alabama Administrative Procedure Act, Chapter 22, Title 41.






Chapter 10C - ALABAMA DROUGHT PLANNING AND RESPONSE ACT.

Section 9-10C-1 - Short title.

This chapter may be known and cited as the Alabama Drought Planning and Response Act.



Section 9-10C-2 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) ADAPT. The Alabama Drought Assessment and Planning Team as created by this chapter.

(2) ADECA. The Alabama Department of Economic and Community Affairs.

(3) ADCNR COMMISSIONER. The Commissioner of the Alabama Department of Conservation and Natural Resources.

(4) ADEM DIRECTOR. The Director of the Alabama Department of Environmental Management.

(5) AEMA DIRECTOR. The Director of the Alabama Emergency Management Agency.

(6) ALABAMA ADJUTANT GENERAL. The Commanding General of the Alabama National Guard.

(7) AGI COMMISSIONER. The Commissioner of the Alabama Department of Agriculture and Industries.

(8) COMMUNITY PUBLIC WATER SYSTEM. A public water system which serves at least 15 service connections used by year-round residents or regularly serves at least 25 year-round residents.

(9) DROUGHT CONSERVATION PLAN. A written plan that addresses graduated drought response procedures with implementation of specific measures based on drought severity. The drought conservation plan may be a separate plan or a component of a broader emergency response plan.

(10) DROUGHT DECLARATION. A written summary, issued by OWR, containing a description of drought conditions throughout the state.

(11) DROUGHT EMERGENCY. A written declaration by the Governor that drought conditions in all or any part of the state are of such severity that public health or safety is threatened.

(12) DROUGHT MONITOR. The assessment of drought conditions throughout the United States published weekly by the National Integrated Drought Information System (NIDIS) on the "drought.gov" domain or its successor.

(13) EMERGENCY ACTION PLAN. A written emergency response plan.

(14) MIG. The Monitoring and Impact Group Subcommittee of ADAPT as created by this chapter.

(15) MIG CHAIR. The Chair of the Monitoring and Impact Group Subcommittee as created by this chapter.

(16) OFFICE OF WATER RESOURCES DIVISION DIRECTOR. The Division Director of the Office of Water Resources.

(17) OFFICE OF WATER RESOURCES or OWR. The Alabama Office of Water Resources, a division of the Alabama Department of Economic and Community Affairs.

(18) STATE CLIMATOLOGIST. The State Climatologist of Alabama as appointed by the Governor and qualified to meet the roles and standards established by the American Association of State Climatologists as a Recognized State Climate Office.

(19) STATE FORESTER. The Director of the Alabama Forestry Commission.

(20) STATE GEOLOGIST. The Director of the Geological Survey of Alabama.



Section 9-10C-3 - Drought plan.

(a) The Office of Water Resources shall publish a drought plan for the State of Alabama which shall include as a minimum the following:

(1) Procedures for defining drought levels.

(2) ADAPT and MIG operating procedures.

(3) Drought-related information collection, storage, and dissemination procedures.

(4) Procedures related to the issuance of drought declarations.

(5) Procedures for the development of inputs to the drought monitor.

(6) Measures that encourage water conservation and efficiency throughout the state.

(7) Public information and outreach on drought related programs and conditions.

(b) The plan shall be updated periodically but no less than every five years.

(c) Upon adoption by the state of any statewide legislation addressing water resource planning or policy, OWR shall review the drought plan and no later than 180 days following the adoption of the legislation shall make any changes in the plan necessary to ensure it is consistent with that legislation.



Section 9-10C-4 - Alabama Drought Assessment and Planning Team.

(a) There is created the Alabama Drought Assessment and Planning Team (ADAPT) consisting of the following members:

(1) The Office of Water Resources Division Director or his or her designated representative.

(2) The AEMA Director or his or her designated representative.

(3) The ADEM Director or his or her designated representative.

(4) The Alabama Adjutant General or his or her designated representative.

(5) The AGI Commissioner or his or her designated representative.

(6) The ADCNR Commissioner or his or her designated representative.

(7) The Alabama State Forester or his or her designated representative.

(8) The State Geologist of Alabama or his or her designated representative.

(9) The State Climatologist of Alabama or his or her designated representative.

(10) The Chair of the Drought Monitoring and Impact Group (MIG) Subcommittee.

(11) A representative from Choctawhatchee Pea River Watershed Authority.

(12) Two members representing the state at large appointed by the Governor.

(13) The State Executive Director of the Alabama Soil and Water Conservation Committee, or his or her designee.

(14) The State Conservationist of the Alabama Natural Resource Conservation Service, or his or her designee.

(15) From time to time the Governor may appoint additional members of ADAPT as appropriate.

(16) In addition to the above members, the Chair of ADAPT is authorized to invite representatives from appropriate federal agencies and county government to be members of ADAPT. A federal and county government representative may participate in an ex officio capacity with no voting rights and shall not count towards a quorum.

(b) The Office of Water Resources Division Director, or his or her designee, shall serve as chair of ADAPT and the chair shall have the following duties, powers, and responsibilities:

(1) Call, chair, and conduct all meetings of ADAPT.

(2) Create and appoint members of any subcommittees; including the MIG. Membership of the MIG shall be based upon an individual's drought-related expertise or experience and may include both members and nonmembers of ADAPT.

(3) Appoint the chair of the MIG.

(c) ADAPT shall have the following duties, powers, and responsibilities:

(1) To provide advice to the Office of Water Resources on the development of a statewide drought plan.

(2) To assess drought conditions in the state, based on input from the MIG.

(3) To advise the Governor when a drought emergency exists either statewide or in an area or areas of the state.

(4) To make recommendations to the Governor for any mandatory water withdrawal restrictions or reductions that he or she may wish to order.

(5) To establish procedures for the operations and meetings of ADAPT and any subcommittees.

(6) To administer and spend such funds as are appropriated by the Legislature or provided from other sources for the establishment and administration of ADAPT. ADECA shall serve as the administrative and financial support of ADAPT.

(7) ADAPT shall have at least one standing subcommittee which shall be known as the Monitoring and Impact Group (MIG) whose duties shall be to conduct meetings and report recommendations to ADAPT. The MIG shall collect and summarize information relating to drought conditions and forecasts including rainfall, stream flows, reservoir elevations, soil moisture, and groundwater levels, as well as the impacts of these conditions and forecasts on public water supplies, the environment, agriculture, industry, and recreation. The MIG may also recommend responses and strategies necessary to mitigate drought effects on Alabama. The MIG Chair shall provide a summary of drought conditions at the request of the ADAPT Chair and at each ADAPT meeting.

(8) ADAPT may establish other subcommittees as needed.

(d) ADAPT shall meet at least twice annually.

(e) Members of ADAPT appointed as at-large members shall be eligible to receive compensation, subsistence allowances, mileage, or associated expenses in accordance with state travel policies and procedures which shall be allocated by ADECA. Officials or other state employees who are appointed or designated to ADAPT shall be allowed to participate in ADAPT as part of their duties and may claim per diem, mileage, or associated expenses as allowed by law.

(f) If ADAPT determines that the severity of the conditions in a drought area of the state or the whole state have progressed to the extent that the safety or health of the citizens of an area of the state or of the whole state is threatened, ADAPT shall expeditiously report those conditions to the Governor. In coordination with the AEMA, ADAPT shall also present to the Governor a priority list of recommended actions designed to mitigate the effects of drought conditions. Preservation of drinking water for citizens and water for human health and safety shall be the first priority.



Section 9-10C-5 - State Climatologist to provide input regarding drought conditions.

The State Climatologist, in coordination with the Office of Water Resources, shall be responsible for providing an input to the drought monitor concerning drought conditions in this state. The input shall be consistent with any drought declarations issued by the Office of Water Resources. The state drought plan shall include provisions for this coordination process.



Section 9-10C-6 - Drought conservation plans.

Each community public water system shall develop a drought conservation plan which addresses graduated drought response procedures with implementation of specific measures based on drought severity. The drought conservation plan may be a separate plan or a component of a broader emergency action plan. The procedures or plans shall include appropriate enforcement mechanisms. Copies of all plans shall be submitted to the Office of Water Resources, and it shall provide copies of the plan to ADEM upon its request.



Section 9-10C-7 - Restrictions or reductions in water use; clearinghouse for drought-related information.

If a community public water system implements voluntary or mandatory restrictions or reductions in water use, the system shall report these actions to the Office of Water Resources. The Office of Water Resources shall also have the authority to require the reporting of other information, such as the status of local water supplies and sources. The Office of Water Resources shall maintain an information clearinghouse for this and other drought-related information and make the information available via the Internet or other appropriate means.



Section 9-10C-8 - Drought declarations.

The Office of Water Resources, with the advice and input from ADAPT, shall have the authority to issue drought declarations. These drought declarations shall provide information on where drought conditions are affecting this state, and the severity of those conditions. The drought declaration shall be based on a number of factors including, but not limited to, meteorological conditions, stream flow levels, reservoir elevations, soil moisture conditions, ground water levels, weather forecasts, as well as impacts to agriculture, water supplies, industry, recreation, and fish and wildlife habitats.



Section 9-10C-9 - State of emergency.

Pursuant to the Governor's emergency powers, other powers granted by law, and this chapter he or she may issue a state of emergency and exercise the rights, powers, privileges, immunities, and responsibilities provided by the Alabama Emergency Management Act of 1955, commencing with Section 31-9-1. A declared state of emergency related to the drought conditions may also include executive orders to require restrictions or reductions of water withdrawals, allocating water on an equitable basis, or both. Any executive order restricting or reducing water withdrawals will specify the specific geographic area involved, conditions of the restriction, and the amount of the withdrawal reductions. These emergency executive orders may continue so long as conditions giving rise to the declaration of a drought emergency continue to threaten public health or safety.



Section 9-10C-10 - Rulemaking authority.

The Office of Water Resources may promulgate and adopt rules consistent with the objectives of this chapter.






Chapter 11 - FISH, GAME AND WILDLIFE.

Article 1 - General Provisions.

Section 9-11-1 - Definitions.

As used in this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) HEREIN, HEREAFTER and HEREOF. Unless otherwise especially restricted or enlarged, such terms refer to the whole of the conservation laws of this state.

(2) WARDEN. The game and fish warden, deputy game warden or agent provided for in the game and fish laws.

(3) OFFICER. Such term includes every person authorized to enforce the provisions of the game and fish laws, and whenever the possession, use, importation, transportation, storage, sale, offering or exposing for sale of game birds, animals or fish is prohibited or restricted, the prohibition or restriction shall extend to and include every part of such game, bird, animal or fish, and a violation as to each animal, bird or fish, or part thereof, shall be a separate offense.

(4) THIS CHAPTER or PROVISIONS OF THIS CHAPTER. Such words shall be taken and construed to include all rules and regulations of the Commissioner of Conservation and Natural Resources passed under and by the authority provided in the game and fish laws of this state.



Section 9-11-2 - Acquisition of lands for state game lands; erection, etc., of buildings for propagation of game, birds or fish.

The Commissioner of Conservation and Natural Resources may with the consent and approval of the Governor by lease, gift or otherwise acquire title to or control over lands within the state suitable for protection and propagation of game and fish or for public hunting and fishing purposes or to be used otherwise as provided in this chapter, to be known as state game lands. The director may purchase, erect and equip such buildings as may be deemed necessary for propagating game, birds or fish; provided, however, that all purchases made under the powers conferred in this section shall be subject to the provisions of Chapters 4 and 5 of Title 41.



Section 9-11-2.1 - Closing of existing hunting lands; replacement acreage; annual reports.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) DEPARTMENT. The Alabama Department of Conservation and Natural Resources.

(2) DEPARTMENT-MANAGED LANDS. Privately owned lands that are leased or managed by the department.

(3) DEPARTMENT-OWNED LANDS. Lands owned by the department and lands owned by the state over which the department holds management authority.

(4) HUNTING. The lawful pursuit, trapping, shooting, capture, collection, or killing of wildlife or the lawful attempt to pursue, trap, shoot, capture, collect, or kill wildlife.

(b) Department-owned lands and department-managed lands shall be open to access and use for hunting except as limited by the department for reasons of demonstrable public safety, fish or wildlife management, homeland security, or as otherwise limited by law.

(c) The department, in exercising its authority pursuant to state law, shall exercise its authority, consistent with this section in a manner that supports, promotes, and enhances hunting opportunities to the extent authorized by state law.

(d) Department land management decisions and actions shall not result in any net loss of habitat land acreage available for hunting opportunities on department-owned lands that exist on March 22, 2010. The department shall expeditiously find replacement acreage for hunting to compensate for closures of any existing hunting land. Replacement land, to the greatest extent possible, shall be located within the same administrative region of the department and shall be consistent with the hunting discipline that the department allowed on the closed land.

(e) Any state agency or water management district that owns or manages lands shall assist, coordinate, and cooperate with the department to allow hunting on the lands if the lands are determined by the department to be suitable for hunting. To ensure no net loss of land acreage available for hunting, state agencies and water management districts shall cooperate with the department to open new, additional hunting lands to replace lost hunting acreage. Lands officially designated as units within the state park system may not be considered for replacement hunting lands and may only be opened for hunting when necessary as a wildlife control or management tool as determined by the Division of State Parks of the department.

(f) By October 1 of each year, the division director of the Division of Wildlife and Freshwater Fisheries of the department shall submit to the Legislature a written report describing all of the following:

(1) The acreage owned or managed by the department that was closed to hunting during the previous fiscal year and the reasons for the closures.

(2) The acreage owned or managed by the department that was opened to hunting to compensate for closures of existing land pursuant to this section.

(g) By October 1 of each year, any state agency or water management district that owns or manages lands shall submit a written report to the department and the Legislature describing all of the following:

(1) A list of properties that were open for hunting during the previous fiscal year.

(2) A list of properties that were not open for hunting during the previous fiscal year.

(3) The acreage for each property and the county where each property is located, except for right-of-way lands and parcels under 50 acres.



Section 9-11-3 - Title and deeds to acquired lands; supervision of same.

The title to any land acquired by gift or otherwise shall first be approved by the Attorney General, and such title shall vest in the state. The deed to any such lands shall be recorded in the county where such land lies and shall be deposited with the Commissioner of Conservation and Natural Resources. The supervision of and over such lands shall be under the control of the Commissioner of Conservation and Natural Resources.



Section 9-11-4 - State game refuges or sanctuaries; shooting preserves, game refuges, etc., in national forests, etc.

The Commissioner of Conservation and Natural Resources may on approval of the Governor establish and maintain state game refuges or sanctuaries for the protection, preservation or propagation of game birds, animals or fish on all or any portion of lands or waters held in fee or trust under lease by the state, and game birds, animals or fish shall not be hunted, pursued, disturbed or molested thereon at any time. The Commissioner of Conservation and Natural Resources may also, by and with the consent of the federal authorities, maintain, develop and cause to be utilized for hunting state shooting preserves, game refuges and sanctuaries in national forests or other federal owned lands.



Section 9-11-5 - Commissioner, wardens, etc., constituted peace officers.

The Commissioner of Conservation and Natural Resources, his wardens, agents and employees shall be and are hereby constituted peace officers of the State of Alabama with full and unlimited police power and jurisdiction to enforce the provisions of the game and fish laws and the rules and regulations promulgated thereunder, and they may exercise such power in any county of the State of Alabama or in or on any waters of the State of Alabama or within the territorial jurisdiction of the state.



Section 9-11-6 - Violations of fish and game laws - Jurisdiction; reporting of convictions and disposition of fines.

The district courts of Alabama shall be and are hereby given final jurisdiction to try and convict persons, firms or corporations violating any of the provisions of the game and fish laws or the rules and regulations promulgated thereunder, and they shall remit to the Commissioner of Conservation and Natural Resources on or before the first day of each month all fines and forfeitures collected by them for the violation of such laws, rules and regulations as prescribed in the game and fish laws, together with a statement of the name of the person, firm or corporation convicted of such violation, the time of such conviction, the amount of the fine or penalty, the date of the remittance and the specific charge for which the defendant was tried.



Section 9-11-7 - Violations of fish and game laws - District attorneys to prosecute; district attorney's fee.

The district attorney of any county in which any violation of the provisions of the game and fish laws or the rules and regulations set out therein occurs, or his or her assistant, shall appear on behalf of the state and prosecute the offender. The district attorney's fee shall be taxed against the defendant in any district court in the same manner as taxed in other cases involving criminal violations in the district court.



Section 9-11-8 - Violations of fish and game laws - Authority of enforcement officers, etc., generally; arrest without warrant.

All enforcement officers and inspectors employed by the Commissioner of Conservation and Natural Resources are clothed with the power and authority of deputy sheriffs and shall arrest without warrant and carry before the district court of the county in which an offense is committed any person violating any of the provisions of the game and fish laws or the rules and regulations made and promulgated thereunder.



Section 9-11-9 - Violations of fish and game laws - Service and return of warrant as to firms or corporations.

In cases of violation of any of the provisions of the game and fish laws or the rules and regulations based thereunder by any person, firm or corporation, the warrant of arrest may be read to the president, secretary or manager of such firm or corporation in this state or to any general or local agent thereof in any county where the action or indictment is pending; and, upon the return of such warrant so served, the corporation shall be deemed in court and subject to jurisdiction thereof, and any fine imposed may be collected by execution against the property of said corporation; provided, however, that this section shall not be so construed as to except or exempt from prosecution any agent or employee of such corporation.



Section 9-11-10 - Violations of fish and game laws - Clerks to report results of prosecutions.

Every court or clerk of any court before whom any prosecution under the provisions of the game and fish laws is had shall, on or before the first of the month following after trial or dismissal thereof, report in writing to the Commissioner of Conservation and Natural Resources the result thereof and the amount of the fine collected, if any, and the disposition of same.



Section 9-11-11 - Violations of fish and game laws - Charging of several offenses.

Two or more offenses may be charged in the same affidavit, complaint or indictment, and proof as to a part of a game bird, animal or fish shall be sufficient to sustain a charge as to the whole of it; and the violation as to any number of animals, birds or fish of the same kind may be charged in the same count and punished as separate offenses as to each game bird, animal or fish.



Section 9-11-12 - Violations of fish and game laws - Fees of arresting officers.

When an arrest for a violation of the provisions of the game and fish laws is made by a salaried officer and the defendant is convicted, there shall be taxed, as cost, the same fee as a sheriff in the state is entitled to for similar services and which, if collected from the defendant, shall be immediately remitted by the trial court directly to the Commissioner of Conservation and Natural Resources, and said fee shall be used for the purpose of the administration of the Division of Wildlife and Freshwater Fisheries of the Department of Conservation and Natural Resources. If the arrest is made by a nonsalaried warden or officer and said fee is collected from the defendant, such nonsalaried warden or officer shall be entitled to said fee, but in no case shall such nonsalaried warden or officer be entitled to any part of a fine assessed and collected from the defendant; provided, however, that no fees shall be allowed in cases of acquittal.



Section 9-11-13 - Violations of fish and game laws - Style of proceedings.

The proceedings before the district court must be prosecuted in the name of the State of Alabama.



Section 9-11-14 - Violations of fish and game laws - Procedure on appeal.

Appeals from the district court to the circuit court shall be governed by the procedure set forth in Chapter 12 of Title 12 of this code.



Section 9-11-15 - Violations of fish and game laws - Judgment on appeal.

If the judgment is affirmed on appeal, judgment shall be entered against the defendant for the total amount of the fine, together with all the accrued costs in the case.



Section 9-11-16 - Seizure, forfeiture and disposal of prohibited devices, etc., used in catching, killing, etc., fish or fur-bearing animals.

(a) It shall be the duty of the Commissioner of Conservation and Natural Resources or any of his wardens or agents to seize all instruments or devices prohibited by or constructed contrary to law and used unlawfully in trapping, capturing and killing fur-bearing animals in this state, as well as all instruments or devices prohibited by or constructed contrary to law and used unlawfully in taking, catching or killing fish in the public streams or waters of this state and after such seizure to hold the same for evidence.

(b) In all cases of arrests and convictions for the use of such unlawful or illegal instruments or devices, such instruments or devices are declared to be a nuisance and shall be carried before the court having jurisdiction of such offense, and said court shall order such instruments or devices forfeited to the Department of Conservation and Natural Resources immediately after trial and conviction of the person in whose possession such devices or instruments were found. When any illegal instrument or device prohibited by this section is found and the owner of same shall not be known to the officer finding same, such officer shall procure from the judge of any court having jurisdiction an order forfeiting said instrument or device to the Department of Conservation and Natural Resources.

(c) The Department of Conservation and Natural Resources may destroy such instrument or device or may otherwise dispose of the same as it shall deem advisable.



Section 9-11-17 - Deputy game and fish wardens; appointment; duties; authority; revocation of appointment; compensation and status.

(a) The Commissioner of Conservation and Natural Resources shall have power to appoint deputy game and fish wardens whose duties shall be to enforce all laws relative to wild game birds, animals and fish upon privately owned game preserves and refuges; provided, however, that such deputy game and fish wardens shall not receive from the state any compensation or reimbursement for expenses incurred in the performance of their duties as such. However, no person shall be appointed as a deputy game and fish warden who, prior to his appointment, fails to meet the requirements of this section.

(b) Prior to his appointment as a deputy game and fish warden, each applicant for such appointment shall:

(1) Make application for appointment on a form supplied by the commissioner;

(2) Pass an examination, written and administered under the direction of the commissioner, by answering correctly no less than 70 percent of the questions contained therein;

(3) Execute and have in effect prior to his appointment, and during the tenure of his appointment, a performance bond in an amount not less than $2,000.00;

(4) Give proof that he is a person of good moral character and reputation. His application shall show that he has never been convicted of a felony or a misdemeanor involving either force, violence or moral turpitude, and shall be accompanied by letters from three qualified voters of the area in which the applicant proposes to serve as a deputy game and fish warden attesting his good reputation;

(5) Submit with his application a duly verified letter of consent and authorization from an owner of the privately owned land, lands, game preserves, or refuges on which he will exercise his authority. The letter shall contain a description of the land upon which the applicant will exercise his authority if appointed;

(6) Meet such other qualifications as may be required by the commissioner.

(c) All appointed deputy game and fish wardens shall:

(1) Exercise their authority only on the privately owned land described in the letter of consent and authorization submitted with the application;

(2) In the performance of his duties comply with all federal, state and local laws, rules and regulations pertaining thereto;

(3) Upon notification in writing by the commissioner that his appointment has been revoked, immediately cease exercising the authority of a deputy game and fish warden and surrender his appointment to the commissioner.

(d) All appointed deputy game and fish wardens shall have the power to enforce all laws and regulations relative to wild game birds, animals and fish upon the privately owned lands described in the letter of authorization submitted with their application, provided further, that no deputy game and fish warden whose appointment is after September 20, 1971, shall have any authority to exercise the power of arrest for the violation of game and fish laws and regulations unless such deputy has met the requirements of this section.

(e) The commissioner shall have the power and the authority, for any reason, to revoke the appointment of any deputy game and fish warden. Notice of such revocation is sufficient if it be made by certified mail to the mailing address of the deputy as such address is set forth in his application for appointment.

(f) Any appointment made by the commissioner pursuant to the provisions of this section shall not confer upon a deputy game and fish warden, his heirs or assigns, any one of the following:

(1) Any status as an employee of the State or Alabama or of the Department of Conservation and Natural Resources;

(2) Any employment or unemployment benefits, rights or privileges from the state;

(3) Any right to accident, injury or death benefits from the state, its agencies or officers;

(4) Any right to compensation or reimbursement for the performance of his duties from the state;

(5) Any right to equipment, supplies and materials owned by the State of Alabama.



Section 9-11-18 - Furnishing of equipment for game and fish wardens.

Game and fish wardens may be furnished with necessary skiffs, outboard motors and other equipment necessary in the performance of their duties as such game and fish wardens, said equipment to be furnished by the director and paid out of the conservation fund; provided, that no equipment shall be furnished by the director to wardens appointed for privately owned preserves and refuges; provided further, that the purchase of such equipment shall be made in compliance with the provisions of Chapters 4 and 5 of Title 41.



Section 9-11-19 - Assent to federal act relating to fish restoration and management projects; disposition of fishing license fees generally.

The State of Alabama hereby assents to the provisions of the act of Congress entitled "An act to provide that the United States shall aid the states in fish restoration and management projects, and for other purposes," approved August 9, 1950 (Public Law 681, 81st Congress), and the Department of Conservation and Natural Resources of the State of Alabama is hereby authorized, empowered and directed to perform such acts as may be necessary to the conduct and establishment of cooperative fish restoration projects, as defined in said act of Congress, in compliance with said act and rules and regulations promulgated by the secretary of the appropriate federal agency thereunder; and no funds accruing to the State of Alabama from license fees paid by fishermen shall be diverted for any other purpose than the administration of the game and fish activities of the Department of Conservation and Natural Resources and for the protection, propagation, preservation and investigation of fish and game.



Section 9-11-20 - Release of turkeys into wild areas of state prohibited; exceptions; penalty.

(a) It shall be unlawful to release any tame turkey, or any other turkey, whether wild or tame, into any of the wild areas of this state.

(b) The provisions of this section shall not apply to any turkeys kept by any farmer or homeowner of this state for normal agricultural purposes or for personal consumption.

(c) Nothing in this section is intended to prohibit the stocking of wild turkeys by authorized personnel of the Department of Conservation and Natural Resources for propagation or research purposes.

(d) Any person who shall be convicted of violating any provision of this section shall be deemed guilty of a "violation" under the criminal code of this state and shall be punished as provided for in said code.



Section 9-11-21 - Investigation of hunting deaths by grand jury; reporting of such accidents.

(a) Any hunting accident involving a gun or bow and arrow when such accident results in death and when such death is caused by one person against another, upon the recommendation of the conservation department, shall be investigated by the grand jury of the county in which said death occurs.

(b) All accidents referred to in subsection (a) of this section shall be reported by the law enforcement agency chiefly involved in the investigation of said death to the office of the Director of the Division of Wildlife and Freshwater Fisheries of the Department of Conservation and Natural Resources within 72 hours of said death, by the coroner and the sheriff's department of the county in which the death occurred.



Section 9-11-22 - Commercial fishing equipment required to be affixed with tags.

(a) Notwithstanding any other provision of law, all commercial fishing equipment used in the waters of this state shall be affixed with a tag which has the name, address, and Social Security number or tax identification number of the commercial fisherman owning the equipment imprinted on the tag.

(b) A violation of this section shall be a Class B misdemeanor.



Section 9-11-23 - Alabama Marine Resources Endowment Fund.

(a) There is created within the Marine Resources Fund, a special account to be known as the Alabama Marine Resources Endowment Fund. The assets of the fund shall consist of all of the following:

(1) The proceeds from the sale of the lifetime resident saltwater fishing license and two hundred fifty dollars ($250) of the proceeds from the sale of the combination lifetime freshwater and saltwater fishing, combination lifetime saltwater fishing and hunting, and combination lifetime freshwater and saltwater fishing and hunting licenses, provided in subsections (a), (b), (c), and (d) of Section 9-11-65.2.

(2) The proceeds of any gifts, grants, and contributions to the state which are specifically designated for inclusion in the fund.

(3) Any other sources as may be specified by law.

(b) The fund shall be administered by the Alabama Marine Resources Endowment Fund Board of Trustees, which shall consist of the Director of Finance, the Secretary Treasurer of the State Employees' Retirement System, and the Commissioner of the Department of Conservation and Natural Resources. The board of trustees shall have the power and authority to invest and reinvest the assets of the fund within the guidelines, limitations, and restrictions that govern investment of the State Employees' Retirement Fund.

(c) The Alabama Marine Resources Endowment Fund is declared to be a special trust derived from a contractual relationship between the state and the members of the public whose license fees or other contributions accrue to the fund. The following limitations and restrictions are placed on expenditures from the fund:

(1) Any limitations or restrictions specified by donors on the uses of the income derived from gifts, grants, and voluntary contributions shall be respected, but shall not be binding.

(2) Expenditures or disbursements shall not be made from the principal of the fund except as otherwise provided by law.

(d) The income derived annually from the Alabama Marine Resources Endowment Fund shall be credited to the Marine Resources Fund regular accounts and expended as provided by law.



Section 9-11-24 - Violation of fish and game laws - Assessment of court costs.

(a) Except as otherwise provided in subsections (b) and (c), the total court costs assessed against a defendant convicted of a game and fish violation pursuant to this chapter shall not exceed the amount of any fine assessed against the defendant.

(b) This section shall not apply to a conviction for hunting at night in violation of Section 9-11-235, or for hunting on the lands of another without permission pursuant to Section 9-11-241.

(c) This section shall not apply to or take into account any court costs specifically levied by constitutional amendment or to any court costs which are specifically pledged to the repayment of a bond issue.

(d) Any court cost reduction provided by this section shall be remitted on a proportional basis in the same manner as total court costs otherwise provided except for court costs excepted pursuant to subsection (c) which shall be remitted in full as otherwise provided.



Section 9-11-25 - Licenses and permits not transferable; penalties.

(a) Licenses and permits issued by the Department of Conservation and Natural Resources pursuant to this chapter are not transferable, and it is unlawful for any person to borrow, lend, or alter the licenses or permits or for any issuing officer to backdate any license or permit.

(b) A person who violates this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than fifty dollars ($50) nor more than two hundred fifty dollars ($250).



Section 9-11-26 - Penalty for offering to sell shellfish, wild fish, or farm-raised fish processed with certain banned drugs.

Any person, including a processor, distributor, retailer, or food service establishment, who knowingly offers for direct retail sale for human consumption any shellfish, wild fish, or farm-raised fish that has been processed with chloramphenicol, nitrofurans, or similar veterinary drugs, which are used in processing some imported seafood and banned by the United States Food and Drug Administration, shall be punished, on conviction, by a fine of not more than ten thousand dollars ($10,000) or a sentence of not more than one year, or both.






Article 2 - Hunting, Fishing and Trapping Licenses Generally.

Section 9-11-30 - Game breeder's license - Issuance; renewal; expiration; fees.

(a) For the purposes of this section, Section 9-11-31, and Section 9-11-31.1, the term "protected game animals and game birds" means any species of bird or animal designated by the Commissioner of Conservation and Natural Resources by regulation pursuant to Section 9-2-7, species of the family Cervidae documented by the department to exist in the wild in this state prior to May 1, 2006, which are whitetail deer, elk, and fallow deer, or species of nonindigenous animals lawfully brought into this state prior to May 1, 2006, and their offspring.

(b) The Commissioner of Conservation and Natural Resources may issue an annual game breeder's license to any properly accredited person, firm, corporation, or association authorizing a game breeder to engage in the business of raising protected game birds, game animals, or fur-bearing animals, for propagating purposes in this state. Before a license is issued, the Commissioner of Conservation and Natural Resources shall make or cause to be made a thorough investigation and therefrom determine the qualifications, responsibility, and equipment of the applicant for entering upon the business of breeding, raising, and handling of game birds and game or fur-bearing animals. No license shall be issued or renewed for any person, firm, corporation, or association or any principal officer or partner in a firm, corporation, or association which is convicted of violating subsection (c) of Section 9-2-13 after May 1, 2006, or for the premises of any person, firm, corporation, or association whose license privileges are revoked after May 1, 2006. A game breeder's license shall expire on September 30 of the year in which issued, unless renewed, except that any license issued pursuant to this section between May 1, 2006, and September 30, 2006, shall expire on September 30, 2006. The commissioner shall promulgate rules for engaging in the business of breeding, raising, producing, and handling of protected game birds and game animals or fur-bearing animals or their eggs, embryos, or semen.

(c) The fees for issuance of licenses pursuant to this section shall be two hundred fifty dollars ($250) for all species, except members of the family Cervidae. The license fee for breeding members of the family Cervidae shall be two hundred fifty dollars ($250) for the first 50 animals, five hundred dollars ($500) for 51 to 100 animals, and one thousand dollars ($1,000) for any number of animals in excess of 100. License fees shall be based on the number of animals on hand as of the immediately preceding April 1 of each year.



Section 9-11-31 - Game breeder's license - Sales by licensee; nonindigenous game breeder option.

(a) Any person, firm, corporation, or association holding a game breeder's license as provided in Section 9-11-30 may sell live protected game animals and game birds, or the eggs, embryos, or semen of the birds and animals for propagating purposes to any person within or without this state. The purchaser or purchasers of protected game animals or game birds, or eggs, embryos, or semen of the birds or animals, shall be reported to the Commissioner of Conservation and Natural Resources before the sale or shipment of same. The serial number of the license of the game breeder making the sale or shipment shall appear or be attached in a conspicuous place on the crate or other container in which the game animals or game birds, or eggs, embryos, or semen of the birds or animals are being shipped. The Commissioner of Conservation and Natural Resources may cancel or declare void any game breeder's license when it is not being used in strict compliance with this section and Section 9-11-30. Notwithstanding anything to the contrary herein, licensees under Section 9-11-342 shall not be required to obtain the license provided for in this section in order to engage in those activities licensed under Section 9-11-342.

(b) Notwithstanding anything to the contrary herein, any person, firm, corporation, or association who, prior to May 1, 2006, is in lawful possession of nonindigenous game animals in this state may certify that status in writing to the Commissioner of Conservation and Natural Resources for a period of six months from May 1, 2006, and may apply for an annual nonindigenous game breeder option to the game breeder license. This license shall cost an additional fifty dollars ($50) and shall run concurrently with the annual game breeder license. This license shall permit the holder thereof to engage in those activities permitted under the game breeder license for those nonindigenous animals which were lawfully in this state prior to May 1, 2006, or their offspring only. The holder of the license may only buy or sell these animals from or to other holders of the nonindigenous game breeder option license or sell to lawful buyers outside of this state. If an applicant for the nonindigenous game breeder option license restricts its activities to less than all of the possible permitted activities under the game breeder license, as long as the applicant meets the requirements for the restricted activities, the applicant may be licensed for the restricted activities only by obtaining the game breeder license and nonindigenous game breeder option on a restricted basis.



Section 9-11-31.1 - Game breeder's license - Violations

Any person, firm, corporation, or association who violates Section 9-11-30 or 9-11-31, or any rules promulgated pursuant to Section 9-11-30 or 9-11-31, shall be guilty of a misdemeanor and, upon conviction, shall be fined no less than five hundred dollars ($500) nor more than two thousand dollars ($2,000) for each offense and in addition, may have all game breeder's license privileges revoked for a period of up to two years from the date of conviction. Any second offense within five years shall be punishable, upon conviction, by a fine of not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000) for each offense and shall have all game breeder's license privileges revoked for a period of up to two years from the date of conviction. Any third or subsequent offenses within five years shall be punishable, upon conviction, by a fine of not less than two thousand dollars ($2,000) for each offense and shall have all game breeder's license privileges revoked permanently and all stock be disposed of as directed by the Commissioner of Conservation and Natural Resources, and, in addition, the principal officers or partners of the firm, corporation, or association shall not be eligible for licensing pursuant to Section 9-11-30 or eligible to serve as an officer of any firm, corporation, or association licensed pursuant to Section 9-11-30.



Section 9-11-32 - Duration and scope of licenses.

Unless specifically provided otherwise by law, all annual wildlife heritage, hunting, and fishing licenses issued pursuant to this chapter shall be dated when issued and shall authorize the person named on the license to participate in the licensed activities from September 1 or the date of issuance to the next August 31, and then only within the regulations and restrictions provided by law.



Section 9-11-33 - Hunting and fishing licenses generally - Numbering; delivery of blank licenses to issuing authorities; return of unused licenses and stubs.

All hunting and fishing licenses, both resident and nonresident, shall be numbered consecutively at the time they are printed. Blank licenses shall be furnished by the Department of Conservation and Natural Resources to the judges of probate of the several counties of the state or the license commissioner and to such other person or persons not residing at the county seat as may be designated by the Commissioner of Conservation and Natural Resources to issue hunting and fishing licenses, and the Commissioner of Conservation and Natural Resources shall deliver not less than 15 days before October 1 of each year to the judges of probate of this state and to such other person or persons so designated as many such licenses as may be required and shall charge with same all those to whom licenses have been so issued. On October 1 of each year or within 10 days thereafter each officer or person to whom licenses have been so issued shall return to the Commissioner of Conservation and Natural Resources all unused licenses and all stubs of licenses issued during the preceding fiscal year.



Section 9-11-34 - Hunting and fishing licenses generally - License cards.

Repealed by Act 99-661, 2nd Sp. Sess., § 1, effective February 1, 2000.



Section 9-11-35 - Hunting or fishing license not required of member of armed forces during war.

No person serving as a member of the Armed Forces of the United States of America shall be required to procure a hunting license or a fishing license to hunt or fish within the State of Alabama during any period of time in which the United States of America is engaged in a war.



Section 9-11-35.1 - Licensing exception for residents on active military duty.

A resident of this state on active military duty, who is in this state on leave and who has proof of that status in his or her possession, may hunt and fish without a license required by Sections 9-11-44, 9-11-53, or 9-11-53.1.



Section 9-11-36 - Issuance of licenses generally - Persons authorized; record.

The judge of probate, the license commissioner or such person or persons not residing at the county seat in which the county courthouse is located and duly appointed by the Commissioner of Conservation and Natural Resources and so authorized by him shall have authority to issue all licenses, resident or nonresident, to all persons complying with the provisions of this article and shall sign his name and shall require the person to whom the license is issued to sign his name on the margin thereof. The person or persons issuing said license shall keep in a book or on specially prepared sheets to be furnished by the Commissioner of Conservation and Natural Resources a correct and complete record of all licenses issued, which record shall remain in his office and be open to inspection by the public at all reasonable times.



Section 9-11-37 - Issuance of licenses generally - Issuance fee; reports.

(a) There shall be a $1.00 issuance fee for all licenses sold by the Division of Wildlife and Freshwater Fisheries of the Department of Conservation and Natural Resources, which shall be in addition to the prescribed cost of such licenses. In counties where the probate judge or issuing officer is on the fee system, the issuing fee shall be retained by the probate judge or issuing officer, and in counties where the probate judge or issuing officer is on a salary basis, the fee shall be paid by him into the county treasury to the credit of the appropriate fund. It shall be unlawful to charge any amount that is in excess of the fee provided herein; and, if any probate judge, license commissioner, special agent or other person authorized to issue such licenses does so, he shall be guilty of a misdemeanor and shall be punished, upon conviction, by a fine of not less than $10.00 nor more than $25.00 for each offense.

(b) The balance of such fees shall be remitted to the Department of Conservation and Natural Resources on the first of each month, which balance shall be covered into the Treasury to the credit of the Game and Fish Fund of the department.

(c) Said judges of probate and all other duly authorized and designated persons shall report to the Department of Conservation and Natural Resources on the first day of each month the number and kind of licenses issued and the name and post-office address of the person or persons to whom issued, giving opposite each name the serial number of the license so issued.



Section 9-11-38 - Special agents for issuing hunting and fishing licenses - Application for appointment; authority.

Any person, firm or corporation who or which resides at the county seat in which the county courthouse is located and who or which is engaged in the business of selling hunting and fishing equipment may make application in writing to the judge of probate or license commissioner of said county for the purpose of acting as special agent for issuing hunting and fishing licenses. Such agents shall have authority to issue all such licenses, resident or nonresident, to all persons complying with the provisions of the laws pertaining to the issuance of such licenses.



Section 9-11-39 - Special agents for issuing hunting and fishing licenses - Bond generally; appointment.

Such person, firm or corporation who or which applies to the judge of probate or license commissioner for the purpose of acting as special agent for the sale of hunting and fishing licenses shall submit with his or its application an indemnity bond in the amount of $1,000.00, which bond shall be issued by a responsible bonding company authorized to do business in the State of Alabama. Upon receipt of such application and bond, the judge of probate or license commissioner shall forthwith designate and appoint such person, firm or corporation as a special agent to sell hunting and fishing licenses as provided for in Sections 9-11-38 through 9-11-43.



Section 9-11-40 - Special agents for issuing hunting and fishing licenses - Bond of agents to be payable to judge of probate or license commissioner.

The indemnity bond referred to in Section 9-11-39 shall be made payable to the judge of probate or license commissioner to protect him for the licenses he issues to the special agent. The principal of said bond shall be the special agent.



Section 9-11-41 - Special agents for issuing hunting and fishing licenses - Furnishing of blank licenses to agents.

Upon the designation or appointment of such person, firm or corporation to act as special agent, as provided for in Section 9-11-39, the judge of probate or license commissioner of the county in which the appointment is made shall immediately furnish to such special agent blank hunting and fishing licenses, retaining a record of the serial numbers of such licenses. In no instance shall the judge of probate or license commissioner furnish blank licenses the value of which exceeds the amount of the bond of such special agent. The person, firm or corporation so designated or appointed by the judge of probate or license commissioner shall be responsible to the judge of probate or license commissioner for all licenses entrusted to them.



Section 9-11-42 - Special agents for issuing hunting and fishing licenses - Duties generally; remittance of fees collected, etc., to probate judge or license commissioner.

The special agents shall keep an accurate record of the persons to whom the licenses are sold and shall, on or before the fifth day of each month, report to the judge of probate or license commissioner from whom the license books were supplied a statement of the number and kind of licenses sold and shall remit all moneys collected for the sale of such licenses, together with copies of the licenses so sold. The fees provided by law for the sale of such licenses shall be retained by the judge of probate or license commissioner who designated or appointed the agents.



Section 9-11-43 - Responsibility of judge of probate or license commissioner as to licenses; disposition of fees from sale of licenses.

The judge of probate or license commissioner shall be responsible to the Department of Conservation and Natural Resources for the licenses which said Department of Conservation and Natural Resources issued to them, and disposition of the issuance fees from the sale of such licenses shall be made by the judge of probate or license commissioner as provided by law.



Section 9-11-44 - Resident license - Hunting.

(a) Any person who is age 16 years or older, but who has not reached 65 years of age, who has resided in Alabama continuously for a period of not less than 90 days next preceding, and who is not serving as a member of the Armed Forces of the United States of America during any period of time in which the United States of America is in a state of war, as declared by an act of Congress, shall procure an annual resident all-game hunting license before the person is entitled to hunt in this state by filing an application with the person in any county of the state duly authorized to issue the license, stating his or her name, age, place of residence, post office address, and after paying to the person issuing the license a license fee of twenty-three dollars ($23), plus an issuance fee of one dollar ($1), which fees shall be subject to adjustment as provided for in Section 9-11-68. Any Alabama resident age 16 through 64 years, in lieu of purchasing the resident all-game hunting license may procure an annual resident small game hunting license to hunt all legal game in this state except deer and turkey. The license fee shall be fifteen dollars ($15), plus an issuance fee of one dollar ($1), which fees shall be subject to adjustment as provided for in Section 9-11-68. Notwithstanding the foregoing, a member of the United States military stationed in Alabama on active duty, and his or her spouse and their dependents who reside with them, shall be deemed to be Alabama residents for the purposes of procuring these licenses. Notwithstanding the foregoing, effective with the license year beginning September 1, 2013, U.S. military veterans otherwise meeting the requirements of this section who are certified by the U.S. Veterans' Administration as 50 percent or more physically disabled shall be entitled to purchase an alternative resident hunting license to be known as the Physically Disabled Military Veteran's Appreciation Hunting License for one-half of the cost of the annual resident all-game hunting license plus the applicable issuance fee. Notwithstanding the foregoing, effective with the license year beginning September 1, 2014, U.S. military veterans otherwise meeting the requirements of this section who are certified by the U.S. Veterans' Administration as 100 percent, service-connected, permanently and totally disabled shall be entitled to purchase an alternative resident hunting license to be known as the 100 Percent Disabled Military Veteran's Appreciation Hunting License for a license fee of two dollars ($2), plus the applicable issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68. Persons obtaining the resident all-game hunting license or the resident small game hunting license shall also be entitled to all of the privileges of the wildlife heritage license.

(b) Notwithstanding any other provision of law, any resident 64 years of age procuring a state resident hunting license pursuant to this section shall be issued the license on a lifetime basis. License fees from the sale of a lifetime license pursuant to this subsection to a resident age 64 years shall be deposited to the credit of the Alabama Game and Fish Endowment Fund within the Game and Fish Fund.

(c) All persons making application for an annual state hunting license as provided in this section shall present a valid Alabama driver license or, in the case of nondrivers, proof of permanent residence. All licenses required by this section shall bear the Alabama driver license number of the licensee, except in the case of nondrivers and active duty military personnel stationed in Alabama and their spouses and dependents who reside with them, and all licenses shall bear proof of residence as required by the Commissioner of Conservation and Natural Resources. Active duty military personnel stationed in Alabama and their spouses and dependents who reside with them shall provide military orders that assign them to Alabama. Every person who obtains an annual hunting license without presenting a valid Alabama driver license or, in the case of nondrivers, proof of permanent residence, or who provides any false information in the process of procuring the license, shall be guilty of a Class B misdemeanor punishable as provided by law.

(d) The licenses required by this section shall not apply to any resident or resident member of his or her immediate family who hunts on lands owned by him or her, nor shall it include any tenant or member of his or her immediate family who hunts on lands leased or rented by the tenant and who resides on the lands, nor any resident of this state on active military duty who is in this state on leave and who has proof of that status in his or her possession.

(e) All persons under the age of 16 years shall be exempted from the requirement of procuring the licenses. Any resident of this state 65 years of age and older shall be exempted from the requirement of procuring a hunting license as provided for in this section, provided that the resident has on his or her person while hunting, proof of age, or, in the case of nondrivers, proof of permanent Alabama residence and age.

(f) The licenses shall not be transferable, and it shall be unlawful to borrow, lend, or alter any license, or for any license-issuing officer to falsify any license at the time of issuing the license. A violation of this subsection shall constitute a Class B misdemeanor punishable as provided by law.

(g) There shall be provided on the license form for the licenses provided for in this section a check-off option whereby the licensee may voluntarily choose to donate an additional one dollar ($1) to the Division of Wildlife and Freshwater Fisheries for the purpose of research on wildlife and wildlife habitat as approved by the Advisory Board of Conservation and Natural Resources.



Section 9-11-44.1 - Certification of completion of approved hunter education course required for issuance of license; penalty; "supervision required" status.

(a) It shall be unlawful for any person born on or after August 1, 1977, and of 16 years of age or older, or his or her agent, to procure any annual, trip, or wildlife heritage hunting license unless the person has been issued and exhibits to the issuing agent at the time of purchasing any annual, trip, or wildlife heritage hunting license, a certification of satisfactory completion by the person of a hunter education course approved by the Department of Conservation and Natural Resources. The person shall only be required to exhibit the certification at the time of purchase of his or her initial license. The exhibition of the certification shall not be required at the time of purchase of subsequent licenses if the person exhibits to the issuing agent at the time of purchase a license which was issued by this state to him or her in a previous year. Notwithstanding the foregoing, active duty U.S. military personnel, Alabama residents who are active members of the National Guard of the United States, and persons certified by the Alabama Peace Officers Standards and Training Commission as law enforcement officers who are employed by a law enforcement agency, as the terms are defined in Section 36-21-40, upon submission of proof of that status, shall be exempt from this requirement. The Commissioner of Conservation and Natural Resources may provide by regulation for the specific proof requirements.

(b) Except as otherwise provided in subsection (a), it shall be unlawful for any person authorized to issue hunting licenses in this state to issue any annual, trip, or wildlife heritage hunting license to any person born on or after August 1, 1977, or his or her agent, unless that license agent shall have been provided with a certification of satisfactory completion by the person of a hunter education course approved by the Department of Conservation and Natural Resources or in lieu of a certification a license issued by the state to the person in a previous year.

(c) Except as otherwise provided in subsection (a), it shall be unlawful for any person born on or after August 1, 1977, of 16 years of age or older, to hunt in the State of Alabama pursuant to any Alabama lifetime hunting or Alabama lifetime hunting and fishing license, without the person first obtaining a certification of satisfactory completion by the person of a hunter education course approved by the Department of Conservation and Natural Resources.

(d) It shall be unlawful for any person or his or her agent to wrongfully or fraudulently obtain or issue this certification.

(e) The Commissioner of the Department of Conservation and Natural Resources may provide by regulation the procedure whereby the department may revoke or cancel any hunting license and/or hunter education certification upon determination that the holder thereof was not entitled to issuance or obtained the license or certification by any fraudulent means. Upon revocation or cancellation, the holder thereof shall surrender the license and/or certification to the Department of Conservation and Natural Resources.

(f) The Department of Conservation and Natural Resources, Division of Wildlife and Freshwater Fisheries, shall prescribe a course of instruction in competency and safety in hunting and in the handling of firearms and archery equipment. The Division of Wildlife and Freshwater Fisheries shall also prescribe procedures whereby competent residents of this state shall be certified as hunter education instructors. The Division of Wildlife and Freshwater Fisheries may approve hunter education courses from other jurisdictions.

(g) Any person violating any provision of this section shall be guilty of a Class B misdemeanor.

(h) Notwithstanding the foregoing provisions of this section, a person may obtain any required trip, annual, or wildlife heritage hunting license without the above-required certification, but shall only be entitled to hunt under a "supervision required" status, which shall be noted on the face of the license, under which the person may only hunt under the supervision of another person otherwise meeting the requirements of subsection (a) as a licensed or otherwise lawful hunter, aged 21 years or older, who is not the holder of the "supervision required" license. For the purposes of this subsection, "supervision" shall mean under the normal voice control, not to exceed 30 feet, of the supervising person.



Section 9-11-45 - License to hunt on wildlife management areas; fee; violations.

(a) Unless a person is properly licensed for a particular activity under the wildlife heritage license, any person who hunts on state operated wildlife management areas in this state shall pay a special annual license fee of fifteen dollars ($15) in addition to the amount of the resident or nonresident's licenses specified in Sections 9-11-44 to 9-11-49, inclusive, payment of which shall be evidenced by a stamp, license, big game tag system, or other appropriate method as the Commissioner of Conservation and Natural Resources may prescribe.

(b) The issuing officer or authority shall be allowed a fee of one dollar ($1) for each special license issued by him or her, which issuing fee shall be in addition to the cost of the special license. In counties where the judge of probate or issuing officer is on the fee system, the issuing fee shall be retained by the judge of probate or issuing officer, and in counties where the issuing officer or judge of probate is on a salary basis, the fee shall be paid to the county treasury; provided, that the license established by this section shall not be required of any Alabama resident who is 65 years of age or older or who is less than 16 years of age. The license fees and issuance fees provided for in this section shall be subject to adjustment as provided for in Section 9-11-68.

(c) All license fees collected under this section shall be deposited in the State Treasury to the credit of the Game and Fish Fund and shall be expended in the operation of the Division of Wildlife and Freshwater Fisheries program, including the acquiring of additional conservation officers and the expansion of public hunting areas.

(d) Whoever uses a Division of Wildlife and Freshwater Fisheries shooting range and who is age 16 years through 64 years shall hold a valid license issued pursuant to this section, the wildlife heritage license issued pursuant to Section 9-11-71, or a valid license issued pursuant to Sections 9-11-44 to 9-11-49, inclusive.

(e) Whoever hunts on state-operated wildlife management areas without first obtaining the proper hunting license and the special license required in this section or the wildlife heritage license issued pursuant to Section 9-11-71, if applicable, or whoever utilizes a Division of Wildlife and Freshwater Fisheries shooting range in this state in violation of this section, is guilty of a misdemeanor, punishable as prescribed in Section 9-11-51.



Section 9-11-45.1 - Use of crossbows for hunting.

The Commissioner of the Department of Conservation and Natural Resources may by regulation authorize the use of crossbows for hunting.



Section 9-11-46 - Nonresident hunting licenses - "Small game only."

Any nonresident of this state who is 16 years old or older shall procure an annual "small game only" hunting license to hunt all legal game in this state except deer and turkey by filing an application with the Commissioner of Conservation and Natural Resources or any judge of probate or other person authorized to issue the license, stating his or her age, race, place of residence, and post office address and after paying to the person issuing the license a fee of eighty-eight dollars ($88), plus a two dollar ($2) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68. There shall be provided on the license form for the licenses provided for in this section a check-off option whereby the licensee may voluntarily choose to donate an additional one dollar ($1) to the Division of Wildlife and Freshwater Fisheries for the purpose of research on wildlife and wildlife habitat as approved by the Advisory Board of Conservation and Natural Resources.



Section 9-11-47 - Nonresident hunting licenses - "All game."

Any nonresident of this state who is 16 years old or older shall procure an annual "all game hunt license" to hunt all legal game in this state by filing an application with the Commissioner of Conservation and Natural Resources or any judge of probate or other person authorized to issue the license, stating his or her age, race, place of residence, and post office address and after paying to the person issuing the license a fee of two hundred seventy-three dollars ($273), plus a two dollar ($2) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68.

Every person making application for a nonresident hunting license as provided in this section and Sections 9-11-46, 9-11-48, and 9-11-49 shall provide a valid driver license number or, in the case of nondrivers, proof of permanent residence. All nonresident hunting licenses shall bear the driver license number of the licensee and the state where the license was issued, except in the case of nondrivers, and all licenses shall bear proof of residence as required by the Commissioner of Conservation and Natural Resources.

Every person who obtains a nonresident hunting license without providing a valid driver license number or, in the case of nondrivers, proof of permanent residence, shall be punished by a fine of not less than twice the applicable license fee.

There shall be provided on the license form for the licenses provided for in this section a check-off option whereby the licensee may voluntarily choose to donate an additional one dollar ($1) to the Division of Wildlife and Freshwater Fisheries for the purpose of research on wildlife and wildlife habitat as approved by the Advisory Board of Conservation and Natural Resources.



Section 9-11-48 - Nonresident hunting licenses - "Trip small game."

Any nonresident of this state who is 16 years old or older shall, in lieu of the small game license provided for in Section 9-11-46, procure one of the following "trip small game" hunting licenses to hunt all legal game in this state except deer and turkey, the procurement of which shall be in the same manner as provided for procuring nonresident annual hunting licenses provided for in Sections 9-11-46 and 9-11-47, by paying the license fees herein specified, which licenses will authorize the holder of the license to hunt in this state for a period of days specified on the license from the day the license was issued:

(1) A "nonresident small game 10-day trip hunting license," the cost of which shall be fifty-three dollars ($53), plus a two dollar ($2) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68. This license shall be valid for those legal hunting hours occurring during the then current license year for a period not to exceed 240 consecutive hours from the beginning date and time, as selected and designated by the licensee to the issuing agent at the time of issuance.

(2) A "nonresident small game 3-day trip hunting license," the cost of which shall be thirty-eight dollars ($38), plus a two dollar ($2) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68. This license shall be valid for those legal hunting hours occurring during the then current license year for a period not to exceed 72 consecutive hours from the beginning date and time, as selected and designated by the licensee to the issuing agent at the time of issuance.

(3) There shall be provided on the license form for the licenses provided for in this section a check-off option whereby the licensee may voluntarily choose to donate an additional one dollar ($1) to the Division of Wildlife and Freshwater Fisheries for the purpose of research on wildlife and wildlife habitat as approved by the Advisory Board of Conservation and Natural Resources.



Section 9-11-49 - Nonresident hunting licenses - "Trip all game."

Any nonresident of this state who is 16 years or older shall, in lieu of the all game license provided for in Section 9-11-47, procure one of the following "trip all game" hunting licenses to hunt all legal game in this state, the procurement of which shall be in the same manner as provided for procuring the nonresident annual hunting licenses provided for in Sections 9-11-46 and 9-11-47, by paying the license fees herein specified, which licenses will authorize the holder of the license to hunt in this state for a period of days specified on the license from the day the license was issued:

(1) A "nonresident all game 10-day trip hunting license," the cost of which shall be one hundred sixty-eight dollars ($168), plus a two dollar ($2) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68. This license shall be valid for those legal hunting hours occurring during the then current license year for a period not to exceed 240 consecutive hours from the beginning date and time, as selected and designated by the licensee to the issuing agent at the time of issuance.

(2) A "nonresident all game 3-day trip hunting license," the cost of which shall be one hundred eighteen dollars ($118), plus a two dollar ($2) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68. This license shall be valid for those legal hunting hours occurring during the then current license year for a period not to exceed 72 consecutive hours from the beginning date and time, as selected and designated by the licensee to the issuing agent at the time of issuance. In addition, effective with the license year beginning September 1, 2013, there shall be a Physically Disabled Military Veteran's Appreciation three-day trip event license, for events sanctioned by the Commissioner of Conservation and Natural Resources, that shall permit up to 10 U.S. military veterans, resident or non-resident, which names shall be designated on the license, otherwise meeting the requirements of this section who are certified by the U.S. Veterans' Administration as 50 percent or more physically disabled, to purchase the license as an alternative to the trip hunting license for a fee equal to the nonresident all game three-day hunting license, plus the applicable issuance fee. The duration of this license shall be the same as that of the nonresident all game three-day hunting license.

(3) There shall be provided on the license form for the licenses provided for in this section a check-off option whereby the licensee may voluntarily choose to donate an additional one dollar ($1) to the Division of Wildlife and Freshwater Fisheries for the purpose of research on wildlife and wildlife habitat as approved by the Advisory Board of Conservation and Natural Resources.



Section 9-11-49.1 - Establishment of bag limits, etc., for certain nonresidents.

Notwithstanding any rule, regulation or law to the contrary, the Commissioner of the Department of Conservation and Natural Resources with consent of the conservation advisory board is hereby authorized to establish bag limits, lengths of seasons and license fees for nonresidents who reside in those states which have entered into reciprocal agreements as to the aforementioned with the State of Alabama. But under no circumstance shall the annual all game license be less than $99.00 nor the trip all game license less than $50.00.



Section 9-11-50 - Hunting by persons under 16 years of age.

No person under the age of 16 years will be required to procure a hunting license to hunt within the State of Alabama; provided, that such person or persons shall be required when hunting upon lands other than their own or which they rent or upon which they reside to have a permit to hunt on such lands or to be accompanied by some person of adult age who is authorized to hunt upon said lands.



Section 9-11-51 - Hunting without license, etc.

(a) Any person other than a nonresident who hunts in this state or who utilizes a Division of Wildlife and Freshwater Fisheries shooting range without the required hunting license shall be guilty of a Class C misdemeanor, punishable by a fine of not less than seventy-five dollars ($75) nor more than two hundred fifty dollars ($250) for each offense. Notwithstanding the foregoing, a hunting license shall not be required for a resident or resident member of the immediate family who hunts on lands owned by him or her, nor shall a hunting license be required for a tenant or a member of the tenant's immediate family who hunts on lands leased or rented by him or her, provided the hunter resides on the lands, nor of any resident of this state on active military duty who is in this state on leave and who has proof of that status in his or her possession.

(b) Any person other than a nonresident who lends or transfers his or her hunting license to another shall be guilty of a Class C misdemeanor, punishable by a fine of not less than seventy-five dollars ($75) nor more than two hundred fifty dollars ($250) for each offense.

(c) Any nonresident of the state who hunts in this state without first obtaining a nonresident hunting license permitting him or her to do so, or who lends or transfers his or her hunting license to another shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than three times the cost of the nonresident annual license without which he or she was convicted of hunting.



Section 9-11-52 - Dog trainer's license.

Repealed by Act 2015-70 effective April 21, 2015.



Section 9-11-53 - Resident license - Freshwater fishing.

(a) Any person who has been a bona fide resident of this state for a period of not less than 90 days next preceding and who is age 16 or older, but who has not yet reached the age of 65, shall not take, catch, kill or attempt to take, catch, or kill any fish in any of the waters of this state above that line defined in Rule 220-2-.42 (1) of the Department of Conservation and Natural Resources as published in the Alabama Administrative Code, as well as below that line in any of the ponds or lakes containing freshwater fish, subject to the exceptions contained herein, by any means, except designated commercial fishing gear and wire baskets, expressly allowed by law or regulation without first procuring an annual resident freshwater fishing license and paying therefor the sum of eleven dollars ($11), plus a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68; provided, however, that U.S. military veterans otherwise meeting the requirements of this section who are certified by the U.S. Veterans Administration as 20 percent or more disabled shall be entitled to purchase an alternative license to the annual resident freshwater fishing license to be known as the disabled military veterans appreciation fishing license for a license fee of two dollars ($2) plus a one dollar ($1) issuance fee. All persons making application for the license provided for in this section shall present a valid Alabama driver license, or in the case of nondrivers, proof of permanent residence. All licenses required by this section shall bear the Alabama driver license number of the licensee, except in the case of nondrivers and active duty military personnel stationed in Alabama and their spouses and dependents who reside with them, and all licenses shall bear proof of residence as required by the Commissioner of Conservation and Natural Resources. Notwithstanding the foregoing, a member of the United States military stationed in Alabama on active duty, and his or her spouse and their dependents who reside with them, shall be deemed Alabama residents for the purpose of procuring this license. Active duty military personnel stationed in Alabama and their spouses and dependents who reside with them shall provide military orders that assign them to Alabama. These licenses shall be issued in the manner and under the conditions, limitations, and exemptions as expressly provided for in this section. Persons obtaining the annual resident freshwater fishing license shall also be entitled to all of the privileges of the wildlife heritage license.

(b) Notwithstanding any other provision of law, any resident 64 years of age procuring a resident freshwater fishing license pursuant to this section shall be issued the license on a lifetime basis. License fees from the sale of a lifetime license pursuant to this subsection to a resident age 64 years shall be deposited to the credit of the Alabama Game and Fish Endowment Fund within the Game and Fish Fund.

(c) A fishing license shall not be transferable, and it shall be unlawful to borrow, lend, or alter any fishing license, or for any license-issuing officer to falsify any license at the time of issuing the license. A violation of this subsection shall constitute a Class B misdemeanor punishable as provided by law.

(d) Any citizen of this state who is entitled to purchase a fishing license as provided for in this section may procure a license by applying to any judge of probate, license commissioner, or other persons authorized and designated to issue fishing licenses, stating his or her name, age, place of residence, and post office address, and paying to the issuing officer the amount required in this section for the license. Judges of probate, license commissioners, or other persons authorized and designated to issue fishing licenses shall be entitled to the issuance fee set out herein for each license so issued, which fee shall be in addition to the amount designated in this section as the cost of the license. All fees collected by any judge of probate or license commissioner who is paid a salary for the performance of his or her duties shall be paid into the county treasury to the credit of the appropriate fund.

(e) All persons under the age of 16 years shall be exempted from the requirement of procuring a license. Any resident of this state 65 years of age and older shall be exempted from the requirement of procuring a fishing license as provided for in this section, provided that the resident has on his or her person while fishing, a valid Alabama driver license, or, in the case of nondrivers, proof of permanent Alabama residence and age.

(f) Every person who obtains an annual resident freshwater fishing license without presenting a valid Alabama driver license, or in the case of nondrivers, proof of permanent residence, or who provides any false information in the process of procuring the license, shall be guilty of a Class B misdemeanor punishable as provided by law.

(g) The licenses required by this section shall not apply to a resident of this state on active military duty who is in this state on leave and who has proof of that status in his or her possession, nor to any person who fishes in a private pond. The license required by this section shall not apply to any person fishing from the bank with an ordinary hook and line in his or her county of residence. A person who fishes from the bank with ordinary hook and line in his or her own county of residence shall be required to have on his or her person, while so fishing, a reasonable proof of residency in the county. In addition, the licenses required by this section shall not apply to persons exempt from fishing license requirements while fishing at commercial fee fishing ponds pursuant to the provisions of Article 17 of this chapter.

(h) The revenue derived from the sale of the license provided for in this section shall be remitted to the Department of Conservation and Natural Resources on the first day of each month by the issuing officer and shall be deposited into the State Treasury to the credit of the Game and Fish Fund and shall be used in the construction, maintenance, development, and supervision of public fishing lakes, for the purchase of lands to be used for public landings on public streams and for the development, protection, propagation, and distribution of fish and wildlife of this state.

(i) Except as otherwise provided in this section, any person who violates this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars ($50) nor more than two hundred fifty dollars ($250) for each offense.

(j) There shall be provided on the license form for the licenses provided for in this section a check-off option whereby the licensee may voluntarily choose to donate an additional one dollar ($1) to the Division of Wildlife and Freshwater Fisheries for the purpose of research on fisheries and aquatic habitat as approved by the Advisory Board of Conservation and Natural Resources.



Section 9-11-53.1 - Resident license - Saltwater fishing.

(a) Any person who has been a bona fide resident of this state for a period of not less than 90 days next preceding and who is age 16 or older, but has not yet reached the age of 65, shall not take, catch, kill, possess, or attempt to take, catch, kill, or possess, any fish in any of the waters of this state (except those waters for which a license is required by Section 9-11-53) below that line defined in Rule 220-2-.42(1) of the Department of Conservation and Natural Resources as published in the Alabama Administrative Code, by angling with rod and reel or by use of any artificial bait, fly, lure, gig, cast net, bow, crab traps that are not required to be licensed by Section 9-12-124, or by spear fishing, as defined by Section 9-11-170, without first procuring an annual resident saltwater fishing license for twenty dollars ($20), plus a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-69. All persons making application for the license provided for in this section shall present an Alabama driver license or, in the case of nondrivers, proof of permanent residence. All licenses required by this section shall bear the driver license number of the licensee, except in the case of nondrivers, and all licenses shall bear proof of residence as required by the Commissioner of Conservation and Natural Resources. Notwithstanding the foregoing, a member of the United States military stationed in Alabama on active duty, and his or her spouse and their dependents who reside with them, shall be deemed to be Alabama residents for the purposes of procuring this license. This license shall not be required of any person who has been issued and is the holder of any valid lifetime fishing license that is provided for in Section 9-11-65, provided that such license was issued on or before March 31, 1992, or any valid lifetime saltwater fishing license that is provided for in Section 9-11-65.2. This saltwater fishing license shall not be required of permanent Alabama residents under 16 years of age or age 65 years or over, provided, however, that residents age 65 years or older shall be required to have in their actual possession, while fishing, an Alabama driver license, or in the case of nondrivers, proof of permanent Alabama residence and age. The revenue derived from the sale of the license provided for in this section shall be remitted to the Department of Conservation and Natural Resources on the first day of each month by the issuing officer and shall be covered into the State Treasury to the credit of the Marine Resources Fund and shall be used in the research, management, and development of saltwater fisheries. It shall be unlawful to provide false information in the process of obtaining the license.

(b) Notwithstanding any other provision of law, any resident 64 years of age who procures a resident saltwater fishing license pursuant to this section shall be issued the license on a lifetime basis. The license fees from the sale of a lifetime license pursuant to this subsection shall be deposited to the credit of the Alabama Marine Resources Endowment Fund within the Marine Resources Fund.

(c) Any person who violates any of the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars ($50) nor more than two hundred fifty dollars ($250) for each offense.



Section 9-11-53.2 - Resident annual combination saltwater-freshwater licenses; fee; disposition of fee; additional issuance fees.

Repealed by Act 2007-418, p. 874, §6, effective September 1, 2007.



Section 9-11-53.3 - Reciprocal agreement with Florida exempting persons 65 years or older from licensing requirements.

It is the intent of the Legislature that the State of Alabama Department of Conservation and Natural Resources enter into a reciprocal agreement with the State of Florida exempting persons 65 years of age or older from state fishing and hunting license requirements.



Section 9-11-53.4 - Resident seven-day trip freshwater fishing license.

Repealed by Act 2007-418, p. 874, §6, effective September 1, 2007.



Section 9-11-53.5 - Resident seven-day trip saltwater fishing license.

A person who has been a bona fide resident of this state for a period of not less than 90 days next preceding and who is age 16 years through 64 years, who is otherwise required to obtain a resident annual saltwater fishing license pursuant to Section 9-11-53.1, may, in lieu thereof, purchase a resident seven-day trip saltwater fishing license which shall entitle the person to engage in the same activities authorized under a license provided in Section 9-11-53.1, but only during those hours occurring during the then current license year for a period not to exceed 168 consecutive hours from the beginning date and time, as selected and designated by the licensee to the issuing agent at the time of issuance. The cost of the license shall be eight dollars ($8), plus a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-69. The license fees shall be deposited into the Marine Resources Fund. A person who violates this section is guilty of a Class B misdemeanor punishable as provided by law except that the minimum fine shall not be less than fifty dollars ($50).



Section 9-11-53.6 - Resident daily state lake fishing license.

Effective with the license year beginning September 1, 2014, a person otherwise meeting the requirements of Section 9-11-53, for the resident annual fishing license, who fishes the state public fishing lakes owned and operated by the Division of Wildlife and Freshwater Fisheries may purchase an alternative license to the annual freshwater fishing license to be known as the resident daily state lake fishing license for a fee of five dollars ($5) plus the same issuance fee as provided for the resident annual fishing license, which fees shall be subject to adjustment as provided for in Section 9-11-68, and which shall entitle the person to fish at state public fishing lakes, but shall not grant any other privileges of the annual fishing license or wildlife heritage license.



Section 9-11-54 - Special fishing license for totally disabled persons; period of validity; request for recertification of disability; fee of issuing authority; definitions.

(a) Any person who is totally and permanently disabled and receiving disability retirement from a public or private entity or a disability benefit from the federal Social Security Administration, the United States Railroad Retirement, the United States Office of Personnel Management, the Retirement Systems of Alabama, or a unit of federal, state, or local government designated by rule of the department and who has been a bona fide resident of this state for not less than 90 days next preceding the date of application may, upon the payment of an annual license fee as provided in subsection (b), plus an issuance fee of one dollar ($1), procure a special fishing or hunting license in the following manner: The applicant shall file with the person, in the county in which he or she resides, who is duly authorized to issue licenses, an application, stating his or her age, place of residence, post office address, and length of residence in this state. The application shall have attached evidence of the receipt of disability benefits as may be required by rule.

(b) For purposes of this section, annual license fees shall be as follows:

(1) Hunting license: five dollars ($5).

(2) Freshwater fishing license: two dollars ($2).

(3) Saltwater fishing license: two dollars ($2).

(c) The annual license and issuance fees provided in this section shall be subject to adjustment as provided in Section 9-11-68.

(d) The license application process, including, but not limited to, providing proof of residency and disability status, may be established by rule.

(e)(1)a. A fishing license issued pursuant to this section shall be in lieu of the annual resident fishing license in Section 9-11-53.

b. A hunting license issued pursuant to this section shall be in lieu of the annual resident hunting license in Section 9-11-44, except for the disabled military veterans hunting license provided in that section.

c. A saltwater fishing license issued pursuant to this section shall be in lieu of the annual resident saltwater fishing license in Section 9-11-53.1.

(2) This section does not supersede any additional license or requirement to hunt on state-operated wildlife management areas, as provided in Section 9-11-45 or to hunt migratory waterfowl, as provided in Section 9-11-433.

(3) An annual resident hunting or freshwater fishing license for a person with a disability shall entitle the license holder to all of the privileges of the wildlife heritage license.

(f) The issuing officer or authority shall be allowed an issuance fee of one dollar ($1) for each license issued. In counties in which the probate judge or issuing officer is on a fee system, the issuing fee shall be retained by the probate judge or issuing officer, and in a county in which the probate judge or issuing officer is on a salary basis, the issuing fee shall be paid into the county treasury. These licenses shall not be issued by special agents.



Section 9-11-55 - Nonresident freshwater fishing licenses - Annual license; penalty.

Nonresidents of the state 16 years of age or older shall not take, catch, kill or attempt to take, catch, or kill any fish in any of the fresh waters of this state without first procuring an annual nonresident freshwater fishing license which shall authorize the holder to fish in any legally available fresh waters of this state, by filing with any person authorized to issue the license an affidavit stating the applicant's age, place of residence, and post office address and after paying to the person issuing the license a fee of forty-four dollars ($44), plus a two dollar ($2) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68. The license fees for residents of the states of Florida, Georgia, Louisiana, Tennessee, and Mississippi shall, upon submittal of a valid driver license issued by one of those states or, in the case of nondrivers, proof of residency of one of those states, be the same as the license fees charged Alabama residents for similar licenses in those states in the event the state charges Alabama residents more than Alabama charges residents from that state. Licenses shall not be required of persons properly licensed for trip fishing under Section 9-11-56.

The issuing officer or authority or special agent shall be allowed the issuance fee set out herein for each license issued by him or her, which issuing fee shall be in addition to the cost of the license. In counties where the probate judge or issuing officer is on the fee system, the issuing fee shall be retained by the probate judge or issuing officer, and in counties where the probate judge or issuing officer is on a salary basis, the fee shall be paid by him or her into the county treasury to the credit of the appropriate fund.

All of the license fees shall be deposited in the State Treasury to the credit of the Game and Fish Fund.

Any person who violates this section is guilty of a Class B misdemeanor punishable as provided by law except that the minimum fine shall not be less than fifty dollars ($50).

There shall be provided on the license form for the licenses provided for in this section a check-off option whereby the licensee may voluntarily choose to donate an additional one dollar ($1) to the Division of Wildlife and Freshwater Fisheries for the purpose of research on fisheries and aquatic habitat as approved by the Advisory Board of Conservation and Natural Resources.



Section 9-11-55.1 - Nonresident freshwater fishing licenses - Use of certain trotlines prohibited; inspection of permissible trotlines required; penalties.

(a) Nonresidents fishing in the public waters of the State of Alabama pursuant to those licenses provided for by Sections 9-11-55 or 9-11-56, are hereby prohibited from taking or attempting to take fish from said waters by means of one or more trotlines having a combination of more than 100 hooks. Said nonresidents are required to inspect permissible trotlines at least once each day.

(b) Any person who violates the provisions of this section, upon conviction, shall be guilty of a Class C misdemeanor.



Section 9-11-55.2 - Nonresident saltwater fishing license; cost; disposition of fees; penalty for violation.

(a) A nonresident of this state who is age 16 or older, shall not take, catch, kill, possess, or attempt to take, catch, kill, or possess any fish in any of the waters of this state except those waters for which a license is required by Section 9-11-53, below that line defined in Rule 220-2-.42(1) of the Department of Conservation and Natural Resources as published in the Alabama Administrative Code, by angling with rod and reel or by use of any artificial bait, fly, lure, gig, cast net, bow, crab traps that are not required to be licensed by Section 9-12-124, or by spear fishing, as defined by Section 9-11-170, without first procuring a nonresident saltwater fishing license. The cost of nonresident saltwater fishing licenses shall be as follows:

(1) A nonresident annual saltwater fishing license shall cost forty-four dollars ($44), plus a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-69.

(2) A nonresident seven-day trip saltwater fishing license shall cost twenty-four dollars ($24), plus a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-69. A nonresident seven-day trip fishing license shall authorize a nonresident to fish during those hours occurring during the then current license year for a period not to exceed 168 hours from the beginning date and time, as selected and designated by the licensee to the issuing agent at the time of issuance for a one-time period of seven consecutive days.

(b) The license fee for nonresidents who are residents of the States of Florida, Georgia, Louisiana, Tennessee, or Mississippi, upon submittal of a valid driver's license issued by one of those states, or in the case of nondrivers, proof of residency of one of those states, shall be the same as the license fee charged Alabama residents for a similar license in one of those states in the event the state charges Alabama residents more than the State of Alabama charges residents from that state.

(c) The revenue derived from the sale of the licenses provided for in this section shall be remitted to the Department of Conservation and Natural Resources on the first day of each month by the issuing officer and shall be deposited into the State Treasury to the credit of the Marine Resources Fund and shall be used in the research, management, and development of saltwater fisheries.

(d) Any person who violates this section shall be guilty of a Class B misdemeanor punishable as provided by law except that the minimum fine shall not be less than fifty dollars ($50).



Section 9-11-55.3 - Combination nonresident saltwater-freshwater license; fee.

The Department of Conservation and Natural Resources may provide for the issuance of a combination nonresident saltwater-freshwater fishing license for a combination license fee of $60, with $30 going to the Marine Resources Fund, and $30 going to the Game and Fish Fund. In addition, notwithstanding any provision of law to the contrary, there shall be a $1 issuance fee imposed for the cost of issuing the combination nonresident saltwater-freshwater license.



Section 9-11-55.4 - Nonresident state lake fishing license.

Effective with the license year beginning September 1, 2014, a nonresident of any state who fishes the state public fishing lakes owned and operated by the Division of Wildlife and Freshwater Fisheries may purchase an alternative license to the nonresident freshwater fishing license to be known as the nonresident state lake fishing license for a fee of five dollars ($5) per day or ten dollars ($10) per license year, plus the same issuance fees, which fees shall be subject to adjustment as provided for in Section 9-11-68.



Section 9-11-55.5 - Nonresident family three-day fishing license.

Effective with the license year beginning September 1, 2014, nonresidents of any state, in lieu of any otherwise required fishing licenses, may procure a nonresident three-day family fishing license, for a period of three consecutive days or less by paying the same license fee and issuance fee as the nonresident seven-day trip fishing license provided for in Section 9-11-56, which license will authorize the holder thereof and up to four other members of his or her immediate family, comprised of his or her parent, spouse, children, and grandchildren, which names shall be designated on the license, to fish in any of the otherwise legally available fresh waters of this state during those hours occurring during the then current license year for a period not to exceed 72 consecutive hours from the beginning date and time, as selected and designated by the licensee to the issuing agent at the time of issuance.



Section 9-11-56 - Nonresident freshwater fishing licenses - Trip license; penalty.

Any nonresident of this state 16 years of age or older shall not take, catch, kill or attempt to take, catch, or kill any fish in any of the fresh waters of this state for a period of seven consecutive days or less without first procuring a trip fishing license in the same manner provided for other licenses provided in this article, by paying the sum of twenty-four dollars ($24), plus a two dollar ($2) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68, which license will authorize the holder thereof to fish in any of the otherwise legally available fresh waters of this state during those hours occurring during the then current license year for a period not to exceed 168 consecutive hours from the beginning date and time, as selected and designated by the licensee to the issuing agent at the time of issuance. The license fees for residents of the States of Florida, Georgia, Louisiana, Tennessee, and Mississippi shall, upon submittal of a valid driver license issued by one of those states, or in the case of nondrivers, proof of residency of one of those states, be the same as the license fees charged Alabama residents for similar licenses in those states in the event the state charges Alabama residents more than Alabama charges residents from that state. In the event no similar license exists in any of those states, residents of the states shall not be permitted to procure a trip fishing license in the State of Alabama. The license shall not be required of persons properly licensed under Section 9-11-55.

The issuing officer or authority or special agent shall be allowed the issuance fee set out herein for each license issued by him or her, which issuing fee shall be in addition to the cost of the license. In counties where the probate judge or issuing officer is on the fee system, the issuing fee shall be retained by the probate judge or issuing officer, and in counties where the probate judge or issuing officer is on a salary basis, the fee shall be paid by him or her into the county treasury to the credit of the appropriate fund.

All of the license fee shall be deposited in the State Treasury to the credit of the Game and Fish Fund.

Any person who violates any of the provisions of this section is guilty of a Class B misdemeanor punishable as provided by law except that the minimum fine shall not be less than fifty dollars ($50).

There shall be provided on the license form for the licenses provided for in this section a check-off option whereby the licensee may voluntarily choose to donate an additional one dollar ($1) to the Division of Wildlife and Freshwater Fisheries for the purpose of research on fisheries and aquatic habitat as approved by the Advisory Board of Conservation and Natural Resources.



Section 9-11-56.1 - Nonresident fishing licenses - Commercial license.

(a) The Department of Conservation and Natural Resources, hereinafter referred to as "the department" or duly authorized designees of the department shall sell and issue commercial fishing licenses to residents of other states, which other states reciprocate the sale and issuance of similar such commercial fishing licenses to residents of Alabama to fish the waters of their respective states.

(b) The amount to be charged for such nonresident commercial fishing license shall be the same as is charged a resident of Alabama for such a license in the reciprocating state, but in no event shall the amount be less than the prevailing amount charged by the department of commercial fishing licenses for Alabama residents.

(c) Nonresident commercial fishing licensees shall be subject to the same rules, regulations and requirements of law and of the department as may apply to Alabama resident commercial fishing licensees. Each license issued pursuant to this section shall expire on September 30 of the year for which such license is issued.

(d) All proceeds derived from the issuance of such nonresident commercial fishing licenses shall be deposited to the game and fish fund of the department.



Section 9-11-56.2 - Annual "Free Fishing Day."

An annual "Free Fishing Day" is hereby established and created. Saturday, June 10, 1989, is hereby designated as "Free Fishing Day" for calendar year 1989. For each calendar year thereafter, the Commissioner of the Department of Conservation and Natural Resources shall, not later than February 1 of each year, and without necessity of promulgation of regulation, designate the date of the annual "Free Fishing Day" for that calendar year. During the daylight hours on said day, those persons normally eligible to be and required to be licensed for fishing pursuant to Sections 9-11-53 through 9-11-56, as amended from time to time, shall be permitted to engage in those otherwise lawful fishing activities for which the licenses under Sections 9-11-53 through 9-11-56, would otherwise be required, without said licenses.



Section 9-11-56.3 - Public fishing pier license; saltwater pier fishing license; fees.

(a) A person, firm, or corporation that operates a fishing pier open to the general public in the inside waters of the State of Alabama as defined by Rule 220-3-.04 of the Alabama Department of Conservation and Natural Resources, may purchase a public fishing pier license to be issued by the Marine Resources Division of the Department of Conservation and Natural Resources. The fee for a public fishing pier license shall be one thousand dollars ($1,000) per year, which fee shall be subject to adjustment as provided for in Section 9-11-69. Any law or regulation to the contrary notwithstanding, a resident of the State of Alabama may fish from a licensed public fishing pier in the inside waters of the State of Alabama without purchasing a fishing license. A licensed public fishing pier shall be open to the general public. This section shall not be construed to prohibit the operator of a licensed public fishing pier from charging a fee for the use of the pier.

(b) A person who has been a bona fide resident of this state for a period of not less than 90 days next preceding and who is age 16 through 64, may fish from piers open to the general public in the Gulf of Mexico or the inside waters of the State of Alabama as defined by Rule 220-3-.04 of the Alabama Department of Conservation and Natural Resources by angling with rod and reel or by use of any artificial bait, fly, lure, gig, cast net, bow, or crab trap that is not required to be licensed by Section 9-12-124, after purchasing an annual saltwater pier fishing license at a cost of five dollars ($5), which fee shall be subject to adjustment as provided for in Section 9-11-69. A nonresident may fish from piers open to the general public in the Gulf of Mexico or the inside waters of the State of Alabama as defined by Rule 220-3-.04 of the Alabama Department of Conservation and Natural Resources by angling with rod and reel or by use of any artificial bait, fly, lure, gig, cast net, bow, or crab trap that is not required to be licensed by Section 9-12-124, after purchasing an annual saltwater pier fishing license at a cost of ten dollars ($10), which fee shall be subject to adjustment as provided for in Section 9-11-69. Alabama residents and nonresidents possessing a current saltwater fishing license, residents and nonresidents under age 16, and residents age 65 or over are expressly exempt from the requirements of this subsection.

(c) The licenses provided for in this section may be purchased from any judge of probate, license commissioner, revenue commissioner, or other officer authorized to issue licenses upon application on forms furnished by the Division of Marine Resources of the Department of Conservation and Natural Resources and payment of the required fee for the license plus a one dollar ($1) issuance fee, which fee shall be subject to adjustment as provided for in Section 9-11-69.

(d) The licenses provided for in this section shall be issued on an annual basis and shall expire on August 31 of each year.

(e) Any revenue derived from the sale of these licenses shall be remitted to the Department of Conservation and Natural Resources on the first day of each month by the issuing officer and shall be deposited in the State Treasury to the credit of the Marine Resources Fund.

(f) Any violation of this section shall be a Class C misdemeanor punishable as provided by law except that the minimum fine shall not be less than fifty dollars ($50). In addition, the punishment for a violation of subsection (a) shall include an additional mandatory fine of twice the amount of the license.



Section 9-11-56.4 - Disabled three-day fishing event license.

Effective with the license year beginning September 1, 2014, there shall be a disabled three-day fishing event license, for events sanctioned by the Commissioner of Conservation and Natural Resources. Except as otherwise provided herein for additional persons, the license shall permit up to 20 disabled residents or non-resident persons plus up to 20 resident and non-resident assistants, in such numbers as determined to be reasonably necessary by the Department of Conservation and Natural Resources, to purchase the license as an alternative to any recreational fishing license otherwise applicable under this chapter, which shall permit such persons, for a period not to exceed 72 consecutive hours, to engage in those same activities as the holders of the annual freshwater fishing license in Section 9-11-53. The license fee shall be one hundred dollars ($100). Notwithstanding the foregoing, any additional disabled persons over the 20-person limit shall be charged an additional five dollars ($5) per person, which amount, subject to the approval of the Department of Conservation and Natural Resources, may include an additional assistant.



Section 9-11-57 - Fishing without license.

Repealed by Act 2007-418, p. 874, §6, effective September 1, 2007.



Section 9-11-58 - Licenses of nonresident live fish and minnow dealers; fees of issuing authorities; disposition of fees.

(a) Any nonresident person, firm or corporation who engages in the capturing, purchasing, raising, propagating, breeding or acquisition or possession of live fish for the purpose of stocking or restocking any fresh waters of this state or the purchasing, raising, propagating, breeding or acquisition of minnows to be used as bait either in or outside this state where any or all of the foregoing are to be sold for stocking purposes or resale shall, before engaging in such activities, purchase an annual license from the state Department of Conservation and Natural Resources, which license shall be effective from October 1 through September 30, next following. Such licenses shall be as follows:

(b) All such license fees shall be paid to and permits obtained from the judge of probate or license commissioner on forms prescribed by the Department of Conservation and Natural Resources. The judge of probate shall be allowed an issuance fee of $.25 out of the money received for each such license issued by him and shall remit the balance to the Commissioner of Conservation and Natural Resources for deposit in the state Game and Fish Fund.

(c) It shall be unlawful for any nonresident retail or wholesale dealer to operate within this state without first obtaining the license or licenses required by subsection (a) of this section, and such dealers shall display such licenses in a conspicuous place in their places of business or vehicles transporting such fish.

(d) Any person who violates any provision of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $500.00 for the first offense and not less than $1,000.00 for the second or subsequent offenses.



Section 9-11-59 - License to capture or kill fur-bearing animals for commercial purposes; traps.

(a) It shall be unlawful for any person to take, capture, or kill, or to attempt to take, capture, or kill for commercial purposes by any means or device any of the fur-bearing animals protected by the laws or regulations of this state without first procuring a license therefor, to be issued in the same manner as is provided for hunting and fishing licenses. Any person who has been a bona fide resident of this state for 90 days next preceding may procure a resident trapping license by paying the sum of twenty dollars ($20). Any person who has not been a bona fide resident of this state for 90 days next preceding may procure a nonresident trapping license by paying the amount charged a resident of Alabama for a similar license in the nonresident state, except that the license fee for a nonresident in no event shall be less than 10 times the license fee charged by the department for a trapping license for an Alabama resident. A trapping license shall be valid only during the season when fur-bearing animals may be legally taken. The license fees provided in this section and the issuance fees for the issuance of licenses shall be subject to adjustment as provided in Section 9-11-68.

(b) It shall be unlawful for any person to trap in the State of Alabama without identifying each trap with a metal tag bearing the name and address of the owner. Should any law enforcement officer of this state or employee of the Department of Conservation and Natural Resources of the State of Alabama discover any trapping device being used in violation of the terms of this section, the officer shall confiscate the device and it shall become the property of the Department of Conservation and Natural Resources and shall be disposed of as ordered by the Commissioner of Conservation and Natural Resources.

(c) A violation of this section or failure to fully comply therewith shall constitute a misdemeanor and, upon conviction, the person violating same or failing to comply therewith shall be punished by a fine of not less than two hundred fifty dollars ($250) nor more than two thousand dollars ($2,000) for each offense.



Section 9-11-60 - Disposition of funds from sale of fur catchers' licenses; report of licenses issued.

Judges of probate and other persons authorized and designated to issue licenses provided in Section 9-11-59 shall retain out of the license fee the sum of $.25, which shall cover the services required for issuing and reporting the sale of said licenses, and shall remit the balance to the Commissioner of Conservation and Natural Resources the first of each month, which balance shall be deposited with the State Treasurer to the credit of the Game and Fish Fund; provided, that if any such license is issued by any probate judge, license commissioner or other officer who is paid a salary for the performance of his duties as such officer, he shall be required to remit the entire amount collected to the Commissioner of Conservation and Natural Resources except the $.25 charged by the issuing officer for the issuance of such licenses, and this amount shall be remitted to the treasurer of the county in which said license was paid for credit to the appropriate fund. Each person authorized to issue fur catchers' licenses shall make a full and complete report on the first day of each month to the Commissioner of Conservation and Natural Resources of the number of licenses issued and the name and post office address of the person or persons to whom issued, giving opposite each name the serial number of the license issued and the amount of money remitted therefor.



Section 9-11-61 - Transporting, etc., furs, skins, or pelts without fur catcher's license.

Any person, firm, or corporation who sells, ships by mail, express, or otherwise transports within or without this state raw furs, skins, or pelts of fur-bearing animals, the taking, capturing, killing, or catching of which has been done without first procuring a fur catcher's license, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500) for each offense; provided, however, that nothing in this section shall apply to commercial shippers and common carriers which merely ship or otherwise transport raw furs, skins, or pelts by request of or contract with the possessor or owner thereof.



Section 9-11-62 - Fur dealers defined; presumptions.

Any person, other than a fur catcher shipping his own catch, who ships or carries skins and hides of fur-bearing animals out of this state shall be considered a dealer; provided, that any nonresident who accompanies, consults, advises, finances or associates with any resident dealer or trapper or fur catcher in the examination, grading or purchase of furs offered for sale within or without the state shall be presumed to be a dealer and shall be required to obtain a nonresident's license; provided further, that any resident of this state who accompanies, consults, advises, finances or associates with any nonresident, or whose operations under this article are financed in whole or in part by such nonresident, in the examination, grading or purchase of furs offered for sale within or without this state shall be presumed to be a dealer and shall be required to obtain a resident dealer's license.



Section 9-11-63 - Fur dealer's license; penalty for violations.

(a) Any person, firm, association, or corporation who or which engages in the business of buying, trading, selling, or otherwise deals in raw furs, skins, or pelts of fur-bearing animals for which a business license is not otherwise provided in this article shall be required, before engaging in or transacting that business, to first procure a license in the same manner and place as provided for procuring hunting, fishing, and fur licenses and upon the following schedule: A minimum license fee of $25.00 when the gross sales during the next preceding year amounted to $15,000.00 or less; a license fee of $50.00 when such gross sales amounted to more than $15,000.00 and less than $30,000.00; a license fee of $100.00 when such gross sales amounted to $30,000.00 or more. Any nonresident dealer, trader, or buyer of raw furs, skins, or pelts of fur-bearing animals who or which maintains a place of business in this state or who in person or through an agent buys, trades, or deals in furs, skins, or pelts of fur-bearing animals in this state shall first procure a license and pay a fee of $300.00 therefor. A nonresident as mentioned in this section is defined as any person, firm, association, or corporation who or which has not been continuously domiciled in this state for one year prior to October 1 of the year for which such license is required.

(b) Any person, firm, association, or corporation who or which violates any of the provisions of this article for which a penalty is not otherwise provided shall be guilty of a misdemeanor and, upon conviction therefor, shall be punished by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) for each offense and in addition thereto the license of the person or entity shall be cancelled by the Commissioner of Conservation and Natural Resources, and shall not be renewed nor shall a new license be issued to the person, firm, association, or corporation for a period of two years thereafter; provided, that amounts required to be paid to the state by Section 40-12-110 shall be deducted from the amounts required to be paid to the Department of Conservation and Natural Resources by firms, associations, or corporations as set out in this section.



Section 9-11-64 - Inspection of books and records of dealers, etc.

The Commissioner of Conservation and Natural Resources, his wardens or any other persons appointed and designated by him for such purpose shall have power and authority at any and all reasonable hours to inspect or examine the books and records of any person, firm, association or corporation in order to determine the amount of license fees due under the provisions of Section 9-11-63 and to further require such persons or any member or members or agents or employees of such firm, association or corporation to answer under oath any questions that may be propounded to determine the facts desired. The Commissioner of Conservation and Natural Resources and his said wardens and agents shall further have authority to administer an oath to any such person.



Section 9-11-65 - Lifetime resident hunting, freshwater fishing and combination licenses.

(a) Any Alabama resident meeting the residency requirements set out in Section 9-11-44 may in lieu of the resident all-game hunting license purchase a lifetime resident hunting license by filing an application in the office of the Commissioner of the Department of Conservation and Natural Resources on the form prescribed by the commissioner and paying therefor the following license fees, which shall include a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68: Persons less than two years old, three hundred dollars ($300); persons age two through 11 years, four hundred dollars ($400); persons age 12 through 49 years, five hundred dollars ($500); and persons age 50 years and above, three hundred dollars ($300).

(b) Any Alabama resident meeting the residency requirements set out in Section 9-11-53 may in lieu of the annual resident freshwater fishing license purchase a lifetime resident freshwater fishing license by filing an application in the office of the Commissioner of the Department of Conservation and Natural Resources on the form prescribed by the commissioner and paying therefor the following license fees, which shall include a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68: Persons less than two years old, one hundred fifty dollars ($150); persons age two through 11 years, two hundred dollars ($200); persons age 12 through 49 years, two hundred fifty dollars ($250); and persons age 50 years and above, one hundred fifty dollars ($150).

(c) In lieu of purchasing the licenses provided for in subsections (a) and (b) separately, any person may purchase a combination lifetime resident hunting and freshwater fishing license by filing an application in the office of the Commissioner of the Department of Conservation and Natural Resources on the form prescribed by the commissioner and paying therefor the following license fees, which shall include a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68: Persons less than two years old, four hundred fifty dollars ($450); persons age two through 11 years, five hundred dollars ($500); persons age 12 through 49 years, seven hundred dollars ($700); and persons age 50 years and above, four hundred fifty dollars ($450).

(d) The holder of a valid lifetime hunting or lifetime freshwater fishing license shall also be entitled to all of the privileges of the wildlife heritage license.

(e) Notwithstanding any law or regulation to the contrary, nonresidents of the State of Alabama shall not be entitled to the licenses provided for in this section.



Section 9-11-65.1 - Issuance of hunting and fishing licenses on combination license basis; fees.

Repealed by Act 2007-418, p. 874, §6, effective September 1, 2007.



Section 9-11-65.2 - Lifetime resident saltwater fishing license; combination licenses with freshwater fishing, hunting.

(a) Any Alabama resident meeting the residency requirements set out in Section 9-11-53.1, in lieu of the annual resident saltwater fishing license provided for in Section 9-11-53.1, may purchase a lifetime resident saltwater fishing license by filing an application in the office of the Commissioner of the Department of Conservation and Natural Resources on the form prescribed and paying the following license fees, which shall include a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68: Persons less than two years old, two hundred fifty dollars ($250); persons age two through 11 years, three hundred dollars ($300); persons age 12 through 49 years, three hundred fifty dollars ($350); and persons age 50 years and above, two hundred fifty dollars ($250). The license fees collected pursuant to this subsection shall be credited to the Alabama Marine Resources Endowment Fund.

(b) In lieu of obtaining the licenses provided for in subsection (a) and in subsection (b) of Section 9-11-65, any person may purchase a combination lifetime resident freshwater and saltwater fishing license by filing an application in the office of the Commissioner of the Department of Conservation and Natural Resources on the form prescribed and paying the following license fees, which shall include a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68: Persons less than two years old, four hundred dollars ($400); persons age two through 11 years, five hundred dollars ($500); persons age 12 through 49 years, six hundred dollars ($600); and persons age 50 years and above, four hundred dollars ($400). License fees shall be credited as follows: That portion of the license fee representing the amount of the lifetime resident freshwater fishing license as provided for in subsection (b) of Section 9-11-65 shall be credited to the Alabama Game and Fish Endowment Fund, and that portion of the license fee representing the amount of the lifetime resident saltwater fishing license as provided for in subsection (a) hereof shall be credited to the Alabama Marine Resources Endowment Fund. Section 9-2-20 shall not apply to those fees designated in this section for credit to the Alabama Marine Resources Endowment Fund.

(c) In lieu of obtaining the licenses provided for in subsections (a) and (b) and in subsection (a) of Section 9-11-65, any person may purchase a combination lifetime resident saltwater fishing and hunting license by filing an application in the office of the Commissioner of the Department of Conservation and Natural Resources on the form prescribed and paying the following license fees, which shall include a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68: Persons less than two years old, five hundred fifty dollars ($550); persons age two through 11 years, seven hundred dollars ($700); persons age 12 through 49 years, eight hundred fifty dollars ($850); and persons age 50 years and above, five hundred fifty dollars ($550). License fees shall be credited as follows: That portion of the license fee representing the amount of the lifetime resident hunting license as provided for in subsection (a) of Section 9-11-65 shall be credited to the Alabama Game and Fish Endowment Fund, and that portion of the license fee representing the amount of the lifetime resident saltwater fishing license as provided for in subsection (a) shall be credited to the Alabama Marine Resources Endowment Fund. Section 9-2-20 shall not apply to those fees designated in this section for credit to the Alabama Marine Resources Endowment Fund.

(d) In lieu of obtaining the license provided for in subsection (a) and in subsection (c) of Section 9-11-65, any person may purchase a combination lifetime resident freshwater and saltwater fishing and hunting license by filing an application in the office of the Commissioner of the Department of Conservation and Natural Resources on the form prescribed and paying the following license fees, which shall include a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68: Persons less than two years old, seven hundred dollars ($700); persons age two through 11 years, eight hundred dollars ($800); persons age 12 through 49 years, one thousand fifty dollars ($1,050); and persons age 50 years and above, seven hundred dollars ($700). License fees shall be credited as follows: That portion of the license fee representing the amount of the combination lifetime resident hunting and freshwater fishing license as provided for in subsection (c) of Section 9-11-65 shall be credited to the Alabama Game and Fish Endowment Fund, and that portion of the license fee representing the amount of the lifetime resident saltwater fishing license as provided for in subsection (a) hereof shall be credited to the Alabama Marine Resources Endowment Fund. Section 9-2-20 shall not apply to those fees designated in this section for credit to the Alabama Marine Resources Endowment Fund.



Section 9-11-66 - Fishing in Pike County public lake without paying admission fee.

Any person who is a citizen of the State of Alabama and over 65 years of age shall be entitled to fish in the Pike County public fishing lake operated by the Department of Conservation and Natural Resources, without the requirement of payment of any admission fee.



Section 9-11-67 - Sportsman's license.

Repealed by Act 2007-418, p. 874, §6, effective September 1, 2007.



Section 9-11-68 - Cost adjustments - Hunting and fishing licenses.

Beginning with the license year October 1, 2010, and each license year thereafter, those license fees and issuance fees specified in Act 2007-418 shall be subject to a possible cost adjustment based on the following procedure: By the end of November of 2009, and each November thereafter, the Director of the Division of Wildlife and Freshwater Fisheries of the Department of Conservation and Natural Resources, with the approval of the Commissioner of the Department of Conservation and Natural Resources, may submit to the Chair of the Advisory Board of Conservation and Natural Resources, a recommendation of an increase in both the license fees and issuance fees for the licenses, based on the percentage increase in the Consumer Price Index for All Urban Consumers (CPI-U) (All Items - U.S. City Average) maintained by the U.S. Department of Labor, Bureau of Labor Statistics, for the immediately preceding yearly period of October to October, rounded down to the nearest nickel. The recommendation shall be subject to the approval of the Advisory Board of Conservation and Natural Resources on or before the end of March of each year. If the increase is approved by the Advisory Board of Conservation and Natural Resources, the board through its secretary, by the end of March of each year, shall submit the board's recommendation to the Chair of the Legislative Council, for the Legislative Council's review and approval. In the event the recommendation is not disapproved by the Legislative Council by the end of April of each year, the recommendation of the board shall be deemed to be approved. In the event one or more years elapses during which there is no adjustment as provided for herein, the same procedure may be followed to obtain a net cumulative increase since the previous increase.



Section 9-11-69 - Cost adjustments - Saltwater fishing licenses.

Beginning with the license year October 1, 2010, and each license year thereafter, those license fees and issuance fees specified in Sections 9-11-53.1, 9-11-53.5, and 9-11-55.2, shall be subject to a cost adjustment based on the following procedure: By the end of November of 2009, and each November thereafter, the Director of the Division of Marine Resources of the Department of Conservation and Natural Resources, with the approval of the Commissioner of the Department of Conservation and Natural Resources, may submit to the Chair of the Advisory Board of Conservation and Natural Resources a recommendation of an increase in both the license fees and issuance fees for the licenses based on the percentage increase in the Consumer Price Index for All Urban Consumers (CPI-U) (All Items - U.S. City Average) maintained by the U.S. Department of Labor, Bureau of Labor Statistics, for the immediately preceding yearly period of October to October, rounded down to the nearest nickel. Such recommendation shall be subject to the approval of the Advisory Board of Conservation and Natural Resources on or before the end of March of each year. If the increase is approved by the advisory board, the board through its secretary, by the end of March of each year, shall submit the board's recommendation to the Legislative Council for the Legislative Council's review and approval. In the event the recommendation is not approved by the Legislative Council by the end of April of each year, the recommendation of the board shall be deemed to be approved. In the event one or more years elapses during which there is no adjustment as provided for herein, the same procedure may be followed to obtain a net cumulative increase since the previous increase.



Section 9-11-70 - Hunting, fishing, or trapping with revoked or suspended license; licenses not transferable; penalties.

(a) No person shall hunt, fish, or trap in areas or under any conditions that a hunting, fishing, or trapping license is required by law, during any period that the person's hunting, fishing, and trapping privileges pursuant to the license have been revoked or suspended by a court of competent jurisdiction.

(b) Unless specifically otherwise authorized by law, all hunting, fishing, and trapping licenses issued pursuant to this chapter shall not be transferable, and it shall be unlawful to borrow, lend, or alter any such license, provide false information in the process of obtaining any such license, or for any license-issuing officer to falsify any license at the time of issuing the license.

(c) A violation of this section shall be a Class B misdemeanor punishable as provided by law.



Section 9-11-71 - Wildlife heritage license.

(a) There is established a wildlife heritage license. This license shall have a fee of nine dollars ($9), plus an issuance fee of one dollar ($1), which fees shall be subject to adjustment as provided for in Section 9-11-68, if purchased separately from one of the other licenses. The wildlife heritage license shall enable all Alabama residents age 16 through 64 years to do the following: Fish those waters under the jurisdiction of the Division of Wildlife and Freshwater Fisheries as provided under Rule 220-2-.42, Alabama Administrative Code, with a hook and line from the bank in other than the person's county of residence; fish in Division of Wildlife and Freshwater Fisheries operated public fishing lakes, provided that the person obtains the required permit; hunt small game, except waterfowl, on Division of Wildlife and Freshwater Fisheries Wildlife Management Areas; shoot on Division of Wildlife and Freshwater Fisheries shooting ranges; and provide a means to contribute to the conservation of all wildlife species. The requirements for the issuance of the wildlife heritage license shall be as provided in subsection (c) of Section 9-11-44. The wildlife heritage license may be issued on a lifetime basis for a license fee of two hundred dollars ($200) which shall include a one dollar ($1) issuance fee, which fees shall be subject to adjustment as provided for in Section 9-11-68.

(b) The initial five hundred thousand dollars ($500,000) of license revenues accruing to the Division of Wildlife and Freshwater Fisheries as a result of the licenses sold under this section shall be utilized by the Division of Wildlife and Freshwater Fisheries for the purpose of research on wildlife and wildlife habitat as approved by the Advisory Board of Conservation and Natural Resources.



Section 9-11-72 - Violation of rules prohibiting transportation and release of live feral swine.

A violation of any rule of the Department of Conservation and Natural Resources prohibiting the transportation and release of live feral swine shall be a Class B misdemeanor punishable as provided by law, except the defendant shall be subject to a mandatory minimum fine of not less than two thousand five hundred dollars ($2,500).



Section 9-11-73 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) For purposes of this section, the following words have the following meanings:

(1) INSTITUTION OF HIGHER EDUCATION. An institution of higher education located in this state which meets the requirements of and conforms to the definitions contained in the federal Higher Education Act of 1965, as amended, 20 United States Code, Section 1001(a) and the regulations, guidelines, and procedures promulgated by the U.S. Secretary of Education.

(2) NONRESIDENT STUDENT. A nonresident who is 17 years of age or older and under 24 years of age who is enrolled as a full-time student at an institution of higher education.

(b) A nonresident student who is enrolled at an institution of higher education may purchase any noncommercial resident hunting, fishing, or combination hunting and fishing license or permit issued pursuant to Chapters 11 and 12, except a lifetime resident hunting or fishing license or a combination lifetime resident hunting and fishing license, for the same fee as the respective resident license and shall have the same privileges as a resident holder of the same respective license or permit.

(c) In order to obtain a hunting, fishing, or combination hunting and fishing license or permit, a nonresident student shall submit proof that he or she is a nonresident student pursuant to rules adopted by the Commissioner of the Department of Conservation and Natural Resources.






Article 3 - Fishing Laws.

Section 9-11-80 - Public and private waters defined.

(a) All waters of this state are hereby declared to be public waters if such waters are natural bodies of water such as rivers, creeks, brooks, lakes, bayous, bays, channels, canals or lagoons or are dug, dredged or blasted canals and if these waters traverse, bound, flow upon or through or touch lands title to which is held by more than one person, firm or corporation. Any water impounded by the construction of any lock or dam or other impounding device placed across the channel of a navigable stream is declared a public water. All waters caused to be impounded or owned or leased by any municipality, county or other governmental unit are also declared to be public waters; likewise, all impoundments owned or operated by public utilities when such impoundments touch or bound lands title to which is held by more than one person, firm or corporation are declared to be public waters; provided, that before any person may go or be upon the posted lands of another for the purpose of fishing he shall procure the consent of the landowner or his agent.

(b) Private waters are defined as any body of water wholly on lands held in fee or in trust or under lease by any one person, firm, corporation or club and include impoundments that are wholly on lands held in fee or in trust, or under lease by any one person, firm, corporation or club, and regardless of the extent of the impounded stream, provided such stream is nonnavigable.



Section 9-11-81 - Title to freshwater fish vested in state.

The title ownership to all fish in the public fresh waters of the State of Alabama is vested in the state for the purpose of regulating the use and disposition of the same in accordance with the provisions of the laws of this state and regulations based thereon.



Section 9-11-82 - Game fish designated.

For the purposes of this title the following shall be considered game fish: largemouth and smallmouth black bass, commonly called trout or green trout; bream, crappie or perch and all other members of the sunfish family, including rock bass or goggle eye, calico bass, warmouth, redbreast, white perch, speckled perch, bluegill and copper nose; walleye pike, sauger or jack salmon, jack fish or pickerel and all other members of the pickerel and pike families; and white lake bass, commonly called striped bass, yellow bass and other members of the bass family; also, the saltwater striped bass or rock fish when taken in fresh water.



Section 9-11-83 - Commercial or nongame fish designated.

The following shall be considered commercial fish or nongame fish: drum, buffalo, channel catfish and all members of the catfish family and the spotted sucker and all members of the sucker family, including the species known as red horse and black horse.



Section 9-11-84 - Sale, transportation, etc., of game fish taken from public or private waters.

(a) It shall be unlawful for any person to sell or offer for sale within this state, or ship or transport for sale within or without this state, or to ship into this state any game fish caught or taken in any of the fresh waters, whether public or private, of this state or any other state. All species of black bass, white bass, yellow bass, saltwater striped bass, bream, and pickerel, as well as walleye, sauger, black and white crappie, and yellow perch are designated game fish for the purpose of this section.

(b) This section shall not apply to the sale of game fish raised in hatcheries and sold for the purposes of stocking ponds and lakes, nor shall it apply to the sale of nonnative game fish raised for human consumption, nor shall it apply to the sale of yellow perch, largemouth bass, shellcracker, and bluegill bream raised in farm ponds; provided, that, prior to any sale provided for in this section, the seller shall have first obtained a permit for the sale from the Commissioner, Department of Conservation and Natural Resources.

(c) Nothing in this section shall prevent the practice of private pond owners or managers charging for game fish caught by fishermen from the pond when the charges are based on the number of fish caught or the total pounds caught.

(d) A violation of this section shall constitute a misdemeanor; and, upon conviction thereof, the person, firm, or corporation convicted shall be fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) for each offense.



Section 9-11-85 - Game fish to be transported openly; confiscation, etc., of game fish taken or transported illegally.

All game fish taken in this state must at all times be carried or transported openly, and failure to do so shall constitute a misdemeanor punishable by a fine of not less than $10.00 nor more than $25.00. All game fish carried or transported in an illegal manner or taken or killed illegally shall be confiscated and disposed of under regulations promulgated by the Commissioner of Conservation and Natural Resources.



Section 9-11-86 - Limitation on transportation, etc., of game fish beyond boundaries of state.

No person, firm, or corporation shall carry, ship, or transport beyond the boundaries of this state more than one day's creel limit of any species of game fish and then only for his or her personal use. Any person violating this section shall be guilty of a misdemeanor and, on conviction, shall be fined not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250).



Section 9-11-87 - Means of catching game fish generally.

It shall be unlawful for any person to take, catch, or kill or attempt to take, catch, or kill any game fish by any other means than ordinary hook and line, artificial lure, troll, or spinner in any of the public waters of this state. Any person who violates this section shall be guilty of a misdemeanor and, on conviction, shall be punished by a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500).



Section 9-11-88 - Catching game or nongame fish by use of gill, trammel, etc., nets.

(a) It shall be unlawful for any person to take, catch, capture, or kill any game or nongame fish by use of a gill, trammel, or similar type net in the waters impounded by Jordan Dam, Lay Dam, Mitchell Dam, and Martin Dam. Whoever violates this subsection is guilty of a misdemeanor and, upon conviction, shall be punished as prescribed by law.

(b) It shall be unlawful for any person to take, catch, capture, or kill any game or nongame fish by use of a gill, trammel, or similar type net in that part of the Tennessee River lying within the boundaries of Alabama and all tributaries thereto. Any person violating this subsection shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500), or by imprisonment in the county jail for six months, or by both a fine and imprisonment.



Section 9-11-89 - Use of game fish for bait - Generally.

It shall be unlawful for any person in the State of Alabama to use any game fish for fish bait at any time.



Section 9-11-90 - Use of game fish for bait - Use of sunfish.

It shall be lawful to use the following species of the sunfish family for bait in the streams and waters of Alabama: bluegill, redear sunfish, green sunfish and/or any other species of bream; provided, that nothing in this section shall be so construed as to allow any person to have in his possession any sunfish or bream in excess of the daily creel limit, regardless of size.



Section 9-11-91 - Catching, etc., of fish in private ponds, lakes, pools, or reservoirs.

(a) It is unlawful for any person to take, catch, or kill or attempt to take, catch, or kill fish or aid in the taking, catching, or killing of fish of any species by the means or use of a seine, net, trap, or any similar or other device which may be used for taking, catching, killing, or stunning fish, or by the use of hook and line, rod and reel, by use of dynamite or other explosives, or by the use of any poison, poisonous substance, fishberries, lime, or other deleterious or poisonous matter in any private pond, private lake, private pool, or private reservoir of this state, except as otherwise specifically provided in this section.

(b) Any person who violates subsection (a) shall be guilty of a misdemeanor and, on conviction, shall be fined not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500), but if the violation is for seining, netting, dynamiting, or poisoning fish in such private bodies of water, the fine shall be not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), and the convicted violator may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months at the discretion of the court.

(c) This section shall not apply to the owner of any private pond, private lake, private pool, or private reservoir, or to any member of his or her family, duly authorized agent, lessee, any other person holding from the owner specific written authorization, or any person who accompanies the owner or person in possession or control of such private body of water.

(d) Any federal or state agent engaged in research, restocking, or rescue work shall be exempt from this section, or any private fish culturist who holds a written permit from the owner or person in charge of the private pond, private lake, private pool, or private reservoir shall also be exempt.

(e) All money arising from fines, penalties, or forfeitures for violations of this section shall be forwarded to the Commissioner of Conservation and Natural Resources by the trial court on the first day of each month and shall be covered into the Game and Fish Fund of the Department of Conservation and Natural Resources.



Section 9-11-91.1 - Unauthorized fishing from or near fish farm.

(a) It shall be unlawful for any person to fish or take fish from any fish farm except with the consent of the owner thereof. Any person possessing fishing tackle on the premises of a fish farm shall be rebuttably presumed to be fishing.

(b) Any motor vehicle, or fishing tackle, or other fishing equipment which has been or is used for illegal fishing shall be contraband, and, in the discretion of the circuit court may be forfeited to the county wherein the violation occurred, as provided by law. A commercial fish pond shall be posted with signs which are readable from the public right-of-way.

(c) The sheriff or any other person authorized to enforce the game and fish laws of this state who apprehends any person violating the provisions of this section, or who finds any vehicle which is being or has been used in illegal fishing shall seize the vehicle and any fishing tackle and other fishing equipment found in the possession of or on the person of the person, or in or on the vehicle, and shall report the seizure and the facts connected therewith to the district attorney or other prosecuting official in the judicial circuit. The report shall contain a full description of the vehicle or other equipment seized and detained, the name of the person in whose possession it was found, the name of the person making claim to the same, or any interest therein, if the name is known or can be ascertained, the date of the seizure, and a statement of the circumstances surrounding the seizing of the property.

(d) The district attorney or other prosecuting officer of the judicial circuit upon receiving the report may at once institute, or cause to be instituted, condemnation proceedings in the circuit court, in the same manner that he or she is directed by law to institute proceedings for the condemnation and forfeiture of automobiles and other vehicles used in the illegal transportation of alcoholic beverages. Except as herein otherwise provided, the procedures for the condemnation, forfeiture, and sale of motor vehicles and fishing equipment under this section used in the illegal fishing shall be governed in all things by and shall conform to the law relative to proceedings for the condemnation, forfeiture, and sale of vehicles used in the illegal transportation of alcoholic beverages. Without limiting the generality of the foregoing sentence, the provisions of Sections 28-4-286 and 28-4-287 shall apply to and govern all such proceedings.

(e) The proceeds of the sale of any property condemned and forfeited to any county under authority of this section, after payment of all expenses in the cause, including the cost of seizure and a keeping of the property pending the proceedings, shall be paid into the State Treasury to the credit of the county in which the violation occurred.

(f) Any lienholder with a perfected security interest recorded in accordance with the Uniform Commercial Code may recover the vehicle in kind or may recover the balance remaining after deduction of any costs of recovery and sale.

(g) Except as provided in subsection (i), any person violating this section shall be guilty of a misdemeanor and fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) and, at the discretion of the court, by imprisonment in the county jail for a period not to exceed one year, or both fine and imprisonment, and for subsequent offenses, fined not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000) and a mandatory jail sentence for not less than 30 days nor more than one year.

(h) It shall be unlawful for any person to fish from any public road or public road right-of-way at any location along the road or right-of-way within 100 yards of any commercial fish pond.

This section shall not apply to free flowing streams, ponds, or other independent bodies of water which are separate and apart from a commercial fish pond and do not receive fish due to overflows of a commercial fish pond.

(i) Any person who violates subsection (h) shall be guilty of a misdemeanor and fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) and, at the discretion of the court, by imprisonment in the county jail for a period not to exceed 48 hours, or both fine and imprisonment, and for subsequent offenses, fined not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000) and a mandatory jail sentence of not less than 30 days nor more than one year. No confiscation of nor condemnation of property shall be initiated for violation of subsection (h).



Section 9-11-92 - Preventing passage of fish up rivers or creeks.

Any person who by means of traps or other obstructions other than dams prevents the passage of fish up the waters of any river or creek in this state must, on conviction, be fined not more than $100.00, but it shall not be unlawful to erect or maintain a dam on a nonnavigable stream for the impounding of private waters for the production of fish for food and recreation or for the furtherance of any lawful business without providing or maintaining means for the passage of fish up such stream.



Section 9-11-93 - Catching, killing, etc., of fish by use of poisons or explosives.

Any person who takes, catches, kills, or attempts to take, catch, or kill fish by depositing in any public stream or public body of water in Alabama any poison, poisonous substance, fishberries, lime, or other deleterious or poisonous matter, or any person who takes, catches, kills, or attempts to take, catch, or kill fish in any of the public streams or public bodies of water in this state by the use of giant powder, dynamite, gunpowder, or any other explosive substance, on conviction, shall be fined not less than five hundred dollars ($500) nor more than two thousand dollars ($2,000), to be paid into the State Treasury to the credit of the Game and Fish Fund of the Department of Conservation and Natural Resources.



Section 9-11-94 - Catching, killing, etc., of game or nongame fish by means not expressly allowed.

(a) It shall be unlawful for any person to take, catch, stun, or kill or attempt to take, catch, stun, or kill any game or nongame fish by any means other than those which are expressly allowed by law or regulation of the Department of Conservation and Natural Resources in any of the public waters of this state.

(b) Any person who uses any electrical device or any other device or instrument capable of taking, catching, stunning, or killing game or nongame fish, which is not expressly allowed by law or regulation of the Department of Conservation and Natural Resources shall be in violation of this section, and the violation shall be punishable by a fine of not less than five hundred dollars ($500) nor more than two thousand dollars ($2,000). Any person convicted the second time of violating this section shall be guilty of a misdemeanor and shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than three thousand dollars ($3,000). The court, for any conviction, may also impose a jail sentence of not longer than six months.

(c) The possession of any electrical device or any other device or instrument, on the bank of a public stream or other public body of water or in a boat on such water which is capable of taking, catching, stunning, or killing fish and which device or instrument is not expressly allowed by law or regulation of the Department of Conservation and Natural Resources shall be prima facie evidence that the device or instrument is being used illegally for the purpose of taking, catching, stunning, or killing or attempting to take, catch, stun, or kill game or nongame fish.



Section 9-11-94.1 - Purchase of tags required for each tarpon taken, killed, or harvested.

(a) It shall be unlawful for any person to possess or kill or harvest from the public waters of this state the fish commonly known as the tarpon (Megalops Atlanticus), and has been designated as the official state saltwater fish of the State of Alabama, pursuant to Section 1-2-8, without first obtaining from the Marine Resources Division of the State of Alabama Department of Conservation and Natural Resources a tag which shall be affixed to the tarpon immediately upon the kill or harvest from the public waters of Alabama.

(b) The cost of the tags for the tarpon shall be $50 per tag, and the Marine Resources Division may promulgate rules and regulations concerning the sale of the tags and the quantity thereof which may be purchased by any person during one calendar year.

(c) Any person who violates this section shall be guilty of a Class C misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $100 nor more than $250 for each offense.



Section 9-11-95 - Disposition of fines, forfeitures, etc.

All money arising under the provisions of this article from fines, forfeitures, etc., and not otherwise provided for shall be forwarded to the Treasurer on the first day of each month and covered into the Game and Fish Fund.






Article 4 - Commercial Fishing in Public Impounded Waters and Navigable Streams.

Section 9-11-140 - Use of commercial fishing gear in public impounded waters and navigable streams - When, where, and how permitted.

Any person engaged in the taking, killing or capturing of commercial or nongame fish from the public impounded waters and navigable streams of the State of Alabama may use in such commercial fishing operations hoop and fyke nets, seines, gill nets, trammel nets, setlines, trotlines, snaglines and lawful fish traps. However, all such nets, setlines, trotlines, snaglines and fish traps shall conform to the rules and regulations promulgated by the Commissioner of Conservation and Natural Resources covering the same, who shall designate when, where and how same shall be used.



Section 9-11-141 - Use of commercial fishing gear in public impounded waters and navigable streams - License - Required generally.

Prior to using any nets, seines, traps or other commercial fishing devices, as specified in this article, a person shall, except to the extent otherwise provided for in this article, have first secured a license permitting the use of such fishing gear, such license to be issued in the manner prescribed by this article.



Section 9-11-142 - Use of commercial fishing gear in public impounded waters and navigable streams - License - Individual licenses required; exception for certain assistants.

It is the intent of this article that the license provided herein for the taking of commercial or nongame fish from the public impounded waters and navigable streams of the State of Alabama shall be issued upon an individual basis only, and, except to the extent otherwise provided for in this article, each person engaging in such activities or operations shall be required to purchase said license. It is hereby provided, however, that each person licensed pursuant to the provisions of Sections 9-11-141 and 9-11-142 may be assisted by one "helper" or assistant, who shall, while in the course of such assistance, be located in the licensed person's boat and/or shall be accompanied by the licensed person at all times. While engaged in providing such assistance, said "helper" or assistant shall be exempt from the otherwise applicable licensing requirements of Sections 9-11-141 and 9-11-142.



Section 9-11-143 - Use of commercial fishing gear in public impounded waters and navigable streams - License - Issuance; fees; records; disposition of fees.

The judge of probate, the commissioner of licenses or such person or persons duly appointed by the Commissioner of Conservation and Natural Resources and so authorized by him to issue the license provided by this article shall issue such a license to any resident of this state complying with the provisions of this article and shall sign his name and shall require the person to whom the license is issued to sign his name on the margin thereof. The license for the use of such commercial fishing gear as authorized under the provisions of this article shall be $100.00. A resident of the State of Alabama, as applicable to this article, shall be a person who has resided continuously in this state for 12 months next preceding the application for said license. The person or persons issuing said licenses shall keep in a book or on specially prepared sheets to be furnished by the Commissioner of Conservation and Natural Resources a correct and complete record of all licenses issued, which record shall remain in his office and be open to inspection by the public at all reasonable times. Judges of probate and other persons authorized and designated to issue licenses shall retain out of the money received for each license issued by them under the provisions of this article $1.00 for each license issued, which amount shall cover services required by the provisions of this article, and shall remit the balance to the Commissioner of Conservation and Natural Resources on the first of each month. Said judges of probate and all other duly authorized and designated persons shall report to the Commissioner of Conservation and Natural Resources of the State of Alabama on the first day of each month the number and kind of licenses issued under this article and the name and post office address of the person or persons to whom issued, giving opposite each name the serial number of the license so issued and the amount of money remitted; provided, that if any such license is issued by any probate judge, license commissioner or any other officer who is paid a salary for the performance of his duties as such officer, he shall be required to remit the entire amount collected to the Commissioner of Conservation and Natural Resources, except the amount charged by the issuing officer for the issuance of such license, and this amount shall be remitted to the treasurer of the county in which said license was paid.



Section 9-11-144 - Use of commercial fishing gear in public impounded waters and navigable streams -License - Expiration.

Each license issued under the provisions of this article shall expire on September 30 of the year for which such license is issued.



Section 9-11-145 - Use of commercial fishing gear in public impounded waters and navigable streams - License - Forfeiture.

Upon conviction of any person for the violation of any of the provisions of this article, all licenses held by any such person to fish commercially or operate or use commercial fishing gear in the public impounded waters or navigable streams of this state shall be forfeited for a period of 12 months from the date of conviction.



Section 9-11-146 - Disposition of proceeds from sale of licenses, etc.

The proceeds from the sale of all licenses required by any of the provisions of this article and all other proceeds arising under this article shall be deposited to the credit of the Game and Fish Fund of the Department of Conservation and Natural Resources.



Section 9-11-147 - Marking location of and identifying fishing gear.

It shall be unlawful for any person to use any of the fishing gear mentioned in Section 9-11-141, except slat boxes, in the public impounded waters and navigable streams of this state without marking their location by buoys or floats and identifying such nets and lines by showing the license number in plain figures upon the buoys or floats. The license number must be attached to all seines and nets, and at least one such buoy shall bear the name and address of the owner. It shall be unlawful to use slat boxes in said waters without permanently affixing thereto a metal tag stating thereon the name, address and license number of the licensee operating and using each slat box.



Section 9-11-148 - Game fish taken to be returned to waters; possession of game fish by commercial fishermen.

Should any species of fish designated by the laws or regulations of this state as game fish be taken from the public impounded waters or navigable streams of this state by the use of commercial fishing gear, such fish, without injury, shall be immediately returned to the waters from whence they were taken. The possession by commercial fishermen of any of such fish shall constitute a violation of the provisions of this article, and such possession by such commercial fishermen shall be prima facie evidence of the fact that such fish were taken by the use of commercial fishing gear.



Section 9-11-149 - Use of fishing gear within one-half mile below lock or dam.

The use of the commercial fishing gear as designated in this article shall not be permitted within one-half mile below any lock or dam on any waters to which this article applies.



Section 9-11-150 - Use of fishing gear within 100 yards of mouths of streams, etc., emptying into salt waters or bays.

No person shall take or catch or attempt to take or catch any fish by means of any of the fishing gear designated in this article within 100 yards above or below the mouth of any of the streams, lakes, estuaries, bayous or rivers emptying into any of the salt waters or bays of this state.



Section 9-11-151 - Seizure, confiscation and disposition of fishing gear used in violation of article.

Should any law enforcement officer of this state or employee of the Department of Conservation and Natural Resources of the State of Alabama discover commercial fishing gear being used in violation of the terms of this article, he shall seize and hold the same; and, in the event no one within a reasonable time claims seized commercial fishing gear and the owner thereof is unknown to the person finding the same, it shall be confiscated and shall become the property of the Division of Wildlife and Freshwater Fisheries of the Department of Conservation and Natural Resources and shall be disposed of as ordered by the Commissioner of Conservation and Natural Resources.



Section 9-11-152 - Shipment or transportation of fish taken in violation of article; seizure, confiscation and disposition of fish illegally transported or shipped.

It shall be unlawful to knowingly ship or transport or to knowingly receive for shipment or transportation any fish taken from the public impounded waters or navigable streams of this state in violation of the terms of this article; and should such fish be knowingly shipped or transported or knowingly received for shipment or transportation, the same shall be seized and confiscated and, upon confiscation, shall be disposed of as ordered by the Commissioner of Conservation and Natural Resources.



Section 9-11-153 - Wholesale and retail freshwater nongame fish dealers' licenses; commercial paddlefish dealer’s license.

(a) Every person, firm, association, or corporation engaged in the buying, selling, or handling of freshwater nongame fish for the purpose of resale, whether handled on a commission basis or otherwise, and every person, firm, association, or corporation shipping freshwater nongame fish out of the State of Alabama on consignment or order shall be considered a wholesale dealer of freshwater nongame fish, and shall be required to pay a license of $25.00 per annum. Any person, firm, association, or corporation handling freshwater nongame, uncooked fish strictly at retail to the consumer shall be considered a retailer and must purchase a license and pay $10.00 per annum for the same. The revenue to be derived from such licenses shall be covered into the State Treasury to the credit of the Game and Fish Fund of the Department of Conservation and Natural Resources. Wholesale and retail licenses as prescribed in this section shall be issued in the same manner and under the same provisions as provided for other licenses in this article.

(b) In addition to the above licenses, every resident person, firm, association, or corporation who buys, processes, sells, or ships paddlefish roe, flesh, or parts, other than a licensed paddlefish fisherman selling or shipping within the state fish or roe that the fisherman has caught to an Alabama licensed commercial paddlefish dealer, shall purchase a commercial paddlefish dealer's license and pay a license fee of seven hundred fifty dollars ($750) per license year. The Department of Conservation and Natural Resources or duly authorized designees of the department shall sell and issue commercial paddlefish licenses to residents of another state if the other state by reciprocal agreement or otherwise provides for the sale and issuance of a similar commercial paddlefish license to residents of this state to buy, process, sell, or ship paddlefish roe, flesh, or parts from the waters of the other state. The amount to be charged for a nonresident commercial paddlefish dealer's license shall be the same as the license fee charged a resident of this state for a license in the state of the nonresident, but in no event shall the amount be less than the license fee charged by the department for commercial fishing licenses for a resident of this state. Any person, firm, association, or corporation who engages in any activity without a license, for which the paddlefish dealer's license as provided in this subsection is required, upon conviction, shall be guilty of a Class A misdemeanor, except the minimum fine for the first offense shall be one thousand five hundred dollars ($1,500), and for the second or any subsequent violation, the fine shall be not less than two thousand dollars ($2,000) nor more than ten thousand dollars ($10,000).



Section 9-11-154 - Records of wholesalers and retailers of freshwater nongame fish; inspection, etc., of records.

All wholesalers and retailers of freshwater nongame fish in this state shall be required to keep in record form the names and addresses of the persons, firms, corporations or associations from whom said fish were purchased or received and the date or dates of such purchase or receipt. The Commissioner of Conservation and Natural Resources or such other persons appointed and designated by him for such purpose shall have power and authority at any and all reasonable hours to inspect and examine the books and records of any person, firm, association or corporation engaging in the business of wholesaling or retailing freshwater nongame fish in order to determine the amount of license fees due under this article and to ascertain the names and addresses of persons, firms, associations or corporations from whom or to whom the fish were purchased, received, shipped or consigned.



Section 9-11-155 - Applicability of provisions of article.

The provisions of this article licensing the use of setlines, trotlines or snaglines shall not apply to resident fishermen and shall not apply to state or federal agencies conducting research on freshwater fish, nor shall it apply to nonresident fishermen who have acquired a sport fishing license of this state.



Section 9-11-156 - Penalties for violations of provisions of article.

Any person, firm, copartnership, association or corporation violating any of the provisions of this article or rules and regulations based thereon shall be guilty of a Class A misdemeanor and, upon conviction for the first offense, shall be punished by a fine of not more than $2,000.00 and/or sentenced to imprisonment for not more than one year; upon conviction for the second or any subsequent offense, the punishment shall be by a fine of not less than $500.00 nor more than $2,000.00, and/or by imprisonment for not less than one month nor more than one year. In addition thereto, all commercial fishing gear, boats, motors, implements, instruments, appliances or things of whatsoever nature used in connection with the commission of such misdemeanor, if the owner is unknown, shall be seized and confiscated and shall become the property of the Division of Wildlife and Freshwater Fisheries of the Department of Conservation and Natural Resources and shall be disposed of as ordered by the Commissioner of Conservation and Natural Resources. Such fishing gear, boats, motors, implements, instruments, appliances or things of whatsoever nature used in connection with the commission of such misdemeanor, if the owner is known, shall be seized and confiscated and shall be disposed of as ordered by the court having jurisdiction thereof.






Article 5 - Spearfishing.

Section 9-11-170 - Spearing of commercial or nongame fish for sport - When, where and how permitted; notice of competitive events.

(a) The spearing of commercial or nongame fish solely for the purpose of sport in all waters of this state, both fresh and salt, shall be lawful; provided, that the person engaged in the act of spearing shall be completely submerged. "Commercial or nongame fish" as used in this article shall be limited to those freshwater fish designated as such by the Department of Conservation and Natural Resources and all species of saltwater fish. "Spearing" as used in this article shall be limited to the use of a spear or similar instrument that is held in the hand of the person using same and the use of a weapon, other than a firearm, which propels or forces a projectile, arrow or similar device therefrom to which a wire, rope, line, cord or other means of recovering the propelled projectile, arrow or similar device is attached and is secured to the weapon or to the person using the weapon.

(b) When a group of individuals shall meet for the purpose of a competitive spearfishing event, notice thereof shall be given to the Department of Conservation and Natural Resources at least one week prior thereto designating the time, date and place of the event.



Section 9-11-171 - Spearing of commercial or nongame fish for sport - License - Required; issuance; fees; disposition of revenue from sale.

Each person engaged in the spearing of commercial or nongame fish shall, in addition to all other Alabama fishing licenses, have a commercial or nongame fish spearfishing license. The fee for the commercial or nongame spearfishing license shall be as follows: state resident's license, $5.00; nonresident seven-day license, $2.50; nonresident annual license, $7.50. Said licenses shall be issued only by the Department of Conservation and Natural Resources, Montgomery, Alabama. The revenue derived from the sale of the licenses provided for in this article shall be covered into the State Treasury to the credit of the Game and Fish Fund.



Section 9-11-172 - Spearing of commercial or nongame fish for sport - License - Display.

Said commercial or nongame spearfishing license must be kept in the boat or other base of operations for said skin diver and readily available for inspection by any conservation officer, agent or employee of the Department of Conservation and Natural Resources.



Section 9-11-173 - Regulation of seasons, hours, etc.

The Commissioner of Conservation and Natural Resources shall have the power to open and close spearfishing of commercial or nongame fish on any and all waters of this state or at any time of the day or night by regulation and shall have the power to further regulate or restrict spearfishing if he deems it necessary in the interest of good conservation practices.



Section 9-11-174 - Compliance with water safety laws.

The provisions of Chapter 5 of Title 33 of this code requiring a diver's flag to be displayed on the surface of the water where skin divers are operating and any and all other present and future regulations promulgated under authority of said act which affect the operation of skin divers must be obeyed by spear fishermen when engaged in spearfishing under authority of this article.



Section 9-11-175 - Possession of spear, etc., evidence of spearfishing; exception.

The possession of a spear, spear gun or spearing device in a boat, on the bank of a body of public water or on or in the public waters of this state shall be prima facie evidence to the court having jurisdiction that the person in possession of the same is engaged in spearfishing, unless said person is frog gigging only.



Section 9-11-176 - Penalty for violations.

Any person who violates this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided for by law, except that the fine under this article shall be not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250).






Article 6 - Catching of Nongame Fish With Wire Baskets.

Section 9-11-190 - Catching of nongame fish from public waters by use of wire baskets - When, where and how permitted.

The Commissioner of Conservation and Natural Resources is hereby authorized and empowered to promulgate rules and regulations authorizing the taking, catching or killing of nongame fish from the public waters of this state by the use of wire baskets having a mesh of one inch or more; provided, however, that the Commissioner of Conservation and Natural Resources shall only promulgate such a regulation upon the written petition of all of the state representatives and state senators from the county or counties in which said regulation or regulations shall be effective.

Petitions from state representatives and state senators as provided for above shall specify whether the wire baskets they desire shall have a mesh of one inch or two inches. No regulation shall be promulgated allowing the use of wire baskets in Lewis M. Smith reservoir on the Sipsey fork of the Warrior River unless the Commissioner of Conservation and Natural Resources receives a petition from all of the state representatives and state senators from the counties which border on said reservoir.



Section 9-11-191 - Catching of nongame fish from public waters by use of wire baskets - License - Required; issuance; fees; disposition of fees.

Any person desiring a license to fish with such wire basket in areas where they may be legalized by regulation as provided for in this article may apply to the probate judge or other appropriate licensing authority in any county of this state affected by the provisions of this article and shall pay a privilege license tax of $1.00 for each wire basket he proposes to fish. Judges of probate, license commissioners or other persons authorized and designated to issue fishing licenses shall be entitled to a fee of $.25 for each license so issued, which fee shall be in addition to the amount designated in this article as the cost of such license; provided, that all fees collected by any probate judge or license commissioner who is paid a salary for the performance of his duties shall be paid by him into the county treasury to the credit of the appropriate fund.

The revenue derived from the sale of the license provided for in this section shall be remitted to the Department of Conservation and Natural Resources on the first day of each month by the issuing officer and shall be covered into the State Treasury to the credit of the Game and Fish Fund.



Section 9-11-192 - Licenses not to be sold to persons holding commercial fishing licenses, etc.; sale or offer for sale of fish by licensees, etc.

The licenses provided for in this article shall not be sold to any person holding a commercial fishing license or engaged in the business of commercial fishing, and it shall be unlawful for any person holding a wire basket license or using a wire basket under the provisions of this article to sell or offer for sale any fish within or without this state. It is the specific intent of this article to allow the use of wire baskets to catch fish for personal consumption only.



Section 9-11-193 - Obtaining more than four licenses or fishing with more than four baskets.

It shall be illegal for any person to obtain more than four such licenses or fish with more than four such baskets.



Section 9-11-194 - Marking of baskets.

Any basket or baskets that may become legal for use in the waters of this state under the provisions of this article shall be clearly marked with the name of the licensee operating, using and owning said basket and the license number of said basket.



Section 9-11-195 - Destruction of unmarked baskets.

All wire baskets not marked in accordance with the provisions of Section 9-11-194 shall be destroyed upon discovery by any officer, agent or employee of the Department of Conservation and Natural Resources.



Section 9-11-196 - Nongame fish only to be taken, etc., with baskets; return of game fish taken to waters.

Only nongame fish may be taken, captured or killed by means of any basket that may become legal for use in this state under the provisions of this article. All game fish taken in such baskets shall immediately be returned to the waters from whence taken with the least possible harm.



Section 9-11-197 - Taking of fish from baskets, etc., by unlicensed persons.

It shall be illegal for any person to raise, inspect or take fish from any wire basket that may be legalized under the provisions of this article unless such person shall hold in his name and have in his possession the license for the particular basket he is raising, inspecting or from which he is taking fish. Nothing in this section shall prevent the raising of such baskets for inspection by any officer, agent or employee of the Department of Conservation and Natural Resources.



Section 9-11-198 - Penalty for violations of provisions of article; revocation of licenses.

Any person who violates this article shall be guilty of a misdemeanor and, upon conviction, shall be punished as prescribed by law; provided, that the fine shall be not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250), and in addition to that punishment, the court trying the case shall revoke all basket licenses issued or to be issued to the person for a period of three years from the date of the conviction.






Article 7 - Reciprocal Agreements as to Freshwater Fishing.

Section 9-11-210 - Agreements as to fishing in waters of Alabama and of bordering states.

The Commissioner of Conservation and Natural Resources shall have authority to enter into agreements of reciprocity with conservation commissioners or directors or other proper officials of states bordering Alabama who have jurisdiction over the freshwater fishing laws and regulations of such states whereby the citizens of the State of Alabama may be permitted to catch or take fish from the waters under the jurisdiction of such other states upon similar agreements whereby such nonresidents are allowed to take or catch fish from the public waters of the State of Alabama regardless of residence.



Section 9-11-211 - Agreements as to fishing in waters lying between Alabama and adjoining states or partly in Alabama and partly in adjoining state.

The Commissioner of Conservation and Natural Resources is hereby authorized and empowered to make and enter into agreements from time to time with the proper authorities of the states of Georgia, Florida, Tennessee and Mississippi whereby a valid fishing license issued by the State of Alabama will be accepted and honored as and in lieu of a fishing license for the respective state so agreeing for fishing on the lakes and in the waters of lakes, rivers and streams lying between the State of Alabama and such adjoining states or partly within the borders of the State of Alabama and the adjoining state, and valid licenses issued by the resident state so agreeing shall be accepted and honored in lieu of an Alabama fishing license for fishing upon said lakes, rivers and streams.



Section 9-11-212 - Agreements to apply separately to waters lying between Alabama and each agreeing bordering state.

The purpose of this article is to authorize the state Department of Conservation and Natural Resources to enter into such agreements with all states bordering on the State of Alabama, but it is not intended that the benefits of such agreements should extend to licenses of all bordering states on all lakes, rivers and streams lying upon the border of Georgia, Florida, Tennessee and Mississippi, but such agreements are to apply separately to those lakes, rivers and streams lying between the State of Alabama and each respective state so agreeing.



Section 9-11-213 - Rights and privileges granted to be exercised in accordance with Alabama laws, etc.

The fishing rights and privileges which may be granted by or through such reciprocal agreements shall be exercised by all nonresidents of the State of Alabama in accordance with the laws of Alabama and the rules and regulations promulgated by the Commissioner of Conservation and Natural Resources of the State of Alabama which pertain to the taking and catching of freshwater fish of all species.






Article 8 - Hunting and Trapping of Birds and Game.

Section 9-11-230 - Title to wild birds and animals vested in state.

The title and ownership to all wild birds and wild animals in the State of Alabama or within the territorial jurisdiction of the state are vested in the state for the purpose of regulating the use and disposition of the same in accordance with the laws of the state.



Section 9-11-230.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2016 FIRST SPECIAL SESSION, EFFECTIVE AUGUST 30, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

For purposes of this article, the words "nighttime hours," "night," "between the hours of sunset and daylight," or similar words shall be defined as between 30 minutes after sunset and 30 minutes before sunrise of the following day.



Section 9-11-231 - Permits for collection of invertebrate or vertebrate species, or their eggs, for certain purposes, etc.

(a) No person shall at any time collect any protected wild invertebrate or vertebrate species, or their eggs, in this state for propagation or scientific purposes except under the direction, supervision and regulation of the Commissioner of Conservation and Natural Resources, who, on the payment of the applicable fee, may issue propagation or scientific permits annually to properly accredited persons or institutions, as follows:

(1) A general permit for individuals.......$50.

(2) An educational permit for professors or teachers, which shall also allow their current students to operate thereunder......$10.

(3) A master collecting permit involving more than one individual acting in the name of a firm, corporation, or agency.......$100.

(b) Any person, firm, association, or corporation being or having in possession at any time a protected wild invertebrate or vertebrate species, or their eggs, without a permit as required in this section shall be guilty of a misdemeanor and, upon conviction therefor, shall be punished by a fine of three times the amount of the applicable permit.

(c) The permit requirements under this section shall not apply to the Opp Rattlesnake Rodeo.



Section 9-11-232 - Possession, sale, purchase, etc., of protected wild birds, etc.

Any person, firm, association, or corporation who takes, catches, kills, or has in possession at any time, living or dead, any protected wild bird not a game bird, or who sells or offers for sale, buys, purchases, or offers to buy or purchase any such bird or exchange same for anything of value, or who shall sell or expose for sale or buy any part of the plumage, skin, or body of any bird protected by the laws of this state, or who shall take or willfully destroy the nests of any wild bird, or who shall have the nests or eggs of the birds in his or her possession, except as otherwise provided by law, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense.



Section 9-11-233 - Enumeration of birds not protected.

English sparrows, crows and starlings are not protected by the game laws of this state and may be killed at any time.



Section 9-11-234 - Hunting, etc., of protected birds or animals on state or federal game sanctuaries or refuges.

It shall be unlawful for any person to hunt, take, catch or kill or to attempt to hunt, take, catch or kill any bird or animal protected by the game laws or regulations of this state on any land in the State of Alabama which is designated as a state or federal game sanctuary or refuge. Any violation of this section shall constitute a misdemeanor, and any one convicted for the violation of any of the provisions of this section shall be punished by a fine of not less than $250.00 nor more than $500.00, the amount of which fine shall be fixed, determined and imposed by the judge of the court presiding at the trial of any case brought under the provisions of this section.



Section 9-11-235 - Taking, etc., of protected birds or animals during nighttime hours.

THIS SECTION WAS AMENDED BY ACT 2016-447 IN THE 2016 FIRST SPECIAL SESSION, EFFECTIVE AUGUST 30, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) It shall be unlawful, except as otherwise provided by law or rule of the commissioner, for a person to take, capture, or kill, or attempt to take, capture, or kill any bird or animal protected by the laws of this state during nighttime hours.

(b) Any person violating this section shall be guilty of a Class B misdemeanor and, upon conviction thereof, shall be punished for the first offense by a fine of not less than two thousand dollars ($2,000) nor more than three thousand dollars ($3,000) and may be imprisoned in the county jail for a period not to exceed six months. In addition, the court shall revoke all hunting license privileges for a period of three years from the date of conviction.



Section 9-11-235.1 - Taking, etc., raccoons or opossums at night; weapons used.

Repealed by Act 2015-70 effective April 21, 2015.



Section 9-11-236 - Hunting, etc., or possession of protected birds or animals during closed season.

Any person who hunts, takes, catches, captures, kills, or has in his or her possession or who attempts to hunt, take, catch, capture, or kill, any bird or animal protected by law or regulation of this state except during the open season when same may be hunted, taken, caught, captured, or killed shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) and, at the discretion of the court, may also be imprisoned in the county jail for not longer than six months. It is provided further that any person who hunts, takes, catches, captures, or kills, or attempts to hunt, take, catch, capture, or kill, a wild turkey in an illegal manner or during the closed hunting season, or has in his or her possession a wild turkey killed during the closed hunting season or taken in an illegal manner, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) and, at the discretion of the court, may also be imprisoned in the county jail for not longer than six months.



Section 9-11-237 - Sale and purchase of game birds and animals including the meat or other product thereof.

Any person, firm, or corporation who sells, offers, or exposes for sale, buys, purchases, barters, or exchanges anything of value for any game bird or game animal or any part thereof at any time shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than $250.00 nor more than $500.00 for each offense. Duly licensed catchers of fur-bearing animals may sell to regularly licensed buyers or dealers only the furs, skins, or pelts of fur-bearing animals which they lawfully take, capture, or kill. The licensed catcher of fur-bearing animals may sell or offer for sale for food the dressed carcass of edible fur-bearing animals named by law or regulations. However, notwithstanding anything herein to the contrary, it shall not be a violation of this section to sell, offer, or expose for sale, buy, purchase, barter, or exchange anything of value for any of the following: (1) Lawfully taken "green" or raw untanned deer hides and their hooves, squirrels' skins, hides, and tails; (2) Finished product items such as gloves, shoes, clothing, jewelry, tanned deer hides, and similar products; and (3) Labeled, pre-packaged venison, other than white-tailed deer, which has been inspected by a state or federal meat inspection agency and which meets all requirements of this state. The venison shall be maintained in original labeled containers with receipts until prepared for consumption. The records, facilities, and venison shall be available during normal business hours for inspection by the Department of Conservation and Natural Resources.



Section 9-11-238 - Hunting, etc., of wild turkeys with dogs.

Any person who hunts, pursues, captures or kills a wild turkey in this state with the aid of a dog at any time shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than $25.00 nor more than $50.00 for each offense.



Section 9-11-240 - Opening of season for hunting, etc., of female deer and unantlered male deer.

Any law of the State of Alabama to the contrary notwithstanding, the Commissioner of Conservation and Natural Resources is hereby authorized to open a season in any county, area or section of the state for the hunting, taking, capturing and killing of female deer or unantlered male deer by a duly promulgated regulation when, in his best judgment, he deems it necessary for biological reasons or because of crop damage to open the season on such deer, provided this meets with the approval of the landowner or leaseholder.



Section 9-11-241 - Hunting, trapping, etc., of wild game during day on lands of another without permission.

Any person who hunts, traps, captures, injures, kills, or destroys, or attempts to hunt, trap, capture, injure, kill, or destroy any wild game on the lands of another between the hours of daylight and sunset without the written permission of or accompanied by the landowner or person in possession or control of the lands shall be guilty of a misdemeanor and, upon conviction, shall be punished for the first offense by a fine of not less than one thousand dollars ($1,000), and at the discretion of the court may have all hunting license privileges revoked for up to one year from the date of conviction. Any person shall be punished for the second and each subsequent offense by a fine of not less than two thousand dollars ($2,000) and the revocation of all hunting license privileges for one year from the date of conviction, and shall be imprisoned in the county jail for a period not less than 10 nor more than 30 days.

This section shall not apply to the members of the family, guests, servants, or agents of the landowner.



Section 9-11-242 - Hunting, trapping, etc., of wild game at night on lands of another without permission.

Any person who hunts, traps, captures, injures, kills, or destroys, or attempts to hunt, trap, capture, injure, kill, or destroy any wild game on the lands of another between the hours of sunset and daylight without the written permission of or accompanied by the landowner or person in possession or control of the lands shall be guilty of a misdemeanor and, upon conviction, shall be punished for the first offense by a fine of not less than one thousand dollars ($1,000), and at the discretion of the court may have all hunting license privileges revoked for up to one year from the date of conviction. A person shall be punished for the second and each subsequent offense by a fine of not less than two thousand dollars ($2,000) and the revocation of all hunting license privileges for one year from the date of conviction, and shall be imprisoned in the county jail for a period not less than 10 nor more than 30 days.

This section shall not apply to the members of the family, guests, servants, or agents of the landowner; provided further, that this section shall not apply to fox hunting with dogs exclusively; and, provided further, that this section shall not apply to raccoon and opossum hunting with dogs only.



Section 9-11-243 - Hunting, trapping, etc., of fur-bearing animals within 10 feet of banks of waters on property of another without permission.

Any person who hunts, traps, captures, injures, kills or destroys or attempts to hunt, trap, capture, injure, kill or destroy any fur-bearing animal on or in any river, creek, branch, lake, pond or other waters in this state running through or on property not his own or under his control, within 10 feet of the banks thereof, without the written permission of or accompanied by the landowner or person in possession or control of said lands shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than $10.00 nor more than $50.00 for each offense.



Section 9-11-244 - Taking, etc., of protected birds or animals by means of bait.

No person at any time shall take, catch, kill or attempt to take, catch or kill any bird or animal protected by law or regulation of the State of Alabama by means, aid or use, directly or indirectly, of any bait such as shelled, shucked or unshucked corn or of wheat or other grain, salt or any other feed whatsoever that has been so deposited, placed, distributed or scattered as to constitute for such birds or animals a lure, attraction or enticement to, on or over the area where such hunter or hunters are attempting to kill or take them; provided, that such birds or animals may be taken under properly shocked corn and standing crops of corn, wheat or other grain or feed and grains scattered solely as a result of normal agricultural harvesting and provided further, migratory birds may be hunted under the most recent provisions established by the U.S. Fish and Wildlife Service or regulations promulgated by the Commissioner of the Department of Conservation and Natural Resources within the limits of the federal regulations.



Section 9-11-245 - Unlawful methods of hunting birds or animals protected by law or regulation.

No person shall at any time make use of any pitfall, deadfall, baited field, cage, trap, net, pen, baited hook, snare, poison, explosive, or chemical for the purpose of injuring, capturing, or killing birds or animals protected by law or regulation of this state. This section shall not prevent the trapping of animals classified as fur-bearing animals by a duly licensed fur catcher. It shall be legal to use a scaffold for gun hunting of all legal game species except wild turkey and to use a scaffold for bow hunting of all legal game species.



Section 9-11-246 - Penalties for violations of provisions of Sections 9-11-244 and 9-11-245.

Any person who violates any of the provisions of Sections 9-11-244 or 9-11-245 shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than $25.00 nor more than $100.00 for each offense. Any person convicted the second time of violating Sections 9-11-244 or 9-11-245 shall be guilty of a misdemeanor and shall be punished by a fine of not less than $50.00 nor more than $250.00 and, at the discretion of the court, may also be imprisoned in the county jail for not longer than six months. Any person convicted of violating Sections 9-11-244 or 9-11-245 the third or subsequent times shall be guilty of a misdemeanor and shall be punished by a fine of not less than $100.00 nor more than $500.00 and, at the discretion of the court, may also be imprisoned in the county jail for not longer than six months. Notwithstanding anything herein to the contrary, any person who violates the provisions of Section 9-11-244 with respect to the taking, catching, killing, or attempting to take, catch, or kill, deer or turkey, shall be guilty of a misdemeanor and, upon conviction, shall be punished for the first offense by a fine of not less than $250.00 nor more than $500.00, and at the discretion of the court may have all hunting privileges revoked for up to one year from the date of conviction. The second and each subsequent offense shall be punished by a fine of not less than $500.00 nor more than $2,000.00, and the automatic loss of hunting privileges for one year from the date of conviction, and, at the discretion of the trial court judge, imprisonment in the county jail for a period of not less than 10 nor more than 30 days.



Section 9-11-247 - Taking, keeping, etc., of raccoons for use in "coon on the log" contests.

Repealed by Act 2015-70 effective April 21, 2015.



Section 9-11-248 - Permits for holding of "coon on the log" contests.

Repealed by Act 2015-70, §1(10), effective April 21, 2015



Section 9-11-249 - Penalty for violations of provisions of Sections 9-11-247 and 9-11-248.

Repealed by Act 2015-70 effective April 21, 2015.



Section 9-11-250 - Taking, etc., of deer from public waters.

It shall be unlawful for any person, firm or corporation to take or catch, by any means or device, deer, whether dead or alive, from the public waters of Alabama.



Section 9-11-251 - Taking, etc., of deer at night.

It shall be unlawful for any person, firm or corporation to take, capture or kill deer at night in Alabama by any means or device, including but not limited to the use of any type of light.



Section 9-11-252 - Penalties for violations of provisions of Sections 9-11-250 and 9-11-251.

A violation of Sections 9-11-250 or 9-11-251 shall constitute a misdemeanor and, upon conviction, the person, firm or corporation violating same shall be punished for the first offense by a fine of not less than $500.00, by the revocation of all hunting license privileges for a period of one year from the date of conviction, and shall also be imprisoned in the county jail for a period of not less than three nor more than 10 days. Any person, firm or corporation convicted the second time of violating Sections 9-11-250 or 9-11-251 shall be guilty of a misdemeanor and shall be punished by a fine of not less than $1,000.00, by the revocation of all hunting license privileges for a period of three years from the date of conviction, and shall also be imprisoned in the county jail for a period of not less than 10 nor more than 30 days. Any person, firm or corporation convicted of violating Sections 9-11-250 or 9-11-251 the third or subsequent times shall be guilty of a misdemeanor and shall be punished by a fine of not less than $1,000.00, by the revocation of all hunting license privileges for a period of five years from the date of conviction, and shall also be imprisoned in the county jail for a period of not less than 30 nor more than 60 days.



Section 9-11-252.1 - Motor vehicle, weapons, etc., used in nighttime deer hunting declared contraband; seizure report; condemnation and forfeiture; disposition of proceeds.

(a) Any motor vehicle, or any gun, rifle, ammunition or other hunting equipment which has been or is used for illegal nighttime deer hunting shall be contraband, and, in the discretion of the circuit court may be forfeited to the State of Alabama, as hereinafter provided.

(b) The sheriff or any other person authorized to enforce the game and fish laws of this state who apprehends any person hunting deer in the nighttime, or who finds any vehicle which is being or has been used in such illegal nighttime hunting shall seize such vehicle and any gun, rifle, ammunition or other deer hunting equipment found in the possession of or on the person of such person or in or on such vehicle and shall report such seizure and the facts connected therewith to the district attorney or other prosecuting official in the judicial circuit. The report shall contain a full description of the vehicle or other equipment seized and detained, the name of the person in whose possession it was found, the name of the person making claim to the same, or any interest therein, if the name is known or can be ascertained, the date of seizure and a statement of the circumstances surrounding the seizing of the property.

(c) The district attorney or other prosecuting officer of the judicial circuit upon receiving such report shall at once institute, or cause to be instituted, condemnation proceedings in the circuit court, in the same manner that he is directed by law to institute proceedings for the condemnation and forfeiture of automobiles and other vehicles used in the illegal transportation of alcoholic beverages. Except as herein otherwise provided, the procedures for the condemnation, forfeiture and sale of motor vehicles and hunting equipment under this act used in the illegal nighttime hunting of deer shall be governed in all things by and shall conform to the law relative to proceedings for the condemnation, forfeiture and sale of vehicles used in the illegal transportation of alcoholic beverages. Without limiting the generality of the foregoing sentence the provisions of Sections 28-4-286 and 28-4-287, shall apply to and govern all such proceedings.

(d) The proceeds of the sale of any property condemned and forfeited to the state under authority of this section, after payment of all expenses in the cause, including the cost of seizure and a keeping of the property pending the proceedings, shall be paid into the State Treasury to the credit of the state Game and Fish Fund.



Section 9-11-253 - Transportation or shipment of skins or hides of fur-bearing animals without payment of state tax; bonds of dealers.

It shall be a violation of this article, subject to the same penalties as are provided for other offenses in Section 9-11-235, for any person, firm or corporation or association to ship or carry from this state any skin or hide of any fur-bearing animal on which the state tax is due without the state tax first being paid. Any nonresident dealer or his or its agent operating in this state shall be required to post a cash deposit or bond of $1,000.00, and any resident dealer shall be required to post a cash deposit or a bond of $500.00 to guarantee payment of all taxes due by such dealer under the provisions of this article.



Section 9-11-254 - Limitation as to number of traps for taking, etc., of fur-bearing animals; penalty.

No person using traps for the purpose of taking or catching fur-bearing animals shall be permitted to set or have set in any one day more than 150 traps. A violation of the provisions of this section shall be a misdemeanor, and the person so violating shall be punished by a fine of not less than $10.00 nor more than $25.00 for each offense.



Section 9-11-255 - Transportation, shipment, etc., of protected birds or game.

Any person, firm, association, or corporation who takes, ships, or transports without or within this state any of the birds or game protected by the laws of this state, unless the same are in the personal possession of or are carried openly by the owner thereof or person killing the same, who has in his or her possession a nonresident's license if the game is to be carried without this state or a resident's license if the game is to be transported wholly within this state shall be guilty of a misdemeanor and, on conviction, shall be punished by a fine of not less than $25.00 nor more than $50.00; provided, however, that under proper regulations by the Department of Conservation and Natural Resources issued by the Commissioner of Conservation and Natural Resources, any person may transport as baggage or by express not more than two days' bag limit of any game birds or animals taken legally; and provided further, that the baggage or express is marked or tagged with the shipping tag procured from the Department of Conservation and Natural Resources and a fee of $.25 paid therefor. Failure or refusal on the part of any person to comply with this section shall be deemed a misdemeanor and, upon conviction, shall be punished by a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500) for each offense.



Section 9-11-256 - Liability of common carriers, etc., transporting, shipping, etc., protected birds or game.

Any person, company, corporation or common carrier who shall ship or transport any game birds or game animals or parts thereof without first ascertaining that the person, firm or corporation offering same for shipment or transportation has in his possession a license authorizing his possession of same and covering the period when such shipment is offered and the license tax required in this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $25.00 nor more than $50.00.



Section 9-11-257 - Hunting or discharge of firearm from, upon, or across public roads, etc.

Any person, except a duly authorized law enforcement officer acting in the line of duty or person otherwise authorized by law, who hunts or discharges any firearm from, upon, or across any public road, public highway, or railroad, or the rights-of-way of any public road, public highway, or railroad, or any person, except a landowner or his or her immediate family hunting on land of the landowner, who hunts within 50 yards of a public road, public highway, or railroad, or their rights-of-way, with a centerfire rifle, a shotgun using slug or shot larger in diameter than manufacturer's standard designated number four shot, or a muzzleloading rifle .40 caliber or larger in this state, shall be guilty of a misdemeanor and, upon conviction, shall be punished for the first offense by a fine of not less than one thousand dollars ($1,000), and shall be punished for the second and each subsequent offense by a fine of not less than two thousand dollars ($2,000) and shall have all hunting license privileges revoked for one year from the date of conviction.



Section 9-11-258 - Persons hunting deer at night liable for killing stock.

If any person hunting deer by fire in the nighttime kills any horse, mare, colt or other domestic animal, he is liable to double damages in a civil action instituted by the owner of the property.



Section 9-11-259 - Game, birds or animals to be transported openly; confiscation, etc., of game, birds or animals transported or taken illegally.

All game, birds or animals taken or killed in this state must at all times be carried or transported openly, and failure to do so shall constitute a misdemeanor punishable by a fine of not less than $10.00 nor more than $25.00. All game, birds or animals carried or transported in an illegal manner or taken or killed illegally shall be confiscated and disposed of under regulations promulgated by the Commissioner of Conservation and Natural Resources.



Section 9-11-260 - Acquisition of lands, expenditure of revenues, etc., by commissioner for propagation of game birds, game and fur-bearing animals.

The Commissioner of Conservation and Natural Resources is hereby authorized on behalf of the State of Alabama to engage in the propagation of game birds, game and fur-bearing animals, and for this purpose the said Commissioner of Conservation and Natural Resources is authorized and empowered to secure by lease, gift or otherwise lands in the State of Alabama suitable for the propagation of birds or animals, the increase from which shall be planted under proper regulations of the Commissioner of Conservation and Natural Resources for brood stock for propagation purposes. He shall be further authorized to expend revenues out of the Game and Fish Fund for the purpose of erecting suitable buildings, the purchase of all necessary equipment and the employment of expert assistance in the breeding and propagation of birds and animals.



Section 9-11-261 - Permits for propagation of game birds, and game or fur-bearing animals for private purposes.

(a) The Commissioner of Conservation and Natural Resources, upon the payment of a fee of $1.00, may issue an annual permit to any individual, association, partnership, firm, or corporation owning property in the State of Alabama permitting the permit holder to engage in the business of raising game birds and game or fur-bearing animals for propagation purposes in the State of Alabama under the rules and methods as may be prescribed by the Department of Conservation and Natural Resources, for the exclusive purpose of stocking private or protected lands under the ownership, supervision, or control of the holder of the permit. The holder of the permit shall not be authorized to dispose of any game or fur-bearing animals propagated under the permit authorized by this section.

(b) Any permittee having game birds or game or fur-bearing animals in his or her possession at the time of the expiration of the permit so issued and held and who fails or refuses to renew the permit on or before the beginning of the new fiscal year shall immediately make such disposition of the game birds or game or fur-bearing animals as may be provided in regulations issued and promulgated by the Commissioner of Conservation and Natural Resources.

(c) Any individual, association, partnership, firm, or corporation violating this section or any regulations based thereunder shall forfeit the permit held at the time of the violation and in addition therefor shall be adjudged guilty of the violation and upon conviction shall be fined not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500).



Section 9-11-262 - Opening or closing of season for killing of beaver; payment of bounty for killing of beaver.

Repealed by Act 2015-70 effective April 21, 2015.



Section 9-11-263 - Consent to acquisition of lands, etc., for establishment of migratory bird reservations.

Consent of the State of Alabama is given to the acquisition by the United States by purchase, gift, devise or lease of such areas of land or water or of land and water in the State of Alabama as the United States may deem necessary for the establishment of migratory bird reservations in accordance with the act of Congress approved February 18, 1929, entitled "An Act to more effectively meet the obligations of the United States under the Migratory Bird Treaty with Great Britain by lessening the dangers threatening migratory game birds from drainage and other causes by the acquisition of areas of land and of water to furnish in perpetuity reservations for the adequate protection of such birds; and authorizing appropriations for the establishment of such areas, their maintenance and improvement and for other purposes," reserving, however, to the State of Alabama full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance, protection and control thereof by the United States under the terms of said act of Congress.



Section 9-11-264 - Liability for injury or damage to persons or domestic animals of persons using traps, etc., to take, capture, etc., fur-bearing animals; exemption of Lawrence County.

Any person shall be strictly liable for civil damages who causes the injury or damage to any person or domestic animal as a result of using any trap or similar device on public land to take, capture, or kill any of the fur-bearing animals protected by the laws or regulations of this state.

Any person who suffers injury or damage to his person or domestic animal as a result of such activity shall have an action for civil damages and such aggrieved person need not prove negligence.

The provisions of this section shall not apply to Lawrence County.



Section 9-11-265 - Trapping on or from right-of-way of state highway; exemption of Lawrence County.

It shall be unlawful for anyone to trap on or from a state highway right-of-way unless the trapper has the permission of adjoining landowners.

The provisions of this section shall not apply to Lawrence County.



Section 9-11-265.1 - Sections 9-11-264 and 9-11-265 inapplicable in Limestone County.

The provisions of Sections 9-11-264 and 9-11-265 shall not apply to Limestone County.



Section 9-11-266 - Checking of traps; hanging or suspending of bait over or within 25 feet of steel trap.

All traps set in or beneath water must be checked at least once every 72 hours. All traps other than water sets must be checked at least once every 24 hours.

It shall be unlawful for anyone to hang or suspend bait over or within 25 feet of a steel trap.



Section 9-11-267 - Filing of reports as to animals trapped, purchased, etc., by persons licensed to trap fur-bearing animals and by fur dealers.

Any person licensed to trap fur-bearing animals in the State of Alabama shall file with the Division of Wildlife and Freshwater Fisheries office in Montgomery a report listing by county the number and type of animals trapped during the preceding season and the names and addresses of the persons or companies to whom the furs were sold.

Any person, firm or corporation licensed as a fur dealer pursuant to the laws of Alabama shall file a report with the Division of Wildlife and Freshwater Fisheries office in Montgomery listing the names and addresses of each trapper from whom furs were purchased and describing the number and type of furs purchased from each trapper.

All reports required by this section must be submitted no later than 45 days after the close of each trapping season.



Section 9-11-268 - Penalty for violations of provisions of Sections 9-11-265, 9-11-266 and 9-11-267.

A violation of the provisions of Sections 9-11-265, 9-11-266 and 9-11-267 or failure to fully comply therewith shall constitute a misdemeanor and the person violating same or failing to comply therewith shall be punished by a fine of not less than $50.00 nor more than $200.00 for each offense.



Section 9-11-269 - Protection of flattened musk turtle.

(a) The flattened musk turtle (sternotherus minor depressus) is a reptile unique to the State of Alabama. The Legislature finds the protection of this unique specie is required for its survival.

(b) Except as provided in subsection (c) of this section, it is unlawful for any individual, corporation, partnership, trust, association, or any other entity to:

(1) Hunt, wound, injure, kill, trap, collect or capture a flattened musk turtle (sternotherus minor depressus), or to attempt to engage in such conduct; or

(2) Sell, offer for sale, purchase, offer to purchase, deliver, transport, carry or ship, in intrastate, interstate, or foreign commerce a flattened musk turtle (sternotherus minor depressus), whether alive or dead, or any of its parts or products, or to attempt to engage in such conduct.

(c) The Alabama Department of Conservation and Natural Resources shall permit, under such reasonable terms and conditions as it may prescribe consistent with this section, any act otherwise prohibited by subsection (b) of this section for one of the following purposes: scientific or survival research, zoological exhibition, or education; provided that, the prohibitions of subsection (b)(2) of this section shall not be effective until 30 calendar days after passage of this section; and provided further, that the prohibitions of subsection (b)(1) of this section regarding the killing and injuring of a flattened musk turtle (sternotherus minor depressus) shall not apply to activities where such killing or injuring is incidental to, and not the purpose of, such activities which are otherwise lawful; provided further, that the prohibitions of subsection (b) and the permitting process of subsection (c) shall not apply to any flattened musk turtle captured prior to the passage of this section, or to any offspring of such previously captured flattened musk turtle.

(d) Any individual, corporation, partnership, trust, association or other entity who violates the provisions of subsection (b) of this section shall, upon conviction be fined not more than $5,000.00, or imprisoned for not more than one year, or both.






Article 8A - Interference with Legal Hunting or Fishing.

Section 9-11-270 - Interference with persons legally hunting or fishing.

No person shall willfully and knowingly prevent, obstruct, impede, disturb, or interfere with, or attempt to prevent, obstruct, impede, disturb, or interfere with any person in legally hunting or fishing pursuant to the rules and regulations of the Department of Conservation and Natural Resources and the law of the State of Alabama.



Section 9-11-271 - Activities prohibited.

Activities prohibited by this article shall include, but not be limited to the following:

(a) Creating a visual, aural, olfactory, or physical stimulus intended to affect the natural behavior of the wild animal being hunted or fish for the purpose of fishing.

(b) Affecting the condition or location of personal property intended for use in the hunting or fishing.



Section 9-11-272 - Obeying order of peace officer.

No person shall fail to obey the order of a peace officer to desist from conduct which violates this article.



Section 9-11-273 - Limited application.

This article applies only to activities on lands or waters upon which hunting or fishing may legally occur. This article does not apply to acts of a peace officer, owner of the lands or waters, or the tenant or other person acting under authority of the owner of the lands or waters; provided, however, that the provisions of this article shall apply to wildlife and game management areas operated by the Division of Wildlife and Freshwater Fisheries of the Alabama Department of Conservation and Natural Resources. This article shall not be construed to prohibit conduct protected under the First Amendment to the United States Constitution.



Section 9-11-274 - Penalties.

Any person violating this article is guilty of a Class C misdemeanor.



Section 9-11-275 - Construction of article.

This article is supplemental to all laws relating to hunting and fishing and shall be construed in pari materia with Chapter 15 of Title 35.






Article 9 - Reciprocal Agreements as to Waterfowl Hunting.

Section 9-11-280 - Agreements as to hunting and taking of waterfowl from waters of Alabama and of bordering states.

The Commissioner of Conservation and Natural Resources with approval of the governor shall have authority to enter into agreements of reciprocity with conservation commissioners or directors or other proper officials of states bordering Alabama who have jurisdiction over waterfowl hunting laws and regulations of such states whereby the citizens of the State of Alabama may be permitted to hunt and take waterfowl from the waters under the jurisdiction of such other states upon similar agreements whereby such nonresidents are allowed to take or catch waterfowl from the waters within the State of Alabama regardless of residence.



Section 9-11-281 - Agreements as to hunting and taking of waterfowl from waters lying between Alabama and adjoining states or partly in Alabama and partly in adjoining states.

The Commissioner of Conservation and Natural Resources with approval of the Governor is hereby authorized and empowered to make and enter into agreements from time to time with the proper authorities of the states of Georgia, Florida, Tennessee and Mississippi whereby a valid hunting license issued by the State of Alabama will be accepted and honored as and in lieu of a hunting license for the respective state so agreeing for waterfowl hunting, and waterfowl only, on the lakes, rivers and streams lying between the State of Alabama and such adjoining states or partly within the borders of the State of Alabama and the adjoining state, and valid licenses issued by the resident state so agreeing shall be accepted and honored in lieu of an Alabama hunting license for hunting waterfowl upon said lakes, rivers and streams.



Section 9-11-282 - Agreements to apply separately to waters lying between Alabama and each agreeing bordering state; hunting privileges limited to waterfowl.

The purpose of this article is to authorize the state Department of Conservation and Natural Resources upon approval of the Governor to enter into such agreements with all states bordering on the State of Alabama, but is not intended that the benefits of such agreements should extend to licenses of all bordering states on all lakes, rivers and streams lying upon the border of Georgia, Florida, Tennessee and Mississippi, but are to apply separately to those lakes, rivers and streams lying between the State of Alabama and each respective state so agreeing. Such hunting privileges shall apply only to the killing and taking of waterfowl.



Section 9-11-283 - Rights and privileges granted to be exercised in accordance with Alabama laws, etc.

The waterfowl hunting rights and privileges which may be granted by or through such reciprocal agreements shall be exercised by all nonresidents of the State of Alabama in accordance with the laws of Alabama and the rules and regulations promulgated by the Commissioner of Conservation and Natural Resources of the State of Alabama which pertain to the hunting and taking of waterfowl of all species.






Article 10 - Wildlife Management Areas.

Section 9-11-300 - Establishment.

The Department of Conservation and Natural Resources, through the Commissioner of Conservation and Natural Resources, is hereby authorized and directed to establish by proclamation such wildlife management areas as may be in the public interest and to enter into agreements with the United States Forest Service, the United States Bureau of Biological Survey, the Tennessee Valley Authority or other owners, lessees or administrators of such lands as may be necessary and suitable for the purpose of establishing wildlife management areas. Such agreements shall provide for the fixing and demarcation of the boundaries of said area or areas, define the responsibilities of the Department of Conservation and Natural Resources and the cooperating party or parties for restocking of wildlife species, the planting and cultivation of game and fish foods, the protection of such areas from predatory animals and unauthorized hunting or fishing and any other work necessary for the management of wildlife on such areas, shall include provision for the harvesting of game and fish crops in accordance with special rules and regulations approved by the Commissioner of Conservation and Natural Resources and provide for the collection by the Department of Conservation and Natural Resources of special fees for the privilege of hunting on or fishing on such wildlife management areas and may provide that a portion not to exceed 50 percent of the gross receipts collected by the Department of Conservation and Natural Resources from any such wildlife management area be paid to the cooperating party or parties.



Section 9-11-301 - Fixing of boundaries; promulgation of special rules and regulations for management and protection of areas.

The Commissioner of Conservation and Natural Resources is authorized to fix such boundaries and promulgate such special rules and regulations for the management and protection of wildlife management areas as may be necessary or desirable. Without limiting the generality of the foregoing, he is specifically authorized to set up for any wildlife management area special open and closed seasons on game animals, game birds and fish, to establish the amount of the fees to be collected for the privilege of hunting and fishing during any open season, to collect such fees and to authorize their collection by designated employees of the Department of Conservation and Natural Resources, to require the possession of a special permit when hunting or fishing within wildlife management areas, and to limit the number of permits to be issued during any open season to such members as he may direct.



Section 9-11-302 - Closing of land or water in areas to hunting and fishing.

The Commissioner of Conservation and Natural Resources is authorized to close to all hunting and fishing any land or water within the boundary of a wildlife management area which is not under a cooperative wildlife management agreement with the Department of Conservation and Natural Resources; provided, that at least 90 percent of the said wildlife management area is under such agreement.



Section 9-11-303 - Searches and seizures.

The Commissioner of Conservation and Natural Resources and his designated agents or employees are authorized to search without warrant any automobile, wagon, truck or other vehicle or any hunting sack or hunting coat within any wildlife management area and to confiscate any protected bird, animal or fish found killed or held in violation of the game laws or the regulations of the Commissioner of Conservation and Natural Resources; provided, that this section shall not be operative against persons traveling on state and federal highways within any wildlife management areas.



Section 9-11-304 - Carrying or possession of firearms.

The carrying or possession of firearms within any wildlife management area, except while in possession of a valid permit allowing this privilege, is prohibited; provided, that the provisions of this section shall not apply to any authorized law enforcement officer nor to any officer of the United States forest service, the United States Bureau of Biological Survey, or of the Alabama Department of Conservation and Natural Resources while in the pursuit of his official duty.



Section 9-11-305 - When dogs permitted in areas; liability of owners of dogs at large in areas.

No dog shall be permitted except on leash within any wildlife management area except in accordance with the rules and regulations promulgated by the Commissioner of Conservation and Natural Resources, and whoever shall be the owner of any dog at large within any wildlife management area shall be guilty of a misdemeanor.



Section 9-11-306 - Impoundment of dogs; redemption or destruction of impounded dogs.

Repealed by Act 2015-70 effective April 21, 2015.



Section 9-11-307 - Penalties for violations of provisions of article, etc.

Any person violating any of the provisions of this article or any rule or regulation promulgated by the Commissioner of Conservation and Natural Resources under the authority of this article shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $25.00 nor more than $100.00 or imprisoned for not less than 30 days nor more than 12 months, or both.






Article 11 - Possession of Wildlife for Public Exhibition Purposes.

Section 9-11-320 - Definitions.

For the purpose of this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) WILDLIFE. Any wild mammal, wild bird, reptile or amphibian; and

(2) PERSON. Such term includes an individual, firm, corporation, association or partnership.



Section 9-11-321 - Possession of wildlife in captivity for public exhibition purposes.

No person shall possess any wildlife in captivity for public exhibition purposes, except as provided in this article or any rule or regulation promulgated by the commissioner.



Section 9-11-322 - Appointment of committee to study and recommend standards for care and treatment of captive wildlife.

The Commissioner of Conservation and Natural Resources shall appoint a committee, not to exceed five in number, of recognized experts in the exhibition, conservation, preservation and humane care of public wildlife to study and recommend to him reasonable standards for the care and treatment of captive wildlife for public display purposes, including standards of sanitation.



Section 9-11-323 - Promulgation of regulations prescribing standards for care and treatment of captive wildlife.

The Commissioner of Conservation and Natural Resources shall give due consideration to the recommendations of the committee appointed under Section 9-11-322 and shall issue regulations prescribing reasonable standards for the care and treatment of captive wildlife for public display purposes, including standards of sanitation.



Section 9-11-324 - Permits to possess wildlife for public exhibition purposes; contents of applications for permits.

(a) The Commissioner of Conservation and Natural Resources, upon application of any person qualified by education or experience in the care and treatment of wildlife, may issue an annual permit to such person at a cost of $25.00, under such terms and conditions as he prescribes, to possess wildlife for public exhibition purposes in accordance with this article and regulations adopted pursuant thereto.

(b) Each application for a permit shall include:

(1) A statement regarding such person's education or experience in the care and treatment of wildlife and that of any individual employed by such person for such purpose;

(2) A description of the facilities used to keep the wildlife in captivity;

(3) A statement of the number of species or subspecies of wildlife to be covered by the permit and a statement relative to where or from whom such wildlife was acquired;

(4) A signed agreement that recommended standards for wildlife exhibitors as promulgated by the Commissioner of Conservation and Natural Resources will be adopted and adhered to; and

(5) Such other information as the Commissioner of Conservation and Natural Resources deems appropriate.



Section 9-11-325 - Condition in permits to allow inspections; notice of and abatement of violations.

Each permit issued under this article shall include a condition authorizing anyone designated by the Commissioner of Conservation and Natural Resources to enforce this article to enter upon and inspect the facilities where the wildlife covered by such permit is held in captivity. If the Commissioner of Conservation and Natural Resources or his designee uncovers a violation, the Commissioner of Conservation and Natural Resources shall give reasonable time and adequate notice, as he so determines, to the permittee to allow him to abate the violation. If, upon the expiration of such time, the violation has not been abated, the Commissioner of Conservation and Natural Resources may cause an action to be brought in the appropriate court to abate such violation.



Section 9-11-326 - Enforcement of article, standards and provisions of permits.

Anyone authorized by the Commissioner of Conservation and Natural Resources to enforce this article may, with or without a warrant, arrest any person who violates such provisions or standards in his presence or view and may execute any warrant or other process issued by any officer or court of competent jurisdiction and may, with a search warrant or as incident to a lawful arrest, search for and seize any wildlife possessed in violation of this article or the standards issued thereunder or the provisions of any permit.



Section 9-11-327 - Penalties for violations of article, standards or provisions of permits.

Anyone who knowingly violates any provision of this article or the standards adopted thereunder or the provisions of any permit shall, upon conviction, be fined not more than $500.00 or imprisoned for not more than three months, or both.



Section 9-11-328 - Applicability of provisions of article.

The provisions of the article shall not apply to any municipal, county, state or other publicly owned zoo or wildlife exhibit, privately owned traveling zoo or circus or pet shop.






Article 12 - Commercial Quail Breeding.

Section 9-11-340 - "Pen-raised quail" defined.

A pen-raised quail is a quail which has been hatched from an egg laid by a quail confined in a pen or coop and has itself been wholly raised in a pen or coop by a duly licensed quail breeder holding a permit as provided by this article from the state Department of Conservation and Natural Resources.



Section 9-11-341 - Persons, etc., authorized to engage in propagation, etc., of pen-raised quail.

Any person, firm or corporation may engage in the business of propagating pen-raised quail, commonly known as bobwhite quail, for restocking, propagation and other commercial purposes by complying with the provisions of this article and may thereafter sell either live quail or the carcasses of such pen-raised quail for any purpose, including sale for food, either within or without this state.



Section 9-11-342 - Commercial quail breeder's license.

A commercial quail breeder's license must first be obtained from the state Department of Conservation and Natural Resources or its agents upon payment of $25.00 for each such license. Said license shall be valid from October 1 to September 30 next following. Such license must bear a number as designated by the state Department of Conservation and Natural Resources and shall be conspicuously exhibited at all times at the place where said quail are bred.



Section 9-11-343 - Licensees to obtain markers or marking devices.

Before any sale may be made of the carcass of any bobwhite quail, the holder of a commercial quail breeder's license shall obtain a proper marker or marking device as prescribed by a regulation promulgated by the Commissioner of Conservation and Natural Resources.



Section 9-11-344 - Carcasses to be marked before sale; quail to be killed otherwise than by shooting.

(a) Before the carcass of a dead pen-raised quail shall be sold, the holder of the commercial quail breeder's license shall plainly mark each such carcass sold with an authorized mark or marker. Any person selling or purchasing the carcass of a pen-raised quail not so marked shall be guilty of a violation of this law.

(b) All pen-raised quail offered for sale or sold for commercial purposes must be killed otherwise than by shooting with firearms.



Section 9-11-345 - Invoices to be attached to packages of carcasses.

Such pen-raised quail, when dressed and marked as provided in this article, when delivered into the hands and possession of the purchaser, his agent or common carrier or into the hands of a donee and prior to leaving the place of the licensed breeder by whatever method employed, shall have firmly and substantially attached to the package an invoice signed by such licensed breeder or his agent stating the number of the license, the number of quail contained in said package and the name and address of the purchaser, consignee or donee. Such invoice shall authorize transportation within this state, possession and use for 30 days after its date and shall be substantially in the following form:

Name of licensed breeder. Number

of breeder's license, Date _____

of _______ 2___

Kind and number of quail ______

Name of consignee ______

Address of consignee ______

This authorizes transportation within

this state, possession and sale

for 30 days after date if

attached to package.

By: _____ (Breeder)

______ (Agent)



Section 9-11-346 - Packages of carcasses to be shipped with invoices attached.

When any such package containing a shipment of quail carcasses for which an invoice is required is to be shipped by rail, express or other carrier, public or private, the invoice shall be securely attached thereto or to the package containing the same in plain sight, and the same may then be lawfully carried and delivered within this state to the consignee named in such invoice.



Section 9-11-347 - Invoices to be kept attached to packages of carcasses during storage.

If such package or shipment of quail carcasses is kept in storage in any hotel, restaurant, cafe or boardinghouse or elsewhere, such invoice shall be kept attached thereto as aforesaid until the same shall have been prepared for consumption.



Section 9-11-348 - Resale or disposition of quail by persons other than retail vendors.

In case of the resale or disposition of such quail or any part thereof by any person other than a retail vendor, he shall at such time make an exact copy of such original invoice and endorse thereon the date of his sale, the number of quail carcasses so disposed of and the name of the purchaser and sign and deliver the same to the purchaser or donee, who shall keep it attached as aforesaid until the quail are prepared for consumption, and the same shall have the same force and effect as the original invoice.



Section 9-11-349 - Records of licensees; inspection of records and premises of licensees.

Each person, firm or corporation holding a commercial quail breeder's license shall keep permanent records in a suitable, permanently bound book of all bird carcasses sold, to whom sold, the date of the sale, the address of the vendee or consignee and the number of carcasses sold, which records, as well as the premises of such licensed breeder, shall be subject to examination and inspection by any agent of the state Department of Conservation and Natural Resources or by any peace officer, without the issuance of any warrant, upon displaying his credentials of authority to such breeder.



Section 9-11-350 - Article applicable to persons, etc., shipping quail into state.

Any person, firm or corporation shipping quail into this state shall be subject to the provisions of this article.



Section 9-11-351 - Penalty for violations of provisions of article.

Any person, firm or corporation violating any provision of this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided by law.






Article 13 - Taking of Mussels or Mollusks From Fresh Waters.

Section 9-11-370 - "Nonresident" defined; burden of proof as to residence.

For the purposes of this article, a "nonresident" shall be deemed to be any person who has not resided continuously in the State of Alabama for 12 months next preceding the application for a license. The burden for proof of residence is placed strictly upon the applicant for a license.



Section 9-11-371 - Promulgation of rules and regulations as to taking of mussels or mollusks from fresh waters.

The Commissioner of Conservation and Natural Resources is hereby empowered to promulgate and establish rules and regulations as to when, where and how and under what conditions mussels or any type of mollusk may be caught or taken from the fresh waters of this state. This regulatory and rule-making power shall include, but not be limited to, the following:

(1) The number, size and type of mussels or mollusks that may be caught or taken;

(2) The dates, times and areas when mussels or mollusks may be caught or taken;

(3) The type of gear, equipment and boats that may be used to take or catch mussels or mollusks;

(4) The type, kind and number of records and reports which must be submitted to the Department of Conservation and Natural Resources on activities in the mussel and mollusk fishing industry; and

(5) The type of gear and equipment and the number and kind of boat or boats that may be used under each "mussel catcher's license."



Section 9-11-372 - Mussel catcher's license.

Before any person shall take or catch or attempt to take or catch any mussel or any type of mollusk for commercial purposes from the fresh waters of this state, he or she shall purchase a "mussel catcher's license." The license shall be issued in the same manner and be effective for the same period as commercial fishing licenses. The cost of the license shall be $250 for residents, and $750 for nonresidents, as defined in Section 9-11-370, plus an issuance fee of $1 which shall be in addition to the initial amount charged for the license. A violation of this section shall be a Class B misdemeanor, the punishment for which shall include, but not be limited to, a fine of five times the cost of the license.



Section 9-11-373 - Mussel buyer's license.

Before any person shall buy or purchase or attempt to buy or purchase any type of freshwater mussel or any type of freshwater mollusk or the shells thereof within this state, he shall purchase a "mussel buyer's license." Said license shall be issued in the same manner and be effective for the same period as commercial fishing licenses. The cost of said license shall be $100.00 for residents and $300.00 for nonresidents, plus an issuance fee of $.25 which shall be in addition to the initial amount charged for the license.



Section 9-11-374 - Disposition of proceeds of sale of licenses.

All proceeds from the sale of said licenses, except the issuance fee, shall be deposited in the State Treasury to the credit of the Game and Fish Fund of the Department of Conservation and Natural Resources. The issuance fee shall be retained by the judges of probate and other persons authorized and designated to issue licenses in each of the counties of Alabama where said officials are on a fee basis; in those counties where said judges of probate and other officials authorized to issue licenses are on a salary, said issuance fee shall be paid to the general fund of that county. If said license is issued directly from the Department of Conservation and Natural Resources, said issuance fee shall be deposited in the State Treasury to the credit of the Game and Fish Fund of the Department of Conservation and Natural Resources.



Section 9-11-375 - Charge for buying or otherwise obtaining freshwater mussels; disposition of revenues; violation as a misdemeanor.

(a) Any person, firm, or corporation who purchases or otherwise obtains freshwater mussels taken from Alabama waters shall pay to the Alabama Department of Conservation and Natural Resources Division of Wildlife and Freshwater Fisheries the amount equal to $0.05 per pound of mussel shells, with or without meat, purchased or obtained.

(b) The payment to the Division of Wildlife and Freshwater Fisheries shall be calculated from receipts filled out by the buyer for each transaction. A copy of each receipt shall be given to the seller and a copy retained by the buyer, and shall be made available by the buyer for inspection by agents of the Division of Wildlife and Freshwater Fisheries for a period of two years. When mussels are exported without first going through a buyer, the method of payment shall be as described in the rules and regulations promulgated by the Division of Wildlife and Freshwater Fisheries. For purposes of this section, a buyer is any person, firm, or corporation who buys, or otherwise obtains, mussels from mussel harvesters or mussel buyers from Alabama.

(c) Payments from buyers shall be made monthly and shall be received by the Division of Wildlife and Freshwater Fisheries no later than the 15th day of the month following payment.

(d) Revenue from this section shall be used for mussel management, research, enforcement, and administration. However, no more than 50 percent of the total revenue shall be spent on enforcement.

(e) Violation of this section shall be punishable as a Class A misdemeanor.






Article 14 - Marine Mammal Protection.

Section 9-11-390 - Short title.

This article shall be known and may be cited as the "Alabama Marine Mammal Protection Act of 1976."



Section 9-11-391 - Definitions.

Wherever used in this article, unless a different meaning clearly appears in the context, the following terms shall be given the following respective meanings:

(1) COMMISSIONER. The Commissioner of the Department of Conservation and Natural Resources of the State of Alabama.

(2) DEPARTMENT. The Department of Conservation and Natural Resources of the State of Alabama.

(3) CONSERVATION and MANAGEMENT. The collection and application of biological information for the purposes of increasing and maintaining the number of animals within species and populations of marine mammals at the optimum carrying capacity of their habitat. Such terms include the entire scope of activities that constitute a modern scientific resources program, including, but not limited to, research, census law enforcement and habitat acquisition and improvement. Also included within these terms, when and where appropriate, is the periodic or total protection of species or populations as well as regulated taking.

(4) MARINE MAMMAL. Any mammal which is morphologically adapted to the marine environment or primarily inhabits the marine environment. Such term includes any part of any such marine mammal, including its raw, dressed or dyed fur or skin.

(5) MARINE MAMMAL PRODUCT. Any item of merchandise which consists or is composed, in whole or in part, of any marine mammal.

(6) MORATORIUM. A complete cessation of the taking of marine mammals, except as provided in this article.

(7) OPTIMUM CARRYING CAPACITY. The ability of a given habitat to support the optimum sustainable population of a species or population stock in a healthy state without diminishing the ability of the habitat to continue that function.

(8) OPTIMUM SUSTAINABLE POPULATION. With respect to any population stock, the number of animals which will result in the maximum productivity of the population or the species, keeping in mind the optimum carrying capacity of the habitat and the health of the ecosystem of which they form a constituent element.

(9) PERSON. Any individual, firm, corporation, association or partnership; or any officer, employee, agent, department or other instrumentality of the federal government or of any state government.

(10) POPULATION STOCK or STOCK. A group of marine mammals of the same species or smaller taxa in a common spatial arrangement that interbreed when mature.

(11) TAKE. To harass, hunt, capture or kill, or attempt to harass, hunt, capture or kill any marine mammal.

(12) MARINE MAMMAL PROTECTION ACT OF 1972. The federal law designed to protect and conserve marine mammals as such act may be subsequently amended.



Section 9-11-392 - Legislative findings and declaration of policy.

The Legislature of Alabama declares that:

(1) Certain species and population stocks of marine mammals are, or may be, in danger of extinction or depletion as a result of man's activities;

(2) Such species and population stocks should not be permitted to diminish beyond the point at which they cease to be a significant functioning element in the ecosystem of which they are a part, and, consistent with this major objective, they should not be permitted to diminish below their optimum sustainable population. Further measures should be immediately taken to replenish any species or population stock which has already diminished below that population. In particular, efforts should be made to protect the rookeries, mating grounds and areas of similar significance for each species of marine mammal from the adverse effect of man's actions;

(3) There is inadequate knowledge of the ecology and population dynamics of such marine mammals and of the factors which bear upon their ability to reproduce themselves successfully; and

(4) Marine mammals have proven themselves to be resources of great international significance, esthetic and recreational as well as economic, and it is the sense of the Legislature that they should be protected and encouraged to develop to the greatest extent feasible commensurate with sound policies of resource management and that the primary objective of their management should be to maintain the health and stability of the marine ecosystem. Whenever consistent with this primary objective, it should be the goal to obtain an optimum sustainable population keeping in mind the optimum carrying capacity of the habitat.



Section 9-11-393 - Imposition of moratorium on taking of marine mammals and marine mammal products; exceptions.

(a) There shall be a moratorium on the taking of marine mammals and marine mammal products; except, that marine mammals may be taken pursuant to a permit issued by an appropriate federal agency as provided in the Marine Mammal Protection Act of 1972 and the regulations promulgated thereunder.

(b) Nothing in this article shall prevent a state or local government official or employee, in the course of his duties as an official or employee, from taking a marine mammal in a humane manner if such taking is for the protection or welfare of such mammal or for the protection of the public health and welfare and includes steps designed to assure the return of such mammal to its natural habitat.



Section 9-11-394 - Taking, transportation, sale, etc., of marine mammals, etc., in violation of provisions of article, etc.

Except as provided for by an international treaty, convention or agreement to which the United States is a party or by any statute implementing any such treaty, convention or agreement, it shall be unlawful:

(1) For any person or vessel or other conveyance to take any marine mammal in waters or on lands under the jurisdiction of Alabama;

(2) For any person to use any port, harbor or other place under the jurisdiction of Alabama for any purpose in any way connected with the taking of marine mammals or marine mammal products;

(3) For any reason, with respect to any marine mammal taken in violation of this article and regulations promulgated thereunder or the Marine Mammal Protection Act of 1972 and regulations promulgated thereunder:

a. To possess any such mammal; or

b. To transport, sell or offer for sale any such mammal or any marine mammal product made from any such mammal; or

(4) For any person to use, in a commercial fishery, any means or methods of fishing in contravention of any regulations or limitations issued by the Secretary of Commerce or the commissioner to achieve the purposes of this article.



Section 9-11-395 - Promulgation of rules and regulations.

The commissioner shall have power and authority to establish such rules and regulations necessary to carry out the purpose of this article.



Section 9-11-396 - Penalties for violations of provisions of article, etc.; powers of law enforcement officers, etc., as to enforcement of article, etc.; custody and disposition of equipment, etc., seized in connection with violations of article, etc.; disposition of moneys arising from fines and forfeitures.

(a) Any person who violates a provision of this article or any regulation promulgated pursuant to this article or of the Marine Mammal Protection Act of 1972 or regulation promulgated thereunder or who fails to procure or violates the terms of any permit issued pursuant thereto shall, upon conviction, be fined not less than $50.00 nor more than $500.00 or be imprisoned not more than six months or both.

(b) Any officer employed and authorized by the commissioner or any law enforcement officer of the state or of any municipality or county within the state shall have authority to conduct searches as provided by law and to execute a warrant to search for and seize any equipment, business records, merchandise or marine mammal taken, used or possessed in connection with a violation of any section of this article. Any such officer or agency may, without a warrant, arrest any person who such officer or agent has probable cause to believe is violating, in his presence or view, any such section or any regulation or permit provided for by this article. Any officer or agent who has made an arrest of a person in connection with any such violation may search such person or business records at the time of arrest and may seize any marine mammal, records or property taken or used in connection with any such violation.

(c) Equipment, merchandise, marine mammals or records seized under the provisions of subsection (b) of this section shall be held by an officer or agent of the department pending disposition of court proceedings, and thereafter shall be forfeited to the state for destruction or disposition as the commissioner may deem appropriate; provided, however, that prior to forfeiture, the commissioner may direct the transfer of marine mammals so seized to a qualified geological, educational or scientific institution for safe keeping, the cost thereof to be assessable to the defendant. The commissioner is authorized to promulgate regulations to implement this subsection.

(d) All moneys arising under the provisions of this article from fines and forfeitures shall be deposited to the credit of the Seafoods Fund.



Section 9-11-397 - Funding of programs established under article.

The cost of programs established under this article shall be borne by sources separate and apart from those presently accruing to the Seafoods Fund.



Section 9-11-398 - Applicability of provisions of article.

This article shall not apply with respect to any marine mammal taken before August 24, 1976, to any marine mammal product consisting of or composed, in whole or in part, of any marine mammal taken before August 24, 1976, or to any marine mammal unintentionally taken during the construction of any highway or utility facility.






Article 15 - Commercial Fowl Hunting Preserves.

Section 9-11-410 - License required.

Any person, firm, or corporation desiring to operate a bird hunting preserve commercially on which artificially propagated birds may be hunted, taken, captured, killed, harvested, or otherwise recovered shall obtain a bird hunting preserve license and comply with the provisions of this article and all rules promulgated by the Commissioner of Conservation and Natural Resources governing the operation of hunting preserves.



Section 9-11-411 - Site of preserve; marking of boundaries; proximity to other preserves or management areas; turkey shooting prohibited.

Repealed by Acts 2010-398, p. 653, §2, and 2010-697, p. 1688, §2, effective July 1, 2010.



Section 9-11-412 - Birds to be hunted.

Game which may be hunted on a preserve licensed under this article shall be artificially propagated or pen-raised bob-white quail, pheasants, chukar partridge, and such other species of birds, except for artificially propagated or pen-raised turkeys, as the Commissioner of Conservation and Natural Resources shall designate.



Section 9-11-413 - License fee; issuance of license; license to operate a commercial bird hunting preserve.

(a) Except as provided in subsection (b), the privilege license fee for operating a hunting preserve shall be twenty-five dollars ($25) per year for the first 100 acres of hunting preserve area plus five dollars ($5) per year for each additional 100 acres or part thereof. Upon application to the judge of probate of the county in which the preserve is located and payment of the license fee required in this subsection and an issuance fee of two dollars ($2), the judge of probate shall issue a privilege license to operate a hunting preserve to the applicant. Privilege licenses to operate hunting preserves shall be issued on forms prescribed by the Commissioner of Conservation and Natural Resources furnished to the judge of probate. All fees collected by the judge of probate for issuing hunting preserve licenses shall be remitted at the same time and in the same manner that hunting and fishing license fees are remitted and shall be paid into the Game and Fish Fund of the state Department of Conservation and Natural Resources.

(b) In lieu of the license fee provided for in subsection (a), the operator of a commercial bird hunting preserve may purchase a license which entitles the licensee to operate a commercial bird hunting preserve and exempts the patrons of the preserve from the license requirement of Section 9-11-417. The fee for the license shall be five hundred dollars ($500), plus a two dollar ($2) issuance fee. The license shall be issued in the same manner as the license provided for in subsection (a). The license or a copy thereof shall be in the possession of at least one person in each hunting party.



Section 9-11-414 - Limits on harvest; hunting period for "pen-raised birds."

There shall be no daily commercial limit as to the number of released pen-raised birds commercially taken or recovered by patrons under this article. The period during which pen-raised birds may be hunted, taken, captured, killed, or otherwise recovered on preserves shall begin on October 1 each year and extend through March 31 of the following calendar year.



Section 9-11-415 - Tagging of bob-white quail; operators to cooperate with Commissioner of Conservation and Natural Resources; tagging generally.

Repealed by Acts 2010-398, p. 653, §2, and 2010-697, p. 1688, §2, effective July 1, 2010.



Section 9-11-416 - Records of hunters and amount and species of game taken; inspection.

Repealed by Acts 2010-398, p. 653, §2, and 2010-697, p. 1688, §2, effective July 1, 2010.



Section 9-11-417 - Hunting licenses required of preserve patrons; seven-day license; operators as agent vendors of licenses.

(a) Except for patrons hunting artificially propagated or pen-raised birds on preserves licensed pursuant to subsection (b) of Section 9-11-413, Alabama hunting licenses shall be required of all persons hunting on licensed hunting preserves. Alabama residents shall be licensed under the regularly established game laws. Each non-resident hunting on a licensed preserve shall be required to possess a regular non-resident annual hunting license or a non-resident trip hunting license.

(b) In lieu of a regular hunting license as provided in subsection (a), either a resident or a non-resident may purchase a seven-day commercial bird hunting preserve license that allows that person the privilege of hunting only artificially propagated or pen-raised birds as designated by the Commissioner of Conservation and Natural Resources as legal to hunt on a licensed commercial bird hunting preserve. The cost of a seven-day commercial bird hunting preserve license shall be eight dollars ($8), plus a two dollar ($2) issuance fee. The license shall be valid for seven consecutive days from the date of issuance.

(c) To better serve the public and in order that the state will not lose revenue from the loss of sale of licenses to out-of-state visitors arriving on weekends, each hunting preserve operator licensed pursuant to this article shall be an agent vendor of all non-resident and resident hunting licenses with any issuance fees collected therefor to be remitted to the judge of probate of the county in which the preserve is located.



Section 9-11-418 - Enforcement of game and fish laws; inspection of preserves.

Duly authorized agents of the state Department of Conservation and Natural Resources, game wardens and other law enforcement officers duly authorized to enforce game and fish laws shall have authority to enforce all game and fish laws and regulations on such preserves; and for such purposes are authorized to enter and inspect licensed hunting preserves.



Section 9-11-419 - Violations; license revocation.

Any person, firm or corporation who is found guilty of operating a licensed hunting preserve in violation of any provision of this article, upon conviction, shall have his hunting preserve license revoked forthwith.






Article 16 - Preservation of Wetlands and Hunting of Migratory Waterfowl.

Section 9-11-430 - Definitions.

Whenever used in this article, the following words and terms shall have the following respective meaning unless the context clearly indicates otherwise:

(1) MIGRATORY WATERFOWL. Any wild duck, wild goose, brant or coot (poule d'eau).

(2) DEPARTMENT. State Department of Conservation and Natural Resources.

(3) STAMP. The state migratory waterfowl stamp furnished by the department.



Section 9-11-431 - Construction of article; purpose thereof.

This article shall be construed in furtherance of the purpose thereof, which is to insure the procurement, development, restoration, maintenance or preservation of wetlands for migratory waterfowl habitat.



Section 9-11-432 - Stamp required for hunting migratory waterfowl; form; procedure.

A person may not hunt migratory waterfowl within the State of Alabama or its coastal waters without first procuring a state migratory waterfowl stamp. The stamp shall be validated by the signature of the hunter written across the face of the stamp in ink. The stamp shall be in the possession of the hunter while the hunter is hunting or taking migratory waterfowl. The form of the stamp shall be determined by the department and the department shall furnish the stamps to the judge of probate or issuing officer of the counties or to other authorized license agents as provided in Section 9-11-433 for issuance or sale in the same manner as state hunting licenses are issued or sold.



Section 9-11-433 - Issuance of stamp; fees; issuing agents; refund for unsold stamps.

(a) A stamp shall be issued to each hunting license applicant by the judge of probate or issuing officer of any county of the state or other authorized license agent as provided herein upon the payment of a fee of ten dollars ($10). Each stamp shall be valid for the duration of one hunting season as established by the department. Stamps shall be available for sale prior to any waterfowl season, including any special season which may precede the regular season. The stamp fee provided in this subsection shall be subject to periodic adjustments by the Department of Conservation and Natural Resources based on increases in the Consumer Price Index in the same manner as other fishing and hunting licenses and fees are adjusted pursuant to Section 9-11-68.

(b) The judge of probate, or issuing officer, or other authorized license agent as provided herein shall be allowed a fee of one dollar ($1) for each license issued, which issuing fee shall be in addition to the cost of the stamp. In counties where the judge of probate or issuing officer is on the fee system, the issuing fee shall be retained by the judge of probate or issuing officer, and in counties where the judge of probate or issuing officer is on a salary basis, the fee shall be paid into the county treasury to the credit of the appropriate fund.

(c) Other license agents as authorized by the Department of Conservation and Natural Resources may issue migratory waterfowl stamps, provided the other authorized license agents prepurchase sheets of stamps for resale at face value plus the issuance fee provided herein. An agent shall place an initial order for one or more sheets of 10 stamps each for the license year. At the end of the license period, the agent may return unsold stamps for a refund.



Section 9-11-434 - Revenue used in preservation of wetlands; contracts with non-profit organizations for project outside United States.

The revenue derived from the sale of the stamp provided for herein shall be remitted to the department on the first day of each month by the judge of probate or issuing officer and shall be covered into the State Treasury to the credit of the Game and Fish Fund and shall be used for projects approved by the department for the procurement, development, restoration, maintenance or preservation of wetlands, for waterfowl habitat, and the development or improvement of controlled public waterfowl hunting areas, except that part which is specified by the department for use in paying administrative expenses. No part of revenues derived from the sale of this stamp shall be used to pay administrative expenses not directly related to waterfowl management and no part of revenues shall be used to pay enforcement expenses.

No part of the revenues derived from the sale of this stamp shall be used to replace revenues and allocations presently being made by the department for management of waterfowl refuges and public waterfowl hunting areas.

No part of the revenues derived from the sale of this stamp shall be used to maintain, procure or restore habitat for other wild game except where their occurrence is coexistent with migratory waterfowl. The department may enter into contracts with non-profit organizations for the use of one-half of such funds outside the United States if the department finds that such contracts are necessary for carrying out the purposes of this article.



Section 9-11-435 - Requirements for approval of outside United States projects.

Before approving and allocating funds for a proposed project to be undertaken outside the United States, the department shall obtain evidence that the project is acceptable to the government agency having jurisdiction over the lands and waters affected by the project.






Article 17 - Commercial Fee Fishing Ponds.

Section 9-11-450 - Permit required; rules and regulations.

Any person, firm or corporation desiring to operate a "commercial fee fishing pond" (as provided for herein) from which otherwise legally permitted freshwater fish, which are private farm raised or private hatchery produced fish only, may be taken, captured, harvested, or otherwise recovered, may do so upon obtaining an annual "commercial fee fishing pond" letter permit and complying with the provisions of this article and laws relating to the importation and control of exotic fish species.



Section 9-11-451 - Site of fee fishing ponds; marking of entrance.

Each fee fishing site to be operated hereunder may contain one or more man-made ponds in one tract of leased or owned land. Under no circumstances, however, shall any fishing site as provided for herein, be operated on any public waters of the State of Alabama as defined by Section 9-11-80. The entrance to each fee fishing site shall be clearly marked with a sign, at the top of which shall appear in letters not less than two inches high, the words "LICENSED COMMERCIAL FEE FISHING PONDS".



Section 9-11-452 - Ponds to be stocked with farm or hatchery produced fish.

No ponds shall qualify to be operated hereunder which are stocked with or which contain any fish other than private farm raised or private hatchery produced fish.



Section 9-11-453 - Application procedure.

Any person who desires to operate a fee fishing site as provided for herein shall first file a request with a local conservation officer or with the Department of Conservation and Natural Resources. If it meets the requirements of this article, the operator shall be issued a letter permit to operate such fee fishing site.



Section 9-11-454 - Fishing license not required; letter permit prominently displayed.

Holders of the letter permit issued pursuant to this article, their guests and patrons may, to the extent that said persons fish in accordance with the provisions hereof, fish from the ponds on the approved site without an approved fishing license. The letter permit shall be displayed prominently adjacent to the place where the fish taken from said site are checked and weighed.



Section 9-11-455 - Creel limits.

Creel limits for fish taken from the said fee fishing ponds shall be at the discretion of the operator.



Section 9-11-456 - Selling of fish caught.

No fish caught or taken from the said fee fishing sites shall be sold or offered to be sold or traded or offered to be traded, except as otherwise provided by law.



Section 9-11-457 - Violations; fines.

Any violation of the provisions of this article shall be punishable by a fine of not more than $250.00.






Article 18 - Protection of Black Bears.

Section 9-11-480 - Legislative findings.

The Legislature finds that the black bear (Ursus americanus) is a unique mammal in the State of Alabama requiring special protection.



Section 9-11-481 - Prohibited activities; exceptions; applicability; penalties.

(a) Except as provided in subsection (b), it shall be unlawful for any individual, corporation, partnership, trust, association, or any other entity to do any of the following:

(1) Hunt, wound, injure, kill, trap, collect, or capture a black bear, or to attempt to engage in that conduct during the closed season for black bear.

(2) Sell, offer for sale, purchase, offer to purchase, deliver, transport, carry, or ship, in intrastate, interstate, or foreign commerce a black bear, whether alive or dead, or any of its parts or products, or to attempt to engage in that conduct. Nothing in this article shall prohibit legal possession of black bear taken legally in other states.

(b) The Alabama Department of Conservation and Natural Resources shall permit, under reasonable terms and conditions as it may prescribe, any act otherwise prohibited by subsection (a) for any of the following purposes:

(1) Scientific or survival research.

(2) Zoological exhibition.

(3) Education.

(4) Any other purposes as may be determined by the Alabama Department of Conservation and Natural Resources.

(c) The prohibitions of subdivision (1) of subsection (a) shall not apply to activities where killing or injuring a black bear is incidental to, and not the purpose of, activities which are otherwise lawful.

(d) Any individual, corporation, partnership, trust, association, or other entity who violates this section shall, upon conviction, be guilty of a Class A misdemeanor, punishable as follows:

(1) For the first offense, by a fine of not less than two thousand dollars ($2,000) and not more than five thousand dollars ($5,000), or imprisonment for not more than one year, or both.

(2) For the second and any subsequent offense, by a fine of not less than three thousand five hundred dollars ($3,500) and not more than five thousand dollars ($5,000), or imprisonment for not less than six months or more than one year, or both.

(3) Any individual shall have all hunting and fishing license privileges revoked for a period of three years from the date of conviction.

(4) Any motor vehicle, weapons, or other property, which has been or is used in any activity prohibited by this section may be confiscated under the same procedures set forth in Section 9-11-252.1.






Article 19 - Hunting of Native Game Animals and Certain Nonindigenous Animals.

Section 9-11-500 - Definitions.

For purposes of this article, the following words have the following meanings:

(1) GAME ANIMAL. A species of animal designated by the Commissioner of Conservation and Natural Resources pursuant to Section 9-2-7, as a game or fur-bearing animal, any game or fur-bearing animal that exists historically and naturally in the wild within this state, or any game animal of the species of the family Cervidae (deer) that exists within this state in the wild as a result of the natural expansion of its range prior to May 1, 2006, which are white-tailed deer, fallow deer, and elk.

(2) NONINDIGENOUS ANIMAL. A species of animal, other than birds, that does not exist historically and naturally in the wild within the state or does not exist within the state as a result of the natural expansion of its range.

(3) TAME GAME ANIMAL. An animal that has been held captive as a zoological attraction or exhibit, or any animal, at the time of hunting, not exhibiting the flight characteristics or wariness for the species.



Section 9-11-501 - Hunting of native game animals under certain conditions prohibited.

It shall be unlawful for any person to hunt or kill, attempt to hunt or kill, or offer the opportunity to hunt or kill native game animals or any other animal legally permissible to hunt for a fee or other valuable consideration or for recreation under conditions in which the animal hunted does not have a reasonable opportunity to evade the hunter, including, but not limited to, hunting animals that are tied, staked, hobbled, or caged; animals that have been released from confinement less than 10 days; or animals that are taken by aid of any remote controlled or computer aided device. Hunting of native game animals or any other animal legally permissible to hunt within the confines of an enclosure does not in and of itself constitute a violation provided adequate space and escape cover for the species exist to provide the animals with a reasonable opportunity to evade the hunter.



Section 9-11-502 - Hunting of tame game animals prohibited.

It shall be unlawful for any person to hunt or kill, attempt to hunt or kill, or offer the opportunity to hunt or kill any tame game animal for a fee or other valuable consideration or recreation. The promise or guarantee of, or contract for, killing an individual tame game animal, shall be prima facie evidence of a violation of this article.



Section 9-11-503 - Hunting of nonindigenous animals prohibited.

(a) It shall be unlawful for any person to hunt or kill, attempt to hunt or kill, or offer the opportunity to hunt or kill any species of animal nonindigenous to the state including, but not limited to, any species of African or Asian lion, tiger, or elephant for a fee or other valuable consideration or for recreation.

(b) This section does not apply to feral swine or to any species of animal deemed a nuisance by the Commissioner of Conservation and Natural Resources, nor to any nonindigenous animal lawfully brought into this state prior to May 1, 2006, or their offspring; provided the owner of the nonindigenous animal provides written notice to the commissioner of the ownership and location of the species.



Section 9-11-504 - Hunting of pen-raised birds.

Nothing in this article shall prohibit the hunting of pen-raised birds by properly licensed hunters or by properly licensed persons engaged in the training of bird dogs, or by persons engaged in bird dog field trials as provided by law or rules promulgated by the Commissioner of Conservation and Natural Resources.



Section 9-11-505 - Penalties.

Any person, firm, corporation, or association that violates Sections 9-11-500 to 9-11-504, inclusive, of this article shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than two thousand dollars ($2,000) nor more than five thousand dollars ($5,000), and may be imprisoned in the county jail for a period of not more than 30 days for each offense. A second and subsequent offense shall be punishable by a fine of not less than five thousand dollars ($5,000), and by imprisonment in the county jail for not less than 10 nor more than 30 days.









Chapter 12 - MARINE RESOURCES.

Article 1 - General Provisions.

Section 9-12-1 - Persons considered residents of state; burden of proof as to residence.

Except as otherwise provided in this chapter, no person shall be considered a resident of this state, within the meaning of the term used in this chapter, who does not at the time reside in and who shall not have resided in this state for 12 months next preceding the time when any offense with which he is charged may have been committed; and, in all questions arising as to residence under this chapter, the burden of proof shall rest on the defendant.



Section 9-12-2 - Summoning into service of posse comitatus, boats, etc.; penalty for resistance.

Repealed by Act 2015-70 effective April 21, 2015.



Section 9-12-3 - Captains of licensed vessels, etc., to assist inspectors in making arrests; failure or refusal to aid inspector upon request.

It shall be the duty of every captain of every licensed vessel, when called upon by an inspector so to do, to assist that officer, both in person and with his boat and crew, in making any arrest for any violation of this chapter, and such captains shall use such force at their command as may be necessary in making the arrest when such person attempts to escape or resist arrest, and any captain or member of any crew failing or refusing to aid any inspector when called on shall be guilty of a misdemeanor.



Section 9-12-4 - Proceedings as to violations of chapter - Jurisdiction.

(a) Except as provided in subsection (b), jurisdiction of an alleged violation of this chapter shall be in the district court of the county where the offense is alleged to have been committed.

(b)(1) For the purposes of determining jurisdiction of violations of the marine resources law pursuant to this subsection, the following line is established: The line shall be the centerline of the Mobile Ship Channel as it is located in the Gulf of Mexico, southward to the last navigational buoy, commonly referred to as the "Farewell Buoy," which is located at Latitude 30 degrees 07.490 minutes, Longitude 88 degrees 04.130 minutes, and extending due south from that point.

(2) If a violation of any marine resources law or regulation is alleged to have been committed in the Gulf of Mexico within the waters of the state, the jurisdiction of the offense shall be based on the global positioning system (GPS) location thereof and shall be in Baldwin County if the GPS location of the offense is east of the line described in subdivision (1) and shall be in Mobile County if the GPS location of the offense is west of the line described in subdivision (1).

(3) If a violation of any marine resources law or regulation is alleged to have been committed in the Gulf of Mexico outside the state's territorial waters where the state has jurisdiction over the fishing vessel, recreational or commercial, under the Magnuson-Stevens Fishery Conservation and Management Act, 16 U.S.C. §1856, or any other provision of federal law, the jurisdiction of the offense shall be based on the GPS location thereof and shall be in Baldwin County if the GPS location of the offense is east of the line described in subdivision (1) and shall be in Mobile County if the GPS location of the offense is west of the line described in subdivision (1).



Section 9-12-5 - Proceedings as to violations of chapter - Hearing; imposition of fine and condemnation and sale of boat, etc., upon conviction; discharge of accused and release of boat, etc.

If upon the hearing the offense is established, the judge of the district court must fine each of the offenders as is provided for in the section of this chapter which is violated or as otherwise provided by law and, if the fine is not paid, must commit him or them to jail and must also condemn the boat, vessel or craft, together with her tackle, apparel, furniture and appurtenances, forfeited to the state, and direct that it be sold and adjudge the cost of the proceeding before him to be paid by the accused. If he is not satisfied from the proof that the accusation is established, he must discharge the accused and release the boat, vessel or craft and other property seized.



Section 9-12-6 - Proceedings as to violations of chapter - Proceedings conducted in name of state; appeals from fines and condemnations; costs and fees where judgment affirmed.

The proceedings before the district court must be carried on in the name of the State of Alabama, and the parties convicted, or either of them, may appeal from the sentence of condemnation and fine following the procedure set forth in Chapter 12 of Title 12. If the judgment is affirmed, costs must be adjudged on behalf of the state, and the district attorney shall be allowed a tax fee of $50.00.



Section 9-12-7 - Proceedings as to violations of chapter - Bonds for stay of sale of condemned boats, etc., pending appeal.

The sale of the boat or vessel is not stayed by an appeal unless the appellant enters into a bond in a penalty of twice the value of the boat or vessel, her tackle, etc., the value to be determined by the judge of the district court, with sufficient surety, payable to the State of Alabama, with condition to prosecute the appeal to effect. The bond must be returned, with the other papers in the case, to the circuit court; and, if the judgment of the district court is affirmed, judgment shall be rendered against all the obligors therein for the amount of the fines not paid and for the value of the boat, her tackle, etc., to be ascertained by proof, as well as the costs of the circuit court.



Section 9-12-8 - Proceedings as to violations of chapter - Procedure for sale of condemned boats, etc.; disposition of proceeds.

If the judgment is not stayed by the execution of bond as aforesaid, the sheriff must, after the expiration of 10 days, advertise and sell the boat or vessel, her tackle, etc., in the same manner as the sales under execution and, after deducting all necessary expenses of the seizure and costs of sale, of which he shall render an account on oath, pay the residue to the county treasurer of the county in which the seizure is made, who may allow him 10 percent thereon for his trouble. The money thus received by the treasurer must be held for the same purpose as that arising from fines and forfeitures.



Section 9-12-9 - Endorsement or stamp required to harvest specific species and species groups of marine resources; fees.

(a) The Commissioner of the Department of Conservation and Natural Resources may require the possession of an endorsement or stamp in order to harvest or attempt to harvest specific species or species groups of marine resources. The commissioner shall establish the requirements and any associated fees for an endorsement or stamp by rule. All fees derived from endorsements or stamps issued pursuant to this section shall be deposited in the Marine Resources Fund and shall only be used for the management and development of the species or species group for which an endorsement or stamp was issued. Any endorsement or stamp required pursuant to this section and any associated fees shall be in addition to any other license or fee otherwise required by law.

(b) For purposes of this section, the term marine resources means those resources subject to the jurisdiction of the Division of Marine Resources of the Department of Conservation and Natural Resources.






Article 2 - Seafoods.

Division 1 - General Provisions.

Section 9-12-20 - Ownership and control of seafoods.

All seafoods existing or living in the waters of Alabama not held in private ownership legally acquired and all beds and bottoms of rivers, streams, bayous, lagoons, lakes, bays, sounds and inlets bordering on or connecting with the Gulf of Mexico or Mississippi Sound within the territorial jurisdiction of the State of Alabama, including all oysters and other shellfish and parts thereof grown thereon, either naturally or cultivated, shall be, continue and remain the property of the State of Alabama to be held in trust for the people thereof until title thereto shall be legally divested in the manner and form authorized in this article, and the same shall be under the exclusive control of the Department of Conservation and Natural Resources until the right of private ownership shall vest therein as provided in this article.



Section 9-12-21 - "Natural oyster reef" defined.

A natural oyster reef is declared and defined as not less than one acre in continuous area of any bottoms of any bay, sound, bayou, creek, inlet or any other body of salt or brackish water on which oysters grow naturally, or have grown naturally, in quantity sufficient to warrant fishing for them with hand tongs as a means of a livelihood within a period of five years next preceding the time at which said matter may be presented for consideration and determination by the Director, Marine Resources Division of the Department of Conservation and Natural Resources. But in no case shall an oyster bed be declared or defined to be a natural oyster reef when such bed is located within the limits where the owners of land fronting on such waters where oysters may be grown have the right to create and have created, by artificial means such as planting oysters or oyster shells or by any other means, culture grounds for the growth of oysters and have by these means caused the bottoms on which such beds are located to become hardened so that oysters will grow thereon naturally even though such bed so created exceeds one acre in continuous area and even though after these beds have been artificially created oysters grow naturally thereon, or have grown naturally thereon, in quantity sufficient to warrant fishing for them with hand tongs as a means of livelihood within the period of five years next preceding the time at which said matter may be presented for consideration and determination by the Director, Marine Resources Division of the Department of Conservation and Natural Resources.



Section 9-12-22 - Right of owners of land fronting public waters to plant and gather oysters.

All the beds and bottoms of the rivers, bayous, lagoons, lakes, bays, sounds and inlets within the jurisdiction of the State of Alabama are the property of the State of Alabama to be held in trust for the people thereof, but the owners of land fronting on such waters where oysters may be grown shall have the right to plant and gather same in the waters in front of their land to the distance of 600 yards from the shore measured from the average low water mark, but where the distance from shore to shore is less than 1,200 yards, the owners of either shore may plant and gather to a line equidistant between the two shores, but no person shall plant in any natural channel so as to interfere with navigation. The respective owners shall plant within lines extended into the water from points where the boundaries intersect the shore, as nearly as practicable, with a mean width corresponding with their respective frontages on the shore, but should the lines thus extended cross each other or seriously interfere with obtaining such mean width, then a line equidistant from the shore lines of the respective owners shall be the boundary between such planting grounds. No riparian right shall vest in any person to any part of the natural and public reefs; provided, that the Department of Conservation and Natural Resources shall have authority to regulate the time, manner, means or place or places for planting oysters or oyster shells.



Section 9-12-23 - Cancellation of leases of riparian bottoms; appeals.

Should any privately leased riparian bottoms be subsequently determined to be natural oyster reefs, said lease or leases shall be canceled by the Commissioner of Conservation and Natural Resources; and, from the ruling so cancelling such lease or affecting the riparian rights, any person aggrieved may prosecute an appeal to the circuit court of the county in which the alleged natural reef is situated.



Section 9-12-24 - Authority and procedure for leasing of bottoms in natural oyster reefs; cancellation and forfeiture of leases; disposition of proceeds from leases.

In addition to the powers heretofore enumerated, the Commissioner of Conservation and Natural Resources shall have power to lease to any citizen of Alabama or firm or corporation organized under the laws of this state and doing business within its limits, for the purpose of oyster culture, any bottom of the waters of the state in a natural oyster bed or reef in such areas and at such prices and under such conditions as he may determine. Such persons, firms or corporations desiring to avail themselves of the privileges of leasing oyster bottoms shall make application in writing to the Commissioner of Conservation and Natural Resources accompanied by such fee as may be prescribed by the Commissioner of Conservation and Natural Resources, whereupon a competent surveyor, selected by the Commissioner of Conservation and Natural Resources at the expense of the applicant, shall stake off the parcel to be leased, forwarding a description thereof to the Commissioner of Conservation and Natural Resources. The Commissioner of Conservation and Natural Resources shall thereupon sign and issue to said applicant a lease thereon, upon the payment in advance of the rental or lease price, which shall likewise be paid in advance at the beginning of each rental year thereafter during the continuation of the lease. The failure to pay the rental price or to plant less than the number of barrels upon the leased land agreed to or the failure to conform to any conditions of the lease shall ipso facto cancel said lease and shall forfeit to the state the leased bottoms. All funds derived through the leasing of oyster bottoms shall be paid into the Seafoods Fund of the Department of Conservation and Natural Resources.



Section 9-12-25 - Removal of oysters by lessees upon forfeiture of lease; regulations for protection of rights of lessees.

Upon forfeiture of a lease, the lessee may, in the reasonable discretion of the Commissioner of Conservation and Natural Resources, be allowed additional time to remove from said leased parcel as may seem proper, upon such terms as may be prescribed by the Commissioner of Conservation and Natural Resources, oysters remaining thereon which were planted by said lessee. The Department of Conservation and Natural Resources shall have authority by regulation to protect the lessees of oyster bottoms in their rights as such lessees.



Section 9-12-26 - Dragging of seines over public reefs or private oyster grounds.

It shall be unlawful to drag any seines over the public reefs or private oyster grounds in this state.



Section 9-12-27 - Standard measures for oysters and shrimp; possession, use for purchase or sale, etc., of nonstandard measures for oysters or shrimp; inspections.

(a) A standard measure for oysters is established which shall consist of a tub or other round vessel of the following dimensions: It shall measure 17 inches in diameter, inside at the bottom, and 21 1/2 inches in diameter, inside at the top, and 14 1/2 inches, inside, from the bottom to top perpendicularly. Two of these measures filled to the top shall make one barrel, and all oysters bought and sold in this state in the shell shall be measured in a measure of these dimensions or a measure holding a fraction or multiple thereof.

(b) A standard measure for shrimp is established which shall consist of a container holding not less than 210 pounds of raw shrimp with heads or 125 pounds of raw shrimp without heads.

(c) It shall be unlawful for any person to have in his possession any measure for oysters in the shell or shrimp which shall differ from the measure provided for in this section or demand or require a greater or less measure in buying or selling, and no vessel, container or measure shall be used in buying or selling oysters or shrimp until it has been measured and stamped by an inspector of the Division of Marine Resources. The said inspector shall visit from time to time each place where oysters or shrimp are bought and sold for the purpose of determining whether the terms of the provisions of this section are complied with.



Section 9-12-28 - Oysters management stations; harvest records.

The Commissioner of Conservation and Natural Resources may establish by rule oyster management stations to be used by persons or boats harvesting or landing oysters taken from the public reefs or public water bottoms of this state. The oyster management stations so established in conjunction with other locations designated by the Director of the Marine Resources Division and approved in writing by the commissioner shall be the only ports used by persons or boats landing such oysters in Alabama by water and it is unlawful to so use any other port for landing oysters. When oyster management stations are opened, all oyster catchers taking oysters from the public reefs shall be required to check out and check in at a management station. The rule establishing oyster management stations may also provide for the Marine Resources Division to require oyster harvest records. A commercial oyster catcher shall record all information required for the completion of the oyster harvest record and shall retain the original of the oyster harvest record in his or her possession while transporting oysters taken from the public reefs or water bottoms of this state. Oysters shall only be sold to seafood dealers certified by the state Department of Public Health and licensed by the division. The oyster harvest record shall be available for inspection upon request by any agent of the Department of Conservation and Natural Resources or the state Department of Public Health. A violation of this section or any rule promulgated hereunder shall constitute a Class B misdemeanor, punishable as provided by Sections 13A-5-7 and 13A-5-12.



Section 9-12-29 - Patrol boats.

The Department of Conservation and Natural Resources shall provide the necessary patrol boats and shall appoint a deputy inspector for each patrol boat who shall be a seafaring man, competent to act as captain of the boat on which he may be assigned, and the Department of Conservation and Natural Resources shall provide all necessary crews to properly man said boats. They shall patrol daily the waters of the Mississippi Sound and the territorial waters of the State of Alabama under the direction of the Director, Marine Resources Division, Department of Conservation and Natural Resources and shall see that all oysters are properly culled on the reefs or beds where taken and that all laws appertaining to the taking, catching, canning, transporting or having in possession of all seafoods of the State of Alabama are complied with.



Section 9-12-30 - Patrolling of private oyster reefs.

The Director, Marine Resources Division, Department of Conservation and Natural Resources is hereby authorized and it shall be his duty to patrol or cause to be patrolled from time to time as he may see fit all those areas in Alabama territorial waters upon which are located private oyster reefs to prevent the illegal taking or removal by unauthorized persons of oysters on said private reefs.



Section 9-12-31 - Boarding of boats, etc., and entrance into places of business to investigate compliance with laws.

The Department of Conservation and Natural Resources or its duly authorized agent or agents shall have authority to board any boat, barge or other watercraft which is engaged in the taking or catching of oysters or shrimp or to enter the place of business of any person, firm, corporation or association engaged in the seafood industry or sale of seafoods and by inspection or investigation determine whether such boat, barge or other craft or such business is in every respect being operated in full compliance with the provisions of the seafood laws of this state or regulations based thereunder or whether oysters or shrimp or other seafoods are being taken or canned, packed or processed or caught or transported in full compliance with the laws relating to oysters and shrimp or other seafoods or regulations based thereunder.



Section 9-12-32 - Surveys and marking of private reefs; filing of plats and lists of agents and permittees; agents and permittees to carry permits.

It shall be the duty of each owner or lessee of any private reef to have established an accurate survey by a registered surveyor of the bottoms, beds, or reefs under his or her control, and each corner shall be clearly marked and defined with the owner's or lessee's name clearly attached. There shall also be established intermediate markers between the corners, the distance between which shall not exceed 600 feet extending from each corner of the private bed, bottom, or reef to the adjacent corner, and also from the outside corner every 600 feet to the high water mark on the associated beach, bank, or marsh edge. The plat of this area, including GPS coordinates of area corners, and any lease agreements or proof of right of ownership shall be filed with the Division of Marine Resources together with the list of any persons using the bed, bottom, or reef as the owner's agent or permittee. Plats and lease agreements shall be provided to the division in such a manner as to remain current. The director of the division may require private oyster leases to be resurveyed every five years or at any time the director determines that the private leased area has substantially changed. The agent or permittee shall have in his or her possession at all times while on the bed, bottom, or reef a written, dated permit from the owner, which permit shall extend for a period not exceeding 30 days from the date of signature of the owner or lessor. Failure of the permittee or agent to have the permit in his or her possession shall constitute a misdemeanor and, upon conviction thereof, he or she shall be fined not less than twenty-five dollars ($25) nor more than five hundred dollars ($500) and may be imprisoned for a period not exceeding six months.



Section 9-12-33 - Culling and sacking of oysters.

(a) All oysters taken from the public reefs of this state shall be culled and sacked, and each sack tagged and identified in accordance with the requirements of the rules of the state Department of Public Health, prior to leaving the public reefs or water bottoms where taken or oyster management stations, and all oysters which measure less than three inches in length and all cultch material shall be immediately replaced by scattering and broadcasting upon the public reefs or water bottoms from which they have been taken. It shall be unlawful for any captain or person in charge of any vessel or any canner, packer, commission man, dealer, or other person to purchase, sell, or have in his or her possession or under his or her control any oysters off the public reefs or water bottoms not culled according to this section, or any oysters from the reefs or water bottoms under the legal size. Any excess of over five percent of cultch material and oysters under the size prescribed in this section shall be considered a violation of this section. In order that the conservation enforcement officer may arrive at the percentage of unculled oysters the officer may cause to be culled according to law all or any part of cargo or stock on hand, provided that, if any sack in the cargo or stock on hand is found to contain more than 10 percent of cultch material and oysters under three inches in length, it is a violation of this section and the officer may condemn the cargo and stock on hand and cause the same to be reculled and cause the shells and young oysters to be taken to some place designated by an agent of the Division of Marine Resources.

(b) Any person who violates any of the provisions of this section or any rule promulgated hereunder shall be guilty of a misdemeanor and, upon conviction for his or her first offense, he or she shall be punished by a fine of not less than one hundred dollars ($100) nor more than two hundred dollars ($200). Upon a second conviction thereof, he or she shall be punished by a fine of not less than two hundred dollars ($200) nor more than three hundred dollars ($300). Upon a third conviction within two years of the first conviction, he or she shall be punished by a fine of not less than three hundred dollars ($300) nor more than five hundred dollars ($500) and by the suspension of his or her commercial oyster license privileges for six months.



Section 9-12-34 - Taking of seed oysters from public reefs; designation of seed oyster fishing areas, etc.

Repealed by Act 2010-699, p. 1692, §2, effective July 1, 2010.



Section 9-12-35 - Cultivation, transplantation, or replanting of public reefs.

The Director of the Marine Resources Division, or his or her agents, under the direction and control of the Department of Conservation and Natural Resources, may cultivate, transplant, or replant the public reefs of the state or may employ boats, crews, and laborers to cultivate or replant the public reefs of the state and may employ boats, crews, and laborers to dredge the oysters in the Alabama waters from places where they are too thick and shall spread them on reefs where they are too thin, and the Department of Conservation and Natural Resources, in cultivating the reefs, transplanting, and spreading oysters and shells, may expend such sums as it may deem proper.



Section 9-12-36 - Taking of oysters by use of mechanical devices at night.

It shall be unlawful for any person, firm or corporation to fish, catch or take oysters from any of the oyster reefs in the State of Alabama by the use of any tongs, dredge, rake or other mechanical device during the hours between sunset and sunrise of each day.



Section 9-12-37 - Use of mechanical rake dredges, etc., dredge license.

Owners of private oyster reefs, beds, or bottoms and the lessees or designated permittees of such reefs, beds, or bottoms may use any mechanical means at their disposal and at any time between the hours of sunrise and sunset, including the use of mechanical rake dredges, to cultivate and harvest or remove live oysters of any size upon or from such grounds. Such a person shall first obtain a dredge license as provided in Section 9-12-87. The license may be revoked by the Commissioner of Conservation and Natural Resources if any violation of any statute or rule relating to the use of the mechanical devices occurs, and the commissioner may thereafter refuse to issue a new license to the person.



Section 9-12-38 - Laws and regulations governing operators of private reefs utilizing seed oysters from public reefs; notice of location and disposition of seed oysters on private reefs.

Repealed by Act 2010-699, p. 1692, §2, effective July 1, 2010.



Section 9-12-39 - Purchase of seed oysters from public reefs by private individuals, etc.

Repealed by Act 2010-699, p. 1692, §2, effective July 1, 2010.



Section 9-12-40 - Supervision of taking of oysters by rake dredges; notice of use of rake dredges.

The taking of live oysters by means of rake dredges as provided for in Sections 9-12-37 through 9-12-41 shall be under the supervision of the Commissioner of Conservation and Natural Resources, and all rights granted to any person, firm or corporation by the provisions of Sections 9-12-37 through 9-12-41 may be exercised only after written notice shall have been given in each instance to the Division of Marine Resources by the person, firm or corporation desiring to use rake dredges as provided in Sections 9-12-37 through 9-12-41.



Section 9-12-41 - Harvesting of undersized oysters.

Should the private individual, firm or corporation operating under the conditions set forth in Section 9-12-39 or any of the permittees of said individual, firm or corporation be found guilty of harvesting undersize oysters as provided for by regulations governing the harvesting of oysters from public beds, bottoms or reefs on any beds, bottoms or reefs belonging to another individual, firm or corporation or on a public reef, bottom or bed, the conditions and privileges set forth in Section 9-12-39 shall be voided and withdrawn to said individual, firm or corporation and shall not be renewed for a period of one calendar year from the date of the conviction of said individual, firm or corporation or any of its permittees.



Section 9-12-42 - Duty to replant oysters and oyster shells on public reefs; option to pay replanting costs, etc.; penalties.

(a) The Marine Resources Division may establish by rule a shell fee to be used for the replanting of oyster cultch material on the public reefs of this state or for otherwise managing the oyster resources of this state. This fee shall be charged on a per sack basis to all seafood dealers who are purchasing oysters directly from the harvester. The fee shall be calculated and paid quarterly. The payment is due no later than one month after the end of the previous quarter.

(b) The division shall establish an Oyster Management Fund and all monies paid to the department pursuant to the shell fee shall be deposited in this fund. The monies in this Oyster Management Fund shall be used by the division to replant cultch material on the public reefs of this state, to cultivate the public reefs of this state, or to otherwise manage the oyster resources of this state.

(c) Should the person, firm, corporation, or association obligated to pay the shell fee fail to remit the fee to the division by the prescribed date, the Department of Conservation and Natural Resources may immediately institute in its name appropriate legal proceedings in any court having jurisdiction thereof to enforce the collection and payment of such amount as may be due as computed by the department, and the seafood dealers license of such person, firm, corporation, or association so in default may be revoked, nor shall any license for any subsequent year or years be issued to the person, firm, corporation, or association as long as the default continues; and, in addition, the person, firm, corporation, or association in default shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than fifty dollars ($50) nor more than five hundred dollars ($500).



Section 9-12-43 - Taking of oysters for replanting on private reefs.

Repealed by Act 2010-699, p. 1692, §2, effective July 1, 2010.



Section 9-12-44 - Tax on oysters harvested from private reefs for commercial purposes.

Repealed by Act 2010-699, p. 1692, §2, effective July 1, 2010.



Section 9-12-45 - Tax on terrapins caught, etc., for commercial purposes; minimum legal size; possession of undersized terrapins.

Repealed by Act 2015-70 effective April 21, 2015.



Section 9-12-46 - Minimum weight of shrimp taken, etc., for commercial purposes; possession, sale, etc., of nonconforming shrimp.

(a) The Commissioner of Conservation and Natural Resources shall set by rule areas that are closed for commercial and recreational shrimping subject to the restrictions provided in subsection (b).

(b)(1) All inside waters, as defined by rules adopted by the Commissioner of the Department of Conservation and Natural Resources, shall be closed to all commercial and recreational shrimping from 6:00 a.m., May 1, to 6:00 a.m., June 1 of each year.

(2) The portion of Mobile Bay that lies within the described area from Mayday Park to Great Point Clear, as defined by rule, shall be closed to commercial and recreational shrimping from 6:00 a.m., August 15, until 6:00 a.m. October 1 of each year.

(c) The commissioner may provide for emergency open or closed seasons for the taking of shrimp due to biological, technical, or environmental factors or for the protection of public health and welfare.

(d) Any person, firm, corporation or association who or which violates this section shall be guilty of a Class C misdemeanor, punishable as provided by law.

(e) Nothing in this section shall be construed to apply to shrimp which are used solely as bait.



Section 9-12-47 - Condemnation, disposition, etc., of shrimp not fit for human consumption.

No person shall purchase, sell, can, ship or otherwise transport any fresh saltwater shrimp which are not in prime condition, that is, suitable to be eaten by human beings as food; and, upon condemnation by the Director, Marine Resources Division, Department of Conservation and Natural Resources or his assistant of any fresh saltwater shrimp which have deteriorated to the extent that they are not suitable for human consumption, the person, firm, corporation or partnership having such fresh saltwater shrimp so condemned in his possession shall make such disposition thereof as the Director, Marine Resources Division, Department of Conservation and Natural Resources or his assistants may direct.



Section 9-12-49 - Importation of shrimp into state.

The Commissioner of Conservation and Natural Resources, by regulation, may permit shrimp regardless of size to be imported into this state when such shrimp are legally taken from the waters of another state; provided, that any such shrimp when permitted by regulation to be imported into this state must be accompanied by satisfactory proof that such shrimp were legally taken within the territorial waters of another state.



Section 9-12-50 - Regulation of transportation of raw oysters and shrimp beyond boundaries of state.

The Department of Conservation and Natural Resources shall have the authority to regulate the time, manner and means for transporting raw oysters or shrimp, except headless or canned shrimp and canned, processed oysters, beyond the boundaries of the State of Alabama and to require all persons, firms, corporations or associations to come to a designated port of entry and then and there pay all taxes on such oysters or shrimp as have been caught within the waters of the State of Alabama and then and there to pay all taxes on such oysters or shrimp before the same are moved or transported or attempted to be moved beyond the boundaries of the state.



Section 9-12-51 - Tax on shrimp taken for canning, drying or shipping within state.

It shall be unlawful to catch or market saltwater shrimp for commercial purposes, that is, for canning, drying or shipping within the state, unless a tax of $.12 per barrel is paid by the person, firm or corporation catching the same for the purpose of canning, drying or shipping or purchasing the same from independent shrimp fishermen for the purpose of canning, drying or shipping, and said tax shall be paid at the Division of Marine Resources headquarters not later than the fifth day of each month. Any person, firm or corporation who is delinquent in paying such tax as provided in this section will be assessed a penalty in the amount of 10 percent of the total tax due and shall also be assessed, as interest, an amount equal to six percent per annum of the sum of the delinquent tax. The said tax each month must be accompanied by a form supplied by the Division of Marine Resources, stating thereon the number of barrels of shrimp handled by said person, firm or corporation during the preceding month, and said tax shall be considered delinquent unless accompanied by said form.



Section 9-12-52 - Tax on shrimp taken for transportation to other states.

Before any shrimp which have been taken or caught in the waters of this state or the waters within the territorial jurisdiction of this state shall be carried beyond the boundaries of the State of Alabama, they shall be brought to a port of entry designated by the Department of Conservation and Natural Resources, and then and there a tax of $.20 per barrel must be paid. This section is intended to apply only to shrimp which are caught for the purpose of being transported to other states and shall not apply to canned or headless shrimp which have been caught and on which the tax due has been paid.



Section 9-12-53 - Tax on shrimp not to be exported.

A tax of $.12 a barrel shall be paid at the office of the Director, Marine Resources Division of the Department of Conservation and Natural Resources, not later than the fifth day of each month on all shrimp taken or caught in the waters of Alabama or waters within the territorial jurisdiction of the State of Alabama or brought into a port in the State of Alabama which are not to be carried or transported beyond the boundary of the state.



Section 9-12-54 - Payment of taxes.

All taxes mentioned in this article shall be paid by the persons, firms or corporations, commonly known as dealers, factories or shippers, first marketing the oysters, shrimp, terrapins, turtles or other seafood products, and any person who has purchased same from a dealer, factory, shipper or any other person who has paid the tax thereon shall not be taxed again. Said taxes shall be paid to the Director, Marine Resources Division of the Department of Conservation and Natural Resources or any other officers of the Department of Conservation and Natural Resources charged with enforcing the provisions of this article. Unless otherwise provided by law, all taxes, licenses and fines collected under this article shall be forwarded on the first of the following month to the Treasurer to be placed to the credit of the Seafoods Fund.



Section 9-12-54.1 - Live saltwater bait dealers license.

Before any person, firm, or corporation engages in the taking, catching, transporting, or selling of live saltwater bait and the transporting of dead saltwater bait for commercial purposes, he or she shall have in his or her possession a live saltwater bait dealers license. "Live saltwater bait" shall be defined by regulation promulgated by the Commissioner of the Department of Conservation and Natural Resources. The license shall be sold and issued by the Department of Conservation and Natural Resources to any live saltwater bait dealer upon payment of a fee of one hundred dollars ($100), which shall entitle the person to sell live saltwater bait from a place of business and operate one designated live bait catcher boat and one transport truck, or two hundred dollars ($200) for the right to sell live saltwater bait from a place of business and operate two designated live bait catcher boats and two transport trucks. Detailed records of transactions involving shrimp shall be maintained at the place of business by seafood dealer licensees and by live saltwater bait dealers who are party to the transaction. The records shall include the name and address of the seller, the date and time of purchase, the amount of purchase (by poundage of purchase), price paid per pound, and shrimp size. Transactions on sales of purchased shrimp shall be totaled daily. These records shall be immediately available for inspection by the Department of Conservation and Natural Resources and shall be maintained for a minimum of 30 days. If the licensee or dealer fails to keep these records, the licensee or dealer is subject to the penalties set forth in Section 9-12-54.7. If the licensee or dealer is found to have kept fraudulent records, the licensee or dealer shall be guilty of a Class A misdemeanor. The Department of Conservation and Natural Resources shall not issue a live saltwater bait dealers license until the applicant has furnished to the Commissioner of Conservation and Natural Resources information as the commissioner may prescribe showing that the applicant has the necessary equipment and facilities to properly keep shrimp and other saltwater species alive for sale as bait. The commissioner, before the issuance of a license, shall cause an inspection of the gear and equipment, place of business, truck, or vessel of the applicant to ascertain if they meet the requirements as set by regulation for keeping bait shrimp and other saltwater species of bait alive. The live saltwater bait dealers license privileges may be suspended at any time during the issuing year that an agent of the Commissioner of Conservation and Natural Resources finds that equipment, gear, truck, or vessel of the licensee no longer meets the minimum requirements for keeping shrimp and other saltwater species alive for sale as bait. Any person who sells, exchanges, barters, or attempts to sell, barter, exchange, or otherwise dispose of live saltwater bait, shall be in violation of Sections 9-12-54.1 through 9-12-54.7 unless he or she first purchases the annual live saltwater bait dealers license.



Section 9-12-54.2 - Expiration date and purchase of license; nonresident license fee.

All licenses required herein shall expire on the 30th day of September of each year. All receipts shall be deposited to the Marine Resources Fund. Nonresidents transporting and/or selling live or dead saltwater bait shall pay a license fee equal to that charged Alabama residents to conduct the same activity in the state of residence of the applicant and in no event less than double that of citizens of the State of Alabama. Vehicles registered in a state other than Alabama shall not be placed on a resident live bait license.



Section 9-12-54.3 - Duties of licensees.

Each live saltwater bait licensee shall furnish the Marine Resources Division of the Department of Conservation and Natural Resources with the Alabama Marine Police registration number of the boat or boats designated as a live bait catcher boat and the license tag number of the truck or trucks he or she designates to use to transport bait. Boats designated by live saltwater bait dealers as a live bait catcher boat shall not be licensed as commercial shrimping vessels thereafter in that license year. A live saltwater bait licensee shall not substitute another boat or truck without first having the boat or truck inspected and approved by the Marine Resources Division of the Department of Conservation and Natural Resources. Each live bait catcher boat and transport truck shall contain the words "live bait" in letters at least six inches high on the port and starboard sides and the operator of the boat or truck shall have a copy of the licensee's live saltwater bait dealer's license in his or her possession.

All bull minnow traps in possession on board a boat on the waters of Alabama or in use by a licensed saltwater live bait dealer shall be marked with the Alabama boat registration number.



Section 9-12-54.4 - Catching, etc., of bait; restrictions.

Licensed live saltwater bait catcher boats may, except as otherwise provided by law or regulation, take or catch, or attempt to take or catch, bait shrimp of any size and other saltwater species of bait in waters of the state under the jurisdiction of the Marine Resources Division as defined by rule of the Department of Conservation and Natural Resources not permanently closed to shrimping. Licensed live saltwater bait catchers may take or catch, or attempt to take or catch, live saltwater bait from 4:00 o'clock a.m. until 10:00 o'clock p.m. in areas temporarily closed to commercial shrimping, except as otherwise provided by law or regulation. In an area temporarily closed to commercial shrimping or in an area designated as an exclusive bait area, live saltwater bait may not be taken with any seine or trawl having a width greater than 16 feet as measured at the cork line or main top line. Lengths and widths of leadlines or footropes and trawl boards may be set by regulation. Dead shrimp must be packaged and sold with head attached in lots of no more than five pounds. The holder of a live saltwater bait license may have in his or her possession pursuant to such license not more than two standard shrimp baskets (measuring 17 inches in diameter at the top, 13.5 inches at the bottom and 14 inches in height) of shrimp live or dead on the licensee's boat, not more than two shrimp baskets on his or her truck, and not more than a total of four standard shrimp baskets at the licensee's place of business or otherwise. Any shrimp taken by the licensee may only be sold as bait.



Section 9-12-54.5 - Catching, etc. of shrimp by persons with recreational boat shrimping license.

Persons with a recreational boat shrimping license may use a trawl having a width of 16 feet or less as measured at the cork line to catch, or attempt to catch, saltwater shrimp for bait or noncommercial purposes not to exceed five gallons of shrimp per person per day, and unless otherwise provided by law or regulation, only at the same time and in the waters open to commercial shrimping.



Section 9-12-54.6 - Exclusive saltwater bait areas.

All rivers, bayous, and creeks of the state are permanently closed to the taking of saltwater shrimp for any purpose. Wolf Bay, that area encompassing the water within the boundary from the south shore of Wolf Bay northward to Beacon #86 on the north side of the Gulf Intracoastal Waterway then westward along the north side of the Gulf Intracoastal Waterway to Beacon #94 then south across the Gulf Intracoastal Waterway to the south shore of Wolf Bay; Oyster Bay, that area encompassing the waters of Oyster Bay except those waters north of the Gulf Intracoastal Waterway; that area encompassing those waters in the mouth of the Blakely River between the I-10 bridge and the Highway 90 (old causeway) bridge; Terry Cove (Baldwin County); Arlington Channel; East Fowl River from Beacon 5 and 6 to the mouth of the river; Bayou La Batre Channel from Bayou La Batre Channel B.C. Beacon to the mouth of Bayou La Batre; and Dauphin Island Bay (Mobile County) shall be designated as exclusive saltwater bait areas and shall remain open to licensed commercial and recreational live saltwater bait shrimping year around during the hours of 4:00 o'clock a.m. until 10:00 o'clock p.m. provided that the shrimping activity complies with all other statutes and regulations promulgated by the Commissioner of the Department of Conservation and Natural Resources concerning shrimping activity. The Commissioner of the Department of Conservation and Natural Resources is authorized to establish by regulation other exclusively commercial and exclusively recreational bait shrimping areas, and to promulgate other rules and regulations as necessary relating to the activities provided for in Sections 9-12-54.1 to 9-12-54.6, inclusive.



Section 9-12-54.7 - Penalty for violations.

Violation of any of the provisions of Sections 9-12-54.1 through 9-12-54.6, inclusive, or any regulation promulgated pursuant to Sections 9-12-54.1 through 9-12-54.6, inclusive, by any person or persons shall be an offense against the State of Alabama, and violators shall, upon conviction, be fined not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500) for the first offense. For a subsequent offense occurring within 36 months of the first offense, the violator shall, upon conviction, be fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) and the live saltwater bait dealer's license privileges shall be suspended by the Department of Conservation and Natural Resources for six months.



Section 9-12-61 - Taking, sale, etc., of oysters under three inches long.

It shall be unlawful for any person, firm, corporation or association to sell or offer for sale, to take from any reef or have in his possession or to buy or offer to buy any oysters whose length is less than three inches, taking into consideration the five percent allowance as provided for by law, except when the legal size of oysters is reduced by a regulation duly promulgated by the Commissioner of Conservation and Natural Resources as otherwise provided for under this title; provided, that nothing in this section shall be construed so as to apply the provisions hereof to the taking of oysters from private reefs by the owners or lessees of such private reefs.



Section 9-12-62 - Mutilation, etc., of buoys or markers.

It shall be unlawful for any person, firm, corporation or association, by himself or itself or through his or its agent, to mutilate, destroy or remove any buoy or other marker placed, set or stationed by the Department of Conservation and Natural Resources or its duly authorized agent or stationed by any lessee of oyster bottoms or other person authorized to place, set or station any buoy or other marker on the public reefs, beds and bottoms of the State of Alabama.



Section 9-12-63 - Use of unlicensed boats, etc., to take, etc., oysters or shrimp.

It shall be unlawful for any person, firm, corporation or association to take or catch or attempt to take or catch any oysters or shrimp by the use of any boat, barge or watercraft which has not been duly licensed by the Department of Conservation and Natural Resources.



Section 9-12-64 - Sale, purchase, etc., of shrimp or oysters taken by unlicensed tongers, boats, etc.

It shall be unlawful for any person, firm, corporation or association to sell or offer for sale or to buy or offer to buy any oysters or shrimp which have been taken or caught by any unlicensed tonger or by an unlicensed dredge or by an unlicensed boat, barge or other unlicensed watercraft.



Section 9-12-65 - Sale, etc., of shrimp or oysters to persons, etc., failing to comply with provisions of article.

It shall be unlawful for any person to sell, barter, exchange, give or deliver to any person, firm or corporation doing business in Alabama any saltwater shrimp or oysters after having been notified in writing by the Department of Conservation and Natural Resources or its agent to the effect that such person, firm or corporation which the Department of Conservation and Natural Resources shall name in its notice has failed or refused to pay the tax on saltwater shrimp or oysters or to make the reports in writing required by law or has failed to comply with the other provisions of this article, and in the event such saltwater shrimp or oyster catcher or master of a boat handling saltwater shrimp or oysters sells, exchanges, barters, gives or delivers saltwater shrimp or oysters to the person, firm or corporation named in the notice as not having complied with the provisions of this article, the Department of Conservation and Natural Resources shall enter a cancellation of the license to take or catch saltwater shrimp or oysters or do business against the person or master of the boat offending against this section, which license shall not be reissued except at the discretion of the Commissioner of Conservation and Natural Resources.



Section 9-12-66 - Collection of fees, taxes, penalties, etc., under article, etc.; prosecutions for violations of laws as to taking, canning or shipment of oysters.

The district attorney of any county bordering on salt or brackish water or within whose boundary there is a body of salt or brackish water shall institute in the name of the State of Alabama any necessary proceedings to collect any sums due the Department of Conservation and Natural Resources for any fees, licenses, taxes, penalties or other charges that may be levied under this article or any rules and regulations made by said Department of Conservation and Natural Resources under the powers conferred on said Department of Conservation and Natural Resources. Any sums collected in said proceedings shall be paid into the General Fund of the Department of Conservation and Natural Resources. The district attorney shall also prosecute the offender for any violation of the laws of this state pertaining to the taking, canning or shipment of oysters.



Section 9-12-67 - Sacking and tagging oysters; penalties.

(a) All oysters taken from the public or private oyster bottoms of the State of Alabama for commercial purposes shall be sacked in burlap, or similar material, bags containing not more than one-quarter Alabama barrel of oysters. Oysters shall be sacked and each sack tagged and identified in accordance with the requirements of the National Shellfish Sanitation Program Guide for the Control of Molluscan Shellfish, as adopted by the state Department of Public Health, prior to leaving the harvest location or oyster management station. The tag shall remain attached to each sack until the sack is emptied or retagged with a certified dealer tag. Sacks shall not be emptied prior to reaching the destination where the oysters shall be opened, repacked, or processed. If less than the entire sack is to be opened at one time, the tag shall remain attached to the sack until the last oyster is removed. Upon emptying each sack or retagging with a certified dealer's tag, the harvester tag shall immediately be removed from the sack and filed or disposed of as required by rule of the state Department of Public Health. Containers of oysters imported into this state shall be tagged and identified as required by rule of the state Department of Public Health. It shall be unlawful to possess empty sacks with oyster tags attached thereto.

(b) It shall be unlawful for any person, firm, or corporation to sell, purchase, or possess oysters in violation of this section and upon conviction, persons, firms, or corporations shall be guilty of a Class C misdemeanor.

(c) Tags shall be purchased at a cost of twenty-five cents ($.25) per tag, plus cost of printing rounded to the nearest five cents, from the Department of Conservation and Natural Resources, Division of Marine Resources, or its duly authorized agents. Receipts shall be deposited to the credit of the Marine Resources Fund and shall be used solely for cultch planting and other oyster management purposes.






Division 2 - Licenses Generally.

Section 9-12-80 - License fees for nonresidents.

Those who are not bona fide residents of the State of Alabama and boats owned or operated by persons who are not bona fide residents of this state and boats of foreign corporations or boats taking oysters out of the state shall pay the same fee as that charged Alabama residents or boats to fish or conduct the same activity in the applicant's state of residence; and to provide that in no event shall nonresidents and boats pay less than twice the cost for said licenses that Alabama residents pay and further provided, that where the amount of nonresident license fee is stipulated by the law creating the same, this amount shall govern; and further provided, that this section shall not apply to citizens of other states which have reciprocal fishing agreements with this state.



Section 9-12-82 - License required for taking of oysters for commercial purposes; penalty; disposition of proceeds from sale of licenses.

(a) Before any person engages in the taking or catching of oysters from the waters or bottoms of the State of Alabama, he shall first purchase an annual "oyster catcher" license. Said license shall expire annually on September 30 and shall be $25.00. However, persons may take for personal, noncommercial purposes, from waters opened to commercial oystering, up to, but not more than 100 oysters per day without purchasing an "oyster catcher" license.

(b) A violation of the provisions of this section shall be a Class C misdemeanor.

(c) The proceeds from the sale of said license shall be deposited to the credit of the Marine Resources Fund and said license shall expire on September 30 of each year.



Section 9-12-83 - License required for taking of oysters for commercial purposes; penalty; disposition of proceeds from sale of licenses - Disposition of proceeds from sale.

All moneys accruing from the sale of such licenses shall be deposited in the State Treasury to the credit of the Seafoods Fund.



Section 9-12-85 - Affidavits of applicants for licenses for boats or vessels.

When application is made for a license for any boat or vessel which is not enrolled in the customhouse of the United States, other than skiffs or vessels of one ton burden or less, the applicant for such license shall make an affidavit as to the tonnage of said boat or vessel before some officer authorized to administer oaths, which affidavit shall be attached to his application for a license. For this purpose any member of the Department of Conservation and Natural Resources, the Director, Marine Resources Division of the Department of Conservation and Natural Resources, and all inspectors are authorized to administer the necessary oath for said affidavit. It shall be the duty of the Director, Marine Resources Division of the Department of Conservation and Natural Resources to verify the said affidavit by having the measurement of said boat taken when he shall be of the opinion that any boat is not paying a proper license fee.



Section 9-12-87 - License for dredge.

Every dredge authorized to be used in catching or removing oysters from the public reefs, beds or bottoms of this state shall be licensed by the Department of Conservation and Natural Resources. Before such license is issued, the applicant shall pay to the department of conservation and natural resources or its duly authorized agent a fee of $25.00 for each and every dredge used in taking or catching oysters. The license so issued shall be dated and shall be effective only for the season issued and then only in a manner and place and at a time under regulations and authority of the Department of Conservation and Natural Resources.



Section 9-12-93 - License for boat used for taking or carrying shrimp.

It shall be unlawful for any person to use any boat for the purpose of drawing a seine or trawl used in catching shrimp or hauling or carrying shrimp without first having secured an annual license due and payable on or before the opening date of the season as set by the Commissioner of Conservation and Natural Resources in each and every year as follows: For each and every boat owned by a resident of this state, there shall be an annual license fee of fifty dollars ($50) for commercial boats under 30 feet in length, seventy-five dollars ($75) for commercial boats from 30 to 45 feet in length, one hundred dollars ($100) on commercial boats over 45 feet in length, and fifteen dollars ($15) on all recreational boats regardless of length. Recreational boats can use trawls of 16 feet or less as measured at the cork line or main top line to catch, or attempt to catch, shrimp for bait or noncommercial purposes, not to exceed five gallons per person aboard per day only at the same time and in waters open to commercial shrimping. Nonresidents shall pay a license fee equal to that paid by Alabama residents or boats to shrimp in their state but no less than double the amount provided for above, except where a nonresident is a resident of a state which has a reciprocal fishing agreement with the State of Alabama where the state does not itself charge residents of Alabama license fees in excess of those charged residents of that state. All proceeds from licenses under this section shall be placed to the credit of the Marine Resources Fund.



Section 9-12-94 - Persons taking oysters or shrimp to have licenses in possession.

All persons to whom a license is issued to catch oysters or shrimp must have the same constantly in their possession while taking oysters or shrimp, and it shall be unlawful to take oysters or shrimp unless a properly issued license to do so is in the possession of the person operating a boat engaged in taking oysters or shrimp or other persons engaged therein.



Section 9-12-95 - Commercial party boat license; fee; requirements; expiration; penalty.

(a) Any person, firm, or corporation who engages in the business of carrying one or more persons fishing in salt and brackish waters of the State of Alabama for a fee shall purchase a commercial party boat license. The fee for a commercial party boat license shall be $200.00 for boats certified for up to six passengers, $300.00 for boats certified for seven to twenty-five passengers, and $500 for boats certified for more than twenty-five passengers. Upon making application for the license, the applicant shall provide evidence of a United States Coast Guard license for operating a passenger boat. Any law or regulation to the contrary notwithstanding, passengers on the commercial party boats may fish in the territorial waters of Alabama, and land fish in this state caught within or beyond the territorial waters without purchasing a fishing license. Persons to whom the commercial party boat license is issued shall also be issued identification decals in the form and number as determined by the Division of Marine Resources of the Department of Conservation and Natural Resources. The licensees shall place and maintain the decals in the locations on the commercial party boats as specified by the Division of Marine Resources.

(b) Any person who is entitled to purchase a commercial party boat license may procure the license by applying to any judge of probate, license Commissioner, or any other authorized officer, stating his or her name, age, and post office box address, and paying to the issuing officer the required fee for the license.

(c) Any license issued pursuant to this section shall not be transferable, and it shall be unlawful to borrow, lend, or alter any license. No license-issuing officer may back date any license. All licenses shall expire on September 30 of each year.

(d) Any violation of this section shall be a Class C misdemeanor punishable as provided by law and with an additional mandatory fine of twice the amount of the required license.

(e) The net revenues derived from the sale of licenses pursuant to this section, shall be remitted to the Department of Conservation and Natural Resources on the first day of each month by the issuing officer and shall be deposited into the State Treasury to the credit of the Marine Resource Fund. Those revenues shall be used solely for the development, protection, and propagation of saltwater sport fisheries in this state.






Division 3 - Additional Regulations.

Section 9-12-110 - Size of mesh of seines, nets or trawls used for taking of saltwater fish, baits, etc.

It shall be unlawful to have in possession or use for the taking of saltwater fish or other seafoods seines, nets or trawls with a mesh of a size other than that prescribed by the rules and regulations of the Department of Conservation and Natural Resources of the State of Alabama, where practical, to conform with Louisiana, Mississippi and Florida laws. All measurements of seines, nets and trawls are to be taken from knot to knot after said nets have been tarred and shrunk. The size of the mesh of all seines, nets and trawls and the size of other devices which are used for the sole purpose of taking minnows, shrimp or other baits for use as bait shall conform to the rules and regulations of the Department of Conservation and Natural Resources of the State of Alabama.



Section 9-12-111 - Lengths or widths of seines, nets, and trawls.

It shall be unlawful for any person, firm or corporation to have in possession on board a boat in the waters of Alabama or in use, any seine, trammel net, gill net or other device for the taking or catching of saltwater fish or other seafoods having in length on the cork or main top line more than 2,400 feet except on purse seines where the Commissioner of Conservation and Natural Resources may set additional length by regulation. When two or more nets are joined together, they shall be considered as one, and the total length thereof must not exceed the above limitation. All nets, seines, or trawls exceeding the prescribed length or width as set by law or regulation may be confiscated and held as evidence, and upon conviction, the nets, seines, or trawls shall be forfeited to the Department of Conservation and Natural Resources which shall dispose of forfeited items as it deems advisable. Any person violating this section or any regulation promulgated pursuant to this section shall be strictly liable and it shall not be necessary to prove any criminal intent for conviction. It shall be unlawful for any person, firm, or corporation to have in use any trawl or trawls, for the taking of shrimp or other seafoods, the total width of which exceeds the measurement as set by regulation.



Section 9-12-112 - Garfish taken to be killed before returning to waters.

Repealed by Act 2015-70 effective April 21, 2015.



Section 9-12-113 - Licenses or permits for commercial fishing; net or seine permits.

(a) Each license or permit issued by the Commissioner of Conservation and Natural Resources or his or her authorized agent shall state the name of the applicant.

(1) If the applicant is a resident of the State of Alabama, the applicant shall pay the following fees:

a. One hundred dollars ($100) for commercial fishing.

b. Three hundred dollars ($300) on each net or seine permit, plus an additional five hundred dollars ($500) per permit for the taking of Roe Mullet and Spanish Mackerel, as defined by regulation of the Department of Conservation and Natural Resources.

c. One thousand five hundred dollars ($1,500) for each purse seine license.

(2) Nonresidents shall pay the following fees:

a. Two hundred dollars ($200) for commercial fishing.

b. One thousand five hundred dollars ($1,500) for each net or seine permit, plus an additional two thousand five hundred dollars ($2,500) per permit for the taking of Roe Mullet and Spanish Mackerel, as defined by regulation of the Department of Conservation and Natural Resources.

c. Three thousand dollars ($3,000) for each purse seine license except where the nonresident of the State of Alabama is a resident of a state which has a reciprocal fishing agreement with the State of Alabama, in which case the fee shall be the same as the fee for an Alabama resident in that state.

(3) A commercial fishing license shall be required for any person to do any of the following:

a. Sell or attempt to sell finfish or take or attempt to take, by the use of hook and line, rod and reel, cast net, gig, trot line, spear gun, or bow and arrow, or other gear as defined by regulation or to possess or transport for commercial purposes finfish from those waters under the jurisdiction of the Marine Resources Division of the Department of Conservation and Natural Resources, as provided in Rule 220-2-.42, Alabama Administrative Code.

b. Possess finfish for commercial purposes on board a boat in those waters under the jurisdiction of the Marine Resources Division of the Department of Conservation and Natural Resources, as provided in Rule 220-2-.42, Alabama Administrative Code.

c. Off-load or land a catch of finfish to a resident or nonresident seafood dealer, regardless of where the fish were taken.

(4) A commercial fishing license shall not be required for a commercial gill net license holder validly licensed under this section, in order for the licensee to take, possess, or sell his or her catch taken with a gill net, seine, or other entangling net, nor shall it be required for the taking, possession, and sale of finfish taken with a licensed commercial shrimp boat.

(b) The net and seine permits provided for pursuant to subdivision (1) of subsection (c) shall not be transferable from one person to another for a period of three years from October 1, 1995, or until a transfer system is developed by departmental regulation, except in the case of proven physical hardship, as determined within the sole discretion of the Director of the Marine Resources Division. The Department of Conservation and Natural Resources shall by regulation establish a system for the transfer of the permits within a three-year period. In establishing the system, the department shall provide that there shall be no financial gain realized by the transferor of the permits. The net and seine permits provided for pursuant to subdivision (2) of subsection (c) shall not be transferable under any circumstances, including physical hardship, and shall not be transferred to any other applicant by the department.

(c) In addition to all other requirements to be permitted pursuant to this section, except as otherwise provided for residents age 62 years or older under certain conditions as may be subsequently determined by the department, all applicants for net and seine permits shall submit the following:

(1) Proof that the applicant purchased a license under this section in at least two of the five years during the period of 1989 through 1993 and proof, in the form of unamended original income tax returns including Alabama state income tax returns for all applicants in accordance with procedures established by departmental regulations, that the applicant recognized his or her applicable Alabama income and derived at least 50 percent of his or her gross income from the capture and sale of seafood species in at least two of the five years during the period of 1989 through 1993 and in subsequent years for annual renewal; or

(2) Proof that the applicant purchased a license under this section every year from 1989 through 1993, and, unless exempt from filing under the Alabama income tax law, proof that the applicant filed an Alabama income tax return from 1989 through 1993, and in subsequent years for annual renewal.

For the license year beginning October 1, 1997, only, any permittee who obtained a net and seine permit pursuant to subdivision (2) may obtain a permit transferable in the same manner as a permit pursuant to subdivision (1) upon submitting proof in the form of unamended original income tax returns including Alabama state income tax returns for all applicants in accordance with procedures established by departmental regulations, that the applicant recognized his or her applicable Alabama income and derived at least 50 percent of his or her gross income in 1996 from the capture and sale of seafood species, provided the permittee must meet the gross income requirements to continue to renew a permit issued pursuant to subdivision (1) in subsequent years. A permittee who receives a permit pursuant to the provision in the preceding sentence may not receive a permit pursuant to subdivision (2) thereafter. The Alabama Department of Revenue shall verify, upon request, to the Director of the Marine Resources Division of the Alabama Department of Conservation and Natural Resources the income tax return of the applicant if the applicant authorizes the release of the information. Authorization by the applicant to release the information shall be a prerequisite for a permit.

(d) Only one permit shall be issued per individual. The department shall issue each permittee one decal or placard which shall be visibly displayed on the permittee's designated vessel or vessels in accordance with regulations promulgated by the Department of Conservation and Natural Resources. The decal or placard may only be displayed on an Alabama registered vessel and may not be displayed on an out-of-state registered vessel. A permittee shall have only one net or seine in use at any time and shall be present and have the permit in his or her possession when the net or seine is in use or in transit, provided the presence of the permittee shall not be required when the boat is docked, refueling, or at a launch site.

(e) All nets and seines, except purse seines, and seines 25 feet or less, shall bear a tag showing the name and number of the permittee and any other identification as required by regulation, when the nets or seines are in use or on board a boat in the waters of Alabama. A designated vessel of 45 feet in length or less, as measured down the centerline, may have properly marked nets which are the property of the owner of the designated vessel on board the vessel but no fish may be in contact with the nets and provided that the vessel is not in motion and is moored or anchored when the permittee is not present. An initial designated vessel may be replaced by another vessel owned by the permittee that is no longer than 110 percent of the original vessel subject in all events to a maximum of 45 feet except in certain cases which may be waived by the Director of the Division of Marine Resources upon presentation of evidence that a permittee owned a vessel longer than 45 feet prior to the passage of this amendatory act.

(f) All permits issued shall be issued to individual persons only. A purse seine license may be issued to a person, firm, or corporation. A nonresident, as mentioned in this section, for the purposes of all permits issued, is defined to be any person who has not been continuously domiciled in this state for more than one continuous year prior to the date of the issuance of the license and for the purpose of purse seine licenses, a nonresident is defined to be any person, firm, or corporation who has not been domiciled in this state for more than one continuous year immediately prior to the date of the issuance of the license. Any nonresident fishing with a resident commercial gill net license holder shall not provide any gill nets, trammel nets, haul nets, or other fishing equipment to the resident commercial gill net license holder. All persons on board must have proof of residency in the form of a valid state driver's license or state nondriver identification card.

(g) All licenses and permits issued pursuant to this section shall expire on September 30 thereafter irrespective of the date of the issuance of the same.

(h) All nets and seines fished in an illegal manner, or in an illegal area, are declared to be a nuisance and may be confiscated, along with the entire catch, boat, motor, and any other fishing gear in the violator's possession, and all of the items may be held as evidence by any agent of the Department of Conservation and Natural Resources. After conviction of the person in whose possession the device or items were found or when the operator of the device has not been determined after a period of 30 days, the device or items shall be forfeited to the Department of Conservation and Natural Resources which shall destroy or otherwise dispose of the device or items as it shall deem advisable or in lieu of forfeiture, the court may impose additional fines.

(i) All game fish taken by nets or seines under this law shall be immediately returned to the waters where they were taken with the least possible injury to the fish. Possession of game fish in violation of this subsection will be considered as using a net or seine in an illegal manner. Saltwater game fish are defined as follows: Spotted Seatrout (Cynoscion nebulosus); Red Drum (Sciaenops ocellata); Tarpon (Megalops atlanticus); and those species designated by regulation of the Department of Conservation and Natural Resources. The department shall by regulation to the extent possible establish a tagging system to regulate importation or sale of the above listed species or species added by regulation.

(j) In addition to any other penalties provided in this section, a violation of this section or any regulation promulgated pursuant to this section, shall be a Class B misdemeanor punishable as provided by law; provided, however, that there shall be a mandatory minimum fine of two thousand dollars ($2,000) for first offenses of utilizing a net or seine without the required license or permit hereunder, and any subsequent violation of subsection (a) committed within a three-year period of the date of conviction shall be a Class A misdemeanor, punishable by a mandatory minimum fine of three thousand dollars ($3,000) and a mandatory minimum imprisonment of 10 days. Any person violating this section or any regulation promulgated pursuant to this section shall be strictly liable and it shall not be necessary to prove any criminal intent for conviction.

A 10-point system is also hereby established to provide that in the event a person is convicted of the following offenses as set out in subdivisions (1) to (5), inclusive, below in a manner so as to acquire ten or more points within a three-year period the department shall automatically and permanently revoke all licenses or permits issued and the licenses, permits, and any decal issued to that person shall be surrendered immediately by the licensee or permittee to the Director of the Division of Marine Resources upon conviction. Points shall be considered for a period of three years from the date of conviction and shall be as follows:

(1) Sale, purchase, trade or barter of game fish, 10 points.

(2) Fishing in closed areas, 5 points.

(3) Retention of game fish, 5 points.

(4) Fishing with improperly marked gear, 4 points.

(5) Points for any other offense established or designated by regulation of the Department of Conservation and Natural Resources, shall be as provided in the regulation relating to the prohibitions of this section.



Section 9-12-113.1 - Selling, buying, trading, or bartering certain saltwater game fish prohibited.

No person shall do, or attempt to do, any of the following: sell, trade, or barter, or buy, trade for, or barter for, any saltwater game fish specified in Section 9-12-113 or by regulation of the Department of Conservation and Natural Resources. The first offense of this section shall be a Class B misdemeanor with a mandatory minimum fine of one thousand dollars ($1,000). Any subsequent offenses shall be a Class A misdemeanor with a mandatory minimum fine of two thousand dollars ($2,000), plus forfeiture of vehicle used in transporting the game fish. Any person violating this section or any regulation promulgated pursuant to this section shall be strictly liable and it shall not be necessary to prove any criminal intent for conviction.



Section 9-12-115 - Reports of seafood dealers.

Each and every person, firm, or corporation holding a seafood dealer's license issued by the Commissioner of Conservation and Natural Resources or his or her authorized agent shall under oath make a monthly report to the Director of the Marine Resources Division of the Department of Conservation and Natural Resources on blanks provided for that purpose by the director, which report shall show in detail the weight in pounds of each species of fish purchased from commercial fishermen during the preceding month. The reports required by this section shall be in the hands of the director by the tenth day of each month for the immediately previous month, and willful failure or refusal to make the report by the required date or upon notification by the director that the report has not been received or the filing of a false report shall be deemed a violation of this section, and the Commissioner of Conservation and Natural Resources shall have the discretion to suspend or cancel the dealer's license until the provisions of this section are complied with, and the license shall not be used by any person, firm, or corporation until the dealer's license is restored by the Commissioner of Conservation and Natural Resources. The commissioner may, by regulation, require reports on a more frequent basis for those species managed under a quota system, with the same penalty provisions applicable for failure or refusal to report. The commissioner may by regulation, require the reports to be formatted to comply with gulf-wide trip tickets.



Section 9-12-115.1 - Landing and reporting requirements for certain saltwater finfish and other seafood products.

All saltwater finfish commercially harvested in the State of Alabama, except those lawfully taken by purse seine, shall be landed in this state and reported through a properly licensed Alabama seafood dealer. Other seafood products commercially harvested in this state shall be landed in this state, or in lieu thereof any subject person shall comply with any reporting procedures established by regulation of the Department of Conservation and Natural Resources. The Commissioner of the Department of Conservation and Natural Resources is hereby authorized to promulgate regulations which provide for and require reporting procedures for both resident and nonresident Alabama commercial fishermen who sell or land seafood products other than finfish outside the State of Alabama. Upon determination by the Commissioner of the Department of Conservation and Natural Resources that any subject person has failed to report as required, the commissioner may revoke any relevant commercial seafood license or permit he or she deems appropriate. Any person who violates this section or any regulation promulgated pursuant to this section, shall be guilty of a Class B misdemeanor, and upon conviction, shall be punished as provided in Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than one thousand dollars ($1,000). Any person violating this section shall be strictly liable and it shall not be necessary to prove any criminal intent for conviction.



Section 9-12-116 - Refusal to open place of business or boat for inspection; agreement, conspiracy, etc., to evade provisions of article, etc.

It shall be unlawful for any packer, commissionman, dealer, shipper or boatman to refuse to open his place of business or boat where fish, oysters or other seafoods may be dumped, kept or stored, except his actual residence, for inspection by any officer whose duty it is to inspect same or to conspire or agree with any person to evade any of the provisions of this article or any laws hereafter enacted or to knowingly connive or participate in any such violation. A violation of the provisions of this section shall constitute a misdemeanor, and any person, firm or corporation so violating shall be punished by a fine of not less than $25.00 nor more than $50.00 for each offense.



Section 9-12-117 - Possession, operation or use of illegal tackle, illegal fishing devices or unlicensed boats or vessels.

Possession or operation of any illegal tackle or any illegal fishing devices or use of any boat or vessel that is not licensed as required by this article shall be considered prima facie evidence that it is kept or used for unlawful purposes, and such possession or operation or use shall be punishable by a fine of not less than $25.00 nor more than $500.00.



Section 9-12-118 - Issuance of licenses - Persons authorized; record.

The judge of probate, the commissioner of licenses or such person not residing at the county seat in which the county courthouse is located and duly appointed by the Commissioner of Conservation and Natural Resources and so authorized by him shall have authority to issue all licenses, resident or nonresident, to all persons complying with the provisions of this article, and shall sign his name and shall require the person to whom the license is issued to sign his name on the margin thereof. The person or persons issuing said license shall keep in a book or on specially prepared sheets to be furnished by the Commissioner of Conservation and Natural Resources a correct and complete record of all licenses issued, which record shall remain in his office and be open to inspection by the public at all reasonable times.



Section 9-12-119 - Issuance of licenses - Fees of issuing authorities.

Judges of probate and other persons authorized and designated to issue licenses shall charge for each license issued under the provisions of this article $1.00 in addition to the prescribed cost for each license issued, which amount shall cover services required by the provisions of this article, and shall remit the balance to the Commissioner of Conservation and Natural Resources to the credit of the Marine Resources Fund on the first of each month. Said judges of probate and all other duly authorized and designated persons shall report to the Commissioner of Conservation and Natural Resources of the State of Alabama on the first day of each month the number and kind of licenses issued under this article and the name and post office address of the person or persons to whom issued, giving opposite each name the serial number of the license so issued and the amount of money remitted; provided, however, that if any such license is issued by the Commissioner of Conservation and Natural Resources or by any probate judge or other officer who is paid a salary for the performance of his duties as such officer, he shall be required to remit the entire amount collected to the Commissioner of Conservation and Natural Resources, except the amount charged by the issuing officer for the issuance of such license, and this amount shall be remitted to the treasurer of the county in which said license was paid. On October 1 of each year or within 10 days thereafter, each officer or person to whom licenses have been so issued shall return to the Commissioner of Conservation and Natural Resources all unused licenses and all stubs of licenses issued during the preceding fiscal year.



Section 9-12-120 - Disposition of proceeds from sale of licenses and fees.

The proceeds from the sale of all licenses and all fees required by any of the provisions of this article shall go to the Department of Conservation and Natural Resources and shall be used by such department for the administration of its Division of Marine Resources, except as may otherwise be provided by law.



Section 9-12-121 - Violations.

Unless otherwise provided specifically in this article, a violation of any of the provisions of this article shall be a Class C misdemeanor, punishable as provided by law, except that the minimum fine shall not be less than one hundred dollars ($100).



Section 9-12-122 - Penalty for commercial shrimp trawling in waters closed to commercial shrimping by law or regulation; confiscation and forfeiture of trawls.

(a) It shall be unlawful for any person, firm or corporation to take shrimp by commercial shrimp trawling in waters closed to commercial shrimping by law or regulation. "Commercial shrimp trawling" means the taking or catching or attempting to take or catch shrimp by any trawl or trawls used together which exceed 16 feet as measured along the cork line; as well as, the taking, catching or attempting to take or catch shrimp by any trawl 16 feet or less as measured along the cork line while licensed as a commercial shrimp fisherman under Section 9-12-92 or Section 9-12-93.

(b) Persons, firms or corporations convicted of violating the provisions of this section shall be guilty of a misdemeanor and shall be punished by a fine of not less than $600.00 nor more than $900.00 for the first offense, not less than $900.00 nor more than $1,200.00 for the second offense and not less than $1,200.00 nor more than $1,500.00 for the third and subsequent offenses committed during any two consecutive years. All trawls in use at the time of the violation may be confiscated and held as evidence and upon conviction said trawls may be forfeited to the Department of Conservation and Natural Resources which shall dispose of same as it deems advisable.



Section 9-12-123 - License for use of gill net.

A recreational gill net license may be issued to anyone wishing to utilize a 300-foot or less gill net for noncommercial purposes for a fee of $50.00. Persons taking fish from Alabama waters under the auspices of the recreational gill net license may not sell, barter, or offer for sale or barter, fish taken under this authority.



Section 9-12-123.1 - Hardship gill net licenses; renewal and transfer.

(a) The Department of Conservation and Natural Resources shall immediately approve the hardship licenses selected on November 17, 1995, pursuant to Executive Order No. 12.

(b) An individual approved pursuant to subsection (a) shall be subject to the same renewal qualifications as persons licensed under Act No. 95-287, H. 424, 1995 Regular Session.

(c) Hardship licenses approved by this section shall be subject to the transfer system established by the Department of Conservation and Natural Resources pursuant to Act No. 95-287, H. 424, 1995 Regular Session.

(d) This section shall be construed together with all laws relating to gill net licensure.



Section 9-12-124 - "Crab catcher" license for use of more than five crab traps; rules and regulations.

(a) Any person taking crabs for commercial purposes or using more than five crab traps for personal, noncommercial purposes must first obtain and have in possession a "crab catcher's" license. The fee for said license shall be $50.00 and shall be paid to the Department of Conservation and Natural Resources.

(b) Individuals can use up to, but not more than, five crab traps for taking crabs for personal, noncommercial purposes, without said license.

(c) All crab traps and commercial crab boats must display identifying markings to be developed by regulations of the Department of Conservation and Natural Resources and it shall be unlawful to take crabs from traps belonging to another person without written authorization.

(d) The proceeds from the sale of said licenses shall be deposited to the credit of the Marine Resources Fund and said licenses shall expire on September 30 of each year.

(e) A violation of any provision of this section shall be a Class C misdemeanor.



Section 9-12-125 - Licenses for selling, brokering, processing, etc., fresh or frozen seafood.

Any person, firm, or corporation who engages in the selling, brokering, trading, bartering, or processing of any fresh or frozen seafood, whether on a consignment basis or otherwise, is a seafood dealer and shall purchase a seafood dealer's license for a fee of two hundred dollars ($200) for Alabama residents domiciled for a period of more than one continuous year immediately preceding date of issuance and four hundred dollars ($400) for nonresidents except for residents of states which charge Alabama residents in excess of four hundred dollars ($400) for the activity, in which case it shall be the amount the other state charges. To obtain the license, all entities other than brokers shall have and present proof of a business license from the location of the business, a tax identification number, and the appropriate seafood processing health permit. This license is not required by nonresident seafood dealers buying from or selling to a licensed Alabama seafood dealer or licensed commercial fishermen when selling their catch to a licensed Alabama seafood dealer nor by restaurants where the seafood is cooked and sold for consumption on or off its premises. Restaurants shall not purchase seafoods from any person, firm, or corporation that is not licensed to sell seafoods in Alabama. If the licensee owns or operates more than one place of business, then additional dealer's licenses must be purchased for each separate place of business, providing the location of each. A vehicle used solely for transporting seafoods to or from an Alabama seafood dealer is not considered a place of business. Each vehicle from which seafood is sold to or purchased from any person, firm, or corporation other than an Alabama seafood dealer, is a place of business and shall be licensed under this section. The seafood dealer shall purchase a license for each vehicle for a fee of one hundred dollars ($100) per license and the operator of the vehicle shall have the original license in his or her possession when selling or buying seafood from that vehicle. Seafood dealers may purchase seafoods only from commercial fishermen validly licensed in Alabama, Alabama seafood dealers, and any nonresident seller who is validly licensed to sell seafoods under the laws of that state. It shall be unlawful for any person, firm, or corporation to sell, broker, trade, barter, or process seafoods as provided for in this section without first purchasing a seafood dealer's license. Any person, firm, or corporation violating this section shall, upon conviction, be guilty of a Class A misdemeanor, with a minimum mandatory fine of one thousand dollars ($1,000) for first offenses, two thousand five hundred dollars ($2,500) for second offenses within three years of the date of the first conviction, and five thousand dollars ($5,000) and a mandatory jail sentence of 10 to 30 days for conviction of any subsequent offenses within three years of the date of the first conviction.



Section 9-12-126 - Inspection of oyster beds; closure order; relay of oysters from closed areas; promulgation of rules; penalty; enforcement.

(a) The State Board of Health is authorized to inspect the waters of the state where oysters are grown and harvested. When the State Health Officer shall determine that the waters surrounding the oyster beds are unsafe for the harvesting of said oysters, the State Health Officer shall issue an order to close the waters around said bed, which order shall be specific as to location of the area to be closed. Orders issued pursuant to this section shall not be considered rules under the Alabama Administrative Procedure Act (Section 41-22-1 et seq.). After the issuance of such a closure order, no person shall harvest oysters in the said waters during the closure period. The State Health Officer is authorized to permit the Department of Conservation and Natural Resources to relay oysters from closed areas.

(b) The State Board of Health is authorized to adopt and promulgate reasonable rules for the enforcement of this section, which rules shall have the force and effect of law.

(c) Any person who violates any provision of this section or any rule promulgated hereunder or the order of the State Health Officer by harvesting oysters from a closed bed shall be guilty of a Class B misdemeanor.

(d) The Alabama Department of Conservation and Natural Resources shall cooperate with the State Health Officer in the enforcement of closure orders.









Article 3 - Establishment of Artificial Fishing Reefs in Offshore Waters.

Section 9-12-140 - Sale or barter of salvageable parts of liberty ships provided for establishment of artificial fishing reefs - Authorized; disposition of proceeds.

The Department of Conservation and Natural Resources, Division of Marine Resources, acting through the Commissioner of Conservation and Natural Resources, may undertake and provide for such conditions of sale or barter as may be necessary, expedient and to the best interest of the state to prepare Alabama's share of the 15 liberty ships made available by the federal government to the States of Alabama, Mississippi and Florida for the purpose of establishing artificial fishing reefs in their coastal waters. The Commissioner of Conservation and Natural Resources may realize such moneys as may be possible from the sale or barter of any salvageable parts of said vessels, including the trade of salvageable items for services rendered in preparing the vessels for submersion in Alabama offshore waters. Any moneys derived from such sale or barter transactions may only be used (and same is hereby appropriated for such purpose) by the Division of Marine Resources for meeting the costs incurred in establishing the artificial reefs. Any funds not so used shall be deposited in the State Treasury to the credit of the funds of the Marine Resources Division.



Section 9-12-141 - Sale or barter of salvageable parts of liberty ships provided for establishment of artificial fishing reefs - Form and approval of transactions; informal solicitation of bids.

All sale or barter transactions that may be consummated for the purposes of this article by the Commissioner of Conservation and Natural Resources shall be reduced to writing and approved by the Governor and the Chief Examiner of Public Accounts on the face thereof. The Commissioner of Conservation and Natural Resources, where feasible, shall endeavor to obtain the most advantageous sale or barter agreement possible through informal solicitation of bids.



Section 9-12-142 - Fishing Reef Ship Commission.

There is hereby created a commission to be known as the Fishing Reef Ship Commission that shall have the power to oversee, direct and govern all actions taken by the Commissioner of Conservation and Natural Resources or the Department of Conservation and Natural Resources or its Division of Marine Resources under the provisions of this article. There shall be six members of the Fishing Reef Ship Commission, who shall serve at the pleasure of the state official appointing them: Two members of the House of Representatives of the Alabama Legislature who shall be appointed by the Speaker of the House; two members of the Senate of the Alabama Legislature who shall be appointed by the Lieutenant Governor; and one member appointed by the Governor and one member appointed by the Commissioner of Conservation and Natural Resources, who may appoint himself or any member of his staff if he so desires. The commission shall choose one of its members as chairman and shall operate under "Roberts' Rules of Order." The members shall receive no compensation for their services; however, they shall receive their actual expenses while traveling or meeting on the business of the commission which shall be paid by the Department of Conservation and Natural Resources out of any funds appropriated to them by the Legislature.






Article 3A - Artifcial Reef Construction Regulated.

Section 9-12-150 - Artificial reef construction permit; transportation, inspection, etc., of reef materials; bond; penalties.

(a) Before any person, firm, corporation, or association constructs or attempts to construct an artificial fishing reef in the coastal waters of the State of Alabama as defined by Section 9-7-10, or waters approved by the U.S. Army Corps of Engineers adjacent to or which may affect the coastal area of Alabama as defined by Section 9-7-10, and transports or attempts to transport material from which artificial reefs may be constructed through the waters of this state, the person, firm, corporation, or association shall have the material inspected and approved by and shall obtain a permit from the Alabama Department of Conservation and Natural Resources, Marine Resources Division, or any agency designated in the future by the division, the cost of which shall be twenty-five dollars ($25) per reef and shall be credited to the Marine Resources Fund. Materials are limited to those permitted under the Standard Operating Protocol for Artificial Reef Construction through the Marine Resources Division of the department. An operator of a vessel loaded with material which is to be used in construction of artificial fishing reefs, or the operator of a vessel towing or pushing a vessel loaded with the material, shall have in possession a current valid artificial reef construction permit when transporting the material through the waters of Alabama. The operator of a vessel registered in Alabama shall have in possession a current valid artificial reef construction permit when depositing the material in an area approved by the U.S. Army Corps of Engineers adjacent to the coastal area of Alabama or which may affect the coastal area of Alabama. The term "vessel", as used in this section includes any watercraft or barge used to transport materials for the construction of artificial reefs.

(b) Any person, firm, corporation, or association cited for not having in possession a current valid artificial reef construction permit shall be required to immediately return to the dock. Failure to do so shall be considered a separate violation of this section.

(c) Vessels in transit through the waters of Alabama are subject to inspection of the reef material by authorities including, but not limited to, the U.S. Coast Guard, Alabama Marine Police, or the Marine Resources Division, when transporting material through the waters of Alabama. Vessels registered in Alabama are subject to inspection by authorities when depositing or attempting to deposit material in an area approved by the U.S. Army Corps of Engineers adjacent to the coastal area of Alabama or which may affect the coastal area of Alabama regardless of whether the vessel traveled through Alabama waters.

(d) Vessels and vessel operators transporting permitted artificial reef material shall notify the Marine Resources Division of the Department of Conservation and Natural Resources in advance of deployment reporting the time of departure from the dock, destination, and estimated time of arrival at destination. Vessels shall also file a float plan at least one day in advance of deployment in accordance with the Standard Operating Protocol for Artificial Reef Construction through the Marine Resources Division of the department.

(e) Any person, firm, or corporation depositing unpermitted reef material or permitted material in areas other than those designated by the Corps of Engineers shall be in violation of this section. The deposit of the material must be witnessed to support a conviction for a violation.

(f) The Marine Resources Division of the Department of Conservation and Natural Resources may require a bond in an amount sufficient to protect the interest of the State of Alabama payable to the Department of Conservation and Natural Resources in the event of a violation of the permit. The bond shall be issued by a licensed bonding company approved in advance by the department.

(g) Any person, firm, corporation, or association violating this section shall, upon conviction, be guilty of a Class A misdemeanor and punishable by a fine of not less than five thousand dollars ($5,000) and not more than ten thousand dollars ($10,000).






Article 4 - Reciprocal Agreements as to Commercial Seafood Fishing.

Section 9-12-160 - Authorized.

The Commissioner of Conservation and Natural Resources shall have authority to enter into agreements of reciprocity with conservation commissioners or directors and other proper officials of other states who have jurisdiction over the seafood laws and regulations of such states whereby the citizens of the State of Alabama may be permitted to catch or take fish, shrimp, crabs or oysters from the waters under the jurisdiction of such other states for commercial purposes, upon similar agreements whereby such nonresidents are allowed to take or catch fish, shrimp, crabs or oysters from the public salt waters of the State of Alabama for commercial purposes regardless of residence.



Section 9-12-161 - License fees of nonresidents.

Upon the entering of such reciprocal agreement, the license fees imposed upon nonresident fishermen and upon the owners of catching boats, freight boats or ice boats owned in whole or in part by such nonresidents shall be the same as for residents of the State of Alabama.



Section 9-12-162 - Rights and privileges granted to be exercised in accordance with Alabama laws, etc.

The fishing rights and privileges which may be granted by or through such reciprocal agreements shall be exercised in accordance with the laws of Alabama and the rules and regulations promulgated by the Commissioner of Conservation and Natural Resources of the State of Alabama which pertain to the taking, catching, possessing or handling of seafood by residents of the State of Alabama.






Article 5 - Gulf States Marine Fisheries Compact.

Section 9-12-180 - Authorized; form.

The Governor of this state is hereby authorized and directed to execute a compact on behalf of the State of Alabama with any one or more of the states of Florida, Mississippi, Louisiana and Texas, and with such other states as may enter into the compact legally therein in the form substantially as follows:

GULF STATES MARINE FISHERIES COMPACT

The contracting states solemnly agree:

Article I

Whereas the Gulf Coast States have the proprietary interest in and jurisdiction over fisheries in the waters within their respective boundaries, it is the purpose of this compact to promote the better utilization of the fisheries, marine, shell and anadromous, of the seaboard of the Gulf of Mexico, by the development of a joint program for the promotion and protection of such fisheries and the prevention of the physical waste of the fisheries from any cause.

Article II

This compact shall become operative immediately as to those states ratifying it whenever any two or more of the states of Florida, Alabama, Mississippi, Louisiana and Texas have ratified it and the Congress has given its consent subject to Article I, Section 10, of the Constitution of the United States. Any state contiguous to any of the aforementioned states or riparian upon waters which flow into waters under the jurisdiction of any of the aforementioned states and which are frequented by anadromous fish or marine species may become a party hereto as hereinafter provided.

Article III

Each state joining herein shall appoint three representatives to a commission hereby constituted and designated as the Gulf states marine fisheries commission. One shall be the head of the administrative agency of such state charged with the conservation of the fishery resources to which this compact pertains or, if there be more than one officer or agency, the official of that state named by the governor thereof. The second shall be a member of the legislature of such state designated by such legislature or in the absence of such designation, such legislator shall be designated by the governor thereof; provided that if it is constitutionally impossible to appoint a legislator as a commissioner from such state, the second member shall be appointed in such manner as may be established by law. The third shall be a citizen who shall have a knowledge of and interest in the marine fisheries, to be appointed by the governor. This commission shall be a body corporate with the powers and duties set forth herein.

Article IV

The duty of the said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell and anadromous, of the Gulf Coast. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdiction to promote the preservation of these fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fishery resources of the aforementioned states. To that end the commission shall draft and recommend to the governors and legislatures of the various signatory states, legislation dealing with the conservation of the marine, shell and anadromous fisheries of the Gulf seaboard. The commission shall from time to time present to the governor of each compacting state its recommendations relating to enactments to be presented to the legislature of that state in furthering the interest and purposes of this compact. The commission shall consult with and advise the pertinent administrative agencies in the states party hereto with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable. The commission shall have power to recommend to the states party hereto the stocking of the waters of such states with fish and fish eggs or joint stocking by some or all of the states party hereto and when two or more states shall jointly stock waters the commission shall act as the coordinating agency for such stocking.

Article V

The commission shall elect from its number a chairman and vice-chairman and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.

Article VI

No action shall be taken by the commission in regard to its general affairs except by the affirmative vote of a majority of the whole number of compacting states. No recommendation shall be made by the commission in regard to any species of fish except by the affirmative vote of a majority of the compacting states which have an interest in such species. The commission shall define what shall be an interest.

Article VII

The fish and wildlife service of the department of the interior of the government of the United States shall act as the primary research agency of the Gulf states marine fisheries commission cooperating with the research agencies in each state for that purpose. Representatives of the said fish and wildlife service shall attend the meetings of the commission. An advisory committee to be representative of the commercial saltwater fisherman and the saltwater anglers and such other interests of each state as the commissioners deem advisable may be established by the commissioners from each state for the purpose of advising those commissioners upon such recommendations as it may desire to make.

Article VIII

When any state other than those named specifically in article II of this compact shall become a party hereto for the purpose of conserving its anadromous fish or marine species in accordance with the provisions of article II, the participation of such state in the action of the commission shall be limited to such species of fish.

Article IX

Nothing in this compact shall be construed to limit the powers or the proprietary interest of any signatory state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by a signatory state imposing additional conditions and restrictions to conserve its fisheries.

Article X

It is agreed that any two or more states party hereto may further amend this compact by acts of their respective legislatures subject to approval of congress as provided in Article I, Section 10 of the Constitution of the United States, to designate the Gulf states marine fisheries commission as a joint regulating authority for the joint regulation of specific fisheries affecting only such states as shall so compact, and at their joint expense. The representatives of such states shall constitute a separate section of the Gulf states marine fisheries commission for the exercise of the additional powers so granted but the creation of such section shall not be deemed to deprive the states so compacting of any of their privileges or powers in the Gulf states marine fisheries commission as constituted under the other articles of this compact.

Article XI

Continued absence of representation or of any representative on the commission from any state party hereto shall be brought to the attention of the governor thereof.

Article XII

The operating expenses of the Gulf states marine fisheries commission shall be borne by the states party hereto. Such initial appropriations as are set forth below shall be made available yearly until modified as hereinafter provided:

The proration and total cost per annum of $13,000.00, above mentioned, is estimative only, for initial operations, and may be changed when found necessary by the commission and approved by the legislatures of the respective states. Each state party hereto agrees to provide in the manner most acceptable to it, the travel costs and necessary expenses of its commissioners and other representatives to and from meetings of the commission or its duly constituted sections or committees.

Article XIII

This compact shall continue in force and remain binding upon each compacting state until renounced by act of the legislature of such state, in such form as it may choose; provided, that such renunciation shall not become effective until six months after the effective date of the action taken by the legislature. Notice of such renunciation shall be given to the other states party hereto by the secretary of state of the compacting state so renouncing upon passage of the act.



Section 9-12-181 - Representatives to Gulf States Marine Fisheries Commission.

In pursuance of Article III of said compact there shall be three representatives from Alabama to the commission created therein to be selected as follows: The Commissioner of Conservation and Natural Resources shall, ex officio, be a representative of the State of Alabama on said commission; one representative shall be from time to time elected by the Legislature from its membership, and such representative shall serve for a four-year period from the date of his election or until his successor shall have been elected; and the other representative shall be appointed by the Governor by and with the advice and consent of the Senate, and such representative shall be a citizen of the State of Alabama having a knowledge of and interest in marine fisheries' problems. The term of such representative shall be four years, and he shall hold office until his successor shall be appointed and qualified. The Commissioner of Conservation and Natural Resources, as ex officio representative, may delegate from time to time to any deputy or other subordinate in his department or office the power to be present and participate, including voting as his representative or substitute, at any meeting or hearing by, or other proceeding of the commission.



Section 9-12-182 - Powers granted commission by article supplemental.

Any powers granted in this article to the commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said commission by other laws of the State of Alabama or by the laws of the States of Florida, Texas, Mississippi, Louisiana or by the Congress or the terms of said compact.



Section 9-12-183 - Payment of expenses incident to membership in commission.

All necessary expenses incident to the membership of the State of Alabama in the Gulf States Marine Fisheries Commission shall be payable out of the Seafoods Fund upon the requisition of the Commissioner of Conservation and Natural Resources. Such expenses shall include travel cost and necessary expenses of the commissioners and other representatives of the State of Alabama to and from meetings of the commission or its duly constituted sections or committees.



Section 9-12-184 - Annual appropriation for operating expenses of commission.

There is hereby appropriated annually out of the Seafood Fund of the Department of Conservation and Natural Resources the sum of $3,500.00 to the Gulf States Marine Fisheries Commission as the State of Alabama's prorated share of said commission's annual operating expenses as provided in the "Gulf States Marine Fisheries Compact," Sections 9-12-180 through 9-12-183.






Article 6 - Commercial Alligator Operations.

Section 9-12-200 - Definitions.

For the purposes of this article, the following terms shall have the meanings described herein, unless the context otherwise requires:

(1) ALLIGATOR FARM. An enclosed area not located on public lands or waters, constructed so as to prevent the ingress and egress of alligators from surrounding public or private lands or waters and meeting other specifications prescribed by the department, where alligators are bred and raised under controlled conditions.

(2) ALLIGATOR FARMER. A person who raises alligators under controlled conditions which prohibit free movement of the animals onto and off of the farm or controlled area, and who may harvest alligators under the supervision of the department.

(3) ALLIGATOR PART. Any part of the carcass of an alligator, except its skin.

(4) ALLIGATOR PARTS DEALER. Any person who deals in alligator parts and who buys from an alligator farmer for the purpose of resale; or manufactures within the state alligator parts into a finished product; or purchases, cans, processes, or distributes alligator meat for wholesale or retail; provided, that a retailer selling canned alligator parts or a retailer purchasing alligator parts from an alligator parts dealer or a restaurant selling prepared alligator meat for human consumption shall not be classified as an alligator parts dealer.

(5) COMMISSIONER. The Commissioner of the Alabama Department of Conservation and Natural Resources.

(6) DEPARTMENT. The Alabama Department of Conservation and Natural Resources.

(7) TRANSPORT. In its different tenses, the act of shipping, attempting to ship, receiving or delivering for shipment, transporting, conveying, carrying, or exporting by air, land, or water, or by any means whatsoever.



Section 9-12-201 - Who may engage in business of propagating alligators.

Any person, firm, or corporation may engage in the business of propagating alligators on an alligator farm for restocking, propagation, and other commercial purposes by complying with the provisions of this article, and may thereafter sell either live alligators to other licensed alligator farmers only, or the parts or skins of such farm-raised alligators to any person, for any purpose, including sale for food, either within or without this state.



Section 9-12-202 - License; fee.

Whoever desires to engage in the business of raising, exhibiting, and selling alligators on alligator farms shall apply to the department for a license to do so. If it appears that the application is made in good faith, upon payment of $1,000.00, an alligator farmer license may be issued permitting the applicant to breed, propagate, exhibit and sell to other licensed alligator farmers only, such alligators alive, or sell their skins and parts and to kill and transport them and sell their skins and parts as herein provided.



Section 9-12-203 - Expiration and renewal of license; fee.

Alligator farmer licenses shall expire on the thirtieth day of September of each year. On or before the first day of October of the following year, every licensee shall apply for a renewal of his license. In conjunction with this application, the licensee shall provide a report including all information as specified by the department. Upon payment of $1,000.00, the department shall renew his license.



Section 9-12-204 - Marketing or taking of alligators; rules and regulations; tagging; affidavit; transportation of carcass.

Alligators raised on such licensed breeding farms may be sold alive to other licensed alligator farmers only, or taken for their skins or for food, according to such rules and regulations as the department may promulgate. All skins shall be tagged according to rules and regulations of the department. The severance tax, as provided in Section 9-12-210, shall be paid before the raw alligator skins are sold or shipped within or without the state, and a written affidavit as to the number and kinds of skins sold or shipped shall be furnished to the department as specified. No alligator carcass or parts intended for sale shall be shipped, transported, sold, or offered for sale unless tagged according to department regulations.



Section 9-12-205 - Property rights.

Whoever under the authority of this article has in his lawful possession any such alligators or parts thereof on such posted or fenced alligator farm shall have a property right therein and shall be the owner thereof. Whoever enters the alligator farm and catches, takes, or attempts to catch or take such alligators when the area has been posted or fenced according to law shall be punished as though the alligators were ordinary domestic animals and subject to the property rights of the State of Alabama.



Section 9-12-206 - Alligator parts dealer license; retail and restaurant license; fees.

(a) Each alligator parts dealer shall secure an alligator parts dealer license from the department before commencing business. The license shall be secured annually and shall be furnished upon the payment of $100.00.

(b) Each retailer selling canned alligator parts or purchasing alligator parts, and each restaurant selling prepared alligator meat for human consumption shall secure a license from the department before commencing business. The license shall be secured annually and shall be furnished upon payment of $5.00.



Section 9-12-207 - Alligator parts transaction forms; bills of sale; inspection; records.

(a) Any licensed alligator farmer may sell alligator carcasses or parts, provided he completes an official alligator parts transaction form, furnished by the department, for every alligator parts transaction. These forms shall be submitted to the department at 30-day intervals until all parts are sold.

(b) Any alligator parts dealer purchasing alligator parts, other than skins, shall complete an official alligator parts transaction form for each purchase. Any alligator parts dealer selling alligator parts, other than skins, shall complete an official alligator parts sale form for each sale. These forms shall be furnished by the department and shall be submitted to the department at 30-day intervals until final disposition of all parts. Each alligator farmer and parts dealer shall furnish a bill of sale to each retailer or restaurant purchasing alligator parts.

(c) Any retailer or restaurant purchasing alligator parts shall maintain a bill of sale for each purchase for a period of six months after such purchase. These records shall be available for inspection at any and all reasonable hours by the Commissioner of Conservation and Natural Resources, his law enforcement officers or any other persons appointed and designated by him for such purpose.

(d) The records of transaction involving alligator parts of alligator farmers and parts dealers shall be available for inspection at any and all reasonable hours by the Commissioner of Conservation and Natural Resources, his law enforcement officers or any other persons appointed and designated by him for such purpose. Each parts dealer shall maintain complete records for a period of one year following any transaction.



Section 9-12-208 - Alligator parts tag.

Each alligator farmer shall tag with an official alligator parts tag, furnished by the department, all carcasses, meat, or nonedible alligator parts prior to sale and upon dissection from the carcass. This tag shall be completed in full and remain attached to the carcass or part until final disposition by the alligator farmer, parts dealer, or consumer if purchased directly from an alligator farmer.



Section 9-12-209 - Shipment of alligator skins; tags.

All raw alligator skins shipped within this state shall be tagged so as to show the number and kinds of skins in the shipment, the consignor, shipping point, consignee, and destination. The department shall supply suitable tags to all shippers requiring them for actual shipments. No alligator skin intended for shipment within this state shall be accepted by any post office, express company, or agent, or the agent of any common carrier, unless there is attached to one of the packages composing the shipment to each consignee one of the tags specified herein.



Section 9-12-210 - Severance tax on alligator skins; penalty.

There is hereby levied a severance tax on each alligator skin taken from any alligator within this state, payable to the state through the department by the alligator farmer selling or shipping his skins within or without the state or taking his own catch out of state, at the rate of $1.00 on each skin. Failure to pay such severance tax subjects all alligator skins held by such alligator farmers to confiscation by order of the department. Failure to maintain complete records and to pay the severance tax as provided herein subjects any alligator farmer to the full penalties provided in this article and the immediate revocation of his license by the department. No license shall be issued to any alligator farmer who has not paid such severance tax for the preceding year. Violation of this section is a Class A misdemeanor.



Section 9-12-211 - Taking or possession of alligators, eggs, parts or skins prohibited except as provided; applicability of section; penalty.

No person shall take or possess the eggs of alligators, alligators, or their parts or skins in any county of this state except as provided for in this article, and the provisions of this section shall not apply to legal finished products, alligators or parts thereof legally acquired prior to May 17, 1989, or alligators harvested or collected under a permit from the Commissioner of the Department of Conservation and Natural Resources. Violation of this section is a Class C felony.



Section 9-12-212 - Disbursement of license fees and taxes.

All license fees and taxes resulting from the provisions of this article shall be paid into the State Treasury to the credit of the Game and Fish Fund of the Department of Conservation and Natural Resources.



Section 9-12-213 - Effect of federal endangered species status.

Notwithstanding anything herein to the contrary, in the event the federal government places the alligator in an endangered species status, all licenses issued pursuant to this article shall be null and void upon the earlier of the following dates: (1) the expiration date of said licenses or (2) one year from the date that the federal government placed the alligator in an endangered species status.



Section 9-12-214 - Violations; forfeiture of property and license; eligibility for new license.

Any person licensed as an alligator farmer under Section 9-12-202 convicted of violating any of the provisions of this article shall have his license cancelled and all alligators, alligator parts, and alligator skins in his possession shall be forfeited to the Department of Conservation and Natural Resources. These shall be disposed of by the department through public auction and the proceeds thereof deposited in the Game and Fish Fund. Any alligator farmer having his license so cancelled will be ineligible to purchase such a license for a period of five years. After five years, said person may purchase an alligator farmer license only on written recommendation of the Director of the Division of Wildlife and Freshwater Fisheries of the department.






Article 7 - Saltwater Commercial Fishing Regulation and Retirement of Nets; Economic Relief.

Section 9-12-230 - Definitions.

For purposes of this article, the words Alabama salt and brackish waters means the waters of the Gulf of Mexico and any other salt and brackish bodies of water under the jurisdiction of the State of Alabama, whether coastal, intercoastal, or inland, and any part thereof.



Section 9-12-231 - Nets and similar devices permitted in salt and brackish waters.

(a) The following nets or similar devices may be used in Alabama salt and brackish waters:

(1) A landing net, which is a net commonly used to land fish while hook-and-line fishing.

(2) A dip or crab net, which may not exceed three feet in diameter.

(3) A minnow seine, which may not exceed 25 feet in length or 4 feet in depth.

(4) A hand thrown cast net, which may not exceed 30 feet in diameter.

(5) A shrimp trawl net.

(6) A net used for scientific or educational purposes; provided that any person using a net for scientific or educational purposes shall have in his or her possession a valid permit issued by the Department of Conservation and Natural Resources, which shall enact rules governing the use of nets for scientific or educational purposes.

(7) A purse seine for the taking of menhaden by persons licensed by the Department of Conservation and Natural Resources in water designated by the department.

(8) A commercial or recreational gill net.

(9) Trammel nets.

(10) Haul nets.

(b) In addition to the nets authorized in subsection (a), any person who, on June 1, 2008, has been issued a recreational gill net license for the 2007-2008 license year may continue to annually purchase a new recreational gill net license for use in near-shore and inshore salt and brackish Alabama waters for the remainder of the person's life. Any person authorized to purchase a recreational gill net license pursuant to the above provision who fails to purchase a license for any year shall not be eligible to purchase a recreational gill net license thereafter. No other recreational gill net licenses shall be issued after June 1, 2008. A recreational gill net may not be over 300 feet long and shall be set by wading. Each recreational gill net in use shall have an identifying tag attached issued by the department. Any recreational gill net license issued pursuant to this subsection shall otherwise continue to be subject to regulation by the Department of Conservation and Natural Resources as provided by law.



Section 9-12-232 - Commercial gill net permits - Acquisition and retirement.

(a) The Department of Conservation and Natural Resources shall establish and administer a voluntary program to acquire and retire commercial gill net permits of saltwater commercial fishermen issued pursuant to Section 9-12-113.

(b) Each resident Alabama saltwater commercial fisherman who possesses a valid Alabama permit June 1, 2008, and any nonresident commercial fisherman who has held a commercial gill net license for 25 years or more without a fishing violation who possesses a valid Alabama permit on June 1, 2008, may surrender his or her license on or before March 1, 2009.

(c) Upon surrender of the license, the following shall apply:

(1) If the total income of the license holder from dockside value of finfish harvested and landed in Alabama using gill nets in the last three years was less than five thousand dollars ($5,000), the licensee shall receive a payment from the Department of Conservation and Natural Resources of six thousand dollars ($6,000), payable by March 1, 2009.

(2) If the total income of the license holder from dockside values of finfish harvested and landed in Alabama using gill nets was above five thousand dollars ($5,000), but less than twenty thousand dollars ($20,000), he or she shall receive a one-time payment from the Department of Conservation and Natural Resources equal to 200 percent of his or her highest income for the calendar year 2005, 2006, or 2007, payable by March 1, 2009.

(3) In the event the total income of the license holder from dockside values of finfish harvested and landed in Alabama using gill nets was over twenty thousand dollars ($20,000), he or she shall receive from the Department of Conservation and Natural Resources a one-time payment equal to 125 percent of the highest income from the calendar year 2005, 2006, or 2007, payable by March 1, 2009.

(d) In addition, any saltwater commercial fisherman surrendering his or her license shall receive two academic years of free tuition at any public institution operated by the Department of Postsecondary Education, provided the fisherman has completed registration for any classes to be taken within five years of June 1, 2008.

(e) All payments made to the person who surrenders his or her license shall be considered as compensatory in nature and excludable from Alabama gross income tax.

(f) Each saltwater commercial fisherman who surrenders his or her license under this section shall be ineligible to purchase a commercial gill net license thereafter. In addition, the Department of Conservation and Natural Resources shall not issue a replacement license for the license surrendered.

(g) After June 1, 2008, the holder of a license must be present whenever a gill net is being used for fishing.

(h) Any person on June 1, 2008, who has been issued a commercial gill net license for the 2007-2008 license year may continue to annually purchase a new commercial gill net license for use in near-shore and inshore salt and brackish Alabama waters for the remainder of the person's life, subject to the requirements of Section 9-12-113. Any person authorized to purchase a commercial gill net license pursuant to this subsection who fails to purchase such a license for any year shall not be eligible to purchase a commercial gill net license thereafter. Notwithstanding any provision of Section 9-12-113, any person holding a commercial gill net license thereafter may not transfer the license.

(i) After June 1, 2008, the Department of Conservation and Natural Resources shall not issue a permit for commercial gill net fishing to any nonresident.



Section 9-12-233 - Additional surcharge on saltwater fishing licenses.

Effective for a period of five years following June 1, 2008, there is levied a surcharge of up to eight dollars ($8), as set by the Commissioner of the Department of Conservation and Natural Resources, on each annual resident and nonresident saltwater fishing license issued under Sections 9-11-53.1, 9-11-53.2, 9-11-53.5, 9-11-55.2, and 9-11-55.3. The surcharge shall be in addition to the regular license and issuance fees on such licenses and shall be collected in the same manner as those fees. The surcharge shall not apply to saltwater licenses issued to disabled persons. The proceeds from the surcharge shall be deposited into the Marine Resources Restoration Fund established in Section 9-12-234 and used for the purposes specified therein.



Section 9-12-234 - Marine Resources Restoration Fund.

(a) There is created in the State Treasury the Marine Resources Restoration Fund which shall receive funds from the additional surcharge on resident and nonresident saltwater fishing licenses levied pursuant to Section 9-12-233. In addition, the fund shall receive any state, federal, local, or private funds that may be legally applied toward economic relief of saltwater commercial gill net fishermen.

(b) The fund is continuously appropriated to the Department of Conservation and Natural Resources for the purpose of implementing the programs established in Section 9-12-232 and as otherwise provided in subsection (d). The department may not use any of the monies in the fund for administrative expenses.

(c) All interest and earnings derived from the monies in the fund shall remain in the fund. Any unexpended monies remaining in the fund at the end of the fiscal year shall remain in the fund and shall remain available for expenditure by the department for the purposes specified herein until expended in full.

(d) Any funds in the Marine Resources Restoration Fund not used for implementing the program established in Section 9-12-232 shall be used for research and reef development.

(e) Notwithstanding any provision of this article to the contrary, the obligations of the Department of Conservation and Natural Resources to acquire and retire nets as set out in Section 9-12-232 shall be limited to the availability of funds in the Marine Resources Restoration Fund.









Chapter 13 - FORESTS AND FOREST PRODUCTS.

Article 1 - General Provisions.

Section 9-13-1 - Gifts of lands for state forests.

The Governor may, upon the recommendation of the State Forestry Commission, accept gifts of land to the state, the same to be held and administered by the State Forestry Commission as state forests and to be so used as to demonstrate the practical utility of timber culture. Such gifts must be absolute, except the mineral and mining rights over and under said lands (but no reservation of any timber rights in connection therewith) may be reserved and except for a stipulation that they be held and administered as state forests; and the Attorney General shall see that all deeds of gift or other grants to the state of land mentioned above are properly executed and convey good title before the gift is accepted.



Section 9-13-2 - Distribution and expenditure of receipts from national forests.

Promptly after receipt by the state of any moneys from the United States accruing from receipts from national forests within the state, the Governor shall cause said moneys to be distributed among the several counties of the state proportional to the area of national forests located therein. Upon receipt of any such moneys by any county, the county commission of the county involved shall cause 50 percent of the amount so received to be paid to the board of education of such county to be used and expended by said board of education for the benefit of the public schools of such county, and 50 percent of the amount so received shall be expended by the county commission of such county for the benefit of the public roads of the county.



Section 9-13-3 - Assistance, etc., of private landowners; suppression of forest fires, etc.; promotion and development of forestry, etc.; acquisition, management and disposition of land; officers, assistants and employees.

(a) The commission shall give such advice, assistance and cooperation as may be practicable to private landowners and promote, so far as it may be able, a proper appreciation in this state among all classes of the population of the benefits to be derived from forest culture, preservation and use.

(b) The commission may take such measures as may be reasonable and practicable to prevent and suppress forest fires and other influences harmful to forest growth and may apply such parts of the forestry fund and other funds accruing to it as may be necessary to such purposes and to providing such systems of control as it may establish, either independently or in cooperation with the federal government and other agencies, public or private.

(c) The commission shall be the sole cooperating agency in joint work in the promotion and development of forestry and other matters and interests devolving upon it by law, among all classes of land ownership in the state, in which both the state and the federal government may have financial or administrative participation.

(d) The commission, for the purpose of establishing, developing and maintaining state forests, administrative headquarters sites, tower sites and other areas necessary for its efficient operation, may acquire land by donation, purchase, condemnation or lease, and for these purposes may use such funds as may be available to it and not otherwise obligated and may enter into agreements with the federal government or other agencies and private landowners for acquiring by lease, purchase or otherwise such lands as in its judgment are desirable or necessary.

When lands are acquired or leased under this section, the commission is authorized to make expenditures from any funds not otherwise obligated for the management, development and utilization of such areas, to sell or otherwise dispose of products from such lands, to have sole charge of all state forests and other lands that have been acquired hereunder and to have authority to make such rules and regulations for the management, administration, occupancy and use of said lands and all property and things of whatsoever nature therein or thereon as it shall find necessary.

The commission shall have full power and authority to sell, exchange or lease lands under its jurisdiction when in its judgment it is advantageous to the state to do so in the orderly development and management of state forests and other designated areas; provided, however, that said sale, lease or exchange shall not be contrary to the terms of any contract which it has entered into.

(e) The commission may employ such officers, assistants and employees as may be necessary and, as to persons employed wholly or in part in carrying out the provisions of cooperative agreements with the federal government or other agencies, for such compensation heretofore or hereafter paid may use such contributions or receipts as may be derived from the United States or from any private or philanthropic source.



Section 9-13-4 - Alabama Forestry Commission Fund.

There shall be a fund known as the Alabama Forestry Commission Fund. This fund shall consist of all occupational licenses and privilege taxes imposed by the state for engaging in any business dealing with timber or timber products and all fines and forfeitures arising under the provisions of this chapter, and all appropriations made by the State of Alabama from its General Funds in furtherance of the purposes of this chapter shall be paid into said Alabama Forestry Commission Fund. There shall also be paid into said Alabama Forestry Commission Fund all sums accruing to the State Forestry Commission from whatsoever source. This fund shall be used and expended by the State Forestry Commission in accordance with the terms of the gift, bequest, appropriation or donation from which said moneys are derived and, in absence of any such terms, shall be expended by the State Forestry Commission in furtherance of any of the provisions of this chapter. All necessary expenses of the State Forestry Commission shall be payable out of said fund on the requisition of the State Forester; provided, that nothing herein contained shall be construed to require the diversion of any funds from any particular purpose for which they were collected, allotted or budgeted if the effect of such diversion would penalize the state in retaining or securing any federal funds or federal assistance, and no funds shall be withdrawn nor expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Article 4 of Chapter 4 of Title 41 of this Code and only in the amounts and for the purposes provided by the Legislature in the general appropriation bill.



Section 9-13-5 - Designation or appointment of forest wardens; duties.

All sheriffs, deputy sheriffs, constables, marshals and such other persons as may be designated or appointed by the Governor or by the State Forester are hereby declared to be forest wardens, and they shall report to the said State Forester and to the district attorney for the county in which the same occur any violations of any provisions of this chapter.



Section 9-13-6 - Forest fire wardens - Appointment; duties generally.

The State Forester shall have the power to appoint any person in any area of the state who is skilled in forestry work or fire prevention as a forest fire warden, on a volunteer status, whose duties shall be to prevent and suppress forest fires in his respective locale. All persons so appointed shall receive a duly executed commission signed by the State Forester stating on the face thereof the appointee's name and title.



Section 9-13-7 - Forest fire wardens - Right of entry upon lands for construction of fire lines, etc.

Persons so appointed as forest wardens shall be empowered to enter any lands and to construct thereon fire lines, fire lanes or fire breaks, to set back fires thereon if necessary to prevent the further spread of fire then actually burning and to do other work necessary in the performance of their duties without liability for trespass or damages therefrom.



Section 9-13-8 - Forest fire wardens - Issuance to and use of fire-fighting equipment.

At the discretion of the State Forester, such forest fire wardens may be issued fire-fighting equipment from such equipment as may be available for such purposes to the State Forestry Commission, and any such equipment so issued may be used only for the suppression of forest fires.



Section 9-13-9 - Forest fire wardens - Compensation.

The State Forester, with the approval of the state merit board, shall have the power to provide for the compensation to be received by such forest fire wardens if, in his judgment, he deems such compensation necessary; provided, that they shall receive compensation only for such hours as are spent on fire fighting and for any actual expenses incurred by them in the performance of such duties.



Section 9-13-10 - Powers of State Forestry Commission employees as to enforcement of laws, prevention and suppression of forest fires, etc.

All employees of the State Forestry Commission appointed as forest law enforcement officers by the State Forester are hereby constituted peace officers of the State of Alabama with full police power and may exercise such powers anywhere within the state. They are hereby authorized to carry firearms or other weapons when they are actually in the discharge of their duties as such officers as provided by law. They shall be clothed with the power to arrest with or without warrant any person who shall violate any of the laws of the State of Alabama or any rule or regulation of the Alabama Forestry Commission and take him before a proper court for trial. All employees of the State Forestry Commission and all duly appointed officers of the United States whose duty it is to prevent and suppress forest fires are empowered to enter any lands and to construct thereon fire lines, fire lanes or fire breaks, to set back fires thereon if necessary to prevent the further spread of fire then actually burning and to do all other work necessary in the performance of their duties, including the right to enter any lands for the purpose of making investigations for the cause or causes of fires, without liability for trespass or damage therefrom.



Section 9-13-10.1 - Assistance of State Forestry Commission in control and suppression of wildfires by other state agencies.

All state agencies, in the performance of their duties and responsibilities to the people of Alabama, are authorized to aid and assist the State Forestry Commission in the control and suppression of wildfires, on request of the Governor of Alabama, with such requested resources that are reasonably available and needed to cope with the specific situation.



Section 9-13-11 - Willful, malicious, or intentional setting on fire, etc., of woodlands, grasslands, etc.; burning permits; fire alerts; organized forest fire protection; fines.

(a) It shall be a Class C felony for every person, firm, association, or corporation to do either of the following:

(1) Willfully, maliciously or intentionally burns, sets fire to, attempts to set fire to, or causes to be burned or any fire to be set to any forest, grass, woodlands, or other inflammable vegetation on any lands not owned, leased, controlled, or in the lawful possession of the person, firm, association, or corporation setting the fire or burning such lands or causing the fire to be set or lands to be burned.

(2) Shall have in his or her possession or shall set, throw or place any device, instrument, or other incendiary paraphernalia, including any time-delay incendiary device, in or adjacent to any forest, grass, woodlands, or other inflammable vegetation, which forest, grass, woodland or other inflammable vegetation is not owned, leased, controlled, or in the lawful possession of the person possessing such device, instrument, or paraphernalia.

(b) It shall be a Class B misdemeanor for any person, firm, association, or corporation:

(1) Who recklessly or with wanton disregard for the safety of persons or property allows a fire to escape from land owned, leased, or controlled by him or her, whereby any property of another is injured or destroyed;

(2) Who shall burn any brush, stumps, logs, rubbish, fallen timber, grass, stubble, or debris of any sort, whether on one's own land or that of another, without taking reasonably necessary precautions, both before lighting the fire and all times thereafter to prevent the escape thereof;

(3) Who shall set fire to any brush, stumps, logs, rubbish, fallen timber, grass, stubble, or debris of any sort within or near any forest or woodland, unless the area surrounding said material to be burned shall be cleared of all inflammable material for a reasonably safe distance in all directions and maintained free of all inflammable material so long as such fire shall continue to burn;

(4) Who shall set a fire within or near any forest, woodland, or grassland without clearing the ground immediately around it free from material which will carry fire, or shall leave such fire before it is totally extinguished or start a fire in any forest, woodland, or grassland by throwing away a lighted cigar, cigarette, match or by the use of firearms or in any other manner and leave the same unextinguished;

(5) Who shall destroy, remove, injure, or deface any fire warning or notices or deface any inscription or devices comprising such notices;

(6) Who shall burn any new ground, field, grasslands, or woodlands, or adjoining woodlands or grasslands of another within any area which has been placed under organized forest fire protection by the State Forestry Commission without first obtaining verbal authorization from the State Forestry Commission by obtaining a burning permit number.

(c) It shall be a Class A misdemeanor for any person to recklessly or with wanton disregard for the safety of persons or property burn, set fire to, attempt to set fire to, or cause to be burned or any fire to be set to any forest, grass, woodlands, or other inflammable vegetation on any lands not owned, leased, controlled, or in the lawful possession of the person setting the fire or burning such lands or causing the fire to be set or lands to be burned without the permission of the lawful owner.

(d) (1) Burning permits may be obtained from the district operations center when the center is in active operation. The following criteria must be met:

a. The person requesting the permit must have adequate tools, equipment, and manpower to stay with and control the fire during the entire burning period.

b. The person requesting the permit is responsible to keep the fire confined.

c. In no case will the person requesting the permit allow the fire to be unattended until it is dead out.

(2) Burning permits will be issued if the individual requesting the permit states that the above criteria will be met unless the State Forester shall declare a fire alert. Under fire alert conditions the State Forester may allow issuance of permits at his or her discretion, taking into account the number of fires burning in the district, current and projected weather conditions, the ability of the person seeking the permit to contain the fire and that individual's knowledge of fire behavior, and other factors which may affect fires and fire behavior. A fire alert will be issued by the State Forester for any district or portion of a district that in the opinion of the State Forester, has existing conditions which produce extraordinary danger from fire or smoke.

(3) If subsequent to issuance of a permit a lawfully authorized fire escapes to the lands of another and an investigation reveals that the permit holder did not meet all the criteria as set forth above, the fire will be treated as if no legal authorization had been obtained.

(4) A burning permit once issued may be revoked if the person requesting the permit fails to comply with proper burning procedures or if weather conditions develop which may result in erratic fire or smoke behavior.

(e) An area shall be deemed legally placed under organized forest fire protection by the State Forestry Commission of the State of Alabama upon proclamation of the State Forester. Such proclamation shall describe the lands placed in said area and shall be published once a week for two consecutive weeks in a newspaper published in the county where the lands composing said area are located. If there are no newspapers published in the county where said lands are located, then said proclamation shall be published in a newspaper of an adjoining county. In the event the lands composing said area are located in more than one county, such proclamation shall be so published in a newspaper in each county where said lands are located. Beginning with the twelfth day after the first publication of said proclamation in said newspaper or newspapers, the lands described in the proclamation shall be deemed in an area under organized forest fire protection. Upon the trial of any person, firm, or corporation for the violation of any provision of this section, a certified copy of said proclamation executed by the State Forester shall be admissible in evidence and shall be conclusive evidence of the fact that the lands described in said proclamation constitute an area under organized forest fire protection within the meaning of this section.

(f) All moneys collected for any violation of this section as fines, forfeitures, etc., shall go to the Alabama Forestry Commission Fund and shall be used in defraying the expense of the administration of such State Forestry Commission.



Section 9-13-12 - Uncontrolled fires declared public nuisances; liability for refusal or neglect to control or extinguish same.

Any fire burning uncontrolled on any forested, cutover, brushland or grassland area is hereby declared to be a public nuisance by reason of its menace to life and property. Any person, firm, association or corporation responsible either for the starting or the existence of such fire is hereby required to make a reasonable effort to control or extinguish it as soon as he has knowledge thereof, and if such person, firm, association or corporation shall refuse or neglect to do so, any organized fire suppression force may suppress the nuisance thus constituted by controlling and extinguishing the fire, and the cost thereof may be recovered from said person, firm, association or corporation responsible for the starting or existence of such fire.



Section 9-13-13 - Setting on fire, etc., of woods, etc., without written notice to adjacent landowners.

Any person or corporation who shall set fire to or procure another to set fire to any woods, logs, brush, weeds, grass or clearing upon his or its own land without giving adjacent landowners five days' written notice of such intention to do so, unless he or it shall have taken all possible care and precaution against the spread of such fire, shall be guilty of a misdemeanor.



Section 9-13-14 - Equipping of locomotives, etc., with appliances to prevent escape of fire.

Logging and railroad locomotives, donkey and threshing engines and other engines and boilers operated in, through and near forest or brush which do not burn oil as fuel shall be provided with appliances to prevent the escape of fire and sparks from the smoke stacks thereof and with devices to prevent the escape of fire from ashpans and fire boxes. Failure to comply with the requirements of this section shall be a misdemeanor punishable, upon conviction, by a fine of not less than $10.00 nor more than $100.00 for each and every offense thus committed; but the escape of fire accidentally from engines equipped with the standard appliances to prevent the escape of fire shall not constitute an offense against the section.



Section 9-13-15 - Attachment of wires, etc., to trees in towns or cities by lighting or power companies.

No electric lighting or power company shall attach any wires or other lighting appliances to any trees along any street of any town or city in this state. In towns and cities where such wires and lighting appliances are already attached to trees, the persons, firms or corporations owning the same shall remove the same. Any person, firm or corporation violating any of the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than $25.00 nor more than $100.00 for each and every offense so committed.



Section 9-13-22 - District attorneys to prosecute violators of provisions of chapter.

The district attorneys of the several counties shall prosecute all violators of the provisions of this chapter.



Section 9-13-23 - Jurisdiction of prosecutions under chapter.

The district courts of this state shall have jurisdiction to hear and determine all cases and prosecutions originating under the provisions of this chapter and shall impose and collect fines not exceeding the amount of $100.00, except as otherwise provided in this chapter.



Section 9-13-24 - Fees of arresting officers, etc.; informers' fees.

When an arrest for a violation of the provisions of the forestry laws is made by a salaried officer or salaried employee of the State Forestry Commission and the defendant is convicted, there shall be taxed as costs the same fee as the sheriff in this state is entitled to for similar services and, if collected from the defendant, shall be immediately remitted by the trial court directly to the State Forester, and said fee shall be used for the purpose of the administration of the State Forestry Commission. If the person making the arrest shall be a nonsalaried officer or not an employee of the State Forestry Commission and if said fee is collected from the defendant, such person shall be entitled to said fee and shall receive in addition thereto an informer's fee of one-half the fine in each case where the information furnished by him results in a conviction and the fine is collected and paid into court; provided, however, that in no case shall the amount paid to the informant or party making the affidavit as to the commission of any offense embraced in this chapter exceed the sum of $25.00. All amounts in excess of $25.00 shall be remitted to the State Forester as provided in this section. No fee shall be allowed in cases of acquittal.



Section 9-13-25 - Forestry Study Committee established; membership; meetings; duties; powers; expenses; reports.

(a) There is hereby established the Forestry Study Committee. Such committee shall be composed of fifteen members. The Speaker of the House and the President of the Senate each shall appoint three members from the respective houses; the State Forester shall be a member and serve as secretary and the Alabama Cooperative Extension Service extension forester shall be a member; and the Governor shall appoint seven members. The appointees shall represent forest land ownership, forest industries, education, other forest-related interests and other citizens whose knowledge will be valuable to the committee's work.

(b) The committee shall hold an organizational meeting at the State Capitol, within ten days after the appointments are made, and elect a chairman from among its members. Thereafter, the committee shall meet on the call of the chairman or a majority of its members and shall adopt its own rules of procedure for the conduct and transaction of business.

(c) The duty of the committee shall be to make a complete study and needs assessment of all facets of the Alabama forestry program, including but not limited to:

(1) Problems related to forest fires, their occurrences, causes, acreage burned, damages and whether legally or illegally set;

(2) Fire prevention and control in the state forests, the adequacy of prevention, detection, reporting, suppression and law enforcement measures;

(3) Resource management practices and industrial development related to the forestry program; and

(4) The effects and impact of both state and federal environmental legislation and regulations on forestry practices and landowner prerogatives and options.

(d) Nonlegislative members shall be entitled to per diem and travel expenses, now provided by law, for each day of actual attendance at committee meetings, legislative members shall be entitled to their regular legislative compensation, per diem and travel expenses for each day of actual attendance at committee meetings, upon warrants drawn on the state Comptroller upon requisitions signed by the committee's chairman provided, however, that members shall not receive additional legislative compensation or per diem when the Legislature is in session.

(e) The chairman and committee may employ such clerical, legal, technical and expert assistance as the committee may find necessary in performing its duties.

(f) The committee shall publish a report of its findings and recommendations for distribution to the public.

(g) At the conclusion of its annual study and evaluation, the committee shall report its findings and recommendations to the Governor, Lieutenant Governor, and Speaker of the House on the fifteenth day of January each year.






Article 2 - Auxiliary State Forests.

Section 9-13-40 - Declaration of public policy; deferred taxation of timber on lands designated as auxiliary state forests authorized and directed.

It is the declared policy of the state to encourage reforestation of cutover lands and timber culture generally; and to that end and in consideration of the public benefits arising therefrom, the timber growing on lands which shall hereafter be designated by the State Forestry Commission as auxiliary state forests under the provision of this article shall not be taxable or assessed for taxation by any authority from the time that said lands are so designated until they are withdrawn as auxiliary state forests, and only the land on which said timber grows may be taxed or assessed for taxation as if the ownership of the timber growing thereon had been severed from the ownership of the land, and the valuation of the timber growing on auxiliary state forests shall not be included in the valuation of the shares of stock in any domestic corporation owning such timber in arriving at the valuation of the shares of stock of such corporation for taxation; provided, that said land shall be appraised jointly by the Department of Revenue and the State Forestry Commission with view to its use for timber production purposes, such appraisal being made with due regard to the fact that the timber yields from such lands require a considerable period of years for maturing and that the valuation determined by such appraisal for the purposes of taxation of the land independently of the timber shall not be increased during the continuance of such land as auxiliary state forests; and provided further, that when the land embraced within an auxiliary state forest does not exceed 160 acres, the land shall not be taxed or assessed for taxation.



Section 9-13-41 - Designation of lands as auxiliary state forests - Applications.

Any owner of lands desiring to devote the same to forest culture and to have the same designated as auxiliary state forests shall file with the State Forestry Commission an application in writing, which shall be signed by such owner, describing the lands which said owner desires to have designated as auxiliary state forests, stating his willingness to enter into the contract provided for in this article and such other information as the State Forestry Commission may require and praying that such lands shall be designated by the State Forestry Commission as auxiliary state forests.



Section 9-13-42 - Designation of lands as auxiliary state forests - When abstract of title, etc., required; release of dower or homestead rights.

The State Forestry Commission may, in its discretion, require the applicant to furnish an abstract of title of said lands showing him to be the owner in fee thereof or other satisfactory proof of title, and all rights of dower or homestead in said lands, as against the operation of said contract, shall be released before the same is approved.



Section 9-13-43 - Designation of lands as auxiliary state forests - Inspection of lands; drafting and execution of contracts.

Upon the filing of such application, the State Forestry Commission shall, as soon as practicable, inspect the said land or cause the same to be inspected by the State Forester or some other competent and suitable person; and, if the State Forestry Commission shall find said lands to be suited for forest culture, it shall certify that fact, together with a copy of said application to the Governor, who shall, if he deems it advisable to do so, thereupon cause the contract provided for in this article to be drawn by the Attorney General, and, upon the execution of the same, by the owner of the land, the Governor shall execute the same for and on behalf of and in the name of the State of Alabama.

Said contract shall be executed in quadruplicate. One copy shall be filed with the State Forestry Commission and one with the Department of Revenue or body exercising its jurisdiction and powers. One copy shall be delivered to the owner of the land, and the fourth shall be filed by the State Forester for record in the probate office of the county or counties in which said land is situated, at the cost of the owner. The Attorney General shall approve the execution of said contracts.



Section 9-13-44 - Designation of lands as auxiliary state forests - Contents of contracts.

The Governor may, at his discretion, upon designation of any lands as auxiliary state forests, under the provisions of this article, on behalf of and in the name of the State of Alabama, enter into a contract by and with the owner of said land and the successors and assigns of said owner, the said covenant to run with the land that, in consideration of the devotion of said land to reforestation and of the public benefits arising therefrom, the timber growing on said land shall not be taxable nor assessed for taxation, directly or indirectly, or by any authority, until said lands are withdrawn as auxiliary state forests and that only the land upon which said timber is grown may be taxed or assessed for taxation during said period and that, if said land is taxed or assessed for taxation, it shall be assessed and valued as if the ownership of the timber had been severed from the ownership of the land; provided, that said land shall be appraised jointly by the Department of Revenue and the State Forestry Commission, such appraisal being made with due regard to the fact that the timber yields from such lands require a considerable period of years for maturing and that the valuation determined by such appraisal for the purposes of taxation of the land independently of the timber shall be the valuation of such lands upon and from the effective date of the approval of the contract and shall not be increased during the continuance of such lands as auxiliary state forests and that, if the land included under the contract does not exceed 160 acres, the land shall not be taxed or assessed for taxation.

It shall be agreed in said contract that the owner of said land will devote the same to forest culture and that no use shall be made of said land that will militate against the growth of the timber thereon; that the owner will use diligence in protecting the same against fire in accordance with rules established by the State Forestry Commission and that the owner will not withdraw said lands as auxiliary state forests for a period of five years after the same are entered as such and will not cut, turpentine or otherwise utilize the timber thereon before the withdrawal of the same as auxiliary state forests, except in accordance with rules formulated by the State Forestry Commission, which rules and other rules mentioned in this article it is authorized and directed to make.

Upon application of any owner of land comprised within auxiliary state forests heretofore established under contract of current effect, provisions authorized in this section but not included in the original contract may, with the approval of the Governor, be included in a supplemental contract modifying the terms of the original contract.



Section 9-13-45 - Abrogation of contracts.

If any owner or the successor in title of any such owner shall violate the provisions of his contract, the Governor may, in his discretion, abrogate the same by a written order to be filed with the Department of Revenue, the State Forestry Commission and the said owner or his successor in title. Upon such abrogation, the privilege tax provided for in this article shall at once become due and payable in all respects as if said lands had been legally withdrawn as auxiliary state forests.



Section 9-13-46 - Withdrawing of lands as auxiliary state forests; harvesting or use of timber without withdrawing of lands; payment of privilege tax generally.

(a) Any owner of land designated as auxiliary state forests may, after the lapse of five years from the designation of the said lands as such, file with the State Forestry Commission an application in writing to withdraw the same or any part thereof, and thereupon the value of the timber on the land desired to be withdrawn shall be appraised and the privilege tax thereon computed as provided for in this article; and, on the payment of said privilege tax, the State Forestry Commission shall make an order withdrawing the same as an auxiliary state forest, a copy of which shall be filed with the Department of Revenue, a copy entered in a book to be kept for that purpose by the State Forestry Commission, a copy delivered to the said owner and a copy filed by the State Forestry Commission at the cost of the owner in the probate office in the county or counties in which said land is situated.

(b) The owner of such lands shall have the right to harvest or otherwise use parts of said timber without withdrawing the land under the rules which said State Forestry Commission is directed to make.

(c) In either event, the privilege tax provided for in this article shall be paid on the value of the timber withdrawn or harvested at the time of said withdrawal or harvesting.



Section 9-13-47 - Appraisal of timber upon withdrawal of lands as state harvests, etc.; privilege tax.

Upon withdrawal of said lands or any part thereof as auxiliary state forests or harvesting or other use of parts of timber on said land without withdrawing the land, the value of the timber thereon shall be appraised separately in each county where such timber is located by the Department of Revenue and the State Forestry Commission as of the date of such withdrawal or harvesting, whereupon the owner of such timber shall pay as a privilege tax for the entry and withdrawal of such lands as auxiliary state forests or for the harvesting of the timber on such lands a sum of money equal to eight percent of the appraised value of the timber.



Section 9-13-48 - Lien on timber for payment of privilege taxes; collection of other taxes, etc.

The state shall have a lien upon the timber on land designated as auxiliary state forests for the payment of the privilege tax provided for in this article, and no other privilege or other tax, except that provided for in this section, shall be collected by or for the state or any subdivision thereof.



Section 9-13-49 - Disposition of privilege taxes.

Said privilege tax shall be paid to the State Forestry Commission and by it reported to the Comptroller and paid into the Treasury, whereupon the Comptroller shall draw and transmit to the tax collector of each county wherein such timber has been appraised and with respect to which such tax has been paid a warrant payable to such tax collector for the full amount of tax paid as to such county. Thereupon the tax collector shall treat and consider the payments so made to himself as if he had collected the same for and on account of state and county taxes duly assessed by the tax assessor upon the timber appraised as provided in this article and shall proceed to apportion, distribute and pay the same as if such taxes were ad valorem taxes assessed against the owner of the timber, after deducting therefrom for himself a commission of two percent upon the amount of such taxes and paying also the tax assessor a commission of two percent thereon. In all counties in which officials are paid on a salary basis, the commissions authorized in this section shall by said officials be paid into the treasury of said county.



Section 9-13-50 - Maintenance of records as to auxiliary state forests.

The State Forestry Commission shall keep a book in which shall be recorded all applications for the designation of lands as auxiliary state forests, contracts entered into upon such applications and withdrawals or forfeitures thereof.






Article 3 - Regulations as to Cutting, Removal, Purchase, etc., of Forest Products.

Section 9-13-60 - Unauthorized cutting, removal, transportation, etc., of timber or other forest products.

(a) It is unlawful for any person or persons to do any of the following:

(1) Willfully and knowingly cut, kill, destroy, girdle, chop, chip, saw or otherwise damage timber or forest products not his own or without authority of the legal owner.

(2) Willfully and knowingly remove timber or other forest products other than his own or without authority of the legal owner.

(3) Willfully and knowingly transport timber or other forest products which have been severed or removed in violation of subdivision (1) or (2).

(4) Willfully and knowingly purchase or contract to purchase or otherwise obtain timber or forest products severed, removed or transported in violation of subdivision (1), (2), or (3).

(5) Willfully and knowingly sell, contract to sell or otherwise dispose of logs, poles, piling, crossties, pulpwood, veneer bolts, staves, or other unmanufactured or semimanufactured forest products not his or her own or without authority of the legal owner.

(6) Alter or by any means cause a weight measuring device to give a false reading as to the actual or true weight of any forest products for the purpose of deceiving or defrauding any person, firm, or corporation.

(7) Willfully and knowingly remove timber or other forest products of another by means of deception, as defined in Section 13A-8-1.

(b) A violation of subsection (a) is a Class A misdemeanor and shall be punished as provided by law.

(c) This section shall not apply to any utility or corporation engaged in providing electric service. Nor shall it apply to the employees, contractors, agents, or representatives of a utility or corporation engaged in providing electric service where such employees, contractors, agents, or representatives are acting within the course and scope of their employment, contract, or agency.



Section 9-13-61 - Charges in affidavits, informations or indictments under article; proof of title, etc.

In any affidavit, information or indictment under this article, the person or persons accused may be charged with commencing or conspiring to commence at some particular time to commit any of the acts hereby made punishable and of continuing to commit the same at divers times and on divers days between that day and some other day to be therein stated. It shall not be necessary, in order to convict, to prove title of the lands on which the alleged violation of Section 9-13-60 occurred, but it shall be sufficient to prove title, legal, equitable or colorable, in the State of Alabama or any corporation or any person or persons other than the accused; and it shall not be necessary to allege in the affidavit, information or indictment or prove on the trial the kind of timber or forest products which are the subject of the action.



Section 9-13-62 - Liability.

Any person or entity who damages, destroys, cuts, or removes timber or other forest products not owned by that person or without the authority of the legal owner, and any person or entity who shall supervise any other person in so doing, regardless of whether the act was done knowingly or intentionally, shall be jointly and severally liable to the owner for double the fair market value of the timber or other forest products that were damaged, destroyed, cut, or removed. However, any person or entity possessing the power of eminent domain and any employee, agent, or contractor of the person or entity who, while clearing a utility right-of-way or easement, mistakenly cuts, damages, destroys, or removes timber or other forest products from lands adjacent to the utility right-of-way or easement shall only be liable for the reasonable fair market value of the damaged timber or forest products and no more, unless it is shown by clear and convincing evidence that the acts where done with the intent to wrongfully injure or remove the timber or forest products, in which case the entity or person shall be liable to the owner for double the fair market value of the timber or other forest products that were damaged, destroyed, cut, or removed.



Section 9-13-63 - Record of purchases, etc., of manufactured or semimanufactured forest products; provision of false information to purchasers, etc.; failure to maintain record, etc.

Any person, firm, or corporation buying, contracting to buy, or otherwise acquiring logs, poles, piling, crossties, pulpwood, veneer bolts, stave bolts, or other unmanufactured or semimanufactured forest products shall keep a written record in this state of every such purchase. The record shall contain the name of the person or persons from whom the product was acquired, the county from which the timber or other forest product was severed, the amount thereof and the date of delivery, which information shall be obtained from the person or persons from whom the product was acquired. This record shall be a true, accurate, and correct statement of the transaction as provided for in this section. Any person who knowingly gives false information to the purchaser of the product or who willfully misstates the facts with intent to defraud is guilty of a misdemeanor and shall be punished by a fine of not less than $100 nor more than $1000, or a jail sentence of not less than 10 days nor more than one year or both fine and imprisonment. The purchaser shall be entitled to rely upon the information furnished by the seller. The information given under this section shall be kept by the person or persons acquiring the forest products and shall be available, during business hours, to a duly authorized agent or employee of the State Forestry Commission. The record shall be kept available for a period of not less than three years. Any person, firm, or corporation failing to keep the record or in any manner falsifying it is guilty of a misdemeanor and shall be punished by a fine of not less than nor more than $1000, or a jail sentence of not less than 10 days nor more than a year or both fine and imprisonment.



Section 9-13-64 - Powers of State Forestry Commission employees as to enforcement of article, etc.

All employees of the State Forestry Commission shall have the powers of peace officers in the enforcing of the provisions of this article. They shall be allowed to enter any lands and to do any work necessary in the performance of their duties without liability for trespass or damage therefrom.



Section 9-13-65 - Disposition of fines.

All fines collected from violations of Sections 9-13-60 and 9-13-63 shall go to the Alabama Forestry Commission Fund.






Article 4 - Forest Products Privilege and Severance Taxes.

Section 9-13-80 - Definitions.

The following words, terms, and phrases, when used in this article, shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) COMMISSIONER. The Commissioner of Revenue of the State of Alabama.

(2) CONCENTRATION YARD. A place where logs, pulpwood, or inwoods pulpwood chips severed in Alabama are brought or received within the State of Alabama in a green or rough form or condition for resale to processors or manufacturers or for shipment out of state.

(3) DEPARTMENT. The Department of Revenue of the State of Alabama.

(4) FOREST PRODUCTS. Logs, pulpwood, poles, pilings, inwoods pulpwood chips, and stumpwood (tarwood).

(5) MANUFACTURER. As applied to logs suitable for manufacture into lumber, plywood, veneer, or other solid wood product, the person who operates the sawmill or plant in which the products are manufactured; as applied to pulpwood, the person who operates the paper or pulp mill, oriented strand board mill, pellet mill, or other plant in which the products are manufactured; as applied to poles and pilings, the person who purchases from the producer; as applied to stumpwood, the person who operates the plant or retort in which the product is utilized.

(6) PERSON. Any individual, firm, copartnership, association, corporation, receiver, trustee, or any other group or combination acting as a unit.

(7) PROCESSOR. A chip mill or other facility that receives forest products from a producer and further processes those forest products before delivery to a manufacturer.

(8) PRODUCER. Any person engaging or continuing to engage in this state in the business of severing timber or any other forest products from the soil, whether as owner, lessee, concessionaire, or contractor. The term shall also include any person who assembles or causes to be assembled any forest product for shipment out of the State of Alabama in an unmanufactured condition.

(9) SEVER. To fell, cut, or otherwise separate from the soil. For the purpose of this article, any person who is the owner or lessee of timber and is also the processor thereof or a manufacturer of products derived therefrom shall be deemed the producer engaged in severing such timber from the soil, notwithstanding the fact that the severance is made by an independent contractor or otherwise.

(10) TAXPAYER. Any person liable for taxes under this article.



Section 9-13-81 - Levy of severance tax; lien upon forest products, etc., for payment of tax.

To provide further for conservation of the natural resources of the state by protection of the state's forests and development of the forestry program, there is levied and shall be collected as provided in this article a privilege tax on every person who owns timber prior to severance and engages or continues to engage in the state in the business of severing timber or any other forest products from the soil for sale, profit, or commercial use whether as owner, lessee, concessionaire, or contractor. The privilege tax imposed by this article is in addition to other taxes now levied and shall be known as the forest products severance tax. The tax, together with interest and penalties imposed by this article, shall be a lien upon the forest products so severed and upon the product or products manufactured therefrom until the tax imposed by this article with respect to such forest products shall have been paid or until such forest products or the products manufactured therefrom shall have been sold by the manufacturer thereof, but the lien of such tax shall not be enforceable against the bona fide purchaser from the manufacturer of any such forest products or of the products manufactured therefrom.



Section 9-13-82 - Rates; additional taxes; exemption; legislative intent.

(a) The measure of the forest products severance tax is at the following rates:

(1) On pine logs severed in Alabama and delivered to a manufacturer, processor, or concentration yard in Alabama, the rate shall be $0.10 per ton (2,000 pounds). On pine logs severed in Alabama for transport out of the state, the rate shall be $0.10 per ton (2,000 pounds).

(2) On all other species of logs severed in Alabama and delivered to a manufacturer, processor, or concentration yard in Alabama, the rate shall be $0.065 per ton (2,000 pounds). On all other species of logs severed in Alabama for transport out of the state, the rate shall be $0.065 per ton (2,000 pounds).

(3) On pulpwood, $0.10 per ton (2,000 pounds) on pulpwood severed in Alabama and delivered to the manufacturer, concentration yard, or processor. On pulpwood transported out of the state, $0.10 per ton (2,000 pounds) for pulpwood severed in Alabama.

(4) On pilings and poles, $0.205 per ton (2,000 pounds) on pilings and poles severed in Alabama and delivered to a manufacturer or concentration yard. On pilings and poles severed in Alabama and transported out of the state, $0.205 per ton (2,000 pounds).

(5) On stumpwood (tarwood), $0.125 per ton (2,000 pounds) on stumpwood severed in Alabama and delivered to a manufacturer. On stumpwood severed in Alabama and transported out of the state, $0.125 per ton (2,000 pounds).

(6) On inwoods pulpwood chips, $0.10 per ton (2,000 pounds) on chips produced in the woods from pulpwood severed in Alabama and delivered to the manufacturer or concentration yard. On inwoods pulpwood chips produced from pulpwood severed in Alabama and transported out of the state, $0.10 per ton (2,000 pounds).

(b) There is also levied a privilege tax against the manufacturer using the forest products in an amount equal to 50 percent of the tax on the severer as set out above. The privilege tax shall be collected in the same manner as the forest products severance tax is collected and shall be known as the forest products manufacturers tax. This tax is levied on manufacturers located only within this state. It is the legislative intent that this privilege tax is not to be levied in any manner upon the person owning the land from which the forest products are severed nor upon the producer but it is levied upon the manufacturer that uses the forest products in the manufacturing process.

(c) Pulpwood, logs, or portions thereof on which the forest products severance tax has been paid shall not be subject to an additional forest products severance tax when converted into pulpwood chips. The additional forest products manufacturers tax levied by subsection (b) shall be paid by the manufacturer utilizing the pulpwood chips in a manufacturing process.

A manufacturer utilizing logs in a manufacturing process that also produces residual pulpwood chips from those logs shall not be liable for the additional forest products manufacturers tax levied by subsection (b) on that portion of the log that is converted into residual pulpwood chips. The additional forest products manufacturers tax levied by subsection (b) attributable to those residual pulpwood chips shall be paid by the manufacturer utilizing the residual pulpwood chips in a manufacturing process.

(d) A manufacturer may establish entitlement to the exemption from forest products severance tax provided by subsection (c) by obtaining a certificate from the seller providing that the seller is a manufacturer, concentration yard, or processor that is registered with the department to remit forest products severance taxes, and any manufacturer who obtains a certificate shall not be held liable for any forest products severance tax on the pulpwood chips or residual pulpwood chips purchased from the seller.

(e) It is the intent of the Legislature to encourage the use of forest based renewable energy. Fuel chips produced in the woods at the site of severance are not subject to the taxes set forth in this article. For purposes of this section, fuel chips include woodchips that are produced from tree tops and limbs, logging slash, down timber material, or standing live or dead trees which do not meet commercial standards because of size, species, merchantable volume, or economic selection criteria, and are used as a form of energy in conjunction with a manufacturing process. Fuel chips do not include similar materials utilized as feedstock in a manufacturing process. Trees that are grown specifically as an energy crop do not qualify for the exemption set forth in this subsection.



Section 9-13-83 - Exemptions from taxes.

The taxes levied by this article shall not apply to nor shall such taxes be required of those individual owners of timber who occasionally sever or cut the same from their own premises to be utilized by them in the construction or repair of their own structures, buildings or improvements or for their home consumption or used by them in the processing of their farm products.



Section 9-13-84 - Payment and disposition of taxes generally; Special State Forestry Fund; appropriation of tax receipts for use of State Forestry Commission.

(a) The taxes imposed by this article, and any other taxes imposed on the severance of forest products, shall be due and payable quarterly to the department and, when collected, shall be paid by the department into the State Treasury. When so paid into the State Treasury, all such taxes shall be credited by the Treasurer to a special fund which is hereby created and which shall be known as the Special State Forestry Fund of the State of Alabama, which fund shall be disbursed under the supervision of the State Forester, subject to the restrictions embodied in this article, for the purpose of carrying out the statewide forestry program as provided by law and for no other or different purposes. Not less than 85 percent of the taxes collected under and by virtue of this article shall be expended for forest protection. No portion of the fund shall revert to the General Fund of the state at the end of any fiscal year, and any surplus shall be allowed to accumulate from year to year and be disbursed as exigencies of the statewide forestry program may require.

(b) There is continuously appropriated the receipts from the taxes levied in this article to the State Forestry Commission for the use of the State Forestry Commission. The amount of money as shall be appropriated for each fiscal year by the Legislature to the department with which to pay the salaries, the cost of operation, and the management of the department shall be deducted, as a first charge thereon, from the taxes collected under and pursuant to this article. The expenditure of the sum so appropriated shall be budgeted and allotted pursuant to Article 4, commencing with Section 41-4-80, of Chapter 4, Title 41 and limited to the amount appropriated to defray the expenses of operating the department for each fiscal year, or two percent of the receipts, whichever is less.



Section 9-13-85 - Expenditures for forest protection.

Repealed by Act 2017-301, § 4, effective July 1, 2017.



Section 9-13-86 - Filing of quarterly reports and payment of taxes - Manufacturers and processors; payment of taxes.

Every manufacturer and processor, within 30 days after the expiration of each quarter annual period expiring, respectively, shall on the last day of March, June, September, and December of each year, file with the department a statement under oath, on forms prescribed by the department, showing the kinds of forest products and the gross quantity of each manufactured during the preceding quarter annual period by the manufacturer or processor, showing the county or counties in which such products were severed from the soil and showing the gross quantity, if any, of such forest products severed from soil outside the State of Alabama and such other reasonable and necessary information pertaining thereto as the department may require for the proper enforcement of this article. At the time of rendering such quarter annual reports, the manufacturer or processor shall pay to the department the taxes imposed by this article with respect to all forest products severed from the soil in the State of Alabama and embraced in the report. In the case that any logs, pulpwood, or inwoods pulpwood chips are sold or delivered to a concentration yard, then the taxes provided for in this article shall be reported and paid by the owner or owners of the concentration yard to the department.



Section 9-13-87 - Filing of quarterly reports and payment of taxes - Producers of forest products shipping, etc., same out of state in unmanufactured condition.

Every producer of forest products who shall ship the same out of the State of Alabama in an unmanufactured condition or who shall sell such product for shipment outside the State of Alabama in an unmanufactured condition shall, within 30 days after the expiration of each quarter annual period expiring, respectively, on the last day of March, June, September and December of each year, file with the Department of Revenue a statement under oath, on forms prescribed by the Department of Revenue, showing the kinds of forest products and the gross quantity thereof severed from the soil in Alabama and shipped or sold for shipment to points outside the State of Alabama in an unmanufactured condition, the county or counties in which such products were severed from the soil and such other reasonable and necessary information pertaining thereto as the Department of Revenue may require for the proper enforcement of the provisions of this article. At the time of rendering such quarter annual reports, such producer of forest products shall pay to the Department of Revenue the taxes herein imposed by this article upon the forest products embraced in said report.



Section 9-13-88 - Recordkeeping requirements.

It shall be the duty of every manufacturer and processor in this state and of every producer who shall ship forest products out of the State of Alabama in an unmanufactured condition and of every concentration yard where any logs, pulpwood, or inwoods pulpwood chips are sold or delivered to it to keep and preserve suitable records with the items separated into the various items on which privilege taxes are levied in this article, and other books or accounts as may be necessary to determine the amount of taxes for which he or she is liable under this article. The books and records shall be kept and preserved for a period of three years, and all records shall be open for examination at any time by the department or its duly authorized agent.



Section 9-13-90 - Failure to make reports or maintain records.

Any person subject to the provisions of this article who shall fail to make the reports or any of them as required by this article or who shall fail to keep the records as required by this article shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $25.00 nor more than $500.00 for each offense. Each month of such failure shall constitute a separate offense.



Section 9-13-93 - When taxes delinquent.

The taxes provided in this article shall become delinquent after the date fixed for the filing of the quarter annual report to be filed with the department.



Section 9-13-99 - Lien upon property for payment of taxes, interest and penalties.

The taxes together with interest and penalties imposed by this article shall be a lien upon the property of any person subject to the provisions of this article, and the provisions of the revenue laws of the State of Alabama applying to liens for license taxes shall apply fully to the taxes levied by this article.



Section 9-13-103 - Proceedings as to persons designing to engage in acts prejudicial to collection of taxes, etc.

If the department finds that a person liable for taxes under any provisions of this article designs quickly to depart from the state or to remove his property therefrom, or to conceal himself or his property therein or to do any other act tending to prejudice or to render wholly or partly ineffectual proceedings to collect such tax unless such proceedings are brought without delay, the department shall cause notice of such finding to be given such person together with a demand for an immediate return and immediate payment of such taxes. Thereupon such taxes shall become immediately due and payable. If such person is not in default in making such return or paying any taxes prescribed by this article and furnishes evidence satisfactory to the department under regulations to be prescribed by the department that he will duly return and pay the taxes to which the department's finding relates, then such tax shall not be payable prior to the time otherwise fixed for payment. If such person fails to appear and make such showing, then the department shall make such assessment final and execution may immediately issue as is provided in this article.



Section 9-13-104 - Reports of transporters of forest products - Required.

When requested by the department, all transporters of forest products out of, within or across the State of Alabama shall be required to furnish the department, under oath and upon forms prescribed by the department, any and all information relative to the transportation of forest products, and the reports shall contain, in addition to other required information, the name of the shipper, the date of shipment, the quantity and type or character of the forest products, stated in units or measurements applicable to the forest products, the point of receipt or shipment, and the point of destination. In the case of common carriers using bills of lading or way bills prescribed or approved by the Interstate Commerce Commission, the common carriers shall only be required to keep the usual records at the office or offices in this state where the records are usually kept.



Section 9-13-105 - Reports of transporters of forest products - Failure to make report.

The failure of any person to make the transporter's report provided for in Section 9-13-104 shall be punished by a fine of not less than $50.00 and not more than $500.00 for each offense.



Section 9-13-106 - Payment of taxes by counties or municipalities purchasing forest products.

When the governing body of any county or municipality in the state shall purchase any forest products upon which the privilege taxes imposed by this article have not been paid, then the said governing body of said county or municipality shall withhold from the purchase price the amount of the taxes due and shall remit it to the Department of Revenue in the same manner as is required of other taxpayers.



Section 9-13-107 - Forest products to which taxes imposed by article applicable.

The taxes imposed by this article shall apply to any forest products severed from land owned by either the State of Alabama or the United States of America, where the forest products severed enter commercial channels of trade for competitive markets.



Section 9-13-108 - Taxes upon the excise or privilege of severing or manufacturing of forest products.

Any and all taxes upon the excise or privilege of severing or manufacturing of forest products shall inure to the State of Alabama and shall be exercised only in a uniform, statewide tax. No tax shall be levied by local law or by any political subdivision of the state, including counties, cities, special taxing authorities, or other taxing instrumentalities, upon the excise or privilege of severing or manufacturing of forest products in Alabama.



Section 9-13-109 - Legislative findings.

(a) The Legislature finds and declares that the intent of Act 2017-301 is to simplify and clarify existing language used to calculate and collect forest product severance taxes and forest product manufacturing taxes and to ensure that these taxes are levied and paid only once. In furtherance of that intent, the Legislature finds that Act 2017-301 clarifies all of the following:

(1) Before July 1, 2017, if a manufacturer paid forest products severance tax utilizing a formula to convert from the weight of delivered logs to an estimate of volume based on either board measure lumber tally or log scale (Doyle Rule) for the purposes of determining the amount of forest products severance tax to be paid, then no additional forest products severance tax shall be due on the products produced from that log including the parts of the logs that are converted to residual pulpwood chips.

(2) Before July 1, 2017, if any manufacturer collected and paid forest products severance tax based on the weight of delivered logs, no additional forest products severance tax shall be due on the products produced from that log including the parts of the logs that are converted to residual pulpwood chips.

(3) Before July 1, 2017, if the forest products severance tax was paid on either pulpwood chips or the logs used to produce pulpwood chips, no additional forest products severance tax shall be due by the manufacturer purchasing the pulpwood chips for use in a manufacturing process.

(b) The clarifications provided in subsection (a) shall apply to all open tax periods and all periods for which a preliminary or final assessment of tax could be or was entered pursuant to Section 40-2A-7, or any successor general or local law, before July 1, 2017.

(c) No refunds shall be due or issued pursuant to the clarifications provided in subsection (a) with respect to those tax periods occurring before July 1, 2017.



Section 9-13-110 - Legislative intent.

It is the intent of the Legislature that the forest products severance tax prescribed in subsections (a) and (b) of Section 9-13-82, beginning July 1, 2017, shall initially generate revenues not less than the revenues generated by the tax prior to July 1, 2017. In order to ensure that the revenues previously generated are not decreased, the department shall determine the total forest products severance tax revenue generated from all severance taxpayers from Act 2017-301 for the fiscal year ending September 30, 2018. The department, no later than December 1, 2018, or as soon thereafter as practical, shall determine the amount collected from all severance taxpayers for the fiscal year ending September 2018. If the forest products severance tax generated from all severance taxpayers in the fiscal year ending 2018 are less than the forest products severance taxes generated from all severance taxpayers in the fiscal year ending in 2017, on January 1, 2019, or as soon thereafter as practical, the department shall notify all severance taxpayers of the rate adjustment needed to maintain collections at the level received and collected by all severance taxpayers prior to July 1, 2017. The rate adjustment shall be effective no earlier than the quarter beginning April 1, 2019. The rate adjustment provided for in this section shall be a one-time adjustment to each of the tax rates set forth in Section 9-13-82, and no further adjustments shall be made pursuant to Act 2017-301.






Article 5 - Protection of Forest Trees from Insect Infestation or Tree Disease Infection.

Section 9-13-120 - Definitions.

As used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) PERSON. An individual, partnership, corporation, company, society or association.

(2) FOREST TREES. Only those trees which are a part of and constitute a stand of potential, immature or mature commercial timber trees; provided, however, that such term shall be deemed to include shade trees of any species around houses, along highways and within cities and towns if the same constitute an insect or disease menace to nearby timber trees or timber stands.

(3) FORESTLAND. Land on which forest trees occur.

(4) CONTROL ZONE. An area of potential or actual infestation or infection, the boundaries of which are fixed and clearly described in a manner definitely identifying the zone.

(5) INFESTATION. Infestation by means of any insect which is dangerously injurious to forest trees; such term shall mean infection by any disease affecting forest trees which is dangerously injurious to same.



Section 9-13-121 - Investigations as to existence of insect infestations or disease infections; notice to landowners of existence of same; recommended control measures, etc.

Where an insect infestation or disease infection is believed to exist on forestland within the state, the State Forester shall cause an investigation to be made. Whenever, upon investigation, he finds that an infestation or infection exists, he shall give notice in writing, by mail or otherwise, to each forest landowner within the affected area, advising him of the nature of the infestation or infection, the recommended control measures to be taken and offering him technical advice for methods of carrying out the recommended control measures.



Section 9-13-122 - Declaration of existence of control zones, etc.

Whenever the State Forester determines that there exists an infestation or infection injurious to timber of forest growth on privately owned lands and that said infestation or infection is of such a nature as to be a menace to the timber on forestlands of adjacent owners, the State Forester, with the approval of the State Forestry Commission, may declare the existence of a control zone and describe and fix the control zone boundaries.



Section 9-13-123 - Notice to landowners upon establishment of control zones; powers of State Forester where landowner fails or refuses to initiate control measures.

On the establishment of a control zone, the State Forester shall give notice in writing by registered or certified mail, return receipt requested, in the case of an absentee owner, and in writing or otherwise in the case of a resident owner, advising him of the nature of the infestation or infection, the recommended control measures to be taken and offering him technical advice for methods of carrying out the recommended control measures. Should the forest landowner refuse or fail to initiate reasonable and practicable control measures within a period of two weeks after having been notified as prescribed in this section, the State Forester or his agents shall have the power to go upon the land within said control zone and cause the forest insect infestation or forest tree disease infection to be suppressed, eradicated or destroyed in any reasonable manner he deems to be proper.



Section 9-13-124 - Dissolution of control zones.

Whenever the State Forestry Commission determines that insect or disease control work within the designated control zone is no longer necessary or feasible, then the State Forestry Commission shall instruct the state forester by written order to dissolve the control zone.



Section 9-13-125 - Cooperative agreements with federal government, public or private agencies and landowners.

In order to accomplish the suppression, eradication and destruction of such tree infestation or infection as outlined in this article, the State Forestry Commission may enter into cooperative agreements with the federal government and other public or private agencies and with forest landowners using any such funds as may be pledged in such agreements for the suppression of infestation or infection in forest trees.



Section 9-13-126 - Control of Forest Tree Insects and Diseases Fund.

There is hereby created in the State Treasury a special fund to be known as the "Control of Forest Tree Insects and Diseases Fund." Such fund shall consist of all moneys appropriated thereto by the Legislature; all revenues collected under the provisions of this article; and any moneys paid into the State Forestry Commission by the federal government or any agency thereof to be used for the purpose of this article. All such funds are hereby appropriated to the State Forestry Commission to be used to carry out the purposes of this article. No portion of such fund shall revert to the General Fund of the State at the end of any fiscal year, and any surplus shall be allowed to accumulate from year to year and be disbursed as exigencies of the state's insect infestation or disease infection programs may require.






Article 6 - Fire Prevention in Emergency Drought Conditions.

Section 9-13-140 - Declaration of drought emergency conditions.

Whenever conditions exist in any county or counties in this state which produce extraordinary danger from fire, the State Forestry Commission, with approval of the Governor, may by regulation declare a drought emergency condition in such county or counties.



Section 9-13-141 - Setting fires, building campfires or burning trash during drought emergencies; backfires.

At such time as the State Forestry Commission has declared by regulation a drought emergency in any county or counties, it shall be unlawful in such county or counties for any person to set fire to any forest, grass, woods, wildlands or marshes or to build a campfire or bonfire or to burn trash or other material that may cause a forest, grass or woods fire. This prohibition does not apply to any backfire set by an official representative or agent of the State Forestry Commission. Nor does this prohibition apply when a backfire is set by any person for the purpose of saving life or property; provided, that such person shall have the burden of proving the necessity for setting such backfire if he claims same as a defense.



Section 9-13-142 - Penalties for violations of provisions of article.

Any person violating any provision of this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $250.00 nor more than $500.00 and, at the discretion of the court, may be sentenced to the county jail for a period not exceeding six months.






Article 7 - County Taxes and Assessments for Forest and Forest Fire Protection.

Division 1 - Special Taxes for Forest Protection.

Section 9-13-160 - "Forestland" defined.

"Forestland" shall mean any land which supports a forest growth or which under prevailing natural and economic conditions may be expected to support such a growth in the future or which is being used or reserved for any forest purpose.



Section 9-13-161 - Special annual tax for forest protection - Authorized.

For the purpose of receiving the financial and supervisory cooperation of the State Forestry Commission of the State of Alabama in forest protection, any county commission is empowered, authorized and required to assess and levy a special annual tax not to exceed $.04 per acre against the forested acreage of the county subject to the conditions set forth in Section 9-13-163.



Section 9-13-162 - Special annual tax for forest protection - Designation of forest protection areas.

The State Forestry Commission is hereby empowered and directed to establish and designate such forest protection areas prior to the submission of the petition provided for in Section 9-13-163.



Section 9-13-163 - Special annual tax for forest protection - Assessment and levy of tax upon petition of freeholders in forest protection areas.

For the purpose of receiving the financial and supervisory cooperation of the State Forestry Commission of the State of Alabama in forest protection, the county commission is required to make, assess and levy a special annual tax upon all said lands in the county, or any definitely described portion thereof, immediately upon receipt of a petition so requesting, signed by a majority of the freeholders of the county, or any definitely described portion thereof, said area to be known as a forest protection area.



Section 9-13-164 - Special annual tax for forest protection - Provision of list of landowners within forest protection areas.

The State Forestry Commission is hereby empowered and directed to furnish to the county commission of the county in which it is proposed to establish a forest protection area a list of the landowners within said proposed forest protection area, said list to show the total amount of forestland owned by each landowner subject to the forest protection tax within said forest protection area.



Section 9-13-165 - Special annual tax for forest protection - Inspection, designation, listing and placement on tax rolls of lands prior to assessment and levy.

The tax provided for in Section 9-13-161 shall not be assessed and levied until such time as the county board of equalization shall have first inspected and reviewed such property and shall have designated the same forestland, and such lands must have been returned to or listed with the tax assessor of the county where located as forestland and have been placed on the tax rolls for ad valorem taxation as other forestlands.



Section 9-13-166 - Special annual tax for forest protection - Collection, disposition and expenditure.

The tax so assessed shall be collected as other taxes are collected and remitted to the state Treasurer and placed in a "Forest Protection Fund" to be expended by the State Forestry Commission of the State of Alabama for forest fire protection in the county, or any definitely described portion thereof, against which the tax has been assessed.



Section 9-13-167 - Special annual tax for forest protection - Change or discontinuance of tax upon petition of freeholders or State Forestry Commission.

The tax provided for in Section 9-13-161 shall remain the same from year to year, except that it may be changed or discontinued upon receipt of a petition so requesting, signed by a majority of the freeholders of the county, or any definitely described portion thereof, involved or by the State Forestry Commission of the State of Alabama.






Division 2 - Assessments for Forest Fire Protection.

Section 9-13-180 - "Forestlands" defined.

"Forestlands" shall mean any lands which support a forest growth, which under prevailing natural and economic conditions may be expected to support such a growth in the future or which is being used or reserved for any forest purpose. Such term shall not include any lands within an urban area which are primarily used for residential purposes nor shall it include any publicly owned lands.



Section 9-13-181 - Participation by county commissions in fire protection program of State Forestry Commission - Authorized.

The county commission of any county in this state is authorized, when the need therefor exists, to provide in the manner specified in this division protection against forest fires in such county by participating in the State Forestry Commission's fire protection program.



Section 9-13-182 - Participation by county commissions in fire protection program of State Forestry Commission - Assessments against owners of forestlands for costs - Authorized; limitations.

Any county commission which provides forest fire protection to the persons and property of its county by participating in the State Forestry Commission's fire protection program may in the manner specified in this division assess the whole or any part of the cost of such fire protection program, not in excess of $.05 per acre, to the owners of forestland in the county; provided, that such assessment is not greater than the benefit accruing to such forestland due to the availability of such fire protection.



Section 9-13-183 - Participation by county commissions in fire protection program of State Forestry Commission - Assessments against owners of forestlands for costs - Determination of need therefor; determination and establishment of amount.

The need for special assessments to provide forest fire protection within the county shall be determined by the county commission after a public hearing is held thereon. Such hearing shall be held by such body only after a petition signed by a majority of the total number of persons owning forestlands within the county has been presented thereto; provided, that such persons are the owners of more than one half of the forestland situated within the county. The county commission shall give 10 days' notice of the time and place at which they shall meet to determine the need for a program in such county to provide protection against forest fires, the manner of financing a fire protection program, the part of the cost of such program to be assessed against owners of forestland and the manner of assessing the cost of such protection proportionately to each parcel or tract of forestland in the county. The notice of the meeting hereby required shall be published in a newspaper of general circulation in the county and shall also be posted at the courthouse of the county and in every post office within the county. Any person owning forestland in the county may appear in person or by attorney at such time and place and make defense against such assessment or the amount thereof. After such hearing the county governing body shall determine the amount of such assessment and enter on the minutes of the governing body an order fixing such assessment.



Section 9-13-184 - Participation by county commissions in fire protection program of State Forestry Commission - Assessments against owners of forestlands for costs - Time and manner of payment; reports to tax assessors; lien on property for payment.

Any assessment fixed as provided in Section 9-13-183 shall be payable at the same time and in the same manner as county taxes, and the owner of the forestlands, as defined in this division, in those counties becoming subject to the provisions of this division shall make report of same to the tax assessor of the county at the time fixed by law for making return of other property of such property owner. Assessments made pursuant to this division shall constitute a lien on the property against which they are assessed and, in case of default in the payment of such assessments, the land may be sold in the same manner and under the same conditions that lands are sold for the satisfaction of liens for county taxes.



Section 9-13-185 - Participation by county commissions in fire protection program of State Forestry Commission - Assessments against owners of forestlands for costs - Disposition and expenditure.

All moneys accruing to any county from the assessments as provided in this division shall be placed in the county treasury or depository, as the case may be, to the credit of a special fire protection fund, which fund shall be used or disbursed by said county commission only in participating in the State Forestry Commission's fire protection program within such county under such procedures and policies as may be prescribed by the State Forestry Commission. Any unexpended balance in said fund at the end of any fiscal year shall remain therein for use during the ensuing fiscal year.



Section 9-13-186 - Participation by county commissions in fire protection program of State Forestry Commission - Assessments against owners of forestlands for costs - Compensation of officials making or collecting same.

Any officer performing any duties relative to the assessing or collecting of assessments made pursuant to this division shall receive as compensation therefor the same fees and allowances that he would receive for the performance of similar duties relative to the collection of special county taxes.



Section 9-13-187 - Participation by county commissions in fire protection program of State Forestry Commission - Assessments against owners of forestlands for costs - Removal.

The county commission in any county where the assessment provided for in this division has been adopted may, upon its own motion, remove said assessment at any time; provided, that no county commission may remove said assessment without first having a public hearing relative to the removal of the assessment.









Article 7A - State Assessment for Forest Fire Protection and Prevention.

Section 9-13-188 - Legislative intent.

The Legislature hereby declares that the threat of a spread of wildfire in our forest lands is a matter of major concern. The purpose of this article, therefore, is to provide forestry assistance and to secure the protection from, and the prevention of, forest fires. This article should be liberally construed to achieve these purposes.



Section 9-13-189 - Definitions.

As used in this article, the following words shall have the meanings stated below, unless the context requires otherwise:

(1) COMMISSION. The Alabama Forestry Commission.

(2) FOREST LAND. Any land which supports a forest growth or which is being used or reserved for any forest purpose and is classified as Class III forest property in Section 40-8-1(b)(1), but excludes land within the city limits of any incorporated municipality.

(3) OWNER. Any person who is engaged in and has an economic risk in the business of producing or causing to be produced, for market, forest or timber products.

(4) PERSON. Any individual, partnership, corporation, company, society, or association, or other business entity.

(5) LESSEE. Any person who leases land for a period over five years for the purpose of producing or causing to be produced, for market, forest or timber products.



Section 9-13-190 - Administration; rules and regulations.

The forestry and fire prevention program provided for in this article shall be administered by the Alabama Forestry Commission. The commission shall have the authority to adopt such rules and regulations as it deems necessary to effectuate the purposes of this article.



Section 9-13-191 - Finance charge, fee or assessment on forest land; disposition of proceeds.

There is hereby levied in this state a finance charge, fee or assessment on forest land owned or leased by any person. Proceeds generated in each county shall be earmarked for use in the respective county where raised to provide for forest fire protection and similar forestry services within the county.



Section 9-13-192 - Manner of collection of charge, fee, or assessment; distribution.

The charge, fee, or assessment will be levied and collected in the same manner as ad valorem taxes are levied and collected. All revenues or moneys collected under the provisions of this article shall be distributed by the office of the county tax collector, or person charged with the collection of taxes, to the commission. The first assessment and collection of the levy provided for herein shall be during and for the fiscal (tax) year beginning October 1 next following the satisfaction of all prerequisites required herein for imposition of the levy herein provided.



Section 9-13-193 - Referendum; amount of assessment; payment and remission of assessment; notice of referendum.

(a) The commission shall authorize a referendum among owners or lessees of forest land to determine whether an assessment shall be levied upon said owners or lessees to offset, in whole or in part, the cost of forestry and forest fire protection programs.

(b) The assessment levied against each owner or lessee under this article shall be ten cents per acre of forest land owned.

(c) All affected owners or lessees of forest land shall be entitled to vote in any such referendum. The commission shall determine any questions of eligibility to vote and shall establish rules and regulations pertaining to the vote.

(d) If a majority of those voting at the referendum vote in favor of the assessment, then the charge, fee or assessment shall be collected from the owners or lessees of forest land. The finance charge, fee or assessment levied by this article shall not be effective until a majority vote is obtained according to guidelines established by the commission.

(e) The finance charge, fee or assessment shall be due and payable at the same time as county ad valorem taxes. The assessments collected in each county under this article shall be promptly remitted to the commission under such terms and conditions as the State Forester shall deem necessary to ensure that such assessments are used in a sound forestry program and for the prevention of and protection against forest fire.

(f) With respect to any referendum conducted under the provisions of this article, the duly certified organization shall, not less than 30 days before the date of such referendum, cause to be published at least once a week for three weeks in a newspaper of county-wide circulation the date, hours, polling places and rules for voting in the referendum, the amount and basis of the assessment proposed to be collected, the means by which such assessment shall be collected, and the general purposes to which said amount so collected shall be expended and applied. Such notice shall be published by the certified organization through the medium of an established forestry publication and written notice therefor shall be given to each county agent and Alabama Forestry Commission supervisor in this state.



Section 9-13-194 - Management of referendum.

The arrangements for the place, time and management of any referendum held under this article shall be under the direction of the commission. The commission shall bear all expenses incurred in conducting the referendum, including the furnishing of ballots and arranging for the necessary poll holders.



Section 9-13-195 - Referendum after failed referendum.

In the event the referendum conducted under this article fails to receive the required number of affirmative votes, the commission may call another referendum after the expiration of two years.



Section 9-13-196 - Failure to pay assessment; penalty; lien on property.

(a) An owner or lessee of forest land who fails to pay, upon reasonable notice, any assessment levied under this article shall, in addition to the assessment, be subject to a per acre penalty as established by the commission's rules and regulations.

(b) Any finance charge, fee, or assessment levied shall constitute a lien on the property against which it is levied. In case of default in the payment of such finance charge, fee, or assessment, the subject land may be sold in the same manner and under the same conditions that lands are sold for the satisfaction of liens for county ad valorem taxes, provided, however, no sale of the subject land may occur within three years from the date of said default, and redemption from such sale may be effected in the same manner as is provided by law for redemption where land is sold for nonpayment of ad valorem taxes.



Section 9-13-197 - Change in finance charge, fee or assessment.

Any county may, by local legislation, increase the amount of the finance charge, fee or assessment provided for in this article, but is hereby prohibited from decreasing said amount; provided, however, all local laws levying acreage assessments are repealed retroactively effective October 1, 1990, except to the extent that they exceed ten cents per acre.



Section 9-13-198 - Assessments, fees, etc., not a tax.

Assessments, fees, or other charges collected as authorized under authority hereof shall not be considered as a tax within the meaning of the Constitution of Alabama of 1901, or any provision of this Code.






Article 8 - Southeastern Interstate Forest Fire Protection Compact.

Section 9-13-200 - Authorized; form.

The governor on behalf of this state is hereby authorized to execute a compact in substantially the following form with any one or more of the states of Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee, Virginia and West Virginia, and the Legislature hereby signifies in advance its approval and ratification of such compact, which compact is as follows:

SOUTHEASTERN INTERSTATE FOREST FIRE PROTECTION COMPACT

Article I.

The purpose of this compact is to promote effective prevention and control of forest fires in the Southeastern region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member states, by providing for mutual aid in fighting forest fires among the compacting states of the region and with states which are party to other regional forest fire protection compacts or agreements, and for more adequate forest protection.

Article II.

This compact shall become operative immediately as to those states ratifying it whenever any two or more of the states of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee, Virginia and West Virginia, which are contiguous, have ratified it and congress has given consent thereto. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the legislature of each of the member states.

Article III.

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that state and shall consult with like officials of the other member states and shall implement cooperation between such states in forest fire prevention and control.

The compact administrators of the member states shall coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact.

There shall be established an advisory committee of legislators, forestry commission representatives, and forestry or forest products industries representatives which shall meet from time to time with the compact administrators. Each member state shall name one member of the senate and one member of the house of representatives who shall be designated by that state's commission on interstate cooperation, or if said commission cannot constitutionally designate the said members, they shall be designated in accordance with laws of that state; and the governor of each member state shall appoint two representatives, one of whom shall be associated with forestry or forest products industries, to comprise the membership of the advisory committee. Action shall be taken by a majority of the compacting states, and each state shall be entitled to one vote.

The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member states.

It shall be the duty of each member state to formulate and put in effect a forest fire plan for that state and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

Article IV.

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling or preventing forest fires, it shall be the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

Article V.

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance, or use of any equipment or supplies in connection therewith: Provided, that nothing herein shall be construed as relieving any person from liability for his own negligent act or omission, or as imposing liability for such negligent act or omission upon any state.

All liability, except as otherwise provided hereinafter, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and subsistence of employees and maintenance of equipment incurred in connection with such request; provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such service to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

For the purposes of this compact the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member states.

Article VI.

Ratification of this compact shall not be construed to affect any existing statute so as to authorize or permit curtailment or diminution of the forest fire fighting forces, equipment, services or facilities of any member state.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between any federal agency and a member state or states.

Article VII.

The compact administrators may request the United States Forest Service to act as a research and coordinating agency of the Southeastern Interstate Forest Fire Protection Compact in cooperation with the appropriate agencies in each state, and the United States Forest Service may accept responsibility for preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of any federal agency engaged in forest fire prevention and control may attend meetings of the compact administrators.

Article VIII.

The provisions of articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any state party to this compact and any other state which is party to a regional forest fire protection compact in another region; provided, that the legislature of such other state shall have given its assent to such mutual aid provisions of this compact.

Article IX.

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the governor of such state, as the laws of such state shall provide, takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.



Section 9-13-201 - Payment of expenses of advisory committee in attending meetings.

The expenses incurred by the advisory committee in attending meetings of the Southeastern Interstate Forest Fire Protection Compact shall be payable out of the Alabama Forestry Commission Fund. Such expenses shall include travel costs and other necessary expenses of the advisory committee members of the State of Alabama to and from meetings of the compact or its duly constituted sections or committees.






Article 9 - Timber Theft Equipment Condemnation.

Section 9-13-220 - Short title.

This article shall be known as the Timber Theft Equipment Condemnation Act.



Section 9-13-221 - Seizure of vehicle and equipment upon arrest for certain criminal violations; delivery to district forester.

It shall be the duty of any sheriff, policeman, forestry officer, or other peace officer or law enforcement officer in the State of Alabama, arresting any person who is charged with violating or attempting to violate Section 9-13-60 or any felony laws of the State of Alabama involving timber or forest products or transactions pertaining thereto, to seize any vehicle and equipment used, which is in the possession or under control of the person or persons charged with violating the laws, and to deliver any such seized vehicle and equipment, to the regional forester of the forestry region in which the arrest is made. The person receiving any vehicle and equipment from the arresting officer shall keep it in a safe place and in as good condition as when received, until disposed of as hereinafter provided. The seizure of vehicles and equipment provided in this section is authorized only when the arrest is for a crime involving the theft of timber harvesting equipment or the parts thereof, the harvesting, removal, transportation, or disposal of any forest products, or any other transactions related to forest products or timber harvesting equipment or any part or parts from timber harvesting equipment.



Section 9-13-222 - Report of seizure to district attorney.

Within five days after the arrest of any person for violating Section 9-13-60 or any felony laws of the State of Alabama outlined in this article, the person receiving possession of any vehicle and equipment, seized as aforesaid, shall report the seizure and detention of the vehicle and equipment to the district attorney or other prosecuting official, giving a full description of such vehicle and equipment, any identification number, make and model thereof, the name of the person in whose possession it was found when seized, the person, if any, making claim to same or any interest therein if the name can be ascertained or is known, and the date and place of the seizure and a statement of the circumstances surrounding the seizing of the property.



Section 9-13-223 - Report to district attorney after conviction of person for theft of timber or lumber.

Within five days after the final conviction of any person for violating Section 9-13-60 or any felony laws of the State of Alabama involving timber or forest products or transactions pertaining thereto, the person receiving possession of any vehicle and equipment, seized as aforesaid, shall report the seizure and detention of the vehicle and equipment to the district attorney or other prosecuting official, giving a full description of such vehicle and equipment, any identification number, make and model thereof, the name of the person in whose possession it was found when seized, the person, if any, making claim to same or any interest therein if the name can be ascertained or is known, and the date and place of such seizure and a statement of the circumstances surrounding the seizing of the property.



Section 9-13-224 - Notice to creditors; institution of condemnation proceedings; legal title to equipment.

At least 60 days prior to the institution of condemnation proceedings as herein provided, notice shall be given by the court to any creditor who is known to have a secured interest, a judgment, lien or other interest in any vehicle or equipment seized pursuant to this article. Such creditors may claim their property during said 60-day period. Thereafter, the district attorney or other prosecuting officer of the judicial circuit upon receiving such report shall at once institute, or cause to be instituted, condemnation proceedings in the circuit court, in the same manner that he is directed by law to institute proceedings for the condemnation and forfeiture of automobiles and other vehicles used in the illegal transportation of alcoholic beverages. The legal title to any vehicle and other equipment seized under this article shall be presumed to be vested with the person, firm, or corporation that last purchased a vehicle tag for said vehicle or equipment.



Section 9-13-225 - Forfeiture of equipment upon judgment; costs of proceedings; State Forester to keep records.

When any judgment of condemnation or forfeiture is made in any case filed under the provisions of this section, the judge making such judgment shall order and direct that said vehicle and equipment be forfeited or awarded to the State Forester to be sold or used by him in the enforcement of the law.

And said order, in the event that no appeal is taken within 15 days from the rendition thereof, shall be carried out and executed. The court, at its discretion, shall direct in said judgment that the cost of the proceedings be paid by the person(s) in whose possession said vehicle and equipment were found when seized, or by any party or parties that claim to own said vehicle and equipment, or any interest therein, and who contested the condemnation and forfeiture thereof. The State Forester shall keep a permanent record of all such vehicles and equipment awarded to him as provided for herein, to be accounted for as other public property.



Section 9-13-226 - Use of proceeds from sale of equipment; award and distribution determined by State Forester.

In the event the seized items are sold, the proceeds from the sale shall be used, first, for payment of all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance or of custody, advertising and court costs; and the remaining proceeds from such sale shall be in the property of the Alabama Forestry Commission or other entities whose law enforcement agencies or departments are determined by the Alabama Forestry Commission to have been participants in the investigation resulting in the seizure. Such award and distribution shall be made on the basis of the percentage(s) as determined by the State Forester which the respective agencies or departments contributed to the police work resulting in the seizure.



Section 9-13-227 - Provisions cumulative.

The provisions of this article are cumulative and should not be construed to repeal or supersede any laws not directly inconsistent herewith; provided, however, those laws or parts of law which are in direct conflict are specifically repealed only to the extent that there is such conflict.






Article 10 - Ginseng Regulation.

Section 9-13-240 - Findings and purpose.

The Legislature has found that ginseng Panax quinquefolius L., is listed as endangered by the Convention on International Trade in Endangered Species of Wild Fauna and Flora, and as such, must be protected from extinction. The purpose of this article is to provide a mechanism for collection and exportation of ginseng while at the same time preventing the depletion of wild ginseng populations throughout the state.



Section 9-13-241 - Definitions.

As used in this article, the following words shall have the meaning stated below, unless the context clearly requires otherwise:

(1) BOARD. The State Board of Agriculture and Industries.

(2) COMMISSIONER. The Commissioner of Agriculture and Industries or his designated representative.

(3) CULTIVATED GINSENG. Ginseng that has been planted and cultivated by standard horticultural practices.

(4) DEPARTMENT. The Department of Agriculture and Industries.

(5) EXPORT. To transport, deliver or cause to be transported or delivered to any person or place for the purpose of transportation from any place in this state to any place outside this state.

(6) GINSENG. The plant Panax quinquefolius L., including cuttings, roots, fruits, seed, propagules or any other portion thereof.

(7) GINSENG COLLECTOR. Any person who intentionally removes wild ginseng from the location in which the plant grew for the purpose of sale, resale or export.

(8) GINSENG DEALER. Any person who collects or purchases ginseng for the purpose of reselling, selling, manufacturing or exporting same.

(9) COLLECT. To dig, cut or otherwise remove any ginseng from the location where it grew for the specific purpose of export.

(10) GINSENG GROWER. Any person who grows cultivated ginseng as a commercial crop.

(11) PERSON. Any individual, corporation, company, society, association or other business entity.

(12) PURCHASE. To acquire, obtain or receive or to attempt to acquire, obtain or receive by exchange of money or other valuable consideration and specifically includes barter or exchange.

(13) SELL. Dispose of, transfer or convey or attempt to dispose of, transfer or convey by exchange of money or other valuable consideration and specifically includes barter or exchange.

(14) WILD GINSENG. Ginseng in, or collected from its native habitat, notwithstanding whether the ginseng occurs naturally from that habitat or was introduced or increased in abundance by the actions of humans, including, but not limited to, sowing ginseng seed or by transplanting ginseng plants from other areas.

(15) GREEN GINSENG. Ginseng roots retaining moisture, not dried.

(16) DRIED GINSENG. Ginseng roots that have been dried to remove moisture.



Section 9-13-242 - Collection of ginseng.

(a) The season for the legal collection of ginseng shall be from September 1 through December 13 inclusive. Collection of ginseng outside of this period is unlawful, unless the plants are collected from land owned or managed by the ginseng collector for the personal use of such collector and/or members of the collector's immediate family.

(b) It shall be unlawful to collect ginseng that has less than three five-leaf prongs.

(c) It shall be unlawful to collect ginseng with immature green, unripe fruit (seeds).

(d) It shall be unlawful for any person collecting ginseng to fail to plant immediately after collection the ripe berries or seeds of collected ginseng in the same location at which such ginseng was collected, provided such berries are present.

(e) It shall be unlawful for any person to collect ginseng from private or public property without first obtaining written permission from the landowner or his agent, except on property where general public permission is granted to trespass and to collect such items.

(f) All ginseng not exported from state must be weighed and receipted by March 31 following harvest. Future export certification against this receipt shall be completed by the department.

(g) Ginseng selling season shall be September 15 through March 31, or year round if root was state weighed and receipted by March 31 after harvest.

(h) Ginseng dealers shall not purchase ginseng during the closed season unless they have evidence that the collector dug the roots between September 1 and December 31 of the collecting season and had the roots weighed and receipted by the state no later than March 31 following harvest.

(i) Should the commissioner determine through site observation and investigation that wild ginseng populations are being depleted, he may elect to establish collection quotas or temporarily suspend ginseng collection until such time that the wild ginseng population is restored.



Section 9-13-243 - Registration of ginseng dealers, growers and collectors.

Ginseng dealers, collectors and growers shall register annually with the department on forms provided by the department on or before August 1 of each year. Such registration shall be accompanied by a fee in an amount determined by the board but in no event shall the board prescribe fees in excess of $200.00. Delinquent fees shall be handled as provided under Section 2-9-2.



Section 9-13-244 - Record keeping requirements.

(a) Ginseng dealers shall keep records on forms provided by the department of all ginseng purchases and sales. These records will include date of transaction, month collected, county where collected, weight of ginseng bought or sold, seller's permit number and signature of the seller. The report shall also show whether the root was wild or cultivated and if green or dry. These records shall be kept for a period of three years and shall be made available to the department upon request. A clear and legible copy of such records shall be submitted to the commissioner at such times as he deems necessary.

(b) Ginseng growers shall keep accurate records on forms provided by the department of sales of ginseng. Such records shall include date of transaction, county where grown, weight of ginseng sold, purchaser's permit number and name of purchaser. These records shall be kept for a period of three years and shall be made available to the department upon request. A clear and legible copy of such records shall be submitted to the commissioner at such times as he deems necessary.

(c) Ginseng collectors shall, upon request by the commissioner, provide any and all information concerning the precise site from which he has collected ginseng.

(d) Any and all records required to be kept by any ginseng dealer, grower or collector shall be open for inspection by the commissioner at any time during normal business hours.



Section 9-13-245 - Exportation of ginseng from Alabama.

(a) Any person who has ginseng in any quantity and wishes to export any amount out of the state may obtain an export permit from the commissioner. To obtain an export permit, the person must maintain accurately kept records of his purchases and sales, be currently registered with the department as a ginseng dealer, and be in compliance with all requirements of this article and regulations promulgated hereto. He shall also present for the purpose of weighing and examination the ginseng to be exposed to the department if requested.

(b) The exportation of ginseng without an export permit is a violation of this article.



Section 9-13-246 - Promulgation of rules and regulations.

The commissioner is empowered with the approval of the board to promulgate such rules and regulations as are reasonable and necessary to accomplish the evident purpose and intent of the law and also for the purpose of complying with guidelines imposed by the United States Department of Interior, Fish and Wildlife Service, concerning the certification and export of ginseng.



Section 9-13-247 - Monitoring program conducted.

The commissioner shall conduct or cause to be conducted a monitoring program of sufficient depth and scope so as to insure that wild ginseng populations are not depleted.



Section 9-13-248 - Right of entry.

The commissioner shall have power to enter into or upon any place and to open any bundle, package or other container containing or thought to contain ginseng held or maintained in violation of this article or regulations promulgated thereto.



Section 9-13-249 - Refusal or recall of permits, etc.

(a) The commissioner shall have the power to refuse to issue a permit or certificate or to recall any permit or certificate already issued when he shall have reasonable cause to believe that the applicant for or holder of said permit or certificate may have or has violated this article or regulations promulgated hereto.

(b) Appeals from the action of the commissioner in refusal to issue or recall any certification or permit shall be heard by the board. Notice of an appeal to the board must be received by the commissioner in writing within 10 days of receiving notice of the commissioner's action. The board shall hear the appeal at its next scheduled meeting, but in no circumstances more than 30 days from the date the commissioner receives the notice of the appeal. The action of the commissioner shall not be stayed pending an appeal before the board.

(c) Appeals from action by the board shall be conducted as provided under the Alabama Administrative Procedure Act, Section 41-22-1, et seq.



Section 9-13-250 - Violations.

(a) Any person who shall violate any provision or requirement of this article or of regulations promulgated hereto or of any notice or order given pursuant thereto or who shall forge, counterfeit, destroy or wrongfully or improperly use any permit or certificate provided for in this article or in the regulations promulgated hereto or who shall interfere with or obstruct any inspector or other employee of the commissioner in the performance of his duties under this article shall be deemed guilty of a Class C misdemeanor.

(b) There is conferred upon the commissioner and his specifically authorized representatives assigned by him to enforce the provisions of this statute the same powers as are possessed by sheriffs of this state for the purpose of enforcing the provisions of this article. In the exercise of their duty they shall exhibit their official identification to any person questioning their authority upon demand. They are authorized and empowered to make lawful arrests of any person violating any provisions of this article.






Article 11 - Prescribed Burning.

Section 9-13-270 - Short title.

This article may be cited as the "Alabama Prescribed Burning Act."



Section 9-13-271 - Legislative findings.

(a) The Legislature hereby finds and declares that the application of prescribed burning is a landowner property right and a land management tool that benefits the safety of the public, the environment, the natural resources, and the economy of Alabama. Therefore, the Legislature finds that:

(1) Prescribed burning reduces naturally occurring vegetative fuels within wildland areas. The reduction of the fuel load reduces the risk and severity of major catastrophic wildfire, thereby reducing the threat of loss of life and property, particularly in urbanizing areas.

(2) Many of Alabama's natural communities require periodic fire for maintenance of their ecological integrity. Prescribed burning is essential to the perpetuation, restoration, and management of many plant and animal communities. Significant loss of the state's biological diversity will occur if fire is excluded from fire-dependent ecosystems.

(3) Forest lands constitute significant economic, biological, and aesthetic resources of statewide importance. Prescribed burning on forest land prepares sites for reforestation, removes undesirable competing vegetation, improves wildlife habitat, expedites nutrient cycling, and controls or eliminates certain forest pathogens.

(4) The state manages hundreds of thousands of acres of land for parks, wildlife management areas, forests and other public purposes. The use of prescribed burning for management of public lands is essential to maintain the specific resource values for which these lands were acquired.

(5) Proper training in the use of prescribed burning is necessary to ensure maximum benefits and protection for the public.

(6) As the population of Alabama continues to grow, pressures from liability issues and nuisance complaints inhibit the use of prescribed burning.

(b) The purpose of this article is to authorize and promote the continued use of prescribed burning for ecological, silvicultural, agricultural and wildlife management purposes.



Section 9-13-272 - Definitions.

As used in this article, the following words shall have the following meanings:

(1) CERTIFIED PRESCRIBED BURN MANAGER. An individual who successfully completes a certification program approved by the Alabama Forestry Commission.

(2) PRESCRIBED BURNING. The controlled application of fire to naturally occurring vegetative fuels for ecological, silvicultural, agricultural and wildlife management purposes under specified environmental conditions and the following of appropriate precautionary measures which cause the fire to be confined to a predetermined area and accomplishes the planned land management objectives.

(3) PRESCRIPTION. A written plan for starting and controlling a prescribed burn to accomplish the ecological, silvicultural, and wildlife management objectives.



Section 9-13-273 - Liability for damage caused by fire; requirements; rules and guidelines; fees for certification or training.

(a) No property owner or his or her agent, conducting a prescribed burn in compliance with this article, shall be liable for damage or injury caused by fire or resulting smoke unless it is shown that the property owner or his or her agent failed to act within that degree of care required of others similarly situated.

(b) Prescribed burning conducted in compliance with this article shall be considered in the public interest if it meets all of the following requirements:

(1) It is accomplished only when at least one certified prescribed burn manager is supervising the burn or burns that are being conducted.

(2) A written prescription is prepared and witnessed or notarized prior to prescribed burning.

(3) A burning permit is obtained from the Alabama Forestry Commission.

(4) It is conducted pursuant to state law and rules applicable to prescribed burning.

(c) The Alabama Forestry Commission may promulgate rules for the certification of prescribed burn managers and guidelines for a prescribed burn prescription.

(d) The Alabama Forestry Commission may charge and collect fees and other payments from persons applying for certification or training as a prescribed burn manager as may be necessary to provide training required for certification as a prescribed burn manager and to carry out other administrative aspects of this article; however the expenditure of any fees charged by the Forestry Commission under this subsection shall be budgeted and allotted pursuant to the Budget Management Act and Article 4 of Chapter 4 of Title 41.



Section 9-13-274 - No certification as prescribed burn manager required in certain circumstances.

Nothing in this article shall be construed as requiring certification as a prescribed burn manager in order to conduct burning operations on one's own property or on the lands of another with the landowner's permission as long as applicable state laws and rules relating to prescribed burning are complied with.









Chapter 14 - STATE PARKS.

Article 1 - General Provisions.

Section 9-14-1 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) PARK. Any area of land primarily valuable for recreational purposes because of its scenic, historic, prehistoric, archaeologic, scientific or other distinctive characteristics or nature features.

(2) MONUMENT and HISTORIC SITE. Any area of land, with or without buildings, structures or other objects thereon, wholly or primarily of historic, prehistoric, archaeologic, scientific or commemorative interest or value.

(3) PARKWAY. Any elongated strip of land suitable for recreation and a pleasure vehicle road to which the owners or lessees of abutting property shall have no right of direct access.

(4) LAND. Upland, land under water and every estate, interest and right, legal or equitable, in land or water.



Section 9-14-2 - Designation and uses of parks, parkways, monuments and historic sites in state park system.

All parks, parkways, monuments and historic sites now owned or hereafter established or acquired by the state shall constitute the state park system (except Mound State Monument, the First White House of the Confederacy and all monuments and historic sites now located on state owned land in the City of Montgomery), and are hereby reserved for the enjoyment and benefit of the people; provided, that nothing contained in this section shall be construed as restricting or limiting in any manner the power and authority now granted by law to the Commissioner of Conservation and Natural Resources to sell, lease or exchange any park, parkway, monument or historic site now owned or hereafter established or acquired by the state.



Section 9-14-3 - Maintenance of monument of Fort Louis de la Mobile.

The granite monument marking the site of Fort Louis de la Mobile, founded by Iberville and Bienville, and the 25 feet square parcel of land upon which the monument is erected is a part of the public property of the state and must be cared for by the Division of Parks.



Section 9-14-4 - Construction, maintenance, etc., of roads leading from state highways to lands in state park system.

The State Department of Transportation is hereby authorized and empowered upon the request of the Commissioner of Conservation and Natural Resources to construct, reconstruct and maintain roads leading from a state highway to any land included in the state park system. The State Director of Transportation shall confer with the Commissioner of Conservation and Natural Resources before deciding upon the location and character of any such improvement. The State Department of Transportation is hereby authorized and empowered, upon the request of the Commissioner of Conservation and Natural Resources, to construct, reconstruct and maintain roads within the boundary of any land or lands included in the state park system. The construction and reconstruction of such roads shall be in accordance with the development plan for the said land or lands as approved by the Commissioner of Conservation and Natural Resources. Such roads shall be maintained in such manner as may be agreed upon between the State Director of Transportation and the Commissioner of Conservation and Natural Resources. The costs of such construction, reconstruction and maintenance shall be paid from the state Highway Fund.



Section 9-14-5 - Repair and maintenance of roads and bridges within state parks system and state owned public fishing lake areas.

After September 8, 1967, the State Department of Transportation may have the duty and responsibility of repairing and maintaining all roads and bridges within the state parks system and state owned public fishing lake areas.



Section 9-14-6 - County and municipal grants, etc., of lands to state park system; appropriations of moneys for improvement, operation, etc., of state park system.

Any county and any incorporated city or town in the State of Alabama is hereby authorized and empowered to donate, convey and grant to the State of Alabama any land owned by it or which it may hereafter acquire to become a part of the state park system. Any such county, city or town may appropriate moneys to the Department of Conservation and Natural Resources to be used and expended in extending, improving, operating or maintaining the state park system.



Section 9-14-7 - Maintenance of Monte Sano State Park.

(a) Notwithstanding any other laws, the Department of Conservation and Natural Resources is prohibited from selling, trading, or rearranging any lands within the boundaries of Monte Sano State Park in Madison County, Alabama.

(b) It is the intent of subsection (a) to preserve at a minimum the current geographical size and location of Monte Sano State Park. Notwithstanding the foregoing, it is the intent of the Legislature that the Department of Conservation and Natural Resources may expand the geographical size and location of Monte Sano State Park, and may grant easements, permits, licenses, and rights-of-way at its discretion within the boundaries of the park.



Section 9-14-8 - Free admission for military personnel on holidays.

Any active or retired member of the United States Armed Forces, including any reserve component thereof, or the National Guard, upon presentation of an appropriate active or retired military identification card, shall be granted free admission to any state park operated by the Department of Conservation and Natural Resources on any state or federal holiday.



Section 9-14-9 - Sale of alcoholic beverages for on-premises consumption.

Each state park that has a lodging facility and restaurant may sell alcoholic beverages for on-premises consumption Monday through Saturday, except that in those facilities which currently allow Sunday sales, alcoholic beverages may be sold for on-premises consumption each day of the week. The provisions of this section shall not be applicable to any state park or municipality within Chilton County.






Article 2 - Contracts for Maintenance and Operation of Concessions Within State Park Areas.

Section 9-14-20 - Authorized.

The Department of Conservation and Natural Resources, Division of Parks may, with certain exceptions set out in this article, enter into contracts with persons, firms or corporations to maintain and operate concessions within the state park areas for the welfare of the general public in the use and enjoyment of the state park system.



Section 9-14-21 - Invitations to bid; experience of persons, etc., seeking concessions; responsibility for maintenance of state facilities leased.

(a) For any concession contract authorizing occupancy by the concessionaire of any portion of the state park system, the Division of Parks shall prepare an invitation to bid, which shall include a summary of the terms and conditions of the concession sufficient to enable persons, firms or corporations to bid solely on the basis of rates to be paid to the state. Bids will be made only on the basis of the invitation to bid.

(b) No concession may be awarded to any person, firm or corporation who or which has less than five years actual experience in the operation of a facility similar to the concession being considered for leasing.

(c) All concessionaires shall be fully responsible for the maintenance and upkeep of the state facility leased.



Section 9-14-22 - Advertisements and solicitations for sealed bids; submission and opening of bids; original bids and documents to be retained and open to public inspection.

(a) The Division of Parks shall advertise for sealed bids on all concessions by publication of notice thereof one time in a newspaper published in Montgomery County, Alabama, or in any other manner and for such lengths of time as the Commissioner of Conservation and Natural Resources may determine; provided, however, that the Commissioner of Conservation and Natural Resources shall also solicit sealed bids by sending notice by mail to all persons, firms or corporations who have filed a request in writing that they be listed for solicitation on bids for such concessions as are set forth in such request. If any person, firm or corporation whose name is listed fails to respond to any solicitation for bids after the receipt of three such solicitations, such listing may be cancelled.

(b) All bids shall be sealed when submitted, shall be opened in public at the hour stated in the notice and all original bids together with all documents pertaining to the award of the contract shall be retained and made a part of a permanent file or record and shall be open to public inspection.



Section 9-14-23 - Bonds for contracts; failure of successful bidders to execute contracts; rejection of all bids; negotiation of contract.

(a) The Commissioner of Conservation and Natural Resources shall require and set appropriate bonds (but in no event in an amount less than $50,000.00 per $1,000,000.00 or fraction thereof of the construction, equipping and furnishing cost of the facility leased) for all park concession contracts in an amount deemed sufficient to fully protect the interest of the state for the faithful performance of the terms of said contracts and for the payment of all moneys which may become due to the state by virtue of the provisions of such contracts.

(b) A failure by a successful bidder on any concession contract to execute same to the commissioner within 20 days of receipt thereof and within the same time limit to provide the state with all required bonds together with such evidence of insurance as is required under the terms of the contract may, at the option of the commissioner, be treated as a refusal to execute; and, upon such determination by the Commissioner, all rights of the successful bidder shall terminate, and any and all moneys or considerations paid into the state shall be forfeited.

(c) If the Commissioner of Conservation and Natural Resources, after receipt of all bids on a concession contract, deems that the acceptance of any bid would not be in the best interest of the state, he may reject all bids. He may thereafter negotiate a concession contract; provided, that said negotiated contract must give better terms to the state than any of the rejected bids.



Section 9-14-24 - Award of contracts; provisions as to concessionaire's rates and charges; periodic review, etc., of rates and charges; inclusion of terms and conditions for protection of state against loss of investment.

(a) All concession contracts authorizing occupancy of any portion of the state park system shall be awarded to the highest responsible bidder, as determined by criteria set out in the notice therefor, who, in the opinion of the Commissioner of Conservation and Natural Resources, will operate the concession consistent with the contract and in the best interests of the state and public.

(b) All concession contracts of whatever nature or form shall provide for the reasonableness of the concessionaire's rates and charges to the public, and such rates shall be judged primarily by comparison with those rates or charges for facilities and services of comparable character under similar conditions with due consideration for length of season, peak loads, average percentage of occupancy, accessibility, availability, cost of labor and personnel, type of patronage and such other factors deemed significant by the Commissioner of Conservation and Natural Resources.

(c) All concession rates and charges will be subject to periodic review by the Commissioner of Conservation and Natural Resources, who shall have authority to require the concessionaire to reduce such rates when, after review of same, he finds them to be excessive and not based on and in compliance with the foregoing criteria.

(d) The Commissioner of Conservation and Natural Resources shall further have authority to include in concession contracts such other terms and conditions as, in his judgment, are required to assure the state of adequate protection against loss of investment in structures, fixtures, improvements, equipment, supplies and other properties.



Section 9-14-25 - Financial resources of persons, etc., seeking concessions; submission of financial statements with bids; verification of same.

No person, firm or corporation shall be granted a concession contract who or which does not have sufficient financial resources to properly operate a concession. All bidders for concessions must submit with their bids a complete financial statement, which statement shall be subject to full verification by proper state officials. Any bid submitted without such statement may not be considered.



Section 9-14-26 - Cancellation of contracts.

No concession contract awarded may be cancelled except as provided for therein.



Section 9-14-27 - Length of term of contracts.

No concession contract shall be granted, the term of which exceeds six years, unless the concessionaire is required by the terms of the contract to expend major monetary sums for the purpose of improving, furnishing, equipping or enlarging existing facilities or constructing and/or furnishing additional facilities on the concession premises. In the event such major expenditures are made by a concessionaire, the term of his concession contract may be extended, but in no event exceed 12 years.



Section 9-14-28 - Consummation of contracts; written approval by Attorney General, Chief Examiner of Department of Public Accounts and Governor.

All concession contracts entered into by virtue of the provisions of this article shall be consummated by the Commissioner of Conservation and Natural Resources; provided, that all such contracts must have the written approval of the Attorney General, the Chief Examiner of the Department of Public Accounts and the Governor on the face thereof.



Section 9-14-29 - Applicability of provisions of article.

The provisions of this article shall not apply to or authorize the leasing of any tent camping or trailer park facility, except at Camden State Park, nor do the provisions of this article authorize, for a period of three years beginning with the date of the official opening of all newly constructed facilities at said state park, the leasing of the lodge and the food service facilities at the beach pavilion at the state park presently designated as Lake Guntersville State Park. It is further provided that the provisions of this article shall not apply to concession operations at special events at the state parks, which events do not exceed 72 hours. In addition, the provisions of this article shall not apply to state parks concession operations receiving gross receipts of $100,000.00 or less annually.









Chapter 14A - ALABAMA PUBLIC RECREATIONAL AND HISTORICAL FACILITIES IMPROVEMENT ACT.

Section 9-14A-1 - Short title.

This chapter shall be known as the "Alabama Public Recreational and Historical Facilities Improvement Act."



Section 9-14A-2 - Legislative findings.

The Legislature hereby finds and declares that it is necessary, desirable and in the public interest that the state parks system, public historical sites, and public historical parks be maintained and improved. It is the intention of the Legislature by the passage of this chapter to authorize the formation of two public corporations for the purposes of providing for the acquisition, provision, construction, improvement, renovation, equipping, and maintenance of the state parks system, public historical sites, and public historical parks, and to authorize the corporations to provide for payment of the costs of accomplishing the stated purposes by implementing Amendment 617 to the Constitution of Alabama of 1901 authorizing the issuance by the state of up to $110,000,000 in aggregate principal amount of general obligation bonds, which amendment was proposed by Act 98-413 and ratified by the electors of the state at the 1998 General Election, and by issuing and selling for the state, subject to the approval of the Governor, interest bearing general obligation bonds of the state not in excess of $110,000,000 in aggregate principal amount, as authorized by such constitutional amendment. One hundred four million dollars ($104,000,000) of the bonds shall be issued for the state by the Alabama State Parks System Improvement Corporation created herein, and the proceeds thereof shall be used exclusively for the purpose of paying the expenses incurred in the sale and issuance of bonds and for payment of the costs of the acquisition, provision, construction, improvement, renovation, equipping, and maintenance of the state parks system. Six million dollars ($6,000,000) of the bonds shall be issued for the state by the Alabama Public Historical Sites and Parks Improvement Corporation created herein, and the proceeds thereof shall be used exclusively for the purpose of paying the expenses incurred in the sale and issuance of the bonds and for payment of the costs of the acquisition, provision, construction, improvement, renovations, equipping and maintenance of public historical sites and public historical parks not under the jurisdiction of the Department of Conservation and Natural Resources.



Section 9-14A-3 - Definitions.

Where used in this chapter the following words and terms shall be given the following respective meanings unless the context hereof clearly indicates otherwise:

(a) AMENDMENT. Amendment 617 to the Constitution of Alabama of 1901, authorizing the issuance of the bonds.

(b) CORPORATION. The respective public corporations authorized to be created by this chapter.

(c) BOARD OF DIRECTORS. The respective board of directors of the corporations.

(d) BONDS. The bonds issued under the provisions of this chapter.

(e) CODE. The Code of Alabama 1975, as amended.

(f) GOVERNMENT SECURITIES. Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent the obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof, which may consist of the principal thereof or the interest thereon.

(g) GOVERNOR. The Governor of the State of Alabama.

(h) LEGISLATURE. The Legislature of the State of Alabama.

(i) PERMITTED INVESTMENTS.

(1) Government securities.

(2) Bonds, debentures, notes, or other evidences of indebtedness issued by any of the following agencies, to the extent that the obligations are secured by the full faith and credit of the United States: Bank for Cooperatives, Federal Intermediate Credit Banks, Federal Financing Bank, Federal Home Loan Banks or Federal Land Banks, or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof, the bonds, debentures, participation certificates or notes of which are unconditionally guaranteed by the United States of America.

(3) Bonds, notes, pass through securities, or other evidences of indebtedness of Government National Mortgage Corporation and participation certificates of Federal Home Loan Mortgage Corporation.

(4) Full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Rating Group and at least "Aa" by Moody's Investors Service.

(5) Public housing bonds issued by public agencies or municipalities and fully secured, as to the payment of both principal and interest, by contracts with the United States of America, or temporary notes, preliminary notes or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States of America.

(6) Time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation, or the Federal Savings and Loan Insurance Corporation, provided that, to the extent the time deposits exceed available federal deposit insurance, the time deposits are fully secured by obligations described in clauses 1, 2, 3 and 5 above, which at all times have a market value (exclusive of accrued interest) at least equal to the bank time deposits so secured, including interest, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Rating Group for structured financings.

(7) Repurchase agreements for obligations of the type specified in clauses 1, 2, 3, and 5 above, provided such repurchase agreements are fully collateralized and secured by the obligations which have a market value (exclusive of accrued interest) at least equal to the purchase price of the repurchase agreements and which are held by a depository satisfactory to the State Treasurer in the manner required to provide a perfected security interest in the obligations, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Rating Group for structured financings.

(8) Uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Rating Group and at least "Aa" by Moody's Investors Service.

(j) PUBLIC HISTORICAL SITE and PUBLIC HISTORICAL PARK. Any site or park which is owned by the State of Alabama, a county, municipality, or public corporation created pursuant to Alabama law, or other public body of the state or its political subdivisions thereof, and a major part of which such place includes land, dwellings, structures, sites, exhibitions, historical demonstration classrooms or facilities, monuments, memorials, restored and recreated buildings, artifacts, relics, or other components having a historic nature or pertaining to the history of the United States, State of Alabama, county, municipality, community, or person or people.

(k) STATE. The State of Alabama.

(l) HEREIN, HEREBY, HEREUNDER, HEREOF, and other equivalent words refer to this chapter as an entirety and not solely to the particular section or portion thereof in which such words are used.

The definitions set forth above shall be deemed applicable whether the words defined are used in the singular or plural. Whenever used herein, any pronoun or pronouns shall be deemed to include both singular and plural to cover all genders.



Section 9-14A-4 - Alabama State Parks System Improvement Corporation.

(a) The Governor, the Lieutenant Governor or his or her designee, the President Pro Tempore of the Senate or his or her designee, the Speaker of the House of Representatives or his or her designee, the Commissioner of the Department of Conservation and Natural Resources of the state, and the Director of Finance of the state may become a corporation, with the powers and authorities hereinafter provided, by proceeding according to the provisions of this chapter. To become a corporation, the Governor, the Lieutenant Governor or his or her designee, the President Pro Tempore of the Senate or his or her designee, the Speaker of the House of Representatives or his or her designee, the Commissioner of the Department of Conservation and Natural Resources, and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office.

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants.

(3) The name of the proposed corporation created in this section shall be the Alabama State Parks System Improvement Corporation.

(4) The location of the principal office of the proposed corporation, which shall be Montgomery, Alabama.

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this chapter or the laws of the State of Alabama.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the State of Alabama to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.

(b) When the application has been made, filed and recorded, as herein provided, the applicants shall constitute a public corporation under the name proposed in the application and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the Great Seal of the State, and shall record the same with the application. There shall be no fees paid to the Secretary of State for any work in connection with the incorporation or dissolution of the corporation so organized, which, for convenience, is herein referred to as "the corporation".

(c) The applicants named in the application and their respective successors in office shall constitute the members of the corporation. The Governor shall be the president of the corporation, the Commissioner of the Department of Conservation and Natural Resources shall be its vice-president, and the Director of Finance shall be the secretary of the corporation. The State Treasurer shall be the treasurer of the corporation and shall act as custodian of its funds, but shall not be a member of the corporation. The members of the corporation shall constitute all the members of the board of directors of the corporation, and any three members of the said board of directors shall constitute a quorum for the transaction of business. All members of the board shall be notified of any meeting of the board of directors. Should any of said officials of the state die or should his term of office as Governor, Lieutenant Governor, President Pro Tempore of the Senate, Speaker of the House of Representatives, Commissioner of the Department of Conservation and Natural Resources, Director of Finance, State Treasurer, or designees, as the case may be, expire or should he resign therefrom, his successor in office shall take his place as a member, officer and director of the corporation, as the case may be. No member, officer or director of the corporation shall draw any salary, in addition to that now authorized by law, for any service he may render or any duty he may perform in connection with the corporation. All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the corporation. Copies of such proceedings, when certified by the secretary of the corporation under the seal of the corporation, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 9-14A-5 - Alabama Public Historical Sites and Parks Improvement Corporation.

(a) The Governor, the Lieutenant Governor or his or her designee, the President Pro Tempore of the Senate or his or her designee, the Speaker of the House of Representatives or his or her designee, the Commissioner of the Department of Conservation and Natural Resources, and the Director of Finance of the state may become a corporation, with the powers and authorities hereinafter provided, by proceeding according to the provisions of this chapter. To become a corporation, the Governor, the Lieutenant Governor or his or her designee, the President Pro Tempore of the Senate or his or her designee, the Speaker of the House of Representatives or his or her designee, the Commissioner of the Department of Conservation and Natural Resources, and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office.

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants.

(3) The name of the proposed corporation created in this section shall be the Alabama Public Historical Sites and Parks Improvement Corporation.

(4) The location of the principal office of the proposed corporation, which shall be Montgomery, Alabama.

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this chapter or the laws of the State of Alabama.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the State of Alabama to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.

(b) When the application has been made, filed and recorded, as herein provided, the applicants shall constitute a public corporation under the name proposed in the application and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the Great Seal of the State, and shall record the same with the application. There shall be no fees paid to the Secretary of State for any work in connection with the incorporation or dissolution of the corporation so organized (which, for convenience, is herein referred to as "the corporation").

(c) The applicants named in the application and their respective successors in office shall constitute the members of the corporation. The Governor shall be the president of the corporation, the Commissioner of the Department of Conservation and Natural Resources shall be its vice-president, and the Director of Finance shall be the secretary of the corporation. The State Treasurer shall be the treasurer of the corporation and shall act as custodian of its funds, but shall not be a member of the corporation. The members of the corporation shall constitute all the members of the board of directors of the corporation, and any three members of the said board of directors shall constitute a quorum for the transaction of business. All members of the board shall be notified of any meeting of the board of directors. Should any of said officials of the state die or should his term of office as Governor, Lieutenant Governor, President Pro Tempore of the Senate, Speaker of the House of Representatives, Commissioner of the Department of Conservation and Natural Resources, Director of Finance, State Treasurer or designees, as the case may be, expire or should he resign therefrom, his successor in office shall take his place as a member, officer and director of the corporation, as the case may be. No member, officer or director of the corporation shall draw any salary, in addition to that now authorized by law, for any service he may render or any duty he may perform in connection with the corporation. All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the corporation and recorded in a substantially bound book. Copies of such proceedings, when certified by the secretary of the corporation under the seal of the corporation, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 9-14A-6 - Powers.

The corporations created in Sections 9-14A-4 and 9-14A-5 shall each have the following powers:

(a) To have succession by its corporate name without time limit.

(b) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties.

(c) To have and to use a corporate seal and to alter the same at pleasure.

(d) To receive, take and hold by sale, gift, lease, devise or otherwise, real and personal estate of every description, and to manage the same.

(e) To exercise the right of eminent domain as freely and completely as, and in the same manner as, the state is empowered to exercise such right.

(f) To sell and issue for the state bonds and refunding bonds as provided in this chapter.

(g) To appoint and employ such attorneys, accountants, financial advisors, underwriters, trustees, depositories, registrars and other advisors, agents and independent contractors as the business of the corporation may require.



Section 9-14A-7 - Additional powers of Alabama State Parks System Improvement Corporation.

In addition to the powers provided in the above Section 9-14A-6, the Alabama State Parks System Improvement Corporation shall have the following powers:

(a) To acquire, provide, construct, improve, renovate, equip and maintain the state parks system.

(b) To acquire by purchase, gift, or the exercise of the power of eminent domain, or any other lawful means, and to transfer, convey or cause to be conveyed to the state, any real, personal or mixed property necessary or convenient in connection with the acquiring, providing, constructing, improving, renovating, equipping and maintenance of parks and park facilities.

(c) To enter into contracts with municipalities, counties, the Alabama Department of Conservation and Natural Resources or other agencies or political subdivisions of the state or any other state, private persons, firms, corporations and any branch of the federal government, in furtherance of its public purposes and objects either relative to work done or to be done.

(d) To turn over to the Alabama Department of Conservation and Natural Resources such funds of the corporation as, from time to time, may be necessary or convenient for carrying out the business of the corporation.

(e) To institute an "adopt-a-park" program under the direction and control of the Commissioner of the Department of Conservation and Natural Resources to promote and encourage private, non-profit, and corporate contributions and investments in Alabama state parks to restore and improve Alabama state parks.



Section 9-14A-8 - Additional powers of the Alabama Public Historical Sites and Parks Improvement Corporation.

In addition to the powers provided in the above Section 9-14A-6, the Alabama Public Historical Sites and Parks Improvement Corporation shall have the following powers:

(a) To acquire, provide, construct, improve, renovate, equip, and maintain public historical sites and public historical parks not under the jurisdiction of the Department of Conservation and Natural Resources.

(b) To acquire by purchase, gift, or the exercise of the power of eminent domain, or any other lawful means, and to transfer, convey or cause to be conveyed to the state, any real, personal or mixed property necessary or convenient in connection with the acquiring, providing, constructing, improving, renovating, equipping and maintenance of public historical sites and public historical parks not under the jurisdiction of the Department of Conservation and Natural Resources.

(c) To enter into contracts with municipalities, counties, the Alabama Historical Commission or other agencies or political subdivisions of the state or any other state, private persons, firms, corporations and any branch of the federal government, in furtherance of its public purposes and objects either relative to work done or to be done.

(d) To institute public-private initiative to promote and encourage private, non-profit, and corporate contributions to further the restoration and improvement of the Alabama public historical sites and parks.



Section 9-14A-9 - Bonds - Generally.

The bonds issued pursuant to this act shall not be obligations of said corporations but shall be general obligations of the state with the full faith and credit and taxing power of the state to be pledged to the prompt and faithful payment of the principal thereof and the interest and redemption premium (if any) thereon. The proceeds from the sale of the bonds shall be used exclusively for the purposes described in the aforesaid constitutional amendment. The bonds may be sold and issued in one or more series at any time and from time to time, may have such series designations, may be in such forms, principal amounts, denominations and numbers, may be of such tenor and maturities, may bear such date or dates, may be payable in such installments and at such time or times, may be payable at such place or places within or without the state, may bear interest at such rate or rates payable and evidenced in such manner, may contain provisions for redemption at the option of the state to be exercised by said corporations on such date or dates prior to their respective maturities and upon payment of such redemption price or prices, and may contain such other provisions not inconsistent with the provisions of the amendment and this chapter, all as shall be provided by the respective board of directors of the corporations in the resolution or resolutions pursuant to which the bonds shall be authorized, sold, and issued.



Section 9-14A-10 - Bonds - Payment; records.

The State Treasurer is authorized and directed to pay the principal of, premium, if any, and interest on the bonds issued under the provisions of this chapter, as such principal, premium, if any, and interest shall respectively mature, and he is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 9-14A-11 - Bonds - Redemption.

The bonds of each series issued pursuant to this chapter may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof, and the principal of the bonds of each such series shall mature or be subject to mandatory redemption according to such schedule as the respective board of directors of said corporations shall determine in the resolution authorizing the issuance of such series. The bonds may be made subject to redemption prior to their respective maturities, at the option of the state, on such terms and conditions as shall be provided by the board of directors of the corporation in the resolution authorizing the issuance of such series. Any or all of such bonds subject to redemption at the option of the state may be called for redemption by the corporations pursuant to a resolution adopted by the respective board of directors thereof if pursuant to appropriations theretofore made by the Legislature the moneys required for such redemption are at the time held in the State Treasury or if such redemption is to be effected with moneys provided by the sale and issuance of refunding bonds issued pursuant to the amendment and as provided for in this chapter. The corporations may specify the terms and conditions under which any of the bonds authorized pursuant to the amendment may be exchanged for like bonds of other denominations as the corporations may prescribe.



Section 9-14A-12 - Bonds - Sale and execution.

The bonds of each series thereof issued pursuant to this chapter shall be sold by the corporations at public sale as provided in the amendment. The bonds shall be executed in the name of the state by the Governor and countersigned by the secretary of the respective corporation issuing the bonds, and the Great Seal of the State shall be impressed thereon and attested by the Secretary of State. A facsimile of the signature of each such official may be imprinted on any of the bonds in lieu of being manually inscribed thereon, and a facsimile of the Great Seal of the State may be printed on the bonds in lieu of such seal being manually impressed thereon. Each such facsimile signature shall be valid in all respects as if the officials whose facsimile signatures are so used had signed the bonds in person, and any facsimile of the Great Seal of the State so used shall be valid in all respects as if such seal had been manually impressed on the bonds. In the event any official who shall sign any of the bonds or whose facsimile signature shall appear thereon shall thereafter cease to hold office before such bonds are delivered and paid for, such bonds shall nevertheless be valid for all purposes to the same extent as if the official who signed such bonds or whose facsimile signature appears thereon had remained in office until all of the said bonds bearing such signature or facsimile thereof shall have been delivered and paid for.



Section 9-14A-13 - Bonds - Proceeds - Alabama State Parks System Improvement Fund.

The proceeds derived from the sale of each series of the bonds issued pursuant to this chapter by the Alabama State Parks System Improvement Corporation other than refunding bonds shall be paid into the State Treasury upon receipt thereof, and the State Treasurer shall keep such proceeds, as well as all income received from the investment and reinvestment of such proceeds (including income derived from the investment and reinvestment of previously derived income), in a special fund in the State Treasury, designated "The Alabama State Parks System Improvement Fund," pending the expenditure of such proceeds and income for the purposes hereinafter authorized and as required by said amendment. All proceeds so deposited in the State Treasury shall be continuously invested by the State Treasurer in permitted investments, and as and when income from the investment of such proceeds is received, such income shall be kept continuously invested in the same manner as such proceeds. The State Treasurer, on the advice of the officers of the corporation, acting on projections of expenditures provided by the Director of Finance, shall keep all such proceeds, together with the income derived from the investment and reinvestment thereof, invested in investments which shall mature or otherwise be subject to liquidation on such terms as will provide cash when required for the purposes for which bonds may be issued pursuant to this chapter.



Section 9-14A-14 - Bonds - Proceeds - Alabama Public Historical Sites and Parks Improvement Fund.

The proceeds derived from the sale of each series of the bonds issued pursuant to this chapter by the Alabama Public Historical Sites and Parks Improvement Corporation other than refunding bonds shall be paid into the State Treasury upon receipt thereof, and the State Treasurer, on the advice of the officers of the corporation, shall keep such proceeds, as well as all income received from the investment and reinvestment of such proceeds (including income derived from the investment and reinvestment of previously derived income), in a special fund in the State Treasury, designated "The Alabama Public Historical Sites and Parks Improvement Fund," pending the expenditure of such proceeds and income for the purposes hereinafter authorized and as required by said amendment. All proceeds so deposited in the State Treasury shall be continuously invested by the State Treasurer, on the advice of the officers of the corporation, in permitted investments, and as and when income from the investment of such proceeds is received, such income shall be kept continuously invested in the same manner as such proceeds. The State Treasurer, acting on projections of expenditures provided by the Director of Finance, shall keep all such proceeds, together with the income derived from the investment and reinvestment thereof, invested in investments which shall mature or otherwise be subject to liquidation on such terms as will provide cash when required for the purposes for which bonds may be issued pursuant to this chapter.



Section 9-14A-15 - Bonds - Proceeds - Disposition.

Upon order of the respective board of directors of the corporations, all expenses incurred in connection with the authorization, preparation, sale, and issuance of bonds authorized herein and by the amendment shall be paid out of the proceeds thereof. The proceeds thereof remaining after payment of such expenses, together with the income derived from the investment and reinvestment of such proceeds (including income derived from the investment and reinvestment of previously derived income) shall be disbursed from time to time on the order of said corporations upon the approval of the Director of Finance, the Commissioner of Conservation and Natural Resources, the Governor, and the Joint Legislative Committee on State Parks.



Section 9-14A-16 - Refunding bonds.

Pursuant to the provisions of the aforesaid amendment and this chapter, the corporations may, at any time and from time to time, issue for the state refunding bonds of the state for the purpose of refunding any or all of the bonds authorized by the aforesaid amendment then outstanding, including any refunding bonds that may have been previously issued, whether such refunding shall occur before, at or after the maturity of the bonds to be refunded. In the discretion of the corporations, refunding bonds may be issued in exchange for such outstanding bonds or they may be sold and the proceeds thereof applied to the purchase, redemption or payment of such outstanding bonds. Refunding bonds to be issued in exchange for such outstanding bonds shall not be issued in a principal amount greater than the principal amount of the bonds to be refunded. Refunding bonds to be sold pursuant hereto may be issued in such principal amount or amounts as shall be determined by said corporations. Pending the application of the proceeds of refunding bonds issued in accordance with this section, such proceeds, together with investment income therefrom, and moneys in any sinking fund for the bonds to be refunded, together with investment income therefrom, may be held by the State Treasurer, in trust, or may be deposited by the State Treasurer, in trust, on such terms as the Director of Finance shall approve, with one or more trustees or escrow agents which trustees or escrow agents shall be trust companies or national or state banks having powers of a trust company within or without the state, for investment in direct general obligations of, or obligations the payment of the principal of and interest on which are unconditionally and irrevocably guaranteed by, the United States of America. The proceeds of refunding bonds, together with the investment income therefrom, and moneys in any sinking fund for the bonds to be refunded, together with investment income therefrom, shall be available for the payment of all or any part of the principal, interest, and redemption premium, if any, of the bonds to be refunded and of such refunding bonds, or any of them, as the said corporation in its discretion shall prescribe. Proceeds of refunding bonds shall be so invested and applied as to assure that the principal, interest, and redemption premium, if any, on the bonds to be refunded thereby shall be paid in full on their respective maturity, interest, or redemption payment dates. The State Treasurer, with the approval of the Director of Finance, may contract with respect to the safekeeping and application of proceeds derived from the sale and issuance of refunding bonds and other funds included therewith and the income therefrom, including the right to appoint a trustee which may be any trust company or national or state bank having powers of a trust company within or without the state. As provided in the amendment, refunding bonds issued pursuant to the provisions of this chapter shall not be obligations of the corporations, but shall be general obligations of the State of Alabama, and the full faith and credit and taxing power of the state are hereby irrevocably pledged for the prompt and faithful payment of the principal of all refunding bonds and the interest and redemption premium, if any, thereon. Except as herein expressly provided otherwise, all provisions of this chapter regarding the terms and conditions of the bonds to be issued pursuant to Section 9-14A-2, as well as the sale, issuance, and execution thereof and the security therefor, shall apply to all refunding bonds issued hereunder provided, however, that no refunding bonds shall be issued unless the present value of all debt service on the refunding bonds, computed with a discount rate equal to the true interest rate of the refunding bonds and taking into account all underwriting discount and other issuance expenses, shall not be greater than 95 percent of the present value of all debt service on the bonds to be refunded, computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such funds, determined as if such bonds to be refunded were paid and retired in accordance with the schedule of maturities, considering mandatory redemption as a scheduled maturity, provided at the time of their issuance. Provided further that the average maturity of the refunding bonds, as measured from the date of issuance of such refunding bonds, shall not exceed by more than three years the average maturity of the bonds to be refunded, as also measured from such date of issuance, with the average maturity of any principal amount of bonds to be determined by multiplying the principal of each maturity by the number of years, including any fractional part of a year, intervening between such date of issuance and each such maturity, taking the sum of all such products, and then dividing such sum by the aggregate principal amount of bonds for which the average maturity is to be determined.



Section 9-14A-17 - Use of bonds.

All bonds, including refunding bonds, issued pursuant hereto, and the income therefrom, including the interest income thereon, shall be free from all taxation by the state or any county, municipality, or other political subdivision or instrumentality of the state, excepting inheritance, estate, and gift taxes. Any bonds issued by the corporations may be used by the holder thereof as security for any funds belonging to the state or to any instrumentality or agency of the state in any instance where security for such deposits may be required by law. Unless otherwise directed by the court having jurisdiction thereof, or by the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust and other fiduciary funds in bonds of the corporations.



Section 9-14A-18 - Contracts.

All contracts of the corporations for the acquisition, provision, construction, improvement, renovation, equipping, and maintenance of the state parks system, public historical sites and public historical parks shall be in writing, shall be subject to the rules and regulations of and shall be let under the supervision of the Alabama Department of Conservation and Natural Resources, and shall be subject to approval by the Governor and the Director of Finance. Contracts under the Alabama State Parks System Improvement Corporation must also be approved by the Alabama Department of Conservation and Natural Resources. Any property acquired by the corporations by purchase, condemnation or otherwise shall be acquired in the name of the state or shall be forthwith conveyed to the state.



Section 9-14A-19 - Bonds - Proceeds - Alabama State Parks System Maintenance Fund.

Except as provided herein, the proceeds from the bonds issued by the Alabama State Parks System Improvement Corporation and interest income thereon are appropriated for the acquisition, provision, construction, improvement, renovation, equipping, and maintenance of the state parks system and the issuance costs of the bonds. Five percent of such proceeds and any revenues generated therefrom shall be distributed into a separate fund entitled the Alabama State Parks System Maintenance Fund and shall be used exclusively for maintenance of the state parks system.



Section 9-14A-20 - Bonds - Proceeds - Appropriations.

The proceeds from the bonds issued by the Alabama Public Historical Sites and Parks Improvement Corporation and interest income thereon shall be appropriated as follows:

(a) Three million dollars ($3,000,000) of the proceeds and interest thereon shall be used for the acquisition, improvement, renovation, equipping and maintenance of state-owned public historical sites and public historical parks not under the jurisdiction of the Department of Conservation and Natural Resources.

(b) Three million dollars ($3,000,000) for the acquisition, improvement, renovation, equipping, and maintenance of publicly-owned historical sites, public parks, and public historical parks not under the jurisdiction of the Department of Conservation and Natural Resources, provided that the corporation may provide up to one third of this amount for the acquisition, improvement, renovation, equipping, and maintenance of publicly-owned historical sites and historical parks operated by public corporations under Section 16-44A-31 et seq., which are not under the jurisdiction of the Department of Conservation and Natural Resources.



Section 9-14A-21 - Joint Legislative Committee on State Parks.

(a) Any appropriations made herein shall be subject to the study, review, concurrence, and approval of the Joint Legislative Committee on State Parks, previously established under the name of Alabama State Parks System Joint Study Committee, which is hereby created. The Joint Legislative Committee on State Parks is created to study, review, and concur in the long-range capital plan for restoration of existing state park facilities and the acquisition of new state park facilities. The joint committee shall be composed of a total of 12 members, as follows: The six members serving on the Alabama State Parks System Joint Study Committee on May 23, 2000; the Chair of the Senate Conservation, Environment and Natural Resources Committee and the Chair of the House Agriculture, Forestry and Natural Resources Committee; two members of the Senate to be appointed by the Governor; and two members of the House of Representatives to be appointed by the Governor. The Commissioner of the Department of Conservation and Natural Resources, the Director of Finance, and the Director of the State Parks Division shall serve as advisors to the committee. Effective beginning with the Organizational Session in January 2003, and continuing thereafter, the joint committee shall consist of 12 members appointed as follows: Three members of the House of Representatives appointed by the Speaker of the House; two members of the Senate appointed by the Lieutenant Governor; one member of the Senate appointed by the President Pro Tempore of the Senate; two members of the Senate appointed by the Governor; two members of the House of Representatives appointed by the Governor; the Chair of the Senate Conservation, Environment and Natural Resources Committee; and the Chair of the House Agriculture, Forestry and Natural Resources Committee.

The members currently serving as chair and vice chair of the Alabama State Parks System Joint Study Committee shall continue to serve in those capacities with annual rotations, during the current quadrennium.

Effective beginning with the Organizational Session in January 2003, and continuing each quadrennium thereafter, the committee shall, at its initial meeting, elect from its members a chair and vice chair from the Senate and House and the chairs shall rotate annually between the two legislative chambers thereafter. The committee shall convene its initial meeting within 30 days following the Organizational Session in January 2003, and subsequent meetings shall be either as agreed at a prior meeting, at the call of the chair, at the written request of any four members or at the call of the Commissioner of the Department of Conservation and Natural Resources.

(b) Members of the committee shall be appointed for a four-year term concurrent with the members' elected terms of office. Any vacancy shall be filled in the same manner as the original appointment for the remainder of the term.

(c) Upon request of the chair, the Secretary of the Senate and the Clerk of the House shall provide such clerical assistance as the committee's work may require.

(d) Each member of the committee shall be entitled to his or her regular legislative compensation, his or her per diem and travel expenses for each day he or she attends a meeting of the committee which shall be paid out of any funds appropriated to the use of the Legislature, upon warrants drawn on the state Comptroller upon requisitions signed by the chair of the committee. Notwithstanding the foregoing, no member shall receive additional legislative compensation or per diem when the Legislature is in session or if a member is being paid any other payments on the same dates for attendance of other state business.



Section 9-14A-22 - Dissolution of corporations.

At any time when no bonds of the corporations are outstanding the corporations may be dissolved upon each filing with the Secretary of State an application for dissolution, which shall be subscribed by each of the members of the respective corporations and which shall be sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of said application for dissolution, the respective corporation shall cease and any property owned by it at the time of its dissolution shall pass to the State of Alabama. The Secretary of State shall file and record the application for dissolution in an appropriate book of record in his office, and shall make and issue, under the Great Seal of the State, a certificate that the respective corporation is dissolved, and shall record the said certificate with the application for dissolution.



Section 9-14A-23 - Tax exemption.

The corporations on behalf of the state shall have the power to provide for such payments to the United States of America as the directors deem necessary to cause the interest on any bonds to be and remain exempt from federal income taxation. The corporations shall have the power to make agreements respecting the investment of the proceeds of the bonds or other funds of the corporation necessary in order that the interest income on bonds of the corporations be and remain exempt from federal income taxation.






Chapter 14B - GULF STATE PARK IMPROVEMENT ACT.

Section 9-14B-1 - Legislative findings and purpose.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-2 - Short title.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-3 - Definitions.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-4 - Incorporation of authority authorized; application; filing.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-5 - Members, officers, and directors of the authority.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-6 - Powers of the authority.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-7 - Authorization to issue bonds.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-8 - Funding agreements.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-9 - Gulf State Park Fund.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-10 - Pledge and appropriation of pledged revenues.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-11 - Refunding bonds.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-12 - Disposition of proceeds of bonds.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-13 - Notice - Contested actions.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-14 - Tax exemption.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-15 - Notice and hearing not required.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-16 - Application of competitive bid and public works laws.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-17 - Dissolution.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-18 - Utilization of services provided by state departments.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-19 - Additional powers of the department.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-20 - Validation of bonds.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-21 - Validation of funding agreement.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14B-22 - Liberal construction.

Repealed by Act 2013-222, §11, effective August 1, 2013.






Chapter 14C - RED MOUNTAIN GREENWAY AND RECREATIONAL AREA COMMISSION.

Section 9-14C-1 - Legislative findings.

(a) The Legislature finds that the land now known as Red Mountain Greenway and Recreational Area, the principal iron ore mining location for the Birmingham steel industry, contains a number of nationally significant historic mining sites, is critical to connecting a 64-mile network of trails and greenways within Greater Birmingham, and is suitable for the development of athletic complexes that could serve the entire region and state.

(b) It is further found that the preservation of the land known as Red Mountain Greenway and Recreational Area would place Birmingham first in the nation in the total acreage of green and open space per capita and would provide for alternative transportation routes for the citizens of the region.

(c) It is hereby declared to be the policy of the state to promote open space for physical activity in order to promote better health and combat obesity, including recreational space, and to preserve, restore, maintain, and promote historic sites and related relics.



Section 9-14C-2 - Creation; purpose.

There is created the Red Mountain Greenway and Recreational Area Commission to acquire, establish, operate, and maintain as a greenway, recreational and educational area, alternative transportation route, and historic site the land and buildings in Jefferson County along Red Mountain in Birmingham. The purpose of the commission shall be to own, preserve, restore, maintain, and promote as a greenway, recreational area, or historic site the land and relics of the property known as Red Mountain Greenway and Recreational Area, and, in recognition of the important role played by the steel industry in the development of this state, to exhibit this property as an example of the process of mining minerals necessary for the production of steel in this state's early days.



Section 9-14C-3 - Composition.

The commission shall be composed of 15 members. One member shall be appointed by USS Real Estate, two members shall be appointed by the Fresh Water Land Trust, one member shall be appointed by the Jefferson County Commission, one member shall be appointed by the Mayor of the City of Birmingham, two members shall be appointed by the Jefferson County Mayors Association, chosen in a manner prescribed by the association, two members shall be appointed by the Jefferson County Legislative delegation, one member appointed by the House membership and one member appointed by the Senate membership, and the remaining four members shall be appointed by the Governor. When appointing members to the board, the Governor shall select citizens who are outstanding in the fields of historic preservation, education, landscape architecture, land planning, law enforcement, manufacture and processing, business and commercial enterprise, engineering and industrial development, natural resources, electric and gas utilities, industrial real estate and industrial property management, law, banking and finance, labor relations, or mass communications. One of the first members appointed by the Governor shall be appointed for a two-year term, one shall be appointed for a four-year term, and one shall be appointed for a six-year term. The first member appointed by USS Real Estate and the first member appointed by the Fresh Water Land Trust shall be appointed for six-year terms. One member shall be appointed by the Mayor of Birmingham. One member shall be appointed by the Birmingham City Council and two members shall be appointed by the Jefferson County Commission, and one member appointed by the Fresh Water Land Trust shall all be appointed for four-year terms. The members appointed by the Jefferson County Legislative delegation shall all be appointed for four-year terms. The first two members appointed by the Jefferson County Mayors Association shall be appointed for two-year terms. Successors to these first members shall all be appointed for four-year terms. Vacancies on the board during a term shall be filled for the unexpired portion of the term in the same manner and by the same appointing authority as the member whose place is being filled.

The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The commission shall annually report to the Legislature by the second legislative day of each regular session to what extent the commission has complied with the diversity provisions provided for in this article.



Section 9-14C-4 - Compensation.

No member of the commission shall receive any pay or emolument other than expenses incurred in the discharge of duties as a member of the commission. Expenses shall be paid in the amounts provided for in Article 2, commencing with Section 36-7-20, of Chapter 7 of Title 36, and shall be paid from the funds of the commission.



Section 9-14C-5 - Meetings; functions; officers; advisory board.

(a) The commission shall hold an annual meeting in Jefferson County. A majority of members shall constitute a quorum for the transaction of business. Additional meetings may be held at the times and places within the state as may be necessary, desirable, or convenient upon call of the chair, or in the case of his or her absence or incapacity, of the vice-chair, or on the call of any three members of the commission.

(b) The commission shall determine and establish its own organization and procedure in accordance with this article and shall have an official seal.

(c) The commission shall have the right to rename the Red Mountain Greenway and Recreational Area as it determines.

(d) The commission shall elect a chair, vice-chair, secretary, and treasurer, and such officers shall hold office for a period of one year or until a successor is elected. Neither the secretary nor the treasurer need be members of the commission. The commission may require that the treasurer be bonded in an amount to be determined by the commission.

(e) The commission may establish an advisory board to make recommendations to the commission on operational, fund raising, legal, technical, or other matters.



Section 9-14C-6 - Powers and duties.

The commission shall constitute a body corporate and shall have, in addition to those set forth specifically in this article, all powers necessary or convenient to effect the purposes for which it has been established under and by the terms of this article, together with all powers incidental thereto or necessary to the discharge of its powers and duties.



Section 9-14C-7 - Designation as state agency; rules and regulations; law enforcement officers.

(a) The commission shall be a state agency and shall have exclusive control over the Red Mountain Greenway and Recreational Area and the area appurtenant thereto, all improvements and exhibits located thereon, and any additions constructed, created, leased, acquired, or erected in connection therewith.

(b) The commission shall have the power and authority to establish and promulgate and from time to time alter, amend, or repeal rules concerning the preservation, protection, and use of the Red Mountain Greenway and Recreational Area and to maintain the peace therein. Any person who violates any rule of the commission shall be guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or imprisonment for not more than one year, or both, and may be adjudged to pay all costs of the proceedings.

(c) The commission may designate any employee or employees of the commission as law enforcement officers, who shall have full authority to prefer charges against or make arrests of any person or persons violating any rule of the commission, in lieu of or in conjunction with the other law enforcement agencies.



Section 9-14C-8 - Employees of state; insurance, retirement, or pension contributions.

(a) Employees of the Red Mountain Greenway and Recreational Area Commission shall not be employees of the state, but shall be treated as state employees for the purpose of participating in any insurance or retirement/pension programs provided for state employees.

(b) The Red Mountain Greenway and Recreational Area Commission may pay the employer’s contributions to any insurance or retirement/pension programs out of any funds appropriated or available to the commission for any purpose whatsoever, and the commission may deduct the employee’s contributions for the programs by means of payroll deductions or otherwise from any salary or compensation paid employees.



Section 9-14C-9 - Control of property; bonds.

(a) The commission may take possession under a lease or a deed of the land and other property in Jefferson County known as Red Mountain Greenway and Recreational Area, which is now owned by USS Real Estate or other entities and located along Red Mountain in Birmingham. The commission is further authorized to lease, accept as a gift or loan, or otherwise acquire any other property, real or personal, including gifts or bequests or other things of value to be used in fulfilling the purpose for which it is established or for any auxiliary purpose incidental or appropriate thereto.

(b) The commission may borrow money and issue revenue bonds in evidence thereof, but the bonds shall not be general obligations of the State of Alabama or any agency or any political subdivision thereof and must be publicly bid. The commission may pledge property, real or personal, to the repayment thereof and may pledge the proceeds derived from admission fees or charges or other fees or charges made in connection with the greenway, recreational area, or historical site.



Section 9-14C-10 - Operation of site.

(a) The commission shall operate or provide for the operation of the greenway, recreational area, or historic site hereby provided for, and any appurtenances thereto, in a manner as to facilitate its use and exhibition to the public either with or without a charge. If the commission decides that a charge is appropriate, then the commission shall fix and provide for the collection of the charge or charges as it deems appropriate for admission to the greenway, recreational area, or historic site and for the use, viewing of, or other enjoyment of exhibits and other facilities appurtenant to the site.

(b) The commission may enter into agreements with any civic organization, lay group, business or industrial organization, professional organization, nonprofit organization, or governmental organization relative to the general management of the site. The commission may accept gratuitous services from individuals, organizations, and governmental entities and may employ hosts or hostesses, guards, superintendents, and other employees as in its opinion are needed for the operation and exhibition of the greenway, recreational area, or historic site.



Section 9-14C-11 - Appropriation of funds.

The governing body of any county or municipality in this state, by resolution duly adopted and recorded, may appropriate to the commission any available public funds not otherwise pledged.



Section 9-14C-12 - Tax exemption.

The commission shall have tax exempt status, and the properties of the commission and the income therefrom, all lease agreements and contracts made by it, all bonds issued by it and the coupons applicable thereto and the income therefrom, and all indentures executed with respect thereto shall be forever exempt from any and all taxation and fees by the State of Alabama and any political subdivision thereof, including, but not limited to, income, admission, amusement, excise, and ad valorem taxes.



Section 9-14C-13 - Cooperative agreements and assistance.

The commission may offer technical or financial assistance and enter into cooperative agreements with other greenway, public open space, recreational area, educational, or related mining and steel industrial preservation projects in Alabama as funds are available.






Chapter 14D - SALE AND LEASE OF STATE PARK PROPERTY.

Section 9-14D-1 - Legislative approval of sale or lease.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14D-2 - Property excluded.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14D-3 - Lease terms; competitive bidding.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14D-4 - Convention facility upkeep and maintenance.

Repealed by Act 2013-222, §11, effective August 1, 2013.



Section 9-14D-5 - Construction of chapter.

Repealed by Act 2013-222, §11, effective August 1, 2013.






Chapter 14E - GULF STATE PARK PROJECTS.

Section 9-14E-1 - Definitions.

The following terms as used in this section shall have the following meanings:

(1) DEPARTMENT. The Department of Conservation and Natural Resources.

(2) GOVERNOR. The Governor of the State of Alabama.

(3) GROUND LEASE. A lease of the project site which shall provide for the rights and responsibilities of the state and any other person which is a party thereto.

(4) GULF STATE PARK. The real property comprising approximately 6,150 acres, and any future additions thereto, including facilities and fixtures located thereon and appurtenances thereto, owned and managed by the state and the department in south Baldwin County, Alabama.

(5) GULF STATE PARK PROJECT COMMITTEE. The committee established pursuant to subsection (d) of Section 9-14E-5.

(6) PARTY TO AN EXECUTED PROJECT AGREEMENT. The state or any person who is a party to and is obligated to the state under a project agreement, or any part thereof.

(7) PERSON. Any private person or any public person.

(8) PRIVATE PERSON. Any natural person, corporation, general or limited partnership, limited liability company or partnership, unincorporated association or organization, or other nongovernmental entity.

(9) PROJECT. Real and personal property to be located on the approximately 29 acre project site in Gulf State Park, as described in subdivision (12), to consist of some or all of the following: Lodge facilities; conference, education, and meeting space; banquet areas; primary and specialty restaurants; recreation and other facilities; business centers; and infrastructure such as parking facilities; transportation facilities for pedestrian and vehicular traffic; utilities; and other structures or improvements as presented by the Governor in a request for proposal provided herein, or any other subsequent request.

(10) PROJECT AGREEMENT. Any project agreement, which is executed by the Governor pursuant to Section 9-14E-5, and provides for the construction, improvement, lease, management, occupancy, and use of the project site, or any part thereof.

(11) PROJECT REVENUES. All gross earnings, income, receipts, lease payments, revenues, and other moneys derived from or with respect to the project.

(12) PROJECT SITE. The real property located within Gulf State Park of approximately 29 acres more particularly described as follows: POC (Point of Commencement) SW Corner Section 16, T9S, R4E; thence N 89 degrees 49'16"E, 5,290ft to a calculated point in Lake Shelby, being the SE corner of Section 16: Thence South 664ft to a point, on the south ROW (Right Of Way) of State Route 182 and the east boundary of a deed with restrictions (Deed Book 55n.s., Page 363-4, Baldwin Co.), being the POB (Point of Beginning); thence eastwardly along said ROW for 2,644ft more or less to a point; thence south leaving said ROW and passing east of existing cul-de-sac for 351ft more or less to the CCL (Coastal Construction Line); thence westward along CCL (Coastal Construction Line) for 2,592ft more or less to a point on the East boundary of a said deed; thence north leaving CCL (Coastal Construction Line) and along East boundary of said deed for 826ft more or less back to the POB all containing 29.1Ac +/-.

(13) PROPOSAL. Any proposal submitted to the Governor pursuant to a request for proposal issued by the Governor under Section 9-14E-4.

(14) PUBLIC PERSON. Any county, municipality, or public corporation and any agency, branch, department, instrumentality, or political subdivision of the state or any entity created by the Legislature.

(15) REQUESTS FOR PROPOSALS. A bid procurement that is announced through a public notice from the Governor requesting solutions and proposals to construct, maintain, supervise, operate, and manage a project at the project site, or any part thereof, as provided herein and subject to any applicable provisions of law. The request for proposal shall include the following:

a. Contact information for the Governor or his or her designee for inquiries relating to the request for proposal.

b. The date, time, and place where proposals must be received.

c. The evaluation criteria for assessing the proposals.

d. Any other stipulations and clarifications the Governor may require, provided that all provisions of state law shall be applicable unless otherwise expressly provided for in this chapter.

(16) STATE. The State of Alabama.



Section 9-14E-2 - Sale or lease of park property.

(a) Any state park or park property lying seaward of the current location of Alabama Highway 182 in Baldwin County, Alabama, shall not be sold. The project site and any portion thereof, including buildings and structures constructed on the project site, shall not be sold.

(b) The Governor may authorize any state park or park property lying seaward of the current location of Alabama Highway 182 in Baldwin County, Alabama, including the project site, in whole or in part, to be leased for a period of 12 years or shorter, including all extension or renewal periods. Any lease of such property described in this subsection over 12 years, including all extension or renewal periods, shall be subject to approval by a majority vote of the Gulf State Park Project Committee, as provided for in subsection (d) of Section 9-14E-5. The Examiners of Public Accounts, prior to any vote of the Gulf State Park Project Committee pertaining to a lease provided herein, shall submit a compliance report for the proposed lease to all members of the Legislature and to all members of the Gulf State Park Project Committee.



Section 9-14E-3 - Feasibility study.

Notwithstanding any other provision of this chapter, this chapter is contingent on the submission to and approval of a current market feasibility study by the Gulf State Park Project Committee.



Section 9-14E-4 - Proposals.

(a) The Governor may issue requests for proposals, in part or in whole, for the construction, development, improvement, lease, and beneficial use of a project to persons whom the Governor shall have determined are qualified.

(b) After the opening of the proposals, the proposals shall be immediately placed on file and available for public inspection and shall become matters of public record.

(c) The Governor shall deliver written notice to each person who submitted a proposal of the decision of the Governor to accept or reject the proposal of the person within 60 days of the date on which the proposals were opened.



Section 9-14E-5 - Acceptance of proposals; project agreement; Gulf State Park Project Committee.

(a) No later than 30 days after acceptance of a proposal by the Governor, the Governor shall submit the accepted proposal to the Director of Finance and Alabama Building Commission for evaluation, review, and comments pertaining to the information provided in the proposal. The Director of Finance and Alabama Building Commission shall provide such evaluation, review, and comments to the Governor no later than 60 days after acceptance of a proposal by the Governor.

(b) Upon acceptance of a proposal by the Governor, and subject to the provisions of subsection (a), the Governor shall enter into negotiations of a project agreement with the person who submitted the accepted proposal. Any project agreement negotiated by the Governor shall provide that the employment of engineers, architects, attorneys, contractors, consultants or other employees or agents should reflect the racial and ethnic diversity of the state. If, upon negotiation, the Governor is unable to approve a project agreement, then the Governor shall repeat the process provided for in this chapter until such time as a project agreement is approved by the Governor.

(c) Officers and employees of the department, members of the Legislature, and members of their families, are excluded from submission of a proposal hereunder.

(d) There is hereby established the Gulf State Park Project Committee which shall consist of the Governor, who shall be an ex officio member and chairman of the committee, and seven other persons as follows: the Lieutenant Governor, or his or her designee; the Speaker of the House of Representatives, or his or her designee; the President Pro Tempore of the Senate, or his or her designee; the State Finance Director, or his or her designee; the Alabama Secretary of Commerce, or his or her designee; the Commissioner of the Department of Conservation and Natural Resources, or his or her designee; and the Chair of the Joint Legislative Committee on State Parks, or his or her designee. The committee provided for herein shall meet at the call of the chair, and five members present shall constitute a quorum. The committee, by a majority vote of a quorum, may approve or reject any project agreement negotiated and approved by the Governor. In the event the committee rejects a project agreement negotiated and approved by the Governor, then the Governor shall repeat the process provided for in this chapter until such time as a project may be approved by the committee.

(e) The Governor shall execute each project agreement made herein, in accordance with all applicable provisions of law and not inconsistent with any provision of this chapter, and the written approval of the Governor shall be set forth on each such project agreement.

(f) The term of any ground lease shall not exceed 70 years, including all extension and renewal periods. The Governor, no sooner than one year prior to the expiration date of any ground lease, or immediately upon termination of any ground lease prior to the expiration date of the ground lease, may enter negotiations with any person for execution of a subsequent ground lease. The provisions of any ground lease executed pursuant to this chapter shall be in accordance with all applicable provisions of law and not inconsistent with this chapter.

(g) If any project agreement is terminated prior to or upon the expiration thereof, the Governor may, from time to time, issue new requests for proposals as provided herein. Any proposal submitted in response to a request for proposal shall be subject to the provisions of this chapter and all other provisions of law, unless otherwise expressly provided for in this chapter. Any person, other than the state, who was a party to an executed project agreement or any part thereof, shall not be eligible to submit a proposal or become a party to an executed project agreement or any part thereof, subsequent to termination of any executed project agreement to which the person was a party.



Section 9-14E-6 - Competitive bidding.

Any contract for the acquisition, construction, or installation of any part of the project that shall be paid for or financed with public funds shall be subject to the laws of the state now or hereafter in effect that require competitive bids for the contract, including, without limitation, Chapter 2 of Title 39 and Chapter 16 of Title 41. Any contract for the acquisition, construction, or installation of any part of the project that shall not be paid for or financed with public funds shall be exempt from the laws of the state at any time in effect that required competitive bids for the contracts.



Section 9-14E-7 - Disposition of funds.

(a) Any part of the project revenues which, by the terms of the project agreement, are subject to a claim in favor of the department or the state, or are payable or paid to the department or the state, shall be public funds and distributed in accordance with subsection (c).

(b) Any part of the project revenues which, by the terms of the project agreement, are to be retained, applied, or used by the user thereunder, whether with respect to the project or otherwise, shall not be public funds and shall not be funds of the state.

(c) All project revenues which are public funds as provided for in subsection (a), shall be distributed to the Department of Conservation and Natural Resources.



Section 9-14E-8 - Powers for funding, etc.

Subject to compliance with applicable provisions of the Constitution of Alabama of 1901, as amended, the state or any political subdivision of the state, upon approval by the governing body thereof in accordance with law and upon such terms and with or without consideration as it determines, may do all of the following:

(1) Lend or donate money for, or perform services for the benefit of, the project.

(2) Donate, sell, convey, transfer, lease, or grant any property of any kind to, or for the use or benefit of, the project.

(3) Grant abatements of taxes for the benefit of the project, provided however, that there shall be no abatement of taxes of which the proceeds are designated for the benefit of public education.

(4) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid the planning, undertaking, acquisition, construction, financing, maintenance, management, operation, repair, or capital improvement of the project.

(5) Incur indebtedness in order to provide moneys to make any loan, donation, or payment authorized in this section.



Section 9-14E-9 - Source of funds.

Other than project revenues, only National Resource Damage Assessment funds or Restore Act funds may be expended to implement this chapter. If the State of Alabama does not receive or has not been awarded any National Resource Damage Assessment funds or Restore Act funds for the purposes of this chapter by December 31, 2015, this chapter is repealed on January 1, 2016.



Section 9-14E-10 - Construction and application of chapter.

(a) This chapter shall constitute complete and comprehensive authority for the taking of all actions necessary and desirable to put into effect the policy and purposes of this chapter. This chapter shall only apply to the property defined herein, and shall not be construed to apply to any other state lands, including any other state park lands. Insofar as this chapter may be in conflict or inconsistent with any provisions of any other law concerning actions authorized by this chapter, this chapter shall control and govern, any other provision of law to the contrary notwithstanding. Subject to the foregoing, this chapter does and shall be construed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to other laws.

(b) The following provisions of law shall not apply to a project agreement, or any part thereof, executed pursuant to this chapter and the state and any party to an executed project agreement shall not be required to comply with any of these provisions of law in the execution, delivery, or performance of a project agreement, or any part thereof:

(1) Article 2, Chapter 14 of this title.

(2) Article 3, Chapter 15 of this title.






Chapter 15 - PUBLIC LANDS.

Article 1 - Administration, etc., of Unused Public Lands.

Section 9-15-1 - Definitions.

As used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) USED LANDS. Lands that are being utilized for the specific and immediate purposes of the state or of any institution or department thereof or by any township or the inhabitants thereof, including buildings, grounds and premises, experiment farms, leased, mined or cultivated property and any other tracts utilized by or for the operation of any institution or department.

(2) UNUSED LANDS. Lands not utilized for the immediate purposes of any institution or department, not being cultivated, leased or mined and not contiguous to the premises of any department or institution or state building.



Section 9-15-2 - Jurisdiction and control of unused lands; recommendations as to policy generally.

The Department of Conservation and Natural Resources shall have jurisdiction over and control of all unused lands, so long as they remain such, and shall look after and protect such lands from depredation so far as may be possible and shall recommend to the Governor or to the department or institution to which the use of said lands is devoted, from time to time, the policy to be adopted in regard to said lands, which in its opinion will be most conducive to the interests of the state or of the department or institution to which said lands belong or pertain.



Section 9-15-3 - Determination and listing of unused lands suitable for devotion to forest culture; use of same as state forests or state parks.

It shall be the duty of the Department of Conservation and Natural Resources as to all unused lands owned absolutely by the state to determine which of said lands are most suitable to be devoted to forest culture and to make a list of such lands and file the same in the office of the Department of Finance, and the lands, as shown on such list, shall thereafter, at the direction of the Governor, be devoted to forest culture or to the purposes of state parks under the administration of the State Forestry Commission or the Division of Parks, Department of Conservation and Natural Resources, as state forests or state parks.



Section 9-15-4 - Concentration of ownership of scattered state owned lands.

The Department of Conservation and Natural Resources shall, where any of the lands of the state or of any institution of the state are scattered, undertake to see if such ownership may be concentrated by the exchange of such lands with individual owners.



Section 9-15-5 - Duties of department to be performed without prejudice, etc., to rights of trust beneficiaries or state institutions; department to act as technical advisor.

The duties and powers placed upon and vested in the Department of Conservation and Natural Resources by this article are to be exercised in subordination to and without prejudice to the right of the beneficiary of any trust under which the state may hold said lands or of the rights of any institution of the state, but the Department of Conservation and Natural Resources shall act as technical advisor to the state and to any such institution or political subdivision or the inhabitants thereof with reference to such lands.



Section 9-15-6 - Ascertainment of description and location of lands owned or held in trust by state, state institutions, etc.; classification of lands and preparation of records of ownership.

It shall be the duty of the Department of Conservation and Natural Resources to ascertain the description and location of all lands to which the state holds the legal title for itself or as trustee, and all state parks and all lands belonging to any institution or department of the state, and to any township thereof and to the inhabitants of any such township, and to make a separate record for each ownership of all such lands, describing such lands by government numbers when susceptible of such description and, when not susceptible of such description, then by some other adequate description whereby the same can be identified. The lands belonging to the various ownerships above described shall be classified in a separate record as to each as used or unused lands. Such record shall also show the manner in which title thereto was acquired, the character of the title, the general character of such land, that is, whether chiefly valuable for agriculture, mining, timber culture or other use and the use to which the same is being put.



Section 9-15-7 - Disposition of records generally.

Said records shall be prepared and kept in duplicate, one copy of each of said records being kept in the files of the state Department of Conservation and Natural Resources and one copy containing the record of the lands pertaining to each department or institution of the state, respectively, shall be filed with such department or institution.



Section 9-15-8 - Filing of lists of used and unused lands by state departments and institutions; filing of lists of improvements made on said lands; disposition of lists.

It shall be the duty of each state department or institution of the State of Alabama which holds the legal title to or any interest in any lands in the State of Alabama and any department charged by law with the administration, control or management of any state department or institutional lands to file in the office of the Land Agent within the Department of Conservation and Natural Resources a complete list of all lands of whatsoever kind to which it holds the legal title or in which it claims any interest. If any land is held by any person, firm, corporation, department or institution of the State of Alabama for the use and benefit of any institution or department of the State of Alabama, such land shall also be included in such list to be filed in the office of the Land Agent, Department of Conservation and Natural Resources. Such list shall be compiled under the supervision of the managing head of such institution or department, and the real estate described therein shall be numbered by parcel and described legally.

The lands set forth in said list shall be classified by institution or department owning the same as used lands or unused lands. The terms "used lands" and "unused lands," as herein used, shall have the same meaning as described by Section 9-15-1. Said list shall also show the manner in which title to or interest in said land was acquired; the character of the title; the general character of such land, that is, whether chiefly valuable for agriculture, mining, timber culture or other use; and the use to which it is being put.

In case of any improvements on any of said lands, a full description of the improvements shall be furnished the land agent, Department of Conservation and Natural Resources, on a form prescribed by the said land agent, to be filled in by the managing head of any state institution or department. Said lists so filed with the land agent, Department of Conservation and Natural Resources, shall be preserved and kept on file in office of Land Agent, Department of Conservation and Natural Resources.



Section 9-15-9 - Preparation and disposition of records showing ownership, general character, disposition, etc., of used and unused lands.

Upon the filing of the list required to be filed by Section 9-15-8, the Land Agent, Department of Conservation and Natural Resources, shall cause a record to be compiled, which record shall list by counties all lands owned or held in trust by an institution or department of the State of Alabama, as shown by lists mentioned in Section 9-15-8. Such record shall also show the ownership of such lands and whether or not the same are used or unused lands, as defined in Section 9-15-1, and said record shall further show the general character of such land, that is, whether chiefly valuable for agricultural, mining, timber culture or other use and the use to which the same is being put. If at any future time any of the said lands shall be leased or sold or otherwise disposed of, or should unused lands become used lands or used lands become unused lands, such facts and circumstances shall be noted on said record and any other pertinent facts with relation to said lands shall be noted on said record to the end that a complete and current inventory of all state lands shall be available at all times. Such data shall be made on proper record books and shall be preserved by the Land Agent, Department of Conservation and Natural Resources.



Section 9-15-10 - Notice, etc., of change in status, disposition or acquisition of used and unused lands.

(a) If at any future time any institution or department of the State of Alabama shall deem it advisable to make use of any unused land owned by it, it shall notify the Land Agent, Department of Conservation and Natural Resources, who shall place said land on the "used land" list, and should any institution or department of the State of Alabama abandon the use to which any "used land" is then being put, it shall notify the Land Agent, Department of Conservation and Natural Resources, of such abandonment and the land shall be reclassified on records in the office of the Land Agent, Department of Conservation and Natural Resources, as "unused land."

(b) Should any land owned by any institution or department of the State of Alabama be leased, sold or otherwise disposed of by any institution or department of the State of Alabama owning same, such institution or department shall immediately notify the Land Agent, Department of Conservation and Natural Resources, of such fact and furnish said Land Agent, Department of Conservation and Natural Resources, a copy of the instrument by which the said land is leased or conveyed, which copy shall remain on file in the office of the Land Agent, Department of Conservation and Natural Resources, and shall be and constitute a part of the records of said office.

(c) Should any institution or department of the State of Alabama acquire title to or any interest in any real estate not shown on said list, it shall immediately notify the Land Agent, Department of Conservation and Natural Resources, of its ownership in such real estate or interest therein and shall forward to the Land Agent, Department of Conservation and Natural Resources, a description of said real estate, together with a statement on a prescribed form furnished by the Land Agent, Department of Conservation and Natural Resources, as to the general character of such land, that is, whether chiefly valuable for agricultural, mining, timber culture or other use and the use to which same is being put. It shall further classify said lands as "used lands" or "unused lands" in accordance with the terms of Section 9-15-8. It shall further forward to the Land Agent, Department of Conservation and Natural Resources, a copy of the deed, lease or other conveyance by which it derives title to or interest in said land, which copy shall be placed on file in the office of Land Agent, Department of Conservation and Natural Resources. Upon receipt of the notice provided for in this section, the Land Agent, Department of Conservation and Natural Resources, shall enter or cause to be entered upon the permanent records of said office the description of such land so acquired, together with such information thereto as is required in Section 9-15-9.



Section 9-15-11 - Preparation of county maps showing ownership and location of lands owned by state institutions or departments.

It shall be the duty of the Land Agent, Department of Conservation and Natural Resources, to cause maps of each county of the State of Alabama to be prepared, showing thereon the location of any real estate owned by any institution or department of the State of Alabama. Such map shall show the ownership of any real estate owned by an institution or department of the State of Alabama.



Section 9-15-12 - Preparation of lists of lands owned by state, state institutions, etc., for county tax assessors; notice of acquisition or disposition of lands.

The Land Agent, Department of Conservation and Natural Resources, upon completion of records covering used lands and unused lands of the State of Alabama and institutions or departments of the State of Alabama shall prepare a list and furnish each tax assessor in the various counties in order that the records in the office of tax assessors of the various counties of the state will show all lands so owned by the State of Alabama and its institutions or departments. Furthermore, as lands are acquired, it shall be the duty of the Land Agent, Department of Conservation and Natural Resources, to notify the various tax assessors of any purchase or possession of additional lands. In case any of the lands are disposed of or sold to others, the Land Agent, Department of Conservation and Natural Resources, shall immediately notify the tax assessor of the respective county of such sale or disposition.



Section 9-15-13 - Acquisition of lands to which state entitled; recordation of same.

It shall be the duty of the Department of Conservation and Natural Resources to ascertain what, if any, lands the state or any institution thereof is entitled to which have not been received, allocated to or set aside to the state or such institution and to take immediate and appropriate action to acquire the same for the state or such institution as may be entitled to the same. Such lands, as well as any other lands acquired in any manner by the state or any institution thereof, shall be added to the record required in this article to be made as soon as such lands are acquired.



Section 9-15-14 - Duty to determine best use for which unused lands may be adapted; use of same for purpose for which suited.

It shall be the duty of the Department of Conservation and Natural Resources as to all unused lands owned by the State of Alabama or any institution or department thereof to determine the best use to which said lands may be adapted and, thereafter, at the request of the department or institution having title to or an interest in or charged by law with the management of such lands and with the approval of the Governor, the Commissioner of Conservation and Natural Resources then shall have authority to use such lands for the purpose for which they are suited, and said lands shall be under the exclusive jurisdiction, management and control of the Commissioner of Conservation and Natural Resources; provided, that the lands donated to or purchased by the state to be used as the Fort Morgan Parkway from Fort Morgan to Gulf Shores, now a part of the Dixie Graves Highway, shall not be classified by the Department of Conservation and Natural Resources as unused lands, and the Department of Conservation and Natural Resources shall not, directly or indirectly, lease or sell said lands or any part thereof.



Section 9-15-15 - Disposition of revenues from unused lands managed by department; charges for administration, protection, mapping, etc.

Any revenues that shall accrue from the lands so managed by the Department of Conservation and Natural Resources subject to costs of administration shall be the property of the department or institution to which the lands belong or in which the department or institution shall own the beneficial interest. If the land shall be owned absolutely by the State of Alabama, and shall consist of submerged land, the revenue from the use of the land, with the exception of offshore oil and gas capital payments and sand and gravel royalties, shall become a part of the State Lands Fund of the Lands Division of the Department of Conservation and Natural Resources of the State of Alabama. In all other cases, however, the reasonable cost of administering, managing, protecting, mapping, surveying, cruising, or developing any unused lands shall be a charge against the income produced therefrom, and the charge shall be deducted from the income by the Commissioner of Conservation and Natural Resources and retained by the Department of Conservation and Natural Resources. The balance remaining shall be paid to the institution, department, or agency of the State of Alabama entitled thereto. If the lands are not submerged lands and are owned absolutely by the state, the revenue derived therefrom, less the cost of management, protection, and development of the lands, shall be paid by the Commissioner of Conservation and Natural Resources to the State Treasurer to become a part of the State General Fund.



Section 9-15-16 - Maximum amount for charges for administration, etc., of lands.

In no case shall the charges for administering, managing, protecting, or developing the lands exceed 10 percent of the gross income derived from the lands.



Section 9-15-17 - Fund for management, etc., of unused lands.

All funds which shall be retained by the Commissioner of Conservation and Natural Resources as charges against the income from any lands administered by the Department of Conservation and Natural Resources under authority of this article shall be delivered to the State Treasurer by the Commissioner of Conservation and Natural Resources, and the State Treasurer shall keep said funds in a special fund, which fund shall be used only for the preservation, management, protection and improvement of unused lands and shall be paid out upon the requisition of the Commissioner of Conservation and Natural Resources. Any balance remaining in said fund at the end of any fiscal year shall not revert to the General Funds of the state but shall be allowed to accumulate to the end that a fund may be provided for the management, protection, development and improvement of unused lands; provided, that no funds shall be withdrawn nor expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Article 4 of Chapter 4 of Title 41 of this code, and only in the amounts and for the purposes provided by the Legislature in the general appropriation bill.



Section 9-15-18 - Sale of timber, minerals, etc., from lands; lease, exchange or sale of lands, etc.

The Commissioner of Conservation and Natural Resources is hereby empowered to sell or cause to be sold timber or minerals or other natural resources from all lands managed or controlled under authority of this article when in his opinion he deems such timber or minerals or other natural resources to be merchantable quantity and quality. All lands or any interest therein over which the Department of Conservation and Natural Resources shall exercise management and control by virtue of this article may be leased, exchanged or sold by the Commissioner of Conservation and Natural Resources with the approval of the managing head of the department or institution to which said lands belong and the approval of the Governor of Alabama.



Section 9-15-19 - Effect of article on local laws, etc., governing ownership, management, etc., of lands in counties.

This article and its provisions shall in nowise affect any local law or general law of local application governing ownership, management or control of lands in any county or counties or disposition of revenues derived therefrom.






Article 2 - Administration of School Lands, Swamp and Overflowed Lands, etc.

Section 9-15-30 - Title to swamp and overflowed lands and swamp and overflowed indemnity lands patented to state by federal government; utilization, disposition, etc., of same generally.

(a) Title to all lands of the swamp and overflowed category or swamp and overflowed indemnity lands, which are, subsequent to September 5, 1951, patented to the State of Alabama by the federal government and recorded in the office of the Secretary of State, shall be vested in the Division of Lands of the Department of Conservation and Natural Resources.

(b) The Commissioner of Conservation and Natural Resources shall utilize such lands for the purpose or purposes which he deems to be most expedient and beneficial. He is hereby authorized to practice forestry upon such lands and may lease such lands for the exploration or extraction of oil, gas or other minerals. Said land shall be supervised and managed in the same manner as other lands which are under the supervision of the Department of Conservation and Natural Resources are managed.

(c) The Commissioner of Conservation and Natural Resources shall have the authority, with the approval of the Governor, to sell, lease, exchange or otherwise dispose of these lands as he may deem advisable.

(d) The revenue derived from the sale, lease, management or utilization of such lands shall be covered into the State Treasury by the Commissioner of Conservation and Natural Resources to the credit of either the State Lands Fund, the Forestry Commission Fund or State Park Fund as the Commissioner of Conservation and Natural Resources deems appropriate and for the best interest of the Department of Conservation and Natural Resources.

(e) This section is not intended to and does not transfer or affect title to those lands of this category or nature which have been previously patented to the state and which have been recorded in the office of the Secretary of State. Such titles shall remain vested in the institution or department in which they are at present vested.



Section 9-15-31 - Management and supervision of school lands, swamp and overflowed lands, etc.

The Commissioner of Conservation and Natural Resources is hereby expressly authorized and empowered to have complete management of, and supervision over lands which are known as school lands, as defined by Section 16-20-1, which lands are vested in or which may hereafter be vested in the State of Alabama in trust for the use of schools, lands which are known as swamp and overflowed lands, which are now or which may hereafter be owned by the State of Alabama, the Salt Springs Lands reservation and any lands that may have been or may be deeded to the Department of Conservation and Natural Resources by the Director of the Department of Revenue and of all papers, documents and records relating thereto, except those which are required by law to be kept in the office of the Secretary of State.



Section 9-15-32 - Land clerk - Qualifications and appointment.

The Commissioner of Conservation and Natural Resources shall appoint a land clerk, with the approval of the Governor, who has had experience in dealing with public lands and who understands the system of survey and platting of the public lands of the United States.



Section 9-15-33 - Land clerk - Examination, etc., of lands.

Whenever in the judgment of the Governor or the Commissioner of Conservation and Natural Resources it is proper that any of the lands described in Sections 9-15-31 and 9-15-32 should be examined or evidence obtained for the protection of any of these lands, the land clerk may be sent to make such examination or to obtain such evidence, and his actual expenses shall be paid upon his filing with the Director of the Department of Conservation and Natural Resources a statement thereof by items and duly verified.



Section 9-15-34 - Institution, etc., of practice of forestry and enforcement of state fire and trespass laws - School lands.

The Commissioner of Conservation and Natural Resources is hereby empowered to have forestry practiced upon school lands, to supervise and inaugurate sound practices of forestry thereon, to put into effect and enforce state fire and timber trespass laws on said lands and to do all things which in his opinion he deems advisable to be done for the best interests of the state concerning school lands.



Section 9-15-35 - Institution, etc., of practice of forestry and enforcement of state fire and trespass laws - Swamp and overflowed lands.

The Commissioner of Conservation and Natural Resources is hereby empowered to have forestry practiced upon swamp and overflowed lands, to supervise and inaugurate sound practices of forestry thereon, to put into effect and enforce state fire and timber trespass laws on said lands and to do all things which in his opinion he deems necessary to be done to promote the growth of timber thereon and to do all things which in his opinion he deems advisable to be done for the best interests of the state concerning said lands.



Section 9-15-36 - Leasing of school lands.

With the approval of the Governor, the Commissioner of Conservation and Natural Resources is hereby authorized to rent or lease school lands upon such terms as he deems advisable, and he is also hereby authorized and empowered to rent or lease school lands for the purposes of prospecting for oil or gas upon such lands and to execute contracts for the sale of oil or gas from school lands, upon such terms and for such prices or royalties as he may deem to be for the best interests of the state.

The Commissioner of Conservation and Natural Resources, with the approval of the Governor, is also hereby authorized to lease school lands for the purpose of mining or removing therefrom coal, iron and other minerals, other than oil or gas, upon a royalty basis and may include rights-of-way therein or easements over or upon such lands as may be deemed necessary or convenient to the operation or conduct of any mine or mining operation under such lease.



Section 9-15-37 - Institution of civil actions to clear title to school lands, etc.; cruising of timber, surveying of lands, investigation of claims to lands, etc.

The Commissioner of Conservation and Natural Resources is hereby authorized and empowered to present civil actions in the name of the State of Alabama to clear title to school lands or for any other purposes for the protection of such lands.

The Commissioner of Conservation and Natural Resources shall be further empowered to have the timber on school lands cruised, the land surveyed, claims to said lands investigated, the title cleared in any legal manner which he may deem advisable and to do such other things regarding school lands which in his opinion shall be for the best interests of said lands in the supervision and management of them.



Section 9-15-38 - Sales of timber or minerals from school or swamp and overflowed lands.

The Commissioner of Conservation and Natural Resources may sell or cause to be sold timber from school lands, swamp and overflowed lands, and other lands under the jurisdiction of the State Lands Division, or minerals from school lands or swamp and overflowed lands, when in his or her opinion the timber or minerals is of merchantable quality and quantity. Notice of the sale of the timber or minerals shall be first advertised once a week for two successive weeks in a newspaper published in the county where the timber or minerals are to be sold, and the notice shall also be posted in a public place in the county. The notice shall describe the timber or minerals to be sold and the amount and quality of the timber or minerals to be sold and shall call for bids for the purchase price thereof. The notice shall further contain the date upon which the bids shall be received and the date of the sale. If there are no newspapers published in the county where the sale is to be made, then the notice as described above shall be published in a newspaper of an adjoining county. After the bids are received as provided for under this section, the Commissioner of Conservation and Natural Resources may sell the timber or minerals to the highest bidder; but, if in his or her opinion the highest bid received is not a fair or reasonable price for the timber or minerals, he or she may readvertise the sale or he or she may continue to hold the timber or minerals until a future time when he or she may again advertise the sale; provided, that the Commissioner of Conservation and Natural Resources may sell on a negotiated basis timber, the value of which does not exceed fifty thousand dollars ($50,000), from school lands, swamp and overflowed lands, or other lands under the jurisdiction of the State Lands Division when the timber has been damaged or is in a diseased condition, as determined by the State Lands Division, or when it is necessary to remove the timber for right-of-way, construction, or mining purposes.



Section 9-15-39 - Disposition of revenues from sales of timber or minerals or from rentals or leases - School lands.

The revenue derived from any sale of timber or minerals from, or rental or lease of, any school lands shall be paid by the Commissioner of Conservation and Natural Resources to the Treasurer to be deposited to the credit of the proper township or townships as provided for by the constitution and laws of Alabama, except that there shall be retained by the Lands Division of the Department of Conservation and Natural Resources a management fee of 10 percent of any and all revenue. An itemized statement of the revenue derived from the sale or lease shall be immediately forwarded by the Commissioner of Conservation and Natural Resources to the State Superintendent of Education, and the statement shall show the items of sale, the amount of revenue derived therefrom, and a description of the land from which the sale or lease was made. The Superintendent of Education, upon receipt of the itemized statement, shall immediately cause a report to be transmitted to the Treasurer showing which township or townships shall receive credit for the revenue and the amount of credit which shall be made thereto.



Section 9-15-40 - Disposition of revenues from sales of timber or minerals or from rentals or leases - Swamp and overflowed lands.

The revenue derived from any sale of timber or minerals from, or rental or lease of, any swamp and overflow land owned by the Department of Mental Health and Mental Retardation shall be paid by the Commissioner of Conservation and Natural Resources to the Department of Mental Health and Mental Retardation, except that there shall be retained by the Lands Division of the Department of Conservation and Natural Resources a management fee of 10 percent of all revenue.



Section 9-15-41 - Sales of school lands - Authorized.

School land, as defined by Section 16-20-1, may be sold or exchanged for other lands by the Commissioner of Conservation and Natural Resources with the approval of the Governor and the State Superintendent of Education under the terms and conditions provided for in this article.



Section 9-15-42 - Sales of school lands - Issuance of patents to purchasers.

All persons purchasing said lands shall be entitled to a patent to said lands, and the Governor of Alabama, if he deems advisable, when presented with the approval of the Commissioner of Conservation and Natural Resources and the State Superintendent of Education shall cause patents to be issued to those purchasing said lands. Such patent shall vest a fee simple title in the grantee named therein.



Section 9-15-43 - Sales of school lands - Disposition of revenues from sales.

Any revenue derived from the sale of school lands shall be paid by the Commissioner of Conservation and Natural Resources to the Treasurer to be deposited to the proper township or townships as provided for by the Constitution and laws of Alabama. A report of such sale shall be immediately forwarded by the Commissioner of Conservation and Natural Resources to the State Superintendent of Education, and such report shall show an accurate and legal description of the lands sold. The Superintendent of Education upon receipt of such report shall immediately cause a memorandum to be transmitted to the Treasurer showing which township or townships shall receive credit from such sale and the amount of credit which shall be made thereto.



Section 9-15-44 - Exchanges of school lands.

The Commissioner of Conservation and Natural Resources is hereby authorized to exchange school lands for other lands of equal value, with the approval of the Governor and the State Superintendent of Education. The Commissioner of Conservation and Natural Resources shall have the title to the land to be received by the state examined; and, if in his opinion said title is without defect, he shall so certify to the Governor and, provided the Governor and the State Superintendent of Education approve, the Governor shall cause patents to be issued to those exchanging said lands. Such patent shall vest a fee simple title in the grantee named therein. The title to the land received in exchange for school land shall be in the State of Alabama in trust for the use of schools and shall be classified as school land as defined by law.



Section 9-15-45 - Leases, exchanges or sales of swamp and overflowed lands.

Swamp and overflowed lands may be leased, exchanged or sold by the Commissioner of Conservation and Natural Resources with the approval of the State Department of Mental Health and Mental Retardation.



Section 9-15-46 - Issuance of patents to purchasers of swamp and overflowed lands.

All persons purchasing said lands shall be entitled to a patent to said lands, and the Governor of Alabama, when presented with the approval of the Commissioner of Conservation and Natural Resources and State Department of Mental Health and Mental Retardation, shall cause patents to be issued to those purchasing said lands. Such patent shall vest a fee simple title in the grantee named therein.



Section 9-15-47 - Disposition of revenue from sales, etc., of swamp and overflowed lands.

Any revenue derived from the sale or adjustment of any swamp and overflowed lands as provided in this article shall be paid by the Commissioner of Conservation and Natural Resources to the State Department of Mental Health and Mental Retardation.



Section 9-15-48 - Claims of title to swamp and overflowed lands.

All persons claiming title to any swamp and overflowed lands in this state under any alleged purchase or through any chain of title may submit their claims to the Commissioner of Conservation and Natural Resources together with such evidence of purchase or claim, whereupon the Commissioner of Conservation and Natural Resources shall have such claim examined and investigated as he may see fit; and, if it is found that the state has parted with its title to such lands in a legal and effective way, the Commissioner of Conservation and Natural Resources shall so determine and shall certify same to the Governor and the State Department of Mental Health and Mental Retardation; but, if the Commissioner of Conservation and Natural Resources shall determine that the state has not parted with its title to such lands in a legal or effective way but that equity and justice shall be better served by a settlement with the claimant, he is hereby empowered to settle and adjust such title upon such terms as he may consider just and proper. Upon such adjustment he shall certify such adjustment to the Governor and the State Department of Mental Health and Mental Retardation, and the Governor shall cause a patent to be issued to the claimant, under the seal of the state, to the lands covered by such certificate, and such patent shall vest a fee simple title in the grantee named in such patent.



Section 9-15-49 - Corrections of errors in records pertaining to school or swamp and overflowed lands - When required.

For the purpose of facilitating the management and supervision of school lands and swamp and overflowed lands, upon the submission to the Secretary of State of legal and effective proof of any error or mistake, either of omission or commission, in any of the records in his office which pertain to such lands and which said proof is deemed by the Secretary of State to be adequate and sufficient, it shall be mandatory upon him to correct such errors or mistakes in his records and make a record of what any such correction consists.



Section 9-15-50 - Corrections of errors in records pertaining to school or swamp and overflowed lands - File of proof submitted.

The Secretary of State shall maintain a file in his office where he shall keep copies of the proof submitted for the correction of errors or mistakes as provided for in this article.



Section 9-15-51 - Corrections of errors in records pertaining to school or swamp and overflowed lands - Certifications of corrected records.

After the correction of any error or mistake in any record which pertains to such lands, the Secretary of State, in any subsequent certification of a corrected record, shall certify the corrected record, which record, so corrected, shall have the same weight and authority as any other certification by the Secretary of State. The Secretary of State shall show in his certification that the record has been corrected, and such correction shall presumptively be properly made.



Section 9-15-52 - Sale or leasing of sand or gravel on public water bottoms and certain state lands - Negotiation, consummation and administration of contracts, leases, etc.

All contracts, leases, and agreements for the sale of sand and gravel from the lands of the state which are not owned, occupied, or held in trust by or assigned or dedicated to any department, agency, or institution and from the public water bottoms of the State of Alabama shall be negotiated, consummated, and administered by the Commissioner of Conservation and Natural Resources, acting through the Lands Division of the Department of Conservation and Natural Resources, which division shall receive as the cost of administration 10 percent of all revenues accruing from the sale of sand and gravel or royalties resulting from sand and gravel leases.



Section 9-15-53 - Sale or leasing of sand or gravel on public water bottoms and certain state lands - Disposition and expenditure of revenues.

The revenues, including royalties, derived from the sale of sand and gravel or from leases for the purposes of the removal of sand and gravel from the public water bottoms of the State of Alabama and from the lands of the state which are not owned, occupied or held in trust by or assigned or dedicated to any department, agency or institution, less the cost of administration of such sales or leases shall be deposited into the State Treasury to the credit of the State Park Fund and shall be expended only for the Division of Parks in such manner and such amounts as may be provided by the Legislature in the general appropriation bill and pursuant to the provisions of Article 4 of Chapter 4 of Title 41 of this code.



Section 9-15-54 - Release of sand for use in beach project.

Notwithstanding any other provision of this title, in the event a beach project to be undertaken by a coastal municipality as permitted by the Commissioner of the Department of Conservation and Natural Resources pursuant to Section 9-15-56 requires the use of sand from the public water bottoms of the State of Alabama, spoil sand from state-owned spoil sites, or spoil sand otherwise owned by the state, or any combination of the sands, the commissioner, acting through the Lands Division of the department, shall release to the coastal municipality for use in the beach project without fee, cost, or charge those quantities of sand from those specified public water bottoms of the State of Alabama, of spoil sand from those specified state-owned spoil sites, and of spoil sand otherwise owned by the state as are identified in the beach project permit of the commissioner issued pursuant to Section 9-15-56. No such sand shall be released, however, if the commissioner finds that the beach project as proposed cannot be established and maintained without a materially adverse impact on adjacent or abutting riparian or littoral landowners, on the public water bottoms, or on the fish, shellfish, and wildlife resources of the state.



Section 9-15-55 - Retention by state of title to certain filled lands; rights of access.

(a) The state shall retain title to any lands of the state lying seaward of the mean high tide line that are filled in the course of a beach project undertaken by a coastal municipality pursuant to Article 11 of Chapter 47 of Title 11 with the permit of the Commissioner of the Department of Conservation and Natural Resources as provided in Section 9-15-56.

(b) The title to additional filled lands shall be retained by the state to the extent that the proportions of any state-owned lands filled in the course of a permitted beach project undertaken by a coastal municipality are subsequently increased seaward by accretion or any other natural or artificial fill process.

(c) Notwithstanding any rule of decision or principle of common law recognized prior to May 23, 2000, the retention of title by the state pursuant to this section shall be recognized regardless of the participation, consent, or objection of adjacent or abutting riparian or littoral landowners with respect to the filling or with respect to the beach project.

(d) Any riparian or littoral landowner who as a result of the construction of a beach project and the operation of this section ceases to be a holder of title to the resulting mean high tide line shall be entitled to all statutory and common-law riparian or littoral rights of access to the mean high tide line across the state-owned lands filled in the course of a permitted beach project or by subsequent natural or artificial fill process, including, without limitation, access rights for ingress, egress, boating, bathing, and fishing. The exercise of such rights of access shall be subject to reasonable regulation by the coastal municipality with the concurrence of the commissioner, acting through the Lands Division of the department, for the purpose of protection, stabilization, and maintenance of beach project sand and sand stabilization structures and vegetation.



Section 9-15-56 - Application for beach project; issuance of permit.

(a) Upon application by a coastal municipality, the Commissioner of the Department of Conservation and Natural Resources, acting through the Lands Division of the department, shall issue a permit for the construction and maintenance of a beach project by the coastal municipality under the authority of Article 11 of Chapter 47 of Title 11, provided all of the requirements of this section shall have been satisfied.

(b) The application for a beach project shall contain, at a minimum, all of the following:

(1) A detailed description of the location, dimensions, and design features of the proposed beach project.

(2) A copy of the survey, map, metes and bounds description, or plane coordinate references adopted by the governing body of the coastal municipality as identifying the location of the mean high tide line and the locations of the limits of the landward and seaward extensions of the proposed beach project relative to both the mean high tide line and the construction control line, if any, established by the Alabama Department of Environmental Management, the coastal municipality, or both, for the area in which the proposed beach project is to be located.

(3) Adequate engineering, geological, and other scientific data concerning shoreline topography, shoreline stability, and the potential impact of the proposed beach project on the beach-dune system.

(4) A description of the quantities of sand from the public water bottoms of the State of Alabama, spoil sand from state-owned spoil sites, and spoil sand otherwise owned by the state, if any, required for the construction of the proposed project, an identification of the site or sites from which sand is proposed to be obtained from public water bottoms, state-owned spoil sites, or spoil sites containing state-owned sand for the proposed beach project, an identification of the method or methods by which sand is proposed to be relocated from public water bottoms or spoil sites to the proposed beach project, and adequate engineering data concerning the type and quantities of sand available at the site or sites from which sand is proposed to be removed.

(5) Any other supporting information or technical analysis as may be reasonably required for the commissioner to evaluate the design of the proposed beach project and its impact on the beach-dune system.

(c) The commissioner, in conjunction with the Director of the Alabama Department of Environmental Management, shall schedule and conduct an information or public meeting or a public hearing on the application proposed for a beach project at a location within the county where the beach project is to be located in whole or in part. Notice of the meeting or hearing shall be given by publication in a daily or weekly newspaper of general circulation within the county where the proposed beach project is to be located in whole or in part at least 30 days before the meeting or hearing. Copies of the notice of the meeting or hearing shall also be provided to the United States Army Corps of Engineers, the United States Fish and Wildlife Service, and the National Marine Fisheries Service.

(d) If all of the requirements of this section have been satisfied and if all necessary licenses, permits, and approvals of any and all state and federal agencies having jurisdiction have been obtained, the commissioner shall issue a permit for the proposed beach project, with or without the imposition of additional requirements, conditions, or limitations. The commissioner shall not issue a permit for a proposed beach project unless the Director of the Alabama Department of Environmental Management has issued a certificate of compliance or a notice of the determination that the proposed beach project is not subject to the Alabama Coastal Area Management Program. No permit shall be issued if the commissioner finds that the beach project as proposed cannot be established and maintained without a materially adverse impact on adjacent or abutting riparian or littoral landowners, on the public water bottoms, or on the fish, shellfish, and wildlife resources of the state. Unless conducted with the consent of abutting landowners, beach projects as defined in Section 11-47-250 shall only be permitted along beaches which have suffered the loss of a significant percentage of beachfront depth as a result of historically demostrable beach recessional trends, or as a result of natural storm damage erosion of pre-storm beachfront depth, or both, with significant damage to public or private structures likely to occur if the beach project is not undertaken. Beach projects shall not be permitted on beaches with no substantial erosion as a result of a demonstrated recessional trend or storm damage as herein defined.

(e) If the commissioner determines that the location of the mean high tide line as identified in the application is incorrect, the issuance of the permit shall be conditioned on the amendment of the application and the design of the proposed beach project to reflect the correct identification of the mean high tide line as determined by the commissioner. The issuance of a permit by the commissioner for a proposed beach project shall constitute a ratification and confirmation on behalf of the state of the location of the mean high tide line as identified in the application for the proposed beach project as approved. Upon the issuance of the permit, the governing body of the coastal municipality shall cause to be recorded with the office of the judge of probate in the county or counties within which the beach project is to be located a certified copy of the survey, map, metes and bounds description, or plane coordinate references identified in the approved application as identifying the location of the mean high tide line within the area on which the beach project is to be located.






Article 3 - Sale or Lease of Certain Real Property by State.

Section 9-15-70 - Applicability; reservation of rights.

This article applies to all real property and interests therein owned by the State of Alabama and the departments, boards, bureaus, commissions, institutions, corporations, and agencies of the state with the exception of those sales, transfers, and reversions set out in Section 9-15-82. As used in this article, real property shall include land, lots, and all things and interests, including leasehold interests, pertaining thereto, and all other things annexed or attached to the land which would pass to a vendee by conveyance of the land or lot, including mineral and gas and oil interests. The state has the right to reserve all or any part of the mineral, oil, or gas interests and also the right of ingress and egress thereto.



Section 9-15-71 - Real property owned by state to be sold or leased by auction or sealed bids.

All sales and leases made by, or on behalf of, the State of Alabama, or any department, board, bureau, commission, institution, corporation, or agency, of real property or any interest therein owned by the State of Alabama having an appraised value of more than twenty thousand dollars ($20,000) shall be made by free and open competitive advertised public auction or advertised sealed bids to the highest bidder.



Section 9-15-72 - Lands Division responsible for selling or leasing property.

Each department, board, bureau, commission, institution, corporation, or agency which holds real property shall notify the Lands Division of the state Department of Conservation and Natural Resources of its desire and intention to sell or lease any of the real property and shall provide such information as may be specified by the Lands Division. The Lands Division shall be responsible for obtaining the appraisal, deed, and other documents needed for selling or leasing the property under this article and for handling the closing of the sale or lease. No sale or lease involving an amount of more than twenty thousand dollars ($20,000) shall be divided into smaller parcels involving less than twenty thousand dollars ($20,000) for avoiding the requirements of this article.



Section 9-15-73 - Appraisal.

The Lands Division shall have the real property or the interests in the real property appraised by a real estate appraiser selected by the Lands Division who is licensed by the State Board of Appraisers prior to the advertisement of the sale of the property. If the Lands Division is not satisfied with one appraisal, additional appraisals may be obtained. All appraisals shall be in writing.



Section 9-15-74 - Minimum amount at which property may be sold or leased; determination as to selling or leasing; acceptance or rejection of bids; determination as to whether sale be by auction or bids.

After obtaining an appraisal on the real property and consulting with the chief executive officer of the department, board, bureau, commission, institution, corporation, or agency which desires to sell or lease the real property, the Lands Division shall establish and publish the minimum amount for which the real property may be sold or leased. The determination to sell or lease the real property shall be made by the chief executive officer of the department, board, bureau, commission, institution, corporation, or agency desiring to sell or lease the real property with the approval of the Governor after giving due consideration to the results of the appraisal made upon the real property. With the approval of the Governor, the chief executive officer shall have the right to accept or reject all bids submitted for the purchase of the real property under these provisions. The chief executive officer and the Governor in consultation with the Director of the Lands Division of the state Department of Conservation and Natural Resources shall determine if the sale or lease of real property is to be by free and open competitive advertised public auction or advertised sealed bids.



Section 9-15-75 - Advertising.

Every proposal to make a sale or lease under this article shall be advertised for at least once a week for four weeks in advance of the date fixed for receiving bids or public auction. The advertisement shall appear at least once a week for four consecutive weeks in a newspaper of general circulation in the county or counties where the property is located, and at least one time in three other newspapers of general circulation throughout the state. Property located outside the State of Alabama shall be advertised at least one time in three newspapers of general circulation throughout the state. A copy of the proposal shall simultaneously be posted on a readily accessible public bulletin board at the main office of the Lands Division of the state Department of Conservation and Natural Resources. Persons who request notification of the sale or lease of real property by the state and who provide their mailing address with the Lands Division shall be sent notice of the sale or lease. Advertisements for bids shall state the real property to be sold, by description, where the property is located, and the dates and times when the property may be inspected. The advertisements shall further state the date, time, and place of auction or opening of sealed bids. The advertisements shall state that all bids may be rejected by the state. No bid shall be received at any time after the time advertised.



Section 9-15-76 - Binders.

Each person or corporation submitting a bid on real property or an interest therein to be sold or leased by the State of Alabama under this article shall present with his or her bid, payable to the Lands Division of the state Department of Conservation and Natural Resources, a certified check or bank cashier's check in the amount to be determined by the Lands Division not to exceed 20 percent of his or her bid, as a binder on the real property upon which he or she has bid. If the property is being sold at public auction, the Lands Division shall determine the amount of the binder required. The binder shall be forfeited by the person or corporation to whom the bid is awarded if the person or corporation does not complete purchase by presenting to the state a cashier's check or certified check for the amount due less the amount of the binder previously submitted on the real property within 30 days after receiving notice in writing that he or she is the successful bidder. The binder shall be applied to the purchase price of the successful bid. The Director of the Lands Division for good cause shown may extend the period for completing the sale for one additional period of seven days. Certified checks submitted as binders by those persons or corporations not awarded the bid shall be returned to the persons or corporations.



Section 9-15-77 - Payment of expenses by department, board, bureau, etc., selling or leasing property; payment of fee to Lands Division.

The expenses of the appraisal and contemplated sale or lease shall be paid by the department, board, bureau, commission, institution, corporation, or agency offering the property for sale. The Lands Division of the state Department of Conservation and Natural Resources shall receive a fee in reimbursement of its actual expenses for administering the sale of real property under this article. The fee shall be disbursed to the Lands Division in the final disposition of the funds received from the sale of the property.



Section 9-15-78 - Bids to be publicly taken by director; notice; bids to become public record.

The bids shall be publicly taken or opened in Montgomery or such other place as may be designated by the Lands Division, in case of sealed bids, by the Director of the Lands Division of the state Department of Conservation and Natural Resources or his or her designee and the department, board, bureau, commission, institution, corporation, or agency selling the property may have a representative present. When a sale or lease is to be made, notice shall be given to the highest bidder within 30 days after taking the bids of the state's acceptance of his or her bid and of the state's intention to sell or lease the property to him or her. The bid of the successful bidder so marked, as well as the bids of the unsuccessful bidders in the case of sealed bids, shall be placed on file open to public inspection and shall become matters of public record.



Section 9-15-79 - Negotiation where no bids received or bids rejected; no sale or lease at price less than highest bid or minimum; payment; closing.

In the event no bids are received or all the bids are rejected by the chief executive officer of the department, board, bureau, commission, institution, corporation, or agency selling or leasing the property after the approval of the Governor, the sale or lease of the real property may be negotiated. No sale or lease may be made at a price less than the highest bid received or the published minimum, whichever is highest, and the sale or lease shall require the approval of the Governor. All real property sold or leased under this article shall be paid for by the purchaser or his or her representative by cashier's check or certified check, and the sale or lease shall be closed not later than 30 days after the written notice of acceptance of the bid.



Section 9-15-80 - Certain persons prohibited from bidding on or purchasing property.

Officers and employees of the department selling or leasing the real property and officers and employees of the Department of Conservation and Natural Resources, as well as members of their families, shall be excluded from bidding on the property at a public auction or by sealed bids. Other officers or employees of the state shall not be excluded from bidding on or purchasing the real property at public sale or sealed bid.



Section 9-15-81 - Criminal and civil actions and penalties for violations of article.

Any sale or lease of real property or any interest therein of the state made in violation of this article shall be null and void, and the person or persons violating this article shall be subject to criminal prosecution by the Attorney General. In addition to the prosecution, damages for loss or injury to the state may be recovered for the State of Alabama by the Attorney General by civil action in the Circuit Court of Montgomery County. The expenses of investigation, or litigation and prosecution, or both, under this article shall be reimbursed from funds recovered to the Attorney General. All other moneys recovered by the Attorney General shall be deposited in the State General Fund. Violation of this article shall also constitute a Class C felony punishable as prescribed by law.



Section 9-15-82 - Article not to apply to certain transfers, reversions, sales, etc.

(a) This article shall not apply to the transfers of real property between departments, boards, bureaus, commissions, institutions, corporations, or agencies of the state. These transfers may be made by mutual agreements between the chief executive officers of the respective departments with the approval of the Governor. This article shall not apply to the leasing or sale of timber from unused lands under Section 9-15-1 et seq.; to the leasing or sale of timber from school lands and swamp and overflowed lands under Section 9-15-30 et seq.; to the leasing of oil, gas, and other minerals under Section 9-17-60 et seq.; real property sold by the Department of Revenue under tax sales and redemptions; to the sale of property by the Alabama Historical Commission under Section 41-9-249(7); to reversions made under Section 31-4-18; to the sale or conveyance of real property by the Alabama Housing Finance Authority or the Alabama Mental Health Finance Authority; to the sale or lease of any interest in real property owned for investment purposes by any trust fund administered by the Division of Risk Management; or to property traded in right of way negotiations or sales of excess right of way or uneconomic remnants by the State Department of Transportation. Notwithstanding any other provisions of this article, the Alabama Forestry Commission shall have the authority to conduct real property sales in accordance with this article without going through the Lands Division. In so doing, the Alabama Forestry Commission shall comply with all other provisions of this article. This article shall not apply to the granting of easements, rights-of-way for utilities, roads, streets, and sidewalks where there is no competitive market. Notwithstanding any other provision of this article, institutions and systems of higher education with separately constituted boards of trustees or those institutions of higher education subject to the supervision and authority of the State Board of Education that have written policies and procedures governing transfers of interest in real property have the authority to conduct real property sales and leases by public auction or publicly sought sealed bid in accordance with procedures in the article for advertising and receiving bids, without going through the Lands Division of the state Department of Conservation and Natural Resources. Furthermore, in those cases in which it can be economically justified and it is deemed to be in the best interest of the institution or system and the State of Alabama to offer an interest in real property for sale or lease through a listing with a duly licensed real estate broker who shall publicize the offer in accordance with customary practices or through negotiation after publicly announced requests for proposals to sell or lease the property are made, rather than through a procedure otherwise described in this article, the institution or system may do so, provided that a written declaration setting forth the specific reasons why it is deemed to be in the best interest of the institution or system and the State of Alabama to make specific sale or lease in question in such manner is made by an agent of the institution authorized by the board of trustees or the State Board of Education, and subsequently ratified by the board of trustees or the State Board of Education and the document shall be retained and made a part of the permanent file and shall be open to public inspection. Sales and leases transacted as described in this section shall be deemed to be in compliance with all provisions of this article. Ground leases and leases of facilities by institutions of higher education to social or professional organizations, faculty members, employees, or for institution-related purposes which are designed to enhance the operation of the institution and are declared to be in the best interest of the institution by the board of trustees or the State Board of Education, are exempt from the provisions of this article. Such declaration shall be maintained as aforesaid.

(b) Except as set out hereinafter, nothing herein contained shall be construed to apply in any manner to the sale or lease of any real property or any interest therein owned in whole or in part by any county or municipal board of education, any county or municipal government or any of their respective boards, agencies, departments, corporations, or instrumentalities including corporations and/or boards in regard to which any county or municipal governing body is a determining or appointing authority. Provided that nothing herein contained shall be construed to apply in any manner to the sale or lease of any real property or interest therein owned by the State of Alabama and the departments, boards, bureaus, commissions, instrumentalities, corporations, and agencies of the state to the United States government, any county or municipal board of education, any county or municipal governing body or any of their respective boards, agencies, departments, corporations, or instrumentalities including corporations and/or boards in regard to which any county or municipal governing body is a determining or appointing authority, subject to the condition that such property or any interest therein is not resold, leased, or otherwise transferred in whole or in part, within three years, to any private person, firm, or corporation without compliance with the provisions of this article. Provided, however, that if the property is to be sold within three years from the date it was acquired, the state shall have the right to repurchase the property at the price it was sold by the state. Provided, further, that all such transactions between the United States government, any county or municipal board of education, any county or municipal government, or any of their respective boards, agencies, departments, corporations, or instrumentalities including corporations or boards and the state or any department, board, bureau, commissions, instrumentalities, corporations, and agencies of the state shall have the approval of the Governor and written notice of such transaction shall be given to the Lands Division of the Department of Conservation and Natural Resources at least 30 days before the closing of such transaction.

(c) Notwithstanding any other provision of this article, this article shall not apply to lease-leaseback transactions entered into by institutions and systems of higher education with separately constituted boards of trustees provided that any such institution or system of higher education shall at all times remain the owner of any real property the subject of any such lease-leaseback transaction.

(d) Notwithstanding any other provision of this article, this section shall not apply to the sale, lease, or transfer of any property owned by a municipal commercial development authority subject to Article 6, commencing with Section 11-54-170, of Chapter 54 of Title 11.



Section 9-15-83 - Proceeds from sale to be deposited to credit of fund of state entity.

Whenever any real property is sold or leased under this article, the proceeds from the sale, less the expenses of the sale or lease, shall be deposited to the credit of the fund of the state department, commission, board, bureau, institution, corporation, or agency which offered the real property for sale.



Section 9-15-84 - Promulgation of rules and regulations.

The Lands Division is authorized to promulgate such rules and regulations as may be necessary to implement the provisions of this article.






Article 4 - Disclosure of Information Concerning Purchase of Real Property with Public Funds.

Section 9-15-100 - Disclosure requirements.

(a) The state, a county, a municipality, any other governmental entity, or any quasi-governmental entity, following the purchase of any real property with public funds for any reason, shall disclose information concerning the purchase within 60 days following the purchase. If the purchase is tied to a specific economic development project, disclosure is not required until 60 days following the announcement of the project. If the purchase is tied to an acquisition for public utility or public works purposes as a part of a single project or the acquisition of rights-of-way, disclosure is not required until 60 days following the acquisition of the last parcel of property needed for the particular public utility or public works project or right-of-way line for which the purchases are made.

(b) The disclosure required by subsection (a) shall include appraisal information done on the property, any contracts related to the purchase, all terms of the purchase, the sources of all funds used in the purchase, and any other related materials. The required disclosure of appraisal information shall be limited to the property identification, appraiser identification, date of appraisal, and the appraised valued.

(c) The disclosure required by subsection (a) shall be made via a report available to the public, shall be attached to the minutes for the next scheduled meeting of the body following the purchase, and, if the body maintains a website, shall be published on the website in a manner conspicuous to the public.

(d) The disclosures required by this section are not necessary if the decision to purchase the property is made at an open meeting of the purchasing entity for which advance notice was given as required by law and the minutes of that meeting include all of the information required by subsection (b).









Chapter 16 - MINERAL RESOURCES.

Article 1 - Surface Mining Reclamation Generally.

Section 9-16-1 - Short title.

This article shall be known and may be cited as the "Alabama Surface Mining Act of 1969."



Section 9-16-1.1 - Legislative findings.

(a) The Alabama Legislature has found and determined the following:

(1) A 1991 United States Department of the Interior audit report warned that the Non-Fuel Minerals Mining Law of Alabama is outdated and that mine operators are deliberately laying waste to mined land rather than restoring it.

(2) The standards for coal mining reclamation have improved dramatically over the last 25 years.

(3) The citizens of Alabama are endangered by unreclaimed highwalls, water impoundments, and open pits.

(b) In view of these findings, the Legislature deems it necessary to deny the issuance of surface mine permits to operators who have demonstrated a pattern of willfully violating the mining law, and to improve environmental controls by requiring that highwalls be backfilled after mining.



Section 9-16-2 - Definitions.

Unless clearly indicated otherwise by the context, as used in this article, the following terms have the following meanings:

(1) AFFECTED LAND. The area of land from which overburden has been removed or upon which overburden has been deposited after October 1, 1970.

(2) CONTEMPORANEOUS. Occurring at the same time as a surface mining operation and in conjunction with the grading activities at the site.

(3) CONTIGUOUS. In actual contact, touching, as contrasted with being near but not in contact.

(4) DEPARTMENT. The Department of Industrial Relations of the State of Alabama or any department, bureau, or commission as may lawfully succeed to the powers and duties of the department relating to mining operations.

(5) DIRECT SEEDING. The planting of seeds by hand sowing, machine sowing, or aerial seeding.

(6) DIRECTOR. Director of the department or officer, bureau, or commission as may lawfully succeed to the powers and duties of the director.

(7) HIGHWALL. The unexcavated face of exposed overburden or mineral in an opencast mine or the face or bank on the uphill side of a contour surface mine excavation.

(8) INSPECTOR. Any authorized employee of the department under the direction of the director.

(9) OPERATOR. Any person, firm, partnership, association, or corporation engaged in or controlling one or more surface mining operations.

(10) OVERBURDEN. All of the earth and other materials which lie above natural deposits of clay, sand, gravel, ores, and other minerals except limestone, marble, and dolomite, and also the earth and other materials disturbed from their natural state in the process of surface mining.

(11) PEAK. A projected point of overburden created in the process of surface mining.

(12) PERMIT PERIOD. A one-year period commencing on the issuance of a permit to engage in surface mining.

(13) PERSON. Any natural person, firm, corporation, association, partnership, joint venture, or representative of any kind or any other group acting as a unit.

(14) PIT. A tract of land from which overburden has been or is being removed for the purpose of surface mining.

(15) RECLAMATION. The reconditioning or rehabilitation of affected land in accordance with the requirements of this article.

(16) REFUSE. All waste material, exclusive of overburden, directly connected with the mining, cleaning, or preparation of substances mined by surface mining.

(17) RIDGE. A lengthened elevation of overburden created in the process of surface mining.

(18) SETBACK. An undisturbed buffer strip adjacent to watercourses, lakes, easements, adjoining property, perimeter property lines, road rights-of-way, residences, or other features which could be adversely affected by mining.

(19) SURFACE MINING. The mining of clay, sand, gravel, ores, and other minerals except chert (or similar type pits from which construction materials are obtained, which involve five acres or less and do not involve excavation below the surrounding area in such a way as to create a pit that will accumulate water), limestone, marble, dolomite, and coal, by removing the overburden lying above natural deposits thereof and mining directly from the natural deposits thereby exposed or by mining directly from deposits lying exposed in their natural state.



Section 9-16-3 - Purpose of article.

The objective of this article is to provide for the safe and reasonable reclamation of lands upon which surface disturbances will be created by certain types of surface mining so as to protect the taxable value of property and preserve natural resources within the state and to protect and promote the health and safety of the people of this state, consistent with the protection of physical property and with maximum employment and the economic and industrial well-being of the state.



Section 9-16-4 - Permit for engaging in surface mining operations - Required; exemptions; applicability.

(a) No operator shall engage in any surface mining, as defined in this article, after October 1, 1970, without a valid permit from the department to engage in the surface mining. A separate permit shall be required for each such surface mining operation that is not contiguous to a surface mining operation for which the operator has a valid permit.

(b) Notwithstanding anything to the contrary, this chapter shall not apply to surface mining to extract materials for the use and benefit of the owner of the property being mined or of an interest therein, the lessee of the property or a charitable institution or organization or governmental entity and not for commercial sale. This exemption shall apply to all mining operations which meet the requirements set forth in this section, including those mining operations for which permits had been issued prior to October 1, 1997. Any permits for exempt mining operations issued prior to October 1, 1997, shall become null and void on October 1, 1997. Upon notification of the department by the holder of such a null and void permit that their mining operation meets the requirements set forth herein, the department shall return any bond provided pursuant to this article within 30 days of receipt by the department of said notification.

(c) Notwithstanding anything to the contrary, this chapter shall not apply to surface mining where the area from which overburden is removed together with the area upon which removed overburden is placed does not exceed one acre, not including previously mined areas wherein the placement of removed overburden operates to reclaim the previously mined area.

(d) The provisions of this chapter shall not apply to surface mining operations existing on October 1, 1997, or which may be established or initiated in the future for the extraction of non-fuel minerals to be sold exclusively to county or municipal governments or to be sold by or to a public utility or any parent, subsidiary, or affiliate of a public utility.

(e) The provisions of this chapter shall not apply to extraction of non-fuel minerals as an incidental part of the operations and closure of a public or private landfill permitted and regulated by the United States government or the Alabama Department of Environmental Management, for coalbed methane or for oil and gas exploration activities, or for public utility purposes or activities including specifically any activities in connection with the generation, transmission, or distribution of electric power.



Section 9-16-5 - Permit for engaging in surface mining operations - Application; issuance.

(a) Any operator desiring a permit shall file an application with the department upon a form furnished by the department containing all of the following:

(1) A brief description of the tract or tracts of land and the estimated number of acres to be affected by the applicant's surface mining thereon during the permit period. The description shall include the section, township, range, and county in which the land is located and shall otherwise describe the land with sufficient clarity so it may be located and distinguished from other lands. The description shall also include a description of access to the area from the nearest public highway

(2) A statement by the applicant that the applicant has the right and power by legal estate owned to mine by surface mining the land so described. The statement shall set forth by reference the source of the applicant's right and power to so mine.

(3) A statement as to whether the applicant or any person, partnership, or corporation associated with the applicant holds or has held any other permits under this article and an identification of the permits.

(4) The post office address of the applicant.

(5) A comprehensive reclamation plan by the applicant of the manner in which the applicant intends to conduct reclamation of the affected land.

(6) Any other information determined by the department to be necessary in determining whether a permit should be issued.

(b) The application shall be accompanied by a bond or security meeting the requirements of Section 9-16-8 and a filing fee of two hundred fifty dollars ($250).

(c) Upon the basis of a complete surface mining application and reclamation plan or a revision or renewal thereof, the department shall grant, require modification of, or deny the permit within 30 days and notify the applicant in writing of its action. The department may deny a permit if:

(1) The information contained in the application is incomplete, false, or inaccurate.

(2) The applicant fails to submit a feasible reclamation plan.

(3) The applicant, or the operator specified in the application, controls or has controlled a mining operation with a demonstrated pattern of willful violations of this article.

(4) The applicant, or the operator specified in the application, has forfeited a bond for failure to reclaim under this article at any time after September 1, 1999.

(d) A permit issued by the department shall entitle the applicant to immediately engage in surface mining on the land described in the application for the permit period, provided that all other permits required under other statutes have been obtained.



Section 9-16-6 - Permit for engaging in surface mining operations - Amendments.

(a) An operator desiring to amend a permit issued to him to include additional land may file an amended application with the department. Upon receipt of the amended application, such increase in the bond or surety as may be required under the provisions of this article and payment of a $50.00 fee, the department shall issue an amendment to the original permit covering the additional land described in the amended application for the period of time remaining in the original permit.

(b) An operator desiring to amend a permit issued to him to withdraw land covered by such permit may file an amended application with the department. Upon receipt of the amended application and upon verification by inspection that the land to be withdrawn is not affected land resulting from surface mining of the applicant, the department shall proportionately reduce the bond or the security filed by the applicant pursuant to the provisions of this article and shall issue an amended permit covering such land as has not been withdrawn.



Section 9-16-7 - Duties of operators.

(a) Every operator to whom a permit is issued pursuant to this article and who engages in surface mining on lands described in the permit shall:

(1) Submit to the department, no later than 90 days after expiration of the permit period, a map or aerial photograph showing the location of the surface mining operation conducted during the permit period by section, township, range, and county with other description to identify the land upon which the operator has conducted surface mining during the permit period. The map or aerial photograph shall include a legend showing the number of acres of affected land and the reclamation to be made in accordance with this section.

(2) Commence contemporaneous reclamation of mined areas as set out in the comprehensive reclamation plan approved by the department. Reclamation bonds shall be adjusted annually to reflect unreclaimed disturbed acreage as well as reclaimed acreage released by the department. Failure to carry out contemporaneous reclamation may result in the suspension of mining, until the department determines that reclamation has been completed in accordance with this subsection.

(3) Conduct surface mining operations in a manner as to leave a minimum 50-foot setback. No clearing or excavation shall be done in setback areas. The operator shall immediately repair any damage to setback areas caused by the mining operation. All setbacks shall have lateral support graded to a 3:1 or flatter slope that shall be stabilized, mulched, fertilized, and planted in permanent native grasses and legumes. Failure to comply with setback requirements shall constitute a violation, and may result in suspension of the surface mining permit and a fine of not less than one thousand dollars ($1,000) or more than five thousand dollars ($5,000) per violation.

(4) Carry on grading of affected land to backfill highwalls to a 3:1 or flatter slope, to reduce spoil peaks and ridges to a rolling topography, and provide soil stabilization and drainage control.

(5) Divert water from the mining operation in a manner designed to reduce siltation, erosion, or other damage to streams and natural watercourses.

(6) Revegetate all disturbed areas by applying lime and fertilizer, as recommended by a comprehensive soil analysis, then mulching and seeding with permanent native grasses and legumes to achieve a minimum 75 percent vegetative cover.

(b) In addition to the requirements of subsection (a) of this section, the operator shall, as a minimum, plant tree-planting stock on or directly seed the affected land with seed or seedlings of native commercial species. Where the operator elects to plant tree-planting stock on all or a portion of the affected land, the planting shall be carried out based on a spacing of 10 feet, approximately 435 trees per acre, and planting methods shall be governed by good planting practices. Where the operator elects to directly seed all or a portion of the affected land, the direct seeding shall be conducted to result in establishment, one year after the sowing, of between 400 and 450 tree seedlings per acre. If direct seeding or planting does not result in establishment within one year of between 400 and 450 tree seedlings per acre, the operator shall conduct additional seeding or planting necessary to result in establishment of 400 to 450 tree seedlings per acre. All seeds to be sown by direct seeding shall be treated with bird and rodent repellent.

(c) An operator with the legal title or right may construct dams of earth or other materials in cuts of all operations where lakes may be formed and may cause lakes to be formed. Notwithstanding the foregoing, the formation of any lakes shall not interfere with underground or other mining operations or cause damage to adjoining property.

(d) On all affected land to be reforested, the operator shall construct fire lanes or access roads, which shall be not less than 12 feet in width and not more than one-fourth section apart at their nearest point. Where the fire lanes and access roads are adjacent to public roads or highways, they shall be constructed to be just inside the boundary of the reforested area.

(e) In substitution for the grading and revegetation requirements set forth in subsections (a) and (b) of this section, the operator may elect to reclaim the land for range, agricultural, horticultural, homesite, recreational, industrial, or commercial use, but no election shall result in grading to a lesser extent than set forth in subsection (a) of this section. The revegetation or other requirements applicable to range, agricultural, horticultural, homesite, recreational, industrial, or commercial use shall be in accordance with rules or regulations prescribed by the department.

(f) The operator shall complete the reclamation of all affected land within two years from the date of expiration of the permit period.



Section 9-16-8 - Bonds, cash deposits or securities deposits of operators.

(a) Any bond provided in this article to be filed with the department by the operator shall be in the form as the director prescribes, payable to the State of Alabama and conditioned that the operator shall faithfully perform all applicable requirements of this article and comply with all applicable rules of the department made in accordance with the provisions of this article. The bond shall be signed by the operator, as principal, and by a good and sufficient corporate surety licensed to do business in the State of Alabama, as surety. The penalty of the bond shall be two thousand five hundred dollars ($2,500) for each acre covered by the permit.

In lieu of a bond, the operator may elect to deposit cash or negotiable bonds of the United States government or the State of Alabama or any municipality within the state with the department in lieu of a corporate surety. The cash deposit or market value of the securities shall be equal at least to the sum of the bond.

The department shall, upon receipt of any deposit of cash or securities, immediately place the same with the State Treasurer, whose duty it shall be to receive and hold the same in the name of the state, in trust, for the purposes for which the deposit is made. The State Treasurer shall at all times be responsible for the custody and safekeeping of the deposits. The operator making the deposit shall be entitled from time to time to demand and receive from the State Treasurer, on the written order of the director, the whole or any portion of any securities so deposited, upon depositing with the State Treasurer in lieu thereof other negotiable securities of the classes specified in this section having a market value at least equal to the sum of the cash deposits or securities deposited. When the securities mature or are called, the State Treasurer, at the request of the operator, shall convert the securities into other negotiable securities of the classes specified in this section as may be designated by the operator. The total penalty of the bond or amount of cash and securities shall be increased or reduced from time to time as land is added to or withdrawn from the permit as provided in this article.

(b) Whenever an operator shall have completed all applicable requirements under the provisions of this article as to any affected land, the operator shall notify the department. The department shall within 30 days after notification by the operator inspect the affected land completed by the operator and, if the land has been reclaimed as required by this article, shall release the operator from further obligations regarding the affected land and reduce or release the bond or substituted cash or securities of the operator. Inspections by the department under this subsection shall include inspection by a registered forester.

(c) A bond filed as above prescribed shall be conditioned so that it cannot be cancelled by the surety except after not less than 90 days written notice to the department. If a bond is cancelled after the notice, the operator shall, on or before the effective date of the cancellation, substitute for the bond another bond, or cash, or securities as provided in this section.

(d) If the license to do business in the state of a surety upon a bond filed with the department pursuant to this article shall be suspended or revoked, the operator, within 30 days after receiving written notice thereof from the department, shall substitute for the surety a good and sufficient corporate surety licensed to do business in the State of Alabama or another bond, or cash, or securities in lieu thereof as provided in this section.

(e) The failure of the operator to make substitution of surety as provided in subsections (c) and (d) of this section shall result in the automatic suspension of the permit of the operator to conduct mining operations on the land described in the permit, and the operator shall not conduct further or additional mining operations on the land described in the permit until substitution as provided in this section has been made on the surety.



Section 9-16-9 - Right of entry upon lands for inspections as to compliance with provisions of article.

Inspectors of the department may enter upon the lands of the landowner at any reasonable time for the purpose of inspection to determine whether the provisions of this article have been complied with.



Section 9-16-10 - Enforcement of provisions of article - Written notices of violations; hearings; entry of orders by director; appeals from orders of director.

(a) Whenever the director determines that any operator has not complied with the provisions of this article and is therefore in violation of this article, the director may cause to have issued and served upon the person alleged to be committing such violation a written notice which shall specify the provision of this article which such operator allegedly is violating and a statement of the manner in and the extent to which said operator is alleged to violate this article and shall require the person so complained against to answer the charges of such formal complaint at a hearing before the director at a time not less than 30 days after the date of notice. The director shall issue subpoenas at the instance of the department and at the request of the charged operator, requiring the attendance of witnesses and the production of such papers and documents as are relevant to such hearing. The charged operator may appear in person or by representative counsel at such hearing. Testimony shall be taken under oath and recorded stenographically at such hearing, and the charged operator may cross-examine witnesses at such hearing. A copy of the record of such hearing shall be furnished to the charged operator upon payment of the cost of such copy. The director shall enter such order as he deems appropriate to effectuate the purposes of this article and forthwith mail a copy thereof to the charged operator or his attorney of record. If such order of the director is not complied with in the required time, the director may then commence proceedings under Section 9-16-11.

(b) Any operator subjected to any order of the director may institute a civil action to have the order reviewed in the circuit court of the judicial circuit in which the operator has his principal place of business in Alabama or of the judicial circuit where the property affected by the order is located, provided the complaint instituting such civil action is filed in said court within 30 days following the date of such order. The director shall be made a party to the court proceeding, and service shall be made upon the director, whose domicile for the purpose of service shall be deemed to be the office of the director in Montgomery, Alabama. The action shall be tried de novo as an original hearing in said circuit court and shall be a preferred case on the docket thereof. The court shall have jurisdiction to determine the reasonableness and lawfulness of the order of the director. Upon a finding by the court that the order is not reasonable or lawful, the action shall be remanded to the director for further proceedings in accordance with the provisions of this article. The parties shall have all rights of exception and appeal as in other civil actions. On any appeal of an order of the director, the operator may, upon application to the court, stay the execution of any judgment entered on giving such supersedeas bond in the amount the court deems proper and necessary to avoid the likelihood of material damage. Such a bond shall be made payable to the State of Alabama. If a supersedeas bond has been given on appeal to the circuit court as hereinabove provided for, such bond shall continue in force and effect during an appeal to the Supreme Court and until final adjudication of the action, and all the conditions of such bond shall be complied with and no other supersedeas bond need be given by the operator unless the court hearing the action shall determine that the amount of such supersedeas bond is either excessive or inadequate, in which case the court may order such supersedeas reduced or increased as the court may decide.



Section 9-16-11 - Enforcement of provisions of article - Institution of civil action for enforcement of final order of director; engaging in surface mining without valid permit; willful misrepresentations, etc., in applications; rights of exception and appeal.

(a) Should the director determine that any final order or determination made by him, not then the subject of judicial review, is being violated by any operator, then the director may cause to have instituted a civil action in any court of competent jurisdiction to forfeit the bond of the operator as to land affected by the operator's violation of this article or for injunctive or other appropriate relief to prevent any further or continued violation of such final order or determination.

(b) Any person required by this article to have a permit who engages in surface mining without a valid permit to do so as prescribed by this article shall be deemed guilty of a violation of this article and, upon complaint made by the director in a court of competent jurisdiction and conviction thereof, shall be fined not less than $500.00 nor more than $5,000.00 and shall be required to post a bond or surety as provided in Section 9-16-7 and to reclaim the affected land resulting from the operator's surface mining without a permit in accordance with the requirements of Section 9-16-7.

(c) Any person who willfully misrepresents any fact or willfully gives false information in any application or report under this article shall be fined not less than $100.00 nor more than $500.00 for each offense.

(d) The parties shall have all rights of exception and appeal.



Section 9-16-12 - Disposition of fees and penalties.

(a) All fees and penalties collected under the provisions of this article shall be deposited in the General Fund of the State Treasury.

(b) All funds received from the forfeiture of bonds, sureties, cash, or governmental securities shall be placed in the State Treasury and credited to a special agency account created and designated as the Surface Mining Reclamation Fund. The department shall, for each bond, surety, or deposit of cash or securities forfeited, utilize the proceeds of the forfeiture for the reclamation of affected lands. The director may establish and carry out a systematic schedule for the reclamation and revegetation of lands which have been affected by strip mining operations and to which there is no obligation on any person to reclaim or revegetate. The department may cause the reclamation work to be done by employees of other governmental agencies or through contracts with qualified vendors. The department and any contractor shall have the right of access to the land affected to carry out the reclamation.

(c) The department may accept and use any funds, facilities, or personnel available for the purposes of this article.



Section 9-16-13 - Administration of article.

Any act authorized to be done by the Director of the Department of Industrial Relations of the State of Alabama may be performed by the inspector, assistant inspector or any employee of the department when designated by the director. The superintendent may adopt and promulgate reasonable rules and regulations respecting the administration of this article and in conformity therewith.



Section 9-16-14 - Applicability of provisions of article.

The provisions of this article shall not apply to surface mining activities of the State Department of Transportation or any city, county or municipality incident to their activities in constructing, repairing and maintaining the public road system in Alabama. The provisions of this section shall also extend to any person, firm or corporation contracting with the State Department of Transportation or any city, county or municipality to construct, repair and maintain public roads; provided, that such contracts contain standards for the reclamation of all affected surface mining areas; and provided further, that such standards have been approved by the department.



Section 9-16-15 - Article supplemental; repeal of conflicting laws.

It is intended that this article shall supplement existing law regarding the inspection or regulation of mining, water pollution and water impoundment and that only provisions of such law which directly conflict with or are inconsistent with this article are hereby repealed to the extent of such conflict or inconsistency.






Article 3 - Surface Mining Control and Reclamation.

Section 9-16-70 - Short title.

This article shall be known and may be cited as "The Alabama Surface Mining Control and Reclamation Act of 1981."



Section 9-16-71 - Declaration of public policy and legislative intent; all land surface mined under this article shall be reclaimed.

(a) The objective of this article is to provide for the safe, responsible and reasonable reclamation of lands upon which surface disturbances will be created by surface mining and the surface effects of underground mining so as to protect the taxable value of property and preserve natural resources within the state and protect and promote the health and safety of the people of this state, consistent with the protection of property and with maximum employment and the economic and industrial well-being of the state. The Legislature finds and declares that the extraction of coal by surface mining provides a major present and future source of energy and is an essential and necessary activity which contributes to the economic and material well-being of the state.

(b) The Legislature finds that the unregulated or irresponsible surface mining of coal may cause soil erosion, damage from rolling stones, land slides, and stream pollution, increases the likelihood of floods, reduces the value of land for agricultural purposes, can be detrimental to the conservation of soil, and may create hazards to life and property. It is the intent of the Legislature to assure that surface coal mining operations are not conducted where reclamation as required by this article is not feasible. It is the intent of this article to implement and enforce Public Law 95-87, 30 U.S.C. 1200 et seq., and the permanent regulations promulgated thereunder, as required for the state to retain exclusive jurisdiction over the regulation of surface coal mining and reclamation operations, provided, that if any provision of Public Law 95-87 or regulations promulgated thereunder which becomes invalidated or suspended by judicial or legislative act, the commission shall suspend enforcement of this state's corresponding provision to the extent of any such judicial or legislative act.

(c) The Legislature further finds that lands subjected to surface coal mining operations and not reclaimed or rehabilitated constitutes the aforementioned perils to the welfare of the state. It is the purpose of this article to promote the reclamation of mined areas left without adequate reclamation prior to the enactment of this article and which continue in their unreclaimed condition to substantially degrade the quality of the environment, prevent or damage the beneficial use of land or water resources, or endanger the health or safety of the public.

(d) The Legislature further finds that surface mining reclamation technology is now developed so that effective and reasonable regulation of surface coal mining operations by the state in accordance with the requirements of this article is an appropriate and necessary means to reduce adverse, economic and environmental effects of surface coal mining operations.

(e) The Legislature finds that a major impediment to effective enforcement of laws regulating coal surface mining is identifying and locating those acting in violation of the law; therefore, in order to protect the health, safety and well-being of the citizens of the State of Alabama, the Legislature intends by this article to require that certain major purchases and users of and dealers in coal within the State of Alabama be required to furnish the commission created by this article with certain information which will assist the commission in the performance of its duties hereunder.

(f) In order to safeguard life, health and property of the citizens of the state, the Legislature intends, by this article, to establish certain qualifications for the obtaining of licenses to engage in the business of surface coal mining operations in the State of Alabama.

(g) The Legislature further finds that there are wide variations in the circumstances and conditions resulting from surface mining due to a diversity in terrain, climate, biologic, hydrologic, geologic, vegetative, chemical and other physical conditions in areas subject to mining operations. By reason of this diversity and its complex nature, it is necessary, in order to achieve the most effective, beneficial, economical, and equitable results, that the provisions of this article shall have a statewide application and shall supersede and render void any local, municipal or county regulation or control of surface coal mining operations; provided that regulations shall be promulgated to account for the diverse technical factors as may be applicable for the state as a whole or may vary from area to area, to account for varying local conditions such as may be appropriate to accomplish the policy and intent of this article.

(h) The Legislature further finds that an authority should be created to administer and enforce the regulatory provisions as enacted by the Legislature.

(i) It is the purpose of this article to provide such regulation and control of surface coal mining operations as will reduce injurious effects to the environment and resources of the state and will promote the following objectives:

(1) Establish a statewide program to reduce adverse effects to the environment resulting from surface coal mining operations;

(2) Provide that surface coal mining operations will be encouraged in the manner consistent with judicious utilization of the natural resources of the state;

(3) Provide that adequate measures are undertaken to reclaim surface mined areas promptly according to the provisions of this article;

(4) Exercise the full reach of state constitutional powers to provide protection of the public interest through effective control of surface coal mining operations; and

(5) Encourage the economic development of the coal resources of the state as a source of energy and other uses.

(j) This article shall not be construed to limit or affect any suit, action, or other proceeding brought to invalidate, set aside or modify, in whole or in part, the Federal Surface Mining Act or any rule or regulation promulgated thereunder.



Section 9-16-72 - Definitions.

The following words and phrases, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) APPLICANT. Any person or legal entity who or which applied for a license or a permit to engage in surface coal mining operations.

(2) APPROXIMATE ORIGINAL CONTOUR. That surface configuration achieved by filling and grading of the mined area so that the reclaimed area, including any terracing or access roads, closely resembles the general surface configuration of the land prior to mining and blends into and complements the drainage pattern of the surrounding terrain, with all high walls and spoil piles eliminated; water impoundments may be permitted where the commission determines that they are in compliance with this article.

(3) COAL BROKER and COAL SALES AGENCY. Those persons whose principal business is the buying and reselling of coal, or the negotiation or soliciting of coal sales between operators and purchasers; where principal business means that at least 25 percent of such person's coal related income is derived from such activities and such activities involve transactions affecting 250 or more tons of coal per year.

(4) COMPLETED APPLICATION. The forms required by this article completely filled out and filed in the director's office, with all questions answered and all required and supporting documents, drawings, maps, schedules, surveys, fees and all other pertinent data required by the rules and regulations of the commission and this article.

(5) IMMINENT DANGER TO THE HEALTH AND SAFETY OF THE PUBLIC. The existence of any condition or practice, or any violation of a permit or other requirement of this article in a surface coal mining and reclamation operation, which condition, practice, or violation could reasonably be expected to cause substantial physical harm to persons outside the permit area before such condition, practice, or violation can be abated. A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same conditions or practices giving rise to the peril, would not expose himself or herself to the danger during the time necessary for abatement.

(6) LICENSE. An authorization issued pursuant to Section 9-16-81 which identifies persons eligible to conduct surface coal mining and reclamation operations.

(7) OPERATOR. Any person conducting surface coal mining and reclamation operations and includes permittees and their subcontractors.

(8) ORDER. The grant or denial of any license or permit; the setting, return or refusal to return any bond; or any other official act of the commission, its director or authorized agent thereof.

(9) OUTER SLOPE. The exposed side of the spoil that slopes away from the pit created by the initial mining cut.

(10) PERMIT. An authorization issued pursuant to Sections 9-16-82 through 9-16-89 of this article which allows a licensee to engage in surface coal mining at a particular location.

(11) PERMIT AREA. The area of land indicated on the approved map submitted by the operator with his application which area of land shall be covered by the operator's bond as required by Section 9-16-89 of this article and shall be readily identifiable by appropriate markers on the site.

(12) PERSON. An individual, partnership, association, society, joint stock company, firm, company, corporation, or other business organization or any governmental entity and any successor or agency of the foregoing.

(13) PRIME FARMLAND. The same meaning as prescribed by the United States Secretary of Agriculture on the basis of such factors as moisture availability, temperature regime, chemical balance, permeability, surface layer composition, susceptibility to flooding and erosion characteristics, and which historically have been used for intensive agricultural purposes.

(14) RECLAMATION. The process of converting mined land to its former or other allowable use as required by this article.

(15) REGULATORY AUTHORITY or STATE REGULATORY AUTHORITY. The Alabama Surface Mining Commission acting by and through its director or his designee.

(16) REVEGETATION. Plants or growth which replace, where required, original ground cover following ground disturbance.

(17) SPOIL PILE. A deposit as piled or deposited in mining of overburden or reject materials and minerals which previously was overlying or in between coal deposits.

(18) STATE PROGRAM. The commission acting under a program approved pursuant to Section 503 of Public Law 95-87, 30 U.S.C. 1200.

(19) SURFACE COAL MINING AND RECLAMATION OPERATIONS. Surface coal mining operations and all activities necessary and incident to the reclamation of such operations.

(20) SURFACE COAL MINING OPERATIONS.

a. Activities conducted on the surface of lands in connection with a surface coal mine extracting coal from the earth by removing the strata or material which overlies or is above or between coal seams or otherwise retrieving it from the surface or surface operations and surface impacts incident to an underground coal mine. Such activities include excavation for the purpose of obtaining coal including such common methods as contour, strip, auger, mountain-top removal, box cut, open pit, and area mining, the use of explosives and blasting, and in situ distillation or retorting, leaching or other chemical or physical processing, and the cleaning, concentrating, or other processing or preparation, loading of coal at or near the mine site; and

b. The areas upon which such activities occur or where such activities disturb the natural land surface. Such areas shall also include any adjacent land the use of which is incidental to any such activities, all lands affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities and for haulage, and excavations, workings, impoundments, dams, ventilation shafts, entryways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities.

(21) UNWARRANTED FAILURE TO COMPLY. The failure of a permittee to prevent the occurrence of any violation of his permit or any requirement of this article due to indifference, lack of diligence, or lack of reasonable care, or the failure to abate any violation of such permit or this article due to indifference, lack of diligence, or lack of reasonable care.



Section 9-16-73 - Surface Mining Commission - Creation; composition; officers; compensation; meetings; offices; funds; removal of members.

(a) There is continued as previously established the Alabama Surface Mining Reclamation Commission under the name of the Alabama Surface Mining Commission for the purpose of transition in implementing and enforcing this article and carrying out the intent and policy stated in Section 9-16-71. All members of the commission appointed under authority of Section 9-16-33, shall continue their terms as created under that section until all reappointments and filling of vacancies have been filled in the manner as provided in this section. At the expiration of any term, that member shall continue in office until an appointment occurs as provided in this section. After February 25, 1994, no member shall serve more than two full consecutive terms of office.

(b) The commission shall be composed of seven members, who are fair and reasonable citizens of the state and who shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state, appointed by the Governor, with the advice and consent of the Senate. The Governor shall initially appoint two members of the commission for a term of five years, two members for four years, two members for three years, and one member for two years. All members appointed subsequently shall be appointed for terms of five years.

(1) One commission member shall be appointed from one of the three counties in Alabama which produce the greatest number of tons of surface mined coal, as indicated by the records of the State of Alabama in the complete fiscal year immediately preceding that appointment; and two commission members shall be appointed from any of the coal-producing counties in Alabama, as indicated by the records of the State of Alabama in the complete fiscal year immediately preceding that appointment. One commission member shall be appointed state at large.

(2) One of the appointees to the commission shall be a professional forester duly registered pursuant to the laws of the State of Alabama with not less than 10 years' experience in professional forestry. One of the appointees to the commission shall be a professional civil or mining engineer duly registered pursuant to the laws of the State of Alabama with not less than 10 years' experience in professional engineering in surface mining or technologically related fields. One appointee to the commission shall be an attorney duly licensed to practice law in the State of Alabama having not less than 10 years' experience in the active practice of law, the majority of whose years in practice shall have been in one of the three counties in Alabama which produced the greatest number of tons of surface mined coal as indicated by the records of the State of Alabama in the complete fiscal year immediately preceding that appointment.

(c) Within 10 days of nomination by the Governor, each nominee shall file with the Secretary of the Senate a verified statement setting forth the following information: The names of all coal companies from whom such nominee has received any income of any sort during the 10 years immediately preceding such nomination, the name or names of all coal companies in which the nominee is or in the 10 years immediately preceding such nomination has been an officer, director, stockholder, or partner; and all the names of all organizations, clubs, and associations of which the nominee is or in the 10 years immediately preceding such nomination has been a member. No commission member may have a direct or indirect financial interest in underground or surface coal mining operations, and may not participate in any proceeding conducted pursuant to Section 9-16-79 in which the commission member is an employee, officer, director, shareholder, or partner or where any organization, club, or association of which the commission member is a member, officer, agent, director, or employee instigated the proceeding, is a defendant, or has any other direct interest in the outcome of the proceeding, other than as a member of the commission.

(d) The commission shall annually elect from among its members a chair, a vice chair, and such other officers as necessary to fulfill its duties. In the event of a vacancy among the commissioners, the Governor, within 90 days of being notified of such vacancy, shall make an appointment to such vacancy, which appointment shall be subject to the advice and consent of the Senate at the next regular or special session of the Legislature. In the event such appointee is confirmed, his or her term shall be for the balance of the vacancy so filled.

(e) The commission shall appoint a Director of the Alabama Surface Mining Commission, who must have a working knowledge of the federal and state surface mining statutes, rules, and regulations, and shall fix his or her compensation. The commission may appoint a deputy director as an unclassified position and the compensation of such deputy director shall be fixed by the commission subject to the state Merit System. The director shall be the chief operating officer of the commission and shall be charged with exercising such powers, duties, and functions as may be conferred upon him or her by the commission or this article, except the director shall not have the power to promulgate, modify, suspend, or repeal any standards, rules, or regulations provided for or authorized under this article. The director, subject to the approval of the commission, may create such divisions of his or her office as may be necessary to carry out its functions and may employ professional, technical, legal, or clerical personnel as may be necessary to carry out the duties and functions of the commission. The director, with the approval of the commission, may also contract with private persons, firms, or corporations to provide professional or technical assistance or consultant services to assist his or her office in carrying out the purposes of this article.

(f) The members of the commission shall receive as compensation seventy-five dollars ($75) per day for each day of official business as approved and validated by the chair. The chair shall receive one hundred dollars ($100) per day for each full day he or she is occupied with business of the commission. The chair may approve and certify expenses of every member of the commission for reimbursement pursuant to Article 2, commencing with Section 36-7-20, Chapter 7 of Title 36.

(g) Five members of the commission shall constitute a quorum, and recusal of a member shall not affect the quorum. The commission shall keep a complete and accurate record of all its meetings, a copy of which shall be kept on file in the office of the commission and open to public inspection. The commission shall meet at least once every month, or at such more frequent occasions as the Governor, the chair, or director determines is necessary to fulfill its duties and obligations.

(h) The commission shall establish and maintain its principal office in Jasper, Alabama, and establish and maintain such field offices in other coal producing counties as it may consider necessary for the proper discharge of its duties.

(i) Funds which are or may become available from any source, appropriations, or otherwise, to accomplish the purposes of this article shall be disbursed by the commission or by the director in accordance with rules prescribed by the commission.

(j) The Governor may remove any member of the commission from office for neglect of duty, malfeasance, or misfeasance, after unanimous consent and agreement by the Lieutenant Governor, Speaker of the House of Representatives, and Attorney General of Alabama, by delivering to the member the charges against him or her in writing with at least 10 days' written notice of the time and place at which the Governor will publicly hear the member, who may appear either in person or by counsel, in defense of the charges against him or her. If the member is removed from office, the Governor shall file with the Secretary of State a complete statement of the charges made against the member and a complete report of the proceedings. The action of the Governor removing a member from office is final.



Section 9-16-74 - Surface Mining Commission - Powers.

In addition to any other powers conferred on it by law, the commission shall have the power to do all of the following:

(1) Adopt, amend, suspend, repeal, and enforce reasonably necessary rules and regulations, provided such rules and regulations shall not be more stringent than those promulgated by federal law, or rule or regulation, to control surface coal mining operations consistent with this article including the declaration of public policy and legislative intent contained in Section 9-16-71. Such rules and regulations may be for the state as a whole or may vary from area to area, as may be appropriate to accomplish the policy and intent of this article and in order to take into account varying local conditions.

(2) Hold public hearings as may be specified by law relating to any aspect or matter in the administration of this article and, in connection therewith, administer oaths and compel the attendance of witnesses and the production of evidence. In the event of failure of any person to comply with any subpoena lawfully issued, or on the refusal of any witness to produce evidence or to testify as to any matter regarding which he or she may be lawfully interrogated, it shall be the duty of any court of competent jurisdiction, upon the application of the commission, to compel obedience by proceedings for contempt as if the disobedience occurred in such court.

(3) Issue such orders as may be necessary to effectuate the purposes of this article and enforce the same through appropriate administrative and judicial proceedings.

(4) Promulgate and enforce rules, regulations, and standards requiring the training, examination, and certification of persons engaging in or directly responsible for the use of explosives for the purpose of blasting in surface coal mining. Such rules and regulations shall include, but not be limited to, provisions for establishing and charging reasonable fees for the administration of these rules, regulations, and standards and for the training and examination of applicants for certification, for the renewal of certification, and for continuing education.

(5) Secure through its director necessary scientific, technical, administrative, and operational services, including laboratory facilities by contract or otherwise.

(6) Encourage voluntary cooperation by persons and groups to achieve the purposes of this article.

(7) Encourage and conduct through its director and staff studies, investigations, and research relating to surface mining reclamation.

(8) Establish and enforce coal surface mining reclamation standards for the state which may vary according to appropriate areas, provided they are not inconsistent with this article and the declaration of public policy and legislative intent contained in Section 9-16-71.

(9) Collect and disseminate information and conduct educational and training programs relating to surface coal mining and reclamation of land.

(10) Advise, consult, contract, and cooperate with other agencies of the state, local governments, industries, other states, interstate agencies, and the federal government and with interested persons or groups, especially, but not limited to, achieve one-stop permitting for surface coal mining operations and to transfer funds to carry out reclamation activities.

(11) Consult, upon request, with any person proposing to construct, install, or otherwise acquire a surface coal mine, concerning the efficacy of construction, installation, or acquisition of such surface mine. Nothing in any such consultation shall be construed to relieve any person from compliance with this article, rules and regulations in force pursuant to this article, or any other provision of law.

(12) Accept, receive, and administer grants or other funds or gifts from public and private agencies, including the federal government, for the purpose of carrying out any of the functions of this article. Funds received by the regulatory authority pursuant to this section shall be deposited in the State Treasury to the account of the Alabama Surface Mining Fund.

(13) Employ personnel and consultants, purchase such equipment and supplies, and lease or otherwise acquire through its director such property as may be necessary for the administration of this article. Subject to any applicable restrictions contained in law, any department or agency of the state, from its available resources, may provide the regulatory authority with personnel and services, with or without charge, and the regulatory authority may compensate other agencies for services.

(14) Provide for the performance by its director, deputy director, or staff and employees in the name of the commission, of any act or duty authorized by and consistent with administration of this article, except for the promulgation, modification, suspension, or repeal of standards, rules, and regulations.

(15) Perform other acts and duties consistent with this article as may be necessary to implement the declaration of public policy and legislative intent contained in Section 9-16-71.

(16) Provide for the establishment of advisory committees, appointment and adequate compensation for membership of the committees, scope of study and other duties, periods of duration, and terms of advisory members.

(17) Issue, modify, or revoke orders prohibiting actions which violate this article or the rules, regulations, or standards promulgated pursuant to this article and require affirmative action to bring any surface coal mining operation into compliance with this article.

(18) Issue, continue in effect, revoke, modify, or deny permits through its director and staff for the conduct of surface coal mining operations or explorations which are subject to this article.

(19) Issue warnings and initiate civil or criminal actions through its director and staff as provided for in this article.

(20) Acquire and maintain workers' compensation insurance in the amount prescribed by the workers' compensation laws of Alabama and such general liability insurance as may be reasonably necessary to assure adequate protection of the commission, its director, employees, and agents for lawful acts by them during the course of enforcing and administering this article.

(21)a. Enforce the state program, approved pursuant to Section 503 of the Federal Surface Mining Control and Reclamation Act of 1977, Public Law 95-87, 30 U.S.C. 1200.

b. The commission shall make every effort to obtain full reimbursement from the Director of the Office of Surface Mining Reclamation and Enforcement for the costs of performing its duties under paragraph a.

c. If P.L. 95-87 or any rules or regulations promulgated thereunder or the federal laws it amends are adjudged unconstitutional or invalid in their application, or stayed pending litigation in any court of competent jurisdiction over surface coal mining operations in Alabama, the Alabama Surface Mining Commission shall suspend the enforcement of this article to the extent of such adjudication, unconstitutionality, inapplicability, or stay.

d. If any of the commission's rules or regulations are adjudged unconstitutional or invalid in their application, or stayed pending litigation in any court of competent jurisdiction, the Alabama Surface Mining Commission shall have the power to enforce any valid, constitutional, and analogous provision of the rules and regulations promulgated under P.L. 95-87.

e. The State of Alabama, by any provision, part, or all of this article, does not waive any rights and powers reserved to it by the Tenth Amendment to the Constitution of the United States, and this subdivision shall not be interpreted so as to prevent the State of Alabama from protecting any and all of its rights and governmental powers through any legal action as might be determined by duly constituted officials of the State of Alabama.

(22) No commission member, employee of the commission, or any other state employee performing any function or duties under this article shall have a direct or indirect financial interest in underground or surface coal mining operations. Whoever knowingly violates this subdivision, upon conviction, shall be punished by a fine of not more than two thousand five hundred dollars ($2,500), or by imprisonment for not more than one year, or both.



Section 9-16-75 - Adoption of rules pursuant to Alabama Administrative Procedure Act; written notification of commission's rulemaking activities.

In adopting, amending or repealing any rule, including any regulation or standard, the commission shall observe the requirements of the Alabama Administrative Procedure Act (Section 41-22-1 et seq.).

Any person may request written notification of the commission's rule-making activities by making such request in writing to the commission.



Section 9-16-76 - Conflict of interest; penalty.

No officer or employee of the commission performing any function or duty under this article, shall have a direct or indirect financial interest in underground or surface coal mining operations. Whoever knowingly violates the provisions of this section shall, upon conviction, be punished by a fine of not more than $2,500.00, or by imprisonment for not more than one year, or both, and shall relinquish his commission seat.



Section 9-16-77 - Division of Hearings and Appeals.

(a) There is created a Division of Hearings and Appeals within the Alabama Surface Mining Commission to enforce this article. The division shall have such powers and authority as required by law and as delegated by the director.

(b) The commission may hire or contract with hearing officers to hear and determine appeals from regulatory, enforcement, or other activities of the commission. A hearing officer shall be a member of and in good standing with the Alabama State Bar.

(c) No person shall serve as a hearing officer who has any direct or indirect financial interest in an underground or surface coal mining operation or who has been employed by or represented any coal mine operator within the previous 24 months.



Section 9-16-78 - Hearing officer; powers; witness fees.

(a) No hearing officer shall participate in a hearing if he or she has an interest therein. At any such hearing all testimony shall be given under oath and be recorded, but need not be transcribed unless an appeal is made.

(b) The manner in which hearings before hearing officers shall be presented and the conduct of hearings and appeals before hearing officers shall be in accordance with regulations prescribed by the regulatory authority.

(c) In the discharge of his or her duties under this article, any hearing officer shall have power to administer oaths, certify to official acts, take and cause to be taken depositions of witnesses, issue and serve subpoenas, compel the attendance of witnesses and the production of papers, books, accounts, payrolls, documents, records, and testimony, provide for site inspections or inspections of other operations. In the event of failure of any person to comply with any subpoena lawfully issued, or on the refusal of any witness to produce evidence or to testify as to any matter regarding which he or she may be lawfully interrogated, it shall be the duty of any court of competent jurisdiction or of the judge thereof, upon the application of the hearing officer in the name of the Alabama Surface Mining Commission to compel obedience by proceedings for contempt. Witness fees and other expenses involved in the proceedings under this article shall be paid to the extent necessary at rates specified by the director. Such expenses shall be deemed a part of the expense of administering this chapter.

(d) There shall be no ex parte communications of any kind relating to commission business, or proposed or pending cases, by or with any hearing officer by any party or representative of any party, or by any employee or representative of the commission.



Section 9-16-79 - Hearings and appeals procedure.

Procedures for hearings and appeals under this article shall be made as herein provided and in accordance with such general rules and regulations as the regulatory authority may prescribe. These procedures shall take precedence over the Alabama Administrative Procedure Act, which shall in no respect apply to proceedings arising under this article.

(1)a. A determination by the regulatory authority as specified by law shall be made promptly and shall include a statement as to the action to be taken and reasons therefor. Notice of the determination or decision shall be promptly given to the parties involved by delivery or by mailing such notices to their last known addresses. When the regulatory authority gives a notice of determination, unless an appeal is filed by any person having an interest which may be adversely affected with the chief hearing officer within 30 days of such notice such determination shall be deemed final and not subject to appeal;

b. Unless such appeal is withdrawn, the hearing officer shall affirm, modify, or set aside the determination of the regulatory authority in a written decision incorporating therein findings of fact and law. The parties shall be promptly notified in writing of the hearing officers' decision;

c. The decision of a hearing officer shall become final 10 days after notice of such decision has been mailed, postage prepaid, to the parties to the proceedings at the addresses furnished or, if none shall have been furnished, at their last known addresses;

d. Within 30 days from the time a decision of the hearing officer has become final, any party to the proceedings may secure administrative review by filing a petition for review with the commission.

(2) An appeal to a hearing officer of a decision or order of the regulatory authority shall not automatically act as a stay of the decision or order. Pending completion of an appeal taken pursuant to subsection (a) of this section, a written application may be filed with the hearing officer requesting that he or she grant temporary relief from any notice or order issued under Section 9-16-93 together with a detailed statement giving reasons for granting such relief. The hearing officer shall issue an order or decision granting or denying such relief expeditiously: Provided, that where the applicant requests relief from an order for cessation of coal mining and reclamation operations issued pursuant to Section 9-16-93, the order or decision on such application shall be issued within 5 days of its receipt. The hearing officer may grant such relief, under such conditions as he may prescribe, if:

a. A hearing has been held in the locality of the permit area on the application for temporary relief in which all parties were given an opportunity to be heard;

b. The applicant shows that there is substantial likelihood that the findings of the hearing officer will be favorable to him or her; and

c. Such relief will not adversely affect the health or safety of the public or cause significant, imminent environmental harm to land, air, or water resources.

Provided further, that where the hearing officer denies temporary relief from a cessation order or fails to act on the application for temporary relief within 5 days, the applicant may apply to the appropriate circuit court for relief pursuant to Rule 65 of the Alabama Rules of Civil Procedure.

(3)a. The commission may grant or deny a petition for review. If the commission takes no action on a petition within 30 days, it shall be deemed denied. If the commission grants a petition for review but fails to act within 90 days of granting the petition, the commission shall be deemed to have entered a final decision affirming the order of the hearing officer.

b. The commission shall make its review of a decision of a hearing officer based on the administrative record, and the hearing officer's decision shall either be affirmed, reversed or referred back to the hearing officer with instructions for further specific inquiry. The commission shall promptly notify the parties in writing of its decision.

c. The manner in which disputed claims before the commission shall be presented and the conduct of hearings and appeals before it shall be in accordance with the regulations prescribed by the commission. At any hearing the parties shall be afforded a reasonable opportunity for fair hearing and all testimony shall be taken down but need not be transcribed unless an appeal is applied for or taken. No person shall participate in the hearing or disposition of any claim as a member of the commission if he or she has an interest therein.

(4)a. Any decision of the commission shall become final 10 days after the date notification thereof shall have been mailed, postage prepaid, to the parties to the proceeding, at their last known addresses. The director shall be deemed to be a party to all such proceedings and to any judicial action involving any such decision.

b. Within 30 days from the time a petition for review is deemed denied or 30 days after the decision of the commission has become final, any party to the proceeding may secure a judicial review thereof by filing a notice of appeal in the circuit court of the county in which the commission maintains its principal office. All parties to the administrative procedure shall be named parties in such an appeal. In such action, the notice of appeal need not be verified but shall state the grounds upon which a review is sought. Service shall be made in accordance with the Alabama Rules of Civil Procedure. The circuit court shall not permit an appeal unless the person filing such appeal has exhausted his administrative remedies as provided by this article. Provided, where an appeal is taken to the commission from a cessation order issued pursuant to Section 9-16-93 and the commission fails or refuses to stay the order pending a final determination on the merits, the affected surface coal mining operator may apply to the appropriate circuit court for relief. The court may, under such conditions as it may prescribe, grant such temporary relief as it deems appropriate pending final determination of the proceedings if:

1. All parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief;

2. The person requesting such relief shows that there is a substantial likelihood that he will prevail on the merits of the final determination of the proceeding; and

3. Such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.

(5) Upon notification by the court that notice of appeal has been filed, the regulatory authority shall transmit to the court the entire record of the proceedings under review, including the findings of fact and the decision of the hearing officer or the commission within 30 days or within such additional time as the court may allow. With the permission of the court, the record of the proceedings under review may be shortened by stipulation of all parties to the review proceedings. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for such additional costs as may be occasioned by the refusal.

The court may require or permit subsequent corrections or additions to the record when deemed desirable.

(6) The cause shall be tried de novo in said circuit court and shall be a preference case on the docket thereof. The court shall have jurisdiction to determine the reasonableness and lawfulness of the order of the regulatory authority. Upon a finding by the court that the order is not reasonable or lawful, or not supported by the clear preponderance of the evidence, the cause shall be remanded to the regulatory authority for further proceedings in accordance with the provisions of this article. The parties shall have all rights of exception and appeal as in other equity cases.

(7) In any appeal from an order of the commission the appellant may, upon application to the circuit court, supersede any order of the commission on giving such supersedeas bond in an amount the court deems proper and necessary to avoid the likelihood of material damage. The court may, under such conditions as it may prescribe, grant such supersedeas as it deems appropriate pending final determination of the proceeding if:

a. All parties to the proceedings have been notified and given an opportunity to be heard on a request for a supersedeas;

b. The person requesting the supersedeas shows that there is a substantial likelihood that he will prevail on the merits of the final determination of the proceedings; and

c. Such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air or water resources.

Such a bond shall be made payable to the respondent appellee. If a supersedeas bond has been given on appeal to the circuit court as hereinabove provided for, such bond shall continue in force and effect during an appeal to the Supreme Court of Alabama and until final adjudication of the case, and all the conditions of such bond shall be complied with, and no other supersedeas bond need be given by the appellant unless the court hearing the case shall determine that the amount of such supersedeas bond is either excessive or inadequate, in which case the court may order such bond reduced or increased as the court may decide.

(8) An appeal may be taken from the decisions of the circuit court in the same manner as provided in civil cases.

(9) Whenever an order is issued under this section or as a result of any administrative proceeding under this article, at the request of any person, a sum equal to the aggregate amount of all costs and expenses (including attorney fees) as determined by the commission, or, if no appeal is taken to the commission, as determined by the hearing officer, to have been reasonably incurred by such person for or in connection with his participation in such proceedings, including any judicial review of the commission actions, may be assessed against either party as the court, resulting from judicial review, or the commission or the hearing officer, resulting from administrative proceedings, deems proper.

(10) The procedure provided in this article for hearings and appeals shall be exclusive except as otherwise specified.

(11) Nothing in this article shall prevent the regulatory authority from making efforts to obtain voluntary compliance through warning, conference or any other appropriate means. However, nothing in this section shall be taken to negate the mandatory enforcement of Section 9-16-93.



Section 9-16-80 - Surface Mining Control and Reclamation Division - Creation; director; chief; transfer of books, records, powers, rights, and personnel.

(a) There is hereby created a Division of Surface Mining Control and Reclamation within the Alabama Surface Mining Commission to enforce the provisions of this article. The division shall have such powers and authority as may be delegated by the director of the commission.

(b)(1) The director shall appoint a chief of the division and shall fix his compensation as an unclassified employee in the state Merit System.

(2) The chief shall be the chief executive officer of the division and shall administer in the name of the division that power and authority delegated to the division by the director. The chief may, with the approval of the director, establish such sections within the division as may be necessary to enforce this article and the rules, regulations and standards promulgated thereunder.

(c) Any books, records, equipment, facilities, notes, accounts receivable, bank accounts, contracts and all property of any kind, tangible or intangible, of the Alabama Surface Mining Reclamation Commission acquired or used in the administration of Article 2, Chapter 16, Title 9, shall be transferred to the reconstituted commission in such manner as the director of the commission deems appropriate. No suit, action, or other proceeding lawfully commenced by or against the Director of the Alabama Surface Mining Reclamation Commission or any other official, officer or employee of the State of Alabama in his official duties under Article 2, Chapter 16, Title 9 shall abate by reason of the taking effect of this article. All power, rights, and duties conferred upon the Alabama Surface Mining Reclamation Commission, its commissioners, director, employees or other officials by Article 2, Chapter 16, Title 9 shall be conferred upon the reconstituted commission as the director may delegate solely for the purposes of winding up, continuing to enforce as may be necessary and concluding all obligations, liabilities, duties, orders, litigation or any other business commenced or incurred under Article 2, Chapter 16, Title 9.

(d) All personnel employed by the Alabama Surface Mining Reclamation Commission shall be transferred to the Alabama Surface Mining Commission.



Section 9-16-81 - Licenses required; application; qualifications; fees.

(a) All surface coal mining operations shall be subject to this article, except as excluded in Section 9-16-99.

(b) No person shall engage in or carry out on lands within the state any surface coal mining operations unless such person is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government and has first obtained a license in accordance with this section. The term of a license shall be continuous and shall authorize the licensee, subject to the other provisions of this article, to engage in surface coal mining operations unless the license shall be suspended or revoked in accordance with this article. Suspension, revocation, or subcontracting shall in no way relieve the licensee of his or her obligation to comply with the reclamation requirement of this article.

(c) An applicant for a license shall file an application in a format prescribed by and satisfactory to the regulatory authority which shall contain, among other things, all of the following information:

(1) The name of the applicant and whether the applicant is an individual, partnership, corporation, or other legal entity.

(2) The legal address of the applicant for service of legal process or notice.

(3) If known, the names and addresses of the agents, subsidiaries, or independent contractors who may be engaged in surface coal mining on behalf of the applicant on land to be affected. Any agent, subsidiary, or independent contractor engaged by the applicant subsequent to issuance of a permit shall be identified to the regulatory authority within 30 days of its engagement. The utilization of an agent, subsidiary, or subcontractor shall not relieve the licensee of its responsibility under this article.

(4) If the applicant is a partnership, corporation, association, or other business entity, the following where applicable: The names and addresses of every officer, partner, director, or person performing a function similar to a director, of the applicant, together with the name and address of any person owning of record 10 percentum or more of any class of voting stock of the applicant and a list of all names under which the applicant, partner, or principal shareholder previously operated a surface mining operation within the United States within the five-year period preceding the date of submission of the application.

(5) All names under which the applicant and persons listed in the license application previously operated or is engaging in surface coal mining within the State of Alabama, or any other state.

(6) A statement of whether the applicant, any subsidiary, affiliate, or persons controlling, controlled by, or under common control with the applicant, or any partner of the applicant, if the applicant is a partnership, or any principal officer or director, if the applicant is a corporation, has ever held a federal or any state mining permit which in the five-year period prior to the date of submission of the application has been suspended or revoked or has had a mining bond or similar security deposited in lieu of bond forfeited and, if so, a brief explanation of the facts involved.

(d) The applicant, as a condition to obtaining a license, shall satisfy the regulatory authority, pursuant to reasonable standards and regulations to be promulgated by it, of the applicant's ability to comply with this article, which standards shall require the applicant to:

(1) Demonstrate that it has available to it sufficient technical skill to assure compliance with this article and the regulations adopted pursuant to this article.

(2) Demonstrate sufficient financial responsibility to reasonably assure the regulatory authority of the applicant's financial ability to execute the requirements of this article pursuant to regulations promulgated by the regulatory authority.

(3) Certify by notarized statement under oath that the applicant has read and is fully familiar with this article and with all reclamation requirements contained in this article and regulations promulgated by the regulatory authority.

(4) Certify that the applicant shall obtain and shall furnish the regulatory authority evidence of having obtained such permits as may be required prior to commencing operation under any permit which may be issued under this article to the applicant.

(e) The regulatory authority shall have 45 days to investigate and to consider the application and issue the license or an order denying its issuance, setting out deficiencies and reasons why the license was not issued and what corrective action should be taken.

(f)(1) The initial fee for a license shall be a reasonable amount as established by rule of the commission and shall be submitted with the application. Licenses shall be updated annually upon payment of an annual license update fee, in a reasonable amount as established by the commission, and compliance with any applicable rules of the commission.

(2) A licensee with a valid license issued by the Alabama Surface Mining Reclamation Commission prior to the effective date of this article and who intends to conduct surface coal mining and reclamation operations pursuant to this article shall reapply to the regulatory authority for a license within 90 days of the effective date of this article. The fee for such application shall be two hundred dollars ($200) and shall be in lieu of the initial licensing fee. The license shall be granted provided that no prior licensee shall be eligible to receive a license until all outstanding and delinquent fines, fees, penalties, or other debts owed to the Alabama Surface Mining Reclamation Commission by the prior licensee shall have been paid in full to the regulatory authority. Licenses may be granted with specific conditions or restrictions.



Section 9-16-82 - Permits - Required; term; successor in interest; termination; renewal; application.

(a) No person shall engage in surface coal mining operations at a particular location except as a subcontractor of the permittee of that location until such person has been issued a permit by the regulatory authority for that location in accordance with the provisions of this section. The term of a permit shall not exceed five years and shall authorize the permittee to engage in surface coal mining operations within the permitted area, unless sooner suspended or revoked in accordance with the provisions of this article. However, if the applicant demonstrates that a specified longer term is reasonably needed to allow the applicant to obtain the necessary financing for equipment and the opening of the operation and that the application is full and complete for such specified longer term, the regulatory authority may grant a permit for such longer term. A successor in interest of a permittee who applies for a new permit within 30 days of succeeding of such interest and who is able to obtain the equivalent bond coverage of the original permittee may continue surface coal mining and reclamation operations according to the approved mining and reclamation plan of the original permittee until such successor's application is granted or denied. If a permittee qualified under this article succeeds another at any uncompleted operation by sale, assignment, lease or otherwise, the director may release the first permittee from all liability for permit and bond requirements of this article after the successor permittee has posted adequate bond and the successor permittee assumes full liability for mining and reclamation procedures established herein.

(b) A permit shall terminate prior to its expiration date if the permittee has not commenced the surface coal mining operations covered by such permit within 3 years of the issuance of the permit; provided, that the regulatory authority may grant reasonable extensions of time upon a showing that such extensions are necessary by reason of litigation precluding such commencement or threatening substantial economic loss to the permittee, or by reason of conditions beyond the control and without the fault or negligence of the permittee; provided further for the purposes of this section, that with respect to coal to be mined for use in a synthetic fuel facility or specific major electric generating facility, the permittee shall be deemed to have commenced surface mining operations at such time as the construction of the synthetic fuel or generating facility as initiated.

(c) Any valid permit issued pursuant to this article shall carry with it the right of successive renewal upon expiration with respect to areas within the boundaries of the existing permit.

(1) The holders of the permit may apply for renewal and such renewal shall be issued (provided that on application for renewal the burden shall be on the opponents of renewal), subsequent to fulfillment of the public notice requirements unless it is established that and written findings by the regulatory authority are made that:

a. The terms and conditions of the existing permit are not being satisfactorily met;

b. The present surface coal mining and reclamation operation is not in compliance with the environmental protection standards of this article; or

c. The renewal requested substantially jeopardizes the permittee's or operator's continuing responsibility on existing permit areas;

d. The permittee has not provided evidence that the performance bond in effect for said operation will continue in full force and effect for any renewal requested in such application as well as any additional bond the regulatory authority might require; or

e. Any additional revised or updated information required by the regulatory authority has not been provided. Prior to the approval of any renewal of a permit, the regulatory authority shall provide notice to the appropriate public authorities.

(2) If an application for renewal of a valid permit includes a proposal to extend the mining operation beyond the boundaries authorized in the existing permit, the portion of the application for renewal of a valid permit which addresses any new land areas shall be subject to the full standards applicable to new applications under this article.

(3) Any permit renewal shall be for a term not to exceed the period of the original permit established by this article. Application for permit renewal shall be made at least 120 days prior to the expiration of the valid permit.

(d) Not later than two months following the approval of the state regulatory program pursuant to Section 503 of Public Law 95-87, 30 U.S.C. § 1253, regardless of litigation contesting that approval, all operators of surface coal mines in expectation of operating such mines after the expiration of eight months from the approval of a state regulatory program shall file an application for a permit with the regulatory authority. Such application shall cover those lands to be mined after the expiration of eight months from the approval of a state regulatory program. The regulatory authority shall process such applications and grant or deny a permit within eight months after the date of approval of the state regulatory program, unless specially enjoined by a court of competent jurisdiction, but in no case later than 42 months from the effective date of this article.



Section 9-16-83 - Permits - Contents of application; reclamation plan; copy of application filed for public inspection; insurance; blasting plan.

(a) Each application for a surface coal mining reclamation permit under this article shall be accompanied by a fee as determined by the regulatory authority, but not to exceed the anticipated cost of reviewing, administering, and enforcing the permit. In no event shall the permit fee be less than one thousand dollars ($1,000). The regulatory authority shall develop procedures to enable the cost of the fee to be paid over the life of the mine. The life of the mine means the term of the permit and the time required to successfully complete all surface coal mining and reclamation activities and obtain a full release of the performance bond for each bonded area.

(b) The permit application shall be submitted in a format prescribed by and satisfactory to the regulatory authority and shall contain, among other things, all of the following:

(1) The names and addresses of each of the following:

a. The permit applicant.

b. Every legal owner of record of the property (surface and mineral) to be mined.

c. The holders of record of any leasehold interest in the property.

d. Any purchaser of record of the property under a real estate contract.

e. The operator if he or she is a person different from the applicant.

f. If any of these are business entities other than a single proprietor, the names and addresses of the principals, officers, and resident agent.

(2) The names and addresses of the owners of record of all surface and subsurface areas adjacent to any part of the permit area.

(3) A statement of any current or previous surface coal mining permits in the United States held by the applicant and the permit identification of each pending application.

(4) Any information which has changed from that submitted from the license application or renewal.

(5) A copy of the applicant's advertisement to be published in a newspaper of general circulation in the locality of the proposed site at least once a week for four successive weeks, and which includes the ownership, a description of the exact location and boundaries of the proposed site sufficient so that the proposed operation may be located by local residents, and the location of where the application is available for public inspection.

(6) A description of the type and method of coal mining operation that exists or is proposed, the engineering techniques proposed or used, and the equipment used or proposed to be used.

(7) The anticipated or actual starting and termination dates of each phase of the mining operation and number of acres of land to be affected.

(8) The applicant shall file with the regulatory authority on an accurate map or plan, to an appropriate scale, prepared by or under the direction of and certified by a registered professional engineer or registered land surveyor clearly showing the land to be affected as of the date of the application, the area of land within the permit area upon which the applicant has the legal right to enter and commence surface mining operations and shall provide to the regulatory authority a statement of those documents upon which the applicant bases his or her legal right to enter and commence surface mining operations on the area affected and whether that right is the subject of pending court litigation. Nothing in this article shall be construed as vesting in the regulatory authority the jurisdiction to adjudicate property title disputes.

(9) The name of the watershed and location of the surface stream or tributary into which surface and pit drainage will be discharged.

(10) A determination of the probable hydrologic consequences of the mining and reclamation operations, both on and off the mine site, with respect to the hydrologic regime, quantity and quality of water in surface and ground water systems including the dissolved and suspended solids under seasonal flow conditions and the collection of sufficient data for the mining site and surrounding areas so that an assessment can be made by the regulatory authority of the probable cumulative impacts of all anticipated mining in the area upon the hydrology of the area and particularly upon water availability. This determination shall not be required until such time as hydrologic information on the general area prior to mining is made available from an appropriate federal or state agency and the permit shall not be approved until such information is available and is incorporated into the application.

(11) When requested by the regulatory authority, the climatological factors that are peculiar to the locality of the land to be affected, including the average seasonal precipitation, the average direction and velocity of prevailing winds, and the seasonal temperature ranges.

(12) Accurate maps to an appropriate scale prepared by or under the direction of and certified by a registered professional engineer or registered land surveyor clearly showing a. the land to be affected as of the date of application and b. all types of information set forth on topographical maps of the United States Geological Survey of a scale of 1:24,000 or 1:25,000 or larger, including all manmade features and significant known archeological sites existing on the date of application. The map or plan shall among other things specified by the regulatory authority show all boundaries of the land to be affected, the boundary lines and names of present owners of record of all surface areas abutting the permit area, and the location of all buildings within 1,000 feet of the permit area.

(13) Cross-section maps or plans of the land to be affected including the actual area to be mined, prepared by or under the direction of and certified by a. a qualified registered professional engineer, or b. a professional geologist with assistance from experts in related fields such as land surveying and landscape architecture, showing pertinent elevation and location of test borings or core samplings and depicting the following information: the nature and depth of the various strata of overburden; the location of sub-surface water, if encountered, and its quality; the nature and thickness of any coal or rider seam above the coal seam to be mined; the nature of the stratum immediately beneath the coal seam to be mined; all mineral crop lines and the strike and dip of the coal to be mined, within the area of land to be affected; existing or previous surface mining limits; the location and extent of known workings of any underground mines, including mine openings to the surface; the location of aquifers; the estimated elevation of the water table; the location of spoil, waste, or refuse areas and topsoil preservation areas; the location of all impoundments for waste or erosion control; any settling or water treatment facility; constructed or natural drainways and the location of any discharges to any surface body of water on the area of land to be affected or adjacent thereto; and profiles at appropriate cross sections of the anticipated final surface configuration that will be achieved pursuant to the operator's proposed reclamation plan.

(14) A statement of the result of the test borings or core samplings from the permit area, including logs of the drill holes; the thickness of the coal seam found, an analysis of the chemical properties of such coal; the sulfur content of any coal seam; chemical analysis of potentially acid or toxic forming sections of the overburden; and chemical analysis of the stratum lying immediately underneath the coal to be mined except that the provisions of this subdivision may be waived by the regulatory authority with respect to the specific application by a written determination that such requirements are unnecessary.

(15) For those lands in the permit application which a reconnaissance inspection suggests may be prime farm lands, a soil survey shall be made or obtained according to standards established by the Secretary of Agriculture in order to confirm the exact location of such prime farm lands, if any.

(16) Information pertaining to coal seams, test borings, core samplings, or soil samples as required by this section shall be made available to any person with an interest which is or may be adversely affected; provided, that information which pertains only to the analysis of the chemical and physical properties of the coal (excepting information regarding such mineral or elemental content which is potentially toxic in the environment) shall be kept confidential and not made a matter of public record.

(c)(1) If the regulatory authority finds that the probable total annual production at all locations of any surface coal mining operator will not exceed 300,000 tons, the cost of the following activities, which shall be performed by a qualified public or private laboratory or such other public or private qualified entity designated by the regulatory authority, shall be assumed by the regulatory authority upon the written request of the operator in connection with a permit application, provided that funds are made available to the regulatory authority for such purposes by the Secretary of the United States Department of the Interior:

a. The determination of probable hydrologic consequences required by subdivision (10) of subsection (b), including the engineering analyses and designs necessary for the determination.

b. The development of cross-section maps and plans required by subdivision (13) of subsection (b).

c. The geologic drilling and statement of results of test borings and core samplings required by subdivision (14) of subsection (b).

d. The collection of archaeological information required by subdivision (12) of subsection (b) and any other archaeological and historical information required by the regulatory authority, and the preparation of plans necessitated thereby.

e. Pre-blast surveys required by paragraph e. of subdivision (15) of subsection (b) of Section 9-16-90.

f. The collection of site-specific resource information and production of protection and enhancement plans for fish and wildlife habitats and other environmental values required by the regulatory authority under this article.

(2) The regulatory authority shall provide or assume the cost of training coal operators that meet the qualifications stated in subdivision (1) concerning the preparation of permit applications and compliance with the regulatory program, and shall ensure that qualified coal operators are aware of the assistance available under this subsection. Funds for such purposes shall be made available to the regulatory authority by the Secretary of the United States Department of the Interior.

(d) Each applicant for a permit shall be required to submit to the regulatory authority as part of the permit application a reclamation plan which shall meet the requirements of this article.

(e) Each applicant for a surface coal mining and reclamation permit shall file a copy of his or her application for public inspection with the recorder at the courthouse of the county or an appropriate public office approved by the regulatory authority where the mining is proposed to occur, except for that information pertaining to the coal seam itself.

(f) Each applicant for a permit shall be required to submit to the regulatory authority as part of the permit application a certificate issued by an insurance company authorized to do business in the state certifying that the applicant has a public liability insurance policy in force for the surface mining and reclamation operations for which such permit is sought, or evidence that the applicant has satisfied other state self-insurance requirements. The policy shall provide for personal injury and property damage protection in an amount adequate to compensate any persons damaged as a result of surface coal mining and reclamation operations including use of explosives and entitled to compensation under the applicable provisions of state law. The policy shall be maintained in full force and effect during the terms of the permit or any renewal, including the length of all reclamation operations.

(g) Each applicant for a surface coal mining and reclamation permit shall submit to the regulatory authority as part of the permit application a blasting plan which shall outline the procedures and standards by which the operator will meet the provisions of subdivision (15) of subsection (b) of Section 9-16-90.

(h) A coal operator that has received assistance pursuant to subdivision (1) or (2) of subsection (c) shall reimburse the regulatory authority for the cost of the services rendered if the program administrator finds that the operator's actual and attributed annual production of coal for all locations exceeds 300,000 tons during the 12 months immediately following the date on which the operator is issued the surface coal mining and reclamation permit.



Section 9-16-84 - Reclamation plans; contents.

(a) Each reclamation plan submitted as part of a permit application pursuant to the provisions of this article shall include, in the degree of detail necessary to demonstrate that reclamation required can be accomplished, a statement of:

(1) The identification of the lands subject to surface coal mining operations over the estimated life of those operations and the size, sequence, and timing of the sub-areas for which it is anticipated that individual permits for mining will be sought;

(2) The condition of the land to be covered by the permit prior to any mining including:

a. The uses existing at the time of the application, and if the land has a history of previous mining, the uses which preceded any mining; and

b. The capability of the land prior to any mining to support a variety of uses giving consideration to soil and foundation characteristics, topography, and vegetative cover, and, if applicable, a soil survey prepared pursuant to Section 9-16-83(b)(15); and

c. The productivity of the land prior to mining, including appropriate classification as prime farm lands, as well as the average yield of food, fiber, forage, or wood products from such lands obtained under high levels of management;

(3) The use which is proposed to be made of the land following reclamation, including a discussion of the utility and capacity of the reclaimed land to support a variety of alternative uses and the relationship of such use to existing land use policies and plans, and the comments of and owner of the surface, state and local governments or agencies thereof which would have to initiate, implement, approve or authorize the proposed use of the land following reclamation;

(4) A detailed description of how the proposed post-mining land use is to be achieved and the necessary support activities which may be needed to achieve the proposed land use;

(5) The engineering techniques proposed to be used in mining and reclamation and a description of the major equipment; a plan for the control of surface water drainage and of water accumulation; a plan, where appropriate, for backfilling, soil stabilization, and compacting, grading, and appropriate revegetation; a plan for soil reconstruction, replacement, and stabilization, pursuant to the performance standards for prime farm lands; an estimate of the cost per acre of the reclamation, including a statement as to how the permittee plans to comply with each of the requirements set out in Section 9-16-90;

(6) The consideration which has been given to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future can be minimized;

(7) A detailed estimated timetable for the accomplishment of each major step in the reclamation plan;

(8) The consideration which has been given to making the surface mining and reclamation operations consistent with surface owner plans, and applicable state and local land use plans and programs;

(9) The steps to be taken to comply with applicable air and water quality laws and regulations and any applicable health and safety standards;

(10) The consideration which has been given to developing the reclamation plan in a manner consistent with local, physical, environmental, and climatological conditions;

(11) All lands, interests in lands, or options on such interests held by the applicant or pending bids on interests in lands by the applicant, which lands are contiguous to the area to be covered by the permit;

(12) The results of test boring which the applicant has made at the area to be covered by the permit, or other equivalent information and data in a form satisfactory to the regulatory authority, including the location of subsurface water, and an analysis of the chemical properties including acid forming properties of the mineral and overburden; provided, that information which pertains only to the analysis of the chemical and physical properties of the coal (excepting information regarding such mineral or elemental contents which is potentially toxic in the environment) shall be kept confidential and not made a matter of public record;

(13) A detailed description of the measures to be taken during the mining and reclamation process to assure the protection of:

a. The quality of surface and ground water systems, both on and offsite, from adverse effects of the mining and reclamation process;

b. The rights of present users to such water; and

c. The quantity of surface and ground water systems, both on and offsite, from adverse effects of the mining and reclamation process or to provide alternative sources of water where such protection of quantity cannot be assured;

(14) Such other requirements as the regulatory authority shall prescribe by regulations.

(b) Any information required by this section shall be kept on file by the regulatory authority pursuant to Section 9-16-100.



Section 9-16-85 - Permits - Approval or denial by authority; filing of violation schedule; issuance to mine on prime farm land.

(a) Upon the basis of a complete mining application and reclamation plan or a revision or renewal thereof, as required by this article, following public notification and opportunity for a public hearing as required by Section 9-16-88, the regulatory authority shall grant, require modification of, or deny the permit within 30 days and notify the applicant in writing of its action. The applicant for a permit, or revision of a permit, shall have the burden of establishing that his application is in compliance with all the requirements of this article. Within 10 days after the granting of a permit, the regulatory authority shall notify the local governmental officials in the local political subdivision in which the area of land to be affected is located that a permit has been issued and shall describe the location of the land.

(b) No permit or revision application shall be approved unless the application affirmatively demonstrates and the regulatory authority finds in writing on the basis of the information set forth in the application or from information otherwise available which will be documented in the approval and made available to the applicant, that:

(1) The permit application is accurate and complete and that all the requirements of this article have been complied with;

(2) The applicant has demonstrated that reclamation as required by this article can be accomplished under the reclamation plan contained in the permit application;

(3) The assessment of the probable cumulative impact of all anticipated mining in the area on the hydrologic balance specified in Section 9-16-83(b) has been made by the regulatory authority and the proposed operation thereof has been designed to prevent material damage to hydrologic balance outside the permit area;

(4) The area proposed to be mined is not included within an area designated unsuitable for surface coal mining pursuant to Section 9-16-96 or is not within an area under study for such designation in an administrative proceeding commenced pursuant to Section 9-16-96(a)(4)c or Section 9-16-96(b) (unless in such an area as to which an administrative proceeding has commenced pursuant to Section 9-16-96(a)(4)c, the operator making the permit application demonstrates that, prior to January 1, 1977, he has made substantial legal and financial commitments in relation to the operation for which he is applying for a permit);

(5) In cases where the private mineral estate has been severed from the private surface estate, the applicant has submitted to the regulatory authority:

a. The written consent of the surface owner to the extraction of coal by surface mining methods; or

b. A conveyance that expressly grants or reserves the right to extract the coal by surface mining methods; or

c. If the conveyance does not expressly grant the right to extract coal by surface mining methods, the surface-subsurface legal relationship shall be determined in accordance with state law; provided, that nothing in this article shall be construed to authorize the regulatory authority to adjudicate property right disputes.

(c) The applicant shall file with his permit application a schedule listing any and all notices of violations of this article and any law, rule, or regulation of the United States, or of any department or agency in the United States pertaining to air or water environmental protection incurred by the applicant in connection with any surface coal mining operation during the three-year period prior to the date of application. The schedule shall also indicate the final resolution of any such notice of violation. Where the schedule or other information available to the regulatory authority indicates that any surface coal mining operation owned or controlled by the applicant is currently in violation of this article or such other laws referred to in this subsection, the permit shall not be issued until the applicant submits proof that such violation has been corrected or is in the process of being corrected to the satisfaction of the regulatory authority, department, or agency which has jurisdiction over such violation and no permit shall be issued to an applicant after a finding by the regulatory authority, after opportunity for hearing, that the applicant, or the operator specified in the application, controls or has controlled mining operations with a demonstrated pattern of willful violations of this article of such nature and duration with such resulting irreparable damage to the environment as to indicate an intent not to comply with the provisions of this article.

(d)(1) In addition to finding the application in compliance with subsection (b) of this section, if the area proposed to be mined contains prime farm land identified as such pursuant to Section 9-16-83(b), the regulatory authority shall, after consultation with the Secretary of Agriculture and pursuant to regulations issued by the Secretary of Interior with the concurrence of the Secretary of Agriculture, grant a permit to mine on prime farm land if the regulatory authority finds in writing that the operator has the technological capability to restore such mined area within a reasonable time, to equivalent or higher levels of yield as nonmined prime farm land in the surrounding area under equivalent levels of management and can meet the soil reconstruction standards of Section 9-16-90(b)(7). Except for compliance with subsection (b) of this section, the requirement of this subdivision shall apply to all permits issued after the date of August 3, 1977.

(2) Nothing in this subsection shall apply to any permit issued prior to August 3, 1977, or to any revisions or renewals thereof, or any existing surface mining operations for which a permit was issued prior to the date of August 3, 1977.



Section 9-16-86 - Permits - Revisions; application; revision or modification by authority.

(a)(1) During the term of the permit the permittee may submit an application for a revision of the permit, together with a revised reclamation plan, to the regulatory authority.

(2) An application for a revision of a permit shall not be approved unless the regulatory authority finds that reclamation as required by this article can be accomplished under the revised reclamation plan. The revision shall be approved or disapproved within a period of time established by the regulatory authority's regulations. The regulatory authority shall establish guidelines for a determination of the scale or extent of a revision request for which all permit application information requirements and procedures, including notice and hearings, shall apply; provided, that any revisions which propose significant alterations in the reclamation plan shall, at a minimum, be subject to notice and hearing requirements.

(3) Any extensions to the area covered by the permit except incidental boundary revisions must be made by application for another permit.

(b) No transfer, assignment, or sale of the rights granted under any permit issued pursuant to this article shall be made without the written approval of the regulatory authority.

(c) The regulatory authority shall within a time limit prescribed in regulations promulgated by the regulatory authority review outstanding permits and may require reasonable revision or modification of the permit provisions during the term of such permit; provided, that such revision or modification shall be based upon a written finding and subject to notice and hearing requirements established by this article.



Section 9-16-87 - Permits - Coal exploration.

(a) Coal exploration operations including the removal of coal samples for testing, assaying or other associated non-commercial purposes which substantially disturb the natural land surface may be conducted after filing a notice of intention to explore, including a description of the exploration area, the period of proposed exploration and provisions for reclamation in accordance with Section 9-16-90.

(b) Information submitted to the regulatory authority pursuant to this section as confidential concerning trade secrets or privileged commercial or financial information which relates to the competitive rights of the person or entity intended to explore the described area shall not be available for public examination.

(c) Any person who conducts any coal exploration activities which substantially disturb the natural land surface in violation of this section or regulations issued pursuant thereto shall be subject to the enforcement provisions of this article.

(d) No operator shall affect more than one-half acre in any one location or remove more than 250 tons of coal pursuant to an exploration permit without the specific written approval of the regulatory authority. The written approval may be conditioned upon specific performance standards, reclamation standards, and a reclamation bond as required by regulations promulgated hereunder.



Section 9-16-88 - Permits - Review and appeal of applications.

(a) At the time of submission of an application for a surface coal mining and reclamation permit, or revision of an existing permit, pursuant to the provisions of this article, the applicant shall submit to the regulatory authority a copy of his advertisement of the ownership, precise location, and boundaries of the land to be affected. At the time of submission such advertisement shall be placed by the applicant in a local newspaper of general circulation in the locality of the proposed surface mine at least once a week for four consecutive weeks. The regulatory authority shall notify various local governmental bodies, planning agencies, and sewage and water treatment authorities or water companies in the locality in which the proposed surface mining will take place, notifying them of the operator's intention to surface mine a particularly described tract of land and indicating the application's permit number and where a copy of the proposed mining and reclamation plan may be inspected. These local bodies, agencies, authorities or companies may submit written comments within a reasonable period established by the regulatory authority on the mining applications with respect to the effect of the proposed operation on the environment which are within their area of responsibility. Such comments shall immediately be transmitted to the applicant by the regulatory authority and shall be made available to the public at the same locations as are the mining applications.

(b) Any person having an interest which is or may be adversely affected or the officer or head of any federal, state or local governmental agency or authority shall have the right to file written objections to the proposed initial or revised application for a permit for surface coal mining and reclamation operation with the regulatory authority within 30 days after the last publication of the above notice. Such objections shall immediately be transmitted to the applicant by the regulatory authority and shall be made available to the public. If written objections are filed and an informal conference requested, the regulatory authority shall then hold an informal conference in the locality of the proposed mining if requested within a reasonable time of the receipt of such objections or request. The date, time and location of such informal conference shall be advertised by the regulatory authority in a newspaper of general circulation in the locality at least two weeks prior to the scheduled conference date. The regulatory authority may arrange with the applicant upon request by any party to the administrative proceeding access to the proposed mining area for the purpose of gathering information relevant to the proceeding. An electronic or stenographic record shall be made of the conference proceeding unless waived by all parties. Such record shall be maintained and shall be accessible to the parties until final release of the applicant's performance bond. In the event all parties requesting an informal conference stipulate agreement prior to the requested informal conference and withdraw their request, such informal conference need not be held.

(c) If an informal conference has been held pursuant to subsection (b) of this section, the regulatory authority shall issue and furnish the applicant for a permit and persons who are parties to the administrative proceedings with the written finding of the regulatory authority granting or denying the permit in whole or in part and stating the reasons therefor within the 30 days of said hearings.

(d) If there has been no informal conference held pursuant to subsection (b) of this section, the regulatory authority shall notify the applicant for a permit within a reasonable time as determined by the regulatory authority and set forth in regulations, taking into account the time needed for proper investigation of the site, the complexity of the permit application, and whether or not written objection to the application has been filed, whether the application has been approved or disapproved in whole or in part.

(e) If the application is approved, the permit shall be issued. If the application is disapproved, specific reasons therefor must be set forth in the notification. Within 30 days after the applicant is notified of the final decision of the regulatory authority on the permit application, the applicant or any person with an interest which is or may be adversely affected may request a hearing before a hearing officer on the final decision of the regulatory authority. The hearing officer shall hold a hearing within 30 days of such request and provide notification to all interested parties at the time that the applicant is so notified. Such hearing shall be conducted pursuant to Sections 9-16-78 and 9-16-79, and a decision shall be rendered within 15 days after the hearing.

(f) Where a hearing is requested pursuant to subsection (e) of this section, the hearing officer may, under such conditions as he may prescribe, grant such temporary relief as he deems appropriate pending final determination of the proceedings if:

(1) All parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief;

(2) The person requesting such relief shows that there is a substantial likelihood that he will prevail on the merits of the final determination of the proceeding; and

(3) Such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.



Section 9-16-89 - Performance bonds and bond releases.

(a) After a surface coal mining and reclamation permit application has been approved but before such a permit is issued, the applicant shall file with the regulatory authority, on a form prescribed and furnished by the regulatory authority, a bond for performance payable to the state and conditioned upon faithful performance of all the requirements of this article and the permit. The bond shall cover all lands disturbed by the surface coal mining operation and the amount of the initial bond shall be such to cover that area of land within the permit area upon which the operator will initiate and conduct surface coal mining and reclamation operations within the initial term of the permit. As succeeding increments of surface coal mining and reclamation operations are to be initiated and conducted within the permit area, the permittee shall file with the regulatory authority an additional bond or bonds to cover such increments in accordance with this section. The amount of the bond required for each bonded area shall depend upon the reclamation requirements of the approved permit, shall reflect the probable difficulty of reclamation giving consideration to such factors as topography, geology of the site, hydrology, and revegetation potential, and shall be determined by the regulatory authority. The amount of the bond shall be sufficient to assure the completion of the reclamation plan if the work had to be performed by the regulatory authority in the event of forfeiture and in no case shall the bond for the entire area under one permit be less than $10,000.00.

(b) Liability under the bond shall be for the duration of the surface coal mining and reclamation operation and for the period coincident with operator's responsibility for revegetation requirements in Section 9-16-90. The bond shall be executed by the operator and a corporate surety licensed to do business in the state, except that the operator may elect to deposit cash, negotiable bonds of the United States government or state, or negotiable certificates of deposit of any bank organized or transacting business in the United States. The cash deposit or market value of such securities shall be equal to or greater than the amount of the bond required for the bonded area.

(c) The regulatory authority may accept the bond of the applicant itself without separate surety when the applicant demonstrates pursuant to regulations of the regulatory authority the existence of a suitable agent to receive service of process and a history of financial solvency and continuous operation sufficient for authorization to self-insure or bond such amount or the regulatory authority may approve an alternative system pursuant to regulations that will achieve the objectives and purposes of the bonding program pursuant to this section.

(d) Cash or securities so deposited shall be deposited upon the same terms as the terms upon which surety bonds may be deposited. Such securities shall be security for the repayment of such negotiable certificate of deposit.

(e) The amount of the bond or deposit required and the terms of each acceptance of the applicant's bond shall be adjusted by the regulatory authority from time to time as the acreage in the permit area is revised, methods of mining operation change, standards of reclamation change or when the cost of future reclamation, restoration or abatement change. The regulatory authority shall notify the permittee of any proposed bond adjustment and provide the permittee an opportunity for an informal conference on the adjustment, with notice to the landowner and surety, if any.

(f) The permittee may file a request with the regulatory authority for the release of all or part of a performance bond or deposit. Within 30 days after any application for bond or deposit release has been filed with the regulatory authority, the operator shall submit a copy of an advertisement placed at least once a week for four successive weeks in a newspaper of general circulation in the locality of the surface coal mining operation. Such advertisement shall be considered part of any bond release application and shall contain a notification of the precise location of the land affected, the number of acres, the permit and the date approved, the amount of the bond filed and the portion sought to be released, and the type and appropriate dates of reclamation work performed, and a description of the results achieved as they relate to the operator's approved reclamation plan. In addition, as part of any bond release application, the applicant shall submit copies of letters which he has sent to adjoining property owners, local governmental bodies, planning agencies, and sewage and water treatment authorities, or water companies in the locality in which the surface coal mining and reclamation activities took place, notifying them of his intention to seek release from the bond.

(g) Upon receipt of the notification and request, the regulatory authority shall within 30 days conduct an inspection and evaluation of the reclamation work involved. Such evaluation shall consider, among other things, the degree of difficulty to complete any remaining reclamation, whether pollution of surface and subsurface water is occurring, the probability of continuance of future occurrence of such pollution, and the estimated cost of abating such pollution. The regulatory authority shall notify the permittee in writing of its decision to release or not to release all or part of the performance bond or deposit within 60 days from the filing of the request, or, if a public hearing has been held pursuant to subsection (k) of this section, within 30 days thereafter.

(h) The regulatory authority may release in whole or in part said bond or deposit if the authority is satisfied the reclamation covered by the bond or deposit or portion thereof has been accomplished as required by this article according to the following schedule:

(1) When the operator completes the backfilling, regrading, and drainage control of a bonded area in accordance with his approved reclamation plan, 60 per centum of the bond or collateral for the applicable permit area may be released.

(2) When determining the amount of bond to be released after successful revegetation has been established on the regraded mined lands in accordance with the approved reclamation plan, the regulatory authority shall retain that amount of bond for the revegetated area which would be sufficient for a third party to cover the cost of reestablishing revegetation and for the period specified for operator responsibility in Section 9-16-90 of reestablishing revegetation. No part of the bond or deposit shall be released under this subdivision so long as the lands to which the release would be applicable are contributing settleable solids to streamflow or runoff outside the permit area in excess of the requirements set by applicable state or federal law or regulations, or until soil productivity for prime farm lands has returned to equivalent levels of yield as nonmined land of the same soil type in the surrounding area under equivalent management practices as determined from the soil survey performed pursuant to Section 9-16-83(b)(15). Where a silt dam is to be retained as a permanent impoundment pursuant to Section 9-16-90(b)(8), the portion of bond may be released under this subdivision so long as provisions for sound future maintenance by the operator or the landowner have been made with the regulatory authority.

(3) When the operator has completed successfully all surface coal mining and reclamation activities, the remaining portion of the bond may be released, but not before the expiration of the period specified for operator responsibility in Section 9-16-90, provided, however, that no bond shall be fully released until all reclamation requirements of this article are fully met.

(i) If the regulatory authority disapproves the application for release of the bond or portion thereof, the regulatory authority shall notify the permittee, in writing, stating the reasons for disapproval and recommending corrective actions necessary to secure said release and allowing opportunity for a public hearing.

(j) When any application for total or partial bond release is filed with the regulatory authority, the regulatory authority shall notify the municipality in which a surface coal mining operation is located by certified mail at least 30 days prior to the release of all or a portion of the bond.

(k) Any person with a valid legal interest which might be adversely affected by release of the bond or the responsible officer or head of any federal, state, or local governmental agency which has jurisdiction by law with respect to any environmental, social, or economic impact involved in the operation, or is authorized to develop and enforce environmental standards with respect to such operations shall have the right to file written objections to the proposed release from bond with the regulatory authority within 30 days after the last publication of the above notice. If written objections are filed, and a hearing requested, a hearing shall be held before a hearing officer pursuant to Sections 9-16-78 and 9-16-79. The hearing officer shall inform all the interested parties, of the time and place of the hearing, and hold a public hearing in the locality of the surface coal mining operation proposed for bond release within 30 days of the request for such hearing. The hearing officer shall advertise the date, time, and location of such public hearings, in a newspaper of general circulation in the locality for two consecutive weeks, and shall hold a public hearing in the locality of the surface coal mining operation proposed for bond release or at the office of the regulatory authority, at the option of the objector, within 30 days of the request for such hearing.

(l) Without prejudice to the rights of the objectors, the applicant, or the responsibilities of the regulatory authority pursuant to this section, the regulatory authority may establish an informal conference as provided in Section 9-16-88(b) to resolve such written objections.



Section 9-16-90 - Environmental protection performance standards.

(a) Any permit issued pursuant to this article to conduct surface mining operations shall require that such surface coal mining operations will meet all applicable performance standards of this article, and such other requirements as the regulatory authority shall promulgate.

(b) General performance standards shall be applicable to all surface coal mining and reclamation operations and shall require the operation as a minimum to:

(1) Conduct surface coal mining operations so as to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future through surface coal mining can be minimized;

(2) Restore the land affected to a condition capable of supporting the uses which it was capable of supporting prior to any mining, or higher or better uses of which there is reasonable likelihood, so long as such use or uses do not present any actual or probable hazard to public health or safety or pose any actual or probable threat of water diminution or pollution, and the permit applicants' declared proposed land use following reclamation is not deemed to be impractical or unreasonable, inconsistent with applicable land use policies and plans, involves unreasonable delay in implementation, or is violative of federal, state, or local law;

(3) Except as provided in subsection (c) of this section, with respect to all surface coal mining operations backfill, compact (where advisable to insure stability or to prevent leaching of toxic materials), and grade in order to restore the approximate original contour of the land with all highwalls, spoil piles, and depressions eliminated (unless small depressions are needed in order to retain moisture to assist revegetation or as otherwise authorized pursuant to this article); provided, however, that in surface coal mining which is carried out at the same location over a substantial period of time where the operation transacts the coal deposit, and the thickness of the coal deposits relative to the volume of the overburden is large and where the operator demonstrates that the overburden and other spoil and waste materials at a particular point in the permit area or otherwise available from the entire permit area is insufficient, giving due consideration to volumetric expansion, to restore the approximate original contour, the operator, at a minimum, shall backfill, grade, and compact (where advisable) using all available overburden and other spoil and waste materials to attain the lowest practicable grade but not more than the angle of repose, to provide adequate drainage and to cover all acid forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region and provided further, that in surface coal mining where the volume of overburden is large relative to the thickness of the coal deposit and where the operator demonstrates that due to volumetric expansion the amount of overburden and other spoil and waste materials removed in the course of the mining operation is more than sufficient to restore the approximate original contour, the operator shall after restoring the approximate original contour, backfill, grade, and compact (where advisable) the excess overburden and other spoil and waste materials to attain the lowest grade but not more than the angle of repose, and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region and that such overburden or spoil shall be shaped and graded in such a way as to prevent slides, erosion, and water pollution and is revegetated in accordance with the requirements of this article;

(4) Stabilize and protect all surface areas including spoil piles affected by the surface coal mining and reclamation operation to effectively control erosion and attendant air and water pollution;

(5) Remove the topsoil from the land in a separate layer, replace it on the backfill area or if not utilized immediately, segregate it in a separate pile from other spoil and when the topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, maintain a successful cover by quick growing plant or other means thereafter so that the topsoil is preserved from wind and water erosion, remains free of contamination by other acid or toxic material, and is in a usable condition for sustaining vegetation when restored during reclamation, except if topsoil is of insufficient quantity or of poor quality for sustaining vegetation, or if other strata can be shown to be more suitable for vegetation requirements, then the operator shall remove, segregate, and preserve in a like manner such other strata which is best able to support vegetation;

(6) Restore the topsoil or the best available subsoil which is best able to support vegetation;

(7) For all prime farm lands as identified in Section 9-16-83 (b)(15) to be mined and reclaimed, specifications for soil removal, storage, replacement, and reconstruction shall be established by the Secretary of Agriculture, and the operator shall, as a minimum, be required to:

a. Segregate the A horizon of the natural soil, except where it can be shown that other available soil materials will create a final soil having a greater productive capacity; and if not utilized immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material;

b. Segregate the B horizon of the natural soil, or underlying C horizons or other strata, or a combination of such horizons or other strata that are shown to be both texturally and chemically suitable for plant growth and that can be shown to be equally or more favorable for plant growth than the B horizon, in sufficient quantities to create in the regraded final soil a root zone of comparable depth and quality to that which existed in the natural soil; and if not utilized immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material;

c. Replace and regrade the root zone material described in paragraph b. above with proper compaction and uniform depth over the regarded spoil material; and

d. Redistribute and grade in a uniform manner the surface soil horizon described in paragraph a.;

(8) Create, if authorized in the approved mining and reclamation plan and permit, permanent impoundments of water on mining sites as part of reclamation activities only when it is adequately demonstrated that:

a. The size of the impoundment is adequate for its intended purpose;

b. The impoundment dam construction will be so designed as to achieve necessary stability with an adequate margin of safety compatible with that of structures constructed under Public Law 83-566 (16 U.S.C. 1006);

c. The quality of impounded water will be suitable on a permanent basis for its intended use and that discharges from the impoundment will not degrade the water quality below water quality standards established pursuant to applicable federal and state law in the receiving stream;

d. The level of water will be reasonably stable;

e. Final grading will provide adequate safety and access for proposed water users; and

f. Such water impoundments will not result in the diminution of the quality or quantity of water utilized by adjacent or surrounding landowners for agricultural, industrial, recreational, or domestic uses;

(9) Conduct any augering operation associated with surface mining in a manner to maximize recoverability of mineral reserves remaining after the operation and reclamation are complete; and seal all auger holes with an impervious and noncombustible material in order to prevent drainage except where the regulatory authority determines that the resulting impoundment of water in such auger holes may create a hazard to the environment or the public health or safety; provided, that the permitting authority may prohibit augering if necessary to maximize the utilization, recoverability or conservation of the solid fuel resources or to protect against adverse water quality impacts;

(10) Minimize the disturbances to the prevailing hydrologic balance at the mine-site and in associated offsite areas and to the quality and quantity of water in surface and ground water systems both during and after surface coal mining operations and during reclamation by:

a. Avoiding acid or other toxic mine drainage by such measures as, but not limited to:

1. Preventing or removing water from contact with toxic producing deposits;

2. Treating drainage to reduce toxic content which adversely affects downstream water upon being released to water courses;

3. Casing, sealing, or otherwise managing boreholes, shafts, and wells and keep acid or other toxic drainage from entering ground and surface waters;

b.1. Conducting surface coal mining operations so as to prevent to the extent possible using the best technology currently available, additional contributions of suspended or settleable solids to streamflow, or runoff outside the permit area, but in no event shall contributions be in excess of requirements set by applicable state or federal law.

2. Constructing any siltation structures pursuant to subparagraph b.1. of this subdivision prior to commencement of surface coal mining operations, such structures to be certified by a qualified registered engineer to be constructed as designed and as approved in the reclamation plan;

c. Cleaning out and removing temporary or large settling ponds or other siltation structures from drainways except those approved pursuant to subdivision (b)(8) of this section after disturbed areas are revegetated and stabilized and depositing the silt and debris at a site and in a manner approved by the regulatory authority;

d. Restoring recharge capacity of the mined area to approximate premining condition;

e. Avoiding channel deepening or enlargement in operations requiring the discharge of water from mines;

f. Such other actions as the regulatory authority may prescribe;

(11) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine working or excavations, stabilize all waste piles in designated areas through construction in compacted layers including the use of incombustible and impervious materials if necessary and assure the final contour of the waste pile will be compatible with natural surroundings and that the site can and will be stabilized and revegetated according to the provisions of this article;

(12) Refrain from surface coal mining within 500 feet from active and abandoned underground mines in order to prevent breakthroughs and to protect health or safety of miners; provided, that the regulatory authority shall permit an operator to mine near, through or partially through an abandoned underground mine or closer to an active underground mine if a. the nature, timing, and sequencing of the approximate coincidence of specific surface mine activities with specific underground mine activities are jointly approved by the regulatory authorities concerned with surface mine regulation and the health and safety of underground miners, and b. such operations will result in improved resource recovery, abatement of water pollution, or elimination of hazards to the health and safety of the public;

(13) Design, locate, construct, operate, maintain, enlarge, modify, and remove or abandon all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes, and used either temporarily or permanently as dams or embankments, in accordance with regulations developed by the regulatory authority consistent with the requirements of Section 515(f) of P.L. 95-87;

(14) Insure that all debris, acid-forming materials, toxic materials, or materials constituting a fire hazard are treated or buried and compacted or otherwise disposed of in a manner designed to prevent contamination of ground or surface waters and that contingency plans are developed to prevent sustained combustion;

(15) Insure that explosives are used only in accordance with existing state and federal law and the regulations promulgated by the regulatory authority; which shall include provisions to:

a. Provide adequate advance written notice to local governments and residents who might be affected by the use of such explosives by publication of the planned blasting schedule in a newspaper of general circulation in the locality and by mailing a copy of the proposed blasting schedule to every resident living within one-half mile of the proposed blasting site and by providing daily notice or audible warnings to resident/occupiers in such areas prior to any blasting;

b. Maintain for a period of at least three years and make available for public inspection upon request a log detailing the location of the blasts, the pattern and depth of the drill holes, the amount of explosives used per hole, and the order and length of delay in the blasts;

c. Limit the type of explosives and detonating equipment, the size, the timing and frequency of blasts based upon the physical conditions of the site so as to prevent (i) injury to persons, (ii) damage to public and private property outside the permit area, (iii) adverse impacts on any underground mine, and (iv) change in the course, channel, or availability of ground or surface water outside the permit area;

d. Require that all blasting operations be conducted by trained and competent persons as certified by the regulatory authority;

e. Provide that upon the request of a resident or owner of a man-made dwelling or structure within one-half mile of any portion of the permitted area the applicant or permittee shall conduct a pre-blasting survey of such structures and submit the survey to the regulatory authority and a copy to the resident or owner making the request. The area of the survey shall be decided by the regulatory authority.

(16) Insure that all reclamation efforts proceed in an environmentally sound manner and as contemporaneously as practicable with the surface coal mining operations; provided, however, that where the applicant proposes to combine surface mining operations with such other mining operations to assure maximum practical recovery of the mineral resources, the regulatory authority may grant a variance for specific areas within the reclamation plan from the requirement that reclamation efforts proceed as contemporaneously as practicable to permit such other mining operations prior to reclamation:

a. If the regulatory authority finds in writing that:

1. The applicant has presented, as part of the permit application, specific, feasible plans for the proposed such other operations;

2. The proposed such other mining operations are necessary or desirable to assure maximum practical recovery of the mineral resource and will avoid multiple disturbance of the surface;

3. The applicant has satisfactorily demonstrated that the plan for such other mining operations conforms to requirements for such other mining in the jurisdiction and that permits necessary for such other mining operations have been issued by the appropriate authority;

4. The areas proposed for the variance have been shown by the applicant to be necessary for the implementing of the proposed such other mining operations;

5. No substantial adverse environmental damage, either on-site or off-site, will result from the delay in completion of reclamation as required by this article;

6. Provisions for the off-site storage of spoil will comply with subdivision (b)(22);

b. All specific regulations governing the granting of such variance have been complied with;

c. The variance granted under the provisions of this subsection are to be reviewed by the regulatory authority not more than three years from the date of issuance of the permit; and

d. If liability under the bond filed by the applicant with the regulatory authority shall be for the duration of such other mining operations and until the requirements of Section 9-16-89 and subsection (b) of this section have been fully complied with.

(17) Insure that the construction, maintenance, and post-mining conditions of access roads into and across the site of operations will control or prevent erosion and siltation, pollution of water, damage to fish or wildlife or their habitat, or public or private property;

(18) Refrain from the construction of roads or other access ways up a stream bed or drainage channel or in such proximity of such channel so as to seriously alter the normal flow of water;

(19) Establish on the regraded areas, and all other lands affected, a diverse, effective, and permanent vegetative cover of the same seasonal variety native to the area of land to be affected and capable of self-regeneration and plant succession at least equal in extent of cover to the natural vegetation of the area; except, that introduced species may be used in the revegetation process where desirable and necessary to achieve the approved post-mining land use plan;

(20) Assume the responsibility for successful revegetation, as required by subdivision (19) above, for a period of five full years after the last year of augmented seeding, fertilizing, irrigation, or other work in order to assume compliance with subdivision (19) above; provided, that when the regulatory authority approves a long-term intensive agricultural post-mining land use, the applicable five-year period of responsibility for revegetation shall commence at the date of initial planting for such long-term intensive agricultural post-mining land use; provided further, that when the regulatory authority issues a written finding approving a long-term, intensive, agricultural post-mining land use as part of the mining and reclamation plan, the authority may grant exception to the provisions of subdivision (19) above;

(21) Protect offsite areas from slides or damage occurring during the surface coal mining and reclamation operations, and not deposit spoil material or locate any part of the operations or waste accumulations outside the permit area;

(22) Place all excess spoil material resulting from surface coal mining and reclamation activities in such a manner that:

a. Spoil is transported and placed in a controlled manner in position for concurrent compaction and in such a way to assure mass stability and to prevent mass movement;

b. The areas of disposal are within the bonded permit areas and all organic matter shall be removed immediately prior to spoil placement;

c. Appropriate surface and internal drainage systems and diversion ditches are used so as to prevent spoil erosion and movement;

d. The disposal area does not contain springs, natural water courses or wet weather seeps unless lateral drains are constructed from the wet areas to the main underdrains in such a manner that filtration of the water into the spoil pile will be prevented;

e. If placed on a slope, the spoil is placed upon the most moderate slope among those upon which, in the judgment of the regulatory authority, the spoil could be placed in compliance with all the requirements of this article, and shall be placed, where possible, upon, or above, a natural terrace, bench, or berm, if such placement provides additional stability and prevents mass movement;

f. Where the toe of the spoil rests on a downslope, a rock toe buttress, of sufficient size to prevent mass movement, is constructed;

g. The final configuration is compatible with the natural drainage pattern and surroundings and suitable for intended uses;

h. Design of the spoil disposal area is certified by a qualified registered professional engineer in conformance with professional standards, and

i. All other provisions of this article are met.

(23) Meet such other criteria as are necessary to achieve reclamation in accordance with the purposes of this article, taking into consideration the physical, climatological, and other characteristics of the site; and

(24) To the extent possible using the best technology currently available, minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental value, and achieve enhancement of such resources where practicable;

(25) Provide for an undisturbed natural barrier beginning at the elevation of the lowest coal seam to be mined and extending from the outslope for such distance as the regulatory authority shall determine shall be retained in place as a barrier to slides and erosion.

(c)(1) The regulatory authority shall promulgate regulations which shall include procedures pursuant to which the regulatory authority may permit surface mining operations for the purposes set forth in subdivision (3) of this subsection.

(2) Where an applicant meets the requirements of subdivisions (3) and (4) of this subsection a permit without regard to the requirement to restore to approximate original contour set forth in subdivisions (b)(3) or (d)(2) and (3) of this section may be granted for the surface mining of coal where the mining operation will remove an entire coal seam or seams running through the upper fraction of a mountain, ridge, or hill (except as provided in subparagraph (c)(4)a. hereof) by removing all of the overburden and creating a level plateau or a gently rolling contour with no highwalls remaining, and capable of supporting post-mining uses in accord with the requirements of this subsection.

(3) In cases where an industrial, commercial, agricultural, residential or public facility (including recreational facilities) use is proposed or the post-mining use of the affected land, the regulatory authority may grant a permit for a surface mining operation of the nature described in subdivision (c)(2) where:

a. After consultation with the appropriate land use planning agencies, if any, the proposed post-mining land use is deemed to constitute an equal or better economic or public use of the affected land, as compared with premining use;

b. The applicant presents specific plans for the proposed post-mining land use and appropriate assurances that such use will be:

1. Compatible with adjacent land uses;

2. Obtainable according to data regarding expected need and market;

3. Assured of investment in necessary public facilities;

4. Supported by commitments from public agencies where appropriate;

5. Practicable with respect to private financial capability for completion of the proposed use;

6. Planned pursuant to a schedule attached to the reclamation plan so as to integrate the mining operation and reclamation with the post-mining land use; and

7. Designed by a registered engineer in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site;

c. The proposed use would be consistent with adjacent land uses, and existing state and local land use plans and programs;

d. The regulatory authority provides the governing body of the unit of general-purpose government in which the land is located and any state or federal agency which the regulatory authority in its discretion, determines to have an interest in the proposed use, an opportunity of not more than 60 days to review and comment on the proposed use;

e. All other requirements of this article will be met.

(4) In granting any permit pursuant to this subsection, the regulatory authority shall require that:

a. The toe of the lowest coal seam and the overburden associated with it are retained in place as a barrier to slides and erosion;

b. The reclaimed area is stable;

c. The resulting plateau or rolling contour drains inward from the outslopes except at specified points;

d. No damage will be done to natural water-courses;

e. Spoil will be placed on the mountaintop bench as is necessary to achieve the planned post-mining land use; provided, that all excess spoil material not retained on the mountaintop shall be placed in accordance with the provisions of subdivision (b)(22) of this section;

f. Insure stability of the spoil retained on the mountaintop and meet the other requirements of this article;

(5) The regulatory authority shall promulgate specific regulations to govern the granting of permits in accord with the provisions of this subsection, and may impose such additional requirements through those regulations.

(6) All permits granted under the provisions of this subsection shall be reviewed not more than three years from the date of issuance of the permit, unless the applicant affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the approved schedule and reclamation plan.

(d) The following performance standards shall be applicable to steep-slope surface coal mining and shall be in addition to those general performance standards required by this section; provided, however, that the provisions of this subsection shall not apply to those situations in which an operator is mining on flat or gently rolling terrain, on which an occasional steep slope is encountered through which the mining operation is to proceed, leaving a plan or predominately flat area or where an operator is in compliance with provisions of subsection (c) hereof:

(1) Insure that when performing surface coal mining on steep slopes, no debris, abandoned or disabled equipment, spoil material, or waste mineral matter be placed on the downslope below the bench or mining cut; provided, that spoil material in excess of that required for the reconstruction of the approximate original contour under the provisions of subdivision (b)(3) or (d)(2) shall be permanently stored pursuant to subdivision (b)(22).

(2) Complete backfilling with spoil material shall be required to cover completely the highwall and return the site to the appropriate original contour, which material will maintain stability following mining and reclamation.

(3) The operator may not disturb land above the top of the highwall unless the regulatory authority finds that such disturbance will facilitate compliance with the environmental protection standards of this section; provided, however, that the land disturbed above the highwall shall be limited to that amount necessary to facilitate said compliance.

(4) For the purposes of this subsection, the term "steep slope" is any slope above 20 degrees, or any lesser slope which may be defined pursuant to the regulatory authority's regulations based upon considerations of soil, terrain, geology and other characteristics of a region or the state.

(e)(1) The regulatory authority may promulgate regulations which shall include procedures pursuant to which the regulatory authority may permit variances for the purposes set forth in subdivision (3) of this subsection, provided that the watershed control of the area is improved; and further provided complete backfilling with spoil material shall be required to cover completely the highwall which material will maintain stability following mining and reclamation.

(2) Where an applicant meets the requirements of subdivisions (3) and (4) of this subsection a variance from the requirement to restore to approximate original contour set forth in subdivision (d)(2) of this section may be granted for the surface mining of coal where the owner of the surface knowingly requests in writing, as a part of the permit application that such a variance be granted so as to render the land, after reclamation, suitable for an industrial, commercial, residential, or public use (including recreational facilities) in accord with the further provisions of subdivisions (3) and (4) of this subsection.

(3)a. After consultation with the appropriate land use planning agencies, if any, the potential use of the affected land is deemed to constitute an equal or better economic or public use;

b. Is designed and certified by a qualified registered professional engineer in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site;

c. And after approval of the appropriate state environmental agencies, the watershed of the affected land is deemed to be improved.

(4) In granting a variance pursuant to this subsection the regulatory authority shall require that only such amount of spoil will be placed off the mine bench as is necessary to achieve the planned post-mining land use, insure stability of the spoil retained on the bench, meet all other requirements of this article, and all spoil placement off the mine bench must comply with subdivision (b)(22) of this section.

(5) The regulatory authority shall promulgate specific regulations to govern the granting of variances in accord with the provisions of this subsection, and may impose such additional requirements as he deems to be necessary.

(6) All exceptions granted under the provisions of this subsection shall be reviewed not more than three years from the date of issuance of the permit, unless the permittee affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the reclamation plan.

(f) Upon the request of a municipality or 15 citizens of a municipality who are being affected by blasting operations of a surface coal mine, the regulatory authority shall solicit and consider public comments from those being affected in determining the necessity for more stringent standards. The final written determination of the regulatory authority, including any proposed standards, or the failure of the regulatory authority to act within a reasonable time, shall be reviewed by the commission. The commission, if requested by the municipality, 25 citizens of the municipalities or any affected licensee, shall hold a public hearing in the manner specified in Section 9-16-79 of this article. The commission shall affirm or reverse the written determination or refer it to the regulatory authority for further specific inquiries.



Section 9-16-91 - Surface effects of underground coal mining; requirements; remedies.

(a) The regulatory authority shall promulgate rules and regulations directed toward the surface effects of underground coal mining operations, and embodying the following requirements. In adopting any rules and regulations, the regulatory authority shall consider all distinct differences between surface coal mining and underground coal mining.

(b) Each permit issued pursuant to this article and relating to underground coal mining shall require the operator to:

(1) Adopt measures consistent with available technology in order to prevent subsidence causing material damage to the extent technologically and economically feasible, maximize mine stability, and maintain the value and reasonably foreseeable use of such surface lands, except in those instances where the mining methods used requires planned subsidence in a predictable and controlled manner. Nothing in this subsection shall be construed to prohibit the standard method of room and pillar mining.

(2) Seal all portals, entryways, drifts, shafts, or other openings between the surface and underground mine working when no longer needed for the conduct of the mining operations.

(3) Fill or seal exploratory holes no longer necessary for mining, maximizing to the extent technologically and economically feasible return of mine and processing waste, tailings, and any other waste incident to the mining operation, to the mine workings or excavations.

(4) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine workings or excavations, stabilize all waste piles created by the permittee from current operations through construction in compacted layers including the use of incombustible and impervious materials if necessary and assure that the leachate will not degrade waters below water quality standards established pursuant to applicable federal and state law surface or ground waters and that the final contour of the waste accumulation will be compatible with natural surroundings and that the site is stabilized and revegetated according to the provisions of this section.

(5) Design, locate, construct, operate, maintain, enlarge, modify, and remove, or abandon, in accordance with the standards and criteria developed pursuant to the regulatory authority's regulations, all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes and used either temporarily or permanently as dams or embankments.

(6) Establish on regraded areas and all other lands affected, a diverse and permanent vegetative cover capable of self-regeneration and plant succession and at least equal in extent of cover to the natural vegetation of the area.

(7) Protect offsite areas from damages which may result from such mining operations.

(8) Eliminate fire hazards and otherwise eliminate conditions which constitute a hazard to health and safety of the public.

(9) Minimize the disturbances of the prevailing hydrologic balance at the minesite and in associated offsite areas and to the quantity of water in surface ground water systems both during and after coal mining operations and during reclamation by doing each of the following activities:

a. Avoiding acid or other toxic mine drainage by such measures as, but not limited to, the following:

1. Preventing or removing water from contact with toxic producing deposits.

2. Treating drainage to reduce toxic content which adversely affects downstream water upon being released to water courses.

3. Casing, sealing, or otherwise managing boreholes, shafts, and wells to keep acid or other toxic drainage from entering ground and surface waters.

b. Conducting surface coal mining operations so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow or runoff outside the permit area (but in no event shall such contributions be in excess of requirements set by applicable state or federal law), and avoiding channel deepening or enlargements in operations requiring the discharge of water from mines.

(10) With respect to other surface impacts not specified in this subsection including the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities and for haulage, repair areas, storage areas, processing areas, shipping areas, and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities, operate in accordance with the standards established under Section 9-16-90 for such effects which result from surface coal mining operations. The regulatory authority shall make modifications in the requirements imposed by this subdivision as are necessary to accommodate all distinct differences between surface and underground coal mining.

(11) To the extent possible using the best technology currently available, minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values, and achieve enhancement of such resources where practicable.

(12) Locate openings for all new drift mines working acid-producing or iron-producing coal seams in such a manner as to prevent a gravity discharge of water from the mine.

(c) In order to protect the stability of the land, the regulatory authority shall suspend underground coal mining under urbanized areas, cities, towns, and communities and adjacent to industrial or commercial buildings, major impoundments, or permanent streams if it finds imminent danger to inhabitants of the urbanized areas, cities, towns and communities.

(d) The provisions of this article relating to permits, bonds, inspections and enforcement, public review, and administrative and judicial review shall be applicable to surface operations and surface impacts incident to an underground coal mine with such modifications to the permit application requirements, permit approval or denial procedures, and bond requirements as are necessary to accommodate all distinct differences between surface and underground coal mining. The regulatory authority shall promulgate such modifications in accordance with the rulemaking procedures established in Section 9-16-75.

(e) Underground coal mining operations conducted after July 1, 1998 shall comply with each of the following requirements:

(1) Promptly repair or compensate for material damage to any occupied residential dwelling and related structures or any noncommercial building caused by surface subsidence resulting from underground coal mining operations. Repair of damage shall include rehabilitation, restoration, or replacement of the damaged occupied residential dwelling and related structures or noncommercial building. Compensation shall be provided to the owner of the damaged occupied residential dwelling and related structures or noncommercial building which shall be in the full amount of the diminution in value resulting from subsidence caused damage. Compensation may be accomplished by the purchase, prior to mining, of a non-cancelable premium-prepaid insurance policy.

(2) Promptly replace any drinking, domestic, or residential water supply from a well or spring in existence prior to the application for a surface mining and reclamation permit, which has been affected by contamination, diminution, or interruption resulting from underground coal mining operations. Nothing in this section shall be construed to prohibit or interrupt underground coal mining operations.

(3) Promptly correct any material damage resulting from subsidence caused to surface lands, to the extent technologically and economically feasible, by restoring the land to a condition capable of maintaining the value and reasonably foreseeable uses that it was capable of supporting before subsidence.

The regulatory authority shall issue such notices or orders and take such actions as necessary to compel compliance with these requirements.

(f) Notwithstanding any other provision in this chapter to the contrary, the remedies prescribed in this section or any rule promulgated under authority of this chapter pertaining to repair or compensation for subsidence damage and replacement of water shall be the sole and exclusive remedies available to the owner for such damage and its effects. Neither punitive damages nor, except as specifically prescribed in this section or any rule promulgated under authority of this chapter pertaining to repair or compensation for subsidence damage and replacement of water, compensatory damages shall be awarded for subsidence damage caused by longwall mining or other mining process employing a planned subsidence method and conducted in substantial compliance with a permit issued under authority of this chapter. Nothing in this chapter shall prohibit agreements between the surface owner and the mineral owner or lessee that establish the manner and means by which repair or compensation for subsidence damage is to be provided. However, the remedies prescribed for subsidence damage shall not be diminished or waived by contrary provisions in deeds, leases, or documents, other than such subsidence damage agreements, which leave the owner without such prescribed remedies. Provided, however, the provisions of this subsection do not apply to any actions brought for, and in which the trier of the fact finds, intentional, willful, or wanton conduct; provided further, that conduct in substantial compliance with applicable mining permits may not be deemed to be intentional, willful, or wanton.



Section 9-16-92 - Inspections; authority to inspect records, equipment, premises; etc.; violations; maintenance of records, etc., by permittee; authority to enter upon all lands of the state.

(a) For the purpose of developing or assisting in the development, administration, and enforcement of this article or in the administration and enforcement of any permit under this article, or of determining whether any person is in violation of any requirement of this article:

(1) The regulatory authority shall require any permittee to (i) establish and maintain appropriate records, (ii) make monthly reports to the regulatory authority, (iii) install, use, and maintain any necessary monitoring equipment or methods, (iv) evaluate results in accordance with such methods, at such locations, intervals, and in such manner as the regulatory authority shall prescribe, and (v) provide such other information relative to surface coal mining and reclamation operations as the regulatory authority deems reasonable and necessary;

(2) For those surface coal mining and reclamation operations which remove or disturb strata that serve as aquifers which significantly insure the hydrologic balance of water use either on or off the mining site, the regulatory authority shall specify those:

a. Monitoring sites to record the quantity and quality of surface drainage above and below the minesite as well as in the potential zone of influence;

b. Monitoring sites to record level, amount, and samples of ground water and aquifers potentially affected by the mining and also directly below the lowermost (deepest) coal seam to be mined;

c. Records of well logs and borehole data to be maintained; and

d. Monitoring sites to record precipitation.

The monitoring data collection and analysis required by this section shall be conducted according to standards and procedures set forth by the regulatory authority in order to assure their reliability and validity; and

(3) The authorized representatives of the regulatory authority, without advance notice and upon presentation of appropriate credentials, (i) shall have the right of entry to, upon or through any surface coal mining and reclamation operations or any premises in which any records required to be maintained under subdivision (1) of this subsection are located; and (ii) may at reasonable times, and without delay, have access to and copy any records, inspect any monitoring equipment or method of operation required under this article.

(4) In order to carry out the provisions of this article, it shall be lawful for any person or persons who are commission members, employees of the regulatory authority or any law enforcement officer who accompanies an authorized representative of the regulatory authority in the performance of his functions or duties under this article, to enter upon and cross all lands in the state, provided that in so doing no damage is done to private property.

(b) The inspections by the regulatory authority shall (1) occur on an irregular basis averaging not less than one partial inspection per month and one complete inspection per calendar quarter for the surface coal mining and reclamation operation covered by each permit; (2) occur without prior notice to the permittee or his agents or employees except for necessary onsite meetings with the permittee; and (3) include the filing of inspection reports adequate to enforce the requirements of and to carry out the terms and purposes of this article.

(c) Each permittee shall conspicuously maintain at the entrances to the surface coal mining and reclamation operations a clearly visible sign which sets forth the name, business address, and phone number of the permittee and the permit number of the surface coal mining and reclamation operations.

(d) Each inspector, upon detection of each violation of any requirement of this article, shall forthwith inform the operator in writing, and shall report in writing any such violation to the regulatory authority.

(e) Copies of any records, reports, inspection materials, or information obtained under this article by the regulatory authority shall be made immediately available to the public at central and sufficient locations in the county, multicounty, and state area of mining so that they are conveniently available to residents in the areas of mining.

(f)(1) Any person who is or may be adversely affected by a surface mining operation may notify the regulatory authority or any representative of the regulatory authority responsible for conducting the inspection, in writing, of any violation of this article which he has reason to believe exists at the surface mining site. The regulatory authority shall, by regulation, establish procedures for informal review of any refusal by a representative of the regulatory authority to issue a citation with respect to any such alleged violation. The regulatory authority shall furnish such persons requesting the review a written statement of the reasons for the regulatory authority's final disposition of the case.

(2) The regulatory authority shall also, by regulation, establish procedures to insure that adequate and complete inspections are made. Any such person may notify the regulatory authority of any failure to make such inspections, after which the regulatory authority shall determine whether adequate and complete inspections have been made. The regulatory authority shall furnish such persons a written statement of the reasons for the regulatory authority's determination that adequate and complete inspections have or have not been conducted.



Section 9-16-93 - Violations; inspection by authority; remedial actions; hearing; action by Attorney General.

(a) Whenever, on the basis of any information available to it, including receipt of information from any person, the regulatory authority has reason to believe that any person is in violation of any requirement of this article or any permit condition required by this article, the regulatory authority shall immediately order an inspection of the surface coal mining operation at which the alleged violation is occurring unless the same information is available to the regulatory authority as a result of a previous inspection. When the inspection results from information provided to the regulatory authority by any person, the regulatory authority shall notify such person when the inspection is proposed to be carried out and such person shall be allowed to accompany the inspector during the inspection. The regulatory authority shall consult with all state and federal agencies charged with the enforcement of mine safety regulations and shall ensure that the person accompanying the inspector complies with appropriate safety standards and regulations. The regulatory authority shall provide that the person accompanying the inspector assumes the risk of personal injury where such injury results from conduct of the operator which is neither negligent nor intentional and where the person accompanying the inspector fails to comply with appropriate safety standards and regulations.

(b) When on the basis of an inspection by an authorized representative of the regulatory authority, the regulatory authority or its authorized representative determines that any condition or practice exists or that any permittee is in violation of any requirement of this article or any permit condition required by this article, and such violation, condition, or practice also creates an imminent danger to the health or safety of the public, or is causing or can reasonably be expected to cause significant imminent environmental harm to land, air, or water resources, the regulatory authority or its authorized representative shall immediately order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the condition, practice, or violation of this article. Such cessation order shall remain in effect until the regulatory authority or its authorized representative determines that the condition, practice, or violation has been abated, or until modified, vacated, or terminated by the regulatory authority or its authorized representative pursuant to subsection (e) or by the hearing officer. Where the regulatory authority finds that the ordered cessation of surface coal mining and reclamation operations, or any portion thereof, will not completely abate the imminent danger to the health or safety of the public or the significant, imminent environmental harm to land, air, or water resources, the regulatory authority, in addition to the cessation order, shall impose affirmative obligations on the operator requiring him or her to take whatever steps the regulatory authority deems necessary to abate the imminent danger or the significant, imminent harm.

(c) When on the basis of an inspection by an authorized representative of the regulatory authority, the regulatory authority or its authorized representative determines that any permittee is in violation of any requirement of this article, including any permit condition required by this article, but such violation does not create an imminent danger to the health or safety of the public or cannot be reasonably expected to cause significant, imminent environmental harm to land, air, or water resources, the regulatory authority or its authorized representative shall issue a notice to the permittee or his or her agent fixing a reasonable time, but not more than 90 days, for the abatement of the violation and providing opportunity for an informal conference. If, upon expiration of the period of time as originally fixed or subsequently extended, for good cause shown and upon the written findings of the regulatory authority or its authorized representative, the regulatory authority or its authorized representative finds that the violation has not been abated, a cessation order shall immediately be issued for the relevant portion of the surface coal mining and reclamation operation including the entire operation, if relevant. Such cessation order shall remain in effect until modified, vacated, or terminated by the regulatory authority or its authorized representative pursuant to subsection (e) or until the regulatory authority or its authorized representative determines that the violation has been abated. In the order of cessation the regulatory authority shall determine the steps necessary to abate the violation in the most expeditious manner possible and shall include the necessary measures in the order. Actions taken by the regulatory authority under this subsection may be reviewed by a hearing officer pursuant to Sections 9-16-78 and 9-16-79.

(d) When, on the basis of an inspection, the regulatory authority or its authorized representative determines that a pattern of violations of any requirements of this article or any permit conditions exists or has existed, and if the regulatory authority or its authorized representative also find that such violations are caused by the unwarranted failure of the permittee to comply with any requirements of this article or any permit conditions, or that such violations are willfully caused by the permittee, the regulatory authority or its authorized representative shall forthwith issue an order to show cause as to why the permit should not be suspended or revoked and shall provide opportunity for a public hearing before a hearing officer pursuant to Sections 9-16-78 and 9-16-79. If a hearing is requested, the hearing officer shall inform all interested parties of the time and place of the hearing. Upon the permittee's failure to show cause as to why the permit should not be suspended or revoked, the hearing officer shall forthwith suspend or revoke the permit. If the hearing officer revokes the permit, the permittee shall immediately cease surface coal mining operations on the permit area and shall complete reclamation within a period specified by the hearing officer or the hearing officer shall declare as forfeited the performance bonds for the operation.

(e) Notices and orders issued pursuant to this section shall set forth with reasonable specificity the nature of the violation and the remedial action required, the period of time established for abatement, and a reasonable description of the portion of the surface coal mining and reclamation operation to which the notice or order applies. Each notice or order issued under this section shall be given promptly to the permittee or his or her agent by the regulatory authority or its authorized representative who issues such notice or order and all such notices and orders shall be in writing and shall be signed by the regulatory authority or such authorized representative. Any notice or order issued pursuant to this section may be modified, vacated, or terminated by the regulatory authority or its authorized representative. Provided, that any notice or order issued pursuant to this section which requires cessation of mining by the operator shall expire within 30 days of actual notice to the operator or his or her agent, unless a public hearing is held at the site or within such reasonable proximity to the site that any viewings of the site can be conducted during the course of the public hearing.

(f)(1) The regulatory authority may request the Attorney General to institute a civil action for relief, including a permanent or temporary injunction, restraining order, or any other appropriate order in the circuit court for the county in which the surface coal mining and reclamation operation is located or in which the permittee thereof has his or her principal office, whenever such permittee or his or her agent does any of the following:

a. Violates or fails or refuses to comply with any order or decision issued by the regulatory authority under this article.

b. Interferes with, hinders, or delays the regulatory authority or his or her authorized representatives in carrying out this article.

c. Refuses to admit such authorized representative to the mine.

d. Refuses to permit inspection of the mine by such authorized representative.

e. Refuses to furnish any information or report requested by the regulatory authority in furtherance of this article .

f. Refuses to permit access to, and copying of, such records as the regulatory authority determines necessary in carrying out this article.

(2) Such court shall have jurisdiction to provide such relief as may be appropriate. Temporary restraining orders shall be issued in accordance with Rule 65 of the Alabama Rules of Civil Procedure as amended. Any relief granted by the court to enforce an order under paragraph a. shall continue in effect until the completion or final termination of all proceedings for review of such order under this article, unless, prior thereto, the circuit court granting such relief sets it aside or modifies it.



Section 9-16-94 - Penalties.

(a) Any permittee or operator who violates any permit condition or who violates any other provision of this article, may be assessed a civil penalty by the regulatory authority, except that if such violation leads to the issuance of a cessation order under Section 9-16-93, the civil penalty shall be assessed. Such penalty shall not exceed $5,000.00 for each violation. Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments. In determining the amount of the penalty, consideration shall be given to the permittee's history of previous violations at the particular surface coal mining operations; the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public; whether the permittee was negligent; and the demonstrated good faith of the permittee charged in attempting to achieve rapid compliance after notification of the violation.

(b) A civil penalty shall be assessed by the regulatory authority only after the person charged with a violation described under subsection (a) of this section has been given an opportunity for a public hearing before a hearing officer pursuant to Sections 9-16-78 and 9-16-79. Where such a public hearing has been held, the hearing officer shall make findings of fact, and he shall issue a written decision as to the occurrence of the violation and the amount of the penalty which is warranted, incorporating, when appropriate, an order therein requiring that the penalty be paid. When appropriate, the hearing officer shall consolidate such hearings with other proceedings under Section 9-16-93 of this article. Where the person charged with such a violation fails to avail himself of the opportunity for a public hearing, a civil penalty shall be assessed by the regulatory authority after the regulatory authority has determined that a violation did occur, and the amount of the penalty which is warranted, and has issued an order requiring that the penalty be paid.

(c) Upon the issuance of a notice or order charging that a violation of the article has occurred, the regulatory authority shall inform the operator within 30 days of the proposed amount of said penalty. The person charged with the penalty shall then have 30 days to pay the proposed penalty in full or, if the person wishes to contest either the amount of the penalty or the fact of the violation, forward the proposed amount to the regulatory authority for placement in an escrow account. If through administrative or judicial review of the proposed penalty, it is determined that no violation occurred, or that the amount of the penalty should be reduced, the regulatory authority shall within 30 days remit the appropriate amount to the person, with interest at the rate of six percent, or at the prevailing Department of the Treasury rate, whichever is greater. Failure to forward the money to the regulatory authority within 30 days shall result in a waiver of all legal rights to contest the violation or the amount of the penalty.

(d) Civil penalties owed under this article may be recovered in a civil action brought by the Attorney General at the request of the regulatory authority in any appropriate circuit court of this state.

(e) Any person who willfully and knowingly violates a condition of a permit issued pursuant to this article or fails or refuses to comply with any order issued under Section 9-16-79 or Section 9-16-93 of this article or any order incorporated in a final decision issued by the regulatory authority under this article, except an order incorporated in a decision issued under subsection (b) of this section, shall, upon conviction be punished by a fine of not more than $10,000.00, or by imprisonment for not more than one year or both. Any person who willfully and knowingly engages in surface coal mining operations without a license and permit as required by this article shall upon conviction be punished by a fine of not more than $10,000.00 per day for each and every day during which such violation continues, and shall be subject to imprisonment for not more than one year or both. In addition to any criminal penalty issued hereunder any person who affects land in violation of this subsection shall be required to post a bond in accordance with that of Section 9-16-89 and to reclaim the affected land.

(f) Whenever a corporate permittee violates a condition of a permit issued pursuant to this article or fails or refuses to comply with any order issued under Section 9-16-93 of this article, or any order incorporated in a final decision issued by the regulatory authority under this article except an order incorporated in a decision issued under subsection (b) of this section, any director, officer, or agent of such corporation who willfully and knowingly authorized, ordered, or carried out such violation, failure, or refusal shall be subject to the same civil penalties, fines, and imprisonment that may be imposed upon a person under subsections (a) and (e) of this section.

(g) Whoever knowingly makes any false statement, representation, or certification, or knowingly fails to make any statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained pursuant to this article or any order or decision issued by the regulatory authority under this article, shall upon conviction, be punished by a fine of not more than $10,000.00, or by imprisonment for not more than one year or both.

(h) Any operator who fails to correct a violation for which a citation has been issued under Section 9-16-93 within the period permitted for its correction (which period shall not end until the entry of a final order or the conclusion of the appeals process), shall be assessed a civil penalty of not less than $750.00 for each day during which such failure or violation continues, but not to exceed 30 days.

(i) Any operator who forfeits his bond for willful failure to reclaim the affected land shall not be issued a new permit for any operation in which he owns any interest until he has paid to the regulatory authority for deposit to the Alabama Surface Mining Fund the sum equal to the amount of coverage of the forfeited bond. This repayment will not affect the previous bond forfeiture of the operator.

(j) Any person who shall, except as permitted by law, willfully resist, prevent, impede, or interfere with the regulatory authority or any of its agents in the performance of duties pursuant to this article shall be punished by a fine of not more than $10,000.00 or by imprisonment for not more than one year, or both.



Section 9-16-95 - Citizens' actions; attorneys, etc., fees allowed as damages.

(a) Except as provided in subsection (b) of this section, any person having an interest which is or may be adversely affected, (or any citizen of this state having knowledge that any of the provisions of this article are willfully or deliberately not being enforced and who files a statement with the regulatory authority in writing and under oath with facts set forth specifically stating the nature of the failure to enforce the provisions of this article), may commence a civil action on his own behalf to compel compliance with this article:

(1) Against any other governmental instrumentality or agency to the extent permitted by the Eleventh Amendment to the Constitution of the United States which is alleged to be in violation of the provisions of this article or of any rule, regulation, order or permit issued pursuant thereto, or against any other person who is alleged to be in violation of any rule, regulation, order or permit issued pursuant to this article; or

(2) Against the regulatory authority to the extent permitted by the Eleventh Amendment to the Constitution of the United States where there is alleged a failure of the regulatory authority to perform any act or duty under this article which is not discretionary with the regulatory authority.

In a civil action brought pursuant to this subsection, the cause shall be tried in the circuit court with jurisdiction over the location of the regulatory authority's principal office, except that in a civil action brought against any person pursuant to subdivision (1) of this subsection, the cause shall be tried in the circuit court of the county where the alleged violation occurred and the action in either case shall be prosecuted in the name of the real party in interest.

(b) No action may be commenced:

(1) Under subdivision (a) (1) of this section:

a. Prior to 60 days after the plaintiff has given notice in writing of the violation (i) to the regulatory authority, (ii) to the Secretary of the Interior, and (iii) to any alleged violator; or

b. If the Secretary of the Interior, or the regulatory authority, has commenced and is diligently prosecuting a civil action to require compliance with the provisions of this article, or any rule, regulation, order, or permit issued pursuant to this article. In any such action in a court of the United States any person may intervene as a matter of right; or

(2) Under subdivision (a) (2) of this section prior to 60 days after the plaintiff has given notice in writing of such action to the regulatory authority in such manner as the regulatory authority by regulation shall prescribe except that such action may be brought immediately after such notification in the case where the violation or order complained of constitutes an imminent threat to the health or safety of the plaintiff or would immediately affect a legal interest of the plaintiff.

(c) In such action under this section, the regulatory authority or the Secretary of the Interior if not parties, may intervene as a matter of right.

(d) The court, in issuing any final order in any action brought pursuant to subsection (a) of this section, may award costs of litigation (including attorney and expert witness fees) to any party, whenever the court determines such award is appropriate. The court shall, if a temporary restraining order or preliminary injunction is sought require the filing of a bond or equivalent security in accordance with the Alabama Rules of Civil Procedure.

(e) Nothing in this section shall restrict any right which any person (or class of persons) may have under any statute or common law to seek enforcement of any of the provisions of this article and the regulations thereunder, or to seek any other relief, including relief against the regulatory authority, as permitted by the Constitution and laws of this state.

(f) Any person who is injured in his person or property through the violation by any operator of any rule, regulation, order, or permit issued pursuant to this article may bring an action for damages in the venue available under Alabama law. The court may award reasonable attorney and expert witness fees to the prevailing party. Nothing in this subsection shall affect the rights established by or limits imposed under state workers' compensation laws.



Section 9-16-96 - Designation of areas unsuitable for surface coal mining; right to petition; review and public hearing; areas exempt from mining operations.

(a)(1) The regulatory authority shall establish a planning process enabling objective decisions based upon competent and scientifically sound data and information as to which, if any, land areas of the state are unsuitable for all or certain types of surface coal mining operations pursuant to the standards set forth in subdivisions (2) and (3) of this subsection but such designation shall not prevent the mineral exploration pursuant to the article of any area so designated.

(2) Upon petition pursuant to subsection (c) of this section, the regulatory authority shall designate an area as unsuitable for all or certain types of surface coal mining operations if the regulatory authority determines that reclamation pursuant to the requirements of this article is not technologically and economically feasible.

(3) Upon petition pursuant to subsection (c) of this section, a surface area may be designated unsuitable for certain types of surface coal mining operations if such operations will:

a. Be incompatible with existing state or local land use plans or programs; or

b. Affect fragile or historic lands in which such operations could result in significant damage to important historic, cultural, scientific, and aesthetic values and natural systems; or

c. Affect renewable resource lands in which such operations could result in a substantial loss or reduction of long-range productivity of water supply or of food or fiber products, and such lands to include aquifers and aquifer recharge areas; or

d. Affect natural hazard lands in which such operations could substantially endanger life and property, such lands to include areas subject to frequent flooding and areas of unstable geology.

(4) To comply with this section, the regulatory authority, which is the state agency responsible for surface mining lands review, must develop a process which includes:

a. A data base and an inventory system which will permit proper evaluation of the capacity of different land areas of the state to support and permit reclamation of surface coal mining operations;

b. A method or methods for implementing land use planning decisions concerning surface coal mining operations; and

c. Proper notice, opportunities for public participation, including a public hearing prior to making any designation or redesignation, pursuant to this section.

(5) Determinations of the unsuitability of land for surface coal mining, as provided for in this section, shall be integrated as closely as possible with present and future land use planning and regulation processes at the federal, state, and local levels.

(6) The requirements of this section shall not apply to lands on which surface coal mining operations are being conducted on August 3, 1977, or under a permit issued pursuant to this article, or where substantial legal and financial commitments in such operation were in existence prior to January 4, 1977.

(b) Any person having an interest which is or may be adversely affected shall have the right to petition the regulatory authority to have an area designated as unsuitable for surface coal mining operations or to have such a designation terminated. Such a petition shall contain allegations of facts with supporting evidence which would tend to establish the allegations. Within ten months after receipt of the petition the regulatory authority shall hold a public hearing in the locality of the affected area, after appropriate notice and publication of the date, time, and location of such hearing. After a person having an interest which is or may be adversely affected has filed a petition and before the hearing, as required by this subsection, any person may intervene by filing allegations of facts with supporting evidence which would tend to establish the allegations. Within 60 days after such hearing, the regulatory authority shall issue and furnish to the petitioner and any other party to the hearing, a written decision regarding the petition, and the reasons therefor. In the event that all the petitioners stipulate agreement prior to the requested hearing, and withdraw their request, such hearing need not be held.

(c) Prior to designating any land areas as unsuitable for surface coal mining operations, the regulatory authority shall prepare a detailed statement on (i) the potential coal resources of the area, (ii) the demand for coal resources, and (iii) the impact of such designation on the environment, the economy, and the supply of coal.

(d) Within 30 days of the final decision of the regulatory authority, any party to the proceedings before the regulatory authority may petition the commission to review the decision. Upon request, the commission shall hold a public hearing after appropriate notice in the manner specified in Section 9-16-79 of this article at such location as the commission deems appropriate. At the hearing, any person may appear and be heard on the record. Documentary or other evidence may be received for inclusion in the record. Within 30 days of the hearing, the commission shall issue a written decision affirming or reversing the decision of the regulatory authority or referring the decision back to the regulatory authority for further specific inquiry.

(e) After the enactment of this article and subject to valid existing rights no surface coal mining operations except those which exist on the date of enactment of this article shall be permitted:

(1) On any lands within the boundaries of units of the National Park System, the National Wildlife Refuge Systems, the National System of Trails, the National Wilderness Preservation System, the Wild and Scenic Rivers System, including study rivers designated under Section 5(a) of the Wild and Scenic Rivers Act, National Recreation Areas designated by act of Congress; and any state park;

(2) On any federal lands within the boundaries of any national forest; provided, however, that surface coal mining operations may be permitted on such lands if the Secretary of Interior finds that there are no significant recreational, timber, economic, or other values which may be incompatible with such surface mining operations and surface operations and impacts are incident to an underground coal mine;

(3) Which will adversely affect any publicly owned park or places included in the National Register of Historic Sites unless approved jointly by the regulatory authority and the federal, state, or local agency with jurisdiction over the park or the historic site;

(4) Within 100 feet of the outside right-of-way line of any public road, except where mine access roads or haulage roads join such right-of-way line and except that the regulatory authority may permit such roads to be relocated or the area affected to lie within 100 feet of such road, if after public notice and opportunity for public hearing in the locality a written finding is made that the interests of the public and the landowners affected thereby will be protected; or

(5) Within 300 feet from any occupied dwelling, unless waived by the owner thereof, nor within 300 feet of any public building, school, church, community, or institutional building, public park, or within 100 feet of a cemetery;

(6) Within 1,000 feet horizontally of the mean high water level of Lewis Smith Lake (which mean high water level shall be a topographic contour line corresponding to the spillway elevation of the Lewis Smith Lake Dam); 1,000 feet horizontally of the rim of Little River Canyon; 1,000 feet horizontally on either side of the Little River and the east, middle and west forks of the Little River.



Section 9-16-97 - Water rights.

(a) Nothing in this article shall be construed as affecting in any way the right of any person to enforce or protect, under applicable law, his interest in water resources affected by a surface coal mining operation.

(b) The operator of a surface coal mine shall replace the water supply of an owner of interest in real property who obtains all or part of his supply of water for domestic, agricultural, industrial, or other legitimate use from an underground or surface source where such supply has been affected by contamination, diminution, or interruption proximately resulting from such surface coal mine operation.



Section 9-16-98 - Experimental practices.

In order to encourage advances in mining and reclamation practices or to allow post-mining land use for industrial, commercial, residential, or public use (including recreational facilities), the regulatory authority with approval by the Secretary of Interior may authorize departures in individual cases on an experimental basis from the environmental protection performance standards promulgated under Sections 9-16-90 and 9-16-91 of this article. Such departures may be authorized if (i) the experimental practices are potentially more or at least as environmentally protective, during and after mining operations, as those required by promulgated standards; (ii) the mining operations approved for particular land use or other purposes are no larger or more numerous than necessary to determine the effectiveness and economic feasibility of the experimental practices; and (iii) the experimental practices do not reduce the protection afforded public health and safety below that provided by promulgated standards.



Section 9-16-99 - Surface mining operations not subject to this article.

The provisions of this article shall not apply to any of the following activities:

(1) The extraction of coal by a landowner for his own noncommercial use from land owned or leased by him;

(2) For surface mining operations affecting two acres or less, the regulatory authority may waive certain requirements of this article where those requirements will not affect the reclamation of the affected lands;

(3) The extraction of coal as an incidental part of federal, state or local government-financed highway or other construction under regulations established by the regulatory authority;

(4) The extraction of coal incidental to the extraction of other minerals where coal does not exceed sixteen and two-thirds percent of the tonnage of minerals removed for commercial use or sale pursuant to regulations established by the regulatory authority.



Section 9-16-100 - Confidentiality of records.

Any record, report or information required to be submitted to the regulatory authority by a licensee or permittee pursuant to this article shall be available to the public, except as provided elsewhere in this article and except that upon a verified representation to the regulatory authority by an applicant, licensee or permittee that a record, report or information, or particular part thereof, to which the regulatory authority has access under this article, if made public, would divulge production or financial data or methods, processes or production unique to the person or would otherwise tend to affect adversely the competitive position of the person, the regulatory authority shall treat the record, report or information or particular portion thereof as confidential in the administration of this article.



Section 9-16-101 - Leases of certain lands.

The regulatory authority is hereby vested with the authority and responsibility for consulting with all institutions of this state which own lands or mineral interests relating to all coal leases proposed to be entered into by such institutions. The regulatory authority is hereby designated as the agency of the State of Alabama for reviewing and approving such coal leases. Upon submission of any such proposed lease, the regulatory authority shall, within 45 days, by order approve or disapprove such proposed lease; upon failure of the regulatory authority to act within such time, such lease shall be conclusively presumed approved. In any case in which the regulatory authority refuses to approve the execution of such a lease, the proposed lessee may demand a hearing before a hearing officer pursuant to the provisions of Section 9-16-78 and 9-16-79 of this article with all rights of appeal as set forth.



Section 9-16-102 - Reports of certain coal sales.

Any person engaged in the business of coal brokering or operating a coal sales agency in the State of Alabama and each and every person, corporation or other legal entity operating an electric system for the sale of electric energy for resale, sale to the public or sale to its members and each and every industrial purchaser of coal in the State of Alabama shall report, on a form to be furnished by the regulatory authority, at intervals of not less than 60 days, the name, address, license number and permit number of the producer of all coal purchased by it since its last reporting period. In the event that any person named in the preceding sentence purchases coal mined outside of the State of Alabama, such facts shall be so noted on the form described above. Failure of the persons described in this section to render such reports shall constitute a misdemeanor punishable by fine of not more than $5,000.00; provided, that prior to instituting any such action, the regulatory authority, in the case of a first offense only, shall notify such person by certified or registered mail of the failure to comply with this provision of this article and shall afford such person not more than 10 days to furnish such report. Officers, employees and agents of the regulatory authority shall be permitted to inspect the records and books of the persons specified above to determine the accuracy of such reports, such inspection to take place at reasonable times. In no event shall the regulatory authority require disclosure of the amounts of any purchase or the purchase price paid for such coal or of any information other than that set forth above, except by specific subpoena in preparation for hearing or other enforcement action.



Section 9-16-103 - Alabama Surface Mining Fund.

(a) All sums received through the payment of fees, the forfeiture of bonds, the recovery of civil penalties or appropriations by the Legislature shall be placed in the State Treasury and credited to an open account designated as the Alabama Surface Mining Fund. This fund, which shall include the Alabama Surface Mining Reclamation Fund established by Act No. 551, 1975 Regular Session, shall be available to the regulatory authority for expenditure in the administration and enforcement of this article, and training, reclamation and research programs; provided, that the proceeds from the forfeiture of any bond shall be used to the extent required by law in completing reclamation and revegetation of the area with respect to which the bond applies. Any unencumbered and any unexpended balance of this fund remaining at the end of any fiscal year shall not lapse, but shall be carried forward for the purposes of this article until expended.

(b) There is authorized to be appropriated to the Alabama Surface Mining Fund initially the current balance of the Alabama Surface Mining Reclamation Fund at the effective date of this article and such other sums as may thereafter be appropriated by the Legislature.



Section 9-16-104 - Reimbursement and funding.

The regulatory authority shall make every effort to obtain maximum reimbursement from the Director of the Office of Surface Mining Reclamation and Enforcement for the costs of performing its duties under this article. The regulatory authority is authorized to accept, administer and expend such funds or grants as it may receive, including such funds as may be appropriated by the Legislature.



Section 9-16-105 - Constitutionality and validity of article.

(a) If Public Law 95-87, or any rule or regulation promulgated thereunder or any part of such Public Law 95-87, is adjudged unconstitutional or invalid for any reason, then such provisions of this article, or such rules or regulations as were adopted in order to comply with the provisions of Public Law 95-87 which correspond to such constitutional or invalid provisions shall become void and be of no further force and effect, and any regulations adopted by the commission implementing such provisions, or corresponding to any federal rules or regulations which are declared unconstitutional or invalid shall become void and be of no further force or effect. In the event Public Law 95-87 or any part thereof or any rule or regulation promulgated thereunder is enjoined, suspended or the enforcement thereof is stayed pending litigation, then the commission shall immediately suspend the enforcement of the corresponding section or sections of this article, or any rules and regulations promulgated hereunder; such suspension to exist for a period of time coextensive with the suspension and enforcement of such provisions of Public Law 95-87 or the rules or regulations adopted thereunder. In the event the Congress of the United States repeals any provision of Public Law 95-87 then any corresponding provision of this article shall upon such repeal be of no further force and effect; in the event the Congress of the United States amends Public Law 95-87 or the Secretary of the Interior amends any regulation adopted thereunder by lessening or in any way making the requirements of such act or regulations less restrictive on the state or on those engaged in the surface mining industry then such amendment shall be deemed to have amended this article in like manner, or, in the case of regulations, such modified regulation shall be adopted by the regulatory authority.

(b) The State of Alabama, by any provision, part or all of this article, does not waive any rights and powers reserved to it by the Tenth Amendment to the Constitution of the United States, and this article shall not be interpreted so as to prevent the State of Alabama from protecting any and all of its rights and governmental powers through any legal action as might be determined by duly constituted officials of the State of Alabama.



Section 9-16-106 - Provisions cumulative; certain laws not repealed.

This article is cumulative and is intended to preempt local, municipal, county and state regulation of surface coal mining operations and to supplement existing state law and no part hereof shall be construed to repeal or supersede an existing state law specifically enacted for the control, abatement or prevention of water or air pollution. The Alabama Surface Mining Act of 1969 (Act 399, Regular Session 1969) now appearing as Sections 9-16-1 through 9-16-15, is not repealed as to the regulation of the surface mining of clay, sand, gravel, ores, limestone, marble, dolomite, and other minerals. The Little River Canyon Preservation Acts, Act 227, H. 49 and Act 524, H. 1225 of the 1976 Regular Session (Acts of Alabama pages 243 and 669 respectively) are not repealed. All other laws or parts of laws which are inconsistent with this article are hereby repealed.



Section 9-16-107 - Effective date.

This article shall become effective immediately upon:

(1) Its passage and approval by the Governor, or upon its otherwise becoming a law; and

(2) Upon the approval of the state regulatory program by the Secretary of Interior pursuant to Section 503 of P. L. 95-87, 30 U.S.C. §1253 (1977). However upon the passage and approval by the Governor of this article, or upon its otherwise becoming a law the Alabama Surface Mining Commission shall have the authority to promulgate those regulations necessary for the state to retain exclusive jurisdiction over the regulation of surface coal mining and reclamation operations pursuant to Section 503 of Public Law 95-87, 30 U.S.C. §1253 et seq. Any proceedings currently being taken or previously taken by the Alabama Surface Mining Reclamation Commission for the purpose of promulgating the necessary regulations shall be continued and considered actions of the reconstituted commission.






Article 4 - Abandoned Mine Reclamation.

Section 9-16-120 - Legislative intent.

It is the express intent of this Legislature by the provisions of this article to provide for and implement a state program for abandoned mine reclamation which complies with the provisions of Title IV, Public Law 95-87 of the 95th U. S. Congress, known as the "Surface Mining Control and Reclamation Act of 1977".



Section 9-16-121 - Definitions.

For the purpose of this article the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) ABANDONED MINE LANDS. Lands affected by the mining of coal prior to November 5, 1990, and left in either an unreclaimed or inadequately reclaimed condition, and for which there is no continuing reclamation responsibility required under state or federal law, and which continue in their present condition to substantially degrade the quality of the environment, prevent or damage the beneficial use of land or water resources, or endanger the health or safety of the public.

(2) DIRECTOR. The Director of Industrial Relations or his or her authorized agents or representatives.

(3) FEDERAL ACT. Title IV, "Abandoned Mine Reclamation," of Public Law 95-87 of the 95th U. S. Congress.

(4) FUND. State Abandoned Mine Reclamation Fund.

(5) SECRETARY. The Secretary of the United States Department of Interior.

(6) STATE RECLAMATION PROGRAM. The state program for abandoned mine reclamation provided for in this article.



Section 9-16-122 - Abandoned Mine Reclamation Fund.

(a) There is hereby created in the State Treasury a special fund to be called the State Abandoned Mine Reclamation Fund which shall receive all state and federal appropriations, grants and donations, and all other moneys available for the purposes of this article, and such funds are hereby appropriated and made exclusively available to be used as provided by this article and for the purposes herein stated. All fund sources shall be separately accounted for.

(b) Moneys in the fund may be used for the following purposes:

(1) Reclamation and restoration of land and water resources adversely affected by past coal mining, including but not limited to reclamation and restoration of abandoned surface mine areas, abandoned coal processing areas, and abandoned coal refuse disposal areas; sealing and filling abandoned deep mine entries and voids, planting of land adversely affected by past coal mining to prevent erosion and sedimentation; prevention, abatement, treatment, and control of water pollution created by coal mine drainage including restoration of stream beds, and construction and operation of water treatment plants; prevention, abatement, and control of burning coal in situ; and prevention, abatement and control of coal mine subsidence;

(2) Acquisition of land as provided for in this article.

(3) Grants to accomplish the purposes of this article.

(4) Administrative expenses of the department to accomplish the purposes of this article.

(5) All other necessary expenses to accomplish the purpose of this article.

The department is authorized to accept, administer and expend such funds or grants as it may receive, including such funds as may be appropriated by the Legislature. The director may transfer funds to other appropriate agencies in order to carry out the reclamation activities authorized by this article.



Section 9-16-123 - Reclamation priorities.

Expenditures of moneys from the fund on eligible lands and water shall reflect the following priorities in the order stated:

(1) The protection of public health, safety, general welfare, and property from extreme danger of adverse effects of coal mining practices;

(2) The protection of public health, safety and general welfare from adverse effects of coal mining practices;

(3) The restoration of land and water resources and the environment previously degraded by adverse effects of coal mining practices including measures for the conservation and development of soil, water (excluding channelization), woodland, fish and wildlife, recreation resources, and agricultural productivity.

(4) Research and demonstration projects relating to the development of surface mining reclamation and water quality control program methods and techniques;

(5) The protection, repair, replacement, construction, or enhancement of public facilities such as utilities, roads, recreation, and conservation facilities adversely affected by coal mining practices;

(6) The development of publicly owned land adversely affected by coal mining practices including land acquired as provided in this article for recreation and historic purposes, conservation, and reclamation purposes and open space benefits.



Section 9-16-124 - Lands and waters eligible for reclamation.

For purposes of this article, lands and water eligible for reclamation or drainage abatement expenditures are those which were mined for coal or which were affected by the mining, wastebanks, coal processing, or other coal mining processes, and abandoned or left in an inadequate reclamation status prior to November 5, 1990, and for which there is no continuing reclamation responsibility under existing state or federal law.



Section 9-16-125 - Reclamation program.

(a) The Department of Industrial Relations, State Programs Division, shall establish and maintain a state reclamation program for abandoned mines which complies with Title IV of Public Law 95-87. The state reclamation program plan shall generally identify the areas to be reclaimed, the purposes for which the reclamation is proposed, the relationship of the lands to be reclaimed and the proposed reclamation to surrounding areas, the specific criteria for ranking and identifying projects to be funded, and the legal authority and programmatic capability to perform such work in conformance with the provisions of the federal act.

(b) The director shall annually submit to the secretary, an application for the support of the state program and implementation of specific reclamation projects. Such requests shall include, but shall not be limited to:

(1) A general description of each proposed project;

(2) A priority evaluation of each proposed project;

(3) A statement of the estimated benefits in such terms as: number of acres restored, miles of stream improved, acres of surface lands protected from subsidence, population protected from subsidence, air pollution, hazards of mine and coal refuse disposal area fires;

(4) An estimate of the cost for each proposed project;

(5) In the case of proposed research and demonstration projects, a description of the specific techniques to be evaluated or objective to be attained;

(6) An identification of lands or interest therein to be acquired and the estimated cost;

(7) In each year after the first in which a plan is filed, an inventory of each project funded under the previous year's grant; which inventory shall include details of financial expenditures on such project together with a brief description of each such project; including project locations, landowner's name, acreage, type of reclamation performed.

(c) The costs for each proposed project shall include: actual construction costs, actual operation and maintenance costs of permanent facilities, planning and engineering costs, construction inspection costs, and other necessary administrative expenses.

(d) The director shall make such reports on operations of the reclamation program as required by the secretary or by Congress.

(e) The director shall at all times accept and consider comments regarding annual grant applications and the eligibility, priority ranking and selection of lands for reclamation. At least 30 days prior to the submission of each annual grant application to the Secretary of Interior, the director shall provide for a public hearing prior to the proposed submission date of the grant application and shall publish a notice in a newspaper of general circulation in the state which states that a hearing will be held, generally outlines the grant application and solicits comments regarding the application. A listing and identification of all projects included in the grant application shall be mailed to all persons who have requested written notification of the annual grant application and shall be available to any person upon request. At the public hearing for review of an annual grant application, any person may appear before the director and be heard on the record. The director may receive documentary or other evidence for inclusion in the record. The director shall fix a time for the closing of the record and may in his discretion receive such other comments or evidence as he deems appropriate after the public hearing and before the closing of the record. A copy of the record shall be included with the grant application to the Secretary of Interior.



Section 9-16-126 - Right of entry.

(a) If the director makes a finding in writing with supporting facts that:

(1) Land or water resources have been adversely affected by past coal mining practices; and

(2) The adverse effects are at a stage where, in the public interest, action to restore, reclaim, abate, control, or prevent should be taken; and

(3) The owners of the land or water resources where entry must be made to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices are not known, or readily available; or

(4) The owners will not give permission for the state or its agents, employees, or contractors to enter upon such property to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices.

Then, upon giving notice by mail to the owners if known or if not known by posting notice upon the premises and advertising once in a newspaper of general circulation in the municipality in which the land lies, the director, his agents, employees, or contractors shall have the right to enter upon the property adversely affected by past coal mining practices and any other property to have access to such property to do all things necessary or expedient to restore, reclaim, abate, control, or prevent the adverse effects. Such entry shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor of trespass thereon. The moneys expended for such work and the benefits accruing to any such premises so entered upon shall be chargeable against such land and shall mitigate or offset any claim in or any action brought by any owner of any interest in such premises for any alleged damages by virtue of such entry; provided, however, that this provision is not intended to create new rights of action or eliminate existing immunities.

(b) The director, his agents, employees, or contractors shall have the right to enter upon any property for the purpose of conducting studies or exploratory work to determine the existence of adverse effects of past coal mining practices and to determine the feasibility of restoration, reclamation, abatement, control, or prevention of such adverse effects. Such entry shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor trespass thereon.



Section 9-16-127 - Acquisition and disposition of lands.

(a) The director, with the approval of the Secretary of Interior, may acquire title in the name of the state to any land or interest therein by purchase, donation, or condemnation if such land or interest is adversely affected by past coal mining practices and upon a determination that acquisition of such land is necessary to successful reclamation and that:

(1) The acquired land after restoration, reclamation, abatement, control or prevention of the adverse effects of past coal mining practices will serve recreation and historical purposes, conservation and reclamation purposes or provide open space benefits; and

(2) Permanent facilities such as a treatment plant or a relocated stream channel will be constructed on the land for restoration, reclamation, abatement, control or prevention of the adverse effects of past coal mining practices; or

(3) Acquisition of coal refuse disposal sites and all coal refuse thereon will serve the purpose of this article or that public ownership is desirable to meet emergency situations and prevent recurrences of the adverse effects of past coal mining practices.

(b) The director shall acquire only such land as is necessary for the reclamation work or the post reclamation use of the land and acquisition shall be limited by the scope of the project. The price paid for land acquired under this section shall reflect the fair market value of the land as adversely affected by past coal mining practices.

(c) In addition to the authority to acquire land under subsection (a) of this section the director with the approval of the Secretary of Interior, is authorized to use money in the fund to acquire land by purchase, donation, or condemnation, and to reclaim and transfer acquired land to the state or to a political subdivision thereof, or to any person, firm, association, or corporation, if he determines that such is an integral and necessary element of an economically feasible plan for the project to construct or rehabilitate housing for persons disabled as the result of employment in the mines or work incidental thereto, persons displaced by acquisition of land pursuant to this section, or persons dislocated as the result of adverse effects of coal mining practices which constitute an emergency as provided in Section 410 of Public Law 95-87 or persons dislocated as the result of natural disasters or catastrophic failures from any cause. Such activities shall be accomplished under such terms and conditions as the Secretary of Interior shall require, which may include transfers of land with or without monetary consideration: provided, that, to the extent that the consideration is below the fair market value of the land transferred, no portion of the difference between the fair market value and the consideration shall accrue as a profit to such persons, firm, association, or corporation. No part of the funds provided herein may be used to pay the actual construction costs of housing. The director, with approval of the Secretary of Interior, and with grants received for the purposes of this subsection may make grants and commitments for grants and may advance money under such terms and conditions as it may require to the state, or any department, agency, or instrumentality of the state, or any public body or nonprofit organization thereof.

(d) Where land acquired is deemed to be suitable for industrial, commercial, residential, or recreational development, the director, with the approval of the Secretary of Interior, may sell after appropriate public notice such land by public sale under a system of competitive bidding, in accordance with such regulations as the director shall prescribe, at not less than fair market value, and the director is to insure that such lands are put to proper use consistent with local, state or federal land use plan, if any, for the area in which the land is located.

The director, when requested and after appropriate notice, shall hold a public hearing in the county or counties or the appropriate subdivisions of the state in which lands acquired pursuant to this section are located. The hearings shall be held at a time which shall afford local citizens and governments the maximum opportunity to participate in the decision concerning the use or disposition of the lands after restoration, reclamation, abatement, control or prevention of the adverse effects of past coal mining practices.

(e) The director, with the approval of the Secretary of Interior, may transfer the administrative responsibility for land acquired under this section to any state, regional or local agency, department or institution with or without cost, upon such terms as will insure that the use of the land is consistent with the authorization under which the land was acquired.

(f) The director may receive grants from the Secretary of Interior when necessary to carry out provisions of this section.



Section 9-16-128 - Landowners' actions; review by director; prior right of purchase; review by court.

(a) Any landowner adversely affected by the action of the director under Section 9-16-127 of this article may institute proceedings to have the action reviewed in the circuit court in the county where the property or a part thereof affected by the action is located, provided that such proceedings are filed in said court within 30 days following the date of such action. The court may grant such relief as it deems necessary, including but not limited to injunctive relief pending a hearing on the matter.

(b) Any landowner who has received notice of acquisition from the director under Section 9-16-127 of this article may, within 15 days following such notice, make written application to the director for a review as to the actual need or advisability for such acquisition. The director shall hear the landowner's grievance within 15 days following the written application for a hearing and shall make a determination as to the need for such an acquisition and shall act accordingly.

(c) Any landowner subject to condemnation proceedings for sale pursuant to Section 9-16-127 of this article shall retain all rights and remedies of law provided by Title 18 and other applicable federal and state laws governing condemnation proceedings and sale at public auction. Any such landowner, his heir, assign or personal representative shall have a prior right of purchase at fair market value or the lowest bid, whichever amount is greater, over any other purchaser at such public sale provided the lands are put to proper use consistent with a local state or federal land use plan, if any, for the area in which the land is located.

(d) Any landowner subject to condemnation proceedings or sale pursuant to Section 9-16-127 of this article may institute proceedings to have the action reviewed in the circuit court in the county where the property or a part thereof affected by the action is located, provided that the complaint is filed in said court within 30 days following the date of such action. The court may grant such relief as it deems necessary, including but not limited to injunctive relief pending a hearing on the matter.



Section 9-16-129 - Property subject to lien; statement by director; amount; priority.

(a) Within six months after the completion of projects to restore, reclaim, abate, control or prevent adverse effects of past coal mining practices on privately owned land, the director shall itemize the moneys so expended and may file a statement thereof in the probate judge's office of the county in which the land lies together with a notarized appraisal by a qualified independent appraiser of the value of the land before the restoration, reclamation, abatement, control or prevention of adverse effects of past coal mining practices if the moneys so expended shall result in a significant increase in property value. Such statement shall constitute a lien upon the said land. The lien shall not exceed the amount determined by the appraisal to be the increase in the market value of the land as a result of the restoration, reclamation, abatement, control or prevention of the adverse effects of past coal mining practices. No lien shall be filed against the property of any person, in accordance with this section, who owned the surface prior to May 2, 1977, and who neither consented to nor participated in nor exercised control over the mining operation which necessitated the reclamation performed hereunder.

(b) Any owner of land subject to a lien imposed pursuant to this article may, within 60 days of the filing of the lien, file a petition in the circuit court of the county in which the land lies to determine the increase in the market value of the land as a result of the reclamation work. The amount determined by the court to be the increase in value of the premises shall constitute the amount of the lien and shall be recorded with the statement herein provided. Any party aggrieved by the decision may appeal as provided by law.

(c) The lien provided in this section shall be entered in the probate judge's office in the county in which the land lies. Such statement shall constitute a lien upon the said land as of the date of the expenditure of the moneys and shall have priority as a lien second only to the lien of real estate taxes imposed upon said land. Moneys derived from the satisfaction of liens shall be deposited in the Abandoned Mine Reclamation Fund.



Section 9-16-130 - Filling voids, sealing tunnels, shafts, etc.

(a) The Governor may request the Secretary of Interior to authorize the director to fill voids, seal open or abandoned tunnels, shafts, and entryways, and reclaim surface impacts of underground or surface mining of minerals other than coal which the secretary determines could endanger life and property, constitute a hazard to public health and safety, or degrade the environment. The director is authorized and required to carry out such work pursuant to the request therefor by the secretary.

(b) Funds available for use in carrying out the purpose of this section shall be limited to those funds which must be allocated to the state under the provisions of subsection 402(g) of Public Law 95-87.

(c) In those instances where mine waste piles are being reworked for conservation purposes, the incremental costs of disposing of the wastes from such operations by filling voids and sealing tunnels may be eligible for funding providing that the disposal of these wastes meet the purpose of this section.

(d) The director, with the approval of the secretary, may acquire by purchase, donation, easement or otherwise such interest in land as he determines necessary to carry out the provisions of this section.



Section 9-16-131 - Interagency cooperation.

All departments, boards, commissions and agencies of this state shall cooperate with the director by providing such available technical expertise, personnel, equipment, materials and supplies as may be required to implement and administer the provisions of this article.



Section 9-16-132 - Injunctions.

(a) The director may request the Attorney General, who is hereby authorized to initiate, in addition to any other remedies provided for in this article, in any court of competent jurisdiction, an action in equity for an injunction to restrain any interference with the exercise of the right to enter or to conduct any work provided in this article.

(b) In any action brought pursuant to this section, the court may in its discretion award to the prevailing party the costs and expenses of litigation (including reasonable attorney fees).



Section 9-16-133 - Powers of director.

It shall be the duty of the director to administer the provisions of this article and he shall have the power and authority to:

(1) Engage in all activities and to do all things necessary and expedient to the implementation and administration thereof;

(2) Engage in cooperative agreements and projects provided for under this article with any agency of this state, the United States or any other state and their governmental agencies.



Section 9-16-134 - Insurance.

The department shall have workers' compensation on all employees operating under this article in the amount prescribed by the workers' compensation laws of Alabama and shall carry general liability insurance in an amount to assure adequate protection for lawful acts by the director, his agents and employees in administering this article.



Section 9-16-135 - Special Abandoned Mine Reclamation Trust Fund; deposit, administration and disbursal of funds.

There is hereby created in the State Treasury a Special Abandoned Mine Reclamation Trust Fund to receive and retain up to 10 percent of the appropriated funds granted annually by the Secretary of the U.S. Department of Interior for the reclamation of abandoned mine lands in Alabama. All moneys so deposited by the Director of the Department of Industrial Relations shall accrue interest, and together with all interest earned, shall be available for expenditure by the Director of the Department of Industrial Relations after August 3, 1992, solely to accomplish the purposes set forth in Section 9-16-122(b). All moneys in this fund shall be deposited, administered and disbursed in the same manner and under the same conditions and requirements as provided by law for other special trust funds in the State Treasury. Moneys in this special trust fund shall be separately accounted for and continuously available to the Director of the Department of Industrial Relations for expenditure as herein provided and shall not lapse at any time.









Chapter 17 - OIL AND GAS.

Article 1 - Conservation and Regulation of Production.

Section 9-17-1 - Definitions.

Unless the context otherwise requires, the following terms shall have the following meanings:

(1) BOARD. The State Oil and Gas Board created by this article.

(2) DEVELOPED AREA or DEVELOPED UNIT. A drainage unit having a well completed thereon which is capable of producing oil or gas in paying quantities; however, in the event it is shown and the board finds that a part of any unit is nonproductive, then the developed part of the unit shall include only that part found to be productive.

(3) DRAINAGE OR PRODUCTION UNIT. The area in a pool which may be drained efficiently and economically by one well.

(4) DRILLING UNIT. An administrative unit established by the board to provide and allow for the drilling of a well. Prior to establishment of a field and drainage or production unit within the field, the board may establish a drilling unit to allow for the drilling of a well in search of oil and gas.

(5) FIELD. The general area which is underlain or appears to be underlain by at least one pool, and such term shall include the underground reservoir or reservoirs containing crude oil or natural gas or both. The words "field" and "pool" have the same meaning when only one underground reservoir is involved; however, the word "field," unlike "pool," may relate to two or more pools.

(6) GAS. All natural gas, including casinghead gas, and all other hydrocarbons not defined as oil in subdivision (10).

(7) HORIZONTAL WELL. A well initially drilled vertically and then turned and drilled at an angle of 75 degrees or greater from vertical.

(8) ILLEGAL GAS. Gas which has been produced within the State of Alabama from any well or wells in excess of the amount allowed by any rule, regulation, or order of the board, as distinguished from gas produced within the State of Alabama not in excess of the amount so allowed, which is "legal gas."

(9) ILLEGAL OIL. Oil which has been produced within the State of Alabama from any well or wells in excess of the amount allowed by any rule, regulation, or order of the board, as distinguished from oil produced within the State of Alabama not in excess of the amount so allowed, which is "legal oil."

(10) ILLEGAL PRODUCT. Any product of oil or gas, any part of which was processed or derived in whole or in part from illegal oil or illegal gas or from any product thereof, as distinguished from "legal product," which is a product processed or derived to no extent from illegal oil or illegal gas.

(11) OIL. Crude petroleum oil and other hydrocarbons, regardless of gravity, which are produced at the well in liquid form by ordinary production methods and which are not the result of a condensation of gas after it leaves the pool.

(12) OPERATOR. The person who is authorized by the board to operate an oil, gas, or Class II injection well, or production facility, or processing facility, or engages in the transportation of hydrocarbons by pipeline, including the handling and disposal of wastes that may be generated during operation of a well, or production facility, or processing facility.

(13) OWNER. The person who has the right to drill into and to produce from any pool and to appropriate the production either for himself or herself or for himself or herself and another or others.

(14) PERSONS. Any natural person, firm, corporation, association, partnership, joint venture, receiver, trustee, guardian, executor, administrator, fiduciary, representative of any kind, or any other group acting as a unit.

(15) POOL. An underground reservoir containing a common accumulation of crude petroleum oil or natural gas or both and each zone of a general structure which is completely separated from any other zone in the structure.

(16) PRODUCER. The owner of a well or wells capable of producing oil or gas or both; provided, however, that the word "producer" as used in Section 9-17-25 shall also include any person receiving money or other valuable consideration as royalty or rental for oil or gas produced or because of oil or gas produced, whether produced by him or her or by some other person on his or her behalf, either by lease, contract, or otherwise, and whether the royalty consists of a portion of the oil or gas produced being run to his or her account or a payment in money or other valuable consideration.

(17) PRODUCT. Any commodity made from oil or gas and shall include refined crude oil, crude tops, topped crude, processed crude petroleum, residue from crude petroleum, cracking stock, uncracked fuel oil, fuel oil, treated crude oil, residuum, gas oil, casinghead gasoline, natural gas gasoline, naphtha, distillate, gasoline, kerosene, benzine, wash oil, waste oil, blended gasoline, lubricating oil, blends or mixtures of oil with one or more liquid products or byproducts derived from oil or gas and blends or mixtures of two or more liquid products or byproducts derived from oil or gas, whether hereinabove enumerated or not.

(18) REASONABLE MARKET DEMAND. As to oil, the amount of oil reasonably needed for current consumption and use, together with a reasonable amount of oil for storage and working stock and, as to gas, the amount of gas of any type reasonably needed to supply the current consumption and use of such type of gas.

(19) TENDER. A permit or certificate of clearance, approved and issued or registered under the authority of the board, for the transportation of oil, gas, or products.

(20) WASTE. In addition to its ordinary meaning, such term shall mean "physical waste" as that term is generally understood in the oil and gas industry. It shall include any of the following:

a. The inefficient, excessive, or improper use or dissipation of reservoir energy and the locating, spacing, drilling, equipping, operating, or producing of any oil or gas well or wells in a manner which results or tends to result in reducing the quantity of oil or gas ultimately to be recovered from any pool in this state.

b. The inefficient storing of oil and the locating, spacing, drilling, equipping, operating, or producing of any oil or gas well or wells in a manner causing or tending to cause unnecessary or excessive surface loss or destruction of oil or gas.

c. Abuse of the correlative rights and opportunities of each owner of oil and gas in a common reservoir due to nonuniform, disproportionate, and unratable withdrawals causing undue drainage between tracts of land.

d. Producing oil or gas in such manner as to cause unnecessary water channeling or coning.

e. The operation of any oil well or wells with an inefficient gas-oil ratio.

f. The drowning with water of any stratum or part thereof capable of producing oil or gas.

g. Underground waste however caused and whether or not defined.

h. The creation of unnecessary fire hazards.

i. The escape into the open air, from a well producing both oil and gas, of gas in excess of the amount which is necessary in the efficient drilling or operation of the well.

j. The use of gas, except sour gas, for the manufacture of carbon black.

k. The escape of gas into the open air, from a well producing gas, in excess of the amount which is necessary for safety reasons or for the efficient drilling, testing, and operation of the well.

l. Production of oil and gas in excess of reasonable market demand.



Section 9-17-2 - Declaration of public policy; purpose of article.

The prevention of waste of oil and gas and the protection of correlative rights are declared to be in the public interest. The purpose of this article is to prevent such waste and to protect correlative rights.



Section 9-17-3 - Oil and Gas Board - Created; composition; compensation and members emeritus.

(a) There is created and established a board, to be known as the State Oil and Gas Board, to be composed of three members to be appointed by the Governor for terms of the following duration: One member for a term of two years; one member for a term of four years; and one member for a term of six years. At the expiration of the term for which each of the original appointments is made, each successor member shall be appointed for a term of six years; and, in the event of a vacancy, the Governor shall by appointment fill such unexpired term. Each member shall be eligible for reappointment at the discretion of the Governor. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The board shall annually report to the Legislature by the second legislative day of each regular session the extent to which the board has complied with the diversity provisions of this subsection. Each member of the board shall be a resident and citizen of the State of Alabama and shall be a qualified voter therein. Each member shall qualify by taking an oath of office and shall hold office until his or her successor is appointed and qualified. The board shall elect from its number a chairman. The board shall meet or hold hearings at such times and places as may be found by the board to be necessary to carry out its duties. Each member of the board shall receive as compensation for his or her services an annual salary of three thousand six hundred dollars ($3,600) and, in addition thereto, each member shall be entitled to a travel and office expense allowance of five hundred dollars ($500) per month. The compensation and travel and office expense allowance as above set forth shall be paid from the Oil and Gas Fund.

(b) Any person who has served 19 or more years continuously on the board shall be a nonvoting member emeritus of the board. A member emeritus shall receive no compensation, salary, or travel or expense allowance or reimbursement for his or her service on the board.



Section 9-17-4 - Oil and Gas Board - Quorum; votes required for promulgation of rules, regulations or orders.

Two members of the board shall constitute a quorum, but two affirmative votes shall be necessary for the adoption or promulgation of any rule, regulation or order of the board.



Section 9-17-5 - Oil and Gas Board - Representation in litigation; administration of oaths.

The Attorney General shall be attorney for the board; provided, that in cases of emergency the board may call upon the district attorney of the circuit where the action is to be brought or defended to represent the board until such time as the Attorney General may take charge of the litigation. Any member of the board, or the secretary thereof, shall have power to administer oaths to any witness in any hearing, investigation or proceeding contemplated by this article or by any other law of this state relating to the conservation of oil and gas.



Section 9-17-6 - Oil and Gas Board - Powers and duties generally.

(a) The board shall have jurisdiction and authority over all persons and property necessary to administer and enforce effectively the provisions of this article and all other articles relating to the conservation of oil and gas.

(b) The board shall have the authority and it shall be its duty to make such inquiries as it may think proper to determine whether or not waste, over which it has jurisdiction, exists or is imminent. In the exercise of such power the board shall have the authority to perform the following:

(1) Collect data.

(2) Make investigation and inspection.

(3) Examine properties, leases, papers, books, and records, including drilling records, logs, and other geological and geophysical data.

(4) Examine, check, test, and gauge oil and gas wells, tanks, plants, processing facilities, structures, natural gas pipelines and gathering lines, and storage and transportation equipment and facilities, and other modes of transportation.

(5) Hold hearings.

(6) Appoint a hearing officer for the purpose of conducting public hearings on behalf of the board and making recommendations to the board.

(7) Require the keeping of records and making of reports.

(8) Take such action as may be reasonably necessary to enforce this article.

(c) The board shall have the authority to make, after hearing and notice as provided in this article, such reasonable rules, regulations, and orders as may be necessary from time to time in the proper administration and enforcement of this article, including rules, regulations, and orders for the following purposes:

(1) To require the drilling, casing, and plugging of wells to be done in such a manner as to prevent the escape of oil or gas out of one stratum to another.

(2) To prevent the intrusion of water into an oil or gas stratum from a separate stratum.

(3) To prevent the pollution of fresh water supplies by oil, gas, salt water, or other contaminants resulting from oil and gas operations, including surface mining operations to recover oil from oil sands.

(4) To require the making of reports showing the location of oil and gas wells and surface or underground operations for the recovery of oil from oil sands and to require the filing of logs, including electrical logs, and drilling records and the lodgment in the office of the State Oil and Gas Supervisor of typical drill cuttings or cores, if cores are taken, within six months from the time of the completion of any well or surface or underground operations for the recovery of oil from oil sands.

(5) To require reasonable bond, with good and sufficient surety, or other financial security approved by the board, conditioned for the performance of the duties outlined in subdivisions (1), (2), (3), and (4) of this subsection, including the duty to plug each dry or abandoned well and to restore the well site for each dry or abandoned well and associated production and processing facility and plant upon the abandonment of such well, facility, or plant and to reclaim all surfaces disturbed during surface mining operations for the recovery of oil from oil sands.

(6) To prevent wells from being drilled, operated, or produced in such a manner as to cause injury to neighboring leases or property and to protect neighboring leases or property from being damaged or injured by operations to recover oil from oil sands.

(7) To prevent the drowning by water of any stratum or part thereof capable of producing oil or gas in paying quantities and to prevent the premature and irregular encroachment of water which reduces or tends to reduce the total ultimate recovery of oil or gas from any pool.

(8) To require the operation of wells with efficient gas-oil ratios and to fix such ratios.

(9) To prevent "blowouts," "caving," and "seepage" in the sense that conditions indicated by such terms are generally understood in the oil and gas business.

(10) To prevent fires.

(11) To identify the ownership of all oil and gas wells, surface mining operations to recover oil from oil sands, producing leases, tanks, plants, processing facilities, structures, natural gas pipelines and gathering lines, and storage and transportation equipment and facilities.

(12) To regulate the "shooting," perforating, and chemical treatment of wells.

(13) To regulate enhanced recovery methods, which include Class II injection wells as defined in the Federal Safe Drinking Water Act, 42 U.S.C. 300f et seq.

(14) To establish drilling units, to determine the spacing of wells, to establish oil and gas fields for each oil and gas pool, including fields for operations to recover oil from oil sands, to establish the spacing of wells for each pool, and to establish drainage or production units.

(15) To limit and prorate the production of oil or gas or both from any pool or field for the prevention of waste as defined in this article.

(16) To require, either generally or in or from particular areas, certificates of clearance or tenders in connection with the transportation of oil, gas, or any product.

(17) To prevent, so far as is practical, reasonably avoidable drainage from each developed unit which is not equalized by counterdrainage.

(18) To require the placing of meters of a type approved by the board wherever the board may designate in plants and processing facilities on all pipelines, gathering systems, barge terminals, loading racks, or other places deemed necessary or proper to prevent waste and the transportation of illegally produced oil or gas. Such meters at all times shall be under the supervision and control of the board; and it shall be a violation of this article, subject to the penalties provided in this article, for any person to refuse to attach or install such meter when ordered to do so by the board or in any way to tamper with such meter so as to produce a false or inaccurate reading or to have any bypass at such a place where the oil or gas can be passed around such meter, unless expressly authorized by written permit of the board.



Section 9-17-7 - Oil and Gas Board - Rules of procedure for hearings, etc.; promulgation, etc., of rules, regulations or orders generally; promulgation, etc., of emergency rules, regulations or orders.

(a) The board shall prescribe its rules of order or procedure in hearings or other proceedings before it under this article.

(b) No rule, regulation or order, including any change, renewal or extension thereof, shall, in the absence of an emergency, be made by the board under the provisions of this article except after a public hearing upon at least 10 days notice, given in the manner and form as may be prescribed by the board. Such public hearing shall be held at such time and place and in such manner as may be prescribed by the board, and any person having any interest in the subject matter of the hearing shall be entitled to be heard.

(c) In the event an emergency is found to exist by the board which in its judgment requires the making, changing, renewal or extension of a rule, regulation or order without first having a hearing, such emergency rule, regulation or order shall have the same validity as if a hearing with respect to the same had been held after due notice. The emergency rule, regulation or order permitted by this subsection shall remain in force no longer than 45 days from its effective date and, in any event, it shall expire when the rule, regulation or order made after due notice and hearing with respect to the subject matter of such emergency rule, regulation or order becomes effective.

(d) Should the board elect to give notice by personal service, such service may be made by any officer authorized to serve process or by any agent of the board in the same manner as is provided by law for the service of summons in civil actions in the circuit courts of this state. Proof of the service by such agent shall be by the affidavit of the person making personal service.

(e) All rules, regulations and orders made by the board shall be in writing and shall be entered in full by the secretary of the board in a book to be kept for such purpose by the board, which shall be a public record and open to inspection at all times during reasonable office hours. A copy of any rule, regulation or order, certified by the secretary of the board, shall be received in evidence in all courts of this state with the same effect as the original.

(f) Any interested person shall have the right to have the board call a hearing for the purpose of taking action in respect to any matter within the jurisdiction of the board by making a request therefor in writing. Upon the receipt of any such request, the board promptly shall call a hearing thereon and, after such hearing and with all convenient speed and in any event within 30 days after the conclusion of such hearing, shall take such action with regard to the subject matter thereof as it may deem appropriate.



Section 9-17-8 - Oil and Gas Board - Powers as to witnesses; enforcement of subpoenas issued by board.

(a) The board or any member thereof is hereby empowered to issue subpoenas for witnesses, to require their attendance and the giving of testimony before it and to require the production of such books, papers and records in any proceeding before the board as may be material upon questions lawfully before the board. Such subpoenas shall be served by the sheriff or any other officer authorized by law to serve process in this state. No person shall be excused from attending and testifying or from producing books, papers and records before the board or a court or from obedience to the subpoena of the board or a court on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; provided, that nothing contained in this section shall be construed as requiring any person to produce any books, papers or records or to testify in response to any inquiry not pertinent to some question lawfully before such board or court for determination. No natural person shall be subjected to criminal prosecution or to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may be required to testify or produce evidence, documentary or otherwise, before the board or court or in obedience to its subpoena; provided, that no person testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.

(b) In case of failure or refusal on the part of any person to comply with any subpoena issued by the board or any member thereof or in case of the refusal of any witness to testify or answer to any matter regarding which he may be lawfully interrogated, any circuit court in this state, on application of the board, may, in term time or vacation, issue an attachment for such person and compel him to comply with such subpoena and to attend before the board and produce such documents and give his testimony upon such matters as may be lawfully required, and such court have the power to punish for contempt as in case of disobedience of like subpoenas issued by or from such court or for a refusal to testify therein.



Section 9-17-9 - State Oil and Gas Supervisor.

The State Geologist shall be, ex officio, the State Oil and Gas Supervisor and shall perform all of the duties of and is hereby vested with all the powers imposed upon and vested in the State Oil and Gas Supervisor under and by the terms and provisions of this article. The State Oil and Gas Supervisor shall be charged with the duty of enforcing this article and all rules, regulations and orders promulgated by the board. The State Oil and Gas Supervisor shall be, ex officio, secretary of the board and shall keep all minutes and records of the board. He shall, as secretary, give bond in such sum as the board may direct with corporate surety to be approved by the board, conditioned that he will well and truly account for any funds coming into his hands. The State Geologist shall receive $3,600.00 per annum for the performance of his duty under this article.



Section 9-17-10 - Employment of personnel.

(a) The Oil and Gas Supervisor, with the concurrence of the board, shall have the authority and it shall be his duty to employ all personnel necessary to carry out the provisions of this article. Such personnel shall be employed under and shall be subject to the provisions of the Merit System Act.

(b) The State Oil and Gas Board is prohibited from discriminating against blacks in its employment practices.



Section 9-17-11 - Waste prohibited.

Waste of oil or gas as defined in this article is hereby prohibited.



Section 9-17-12 - Limitations on regulations; drilling or production units; producers' shares.

(a) Whether or not the total production from a pool is limited or prorated, no rule, regulation, or order of the board shall be such in terms or effect that it will do the following:

(1) That it shall be necessary at any time for the producer from or the owner of, a tract of land in the pool, or an interest associated therewith or derived therefrom, in order that he or she may obtain the tract's just and equitable share or the just and equitable share of the interest of the production of such pool, as the share is set forth in this section, to drill and operate any well or wells on such tract in addition to the well or wells as can without waste produce the share.

(2) As to occasion net drainage from a tract or any interest associated therewith or derived therefrom, unless there is drilled and operated upon the tract a well or wells in addition to such well or wells thereon as can without waste produce the tract's just and equitable share or the just and equitable share of interest, as set forth in this section, of the production of the pool.

(b)(1) In order to prevent the waste of oil and gas resources, to protect and enforce the correlative rights of the owners and producers in a pool and to avoid the drilling of an excessive and unnecessary number of wells, the board shall, after notice and hearing, establish drainage or production units for each pool. Furthermore, the board shall, after notice and hearing, establish special field rules for each pool, and the special field rules established by the board shall designate, among other things, the drainage or production units for the field and production allowables for each drainage or production unit. A drainage or production unit, means the maximum area which may be efficiently and economically drained by one well. With respect to wells drilled and completed in shale natural gas reservoirs as defined by the board, when a party affirmatively demonstrates to the board after notice and hearing, with substantial evidence based on geologic and engineering evidence and production information derived from wells in an established field, that one well will not efficiently and economically drain the entire drainage or production units provided for in the special field rules, then the board may amend the special field rules to allow more than one well to be drilled and produced within the drainage or production units in the field. In no case, however, may the board establish a spacing unit in a shale natural gas reservoir larger than 320 acres for a vertical well or wells and 640 acres for a horizontal well or wells. With respect to wells drilled and completed in coalbed methane reservoirs as defined by the board, when a party affirmatively demonstrates to the board after notice and hearing with substantial evidence based on geologic and engineering evidence and production information derived from wells in an established field providing for 80-acre drainage and production units, that one well will not efficiently and economically drain the entire 80-acre drainage and production units provided for in the special field rules, then the board may amend the special field rules to allow a second well to be drilled and produced within the 80-acre drainage or production units in the field. In determining whether a well will efficiently and economically drain the 80-acre drainage or production unit, the board shall consider, among other things, whether the well will significantly increase production from the unit, will extend the duration of production from the unit, and whether the second well is an unnecessary well. Any drainage or production unit established by the board shall constitute a developed unit as long as a well is located thereon, which is capable of producing oil or gas in paying quantities, or until the board shall determine and order otherwise after notice and hearing. It is provided, however, that the board shall have no authority to establish a drainage or production unit in excess of either 160 acres or one governmental quarter section plus 10 percent tolerance for any pool deemed by the board to be an oil reservoir or in excess of either 640 acres or one governmental section plus 10 percent tolerance, for any pool, deemed by the board to be a gas reservoir, the 10 percent tolerance provided for so as to allow for irregular sections; provided, however, that the board may, after notice and hearing, establish drainage or production units for oil and gas in excess of the limitations when it is affirmatively demonstrated that one well can efficiently and economically drain the proposed area and that a larger unit is justified because of technical, economic, environmental or safety considerations, or other reasons deemed valid by the board. To insure protection of coequal and correlative rights, the board may, after notice and hearing, establish drainage or production units for oil and gas pools by a quantum not to exceed 50 percent greater than the limitation provided such action is justified by sufficient technical evidence, indicating that the acreage or land in excess of the maximum limitations is being drained or is in imminent danger of being drained and that the owners of the excess acreage or lands that the persons owning any interest or combination of interests in the excess acreage or lands cannot otherwise receive their just and equitable share of production from the pool being so drained; provided, however, in the event the excess lands or interests are integrated or pooled by order of the board, then the provisions of Section 9-17-13 shall be applicable to the owners of tracts or interests in the acreage or land in excess of the maximum limitations so that the operator of the drainage or production unit in which the tracts or interests are included shall have the right to charge against the interest of each other owner in the production from the wells drilled by the designated operator the actual expenditures required for that purpose, not in excess of what are reasonable, including a reasonable charge for supervision; and the operator shall have the right to receive the first production from the wells drilled thereon which otherwise would be delivered or paid to the other parties jointly interested in the drilling of the well so that the amount due by each of them for his or her share of the expense of drilling, equipping, and operating the well may be paid to the operator of the well out of production, with the value of production calculated at the market price in the field at the time production is received by the operator or placed to his or her credit.

Notwithstanding the provisions of this section, all persons entitled to share in the production of oil or gas from a tract or interest or tracts or interests in land may voluntarily agree to the creation or establishment of a drainage or production unit, or may authorize one or more of the persons entitled to share in such production to create or establish a drainage or production unit, containing as much or more acreage or land than drainage or production units established by the board for the same pool, but not in excess of 160 acres or one governmental quarter section, plus 10 percent tolerance, in the case of oil and 640 acres or one governmental section, plus 10 percent tolerance, in the case of gas; subject to the qualifications in this section and up to 50 percent greater, as provided hereinabove; a drainage or production unit so created or established shall, subject to the approval of the board, be valid and binding for all purposes even though the drainage or production unit contains more acreage or land than the board has included, or is authorized by this section to include in a drainage or production unit established by it for the same pool.

(2) The acreage limitations set forth in this section for drainage or production units for oil reservoirs shall not apply to horizontal wells drilled into oil reservoirs. The board shall determine the size and configuration of drilling units and drainage or production units for horizontal oil wells. Notwithstanding the foregoing, the board shall not have authority to establish a drilling unit or a drainage or production unit in excess of either 640 acres or one governmental section or two contiguous half sections, plus 10 percent tolerance for any horizontal well drilled in any oil reservoirs, the 10 percent tolerance provided to allow for irregular sections.

(3) The acreage limitations set forth in this section for drainage or production units for oil reservoirs and for gas reservoirs shall not apply to offshore wells, and the board shall determine the size and configuration of drilling units and drainage or production units of offshore wells.

(c) Each well permitted to be drilled upon any drilling or production unit to a pool in a field with respect to which the board has promulgated special rules shall be drilled at a location on the unit authorized by the special rules, and each well permitted to be drilled upon any drilling or production unit where the location thereof is not prescribed by special rules shall be drilled at a location on the unit authorized by rules of statewide application promulgated by the board, with the exceptions as may be reasonably necessary, where it is shown, after notice and hearing, and the board finds, that the unit is partly outside the pool, or, for some other reason, that a well located in accordance with applicable rules would be nonproductive, would not be at the optimum position in the drilling or production unit for the most efficient and economic drainage of the unit, or where topographical conditions are such as to make the drilling at an authorized location on the unit unduly burdensome or where an exception is necessary to prevent the confiscation of property. Whenever an exception is granted, the board shall take such action as will offset any advantage which the person securing the exception may have over other producers by reason of the drilling of the well as an exception, and so that drainage from developed units to the tract with respect to which the exception is granted will be prevented or minimized and the producer of the well drilled as an exception will be allowed to produce no more than his or her just and equitable share of the oil and gas in the pool, as such share is set forth in this section.

(d) Subject to the reasonable requirements for prevention of waste and to the reasonable adjustment because of structural position, a producer's just and equitable share of the oil and gas in the pool (also sometimes referred to as a tract's just and equitable share) is that part of the authorized production for the pool (whether it be the total which could be produced without any restriction on the amount of production or whether it be an amount less than that which the pool could produce if no restriction on amount were imposed) which is substantially in the proportion that the quantity of recoverable oil and gas in the developed area of his or her tract or interest or tracts or interests in the pool bear or bears to the recoverable oil and gas in the total developed area of the pool, insofar as these amounts can be practically ascertained; and to that end, the rules, regulations, permits, and orders of the board shall be such as will prevent or minimize reasonably avoidable net drainage from each developed unit (that is, drainage which is not equalized by counterdrainage), and will give to each producer the opportunity to use his or her just and equitable share of the reservoir energy. In determining each producer's just and equitable share of the authorized production for the pool, the board is authorized to give due consideration to the productivity of the well or wells located thereon, as determined by flow tests, bottom hole pressure tests, or any other practical method of testing wells and producing structures, and to consider such other factors and geological or engineering tests and data as may be determined by the supervisor to be pertinent or relevant to ascertaining each producer's just and equitable share of the production and reservoir energy of the field or pool.



Section 9-17-13 - Integration of interests; cycling operations; orders of board; procedures.

(a) When any mineral or other related interests deriving from two or more separately owned tracts of land are embraced within an established or a proposed drilling or production unit, or when there are separately owned interests in all or a part of an established or proposed drilling or production unit, or any combination of such, the persons owning the interests therein may validly agree to integrate or pool the interests and to develop the interests and associated lands as a drilling or production unit. Where, however, the owners have not agreed to so integrate or pool the interests, the board shall, for the prevention of waste or to avoid the drilling of unnecessary wells, require the persons owning such interests to do so and to develop their interests and the associated lands as a drilling or production unit.

(b) The board, in order to prevent waste and avoid the drilling of unnecessary wells, may permit or require the cycling of gas in any pool or portion thereof and is also authorized to permit or require the introduction of gas or other substance into an oil or gas reservoir for the purpose of repressuring the reservoir, maintaining pressure or carrying on enhanced recovery operations. The board may require pooling or integration of all the interests in or associated with the tracts, when reasonably necessary in connection with cycling operations.

(c) All orders requiring integration, pooling, cycling, repressuring, pressure maintenance or enhanced recovery operations shall be made after notice and hearing and shall be upon terms and conditions that are just and reasonable and which will afford to the person owning each such interest associated with each tract the opportunity to recover or receive his or her just and equitable share of the oil and gas in the pool without unnecessary expense and will prevent or minimize reasonably avoidable drainage from each developed unit which is not equalized by counterdrainage. The portion of the production allocated to each tract or interest included in an integrated or pooled unit formed by an integration or pooling order shall, when produced, be considered as if it had been produced from the tract or interest by a well drilled thereon; and any operations conducted within or with respect to the pooled or integrated unit pursuant to the pooling or integration order shall be deemed for all purposes to be the conduct of operations for the production of oil or gas or both from each tract or interest within the unit. All orders requiring pooling or integration shall, among other things, provide all of the following:

(1) That the actual and reasonable costs of developing and operating the pooled integrated unit (including a reasonable charge for supervision) and, if applicable, a risk compensation fee (as hereinafter provided) shall be charged to the separately owned tracts or interests in the unit in the same proportion that such tracts or interests share in production from the unit.

(2) That such costs and fee (if any) chargeable to a tract or interest shall be paid by the person or persons not entitled to share in production free of development and operating costs and who, in the absence of the pooling or integration order, would be responsible for the expense of developing and operating the tract or interest and that person's or persons' interest in the separately owned tract or interest shall be primarily responsible therefor.

(3) That, if any nonconsenting owner shall fail or refuse to pay the costs and/or fee (if any) chargeable to his or her tract or interest, the costs and/or fee shall be recoverable solely out of the production allocable to the tract or interest, provided, however, that this limitation shall not apply to a nonconsenting owner who has furnished the operator with a notarized statement agreeing to pay his or her proportionate share of the drilling and completion costs for a unit well as hereinafter provided.

(4) That, when the full amount of any charge made against a separately owned tract or interest is not paid when due by the person or persons primarily responsible therefor, as provided above, then 13/16ths (or if the tract or interest is leased, the working interest fraction or percent if it is greater) of the oil and gas production allocated to the separately owned tract or interest may be appropriated by the operator and marketed and sold for the payment of the charge, but that a 3/16ths part (or the actual landowner royalty if it is less) of the unit production allocated to each separately owned tract or interest shall in all events be regarded as royalty and shall, if there be no reasonable question as to good and merchantable title, be distributed to and among, or the proceeds thereof paid to, the person or persons owning royalty or unleased mineral interests (as the case may be) in the tract or interest free and clear of the development and operating costs and of any risk compensation fee and free and clear of any lien for the payment of the costs and fee.

(5) That any person owning any overriding royalty, oil and gas payment, royalty in excess of 3/16ths of production, or other interests, who is not primarily responsible for payment of the development and operating costs or risk compensation fee (if any), shall, to the extent of any payment or deduction therefor from his or her share, be subrogated to all the rights of the operator with respect to the interest or interests primarily responsible for the payment.

Additionally, if the operator, or the operator together with the consenting owners, shall own a majority in interest of the drilling and operating rights in the integrated or pooled unit, and the operator has made a good faith effort to a. negotiate with each nonconsenting owner to have the owner's interest voluntarily integrated or pooled into the unit, b. notify each nonconsenting owner of record of the names of all owners of drilling rights who have agreed to integrate or pool any interests in the unit, c. ascertain the address of each nonconsenting owner, d. give each nonconsenting owner written notice of the proposed operation, specifying the work to be performed, the proposed location, proposed depth, objective formation and the estimated cost of the proposed operation, and e. to offer each nonconsenting owner the opportunity to lease or farm out on reasonable terms or participate in the cost and risk of developing and operating the unit well involved on reasonable terms, then the pooling or integration order shall, if the operator so requests, also provide that, if any nonconsenting owner 1. does not pay his or her proportionate share of the drilling and completion costs for any unit well within 30 days after commencement of actual drilling operations, or prior to reaching total depth, whichever is earlier, or at such other time as may be contracted between the parties, or, alternatively, 2. does not, on or before commencement of actual drilling operations, provide the operator with a notarized statement agreeing to pay the costs, then there shall be charged to the tract or interest of the nonconsenting owner a risk compensation fee equal to 150 percent of the tract's or interest's share of the actual and reasonable costs of drilling, reworking (prior to initial commercial production), testing, plugging back, deepening (but not below that depth specified in the permit for the well), and completing (through the wellhead) the well; provided, however, that no risk compensation fee shall be chargeable against the tract or interest of any nonconsenting owner who owned of record a tract or interest in the unit prior to the time notice was given unless, at the pooling or integration hearing, it is shown, by a United States mail certified mail return receipt card or by other evidence deemed sufficient by the board, that the nonconsenting owner was given actual notice of the pooling or integration hearing and unless it is also shown that the notice given to the owner specifically stated that the operator was requesting that the board impose a risk compensation fee in accordance with the provisions of this section. Provided, further, that, if after diligent search and inquiry, the operator is unable to locate and give the required notice to any nonconsenting owner, the risk compensation fee shall not be imposed as to the interest of that nonconsenting owner, however, the operator may request that a risk compensation fee be imposed as to the interests of all other nonconsenting owners in the unit who received the required notice in accordance with the provisions of this section. In the event that a nonconsenting owner who has provided the operator with a notarized statement agreeing to pay his or her proportionate share of the drilling and completion costs for a unit well does not fully pay the costs within 30 days after commencement of actual drilling operations or prior to reaching total depth, whichever is earlier, or on or before such other time as may be contracted between the parties, then any unpaid balance of the costs shall bear interest at the rate of one and one-half percent per month, and the nonconsenting owner shall be personally liable for the unpaid balance together with interest thereon and also for any attorney's fees, court costs, or other expenses incurred by the operator in attempting to collect the unpaid balance and interest thereon; and, additionally, the operator shall have the right, if the well is a producer, to appropriate, market, and sell the nonconsenting owner's share of production for the payment of the amounts due by that owner. The value of any production appropriated by the operator under the authority of any integration or pooling order shall be calculated at the market price in the field (after deduction for taxes and for cleansing, transportation, compression, and processing costs) at the time such production is received by the operator or placed to his or her credit. Unless the pooling or integration order (or an amendment thereto) shall specify otherwise or unless the affected parties shall agree otherwise, production from any pooled or integrated unit formed by a pooling or integration order shall be allocated to each separately owned tract or interest in the unit in the proportion that the acreage of each tract or interest bears to the total acreage of the unit; and under the circumstances allocation of production on this basis shall be considered as a just and reasonable allocation which will afford to each person owning each tract or interest within the unit the opportunity to recover or receive his or her just and equitable share of the oil and gas produced from the unit. Nothing herein or in any order issued pursuant hereto shall be construed to subject any nonconsenting owner who is subject to a risk compensation fee, as hereinabove provided, to any personal liability for any damages caused by or resulting from any negligent act or other tort committed by the operator or by any consenting owner in the course of developing and operating a pooled or integrated unit; nor shall anything herein or in any order issued pursuant hereto prevent the operator and any other owner or owners in the unit from entering into any agreement that contains provisions respecting the pooling, integration, or development of their tracts or interests in the pooled or integrated unit that differ from the above provisions or from the provisions contained in any pooling or integration order. As used herein, the term operator shall mean the person designated by the board to be in charge of developing and operating a drilling or production unit; the term nonconsenting owner shall mean an owner who owns a tract or interest in a drilling or production unit and who has not, on or before the date a pooling or integration order is entered with respect to such unit, reached an agreement with the operator relative to the terms and conditions which will govern the manner in which his or her tract or interest shall be developed and operated; the term consenting owner shall mean an owner who has so reached such an agreement with the operator; the term owner shall mean a person who, if a pooling or integration order had not been entered, would be an owner as that term is defined elsewhere in this article; the terms costs of developing and development costs shall include, among other things, the costs of drilling, equipping, reworking, testing, plugging back, deepening, and completing the initial unit well and any subsequent unit well but shall not include any costs incurred in connection with the acquisition of any oil and gas leases covering tracts or interests in the unit; and the term actual and reasonable costs means actual expenditures not in excess of what are reasonable.

Subsection (c) shall apply only to unitization of interests within a drilling unit and shall not apply to fieldwide or poolwide units, which are authorized and governed under the provisions of Article 3 of this chapter.

(d) Should the owners of separate tracts or interests embraced within a drilling or production unit fail to agree upon the integration or pooling of the tracts or interests associated with the tracts and the drilling of a well on that unit, and should it be established that the board is without authority to require integration or pooling as provided for in this section, then subject to all other applicable provisions of this article, the owner of the interest or interests associated with each tract embraced within the drilling or production unit may drill on his or her tract; but the allowable production from that tract or interest shall be such proportion of the allowable production for the full drilling or production unit as the area of the separately owned tract associated with the separately owned interest bears to the full drilling or production unit.

(e) Agreements made in the interest of conservation of oil or gas, or both, or for the prevention of waste, between and among owners or operators, or both, owning separate interests in the same oil or gas pool, or in any area that appears from geological or other data to be underlain by a common accumulation of oil or gas, or both, and agreements between and among the owners or operators, or both, and royalty owners therein of the pool or area or any part thereof as a unit for establishing and carrying out a plan for the cooperative development and operation thereof, when the agreements are approved by the board, are hereby authorized and shall not be held or construed to violate any of the statutes of this state relating to trusts, monopolies, or contracts and combinations in restraint of trade.



Section 9-17-14 - Limitations upon rules, regulations or orders establishing limits on production allowable within state or from separate pools; production of more than established allowable production or production in unauthorized manner.

(a) Whenever the board limits the total amount of oil or gas which may be produced in this state, the limit so fixed shall not be less than the aggregate of the allowables fixed for each separate pool in this state for the prevention of waste in accordance with the foregoing definition of waste, plus the production from unrestricted pools, and it shall allocate or distribute the allowable so fixed among the separate pools. Such allocation or distribution among the pools of the state shall be made on a reasonable basis, giving to each pool with small wells of settled production an allowable production which will not accelerate or encourage a general premature abandonment of the wells in the pool.

(b) Whenever the board limits the total amount of oil or gas which may be produced in any pool in this state to an amount less than that amount which the pool could produce if no restriction were imposed (which limitation may be imposed either incidentally to or without a limitation of the total amount of oil or gas which may be produced in the state), the board shall prorate or distribute the allowable production among the producers in the pool on a reasonable basis so as to prevent or minimize reasonably avoidable drainage from each developed unit which is not equalized by counterdrainage and so that each producer will have the opportunity to produce or receive his just and equitable share, as set forth in this article, subject to the reasonable requirements for the prevention of waste.

(c) After the effective date of any rule, regulation or order of the board fixing the allowable production of oil or gas or both for any pool, no person shall produce from any well, lease or property more than the allowable production which is applicable, nor shall such amount be produced in a different manner than that which may be authorized.



Section 9-17-15 - Judicial review of rules, regulations or orders.

Any interested person aggrieved by any rule, regulation or order made or promulgated by the board under this article and who may be dissatisfied therewith shall, within 30 days from the date said order, rule or regulation was promulgated, have the right, regardless of the amount involved, to institute a civil action by filing a complaint in the circuit court of the county in which all or part of the aggrieved person's property affected by any such rule, regulation or order is situated to test the validity of said rule, regulation or order promulgated by the board. Such civil action shall be advanced for trial and be determined as expeditiously as feasible, and no postponement or continuance thereof shall be granted except for reasons deemed imperative by the court. In such trials the validity of any rule, regulation or order made or promulgated under this article shall be deemed prima facie valid, and the court shall be limited in its consideration to a review of the record of the proceedings before the board, and no new or additional evidence shall be received.

The reviewing court shall limit its consideration to the following:

(1) Whether the rule, regulation or order is constitutional;

(2) Whether the rule, regulation or order was without or in excess of jurisdiction;

(3) Whether the rule, regulation or order was procured by fraud;

(4) Whether the rule, regulation or order is reasonable; and

(5) Whether the rule, regulation or order is unsupported by the evidence.



Section 9-17-16 - Injunctions - Issuance against board, etc.

(a) No temporary restraining order or injunction of any kind shall be granted against the board or the members thereof or against the Attorney General or any district attorney or against any agent, employee or representative of the board restraining the board or any of its members or any of its agents, employees or representatives or the Attorney General or any district attorney, from enforcing any of the provisions of this article or any rule, regulation or order made under this article, except after due notice to the members of the board and to all other defendants and after a hearing at which it shall be clearly shown to the court that the act done or threatened is without sanction of law and, if enforced against the complaining party, will cause an irreparable injury. The judgment or order of the court granting temporary injunctive relief shall state the nature and extent of the probable invalidity of any provision of this article or of any rule, regulation or order made under this article involved in such suit and shall also contain a clear statement of the probable damage relied upon by the court as justifying the temporary relief.

(b) No temporary injunctive relief of any kind, including a temporary restraining order, against the board or the members thereof or its agents, employees or representatives or the Attorney General or any district attorney shall become effective until the plaintiff shall execute a bond to the state with sufficient surety in an amount to be fixed by the court, reasonably sufficient to indemnify all persons who may suffer damage by reason of the violation pendente lite by the complaining party of the provisions of this article or of any rule, regulation or order complained of. Such bond shall be approved by the judge of the court in which the civil action is pending, and the court may, from time to time on motion and with notice to the parties, increase or decrease the amount of the bond and may require new or additional sureties as the facts may warrant. Such bond shall be for the use and benefit of all persons who may suffer damage by reason of the violation pendente lite of this article or of any provision, rule, regulation or order complained of in such civil action, and any person so suffering damage may bring a civil action on such bond before the expiration of six months after any provision of this article or of any rule, regulation or order complained of shall be finally held to be valid in whole or in part or such civil action against the board or the members thereof shall be finally disposed of.



Section 9-17-17 - Injunctions - Issuance against persons violating, etc., provisions of article, rules, etc.

Whenever it shall appear that any person is violating or threatening to violate any provision of this article or any rule, regulation or order made under this article and unless the board without litigation can effectively prevent further violation or threat of violation, then the board, through the Attorney General, who may call to his assistance the district attorney of the circuit in which civil action is instituted, shall bring in the name of the State of Alabama against such person in the circuit court in the county of the residence of the defendant or, if there is more than one defendant, in the circuit court of the county of the residence of any of them or in the circuit court of the county in which such violation is alleged to have occurred, a civil action to restrain such person from continuing such violation or from carrying out the threat of violation. In such civil action the board, in the name of the State of Alabama, may obtain such injunctions, prohibitory and mandatory, including temporary restraining orders and preliminary injunctions, as the facts may warrant, including, when appropriate, an injunction restraining any person from moving or disposing of illegal oil, illegal gas or illegal product, and any or all such commodities may be ordered to be impounded or placed under the control of an agent appointed by the court if, in the judgment of the court, such action is advisable.



Section 9-17-18 - Injunctions - Appeals.

In any civil action where the board, in the name of the state, seeks enforcement of this article or of any rule, regulation or order issued under this article, as provided in Section 9-17-17 or in any civil action where an interested party seeks to test the validity of or enjoin the enforcement of this article or any rule, regulation or order issued under this article as provided in Section 9-17-16, either party shall have the right of an immediate appeal to the Supreme Court from any judgment or order therein granting or refusing an injunction, whether temporary restraining order, preliminary injunction or permanent injunction, or other character of injunctive relief, or from any order granting or overruling a motion to dissolve such injunction. The manner of presenting any appeal as provided for in this section shall be governed by the provisions of the rules and laws of the State of Alabama regulating appeals in injunction proceedings.



Section 9-17-19 - Civil actions for damages for violations of provisions of article, rules, etc.; actions by private parties to enjoin violations of provisions of article, rules, etc.

(a) Nothing contained or authorized in this article and no civil action by or against the board and no penalties imposed or claimed against any person for violating any provision of this article or any rule, regulation or order issued under this article and no forfeiture shall impair or abridge or delay any cause of action for damages which any person may have or assert against any person violating any provision of this article or any rule, regulation or order issued under this article. Any person so damaged by the violation may institute a civil action for and recover such damages as he may show that he is entitled to receive.

(b) In the event the board should fail to bring a civil action to enjoin any actual or threatened violation of any provision of this article or of any rule, regulation or order made under this article, then any person or party in interest adversely affected by such violation or threat thereof and who has requested the board to institute a civil action in the name of the state may, to prevent any or further violation, bring a civil action for that purpose in any court in which the board could have brought a civil action. If, in such civil action, the court holds that injunctive relief should be granted, then the state shall be made a party and shall be substituted by order of the court for the person who brought the action, and the injunction shall be issued as if the state had at all times been the complaining party.



Section 9-17-21 - Illegal oil, gas or product - Sale, acquisition, processing, handling, etc.

(a) The sale, purchase or acquisition or the transportation, refining, processing or handling in any other way of illegal oil, illegal gas or illegal product is hereby prohibited.

(b) Unless and until the board provides for certificates of clearance or tenders or some other method so that any person may have an opportunity to determine whether any contemplated transaction of sale, purchase or acquisition or of transportation, refining, processing or handling in any other way involves illegal oil, illegal gas or illegal product, no penalty shall be imposed for the sale, purchase or acquisition or the transportation, refining, processing or handling in any other way of illegal oil, illegal gas or illegal product, except under circumstances stated in this section.

Penalties shall be imposed by the board for each transaction prohibited in this section when the person committing the same knows that illegal oil, illegal gas or illegal product is involved in such transaction or when such person could have known or determined such fact by the exercise of reasonable diligence or from facts within his knowledge. However, regardless of lack of actual notice or knowledge, penalties as provided in this article shall apply to any sale, purchase or acquisition and to the transportation, refining, processing or handling in any other way of illegal oil, illegal gas or illegal product where administrative provision is made for identifying the character of the commodity as to its legality. It shall likewise be a violation for which penalties shall be imposed for any person to sell, purchase or acquire or to transport, refine, process or handle in any other way any oil, gas or any product without complying with any rule, regulation or order of the board relating thereto.



Section 9-17-22 - Illegal oil, gas or product - Seizure, condemnation and sale.

Apart from and in addition to any other remedy or procedure which may be available to the board or any penalty which may be sought against or imposed upon any person with respect to violations relating to illegal oil, illegal gas or illegal product, all illegal oil, illegal gas and illegal products shall, except under such circumstances as are stated in this section, be contraband, forfeited to the State of Alabama and shall be seized and sold and the proceeds applied as provided in this section. When any such seizure shall have been made, it shall be the duty of the Attorney General of the state to institute at once condemnation proceedings in the circuit court of the county in which such property is seized by filing a complaint in the name of the state against the property seized, describing the same, or against the person or persons in possession of such illegal property, if known, to obtain a judgment enforcing the forfeiture. Any party claiming a superior right may intervene in said action by filing a complaint and have his claim adjudicated. The judge presiding in said circuit court may superintend and make all proper orders as to the method and manner of notice to be given to any party claiming any right in the property so seized to come in and assert his right thereto. The said court shall have authority to frame all orders of procedure so as to regulate the proceedings whereby persons may have an opportunity to come in and propound their claim to the seized property sought to be condemned.

The proceeds of the sale of any such property forfeited to the state shall, after paying all expenses of seizing, holding and selling such property, including the costs of court, be paid into the Oil and Gas Fund. The property sold shall be treated as legal oil, legal gas or legal product, as the case may be, in the hands of the purchaser, but the purchaser and the commodity shall be subject to all applicable laws, rules, regulations and orders with respect to further sale or purchase or acquisition and with respect to the transportation, refining, processing or handling in any other way of the commodity purchased. Nothing in this section shall deny or abridge any cause of action which a royalty owner or a lien holder or any other claimant may have because of the forfeiture of the illegal oil, illegal gas or illegal product against the person whose act resulted in such forfeiture.



Section 9-17-23 - Owners not to allow wells to get out of control, etc.; rights of board upon failure of owners to control wells; powers, etc., of board to secure payment by owners of costs and expenses of controlling or plugging wells.

In order to protect further the natural gas fields and oil fields in this state, it is hereby declared to be unlawful for any owner to allow a well to go wild or to get out of control. The owner of any such well shall, after 24 hours written notice by the board given to him or to the person in possession of such well, make reasonable effort to control such well. In the event of the failure of the owner of such well within 24 hours after service of the notice above provided for to control the same, if such can be done within the period, or to begin in good faith, upon service of such notice, operations to control such well or upon failure to prosecute diligently such operations, then the board shall have the right to take charge of the work of controlling such well, and it shall have the right to proceed, through its own agents or by contract with a responsible contractor, to control the well or otherwise to prevent the escape or loss of gas or oil from such well, all at the reasonable expense of the owner of the well. In order to secure to the board in the payment the reasonable cost and expense of controlling or plugging such well, the board shall retain the possession of the same and shall be entitled to receive and retain the rents, revenues and incomes therefrom until the costs and expenses incurred by the board shall be repaid. When all such costs and expenses have been repaid, the board shall restore possession of such well to the owner; provided, that in the event the income received by the board shall not be sufficient to reimburse the board as provided for in this section, the board shall have a lien or privilege upon all of the property of the owner of such well, except such as is exempt by law, and the board shall proceed to enforce such lien or privilege by a civil action brought in any court of competent jurisdiction, the same as any other like civil action, and the judgment so obtained shall be executed in the same manner now provided by law for execution of judgments. Any excess over the amount due the board which the property seized and sold may bring, after payment of court costs, shall be paid over to the owner of such well.



Section 9-17-24 - Notification requirement; hearing; fees; Alabama Oil and Gas Board Special Fund.

(a) Any person desiring or proposing to drill any well in search of oil or gas or any person proposing to drill a Class II injection well as defined in the Federal Safe Drinking Water Act, 42 U.S.C. 300f et seq., before commencing the drilling of any such well, shall notify the State Oil and Gas Supervisor upon the form as the State Oil and Gas Supervisor may prescribe and shall pay to the State Treasurer a fee of three hundred dollars ($300) for each well. The drilling of any well is hereby prohibited until notice is given and the fee has been paid as herein provided. The State Oil and Gas Supervisor shall have the power and authority to prescribe that the form indicate the exact location of the well, the name and address of the owner, operator, contractor, driller, and any other person responsible for the conduct of drilling operations, the proposed depth of the well, the elevation of the well above sea level and such other relevant information as the State Oil and Gas Supervisor may deem necessary or convenient to effectuate the purposes of this article.

(b) Any person filing a petition or notice of such petition with the State Oil and Gas Board requesting a public hearing before the State Oil and Gas Board shall pay to the State Treasurer a fee of one hundred fifty dollars ($150) for filing the petition. Any person who desires to file a petition with the board in forma pauperis shall file with the board a motion for leave so to proceed together with an affidavit, showing his or her inability to pay the filing fee therefor and his or her belief that he or she is entitled to redress before the board. If the motion is granted, the person may proceed without payment of the filing fee. If the motion is denied, the board shall state in writing the reasons for the denial.

(c) Any person proposing to fracture a coal group or geologic formation shall notify the State Oil and Gas Supervisor. The notification shall be in a form prescribed by the State Oil and Gas Supervisor and shall be accompanied by a fee paid to the State Treasurer not to exceed two hundred fifty dollars ($250) for each stage of a fracture stimulation operation in an individual well, up to a maximum fee of seven hundred fifty dollars ($750) per well, regardless of the number of fracture stages proposed. With respect to coalbed methane operations, a stage of a fracture stimulation operation shall be considered the fracturing of a single coal group. All fees for a proposal to fracture a coal group or geologic formation paid pursuant to this section shall be deposited into the State Oil and Gas Board Special Fund and disbursed by the State Treasurer upon warrants drawn by the state Comptroller for the purpose of defraying the expenses incurred by the State Oil and Gas Board in the performance of its duties pursuant to this subsection.

(d) Any person proposing a surface mining operation to recover oil from oil sands shall notify the State Oil and Gas Supervisor. The notification shall be in a form prescribed by the State Oil and Gas Supervisor and shall be accompanied by a fee paid to the State Treasurer in an amount based on acreage of the operation. The acreage fees for surface mining operations to recover oil from oil sands shall be set by rule of the State Oil and Gas Board. All fees for a proposal to conduct surface mining operations to recover oil from oil sands paid pursuant to this section shall be deposited into the State Oil and Gas Board Special Fund and disbursed by the State Treasurer upon warrants drawn by the state Comptroller for the purpose of defraying the expenses incurred by the State Oil and Gas Board in the performance of its duties pursuant to this subsection.

(e) All well permit fees, filing fees for petitions, and other fees paid to the State Treasurer pursuant to this section shall be paid into the Alabama State Oil and Gas Board Special Fund and disbursed by the State Treasurer upon warrants drawn by the state Comptroller for the purpose of defraying expenses incurred by the State Oil and Gas Board in the performance of its duties.

(f) There is hereby created a separate fund in the State Treasury to be known as the Alabama State Oil and Gas Board Special Fund. This fund shall consist of well permit fees, filing fees for petitions, and other fees. All moneys deposited in this fund shall be used for the purpose of defraying expenses incurred by the State Oil and Gas Board in the performance of its duties. The fund shall be paid out only by warrant of the Comptroller upon the Treasurer, upon itemized vouchers, approved by the State Oil and Gas Supervisor; provided, that no funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Sections 41-4-80 through 41-4-96 and Sections 41-19-1 through 41-19-12, and only in amounts as stipulated in the general appropriation or other appropriation bills, provided further, that any funds unspent and unencumbered at the end of any state fiscal year shall not be transferred into the General Fund.



Section 9-17-25 - Tax for expenses of administration and enforcement of article - Levied; exemptions; payment.

(a) For the purpose of defraying the expenses connected with the administration and enforcement of this article, including the expense of the inspections, tests, analyses, and all other expenses connected with the supervision and protection of crude petroleum oil and natural gas in the State of Alabama, there is hereby levied on the producer a tax equal in amount to two percent of the gross value, at the point of production, of the crude petroleum oil or natural gas produced for sale, transport, storage, profit, or for use from any well or wells in the State of Alabama. Provided, however, that the tax on offshore production, produced from depths greater than 8,000 feet below mean sea level, shall not be computed as a percentage of gross value at the point of production, as provided in this section, but shall be computed as a percentage of gross proceeds, as provided in Section 9-17-35. Also provided, that natural gas lawfully injected into oil or gas pools or reservoirs in the soil or beneath the soil or waters of the State of Alabama is exempt from this tax. Provided, further, that natural gas lawfully injected into the earth for the purpose of lifting oil or gas in the State of Alabama is exempt from this tax. However, if any gas so injected into the earth is sold for such purposes or injected into underground storage facilities as defined in Section 9-17-150 et seq., then the gas so sold or injected shall not be exempt from this tax. Natural gas lawfully vented or flared in connection with the production, treatment, or processing of oil or gas is exempt from the tax. The tax shall be paid to the Department of Revenue directly by the purchaser when authorized in writing by the producer, and, when so paid, the producer or person in charge of production shall be relieved of any further liability.

(b) For any well for which the initial permit issued by the Oil and Gas Board is dated on or after July 1, 1996, and before July 1, 2002, except a replacement well for a well for which the initial permit was issued by the Oil and Gas Board is dated before July 1, 1996, the applicable rate of tax levied pursuant to subsection (a) shall be one percent for a period of five years commencing with commercial production, after which subsection (a) shall apply.



Section 9-17-26 - Tax for expenses of administration and enforcement of article - Records, returns and remittances of producers; determination of gross value at point of production; rules and regulations.

(a) It shall be the duty of every person producing or in charge of production of crude petroleum or natural gas from any well or wells in the State of Alabama for sale, transport, storage, profit or for use to keep and preserve such records of the amount of all such crude petroleum oil or natural gas produced for sale, transport, storage, profit or for use as may be necessary to determine the amount of the tax for which he is liable under the provisions of Section 9-17-25 and Section 9-17-35.

(b) It shall be the further duty of every such person to file with the Department of Revenue, not later than the fifteenth day of the second calendar month following the month of production, a return, subscribed by the person who completes such return, which must contain a printed declaration that it is made under the penalty of perjury, showing the amount of crude petroleum oil or natural gas produced for sale, transport, storage, profit or for use during the second preceding month, to compute on the return the amount of tax charged against him in accordance with the provisions of Section 9-17-25 and Section 9-17-35 and to transmit to the Department of Revenue with such return a remittance covering the tax chargeable against him. The return shall contain such other information and shall be in such form as the Department of Revenue shall designate.

(c) The Department of Revenue is authorized to determine the gross value at the point of production as required under Section 9-17-25, and the gross proceeds attributable to offshore production as required under Section 9-17-35, both in accordance with customary practice.

(d) The Department of Revenue is hereby authorized to promulgate reasonable rules and regulations relating to the administration and enforcement of this article provided, however, that no rule or regulation adopted or promulgated by the department shall alter, limit, extend or be out of harmony with any of the provisions of this article.



Section 9-17-27 - Tax for expenses of administration and enforcement of article - Recovery of tax improperly collected.

In the event that any collection of tax is improperly made in an effort to enforce the provisions of Section 9-17-25 or Section 9-17-35, either as a result of a mistake of law or fact, the amount so paid may be recovered in the same manner as is provided by law for the recovery of other taxes erroneously paid directly to the Department of Revenue.



Section 9-17-31 - Tax for expenses of administration and enforcement of article - Disposition and expenditure.

All funds collected pursuant to the tax levied on the producer of crude petroleum oil or natural gas produced for sale, transport, storage, profit or for use, from any well or wells in the State of Alabama, as is provided in Section 9-17-25 and Section 9-17-35, shall be deposited in the State Treasury to the credit of the General Fund and shall be expended only in the manner provided by appropriation by the Legislature.



Section 9-17-32 - Penalty for violations of provisions of article, rules, etc.; penalty applicable to each prohibited transaction relating to illegal oil, gas, or product; penalty for aiding or abetting violations of provisions of article, rules, etc.; payment of fine not to abridge private causes of action for damages for violations of rules, etc.

(a) Any person who knowingly and willfully violates any provision of this article, or any rule, regulation or order of the board made under this article shall, in the event a penalty for such violation is not otherwise provided for in this article, be subject to a fine not to exceed $10,000.00 a day for each and every day of such violation and for each and every act of violation, such fine to be recovered by a civil action in the circuit court of the county where the defendant resides, or in the county of the residence of any defendant if there is more than one defendant, or in the circuit court of the county where the violation took place. The place of the civil action shall be selected by the board, and such civil action, by direction of the board, shall be instituted and conducted in the name of the board by the attorney for the board or by the Attorney General or under his direction by the district attorney for the county where the civil action is instituted.

(b) The payment of any fine as provided for in this section shall not have the effect of changing illegal oil into legal oil, illegal gas into legal gas or illegal product into legal product; nor shall such payment have the effect of authorizing the sale, purchase or acquisition or the transportation, refining, processing or handling in any other way of such illegal oil, illegal gas or illegal product, but, to the contrary, the fine shall be imposed for each prohibited transaction relating to such illegal oil, illegal gas or illegal product.

(c) Any person knowingly and willfully aiding or abetting any other person in the violation of any statute of this state relating to the conservation of oil or gas or the violation of any provision of this article or any rule, regulation or order made under this article shall be subject to the same penalty prescribed in subsection (a) of this section for the violation by such other person.

(d) The payment of any fine shall not impair or abridge any cause of action which any person may have against the person violating a rule, regulation or order by reason of an injury resulting from such violation.



Section 9-17-33 - Disposition of proceeds from sale of oil or gas production.

(a) As used in this section, the following terms shall have the following meanings:

(1) CHECK STUB. The financial record attached to a check, included with a check, or mailed separately at or near the time the check is mailed.

(2) DIVISION ORDER. A contract between the interest owner and the purchaser, operator, or the owner of the right to drill and to produce, directing the distribution of the value from the sale of the oil, gas, and other liquid hydrocarbons in the proportions set out in the division order, which division order is prepared by the purchaser, operator, and/or the owner of the right to drill and to produce on the basis of the ownership shown in a title opinion prepared after examination of abstracts or based on other generally acceptable legal ownership documentation and which is executed by the interest owners or others having an interest in the production.

(3) INTEREST OWNER. A person owning a royalty interest or a working interest in an oil or gas well or unit.

(b) Whenever payment is made for oil or gas production to an interest owner, whether pursuant to a division order, lease, servitude, or other agreement, all of the following information shall be included on or ascertainable from the check stub or on an attachment to the form of payment, unless the information is otherwise provided on a regular basis:

(1) Lease, property, or well identification number, if any, or reference to appropriate agreement with identification of the well or unit from which production is attributed.

(2) Month and year of sales or purchases included in the payment.

(3) Total barrels of crude oil or MCF of gas purchased or sold.

(4) Owner's final realizable price per barrel MCF, long ton, or other appropriate measurement.

(5) Total amount of severance and other production taxes, with the exception of windfall profit tax.

(6) Net value of total sales from the property after taxes are deducted.

(7) Interest owner's interest, expressed as a decimal fraction, in production from subdivision (1) above.

(8) Interest owner's share of the total value of sales prior to any tax deductions.

(9) Interest owner's share of the sales value less the share of the production and severance taxes, as applicable.

(c) The proceeds derived from the sale of oil or gas production from any oil or gas well shall be paid to persons legally entitled thereto, commencing no later than six months after the date of the first sale, and thereafter no later than 60 days after the end of the calendar month within which subsequent production is sold. The payment shall be made to persons legally entitled thereto by the first purchasers of the production by tender to the person's designated agents or at their last known address. The purchasers may remit to the persons entitled to the proceeds from production annually where the aggregate of one year's accumulation of monthly proceeds does not exceed one hundred dollars ($100). However, the purchaser may hold accumulated proceeds of less than ten dollars ($10) until production ceases or the purchaser's responsibility for making payment for production ceases, whichever occurs first. On the request of the person legally entitled to the proceeds, the purchaser shall remit payment of accumulated proceeds annually to the person if the purchaser owes the person less than ten dollars ($10). On the request of the person legally entitled to the proceeds, the purchaser shall remit payment of the proceeds to the person monthly if the purchaser owes the person more than twenty-five dollars ($25), but less than one hundred dollars ($100). In addition, before the purchaser accumulates proceeds greater than twenty-five dollars ($25), the purchaser shall provide notice to the persons entitled to the proceeds that there is an option to be paid monthly for proceeds greater than twenty-five dollars ($25). The notice to the person entitled to the proceeds shall also provide directions for requesting monthly payment and shall constitute notice to all heirs, successors, representatives, and assigns of the person entitled to the proceeds. As used herein, "first purchase" shall mean the first commercial purchaser of production after completion of the well and shall not include purchasers of oil or gas during initial testing prior to completion of the well; further provided, that any delay in determining the persons legally entitled to an interest in the proceeds from production caused by unmarketable title to the interest shall not affect payment to persons whose title is marketable. In those instances where the proceeds derived from oil or gas produced and sold after May 4, 1982, cannot be paid within the time allowed by this section because the title thereto is not marketable, the purchasers of the production shall remit to the parties ultimately determined to be the legal owners of the production, the full amount of the proceeds plus interest at the rate on a per annum basis equal to the Federal Reserve Discount Rate in effect as of the first day of each month during which interest on the proceeds is payable, the interest to accrue from the date that proceeds were due to persons with marketable title as hereinabove specified. Marketability of title shall be determined in accordance with the then current legally recognized real property law governing title to oil and gas interest. The first purchaser shall be exempt from this subsection and the operator and/or the owner of the right to drill and to produce under an oil and/or gas lease shall be substituted for the first purchaser therein where the operator and/or the owner and purchaser have entered into an arrangement where the proceeds are paid by the purchaser to the operator and/or the owner who assumes responsibility of paying the proceeds to persons legally entitled thereto. Where the operator and/or the owner of the drilling rights are substituted herein for the purchaser, the period of time set forth herein under which the parties must account to persons entitled to the production shall be determined as of the date of receipt of the proceeds for the production as opposed to the date of first sale applicable to the purchaser.

(d) Any first purchaser of production or operator and/or owner of the right to drill substituted for the first commercial purchaser as provided herein, that violates this section shall be liable to the persons legally entitled to the proceeds from production for the unpaid amount of the proceeds plus interest at the rate of 12 percent per annum, the interest accruing from the date at which the proceeds were due as specified herein.

(e) The circuit court for the county or counties in which the oil or gas well is located shall have jurisdiction over all proceedings brought pursuant to this section.



Section 9-17-34 - Additional definitions.

In addition to the definitions contained in Section 9-17-1, which shall apply for the purpose of computing the tax as provided in Section 9-17-35, except to the extent there is a conflict with the definitions contained herein, the following definitions shall apply for the purpose of computing the tax as provided in Section 9-17-35:

(1) Gross Proceeds. The gross proceeds for a month shall be the sum of the month’s market proceeds and non-market proceeds. No adjustments or deductions may be taken from the market proceeds or the non-market proceeds in computing gross proceeds.

(2) Market Proceeds. The market proceeds for a month shall be the sum of the amounts due under all market sales transactions during the month. The amount due under each market sales transaction shall be determined by multiplying the unit sales price by the volume of severed oil or gas sold in each transaction.

(3) Market Sales Transaction. An agreement or contract for the sale of offshore production produced from depths greater than 8,000 feet below mean sea level that has been entered into by or on behalf of a producer or its related party and an unrelated party, regardless of the place of sale, regardless of any interim sales to parties that are not unrelated, and regardless of any processing, treating, or transportation done prior to the point of sale.

(4) Non-Market Proceeds. The non-market proceeds for a month shall be the cash and other consideration that would have been due if all non-market taxable volumes for the month had been sold for the same unit sales price due under the market sales transactions occurring during that month, using weighted averages if two or more market sales transactions occurred during the month; provided, however, that if less than 10% by volume of the total taxable offshore production produced during a month is sold in market sales transactions, then the non-market proceeds shall be deemed to be the cash and other consideration, as reasonably determined by the department, that would have been generated if the non-market taxable volumes had been sold in a market sale transaction, considering the unit sales price for offshore production of like quality if such data is available; otherwise, considering published data from recognized market centers for trading oil and/or gas, in both cases adjusted for location and quality to the point at which the first market sale would likely have occurred. Taxpayers seeking to use the published selling prices in calculating their monthly non-market proceeds may request a determination from the department approving the market center data and the manner of making the calculations. The calculations must be made in the same manner from month to month, except as approved by the department.

(5) Non-Market Taxable Volumes. The non-market taxable volumes for a month shall be the total volumes of offshore production not disposed of pursuant to a market sales transaction, excluding volumes taken in-kind by other producers in accordance with Section 40-20-22(g). The total volumes include all offshore production used or consumed in operations, but do not include natural gas lawfully vented or flared in connection with the production, treatment, or processing of oil or gas in the State of Alabama, or natural gas lawfully injected into the earth for the purpose of lifting oil or gas in the State of Alabama. Provided, however, that if any gas so injected into the earth is sold for such purposes or injected into underground storage facilities as defined in Section 9-17-150 et seq., then the gas so sold or injected shall be included in the total non-market taxable volumes for the month.

(6) Producer. Producer shall have the same meaning for purposes of calculating the tax under Section 9-17-35 as it has for purposes of calculating the tax under Section 9-17-25.

(7) Offshore Production. Offshore production shall have the same meaning as it has in Section 40-20-1.

(8) Transportation Charges. The actual cash amount paid to an unrelated party by a producer or seller of severed gas for transporting pipeline quality gas to the point of a market sales transaction. Transportation charges may include amounts paid to a related party if the related party is a regulated entity operating an open access natural gas pipeline. The transportation charges are limited to the lesser of the actual fees paid or the maximum allowable firm transportation tariff amount approved by the Federal Energy Regulatory Commission, or other appropriate governmental authority.

(9) Unit Sales Price. The total cash or other consideration due for each unit of offshore production, sold under the terms of a market sales transaction, including any and all premiums, bonuses, or other amounts received. If allowable actual transportation charges were paid by the producer or seller for transporting pipeline quality gas to the point of sale, the unit sales price may be adjusted to remove the transportation charge. No other adjustments or deductions may be taken from the actual amounts due in determining the unit sales price.

(10) Unrelated Party. A person or entity with opposing economic interests to the producer or seller of severed oil or gas. No producer’s parent company, subsidiary company, sister company, or other company affiliated through common ownership of greater than 5% or control will be considered an unrelated party. In addition, no producer’s principal owners, management, members of their immediate families, or companies owned or controlled by any of them will be considered unrelated parties.



Section 9-17-35 - Tax based on gross proceeds for offshore production.

(a) The tax levied upon the producers of offshore production, produced from depths greater than 8,000 feet below mean sea level, shall be computed at the rate of one and sixty-six one hundredths percent (1.66%) of the gross proceeds attributable to the offshore production.

(b) The gross proceeds for offshore production required to be calculated under this section shall be reported and allocated in accordance with Section 40-20-22.






Article 2 - Leases.

Division 1 - General Provisions.

Section 9-17-50 - Cancellation on records of lapsed optional leases; liability of lessees for failure or refusal to mark leases cancelled on records, etc., upon request of lessors.

(a) Whenever by reason of the termination of the full period within which an optional gas and oil lease which is of record may be kept alive by the payments of rentals or by reason of the termination of any of the options in such lease by reason of failure on the part of the lessee to comply with the condition therein for the prevention of forfeiture such lease shall lapse, the lessee must, on request in writing by the lessor, mark same cancelled on the records or must furnish the lessor with an instrument, duly acknowledged, directing the cancellation of such lease on the records.

(b) Any lessee failing or refusing to supply the lessor with such an instrument or failing or refusing to cancel any lease on the records within 30 days after receiving written demand as above shall be liable to such lessor for a reasonable attorney's fee incurred by the lessor in bringing suit to have such forfeiture and cancellation adjudged and, in addition thereto, shall be liable to the lessor for all damages suffered by the lessor by reason of his inability to make any lease on account of the first lease not having been cancelled.






Division 2 - Leases by State.

Section 9-17-60 - Authorization for leasing of certain state lands for exploration, development and production - Lands of Department of Conservation and Natural Resources.

The Commissioner of Conservation and Natural Resources, on behalf of the state, is hereby authorized to lease any lands or interest therein under the jurisdiction of the Department of Conservation and Natural Resources for the exploration, development and production of oil, gas and other minerals or any one or more of them, on, in and under such lands.



Section 9-17-61 - Authorization for leasing of certain state lands for exploration, development and production - Lands of other state departments, institutions or agencies.

The Commissioner of Conservation and Natural Resources, on behalf of the state, is hereby authorized, upon the written request of the head of any state department, institution or agency, to lease any land or interest therein owned by such department, institution or agency or in which such department, institution or agency has the beneficial interest for the exploration, development and production of oil, gas and other minerals or any one or more of them, on, in and under such lands.



Section 9-17-62 - Authorization for leasing of certain state lands for exploration, development and production - Lands under navigable streams, waters, etc.

The Commissioner of Conservation and Natural Resources, on behalf of the state, is hereby authorized to lease, upon such terms as he may approve, any lands or any right or any interest therein under any navigable streams or navigable waters, bays, estuaries, lagoons, bayous or lakes and the shores along any navigable waters to high tide mark and submerged lands in the Gulf of Mexico within the historic seaward boundary of this state, which is hereby declared to extend seaward six leagues from the land bordering the gulf, for the exploration, development and production of oil, gas and other minerals or any one or more of them, on, in and under such lands, and such lands or interests therein for such purposes shall be supervised and managed by the Department of Conservation and Natural Resources.



Section 9-17-63 - Leases may authorize pooling or unitization.

Any lease executed under the provisions of this division may authorize the lessee to pool or unitize the lease, the lands or minerals covered thereby or any part thereof with other lands, leases or mineral estates or parts thereof upon such terms as the Commissioner of Conservation and Natural Resources may approve.



Section 9-17-64 - Execution of pooling or unitization agreements or amendments to leases to authorize same.

The Commissioner of Conservation and Natural Resources is hereby authorized to execute upon such terms as he may approve:

(1) Pooling or unitization agreements affecting oil, gas and other minerals or any one or more of them, on, in or under lands within the jurisdiction of the Department of Conservation and Natural Resources so as to pool or unitize such interests in oil, gas and other minerals or any one of them with similar interests in other lands; and

(2) Agreements with lessees amending existing leases so as to authorize lessees to pool or unitize the leases, the lands or minerals covered thereby or any part thereof with other leases, lands or mineral estates or parts thereof, and to add to or change any other provisions thereof in order to make such existing lease(s) similar on those points with the lease form then being used by the Commissioner of Conservation and Natural Resources in making leases of similar state-owned property, except that no such change or addition may be made which changes the number of years stated as the primary term, or the lease bonuses, delay rentals, royalties, or any other compensation to be paid under the terms of such existing leases.

All pooling or unitization agreements or agreements amending existing leases or any part thereof executed under the provisions of this section by the Commissioner of Conservation and Natural Resources must be approved in writing by the Governor.



Section 9-17-65 - Lands to be leased upon basis of competitive bids; invitations for bids; opening of bids; acceptance or rejection of bids.

All lands proposed to be leased under the provisions of this division shall be leased only upon the basis of competitive bids. The Commissioner of Conservation and Natural Resources shall obtain written, sealed competitive bids on every proposed lease of each tract of such land. Invitations for bids shall be published in The Montgomery Advertiser, Montgomery, Alabama, at least 25 days before the final date for submitting bids. Invitations for bids shall contain a statement as to the final date for submitting bids; the time and place at which the bids will be opened; and a legal description of the location and the approximate acreage of the tract of land proposed to be leased. Publication of the invitations for bids shall also be placed in a newspaper published in the county or counties in which the land is located; however, if a typographical error appears in such ad or ads, same shall not invalidate the sale; provided, that no tract of land containing more than 5,200 acres shall be leased or advertised for lease under the provisions of this division.

Bids shall be opened publicly in the office of the Commissioner of Conservation and Natural Resources at the time stated in the invitations for bids.

The lease of any tract of land shall be awarded to the highest responsible bidder making the most advantageous offer to the state, and the Commissioner of Conservation and Natural Resources must either accept the most advantageous offer or reject all bids within five days from the date said bids were opened. The Commissioner of Conservation and Natural Resources may reject all bids on any tract of land when, in his opinion, the public interest will be served thereby, but such tract of land shall not thereafter be leased except in accordance with the provisions of this division.



Section 9-17-66 - Parties requesting advertisement of lands for lease purposes to pay for necessary legal advertisement.

All persons requesting the Commissioner of Conservation and Natural Resources to advertise state lands for oil and gas lease purposes shall be required to pay for the necessary legal advertisements for such sales.



Section 9-17-67 - Charges for oil and gas lease tract charts.

The Department of Conservation and Natural Resources is hereby authorized to provide for a reasonable charge for its oil and gas lease tract charts, such charge to be based upon the cost of printing, handling and mailing by the Department of Conservation and Natural Resources.



Section 9-17-68 - Revenues from leases - Disposition.

The revenues that shall accrue under the provisions of this division from rentals, royalties and all other sources subject to the cost of administration shall be the property of the department or institution to which said lands belong or in which said department or institution shall own the beneficial interest. All revenue accruing from the lease of the bed of any navigable streams, waterways, bays, estuaries, lagoons, bayous, lakes and any submerged lands in the Gulf of Mexico within the historic seaward boundary of this state, subject to the cost of administration, shall be paid by the Commissioner of Conservation and Natural Resources to the State Treasurer to become a part of the General Funds of the State of Alabama. The Division of Lands of the Department of Conservation and Natural Resources shall be entitled to 10 percent of all revenues, including royalty, bonus and rentals, derived under the provisions of this division as cost of administration. Such cost of administration shall be covered into the State Treasury by the Commissioner of Conservation and Natural Resources to the credit of the State Lands Fund.



Section 9-17-69 - Revenues from leases - Expenditure.

No such revenues shall be expended from such funds unless and to the extent appropriated by law.









Article 3 - Unit Operations.

Section 9-17-80 - Enhanced recovery methods.

The phrase "enhanced recovery methods" as used herein shall mean the increased recovery from a pool of oil or gas achieved by artificial means or by the application of energy extrinsic to the pool, including repressuring, cycling, pressure maintenance, injection, or any other enhanced recovery methods of producing hydrocarbons recognized by the oil and gas industry and approved by the board.



Section 9-17-81 - Meeting of board to consider need for unit operation.

In order to promote the conservation of oil and gas resources, prevent waste, avoid the drilling of unnecessary wells, allow the drilling of wells at optimum geologic locations, and protect correlative rights, the State Oil and Gas Board of Alabama upon its own motion may, or upon the petition of any interested person shall, hold a hearing to consider the need for the operation as a unit of an entire field or of any pool or pools or of any portion of a pool or combinations thereof within a field for the production of oil or gas or both in order to increase the ultimate recovery by enhanced recovery methods or any other method of cooperative development and operation calculated to increase the ultimate recovery of oil or gas.



Section 9-17-82 - Order requiring unit operation - When issued.

The board shall issue an order requiring such unit operation if it finds that:

(1) Unit operation of the field or of any pool or pools or of any portion of a pool or combinations thereof within the field is reasonably necessary to prevent waste, to increase the ultimate recovery of oil or gas, to avoid the drilling of unnecessary wells, to allow the drilling of wells at optimum geologic locations, and to protect the correlative rights of interested parties.

(2) The proposed plan for unit operations will increase the ultimate recovery of oil or gas by enhanced recovery methods or any other method of cooperative development and operation calculated to increase the ultimate recovery of oil or gas.

(3) The estimated additional cost incident to conduction of such operation will not exceed the value of the estimated additional recovery of oil or gas.



Section 9-17-83 - Order requiring unit operation - Contents.

The order shall be fair and reasonable under all the circumstances, shall protect the rights of interested parties and shall include:

(1) A description of the area embraced, termed the unit area, and a description of the pool or pools or portions thereof affected and lying within the unit area, termed the unit pool.

(2) A statement of the nature of the operations contemplated.

(3) An allocation among the separately owned interests derived from or associated with tracts in the unit area of all the oil or gas, or both, produced from the unit pool within the unit area, and not required in the conduct of such operation or unavoidably lost, such allocation to be based on the relative contribution which each such tract or interest is expected to make during the course of such operation, to the total production of oil or gas, or both, so allocated.

(4) A provision for adjustment among the owners of the unit area (not including royalty owners, except as otherwise hereinafter provided) of their respective investment in wells, tanks, pumps, machinery, materials, equipment and other things and services of value attributable to the unit operations. The amount to be charged unit operations for any such items shall be determined by the owners of the unit area (not including royalty owners, except as otherwise hereinafter provided); provided, that, if said owners of the unit area are not able to agree upon the amount of such charges, or to agree upon the correctness thereof, the board shall determine them after due notice and hearing thereon, upon the application of any interested party. The net amount charged against the owner of a separately owned tract or separately owned interest derived from or associated with a tract within the unit shall be considered expense of unit operation chargeable against such tract or interest. The adjustments provided for in this subdivision may be treated separately and handled by agreements separate from the unitization agreement.

(5) A provision that the costs and expenses of unit operation, including investment, past and prospective be charged to the separately owned tracts or interests in the same proportions that such tracts or interests share in unit production, as provided in subdivision (3) of this section. The expenses chargeable to a tract or interest shall be paid by the person or persons not entitled to share in production free of operating costs and who, in the absence of unit operation, would be responsible for the expense of developing and operating such tract or interest, and such person or person's interest in the separately owned tract or interest shall be primarily responsible therefor.

(6) The designation of, or a provision for the selection of, a unit operator. The conduct of all unit operations by the unit operator and the selection of a successor to the unit operator designated by the board shall be governed by the terms and provisions of the unitization agreement.

(7) A provision that when the full amount of any charge made against a separately owned tract or interest is not paid when due by the person or persons primarily responsible therefor, as provided in subdivision (5) of this section, then seven-eighths of the oil and gas production allocated to such separately owned tract or interest may be appropriated by the unit operator and marketed and sold for the payment of such charge, together with interest at the rate of five percent per annum thereon. A one-eighth part of the unit production allocated to each separately owned tract or interest shall in all events be regarded as royalty to be distributed to and among, or the proceeds thereof paid to, the royalty owners, free and clear of all unit expense and free and clear of any lien therefor. The owner of any overriding royalty, oil and gas payment, royalty in excess of one-eighth of production, or other interests, who is not primarily responsible therefor shall, to the extent of such payment or deduction from his share, be subrogated to all the rights of the unit operator with respect to the interest or interests primarily responsible for such payment; provided, however, such right of subrogation shall not apply, inure to or exist for the benefit of the owner of any overriding royalty, oil and gas payment, royalty in excess of one-eighth of production, or other interest, who is not primarily responsible therefor, in any oil production unit from the lower cretaceous geological formation between depths of 10,500 feet and 11,500 feet subsea in which tertiary recovery methods are utilized. The owner of such overriding royalty, oil and gas payment, royalty in excess of one-eighth of production, or other interest in any oil production unit from the lower cretaceous geological formation between depths of 10,500 feet and 11,500 feet subsea in which tertiary recovery methods are utilized shall bear his fair share of all capital and operating costs incurred by a unit operator from the first day of the month next succeeding the month during which such tertiary recovery methods are initiated and implemented in the production unit, and the owner of such interest shall continue to bear his share of both capital and operating cost so long as such unit is producing oil or gas utilizing tertiary recovery methods. The term "tertiary recovery methods" as used herein shall include, but shall not be limited to, the maintenance or partial maintenance of reservoir pressures by any method recognized by the industry as a tertiary method of recovery and approved by the board, recycling, injecting or flooding a pool, or pools, or parts thereof, with air, gas, water, hydrocarbons, carbon dioxide (CO2) or any other substance, or any combination or combinations thereof, the use of polymers, steam flooding or fire flooding, or any other tertiary method of producing hydrocarbons recognized by the industry and approved by the board. Any surplus received by the operator from any such sale of production shall be credited to the person or persons from whom it was deducted in the proportion of their respective interest.

(8) The time the unit operation shall become effective and the manner in which and the circumstances under which the unit operation shall terminate.



Section 9-17-84 - Order requiring unit operation - When effective; when automatically revoked.

An order requiring unit operation shall not become effective unless and until agreements incorporating the provisions of Section 9-17-83 have been signed or in writing ratified or approved by the owners of at least 66 2/3 percent in interest as costs are shared under the terms of the allocation formula established by the board in the order pursuant to Section 9-17-83(3) and by 66 2/3 percent in interest of the royalty owners in the unit area as revenues are distributed under the terms of the allocation formula established by the board in the order pursuant to Section 9-17-83(3), and the board has made a finding to that effect either in the order or in a supplemental order. In the event the required percentage interests have not signed, ratified, or approved the order or agreements within six months from and after the date of the order it shall be automatically revoked.



Section 9-17-85 - New or amending orders.

(a) The board, by entry of new or amending orders, may from time to time add to unit operations portions of pools not theretofore included and may add to unit operations new pools or portions thereof and may extend the unit area as required. Any such order, in providing for allocation of production from the unit pool of the unit area, shall first allocate to the pool or pools or portion thereof so added a portion of the total production of oil or gas or both from all pools affected within the unit area as enlarged, (and not required in the conduct of unit operations or unavoidably lost), the allocation to be based on the relative contribution which such added pool or pools or portion thereof is expected to make during the remaining course of unit operations to the total production of oil or gas or both so allocated. The production so allocated to the added pool or pools or portions thereof shall be allocated to the separately owned tracts which participate in the production on the basis of the relative contribution of each tract as provided in subdivision (3) of Section 9-17-83. The remaining portion of unit production shall be allocated among the separately owned tracts within the previously established unit area in the same proportions as those specified in the previous order. Orders promulgated under this paragraph shall become operative at 7:00 A.M. on the first day of the month next following the day on which the order becomes effective under the provisions of subsection (b) of this section.

(b) An order promulgated by the board under subsection (a) of this section shall not become effective unless and until the following occur:

(1) All of the terms and provisions of the unitization agreement relating to the extension or enlargement of the unit area or to the addition of pools or portions thereof to unit operations have been fulfilled and satisfied and evidence thereof has been submitted to the board.

(2) The extension or addition effected by the order has been agreed to in writing by the owners of at least 66 2/3 percent in interest as costs are shared under the terms of the allocation formula established by the board in the area or pools or portions thereof to be added to the unit operation by the order and by 66 2/3 percent in interest of the royalty owners as revenues are distributed under the terms of the allocation formula established by the board in the area or pools or portions thereof to be added to the unit operations by such order, and evidence thereof has been submitted to the board.

In the event both of the above requirements are not fulfilled within six months from and after the date of such order, it shall be automatically revoked.

(c) After the operative date of an order promulgated under this section, costs and expenses of operation of the unit as enlarged shall be governed by subdivision (5) of Section 9-17-83. Adjustment among the owners of the unit area as enlarged (not including royalty owners) of their respective investments in wells, tanks, pumps, machinery, materials, equipment and other things and services of value attributable to the operation of the unit as enlarged shall be governed by subdivision (4) of Section 9-17-83.



Section 9-17-86 - Alteration of contribution of separately owned tract.

When the contribution of a separately owned tract with respect to any unit pool has been established pursuant to subdivision (3) of Section 9-17-83, such contribution shall not be subsequently altered, unless the board shall find, after notice and hearing, that such contribution was erroneous because shown to be erroneous by subsequently discovered data or by subsequently discovered errors in the data upon which the original contribution was established. No change or correction of the contribution of any separately owned tract shall be given retroactive effect; provided, that appropriate adjustment shall be made for the investment charges as provided for in subdivision (4) of Section 9-17-83.



Section 9-17-87 - Production and operations deemed to be those of separately owned tracts.

The portion of unit production allocated to a separately owned tract within the unit area shall be deemed for all purposes to have been actually produced from such tract, and operations with respect to any unit pool within the unit area shall be deemed for all purposes to be the conduct of operations for the production of oil or gas or both from each separately owned tract in the unit area.



Section 9-17-88 - Applicability of article.

This article shall apply only to field or pool units and shall not apply to the unitization of interests within a drilling unit as may be authorized and governed under the provisions of Article 1 of this chapter.






Article 4 - Liquefied Petroleum Gas.

Section 9-17-100 - Definitions.

As used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) AUTHORITY HAVING JURISDICTION. Alabama Liquefied Petroleum Gas Board.

(2) BOARD. The Alabama Liquefied Petroleum Gas Board.

(3) BRANCH. A local unit of an LP-gas business that is one or more of the following:

a. A division or subdivision or a person doing business under a name other than the Class A permit holder's name.

b. A place where the day-to-day retail operations of an LP-gas business are conducted and at which at least three of the following activities occur or conditions exist:

1. Sales of appliances.

2. Orders are taken for LP-gas repair and service.

3. Orders are taken to refill LP-gas systems either by phone or in person.

4. Employees are present during a normal workday.

5. Is a place that requires a city or county license to conduct business.

(4) LP. Liquefied petroleum gas.

(5) LPG. Liquefied petroleum gas.

(6) LP-GAS. Liquefied petroleum gas.

(7) LIQUEFIED PETROLEUM GAS. Any material having vapor pressure not exceeding that allowed for commercial propane composed predominantly of the following hydrocarbons, either by themselves or as mixtures: propane, propylene, butanes (normal butane or isobutane), and butylenes.

(8) LIQUEFIED PETROLEUM GAS RESEARCH AND EDUCATION FUND. A fund created to finance activities relating to research, development, and the implementation of marketing, advertising, and informational programs relating to LP-gas directed toward the consumer as well as for the education of industrial members and employees.

(9) LIQUEFIED PETROLEUM GAS SYSTEM. Any assembly consisting of one or more containers with a means for conveying LP-gas from the container(s) to dispensing or consuming devices (either continuously or intermittently) and which incorporates components intended to achieve control of quality, flow, pressure, or state (either liquid or vapor).

(10) PERSON. Every natural person, firm, copartnership, association, or corporation.

(11) RED TAG. A red card or device containing an official printed notice of the condemnation of a liquefied petroleum gas system or any connected or disconnected LP-gas component, LP-gas storage container, LP-gas container appurtenance, or LP-gas motor vehicle, transport, or delivery unit placed as a result of a violation of the liquefied petroleum gas safety code provisions and regulations, or as a result of a mechanical defect found on the LP-gas motor vehicle, transport, or delivery unit that could cause a danger to the public if allowed to continue to operate. When attached to a system or to any connected or disconnected LP-gas component, LP-gas storage container, LP-gas appurtenances, motor vehicle, transport, or delivery unit a red tag is official notice of condemnation and of the prohibition of further use, so long as the red tag remains affixed by law.



Section 9-17-101 - Liquefied Petroleum Gas Board - Creation; composition; meetings; rules and regulations.

(a) There is created and established the Alabama Liquefied Petroleum Gas Board. The board shall be composed of eight members: The State Fire Marshal; the Secretary of the Alabama State Law Enforcement Agency; the President of the Alabama Public Service Commission; four members who are representatives of the liquefied petroleum gas retail Class A permit holders; and one member of the general public who shall be appointed by the Governor. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(b) Members of the board who are representatives of the liquefied petroleum gas retail permit holders shall have been legal residents of the State of Alabama for at least five years next preceding the date of appointment and shall have been actively engaged in the retail distribution of liquefied petroleum gas in this state for a period of at least five years. No retail Class A permit holder shall have more than one representative on the board at any one time. It is the legislative intent that no single corporation or partnership comprised of separate entities within the state, whether or not separately licensed, be represented on the board by more than one representative at any one time.

(c) From each of four substantially equal geographical areas of the state, designated as the southeast, the northeast, the northwest, and the southwest, the Governor shall appoint one retail permit holder member of the board. Such member shall be appointed from a list of no more than three nominees receiving the largest number of votes according to written ballots executed by representatives of retail Class A permit holders.

(d) In the event the Governor has not appointed a board member at the end of 90 days after the list of retail permit holders has been submitted to him or her, the person on the list having the most votes shall become the board member. In the event of a tie for the most votes, a majority vote of the board members shall determine which person of those tied shall become the board member.

(e) In the event a vacancy occurs during the term of a board member, the administrator shall call an election to fill the vacancy and the election shall be held and conducted pursuant to subsection (f). When an elected board member sells his or her LP-gas business or for any reason is no longer actively engaged in the day-to-day operation of an LP-gas business, his or her seat on the board shall be automatically vacated by the completion of the next regularly scheduled board meeting.

(f) The balloting for board members, successor members, and filling vacancies for an unexpired term of office shall be conducted by the administrator of the board under the direction and supervision of the board. For appointments and vacancies, the administrator shall forward by registered or certified mail an official ballot to each retail permit holder or his or her duly designated representative with instructions for executing the ballot and returning it to the board. The terms of all board members shall be for six years, including the consumer member and members serving on March 20, 1992, but no member shall be denied the right to succeed himself or herself and no member shall serve more than two consecutive terms of office.

(g) The board shall elect its own chair and vice chair at its first regular meeting each calendar year. All meetings of the board shall be held at Montgomery, Alabama, and shall be on a prescribed date, at least quarterly, and at such time as a majority of the board members may request in writing to the board chairman. Each ex officio member of the board may appoint a designee to represent him or her at all board meetings. Any four members, or their designees, shall constitute a quorum for the transaction of any business which may come before the board. The board may adopt bylaws and rules of administrative procedure, pursuant to the Alabama Administrative Procedure Act.

(h) The board may promulgate rules and regulations having the force and effect of law to carry out this article.



Section 9-17-102 - Liquefied Petroleum Gas Board - Compensation of members.

Board members shall receive travel expenses and per diem based at the rate that is currently prescribed by the state for its state employees, while attending official meetings of the board or while attending to official board business. Except that per diem paid to board members shall be no less than one full day's per diem, and payment shall be based on attendance at a board meeting rather than the time of arrival and departure. No member of the board shall receive per diem and expense allowance for more than 30 days in any one calendar year.



Section 9-17-103 - Liquefied Petroleum Gas Board - Promulgation, etc., of rules and regulations; inspection of gas systems.

(a) The board shall have the power to make and enforce rules and regulations governing the design, construction, location, installation, and operation of containers, tanks, systems, and equipment for storing, utilizing, handling, and transporting liquefied petroleum gases and rules to secure the substantial accuracy of all meters, safety devices, and regulators generally used in connection with such gases. No person shall be permitted to certify the accuracy of their own company owned meters. The rules and regulations shall be such as are reasonably necessary for the protection of the health and safety of the public and persons using such gases, and shall be adopted pursuant to the Alabama Administrative Procedure Act. All rules and regulations shall be posted on the board website and available for download by the public. The board, upon request, shall provide a printed hard copy of the rules and regulations. If a rule or regulation is amended, the revised rule or regulation shall be posted on the board website before the revision becomes effective.

(b) In order that the administrator of the board and inspectors may determine whether or not a danger to the public or to a liquefied petroleum gas user exists, and there is reasonable cause to believe that such danger does exist, the administrator and inspectors may enter any building or upon any premises connected to a liquefied petroleum gas system for the sole purpose of conducting an inspection or an investigation of such system. If a violation is found in conducting such inspection which is determined to be a hazard and a danger to the public or to a liquefied petroleum gas user, the administrator and inspectors shall have the power, duty and authority to shut off the liquefied petroleum gas system and to condemn the system from further use for purposes of safety until the gas system has been certified as back in compliance with adopted liquefied petroleum gas safety code standards and until the red tag is removed, or authorized to be removed, by a board appointee or employee. When a system is condemned, it shall be red-tagged.



Section 9-17-104 - Appointment, compensation and bond of administrator; administrator and inspectors constituted peace officers; Liquefied Petroleum Gas Board Fund; excess balances to be transferred to fund.

(a) The board shall appoint, prescribe the duties of, and fix the compensation of an administrator. The board may dismiss an administrator at its discretion. The board shall adopt a seal, which shall be in the care and custody of the administrator. The board, subject to the Merit System, may employ and prescribe the duties of assistants and inspectors necessary to carry out this article. The board, without regard to the Merit System Act, may engage and employ consultants and technical advisors considered necessary in carrying out its responsibilities.

(b) The administrator and inspectors are constituted peace officers of the State of Alabama and are clothed with the powers of peace officers and deputy sheriffs, and may exercise such powers anywhere within the state. They may issue a warning ticket or a uniform nontraffic citation to or arrest violators of Sections 40-17-160 to 40-17-166, inclusive, and any state or federal law or regulation adopted by the board relating to the transportation of liquefied petroleum gas and carry such violators before the district court in the county in which the violation is committed.

(c) All fees and penalties collected under this article or otherwise inuring to the credit of the board shall be deposited in the State Treasury in a fund designated the Liquefied Petroleum Gas Board Fund, which is established by this subsection. All expenditures from the fund shall be subject to the terms, conditions, provisions, and limitations of Title 41, Chapter 4, Article 4.

(d) All balances in the fund in excess of two hundred thousand dollars ($200,000) at the end of each fiscal year shall be transferred to the Liquefied Petroleum Gas Research and Education Fund established in the State Treasury. The monies in the Liquefied Petroleum Gas Research and Education Fund shall be paid out only by warrant of the Comptroller upon the Treasurer, upon itemized vouchers, approved by the administrator; provided, that no funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Sections 41-4-80 through 41-4-96 and Sections 41-19-1 through 41-19-12, and only in amounts as stipulated in the general appropriation or other appropriation bills each new fiscal year for research, development, and training and the implementation of marketing, advertising, and information programs relating to LP-gas. Any other appropriations, grants, or other sources of funding made available for the purpose of LP-gas research and education shall be deposited in the LP-Gas Research and Education Fund.



Section 9-17-105 - Permits; LP-Gas Recovery Fund; proof of insurance; surety bond; Liquefied Petroleum Gas Board Personal Bond Fund; change of name.

(a) The board may issue permits to any person, who is a citizen of the United States or, if not a citizen of the United States, is legally present in the United States with appropriate documentation from the federal government, to engage in or continue the business of selling, distributing, storing, or transporting liquefied petroleum gases and to engage in or continue the business of installing, servicing, repairing, removing, or adjusting liquefied petroleum gas containers, tanks, or systems or to perform magnetic, hydrostatic, visual, or X-ray inspections of liquefied petroleum gas storage containers, cargo tanks, motor fuel containers, and cylinders in the State of Alabama; and to prescribe the requirements of any person to obtain the permits. The board may revoke any permit issued, for cause, in the opinion of the board.

(b) The permits shall be of 10 types:

(1) PERMIT A. Shall give the holder a right to engage in or continue the business of selling, distributing, storing, or transporting liquefied petroleum gases and to engage in or continue the business of installing, servicing, repairing, or adjusting liquefied petroleum gas containers, tanks, or systems at retail or installing, repairing, servicing, removing, or adjusting liquefied petroleum carburetion equipment, or to perform magnetic, hydrostatic, visual, or X-ray inspections of liquefied petroleum gas storage containers, cargo tanks, motor fuel containers, and cylinders. Before any person engages in or continues the business of selling, distributing, storing, or transporting liquefied petroleum gases, except where the liquefied petroleum gas so handled is in quantities of less than one gallon U.S. water capacity and is an integral part of a device for its utilization, or before any person engages in the business of installing, servicing, removing, repairing, or adjusting liquefied petroleum gas containers, tanks, or systems at retail or installing, repairing, servicing, removing, or adjusting liquefied petroleum carburetion equipment, or to perform magnetic, hydrostatic, visual, or X-ray inspections of liquefied petroleum gas storage containers, cargo tanks, motor fuel containers, and cylinders in the State of Alabama, the person shall first obtain from the board a Permit A and shall execute and file with the board the insurance as herein required. The holder of a Permit A shall ensure that only trained and qualified personnel perform the functions approved by the permit.

In addition to the requirement of possessing a Class A permit, persons doing business as or in a name other than the name listed on the Class A permit shall be required to have a separate Class B-1 permit unless the person doing business as or in another name has a separate Class A permit for each business.

(2) PERMIT B. Shall give the holder a right to engage in or continue the business of transporting, storing, distributing, and/or selling liquefied petroleum gas at wholesale or in unit quantities of 5,000 gallons or more at retail to end users or act as wholesale distributors, suppliers, or agents thereof or act as a consignor or shipper that delivers or causes LP-gas to be delivered in the State of Alabama. Before any person engages in or continues the business of transporting, storing, distributing, and/or selling liquefied petroleum gas at wholesale in any quantity to retailers or retail to end users in unit quantities of 5,000 gallons or more or to other wholesaler distributors, suppliers, or agents thereof in the State of Alabama and not being a holder of a Permit A, the person shall first obtain from the board a Permit B and shall execute and file the insurance as required herein, except that those wholesale distributors, suppliers, consignors, shippers, or agents thereof who only sell liquefied petroleum gas at wholesale and transport no gas in the state shall not be required to file a motor vehicle liability certificate of insurance with the board. Class B permit holders shall keep records and shall report monthly, and at all other times as the board shall deem necessary, all sales of liquefied petroleum gas made to retailers, end users, and to other wholesale distributors, suppliers, or agents in this state. Failure to make timely reports and pay required fees shall cause interest and penalties to be assessed as described in Section 9-17-109. Any person possessing a valid Class A permit shall not be required to obtain a Class B permit. The holder of a Permit B shall ensure that only trained and qualified personnel perform the functions approved by the permit.

(3) PERMIT B-1. Shall give the holder a right to operate an individual branch, division, or subdivision or to act as an agent of a Class A permit holder to engage in or continue the business of selling, storing, or transporting liquefied petroleum gases at retail and to engage in or continue the business of installing, servicing, repairing, removing, or adjusting liquefied petroleum gas containers, tanks, or systems at retail or to install, repair, remove, service, or adjust liquefied petroleum carburetion equipment, or to perform magnetic, hydrostatic, visual, or X-ray inspections of liquefied or petroleum gas storage containers and cylinders. Certified representatives of Class A or B-1 permit holders who only operate retail cylinder exchange stations shall not be required to obtain a Class B-1 permit, but shall be certified as representatives on forms provided by the board before installation of any equipment. Cylinder exchange stations shall operate under the permit and insurance of the sponsoring Class A or B-1 permit holder. Certification forms for retail cylinder exchange stations shall only be submitted to the board for installations that are in compliance with all applicable codes at the time of installation.

Existing retail, off-premise cylinder filling stations formerly certified as authorized agents of a Class A or B-1 permit holder shall obtain a Class F permit on or before August 1, 2015, to continue operations. No permit holder may supply LP-gas to any retail, off-premise cylinder filling station that is required to possess a Class F permit without verification of a current Class F permit with the board.

Before any person engages in or continues in the operation of an individual branch, division, or subdivision or acts as an agent of a valid Class A permit holder to sell, store, or transport liquefied petroleum gas and to install, service, repair, or adjust liquefied petroleum gas containers, tanks and systems at retail, or to install, repair, service, remove, or adjust liquefied petroleum carburetion equipment, or to perform magnetic, hydrostatic, visual, or X-ray inspections of liquefied petroleum gas storage containers, cargo tanks, motor fuel containers and cylinders, the person shall first obtain from the board a Permit B-1, meet the minimum storage requirements set out in Section 9-17-107, and shall execute and file with the board the insurance as herein required. Branches that were in operation when this article became law shall not be required to meet the storage requirement of Section 9-17-107. A Class B-1 permit holder shall not be required to file or maintain separate or additional insurance as specified by this section provided that the Class B-1 permit holder is included in the parent company's Class A permit insurance on file with the board. The holder of a Permit B-1 shall ensure that only trained and qualified personnel perform the functions approved by the permit.

(4) PERMIT C. Shall give the holder a right to engage in or continue the business of installing, servicing, repairing, removing, or adjusting liquefied petroleum gas piping and installing, servicing, repairing, removing, or adjusting liquefied petroleum gas appliances on the down stream side of the tank outlet valves only. Before any person engages in or continues the business of installing, servicing, repairing, removing, or adjusting liquefied petroleum gas piping, and installing, servicing, repairing, removing, or adjusting liquefied petroleum gas appliances on the down stream side of the tank outlet valves only, and not being a holder of a Permit A and B-1, the person shall first obtain from the board a Permit C and execute and file with the board the insurance as herein required. A separate permit shall be required for each business location. The holder of a Permit C shall ensure that only trained and qualified personnel perform the functions approved by the permit.

(5) PERMIT C-1. Shall give the holder a right to engage in or continue the business of installing, servicing, repairing, removing, or adjusting any liquefied petroleum gas motor fuel carburetion equipment, the repair of appurtenances on motor fuel containers, cylinders, or carburetion components. Before any person engages in or continues the business of installing, servicing, repairing, removing, or adjusting liquefied petroleum gas motor fuel carburetion equipment, the repair of appurtenances on motor fuel containers, cylinders, or carburetion components in the State of Alabama, the person shall execute with the board the insurance herein required. Class A or B-1 permit holders shall not be required to obtain a Permit C-1. A separate permit shall be required for each business location. The holder of a Permit C-1 shall ensure that only trained and qualified personnel perform the functions approved by the permit.

(6) PERMIT C-2. Shall give the holder a right to engage in or continue the business of performing magnetic, hydrostatic, visual or X-ray inspections of liquefied petroleum gas storage containers, cargo tanks, motor fuel containers and cylinders. Before any person engages in or continues the business of performing magnetic, hydrostatic, visual, or X-ray inspection of liquefied petroleum gas storage containers, cargo tanks, motor fuel containers, and cylinders in the State of Alabama and not being a holder of a Permit A or B-1 the person shall obtain a Class C-2 Permit and execute with the board the insurance herein required. A separate permit shall be required for each business location. The holder of a Permit C-2 shall ensure that only trained and qualified personnel perform the functions approved by the permit.

(7) PERMIT D. Shall give the holder a right to engage in or continue the business of installing and/or repairing, or removal, of bulk storage systems of 5,000 gallons water capacity or more in single containers or in an aggregate of 5,000 gallons water capacity of a multi-container installation only. Before any person engages in or continues the business of installing bulk storage systems of 5,000 gallons water capacity or more in single containers or in a multi-container installation of an aggregate of 5,000 gallons water capacity, in the State of Alabama and not being a holder of a Permit A, the person shall first obtain from the board a Permit D and shall execute and file with the board the insurance as herein required. The holder of a Permit D shall ensure that only trained and qualified personnel perform the functions approved by the permit.

The board shall require holders of a Permit D to submit plans for any proposed installation of any liquefied petroleum gas storage facility they are planning to install that is authorized under the terms of their permit. They shall obtain approval for the location and for the plans from the administrator of the board before construction is begun. All facilities shall be constructed according to rules and regulations of the board and the completed unit shall have board approval before being used. A minimum fee of two hundred dollars ($200) shall be paid to the board at the time the plans for each facility are presented for approval. This fee of two hundred dollars ($200) will cover examination of the plans and one site inspection. An additional fee of fifty dollars ($50) for each inspection trip to the site that is required shall be paid to the board before final approval is given for the facility to be used. These fees may be changed by action of the board.

(8) PERMIT E. Shall give the holder a right to engage in or continue the business of calibration and/or repair of liquefied petroleum gas liquid meters.

Before any person engages in or continues the business of calibration, or repair, or both, of liquefied petroleum gas liquid meters, in the State of Alabama and not being a holder of a Permit A, that person shall first obtain from the board a Permit E and shall execute and file with the board the insurance as herein required. The holder of a Permit E shall ensure that only trained and qualified personnel perform the functions approved by the permit.

(9) PERMIT F. Shall give the holder the right to engage in or continue the retail business of filling LP-gas cylinders or LP-gas motor fuel containers, or both, of less than 351 pounds water capacity from a stationary filling station. Before any person engages in or continues in the business of filling LP-gas cylinders or LP-gas motor fuel containers, or both, and not being a holder of a Permit A or Permit B-1, the person shall first obtain from the board a Permit F and shall execute and file with the board the insurance as herein required. Owners of businesses that hold a Permit F shall ensure that only trained, qualified personnel fill cylinders that contain LP-gas. A separate permit and insurance certificate shall be required for each filling station. End users filling cylinders only for their own use shall not be required to obtain a Class F permit.

(10) PERMIT F-1. Shall give the holder the right to engage in or continue in the business of selling or filling welding or cutting gases as defined in subdivision (7) of Section 9-17-100 or selling or filling LP-gas cylinders or LP-gas motor fuel containers, or both, of less than 351 pounds water capacity from a stationary filling station and to transport welding or cutting gases, LP-gas cylinders, or LP-gas motor fuel containers, or any combination of these. To qualify for a Class F-1 permit, the applicant shall be in the business of selling welding or cutting gas supplies and shall meet all state and federal regulations for the transportation of LP-gas. Holders of a Permit F-1 shall not transport LP-gas in any bulk quantity. Holders of a Permit F-1 shall not operate off-premise retail cylinder exchanges or any type of off-premise cylinder filling stations. Owners of businesses that hold a Permit F-1 shall ensure that only trained, qualified personnel fill or transport containers or cylinders that contain LP-gas. Before any person engages in or continues in the business of selling, transporting, or filling welding or cutting gases, LP-gas cylinders, LP-gas motor fuel containers, or any combination of these, when the person is not a holder of either a Permit A or Permit B-1, the person shall first obtain from the board a Permit F-1 and shall execute and file with the board the insurance as herein required. A separate permit and insurance certificate shall be required for each distribution location.

(11) TEMPORARY AUTHORIZATION TO OPERATE. The administrator may issue temporary authorization to operate for Class B, B-1, C, C-1, C-2, D, E, F, and F-1 applicants as soon as all permit issuance requirements have been completed. The temporary authorization to operate shall remain in effect until the next regular board meeting, unless the board extends the effective date of any such temporary authorization to operate by official action.

(c) Upon abolition of the LP-Gas Recovery Fund, the remaining funds in the account shall be transferred to the board at the beginning of the next fiscal year.

(d) An applicant for any of the 10 permits shall provide the board with evidence of minimum insurance coverage by an insurance company or companies licensed to do business in the state. Proof of insurance shall only be accepted on a form approved by the Alabama Department of Insurance. In the absence of proof of minimum insurance requirements, new permits shall not be issued, and existing permits shall be automatically cancelled. The permit may be reinstated if current proof of insurance is provided within six months of cancellation. After a permit has been cancelled for six months, a new permit shall be applied for in the manner previously set by the board. The minimum insurance requirements are as follows:

(1) Commercial general liability insurance for all 10 permits:

a. One million dollars ($1,000,000) - each occurrence.

b. One million dollars ($1,000,000) - personal and advertising injury.

c. One million dollars ($1,000,000) - general aggregate.

d. One million dollars ($1,000,000) - products and completed operations aggregate.

(2) Commercial automobile liability insurance for A, B, B-1, E, and F-1 permits:

a. One million dollars ($1,000,000) - combined single limit.

b. Five million dollars ($5,000,000) - combined single limit or in combination with umbrella coverage for cargo vehicles with 3,500 gallon water capacity, or more.

(e) Any state, county, or any incorporated municipality or agency, or instrumentality thereof and any industrial user who makes application and possesses a Class C permit shall not be required to file with the board proof of liability insurance, provided that all of the servicing, repairing, adjusting, removing, and installing of LP-gas equipment, appliances, and systems is only being accomplished on their own LP-gas equipment, appliances, and systems.

(f) Whenever a Class A, B, or B-1 permit holder's company name has changed, all vehicles and equipment assigned to the company shall be relettered with the new company name as follows: By the annual renewal of the company permit or within 180 days of the name change, whichever is greater, provided, for good cause shown the board may extend the date by official action. LP-gas delivery cargo vehicles or equipment placed in operation shall be lettered and placarded as required by the applicable section of the Code of Federal Regulations, Title 49. Vehicles and equipment not lettered with the company name within the described period or in accordance with Code of Federal Regulations, Title 49, shall be removed from service until the proper company name is affixed to the vehicle or equipment by the owner.

(g) Counties, municipalities, or other local entities are prohibited from requiring any further local testing or other requirements of LP-gas servicemen, certified by the LP-Gas Board, subject to the payment of any applicable local privilege, license, or business fees or charges.



Section 9-17-106 - Permit fees; reports and payment of fees by certain end users, suppliers, permit holders; invoice cost; exemption from Section 40-12-84.

(a) Fees for Permit A and Permit B. Every applicant for a Permit A or a Permit B, at the time of issuance, shall pay to the board a fee of three hundred dollars ($300) and annually thereafter pay to the board a fee of two hundred dollars ($200). Permits and fees shall be due on October 1 and delinquent after October 31 of each year.

Every person required to renew permits and pay fees who fails to do so by the delinquent date shall incur a penalty of ten dollars ($10) for each day he or she is delinquent in complying with this section, and the penalty shall be paid to the board before the issuance of the permit. Delinquency shall be determined by the United States Postal Service postmark when the date on the postmark falls on a later date than the delinquent date.

(b) Fees for Permit B-1. Every applicant at the time of issuance, shall pay to the board a fee of one hundred dollars ($100) and annually thereafter pay to the board a fee of one hundred dollars ($100). The permits and fees shall be due on October 1 and delinquent after October 31 of each year.

Every person who is required to renew permits and who fails to pay the fees by the delinquent date, shall have the permit automatically cancelled. The permit may be reinstated within six months if the holder can show reasonable cause for the delinquency and submits payment of the regular fee of one hundred dollars ($100) plus a penalty of fifty dollars ($50). The fees and penalties shall be paid to the board before the permit shall be reissued. Delinquency shall be determined by the United States Postal Service postmark when the date on the postmark falls on a later date than the delinquent date. After a permit has been cancelled for six months, the permit shall be applied for in the manner previously set by the board.

(c) Fees for Permit C. Every applicant for a Permit C shall at the time of issuance of the permit by the board, and annually thereafter, pay to the board a permit fee of fifty dollars ($50). The permit and fees shall be due January 1 and delinquent after January 31 of each year.

Every person required to renew a permit and who fails to do so by the delinquent date shall have the permit automatically cancelled. The permit may be reinstated within six months if the holder can show reasonable cause for delinquency and submits payment of the regular fee of fifty dollars ($50) and penalty of twenty-five dollars ($25). After six months the person may reapply in the manner previously set by the board.

(d) Fees for Permit C-1. Every applicant for a Permit C-1 shall, at the time of issuance of the permit by the board, and each year subsequently, pay to the board a permit fee of fifty dollars ($50). The permit and fees shall be due January 1 and delinquent after January 31 of each year.

Every person required to renew a permit, and who fails to do so by the delinquent date, shall have the permit automatically cancelled. The permit may be reinstated within six months if the holder can show reasonable cause for the delinquency and submits payment of the regular fifty dollar ($50) fee and penalty of twenty-five dollars ($25). After six months the person may reapply in the manner previously set by the board.

(e) Fees for Permit C-2. Every applicant for a Permit C-2 shall, at the time of issuance of the permit by the board, and each year subsequently, pay to the board a permit fee of one hundred dollars ($100). The permit and fees shall be due January 1 and delinquent after January 31 of each year.

Every person required to renew a permit, and who fails to do so by the delinquent date, shall have the permit automatically cancelled. The permit may be reinstated within six months if the holder can show reasonable cause for the delinquency and submits payment of the regular fee of one hundred dollars ($100) and a penalty of twenty-five dollars ($25). After six months, the person may reapply in the manner previously set by the board.

(f) Fees for Permit D. Every applicant for a Permit D shall at the time of issuance of the permit by the board, and annually thereafter, pay to the board a permit fee of two hundred fifty dollars ($250). The permit and fees shall be due January 1 and delinquent after January 31 of each year.

Every person required to renew a permit and who fails to do so by the delinquent date shall have the permit automatically cancelled. The permit may be reinstated within six months if the holder can show reasonable cause for delinquency and submits payment of the regular fee of two hundred fifty dollars ($250) and a penalty of fifty dollars ($50). After six months the person may reapply in the manner previously set by the board.

(g) Fees for Permit E. Every applicant for a Permit E shall at the time of issuance of the permit by the board, and annually thereafter, pay a permit fee of fifty dollars ($50). The permit fees shall be due on January 1 and delinquent after January 31 of each year.

Any person required to renew a permit and who fails to do so by the delinquent date shall have the permit automatically cancelled. The permit may be reinstated within six months if the holder can show reasonable cause for delinquency and submits a payment of the regular fee and a penalty of twenty-five dollars ($25). After six months the person may reapply in the manner previously set by the board.

(h) Fees for Permit F and F-1. Every applicant for a Permit F and F-1 shall at the time of issuance of the permit by the board, and annually thereafter, pay a permit fee of one hundred dollars ($100). The permit fees shall be due July 1 and delinquent after July 31 of each year. Filling stations that are owned and operated by Class A or Class B-1 permit holders are exempt from obtaining a Class F Permit.

Every person required to renew a permit and who fails to do so by the delinquent date shall have the permit automatically cancelled. The permit may be reinstated within six months if the holder can show reasonable cause for delinquency and submits payment of the regular fee of one hundred dollars ($100) and a penalty of fifty dollars ($50). After six months the person may reapply in the manner previously set by the board. Class F and F-1 permit holders shall keep records, report monthly sales of out-of-state motor fuel, and remit required fees by the twentieth of the months following the sales. Failure to make timely reports and pay required fees shall require interest and penalties to be assessed as described in Section 9-17-109.

(i) In the event that an end user located within the State of Alabama purchases or obtains liquefied petroleum gas on which the LP-gas fees required by this article have not been paid, the end user shall be required to report to the board the total gallons of any liquefied petroleum gas purchased during each period from October 1 to September 30 each year and shall pay to the board any fees that are due. All end users who purchase liquefied petroleum gas in unit quantities of 5,000 gallons or more shall furnish the board with written information concerning any purchases as may be requested by the board.

(j) Any supplier who sells liquefied petroleum gas to any marketer or any end user in the state or who delivers or causes to be delivered liquefied petroleum gas to any point in the state, shall report to the board all sales by the twentieth of the month following the month in which the sales are made. Each supplier shall add to each individual sales invoice an LP-gas fee not to exceed one-half of one cent per gallon. This fee shall be submitted to the board only once per gallon. Each supplier shall remit to the board all LP-gas fees due with the required monthly reporting form provided by the board. The board may lower or raise the LP-gas fee imposed by this article. At no time may the board raise the LP-gas fee imposed by this article above the rate of one-half of one cent per gallon.

(k) Any permit holder who purchases, sells, or otherwise exchanges liquefied petroleum gas in the State of Alabama not otherwise covered under this article shall report to the board the number of gallons purchased, sold, or exchanged by the twentieth of the month following the month such purchases, sales, or exchanges were made. The permit holder shall submit to the board any LP-gas fees due not to exceed one-half of one cent per gallon.

(l) Class A, B, B-1, C, and D permit holders who are licensed by this board to install gas piping shall be exempt from the requirement of Section 40-12-84 if they only install gas piping.



Section 9-17-107 - Requirements as to storage capacity; exemption; submission of plans; construction requirements; fees.

(a) The board shall require that every applicant for a Permit A have located within the State of Alabama a minimum of 30,000 (water gallon capacity) gallons storage capacity for liquefied petroleum gases. Class B-1 permit holders shall be required to have a minimum of 18,000 (water gallon capacity) gallons storage capacity of liquefied petroleum gas.

(b) If the required minimum storage consists of more than one container, then no storage container in any installation used to meet this requirement of the law shall be a size less than 6,000 gallon (water capacity) and the storage capacity required by this section of the law shall be within close proximity to the area serviced and used by the applicant to service the applicant's customers in the State of Alabama.

(c) The board shall require that such person shall submit plans for the proposed bulk storage facility to the office of the board and obtain approval by the administrator of such plans before construction is begun. All such facilities must be constructed according to rules and regulations of the board and the completed unit must have board approval before being used.

(d) If the holder of a Permit A or Permit B-1 submits plans to the board for a storage plant that shall remain the holder's property even though the plant be at a customer's site or if the plant to be built is to be used as part of the holder's own distribution system, then there will be no additional fees for approval and inspection of this facility; however, if this permit holder undertakes to install a bulk storage system of 5,000 gallons water capacity or more in single containers or in multi-container installation of an aggregate of 5,000 gallons water capacity, the holder must obtain approval for the location and for the plans from the administrator of the board before construction is begun. When plans for the bulk storage plant described above are submitted to the board for approval, a fee of two hundred dollars ($200) must be paid at the same time. This fee of two hundred dollars ($200) will cover examination of the plans and one site inspection. An additional fee of fifty dollars ($50) for each inspection trip to the site, that is required, shall be paid to the board before final approval is given for the facility to be used. These fees may be changed by the board.



Section 9-17-108 - Directive order of discontinuance; appeal; injunction; hearings by board; imposition of penalties.

(a) Due to the inherent nature of liquefied petroleum gas which could cause a danger to the public or to a liquefied petroleum gas user, the board or the board administrator shall have the administrative authority to issue a written directive order requiring any person who violates any of the provisions of this article as amended from time to time or any rule or regulation promulgated by the board to discontinue the operation of any LP-gas business or LP-gas system immediately and prohibit such person from commencing operations until said violations have been corrected. When a written directive is issued by the board or the board administrator, it shall be immediately complied with by the recipient. When a directive order has been issued against a person, the recipient may, within five days, appeal to the circuit court of the county in which the said violations occurred. The circuit court shall within 10 days review such written directive and file a decision thereon and unless, by the authority of said court, the directive is revoked or modified, it shall remain in full force and be complied with within the time fixed in the said directive or by decision of the circuit court. Any person who feels himself aggrieved by the decision of the circuit court may, within the time provided by law after the issuance of the decision of the circuit court, file an appeal with the Court of Civil Appeals to review such decision or judgment. Such parties as shall file an appeal shall file a bond in the amount fixed by the court or by law and unless said directive is revoked or modified by the Court of Civil Appeals the directive shall be complied with in the time fixed by said directive or by decision of the Court of Civil Appeals.

(b) Any person engaging in the State of Alabama in any of the businesses defined in Section 9-17-105, without first having secured a permit as provided by Section 9-17-105 or who shall have been convicted of a second or subsequent offense of violating any of the provisions of this article or any rule, order or regulation promulgated pursuant hereto may be enjoined from engaging in such business in the State of Alabama for a period of not less than one nor more than five years, and the board, through the district attorneys or Attorney General, may institute such action in courts of competent jurisdiction of this state without the necessity of posting bond.

(c) The board is authorized to hold hearings, call witnesses, administer oaths, take testimony and obtain evidence in the conduct of its business. It is further authorized to impose monetary penalties and take such disciplinary actions as are authorized.



Section 9-17-109 - Violations; records; fees; assessment and hearing; filling of containers; installation, maintenance, etc., of appliances; damages.

(a) Any person violating this article or any rule, order, or regulation promulgated pursuant to this article shall, on conviction thereof, be fined not more than one thousand dollars ($1,000) and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months. Every violation of this article or any rule, order, or regulation promulgated pursuant to this article shall constitute a separate offense.

(b) Every person subject to the fees imposed by Section 9-17-106 shall keep and preserve suitable records of all liquefied petroleum gas transactions subject to fees and any other books or accounts necessary to determine the amount of fees for which the person is liable under this article. Those records shall be retained for a period of not less than three years, and shall include the name and address of the seller and buyer, date of sale or purchase, amount of gallons purchased or sold, and the amount of fees collected or paid under Section 9-17-106. The board, the board administrator, or employees of the board may inspect, review, and copy or detain any original records, notes, or documents either written or electronically transcribed that are required to be kept by this article or that relate to the selling, purchasing, storing, transporting, installing, servicing, testing, inspecting, repairing, adjusting, and calibrating of LP-gas meters, containers, tanks, or systems. Those records, notes, or documents shall be turned over to the board at a location designated by the board within 24 hours of the notice or within a reasonable time in excess of 24 hours set by the board or board administrator in cases of hardship.

(1) If any person fails to report and remit fees required in Section 9-17-106, the board shall issue a written order by registered or certified mail to the person to report and remit those fees. If the person fails or refuses to make the report and remittance within 30 days following the order, the board shall make the report based upon any information it reasonably obtains, shall assess the fees due thereon, and shall add a penalty of 25 percent of the fees due, as assessed by the board, and interest at the rate of one and one-half percent per month, or fraction thereof, from the date the fees were originally due. If a good and sufficient reason is shown for the delinquency, the board may waive or remit the 25 percent penalty or a portion thereof.

(2) Any person who reports but fails to pay the fees levied in Section 9-17-106 within the time required by this article shall pay, in addition to the fees, a penalty of 10 percent of the amount of the fees due, together with interest thereon at the rate of one and one-half percent per month or fraction thereof from the date at which the fees levied in this section became due and payable. The penalty and interest shall be assessed and collected as part of the fee. The board, for good cause shown, may waive or remit the 10 percent penalty or any portion thereof.

(3) As soon as practicable after the report is filed, the board shall examine and ascertain the proper amount of the fee as shown by the report. Any excess shall be refunded to the person who filed the report or credited on any deficiency previously due. If the amount paid is deficient, as shown by the report, the board shall immediately notify the persons of the deficiency and shall add a penalty of 10 percent of the amount due. If the deficiency is not paid within 30 days from the date of notice, interest shall accrue on the deficiency at the rate of one and one-half percent per month or fraction thereof, from the date the fee was due and shall be collected as part of the fee. The board, for good cause shown, may waive or remit the penalty or any portion thereof.

(4) When the board ascertains from examining and auditing the records of a person who collects the fee or from other information that the amount or amounts previously paid by the person for any period or periods is incorrect, the board shall compute the correct amount of fees due. If it appears that the amount paid is excessive, the excess shall be refunded or credited on any deficiency previously due by the person as required by this article. If it appears that the amount paid is deficient, the board shall notify the person, and shall demand payment. If payment is not paid within 15 days from date of demand, the board shall add a penalty of one and one-half percent per month from the date the fees, or any part thereof, becomes due. If the board finds a willful or fraudulent intent to evade the fees due, it may assess a penalty of 25 percent of the fees. The penalty shall be reviewable on appeal.

(c) When the board makes an assessment as provided in Section 9-17-106, the board shall notify the person by registered or certified mail of the amount of the assessment and shall notify the person to appear at a hearing of the board at the board office on a day named not less than 20 days from date of the notice to show cause why the assessment should not be final. The appearance may be by an agent or attorney. If no response is made on or before the date of the hearing, or if the response is not sufficient in the judgment of the board, the assessment shall be made final in the amount originally fixed or in any amount determined by the board to be correct. The board shall notify the person of the final assessment. A notice by the United States mail, addressed to the last known place of business, shall be sufficient.

Any person who has duly appeared and protested an assessment may appeal the final assessment of the board. A hearing on the appeal shall be held at a time and place designated by the board. No appeal shall lie in cases if the person has failed to appear and protest.

Any assessment made by the board shall be deemed correct, prima facie, on appeal.

(d) Liquefied petroleum gas containers may be filled only by the owner or upon the owner's authorization. The owner of a liquefied petroleum gas container is responsible for its suitability for continual service. Any person who fills or refills any LP-gas container or who, without authorization, turns any liquefied petroleum gas system on after it has been inspected, shut down, and condemned for safety violations, or operates an LP-gas motor vehicle, transport, or delivery unit that has been condemned for safety purposes or mechanical defects and red-tagged under authority of the Liquefied Petroleum Gas Board, or removes any red tag without authorization from the board administrator, or any person who authorizes an unqualified person to install or replace gas piping or install, connect, repair, or service any LP-gas equipment is guilty of a Class B misdemeanor as defined in Title 13A, and, upon conviction, shall be punished as provided by law.

(e) LP-dealers holding Class A or Class B-1 permits have special knowledge and expertise in performing installations, maintenance, repairs, adjustments, and services to liquefied petroleum gas appliances, LP-gas systems, or any component thereof. To ensure the safety of Alabama's consumers of LP-gas services, any consumer who desires to install, repair, maintain, adjust, or service any liquefied petroleum gas appliance, LP-gas systems, or any component thereof, shall notify the LP-gas dealer who regularly supplies such consumer with LP-gas of his or her intention to employ an individual other than the LP-gas dealer to perform such installation, maintenance, repair, adjustment, or service being performed. The consumer shall afford the LP-gas dealer with an opportunity to first install, repair, maintain, adjust, or service the LP-gas appliance before resorting to an individual other than his or her LP-gas dealer who regularly supplies LP-gas.

(1) In the event the consumer suffers injury, damage, or loss as a proximate consequence of a negligent installation, repair, maintenance, adjustment, or service of any LP-gas appliance, LP-gas system, or any component thereof, and such consumer has not first notified and afforded the opportunity to install, repair, maintain, adjust, or service to the LP-gas dealer who regularly supplies his or her system with LP-gas, no legal action shall be commenced against such LP-gas dealer.

(2) In the event the consumer suffers injury, damage, or loss as a proximate consequence of the consumer using his or her equipment or appliance in a manner or for a purpose other than that for which the equipment or appliance was intended, no legal action shall be commenced against his or her LP-gas dealer.

(3) All LP-gas dealers are required to document and maintain in writing all notices received from consumers for a period of not less than five years. Any LP-gas dealer who is found not to have maintained such notices in writing as required herein shall be guilty of a Class B misdemeanor.

(f) No LP-gas dealer shall be subject to any award of punitive or exemplary damages, except in those cases falling within Sections 6-5-391 and 6-5-410, except upon a showing by clear and convincing evidence of gross negligence or willful or wanton misconduct.



Section 9-17-110 - Liquefied Petroleum Gas Research and Education Advisory Committee.

(a) The Liquefied Petroleum Gas Research and Education Advisory Committee is created. The committee shall consist of five members as follows: Two members shall be industrial members of the LP-Gas Board appointed by the board chair; two members shall be either a dealer or a dealer's manager who is a member of the Alabama Propane Gas Association appointed by the association's board of directors; the fifth member shall be the Chair of the LP-Gas Board who shall serve as chair of the committee. The board administrator shall serve as the executive director of the committee.

(b) The term of office of the appointed committee members shall be one year. Members may serve successive terms. Appointed members of the committee shall take office on the date of the July board meeting each year.

(c) No member of the committee shall receive per diem or expense allowance.

(d) The committee may adopt all necessary rules relating to research and education of the public as well as industrial members and employees regarding the use of LP-gas.

(e) No single corporation or partnership comprised of separate entities within the state, whether or not separately licensed, may be represented on the committee by more than one representative at any one time.

(f) The Liquefied Petroleum Gas Research and Education Fund may be used by the committee and administered by the LP-Gas Board administrator to pay for activities relating to LP-gas, including the following direct and indirect costs:

(1) Research of all possible uses of LP-gas to enhance air quality.

(2) Research, development, and implementation of marketing, advertising, and informational programs relating to LP-gas to make LP-gas more understandable and readily available to consumers.

(3) Development of conservation and distribution plans to minimize the frequency and severity of disruptions in the supply of LP-gas.

(4) Development of a public information plan to provide advisory services relating to LP-gas to consumers.

(5) Development of voluntary participation plans to promote the use of LP-gas by federal, state, and local agencies.

(6) Development and administration of educational programs relating to LP-gas safety, research, and other related programs directed towards the consumer, industrial members, and employees.

(7) Other functions the committee determines are necessary to add to a program established by the committee for the purpose of promoting the use of LP-gas.

(8) The administrative costs incurred by the committee under this section.

(9) The making of grants, contracts, and appropriations as approved by the committee to fund comprehensive LP-gas research and education programs, seminars, and workshops and for providing rebates for the purpose of promoting the use of LP-gas.






Article 4A - LP-Gas Room Heaters.

Section 9-17-120 - Definitions.

For the purposes of this article, the following words shall have the following meanings:

(1) LP-GAS. Liquefied petroleum gas as defined in Section 9-17-100.

(2) USED MANUFACTURED HOME. A manufactured home which is not being sold or offered for sale as new and is used for residential purposes.



Section 9-17-121 - Installation of heaters - Residences.

The following LP-gas room heaters may be installed in a residence that is a one- or two-family dwelling and that is not a manufactured home (mobile home) or a modular home as provided in this section:

(1) One listed wall-mounted LP-gas unvented room heater equipped with an oxygen depletion safety shut-off system may be installed in the bathroom of a residential one- or two-family dwelling provided that the input rating shall not exceed 6000 BTU per hour and combustion and ventilation air is provided in accordance with the National Fuel Gas Code, NFPA 54, as adopted by the board.

(2) One listed wall-mounted LP-gas unvented room heater equipped with an oxygen depletion safety shut-off system may be installed in the bedroom of a residential one- or two-family dwelling provided that the input rating shall not exceed 10,000 BTU per hour and combustion and ventilation air is provided as specified in the National Fuel Gas Code, NFPA 54, as adopted by the board.



Section 9-17-122 - Installation of heaters - Used manufactured homes.

The following LP-gas room heaters may be installed in a used manufactured home as follows:

LP-gas listed vented room heaters equipped with a 100 percent safety pilot and a vent spill switch or LP-gas listed unvented room heaters equipped with factory equipped oxygen depletion safety shut-off systems may be installed in a used stationary manufactured home (mobile home) but not in sleeping quarters or bathrooms in the manufactured home (mobile home) when the installation of the heater is not prohibited by the appliance manufacturer and when the input rating of the room heater does not exceed 20 BTU per hour per cubic foot of space and combustion and ventilation air is provided as specified in the National Fuel Gas Code, NFPA 54, as adopted by the board. All room heaters installed pursuant to this section shall be securely anchored to the wall or floor.



Section 9-17-123 - Enforcement.

This article shall be enforced by the Liquefied Petroleum Gas Board.



Section 9-17-124 - Reference to National Fuel Gas Code.

Any reference to the National Fuel Gas Code, NFPA 54, shall include any future changes to the code when adopted by the Liquefied Petroleum Gas Board.



Section 9-17-125 - Preemption of local law.

This article shall preempt any local law or any ordinance or authority of any local governing body to regulate the subject matter of this article and no local law or ordinance or authority of any local governing body shall supersede this article.






Article 5 - Coalbed Methane Gas Well Plugging Fund.

Section 9-17-130 - Legislative findings and declaration.

The Legislature of the State of Alabama finds and declares that the protection of Alabama's environment is vital to the economy of this state; that coalbed methane gas wells are an important source of natural gas for use in industry and by consumers thereof in Alabama and are becoming increasingly common in Alabama as the technology for such wells advances; that the broadest possible promotion of public and private interests requires that coalbed methane gas wells be properly plugged when abandoned; that delays therein may affect the environment or public health, safety and welfare; that adequate financial resources be readily available to provide for the expeditious plugging of such wells and to provide a means for doing so without delay; that the Legislature has heretofore authorized the State Oil and Gas Board of Alabama to require that operators of such wells provide evidence of financial responsibility to cover the costs of plugging such wells; that performance bonds so required and obtained for such purpose may not be adequate in amount or even obtainable in the present insurance market; and that the health, safety, and welfare of the citizens of the State of Alabama will be enhanced and protected by the provisions of this article.



Section 9-17-131 - Short title.

This article may be cited as the "Alabama Coalbed Methane Gas Well Plugging Fund Act."



Section 9-17-132 - Definitions.

For the purposes of this article, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) BOARD. The State Oil and Gas Board created in Section 9-17-3.

(2) FUND. The Alabama Coalbed Methane Gas Well Plugging Fund established in Section 9-17-133.

(3) COALBED METHANE GAS WELL. A well capable of producing occluded natural gas from a coalbed or coalbeds.

(4) PLUGGING FEE. The fee authorized by Section 9-17-137.

(5) OPERATOR. Any person who notifies the supervisor pursuant to Section 9-17-24 of such person's desire or proposal to drill a coalbed methane gas well.

(6) PERSON. Any natural person, firm, corporation, association, partnership, joint venture, receiver, trustee, guardian, executor, administrator, fiduciary, representative of any kind or any other group acting as a unit.

(7) SUPERVISOR. The state oil and gas supervisor.



Section 9-17-133 - Alabama Coalbed Methane Gas Well Plugging Fund.

There is hereby created the Alabama Coalbed Methane Gas Well Plugging Fund to be held by the State Treasurer and administered by the supervisor. The fund shall be used for carrying out the purposes of this article. To the fund shall be credited all the plugging fee revenues levied, collected and credited thereto pursuant to Section 9-17-137. Charges against and disbursements from the fund shall be made only in accordance with the provisions of this article.



Section 9-17-134 - Determination by board of coalbed methane gas wells requiring plugging.

Whenever, in the determination of the board, after reasonable notice to the operator of a coalbed methane gas well and a hearing held by the board and pursuant to such notice:

(1) The failure of the operator of a coalbed methane gas well to plug such well may pose a threat to the environment or to the public health, safety or welfare,

(2) The operator of said well shall have failed or refused to plug such coalbed methane gas well within a period deemed reasonable by the board, and

(3) The bond or other security filed by such operator under Section 9-17-6(c)(5) is or is expected to be inadequate to provide for the payment of the costs of plugging said well, the board shall undertake to provide for the proper plugging of said well through the use of moneys in the fund, provided that moneys adequate for such purpose, taking into account the aforesaid bond or other surety, shall then be on deposit in the fund.



Section 9-17-135 - Action authorized to be taken by board.

Upon making the determination described in Section 9-17-134, the board shall first collect the proceeds of the bond or bonds or the blanket bond of the operator filed as security under Section 9-17-6(c)(5), and shall forthwith apply the proceeds of such bond or bonds to the expense of causing such well or wells with respect to which such determination shall have been made to be plugged, which action the board is hereby authorized to take either directly or through contracts therefor entered into by the board with private persons or with other governmental agencies. Should the board determine that the proceeds of such bond or bonds are in fact insufficient to cover the entire expense of causing such well or wells to be plugged, the supervisor shall be authorized to execute and verify itemized vouchers to be submitted to the state Comptroller for the withdrawal from the fund of amounts equal to such expenses as may be incurred by the board in connection therewith in excess of bond coverage. Upon the presentation of such vouchers, there is hereby appropriated from moneys in the fund such amount as shall be necessary for the payment of such expenses, and the state Comptroller is authorized to issue appropriate warrants on the State Treasurer for reimbursement to the board of such expenses incurred by it in taking the aforesaid action to plug coalbed methane gas wells or for payment of such private persons or governmental agencies as shall have been engaged by the board to take such action pursuant to the provisions hereof.



Section 9-17-136 - Liability of owners and operators.

Whenever costs of plugging a coalbed methane gas well shall have been incurred by the board pursuant to this article and the board shall have authorized the expenditure of moneys from the fund pursuant to Section 9-17-135 for the purpose of plugging a coalbed methane gas well, the operator thereof and each and every owner of a working interest in the well bore of such well shall be jointly and severally liable to the state for repayment of the amount of such moneys, and the board is authorized to institute appropriate civil actions in the courts in the name of the state to recover such amounts. Any amounts so recovered shall be paid into the fund. Further, nothing in this article shall be construed to relieve any operator or owner of a working interest in the well bore of any coalbed methane gas well of any liability to any third party for damages incurred because of failure to plug any coalbed methane gas well.



Section 9-17-137 - Plugging fees payable into fund; investment and use of fund.

(a) In addition to the requirements and fees provided for in Section 9-17-24(a), any person desiring, after April 25, 1990, to drill any coalbed methane gas well in this state shall pay to the state a plugging fee of $150.00 respecting each such well desired to be drilled, such plugging fees to be deposited with the State Treasurer in the fund; provided, however, that no plugging fees shall be required to be paid during any time when the unobligated balance of the fund shall exceed the sum of $1,000,000. Any provisions of law to the contrary notwithstanding, no permit for the drilling of any coalbed methane gas well shall be issued by the board until the fee provided for in this section shall be paid, if due.

(b) The moneys in the fund shall be invested by the State Treasurer of Alabama in the same manner as state funds generally; provided, however, that only 50 percent of all interest and earnings accruing thereon shall be credited to the State General Fund and the remainder shall be credited to the fund; said moneys and the interest and earnings credited to the fund shall be used only for the purposes set forth in this article and for no other purposes, and no portion thereof shall be available for loan to any agency or branch of state government, it being the intent of the Legislature that the fund shall remain intact and inviolate for the purposes set out in this article or until terminated as provided herein.

(c) Moneys in the fund shall be paid out only by warrant of the state Comptroller upon the State Treasurer, upon itemized vouchers executed by the supervisor as provided in Section 9-17-135, and in the event of termination of the fund as provided herein.



Section 9-17-138 - Termination of fund.

Should the board determine that all coalbed methane gas wells in the State of Alabama have been plugged and abandoned, or should the board determine, after notice and hearing, that the fund is no longer necessary in order to carry out the purposes of this article, then the supervisor shall so certify this determination to the state Comptroller and the State Treasurer and all moneys in the fund shall, promptly following the filing with the state Comptroller and the State Treasurer of such certification, be disbursed and are hereby appropriated to all counties in the State of Alabama where coalbed methane gas wells shall have been permitted pursuant to the provisions of this chapter, to be divided among such counties based on the number of coalbed methane gas wells permitted in each such county, for deposit into the general funds of such counties, and to be used for those purposes for which said general funds were established.



Section 9-17-139 - No liability of state, board or supervisor to third parties.

Nothing in this article shall establish or create any liability or responsibility on the part of the board, the supervisor or the State of Alabama to pay any costs incurred or damages incurred or damages suffered by any person or to pay any third party claims from any source arising from the failure of any coalbed methane gas well to be properly plugged, nor shall moneys in the fund be used to make any payments of such costs or damages.






Article 6 - Underground Gas Storage.

Section 9-17-150 - Definitions.

Unless the context otherwise requires, the words and terms defined in this section shall have the following meanings when found in this article:

(1) UNDERGROUND STORAGE. Storage in an underground reservoir.

(2) GAS. All natural gas, casinghead gas, and occluded natural gas found in coal beds, and all other hydrocarbons not defined as oil in Section 9-17-1(3), except and not including liquid petroleum gas.

(3) UNDERGROUND RESERVOIR. Any subsurface sand, stratum, formation, aquifer, or cavity, cavern or void (whether natural or artificially created), suitable for or capable of being made suitable for the injection and storage of gas therein and the withdrawal of gas therefrom.

(4) STORAGE FACILITY. Any underground reservoir used or to be used for the underground storage of gas and all surface and subsurface rights and appurtenances necessary or useful in the operation of the facility for the underground storage of gas, including any necessary or reasonable buffer zone as designated by the board for the purpose of insuring the safe operation of the storage of gas and to protect the storage facility against pollution, invasion, and escape or migration of gas therefrom, together with any and all subsequent extensions thereof.

(5) STORAGE OPERATOR. Any company, person, corporation, partnership, limited partnership, association of persons, municipality, association of municipalities, public utility, gas district, or other entity, authorized by the State Oil and Gas Board pursuant to Section 9-17-152 to operate any storage facility as defined in this section.

(6) STATE OIL AND GAS BOARD or BOARD. The State Oil and Gas Board of Alabama; and

(7) CODE. The Code of Alabama 1975, as amended.



Section 9-17-151 - Legislative declaration; jurisdiction.

(a) The underground storage of gas which promotes the conservation thereof, which permits the accumulation of large quantities of gas in reserve for orderly withdrawal in periods of peak demand, making gas more readily available to commercial, industrial or residential consumers, or which provides more uniform withdrawal from various gas or oil fields, is in the public interest and welfare of this state and is for a public purpose.

(b) The State Oil and Gas Board shall have jurisdiction and authority over all persons and property necessary to administer and enforce effectively the provisions of this article concerning the underground storage of gas. In exercising such jurisdiction and authority, the board shall have and may exercise all powers and authorities granted to it pursuant to Article 1 of this chapter with respect to holding hearings and promulgating and enforcing rules, regulations, and orders.



Section 9-17-152 - Board approval; recordation of order; certificate of effectiveness; dissolution of fields and units; determination of commercial reserves; creation of cavities.

(a) The use of an underground reservoir as a storage facility for gas is hereby authorized, provided that the board shall first enter an order, after notice and hearing pursuant to the provisions of Sections 9-17-3 to 9-17-8, inclusive, approving such proposed underground storage of gas and designating the horizontal and vertical boundaries of the storage facility, such boundaries to include within them any necessary or reasonable buffer zone for the purpose of insuring the safe operation of the storage facility and to protect the storage facility against pollution, invasion, and escape or migration of gas therefrom, upon finding as follows:

(1) That the storage facility is suitable and feasible for the injection, storage and withdrawal of gas and has a greater value or utility for the storage of gas than for the production of any remaining volumes of presently commercially recoverable hydrocarbons and its use for such purpose is in the public interest;

(2) That the underground reservoir to be used for underground storage of gas does not contain proven commercially producible accumulations of oil or gas or both; or, in the alternative, if the underground reservoir to be used for underground storage of gas includes any pool (or portion thereof) that contains proven commercially producible accumulations of oil or gas or both, that a majority in interest, as calculated on a surface acre basis, of all owners (as owner is defined in Section 9-17-1(7), to be "The person who has the right to drill into and to produce from any pool and to appropriate the production either for himself or for himself and another or others.") in the pool has or have consented to such use in writing;

(3) That the use of the storage facility for the underground storage of gas will not contaminate other formations containing fresh water or containing oil, gas or other commercial mineral deposits; and

(4) That the proposed storage will not unduly endanger lives or property.

(b) Upon the board's issuing an order of approval as set forth above, said order, or a certified copy thereof, shall be filed for record in the probate court of the county or counties in which the storage facility is to be located.

(c) Prior to commencing injection of gas, the storage operator shall file for record in the probate court of the county or counties in which the storage facility is located, and with the board, a certificate, entitled a certificate of effectiveness, which shall contain a statement that the storage operator has acquired by eminent domain or otherwise all necessary ownership rights with respect to the storage facility, and the date upon which the storage facility shall be effective.

(d) If any pool (or portion thereof) for any previously established field(s) or producing unit(s) is contained within the boundaries of the storage facility, the board's order of approval for such storage facility shall provide that such field(s) or unit(s) shall be dissolved as to such pool(s) as of the effective date of the storage facility (as set forth in the certificate of effectiveness).

(e) If an underground reservoir that contains commercially recoverable oil and/or gas has been approved, as hereinabove provided, for use as a storage facility, the board shall, after notice and hearing pursuant to the provisions of Sections 9-17-3 through 9-17-8, inclusive, determine the amount of remaining commercially recoverable oil and/or gas in said reservoir and shall set forth its determination in an order supplemental to its order of approval. As a part of the board's determination contained in such supplemental order, the board shall determine a period of time which encompasses the remaining natural production capability of the underground reservoir to produce such commercially recoverable gas and then determine an apportionment of the total volume of such gas withdrawn from the storage facility between (i) injected gas withdrawn from storage and (ii) production of said remaining commercially recoverable gas in said reservoir. All volumes of such gas deemed production under clause (ii) herein shall be subject to the levy of applicable severance taxes under Article I, Chapter 20 of Title 40.

(f) Nothing herein shall be construed to limit or restrict the right of anyone to create, for the purpose of later use as an underground reservoir for underground storage of gas, a cavity in a salt dome even though the board has not issued an order of approval under subsection (a) above for the storage of gas in said cavity, provided that actual injection of gas in said cavity shall not be commenced until such an order of approval shall have been issued by the board and provided further that such cavity and the operations for the creation thereof do not violate the provisions of any rule, regulation, or order issued by the board under Section 9-17-153(a) for the protection of any previously approved storage facility.



Section 9-17-153 - Protection against pollution and escape of gas; property rights.

(a) The board shall issue such orders, rules and regulations as may be necessary for the purpose of protecting any such storage facility against pollution, invasion, and the escape or migration of gas therefrom, including such necessary orders, rules and regulations as may pertain to the drilling into or through such storage facility.

(b) Any and all hydrocarbons which are within the storage facility on May 21, 1992 and at all times thereafter and which have been acquired by the storage operator by condemnation or otherwise and any and all gas injected into said facility by the storage operator shall be deemed the property of the storage operator, his heirs, successors and assigns, and in no event shall such hydrocarbons or injected gas be subject to the right of the owner of the surface of the lands or of any mineral interest therein under which such storage facility shall lie or be adjacent to or of any person other than the storage operator, his heirs, successors and assigns, to produce, take, reduce to possession, waste or otherwise interfere with or exercise any control thereover.



Section 9-17-154 - Eminent domain.

(a) Any storage operator is hereby empowered, after obtaining approval of the board as herein required, to exercise the right of eminent domain in the manner provided by law, to acquire all surface and subsurface rights and interests necessary or useful for the purpose of operating the storage facility (including easements and rights-of-way across lands for transporting, by pipeline or otherwise, gas to and from said facility) and to exercise eminent domain rights to acquire any hydrocarbons therein, pursuant to the provisions hereof. Such power shall be exercised under the procedure provided by Chapter 1A, Title 18.

(b) No rights or interests in storage facilities acquired for the injection, storage and withdrawal of gas by a party who has eminent domain rights under this act and who has obtained an order from the board under the provisions of Section 9-17-152, shall be subject to the exercise of any eminent domain rights; and no portion of any salt dome (including any cavity therein) and no portion of any lands within a radial distance of 1500 feet from the outer wall of a salt dome may be acquired, by exercise of the eminent domain rights granted hereunder, for use as an underground reservoir for storage of gas unless the storage operator has first obtained the consent, in writing, to such use from: (a) at least a 75% in interest (as calculated on a surface acre basis) of the owners of the salt in that portion of the salt dome that is to be acquired or that is within a radial distance of 1500 feet of the proposed underground reservoir, and (b) if said portion of the salt dome is subject to a salt lease, at least 75% in interest (as calculated on a surface acre basis) of the owners of the lessee's rights under said lease.



Section 9-17-155 - Right of landowner to drill and make other use of land.

The right of eminent domain granted by Section 9-17-154 shall be without prejudice to the right of the owner of said land or of other rights or interests therein to drill or bore through the storage facility so appropriated in such manner as shall comply with orders, rules and regulations of the board issued for the purpose of protecting the storage facility against pollution or invasion and against the escape or migration of gas therefrom, and shall be without prejudice to the rights of the owners of said lands or other rights or interests therein as to all other uses not acquired for the storage facility.



Section 9-17-156 - Exemption from taxation and certain gas deemed injected.

No storage operator shall be subject to any privilege or other tax on production, severance, extraction or withdrawal of gas that has been injected into a storage facility when such gas is extracted or withdrawn from such storage facility, and, specifically, no such gas shall be subject to taxation under the provisions of Sections 9-17-25 through 9-17-31 or under the provisions of Article 1, Chapter 20 of Title 40. All hydrocarbons extracted or withdrawn from the underground reservoir which were not injected, including any oil, condensate or natural gas liquids, shall be subject to applicable severance taxes under Sections 9-17-25 through 9-17-31 and under Article I, Chapter 20 of Title 40.



Section 9-17-157 - Secondary or tertiary operations.

Nothing in this article shall apply to the conduct of gas storage operations as a part of or in conjunction with any secondary or tertiary recovery methods being utilized with respect to a unit pool in a unit area heretofore or hereafter established by the board pursuant to Article 3 of this chapter; and the board shall not allow the creation or operation of a storage facility pursuant to this article within any underground reservoir where such secondary or tertiary recovery methods are being utilized.






Article 7 - Alabama Propane Education and Research Act of 2009.

Section 9-17-170 - Short title.

This article may be cited as the Alabama Propane Education and Research Act of 2009.



Section 9-17-171 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) AGRICULTURE. The art or science of cultivating the ground and raising and harvesting crops, including also feeding, breeding, and management of livestock and poultry; tillage; husbandry; or farming. The following items or areas fall within the definition of agriculture: Tree farming; raising horticultural products in commercial greenhouses and nurseries; fruit and nut trees, whether or not in groves or orchards; vegetable gardens, whether or not on farms; livestock farming; dairy farming; commercial fish ponds; commercial sod farms; and poultry and egg farming.

(2) COUNCIL. The Alabama Propane Education and Research Council created pursuant to Section 9-17-175.

(3) EDUCATION. Any action to provide information regarding propane and the use of propane to consumers and members of the propane gas industry.

(4) ODORIZED PROPANE. Propane which has an odorant added to it.

(5) PROPANE. Hydrocarbon whose chemical composition is predominately C3H8, whether recovered from natural gas or crude oil, and includes liquefied petroleum gases and mixtures thereof.

(6) PROPANE GAS INDUSTRY. Those persons involved in the production, transportation, and sale of propane.

(7) PUBLIC MEMBER. A member of the council, other than a representative of wholesalers or retail marketers, representing significant users of propane, public safety officials, state regulatory officials, or other groups knowledgeable about propane.

(8) QUALIFIED INDUSTRY ORGANIZATION. The Alabama Propane Gas Association or its successor.

(9) RESEARCH. Any type of study, investigation, or other activities designed to advance the image, desirability, usage, marketability, and efficient use of propane gas and to further the development and distribution of the information.

(10) RETAIL MARKETER. A person engaged primarily in the sale of odorized propane gas to the end user or to retail propane dispensers.

(11) RETAIL PROPANE DISPENSER. A person who sells odorized propane to the end user but is not engaged primarily in the business of the sales.

(12) WHOLESALER. A company engaged primarily in the sale of odorized propane gas to the retail marketer or to the end user.



Section 9-17-172 - Purpose.

It is hereby declared to be in the interest of public welfare that propane gas wholesalers are encouraged to act jointly and in cooperation with the retail marketers in promoting and stimulating through research, education, marketing, and other methods, the increased and efficient distribution, use, and sale of propane gas. It is further the intent and purpose of this article to provide a method and procedure for financing programs for the propane gas industry pursuant to powers conferred upon the Legislature by Amendment ___ to the Constitution of Alabama of 1901.



Section 9-17-173 - Promotional activities.

It is further declared to be in the public interest and highly advantageous to the economy of the State of Alabama that the propane gas industry be permitted by referendum to levy upon itself an assessment to be used to promote the industry through consumer education, safety and training, marketing, research and development, conservation, and regulatory compliance.



Section 9-17-174 - referendum for assessment.

(a) The qualified industry organization shall conduct at its own expense a referendum among wholesalers and retail marketers doing business in the State of Alabama on the question of whether to levy upon themselves an assessment. The referendum shall be conducted on a statewide basis as determined by the qualified industry organization. The council, if established, shall reimburse the qualified industry organization for the cost of the referendum, accounting, and documentation. The referendum shall be conducted by an independent auditing firm as determined and selected by the qualified industry organization. The results, as certified by the independent auditing firm, shall be submitted to the Secretary of State within 30 days of certification. Voting rights in the referendum shall be based on the volume of odorized propane sold by retail marketers and wholesalers in the previous calendar year in the State of Alabama. Upon approval of those persons representing two-thirds of the total volume of odorized propane sold in the State of Alabama voting in the retail marketer class and two-thirds of the total odorized propane sold in the State of Alabama voting in the wholesaler class, the council shall be established, and shall be authorized to levy an assessment on odorized propane in accordance with Section 9-17-176. All persons voting in the referendum shall certify to the independent auditing firm the volume of odorized propane represented by their vote.

(b) In the event a referendum fails to receive the required number of affirmative votes, then the qualified industry organization conducting the referendum may call another referendum in the next succeeding years on the question of an assessment except that no referendum may be held within 12 months from the date on which the last referendum was held.

(c) On the council's own initiative, or on petition to the council by retail marketers representing 40 percent of the volume of odorized propane sold in the previous calendar year in the State of Alabama, the council, at its own expense, shall hold a referendum to be conducted by an independent auditing firm selected by the council, to determine whether the industry favors termination or suspension of the council. Termination or suspension shall not take effect unless it is approved by persons representing more than one half of the total volume of odorized propane sold in the previous calendar year in the State of Alabama in the retail marketer class and more than one half of the total volume of odorized propane sold in the previous calendar year in the State of Alabama in the wholesaler class.



Section 9-17-175 - Alabama Propane Education and Research Council.

(a) The qualified industry organization shall select members of the council from nominations made by retail marketers and wholesalers operating in the State of Alabama. Vacancies in the unfinished terms of council members shall be filled in the same manner as were the original appointments.

(b) The council shall consist of nine members, with six members representing retail marketers, two members representing wholesalers, and one public member. Other than the public member, council members shall be full-time employees or owners of businesses in the propane gas industry. No employee of the qualified industry organization shall serve as a member of the council and no member of the council may serve concurrently as an officer of the board of directors of the qualified industry organization or as a member of the Alabama LP Gas Board. Only one person at a time from any company or its affiliate may serve on the council.

(c) Council members shall receive no compensation for their services. However, council members may be reimbursed for expenses relating to their service upon approval by a majority vote of the council.

(d) Council members shall serve terms of three years and may not serve more than two full consecutive terms. Members filling unexpired terms may not serve more than a total of two full consecutive terms plus any unexpired term. Former members of the council may be returned to the council if they have not been members for a period of two years. Initial appointments to the council shall be for terms of one, two, and three years staggered to provide for the selection of three members each year. An initial appointment, whether for a term of one, two, or three years, shall be treated as a full term for purposes of the consecutive term limit. Council members shall be subject to Senate confirmation and shall serve until replaced. The membership of the council shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(e) The council shall develop programs and projects and enter into contracts or agreements to fulfill the purposes of this article.

(f) The council may select from among its members a chair and other officers as necessary, may establish committees and subcommittees for the council, and shall adopt rules and bylaws for the conduct of business and the implementation of this article.

(g) The council may employ an executive director to serve as chief executive officer and other employees as it deems necessary. The council may enter into contracts with, use facilities and equipment of, or employ personnel of the qualified industry organization in carrying out its responsibilities under this section. It shall determine the compensation and duties of each and protect the handling of council funds through fidelity bonds.

(h) At the beginning of each fiscal year, the council shall prepare a budget plan for the next fiscal year, including the probable cost of all programs, projects, and contracts and a recommended rate of assessment sufficient to cover the costs. The council will make available to the Secretary of State and the propane gas industry in Alabama the proposed budget for review and comment.

(i) The council shall keep minutes, books, and records that clearly reflect all of the acts and transactions of the council and make public the information. The books of the council shall be reviewed or audited by a certified public accountant at least once each fiscal year and at other times as the council may designate. Copies of the review or audit shall be provided to all members of the council and the Secretary of State and to other members of the industry upon request.



Section 9-17-176 - Assessment.

(a) The council shall set the initial assessment at no greater than one-tenth of one cent per gallon of odorized propane. Thereafter, annual assessments shall be sufficient to cover the cost of plans and programs developed by the council. The assessment may not be greater than one-half cent per gallon of odorized propane. In no case may the assessment be raised by more than one-tenth of one cent per gallon of odorized propane annually.

(b) The owner of propane immediately prior to odorization shall make the assessment on the volume of odorized propane to be sold and placed into commerce in the State of Alabama. In the event odorized propane is imported into the state, the owner of the odorized propane immediately prior to importing shall be responsible for making the assessment. Propane designated for use in another state is not subject to the assessment. Assessments collected from purchasers of propane gas are payable to the council on a monthly basis by the twenty-fifth of the month following the month of collection. If payment is not made to the council by the due date under this subsection, an interest penalty not to exceed the maximum allowable by the State of Alabama on any amount unpaid shall be added for each month or fraction of a month after the due date, until final payment is made.

(c) The council may establish an alternative means of collecting the assessment if another means is found to be more efficient and effective. The council may establish a late payment charge and rate of interest to be imposed on any person who fails to remit or pay to the council any amount due under this article.

(d) The assessment shall not be required on any propane used for agriculture uses as defined in Section 9-17-171. Therefore, within 45 days after the assessment is paid, the retail marketer may make application for a refund from the council for any assessment paid on propane sold for agriculture uses. The council will establish the application process to facilitate the refund.



Section 9-17-177 - Enforcement.

The council is authorized to bring an action in a court of competent jurisdiction to specifically enforce this article and prevent or restrain any person from violating any provisions of this article. If the council prevails in an action for compliance under this section, a court may require payment by the defendant of the costs incurred by the council in bringing the action.



Section 9-17-178 - Price of propane.

In all cases, the price of propane shall be determined by market forces. Consistent with the antitrust laws, the council may take no action, nor may any provision of this article be interpreted as establishing an agreement to pass along to consumers the cost of the assessment provided for in Section 9-17-176.



Section 9-17-179 - Construction.

Nothing in this article may be construed to preempt or supersede any other program relating to propane education and research organized and operated under the laws of the State of Alabama.









Chapter 18 - SOUTHERN INTERSTATE NUCLEAR COMPACT.

Section 9-18-1 - Enactment of Southern Interstate Nuclear Compact.

The Southern Interstate Nuclear Compact is hereby enacted into law and entered into by the state of Alabama with any and all states legally joining therein in accordance with its terms, in the form substantially as follows:

"SOUTHERN INTERSTATE NUCLEAR COMPACT

"Article I. Policy and Purpose

"The party states recognize that the proper employment of nuclear energy, facilities, materials, and products can assist substantially in the industrialization of the south and the development of a balanced economy for the region. They also recognize that optimum benefit from and acquisition of nuclear resources and facilities requires systematic encouragement, guidance, and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the south and contribute to the individual and community well being of the region's people.

"Article II. The Board

"(a) There is hereby created an agency of the party states to be known as the "Southern Interstate Nuclear Board" (hereinafter called the board). The board shall be composed of one member from each party state designated or appointed in accordance with the law of the state which he represents and serving and subject to removal in accordance with such law. Any member of the board may provide for the discharge of his duties and the performance of his functions thereon (either for the duration of his membership or for any lesser period of time) by a deputy or assistant, if the laws of his state make specific provision therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

"(b) The board members of the party states shall each be entitled to one vote on the board. No action of the board shall be binding unless taken at a meeting at which a majority of all members representing the party states are present and unless a majority of the total number of votes on the board are cast in favor thereof.

"(c) The board shall have a seal.

"(d) The board shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The board shall appoint an executive director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer, shall be bonded in such amounts as the board may require.

"(e) The executive director, with the approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

"(f) The board may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the board shall be eligible for social security coverage in respect of old age and survivors insurance, provided that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

"(g) The board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

"(h) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation, and may receive, utilize and dispose of the same.

"(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold, and convey real and personal property and any interest therein.

"(j) The board shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules, and regulations. The board shall publish its bylaws, rules, and regulations in convenient form and shall file a copy thereof, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

"(k) The board annually shall make to the governor of each party state, a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of said state. The board may issue such additional reports as it may deem desirable.

"Article III. Finances

"(a) The board shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

"(b) Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One half of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one quarter of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the last decennial federal census; and one quarter of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census-taking agency. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

"(c) The board may meet any of its obligations in whole or in part with funds available to it under article II (h) of this compact, provided that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under article II (h) hereof, the board shall not incur any obligation prior to the allotment of funds by the party jurisdictions adequate to meet the same.

"(d) Any expenses and any other costs for each member of the board in attending board meetings shall be met by the board.

"(e) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the board.

"(f) The accounts of the board shall be open at any reasonable time for inspection.

"Article IV. Advisory Committees

"The board may establish such advisory and technical committees as it may deem necessary, membership on which to include but not be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies, and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

"Article V. Powers

"The board shall have power to:

"(a) Ascertain and analyze on a continuing basis the position of the south with respect to nuclear and related industries.

"(b) Encourage the development and use of nuclear energy, facilities, installations, and products as part of a balanced economy.

"(c) Collect, correlate, and disseminate information relating to civilian uses of nuclear energy, materials and products.

"(d) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspect of

"(1) Nuclear industry, medicine, or education or the promotion or regulation thereof.

"(2) The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of nuclear energy, materials, products, installations, or wastes.

"(e) Organize and conduct, or assist and cooperate in organizing and conducting demonstrations of nuclear product, material, or equipment use and disposal and of proper techniques or processes for the application of nuclear resources to the civilian economy or general welfare.

"(f) Undertake such non-regulatory functions with respect to non-nuclear sources of radiation as may promote the economic development and general welfare of the region.

"(g) Study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to nuclear fields.

"(h) Recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made through the appropriate state agency with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstance which may justify variations to meet local conditions.

"(i) Prepare, publish and distribute, (with or without charge) such reports, bulletins, newsletters or other material as it deems appropriate.

"(j) Cooperate with the atomic energy commission or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interests.

"(k) Act as licensee of the United States government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

"(l) Ascertain from time to time such methods, practices, circumstances and conditions as may bring about the prevention and control of nuclear incidents in the area comprising the party states, to coordinate the nuclear incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with nuclear incidents. The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with nuclear incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact.

"Article VI. Supplementary Agreements

"(a) To the extent that the board has not undertaken an activity or project which would be within its power under the provisions of article V of this compact, any two or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify its purpose or purposes; its duration and the procedure for termination thereof or withdrawal therefrom; the method of financing and allocating the costs of the activity or project; and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this article shall become effective prior to its submission to and approval by the board. The board shall give such approval unless it finds that the supplementary agreement or the activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

"(b) Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

"(c) No party to a supplementary agreement entered into pursuant to this article shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

"Article VII. Other Laws and Relationships

"Nothing in this compact shall be construed to:

"(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

"(b) Limit, diminish, or otherwise impair jurisdiction exercised by the atomic energy commission, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of congress.

"(c) Alter the relations between and respective internal responsibilities of the government of a party state and its subdivisions.

"(d) Permit or authorize the board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the board own or operate any facility or installation for industrial or commercial purposes.

"Article VIII. Eligible Parties, Entry into Force and Withdrawal

"(a) Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, and West Virginia shall be eligible to become party to this compact.

"(b) As to any eligible party state this compact shall become effective when its legislature shall have enacted the same into law; provided, that it shall not become initially effective until enacted into law by seven states.

"(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing said governors of the action of the legislature in repealing the compact and declaring an intention to withdraw.

"Article IX. Severability and Construction

"The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof."



Section 9-18-2 - Member of Southern Interstate Nuclear Board.

The Governor shall appoint one member of the Southern Interstate Nuclear Board as established by Article II of the compact. Said member shall serve at the pleasure of the Governor. If said member is the head of a regularly constituted department or agency of this state, he may designate a subordinate officer or employee of his department or agency to serve in his stead as permitted by Article II (a) of the compact and in conformity with any applicable bylaws of the board.



Section 9-18-3 - Contracts of Board of Control of Employees' Retirement System with board.

The Board of Control of the Employees' Retirement System of Alabama may make one or more contracts with the Southern Interstate Nuclear Board in order to further or facilitate the activities of the board pursuant to Article II (f) of the compact. No such contract shall take effect prior to its approval by the Director of Finance.



Section 9-18-4 - Submission of budget by board.

Pursuant to Article III (a) of the compact, the board shall submit its budget of estimated expenditures to the Governor for presentation to the Legislature.



Section 9-18-5 - When supplementary agreements requiring expenditure of funds, etc., become effective.

Any supplementary agreement entered into pursuant to Article VI of the compact requiring the expenditure of funds or the assumption of an obligation to expend funds in addition to those already appropriated shall not become effective as to this state prior to the making of an appropriation by the Legislature therefor.



Section 9-18-6 - Cooperation of departments, agencies, state officers, etc., with board.

The departments, agencies and officers of this state and its subdivisions are hereby authorized to cooperate with the Southern Interstate Nuclear Board in the furtherance of any of its activities pursuant to the compact.






Chapter 18A - SOUTHERN STATES ENERGY COMPACT.

Section 9-18A-1 - Enactment of Southern States Energy Compact.

The Legislature hereby enacts, and the State of Alabama hereby enters into, the Southern States Energy Compact with any and all states legally joining therein in accordance with its terms, in the form substantially as follows:

"SOUTHERN STATES ENERGY COMPACT

"Article I. Policy and Purpose.

"The party states recognize that the proper employment and conservation of energy and employment of energy-related facilities, materials, and products, within the context of a responsible regard for the environment, can assist substantially in the industrialization of the south and the development of a balanced economy for the region. They also recognize that optimum benefit from an acquisition of energy resources and facilities require systematic encouragement, guidance and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the south and contribute to the individual and community well-being of the region's people.

"Article II. Board.

"(a) There is hereby created an agency of the party states to be known as the "southern states energy board" (hereinafter called the board). The board shall be composed of three members from each party state, one of whom shall be appointed or designated in each state to represent the Governor, the state senate, and the house of representatives, respectively. Each member shall be designated or appointed in accordance with the law of the state which he represents and serving and subject to removal in accordance with such law. Any member of the board may provide for the discharge of his duties and the performance of his functions thereon (either for the duration of his membership or for any lesser period of time) by a deputy or assistant, if the laws of his state make specific provision therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

"(b) Each party state shall be entitled to one vote on the board, to be determined by majority vote of each member or member's representative from the party state present and voting on any question. No action of the board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes on the board are cast in favor thereof.

"(c) The board shall have a seal.

"(d) The board shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The board shall appoint an executive director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer, shall be bonded in such amounts as the board may require.

"(e) The executive director, with the approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

"(f) The board may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the board shall be eligible for social security coverage in respect of old age and survivors' insurance, provided that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

"(g) The board may borrow, accept or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

"(h) The board may accept for any of its purposes and functions under this compact any and all donations and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same.

"(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold and convey real and personal property and any interest therein.

"(j) The board shall adopt bylaws, rules and regulations in convenient form, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

"(k) The board annually shall make to the governor of each party state, a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of said state. The board may issue such additional reports as it may deem desirable.

"Article III. Finances.

"(a) The board shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

"(b) Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One-half of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one-quarter of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the last decennial federal census; and one-quarter of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census-taking agency. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff or personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

"(c) The board may meet any of its obligations in whole or in part with funds available to it under Article II(h) of this compact, provided that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under Article II(h) hereof, the board shall not incur any obligation prior to the allotment of funds by the party jurisdictions adequate to meet the same.

"(d) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the board.

"(e) The accounts of the board shall be open at any reasonable time for inspection.

"Article IV. Advisory Committees.

"The board may establish such advisory and technical committees as it may deem necessary, membership on which to include but not to be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

"Article V. Powers.

"The board shall have power to:

"(a) Ascertain and analyze on a continuing basis the position of the south with respect to energy, energy-related industries and environmental concerns.

"(b) Encourage the development, conservation, and responsible use of energy and energy-related facilities, installations and products as part of a balanced economy and a healthy environment.

"(c) Collect, correlate and disseminate information relating to civilian uses of energy and energy-related materials and products.

"(d) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspects of:

"1. Energy, environment and application of energy, environmental, and related concerns to industry, medicine or education, the promotion or regulation thereof.

"2. The formulation or administration of measures designed to promote safety in any matter related to the development, use, or disposal of energy and energy-related materials, products, installations or wastes.

"(e) Organize and conduct, or assist and cooperate in organizing and conducting demonstrations of energy product, material or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

"(f) Undertake such non-regulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

"(g) Study industrial, health, safety and other standards, laws, codes, rules, regulations and administrative practices in or related to energy and environmental fields.

"(h) Recommend such changes in, or amendments or additions to, the laws, codes, rules, regulations, administrative procedures and practices, or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made through the appropriate state agency with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstance which may justify variations to meet local conditions.

"(i) Prepare, publish and distribute, (with or without charge) such reports, bulletins, newsletters or other material as it deems appropriate.

"(j) Cooperate with the United States Department of Energy or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interests.

"(k) Act as licensee of the United States government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

"(l) Ascertain from time to time such methods, practices, circumstances and conditions as may bring about the prevention and control of energy and environment incidents in the area comprising the party states, to coordinate the environmental and other energy-related incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents. The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact.

"Article VI. Supplementary Agreements.

"(a) To the extent that the board has not undertaken any activity or project which would be within its power under the provisions of Article V of this compact, any two or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify its purpose or purposes; its duration and the procedure for termination thereof or withdrawal therefrom; the method of financing and allocating the costs of the activity or project; and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this article shall become effective prior to its submission to and approval by the board. The board shall give such approval unless it finds that the supplementary agreement or the activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

"(b) Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

"(c) No party to a supplementary agreement entered into pursuant to this article shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

"Article VII. Other Laws and Relationships.

"Nothing in this compact shall be construed to:

"(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

"(b) Limit, diminish or otherwise impair jurisdiction exercised by the United States Department of Energy, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of congress.

"(c) Alter the relations between and respective internal responsibilities of the government of a party state and its subdivisions.

"(d) Permit or authorize the board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the board own or operate any facility or installation for industrial or commercial purposes.

"Article VIII. Eligible Parties, Entry Force and Withdrawal.

"(a) Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico and the United States Virgin Islands shall be eligible to become party to its compact.

"(b) As to any eligible party state this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by seven states.

"(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing said governors of the action of the legislature in repealing the compact and declaring an intention to withdraw.

"Article IX. Severability and Construction.

"The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof."



Section 9-18A-2 - Members of compact board; appointment, terms, etc.; designation of deputy or assistant.

(a) The Governor shall serve as one member of the Southern States Energy Board or may appoint another person to serve as his representative. Either the Governor or the person appointed by the Governor may designate another person as a deputy or assistant to such member.

(b) The President of the Senate shall appoint one member of the Southern States Energy Board from among the membership of the Senate. The president or the member may designate another person as a deputy or assistant to such member.

(c) The Speaker of the House of Representatives shall appoint one member of the Southern States Energy Board from among the membership of the House. The speaker or the member may designate another person as a deputy or assistant to such member.

(d) Pursuant to Article II of the compact, members shall serve at the pleasure of their appointive authority for a term of four years. If any such member be the head of a department or agency of this state, he may designate a subordinate officer or employee of his department or agency to serve in his stead as permitted by Article II(a) of the compact and in conformity with any applicable bylaws of the board.



Section 9-18A-3 - Supplementary agreements requiring expenditure of funds on assumption of obligations not effective.

No supplementary agreement entered into pursuant to Article VI of the compact and requiring the expenditure of funds or the assumption of an obligation to expend funds in addition to those already appropriated shall become effective as to this state unless funds therefor are or have been appropriated therefor as provided by law.



Section 9-18A-4 - State departments, officers, etc., to cooperate with board.

All departments, agencies and officers of this state and its political subdivisions are hereby authorized to cooperate with the Southern States Energy Board in the furtherance of any of its activities pursuant to the compact.






Chapter 19 - CAVES.

Section 9-19-1 - Definitions.

The following words and phrases when used in this chapter shall for the purpose of this chapter have the meanings respectively ascribed to them in this section, except in those instances where the context clearly indicates a different meaning:

(1) CAVE. Any natural subterranean cavity that is at least 50 feet in length or depth, or any combination of length and depth or that contains obligatory cavernicolous fauna (animals obliged to live underground). The word "cave" includes but is not limited to cavern, pit, pothole, well (natural), sinkhole, and/or grotto.

(2) SPELEOTHEM. A natural secondary mineral deposit or formation in a cave. This includes but is not limited to deposits called stalactites, stalagmites, helictites, anthodites, gypsum flowers, needles, or angels hair, soda straws, draperies, bacon, cave pearls, popcorn, rimstone dams, columns, pallettes and flowstone. Speleothems are commonly composed of calcite, aragonite, epsomite, gypsum, celestite, and other similar minerals.

(3) COMMERCIAL CAVE. Any cave or portion of a cave that is improved with trails and lighting utilized by the owner or lessee for the purpose of exhibition to the public as a profit or nonprofit enterprise.

(4) WILD CAVE. Any cave or portion of a cave that is not a commercial cave.



Section 9-19-2 - Liability for injury while engaged in cave related activity; liability for equipment failure.

(a) While engaged in cave related activities, no person or organization, or formal or informal group of persons in the company of other persons whether he or they be leading, accompanying, or in the area with the other person, shall be held liable for injuries or the results of actions by said other person, unless said other person acted as a result of an act or order issued by the first person intended to inflict injury.

(b) Each person in a group engaged in cave related activities is individually responsible for evaluating the safety of group equipment which that person intends to use, such as ropes, rigging, anchor devices, climbing gear and similar equipment. The club, organization, group, leader, organizer, or person owning or emplacing such gear or equipment shall not be held liable for failure of any such equipment or gear or its emplacement, except, if the rigging or equipment is altered after the person injured has had an opportunity to inspect it.



Section 9-19-3 - Penalty for damage, litter, etc.

It shall be unlawful and constitute a misdemeanor for any person, organization, firm or corporation, including an officer, agent or employee of any town or municipality to:

(1) Maliciously break, break off, crack, carve upon, write, burn, damage, or otherwise mar or mark on, remove, or in any other manner destroy, disturb, deface, mar or harm the walls or any speleothem in any cave, except for recognized scientific purposes.

(2) Discard litter or refuse to any degree in any cave.

(3) Break, force, tamper with, remove, or otherwise disturb a lock, gate, door, or other structure or obstruction designed to control or prevent access to any cave, unless such act is specifically ordered by the owner.

(4) Offer for sale any speleothem or export from the State of Alabama speleothems for sale elsewhere.

(5) Remove, kill, harm or disturb any plant or animal life found within any wild cave, except for recognized scientific purposes.

(6) The provisions of subdivisions (1) through (6) of this section shall not apply to a recognized rescue unit operating in response to an emergency or believed emergency.



Section 9-19-4 - Penalty for risk of pollution of underground water resources.

It shall be unlawful and constitute a misdemeanor for any person, organization, firm, corporation, including any officer, employee or agent of any town or municipality to risk the pollution of the underground water resources of the state by storing, dumping, disposing, or otherwise placing in caves, sinkholes or natural wells: chemicals, refuse, dead animals, garbage or other materials which are potentially injurious or hazardous to the quality of the aquifer, water and/or water table.



Section 9-19-5 - Penalties for violations of chapter.

Violations of the misdemeanor provisions of this chapter shall incur the following penalties:

(1) First offense: A Class C misdemeanor.

(2) Second offense: A Class B misdemeanor.

(3) Subsequent offenses: A Class A misdemeanor.






Chapter 20 - NONINDIGENOUS AQUATIC PLANT CONTROL ACT.

Section 9-20-1 - Short title.

This chapter may be cited as the "Alabama Nonindigenous Aquatic Plant Control Act."



Section 9-20-2 - Definitions.

The following terms and phrases shall have the following meanings unless the context clearly indicates otherwise:

(1) AQUATIC PLANT. Any plant growing in, or closely associated with, the aquatic environment including, without limitation, floating, emersed, submersed, ditchbank and wetland plant species.

(2) DEPARTMENT. The Alabama Department of Conservation and Natural Resources.

(3) NONINDIGENOUS AQUATIC PLANT. Any aquatic plant which is not an indigenous or native aquatic plant species of the State of Alabama.

(4) PERSON. Any and all persons, natural or artificial, including, without limitation, any individual, partnership, association, society, joint stock company, firm, company, corporation, institution, trust, estate, or other legal or other business organization or any governmental entity, and any successor, representative, agent or agency of the foregoing.

(5) PUBLIC WATERS OF THE STATE. Those waters which are defined as public waters in Section 9-11-80.



Section 9-20-3 - Introduction of nonindigenous aquatic plants in public waters prohibited.

Any person who introduces, places, or causes to be introduced or placed, any nonindigenous aquatic plant into any public waters of the state shall be in violation of this chapter. For purposes of this section, the unintentional adherence to a boat or boat trailer of a nonindigenous aquatic plant, and its subsequent unintentional transportation or dispersal in the course of common and ordinary boating activities and practices, does not constitute a violation of this chapter.



Section 9-20-4 - Exemption for possession of nonindigenous aquatic plants.

Any person who possesses, through natural dispersion, an aquatic plant which is prohibited from being introduced or placed in a public water of the state pursuant to Section 9-20-3, and the possession poses neither danger or intent to further disperse the aquatic plant by means of transportation or other action, shall not be guilty of a violation of this chapter.



Section 9-20-5 - Rules, regulations, or standards.

The department shall establish, adopt, promulgate, modify, repeal, or suspend any rules, regulations, or standards as necessary for the proper administration, implementation and enforcement of this chapter. The rules, regulations, or standards shall include, without limitation, a list of all nonindigenous aquatic plants which are prohibited from being placed or introduced into public waters of the state pursuant to Section 9-20-3.



Section 9-20-6 - Penalties.

Any person who violates this chapter, or any rule, regulation, or standard adopted pursuant to this chapter, shall be guilty of a Class C misdemeanor and shall be punished in accordance with Sections 13A-5-7 and 13A-5-12.



Section 9-20-7 - Construction with other law.

No section of this chapter shall be construed as repealing any other laws of the state but shall be held and construed as ancillary and supplemental thereto.






Chapter 21 - ALABAMA AQUATIC PLANT MANAGEMENT ACT.

Section 9-21-1 - Short title.

This chapter shall be known as the Alabama Aquatic Plant Management Act.



Section 9-21-2 - Legislative findings.

The Legislature finds that the management and stewardship of aquatic plants is important to the State of Alabama. It is the intent of the Legislature that the management of aquatic plants in the waters of the Tennessee River be carried out under the general supervision and stewardship of a board, as preventing the spread of and managing the infestation of invasive aquatic plants in public waters of the Tennessee River and its tributaries is best accomplished through coordinated educational and management activities.



Section 9-21-3 - Definitions; diversity requirement on board.

For the purposes of this chapter, the following terms have the following meanings:

(1) Board means the Alabama Board for Aquatic Plant Management and shall include the following members:

a. The Commissioner of the Department of Conservation and Natural Resources or his or her designee.

b. The Commissioner of the Department of Agriculture and Industries or his or her designee.

c. The Director of the Department of Environmental Management or his or her designee.

d. The Director of the Department of Economic and Community Affairs or his or her designee;

e. The department head of the Auburn University College of Agriculture School of Fisheries and Allied Aquacultures or his or her designee.

f. A representative of the United States Corps of Engineers designated by the U.S. Army Corps of Engineers.

g. A member appointed by the Speaker of the House of Representatives.

h. A member appointed by the President Pro Tempore of the Senate.

i. A member appointed by the Governor who represents the recreational sport fishing industry.

The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The board shall annually report to the Legislature by the second legislative day of each regular session the extent to which the board has complied with the diversity provisions of this subsection.

(2) Aquatic plant is any plant growing in, or closely associated with, the aquatic environment and includes floating, emersed, submersed, and ditch bank species, as determined by the board.

(3) Waters of the Tennessee River means bodies of public water located within the Tennessee River Basin or its tributaries.

(4) Cooperative Extension System means the primary outreach organization for the land-grant functions of Alabama A&M and Auburn Universities.



Section 9-21-4 - Alabama Board for Aquatic Plant Management.

(a) This chapter creates the Alabama Board for Aquatic Plant Management with all of the following powers and duties:

(1) Monitor and coordinate the management, treatment, and stewardship of aquatic plants in the waters of the Tennessee River and direct the research and planning related to these activities, as provided in this chapter, so as to protect human health, safety, recreation, and fisheries and, to the greatest degree practicable, prevent injury to non-invasive plant and animal life and property.

(2) Guide and assist when requested in coordinating the activities of public bodies, authorities, non-state agencies, and special districts charged with the management of aquatic plants in the waters of the Tennessee River.

(3) Promote, develop, and support research activities directed toward effective and efficient management of aquatic plants in the waters of the Tennessee River.

(4) Develop and adopt an aquatic plant management strategic plan or plans to accomplish the purposes of this chapter, including, but not limited to, public awareness and education, prevention and detection of invasive aquatic plants, management, control, and restoration of infested areas, and emergency response.

(5) Adopt rules and guidelines to implement this chapter that comply with existing federal and state rules and regulations.

(b) The board shall meet at such times and places as it shall determine necessary or convenient to perform its duties. A majority of the board members shall constitute a quorum.

(c) The board shall annually elect a chair and vice chair from among its membership. Members of the board appointed by the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Governor shall be appointed for four year terms. All other members may serve as long as the member holds the position or employment by reason of which the member became a member of the board.

(d) Members of the board shall receive reimbursement for travel expenses incurred in the performance of their duties in the same manner as state employees, subject to approval of the chair, but shall receive no other compensation. Travel expenses incurred shall be reimbursed to members from the Aquatic Plant Management Fund created pursuant to Section 9-21-6.



Section 9-21-5 - Powers of board.

The board may do any of the following:

(1) Accept donations and grants of funds and services from both public and private sources.

(2) Contract or enter into agreements with public or private agencies or corporations for research and development of aquatic plant control methods or for the performance of aquatic plant control activities in the waters of the Tennessee River.

(3) Disburse funds to any special district or other local authority charged with the responsibility of managing aquatic plants in the waters of the Tennessee River upon approval by the board of the control techniques to be used by the district or authority and review of and approval of the program of the district or authority by the board.



Section 9-21-6 - Aquatic Plant Management Fund.

(a) The Aquatic Plant Management Fund is established. The fund shall be a non-reverting fund administered by the board and shall consist of all monies received by the board pursuant to this chapter.

(b) Money received from any state fund, federal funds, or money received from any other lawful source, including but not limited to gifts, grants, donations, securities, fees, assessments, settlements, or other assets, public or private, may be deposited in the fund.

(c) Subject to subsection (d), money deposited into the fund must be used to accomplish the purposes of this chapter. Once deposited, monies in the fund may not be transferred to any other fund except for the lawful purpose provided for in this chapter.

(d) Any contribution deposited into the fund and earmarked for a particular purpose must be used exclusively for that purpose.

(e) Any interest and earnings from the fund shall be retained by the fund and expended for activities and projects allowed by this chapter. The board may accept gifts, grants, contracts, or other funds designated for aquatic plant management. The funds must be deposited in the fund and may be expended to support an aquatic plant management project.



Section 9-21-7 - Aquatic Plant Management Program; disposition of funds.

(a) This section constitutes the Aquatic Plant Management Program.

(b) The amount of the Aquatic Plant Management Fund at the end of each fiscal year in excess of 10 percent of the total amount of the fund may be awarded for aquatic plant management. Allotments of the collections in excess of the 10 percent of the total amount of the fund may be used only to support the Aquatic Plant Management Program and the expenses of the board and shall be distributed within one year of receipt of the funds.

(c) The board may expend funds under this section through grants or contracts to communities, local authorities, plant management districts, or other entities that it considers appropriate for aquatic plant management projects.

(d) The board may additionally expend funds for the following:

(1) Implementation of a new and/or innovative aquatic plant management project or for the development, implementation, or demonstration of any aquatic plant management project that may be proposed, implemented, or established by local, state, or national organizations, whether public or private. The expenditures must be on a cost-share basis with the organizations.

(2) Cost-share aquatic plant management programs with local plant management authorities.

(3) Special grants to local plant management authorities to manage, treat, control, or contain significant aquatic plants newly introduced into the county. These grants may be issued without matching funds from the district.

(4) Administrative expenses of the board for managing the Aquatic Plant Management Program and other provisions of this chapter. The cost of administering the program may not exceed 10% of the total program expenses.

(5) A project recommended by the board, if the board determines that the project will significantly contribute to the management of aquatic plants within the waters of the Tennessee River.

(6) Grants to the Cooperative Extension System for aquatic plant management research, evaluation, and education. The Cooperative Extension System shall submit annual reports on current projects and future plans to the board.

(e) In making expenditures under subsections (c) and (d), the board shall give preference to local authorities and community groups.

(f) If the Aquatic Plant Management Fund is terminated, the money in the fund must be divided between all counties according to rules adopted by the board for that purpose.









Title 10 - CORPORATIONS, PARTNERSHIPS, AND ASSOCIATIONS.

Chapter 1 - GENERAL PROVISIONS.

Section 10-1-1 - Alteration, amendment or extension of charter by incorporated medical, dental, pharmaceutical, etc., association.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-1-2 - Establishment of segregated, separate political funds; voluntary contributions; filing of disclosure reports; violations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-1-3 - Alteration or amendment of charter by corporations not of business character; filing and contents of declarations; issuance of certificate; provisions cumulative.

(a) Unless otherwise provided, any corporation, not of a business character, may alter or amend its charter whenever not less than three fourths in number of its members, in case of corporations having no central or general governing body, or where such corporations have a central or general governing body, then whenever not less than three fourths of the first four principal officers of such central or general governing body, shall file in the office of the judge of probate of the county wherein the original declaration of incorporation was filed or in cases where the charter was granted by an act of the Legislature, prior to the adoption of the Constitution in 1901, in the Office of the Secretary of State, a declaration in writing signed by them setting forth:

(1) When such corporation was organized, its name and what changes, if any, it is desired to make in such name;

(2) The purposes of such corporation as the same are set forth in the original declaration of incorporation, and the alterations and the amendments thereof, if any are desired;

(3) If it is desired to increase its powers as to the holding of real estate in area and value and of personal property in value, such declaration shall set forth the limitations prescribed as to these matters in the original articles of incorporation, and any amendments heretofore made thereto, and shall also set forth the increase in area of real property it is desired to acquire and hold, together with the purposes for which it is desired, and the increase in value of personal property desired to be acquired and held, and the purpose for which it is desired, and if such purposes as so declared are not violative of any of the laws or public policies of the State of Alabama, the filing of such declaration shall authorize and empower such corporation to acquire and hold such additional real estate and personal property.

But no such change or alteration in the charter or the character of any corporation shall authorize it to exercise any power or to do any acts which similar corporations are not authorized to do under the laws existing at the time such alteration or amendment may be made, nor to decrease its capital stock below the minimum fixed by existing laws.

(b) The declaration provided in subsection (a) shall be verified by the affidavit of some one or more of the signers, stating that the statements contained therein are true, and the signers thereof signed the same in the presence of affiant, or acknowledged their signatures thereto to him; and upon the filing of such declaration in the office of the judge of probate or Secretary of State, as the case may be, it shall be the duty of such officer to issue a certificate, certifying that such corporation under its new name and style, is duly authorized to do business with the powers and capacity conferred after such alterations and amendments. Such declaration and certificate must be recorded in the office of the judge of probate or the Secretary of State, in and from which the same are filed and issued.

(c) The provisions of this section are cumulative and shall not be construed to repeal or supersede any laws not directly inconsistent herewith.






Chapter 2A - BUSINESS CORPORATIONS.

Article 2 - Substantive Provisions.

Section 10-2A-70 - Giving aid or contribution to political party or candidate, etc.; penalty; exception for voluntary separate political fund.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-70.1 - Limitation on amount of political contribution; provisions supplemental.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-70.2 - Corporation contributions to candidates, parties, etc.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 11 - Special Provisions for Close Corporations.

Section 10-2A-300 - Law applicable to close corporations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-301 - "Close corporation" defined; contents of articles of incorporation; number of shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-302 - Formation of a close corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-303 - Election of existing corporation to become a close corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-304 - Voluntary termination of close corporation status by amendment of articles of incorporation; vote required.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-305 - Issuance or transfer of shares of a close corporation in breach of qualifying conditions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-306 - Corporate option where a restriction on transfer of shares is held invalid.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-307 - Agreements restricting discretion of directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-308 - Management by shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-309 - Appointment of custodian for close corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-310 - Appointment of a provisional director in certain cases.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-311 - Shareholders' agreements.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-312 - Shareholders' option to dissolve corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2A-313 - Effect of the close corporation provisions on other laws.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Chapter 2B - BUSINESS CORPORATIONS.

Article 1 - General Provisions.

Division A - Short Title, Applicability, and Reservation of Power.

Section 10-2B-1.01 - Short title and applicability.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-1.02 - Reservation of power to amend or repeal.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division B - Filing Documents.

Section 10-2B-1.20 - Filing requirements.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-1.21 - Forms.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-1.22 - Filing, service, and copying fees.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-1.23 - Effective time and date of document.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-1.24 - Correcting filed document.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-1.25 - Place of filing and filing duties of probate judge and Secretary of State.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-1.26 - Appeal from probate judge's or Secretary of State's refusal to file document.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-1.27 - Evidentiary effect of copy of filed document.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-1.28 - Certificate of existence.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-1.29 - Penalty for signing false document.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division C - Probate Judge and Secretary of State.

Section 10-2B-1.30 - Powers of probate judge and Secretary of State.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division D - Definitions.

Section 10-2B-1.40 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-1.41 - Notice.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Article 2 - Incorporation.

Section 10-2B-2.01 - Incorporators.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-2.02 - Articles of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-2.03 - Incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-2.04 - Liability for preincorporation transaction.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-2.05 - Organization of corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-2.06 - Bylaws.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-2.07 - Emergency bylaws.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-2.08 - Incorporation by purchasers of property or franchise of corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 3 - Purposes and Powers.

Section 10-2B-3.01 - Purposes.

Corporations may be organized under this chapter for any lawful purpose or purposes.



Section 10-2B-3.02 - General powers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-3.03 - Emergency powers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-3.04 - Ultra vires.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 4 - Name.

Section 10-2B-4.01 - Corporate name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-4.02 - Reserved name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-4.03 - Registered name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 5 - Office and Agent.

Section 10-2B-5.01 - Registered office and registered agent.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-5.02 - Change of registered office or registered agent.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-5.03 - Resignation of registered agent.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-5.04 - Service on corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 6 - Shares and Distributions.

Division A - Shares.

Section 10-2B-6.01 - Authorized shares.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.02 - Terms of class or series determined by board of directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.03 - Issued and outstanding shares.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.04 - Fractional shares.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division B - Issuance of Shares.

Section 10-2B-6.20 - Subscription for shares before incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.21 - Issuance of shares.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.22 - Liability of shareholders and subscribers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.23 - Share dividends.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.24 - Share options.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.25 - Form and content of certificates.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.26 - Shares without certificates.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.27 - Restriction on transfer of shares and other securities.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.28 - Expense of issue.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division C - Subsequent Acquisition of Shares by Shareholders and Corporation.

Section 10-2B-6.30 - Shareholders' preemptive rights.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.31 - Corporation's acquisition of its own shares.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-6.32 - Cancellation of reacquired shares.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division D - Distributions.

Section 10-2B-6.40 - Distributions to shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Article 7 - Shareholders.

Division A - Meetings.

Section 10-2B-7.01 - Annual meeting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.02 - Special meeting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.03 - Court-ordered meeting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.04 - Action without meeting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.05 - Notice of meeting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.06 - Waiver of notice.

(a) A shareholder may waive any notice required by the Constitution of Alabama of 1901, this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A shareholder's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting;

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter before action is taken on the matter.



Section 10-2B-7.07 - Record date.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division B - Voting.

Section 10-2B-7.20 - Shareholders' list for meeting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.21 - Voting entitlement of shares.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.22 - Proxies.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.23 - Shares held by nominees.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.24 - Corporation's acceptance of votes.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.25 - Quorum and voting requirements for voting groups.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.26 - Action by single and multiple voting groups.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.27 - Greater quorum or voting requirements.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.28 - Voting for directors; cumulative voting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division C - Voting Trusts and Agreements.

Section 10-2B-7.30 - Voting trust.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.31 - Voting agreements.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-7.32 - Shareholder agreements.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Article 8 - Directors and Officers.

Division A - Board of Directors.

Section 10-2B-8.01 - Requirement for and duties of board of directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.02 - Qualifications of directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.03 - Number and election of directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.04 - Election of directors by certain classes of shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.05 - Terms of directors generally.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.06 - Staggered terms for directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.07 - Resignation of directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.08 - Removal of directors by shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.09 - Removal of directors by judicial proceeding.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.10 - Vacancy on board.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.11 - Compensation of directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division B - Meetings and Actions of the Board.

Section 10-2B-8.20 - Meetings.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.21 - Action without meeting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.22 - Notice of meeting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.23 - Waiver of notice.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.24 - Quorum and voting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.25 - Committees.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division C - Standards of Conduct.

Section 10-2B-8.30 - General standards for directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.31 - Fiduciary obligations not impaired.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.32 - Depreciating stocks or bonds of corporation with intent to buy.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.33 - Liability for unlawful distributions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division D - Officers.

Section 10-2B-8.40 - Required officers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.41 - Duties of officers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.42 - Standards of conduct for officers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.43 - Resignation and removal of officers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.44 - Contract rights of officers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division E - Indemnification.

Section 10-2B-8.50 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.51 - Authority to indemnify.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.52 - Mandatory indemnification.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.53 - Advance for expenses.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.54 - Court-ordered indemnification.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.55 - Determination and authorization of indemnification.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.56 - Indemnification of officers, employees, and agents.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.57 - Insurance.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.58 - Application of indemnification provisions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division F - Directors' Conflicting Interest Transactions.

Section 10-2B-8.60 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.61 - Judicial action.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.62 - Directors' action.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-8.63 - Shareholders' action.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Article 10 - Amendment of Articles of Incorporation and Bylaws.

Division A - Amendment of Articles of Incorporation.

Section 10-2B-10.01 - Authority to amend articles of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-10.02 - Amendment by board of directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-10.03 - Amendment by board of directors and shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-10.04 - Voting on amendments by voting groups.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-10.05 - Amendment before issuance of shares.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-10.06 - Articles of amendment.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-10.07 - Restated articles of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-10.08 - Amendment pursuant to reorganization.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-10.09 - Effect of amendment.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division B - Amendment of Bylaws.

Section 10-2B-10.20 - Amendment by board of directors or shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-10.21 - Bylaw increasing quorum or voting requirement for shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-10.22 - Bylaw increasing quorum or voting requirement for directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Article 11 - Merger and Share Exchange.

Division A - Mergers and Share Exchanges with Other Corporations.

Section 10-2B-11.01 - Merger.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-11.02 - Share exchange.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-11.03 - Action on plan.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-11.04 - Merger of subsidiary.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-11.05 - Articles of merger or share exchange.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-11.06 - Effect of merger or share exchange.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-11.07 - Merger or share exchange with foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-11.08 - Merger of limited partnership with corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Article 12 - Sale or Mortgage of Assets.

Section 10-2B-12.01 - Sale of assets in regular course of business and mortgage of assets.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-12.02 - Sale of assets other than in regular course of business.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 13 - Dissenters' Rights.

Division A - Right to Dissent and Obtain Payment for Shares.

Section 10-2B-13.01 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-13.02 - Right to dissent.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-13.03 - Dissent by nominees and beneficial owners.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division B - Procedure for Exercise of Dissenters' Rights.

Section 10-2B-13.20 - Notice of dissenters' rights.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-13.21 - Notice of intent to demand payment.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-13.22 - Dissenters' notice.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-13.23 - Duty to demand payment.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-13.24 - Share restrictions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-13.25 - Offer of payment.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-13.26 - Failure to take corporate action.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-13.28 - Procedure if shareholder dissatisfied with offer of payment.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division C - Judicial Appraisal of Shares.

Section 10-2B-13.30 - Court action.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-13.31 - Court costs and counsel fees.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-13.32 - Status of shares after payment.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Article 14 - Dissolution.

Division A - Voluntary Dissolution.

Section 10-2B-14.01 - Dissolution by incorporators or initial directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.02 - Dissolution by board of directors and shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.03 - Articles of dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.04 - Revocation of dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.05 - Effect of dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.06 - Known claims against dissolved corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.07 - Unknown claims against dissolved corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division B - Administrative Dissolution.

Section 10-2B-14.20 - Grounds for administrative dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.21 - Procedure for and effect of administrative dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.22 - Reinstatement following administrative dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.23 - Appeal from denial of reinstatement.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division C - Judicial Dissolution.

Section 10-2B-14.30 - Grounds for judicial dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.31 - Procedure for judicial dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.32 - Receivership or custodianship.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.33 - Decree of dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-14.34 - Election to purchase in lieu of dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division D - Miscellaneous.

Section 10-2B-14.40 - Deposit with Commissioner of Revenue.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Article 15 - Foreign Corporations.

Division A - Certificate of Authority.

Section 10-2B-15.01 - Authority to transact business required.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.02 - Consequences of transacting business without authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.03 - Application for certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.04 - Amended certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.05 - Effect of certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.06 - Corporate name of foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.07 - Registered office and registered agent of foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.08 - Change of registered office or registered agent of foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.09 - Resignation of registered agent of foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.10 - Service on foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.11 - Out of state business or property of foreign corporation not subject to control or regulation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.12 - Right of eminent domain.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.13 - Extension of lines, tracks, ways, or works into state.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division B - Withdrawal.

Section 10-2B-15.20 - Withdrawal of foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division C - Revocation of Certificate of Authority.

Section 10-2B-15.30 - Grounds for revocation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.31 - Procedure for and effect of revocation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.32 - Appeal from revocation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division D - Acting in a Fiduciary Capacity.

Section 10-2B-15.40 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.41 - Authority of foreign corporation to act as fiduciary.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.42 - Filing of verified statement with Commissioner of Revenue by foreign corporation prior to acting as fiduciary.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.43 - Foreign corporation acting as fiduciary not deemed doing business in this state.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.44 - Foreign corporation previously acting in fiduciary capacity in state.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-15.45 - Service of process on foreign corporation acting in fiduciary capacity.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Article 16 - Records and Reports.

Division A - Records.

Section 10-2B-16.01 - Corporate records.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-16.02 - Inspection of records by shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-16.03 - Scope of inspection right.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-16.04 - Court-ordered inspection.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Division B - Reports.

Section 10-2B-16.20 - Financial statements for shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-16.21 - Other reports to shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-16.22 - Annual report for Secretary of State.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Article 17 - Application.

Section 10-2B-17.01 - Application to existing domestic corporations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-17.02 - Application to qualified foreign corporations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-2B-17.03 - Saving provisions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Chapter 3A - NONPROFIT CORPORATIONS.

Article 1 - General Provisions.

Section 10-3A-1 - Short title.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-2 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-3 - Applicability.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-4 - Purposes.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 2 - Substantive Provisions.

Section 10-3A-20 - General powers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-21 - Defense of ultra vires.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-22 - Corporate name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-23 - Registered office and registered agent.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-24 - Change of registered office or registered agent.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-25 - Service of process on corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-26 - Members.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-27 - Bylaws.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-28 - Meetings of members.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-29 - Notice of members' meetings.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-30 - Waiver of notice.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-31 - Voting of members.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-32 - Quorum of members.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-33 - Greater voting requirements.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-34 - Board of directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-35 - Number and election of directors; terms; removal from office.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-36 - Vacancies.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-37 - Quorum of directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-38 - Committees.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-39 - Place and notice of directors' meetings; committee meetings.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-40 - Action by members or directors without meeting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-41 - Officers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-42 - Removal of officers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-43 - Books and records.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-44 - Shares of stock and dividends prohibited; compensation and benefits permitted.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-45 - Loans to directors and officers prohibited.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 3 - Formation of Corporations.

Section 10-3A-60 - Incorporators.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-61 - Articles of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-62 - Filing of articles of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-63 - Effect of filing articles of incorporation and issuance of certificate of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-64 - Organization meetings.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 4 - Amendments.

Section 10-3A-80 - Right to amend articles of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-81 - Procedure to amend articles of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-82 - Articles of amendment.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-83 - Filing and effectiveness of articles of amendment.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-84 - Restated articles of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 5 - Merger and Consolidation.

Section 10-3A-100 - Procedure for merger.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-101 - Procedure for consolidation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-102 - Approval of merger or consolidation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-103 - Articles of merger or consolidation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-104 - Effect of merger or consolidation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-105 - Merger or consolidation of domestic and foreign corporations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 6 - Sale of Assets.

Section 10-3A-120 - Sale, lease, exchange, or mortgage of assets.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 7 - Dissolution.

Section 10-3A-140 - Voluntary dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-141 - Distribution of assets.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-142 - Plan of distribution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-143 - Revocation of voluntary dissolution proceedings.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-144 - Articles of dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-145 - Filing of articles of dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-146 - Involuntary dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-147 - Notification to Attorney General.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-148 - Venue and process.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-149 - Jurisdiction of court to liquidate assets and affairs of corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-150 - Procedure in liquidation of corporation by court.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-151 - Qualification of receivers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-152 - Filing of claims in liquidation proceedings.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-153 - Discontinuance of liquidation proceedings.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-154 - Order of involuntary dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-155 - Filing of order of dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-156 - Deposits with State Treasurer.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-157 - Survival of remedy after dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 8 - Foreign Corporations.

Section 10-3A-170 - Admission of foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-171 - Powers of foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-172 - Corporate name of foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-173 - Application for certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-174 - Filing of application for certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-175 - Effect of certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-176 - Registered office and registered agent of foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-177 - Change of registered office or registered agent of foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-178 - Service of process on foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-179 - Amendment to articles of incorporation of foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-180 - Merger of foreign corporation authorized to conduct affairs in Alabama.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-181 - Amended certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-182 - Withdrawal of foreign corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-183 - Filing of application for withdrawal.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-184 - Revocation of certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-185 - Issuance of certificate of revocation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-186 - Conducting affairs without certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 9 - Fees and Charges.

Section 10-3A-200 - Fees for filing documents and issuing certificates.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-201 - Miscellaneous charges.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-202 - Penalties for false statements by directors and officers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 10 - Miscellaneous Provisions.

Section 10-3A-220 - Powers of probate judge and Secretary of State.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-221 - Appeal from probate judge or Secretary of State.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-222 - Certificates and certified copies to be received in evidence.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-223 - Unauthorized assumption of corporate powers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-223.1 - Applicability to Young Men's Christian Association of Mobile.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-224 - Reservation of power.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3A-225 - Effect of repeal of prior acts.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Chapter 3B - UNINCORPORATED NONPROFIT ASSOCIATIONS.

Section 10-3B-1 - Short title.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-2 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-3 - Supplementary general principles of law and equity.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-4 - Governance.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-5 - Real and personal property; nonprofit association as legatee, devisee, or beneficiary.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-6 - Statement of authority as to real property.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-7 - Liability in tort and contract.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-8 - Capacity to assert and defend; standing.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-9 - Effect of judgment or order.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-10 - Disposition of personal property of inactive or dissolved nonprofit association.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-11 - Appointment of agent to receive service of process.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-12 - Claim not abated by change of members or offices.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-13 - Venue.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-14 - Summons and compaint; service on whom.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-15 - Transition concerning real and personal property.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-16 - Other acts not repealed.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-17 - Savings clause.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-3B-18 - Uniformity of application and construction.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Chapter 4 - PARTICULAR CORPORATIONS, ASSOCIATIONS, ETC.

Article 1 - Bishop of Diocese.

Section 10-4-1 - Authority to incorporate.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-2 - Proceedings to incorporate.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-3 - Certificate of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-4 - Powers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-5 - Certificate of succession by successor of bishop.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-6 - Appointment of administrator to act while bishopric vacant.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-7 - Dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-8 - Fees to be paid Secretary of State.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-9 - Records and certificates prima facie evidence.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 2 - Churches, Public Societies and Graveyard Owners.

Section 10-4-20 - Incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-21 - Powers of corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-22 - Independence of church corporations in control of real property.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-23 - Validity of service of process on trustee.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-24 - Borrowing of money and securing same by mortgage or deed of trust.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-25 - Sale and conveyance of property.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-26 - Effect of recital in minutes on proceedings under Sections 10-4-24 and 10-4-25.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-27 - Burial societies - Special powers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-28 - Burial societies - Chairman and members of board.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 3 - Conference of Ministers.

Section 10-4-40 - Formation of ministers into body corporate.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-41 - Powers of corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-42 - Changing of corporate name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-43 - Incorporation by successor of unincorporated or defectively incorporated conference.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 4 - State Conventions or Associations of Churches.

Section 10-4-60 - Powers of conventions or associations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-61 - Establishment of schools, hospitals, orphanages, etc., by state, sectional or national conventions or associations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-62 - Perpetual existence of conventions or associations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-63 - Ratification and confirmation of corporate existence.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 5 - Educational Institutions.

Section 10-4-80 - Amendment of charter; fees for filing same; certified copy thereof.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-81 - Distribution of proceeds when corporation ceases business.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-82 - Disposition of property of educational corporations where the stockholders are unknown or the number of shares is unknown.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 6 - Health Care Service Plans.

Section 10-4-100 - Applicability of article.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-101 - Incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-102 - Health care facilities which may participate.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-103 - Board of directors.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-104 - Bylaws.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-105 - Altering, amending or changing charter.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-106 - Certificates of authority; contracts with public.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-107 - License, privilege or other taxes by municipalities or counties prohibited.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-108 - Selection of health care facility by certificate holders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-109 - Regulation of rates, charges, fees and dues.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-110 - Examination power of Commissioner of Insurance.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-111 - Certificates for agents; filing of health service certificates.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-112 - Deposit of securities with State Treasurer.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-113 - Filing of annual statements.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-114 - Review of decisions, etc., by Commissioner of Insurance.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-115 - Applicability of insurance laws.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 7 - Industrial Development Corporations.

Section 10-4-130 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-131 - Incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-132 - First meeting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-133 - Powers of corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-134 - Membership - Application; when effective.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-135 - Membership - Withdrawal.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-136 - Directors and officers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-137 - Corporation to be state development company.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-138 - Powers of stockholders and members.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-139 - Rights to shares, bonds, securities or other evidences of corporate indebtedness.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-140 - Loans to corporation by members.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-141 - Credit of state not to be pledged.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-142 - Taking of security by mortgage or otherwise.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-143 - Tax exemptions, credits and privileges.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-144 - Occupational license taxes.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-145 - Setting apart of earned surplus.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-146 - Deposit of funds in designated depository.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-147 - Annual examination and reports.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-148 - Fiscal year.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-149 - Amendment of articles of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-150 - Duration of corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-151 - Dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-152 - Applicability of laws regulating securities.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 8 - Local Fraternal Orders.

Section 10-4-170 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-171 - Right of majority group of local organization in fraternal property.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-172 - Withdrawal from parent organization and use of fraternal property free from trust clause.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-173 - Right to set up unit independent of parent corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-174 - Declaratory actions - Institution of action.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-175 - Declaratory actions - Service of process.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-176 - Declaratory actions - Averments of plaintiff.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-177 - Declaratory actions - Judgment.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-178 - Averments as to loans from parent organization; judgment to provide for repayment and lien for unsecured loans.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-179 - Effect of article on existing liens or mortgages.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 9 - Single-Tax and Other Mutual Economic Associations.

Section 10-4-190 - Incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-191 - Officers; constitution; bylaws.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-192 - Powers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-193 - Exemption of certain waterworks from ad valorem taxes and state or county license taxes on gross receipts.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-194 - Recognition of associations of lessees, etc.; arbitration of certain disputes arising under real estate leases.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 10 - Private Foundations.

Section 10-4-210 - Restrictions; powers of courts and Attorney General not impaired.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 13 - Retail Merchants' Associations.

Section 10-4-260 - Authority to form corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 14 - Wholesale Merchants' Associations.

Section 10-4-280 - Incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 16 - Water Power Companies.

Section 10-4-320 - Rights, powers and authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-321 - Duty to serve public.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-322 - Procedure for condemnation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-323 - Dams considered as authorized by Legislature.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 19 - Professional Corporations.

Section 10-4-380 - Short title.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-381 - Applicability of Business Corporation Act and Nonprofit Corporation Act.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-382 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-383 - Purposes for which professional corporations may be organized.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-384 - Applicability of article generally.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-385 - Powers of professional corporation generally; profession limited by articles of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-386 - Rendition of professional services.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-387 - Corporate name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-388 - Issuance and transfer of shares.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-389 - Death or disqualification of shareholder.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-390 - Liability generally.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-391 - Professional relationships; privileged communications.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-392 - Voting trusts.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-393 - Directors and officers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-394 - Amendments to articles of incorporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-395 - Merger and consolidation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-396 - Involuntary dissolution at request of licensing authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-397 - Admission of foreign professional corporations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-398 - Revocation of certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-399 - Annual report of domestic and foreign professional corporations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-400 - Interrogatories by licensing authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-401 - Penalty for false statement, etc.; procedure upon failure to answer interrogatories.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-402 - Article does not restrict regulation by licensing authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-403 - Application to existing corporations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-404 - Reservation of power of Legislature.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-405 - Effect of repeal of prior acts.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-4-406 - Application to unincorporated professional associations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Chapter 5 - POWERS, RIGHTS AND DUTIES OF CERTAIN CORPORATIONS.

Section 10-5-1 - Power of eminent domain in internal improvement or public utility corporations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-2 - Condemnation for ways and rights-of-way, etc., by railroad companies.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-2.1 - Railroads authorized to transfer abandoned rights-of-way.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-3 - Condemnation for rights-of-way or easements by mining, manufacturing, industrial, power and quarrying companies.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-4 - Condemnation of ways and rights-of-way by companies constructing, operating or maintaining internal improvement or public utility.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-5 - Construction through curtilage of house, etc., without consent prohibited.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-6 - Condemnation of water sources, riparian rights and necessary lands by waterworks corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-7 - Condemnation of lands for depots, yards and tracks by railroads.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-8 - Rights of condemning corporations in selection of routes and sites.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-9 - Operation of transportation methods for persons or property by railroad, mining, manufacturing and quarrying companies.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-10 - Conveyance of franchises, rights, roadbed and property to another railroad corporation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-11 - Aiding of another corporation in railroad construction or entering into line arrangements.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-12 - Operation of railroads or canals without state and making extensions within state by railroad, mining, manufacturing and quarrying companies.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-13 - Construction and operation of connections to public ways by mining, manufacturing and quarrying corporations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-5-14 - Contracting with local authorities on use of public roads and places by internal improvement and public utility corporations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Chapter 6 - INFANT STOCKHOLDERS.

Section 10-6-1 - Corporation without notice of infancy may treat infant as having capacity to vote, transfer, etc.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-6-2 - Infant not entitled to disaffirm as against corporation without notice of infancy.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-6-3 - Right of infant to receive dividends in own name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-6-4 - Effect of chapter on Transfers to Minors Act, etc.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Chapter 7 - PROSECUTION OF CORPORATIONS.

Section 10-7-1 - Docketing and issuance of notice of indictment.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-7-2 - Service of notice and copy; when case stands for trial.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-7-3 - Entry of not guilty plea for corporation failing to appear, etc.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-7-4 - Execution on judgment; stay thereof.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Chapter 8 - PARTNERSHIPS GENERALLY.

Article 1 - General Provisions.

Section 10-8-1 - (Repealed effective January 1, 2001) Short title.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-2 - (Repealed effective January 1, 2001) Definitions.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-3 - (Repealed effective January 1, 2001) "Knowledge" or "notice" of a fact.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-4 - (Repealed effective January 1, 2001) Rules for cases not provided for by chapter.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-5 - (Repealed effective January 1, 2001) Certain associations not affected by chapter; applicability of chapter to limited partnerships.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-6 - (Repealed effective January 1, 2001) Construction of chapter.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-7 - (Repealed effective January 1, 2001) Certain statutes not affected by chapter.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.






Article 2 - Existence.

Section 10-8-20 - (Repealed effective January 1, 2001) Determination of whether partnership exists.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-21 - (Repealed effective January 1, 2001) Continuation after termination of term or undertaking.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.






Article 3 - Rights, Duties and Liabilities.

Section 10-8-40 - (Repealed effective January 1, 2001) Nature of partner's interest in partnership.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-41 - (Repealed effective January 1, 2001) Assignment of partner's interest; rights of assignees.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-42 - (Repealed effective January 1, 2001) Charging interest of debtor partner.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-43 - (Repealed effective January 1, 2001) Rights and duties of partners.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-44 - (Repealed effective January 1, 2001) Rights where contract rescinded for fraud or misrepresentation.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-45 - (Repealed effective January 1, 2001) Keeping of partnership books; right to inspect same.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-46 - (Repealed effective January 1, 2001) Duty to render information.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-47 - (Repealed effective January 1, 2001) Right of partner to formal accounting.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-48 - (Repealed effective January 1, 2001) Partner accountable as fiduciary.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-49 - (Repealed effective January 1, 2001) Partners as agents of partnership.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-50 - (Repealed effective January 1, 2001) Admission or representation of partner as evidence against partnership.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-51 - (Repealed effective January 1, 2001) Notice or knowledge to one partner operates as notice to or knowledge of the partnership.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-52 - (Repealed effective January 1, 2001) Joint and several liability of partners.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-53 - (Repealed effective January 1, 2001) Liability of partnership for partners' wrongful acts or omissions.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-54 - (Repealed effective January 1, 2001) Liability of partnership for breach of trust.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-55 - (Repealed effective January 1, 2001) Liability of partner by estoppel.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-56 - (Repealed effective January 1, 2001) Liability of partner for obligations arising before admission to partnership.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.






Article 4 - Property.

Section 10-8-70 - (Repealed effective January 1, 2001) Presumptions as to partnership property.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-71 - (Repealed effective January 1, 2001) Property rights of partners.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-72 - (Repealed effective January 1, 2001) Co-ownership of specific partnership property; incidents of tenancy.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-73 - (Repealed effective January 1, 2001) Conveyance of real property.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.






Article 5 - Dissolution.

Section 10-8-90 - (Repealed effective January 1, 2001) "Dissolution" defined.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-91 - (Repealed effective January 1, 2001) Causes.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-92 - (Repealed effective January 1, 2001) Order of court.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-93 - (Repealed effective January 1, 2001) Partnership not terminated.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-94 - (Repealed effective January 1, 2001) Effect on authority of partners.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-95 - (Repealed effective January 1, 2001) Binding of partnership by partner after dissolution.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-96 - (Repealed effective January 1, 2001) Right to wind up affairs.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-97 - (Repealed effective January 1, 2001) Rights of partners regarding partnership property.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-98 - (Repealed effective January 1, 2001) Partner's right to account of interest in partnership.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-99 - (Repealed effective January 1, 2001) Distribution of assets and liabilities; contribution.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-100 - (Repealed effective January 1, 2001) Right to contribution from copartners; exceptions.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-101 - (Repealed effective January 1, 2001) Effect on partner's existing liability; discharge; deceased partners.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-102 - (Repealed effective January 1, 2001) Continuing business with new or different partners; liability of new and retiring partners; assignees and assignors.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.



Section 10-8-103 - (Repealed effective January 1, 2001) Rights of retiring partners or estate of deceased partners.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.









Chapter 8A - UNIFORM PARTNERSHIP ACT (1996)

Article 1 - General Provisions.

Section 10-8A-101 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-102 - Knowledge and notice.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-103 - Effect of partnership agreement; nonwaivable provisions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-104 - Supplemental principles of law.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-105 - Execution, filing, and recording of statements.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-106 - Law governing internal relations.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-107 - Partnership subject to amendment or repeal of chapter.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 2 - Nature of Partnership.

Section 10-8A-201 - Partnership as entity.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-202 - Formation of partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-203 - Partnership property.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-204 - When property is partnership property.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 3 - Relations of Partners to Persons Dealing with Partnership.

Section 10-8A-301 - Partner agent of partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-302 - Transfer of partnership property.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-303 - Statement of partnership authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-304 - Statement of denial.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-305 - Partnership liable for partner's actionable conduct.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-306 - Partner's liability.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-307 - Actions by and against partnership and partners.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-308 - Liability of purported partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 4 - Relations of Partners to Each Other and to Partnership.

Section 10-8A-401 - Partner's rights and duties.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-402 - Distributions in kind.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-403 - Partner's rights and duties with respect to information.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-404 - General standards of partner's conduct.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-405 - Actions by partnership and partners.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-406 - Continuation of partnership beyond definite term or particular undertaking.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 5 - Transferees and Creditors of Partner.

Section 10-8A-501 - Partner not co-owner of partnership property.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-502 - Partner's transferable interest in partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-503 - Transfer of partner's transferable interest.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-504 - Partner's transferable interest subject to charging order.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 6 - Partner's Dissociation.

Section 10-8A-601 - Events causing partner's dissociation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-602 - Partner's power to dissociate; wrongful dissociation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-603 - Effect of partner's dissociation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 7 - Partner's Dissociation When Business Not Wound up.

Section 10-8A-701 - Purchase of dissociated partner's interest.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-702 - Dissociated partner's power to bind and liability to partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-703 - Dissociated partner's liability to other persons.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-704 - Statement of dissociation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-705 - Continued use of partnership name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 8 - Winding up Partnership Business.

Section 10-8A-801 - Events causing dissolution and winding up of partnership business.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-802 - Partnership continues after dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-803 - Right to wind up partnership business.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-804 - Partner's power to bind partnership after dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-805 - Statement of dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-806 - Partner's liability to other partners after dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-807 - Settlement of accounts and contributions among partners.

Repealed by Acts 1996, No. 96-528, p. 685, §1, effective January 1, 2001.






Article 9 - Conversions and Mergers.

Section 10-8A-901 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-902 - Conversion of partnership to limited partnership, corporation or limited liability company.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-903 - Conversion of limited partnership, corporation or limited liability company to partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-904 - Effect of conversion; entity unchanged.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-905 - Merger of partnerships and business entities.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-906 - Effect of merger.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-907 - Statement of conversion or merger.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-908 - Nonexclusive.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 10 - Registered Limited Liability Partnerships.

Section 10-8A-1001 - Registered limited liability partnerships.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1002 - Name of registered limited liability partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1003 - Registered office and registered agent.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1004 - Admissibility of registration information.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1005 - Cancellation of a registered limited liability partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1006 - Registration of foreign registered limited liability partnerships.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1007 - Withdrawal of a qualified foreign registered limited liability partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1008 - Effect of failure of foreign registered limited liability partnership to register.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1009 - Applicability of article to foreign and interstate commerce.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1010 - Professional registered limited liability partnership provisions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 11 - Miscellaneous Provisions.

Section 10-8A-1101 - Uniformity of application and construction.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1102 - Short title.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1103 - Severability clause.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1104 - Effective date.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1105 - Repeals.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1106 - Applicability.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1107 - Savings clause.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1108 - Composite returns.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-8A-1109 - Taxation of registered limited liability partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Chapter 9 - LIMITED PARTNERSHIPS.TRANSFERRED AND REPEALED.

Article 1 - Limited Partnerships Formed Since January 1, 1972.






Chapter 9A - LIMITED PARTNERSHIPS.

Article 1 - General Provisions.

Section 10-9A-1 - Definitions.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-2 - Name.

Repealed by Act 97-921, 1997 §§ 1, 2, effective October 1, 1998.



Section 10-9A-3 - Maintenance of office and agent required; report to the Secretary of State.

Repealed by Act 97-921, 1997 §§ 1, 2, effective October 1, 1998.



Section 10-9A-4 - Records to be kept; right of inspection.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-5 - Nature of business.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-6 - Business transactions of partner with the partnership.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.






Article 2 - Formation; Certificate of Limited Partnership.

Section 10-9A-20 - Certificate of limited partnership.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-21 - Amendment to certificate.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-22 - Cancellation of certificate.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-23 - Execution of certificates.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-24 - Amendment or cancellation by judicial act.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-25 - Filing in office of probate judge.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-26 - Liability for material false statement in certificate.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-27 - Notice.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.






Article 3 - Limited Partners.

Section 10-9A-40 - Admission of additional limited partners.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-41 - Voting.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-42 - Liability to third parties.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-43 - Person erroneously believing himself limited partner.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-44 - Information.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.






Article 4 - General Partners.

Section 10-9A-60 - Admission of additional general partners.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-61 - Events of withdrawal.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-62 - General powers and liabilities.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-63 - Contributions by a general partner.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-64 - Voting.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.






Article 5 - Finance.

Section 10-9A-80 - Form of contribution.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-81 - Liability for contributions.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-82 - Sharing of profits and losses.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-83 - Sharing of distributions.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.






Article 6 - Distributions and Withdrawal.

Section 10-9A-100 - Interim distributions.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-101 - Withdrawal of general partner.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-102 - Withdrawal of limited partner.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-103 - Distribution upon withdrawal.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-104 - Distribution in kind.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-105 - Right to distribution.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-106 - Limitations on distribution.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-107 - Liability upon return of contribution.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.






Article 7 - Assignment of Partnership Interest.

Section 10-9A-120 - Nature of partnership interest.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-121 - Assignment of partnership interest.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-122 - Rights of creditor.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-123 - Right of assignee to become limited partner.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-124 - Powers of successors in interest.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.






Article 8 - Dissolution.

Section 10-9A-140 - Nonjudicial dissolution.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-141 - Judicial dissolution.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-142 - Winding up.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-143 - Distribution of assets.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-144 - Settling of accounts; applicability of section.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.






Article 9 - Foreign Limited Partnerships.

Section 10-9A-160 - Law governing.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-161 - Registration.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-162 - Issuance of registration.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-163 - Name.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-164 - Changes and amendments.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-165 - Cancellation of registration.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-166 - Transaction of business without registration.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-167 - Action by Attorney General.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.






Article 10 - Derivative Actions.

Section 10-9A-180 - Right of action.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-181 - Proper plaintiff.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-182 - Pleading.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-183 - Expenses.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.






Article 10A - Mergers by Domestic Limited Partnerships.

Section 10-9A-190 - Definition of "other business entity."

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-191 - Merger with business entities; approval of merger; termination or amendment of merger agreement.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-192 - Requirements for certificate of merger; effective date; certificate of merger acting as certificate of cancellation.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-193 - Vesting of certain rights, privileges, powers, property, liabilities and duties.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-194 - Recording of certificate of merger; effect when Secretary of State files certificate; copy of certified certificate conclusive evidence of matters.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-195 - Applicability of Article 5 of Chapter 2A, Title 10.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.






Article 11 - Miscellaneous.

Section 10-9A-200 - Construction and application.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-201 - Short title.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-202 - Effect of repeal of prior provisions of code.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.



Section 10-9A-203 - Rules for cases not provided for in this chapter.

Repealed by Act 97-921, §§ 1, 2, effective October 1, 1998.









Chapter 9B - ALABAMA LIMITED PARTNERSHIP ACT OF 1997 REPEALED

Section 10-9B-101 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-102 - Name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-104 - Specified office and agent.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-105 - Records to be kept; right of inspection.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-106 - Nature of business.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-107 - Business transactions of partner with partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Article 2 - FORMATION: CERTIFICATE OF LIMITED PARTNERSHIP.

Section 10-9B-201 - Certificate of limited partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-202 - Amendment to certificate.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-203 - Cancellation of certificate.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-204 - Execution of certificates.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-205 - Execution by judicial act.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-206 - Filing in the office of the judge of probate.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-207 - Liability for material false statement in certificate.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-208 - Scope of notice.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-209 - Restated certificate.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 3 - LIMITED PARTNERS.

Section 10-9B-301 - Admission of limited partners.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-302 - Voting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-303 - Liability to third parties.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-304 - Person erroneously believing himself or herself a limited partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-305 - Information.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 4 - GENERAL PARTNERS.

Section 10-9B-401 - Admission of additional general partners.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-402 - Events of withdrawal.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-403 - General powers and liabilities.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-404 - Contributions by general partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-405 - Voting.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 5 - FINANCE.

Section 10-9B-501 - Form of contribution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-502 - Liability for contribution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-503 - Sharing of profits and losses.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-504 - Sharing of distributions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 6 - DISTRIBUTIONS AND WITHDRAWAL.

Section 10-9B-601 - Interim distributions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-602 - Withdrawal of general partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-603 - Withdrawal of limited partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-604 - Distribution upon withdrawal.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-605 - Distribution in kind.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-606 - Right to distribution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-607 - Limitations on distribution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 7 - ASSIGNMENT OF PARTNERSHIP INTERESTS.

Section 10-9B-701 - Nature of partnership interest.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-702 - Assignment of partnership interest.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-703 - Rights of creditor.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-704 - Right of assignee to become limited partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-705 - Powers of successors in interest.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 8 - DISSOLUTION.

Section 10-9B-801 - Nonjudicial dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-802 - Judicial dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-803 - Winding up.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-804 - Distribution of assets.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-805 - Settling of accounts; applicability of section.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 9 - FOREIGN LIMITED PARTNERSHIPS.

Section 10-9B-901 - Law governing.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-902 - Registration.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-903 - Issuance of registration.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-904 - Name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-905 - Changes and amendments.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-906 - Cancellation of registration.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-907 - Transaction of business without registration.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-908 - Action by Attorney General.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 10 - DERIVATIVE ACTIONS.

Section 10-9B-1001 - Right of action.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1002 - Proper plaintiff.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1003 - Pleading.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1004 - Expenses.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 11 - CONVERSIONS AND MERGERS.

Section 10-9B-1101 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1102 - Conversion of limited partnership to general partnership, corporation or limited liability company, or foreign limited partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1103 - Conversion of general partnership, corporation, limited liability company, or foreign limited partnership to limited partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1104 - Effect of conversion; entity unchanged.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1105 - Merger of limited partnerships and business entities.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1106 - Requirements for certificate of merger; certificate of merger serving as certificate of cancellation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1107 - Effect of merger.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1108 - Nonexclusive.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 12

Section 10-9B-1201 - Construction and application.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1202 - Short title.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1203 - Severability.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1204 - Effective date and repeal.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1205 - Rules for cases not provided for in this chapter.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9B-1206 - Savings clause.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Chapter 9C - ALABAMA UNIFORM LIMITED PARTNERSHIP ACT OF 2010.

Article 1 - General Provisions.

Section 10-9C-101 - Short title.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-102 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-103 - Knowledge and notice.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-104 - Nature, purpose, and duration of entity.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-105 - Powers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-106 - Governing law.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-107 - Supplemental principles of law; rate of interest.

(a) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in 26 USC § 1274(d) or its successor.

(c) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.



Section 10-9C-108 - Name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-110 - Effect of partnership agreement; nonwaivable provisions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-111 - Required information.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-112 - Business transactions of partner with partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-113 - Dual capacity.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-114 - Office and agent for service of process.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-115 - Change of designated office or agent for service of process.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-116 - Resignation of agent for service of process.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-117 - Service of process.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-118 - Consent and proxies of partners.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 2 - Formation; Certificate of Limited Partnership and Other Filings.

Section 10-9C-201 - Formation of limited partnership; certificate of limited partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-202 - Amendment or restatement of certificate.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-203 - Statement of termination.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-204 - Signing of records.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-205 - Signing and filing pursuant to judicial order.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-206 - Delivery to and filing of records; effective time and date.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-207 - Correcting filed record.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-208 - Liability for false information in filed record.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-209 - Certificate of existence or authorization.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 3 - Limited Partners.

Section 10-9C-301 - Becoming limited partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-302 - No right or power as limited partner to bind limited partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-303 - Liability to third parties.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-304 - Right of limited partner and former limited partner to information.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-305 - Limited duties of limited partners.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-306 - Person erroneously believing self to be limited partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 4 - General Partners.

Section 10-9C-401 - Becoming general partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-402 - General partner agent of limited partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-403 - Limited partnership liable for general partner's actionable conduct.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-404 - General partner's liability.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-405 - Actions by and against partnership and partners.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-406 - Management rights of general partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-407 - Right of general partner and former general partner to information.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-408 - General standards of general partner's conduct.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 5 - Contributions and Distributions.

Section 10-9C-501 - Form of contribution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-502 - Liability for contribution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-503 - Sharing of distributions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-504 - Interim distributions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-505 - No distribution on account of dissociation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-506 - Distribution in kind.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-507 - Right to distribution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-508 - Limitations on distribution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-509 - Liability for improper distributions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 6 - Uniform Limited Partnership.

Section 10-9C-601 - Dissociation as limited partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-602 - Effect of dissociation as limited partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-603 - Dissociation as general partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-604 - Person's power to dissociate as general partner; wrongful dissociation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-605 - Effect of dissociation as general partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-606 - Power to bind and liability to limited partnership before dissolution of partnership of person dissociated as general partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-607 - Liability to other persons of person dissociated as general partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 7 - Transferable Interests and Rights of Transferees and Creditors.

Section 10-9C-701 - Partner's transferable interest.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-702 - Transfer of partner's transferable interest.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-703 - Rights of creditor of partner or transferee.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-704 - Power of estate of deceased partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 8 - Dissolution.

Section 10-9C-801 - Nonjudicial dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-802 - Judicial dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-803 - Winding up.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-804 - Power of general partner and person dissociated as general partner to bind partnership after dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-805 - Liability after dissolution of general partner and person dissociated as general partner to limited partnership, other general partners, and persons dissociated as general partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-806 - Known claims against dissolved limited partnership section.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-807 - Other claims against dissolved limited partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-808 - Liability of general partner and person dissociated as general partner when claim against limited partnership barred.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-812 - Disposition of assets; when contributions required.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 9 - Foreign Limited Partnerships.

Section 10-9C-901 - Governing law.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-902 - Application for certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-904 - Filing of certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-905 - Noncomplying name of foreign limited partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-906 - Revocation of certificate of authority.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-907 - Cancellation of certificate of authority; effect of failure to have certificate.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-908 - Action by attorney general.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 10 - Actions by Partners.

Section 10-9C-1001 - Direct action by partner.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1002 - Derivative action.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1003 - Proper plaintiff.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1004 - Pleading.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1005 - Proceeds and expenses.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 11 - Conversion and Merger.

Section 10-9C-1101 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1102 - Conversion.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1103 - Action on plan of conversion by converting limited partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1104 - Filings required for conversion; effective date

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1105 - Effect of conversion.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1106 - Merger.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1107 - Action on plan of merger by constituent limited partnership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1108 - Filings required for merger; effective date.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1109 - Effect of merger.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1110 - Restrictions on approval of conversions and mergers and on relinquishing LLLP status.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1111 - Liability of general partner after conversion or merger.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1112 - Power of general partners and persons dissociated as general partners to bind organization after conversion or merger.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1113 - Article not exclusive.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 12 - Miscellaneous Provisions.

Section 10-9C-1201 - Uniformity of application and construction.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1202 - Severability clause.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1203 - Relation to Electronic Signatures in Global and National Commerce Act.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1204 - Effective date.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1206 - Application to existing relationships.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1207 - Savings clause.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-9C-1208 - Classification.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Chapter 10 - UNINCORPORATED PROFESSIONAL ASSOCIATIONS.

Section 10-10-1 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-2 - Laws governing - Generally; applicability of chapter.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-3 - Laws governing - Actions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-4 - Formation; restriction on service rendered.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-5 - Articles of association; name of association; dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-6 - Purposes.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-7 - Stock and nonstock associations; nature and transferability of members' interests.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-8 - Board of governors; officers; bylaws; voting by members or shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-9 - Powers; conveyances; exemption from liability.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-10 - Furnishing of statements to Secretary of State.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-11 - Effect of chapter on professional relationships; liability of members or shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-12 - Professional services to be rendered only through licensed officers or employees.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-13 - Withdrawal of members and employees becoming disqualified to practice; proceedings to dissolve noncomplying association.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-14 - Purchase of membership or shares of former member or shareholder.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-15 - Continuity of association independent of members or shareholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-10-16 - Distribution of assets on dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Chapter 11 - LIABILITY OF OFFICERS OF NONPROFIT ORGANIZATIONS.

Section 10-11-1 - Legislative intent.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-11-2 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-11-3 - Officer immune from suit; exception for willful misconduct, fraud or gross negligence; for-profit subsidiary not immune.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-11-4 - Application.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-11-5 - Construction.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Chapter 12 - LIMITED LIABILITY COMPANY ACT.

Article 1 - General Provisions.

Section 10-12-1 - Short title.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-2 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-3 - Purpose.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-4 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Powers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-5 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Limited liability company name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-6 - Nature of interest of member in limited liability company.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-7 - Unauthorized assumption of powers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-8 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Application of partnership provisions to limited liability companies; classification for federal income tax purposes.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 2 - Formation of Limited Liability Companies.

Section 10-12-9 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Formation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-10 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Articles of organization.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-11 - Amendment of articles of organization.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-12 - Filing.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-13 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Execution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-14 - Existence of limited liability company.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-15 - Registered office and registered agent to be maintained.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-16 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Records to be kept; right of inspection.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-17 - Service of process.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-18 - Parties to actions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 3 - Relationship of Members and Managers to Third Parties.

Section 10-12-19 - Business transactions of a member with the limited liability company.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-20 - Liability of members to third parties.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-21 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Agency power of members and managers; duties.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 4 - Relationship Among Members.

Section 10-12-22 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Management of the limited liability company; creation of classes; voting; rights; meetings.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-23 - Limited liability company property.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-24 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Operating agreements.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-25 - Derivative actions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 5 - Contributions and Distributions.

Section 10-12-26 - Contributions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-27 - Liability for contributions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-28 - Sharing of profits and losses.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-29 - (Applicable to limited liability companies organized after January 1, 1998, Limited Liability Companies Not Electing To Come Under the Pre-1997 Changes, and to all limited liability companies after December 31, 2000.) Interim distributions of property; impairment of capital.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-30 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Purchase of dissociated member's interest.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 6 - Transfer of Membership Interests.

Section 10-12-31 - Admission of additional members.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-32 - Transferability of member's interest.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-33 - Right of assignee to become member.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-34 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Power of estate of deceased or incompetent member.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-35 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Member's financial rights subject to charging order.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-36 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Cessation of membership.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 7 - Dissolution.

Section 10-12-37 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-38 - Judicial dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-39 - Winding up.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-40 - Survival of remedy after dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-41 - Distribution of assets upon dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-42 - Articles of dissolution.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-43 - Known claims against dissolved limited liability company.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-44 - Unknown claims against dissolved limited liability company.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 8 - Professional Services.

Section 10-12-45 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Special rules for limited liability companies performing professional services.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 9 - Foreign Limited Liability Companies.

Section 10-12-46 - Foreign limited liability companies.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-47 - Registration.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-48 - Issuance of registration.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-49 - Name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-50 - Changes and amendments.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-51 - Cancellation of registration.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-52 - Transacting business without registration.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-53 - Action by Attorney General.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 10 - Merger and Consolidation.

Section 10-12-54 - Merger and consolidation.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-55 - (Applicable to limited liability companies organized after January 1, 1998, limited liability companies not electing to come under the pre-1997 changes, and to all limited liability companies after December 31, 2000.) Requirements for articles of merger; effective date.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-56 - Vesting of certain rights, privileges, powers, property, liabilities and duties.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-57 - Recording of articles of merger; effect when Secretary of State files articles; copy of certified articles conclusive evidence of matters.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-58 - Applicability of Article 5 of Chapter 2A of Title 10.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Article 11 - Fees.

Section 10-12-59 - Fees, charges, and penalties to be collected by judge of probate and Secretary of State.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-60 - Fees for filing documents and issuing certificates; Secretary of State Limited Liability Companies Fund created; deposits and expenditures; deposits to State General Fund.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-12-61 - Miscellaneous charges.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Chapter 13 - REAL ESTATE INVESTMENT TRUSTS.

Section 10-13-1 - Short title.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-2 - Definitions.

As used in this chapter, unless the context otherwise requires, the following words shall have the meanings respectively ascribed to them:

(1) REAL ESTATE INVESTMENT TRUST. An unincorporated trust or association in which property is acquired, held, managed, administered, controlled, invested, or disposed of for the benefit and profit of any person who may become shareholder or an entity that otherwise complies with the provisions of 26 U.S.C. Sections 856 to 858, inclusive, of the U.S. Internal Revenue Code, and the rulings and regulations adopted thereunder.

(2) SHARE. A transferable unit of beneficial interest in a real estate investment trust.

(3) SHAREHOLDER. The holder of a transferable unit of beneficial interest in a real estate investment trust.



Section 10-13-3 - Permitted form of unincorporated trust or association.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-4 - Construction with other law.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-5 - Compliance required.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-6 - Declaration of trust.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-7 - Classification of shares.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-8 - Removal of trustees.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-9 - Powers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-10 - Restrictions on investments and use.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-11 - Annual report.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-12 - Inspection of records.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-13 - Filing fees.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-14 - Amendment of declaration.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-15 - Merger.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-16 - Termination of existence.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-17 - Liability of trust.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-18 - Nonliability of shareholders for obligations of trust.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-19 - Liability of trustee.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-20 - Service of process.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-21 - Income tax.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-22 - Share tax exemption.

Repealed by Act 2000-705, § 5, 2000 Regular Session, effective May 23, 2000.



Section 10-13-23 - Treatment of corporate real estate investment trust.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-13-24 - Treatment of distributions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Chapter 14 - EMPLOYEE COOPERATIVE CORPORATIONS

Section 10-14-1 - Short title.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-14-2 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-14-3 - Election as employee cooperative.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-14-4 - Revocation of election.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-14-5 - Corporate name.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-14-6 - Members; membership shares; rights and responsibilities.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-14-7 - Directors and officers.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-14-8 - Voting powers; amendment or repeal of bylaws; protection of stockholders.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-14-9 - Apportionment, etc., of net earnings or losses.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-14-10 - Internal capital accounts.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-14-11 - Internal capital account cooperatives.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-14-12 - Conversion of membership shares, etc.; merger of employee cooperatives.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.






Chapter 15 - ALABAMA BUSINESS ENTITIES CONVERSION AND MERGER ACT.

Section 10-15-1 - Short title.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-15-2 - Definitions.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-15-3 - Conversions of business entities; documentation and filing requirements; effective date of conversion; effects of conversion.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-15-4 - Mergers of business entities.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-15-5 - Nonexclusive application of chapter.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-15-6 - Merger with or conversion from or to a foreign business entity.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.



Section 10-15-7 - ALABAMA BUSINESS ENTITIES CONVERTION AND MERGER ACT.

All provisions of Title 10 have been repealed or transferred to Title 10A, effective January 1, 2011.









Title 10A - ALABAMA BUSINESS AND NONPROFIT ENTITIES CODE.

Chapter 1 - GENERAL PROVISIONS.

Article 1 - Definitions and Other General Provisions.

Division A - Definitions, Applicability, and Purpose.

Section 10A-1-1.01 - Short title.

This title shall be known and may be cited as the "Alabama Business and Nonprofit Entity Code."



Section 10A-1-1.02 - Applicability of chapter.

(a) All provisions of this chapter shall apply to all entities formed under or governed by Chapters 2 to 11, inclusive, except to the extent, if any, that any provision of this chapter is inconsistent with or as otherwise provided by the provisions of this title or other statutory or constitutional provisions specifically applicable to the entity.

(b) The provisions of this chapter shall apply to entities formed under or governed by Chapter 16, Chapter 17, Chapter 20, and Chapter 30 only as provided therein or expressly provided in this chapter.

(c) If a provision of this chapter conflicts with a provision in another chapter of this title, the provision of the other chapter, to the extent of the conflict, supersedes the provision of this chapter.

(d) Any section of any act enacted at the 2009 and 2010 Regular Sessions in substantive conflict with any provision of Act 2009-513 shall prevail over Act 2009-513 whether enacted before or after Act 2009-513.

(e) When codifying Act 2009-513 and acts of the 2009 and 2010 Regular Sessions or any special session occurring before the 2011 Regular Session, the Code Commissioner shall place the provisions of other acts relating to the subject of Act 2009-513 within the structure of Title 10A as specified by Act 2009-513. Actions taken by the Code Commissioner in complying with this requirement shall include, but not be limited to, placing a section that is amended and renumbered by Act 2009-513 into the code in the substantive form as amended by the other act but assigning it the code section number contained in Act 2009-513 and assigning a section number based on the numbering system contained in Act 2009-513 for any section amended by another act that is repealed by Act 2009-513.



Section 10A-1-1.03 - Definitions.

As used in this title, unless the context otherwise requires, the following terms mean:

(1) AFFILIATE. A person who controls, is controlled by, or is under common control with another person. An affiliate of an individual includes the spouse, or a parent or sibling thereof, of the individual, or a child, grandchild, sibling, parent, or spouse of any thereof, of the individual, or an individual having the same home as the individual, or a trust or estate of which an individual specified in this sentence is a substantial beneficiary; a trust, estate, incompetent, conservatee, protected person, or minor of which the individual is a fiduciary; or an entity of which the individual is director, general partner, agent, employee or the governing authority or member of the governing authority.

(2) ASSOCIATE. When used to indicate a relationship with:

(A) a domestic or foreign entity or organization for which the person is:

(i) an officer or governing person; or

(ii) a beneficial owner of 10 percent or more of a class of voting ownership interests or similar securities of the entity or organization;

(B) a trust or estate in which the person has a substantial beneficial interest or for which the person serves as trustee or in a similar fiduciary capacity;

(C) the person's spouse or a relative of the person related by consanguinity or affinity within the fifth degree who resides with the person; or

(D) a governing person or an affiliate or officer of the person.

(3) ASSOCIATION. Includes, but is not limited to, an unincorporated nonprofit association as defined in Section 10A-17-1.02(2) and an unincorporated professional association as defined in Section 10A-30-1.01(2).

(4) BUSINESS CORPORATION. A corporation within the meaning of Section 10A-2-1.40(3) or Section 10A-2-1.40(9).

(5) BUSINESS TRUST. A business trust within the meaning of Section 10A-16-1.01.

(6) CERTIFICATE OF FORMATION.

(A) the document required to be filed publicly under Article 3 to form a filing entity; and

(B) if appropriate, a restated certificate of formation and all amendments of an original or restated certificate of formation.

(7) CERTIFICATE OF OWNERSHIP. An instrument evidencing an ownership interest or membership interest in an entity.

(8) CERTIFICATE OF TERMINATION. Any document, such as articles of dissolution in the case of a corporation, or certificate of cancellation, in the case of a limited partnership, required by law to be filed publicly with respect to an entity's dissolution and the winding up of its affairs or the end of its existence. In the case of an entity whose separate existence ceases as a result of a merger, the articles of merger shall constitute the certificate of termination.

(9) CERTIFICATED OWNERSHIP INTEREST. An ownership interest of a domestic entity represented by a certificate issued in bearer or registered form.

(10) CERTIFICATION. Duly authenticated by the proper officer of the state or county under the laws of which a domestic or foreign entity is formed.

(11) CONTRIBUTION. A tangible or intangible benefit that a person transfers to an entity in consideration for an ownership interest in the entity or otherwise in the person's capacity as an owner or a member. In the case of an entity to which Section 234 of the Constitution of Alabama of 1901, now appearing as Section 234 of the Official Recompilation of the Constitution of Alabama of 1901, as amended, applies, the benefit that may constitute a contribution transferred in exchange for an ownership interest or transferred in the transferor's capacity as an owner or member shall be limited to money, work or labor done, or property actually received. For entities to which Section 234 does not apply, the benefit that may constitute a contribution transferred in exchange for an ownership interest or transferred in the transferor's capacity as an owner or member may include cash, property, services rendered, a contract for services to be performed, a promissory note or other obligation of a person to pay cash or transfer property to the entity, or securities or other interests in or obligations of an entity. In either case, the benefit does not include cash or property received by the entity:

(A) with respect to a promissory note or other obligation to the extent that the agreed value of the note or obligation has previously been included as a contribution; or

(B) that the person intends to be a loan to the entity.

(12) CONVERSION.

(A) the continuance of a domestic entity as a foreign entity of any type;

(B) the continuance of a foreign entity as a domestic entity of any type; or

(C) the continuance of a domestic entity of one type as a domestic entity of another type.

(13) CONVERTED ENTITY. An entity resulting from a conversion. The term converted entity is synonymous with the term resulting entity.

(14) CONVERTING ENTITY. An entity as the entity existed before the entity's conversion.

(15) COOPERATIVE. Includes an employee cooperative within the meaning of Section 10A-11-1.02(2).

(16) CORPORATION. Includes a business corporation within the meaning of Section 10A-2-1.40(3) or Section 10A-2-1.40(9), a nonprofit corporation within the meaning of Section 10A-3-1.02(7) or Section 10A-3-1.02(4), a professional corporation within the meaning of Section 10A-4-1.03(3) or Section 10A-4-1.03(4), and those entities specified in Chapter 20 as corporate.

(17) COURT. Every court and judge having jurisdiction in a case.

(18) DAY. When used in the computation of time excludes the first day and includes the last day of the period so computed, unless the last day is a Saturday, Sunday, or legal holiday, in which event the period runs until the end of the next day that is not a Saturday, a Sunday, or a legal holiday. When the period of time to be computed is less than 7 days, intermediate Saturdays, Sundays, and legal holidays shall be excluded.

(19) DEBTOR IN BANKRUPTCY. A person who is the subject of:

(A) an order for relief under the United States bankruptcy laws, Title 11, United States Code, or comparable order under a successor statute of general application; or

(B) a comparable order under federal, state, or foreign law governing insolvency.

(20) DIRECTOR. An individual who serves on the board of directors, by whatever name known, of a foreign or domestic corporation.

(21) DISTRIBUTION. A transfer of property, including cash, from an entity to an owner or member of the entity in the owner's or member's capacity as an owner or member. The term includes a dividend, a redemption or purchase of an ownership interest, or a liquidating distribution.

(22) DOMESTIC. With respect to an entity, that the entity is formed and exists under this title.

(23) DOMESTIC ENTITY. An organization formed and existing under this title.

(24) EFFECTIVE DATE OF THIS TITLE. January 1, 2011.

(25) ELECTRONIC SIGNATURE. An electronic signature as that term is defined in the Alabama Electronic Transactions Act, Chapter 1A of Title 8, or any successor statute.

(26) ENTITY. A domestic entity or foreign entity.

(27) FILING ENTITY. A domestic entity that is a corporation, limited partnership, limited liability company, professional association, employee cooperative corporation, or real estate investment trust.

(28) FILING INSTRUMENT. An instrument, document, or statement that is required or authorized by this title to be filed by or for an entity with the filing officer in accordance with Article 4.

(29) FILING OFFICER. The officer with whom a filing instrument is required or permitted to be filed under Article 4 or under any other provision of this title.

(30) FOREIGN. With respect to an entity, that the entity is formed and existing under the laws of a jurisdiction other than this state.

(31) FOREIGN ENTITY. An organization formed and existing under the laws of a jurisdiction other than this state.

(32) FOREIGN FILING ENTITY. A foreign entity that registers or is required to register as a foreign entity under Section 10A-1-7.01(a)(1).

(33) FOREIGN GOVERNMENTAL AUTHORITY. A governmental official, agency, or instrumentality of a jurisdiction other than this state.

(34) FOREIGN LIMITED PARTNERSHIP. A limited partnership within the meaning of Section 10A-9A-1.02(4).

(35) FOREIGN NONFILING ENTITY. A foreign entity that is not a foreign filing entity.

(36) FUNDAMENTAL BUSINESS TRANSACTION. A merger, interest exchange, conversion, or sale of all or substantially all of an entity's assets.

(37) GENERAL PARTNER.

(A) each partner in a general partnership; or

(B) a person who is admitted to a limited partnership as a general partner in accordance with the governing documents of the limited partnership.

(38) GENERAL PARTNERSHIP. A partnership within the meaning of Section 10A-8-1.02(3). The term includes a registered limited liability partnership within the meaning of Section 10A-8-1.02(7).

(39) GOVERNING AUTHORITY. A person or group of persons who are entitled to manage and direct the affairs of an entity under this title and the governing documents of the entity, except that if the governing documents of the entity or this title divide the authority to manage and direct the affairs of the entity among different persons or groups of persons according to different matters, governing authority means the person or group of persons entitled to manage and direct the affairs of the entity with respect to a matter under the governing documents of the entity or this title. The term includes the board of directors of a corporation, by whatever name known, or other persons authorized to perform the functions of the board of directors of a corporation, the general partners of a general partnership or limited partnership, the managers of a limited liability company that is managed by managers, the members of a limited liability company that is managed by members who are entitled to manage the company, and the trust managers of a real estate investment trust. The term does not include an officer who is acting in the capacity of an officer.

(40) GOVERNING DOCUMENTS.

(A) in the case of a domestic entity:

(i) the certificate of formation for a domestic filing entity or the document or agreement under which a domestic nonfiling entity is formed; and

(ii) the other documents or agreements, including bylaws, partnership agreements of limited partnerships, operating agreements of limited liability companies, or similar documents, adopted by the entity under this title to govern the formation or the internal affairs of the entity; or

(B) in the case of a foreign entity, the instruments, documents, or agreements adopted under the law of its jurisdiction of formation to govern the formation or the internal affairs of the entity.

(41) GOVERNING PERSON. A person serving as part of the governing authority of an entity.

(42) INDIVIDUAL. A natural person and the estate of an incompetent or deceased natural person.

(43) INSOLVENCY. The inability of a person to pay the person's debts as they become due in the usual course of business or affairs.

(44) INSOLVENT. A person who is unable to pay the person's debts as they become due in the usual course of business or affairs.

(45) JUDGE OF PROBATE. The judge of probate of the county in which a domestic entity's certificate of formation is filed, or, with respect to partnership statements provided for in Section 10A-8-1.06, the judge of probate of the county in which a statement is filed.

(46) JURISDICTION OF FORMATION.

(A) in the case of a domestic filing entity, this state;

(B) in the case of a foreign filing entity, the jurisdiction in which the entity's certificate of formation or similar organizational instrument is filed; or

(C) in the case of a foreign or domestic nonfiling entity:

(i) the jurisdiction the laws of which are chosen in the entity's governing documents to govern its internal affairs if that jurisdiction bears a reasonable relation to the owners or members or to the domestic or foreign nonfiling entity's business and affairs under the principles of this state that otherwise would apply to a contract among the owners or members; or

(ii) if subparagraph (i) does not apply, the jurisdiction in which the entity has its principal place of business.

(47) LAW. Unless the context requires otherwise, both statutory and common law.

(48) LICENSE. A license, certificate of registration, or other legal authorization.

(49) LICENSING AUTHORITY. The state court, state regulatory licensing board, or other like agency which has the power to issue a license or other legal authorization to render professional services.

(50) LIMITED LIABILITY COMPANY. A limited liability company within the meaning of Chapter 5A.

(51) LIMITED PARTNER. A person who has been admitted to a limited partnership as a limited partner as provided by:

(A) in the case of a domestic limited partnership, Section 10A-9-3.01 or Section 10A-9A-3.01, as applicable; or

(B) in the case of a foreign limited partnership, the laws of its jurisdiction of formation.

(52) LIMITED PARTNERSHIP. A limited partnership within the meaning of Section 10A-9-1.02(11) or 10A-9A-1.02(8), as applicable.

(53) MANAGERIAL OFFICIAL. An officer or a governing person.

(54) MEMBER.

(A) a person defined as a member under Chapter 5A;

(B) in the case of a nonprofit corporation governed by Article 3, a person having membership rights in a corporation in accordance with its governing documents as provided in Section 10A-3-1.02(5);

(C) in the case of an employee cooperative corporation governed by Chapter 11, a natural person who, as provided in Section 10A-11-1.02(5), has been accepted for membership in and owns a membership share in an employee cooperative;

(D) in the case of a nonprofit association, a person who, as provided in Section 10A-17-1.02(1), may participate in the selection of persons authorized to manage the affairs of the nonprofit association or in the development of its policy.

(55) MERGER.

(A) the division of a domestic entity into two or more new domestic entities or other organizations or into a surviving domestic entity and one or more new domestic or foreign entities or non-code organizations; or

(B) the combination of one or more domestic entities with one or more domestic entities or non-code organizations resulting in:

(i) one or more surviving domestic entities or non-code organizations;

(ii) the creation of one or more new domestic entities or non-code organizations, or one or more surviving domestic entities or non-code organizations; or

(iii) one or more surviving domestic entities or non-code organizations and the creation of one or more new domestic entities or non-code organizations.

(56) NON-CODE ORGANIZATION. An organization other than a domestic entity.

(57) NONFILING ENTITY. A domestic entity that is not a filing entity. The term includes a domestic general partnership, a registered limited liability partnership, and a nonprofit association.

(58) NONPROFIT ASSOCIATION. An unincorporated nonprofit association within the meaning of Section 10A-17-1.02(2).

(59) NONPROFIT CORPORATION. A nonprofit corporation within the meaning of Section 10A-3-1.02(7) or Section 10A-3-1.02(4).

(60) NONPROFIT ENTITY. An entity that is a nonprofit corporation, nonprofit association, or other entity that is organized solely for one or more nonprofit purposes.

(61) OFFICER. An individual elected, appointed, or designated as an officer of an entity by the entity's governing authority or under the entity's governing documents.

(62) ORGANIZATION. A corporation, limited or general partnership, limited liability company, business trust, real estate investment trust, joint venture, joint stock company, cooperative, association, bank, insurance company, credit union, savings and loan association, or other organization, regardless of whether the organization is for profit, nonprofit, domestic, or foreign.

(63) ORGANIZER. A person, who need not be an owner or member of the entity, who, having the capacity to contract, is authorized to execute documents in connection with the formation of the entity.

(64) OWNER.

(A) with respect to a foreign or domestic business corporation or real estate investment trust, a shareholder;

(B) with respect to a foreign or domestic partnership, a partner;

(C) with respect to a foreign or domestic limited liability company or association, a member; and

(D) with respect to another foreign or domestic entity, an owner of an equity interest in that entity.

(65) OWNERSHIP INTEREST. An owner's interest in an entity. The term includes the owner's share of profits and losses or similar items and the right to receive distributions. The term does not include an owner's right to participate in management or participate in the direction or oversight of the entity. An ownership interest is personal property.

(66) PARENT ENTITY or PARENT ORGANIZATION. An entity or organization that:

(A) owns at least 50 percent of the ownership or membership interest of a subsidiary; or

(B) possesses at least 50 percent of the voting power of the owners or members of a subsidiary.

(67) PARTNER. A limited partner or general partner.

(68) PARTNERSHIP. Includes a general partnership, a registered limited liability partnership, a foreign registered limited liability partnership, a limited partnership, a foreign limited partnership, a limited liability limited partnership within the meaning of Section 10A-9-1.02(9) and Section 10A-9A-1.02(6), and a foreign limited liability limited partnership within the meaning of Section 10A-9-1.02(6) and Section 10A-9A-1.02(3).

(69) PARTNERSHIP AGREEMENT. Any agreement (whether referred to as a partnership agreement or otherwise), written, oral or implied, of the partners as to the activities and affairs of a general partnership or a limited partnership. The partnership agreement includes any amendments to the partnership agreement. In the case of limited partnerships formed prior to October 1, 1998, partnership agreement includes the certificate of partnership.

(70) PARTNERSHIP INTEREST. In the case of a general partnership the meaning set forth in Section 10A-8-1.02(5).

(71) PARTY TO THE MERGER. A domestic entity or non-code organization that under a plan of merger is divided or combined by a merger. The term does not include a domestic entity or non-code organization that is not to be divided or combined into or with one or more domestic entities or non-code organizations, regardless of whether ownership interests of the entity are to be issued under the plan of merger.

(72) PERSON. An individual or an organization, whether created by the laws of this state or another state or foreign country, including, without limitation, a general partnership, registered limited liability partnership, limited partnership, limited liability company, corporation, professional corporation, professional association, trustee, personal representative, fiduciary, as defined in Section 19-3-150 or person performing in any similar capacity, business trust, estate, trust, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(73) PRESIDENT.

(A) the individual designated as president of an entity under the entity's governing documents; or

(B) the officer or committee of persons authorized to perform the functions of the principal executive officer of an entity without regard to the designated name of the officer or committee.

(74) PROFESSIONAL ASSOCIATION. A professional association within the meaning of Section 10A-30-1.01.

(75) PROFESSIONAL CORPORATION. A professional corporation within the meaning of Section 10A-4-1.03(2) or Section 10A-4-1.03(3).

(76) PROFESSIONAL ENTITY. A professional association or a professional corporation.

(77) PROFESSIONAL SERVICE. Any type of service that may lawfully be performed only pursuant to a license issued by a state court, state regulatory licensing board, or other like agency pursuant to state laws.

(78) PROPERTY. Includes tangible and intangible property and an interest in that property.

(79) REAL ESTATE INVESTMENT TRUST. An unincorporated trust, association, or other entity within the meaning of Section 10A-10-1.02(1).

(80) REGISTERED LIMITED LIABILITY PARTNERSHIP. A registered limited liability partnership within the meaning of Section 10A-8-1.02(7).

(81) SECRETARY.

(A) the individual designated as secretary of an entity under the entity's governing documents; or

(B) the officer or committee of persons authorized to perform the functions of secretary of an entity without regard to the designated name of the officer or committee.

(82) SECRETARY OF STATE. The Secretary of State of the State of Alabama.

(83) SIGNATURE. Any symbol executed or adopted by a person with present intention to authenticate a writing. Unless the context requires otherwise, the term includes an electronic signature and a facsimile of a signature.

(84) STATE. Includes, when referring to a part of the United States, a state or commonwealth, and its agencies and governmental subdivisions, and a territory or possession, and its agencies and governmental subdivisions, of the United States.

(85) SUBSCRIBER. A person who agrees with or makes an offer to an entity to purchase by subscription an ownership interest in the entity.

(86) SUBSCRIPTION. An agreement between a subscriber and an entity, or a written offer made by a subscriber to an entity before or after the entity's formation, in which the subscriber agrees or offers to purchase a specified ownership interest in the entity.

(87) SUBSIDIARY. An entity or organization at least 50 percent of:

(A) the ownership or membership interest of which is owned by a parent entity or parent organization; or

(B) the voting power of which is possessed by a parent entity or parent organization.

(88) TREASURER.

(A) the individual designated as treasurer of an entity under the entity's governing documents; or

(B) the officer or committee of persons authorized to perform the functions of treasurer of an entity without regard to the designated name of the officer or committee.

(89) TRUSTEE. A person who serves as a trustee of a trust, including a real estate investment trust.

(90) UNCERTIFICATED OWNERSHIP INTEREST. An ownership interest in a domestic entity that is not represented by a certificate in bearer or registered form.

(91) VICE PRESIDENT.

(A) the individual designated as vice president of an entity under the governing documents of the entity; or

(B) the officer or committee of persons authorized to perform the functions of the president of the entity on the death, absence, or resignation of the president or on the inability of the president to perform the functions of office without regard to the designated name of the officer or committee.

(92) WRITING or WRITTEN. Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



Section 10A-1-1.04 - Disinterested person.

(a) For purposes of this title, a person is disinterested with respect to the approval of a contract, transaction, or other matter or to the consideration of the disposition of a claim or challenge relating to a contract, transaction, or particular conduct, if the person or the person's associate:

(1) is not a party to the contract or transaction or materially involved in the conduct that is the subject of the claim or challenge; and

(2) does not have a material financial interest in the outcome of the contract or transaction or the disposition of the claim or challenge.

(b) For purposes of subsection (a), a person is not materially involved in the conduct that is the subject of a claim or challenge and does not have a material financial interest in the outcome of a contract or transaction or the disposition of a claim or challenge solely because:

(1) the person was nominated or elected as a governing person by a person who is:

(A) interested in the contract or transaction; or

(B) alleged to have engaged in the conduct that is the subject of the claim or challenge;

(2) the person receives normal fees or customary compensation, reimbursement for expenses, or benefits as a governing person of the entity;

(3) the person has a direct or indirect equity interest in the entity;

(4) the entity has, or its subsidiaries have, an interest in the contract or transaction or was affected by the alleged conduct;

(5) the person or an associate of the person receives ordinary and reasonable compensation for reviewing, making recommendations regarding, or deciding on the disposition of the claim or challenge; or

(6) in the case of a review by the person of the alleged conduct that is the subject of the claim or challenge:

(A) the person is named as a defendant in the derivative proceeding regarding the matter or as a person who engaged in the alleged conduct; or

(B) the person, acting as a governing person, approved, voted for, or acquiesced in the act being challenged if the act did not result in a material personal or financial benefit to the person and the challenging party fails to allege particular facts that, if true, raise a significant prospect that the governing person would be held liable to the entity or its owners or members as a result of the conduct.



Section 10A-1-1.05 - Conspicuous information.

In this title, required information is conspicuous if the information is placed in a manner or displayed using a font that provides or is intended to provide notice to a reasonable person affected by the information. Required information in a document is conspicuous if the font used for the information is capitalized, boldfaced, italicized, or underlined or larger or of a different color than the remainder of the document.



Section 10A-1-1.06 - Synonymous terms.

To the extent not inconsistent with the Constitution of Alabama of 1901, and other statutes of this state wherein the terms may be found, and as the context requires, in this title or any other statute of this state:

(1) a reference to certificate of formation includes, in the case of a corporation, articles of incorporation, certificate of incorporation, and charter; in the case of limited partnership, a certificate of limited partnership and a certificate of formation; in the case of a limited liability company, certificate of formation and articles of organization; and in the case of a business trust or a real estate investment trust, declaration of trust and, similarly, a reference to articles of incorporation, certificate of incorporation, charter, certificate of limited partnership, or articles of organization includes a certificate of formation;

(2) a reference to certificate of termination includes, in the case of a corporation or a limited liability company, articles of dissolution and statement of dissolution, and in the case of a limited partnership, a certificate of cancellation and a statement of dissolution; similarly, a reference to articles of dissolution, statement of dissolution, or certificate of cancellation includes certificate of termination and certificate of dissolution and, similarly, a reference to certificate of termination includes articles of dissolution, statement of dissolution, and certificate of dissolution, and similarly, a reference to a statement of dissolution includes articles of dissolution, certificate of termination, and certificate of dissolution;

(3) a reference to certificate of merger includes articles of merger and statement of merger and similarly, a reference to articles of merger includes certificate of merger and statement of merger, and similarly, a reference to statement of merger includes certificate of merger and articles of merger;

(4) a reference to authorized capital stock includes authorized shares;

(5) a reference to capital stock includes authorized and issued shares, issued shares, and stated capital;

(6) a reference to a certificate of registration, certificate of authority, and permit to do business includes registration;

(7) a reference to stock and shares of stock includes shares;

(8) a reference to stockholder includes shareholder; and

(9) a reference to no par stock includes shares without par value.



Section 10A-1-1.07 - Signing of document or other writing.

For purposes of this title, a writing has been signed by a person when the writing includes the person's signature. A transmission or reproduction of a writing signed by a person is considered signed by that person for purposes of this title.



Section 10A-1-1.08 - Short titles.

(a) The provisions of this title as described by this section may be cited as provided by this section.

(b) Chapter 2 and the provisions of Chapter 1 to the extent applicable to business corporations may be cited as the Alabama Business Corporation Law.

(c) Chapter 3 and the provisions of Chapter 1 to the extent applicable to nonprofit corporations may be cited as the Alabama Nonprofit Corporation Law.

(d) Chapter 4 and the provisions of Chapter 1 to the extent applicable to professional corporations may be cited as the Alabama Professional Corporation Law.

(e) Chapter 5A and the provisions of Chapter 1 to the extent applicable to limited liability companies may be cited as the Alabama Limited Liability Company Law of 2014.

(f) Chapter 8 and the provisions of Chapter 1 to the extent applicable to general partnerships may be cited as the Alabama Uniform Partnership Law.

(g) Chapter 9 and the provisions of Chapter 1 to the extent applicable to limited partnerships may be cited as the Alabama Uniform Limited Partnership Law. Chapter 9A and the provisions of Chapter 1 to the extent applicable to limited partnerships may be cited as the Alabama Limited Partnership Law.

(h) Chapter 10 and the provisions of Chapter 1 to the extent applicable to real estate investment trusts may be cited as the Alabama Real Estate Investment Trust Law.

(i) Chapter 11 and the provisions of Chapter 1 and Chapter 2 to the extent applicable to employee cooperative corporations may be cited as the Alabama Employee Cooperative Corporations Law.

(j) Chapter 17 may be cited as the Alabama Unincorporated Nonprofit Association Law.



Section 10A-1-1.09 - Reference in law to statute revised by title.

A reference in a law to a statute or a part of a statute revised by this title is considered to be a reference to the part of this title that revises that statute or part of that statute.



Section 10A-1-1.10 - Reservation of power.

The Alabama Legislature has power to amend or repeal all or any part of this title at any time, and all domestic or foreign entities subject to this title are governed by the amendment or repeal.






Division B - Determination of Applicable Law.

Section 10A-1-1.11 - Law governing filing entities.

(a) The law of this state governs the formation and internal affairs of an entity if the entity's formation occurs when a certificate of formation filed in accordance with Article 4 takes effect.

(b) If the formation of an entity occurs when a certificate of formation or similar instrument filed with a foreign governmental authority takes effect, the laws of the state or other jurisdiction in which that foreign governmental authority is located governs the formation and internal affairs of the entity, and the liability of its members.



Section 10A-1-1.12 - Entities not formed by filing instrument.

If the formation of an entity does not occur when a certificate of formation or similar instrument filed with the Secretary of State or the judge of probate, as the case may be, or with a foreign governmental authority takes effect, the law governing the entity's formation and internal affairs is the law of the entity's jurisdiction of formation.



Section 10A-1-1.13 - Internal affairs.

For purposes of this title, the internal affairs of an entity include:

(1) the rights, powers, and duties of its governing authority, governing persons, officers, owners, and members; and

(2) matters relating to its membership or ownership interests, other than the right of members or owners to inspect entity records.









Article 2 - Purposes and Powers of Domestic Entity.

Division A - Purposes of Domestic Entity.

Section 10A-1-2.01 - General scope of permissible purposes.

A domestic entity may have any lawful purpose or purposes, unless otherwise provided by this title. If the purpose for which it is organized or its form makes it subject to a special provision of law or limitation of purpose, the entity shall also comply with that provision or conform to that limitation.



Section 10A-1-2.02 - Prohibited purposes.

A domestic entity may not engage in a business or activity that:

(A) is expressly unlawful or prohibited by a law of this state;

(B) cannot lawfully be engaged in by that entity under a law of this state; or

(C) may not be engaged in by an entity without first obtaining a license under the laws of this state to engage in that business or activity and a license cannot lawfully be granted to the entity.



Section 10A-1-2.03 - Limitation on purposes of professional entity.

Except as provided in the chapter of this title applicable to the entity, a professional entity may engage in only:

(1) one type of professional service, unless the entity is expressly authorized to provide more than one type of professional service under state law regulating the professional services; and

(2) services ancillary to that type of professional service.



Section 10A-1-2.04 - Limitation in governing documents.

The governing documents of a domestic entity may contain limitations on the entity's purposes.






Division B - Powers of Domestic Entity.

Section 10A-1-2.11 - General powers.

Except as otherwise provided by this title, and whether or not expressly stated in its governing documents, a domestic entity has the same powers as an individual to take action necessary or convenient to carry out its business and affairs. Except as otherwise provided by this title or the governing documents of the entity, the powers of a domestic entity include the power to:

(1) sue, be sued, complain, and defend suit in its entity name;

(2) have and alter a seal and use the seal or a facsimile of it by impressing, affixing, or reproducing it;

(3) purchase, lease, or otherwise acquire, receive, own, hold, improve, use, and deal in and with property or an interest in property;

(4) sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of property;

(5) make contracts and guaranties;

(6) incur liabilities, borrow money, issue notes, bonds, and other obligations which may be convertible into or include the option to purchase other securities or ownership interests in the entity, and secure any obligations, or the obligations of others for whom it can make guarantees, whether or not a guarantee is made, by mortgaging or pledging its property, franchises, or income;

(7) lend money, invest its funds, and receive and hold property as security for repayment;

(8) acquire its own bonds, debentures, or other evidences of indebtedness or obligations;

(9) acquire its own ownership interests, regardless of whether redeemable, and hold the ownership interests as treasury ownership interests or cancel or dispose of the ownership interests;

(10) be a promoter, organizer, owner, partner, member, associate, or manager of an organization;

(11) acquire, receive, own, hold, vote, use, pledge, and dispose of ownership interests in or securities issued by another person;

(12) conduct its business, locate its offices, and exercise the powers granted by this title to further its purposes, in or out of this state;

(13) lend money to, and otherwise assist, its managerial officials, owners, members, or employees as necessary or appropriate, provided, however, a nonprofit entity shall not have the power to lend money to its officers or directors;

(14) elect or appoint officers, and agents of the entity, establish the length of their terms, define their duties, and fix their compensation;

(15) pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, and incentive plans for managerial officials, owners, members, or employees or former managerial officials, owners, members, or employees;

(16) indemnify and maintain liability insurance for managerial officials, owners, members, employees, and agents of the entity or the entity's affiliate;

(17) adopt and amend governing documents for managing the affairs of the entity subject to applicable law;

(18) make donations for the public welfare or for charitable, scientific, or educational purposes;

(19) voluntarily wind up its business and activities and terminate its existence;

(20) transact business or take action that will aid governmental policy; and

(21) take other action necessary or appropriate to further the purposes of the entity.



Section 10A-1-2.12 - Consideration for indebtedness.

(a) Unless otherwise provided by its governing documents or this title a domestic entity may create indebtedness for any consideration the entity considers appropriate, including:

(1) cash;

(2) property;

(3) a contract to receive property;

(4) a debt or other obligation of the entity or of another person;

(5) services performed or a contract for services to be performed; or

(6) a direct or indirect benefit realized by the entity.

(b) In the absence of fraud in the transaction, the judgment of the governing authority of a domestic entity as to the value of the consideration received by the entity for indebtedness is conclusive.

(c) For purposes of establishing the receipt of consideration under this section, a domestic entity is treated as part of the entity creating indebtedness if the domestic entity is directly or indirectly or wholly or partly owned by that entity.



Section 10A-1-2.13 - Power to make guaranties.

(a) In this section, "guaranty" means a mortgage, pledge, security agreement, or other agreement making the domestic entity or its assets secondarily liable for another person's contract, security, or other obligation.

(b) Unless otherwise provided by its governing documents or this title, a domestic entity may:

(1) make a guaranty on behalf of a parent, subsidiary, or affiliate of the entity; or

(2) make a guaranty of the indebtedness of another person if the guaranty may reasonably be expected directly or indirectly to benefit the entity.

(c) For purposes of subsection (b)(2), a decision by the governing authority of the domestic entity that a guaranty may reasonably be expected to benefit the entity is conclusive and not subject to attack by any person, except:

(1) a guaranty may not be enforced by a person who participated in a fraud on the domestic entity resulting in the making of the guaranty or by a person who had notice of that fraud at the time the person acquired rights under the guaranty;

(2) a proposed guaranty may be enjoined at the request of an owner of the domestic entity on the ground that the guaranty cannot reasonably be expected to benefit the domestic entity; or

(3) the domestic entity, whether acting directly or through a receiver, trustee, or other legal representative, or through an owner on behalf of the domestic entity, may bring suit for damages against the managerial officials, owners, or members who authorized the guaranty on the ground that the guaranty could not reasonably be expected to benefit the domestic entity.



Section 10A-1-2.14 - Stated powers in division sufficient.

A domestic entity is not required to state in its governing documents any of the powers provided to the entity by this division.



Section 10A-1-2.15 - Limitation on powers.

This division does not authorize a domestic entity or a managerial official of a domestic entity to exercise a power in a manner inconsistent with a limitation on the purposes or powers of the entity contained in its governing documents, this title, or other law of this state.



Section 10A-1-2.16 - Certificated indebtedness; manner of issuance; signature and seal.

(a) Except as otherwise provided by the governing documents of the domestic entity, this title, or other law, on the issuance by a domestic entity of a bond, debenture, or other evidence of indebtedness in certificated form, the seal of the entity, if the entity has adopted a seal, may be a facsimile that may be engraved or printed on the certificate.

(b) Except as otherwise provided by the governing documents of the domestic entity, this title, or other law, if a security described by subsection (a) is authenticated with the manual signature of an authorized officer of the domestic entity or an authorized officer or representative, to the extent permitted by law, of a transfer agent or trustee appointed or named by an indenture of trust or other agreement under which the security is issued, the signature of any officer of the domestic entity may be a facsimile signature.

(c) A security described by subsection (a) that contains the manual or facsimile signature of a person who is no longer an officer when the security is delivered by the entity may be adopted, issued, and delivered by the entity in the same manner and to the same extent as if the person had remained an officer of the entity.



Section 10A-1-2.17 - Business transactions of owner with entity.

Except as otherwise provided in the governing documents or in the specific article that applies to that entity, an owner may lend money to and transact any lawful business with the entity and, subject to other applicable law, have the same rights and obligations with respect thereto as a person who is not an owner.









Article 3 - Formation and Governance.

Division A - Formation, Existence, and Certificate.

Section 10A-1-3.01 - Formation and existence of filing entities.

(a) To form a filing entity, a certificate of formation complying with Sections 10A-1-3.03, 10A-1-3.04, and 10A-1-3.05 must be filed in accordance with Article 4.

(b) The filing of a certificate of formation described by subsection (a) may be included in a filing under Article 8.

(c) The existence of a filing entity commences when the filing of the certificate of formation takes effect as provided by Article 4.

(d) Except in a proceeding by the state to terminate the existence of a filing entity, the filing of a certificate of formation by the filing officer is conclusive evidence of:

(1) the formation and existence of the filing entity;

(2) the satisfaction of all conditions precedent to the formation of the filing entity; and

(3) the authority of the filing entity to transact business in this state.



Section 10A-1-3.02 - Formation and existence of nonfiling entities.

The requirements for the formation of and the determination of the existence of a nonfiling entity are governed by the chapter of this title which applies to that entity.



Section 10A-1-3.03 - Duration.

A domestic filing entity exists perpetually unless otherwise provided in the governing documents of the entity. A domestic entity may be terminated in accordance with this title.



Section 10A-1-3.04 - Execution of certificate of formation.

One or more organizers of a filing entity must sign the certificate of formation of the filing entity, except that each general partner must sign the certificate of formation of a domestic limited partnership.



Section 10A-1-3.05 - Certificate of formation.

(a) The certificate of formation must state:

(1) the name of the filing entity being formed;

(2) the type of filing entity being formed;

(3) for filing entities other than limited partnerships, the purpose or purposes for which the filing entity is formed, which may be stated to be or include any lawful purpose for that type of entity;

(4) the period of duration, if the entity is not formed to exist perpetually;

(5) the street address and, if different, the mailing address of the initial registered office of the filing entity and the name of the initial registered agent of the filing entity at the office;

(6) the name and address of each:

(A) organizer for the filing entity, unless the entity is formed under a plan of conversion or merger; or

(B) general partner, if the filing entity is a limited partnership;

(7) if the filing entity is formed under a plan of conversion or merger, a statement to that effect and, if formed under a plan of conversion, the name, address, date of formation, prior form of organization, and jurisdiction of formation of the converting entity; and

(8) any other information required by this title including, without limitation, any information required by the specific chapter of this title governing the filing entity or by Article 8 to be included in the certificate of formation for the filing entity.

(b) The certificate of formation may contain other provisions not inconsistent with law relating to the organization, ownership, governance, business, or affairs of the filing entity.

(c) Except as provided by Section 10A-1-3.04, Article 4 governs the signing and filing of a certificate of formation for a domestic entity.



Section 10A-1-3.06 - Filings in case of merger or conversion.

The formation and existence of a domestic filing entity that is a converted entity in a conversion or that is to be created under a plan of merger takes effect and commences on the effectiveness of the conversion or merger, as appropriate.






Division B - Amendments and Restatements of Certificate of Formation.

Section 10A-1-3.11 - Right to amend certificate of formation.

(a) A filing entity may amend its certificate of formation.

(b) An amended certificate of formation may contain only provisions that:

(1) would be permitted at the time of the amendment if the amended certificate of formation were a newly filed original certificate of formation; or

(2) effect a change, exchange, reclassification, or cancellation in the membership or ownership interests or the rights of owners or members of the filing entity.



Section 10A-1-3.12 - Procedures to amend certificate of formation.

(a) The procedure to adopt an amendment to the certificate of formation is as provided by the chapter of this title which applies to the entity, provided that unless the governing documents of the entity or the chapter of this title which applies to the entity provide otherwise, the governing authorities of the entity shall have the power, without owner or member action, to adopt one or more amendments to the entity's certificate of formation:

(1) to delete the name and address of organizers or persons listed in the original certificate of formation as initial governing persons, other than the name and address of each general partner of a limited partnership;

(2) to delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Secretary of State;

(3) to change the entity name by adding, deleting, or changing a geographical attribution in the name, or by substituting:

a. in the case of a corporation, the word "corporation" or "incorporated" or an abbreviation of one of the words for a similar word or abbreviation;

b. in the case of a professional corporation, the words "professional corporation" for the abbreviation thereof, or the abbreviation for the words;

c. in the case of a professional association in existence on December 31, 1983, the words "professional association" for the abbreviation thereof, or the abbreviation for the words;

d. in the case of a limited partnership, the word "limited" or "limited partnership" or an abbreviation of one of the words for a similar word or abbreviation;

e. in the case of a limited liability company, the words "limited liability company" for the abbreviation thereof, or the abbreviation for the words; or

(4) to make any other change to the certificate of formation expressly permitted by this title to be made without owner or member action.

(b) A filing entity that amends its certificate of formation shall sign and file, in the manner required by Article 4, a certificate of amendment complying with Section 10A-1-3.13 or a restated certificate of formation complying with Section 10A-1-3.17.



Section 10A-1-3.13 - Certificate of amendment.

A certificate of amendment for a filing entity must state:

(1) the name of the filing entity;

(2) the type of the filing entity;

(3) the date of filing of the certificate of formation, and of all prior amendments and the filing office or offices where filed;

(4) for each provision of the certificate of formation that is added, altered, or deleted, an identification by reference or description of the added, altered, or deleted provision and, if the provision is added or altered, a statement of the text of the amended or added provision;

(5) that the amendment or amendments have been approved in the manner required by this title and the governing documents of the entity; and

(6) all other information required by the provisions of this title applicable to the filing entity to be in the certificate of amendment.



Section 10A-1-3.14 - Effect of filing certificate of amendment.

(a) An amendment to a certificate of formation takes effect when the filing of the certificate of amendment takes effect as provided by Article 4.

(b) An amendment to a certificate of formation does not affect:

(1) an existing cause of action in favor of or against the entity for which the certificate of amendment is sought;

(2) a pending suit to which the entity is a party; or

(3) an existing right of a person other than an existing owner.

(c) If the name of an entity is changed by amendment, an action brought by or against the entity in the former name of the entity does not abate because of the name change.



Section 10A-1-3.15 - Right to restate certificate of formation.

(a) A filing entity may restate its certificate of formation.

(b) An amendment effected by a restated certificate of formation must comply with Section 10A-1-3.11(b).



Section 10A-1-3.16 - Procedures to restate certificate of formation.

(a) The procedure to adopt a restated certificate of formation is governed by the chapter of this title which applies to the entity.

(b) A filing entity that restates its certificate of formation shall sign and file, in the manner required by Article 4, a restated certificate of formation and accompanying statements complying with Section 10A-1-3.17.



Section 10A-1-3.17 - Restated certificate of formation.

(a) A restated certificate of formation must accurately state the text of the previous certificate of formation, regardless of whether the certificate of formation is an original, corrected, or restated certificate, and include:

(1) each previous amendment to the certificate being restated that is carried forward; and

(2) each new amendment to the certificate being restated.

(b) A restated certificate of formation may omit:

(1) the name and address of each organizer other than the name and address of each general partner of a limited partnership; and

(2) any other information that may be omitted under the provisions of this title applicable to the filing entity.

(c) A restated certificate of formation that does not make new amendments requiring owner approval to the certificate of formation being restated must be accompanied by:

(1) a statement that the restated certificate of formation accurately states the text of the certificate of formation being restated, as amended, restated, and corrected, except for information omitted under subsection (b) and that the restated certificate does not make new amendments requiring owner approval, and, if it does not, that the governing persons have adopted the restatement in the manner required by this title and the governing documents of the entity; and

(2) any other information required by other provisions of this title applicable to the filing entity.

(d) A restated certificate of formation that makes new amendments requiring owner approval to the certificate of formation being restated must:

(1) be accompanied by a statement that each new amendment has been made in accordance with this title;

(2) identify by reference or description each added, altered, or deleted provision;

(3) be accompanied by a statement that each amendment has been approved in the manner required by this title and the governing documents of the entity, including any information required by this article to be set forth in an amendment to the certificate of formation as to the owner approval of the amendment;

(4) be accompanied by a statement that the restated certificate of formation:

(A) accurately states the text of the certificate of formation being restated and each amendment to the certificate of formation being restated that is in effect, as further amended by the restated certificate of formation; and

(B) does not contain any other change in the certificate of formation being restated except for information omitted under subsection (b); and

(5) include any other information required by the chapter of this title applicable to the entity.



Section 10A-1-3.18 - Effect of filing of restated certificate of formation.

(a) A restated certificate of formation takes effect when the filing of the restated certificate of formation takes effect as provided by Article 4.

(b) On the date the restated certificate of formation takes effect, the original certificate of formation and each prior amendment or restatement of the certificate of formation is superseded and the restated certificate of formation is the effective certificate of formation.

(c) Section 10A-1-3.14(b) and (c) apply to an amendment effected by a restated certificate of formation.






Division C - Governing Persons and Officers.

Section 10A-1-3.21 - Rights of governing persons in certain cases.

(a) In discharging a duty or exercising a power, a governing person, including a governing person who is a member of a committee, in good faith and with ordinary care, may rely on information, opinions, reports, or statements, including financial statements and other financial data, concerning a domestic entity or another person and prepared or presented by:

(1) an officer or employee of the entity;

(2) legal counsel;

(3) a public accountant or certified public accountant;

(4) an investment banker;

(5) a person who the governing person reasonably believes possesses professional expertise in the matter; or

(6) a committee of the governing authority of which the governing person is not a member.

(b) A governing person may not in good faith rely on the information described by subsection (a) if the governing person has knowledge of a matter that makes the reliance unwarranted.

(c) A governing person held liable on a claim is entitled to contribution from each of the other governing persons held liable on the same claim, as appropriate to achieve equity.



Section 10A-1-3.22 - Officers.

(a) Officers of a domestic entity may be elected or appointed in accordance with the governing documents of the entity or by the governing authority of the entity unless prohibited by the governing documents.

(b) An officer of an entity shall perform the duties in the management of the entity and has the authority as provided by the governing documents of the entity or by the governing authority that elects or appoints the officer.

(c) A person may simultaneously hold any two or more offices of an entity unless prohibited by this title or the governing documents of the entity.



Section 10A-1-3.23 - Removal of officers.

(a) Unless otherwise provided by the governing documents of a domestic entity, an officer may be removed for or without cause by the governing authority or as provided by the governing documents of the entity. The removal of an officer does not prejudice any contract rights of the person removed.

(b) Election or appointment of an officer does not by itself create contract rights.



Section 10A-1-3.24 - Rights of officers in certain cases.

(a) In discharging a duty or exercising a power, an officer of a domestic entity, in good faith and ordinary care, may rely on information, opinions, reports, or statements, including financial statements and other financial data, concerning the entity or another person and prepared or presented by:

(1) another officer or an employee of the entity;

(2) legal counsel;

(3) a public accountant or certified public accountant;

(4) an investment banker; or

(5) a person who the officer reasonably believes possesses professional expertise in the matter.

(b) An officer may not in good faith rely on the information described by subsection (a) if the officer has knowledge of a matter that makes the reliance unwarranted.






Division D - Recordkeeping.

Section 10A-1-3.31 - Books and records for domestic entities.

Each domestic entity covered shall keep the records as required by its governing documents or the chapter of this title applicable to the entity.



Section 10A-1-3.32 - Right of examination by owner or member of a filing entity other than a corporation, professional corporation, or real estate investment trust.

(a) This section applies to entities other than corporations formed under Chapter 2 and professional corporations formed under Chapter 4, each of which are governed by the separate recordkeeping requirements and record inspection provisions of Chapter 2 rather than by this section.

(b) With respect to an entity covered by this section, the books and records maintained under the chapter of this title applicable to the entity and any other books and records of the entity, wherever situated, are subject to inspection and copying at the reasonable request, and at the expense of, any owner or member or the owner's or member's agent or attorney during regular business hours. The right of access extends to the legal representative of a deceased owner or member or owner or member under legal disability. The entity shall also provide former owners and members with access to its books and records pertaining to the period during which they were owners or members.

(c) The governing documents of the entity may not unreasonably restrict an owner's or member's right to information or access to books and records.

(d) Any agent or governing person of an entity who, without reasonable cause, refuses to allow any owner or member or the owner's or member's agent or legal counsel to inspect any books or records of the entity shall be personally liable to the agent or member for a penalty in an amount not to exceed 10 percent of the fair market value of the ownership interest of the owner or member, in addition to any other damages or remedy.



Section 10A-1-3.33 - Governing person's right of inspection.

(a) An entity shall provide governing persons and their agents and attorneys access to its books and records, including the books and records required to be maintained under the chapter of this title applicable to the entity and other books and records of the entity for any purpose reasonably related to the governing person's service as a governing person. The right of access shall include the right to inspect and copy books and records during ordinary business hours. An entity may impose a reasonable charge covering the costs of labor and material for copies of documents furnished.

(b) An entity shall furnish to a governing person:

(1) Without demand, any information concerning the entity's business and affairs reasonably required for the proper exercise of the governing person's rights and duties under the entity's governing documents or this title; and

(2) On demand, any other information concerning the entity's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(c) A court may require an entity to open the books and records of the entity, including the books and records required to be maintained by the entity under the chapter of this title applicable to the entity, to permit a governing person to inspect, make copies of, or take extracts from the books and records or may require an entity to furnish the governing person with information concerning the entity's business and affairs on a showing by the governing person that:

(1) the person is a governing person of the entity;

(2) the person's purpose for inspecting the entity's books and records under subsection (a) or in obtaining information as to the entity's business and affairs under subsection (b)(1) is reasonably related to the person's service as a governing person or, in the case of information as to the entity's business and affairs demanded under subsection (b)(2), that neither the demand nor the information demanded is unreasonable or otherwise improper under the circumstances;

(3) in the case of information as to the entity's business and affairs described in subsection (b)(2), the person has made demand for the information; and

(4) the entity refused the person's access to the books and records or to furnish information as to the entity's business and affairs.

(d) A court may award a governing person attorney fees and any other proper relief in a suit under subsection (c) to require an entity to open its books and records.






Division E - Certificates Representing Ownership Interest.

Section 10A-1-3.41 - Certificated or uncertificated ownership interest.

(a) Ownership interests in a domestic entity may be certificated or uncertificated.

(b) The ownership interests in a business corporation, real estate investment trust, or professional corporation must be certificated unless the governing documents of the entity or a resolution adopted by the governing authority of the entity states that the ownership interests are uncertificated. If a domestic entity changes the form of its ownership interests from certificated to uncertificated, a certificated ownership interest subject to the change becomes an uncertificated ownership interest only after the certificate is surrendered to the domestic entity.

(c) Ownership interests in a domestic entity, other than a domestic entity described in subsection (b), are uncertificated unless this title or the governing documents of the domestic entity state that the interests are certificated.



Section 10A-1-3.42 - Form and validity of certificates; enforcement of entity's rights.

(a) A certificated ownership interest in a domestic entity may contain an impression of the seal of the entity, if any. A facsimile of the entity's seal may be printed or lithographed on the certificate.

(b) If a domestic entity is authorized to issue ownership interests of more than one class or series, each certificate representing ownership interests that is issued by the entity must conspicuously state on the front or back of the certificate:

(1) the designations, preferences, limitations, and relative rights of the ownership interests of each class or series to the extent they have been determined and the authority of the governing authority to make those determinations as to subsequent series; or

(2) that the information required by subsection (1) is stated in the domestic entity's governing documents and that the domestic entity, on written request to the entity's principal place of business or registered office, will provide a free copy of that information to the record holder of the certificate.

(c) A certificate representing ownership interests must state on the front of the certificate:

(1) that the domestic entity is organized under the laws of this state;

(2) the name of the person to whom the certificate is issued;

(3) the number and class of ownership interests and the designation of the series, if any, represented by the certificate; and

(4) if the ownership interests are shares, the par value of each share represented by the certificate, or a statement that the shares are without par value.

(d) A certificate representing ownership interests that is subject to a restriction, placed by or agreed to by the domestic entity under this title on the transfer or registration of the transfer of the ownership interests must conspicuously note the existence of the restriction on the front or back of the certificate. Even if not so noted, a restriction is enforceable against a person with actual knowledge of the restriction.



Section 10A-1-3.43 - Signature requirement.

(a) The managerial official or officials of a domestic entity authorized by the governing documents of the entity to sign certificated ownership interests of the entity must sign any certificate representing an ownership interest in the entity.

(b) A certificated ownership interest that contains the manual or facsimile signature of a person who is no longer a managerial official of a domestic entity when the certificate is issued may be issued by the entity in the same manner and with the same effect as if the person had remained a managerial official.



Section 10A-1-3.44 - Delivery requirement.

A domestic entity shall deliver to the owner thereof a certificate representing a certificated ownership interest to which the owner is entitled.



Section 10A-1-3.45 - Notice for uncertificated ownership interest.

(a) Except as otherwise provided in subsection (c) and in accordance with Article 8 of Title 7, after issuing or transferring an uncertificated ownership interest, a domestic entity shall notify the owner of the ownership interest in writing of any information required under this division to be stated on a certificate representing the ownership interest.

(b) Except as otherwise expressly provided by law, the rights and obligations of the owner of an uncertificated ownership interest are the same as the rights and obligations of the owner of a certificated ownership interest of the same class and series.

(c) A domestic entity is not required to send a notice under subsection (a) if:

(1) the required information is included in the governing documents of the entity; and

(2) the owner of the uncertificated ownership interest is provided with a copy of the governing documents.









Article 4 - Filings.

Division A - General Provisions.

Section 10A-1-4.01 - Signature and delivery; execution by judicial act.

(a) A filing instrument must be:

(1) signed by the person or persons required by this title or the applicable chapter to execute, and to verify, if required by the applicable chapter, the filing instrument; and

(2) delivered, together with one exact or conformed copy and the additional exact or conformed copies as required by Section 10A-1-4.02(b) or (e) or other provision of this title, to the judge of probate or Secretary of State, as the case may be under the provisions of Section 10A-1-4.02, in person or by mail or courier, or, if permitted by the respective filing officer, by facsimile or electronic transmission or any other comparable form of delivery.

(b) A person authorized by this title to sign a filing instrument for an entity is not required to show evidence of the person's authority as a requirement for filing.

(c) The execution of a filing instrument constitutes an affirmation by each person executing the instrument that the facts therein are true, under penalties for perjury prescribed by Section 13A-10-103 or its successor.

(d) If a person required by this title to execute any filing instrument fails or refuses to do so, any person who is adversely affected by the failure or refusal may petition the circuit court for the judicial circuit in which the county is located where under this title the filing instrument would be filed, or if it would be filed with the Secretary of State, the Circuit Court of Montgomery County, to direct the execution of the filing instrument. If the court finds that it is proper for the filing instrument to be executed and that any person so designated has failed or refused to execute the filing instrument, it shall order the judge of probate of the county or the Secretary of State, as the case may be, to record an appropriate filing instrument.



Section 10A-1-4.02 - Place of filing and filing duties of judge of probate and Secretary of State.

(a) The following filing instruments shall be delivered to the judge of probate for filing, except as the chapter applicable to an entity or other provision of this title provides for filing by the Secretary of State or another filing officer:

(1) certificates of formation or any amendments or restatements thereof;

(2) certificates of termination;

(3) certificates of revocation of termination;

(4) certificates of correction to any filing instrument required to be delivered to the office of the judge of probate for filing; and

(5) any other filing instrument required or permitted under this title to be delivered to the judge of probate for filing.

(b) Any of the following filing instruments delivered to the office of the judge of probate for filing shall be accompanied by an additional exact or conformed copy to permit the judge of probate to transmit to the Secretary of State a certified copy thereof as required by subsection (g):

(1) certificates of formation;

(2) amendments to certificates of formation that alter the name of any entity;

(3) restated certificates of formation;

(4) certificates of termination;

(5) certificates of revocation of termination; and

(6) certificates of correction correcting any of the foregoing filing instruments.

(c) The following filing instruments shall be delivered to the Secretary of State for filing:

(1) certificates or articles of merger, statements of conversion, and articles of share exchange;

(2) registration of a foreign entity for authority to transact business in this state;

(3) the annual report of a business corporation, which may be made as provided in Section 10A-2-16.22 by filing with the Department of Revenue the public record information required by Chapter 14A of Title 40, together with the prescribed fee for the annual report;

(4) for corporations created by an act of the Legislature prior to the adoption of the Constitution of Alabama of 1901, or for entities which have resulted from a merger, share exchange, or conversion, all filing instruments required by this title to be delivered to the judge of probate for filing shall be delivered to the Secretary of State for filing;

(5) any other filing instrument required or permitted under this title to be delivered to the Secretary of State for filing;

(6) articles of correction of any filing instrument required or permitted to be delivered to the Secretary of State for filing; and

(7) any other filing instrument required or permitted to be filed under this title and not expressly required or permitted to be delivered to the Secretary of State or judge of probate or other designated filing office for filing.

(d) The filing of partnership statements shall be as provided in Section 10A-8-1.06.

(e) Certificates of merger, articles of merger or share exchange, and statements of conversion delivered to the Secretary of State for filing shall be accompanied by the additional number of exact or conformed copies of articles as may be required for purposes of subsection (g) hereof.

(f) If the judge of probate or Secretary of State, as the case may be, finds that a filing instrument delivered under this section and Section 10A-1-4.01 substantially conforms to the provisions of this title that apply to the entity and that all required fees have been paid, and if, in the case of a certificate of formation or an amendment to a certificate of formation that would change the name of the entity, the judge of probate finds that the name of the entity has been reserved under Section 10A-1-5.11, the judge of probate or Secretary of State, as the case may be, shall file it immediately upon delivery by:

(1) endorsing "filed," together with his or her name and official title and the date and time of receipt on the instrument and all copies required hereunder and on the receipt for the filing fee;

(2) accepting it into the filing system adopted by the judge of probate or Secretary of State and assigning the instrument a date of filing; and

(3) delivering a copy thereof, endorsed as provided in subdivision (1), with the filing fee receipt, or acknowledgment of receipt of the instrument if no filing fee is required, to the entity or its representative.

(g) In the case of any of the filing instruments described in subsection (b), the judge of probate shall within 10 days transmit a certified copy of the filing instrument to the Secretary of State. In the case of certificates or articles of merger, statements of conversion, or articles of share exchange, the Secretary of State shall promptly transmit a certified copy thereof to the office of the judge of probate of the county in which each domestic entity's certificate of formation, if any, is filed.

(h) If the judge of probate or Secretary of State, as the case may be, refuses to file a filing instrument, he or she shall return it to the domestic or foreign entity or its representative within seven days after the filing instrument was delivered, together with a brief, written explanation of the reason for his or her refusal.

(i) The judge of probate's or Secretary of State's duty to file filing instruments under this title is ministerial. His or her filing or refusing to file a filing instrument does not:

(1) affect the validity or invalidity of the filing instrument in whole or in part;

(2) relate to the correctness or incorrectness of information contained in the filing instrument; or

(3) create a presumption that the filing instrument is valid or invalid or that information contained in the filing instrument is correct or incorrect.

(j) The Secretary of State shall keep an alphabetical list of domestic and foreign entities, the certificates of formation, or registrations for authority to transact business in this state, for which are filed in his or her office, together with the data contained in the filing instruments.



Section 10A-1-4.03 - Time for filing.

Unless this title prescribes a specific period for filing, an entity shall promptly file each filing instrument that this title requires the entity to file.



Section 10A-1-4.04 - Certificates and certified copies.

(a) A court, public office, or official body shall accept a certificate issued as provided by this title by the judge of probate or Secretary of State or a copy of a filing instrument accepted by the judge of probate or Secretary of State for filing as provided by this title that is certified by the judge of probate or Secretary of State as prima facie evidence of the facts stated in the certificate or instrument.

(b) A court, public office, or official body may record a certificate or certified copy described by subsection (a).

(c) A court, public office, or official body shall accept a certificate issued under an official seal by the judge of probate or Secretary of State as to the existence or nonexistence of facts that relate to an entity that would not appear from a certified copy of a filing instrument as prima facie evidence of the existence or nonexistence of the facts stated in the certificate.



Section 10A-1-4.05 - Forms adopted by Secretary of State.

(a) The Secretary of State may adopt forms for a filing instrument or a report authorized or required by this title to be filed with the judge of probate or Secretary of State.

(b) A person is not required to use a form adopted by the Secretary of State unless this title expressly requires use of that form.



Section 10A-1-4.06 - Powers of judge of probate and Secretary of State.

Each judge of probate and the Secretary of State shall have the powers reasonably necessary to perform the duties required of him or her by this title.






Division B - When Filings Take Effect.

Section 10A-1-4.11 - General rule.

A filing instrument submitted to the Secretary of State or judge of probate, as the case may be, takes effect on filing, except as permitted by Section 10A-1-4.12 or as provided by the provisions of this title which apply to the entity making the filing or other law.



Section 10A-1-4.12 - Delayed effectiveness of certain filings.

(a) Except as otherwise provided by Section 10A-1-4.14, a filing instrument may take effect at a specified date and time after the time the instrument would otherwise take effect as provided by this title for the entity filing the instrument.

(b) If a filing instrument is to take effect on a specific date and time other than that provided by this title:

(1) the date may not be later than the 90th day after the date the instrument is signed; and

(2) the specific time at which the instrument is to take effect may not be specified as "12:00 a.m." or "12:00 p.m."



Section 10A-1-4.13 - Abandonment before effectiveness.

(a) The parties to a filing instrument may abandon the filing instrument if the instrument has not taken effect.

(b) To abandon a filing instrument the parties to the instrument must file with the filing officer a certificate of abandonment.

(c) A certificate of abandonment must:

(1) be signed on behalf of each entity that is a party to the action or transaction by the person authorized by this title to act on behalf of the entity;

(2) state the nature of the filing instrument to be abandoned, the date of the instrument, and the parties to the instrument; and

(3) state that the filing instrument has been abandoned in accordance with the agreement of the parties.

(d) On the filing of the certificate of abandonment, the action or transaction evidenced by the original filing instrument is abandoned and may not take effect.

(e) If in the interim before a certificate of abandonment is filed, the name of an entity that is a party to the action or transaction becomes indistinguishable on the records of the Secretary of State from the name of another entity already on file or reserved or registered under this title, the filing officer may not file the certificate of abandonment unless the entity by or for whom the certificate is filed changes its name in the manner provided by this title for that entity.



Section 10A-1-4.14 - Delayed effectiveness not permitted.

The effect of the following filing instruments may not be delayed:

(1) a reservation of name as provided by Division B of Article 5;

(2) a registration of name as provided by Division C of Article 5; or

(3) a certificate of abandonment as provided by Section 10A-1-4.13.



Section 10A-1-4.15 - Acknowledgement of filing with delayed effectiveness.

An acknowledgment of filing issued or other action taken by the Secretary of State or judge of probate, as the case may be, affirming the filing of a filing instrument that has a specific delayed effective date must state the date and time at which the instrument takes effect.






Division C - Correction and Amendment.

Section 10A-1-4.21 - Corrections of filings.

(a) A filing instrument that has been filed with the Secretary of State or judge of probate, as the case may be, that is an inaccurate record of the event or transaction evidenced in the instrument, that contains an inaccurate or erroneous statement, or that was defectively or erroneously signed, sealed, acknowledged, or verified may be corrected by filing a certificate of correction.

(b) A certificate of correction must be signed by the person authorized by this title to act on behalf of the entity.



Section 10A-1-4.22 - Limitation on correction of filings.

A filing instrument may be corrected to contain only those statements that this title authorizes or requires to be included in the original instrument. A certificate of correction may not alter, add, or delete a statement that by its alteration, addition, or deletion would have caused the Secretary of State to determine the filing instrument did not conform to this title at the time of filing.



Section 10A-1-4.23 - Certificate of correction.

The certificate of correction must:

(1) state the name of the entity;

(2) identify the filing instrument to be corrected by description and date of filing with the Secretary of State or judge of probate, as the case may be;

(3) identify the inaccuracy, error, or defect to be corrected; and

(4) state in corrected form the portion of the filing instrument to be corrected.



Section 10A-1-4.24 - Filing certificate of correction.

The certificate of correction shall be filed with and acted on by the Secretary of State or judge of probate, as the case may be, as provided in Section 10A-1-4.02.



Section 10A-1-4.25 - Effect of certificate of correction.

(a) After the Secretary of State or the judge of probate, as the case may be, files the certificate of correction, the filing instrument is considered to have been corrected on the date the filing instrument was originally filed, except as otherwise provided by subsection (b).

(b) As to a person who is adversely affected by the correction, the filing instrument is considered to have been corrected on the date the certificate of correction is filed.

(c) An acknowledgment of filing or a similar instrument issued by the Secretary of State or judge of probate, as the case may be, before a filing instrument is corrected, with respect to the effect of filing the original filing instrument, applies to the corrected filing instrument as of the date the corrected filing instrument is considered to have been filed under this section.



Section 10A-1-4.26 - Amendment of filings.

A filing instrument that an entity files with the Secretary of State or the judge of probate, as the case may be, may be amended or supplemented in accordance with the provisions of the chapter that apply to that entity or in accordance with that entity's governing documents. If neither the chapter that applies to that entity nor the governing documents of that entity provides or prohibits a process for the approval and filing of an amendment or supplement to that filing instrument for that entity, then that filing instrument may be amended or supplemented and filed utilizing the same process for approval and filing as was used to approve and file that filing instrument.






Division D - Filing Fees.

Section 10A-1-4.31 - Filing fees; all entities.

(a) The judge of probate or the Secretary of State, as the case may be, shall collect the following fees when the filing instruments described in this title are delivered to him or her for filing:

(b) When appropriate, two checks shall accompany a filing instrument delivered to the judge of probate or the Secretary of State for filing, one payable to the judge of probate for all charges for the judge of probate, and one payable to the State of Alabama covering all charges for the Secretary of State. In the case of any filing instrument delivered for filing to the judge of probate accompanied by a check for the charges for the Secretary of State, the check for the Secretary of State shall be forwarded by the judge of probate to the Secretary of State. In the case of any filing instrument delivered for filing to the Secretary of State accompanied by a check for the judge of probate, the check for the judge of probate shall be forwarded by the Secretary of State to the judge of probate.

(c) There is hereby established in the State Treasury a fund to be known and designated as the Secretary of State Entity Fund. All funds, fees, charges, costs, and collections accruing to or collected by the Secretary of State under the foregoing provisions of this section or any other fees collected by the Secretary of State relating to entities shall be deposited into the State Treasury to the credit of the Secretary of State Entity Fund except as so provided in subsection (e).

(d) All funds now or hereafter deposited in the State Treasury to the credit of the Secretary of State Entity Fund shall not be expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Article 4 of Chapter 4 of Title 41, and only in the amounts and for the purposes provided by the Legislature in the general appropriation bill or this section.

(e) Seventy percent of funds collected by the Secretary of State in relation to entities during the fiscal year shall be deposited to the credit of the State General Fund.

(f) The fees herein imposed for the office of the judge of probate shall be charged and paid into the appropriate county treasury or to the judge of probate as may be authorized or required by law.

(g) The Secretary of State shall collect the following fees for copying and certifying the copy of any filing instrument relating to a domestic or foreign entity:

(1) One dollar fifty cents ($1.50) a page for copying; and

(2) Five dollars ($5) for the certificate.

(h) The judge of probate shall collect the following fees for copying and certifying the copy of any filing instrument relating to an entity:

(1) One dollar fifty cents ($1.50) a page for copying; and

(2) Five dollars ($5) for the certificate.

(i) For requests of immediate expedition of documents to be obtained in less than 24 hours, other than name reservations and certificates of existence, by the Secretary of State regarding document filings, certifications, and certificates in addition to required fees, a one hundred dollar ($100) surcharge shall be imposed.









Article 5 - Names of Entities; Registered Agents and Registered Officers.

Division A - General Provisions.

Section 10A-1-5.01 - Effect on rights under other law.

The filing of a certificate of formation by a filing entity under this title, an application for registration by a foreign filing entity under this title, or an application for reservation or registration of a name under this article does not authorize the use of a name in this state in violation of a right of another under:

(1) the Trademark Act of 1946, as amended, 15 U.S.C. Section 1051 et seq.; or

(2) Chapter 12 of Title 8; or

(3) Common law.



Section 10A-1-5.02 - Unauthorized purpose in name prohibited.

A filing entity or a foreign filing entity registered to transact business in this state may not have a name that contains any word phrase that indicates or implies that the entity is engaged in a business that the entity is not authorized by law to pursue.



Section 10A-1-5.03 - Names prohibited.

(a) A filing entity may not have a name and a foreign filing entity may not register to transact business in this state under a name that is the same as or not distinguishable on the records of the Secretary of State from:

(1) the name of another existing filing entity or registered limited liability partnership with an effective current registration;

(2) the name of a foreign filing entity that is registered under Article 7;

(3) a name that is reserved under Division B.

(b) Subsection (a) does not apply if the other entity or the person for whom the name is reserved consents in writing to the use of a name not distinguishable on the records of the Secretary of State, and submits an undertaking in form satisfactory to the Secretary of State to change its name to a name that is distinguishable on the records of the Secretary of State from the name for which application was made.

(c) In determining whether a name is the same as or not distinguishable on the records of the Secretary of State from the name of another entity, words, phrases, or abbreviations indicating the type of entity, such as "corporation," "corp.," "incorporated," "Inc.," "limited partnership," "limited liability partnership," "LLP," "registered limited liability partnership," "RLLP," "limited liability company," or "LLC" shall not be taken into account unless waived in writing by the incumbent holder of the name.



Section 10A-1-5.04 - Name of corporation or foreign corporation.

(a) The name of a corporation or foreign corporation must contain:

(1) the word “corporation” or “incorporated”; or

(2) an abbreviation of one of those words.

(b) Subsection (a) does not apply to a nonprofit corporation or foreign nonprofit corporation, or to banks, trust companies, savings and loan associations, or insurance companies.

(c) In lieu of a word or abbreviation required by subsection (a), the name of a professional corporation must comply with the requirements of Section 10A-1-5.08.

(d) The requirements of subsection (a) do not apply to any corporation organized before January 1, 1981.



Section 10A-1-5.05 - (Effective January 1, 2017) Name of limited partnership.

(a) The name of a limited partnership may contain the name of any partner.

(b) The name of a limited partnership that is not a limited liability limited partnership must contain the phrase "limited partnership" or "Limited," or the abbreviation "L.P.," "LP," or "Ltd." and must not contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P."

(c) The name of a limited liability limited partnership must contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P." and must not contain the abbreviation "L.P.," "LP," or "Ltd."

(d) Subject to Section 10A-1-7.07, this section applies to any foreign limited partnership transacting business in this state, having a certificate of authority to transact business in this state, or applying for a certificate of authority.

(e) The name of a limited partnership may not contain the following words: "bank," "banking," "banker," "trust," "insurance," "insurer," "corporation," "incorporated," or any abbreviation of such words.



Section 10A-1-5.06 - Name of limited liability company or foreign limited liability company.

The name of a limited liability company or a foreign limited liability company doing business in this state must contain the words "Limited Liability Company" or the abbreviation "L.L.C." or "LLC".



Section 10A-1-5.07 - Name of registered limited liability partnership.

(a) The name of a registered limited liability partnership shall contain the words "Registered Limited Liability Partnership" or the abbreviation "L.L.P." or "LLP".

(b) If a person purports to enter into a contract or other undertaking on behalf of a partnership that is a registered limited liability partnership and does not disclose to the other party that part of the registered limited liability partnership's name that complies with subsection (a), then that person is personally liable on the contract or undertaking, unless that person can show that in making the contract or accepting the undertaking the other party did not rely on the partnership being a partnership without registered limited liability partnership status. Any partner of a registered limited liability partnership who consents to a person not making the disclosure described in this subsection is also personally liable on the contract or undertaking, unless that partner can make the showing described in this subsection.



Section 10A-1-5.08 - Name of professional corporation.

The name of a domestic professional corporation or of a foreign professional corporation registered to transact business in Alabama must contain the words "professional corporation" or the abbreviation "P.C." or "P C" and shall otherwise conform to any rule promulgated by a licensing authority having jurisdiction of a professional service described in the certificate of formation of the corporation.



Section 10A-1-5.09 - Name of professional entity; conflict with other law or ethical rule.

The name of a professional entity must be consistent with a statute or regulation that governs a person that provides a professional service through the professional entity, including a rule of professional ethics.






Division B - Reservation of Names.

Section 10A-1-5.11 - Application for reservation of name.

(a) A person shall reserve the exclusive use of an entity name, including a fictitious name for a foreign entity whose name is not available, by delivering an application to the Secretary of State for filing. Any person may file an application with the Secretary of State to reserve the exclusive use of a name under this article.

(b) The application must set forth the name and address of the applicant and the name proposed to be reserved and must be:

(1) accompanied by any required filing fee; and

(2) signed by the applicant or by the agent or attorney of the applicant.

(c) The name may also be reserved by electronic means, subject to the requirements as the Secretary of State may establish for reservation of names by means, including requirements for payment of the fee for name reservation.



Section 10A-1-5.12 - Reservation of certain names prohibited; exceptions.

(a) The Secretary of State may not reserve a name that is the same as, or not distinguishable on the records of the Secretary of State from:

(1) the name of an existing filing entity or registered limited liability partnership with an effective registration;

(2) the name of a foreign filing entity that is registered under Article 7; or

(3) a name that is reserved under this division.

(b) Subsection (a) does not apply if the other entity or the person for whom the name is reserved consents in writing to the subsequent reservation of a name not distinguishable on the records of the Secretary of State, and submits an undertaking in form satisfactory to the Secretary of State to change its name to a name that is distinguishable on the records of the Secretary of State from the name applied for or, if the conflict is with a reserved or registered name, transfers its reservation to the applicant pursuant to Section 10A-1-5.16.



Section 10A-1-5.13 - Action on application.

If the Secretary of State determines that the name specified in the application is eligible for reservation, the Secretary of State shall reserve that name for the exclusive use of the applicant.



Section 10A-1-5.14 - Duration of reservation of name.

The Secretary of State shall reserve the name for the applicant until the earlier of:

(1) one year from the date the application is accepted for filing; or

(2) the date the applicant files with the Secretary of State a written notice of withdrawal of the reservation.



Section 10A-1-5.15 - Renewal of reservation.

A person may renew the person's reservation of a name under this division for successive one-year periods if, during the 90-day period preceding the expiration of that reservation, the person:

(1) files an application to renew the name reservation; and

(2) pays the required filing fee.



Section 10A-1-5.16 - Transfer of reservation of name.

(a) A person may transfer the person's reservation of a name by filing with the Secretary of State a notice of transfer.

(b) The notice of transfer must:

(1) be signed by the person for whom the name is reserved; and

(2) state the name and address of the person to whom the reservation is to be transferred.






Division C - Registration of Names.

Section 10A-1-5.21 - Application by certain entities for registration of name.

Repealed by Act 2013-338, §2, effective August 1, 2013, 2013.



Section 10A-1-5.22 - Application for registration of name.

Repealed by Act 2013-338, §2, effective August 1, 2013, 2013.



Section 10A-1-5.23 - Certain registrations prohibited; exceptions.

Repealed by Act 2013-338, §2, effective August 1, 2013, 2013.



Section 10A-1-5.24 - Duration of registration of name.

Repealed by Act 2013-338, §2, effective August 1, 2013, 2013.



Section 10A-1-5.25 - Renewal of registration; rights with respect to registered name.

Repealed by Act 2013-338, §2, effective August 1, 2013, 2013.






Division D - Registered Agents and Registered Offices; Service of Process.

Section 10A-1-5.31 - Designation and maintenance of registered agent and registered office.

(a) Each filing entity, each foreign filing entity, each foreign registered limited liability partnership registered pursuant to Article 7, and any registered limited liability partnership that does not maintain a place of business in this state shall designate and continuously maintain in this state:

(1) a registered agent; and

(2) a registered office.

(b) A registered agent:

(1) is an agent of the entity on which may be served any process, notice, or demand required or permitted by law to be served on the entity;

(2) may be:

(A) an individual who is a resident of this state; or

(B) a domestic entity or a foreign entity that is registered to do business in this state; and

(3) must maintain a business office at the same address as the entity's registered office.

(c) The registered office:

(1) must be located at a street address where process may be personally served on the entity's registered agent;

(2) is not required to be a place of business of the filing entity or foreign filing entity; and

(3) may not be solely a mailbox service or a telephone answering service.



Section 10A-1-5.32 - Change by entity of registered office or registered agent.

(a) A filing entity, registered limited liability partnership required to maintain a registered office and registered agent under Section 10A-1-5.31(a), or foreign filing entity or other foreign entity required to register in this state pursuant to Section 10A-1-7.01, may change its registered office, its registered agent, or both, by delivering to the Secretary of State for filing a statement of the change in accordance with Article 4.

(b) The statement must contain:

(1) the name of the entity;

(2) the name of the entity's registered agent;

(3) the street address of the entity's registered agent;

(4) if the change relates to the registered agent, the name of the entity's new registered agent and the new registered agent's written consent to the appointment, either on the statement or attached to it;

(5) if the change relates to the registered office, the street address of the entity's new registered office;

(6) a recitation that the change specified in the statement is authorized by the entity; and

(7) a recitation that the street address of the registered office and the street address of the registered agent's business are the same.

(c) On acceptance of the statement by the Secretary of State, the statement is:

(1) in the case of a domestic filing entity, effective to change the designation of the entity's registered agent or registered office, or both, without the necessity of amending the entity's certificate of formation;

(2) in the case of a domestic registered limited liability partnership, effective to change its registered agent or registered office, or both, without the necessity of amending its registration as a limited liability partnership filed under Section 10A-8-10.01;

(3) in the case of a foreign filing entity, effective to change the designation of the entity's registered agent or registered office, or both, and effective as an amendment of its application for registration as a foreign entity under Article 7; or

(4) in the case of a foreign registered limited liability partnership, effective to change the designation of its registered agent or registered office, or both, without the necessity of amending its registration as a limited liability partnership filed under Section 10A-8-10.01, and effective as an amendment to its application for registration as a foreign entity under Article 7.



Section 10A-1-5.33 - Change by registered agent of name or address of registered agent.

(a) The registered agent of any entity required by Section 10A-1-5.31 to designate and maintain a registered agent or registered office may change its name, its address as the address of the entity's registered office, or both, by delivering to the Secretary of State for filing a statement of the change in accordance with Article 4.

(b) The statement must be signed by the registered agent, or a person authorized to sign the statement on behalf of the registered agent, and must contain:

(1) the name of the entity represented by the registered agent;

(2) the name of the entity's registered agent and the address at which the registered agent maintained the entity's registered office;

(3) if the change relates to the name of the registered agent, the new name of that agent;

(4) if the change relates to the address of the registered office, the new address of that office; and

(5) a recitation that written notice of the change was given to the entity at least 10 days before the date the statement is filed.

(c) On acceptance of the statement by the Secretary of State, the statement is:

(1) in the case of a domestic filing entity, effective to make the change set forth in the statement without the necessity of amending the entity's certificate of formation;

(2) in the case of a domestic registered limited liability partnership, effective to make the change set forth in the statement without the necessity of amending its registration as a limited liability partnership filed under Section 10A-8-10.01;

(3) in the case of a foreign filing entity, effective to make the change set forth in the statement, and effective as an amendment of its application for registration as a foreign entity under Article 7; or

(4) in the case of a foreign registered limited liability partnership, effective to make the change set forth in the statement, and effective as an amendment to its application for registration as a foreign entity under Article 7.

(d) A registered agent may file a statement under this section that applies to more than one entity.



Section 10A-1-5.34 - Resignation of registered agent.

(a) A registered agent of any entity required by Section 10A-1-5.31 to designate and maintain a registered agent or registered office may resign as the registered agent by giving notice to that entity and to the Secretary of State.

(b) Notice to the entity must be given to the entity at the address of the entity most recently known by the agent.

(c) Notice to the Secretary of State must be given before the 11th day after the date notice under subsection (b) is mailed or delivered and must include:

(1) the address of the entity most recently known by the agent;

(2) a statement that written notice of the resignation has been given to the entity; and

(3) the date on which that written notice of resignation was given.

(d) On compliance with subsections (b) and (c), the appointment of the registered agent terminates. The termination is effective on the 31st day after the date the Secretary of State receives the notice.

(e) If the Secretary of State finds that a notice of resignation received by the filing officer conforms to subsections (b) and (c), the Secretary of State shall:

(1) notify the entity of the registered agent's resignation; and

(2) file the resignation in accordance with Article 4, except that a fee is not required to file the resignation.



Section 10A-1-5.35 - Failure to designate and maintain registered agent.

If an entity required by Section 10A-1-5.31 to designate and maintain a registered agent fails to do so, or the registered agent cannot with reasonable diligence be served, the entity may be served with process as provided by the Alabama Rules of Civil Procedure and may be served with any other notice or demand required or permitted by law to be served on the entity in a manner similar to the procedure provided by the Alabama Rules of Civil Procedure for the service of process.



Section 10A-1-5.36 - Method of service on entity not exclusive.

This division does not prescribe the only or required means of serving an entity. Nothing contained in this division specifically or in this title generally shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served on an entity in any other manner now or hereafter permitted by law.









Article 6 - Indemnification and Insurance.

Division A - General Provisions.

Section 10A-1-6.01 - Definitions.

In this division:

(1) "Delegate" means a person who is serving or who has served as a representative of an enterprise at the request of that enterprise at another enterprise. A person is a delegate to an employee benefit plan if the performance of the person's official duties to the enterprise also imposes duties on or otherwise involves service by the person to the plan or participants in or beneficiaries of the plan.

(2) "Enterprise" means a domestic entity or an organization subject to this article, including a predecessor domestic entity or organization.

(3) "Expenses" includes court costs and attorney's fees. The term does not include a judgment, a penalty, a settlement, a fine, or an excise or similar tax or an excise tax assessed against the person regarding an employee benefit plan.

(4) "Former governing person" means a person who was a governing person of an enterprise.

(5) "Official capacity" means:

(A) with respect to a governing person, the office of the governing person in the enterprise or the exercise of authority by or on behalf of the governing person under this title or the governing documents of the enterprise; and

(B) with respect to a person other than a governing person, the elective or appointive office, if any, in the enterprise held by the person or the relationship undertaken by the person on behalf of the enterprise.

(6) "Predecessor enterprise" means a sole proprietorship or organization that is a predecessor to an enterprise in:

(A) a merger, conversion, consolidation, or other transaction in which the liabilities of the predecessor enterprise are transferred or allocated to the enterprise by operation of law; or

(B) any other transaction in which the enterprise assumes the liabilities of the predecessor enterprise and the liabilities that are the subject matter of this chapter are not specifically excluded.

(7) "Proceeding" means:

(A) a threatened, pending, or completed action or other proceeding, whether civil, criminal, administrative, arbitrative, or investigative and whether formal or informal;

(B) an appeal of an action or proceeding described by paragraph (A); and

(C) an inquiry or investigation that could lead to an action or proceeding described by paragraph (A).

(8) "Representative" means a person serving as a partner, director, officer, venturer, proprietor, trustee, employee, or agent of an enterprise or serving a similar function for an enterprise.

(9) "Respondent" means a person named as a respondent or defendant in a proceeding.



Section 10A-1-6.02 - Application of article.

(a) Except as provided by subsection (b), this article does not apply to a:

(1) general partnership;

(2) limited liability company;

(3) limited partnership; and

(4) nonprofit corporation.

(b) The governing documents of a general partnership or limited liability company, limited partnership, or nonprofit corporation may adopt provisions of this article or may contain enforceable provisions relating to:

(1) indemnification;

(2) advancement or reimbursement of expenses;

(3) insurance; or

(4) other arrangements.






Division B - Mandatory and Court Ordered Indemnification.

Section 10A-1-6.11 - Mandatory indemnification.

(a) An enterprise shall indemnify a governing person or former governing person against reasonable expenses actually incurred by the person in connection with a proceeding in which the person is a respondent because the person is or was a governing person if the person is successful, on the merits or otherwise, in the defense of the proceeding, or any claim, issue, or matter in the proceeding, notwithstanding that he or she was not successful on any other claim, issue, or matter in the proceeding.

(b) A court that determines, in a suit for indemnification, that a governing person is entitled to indemnification under this section shall order indemnification and award to the person the expenses incurred in securing the indemnification.



Section 10A-1-6.12 - Court-ordered indemnification.

(a) On application of a governing person, former governing person, or delegate and after notice is provided as required by the court, a court may order an enterprise to indemnify the person to the extent the court determines that the person is fairly and reasonably entitled to indemnification in view of all the relevant circumstances.

(b) This section applies without regard to whether the governing person, former governing person, or delegate applying to the court satisfies the requirements of Section 10A-1-6.21 or has been found liable:

(1) to the enterprise; or

(2) because the person improperly received a personal benefit, without regard to whether the benefit resulted from an action taken in the person's official capacity.

(c) The indemnification ordered by the court under this section is limited to reasonable expenses if the governing person, former governing person, or delegate is found liable:

(1) to the enterprise; or

(2) because the person improperly received a personal benefit, without regard to whether the benefit resulted from an action taken in the person's official capacity.



Section 10A-1-6.13 - Limitations in governing documents.

The certificate of formation of an enterprise may restrict the circumstances under which the enterprise must or may indemnify a person under this division.






Division C - Permissive Indemnification and Advancement of Expenses.

Section 10A-1-6.21 - Permissive indemnification.

(a) An enterprise may indemnify a governing person, former governing person, or delegate who was, is, or is threatened to be made a respondent in a proceeding to the extent permitted by Section 10A-1-6.22 if it is determined in accordance with Section 10A-1-6.23 that:

(1) the person:

(A) acted in good faith; and

(B) reasonably believed:

(i) in the case of conduct in the person's official capacity that the person's conduct was in the enterprise's best interests; and

(ii) in all other cases, that the person's conduct was not opposed to the enterprise's best interests; and

(C) in the case of a criminal proceeding, did not have a reasonable cause to believe the person's conduct was unlawful;

(2) with respect to expenses, the amount of expenses is reasonable; and

(3) indemnification should be paid.

(b) Action taken or omitted by a governing person or delegate with respect to an employee benefit plan in the performance of the person's duties for a purpose reasonably believed by the person to be in the interests of the participants in and beneficiaries of the plan is for a purpose that is not opposed to the best interests of the enterprise.

(c) Action taken or omitted by a delegate to another enterprise for a purpose reasonably believed by the delegate to be in the interest of the other enterprise or its owners or members is for a purpose that is not opposed to the best interests of the enterprise.

(d) A person does not fail to meet the standard under subsection (a)(1) solely because of the termination of a proceeding by:

(1) judgment;

(2) order;

(3) settlement;

(4) conviction; or

(5) a plea of nolo contendere or its equivalent.



Section 10A-1-6.22 - General scope of permissive indemnification.

(a) Except as otherwise provided by subsection (d) and subject to subsection (b), an enterprise may indemnify a governing person, former governing person, or delegate against a judgment, penalty, settlement, or fine, including an excise or similar tax or an excise tax assessed against the person regarding an employee benefit plan, and against reasonable expenses actually incurred by the person in connection with a proceeding.

(b) Indemnification under this chapter of a person who is found liable to the enterprise or is found liable because the person improperly received a personal benefit:

(1) is limited to reasonable expenses actually incurred by the person in connection with the proceeding; and

(2) may not be made in relation to a proceeding in which the person has been found liable for:

(A) willful or intentional misconduct in the performance of the person's duty to the enterprise;

(B) breach of the person's duty of loyalty owed to the enterprise; or

(C) an act or omission not committed in good faith that constitutes a breach of a duty owed by the person to the enterprise.

(c) A governing person, former governing person, or delegate is considered to have been found liable in relation to a claim, issue, or matter only if the liability is established by an order, including a judgment or decree of a court, and all appeals of the order are exhausted or foreclosed by law.

(d) Notwithstanding any other provision of this chapter, an enterprise may not indemnify or advance expenses to a person if the indemnification or advancement conflicts with a restriction in the enterprise's governing documents.



Section 10A-1-6.23 - Manner for determining permissive indemnification.

(a) Except as otherwise provided by subsections (b) and (c), the determinations required under Section 10A-1-6.21(a) must be made by:

(1) a majority vote of a quorum composed of the governing persons who at the time of the vote are disinterested and independent;

(2) if a quorum described by subsection (a)(1) cannot be obtained, a majority vote of a committee of the board of directors of the enterprise designated to act in the matter by a majority vote of the governing persons and composed of at least one governing person who at the time of the vote is disinterested and independent;

(3) special legal counsel selected by the board of directors of the enterprise, or selected by a committee of the board of directors, by vote in accordance with subdivision (1) or subdivision (2) or, if a quorum described by subdivision (1) cannot be obtained and a committee described by subdivision (2) cannot be established, by a majority vote of the governing persons of the enterprise;

(4) a majority of the membership interests that are entitled to vote on the transactions by virtue of not being owned by or under control of the governing persons constitutes a quorum for purposes of taking action under this section; or

(5) a unanimous vote of the owners or members of the enterprise.

(b) If special legal counsel determines under subsection (a)(3) that a person meets the standard under Section 10A-1-6.21(a)(1), the special legal counsel shall determine whether the amount of expenses is reasonable under Section 10A-1-6.21(a)(2) but may not determine whether indemnification should be paid under Section 10A-1-6.21(a)(3). The determination whether indemnification should be paid must be made in a manner specified by subsection (a)(1), (2), (4), or (5).

(c) A provision contained in the governing documents of the enterprise, a resolution of the owners, members, or governing authority, or an agreement that requires the indemnification of a person who meets the standard under Section 10A-1-6.21(a)(1) constitutes a determination under Section 10A-1-6.21(a)(3) that indemnification should be paid even though the provision may not have been adopted or authorized in the same manner as the determinations required under Section 10A-1-6.21(a). The determinations required under Section 10A-1-6.21(a)(1) and (2) must be made in a manner provided by subsection (a).



Section 10A-1-6.24 - Advancement of expenses.

(a) An enterprise may pay or reimburse reasonable expenses incurred by a governing person, former governing person, or delegate that was, is, or is threatened to be made a respondent in a proceeding in advance of the final disposition of the proceeding without making the determinations required under Section 10A-1-6.21(a) after the enterprise receives:

(1) written affirmation by the person of the person's good faith belief that the person has met the standard of conduct necessary for indemnification under this article; and

(2) written undertaking by or on behalf of the person to repay the amount paid or reimbursed if the final determination is that the person has not met that standard or that indemnification is prohibited by Section 10A-1-6.22.

(b) A provision in the governing documents of the enterprise, a resolution of the owners, members, or governing authority, or an agreement that requires the payment or reimbursement permitted under this section authorizes that payment or reimbursement after the enterprise receives an affirmation and undertaking described by subsection (a).

(c) The written undertaking required by subsection (a)(2) must be an unlimited general obligation of the person but need not be secured and may be accepted by the enterprise without regard to the person's ability to make repayment.

(d) An enterprise may not advance expenses to or reimburse expenses of a person if the advancement or reimbursement conflicts with a restriction in the enterprise's governing documents.



Section 10A-1-6.25 - Indemnification and advancement of expenses to persons other than governing persons.

(a) Notwithstanding any other provision of this chapter but subject to subsection (d) and to the extent consistent with other law, an enterprise may indemnify and advance expenses to a person who is not a governing person, including an officer, employee, agent, or delegate, as provided by:

(1) the enterprise's governing documents;

(2) general or specific action of the enterprise's governing authority;

(3) resolution of the enterprise's owners or members;

(4) contract; or

(5) common law.

(b) An enterprise shall indemnify and advance expenses to an officer to the same extent that indemnification or advancement of expenses is required under this chapter for a governing person.

(c) A person described by subsection (a) may seek indemnification or advancement of expenses from an enterprise to the same extent that a governing person may seek indemnification or advancement of expenses under this chapter.

(d) The certificate of formation of an enterprise may restrict the circumstances under which the enterprise must or may indemnify a person under this section.



Section 10A-1-6.26 - Permissive indemnification of and reimbursement of expenses to witnesses.

Notwithstanding any other provision of this chapter, an enterprise may pay or reimburse reasonable expenses incurred by a governing person, officer, employee, agent, delegate, or other person in connection with that person's appearance as a witness or other participation in a proceeding at a time when the person is not a respondent in the proceeding.






Division D - Liability Insurance; Reporting Requirements.

Section 10A-1-6.31 - Insurance and other arrangements.

(a) Notwithstanding any other provision of this article, an enterprise may purchase or procure or establish and maintain insurance or another arrangement to indemnify or hold harmless an existing or former governing person, delegate, officer, employee, or agent against any liability:

(1) asserted against and incurred by the person in that capacity; or

(2) arising out of the person's status in that capacity.

(b) The insurance or other arrangement established under subsection (a) may insure or indemnify against the liability described by subsection (a) without regard to whether the enterprise otherwise would have had the power to indemnify the person against that liability under this chapter.

(c) Insurance or another arrangement that involves self-insurance or an agreement to indemnify made with the enterprise or a person that is not regularly engaged in the business of providing insurance coverage may provide for payment of a liability with respect to which the enterprise does not otherwise have the power to provide indemnification only if the insurance or arrangement is approved by the owners or members of the enterprise.

(d) For the benefit of persons to be indemnified by the enterprise, an enterprise, in addition to purchasing or procuring or establishing and maintaining insurance or another arrangement, may:

(1) create a trust fund;

(2) establish any form of self-insurance, including a contract to indemnify;

(3) secure the enterprise's indemnity obligation by grant of a security interest or other lien on the assets of the enterprise; or

(4) establish a letter of credit, guaranty, or surety arrangement.

(e) Insurance or another arrangement established under this section may be purchased or procured or established and maintained:

(1) within the enterprise; or

(2) with any insurer or other person considered appropriate by the governing authority, regardless of whether all or part of the stock, securities, or other ownership interest in the insurer or other person is owned in whole or in part by the enterprise.

(f) A governing authority's decision as to the terms of the insurance or other arrangement and the selection of the insurer or other person participating in an arrangement is conclusive. The insurance or arrangement is not voidable and does not subject the governing persons approving the insurance or arrangement to liability, on any ground, regardless of whether the governing persons participating in approving the insurance or other arrangement are beneficiaries of the insurance or arrangement. This subsection does not apply in case of actual fraud.



Section 10A-1-6.32 - Reports of indemnification and advances.

(a) An enterprise shall report in writing to the owners or members of the enterprise an indemnification of or advance of expenses to a governing person.

(b) Subject to subsection (c), the report must be made with or before the notice or waiver of notice of the next meeting of the owners or members of the enterprise and before the next submission to the owners or members of a consent to action without a meeting.

(c) A report required by this section must be made not later than the first anniversary of the date of the indemnification or advance.









Article 7 - Foreign Entities.

Division A - Registration.

Section 10A-1-7.01 - Foreign entities required to register.

(a) To transact business in this state, a foreign entity must register under this chapter if the entity:

(1) is a foreign entity, the formation of which, if formed in this state, would require the filing under Article 3 of a certificate of formation; or

(2) affords limited liability under the law of its jurisdiction of formation for any owner or member.

(b) A foreign entity described by subsection (a) must maintain the entity's registration while transacting business in this state.



Section 10A-1-7.02 - Foreign entities not required to register.

(a) A foreign entity not described by Section 10A-1-7.01(a) may transact business in this state without registering under this chapter.

(b) Subsection (a) does not relieve a foreign entity from the duty to comply with applicable requirements under other law to file or register.

(c) A foreign entity is not required to register under this chapter if other law of this state or of federal law authorizes the entity to transact the particular business authorized by law in this state.

(d) A foreign unincorporated nonprofit association is not required to register under this chapter.

(e) A foreign entity which is exempt from the requirements of Chapter 46 of Title 16, is not required to register under this chapter.



Section 10A-1-7.03 - Permissive registration.

A foreign entity that is eligible under other law of this state to register to transact business in this state, but that is not registered under that law, may register under this chapter unless that registration is prohibited by the other law. The registration under this chapter confers only the authority provided by this chapter.



Section 10A-1-7.04 - Registration procedure.

(a) A foreign filing entity registers by filing an application for registration as provided by Article 4.

(b) The application must state:

(1) the entity's name or, if that name is not available for use in this state or otherwise would not comply with Article 5, a name that satisfies the requirements of Section 10A-1-7.07 under which the entity will transact business in this state;

(2) the entity's type;

(3) the entity's jurisdiction of formation;

(4) the date of the entity's formation;

(5) that the entity exists as a valid foreign filing entity of the stated type under the laws of the entity's jurisdiction of formation;

(6) the date the foreign entity began or will begin to transact business in this state;

(7) the street address and mailing address, if different, of the principal office of the foreign filing entity and;

(8) the street address and mailing address, if different, of the initial registered office and the name of the initial registered agent for service of process which Article 5 requires to be maintained at that office.

(c) A foreign filing entity may register regardless of any differences between the law of the entity's jurisdiction and of this state applicable to the governing of the internal affairs or to the liability of an owner, member, or managerial official. Notwithstanding the foregoing, no foreign filing entity may carry on in this state any business of a character that may not lawfully be carried on by a domestic filing entity of the same type.

(d) In the case of a foreign corporation filing an application pursuant to this section, the foreign corporation shall also, to the extent required by the Constitution of Alabama of 1901, file a copy of its articles or certificate of incorporation or association or other certificate of formation and all amendments thereto duly certified by the Secretary of State or other official having custody of corporate records in the state or other jurisdiction under whose law it is incorporated.



Section 10A-1-7.05 - Effect of registration.

(a) The registration of a foreign entity is effective when the application filed under Article 4 takes effect. The registration remains in effect until the registration terminates, is withdrawn, or is revoked.

(b) Except in a proceeding to revoke the registration or as otherwise provided by the law of Alabama, the Secretary of State's issuance of an acknowledgment that the entity has filed an application is conclusive evidence of the authority of the foreign filing entity to transact business in this state under the entity's name or under another name stated in the application, in accordance with Section 10A-1-7.04(b)(1).



Section 10A-1-7.06 - Amendments to registration.

(a) If any statement in the application for registration of a foreign entity was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign entity shall file with the Secretary of State an amendment correcting the statement. A foreign filing entity must amend its registration to change its name if the name has changed. If the entity's name as changed is not available in this state or otherwise does not satisfy the requirements of Article 5, the entity, pursuant to the requirements of Section 10A-1-7.07, must adopt a name that complies with Article 5 under which it will transact business in this state.

(b) A foreign filing entity may amend its application for registration by filing an application for amendment of registration as provided by Article 4.

(c) The application for amendment must be filed promptly on the discovery that any statement in the application for registration was false when made, but not later than 60 days after the discovery. The application for amendment must be filed promptly after any arrangements other facts described in the application have changed, making the application inaccurate in any respect, but not later than 90 days after the change.



Section 10A-1-7.07 - Entity name.

If the name of a foreign entity does not satisfy the requirements of Article 5, the entity, for use in this state, may:

(1) if a corporation, add to its corporate name the word "corporation" or "incorporated" or an abbreviation of one of the words;

(2) if a banking corporation, add to its corporate name the words "bank," "banking," or "bankers";

(3) if a limited partnership that is not a limited liability limited partnership, add to its partnership name the word "limited" or the abbreviation "Ltd." or the phrase "limited partnership" or the abbreviation "L.P." or "LP" but its name must not contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P.";

(4) if a limited partnership that is a limited liability limited partnership, add to its partnership name the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P." and must not contain the abbreviation "Ltd.," "L.P.," or "LP."

(5) if a limited liability company, add to its company name the phrase "limited liability company" or the abbreviation "L.L.C." or "LLC";

(6) if a professional corporation, add to its corporate name the phrase "professional corporation" or the abbreviation "P.C." or "PC";

(7) if a registered limited liability partnership, add to its partnership name the phrase "registered limited liability partnership" or the abbreviation "L.L.P." or "LLP"; and

(8) use a fictitious name available for use in this state that satisfies the requirements of Article 5, if it delivers to the Secretary of State for filing a copy of the resolution of its governing authority, certified by its secretary, adopting the fictitious name.






Division B - Withdrawal.

Section 10A-1-7.11 - Voluntary withdrawal of registration.

(a) A foreign filing entity registered in this state may withdraw the entity's registration at any time by filing a certificate of withdrawal as provided in Article 4.

(b) A certificate of withdrawal must state:

(1) the name of the foreign filing entity as registered in this state;

(2) the type of entity and the entity's jurisdiction of formation;

(3) the street address and mailing address, if different, of the principal office of the foreign filing entity;

(4) that the foreign filing entity no longer is transacting business in this state;

(5) that the foreign filing entity:

(A) revokes the authority of the entity's registered agent in this state to accept service of process; and

(B) consents that service of process in any action, suit, or proceeding stating a cause of action arising in this state during the time the foreign filing entity was authorized to transact business in this state may be made on the foreign filing entity in accordance with the Alabama Rules of Civil Procedure and any other notice or demand required or permitted by law to be served on the entity may be served in a manner similar to the procedure provided for the service of process by the Alabama Rules of Civil Procedure;

(6)(A) a mailing address to which process may be mailed pursuant to the applicable service of process procedures of the Alabama Rules of Civil Procedure and to which any notice or demand required or permitted by law to be served on the entity may be mailed; and

(B) a commitment by the foreign entity that if the mailing address stated in the certificate of withdrawal under paragraph (A) changes, the foreign entity will promptly amend the certificate of withdrawal to update the address; and

(7) that any money due or accrued to the state has been paid or describes the provisions that have been made for the payment of that money.

(c) A certificate from the Alabama Department of Revenue that all applicable taxes and fees have been paid must be filed with the certificate of withdrawal.

(d) If the existence or separate existence of a foreign filing entity registered in this state terminates because of dissolution, termination, merger, conversion, or other circumstances, a certificate by an authorized governmental official of the entity's jurisdiction of formation that evidences the termination shall be filed with the Secretary of State.

(e) The registration of the foreign filing entity in this state terminates when a certificate of withdrawal under this section or a certificate evidencing termination under subsection (d) is filed.



Section 10A-1-7.12 - Grounds for revocation.

The Secretary of State may commence a proceeding under Section 10A-1-7.13 to revoke the registration of a foreign entity authorized to transact business in this state if:

(1) the foreign entity does not deliver its annual report, if required by law, to the Secretary of State within 180 days after it is due;

(2) the foreign entity does not pay within 180 days after they are due any applicable privilege or corporation share tax, qualification fee or admission tax, or interest or penalties imposed by this title or other law;

(3) the foreign entity is without a registered agent or registered office in this state for 60 days or more;

(4) the foreign entity does not file a statement of change of registered agent or registered office with the Secretary of State under Section 10A-1-5.32 within 60 days of the change or its registered agent does not file a change of name or change of address of the registered office with the Secretary of State under Section 10A-1-5.33 within 60 days of the change;

(5) an organizer, governing person, or agent of the foreign entity signed a document he or she knew was false in any material respect with intent that the document be delivered to the Secretary of State for filing; or

(6) the Secretary of State receives a duly authenticated certificate from the Secretary of State or other official having custody of entity records in the state or country under whose laws the foreign entity is formed stating that it has been dissolved or disappeared as the result of a merger.



Section 10A-1-7.13 - Procedure for and effect of revocation.

(a) If the Secretary of State determines that one or more grounds exist under Section 10A-1-7.12 for revocation of a registration, he or she shall serve the foreign entity with written notice of his or her determination by serving its registered agent, which service may be by registered mail, or, if the entity has no registered agent or its registered agent cannot with reasonable diligence be served, by serving the entity by any method permitted under Sections 10A-1-5.35 and 10A-1-5.36.

(b) If the foreign entity does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after service of the notice is perfected under subsection (a), the Secretary of State may revoke the foreign entity's registration by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the foreign entity by serving its registered agent, which service may be by registered mail, or, if the entity has no registered agent or its registered agent cannot with reasonable diligence be served, by serving the entity by any method permitted under Sections 10A-1-5.35 and 10A-1-5.36.

(c) The authority of a foreign entity to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) Revocation of a foreign entity's registration does not terminate the authority of the registered agent of the entity. Service of process in any action, suit, or proceeding stating a cause of action arising in this state during the time the foreign entity was authorized to transact business in this state may be made on the foreign entity whose registration has been suspended by service on the registered agent or by serving the entity by any method permitted under Sections 10A-1-5.35 and 10A-1-5.36.



Section 10A-1-7.14 - Appeal from revocation.

(a) A foreign entity may appeal the Secretary of State's revocation of its registration to the Circuit Court of Montgomery County within 30 days after service of the certificate of revocation is perfected under Section 10A-1-7.13. The foreign entity appeals by petitioning the court to set aside the revocation and attaching to the petition copies of the Secretary of State's acknowledgment of its application for registration, if any, and the Secretary of State's certificate of revocation.

(b) The court may summarily order the Secretary of State to reinstate the certificate of authority, may order a trial de novo, or may take any other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.






Division C - Consequences of Transacting Business without Registering.

Section 10A-1-7.21 - Transaction of business without registration; generally.

(a) A foreign entity transacting business in this state, except a corporation or other organization formed under federal law, may not maintain any action, suit, or proceeding in any court of this state until it has registered in this state.

(b) The failure of a foreign entity to register in this state does not impair the validity of any contract or act of the foreign entity or prevent the foreign entity from defending any action, suit, or proceeding in any court of this state.

(c) A foreign entity, by transacting business in this state without registration, shall be deemed to consent to service of process with respect to causes of action arising out of business transacted in this state, or to service of any notice or demand required or permitted by law, by registered mail addressed to the foreign entity at the office required to be maintained in the state or other jurisdiction where it is organized, or, if not so required, at the principal office of the entity, or by serving the entity by any method permitted under Sections 10A-1-5.35 and 10A-1-5.36.

(d) The liability of an owner or owners of a foreign entity is governed by the laws of the state or other jurisdictions where it is organized, and any limitations on that liability are not waived solely by reason of having transacted business in Alabama without registration.

(e) This division applies to a foreign entity transacting business in this state without registering with the Secretary of State.



Section 10A-1-7.22 - Transaction of business without registration; actions to restrain.

The Attorney General may bring an action to restrain a foreign entity from transacting business in this state in violation of this title.



Section 10A-1-7.23 - Late filing fee.

The Secretary of State may collect from a foreign filing entity a late filing fee equal to the registration fee for the entity for each year of delinquency if the entity has transacted business in this state for more than 90 days. The Secretary of State may condition the effectiveness of a registration on the payment of the late filing fee.



Section 10A-1-7.24 - Requirements of other law.

This article does not excuse a foreign entity from complying with duties imposed under other law, including other chapters of this title, relating to filing or registration requirements.






Division D - Business, Rights, and Obligations.

Section 10A-1-7.31 - Business of foreign entity.

A foreign entity may not conduct in this state a business or activity that is not permitted by this title to be transacted by the domestic entity to which it most closely corresponds, unless other law of this state authorizes the entity to conduct the business or activity.



Section 10A-1-7.32 - Rights and privileges.

A foreign nonfiling entity or a foreign filing entity registered under this article enjoys the same but no greater rights and privileges as the domestic entity to which it most closely corresponds.



Section 10A-1-7.33 - Obligations and liabilities.

Subject to this article and other laws of this state in any matter that affects the transaction of intrastate business in this state, a foreign entity and each member, owner, or managerial official of the entity is subject to the same duties, restrictions, penalties, and liabilities imposed on a domestic entity to which it most closely corresponds or on a member, owner, or managerial official of that domestic entity.



Section 10A-1-7.34 - Right of foreign filing entity to participate in the business of certain domestic entities.

A vote cast or consent provided by a foreign filing entity with respect to its ownership or membership interest in a domestic entity of which the foreign filing entity is a lawful owner or member, and the foreign filing entity's participation in the management and control of the business and affairs of the domestic entity to the extent of the participation of other owners or members, are not invalidated if the foreign filing entity does not register to transact business in this state, subject to all law governing a domestic entity, including the antitrust law of this state.



Section 10A-1-7.35 - Out of state business or property of foreign entity not subject to control or regulation.

(a) The public interest lying in the promotion of business and industry in this state, it is the intent of the Legislature and declared to be the policy of the State of Alabama by passage of this section to promote and encourage industry and business in Alabama and specifically to induce the location within this state of the principal administrative office, principal distribution or manufacturing plant or principal place of business of foreign entities engaged in manufacturing, industrial, commercial, business, transportation, utility, public service, and research enterprises. This section shall be liberally construed in conformity with this intention.

(b) When a foreign entity that transacts only a portion of its business in this state has located, or is in the process of locating, its principal administrative office, its principal distribution or manufacturing plant or its principal place of business in this state, the authority, jurisdiction or power conferred by any law of this state on any agency, commission, department, or instrumentality of the state to control or regulate the foreign entity, its business, property, securities, or obligations shall not be deemed to apply to, and shall not be exercised with respect to, that portion of its business transacted or its property located without the state nor to the securities or obligations of the foreign entity; provided that nothing contained in this section shall be construed to repeal, alter, or modify any of the provisions of Title 8 relating to securities.



Section 10A-1-7.36 - Right of eminent domain.

Foreign entities that have complied with the constitution and laws of this state as to doing business herein shall have the same right of eminent domain and the same remedies for enforcing the rights as domestic entities of like kind and character possess.



Section 10A-1-7.37 - Extension of lines, tracks, ways, or works into state.

Any foreign entity which has complied with the constitution and laws of this state for doing business herein and which is engaged in constructing or operating a streetcar, electric light, telegraph, telephone or power lines, pipelines, or works in an adjoining state may extend its lines, tracks, ways, pipelines, or works into this state and connect with other lines, pipelines, ways or works of similar or like character and, for that purpose, may have and exercise the same rights, privileges, immunities and remedies as to right of eminent domain and condemnation proceedings as are had and exercised by domestic entities engaged in like or similar business.






Division E - Miscellaneous Provisions.

Section 10A-1-7.41 - Applicability of this title to certain foreign entities.

(a) Except as otherwise provided by a statute described by this subsection, the provisions of this title governing a foreign entity apply to a foreign entity registered or granted authority to transact business in this state under:

(1) a special statute that does not contain a provision regarding a matter provided for by this title with respect to a foreign entity; or

(2) another statute that specifically provides that the general law for the granting of a registration or certificate of authority to the foreign entity to transact business in this state supplements the special statute.

(b) Except as otherwise provided by a special statute described by subsection (a), a document required to be filed with the Secretary of State under the special statute must be signed and filed in accordance with Article 4.









Article 8 - Conversions and Mergers.

Section 10A-1-8.01 - Conversion of business and nonprofit entities.

(a) A conversion of an entity may be accomplished as provided in this section:

(1) CORPORATIONS.

a. The terms and conditions of a conversion of a corporation other than a nonprofit corporation must be approved by all of the corporation's shareholders except as otherwise provided in the corporation's governing documents; but in no case may the vote required for shareholder approval be set at less than a majority of the votes entitled to be cast by each voting group entitled by law to vote separately on the conversion. If the governing documents provide for approval of a conversion by less than all of a corporation's shareholders, approval of the conversion shall constitute corporate action subject to dissenter's rights pursuant to Article 13 of Chapter 2 of the Alabama Business Corporation Law. No conversion of a corporation to a general or limited partnership may be effected without the consent in writing of each shareholder who will have personal liability with respect to the converted entity, notwithstanding any provision in the governing documents of the converting corporation providing for less than unanimous shareholder approval for the conversion.

b. The terms and conditions of a conversion of a nonprofit corporation must be approved by all the corporation's members entitled to vote thereon, if it is a nonprofit corporation with members with voting rights, except as otherwise provided in the corporation's governing documents; but in no case may the governing documents provide for approval by less than a majority of the members entitled to vote thereon. If the converting nonprofit corporation has no members, or no members entitled to vote thereon, the terms and conditions of the conversion must be approved by a unanimous vote of the board of directors of the converting nonprofit corporation, except as otherwise provided in the governing documents; but in no case may the governing documents provide for approval by less than a majority of the board of directors.

(2) LIMITED PARTNERSHIPS. The terms and conditions of a conversion of a limited partnership must be approved by all of the partners or as otherwise provided in the partnership agreement. No conversion of a limited partnership to a general partnership may be effected without the consent in writing of each limited partner who will have personal liability with respect to the converted entity, notwithstanding any provision in the limited partnership agreement of the converting limited partnership providing for approval of the conversion by less than all partners.

(3) LIMITED LIABILITY COMPANIES. The terms and conditions of a conversion of a limited liability company must be approved by all of the limited liability company's members or as otherwise provided in the limited liability company's governing documents. No conversion of a limited liability company to a general or limited partnership may be effected without the consent in writing of each member who will have personal liability with respect to the converted entity, notwithstanding any provision in the governing documents of the converting limited liability company providing for less than unanimous member approval for the conversion.

(4) GENERAL PARTNERSHIPS, INCLUDING REGISTERED LIMITED LIABILITY PARTNERSHIPS. The terms and conditions of a conversion of a general partnership must be approved by all of the partners or as otherwise provided in the partnership agreement. No conversion of a registered limited liability partnership to a general or limited partnership may be effected without the consent in writing of each partner who will have personal liability with respect to the converted entity, notwithstanding any provision in the partnership agreement of the converting registered limited liability partnership providing for less than unanimous partner approval for the conversion.

(5) REAL ESTATE INVESTMENT TRUST. The terms and conditions of a conversion of a real estate investment trust must be approved by all of the trust's shareholders except as otherwise provided in the trust's declaration of trust; but in no case may the vote required for shareholder approval be set at less than a majority of all the votes entitled to be cast. No conversion of a real estate investment trust to a general or limited partnership may be effected without the consent in writing of each shareholder who will have personal liability with respect to the converted entity, notwithstanding any provision in the declaration of trust of the converting real estate investment trust providing for less than unanimous shareholder approval for the conversion.

(6) OTHER ENTITY. The terms and conditions of a conversion of any entity not specified above must be approved by all owners of the converting entity. No conversion of any entity shall be effected without the consent in writing of any owner of the converting entity who has limited liability and who shall become an owner without limited liability protection of the converted entity.

(7) ENTITY WITHOUT OWNERS. If the converting entity does not have owners, the terms and conditions of the conversion must be unanimously approved by the governing authority of the converting entity.

(b) After the conversion is approved pursuant to subsection (a), the following documentation and filing requirements apply:

(1) If the conversion is to a corporation, limited liability company, limited partnership, real estate investment trust, or other entity required to file a certificate of formation, the statement of conversion, when filed in accordance with Section 10A-1-4.02(c)(1), shall be deemed to:

a. constitute a certificate of formation or amended and restated certificate of formation, as the case may be, for the converted entity; and

b. shall satisfy the requirements of Section 10A-1-4.02(a).

(2) In addition to any information or statements otherwise required by law to be included in a certificate of formation for a filing entity, a statement of conversion shall include the following:

a. The name and type of entity of the converted entity and the jurisdiction of its governing statute and its unique identifying number or other designation as assigned by the Secretary of State, if any.

b. The former name of the converting entity.

c. A statement that the converting entity has been converted into the converted entity.

d. The public office where the certificate of formation, if any, of the converting entity is filed and the date of the filing thereof.

e. If the converted entity is one in which one or more owners lack limited liability protection, a statement that each owner of the converting entity who is to become an owner without limited liability protection of the resulting entity has consented in writing to the conversion as required by this section.

f. A statement that the conversion was approved pursuant to this section and, if either the converting entity or the converted entity is a foreign entity, that the conversion was approved as required by the governing statute of such foreign entity.

(3) After the conversion has become effective in accordance with subsection (c), then, as provided in Section 10A-1-4.02(c)(4), all filing instruments with respect to the converted entity that would otherwise be required by this title to be delivered to the judge of probate for filing shall instead be delivered to the Secretary of State for filing.

(c) A conversion takes effect as follows:

(1) Upon the filing of the statement of conversion in accordance with Section 10A-1-4.02(c)(1), except as otherwise provided in subdivision (2).

(2) Upon any delayed effective date if, but only if, each of the following requirements is satisfied:

a. A delayed effective date is specified in the statement of conversion; and

b. If either the converted entity or the converting entity is a foreign entity, then any filing required under the governing statute of such foreign entity to effectuate the conversion is filed before the effective date specified in the statement of conversion.

(3) If a delayed effective date is specified, and the conditions of subdivision (2) are met, the conversion is effective at the close of business, unless a different hour is specified, on that date.

(d) Conversion has the following effects:

(1)a. Any other entity that has been converted pursuant to this article is for all purposes the same entity that existed before the conversion and the conversion shall constitute a continuation of the existence of the converting entity in the form of the converted entity. The conversion shall not be deemed to constitute a dissolution or termination of the converting entity.

b. If the Secretary of State has assigned a unique identifying number or other designation to the converting entity, that number or designation shall continue to be assigned to the converted entity.

(2)a. All property, real, personal, and mixed owned by the converting entity; all rights, immunities, and franchises of the converting entity, of a public as well as a private nature; and all debts or obligations due the converting entity, shall remain owned and held by, vested in, and due to, the converted entity, shall not be deemed to have been transferred to the converted entity as a consequence of the conversion, and shall not revert or be in any way impaired by reason of the conversion.

b. A certified copy of the statement of conversion may be filed in the office of the judge of probate in any county in which the converting entity owned real property, to be recorded without payment and without collection by the judge of probate of any deed or other transfer tax or fee. The judge of probate shall, however, be entitled to collect the filing fees prescribed by Section 12-19-90. Any filing shall evidence chain of title, but lack of filing shall not affect the converted entity's title to the real property.

(3) All debts, obligations, and other liabilities of the converting entity shall continue as the debts, obligations, and liabilities of the converted entity and the converted entity shall continue to be responsible and liable for all the liabilities and obligations of the converting entity. Neither the rights of creditors, nor any liens upon the property of the converting entity, shall be impaired by the conversion, and an owner of the converted entity shall continue to be liable for all obligations of the converting entity for which the owner was personally liable before the conversion.

(4) Any claim existing or any action or proceeding of any kind pending by or against the converting entity shall be prosecuted or continued as if the conversion had not occurred.

(5) a. An owner with limited liability protection remains liable, if at all, for an obligation incurred by the converting entity before the conversion takes effect only to the extent, if any, the owner would have been liable if the conversion had not occurred.

b. An owner with limited liability protection who becomes an owner without limited liability protection is liable for an obligation of the converted entity incurred after conversion to the extent provided for by the laws applicable to the converted entity.

(6) An owner without limited liability protection who as a result of a conversion becomes an owner of a converted entity with limited liability protection remains liable for an obligation incurred by the converting entity before the conversion takes effect only to the extent, if any, the owner would have been liable if the conversion had not occurred.



Section 10A-1-8.02 - Mergers of entities.

(a) Pursuant to an approved plan of merger, a corporation, limited partnership, limited liability company, general partnership, real estate investment trust, or any other entity may merge with any other entity or entities, whether the other entity or entities are the same or another form of entity, as provided in this section.

(b) A plan of merger shall include the following:

(1) The name of each entity that is a party to the merger.

(2) The name of the surviving entity into which the other entity or entities will merge.

(3) The form of the surviving entity and the status in the surviving entity of each owner of an entity that is a party to the merger.

(4) The terms and conditions of the merger.

(5) The manner and basis of converting the interests of each party to the merger into interests or obligations of the surviving entity, or into money or other property in whole or part.

(c) A plan of merger may set forth:

(1) Amendments to the certificate of formation of the surviving entity.

(2) Other provisions relating to the merger.

(d) A plan of merger shall be approved as follows:

(1) CORPORATIONS.

a. In the case of a corporation, other than a nonprofit corporation, that is a party to a merger, the plan of merger must be approved in accordance with the procedures and by the shareholder vote required by Section 10A-2-11.03 or Section 10A-2-11.04. If the governing documents of the corporation provide for approval of a merger by less than all of the corporation's shareholders, approval of the merger shall constitute corporate action subject to dissenter's rights pursuant to Article 13 of Chapter 2. No merger of a corporation into a general or limited partnership may be effected without the consent in writing of each shareholder who will have personal liability with respect to the resulting or surviving entity, notwithstanding any provision in the governing documents of the corporation that is a party to the merger providing for less than unanimous shareholder approval for the conversion.

b. In the case of a nonprofit corporation, the plan of merger must be approved by all the corporation's members entitled to vote thereon, if it is a nonprofit corporation with members with voting rights, except as otherwise provided in the corporation's governing documents; but in no case may the governing documents provide for approval by less than a majority of the members entitled to vote thereon. If the nonprofit corporation has no members, or no members entitled to vote thereon, the plan of merger must be approved by a unanimous vote of the board of directors of the nonprofit corporation, except as otherwise provided in the governing documents; but in no case may the governing documents provide for approval by less than a majority of the board of directors.

(2) LIMITED PARTNERSHIPS. In the case of a limited partnership that is a party to the merger, the plan of merger must be approved in writing by all of the partners or as otherwise provided in the partnership agreement. No merger of a limited partnership with a general partnership in which the general partnership is the surviving or resulting entity may be effected without the consent in writing of each limited partner who will have personal liability with respect to the surviving or resulting entity, notwithstanding any provision in the limited partnership agreement of the merging limited partnership providing for approval of the merger by less than all partners.

(3) LIMITED LIABILITY COMPANIES. In the case of a limited liability company that is a party to the merger, the plan of merger must be approved in writing by all of the limited liability company's members or as otherwise provided in the limited liability company's governing documents. No merger of a limited liability company with a general or limited partnership that is the surviving or resulting entity may be effected without the consent in writing of each member who will have personal liability with respect to the surviving or resulting entity, notwithstanding any provision in the governing documents of the merging limited liability company providing for less than unanimous shareholder approval for a merger.

(4) GENERAL PARTNERSHIPS, INCLUDING REGISTERED LIMITED LIABILITY PARTNERSHIPS. In the case of a general partnership that is a party to the merger, the plan of merger must be approved in writing by all of the partners or as otherwise provided in the partnership agreement. No merger of a registered limited liability partnership into a general or limited partnership may be effected without the consent in writing of each partner who will have personal liability with respect to the surviving or resulting entity, notwithstanding any provision in the partnership agreement of the registered limited liability partnership providing for less than unanimous partner approval for a merger.

(5) REAL ESTATE INVESTMENT TRUST. In the case of a real estate investment trust that is a party to the merger, the plan of merger must be approved in writing by all of the trust's shareholders except as otherwise provided in the trust's declaration of trust, but in no case may the vote required for shareholder approval be set at less than a majority of all the votes entitled to be cast. No merger of a real estate investment trust with a general or limited partnership that is to be the surviving or resulting entity may be effected without the consent in writing of each shareholder who will have personal liability with respect to the surviving or resulting business entity.

(6) OTHER ENTITY. In the case of an entity other than a corporation, limited partnership, limited liability company, general partnership, or real estate investment trust that is a party to the merger, by approval in writing of all owners of the entity. No merger of any entity shall be effected without the consent in writing of any owner who has limited liability as an owner of an entity party to the merger, and who will have personal liability with respect to the surviving or resulting entity.

(e) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan, or if the plan does not provide for amendment or abandonment, in the same manner as required for the approval of the plan of merger originally.

(f) The merger takes effect as follows:

(1) Upon the filing of the statement of merger in accordance with Section 10A-1-4.02(c)(1), except as otherwise provided in subdivision (2).

(2) Upon any delayed effective date if, but only if, each of the following requirements is satisfied:

a. A delayed effective date is specified in the statement of merger.

b. If either the converted entity or the merging entity is a foreign entity, then any filing required under the governing statute of such foreign entity to effectuate the merger is filed before the effective date specified in the statement of merger.

(3) If a delayed effective date is specified and the conditions of subdivision (2) are met, the merger is effective at the close of business, unless a different hour is specified, on that date in accordance with and subject to Section 10A-1-4.12.

(g) The certificate of merger shall include the following:

(1) The names of each of the entities which are to merge and their respective unique identifying numbers or other designations as assigned by the Secretary of State, if any.

(2) The public office where the certificate of formation, if any, of each of the parties to the merger is filed.

(3) A statement that a plan of merger has been approved by each of the entities which are to merge in the manner set forth in this article.

(4) If the surviving or resulting entity is one in which one or more owners lack limited liability protection, a statement that each owner of an entity party to the merger who is to be an owner of the surviving or resulting entity without limited liability protection has consented in writing to the merger as required by this article.

(5) The name of the surviving or resulting entity.

(6) The date, or date and time, on which the merger becomes effective if it is not to be effective upon the filing of the certificate of merger.

(7) That the plan of merger is on file at a place of business of the surviving or resulting entity, and shall state the address thereof.

(8) That a copy of the plan of merger will be furnished by the surviving or resulting entity, on request and without cost, to any owner of any entity which is a party to the merger.

(9) If the plan of merger includes any amendments to the certificate of formation of the surviving or resulting entity, a statement of all such amendments.

(h) The certificate of merger shall be filed with the Secretary of State in accordance with Section 10A-1-4.02.

(i) The merger shall have the following effects:

(1) Every other entity party to the merger merges into the surviving entity which shall be deemed to be the resulting entity of the merger and the separate existence of every entity, other than the surviving or resulting entity, ceases.

(2) All property, real, personal, and mixed owned by each of the merged entities; all rights, immunities, and franchises of the merged entities, of a public as well as a private nature; and all debts and obligations due the merged entities, are taken and deemed to be transferred and vested in the surviving or resulting entity without the necessity of any deed or other instrument of conveyance to the surviving or resulting entity and without payment and without collection by any filing officer of any deed or other transfer tax or fee. A certified copy of the certificate of merger may be filed in the real estate records in the office of the judge of probate in any county in which any entity a party to the merger owned real property, to be recorded without payment and without collection by the judge of probate of any deed or other transfer tax or fee. The judge of probate shall, however, be entitled to collect the filing fees prescribed by Section 12-19-90. Any filing shall evidence chain of title, but lack of filing does not affect the resulting entity's title to any real property.

(3) The surviving or resulting entity shall be responsible and liable for all the liabilities and obligations of the entities that are parties to the merger; however, neither the rights of creditors nor any liens upon the property of the entities that are parties to the merger shall be impaired by the merger.

(4) Any claim existing or action or proceeding, of any kind, pending by or against an entity that is a party to the merger may be prosecuted or continued as if the merger had not occurred, or the surviving or resulting entity may be substituted as a party to the action or proceeding.

(5) Service of process in an action or proceeding against a surviving or resulting foreign entity to enforce an obligation of a domestic entity that is a party to a merger may be made by registered mail addressed to the surviving entity at the address set forth in the certificate of merger or by any method provided by the Alabama Rules of Civil Procedure. Any notice or demand required or permitted by law to be served on a domestic entity may be served on the surviving or resulting foreign entity by registered mail addressed to the surviving entity at the address set forth in the certificate of merger or in any other manner similar to the procedure provided by the Alabama Rules of Civil Procedure for the service of process.

(6) a. An owner of an entity with limited liability protection remains liable, if at all, for an obligation incurred prior to the merger by an entity that ceases to exist as a result of the merger only to the extent, if any, that the owner would have been liable under the laws applicable to owners of the form of entity that ceased to exist if the merger had not occurred.

b. An owner with limited liability protection who, as a result of the merger, becomes an owner without limited liability protection of the surviving or resulting entity is liable for an obligation of the surviving or resulting entity incurred after merger to the extent provided for by the laws applicable to the surviving or resulting entity.

(7) An owner without limited liability protection of an entity that ceases to exist as a result of a merger and who as a result of the merger becomes an owner of a surviving or resulting entity with limited liability protection remains liable for an obligation of the entity that ceases to exist incurred before the merger takes effect only to the extent, if any, that the owner would have been liable if the merger had not occurred.



Section 10A-1-8.03 - Nonexclusive application of article.

This article is not exclusive but is cumulative to other laws and provisions of this title relating to mergers and conversion. Entities, including corporations, limited partnerships, limited liability companies, general partnerships, and real estate investment trusts, may be converted or merged in any other manner provided by law, including other provisions of this title.



Section 10A-1-8.04 - Merger with or conversion from a foreign entity.

(a) One or more foreign entities may merge with one or more domestic entities, and a foreign entity may convert to a domestic entity or a domestic entity may convert to a foreign entity if:

(1) The merger or conversion is permitted by the law of the state or country under whose law each foreign entity is formed and each foreign entity complies with that law in effecting the merger or conversion.

(2) In the case of a conversion, the foreign entity complies with subsection (b) of Section 10A-1-8.01.

(3) In the case of a merger, the foreign entity complies with subsection (g) of Section 10A-1-8.02 if it is the surviving entity of the merger.

(b) Upon the merger or conversion taking effect, the surviving foreign entity of a merger and the foreign entity resulting from a conversion is deemed:

(1) To consent that service of process in a proceeding to enforce any obligation or any dissenter's rights of owners of each domestic entity a party to the merger or conversion may be made by registered mail addressed to the surviving or converted entity at the address set forth in the certificate of merger or statement of conversion, as the case may be, or by any method provided by the Alabama Rules of Civil Procedure. Any notice or demand required or permitted by law to be served on the domestic entity may be served on the surviving or converted foreign entity by registered mail addressed to the surviving or converted entity at the address set forth in the plan of merger or statement of conversion, as the case may be, or in any other manner similar to the procedure provided by the Alabama Rules of Civil Procedure for the service of process; and

(2) To agree that it will promptly pay to dissenting owners of each domestic entity that is a party to the merger or conversion the amount, if any, to which they are entitled under Alabama law.






Article 9 - Winding Up and Termination of Domestic Entity.

Division A - General Provisions.

Section 10A-1-9.01 - Definitions.

In this article, the following terms have the following meanings:

(1) CLAIM. A right to payment, damages, or property, whether liquidated or unliquidated, accrued or contingent, matured or unmatured.

(2) WINDING UP. The process of winding up the business and affairs of a domestic entity as a result of the occurrence of an event requiring winding up.






Division B - Winding Up of Domestic Entity.

Section 10A-1-9.11 - Event requiring winding up of domestic entity.

The dissolution of a domestic entity shall be as specified in the chapter of this title applicable to the entity.



Section 10A-1-9.12 - Winding up procedures.

(a) As soon as reasonably practicable after a domestic entity is dissolved, the domestic entity shall:

(1) cease to carry on its business, except to the extent necessary to wind up its business;

(2) collect and sell its property to the extent the property is not to be distributed in kind to the domestic entity's owners or members; and

(3) perform any other act required to wind up its business and affairs.

(b) During the winding up process, the domestic entity may prosecute or defend a civil, criminal, or administrative action and perform any other act appropriate to wind up its business and affairs, including sending notice of the winding up to known claimants or publishing notice of the winding up to unknown claimants.






Division C - Provisions for Known and Unknown Claims.

Section 10A-1-9.21 - Known claims against dissolved domestic entity.

(a) A dissolved domestic entity, except as otherwise provided in subsection (e), may dispose of the known claims against it by following the procedure described in this section.

(b) The dissolved domestic entity shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(1) Describe information that must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the terminated domestic entity must receive the claim; and

(4) State that the claim will be barred if not received by the deadline.

(c) A claim against a dissolved domestic entity is barred:

(1) If a claimant who was given written notice under subsection (b) does not deliver the claim to the dissolved domestic entity by the deadline;

(2) If a claimant whose claim was rejected by the dissolved domestic entity does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

(d) For purposes of this section, "known claim" or "claim" includes unliquidated claims but does not include a contingent liability that has not matured so that there is no immediate right to bring suit, or a claim based on an event occurring after the effective date of dissolution.

(e) The procedures of this section do not apply to the disposition of claims against a general or limited partnership.



Section 10A-1-9.22 - Unknown claims against dissolved domestic entity.

(a) A dissolved domestic entity, except as otherwise provided in subsection (f), may also publish notice of its dissolution and request that persons with claims against the entity present them in accordance with the notice.

(b) The notice must:

(1) Be published one time in a newspaper of general circulation in the county where the dissolved domestic entity's principal office, or, if none in this state, its registered office, is or was last located;

(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) State that a claim against the domestic entity will be barred unless a proceeding to enforce the claim is commenced within two years after the publication of the notice.

(c) If the dissolved domestic entity publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved domestic entity within two years after the publication date of the newspaper notice:

(1) A claimant who did not receive written notice under Section 10A-1-9.21;

(2) A claimant whose claim was timely sent to the dissolved domestic entity but not acted on;

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim may be enforced under this section:

(1) Against the dissolved domestic entity, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against an owner of the dissolved domestic entity to the extent of his or her pro rata share of the claim or the entity assets distributed to him or her in liquidation, whichever is less, but an owner's total liability for all claims under this section may not exceed the total amount of assets distributed to him or her in liquidation.

(e) Nothing in this section shall be deemed to extend any otherwise applicable statute of limitations.

(f) The procedures of this section do not apply to the disposition of claims against a general or limited partnership.






Division D - Revocation and Reinstatement.

Section 10A-1-9.31 - Revocation of voluntary winding up.

(a) A domestic entity may revoke a voluntary decision to dissolve the entity by approval of the revocation in the manner and within the time specified in the chapter of this title governing the entity. If the chapter of this title does not specify a time within which a revocation must be made, revocation of a voluntary decision to dissolve must be made before winding up of the entity is complete.

(b) A domestic entity may continue its business following the revocation of a voluntary decision to wind up under subsection (a).



Section 10A-1-9.32 - Reinstatement.

In addition to the grounds for reinstating a dissolved entity pursuant to the chapter of this title applicable to the entity, if the chapter of this title applicable to the entity does not provide for reinstatement, the entity may be reinstated if the legal existence of the entity is necessary to:

(1) convey or assign property;

(2) settle or release a claim or liability;

(3) take an action; or

(4) sign an instrument or agreement.












Chapter 2 - BUSINESS CORPORATIONS.

Article 1 - General Provisions.

Division A - Short Title and Applicability.

Section 10A-2-1.01 - Short title and applicability.

(a) This chapter and Chapter 1, to the extent applicable to business corporations, shall be known and may be cited as the "Alabama Business Corporation Law."

(b) This chapter applies to a domestic business corporation formed and existing under this title and to a foreign business corporation that is transacting business in this state, regardless of whether the foreign corporation is registered to transact business in this state. Without in any way limiting the generality of any provision of this chapter or of any provision of Chapter 1, this chapter and the provisions of Chapter 1 to the extent applicable to business corporations shall apply to banks, trust companies, savings and loan associations, insurance companies, public utilities, and railroad companies, except to the extent, if any, that any provision of this chapter or of Chapter 1 is inconsistent with other statutes of this state specifically applicable to the corporations.






Division B - Filing Instruments.

Section 10A-2-1.20 - Filing instruments.

(a) A filing instrument under this chapter must satisfy the requirements of Article 4 of Chapter 1, and must be signed:

(1) By the chair of the board of directors of the domestic or foreign business corporation, by its president, or by another of its officers;

(2) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3) If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(b) The person executing the instrument shall sign it and state beneath or opposite his or her signature in English letters, his or her name, and the capacity in which he or she signs. The instrument may but need not contain: (1) the corporate seal, (2) an attestation by the secretary or an assistant secretary, or (3) an acknowledgement, verification, or proof.



Section 10A-2-1.21 - Filing fees.

The judge of probate or the Secretary of State, as the case may be, shall collect the fees imposed by Section 10A-1-4.31 with respect to any filing instrument relating to a business corporation delivered to him or her for filing.






Division C

Section 10A-2-1.40 - Definitions applicable to business corporations.

In this chapter:

(1) "Articles of incorporation" include amended and restated articles of incorporation and, in the case of a corporation existing on January 1, 1981, its certificate of incorporation, including any amended certificate, and also include, except where the context otherwise requires, articles of merger. The term "articles of incorporations" as used in this chapter is synonymous with the term "certificate of formation" employed in Chapter 1.

(2) "Authorized shares" means the shares of all classes a domestic or foreign business corporation is authorized to issue.

(3) "Corporation" or "domestic corporation" means a business corporation, which is not a foreign corporation, incorporated under or subject to the provisions of this chapter.

(4) "Distribution" means a direct or indirect transfer of money or other property, except its own shares, or incurrence of indebtedness by a corporation to or for the benefit of any one or more of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; a distribution of indebtedness; or otherwise.

(5) "Effective date of notice" is defined in Section 10A-2-1.41(e).

(6) "Electronic transmission" or "electronically transmitted" means any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval, and reproduction of information by the recipient.

(7) "Employee" includes an officer but not a director. A director may accept duties that make him or her also an employee.

(8) "Entity" includes corporation and foreign corporation; nonprofit corporation; for profit and nonprofit association; business trust; estate; partnership; limited liability company; trust; and two or more persons having a joint or common economic interest; and state, United States, and foreign government.

(9) "Foreign corporation" means a business corporation incorporated under a law other than the law of this state.

(10) "Notice" is defined in Section 10A-2-1.41.

(11) "Principal office" means the office, in or out of this state, so designated in the annual report where the principal executive offices of a domestic or foreign corporation are located.

(12) "Record date" means the date established under Article 6 or 7 on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this chapter. The determination shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

(13) "Secretary" means the corporate officer to whom the board of directors has delegated responsibility under Section 10A-2-8.40(c) for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.

(14) "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(15) "Shares" means the units into which the proprietary interests in a corporation are divided.

(16) "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

(17) "Treasury shares" means shares of a corporation that have been issued, have been subsequently acquired by and belong to the corporation, and have not been canceled or restored to the status of authorized but unissued shares. Treasury shares shall be deemed to be "issued" shares, but not "outstanding" shares.

(18) "Voting group" means all shares of one or more classes or series that under the articles of incorporation or this chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this chapter to vote generally on the matter are for that purpose a single voting group.



Section 10A-2-1.41 - Notice.

(a) Notice under this chapter must be in writing when written notice is required under this title or this chapter or by the corporation's articles of incorporation or bylaws, and in other cases unless oral notice is reasonable under the circumstances.

(b) Except to the extent limited in the articles of incorporation or bylaws, notice may be communicated in person; by telephone, telegraph, teletype, telecopier, facsimile transmission, E-mail, or other form of wire or wireless communication; or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published; or by radio, television, or other form of public broadcast communication.

(c) Written notice by a domestic or foreign corporation to its shareholder, if in a comprehensible form, is effective when mailed, if mailed postpaid and correctly addressed to the shareholder's address shown in the corporation's current record of shareholders.

(d) Written notice to a domestic or foreign corporation, authorized to transact business in this state, may be addressed to its registered agent at its registered office or to the corporation or its secretary at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

(e) Except as provided in subsection (c), written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received;

(2) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

(3) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(f) Oral notice is effective when communicated if communicated in a comprehensible manner.

(g) If this chapter prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of this chapter or this title, those requirements govern.









Article 2 - Formation and Governing Documents.

Section 10A-2-2.01 - Incorporators.

One or more persons may act as the incorporator or incorporators of a corporation by signing and delivering articles of incorporation to the judge of probate of the county in which the corporation is to have its initial registered office for filing.



Section 10A-2-2.02 - Supplemental provisions required or permitted in articles of incorporation.

(a) In addition to the information required to be set forth in a certificate of formation by Section 10A-1-3.05, articles of incorporation of a corporation formed under this chapter must set forth:

(1) The number of shares the corporation is authorized to issue;

(2) The names and addresses of the individuals who are to serve as the initial directors; and

(3) The purpose or purposes for which the corporation is organized, which may be stated to be or to include the transaction of any lawful business for which corporations may be incorporated under this chapter.

(b) The articles of incorporation may set forth:

(1) Provisions not inconsistent with law regarding:

(i) Reservation to the shareholders of the right to adopt the initial bylaws of the corporation;

(ii) Managing the business and regulating the affairs of the corporation;

(iii) Defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders; or

(iv) A par value for authorized shares or classes of shares;

(2) Any provision that under this chapter is required or permitted to be set forth in the bylaws; and

(3) A provision eliminating or limiting the liability of a director to the corporation or its shareholders for money damages for any action taken, or any failure to take any action, as a director, except liability for (A) the amount of a financial benefit received by a director to which he or she is not entitled; (B) an intentional infliction of harm on the corporation or the shareholders; (C) a violation of Section 10A-2-8.33; (D) an intentional violation of criminal law; or (E) a breach of the director's duty of loyalty to the corporation or its shareholders.

(c) The articles of incorporation need not set forth any of the corporate powers enumerated in Sections 10A-1-2.11, 10A-1-2.12, and 10A-1-2.13.



Section 10A-2-2.03 - Incorporation.

(a) Upon the effectiveness of the filing of the articles of incorporation as provided in Sections 10A-1-4.11 and 10A-1-4.12, corporate existence begins.

(b) The judge of probate's filing of the articles of incorporation pursuant to Section 10A-1-4.02 is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.



Section 10A-2-2.04 - Liability for preincorporation transactions.

Any person purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, is liable for all liabilities created by so acting.



Section 10A-2-2.05 - Organization of corporation.

(a) After incorporation the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, unless the power to adopt initial bylaws has been reserved to the shareholders in the articles of incorporation, and carrying on any other business brought before the meeting.

(b) An organization meeting may be held in or out of this state.



Section 10A-2-2.06 - Bylaws.

(a) The board of directors of a corporation shall adopt initial bylaws for the corporation unless the right to adopt the initial bylaws is reserved to the shareholders in the articles of incorporation.

(b) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.



Section 10A-2-2.07 - Emergency bylaws.

(a) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d). The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including:

(1) Procedures for calling a meeting of the board of directors;

(2) Quorum requirements for the meeting; and

(3) Designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with emergency bylaws:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



Section 10A-2-2.08 - Incorporation by purchasers of property or franchise of corporation.

The purchaser or purchasers at any sale, public or private, of the property or franchises of any corporation, if not a corporation authorized by the laws of this state to purchase and hold the property of the corporation, may, within 30 days after the sale and conveyance, become incorporated under this chapter and the purchaser or purchasers may associate with himself or herself or themselves the requisite number of other persons to become incorporated. Upon the organization of the corporation and the conveyance to it of the property and franchises of the corporation by the purchaser or purchasers, the corporation shall become, and be entitled to, and shall have, hold and enjoy, all property rights and franchises.






Article 3 - Purposes and Powers.

Section 10A-2-3.01 - Purpose.

Corporations may be organized under this chapter for any lawful purpose.



Section 10A-2-3.02 - General powers.

Unless its articles of incorporation provide otherwise, every corporation organized under this chapter has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including, without limitation, all entity powers provided in Sections 10A-1-2.11, 10A-1-2.12, and 10A-1-2.13.



Section 10A-2-3.03 - Emergency powers.

(a) In anticipation of or during an emergency defined in subsection (d), the board of directors of a corporation may:

(1) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b) During an emergency defined in subsection (d), unless emergency bylaws provide otherwise:

(1) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practical manner, including by publication and radio; and

(2) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



Section 10A-2-3.04 - Ultra vires.

(a) Except as provided in subsection (b), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged:

(1) In a proceeding by a shareholder against the corporation to enjoin the act;

(2) In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(3) In a proceeding by the Attorney General under Section 10A-2-14.30.

(c) In a shareholder's proceeding under subsection (b)(1) to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.






Article 6 - Shares and Distributions.

Division A - Shares.

Section 10A-2-6.01 - Authorized shares.

(a) The articles of incorporation must prescribe the classes of shares and the number of shares of each class that the corporation is authorized to issue. If more than one class of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class, and, prior to the issuance of shares of a class, the preferences, limitations, and relative rights of that class must be described in the articles of incorporation. All shares of a class must have preferences, limitations, and relative rights identical with those of other shares of the same class except to the extent otherwise permitted by Section 10A-2-6.02.

(b) The articles of incorporation must authorize (1) one or more classes of shares that together have unlimited voting rights, and (2) one or more classes of shares, which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

(c) The articles of incorporation may authorize one or more classes of shares that:

(1) Have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by this chapter or other law;

(2) Are redeemable or convertible as specified in the articles of incorporation: (i) at the option of the corporation, the shareholder, or another person or upon the occurrence of a designated event; (ii) for cash, indebtedness, securities, or other property; (iii) in a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

(3) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative;

(4) Have preference over any other class of shares with respect to distributions whether upon the dissolution of the corporation or otherwise.

(d) The description of the designations, preferences, limitations, and relative rights of share classes in subsection (c) is not exhaustive.



Section 10A-2-6.02 - Terms of class or series determined by board of directors.

(a) If the articles of incorporation so provide, and if the action is not inconsistent with the provisions of the Constitution of Alabama of 1901, as the same may be amended from time to time, the board of directors may determine, in whole or in part, the preferences, limitations, and relative rights, within the limits set forth in Section 10A-2-6.01, of: (1) any class of shares before the issuance of any shares of that class; or (2) one or more series within a class before the issuance of any shares of that series.

(b) Each series of a class must be given a distinguishing designation.

(c) All shares of a series must have preferences, limitations, and relative rights identical with those of other shares of the same series, and except to the extent otherwise provided in the description of that series, with those of other series of the same class.

(d) Before issuing any shares of a class or series created under this section, the corporation must deliver to the judge of probate for filing articles of amendment which, except as required by the Constitution of Alabama of 1901, as the same may be amended from time to time, are effective without shareholder approval and constitute an amendment to the articles of incorporation. The articles shall set forth:

(1) The name of the corporation;

(2) The text of the amendment determining the terms of the class or series of shares;

(3) The date it was adopted; and

(4) A statement that the amendment was duly adopted by the board of directors.



Section 10A-2-6.03 - Issued and outstanding shares.

(a) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or canceled.

(b) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (c) of this section and to Section 10A-2-6.40.

(c) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.



Section 10A-2-6.04 - Fractional shares.

(a) A corporation may:

(1) Issue fractions of a share or pay in money the value of fractions of a share;

(2) Arrange for disposition of fractional shares by the shareholders;

(3) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(b) Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by Section 10A-1-3.42(c).

(c) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(d) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(1) That the scrip will become void if not exchanged for full shares before a specified date; and

(2) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.






Division B - Issuance of Shares.

Section 10A-2-6.20 - Subscription for shares before incorporation.

(a) A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

(b) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(c) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(d) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may terminate the agreement and may sell the shares if the debt remains unpaid more than 10 days after the corporation sends written demand for payment to the subscriber.

(e) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to Section 10A-2-6.21.



Section 10A-2-6.21 - Issuance of shares.

(a) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

(b) The board of directors may authorize shares to be issued for consideration consisting of money, labor done or property actually received.

(c) Before the corporation issues shares, the board of directors must determine that the consideration received or to be received before issuance for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable.

(d) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid, and nonassessable.



Section 10A-2-6.22 - Liability of shareholders and subscribers.

(a) A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued or specified in the subscription agreement.

(b) Neither a subscriber nor a shareholder of a corporation is personally liable for the acts or debts of the corporation.

(c) A corporation may have a lien on the shares of its shareholders for any debt or liability incurred to it by the shareholders before notice or transfer of or levy on the shares, if the right to a lien is provided for in the articles of incorporation and is recited conspicuously on its certificates for shares of stock.



Section 10A-2-6.23 - Share dividends.

(a) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders of one or more classes or series. An issuance of shares under this subsection is a share dividend.

(b) Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless (1) the articles of incorporation so authorize, (2) a majority of the votes entitled to be cast by the class or series to be issued approve the issue, or (3) there are no outstanding shares of the class or series to be issued.

(c) An issuance of shares under this section must also meet the requirements of the Constitution of Alabama of 1901, as the same may be amended from time to time.

(d) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.



Section 10A-2-6.24 - Share options.

Subject to requirements of the Constitution of Alabama of 1901, as the same may be amended from time to time, a corporation may issue rights, options, or warrants for the purchase of shares of the corporation. The board of directors shall determine the terms upon which the rights, options, or warrants are issued, their form and content, and the consideration for which the shares are to be issued.



Section 10A-2-6.25 - Corporate shares as personal property; transferability.

Shares or interests in the stock of corporations are personal property, transferable on the books of the corporation in the manner provided by law.



Section 10A-2-6.27 - Restriction on transfer of shares and other securities.

(a) The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

(b) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder including an executor, administrator, trustee, guardian, conservator or other fiduciary entrusted with like responsibility for the person or estate of the holder, provided the restriction is authorized by this section and, as provided by Section 10A-1-3.42(d), its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by Section 10A-1-3.45. Even if not so noted, a restriction is enforceable against a person with actual knowledge of the restriction.

(c) A restriction on the transfer or registration of transfer of shares is authorized:

(1) To maintain the corporation's status when it is dependent on the number or identity of its shareholders; or

(2) To preserve exemptions under federal or state securities law; or

(3) For any other reasonable purpose.

(d) A restriction on the transfer or registration of transfer of shares may include, but shall not be limited to, a restriction that:

(1) Obligates the shareholder first to offer the corporation or other persons, separately, consecutively, or simultaneously, an opportunity to acquire the restricted shares;

(2) Obligates the corporation or other persons, separately, consecutively, or simultaneously, to acquire the restricted shares;

(3) Requires the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable;

(4) Prohibits the transfer or registration of the restricted shares to or in the name of designated persons or classes of persons, if the prohibition is not manifestly unreasonable; or

(5) Requires the corporation to refuse to transfer the shares.

(e) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.



Section 10A-2-6.28 - Expense of issue.

A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.






Division C - Subsequent Acquisition of Shares by Shareholders and Corporation.

Section 10A-2-6.30 - Shareholders' preemptive rights.

(a) The shareholders of a corporation have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation otherwise provide.

(b) The following principles govern a shareholder's preemptive rights under this section, except to the extent the articles of incorporation expressly provide otherwise:

(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them.

(2) A shareholder may waive his or her preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

(3) There is no preemptive right with respect to:

(i) Shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(ii) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates; or

(iii) Shares sold otherwise than for money.

(4) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

(5) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.

(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights.

(c) For purposes of this section, "shares" include a security convertible into or carrying a right to subscribe for or acquire shares.



Section 10A-2-6.31 - Corporation's acquisition of its own shares.

(a) Except as otherwise provided in its articles of incorporation, a corporation may acquire its own shares. Unless the articles of incorporation prohibit their reissuance, shares so acquired shall constitute treasury shares.

(b) If the articles of incorporation prohibit the reissuance of acquired shares, the reacquisition of the shares shall effect a cancellation of them. A statement of cancellation as to the shares shall be filed as provided in Section 10A-2-6.32. The filing of a statement of cancellation with respect to the shares shall constitute an amendment to the corporation's articles of incorporation reducing the number of shares of the class of shares so canceled that the corporation is authorized to issue by the number of shares so canceled.



Section 10A-2-6.32 - Cancellation of reacquired shares.

(a) A corporation may at any time, by resolution of its board of directors, and without shareholder action:

(1) Cancel all or any part of the shares of the corporation reacquired by it other than shares the reissuance of which is prohibited by the articles of incorporation, and in the event a statement of cancellation shall be filed under this section; or

(2) File a statement of cancellation with respect to shares the reissuance of which is prohibited by the articles of incorporation.

(b) The statement of cancellation shall be executed by the corporation and delivered to the judge of probate for filing. The statement shall set forth:

(1) The name of the corporation;

(2) The number of reacquired shares canceled by resolution duly adopted by the board of directors, itemized by classes and series, and the date of its adoption;

(3) The aggregate number of issued shares, itemized by classes and series, after giving effect to the cancellation; and

(4) If the articles of incorporation provide that any portion of the canceled shares shall not be reissued, the number of shares which the corporation will have authority to issue itemized by classes and series, after giving effect to the cancellation.

(c) Upon the filing of a statement of cancellation with respect to shares other than shares whose reissuance was prohibited by the articles of incorporation, the shares so canceled shall constitute authorized but unissued shares. The filing of a statement of cancellation with respect to shares the reissuance of which was prohibited by the articles of incorporation shall constitute an amendment of the articles of incorporation reducing the number of shares of the class of shares so canceled that the corporation is authorized to issue by the number of shares so canceled.






Division D - Distributions.

Section 10A-2-6.40 - Distributions to shareholders.

(a) A board of directors may authorize and the corporation may make distributions subject to restriction by the articles of incorporation and the limitation in subsection (c).

(b) If the board of directors does not fix the record date for determining shareholders entitled to a distribution other than one involving a repurchase or reacquisition of shares, it is the date the board of directors authorizes the distribution.

(c) No distribution may be made if, after giving it effect:

(1) The corporation would not be able to pay its debts as they become due in the usual course of business; or

(2) The corporation's total assets would be less than the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(d) The board of directors may base a determination that a distribution is not prohibited under subsection (c) either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair revaluation or other method that is reasonable in the circumstances.

(e) The effect of a distribution under subsection (c) is measured:

(1) In the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of (i) the date money or other property is transferred or debt incurred by the corporation or (ii) the date the shareholder ceases to be a shareholder with respect to the acquired shares;

(2) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed;

(3) In all other cases, as of (i) the date the distribution is authorized if the payment occurs within 120 days after the date of authorization or (ii) the date the payment is made if it occurs more than 120 days after the date of authorization.

(f) A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

(g) Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection (c) if its terms provide that payment of principal and interest are to be made only if and to the extent that payment of a distribution could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.









Article 7 - Shareholders.

Division A - Meetings.

Section 10A-2-7.01 - Annual meeting.

(a) A corporation shall hold a meeting of shareholders annually at a time stated or fixed in accordance with the bylaws.

(b) Annual shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.

(c) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.



Section 10A-2-7.02 - Special meeting.

(a) A corporation shall hold a special meeting of shareholders:

(1) On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws; or

(2) If the holders of at least 10 percent of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation's president or secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held, who shall, within 21 days of the receipt of demand, cause notice to be given of the meeting to be held within the minimum time following the notice prescribed by Section 10A-2-7.05(a); or

(3) On call of the holders of at least 10 percent of the votes entitled to be cast at the proposed special meeting who signed a demand for a special meeting valid under subdivision (2), if:

(i) Notice of the special meeting was not given within 21 days after the date the demand was delivered to the corporation's president or secretary; or

(ii) The special meeting was not held in accordance with the notice.

(b) If not otherwise fixed under Section 10A-2-7.03 or 10A-2-7.07, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

(c) Special shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(d) Only business within the purpose or purposes described in the meeting notice required by Section 10A-2-7.05(c) may be conducted at a special shareholders' meeting.



Section 10A-2-7.03 - Court-ordered meeting.

(a) The circuit court of the county where a corporation's principal office, or, if none in this state, its registered office, is located may summarily order a meeting to be held:

(1) On application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of 12 months after the end of the fiscal year or 15 months after its last annual meeting; or

(2) On application of a shareholder who signed a demand for a special meeting valid under Section 10A-2-7.02, if:

(i) Notice of the special meeting was not given within 30 days after the date the demand was delivered to the corporation's president or secretary; or

(ii) The special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting, or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.



Section 10A-2-7.04 - Action without meeting.

(a) Except as provided in the articles of incorporation, action required or permitted by the Constitution of Alabama of 1901 or by this chapter to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all shareholders entitled to vote on the action. The action must be evidenced by one or more written consents describing the action taken, signed by all the shareholders entitled to vote on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) If not otherwise fixed under Section 10A-2-7.03 or 10A-2-7.07, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs the consent under subsection (a).

(c) A consent signed under this section has the effect of a meeting vote and may be described as in any document.

(d) If this chapter requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by unanimous consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the proposed action at least 10 days before the action is taken. The notice must contain or be accompanied by the same material that, under this chapter, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.



Section 10A-2-7.05 - Notice of meeting.

(a) A corporation, or, in the case of a special meeting called pursuant to Section 10A-2-7.02(a)(3), the persons calling the meeting, shall notify shareholders in writing of the date, time, and place of each annual and special shareholders' meeting no fewer than 10 nor more than 60 days before the meeting date. Unless this chapter or the articles of incorporation require otherwise, the corporation, or other persons calling the meeting, are required to give notice only to shareholders entitled to vote at the meeting. Notwithstanding the provisions of this section or any other provisions of this chapter, the stock or bonded indebtedness of a corporation shall not be increased at a meeting unless notice of the meeting shall have been given as may be required by Section 234 of the Constitution of Alabama of 1901, as the same may be amended from time to time.

(b) Unless this chapter or the articles of incorporation require otherwise, notice of an annual meeting need not include a statement of the purpose or purposes for which the meeting is called.

(c) Notice of a special meeting must include a statement of the purpose or purposes for which the meeting is called.

(d) If not otherwise fixed under Section 10A-2-7.03 or 10A-2-7.07, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the day before the first notice is delivered to shareholders.

(e) Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under Section 10A-2-7.07, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date.



Section 10A-2-7.06 - Waiver of notice.

(a) A shareholder may waive any notice required by the Constitution of Alabama of 1901, this title or this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A shareholder's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting;

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter before action is taken on the matter.



Section 10A-2-7.07 - Record date.

(a) The bylaws may fix or provide the manner of fixing the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(b) A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

(c) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

(d) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.






Division B - Voting.

Section 10A-2-7.20 - Shareholders' list for meeting.

(a) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list must be arranged by voting group, and within each voting group by class or series of shares, and show the address of and number of shares held by each shareholder.

(b) The shareholders' list must be available for inspection by any shareholder, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or, if the corporation's principal office is located outside this state, at its registered office. A shareholder, his or her agent, or attorney is entitled on written demand to inspect and, for a proper purpose, to copy the list, during regular business hours and at his or her expense, during the period it is available for inspection.

(c) The corporation shall make the shareholders' list available at the meeting, and any shareholder, his or her agent, or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(d) If the corporation refuses to allow a shareholder, his or her agent, or attorney to inspect the shareholders' list before or at the meeting, or copy the list as permitted by subsection (b), the circuit court of the county where a corporation's principal office, or, if none in this state, its registered office, is located, on application of the shareholder, may summarily order the inspection or copying at the corporation's expense, may postpone the meeting for which the list was prepared until the inspection or copying is complete, and shall order the corporation to pay the shareholder's costs, including reasonable counsel fees, incurred in obtaining the order in the same circumstances and subject to the same defense as applicable to orders to pay costs under Section 10A-2-16.04(c).

(e) Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.

(f) The stock transfer records of the corporation shall be prima facie evidence as to who are the shareholders entitled to examine the shareholders' list or transfer records or to vote at any meeting of shareholders.



Section 10A-2-7.21 - Voting entitlement of shares.

(a) Except as provided in subsections (b) and (c) or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote.

(b) The shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation, unless a court of competent jurisdiction determines that the voting of the shares is not for the purpose of perpetuation of management or other improper purpose.

(c) Subsection (b) does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(d) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.



Section 10A-2-7.22 - Proxies.

(a) A shareholder may vote his or her shares in person or by proxy. An electronic transmission must contain or be accompanied by information from which one can reasonably determine that the shareholder authorized the transmission and that it is the shareholder who actually votes or corresponds on the transmission.

(b) A shareholder or his or her agent or attorney-in-fact may appoint a proxy to vote or otherwise act for him or her by signing an appointment form or by means of an electronic transmission. An electronic transmission must contain or be accompanied by information from which one can determine that the shareholder, the shareholder's agent, or the shareholder's attorney-in-fact authorized the transmission.

(c) An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for 11 months unless a longer period is expressly provided in the appointment form.

(d) An appointment of a proxy is revocable by the shareholder unless the appointment form or electronic transmission conspicuously states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

(1) A pledgee;

(2) A person who purchased or agreed to purchase the shares;

(3) A creditor of the corporation who extended it credit under terms requiring the appointment;

(4) An employee of the corporation whose employment contract requires the appointment; or

(5) A party to a voting agreement created under Section 10A-2-7.31.

(e) The revocation of an appointment or the death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the revocation, death, or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his or her authority under the appointment.

(f) An appointment made irrevocable under subsection (d) is revoked when the interest with which it is coupled is extinguished.

(g) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if he or she did not know of its existence when he or she acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares.

(h) Subject to Section 10A-2-7.24 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.

(i) Nothing in this section shall be construed as limiting, or extending, authority granted under a durable power of attorney as provided in Section 26-1-2.



Section 10A-2-7.23 - Shares held by nominees.

(a) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

(b) The procedure may set forth:

(1) The types of nominees to which it applies;

(2) The rights or privileges that the corporation recognizes in a beneficial owner;

(3) The manner in which the procedure is selected by the nominee;

(4) The information that must be provided when the procedure is selected;

(5) The period for which selection of the procedure is effective; and

(6) Other aspects of the rights and duties created.



Section 10A-2-7.24 - Corporation's acceptance of votes.

(a) If the name signed on, or otherwise submitted by means of an electronic transmission with respect to, a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.

(b) If the name signed on, or otherwise submitted by means of an electronic transmission with respect to, a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:

(1) The shareholder is an entity and the name signed or otherwise submitted by means of an electronic transmission purports to be that of an officer or agent of the entity;

(2) The name signed or otherwise submitted by means of an electronic transmission purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) The name signed or otherwise submitted by means of an electronic transmission purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of his or her status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(4) The name signed or otherwise submitted by means of an electronic transmission purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment; or

(5) Two or more persons are the shareholder as cotenants or fiduciaries and the name signed or otherwise submitted by means of an electronic transmission purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all co-owners.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or otherwise submitted with respect thereto by means of an electronic transmission or about the signatory's authority to sign for, or otherwise submit by means of an electronic transmission on behalf of, the shareholder.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section or subsection (b) of Section 10A-2-7.22 are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.



Section 10A-2-7.25 - Quorum and voting requirements for voting groups.

(a) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this chapter provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter, but in no event shall a quorum consist of less than one-third of the votes entitled to be cast on the matter by the voting group.

(b) Once a share is represented for any purpose at a meeting, it is, unless established to the contrary, presumed present for quorum purposes for the remainder of the meeting.

(c) If a quorum is present when a vote is taken, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the Constitution of Alabama of 1901, as the same may be amended from time to time, the articles of incorporation, or this chapter require a greater number of affirmative votes.

(d) An amendment of articles of incorporation adding, changing, or deleting a quorum or voting requirement for a voting group greater than specified in subsection (a) or (c) is governed by Section 10A-2-7.27.

(e) The election of directors is governed by Section 10A-2-7.28.



Section 10A-2-7.26 - Action by single and multiple voting groups.

(a) If the articles of incorporation or this chapter provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in Section 10A-2-7.25.

(b) If the articles of incorporation or this chapter provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in Section 10A-2-7.25. Action may be taken by one voting group on a matter even though no action is taken by another group entitled to vote on the matter.



Section 10A-2-7.27 - Greater quorum or voting requirements.

(a) The articles of incorporation may provide for a greater quorum or voting requirement for shareholders, or voting groups of shareholders, than is provided for by this title or this chapter.

(b) An amendment to the articles of incorporation that adds, changes, or deletes a greater quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.



Section 10A-2-7.28 - Voting for directors; cumulative voting.

(a) Unless otherwise provided in the articles of incorporation, directors are elected by a majority of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present when the vote is taken.

(b) Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

(c) A statement included in the articles of incorporation that “[all] [a designated voting group of] shareholders are entitled to cumulate their votes for directors,” or words of similar import, means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

(d) Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:

(1) The meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or

(2) A shareholder who has the right to cumulate his or her votes gives notice to the corporation not less than 48 hours before the time set for the meeting of his or her intent to cumulate his or her votes during the meeting, and if one shareholder gives this notice all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice.






Division C - Voting Trusts and Agreements.

Section 10A-2-7.30 - Voting trust.

(a) One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust, which may include anything consistent with its purpose, and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

(b) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust is valid for not more than 10 years after its effective date unless extended under subsection (c).

(c) All or some of the parties to a voting trust may extend it for additional terms of not more than 10 years each by signing an extension agreement and obtaining the voting trustee's written consent to the extension. Any extension is valid from the date the first shareholder signs the extension agreement. The voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office. An extension agreement binds only those parties signing it.



Section 10A-2-7.31 - Voting agreements.

(a) Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of Section 10A-2-7.30.

(b) A voting agreement created under this section is specifically enforceable.



Section 10A-2-7.32 - Shareholder agreements.

(a) An agreement among the shareholders of a corporation that complies with this section is effective among the shareholders and the corporation even though it is inconsistent with one or more provisions of this chapter in that it:

(1) Eliminates the authority of the board of directors or restricts the discretion or powers of the board of directors;

(2) Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations in Section 10A-2-6.40;

(3) Establishes who shall be directors or officers of the corporation, or their terms of office or manner of selection or removal;

(4) Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies;

(5) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer, or employee of the corporation or among any of them;

(6) Transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders;

(7) Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency; or

(8) Otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors and the corporation, or among any of them, and is not contrary to public policy.

(b) An agreement authorized by this section shall be:

(1) Set forth (A) in the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement or (B) in a written agreement that is signed by all persons who are shareholders at the time of the agreement and is made known to the corporation; and

(2) Subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise.

(c) The existence of an agreement authorized by this section shall be noted conspicuously on the front or back of each certificate for outstanding shares. If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and either add the notation or issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate shall not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to recision of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate for the shares in compliance with this subsection. An action to enforce the right of recision authorized by this subsection must be commenced within the earlier of 90 days after discovery of the existence of the agreement or two years after the time of purchase of the shares.

(d) An agreement authorized by this section shall cease to be effective when shares of the corporation are listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation's articles of incorporation or bylaws, adopt an amendment of the articles of incorporation or bylaws, without shareholder action, to delete the agreement and any references to it.

(e) An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom the discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

(f) The existence or performance of an agreement authorized by this section shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

(g) Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made.






Division D - Infant Stockholders.

Section 10A-2-7.33 - Corporation without notice of infancy may treat infant as having capacity to vote, transfer, etc.

A corporation may treat an infant who holds stock or other securities of the corporation in his or her own name as having capacity to vote or to give consent in person or by proxy in respect thereof, to transfer and to convey the same and to make elections and exercise rights relating to the stock or securities, unless the corporation has notice of the infancy by delivery to it or to its transfer agent of a written notice stating that the holder is an infant.



Section 10A-2-7.34 - Infant not entitled to disaffirm as against corporation without notice of infancy.

An infant holder of stock or other securities of a corporation, having voted or given consent in respect thereto, having transferred or conveyed the stock or securities or having made an election or exercised a right relating to the stock or security, shall have no right thereafter to disaffirm or avoid, as against the corporation, any act on his or her part unless, prior to the receipt, vote or consent, the making of the election or the exercise of the right, the corporation had written notice of the infancy by delivery to it or to its transfer agent of a written notice stating that the holder was an infant.



Section 10A-2-7.35 - Right of infant to receive dividends in own name.

An infant may in his or her own right receive dividends in respect of the stock or securities standing in his or her name on the books of the corporation, and the receipt shall constitute a valid and sufficient release and discharge of the corporation for the dividends paid to the infant stockholder, notwithstanding that the corporation may have actual or written notice of the infancy of the holder of its stock or securities.



Section 10A-2-7.36 - Effect of chapter on Transfers to Minors Act, etc.

Nothing contained in this chapter shall be construed to in anywise affect the provisions of the "Alabama Uniform Transfers to Minors Act" or similar statutes.









Article 8 - Directors and Officers.

Division A - Board of Directors.

Section 10A-2-8.01 - Requirements for and duties of board of directors.

(a) Each corporation must have a board of directors.

(b) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized under Section 10A-2-7.32.



Section 10A-2-8.02 - Qualifications of directors.

The articles of incorporation or bylaws may prescribe qualifications for directors. A director shall be a natural person of the age of at least nineteen (19) years but need not be a resident of this state or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.



Section 10A-2-8.03 - Number and election of directors.

(a) The number of directors shall be one or more, as specified in or fixed in accordance with the articles of incorporation or bylaws.

(b) If a board of directors has power to fix or change the number of directors, the board may increase or decrease by 30 percent or less the number of directors last approved by the shareholders, but only the shareholders may increase or decrease by more than 30 percent the number of directors last approved by the shareholders.

(c) The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the shareholders, or, if the articles of incorporation so provide, by the board of directors. After shares are issued, only the shareholders may change the range for the size of the board or change from a fixed to a variable-range size board or vice versa.

(d) Directors are elected at the first annual shareholder's meeting and at each annual meeting thereafter unless their terms are staggered under Section 10A-2-8.06.



Section 10A-2-8.04 - Election of directors by certain classes of shareholders.

If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. A class, or classes, of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors.



Section 10A-2-8.05 - Terms of directors generally.

(a) The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

(b) The terms of all other directors expire at the next annual shareholders' meeting following their election unless their terms are staggered under Section 10A-2-8.06.

(c) A decrease in the number of directors does not shorten an incumbent director's term.

(d) The term of a director elected to fill a vacancy expires at the next shareholders' meeting at which directors are elected.

(e) Despite the expiration of a director's term, he or she continues to serve until his or her successor is elected and qualified or until there is a decrease in the number of directors.



Section 10A-2-8.06 - Staggered terms for directors.

If there are nine or more directors, the articles of incorporation may provide for staggering their terms by dividing the total number of directors into two or three groups, with each group containing one-half or one-third of the total, as near as may be. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire.



Section 10A-2-8.07 - Resignation of directors.

(a) A director may resign at any time by delivering written notice to the board of directors, its chair, or to the corporation.

(b) A resignation is effective when the notice is delivered unless the notice specifies a later effective date.



Section 10A-2-8.08 - Removal of directors by shareholders.

(a) The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

(b) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove him or her.

(c) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect him or her under cumulative voting is voted against his or her removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove him or her exceeds the number of votes cast not to remove him or her.

(d) A director may be removed by the shareholders only at a meeting called for the purpose of removing him or her and the meeting notice must state that the purpose, or one of the purposes, of the meeting is the removal of the director.



Section 10A-2-8.09 - Removal of directors by judicial proceeding.

(a) The circuit court of the county where a corporation's principal office, or, if none in this state, its registered office, is located may remove a director of the corporation from office in a proceeding commenced either by the corporation or by its shareholders holding at least 10 percent of the outstanding shares of any class if the court finds that (1) the director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation and (2) removal is in the best interest of the corporation.

(b) The court that removes a director may bar the director from reelection for a period prescribed by the court.

(c) If shareholders commence a proceeding under subsection (a), they shall make the corporation a party defendant.



Section 10A-2-8.10 - Vacancy on board.

(a) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors:

(1) The shareholders may fill the vacancy, whether resulting from an increase in the number of directors or otherwise; or

(2) The board of directors may fill the vacancy, except that the directors shall have the power to fill a vacancy resulting from an increase in the number of directors only if expressly provided for in the articles of incorporation; or

(3) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy, if it is one that the directors are authorized to fill, by the affirmative vote of a majority of all the directors remaining in office.

(b) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders.

(c) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under Section 10A-2-8.07(b) or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.



Section 10A-2-8.11 - Compensation of directors,

Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.






Division B - Meetings and Actions of the Board.

Section 10A-2-8.20 - Meetings.

(a) The board of directors may hold regular or special meetings in or out of this state.

(b) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



Section 10A-2-8.21 - Action without meeting.

(a) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.

(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(c) A consent signed under this section has the effect of a meeting vote and may be so described in any document.



Section 10A-2-8.22 - Notice of meeting.

(a) Regular meetings of the board of directors may be held with or without notice as prescribed in the bylaws.

(b) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two days' notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.



Section 10A-2-8.23 - Waiver of notice.

(a) A director may waive any notice required by this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by subsection (b), the waiver must be in writing, signed by the director entitled to notice, and filed with the minutes or corporate records.

(b) A director's attendance at or participation in a meeting:

(1) Waives objection to lack of any required notice to him or her or defective notice of the meeting unless the director at the beginning of the meeting (or promptly upon his or her arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting, and

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the director objects to considering the matter before action is taken on the matter.



Section 10A-2-8.24 - Quorum and voting.

(a) Unless the articles of incorporation or bylaws require a greater number, a quorum of a board of directors consists of:

(1) A majority of the fixed number of directors if the corporation has a fixed board size; or

(2) A majority of the fixed number of directors prescribed, or if no number is prescribed the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

(b) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (a).

(c) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors. A director is, unless established to the contrary, presumed present for quorum purposes for the remainder of a meeting at which he or she has been present for any purpose.

(d) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless: (1) he or she objects at the beginning of the meeting, or promptly upon his or her arrival, to holding it or transacting business at the meeting or, as to a matter required under the articles of incorporation or the bylaws to be included in the notice of the purpose of the meeting, he or she objects before action is taken on the matter; (2) his or her dissent or abstention from action taken is entered in the minutes of the meeting; or (3) he or she delivers written notice of his or her dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.



Section 10A-2-8.25 - Committees.

(a) Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one or more committees and appoint members of the board of directors to serve on them. Each committee may have one or more members, who serve at the pleasure of the board of directors.

(b) The creation of a committee and appointment of members to it must be approved by the greater of (1) a majority of all the directors in office when the action is taken or (2) the number of directors required by the articles of incorporation or bylaws to take action under Section 10A-2-8.24.

(c) Sections 10A-2-8.20 through 10A-2-8.24, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

(d) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under Section 10A-2-8.01.

(e) A committee may not however:

(1) Authorize distributions;

(2) Approve or propose to shareholders action that this chapter requires be approved by shareholders;

(3) Fill vacancies on the board of directors or on any of its committees;

(4) Amend articles of incorporation pursuant to Section 10A-2-10.02;

(5) Adopt, amend, or repeal bylaws;

(6) Approve a plan of merger not requiring shareholder approval;

(7) Authorize or approve reacquisition of shares, except according to formula or method prescribed by the board of directors; or

(8) Authorize or approve the issuance or sale or contract for sale of shares, or determine the designation and relative rights, preferences, and limitations of a class or series of shares, except that the board of directors may authorize a committee, or a senior executive officer of the corporation, to do so within limits specifically prescribed by the board of directors.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in Section 10A-2-8.30.






Division C - Standards of Conduct.

Section 10A-2-8.30 - General standards for directors.

(a) A director shall discharge his or her duties as a director, including duties as a member of a committee:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner the director believes to be in the best interests of the corporation.

(b) In discharging his or her duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters;

(2) Legal counsel, public accountants, certified public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3) A committee of the board of directors of which he or she is not a member if the director reasonably believes the committee merits confidence.

(c) A director is not acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) A director is not liable for any action taken as a director, or any failure to take any action, if the director performed the duties of his or her office in compliance with this section.

(e) The above standards are subject to any provision of the articles of incorporation that may be adopted pursuant to Section 10A-2-2.02(b)(3).



Section 10A-2-8.31 - Fiduciary obligations not impaired.

Neither an unqualified statement of rights or powers, nor an unqualified grant of authority in this chapter, shall be taken or construed to abrogate, repeal, displace, modify or impair the fiduciary obligations of directors or other officers or employees of a corporation, or of shareholders having or exercising control thereof, or any function thereof, whether by reason of ownership of a majority, or other controlling, interest therein, or otherwise, or the jurisdiction of the courts to grant relief by way of injunction or otherwise, in order to forestall, prevent, correct, remedy or allow damages for fraud, oppression, imposition or other inequitable or remedial conduct in conformity with the applicable principles and practices of law.



Section 10A-2-8.32 - Depreciating stocks or bonds of corporation with intent to buy.

No president, director, or managing officer of any corporation, by whatsoever name or title he or she may be known or called, shall do or omit to do any act, or shall make any declaration or statement in writing, or otherwise, with the intent to depreciate the market value of the stock or bonds of the corporation, and with the further intent to enable the president, director, or other managing officer, or any other person, to buy any stock or bonds at less than the real value thereof.



Section 10A-2-8.33 - Liability for unlawful distributions.

(a) Unless he or she complies with the applicable standards of conduct described in Section 10A-2-8.30, a director who votes for or assents to a distribution made in violation of this chapter or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this chapter or the articles of incorporation.

(b) A director held liable for an unlawful distribution under subsection (a) is entitled to contribution:

(1) From every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in Section 10A-2-8.30, and

(2) From each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of this chapter or the articles of incorporation.

(c) A proceeding under subsection (a) is barred unless it is commenced within three years after the date on which the effect of the distribution was measured under Section 10A-2-6.40.






Division D - Officers.

Section 10A-2-8.40 - Required officers.

(a) A corporation has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(b) A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

(c) The bylaws or the board of directors shall delegate to one of the officers responsibility for preparing minutes of the directors' and shareholders' meetings and for authenticating records of the corporation.

(d) Unless the bylaws provide otherwise, the same individual may simultaneously hold more than one office in a corporation.



Section 10A-2-8.41 - Duties of officers.

Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.



Section 10A-2-8.42 - Standards of conduct for officers.

(a) An officer with discretionary authority shall discharge his or her duties under that authority:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner he or she reasonably believes to be in the best interests of the corporation.

(b) In discharging his or her duties an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(2) Legal counsel, public accountants, certified public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(c) An officer is not acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) An officer is not liable for any action taken as an officer, or any failure to take any action, if he or she performed the duties of his or her office in compliance with this section.



Section 10A-2-8.43 - Resignation and removal of officers.

(a) An officer may resign at any time by giving notice to the corporation. A resignation is effective when the notice is given unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.

(b) A board of directors may remove any officer at any time with or without cause.



Section 10A-2-8.44 - Contract rights of officers.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the officer's contract rights, if any, with the corporation.






Division E - Indemnification.

Section 10A-2-8.50 - Definitions.

In this division:

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(2) "Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise. A director is considered to be serving an employee benefit plan at the corporation's request if his or her duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

(3) "Expenses" include counsel fees.

(4) "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding.

(5) "Official capacity" means (i) when used with respect to a director, the office of director in a corporation; and (ii) when used with respect to an individual other than a director, as contemplated in Section 10A-2-8.56, the office in a corporation held by an officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation. "Official capacity" does not include service for any other foreign or domestic corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise.

(6) "Party" includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

(7) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.



Section 10A-2-8.51 - Authority to indemnify.

(a) Except as provided in subsection (d), a corporation may indemnify an individual made a party to a proceeding because he or she is or was a director against liability incurred in the proceeding if:

(1) The individual conducted himself or herself in good faith; and

(2) The individual reasonably believed:

(i) In the case of conduct in his or her official capacity with the corporation, that the conduct was in its best interests; and

(ii) In all other cases, that the conduct was at least not opposed to its best interests; and

(3) In the case of any criminal proceeding, the individual had no reasonable cause to believe his or her conduct was unlawful.

(b) A director's conduct with respect to an employee benefit plan for a purpose he or she reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2)(ii).

(c) The termination of a proceeding by judgement, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(d) A corporation may not indemnify a director under this section:

(1) In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(2) In connection with any other proceeding charging improper personal benefit to the director, whether or not involving action in his or her official capacity, in which the director was adjudged liable on the basis that personal benefit was improperly received by him or her.

(e) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding.



Section 10A-2-8.52 - Mandatory indemnification.

A corporation shall indemnify a director who was successful, on the merits or otherwise, in the defense of any proceeding, or of any claim, issue or matter in the proceeding, where he or she was a party because he or she is or was a director of the corporation, against reasonable expenses incurred in connection therewith, notwithstanding that he or she was not successful on any other claim, issue or matter in any proceeding.



Section 10A-2-8.53 - Advance for expenses.

(a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(1) The director furnishes the corporation a written affirmation of good faith belief that he or she has met the standard of conduct described in Section 10A-2-8.51;

(2) The director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct, or is not otherwise entitled to indemnification under Section 10A-2-8.51(d), unless indemnification is approved by the court under Section 10A-2-8.54;

(3) A determination is made that the facts then known to those making the determination would not preclude indemnification under this division.

(b) The undertaking required by subsection (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(c) Determinations and authorizations of payments under this section shall be made in the manner specified in Section 10A-2-8.55.



Section 10A-2-8.54 - Court-ordered indemnification.

A director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding, or may file an action therefor in another court of competent jurisdiction if the court has jurisdiction over the corporation and the corporation is a party to the proceeding. On receipt of the application or the filing of the action, the court after giving any notice it considers necessary may order indemnification if it determines:

(1) The director is entitled to mandatory indemnification under Section 10A-2-8.52, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or

(2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not he or she met the standard of conduct set forth in Section 10A-2-8.51 or was adjudged liable as described in Section 10A-2-8.51(d), but if he or she was adjudged so liable the indemnification is limited to reasonable expenses incurred.



Section 10A-2-8.55 - Determination and authorization of indemnification.

(a) A corporation may not indemnify a director under Section 10A-2-8.51 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in Section 10A-2-8.51.

(b) The determination shall be made:

(1) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(2) If a quorum cannot be obtained under subdivision (1), by majority vote of a committee duly designated by the board of directors, in which designation directors who are parties may participate, consisting solely of two or more directors not at the time parties to the proceeding;

(3) By special legal counsel;

(i) Selected by the board of directors or its committee in the manner prescribed in subdivision (1) or (2); or

(ii) If a quorum of the board of directors cannot be obtained under subdivision (1) and a committee cannot be designated under subdivision (2), selected by majority vote of the full board of directors, in which selection directors who are parties may participate; or

(4) By the shareholders, but shares owned by or voted under the control of directors who are at the time parties to the proceeding may not be voted on the determination. A majority of the shares that are entitled to vote on the transaction by virtue of not being owned by or under the control of the directors constitutes a quorum for the purpose of taking action under this section.

(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (b)(3) to select counsel.



Section 10A-2-8.56 - Indemnification of officers, employees, and agents.

(a) An officer of a corporation who is not a director is entitled to mandatory indemnification under Section 10A-2-8.52, and is entitled to apply for court-ordered indemnification under Section 10A-2-8.54, in each case to the same extent as a director.

(b) A corporation may indemnify and may advance expenses under this division to an officer, employee, or agent of the corporation who is not a director to the same extent as to a director.



Section 10A-2-8.57 - Insurance.

A corporation may purchase and maintain insurance, or furnish similar protection, including but not limited to trust funds, self-insurance reserves, or the like, on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by him or her in that capacity or arising from his or her status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify him or her against the same liability under Section 10A-2-8.51 or 10A-2-8.52.



Section 10A-2-8.58 - Application of indemnification provisions.

(a) Any indemnification, or advance for expenses, authorized under this division shall not be deemed exclusive of and shall be in addition to that which may be contained in a corporation's articles of incorporation, bylaws, a resolution of its shareholders or board of directors, or in a contract or otherwise.

(b) This division does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with the director's appearance as a witness in a proceeding at a time when he or she has not been made a named defendant or respondent to the proceeding.






Division F - Directors' Conflicting Interest Transactions.

Section 10A-2-8.60 - Definitions.

In this division:

(1) "Conflicting interest" with respect to a corporation means the interest a director of the corporation has respecting a transaction effected or proposed to be effected by the corporation, or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest, if:

(i) Whether or not the transaction is brought before the board of directors of the corporation for action, the director knows at the time of commitment that he or she or a related person is a party to the transaction or has a beneficial interest in or so closely linked to the transaction and of the financial significance to the director or a related person that the interest would reasonably be expected to exert an influence on the director's judgement if the director were called upon to vote on the transaction; or

(ii) The transaction is brought, or is of the character and significance to the corporation that it would in the normal course be brought, before the board of directors of the corporation for action, and the director knows at the time of commitment that any of the following persons is either a party to the transaction or has a beneficial financial interest in or so closely linked to the transaction and of such financial significance to the person that the interest would reasonably be expected to exert an influence on the director's judgment if the director were called upon to vote on the transaction: (A) an entity, other than the corporation, of which the director is a director, general partner, agent, or employee; (B) a person that controls one or more of the entities specified in subclause (A) or an entity that is controlled by, or is under common control with, one or more of the entities specified in subclause (A); or (C) an individual who is a general partner, principal, or employer of the director.

(2) "Director's conflicting interest transaction" with respect to a corporation means a transaction effected or proposed to be effected by the corporation, or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest, respecting which a director of the corporation has a conflicting interest.

(3) "Related person" of a director means (i) the spouse, or a parent or sibling thereof, of the director, or a child, grandchild, sibling, parent, or spouse of any thereof, of the director, or an individual having the same home as the director, or a trust or estate of which an individual specified in this clause (i) is a substantial beneficiary; or (ii) a trust, estate, incompetent, conservatee, or minor of which the director is a fiduciary.

(4) "Required disclosure" means disclosure by the director who has a conflicting interest of (i) the existence and nature of his or her conflicting interest, and (ii) all facts known to him or her respecting the subject matter of the transaction that an ordinarily prudent person would reasonably believe to be material to a judgment about whether or not to proceed with the transaction.

(5) "Time of commitment" respecting a transaction means the time when the transaction is consummated or, if made pursuant to contract, the time when the corporation, or its subsidiary or the entity in which it has a controlling interest, becomes contractually obligated so that its unilateral withdrawal from the transaction would entail significant loss, liability, or other damage.



Section 10A-2-8.61 - Judicial action.

(a) A transaction effected or proposed to be effected by a corporation, or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest, that is not a director's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in a proceeding by a shareholder or by or in the right of the corporation, because a director of the corporation, or any person with whom or which he or she has a personal, economic, or other association, has an interest in the transaction.

(b) A director's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in a proceeding by a shareholder or by or in the right of the corporation, because the director, or any person with whom or which he or she has a personal, economic, or other association, has an interest in the transaction, if:

(1) Director's action respecting the transaction was at any time taken in compliance with Section 10A-2-8.62; or

(2) Shareholders' action respecting the transaction was at any time taken in compliance with Section 10A-2-8.63; or

(3) The transaction, judged according to the circumstances at the time of commitment, is established to have been fair to the corporation.



Section 10A-2-8.62 - Directors' action.

(a) Directors' action respecting a transaction is effective for purposes of Section 10A-2-8.61(b)(1) if the transaction received the affirmative vote of a majority, but no fewer than two, of those qualified directors on the board of directors or on a duly empowered committee of the board who voted on the transaction after either required disclosure to them, to the extent the information was not known by them, or compliance with subsection (b); provided that action by a committee is to be effective only if (1) all its members are qualified directors, and (2) its members are either all the qualified directors on the board or are appointed by the affirmative vote of a majority of the qualified directors on the board.

(b) If a director has a conflicting interest respecting a transaction but neither the director nor a related person of the director specified in Section 10A-2-8.60(3)(i) is a party to the transaction such that the director may not make the disclosure described in Section 10A-2-8.60(4)(ii), then disclosure is sufficient for purposes of subsection (a) if the director (1) discloses to the directors voting on the transaction the existence and nature of his or her conflicting interest and informs them of the character and limitations imposed by that duty before their vote on the transaction and (2) plays no part, directly or indirectly, in their deliberations or vote.

(c) A majority, but no fewer than two, of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with this section. Directors' action that otherwise complies with this section is not affected by the presence or vote of a director who is not a qualified director.

(d) For purposes of this section, "qualified director" means, with respect to a director's conflicting interest transaction, any director who does not have either (1) a conflicting interest respecting the transaction or (2) a familial, financial, professional, or employment relationship with a second director who does have a conflicting interest respecting the transaction, which relationship would, in the circumstances, reasonably be expected to exert an influence on the first director's judgement when voting on the transaction.



Section 10A-2-8.63 - Shareholders' action.

(a) Shareholders' action respecting a transaction is effective for purposes of Section 10A-2-8.61(b)(2) if a majority of the votes entitled to be cast by the holders of all qualified shares were cast in favor of the transaction after (1) notice to shareholders describing the director's conflicting interest transactions, (2) provision of the information referred to in subsection (d), and (3) required disclosure to the shareholders who voted on the transaction, to the extent the information was not known by them.

(b) For purposes of this section, "qualified shares" means any shares entitled to vote with respect to the director's conflicting interest transaction except shares that, to the knowledge, before the vote, of the secretary, or other officer or agent of the corporation authorized to tabulate votes, are beneficially owned, or the voting of which is controlled, by a director who has a conflicting interest respecting the transaction or by a related person of the director, or both.

(c) A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of action that complies with this section. Subject to the provisions of subsections (d) and (e), shareholders' action that otherwise complies with this section is not affected by the presence of holders, or the voting, of shares that are not qualified shares.

(d) For purposes of compliance with subsection (a), a director who has a conflicting interest respecting the transaction shall, before the shareholders' vote, inform the secretary, or other officer or agent of the corporation authorized to tabulate votes, of the number, and the identity of persons holding or controlling the vote, of all shares that the director knows are beneficially owned, or the voting of which is controlled, by the director or by a related person of the director, or both.

(e) If a shareholder's vote does not comply with subsection (a) solely because of the failure of a director to comply with subsection (a), and if the director establishes that his or her failure did not determine and was not intended by him or her to influence the outcome of the vote, the court may, with or without further proceedings respecting Section 10A-2-8.61(b)(3), take action respecting the transaction and the director, and give the effect, if any, to the shareholder's vote, as it considers appropriate in the circumstances.









Article 10 - Amendment of Articles of Incorporation and Bylaws.

Division A - Amendment of Articles of Incorporation.

Section 10A-2-10.01 - Authority to amend articles of incorporation.

(a) A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation. Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

(b) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.



Section 10A-2-10.02 - Amendment by board of directors.

Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles of incorporation without shareholder action:

(1) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) To delete the names and addresses of the initial directors;

(3) To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Secretary of State;

(4) To change each issued and unissued authorized share of an outstanding class into a greater number of whole shares if the corporation has only shares of that class outstanding;

(5) To change the corporate name by substituting the word "corporation," or "incorporated," or an abbreviation of one of the words for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution for the name; or

(6) To make any other change expressly permitted by this chapter to be made without shareholder action.



Section 10A-2-10.03 - Amendment by board of directors and shareholders.

(a) A corporation's board of directors may propose one or more amendments to the articles of incorporation for submission to the shareholders.

(b) For the amendments to be adopted:

(1) The board of directors must recommend the amendment to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the amendment; and

(2) The shareholders entitled to vote on the amendment must approve the amendment as provided in subsection (e).

(c) Subject to the corporation's articles of incorporation, the board of directors may condition its submission of the proposed amendment on any basis, except that the board of directors may not decrease the vote required for approval under subsection (e).

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with Section 10A-2-7.05. The notice of meeting must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) Unless this chapter, the articles of incorporation, or the board of directors, acting pursuant to subsection (c), require a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:

(1) A majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create dissenters' rights; and

(2) The votes required by Sections 10A-2-7.25 and 10A-2-7.26 by every other voting group entitled to vote on the amendment.



Section 10A-2-10.04 - Voting on amendments by voting groups.

(a) The holders of the outstanding shares of a class are entitled to vote as a separate voting group, if shareholder voting is otherwise required by this chapter, on a proposed amendment if the amendment would:

(1) Increase or decrease the aggregate number of authorized shares of the class;

(2) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(3) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(4) Change the designation, rights, preferences, or limitations of all or part of the shares of the class;

(5) Change the shares of all or part of the class into a different number of shares of the same class;

(6) Create a new class of shares having rights or preferences with respect to distributions or to dissolutions that are prior, superior, or substantially equal to the shares of the class;

(7) Increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolutions that are prior, superior, or substantially equal to the shares of the class;

(8) Limit or deny an existing preemptive right of all or part of the shares of the class; or

(9) Cancel or otherwise affect rights to distributions of dividends that have accumulated but not yet been declared on all or part of the shares of the class.

(b) If a proposed amendment would affect a series of a class of shares in one or more ways described in subsection (a), the shares of that series are entitled to vote as a separate voting group on the proposed amendment.

(c) If a proposed amendment that entitles two or more series of shares to vote as separate voting groups under this section would affect those two or more series in the same or substantially similar way, the shares of all the series so affected must vote together as a single voting group on the proposed amendment.

(d) A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.



Section 10A-2-10.05 - Amendment before issuance of shares.

If a corporation has not yet issued shares, its board of directors may adopt one or more amendments to the corporation's articles of incorporation.



Section 10A-2-10.06 - Articles of amendment.

A corporation amending its articles of incorporation shall deliver to the judge of probate for filing articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment adopted;

(3) If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;

(4) The date of each amendment's adoption;

(5) If an amendment was adopted by the board of directors without shareholder action, a statement to that effect and that shareholder action was not required;

(6) If an amendment was approved by the shareholders:

(i) The designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment, and the number of votes of each voting group indisputably represented at the meeting; and

(ii) Either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each voting group and a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group.



Section 10A-2-10.07 - Restated articles of incorporation.

(a) A corporation's board of directors may restate its articles of incorporation at any time with or without shareholder action.

(b) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring shareholder approval, it must be adopted as provided in Section 10A-2-10.03.

(c) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with Section 10A-2-7.05. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement that identifies any amendment or other change it would make in the articles.

(d) A corporation restating its articles of incorporation shall deliver to the judge of probate for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(1) Whether the restatement contains an amendment to the articles requiring shareholder approval and, if it does not, that the board of directors adopted the restatement;

(2) If the restatement contains an amendment to the articles requiring shareholder approval, the information required by Section 10A-2-10.06.

(e) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(f) The judge of probate may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (d).



Section 10A-2-10.08 - Amendment pursuant to reorganization.

(a) A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles of incorporation after amendment contain only provisions required or permitted by Section 10A-2-2.02.

(b) The individual or individuals designated by the court shall deliver to the judge of probate for filing articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment approved by the court;

(3) The date of the court's order or decree approving the articles of amendment;

(4) The title of the reorganization proceeding in which the order or decree was entered; and

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

(c) Shareholders of a corporation undergoing reorganization do not have dissenters' rights except as and to the extent provided in the reorganization plan.

(d) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



Section 10A-2-10.09 - Effect of amendment.

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.






Division B - Amendment of Bylaws.

Section 10A-2-10.20 - Amendment by board of directors or shareholders.

(a) A corporation's board of directors may amend or repeal the corporation's bylaws unless:

(1) The articles of incorporation or this chapter reserve this power exclusively to the shareholders in whole or part; or

(2) The shareholders in amending or repealing a particular bylaw provide expressly that the board of directors may not amend or repeal that bylaw.

(b) A corporation's shareholders may amend or repeal the corporation's bylaws even though the bylaws may also be amended or repealed by its board of directors.



Section 10A-2-10.21 - Bylaw increasing quorum or voting requirement for shareholders.

(a) If authorized by the articles of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater quorum or voting requirement for shareholders, or voting groups of shareholders, than is required by this chapter. The adoption or amendment of a bylaw that adds, changes, or deletes a greater quorum or voting requirement for shareholders must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(b) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (a) may not be adopted, amended, or repealed by the board of directors.



Section 10A-2-10.22 - Bylaw increasing quorum or voting requirement for directors.

(a) A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed:

(1) If originally adopted by the shareholders, only by the shareholders;

(2) If originally adopted by the board of directors, either by the shareholders or by the board of directors.

(b) A bylaw adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

(c) Action by the board of directors under subsection (a)(2) to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.









Article 11 - Merger and Share Exchange.

Section 10A-2-11.01 - Merger.

(a) Subject to the limitations of the Constitution of Alabama of 1901 as the same may be amended from time to time, one or more corporations may merge into another corporation if the board of directors of each corporation adopts and its shareholders, if required by Section 10A-2-11.03, approve a plan of merger.

(b) The plan of merger must set forth:

(1) The name of each corporation planning to merge and the name of the surviving corporation into which each other corporation plans to merge;

(2) The terms and conditions of the merger; and

(3) The manner and basis of converting the shares of each corporation into shares, obligations, or other securities of any other corporation or into cash or other property in whole or part.

(c) The plan of merger may set forth:

(1) Amendments to the articles of incorporation of the surviving corporation; and

(2) Other provisions relating to the merger.



Section 10A-2-11.02 - Share exchange.

(a) Subject to the limitations of the Constitution of Alabama of 1901, as it may be amended from time to time, a corporation may acquire all of the outstanding shares of one or more classes or series of another corporation if the board of directors of each corporation adopts and, if required by Section 10A-2-11.03, the shareholders of each corporation approve the exchange.

(b) The plan of exchange shall set forth all of the following:

(1) The name of the corporation whose shares will be acquired and the name of the acquiring corporation.

(2) The terms and conditions of the exchange.

(3) The manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or for cash or other property in whole or part.

(c) The plan of exchange may set forth other provisions relating to the exchange.

(d) This section does not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange or otherwise.



Section 10A-2-11.03 - Action on plan.

(a) After adopting a plan of merger or share exchange, the board of directors of each corporation party to the merger, and the board of directors of the corporation whose shares will be acquired in the share exchange, shall submit the plan of merger, except as provided in subsection (g), or share exchange for approval by its shareholders.

(b) For a plan of merger or share exchange to be approved:

(1) The board of directors must recommend the plan of merger or share exchange to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the plan; and

(2) The shareholders entitled to vote must approve the plan.

(c) Subject to the corporation's articles of incorporation, the board of directors may condition its submission of the proposed merger or share exchange on any basis, except that the board of directors may not decrease the vote required for approval under subsection (e).

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with Section 10A-2-7.05. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger or share exchange and contain or be accompanied by a copy or summary of the plan.

(e) Unless this chapter or the articles of incorporation require a greater or lesser vote or a vote by voting groups, or the board of directors, acting pursuant to subsection (c), requires a greater vote or a vote by voting groups, the plan of merger or share exchange to be authorized must be approved by each voting group entitled to vote separately on the plan by two thirds of all the votes entitled to be cast on the plan by that voting group; but in no case may the vote required for shareholder approval be set at less than a majority of the votes entitled to be cast on the plan by each voting group.

(f) Separate voting by voting groups is required:

(1) On a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation, would require action by one or more separate voting groups on the proposed amendment under Section 10A-2-10.04;

(2) On a plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group.

(g) Action by the shareholders of the surviving corporation on a plan of merger is not required if:

(1) The articles of incorporation of the surviving corporation will not differ, except for amendments enumerated in Section 10A-2-10.02, from its articles before the merger;

(2) Each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations, and relative rights, immediately after;

(3) The number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20 percent the total number of voting shares of the surviving corporation outstanding immediately before the merger; and

(4) The number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20 percent the total number of participating shares outstanding immediately before the merger.

(h) As used in subsection (g):

(1) "Participating shares" means shares that entitle their holders to participate without limitation in distributions.

(2) "Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.

(i) After a merger or share exchange is authorized, and at any time before articles of merger or share exchange are filed, the planned merger or share exchange may be abandoned, subject to any contractual rights, without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors.



Section 10A-2-11.04 - Merger of subsidiary.

(a) Subject to the limitations of the Constitution of Alabama of 1901, as the same may be amended from time to time, a parent corporation owning at least 80 percent of the outstanding shares of each class of a subsidiary corporation may merge the subsidiary into itself without approval of the shareholders of the parent or subsidiary.

(b) The board of directors of the parent shall adopt a plan of merger that sets forth:

(1) The names of the parent and subsidiary; and

(2) The manner and basis of converting the shares of the subsidiary into shares, obligations, or other securities of the parent or any other corporation or into cash or other property in whole or part.

(c) The parent shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary who does not waive the mailing requirement in writing.

(d) The parent may not deliver articles of merger to the Secretary of State for filing until at least 30 days after the date it mailed a copy of the plan of merger to each shareholder of the subsidiary who did not waive the mailing requirement.

(e) Articles of merger under this section may not contain amendments to the articles of incorporation of the parent corporation, except for amendments enumerated in Section 10A-2-10.02.



Section 10A-2-11.05 - Articles of merger or share exchange.

(a) After a plan of merger or share exchange is approved by the shareholders, or adopted by the board of directors if shareholder approval is not required, the surviving or acquiring corporation shall deliver to the Secretary of State for filing articles of merger or share exchange setting forth:

(1) The plan of merger or share exchange;

(2) If shareholder approval was not required, a statement to that effect;

(3) If approval of the shareholders of one or more corporations party to the merger or share exchange was required:

(i) The designation, number of outstanding shares, and number of votes entitled to be cast by each voting group entitled to vote separately on the plan as to each corporation; and

(ii) Either the total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan or the total number of undisputed votes cast for the plan separately by each voting group and a statement that the number cast for the plan by each voting group was sufficient for approval by that voting group; and

(4) As to each domestic corporation, the county in which its articles of incorporation are filed.

(b) A merger or share exchange takes effect upon the effective date of the articles of merger or share exchange.



Section 10A-2-11.06 - Effect of merger or share exchange.

(a) When a merger takes effect:

(1) Every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

(2) The surviving corporation thereupon and thereafter possesses all the rights, immunities, and franchises, of a public as well as of a private nature, of every corporation party to the merger; and all property, real, personal and mixed, and all debts due each of the corporations so merged, are taken and deemed to be transferred and vested in the surviving corporation without further act or deed; and title to any real estate, or an interest therein, vested in any of the corporations shall not revert nor in any way be impaired by reason of the merger;

(3) The surviving corporation shall be responsible and liable for all the liabilities and obligations of each corporation party to the merger; and neither the rights of creditors nor any liens upon the property of any corporation party to the merger shall be impaired by the merger;

(4) Any claim existing or action or proceeding pending by or against any corporation party to the merger may be prosecuted, or continued, as if the merger had not taken place, or the surviving corporation may be substituted in the action or proceeding for the corporation whose existence ceased;

(5) The articles of incorporation of the surviving corporation are amended to the extent provided in the plan of merger; and

(6) The shares of each corporation party to the merger that are to be converted into shares, obligations, or other securities of the surviving or any other corporation or into cash or other property are converted and the former holders of the shares are entitled only to the rights provided in the articles of merger or to their rights under Article 13.

(b) When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan, and the former holders of the shares are entitled only to the exchange rights provided in the articles of share exchange or to their rights under Article 13.



Section 10A-2-11.07 - Merger or share exchange with foreign corporation.

(a) Subject to the limitations of the Constitution of Alabama of 1901, as the same may be amended from time to time, one or more foreign corporations may merge or enter into a share exchange with one or more domestic corporations if:

(1) In a merger, the merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(2) In a share exchange, the corporation whose shares will be acquired is a domestic corporation, whether or not a share exchange is permitted by the law of the state or country under whose law the acquiring corporation is incorporated;

(3) The foreign corporation complies with Section 10A-2-11.05 if it is the surviving corporation of the merger or acquiring corporation of the share exchange; and

(4) Each domestic corporation complies with the applicable provisions of Sections 10A-2-11.01 through 10A-2-11.04 and, if it is the surviving corporation of the merger or acquiring corporation of the share exchange, with Section 10A-2-11.05.

(b) Upon the merger or share exchange taking effect, the surviving foreign corporation of a merger and the acquiring foreign corporation of a share exchange is deemed:

(1) To appoint the Secretary of State as its agent for service of process in a proceeding to enforce any obligation or the rights of dissenting shareholders of each domestic corporation party to the merger or share exchange; and

(2) To agree that it will promptly pay to the dissenting shareholders of each domestic corporation party to the merger or share exchange the amount, if any, to which they are entitled under Article 13.

(c) This section does not limit the power of a foreign corporation to acquire all or part of the shares of one or more classes or series of a domestic corporation through a voluntary exchange or otherwise.



Section 10A-2-11.08 - Nonexclusive.

This article is not exclusive. Corporations may merge or exchange their shares in any other manner provided by law.






Article 12 - Sale or Mortgage of Assets.

Section 10A-2-12.01 - Sale of assets in regular course of business and mortgage of assets.

(a) Subject to the limitations of the Constitution of Alabama of 1901, as the same may be amended from time to time, a corporation may, on the terms and conditions and for the consideration determined by the board of directors:

(1) Sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of business;

(2) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or

(3) Transfer any or all of its property to a corporation all the shares of which are owned by the corporation.

(b) Unless the articles of incorporation require it, approval by the shareholders of a transaction described in subsection (a) is not required.



Section 10A-2-12.02 - Sale of assets other than in regular course of business.

(a) Subject to the limitations of the Constitution of Alabama of 1901, as the same may be amended from time to time, a corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property, with or without the good will, otherwise than in the usual and regular course of business on the terms and conditions and for the consideration determined by the corporation's board of directors, if the board of directors proposes and its shareholders approve the proposed transaction.

(b) For a transaction to be authorized:

(1) The board of directors must recommend the proposed transaction to the shareholders unless the board of directors determines that because of a conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the submission of the proposed transaction; and

(2) The shareholders entitled to vote must approve the transaction.

(c) Subject to the corporation's articles of incorporation, the board of directors may condition its submission of the proposed transaction on any basis, except that the board of directors may not decrease the vote required for approval under subsection (e).

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with Section 10A-2-7.05. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, the property of the corporation and contain or be accompanied by a description of the transaction.

(e) Unless the articles of incorporation require a greater or lesser vote or a vote by voting groups, or the board of directors, acting pursuant to subsection (c), requires a greater vote or a vote by voting groups, the transaction to be authorized must be approved by each voting group entitled to vote separately on the transaction by two thirds of all the votes entitled to be cast on the transaction by that voting group; but in no case may the vote required for shareholder approval be set at less than a majority of all the votes entitled to be cast on the transaction by each voting group.

(f) After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further shareholder action.

(g) A transaction that constitutes a distribution is governed by Section 10A-2-6.40 and not by this section.






Article 13 - Dissenters' Rights.

Division A - Right to Dissent and Obtain Payment for Shares.

Section 10A-2-13.01 - Definitions.

(1) "Corporate action" means the filing of articles of merger or share exchange by the judge of probate or Secretary of State, or other action giving legal effect to a transaction that is the subject of dissenters' rights.

(2) "Corporation" means the issuer of shares held by a dissenter before the corporate action, or the surviving or acquiring corporation by merger or share exchange of that issuer.

(3) "Dissenter" means a shareholder who is entitled to dissent from corporate action under Section 10A-2-13.02 and who exercises that right when and in the manner required by Sections 10A-2-13.20 through 10A-2-13.28.

(4) "Fair Value," with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable.

(5) "Interest" means interest from the effective date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans, or, if none, at a rate that is fair and equitable under all circumstances.

(6) "Record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(7) "Beneficial shareholder" means the person who is a beneficial owner of shares held in a voting trust or by a nominee as the record shareholder.

(8) "Shareholder" means the record shareholder or the beneficial shareholder.



Section 10A-2-13.02 - Right to dissent.

(a) A shareholder is entitled to dissent from, and obtain payment of the fair value of his or her shares in the event of, any of the following corporate actions:

(1) Consummation of a plan of merger to which the corporation is a party (i) if shareholder approval is required for the merger by Section 10A-2-11.03 or the articles of incorporation and the shareholder is entitled to vote on the merger or (ii) if the corporation is a subsidiary that is merged with its parent under Section 10A-2-11.04;

(2) Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the plan;

(3) Consummation of a sale or exchange by all, or substantially all, of the property of the corporation other than in the usual and regular course of business, if the shareholder is entitled to vote on the sale or exchange, including a sale in dissolution, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one year after the date of sale;

(4) To the extent that the articles of incorporation of the corporation so provide, an amendment of the articles of incorporation that materially and adversely affects rights in respect to a dissenter's shares because it:

(i) Alters or abolishes a preferential right of the shares;

(ii) Creates, alters, or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase of the shares;

(iii) Alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities;

(iv) Excludes or limits the right of the shares to vote on any matter, or to cumulate votes, other than a limitation by dilution through issuance of shares or other securities with similar voting rights; or

(v) Reduces the number of shares owned by the shareholder to a fraction of a share if the fractional share so created is to be acquired for cash under Section 10A-2-6.04; or

(5) Any corporate action taken pursuant to a shareholder vote to the extent the articles of incorporation, bylaws, or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares.

(b) A shareholder entitled to dissent and obtain payment for shares under this chapter may not challenge the corporate action creating his or her entitlement unless the action is unlawful or fraudulent with respect to the shareholder or the corporation.



Section 10A-2-13.03 - Dissent by nominees and beneficial owners.

(a) A record shareholder may assert dissenters' rights as to fewer than all of the shares registered in his or her name only if he or she dissents with respect to all shares beneficially owned by any one person and notifies the corporation in writing of the name and address of each person on whose behalf he or she asserts dissenters' rights. The rights of a partial dissenter under this subsection are determined as if the shares to which he or she dissents and his or her other shares were registered in the names of different shareholders.

(b) A beneficial shareholder may assert dissenters' rights as to shares held on his or her behalf only if:

(1) He or she submits to the corporation the record shareholder's written consent to the dissent not later than the time the beneficial shareholder asserts dissenters' rights; and

(2) He or she does so with respect to all shares of which he or she is the beneficial shareholder or over which he or she has power to direct the vote.






Division B - Procedure for Exercise of Dissenters' Rights.

Section 10A-2-13.20 - Notice of dissenters' rights.

(a) If proposed corporate action creating dissenters' rights under Section 10A-2-13.02 is submitted to a vote at a shareholders' meeting, the meeting notice must state that shareholders are or may be entitled to assert dissenters' rights under this article and be accompanied by a copy of this article.

(b) If corporate action creating dissenters' rights under Section 10A-2-13.02 is taken without a vote of shareholders, the corporation shall (1) notify in writing all shareholders entitled to assert dissenters' rights that the action was taken; and (2) send them the dissenters' notice described in Section 10A-2-13.22.



Section 10A-2-13.21 - Notice of intent to demand payment.

(a) If proposed corporate action creating dissenters' rights under Section 10A-2-13.02 is submitted to a vote at a shareholder's meeting, a shareholder who wishes to assert dissenters' rights (1) must deliver to the corporation before the vote is taken written notice of his or her intent to demand payment or his or her shares if the proposed action is effectuated; and (2) must not vote his or her shares in favor of the proposed action.

(b) A shareholder who does not satisfy the requirements of subsection (a) is not entitled to payment for his or her shares under this article.



Section 10A-2-13.22 - Dissenters' notice.

(a) If proposed corporate action creating dissenters' rights under Section 10A-2-13.02 is authorized at a shareholders' meeting, the corporation shall deliver a written dissenters' notice to all shareholders who satisfied the requirements of Section 10A-2-13.21.

(b) The dissenters' notice must be sent no later than 10 days after the corporate action was taken, and must:

(1) State where the payment demand must be sent;

(2) Inform holders of shares to what extent transfer of the shares will be restricted after the payment demand is received;

(3) Supply a form for demanding payment;

(4) Set a date by which the corporation must receive the payment demand, which date may not be fewer than 30 nor more than 60 days after the date the subsection (a) notice is delivered; and

(5) Be accompanied by a copy of this article.



Section 10A-2-13.23 - Duty to demand payment.

(a) A shareholder sent a dissenters' notice described in Section 10A-2-13.22 must demand payment in accordance with the terms of the dissenters' notice.

(b) The shareholder who demands payment retains all other rights of a shareholder until those rights are canceled or modified by the taking of the proposed corporate action.

(c) A shareholder who does not demand payment by the date set in the dissenters' notice is not entitled to payment for his or her shares under this article.

(d) A shareholder who demands payment under subsection (a) may not thereafter withdraw that demand and accept the terms offered under the proposed corporate action unless the corporation shall consent thereto.



Section 10A-2-13.24 - Share restriction.

(a) Within 20 days after making a formal payment demand, each shareholder demanding payment shall submit the certificate or certificates representing his or her shares to the corporation for (1) notation thereon by the corporation that the demand has been made and (2) return to the shareholder by the corporation.

(b) The failure to submit his or her shares for notation shall, at the option of the corporation, terminate the shareholders' rights under this article unless a court of competent jurisdiction, for good and sufficient cause, shall otherwise direct.

(c) If shares represented by a certificate on which notation has been made shall be transferred, each new certificate issued therefor shall bear similar notation, together with the name of the original dissenting holder of the shares.

(d) A transferee of the shares shall acquire by the transfer no rights in the corporation other than those which the original dissenting shareholder had after making demand for payment of the fair value thereof.



Section 10A-2-13.25 - Offer of payment.

(a) As soon as the proposed corporate action is taken, or upon receipt of a payment demand, the corporation shall offer to pay each dissenter who complied with Section 10A-2-13.23 the amount the corporation estimates to be the fair value of his or her shares, plus accrued interest.

(b) The offer of payment must be accompanied by:

(1) The corporation's balance sheet as of the end of a fiscal year ending not more than 16 months before the date of the offer, an income statement for that year, and the latest available interim financial statements, if any;

(2) A statement of the corporation's estimate of the fair value of the shares;

(3) An explanation of how the interest was calculated;

(4) A statement of the dissenter's right to demand payment under Section 10A-2-13.28; and

(5) A copy of this article.

(c) Each dissenter who agrees to accept the corporation's offer of payment in full satisfaction of his or her demand must surrender to the corporation the certificate or certificates representing his or her shares in accordance with terms of the dissenters' notice. Upon receiving the certificate or certificates, the corporation shall pay each dissenter the fair value of his or her shares, plus accrued interest, as provided in subsection (a). Upon receiving payment, a dissenting shareholder ceases to have any interest in the shares.



Section 10A-2-13.26 - Failure to take corporate action.

(a) If the corporation does not take the proposed action within 60 days after the date set for demanding payment, the corporation shall release the transfer restrictions imposed on shares.

(b) If, after releasing transfer restrictions, the corporation takes the proposed action, it must send a new dissenters' notice under Section 10A-2-13.22 and repeat the payment demand procedure.



Section 10A-2-13.28 - Procedure if shareholder dissatisfied with offer to payment.

(a) A dissenter may notify the corporation in writing of his or her own estimate of the fair value of his or her shares and amount of interest due, and demand payment of his or her estimate, or reject the corporation's offer under Section 10A-2-13.25 and demand payment of the fair value of his or her shares and interest due, if:

(1) The dissenter believes that the amount offered under Section 10A-2-13.25 is less than the fair value of his or her shares or that the interest due is incorrectly calculated;

(2) The corporation fails to make an offer under Section 10A-2-13.25 within 60 days after the date set for demanding payment; or

(3) The corporation, having failed to take the proposed action, does not release the transfer restrictions imposed on shares within 60 days after the date set for demanding payment.

(b) A dissenter waives his or her right to demand payment under this section unless he or she notifies the corporation of his or her demand in writing under subsection (a) within 30 days after the corporation offered payment for his or her shares.






Division C - Judicial Appraisal of Shares.

Section 10A-2-13.30 - Court action.

(a) If a demand for payment under Section 10A-2-13.28 remains unsettled, the corporation shall commence a proceeding within 60 days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the 60 day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

(b) The corporation shall commence the proceeding in the circuit court of the county where the corporation's principal office, or, if none in this state, its registered office, is located. If the corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the county in this state where the registered office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located.

(c) The corporation shall make all dissenters, whether or not residents of this state, whose demands remain unsettled parties to the proceeding as in an action against their shares, and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided under the Alabama Rules of Civil Procedure.

(d) After service is completed, the corporation shall deposit with the clerk of the court an amount sufficient to pay unsettled claims of all dissenters party to the action in an amount per share equal to its prior estimate of fair value, plus accrued interest, under Section 10A-2-13.25.

(e) The jurisdiction of the court in which the proceeding is commenced under subsection (b) is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them, or in any amendment to it. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

(f) Each dissenter made a party to the proceeding is entitled to judgment for the amount the court finds to be the fair value of his or her shares, plus accrued interest. If the court's determination as to the fair value of a dissenter's shares, plus accrued interest, is higher than the amount estimated by the corporation and deposited with the clerk of the court pursuant to subsection (d), the corporation shall pay the excess to the dissenting shareholder. If the court's determination as to fair value, plus accrued interest, of a dissenter's shares is less than the amount estimated by the corporation and deposited with the clerk of the court pursuant to subsection (d), then the clerk shall return the balance of funds deposited, less any costs under Section 10A-2-13.31, to the corporation.

(g) Upon payment of the judgment, and surrender to the corporation of the certificate or certificates representing the appraised shares, a dissenting shareholder ceases to have any interest in the shares.



Section 10A-2-13.31 - Court costs and counsel fees.

(a) The court in an appraisal proceeding commenced under Section 10A-2-13.30 shall determine all costs of the proceeding, including compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under Section 10A-2-13.28.

(b) The court may also assess the reasonable fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

(1) Against the corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply with the requirements of Sections 10A-2-13.20 through 10A-2-13.28; or

(2) Against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this chapter.

(c) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to these counsel reasonable fees to be paid out of the amounts awarded the dissenters who were benefitted.



Section 10A-2-13.32 - Status of shares after payment.

Shares acquired by a corporation pursuant to payment of the agreed value therefor or to payment of the judgment entered therefor, as in this chapter provided, may be held and disposed of by the corporation as in the case of other treasury shares, except that, in the case of a merger or share exchange, they may be held and disposed of as the plan of merger or share exchange may otherwise provide.









Article 14 - Dissolution.

Division A - Voluntary Dissolution.

Section 10A-2-14.01 - Dissolution by incorporators or initial directors

A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering for filing to the judge of probate articles of dissolution that set forth:

(1) The name of the corporation;

(2) The date of its incorporation;

(3) Either (i) that none of the corporation's shares has been issued or (ii) that the corporation has not commenced business;

(4) That no debt of the corporation remains unpaid;

(5) That the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and

(6) That a majority of the incorporators or initial directors authorized the dissolution.



Section 10A-2-14.02 - Dissolution by board of directors and shareholders.

(a) A corporation's board of directors may propose dissolution for submission to the shareholders.

(b) For a proposal to dissolve to be adopted:

(1) The board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

(2) The shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (e).

(c) Subject to the corporation's articles of incorporation, the board of directors may condition its submission of the proposal for dissolution on any basis, except that the board of directors may not decrease the vote required for approval under subsection (e).

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with Section 10A-2-7.05. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

(e) Unless the articles of incorporation require a greater or lesser vote or a vote by voting groups, or the board of directors, acting pursuant to subsection (c), requires a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by each voting group entitled to vote separately on the proposal by two thirds of all the votes entitled to be cast on the proposal by that voting group; but in no case may the vote required for shareholder approval be set at less than a majority of all the votes entitled to be cast on the proposal by each voting group.

(f) In lieu of the procedure set forth in subsections (a) through (e) above, a corporation may be dissolved by the written consent of all of its shareholders, whether or not otherwise entitled to vote, without action by the corporation's board of directors.



Section 10A-2-14.03 - Articles of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the judge of probate for filing articles of dissolution setting forth:

(1) The name of the corporation;

(2) The date dissolution was authorized;

(3) If dissolution was approved by the shareholders:

(i) The number of votes entitled to be cast on the proposal to dissolve; and

(ii) Either the total number of votes cast for and against dissolution or the total number of undisputed votes cast for dissolution and a statement that the number cast for dissolution was sufficient for approval.

(4) If voting by voting groups was required, the information required by subparagraph (3) must be separately provided for each voting group entitled to vote separately on the plan to dissolve.

(5) If dissolution was approved by written consent of all shareholders under Section 10A-2-14.02(f), a statement to that effect in lieu of the information required by subparagraphs (3) and (4), and a copy of the written consent or consents signed by all shareholders of the corporation.

(b) A corporation is dissolved upon the effective date of its articles of dissolution.



Section 10A-2-14.04 - Revocation of dissolution.

(a) A corporation may revoke its dissolution within 120 days of its effective date.

(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke without shareholder action.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the judge of probate for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1) The name of the corporation;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the corporation's board of directors (or incorporators) revoked the dissolution effected pursuant to Section 10A-2-14.01, a statement to that effect;

(5) If the corporation's board of directors revoked a dissolution authorized by the shareholders pursuant to Section 10A-2-14.02, a statement that revocation was permitted by action by the board of directors alone pursuant to authorization; and

(6) If shareholder action was required to revoke the dissolution effected pursuant to Section 10A-2-14.02, the information required by Section 10A-2-14.03(a)(3) or (4) or by Section 10A-2-14.03(a)(5).

(d) Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.



Section 10A-2-14.05 - Effect of dissolution.

(a) A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(1) Collecting its assets;

(2) Disposing of its properties that will not be distributed in kind to its shareholders;

(3) Discharging or making provision for discharging its liabilities;

(4) Distributing its remaining property among its shareholders according to their interests; and

(5) Doing every other act necessary to wind up and liquidate its business and affairs.

(b) Dissolution of a corporation does not:

(1) Alter the limited liability status of its subscribers and shareholders under Section 10A-2-6.22, except as provided in Section 10A-1-9.22(d)(2) with respect to assets distributed to a shareholder in liquidation;

(2) Transfer title to the corporation's property;

(3) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(4) Subject its directors or officers to standards of conduct different from those prescribed in Article 8;

(5) Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(6) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(7) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution;

(8) Terminate the authority of the registered agent of the corporation; or

(9) Result in the corporation's name becoming available for use by another entity under Section 10A-1-5.03 until the time for revocation of dissolution has elapsed or, in the case of a corporation administratively dissolved under Section 10A-2-14.21, the time for filing an application for reinstatement has elapsed without the filing of an application, or, if an application is filed, until its final adjudication, including all appeals.






Division B - Administrative Dissolution.

Section 10A-2-14.20 - Grounds for administrative dissolution.

The Secretary of State may commence a proceeding under Section 10A-2-14.21 to administratively dissolve a corporation if:

(1) The corporation does not pay within six months after they are due any franchise taxes or penalties imposed by this chapter or other law;

(2) The corporation does not deliver its annual report to the Secretary of State within six months after it is due;

(3) The corporation is without a registered agent or registered office in this state for 60 days or more;

(4) The corporation does not notify the Secretary of State within 60 days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued; or

(5) The corporation's period of duration stated in its articles of incorporation expires.



Section 10A-2-14.21 - Procedure for and effect of administrative dissolution.

(a) If the Secretary of State determines that one or more grounds exist under Section 10A-2-14.20 for dissolving a corporation, he or she shall serve the corporation with written notice of his or her determination under Section 10A-1-5.31(b), 10A-1-5.35, or 10A-1-5.36.

(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after service of the notice is perfected under Section 10A-1-5.31(b), 10A-1-5.35, or 10A-1-5.36, the Secretary of State shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate, deliver a copy to the judge of probate for filing, and serve a copy on the corporation under Section 10A-1-5.31(b), 10A-1-5.35, or 10A-1-5.36.

(c) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under Section 10A-2-14.05 and notify claimants under Sections 10A-1-9.21 and 10A-1-9.22, or to apply for reinstatement under Section 10A-2-14.22.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.



Section 10A-2-14.22 - Reinstatement following administrative dissolution.

(a) A corporation administratively dissolved under Section 10A-2-14.21 may apply to the Secretary of State for reinstatement within two years after the effective date of dissolution. The application must:

(1) Recite the name and address of the corporation and the effective date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(3) State that the corporation's name satisfies the requirements of Sections 10A-1-5.03 and 10A-1-5.04; and

(4) Contain a certificate from the Department of Revenue reciting that all taxes owed by the corporation have been paid.

(b) If the Secretary of State determines that the application contains the information required by subsection (a) and that the information is correct, he or she shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate and deliver a copy to the judge of probate for filing, and serve a copy on the corporation under Section 10A-1-5.31, 10A-1-5.35, or 10A-1-5.36.

(c) When reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.



Section 10A-2-14.23 - Appeal from denial of reinstatement.

(a) If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, he or she shall serve the corporation under Section 10A-1-5.31, 10A-1-5.35, or 10A-1-5.36 with a written notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the circuit court of the county where its articles of incorporation are filed within 30 days after service of the notice of denial is perfected. A corporation created by an act of the Legislature prior to the adoption of the Constitution of Alabama of 1901, or which resulted from a merger or consolidation, may appeal to the Circuit Court of Montgomery County. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The court may summarily order the Secretary of State to reinstate the dissolved corporation, may order a trial de novo, or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.






Division C - Judicial Dissolution.

Section 10A-2-14.30 - Grounds for judicial dissolution.

The circuit court of the county where a corporation's articles of incorporation are filed, or, in the case of corporations created by an act of the Legislature prior to the adoption of the Constitution of Alabama of 1901, or which have resulted from a merger or consolidation, the Circuit Court of Montgomery County, may dissolve the corporation:

(1) In a proceeding by the Attorney General if it is established that:

(i) The corporation obtained its articles of incorporation through fraud; or

(ii) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(2) In a proceeding by a shareholder if it is established that:

(i) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

(ii) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(iii) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

(iv) The corporate assets are being misapplied or wasted.

(3) In a proceeding by a creditor if it is established that:

(i) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(ii) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.



Section 10A-2-14.31 - Procedure for judicial dissolution.

(a) Venue for a proceeding to dissolve a corporation lies in the county where a corporation's articles of incorporation are filed, or, in the case of a corporation created by an act of the Legislature prior to the adoption of the Constitution of Alabama of 1901, or which resulted from a merger or consolidation, in Montgomery County.

(b) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

(d) Within 10 days of the commencement of a proceeding under Section 10A-2-14.30(2) to dissolve a corporation that has no shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national securities exchange, the corporation must send to all shareholders, other than the petitioner, a notice stating that the shareholders are entitled to avoid the dissolution of the corporation by electing to purchase the petitioner's shares under Section 10A-2-14.34 and accompanied by a copy of Section 10A-2-14.34.



Section 10A-2-14.32 - Receivership or custodianship.

(a) A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b) The court may appoint an individual, domestic or foreign corporation, authorized to transact business in this state, or other entity as receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) The receiver (i) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and (ii) may sue and defend in his or her own name as receiver of the corporation in all courts of this state;

(2) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders, and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and his or her counsel from the assets of the corporation or proceeds from the sale of the assets.



Section 10A-2-14.33 - Decree of dissolution.

(a) If after a hearing the court determines that one or more grounds for judicial dissolution described in Section 10A-2-14.30 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the judge of probate, who shall file it.

(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with Section 10A-2-14.05 and the notification of claimants in accordance with Sections 10A-1-9.21 and 10A-1-9.22.



Section 10A-2-14.34 - Election to purchase in lieu of dissolution.

(a) In a proceeding under Section 10A-2-14.30(2) to dissolve a corporation that has no shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association, the corporation may elect or, if it fails to elect, one or more shareholders may elect to purchase all shares owned by the petitioning shareholder at the fair value of the shares. An election pursuant to this section shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

(b) An election to purchase pursuant to this section may be filed with the court at any time within 90 days after the filing of the petition under Section 10A-2-14.30(2) or at a later time as the court in its discretion may allow. If the election to purchase is filed by one or more shareholders, the corporation shall, within 10 days thereafter, give written notice to all shareholders, other than the petitioner. The notice must state the name and number of shares owned by the petitioner and the name and number of shares owned by each electing shareholder and must advise the recipients of their right to join in the election to purchase shares in accordance with this section. Shareholders who wish to participate must file notice of their intention to join in the purchase no later than 30 days after the effective date of the notice to them. All shareholders who have filed an election or notice of their intention to participate in the election or purchase thereby become parties to the proceeding and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless they otherwise agree or the court directs. After an election has been filed by the corporation or one or more shareholders, the proceeding under Section 10A-2-14.30(2) may not be discontinued or settled unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit the discontinuance, settlement, sale, or other disposition.

(c) If, within 60 days of the filing of the first election, the parties reach agreement as to the fair value and terms of purchase of petitioner's shares, the court shall enter an order directing the purchase of petitioner's shares upon the terms and conditions agreed to by the parties.

(d) If the parties are unable to reach an agreement as provided for in subsection (c), the court, upon application by any party, shall stay the Section 10A-2-14.30(2) proceedings and determine the fair value of the petitioner's shares as of the day before the date on which the petition under Section 10A-2-14.30(2) was filed or as of the other date the court deems appropriate under the circumstances.

(e) Upon determining the fair value of the shares, the court shall enter an order directing the purchase upon the terms and conditions as the court deems appropriate, which may include payment of the purchase price in installments, where necessary in the interest of equity, provision for security to assure payment of the purchase price and any additional costs, fees, and expenses as may have been awarded, and, if the shares are to be purchased by shareholders, the allocation of shares among them. In allocating petitioner's shares among holders of different classes of shares, the court should attempt to preserve the existing distribution of voting rights among holders of different classes insofar as practicable and may direct that holders of a specific class or classes shall not participate in the purchase. Interest may be allowed at the rate and from the date determined by the court to be equitable, but if the court finds that the petitioning shareholder had probable grounds for relief under paragraphs (ii) or (iv) of Section 10A-2-14.30(2), it may award to the petitioning shareholder reasonable fees and expenses of counsel and of any experts employed by him or her.

(f) Upon entry of an order under subsections (c) or (e), the court shall dismiss the petition to dissolve the corporation under Section 10A-2-14.30 and the petitioning shareholder shall no longer have any rights or status as a shareholder of the corporation except the right to receive the amounts awarded to him or her by the order of the court which shall be enforceable in the same manner as any other judgment.

(g) The purchase ordered pursuant to subsection (e) shall be made within 10 days after the date the order becomes final unless before that time the corporation files with the court a notice of its intention to adopt articles of dissolution pursuant to Sections 10A-2-14.02 and 10A-2-14.03, which articles must then be adopted and filed within 50 days thereafter. Upon filing of the articles of dissolution, the corporation shall be dissolved in accordance with the provisions of Sections 10A-2-14.05 and 10A-1-9.22, and the order entered pursuant to subsection (e) shall no longer be of any force or effect, except that the court may award the petitioning shareholder reasonable fees and expenses in accordance with the provisions of the last sentence of subsection (e) and the petitioner may continue to pursue any claims previously asserted on behalf of the corporation.

(h) Any payment by the corporation pursuant to an order under subsections (c) or (e) other than an award of fees and expenses pursuant to subsection (e), is subject to the provisions of Section 10A-2-6.40.






Division D - Miscellaneous.

Section 10A-2-14.40 - Deposit with State Treasurer.

Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited with the State Treasurer for safekeeping. When the creditor, claimant, or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the State Treasurer shall pay him or her or his or her representative that amount. The assets shall be held for the owner by the State Treasurer for three years and any assets which remain unclaimed by the owner after three years shall be presumed abandoned and subject to the provisions of the Uniform Disposition of Unclaimed Property Act.









Article 15 - Foreign Corporations.

Division A - Registration.

Section 10A-2-15.01 - Registration required to transact business.

Repealed by Act 2012-304, effective January 1, 2014



Section 10A-2-15.02 - Consequences of transacting business without registering.

Repealed by Act 2012-304 effective January 1, 2014.






Division D - Acting in a Fiduciary Capacity.

Section 10A-2-15.40 - Definitions.

The term "foreign corporation," as used in this division, shall mean:

(1) Any bank or other corporation now or hereafter organized or existing under the laws of any state of the United States other than the State of Alabama; and

(2) Any national banking association or other corporation organized under the laws of the United States having its principal place of business in any state of the United States other than Alabama.



Section 10A-2-15.41 - Authority of foreign corporation to act as fiduciary.

(a) Any foreign corporation may act in this state as trustee, personal representative, executor, administrator of any kind, guardian, conservator, or in any other like or similar fiduciary capacity, whether the appointment is by law, will, deed, inter vivos trust, mortgage, deed of trust, court order or otherwise, without the necessity of complying with any law of this state relating to the qualification of foreign corporations to do business in this state or the licensing of foreign corporations to do business in this state and notwithstanding any prohibition, limitation, or restriction contained in any law of this state subject to the following conditions:

(1) The foreign corporation is authorized to act in a fiduciary capacity, or capacities, in the state in which it is incorporated or, if the foreign corporation is a national banking association or other corporation organized under the laws of the United States, in the state in which it has its principal place of business.

(2) Any bank or other corporation organized under the laws of this state or a national banking association or other corporation organized under the laws of the United States having its principal place of business in this state which is authorized to act in a fiduciary capacity in this state is authorized to act in a like fiduciary capacity in the other state without the necessity of complying with any law of the other state relating to the qualification of a foreign corporation to do business in the other state.

(b) Nothing contained in this division shall be construed to prohibit or make unlawful any activity in this state by a bank or other corporation which is not incorporated under the laws of this state, or, if a national bank or other corporation organized under the laws of the United States, which does not have its principal place of business in this state which would be lawful in the absence of this division.



Section 10A-2-15.42 - Filing of verified statement with Commissioner of Revenue by foreign corporation prior to acting as fiduciary.

Prior to the time when any foreign corporation acts pursuant to the authority of this article in any fiduciary capacity or capacities in this state, the foreign corporation shall file with the Commissioner of Revenue of this state a verified statement which shall state:

(1) The correct corporate name of the foreign corporation;

(2) The name of the state under the laws of which it is incorporated or if the foreign corporation is a national banking association or other corporation organized under the laws of the United States shall state that fact;

(3) The address of its principal business office;

(4) In what fiduciary capacity, or capacities, it desires to act in the State of Alabama;

(5) That it is authorized to act in a similar fiduciary capacity or capacities in the state in which it is incorporated or, if it is a national banking association or other corporation organized under the laws of the United States, in which it has its principal place of business; and

(6) The statement shall irrevocably appoint the Commissioner of Revenue of Alabama as its true and lawful attorney to receive service of process in any action or proceeding against it relating to or growing out of any trust, estate or matter in respect of which the foreign corporation may act in this state in any fiduciary capacity.

The statement shall be verified by an officer of the foreign corporation, and there shall be filed with it the certificates of public officials and copies of documents certified by public officials as may be necessary to show that the foreign corporation is authorized to act in a fiduciary capacity or capacities similar to those in which it desires to act in the State of Alabama in the state in which it is incorporated or, if it is a national banking association or other corporation organized under the laws of the United States, in which it has its principal place of business.



Section 10A-2-15.43 - Foreign corporation acting as fiduciary not deemed doing business in this state.

A foreign corporation, insofar as it acts in a fiduciary capacity in this state pursuant to the provisions of this division, shall not be deemed to be transacting business in this state, but no foreign corporation acting in a fiduciary capacity in this state pursuant to the provisions of this division without qualifying to do business in this state pursuant to this article or other applicable provisions of law shall establish or maintain in this state a place of business, branch office, or agency for the conduct of business as a fiduciary. Nothing contained in this division shall diminish the authority of out-of-state banks and trust companies to establish or acquire and maintain trust offices or representative trust offices, or both, under the provisions of Chapter 11A of Title 5.



Section 10A-2-15.44 - Foreign corporation previously acting in fiduciary capacity in state.

The provisions of this division shall not prohibit any foreign corporation authorized to act in a fiduciary capacity or capacities in the state in which it is incorporated or any national banking association or other corporation organized under the laws of the United States authorized to act in a fiduciary capacity or capacities in its principal place of business which, prior to April 14, 1956, or in the case of a corporation other than a national banking association, prior to January 1, 1995, was acting or appointed to act in this state in a particular fiduciary capacity or capacities, from continuing in the performance of the fiduciary activity or activities without complying with the provisions of this division.



Section 10A-2-15.45 - Service of process on foreign corporation acting in fiduciary capacity.

Every foreign corporation acting in a fiduciary capacity in this state pursuant to the terms of this division shall be deemed to consent to service of all legal process in any action or proceeding against it and to service of any notice or demand permitted or required by law relating to or growing out of any trust, estate or matter in respect of which the foreign corporation shall have acted in this state in any fiduciary capacity pursuant to any means of service of process provided in Section 10A-1-5.31, 10A-1-5.35, or 10A-1-5.36.









Article 16 - Records and Reports.

Division A - Records.

Section 10A-2-16.01 - Corporate records.

(a) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class or shares showing the number and class of shares held by each.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e) Each domestic corporation and any foreign corporation having its principal office within this state shall keep a copy of the following records at its principal office:

(1) Its articles or restated articles of incorporation and all amendments to them currently in effect;

(2) Its bylaws or restated bylaws and all amendments to them currently in effect;

(3) Resolutions adopted by its board of directors creating one or more classes or series of shares, and fixing their relative rights, preferences, and limitations, if shares issued pursuant to those resolutions are outstanding;

(4) The minutes of all shareholders' meetings, and records of all actions taken by shareholders without a meeting, for the past three years;

(5) All written communications to shareholders generally within the past three years, including the financial statements furnished for the past three years under Section 10A-2-16.20;

(6) A list of the names and business addresses of its current directors and officers; and

(7) Its most recent annual report delivered to the Secretary of State under Section 10A-2-16.22, or public record information filed with the Department of Revenue in lieu thereof.



Section 10A-2-16.02 - Inspection of records by shareholders.

(a) A shareholder of a domestic corporation or of a foreign corporation with its principal office within this state is entitled to inspect and copy, during regular business hours at the corporation's principal office, or if its principal office is outside this state, at a reasonable location within this state, specified by the corporation, any of the records of the corporation described in Section 10A-2-16.01(e) if he or she gives the corporation written notice of his or her demand at least five business days before the date on which he or she wishes to inspect and copy.

(b) A shareholder of a domestic corporation or of a foreign corporation with its principal office within this state who shall have been a holder of record of shares for 180 days immediately preceding his or her demand or who is the holder of record of at least five percent of the outstanding shares is entitled to inspect and copy during regular business hours at a reasonable location within this state specified by the corporation, or in the case of accounting records of the corporation, if the records are maintained outside the state and inspection and copying within this state is impracticable, at a reasonable location outside the state specified by the corporation, for any proper purpose, all of its books, papers, records of account, minutes and record of shareholders, if the shareholder gives the corporation written notice of his or her demand, stating the purpose therefor, at least five business days before the date on which he or she wishes to inspect and copy. Provided, however, if a corporation is engaged in the business of banking, its books and records of account and minutes relating to the private financial affairs of borrowers and depositors who are neither officers, directors, or employees of the corporation nor related to or engaged in business with an officer, director, or employee shall not be subject to examination by the shareholder or by his or her agent or attorney in the absence of an order of a court of competent jurisdiction, after inspection of the books and records of account and minutes in camera, that the examination is necessary; and the order shall be subject to review in the Supreme Court of Alabama on writ of mandamus. Provided, further, that if a corporation is engaged in the business of banking, its books and records of account and minutes shall be deemed not to include any reports of examination by state or federal supervisory agencies nor any actions taken nor reports made by the corporation to bank supervisory authorities pursuant thereto.

(c) Any officer or agent who, or a corporation which, without reasonable cause, shall refuse to allow any shareholder, or his or her agent or attorney so to examine and make copies of and extracts from its books, papers, records of account, minutes and record of shareholders, for any proper purpose, shall be liable to the shareholder for a penalty of an amount not to exceed 10 percent of the value of the shares owned by the shareholder, in addition to any other damages or remedy afforded him or her by law. It shall be a defense to an action brought to collect the penalty specified in this section that the person suing therefor within the two years next preceding the demand has sold or offered for sale any list of shareholders of the corporation, or any other corporation or knowingly has aided or abetted any person in procuring any list of shareholders, or improperly has used any information secured through any prior examination of the books, papers, records of account, minutes or record of shareholders, or was not acting in good faith or for a proper purpose in making this demand.

(d) The right of inspection granted by this section may not be abolished or limited by a corporation's articles of incorporation or bylaws.

(e) This section does not affect:

(1) The right of a shareholder to inspect records under Section 10A-2-7.20 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or

(2) The power of a court, independently of this chapter, to compel the production of corporate records for examination.

(f) For purposes of this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or by a nominee on his or her behalf.



Section 10A-2-16.03 - Scope of inspection right.

(a) A shareholder's agent or attorney has the same inspection and copying rights as the shareholder he or she represents.

(b) The right to copy records under Section 10A-2-16.02 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of reproduction of the records.

(d) The corporation may comply with a shareholder's demand to inspect the record of shareholders under Section 10A-2-16.02(b) by providing him or her with a list of its shareholders that was compiled no earlier than the date of the shareholder's demand.



Section 10A-2-16.04 - Court-ordered inspection.

(a) If a domestic corporation or a foreign corporation with its principal office within this state does not allow a shareholder who complies with Section 10A-2-16.02(a) to inspect and copy any records required by that subsection to be available for inspection, the circuit court of the county where the corporation's principal office, or, if none in this state, its registered office, is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.

(b) If a domestic corporation or a foreign corporation with its principal office within this state does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with Section 10A-2-16.02(b) and (c) may apply to the circuit court in the county where the corporation's principal office, or, if none in this state, its registered office, is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(c) If the court orders inspection and copying of the records demanded, it shall, in addition to any penalty or damages for which there is liability under Section 10A-2-16.02(c), also order the corporation to pay the shareholder's costs, including reasonable counsel fees, incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

(d) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.






Division B - Reports.

Section 10A-2-16.20 - Financial statements for shareholders.

(a) A corporation shall furnish its annual financial statements to each shareholder who requests a statement, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year, and a statement of changes in shareholders' equity for the year unless that information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis. If the financial statements for the corporation are not prepared on the basis of generally accepted accounting principles, the annual financial statements furnished shareholders may be prepared either on the same basis used by the corporation for filing its United States income tax returns or as required by appropriate regulatory agencies.

(b) If the annual financial statements are reported upon by a public accountant or certified public accountant, his or her report must accompany them. If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation's accounting records:

(1) Stating his or her reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

(c) A corporation shall mail or deliver by electronic transmission the annual financial statements to each shareholder who requests a statement within 120 days after the close of each fiscal year. Thereafter, on written request from a shareholder who was not mailed the statements, the corporation shall mail or deliver by electronic transmission him or her the latest annual financial statements.



Section 10A-2-16.21 - Other reports to shareholders.

If a corporation indemnifies or advances expenses to a director under Section 10A-2-8.51, 10A-2-8.53, or 10A-2-8.54, or under Article 6 of Chapter 1, or under any other provision of this title, in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholders' meeting.



Section 10A-2-16.22 - Annual report for Secretary of State.

(a) Each domestic corporation, and each foreign corporation authorized to transact business in this state, shall deliver to the Secretary of State for filing an annual report that sets forth:

(1) The name of the corporation and the state or other jurisdiction under whose law it is incorporated;

(2) The address of its registered office and the name of its registered agent at that office in this state;

(3) The address of its principal office including, in the case of a foreign corporation, the address of its principal office in the state or other jurisdiction under whose law it is incorporated;

(4) The names and respective addresses of its president and secretary; and

(5) A brief statement of the character of business in which it is actually engaged in this state.

(b) Information in the annual report must be current as of the date the annual report is executed on behalf of the corporation.

(c) The first annual report must be delivered to the Secretary of State between January 1 and March 15 of the year following the calendar year in which a domestic corporation was incorporated or a foreign corporation was authorized to transact business. Subsequent annual reports must be delivered to the Secretary of State between January 1 and March 15 of the following calendar years.

(d) If an annual report does not contain the information required by this section, the Secretary of State shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the Secretary of State within 30 days after the effective date of notice, it is deemed to be timely filed.

(e) The public record information filed with the Department of Revenue, pursuant to Chapter 14A of Title 40 shall constitute and be accepted in lieu of the annual report required pursuant to this section, provided that a ten dollar ($10) fee for the State of Alabama accompany the public record information filed by the corporation annually with the Department of Revenue. The fee for the annual report shall be deposited in the State Treasury to the credit of the Secretary of State Entity Fund as prescribed by Section 10A-1-4.31.









Article 17 - Application.

Section 10A-2-17.01 - Application to existing domestic corporations.

This chapter and the provisions of Chapter 1 to the extent applicable to business corporations apply to all existing corporations organized under any general or special law of this state providing for the organization of corporations for a purpose or purposes for which a corporation might be organized under this chapter, where the power has been reserved to amend, repeal or modify the law under which the corporation was organized.



Section 10A-2-17.02 - Application to qualified foreign corporations.

A foreign corporation authorized to transact business in this state on the effective date of this title is subject to this chapter but is not required to renew its registration to transact business hereunder.









Chapter 3 - NONPROFIT CORPORATIONS.

Article 1 - General Provisions.

Section 10A-3-1.01 - Short title.

This chapter and the provisions of Chapter 1 to the extent applicable to nonprofit corporations may be cited as the "Alabama Nonprofit Corporation Law."



Section 10A-3-1.02 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context otherwise requires:

(1) ARTICLES OF INCORPORATION. The original or restated articles of incorporation or articles of consolidation and all amendments thereto, including articles of merger, of a domestic or foreign nonprofit corporation. The term articles of incorporation of a nonprofit corporation constitutes its certificate of formation as defined in Section 10A-1-1.03(7). The terms may be used interchangeably. The articles of incorporation or certificate of formation of a nonprofit corporation, together with its bylaws, constitute its governing documents within the meaning of Section 10A-1-1.03(40).

(2) BOARD OF DIRECTORS. The group of persons vested with the management of the affairs of the corporation irrespective of the name by which the group is designated. The board of directors of a nonprofit corporation is its governing authority as that term is defined in Section 10A-1-1.03(39) unless the certificate of formation provides otherwise as provided in Section 10A-3-2.08.

(3) BYLAWS. The code or codes of rules adopted for the regulation or management of the affairs of the corporation irrespective of the name or names by which the rules are designated. The bylaws of a nonprofit corporation, together with its articles of incorporation or certificate of formation, constitute the nonprofit corporation's governing documents within the meaning of Section 10A-1-1.03(40).

(4) FOREIGN NONPROFIT CORPORATION. A nonprofit corporation organized under laws other than the laws of Alabama.

(5) MEMBER. One having membership rights in a corporation in accordance with the provisions of its governing documents. A member may be a natural person, a partnership, a professional association or professional corporation, a corporation for profit or a nonprofit corporation.

(6) NONPROFIT CORPORATION. A nonprofit corporation no part of the income or profit of which is distributable to its members, directors, or officers.

(7) NONPROFIT CORPORATION or DOMESTIC NONPROFIT CORPORATION. A nonprofit corporation subject to the provisions of this chapter, except a foreign nonprofit corporation.

(8) VERIFIED. Supported by an affidavit or oath confirming the correctness, truth, or authenticity of the matter set forth therein.



Section 10A-3-1.03 - Applicability.

(a) The provisions of this chapter relating to domestic nonprofit corporations shall apply to:

(1) All nonprofit corporations organized hereunder; and

(2) All nonprofit corporations heretofore organized under any act hereby or heretofore repealed, for a purpose or purposes for which a nonprofit corporation might be organized under this chapter.

(b) The provisions of this chapter relating to foreign nonprofit corporations shall apply to all foreign nonprofit corporations conducting affairs in Alabama for a purpose or purposes for which a nonprofit corporation might be organized under this chapter.

(c) Beginning May 1, 2004, the Young Men's Christian Association (YMCA) of Mobile which was incorporated by Act 405 approved on February 18, 1895, shall be subject to this chapter. Prospectively from May 1, 2004, the YMCA of Mobile shall be entitled to all of the rights and privileges of a nonprofit corporation including, but not limited to, the right to amend its charter and bylaws as provided by this chapter.



Section 10A-3-1.04 - Purposes.

(a) Nonprofit corporations may be organized under this chapter for any lawful purpose or purposes, including, without being limited to, any one or more of the following purposes:

(1) Charitable,

(2) Benevolent,

(3) Eleemosynary,

(4) Educational,

(5) Civic,

(6) Patriotic,

(7) Political,

(8) Religious,

(9) Social,

(10) Fraternal,

(11) Literary,

(12) Cultural,

(13) Athletic,

(14) Scientific,

(15) Agricultural,

(16) Horticultural,

(17) Animal husbandry,

(18) Professional, commercial, industrial or trade association,

(19) Cemetery operation and maintenance, and

(20) Historical.

(b) Labor unions, cooperative organizations and organizations subject to any of the provisions of the insurance laws of Alabama may not be organized under this chapter.

(c) Whenever 10 or more retail merchants wish to form a nonprofit association, cooperative society, or corporation in the sense of paying interest or dividends on stock, but for mutual benefit through the application of cooperation or other economic principles, they may become a body corporate in the manner provided in this chapter.

(d) Whenever 10 or more wholesale merchants wish to form a nonprofit association, cooperative society, or corporation in the sense of paying interest or dividends on stock, but for mutual benefit through the application of cooperation or other economic principles, they may become a body corporate in the manner provided in this chapter.






Article 2 - Substantive Provisions.

Division A - Members and Directors.

Section 10A-3-2.01 - Members.

(a) A nonprofit corporation may have one or more classes of members or may have no members. If the nonprofit corporation has one or more classes of members, the designation of the class or classes, the manner of election or appointment and the qualifications and rights of the members of each class shall be set forth in the governing documents. If the nonprofit corporation has no members, that fact shall be set forth in the certificate of formation. A nonprofit corporation may issue certificates evidencing membership therein.

(b) The members of the nonprofit corporation shall not be liable for obligations of the corporation.



Section 10A-3-2.02 - Meetings of members, generally.

(a) Meetings of members may be held at the place, either within or without Alabama, as may be provided in the bylaws. In the absence of any provision, all meetings shall be held at the registered office of the corporation in Alabama.

(b) An annual meeting of the members shall be held at the time as may be provided in the bylaws. Failure to hold the annual meeting at the designated time shall not work a forfeiture or dissolution of the corporation.

(c) Special meetings of the members may be called by the president or by the board of directors. Special meetings of the members may also be called by other officers or persons or number or proportion of members as may be provided in the governing documents. In the absence of a provision fixing the number or proportion of members entitled to call a meeting, a special meeting of members may be called by members having one-twentieth of the votes entitled to be cast at the meeting.



Section 10A-3-2.03 - Notice of members' meetings.

Unless otherwise provided in the nonprofit corporation's governing documents, written notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than 10 nor more than 50 days before the date of the meeting, either personally or by mail, by or at the direction of the president, or the secretary, or the officers or persons calling the meeting, to each member entitled to vote at the meeting. If mailed, the notice shall be deemed to be delivered when deposited in the United States mail addressed to the member at his or her address as it appears on the records of the nonprofit corporation, with postage thereon prepaid.



Section 10A-3-2.04 - Waiver of notice.

Whenever any notice is required to be given to any member or director of a corporation under the provisions of this title or this chapter or under the provisions of the nonprofit corporation's governing documents, a waiver thereof in writing signed by the person or persons entitled to the notice, whether before or after the time stated therein, shall be equivalent to the giving of the notice.



Section 10A-3-2.05 - Voting of members.

(a) The right of the members, or any class or classes of members, to vote may be limited, enlarged or denied to the extent specified in the nonprofit corporation's governing documents. Unless so limited, enlarged or denied, each member, regardless of class, shall be entitled to one vote on each matter submitted to a vote of members.

(b) A member entitled to vote may vote in person or, unless the nonprofit corporation's governing documents otherwise provide, may vote by proxy executed in writing by the member, or by his or her duly authorized attorney-in-fact. No proxy shall be valid after 11 months from the date of its execution, unless otherwise provided in the proxy. Where directors or officers are to be elected by members, the bylaws may provide that the elections may be conducted by mail.

(c) The governing documents of a nonprofit corporation may provide that in all elections of directors every member entitled to vote shall have the right to cumulate his or her vote and to give one candidate a number of votes equal to his or her vote multiplied by the number of directors to be elected, or by distributing the votes on the same principle among any number of the candidates.

(d) If a nonprofit corporation has no members or its members have no right to vote, the directors shall have the sole voting power.



Section 10A-3-2.06 - Quorum of members.

The bylaws may provide the number or percentage of members entitled to vote represented in person or by proxy, or the number or percentage of votes represented in person or by proxy, which shall constitute a quorum at a meeting of members. In the absence of any provision, members holding one-tenth of the votes entitled to be cast on the matter to be voted upon, represented in person or by proxy, shall constitute a quorum. A majority of the votes entitled to be cast on a matter to be voted upon by the members present or represented by proxy at a meeting at which a quorum is present shall be necessary for any action to be taken unless a greater proportion is required by this title or this chapter or by the nonprofit corporation's governing documents.



Section 10A-3-2.07 - Greater voting requirements.

Whenever, with respect to any action to be taken by the members or directors of a nonprofit corporation, the governing documents of the nonprofit corporation require the vote or concurrence of a greater proportion of the directors or members or any class of members than required by this title or this chapter, the provisions of the governing documents shall control.



Section 10A-3-2.08 - Governing authority; board of directors.

(a) All corporate powers shall be exercised by or under authority of, and the business and affairs of a nonprofit corporation shall be managed under the direction of a board of directors except as may be otherwise provided in this chapter or the certificate of formation. If any provision is made in the certificate of formation, the power and duties conferred or imposed upon the board of directors by this chapter shall be exercised or performed to the extent and by the governing authority as shall be provided in the certificate of formation. Directors shall be natural persons but need not be residents of Alabama unless the governing documents so require. The governing documents may prescribe other qualifications for directors. The board of directors shall have authority to fix the compensation of directors unless otherwise provided in the certificate of formation.

(b) The directors of the corporation shall not, as such, be liable for obligations of the corporation.



Section 10A-3-2.09 - Number and election of directors; terms; removal from office.

(a) The number of directors of a nonprofit corporation shall be not less than three. Subject to this limitation, the number of directors shall be fixed by the bylaws, except as to the number of the first board of directors which number shall be fixed by the certificate of formation. The number of directors may be increased or decreased from time to time by amendment to the bylaws, unless the certificate of formation provides that a change in the number of directors shall be made only by amendment of the certificate of formation. No decrease in number shall have the effect of shortening the term of any incumbent director. In the absence of a bylaw fixing the number of directors, the number shall be the same as that stated in the certificate of formation.

(b) The directors constituting the first board of directors shall be named in the certificate of formation and shall hold office until the first annual election of directors or for any other period as may be specified in the governing documents. Thereafter, directors shall be elected or appointed in the manner and for the terms provided in the governing documents of the nonprofit corporation. In the absence of a provision fixing the term of office, the term of office of a director shall be one year.

(c) Directors may be divided into classes and the terms of office of the several classes need not be uniform. Each director shall hold office for the term to which he or she is elected or appointed and until his or her successor shall have been elected or appointed and qualified.

(d) A director may be removed from office pursuant to any procedure therefor provided in the certificate of formation.



Section 10A-3-2.10 - Board of directors; vacancies.

(a) Any vacancy occurring in the board of directors and any directorship to be filled by reason of an increase in the number of directors may be filled by the affirmative vote of a majority of the remaining directors, though less than a quorum of the board of directors, unless the governing documents of the nonprofit corporation provide that a vacancy or directorship so created shall be filled in some other manner, in which case the provision shall control.

(b) A director elected or appointed, as the case may be, to fill a vacancy shall be elected or appointed for the unexpired term of his or her predecessor in office.

(c) Any directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors for a term of office continuing only until the next election of directors.



Section 10A-3-2.11 - Quorum of directors.

(a) A majority of the number of directors fixed by the bylaws, or in the absence of a bylaw fixing the number of directors, then of the number stated in the certificate of formation, shall constitute a quorum for the transaction of business, unless otherwise provided in the governing documents of the nonprofit corporation; but in no event shall a quorum consist of less than one-third of the number of directors so fixed or stated. The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors, unless the act of a greater number is required by this title or this chapter or by the nonprofit corporation's governing documents.

(b) If a quorum is present when the meeting is convened, the directors present may continue to do business, taking action by a vote of a majority of a quorum as fixed above, until adjournment, notwithstanding the withdrawal of enough directors to leave less than a quorum as fixed above, or the refusal of any director present to vote.



Section 10A-3-2.12 - Board of directors; committees.

If the governing documents of a nonprofit corporation so provide, the board of directors, by resolution adopted by a majority of the directors in office, may designate and appoint one or more committees each of which shall consist of two or more directors, which committees, to the extent provided in the resolution, or in the governing documents of the nonprofit corporation, shall have and exercise all the authority of the board of directors, except that no committee shall have the authority of the board of directors in reference to amending, altering, or repealing the bylaws; electing, appointing, or removing any member of any committee or any director or officer of the corporation; amending the certificate of formation, restating the certificate of formation, adopting a plan of merger or adopting a plan of consolidation with another nonprofit corporation or other entity authorizing the conversion of the nonprofit corporation into another form of entity; authorizing the sale, lease, exchange, or mortgage of all or substantially all of the property and assets of the corporation; authorizing the voluntary dissolution of the corporation or revoking proceedings therefor; adopting a plan for the distribution of the assets of the nonprofit corporation; or amending, altering, or repealing any action or resolution of the board of directors which by its terms provides that it shall not be amended, altered, or repealed by the committee. Other committees not having and exercising the authority of the board of directors in the management of the nonprofit corporation may be designated by a resolution adopted by a majority of the directors present at a meeting at which a quorum is present. The designation and appointment of any committee and the delegation thereto of authority shall not operate to relieve the board of directors, or any individual director of any responsibility imposed upon it or him or her by law.



Section 10A-3-2.13 - Place and notice of directors' meetings; committee meetings.

(a) Meetings of the board of directors, regular or special, may be held either within or without Alabama.

(b) Regular meetings of the board of directors or any committee designated thereby may be held with or without notice as prescribed in the bylaws. Special meetings of the board of directors or any committee designated thereby shall be held upon the notice prescribed in the bylaws. Attendance of a director at a meeting shall constitute a waiver of notice of the meeting, except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors or any committee designated thereby need be specified in the notice of the meeting or the waiver of notice unless required by the bylaws.

(c) Except as may be otherwise restricted by the nonprofit corporation's governing documents, members of the board of directors or any committee designated thereby may participate in a meeting of the board or committee by means of a conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other at that same time and participation by the means shall constitute presence in person at a meeting.



Section 10A-3-2.14 - Action by members or directors without meeting.

Any action required by this title or this chapter to be taken at a meeting of the members or directors of a nonprofit corporation or any action which may be taken at a meeting of the members or directors or of a committee of directors may be taken without a meeting if a consent in writing, setting forth the action so taken, is signed by all of the members entitled to vote with respect to the subject matter thereof, all of the directors or all of the members of the committee of directors, as the case may be. The consent shall have the same force and effect as a unanimous vote and may be stated as such in any filing instrument filed with either the judge of probate or Secretary of State.






Division B - Officers.

Section 10A-3-2.21 - Officers.

(a) The officers of a nonprofit corporation shall consist of a president, one or more vice-presidents, a secretary, a treasurer and other officers and assistant officers as may be deemed necessary, each of whom shall be elected or appointed at such time, in the manner and for the terms not exceeding three years as may be prescribed in the nonprofit corporation's governing documents. In the absence of any provision, all officers shall be elected or appointed annually by the board of directors. Each officer shall hold office for the term to which he or she is elected or appointed and until his or her successor shall have been elected or appointed. If the bylaws so provide, any two or more offices may be held by the same person, except the offices of president and secretary.

(b) The governing documents of the nonprofit corporation may provide that any one or more officers of the corporation shall be ex officio members of the board of directors.

(c) The officers of a corporation may be designated by additional titles as may be provided in the governing documents of the nonprofit corporation.

(d) The officers and employees of the nonprofit corporation shall not be liable for obligations of the corporation.



Section 10A-3-2.22 - Removal of officers.

Any officer elected or appointed may be removed by the persons authorized to elect or appoint the officer whenever in their judgment the best interests of the nonprofit corporation will be served thereby. The removal of an officer shall be without prejudice to the contract rights, if any, of the officer so removed. Election or appointment of an officer shall not of itself create contract rights.






Division C - Bylaws; Books and Records.

Section 10A-3-2.31 - Bylaws.

The initial bylaws of a nonprofit corporation shall be adopted by its board of directors. The power to alter, amend or repeal the bylaws or adopt new bylaws shall be vested in the board of directors, unless otherwise provided in the governing documents of the nonprofit corporation. The bylaws may contain any provisions for the regulation and management of the affairs of a corporation not inconsistent with law or the certificate of formation.



Section 10A-3-2.32 - Books and records.

Each nonprofit corporation shall keep correct and complete books and records of account and shall keep minutes of the proceedings of its members, board of directors and committees having any of the authority of the board of directors; and shall keep at its registered office or principal office in Alabama a record of the names and addresses of its members entitled to vote, directors and officers. All books and records of a nonprofit corporation may be inspected by any member, director or officer, or his or her agent or attorney, for any proper purpose at any reasonable time.






Division D - Entity Specific Powers; Limitations.

Section 10A-3-2.41 - Shares of stock and dividends prohibited; compensation and benefits permitted.

A nonprofit corporation shall not have or issue shares of stock. No dividend shall be paid and no part of the income or profit of a nonprofit corporation shall be distributed to its members, directors or officers. A nonprofit corporation may pay compensation in a reasonable amount to its members, directors, or officers for services rendered, may confer benefits upon its members in conformity with its purposes, and upon dissolution or final liquidation may make distributions to its members as permitted by this chapter, and no payment, benefit, or distribution shall be deemed to be a dividend or a distribution of income or profit.



Section 10A-3-2.42 - Loans to directors and officers prohibited.

No loans shall be made by a nonprofit corporation to its directors or officers. Any director or officer who assents to or participates in the making of any loan shall be liable to the nonprofit corporation for the amount of the loan until the repayment thereof.



Section 10A-3-2.43 - Power to indemnify directors or officers.

Each nonprofit corporation shall have the power to indemnify any director or officer or former director or officer of the corporation, or any person who may have served at its request as a director or officer of another corporation, whether profit or nonprofit, in which it owns shares of capital stock or of which it is a creditor, against expenses actually and reasonably incurred by him or her in connection with the defense of any action, suit, or proceeding, civil or criminal, in which he or she is made a party by reason of being or having been such director or officer, except in relation to matters as to which he or she shall be adjudged in the action, suit, or proceeding to be liable for negligence or misconduct in the performance of his or her duty; and to make any other indemnification that shall be authorized by the governing documents of the nonprofit corporation, vote of the board of directors, or resolution adopted after notice by the members entitled to vote.



Section 10A-3-2.44 - Assertion of lack of capacity or power; defense of ultra vires

No act of a nonprofit corporation and no conveyance or transfer of real or personal property to or by a nonprofit corporation shall be invalid by reason of the fact that the corporation was without capacity of power to do an act or to make or receive a conveyance or transfer, but lack of capacity of power may be asserted:

(1) In a proceeding by a member or a director against the nonprofit corporation to enjoin the doing or continuation of unauthorized acts, or the transfer of real or personal property by or to the nonprofit corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed pursuant to any contract to which the nonprofit corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of the contract, and in so doing may allow to the nonprofit corporation or the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of the contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

(2) In a proceeding by the nonprofit corporation, whether acting directly or through a receiver, trustee, or other legal representative, or through members in a representative suit, against the officers or directors of the nonprofit corporation for exceeding their authority.

(3) In a proceeding by the Attorney General, as provided in this chapter, to dissolve the nonprofit corporation, or in a proceeding by the Attorney General to enjoin the nonprofit corporation from performing unauthorized acts, or in any other proceeding by the Attorney General.









Article 3 - Formation of Nonprofit Corporations.

Section 10A-3-3.01 - Generally; incorporators.

One or more persons, partnerships, domestic corporations or foreign corporations, whether profit or nonprofit, may act as incorporator or incorporators of a nonprofit corporation by signing the certificate of formation and delivering the same to the judge of probate of the county in which the nonprofit corporation is to have its initial registered office.



Section 10A-3-3.02 - Supplemental provisions required in the certificate of formation

(a) In addition to the information required by Section 10A-1-3.05 in a certificate of formation of a filing entity under this title, the certificate of formation of a nonprofit corporation formed under this chapter shall set forth:

(1) If the nonprofit corporation is to have no members, a statement to that effect.

(2) Any provisions, not inconsistent with law, which the incorporators elect to set forth in the certificate of formation for the regulation of the internal affairs of the nonprofit corporation, including any provision for distribution of assets on dissolution or final liquidation.

(3) The number of directors constituting the initial board of directors, and the names and addresses of the persons who are to serve as the initial directors.

(b) It shall not be necessary to set forth in the certificate of formation any of the entity powers enumerated in Section 10A-1-2.11 or set forth in this chapter.

(c) Unless the certificate of formation provides that a change in the number of directors shall be made only by amendment to the certificate of formation, a change in the number of directors made by amendment to the bylaws shall be controlling. In all other cases, whenever a provision of the certificate of formation is inconsistent with a bylaw, the provision of the certificate of formation shall be controlling.



Section 10A-3-3.03 - Commencement of corporate existence.

Upon the effectiveness under Sections 10A-1-4.11 and 10A-1-4.12 of the filing of the certificate of formation with the judge of probate, the corporate existence shall begin. The judge of probate's filing of the certificate of formation shall be conclusive evidence that the corporation has been incorporated under this chapter, except as against the State of Alabama in a proceeding to cancel or revoke the incorporation or for involuntary dissolution of the corporation.



Section 10A-3-3.04 - Organizational meeting of directors - First meeting of members.

(a) After the filing of the certificate of formation, an organizational meeting of the board of directors named in the certificate of formation shall be held, either within or without Alabama, at the call of a majority of the directors for the purpose of adopting bylaws, electing officers and transacting other business as may come before the meeting. The directors calling the meeting shall give at least three days' notice thereof by mail to each director so named, which notice shall state the time and place of the meeting.

(b) A first meeting of the members may be held at the call of the directors, or a majority of them, upon at least three days' notice, for the purposes as shall be stated in the notice of the meeting.






Article 4 - Amendments.

Section 10A-3-4.01 - Procedure to amend certificate of formation of a nonprofit corporation.

(a) Amendments to the certificate of formation of a nonprofit corporation shall be made in the following manner:

(1) If there are members entitled to vote thereon, the board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each member entitled to vote at the meeting within the time and in the manner provided in this chapter for the giving of notice of meetings of members. The proposed amendment shall be adopted upon receiving at least two-thirds of the votes entitled to be cast by members present or represented by proxy at the meeting.

(2) If there are no members, or no members entitled to vote thereon, or if the amendment is one that does not require member action under Section 10A-1-3.12(a), an amendment shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

(b) Any number of amendments may be submitted and voted upon at any one meeting.



Section 10A-3-4.02 - Certificate of amendment; execution and required supplemental provisions.

The certificate of amendment of a nonprofit corporation shall be executed for the nonprofit corporation by its president or a vice president, and by its secretary or an assistant secretary, and verified by one of the officers signing the articles, shall set forth the information required by Section 10A-1-3.13 for certificates of amendment, and in addition shall set forth:

(1) If there are members entitled to vote thereon, (i) a statement setting forth the date of the meeting of members at which the amendment was adopted, that a quorum was present at the meeting, and that the amendment received at least two-thirds of the votes entitled to be cast by members present or represented by proxy at the meeting, or (ii) a statement that the amendment was adopted by a consent in writing signed by all members entitled to vote with respect thereto.

(2) If there are no members, or no members entitled to vote thereon, a statement of the fact, the date of the meeting of the board of directors at which the amendment was adopted, and a statement of the fact that the amendment received the vote of a majority of the directors in office.



Section 10A-3-4.03 - Effect of amendment on existing causes of actions and suits.

No amendment shall affect any existing cause of action in favor of or against a nonprofit corporation, or any pending suit to which a nonprofit corporation shall be a party, or the existing rights of persons other than members; and, in the event the corporate name shall be changed by amendment, no suit brought by or against a nonprofit corporation under its former name shall abate for that reason.



Section 10A-3-4.04 - Restated certificate of formation.

(a) A domestic nonprofit corporation may at any time restate its certificate of formation as theretofore amended, in the following manner:

(1) If there are members entitled to vote thereon, the board of directors shall adopt a resolution setting forth the proposed restated certificate of formation and directing that they be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting.

(2) Written notice setting forth the proposed restated articles or a summary of the provisions thereof shall be given to each member entitled to vote thereon, within the time and in the manner provided in this chapter for the giving of notice of meetings of members. If the meeting is an annual meeting, the proposed restated articles or a summary of the provisions thereof may be included in the notice of the annual meeting.

(3) At the meeting a vote of the members entitled to vote thereon shall be taken on the proposed restated articles, which shall be adopted upon receiving the affirmative vote of a majority of the votes entitled to be cast by members present or represented by proxy at the meeting.

(4) If there are no members, or no members entitled to vote thereon, or if the only amendments to the original certificate of formation or to the most recent restated certificate of formation are amendments that do not require member action under Section 10A-1-3.12(a), the proposed restated articles shall be adopted at a meeting of the board of directors upon receiving the affirmative vote of a majority of the directors in office.

(b) Upon the approval, a restated certificate of formation shall be executed for the nonprofit corporation, by its president or vice president, and by its secretary or assistant secretary, and verified by one of the officers signing the articles, and shall set forth:

(1) The information required by Section 10A-1-3.05, as supplemented by Section 10A-3-3.02.

(2) A statement that the restated certificate of formation shall state that they correctly set forth the provisions of the certificate of formation as theretofore amended, that they have been duly adopted as required by law and that they supersede the original certificate of formation and all amendments thereto.

(c) The restated certificate of formation shall be delivered to the judge of probate for filing pursuant to Section 10A-1-4.02.

(d) Upon the filing of the restated certificate of formation, the restated certificate of formation shall become effective and shall supersede the original certificate of formation and all amendments thereto.






Article 5 - Merger and Consolidation.

Section 10A-3-5.01 - Procedure for merger.

(a) Any two or more domestic nonprofit corporations may merge into one of the corporations pursuant to a plan of merger approved in the manner provided in this chapter.

(b) Each nonprofit corporation shall adopt a plan of merger setting forth:

(1) The names of the nonprofit corporations proposing to merge, and the name of the nonprofit corporation into which they propose to merge, which is hereinafter designated as the surviving nonprofit corporation.

(2) The terms and conditions of the proposed merger.

(3) A statement of any changes in the certificate of formation of the surviving nonprofit corporation to be effected by the merger.

(4) The other provisions with respect to the proposed merger as are deemed necessary or desirable.



Section 10A-3-5.02 - Procedure for consolidation.

(a) Any two or more domestic nonprofit corporations may consolidate into a new nonprofit corporation pursuant to a plan of consolidation approved in the manner provided in this chapter.

(b) Each nonprofit corporation shall adopt a plan of consolidation setting forth:

(1) The names of the nonprofit corporations proposing to consolidate, and the name of the new nonprofit corporation into which they propose to consolidate, which is hereinafter designated as the new nonprofit corporation.

(2) The terms and conditions of the proposed consolidation.

(3) With respect to the new nonprofit corporation, all of the statements required to be set forth in the certificate of formation for nonprofit corporations organized under this chapter.

(4) The other provisions with respect to the proposed consolidation as are deemed necessary or desirable.



Section 10A-3-5.03 - Approval of merger or consolidation.

(a) A plan of merger or consolidation shall be adopted in the following manner:

(1) If the members of any merging or consolidating nonprofit corporation are entitled to vote thereon, the board of directors of the nonprofit corporation shall adopt a resolution approving the proposed plan and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed plan or a summary thereof shall be given to each member entitled to vote at the meeting within the time and in the manner provided in this chapter for the giving of notice of meeting of members. The proposed plan shall be adopted upon receiving at least two-thirds of the votes entitled to be cast by members present or represented by proxy at the meeting.

(2) If any merging or consolidating nonprofit corporation has no members, or no members entitled to vote thereon, a plan of merger or consolidation shall be adopted at a meeting of the board of directors of the corporation upon receiving the vote of a majority of the directors in office.

(b) After the approval, and at any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation.



Section 10A-3-5.04 - Articles of merger or consolidation.

(a) Upon the approval, articles of merger or articles of consolidation shall be executed for each nonprofit corporation by its president or a vice president, and by its secretary or an assistant secretary, and verified by one of the officers signing the articles, and shall set forth:

(1) The plan of merger or the plan of consolidation.

(2) If the members of any merging or consolidating nonprofit corporation are entitled to vote thereon, then as to each the nonprofit corporation (i) a statement setting forth the date of the meeting of members at which the plan was adopted, that a quorum was present at the meeting, and that the plan received at least two-thirds of the votes entitled to be cast by members present or represented by proxy at the meeting, or (ii) a statement that the amendment was adopted by a consent in writing signed by all members entitled to vote with respect thereto.

(3) If any merging or consolidating nonprofit corporation has no members, or no members entitled to vote thereon, then as to each nonprofit corporation a statement of the fact, the date of the meeting of the board of directors at which the plan was adopted and a statement of the fact that the plan received the vote of a majority of the directors in office.

(4) As to each nonprofit corporation incorporated under the law of Alabama, the county in which its certificate of formation or other comparable charter document is filed.

(b) The articles of merger or articles of consolidation and the additional number of copies as may be required for purposes of Section 10A-1-4.02 shall be delivered to the Secretary of State for filing pursuant to Section 10A-1-4.02.



Section 10A-3-5.05 - Effect of merger or consolidation.

(a) The merger or consolidation shall be effected upon the effective date and time of the articles of merger or consolidation pursuant to Section 10A-1-4.11.

(b) When the merger or consolidation has been effected:

(1) The nonprofit corporations, parties to the plan of merger or consolidation, shall become a single nonprofit corporation, which, in the case of a merger, shall be that nonprofit corporation designated in the plan of merger as the surviving nonprofit corporation, and, in the case of a consolidation, shall be the new nonprofit corporation provided for in the plan of consolidation.

(2) The separate existence of all nonprofit corporations parties to the plan of merger or consolidation, except the surviving or new nonprofit corporation, shall cease.

(3) The surviving or new nonprofit corporation shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a nonprofit corporation organized under this title.

(4) The surviving or new nonprofit corporation shall thereupon and thereafter possess all the rights, privileges, immunities, and franchises of a public as well as of a private nature, of each of the merging or consolidating nonprofit corporations; and all property, real, personal and mixed, and all debts due on whatever account, and all other choses in action, and all and every other interest, of or belonging to or due to each of the nonprofit corporations so merged or consolidated, shall be taken and deemed to be transferred to and vested in the single nonprofit corporation without further act or deed; and the title to any real estate, or any interest therein, vested in any nonprofit corporations shall not revert or be in any way impaired by reason of the merger or consolidation.

(5) The surviving or new nonprofit corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the nonprofit corporations so merged or consolidated; and any claim existing or action or proceeding pending by or against any of the nonprofit corporations may be prosecuted as if the merger or consolidation had not taken place, or the surviving or new nonprofit corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any nonprofit corporation shall be impaired by the merger or consolidation.

(6) In the case of a merger, the certificate of formation of the surviving nonprofit corporation shall be deemed to be amended to the extent, if any, that changes in its certificate of formation are stated in the plan of merger; and, in the case of a consolidation, the statements set forth in the articles of consolidation and which are required or permitted to be set forth in the certificate of formation of nonprofit corporations organized under this title shall be deemed to be the certificate of formation of the new nonprofit corporation.



Section 10A-3-5.06 - Merger or consolidation of domestic and foreign nonprofit corporations.

(a) One or more foreign nonprofit corporations and one or more domestic nonprofit corporations may be merged or consolidated in the following manner, if the merger or consolidation is permitted by the laws of the state under which each foreign nonprofit corporation is organized:

(1) Each domestic nonprofit corporation shall comply with the provisions of this title with respect to the merger or consolidation, as the case may be, of domestic nonprofit corporations and each foreign nonprofit corporation shall comply with the applicable provisions of the laws of the state under which it is organized.

(2) If the surviving or new nonprofit corporation, as the case may be, is to be governed by the laws of any state other than Alabama, it shall comply with the provisions of this title with respect to foreign entities if it is to conduct affairs in Alabama, and in every case it shall be deemed to have consented that it may be served with process in Alabama as provided by the statutes of Alabama or the rules of the Alabama Supreme Court in any proceeding for the enforcement of any obligation of any domestic nonprofit corporation which is a party to the merger or consolidation.

(b) The effect of the merger or consolidation shall be the same as in the case of the merger or consolidation of domestic nonprofit corporations, if the surviving or new nonprofit corporation is to be governed by the laws of Alabama. If the surviving or new nonprofit corporation is to be governed by the laws of any state other than Alabama, the effect of the merger or consolidation shall be the same as in the case of the merger or consolidation of domestic nonprofit corporations except insofar as the laws of the other state provide otherwise.

(c) After approval by the members or, if there be no members entitled to vote thereon, by the board of directors, and at any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation.



Section 10A-3-5.07 - Nonexclusive.

The provisions of this chapter on merger and consolidation are not exclusive. Nonprofit corporations may be merged or consolidated, or converted, in any other manner provided by law, including as provided by Article 8 of Chapter 1.






Article 6 - Sale of Assets.

Section 10A-3-6.01 - Sale, lease, exchange, or mortgage of assets.

A sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of a nonprofit corporation may be made upon the terms and conditions and for the consideration, which may consist in whole or in part of money or property, real or personal, including shares of any corporation for profit, domestic or foreign, as may be authorized in the following manner:

(1) If there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending the sale, lease, exchange, mortgage, pledge or other disposition and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, mortgage, pledge, or other disposition of all, or substantially all, the property and assets of the nonprofit corporation shall be given to each member entitled to vote at the meeting, within the time and in the manner provided by this chapter for the giving of notice of meetings of members. At the meeting the members may authorize the sale, lease, exchange, mortgage, pledge, or other disposition and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the nonprofit corporation therefor. The authorization shall require at least two-thirds of the votes entitled to be cast by members present or represented by proxy at the meeting. After the authorization by a vote of members, the board of directors, nevertheless, in its discretion, may abandon the sale, lease, exchange, mortgage, pledge, or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without further action or approval by members.

(2) If there are no members, or no members entitled to vote thereon, a sale, lease, exchange, mortgage, pledge, or other disposition of all, or substantially all, the property and assets of a nonprofit corporation shall be authorized upon receiving the vote of a majority of the directors in office.






Article 7 - Dissolution.

Section 10A-3-7.01 - Voluntary dissolution - Procedure.

(a) A nonprofit corporation may dissolve and wind up its affairs in the following manner:

(1) If there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending that the nonprofit corporation be dissolved, and directing that the question of the dissolution be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the advisability of dissolving the nonprofit corporation, shall be given to each member entitled to vote at the meeting, within the time and in the manner provided in this chapter for the giving of notice of meetings of members. A resolution to dissolve the nonprofit corporation shall be adopted upon receiving at least two-thirds of the votes entitled to be cast by members present or represented by proxy at the meeting.

(2) If there are no members, or no members entitled to vote thereon, the dissolution of the corporation shall be authorized at a meeting of the board of directors upon the adoption of a resolution to dissolve by the vote of a majority of the directors in office.

(b) Upon the adoption of the resolution by the members, or by the board of directors if there are no members or no members entitled to vote thereon, a statement of intent to dissolve shall be executed for the nonprofit corporation by its president or a vice president, and by its secretary or an assistant secretary, and verified by one of the officers signing the statement, which statement shall set forth:

(1) The name of the nonprofit corporation.

(2) The names and respective addresses of its officers.

(3) The names and respective addresses of its directors.

(4) If there are members entitled to vote thereon, (i) a statement setting forth the date of the meeting of members at which the resolution to dissolve was adopted, that a quorum was present at the meeting, and that the resolution received at least two-thirds of the votes entitled to be cast by members present or represented by proxy at the meeting, or (ii) a statement that the resolution was adopted by a consent in writing signed by all members entitled to vote with respect thereto.

(5) If there are no members, or no members entitled to vote thereon, a statement of the fact, the date of the meeting of the board of directors at which the resolution to dissolve was adopted and a statement of the fact that the resolution received the vote of a majority of the directors in office.

(c) The statement of intent to dissolve shall be delivered to the judge of probate. If the judge of probate finds that the statement conforms to law, the judge of probate shall, when all fees prescribed in this title have been paid:

(1) Endorse on the statement of intent to dissolve the word "filed," and the hour, day, month and year of the filing thereof.

(2) File the statement of intent to dissolve in his or her office.

(d) Upon the filing of a statement of intent to dissolve, the nonprofit corporation shall cease to conduct its affairs except insofar as may be necessary for the winding up thereof, and shall proceed to collect its assets and apply and distribute them as provided in this chapter.



Section 10A-3-7.02 - Voluntary dissolution - Distribution of assets generally.

The assets of a nonprofit corporation in the process of dissolution shall be applied and distributed as follows:

(1) All liabilities and obligations of the nonprofit corporation shall be paid and discharged, or adequate provision shall be made therefor;

(2) Assets held by the nonprofit corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, shall be returned, transferred or conveyed in accordance with the requirements;

(3) Assets received and held by the nonprofit corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational, or similar purposes, but not held upon a condition requiring return, transfer or conveyance by reason of the dissolution, shall be transferred or conveyed to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving nonprofit corporation, pursuant to a plan of distribution adopted as provided in this chapter;

(4) Other assets, if any, shall be distributed in accordance with the provisions of the governing documents to the extent that the governing documents determine the distributive rights of members, or any class or classes of members, or provide for distribution to others;

(5) Any remaining assets may be distributed to the persons, societies, organizations, or domestic or foreign corporations, whether for profit or nonprofit, as may be specified in a plan of distribution adopted as provided in this chapter.



Section 10A-3-7.03 - Voluntary dissolution - Plan of distribution of assets.

A plan providing for the distribution of assets, not inconsistent with the provisions of this chapter, may be adopted by a nonprofit corporation in the process of dissolution and shall be adopted by a nonprofit corporation for the purpose of authorizing any transfer or conveyance of assets for which this chapter requires a plan of distribution, in the following manner:

(1) If there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending a plan of distribution and directing the submission thereof to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed plan of distribution or a summary thereof shall be given to each member entitled to vote at the meeting, within the time and in the manner provided in this chapter for the giving of notice of meetings of members. The plan of distribution shall be adopted upon receiving at least two-thirds of the votes entitled to be cast by members present or represented by proxy at the meeting.

(2) If there are no members, or no members entitled to vote thereon, a plan of distribution shall be adopted at a meeting of the board of directors upon receiving a vote of a majority of the directors in office.



Section 10A-3-7.04 - Voluntary dissolution - Revocation of voluntary dissolution proceedings.

(a) A nonprofit corporation may, at any time prior to the issuance of a certificate of dissolution by the judge of probate, revoke the action theretofore taken to dissolve the nonprofit corporation, in the following manner:

(1) If there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending that the voluntary dissolution proceedings be revoked, and directing that the question of the revocation be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the advisability of revoking the voluntary dissolution proceedings, shall be given to each member entitled to vote at the meeting, within the time and in the manner provided in this chapter for the giving of notice of meetings of members. A resolution to revoke the voluntary dissolution proceedings shall be adopted upon receiving at least two-thirds of the votes entitled to be cast by members present or represented by proxy at the meeting.

(2) If there are no members, or no members entitled to vote thereon, a resolution to revoke the voluntary dissolution proceedings shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

(b) Upon the adoption of the resolution by the members, or by the board of directors where there are no members or no members entitled to vote thereon, a statement of revocation of voluntary dissolution proceedings shall be executed for the nonprofit corporation by its president or a vice president, and by its secretary or an assistant secretary, and verified by one of the officers signing the statement, which statement shall set forth:

(1) The name of the nonprofit corporation.

(2) The names and respective addresses of its officers.

(3) The names and respective addresses of its directors.

(4) If there are members entitled to vote thereon, (i) a statement setting forth the date of the meeting of members at which the resolution to revoke the voluntary dissolution proceedings was adopted, that a quorum was present at the meeting, and that the resolution received at least two-thirds of the votes entitled to be cast by members present or represented by proxy at the meeting, or (ii) a statement that the resolution was adopted by a consent in writing signed by all members entitled to vote with respect thereto.

(5) If there are no members, or no members entitled to vote thereon, a statement of the fact, the date of the meeting of the board of directors at which the resolution to revoke the voluntary dissolution proceedings was adopted and a statement of the fact that the resolution received the vote of a majority of the directors in office.

(c) The statement of revocation of voluntary dissolution proceedings shall be delivered to the judge of probate. If the judge of probate finds that the statement conforms to law, the judge of probate shall, when all fees prescribed in this title have been paid:

(1) Endorse on the statement of revocation of voluntary dissolution proceedings the word "filed," and the hour, day, month, and year of the filing thereof.

(2) File the statement of revocation of voluntary dissolution proceedings in the office of the judge of probate.

(d) Upon the filing of a statement of revocation of voluntary dissolution proceedings, the nonprofit corporation may thereupon again conduct its affairs.



Section 10A-3-7.05 - Voluntary dissolution - Articles of dissolution.

If voluntary dissolution proceedings have not been revoked, then when all debts, liabilities and obligations of the corporation shall have been paid and discharged, or adequate provision shall have been made therefor, and all of the remaining property and assets of the nonprofit corporation shall have been transferred, conveyed, or distributed in accordance with the provisions of this chapter, articles of dissolution shall be executed for the nonprofit corporation by its president or a vice president, and by its secretary or an assistant secretary, and verified by one of the officers signing the articles, which statement shall set forth:

(1) The name of the nonprofit corporation.

(2) That a statement of intent to dissolve the nonprofit corporation has theretofore been filed, and the date on which the statement was filed.

(3) That all debts, obligations, and liabilities of the nonprofit corporation have been paid and discharged or that adequate provision has been made therefor.

(4) A copy of the plan of distribution, if any, as adopted by the nonprofit corporation, or a statement that no plan was so adopted.

(5) That all the remaining property and assets of the nonprofit corporation have been transferred, conveyed, or distributed in accordance with the provisions of this chapter.

(6) That there are no suits pending against the nonprofit corporation in any court, or that adequate provision has been made for the satisfaction of any judgment, order, or decree which may be entered against it in any pending suit.



Section 10A-3-7.06 - Voluntary dissolution - Filing of articles of dissolution.

(a) The articles of dissolution and two copies thereof shall be delivered to the judge of probate. If the judge of probate finds that the articles of dissolution conform to law, the judge of probate shall, when all fees prescribed in this title have been paid:

(1) Endorse on the articles of dissolution and on each of the copies the word "filed," and the hour, day, month, and year of the filing thereof.

(2) File the articles of dissolution in the office of the judge of probate and certify the two copies thereof.

(3) Issue a certificate of dissolution to which the judge of probate shall affix a certified copy of the articles of dissolution, and return the certificate of dissolution with a certified copy of the articles of dissolution affixed thereto to the representative of the dissolved nonprofit corporation.

(4) Within 10 days after the issuance of the certificate of dissolution, transmit to the Secretary of State a certificate of dissolution with a certified copy of the articles of dissolution attached thereto, indicating thereon the place, date, and time of filing of the statement.

(b) For failure of the judge of probate to comply with the requirements of subsection (a)(4), the judge of probate shall forfeit fifty dollars ($50) to the State of Alabama to be recovered in an action by the State of Alabama.

(c) Upon the issuance of the certificate of dissolution, the existence of the nonprofit corporation shall cease, except for the purpose of suits, other proceedings, and appropriate corporate action by members, directors, and officers as provided in this chapter or otherwise in this title.



Section 10A-3-7.07 - Involuntary dissolution - Grounds.

A nonprofit corporation may be dissolved involuntarily by an order of the circuit court of the county in which the registered office of the nonprofit corporation is situated in an action filed by the Attorney General when it is established that:

(1) The nonprofit corporation procured its certificate of formation through fraud;

(2) The nonprofit corporation has continued to exceed or abuse the authority conferred upon it by law;

(3) The nonprofit corporation has failed for 90 days to appoint and maintain a registered agent in Alabama; or

(4) The nonprofit corporation has failed for 90 days after change of its registered agent to file in the office of the judge of probate a statement of the change.



Section 10A-3-7.08 - Involuntary dissolution - Procedure; notification to Attorney General.

The Secretary of State shall certify to the Attorney General, from time to time, the names of all nonprofit corporations which have given cause for dissolution as provided in this chapter, together with the facts pertinent thereto. Whenever the Secretary of State shall certify the name of a nonprofit corporation to the Attorney General as having given any cause for dissolution, the Secretary of State shall concurrently mail to the nonprofit corporation at its registered office a notice that the certification has been made. Upon the receipt of the certification, the Attorney General shall, no sooner than 30 days nor more than 90 days after the receipt, file an action in the name of the State of Alabama against the nonprofit corporation for its dissolution. If, before an action is filed, the nonprofit corporation shall appoint or maintain a registered agent as provided in this title, or shall file with the judge of probate the required statement of change of registered agent, the fact shall be forthwith certified by the Secretary of State to the Attorney General and he or she shall not file an action against the nonprofit corporation for the cause. If, after an action is filed, the nonprofit corporation shall appoint or maintain a registered agent as provided in this title, or shall file with the judge of probate the required statement of change of registered agent, and shall pay the costs of the action, the action for the cause shall abate.



Section 10A-3-7.09 - Involuntary dissolution - Venue and service of process.

Every action for the involuntary dissolution of a nonprofit corporation shall be commenced by the Attorney General in the circuit court of the county in which the registered office of the nonprofit corporation is situated. Summons shall issue and be served as in other civil actions. If process is returned not found, the Attorney General shall cause publication to be made as in other civil cases in some newspaper published in the county where the registered office of the nonprofit corporation is situated, containing a notice of the pendency of the action, the title of the court, the title of the action, and the date on or after which default may be entered. The Attorney General may include in one notice the names of any number of nonprofit corporations against which actions are then pending in the same court. The Attorney General shall cause a copy of the notice to be mailed to the nonprofit corporation at its registered office within 10 days after the first publication thereof. The certificate of the Attorney General of the mailing of the notice shall be prima facie evidence thereof. The notice shall be published once each week for two successive weeks, and the first publication thereof may begin at any time after the summons has been returned. Unless a nonprofit corporation shall have been served with summons, no default shall be taken against it earlier than 30 days after the last publication of the notice.



Section 10A-3-7.10 - Liquidation - Jurisdiction of court to liquidate assets and affairs of corporation.

(a) The circuit court of the county in which the registered office of the nonprofit corporation is situated shall have full power to liquidate the assets and affairs of a nonprofit corporation:

(1) In an action by a member or director when it is established:

a. That the directors are deadlocked in the management of the corporate affairs and that irreparable injury to the nonprofit corporation is being suffered or is threatened by reason thereof, and either that the members are unable to break the deadlock or there are no members having voting rights;

b. That the acts of the directors or those in control of the nonprofit corporation are illegal, oppressive or fraudulent;

c. That the members entitled to vote in the election of directors are deadlocked in voting power and have failed for at least two years to elect successors to directors whose terms have expired or would have expired upon the election of their successors;

d. That the corporate assets are being misapplied or wasted; or

e. That the nonprofit corporation is unable to carry out its purposes.

(2) In an action by a creditor:

a. When the claim of the creditor has been reduced to judgment and an execution thereon has been returned unsatisfied and it is established that the nonprofit corporation is insolvent; or

b. When the nonprofit corporation has admitted in writing that the claim of the creditor is due and owing and it is established that the nonprofit corporation is insolvent.

(3) Upon application by a nonprofit corporation to have its dissolution continued under the supervision of the court.

(4) When an action has been filed by the Attorney General to dissolve a nonprofit corporation and it is established that liquidation of its affairs should precede the entry of an order of dissolution.

(b) Proceedings under this section shall be brought in the county in which the registered office of the nonprofit corporation is situated.

(c) It shall not be necessary to make directors or members parties to any action or proceedings unless relief is sought against them personally.



Section 10A-3-7.11 - Procedure in liquidation of corporation by court.

(a) In proceedings to liquidate the assets and affairs of a nonprofit corporation, the court shall have the power to issue restraining orders or injunctions, to appoint a receiver or receivers pendente lite, with the powers and duties as the court, from time to time, may direct, and to take other proceedings as may be requisite to preserve the corporate assets wherever situated, and carry on the affairs of the nonprofit corporation until a full hearing can be had.

(b) After a hearing had upon the notice as the court may direct to be given to all parties to the proceedings and to any other parties in interest designated by the court, the court may appoint a liquidating receiver or receivers with authority to collect the assets of the nonprofit corporation. The liquidating receiver or receivers shall have authority, subject to the order of the court, to sell, convey, and dispose of all or any part of the assets of the nonprofit corporation wherever situated, either at public or private sale. The order appointing the liquidating receiver or receivers shall state their powers and duties. The powers and duties may be increased or diminished at any time during the proceedings.

(c) The assets of the nonprofit corporation or the proceeds resulting from a sale, conveyance, or other disposition thereof shall be applied and distributed as follows:

(1) All costs and expenses of the court proceedings and all liabilities and obligations of the nonprofit corporation shall be paid, satisfied and discharged, or adequate provision shall be made therefor;

(2) Assets held by the nonprofit corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution or liquidation, shall be returned, transferred, or conveyed in accordance with the requirements;

(3) Assets received and held by the nonprofit corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational, or similar purposes, but not held upon a condition requiring return, transfer, or conveyance by reason of the dissolution or liquidation, shall be transferred or conveyed to one or more domestic or foreign nonprofit corporations, societies, or organizations engaged in activities substantially similar to those of the dissolving or liquidating nonprofit corporation as the court may direct;

(4) Other assets, if any, shall be distributed in accordance with the provisions of the governing documents of the nonprofit corporation to the extent that the governing documents determine the distributive right of members, or any class or classes of members, or provide for distribution to others; and

(5) Any remaining assets may be distributed to the persons, societies, organizations or domestic or foreign corporations, whether for profit or nonprofit, specified in the plan of distribution adopted as provided in this chapter, or when no plan of distribution has been adopted, as the court may direct.

(d) The court shall have power to allow, from time to time, as expenses of the liquidation compensation to the receiver or receivers and to attorneys in the proceeding, and to direct the payment thereof out of the assets of the nonprofit corporation or the proceeds of any sale or disposition of the assets.

(e) A receiver of a nonprofit corporation appointed under the provisions of this section shall have authority to sue and defend in all courts in his or her own name as receiver of the corporation. The court appointing the receiver shall have exclusive jurisdiction of the nonprofit corporation and its property, wherever situated.



Section 10A-3-7.12 - Liquidation - Qualification of receivers.

A receiver shall be a natural person, a partnership, a professional association, a professional corporation, or a business corporation authorized to act as receiver, which corporation may be a domestic corporation or a foreign corporation authorized to transact business in Alabama, and shall in all cases give bond as the court may direct with the sureties the court may require.



Section 10A-3-7.13 - Liquidation - Filing of claims in liquidation proceedings.

In proceedings to liquidate the assets and affairs of a nonprofit corporation, the court may require all creditors of the nonprofit corporation to file with the clerk of the court or with the receiver, in the form as the court may prescribe, proofs under oath of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall be not less than four months from the date of the order, as the last day for the filing of claims, and shall prescribe the notice that shall be given to creditors and claimants of the date so fixed. Prior to the date so fixed, the court may extend the time for the filing of claims. Creditors and claimants failing to file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the nonprofit corporation.



Section 10A-3-7.14 - Liquidation - Discontinuance of liquidation proceedings.

The liquidation of the assets and affairs of a nonprofit corporation may be discontinued at anytime during the liquidation proceedings when it is established that cause for liquidation no longer exists. In that event, the court shall dismiss the proceedings and direct the receiver to redeliver to the nonprofit corporation all its remaining property and assets.



Section 10A-3-7.15 - Liquidation - Entry of order of involuntary dissolution.

In proceedings to liquidate the assets and affairs of a nonprofit corporation, when the costs and expenses of the proceedings and all debts, obligations, and liabilities of the nonprofit corporation shall have been paid and discharged and all of its remaining property and assets distributed in accordance with the provisions of this chapter, or in case its property and assets are not sufficient to satisfy and discharge the costs, expenses, debts, and obligations, and all the property and assets have been applied so far as they will go to their payment, the court shall enter an order dissolving the nonprofit corporation, whereupon the existence of the nonprofit corporation shall cease.



Section 10A-3-7.16 - Filing of order of dissolution.

In case the court shall enter an order dissolving a nonprofit corporation, it shall be the duty of the court to cause a certified copy of the order to be filed with the judge of probate in the county in which the certificate of formation was filed and with the Secretary of State. No fee shall be charged by the judge of probate or the Secretary of State for the filing thereof.



Section 10A-3-7.17 - Deposits with State Treasurer.

Upon the voluntary or involuntary dissolution of a nonprofit corporation, the portion of the assets distributable to any person who is unknown or cannot be found, or who is under disability and there is no person legally competent to receive the distributive portion, shall be reduced to cash and deposited with the State Treasurer and shall be paid over to the person or to his or her legal representative upon satisfactory proof to the State Treasurer of his or her right thereto. The cash shall be held for the owner by the State Treasurer for three years and any cash which remains unclaimed by the owner after three years shall be presumed abandoned and subject to the Uniform Disposition of Unclaimed Property Act.



Section 10A-3-7.18 - Survival of remedy after dissolution.

The dissolution of a nonprofit corporation either (1) by the issuance of a certificate of dissolution by the judge of probate, or (2) by an order of court when the court has not liquidated the assets and affairs of the corporation as provided in this chapter, or (3) by operation of law, or (4) by expiration of its period of duration, shall not take away or impair any remedy available to or against the nonprofit corporation, its directors, officers, or members, for any right or claim existing, or any liability incurred, prior to the dissolution if action or other proceeding thereon is commenced within two years after the date of the dissolution. Any action or proceeding by or against the nonprofit corporation may be prosecuted or defended by the nonprofit corporation in its corporate name. The members, directors, and officers shall have power to take the corporate or other action as shall be appropriate to protect the remedy, right, or claim. If the nonprofit corporation was dissolved by the expiration of its period of duration, the nonprofit corporation may amend its certificate of formation at any time during the period of two years so as to extend its period of duration.






Article 8 - Miscellaneous Provisions.

Section 10A-3-8.01 - Unauthorized assumption of corporate powers.

All persons who assume to act as a corporation without authority to do so shall be jointly and severally liable for all debts and liabilities incurred or arising as a result thereof.



Section 10A-3-8.02 - Effect of repeal of prior acts.

The repeal of a prior act by this title shall not impair, or otherwise affect, the organization or the continued existence of an existing nonprofit corporation, nor the right of any foreign nonprofit corporation presently qualified to conduct affairs in Alabama to continue to do so without again qualifying to conduct affairs in Alabama. Nor shall the repeal of a prior act by this title affect any right accrued or established, or any liability or penalty incurred, or the construction of the certificate of incorporation or charter of any nonprofit corporation organized before the enactment of this title, or the determination of the rights and interests of any of its members or creditors, under the provisions of the prior act before the repeal thereof.









Chapter 4 - PROFESSIONAL CORPORATIONS.

Article 1 - General Provisions.

Section 10A-4-1.01 - Short title.

This chapter and the provisions of Chapter 1, to the extent applicable to professional corporations, may be cited as the Alabama Professional Corporation Law.



Section 10A-4-1.02 - Applicability of Business Corporation Law and Nonprofit Corporation Law.

The provisions of the Alabama Business Corporation Law shall apply to professional corporations, domestic and foreign, except to the extent the provisions are inconsistent with the provisions of this chapter; provided, however, that in the case of nonprofit professional corporations, domestic or foreign, the provisions of the Alabama Nonprofit Corporation Law shall apply except to the extent the provisions are inconsistent with the provisions of this chapter.



Section 10A-4-1.03 - Definitions.

As used in this chapter, unless the context otherwise requires, the term:

(1) DISQUALIFIED PERSON. Any person who is not a qualified person.

(2) DOMESTIC PROFESSIONAL CORPORATION. A corporation for profit or nonprofit organized pursuant to the provisions of this chapter.

(3) FOREIGN PROFESSIONAL CORPORATION. A corporation or unincorporated association, for profit or nonprofit, organized for the purpose of rendering professional services under a law other than the law of Alabama.

(4) LICENSING AUTHORITY. As defined in Section 10A-1-1.03(49).

(5) PROFESSIONAL SERVICE. As defined in Section 10A-1-1.03(80).

(6) QUALIFIED PERSON. With respect to any domestic professional corporation:

a. An individual who is authorized by law of Alabama or of any qualified state to render a professional service permitted by the certificate of formation of the professional corporation;

b. A general partnership in which all the partners are qualified persons with respect to the professional corporation; and

c. A professional corporation, domestic or foreign, in which all the shareholders are qualified persons with respect to the professional corporation.

d. A limited liability company in which all the members are qualified persons with respect to the professional corporation.

"Qualified person" does not include any person during any period in which the person's authorization to render professional services has been completely terminated or suspended.

(7) QUALIFIED STATE. Any state, other than Alabama, or territory of the United States or the District of Columbia which allows individuals authorized to render professional services in Alabama and not in the other state, or partnerships of the individuals, or domestic professional corporations or professional associations owned by the individuals to own shares of professional corporations or to be members of professional associations organized under its laws.






Article 2 - Purposes, Powers, and Organization.

Section 10A-4-2.01 - Purposes for which professional corporations may be organized.

Domestic professional corporations may be organized under this chapter only for the purpose of rendering professional services and services ancillary thereto within a single profession, except that the same professional corporation or nonprofit professional corporation may render medical, dental, and other health related services; provided that in the case of a professional corporation, at least one shareholder of the professional corporation is duly licensed to provide each professional service for which the professional corporation is organized, or, in the case of a nonprofit professional corporation, all of the professional services rendered by the corporation are rendered by persons duly licensed to render the professional service.



Section 10A-4-2.02 - Required statement of purpose in certificate of formation

(a) Any corporation whose certificate of formation includes as a stated purpose the performance of professional services may be incorporated under this chapter by stating in its certificate of formation that it is incorporated under this chapter.

(b) A professional business corporation, other than a nonprofit professional corporation, which is subject to this chapter shall cease being governed by this chapter and shall be governed by the Alabama Business Corporation Law, Section 10A-2-1.01 et seq., if it is a domestic corporation, if it amends its certificate of formation to delete the statement that it is organized under this chapter, and conforms its articles to the Alabama Business Corporation Law and, if it is a foreign corporation, complies with the provisions of this title applicable to foreign entities. A domestic nonprofit professional corporation which is subject to this chapter shall cease being governed by this chapter and shall be governed by the Alabama Nonprofit Corporation Law, Section 10A-3-1.01 et seq., if it is a domestic corporation, if it amends its certificate of formation to delete the statement that it is organized under this chapter, and conforms its certificate to the Alabama Nonprofit Corporation Law and, if it is a foreign corporation, complies with the provisions of this title applicable to foreign entities.

(c) Any corporation which is not subject to this chapter may become subject to this chapter, if it is a domestic corporation, by conforming its articles to this chapter.

(d) Any foreign professional corporation which renders professional services in Alabama shall be subject to this chapter.



Section 10A-4-2.03 - Powers of professional corporation generally; profession limited by certificate of formation.

(a) Subject to Section 10A-4-5.07, a domestic professional corporation, including a professional corporation that is a nonprofit corporation, shall have all the powers necessary or convenient to effectuate its purposes, including those enumerated in Sections 10A-1-2.11, 10A-1-2.12, and 10A-1-2.13.

(b) A domestic professional corporation shall not engage in any profession other than the profession permitted by its certificate of formation, except that a domestic professional corporation may invest its funds in real estate, mortgages, stocks, bonds, or any other type investment.



Section 10A-4-2.04 - Rendition of professional services.

A professional corporation, domestic or foreign, may render professional services in Alabama only through individuals permitted to render the services in Alabama; but nothing in this chapter shall be construed to require that any individual who is employed by a professional corporation be licensed to perform services for which no license is otherwise required or to prohibit the rendering of professional services by a licensed individual acting in his or her individual capacity, notwithstanding the individual may be a shareholder, member, director, officer, employee, or agent of a professional corporation, domestic or foreign.






Article 3 - Shareholders; Directors and Officers; Professional Liability.

Section 10A-4-3.01 - Issuance and transfer of shares.

(a) A domestic professional corporation may issue shares, fractional shares, and rights or options to purchase shares only to qualified persons.

(b) Where deemed necessary by the licensing authority for any profession in order to prevent violations of the ethical standards of the profession, the licensing authority may, within its rule-making power, by rule further restrict, condition, or abridge the authority of domestic professional corporations to issue shares, but no rule shall, of itself, have the effect of causing a shareholder of a professional corporation at the time the rule becomes effective to become a disqualified person unless and to the extent specified by the licensing authority.

(c) A shareholder of a domestic professional corporation may transfer or pledge shares, fractional shares, and rights or options to purchase shares of the professional corporation only to qualified persons.

(d) Any issuance or transfer of shares in violation of this section shall be void, however, nothing contained herein shall prohibit the transfer of shares of a domestic professional corporation by operation of law or court decree.

(e) Nothing in this section shall require domestic nonprofit professional corporations to issue shares. The corporations may have members and all members must be qualified persons. A licensing authority may, within its rule-making power, by rule further restrict, condition, or abridge membership in domestic nonprofit corporations, but no rule shall, of itself, have the effect of causing a member of a domestic nonprofit professional corporation at the time the rule becomes effective to become a disqualified person unless and to the extent specified by the licensing authority.



Section 10A-4-3.02 - Death or disqualification of shareholder.

(a) Upon the death of a shareholder of a domestic professional corporation or if a shareholder of a domestic professional corporation becomes a disqualified person or if shares of a domestic professional corporation are transferred by operation of law or court decree to a disqualified person, the shares of the deceased shareholder or of the disqualified person may be transferred to a qualified person and, if not so transferred, shall be purchased or redeemed by the domestic professional corporation to the extent of funds which may be legally made available for the purchase.

(b) If the price for the shares is not fixed by the governing documents of the domestic professional corporation or by private agreement, the domestic professional corporation, within six months after the death or 30 days after the disqualification or transfer, as the case may be, shall make a written offer to pay for the shares at a specified price deemed by the domestic professional corporation to be the fair value thereof as of the date of the death, disqualification or transfer. The offer shall be given to the executor or administrator of the estate of a deceased shareholder or to the disqualified shareholder or transferee and shall be accompanied by a balance sheet of the domestic professional corporation, as of the latest available date and not more than 12 months prior to the making of the offer, and a profit and loss statement of the domestic professional corporation for the 12 months' period ended on the date of the balance sheet.

(c) If within 30 days after the date of the written offer from the domestic professional corporation the fair value of the shares is agreed upon between the disqualified person and the domestic professional corporation, payment therefor shall be made within 90 days, or other period as the parties may fix by agreement, after the date of the offer, upon surrender of the certificate or certificates representing the shares. Upon payment of the agreed value the disqualified persons shall cease to have any interest in the shares.

(d) If within 30 days from the date of the written offer from the domestic professional corporation, the disqualified person and the domestic professional corporation do not so agree, then either party may commence a civil action in the circuit court in the county in Alabama where the registered office of the domestic professional corporation is located requesting that the fair value of the shares be found and determined. The disqualified person, wherever residing, shall be made a party to the proceeding as an action against his or her shares quasi in rem. Service shall be made in accordance with the rules of civil procedure. The disqualified person shall be entitled to judgment against the domestic professional corporation for the amount of the fair value of his or her shares as of the date of death, disqualification, or transfer upon surrender to the domestic professional corporation of the certificate or certificates representing the shares. The court may, in its discretion, order that the judgment be paid in installments and with interest and on terms as the court may determine. The court may, if it so elects, appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers shall have the power and authority as shall be specified in the order of their appointment or an amendment thereof.

(e) The judgment shall include an allowance for interest at the rate the court finds to be fair and equitable in all the circumstances, from the date of death, disqualification, or transfer.

(f) The costs and expenses of any proceeding shall be determined by the court and shall be assessed against the domestic professional corporation, but all or any part of the costs and expenses may be apportioned and assessed as the court may deem equitable against the disqualified person if the court shall find that the action of the disqualified person in failing to accept the offer was arbitrary or vexatious or not in good faith. The expenses shall include reasonable compensation for and reasonable expenses of the appraisers and a reasonable attorney's fee but shall exclude the fees and expenses of counsel for and of experts employed by any party; but if the fair value of the shares as determined materially exceeds the amount which the domestic professional corporation offered to pay therefor, or if no offer was made, the court in its discretion may award to the disqualified person the sum the court determines to be reasonable compensation to any expert or experts employed by the disqualified person in the proceeding.

(g) If a purchase, redemption, or transfer of the shares of a deceased or disqualified shareholder or of a transferee who is a disqualified person is not completed within 12 months after the death of the deceased shareholder or 12 months after the disqualification or transfer, as the case may be, the domestic professional corporation shall forthwith cancel the shares on its books and the disqualified person shall have no further interest as a shareholder in the domestic professional corporation other than his or her right to payment for the shares under this section.

(h) Shares acquired by a domestic professional corporation pursuant to payment of the agreed value therefor or to payment of the judgment entered therefor, as in this section provided, may be held, cancelled, or disposed of by the domestic professional corporation as in the case of other treasury shares.

(i) This section shall not be deemed to require the purchase of shares of a disqualified person where the period of the disqualification is for less than 12 months from the date of disqualification or transfer.

(j) Any provision regarding purchase, redemption, or transfer of shares of a domestic professional corporation contained in the certificate of formation, bylaws, or any private agreement shall be specifically enforceable in the courts of Alabama.

(k) Nothing herein contained shall prevent or relieve a domestic professional corporation from paying pension benefits or other deferred compensation for services rendered to or on behalf of a former shareholder as otherwise permitted by law.

(l) A domestic professional corporation may purchase its own shares from a disqualified person without regard to the availability of capital or surplus for the purchase; however, no purchase of or payment for the shares shall be made at a time when the domestic professional corporation is insolvent or when the purchase or payment would make it insolvent.

(m) The foregoing provisions of this section shall not apply to a domestic nonprofit professional corporation. Any member of a corporation who becomes a disqualified person must cease being a member not more than 12 months after the date of disqualification, if he or she is then a disqualified person.



Section 10A-4-3.03 - Liability generally.

(a) Every individual who renders professional services as an employee of a domestic or professional corporation shall be liable for any negligent or wrongful act or omission in which he or she personally participates to the same extent as if he or she rendered the services as a sole practitioner.

(b) The personal liability of a shareholder, employee, director, or officer of a domestic professional corporation, other than a nonprofit corporation, shall be no greater in any respect than that of a shareholder, employee, director, or officer of a corporation organized under the Alabama Business Corporation Law.

(c) The personal liability of a member, employee, director, or officer of a domestic nonprofit professional corporation shall be no greater in any respect than that of a member, employee, director, or officer of a corporation organized under the Alabama Nonprofit Corporation Law.

(d) The personal liability of a shareholder, member, employee, director, or officer of a foreign professional corporation shall be determined under the law of the jurisdiction in which it is organized.



Section 10A-4-3.04 - Professional relationships; privileged communications.

(a) The relationship between an individual performing professional services as an employee of a professional corporation, domestic or foreign, and a client or patient shall be the same as if the individual performed the services as a sole practitioner.

(b) The relationship between a professional corporation, domestic or foreign, performing professional services and the client or patient shall be the same as between the client or patient and the individual performing the services.

(c) Any privilege applicable to communications between a person rendering professional services and the person receiving the services recognized under the laws of Alabama, whether statutory or deriving from common law, shall remain inviolate and shall extend to a professional corporation, domestic or foreign, and its employees in all cases in which it would be applicable to communications between an individual rendering the professional services and a person receiving the services.



Section 10A-4-3.05 - Voting trusts.

A voting trust with respect to shares of a domestic professional corporation shall not be valid unless all the trustees and beneficiaries thereof are qualified persons, except that a voting trust may be validly continued for a period of 12 months after the death of a deceased beneficiary or after a beneficiary has become a disqualified person.



Section 10A-4-3.06 - Directors and officers.

At least one director of a domestic professional corporation and the president of a domestic professional corporation shall be qualified persons with respect to the corporation; provided, however, that the foregoing restriction shall not apply for a period of 12 months after the death of the sole shareholder of a domestic professional corporation.






Article 4 - Special Provisions as to Amendments; Merger and Consolidation.

Section 10A-4-4.01 - Amendments to certificate of formation by administrators and the like.

Administrators, executors, guardians, conservators, or receivers of the estates of shareholders of a domestic professional corporation who hold all of the outstanding shares of the corporation may amend the certificate of formation by signing a written consent to the amendment and delivering the amendment for filing to the judge of probate of the county in which the corporation's certificate of formation was filed in accordance with Article 4 of Chapter 1. The certificate of amendment shall set forth, in addition to the information required to be included in the certificate of amendment by Sections 10A-1-3.13 and 10A-2-10.06, a statement that the administrators, executors, guardians, conservators, or receivers own all the outstanding shares.



Section 10A-4-4.02 - Merger and consolidation.

(a) A domestic professional corporation may merge or consolidate with another corporation, or professional corporation, domestic or foreign, under Article 11 of Chapter 2, or may merge with or convert to another type of entity as permitted by Article 8 of Chapter 1. Upon the merger, consolidation, or conversion, if the surviving or new corporation or converted entity, as the case may be, is to render professional services in Alabama, it shall comply with the provisions of this chapter.

(b) An unincorporated professional association organized under Article 1 of Chapter 30 may merge or consolidate with a professional corporation organized under this chapter. In the merger, the procedure specified in Article 11 of Chapter 2 shall apply, provided that:

(1) The surviving corporation shall be a domestic professional corporation,

(2) The following terms, when used in Article 11 to refer to an unincorporated professional association, shall have the following meanings:

a. "Board of directors" shall mean "board of governors,"

b. "Corporation" shall mean "unincorporated association,"

c. "Shares or securities" in the case of an unincorporated professional association which is a nonstock organization, shall mean the undivided interests of the members in the assets of the association,

d. "Shareholder" in the case of an unincorporated association which is a nonstock organization, shall mean "member."

(3) The plan of merger or plan of consolidation shall be approved by a vote of two thirds of the members of the professional association.






Article 5 - Regulation of Professional Corporations; Foreign Professional Corporations; Application to Existing Corporations.

Section 10A-4-5.01 - Involuntary dissolution on petition of Attorney General.

The Attorney General may institute proceedings to involuntarily dissolve a domestic professional corporation under Section 10A-2-14.30, or, in the case of a domestic nonprofit corporation, to involuntarily dissolve it under the provisions of the Alabama Nonprofit Corporation Law. A licensing authority may request that the Attorney General institute such proceedings.



Section 10A-4-5.02 - Admission of foreign professional corporations.

(a) A foreign professional corporation shall be entitled to register under Article 7 of Chapter 1 for authority to render professional services in Alabama only if:

(1) A professional corporation incorporated under this chapter would be allowed to register or procure a certificate of authority or equivalent authorization to render professional services in the state under whose laws the foreign professional corporation is organized;

(2) The foreign professional corporation meets the requirements of Section 10A-4-2.01;

(3) The foreign professional corporation designates the Alabama licensed individual or individuals through whom it will render professional services in Alabama and the individual or individuals are not, at time of the designation, so designated by any other foreign professional corporation;

(4) The name of the foreign professional corporation meets the requirements of Section 10A-1-5.08, provided that the foreign professional corporation can meet the requirements of Section 10A-1-5.08 by adding at the end of its name, for use in Alabama, the words "professional corporation" or the abbreviation "P.C."; and

(5) All the shareholders, or all the members, in the case of a nonprofit corporation which has members, at least one director and the president of the foreign professional corporation are licensed in at least one state or territory of the United States or the District of Columbia to render the professional services which the foreign professional corporation would render in Alabama.

(6) The foreign professional corporation includes in its application a statement acknowledging that it will be subject to the jurisdiction of the Alabama regulatory and licensing authorities with respect to any professional services rendered to clients or patients in Alabama.

(b) No foreign professional corporation shall maintain an office in Alabama for the conduct of business or professional practice until it has obtained a certificate of authority to render professional services in Alabama.



Section 10A-4-5.03 - Revocation of certificate of authority.

The certificate of authority of a foreign professional corporation may be revoked by the Secretary of State if the corporation fails to comply with any provision of this chapter applicable to it. Each licensing authority in Alabama shall certify to the Secretary of State, from time to time, the names of all foreign professional corporations which have given cause for revocation as provided in this chapter, together with the facts pertinent thereto. Whenever a licensing authority shall certify the name of a foreign professional corporation to the Secretary of State as having given cause for revocation, the licensing authority shall concurrently mail to the corporation at its registered office in Alabama notice that the certification has been made. No certificate of authority of a foreign professional corporation shall be revoked by the Secretary of State unless he or she shall have given the corporation not less than 60 days' notice thereof and the corporation shall fail prior to revocation to correct the noncompliance.



Section 10A-4-5.04 - Annual report of domestic and foreign professional corporations.

(a) Every professional corporation, domestic or foreign, which is required to file an annual report under Section 10A-2-16.22, shall include in the annual report, in addition to the items required by Section 10A-2-16.22:

(1) A statement that all the shareholders, at least one director, and the president of the corporation are qualified persons with respect to the corporation, and

(2) In the case of a foreign professional corporation, the name or names of the Alabama licensed professional or professionals through whom the foreign professional corporation will render professional services in Alabama.

(b) Financial information contained in the annual report of a professional corporation, other than the amount of stated capital of the corporation, shall not be open to public inspection nor shall the licensing authority disclose any facts or information obtained therefrom except insofar as its official duty may require the same to be made public or in the event the information is required for evidence in any criminal proceedings or in any other action by the State of Alabama.



Section 10A-4-5.05 - Interrogatories by licensing authority; generally

(a) Each licensing authority of Alabama may propound to any professional corporation, domestic or foreign, organized to practice a profession within the jurisdiction of the licensing authority, and to any officer or director thereof, the interrogatories as may be reasonably necessary and proper to enable the licensing authority to ascertain whether the corporation has complied with all the provisions of this chapter applicable to the professional corporation. The interrogatories shall be answered within 30 days after the mailing thereof, or within the additional time as shall be fixed by the licensing authority, and the answers thereto shall be full and complete and shall be made in writing and under oath. If the interrogatories be directed to an individual they shall be answered by him or her, and if directed to a corporation they shall be answered by the president, vice president, secretary, or assistant secretary thereof. The licensing authority shall certify to the Attorney General, for such action as the Attorney General may deem appropriate, all interrogatories and answers thereto which disclosed a violation of any of the provisions of this chapter.

(b) Interrogatories propounded by a licensing authority and the answers thereto shall not be open to public inspection nor shall the licensing authority disclose any facts or information obtained therefrom except insofar as its official duty may require the same to be made public or in the event the interrogatories or the answers thereto are required for evidence in any criminal proceedings or in any other action by the State of Alabama.



Section 10A-4-5.06 - Penalty for false statement, etc.; procedure upon failure to answer interrogatories.

(a) Each officer and director of a professional corporation, domestic or foreign, who signs any articles, statement, report, application, answer to an interrogatory, or other document filed pursuant to this article with the licensing authority having jurisdiction which is known to the officer or director to be false in any material respect, shall be deemed to be guilty of a Class C misdemeanor.

(b) If any professional corporation, domestic or foreign, or individual shall fail to answer interrogatories directed to the professional corporation or to the individual under Section 10A-4-5.05, the licensing authority which propounded the interrogatories may seek an order from the circuit court compelling an answer.



Section 10A-4-5.07 - Chapter does not restrict regulation by licensing authority.

(a) Nothing in this chapter shall restrict or limit in any manner the authority or duty of a licensing authority with respect to individuals rendering a professional service within the jurisdiction of the licensing authority. Nothing in this chapter shall restrict or limit any law, rule, or regulation pertaining to standards of professional conduct.

(b) Nothing in this chapter shall limit the authority of a licensing authority to impose requirements in addition to those stated in this article on any professional corporation, domestic or foreign, within the jurisdiction of the licensing authority.



Section 10A-4-5.08 - Application to existing corporations.

(a) The provisions of this chapter shall apply to all existing corporations organized under the statute formerly codified as Article 11 of Chapter 4, Title 10 and repealed by Acts 1983, No. 83-514, effective January 1, 1984; provided, that any professional corporation, or nonprofit corporation, in existence on December 31, 1983, in which duly licensed medical and dental professionals are shareholders, or in the case of a nonprofit professional corporation, render medical and dental services, shall be deemed to be in compliance with Sections 10A-4-2.01 and 10A-4-2.03, as amended, and other applicable provisions of this chapter. The repeal of a prior act by this chapter shall not impair, or otherwise affect, the organization or continued existence of an existing domestic professional corporation nor the right of any foreign professional corporation presently qualified to render professional services in Alabama to continue to do so without again qualifying to render professional services in Alabama.

(b) Any unincorporated professional association organized under Section 10A-30-1.01 may become subject to the provisions of this chapter by amending its certificate of association as a certificate of formation in compliance with this chapter, and filing duly executed duplicate originals of the certificate of formation with the judge of probate of the county in which its certificate of formation was filed.

(c) Any domestic nonprofit corporation rendering professional services may become subject to the provisions of this chapter by amending its certificate of formation in compliance with this chapter and filing duly executed duplicate originals of the certificate with the judge of probate of the county in which its certificate of formation was filed.

(d) The provisions of this chapter shall not apply to any unincorporated professional association now in existence under Section 10A-30-1.01, or to any domestic nonprofit corporation rendering professional services unless the association or nonprofit corporation voluntarily becomes subject to this chapter as herein provided, and nothing contained in this chapter shall alter or affect any existing or future right or privilege permitting or not prohibiting performance of professional services through the use of any other form of business organization.









Chapter 5 - LIMITED LIABILITY COMPANIES.

Article 1 - General Provisions.

Section 10A-5-1.01 - Short title. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

This chapter and the provisions of Chapter 1, to the extent applicable to limited liability companies, shall be known and may be cited as the "Alabama Limited Liability Company Law."



Section 10A-5-1.02 - Definitions. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

As used in this chapter, unless the context otherwise requires, the following terms mean:

(1) ARTICLES OF ORGANIZATION. The filing instrument provided for by Section 10A-5-2.01, or, if it has been amended or restated, as most recently amended or restated. In the case of a foreign limited liability company, the term includes all documents serving a similar function that are required to be filed to form the limited liability company in the state or other jurisdiction where it is organized. The term articles of organization as used in this chapter is synonymous with the term certificate of formation as defined in Section 10A-1-1.03(6). In this chapter, the use of the term certificate of formation shall be deemed to include articles of organization, and vice-versa. Together with the operating agreement, the articles of organization or certificate of formation of a limited liability company constitute its governing documents within the meaning of Section 10A-1-1.03(40).

(2) BUSINESS ENTITY. A corporation, limited liability company, partnership, limited partnership, registered limited liability partnership, or other entity organized to engage in business, whether for profit or not, created under the laws of the State of Alabama, predecessor law, or law of another jurisdiction.

(3) FINANCIAL RIGHTS. Rights to a. share in profits and losses as provided in Section 10A-5-5.03, b. receive interim distributions as provided in Section 10A-5-5.04, and c. receive termination distributions as provided in Section 10A-5-7.05.

(4) FOREIGN LIMITED LIABILITY COMPANY. An organization formed under the laws of any jurisdiction other than Alabama that is substantially similar to a limited liability company.

(5) GOVERNANCE RIGHTS. All a member's rights as a member of a limited liability company except financial rights, including without limitation, the rights to participate in the management of the limited liability company and to bind the limited liability company as provided in Section 10A-5-3.03.

(6) LIMITED LIABILITY COMPANY or DOMESTIC LIMITED LIABILITY COMPANY. An organization that is formed and existing under this chapter.

(7) MEMBER. A person reflected in the required records of a limited liability company as the owner of some governance rights of a membership interest in the limited liability company.

(8) OPERATING AGREEMENT. A written agreement of the member or members governing the affairs of a limited liability company and the conduct of its business. The operating agreement, if entered into together with the articles of organization or certificate of formation of a limited liability company constitute its governing documents within the meaning of Section of 10A-1-1.03(40).



Section 10A-5-1.03 - Powers. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

Unless its certificate of formation provides otherwise, every limited liability company has perpetual duration and succession in its name and has , without limitation, all powers enumerated in Chapter 1, including Sections 10A-1-2.11, 10A-1-2.12, and 10A-1-2.13.



Section 10A-5-1.04 - Indemnification. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

Unless its certificate of formation provides otherwise, every limited liability company has the power to indemnify a member, manager, or employee or former member, manager, or employee of the limited liability company against expenses actually and reasonably incurred in connection with the defense of an action, suit, or proceeding, civil or criminal, in which the member, manager, or employee is made a party by reason of being or having been a member, manager, or employee of the limited liability company, except in relation to matters as to which the member, manager, or employee is determined in the action, suit, or proceeding to be liable for negligence or misconduct in the performance of duty; to make any other indemnification that is authorized by the governing documents of the limited liability company or by a resolution adopted by the members after notice, unless notice is waived; and to purchase and maintain insurance on behalf of any person who is or was a member, manager, or employee of the limited liability company against any liability asserted against and incurred by the member, manager, or employee in any capacity or arising out of the member's, manager's, or employee's status as such, whether or not the limited liability company would have the power to indemnify the member, manager, or employee against that liability under the provisions of this section.



Section 10A-5-1.05 - Unauthorized assumption of powers. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

All persons who assume to act as a limited liability company without authority to do so shall be jointly and severally liable for all debts and liabilities created by their so acting.



Section 10A-5-1.06 - Application of partnership provisions to limited liability companies; classification for federal income tax purposes. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) The terms "partnership" and "limited partnership," when used in any chapter or title other than the Alabama Limited Liability Company Law, the Alabama General Partnership Law, and the Alabama Limited Partnership Law, and any successors of those laws, include a limited liability company organized under this chapter, unless the context requires otherwise.

(b) Notwithstanding subsection (a), for purposes of taxation, other than Chapter 14A of Title 40, a domestic or foreign limited liability company shall be treated as a partnership unless it is classified otherwise for federal income tax purposes, in which case it shall be classified in the same manner as it is for federal income tax purposes.

(c) A foreign or domestic limited liability company governed by this chapter is subject to any amendment to or repeal of this chapter.






Article 2 - Formation.

Section 10A-5-2.01 - Formation. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

One or more persons may form a limited liability company by filing a certificate of formation for the limited liability company with the judge of probate of the county in which the initial registered office of the limited liability company is located pursuant to Article 3 of Chapter 1.



Section 10A-5-2.02 - Supplemental Provisions required in the certificate of formation. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

In addition to the information required for a certificate of formation by Section 10A-1-3.05, the certificate of formation of a limited liability company shall set forth:

(1) The right, if given, of the member or members to admit additional members, and the terms and conditions of the admission.

(2) The circumstances, if any, under which the cessation of membership of one or more members will result in dissolution of the limited liability company.

(3) If the limited liability company is to be managed by one or more managers, the certificate of formation shall so state and shall set out the names and the mailing addresses of the manager or managers who are to serve as managers until their successors are elected and begin serving.



Section 10A-5-2.03 - Amendment of certificate of formation. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) The certificate of formation may be amended by delivering the amendment to the judge of probate in whose office the certificate of formation is filed. The amendment shall set forth:

(1) The name of the limited liability company.

(2) The date of filing of the certificate of formation.

(3) The amendment(s).

(b) Within 30 days after the happening of any of the following events, an amendment to the certificate of formation shall be filed to reflect the occurrence of such event or events:

(1) There is a change in the name of the limited liability company.

(2) There is a false or erroneous statement in the certificate of formation.

(3) There is a change in the period of duration of the limited liability company stated in the certificate of formation.

(4) The members desire to make a change in any other statement in the certificate of formation to accurately represent the agreement between them.

(c) The form for evidencing an amendment to the certificate of formation of a limited liability company shall contain terms and provisions consistent with this chapter. The amendment shall be approved, unless the certificate of formation requires a greater vote, by a majority vote of the members entitled to vote.



Section 10A-5-2.04 - Execution. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Unless otherwise specified in this chapter, each filing instrument required by this chapter to be filed in the office of the judge of probate shall be executed in the following manner:

(1) The certificate of formation shall be signed by one or more members named therein or an organizer.

(2) An amendment shall be signed by at least one member.

(3) If an amendment requires the adding of a new member, the amendment shall be signed by a person who was a member before the amendment was filed and by the new member.

(4) Articles of dissolution shall be signed by at least one member, as authorized pursuant to the operating agreement.

(b) Any person may sign a document required by this chapter by an attorney-in-fact, but a power of attorney relating to the admission of a member shall specify that admission of a new member is an authorized act of the attorney-in-fact.



Section 10A-5-2.05 - Pre-formation transactions. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

A limited liability company may not transact business or incur indebtedness, except that which is incidental to its organization or to obtaining subscriptions for or payment of contributions, until the certificate of formation has been filed. Persons engaged in prefiling activities other than those authorized by this section shall be jointly and severally liable for any debts or liabilities incurred in the course of those activities as provided in Section 10A-5-1.05. In no event shall the activities of an organizer authorized under this chapter result in liability for such person under this section. This section shall not be interpreted to invalidate any debts, contracts, or liabilities of the limited liability company incurred on behalf of the limited liability company prior to the filing of its certificate of formation.



Section 10A-5-2.06 - Records to be kept; right of inspection. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Each limited liability company shall keep at its registered office or principal place of business in this state the following records:

(1) A current list of the full name and last known business or residence street address of each member, and each manager, if any.

(2) A copy of the filed certificate of formation and all amendments thereto, together with executed copies of any powers of attorney pursuant to which any documents have been executed.

(3) Copies of the limited liability company's federal, state, and local income tax returns and reports, if any, for the three most recent years.

(4) Copies of any then effective operating agreements including any amendments thereto.

(5) Copies of any financial statements of the limited liability company for the three most recent years.

(b) Those records, and any other books and records of the limited liability company, wherever situated, are subject to inspection and copying for any proper purpose at the reasonable request, and at the expense of, any member or manager or the member's or manager's agent or attorney during regular business hours as provided in Sections 10A-1-3.32 and 10A-1-3.33. Any agent, member, or manager of a limited liability company who, without reasonable cause, refuses to allow any member or the member's agent or attorney to inspect or copy any books or records of the limited liability company for any proper purpose shall be personally liable to the member for a penalty in an amount not to exceed 10 percent of the fair market value of the membership interest of the member, in addition to any other damages or remedy.



Section 10A-5-2.07 - Parties to actions. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

Neither a member nor a manager of a limited liability company is a proper party to proceedings by or against a limited liability company, except where the object is to enforce a member's or manager's rights against or liability to the limited liability company.






Article 3 - Relationship of Members and Managers to Third Parties.

Section 10A-5-3.01 - Business transactions of a member with the limited liability company. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

Except as otherwise provided in the operating agreement, a member may lend money to and transact any lawful business with the limited liability company and, subject to other applicable law, have the same rights and obligations with respect thereto as a person who is not a member.



Section 10A-5-3.02 - Liability of members to third parties. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Except as otherwise provided in this chapter, a member of a limited liability company is not liable under a judgment, decree, or order of a court, or in any other manner, for a debt, obligation, or liability of the limited liability company, whether arising in contract, tort, or otherwise, or for the acts or omissions of any other member, manager, agent, or employee of the limited liability company.

(b) A member may be liable to creditors of the limited liability company for a written agreement to make a contribution to the limited liability company.

(c) A member of a limited liability company may become liable by reason of the member's own acts or conduct.



Section 10A-5-3.03 - Agency power of members and managers; duties. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Except as provided in subsection (b), every member is an agent of the limited liability company for the purpose of its business or affairs, and the act of any member, including, but not limited to, the execution in the name of the limited liability company of any instrument, for apparently carrying on in the usual way the business or affairs of the limited liability company binds the limited liability company, unless the member so acting has, in fact, no authority to act for the limited liability company in the particular matter and the person with whom the member is dealing has knowledge of the fact that the member has no such authority.

(b) If the certificate of formation provides that management of the limited liability company is vested in a manager or managers, both of the following conditions apply:

(1) No member, acting solely in the capacity as member, is an agent for the limited liability company.

(2) Every manager is an agent of the limited liability company for the purpose of its business or affairs, and the act of any manager, including, but not limited to, the execution in the name of the limited liability company of any instrument, for apparently carrying on in the usual way the business or affairs of the limited liability company binds the limited liability company, unless the manager so acting has, in fact, no authority to act for the limited liability company in the particular matter and the person with whom the manager is dealing has knowledge of the fact that the manager has no such authority.

(c) An act of a manager or a member which is not apparently for the carrying on in the usual way the business of the limited liability company does not bind the limited liability company unless authorized in accordance with the operating agreement at the time of the transaction or at any other time.

(d) No act of a manager or member in contravention of a restriction on authority shall bind the limited liability company to persons having knowledge of the restriction.

(e) In a limited liability company managed by its members under subsection (a) of Section 10A-5-4.01, the only fiduciary duties a member owes to the company or to its other members are the duty of loyalty and the duty of care imposed by subsections (f) through (g).

(f) A member's duty of loyalty to a member-managed limited liability company and its members is limited to each of the following:

(1) To account to the limited liability company and to hold as trustee for it any property, profit, or benefit derived by the member in the conduct or winding up of the limited liability company's business or derived from a use by the member of the limited liability company's property, including the appropriation of the limited liability company's opportunity.

(2) To refrain from dealing with the limited liability company in the conduct or winding up of the limited liability company's business as or on behalf of a party having an interest adverse to the limited liability company.

(3) To refrain from competing with the limited liability company in the conduct of the limited liability company's business before the dissolution of the limited liability company.

(g) A member's duty of care to a member-managed limited liability company and its other members in the conduct or winding up of the limited liability company's business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(h) A member shall discharge the duties to a member-managed company and its other members under this chapter and under the operating agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(i) A member of a member-managed company does not violate a duty or obligation under this chapter or under the operating agreement merely because the member's conduct furthers the member's own interest.

(j) This section applies to a person winding up the limited liability company's business as the personal or legal representative of the last surviving member as if the person were a member.

(k) If the management of a limited liability company is vested in a manager or managers pursuant to subsection (b) of Section 10A-5-4.01, each of the following applies:

(1) The only duty a member who is not also a manager owes to the company or to the other members solely by reason of being a member is to not disclose or otherwise use information described in Sections 10A-1-3.31 and 10A-5-2.06(a), whether or not obtained under the authority of Sections 10A-1-3.32 and 10A-5-2.06(b), to the detriment of the company or the other members.

(2) A manager is held to the same standards of conduct prescribed for members in subsections (f) through (i).

(3) A member who pursuant to the operating agreement exercises some or all of the rights of a manager in the management and conduct of the company's business is held to the standards of conduct in subsections (f) through (i) to the extent that the member exercises the managerial authority vested in a manager by this chapter.

(4) A manager is relieved of liability imposed by law for violation of the standards prescribed by subsections (f) through (i) to the extent of the managerial authority delegated to the members by the operating agreement.

(l) The governing documents may modify the duties contained in subsections (e) through (k), but may not provide for any of the following:

(1) Unreasonably restrict a right to information or access to records under Sections 10A-1-3.31, 10A-1-3.32, 10A-1-3.33, and 10A-5-2.06.

(2) Eliminate the duty of loyalty under subsection (f) of this section or under subsection (e) of Section 10A-5-6.06, but the governing documents of the limited liability company may provide for any of the following:

a. Identify types or categories of activities that do not violate the duty of loyalty.

b. Specify the number or percentage of members or percentage of membership interests or number or percentage of disinterested managers that may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty.

(3) Unreasonably reduce the duty of care under subsection (g) of this section or subsection (e) of Section 10A-5-6.06.

(4) Eliminate the obligation of good faith and fair dealing under subsection (h), but the operating agreement may determine the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable.






Article 4 - Relationship Among Members.

Section 10A-5-4.01 - Management of the limited liability company; creation of classes; voting; rights; meetings. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Unless otherwise stated in the certificate of formation, the management of the limited liability company is vested in its members. Subject to any provisions in the operating agreement or this chapter restricting or enlarging the management rights and duties of any person or group or class of persons, the members shall have the right and authority to manage the business or affairs of the limited liability company and to make all decisions with respect thereto.

(b) If the certificate of formation vests management of the limited liability company in one or more managers, then the managers shall have the power to manage the business or affairs of the limited liability company as provided in the operating agreement. Except as otherwise provided in the operating agreement, the managers:

(1) Shall be designated, appointed, elected, removed, or replaced by a vote, approval, or consent of more than one-half the number of members.

(2) Need not be members of the limited liability company or natural persons.

(3) Unless they have been earlier removed or have earlier resigned, shall hold office until their successors have been elected and qualified.

(c) The certificate of formation of a limited liability company may provide for classes or groups of members or managers having such relative rights, powers, and duties as so provided, and may make provision for the future creation of additional classes or groups of members or managers having such relative rights, powers, and duties as may be created in the manner provided in the certificate of formation, including rights, duties, and powers senior to existing classes and groups of members or managers. The certificate of formation may provide for taking action, including the amendment of the certificate of formation or operating agreement, without the vote or approval of one or more members or classes or groups of members or managers, including an action to create one or more classes of interests in the company that were not previously outstanding, but are authorized under the certificate of formation.

(d) The certificate of formation may grant to all or certain identified members or managers or a specified class or group of members or managers the right to vote separately or with all or any class or group of members or managers on any matter. Voting by members or managers may be on a per capita, number, financial interest, class, group, or any other basis.

(e) The governing documents may, with respect to any rights to vote, set forth provisions relating to notice of the time, place, or purpose of any meeting at which any matter is to be voted on by any members or managers or class or group of members or managers, waiver of the notice, action by consent without a meeting, establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.



Section 10A-5-4.02 - Limited liability company property. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Property may be acquired, held, and conveyed in the name of the limited liability company. Any estate in real property may be acquired in the name of the limited liability company and title to any estate so acquired shall vest in the limited liability company itself rather than in the members individually.

(b) All property originally contributed to the limited liability company or subsequently acquired by a limited liability company by purchase or otherwise is limited liability company property. A member has no interest in specific limited liability company property.

(c) Except as provided in subsection (d), title to property of the limited liability company that is held in the name of the limited liability company may be transferred by an instrument of transfer executed by any member in the name of the limited liability company.

(d) If the certificate of formation provides that management of the limited liability company is vested in a manager or managers, title to property of the limited liability company that is held in the name of the limited liability company may be transferred by an instrument of transfer executed by any manager in the name of the limited liability company; but a member, acting solely as a member, shall not have that authority.

(e) Title to property of the limited liability company that is held in the name of one or more members or managers with an indication in the instrument transferring title to the property to them of their capacity as members or managers of a limited liability company or of the existence of a limited liability company, even if the name of the limited liability company is not indicated, may be transferred by an instrument of transfer executed by the persons in whose name title is held.

(f) Property transferred under subsections (c), (d), and (e) may be recovered by the limited liability company if it proves that the act of the person executing the instrument of transfer did not bind the limited liability company under Section 10A-5-3.03, unless the property has been transferred by the initial transferee or a person claiming through the initial transferee to a subsequent transferee who gives value without having notice that the person who executed the instrument of initial transfer lacked authority to bind the limited liability company.

(g) Title to property of the limited liability company that is held in the name of one or more persons other than the limited liability company, without an indication in the instrument transferring title to the property to them in their capacity as members or managers of a limited liability company or of the existence of a limited liability company, may be transferred free of any claims of the limited liability company or the members by the persons in whose name title is held to a transferee who gives value without having notice that it is property of a limited liability company.



Section 10A-5-4.03 - Operating agreements. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) The member or members of a limited liability company may enter into an operating agreement to regulate or establish the affairs of the limited liability company, the conduct of its business, and the relations of its members. An operating agreement may contain any provisions regarding the affairs of a limited liability company and the conduct of its business that are not inconsistent with the laws of this state or the articles of organization.

(b) In the event there is more than one member, any operating agreement shall initially be agreed to, in writing, by all of the members. If an operating agreement does not provide for the method by which an operating agreement may be amended, then all of the members shall agree in writing to any amendment.

(c) A court of equity may enforce an operating agreement by injunction or by other relief that the court in its discretion determines to be fair and appropriate in the circumstances. As an alternative to injunctive or other equitable relief, when the provisions of Section 10A-5-7.02 are applicable, the court may order dissolution of the limited liability company.



Section 10A-5-4.04 - Derivative actions. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) A member may bring an action in the right of a limited liability company to recover a judgment in its favor if the members or managers with authority to do so have refused to bring the action or if an effort to cause those members or managers to bring the action is not likely to succeed.

(b) In a derivative action, the plaintiff shall be a member (1) at the time of bringing the action or have succeeded to the right of a member by operation of law or pursuant to the terms of the operating agreement from a person who was a member and (2) at the time of the transaction of which he or she complains.

(c) In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by the members or managers with authority to do so, or the reasons for not making the effort.

(d) If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct the plaintiff to remit to the limited liability company the remainder of those proceeds.






Article 5 - Contributions and Distributions.

Section 10A-5-5.01 - Contribution. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

The contributions of a member to the limited liability company may be in cash, property, services previously rendered, or a promissory note or other binding obligation to pay cash, convey property, or to render services.



Section 10A-5-5.02 - Liability for contributions. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Except as provided in the certificate of formation, a member is obligated to the limited liability company to perform any promise to pay cash or convey property or to render services, even if the member is unable to perform because of death, disability, or any other reason. A member who does not perform such a promise is obligated at the option of the limited liability company to pay cash equal to the amount or value of the portion of the contribution that has not been paid, conveyed, or rendered.

(b) The operating agreement may provide that the interest of any member who fails to make any contribution that the member is obligated to make, or who fails to pay any agreed assessment that the member is obligated to make, shall be subject to a reasonable penalty for such failure. The penalty may take the form of reducing the defaulting member's proportionate interest in the limited liability company, subordinating the member's interest to that of nondefaulting members, a forced sale of the member's interest in compliance with reasonable procedures for notice and disposition, forfeiture of the member's interest on compliance with reasonable procedures for notice, the lending of the amount necessary to meet the member's commitment by other members, affixing of the value of the member's interest by appraisal or by suitable formula and redemption or sale of the member's interest at that value, or other reasonable penalty.

(c) Unless otherwise provided in the operating agreement, the obligation of a member to perform any promise with respect to a contribution to the capital of the limited liability company, or to return money or other property paid or distributed in violation of this chapter, may be compromised only by consent of all the members. Notwithstanding the compromise, a creditor of a limited liability company who extends credit, or whose claim arises, after filing of the certificate of formation or an amendment thereto which, in either case, reflects the obligation, and before the amendment thereof to reflect the compromise, may enforce the original obligation.



Section 10A-5-5.03 - Sharing of profits and losses. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

The profits and losses, income, deductions, and credits, and items of income, deduction, and credits of the limited liability company shall be allocated among the members in the manner provided in the operating agreement. If the operating agreement does not so provide, profits and losses, income, deductions, and credits, and items of income, deductions, and credits shall be allocated on the basis of the pro rata value of the contributions made by each member to the extent they have been made and not returned.



Section 10A-5-5.04 - Interim distributions of property; impairment of capital. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Except as provided in this section or in the operating agreement, members are entitled to receive distributions from the limited liability company in proportion to their respective rights to share in profits under Section 10A-5-5.03.

(b) Subsection (a) shall not apply to any of the following:

(1) Distributions on dissolution.

(2) Distributions governed by a contrary provision in the operating agreement.

(c) No distribution may be made unless, after the distribution is made, the assets of the limited liability company are sufficient to pay all liabilities of the limited liability company except liabilities to members on account of their contributions.

(d) Unless otherwise provided in the operating agreement, a member has no right to receive and may not be required to accept a distribution in kind.



Section 10A-5-5.05 - Purchase of interest of member whose membership has ceased. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

Unless the governing documents of a limited liability company or a private agreement provide for the purchase of the interest of a former member whose membership has ceased, neither the limited liability company nor its members shall be obligated to purchase the interest of a former member whose membership has ceased.






Article 6 - Transfer of Membership Interest.

Section 10A-5-6.01 - Admission of additional members. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) After the filing of a limited liability company's original certificate of formation, additional members may be admitted as follows:

(1) In the case of a member acquiring an interest directly from the limited liability company, upon compliance with the operating agreement or, if the operating agreement does not provide for the admission of additional members, with the written consent of all members.

(2) In the case of an assignee of an interest of a member, by complying with Section 10A-5-6.03.

(b) The effective time of admission of a member to a limited liability company shall be the later of:

(1) The date the limited liability company is formed.

(2) The time provided in the operating agreement, or if no time is provided, then when the person's admission is reflected in the records of the limited liability company.



Section 10A-5-6.02 - Transferability of member's interest. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Except as otherwise provided in the operating agreement:

(1) A membership interest in a limited liability company is assignable in whole or in part.

(2) An assignment of a member's interest in a limited liability company does not of itself dissolve the limited liability company or entitle the assignee to exercise any management rights.

(3) An assignment only entitles the assignee to the financial rights of the assignor to the extent assigned.

(4) A member who assigns the member's interest in a limited liability company does not cease to be a member until the assignee is substituted as provided in Section 10A-5-6.03.

(b) A limited liability company, in the governing documents, may provide that a member's interest in the limited liability company may be evidenced by a certificate of limited liability company interest issued by the limited liability company. Any provision for the assignment or transfer of a limited liability company interest represented by such a certificate shall be consistent with this chapter.

(c) Any purported transfer of a member's interest in violation of this section is void.



Section 10A-5-6.03 - Right of assignee to become member. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Except as otherwise provided in the operating agreement:

(1) An assignee of an interest in a limited liability company may become a member only if the other members unanimously consent. The consent of a member may be evidenced in any manner specified in the operating agreement, but in the absence of such a specification, consent shall be evidenced by a written instrument, dated and signed by the member.

(2) The assignor of a membership interest is not released from liability to the limited liability company under Section 10A-5-5.02, whether or not the assignee becomes a member.

(3) A member who assigns the member's entire interest in the limited liability company ceases to be a member or to have the power to exercise any rights of a member when any assignee of the interest becomes a member with respect to the assigned interest.

(b) An assignee who has become a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under the governing documents and this chapter. An assignee who becomes a member also is liable for the obligations of the assignor to make contributions as provided in Section 10A-5-5.02. The assignee is not obligated for liabilities that are unknown to the assignee at the time of becoming a member.



Section 10A-5-6.04 - Death or incompetency of member. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Except as otherwise provided in the governing documents:

(1) If a member who is an individual dies or if a court of competent jurisdiction adjudges a member to be incompetent to manage the member's person or property, the member's personal representative, conservator, legal representative, heirs, or legatees may exercise all the member's financial rights for the purpose of settling the member's estate or administering the member's property, including any power the member had to transfer the membership interest.

(2) If a member is a corporation, limited liability company, trust, general partnership, limited partnership, registered limited liability partnership, custodianship, or other entity and is dissolved or terminated, the financial rights of that member may be exercised by the legal representative or successor of that member.

(b) The personal representative, conservator, legal representative, heirs, or legatees of a deceased or incompetent member shall have the same rights and duties with respect to the inspection and copying of the books and records of the limited liability company that a member would have under Sections 10A-1-3.31, 10A-1-3.32, and 10A-5-2.06 and subdivision (1) of subsection (k) of Section 10A-5-3.03. The duties of care and loyalty specified in Section 10A-5-3.03, including any modifications specified therein, shall inure to the benefit of the personal representative, conservator, legal representative, heirs, or legatees of a deceased or incompetent member.



Section 10A-5-6.05 - Member's financial rights subject to charging order. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) On application to a court of competent jurisdiction by any judgment creditor of a member or assignee, the court may charge the interest of the member or assignee with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of financial rights. This section shall be the sole and exclusive remedy of a judgment creditor with respect to the judgment debtor's membership interest.

(b) This chapter does not deprive any member of the benefit of any exemption laws applicable to the member's limited liability company interest.



Section 10A-5-6.06 - Cessation of membership. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) A person ceases to be a member of a limited liability company upon the occurrence of one or more of the following events:

(1) The member ceases to be a member by voluntary act as provided in subsection (d).

(2) The member ceases to be a member of the limited liability company as provided in Section 10A-5-6.03.

(3) The member is removed as a member in either of the following manners:

a. In accordance with the operating agreement.

b. Subject to contrary provisions in the operating agreement, when the member assigns all of the member's interest in the limited liability company, by an affirmative vote of a majority in number of the members who have not assigned their interests.

(b) Subject to contrary provisions in the operating agreement, or written consent of all members at the time, a person ceases to be a member upon the occurrence of one or more of the following events listed in the following subdivision or paragraphs:

(1) The member:

a. Makes an assignment for the benefit of creditors.

b. Files a voluntary petition in bankruptcy.

c. Is adjudicated bankrupt or insolvent.

d. Files a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation.

e. Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding in the nature of the proceedings listed in paragraph d.

f. Seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the member or of all or any substantial part of the member's properties.

(2) Any of the following time periods have elapsed:

a. 120 days have elapsed after the commencement of any proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation, unless the proceeding has been dismissed.

b. 90 days have elapsed after the appointment, without the consent of the member, of a trustee, receiver, or liquidator of the member or of all or any substantial part of the member's properties, unless the appointment is vacated or stayed.

c. 90 days have elapsed after the expiration of any stay, unless the appointment is vacated.

(3) In the case of a member who is an individual:

a. The member dies.

b. A court of competent jurisdiction adjudicates the member incompetent to manage the member's person or property.

(4) In the case of a member who is a trustee or is acting as a member by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee.

(5) In the case of a member that is a separate limited liability company, the dissolution and commencement of winding up of the separate limited liability company.

(6) In the case of a member that is a corporation:

a. The filing of articles of dissolution or the equivalent for the corporation.

b. The revocation of its charter and the lapse of 90 days after notice to the corporation of revocation without a reinstatement of its charter.

(7) In the case of an estate, the distribution by the fiduciary of the estate's entire interest in the limited liability company.

(8) In the case of a limited liability company performing professional services, at the time a member's license or registration to perform the professional services is terminated or suspended for a period of more than 12 months.

(9) In the case of a general partnership, a limited partnership, or a registered limited liability partnership, the dissolution and commencement of winding up of the partnership.

(c) The members may provide in the operating agreement for other events the occurrence of which result in a person ceasing to be a member of the limited liability company.

(d) Unless the operating agreement provides that a member has no power to cease being a member of a limited liability company by voluntary act, the member may do so at any time by giving notice as provided in the operating agreement, or, if there is no such provision, 30 days written notice to the other members. If the member has the power to cease being a member by a voluntary act but the cessation is a breach of the operating agreement, or the cessation occurs as a result of otherwise wrongful conduct of the member, the limited liability company may recover damages from the member whose membership has ceased for breach of the operating agreement, including the reasonable cost of obtaining replacement for the services the member was obligated to perform. Unless otherwise provided in the governing documents, in the case of a limited liability company for a definite term or particular undertaking, cessation of membership by voluntary act of a member before the expiration of that term is a breach of the governing documents.

(e) Upon a member's cessation of membership each of the following applies:

(1) The member's governance rights terminate.

(2) The member's duty of loyalty under subsection (f) of Section 10A-5-3.03 terminates.

(3) The member's duty of loyalty under subsection (f) of Section 10A-5-3.03 and duty of care under subsection (g) of Section 10A-5-3.03 continue only with regard to matters arising and events occurring before the member's cessation of membership, unless the member participates in the winding up of the limited liability company's business pursuant to Sections 10A-1-9.12 and 10A-5-7.03.

(4) The member's duty of loyalty with respect to information shall be the same as that of a member who is not a manager under subdivision (1) of subsection (k) of Section 10A-5-3.03, unless the member participates in the winding up of the limited liability company's business pursuant to Sections 10A-1-9.12 and 10A-5-7.03, in which event subdivision (3) of this subsection applies.






Article 7 - Dissolution.

Section 10A-5-7.01 - Events of dissolution. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

A limited liability company is dissolved and its affairs shall be wound up upon occurrence of the first of the following events:

(1) Events specified in the governing documents.

(2) Written consent of all members to dissolve.

(3) When there is no remaining member, unless either of the following applies:

a. The holders of all the financial rights in the limited liability company agree in writing, within 90 days after the cessation of membership of the last member, to continue the legal existence and business of the limited liability company and to appoint one or more new members.

b. The legal existence and business of the limited liability company is continued and one or more new members are appointed in the manner stated in the governing documents.

(4) When the limited liability company is not the successor limited liability company in the merger or consolidation with one or more limited liability companies or other entities.

(5) Entry of a decree of judicial dissolution under Section 10A-5-7.02.



Section 10A-5-7.02 - Judicial dissolution. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

On application by or for a member, the circuit court for the county in which the certificate of formation is filed may decree dissolution of a limited liability company whenever it is not reasonably practicable to carry on the business in conformity with the governing documents.



Section 10A-5-7.03 - Winding up. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Except as otherwise provided in the governing documents, the members who have not wrongfully dissolved a limited liability company may wind up the limited liability company's business and affairs.

(b) A person winding up a limited liability company's business may: Preserve the company business or property as a going concern for a reasonable time; prosecute and defend actions and proceedings, whether civil, criminal, or administrative; settle and close the limited liability company's business; dispose of and transfer property; discharge the limited liability company's liabilities; distribute the assets of the limited liability company pursuant to Section 10A-5-7.05; and perform other necessary and appropriate acts.



Section 10A-5-7.04 - Survival of remedy after dissolution. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) A dissolved limited liability company continues its existence but may not carry on any business except that necessary or appropriate to wind up and liquidate its business and affairs.

(b) Dissolution of a limited liability company does not:

(1) Transfer title to the limited liability company assets.

(2) Terminate or suspend a proceeding pending by or against the limited liability company on the effective date of dissolution.

(3) Terminate the authority of the registered agent of the limited liability company.



Section 10A-5-7.05 - Distribution of assets upon dissolution. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

Upon the winding up of a limited liability company, the assets of the limited liability company shall be distributed in the following order of priority:

(1) To creditors, including members who are creditors to the extent allowed by Section 10A-5-3.01 or otherwise permitted by law, in order of priority as provided by law, except those liabilities to members of the limited liability company for interim distributions or on account of their contributions.

(2) Except as otherwise provided in the governing documents, to members of the limited liability company and former members for interim distributions and in respect of their contributions.

(3) Except as otherwise provided in the governing documents, to members first for the return of their contributions and second with respect to their interests in the limited liability company, in the proportions in which the members share in distributions.



Section 10A-5-7.06 - Articles of dissolution. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) After the dissolution of the limited liability company pursuant to Section 10A-5-7.01, the limited liability company shall file articles of dissolution in the office of the judge of probate of the county in which the certificate of formation was filed. The articles of dissolution shall set forth:

(1) The name of the limited liability company.

(2) The date of filing its certificate of formation.

(3) The reason for filing the articles of dissolution.

(4) The effective date of the articles of dissolution, which shall be a date certain, if they are not to be effective immediately.

(5) Any other information the members or managers filing the articles deem appropriate.

(b) The articles of dissolution and two copies shall be delivered to the judge of probate. If the judge of probate finds that the articles of dissolution conform to law and that all fees prescribed in this chapter have been paid, the judge of probate shall:

(1) Endorse on the articles of dissolution and on each copy the word "Filed" and the hour, day, month, and year of the filing.

(2) File the articles of dissolution in the office of the judge of probate and certify two copies.

(3) Issue a certificate of dissolution to which a certified copy of the articles of dissolution shall be affixed, and return the certificate of dissolution with the certified copy of the articles of dissolution affixed to the representative of the dissolved limited liability company.

(4) Within 10 days after the issuance of a certificate of dissolution, transmit to the Secretary of State a certified copy of the articles of dissolution, indicating the place, date, and time of filing of the certificate.






Article 8 - Professional Services.

Section 10A-5-8.01 - Special rules for limited liability companies performing professional services. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) A limited liability company shall have the power to render professional services if each member or employee who renders professional services in Alabama is licensed or registered to render those professional services pursuant to applicable Alabama law and if the limited liability company complies with the limitations of this section.

(b) Every individual who renders professional services as a member or as an employee of a limited liability company shall be liable for any negligent or wrongful act or omission in which the individual personally participates to the same extent the individual would be liable if the individual rendered the services as a sole practitioner.

(c) The personal liability of a member, manager, or other employee of any limited liability company engaged in providing professional services shall be no greater than that of a shareholder, employee, director, or officer of a corporation organized under the Alabama Business Corporation Law or any successor act.

(d) The personal liability of a member, manager, or employee of a foreign limited liability company shall be determined under the law of the jurisdiction in which it is organized.

(e) Nothing in this chapter shall restrict or limit in any manner the authority or duty of a licensing authority with respect to individuals rendering a professional service within the jurisdiction of the licensing authority. Nothing in this chapter shall restrict or limit any law, rule, or regulation pertaining to standards of professional conduct.

(f) Nothing in this chapter shall limit the authority of a licensing authority to impose requirements in addition to those stated in this chapter on any limited liability company or foreign limited liability company rendering professional services within the jurisdiction of the licensing authority.

(g) A limited liability company organized to render professional services under this chapter may render only one specific type of professional services, and services ancillary to them, and may not engage in any business other than rendering the professional services which it was organized to render, and services ancillary to them. In addition, a limited liability company organized to render professional services shall be subject to the restrictions imposed on professional corporations by the Alabama Professional Corporation Law, as amended from time to time.

(h) A limited liability company organized to render professional services, domestic or foreign, may render professional services in Alabama only through individuals permitted to render those services in Alabama; but nothing in this chapter shall be construed to require that any individual who is employed by a limited liability company rendering professional services be licensed to perform services for which no license is otherwise required or to prohibit the rendering of professional services by a licensed individual acting in an individual capacity, notwithstanding that the individual may be a member, manager, employee or agent of a domestic or foreign limited liability company rendering professional services.

(i) A member's interest in a limited liability company organized to render professional services may be voluntarily transferred only to a person who is licensed or registered to render the professional services for which the company was organized.

(j) If a membership interest is transferred by gift or inheritance to a person who is not licensed or registered to render the professional services for which the limited liability company was organized or if a member's license or registration to perform the professional services for which the limited liability company was organized is terminated or suspended for a period of more than 12 months, the person or member shall not be treated as owning financial rights or an ownership interest in the limited liability company and shall be entitled only to receive the fair value of the membership interest determined in the same manner as the fair value of interests in professional corporations is determined under Section 10A-4-3.02.






Article 9 - Merger and Consolidation.

Section 10A-5-9.01 - Merger and consolidation. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) Pursuant to any agreement, a domestic limited liability company may merge or consolidate with or into one or more limited liability companies or other business entities formed or organized under the laws of this state, any other state, the United States, or any foreign jurisdiction, with the domestic limited liability company or the other business entity being the surviving or resulting domestic limited liability company or other business entity. Except as otherwise specifically provided for in the operating agreement, a merger shall be approved by each domestic limited liability company which is to merge by all the members at the time approval of the merger is voted on.

(b) Notwithstanding prior approval, an agreement of merger may be terminated prior to filing articles of merger with the Secretary of State or amended pursuant to a provision for the termination or amendment contained in the agreement of merger.



Section 10A-5-9.02 - Requirements for articles of merger; effective date. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) If a domestic limited liability company is merging under this chapter, the domestic limited liability company or other business entity surviving or resulting from the merger shall file articles of merger in the Office of the Secretary of State. If a domestic limited liability company is filing the articles of merger, the articles of merger shall be signed by at least one member of the domestic limited liability company, and if another business entity is filing the articles of merger, the articles of merger shall be signed by a person authorized by the other business entity. The articles of merger shall state all of the following:

(1) The name, jurisdiction, and date of formation or organization of each of the domestic limited liability companies or other business entities that are to merge.

(2) That an agreement of merger has been approved and executed by each of the domestic limited liability companies or other business entities that are to merge.

(3) The name of the surviving or resulting domestic limited liability company or other business entity.

(4) The future effective date or time, which shall be a date or time certain, of the merger if it is not to be effective upon the filing of the articles of merger.

(5) That the agreement of merger is on file at a place of business of the surviving or resulting domestic limited liability company or other business entity, and shall state the street address of that place of business.

(6) That a copy of the agreement of merger will be furnished by the surviving or resulting domestic limited liability company or other business entity, on request and without cost, to any member of any domestic limited liability company or any person holding an interest in any other business entity which is a party to the merger.

(7) If the surviving or resulting entity is not a domestic limited liability company or other business entity organized under the laws of this state, a statement that the foreign business entity consents to service of process on it by registered mail addressed to the foreign business entity at the office required to be maintained in the state or other jurisdiction where it is organized by the laws of that state or, other jurisdiction, or, if not so required, at its principal office, if it has not appointed an agent under Section 10A-1-5.31 or if that agent cannot be found or served with the exercise of reasonable diligence.

(b) A merger shall be effective upon the filing in the Office of the Secretary of State of the articles of merger unless a future effective date or time is provided in the articles of merger, in which event the merger shall be effective at the future date or time specified.



Section 10A-5-9.03 - Vesting of certain rights, privileges, powers, property, liabilities, and duties. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

(a) When any merger has become effective under this chapter, for all purposes of the laws of the state, all the rights, privileges, and powers of each of the domestic limited liability companies and other business entities that have merged, and all property, real, personal, and mixed, and all debts due to any of the domestic limited liability companies and other business entities, as well as all other things and causes of action belonging to each of the domestic limited liability companies and other business entities, shall be vested in the surviving or resulting domestic limited liability company or other business entity, and shall thereafter be the property of the surviving or resulting domestic limited liability company or other business entity as they were of each of the domestic limited liability companies and other business entities that have merged. The title to any real property vested by deed or otherwise in any of the domestic limited liability companies and other business entities shall not revert or be in any way impaired by reason of this chapter.

(b) All rights of creditors and all liens upon any property of any of the domestic limited liability companies and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of the domestic limited liability companies and other business entities that have merged shall attach to the surviving or resulting domestic limited liability company or other business entity, and may be enforced against it to the same extent as if the debts, liabilities, and duties had been incurred or contracted by it.

(c) Unless otherwise provided in the articles of merger, a merger, of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger, shall not require the domestic limited liability company to wind up its business and affairs, or pay its liabilities and distribute its assets.



Section 10A-5-9.04 - Recording of articles of merger; effect when Secretary of State files articles; copy of certified articles conclusive evidence of matters. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

The articles of merger required by this chapter to be filed with the Secretary of State shall also be recorded in the office of the judge of probate in the county in which the limited liability company is required to file its certificate of formation and in each county in which a limited liability company which is a party to the merger is required to file its certificate of formation; provided, however, that when the articles are filed by the Secretary of State, the matters covered by the articles shall be effective as stated therein, and a copy of the articles certified by the Secretary of State shall be conclusive evidence of the matters covered therein.



Section 10A-5-9.05 - Applicability of Article 11 of Chapter 2; merger and conversion provisions to limited liability companies REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

To the extent applicable, the provisions and requirements of Article 11, commencing with Section 10A-2-11.01, of Chapter 2, relating to mergers of corporations, shall apply to mergers between corporations, domestic limited liability companies, and other business entities as defined by this chapter. Domestic limited liability companies and other business entities shall be treated as corporations for the purposes of applying the procedures, requirements, and effects prescribed in that article.



Section 10A-5-9.06 - Nonexclusivity. REPEALED IN THE 2014 REGULAR SESSION BY ACT 2014-144 EFFECTIVE JANUARY 1, 2017.

The provisions of this article pertaining to mergers of limited liability companies are not exclusive. A domestic limited liability company may merge with or convert to another type of entity as permitted by Article 8 of Chapter 1.









Chapter 5A - LIMITED LIABILITY COMPANIES.

Article 1 - General Provisions.

Section 10A-5A-1.01 - Short title.

This chapter and the provisions of Chapter 1, to the extent applicable to limited liability companies, shall be known and may be cited as the "Alabama Limited Liability Company Law of 2014."



Section 10A-5A-1.02 - Definitions.

Notwithstanding Section 10A-1-1.03, as used in this chapter, unless the context otherwise requires, the following terms mean:

(a) "Certificate of formation," with respect to a limited liability company, means the certificate provided for by Section 10A-5A-2.01, and the certificate as amended or restated.

(b) "Constituent limited liability company" means a constituent organization that is a limited liability company.

(c) "Constituent organization" means an organization that is party to a merger under Article 10.

(d) "Converted organization" means the organization into which a converting organization converts pursuant to Article 10.

(e) "Converting limited liability company" means a converting organization that is a limited liability company.

(f) "Converting organization" means an organization that converts into another organization pursuant to Article 10.

(g) "Disqualified person" means any person who is not a qualified person.

(h) "Distribution" except as otherwise provided in Section 10A-5A-4.06(e), means a transfer of money or other property from a limited liability company, or series thereof, to another person on account of a transferable interest.

(i) "Governing statute" means the statute that governs an organization's internal affairs.

(j) "Limited liability company," except in the phrase "foreign limited liability company," means an entity formed or existing under this chapter.

(k) "Limited liability company agreement" means any agreement (whether referred to as a limited liability company agreement, operating agreement or otherwise), written, oral or implied, of the member or members as to the activities and affairs of a limited liability company or series thereof. The limited liability company agreement of a limited liability company having only one member shall not be unenforceable by reason of there being only one person who is a party to the limited liability company agreement. The limited liability company agreement includes any amendments to the limited liability company agreement.

(l) "Member" means a person admitted under Section 10A-5A-4.01 and not dissociated under Section 10A-5A-6.02.

(m) "Organization" means a general partnership, including a limited liability partnership; limited partnership, including a limited liability limited partnership; limited liability company; business trust; corporation; nonprofit corporation; professional corporation; or any other person having a governing statute. The term includes domestic and foreign organizations whether or not organized for profit.

(n) "Organizational documents" means:

(1) for a general partnership or foreign general partnership, its partnership agreement and if applicable, its registration as a limited liability partnership or a foreign limited liability partnership;

(2) for a limited partnership or foreign limited partnership, its certificate of formation and partnership agreement, or comparable writings as provided in its governing statute;

(3) for a limited liability company or foreign limited liability company, its certificate of formation and limited liability company agreement, or comparable writings as provided in its governing statute;

(4) for a business or statutory trust or foreign business or statutory trust its agreement of trust and declaration of trust, or comparable writings as provided in its governing statute;

(5) for a corporation for profit or foreign corporation for profit, its certificate of formation, bylaws, and other agreements among its shareholders that are authorized by its governing statute, or comparable writings as provided in its governing statute;

(6) for a nonprofit corporation or foreign nonprofit corporation, its certificate of formation, bylaws, and other agreements that are authorized by its governing statute, or comparable writings as provided in its governing statute;

(7) for a professional corporation or foreign professional corporation, its certificate of formation, bylaws, and other agreements among its shareholders that are authorized by its governing statute, or comparable writings as provided in its governing statute; and

(8) for any other organization, the basic writings that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it.

(o) "Qualified person," with respect to a limited liability company rendering professional services in this state, means a person authorized by this state or a regulatory authority of this state to own a transferrable interest in that limited liability company.

(p) "Surviving organization" means an organization into which one or more other organizations are merged under Article 10, whether the organization pre-existed the merger or was created pursuant to the merger.

(q) "Transfer" means an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift, or transfer by operation of law.

(r) "Transferee" means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a member.

(s) "Transferrable interest" means a member's right to receive distributions from a limited liability company or a series thereof.



Section 10A-5A-1.03 - Knowledge; notice.

(a) A person knows a fact when the person:

(1) has actual knowledge of it; or

(2) is deemed to know it under law other than this chapter.

(b) A person has notice of a fact when the person:

(1) knows of it;

(2) receives notification of it;

(3) has reason to know the fact from all of the facts known to the person at the time in question; or

(4) is deemed to have notice of the fact under subsection (d).

(c) A person notifies another of a fact by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person knows the fact.

(d) A person is deemed to have notice of a limited liability company's:

(1) matters included in the certificate of formation under Sections 10A-5A-2.01(a)(1), (a)(2), (a)(3), (a)(4) and, if applicable, (a)(5) upon filing;

(2) dissolution, 90 days after a statement of dissolution under Section 10A-5A-7.02(b)(1) becomes effective;

(3) merger or conversion, 90 days after a statement of merger or statement of conversion under Article 10 becomes effective; and

(4) reinstatement, 90 days after a certificate of reinstatement under Section 10A-5A-7.08 becomes effective.

(e) A member's knowledge, notice or receipt of a notification of a fact relating to the limited liability company is not knowledge, notice or receipt of a notification of a fact by the limited liability company solely by reason of the member's capacity as a member.



Section 10A-5A-1.04 - Powers and privileges.

(a) A limited liability company is a separate legal entity. A limited liability company's status for tax purposes shall not affect its status as a separate legal entity formed under this chapter.

(b) A limited liability company shall possess and may exercise all the powers and privileges granted and enumerated by Chapter 1 or by any other law or by its limited liability company agreement, together with any powers incidental thereto, including those powers and privileges necessary or convenient to the conduct, promotion, or attainment of the business, purposes, or activities and affairs of the limited liability company.

(c) A limited liability company may carry on any lawful activity, whether or not for profit.

(d) A series established under this chapter has the power and capacity, in the series' own name, to:

(1) sue and be sued;

(2) contract;

(3) hold and convey title to assets of the series, including real property, personal property, and intangible property; and

(4) grant liens and security interests in assets of the series.



Section 10A-5A-1.05 - Governing law.

(a) The law of this state governs:

(1) the organization and internal affairs of a limited liability company, or series thereof;

(2) the liability of a member as a member for the debts, obligations, or other liabilities of a limited liability company, or series thereof;

(3) the authority of the members and agents of a limited liability company, or series thereof; and

(4) the availability and liability of the assets of a series or the limited liability company for the obligations of another series or the limited liability company.

(b) The law of the state or other jurisdiction under which a foreign limited liability company is formed governs:

(1) the organization and internal affairs of a foreign limited liability company, or series thereof;

(2) the liability of a member as a member for the debts, obligations, or other liabilities of a foreign limited liability company, or series thereof;

(3) the authority of the members and agents of a foreign limited liability company, or series thereof; and

(4) the availability and liability of the assets of a series or the foreign limited liability company for the obligations of another series or the foreign limited liability company.



Section 10A-5A-1.06 - Rules of construction.

(a) It is the policy of this chapter and this state to give maximum effect to the principles of freedom of contract and to the enforceability of limited liability company agreements.

(b) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(c) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

(d) The use of any gender shall be applicable to all genders. The captions contained in this chapter are for purposes of convenience only and shall not control or affect the construction of this chapter.

(e) Sections 7-9A-406 and 7-9A-408 of the Uniform Commercial Code, and all successor statutes thereto, do not apply to any interest in a limited liability company, including all rights, powers, and interests arising under a limited liability company agreement or this chapter. This provision prevails over Sections 7-9A-406 and 7-9A-408 of the Uniform Commercial Code, and all successor statutes thereto, and is expressly intended to permit the enforcement of the provisions of a limited liability company agreement that would otherwise be ineffective under Sections 7-9A-406 and 7-9A-408 of the Uniform Commercial Code, and all successor statutes thereto.

(f) Division E of Article 3 of Chapter 1 of this title shall have no application to this chapter.

(g) Sections 10A-1-1.03 (73), (81), (88), and (91) shall have no application to this chapter.

(h) Section 10A-1-2.13(c) shall have no application to this chapter.



Section 10A-5A-1.07 - Application of partnership provisions to limited liability companies; classification for federal income tax purposes.

Subject to Section 10A-5A-3.01:

(a) The terms "partnership" and "limited partnership," when used in any chapter or title other than the Alabama Limited Liability Company Law of 2014, the Alabama General Partnership Law, and the Alabama Limited Partnership Law, and any successors of those laws, include a limited liability company organized under this chapter, unless the context requires otherwise.

(b) Notwithstanding subsection (a), for purposes of taxation, other than Chapter 14A of Title 40, a limited liability company or foreign limited liability company shall be treated as a partnership unless it is classified otherwise for federal income tax purposes, in which case it shall be classified in the same manner as it is for federal income tax purposes.



Section 10A-5A-1.08 - Limited liability company agreement - Scope; function; and limitations.

(a) Except as otherwise provided in subsections (b) and (c):

(1) the limited liability company agreement governs relations among the members as members and between the members and the limited liability company; and

(2) to the extent the limited liability company agreement does not otherwise provide for a matter described in subsection (a)(1), this chapter governs the matter.

(b)(1) To the extent that, at law or in equity, a member or other person has duties, including fiduciary duties, to the limited liability company, or to another member or to another person that is a party to or is otherwise bound by a limited liability company agreement, the member's or other person's duties may be expanded or restricted or eliminated by a written limited liability company agreement, but the implied contractual covenant of good faith and fair dealing may not be eliminated.

(2) A written limited liability company agreement may provide for the limitation or elimination of any and all liabilities for breach of contract and breach of duties, including fiduciary duties, of a member or other person to a limited liability company or to another member or to another person that is a party to or is otherwise bound by a limited liability company agreement, but a limited liability company agreement may not limit or eliminate liability for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing.

(3) A member or other person shall not be liable to a limited liability company or to another member or to another person that is a party to or is otherwise bound by a limited liability company agreement for breach of fiduciary duty for the member's or other person's good faith reliance on the limited liability company agreement.

(4) A limited liability company agreement may provide that:

(A) a member or transferee who fails to perform in accordance with, or to comply with the terms and conditions of, the limited liability company agreement shall be subject to specified penalties or specified consequences; and

(B) at the time or upon the happening of events specified in the limited liability company agreement, a member or transferee may be subject to specified penalties or specified consequences.

(5) A penalty or consequence that may be specified under paragraph (4) of this subsection may include and take the form of reducing or eliminating the defaulting member's or transferee's proportionate interest in a limited liability company, subordinating the member's or transferee's transferable interest to that of non-defaulting members or transferees, forcing a sale of that transferable interest, forfeiting the defaulting member's or transferee's transferable interest, the lending by other members or transferees of the amount necessary to meet the defaulting member's or transferee's commitment, a fixing of the value of the defaulting member's or transferee's transferable interest by appraisal or by formula and redemption or sale of the transferable interest at that value, or other penalty or consequence.

(6) A written limited liability company agreement may supersede, in whole or in part, the provisions of Division C of Article 3 of Chapter 1.

(c) A limited liability company agreement may not:

(1) vary the nature of the limited liability company as a separate legal entity under Section 10A-5A-1.04(a);

(2) vary the law applicable under Section 10A-5A-1.05;

(3) restrict the rights under this chapter of a person other than a member, dissociated member, or transferee;

(4) vary the power of the court under Section 10A-5A-2.05;

(5) eliminate the implied contractual covenant of good faith and fair dealing as provided under Section 10A-5A-1.08(b)(1);

(6) eliminate or limit the liability of a member or other person for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing as provided under Section 10A-5A-1.08(b)(2);

(7) waive the requirements of Section 10A-5A-4.04(c);

(8) vary the law applicable under Section 10A-5A-4.06(c);

(9) reduce the limitations period specified under Section 10A-5A-4.06(d) for an action commenced under other applicable law;

(10) waive the prohibition on issuance of a certificate of a transferable interest in bearer form under Section 10A-5A-5.02(c);

(11) vary the power of a court to decree dissolution in the circumstances specified in Section 10A-5A-7.01(d) or in Section 10A-5A-11.09(e);

(12) vary the requirement to wind up a limited liability company's activities and affairs as specified in Section 10A-5A-7.02(a);

(13) vary the provisions of Section 10A-5A-8.01;

(14) vary the right of a member under Section 10A-5A-10.09; or

(15) waive the requirements of Section 10A-5A-11.02(b).



Section 10A-5A-1.09 - Limited liability company agreement - Effect on limited liability company and persons admitted as members.

(a) A limited liability company is bound by and may enforce the limited liability company agreement, whether or not the limited liability company has itself manifested assent to the limited liability company agreement.

(b) A person that is admitted as a member of a limited liability company becomes a party to and assents to the limited liability company agreement except as provided in Section 10A-5A-4.04(c).

(c) Two or more persons intending to be the initial members of a limited liability company may make an agreement providing that upon the formation of the limited liability company, the agreement will become the limited liability company agreement. One person intending to be the initial member of a limited liability company may assent to terms providing that upon the formation of the limited liability company the terms will become the limited liability company agreement.



Section 10A-5A-1.10 - Limited liability company agreement - Effect on third parties and relationship to writings effective on behalf of limited liability company.

(a) If a limited liability company agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the limited liability company agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, except that the approval of any person may be waived by that person and any conditions may be waived by all persons for whose benefit those conditions were intended.

(b) A limited liability company agreement may provide rights to any person, including a person who is not a party to the limited liability company agreement, to the extent set forth in the limited liability company agreement.

(c) The obligations of a limited liability company and its members to a person in the person's capacity as a transferee or dissociated member are governed by the limited liability company agreement. A transferee and a dissociated member are bound by the limited liability company agreement.

(d) If a writing that has been delivered by a limited liability company for filing in accordance with Chapter 1 and has become effective conflicts with a provision of the limited liability company agreement:

(1) The limited liability company agreement prevails as to members, dissociated members, and transferees; and

(2) The writing prevails as to other persons to the extent they reasonably rely on the writing.






Article 2 - Formation.

Section 10A-5A-2.01 - Formation.

(a) In order to form a limited liability company, one or more organizers must execute a certificate of formation and deliver it for filing to the filing officer provided for in subsection (e). Notwithstanding Section 10A-1-3.05, the certificate of formation shall set forth:

(1) the name of the limited liability company, which must comply with Article 5 of Chapter 1;

(2) the address of the registered office required by Article 5 of Chapter 1;

(3) the name of the registered agent at the registered office required by Article 5 of Chapter 1;

(4) a statement that there is at least one member of the limited liability company;

(5) if applicable, a statement as provided in Section 10A-5A-11.02(b)(3); and

(6) any other matters the members determine to include therein.

(b) A limited liability company is formed when its certificate of formation becomes effective in accordance with Article 4 of Chapter 1.

(c) The fact that a certificate of formation has been filed and is effective in accordance with Article 4 of Chapter 1 is notice of the matters required to be included by Subsections (a)(1), (a)(2), (a)(3), and (a)(4) and if applicable, (a)(5), but is not notice of any other fact.

(d) A limited liability company agreement shall be entered into either before, after, or at the time of the filing of the certificate of formation and, whether entered into before, after, or at the time of the filing, may be made effective as of the filing of the certificate of formation or at any other time or date provided in the limited liability company agreement.

(e) A certificate of formation shall be delivered for filing to the judge of probate of the county in which the initial registered office of the limited liability company is located pursuant to Article 4 of Chapter 1 unless the certificate of formation is required to be delivered for filing to a different filing officer under Article 10 of this chapter.



Section 10A-5A-2.02 - Amendment or restatement of certificate of formation.

Notwithstanding Division B of Article 3 of Chapter 1:

(a) A certificate of formation may be amended at any time.

(b) A certificate of formation may be restated with or without amendment at any time.

(c) To amend its certificate of formation, a limited liability company must deliver a certificate of amendment for filing to the filing officer provided for in subsection (g) which certificate of amendment shall state:

(1) the name of the limited liability company;

(2) the date of filing of its certificate of formation, and of all prior amendments and the filing office or offices where filed; and

(3) the changes the amendment makes to the certificate of formation as most recently amended or restated.

(d) To restate its certificate of formation, a limited liability company must deliver a restated certificate of formation for filing to the filing officer provided for in subsection (g). A restated certificate of formation must:

(1) be designated as such in the heading;

(2) state the limited liability company's name;

(3) state the date of the filing of its certificate of formation, and of all prior amendments and the filing office or offices where filed; and

(4) set forth any amendment or change effected in connection with the restatement of the certificate of formation.

Any such restatement that effects an amendment shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect the amendment or change.

(e) The original certificate of formation, as theretofore amended, shall be superseded by the restated certificate of formation and thenceforth, the restated certificate of formation, including any further amendment or changes made thereby, shall be the certificate of formation of the limited liability company, but the original effective date of formation shall remain unchanged.

(f) An amended or restated certificate of formation may contain only provisions that would be permitted at the time of the amendment if the amended or restated certificate of formation were a newly filed original certificate of formation.

(g) If a limited liability company is not an organization described in Section 10A-1-4.02(c)(4), then that limited liability company shall deliver the certificate of amendment or the restated certificate of formation for filing with the judge of probate in whose office the original certificate of formation is filed. If a limited liability company is an organization described in Section 10A-1-4.02(c)(4), then that limited liability company shall deliver the certificate of amendment or the restated certificate of formation for filing with the Secretary of State.



Section 10A-5A-2.03 - Effect of filing amendment or restatement of certificate of formation.

(a) The filing of a certificate of amendment to the certificate of formation shall have the effect, and shall take effect, as provided in Section 10A-1-3.14.

(b) The filing of a restated certificate of formation shall have the effect, and shall take effect, as provided in Section 10A-1-3.18.



Section 10A-5A-2.04 - Execution of documents - Signing requirements.

(a) A writing delivered to a filing officer for filing pursuant to this chapter must be signed as provided by this section.

(1) A limited liability company's initial certificate of formation must be signed by at least one organizer.

(2) A writing signed on behalf of a limited liability company must be signed by a person authorized by the limited liability company.

(3) A writing filed on behalf of a dissolved limited liability company that has no members must be signed by the person winding up the limited liability company's activities and affairs under Section 10A-5A-7.03 or a person appointed or designated under Section 10A-5A-7.03 to wind up those activities and affairs.

(4) Any other writing must be signed by the person on whose behalf the writing is delivered to the filing officer.

(b) Any writing to be filed under this chapter may be signed by an agent, including an attorney-in-fact. Powers of attorney relating to the signing of the writing need not be delivered to the filing officer.



Section 10A-5A-2.05 - Execution of documents - Unsigned documents.

(a) If a person required by this chapter to sign a writing or deliver a writing to a filing officer for filing under this chapter does not do so, any other person that is aggrieved by that failure may petition the circuit court in the county in which the limited liability company's principal place of business within this state is located, and if the limited liability company does not have a principal place of business within this state then the circuit court for the county in which the limited liability company's most recent registered office is located, to order:

(1) the person to sign the writing;

(2) the person to deliver the writing to the filing officer for filing; or

(3) the filing officer to file the writing unsigned.

(b) If a petitioner under subsection (a) is not the limited liability company or foreign limited liability company to whom the writing pertains, the petitioner shall make the limited liability company or foreign limited liability company a party to the action. A person aggrieved under subsection (a) may seek the remedies provided in subsection (a) in a separate action against the person required to sign or deliver the writing or as a part of any other action concerning the limited liability company or foreign limited liability company in which the person required to sign or deliver the writing is made a party.

(c) A writing filed unsigned pursuant to this section is effective without being signed.

(d) A court may award reasonable expenses, including reasonable attorneys' fees, to the party or parties who prevail, in whole or in part, with respect to any claim made under subsection (a).



Section 10A-5A-2.06 - Certificate of existence or qualification.

(a) The Secretary of State, upon request and payment of the requisite fee, shall furnish to any person a certificate of existence for a limited liability company if the writings filed in the Office of the Secretary of State show that the limited liability company has been formed under the laws of this state. A certificate of existence shall reflect only the information on file with the Secretary of State. A certificate of existence must state:

(1) the limited liability company's name;

(2) that the limited liability company was formed under the laws of this state, the date of formation, and the filing office in which the certificate of formation was filed;

(3) whether the limited liability company has delivered to the Secretary of State for filing a statement of dissolution;

(4) whether the limited liability company has delivered to the Secretary of State for filing a certificate of reinstatement; and

(5) other facts of record in the Office of the Secretary of State that are specified by the person requesting the certificate.

(b) The Secretary of State, upon request and payment of the requisite fee, shall furnish to any person a certificate of qualification for a foreign limited liability company if the writings filed in the Office of the Secretary of State show that the Secretary of State has filed an application for registration for authority to conduct activities and affairs in this state and the registration has not been revoked, withdrawn, or terminated. A certificate of qualification must state:

(1) the foreign limited liability company's name and any alternate name adopted for use in this state;

(2) that the foreign limited liability company is authorized to conduct activities and affairs in this state;

(3) that the Secretary of State has not revoked the foreign limited liability company's registration;

(4) that the foreign limited liability company has not filed with the Secretary of State a certificate of withdrawal or otherwise terminated its registration; and

(5) other facts of record in the Office of the Secretary of State that are specified by the person requesting the certificate.

(c) Subject to any qualification stated in the certificate, a certificate of existence or certificate of qualification issued by the Secretary of State is conclusive evidence that the limited liability company is in existence or the foreign limited liability company is authorized to conduct activities and affairs in this state.






Article 3 - Relations of Members to Persons Dealing with Limited Liability Company.

Section 10A-5A-3.01 - Liability of members to third parties.

A member of a limited liability company is not liable, solely by reason of being a member, for a debt, obligation, or liability of the limited liability company or a series thereof, whether arising in contract, tort, or otherwise or for the acts or omissions of any other member, agent, or employee of the limited liability company or a series thereof.



Section 10A-5A-3.02 - Power to bind limited liability company.

No person shall have the power to bind the limited liability company, or a series thereof, except:

(a) to the extent the person is authorized to act as the agent of the limited liability company or a series thereof under or pursuant to the limited liability company agreement;

(b) to the extent the person is authorized to act as the agent of the limited liability company or a series thereof pursuant to Sections 10A-5A-4.07, 10A-5A-7.03 or 10A-5A-11.11; or

(c) to the extent provided by law other than this chapter.






Article 4 - Relations of Members to Each Other and to the Limited Liability Company.

Section 10A-5A-4.01 - Admission of members.

(a) The initial member or members of a limited liability company are admitted as a member or members upon the formation of the limited liability company.

(b) After formation of a limited liability company, a person is admitted as a member of the limited liability company:

(1) as provided in the limited liability company agreement;

(2) as the result of a transaction effective under Article 10;

(3) with the consent of all the members; or

(4) as provided in Section 10A-5A-7.01(c)(1) or (c)(2).

(c) A person may be admitted as a member without acquiring a transferable interest and without making or being obligated to make a contribution to the limited liability company. A person may be admitted as the sole member without acquiring a transferable interest and without making or being obligated to make a contribution to the limited liability company.



Section 10A-5A-4.02 - Limited liability company property.

A member has no interest in any specific property of a limited liability company or a series thereof.



Section 10A-5A-4.03 - Contribution.

A contribution by a member may be made to a limited liability company as agreed upon by the members. A contribution by a member associated with a series may be made to that series as agreed upon by the members associated with that series.



Section 10A-5A-4.04 - Liability for contribution.

(a) A member's obligation to make a contribution to a limited liability company, or a series thereof, is not excused by the member's death, disability, or other inability to perform personally. If a member does not make a contribution required by an enforceable promise, the member or the member's estate is obligated, at the election of the limited liability company, or series thereof, to contribute money equal to the value of the portion of the contribution that has not been made. The foregoing election shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the limited liability company, or series thereof, may have under the limited liability company agreement or applicable law.

(b)(1) The obligation of a member to make a contribution to a limited liability company may be compromised only by consent of all the members. A conditional obligation of a member to make a contribution to a limited liability company may not be enforced unless the conditions of the obligation have been satisfied or waived as to or by that member. Conditional obligations include contributions payable upon a discretionary call of a limited liability company before the time the call occurs.

(2) The obligation of a member associated with a series to make a contribution to the series may be compromised only by consent of all the members associated with that series. A conditional obligation of a member to make a contribution to a series may not be enforced unless the conditions of the obligation have been satisfied or waived as to or by that member. Conditional obligations include contributions payable upon a discretionary call of that series before the time the call occurs.

(3) Subsection (b)(1) shall not apply to a member's obligation to make a contribution to a series of a limited liability company.

(c) A promise by a member to make a contribution to a limited liability company, or a series thereof, is not enforceable unless set forth in a writing signed by the member.



Section 10A-5A-4.05 - Sharing of and right to distributions before dissolution.

(a) (1) All members shall share equally in any distributions made by a limited liability company before its dissolution and winding up.

(2) A member has a right to a distribution before the dissolution and winding up of a limited liability company as provided in the limited liability company agreement. A decision to make a distribution before the dissolution and winding up of the limited liability company is a decision in the ordinary course of activities and affairs of the limited liability company. A member's dissociation does not entitle the dissociated member to a distribution.

(3) A member does not have a right to demand and receive a distribution from a limited liability company in any form other than money. Except as otherwise provided in Section 10A-5A-7.06(c), a limited liability company may distribute an asset in kind if each member receives a percentage of the asset in proportion to the member's share of distributions.

(4) If a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.

(b)(1) All members associated with a series shall share equally in any distributions made by the series before its dissolution and winding up.

(2) A member associated with a series has a right to a distribution before the dissolution and winding up of the series as provided in the limited liability company agreement. A decision of the series to make a distribution before the dissolution and winding up of the series is a decision in the ordinary course of activities and affairs of the series. A member's dissociation from a series with which the member is associated does not entitle the dissociated member to a distribution from the series.

(3) A member associated with a series does not have a right to demand and receive a distribution from the series in any form other than money. Except as otherwise provided in Section 10A-5A-11.14(c), a series may distribute an asset in kind if each member associated with the series receives a percentage of the asset in proportion to the member's share of distributions from the series.

(4) If a member associated with a series becomes entitled to receive a distribution from the series, the member has the status of, and is entitled to all remedies available to, a creditor of the series with respect to the distribution.

(c) Subsection (a) shall not apply to a distribution made by a series.



Section 10A-5A-4.06 - Limitation on distributions and liability for improper distributions.

(a)(1) A limited liability company shall not make a distribution to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability company, other than liabilities to members on account of their transferable interests and liabilities for which the recourse of creditors is limited to specific property of the limited liability company, exceed the fair value of the assets of the limited liability company, except that the fair value of the property that is subject to a liability for which recourse of creditors is limited shall be included in the assets of the limited liability company only to the extent that the fair value of the property exceeds that liability.

(2) A member who receives a distribution in violation of subsection (a)(1) or the limited liability company agreement, and who knew at the time of the distribution that the distribution violated subsection (a)(1) or the limited liability company agreement, shall be liable to the limited liability company for the amount of the distribution received by that member. A member who receives a distribution in violation of subsection (a)(1) or the limited liability company agreement, and who did not know at the time of the distribution that the distribution violated subsection (a)(1) or the limited liability company agreement, shall not be liable for the amount of the distribution.

(b)(1) A series shall not make a distribution to a member associated with the series to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the series, other than liabilities to members associated with the series on account of their transferable interests and liabilities for which the recourse of creditors is limited to specific property of the series, exceed the fair value of the assets of the series, except that the fair value of the property that is subject to a liability for which recourse of creditors is limited shall be included in the assets of the series only to the extent that the fair value of the property exceeds that liability.

(2) A member associated with a series who receives a distribution in violation of subsection (b)(1) or the limited liability company agreement, and who knew at the time of the distribution that the distribution violated subsection (b)(1) or the limited liability company agreement, shall be liable to that series for the amount of the distribution received by that member. A member associated with a series who receives a distribution in violation of subsection (b)(1) or the limited liability company agreement, and who did not know at the time of the distribution that the distribution violated subsection (b)(1) or the limited liability company agreement, shall not be liable for the amount of the distribution.

(3) Subsection (a) shall not apply to a distribution made by a series.

(c) Except as provided in subsection (d), this section shall not affect any obligation or liability of a member under other applicable law for the amount of a distribution.

(d) An action under this section or other applicable law is barred if not commenced within two years after the distribution.

(e) For purposes of Sections 10A-5A-4.06(a) and 10A-5A-4.06(b), distribution does not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of the limited liability company's activities and affairs under a bona fide retirement plan or other benefits program.

(f) This section shall not apply to distributions made in accordance with Section 10A-5A-7.06 or Section 10A-5A-11.14.



Section 10A-5A-4.07 - Direction and oversight of the limited liability company.

(a) The limited liability company agreement of a limited liability company may provide that the activities and affairs of the limited liability company shall be under the direction, and subject to the oversight, of: (1) its members; (2) one or more managers; or (3) such other governance structure as provided in the limited liability company agreement. The limited liability company agreement of a limited liability company may provide that the activities and affairs of a series shall be under the direction, and subject to the oversight, of: (1) the members associated with that series; (2) one or more managers; or (3) such other governance structure as provided in the limited liability company agreement.

(b) If the limited liability company agreement does not specify who shall direct and oversee the activities and affairs of the limited liability company or a series thereof:

(1)(A) The activities and affairs of the limited liability company shall be under the direction, and subject to the oversight, of its members.

(B) The activities and affairs of a series shall be under the direction, and subject to the oversight, of the members associated with the series.

(C) Subsection (b)(1)(A) shall not apply to the activities and affairs of a series.

(2)(A) Except as provided in subsection (b)(3), a matter in the ordinary course of activities and affairs of the limited liability company may be decided by a majority of the members.

(B) Except as provided in subsection (b)(3), a matter in the ordinary course of activities and affairs of a series may be decided by a majority of the members associated with the series.

(C) Subsection (b)(2)(A) shall not apply to matters of a series.

(3)(A) The consent of all members is required to:

(i) amend the limited liability company agreement;

(ii) file a petition of the limited liability company for relief under Title 11 of the United States Code, or a successor statute of general application, or a comparable federal, state, or foreign law governing insolvency;

(iii) undertake any act outside the ordinary course of the limited liability company's activities and affairs; and

(iv) undertake, authorize, or approve any other act or matter for which this chapter requires the consent of all members.

(B) The consent of all members associated with a series is required to:

(i) undertake any act outside the ordinary course of the series' activities and affairs; and

(ii) undertake, authorize, or approve any other act or matter for which this chapter requires the consent of all the members associated with a series.

(c) Any matter requiring the consent of members may be decided without a meeting, and a member may appoint a proxy or other agent to consent or otherwise act for the member by signing an appointing writing, personally or by the member's agent.

(d) This chapter does not entitle a member to remuneration for services performed for a limited liability company, except for reasonable compensation for services rendered in winding up the activities and affairs of the limited liability company.



Section 10A-5A-4.08 - Duties of persons with direction and oversight.

(a)(1) The duties a person who has the authority to direct and oversee the activities and affairs of a limited liability company owes to the limited liability company and to the members of the limited liability company include the duty of loyalty and the duty of care as described in subsections (b) and (d)(1).

(2) The duties a person who has the authority to direct and oversee the activities and affairs of a series of a limited liability company owes to that series and the members associated with that series include the duty of loyalty and the duty of care as described in subsections (c) and (d)(2).

(b) The duty of loyalty of a person described in subsection (a)(1) to a limited liability company and its members includes each of the following:

(1) To account to the limited liability company and to hold as trustee for it any property, profit, or benefit derived by that person in the conduct or winding up of the limited liability company's activities and affairs or derived from a use by that person of the limited liability company's property, including the appropriation of the limited liability company's opportunity.

(2) To refrain from dealing with the limited liability company in the conduct or winding up of the limited liability company's activities and affairs as or on behalf of a party having an interest adverse to the limited liability company.

(3) To refrain from competing with the limited liability company in the conduct of the limited liability company's activities and affairs before the dissolution of the limited liability company.

(c) The duty of loyalty of a person described in subsection (a)(2) to a series of a limited liability company and the members associated with that series includes each of the following:

(1) To account to the series and to hold as trustee for it any property, profit, or benefit derived by that person in the conduct or winding up of the series' activities and affairs or derived from a use by that person of the series' property, including the appropriation of the series' opportunity.

(2) To refrain from dealing with the series in the conduct or winding up of the series' activities and affairs as or on behalf of a party having an interest adverse to the series.

(3) To refrain from competing with the series in the conduct of the series' activities and affairs before the dissolution of the series.

(d)(1) The duty of care of a person described in subsection (a)(1) to a limited liability company and its members in the conduct or winding up of the limited liability company's activities and affairs includes refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(2) The duty of care of a person described in subsection (a)(2) to a series of a limited liability company and the members associated with that series in the conduct or winding up of that series' activities and affairs includes refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(e)(1) A person described in subsection (a)(1) shall discharge the duties to a limited liability company and its members under this chapter and under the limited liability company agreement and exercise any rights consistently with the implied contractual covenant of good faith and fair dealing.

(2) A person described in subsection (a)(2) shall discharge the duties to a series of a limited liability company and the members associated with that series under this chapter and under the limited liability company agreement and exercise any rights consistently with the implied contractual covenant of good faith and fair dealing.

(f) A person described in subsection (a) does not violate a duty or obligation under this chapter or under the limited liability company agreement merely because that person's conduct furthers that person's own interest.

(g)(1) Other than the implied contractual covenant of good faith and fair dealing, the only duty a member who does not have the authority to direct and oversee the activities and affairs of a limited liability company owes to a limited liability company or to the other members solely by reason of being a member is to not disclose or otherwise use information of the limited liability company to the detriment of the limited liability company or the other members.

(2) Other than the implied contractual covenant of good faith and fair dealing, the only duty a member associated with a series who does not have the authority to direct and oversee the activities and affairs of that series owes to that series or to the other members associated with that series solely by reason of being a member associated with that series is to not disclose or otherwise use information of that series to the detriment of that series or the other members associated with that series.

(h) When the authority of a person to direct and oversee the activities and affairs of a limited liability company is terminated, each of the following applies:

(1) Except as provided in subsection (h)(2), the person's duties terminate.

(2) The person's duties continue only with regard to matters arising and events occurring before the termination of the person's authority.

(i) When the authority of a person to direct and oversee the activities and affairs of a series of a limited liability company is terminated, each of the following applies:

(1) Except as provided in subsection (i)(2), the person's duties terminate.

(2) The person's duties continue only with regard to matters arising and events occurring before the termination of the person's authority.



Section 10A-5A-4.09 - Records to be kept; right of members and dissociated members to information.

Notwithstanding Sections 10A-1-3.32 and 10A-1-3.33:

(a) Each limited liability company shall maintain the following records:

(1) A current list of the full name and last known business or residence street address of each member.

(2) A copy of the filed certificate of formation and all amendments thereto, together with executed copies of any powers of attorney pursuant to which any documents have been executed.

(3) Copies of the limited liability company's federal, state, and local income tax returns and reports, if any, for the three most recent years.

(4) Copies of the then effective limited liability company agreement including any amendments thereto.

(5) Copies of any financial statements of the limited liability company for the three most recent years.

(b) Subject to subsection (g), on 10 days' notice made in a writing received by the limited liability company, the records set forth in subsection (a) above, and any other books and records of the limited liability company, wherever situated, are subject to inspection and copying for any proper purpose by any member or the member's agent or attorney during regular business hours. Subject to subsection (g), any person with the authority to bind the limited liability company under Section 10A-5A-3.02 and any person with the authority to direct and oversee the activities and affairs of a limited liability company who, without reasonable cause, refuses to allow any member or the member's agent or attorney to inspect or copy any books or records of the limited liability company for any proper purpose shall be personally liable to the member for a penalty in an amount not to exceed 10 percent of the fair market value of the transferable interest of the member, in addition to any other damages or remedy.

(c) Subject to subsection (g), on 30 days' notice made in a writing received by a limited liability company, a dissociated member may inspect and copy, during regular business hours, at a reasonable location specified by the limited liability company, any record maintained by the limited liability company, to the extent the information pertains to the period during which the person was a member, was material to the person's rights and duties under the limited liability company agreement or this chapter when the person was a member, and the person seeks the information in good faith and for a proper purpose.

(d) A limited liability company may charge a person that makes a demand under this section the reasonable costs of labor and material for copying.

(e) A member or dissociated member may exercise rights under this section through an agent or attorney, or in the case of an individual under legal disability, a legal representative. Any restriction or condition imposed by the limited liability company agreement or under subsection (g) applies both to the agent, attorney, or legal representative and to the member or dissociated member.

(f) The rights under this section do not extend to a transferee.

(g) In addition to any restriction or condition stated in its limited liability company agreement, a limited liability company, as a matter within the ordinary course of its activities and affairs, may:

(1) impose reasonable restrictions and conditions on access to and use of information to be furnished under this section, including designating information confidential and imposing nondisclosure and safeguarding obligations on the recipient; and

(2) keep confidential from the members and any other persons, for such period of time as the limited liability company deems reasonable, any information that the limited liability company reasonably believes to be in the nature of trade secrets or other information the disclosure of which the limited liability company in good faith believes is not in the best interest of the limited liability company or could damage the limited liability company or its activities and affairs, or that the limited liability company is required by law or by agreement with a third party to keep confidential.



Section 10A-5A-4.10 - Indemnification, advancement, reimbursement, and insurance.

A limited liability company, or a series thereof, may indemnify and hold harmless a member or other person, pay in advance or reimburse expenses incurred by a member or other person, and purchase and maintain insurance on behalf of a member or other person.



Section 10A-5A-4.11 - Reliance on reports and information.

A member of a limited liability company shall be fully protected in relying in good faith upon the records of the limited liability company and upon information, opinions, reports, or statements presented by another member or agent of the limited liability company, or by any other person as to matters the member reasonably believes are within that other person's professional or expert competence, including information, opinions, reports, or statements as to the value and amount of the assets, liabilities, profits, or losses of the limited liability company or a series thereof, or the value and amount of assets or reserves or contracts, agreements, or other undertakings that would be sufficient to pay claims and obligations of the limited liability company, or series thereof, or to make reasonable provision to pay those claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to members or creditors might properly be paid.






Article 5 - Transferable Interests and Rights of Transferees and Creditors.

Section 10A-5A-5.01 - Member's transferable interest.

The only interest of a member that is transferable is the member's transferable interest. A transferable interest is personal property.



Section 10A-5A-5.02 - Transfer of transferable interest.

(a) A transfer, in whole or in part, of a transferable interest:

(1) is permissible;

(2)(A) does not by itself cause a member to cease to be a member of the limited liability company; and

(B) does not by itself cause a member to cease to be associated with a series of the limited liability company;

(3) does not by itself cause a dissolution and winding up of the limited liability company, or a series thereof; and

(4) subject to Section 10A-5A-5.04, does not entitle the transferee to:

(A) participate in the direction or oversight of the activities and affairs of the limited liability company, or a series thereof; or

(B) have access to records or other information concerning the activities and affairs of the limited liability company, or a series thereof.

(b) A transferee has the right to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled.

(c) A transferable interest may be evidenced by a certificate of transferable interest issued by the limited liability company, or a series thereof. A limited liability company agreement may provide for the transfer of the transferable interest represented by the certificate and make other provisions with respect to the certificate. No certificate of transferable interest shall be issued in bearer form.

(d) A limited liability company, or a series thereof, need not give effect to a transferee's rights under this section until the limited liability company, or a series thereof, has notice of the transfer.

(e) Except as otherwise provided in Sections 10A-5A-6.02(d)(2), 10A-5A-6.02(k), and 10A-5A-6.02(l) when a member transfers a transferable interest, the transferor retains the rights of a member other than the right to distributions transferred and retains all duties and obligations of a member.

(f) When a member transfers a transferable interest to a person that is admitted as a member with respect to the transferred interest, the transferee is liable for the member's obligations under Sections 10A-5A-4.04, 10A-5A-4.06(a)(2), and 10A-5A-4.06(b)(2) to the extent that the obligations are known to the transferee when the transferee voluntarily accepts admission as a member.



Section 10A-5A-5.03 - Charging order.

(a) On application to a court of competent jurisdiction by any judgment creditor of a member or transferee, the court may charge the transferable interest of the judgment debtor with payment of the unsatisfied amount of the judgment with interest. To the extent so charged and after the limited liability company has been served with the charging order, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise be entitled in respect of the transferable interest.

(b) A limited liability company, after being served with a charging order and its terms, shall be entitled to pay or deposit any distribution or distributions to which the judgment debtor would otherwise be entitled in respect of the charged transferable interest into the hands of the clerk of the court so issuing the charging order, and the payment or deposit shall discharge the limited liability company and the judgment debtor from liability for the amount so paid or deposited and any interest that might accrue thereon. Upon receipt of the payment or deposit, the clerk of the court shall notify the judgment creditor of the receipt of the payment or deposit. The judgment creditor shall, after any payment or deposit into the court, petition the court for payment of so much of the amount paid or deposited as is held by the court as may be necessary to pay the judgment creditor's judgment. To the extent the court has excess amounts paid or deposited on hand after the payment to the judgment creditor, the excess amounts paid or deposited shall be distributed to the judgment debtor and the charging order shall be extinguished. The court, may in its discretion, order the clerk to deposit, pending the judgment creditor's petition, any money paid or deposited with the clerk, in an interest bearing account at a bank authorized to receive deposits of public funds.

(c) A charging order constitutes a lien on the judgment debtor's transferable interest.

(d) Subject to subsection (c):

(1) a judgment debtor that is a member retains the rights of a member and remains subject to all duties and obligations of a member; and

(2) a judgment debtor that is a transferee retains the rights of a transferee and remains subject to all duties and obligations of a transferee.

(e) This chapter does not deprive any member or transferee of the benefit of any exemption laws applicable to the member's or transferee's transferable interest.

(f) This section provides the exclusive remedy by which a judgment creditor of a member or transferee may satisfy a judgment out of the judgment debtor's transferable interest and the judgment creditor shall have no right to foreclose, under this chapter or any other law, upon the charging order, the charging order lien, or the judgment debtor's transferable interest. A judgment creditor of a member or transferee shall have no right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of a limited liability company. Court orders for actions or requests for accounts and inquiries that the judgment debtor might have made, are not available to the judgment creditor attempting to satisfy the judgment out of the judgment debtor's transferable interest and may not be ordered by a court.



Section 10A-5A-5.04 - Power of personal representative of deceased member.

If a member dies, the deceased member's personal representative or other legal representative may:

(a) for the period of time that the deceased member's personal representative or other legal representative holds the deceased member's transferable interest:

(1) exercise the rights of a holder of transferable interests under this chapter;

(2) exercise the rights of a transferee under Section 10A-5A-5.02; and

(3) for purposes of settling the estate, exercise the rights of a current member under Section 10A-5A-4.09; and

(b) for the period of time that the deceased member's personal representative or other legal representative does not hold the deceased member's transferable interest, for purposes of settling the estate, exercise the rights of a dissociated member under Section 10A-9A-4.09.






Article 6 - Member's Dissociation.

Section 10A-5A-6.01 - Member's power to dissociate; wrongful dissociation.

(a) A person has the power to dissociate as a member.

(b) A person's dissociation from a limited liability company is wrongful only if:

(1) it is in breach of an express provision of the limited liability company agreement;

(2) the person is expelled as a member by judicial determination under Section 10A-5A-6.02(e); or

(3) the person is dissociated by becoming a debtor in bankruptcy or making a general assignment for the benefit of creditors.

(c) A person that wrongfully dissociates as a member is liable to the limited liability company and, subject to Section 10A-5A-9.01, to the other members for damages caused by the dissociation. The liability is in addition to any other debt, obligation, or liability of the member to the limited liability company or the other members.



Section 10A-5A-6.02 - Event causing dissociation.

A person is dissociated as a member from a limited liability company when any of the following occurs:

(a) the limited liability company has notice of the person's express will to dissociate as a member, except that if the person specifies a dissociation date later than the date the limited liability company had notice, then the person is dissociated as a member on that later date;

(b) an event stated in the limited liability company agreement as causing the person's dissociation occurs;

(c) the person is expelled as a member pursuant to the limited liability company agreement;

(d) the person is expelled as a member by the unanimous consent of the other members if:

(1) it is unlawful to carry on the limited liability company's activities and affairs with the person as a member;

(2) there has been a transfer of all of the person's transferable interest other than a transfer for security purposes;

(3) the person is an organization and, within 90 days after the limited liability company notifies the person that it will be expelled as a member because the person has filed a statement of dissolution or the equivalent, or its right to conduct activities and affairs has been suspended by its jurisdiction of formation, the statement of dissolution or the equivalent has not been revoked or its right to conduct activities and affairs has not been reinstated; or

(4) the person is an organization and, within 90 days after the limited liability company notifies the person that it will be expelled as a member because the person has been dissolved and its activities and affairs are being wound up, the organization has not been reinstated or the dissolution and winding up have not been revoked or cancelled;

(e) on application by the limited liability company, the person is expelled as a member by judicial order because the person:

(1) has engaged, or is engaging, in wrongful conduct that has adversely and materially affected, or will adversely and materially affect, the limited liability company's activities and affairs;

(2) has willfully or persistently committed, or is willfully and persistently committing, a material breach of the limited liability company agreement or the person's duty or obligation under this chapter or other applicable law; or

(3) has engaged, or is engaging, in conduct relating to the limited liability company's activities and affairs that makes it not reasonably practicable to carry on the activities and affairs with the person as a member;

(f) in the case of a person who is an individual, the person dies, there is appointed a guardian or general conservator for the person or there is a judicial determination that the person has otherwise become incapable of performing the person's duties as a member under this chapter or the limited liability company agreement;

(g) the person becomes a debtor in bankruptcy, executes an assignment for the benefit of creditors, or seeks, consents, or acquiesces to the appointment of a trustee, receiver, or liquidator of the person or of all or substantially all of the person's property, but this subsection (g) shall not apply to a person who is the sole remaining member of a limited liability company;

(h) in the case of a person that is a trust or is acting as a member by virtue of being a trustee of a trust, the trust's entire transferable interest in the limited liability company is distributed, but not solely by reason of the substitution of a successor trustee;

(i) in the case of a person that is an estate or is acting as a member by virtue of being a personal representative of an estate, the estate's entire transferable interest in the limited liability company is distributed, but not solely by reason of the substitution of a successor personal representative;

(j) in the case of a member that is not an individual, the legal existence of the person otherwise terminates;

(k) the transfer of a member's entire remaining transferable interest to another member; or

(l) the transfer of a member's entire remaining transferable interest to a transferee upon the transferee's becoming a member.



Section 10A-5A-6.03 - Effect of person's dissociation as a member.

(a) A person who has dissociated as a member shall have no right to participate in the direction and oversight of the activities and affairs of the limited liability company and is entitled only to receive the distributions to which that member would have been entitled if the member had not dissociated.

(b) A person's dissociation as a member does not of itself discharge the person from any duty, debt, obligation, or liability to a limited liability company or the other members that the person incurred while a member.






Article 7 - Dissolution, Winding Up, and Reinstatement.

Section 10A-5A-7.01 - Events of dissolution.

A limited liability company is dissolved and its affairs shall be wound up upon the occurrence of the first of the following events:

(a) An event or circumstance that the limited liability company agreement states causes dissolution.

(b) Consent of all members to dissolve.

(c) When there is no remaining member, unless either of the following applies:

(1) The holders of all the transferable interests in the limited liability company agree in writing, within 90 days after the dissociation of the last member, to continue the activities and affairs of the limited liability company and to appoint one or more new members.

(2) The activities and affairs of the limited liability company are continued and one or more new members are appointed in the manner stated in the limited liability company agreement.

(d) On application by a member, the entry of an order dissolving the limited liability company on the grounds that it is not reasonably practicable to carry on the limited liability company's activities and affairs in conformity with the limited liability company agreement, which order is entered by the circuit court for the county in which the limited liability company's principal place of business within this state is located, and if the limited liability company does not have a principal place of business within this state then by the circuit court for the county in which the limited liability company's most recent registered office is located.



Section 10A-5A-7.02 - Effect of dissolution.

Notwithstanding Section 10A-1-9.12:

(a) A dissolved limited liability company continues its existence as a limited liability company but may not carry on any activities and affairs except as is appropriate to wind up and liquidate its activities and affairs, including:

(1) collecting its assets;

(2) disposing of its properties that will not be distributed in kind to persons owning transferable interests;

(3) discharging or making provisions for discharging its liabilities;

(4) distributing its remaining property in accordance with Section 10A-5A-7.06; and

(5) doing every other act necessary to wind up and liquidate its activities and affairs.

(b) In winding up its activities and affairs, a limited liability company may:

(1) deliver for filing a statement of dissolution to the filing officer provided for in subsection (e) setting forth:

(A) The name of the limited liability company.

(B) The date of filing its certificate of formation, and all amendments and restatements thereof, and the office or offices where filed.

(C) That the limited liability company has dissolved.

(D) Any other information the limited liability company deems appropriate.

(2) preserve the limited liability company's activities and affairs and property as a going concern for a reasonable time;

(3) prosecute, defend, or settle actions or proceedings whether civil, criminal, or administrative;

(4) transfer the limited liability company's assets;

(5) resolve disputes by mediation or arbitration; and

(6) merge or convert in accordance with Article 10.

(c) The dissolution of a limited liability company does not:

(1) transfer title to the limited liability company's property;

(2) prevent the commencement of a proceeding by or against the limited liability company in its limited liability company name;

(3) terminate, abate, or suspend a proceeding pending by or against the limited liability company on the effective date of dissolution;

(4) terminate the authority of its registered agent; or

(5) abate, suspend, or otherwise alter the application of Section 10A-5A-3.01.

(d) A statement of dissolution shall be deemed to be a filing instrument under Chapter 1.

(e) If a limited liability company is not an organization described in Section 10A-1-4.02(c)(4), then that limited liability company shall deliver the statement of dissolution for filing to the judge of probate in whose office the original certificate of formation is filed. If a limited liability company is an organization described in Section 10A-1-4.02(c)(4), then that limited liability company shall deliver the statement of dissolution for filing to the Secretary of State.



Section 10A-5A-7.03 - Right to wind up activities and affairs.

(a) The person or persons designated in the limited liability company agreement to wind up the activities and affairs of the dissolved limited liability company shall wind up the activities and affairs of the limited liability company in accordance with Section 10A-5A-7.02. If no person or persons are designated in the limited liability company agreement to wind up the activities and affairs of the dissolved limited liability company, then the remaining members of the dissolved limited liability company shall wind up the activities and affairs of the limited liability company in accordance with Section 10A-5A-7.02. If no person or persons are designated in the limited liability company agreement to wind up the activities and affairs of the dissolved limited liability company and there are no remaining members of the dissolved limited liability company, then all of the holders of the transferable interests of the limited liability company, or their designee, shall wind up the activities and affairs of the limited liability company in accordance with Section 10A-5A-7.02.

(b) The circuit court for the county in which the limited liability company's principal place of business within this state is located, and if the limited liability company does not have a principal place of business within this state then the circuit court for the county in which the limited liability company's most recent registered office is located, may order judicial supervision of the winding up of a dissolved limited liability company, including the appointment of a person to wind up the limited liability company's activities and affairs:

(1) on application of a member, if the applicant establishes good cause;

(2) on application of a transferee, if:

(A) the limited liability company does not have any members; and

(B) within a reasonable time following the dissolution no person having the authority to wind up the activities and affairs of the limited liability company pursuant to subsection (a) is winding up the activities and affairs of the limited liability company; or

(3) in connection with a proceeding under Section 10A-5A-7.01(d).



Section 10A-5A-7.04 - Known claims against dissolved limited liability company.

Notwithstanding Sections 10A-1-9.01 and 10A-1-9.21:

(a) A dissolved limited liability company may dispose of any known claims against it by following the procedures described in subsection (b) at any time after the effective date of the dissolution of the limited liability company.

(b) A dissolved limited liability company may give notice of the dissolution in a record to the holder of any known claim. The notice must:

(1) identify the dissolved limited liability company;

(2) describe the information required to be included in a claim;

(3) provide a mailing address to which the claim is to be sent;

(4) state the deadline, which may not be fewer than 120 days from the effective date of the notice, by which the dissolved limited liability company must receive the claim; and

(5) state that if not sooner barred, the claim will be barred if not received by the deadline.

(c) Unless sooner barred by any other statute limiting actions, a claim against a dissolved limited liability company is barred:

(1) if a claimant who was given notice under subsection (b) does not deliver the claim to the dissolved limited liability company by the deadline; or

(2) if a claimant whose claim was rejected by the dissolved limited liability company does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

(d) For purposes of this section, known claim or claim includes unliquidated claims, but does not include a contingent liability that has not matured so that there is no immediate right to bring suit or a claim based on an event occurring after the effective date of dissolution.

(e) Nothing in this section shall be deemed to extend any otherwise applicable statute of limitations.



Section 10A-5A-7.05 - Other claims against dissolved limited liability company.

Notwithstanding Sections 10A-1-9.01 and 10A-1-9.22:

(a) A dissolved limited liability company may publish notice of its dissolution and request that persons with claims against the dissolved limited liability company present them in accordance with the notice.

(b) The notice authorized by subsection (a) must:

(1) be published at least one time in a newspaper of general circulation in the county in which the dissolved limited liability company's principal office is located or, if it has none in this state, in the county in which the limited liability company's registered office is or was last located;

(2) describe the information that must be included in a claim and provide a mailing address to which the claim is to be sent; and

(3) state that if not sooner barred, a claim against the dissolved limited liability company will be barred unless a proceeding to enforce the claim is commenced within two years after the publication of the notice.

(c) If a dissolved limited liability company publishes a newspaper notice in accordance with subsection (b), unless sooner barred by any other statute limiting actions, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company within two years after the publication date of the newspaper notice:

(1) a claimant who was not given notice under Section 10A-5A-7.04(b);

(2) a claimant whose claim was timely sent to the dissolved limited liability company but not acted on by the dissolved limited liability company; and

(3) a claimant whose claim is contingent at the effective date of the dissolution of the limited liability company, or is based on an event occurring after the effective date of the dissolution of the limited liability company.

(d) A claim that is not barred under this section, any other statute limiting actions, or Section 10A-5A-7.04 may be enforced:

(1) against a dissolved limited liability company, to the extent of its undistributed assets; and

(2) except as provided in subsection (h), if the assets of a dissolved limited liability company have been distributed after dissolution, against the person or persons owning the transferable interests to the extent of that person's proportionate share of the claim or of the assets distributed to that person after dissolution, whichever is less, but a person's total liability for all claims under subsection (d) may not exceed the total amount of assets distributed to that person after dissolution of the limited liability company.

(e) A dissolved limited liability company that published a notice under this section may file an application with the circuit court in the county in which the dissolved limited liability company's principal place of business is located and if the limited liability company does not have a principal place of business within this state, in the county in which the dissolved limited liability company's most recent registered office is located, for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved limited liability company or that are based on an event occurring after the effective date of the dissolution of the limited liability company but that, based on the facts known to the dissolved limited liability company, are reasonably estimated to arise after the effective date of the dissolution of the limited liability company. Provision need not be made for any claim that is or is reasonably anticipated to be barred under subsection (c).

(f) Within 10 days after the filing of the application provided for in subsection (e), notice of the proceeding shall be given by the dissolved limited liability company to each potential claimant as described in subsection (e).

(g) The circuit court under subsection (e) may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, shall be paid by the dissolved limited liability company.

(h) Provision by the dissolved limited liability company for security in the amount and the form ordered by the circuit court under subsection (e) shall satisfy the dissolved limited liability company's obligation with respect to claims that are contingent, have not been made known to the dissolved limited liability company, or are based on an event occurring after the effective date of the dissolution of the limited liability company, and those claims may not be enforced against a person owning a transferable interest to whom assets have been distributed by the dissolved limited liability company after the effective date of the dissolution of the limited liability company.

(i) Nothing in this section shall be deemed to extend any otherwise applicable statute of limitations.

(j) If a claim has been satisfied, disposed of, or barred under Section 10A-5A-7.04, this section, or other law, the person or persons designated to wind up the affairs of a limited liability company, and the owners of the transferable interests receiving assets from the limited liability company, shall not be liable for that claim.



Section 10A-5A-7.06 - Application of assets in winding up limited liability company's activities and affairs.

Notwithstanding Section 10A-1-9.12, upon the winding up of a limited liability company, the assets shall be applied as follows:

(a) Payment, or adequate provision for payment, shall be made to creditors, including, to the extent permitted by law, members who are creditors, in satisfaction of liabilities of the limited liability company.

(b) After a limited liability company complies with subsection (a), any surplus must be distributed:

(1) first, to each person owning a transferable interest that reflects contributions made on account of the transferable interest and not previously returned, an amount equal to the value of the person's unreturned contributions; and

(2) then to each person owning a transferable interest in the proportions in which the owners of transferable interests share in distributions before dissolution.

(c) If the limited liability company does not have sufficient surplus to comply with subsection (b)(1), any surplus must be distributed among the owners of transferable interests in proportion to the value of their respective unreturned contributions.



Section 10A-5A-7.07 - Reinstatement after dissolution.

Notwithstanding Sections 10A-1-9.31 and 10A-1-9.32, a limited liability company that has been dissolved may be reinstated upon compliance with the following conditions:

(a) the consent shall have been obtained from the members or other persons entitled to consent at the time that is:

(1) required for reinstatement under the limited liability company agreement; or

(2) if the limited liability company agreement does not state the consent required for reinstatement, sufficient for dissolution under the limited liability company agreement; or

(3) if the limited liability company agreement neither states the consent required for reinstatement nor for dissolution, sufficient for dissolution under this chapter;

(b) in the case of a written objection to reinstatement having been delivered to the limited liability company before or at the time of the consent required by subsection (a) by the members or other persons having authority under the limited liability company agreement to bring about or prevent dissolution of the limited liability company, those members or persons withdrawing that written objection effective at the time of the consent required by subsection (a);

(c) in the case of a limited liability company dissolved in a judicial proceeding initiated by one or more of the members, the consent of each of those members shall have been obtained and shall be included in the consent required by subsection (a); and

(d) the filing of a certificate of reinstatement in accordance with Section 10A-5A-7.08.



Section 10A-5A-7.08 - Certificate of reinstatement.

(a) In order to reinstate a limited liability company under this article, a certificate of reinstatement shall be delivered for filing to the filing officer provided for in subsection (d) which certificate of reinstatement shall have attached thereto a true and complete copy of the limited liability company's certificate of formation. The certificate of reinstatement shall state:

(1) the name of the limited liability company before reinstatement;

(2) the name of the limited liability company following reinstatement, which limited liability company name shall comply with Section 10A-5A-7.09;

(3) the date of formation of the limited liability company;

(4) the date of dissolution of the limited liability company, if known;

(5) a statement that all applicable conditions of Section 10A-5A-7.07 have been satisfied; and

(6) the address of the registered office and the name of the registered agent at that address in compliance with Article 5 of Chapter 1.

(b) A limited liability company shall not be required to file a statement of dissolution in order to file a certificate of reinstatement.

(c) A certificate of reinstatement shall be deemed to be a filing instrument under Chapter 1.

(d) If a limited liability company is not an organization described in Section 10A-1-4.02(c)(4), then that limited liability company shall deliver the certificate of reinstatement for filing to the judge of probate in whose office the original certificate of formation is filed. If a limited liability company is an organization described in Section 10A-1-4.02(c)(4), then that limited liability company shall deliver the certificate of reinstatement for filing to the Secretary of State.



Section 10A-5A-7.09 - Limited liability company name upon reinstatement.

The name of a limited liability company following reinstatement shall be determined as follows:

(a) If the limited liability company remains in the Secretary of State's records as a limited liability company which has not been dissolved, then the name of the limited liability company following reinstatement shall be that limited liability company name at the time of reinstatement.

(b) If the limited liability company is listed in the Secretary of State's records as a limited liability company that has been dissolved, then the name of a limited liability company following reinstatement shall be that limited liability company name at the time of reinstatement if that limited liability company name complies with Article 5 of Chapter 1 at the time of reinstatement. If that limited liability company name does not comply with Article 5 of Chapter 1, the name of the limited liability company following reinstatement shall be that limited liability company name followed by the word "reinstated."

(c) A limited liability company shall not be required to file a statement of dissolution in order to retain or obtain the name of the limited liability company.



Section 10A-5A-7.10 - Effect of reinstatement.

(a) Subject to subsection (b), upon reinstatement, the limited liability company shall be deemed for all purposes to have continued its activities and affairs as if dissolution had never occurred; and each right inuring to, and each debt, obligation, and liability incurred by, the limited liability company after the dissolution shall be determined as if the dissolution had never occurred.

(b) The rights of persons acting in reliance on the dissolution before those persons had notice of the reinstatement shall not be adversely affected by the reinstatement.






Article 8 - Limited Liabiity Companies Performing Professional Services.

Section 10A-5A-8.01 - Special rules for limited liability companies performing professional services.

(a) A limited liability company shall have the power to render professional services if it complies with the rules of the licensing authority for such profession.

(b) Every individual who renders professional services as a member or as an employee of a limited liability company shall be liable for any negligent or wrongful act or omission in which the individual personally participates to the same extent the individual would be liable if the individual rendered the services as a sole practitioner.

(c) Except as otherwise provided in subsection (b), the personal liability of a member of any limited liability company engaged in providing professional services shall be governed by Section 10A-5A-3.01.

(d) The personal liability of a member, manager, or employee of a foreign limited liability company engaged in providing professional services shall be determined under the law of the jurisdiction in which the foreign limited liability company is organized.

(e) Nothing in this article shall restrict or limit in any manner the authority or duty of a licensing authority with respect to individuals rendering a professional service within the jurisdiction of the licensing authority. Nothing in this article shall restrict or limit any law, rule, or regulation pertaining to standards of professional conduct.

(f) Nothing in this article shall limit the authority of a licensing authority to impose requirements in addition to those stated in this chapter on any limited liability company or foreign limited liability company rendering professional services within the jurisdiction of the licensing authority.

(g) A member's transferrable interest in a limited liability company organized to render professional services may be voluntarily transferred only to a qualified person.



Section 10A-5A-8.02 - Death or disqualification of member.

(a) In the case of a limited liability company performing professional services, upon the death of a member, upon a member becoming a disqualified person, or upon a transferable interest being transferred by operation of law or court decreeto a disqualified person, the transferable interest of the deceased member or of the disqualified person may be transferred to a qualified person and, if not so transferred, subject to Section 10A-5A-4.06, shall be purchased by the limited liability company as provided in this section.

(b) If the price of the transferable interest is not fixed by the limited liability company agreement, the limited liability company, within six months after the death or 30 days after the disqualification or transfer, as the case may be, shall make a written offer to pay to the holder of the transferable interest a specified price deemed by the limited liability company to be the fair value of the transferable interest as of the date of the death, disqualification, or transfer. The offer shall be given to the personal representative of the estate of the deceased member, the disqualified person, or the transferee, as the case may be, and shall be accompanied by a balance sheet of the limited liability company, as of the latest available date and not more than 12 months prior to the making of the offer, and a profit and loss statement of the limited liability company for the 12 months' period ended on the date of the balance sheet.

(c) If within 30 days after the date of the written offer from the limited liability company the fair value of the transferable interest is agreed upon between the personal representative of the estate of the deceased member, the disqualified person, or the transferee, as the case may be, and the limited liability company, payment therefor shall be made within 90 days, or such other period as the parties may agree, after the date of the offer. Upon payment of the agreed value, the personal representative of the estate of the deceased member, the disqualified person, or the transferee, as the case may be, shall cease to have any interest in, or claim to, the transferable interest.

(d) If within 30 days from the date of the written offer from the limited liability company, the personal representative of the estate of the deceased member, the disqualified person, or the transferee, as the case may be, and the limited liability company do not so agree as to the fair value of the transferable interest, then either party may commence a civil action in the circuit court in the county in which the limited liability company's principal place of business within this state is located, and if the limited liability company does not have a principal place of business within this state, then the circuit court for the county in which the limited liability company's most recent registered office is located requesting that the fair value of the transferrable interest be found and determined. The personal representative of the estate of the deceased member, the disqualified person, or the transferee, as the case may be, wherever residing, shall be made a party to the proceeding as an action against that person's transferable interest quasi in rem. Service shall be made in accordance with the rules of civil procedure. The personal representative of the estate of the deceased member, the disqualified person, or the transferee, as the case may be, shall be entitled to a judgment against the limited liability company for the amount of the fair value of that person's transferable interest as of the date of death, disqualification, or transfer. The court, in its discretion, may order that the judgment be paid in installments and with interest and on terms as the court may determine. The court, if it so elects, may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers shall have the power and authority as shall be specified in the order of their appointment or an amendment thereof.

(e) The judgment shall include an allowance for interest at the rate the court finds to be fair and equitable in all the circumstances, from the date of death, disqualification, or transfer.

(f) The costs and expenses of any proceeding shall be determined by the court and shall be assessed against the parties in a manner the court deems equitable.

(g) The expenses shall include reasonable compensation for and reasonable expenses of the appraisers and a reasonable attorney's fee but shall exclude the fees and expenses of counsel for and of experts employed by any party; but: (1) if the fair value of the transferable interest as determined materially exceeds the amount which the limited liability company offered to pay therefor, or if no offer was made by the limited liability company, the court in its discretion may award to the personal representative of the estate of the deceased member, the disqualified person, or the transferee, as the case may be, the sum the court determines to be reasonable compensation to any expert or experts employed by the personal representative of the estate of the deceased member, the disqualified person, or the transferee, as the case may be, in the proceeding; and (2) if the offer of the limited liability company for the transferable interest materially exceeds the amount of the fair value of the transferable interest as determined, the court in its discretion may award to the limited liability company the sum the court determines to be reasonable compensation to any expert or experts employed by the limited liability company, in the proceeding.

(h) If the purchase or transfer of the transferable interest of a deceased member, a disqualified person, or a transferee is not completed within 12 months after the death of the deceased member or 12 months after the disqualification or transfer, as the case may be, the limited liability company shall forthwith cancel the transferable interest on its books and the personal representative of the estate of the deceased member, the disqualified person, or the transferee, as the case may be, shall have no further interest in the transferable interest other than that person's right to payment for the transferable interest under this section.

(i) This section shall not require a limited liability company to purchase a transferable interest of a disqualified person if the disqualification is for less than 12 months from the date of disqualification. A limited liability company may require the disqualified person to sell the disqualified person's transferable interest to the limited liability company upon any disqualification.

(j) Any provision of a limited liability company agreement regarding the purchase or transfer of a transferable interest of a limited liability company performing professional services shall be specifically enforceable in the courts of Alabama.

(k) Nothing in this section shall prevent or relieve a limited liability company from paying pension benefits or other deferred compensation.






Article 9 - Actions by Members.

Section 10A-5A-9.01 - Direct action by members.

(a) Subject to subsection (b), a member may maintain a direct action against another member or members or the limited liability company, or a series thereof, to enforce the member's rights and otherwise protect the member's interests, including rights and interests under the limited liability company agreement or this chapter or arising independently of the membership relationship.

(b) A member maintaining a direct action under subsection (a) must plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited liability company, or series thereof.

(c)(1) A member may maintain a direct action to enforce a right of a limited liability company if all members at the time of suit are parties to the action.

(2) A member associated with a series may maintain a direct action to enforce a right of the series if all members associated with the series at the time of suit are parties to the action.

(d) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law.



Section 10A-5A-9.02 - Right of derivative action.

(a) A member may commence or maintain a derivative action in the right of a limited liability company to enforce a right of the limited liability company by complying with this article.

(b) A member associated with a series of a limited liability company may commence or maintain a derivative action in the right of the series to enforce a right of the series by complying with this article.



Section 10A-5A-9.03 - Standing.

(a) A member may commence or maintain a derivative action in the right of the limited liability company only if the member:

(1) fairly and adequately represents the interests of the limited liability company in enforcing the right of the limited liability company; and

(2) either:

(A) was a member of the limited liability company at the time of the act or omission of which the member complains; or

(B) whose status as a member devolved upon the person by operation of law or pursuant to the terms of the limited liability company agreement from a person who was a member at the time of the act or omission of which the member complains.

(b) A member associated with a series of a limited liability company may commence or maintain a derivative action in the right of the series only if the member:

(1) fairly and adequately represents the interests of the series in enforcing the right of the series; and

(2) either:

(A) was associated with the series at the time of the act or omission of which the member complains; or

(B) whose status as a member associated with the series devolved upon the person by operation of law or pursuant to the terms of the limited liability company agreement from a person who was a member associated with the series at the time of the act or omission of which the member complains.



Section 10A-5A-9.04 - Demand.

A member may commence a derivative action in the right of the limited liability company, or a series thereof, if:

(a) the member first makes a written demand upon the limited liability company or the series, as the case may be, to bring an action to enforce the right and the limited liability company or the series, as the case may be, does not bring the action within a reasonable time; or

(b) a demand under subsection (a) would be futile.



Section 10A-5A-9.05 - Pleading.

In a derivative action, the complaint must state with particularity:

(a) the date and content of plaintiff's demand and the response by the limited liability company or the series, as the case may be, to the demand; or

(b) why the demand should be excused as futile.



Section 10A-5A-9.06 - Stay of proceedings.

For the purpose of allowing the limited liability company or the series thereof, as the case may be, time to undertake an inquiry into the allegations made in the demand or complaint commenced pursuant to this article, the court may stay any derivative action for the period the court deems appropriate.



Section 10A-5A-9.07 - Discontinuance or settlement.

A derivative action may not be dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to members of the limited liability company or the members associated with the series of the limited liability company, as the case may be, in such manner as the court directs.



Section 10A-5A-9.08 - Proceeds and expenses.

(a) Except as otherwise provided in subsection (b):

(1) any proceeds or other benefits of a derivative action, whether by judgment, compromise, or settlement, belong to the limited liability company or series thereof, as the case may be, and not to the derivative plaintiff; and

(2) if the derivative plaintiff receives any proceeds, the derivative plaintiff shall immediately remit them to the limited liability company or series thereof, as the case may be.

(b) If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from the recovery of the limited liability company or the series thereof, as the case may be.



Section 10A-5A-9.09 - Applicability to foreign limited liability companies.

In any derivative action in the right of a foreign limited liability company, or a series thereof, the right of a person to commence or maintain a derivative action in the right of a foreign limited liability company, or a series thereof, and any matters raised in the action covered by Sections 10A-5A-9.02 through 10A-5A-9.08 shall be governed by the law of the jurisdiction under which the foreign limited liability company was formed; except that any matters raised in the action covered by Sections 10A-5A-9.06, 10A-5A-9.07, and 10A-5A-9.08 shall be governed by the law of this state.






Article 10 - Conversions and Mergers.

Section 10A-5A-10.01 - Conversion.

(a) An organization other than a limited liability company may convert to a limited liability company, and a limited liability company may convert to an organization other than a limited liability company pursuant to this section, Sections 10A-5A-10.02 through 10A-5A-10.03, and a plan of conversion, if:

(1) the governing statute of the organization that is not a limited liability company authorizes the conversion;

(2) the law of the jurisdiction governing the converting organization and the converted organization does not prohibit the conversion; and

(3) the converting organization and the converted organization each comply with the governing statute and organizational documents applicable to that organization in effecting the conversion.

(b) A plan of conversion must be in writing and must include:

(1) the name, type of organization, and mailing address of the principal office of the converting organization before conversion;

(2) the name, type of organization, and mailing address of the principal office of the converted organization after conversion;

(3) the terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration allowed in Section 10A-5A-10.01(c); and

(4) the organizational documents of the converted organization.

(c) In connection with a conversion, rights or securities of or interests in the converting organization may be exchanged for or converted into cash, property, or rights or securities of or interests in the converted organization, or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another organization or may be cancelled.



Section 10A-5A-10.02 - Action on plan of conversion by converting limited liability company.

(a) Subject to Section 10A-5A-10.09, a plan of conversion must be consented to by all the members of a converting limited liability company.

(b) Subject to Section 10A-5A-10.09 and any contractual rights, after a conversion is approved, and at any time before a filing is made under Section 10A-5A-10.03, a converting limited liability company may amend the plan or abandon the planned conversion:

(1) as provided in the plan; and

(2) except as prohibited by the plan, by the same consent as was required to approve the plan.



Section 10A-5A-10.03 - Filings required for conversion; effective date.

(a) After a plan of conversion is approved:

(1) if the converting organization is an organization formed under the laws of this state, the converting organization shall file a statement of conversion in accordance with subsection (c), which statement of conversion must be signed in accordance with Section 10A-5A-2.04(a) and which must include:

(A) the name of the converting organization;

(B) the date of the filing of the certificate of formation of the converting organization, if any, and all prior amendments and the filing office or offices, if any, where such is filed;

(C) a statement that the converting organization has been converted into the converted organization;

(D) the name and type of organization of the converted organization and the jurisdiction of its governing statute;

(E) the street and mailing address of the principal office of the converted organization;

(F) the date the conversion is effective under the governing statute of the converted organization;

(G) a statement that the conversion was approved as required by this chapter;

(H) a statement that the conversion was approved as required by the governing statute of the converted organization; and

(I) if the converted organization is a foreign organization not authorized to conduct activities and affairs in this state, the street and mailing address of an office for the purposes of Section 10A-5A-10.04(b); and

(2) if the converted organization is a limited liability company, the converting organization shall file a certificate of formation in accordance with subsection (d), which certificate of formation must include, in addition to the information required by Section 10A-5A-2.01(a):

(A) a statement that the limited liability company was converted from the converting organization;

(B) the name and type of organization of the converting organization and the jurisdiction of the converting organization's governing statute; and

(C) a statement that the conversion was approved in a manner that complied with the converting organization's governing statute.

(b) A conversion becomes effective:

(1) if the converted organization is a limited liability company, when the certificate of formation takes effect; and

(2) if the converted organization is not a limited liability company, as provided by the governing statute of the converted organization.

(c) If the converting organization is an organization formed under the laws of this state, then the converting organization shall file the statement of conversion required under subsection (a)(1) with the Secretary of State in accordance with Section 10A-1-4.02(c)(1).

(d) If the converted organization is a limited liability company, then notwithstanding Section 10A-1-4.02(b), the converting organization shall file the certificate of formation required under subsection (a)(2) with the Secretary of State in accordance with Section 10A-1-4.02(c)(5), along with the fees specified in Section 10A-1-4.31 subject to subsection (f)(3).

(e) If the converting organization is required to file a statement of conversion and a certificate of formation with the Secretary of State, then the converting organization shall file the statement of conversion and the certificate of formation with the Secretary of State simultaneously.

(f) In the case of a statement of conversion that is to be filed with the Secretary of State pursuant to subsection (c):

(1) if the converting organization has a certificate of formation filed with the judge of probate, the Secretary of State shall within 10 days transmit a certified copy of the statement of conversion to the office of the judge of probate in the county in which the certificate of formation for such converting organization was filed along with the proper fee for the judge of probate.

(2) if the converting organization did not file its certificate of formation with the judge of probate, but rather in accordance with this title filed its certificate of formation with the Secretary of State, the Secretary of State shall not transmit a certified copy of the statement of conversion to the office of the judge of probate and shall not collect any fee for the judge of probate.

(3) if the converting organization, immediately prior to the conversion becoming effective, is an organization described in Section 10A-1-4.02(c)(4), but is not required under this title to file its organizational documents with the judge of probate, the Secretary of State shall not transmit a certified copy of the statement of the statement of conversion to the office of the judge of probate and shall not collect any fee for the judge of probate.

(g) In the case of a certificate of formation that is to be filed with the Secretary of State pursuant to subsection (d), the Secretary of State shall not transmit a certified copy of the certificate of formation to the office of the judge of probate and shall not collect any fee for the judge of probate, but shall collect the fee provided for the Secretary of State in Section 10A-1-4.31(a)(1).

(h) After a conversion becomes effective, if the converted organization is a limited liability company, then all filing instruments required to be filed under this title regarding that converted organization shall be filed with the Secretary of State.

(i) If:

(1) the converting organization is a filing entity or a foreign filing entity registered to conduct activities and affairs in this state;

(2) the converted organization will be a filing entity or a foreign filing entity registered to conduct activities and affairs in this state;

(3) the name of the converting organization and the converted organization are to be the same, other than words, phrases, or abbreviations indicating the type of entity; and

(4) the name of the converted organization complies with Division A of Article 5 of Chapter 1 or Section 10A-1-7.07, as the case may be; then notwithstanding Division B of Article 5 of Chapter 1, no name reservation shall be required and the converted organization shall for all purpose of this title be entitled to utilize the name of the converting organization without any further action by the converting organization or the converted organization.

(j) A certified copy of any document required to be filed under this section may be filed in the real estate records in the office of the judge of probate in any county in which the converting organization owned real property, without payment and without collection by the judge of probate of any deed or other transfer tax or fee. The judge of probate shall, however, be entitled to collect a filing fee of five dollars ($5). Any such filing shall evidence chain of title, but lack of filing shall not affect the converted organization's title to such real property.

(k) A statement of conversion shall be a filing instrument under Chapter 1.

(l) Except as set forth in subsection (f)(2), the filing fees for a statement of conversion shall be the same fee as provided in Section 10A-1-4.31(a)(5).



Section 10A-5A-10.04 - Effect of conversion.

(a) When a conversion takes effect:

(1) all property owned by the converting organization, or series thereof, remains vested in the converted organization without reservation or impairment and the title to any property vested by deed or otherwise in the converting organization shall not revert or be in any way impaired by reason of the conversion;

(2) all debts, obligations, or other liabilities of the converting organization, or series thereof, continue as debts, obligations, or other liabilities of the converted organization and neither the rights of creditors, nor the liens upon the property of the converting organization shall be impaired by the conversion;

(3) an action or proceeding pending by or against the converting organization, or series thereof, continues as if the conversion had not occurred;

(4) except as prohibited by law other than this chapter, all of the rights, privileges, immunities, powers, and purposes of the converting organization, or series thereof, remain vested in the converted organization;

(5) except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect;

(6) except as otherwise agreed, for all purposes of the laws of this state, the converting organization, and any series thereof, shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of the converting organization, or series thereof;

(7) for all purposes of the laws of this state, the rights, privileges, powers, interests in property, debts, liabilities, and duties of the converting organization, and all series thereof, shall be the rights, privileges, powers, interests in property, debts, liabilities, and duties of the converted organization, and shall not be deemed as a consequence of the conversion, to have been transferred to the converted organization;

(8) if the converted organization is a limited liability company, for all purposes of the laws of this state, the limited liability company shall be deemed to be the same organization as the converting organization, and the conversion shall constitute a continuation of the existence of the converting organization in the form of a limited liability company;

(9) if the converted organization is a limited liability company, the existence of the limited liability company shall be deemed to have commenced on the date the converting organization commenced its existence in the jurisdiction in which the converting organization was first created, formed, organized, incorporated, or otherwise came into being;

(10) the conversion shall not affect the choice of law applicable to matters arising prior to conversion; and

(11) If the Secretary of State has assigned a unique identifying number or other designation to the converting organization and (i) the converted organization is formed pursuant to the laws of this state or (ii) the converted organization is, within 30 days after the effective date of the conversion, registered to transact business in this state, then that unique identifying number or other designation shall continue to be assigned to the converted organization.

(b) A converted organization that is a foreign entity consents to the jurisdiction of the courts of this state to enforce any debt, obligation, or other liability for which the converting limited liability company, or series thereof, is liable if, before the conversion, the converting limited liability company was subject to suit in this state on the debt, obligation, or other liability. If a converted organization that is a foreign entity fails to designate or maintain a registered agent, or the designated registered agent cannot with reasonable diligence be served, then service of process on that converted organization for the purposes of enforcing a debt, obligation, or other liability under this subsection may be made in the same manner and has the same consequences as provided in Section 10A-1-5.35.



Section 10A-5A-10.05 - Merger.

(a) A limited liability company may merge with one or more other constituent organizations pursuant to this section, Sections 10A-5A-10.06 through 10A-5A-10.08, and a plan of merger, if:

(1) the governing statute of each of the other organizations authorizes the merger;

(2) the merger is not prohibited by the law of a jurisdiction that enacted any of those governing statutes; and

(3) each of the other organizations complies with its governing statute in effecting the merger.

(b) A plan of merger must be in writing and must include:

(1) the name, type of organization, and mailing address of the principal office of each constituent organization;

(2) the name, type of organization, and mailing address of the principal office of the surviving organization and, if the surviving organization is to be created pursuant to the merger, a statement to that effect;

(3) the terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration as allowed by subsection (c);

(4) if the surviving organization is to be created pursuant to the merger, the surviving organization's organizational documents; and

(5) if the surviving organization is not to be created pursuant to the merger, any amendments to be made by the merger to the surviving organization's organizational documents.

(c) In connection with a merger, rights or securities of or interests in a constituent organization may be exchanged for or converted into cash, property, or rights or securities of or interests in the surviving organization, or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another organization or may be cancelled.



Section 10A-5A-10.06 - Action on plan of merger by constituent limited liability company.

(a) Subject to Section 10A-5A-10.09, a plan of merger must be consented to by all the members of a constituent limited liability company.

(b) Subject to Section 10A-5A-10.09 and any contractual rights, after a merger is approved, and at any time before a filing is made under Section 10A-5A-10.07, a constituent limited liability company may amend the plan or abandon the merger:

(1) as provided in the plan; and

(2) except as prohibited by the plan, with the same consent as was required to approve the plan.



Section 10A-5A-10.07 - Filings required for merger; effective date.

(a) After each constituent organization has approved the plan of merger, a statement of merger must be signed on behalf of:

(1) each constituent limited liability company, as provided in Section 10A-5A-2.04(a); and

(2) each other constituent organization, as provided by its governing statute.

(b) A statement of merger under this section must include:

(1) the name, type of organization, and mailing address of the principal office of each constituent organization and the jurisdiction of its governing statute;

(2) the name, type of organization, and mailing address of the principal office of the surviving organization, the jurisdiction of its governing statute, and, if the surviving organization is created pursuant to the merger, a statement to that effect;

(3) the date of the filing of the certificate of formation, if any, and all prior amendments and the filing office or offices, if any, and where such is filed of each constituent organization which was formed under the laws of this state;

(4) the date the merger is effective under the governing statute of the surviving organization;

(5) if the surviving organization is to be created pursuant to the merger:

(A) if it will be a limited liability company, the limited liability company's certificate of formation; or

(B) if it will be an organization other than a limited liability company, any organizational document that creates the organization that is required to be in a public writing;

(6) if the surviving organization exists before the merger, any amendments provided for in the plan of merger for the organizational document that created the organization that are in a public writing;

(7) a statement as to each constituent organization that the merger was approved as required by the organization's governing statute;

(8) if the surviving organization is a foreign organization not authorized to conduct activities and affairs in this state, the street and mailing address of an office for the purposes of Section 10A-5A-10.08(b); and

(9) any additional information required by the governing statute of any constituent organization.

(c) The statement of merger shall be delivered for filing to the Secretary of State in accordance with Section 10A-1-4.02(c)(1), along with the fees specified in Section 10A-1-4.31, subject to the last sentence of this subsection (c). For each constituent organization which is formed under the laws of this state and which is not, immediately prior to the merger becoming effective, an organization described in Section 10A-1-4.02(c)(4), the Secretary of State shall within 10 days transmit a certified copy of the statement of merger to the office of the judge of probate in the county in which the certificate of formation for each such constituent organization was filed along with the proper fee for the judge of probate. For each constituent organization which is formed under the laws of this state and which is, immediately prior to the merger becoming effective, an organization described in Section 10A-1-4.02(c)(4), but which has a certificate of formation filed with the judge of probate, the Secretary of State shall transmit a certified copy of the statement of merger to the office of the judge of probate in the county in which the certificate of formation for each such constituent organization was filed along with the proper fee for the judge of probate. For each constituent organization which (1) is formed under the laws of this state, (2) is, immediately prior to the merger becoming effective, an organization described in Section 10A-1-4.02(c)(4), and (3) did not file its certificate of formation with the judge of probate, but rather in accordance with this title filed its certificate of formation with the Secretary of State, the Secretary of State shall not transmit a certified copy of the statement of merger to the office of the judge of probate and shall not collect any fee for the judge of probate.

(d) A merger becomes effective under this article:

(1) if the surviving organization is a limited liability company, upon the later of:

(A) the filing of the statement of merger with the Secretary of State; or

(B) as specified in the statement of merger; or

(2) if the surviving organization is not a limited liability company, as provided by the governing statute of the surviving organization.

(e) After a merger becomes effective, if the surviving organization is a limited liability company, then all filing instruments required to be filed under this title regarding that surviving organization shall be filed with the Secretary of State.

(f) A certified copy of the statement of merger required to be filed under this section may be filed in the real estate records in the office of the judge of probate in any county in which any constituent organization owned real property, without payment and without collection by the judge of probate of any deed or other transfer tax or fee. The judge of probate, however, shall be entitled to collect the filing fee of five dollars ($5). Any such filing shall evidence chain of title, but lack of filing shall not affect the surviving organization's title to such real property.

(g) A statement of merger shall be a filing instrument under Chapter 1.

(h) Except as provided in the last sentence of subsection (c), the filing fees for a statement of merger shall be the same fees as provided in Section 10A-1-4.31(a)(5).



Section 10A-5A-10.08 - Effect of merger.

(a) When a merger becomes effective:

(1) the surviving organization continues or, in the case of a surviving organization created pursuant to the merger, comes into existence;

(2) each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3) all property owned by each constituent organization, or series thereof, that ceases to exist vests in the surviving organization without reservation or impairment and the title to any property vested by deed or otherwise in the surviving organization shall not revert or be in any way impaired by reason of the merger;

(4) all debts, obligations, or other liabilities of each constituent organization, or series thereof, that ceases to exist continue as debts, obligations or other liabilities of the surviving organization and neither the rights of creditors, nor any liens upon the property of any constituent organization, shall be impaired by the merger;

(5) an action or proceeding pending by or against any constituent organization, or series thereof, continues as if the merger had not occurred;

(6) except as prohibited by law other than this chapter, all of the rights, privileges, immunities, powers, and purposes of each constituent organization, or series thereof, vest in the surviving organization;

(7) except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect;

(8) except as otherwise agreed, if a constituent limited liability company ceases to exist, the merger does not dissolve the limited liability company and does not dissolve a series thereof;

(9) if the surviving organization is created pursuant to the merger:

(A) if it is a limited liability company, the certificate of formation becomes effective; or

(B) if it is an organization other than a limited liability company, the organizational document that creates the organization becomes effective; and

(10) if the surviving organization existed before the merger, any amendments provided for in the statement of merger for the organizational document that created the organization become effective.

(b) A surviving organization that is a foreign entity consents to the jurisdiction of this state to enforce any debt, obligation, or other liability owed by a constituent organization, if before the merger the constituent organization was subject to suit in this state on the debt, obligation, or other liability. If a surviving organization that is a foreign entity fails to designate or maintain a registered agent, or the designated registered agent cannot with reasonable diligence be served, then the service of process on that surviving organization for the purposes of enforcing a debt, obligation, or other liability under this subsection may be made in the same manner and has the same consequences as provided in Section 10A-1-5.35.



Section 10A-5A-10.09 - Restrictions on approval of mergers and conversions.

(a) If a member of a converting or constituent limited liability company will have personal liability with respect to a converted or surviving organization, approval and amendment of a plan of conversion or plan of merger are ineffective without that member's consent to the plan.

(b) A member does not give the consent required by subsection (a) merely by consenting to a provision of the limited liability company agreement that permits the limited liability company agreement to be amended with the consent of fewer than all the members.



Section 10A-5A-10.10 - Article not exclusive.

This article is not exclusive. This article does not preclude an entity from being converted or merged under law other than this chapter.






Article 11 - Series Provisions.

Section 10A-5A-11.01 - Series of assets.

(a) If a limited liability company complies with Section 10A-5A-11.02, a limited liability company agreement may establish or provide for the establishment of one or more designated series of assets that:

(1) has separate rights, powers, or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations; or

(2) has a separate purpose or investment objective.

(b) A series established in accordance with subsection (a) may carry on any activity, whether or not for profit.

(c) After a person is admitted as a member of a limited liability company in accordance with Section 10A-5A-4.01, a member is associated with a series of the limited liability company:

(1) as provided in the limited liability agreement;

(2) as the result of a transaction effective under Article 10; or

(3) with the consent of all members associated with that series.



Section 10A-5A-11.02 - Enforceability of obligations and expenses of series against assets.

(a) Subject to subsection (b):

(1) the debts, liabilities, obligations, and expenses incurred, contracted for, or otherwise existing with respect to a series shall be enforceable against the assets of that series only, and shall not be enforceable against the assets of the limited liability company generally or any other series thereof; and

(2) none of the debts, liabilities, obligations, and expenses incurred, contracted for, or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of a series.

(b) Subsection (a) applies only if:

(1) the records maintained for that series account for the assets of that series separately from the other assets of the limited liability company or any other series;

(2) the limited liability company agreement contains a statement to the effect of the limitations provided in subsection (a); and

(3) the limited liability company's certificate of formation contains a statement that the limited liability company may have one or more series of assets subject to the limitations provided in subsection (a).



Section 10A-5A-11.03 - Assets of series.

(a) Assets of a series may be held directly or indirectly, including being held in the name of the series or in the name of the limited liability company.

(b) If the records of a series are maintained in a manner so that the assets of the series can be reasonably identified by specific listing, category, type, quantity, or computational or allocational formula or procedure, including a percentage or share of any assets, or by any other method in which the identity of the assets can be objectively determined, the records are considered to satisfy the requirements of Section 10A-5A-11.02(b)(1).



Section 10A-5A-11.04 - Statement of limitation on liabilities of series.

The statement of limitation on liabilities of a series required by Section 10A-5A-11.02(b)(3) is sufficient regardless of whether:

(a) the limited liability company has established any series under this chapter when the statement of limitations is contained in the certificate of formation; and

(b) the statement of limitations makes reference to a specific series of the limited liability company.



Section 10A-5A-11.05 - Member's power to dissociate as a member associated with a series; wrongful dissociation.

(a) A person has the power to dissociate as a member associated with a series.

(b) A person's dissociation from a series is wrongful only if:

(1) it is in breach of an express provision of the limited liability company agreement; or

(2) the person is expelled as a member associated with the series by judicial determination under Section 10A-5A-11.06(f); or

(3) the person is dissociated as a member associated with a series by becoming a debtor in bankruptcy or making a general assignment for the benefit of creditors.

(c) A person that wrongfully dissociates as a member associated with a series is liable to the series and, subject to Section 10A-5A-9.01, to the other members associated with that series for damages caused by the dissociation. The liability is in addition to any other debt, obligation, or liability of the member associated with a series to the series or the other members associated with that series.



Section 10A-5A-11.06 - Event causing dissociation of a member associated with a series.

A person is dissociated as a member associated with a series when any of the following occurs:

(a) the series has notice of the person's express will to dissociate from the series, except if the person specifies a dissociation date later than the date the series had notice, then the person is dissociated from the series on that later date;

(b) an event stated in the limited liability company agreement as causing the person's dissociation from the series occurs;

(c) the person is dissociated as a member of the limited liability company pursuant to Section 10A-5A-6.02;

(d) the person is expelled as a member associated with that series pursuant to the limited liability company agreement;

(e) the person is expelled as a member associated with the series by the unanimous consent of the other members associated with that series if:

(1) it is unlawful to carry on the series' activities and affairs with the person as a member associated with that series; or

(2) there has been a transfer of all of the person's transferable interest other than a transfer for security purposes; or

(3) the person is an organization and, within 90 days after the series notifies the person that it will be expelled as a member associated with that series because the person has filed a statement of dissolution or the equivalent, or its right to conduct activities and affairs has been suspended by its jurisdiction of formation, the statement of dissolution or the equivalent has not been revoked or its right to conduct activities and affairs has not been reinstated; or

(4) the person is an organization and, within 90 days after the series notifies the person that it will be expelled as a member associated with that series because the person has been dissolved and its activities and affairs are being wound up, the organization has not been reinstated or the dissolution and winding up have not been revoked or cancelled;

(f) on application by the series, the person is expelled as a member associated with that series by judicial order because the person:

(1) has engaged, or is engaging, in wrongful conduct that has adversely and materially affected, or will adversely and materially affect, that series' activities and affairs;

(2) has willfully or persistently committed, or is willfully and persistently committing, a material breach of the limited liability company agreement or the person's duty or obligation under this chapter or other applicable law; or

(3) has engaged, or is engaging, in conduct relating to that series' activities and affairs that makes it not reasonably practicable to carry on the activities and affairs with the person as a member associated with that series;

(g) in the case of a person who is an individual, the person dies, there is appointed a guardian or general conservator for the person or there is a judicial determination that the person has otherwise become incapable of performing the person's duties as a member associated with a series under this chapter or the limited liability company agreement;

(h) the person becomes a debtor in bankruptcy, executes an assignment for the benefit of creditors, or seeks, consents, or acquiesces to the appointment of a trustee, receiver, or liquidator of the person or of all or substantially all of the person's property but this subsection shall not apply to a person who is the sole remaining member associated with a series;

(i) in the case of a person that is a trust or is acting as a member by virtue of being a trustee of a trust, the trust's entire transferable interest is distributed, but not solely by reason of the substitution of a successor trustee;

(j) in the case of a person that is an estate or is acting as a member by virtue of being a personal representative of an estate, the estate's entire transferable interest is distributed, but not solely by reason of the substitution of a successor personal representative;

(k) in the case of a member associated with a series that is not an individual, the legal existence of the person otherwise terminates;

(l) the transfer of a member's entire remaining transferable interest but not until the later of (1) the transferee's becoming a member associated with the series or (2) the time the transfer is completed.



Section 10A-5A-11.07 - Effect of person's dissociation as a member.

(a) A person who has dissociated as a member associated with a series shall have no right to participate in the direction and oversight of the activities and affairs of that series and is entitled only to receive the distributions to which that member would have been entitled if the member had not dissociated from that series.

(b) A person's dissociation as a member associated with a series does not of itself discharge the person from any debt, obligation, or liability to that series, the limited liability company, or the other members that the person incurred while a member associated with that series.

(c) A member's dissociation from a series does not, in itself, cause the member to dissociate from any other series or require the winding up of the series.

(d) A member's dissociation from a series does not, in itself, cause the member to dissociate from the limited liability company.



Section 10A-5A-11.08 - Dissolution and winding up of series.

A series may be dissolved and its activities and affairs may be wound up without causing the dissolution of the limited liability company. The dissolution and winding up of a series does not abate, suspend, or otherwise affect the limitation on liabilities of the series provided by Section 10A-5A-11.02.



Section 10A-5A-11.09 - Event requiring dissolution.

A series is dissolved and its activities and affairs shall be wound up upon the first to occur of the following:

(a) the dissolution of the limited liability company under Section 10A-5A-7.01;

(b) an event or circumstance that the limited liability company agreement states causes dissolution of the series;

(c) the consent of all of the members associated with the series;

(d) the passage of 90 days after the occurrence of the dissociation of the last remaining member associated with the series; or

(e) on application by a member associated with the series, an order dissolving the series on the grounds that it is not reasonably practicable to carry on the series' activities and affairs in conformity with the limited liability company agreement which order is entered by the circuit court for the county in which the limited liability company's principal place of business within this state is located, and if the limited liability company does not have a principal place of business within this state then by the circuit court for the county in which the limited liability company's most recent registered office is located.



Section 10A-5A-11.10 - Effect of dissolution of series.

Notwithstanding Section 10A-1-9.12:

(a) A dissolved series continues its existence as a series but may not carry on any activities and affairs except as is appropriate to wind up and liquidate its activities and affairs, including:

(1) collecting the assets of the series;

(2) disposing of the properties of the series that will not be distributed in kind to persons owning transferable interests;

(3) discharging or making provisions for discharging the liabilities of the series;

(4) distributing the remaining property of the series in accordance with Section 10A-5A-11.14; and

(5) doing every other act necessary to wind up and liquidate the series' activities and affairs.

(b) In winding up a series' activities and affairs, a series may:

(1) preserve the series' activities and affairs and property as a going concern for a reasonable time;

(2) prosecute, defend, or settle actions or proceedings whether civil, criminal, or administrative;

(3) transfer the series' property; and

(4) resolve disputes by mediation or arbitration.

(c) The dissolution of a series does not:

(1) transfer title to the series' property;

(2) prevent the commencement of a proceeding by or against the series in the series' name;

(3) terminate, abate, or suspend a proceeding pending by or against the series on the effective date of dissolution; or

(4) abate, suspend, or otherwise alter the application of Section 10A-5A-3.01.



Section 10A-5A-11.11 - Right to wind up activities and affairs of series.

(a) The person or persons designated in the limited liability company agreement to wind up the activities and affairs of the dissolved series shall wind up the activities and affairs of the dissolved series in accordance with Section 10A-5A-11.10. If no person or persons are designated in the limited liability company agreement to wind up the activities and affairs of the dissolved series, then the remaining members associated with the dissolved series shall wind up the activities and affairs of the dissolved series in accordance with Section 10A-5A-11.10. If no person or persons are designated in the limited liability company agreement to wind up the activities and affairs of the dissolved series and there are no remaining members associated with the dissolved series, then all of the holders of the transferable interests associated with the series, or their designee, shall wind up the activities and affairs of the dissolved series in accordance with Section 10A-5A-11.10.

(b) The circuit court for the county in which the limited liability company's principal place of business within this state is located, and if the limited liability company does not have a principal place of business within this state then the circuit court for the county in which the limited liability company's most recent registered office is located may order judicial supervision of the winding up of a dissolved series, including the appointment of a person to wind up the series' activities and affairs:

(1) on application of a member associated with the series, if the applicant establishes good cause;

(2) on the application of a transferee associated with a series, if:

(A) there are no members associated with the series; and

(B) within a reasonable time following the dissolution a person has not been appointed pursuant to subsection (a); or

(3) in connection with a proceeding under Section 10A-5A-11.09(e).



Section 10A-5A-11.12 - Known claims against dissolved series.

Notwithstanding Sections 10A-1-9.01 and 10A-1-9.21:

(a) A dissolved series may dispose of any known claims against it by following the procedures described in subsection (b), at any time after the effective date of the dissolution of the series.

(b) A dissolved series may give notice of the dissolution in a writing to the holder of any known claim. The notice must:

(1) identify the limited liability company and the dissolved series;

(2) describe the information required to be included in a claim;

(3) provide a mailing address to which the claim is to be sent;

(4) state the deadline, which may not be fewer than 120 days from the effective date of the notice, by which the dissolved series must receive the claim; and

(5) state that if not sooner barred, the claim will be barred if not received by the deadline.

(c) Unless sooner barred by any other statute limiting actions, a claim against a dissolved series is barred:

(1) If a claimant who was given notice under subsection (b) does not deliver the claim to the dissolved series by the deadline; or

(2) If a claimant whose claim was rejected by the dissolved series does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejected notice.

(d) For purposes of this section, known claim or claim includes unliquidated claims, but does not include a contingent liability that has not matured so that there is no immediate right to bring suit or a claim based on an event occurring after the effective date of dissolution.

(e) Nothing in this section shall be deemed to extend any otherwise applicable statute of limitations.



Section 10A-5A-11.13 - Other claims against dissolved series.

Notwithstanding Sections 10A-1-9.01 and 10A-1-9.22:

(a) A dissolved series may publish notice of its dissolution and request that persons with claims against the dissolved series present them in accordance with the notice.

(b) The notice authorized by subsection (a) must:

(1) be published at least one time in a newspaper of general circulation in the county in which the limited liability company's principal office is located or, if it has none in this state, in the county in which the limited liability company's registered office is or was last located;

(2) describe the information that must be included in a claim and provide a mailing address to which the claim is to be sent; and

(3) state that if not sooner barred, a claim against the dissolved series will be barred unless a proceeding to enforce the claim is commenced within two years after the publication of the notice.

(c) If a dissolved series publishes a newspaper notice in accordance with subsection (b), unless sooner barred by any other statute limiting actions, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved series within two years after the publication date of the newspaper notice:

(1) a claimant who was not given notice under Section 10A-5A-11.12(b);

(2) a claimant whose claim was timely sent to the dissolved series but not acted on by the dissolved series; and

(3) a claimant whose claim is contingent at the effective date of the dissolution of the series, or is based on an event occurring after the effective date of the dissolution of the series.

(d) A claim that is not barred under this section, any other statute limiting actions, or Section 10A-5A-11.12 may be enforced:

(1) against a dissolved series, to the extent of its undistributed assets associated with the series; and

(2) except as provided in subsection (h), if the assets of a dissolved series have been distributed after dissolution, against the person or persons owning the transferable interests associated with the series to the extent of that person's proportionate share of the claim or of the assets of the series distributed to that person after dissolution, whichever is less, but a person's total liability for all claims under this subsection may not exceed the total amount of assets of the series distributed to that person after dissolution of the series.

(e) A dissolved series that published a notice under this section may file an application with the circuit court in the county in which the limited liability company's principal place of business office is located and if the limited liability company does not have a principal place of business within this state then the circuit court for the county in which the limited liability company's most recent registered office is located, for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved series or that are based on an event occurring after the effective date of the dissolution of the series but that, based on the facts known to the dissolved series, are reasonably estimated to arise after the effective date of the dissolution of the series. Provision need not be made for any claim that is or is reasonably anticipated to be barred under subsection (c).

(f) Within 10 days after the filing of the application provided for in subsection (e), notice of the proceeding shall be given by the dissolved series to each potential claimant as described in subsection (e).

(g) The circuit court under subsection (e) may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, shall be paid by the dissolved series.

(h) Provision by the dissolved series for security in the amount and the form ordered by the circuit court under subsection (e) shall satisfy the dissolved series' obligation with respect to claims that are contingent, have not been made known to the dissolved series or are based on an event occurring after the effective date of the dissolution of the series, and those claims may not be enforced against a person owning a transferable interest to whom assets have been distributed by the dissolved series after the effective date of the dissolution of the series.

(i) Nothing in this section shall be deemed to extend any otherwise applicable statute of limitations.

(j) If a claim has been satisfied, disposed of, or barred under Section 10A-5A-11.12, this section or other law, the person or persons designated to wind up the affairs of a limited liability company, and the owners of the transferable interests receiving assets from the limited liability company, shall not be liable for that claim.



Section 10A-5A-11.14 - Application of assets in winding up series' activities and affairs.

Notwithstanding Section 10A-1-9.12, upon the winding up of a series, the assets of the series shall be applied as follows:

(a) Payment, or adequate provision for payment, shall be made to creditors of the series, including, to the extent permitted by law, members who are associated with the series and who are also creditors of the series, in satisfaction of liabilities of the series.

(b) After a series complies with subsection (a), any surplus must be distributed:

(1) first, to each person owning a transferable interest associated with that series that reflects contributions made on account of that transferable interest and not previously returned, an amount equal to the value of the unreturned contributions; and

(2) then to each person owning a transferable interest associated with that series in the proportions in which the owners of transferable interests associated with that series share in distributions prior to the dissolution of the series.

(c) If the series does not have sufficient surplus to comply with subsection (b)(1), any surplus must be distributed among the owners of transferable interests associated with that series in proportion to the value of their respective unreturned contributions.



Section 10A-5A-11.15 - Reinstatement after dissolution of a series.

Notwithstanding Sections 10A-1-9.31 and 10A-1-9.32, a series that has been dissolved may be reinstated upon compliance with the following conditions:

(a) the consent shall have been obtained from the members or other persons associated with the series entitled to consent at the time that is:

(1) required for reinstatement of the series under the limited liability company agreement; or

(2) if the limited liability company agreement does not state the consent required for reinstatement, sufficient for dissolution of the series under the limited liability company agreement; or

(3) if the limited liability company agreement neither states the consent required for reinstatement nor for dissolution, sufficient for dissolution of the series under this chapter;

(b) in the case of a written objection to reinstatement having been delivered to the series before or at the time of the consent required by subsection (a) by the members or other persons having authority under the limited liability company agreement to bring about or prevent dissolution of the series, those members or persons withdrawing that written objection effective at the time of the consent required by subsection (a); and

(c) In the case of a series dissolved in a judicial proceeding initiated by one or more of the members associated with the series, the consent of each of those members shall have been obtained and shall be included in the consent required by subsection (a)(1).



Section 10A-5A-11.16 - Effect of reinstatement.

(a) Subject to subsection (b), upon reinstatement, a series shall be deemed for all purposes to have continued its activities and affairs as if dissolution had never occurred; each right inuring to, and each debt, obligation, and liability incurred by, the series after the dissolution shall be determined as if the dissolution had never occurred.

(b) The rights of persons acting in reliance on the dissolution of the series before those persons had notice of the reinstatement shall not be adversely affected by the reinstatement.






Article 12 - Transition Rules/Miscellaneous Provisions.

Section 10A-5A-12.01 - Application to existing relationships.

(a) Before January 1, 2017, this chapter governs only:

(1) a limited liability company formed on or after January 1, 2015; and

(2) except as otherwise provided in subsection (c), a limited liability company formed before January 1, 2015, which elects, in the manner provided in the limited liability company's operating agreement or as provided for by law for amending or restating the limited liability company's operating agreement, to be subject to this chapter.

(b) Except as otherwise provided in subsection (c), on and after January 1, 2017, this chapter governs all limited liability companies.

(c) For purposes of applying this chapter to a limited liability company formed before January 1, 2015:

(1) the limited liability company's formation document, whether articles of organization or certificate of formation, is deemed to be the limited liability company's certificate of formation;

(2) the limited liability company's operating agreement is deemed to be the limited liability company's limited liability company agreement;

(3) provisions in the limited liability company's formation documents, whether articles of organization or certificate of formation, shall operate as if those provisions were in the limited liability company's limited liability company agreement;

(4) if the limited liability company's formation document, whether articles of organization or certificate of formation, is amended or restated on or after January 1, 2015, and the limited liability company's formation document, whether articles of organization or certificate of formation, is in conflict with the limited liability company's limited liability agreement, then Section 10A-5A-1.10(d) shall govern; and

(5) any amendment or restatement of the limited liability company's formation document, whether articles of organization or certificate of formation, on or after January 1, 2015, shall conform with this chapter.



Section 10A-5A-12.02 - Relation to electronic signatures in global and national commerce act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).



Section 10A-5A-12.03 - Interstate application.

A limited liability company formed and existing under this chapter may conduct its activities and affairs, carry on its operations, and have and exercise the powers granted by this chapter in any state, foreign country, or other jurisdiction.



Section 10A-5A-12.04 - Savings clause.

(a) Except as provided in subsection (b), the repeal of a statute by this chapter does not affect:

(1) the operation of the statute or any action taken under it before its repeal;

(2) any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(3) any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal; or

(4) any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

(b) If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment if not already imposed shall be imposed in accordance with this chapter.



Section 10A-5A-12.05 - Reserved power of the state to alter or repeal chapter.

All provisions of this chapter may be altered from time to time or repealed and all rights of members and agents are subject to this reservation. Unless expressly stated to the contrary in this chapter, all amendments of this chapter shall apply to limited liability companies and members and agents whether or not existing as such at the time of the enactment of any such amendment.









Chapter 8 - GENERAL PARTNERSHIPS.

Article 1 - General Provisions.

Section 10A-8-1.01 - Short title.

This chapter and the provisions of Chapter 1 applicable to partnerships may be cited as the Alabama Uniform Partnership Law.



Section 10A-8-1.02 - Definitions.

In this chapter:

(1) "Business" includes every trade, occupation, and profession.

(2) "Foreign registered limited liability partnership" means a partnership formed pursuant to a partnership agreement governed by the laws of any state or jurisdiction other than this state and registered as a registered limited liability partnership or a limited liability partnership or a partnership in which no partner is personally liable for the partnership's debts, obligations, or liabilities, under the laws of the state or jurisdiction.

(3) "Partnership" means an association of two or more persons to carry on as co-owners a business for profit formed under Section 10A-8-2.02, predecessor law, or comparable law of another jurisdiction, and includes, for all purposes of the laws of this state, a registered limited liability partnership.

(4) "Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(5) "Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights.

(6) "Qualified Foreign Registered Limited Liability Partnership" means a foreign registered limited liability partnership registered under Section 10A-8-10.06.

(7) "Registered limited liability partnership" means a partnership formed pursuant to a partnership agreement governed by the laws of this state, registered under Section 10A-8-10.01.

(8) "Statement" means a statement of partnership authority under Section 10A-8-3.03, a statement of denial under Section 10A-8-3.04, a statement of dissociation under Section 10A-8-7.04, a statement of dissolution under Section 10A-8-8.05, a registration as a registered limited liability partnership, or an annual notice thereof, under Section 10A-8-10.01, a registration as a qualified foreign registered limited liability partnership, or an annual notice thereof, under Section 10A-8-10.06, a statement of cancellation as a registered limited liability partnership under Section 10A-8-10.05, a statement of cancellation as a qualified registered limited liability partnership under Section 10A-8-10.07, or an amendment or cancellation of any of the foregoing.

(9) "Transfer" includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.



Section 10A-8-1.03 - Knowledge and notice.

(a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact if the person:

(1) knows of it;

(2) has received a notification of it; or

(3) has reason to know it exists from all of the facts known to the person at the time in question.

(c) A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

(d) A person receives a notification when the notification:

(1) comes to the person's attention; or

(2) is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e) Except as provided in subsection (d), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f) A partner's knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.



Section 10A-8-1.04 - Effect of partnership agreement; nonwaivable provisions.

(a) Except as provided in subsection (b), relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this chapter, together with the provisions of Chapter 1, as applicable, governs relations among the partners and between the partners and the partnership.

(b) The partnership agreement may not:

(1) vary the rights and duties under Section 10A-8-1.06 except to eliminate the duty to provide copies of statements to all of the partners;

(2) unreasonably restrict the right of access to books and records under Section 10A-8-4.03(b);

(3) eliminate the duty of loyalty under Section 10A-8-4.04(b) or 10A-8-6.03(b)(3), but:

(i) the partnership agreement may identify types or categories of activities that do not violate the duty of loyalty; or

(ii) all of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(4) unreasonably reduce the duty of care under Section 10A-8-4.04(c) or 10A-8-6.03(b)(3);

(5) eliminate the obligation of good faith and fair dealing under Section 10A-8-4.04(d), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(6) vary the power to dissociate as a partner under Section 10A-8-6.02(a), except to require the notice under Section 10A-8-6.01(1) to be in writing;

(7) vary the right of a court to expel a partner in the events specified in Section 10A-8-6.01(5);

(8) vary the requirement to wind up the partnership business in cases specified in Section 10A-8-8.01(4), (5), or (6); or

(9) restrict rights of third parties under this chapter.



Section 10A-8-1.05 - Supplemental principles of law.

(a) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is the applicable federal rate as determined from time to time by the United States Treasury pursuant to 26 U.S.C. § 1274(d) or any successor law.

(c) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.



Section 10A-8-1.06 - Execution, filing, and recording of statements.

(a) A statement may be filed in the office of the judge of probate in the county where the partnership has its chief executive office. If the chief executive office is located outside the State of Alabama the statement is filed with the Secretary of State. A certified copy of a statement that is filed in an office in another state may be filed in the office of the Secretary of State. Either filing has the effect provided in this chapter with respect to partnership property located in or transactions that occur in this state. In filing a statement with the judge of probate under the first sentence of this subsection, duplicate originals should be presented to the filing office, one of which is to be filed by the judge of probate, and the other of which will be forwarded by the judge of probate to the office of the Secretary of State, as provided below in subsection (g).

(b) A statement filed in the office of the judge of probate of the county in which the partnership has its chief executive office shall, without more, have the effect of a recorded statement under this chapter with respect to real property located in that county. A certified copy of a statement filed in the office of the Secretary of State and recorded in the office of an appropriate judge of probate, or a certified copy of a statement filed in the office of the judge of probate in the county in which the partnership has its chief executive office and recorded in the office of the judge of probate of another county, shall have the effect provided for recorded statements in this chapter with respect to real property located in the county in which the certified copy of the statement is recorded. Any statement recorded under the preceding sentence that is not a certified copy of a statement filed in the office of the Secretary of State, or of the judge of probate in the county where the partnership has its chief executive office, does not have the effect provided for recorded statements in this chapter.

(c) Except as specifically provided otherwise in this chapter, a statement filed by a partnership must be executed by at least two partners. Other statements must be executed by a partner or other person authorized by this chapter. An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.

(d) Except as specifically provided otherwise in this chapter, a person authorized by this chapter to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement, and states the substance of the amendment or cancellation.

(e) A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

(f) The judge of probate or the Secretary of State, as the case may be, may collect a fee for filing or providing a certified copy of a statement in the amount prescribed in Section 10A-1-4.31. The office of the judge of probate may collect a fee for recording a statement in the amount prescribed in Section 10A-1-4.31.

(g) In the case of any statement filed with the office of the judge of probate in the county where the partnership has its chief executive office, as permitted under subsection (a), the judge of probate shall within 10 days transmit one of the duplicate originals filed with him or her to the office of the Secretary of State.



Section 10A-8-1.07 - Law governing internal relations.

Except as specifically provided otherwise in this chapter, the law of the jurisdiction in which a partnership has its chief executive office governs the relations among the partners and between the partners and the partnership.



Section 10A-8-1.08 - Partnership subject to amendment or repeal of chapter.

A partnership governed by this chapter is subject to any amendment to or repeal of this chapter.






Article 2 - Nature of Partnership.

Section 10A-8-2.01 - Partnership as entity.

A partnership is an entity distinct from its partners.



Section 10A-8-2.02 - Formation of partnership.

(a) Except as otherwise provided in subsection (b), the association of two or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(b) An association formed under a statute other than:

(i) this chapter;

(ii) a predecessor statute;

(iii) a comparable statute of another jurisdiction; or

(iv) any association existing in Alabama prior to January 1, 1972, is not a partnership under this chapter.

(c) In determining whether a partnership is formed, the following rules apply:

(1) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(i) of a debt by installments or otherwise;

(ii) for services as an independent contractor or of wages or other compensation to an employee;

(iii) of rent;

(iv) of an annuity or other retirement or health benefit to a beneficiary, representative, or designee of a deceased or retired partner;

(v) of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral; or

(vi) for the sale of the goodwill of a business or other property by installments or otherwise.



Section 10A-8-2.03 - Partnership property.

Property acquired by a partnership is property of the partnership and not of the partners individually.



Section 10A-8-2.04 - When property is partnership property.

(a) Property is partnership property if acquired in the name of:

(1) the partnership; or

(2) one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to:

(1) the partnership in its name; or

(2) one or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.






Article 3 - Relations of Partners to Persons Dealing with Partnership.

Section 10A-8-3.01 - Partner agent of partnership.

Subject to the effect of a statement of partnership authority under Section 10A-8-3.03:

(1) Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

(2) An act of a partner which is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.



Section 10A-8-3.02 - Transfer of partnership property.

(a) Partnership property may be transferred as follows:

(1) Subject to the effect of a statement of partnership authority under Section 10A-8-3.03, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(2) Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under Section 10A-8-3.01 and:

(1) as to a subsequent transferee who gave value for property transferred under subsection (a)(1) and (2), proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2) as to a transferee who gave value for property transferred under subsection (a)(3), proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (b), from any earlier transferee of the property.

(d) If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.



Section 10A-8-3.03 - Statement of partnership authority.

(a) A partnership may file a statement of partnership authority, which:

(1) must include:

(i) the name of the partnership;

(ii) the street address of its chief executive office and of one office in this state, if there is one;

(iii) the names and mailing addresses of all of the partners or of an agent appointed and maintained by the partnership for the purpose of subsection (b); and

(iv) the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership; and

(2) may state the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

(b) If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.

(c) If a filed statement of partnership authority is executed pursuant to Section 10A-8-1.06(c) and states the name of the partnership but does not contain all of the other information required by subsection (a), the statement nevertheless operates with respect to a person not a partner as provided in subsections (d) and (e).

(d) Except as provided in subsection (g), a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(2) A grant of authority to transfer real property held in the name of the partnership contained in a statement of partnership authority filed in the office of the judge of probate in the county where the partnership has its chief executive office is, with respect to real property located in the county, conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a filed statement containing a limitation on that authority is not then of record in the office of the judge of probate for the county. With regard to real property located in a county other than the county in which the partnership has its chief executive office, and in the case of a partnership whose chief executive office is outside the State of Alabama, a grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a statement of partnership authority filed in the office of the judge of probate in the county where the partnership has its chief executive office or in the office of the Secretary of State, as the case may be, and recorded in the office of the judge of probate for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a statement filed in the office of the judge of probate in the county where the partnership has its chief executive office or in the office of the Secretary of State, as the case may be, containing a limitation on that authority is not then of record in the office of the judge of probate for recording transfers of that real property. The filing in the office of the judge of probate in the county where the partnership has its chief executive office of a cancellation of a limitation of authority or the recording in the office of another judge of probate of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(e) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a statement containing the limitation of authority or, in the case of real property located in a county other than that where the partnership has its chief executive office or in the case of a partnership whose chief executive office is outside the State of Alabama, a certified copy of the statement containing the limitation on authority filed with the office of the judge of probate in the county where the partnership has its chief executive office or with the office of the Secretary of State, as the case may be, is of record in the office of the judge of probate for recording transfers of that real property.

(f) Except as provided in subsections (d) and (e) and Sections 10A-8-7.04 and 10A-8-8.05, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(g) Unless earlier canceled, a filed statement of partnership authority is canceled by operation of law five years after the date on which the statement, or the most recent amendment, was filed with the office of the judge of probate or the Secretary of State, as the case may be.



Section 10A-8-3.04 - Statement of denial.

A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent pursuant to Section 10A-8-3.03(b) may file a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner. A statement of denial is a limitation on authority as provided in Section 10A-8-3.03(d) and (e).



Section 10A-8-3.05 - Partnership liable for partner's actionable conduct.

(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the ordinary course of business of the partnership's business, or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.



Section 10A-8-3.06 - Partner's liability.

(a) Except as otherwise provided in subsection (b) or subsection (c), all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.

(c) Except as provided by subsection (d) of this section and subsection (a) of Section 10A-8-10.10, a partner in a registered limited liability partnership is not personally liable or accountable, directly, or indirectly, including by way of indemnification, contribution, assessment, or otherwise, for debts, obligations, and liabilities of, or chargeable to, the registered limited liability partnership, or another partner or partners, whether arising in tort, contract, or otherwise, solely by reason of being such a partner or acting, or omitting to act, in such capacity, which such debts, obligations and liabilities occur, are incurred or are assumed while the partnership is a registered limited liability partnership.

(d) Notwithstanding the provisions of subsection (c) of this section, all or specified partners of a registered limited liability partnership may be personally liable in their capacity as partners for all or specified debts, obligations, or liabilities of a registered limited liability partnership to the extent all of the partners shall have agreed, unless otherwise provided in the partnership agreement. Any agreement regarding any such specified debts, obligations or liabilities of a registered limited liability partnership may be modified or revoked to the extent all of the partners shall have agreed, unless otherwise provided in the partnership agreement; provided, however, that (i) any such modification or revocation shall not affect the personal liability of a partner for any debts, obligations or liabilities of a registered limited liability partnership which occur, are incurred or are assumed by the registered limited liability partnership prior to the modification or revocation and (ii) a partner shall be personally liable for debts, obligations, and liabilities of the registered limited liability partnership which occur, are incurred or are assumed after the modification or revocation only in accordance with this chapter. Nothing in this section shall in any way affect or impair the ability of a partner to act as a guarantor or surety for, provide collateral for, or otherwise be personally liable for, the debts, obligations, or liabilities of a registered limited liability partnership for which such partner agrees in writing to be personally liable.

(e) Subsections (c) and (d) of this section shall not affect the liability of a registered limited liability partnership to the extent of partnership assets for partnership debts, obligations and liabilities.

(f) A partner in a registered limited liability partnership is not a necessary or proper party to a proceeding by or against a registered limited liability partnership, the object of which is to recover any debts, obligations, or liabilities of, or chargeable to, the registered limited liability partnership, unless the partner is personally liable therefor under subsection (d) of this section or under subsection (a) of Section 10A-8-10.10.



Section 10A-8-3.07 - Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, except as provided in Section 10A-8-3.06, against any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner's assets unless there is also a judgment against the partner.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the claim is for a debt, obligation, or liability for which the partner is personally liable as provided in Section 10A-8-3.06 and either:

(1) a judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) the partnership is a debtor in bankruptcy;

(3) the partner has agreed that the creditor need not exhaust partnership assets;

(4) a court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under Section 10A-8-3.08.



Section 10A-8-3.08 - Liability of purported partner.

Except as provided in Section 10A-8-3.06:

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(b) If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b), persons who are not partners as to each other are not liable as partners to other persons.






Article 4 - Relations of Partners to Each Other and to Partnership.

Section 10A-8-4.01 - Partner's rights and duties.

(a) Each partner is deemed to have an account that is:

(1) credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits; and

(2) charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses provided that a partner shall not be charged with any share of partnership loss attributable to a debt, obligation or liability for which the partner is not personally liable under Section 10A-8-3.06 unless the loss is satisfied out of partnership assets.

(b) Each partner is entitled to an equal share of the partnership profits and, subject to the limitations in subsection (a)(2) of this section, is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

(c) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property; provided, however, no partner in a registered limited liability partnership shall be required as a consequence of the indemnification to make any payment on behalf of the registered limited liability partnership to any other partners to the extent that the payment would be inconsistent with Sections 10A-8-3.06, 10A-8-8.06, or 10A-8-8.07.

(d) A partnership shall reimburse a partner for an advance beyond the amount of capital the partner agreed to contribute.

(e) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (c) or (d) constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(f) Each partner has equal rights in the management and conduct of the partnership business.

(g) A partner may use or possess partnership property only on behalf of the partnership.

(h) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(i) A person may become a partner only with the consent of all of the partners.

(j) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

(k) This section does not affect the obligations of a partnership to other persons under Section 10A-8-3.01.



Section 10A-8-4.02 - Distributions in kind.

A partner has no right to receive, and may not be required to accept, a distribution in kind.



Section 10A-8-4.03 - Partner's rights and duties with respect to information.

(a) A partnership shall keep its books and records, if any, at its chief executive office.

(b) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(c) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

(1) without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this chapter; and

(2) on demand, any other information concerning the partnership's business affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.



Section 10A-8-4.04 - General standards of partner's conduct.

(a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (b) and (c).

(b) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) to account to the partnership and hold as trustee for it any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) to refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(3) to refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(c) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A partner shall discharge the duties to the partnership and the other partners under this chapter or Chapter 1 or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e) A partner does not violate a duty or obligation under this chapter or Chapter 1 or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.

(f) A partner may lend money to and transact other business with the partnership, and as to each loan or transaction rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

(g) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.



Section 10A-8-4.05 - Actions by partnership and partners.

(a) Except as provided in Sections 10A-8-3.06, 10A-8-8.06, or 10A-8-8.07, a partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) Except as provided in Sections 10A-8-3.06, 10A-8-8.06, or 10A-8-8.07, a partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) enforce the partner's rights under the partnership agreement;

(2) enforce the partner's rights under this chapter, including:

(i) the partner's rights under Sections 10A-8-4.01, 10A-8-4.03, or 10A-8-4.04;

(ii) the partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to Section 10A-8-7.01 or enforce any other right under Article 6 or 7; or

(iii) the partner's right to compel a dissolution and winding up of the partnership business under Section 10A-8-8.01 or enforce any other right under Article 8; or

(3) enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.



Section 10A-8-4.06 - Continuation of partnership beyond definite term or particular undertaking.

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.






Article 5 - Transferees and Creditors of Partners.

Section 10A-8-5.01 - Partner not co-owner of partnership property.

A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily.



Section 10A-8-5.02 - Partner's transferable interest in partnership.

The only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership and the partner's right to receive distributions. The interest is personal property.



Section 10A-8-5.03 - Transfer of partner's transferable interest.

(a) A transfer, in whole or in part, of a partner's transferable interest in the partnership:

(1) is permissible;

(2) does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and

(3) does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning or an account of partnership transactions, or to inspect or copy the partnership books or records.

(b) A transferee of a partner's transferable interest in the partnership has a right:

(1) to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) to receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) to seek under Section 10A-8-8.01(6) a judicial determination that it is equitable to wind up the partnership business.

(c) In a dissolution and winding up, a transferee is entitled to an accounting only from the date of the latest account agreed to by all of the partners.

(d) Upon transfer, the transferor retains the rights and duties of a partner other than the transferable interest.

(e) A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer.

(f) A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.



Section 10A-8-5.04 - Partner's transferable interest subject to charging order.

(a) On application by a judgment creditor of a partner or partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require.

(b) A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time and upon conditions it considers appropriate. The purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, an interest charged may be redeemed:

(1) by the judgment debtor;

(2) with property other than partnership property, by one or more of the other partners; or

(3) with partnership property, by one or more of the other partners with the consent of all of the partners whose interests are not so charged.

(d) This chapter does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.






Article 6 - Partner's Dissociation.

Section 10A-8-6.01 - Events causing partner's dissociation.

A partner is dissociated from a partnership upon the occurrence of any of the following events:

(1) the partnership's having notice of the partner's express will to withdraw as a partner or on a later date specified by the partner;

(2) an event agreed to in the partnership agreement as causing the partner's dissociation;

(3) the partner's expulsion pursuant to the partnership agreement;

(4) the partner's expulsion by the unanimous vote of the other partners if:

(i) it is unlawful to carry on the partnership business with that partner;

(ii) there has been a transfer of all or substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner's interest, which has not been foreclosed;

(iii) within 90 days after the partnership notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business;

(iv) a partnership that is a partner has been dissolved and its business is being wound up; or

(v) a limited liability partnership that is a partner has been dissolved and its business is being wound up;

(5) on application by the partnership or another partner, the partner's expulsion by judicial determination because:

(i) the partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(ii) the partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under Section 10A-8-4.04; or

(iii) the partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

(6) the partner's:

(i) becoming a debtor in bankruptcy;

(ii) seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner's property; or

(iii) failing, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

(7) in the case of a partner who is an individual:

(i) the partner's death;

(ii) the appointment of a guardian or general conservator for the partner; or

(iii) a judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement;

(8) in the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(9) in the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

(10) termination of a partner who is not an individual, partnership, limited liability company, corporation, trust, or estate.



Section 10A-8-6.02 - Partner's power to dissociate; wrongful dissociation.

(a) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to Section 10A-8-6.01(1).

(b) A partner's dissociation is wrongful only if:

(1) it is in breach of an express provision of the partnership agreement; or

(2) in the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(i) the partner withdraws by express will, unless the withdrawal follows the dissociation of another partner and results in a right to dissolve the partnership under Section 10A-8-8.01(2)(i);

(ii) the partner is expelled by judicial determination under Section 10A-8-6.01(5);

(iii) the partner is dissociated by becoming a debtor in bankruptcy; or

(iv) in the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(c) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.



Section 10A-8-6.03 - Effect of partner's dissociation.

(a) If a partner's dissociation results in a dissolution and winding up of the partnership business, Article 8 applies; otherwise, Article 7 applies.

(b) Upon a partner's dissociation:

(1) the partner's right to participate in the management and conduct of the partnership business terminates, except as provided in Section 10A-8-8.03;

(2) the partner's duty of loyalty under Section 10A-8-4.04(b)(3) terminates; and

(3) the partner's duty of loyalty under Section 10A-8-4.04(b)(1) and (2) and duty of care under Section 10A-8-4.04(c) continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to Section 10A-8-8.03.






Article 7 - Partner's Dissociation when Business not Wound Up.

Section 10A-8-7.01 - Purchase of dissociated partner's interest.

(a) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under Section 10A-8-8.01, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection (b).

(b) The buyout price of a dissociated partner's interest shall be the fair value of the dissociated partner's interest in the partnership as of the date of dissociation.

(c) Damages for wrongful dissociation under Section 10A-8-6.02(b), and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

(d) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under Section 10A-8-7.02.

(e) If no agreement for the purchase of a dissociated partner's interest is reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (c).

(f) If a deferred payment is authorized under subsection (h), the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (c), stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

(g) The payment or tender required by subsection (e) or (f) must be accompanied by the following:

(1) a statement of partnership assets and liabilities as of the date of dissociation;

(2) the latest available partnership balance sheet and income statement, if any;

(3) an explanation of how the estimated amount of the payment was calculated; and

(4) written notice that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (c), or other terms of the obligation to purchase.

(h) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment must be adequately secured and bear interest.

(i) A dissociated partner may maintain an action against the partnership, pursuant to Section 10A-8-4.05(b)(2)(ii), to determine the buyout price of that partner's interest, any offsets under subsection (c), or other terms of the obligation to purchase. The action must be commenced within 120 days after the partnership has tendered payment or an offer to pay or within one year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner's interest, any offset due under subsection (c), and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (h), the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney's fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously, or not in good faith. The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection (g).



Section 10A-8-7.02 - Dissociated partner's power to bind and liability to partnership.

(a) For two years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership or other surviving entity under Article 8 of Chapter 1, is bound by an act of the dissociated partner which would have bound the partnership under Section 10A-8-3.01 before dissociation only if at the time of entering into the transaction the other party:

(1) reasonably believed that the dissociated partner was then a partner;

(2) did not have notice of the partner's dissociation; and

(3) is not deemed to have had knowledge under Section 10A-8-3.03(e) or notice under Section 10A-8-7.04(c).

(b) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (a).



Section 10A-8-7.03 - Dissociated partner's liability to other persons.

(a) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as provided in subsection (b).

(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership or other surviving entity under Article 8 of Chapter 1, within two years after the partner's dissociation, only if the obligation is one for which the partner is personally liable under Section 10A-8-3.06 and at the time of entering into the transaction the other party:

(1) reasonably believed that the dissociated partner was then a partner;

(2) did not have notice of the partner's dissociation; and

(3) is not deemed to have had knowledge under Section 10A-8-3.03(e) or notice under Section 10A-8-7.04(c).

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation for which the partner is personally liable under Section 10A-8-3.06.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation for which the partner is personally liable under Section 10A-8-3.06.



Section 10A-8-7.04 - Statement of dissociation.

(a) A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of Section 10A-8-3.03(d) and (e).

(c) For the purposes of Sections 10A-8-7.02(a)(3) and 10A-8-7.03(b)(3), a person not a partner is deemed to have notice of the dissociation 90 days after the statement of dissociation is filed.



Section 10A-8-7.05 - Continued use of partnership name.

Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.






Article 8 - Winding Up Partnership Business.

Section 10A-8-8.01 - Events causing dissolution and winding up of partnership business.

A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following:

(1) in a partnership at will, the partnership's having notice from a partner, other than a partner who is dissociated under Section 10A-8-6.01(2) through (10), of that partner's express will to withdraw as a partner, or on a later date specified by the partner;

(2) in a partnership for a definite term or particular undertaking:

(i) within 90 days after a partner's wrongful dissociation under Section 10A-8-6.02(b) or a partner's dissociation by death or otherwise under Section 10A-8-6.01(6) through (10), the express will of at least half of the remaining partners to wind up the partnership business, for which purpose a partner's rightful dissociation pursuant to Section 10A-8-6.02(b)(2)(i) constitutes the expression of that partner's will;

(ii) the express will of all of the partners to wind up the partnership business; or

(iii) the expiration of the term or the completion of the undertaking;

(3) an event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(4) an event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within 90 days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

(5) on application by a partner, a judicial determination that:

(i) the economic purpose of the partnership is likely to be unreasonably frustrated;

(ii) another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner; or

(iii) it is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

(6) on application by a transferee of a partner's transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(i) after the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(ii) at any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.



Section 10A-8-8.02 - Partnership continues after dissolution.

(a) Subject to subsection (b), a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

(b) At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event:

(1) the partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2) the rights of a third party accruing under Section 10A-8-8.04(1) or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.



Section 10A-8-8.03 - Right to wind up partnership business.

(a) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative, or transferee, the circuit court having jurisdiction, for good cause shown, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership's business.

(c) A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to Section 10A-8-8.07, settle disputes by mediation or arbitration, and perform other necessary acts.



Section 10A-8-8.04 - Partner's power to bind partnership after dissolution.

Subject to Section 10A-8-8.05, a partnership is bound by a partner's act after dissolution that:

(1) is appropriate for winding up the partnership business; or

(2) would have bound the partnership under Section 10A-8-3.01 before dissolution, if the other party to the transaction did not have notice of the dissolution.



Section 10A-8-8.05 - Statement of dissolution.

(a) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

(b) A statement of dissolution cancels a filed statement of partnership authority for the purposes of Section 10A-8-3.03(d) and is a limitation on authority for the purposes of Section 10A-8-3.03(e).

(c) For the purposes of Sections 10A-8-3.01 and 10A-8-8.04, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution 90 days after it is filed.

(d) After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority which will operate with respect to a person not a partner as provided in Section 10A-8-3.03(d) and (e) in any transaction, whether or not the transaction is appropriate for winding up the partnership business.



Section 10A-8-8.06 - Partner's liability to other partners after dissolution.

(a) Except as provided in subsection (b) of this Section 10A-8-8.06 or in Section 10A-8-3.06, after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under Section 10A-8-8.04.

(b) A partner who, with knowledge of the dissolution, incurs a partnership liability under Section 10A-8-8.04(2) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.



Section 10A-8-8.07 - Settlement of accounts and contributions among partners.

(a) In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b).

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, the profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account.

(c) Except as provided in Section 10A-8-3.06,

(1) If a partner fails to contribute, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations; and

(2) A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations.

(d) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations for which the partner was personally liable under Section 10A-8-3.06 and that were not known at the time of the settlement.

(e) Except as provided in Section 10A-8-3.06, the estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(f) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.






Article 10 - Registered Limited Liability Partnership.

Section 10A-8-10.01 - Registered limited liability partnerships.

(a) To become a registered limited liability partnership, a partnership shall file with the judge of probate in the county in which the partnership has its principal office, or if the partnership is required to have a registered agent, with the judge of probate in the county in which the registered office is located, and with the Secretary of State a registration stating: (i) the name of the registered limited liability partnership; (ii) the street, and mailing, if different, address of its principal office; (iii) if the partnership's principal office is not located in this state, the street, and mailing, if different, address of a registered office and the name of the registered agent at that office for service of process in this state which the partnership shall be required to maintain; (iv) a brief statement of the business in which the partnership engages; (v) a statement that the partnership thereby registers as a registered limited liability partnership; and (vi) any other information the partnership determines to include.

(b) The registration shall be executed by one or more partners authorized to execute a registration.

(c) The registration shall be accompanied by a fee for the judge of probate and for the Secretary of State in the respective amounts prescribed by Section 10A-1-4.31.

(d) The judge of probate shall register as a registered limited liability partnership any partnership that submits a completed registration with the required registration fee.

(e) A partnership registered under this section shall pay each year following the year in which its registration is filed, on a date specified by the Secretary of State, an annual fee in the amount prescribed by Section 10A-1-4.31. The fee must be accompanied by a notice, on a form provided by the Secretary of State, which shall set forth any material changes in the information required to be contained in the partnership's registration.

(f) The registration is effective immediately on the date the registration is filed with the judge of probate or at any later date or time specified in the registration, and remains effective until: (i) it is voluntarily canceled by filing with the judge of probate in the county in which the registration was originally filed, with a copy to the Secretary of State, a written statement of cancellation executed by one or more partners authorized to execute a statement of cancellation; or (ii) 180 days after receipt by the partnership of a notice from the Secretary of State (which notice shall be sent by certified mail, return receipt requested) that the partnership has failed to make timely filing of the annual notice and the payment of the annual fee specified in subsection (e), unless the notice is filed and the fee is paid within the 180-day period.

(g) A partnership becomes a registered limited liability partnership on the date a registration is filed with the judge of probate or at any later date or time specified in the registration if, in either case, there has been substantial compliance with the requirements of this chapter. A partnership continues as a registered limited liability partnership if there has been substantial compliance with the requirements of this chapter. The status of the partnership as a registered limited liability partnership and the liability of a partner of the registered limited liability partnership shall not be adversely affected by error or subsequent changes in the information stated in the registration under subsection (a) of this section or notice under subsection (e) of this section.

(h) The fact that a registration or notice is on file with the Secretary of State is notice that the partnership is a registered limited liability partnership and as notice of all other facts set forth in the registration or notice.

(i) A partnership that has registered as a registered limited liability partnership is for all purposes, except as provided in Section 10A-8-3.06, the same entity that existed before the registration and continues to be a partnership under the laws of this state subject to the registered limited liability partnership provisions of this chapter. If a registered limited liability partnership dissolves and its business or a portion of its business is continued without liquidation of all of the partnership affairs, a partnership which is a successor to the registered limited liability partnership shall not be required to file a new registration or annual notice but shall thereafter be required to file annual notices and pay the annual fees pursuant to subsection (e) of this section and shall be deemed to have filed any documents and paid all necessary fees required or permitted under this section which were filed by the predecessor partnership.

(j) The Secretary of State may provide forms for registration or notice of a registered limited liability partnership.

(k) A partnership's decision to file a registration shall be approved by a majority of the partners of the partnership, unless otherwise agreed to by the partners in a partnership agreement. The decision to cancel a registration shall require the approval of all of the partners of the partnership, unless otherwise agreed to by the partners in a partnership agreement.

(l)(a) A dissolved registered limited liability partnership may continue its status as a registered limited liability partnership through termination either by:

(1) continuing to file an annual notice and pay the annual fee until termination in accordance with subsection (e) of this section; or

(2) filing a final annual notice and paying a final annual fee equal to the annual fee provided in subsection (e) of this section, and the final annual notice shall, in addition to providing the information required by subsection (e):

(i) state that the partnership is dissolved and is winding up its affairs;

(ii) identify the cause or causes of the dissolution;

(iii) state that the annual notice is the final annual notice and will remain in effect until termination; and

(iv) state that the partnership will terminate within 12 months from the date of the final annual notice.

(b) When the dissolved registered limited liability partnership has wound up its affairs, it shall file with the judge of probate in the county in which the original registration was filed and with the Secretary of State a termination notice that contains the following information:

(1) the name of the registered limited liability partnership;

(2) that the registered limited liability partnership has dissolved and wound up its affairs; and

(3) that the registered limited liability partnership is terminated.

The notice must be signed by one former general partner who has not wrongfully dissolved the partnership. There is no fee for the termination filing.

(m) The termination or winding up of a registered limited liability partnership, or the cancellation of its registration, does not affect the limited liability of partners for debts, obligations or liabilities of the partnership which occur or were incurred prior to the termination or winding up of the registered limited liability partnership or the cancellation of its registration.



Section 10A-8-10.04 - Admissibility of registration information.

If a person is included as a partner of a registered limited liability partnership or a foreign registered limited liability partnership set forth in a registration or in a notice as a registered limited liability partnership, or as a foreign registered limited liability partnership, the inclusion of the person shall not be admissible as evidence in any action, suit or proceeding, whether civil, criminal, administrative or investigative, for the purpose of determining whether the person is liable as a partner of the registered limited liability partnership or foreign registered limited liability partnership.



Section 10A-8-10.05 - Cancellation of a registered limited liability partnership.

(a) A registered limited liability partnership registered under this chapter may cancel its registration by filing with the judge of probate in the county in which the registration was filed and with the Secretary of State a statement of cancellation of registration as a registered limited liability partnership, which shall set forth:

(1) The name of the registered limited liability partnership;

(2) The date and place of filing of the initial registration;

(3) The reason for filing the statement of cancellation of registration;

(4) The effective date, which shall be a date certain, of cancellation of registration if it is not to be effective on the filing of the statement of cancellation, provided that any effective date other than the date of filing of the statement of cancellation must be a date subsequent to the filing; and

(5) Any other information the partners determine to include therein.

(b) The filing of a statement of cancellation of registration by or on behalf of a partnership pursuant to this section shall be effective only to cancel the partnership's registration as a registered limited liability partnership, and shall not, unless specifically so provided, indicate the dissolution of the partnership.



Section 10A-8-10.06 - Registration of foreign registered limited liability partnerships.

(a) Before transacting business in this state as such, a foreign registered limited liability partnership shall (i) comply with any statutory or administrative registration or filing requirements governing the specific type of business in which the partnership is engaged, and (ii) file a registration with the Secretary of State, on the forms as the Secretary of State shall provide stating: the name of the foreign registered limited liability partnership and, if different, the name under which the foreign registered limited liability partnership proposes to transact business in this state, the name under which the foreign registered limited liability partnership proposes to transact business in this state shall comply with Section 10A-1-5.07; the jurisdiction and the laws which govern its partnership agreement and under which it is registered as a limited liability partnership; the street, and mailing, if different, address of its principal office; if the partnership's principal office is not located in the state, the street, and mailing, if different, address of a registered office and the name and address of a registered agent for service of process in this state, which the partnership will be required to maintain; a brief statement of the business in which the partnership engages; any other information that the partnership determines to include; a statement that the partnership is a registered limited liability partnership; and a certificate of status from the filing office in the jurisdiction in which the foreign registered limited liability partnership is registered.

(b) The registration shall be executed by one or more partners authorized to execute a registration.

(c) The registration shall be accompanied by a fee for the Secretary of State in the amount prescribed by Section 10A-1-4.31.

(d) The Secretary of State shall register as a qualified foreign registered limited liability partnership any foreign registered limited liability partnership that submits a completed registration with the required registration fee.

(e) A qualified foreign registered limited liability partnership registered under this section shall pay each year following the year in which its registration is filed, on a date specified by the Secretary of State, an annual fee in the amount prescribed by Section 10A-1-4.31. The fee must be accompanied by a notice, on a form provided by the Secretary of State, which shall set forth any material changes in the information required to be contained in the partnership's registration.

(f) The registration is effective immediately on the date the registration is filed with the Secretary of State or at any later date or time specified in the registration, and remains effective until: (i) it is voluntarily withdrawn by filing with the Secretary of State, a written withdrawal notice executed by one or more partners authorized to execute a withdrawal notice; or (ii) 180 days after receipt by the partnership of a notice from the Secretary of State, which notice shall be sent by certified mail, return receipt requested, that the partnership has failed to make timely filing of the annual notice and the payment of the annual fee specified in subsection (e), unless the notice is filed and the fee is paid within the 180-day period.

(g) A foreign registered limited liability partnership becomes a qualified foreign registered limited liability partnership on the date a registration is filed with the Secretary of State or at any later date or time specified in the registration if, in either case, there has been substantial compliance with the requirements of this chapter. A partnership continues as a qualified foreign registered limited liability partnership if there has been substantial compliance with the requirements of this chapter. The status of the partnership as a qualified foreign registered limited liability partnership and the liability of a partner of the qualified foreign registered limited liability partnership shall not be adversely affected by error or subsequent changes in the information stated in the registration under subsection (a) of this section or notice under subsection (e) of this section.

(h) The fact that a registration or notice is on file with the Secretary of State is notice that the partnership is a qualified foreign registered limited liability partnership and as notice of all other facts set forth in the registration or notice.

(i) If a qualified foreign registered limited liability partnership dissolves and its business or a portion of its business is continued without liquidation of all of the partnership affairs, a partnership which is a successor to the qualified foreign registered limited liability partnership shall not be required to file a new registration or annual notice but shall thereafter be required to file annual notices and pay the annual fees pursuant to subsection (e) of this section and shall be deemed to have filed any documents and paid all necessary fees required or permitted under this section which were filed by the predecessor partnership.

(j) The Secretary of State may provide forms for registration or notice of a qualified foreign registered limited liability partnership.



Section 10A-8-10.07 - Withdrawal of a qualified foreign registered limited liability partnership.

A qualified foreign registered limited liability partnership may withdraw from this state by filing with the Secretary of State a statement of cancellation of registration as a qualified foreign registered limited liability partnership, which shall set forth:

(a) The name of the qualified foreign registered limited liability partnership and the state or other jurisdiction under whose jurisdiction it was registered as a limited liability partnership and the laws of which govern the partnership agreement pursuant to which it was formed;

(b) That the qualified foreign registered limited liability partnership is not transacting business in this state and that it surrenders its registration to transact business in this state;

(c) That the qualified foreign registered limited liability partnership revokes the authority of its registered agent in this state to accept service of process and appoints the Secretary of State as its agent for service of process in any action, suit, or proceeding based upon any cause of action arising during the time the qualified foreign registered limited liability partnership was authorized to transact business in this state; and

(d) A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under subsection (c).



Section 10A-8-10.08 - Effect of failure of foreign registered limited liability partnership to register.

The failure of a foreign registered limited liability partnership to file a statement of registration or a notice pursuant to Section 10A-8-10.06 or to appoint and maintain a registered agent in this state shall not impair the validity of any contract or act of the foreign registered limited liability partnership and shall not prevent the foreign registered limited liability partnership from defending any action or proceeding in any court of this state, but the foreign registered limited liability partnership shall not maintain any action or proceeding in any court of this state until it has filed an application for registration. A foreign registered limited liability partnership, by transacting business in this state without registration, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this state. The liability of the partners of a foreign registered limited liability partnership is governed by the laws of the state or other jurisdiction under whose laws it was formed, and any limitations on that liability are not waived solely by reason of having transacted business in this state without registration. The Attorney General may bring an action to restrain a foreign limited liability partnership from transacting business in this state in violation of this chapter.



Section 10A-8-10.09 - Applicability of article to foreign and interstate commerce

(a) A partnership, including a registered limited liability partnership, formed and existing pursuant to an agreement governed by this chapter, may conduct its business, carry on its operations, and have and exercise the powers granted by this chapter in any state, territory, district, or possession of the United States or in any foreign country.

(b) It is the intent of the Legislature that the legal existence of registered limited liability partnerships formed and existing pursuant to an agreement governed by this chapter be recognized outside the boundaries of this state and that the laws of this state governing such registered limited liability partnerships transacting business outside this state be granted the protection of full faith and credit under the Constitution of the United States.

(c) Notwithstanding Section 10A-8-1.07, it is the policy of this state that the internal affairs of registered limited liability partnerships, including the liability of partners for debts, obligations and liabilities of, or chargeable to, the partnership or another partner or partners, shall be subject to and governed by the laws of this state.

(d) Subject to any statutes for the regulation and control of specific types of business, foreign registered limited liability partnerships may do business in this state.

(e) Notwithstanding Section 10A-8-1.07, it is the policy of this state that the internal affairs of foreign registered limited liability partnerships, including the liability of partners for debts, obligations and liabilities of, or chargeable to, the partnership or another partner or partners, shall be subject to and governed by the laws of the jurisdiction in which the foreign registered limited liability partnership was formed.



Section 10A-8-10.10 - Professional registered limited liability partnership provisions.

(a) Every individual who renders professional services as a partner or an employee of a registered limited liability partnership shall be liable for any negligence or wrongful act or omission in which the individual personally participates to the same extent the individual would be liable if the individual rendered the services as a sole practitioner.

(b) Except as provided in subsection (a) of this section, the personal liability of a partner solely by reason of being a partner or acting, or omitting to act, in the capacity of a registered limited liability partnership engaged in providing professional services shall be governed by Section 10A-8-3.06.

(c) Notwithstanding Section 10A-8-1.07 and except as otherwise provided in this chapter, the personal liability of a partner solely by reason of being a partner or acting, or omitting to act, in the capacity of a foreign registered limited liability partnership formed to render professional services shall be determined under the laws of the state or jurisdiction under which it was formed.

(d) Nothing in this chapter shall restrict or limit in any manner the authority or duty of a licensing authority with respect to individuals rendering a professional service within the jurisdiction of the licensing authority. Nothing in this chapter shall restrict or limit any law, rule or regulation pertaining to the standards of professional conduct.

(e) Nothing in this chapter shall limit the authority of a licensing authority to impose requirements in addition to those stated in this chapter on any registered limited liability partnership or foreign registered limited liability partnership rendering professional services within the jurisdiction of the licensing authority.

(f) A registered limited liability partnership formed to render professional services under this chapter may only render professional services and services ancillary thereto within a single profession and may not engage in any business other than rendering the professional services which it was formed to render, and services ancillary to the professional services. In addition, a registered limited liability partnership formed to render professional services shall be subject to the restrictions imposed on professional corporations by the Alabama Professional Corporation Law, or any successor provision.

(g) A registered limited liability partnership or a foreign registered limited liability partnership formed to render professional services, may render professional services in this state only through individuals permitted to render those services in this state; but nothing in this chapter shall be construed to require that any individual who is employed by or who is an agent of a registered limited liability partnership or foreign registered limited liability partnership rendering professional services be licensed to perform services for which no license is otherwise required or to prohibit the rendering of professional services by a licensed individual acting in an individual capacity, notwithstanding that the individual may be a partner, employee or agent of a registered limited liability partnership or a foreign registered limited liability partnership rendering professional services.

(h) A partner's interest in a registered limited liability partnership formed to render professional services may be voluntarily transferred only to a person who is licensed or registered to render the professional services for which the partnership was formed.

(i) Upon the death of a partner of a registered limited liability partnership formed to render professional services, or if a partner's license or registration to perform professional services for which the registered limited liability partnership was formed is terminated or suspended for a period of more than 12 months, or if a partnership interest in a registered limited liability partnership formed to render professional services is transferred by operation of law or court decree to a person who is not licensed or registered to render the professional services for which the registered limited liability partnership was formed, the partnership interest of the partner may be transferred to a person who is licensed or registered to render the professional services for which the registered limited liability partnership was formed and, if not so transferred, shall be purchased or redeemed by the registered limited liability partnership formed to render professional services to the extent of funds which may be legally made available for the purchase, all in accordance with the applicable provisions of the partnership's partnership agreement which requires the purchase of the partner's interest in such event and if the partnership agreement does not provide for the purchase of such partner's interest in such event, then in accordance with the procedures set forth in Section 10A-4-3.02, or any successor provision, as though the partner was a shareholder in a professional corporation and the registered limited liability partnership formed to render professional services was a domestic professional corporation.






Article 11 - Miscellaneous Provisions.

Section 10A-8-11.01 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



Section 10A-8-11.02 - Savings clause.

This chapter does not affect an action or proceeding commenced or right accrued before this chapter takes effect.



Section 10A-8-11.03 - Composite returns.

The Alabama Department of Revenue shall promulgate rules and regulations similar to those provided under Section 40-18-176, relating to Alabama S corporations, to permit the filing of annual composite income tax returns for one or more nonresident partners, who are individuals, of a partnership, registered limited liability partnership or qualified foreign limited liability partnership, as well as one or more nonresident members, who are individuals, of a limited liability company or foreign limited liability company and one or more nonresident beneficiaries, who are individuals, of a business trust, organized under or recognized by the laws of this state.



Section 10A-8-11.04 - Taxation of registered limited liability partnership.

A registered limited liability partnership and a foreign registered limited liability partnership shall be taxed as a partnership in accordance with Section 40-18-24, as amended from time to time, will file partnership returns as required by Section 40-18-28, as amended from time to time, and shall for all other tax purposes be taxed as a partnership, all being subject to the registered limited liability partnership and a foreign registered limited liability partnership maintaining its status as a partnership under federal income tax law.









Chapter 9 - ALABAMA UNIFORM LIMITED PARTNERSHIP LAW OF 2010.

Article 1 - General Provisions.

Section 10A-9-1.01 - Short title.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.02 - Definitions.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.03 - Knowledge and notice.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.04 - Nature, purpose, and duration of entity.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.05 - Powers.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.06 - Governing law.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.07 - Supplemental principles of law; rate of interest.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.08 - Name.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.10 - Effect of partnership agreement; nonwaivable provisions.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.11 - Required information.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.12 - Business transactions of partner with partnership.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.13 - Dual capacity.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.14 - Office and agent for service of process.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.15 - Change of designated office or agent for service of process.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.16 - Resignation of agent for service of process.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.17 - Service of process.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-1.18 - Consent and proxies of partners.

Repealed by Act 2016-379, §5, effective January 1, 2017.






Article 2 - Formation; Certificate of Limited Partnership and Other Filings.

Section 10A-9-2.01 - Formation of limited partnership; certificate of limited partnership.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-2.02 - Amendment or restatement of certificate.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-2.03 - Statement of termination.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-2.04 - Signing of records.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-2.05 - Signing and filing pursuant to judicial order.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-2.06 - Delivery to and filing of records; effective time and date.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-2.07 - Correcting filed record.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-2.08 - Liability for false information in filed record.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-2.09 - Certificate of existence of authorization.

Repealed by Act 2016-379, §5, effective January 1, 2017.






Article 3 - Limited Partners.

Section 10A-9-3.01 - Becoming limited partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-3.02 - No right or power as limited partner to bind limited partnership.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-3.03 - Liability to third parties.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-3.04 - Right of limited partner and former limited partner to information.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-3.05 - Limited duties of limited partners.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-3.06 - Person erroneously believing self to be limited partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.






Article 4 - General Partners.

Section 10A-9-4.01 - Becoming general partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-4.02 - General partner agent of limited partnership.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-4.03 - Limited partnership liable for general partner's actionable conduct.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-4.04 - General partner's liability.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-4.05 - Actions by and against partnership and partners.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-4.06 - Management rights of general partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-4.07 - Right of general partner and former general partner to information.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-4.08 - General standards of general partner's conduct.

Repealed by Act 2016-379, §5, effective January 1, 2017.






Article 5 - Contributions and Distributions.

Section 10A-9-5.01 - Form of contribution.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-5.02 - Liability for contribution.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-5.03 - Sharing of distributions.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-5.04 - Interim distributions.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-5.05 - No distribution on account of dissociation.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-5.06 - Distribution in kind.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-5.07 - Right to distribution.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-5.08 - Limitations on distribution.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-5.09 - Liability for improper distributions.

Repealed by Act 2016-379, §5, effective January 1, 2017.






Article 6 - Uniform Limited Partnership.

Section 10-9A-6.01 - Dissociation as limited partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10-9A-6.02 - Effect of dissociation as limited partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10-9A-6.03 - Dissociation as general partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10-9A-6.04 - Person's power to dissociate as general partner; wrongful dissociation.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10-9A-6.05 - Effect of dissociation as general partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10-9A-6.06 - Power to bind and liability to limited partnership before dissolution of partnership of person dissociated as general partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10-9A-6.07 - Liability to other persons of person dissociated as general partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.






Article 7 - Transferable Interests and Rights of Transferees and Creditors.

Section 10A-9-7.01 - Partner's transferable interest.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-7.02 - Transfer of partner's transferable interest.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-7.03 - Rights of creditor of partner or transferee.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-7.04 - Power of estate of deceased partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.






Article 8 - Dissolution.

Section 10A-9-8.01 - Nonjudicial dissolution.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-8.02 - Judicial dissolution.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-8.03 - Winding up.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-8.04 - Power of general partner and person dissociated as general partner to bind partnership after dissolution.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-8.05 - Liability after dissolution of general partner and person dissociated as general partner to limited partnership, other general partners, and persons dissociated as general partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-8.06 - Known claims against dissolved limited partnership section.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-8.07 - Other claims against dissolved limited partnership.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-8.08 - Liability of general partner and person dissociated as general partner when claim against limited partnership barred.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-8.12 - Disposition of assets; when contributions required.

Repealed by Act 2016-379, §5, effective January 1, 2017.






Article 9 - Foreign Limited Partnerships.

Section 10A-9-9.01 - Governing law.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-9.02 - Application for certificate of authority.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-9.04 - Filing of certificate of authority.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-9.05 - Noncomplying name of foreign limited partnership.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-9.06 - Revocation of certificate of authority.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-9.07 - Cancellation of certificate of authority; effect of failure to have certificate.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-9.08 - Action by Attorney General.

Repealed by Act 2016-379, §5, effective January 1, 2017.






Article 10 - Actions by Partners.

Section 10A-9-10.01 - Direct action by partner.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-10.02 - Derivative action.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-10.03 - Proper plaintiff.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-10.04 - Pleading.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-10.05 - Proceeds and expenses.

Repealed by Act 2016-379, §5, effective January 1, 2017.






Article 11 - Conversion and Merger.

Section 10A-9-11.01 - Definitions.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-11.02 - Conversion.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-11.03 - Action on plan of conversion by converting limited partnership.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-11.04 - Filings required for conversion; effective date

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-11.05 - Effect of conversion.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-11.06 - Merger.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-11.07 - Action on plan of merger by constituent limited partnership.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-11.08 - Filings required for merger; effective date.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-11.09 - Effect of merger.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-11.10 - Restrictions on approval of conversions and mergers and on relinquishing LLLP status.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-11.11 - Liability of general partner after conversion or merger.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-11.12 - Power of general partners and persons dissociated as general partners to bind organization after conversion or merger.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-11.13 - Article not exclusive.

Repealed by Act 2016-379, §5, effective January 1, 2017.






Article 12 - Miscellaneous Provisions.

Section 10A-9-12.01 - Uniformity of application and construction.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-12.02 - Severability clause.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-12.03 - Relation to Electronic Signatures in Global and National Commerce Act.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-12.04 - Effective date.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-12.06 - Application to existing relationships.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-12.07 - Savings clause.

Repealed by Act 2016-379, §5, effective January 1, 2017.



Section 10A-9-12.08 - Classification.

Repealed by Act 2016-379, §5, effective January 1, 2017.









Chapter 9A - ALABAMA LIMITED PARTNERSHIP LAW.

Article 1 - General Provisions.

Section 10A-9A-1.01 - Short title.

This chapter and the provisions of Chapter 1, to the extent applicable to limited partnerships, shall be known and may be cited as the Alabama Limited Partnership Law.



Section 10A-9A-1.02 - Definitions.

Notwithstanding Section 10A-1-1.03, as used in this chapter, unless the context otherwise requires, the following terms mean:

(1) "CERTIFICATE OF FORMATION" with respect to a limited partnership means the certificate of formation required by Section 10A-9A-2.01, and the certificate of formation as amended or restated.

(2) "DISTRIBUTION" except as otherwise provided in Section 10A-9A-5.08(f), means a transfer of money or other property from a limited partnership to another person on account of a transferable interest.

(3) "FOREIGN LIMITED LIABILITY LIMITED PARTNERSHIP" means a foreign limited partnership whose general partners have limited liability for the obligations of the foreign limited partnership under a provision similar to Section 10A-9A-4.04(c).

(4) "FOREIGN LIMITED PARTNERSHIP" means a partnership formed under the laws of a jurisdiction other than this state and required by those laws to have one or more general partners and one or more limited partners. The term includes a foreign limited liability limited partnership.

(5) "GENERAL PARTNER" means:

(A) with respect to a limited partnership, a person that:

(i) is admitted as a general partner under Section 10A-9A-4.01;

or

(ii) was a general partner in a limited partnership when the limited partnership became subject to this chapter under Section 10A-9A-11.01(a); and

(B) with respect to a foreign limited partnership, a person that has rights, powers, and obligations similar to those of a general partner in a limited partnership.

(6) "LIMITED LIABILITY LIMITED PARTNERSHIP," except in the phrase "foreign limited liability limited partnership," means a limited partnership whose certificate of formation states that the limited partnership is a limited liability limited partnership.

(7) "LIMITED PARTNER" means:

(A) with respect to a limited partnership, a person that:

(i) is admitted as a limited partner under Section 10A-9A-3.01; or

(ii) was a limited partner in a limited partnership when the limited partnership became subject to this chapter under Section 10A-9A-11.01(a); and

(B) with respect to a foreign limited partnership, a person that has rights, powers, and obligations similar to those of a limited partner in a limited partnership.

(8) "LIMITED PARTNERSHIP," except in the phrases "foreign limited partnership" and "foreign limited liability limited partnership," means an entity, having one or more general partners and one or more limited partners, which is formed under this chapter by two or more persons or becomes subject to this chapter under Article 10 or Section 10A-9A-11.01(a). The term includes a limited liability limited partnership.

(9) "PARTNER" means a limited partner or general partner.

(10) "PARTNERSHIP AGREEMENT" means any agreement (whether referred to as a partnership agreement or otherwise), written, oral or implied, of the partners as to the activities and affairs of a limited partnership. The partnership agreement includes any amendments to the partnership agreement.

(11) "PERSON DISSOCIATED AS A GENERAL PARTNER" means a person dissociated as a general partner of a limited partnership.

(12) "REQUIRED INFORMATION" means the information that a limited partnership is required to maintain under Section 10A-9A-1.11.

(13) "TRANSFER" means an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift, or transfer by operation of law.

(14) "TRANSFERABLE INTEREST" means a partner's right to receive distributions from a limited partnership.

(15) "TRANSFEREE" means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a partner.



Section 10A-9A-1.03 - Knowledge and notice.

(a) A person knows a fact when the person:

(1) has actual knowledge of it; or

(2) is deemed to know it under law other than this chapter.

(b) A person has notice of a fact when the person:

(1) knows of it;

(2) receives notification of it;

(3) has reason to know the fact from all of the facts known to the person at the time in question; or

(4) is deemed to have notice of the fact under subsection (d).

(c) A person notifies or gives a notification to another person by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person knows the fact.

(d) A person is deemed to have notice of a limited partnership's:

(1) matters included in the certificate of formation under Sections 10A-9A-2.01(a)(1), (a)(2), (a)(3), (a)(4), if applicable, (a)(5), and (a)(6) upon filing;

(2) general partner dissociating as a general partner, 90 days after the effective date of an amendment to the certificate of formation which states that the general partner has dissociated or 90 days after the effective date of a statement of dissociation pertaining to the general partner, whichever occurs first;

(3) dissolution, 90 days after a statement of dissolution under Section 10A-9A-8.02 or Section 10A-9A-8.03 becomes effective;

(4) merger or conversion under Article 10 of this chapter or under Article 8 of Chapter 1, 90 days after the statement of merger or conversion becomes effective; or

(5) reinstatement, 90 days after a certificate of reinstatement under Section 10A-9A-8.11 becomes effective.

(e) A general partner's knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is effective immediately as knowledge of, notice to, or receipt of a notification by the limited partnership, except in the case of a fraud on the limited partnership committed by or with the consent of the general partner. A limited partner's knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is not effective as knowledge of, notice to, or receipt of a notification by the limited partnership solely by reason of the partner's capacity as a limited partner.



Section 10A-9A-1.04 - Nature and purpose.

(a) A limited partnership is a separate legal entity. A limited partnership's status for tax purposes shall not affect its status as a separate legal entity formed under this chapter. A limited partnership is the same entity regardless of whether its certificate of formation states that the limited partnership is a limited liability limited partnership. A partner has no interest in any specific property of a limited partnership.

(b) A limited partnership may carry on any lawful activity, whether or not for profit, except a banking or insurance business.



Section 10A-9A-1.05 - Powers; indemnification.

(a) A limited partnership shall possess and may exercise all the powers and privileges granted and enumerated by Chapter 1 or by any other law or by its partnership agreement, together with any powers incidental thereto, including those powers and privileges necessary or convenient to the conduct, promotion, or attainment of the business, purposes, or activities and affairs of the limited partnership and including the power to sue, be sued, and defend in its own name and to maintain an action against a partner for harm caused to the limited partnership by a breach of the partnership agreement or violation of a duty to the partnership.

(b) A limited partnership may indemnify and hold harmless a partner or other person, pay in advance or reimburse expenses incurred by a partner or other person, and purchase and maintain insurance on behalf of a partner or other person.



Section 10A-9A-1.06 - Governing law.

(a) The law of this state governs:

(1) the organization and internal affairs of a limited partnership;

(2) the liability of a partner as a partner for the debts, obligations, or other liabilities of a limited partnership; and

(3) the authority of the partners of a limited partnership.

(b) The law of the state or other jurisdiction under which a foreign limited partnership is formed governs:

(1) the organization and internal affairs of a foreign limited partnership;

(2) the liability of a partner as a partner for the debts, obligations, or other liabilities of a foreign limited partnership; and

(3) the authority of the partners of a foreign limited partnership.



Section 10A-9A-1.07 - Supplemental principles of law; rate of interest.

(a) It is the policy of this chapter and this state to give maximum effect to the principles of freedom of contract and to the enforceability of partnership agreements.

(b) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(c) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is the applicable federal rate as determined from time to time by the United States Treasury pursuant to 26 U.S.C. § 1274(d) or any successor law.

(d) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

(e) The use of any gender shall be applicable to all genders. The captions contained in this chapter are for purposes of convenience only and shall not control or affect the construction of this chapter.

(f) Sections 7-9A-406 and 7-9A-408 of the Uniform Commercial Code, and all successor statutes thereto, do not apply to any interest in a limited partnership, including all rights, powers, and interests arising under a partnership agreement or this chapter. This provision prevails over Sections 7-9A-406 and 7-9A-408 of the Uniform Commercial Code, and all successor statutes thereto, and is expressly intended to permit the enforcement of the provisions of a partnership agreement that would otherwise be ineffective under Sections 7-9A-406 and 7-9A-408 of the Uniform Commercial Code, and all successor statutes thereto.

(g) Division E of Article 3 of Chapter 1 shall have no application to this chapter.

(h) Sections 10A-1-1.03(73), (81), (88), and (91) shall have no application to this chapter.

(i) Section 10A-1-2.13(c) shall have no application to this chapter.



Section 10A-9A-1.08 - Effect of partnership agreement; nonwaivable provisions.

(a) Except as otherwise provided in subsections (b) and (c):

(1) the partnership agreement governs relations among the partners as partners and between the partners and the partnership; and

(2) to the extent the partnership agreement does not otherwise provide for a matter described in subsection (a)(1), this chapter governs the matter.

(b)(1) To the extent that, at law or in equity, a partner or other person has duties, including fiduciary duties, to a limited partnership or to another partner or to another person that is a party to or is otherwise bound by a partnership agreement, the partner's or other person's duties may be expanded or restricted or eliminated by provisions in a written partnership agreement, but the implied contractual covenant of good faith and fair dealing may not be eliminated.

(2) A written partnership agreement may provide for the limitation or elimination of any and all liabilities for breach of contract and breach of duties, including fiduciary duties, of a partner or other person to a limited partnership or to another partner or to another person that is a party to or is otherwise bound by a partnership agreement, but a partnership agreement may not limit or eliminate liability for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing.

(3) A partner or other person shall not be liable to a limited partnership or to another partner or to another person that is a party to or is otherwise bound by a partnership agreement for breach of fiduciary duty for the partner's or other person's good faith reliance on the partnership agreement.

(4) A partnership agreement may provide that:

(A) a partner or transferee who fails to perform in accordance with, or to comply with the terms and conditions of, the partnership agreement shall be subject to specified penalties or specified consequences; and

(B) at the time or upon the happening of events specified in the partnership agreement, a partner or transferee may be subject to specified penalties or specified consequences.

(5) A penalty or consequence that may be specified under paragraph (4) of this subsection may include and take the form of reducing or eliminating the defaulting partner's or transferee's proportionate interest in a limited partnership, subordinating the partner's or transferee's transferable interest to that of non-defaulting partners or transferees, forcing a sale of that transferable interest, forfeiting the defaulting partner's or transferee's transferable interest, the lending by other partners or transferees of the amount necessary to meet the defaulting partner's or transferee's commitment, a fixing of the value of the defaulting partner's or transferee's transferable interest by appraisal or by formula and redemption or sale of the transferable interest at that value, or other penalty or consequence.

(6) A written partnership agreement may supersede, in whole or in part, the provisions of Division C and Division D of Article 3 of Chapter 1.

(c) A partnership agreement may not:

(1) vary the nature of the limited partnership as a separate legal entity under Section 10A-9A-1.04(a);

(2) vary a limited partnership's power under Section 10A-9A-1.05 to sue, be sued, and defend in its own name;

(3) vary the law applicable to a limited partnership under Section 10A-9A-1.06;

(4) restrict rights under this chapter of a person other than a partner, a dissociated partner, or a transferee;

(5) vary the requirements of Section 10A-9A-2.03;

(6) vary the information required under Section 10A-9A-1.11 or unreasonably restrict the right to information under Sections 10A-9A-3.04 or 10A-9A-4.07, but the partnership agreement may impose reasonable restrictions on the availability and use of information obtained under those sections and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use;

(7) vary the power of the court under Section 10A-9A-2.04;

(8) eliminate the implied contractual covenant of good faith and fair dealing as provided under Section 10A-9A-1.08(b)(1);

(9) eliminate or limit the liability of a partner or other person for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing as provided under Section 10A-9A-1.08(b)(2);

(10) waive the requirements of Section 10A-9A-5.02(e);

(11) reduce the limitations period specified under Section 10A-9A-5.08(d) for an action commenced under other applicable law;

(12) waive the prohibition on issuance of a certificate of a transferable interest in bearer form under Section 10A-9A-7.02(c);

(13) vary the power of a person to dissociate as a general partner under Section 10A-9A-6.04(a) except that the partnership agreement may require that the notice under Section 10A-9A-6.03(1) be in a writing or in a specific form thereof;

(14) vary the power of a court to decree dissolution in the circumstances specified in Section 10A-9A-8.01(f);

(15) vary the requirement to wind up the partnership's activities and affairs as specified in Section 10A-9A-8.02; or

(16) vary the rights of a partner under Section 10A-9A-10.10.



Section 10A-9A-1.09 - Partnership agreement; effect on limited partnership and persons admitted as partners.

(a) A limited partnership is bound by and may enforce the partnership agreement, whether or not the limited partnership has itself manifested assent to the partnership agreement.

(b) A person that is admitted as a partner of a limited partnership becomes a party to and assents to the partnership agreement except as provided in Section 10A-9A-7.02(g).

(c) Two or more persons intending to be the initial general partner and the initial limited partner of a limited partnership may make an agreement providing that upon the formation of the limited partnership, the agreement will become the partnership agreement.



Section 10A-9A-1.10 - Partnership agreement; effect on third parties and relationship to writings effective on behalf of limited partnership.

(a) If a partnership agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the partnership agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, except that the approval of any person may be waived by that person and any conditions may be waived by all persons for whose benefit those conditions were intended.

(b) A partnership agreement may provide rights to any person, including a person who is not a party to the partnership agreement, to the extent set forth in the partnership agreement.

(c) The obligations of a limited partnership and its partners to a person in the person's capacity as a transferee or dissociated partner are governed by the partnership agreement. A transferee and a dissociated partner are bound by the partnership agreement.

(d) If a writing that has been delivered by a limited partnership for filing in accordance with Chapter 1 and has become effective conflicts with a provision of the partnership agreement:

(1) The partnership agreement prevails as to partners, dissociated partners, and transferees; and

(2) The writing prevails as to other persons to the extent they reasonably rely on the writing.



Section 10A-9A-1.11 - Required information.

A limited partnership shall maintain the following information:

(1) A current list of the full name and last known business or residential street and mailing address of each partner, separately identifying the general partners, in alphabetical order, and the limited partners, in alphabetical order.

(2) Copies of the filed certificate of formation and all amendments thereto, together with signed copies of any powers of attorney under which any certificate of formation, amendment, or restatement has been signed.

(3) Copies of any filed statement of conversion or merger.

(4) Copies of the limited partnership's federal, state, and local income tax returns and reports, if any, for the three most recent years.

(5) Copies of the then effective partnership agreement and any amendment thereto.

(6) Copies of any financial statement of the limited partnership for the three most recent years.

(7) Copies of any writing made by the limited partnership during the past three years of any approval or consent given by or taken of any partner pursuant to this chapter or the partnership agreement.

(8) Unless contained in a partnership agreement made in a writing, a writing stating:

(A) the amount of cash, and a description and statement of the agreed value of the other benefits, contributed and agreed to be contributed by each partner;

(B) the times at which, or events on the happening of which, any additional contributions agreed to be made by each partner are to be made;

(C) for any person that is both a general partner and a limited partner, a specification of what transferable interest the person owns in each capacity; and

(D) any events upon the happening of which the limited partnership is to be dissolved and its activities and affairs wound up.



Section 10A-9A-1.12 - Transactions of partner with partnership.

A partner may lend money to and transact other activities or affairs with the limited partnership and has the same rights and obligations with respect to the loan or other transaction as a person that is not a partner.



Section 10A-9A-1.13 - Dual capacity.

A person may be both a general partner and a limited partner. A person that is both a general and limited partner has the rights, powers, duties, and obligations provided by this chapter and the partnership agreement in each of those capacities. When the person acts as a general partner, the person is subject to the obligations, duties, and restrictions under this chapter and the partnership agreement for general partners. When the person acts as a limited partner, the person is subject to the obligations, duties, and restrictions under this chapter and the partnership agreement for limited partners.



Section 10A-9A-1.14 - Consent and proxies of partners.

Action requiring the consent of partners under this chapter may be taken without a meeting, and a partner may appoint a proxy to consent or otherwise act for the partner by signing a writing of appointment, either personally or by the partner's attorney in fact.






Article 2 - Formation; Certificate of Formation and other Filings.

Section 10A-9A-2.01 - Formation of limited partnership; certificate of formation.

(a) In order to form a limited partnership, a person must deliver a certificate of formation for filing to the filing officer as provided in subsection (e). Notwithstanding Section 10A-1-3.05, the certificate of formation shall set forth:

(1) the name of the limited partnership, which must comply with Article 5 of Chapter 1;

(2) the address of the registered office required by Article 5 of Chapter 1;

(3) the name of the registered agent at the registered office as required by Article 5 of Chapter 1;

(4) the name and the street and mailing address of each general partner;

(5) whether the limited partnership is a limited liability limited partnership;

(6) any additional information required by Article 8 of Chapter 1 or by Article 10 of this chapter; and

(7) any other matters the partners determine to include therein which comply with Section 10A-9A-1.08.

(b) A limited partnership is formed when the certificate of formation becomes effective in accordance with Article 4 of Chapter 1.

(c) The fact that a certificate of formation has been filed and is effective in accordance with Article 4 of Chapter 1 is notice of the matters required to be included by Subsections (a)(1), (a)(2), (a)(3), (a)(4), if applicable, (a)(5), and (a)(6), but is not notice of any other fact.

(d) A partnership agreement shall be entered into either before, after, or at the time of filing the certificate of formation and, whether entered into before, after, or at the time of filing, may be made effective as of the filing of the certificate of formation or at any other time or date provided in the partnership agreement.

(e) A certificate of formation shall be delivered for filing to the judge of probate of the county in which the initial registered office of the limited partnership is located pursuant to Article 4 of Chapter 1 unless the certificate of formation is required to be delivered for filing to a different filing officer under Article 8 of Chapter 1 or Article 10 of this chapter.



Section 10A-9A-2.02 - Amendment or restatement of certificate of formation.

Notwithstanding Division B of Article 3 of Chapter 1:

(a) A certificate of formation may be amended at any time.

(b) A certificate of formation may be restated with or without amendment at any time.

(c) To amend its certificate of formation, a limited partnership must deliver a certificate of amendment for filing to the filing officer provided for in subsection (j) which certificate of amendment shall state:

(1) the name of the limited partnership;

(2) the date of filing of its certificate of formation, and of all prior amendments and the office or offices where filed; and

(3) the changes the amendment makes to the certificate of formation as most recently amended or restated.

(d) Prior to a statement of dissolution being delivered to the filing officer for filing, a limited partnership shall promptly deliver a certificate of amendment for filing with the filing officer provided for in subsection (j) to reflect:

(1) the admission of a new general partner; or

(2) the dissociation of a person as a general partner.

(e) Prior to a statement of dissolution being delivered to the filing officer for filing, if a general partner knows that any information in a filed certificate of formation was inaccurate when the certificate of formation was filed or has become inaccurate due to changed circumstances and if such information is required to be set forth in a newly filed certificate of formation under this chapter, the general partner shall promptly:

(1) cause the certificate of formation to be amended; or

(2) if appropriate, deliver for filing with the filing officer provided for in subsection (j) a statement of change in accordance with Division D of Article 4 of Chapter 1 or a statement of correction in accordance with Division C of Article 5 of Chapter 1.

(f) A certificate of formation may be amended at any time pursuant to this section for any other proper purpose as determined by the limited partnership. A certificate of formation may also be amended in a statement of merger pursuant to Article 8 of Chapter 1 or Article 10 of this chapter.

(g) In order to restate its certificate of formation, a limited partnership must deliver a restated certificate of formation for filing with the filing officer provided for in subsection (j). A restated certificate of formation must:

(1) be designated as such in the heading;

(2) state the name of the limited partnership;

(3) state the date of filing of its certificate of formation, and of all prior amendments and the filing office or offices where filed; and

(4) set forth any amendment or change effected in connection with the restatement of the certificate of formation. Any such restatement that effects an amendment shall be subject to any other provision of this chapter not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect the amendment or change.

(h) The original certificate of formation, as theretofore amended, shall be superseded by the restated certificate of formation and thenceforth, the restated certificate of formation, including any further amendment or changes made thereby, shall be the certificate of formation of the limited partnership, but the original effective date of formation shall remain unchanged.

(i) An amended or restated certificate of formation may contain only the provisions that would be permitted at the time of the amendment if the amended or restated certificate of formation were a newly filed original certificate of formation.

(j) If a limited partnership is not an organization described in Section 10A-1-4.02(c)(4), then that limited partnership shall deliver the certificate of amendment or restated certificate of formation for filing with the judge of probate in whose office the original certificate of formation is filed. If a limited partnership is an organization described in Section 10A-1-4.02(c)(4), then that limited partnership shall deliver the certificate of amendment or restated certificate of formation for filing with the Secretary of State.

(k) The filing of a certificate of amendment to the certificate of formation shall have the effect, and shall take effect, as provided in Section 10A-1-3.14.

(l) The filing of a restated certificate of formation shall have the effect, and shall take effect, as provided in Section 10A-1-3.18.



Section 10A-9A-2.03 - Execution of documents.

(a) A writing delivered to a filing officer for filing pursuant to this chapter must be signed as provided by this section.

(1) A limited partnership's initial certificate of formation must be signed by all general partners listed in the certificate of formation.

(2) An amendment adding or deleting a statement that the limited partnership is a limited liability limited partnership must be signed by all general partners listed in the certificate of formation.

(3) An amendment designating as general partner a person admitted under Section 10A-9A-8.01(c) following the dissociation of a limited partnership's last general partner must be signed by the person or persons so designated.

(4) Any other amendment must be signed by:

(A) at least one general partner; and

(B) each other person designated in the amendment as a new general partner.

(5) A restated certificate of formation must be signed by at least one general partner and, to the extent the restated certificate of formation effects a change under any other paragraph of this subsection, the restated certificate of formation must be signed in a manner that satisfies that paragraph.

(6) a statement of dissolution must be signed by all general partners or by the person or persons appointed pursuant to Section 10A-9A-8.03(b) or (c) to wind up the dissolved limited partnership's activities and affairs.

(7) A statement of conversion must be signed by each general partner of the limited partnership.

(8) A statement of merger must be signed by each general partner of the limited partnership.

(9) Any other writing delivered on behalf of a limited partnership for filing must be signed by at least one general partner.

(10) A statement of withdrawal by a person pursuant to Section 10A-9A-3.06 must be signed by that person.

(11) A writing delivered on behalf of a foreign limited partnership to the Secretary of State for filing must be signed by at least one general partner of the foreign limited partnership.

(12) Any other writing delivered on behalf of any person for filing must be signed by that person.

(b) Any writing to be filed under this chapter may be signed by an agent, including an attorney-in-fact. Powers of attorney relating to the signing of the writing need not be delivered to the filing officer.

(c) Any writing which is required in this chapter to be signed by a person need not be signed by any person:

(1) who is deceased or dissolved or for whom a guardian or general conservator has been appointed, if the record so states; or

(2) who has previously delivered for filing with the filing officer pursuant to Article 4 of Chapter 1 a statement of dissociation or withdrawal.



Section 10A-9A-2.04 - Signing and filing pursuant to judicial order.

(a) If a person required by this chapter to sign a writing or deliver a writing to a filing officer for filing under this chapter does not do so, any other person that is aggrieved by that failure may petition the circuit court in the county in which the limited partnership's principal place of business within this state is located, and if the limited partnership does not have a principal place of business within this state then the circuit court for the county in which the limited partnership's most recent registered office is located, to order:

(1) the person to sign the writing;

(2) the person to deliver the writing to the filing officer for filing; or

(3) the filing officer to file the writing unsigned.

(b) If a petitioner under subsection (a) is not the limited partnership or foreign limited partnership to whom the writing pertains, the petitioner shall make the limited partnership or foreign limited partnership a party to the action. A person aggrieved under subsection (a) may seek the remedies provided in subsection (a) in a separate action against the person required to sign or deliver the writing or as a part of any other action concerning the limited partnership or foreign limited partnership in which the person required to sign or deliver the writing is made a party.

(c) A writing filed unsigned pursuant to this section is effective without being signed.

(d) A court may award reasonable expenses, including reasonable attorneys' fees, to the party or parties who prevail, in whole or in part, with respect to any claim made under subsection (a).



Section 10A-9A-2.05 - Liability for false information in a filed writing.

If a writing delivered for filing under this chapter and filed under this chapter contains information which is false in any material respect and if such information is required to be set forth on a newly filed certificate of formation under this chapter, a person that suffers loss by reasonable reliance on the information may recover damages for the loss from:

(1) a person that signed the writing, or caused another to sign it on the person's behalf, and knew the information to be false at the time the writing was signed; and

(2) a general partner that has notice that the information was false when the writing was filed or has become false because of changed circumstances, if the general partner has notice for a reasonably sufficient time before the information is relied upon to enable the general partner to effect an amendment under Section 10A-9A-2.02, file a petition pursuant to Division B of Article 5 of Chapter 1, or deliver for filing a statement of change or a statement of correction pursuant to Division C of Article 5 of Chapter 1.



Section 10A-9A-2.06 - Certificate of existence or authorization.

(a) The Secretary of State, upon request and payment of the requisite fee, shall furnish to any person a certificate of existence for a limited partnership if the writings filed in the office of the Secretary of State show that the limited partnership has been formed under the laws of this state. A certificate of existence shall reflect only the information on file with the Secretary of State. To the extent writings have been delivered to the Secretary of State, the certificate of existence must state:

(1) the limited partnership's name;

(2) that the limited partnership was formed under the laws of this state, the date of formation, and the filing office in which the certificate of formation was filed;

(3) whether a statement of dissolution of the limited partnership has been delivered to the Secretary of State for filing;

(4) whether the limited partnership has delivered to the Secretary of State for filing a certificate of reinstatement; and

(5) other facts of record in the office of the Secretary of State which may be requested by the applicant.

(b) The Secretary of State, upon request and payment of the requisite fee, shall furnish to any person a certificate of authorization for a foreign limited partnership if the writings filed in the office of the Secretary of State show that the Secretary of State has filed a certificate of authority, has not revoked the certificate of authority, and has not filed a notice of cancellation. A certificate of authorization must state:

(1) the foreign limited partnership's name and any alternate name for use in this state under Article 5 of Chapter 1;

(2) that the foreign limited partnership is authorized to conduct activities and affairs in this state;

(3) that the Secretary of State has not revoked the foreign limited partnership's certificate of authority;

(4) that the foreign limited partnership has not filed with the Secretary of State a certificate of withdrawal, a notice of cancellation, or otherwise terminated its certificate of authority; and

(5) other facts of record in the office of the Secretary of State which may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the limited partnership or foreign limited partnership is in existence or is authorized to transact activities and affairs in this state.

(d) The Secretary of State shall not be required to issue a certificate of existence for a limited partnership if its certificate of formation was filed prior to January 1, 2011; provided, however, that the Secretary of State shall issue a certificate of existence upon the filing by the limited partnership of a certificate of information with the Secretary of State which must:

(1) state all information required in Section 10A-9A-2.01(a)(1), (a)(2), (a)(3), (a)(4), (a)(5) and (a)(6); and

(2) list and attach certified copies of all writings filed as to the limited partnership.






Article 3 - Limited Partners.

Section 10A-9A-3.01 - Admission of limited partner.

(a) The initial limited partner or limited partners of a limited partnership are admitted as a limited partner or limited partners upon the formation of the limited partnership.

(b) After formation, a person is admitted as a limited partner of the limited partnership:

(1) as provided in the partnership agreement;

(2) as the result of a transaction effective under Article 10 of this chapter or Article 8 of Chapter 1;

(3) with the consent of all the partners; or

(4) as provided in Section 10A-9A-8.01(d) or (e).

(c) A person may be admitted as a limited partner without:

(1) acquiring a transferable interest; or

(2) making or being obligated to make a contribution to the limited partnership.



Section 10A-9A-3.02 - No right or power as limited partner to bind limited partnership.

A limited partner does not have the right or the power as a limited partner to act for or bind the limited partnership.



Section 10A-9A-3.03 - No liability as limited partner for limited partnership obligation.

A debt, obligation, or other liability of a limited partnership, whether arising in contract, tort, or otherwise, is not the debt, obligation, or other liability of a limited partner. A limited partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for a debt, obligation, or other liability of the limited partnership solely by reason of being a limited partner, even if the limited partner participates in the management and control of the limited partnership.



Section 10A-9A-3.04 - Right of limited partner and former limited partner to information.

Notwithstanding the provisions of Sections 10A-1-3.32 and 10A-1-3.33:

(a) Subject to subsection (g), on 10 days' demand, made in a writing received by the limited partnership, a limited partner may inspect and copy required information during regular business hours and at a reasonable location specified by the limited partnership. The limited partner need not have any particular purpose for seeking the information.

(b) Subject to subsection (g), during regular business hours and at a reasonable location specified by the limited partnership, a limited partner may obtain from the limited partnership and inspect and copy true and full information regarding the state of the activities and affairs and financial condition of the limited partnership and other information regarding the activities and affairs of the limited partnership as is just and reasonable if:

(1) the limited partner seeks the information for a purpose reasonably related to the partner's interest as a limited partner;

(2) the limited partner makes a demand in a writing received by the limited partnership, describing with reasonable particularity the information sought and the purpose for seeking the information; and

(3) the information sought is directly connected to the limited partner's purpose.

(c) Within 10 days after receiving a demand pursuant to subsection (b), the limited partnership in a writing shall inform the limited partner that made the demand:

(1) what information the limited partnership will provide in response to the demand;

(2) when and where the limited partnership will provide the information;

(3) if the limited partnership declines to provide any demanded information, the limited partnership's reasons for declining; and

(4) what, if any, restrictions will be imposed pursuant to the partnership agreement or subsection (g).

(d) Subject to subsections (f) and (g), a person dissociated as a limited partner may inspect and copy required information during regular business hours and at a reasonable location specified by the limited partnership if:

(1) the required information pertains to the period during which the person was a limited partner;

(2) the person seeks the required information in good faith; and

(3) the person meets the requirements of subsection (b).

(e) The limited partnership shall respond to a demand made pursuant to subsection (d) in the same manner as provided in subsection (c).

(f) If a limited partner dies, Section 10A-9A-7.04 applies.

(g) In addition to any restriction or condition stated in its limited partnership agreement, a limited partnership, as a matter within the ordinary course of its activities and affairs, may:

(1) impose reasonable restrictions and conditions on access to and use of information to be furnished under this section, including designating information confidential and imposing nondisclosure and safeguarding obligations on the recipient; and

(2) keep confidential from the partners and any other person, for such period of time as the limited partnership deems reasonable, any information that the limited partnership reasonably believes to be in the nature of trade secrets or other information that disclosure of which the limited partnership in good faith believes is not in the best interest of the limited partnership or could damage the limited partnership or its activities and affairs, or that the limited partnership is required by law or by agreement with a third party to keep confidential.

In a dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness. Any general partner, or any agent, officer or employee of a general partner or any agent of a limited partnership, who, without reasonable cause, refuses to allow any limited partner or the limited partner's agent or attorney to inspect or copy any information of the limited partnership to which such limited partner is entitled under subsection (a) or (b) shall be personally liable to the limited partner for a penalty in an amount not to exceed ten percent of the fair market value of the limited partnership interest of the limited partner in addition to any other damages or remedy.

(h) A limited partnership may charge a person that makes a demand under this section the reasonable costs of copying, limited to the costs of labor and material.

(i) A limited partner or person dissociated as a limited partner may exercise the rights under this section through an attorney or other agent. Any restriction imposed under subsection (g) or by the partnership agreement applies both to the attorney or other agent and to the limited partner or person dissociated as a limited partner.

(j) The rights stated in this section do not extend to a person as transferee, but may be exercised by the legal representative of an individual under legal disability who is a limited partner or person dissociated as a limited partner.



Section 10A-9A-3.05 - Limited duties of limited partners.

(a) Except as otherwise provided in subsection (b), a limited partner does not have any duty to the limited partnership or to any other partner solely by reason of being a limited partner.

(b) A limited partner shall discharge the duties to the limited partnership and the other partners under the partnership agreement and exercise any rights under this chapter or the partnership agreement consistently with the implied contractual covenant of good faith and fair dealing.

(c) A limited partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the limited partner's conduct furthers the limited partner's own interest.



Section 10A-9A-3.06 - Person erroneously believing self to be limited partner.

(a) Except as otherwise provided in subsection (b), a person that makes an investment in an organization and erroneously but in good faith believes that the person has become a limited partner in the organization is not liable for the organization's obligations by reason of making the investment, receiving distributions from the organization, or exercising any rights of or appropriate to a limited partner, if, on ascertaining the mistake, the person:

(1) causes an appropriate certificate of formation, amendment, or statement of correction to be signed and filed with the filing officer in accordance with Article 4 of Chapter 1; or

(2) withdraws from future participation as an owner in the organization by signing a statement of withdrawal and filing it with the Secretary of State.

(b) A person that makes an investment described in subsection (a) is liable to the same extent as a general partner to any third party that enters into a transaction with the organization, believing in good faith that the person is a general partner, before the statement of withdrawal, certificate of formation, amendment, or statement of correction to show that the person is not a general partner is filed with the filing officer in accordance with Article 4 of Chapter 1.

(c) If a person makes a diligent effort in good faith to comply with subsection (a)(1) and is unable to cause the appropriate certificate of formation, amendment, or statement of correction to be signed and filed with the filing officer in accordance with Article 4 of Chapter 1, the person has the right to withdraw from the organization pursuant to subsection (a)(2) even if the withdrawal would otherwise breach an agreement with others that are or have agreed to become co-owners of the organization.






Article 4 - General Partners.

Section 10A-9A-4.01 - Admission of general partner.

(a) Upon formation of a limited partnership, a person is admitted as a general partner as agreed among the persons that are to be the initial partners.

(b) After formation of a limited partnership, a person is admitted as a general partner:

(1) as provided in the partnership agreement;

(2) as the result of a transaction effective under Article 10 of this chapter or Article 8 of Chapter 1;

(3) with the consent of all the partners; or

(4) as provided in Section 10A-9A-8.01(c) or (e).

(c) A person may be admitted as a general partner without:

(1) acquiring a transferable interest; or

(2) making or being obligated to make a contribution to the partnership.



Section 10A-9A-4.02 - General partner agent of limited partnership.

(a) Each general partner is an agent of the limited partnership for the purposes of its activities and affairs. An act of a general partner, including the signing of a writing in the partnership's name, for apparently carrying on in the ordinary course the limited partnership's activities and affairs or activities and affairs of the kind carried on by the limited partnership binds the limited partnership, unless the general partner did not have authority to act for the limited partnership in the particular matter and the person with which the general partner was dealing knew, had received a notification, or had notice under Section 10A-9A-1.03(d) that the general partner lacked authority.

(b) An act of a general partner which is not apparently for carrying on in the ordinary course the limited partnership's activities and affairs or activities and affairs of the kind carried on by the limited partnership binds the limited partnership only if the act was actually authorized by all the other partners.



Section 10A-9A-4.03 - Limited partnership liable for general partner's actionable conduct.

(a) A limited partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a general partner acting in the ordinary course of activities and affairs of the limited partnership or with authority of the limited partnership.

(b) If, in the course of the limited partnership's activities and affairs or while acting with authority of the limited partnership, a general partner receives or causes the limited partnership to receive money or property of a person not a partner, and the money or property is misapplied by a general partner, the limited partnership is liable for the loss.



Section 10A-9A-4.04 - General partner's liability.

(a) Except as otherwise provided in subsections (b) and (c), all general partners are liable jointly and severally for all debts, obligations, and liabilities of the limited partnership unless otherwise agreed by the claimant or provided by law.

(b) A person that becomes a general partner of an existing limited partnership is not personally liable for any debt, obligation, or liability of a limited partnership incurred before the person became a general partner.

(c) A debt, obligation, or liability of a limited partnership incurred while the limited partnership is a limited liability limited partnership, whether arising in contract, tort, or otherwise, is solely the debt, obligation, or liability of the limited partnership. A general partner of a limited liability limited partnership is not personally liable, directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for such a debt, obligation, or liability solely by reason of being or acting, or omitting to act, as a general partner. This subsection applies despite anything inconsistent in the partnership agreement that existed immediately before the consent required to become a limited liability limited partnership under Section 10A-9A-4.06(b)(2).



Section 10A-9A-4.05 - Actions by and against partnership and partners.

(a) To the extent not inconsistent with Section 10A-9A-4.04, a general partner may be joined in an action against the limited partnership or named in a separate action.

(b) A judgment against a limited partnership is not by itself a judgment against a general partner. A judgment against a limited partnership may not be satisfied from a general partner's assets unless there is also a judgment against the general partner.

(c) A judgment creditor of a general partner may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the limited partnership, unless the partner is personally liable for the claim under Section 10A-9A-4.04 and either:

(1) a judgment based on the same claim has been obtained against the limited partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) the limited partnership is a debtor in bankruptcy;

(3) the general partner has agreed that the creditor need not exhaust limited partnership assets;

(4) a court grants permission to the judgment creditor to levy execution against the assets of a general partner based on a finding that limited partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of limited partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) liability is imposed on the general partner by law or contract independent of the existence of the limited partnership.



Section 10A-9A-4.06 - Management rights of general partner.

(a) Each general partner has equal rights in the management and conduct of the limited partnership's activities and affairs. Except as expressly provided in this chapter, any matter relating to the activities and affairs of the limited partnership is decided exclusively by the general partner or, if there is more than one general partner, by a majority of the general partners.

(b) The consent of all of the partners is necessary to:

(1) amend the partnership agreement;

(2) amend the certificate of formation to add or delete a statement that the limited partnership is a limited liability limited partnership; and

(3) sell, lease, exchange, or otherwise dispose of all, or substantially all, of the limited partnership's property, with or without the good will, other than in the usual and regular course of the limited partnership's activities and affairs.

(c) A limited partnership shall reimburse a general partner for payments made and indemnify a general partner for liabilities incurred by the general partner in the ordinary course of the activities and affairs of the limited partnership or for the preservation of its activities and affairs or its property.

(d) A limited partnership shall reimburse a general partner for an advance to the limited partnership beyond the amount of capital the general partner agreed to contribute.

(e) A payment or advance made by a general partner which gives rise to an obligation of the limited partnership under subsection (c) or (d) constitutes a loan to the limited partnership which accrues interest from the date of the payment or advance.

(f) A general partner is not entitled to remuneration for services performed for the partnership.

(g) Notwithstanding the provisions of Article 6 of Chapter 1, a limited partnership may indemnify and hold harmless a partner or other person, pay in advance or reimburse expenses incurred by a partner or other person, and purchase and maintain insurance on behalf of a partner or other person.



Section 10A-9A-4.07 - Right of general partner and former general partner to information.

Notwithstanding Sections 10A-1-3.32 and 10A-1-3.33:

(a) Subject to subsection (f), a general partner, without having any particular purpose for seeking the information, may inspect and copy during regular business hours at a reasonable location specified by the limited partnership, required information and any other records maintained by the limited partnership regarding the limited partnership's activities and affairs and financial condition.

(b) Subject to subsection (f), each general partner and the limited partnership shall furnish to a general partner:

(1) without demand, any information concerning the limited partnership's activities and affairs and activities and affairs reasonably required for the proper exercise of the general partner's rights and duties under the partnership agreement or this chapter; and

(2) on demand, any other information concerning the limited partnership's activities and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(c) Subject to subsections (e) and (f), on 10 days' demand made in a writing received by the limited partnership, a person dissociated as a general partner may have access to the information and records described in subsection (a) at the location specified in subsection (a) if:

(1) the information or writing pertains to the period during which the person was a general partner;

(2) the person seeks the information or record in good faith; and

(3) the person satisfies the requirements imposed on a limited partner by Section 10A-9A-3.04(b).

(d) The limited partnership shall respond to a demand made pursuant to subsection (c) in the same manner as provided in Section 10A-9A-3.04(c).

(e) If a general partner dies, Section 10A-9A-7.04 applies.

(f) In addition to any restriction or condition stated in its limited partnership agreement, a limited partnership, as to a matter within the ordinary course of its activities and affairs, may:

(1) impose reasonable restrictions and conditions on access to and use of information to be furnished under this section, including designating information confidential and imposing nondisclosure and safeguarding obligations on the recipient; and

(2) keep confidential from the partners and any other person, for such period of time as the limited partnership deems reasonable, any information that the limited partnership reasonably believes to be in the nature of trade secrets or other information the disclosure of which the limited partnership in good faith believes is not in the best interest of the limited partnership or could damage the limited partnership or its activities and affairs, or that the limited partnership is required by law or by agreement with a third party to keep confidential.

In any dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness.

(g) A limited partnership may charge a person that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

(h) A general partner or person dissociated as a general partner may exercise the rights under this section through an attorney or other agent. Any restriction imposed under subsection (f) or by the partnership agreement applies both to the attorney or other agent and to the general partner or person dissociated as a general partner.

(i) The rights under this section do not extend to a person as transferee, but the rights under subsection (c) of a person dissociated as a general partner may be exercised by the legal representative of an individual who dissociated as a general partner under Section 10A-9A-6.03(6).

(j) Any general partner who, without reasonable cause, refuses to allow any general partner or person dissociated as a general partner, or their agent or attorney to inspect or copy any records of the limited partnership to which such general partner or person disassociated as a general partner is entitled under this section, shall be personally liable to the general partner or person dissociated as a general partner for a penalty in an amount not to exceed 10 percent of the fair market value of the partnership interest of the general partner or person dissociated as a general partner, in addition to any other damages or remedy.



Section 10A-9A-4.08 - General standards of general partner's conduct.

(a) The duties that a general partner has to the limited partnership and to the other partners include the duty of loyalty and the duty of care as described in subsections (b) and (c).

(b) A general partner's duty of loyalty to the limited partnership and to the other partners includes each of the following:

(1) to account to the limited partnership and to hold as trustee for it any property, profit, or benefit derived by the general partner in the conduct or winding up of the limited partnership's activities and affairs or derived from a use by the general partner of limited partnership property, including the appropriation of a limited partnership opportunity;

(2) to refrain from dealing with the limited partnership in the conduct or winding up of the limited partnership's activities and affairs as or on behalf of a party having an interest adverse to the limited partnership; and

(3) to refrain from competing with the limited partnership in the conduct or winding up of the limited partnership's activities and affairs.

(c) A general partner's duty of care to the limited partnership and to the other partners in the conduct or winding up of the limited partnership's activities and affairs includes refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A general partner shall discharge the duties to the limited partnership and to the other partners under this chapter and under the partnership agreement and exercise any rights consistently with the implied contractual covenant of good faith and fair dealing.

(e) A general partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the general partner's conduct furthers the general partner's own interest.



Section 10A-9A-4.09 - Reliance on reports and information.

A general partner of a limited partnership shall be fully protected in relying in good faith upon the records of the limited partnership and upon information, opinions, reports, or statements presented by another general partner or agent of the limited partnership, or by any other person as to matters the general partner reasonably believes are within that other person's professional or expert competence, including information, opinions, reports, or statements as to the value and amount of the assets, liabilities, profits, or losses of the limited partnership, or the value and amount of assets or reserves or contracts, agreements, or other undertakings that would be sufficient to pay claims and obligations of the limited partnership, or to make reasonable provision to pay those claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to partners or creditors might properly be paid.






Article 5 - Contributions and Distributions.

Section 10A-9A-5.01 - Form of contribution.

A contribution by a partner may be made to a limited partnership as agreed by the partners.



Section 10A-9A-5.02 - Liability for contribution.

(a) A partner's obligation to make a contribution to a limited partnership is not excused by the partner's death, disability, or other inability to perform personally.

(b) If a partner does not make a contribution required by an enforceable promise, the partner or the partner's estate is obligated, at the election of the limited partnership, to contribute money equal to the value of the portion of the contribution that has not been made. The foregoing election shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the limited partnership may have under the partnership agreement or applicable law.

(c) The obligation of a partner to make a contribution to a limited partnership may be compromised only by consent of all partners. A conditional obligation of a partner to make a contribution to a limited partnership may not be enforced unless the conditions of the obligation have been satisfied or waived as to or by that partner. Conditional obligations include contributions payable upon a discretionary call of a limited partnership before the time the call occurs.

(d) A creditor of a limited partnership which extends credit or otherwise acts in reliance on an obligation described in subsection (a), without notice of any compromise under this subsection, may enforce the original obligation.

(e) A promise by a partner to make a contribution to a limited partnership is not enforceable unless set forth in a writing signed by the partner.



Section 10A-9A-5.03 - Sharing of distributions before dissolution.

All partners shall share equally in any distributions made by a limited partnership before its dissolution and winding up.



Section 10A-9A-5.04 - Interim distributions.

A partner has a right to a distribution before the dissolution and winding up of a limited partnership as provided in the partnership agreement. A decision to make a distribution before the dissolution and winding up of the limited partnership is a decision in the ordinary course of the activities and affairs of the limited partnership.



Section 10A-9A-5.05 - No distribution on account of dissociation.

A partner's dissociation does not entitle the dissociated partner to a distribution.



Section 10A-9A-5.06 - Distribution in kind.

A partner does not have a right to demand and receive a distribution from a limited partnership in any form other than money. Except as otherwise provided in Section 10A-9A-8.09(c), a limited partnership may distribute an asset in kind if each partner receives a percentage of the asset in proportion to the partner's share of distributions.



Section 10A-9A-5.07 - Right to distribution.

If a partner becomes entitled to receive a distribution, the partner has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution. However, the limited partnership's obligation to make a distribution is subject to offset for any amount owed to the limited partnership by the partner or dissociated partner on whose account the distribution is made.



Section 10A-9A-5.08 - Limitations on distribution and liability for improper distributions.

(a) A limited partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their transferable interests and liabilities for which the recourse of creditors is limited to specific property of the limited partnership, exceed the fair value of the assets of the limited partnership, except that the fair value of the property that is subject to a liability for which recourse of creditors is limited shall be included in the assets of the limited liability partnership only to the extent that the fair value of the property exceeds that liability.

(b) A general partner who consents to a distribution in violation of subsection (a) or the partnership agreement, and who knew at the time of the distribution that the distribution violated subsection (a) or the partnership agreement, shall be liable to the limited partnership for the amount of that distribution.

(c) A limited partner who receives a distribution in violation of subsection (a) or the partnership agreement, and who knew at the time of the distribution that the distribution violated subsection (a) or the partnership agreement, shall be liable to the limited partnership for the amount of the distribution received by that partner. A limited partner who receives a distribution in violation of subsection (a) or the partnership agreement, and who did not know at the time of the distribution that the distribution violated subsection (a) or the partnership agreement, shall not be liable for the amount of the distribution received by that partner.

(d) Except as provided in subsection (e), this section shall not affect any obligation or liability of a partner under other applicable law for the amount of a distribution.

(e) An action under this section or other applicable law is barred if not commenced within two years after the distribution.

(f) For purposes of subsection (a), "distribution" does not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of the limited partnership's activities and affairs under a bona fide retirement plan or other benefits program.

(g) This section shall not apply to distributions made in accordance with Section 10A-9A-8.09.






Article 6 - Dissociation.

Section 10A-9A-6.01 - Dissociation as a limited partner.

(a) A person does not have a right to dissociate as a limited partner before the dissolution and winding up of the limited partnership.

(b) A person is dissociated from a limited partnership as a limited partner upon the occurrence of any of the following events:

(1) an event stated in the partnership agreement as causing the person's dissociation as a limited partner;

(2) the person is expelled as a limited partner pursuant to the partnership agreement;

(3) the person is expelled as a limited partner by the unanimous consent of the other partners if:

(A) it is unlawful to carry on the limited partnership's activities and affairs with the person as a limited partner;

(B) there has been a transfer of all of the person's transferable interest in the limited partnership, other than a transfer for security purposes;

(C) the person is an organization and, within 90 days after the limited partnership notifies the person that it will be expelled as a limited partner because it has filed a statement of dissolution or the equivalent, or its right to conduct activities and affairs has been suspended by its jurisdiction of formation, the statement of dissolution or the equivalent has not been revoked or its right to conduct activities and affairs has not been reinstated; or

(D) the person is an organization and, within 90 days after the limited partnership notifies the person that it will be expelled as a limited partner because the person has been dissolved and its activities and affairs are being wound up, the organization has not been reinstated or the dissolution and winding up have not been revoked or cancelled;

(4) on application by the limited partnership, the person is expelled as a limited partner by judicial order because the person:

(A) has engaged, or is engaging, in wrongful conduct that has adversely and materially affected, or will adversely and materially affect, the limited partnership's activities and affairs;

(B) has willfully or persistently committed, or is willfully or persistently committing, a material breach of the partnership agreement or the person's duty or obligation under this chapter or other applicable law; or

(C) has engaged, or is engaging, in conduct relating to the activities and affairs of the limited partnership that makes it not reasonably practicable to carry on the activities and affairs with the person as limited partner;

(5) in the case of a person who is an individual, the person dies, there is appointed a guardian or general conservator for the person or there is a judicial determination that the person has otherwise become incapable of performing the person's duties as a limited partner under this chapter or the partnership agreement;

(6) the person becomes a debtor in bankruptcy, executes an assignment for the benefit of creditors, or seeks, consents, or acquiesces to the appointment of a trustee, receiver, or liquidator of the person or of all or substantially all of the person's property, but this subsection (6) shall not apply to a person who is the sole remaining limited partner of the limited partnership;

(7) in the case of a person that is a trust or is acting as a limited partner by virtue of being a trustee of a trust, the trust's entire transferable interest in the limited partnership is distributed, but not solely by reason of the substitution of a successor trustee;

(8) in the case of a person that is an estate or is acting as a limited partner by virtue of being a personal representative of an estate, the estate's entire transferable interest in the limited partnership is distributed, but not solely by reason of the substitution of a successor personal representative;

(9) in the case of a person that is not an individual, the legal existence of the person otherwise terminates;

(10) the transfer of a limited partner's entire remaining transferable interest to another partner;

(11) the transfer of a limited partner's entire remaining transferable interest to a transferee upon the transferee's becoming a partner; or

(12) the limited partnership's participation in a conversion or merger under Article 10 of this chapter or Article 8 of Chapter 1 if the limited partnership:

(A) is not the converted or surviving entity; or

(B) is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a limited partner.



Section 10A-9A-6.02 - Effect of dissociation as limited partner.

(a) Upon a person's dissociation as a limited partner:

(1) subject to Section 10A-9A-7.04, the person does not have further rights as a limited partner;

(2) the person's implied contractual covenant of good faith and fair dealing as a limited partner under Section 10A-9A-3.05(b) continues only as to matters arising and events occurring before the dissociation; and

(3) subject to Section 10A-9A-7.04, and Article 10 of this chapter and Article 8 of Chapter 1, any transferable interest owned by the person in the person's capacity as a limited partner immediately before dissociation is owned by the person immediately after dissociation as a mere transferee.

(b) A person's dissociation as a limited partner does not of itself discharge the person from any duty, debt, obligation, or liability to the limited partnership or the other partners that the person incurred while a limited partner.



Section 10A-9A-6.03 - Dissociation as a general partner.

A person is dissociated from a limited partnership as a general partner when any of the following occurs:

(1) the limited partnership has notice of the person's express will to dissociate as a general partner, except that if the person specifies a dissociation date later than the date the limited partnership had notice, then the person is dissociated as a general partner on that later date;

(2) an event stated in the partnership agreement as causing the person's dissociation as a general partner occurs;

(3) the person is expelled as a general partner pursuant to the partnership agreement;

(4) the person is expelled as a general partner by the unanimous consent of the other partners if:

(A) it is unlawful to carry on the limited partnership's activities and affairs with the person as a general partner;

(B) there has been a transfer of all of the person's transferable interest in the limited partnership, other than a transfer for security purposes;

(C) the person is an organization and, within 90 days after the limited partnership notifies the person that it will be expelled as a general partner because it has filed a statement of dissolution or the equivalent, or its right to conduct activities and affairs has been suspended by its jurisdiction of formation, the statement of dissolution or the equivalent has not been revoked or its right to conduct activities and affairs has not been reinstated; or

(D) the person is a limited liability company or partnership that has been dissolved and whose activities and affairs are being wound up;

(5) on application by the limited partnership, or a partner in a direct action under Section 10A-9A-9.01, the person's expulsion as a general partner by judicial order because the person:

(A) has engaged, or is engaging, in wrongful conduct that adversely and materially affected, or will adversely and materially affect, the limited partnership's activities and affairs;

(B) has willfully or persistently committed, or is willfully or persistently committing, a material breach of the partnership agreement or the person's duty or obligation under this chapter or other applicable law; or

(C) has engaged, or is engaging, in conduct relating to the limited partnership's activities and affairs which makes it not reasonably practicable to carry on the activities and affairs with the person as a general partner;

(6) in the case of a person who is an individual, the person dies, there is appointed a guardian or general conservator for the person or there is a judicial determination that the person has otherwise become incapable of performing the person's duties as a general partner under this chapter or the partnership agreement;

(7) the person becomes a debtor in bankruptcy, executes an assignment for the benefit of creditors, or seeks, consents, or acquiesces to the appointment of a trustee, receiver, or liquidator of the person or of all or substantially all of the person's property;

(8) in the case of a person that is a trust or is acting as a general partner by virtue of being a trustee of a trust, the trust's entire transferable interest in the limited partnership is distributed, but not merely by reason of the substitution of a successor trustee;

(9) in the case of a person that is an estate or is acting as a general partner by virtue of being a personal representative of an estate, the estate's entire transferable interest in the limited partnership is distributed, but not merely by reason of the substitution of a successor personal representative;

(10) in the case of a general partner that is not an individual, the legal existence of the person otherwise terminates;

(11) the transfer of a general partner's entire remaining transferable interest to another partner;

(12) the transfer of a general partner's entire remaining transferable interest to a transferee upon the transferee's becoming a partner; or

(13) the limited partnership's participation in a conversion or merger under Article 10 of this chapter or Article 8 of Chapter 1, if the limited partnership:

(A) is not the converted or surviving entity; or

(B) is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a general partner.



Section 10A-9A-6.04 - Person's power to dissociate as general partner; wrongful dissociation.

(a) A person has the power to dissociate as a general partner at any time, rightfully or wrongfully, by express will pursuant to Section 10A-9A-6.03(1).

(b) A person's dissociation as a general partner is wrongful only if:

(1) it is in breach of an express provision of the limited partnership; or

(2) it occurs before the completion of the winding up of the limited partnership, and:

(A) the person dissociates as a general partner by express will;

(B) the person is expelled as a general partner by judicial order under Section 10A-9A-6.03(5);

(C) the person is dissociated as a general partner by becoming a debtor in bankruptcy; or

(D) in the case of a person that is not an individual, trust other than a business trust, or estate, the person is expelled or otherwise dissociated as a general partner because it willfully dissolved or terminated.

(c) A person that wrongfully dissociates as a general partner is liable to the limited partnership and, subject to Section 10A-9A-9.01, to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the general partner to the limited partnership or to the other partners.



Section 10A-9A-6.05 - Effect of dissociation as general partner.

(a) Upon a person's dissociation as a general partner:

(1) the person's right to participate as a general partner in the management and conduct of the partnership's activities and affairs terminates;

(2) the person's duty to refrain from competing with the limited partnership in the conduct or winding up of the limited partnership's activities and affairs terminates;

(3) the person's following duties continue only with regard to matters arising and events occurring before the person's dissociation as a general partner:

(A) the duty to account to the limited partnership and hold as trustee for it any property, profit, or benefit derived by the general partner in the conduct and winding up of the limited partnership's activities and affairs or derived from a use by the general partner of limited partnership property, including the appropriation of a limited partnership opportunity;

(B) the duty to refrain from dealing with the limited partnership in the conduct or winding up of the limited partnership's activities and affairs as or on behalf of a party having an interest adverse to the limited partnership; and

(C) the duty of care under Section 10A-9A-4.08;

(4) the person may sign and deliver for filing in accordance with Article 4 of Chapter 1, a statement of dissociation pertaining to the person and, at the request of the limited partnership, if the limited partnership has not filed a statement of dissolution, shall sign an amendment to the certificate of formation which states that the person has dissociated; and

(5) subject to Section 10A-9A-7.04, Article 10 of this chapter and Article 8 of Chapter 1, any transferable interest owned by the person immediately before dissociation in the person's capacity as a general partner is owned immediately after dissociation by the person as a mere transferee.

(b) A person's dissociation as a general partner does not of itself discharge the person from any duty, debt, obligation, or liability to the limited partnership or the other partners which the person incurred while a general partner.



Section 10A-9A-6.06 - Power to bind and liability to limited partnership before dissolution of partnership of person dissociated as general partner.

(a) After a person is dissociated as a general partner and before the limited partnership is dissolved, converted under Article 10 of this chapter or under Article 8 of Chapter 1, or merged out of existence under Article 10 of this chapter or Article 8 of Chapter 1, the limited partnership is bound by an act of the person only if:

(1) the act would have bound the limited partnership under Section 10A-9A-4.02 before the dissociation; and

(2) at the time the other party enters into the transaction the other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

(b) If a limited partnership is bound under subsection (a), the person dissociated as a general partner which caused the limited partnership to be bound is liable:

(1) to the limited partnership for any damage caused to the limited partnership arising from the obligation incurred under subsection (a); and

(2) if a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.



Section 10A-9A-6.07 - Liability to other persons of person dissociated as general partner.

(a) A person's dissociation as a general partner does not of itself discharge the person's liability as a general partner for a debt, obligation, or liability of the limited partnership incurred before dissociation. Except as otherwise provided in subsections (b) and (c), the person is not liable for a limited partnership's debts, obligations, or liabilities incurred after dissociation.

(b) A person whose dissociation as a general partner resulted in a dissolution and winding up of the limited partnership's activities and affairs is liable to the same extent as a general partner under Section 10A-9A-4.04 on an obligation incurred by the limited partnership under Section 10A-9A-8.04.

(c) A person that has dissociated as a general partner but whose dissociation did not result in a dissolution and winding up of the limited partnership's activities and affairs is liable on a transaction entered into by the limited partnership after the dissociation only if:

(1) a general partner would be liable on the transaction; and

(2) at the time the other party enters into the transaction the other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

(d) By agreement with a creditor of a limited partnership and the limited partnership, a person dissociated as a general partner may be released from liability for an obligation of the limited partnership.

(e) A person dissociated as a general partner is released from liability for a debt, obligation, or liability of the limited partnership if the limited partnership's creditor, with notice of the person's dissociation as a general partner but without the person's consent, agrees to a material alteration in the nature or time of payment of the debt, obligation, or liability.






Article 7 - Transferable Interests and Rights of Transferees and Creditors.

Section 10A-9A-7.01 - Transferable interest.

The only interest of a partner which is transferable is the partner's transferable interest. A transferable interest is personal property.



Section 10A-9A-7.02 - Transfer of partner's transferable interest.

(a) A transfer, in whole or in part, of a partner's transferable interest:

(1) is permissible;

(2) does not by itself cause the partner's dissociation;

(3) does not by itself cause a dissolution and winding up of the limited partnership; and

(4) subject to Section 10A-9A-7.04, does not entitle the transferee to:

(A) participate in the management or conduct of the limited partnership's activities and affairs; or

(B) except as otherwise provided in subsection (d), have access to required information, records, or other information concerning the partnership's activities and affairs.

(b) A transferee has the right to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled.

(c) A transferable interest may be evidenced by a certificate of transferable interest issued by the limited partnership. A partnership agreement may provide for the transfer of the transferable interest represented by the certificate and make other provisions with respect to the certificate. No certificate of transferable interest shall be issued in bearer form.

(d) In a dissolution and winding up, a transferee is entitled to an account of the limited partnership's transactions only from the date of dissolution.

(e) Except as otherwise provided in Sections 10A-9A-6.01(b)(3), 10A-9A-6.01(b)(10), 10A-9A-6.01(b)(11), 10A-9A-6.03(4)(B), 10A-9A-6.03(11), and 10A-9A-6.03(12) when a partner transfers a transferable interest, the transferor retains the rights of a partner other than the right to distributions transferred and retains all duties and obligations of a partner.

(f) A limited partnership need not give effect to a transferee's rights under this section until the limited partnership has notice of the transfer.

(g) When a partner transfers a transferable interest to a person that is admitted as a partner with respect to the transferred interest, the transferee is liable for the partner's obligations under Sections 10A-9A-5.02 and 10A-9A-5.08 to the extent that the obligations are known to the transferee when the transferee voluntarily accepts admission as a partner.



Section 10A-9A-7.03 - Rights of creditor of partner or transferee.

(a) On application to a court of competent jurisdiction by any judgment creditor of a partner or transferee, the court may charge the transferable interest of the judgment debtor with payment of the unsatisfied amount of the judgment with interest. To the extent so charged and after the limited partnership has been served with the charging order, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise be entitled in respect of the transferable interest.

(b) The limited partnership, after being served with a charging order and its terms, shall be entitled to pay or deposit any distribution or distributions to which the judgment debtor would otherwise be entitled in respect of the charged transferable interest into the hands of the clerk of the court so issuing the charging order, and the payment or deposit shall discharge the limited partnership and the judgment debtor from liability for the amount so paid or deposited and any interest that might accrue thereon. Upon receipt of the payment or deposit, the clerk of the court shall notify the judgment creditor of the receipt of the payment or deposit. The judgment creditor shall, after any payment or deposit into the court, petition the court for payment of so much of the amount paid or deposited as is held by the court as may be necessary to pay the judgment creditor's judgment. To the extent the court has excess amounts paid or deposited on hand after the payment to the judgment creditor, the excess amounts paid or deposited shall be distributed to the judgment debtor and the charging order shall be extinguished. The court, may in its discretion, order the clerk to deposit, pending the judgment creditor's petition, any money paid or deposited with the clerk, in an interest bearing account at a bank authorized to receive deposits of public funds.

(c) A charging order constitutes a lien on the judgment debtor's transferable interest.

(d) Subject to subsection (c):

(1) a judgment debtor that is a partner retains the rights of a partner and remains subject to all duties and obligations of a partner; and

(2) a judgment debtor that is a transferee retains the rights of a transferee and remains subject to all duties and obligations of a transferee.

(e) This chapter does not deprive any partner or transferee of the benefit of any exemption laws applicable to the partner's or transferee's transferable interest.

(f) This section provides the exclusive remedy by which a judgment creditor of a partner or transferee may satisfy a judgment out of the judgment debtor's transferable interest and the judgment creditor shall have no right to foreclose, under this chapter or any other law, upon the charging order, the charging order lien, or the judgment debtor's transferable interest. A judgment creditor of a partner or transferee shall have no right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of a limited partnership. Court orders for actions or requests for accounts and inquiries that the judgment debtor might have made, are not available to the judgment creditor attempting to satisfy the judgment out of the judgment debtor's transferable interest and may not be ordered by a court.



Section 10A-9A-7.04 - Power of personal representative of deceased partner.

If a partner dies, the deceased partner's personal representative or other legal representative may:

(a) for the period of time that the deceased partner's personal representative or other legal representative holds the deceased partner's transferable interest:

(1) exercise the rights of a holder of transferable interests under this chapter;

(2) exercise the rights of a transferee under Section 10A-9A-7.02; and

(3) for purposes of settling the estate, exercise the rights of a current limited partner under Section 10A-9A-3.04; and

(b) for the period of time that the deceased partner's personal representative or other legal representative does not hold the deceased partner's transferable interest, for purposes of settling the estate, exercise the rights of a person dissociated as a limited partner under Section 10A-9A-3.04.






Article 8 - Dissolution and Winding Up.

Section 10A-9A-8.01 - Events of dissolution.

A limited partnership is dissolved and its activities and affairs shall be wound up upon the occurrence of the first of the following events:

(a) An event or circumstance that the partnership agreement states causes dissolution.

(b) Consent of all partners to dissolve.

(c)When there is no remaining general partner, unless either of the following applies:

(1) All of the limited partners agree in writing, within 90 days after the dissociation of the last general partner, to continue the activities and affairs of the limited partnership and to admit one or more new general partners.

(2) The activities and affairs of the limited partnership are continued and one or more new general partners are admitted in the manner stated in the partnership agreement.

(d) When there is no remaining limited partner, unless either of the following applies:

(1) All of the general partners agree in writing, within 90 days after the dissociation of the last limited partner, to continue the activities and affairs of the limited partnership and to admit one or more new limited partners.

(2) The activities and affairs of the limited partnership are continued and one or more new limited partners are admitted in the manner stated in the partnership agreement.

(e) When there are no remaining partners, unless either of the following applies:

(1) The holders of all of the transferable interests in the limited partnership agree in writing, within 90 days after the dissociation of the last general partner, to continue the activities and affairs of the limited partnership and to admit one or more new general partners and one or more new limited partners.

(2) The activities and affairs of the limited partnership are continued and one or more new general partners and one or more new limited partners are admitted in the manner stated in the partnership agreement.

(f) On application by a partner, the entry of an order dissolving the limited partnership on the grounds that it is not reasonably practicable to carry on the limited partnership's activities and affairs in conformity with the partnership agreement, which order is entered by the circuit court for the county in which the limited partnership's principal place of business within this state is located, and if the limited partnership does not have a principal place of business within this state then by the circuit court for the county in which the limited partnership's most recent registered office is located.



Section 10A-9A-8.02 - Effect of dissolution.

Notwithstanding Section 10A-1-9.12:

(a) A dissolved limited partnership continues its existence as a limited partnership but may not carry on any activities and affairs except as is appropriate to wind up and liquidate its activities and affairs, including:

(1) collecting its assets;

(2) disposing of its properties that will not be distributed in kind to persons owning transferable interests;

(3) discharging or making provisions for discharging its liabilities;

(4) distributing its remaining property in accordance with Section 10A-9A-8.09; and

(5) doing every other act necessary to wind up and liquidate its activities and affairs.

(b) In winding up its activities and affairs, a limited partnership may:

(1) deliver for filing a statement of dissolution to the filing officer provided for in subsection (e) setting forth:

(A) The name of the limited partnership;

(B) The date of filing its certificate of formation, and all amendments and restatements thereof, and the office or offices where filed;

(C) That the limited partnership has dissolved;

(D) The name and street mailing address of the general partner who will be winding up the affairs of the limited partnership pursuant to Section 10A-9A-8.03(a), and if none, the name and street address of the person appointed pursuant to Section 10A-9A-8.03(b) or (c) to wind up the activities and affairs of the limited partnership; and

(E) Any other information the limited partnership deems appropriate;

(2) preserve the limited partnership's activities and affairs and property as a going concern for a reasonable time;

(3) prosecute, defend, or settle actions or proceedings whether civil, criminal or administrative;

(4) transfer the limited partnership's assets;

(5) resolve disputes by mediation or arbitration; and

(6) merge or convert in accordance with Article 10 of this chapter or Article 8 of Chapter 1.

(c) The dissolution of a limited partnership does not:

(1) transfer title to the limited partnership's property;

(2) prevent the commencement of a proceeding by or against the limited partnership in its limited partnership name;

(3) terminate, abate, or suspend a proceeding pending by or against the limited partnership on the effective date of dissolution;

(4) terminate the authority of its registered agent; or

(5) abate, suspend, or otherwise alter the application of Sections 10A-9A-3.03 and 10A-9A-4.04(b) and (c).

(d) A statement of dissolution shall be deemed to be a filing instrument under Chapter 1.

(e) If a limited partnership is not an organization described in Section 10A-1-4.02(c)(4), then that limited partnership shall deliver the statement of dissolution for filing to the judge of probate in whose office the original certificate of formation is filed. If a limited partnership is an organization described in Section 10A-1-4.02(c)(4), then that limited partnership shall deliver the statement of dissolution for filing to the Secretary of State.



Section 10A-9A-8.03 - Right to wind up activities and affairs.

(a) If a dissolved limited partnership has a general partner or general partners that have not dissociated, that general partner or those general partners shall wind up the activities and affairs of the limited partnership and shall have the powers set forth in Section 10A-9A-8.04.

(b) If a dissolved limited partnership does not have a general partner, a person or persons to wind up the dissolved limited partnership's activities and affairs may be appointed by the consent of a majority of the limited partners.

(c) The circuit court for the county in which the limited partnership's principal place of business within this state is located, and if the limited partnership does not have a principal place of business within this state then the circuit court for the county in which the limited partnership's most recent registered office is located, may order judicial supervision of the winding up of a dissolved limited partnership, including the appointment of a person to wind up the limited partnership's activities and affairs:

(1) on application of a partner, if the applicant establishes good cause;

(2) on application of a partner or transferee, if the limited partnership does not have a general partner and within a reasonable time following the dissolution no person having the authority to wind up the activities and affairs of the limited partnership has been appointed pursuant to subsection (b);

(3) on application of a partner or transferee, if the limited partnership does not have a general partner and within a reasonable time following the dissolution the person appointed pursuant to subsection (b) is not winding up the activities and affairs of the limited partnership; or

(4) in connection with a proceeding under Section 10A-9A-8.01(f).

(d) A person appointed under subsection (b) or (c) is not a general partner but:

(1) has the powers of a general partner under Section 10A-9A-8.04 but is not liable for the debts, liabilities, and other obligations of the limited partnership solely by reason of having or exercising those powers or otherwise acting to wind up the activities and affairs of the dissolved limited partnership; and

(2) shall promptly deliver for filing a statement of dissolution to the filing officer provided for in subsection (e) setting forth the items listed in Section 10A-9A-8.02(b)(1) and the following:

(A) that the limited partnership does not have a general partner;

(B) the name and street mailing address of each person that has been appointed to wind up the activities and affairs of the limited partnership;

(C) that each person has been appointed pursuant to this subsection to wind up the activities and affairs of the limited partnership; and

(D) pursuant to this section, that each person has the powers of a general partner under Section 10A-9A-8.04 but is not liable for the debts, liabilities, and other obligations of the limited partnership solely by reason of having or exercising those powers or otherwise acting to wind up the activities and affairs of the dissolved limited partnership.

(e) If the limited partnership is not an organization described in Section 10A-1-4.02(c)(4), then the person or persons appointed pursuant to subsection (b) or (c) shall deliver the statement of dissolution for filing to the judge of probate in whose office the original certificate of formation is filed. If the limited partnership is an organization described in Section 10A-1-4.02(c)(4), then the person or persons appointed pursuant to subsection (b) or (c) shall deliver the statement of dissolution for filing to the Secretary of State.



Section 10A-9A-8.04 - Power of general partner and person dissociated as general partner to bind partnership after dissolution.

(a) A limited partnership is bound by a general partner's act after dissolution which:

(1) is appropriate for winding up the limited partnership's activities and affairs; or

(2) would have bound the limited partnership under Section 10A-9A-4.02 before dissolution, if, at the time the other party enters into the transaction, the other party does not have notice of the dissolution.

(b) A person dissociated as a general partner binds a limited partnership through an act occurring after dissolution only if:

(1) at the time the other party enters into the transaction the other party does not have notice of the dissociation and reasonably believes that the person is a general partner; and

(2) the act:

(A) is appropriate for winding up the limited partnership's activities and affairs; or

(B) would have bound the limited partnership under Section 10A-9A-4.02 before dissolution and at the time the other party enters into the transaction the other party does not have notice of the dissolution.



Section 10A-9A-8.05 - Liability after dissolution of general partner and person dissociated as general partner to limited partnership, other general partners, and persons dissociated as general partner.

(a) If a general partner having knowledge of the dissolution causes a limited partnership to incur an obligation under Section 10A-9A-8.04(a) by an act that is not appropriate for winding up the partnership's activities and affairs, the general partner is liable:

(1) to the limited partnership for any damage caused to the limited partnership arising from the obligation; and

(2) if another general partner or a person dissociated as a general partner is liable for the obligation, to that other general partner or person for any damage caused to that other general partner or person arising from the liability.

(b) If a person dissociated as a general partner causes a limited partnership to incur an obligation under Section 10A-9A-8.04(b), the person is liable:

(1) to the limited partnership for any damage caused to the limited partnership arising from the obligation; and

(2) if a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.



Section 10A-9A-8.06 - Known claims against dissolved limited partnership.

Notwithstanding Sections 10A-1-9.01 and 10A-1-9.21:

(a) A dissolved limited partnership may dispose of any known claims against it by following the procedures described in subsection (b) at any time after the effective date of the dissolution of the limited partnership.

(b) A dissolved limited partnership may give notice of the dissolution in a record to the holder of any known claim. The notice must:

(1) identify the dissolved limited partnership;

(2) describe the information required to be included in a claim;

(3) provide a mailing address to which the claim is to be sent;

(4) state the deadline, which may not be fewer than 120 days from the effective date of the notice, by which the dissolved partnership must receive the claim;

(5) state that if not sooner barred, the claim will be barred if not received by the deadline; and

(6) unless the limited partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner which is based on Section 10A-9A-4.04.

(c) Unless sooner barred by any other statute limiting actions, a claim against a dissolved limited partnership is barred:

(1) if a claimant who was given notice under subsection (b) does not deliver the claim to the dissolved limited partnership by the deadline; or

(2) if a claimant whose claim was rejected by the dissolved limited partnership, does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

(d) For purposes of this section, "known claim" or "claim" includes unliquidated claims, but does not include a contingent liability that has not matured so that there is no immediate right to bring suit or a claim based on an event occurring after the effective date of dissolution.

(e) Nothing in this section shall be deemed to extend any otherwise applicable statute of limitations.



Section 10A-9A-8.07 - Other claims against dissolved limited partnership.

Notwithstanding Sections 10A-1-9.01 and 10A-1-9.22:

(a) A dissolved limited partnership may publish notice of its dissolution and request that persons with claims against the dissolved limited partnership present them in accordance with the notice.

(b) The notice authorized by subsection (a) must:

(1) be published at least one time in a newspaper of general circulation in the county in which the dissolved limited partnership's principal place of business is located or, if it has none in this state, in the county in which the limited partnership's registered office is or was last located;

(2) describe the information that must be included in a claim and provide a mailing address to which the claim is to be sent;

(3) state that if not sooner barred, a claim against the dissolved limited partnership will be barred unless a proceeding to enforce the claim is commenced within two years after the publication of the notice; and

(4) unless the limited partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner which is based on Section 10A-9A-4.04.

(c) If a dissolved limited partnership publishes a newspaper notice in accordance with subsection (b), unless sooner barred by any other statute limiting actions, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited partnership within two years after the publication date of the newspaper notice:

(1) a claimant who was not given notice under Section 10A-9A-8.06;

(2) a claimant whose claim was timely sent to the dissolved limited partnership but not acted on by the dissolved limited partnership; and

(3) a claimant whose claim is contingent at the effective date of the dissolution of the limited partnership, or is based on an event occurring after the effective date of the dissolution of the limited partnership.

(d) A claim that is not barred under this section, any other statute limiting actions, or Section 10A-9A-8.06 may be enforced:

(1) against a dissolved limited partnership, to the extent of its undistributed assets;

(2) except as provided in subsection (h), if the assets of a dissolved limited partnership have been distributed after dissolution, against the person or persons owning the transferable interests to the extent of that person's proportionate share of the claim or of the assets distributed to that person after dissolution, whichever is less, but a person's total liability for all claims under subsection (d) may not exceed the total amount of assets distributed to that person after dissolution of the limited partnership; or

(3) against any person liable on the claim under Section 10A-9A-4.04 and 10A-9A-6.07.

(e) A dissolved limited partnership that published a notice under this section may file an application with the circuit court in the county in which the dissolved limited partnership's principal place of business is located and if the limited partnership does not have a principal place of business within this state, in the county in which the dissolved limited partnership's most recent registered office is located, for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved limited partnership or that are based on an event occurring after the effective date of the dissolution of the limited partnership but that, based on the facts known to the dissolved limited partnership, are reasonably estimated to arise after the effective date of the dissolution of the limited partnership. Provision need not be made for any claim that is or is reasonably anticipated to be barred under subsection (c).

(f) Within ten days after the filing of the application provided for in subsection (e), notice of the proceeding shall be given by the dissolved limited partnership to each potential claimant as described in subsection (e).

(g) The circuit court under subsection (e) may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, shall be paid by the dissolved limited partnership.

(h) Provision by the dissolved limited partnership for security in the amount and the form ordered by the circuit court under subsection (e) shall satisfy the dissolved limited partnership's obligation with respect to claims that are contingent, have not been made known to the dissolved limited partnership, or are based on an event occurring after the effective date of the dissolution of the limited partnership, and those claims may not be enforced against a person owning a transferable interest to whom assets have been distributed by the dissolved limited partnership after the effective date of the dissolution of the limited partnership.

(i) Nothing in this section shall be deemed to extend any otherwise applicable statute of limitations.

(j) If a claim has been satisfied, disposed of, or barred under Section 10A-9A-8.06, this section, or other law, the person or persons designated to wind up the affairs of a limited partnership, and the owners of the transferable interests receiving assets from the limited partnership, shall not be liable for that claim.



Section 10A-9A-8.08 - Liability of general partner and person dissociated as general partner when claim against limited partnership barred.

If a claim against a dissolved limited partnership is barred under Section 10A-9A-8.06 or 10A-9A-8.07, any corresponding claim under Section 10A-9A-4.04 or 10A-9A-6.07 is also barred.



Section 10A-9A-8.09 - Disposition of assets, when contributions required.

Notwithstanding Section 10A-1-9.12, upon the winding up of a limited partnership, the assets of the limited partnership, including any obligation under Article 5 of this chapter, and any contribution required by this section, shall be applied as follows:

(a) Payment, or adequate provision for payment, shall be made to creditors, including, to the extent permitted by law, partners who are creditors, in satisfaction of liabilities of the limited partnership.

(b) After a limited partnership complies with subsection (a), any surplus must be distributed:

(1) first, to each person owning a transferable interest that reflects contributions made on account of the transferable interest and not previously returned, an amount equal to the value of the person's unreturned contributions; and

(2) then to each person owning a transferable interest in the proportions in which the owners of transferable interests share in distributions before dissolution.

(c) If the limited partnership does not have sufficient surplus to comply with subsection (b)(1), any surplus must be distributed among the owners of transferable interests in proportion to the value of their respective unreturned contributions.

(d) If a limited partnership's assets are insufficient to satisfy all of its obligations under subsection (a), with respect to each unsatisfied obligation incurred when the limited partnership was not a limited liability limited partnership, the following rules apply:

(1) Each person that was a general partner when the obligation was incurred and that has not been released from the obligation under Section 10A-9A-6.07 shall contribute to the limited partnership for the purpose of enabling the limited partnership to satisfy the obligation. The contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

(2) If a person does not contribute the full amount required under paragraph (1) with respect to an unsatisfied obligation of the limited partnership, the other persons required to contribute by paragraph (1) on account of the obligation shall contribute the additional amount necessary to discharge the obligation. The additional contribution due from each of those other persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those other persons when the obligation was incurred.

(3) If a person does not make the additional contribution required by paragraph (2), further additional contributions are determined and due in the same manner as provided in that paragraph.

(e) A person that makes an additional contribution under subsection (d)(2) or (3) may recover from any person whose failure to contribute under subsection (d)(1) or (2) necessitated the additional contribution. A person may not recover under this subsection more than the amount additionally contributed. A person's liability under this subsection may not exceed the amount the person failed to contribute.

(f) The estate of a deceased individual is liable for the person's obligations under this section.

(g) An assignee for the benefit of creditors of a limited partnership or a partner, or a person appointed by a court to represent creditors of a limited partnership or a partner, may enforce a person's obligation to contribute under subsection (d).



Section 10A-9A-8.10 - Reinstatement after dissolution.

Notwithstanding Sections 10A-1-9.31 and 10A-1-9.32, a limited partnership that has been dissolved may be reinstated upon compliance with the following conditions:

(a) the consent shall have been obtained from the partners or other persons entitled to consent at the time that is:

(1) required for reinstatement under the partnership agreement; or

(2) if the partnership agreement does not state the consent required for reinstatement, sufficient for dissolution under the partnership agreement; or

(3) if the partnership agreement neither states the consent required for reinstatement nor for dissolution, sufficient for dissolution under this chapter;

(b) in the case of a written objection to reinstatement having been delivered to the limited partnership before or at the time of the consent required by subsection (a) by the partners or other persons having authority under the partnership agreement to bring about or prevent dissolution of the limited partnership, those partners or persons withdrawing that written objection effective at the time of the consent required by subsection (a);

(c) in the case of a limited partnership dissolved in a judicial proceeding initiated by one or more of the partners, the consent of each of those partners shall have been obtained and shall be included in the consent required by subsection (a); and

(d) the filing of a certificate of reinstatement in accordance with Section 10A-9A-8.11.



Section 10A-9A-8.11 - Certificate of reinstatement.

(a) In order to reinstate a limited partnership under this article, a certificate of reinstatement shall be delivered for filing to the filing officer provided for in subsection (d) which certificate of reinstatement shall have attached thereto a true and complete copy of the limited partnership's certificate of formation. The certificate of reinstatement shall state:

(1) the name of the limited partnership before reinstatement;

(2) the name of the limited partnership following reinstatement, which limited partnership name shall comply with Section 10A-9A-8.12;

(3) the date of formation of the limited partnership;

(4) the date of dissolution of the limited partnership, if known;

(5) a statement that all applicable conditions of Section 10A-9A-8.10 have been satisfied; and

(6) the address of the registered office and the name of the registered agent at that address in compliance with Article 5 of Chapter 1.

(b) A limited partnership shall not be required to file a statement of dissolution in order to file a certificate of reinstatement.

(c) A certificate of reinstatement shall be deemed to be a filing instrument under Chapter 1.

(d) If a limited partnership is not an organization described in Section 10A-1-4.02(c)(4), then that limited partnership shall deliver the certificate of reinstatement for filing to the judge of probate in whose office the original certificate of formation is filed. If a limited partnership is an organization described in Section 10A-1-4.02(c)(4), then that limited partnership shall deliver the certificate of reinstatement for filing to the Secretary of State.



Section 10A-9A-8.12 - Limited partnership name upon reinstatement.

The name of a limited partnership following reinstatement shall be determined as follows:

(a) If the limited partnership remains in the Secretary of State's records as a limited partnership which has not been dissolved, then the name of the limited partnership following reinstatement shall be that limited partnership name at the time of reinstatement.

(b) If the limited partnership is listed in the Secretary of State's records as a limited partnership that has been dissolved, then the name of a limited partnership following reinstatement shall be that limited partnership name at the time of reinstatement if that limited partnership name complies with Article 5 of Chapter 1 at the time of reinstatement. If that limited partnership name does not comply with Article 5 of Chapter 1, the name of the limited partnership following reinstatement shall be that limited partnership name followed by the word "reinstated."

(c) A limited partnership shall not be required to file a statement of dissolution in order to retain or obtain the name of the limited partnership.



Section 10A-9A-8.13 - Effect of reinstatement.

(a) Subject to subsection (b), upon reinstatement, the limited partnership shall be deemed for all purposes to have continued its activities and affairs as if dissolution had never occurred; and each right inuring to, and each debt, obligation, and liability incurred by, the limited partnership after the dissolution shall be determined as if the dissolution had never occurred.

(b) The rights of persons acting in reliance on the dissolution before those persons had notice of the reinstatement shall not be adversely affected by the reinstatement.






Article 9 - Actions by Partners.

Section 10A-9A-9.01 - Direct action by partner.

(a) Subject to subsection (b), a partner may maintain a direct action against another partner or partners or the limited partnership, with or without an accounting as to the partnership's activities and affairs, to enforce the partner's rights and otherwise protect the partner's interests, including rights and interests under the partnership agreement or this chapter or arising independently of the partnership relationship.

(b) A partner maintaining a direct action under subsection (a) must plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited partnership.

(c) A partner may maintain a direct action to enforce a right of a limited partnership if all partners at the time of suit are parties to the action.

(d) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law.

(e) A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.



Section 10A-9A-9.02 - Right of derivative action.

A partner may commence or maintain a derivative action in the right of a limited partnership to enforce a right of the limited partnership by complying with this article.



Section 10A-9A-9.03 - Standing.

A partner may commence or maintain a derivative action in the right of the limited partnership only if the partner:

(1) fairly and adequately represents the interests of the limited partnership in enforcing the right of the limited partnership; and

(2) either:

(A) was a partner of the limited partnership at the time of the act or omission of which the partner complains; or

(B) whose status as a partner devolved upon the person by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the act or omission of which the partner complains.



Section 10A-9A-9.04 - Demand.

A partner may commence a derivative action in the right of the limited partnership, if:

(a) the partner first makes a written demand upon general partners requesting that they cause the limited partnership to bring an action to enforce the right and the general partners do not bring the action within a reasonable time; or

(b) a demand under subsection (a) would be futile.



Section 10A-9A-9.05 - Pleading.

In a derivative action, the complaint must state with particularity:

(a) the date and content of plaintiff's demand and the general partner's response by the limited partnership to the demand; or

(b) why the demand should be excused as futile.



Section 10A-9A-9.06 - Stay of proceedings.

For the purpose of allowing the general partners and the limited partnership time to undertake an inquiry into the allegations made in the demand or complaint commenced pursuant to this article, the court may stay any derivative action for the period the court deems appropriate.



Section 10A-9A-9.07 - Discontinuance or settlement.

A derivative action may not be dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to partners of the limited partnership in such manner as the court directs.



Section 10A-9A-9.08 - Proceeds and expenses.

(a) Except as otherwise provided in subsection (b):

(1) any proceeds or other benefits of a derivative action, whether by judgment, compromise, or settlement, belong to the limited partnership and not to the derivative plaintiff; and

(2) if the derivative plaintiff receives any proceeds, the derivative plaintiff shall immediately remit them to the limited partnership.

(b) If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from the recovery of the limited partnership.



Section 10A-9A-9.09 - Applicability to foreign limited partnerships.

In any derivative action in the right of a foreign limited partnership, the right of a person to commence or maintain a derivative action in the right of a foreign limited partnership, and any matters raised in the action covered by Sections 10A-9A-9.02 through 10A-9A-9.08, shall be governed by the law of the jurisdiction under which the foreign limited partnership was formed; except that any matters raised in the action covered by Sections 10A-9A-9.06, 10A-9A-9.07, and 10A-9A-9.08 shall be governed by the law of this state.






Article 10 - Conversions and Mergers.

Section 10A-9A-10.01 - Definitions.

Notwithstanding Section 10A-1-1.03, as used in this article, unless the context otherwise requires, the following terms mean:

(1) "CONSTITUENT LIMITED PARTNERSHIP" means a constituent organization that is a limited partnership.

(2) "CONSTITUENT ORGANIZATION" means an organization that is party to a merger under this article.

(3) "CONVERTED ORGANIZATION" means the organization into which a converting organization converts pursuant to this article.

(4) "CONVERTING LIMITED PARTNERSHIP" means a converting organization that is a limited partnership.

(5) "CONVERTING ORGANIZATION" means an organization that converts into another organization pursuant to this article.

(6) "GENERAL PARTNER" means a general partner of a limited partnership.

(7) "GOVERNING STATUTE" of an organization means the statute that governs the organization's internal affairs.

(8) "ORGANIZATION" means a general partnership, including a limited liability partnership; limited partnership, including a limited liability limited partnership; limited liability company; business trust; corporation; nonprofit corporation; professional corporation; or any other person having a governing statute. The term includes domestic and foreign organizations whether or not organized for profit.

(9) "ORGANIZATIONAL DOCUMENTS" means:

(A) for a general partnership or foreign general partnership, its partnership agreement and if applicable, its registration as a limited liability partnership or a foreign limited liability partnership;

(B) for a limited partnership or foreign limited partnership, its certificate of formation and partnership agreement, or comparable writings as provided in its governing statute;

(C) for a limited liability company or foreign limited liability company, its certificate of formation and limited liability company agreement, or comparable writings as provided in its governing statute;

(D) for a business or statutory trust or foreign business or statutory trust its agreement of trust and declaration of trust, or comparable writings as provided in its governing statute;

(E) for a corporation for profit or foreign corporation for profit, its certificate of formation, bylaws, and other agreements among its shareholders that are authorized by its governing statute, or comparable writings as provided in its governing statute;

(F) for a nonprofit corporation or foreign nonprofit corporation, its certificate of formation, bylaws, and other agreements that are authorized by its governing statute, or comparable writings as provided in its governing statute;

(G) for a professional corporation or foreign professional corporation, its certificate of formation, bylaws, and other agreements among its shareholders that are authorized by its governing statute, or comparable writings as provided in its governing statute; and

(H) for any other organization, the basic writings that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it.

(10) "SURVIVING ORGANIZATION" means an organization into which one or more other organizations are merged under this article, whether the organization pre-existed the merger or was created pursuant to the merger.



Section 10A-9A-10.02 - Conversion.

(a) An organization other than a limited partnership may convert to a limited partnership, and a limited partnership may convert to an organization other than a limited partnership pursuant to this section, Sections 10A-9A-10.03 through 10A-9A-10.05, and a plan of conversion, if:

(1) the governing statute of the organization that is not a limited partnership authorizes the conversion;

(2) the law of the jurisdiction governing the converting organization and the converted organization does not prohibit the conversion; and

(3) the converting organization and the converted organization each comply with the governing statute and organizational documents applicable to that organization in effecting the conversion.

(b) A plan of conversion must be in writing and must include:

(1) the name, type of organization, and mailing address of the principal office of the converting organization before conversion;

(2) the name, type of organization, and mailing address of the principal office of the converted organization after conversion;

(3) the terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration allowed in Section 10A-9A-10.02(c); and

(4) the organizational documents of the converted organization.

(c) In connection with a conversion, rights or securities of or interests in the converting organization may be exchanged for or converted into cash, property, or rights or securities of or interests in the converted organization, or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another organization or may be cancelled.



Section 10A-9A-10.03 - Action on plan of conversion by converting limited partnership.

(a) Subject to Section 10A-9A-10.10, a plan of conversion must be consented to by all the partners of a converting limited partnership.

(b) Subject to Section 10A-9A-10.10 and any contractual rights, after a conversion is approved, and at any time before a filing is made under Section 10A-9A-10.4, a converting limited partnership may amend the plan or abandon the planned conversion:

(1) as provided in the plan; and

(2) except as prohibited by the plan, by the same consent as was required to approve the plan.



Section 10A-9A-10.04 - Filings required for conversion; effective date.

(a) After a plan of conversion is approved:

(1) if the converting organization is an organization formed under the laws of this state, the converting organization shall file a statement of conversion in accordance with subsection (c), which statement of conversion must be signed in accordance with Section 10A-9A-2.03(a) and which must include:

(A) the name of the converting organization;

(B) the date of the filing of the certificate of formation of the converting organization, if any, and all prior amendments and the filing office or offices, if any, where such is filed;

(C) a statement that the converting organization has been converted into the converted organization;

(D) the name and type of organization of the converted organization and the jurisdiction of its governing statute;

(E) the street and mailing address of the principal office of the converted organization;

(F) the date the conversion is effective under the governing statute of the converted organization;

(G) a statement that the conversion was approved as required by this chapter;

(H) a statement that the conversion was approved as required by the governing statute of the converted organization; and

(I) if the converted organization is a foreign organization not authorized to conduct activities and affairs in this state, the street and mailing address of an office for the purposes of Section 10A-9A-10.05(b); and

(2) if the converted organization is a limited partnership, the converting organization shall file a certificate of formation in accordance with subsection (d), which certificate of formation must include, in addition to the information required by Section 10A-9A-2.01(a):

(A) a statement that the limited partnership was converted from the converting organization;

(B) the name and type of organization of the converting organization and the jurisdiction of the converting organization's governing statute; and

(C) a statement that the conversion was approved in a manner that complied with the converting organization's governing statute.

(b) A conversion becomes effective:

(1) if the converted organization is a limited partnership, when the certificate of formation takes effect; and

(2) if the converted organization is not a limited partnership, as provided by the governing statute of the converted organization.

(c) If the converting organization is an organization formed under the laws of this state, then the converting organization shall file the statement of conversion required under subsection (a)(1) with the Secretary of State in accordance with Section 10A-1-4.02(c)(1).

(d) If the converted organization is a limited partnership, then, notwithstanding Section 10A-1-4.02(b), the converting organization shall file the certificate of formation required under subsection (a)(2) with the Secretary of State in accordance with Section 10A-1-4.02(c)(5), along with the fees specified in Section 10A-1-4.31 subject to subsection (f)(3).

(e) If the converting organization is required to file a statement of conversion and a certificate of formation with the Secretary of State, then the converting organization shall file the statement of conversion and the certificate of formation with the Secretary of State simultaneously.

(f) In the case of a statement of conversion that is to be filed with the Secretary of State pursuant to subsections (c):

(1) if the converting organization has a certificate of formation filed with the judge of probate, the Secretary of State shall within 10 days transmit a certified copy of the statement of conversion to the office of the judge of probate in the county in which the certificate of formation for such converting organization was filed along with the proper fee for the judge of probate.

(2) if the converting organization did not file its certificate of formation with the judge of probate, but rather in accordance with this title filed its certificate of formation with the Secretary of State, the Secretary of State shall not transmit a certified copy of the statement of conversion to the office of the judge of probate and shall not collect any fee for the judge of probate.

(3) if the converting organization is, immediately prior to the conversion becoming effective, an organization described in Section 10A-1-4.02(c)(4), but is not required under this title to file its organizational documents with the judge of probate, the Secretary of State shall not transmit a certified copy of the statement of the statement of conversion to the office of the judge of probate and shall not collect any fee for the judge of probate.

(g) In the case of a certificate of formation that is to be filed with the Secretary of State pursuant to subsection (d), the Secretary of State shall not transmit a certified copy of the certificate of formation to the office of the judge of probate and shall not collect any fee for the judge of probate, but shall collect the fee provided for the Secretary of State in Section 10A-1-4.31(a)(1).

(h) After a conversion becomes effective, if the converted organization is a limited partnership, then all filing instruments required to be filed under this title regarding that converted organization shall be filed with the Secretary of State.

(i) If:

(1) the converting organization is a filing entity or a foreign filing entity registered to conduct activities and affairs in this state;

(2) the converted organization will be a filing entity or a foreign filing entity registered to conduct activities and affairs in this state;

(3) the name of the converting organization and the converted organization are to be the same, other than words, phrases or abbreviations indicating the type of entity; and

(4) the name of the converted organization complies with Division A of Article 5 of Chapter 1 or Section 10A-1-7.07, as the case may be; then notwithstanding Division B of Article 5 of Chapter 1, no name reservation shall be required and the converted organization shall for all purpose of this title be entitled to utilize the name of the converting organization without any further action by the converting organization or the converted organization.

(j) A certified copy of any document required to be filed under this section may be filed in the real estate records in the office of the judge of probate in any county in which the converting organization owned real property, without payment and without collection by the judge of probate of any deed or other transfer tax or fee. The judge of probate shall, however, be entitled to collect a filing fee of five dollars ($5). Any such filing shall evidence chain of title, but lack of filing shall not affect the converted organization's title to such real property.

(k) A statement of conversion shall be a filing instrument under Chapter 1.

(l) Except as set forth in subsection (f)(2), the filing fees for a statement of conversion shall be the same fee as provided in Section 10A-1-4.31(a)(5).



Section 10A-9A-10.05 - Effect of conversion.

(a) When a conversion takes effect:

(1) all property owned by the converting organization remains vested in the converted organization without reservation or impairment and the title to any property vested by deed or otherwise in the converting organization shall not revert or be in any way impaired by reason of the conversion;

(2) all debts, obligations, or other liabilities of the converting organization continue as debts, obligations, or other liabilities of the converted organization and neither the rights of creditors, nor the liens upon the property of the converting organization shall be impaired by the conversion;

(3) an action or proceeding pending by or against the converting organization continues as if the conversion had not occurred;

(4) except as prohibited by law other than this chapter, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5) except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect;

(6) except as otherwise agreed, for all purposes of the laws of this state, the converting organization shall not be required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion shall not be deemed to constitute a dissolution of the converting organization;

(7) for all purposes of the laws of this state, the rights, privileges, powers, interests in property, debts, liabilities, and duties of the converting organization, shall be the rights, privileges, powers, interests in property, debts, liabilities, and duties of the converted organization, and shall not be deemed as a consequence of the conversion, to have been transferred to the converted organization;

(8) if the converted organization is a limited partnership, for all purposes of the laws of this state, the limited partnership shall be deemed to be the same organization as the converting organization, and the conversion shall constitute a continuation of the existence of the converting organization in the form of a limited partnership;

(9) if the converted organization is a limited partnership, the existence of the limited partnership shall be deemed to have commenced on the date the converting organization commenced its existence in the jurisdiction in which the converting organization was first created, formed, organized, incorporated, or otherwise came into being;

(10) the conversion shall not affect the choice of law applicable to matters arising prior to conversion; and

(11) if the Secretary of State has assigned a unique identifying number or other designation to the converting organization and (i) the converted organization is formed pursuant to the laws of this state or (ii) the converted organization is, within 30 days after the effective date of the conversion, registered to transact business in this state, then that unique identifying number or other designation shall continue to be assigned to the converted organization.

(b) A converted organization that is a foreign entity consents to the jurisdiction of the courts of this state to enforce any debt, obligation, or other liability for which the converting limited partnership, or series thereof, is liable if, before the conversion, the converting limited partnership was subject to suit in this state on the debt, obligation, or other liability. If a converted organization that is a foreign entity fails to designate or maintain a registered agent, or the designated registered agent cannot with reasonable diligence be served, then service of process on that converted organization for the purposes of enforcing a debt, obligation, or other liability under this subsection may be made in the same manner and has the same consequences as provided in Section 10A-1-5.35.



Section 10A-9A-10.06 - Merger.

(a) A limited partnership may merge with one or more other constituent organizations pursuant to this section, Sections 10A-9A-10.07 through 10A-9A-10.09, and a plan of merger, if:

(1) the governing statute of each of the other organizations authorizes the merger;

(2) the merger is not prohibited by the law of a jurisdiction that enacted any of those governing statutes; and

(3) each of the other organizations complies with its governing statute in effecting the merger.

(b) A plan of merger must be in writing and must include:

(1) the name, type of organization, and mailing address of the principal office of each constituent organization;

(2) the name, type of organization, and mailing address of the principal office of the surviving organization and, if the surviving organization is to be created pursuant to the merger, a statement to that effect;

(3) the terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration as allowed by subsection (c);

(4) if the surviving organization is to be created pursuant to the merger, the surviving organization's organizational documents; and

(5) if the surviving organization is not to be created pursuant to the merger, any amendments to be made by the merger to the surviving organization's organizational documents.

(c) In connection with a merger, rights or securities of or interests in a constituent organization may be exchanged for or converted into cash, property, or rights or securities of or interests in the surviving organization, or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, or rights or securities of or interests in another organization or may be cancelled.



Section 10A-9A-10.07 - Action on plan of merger by constituent limited partnership.

(a) Subject to Section 10A-9A-10.10, a plan of merger must be consented to by all the partners of a constituent limited partnership.

(b) Subject to Section 10A-9A-10.10 and any contractual rights, after a merger is approved, and at any time before a filing is made under Section 10A-9A-10.08, a constituent limited partnership may amend the plan or abandon the merger:

(1) as provided in the plan; and

(2) except as prohibited by the plan, with the same consent as was required to approve the plan.



Section 10A-9A-10.08 - Filings required for merger; effective date.

(a) After each constituent organization has approved the plan of merger, a statement of merger must be signed on behalf of:

(1) each constituent limited partnership, as provided in Section 10A-9A-2.03(a); and

(2) each other constituent organization, as provided by its governing statute.

(b) A statement of merger under this section must include:

(1) the name, type of organization, and mailing address of the principal office of each constituent organization and the jurisdiction of its governing statute;

(2) the name, type of organization, and mailing address of the principal office of the surviving organization, the jurisdiction of its governing statute, and, if the surviving organization is created pursuant to the merger, a statement to that effect;

(3) the date of the filing of the certificate of formation, if any, and all prior amendments and the filing office or offices, if any, and where such is filed of each constituent organization which was formed under the laws of this state;

(4) the date the merger is effective under the governing statute of the surviving organization;

(5) if the surviving organization is to be created pursuant to the merger:

(A) if it will be a limited partnership, the limited partnership's certificate of formation; or

(B) if it will be an organization other than a limited partnership, any organizational document that creates the organization that is required to be in a public writing;

(6) if the surviving organization exists before the merger, any amendments provided for in the plan of merger for the organizational document that created the organization that are in a public writing;

(7) a statement as to each constituent organization that the merger was approved as required by the organization's governing statute;

(8) if the surviving organization is a foreign organization not authorized to conduct activities and affairs in this state, the street and mailing address of an office for the purposes of Section 10A-9A-10.09(b); and

(9) any additional information required by the governing statute of any constituent organization.

(c) The statement of merger shall be delivered for filing to the Secretary of State in accordance with Section 10A-1-4.02(c)(1), along with the fees specified in Section 10A-1-4.31, subject to the last sentence of this subsection (c). For each constituent organization which is formed under the laws of this state and which is not, immediately prior to the merger becoming effective, an organization described in Section 10A-1-4.02(c)(4), the Secretary of State shall within 10 days transmit a certified copy of the statement of merger to the office of the judge of probate in the county in which the certificate of formation for each such constituent organization was filed along with the proper fee for the judge of probate. For each constituent organization which is formed under the laws of this state and which is, immediately prior to the merger becoming effective, an organization described in Section 10A-1-4.02(c)(4), but which has a certificate of formation filed with the judge of probate, the Secretary of State shall transmit a certified copy of the statement of merger to the office of the judge of probate in the county in which the certificate of formation for each such constituent organization was filed along with the proper fee for the judge of probate. For each constituent organization which (1) is formed under the laws of this state, (2) is, immediately prior to the merger becoming effective, an organization described in Section 10A-1-4.02(c)(4), and (3) did not file its certificate of formation with the judge of probate, but rather in accordance with this title filed its certificate of formation with the Secretary of State, the Secretary of State shall not transmit a certified copy of the statement of merger to the office of the judge of probate and shall not collect any fee for the judge of probate.

(d) A merger becomes effective under this article:

(1) if the surviving organization is a limited partnership, upon the later of:

(A) the filing of the statement of merger with the Secretary of State; or

(B) as specified in the statement of merger; or

(2) if the surviving organization is not a limited partnership, as provided by the governing statute of the surviving organization.

(e) After a merger becomes effective, if the surviving organization is a limited partnership, then all filing instruments required to be filed under this title regarding that surviving organization shall be filed with the Secretary of State.

(f) A certified copy of the statement of merger required to be filed under this section may be filed in the real estate records in the office of the judge of probate in any county in which any constituent organization owned real property, without payment and without collection by the judge of probate of any deed or other transfer tax or fee. The judge of probate, however, shall be entitled to collect the filing fee of five dollars ($5). Any such filing shall evidence chain of title, but lack of filing shall not affect the surviving organization's title to such real property.

(g) A statement of merger shall be a filing instrument under Chapter 1.

(h) Except as provided in the last sentence of subsection (c), the filing fees for a statement of merger shall be the same fees as provided in Section 10A-1-4.31(a)(5).



Section 10A-9A-10.09 - Effect of merger.

(a) When a merger becomes effective:

(1) the surviving organization continues or, in the case of a surviving organization created pursuant to the merger, comes into existence;

(2) each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3) all property owned by each constituent organization that ceases to exist vests in the surviving organization without reservation or impairment and the title to any property vested by deed or otherwise in the surviving organization shall not revert or be in any way impaired by reason of the merger;

(4) all debts, obligations, or other liabilities of each constituent organization that ceases to exist continue as debts, obligations, or other liabilities of the surviving organization and neither the rights of creditors, nor any liens upon the property of any constituent organization, shall be impaired by the merger;

(5) an action or proceeding pending by or against any constituent organization continues as if the merger had not occurred;

(6) except as prohibited by law other than this chapter, all of the rights, privileges, immunities, powers, and purposes of each constituent organization vest in the surviving organization;

(7) except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect;

(8) except as otherwise agreed, if a constituent limited partnership ceases to exist, the merger does not dissolve the limited partnership;

(9) if the surviving organization is created pursuant to the merger:

(A) if it is a limited partnership, the certificate of formation becomes effective; or

(B) if it is an organization other than a limited partnership, the organizational document that creates the organization becomes effective; and

(10) if the surviving organization existed before the merger, any amendments provided for in the statement of merger for the organizational document that created the organization become effective.

(b) A surviving organization that is a foreign entity consents to the jurisdiction of this state to enforce any debt, obligation, or other liability owed by a constituent organization, if before the merger the constituent organization was subject to suit in this state on the debt, obligation, or other liability. If a surviving organization that is a foreign entity fails to designate or maintain a registered agent, or the designated registered agent cannot with reasonable diligence be served, then the service of process on that surviving organization for the purposes of enforcing a debt, obligation, or other liability under this subsection may be made in the same manner and has the same consequences as provided in Section 10A-1-5.35.



Section 10A-9A-10.10 - Restrictions on approval of mergers, conversions and on relinquishing LLLP status.

(a) If a partner of a converting or constituent limited partnership will have personal liability with respect to a converted or surviving organization, approval and amendment of a plan of conversion or plan of merger are ineffective without that partner's consent to the plan.

(b) An amendment to a certificate of formation which deletes a statement that the limited partnership is a limited liability limited partnership is ineffective without each general partner's written consent to such amendment.

(c) A partner does not give the consent required by subsection (a) or (b) merely by consenting to a provision of the partnership agreement that permits the partnership agreement to be amended with the consent of fewer than all the partners.



Section 10A-9A-10.11 - Liability of general partner after conversion or merger.

(a) A conversion or merger under this article does not discharge any liability under Sections 10A-9A-4.04 and 10A-9A-6.07 of a person that was a general partner in or dissociated as a general partner from a converting or constituent limited partnership, but:

(1) the provisions of this chapter pertaining to the collection or discharge of the liability continue to apply to the liability;

(2) for the purposes of applying those provisions, the converted or surviving organization is deemed to be the converting or constituent limited partnership; and

(3) if a person is required to pay any amount under this subsection:

(A) the person has a right of contribution from each other person that was liable as a general partner under Section 10A-9A-4.04 when the obligation was incurred and has not been released from the obligation under Section 10A-9A-6.07; and

(B) the contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

(b) In addition to any other liability provided by law:

(1) a person that immediately before a conversion or merger became effective was a general partner in a converting or constituent limited partnership that was not a limited liability limited partnership is personally liable for each obligation of the converted or surviving organization arising from a transaction with a third party after the conversion or merger becomes effective, if, at the time the third party enters into the transaction, the third party:

(A) does not have notice of the conversion or merger; and

(B) reasonably believes that:

(i) the converted or surviving business is the converting or constituent limited partnership;

(ii) the converting or constituent limited partnership is not a limited liability limited partnership; and

(iii) the person is a general partner in the converting or constituent limited partnership; and

(2) a person that was dissociated as a general partner from a converting or constituent limited partnership before the conversion or merger became effective is personally liable for each obligation of the converted or surviving organization arising from a transaction with a third party after the conversion or merger becomes effective, if:

(A) immediately before the conversion or merger became effective the converting or surviving limited partnership was not a limited liability limited partnership; and

(B) at the time the third party enters into the transaction the third party:

(i) does not have notice of the dissociation;

(ii) does not have notice of the conversion or merger; and

(iii) reasonably believes that the converted or surviving organization is the converting or constituent limited partnership, the converting or constituent limited partnership is not a limited liability limited partnership, and the person is a general partner in the converting or constituent limited partnership.



Section 10A-9A-10.12 - Power of general partners and persons dissociated as general partners to bind organization after conversion or merger.

(a) An act of a person that immediately before a conversion or merger became effective was a general partner in a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:

(1) before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership under Section 10A-9A-4.02; and

(2) at the time the third party enters into the transaction, the third party:

(A) does not have notice of the conversion or merger; and

(B) reasonably believes that the converted or surviving business is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership.

(b) An act of a person that before a conversion or merger became effective was dissociated as a general partner from a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:

(1) before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership under Section 10A-9A-4.02 if the person had been a general partner; and

(2) at the time the third party enters into the transaction, the third party:

(A) does not have notice of the dissociation;

(B) does not have notice of the conversion or merger; and

(C) reasonably believes that the converted or surviving organization is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership.

(c) If a person having knowledge of the conversion or merger causes a converted or surviving organization to incur an obligation under subsection (a) or (b), the person is liable:

(1) to the converted or surviving organization for any damage caused to the organization arising from the obligation; and

(2) if another person is liable for the obligation, to that other person for any damage caused to that other person arising from the liability.



Section 10A-9A-10.13 - Article not exclusive.

This article is not exclusive. This article does not preclude an entity from being converted or merged under law other than this chapter.






Article 11 - Miscellaneous Provisions.

Section 10A-9A-11.01 - Application to existing relationships.

(a) Beginning January 1, 2017, this chapter governs all limited partnerships and all foreign limited partnerships.

(b) With respect to a limited partnership formed before January 1, 2010, the following rules apply except as the partners otherwise elect in the manner provided in the partnership agreement or by law for amending the partnership agreement:

(1) Section 10A-1-3.03 does not apply and the limited partnership has whatever duration it had under the law applicable immediately before January 1, 2010.

(2) The limited partnership is not required to amend its certificate of formation to comply with Section 10A-9A-2.01(a)(5); but once amended or restated, the certificate of formation must comply with Section 10A-9A-2.01(a)(5).

(3) Sections 10A-9A-6.01 and 10A-9A-6.02 do not apply and a limited partner has the same right and power to dissociate from the limited partnership, with the same consequences, as existed immediately before January 1, 2010.

(4) Section 10A-9A-6.03(4) does not apply.

(5) Section 10A-9A-6.03(5) does not apply and a court has the same power to expel a general partner as the court had immediately before January 1, 2010.

(6) Section 10A-9A-8.01(c) does not apply and the connection between a person's dissociation as a general partner and the dissolution of the limited partnership is the same as existed immediately before January 1, 2010.

(c) With respect to limited partnerships formed before January 1, 2017:

(1) the limited partnership's formation document, whether a certificate of limited partnership or a certificate of formation is deemed to be the limited partnership's certificate of formation; and

(2) the limited partnership's partnership agreement is deemed the limited partnership's partnership agreement.

(d) With respect to a limited partnership formed before October 1, 1998, the term "partnership agreement" as defined in Section 10A-9A-1.02(10), includes the certificate of partnership.



Section 10A-9A-11.02 - Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



Section 10A-9A-11.03 - Relation to Electronic Signatures in Global And National Commerce Act.

This chapter modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but this chapter does not modify, limit, or supersede Section 101(c) of that act or authorize electronic delivery of any of the notices described in Section 103(b) of that act.



Section 10A-9A-11.04 - Effective date.

This chapter takes effect January 1, 2017.



Section 10A-9A-11.05 - Repeals.

Effective January 1, 2017, the following parts of the Code of Alabama 1975 are repealed: Sections 10A-9-1.01 to 10A-9-12.08, inclusive, as amended and in effect immediately before the effective date of this act.



Section 10A-9A-11.06 - Savings clause.

This chapter does not affect an action commenced, proceeding brought, or right accrued before this chapter takes effect.



Section 10A-9A-11.07 - Classification.

For purposes of income taxation, other than under Chapter 14A of Title 40, a domestic or foreign limited partnership or limited liability limited partnership shall be treated as a partnership unless it is classified otherwise for federal income tax purposes, in which case it shall be classified in the same manner as it is for federal income tax purposes.









Chapter 10 - REAL ESTATE INVESTMENT TRUSTS.

Section 10A-10-1.01 - Short title.

This chapter and the provisions of Chapter 1 to the extent applicable to real estate investment trusts may be cited as the "Alabama Real Estate Investment Trust Law."



Section 10A-10-1.02 - Definitions.

As used in this chapter, unless the context otherwise requires, the following words shall have the meanings respectively ascribed to them:

(1) REAL ESTATE INVESTMENT TRUST. An unincorporated trust or association in which property is acquired, held, managed, administered, controlled, invested, or disposed of for the benefit and profit of any person who may become a shareholder or an entity that otherwise complies with the provisions of 26 U.S.C. Sections 856 to 860, inclusive, of the U.S. Internal Revenue Code, as amended from time to time, and the rulings and regulations adopted thereunder.

(2) SHARE. A transferable unit of beneficial interest in a real estate investment trust.

(3) SHAREHOLDER. The holder of a transferable unit of beneficial interest in a real estate investment trust.



Section 10A-10-1.03 - Permitted form of unincorporated trust or association.

A real estate investment trust is a permitted form of unincorporated trust or association, and may conduct business in the state in accordance with this chapter and with Chapter 1.



Section 10A-10-1.04 - Construction with other law.

(a) This chapter does not limit present law as it applies to the creation of or doing business in the state by:

(1) A common-law trust.

(2) A business trust.

(3) A Massachusetts trust.

(b) To the extent any provision of this chapter is contrary to or inconsistent with 26 U.S.C. Sections 856 to 860, inclusive, of the U.S. Internal Revenue Code, as amended from time to time, or the rulings and regulations adopted under those sections, the latter shall prevail as to any real estate investment trust qualifying under those sections, rulings, and regulations.



Section 10A-10-1.05 - Compliance required.

A real estate investment trust may not do business in the state until it complies with this chapter and, in the case of a foreign real estate investment trust, with Article 7 of Chapter 1.



Section 10A-10-1.06 - Declaration of trust.

(a) A real estate investment trust organized under this chapter shall file its declaration of trust in the same manner as the certificate of formation of an Alabama domestic filing entity and shall be subject in all respects to the provisions of Article 4 of Chapter 1, governing filing of documents except as those provisions may be inconsistent with the provisions of this chapter.

(b) The declaration of trust shall:

(1) Indicate clearly that the trust is a real estate investment trust.

(2) State the name of the trust.

(3) State the total number of shares that the real estate investment trust has authority to issue.

(4) Provide for an annual meeting of shareholders after the delivery of the annual report, at a convenient location and on proper notice.

(5) Provide for the election of trustees at least every third year at an annual meeting of shareholders.

(6) State the number of trustees and the names of those persons who will serve as trustees until the first meeting of shareholders and until their successors are elected and qualified or at a later time as may be specified in the declaration of trust.

(7) State the name and address of a resident agent of the real estate investment trust in Alabama.

(8) If the shares are divided into classes as permitted by Section 10A-10-1.07, provide a description of each class, including any preferences, conversion, and other rights, voting powers, restrictions, limitations as to dividends or distributions, qualifications, and terms and conditions of redemption.

(c) Notwithstanding any provision of this chapter which requires for any action, the concurrence of a greater proportion of the votes than a majority of the votes entitled to be cast, a real estate investment trust may provide by its declaration of trust that the action may be taken or authorized on the concurrence of a smaller proportion, but not less than a majority of the number of votes entitled to be cast on the matter.

(d) The declaration of trust shall be signed and acknowledged by each trustee.



Section 10A-10-1.07 - Classification of shares.

(a) A real estate investment trust may provide by its declaration of trust any of the following:

(1) That any specified class of shares is preferred over another class as to its distributive share of the assets on voluntary or involuntary liquidation of the real estate investment trust and the amount of the preference.

(2) That any specified class of shares may be redeemed at the option of the real estate investment trust or of the holders of the shares and the terms and conditions of redemption, including the time and price of redemption.

(3) That any specified class of shares is convertible into shares of one or more classes and the terms and conditions of conversion.

(4) That the holders of any specified securities issued or to be issued by the real estate investment trust have any voting or other rights which, by law, are or may be conferred on shareholders.

(5) For any other preferences, rights, restrictions, including restrictions on transferability and qualifications not inconsistent with law.

(6) That the board of trustees may classify or reclassify any unissued shares, from time to time, by setting or changing the preferences, conversion, or other rights, voting powers, restrictions, limitations as to dividends, qualifications, or terms or conditions of redemption of the shares.

(7) That the board of trustees may amend the declaration of trust to increase or decrease the aggregate number of shares or the number of shares of any class that the trust has authority to issue.

(b) If, under a power contained in the declaration of trust, the board of trustees classifies or reclassifies any unissued shares by setting or changing the preferences, conversion, or other rights, voting powers, restrictions, limitations as to dividends or distributions, qualifications or terms or conditions of redemption, the board, before issuing any of the shares, shall file articles supplementary for record with the judge of probate in the county in which its principal place of business is located, in the manner and as provided by Article 4 of Chapter 1, which shall include both of the following:

(1) A description of the shares, including the preferences, conversion, and other rights, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions of redemption, as set or changed by the board of trustees.

(2) A statement that the shares have been classified or reclassified by the board of trustees under the authority contained in the declaration of trust.

(c) (1) For purposes of this subsection, "facts" include the occurrence of any event, including a determination or action by any person or body, including the real estate investment trust.

(2) Any of the preferences, conversion, or other rights, voting powers, restrictions, limitations as to dividends or distributions, qualifications, or terms or conditions of redemption of any class or series of shares may be made dependent upon facts ascertainable outside the declaration of trust and may vary among holders of the shares, provided, that the manner in which the facts or variations will operate upon the preferences, conversion, or other rights, voting powers, restrictions, limitations as to dividends or distributions, qualifications, or terms or conditions of redemption of the class or series of shares is clearly and expressly set forth in the declaration of trust.

(d) If the real estate investment trust has authority to issue shares of more than one class, the certificate evidencing the shares shall contain on its face or back a full statement or summary of:

(1) The designations and any preferences, conversion, and other rights, voting powers, restrictions, limitations as to dividends or distributions, qualifications, and terms and conditions of redemption of the shares of each class which the real estate investment trust is authorized to issue.

(2) If the real estate investment trust is authorized to issue any preferred or special class in series both of the following:

a. The differences in the relative rights and preferences between the shares of each series to the extent they have been set.

b. The authority of the board of trustees to set the relative rights and preferences of subsequent series.

(e)(1) A summary of the information required by subsection (d), as included in a registration statement permitted to become effective under the Federal Securities Act of 1933, is an acceptable summary for the purposes of this section.

(2) Instead of a full statement or summary, the certificate may state that the real estate investment trust will furnish a full statement of the information required by subsection (d) to any holder of shares on request and without charge.

(f) Unless the declaration of trust provides otherwise, the trustees of a real estate investment trust may authorize the issue of some of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the real estate investment trust. At the time of issuance or transfer of any shares without certificates, the real estate investment trust shall send the shareholder a written statement of the information required on certificates by subsection (d) or (e).



Section 10A-10-1.08 - Removal of trustees.

Unless the declaration of trust provides otherwise, the shareholders of a real estate investment trust may remove any trustee with or without cause by the affirmative vote of a majority of all the votes entitled to be cast for the election of trustees.



Section 10A-10-1.09 - Powers.

A real estate investment trust has the power to:

(1) Unless the declaration of trust provides otherwise, have perpetual existence unaffected by any rule against perpetuities.

(2) Sue, be sued, complain, and defend in all courts.

(3) Transact its business, carry on its operations, and exercise the powers granted by this chapter in any state, territory, district, or possession of the United States and in any foreign country.

(4) Make contracts, incur liabilities, and borrow money.

(5) Sell, mortgage, lease, pledge, exchange, convey, transfer, and otherwise dispose of all or any part of its assets.

(6) Issue bonds, notes, and other obligations, and secure them by mortgage or deed of trust of all or any part of its assets.

(7) Subject to Section 10A-10-1.10, acquire by purchase, or in any other manner, take, receive, own, hold, use, employ, improve, encumber, and otherwise deal with any interest in real and personal property, wherever located.

(8) Purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, loan, pledge, or otherwise dispose of and deal with:

a. Securities, shares, and other interests in any obligations of domestic and foreign corporations, other real estate investment trusts, associations, partnerships, and individuals.

b. Direct and indirect obligations of the United States, any other government, state, territory, government district, and municipality, and any of their instrumentalities.

(9) Elect or appoint trustees, officers, and agents of the trust for the period of time the declaration of trust or bylaws provide, define their duties, and determine their compensation.

(10) Adopt and implement employee or officer benefit plans.

(11) Make and alter bylaws not inconsistent with law or with its declaration of trust to regulate the government of the real estate investment trust and the administration of its affairs.

(12) Exercise these powers, including the power to take, hold, and dispose of the title to real and personal property in the name of the trust or in the name of its trustees, without the filing of any bond.

(13) Generally exercise the powers set forth in its declaration of trust which are not inconsistent with law and are appropriate to promote and attain the purposes set forth in its declaration of trust.

(14) Indemnify or advance expenses to trustees, officers, employees, and agents of the trust to the same extent as permitted for directors, officers, employees, and agents of an Alabama corporation under Sections 10A-2-8.50 to 10A-2-8.58, inclusive.



Section 10A-10-1.10 - Provisions on investments and use.

(a) A real estate investment trust shall hold, either directly or through other entities, assets of such character, in such percentages, and for such uses as permitted by Sections 856 to 860, inclusive, of the Internal Revenue Code, as amended from time to time.

(b) Except as provided in subsection (a), the trustees shall have the powers as to the investment of the trust estate as may be set out in the declaration of trust without regard to the type of investments to which trustees generally are restricted.



Section 10A-10-1.11 - Annual report.

(a) Each year, a real estate investment trust doing business in this state shall prepare an annual report of its operations. The report shall include a balance sheet, an income statement, and a surplus statement.

(b) The financial statements in the annual report shall be certified by an independent certified public accountant based on the accountant's full examination of the books and records of the real estate investment trust in accordance with generally accepted auditing procedures.

(c) The annual report shall be submitted to shareholders at or before the annual meeting of shareholders.

(d) A real estate investment trust shall mail the annual financial statements to each shareholder within 120 days after the close of each fiscal year. Thereafter, on written request from a shareholder who was not mailed the statements, the real estate investment trust shall mail to him or her the latest financial statements.



Section 10A-10-1.12 - Inspection of records.

A shareholder has the same right to inspect the records of the real estate investment trust as a shareholder of a corporation under Section 10A-2-16.02.



Section 10A-10-1.13 - Filing fees.

(a) A real estate investment trust shall pay the filing fees required under Section 10A-1-4.31.

(b) In computing fees under this section, a real estate investment trust shall treat its declaration of trust in the same manner as a certificate of formation.



Section 10A-10-1.14 - Amendment of declaration.

(a) Except as provided in subsection (c) of Section 10A-10-1.06 or subdivision (7) of subsection (a) of Section 10A-10-1.07, a declaration of trust may be amended only as provided in this section.

(b) The board of trustees of a real estate investment trust proposing an amendment to its declaration of trust shall:

(1) Adopt a resolution which sets forth the proposed amendment and declares that it is advisable.

(2) Direct that the proposed amendment be submitted for consideration at either an annual or special meeting of the shareholders.

(c) Notice which states that a purpose of the meeting will be to act upon the proposed amendment shall be given by the real estate investment trust in the manner provided in the declaration of trust or bylaws to:

(1) Each shareholder entitled to vote on the proposed amendment.

(2) Each shareholder not entitled to vote on the proposed amendment if the contract rights of the shareholder's shares, as expressly set forth in the declaration of trust, would be altered by the amendment.

(3) The notice shall include a copy of the amendment or a summary of the changes it will affect.

(d) The proposed amendment shall be approved by the shareholders of the real estate investment trust by the affirmative vote of two-thirds of all the votes entitled to be cast in the matter.

(e) A declaration of trust may permit the trustees by a two-thirds vote to amend provisions of the declaration of trust, from time to time, to qualify as a real estate investment trust under the Internal Revenue Code or under this chapter.

(f) A certificate of amendment setting forth the amendment and stating the manner in which it was adopted shall be signed and acknowledged by at least a majority of the trustees or an officer duly authorized by at least a majority of the trustees and filed with the judge of probate in the county in which its declaration of trust is filed.



Section 10A-10-1.15 - Merger.

(a) For purposes of this section, the following words shall have the respective meanings ascribed to them:

(1) ALABAMA REAL ESTATE INVESTMENT TRUST. A real estate investment trust organized in compliance with the provisions of this chapter.

(2) BUSINESS TRUST.

a. An entity described in Section 10A-16-1.01.

b. An unincorporated trust or association, including an Alabama real estate investment trust, a common-law trust, or a Massachusetts trust, which is engaged in business and in which property is acquired, held, managed, administered, controlled, invested, or disposed of for the benefit and profit of any person who may become a holder of a transferable unit of beneficial interest in the trust.

(3) DOMESTIC LIMITED LIABILITY COMPANY. A limited liability company formed under the laws of this state.

(4) DOMESTIC LIMITED PARTNERSHIP. A partnership formed by two or more persons under the laws of the state and having one or more general partners and one or more limited partners.

(5) FOREIGN BUSINESS TRUST. A business trust organized under the laws of the United States, another state of the United States, or a territory, possession, or district of the United States.

(6) FOREIGN LIMITED LIABILITY COMPANY. A limited liability company formed under the laws of any state other than the State of Alabama or under the laws of a foreign country.

(7) FOREIGN LIMITED PARTNERSHIP. A partnership formed under the laws of any state other than the State of Alabama or under the laws of a foreign country and having as partners one or more general partners and one or more limited partners.

(b) Unless the declaration of trust provides otherwise, an Alabama real estate investment trust may merge into an Alabama or foreign business trust, into an Alabama or foreign corporation having capital stock, or into a domestic or foreign limited partnership or limited liability company; or one or more business trusts, corporations, domestic or foreign limited partnerships, or limited liability companies may merge into an Alabama real estate investment trust.

(c) A merger shall be approved in the manner provided by this section, except that:

(1) A foreign business trust, an Alabama business trust, other than an Alabama real estate investment trust, a corporation, a domestic or foreign limited partnership, or a domestic or foreign limited liability company party to the merger shall have the merger advised, authorized, and approved in the manner and by the vote required by its declaration of trust, charter, or partnership agreement, and the laws of the place where it is organized.

(2) A merger needs to be approved by an Alabama real estate investment trust successor only by a majority of its entire board of trustees if:

a. The merger does not reclassify or change its outstanding shares or otherwise amend its declaration of trust.

b. The number of shares to be issued or delivered in the merger is not more than 15 percent of the number of its shares of the same class or series outstanding immediately before the merger becomes effective.

(d) The board of trustees of each Alabama real estate investment trust proposing to merge shall:

(1) Adopt a resolution that declares the proposed transaction is advisable in substantially the terms and conditions set forth or referred to in the resolution.

(2) Direct that the proposed transaction be submitted for consideration at either an annual or special meeting of shareholders.

(e) Notice which states that a purpose of a meeting will be to act upon the proposed merger shall be given by each Alabama real estate investment trust in the manner provided for corporations by Chapter 2, to:

(1) Each of its shareholders entitled to vote on the proposed transaction.

(2) Each of its shareholders not entitled to vote on the proposed transaction, except the shareholders of a successor in a merger if the merger does not alter the contract rights of their shares as expressly set forth in the declaration of trust.

(f) Except as provided in subsection (c) of Section 10A-10-1.06, the proposed merger shall be approved by the shareholders of each Alabama real estate investment trust by the affirmative vote of two-thirds of all the votes entitled to be cast on the matter.

(g) Articles of merger containing the information required by Section 10A-2-11.05, and the other provisions as permitted by that section shall be:

(1) Executed for each party to the articles of merger in the manner required by Article 1 of Chapter 2.

(2) Filed for the record in the Office of the Secretary of State in accordance with the provisions of Article 4 of Chapter 1.

(h)(1) A proposed merger may be abandoned before the effective date of the articles of merger:

a. If the articles of merger so provide, by majority vote of the entire board of trustees of any one business trust party to the articles or by a majority of the entire board of directors of any one corporation party to the articles.

b. Unless the articles of merger provide otherwise by a majority vote of the entire board of trustees of each Alabama real estate investment trust party to the articles.

c. By unanimous consent of the members of a limited liability company party to the articles of merger.

d. By unanimous consent of the partners of a limited partnership party to the articles of merger.

(2) If the articles of merger have been filed in the Office of the Secretary of State, notice of the abandonment shall be given promptly to the Secretary of State.

(3)a. If the proposed merger is abandoned as provided in this subsection, no legal liability arises under the articles of merger.

b. An abandonment does not prejudice the rights of any person under any other contract made by a business trust, corporation, limited partnership, or limited liability company party to the proposed articles of merger in connection with the proposed merger.

c. Each shareholder of an Alabama real estate investment trust objecting to a merger of the Alabama real estate investment trust shall have the same rights as an objecting shareholder of an Alabama corporation under Article 13 of Chapter 2 and under the same procedures.

(i) The Secretary of State shall prepare certificates of merger that specify:

(1) The name of each party to the articles of merger.

(2) The name of the successor and the location of its principal office in this state or, if it has none, its principal place of business.

(3) The time the articles of merger are accepted for record by the Secretary of State.

(j) If the successor in a merger is an Alabama real estate investment trust, a merger is effective as of the later of:

(1) The time the Secretary of State accepts the articles of merger for record.

(2) The time established under the articles of merger, not to exceed 30 days after the articles are accepted for record.

(k)(1) If the successor in a merger is a foreign corporation, a foreign limited partnership, a foreign limited liability company, or an Alabama or foreign business trust, other than an Alabama real estate investment trust, the merger is effective as of the later of:

a. The time specified by the law of the place where the successor is organized.

b. The time the Secretary of State accepts the articles of merger for record.

(2) A foreign successor in a merger may file for record with the judge of probate a certificate from the place where it is organized which certifies the date the articles of merger were filed. However, the failure to file this certificate does not invalidate the merger.

(l)(1) Consummation of a merger has the effects provided in this subsection.

(2) The separate existence of each business trust, corporation, limited partnership, or limited liability company party to the articles of merger, except the successor, ceases.

(3) The shares of each business trust party to the articles of merger which are to be converted or exchanged under the terms of the articles cease to exist, subject to the rights of an objecting shareholder under this section.

(4) In addition to any other purposes and powers set forth in the articles, if the articles of merger provide, the successor has the purposes and powers of each party to the articles.

(5)a. The assets of each party to the articles of merger, including any legacies which it would have been capable of taking, transfer to, vest in, and devolve on the successor without further act or deed.

b. Confirmatory deeds, assignments, or similar instruments to evidence the transfer may be executed and delivered at any time in the name of the transferring party to the articles of merger by its last acting officers or trustees or by the appropriate officers or trustees of the successor.

(6)a. The successor is liable for all the debts and obligations of each nonsurviving party to the articles of merger. An existing claim, action, or proceeding pending by or against any nonsurviving party to the articles of merger may be prosecuted to judgment as if the merger had not taken place, or, on motion of the successor or any party, the successor may be substituted as a party and the judgment against the nonsurviving party to the articles of merger constitutes a lien on the property of the successor.

b. A merger does not impair the rights of creditors or any liens on the property of any business trust, corporation, limited partnership, or limited liability company which is a party to the articles of merger.

(m) This section is not exclusive. Real estate investment trusts may merge or exchange their shares in any other manner provided by law, including pursuant to the provisions of Article 1 of Chapter 8.



Section 10A-10-1.16 - Dissolution.

(a) A real estate investment trust may terminate its existence by voluntary dissolution and wind up its business and affairs in the manner and on the grounds provided in Article 14 of Chapter 2.

(b) A real estate investment trust may curtail or cease its trust activities by partially or completely distributing its assets.

(c)(1) The Attorney General may institute proceedings to dissolve a real estate investment trust which has abused, misused, or failed to use its powers. The proceedings shall be brought in the manner and on the grounds provided in Article 14 of Chapter 2 of this title, with respect to judicial dissolution of a corporation.

(2) The venue of an action under this subsection is in a county where an officer or resident agent of the real estate investment trust is located.



Section 10A-10-1.17 - Liability of trust.

The liability of a real estate investment trust extends to as much of the trust estate, including the whole, as necessary to discharge the liability.



Section 10A-10-1.18 - Nonliability of shareholders for obligations of trust.

No holder of the shares of, or beneficial interest in, a real estate investment trust shall be personally liable for any liabilities, duties or obligations of, or claims against, the real estate investment trust, whether arising before or after the holder became the owner or holder of the shares or beneficial interest.



Section 10A-10-1.19 - Liability of trustee.

(a) Subject to the provisions of subsection (b), a trustee of a real estate investment trust is not personally liable for the obligations of the real estate investment trust.

(b) If a trustee otherwise would be liable, the provisions of this subsection do not relieve the trustee from any liability to the trust or its security holders for any act that constitutes:

(1) Bad faith.

(2) Willful misfeasance.

(3) Gross negligence.

(4) Reckless disregard of the trustee's duties.

(c)(1) Except as provided in subdivision (2), the declaration of trust of a real estate investment trust may include any provision expanding or limiting the liability of its trustees and officers to the trust or its shareholders for money damages.

(2) The declaration of trust of a real estate investment trust may not include any provision that restricts or limits the liability of its trustees or officers to the trust or its shareholders:

a. To the extent that it is proven that the person actually received an improper benefit or profit in money, property, or services, for the amount of the benefit or profit in money, property, or services actually received.

b. To the extent that a judgment or other final adjudication adverse to the person is entered in a proceeding based on a finding in the proceeding that the person's action or failure to act was the result of active and deliberate dishonesty and was material to the cause of action adjudicated in the proceeding.

(3) This subsection may not be construed to affect the liability of a person in any capacity other than the person's capacity as a trustee or officer of a real estate investment trust.



Section 10A-10-1.20 - Service of process.

In an action against a real estate investment trust doing business in the state, process shall be served on any officer or resident agent of the real estate investment trust or by any method permitted under Section 10A-1-5.31, 10A-1-5.35, or 10A-1-5.36, and any notice or demand permitted or required by law may be served in like manner.



Section 10A-10-1.21 - Income tax.

(a) A real estate investment trust shall be subject to the tax imposed by Section 40-18-31, provided, that for purposes of Section 40-18-33, the "net income" of a real estate investment trust shall mean "real estate investment trust taxable income" as defined in 26 U.S.C. Section 857 as in effect from time to time.

(b) Solely for purposes of conforming federal law with Alabama law, the "net income" of a real estate investment trust determined pursuant to subsection (a) shall be further adjusted as follows:

(1) The deduction for intercorporate dividends received under Section 40-18-35(a) (7), shall not be allowed.

(2) The deduction for dividends paid, as defined in 26 U.S.C. Section 561, shall be allowed but (i) shall be computed without regard to that portion of the deduction which is attributable to the amount equal to the net income from foreclosure property as defined in 26 U.S.C. Section 857, and (ii) shall be limited by the provisions of Section 40-18-35(c). The dividends received deduction for dividends received from a Captive REIT shall be limited as provided in Section 40-18-35(a)(7)d.

(3) The net income shall be computed without regard to application by Section 40-18-13, or 26 U.S.C. Section 443(b), relating to computation of tax on change of annual accounting period.

(4) There shall be deducted an amount equal to the tax imposed for the taxable year by 26 U.S.C. Section 857(b) (5), as in effect from time to time.

(5) There shall be excluded an amount equal to any net income derived from prohibited transactions as defined in 26 U.S.C. Section 857, and no deduction shall be allowed for the federal tax equal to 100 percent of the net income derived from the prohibited transactions.

(c) In computing the tax imposed by this section, "qualified REIT subsidiaries" of a real estate investment trust shall be treated in accordance with 26 U.S.C. Section 856(i), as amended, from time to time, and the rulings and regulations adopted hereunder.

(d) For purposes of determining the source of income from distributions of a real estate investment trust to its shareholders, the income shall not be construed to arise from sources within Alabama merely because the title and ownership of the real estate investment trust property or the evidence thereof is vested in a real estate investment trust organized under this chapter.

(e) The Commissioner of Revenue shall adopt the rulings and regulations necessary to conform the treatment of real estate investment trusts to the applicable provisions of Title 26 of the United States Code, as amended from time to time.



Section 10A-10-1.23 - Treatment of corporate real estate investment trust.

A domestic or foreign corporation or any "qualified REIT subsidiary" of the domestic or foreign corporation as defined in 26 U.S.C. Section 856(i), otherwise in compliance with the provisions of Chapters 1 and 2, that elects to be treated as a real estate investment trust under 26 U.S.C. Section 856, as amended from time to time, shall compute its Alabama income tax in accordance with Section 10A-10-1.21.



Section 10A-10-1.24 - Treatment of distribution.

Distributions made from ordinary income by a real estate investment trust are income. All other distributions made by the trust, including distributions from capital gains, depreciation, or depletion, whether in the form of cash or an option to take new stock or cash or an option to purchase additional shares, are principal.






Chapter 11 - EMPLOYEE COOPERATIVE CORPORATIONS.

Section 10A-11-1.01 - Short title.

This chapter and the provisions of Chapter 1 to the extent applicable to employee cooperative associations may be cited as the "Alabama Employee Cooperative Corporations Law."



Section 10A-11-1.02 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) COLLECTIVE RESERVE ACCOUNT. An internal capital account that represents the portion of the net book value of the corporation attributable to the cooperative.

(2) EMPLOYEE COOPERATIVE. A corporation which has elected to be governed by this chapter.

(3) INTERNAL CAPITAL ACCOUNT COOPERATIVE. An employee cooperative governed in accordance with Section 10A-11-1.11.

(4) INTERNAL CAPITAL ACCOUNTS. A system of accounts on the books of an employee cooperative that reflects the book value of the corporation.

(5) MEMBER. A natural person who has been accepted for membership in and owns a membership share issued by an employee cooperative.

(6) MEMBERSHIP FEE. The consideration paid for a membership share.

(7) MEMBERSHIP SHARE. A single share of voting stock issued to each member of a worker cooperative as evidence of membership.

(8) PATRONAGE. The amount of work performed as a member of an employee cooperative, measured in accordance with the governing documents.

(9) WRITTEN NOTICE OF ALLOCATION. A written statement which discloses to a member the stated dollar amount of the member's patronage allocation and the terms for payment of that amount by the employee cooperative.



Section 10A-11-1.03 - Election as employee cooperative.

Any corporation organized under Chapter 2 may elect to be governed as an employee cooperative under this chapter, by so stating in its certificate of formation or certificate of amendment filed in accordance with Chapter 2.



Section 10A-11-1.04 - Revocation.

An employee cooperative may revoke its election under this chapter by a vote of two-thirds of the members and through articles of amendment filed in accordance with Chapter 2.



Section 10A-11-1.05 - Corporate name.

An employee cooperative may include the word "cooperative" or "co-op" in its corporate name, provided, however, that the name shall not include the words "electric" or "power".



Section 10A-11-1.06 - Members; membership shares; rights and responsibilities.

(a) The governing documents shall establish qualifications and the method of acceptance and termination of members. No person may be accepted as a member unless employed by the employee cooperative on a full-time or part-time basis. In order to qualify for membership, part-time employment shall be at least half-time.

(b) An employee cooperative shall issue a class of voting stock designated as "membership shares." Each member shall own only one membership share, and only members may own such shares.

(c) Membership shares shall be issued for a fee as shall be determined by the directors. An employee cooperative may allow for payment of such fee by payroll deduction, installments, or similar methods. A membership share may be issued to a person upon acceptance for membership regardless of whether the membership fee is fully paid.

(d) Members of an employee cooperative shall have all the rights and responsibilities of stockholders of a corporation organized under Chapter 2, except as otherwise provided in this chapter.



Section 10A-11-1.07 - Directors and officers.

(a) The bylaws of an employee cooperative shall provide for the election, terms, classification, if any, and removal of directors and officers.

(b) Nonmembers may serve as directors or officers of an employee cooperative but at no time shall the number of nonmember directors or officers exceed 25 percent of the total number of directors or officers.

(c) Vacancies in director positions resulting from death, resignation, or removal shall be filled by vote of the member directors or by vote of the members.



Section 10A-11-1.08 - Voting power; amendment or repeal of bylaws; protection of stockholders.

(a) No capital stock other than membership shares shall be given voting power in an employee cooperative, except as otherwise provided in this chapter.

(b) Notwithstanding any other provision of law, the power to amend or repeal bylaws of an employee cooperative shall be vested in the members only.

(c) Amendments adversely affecting the rights of members may not be adopted without the vote of the members, except that the protection of this subsection may be extended to stockholders in the case of employee cooperative corporations that have not elected to operate as an internal capital account cooperative.



Section 10A-11-1.09 - Apportionment, etc., of net earnings or losses.

(a) The net earnings or losses of an employee cooperative shall be apportioned and distributed at such times and in such manner as the governing documents specify. Net earnings declared as patronage allocations with respect to a period of time, and paid or credited to members, shall be apportioned among the members in accordance with the ratio which each member's patronage during the period involved bears to total patronage by all members during that period.

(b) The apportionment, distribution, and payment of net earnings required by subsection (a) may be in cash, credits, written notices of allocation, or capital stock issued by the employee cooperative.



Section 10A-11-1.10 - Internal capital accounts.

(a) Any employee cooperative may establish through its governing documents a system of internal capital accounts, to reflect the book value and to determine the redemption price of membership shares, capital stock, and written notices of allocation.

(b) The governing documents of an employee cooperative may permit the periodic redemption of written notices of allocation and capital stock, and shall provide for recall and redemption of the membership share upon termination of membership in the cooperative. No redemption shall be made if the redemption would result in the liability of any director or officer of the employee cooperative.

(c) The governing documents may provide for the employee cooperative to pay or credit interest on the balance in each member's internal capital account.

(d) The governing documents may authorize assignment of a portion of retained net earnings and net losses to a collective reserve account. Earnings assigned to the collective reserve account may be used for any and all corporate purposes as determined by the board of directors.



Section 10A-11-1.11 - Internal capital account cooperatives.

(a) An internal capital account cooperative is a worker cooperative whose entire net book value is reflected in internal capital accounts, one for each member, and a collective reserve account, and in which no persons other than members own capital stock. In an internal capital account cooperative, each member shall have one and only one vote in any matter requiring voting by stockholders.

(b) An internal capital account cooperative shall credit the paid-in membership fee and additional paid-in capital of a member to the member's internal capital account and shall also record the apportionment of retained net earnings or net losses to the members in accordance with patronage by appropriately crediting or debiting the internal capital accounts of members. The collective reserve account in an internal capital account cooperative shall reflect any paid-in capital, net losses, and retained net earnings not allocated to individual members.

(c) In an internal capital account cooperative, the balance in all the individual internal accounts and collective reserve account, if any, shall be adjusted at the end of each accounting period so that the sum of the balances is equal to the net book value of the employee cooperative.



Section 10A-11-1.12 - Conversion of membership shares, etc.; merger of employee cooperatives.

(a) When an employee cooperative revokes its election in accordance with Section 10A-11-1.04, the certificate of amendment shall provide for conversion of membership shares and internal capital accounts or their conversion to securities or other property in a manner consistent with Chapter 2.

(b) An employee cooperative which has not revoked its election under this chapter may not consolidate or merge with another corporation other than an employee cooperative. Two or more employee cooperatives may consolidate or merge in accordance with Article 11 of Chapter 2.






Chapter 16 - BUSINESS TRUSTS.

Section 10A-16-1.01 - Definition of "business trust."

A business trust is an express trust created by a written declaration of trust whereby property is conveyed to one or more trustees, who hold and manage the same for the benefit and profit of such persons as may be or become the holders of transferable certificates evidencing the beneficial interest in the trust estate.



Section 10A-16-1.02 - Establishment; lawful purposes.

A business trust may be established by a declaration of trust, duly executed by one or more trustees, for any lawful purpose including, but not limited to, acquiring, managing, improving, leasing, dealing in, selling, or otherwise alienating, mortgaging, or otherwise incumbering real and personal property of all kinds and descriptions, including dealing in, purchasing, holding, selling, and exchanging stocks, bonds, mortgages, deeds of trust, and other securities of all kinds and descriptions; receiving the income, dividends, rents, profits, and returns therefrom, and investing the same or distributing the same to the beneficial owners of the trust in accordance with the terms of the declaration of trust.



Section 10A-16-1.03 - Powers and liabilities of trustees; liability of trust for acts of trustees.

The trustees shall hold the legal title to all property at any time belonging to the business trust. They shall have control over the property as well as the control and management of the business and affairs of the business trust. Liability to third persons for any act, omission, or obligation of a trustee of a business trust, when acting in such capacity, shall extend to the whole of the trust estate, or so much thereof as may be necessary to discharge such obligation, but no trustee shall be personally liable for any such act, omission, or obligation. The trustees shall have the powers as to the investment of the trust estate as may be set out in the declaration of trust without regard to the type of investments to which trustees generally are restricted by the provisions of Article 6 of Chapter 3 of Title 19 or otherwise.



Section 10A-16-1.04 - Certificate of ownership; liability of beneficial owners.

The beneficial ownership in a business trust may be evidenced by certificates issued by the trustees. These beneficial interests, whether certificated or uncertificated, shall be transferable in the same manner as stock of a corporation is transferable. No assessment shall be made against the interest of any beneficial owner, and no beneficial owner shall be personally liable for any debts or liabilities incurred by the trustees or by the business trust.



Section 10A-16-1.05 - Contents and recordation of declaration of trust.

(a) The written declaration of trust may provide for the election of successor trustees in the event of the death, resignation, and removal of a trustee and may provide for the amendment of the declaration of trust. The declaration of trust may also contain other provisions regarding the operation and administration of the business trust as may be necessary or desirable.

(b) Two copies of the declaration of trust shall be delivered to the judge of probate in the county in which its principal place of business is located, accompanied by filing fees for the State of Alabama and for the judge of probate in the amounts prescribed by Section 10A-1-4.31 for a certificate of formation. The judge of probate shall file one copy in his or her office and certify the other copy, which shall be forwarded to the Secretary of State, together with the fee collected for the State of Alabama.



Section 10A-16-1.06 - Duration of business trust; rules against perpetuities and restraint of alienation not violated.

A business trust shall not be deemed invalid as violating the rule against perpetuities or the law against suspension of the powers of alienation. Such trust may continue for the time as may be necessary to accomplish the purposes for which it may be created, provided the declaration of trust contains a provision that the trust may be terminated at any time by action of the trustees or by the vote of a specified percentage in interest of the beneficial owners thereof as set forth in the declaration of trust.



Section 10A-16-1.07 - Suits against trust; property subject to attachment and execution.

A business trust may be sued for debts and other obligations incurred by the trustees in the performance of their duties under the declaration of trust and for any damages resulting from the negligence of the trustees, and its property shall be subject to attachment and execution in like manner as if it were a corporation.






Chapter 17 - UNINCORPORATED NONPROFIT ASSOCIATIONS.

Section 10A-17-1.01 - Short title.

This chapter together with applicable provisions of Chapter 1 may be cited as the Alabama Unincorporated Nonprofit Association Law.



Section 10A-17-1.02 - Definitions.

In this chapter:

(1) "Member" means a person who, under the rules or practices of a nonprofit association, may participate in the selection of persons authorized to manage the affairs of the nonprofit association or in the development of policy of the nonprofit association.

(2) "Nonprofit association" means an unincorporated organization consisting of two or more members joined by mutual consent as an association for a stated common, nonprofit purpose. However, joint tenancy, tenancy in common, or tenancy by the entireties does not by itself establish a nonprofit association, even if the co-owners share use of the property for a nonprofit purpose.

(3) "Nonprofit purpose" shall be any purpose for which a nonprofit corporation could be organized under the Alabama Nonprofit Corporation Act, as amended, and where no part of income or profit is distributable to its members, directors and officers.



Section 10A-17-1.03 - Supplementary general principles of law and equity.

Principles of law and equity supplement this chapter unless specifically displaced by a particular provision of it.



Section 10A-17-1.04 - Governance.

(a) A nonprofit association may adopt written rules for its regulation, management, governance and dissolution.

(b) As to matters not addressed by written rules, the following rules shall apply:

(1) A member of a nonprofit association shall be entitled to participate in the governance of the association. A majority of the votes cast on a matter by members present and voting at a properly called meeting shall govern as to that matter.

(2) As to any matter not determined by vote, the association may take action in accordance with its settled practices.

(c) A member acting on behalf of the association shall discharge his or her duties in a manner the member reasonably believes to be in the best interest of the association.



Section 10A-17-1.05 - Real and personal property; nonprofit association as legatee, devisee, or beneficiary.

(a) Unless prohibited or otherwise limited by its written rules or governing documents, a nonprofit association in its name may acquire, hold, encumber, or transfer an estate or interest in real or personal property.

(b) Unless prohibited or otherwise limited by its written rules or governing documents, a nonprofit association may be a legatee, devisee, or beneficiary of a trust or contract.

(c) Real and personal property in Alabama may be acquired, held, encumbered, and transferred by a nonprofit association, whether the nonprofit association or a member has any other relationship to Alabama.



Section 10A-17-1.06 - Statement of authority as to real property.

(a) A nonprofit association shall execute and record a statement of authority to transfer an estate or interest in real property in the name of the nonprofit association.

(b) An estate or interest in real property in the name of a nonprofit association may be transferred by a person so authorized in a statement of authority recorded in the office of the judge of probate of the county in which the real property is located.

(c) A statement of authority shall set forth:

(1) The name of the nonprofit association;

(2) The address in Alabama, including the street address, if any, of the nonprofit association, or, if the nonprofit association does not have an address in Alabama, its address out of state;

(3) The name or title of a person authorized to transfer an estate or interest in real property held in the name of the nonprofit association; and

(4) The action, procedure, or vote of the nonprofit association which authorizes the person to transfer the real property of the nonprofit association and which authorizes the person to execute the statement of authority.

(d) A statement of authority shall be executed and recorded in the same manner as a deed by a person who is not the person authorized to transfer the estate or interest.

(e) The judge of probate may collect a fee for recording a statement of authority in the amount authorized to be collected by and for the judge of probate pursuant to Section 10A-1-4.31 for filing a certificate of formation.

(f) An amendment, including a cancellation, of a statement of authority shall meet the requirements for execution and recording, and be accompanied by payment of the same recording fee payable to and for the judge of probate, of an original statement. Unless cancelled earlier, a recorded statement of authority as amended is cancelled by operation of law five years after the date of the most recent amended statement of authority.

(g) If the record title to real property is in the name of a nonprofit association and the statement of authority is recorded in the office of the judge of probate of the county in which the real property is located, the authority of the person named in a statement of authority is conclusive in favor of a person who gives value without notice that the person lacks authority.



Section 10A-17-1.07 - Liability in tort and contract.

(a) A nonprofit association is a legal entity separate from its members for the purposes of determining and enforcing rights, duties, and liabilities in contract and tort.

(b) A person is not liable for a breach of a nonprofit association's contract merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

(c) A person is not liable for a tortious act or omission for which a nonprofit association is liable merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

(d) A tortious act or omission of a member or other person for which a nonprofit association is liable is not imputed to a person merely because the person is a member of the nonprofit association, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

(e) A member of, or a person considered to be a member by, a nonprofit association may assert a claim against the nonprofit association. A nonprofit association may assert a claim against a member or a person considered to be a member by the nonprofit association.



Section 10A-17-1.08 - Capacity to assert and defend; standing.

(a) A nonprofit association, in its name, may institute, defend, intervene, or participate in a judicial, administrative, or other governmental proceeding or in an arbitration, mediation, or any other form of alternative dispute resolution.

(b) A nonprofit association may assert a claim in its name on behalf of its members if one or more members of the nonprofit association have standing to assert a claim in their own right, the interests the nonprofit association seeks to protect are germane to its purposes, and neither the claim asserted nor the relief requested requires the participation of a member.



Section 10A-17-1.09 - Effect of judgment or order.

A judgment or order against a nonprofit association is not by itself a judgment or order against a member.



Section 10A-17-1.10 - Disposition of personal property of inactive or dissolved nonprofit association.

If a nonprofit association has been inactive for five years or longer, or has been dissolved, a person in possession or control of personal property of the nonprofit association may transfer the property:

(1) If a document of a nonprofit association specifies a person to whom transfer is to be made under these circumstances, to that person; or

(2) If no person is so specified, to a nonprofit association or nonprofit corporation pursuing broadly similar purposes, or to a government or governmental subdivision, agency, or instrumentality.



Section 10A-17-1.11 - Appointment of agent to receive service of process.

(a) A nonprofit association may file in the office of the judge of probate of the county where the association has its principal office a statement appointing an agent authorized to receive service of process.

(b) A statement appointing an agent shall set forth:

(1) The name of the nonprofit association;

(2) The address in Alabama, including the street address, if any, of the nonprofit association, or, if the nonprofit association does not have an address in Alabama, its address out of state; and

(3) The name of the person in Alabama authorized to receive service of process and the person's address, including the street address, in Alabama.

(c) A statement appointing an agent shall be signed and acknowledged by a person authorized to manage the affairs of the nonprofit association. The statement shall also be signed and acknowledged by the person appointed agent, who thereby accepts appointment. The statement and one copy thereof shall be delivered to the judge of probate, who will transmit a certified copy to the Secretary of State. If the judge of probate finds that the statement conforms to provisions of this section, he or she shall file the statement in his or her office, and upon the filing, the statement becomes effective.

(d) The appointed agent may resign by filing a resignation and one copy thereof with the judge of probate, and by giving notice to the nonprofit association. The judge of probate shall transmit a certified copy to the Secretary of State. The appointment of the agent shall terminate upon the expiration of 30 days after receipt of the notice by the judge of probate.

(e) The judge of probate may collect a fee for filing a statement appointing an agent to receive service of process, an amendment, or a resignation in the amount charged for filing similar documents for nonprofit corporations.

(f) An amendment to a statement appointing an agent to receive service of process shall meet the requirements for execution of an original statement.



Section 10A-17-1.12 - Claim not abated by change of members or offices.

A claim for relief against a nonprofit association does not abate merely because of a change in its members or persons authorized to manage the affairs of the nonprofit association.



Section 10A-17-1.13 - Venue.

Venue shall be as is provided in Section 6-3-6, as may be amended from time to time.



Section 10A-17-1.14 - Summons and complaint; service on whom.

In an action or proceeding against a nonprofit association, a summons and complaint shall be served on an agent authorized by appointment in Section 10A-17-1.11 herein to receive service of process, or on an officer, managing or general agent, or person authorized to participate in the management of its affairs, or in any manner otherwise provided in the Alabama Rules of Civil Procedure. If after reasonable efforts to accomplish service through these methods, service cannot be accomplished, then service may be made on a member of the association.



Section 10A-17-1.15 - Transition concerning real and personal property.

(a) If, before January 1, 1996, an estate or interest in real or personal property was purportedly transferred to a nonprofit association, on January 1, 1996 the estate or interest vests in the nonprofit association unless the parties have treated the transfer as ineffective.

(b) If, before January 1, 1996, the transfer vested the estate or interest in another person to hold the estate or interest as a fiduciary for the benefit of the nonprofit association, its members, or both, on or after January 1, 1996, unless otherwise prohibited by terms of a written trust, the fiduciary may transfer the estate or interest to the nonprofit association in its name, or the nonprofit association, by appropriate proceedings, may require that the estate or interest be transferred to it in its name.



Section 10A-17-1.16 - Other acts not repealed.

The following sections and parts of sections of the Code of Alabama 1975, as amended, are not repealed by this chapter:

(1) Sections 2-10-1 through 2-10-108, regarding cooperatives and associations.

(2) Section 6-3-4, regarding venue of actions against unincorporated groups issuing insurance policies.

(3) Section 6-3-6, regarding venue of actions against unincorporated organizations or associations.

(4) Section 6-5-336, regarding immunity of volunteers of nonprofit organizations if actions are in good faith and in the scope of official functions and duties, and do not represent willful or wanton misconduct.

(5) Section 6-6-220, defining "Person" as including any person, partnership, joint stock company, unincorporated association, or society, or municipal or other corporation.

(6) Section 6-7-80, regarding right to commence actions in name of unincorporated organization or association.

(7) Section 6-7-81, regarding commencement of actions against unincorporated organization or association; satisfaction of judgment against unincorporated organization or association.

(8) Sections 10A-20-1.01 through 10A-20-1.09, regarding Bishops of Diocese, incorporation.

(9) Sections 10A-20-2.01 through 10A-20-2.09, regarding churches, public societies, and graveyard owners, incorporation.

(10) Sections 10A-20-3.01 through 10A-20-3.04, regarding Conference of Ministers, incorporation.

(11) Sections 10A-20-4.01 through 10A-20-4.04, regarding state conventions or associations of churches, incorporation.

(12) Sections 10A-20-5.01 through 10A-20-5.03, regarding educational institutions, incorporation.

(13) Sections 10A-20-6.01 through 10A-20-6.16, regarding health care service plans.

(14) Sections 10A-20-7.01 through 10A-20-7.23, regarding industrial development corporations.

(15) Sections 10A-20-8.01 through 10A-20-8.10, regarding local fraternal orders.

(16) Sections 10A-20-9.01 through 10A-20-9.05, regarding single tax and other mutual economic associations.

(17) Section 10A-20-10.01, regarding private foundations.

(18) Section 10A-20-13.01, regarding retail merchants' associations, incorporation.

(19) Section 10A-20-14.01, regarding wholesale merchants' associations, incorporation.

(20) Sections 10A-20-15.01 through 10A-20-15.04, regarding water power companies.

(21) Sections 10A-20-16.01 through 10A-20-16.05, regarding officers of nonprofit corporations, associations, or organizations liable only for willful or wanton misconduct or fraud, or gross negligence.



Section 10A-17-1.17 - Savings clause.

This chapter does not affect an action or proceeding commenced or right accrued before this chapter takes effect.



Section 10A-17-1.18 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.






Chapter 20 - SPECIAL PURPOSE ENTITIES.

Article 1 - Bishop of Diocese.

Section 10A-20-1.01 - Authority to incorporate.

Any bishop of a diocese consisting wholly or in part of territory in Alabama may become a corporation sole with the power and authority defined in this article by proceeding according to the provisions of this article.



Section 10A-20-1.02 - Proceedings to incorporate.

To become a corporation sole, the bishop shall present to the Secretary of State of Alabama an application signed by the bishop which shall set forth:

(1) The name, official designation, and place of residence of the applicant, the name of the church of which the individual is a bishop, a copy in English of the commission, instrument, or document, if any, evidencing the right to the office, the date and place of the consecration and induction into office and that the bishop desires to become a corporation sole under this article;

(2) The name and territorial limits of the diocese, the date of its creation, a brief designation of the authority by which the diocese was created, that by which it may be modified and that by which its bishopric is filled, the terms of its bishop's office and the instrument or document, if any, by which the bishop's right to the office is evidenced, and the place where, and the official by whom, the original records thereof are kept;

(3) The name proposed for the corporation;

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the incorporation which the applicant may choose to insert, not inconsistent with the Constitution and laws of Alabama.

The application shall be subscribed and sworn to by the bishop before an officer authorized by the laws of Alabama to take and certify oaths, who shall certify upon the application that he or she personally knows the applicant and believes the applicant to be the bishop as asserted in the application and that the applicant subscribed and swore thereto in the officer's presence. The Secretary of State shall examine the application, and if he or she finds that the name proposed for the corporation is not identical with that of a person or of any other corporation in this state, or so nearly similar thereto as to lead to confusion and uncertainty, the Secretary of State shall receive and file it and shall record it in an appropriate book of record in his or her office.



Section 10A-20-1.03 - Certificate of incorporation.

When the application has been made, filed, and recorded as provided in Section 10A-20-1.02, the applicant shall constitute a corporation sole under the name proposed in the application; and the Secretary of State shall make and issue to the applicant a certificate of incorporation pursuant to this article, under the seal of the state, and shall record the same with the application.



Section 10A-20-1.04 - Powers.

A corporation sole under this article shall have the following powers:

(1) To have succession by its corporate name perpetually;

(2) To sue and be sued and defend;

(3) To make and use a corporate seal and alter the same at pleasure;

(4) To receive, take and hold, by sale, gift, lease, devise, or otherwise, real and personal estate of every description for charitable, educational, burial, religious, and church purposes and to manage and dispose of the same by any form of legal conveyance or transfer with full power and authority to borrow money and to convey by mortgage deed;

(5) To acquire, hold, purchase, receive by bequest or devise, and to convey or otherwise dispose of all such real, personal, and mixed property as may be necessary or convenient for the construction, operation, or maintenance of the diocesan enterprises or for the conduct or management of the business or businesses of the diocese of the bishop, or as the purposes of the bishop may require, and all other real, personal, or mixed property which shall have been bona fide conveyed, transferred, pledged, or mortgaged to the corporation by way of security for, or in, satisfaction of debts or purchased at sale under judgment obtained for the debts;

(6) To borrow money, issue notes, bonds, or other negotiable paper or mortgage, pledge, or otherwise transfer or convey its real, personal, and mixed property to secure the payment of money borrowed or any debt contracted;

(7) To appoint and employ officers and agents as the business of the corporation may require;

(8) To wind up and dissolve itself or be wound up and dissolved in the manner provided in this article;

(9) To establish and maintain churches, schools, orphanages, hospitals, and religious or benevolent institutions and to undertake and execute all business enterprises that the work of the diocese shall require;

(10) To undertake, execute, and carry on religious or diocesan charities, works, institutions, business, or enterprises in other states or foreign countries and to acquire, hold, transfer, mortgage, and convey, real, personal, or mixed property in those states and foreign countries; and

(11) To subscribe for, acquire, hold, and dispose of the stock, bonds, or other evidence of indebtedness of any other corporation of this or any other state or foreign countries and, while owner thereof, to exercise the rights, privileges, and powers of ownership, including the right to vote.



Section 10A-20-1.05 - Certificate of succession by successor of bishop.

When a bishop has become a corporation sole pursuant to this article, each of the successors in the bishopric shall succeed the bishop in the corporation upon making and filing with the Secretary of State an application for a certificate of succession setting forth:

(1) The succession; and

(2) A copy in English of the commission, instrument, or document evidencing the right to the succession, and the date and place of the consecration and induction into office, which certificate shall be subscribed, sworn to, and certified as provided for in the original application for incorporation.

Upon the issue of a certificate of succession as provided for in this section, the successor shall be clothed with all the authority and power of the original incorporator.



Section 10A-20-1.06 - Appointment of administrator to act while bishopric vacant.

A bishop who has become a corporation sole pursuant to this chapter shall be authorized to appoint an administrator to act for the corporation during the time as the bishopric shall for any reason be vacant. In the event a vacancy should occur in the bishopric and no administrator shall have been appointed, then the ecclesiastical authority to whom the bishop is spiritually subject shall have authority to appoint the administrator. An appointment of an administrator shall be in writing, signed by the maker, attested by at least two witnesses and acknowledged or proved, as provided for conveyances of land in this state. Upon the occurrence of a vacancy, the administrator may file in the office of the Secretary of State an application for certificate of administratorship, setting forth the vacancy and the administrator's appointment, which application shall be subscribed, sworn to, and certified like the original application for incorporation, and shall attach thereto and file therewith the appointment and the acknowledgment or proof thereof. Upon the filing of an application of an administrator or of a successor in a corporation sole, the Secretary of State shall record the same in an appropriate book of record in the office of the Secretary of State and shall issue to the applicant a certificate of administratorship or successorship, as the case may be, under the seal of the state and shall record the same with the application therefor. From the issue of the certificate of administratorship, and until the certificate of succession has issued, the administrator shall be authorized to act for the corporation in the place of the bishop. As soon as the certificate of succession provided for in Section 10A-20-1.05 is issued, the administrator shall account for his or her administration and turn over all the corporation's property to the successor.



Section 10A-20-1.07 - Dissolution.

Any corporation sole under this article may be dissolved by the bishop who constitutes the corporation filing with the Secretary of State an application therefor, which shall be subscribed, sworn to, and certified as in the case of an application for incorporation. Upon the filing of the certificate, the corporation shall cease, and all its property rights and liabilities shall pass to the bishop, but no bishop shall be responsible for liabilities of a dissolved corporation in any greater sum than the value of property of the corporation which may come into possession of the bishop upon its dissolution. The Secretary of State shall record the application for dissolution and shall make and issue to the bishop, under the seal of the state, a certificate that the corporation is dissolved and shall record this certificate with the application for dissolution.



Section 10A-20-1.08 - Fees to be paid to the Secretary of State.

Upon the presentation to the Secretary of State of any application provided for in this article, the applicant shall not be required to pay any fee to or for the judge of probate but shall pay to the Secretary of State the fee prescribed to be paid to the Secretary of State by Section 10A-1-4.31 as follows:

(1) for the filing of an application under Section 10A-20-1.02 to become a corporation sole, the fee prescribed for filing a certificate of formation;

(2) for the filing of an application under Section 10A-20-1.05 for a certificate of succession, the fee prescribed for filing a certificate of formation;

(3) for the filing of an application under Section 10A-20-1.06 for appointment of an administrator, the fee prescribed for filing a certificate of formation; and

(4) for the filing of an application to dissolve under Section 10A-20-1.07, the fee prescribed for filing articles of dissolution.



Section 10A-20-1.09 - Records and certificates prima facie evidence.

Any record kept or certificate issued in pursuance of this chapter, or a copy of any such record certified to be true by the legal custodian thereof, shall be received in evidence in all courts and shall be prima facie evidence of the facts therein recited or thereby shown.






Article 2 - Churches, Public Societies, and Graveyard Owners.

Section 10A-20-2.01 - Incorporation.

(a) The members of any church, conference of churches, religious society, educational society, benevolent, monument, or burial society, patriotic society, societies for the purpose of nature study or scientific research, society for establishing public parks or places of public recreation, societies for promoting knowledge, promoting arts, or promoting sciences, societies for purposes of like kind or the owners of a graveyard, or the trustees of any of the foregoing churches, conferences, institutions, or societies elected by the organization, or organizations, of the church, conferences, institution, association, or society desiring to become incorporated, shall adopt a resolution signifying the intention and elect not less than three trustees.

(b) The trustees shall, within 30 days after their election, file in the office of the judge of probate of the county in which the corporation is to exercise its functions, or part of its functions, a certificate stating the corporate name selected, the names of the trustees, and the length of time for which they are elected, which certificate shall be subscribed by them and recorded and shall pay to the judge of probate the filing fee required to be paid for the benefit of the judge of probate under Section 10A-1-4.31 for filing a certificate of formation. The members of the society, their associates and successors are, from the filing of the certificate, incorporated by the name specified.



Section 10A-20-2.02 - Powers of corporation.

Corporations not of a business character created under this article or created by special act of the Legislature heretofore may acquire, hold, administer, distribute, or dispose of real and personal property, may take, receive, and acquire property by gift, devise, or bequest and hold, own, administer, use, distribute, and dispose of the property for the advancement, promotion, extension, or maintenance of the causes and objects as may be prescribed by the constitution and bylaws of the corporation in conformity with all lawful conditions imposed by the donor and may exercise other powers as are incident to private corporations. All such powers may be exercised by the corporation in its own right or as trustee or as personal representative.



Section 10A-20-2.03 - Independence of church corporations in control of real property.

(a) Unless otherwise clearly stated in the deed or other instrument under which any church corporation organized under this article derives title or unless afterwards approved by a majority of the adult members of the congregation of the church at a meeting held after announcement from the pulpit of the church at least seven days from the date of the announcement, the church corporation, whether heretofore or hereafter organized and incorporated under this article, shall be, and shall remain, a distinct and independent church corporation free from the regulation and control of any higher church body, denomination, or other organization with which it is now, or hereafter, associated or affiliated insofar as the management, control, disposition, or alienation of its real property is concerned.

(b) The provisions of this section shall in nowise be construed as conferring on any church organized under this article greater power of control over its real property than it possessed prior to its passage nor shall this section be construed as diminishing in any respect the control or supervision of the real property of the church organized under this article exercised by any higher church body, denomination, or other organization prior to its passage.



Section 10A-20-2.04 - Validity of service of process on trustee.

In all civil actions or legal proceedings, the service of process and papers on a trustee of the corporation is valid for the purpose of bringing the corporation into court or for the objects of the notice.



Section 10A-20-2.05 - Borrowing of money and securing same by mortgage or deed of trust.

The trustees, or a majority of them, or authorized agents of any church, conference of churches, societies, or associations organized by special charter or under the general laws of this state, may borrow money to an amount as may be authorized by a majority of the trustees or authorized agents and may, by mortgage or deed of trust, convey all or any part of the property owned, real or personal, or both, to secure the payment of any debt contracted by the trustees or authorized agents; but before the mortgage or deed of trust can be executed, a majority of the board of trustees or authorized agents shall have first authorized the incurring of the debt and the execution of the mortgage or deed of trust on all or part of the real or personal property, or both, of the church, conference of churches, society, or association, which authorization must be made at a meeting of the board of trustees or authorized agents specifically called for the purpose. Any church, conference of churches, society, or association may grant to its board of trustees or authorized agents the power to convey by mortgage or deed of trust any or all of its property, real or personal, it may then own or may thereafter acquire for the purpose of securing any debt contracted by the board of trustees. A certified copy of the minutes of the church, conference of churches, society, or association, or of the board of trustees or authorized agents, shall be prima facie evidence of the authority of the board of trustees or authorized agents.



Section 10A-20-2.06 - Sale and conveyance of property.

The trustees or other authorized agents of any church, conference of churches, society, association, or other corporation organized under this article may sell and convey all or part of the property thereof, real or personal, as they may be authorized to do by resolution of the church, conference of churches, society, association, or other corporation assembled at a regular meeting or special meeting. If a special meeting, notice of the time, place, and object of the meeting must be given at least 10 days prior to the special meeting by posting notice at the place of regular meetings.



Section 10A-20-2.07 - Effect of recital in minutes on proceedings under Sections 10A-20-2.05 and 10A-20-2.06.

A recital upon the minutes of the proceedings of a society or church that the notice required in Sections 10A-20-2.05 and 10A-20-2.06 was given, and of the vote upon the question before the meeting shall be evidence of the regularity of the meeting and of the proceedings therein.



Section 10A-20-2.08 - Burial societies - Special powers.

Burial societies so incorporated may exercise all powers necessary for properly governing, beautifying, improving, and taking care of such graveyard, and may make bylaws, rules, and regulations as are proper and necessary to secure the objects.



Section 10A-20-2.09 - Burial societies - Chair and members of board.

When a graveyard is wholly under the control of persons belonging to one denomination or faith, the elder, deacon, minister, bishop, or priest who is the head of the denomination in the city, town, village, or county shall be ex officio the chair of the board of trustees. When a graveyard is under the control of persons of different denominations, the heads of the denominations interested shall be members of the board.






Article 3 - Conference of Ministers.

Section 10A-20-3.01 - Formation of ministers into body corporate.

Whenever 10 or more ministers of the gospel or of any other religious faith or denomination desire to be legally formed into a body corporate, they shall file with the Secretary of State a declaration in writing, signed by them, setting forth the corporate name they desire to have, the name of the denomination or branch of the church of God with which they are in affiliation and to whose rules and articles of belief they conform, and shall pay the Secretary of State the filing fee required to be paid to the Secretary of State under Section 10A-1-4.31 for filing a certificate of formation, whereupon the Secretary of State, in the name of the State of Alabama, shall issue a certificate of incorporation or charter to the corporation.



Section 10A-20-3.02 - Powers of corporation.

All corporations formed under this article shall have and exercise these powers:

(1) To have perpetual succession by its corporate name;

(2) To take and grant property, to contract obligations, and to sue and be sued by its corporate name;

(3) To buy lands and other property, to receive grants of privileges and immunities, and hold the same for the benefit of its members and their successors;

(4) To receive gifts and grants in trust for the advancement of the religion or faith with which the corporation affiliates and education, and to execute the trusts;

(5) To lend any fund belonging to the corporation, or held by it in trust, and take security therefor, in bond with sureties, in pledges of personalty or in mortgages of property;

(6) To have a corporate seal;

(7) To make bylaws for the government of the corporation in conformity with the general laws and usage of that branch of the Christian church or of any other religious faith or denomination with which it affiliates;

(8) To prescribe the number and qualifications of its members and expel the same for cause; and

(9) To appoint and remove its officers and require bonds of its officers or agents, as it may deem proper.



Section 10A-20-3.03 - Changing of corporate name.

Any annual conference that has heretofore been incorporated by an act of the Legislature of Alabama and desires to change its name or any corporation created under this article desiring to change its name may file with the Secretary of State a declaration in writing, showing the proposed amendment, and must pay the Secretary of State the filing fee required under Section 10A-1-4.31 to be paid to the Secretary of State for filing a certificate of amendment, whereupon the Secretary of State shall issue to the corporation a charter in its new name.



Section 10A-20-3.04 - Incorporation by successor of unincorporated or defectively incorporated conference.

Whenever any annual conference has heretofore been organized according to the law of any branch of the Christian church or of any other religious faith or denomination but has not been incorporated, or the act of incorporation is for any reason believed to be defective or does not confer the powers necessary for the purpose of such body, the conference may become a body corporate under this article as the successor of the unincorporated or defectively incorporated body by incorporating in the declaration prescribed in Section 10A-20-3.01 the name of the body it desires to succeed; and upon the granting of a charter under this article, it shall be taken and held by the body or bodies named in the declaration and shall take and hold all the property, rights, and privileges of its predecessor as fully as though they had been granted to the succeeding corporation.






Article 4 - State Conventions or Associations of Churches.

Section 10A-20-4.01 - Powers of conventions or associations.

State conventions or state associations of churches, generally known as congregational churches, which have been heretofore incorporated under any general or special law of the state or which may be hereafter incorporated under any general law of this state, shall have and are invested with the following powers in addition to the powers heretofore conferred upon the corporations by general law or special acts of the Legislature. The incorporated conventions or associations may:

(1) In their corporate capacity, act in the intervals between state conventions by, and through, trustees, directors, or governing boards by whatever name called or designated;

(2) Through its constitution and bylaws or by resolution adopted by the convention confer upon the trustees, directors, or governing boards the power to do any and all acts and exercise any and all corporate powers conferred upon them by the convention which the convention itself might be permitted to exercise under its charter in accordance with the law while in session;

(3) Borrow money, execute notes and bonds therefor, and secure the payment of the same by mortgage or pledge of any of its funds, securities, or property;

(4) If it sees fit to do so, authorize the incorporation of a holding company or foundation through which it may transact all or any part of its financial affairs;

(5) Receive, purchase, own, possess, buy, and sell any and all necessary property, real, personal, and mixed, as shall be needful for its uses in the conduct of religious, educational, and charitable work;

(6) Accept gifts, donations, pledges, moneys, and other properties to any extent, and to any amount; and

(7) So long as its properties are exclusively devoted to religious, educational, and charitable purposes, the same shall be exempt from all state, county, municipal, and other taxes.



Section 10A-20-4.02 - Establishment of schools, hospitals, orphanages, etc., by state, sectional, or national conventions or associations.

Incorporated conventions or associations, as well as sectional or national conventions or associations of churches incorporated under the laws of any state, may establish schools, colleges, universities, hospitals, orphanages, or training courses for the ministry, missions, medical, sanitary, and other benevolent work, either directly or by authorizing boards of directors to be by the convention appointed, from time to time, to incorporate under general laws as a separate but subsidiary corporation. Any religious, educational, or charitable association or institution so established by the convention, whether separately incorporated or not, shall always be under the complete control and ownership of the conventions or of boards of trustees or directors now appointed, or hereafter from time to time appointed by the conventions, and may donate and convey property to them.



Section 10A-20-4.03 - Perpetual existence of conventions or association.

All conventions or associations, heretofore incorporated under general or special laws or hereafter organized under general laws, shall have perpetual existence, and may hereafter do and perform any and all acts pertaining to the spread and propagation of the gospel, the furtherance of education, and the doing of all acts of charity and benevolence that any unincorporated convention of natural persons shall be permitted lawfully to do under the laws of the state now in force or that may hereafter be enacted.



Section 10A-20-4.04 - Ratification and confirmation of corporate existence.

Any incorporated convention or association, heretofore organized under any general or special law or that may be hereafter under general laws organized, shall not lose its corporate existence by reason of failure to elect or appoint trustees or boards of directors, and the charter of all the conventions and associations as were functioning and in operation on February 14, 1923, are confirmed, whether or not the organization may have been conducted in strict accordance with its charter, and all charters of the corporations legally existing on February 14, 1923, are hereby ratified and confirmed.






Article 5 - Educational Institutions.

Section 10A-20-5.01 - Amendment of charter; fees for filing same; certified copy thereof.

(a) Any educational institution heretofore incorporated under special act of the Legislature or under the general laws of the state may amend its charter as follows:

(1) The trustees of the corporation must adopt a resolution embracing the desired amendment of the charter, which must be spread upon the minutes of the trustees;

(2) If the trustees are not self-perpetuating, but are appointed or elected by any persons or organization other than the trustees themselves, a resolution embracing the desired amendments to the charter shall be submitted to the persons or organization having the power to elect or appoint the trustees, and the resolution shall be approved by the persons or organization having the power to elect or appoint the trustees;

(3) The resolution must then be submitted to the Governor, together with the approval of the persons or organization having the power to appoint or elect the trustees, and if the amendment is approved by the Governor, he or she shall endorse his or her approval upon the resolution; and

(4) It must then be filed in the Office of the Secretary of State, and when so approved and filed, it shall become a part of the original charter of the institution.

(b) The amendment of the charter provided for in this section may include a change of name, power to confer degrees and grant diplomas, to hold real and personal property, to borrow money, mortgage or pledge property of the corporation, to change the number of trustees and the manner of appointing or electing the same; but if authorized to mortgage property and stock is owned in the institution, it must be only upon the consent of the holders of three fourths in value of the capital stock of the corporation, which must be expressed in writing and recorded as a deed or mortgage and executed in the form required for deeds, mortgages, or other conveyances.

(c) Before filing the amendment in the Office of the Secretary of State, the trustees must pay to the Secretary of State for the benefit of the State of Alabama the filing fee required under Section 10A-1-4.31 for filing an amendment to a certificate of formation.

(d) Upon the approval, filing, and payment of fees for the amendment, as provided for in this section, the Secretary of State shall issue to the trustees a certified copy of the amendment under the seal of the state.



Section 10A-20-5.02 - Distribution of proceeds when corporation ceases business.

When a corporation organized under the laws of Alabama for educational purposes, which corporation has issued shares of stock, whether or not the charter or laws of Alabama authorized the issue of stock, and which has ceased to engage in the business for which it was organized has sold all or any part of its property, the proceeds of the sale or sales remaining after the payment of all the debts of the corporation may be distributed pro rata among the holders of the stock issued and outstanding.



Section 10A-20-5.03 - Disposition of property of educational corporations where the stockholders are unknown or the number of shares is unknown.

(a) Where the charter of any educational corporation organized under the laws of this state, general or special, provides for the issuance of stock and the stockholders are unknown or where the amount or number of shares are unknown, the property of the corporation may be disposed of as follows: The acting trustees or directors having peaceable charge of the business and property of the corporation, whether legally elected or not, may contract to sell or otherwise dispose of the property of the corporation in the manner as they may deem best to carry out the purpose of the corporation, which action must be concurred in by a majority of the acting trustees or directors.

(b) Within 30 days after making the contract or agreement, the trustees or directors shall cause to be filed in the name of the corporation, in the circuit court of the county in which the property or the principal part thereof is situated, a petition in writing, verified by affidavit, setting forth the purposes of the corporation and that the stockholders are unknown or that the amount or number of shares are unknown, setting out the sale or disposition contemplated and that, in the judgment of the trustees or a majority of them, the disposition is best to carry out the purposes of the corporation. If any of the stockholders are known, the petition shall also set out their names and residence if known.

(c) On the filing of the petition, the register or clerk shall cause publication to be made as to unknown or nonresident stockholders as provided by law for publication as to nonresidents on the filing of complaints, he or she shall issue a summons to all resident stockholders named in the petition, which shall be served as other summons and the same proceedings had as to all the known stockholders named in the petition as provided for complaints.

(d) Within the time allowed for pleading to complaints, any known or unknown stockholder may come in and propound a claim and contest the disposition if he or she deems proper, and the petition shall be heard as other complaints, and the disposition confirmed or set aside, or the disposition made, of the property as the equities of the case may require.

(e) If the petition is not contested within the time allowed for pleading to complaints, the same may be submitted to the judge on affidavits and the charter of the corporation, or a certified copy thereof, and the judge may enter an order thereon ratifying the sale or disposition, or modifying the same and prescribing the terms and restrictions as the judge may deem best for carrying out the purposes of the corporation and authorizing a conveyance of the property by the trustees or the president and secretary of the board, which shall convey to the grantee all the title of the corporation or of any stockholder thereof in the property subject to the restrictions contained in the order or the judge may refuse to ratify the disposition.

(f) If any money is paid under the order, the same shall be paid to the register or clerk to be distributed under the orders of the court to the parties entitled thereto on proper proof.

(g) Any party contesting the petition may, at any time within 42 days after the entry of the order, prosecute an appeal to the Supreme Court as on final judgments in accordance with the Alabama Rules of Appellate Procedure, and the appeal may also be taken by the acting trustees or directors in the name of the corporation.






Article 6 - Health Care Services Plans.

Section 10A-20-6.01 - Applicability of article.

Any nonstock nonprofit corporations organized for the purpose of establishing, maintaining, and operating a health care service plan under which health services are furnished to the public who become subscribers to the plan pursuant to contracts are authorized and shall be governed by the provisions of this article.



Section 10A-20-6.02 - Incorporation.

(a) The incorporators of any corporation to be governed by this article shall prepare and file in the office of the judge of probate of the county in which the corporation is to have its principal place of business a certificate of formation stating an intention to become a corporation, which certificate of formation shall be signed by each of the incorporators and shall set forth:

(1) The name of the proposed corporation;

(2) The objects and purposes for which the corporation is organized;

(3) The location of the principal office of the corporation in this state; and

(4) The name and post office address of each incorporator, not less than three in number.

(b) The certificate of formation may also contain any other provisions, not inconsistent with the provisions of this article, which the incorporators may desire to insert for the regulation of the business or affairs of the corporation or which would be permitted nonprofit corporations by the Alabama Nonprofit Corporation Law. The filing of the certificate of formation shall be accompanied with payment of the filing fee payable to and for the benefit of the judge of probate provided for filing certificates of formation under Section 10A-1-4.31. The filing in the probate office of the certificate of formation effects the creation of a corporation for the purpose of establishing, maintaining, and operating a health care service plan as provided for in this article.



Section 10A-20-6.03 - Health care facilities which may participate.

Any health care facility capable of entering into a binding contract may participate as a member of the corporation if the health care facility:

(1) Is approved by the appropriate state licensing agency having regulatory control over the facility; and

(2) Is accepted as a member by majority vote of the corporation's board of directors.

The corporation and all health care facilities approved and accepted for membership shall enter into contracts which shall govern their respective rights and obligations and which shall be adopted and may be altered, amended, or repealed by majority vote of the board of directors of the corporation. The board of directors of the corporation may terminate the membership and the contract of any health care facility for any cause deemed proper by it at any time by a majority vote. Such member may be reinstated by a majority vote of the board of directors.



Section 10A-20-6.04 - Board of directors.

The property and business of the corporation shall be managed by a board of directors with the powers and authority necessary or incidental to the purposes of the corporation. The board shall be composed of not less than 15 nor more than 27 directors. Public directors, who shall reflect the social, economic, and geographic characteristics of the population served by the corporation, shall constitute at least a majority of the board. Providers of health care and their representatives may also serve on the board, but in no event may constitute a majority thereof. Persons who derive income from the delivery or administration of health care or services shall not be eligible to serve as public directors. The bylaws of the corporation shall contain a provision requiring the board:

(1) To establish a procedure for the disclosure of and the determination of whether a person is a provider or a representative of a provider of health care and possible conflict of interest situations with respect to directors; and

(2) To establish and select an advisory committee consisting of not more than seven persons, not members of the board, who are knowledgeable in providing health services and whose functions shall be to consult with and advise the board of directors.



Section 10A-20-6.05 - Bylaws.

The power to adopt, alter, amend, or repeal bylaws shall be vested in the board of directors. The bylaws may contain any provisions for the regulation and management of the affairs of the corporation, including provisions for the number and selection of the board of directors, not inconsistent with this article.



Section 10A-20-6.06 - Altering, amending, or changing certificate of formation

The corporation may change its corporate name, the location of its principal place of business, or make other alteration, amendment, or change in its certificate of formation, as may be desired in the following manner:

(1) Its board of directors by a majority vote thereof, either in person or by proxy, at any regular meeting of the board, or at any special meeting called for the purpose, shall adopt a resolution or resolutions setting forth the respect or respects in which the certificate of formation of the corporation shall be altered, amended, or changed;

(2) The report thereof, certified by the president or the secretary of the corporation under corporate seal, if any, shall be filed and recorded in the office of the judge of probate of the county in which the corporation was organized; and

(3) Upon the filing of same, its certificate of formation shall be deemed to be altered, amended, or changed; provided, that the certificate of alteration, amendment, or change shall contain only the provisions as would be lawful and proper to insert in an original certificate of formation made at the time of making the amendment.



Section 10A-20-6.07 - Certificates of authority; contracts with public.

Every corporation organized under this article shall procure from the Commissioner of Insurance a certificate of authority to do business, for which the corporation shall pay the sum of two hundred dollars ($200), and the certificates of authority shall be renewed thereafter on or before the first day of March of each year. The corporation may then enter into contracts with the public, subject to the restrictions contained in this article, for benefits under its health service plan. It shall be the duty of the corporation to enter into contracts with and issue certificates to those of the public who may desire to avail themselves of the benefits of the health service plan and who, under its rules and regulations, make application and are eligible therefor. The contracts may provide for more than one class of services or benefits, may designate the person or persons, or the class of persons, entitled thereto, may designate the health care facilities and providers which render the services provided for, and may specify the charge or dues required to be paid for the services or benefits. No corporation shall issue or sell any contract until the form of the same has been filed with the Commissioner of Insurance.



Section 10A-20-6.08 - License, privilege, or other taxes by municipalities or counties prohibited.

No license, privilege, or other tax shall be charged any corporation organized under this article by or on behalf of any city or municipality of this state, and no license, privilege, or other tax in excess of the amount paid to the state under this article shall be charged any corporation by or on behalf of any county of this state.



Section 10A-20-6.09 - Selection of health care facility by certificate holders.

Any holder in good standing of a certificate for a health service may select any health care facility which may be designated by a corporation to render the necessary health service thereunder.



Section 10A-20-6.10 - Regulation of rates, charges, fees, and dues.

The rates, charges, fees, and dues to be paid by the public for benefits under a health service plan and for contracts or certificates covering same shall not be unreasonably high or excessive, shall be adequate to meet the liability assumed under the contracts and all expenses in connection therewith, shall be adequate for the safeness and soundness of the corporation, and shall take into account past and prospective loss experience. A health care service corporation shall file with the Commissioner of Insurance any change in its rates, charges, fees, and dues, and, as soon as reasonably possible after the filing has been made the commissioner shall, in writing, approve or disapprove the same, provided that, unless disapproved within 30 days after filing, the changed rates, charges, fees, or dues shall be deemed to be approved. The commissioner shall approve the rates, charges, fees, and dues which are consistent with and shall disapprove the rates, charges, fees, and dues which are not consistent with the standards and factors set forth in the first sentence of this section; provided, that notwithstanding the foregoing, when a filing of changes in rates, charges, fees, and dues for existing classifications of risks does not involve a change in the relationship between the rates and the expense portion thereof or does not involve a change of the element of expenses which are paid as a percentage of premiums and does not involve a change in rate relativities among the classifications on any basis other than loss experience, the changed rates in the filing shall become effective upon the date or dates specified in the filing and shall be deemed to meet the requirements of this section.



Section 10A-20-6.11 - Examination power of Commissioner of Insurance.

The Commissioner of Insurance or any of his or her designated deputies or examiners shall have the power of visitation and examination into the affairs of the corporation, shall have free access to all books, papers, and documents that relate to the business of the corporation, and may summon and qualify witnesses under oath and examine them in relation to the affairs, transactions, and conditions of the corporation and make public disclosure of his or her findings. The examination shall be made at the expense of the corporation.



Section 10A-20-6.12 - Certificates for agents; filing of health service certificates.

Persons representing a health care service corporation organized under this chapter in writing or soliciting health care certificates for the corporation, and the health care service corporation with respect thereto, shall be subject to Chapters 7 and 8A of Title 27.



Section 10A-20-6.13 - Deposit of securities with State Treasurer.

Every health care service corporation shall deposit with, and thereafter maintain on deposit with, the Treasurer of the State of Alabama bonds of the United States government or of the State of Alabama, or of any subdivision thereof, or first mortgages on real estate situated in Alabama securing an indebtedness not in excess of 50 percent of the appraised value thereof, subject to the approval of the Commissioner of Insurance, in an amount to be determined as of the first day of January of each year as follows:

(1) Every company whose gross annual premium receipts from business done within this state for the preceding year ending December 31 are less than fifty thousand dollars ($50,000) shall so deposit and maintain securities of par and market value not less than five thousand dollars ($5,000);

(2) Every company whose gross annual premium receipts so computed are in excess of fifty thousand dollars ($50,000) and less than one hundred fifty thousand dollars ($150,000) shall so deposit and maintain the securities of par and market value not less than ten thousand dollars ($10,000);

(3) Every company whose such gross annual premium receipts so computed are in excess of one hundred fifty thousand dollars ($150,000) and less than two hundred fifty thousand dollars ($250,000) shall so deposit and maintain the securities of par and market value not less than fifteen thousand dollars ($15,000); and

(4) Every such company whose such gross annual premium receipts so computed shall exceed the sum of two hundred fifty thousand dollars ($250,000) shall so deposit and maintain the securities of a par and market value of not less than twenty thousand dollars ($20,000); provided, that before any company shall be licensed to, or shall, engage in any business in this state, it shall so make an initial deposit of the securities of a par and market value not less than three thousand dollars ($3,000).

The securities so deposited may from time to time with the approval of the Commissioner of Insurance and the Treasurer be replaced by other authorized securities of equal value. The deposit so maintained shall constitute a trust fund primarily for the security of persons holding certificates or policies of the company.



Section 10A-20-6.14 - Filing of annual statements.

(a) On or before the first day of March of each year, every company transacting business under this article in this state shall file with the Commissioner of Insurance a statement showing the amount of gross dues received by it for business done in this state during the preceding calendar year ending December 31 and the number of contracts or certificates outstanding.

(b) The corporation shall, annually, on or before the first day of March, file in the Office of the Commissioner of Insurance a statement, verified by at least two of the principal officers of the corporation, showing its condition on December 31 next preceding, which shall be in the form, and shall contain the matters, as the Commissioner of Insurance shall prescribe. Every corporation shall set up as the liability for unperformed contracts or unearned dues on all outstanding certificates 95 percent of the unearned net dues or charges collected on the contracts computed on a monthly basis, by net dues is meant the amount received by the corporation less acquisition costs. Every corporation shall at all times hold assets equal to the aggregate amount so computed over and above all other liabilities, but the Commissioner of Insurance shall allow to the credit of every company in the account of its financial condition all assets as are, or can be made, available for the payment of claims or losses in Alabama.



Section 10A-20-6.15 - Review of decisions, etc., by Commissioner of Insurance.

All decisions, findings, and orders of the Commissioner of Insurance made under this article shall be subject to review, revision, and reversal by proper proceedings brought in any court of competent jurisdiction within 30 days from the date of the decision, finding, or order; and the decision of the court may be reviewed by appeal.



Section 10A-20-6.16 - Applicability of insurance laws.

(a) No statute of this state applying to insurance companies shall be applicable to any corporation organized under this article and amendments thereto or to any contract made by the corporation; except the corporation shall be subject to all of the following:

(1) The provisions regarding annual premium tax to be paid by insurers on insurance premiums.

(2) Chapter 55 of Title 27, regarding the prohibition of unfair discriminatory acts by insurers on the basis of an applicant's or insured's abuse status.

(3) The Medicare Supplement Minimum Standards set forth in Article 2 of Chapter 19 of Title 27, and Long-Term Care Insurance Policy Minimum Standards set forth in Article 3 of Chapter 19 of Title 27.

(4) Section 27-1-17, requiring insurers and health plans to pay health care providers in a timely manner.

(5) Chapter 56 of Title 27, regarding the Access to Eye Care Act.

(6) Rules promulgated by the Commissioner of Insurance pursuant to Sections 27-7-43 and 27-7-44.

(7) Chapter 54 of Title 27.

(8) Chapter 57 of Title 27, requiring coverage to be offered for the payment of colorectal cancer examinations for covered persons who are 50 years of age or older, or for covered persons who are less than 50 years of age and at high risk for colorectal cancer according to current American Cancer Society colorectal cancer screening guidelines.

(9) Chapter 58 of Title 27, requiring that policies and contracts including coverage for prostate cancer early detection be offered, together with identification of associated costs.

(10) Chapter 59 of Title 27, requiring that policies and contracts including coverage for chiropractic be offered, together with identification of associated costs.

(11) Chapter 54A of Title 27, requiring that policies and contracts cover certain treatment for Autism Spectrum Disorder under certain conditions.

(12) Chapter 12A of Title 27.

(13) Chapter 2B of Title 27.

(b) The provisions in subsection (a) that require specific types of coverage to be offered or provided shall not apply when the corporation is administering a self-funded benefit plan or similar plan, fund, or program that it does not insure.






Article 7 - Industrial Development Corporation.

Section 10A-20-7.01 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) BOARD OF DIRECTORS. The board of directors of the corporation created under this article.

(2) CORPORATION. An Alabama industrial development corporation created under this article.

(3) FINANCIAL INSTITUTION. Any banking, mortgaging corporation or trust company, savings and loan association, insurance company or related corporation, partnership, foundation, pension funds or other institution engaged primarily in lending or investing funds.

(4) LOAN LIMIT. For any member, the maximum amount permitted to be outstanding at one time on loans made by the member to the corporation, as determined under the provision of this article.

(5) MEMBER. Any financial institution authorized to do business within this state which shall undertake to lend money to a corporation created under this article, upon its call and in accordance with the provisions of this article.

(6) STATE. The State of Alabama.



Section 10A-20-7.02 - Incorporation.

(a) Five or more financial institutions or persons, a majority of whom shall be residents of this state, who may desire to create an industrial development corporation under the provisions of this article for the purpose of promoting, developing, and advancing the prosperity and economic welfare of the state and, to that end, to exercise the powers and privileges provided in this article may be incorporated by filing in the office of the Secretary of State, as provided in this section, a certificate of formation. The filing of the certificate shall be accompanied by a filing fee in the amount prescribed to be paid to the Secretary of State under Section 10A-1-4.31 in connection with the filing of a certificate of formation. The certificate of formation shall contain:

(1) The name of the corporation which shall include the words "industrial development corporation of Alabama."

(2) The location of the principal office of the corporation, but the corporation may have offices in other places within the state as may be fixed by the board of directors.

(3) The purposes for which the corporation is founded, which shall be to promote, stimulate, develop, and advance the business prosperity and economic welfare of Alabama and its citizens, to encourage and assist through loans, investments, or other business transactions in the location of new business and industry in this state, to rehabilitate and assist existing business and industry, to stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of this state, to provide maximum opportunities for employment, encourage thrift, and improve the standard of living of the citizens of this state, to cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural, and recreational developments in this state, and to provide financing for the promotion, development, and conduct of all kinds of business activity in this state.

(4) The names and post office addresses of the members of the first board of directors, who, unless otherwise provided by the governing documents, shall hold office for the first year of existence of the corporation or until their successors are elected and have qualified.

(5) Any provision which the incorporators may choose to insert for the regulation of the business and for the conduct of the affairs of the corporation and any provision creating, dividing, limiting, and regulating the powers of the corporation, the directors, stockholders or any class of the stockholders, including, but not limited to, a list of the officers and provisions governing the issuance of stock certificates to replace lost or destroyed certificates; provided, that no provision shall be contained for cumulative voting for directors.

(6) The amount of authorized capital stock and the number of shares into which it is divided, the par value of each share and the amount of the capital with which it will commence business and, if there is more than one class of stock, a description of the different classes, the names and post office addresses of the subscribers of stock and the number of shares subscribed by each. The aggregate of the subscription shall be the minimum amount of the capital with which the corporation shall commence business, which shall be not less than one hundred thousand dollars ($100,000). The certificate of formation may also contain any provision consistent with the laws of this state for the regulation of the affairs of the corporation.

(7) The certificate of formation shall be in writing, subscribed by not less than three natural persons competent to contract, acknowledged by each of the subscribers before an officer authorized to take acknowledgments, and filed in the office of the Secretary of State for approval. A duplicate copy so subscribed and acknowledged may also be filed.

(8) The certificate of formation shall recite that the corporation is organized under this article.

(b) The Secretary of State shall not approve the certificate of formation for a corporation organized under this article until a total of at least five national banks, state banks, mortgage banks, federal savings and loan associations, state savings and loan associations, domestic building and loan associations, pension funds, or insurance companies authorized to do business within this state, or any combination thereof, have agreed in writing to become members of the corporation; and the written agreement shall be filed with the Secretary of State with the certificate of formation and the filing of same shall be a condition precedent to the approval of the certificate of formation by the Secretary of State. Whenever the certificate of formation shall have been filed in the office of the Secretary of State and approved by him or her and all filing fees and taxes prescribed by Alabama statutes, including Section 10A-1-4.31, have been paid, the subscribers, their successors, and assigns shall constitute a corporation, and the corporation shall then be authorized to commence business and stock thereof to the extent herein, or hereafter, duly authorized may from time to time be issued.



Section 10A-20-7.03 - First meeting.

(a) The first meeting of the corporation shall be called by a notice signed by three or more of the incorporators, stating the time, place, and purpose of the meeting, a copy of which notice shall be mailed or delivered to each incorporator at least five days before the day appointed for the meeting. The first meeting may be held without such notice upon agreement in writing to that effect, signed by all the incorporators. There shall be recorded in the minutes of the meeting a copy of the notice or of the unanimous agreement of the incorporators.

(b) At the first meeting, the incorporators shall organize by the choice, by ballot, of a temporary clerk, by the adoption of bylaws, by the election by ballot of directors, and by action upon such other matters within the powers of the corporation as the incorporators may see fit. The temporary clerk shall be sworn and shall make and attest a record of the proceedings. Ten of the incorporators shall be a quorum for the transaction of business.



Section 10A-20-7.04 - Powers of corporation.

In furtherance of its purposes and in addition to the powers now or hereafter conferred on business corporations by Alabama statutes, the corporation shall, subject to the restrictions and limitations contained in this section, have the following powers:

(1) To elect, appoint, and employ officers, agents, and employees to make contracts and incur liabilities for any of the purposes of the corporation; provided, that the corporation shall not incur any secondary liability by way of guaranty or endorsement of the obligations of any person, firm, corporation, joint stock company, association, or trust or in any other manner.

(2) To borrow money from its members and the small business administration and any other similar federal agency for any of the purposes of the corporation, to issue therefor its bonds, debentures, notes, or other evidences of indebtedness, whether secured or unsecured, and to secure the same by mortgage, pledge, deed of trust, or other lien on its property, franchises, rights, and privileges of every kind and nature, or any part thereof of interest therein, without securing stockholder or member approval.

(3) To make loans to any person, firm, corporation, joint-stock company, association, or trust and to establish and regulate the terms and conditions with respect to the loans and the charges for interest and service connected therewith; provided, however, that the corporation shall not approve any application for a loan unless and until the person applying for the loan shall show that the person has applied for the loan through ordinary banking channels and that the loan has been refused by at least one bank or other financial institution.

(4) To purchase, receive, hold, lease, or otherwise acquire and to sell, convey, transfer, lease, or otherwise dispose of real and personal property, together with the rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by the corporation from time to time in the satisfaction of debts or enforcement of obligations.

(5) To acquire the goodwill, business, rights, real and personal property, and other assets, or any part thereof or interest therein, of any persons, firms, corporations, joint-stock companies, associations, or trusts and to assume, undertake or pay the obligations, debts, and liabilities of any person, firm, corporation, joint-stock company, association, or trust, to acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments thereon or for the purpose of disposing of the real estate to others for the construction of industrial plants or other business establishments and to acquire, construct or reconstruct, alter, repair, maintain, operate, sell, convey, transfer, lease, or otherwise dispose of industrial plants or business establishments.

(6) To acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of the stock, shares, bonds, debentures, notes, or other securities and evidences of interest in, or indebtedness of, any person, firm, corporation, joint-stock company, association, or trust and, while the owner or holder thereof, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon.

(7) To mortgage, pledge, or otherwise encumber any property, right, or thing of value acquired pursuant to the powers contained in subdivision (4), (5), or (6) as security for the payment of any part of the purchase price thereof.

(8) To cooperate with, and avail itself of, the facilities of the United States Department of Commerce, the state planning and industrial development board, and any other similar state or federal governmental agencies and to cooperate with, assist, and otherwise encourage organizations in the various communities of the state in the promotion, assistance, and development of the business prosperity and economic welfare of the communities, of this state or of any part thereof.

(9) To do all acts and things necessary or convenient to carry out the powers expressly granted in this article.



Section 10A-20-7.05 - Membership - Application; when effective.

Any financial institution may request membership in the corporation by making application to the board of directors on the form in the manner as the board of directors may require, and membership shall become effective upon acceptance of the application by the board.



Section 10A-20-7.06 - Membership - Withdrawal.

(a) Membership in the corporation shall be for the duration of the corporation; provided, that upon written notice given to the corporation five years in advance, a member may withdraw from membership in the corporation at the expiration date of the notice.

(b) A member shall not be obligated to make any loans to the corporation pursuant to calls made subsequent to notice of the intended withdrawal of the member.



Section 10A-20-7.07 - Directors and officers.

(a) The business and affairs of the corporation shall be managed and conducted by a board of directors, a president, a vice-president, a secretary, a treasurer, and other officers and agents as the corporation by its bylaws shall authorize. The board of directors shall consist of a number not less than 15 nor more than 21, as shall be determined in the first instance by the incorporators and thereafter annually by the members and the stockholders of the corporation. The board of directors may exercise all the powers of the corporation except such as are conferred by law or by the bylaws of the corporation upon the stockholders or members and shall choose, or appoint, all the agents and officers of the corporation and fill all vacancies except vacancies in the office of a director, which shall be filled as provided in this section. The board of directors shall be elected in the first instance by the incorporators and thereafter at the annual meeting, which annual meeting shall be held during the month of January or, if no annual meeting shall be held in the year of incorporation, then within 90 days after the approval of the certificate of formation at a special meeting as provided in this section. At each annual meeting or at each special meeting, held as provided in this section, the members of the corporation shall elect two thirds of the board of directors, and the stockholders shall elect the remaining directors. The directors shall hold office until the next annual meeting of the corporation, or special meeting held in lieu of the annual meeting after the election, and until their successors are elected and qualified, unless sooner removed in accordance with the provisions of the bylaws. Any vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the stockholders shall be filled by the directors elected by the stockholders.

(b) Directors and officers shall not be responsible for losses unless the same shall have been occasioned by the willful misconduct of the directors and officers.



Section 10A-20-7.08 - Corporation to be state development company.

Any corporation organized under this article shall be a state development company, as defined in the Small Business Investment Act of 1958, or any other similar federal legislation, and shall be authorized to operate on a statewide basis.



Section 10A-20-7.09 - Powers of stockholders and members.

(a) The stockholders and the members of the corporation shall have the following powers of the corporation:

(1) To determine the number of and elect directors as provided in Section 10A-20-7.07.

(2) To make, amend, and repeal bylaws.

(3) To amend this charter as provided in Section 10A-20-7.20.

(4) To dissolve the corporation as provided in Section 10A-20-7.22.

(5) To do all things necessary or desirable to secure aid, assistance loans, and other financing from any financial institutions and from any agency established under the Small Business Investment Act of 1958, or other similar federal laws now or hereafter enacted.

(6) To exercise the other of the powers of the corporation consistent with this article as may be conferred on the stockholders and the members by the bylaws.

(b) As to all matters requiring action by the stockholders and the members of the corporation, the stockholders and members shall vote separately thereon by classes and, except as otherwise provided in this article, the matters shall require the affirmative vote of a majority of the votes to which the stockholders present or represented at the meeting shall be entitled and the affirmative vote of a majority of the votes to which the members present or represented at the meeting shall be entitled.

(c) Each stockholder shall have one vote, in person or by proxy, for each share of capital stock held, and each member shall have one vote, in person or by proxy; except, that any member having a loan limit of more than one thousand dollars ($1,000) shall have one additional vote, in person or by proxy, for each additional one thousand dollars ($1,000) which the member is authorized to have outstanding on loans to the corporation at any one time as determined under subdivision (3)b. of Section 10A-20-7.11.



Section 10A-20-7.10 - Rights to shares, bonds, securities, or other evidences of corporate indebtedness.

(a) Notwithstanding any rule at common law, any provision of any general or special law or any provision in their respective charters, agreements of association, certificate of formation, or trust indentures:

(1) Any person, including all domestic corporations organized for the purpose of carrying on business within this state, and further including, without implied limitation, public utility companies, insurance companies, foreign corporations licensed to do business within this state, all financial institutions, as defined in Section 10A-20-7.01, and all trusts, are hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by, or the shares of the capital stock of, the corporation and, while owners of the stock, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the state, except as otherwise provided in this article; provided, however, that a financial institution which does not become a member of the corporation shall not be permitted to acquire any shares of the capital stock of the corporation;

(2) All financial institutions are hereby authorized to become members of the corporation and to make loans to the corporation as provided in Section 10A-20-7.11; and

(3) Each financial institution which becomes a member of the corporation is hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by, or the shares of the capital stock of, the corporation and, while owners of the stock, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the state; provided, that the amount of the capital stock of the corporation which may be acquired by any member pursuant to the authority granted in this section shall not exceed 10 percent of the loan limit of the member.

(b) The amount of capital stock of the corporation which any member is authorized to acquire pursuant to the authority granted in this section is in addition to the amount of capital stock in corporations which the member may otherwise be authorized to acquire.



Section 10A-20-7.11 - Loans to corporation by members.

Each member of the corporation shall make loans to the corporation as and when called upon by it to do so on the terms and other conditions as shall be approved from time to time by the board of directors, subject to the following conditions:

(1) All loan limits shall be established at the one thousand dollars ($1,000) amount nearest to the amount computed in accordance with the provisions of this section.

(2) No loan to the corporation shall be made if immediately thereafter the total amount of the obligations of the corporation would exceed 50 times the amount then paid in on the outstanding capital stock of the corporation.

(3) The total amount outstanding on loans to the corporation made by any member at any one time, when added to the amount of the investment in the capital stock of the corporation then held by the member, shall not exceed:

a. Twenty percent of the total amount then outstanding on loans to the corporation by all members, including in the total amount outstanding amounts validly called for loan but not yet loaned.

b. The following limit, to be determined as of the time the member becomes a member on the basis of the audited balance sheet of the member at the close of its fiscal year immediately preceding its application for membership or, in the case of an insurance company, its last annual statement to the State Insurance Commissioner:

1. Two and one-half percent of the capital and surplus of commercial banks and trust companies;

2. One half of one percent of the total outstanding loans made by savings and loan associations, and building and loan associations;

3. Two and one-half percent of the capital and unassigned surplus of stock insurance companies, except fire insurance companies;

4. Two and one-half percent of the unassigned surplus of mutual insurance companies, except fire insurance companies;

5. One tenth of one percent of the assets of fire insurance companies; and

6. The limits as may be approved by the board of directors of the corporation for other financial institutions.

(4) Subject to subdivision (3)a., each call made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the adjusted loan limit of each member bears to the aggregate of the adjusted loan limits of all members. The adjusted loan limit of a member shall be the amount of the member's loan limit, reduced by the balance of outstanding loans made by the member to the corporation and the investment in capital stock of the corporation held by the member at the time of the call.

(5) All loans to the corporation by members shall be evidenced by bonds, debentures, notes, and other evidences of indebtedness of the corporation, which shall be freely transferable at all times and which shall bear interest at a rate of not less than one quarter of one percent in excess of the rate of interest determined by the board of directors to be the prime rate prevailing at the date of issuance thereof on unsecured commercial loans.



Section 10A-20-7.12 - Credit of state not to be pledged.

Under no circumstances shall the credit of the state be pledged to any corporation organized under this article.



Section 10A-20-7.13 - Taking of security by mortgage or otherwise.

Notwithstanding the provisions of any other law of this state, now or hereinafter enacted, any corporation organized under this article shall be authorized to take and receive security by a mortgage, or otherwise, on property, real and personal.



Section 10A-20-7.14 - Tax exemptions, credits, and privileges.

Any tax exemptions, tax credits, or tax privileges granted to banks, savings and loan associations, trust companies, and other financial institutions by any general laws are granted to corporations organized pursuant to this article.



Section 10A-20-7.15 - Occupational license taxes.

Every corporation organized and engaged in business under this article shall pay an annual state occupational license tax of fifty dollars ($50). Counties and municipalities are authorized in addition to levy an occupational license tax.



Section 10A-20-7.16 - Setting apart of earned surplus.

Each year, the corporation shall set apart as earned surplus not less than 10 percent of its net earnings for the preceding fiscal year until the surplus shall be equal in value to one half of the amount paid in on the capital stock then outstanding. Whenever the amount of surplus established herein shall become impaired, it shall be built up again to the required amount in the manner provided for its original accumulation. Net earnings and surplus shall be determined by the board of directors, after providing for such reserves as the directors deem desirable, and the determination of the directors made in good faith shall be conclusive on all persons.



Section 10A-20-7.17 - Deposit of funds in designated depository.

The corporation shall not deposit any of its funds in any banking institution unless the institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated. The corporation shall not receive money on deposit.



Section 10A-20-7.18 - Annual examination and reports.

The corporation shall be examined at least once annually by a certified public accountant and shall file reports of its condition annually with the Secretary of State, who in turn shall make copies of the reports available to the Governor. The corporation shall pay the actual cost of the examinations. The Alabama Banking Code applies where the code is not in conflict with this article.



Section 10A-20-7.19 - Fiscal year.

Corporations organized under this article shall adopt the calendar year as their fiscal year.



Section 10A-20-7.20 - Amendment of certificate of formation.

(a) The certificate of formation may be amended by the votes of the stockholders and the members of the corporation, voting separately by classes, and the amendments shall require approval by the affirmative vote of two thirds of the votes to which the stockholders shall be entitled and two thirds of the votes to which the members shall be entitled; provided, that no amendment of the certificate of formation which is inconsistent with the general purposes expressed in this article, which authorizes any additional class of capital stock to be issued or which eliminates or curtails the right of the state Comptroller to examine the corporation or the obligation of the corporation to make reports as provided in Section 10A-20-7.18 shall be made; and provided further, that no amendment of the certificate of formation which increases the obligation of a member to make loans to the corporation, makes any change in the principal amount, interest rate, maturity date, in the security or credit position of any outstanding loan of a member to the corporation, affects a member's right to withdraw from membership as provided in this article, or affects a member's voting rights as provided in this article shall be made without the consent of each member affected by the amendment.

(b) Within 30 days after any meeting at which an amendment of the certificate of formation has been adopted, a certificate of amendment signed and sworn to by the president, treasurer, and a majority of the directors, setting forth the amendment and due adoption thereof, together with the filing fee prescribed by Section 10A-1-4.31 payable to the Secretary of State in connection with filing an amendment to a certificate of formation, shall be submitted to the Secretary of State who shall examine them and, if he or she finds that they conform to the requirements of this article, shall so certify and endorse his or her approval thereon. Thereupon, the certificate of amendment shall be filed in the office of the Secretary of State, and no such amendment shall take effect until the certificate of amendment has been filed.



Section 10A-20-7.21 - Duration of corporation.

The period of duration of the corporation shall be 50 years, subject, however, to the right of the stockholders and the members to dissolve the corporation prior to the expiration of the period as provided in Section 10A-20-7.22.



Section 10A-20-7.22 - Dissolution.

A corporation may, upon the affirmative vote of two thirds of the votes to which the stockholders shall be entitled and two thirds of the votes to which the members shall be entitled, dissolve the corporation. Upon dissolution of the corporation, none of the corporation's assets shall be distributed to the stockholders until all sums due the members of the corporation as creditors thereof have been paid in full.



Section 10A-20-7.23 - Applicability of laws regulating securities.

The provisions of Title 8 and any other laws of this state regulating the issue, registration, and sale of securities shall not apply to any security issued by a corporation organized under this article.






Article 8 - Local Fraternal Orders.

Section 10A-20-8.01 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AFFILIATED ORGANIZATIONS. Organizations or boards deriving their powers, functions, funds, and property directly from the parent organization, as defined in this section, or from its law-making body and does not mean organizations or boards organized under or answerable to any state organization, board, convention, or authority constituting a branch of the parent organization.

(2) CHANGE OF SOCIAL POLICIES. Any substantial and material change in or departure from the rules, social creed, jurisdictional system, authoritative pronouncements, or other fraternal law relating to the social standards, practices, or policies of the parent organization or its affiliated institutions, as the same existed at the time of affiliation or merger of the local organization, and which change is contrary to the way of life of the majority group.

(3) FRATERNAL ORDER. An organization wherein a group of men, women or men and women, are bound together for the purposes of advancing their educational, social or other benefits; also the relation of persons associating on the footing of brothers; also, a body or class of persons having common purposes and interests; brothers including sisters and sisters including brothers.

(4) FRATERNAL PROPERTY. All property, real, personal, or mixed, belonging to, or in the possession of, the local order, as defined in this section, or title to which is vested in the local order, or in trustee for the use and benefit of the local fraternal order or a corporation if the local fraternal order is incorporated, whether the use and benefit are expressed in title instruments or not.

(5) LOCAL FRATERNAL ORDER. Any chapter, order, club, lodge, association, mission, subdivision, active, alumni, or fraternal brotherhood, whether or not incorporated, in any city, town, or county in Alabama, which holds title to, or a fiduciary or trust interest in, property or the income therefrom and which is affiliated with, or recognizes the rules, administrative, jurisdictional, or other superior authority of, a larger denominational body of the same order. The term "local order" shall also include any organization organized in Alabama for fraternal, charitable, or educational purposes having title to, administrative supervision, or control, in trust, over property subject to any such higher jurisdiction or authority.

(6) MAJORITY GROUP. Sixty-five percent or more of membership, resident in Alabama, enrolled in any local fraternal order, not including members who are minors under the age of 19 years at the date of filing the complaint or, with respect to any corporation or group organized in Alabama for fraternal, charitable, or educational purposes, "majority group" means 65 percent, or more, of the adult membership resident in Alabama of any governing or voting board having voting authority in the control or administration of the organization.

(7) PARENT FRATERNAL ORDER. The larger denominational body or authority having jurisdiction over or affiliated with the local fraternity, alumni association, chapter, camp, lodge, mission, or fraternal order, having under the plan of organization of the particular fraternal order jurisdiction in the matter or practice of faith, rules, membership, property, social creed or pronouncements, or other organic or administrative function of that fraternal order, the designation "parent organization" being applicable to the authority whose action or interpretation is made the basis for relief and protection hereunder.

(8) TRUST CLAUSE. Any clause or provision inserted in a deed, transfer, will, or contract or which is required by the law or rules of the parent organization to be so inserted providing that property acquired by the local order, or in the name of trustees or a corporation for the use of the local organization, shall be held in trust for the use and benefit of the parent organization, or one or more of its affiliates, members, officers, or agents, or a clause in the deed, will, fraternal law, or rules providing substantially as follows:

In trust, that the premises shall be used, kept, and maintained as a place of fraternal work of the parent organization or as a place of residence for the use and occupancy of members of the parent organization subject to the rules, usage, and fraternal appointments of the order as from time to time authorized and declared by the law-making bodies of the fraternal organization.

(9) WITHDRAW or WITHDRAWAL. The voluntary action of the majority group taken or initiated to sever the affiliation, connection, or fraternal ties of the local organization with or from the parent organization as authorized by this article.



Section 10A-20-8.02 - Right of majority group of local organization in fraternal property.

The right and equity are hereby recognized and declared on behalf of the majority group of any local organization owning title to or an interest in fraternal property to preserve and protect the same from impairment or loss, to prevent fraternal property held subject to the trust clause from being converted to or used for an unintended or different use or purpose due to a change of social policies of the parent organization, and to be relieved of a material miscarriage of intent or understanding, failure of or departure from the intent or understanding of the local organization, or the majority group thereof, with respect to its use of the fraternal property or the conduct of its traditional social practices due to a change of social policies of the parent organization or of any one or more of its affiliated organizations.



Section 10A-20-8.03 - Withdrawal from parent organization and use of fraternal property free from trust clause.

(a) The majority group of any local organization may withdraw from the parent organization and, upon withdrawal, shall be permitted to devote the fraternal property to the uses originally intended free of the influence of the trust clause; provided, that the facts upon which the right of withdrawal is conditioned under this section shall be judicially determined to exist in and by a judicial proceeding as provided for in this article.

(b) While this article is not intended to control any rules, fraternal, educational, social, or other formula or practice of the parent organization, one of its purposes is to afford an effective remedy and procedure for the preservation and protection of trust, charitable, educational, or fraternal property from impairment or loss thereof when the intended trust use thereof is threatened as a proximate result of subsequent action by the parent organization inconsistent with the basic intent or assumption inherent in, or expressed and fixed before, during, or in, the acquisition or dedication thereof.



Section 10A-20-8.04 - Right to set up unit independent of parent corporation.

Whenever, as a result of action of the parent organization, any of its authoritative subdivisions, or its law-making body the majority group of any local organization shall determine that there has been a change of social policies, within the meaning of this section, or that any act, declaration, law, policy, social creed, or jurisdictional system of the parent organization is contrary to the basic intent, understanding, or basic assumption existing between the contributors, donors, or grantors of the fraternal property and the local organization or between the contributors, grantors, or donors and any trustee of property held for the benefit of the local organization or held by, or for, the use of the local organization subject to the trust clause and whenever a majority group shall find and determine that the act, declaration, or policy of the parent organization is not only contrary to the basic intent, understanding, or assumption, but that acquiescence therein would be contrary to the welfare of the local organization or the peace, order, friendliness, or goodwill within the membership of the local organization, be inconsistent with the effective and harmonious continuation of fraternal work, or involve the organization in public controversy, thereupon the majority group shall have the right, without sacrifice or loss of any title, interest, or matured equity or rights in property, funds, or benefits, to set up a local organization or unit independent of the authority of the parent organization, and the local organization or unit so set up shall be in corporate form as may be provided for under the laws of Alabama for the formation of fraternal or nonprofit charity corporations.



Section 10A-20-8.05 - Declaratory actions - Institution of action.

Upon resolution or written declaration by the majority group, upon giving 30 days' notice to the parent organization, and upon giving like notice to the organization membership or the official governing body of the local organization, a corporation formed by the majority group shall be authorized to institute a civil action on behalf of itself and the majority group at the cost of the plaintiff if none of the defendants contest the action, otherwise, the costs to be taxed within the discretion of the circuit court of the county in which the local organization is located, for a judicial finding and declaratory action as provided in this section. Such proceeding or action shall state the facts as to the basis for relief from miscarriage of basic intent and understanding, as provided in this article, and any other factors or equities entitling the plaintiff to the relief sought.



Section 10A-20-8.06 - Declaratory actions - Service of process.

Service of process in an action or proceeding may be had on the local organization by service on its administrative authority, one or more senior or representative members or other similar authority of the organization by service on the parent organization by serving any representative official, members, or employees thereof, by service on the trustee, person, or corporation in which the record title to the fraternal property sought to be affected by the proceeding is held or vested, and by service on any other defendant having a justifiable interest in the relief sought. Service by publication or otherwise may be had on any nonresident in the manner provided in the Alabama Rules of Civil Procedure pertaining to class actions and other methods of service of process.



Section 10A-20-8.07 - Declaratory actions - Averments of plaintiff.

The plaintiff in an action may aver as a separate aspect or equity that the parent organization has made or sanctioned material changes in the laws, rules, social creed, or jurisdictional system with respect to social standards, practices, or policies which changes are opposed to the views, beliefs, or way of life of the majority group and which changes are substantially and materially different from the status of the laws, rules, social creed, or jurisdictional system of the parent organization with respect to its social standards, practices, or policies existing at the time the local organization became affiliated or merged with the parent organization, and may further aver that changes, insofar as they negate or depart from the basic intent and understanding of the majority group, are constructively fraudulent, collusive, or arbitrary, as those terms are defined or referred to in the law. Upon proof of the averments, the plaintiff shall be entitled to the relief provided by this article.



Section 10A-20-8.08 - Declaratory actions - Judgment.

If on final hearing the court shall find that the organization of the plaintiff corporation, subject to such further or amended conditions or provisions as the court may require or approve, is equitable and appropriate for administration as a fraternal or charitable trust and that the withdrawal of the fraternal property from subjection to the action complained of is equitable and appropriate under the cy-pres doctrine or otherwise, the court shall enter judgment accordingly, declaring the status, rights, and equities involved and, on final compliance, shall order its approval for the record, as well as grant any other relief appropriate in the premises.



Section 10A-20-8.09 - Averments as to loans from parent organization; judgment to provide for repayment and lien for unsecured loans.

The complaint in any action authorized by this article shall state whether or not the local organization obtained from the parent organization or any of its affiliated organizations a loan or grant of funds with which to defray, in whole or in part, the cost of constructing or acquiring any of the buildings or real estate included in the fraternal property sought to be withdrawn, and if the loan or grant was obtained within 20 years prior to filing the complaint, then it shall aver the amount thereof and the date the loan or grant was obtained and whether, if it be a loan, it is secured by a lien instrument. If the court grants the right to withdraw as requested in the complaint and further grants a confirmation of title to property in the local organization, free of the trust clause, it shall determine the amount of the unsecured loan or grant and that the same was made within 20 years of filing the complaint, if that be true, and shall order that the loan, if unsecured, or grant shall be repaid without interest to the date of the judgment, within a reasonable time to be fixed by the court, as a condition to granting the relief sought and shall fix a lien on the fraternal property of the local organization to secure the repayment of the unsecured loan or grant.



Section 10A-20-8.10 - Effect of article on existing liens or mortgages.

Nothing in this article shall be construed to affect the validity of any existing lien or mortgage on the fraternal property or part thereof.






Article 9 - Single-tax and other Mutal Economic Associations.

Section 10A-20-9.01 - Incorporation.

Ten or more persons desiring to associate themselves together for nonprofit purposes in the sense of not paying interest or dividends on stock, but for mutual benefit through the application of cooperation, single-tax, or other economic principles, may become a body corporate in the manner following:

(1) The persons proposing to form the corporation shall file with the judge of probate in the county in which it proposes to establish itself a declaration in writing, setting out the name of the proposed corporation, the names of the charter members, and the purposes of the corporation, together with a filing fee in the amount prescribed by Section 10A-1-4.31 to be paid to the judge of probate for filing a certificate of formation.

(2) Upon the filing of such declaration, the judge of probate shall issue to the corporation a charter, which shall be perpetual, subject to revocation at any time by the Legislature.



Section 10A-20-9.02 - Officers; constitution; bylaws.

Any corporation organized pursuant to this article may elect the officers as it may deem necessary, in such manner and for the terms as it may provide, and remove the same at any time, and adopt a constitution and bylaws as it may see fit not in conflict with the Constitution and laws of this state.



Section 10A-20-9.03 - Powers.

A corporation formed pursuant to this article shall have the power to buy, sell, lease, and mortgage real estate, to build and operate wharves, boats, and other means of transportation and communication, to build, erect, and operate waterworks, electric lighting and power companies, libraries, schools, and parks, and to do any other lawful thing, incident to its purpose for the mutual benefit of its members and may admit other persons to participate in its benefits as it may see fit and upon conditions as it may impose.



Section 10A-20-9.04 - Exemption of certain waterworks from ad valorem taxes and state or county license taxes on gross receipts.

All associations or corporations heretofore or hereafter organized pursuant to this article for the purpose of operating waterworks for unincorporated areas shall be exempt from the payment of all state, county, municipal, or other ad valorem taxes and shall be exempt from paying any state or county license tax on any gross receipts of the association or corporation.



Section 10A-20-9.05 - Recognition of associations of lessees, etc.; arbitration of certain disputes arising under real estate leases.

(a) Any corporation organized under this article for the purpose of demonstrating the single tax principal shall, as soon as practicable after August 25, 1976, amend its corporate charter to provide that it will recognize an association of its lessees and will deal with representatives of the association on any and all matters relating to leased corporate lands in any manner.

(b) Any corporation organized under this article for the purpose of demonstrating the single tax principal shall, as soon as practicable after August 25, 1976, amend its corporate charter to provide that any lease agreement covering real estate shall provide that the lessee may give written notice to the lessor that the lessee objects to the amount of the rent claimed or requested by the lessor. Upon receipt of the written notice, the lessor and the lessee, or any association of lessees when the individual lessee so desires, shall each designate a person to be an arbitrator and the two thus chosen shall select a third. These arbitrators shall meet and, after a hearing wherein both the lessor and the lessee are allowed to present evidence, they shall fix the amount of the rent by arbitration. This determination shall be binding on both parties.

(c) Any corporation organized under this article for the purpose of demonstrating the single tax principal shall, as soon as practicable after August 25, 1976, amend its corporate charter to provide that any lease agreement covering real estate shall provide that the lessee may give written notice to the lessor that the lessee objects to the amount of the compensation for sale or transfer of improvements imposed or requested by the lessor. Upon receipt of the written notice, the lessor and the lessee, or any association of lessees when the individual lessee so desires, shall each designate a person to be an arbitrator and the two thus chosen shall select a third. These arbitrators shall meet and, after a hearing wherein both the lessor and the lessee are allowed to present evidence, they shall fix the amount of the compensation by arbitration. This determination shall be binding on both parties. The arbitration shall be to determine what is the fair market value.

(d) The provisions of this section shall apply to all leases in effect on August 25, 1976, in the State of Alabama where the lessor is a corporation organized under this article.

(e) Subsections (b) and (c) of this section shall apply to all leases executed after August 25, 1976, applying to real estate in the State of Alabama where the lessor is a corporation organized under this article.






Article 10 - Private Foundations.

Section 10A-20-10.01 - Restrictions; powers of courts and Attorney General not impaired.

(a) Notwithstanding any provision to the contrary in the certificate of formation, other governing instrument, or under any other law of this state, and except as otherwise provided by court order, or by a provision in the certificate of formation or other governing instrument, which in either case is entered or made after August 11, 1971, and expressly limits the applicability of this section, a corporation which is, or is treated as, a private foundation, as defined in Section 509 of the Internal Revenue Code of 1954, during the period it is, or is treated as, a private foundation:

(1) Shall not engage in any act of self-dealing as defined in Section 4941 (d) thereof;

(2) Shall distribute, for the purposes specified in its certificate of formation, for each taxable year not less than the amounts at the time and in the manner as not to become subject to the tax on undistributed income imposed by Section 4942 thereof;

(3) Shall not, if Section 4943 thereof is applicable, retain any excess business holdings as defined in subsection (c) of that section beyond the period permitted by that section;

(4) Shall not make any investment in a manner as to subject it to tax under Section 4944 thereof; and

(5) Shall not make any taxable expenditures as defined in Section 4945 (d) thereof.

(b) Nothing in this section shall impair the rights and powers of the courts or the Attorney General of this state with respect to any corporation described in this section. The provisions of this section shall not apply to any corporation to the extent that a court of competent jurisdiction shall determine that the application would be contrary to the terms of the certificate of formation or other instrument governing the corporation or governing the administration of charitable funds held by it and that the same may not properly be changed to conform to this section.

(c) All references to sections of the Internal Revenue Code of 1954 shall include future amendments to the sections and corresponding provisions of future internal revenue laws.






Article 11 - Alternation, Amendment, or Extension of Charter of Medical, Dental, Pharmaceutical, or Similar Associations.

Section 10A-20-11.01 - Alteration, amendment, or extension of charter by incorporated medical, dental, pharmaceutical, etc., association.

(a) Any incorporated medical association of the State of Alabama, Alabama Dental Association, Alabama Pharmaceutical Association, or other corporations organized similarly to the corporation or of a similar kind may alter, amend, or extend its charter, or may do any two or all of these, in the manner following:

(1) A written resolution setting out the name of the corporation and embodying the proposed alterations, amendments, or extensions shall be submitted to a lawful annual meeting of the corporation or other lawful meeting of the corporation and adopted by a two-thirds vote of those present at the meeting and lawfully entitled to vote on business matters coming before the meeting;

(2) The president, or some other executive officer of the corporation, and the secretary thereof shall prepare, sign, and acknowledge as conveyances are acknowledged and file in the office of the judge of probate of the county wherein the original declaration of incorporation was filed if the charter was secured in that manner or, if the charter was granted by act or acts of the Legislature prior to the time when the Constitution of 1901, went into effect, in the office of the Secretary of State a certificate containing a copy of the resolution and certifying that it was adopted in the manner above provided; and

(3) Upon the filing of the certificate, together with payment of the filing fee prescribed by Section 10A-1-4.31 to be paid to the Secretary of State for filing an amendment to a certificate of formation, the charter of the corporation shall stand altered, amended, or extended as therein shown.

(b) Any such alteration, amendment, or extension under subsection (a), may be made by changing or adding to the language of the act, or acts, of incorporation, declaration of incorporation, or certificate of incorporation of the corporation, as the case may be, or by changing or adding to the language of both or all of them. When any such corporation is now or hereafter may be charged by law with public or quasi-public functions, alterations to, or amendments or extensions of its charter shall in no manner add to, detract from or modify the functions or the rights and duties of the corporation in reference thereto, but no alteration, amendment, or extension of the charter of any corporation so charged by law shall be made which will interfere with the discharge of the functions.






Article 12 - Alteration or Amendment of Charters of Corporations Not of a Business Character.

Section 10A-20-12.01 - Alteration or amendment of charter by corporations not of business character; filing and contents of declarations; issuance of certificate; provisions cumulative.

(a) Unless otherwise provided, any corporation, not of a business character, may alter or amend its charter whenever not less than three fourths in number of its members, in case of corporations having no central or general governing body, or where the corporations have a central or general governing body, then whenever not less than three fourths of the first four principal officers of the central or general governing body, shall file in the office of the judge of probate of the county wherein the original declaration of incorporation was filed or in cases where the charter was granted by an act of the Legislature, prior to the adoption of the Constitution in 1901, in the Office of the Secretary of State, a declaration in writing signed by them setting forth:

(1) When the corporation was organized, its name and what changes, if any, it is desired to make in the name;

(2) The purposes of the corporation as the same are set forth in the original declaration of incorporation, and the alterations and the amendments thereof, if any are desired;

(3) If it is desired to increase its powers as to the holding of real estate in area and value and of personal property in value, the declaration shall set forth the limitations prescribed as to these matters in the original certificate of formation, and any amendments heretofore made thereto, and shall also set forth the increase in area of real property it is desired to acquire and hold, together with the purposes for which it is desired, and the increase in value of personal property desired to be acquired and held, and the purpose for which it is desired, and if the purposes as so declared are not violative of any of the laws or public policies of the State of Alabama, the filing of the declaration shall authorize and empower the corporation to acquire and hold such additional real estate and personal property.

But no such change or alteration in the charter or the character of any corporation shall authorize it to exercise any power or to do any acts which similar corporations are not authorized to do under the laws existing at the time such alteration or amendment may be made, nor to decrease its capital stock below the minimum fixed by existing laws.

(b) The declaration provided in subsection (a) shall be verified by the affidavit of some one or more of the signers, stating that the statements contained therein are true, and the signers thereof signed the same in the presence of affiant, or acknowledged their signatures thereto to him or her; and upon the filing of the declaration in the office of the judge of probate or Secretary of State, as the case may be, together with the appropriate filing fee due to such officer under Section 10A-1-4.31 for filing an amendment to a certificate of formation, it shall be the duty of such officer to issue a certificate, certifying that such corporation under its new name and style, is duly authorized to do business with the powers and capacity conferred after such alterations and amendments. Such declaration and certificate must be recorded in the office of the judge of probate or the Secretary of State, in and from which the same are filed and issued.

(c) The provisions of this section are cumulative and shall not be construed to repeal or supersede any laws not directly inconsistent herewith.






Article 13 - Retail Merchants' Associations.

Section 10A-20-13.01 - Retail merchants; authority to form corporation.

Whenever 10 or more retail merchants wish to form an association, cooperative society, or corporation for nonprofit purposes in the sense of not paying interest or dividends on stock, but for mutual benefit through the application of cooperation or other economic principles, they may become a body corporate in the manner provided in Chapter 4.






Article 14 - Wholesale Merchants' Associations.

Section 10A-20-14.01 - Wholesale merchants; authority to form corporation.

Whenever 10 or more wholesale merchants wish to form an association, cooperative society, or corporation for nonprofit purposes in the sense of not paying interest or dividends on stock, but for mutual benefit through the application of cooperation or other economic principles, they may become a body corporate in the manner provided in Chapter 4.






Article 15 - Water Power Companies.

Section 10A-20-15.01 - Rights, powers, and authority.

All corporations organized under the general laws of this state, or heretofore under a special act of the Legislature, and all corporations organized under the laws of any other of the United States which have complied with the Constitution and laws of the State of Alabama as to foreign corporations and which by their charter have the right to manufacture, supply, and sell to the public power produced by water as a motive force, shall, after acquiring by purchase, or otherwise than by condemnation, a dam site or power site comprising not less than one acre of land upon each and opposite sides of any watercourse or after acquiring by purchase, or otherwise than by condemnation, a dam site comprising not less than one acre of land upon one side of any watercourse and, where the dam site on the other side of the watercourse is owned or controlled by the United States, shall have acquired the permission of the United States to attach to or use the lock, dam, or other property owned or controlled by the United States for an abutment site on the other side of the watercourse, in addition to other powers conferred by law, have the following rights, powers, and authority:

(1) To acquire by condemnation the lands and rights necessary for the construction and operation of the dam and works connected therewith or useful thereto, either up or downstream therefrom, and in case of non-navigable streams, to construct and operate at the site, or other point up or down the stream therefrom, and across the stream, a dam, together with all works incident, necessary, or related thereto, in connection therewith, to impound or divert water of any watercourse, or watercourses, of this state, to raise higher such dam and enlarge the works necessary, related, or incident thereto and to construct other works necessary, incident, or related thereto, either upstream or downstream therefrom, as may be required or deemed expedient by the corporation in the manufacture and supply of power produced by water as a motive force.

(2) To acquire by condemnation all lands, waters, interests, rights, or easements in lands or waters likely to be flooded or damaged by impounding or diverting the water of any watercourse in this state or its tributaries, or necessary for the construction or operation of dams or power houses, or works necessary, incident or related thereto, or likely or liable to be flooded or damaged by the construction, operation, or enlargement of the dams, or works incident, necessary, or related thereto, or damaged or taken in the construction, operation, or use of canals, tailraces, or exit ways necessary, useful, or convenient for the escape, conveyance, or return of the water used in the operation of the works or power plant.

(3) To acquire by condemnation the necessary lands for substations and transmission lines, but shall have no right to condemn a private residence nor the outhouse, garden, or orchard within the curtilage of a private residence, for a substation site or for rights-of-way for its transmission line or lines. The corporation shall have no right to condemn lands, water, or water rights in use for power purposes by another corporation upon the same watercourse, having similar powers and essential to its operations, or lands, water, or water rights held by such other corporation for power purposes where the lands, water, or rights in themselves and taken alone or in connection with other lands, water, or rights owned by the other corporation can be made the reasonable basis of a water power development of at least 1,000 continuous horsepower; but may condemn lands, hydraulic structures, water, or water rights held by the other corporation at any point upon the same watercourse, unless the lands, structures, or rights in themselves, taken alone or in connection with other lands or rights owned by the other corporation, can be made the reasonable basis of a water power development of at least 500 continuous horsepower; and may condemn lands, hydraulic structures, water, or water rights of the other corporation, at any point upon the same watercourse, in excess of the other corporation's actual facilities for using the same, independently of the actual or proposed works of the condemning party, for the manufacture of power by its plant as the same is already established at the time the condemnation proceeding is begun; provided, the plant of the other corporation has been in operation for five years or more preceding the commencement of the condemnation proceedings. Nor shall the corporation have the right to condemn the lands, hydraulic structures, water, or water rights of any cotton factory, at any point upon the same watercourse, in actual and prior use by it for the operation of its plant; but may condemn the lands, hydraulic structures, water, or water rights of the cotton factory in excess of what is actually in use, or may be used, at normal stages of the stream for the operation of its plant as already established at the time the condemnation proceeding is commenced. The corporation may by condemnation acquire the right to flood grist mills and industries in conjunction therewith, together with lands and water rights appertaining thereto. In all cases just compensation shall first be paid to the owner in the manner provided by law for all property taken.

(4) To acquire by condemnation the right to flood public and private ferries and the approaches thereto, but the corporation in the event of acquiring the property by condemnation, shall relocate and place public ferries and the approaches thereto in a condition satisfactory to the county commissions of the counties in which the public ferries are located.

(5) To acquire by condemnation the right to flood private roads and shall have the right to flood public roads by paying to the county commissions of counties in which public roads are the cost of locating, laying out, and opening other public roads in lieu of and to the same extent as the public roads flooded or intended to be flooded; but the corporation may appeal from the order of the county commission to the circuit court of the county within 30 days after the making of the order, by filing with the judge of probate of the county a written notice of appeal, and on the appeal the trial shall be de novo. Upon the payment by the corporation to the county commission of the sum fixed by the commission, together with the costs of the proceeding pending the appeal, and upon the execution of a bond in double the amount of the damages or amount so fixed, with good and sufficient sureties to pay the damages as the county may sustain, the corporation shall be entitled to flood the roads which are made the object of the proceeding; but such right shall not vest absolutely in the corporation until the final determination of the case and the payment or deposit in court of the damages or compensation as shall be adjudged.

(6) To acquire by condemnation ways and rights-of-way not exceeding a width of 100 feet for the total length of such rights-of-way upon which to erect tower, pole, or wire lines for the manufacture, supply, and sale of power produced by water as a motive force; but the corporation shall have no right without consent to construct and operate tower, pole, and wire lines upon the right-of-way of any steam or electric railroad, telegraph, or telephone company, except to cross the same, and the corporation shall have no right without consent to construct and operate tower, pole, and wire lines upon the right-of-way of another corporation having the power to manufacture, supply, and sell power, produced by water as a motive force, except to cross the same.

(7) To erect and operate tower, pole, and wire lines across, along and on public roads, subject to the regulation of the county commissions of the counties in which the roads are located.

(8) To acquire by condemnation ways and rights-of-way, not exceeding a width of 100 feet, for the total length of the rights-of-way for the purpose of constructing earth, steam, and electric roads for the transportation of material, equipment, and supplies required or useful in the construction, operation, and maintenance of the dam and works incidental and necessary thereto.

(9) To clear and remove from rights-of-way and from lands likely and liable to be flooded all timber and other growth, and the right and authority to remove outside of the rights-of-way such timber as may injure or endanger by shading, falling, or otherwise any of its works and for that purpose may acquire the timber by condemnation.

(10) Such corporations and public utility corporations shall have and exercise all the rights, powers, and privileges now and hereafter conferred upon public utility corporations.



Section 10A-20-15.02 - Duty to serve public.

Any corporation which exercises any of the rights conferred by this article shall, after the completion of its works and plants, be under the duty and obligation to the public to manufacture and sell to the public electric current produced at its plants; and any corporation manufacturing, selling, and supplying power, heat, light, or electricity produced by water as a motive force under this article must sell such power, heat, light, or electricity to any person or persons, municipal or other corporations, in order in which requests or demands are made for such light, heat, power, or electricity; provided, that nothing in this section shall be construed to require any corporation to furnish light, heat, power, or electricity to any person or corporation, until satisfied of the financial responsibility of the person or corporation, except in conformity with its reasonable rules and regulations and reasonable prices for the same and except as far as the capacity of its plant will permit.



Section 10A-20-15.03 - Procedure for condemnation.

The procedure for condemnation under this article shall be in the manner provided for the condemnation of lands and rights-of-way for public use in Chapter 1A of Title 18; or, at the option of the condemning party, in the manner provided in any other statute conferring the power of eminent domain on public utility corporations.



Section 10A-20-15.04 - Dams considered as authorized by Legislature.

Any dam erected in accordance with this article shall be considered a dam authorized by the Legislature of this state at the particular site selected and of the specific height and dimensions determined upon.






Article 16 - Liability of Officers of Nonprofit Organizations.

Section 10A-20-16.01 - Legislative intent.

The Legislature finds and declares that the services of nonprofit corporations, organizations, associations, boards, authorities, and commissions are critical to the efficient conduct and management of the public, civic, and charitable affairs of the citizens of this state. Noncompensated officers, directors, trustees, and members of governing bodies of such nonprofit entities must be permitted to operate without undue concern for the possibility of litigation arising from the discharge of their duties as policymakers.



Section 10A-20-16.02 - Definitions.

The following terms shall have the following respective meanings for the purposes of this chapter:

(1) OFFICER. Any officer, director, trustee, or member of the governing body of a qualified entity who does not receive compensation for serving in such capacity. A per diem amount of not more than three hundred dollars ($300) per day and actual, reasonable, and necessary expenses shall not constitute compensation for the purposes of this article. Provided, however, that the immunity granted herein shall not extend to officers and directors of any board, authority, or commission dealing with pari-mutuel betting, gambling, or games of chance.

(2) QUALIFIED ENTITY.

a. Any nonprofit corporation, association, or organization which is exempt from federal income taxation under Section 501(c) of the Internal Revenue Code of 1954, as amended;

b. Any nonprofit corporation, association, or organization which is organized pursuant to Section 10A-4-1.01, et seq.;

c. Any organization organized under Sections 22-51-1, 22-51-2, 22-51-3, 22-51-4, 22-51-5, 22-51-6, 22-51-7, 22-51-8, 22-51-9, 22-51-10, 22-51-11, 22-51-12, 22-51-13, and 22-51-14;

d. Any self-insured fund established pursuant to Section 11-26-1, 11-26-2, 11-30-2, or 25-5-9, provided, however this chapter shall not apply to any self-insured employer operating under Section 25-5-8; and

e. Any board, authority, or commission the members of which are appointed by the governing body or bodies of any county or municipality, or by the Governor or other constitutional officer or member of the Legislature pursuant to legislative or constitutional authorization, or the members of which are constitutionally or legislatively delegated.



Section 10A-20-16.03 - Officer immune from suit; exception for willful misconduct, fraud, or gross negligence; for-profit subsidiary not immune.

Any noncompensated officer of a qualified entity shall be immune from suit and not subject to civil liability arising from the conduct of the affairs of the qualified entity except when the act or omission of the officer, which gives rise to a cause of action, amounts to willful or wanton misconduct or fraud, or gross negligence. Provided however, such immunity shall not, except to the extent as may otherwise be provided by law, extend to the qualified entity, to a for-profit subsidiary of the qualified entity, or to the officers of such for-profit subsidiary but only to the qualified entity's officers as defined in this article. Nothing contained herein shall be construed to immunize the corporate entity or qualified entity for the acts or omissions of noncompensated officers as defined in this article.



Section 10A-20-16.04 - Application.

Nothing in this article shall be construed to affect any civil action brought by any qualified entity against any officer of such qualified entity or to create any liability that did not exist prior to the article's passage or to diminish any immunity from suit or liability now enjoyed by a qualified entity or any officer thereof. The provisions of this article shall not apply to any claim, cause of action, action, or suit brought against an officer for any personal injury to or death of another person or property damage arising out of an accident inflicted by that officer while acting within the line and scope of the officer's duties.



Section 10A-20-16.05 - Construction.

Nothing in this article shall be construed to affect any action brought under Title 41, Chapter 5.









Chapter 21 - CERTAIN POWERS, RIGHTS, AND DUTIES OF CORPORATIONS.

Article 1 - Corporate Political Contributions.

Section 10A-21-1.01 - Establishment of segregated, separate political funds; voluntary contributions; filing of disclosure reports; violations.

Repealed by Act 2013-311, §3, effective August 1, 2013.



Section 10A-21-1.02 - Giving aid or contribution to political party or candidate, etc.; penalty; exception for voluntary separate political fund.

Repealed by Act 2013-311, §3, effective August 1, 2013.



Section 10A-21-1.03 - Limitation on amount of political contribution; provisions supplemental.

Repealed by Act 2013-311, §3, effective August 1, 2013.



Section 10A-21-1.04 - Corporation contributions to candidates, parties, etc.

Repealed by Act 2013-311, §3, effective August 1, 2013.






Article 2 - Corporate Powers of Eminent Domain.

Section 10A-21-2.01 - Power of eminent domain in internal improvement or public utility corporations.

Corporations formed for the purpose of constructing, operating, or maintaining railroads, street railroads, gas or electric works, water companies, power companies, canals, terminals, bridges, viaducts, wharves, piers, telegraph or telephone lines, pipelines, or any other work of internal improvement or public utility may exercise the power of eminent domain in the manner provided by law.



Section 10A-21-2.02 - Condemnation for ways and rights-of-way, etc., by railroad companies.

Railroad companies may, by condemnation, acquire real estate for ways and rights-of-way not exceeding 100 feet in width throughout the entire length of its lines, such other lands as may be necessary for ways and rights-of-way for switches, turnouts, sidetracks, extensions, and branch roads not exceeding 100 feet in width throughout the entire length of such switches, turnouts, sidetracks, extensions, and branch roads and such other lands as may be necessary in making heavy excavations or embankments, or for the purpose of wasting material from excavations, for borrowing earth or other material for the construction of embankments or for protecting, making, keeping safe, and perfecting its roadway, together with the rights to remove all such trees outside thereof as might by falling upon, or shading, the roadway, injure the same, and may relocate any portion of its line for purpose of straightening or otherwise improving the same and, for that purpose, may acquire by gift, purchase, or condemnation all necessary rights-of-way over lands and abandon its original or constructed line, but it shall not change its termini or make an entire departure from its original line between such termini.



Section 10A-21-2.03 - Railroads authorized to transfer abandoned rights-of-way.

Any railroad is hereby authorized to transfer all rights, title, and interests to any abandoned right-of-way or portion thereof for public road and bridge use to the State Department of Transportation or for any purpose to any county commission in any county or any municipality in which the right-of-way or portion thereof is located.



Section 10A-21-2.04 - Condemnation for rights-of-way or easements by mining, manufacturing, industrial, power, and quarrying companies.

(a) Every mining, manufacturing, industrial, power, and quarrying corporation or company may acquire by condemnation rights-of-way or easements over or across the lands or easements of others for ways and rights-of-way on or under which it may erect or construct and operate railways, tramways, pipelines, transmission lines, cables, ways, roads, and underground passages not exceeding 100 feet in width for the purpose of connecting any part of its lands, works, plants, mines, lines, or system with any other part thereof, with any public road, railroad, navigable water, with the mines, lands, works, plants, lines, or system of any other such company, corporation, or owner or with any shipping, storage, delivery, receiving, or distributing point and for the purpose of transporting or transmitting any materials, equipment, or products used by or mined, manufactured, produced, acquired, received, sold, delivered, or distributed, or subject to contract for distribution by such corporation or company, and to cut and fell trees on or so near such right-of-way as might, by falling or otherwise, injure or endanger any of the works, lines, machinery, plant, or equipment placed thereon.

(b) The company may acquire by condemnation lands on the bank of or adjoining any navigable waters not exceeding in area 10 acres on which it may erect or construct, maintain, and operate power plants, private or public warehouses, depots, storage plants, tipples, loading and unloading places, hoist and hoist houses, wharves, piers, and landings to be used in connection with its operations or otherwise, and only a reasonable toll or charge, to be approved by the Public Service Commission of Alabama, shall be made for public use thereof.

(c) The right to condemn given in this section shall not include the right to condemn any private residence, nor the outhouses, garden, or orchard within the curtilage of any private residence.

(d) The acquisition of rights-of-way for mining, manufacturing, industrial power, and quarrying purposes as provided in this section is hereby declared to be a public use and necessary to the development of the state. No proceeding for condemnation of rights-of-way for transmission lines, cables, or pipelines authorized in this section shall be instituted until the Alabama Public Service Commission shall have issued a certificate on application, after a public notice not exceeding 30 days as the commission shall prescribe, to the effect that in the opinion of the commission the proposed use would be in furtherance of industrial development by the company or corporation or its privies in this state, the duty and authority being hereby conferred on the commission to hear and set up the application.

(e) Every corporation acquiring a right-of-way by purchase or condemnation for any purpose contemplated in this section shall have the right, where necessary, to cross public roads and lands, and all navigable rivers and streams where necessary for any such use, subject to such reasonable conditions as to the exercise of the right as may be prescribed by any public authority having jurisdiction over same; provided further, that nothing contained in this section shall be held or construed as relieving or exempting any person, firm, or corporation, in fact, engaging in or operating a business as a public utility and otherwise subject to regulation by laws now existing or hereafter enacted, from full subjection to and compliance with all laws or from liability for any fees, licenses, or taxes payable in respect of such utility business.



Section 10A-21-2.05 - Condemnation of ways and rights-of-way by companies constructing, operating, or maintaining internal improvement or public utility.

Street railroad companies, telegraph, telephone, water, gas, electric, power, canal, pipeline companies, and all other companies formed for constructing, operating, or maintaining any work of internal improvement or public utility may acquire by condemnation for a right-of-way for their railways, lines, tunnels, canals, dams, pipelines, excavations, or works, lands for ways and rights-of-way not exceeding 100 feet in width throughout the entire length of such railways, lines, tunnels, canals, dams, pipelines, excavations, or works, together with the right to cut down such trees as might, by falling, injure the same, together with the necessary lands, other than lands for ways and rights-of-way, for the construction or installation of facilities, apparatus, or equipment necessary for the operation of such railways, lines, tunnels, canals, dams, pipelines, excavations, or works.



Section 10A-21-2.06 - Construction through curtilage of house, etc., without consent prohibited.

Unless otherwise provided by law, no street railroad company or any other corporation, except railroad companies, pipeline companies, and public works companies shall, without the consent of the owner, construct any railway, tramway, canal, tunnel, underground passage, telegraph or telephone line, aqueduct, pipeline, or any other line or works through any yard or curtilage of a dwelling house, garden, stable lot, or barn.



Section 10A-21-2.07 - Condemnation of water sources, riparian rights and necessary lands by waterworks corporation.

(a) Corporations authorized to construct and operate waterworks for the supplying of municipalities and their inhabitants, or others living or doing business in the vicinity of them, with water shall have the power, in order to obtain a supply of water for their storage ponds, reservoirs, pipes, and canals, to take over and use, after condemning the same, water of any river, stream, spring, or other water source which may be necessary for them to use for that purpose. They may also acquire by condemnation riparian rights and all lands adjacent to such streams or water sources as shall be necessary to protect and preserve the purity of such supply; and they shall also have the power to condemn rights-of-way and sites of any necessary area for pipelines, ditches, canals, dams, storage ponds, reservoirs, and other necessary purposes for the operation of their waterworks and the collection and distribution of the water supply. For this purpose, the companies may institute ad quod damnum proceedings against the riparian landowners or owner along such river or stream or of other sources, or the owner of any lands, wherever located, desired to be used for any of the purposes above mentioned, in the probate court of the county in which the land on or over which the easements sought to be condemned are situated in accordance with the general laws of this state providing for the condemnation of lands for public purposes.

(b) The power of condemnation given in this section shall include the right to condemn, wherever necessary for any of the purposes hereinbefore mentioned, any yard or curtilage of a dwelling house, garden, stable, lot, or barn, or so much thereof as may be necessary.

(c) Whenever the ownership of the mineral interest in lands has been severed from the ownership of the surface and the mining of the minerals would endanger any proposed canal, storage pond, or reservoir, a water company may institute ad quod damnum proceedings against the owner, or owners, of the minerals situated under the proposed canals, reservoir or storage ponds in the probate court of the county in which the lands are situated in accordance with the general laws of the state, condemning the mineral interests or so much thereof as may be required for the support of the surface where the canal, reservoir, or storage pond is to be located.

(d) In proceedings to condemn under this section, any number of, or all, the riparian proprietors or other owners along the river, stream, or other water source in the same county may be joined in one proceeding or be proceeded against separately.

(e) No right-of-way shall be granted over the streets, avenues, alleys, or public grounds of any municipal corporation without first obtaining the consent of the municipal authorities thereto.

(f) No corporation shall have the right to condemn the water of any stream, spring, or other water source which is the property of another water company supplying with water a municipal corporation or the inhabitants thereof.



Section 10A-21-2.08 - Condemnation of lands for depots, yards, and tracks by railroads.

Railroads or railroad companies operating in this state may acquire by condemnation proceedings, in the mode prescribed by law, lands for depots, freight yards, and team tracks; but no condemnation proceeding shall be begun for either of those purposes until an application for permission to bring the condemnation proceeding has first been submitted to, and the same approved by, the Public Service Commission of Alabama. Should the lands not be used for the purposes of condemnation within one year from the date of their condemnation or should the lands be abandoned for the use condemned or be used for purposes not authorized by the condemnation, the same shall revert to the owner or owners or his, her, or their heirs.



Section 10A-21-2.09 - Rights of condemning corporations in selection of routes and sites.

Railroads, street railroads, mining, manufacturing, power, quarrying, telegraph, telephone, pipeline, and other corporations having rights and powers to condemn:

(1) May cause such examinations and surveys for their proposed railroads, pipelines, lines, facilities, apparatus, or equipment as may be necessary to the selection of the most advantageous routes and sites; and for such purpose, may, by their officers, agents, and servants, enter upon the lands and waters of any person, subject to liability for all damages done thereto;

(2) May, in the construction of their lines or sites, cross navigable streams, but must not impede the navigation thereof;

(3) May use, cross, or change public roads, when necessary, in the construction of their railways, switches, branches, lines, pipelines, facilities, apparatus, equipment, or buildings, but must place the public road so crossed, used, or changed in condition satisfactory to the county authorities having the control thereof and, where practicable, the railroads must go over, or under, the public roadway or railroad track; and

(4) May cross or intersect with any other railroad or street railway and, if the crossing or intersection cannot be made by contract or agreement, may acquire the rights thereto by condemnation in the mode provided by law.



Section 10A-21-2.10 - Operation of transportation methods for persons or property by railroad, mining, manufacturing, and quarrying companies.

Railroad companies and mining, manufacturing, and quarrying companies may contract, purchase, or otherwise acquire, own, operate, and maintain steamboats, barges, ships, and other vessels for transportation of freight and passengers on the navigable waters of this state, any other state or foreign country and on the seas. Railroad companies may purchase or otherwise acquire, own, maintain, and operate motor vehicles for the transportation of persons or property, or both, upon the highways of this state; they may purchase or otherwise acquire, own, maintain, and operate airplanes for the transportation of persons or property, or both, in the air; they may purchase, lease, or otherwise acquire and own the property, rights, and franchises of any individual, firm, partnership, or other association of persons, or corporation, engaged in the transportation of persons or property, or both, by motor vehicle on the highways or by airplanes in the air, and they may subscribe to, acquire, and own the capital stock of any such corporation and may enter into any agreement or arrangement, not inconsistent with law, with any individual, firm, partnership, or other association of persons, or corporation, engaged in, or authorized to engage in, any of the methods of transportation; provided, however, that any railroad companies exercising in this state the powers granted in this section shall, in their operation of motor vehicles, be subject to all the laws of this state applicable to or authorizing, regulating, and governing motor carriers and their business or prescribing the condition under which operators of motor vehicles may operate vehicles on the highways of this state. All railroad companies organized under the laws of other states, but authorized to do business in this state, may exercise in this state the powers hereinabove granted, subject, however, to the limitations hereinabove set forth; provided, that before operating any motor vehicles upon the highways of this state, railroad companies must procure a certificate of convenience and necessity covering the operations.



Section 10A-21-2.11 - Conveyance of franchises, rights, roadbed, and property to another railroad corporation.

Whenever all the capital stock of a railroad corporation formed under this title is owned by a railroad corporation chartered under the laws of this state or another state, the corporation may sell and convey to the corporation owning its stock all its franchises, rights, roadbed, and property; but the purchasing company, if a foreign corporation, shall keep an office in this state and an agent thereat, service of process upon the agent shall be service upon the purchasing company.The railroad so purchased shall be in all respects subject to the laws of this state as if owned by a domestic corporation, and all liens and rights of creditors shall be preserved unimpaired.



Section 10A-21-2.12 - Aiding of another corporation in railroad construction or entering into line arrangements.

(a) Any railroad corporation and any mining, manufacturing, or quarrying corporation may, at any time, by means of subscription to the capital stock of any other corporation or company or otherwise, aid the corporation or company in the construction of its railroad for the purpose of forming a connection with the railroad or the principal place of business or works of the corporation furnishing the aid.

(b) Any corporation may purchase at judicial sale, or otherwise hold and use or lease any part or all of the railroad constructed by another corporation or company, together with its franchises, rights, and property, or may acquire, hold, and use all or any part of the capital stock of another corporation chartered under the laws of this state or any other state, if the railroad or railroads so purchased connect with, or will, when completed, connect with the railroad works, factory, or plant of the purchasing or leasing corporation, either directly or by means of an intervening line; or any two or more companies whose lines are or will be so connected may enter into any arrangement for their common benefit, consistent with and calculated to promote the objects for which they were created.

(c) No aid shall be furnished nor any purchase, lease, or arrangement perfected as mentioned in this section until a meeting of the stockholders of each of the corporations has been called by the directors thereof, at such time and place and in such manner as they shall designate, and the holders of the larger amount in value of the stock of each of the corporations represented, by voting at a meeting in person or by proxy, shall have assented thereto and copies of the proceedings of the meetings certified by the president, or other managing head of the corporations, under the corporate seal shall be filed in the office of the Secretary of State.



Section 10A-21-2.13 - Operation of railroads or canals without state and making extensions within state by railroad, mining, manufacturing, and quarrying companies.

Railroads, mining, manufacturing, and quarrying companies may purchase, lease, or acquire in any other manner, hold and operate a railroad or railroads or canals without this state for the purpose of making extensions or connections, and within this state may extend their roads or may construct and operate branch roads from any point or points on their lines and may also construct and operate second tracks, roads, or branch roads connecting any two points on their lines. The purchase must be made by resolution of the board of directors, which must be submitted to a meeting of the stockholders, called for the purpose of its consideration; at the meeting the resolution must be approved by the vote of holders of the larger amount in value of the stock, and if the resolution is so approved, a copy thereof and of the proceedings of the meeting of the stockholders, certified by the president and the secretary under the corporate seal, must be filed and recorded in the office of the Secretary of State. The extension or construction of the branch and second tracks or roads must be made by resolution of the board of directors, to be entered in the record of the proceedings of the corporation, designating the point from which and the point to which the extension or second tracks or roads, or branch roads, are to be constructed. A copy of the resolution, certified by the president and secretary under the corporate seal, must be filed in the office of the Secretary of State; and thereafter, for the purpose of making the extension or building the branch and second tracks or roads, the corporation shall have all the rights, powers, and immunities which are now or may hereafter, by the laws of this state, be granted to and vested in railroad corporations under and by virtue of the general corporation laws of this state.



Section 10A-21-2.14 - Construction and operation of connections to public ways by mining, manufacturing, and quarrying corporations.

Mining, manufacturing, and quarrying corporations may construct and operate to, and from, their mines, furnaces, mills, factories, quarries, or other works, railways, tramways, canals, tunnels, underground passages, or roads whereby connections may be made to, and from, their principal places of business, mines, furnaces, mills, quarries, or other works and any public highways, turnpike, macadamized, plank, or other graded road, railroad, or navigable waters, or to or with their mines, ore beds, coking, or cooling grounds, timberlands, canals, or aqueducts to or from their mills, factories, furnaces, quarries, other works, or any water or watercourses, and may transport as common carriers freight and passengers on any railroad, other roads, canals, or aqueducts constructed or purchased by them, taking reasonable compensation therefor.



Section 10A-21-2.15 - Contracting with local authorities on use of public roads and places by internal improvement and public utility corporations.

Street railway, gas, electric, and water companies and all other corporations, except railroads, formed for the purpose of constructing, operating, or maintaining any works of internal improvement or public utility in any county or municipal corporation may contract with the authorities of the county or municipal corporation in reference to the use of the streets, public roads, and other public places therein the manner of constructing and operating their lines or works, the public service they are to render, and the compensation they are to receive for the carriage of persons and property, for water, gas, electric light and power, or for any other commodity to be supplied or service rendered to the county or municipal corporation and the inhabitants thereof, which contract may be altered by mutual consent; but nothing in this section shall prevent any cities or towns from regulating, from time to time, the use of the streets and public places or requiring a change in the construction of the lines and works of the corporations, if necessary, whenever the public good or convenience requires.






Article 3 - Prosecutions of Corporations.

Section 10A-21-3.01 - Docketing and issuance of notice of indictment.

When an indictment is returned against a corporation doing business in this state, such indictment shall be forthwith docketed, and the clerk of the court shall issue a notice thereof to the defendant corporation, accompanied by a certified copy of the indictment.



Section 10A-21-3.02 - Service of notice and copy; when case stands for trial.

Such notice and copy may be served upon any officer or agent of the defendant corporation authorized by law to receive service of summons or other civil process issuing against such corporation, and upon the return of the sheriff showing proper service, the indictment stands for trial.



Section 10A-21-3.03 - Entry of not guilty plea for corporation failing to appear, etc.

If the defendant corporation fails to appear and plead to the indictment, the court must cause the plea of not guilty to be entered for it, and the trial shall proceed as if the corporation had appeared and pleaded not guilty; but, in such case, proof must be made to the court that the person upon whom the notice and copy of the indictment were served was an officer or agent of the corporation authorized by law to receive such service.



Section 10A-21-3.04 - Execution on judgment; stay thereof.

Upon the conviction of such corporation, judgment shall be entered against it for the fine imposed, together with the costs of the prosecution, and execution thereon shall forthwith issue against the property of the corporation; and other executions may issue thereon until the judgment is satisfied. But in case of appeal from such judgment, the execution thereof may be stayed as in civil cases.









Chapter 30 - PROVISIONS APPLICABLE TO EXISITING ENTITIES OF A TYPE THAT MAY NO LONGER BE FORMED:UNINCORPORATED PROFESSIONAL ASSOCIATIONS AND CLOSE CORPORATIONS.

Article 1 - Unincorporated Professional Associations.

Section 10A-30-1.01 - Definitions; applicable to professional associations formed prior to January 1, 1984.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) PROFESSIONAL ASSOCIATION. An unincorporated association organized under this article for the purpose of rendering professional service.

(2) PROFESSIONAL SERVICE. Any type of professional service which may be legally performed only pursuant to a license issued by a state court, state regulatory licensing board, or other like agency pursuant to state laws.



Section 10A-30-1.02 - Laws governing - Generally; applicability of article to professional associations formed prior to January 1, 1984.

(a) Professional associations organized pursuant to this article shall be governed generally by all laws governing or applicable to corporations, where applicable, and not in conflict herewith. No such association shall be held or deemed to be a partnership, nor shall such association be governed by laws relating to partnerships.

(b) This chapter shall apply only to professional associations organized hereunder before January 1, 1984.



Section 10A-30-1.03 - Laws governing - Actions; applicable to professional associations formed prior to January 1, 1984.

Actions by and against a professional association organized pursuant to this article shall be governed by Article 7 of Chapter 7 of Title 6.



Section 10A-30-1.04 - Formation; restriction on service rendered; applicable to professional associations formed prior to January 1, 1984.

Prior to January 1, 1984, one or more persons duly licensed to practice a profession under the laws of this state may form a professional association, as distinguished from a partnership or corporation, for the purpose of carrying on a profession upon compliance with the terms of this article; provided, that no professional association organized pursuant to the provisions of this article shall render professional service in more than one type of professional service.



Section 10A-30-1.05 - Certificate of formation; name of association; dissolution; applicable to professional associations formed prior to January 1, 1984.

Prior to January 1, 1984, person or persons may form a professional association by executing and recording the certificate of formation in the office of the judge of probate of the county in which the principal office of the association is located, and must be by the judge recorded in a book kept for that purpose. After recording the certificate of formation, the judge of probate shall endorse thereon a certificate of registration, showing the book and page where recorded, and for services for recording the certificate shall receive fifteen cents ($.15) for each 100 words of the certificate of formation and two dollars fifty cents ($2.50) for examining the certificate of formation.

The person or persons forming the association shall adopt such name for the association as they in their discretion may determine, provided that the name selected shall be followed by the words "Professional Association" or the abbreviation "P.A." Any dentist or dentists forming the association shall be governed by the rules of the regulating board of their profession in adopting a name for the association.

The certificate of formation may contain any provisions not in violation of law or the public policy of this state as the members of the association may decide.

The certificate of formation may be amended or dissolved at any time and from time to time by agreement of two thirds of the members at any regular meeting or at a special meeting called for that purpose, upon likewise recording an amendment or instrument of dissolution in the same place or places as the original certificate of formation.



Section 10A-30-1.06 - Purposes; applicable to professional associations formed prior to January 1, 1984.

A professional association may be organized only for the purpose of rendering one specific kind of professional service and shall not engage in any business other than rendering the professional service for which it was organized. However, it may invest its funds in real estate, mortgages, stocks, bonds, or any other type of investment and may own real or personal property necessary or appropriate for rendering professional service.



Section 10A-30-1.07 - Stock and nonstock associations; nature and transferability of members' interests; applicable to professional associations formed prior to January 1, 1984.

A professional association organized pursuant to this article may issue stock or certificates of evidence of ownership of an interest in the assets of the professional association to the members of a stock-type association, or the association may be a nonstock organization with the members owning no individual interest in the assets of the association but with the rights and duties specified in the certificate of formation, or the association may be a nonstock organization with the members owning undivided interests in the assets of the association according to the certificate of formation. The stock or certificates of ownership, if a stock-type association, or a membership in a nonstock association, shall be freely transferable, except as may be lawfully restricted in the certificate of formation. A professional association may issue its capital stock to, if it is a stock-type association, or accept as members of the professional association, if a nonstock association, only persons who are duly licensed or otherwise legally authorized to render the same professional service as that for which the professional association was organized. Subject to the provisions of the certificate of formation, the estate of a member or shareholder who was a person duly licensed or otherwise legally authorized to render the same professional service as that for which the professional association was organized may continue to hold stock or membership pursuant to the certificate of formation for a reasonable period of administration of the estate, but shall not be authorized to participate in any decisions concerning the rendering of professional service.



Section 10A-30-1.08 - Board of governors; officers; bylaws; voting by members or shareholders; applicable to professional associations formed prior to January 1, 1984.

A professional association organized pursuant to this article shall be governed by a board of governors elected by the members or shareholders and represented by officers elected by the board of governors, so that centralization of management will be assured, and no member shall have the power to bind the association within the scope of the association's business or profession merely by virtue of being a member or shareholder of the association. Members of the board of governors need not be members or shareholders of the professional association and officers need not be members of the board of governors; except, that the president shall be a member of the board of governors; provided, that no officer or member of the board of governors who is not duly licensed to practice the profession for which the professional association was organized shall participate in any decisions constituting the practice of the profession. The members may adopt bylaws as they may deem proper, or the power to promulgate bylaws of the association may be delegated by the certificate of formation to the board of governors of the professional association, as the members or shareholders may decide. Each member or shareholder shall have the power to cast a vote or votes at the meeting of the members or shareholders as the certificate of formation shall provide. The officers of the professional association may employ agents or employees of the association as they may deem advisable subject to Section 10A-30-1.12. The officers of the association shall include a president, vice-president, secretary, treasurer, and other officers as the board of governors may determine. Any one person may serve in more than one office; provided, that the president and the secretary of the professional association shall not be the same person.



Section 10A-30-1.09 - Powers; conveyances; exemption from liability; applicable to professional associations formed prior to January 1, 1984.

A professional association organized pursuant to the provisions of this article may contract in its own name, take, hold, and sell real and personal property in its own name, independent of its members, and sue and be sued as independent entities as now provided by law. Any conveyance in the name of the professional association to a third person executed by the president and attested by the secretary shall be conclusively presumed to be properly executed and shall divest all right, title, and interest of the professional association, its members, and the board of governors thereof. The assets of a professional association shall not be liable to attachment for the individual debts of its members or shareholders.



Section 10A-30-1.10 - Furnishing of statements to Secretary of State; applicable to professional associations formed prior to January 1, 1984.

A professional association shall, within 30 days after the organization of the professional association pursuant to this article and within 30 days after November 1 of each year thereafter, furnish a statement to the Secretary of State showing the names and post office addresses of all members or shareholders in the professional association and shall certify that all members or shareholders are duly licensed or otherwise legally authorized to render professional service in this state. This report shall be made on such forms and shall be prescribed and furnished upon request by the Secretary of State, shall be signed by the president or vice-president of the professional association and acknowledged and sworn to before a notary public by the person signing the report and shall be filed in the office of the Secretary of State. Upon the failure or refusal of any professional association to make the return or report to the Secretary of State, the professional association shall be liable for a penalty of fifty dollars ($50), and the Secretary of State is authorized to issue his or her execution therefor, including all costs incurred.



Section 10A-30-1.11 - Effect of article on professional relationships; liability of members or shareholders; applicable to professional associations formed prior to January 1, 1984.

This article does not modify any law applicable to the relationship between a person furnishing professional services and a person receiving the service, including liability for tort arising out of such professional service and including the confidential relationship between the person rendering the professional service and the person receiving such professional service, if any; and all confidential relationships previously enjoyed under the laws of this state or hereinafter enacted shall remain inviolate. Subject to the foregoing provisions of this section, the members or shareholders of any professional association organized pursuant to this article shall not be individually liable for the debts of, or claims against, the professional association unless such member or shareholder has personally participated in the transaction for which the debt or claim is made or out of which it arises.



Section 10A-30-1.12 - Professional services to be rendered only through licensed officers or employees; applicable to professional associations formed prior to January 1, 1984.

A professional association may render professional services only through officers, employees, and agents who are themselves duly licensed or otherwise legally authorized to render professional service within this state. The term "employee," as used in this section, does not include clerks, bookkeepers, technicians, nurses, or other individuals who are not usually or ordinarily considered by custom and practice to be rendering professional services for which a license or other legal authorization is required in connection with the profession practiced by a particular professional association, nor does the term "employee" include any other person who performs all his or her employment under the direct supervision and control of an officer, agent, or employee who is himself or herself rendering professional service to the public on behalf of the professional association; provided, that no person shall under the guise of employment practice a profession unless duly licensed to practice that profession under the laws of this state.



Section 10A-30-1.13 - Withdrawal of members and employees becoming disqualified to practice; proceedings to dissolve noncomplying association; applicable to professional associations formed prior to January 1, 1984.

If any member, shareholder, agent, or employee of a professional association becomes legally disqualified to render a professional service within the state or accepts employment or is elected to a public office that, pursuant to existing law, is a restriction or limitation upon rendering of professional service, he or she shall sever all employment with, or financial interest in, such professional association forthwith. A professional association's failure to comply or require compliance with this section shall be a ground for the forfeiture of its right to render professional service as a professional association pursuant to this article. When a professional association's failure to comply with this section is brought to the attention of the Secretary of State, the Secretary of State shall certify that fact to the Attorney General for appropriate action to dissolve the professional association.



Section 10A-30-1.14 - Purchase of membership or shares of former member or shareholder; applicable to professional associations formed prior to January 1, 1984.

If the governing documents of a professional association fail to fix a price at which a professional association or its members or shareholders may purchase the membership or shares of a deceased, retired, expelled, or disqualified member or shareholder and if the governing documents do not otherwise provide, then the price for such share or shares or membership shall be the book value of such share or shares or membership at the end of the month immediately preceding the death or disqualification of the member or shareholder. Book value shall be determined by an independent certified accountant employed for such purpose from the books and records of the professional association by the regular method of accounting employed by the professional association. The determination by the certified public accountant of book value shall be conclusive on the professional association and its members or shareholders.



Section 10A-30-1.15 - Continuity of association independent of members or shareholders; applicable to professional associations formed prior to January 1, 1984.

Unless the certificate of formation expressly provide otherwise, a professional association shall continue as a separate entity independent of its members or shareholders for all purposes for such period of time as provided in the certificate of formation or until dissolved by a vote of two thirds of the members, and shall continue notwithstanding the death, insanity, incompetency, conviction for felony, resignation, withdrawal, transfer of membership or ownership of shares, retirement, or expulsion of any one or more of the members or shareholders, the admission or transfer of membership or shares to any new member, members, shareholder, or shareholders or the happening of any other event which, under the law of this state and under like circumstances, would work a dissolution of the partnership, it being the aim and intention of this section that such professional association shall have continuity of life independent of the life or status of its members or shareholders.



Section 10A-30-1.16 - Distribution of assets on dissolution; applicable to professional associations formed prior to January 1, 1984.

In the event of dissolution of a stock-type professional association, the board of governors, as trustees of the property of such professional association, shall apply the assets first to the payment of debts of the association and, secondly, to the holders of the stock as provided in the certificate of formation. In the event of dissolution of a nonstock-type association, the assets shall be distributed, or sold, and the net proceeds distributed first to the payment of debts of the association and, secondly, to or among the members of the association, as the certificate of formation shall provide.






Article 2 - Close Corporations.

Section 10A-30-2.01 - Law applicable to close corporations; applicable to corporations formed as close corporations or electing close corporation status prior to January 1, 1995.

(a) This article applies to all close corporations, as defined in Section 10A-30-2.02.

(b) All provisions of this article shall be applicable to all close corporations as defined in Section 10A-30-2.02 except insofar as this article otherwise provides.

(c) Neither election to become, nor operation as, a close corporation shall deprive any shareholder of such corporation of the limitation of liability provided under former Section 10-2A-43 or a successor statute, including Section 10A-2-6.22.

(d) This chapter shall apply only to close corporations formed in accordance with Section 10A-30-2.03 before January 1, 1995, or electing to become a close corporation pursuant to Section 10A-30-2.04 before January 1, 1995, and which has not voluntarily terminated its status as a close corporation or otherwise ceased to be a close corporation to which the provisions of this article apply before January 1, 1995.



Section 10A-30-2.02 - "Close corporation" defined; contents of certificate of formation; number of shareholders; applicable to corporations formed as close corporations or electing close corporation status prior to January 1, 1995.

(a) A close corporation is a corporation organized under former Chapter 2A of former Title 10 whose certificate of formation contains the provisions required by former Section 10-2A-91 or a successor statute, including Section 10A-2-2.02 and, in addition, provide that:

(1) The corporation is a close corporation authorized by this article;

(2) All of the issued shares of all classes shall be subject to one or more of the restrictions on transfer permitted by former Section 10-2A-41 or a successor statute, including Section 10A-2-6.27; and

(3) For purposes of determining the number of holders of record of the stock of a close corporation, stock which is held in joint or common tenancy or by the entireties shall be treated as held by one shareholder.

(b) The certificate of formation of a close corporation may set forth the qualifications of shareholders, either by specifying classes of persons who shall be entitled to be holders of record of shares of any class, or by specifying classes of persons who shall not be entitled to be holders of shares of any class or both.

(c) All of the corporation's issued shares of all classes, exclusive of treasury shares, shall be held of record by not more than a specified number of persons, not exceeding 30.



Section 10A-30-2.03 - Formation of a close corporation; applicable to corporations formed as close corporations before January 1, 1995.

A close corporation shall be formed in accordance with former Sections 10-2A-90 through 10-2A-96, or any successor statute, including Article 2 of Chapter 2, except that such formation must be authorized by the affirmative vote of all holders of and subscribers to shares of the corporation, and:

(1) The certificate of formation shall contain a heading stating the name of the corporation and that it is a close corporation; and

(2) The certificate of formation shall contain the provisions required by Section 10A-30-2.02; and

(3) Each certificate for shares shall conspicuously note the fact that the corporation is a close corporation and make reference to the restriction on transfer of shares set forth in the certificate of formation.



Section 10A-30-2.04 - Voluntary termination of close corporation status by amendment of certificate of formation; vote required; applicable to corporations formed as close corporations or electing close corporation status prior to January 1, 1995.

(a) A corporation may voluntarily terminate its status as a close corporation and cease to be subject to this article by amending its certificate of formation to delete therefrom the additional provisions required or permitted by Section 10A-30-2.02 to be stated in the certificate of formation of close corporations except such provisions as are permitted by Chapter 2 which the corporation chooses to retain. Any such amendment shall be adopted and shall become effective in accordance with Article 10 of Chapter 2, except that it must be approved by a vote of the holders of record of at least one-third of the shares of each class of stock of the corporation which are outstanding.

(b) The certificate of formation of a close corporation may provide that on any amendment to terminate its status as a close corporation, a vote greater than one-third or a vote of all shares of any class shall be required; and if the certificate of incorporation contains such a provision, that provision shall not be amended, repealed, or modified by any vote less than that required to terminate the corporation's status as a close corporation.



Section 10A-30-2.05 - Issuance or transfer of shares of a close corporation in breach of qualifying conditions; applicable to corporations formed as close corporations or electing close corporation status prior to January 1, 1995.

(a) If shares of a close corporation are issued or transferred to any person who is not entitled under any provision of the certificate of formation permitted by Section 10A-30-2.02 to be a holder of record of shares of the corporation, and if the certificate for shares conspicuously notes the qualifications of the persons entitled to be holders of record thereof, such person is conclusively presumed to have notice of the fact of his or her ineligibility to be a shareholder.

(b) If a certificate for shares of any close corporation conspicuously notes the fact of a restriction on transfer of shares of the corporation and the restriction is one which is permitted by former Section 10-2A-41 or any successor statute, including Section 10A-2-6.27, the transferee of the shares is conclusively presumed to have notice of the fact that he or she has acquired shares in violation of the restriction, if such acquisition violates the restriction.

(c) Whenever any person to whom shares of a close corporation have been issued or transferred has, or is conclusively presumed under this section to have notice either that he or she is a person not eligible to be a holder of shares of the corporation, or that the transfer of shares is in violation of a restriction on transfer of shares, the corporation may, at its option, refuse to register transfer of the shares into the name of the transferee in addition to any remedies which may be available under former Section 10-2A-41 or any successor statute, including Section 10A-2-6.27 or otherwise.

(d) The provisions of subsection (c) shall not be applicable if the transfer of shares even though otherwise contrary to subsections (a) or (b), has been consented to by all the shareholders of the close corporation, or if the close corporation has amended its certificate of formation in accordance with Section 10A-30-2.04.

(e) The term "transfer," as used in this section, is not limited to a transfer for value.

(f) The provisions of this section do not in any way impair any rights of a transferee regarding any right to rescind the transaction or to recover under any applicable warranty express or implied.



Section 10A-30-2.06 - Corporate option where a restriction on transfer of shares is held invalid; applicable to corporations formed as close corporations or electing close corporation status prior to January 1, 1995.

If a restriction on transfer of shares of a close corporation is held not to be authorized by former Section 10-2A-41 or any successor statute, including Section 10A-2-6.27, the corporation shall nevertheless have an option for a period of 30 days after the judgment setting aside the restriction becomes final, to acquire the restricted shares at a price which is agreed upon by the parties or if no agreement is reached as to price, then at the fair value as determined by the circuit court of the county in which the corporation has its registered office or any court in such place having jurisdiction. In order to determine fair value, the court may appoint an appraiser to receive evidence and report to the court his or her findings and recommendation as to fair value. The appraiser shall have such powers and shall proceed, so far as applicable, in the same manner as appraisers appointed under former Section 10-2A-163 or any successor statute, including Section 10A-2-13.30(e).



Section 10A-30-2.07 - Agreements restricting discretion of directors; applicable to corporations formed as close corporations or electing close corporation status prior to January 1, 1995.

A written agreement among the shareholders of a close corporation holding a majority of the outstanding shares entitled to vote, whether solely among themselves or with a party not a shareholder, is not invalid, as between the parties to the agreement, on the ground that it so relates to the conduct of the business and affairs of the corporation as to restrict or interfere with the discretion or powers of the board of directors. The effect of any such agreement shall be to relieve the directors and impose upon the shareholders who are parties to the agreement the liability for managerial acts or omissions which is imposed on directors to the extent and so long as the discretion or powers of the board in its management of corporate affairs is controlled by such agreement.



Section 10A-30-2.08 - Management by shareholders; applicable to corporations formed as close corporations or electing close corporation status prior to January 1, 1995.

The certificate of formation of a close corporation may provide that the business of the corporation shall be managed by the shareholders of the corporation rather than by a board of directors. So long as this provision continues in effect:

(1) No meeting of shareholders need be called to elect directors;

(2) Unless the context clearly requires otherwise, the shareholders of the corporation shall be deemed to be directors for purposes of applying provisions of this article; and

(3) The shareholders of the corporation shall be subject to all liabilities of directors.

Such a provision may be inserted in the certificate of formation by amendment if all incorporators and subscribers or all holders of record of all of the outstanding shares, whether or not having voting power, authorize such a provision. An amendment to the certificate of formation to delete such a provision shall be adopted by a vote of the holders of record of not less than one-third of all outstanding shares of the corporation, whether or not otherwise entitled to vote. If the certificate of formation contains a provision authorized by this section, the existence of such provision shall be noted conspicuously on the face or back of every certificate for shares issued by such corporation.



Section 10A-30-2.09 - Appointment of custodian for close corporation; applicable to corporations formed as close corporations or electing close corporation status prior to January 1, 1995.

(a) The circuit court of the county in which the corporation has its registered office or any court in such place having jurisdiction, upon application of any shareholder, may appoint one or more persons to be custodians, and, if the corporation is insolvent, to be receivers, of any close corporation when:

(1) Pursuant to Section 10A-30-2.08, the business and affairs of the corporation are managed by the shareholders and they are so divided that the business of the corporation is suffering or is threatened with irreparable injury and any remedy with respect to such deadlock provided in the governing documents or in any written agreement of the shareholders has failed; or

(2) The petitioning shareholder has the right to the dissolution of the corporation under a provision of the certificate of formation permitted by Section 10A-30-2.12.

(b) In lieu of appointing a custodian for a close corporation under this section, the court may appoint a provisional director, whose powers and status shall be as provided in Section 10A-30-2.10 if the court determines that it would be in the best interest of the corporation. The appointment shall not preclude any subsequent order of the court appointing a custodian for such corporation.

(c) A custodian appointed under this section shall have all the powers of a receiver or custodian appointed under former Section 10-2A-196 or any successor statute, including Section 10A-2-14.32, but the authority of the custodian is to continue the business of the corporation and not to liquidate its affairs and distribute its assets, except when the court shall otherwise order.



Section 10A-30-2.10 - Appointment of a provisional director in certain cases; applicable to corporations formed as close corporations or electing close corporation status prior to January, 1 1995.

(a) Notwithstanding any contrary provision of the governing documents or agreement of the shareholders, the circuit court of the county in which the registered office of the corporation is located may appoint a provisional director for a close corporation if the directors are so divided respecting the management of the corporation's business and affairs that the votes required for action by the board of directors cannot be obtained with the consequence that the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally.

(b) An application for relief under this section must be filed (1) by at least one-half of the number of directors then in office, or (2) by the holders of at least one-third of all shares then entitled to elect directors, or, (3) if there be more than one class of shares then entitled to elect one or more directors, by the holders of two-thirds of the shares of any such class; but the certificate of formation of a close corporation may provide that a lesser proportion of the directors or of the shareholders or of a class of shareholders may apply for relief under this section.

(c) A provisional director shall be an impartial person who is neither a shareholder nor a creditor of the corporation or of any subsidiary or affiliate of the corporation, and whose further qualifications, if any, may be determined by the circuit court of the county. A provisional director is not a receiver of the corporation and does not have the title and powers of a custodian or receiver. A provisional director shall have all the rights and powers of a duly elected director of the corporation, including the right to notice of and to vote at meetings of directors until such time as he or she shall be removed by order of the circuit court of the county or by the holders of a majority of all shares then entitled to vote to elect directors or by the holders of two-thirds of the shares of that class of voting shares which filed the application for appointment of a provisional director. His or her compensation shall be determined by agreement between him or her and the corporation subject to approval of the circuit court of the county, which may fix his or her compensation in the absence of agreement or in the event of disagreement between the provisional director and the corporation.

(d) Even though the requirements of subsection (b) relating to the number of directors or shareholders who may petition for appointment of a provisional director are not satisfied, the circuit court of the county may nevertheless appoint a provisional director if permitted by subsection (b) of Section 10A-30-2.09.



Section 10A-30-2.11 - Shareholders' agreements; applicable to corporations formed as close corporations or electing close corporation status prior to January 1, 1995.

No written agreement among shareholders of a close corporation, nor any provision of the governing documents of the corporation, which agreement or provision relates to any phase of the affairs of such corporation, including but not limited to the management of its business or declaration and payment of dividends or other division of profits or the election of directors or officers or the employment of shareholders by the corporation or the arbitration of disputes, shall be invalid on the ground that it is an attempt by the parties to the agreement or by the shareholders of the corporation to treat the corporation as if it were a partnership or to arrange relations among the shareholders or between the shareholders and the corporation in a manner that would be appropriate only among partners.



Section 10A-30-2.12 - Shareholders' option to dissolve corporation; applicable to corporations formed as close corporations or electing close corporation status prior to January 1, 1995.

(a) The certificate of formation of any close corporation may include a provision granting to any shareholder, or to the holders of any specified number or percentage of shares of any class of shares, an option to have the corporation dissolved at will or upon the occurrence of any specified event or contingency. Whenever any such option to dissolve is exercised, the shareholders exercising the option shall give written notice thereof to all other shareholders. After the expiration of 30 days following the sending of the notice, the dissolution of the corporation shall proceed as if the required number of shareholders having voting power had consented in writing to dissolution of the corporation as provided by Section 10A-2-14.02.

(b) If the certificate of formation as originally filed does not contain a provision authorized by subsection (a), the certificate of formation may be amended to include such provision if adopted by the affirmative vote of the holders of all the outstanding shares, whether or not entitled to vote, unless the certificate of formation specifically authorizes such an amendment by a vote which shall be not less than two-thirds of all the outstanding shares whether or not entitled to vote.

(c) Each certificate for shares in any corporation whose certificate of formation authorizes dissolution as permitted by this section shall conspicuously note on the face thereof the existence of the provision. Unless noted conspicuously on the face of the certificate for shares the provision is ineffective.



Section 10A-30-2.13 - Effect of the close corporation provisions on other laws; applicable to corporations formed as close corporations or electing close corporation status prior to January 1, 1995.

This article shall not be deemed to repeal any statute or rule of law which is or would be applicable to any corporation which is organized under the provisions of Chapter 2 but is not a close corporation.












Title 11 - COUNTIES AND MUNICIPAL CORPORATIONS.

Title 1 - PROVISIONS APPLICABLE TO COUNTIES ONLY.

Chapter 1 - GENERAL PROVISIONS.

Section 11-1-1 - Number and names of counties.

The state is divided into 67 counties, named: Autauga, Baldwin, Barbour, Bibb, Blount, Bullock, Butler, Calhoun, Chambers, Cherokee, Chilton, Choctaw, Clarke, Clay, Cleburne, Coffee, Colbert, Conecuh, Coosa, Covington, Crenshaw, Cullman, Dale, Dallas, DeKalb, Elmore, Escambia, Etowah, Fayette, Franklin, Geneva, Greene, Hale, Henry, Houston, Jackson, Jefferson, Lamar, Lauderdale, Lawrence, Lee, Limestone, Lowndes, Macon, Madison, Marengo, Marion, Marshall, Mobile, Monroe, Montgomery, Morgan, Perry, Pickens, Pike, Randolph, Russell, Shelby, St. Clair, Sumter, Talladega, Tallapoosa, Tuscaloosa, Walker, Washington, Wilcox, and Winston.



Section 11-1-2 - County declared a body corporate.

Every county is a body corporate, with power to sue or be sued in any court of record.



Section 11-1-3 - Jurisdiction over navigable streams not within limits of any county; execution of process on said streams.

The jurisdiction over navigable streams not included within the limits of any county belongs to the county or counties whose jurisdiction extends to the margin thereof, and all process may be executed on such streams by officers of either county.



Section 11-1-5 - Uniform designation for county governing bodies.

(a) In order to eliminate confusion and to provide clarity and uniformity of designation, each county governing body in this state shall, after October 1, 1970, be designated and known as the __________ county commission.

(b) The provision of this section shall effect a change in name only and shall in no way affect the existing organization, establishment, composition, function, power, duties, authority, compensation, term, or manner of electing the members of any governing body in this state.

(c) The governing bodies of the several counties of this state are hereby authorized and directed to promulgate such rules and regulations and to initiate such procedures as are necessary to implement the provisions of this section.



Section 11-1-6 - Transfer of money erroneously paid into county treasury, etc., to State Treasury.

Whenever any money to which the state is entitled and which should be paid into the State Treasury is erroneously or wrongfully paid into the county treasury to the credit of any fund therein or whenever any money from any source is in the county treasury and belongs to the state, the county commission in such county shall draw a warrant in favor of the person whose duty it is to collect and pay said money into the State Treasury, and it shall be the duty of the person in whose favor the warrant is drawn to collect said money and pay it into the State Treasury as in other cases.



Section 11-1-7 - Appointment and use of public depositories; liability.

(a) Upon the application of the county tax collectors, revenue commissioners, license commissioners, county treasurers, judges of probate, circuit court clerks, or registers of the circuit court, it shall be the duty of the county commission of the county to appoint a bank or savings association, that is a qualified public depository under Chapter 14A of Title 41, as a depository in which such officers may deposit money coming into their hands as such officers, which appointment shall be by proper resolutions spread upon the minutes of such commission.

(b) Upon the application of the custodian of county school funds, it shall be the duty of the county board of education of the county to appoint a bank or savings association that is a qualified public depository under Chapter 14A of Title 41, as a depository in which such officers may deposit money coming into their hands as such officers, which appointment shall be by proper resolution spread upon the minutes of such county school board.

(c) If and when a depository is or has been designated by the county board of education for the public school funds, or by the county commission for the funds of the tax collector, revenue commissioner, license commissioner, or county treasurer, the minimum amount of the bonds of such officers may be fixed at an amount not less than twice the amount of the average daily balance of funds on hand under the control of such office during that month in the preceding fiscal year when such average daily balance was greatest, but not to exceed a maximum of one hundred thousand dollars ($100,000).

(d) If any of such funds are dissipated or lost by reason of the insolvency or failure of such qualified public depository appointed as such depository, as provided herein, such dissipation or loss shall not constitute a liability on the official bond of such officers nor a liability on the sureties thereon.

(e) In the event of this dissipation or loss of any of such funds because of such insolvency or failure of such depository, the county and state shall have a preferred claim against such qualified public depository for the amount of such dissipation or loss.

(f) In the event of the naming of such depository for the county tax collector, revenue commissioner, or license commissioner of any county and the use of such depository by him, such county tax collector shall make reports, distributions, and remittances to the proper authorities of the funds so deposited on October 15 of each year and on the first and fifteenth of each month thereafter until he or she makes his or her final settlement for such year; provided, that if, on the fifteenth day of any month following final settlement and before October 15 following, the tax collector, revenue commissioner, or license commissioner has on hand collections in an amount equal to one half of his or her official bond, he or she shall make reports, distributions, and remittances to the proper authorities in like manner as now required by law, these reports, distributions, and remittances to be in addition to those now required of such officer by Section 40-5-36.

(g) The provisions of this section are not exclusive but cumulative and remedial, and this section shall not be construed as abolishing any other method or manner now provided by law for the making of official bonds of county officers or handling funds of county officers coming into their hands as such officers. Nothing in this section shall relieve any public official from making official bonds as is now required by law, nor from liability thereon except as is provided by this section.



Section 11-1-8 - Closing of county offices on legal holidays and for special circumstances; deadlines extended for filing documents.

The county commission of any county in the State of Alabama may by resolution close the offices in the county courthouse or other county buildings on legal holidays set pursuant to Section 1-3-8, or for special circumstances deemed necessary or appropriate. Notice of the closing shall be posted at the courthouse and shall be published otherwise in the manner as the county commission may direct. In the event that any documents required to be filed by a time certain deadline cannot be filed in a timely manner due to the closing of an office under this section, the deadline for filing shall be extended to the date that the office is reopened as provided in Section 1-1-4.



Section 11-1-9 - Payment of costs of defense of lawsuits against county officials; validation of prior payments.

(a) Any law to the contrary notwithstanding, the county commission of any county of the state of Alabama may, in its discretion, defray the costs of defending any lawsuit brought against any county official when such lawsuit is based upon and grows out of the performance by said official of any duty in connection with his office and does not involve a willful or wanton personal tort or a criminal offense committed by the official. The expenses of defending such litigation may include witness fees, transportation, toll and ferry expenses of witnesses, attorney's fees, court costs, and any other cost in connection with the defense of said litigation.

(b) If any county has expended money for the purposes set out in subsection (a) of this section, such expenditure is hereby validated and shall not be charged back to the official making such payment nor shall the person who received such payment be liable for any reimbursement of same.



Section 11-1-10 - Contracts with federal, state, and other county governments.

(a) The county commission in addition to all other powers and authority is hereby authorized and empowered to enter into contracts, leases, compacts, or any other form of agreement with the United States of America or any of its agencies, departments, bureaus, divisions, or institutions, with the State of Alabama or any of its agencies, departments, bureaus, divisions, or institutions and with any other county or municipality within or without the state for the purpose of receiving or acquiring funds, matching funds, services, materials, supplies, buildings, structures, waterways and docking facilities, and any and all other benefits deemed for the public interest in the promotion of industrial, agricultural, recreational, or any other beneficial development.

(b) The contracts, leases, compacts, or other forms of agreement may contain such covenants and considerations as considered reasonable and necessary and for public use only, including, but not limited to, contributions by the county either in funds or materials, supplies, machinery, services, labor, rights-of-way, easements, buildings, terminals, and related facilities for waterway improvements and expansion and may contain other provisions required by the contracting agencies to provide a useful and feasible development for use by the public.



Section 11-1-11 - Payment of membership fees in state organizations, etc., for sheriffs, tax assessors, tax collectors, circuit clerks and registers, license commissioners, etc.

(a) The county commissions of the several counties of the state are hereby authorized to pay all dues, fees, and expenses of the sheriffs, tax assessors, tax collectors, circuit clerks and registers and license commissioners, or other like officials in their respective counties that are incurred by such individuals through membership in and/or attendance at official functions of their state organizations.

(b) Such dues, fees, and expenses may be paid from the general fund of each county.

(c) Membership dues and fees may be paid by remittance to the secretary/treasurer of such organization upon presentation of a statement therefor.

(d) Expenses may be remitted directly to the individual concerned upon presentation of an itemized statement, supported by receipts, indicating actual expenses incurred. Such statement may be properly sworn to and notarized.



Section 11-1-12 - Preparation, etc., of county assessment maps or plats.

The county commissions shall have prepared county assessment maps or plats showing the county boundary lines, main creeks, rivers, railroads, exempt lands, public roads, schoolhouses, and churches and all lands which have escaped state and county taxation for the next preceding five years in their respective counties, and which shall also show all subdivisions of lands made for the assessment of taxes or other purposes and shall pay for the same out of the county treasury.



Section 11-1-13 - Alteration, etc., of precinct or beat lines or creation of new precincts or beats.

The county commissions of the several counties of the State of Alabama may alter or rearrange the boundary of beat or precinct lines of their respective counties so as to include in them any territory which has been or may be detached from one county and added to another or they may in their discretion create a new precinct or beat in said county out of the territory added to said county and detached from an adjoining county.



Section 11-1-14 - Provision of voting places where precinct or beat lines altered, etc., or new precincts or beats created.

The county commissions of the several counties of the State of Alabama may provide voting places in all precincts or beats which have been established or where the boundaries of precincts or beats have been altered or rearranged as provided in Section 11-1-13.



Section 11-1-15 - Authority to join national and state association of county commissions.

(a) The county commission of each of the several counties of the state shall be authorized to join and to participate in a national and state association of county commissions organized for the purpose of promoting better county government, economy, efficiency in office, and representing the interests of the several counties before state departments, the state Legislature, and the United States Congress.

(b) The county commissions of the several counties shall be authorized to appropriate for the maintenance and support of such associations such sums as it may deem necessary and appropriate.



Section 11-1-16 - Warrants for borrowing purposes - Execution.

All warrants issued under the provisions of this title for borrowing purposes shall be signed by the presiding officer of the county commission and by each of the members of said county commission and shall have attached thereto the seal of said county commission. Coupons for interest need be signed only by such presiding officer.



Section 11-1-17 - Warrants for borrowing purposes - Form of warrants, refunding warrants, coupons, etc.

(a) Warrants. The warrants issued under this title for borrowing purposes may be substantially in the following form, which is declared to be sufficient:

The County of _____ acknowledges itself indebted and promises to pay to _______, or order, on the _______ day of _______, 2__, for value received, the sum of _______ dollars, with interest at the rate of _______ percent per annum at the proper depository of the county.

This warrant is issued pursuant to law and an order of the county commission of the said county, who represent that all provisions of law have been complied with and that this warrant is legal in all respects.

In testimony whereof, we, the undersigned presiding officer and members of the county commission of said county have hereunto set our hands and affixed the seal of said county commission, this the _______ day of _______, 2__.

(b) Retiring, adjusting, or refunding warrants. The retiring, adjusting, or refunding warrants issued under this title may be in substantially the following form, which is declared to be sufficient:

The county of _____ will pay to the registered holder hereof, or his registered transferee or indorsee, at the proper county depository, the sum of $_____, on the _____ day of _____, 2__.

This debt bears interest at the rate of _____ percent per annum payable annually (or semiannually), evidenced by the _____ interest coupons hereto attached (if coupons are attached) each in the sum of $_____ (if the right is reserved to retire the certificate before maturity, the following may be added: The right is reserved to retire this debt at any interest period, or as the case may be).

This warrant is issued pursuant to law and an order of the county commission of said county, who represent that all provisions of law have been complied with and that this warrant is legal in all respects.

In testimony whereof, we, the undersigned presiding officer and members of the county commission of said county, have hereunto set our hands and affixed the seal of said county commission, this the _____ day of _____, 2__.

(c) Coupons. The coupons attached to said warrant may be in substantially the following form, which is declared to be sufficient:






Chapter 2 - BONDS OF COUNTY OFFICERS, EMPLOYEES, ETC., GENERALLY.

Article 1 - General Provisions.

Section 11-2-1 - Bonds requirements.

(a) For the purposes of this chapter, the following words have the following meanings:

(1) COUNTY EMPLOYEE. An employee or clerk, deputy, or employee in any county office, but shall not mean an employee of the county board of education.

(2) COUNTY OFFICIAL or COUNTY OFFICER. A county commissioner, county taxing official, judge of probate, sheriff, coroner, or constable.

(3) COUNTY TAXING OFFICIAL. A tax assessor, tax collector, revenue commissioner, license commissioner, or other person charged by law in a county with the assessing or collecting of taxes.

(b) All county officials of all counties in this state and any county employee designated by law or the county commission shall be required to execute official bonds for the faithful performance of their duties and such additional official bonds as from time to time the public interest may demand and as may be required by the provisions of law. Except for a local taxing official executing bond pursuant to Section 40-4-1 or 40-5-3, any official bond executed on behalf of a county official or county employee on and after May 22, 2009, shall be made payable to the county treasury.

(c)(1) In addition to the foregoing, the county commission may require any person appointed by the county commission to serve as director or member of any public board or commission to execute an official bond for the faithful performance of his or her duties on the public board or commission, which bond shall be in an amount set by the county commission and made payable to the board or commission upon which the person will serve.

(2) The governing body of any public board or commission created by the county commission may require an official bond for the faithful performance of his or her duties from any person employed by the public board or commission, which bond shall be set by the governing body of the board or commission and payable to the board or commission employing the person.

(d) Any official bond executed under this section shall be obligatory on the principal and sureties for any of the grounds set out in Section 36-5-18, and in the event of forfeiture, the proceeds shall be distributed to the state or county fund or funds entitled to payment or reimbursement as a result of the breach of office. Payment shall be made to each eligible entity in proportion to the loss of or reduction in public funds caused by the breach of office resulting in the forfeiture.



Section 11-2-2 - Conditions of bonds; provisions of law governing bonds.

The bonds required to be made of county officials by the provisions of this Code shall be conditioned as now provided by law and shall in all respects be subject to and governed by the provisions of law governing, regulating, concerning, and pertaining to official bonds, except as may be in conflict with provisions of this article.



Section 11-2-3 - Filing and recordation of bonds of county officers and employees.

The bonds of all county officers and county employees required by the provisions of this Code, with the exception of the bond of the judge of probate, shall be filed and recorded in the office of the judge of probate, and the bond of the judge of probate shall be filed and recorded in the office of the clerk of the circuit court, and duplicate copies of the bonds of the probate judge and tax assessor and tax collector shall be filed with the comptroller.



Section 11-2-4 - Payment of premiums on bonds.

Except as otherwise provided by law or in this section, the premiums on all bonds of all county officials and county employees required by this chapter, when made by surety companies shall be paid by the respective counties out of the general funds of the county. The premiums on the bonds of county taxing officials shall be paid on a pro rata basis by each fund, except the State General Fund, or agency receiving noneducational ad valorem taxes paid in the county determined by computing the percentage that the total collections for each fund, except the State General Fund, or agency bears to the total collections of noneducational ad valorem taxes. The premiums on the bonds of the superintendent of education and of the chief school financial officer of the county shall be paid by the board of education of the county out of the three mill school tax.



Section 11-2-5 - Reduction of bonds.

Whenever, in the judgment of the board of education of any county the amount of the bond of the superintendent of education or of the chief school financial officer is greater than is necessary, the board of education may reduce the amount of the bond, but not below the minimum fixed by this chapter. A resolution to that effect shall be adopted by the board and spread upon its minutes and a certified copy thereof served upon all of the obligors in the bond. The liability of the obligors under the bond reduced for any breach occurring after the reduction shall not exceed the amount of the bond as reduced. In event of the reduction, the obligors shall refund to the board of education the pro rata net unearned premium on the amount of the reduction.



Section 11-2-6 - Bonds to be made by surety or guaranty companies; time for filing; expiration.

Official bonds required of all county officials or county employees of the various county commissions, boards, agencies, and commissions or any additional bond that may be required shall be made by a surety company or surety companies or a guaranty company or guaranty companies authorized by the laws of this state to make bonds and qualified to do business in this state. Section 36-5-2 notwithstanding, the bond for a county official shall be filed no later than the date that the official takes office or, in the case of appointment to an office, within five working days of the date the appointment is made. County officials and county employees required to post bond shall be required to renew or execute a new official bond at any time that the original bond expires as a result of the end of a term of office or otherwise.



Section 11-2-7 - Discharge of sureties on bonds.

Any person or corporation who is surety upon the official bond of any county official or county employee may discharge himself or itself of the suretyship upon making sworn application in writing addressed to the official, county commission, board, or commission required to approve the bonds, setting forth the reason for requesting discharge. Upon the filing of the application, the official, board, or commission to whom the application is addressed shall forthwith cause personal written notice to be served upon the county official or county employee as principal fixing a day not less than 15 nor more than 30 days after the date of the filing of the application requiring the county official or county employee to provide a new bond. Upon the failure of the county official or county employee to provide the bond within the time specified in the notice, he or she vacates his or her office or employment, and the official, county commission, board, or commission giving the notice shall at once certify the vacation to the appointing power required by law to fill the vacancy. If a new bond is filed, it shall be in the amount and filed and approved as provided in this chapter. On the execution, approval, and filing of the new bond, the original surety is discharged from all liability for any breach of the bond occurring thereafter, but the discharge shall not affect the liability of any of the obligors for any actions or inactions occurring prior to the execution, approval, and filing of the new bond. In case of the discharge of any one or more obligors under this section, the discharge shall operate as a discharge of all other obligors on the bond. When the sureties on either bond have made any payments thereon on account of the principal obligor therein, they are entitled to the same remedies and recoveries against the sureties in the remaining bonds as provided in Section 11-2-29. Every such new or additional bond approved and filed as provided in this section is binding upon the obligors from the time of its approval and subjects them to the same liabilities, proceedings, and remedy as are provided in relation to the first official bond of the county official or county employee.






Article 2 - Requirement of New or Additional Bonds.

Section 11-2-20 - Requirement of additional bonds of county officials, etc. - Authority.

(a) Except where otherwise specifically provided by law for county taxing officials and judges of probate, the bond for each county official shall be one-half of one percent of the amount budgeted in the then current county budget for activities conducted by or under the direction of the individual county official, but the bond amount for any county official shall not exceed fifty thousand dollars ($50,000). The bond for any county employee required to post bond shall be set in an amount determined proper by the county commission. In the alternative, the county commission may execute a blanket bond covering the performance of duties of all county employees in an amount determined by the county commission to adequately protect all county funds and revenue.

(b) When in the judgment of the county commission, the bond provided for in this chapter for a county official or county employee is insufficient to fully protect the public interests and safeguard the public funds, the county commission may require the county official or county employee to make an additional bond in the amount and with the sureties as may be approved by resolution of the county commission.

(c) When, in the judgment of the county school board, the bond of the superintendent of education or the chief school financial officer of the county is insufficient either in penalty or surety to fully safeguard the public school funds, the county school board shall require the officer to make additional bonds in the amounts and with the sureties as may be approved by the board.



Section 11-2-21 - Requirement of additional bonds of county officials, etc. - Procedures.

Whenever any county commission or county board of education, pursuant to this article, requires any additional bond from any county official, county employee, or employee of the board of education, the requirement shall be adopted by resolution of the county commission or board of education signed by the chair and personally served on the county official, county employee, or employee of the board of education required to give additional bond. The resolution shall state the amount of additional bond required when and where to give such bond. The official or employee shall give additional bond within 15 days after the date specified in the resolution, or vacates his or her office or employment if he or she fails to comply.



Section 11-2-22 - Requirement of additional bonds for county officers whose terms extended - Authority; amount, conditions, effect, etc., of bonds generally.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 11-2-23 - Requirement of additional bonds for county officers whose terms extended - Form and contents of requisition for county officer's bond; service of same.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 11-2-24 - Requirement of additional bonds for county officers whose terms extended - When bond to be given; effect of failure to give bond and proceedings thereupon.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 11-2-25 - Requirement of additional bonds for county officers whose terms extended - Failure of officer to file bond within prescribed time after approval.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 11-2-26 - Requirement of additional bonds for county officers whose terms extended - Penalty, conditions, etc., of bond.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 11-2-27 - Requirement of additional bonds for county officers whose terms extended - Effect of additional bond generally; remedies on additional bond.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 11-2-28 - Requirement of additional bonds for county officers whose terms extended - Effect of execution of additional bond upon official bonds previously executed.

In no case provided for under section 11-2-22 shall any of the official bonds previously executed be discharged; but each remains of the same force and obligation as if the additional bonds had not been given, and any person aggrieved can have his remedy upon either or all of such bonds in the same or in separate proceedings.



Section 11-2-29 - Requirement of additional bonds for county officers whose terms extended - Rights and remedies of sureties on bonds among themselves.

In any case when an additional bond has been required, the sureties in either bond, who may have been compelled to make any payment thereon for the principal obligor, have the same remedies against the sureties in the remaining bonds as cosureties have against each other and may recover against such sureties such an amount as shall be in the same proportion to the sum paid by the plaintiff as the aggregate penalty of the two bonds bears to the penalty of the bond of the defendant, apportioning the same among the solvent sureties.



Section 11-2-30 - Proceedings as to sufficiency of bonds of certain county officers - Application by county freeholders for order requiring new bond.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 11-2-31 - Proceedings as to sufficiency of bonds of certain county officers - Oath and bond of applicants.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 11-2-32 - Proceedings as to sufficiency of bonds of certain county officers - Appointment of date for hearing of application; hearing; entry of order requiring officer to execute new bond.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 11-2-33 - Proceedings as to sufficiency of bonds of certain county officers - Filing of application, order, and minutes of proceedings.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 11-2-34 - Proceedings as to sufficiency of bonds of certain county officers - Proceedings upon failure of officer to execute new bond within prescribed time.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.









Chapter 2A - COMPENSATION OF COUNTY OFFICIALS.

Section 11-2A-1 - Categorization of counties.

(a) For purposes of determining the amount of annual compensation which a county shall pay to a county commissioner, a judge of probate, a sheriff, a tax assessor, a tax collector, a revenue commissioner, a license commissioner, and an elected assistant tax assessor or collector, the 67 counties of the state shall be placed in categories based on population according to the most recent federal decennial census.

(b) The population categories of counties are as follows:

(1) CATEGORY 1. Population in excess of 450,000.

(2) CATEGORY 2. Population from 350,001 to 449,999.

(3) CATEGORY 3. Population from 200,001 to 350,000.

(4) CATEGORY 4. Population from 50,001 to 200,000.

(5) CATEGORY 5. Population from 19,000 to 50,000.

(6) CATEGORY 6. Population of less than 19,000.



Section 11-2A-2 - Annual compensation of certain local officials.

Effective October 1, 2000, the annual compensation which a county shall pay to a county commissioner, a judge of probate, a sheriff, a tax assessor, a tax collector, a revenue commissioner, a license commissioner, and an elected assistant tax assessor or collector shall be as set out below:

(1) SHERIFF. The annual minimum compensation for each sheriff shall be fifty thousand dollars ($50,000) which shall be in lieu of any salary and expense allowance currently provided to a sheriff receiving total compensation less than the minimum. Beginning with the next term of office for each sheriff, except as provided in Section 11-2A-4, the salary herein provided shall be the minimum compensation payable to the sheriff in lieu of any salary, expense allowance, or other compensation provided by law.

(2) COUNTY COMMISSIONERS AND JUDGES OF PROBATE. The annual minimum compensation for county commissioners and judges of probate in Categories 1 and 2 shall be as provided by local law. Except as otherwise provided in this chapter and subject to the provisions of Section 11-2A-4, the annual compensation for county commissioners and judges of probate in Category 3 shall be increased by 20 percent effective October 1, 2001, if the compensation, including expense allowance, of the office has not been increased by other general or local law during the period from October 1, 1996, to October 1, 2001; the annual minimum compensation for county commissioners and judges of probate in Category 4 shall be that amount prescribed by general law on September 30, 2000, plus a 20 percent increase; the annual minimum compensation for county commissioners and judges of probate in Category 5 shall be that amount prescribed by general law on September 30, 2000, plus a 17 percent increase; and the annual minimum compensation for county commissioners and judges of probate in Category 6 shall be that amount prescribed by general law on September 30, 2000, plus a 15 percent increase.

(3) TAX ASSESSORS, TAX COLLECTORS, REVENUE COMMISSIONERS, LICENSE COMMISSIONERS, AND ELECTED ASSISTANT TAX COLLECTORS OR ASSESSORS.

a. On and after June 1, 2000, each county commission is authorized to provide an expense allowance to the tax assessor, tax collector, revenue commissioner, license commissioner, elected assistant tax assessor, and elected assistant tax collector in amounts not to exceed ten thousand dollars ($10,000) per annum. The expense allowance may be phased in over a two-year period as determined by the county commission. At the beginning of the official's next term of office following the provision of the expense allowance authorized herein, the expense allowance shall be included in the base salary of the official and the expense allowance thereupon voided. Deductions from the expense allowances provided under this chapter shall be made for supernumerary programs, the State Employees' Retirement System, or other retirement programs as provided by law, the same as if the expense allowances were salary. Notwithstanding the above, in Category 3, an expense allowance for any official covered by this subdivision shall be provided in the amount of ten thousand dollars ($10,000) per annum effective October 1, 2001, if compensation for the office has not been increased by other general or local law during the period from October 1, 1996, to October 1, 2001.

b. Any increase in base salary or expense allowance for a tax assessor, tax collector, revenue commissioner, license commissioner, elected assistant tax assessor, or elected assistant tax collector contained in any act passed in the 1999 2nd Special Session of the Legislature or any other act passed in the 2000 Regular Session shall be credited against any expense allowance provided under this subdivision, so that the total increase in compensation for a tax assessor, tax collector, revenue commissioner, license commissioner, elected assistant tax assessor, and elected assistant tax collector does not exceed ten thousand dollars ($10,000).

(4) Any laws to the contrary notwithstanding, no person holding supernumerary office shall be entitled to any increases in compensation or expenses as a result of the implementation of any salary adjustments provided for in this chapter.

(5) If implementation of the salaries in this chapter increases the salary of an incumbent office holder, the increase shall be paid as an expense allowance until the beginning of the next term of office whereupon the amount of the expense allowance shall be included in the base salary for the office holder and the expense allowance shall be voided. Deductions from the increase shall be made for supernumerary programs as provided by law as if the increase were salary. Notwithstanding the foregoing, a county shall pay the salary increase during a term of office at the beginning of the next fiscal year if payment of the increase is sanctioned by an amendment to the Constitution of Alabama of 1901.

(6) Notwithstanding this section or any other provision of this chapter, the increases in fees under Section 12-19-90 provided for by Act 2000-108 shall not apply to any county in Category 1 or 3 on June 1, 2000.

(7) The local governing body of the county may, by resolution, elect for the county to be exempt from the provisions of this section and Section 11-2A-3 and the increases in fees in Section 12-19-90 as provided for by Act 2000-108; provided that the local governing body shall only be authorized to exempt the county from all of the sections referenced above, and provided further that the resolution is adopted after June 1, 2000, but prior to October 1, 2000. Any local governing body that exercises its authority under this subdivision may elect to have the county become subject to the provisions referenced above by the adoption of a resolution and the provisions shall become effective in the county on September 30, next following the adoption of the resolution.

(8) Any county identified as a "Category 1" county under the provisions of Section 11-2A-1, is exempt from the provisions of this section.



Section 11-2A-3 - Additional compensation.

In addition to the salary provisions set out in Section 11-2A-2, the following shall apply:

(1) Any full-time county commission chairperson in Category 4, 5, or 6 who is elected countywide shall receive additional annual compensation in an amount of five thousand dollars ($5,000). This additional compensation shall be paid beginning on October 1, 2000.

(2) Any judge of probate in Category 4, 5, or 6 shall receive an additional two thousand five hundred dollars ($2,500) in annual compensation if he or she is required to serve as chairperson of the county commission. This additional compensation shall be paid beginning on October 1, 2000.

(3) Any local official charged by law with the administration of a "one-stop" tag program shall receive annual compensation for such administration in an amount not less than three thousand dollars ($3,000). Any additional compensation necessary to increase the official's salary to three thousand dollars ($3,000) per year for such administration shall be paid beginning on October 1, 2000. The provisions of this subdivision shall not affect any local law that provides annual compensation for the administration of the "one-stop" tag program in excess of three thousand dollars ($3,000).



Section 11-2A-4 - Compensation increases.

(a) After August 1, 2016, the local officials covered by this chapter shall be entitled to receive the same uniform increases in compensation, whether the uniform increases are based on a percentage of compensation or a flat dollar amount, that are granted equally to all county employees by the county commission. The increases shall be in the same amount or percentage, as the case may be, as that amount or percentage increase provided to the county's employees.

Except as otherwise provided herein, officials in Category 2 shall be eligible for the cost-of-living increases beginning on October 1, 2000. If the implementation of this chapter increases the compensation of an incumbent office holder, the increase shall be paid as provided in subdivision (5) of Section 11-2A-2. The base compensation for the purposes of implementation of this subsection shall be that compensation established on October 1, 2000, and shall remain those respective amounts until increased as provided under the provisions of this chapter.

(b) Any provision of this chapter to the contrary notwithstanding, the Legislature, by local law, may increase the compensation for local officials covered under this chapter. However, if a local law increases the compensation of a local official, such local official shall not be entitled to any uniform increases pursuant to the procedure in subsection (a), until such time as the total compensation he or she would have received under subsection (a) is equal to or exceeds the increase provided by the local law.



Section 11-2A-5 - Relation to Section 40-6A-2.

This chapter shall be read in pari materia with Section 40-6A-2. All compensation paid under the provisions of this chapter to tax assessors, tax collectors, revenue commissioners, license commissioners, elected assistant tax assessors, or elected assistant tax collectors, or any official whose salary is prorated under the provisions of Section 40-6A-2, shall continue to be prorated and paid from the same funds and in the same manner as provided under that section.



Section 11-2A-6 - Increase to compensation exceeding minimums.

Except for officials affected by subdivision (3) of Section 11-2A-2, no local official receiving compensation in excess of the minimums prescribed by general law on September 30, 2000, plus the increases provided in Section 11-2A-2 shall be eligible to receive the increases authorized by Section 11-2A-2.



Section 11-2A-7 - Applicability of article.

(a) This chapter shall not be applicable to local officials whose salaries, prior to March 8, 2000, are tied to the salaries of any state elected officials nor shall this chapter apply to local officials on a fee system of compensation, except as provided in Section 11-2A-8. Any local act in effect on October 1, 2000, providing compensation for a local official in excess of the compensation authorized by this chapter shall remain in full force and effect until expressly amended or repealed by the Legislature.

(b) The provisions of this chapter and Section 12-19-90 shall not be applicable in Barbour, Tuscaloosa, Cullman, St. Clair, Pike, Henry, Coffee, Russell, Geneva, Dale, or Fayette Counties unless first approved by resolution of the respective county commission.

(c) The provisions of Sections 11-2A-2 and 11-2A-3 shall not be applicable in Pickens County unless first approved by resolution of the county commission.

(d) Provided, however, that if any of the counties listed in subsection (b) or (c) adopt a resolution after October 1, 2000, to come under the provisions of this chapter and the increases in fees under Section 12-19-90, as provided in Act 2000-108, the provisions of Sections 11-2A-2 and 11-2A-3, and the increases in fees under Section 12-19-90, as provided in Act 2000-108, will not become effective in such counties until the beginning of the next succeeding fiscal year.

(e) Any county identified as a "Category 1" county under the provisions of Section 11-2A-1, is exempt from the provisions of this section.



Section 11-2A-8 - Judge of probate - Income cap inapplicable.

Any judge of probate on the fee system shall not be subject to any cap on income after October 1, 2000.






Chapter 3 - COUNTY COMMISSION.

Article 1 - General Provisions.

Section 11-3-1 - Qualifications of candidates for county commissioner; vacancies; composition of commission; meetings.

(a) Any person who is a qualified elector of the county and has resided in the county for at least one year prior to the date upon which he or she would take office is eligible to seek office as county commissioner. In counties where the county commissioners represent a certain district, any person seeking office as county commissioner shall be a qualified elector of and reside within the district which he or she seeks to represent upon election or appointment for at least one year prior to the date that he or she would take office. Notwithstanding the foregoing, the one-year residency requirement provided above shall not apply to the first election following any redistricting of county commission districts in a county. Any person serving as county commissioner, at all times while in office, shall meet the qualified elector and residency requirements set out herein, and in the case of a district commissioner shall reside in the district as it existed at the time of his or her election.

(b) Unless a local law authorizes a special election, any vacancy on the county commission shall be filled by appointment by the Governor. If the appointment occurs at least 30 days before the closing of party qualifying as provided in Section 17-13-5, the person appointed to the vacated office shall only serve until seven days after the next general election following the appointment as provided herein. The person so appointed to fill the vacancy shall meet the residency requirements in subsection (a), and shall hold office from the date of appointment until the eighth day following the next general election. If the original term in which the vacancy occurred would not have expired on the eighth day following the next general election after the appointment, the person elected at the election required by operation of this subsection shall serve for a period of time equal to the remainder of the term in which the vacancy was created. Thereafter, election for the county commission seat shall be as otherwise provided by law.

(c) Unless otherwise provided by local law, by court order, or governed by Section 11-80-12, and as otherwise provided in subsection (d), there shall be in every county a county commission, composed of the judge of probate, who shall serve as chairman, and four commissioners, who shall be elected at the time prescribed by law and shall hold office for four years until their successors are elected and qualified.

(d) Notwithstanding any other provision of law related to election canvassing, certification, or contest, the term of office for county commissioner shall commence at 12:00 a.m. on the second Wednesday following the general election at which he or she is elected and shall expire at 11:59 p.m. on the first Tuesday following the day of the general election at which the successor to that office is elected.

(e) Each county commission shall meet on the Wednesday following the election and tabulation of provisional ballots pursuant to Section 17-10-2 of any one of its members whose term commences on that day pursuant to subsection (d), and at this meeting, shall establish the regular meeting days for the county commission as provided in Section 11-3-8. The meeting shall be in lieu of any meeting of the county commission required by law to be held within the same calendar week and shall be in all respects and for all purposes a regular meeting of the county commission. The county commission shall not meet following the election of any one of its members until the meeting provided by this subsection, unless there is a declared emergency.

An emergency may be declared for the purposes of this subsection upon a unanimous vote of the entire membership of the county commission.

(f) Except as specifically provided in subsections (b) and (c), this section applies in all counties and may not be altered or amended by local law. Any existing local law or portion thereof in conflict with this section is specifically repealed to the extent of the conflict effective with the next election following September 1, 2007. It is the intent of the foregoing that a portion of a local law in direct conflict with this section shall be repealed, and any remaining portions of the local law not in conflict shall remain in full force and effect.



Section 11-3-1.1 - Authority of single-member district commissioners to alter district boundaries.

(a) Following the release of any federal decennial census, any county commission of this state which is at that time electing its members from single-member districts, pursuant to either state or local law or a court order, may, by resolution, alter the boundaries of the districts.

(b) Any revised single-member district arrangement to be used, in whole or in part, in the 1992 primary and general election shall be adopted by the county commission not later than 75 days prior to the primary election in 1992. Any revised district arrangement to be used, in whole or in part, for the first time in any year after 1992 shall be approved by the county commission not later than 180 days prior to the primary election in which it will first be used.

(c) No resolution making changes in the boundaries of existing districts shall be adopted by the county commission unless the commission shall first have advertised in a newspaper of general circulation in the county for at least two consecutive weeks the time and place of the meeting at which the resolution shall be considered. The advertisement shall include one or both of the following items: (1) A map of the county indicating the proposed district boundaries. (2) Notification that a map indicating the proposed district boundaries is available for inspection at a specified public location where the map shall be displayed for at least two consecutive weeks preceding the meeting of the commission in which the resolution shall be considered.

(d) Any resolution making changes in district boundaries shall describe the revised district boundaries by reference to standard census units or county voting precincts, or both.

(e) Upon passage of any resolution effecting changes in district boundaries pursuant to this section, the county commission shall file with the judge of probate of the county a certified copy of the resolution, together with a map of the county showing the boundaries of the revised districts.



Section 11-3-1.2 - Contesting county commission redistricting or reapportionment actions.

Any legal action which contests or challenges the validity or any county commission redistricting or reapportionment action by a county commission pursuant to its authority under Section 11-3-1.1, or seeks to require the county commission to exercise its authority pursuant to Section 11-3-1.1, shall be commenced in the circuit court of the county for which the county commission redistricting or reapportionment plan was or allegedly should have been adopted.



Section 11-3-3 - Bond of commissioners.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 11-3-2 - Eligibility of commissioners to serve on public boards, etc.

(a) Subject to the restrictions of Section 280 of the Constitution of Alabama of 1901, and the laws of this state, any member of a county commission may be appointed to and may serve on public boards, commissions, and authorities within this state unless otherwise prohibited by law. Except where otherwise specifically authorized or required by general state or federal law, only one member from a particular county commission may serve on any particular public board, commission, or authority. Notwithstanding the foregoing, this subsection shall not be interpreted to authorize a county commission to appoint a member to serve on the board of any authority, corporation, or association organized pursuant to Chapter 21 of Title 22 unless the appointment is authorized in the articles of incorporation of the authority, corporation, or association.

(b) All service on a board, commission, or authority by a member of a county commission prior to September 1, 2007, meeting the requirements of subsection (a) and all actions taken by any member of a county commission acting in his or her official capacity on the board, commission, or authority are ratified and confirmed.

(c) A member of a county commission shall not be reimbursed for expenses by both the public board, commission, or authority, and the county commission on which he or she serves. The member may elect to be reimbursed from either the public board, commission, or authority, or the county commission.



Section 11-3-4 - Reimbursement of travel expenses of commissioners.

Each member of the county commission, including the judge of probate when he or she serves as chair of the county commission shall be entitled to reimbursement of all actual travel expenses, other than mileage, and mileage at the mileage rate allowed by the Internal Revenue Code for income tax deduction while traveling in his or her personal vehicle within or outside of the county, in performing the duties of the office of county commissioner. Reimbursement shall be paid on warrants drawn on the county treasury on the order of the county commission provided he or she presents proper documentation of such expenses under procedures adopted by the county commission and in compliance with Article 1, commending with Section 36-7-1, of Chapter 7 of Title 36. This section shall not operate to repeal or amend any local law affecting any county with respect to the matters contained in this section. In the discretion of the county commission, the mileage reimbursement authorized herein may be paid out of the county gasoline tax revenues when the mileage is incurred by a member while occupied in the discharge of his or her duties in inspecting, accepting, building, repairing, or supervising any of the county roads or bridges. Travel reimbursement based on number of miles traveled and/or actual expenses incurred shall not be deemed to constitute salary compensation under this section, Section 11-3-4.1, or Chapter 2A of this title.



Section 11-3-4.1 - Compensation of commissioners.

(a) For the purposes of this section, Section 11-3-4, and Chapter 2A of this title, the following terms shall have the following meanings:

(1) COUNTY COMMISSION CHAIRMAN. Those persons elected or appointed to such office by any and all lawful means but, except where specifically provided, shall not include those persons who serve as chair by virtue of their having been elected or appointed as judge of probate of the county.

(2) COMPENSATION. All salary, expense allowance, or any other compensation received for serving as commissioner or chair of the county commission, but shall not include any reimbursement for mileage traveled or actual and necessary expenses incurred which are otherwise payable by law.

(3) LOCAL LAW. Any and all applicable statutes that apply to any part of the state which is less than the whole and shall include statutes otherwise known as "general laws of local application" or "population bracket acts."

(b) No county commissioner shall receive compensation for serving as such officer, that is less than $14,600.00 per year. No county commission chairman shall receive compensation for serving as such officer, that is less than $18,600.00 per year.

(c) No county commissioner that is required by local law to serve full time as county commissioner, shall receive compensation for serving as such officer, that is less than $25,000.00 per year. No county commission chairman that is required by local law to serve full time as county commission chairman, shall receive compensation for serving as such officer, that is less than $30,000.00 per year.

(d) The provisions of this section shall in no way affect the compensation of county commissioners or county commission chairmen whose compensation is in excess of the minimum provided herein. Nor shall such provisions in any way affect subsequent local laws or general laws which provide compensation in excess of such minimums. Nor shall such provisions apply unless approved by a resolution of the county governing body. The resolution to adopt the pay raise must be published in the local newspaper for four consecutive weeks before the commission takes final action on the resolution. The provisions of this section shall in no way affect the compensation of judges of probate. All compensation affected hereby shall be payable from the respective county's general fund or any other fund from which the officer's compensation may now be paid by law.

(e) The provisions of this section which serve to increase any commissioner's or county commission chair's compensation shall not take effect until the first day of the next term of office for the official; provided however where the county commission members' terms do not run concurrently, any increase provided under this section shall become effective as to all the members thereof immediately after the expiration of the term or terms of office of the member or members whose term or terms first expire.

(f) This section shall be read in para materia with Chapter 2A of this title and where a county is covered by the provisions of that chapter, this section shall be applicable only for the purpose of the calculation of annual minimum compensation to be paid to a county commissioner pursuant to subdivision (2) of Section 11-2A-2.



Section 11-3-5 - Awarding of contracts, etc., with related family and business interests; employment of family members.

(a) Except where a contract for goods or services is competitively bid regardless of whether bidding is required under Alabama's competitive bid law, no member of any county commission and no business with which any county commissioner is associated shall be a party to any contract with the county commission on which he or she serves. Except where a contract for goods or services is competitively bid regardless of whether bidding is required under Alabama's competitive bid law, no county commission shall award any contract to a family member of a county commissioner. Under no circumstances shall a county commissioner participate in the bid preparation or review of a bid received from the county commissioner, a business with which he or she is associated, or a family member of the county commissioner and a county commissioner shall not deliberate or vote on acceptance of a bid submitted by the county commissioner, a business with which he or she is associated, or a family member of the county commissioner.

(b) No county commissioner shall employ a family member to do any work for the county ; provided, however, the family member of a county commissioner may be employed by the county if the family member is hired pursuant to a county personnel policy that does not require a vote of the county commission or if the county commissioner does not participate in the hiring process through recommendation, deliberation, vote, or otherwise.

(c) Any county commissioner in violation of this section shall be guilty of a Class A misdemeanor.

(d) In compliance with Section 36-25-11, any contract executed with a member of the county commission or with a business with which a county commissioner is associated shall be filed with the Ethics Commission within 10 days after the contract has been executed. Any contract executed in violation of this section shall be void by operation of law and any person employed by the county in violation of this section shall forfeit his or her employment by operation of law. For the purposes of this section, the definition of family member shall be the same as the definition in subdivision (15) of Section 36-25-1 for the family member of a public official.



Section 11-3-6 - Vacancies.

Repealed by Act 2007-488, p. 1037, §2, effective September 1, 2007.



Section 11-3-7 - Quorum.

A majority of members serving on a county commission shall constitute a quorum. A judge of probate or chair elected countywide shall be considered a member of the county commission for purposes of determining a quorum. No ordinance, resolution, policy, or motion shall be voted on and approved by a county commission unless a quorum is present in the meeting chamber while the vote is taken and the matter is approved by an affirmative vote of the majority of the members present and voting, unless otherwise required by Alabama law.



Section 11-3-8 - Scheduling of regular and special meetings.

(a) At the first county commission meeting held pursuant to Section 11-3-1 following each election of county commissioners, the county commission shall establish the day or days of each month on which regular meetings of the county commission shall be held. A county commission, by resolution, may alter the regular meeting days as necessary. The regular meeting days and the time and place where the meetings will be held shall at all times be posted in a public and conspicuous location in the courthouse and in other public buildings determined appropriate by the county commission and shall be forwarded to all local news media who have on file with the county commission a written request for notification of the schedule of regular meetings of the county commission.

(b) A county commission may schedule a special meeting when determined necessary in writing by a majority of the members of the commission, or in case of an emergency, upon call of the chair. The purpose for and agenda of the meeting shall be included in all public notices of the meeting, and no other items shall be considered at the special meeting. Upon scheduling, except in an emergency, at least five days prior to the special meeting, notice of the meeting time, place, and agenda shall be posted in a public and conspicuous location in the courthouse and in other public buildings determined appropriate by the county commission and shall be forwarded to all local news media who have on file with the county commission a written request for notification of special meetings of the county commission.

(c) When a regular meeting day of a county commission falls on a legal public holiday, the county commission may meet on any day of the following week instead of on the holiday, or at another time determined by the county commission, provided that at least five days prior to the meeting, notice of the meeting time and place shall be posted in a public and conspicuous location in the courthouse and in other public buildings determined appropriate by the county commission and shall be forwarded to all local news media who have on file with the county commission a written request for notification of the schedule of regular meetings of the county commission.

(d) All meetings scheduled and held as provided herein shall be deemed to be in compliance with the notice provisions of Chapter 25A of Title 36.



Section 11-3-8.1 - Meetings when regular meeting day falls on holiday.

Repealed by Act 2004-384, p. 639, §2, effective May 3, 2004.



Section 11-3-9 - Special meetings.

Repealed by Act 2004-384, p. 639, §2, effective May 3, 2004.



Section 11-3-10 - Authority as to establishment, etc., of roads, bridges, ferries, etc.

The county commission shall possess authority in relation to the establishment, change, or discontinuance of roads, bridges, causeways, and ferries within the county, except where otherwise provided by law, to be exercised in conformity with the provisions of this Code.



Section 11-3-11 - Powers and duties generally.

(a) The county commission shall have authority:

(1) To direct, control, and maintain the property of the county as it may deem expedient according to law, and in this direction and control it has the sole power to locate the courts in the rooms of the courthouse and to designate the rooms to be occupied by the officers entitled to rooms therein, including the circuit judge if resident in the county, and to change the location of the courts and the designation of the rooms for officers as it may deem best and most expedient, and this shall be done by order of the county commission entered upon the minutes of the county commission at a regular meeting of the county commission. In the event the courthouse is inadequate to supply office rooms for such officers, the county commission may lease such office rooms in a convenient location in the county site and pay the rental from the county fund.

(2) To levy a general tax, for general county purposes and a special tax, for special purposes, according to this Code.

(3) To examine, settle, and allow all accounts and claims chargeable against the county.

(4) To examine and audit the accounts of all officers having the care, management, collection, or disbursement of money belonging to the county or appropriated for its use and benefit.

(5) To make such rules and regulations for the support of the poor in the county as are not inconsistent with any law of the state.

(6) To punish for contempt by fine not exceeding $10.00 and imprisonment not exceeding six hours.

(7) To subpoena, examine, and compel the attendance of witnesses and the production of books and papers before the county commission in the same manner as the probate court.

(8) To contract for and have made map or plat books showing all subdivisions of land that have been heretofore or that may hereafter be made in the county.

(9) To compromise on such terms as it may deem just all doubtful claims in favor of the county when such claims arise on account of moneys heretofore paid in good faith by order of such county commission or in any case where they deem it to the best interest of the county.

(10) To make an appropriation, in no case to exceed $750.00 per year, to install and maintain an exhibit of the agricultural and mineral resources of the county.

(11) To pay at the regular legal rate for the advertising of notice and substance of local bills which may be introduced in the Legislature for the benefit of the county, or in reference to subjects or matters exclusively relating to county business or affairs.

(12) To procure and provide telephones for the offices of the circuit judge, the clerk and register of the circuit court, the sheriff and jailer, the tax assessor and tax collector and the judge of probate in the county, and to pay for the same out of the general funds of the county, and said county commission may, in like manner and for the same officers, establish telephones in both courthouses where the said officers maintain two offices in the county and must install such telephone upon the request of the officer entitled thereto.

(13) To make appropriations out of the county treasury to pay premiums on livestock that may be exhibited in livestock shows held in the county.

(14) To appropriate, where the state or federal authorities have taken up the works of farm demonstration or the organization of farm life clubs for the promotion of agriculture, such sum or sums as it may deem adequate and necessary for aiding in such work.

(15) To expend money for the purpose of improving the sanitary conditions of the county by laying trunk lines of sewers and constructing sewage disposal plants located in localities contiguous to thickly populated communities and to prescribe the terms on which the owners of houses or householders may connect with such lines of sewers, but no such lines of sewers shall be laid without the written approval of the executive officer of the State Board of Health, such approval to be based on the belief that the laying of any proposed line will materially improve health conditions. The county commission shall have the power to require owners of property in the county to connect to its sewer system any facilities used in the collection or disposal of sewage. If the owner of any property in the county fails to connect any such facility located on such property to such sewer within 10 days after delivery to the occupant of such property of written notice to make such connection, the county commission may cause such connection to be made and shall have the right to enter upon private property to the extent required to make such connection. The cost to the county of connecting to such system any facility used in the collection or disposal of sewage shall be reimbursed to the county by the owner of the property on which such facility is located, and the obligation of the owner of such property to pay such cost to the county shall be secured by a lien on such property to be collected as other debts are collected or liens enforced. The notice required by this subdivision shall be by personal service or by posting a notice on the premises. Any other provisions of this subdivision to the contrary notwithstanding, no county commission shall have the power to require any owner of property to connect to a county sewer system if (i) the property of such owner is served by any other sewer system as of the date (the "prospective connection date") that the construction of such county sewer system has advanced to the point that operational sewer lines belonging to such system are adjacent to the property of such owner, (ii) the property of such owner is served by a septic tank installed as of the prospective connection date, or (iii) any building to be served by such county sewer system is located on the property of such owner at a distance greater than 200 feet from the collector line of such county sewer system.

(16) To appropriate money to promote or enforce the health and quarantine laws of the state for the benefit of the county and its inhabitants when requested so to do by the State Board of Health.

(17) To pay out of any funds in the county treasury all the expenses, including a reasonable attorney's fee, incurred by the county treasurer in resisting the payment of any warrant where said resistance on the part of the county treasurer is successful.

(18) To set aside such part of the revenue of the county as may be deemed expedient for the purpose of creating a sinking fund for the payment of bonds or other indebtedness and to invest such sinking fund in such interest-bearing securities or deposit the same on interest-bearing account within the state as it may deem wise.

(19) To set aside, appropriate, and use county funds or revenues for the purpose of developing, advertising, and promoting the agricultural, mineral, timber, water, labor, and all other resources of every kind of the county and for the purpose of locating and promoting agricultural, industrial, and manufacturing plants, factories, and other industries in the county. The county commission is authorized to enter into contracts with any person, firm, corporation, or association to carry out the purposes set forth in this subdivision.

(20) To insure in solvent companies the courthouse, jail, machine shops, and other buildings of the county against loss by fire and storm and the trucks, tractors, machines, shovels, graders, equipment, vehicles, and other personal property of the county against loss by fire and theft and against liability for damages to persons and property. Payment of premiums on such insurance coverage shall be made from the general fund of the county, except that payments of premiums on insurance coverage on vehicles, items of equipment or other personal property used and employed exclusively in connection with the establishment, construction, repair, and maintenance of the public roads and bridges of the county may be made from the gasoline funds of the county and payments of premiums on insurance coverage on the courthouse, jail, machine shops, and other buildings of the county may be made from the proceeds of special taxes levied for erection, repairing, furnishing, or maintenance of public buildings, bridges, or roads. Payments heretofore made for these purposes are validated.

(21) To use convict labor and any county equipment or machinery or expend any necessary sum of money for the improvement, beautification, or decoration of the grounds, campus, or premises of any county school or schools under the control of the board of education in such county.

(22) To exercise such other powers as are or may be given by law.

(b) It shall be the duty of the county commission to provide a janitor for the courthouse and to see that the janitor keeps clean and in a sanitary condition all courtrooms, corridors, halls, and offices in the courthouse of the county.



Section 11-3-11.1 - Authorization, adoption, levy, assessment, collection, or enforcement of excise, privilege, or license taxes ratified.

The action of the governing body of any county in levying, authorizing, adopting, assessing, collecting, and enforcing any excise, privilege, or license tax levied, assessed, collected, and enforced on the effective date hereof is hereby ratified, approved, validated, and confirmed, regardless of any defect which might exist in the authorization, adoption, levy, assessment, collection, or enforcement of any such tax, including, without limitation, defects in the adoption of any underlying act of the Legislature authorizing such authorization, adoption, levy, assessment, collection, or enforcement, any failure to publish any notice which might otherwise be required with respect to any of the foregoing, or any failure by any such governing body to comply with any statutory requirement with respect to any of the foregoing matters; provided that this section shall not apply to any such tax, the validity of which is on the effective date hereof being challenged in any proceeding pending in any court in this state.



Section 11-3-11.2 - Collection of local taxes - County commission.

(a) The county commission may, by ordinance or resolution, administer and collect, or contract for the collection of, any local sales and use taxes or other local county taxes levied or authorized to be levied by a general or local act. Where the county commission provides by ordinance or resolution for the administration and collection of the local taxes, the collection of the local sales and use taxes shall occur at the same time as state sales and use taxes are due to be paid to the Department of Revenue, unless otherwise provided by law.

(b) Any county commission which elects to administer and collect, or contract for the collection of, any local sales and use taxes or other local taxes, shall have the same rights, remedies, power and authority, including the right to adopt and implement the same procedures, as would be available to the Department of Revenue if the tax or taxes were being administered, enforced, and collected by the Department of Revenue. Any rules and regulations adopted or utilized by the county or its designee shall be consistent with the rules and regulations adopted through the provisions of the Alabama Administrative Procedure Act by the Department of Revenue for the corresponding state tax. If a specific provision of the rules and regulations of the Department of Revenue is inconsistent with a specific provision of a local act, resolution, or general law authorizing or levying a local tax, including a gross receipts tax in the nature of a sales tax, as defined in Section 40-2A-3(8), which was enacted or adopted prior to February 25, 1997, the local act, resolution, or general law provision shall prevail. Any taxpayer that possesses a direct pay permit issued by the Department of Revenue shall pay to the county the sales and use taxes and other county taxes pursuant to the direct pay permit in accordance with rules and regulations promulgated by the Department of Revenue.

(c) In any county in which there exists on February 25, 1997, a local act which authorizes a county commission only to contract with a designee to administer and enforce any tax enacted by the county, the tax or taxes shall continue to be collected and enforced by a designee pursuant to the provisions of the local act, unless the local act is amended to provide otherwise or repealed.

(d) A county commission which elects to administer and collect, or contract for collection of local taxes pursuant to subsection (a), may retain, as its fee for the cost of collection of its local taxes no more than five percent of the tax proceeds or the county's actual cost of collection, whichever is less. Notwithstanding the previous sentence, in any county in which there exists on February 25, 1997, a local act which establishes or limits the amount which can be retained by the county for costs of collection or which limits the amount that can be paid by the county to a designee for providing collection and enforcement services, the provisions in the local act with regard to the costs and amounts shall continue to have force and effect unless the local act is amended to provide otherwise or is repealed.



Section 11-3-11.3 - Collection of local taxes - Department of Revenue.

(a) Counties may, upon request of the county commission, engage the Department of Revenue to collect any county sales, use, rental, lodgings, tobacco, or other local taxes for which there is a corresponding state levy. Subject to subsections (d) and (e) below, the department shall collect a county sales, use, rental, lodgings, tobacco, or other tax for which there is a corresponding state levy on behalf of the requesting county. Any county sales, use, rental, or lodgings tax levy administered and collected by the Department of Revenue pursuant to this section, whether the levy is imposed pursuant to the authority of Section 40-12-4, or any general, special, or local act of the Legislature, shall parallel the corresponding state tax levy, except for the rate of tax, and shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, provisions, rules, regulations, direct pay permits and drive-out certificate procedures, statutes of limitation, penalties, fines, punishments, and deductions as applicable to the corresponding state tax, except where otherwise provided in this section, including provisions for the enforcement and collection of taxes. The Department of Revenue shall make available to those counties for which it collects a sales, use, rental, or lodgings tax collected pursuant to this section the same services which are made available to municipal governments pursuant to Division 4 of Article 2 of Chapter 51 and Article 3 of Chapter 51.

(b) The Department of Revenue shall prepare and distribute those reports, forms, and other information as may be necessary to provide for its collection of any county tax it collects and, on request, shall make all reports available for inspection by the governing body of the county. In collecting a county sales, use, rental, or lodgings tax, the department shall have all the authority and duties as it has in connection with the collection of the corresponding state tax including, without limitation, the provisions of Chapters 2A, 12, 23, and 26 of Title 40.

(c)(1) The Commissioner of Revenue shall deposit into the State Treasury all county taxes collected and, on a biweekly basis, shall certify to the state Comptroller the amount of taxes collected for the approximate two-week period immediately preceding the certification and the amount, less the Department of Revenue's actual cost of collection, to be distributed to each county and which shall be paid to the treasurer or other custodian of funds of the county within three days after certification thereof.

(2) The department shall charge each county the actual cost to the department for collecting a tax. Notwithstanding the preceding sentence, however, the charge shall not exceed two percent of the amount collected for each county. At least once each month, the state Comptroller shall issue a warrant to the Department of Revenue for the collection charges due as determined by the Commissioner of Revenue. Payment shall be from funds collected under this section and shall be the actual cost of collection, not to exceed two percent of the amount collected for each county.

(3) Within 60 days after the end of each fiscal year, the department, in cooperation with the office of the Examiner of Public Accounts, shall recompute its actual costs for collection of county taxes for the preceding fiscal year. Any collection over-charge shall be redistributed to the counties for which the department collects local taxes, on a pro rata basis of each county's receipts. No under-charge shall be recovered, either directly or indirectly, from any county.

(d) Except where the department is collecting on July 1, 1998, any county which has a tax levy that will be collected by the Department of Revenue pursuant to the provisions of this section shall forward a certified copy of the enabling ordinance or resolution to the department at least 30 days prior to the first day of the month on which it is to begin collecting the tax.

(e) A new levy, or a levy changed by an amendment of a heretofore adopted levy, which will be collected under this section shall not be subject to collection by the Department of Revenue until the first day of the month next following the expiration of 30 days after receipt by the department of a certified copy of the enabling ordinance or resolution with any amendment thereto.

(f) The Department of Revenue shall from time to time issue such rules and regulations for making returns and for ascertainment, assessment, collection, and administration of taxes subject to the provisions of this section as it may deem necessary to enforce its provisions and shall furnish any municipal or county government with a copy of those rules and regulations within 15 days of final adoption. Upon request, the Department of Revenue shall furnish any taxpayer with a copy of those rules and regulations.

(g) Any self-administered county governing body, as defined in Section 40-2A-3(20), may elect, by the adoption of an ordinance or resolution, to assess interest on any tax delinquency. Any such assessment of interest shall be consistent with the provisions of Section 40-23-2.1. Any self-administered county governing body may also elect, by the adoption of an ordinance or resolution, to pay interest on any refund of tax erroneously paid. In the event that the governing body elects to assess interest on any tax delinquency, the governing body must also elect to pay interest, at the same rate charged by the county on tax delinquencies, on any refund of tax erroneously paid. The applicable interest rate to be charged by or due from the county shall be determined pursuant to Section 40-1-44. References in this subsection to "erroneously paid" taxes on which interest shall be due to the taxpayer shall only mean and refer to taxes paid to the self-administered county or its agent as a result of any error, omission, or inaccurate advice by or on behalf of the self-administered county, including in connection with a prior examination of its books and records by the self-administered county or its agent.

(h) The applicable interest rate to be assessed on any tax delinquency or paid on any refund of erroneously paid taxes with respect to all county sales, use, rental, and lodgings tax levies collected by the Department of Revenue shall be determined in accordance with Section 40-1-44.



Section 11-3-12 - Designation of courthouse offices for installation of telephones.

The county commission may designate which offices in the courthouse may have telephones installed therein.



Section 11-3-13 - Adoption of budget system for county; appropriation of funds for payment of actual expenses.

Repealed by Act 2007-488, p. 1037, §2, effective September 1, 2007.



Section 11-3-14 - Disposition of funds from special tax levy.

The county commission may deposit any funds arising from any special tax levied to pay bonds issued by said county which are in excess of amounts then payable on said bonds in some solvent savings bank in the State of Alabama in the name of the county or invest the same in interest-bearing securities issued by the United States government or by the State of Alabama. The interest accruing on such deposit or from such securities shall be a part of such special fund and shall be devoted to the same uses as the principal of said fund. The county commission shall require adequate bond of said bank to secure the safety of said deposit, which bond shall be in such sum as such county commission shall fix, having due regard to the safety of county funds.



Section 11-3-15 - Operation, etc., of bridges over navigable, etc., streams - Authorized generally; expenditure of county funds therefor.

The county commissions of the several counties of the State of Alabama are vested with the following authority in connection with and in addition to any authority, general or special, heretofore vested in them by law. For and on behalf of the respective county which it represents, the county commission may contract for and take over, by lease or otherwise, the operation of bridges over navigable or other streams and may maintain the same as public highways and may expend county funds in the pursuance of such contracts, whether for the purpose of such leases or for the payment of the cost of maintenance or for liability accruing to such county or to the owners or lessors of such bridges on account of accidents or injuries that may arise from such operations.



Section 11-3-16 - Operation, etc., of bridges over navigable, etc., streams - Joint operation, etc., by several counties.

The several counties of the state through their respective county commissions shall have the authority to contract with each other on such terms or basis as to them may seem satisfactory for the joint taking over, leasing, maintenance, and operation of such bridges and for meeting such contractual obligations as are provided for in Section 11-3-15 for liability accruing to such counties on account of accidents or injuries that may arise from the operation of such bridges.



Section 11-3-17 - Operation, etc., of bridges over navigable, etc., streams - Authority where bridges in incorporated cities, towns, or municipalities.

The several counties of the state, through their respective county commissions, shall be vested with the authority set out in sections 11-3-15 and 11-3-16 with regard to the maintenance and operation of such bridges, whether or not such bridges lie in part or wholly within the limits of any incorporated city, town, or municipality.



Section 11-3-18 - Chief administrative officer.

A county commission may employ a chief administrative officer, who shall carry out the administrative duties of the county and shall perform all of the following duties:

(1) Keep and record minutes of all meetings of the county commission.

(2) Have prepared and presented to the commission chair for proper execution all appropriate documents, such as resolutions, orders, contracts, or directives, as are necessary to carry out the actions of the county commission.

(3) Maintain at all times a detailed record of the financial status of the county which shall be kept up to date at all times and shall reflect the true status of all outstanding obligations of the county and the estimated revenue for the current fiscal year.

(4) Perform any other duties with reference to accounting, auditing claims, issuing warrants, and supplying the county commission with information as the county commission may deem necessary for the administration of the financial affairs of the county.

(5) Serve as signatory for the county on all appropriate documents as authorized or directed by policy adopted by resolution of the county commission.

(6) Perform any other duties as may be assigned from time to time and under procedures established by the county commission.



Section 11-3-19 - Proceedings at meetings of county commission - Appointment of special clerk.

Repealed by Act 2007-488, p. 1037, §2, effective September 1, 2007.



Section 11-3-20 - Proceedings at meetings of county commission - Presiding officer.

(a) The chair of the county commission shall preside over county commission meetings, provided however, the county commission may elect or authorize the chair to appoint a vice chair to serve in his or her absence. The chair shall only vote on a matter in the event that the votes cast by the other members of the commission are evenly divided on the issue except, when the chair serves on the county commission as a district commissioner, he or she may vote once on all matters that come before the county commission.

(b) In addition to presiding over all meetings as set out in subsection (a), the chair of a county commission, or in his or her absence or at his or her request, the vice chair, shall have the following duties:

(1) To ensure that an accurate record of all meetings is made and kept as required by Section 11-3-18.

(2) Except where the chief administrative officer has been directed to serve pursuant to subdivision (5) of Section 11-3-18, to serve as signatory for the county commission on all appropriate documents, such as resolutions, orders, contracts, or directives, as are necessary to carry out the actions of the county commission.

(3) To oversee and supervise the upkeep of the financial records of the county.

(4) Except as provided in Section 11-8-9, to issue and sign all warrants.

(5) To perform other duties as required by law or determined appropriate by the county commission pursuant to resolution duly adopted by a majority of the members of the county commission.



Section 11-3-21 - Statement of financial status - Required.

As soon as practical after closing the fiscal year, but no later than December 31 of each year, the county commission shall have published in a newspaper of general circulation in the county a statement of the county's financial status for the 12-month period ending on September 30 of that year, which statement shall include at a minimum all of the following:

(1) An itemized report of the county's receipts by source and disbursements by functions or purposes or both.

(2) The outstanding indebtedness of the county of any kind or character.

(3) The schedule by years for retiring indebtedness, separating funded indebtedness from unfunded indebtedness.

(4) The resources available to pay unfunded indebtedness.



Section 11-3-22 - Statement of financial status - Compliance with publication requirement.

If the county commission fails to make the publication required by Section 11-3-21, the district attorney may bring a civil action to compel compliance, and the court may assess all costs of court to the county.



Section 11-3-23 - Semiannual publication of county receipts and expenditures - Penalty for failure to publish.

Repealed by Act 2007-488, §2, effective September 1, 2007.



Section 11-3-24 - Replacement of destroyed record books.

Repealed by Act 2007-488, §2, effective September 1, 2007.



Section 11-3-25 - Acquisition, etc., of copies of field notes of original government survey of county lands.

The county commission is authorized to contract with the Secretary of State at an amount not greater than six and one-half cents per 100 words for certified copies of the field notes of the original government surveys of all lands in the county to be made in a book of proper size to be furnished by the county commission, and such books shall be deposited in the office of the judge of probate, free to inspection and making of copies of said field notes by all citizens of the state and when the same is completed and delivered to the judge of probate, the county commission must draw a warrant on the county treasurer for the amount due the Secretary of State, which shall be a preferred claim against such county.



Section 11-3-26 - Supernumerary county commissioners.

Repealed by Act 2007-488, §2, effective September 1, 2007.



Section 11-3-27 - Certain county commissions authorized to prohibit topless, bottomless, or nude dancing.

(a) The county commission of any county in which a Class III municipality is located may pass an ordinance prohibiting topless, bottomless, or nude dancing for monetary consideration within the boundaries of the county. The ordinance shall be enforced by the sheriff of the county.

(b) A conviction for a violation of an ordinance passed pursuant to subsection (a) shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000) and imprisonment in the county jail for not more than six months.






Article 2 - Alabama Local Government Training Act.

Section 11-3-40 - Short title.

This article shall be known and cited as the "Alabama Local Government Training Act."



Section 11-3-41 - Legislative intent.

The Legislature finds and declares that it is in the best interests of the citizens of this state to require newly elected county commissioners to participate in a course of training and education on matters pertaining to the administration and operation of county government. The purpose of the course shall be to instruct the individuals in the powers, duties, and responsibilities of their positions of public trust.



Section 11-3-42 - Definitions.

As used in this article, the following terms shall have the following respective meanings, except where the context clearly indicates a different meaning:

(1) BOARD. The Board of Directors of the Alabama Local Government Training Institute.

(2) COUNTY COMMISSION. The governing body as created in Section 11-3-1 and each county governing body created by local act.

(3) INSTITUTE. The Alabama Local Government Training Institute.

(4) STATE. The State of Alabama and any department, board, bureau, commission, or other agency thereof.



Section 11-3-43 - Course of training and education in matters of county government administration and operation.

(a) All persons elected as members of a county commission who were not serving as members of a county commission on June 1, 1994, may enroll in, participate in, and satisfactorily complete a course of training and education of at least 50 hours on matters pertaining to the administration and operations of county government. The course of training and education shall include, but not be limited to, instruction in local government operations finance and budgeting; planning; public works and utilities; environmental management; personnel management; responsiveness to the community; ethics, duties, and responsibilities of members of the county commission; and all other matters deemed necessary and appropriate by the board.

(b) All expenses incurred by a county commissioner related to the course of training and education pursuant to this article, including the reasonable costs of housing, travel, and meals, shall be paid from the general fund of the county.

(c) The course of training and education required by this article may be offered by any four-year institution of higher education located in Alabama.



Section 11-3-44 - Local Government Training Institute.

(a) There is created and established the Alabama Local Government Training Institute. All costs of operating and conducting the institute shall be paid from public funds appropriated for this purpose.

(b) The institute shall have the power, duty, and authority to design, implement, and administer the course of training and education pursuant to this article.

(c) The course of training and education required by Section 11-3-43 shall be conducted by the institute as soon as practicable after each general election at which county commissioners are elected. The training and education shall be completed no later than two years from the election. The institute shall have sole responsibility for determining the specific date or dates the course of training and education shall be conducted.

(d) The board shall establish guidelines and procedures to permit a person elected or appointed as a member of a county commission who is unable to attend or complete the course of training and education when offered by the institute due to the appointment of a commissioner to fill a vacant office during a term, medical disability, providential cause, or another reason deemed sufficient by the board to comply with the requirements of this article.

(e) The board shall perform all other duties and have other powers and authority necessary and proper or as prescribed by general law.



Section 11-3-45 - Board; powers and duties; membership; terms; election of officers; compensation.

(a) The institute shall be under the direction and supervision of the Board of the Alabama Local Government Training Institute. The board shall have the power and duty to organize, administer, control, oversee, and advise the institute so that the institute shall be operated pursuant to this article.

(b) The board shall be composed of the following members:

(1) One representative of a four-year institution of higher education in Alabama appointed by the Alabama Commission on Higher Education.

(2) The President of the Association of County Commissions of Alabama.

(3) The Executive Director of the Association of County Commissions of Alabama.

(4) Three members who shall serve at the pleasure of and be appointed by the Board of Directors of the Association of County Commissions of Alabama.

(5) The Chair of the Senate Governmental Affairs Committee.

(6) The Chair of the Local Government Committee of the House of Representatives.

(7) One member appointed by the Governor.

(8) One member appointed by the Lieutenant Governor.

(9) One member appointed by the Speaker of the House of Representatives.

(c) Members of the board appointed by the Governor, Lieutenant Governor, and Speaker of the House of Representatives shall be county commissioners who shall serve for four-year terms.

(d) The appointing authorities shall coordinate their appointments to assure the board membership is inclusive and reflects the racial, gender, geographic, urban, rural, and economic diversity of the state.

(e) The board shall annually elect a chair and other officers deemed expedient. The officers shall serve at the pleasure of the board and shall have the duties and powers determined by the board.

(f) The board may accept appropriations, grants, gifts, donations, or contributions from the federal government and the state government; a county, municipal, or local government; a board, bureau, commission, agency, or establishment of any such government; another organization, firm, or corporation, public or private; and an individual or groups of individuals in furtherance of the services, purposes, duties, responsibilities, or functions vested in the board and college.

(g) The board shall make contracts, leases, or agreements necessary and convenient to carry out the duties and purposes for which the board is created. The board shall enter into contracts, leases, or agreements with a person, firm, or corporation, public or private, upon terms and for purposes deemed advisable.

(h) The board shall provide advanced or continuing training and education to county commissioners through the institute in addition to that required by Section 11-3-43. Public funds may be expended for the advanced or continuing training and education in the same manner as the required training and education, but a county commissioner's enrollment in, attendance at, or completion of an advanced course of study shall be voluntary and shall not be required.

(i) The board shall provide for the grant of awards, degrees, diplomas, or other forms of recognition for successful completion of its programs as it deems proper. The board may also award certification to county employees and programs meeting the criteria established by the board or by state agencies.

(j) The board shall receive no additional compensation for their service pursuant to this article.

(k) Five members of the board shall constitute a quorum for the purpose of transacting business.



Section 11-3-46 - Annual report.

(a) On or before the fifth legislative day of the regular session of the Legislature, the chair of the board, on behalf of the board, shall make a report to the Governor, the Lieutenant Governor, and the Speaker of the House of Representatives. A copy of the report shall be delivered to the Clerk of the House of Representatives and the Secretary of the Senate who shall provide for the reading of the report into the journals of the respective houses.

(b) The report shall include a summary of the accomplishments of the institute during the preceding calendar year, including, but not limited to: The total number and names of county commissioners who attended the course of training and education offered by the institute; an outline of the programs of the institute for the current calendar year; an evaluation of the programs and services offered by the institute; and recommendations, if any, for legislation necessary to improve the programs and services offered by the institute.






Article 3 - Purchases of Approved Tangible Personal Property or Services.

Section 11-3-60 - Use of credit or debit cards issued to county commission for certain purchases; rewards or rebates.

(a) For the purposes of this article, the following words shall have the following meanings:

(1) CHIEF ADMINISTRATIVE OFFICER. A person employed by the county commission of a county pursuant to Section 11-3-18.

(2) CREDIT CARD. A line of credit issued by a domestic lender or credit card bank.

(3) DEBIT CARD. A card issued by a bank in relation to a checking or savings account held by the county commission.

(b) To provide for convenience in making purchases of tangible personal property or services approved by the county commission, the county commission of a county may establish procedures for the chief administrative officer to make certain purchases through use of a credit or debit card issued to the county commission. The county commission shall promulgate written policy and procedures governing the utilization of credit or debit cards which, at a minimum, shall include each of the following:

(1) A monetary limit on the amount of any individual purchase which may be made with a credit or debit card.

(2) A monetary limit on the total monthly amount that may be purchased with a credit or debit card, taking into consideration the debt limit of the county, which shall not be greater than one-fourth of one percent (.25%) of the general fund budget of the county.

(3) Procedures to ensure that the chief administrative officer has sole access to any credit or debit card issued to the county commission.

(4) Procedures to ensure that the chief administrative officer has sole access to credit or debit card numbers, access codes, or security codes.

(5) Procedures for public officials and department heads to properly submit purchase orders to the chief administrative officer for the purchase of items or services which may be paid for utilizing a credit or debit card.

(6) Procedures for the chief administrative officer to keep accurate records of all purchases made with a credit or debit card, which records shall be periodically reviewed by the chair of the county commission and may be reviewed periodically by any other member of the county commission.

(7) Procedures to ensure that all credit or debit card bills are carefully reviewed by the chief administrative officer each month to make sure that no unauthorized charges appear on the bill.

(8) Procedures to ensure that all credit or debit card bills are paid in full on a timely basis each month to avoid service charges, late fees, or interest payments.

(9) Procedures to ensure that the county is at all times in compliance with the provisions of Title 39 and Article 3 of Chapter 16, Title 41.

(c) The county commission shall select the credit or debit card provider or providers taking into consideration each of the following:

(1) Whether the credit or debit card issuer requires an annual fee for utilizing the card.

(2) Whether the credit or debit card issuer offers rewards or rebates based upon purchases made utilizing the account.

(3) What interest rates, service charges, finance charges, or late fees will be assessed in the event a bill from the credit or debit card issuer is paid late or the balance is not paid in full.

(4) Whether penalties or fees will be assessed against the county in the event it decides to terminate the credit or debit card.

(5) Any other consideration deemed relevant by the county commission.

(d) In the event the credit or debit card provides rewards or rebates based upon use of the card, any rewards or rebates earned form the card or cards shall be deposited into the general fund of the county.



Section 11-3-61 - Procurement or purchasing programs.

(a) In addition to authority granted in Section 11-3-60, a county commission may adopt a procurement or purchasing program designed to simplify the purchasing of certain tangible personal property provided the program is designed in a manner that shall provide significant cost savings to the county and includes written policy and procedures for implementation and administration of the program as set out in subsection (c). For the purposes of this article, a procurement or purchasing program is a purchase payment program utilized as an alternative purchase order process with vendors agreeing to participate in such process. The program shall be approved by the county commission in order to allow individualized purchases of tangible personal property items which have received prior approval by the county commission through use of a card programmed for limited purchases of specific items by an individual designated by the county commission to make the purchases.

(b) Prior to implementation of a procurement or purchasing program, the county commission shall make the following determinations:

(1) That the program to be implemented meets governmental accounting standards and practices for development and administration of such program.

(2) That the program will provide significant cost savings to the county.

(3) That the program has been developed and designed in a manner that provides all necessary purchasing and accounting documentation required by the Department of Examiners of Public Accounts.

(4) That the program has been developed and designed with sufficient safeguards to significantly reduce the risk of mismanagement or misappropriation of funds.

(5) That the program will be carefully supervised and overseen by the county chief administrative officer.

(c) The county commission shall adopt written policy and procedures for the implementation, administration, and operation of the program, which policy and procedures shall include at a minimum, each of the following:

(1) A monetary limit on the amount of any individual purchase which may be made using a procurement or purchasing card.

(2) A monetary limit on the total monthly amount that may be purchased with a procurement or purchasing card, taking into consideration the county's debt limit.

(3) Procedures to ensure that any person utilizing a procurement or purchasing card has been properly trained regarding use of the card, including purchases which are allowed, proper process for documenting purchases, and daily and monthly monetary limits.

(4) Procedures to ensure that the chief administrative officer carefully supervises and oversees the administration of the program and the use of procurement or purchasing cards within the county.

(5) Procedures for the chief administrative officer to keep accurate records of all purchases made with a procurement or purchasing card, which records shall be periodically reviewed by the chair of the county commission and may be reviewed periodically by any member of the county commission.

(6) Procedures to ensure that all procurement or purchasing card bills are carefully reviewed by the chief administrative officer each month to make sure that no unauthorized charges appear on the bill.

(7) Procedures to ensure the full cost of every purchase made through the use of a procurement card is paid or settled by electronic transfer within not more than 45 days of the purchase.

(8) Procedures to ensure that the county is at all times in compliance with the provisions of Article 3 Chapter 16 of Title 41.

(d) Any company, financial institution, or other organization providing procurement card services as authorized under this article shall ensure the county commission's purchasing authority is suspended immediately should the payment or electronic settlement for any item fail to be received within the 45-day limit required in subdivision (7) of subsection (c).



Section 11-3-62 - Public bid requirements.

The authorization to utilize a credit card or procurement card provided in this article shall in no way relieve or supersede the requirements for public bids applicable to the county commissions in Article 3 of Chapter 16 of Title 41. The Department of Examiners of Public Accounts shall audit the utilization of credit cards and procurement cards to ensure compliance with all public bid requirements and the specific provisions of this article.









Chapter 3A - ALABAMA LIMITED SELF-GOVERNANCE ACT.

Section 11-3A-1 - Short title.

This chapter shall be known as "The Alabama Limited Self-Governance Act."



Section 11-3A-2 - Powers for public welfare, health, and safety; authorization; scope.

(a) Except where otherwise specifically prohibited or provided for either heretofore or hereafter by general law or the constitution of this state and subject to the procedures and limitations set out in this chapter, the county commission of a county may provide for its property and affairs; and for the public welfare, health, and safety of the citizens throughout the unincorporated areas of the county by exercising certain powers for the protection of the county and public property under its control. The powers granted herein to provide for the public welfare, health, and safety of its citizens shall only include the following:

(1) Abatement of weeds as a public nuisance as defined in Section 11-67-60.

(2) Subject to the provisions of Section 6-5-127, control of animals and animal nuisances.

(3) Control of litter as defined in subsection (b) of Section 13A-7-29, or rubbish as defined in subdivision (4) of Section 22-27-2.

(4) Junkyard control of areas which create a public nuisance because of an accumulation of items described in the definition of a junkyard under Section 11-80-10.

(5) Subject to the provisions of Section 6-5-127, abatement of noise, unsanitary sewage, or pollution creating a public nuisance as defined in Sections 6-5-120 and 6-5-121.

(b) Except as provided in subsection (h), the process for implementation of the powers set out in subsection (a) may be authorized by resolution of the majority of the county commission or in response to a petition signed by 10 percent of the total number of qualified electors of the county who reside in the unincorporated areas of the county. A petition shall only be accepted if signed by 10 percent of the total number of qualified electors who reside in the unincorporated areas of the county. The petition shall include the full legal names and addresses of all persons signing the petition and shall be filed in the office of the judge of probate. The judge of probate shall within 60 days verify that all of the persons signing the petition are in fact qualified electors and legal residents of the unincorporated areas of the county and shall immediately thereafter forward the petition to the chairperson of the county commission. Following receipt of the verified petition, the county commission shall, at its next regularly scheduled meeting, make preparations for the referendum on the issue as set out in Section 11-3A-5.

(c) The powers granted to a county commission by this chapter shall not be construed to extend to any matters which the Legislature by general law has heretofore preempted by operation of law and the powers granted by this chapter shall not be limited or superseded by local law enacted after May 26, 2005. The legislative intent of this chapter is not to diminish any local law previously enacted and such local laws are to be read in pari materia with this chapter. The county commission may adopt ordinances to effectuate the orderly implementation of the powers granted herein under the procedures set out in Section 11-3A-3. Ordinances adopted by the county commission shall provide a process for notice to any persons cited for violation of such ordinance, and shall also include procedures for appeal to the county commission to contest any citation issued for an alleged violation of any ordinance adopted by the county commission pursuant to this chapter.

(d) The powers granted to a county commission by this chapter shall not include any of the following:

(1) The authority of a county to levy or collect any tax, to levy or collect any fee except an administrative fee as provided in this chapter, or to implement a county land use plan or to establish and enforce planning and zoning.

(2) Any action extending the power of regulation over any business activity regulated by the federal Surface Transportation Board, the Public Service Commission, the Department of Agriculture and Industries, or the Department of Environmental Management beyond that authorized by general law or by the Constitution of Alabama of 1901.

(3) Any action affecting any court or the personnel thereof.

(4) Any action affecting any public school system.

(5) Any action affecting pari-mutuel betting or any pari-mutuel betting facility.

(6) Any action affecting in any manner the property, affairs, boundaries, revenues, powers, obligations, indebtedness, or government of a municipality or any municipal or public corporation organized pursuant to Chapter 50 of this title.

(7) Any action affecting the private or civil law governing private or civil relationships, except as is incident to the exercise of an independent governmental power.

(8) Any action extending the power of regulation over the construction, maintenance, operation, or removal of facilities used in the generation, transmission, or distribution of water, sewer, gas, telecommunications, or electric utility services.

(9) Any action affecting the rights granted to an agricultural, manufacturing, or industrial plant or establishment, or farming operation pursuant to Section 6-5-127, or other general laws in effect on May 26, 2005, or thereafter.

(10) Any action affecting or enforcing environmental easements or, except as authorized in this section, to abate a public nuisance, any use of private property otherwise authorized under the constitution and laws of the State of Alabama.

(11) Any action restricting or regulating surface mining or underground mining activities that have been granted federal or state permits and any operation or facility engaged in the activities of processing or distributing any product or material resulting from the mining activity.

(e) Unless otherwise provided by general law, a county may not exercise any of the powers or provide any service authorized by this chapter inside the corporate limits of any municipality or within any other territory in which a municipality or an instrumentality of a municipality is authorized by general law to exercise the power or provide those services, or within any other county, except by contract with the municipality, municipal instrumentality, or county affected.

(f) Nothing in this chapter shall be construed to grant the county commission of a county any general authority to establish or adopt a comprehensive plan for zoning or land use regulation in the unincorporated areas of the county or to grant any taxing authority except as otherwise provided for by law.

(g) This chapter shall not preclude municipal utilities from expanding into the county as otherwise provided by law and shall not grant counties the authority to govern or regulate municipal water and sewer systems which operate within the county.

(h) In counties with a Class 3 municipality with a county commission which is presided over by a chairman elected countywide, a four-fifths majority vote of the county commission members elected by single member districts shall be required for the implementation of this chapter by the commission pursuant to subsection (b) and Section 11-3A-6 and such four-fifths majority vote shall also be required on all matters related to the utilization of the powers granted under this chapter.

(i) Nothing in this chapter shall be construed to allow a county commission to expend any county funds for any improvement on private property.



Section 11-3A-3 - Adoption procedures for ordinances; administrative fees; penalties.

(a) Following the notice requirements set out in subsection (b), the county commission, by majority vote, may adopt ordinances for the implementation and enforcement of the powers set out in Section 11-3A-2. The county commission, in its discretion, may hold a separate public hearing on the adoption of the proposed ordinances except the vote on approval of a proposed ordinance shall be taken only at a regularly scheduled county commission meeting and only following notice as set out in subsection (b). The style of all ordinances shall be, "Be it ordained by the _________ County Commission as follows:" inserting the name of the county as the case may be.

All ordinances adopted by the county commission pursuant to this chapter shall be kept in a separate book maintained in the county commission office and on a county maintained website if one is available, and shall be available at all times for public inspection.

(b) Prior to the adoption of any ordinance pursuant to subsection (a), the county commission shall post notice of its intention to consider the adoption of the ordinance at the courthouse and at any other place it determines appropriate for a period of no less than 30 days. Notice shall also be published at least twice beginning three weeks prior to the county commission meeting at which the matter will be addressed in all newspapers published in the county that are authorized to publish legal advertisements. All notices shall state the date, time, and location of the meeting at which the proposed ordinance will be considered and shall advise where copies of all proposed ordinances may be obtained for review.

(c) Subject to any limitations set out in the constitution or the general laws of this state, the county commission may utilize the ordinance procedure in this section to establish administrative fees only for the purpose of administering the powers in subsection (a) of Section 11-3A-2, which shall not exceed the actual cost of the implementation and enforcement of any ordinance adopted under authority granted herein.

(d) The powers granted in this chapter shall not be construed to authorize any assessments, rates, charges, fees for services, or other similar monetary impositions not constituting taxes to be made or imposed against any person or property, unless the services related to the assessments, rates, charges, fees for services, or other similar monetary impositions may be provided to the person or the powers related thereto may be exercised with respect to the property.

(e) The county commission may establish and enforce administrative and civil penalties, including fines, for the enforcement of ordinances adopted under authority granted in this chapter. The fine shall not exceed one hundred fifty dollars ($150). Each day the violation continues shall constitute a separate offense, however, the total fine shall not exceed five thousand dollars ($5,000). The ordinances, including any penalties and fines, shall be adopted in accordance with the procedures set out in subsections (a) and (b). All fines and penalties collected shall be paid into the county general fund of the county and earmarked for the administration of the ordinances adopted pursuant to this chapter. Compliance may also be pursued through civil or equitable action filed in the circuit court of the county seeking injunctive relief or other appropriate remedy.



Section 11-3A-4 - Alcoholic beverage licenses in Class 3 municipalities with elected county commission chair.

(a) This section shall apply to any county with a Class 3 municipality that has an elected county commission chair.

(b) All other provisions of law, rules, or regulations to the contrary notwithstanding, the Alabama Alcoholic Beverage Control Board may not issue in the unincorporated area of any applicable county any form of license, including, but not limited to, off-premise consumption licenses, restaurant licenses, or club licenses, for the retail sale of any form of intoxicating beverages, including, but not limited to, malt liquor, beer, wine, liquor, or other alcoholic beverage regulated by the board, unless one of the following requirements are satisfied:

(1) The application has first been approved by the county commission.

(2) The denial of approval by the county commission has been set aside by order of the circuit court of the county on the grounds that approval by the county commission was arbitrarily or capriciously denied without a showing of one of the following:

a. The creation of a nuisance.

b. Circumstances clearly detrimental to or which would adversely affect the public health, safety, and welfare of the adjacent residential neighborhoods.

c. A violation of applicable zoning restrictions or regulations.

d. An individual applying for the license has a prior conviction involving the use of alcohol or a controlled substance.

e. The proximity of the business to a school or child care facility and the business hours of the operation will create a harmful environment for the children.

f. The traffic congestion created by licensing the proposed location will endanger others.

g. Any other reason that poses a risk.

(c) A proceeding in the circuit court to review an action of the county commission denying approval of an application shall be an expedited de novo proceeding heard by a circuit judge without a jury who shall consider any testimony presented by the county commission and any new evidence presented in explanation or contradiction of the testimony. Any proceeding to review the denial of approval of a license application shall be commenced within 14 days of the action by the county commission and shall be set for hearing by the court within 30 days thereafter.

(d) Notwithstanding any other provision of law, the county commission may adopt ordinances regulating the location of retail licenses for the sale of alcoholic beverages.



Section 11-3A-5 - Referendum election to approve application of powers.

The powers authorized under this chapter shall be effective in a county only after an affirmative vote of a majority of the qualified electors of the county residing in the unincorporated areas of the county and voting in a referendum election held on the question of whether the powers authorized under this chapter shall be effective in the county. Except as provided in subsection (h) of Section 11-3A-2, the election shall be called upon resolution adopted by affirmative vote of the majority of the members of the county commission. The referendum election shall be conducted in accordance with the election laws of the state and may be held only in conjunction with a primary, general, or special election held for another purpose in the county. In no case may any election authorized by this chapter be held more often than once every 48 months.



Section 11-3A-6 - Referendum election to repeal application of powers.

Except as provided in subsection (h) of Section 11-3A-2, the county commission of a county shall call for a referendum election on the repeal of the application of the powers authorized under this chapter in the county following a resolution of the majority of the county commission or in response to a petition signed by 10 percent of the total number of qualified electors of the county who reside in the unincorporated areas of the county requesting that the application of the powers authorized under this chapter in the county be repealed. The procedures for calling and holding a referendum election provided in Section 11-3A-2 and Section 11-3A-4 shall also apply to a referendum election for the repeal of the application of the powers authorized under this chapter in the county.



Section 11-3A-7 - Savings provision.

Act 562, 1953 Regular Session (Acts 1953, p. 799); Act 463, 1957 Regular Session (Acts 1957, p. 630); Act 716, 1957 Regular Session (Acts 1957, p. 1112); Act 87-758, 1987 Regular Session (Acts 1987, p. 1479); Act 89-527, 1989 Regular Session (Acts 1989, p. 1077); and Act 91-193, 1991 Regular Session (Acts 1991, p. 354), which are local acts applicable to Jefferson County only, shall remain in full force and effect following May 26, 2005, and shall constitute the exclusive regulatory authority to be exercised by the Jefferson County Commission in regard to any powers that would otherwise be granted in this chapter. Nothing authorizing the Jefferson County Commission to exercise any power in this chapter shall apply unless the local act named above relating to the power is specifically repealed by separate local act of the Legislature.






Chapter 4 - TREASURER OR DEPOSITORY.

Article 1 - General Provisions.

Section 11-4-1 - Applicability of provisions of chapter.

The provisions of this chapter shall not apply to any county in which the county treasurer, or county depository, or other custodian of its funds in lieu of a county treasurer is governed by a local law or a law, the application of which is determined by the population of the county, insofar as the same are in conflict herewith.






Article 2 - Treasurer.

Section 11-4-20 - Election; term of office.

A county treasurer for each county having a population of more than 56,000 according to the 1930 federal census and not otherwise having a county depository or other custodian of its funds in lieu of a county treasurer shall be elected by the qualified voters thereof and he shall hold office for four years from the first Monday after the second Tuesday in January next after his election and until his successor is elected and qualified.



Section 11-4-21 - Vacancies.

Vacancies in the office of county treasurer shall be filled by appointment by the county commission, and the person appointed shall hold office for the unexpired term and until his successor is elected and qualified.



Section 11-4-22 - Bonds.

Before entering on the duties of his office, the county treasurer must give bond as provided by law, which bond shall be in a sum not less than $15,000.00, and in counties where the population is over 150,000, it shall not be less than $50,000.00, such bond to be payable to the county and conditioned as prescribed by law and to be fixed and approved by the county commission. Said bond, after being approved shall be filed and recorded in the office of the judge of probate of such county.

The county commission may in its discretion require an additional bond when any special fund is to be received by the treasurer and pay the premium therefor.



Section 11-4-23 - Duties generally.

It shall be the duty of the county treasurer:

(1) To receive and keep the money of the county and disburse the same as below stated:

a. To pay out of the general fund of the county, on presentation and without being audited and allowed by the county commission, all grand and petit juror certificates and to pay all other claims against the general funds that must be allowed and audited only after they have been audited and allowed and a warrant has issued therefor, but only to the extent so allowed, any warrant to the contrary notwithstanding, and in making payments from said fund he shall observe the order of preference as prescribed by Section 11-12-15.

b. To keep in well-bound books separate registers of claims presented against the general fund, the special fund if any and the fine and forfeiture fund.

c. To number and register in the order in which they are presented all claims against the general fund which have been audited and allowed by the county commission as claims against such fund, such register to show the number of the claim, the date presented for registration, to whom allowed, when allowed, the character of the claim and the amount thereof and, except as otherwise provided by law, to pay the same in order of their registration. He must in like manner number, register, and pay all claims allowed against a fund raised for a special purpose.

d. To number and register in the order in which they are presented all claims against the fine and forfeiture fund which have been duly authenticated as claims against such fund and without being audited and allowed by the county commission, such register to show the number of the claim, the date presented for registration, to whom payable, when it accrued, the character of the claim and the amount thereof and to pay the registered claims of state witnesses in the order of their registration, and, whenever there is a surplus of such fund over and above the sum required to pay the registered claims of state witnesses, he must apply such surplus to the payment of the claims of officers of court in the order of their registration. All local laws in conflict herewith are hereby expressly repealed.

e. To endorse, upon the registration of a claim, the number and date of registration and sign his name thereto.

f. To give a receipt when a claim is received in payment of a debt due the county, showing a description of the claim and the name of the person and character of the debt on whose account the claim was received.

g. To make a receipt on the payment of any claim and when a claim of any character is paid or received by him, he must cancel the same by defacing or mutilating it so as to show that it is of no further value and, if registered, write upon the register against the claim the word "paid" and the date of such payment.

h. To keep a correct account of the receipts and disbursements of all money received by him for the county, according to the forms prescribed in this section, charging himself with all moneys so received, from whom, on what account and the amount and crediting himself with all payments, stating the number and character of the claim, in whose favor and the amount.

(2) To examine the dockets of the circuit courts and sheriff semiannually, to demand and receive all moneys due to the county and to institute proceedings against defaulters.

(3) To submit to the county commission at the first term in October of each year the register of claims, his account for the year balanced, vouchers for the payments, and an estimate of the indebtedness of the county for the coming year and the means of providing for the same.

(4) To make reports and give information to the county commission, when required, respecting all matters relating to the finances of the county.

(5) To furnish the chairman of the county commission in October of each year a verified statement of all moneys received by him for the county during the preceding year and of all claims received by him in lieu of money which are receivable in payment of county taxes, which statement must designate the time and person from whom such moneys or claims were received.

(6) To keep his office within one mile of the courthouse of the county.

(7) To perform such other duties as are or may be by law required of him.



Section 11-4-24 - Compensation.

The county treasurer shall receive such compensation as may be allowed by the county commission, in no case exceeding two and one-half percent on the money received, and two and one-half percent of the money paid out by him. His compensation in no case shall exceed the aggregate sum of $1,000.00 in any one year.



Section 11-4-25 - Transfer of balance of fine and forfeiture fund to general fund, etc.

The county treasurer of any county in this state may transfer any balance on hand at the end of the fiscal year of the fine and forfeiture fund in excess of the registered claims and lawful claims or charges against said fund to the general fund or to any special fund to which by resolution of the county commission, expressed in writing and spread upon the minutes of the county commission, he may be directed.



Section 11-4-26 - When claim to be paid though prior claims outstanding.

The county treasurer must not refuse the payment of any lawful and valid claim for the reason that claims of prior registration have not been paid if there is money in the treasury belonging to the fund sufficient to pay such prior claims and the claim so presented.



Section 11-4-27 - Books.

The books of the county treasurer are to be provided at the expense of the county.



Section 11-4-28 - Recordation and posting of copy of annual account.

The annual account of the county treasurer, when examined and approved by the county commission, must be recorded and a copy of the same posted at the courthouse door.



Section 11-4-29 - Proceedings upon resignation, removal, death, etc., of treasurer.

In case of the resignation, expiration of his term, or removal from office, the county treasurer, or if he dies his personal representatives, must state his account and deliver all the money, books, papers, and property of the county to his successor, who must report the same to the meeting of the county commission held next thereafter, and if satisfied that such account is correct and that all the money, books, papers, and property of the county have been delivered to such successor, such county commission must cause an entry thereof to be made of record.



Section 11-4-30 - Settlement with county commission prior to leaving office.

The treasurer of each county before going out of office shall make a settlement with the county commission of the county and shall pay over the balance of the money on hand to the order of the said county commission to the credit of said county.






Article 3 - Depository.

Section 11-4-40 - Established.

In all counties having a population of not more than 56,000 according to the 1930 federal census there shall be established a county depository in lieu of a county treasurer, except as otherwise provided by local act.



Section 11-4-41 - Selection.

The county commission shall on or before the first Monday in December of each year select as the county depository, for the placing therein of county funds for the period of the following calendar year, a qualified public depository under Chapter 14A of Title 41 and, where permitted by law, shall select such qualified public depository or qualified public depositories as offer the highest rate of interest to the county on daily balances of bank deposits.



Section 11-4-42 - Bond or security.

Repealed by Act 2000-748, p. 1669, §2, effective January 1, 2001.



Section 11-4-43 - Duties and liabilities generally.

The county depositories shall be charged with all the duties and subject to the same liabilities insofar as the receipt, disbursement, and safekeeping of funds of the county are concerned as are now imposed by law upon county treasurers in Article 2 of this chapter.



Section 11-4-44 - Compensation.

The qualified public depository or depositories acting as county depositories pursuant to Section 11-4-41 shall not receive any compensation or commission or other allowance for services as county depositories.



Section 11-4-45 - Payment of moneys into depository; settlements and reports.

All moneys heretofore required by law to be paid to the county treasurer shall be put into such bank or savings association, which is a qualified public depository under Chapter 14A of Title 41, as the county commission of said county may elect to the credit of said county and all settlements heretofore required by law to be made with said treasurer shall be made with said county commission, the receipt of said qualified public depository so designated being sufficient voucher, and all sworn reports heretofore required by law to be made by said treasurer shall be made by such county commission.



Section 11-4-46 - Opening of accounts, disbursement of funds, etc.; statement of receipts and disbursements.

Accounts shall be opened and kept in said bank in such manner and funds as such county commission may direct, disbursements to be made upon the order of the county commission and said bank shall furnish said county commission with a full and detailed statement of the receipts and disbursements on the second Monday of January and July in each and every year.



Section 11-4-47 - Civil actions and proceedings by and against depositories.

County depositories may maintain all civil actions and proceedings of every kind which county treasurers may maintain and all civil actions and proceedings may be brought against county depositories which can be brought against county treasurers, including extraordinary and summary remedies or proceedings.



Section 11-4-48 - Execution of and liability upon warrants.

All warrants drawn upon the depository must be signed by the probate judge of said county or the president of the county commission at the election of such county commission expressed in a resolution which must be spread upon the minutes and given to such depositories that may be selected. Such officer signing such warrants shall be liable for the amount of any warrant drawn and paid by such depositories without the authority of law.



Section 11-4-49 - Treasurer appointed when no depository designated.

If the county commission is unable to designate any depository for the county funds in its county by reason of its inability to secure from any bank or savings association which is a qualified public depository within its limits terms for the handling of the county funds as provided in this article, satisfactory to such county commission, then such county commission may designate some individual who may act as treasurer of such county under such terms and conditions as may be fixed by said county commission.



Section 11-4-50 - Performance of duties other than receipt and disbursement of funds.

All acts required by law to be performed with respect to county funds other than the receipt and disbursement of county funds by the county depository shall be performed by the presiding officer of the county commission or other like officer.









Chapter 5 - CORONER.

Section 11-5-1 - Election; term of office.

A coroner for each county shall be elected by the qualified voters thereof and shall hold office for four years from the first Monday after the second Tuesday in January next after his election and until his successor is elected and qualified.



Section 11-5-2 - Vacancies.

Vacancies in the office of coroner shall be filled by appointment of the Governor and the person appointed shall hold office for the unexpired term and until his successor is elected and qualified.



Section 11-5-3 - Bond.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 11-5-4 - Duty to hold inquests, etc.

It is the general duty of the coroner to hold inquests and perform other duties as required by law.



Section 11-5-5 - When to discharge duties of sheriff generally.

The coroner must discharge the duties of the sheriff:

(1) When the office of sheriff is vacant and until his successor is qualified;

(2) When the sheriff is incompetent to act;

(3) When the sheriff is imprisoned;

(4) In cases to which the sheriff is a party; and

(5) In such cases as he is directed by the judge of probate.



Section 11-5-6 - When to act as keeper of jail.

The coroner shall be keeper of the jail when the sheriff is imprisoned.



Section 11-5-7 - When to execute summons, writs, etc.

When the sheriff is interested in any cause or proceeding, such interest not appearing on the face thereof, the judge of probate may on a proper showing by affidavit direct the coroner to execute the summons, writ, or other process in such cause or proceeding.



Section 11-5-8 - Official acts valid through process directed to sheriff, etc.

The validity of the coroner's official acts cannot be questioned upon the ground that the process is directed to any sheriff or that it does not show a necessity for the coroner to act or other ground going to the form of the process.



Section 11-5-9 - When additional bond required; effect of failure to give bond.

When the coroner is required to discharge the duties of sheriff, the judge of probate may in his discretion require him to give an additional bond. If the coroner fails within 10 days after such requisition to give such additional bond, his office shall be vacated, and the judge of probate must certify the vacancy to the governor.



Section 11-5-10 - Special coroner - Appointment.

The judge of probate has authority to appoint a special coroner:

(1) When the coroner has not qualified or the office is vacant and the emergency requires such officer;

(2) When the coroner is absent from the county, having no deputy therein;

(3) When the coroner is imprisoned; or,

(4) When the sheriff and coroner are both parties or both interested.



Section 11-5-11 - Special coroner - Duties.

A special coroner must discharge the duties of the sheriff in such cases as the coroner is required and also when the sheriff and coroner are imprisoned and, on the direction of the judge of probate, when they are both parties or both interested.



Section 11-5-12 - Liability of coroner or special coroner for wrongful acts, etc., while discharging duties of sheriff.

For the failure to perform any duty or the improper or neglectful performance of such duty or for any wrongful act committed under color of office by the coroner or the special coroner while discharging the duties of sheriff, such coroner and his sureties and such special coroner are liable to the same penalties, forfeitures, and judgments given by law against sheriffs in like cases to and upon the same proceedings and remedies as are given by law against sheriffs and their sureties.



Section 11-5-13 - Applicability of provisions of article.

The provisions of this article shall not apply to any county in which the coroner or other person performing the duties of coroner is governed by a local law or a law, the application of which is determined by the population of the county, insofar as the same are in conflict herewith.



Section 11-5-30 - Legislative findings; construction.

(a) The Legislature hereby finds, determines, and declares all of the following:

(1) An unattended and sudden death is one of society's most tragic events and should receive the appropriate caring, competent, and thorough attention of all levels of government.

(2) A suspicious, sudden, or violent death is very difficult to investigate and to accurately determine the cause and manner of death for the death certificate.

(3) Medical examiners and coroners determine the cause of death and with other forensic scientists and investigators determine the manner of death.

(4) Death certificates issued on unattended, sudden, and violent deaths greatly impact government spending decisions, the living loved ones, and insurance decisions so that the accuracy of the death certificate is of great concern to the Legislature.

(5) There are currently no minimum standards of training for county coroners.

(6) Local coroners or non-physician death investigators are necessary and critical to the investigation of unattended deaths in Alabama.

(7) The competency of unattended death investigations is directly related to the minimum education and training standards of the investigators and standards need to be established and implemented statewide.

(b) The provisions of this article are to be liberally construed to accomplish the purposes of this section and to promote the same, which are hereby declared to be public policy of this state.



Section 11-5-31 - Alabama Coroner's Training Commission.

(a) There is created the Alabama Coroner's Training Commission to be appointed as herein provided. Appointments to the commission shall be made as follows:

(1) The President of the Alabama Coroner's Association shall appoint one county coroner to serve an initial term of two years.

(2) The Attorney General shall appoint one district attorney to serve for an initial term of one year.

(3) The Governor shall appoint one county coroner to serve for an initial term of three years.

(4) The Director of the Alabama Department of Forensic Sciences shall appoint one person who is either a state medical examiner or a forensic scientist to serve for an initial term of two years.

(5) The Board of Directors of the Alabama Coroner's Association shall appoint three county coroners to serve for initial terms of two years each.

(b) The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban\rural, and economic diversity of the state. The commission shall annually report to the Legislature by the second legislative day of each regular session to what extent the commission has complied with the diversity provisions provided for in this article. The initial appointees shall be appointed within 60 days of April 25, 2006, and shall serve until their successors are appointed. Subsequent appointees to the commission shall serve terms of four years. In the event of death, resignation, disqualification through loss of position of any member of the commission, or other vacancy, a successor shall be appointed by the original appointing authority and the successor so appointed to the vacancy shall serve for the remainder of the unexpired term. The commission shall elect from its membership a chair and a vice chair at an organizational meeting held no later than 30 days after at least four appointments to the commission have been made. Thereafter, the commission shall meet at the call of the chair, vice chair, or upon request of four or more members, with notice and procedure as prescribed by rules of the commission. The commission may adopt any administrative rules for transacting business that are consistent with this article. The rules shall be promulgated pursuant to the Alabama Administrative Procedure Act.

(c) A majority of the members of the commission shall constitute a quorum for the transaction of business for the performance of any duties.

(d) The commission shall develop and periodically revise a list of approved training school programs for meeting the minimum standard training for coroners and their designated assistants as further defined in this article. The commission shall also establish minimum levels of pre-service and in-service training required of coroners. Notwithstanding the foregoing, effective March 1, 2007, any coroner or deputy coroner shall complete at least 12 hours of approved training within six months of assuming office, unless he or she has at least 24 months of previous service as a county coroner or deputy coroner in the state. No costs of training, including travel expenses, shall be paid by the county commission, unless approved by vote of the majority of the membership. No other previous service shall qualify for the exemption provided in this subsection.

(e) Effective March 1, 2007, any coroner, deputy coroner, or any person authorized to officially represent the county coroner shall complete 12 hours of training, approved by the commission, during each calendar year he or she serves as coroner. No costs of training, including travel expenses, shall be paid by the county commission, unless approved by vote of the majority of the membership. The commission may waive all or any portion of the required training, as it deems appropriate.

(f) The commission may grant a waiver of the requirements of the annual inservice training upon presentation of evidence by a coroner or deputy coroner that he or she was unable to complete the training due to an emergency or extenuating circumstances.

(g) A coroner or his or her designated assistant who fails to complete the minimum annual inservice training required by this article may be suspended from office, without pay, by the Governor for not more than 90 days. At the end of the suspension period, the Governor may continue the suspension of the coroner and his or her designated assistants until he or she completes the annual minimum inservice training.

(h) When a coroner vacates the office for any reason, the succeeding coroner shall take immediate custody of the office records of his or her predecessor.

(i) From time to time, the commission may establish more stringent standards which are reasonable and prudent to improve the quality of investigation and the certification of unattended deaths in this state.

(j) The commission shall authorize, oversee, and administer the required training.



Section 11-5-32 - Conflicts of interest.

(a) A coroner who owns, operates, is employed by, or otherwise has an interest in a funeral establishment is deemed to have a conflict of interest and shall not direct business to the establishment when performing his or her duties under the laws of this state.

(b) Nothing in this section shall prevent a person from taking the body of the deceased to a funeral establishment in which the coroner has an interest if the person decides to do so without the suggestion of the coroner.

(c) The provisions of this section shall not apply if an emergency situation exists and the coroner acts in good faith to prevent a health hazard.

(d) Any person who knowingly violates subsection (a) shall, upon conviction, be guilty of a Class B misdemeanor.



Section 11-5-33 - Coroner qualifications.

(a) No person shall be eligible to hold the office of coroner unless he or she meets the following qualifications:

(1) Is a citizen of the United States.

(2) Is a resident in the county in which he or she seeks the office of coroner for at least one year prior to his or her qualifying for election to the office and remains a resident of the county during his or her term of office.

(3) Is a registered voter.

(4) Has attained the age of 25 years prior to the date of the general primary election in the year that he or she qualifies for election to the office.

(5) Has obtained a high school diploma or its recognized equivalent.

(6) Has not been convicted of a felony offense or any offense involving moral turpitude contrary to the laws of Alabama, or any other state, or the United States.

(7) Has successfully completed the next scheduled training course no longer than 180 days after his or her election or appointment, unless an affidavit affirms that the requirement of this subdivision has been met at the time of qualifying for the office.

(b) Each person offering his or her candidacy for the office of coroner shall file an affidavit with the judge of probate before whom the person has qualified to seek the office of coroner prior to or at the time of qualifying, which affidavit shall affirm that he or she meets all the qualifications required pursuant to this section.



Section 11-5-34 - Deputy coroners.

The coroner of each county is authorized to appoint such deputy coroners as are needed, with the prior approval of the county commission. Any appointment shall be in writing and shall be filed in the office of the coroner and the office of the judge of probate. The coroner of each county may delegate any of the powers of the office to one or more deputies who shall then have the same duties with respect thereto as has the coroner. Any act of a deputy shall be performed in the name of the coroner and signed by the deputy performing the act. A deputy coroner shall hold office during and subject to the pleasure of the coroner. Each deputy coroner, before entering the performance of the office, shall file with the judge of probate of the county the bond and oath of office required by law to be filed by the coroner. No compensation shall be paid to a deputy coroner without approval of a majority of the membership of the county commission.



Section 11-5-35 - Certification of death.

Any coroner or deputy coroner shall have the authority to certify any death occurring within the boundaries of the State of Alabama providing that the offense, occurrence, or incident that ultimately resulted in the death occurs within the jurisdiction of the county coroner.



Section 11-5-36 - Exceptions.

(a) The following provisions of this article shall not apply to a doctor of medicine or a doctor of osteopathy licensed to practice medicine in this state who serves as a coroner or deputy coroner:

(1) Subsections (d), (e), and (i) of Section 11-5-31.

(2) Subdivision (7) of subsection (a) and subsection (b) of Section 11-5-33.

(b) Any rule promulgated by the commission pursuant to its authority under any of the sections listed in subdivisions (1) or (2) of subsection (a) shall not apply to a doctor of medicine or a doctor of osteopathy licensed to practice medicine in this state.



Article 3 - Storage and Transportation of Bodies.

Section 11-5-50 - Transportation of body to forensic science laboratory; storage of body.

Except where there is an agreement or local law which provides otherwise, the coroner shall be responsible for carrying out the duties required for proper transportation of a body to a forensic sciences laboratory for the purpose of performing an autopsy or any other postmortem examination ordered pursuant to Section 36-18-2. The coroner shall be responsible for storage of a body prior to transportation to a forensic sciences laboratory when necessary. Upon receipt of an order issued pursuant to Section 36-18-2, the coroner shall coordinate with the Department of Forensic Sciences regarding the storage and transportation of the body to the forensic sciences laboratory designated by the Department of Forensic Sciences.



Section 11-5-51 - Reimbursement of expenses.

The actual expenses incurred by the coroner in performing the duties set out herein shall be reimbursed as follows: If the autopsy or any other postmortem examination is ordered as provided in Section 36-18-2, the costs incurred for storage and transportation of the body to a facility operated by the Department of Forensic Sciences for the purpose of performing the autopsy or any other postmortem examination shall be paid by the law enforcement agency, excluding the office of the district attorney or grand jury, with primary jurisdiction over the investigation surrounding the death.



Section 11-5-52 - Itemization of expenses; statement.

(a) To obtain reimbursement of expenses as authorized in this article, the coroner shall itemize the necessary expenses incurred for the storage of the body prior to transportation and for transportation of the body from its location to the designated forensic sciences laboratory and transportation from the designated forensics laboratory to a designated funeral home or other appropriate location. The itemized statement shall be delivered to the county commission by the coroner within 10 days of the date the body is delivered to the designated forensic sciences laboratory.

(b) Upon receipt of the statement from the coroner, the county commission shall prepare and send an itemized statement for reimbursement of expenses to the entity responsible for reimbursement as provided in Section 11-5-51. Payment shall be remitted to the county commission by the responsible entity within 30 days of the date of receipt of the itemized statement.



Section 11-5-53 - Payments.

All payments remitted under this article shall be paid into the county general fund and expended only for expenses related to the storage and transportation of bodies for purposes of autopsy or any other postmortem examination as provided in this article. The coroner shall be responsible for providing the county commission itemized statements of all expenses due to be paid for the costs of storage and transportation of bodies as provided in this article and upon receipt of an invoice, the county commission shall make timely payment of incurred expenses. If the coroner has complied with Section 11-5-52, the county commission shall pay the expenses from monies deposited in the county general fund and expended as provided in this section. If the coroner has not complied with Section 11-5-52, the county commission shall not be responsible for payment of any expenses.



Section 11-5-54 - Assistance rendered upon request for autopsy or postmortem examination.

In the event an autopsy or any other postmortem examination is requested for purposes other than in the course of an investigation, the coroner shall not be responsible for the storage or transportation of the body. The coroner may provide assistance to the person or entity requesting the autopsy or any other postmortem examination if the person or entity pays all expenses incurred by the coroner prior to the services being rendered. Payment shall be made payable to the county general fund and expended as provided in Section 11-5-53.









Chapter 6 - ENGINEER.

Article 1 - General Provisions.

Section 11-6-1 - Appointment; salary.

The county commission shall be authorized to appoint a county engineer or chief engineer of the division of public roads who shall serve full time in such capacity for the county and the amount of whose salary shall be such sum as may be fixed by the said county commission payable in equal monthly installments from county funds available for that purpose when properly entered into the minutes of the county commission. Consulting engineers and/or consulting firms acting in the capacity as county engineer or chief engineer of the division of public roads shall not be permitted. The county may enter into a contract of employment of appointment to office of said engineer for a period of time not to exceed five years.



Section 11-6-2 - Qualifications.

The person appointed as county engineer, or chief engineer of the division of public roads within the meaning of this article, shall be a registered professional engineer in the State of Alabama in good standing and, in addition, he shall have had not less than three years' experience in the maintenance and construction of highways and bridges. The county engineer need not be qualified as a land surveyor in order for the State Department of Transportation to participate in the payment of a portion of said county engineer's salary as provided in Section 11-6-4.



Section 11-6-3 - Duties.

It shall be the duty of the said county engineer or chief engineer of the division of public roads, subject to the approval and direction of the county commission to:

(1) Employ, supervise, and direct such assistants as are necessary to construct and maintain properly the county public roads, highways, and bridges;

(2) Perform such engineering and surveying services as may be required to prepare and maintain the necessary maps, plans, and records;

(3) Maintain the necessary accounting records to reflect the cost of constructing and maintaining the county highway system; and

(4) Perform such other duties as are necessary and incident to the operation of the county highway system as directed by the county commission.



Section 11-6-4 - State participation in salary.

When any county has established the office of county engineer or chief engineer of the division of public roads the Director of the Department of Transportation may, upon application of the county commission, authorize the expenditure out of the available funds of the State Department of Transportation , of an amount equal to 70 percent of the annual salary of said engineer to such county, which shall apply to the payment of the salary, with such payments to be made in equal monthly installments; provided, that the amount contributed or paid by the State Department of Transportation to any county, not including retirement contributions, shall not exceed 70 percent of the salary schedule under the professional Civil Engineer II classification in any one year. The Director of the Department of Transportation may discontinue such payment after 30 days' notice in writing to the county commission and to the county engineer or chief engineer of the division of public roads, unless otherwise agreed to in writing with the county by contract made and entered upon the records of the county commission.



Section 11-6-5 - Effect of county civil service or merit system laws.

In those counties whose employees are governed by a civil service or merit system law, the provisions of such law shall remain in full force and effect.



Section 11-6-6 - Construction of article.

This article is not mandatory but is discretionary, remedial, cumulative, and provides additional authority for the betterment of all county public road systems.






Article 2 - Engineer Trainees.

Section 11-6-20 - Appointment; full-time office.

The county commission or like governing body of each of the several counties shall be authorized to appoint an engineer trainee as assistant to the county engineer who shall devote his full time to the duties of his office.



Section 11-6-21 - Qualifications.

Any person appointed to the position of engineer trainee under the provisions of this article shall be a graduate engineer and a certified engineer intern as provided in Chapter 11 of Title 34, in the State of Alabama and in good standing; provided, that should an acceptable candidate possessing these qualifications not be available, such county may appoint as engineer trainee within the terms of this article a nongraduate certified engineer intern in good standing.



Section 11-6-22 - Duties.

It shall be the duty of the engineer trainee, appointed under provisions of this article, subject to approval and direction of the county commission or like governing body, to assist the county engineer or chief engineer of the division of public roads of said county in all duties of said engineer as prescribed by law or as directed by the county commission and to perform such other duties as necessary and incident to the operation of the county highway system.



Section 11-6-23 - State participation in salary.

(a) Upon application of the county commission or like governing body of the several counties of the state, the Department of Transportation, upon approval of the Director of Transportation, shall participate in the salary of the engineer trainee in the county in an amount equal to 50 percent of the annual salary of the engineer trainee. The amount is to be paid to the county in equal monthly installments to reimburse the fund of the county from which the salary of the engineer trainee is paid.

(b) The amount contributed or paid by the Department of Transportation to any county under this article shall not include retirement contributions, Social Security, unemployment compensation, or other employee benefits, nor shall the amount contributed or paid exceed (1) 50 percent of the annual salary schedule of the Department of Transportation under the graduate civil engineer classification as established by the Department of Transportation for the year in which applied, or (2), in the case of an assistant to the county engineer who has served at least one year as an engineer trainee under this article and has qualified as a registered engineer in this state, 50 percent of the annual salary schedule of the Department of Transportation under the graduate registered engineer classification as established by the Department of Transportation for the year in which applied.



Section 11-6-24 - Considered county employee.

Engineer trainees appointed under provisions of this article shall in all respects be considered as employees of the counties by which employed.



Section 11-6-25 - Provisions of article cumulative.

The provisions of this article are cumulative and in addition to all other statutes providing for assistance to the several counties for the maintenance and betterment of public roads.









Chapter 7 - SURVEYORS.

Section 11-7-1 - Number; qualifications, appointment, and term of office.

The county commission is authorized to appoint two surveyors for the county, who shall hold office for the term of three years and until their successors may be qualified, unless sooner removed. Before making an appointment, the court must be satisfied by evidence that the person appointed is qualified to discharge the duties of a surveyor. It is no objection that a person appointed county surveyor is a qualified surveyor of an adjacent county, but he must qualify in each county.



Section 11-7-2 - Bond.

The official bonds of county surveyors shall be $1,000.00, the premiums on said bonds to be paid by the persons making such bonds without expense to the county.



Section 11-7-3 - Removal.

The county commission has power to remove either or both such surveyors if satisfied the public good requires removal and, in the event of removal, to make a new appointment.



Section 11-7-4 - Duties generally.

It is the duty of the surveyor faithfully to execute and return all orders of survey directed to him from any court of record in the state and to make all surveys of lands or lots in the county at the request of any person interested therein on payment or tender of his probable fees for the same.



Section 11-7-5 - Right of entry upon lands for execution of court ordered survey; penalty for obstruction of surveyor, etc.

In the execution of an order of survey directed to him by any court, the surveyor and his assistants may, without the consent of the occupant or claimant of ownership, enter upon any lands necessary to be surveyed or entered upon and survey the same in an orderly and proper manner, and any person who shall obstruct him or his assistants therein shall be punished as for contempt of court.



Section 11-7-6 - Fees for court ordered survey taxed as costs.

When a survey is directed by any court of record, the fees of the surveyor are to be taxed in the bill of costs.



Section 11-7-7 - Oath of chain bearers; preparation and contents of plat of lands or lots surveyed.

The surveyor must swear his chain bearers to perform their duties without favor or affection, and must make a plat of all lands or lots he surveys for the person requiring the same, and write on such plat the names of his chain bearers and also his fees for the same.



Section 11-7-8 - When survey or plat evidence of facts stated.

A survey or plat of land made by a county surveyor, signed by him officially and stating the contents, courses, distances, and designation at the land office of any land surveyed by him, is presumptive evidence of the facts stated if the opposite party has notice that such survey is to be made.



Section 11-7-9 - Liability for damages.

A county surveyor is liable on his official bond, for any damages done by a wrongful survey or plat.



Section 11-7-10 - Rights as to fences or buildings not lost by straightening or location of section, etc., lines.

When a survey of land is made by a county surveyor for the purposes of straightening or locating section or other lines, the owners of the fences or buildings erected on or near the original or supposed lines shall not lose their right to the same when the survey places the fences or buildings upon the lands of others.



Section 11-7-11 - Right of entry upon lands for execution of surveys requested by interested persons.

In making any survey of lands at the request of any person interested therein, the surveyor and his assistants may without the consent of the owner or person in possession enter upon and survey in an orderly manner any lands which it may be necessary for them to enter on or survey in order to make an accurate survey of the lands.



Section 11-7-12 - Compensation of surveyor, chain bearers, and markers.

The county commission must fix the rates of compensation of the surveyor as well as that of his chain bearers and markers.






Chapter 8 - FINANCIAL AFFAIRS GENERALLY.

Section 11-8-1 - Fiscal year defined.

For the purposes of this chapter the fiscal year shall begin October 1 and shall end September 30 following.



Section 11-8-2 - Purpose of chapter.

It is the purpose of this chapter to vest in the county commission more efficient power and control over all public funds that may now or hereafter be under its management and control, to limit its power and authority to incur obligations and to approve and pay claims for current operating expenses in any fiscal year to the income of such year available for such purposes and to authorize the refunding of outstanding general obligations, other than bonded indebtedness, so that the provisions of this chapter may be put into effective operation.



Section 11-8-3 - Annual budget.

(a) It shall be the duty of the county commission, at some meeting in September of each calendar year, but not later than October 1, to prepare and adopt a budget for the fiscal year beginning on October 1 of the current calendar year which shall include all of the following:

(1) An estimate of the anticipated revenue of the county for all public funds under its supervision and control including all unexpended balances as provided in Section 11-8-6.

(2) An estimate of expenditures for county operations.

(3) Appropriations for the respective amounts that are to be used for each of such purposes.

(b) The appropriations made in the budget shall not exceed the estimated total revenue of the county available for appropriations.

(c) The budget adopted, at a minimum, shall include any revenue required to be included in the budget under the provisions of Alabama law and reasonable expenditures for the operation of the offices of the judge of probate, tax officials, sheriff, county treasurer, the county jail, the county courthouse, and other offices as required by law.

(d) In order that the budget adopted is based upon an estimate of revenue and operating expenditures as nearly correct as possible, at least 60 days before the meeting of the county commission at which the county budget is adopted:

(1) Any public official who receives public funds, including any official entitled to ex officio fees, or who issues any kind of order payable out of the county treasury without approval of such county commission shall furnish to the county commission in writing an estimate of the revenue and of the anticipated expenditures the official will be called upon to make during the next fiscal year.

(2) The judge of probate, tax officials, sheriff, county treasurer, and any other county official or employee named by the county commission shall prepare and submit to the county commission an itemized estimate of the amount the official or employee believes to be necessary for personnel, office supplies, and other expenditures during the following fiscal year. Any official entitled to ex officio fees shall include in his or her estimate the estimated amount of any ex officio fees the official will receive during the following fiscal year.

(e) Based upon the estimated revenue and expenditures set out in subsection (d), together with any other financial information available to the county commission regarding the anticipated revenue and expenditures for the next fiscal year, the county commission shall approve a budget which includes the expenditures it deems proper for the next fiscal year.

(f) Following the adoption of the budget, no obligation incurred by any county official or office over and above the amount or amounts approved and appropriated by the county commission shall be an obligation of the county unless the obligation is approved by an affirmative vote of a majority of the members of the county commission.

(g) The budget may be amended during the fiscal year as determined necessary by affirmative vote of a majority of the members of the county commission. No amendment may authorize an expenditure which exceeds anticipated revenue of the county except as otherwise specifically authorized by general law.



Section 11-8-4 - Principal and interest on refunding warrants to constitute part of annual county operating budget; payment of same.

Where counties issue or have heretofore issued refunding warrants in lieu of obligations outstanding, the interest of such outstanding warrants together with the principal thereof maturing in any fiscal year, shall constitute a part of the current operating budget of such county for that fiscal year and shall be paid out of funds available in such year for operating purposes, unless funds are provided otherwise for such payment.



Section 11-8-5 - Temporary loans to constitute part of annual county operating revenue and expenses in budget; payment of same.

In making up the budget provided for under this chapter the amount borrowed on temporary loans in anticipation of the collection of taxes to be made during each fiscal year shall be included as a part of the operating revenue of the county for such year and the amount of such temporary loan, principal, and interest payable in each fiscal year, shall constitute a part of the current operating expenses to be included in the budget of the county for the fiscal year in which such loans are payable and shall be paid out of the funds pledged therefor.



Section 11-8-6 - Disposition of unexpended balances at end of fiscal year.

At the end of every fiscal year any unexpended balances remaining in the several funds set up under the provisions of this chapter shall go forward into the respective several funds for the succeeding year, and such balance or balances shall constitute a part of the income available for such fiscal year and shall be handled, appropriated, and disbursed as any other income for that year.



Section 11-8-7 - Record of financial status - Required; contents; public examination.

Repealed by Act 2007-488, p. 1037, §2, effective September 1, 2007.



Section 11-8-8 - Record of financial status - Maintenance, etc.

Repealed by Act 2007-488, p. 1037, §2, effective September 1, 2007.



Section 11-8-9 - Authority to issue orders for warrants or checks.

No warrant shall be issued or check drawn on the county treasury or county depository by any person except as authorized by the chair of the county commission or such other officer as may be designated by such county commission, unless otherwise provided by law, and officers who are authorized to pay claims which have not been first approved by the county commission shall issue orders for warrants or checks pursuant to procedures established by the county commission.



Section 11-8-10 - Warrants or orders for payment of money not to be issued until funds available.

No warrant or order for the payment of money shall be issued under authority of the county commission until funds are available for its payment upon presentation to the treasurer or depository pursuant to procedures established by the county commission.



Section 11-8-11 - Investment of surplus funds in United States securities.

The county commission is hereby authorized to invest the remaining surplus in any fund, after the adoption of the budget or after provision has been made for anticipated indebtedness, in interest-bearing securities issued by the United States government which are guaranteed as to principal and which are redeemable upon application. This section shall be retroactive and investments heretofore made are hereby ratified and approved.



Section 11-8-12 - Appropriations by counties to Lurleen B. Wallace Memorial Cancer Hospital Fund.

Any county commission is hereby authorized to make appropriations to the Lurleen B. Wallace Memorial Cancer Hospital Fund, Inc., incorporated May 28, 1968.



Section 11-8-13 - Office supplies and ex officio fees of county officials.

Repealed by Act 2007-488, p. 1037, §2, effective September 1, 2007.



Section 11-8-14 - Appointment of officers and employees.

Repealed by Act 2007-488, p. 1037, §2, effective September 1, 2007.



Section 11-8-15 - Emergencies.

In the event any situation resulting from an act of God or the public enemy over which the county commission has no control results in an appreciable obligation against the county over and above what said county commission has reason to anticipate and for which no moneys from the current year's income are available to pay, such county commission may issue its interest-bearing warrants as now authorized by law in an amount sufficient to pay such emergency obligation and the interest and maturities of principal of such warrants shall constitute a part of the budget for the year in which they mature. But before such warrants shall be authorized or sold under this section, such county commission shall inquire into and find that such emergency obligation has arisen, and such finding shall be spread upon the minutes of its proceedings.



Section 11-8-16 - Applicability of provisions of chapter - County bonds.

The provisions of this chapter shall not apply to county bonds now outstanding or that may be hereafter issued under authority of law.



Section 11-8-17 - Applicability of provisions of chapter - Public school funds.

The provisions of this chapter shall not apply to public school funds administered by county boards of education by whatever name they may bear.






Chapter 8A - COUNTY BOND FINANCING REVIEW.

Section 11-8A-1 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) BOND FINANCING AGREEMENT. An agreement or other document relating to the sale or issuance of bonds including, but not limited to, a bond purchase agreement, a loan agreement, a refinancing agreement, or documents providing for bonds sold or issued on a competitive sale basis.

(2) BONDS. Bonds, bond anticipation notes, warrants, warrant anticipation notes, or indebtedness issued or entered into on behalf of the county or by the county commission for a term of at least three years or more.

(3) BUSINESS DAY. A day, other than a Saturday or a Sunday, on which commercial banking institutions are open for business in the State of Alabama and a day on which the payment system of the Federal Reserve System is operational.

(4) CAPITAL EXPENDITURE. Any cost or expense of a type that is properly chargeable to a capital account under general federal income tax principles.

(5) GENERAL OBLIGATION INDEBTEDNESS. A bond financing agreement which, according to its terms, will be repaid from any funds at the disposal of the county commission.

(6) GENERAL OPERATING EXPENSES. Any expense incurred by a county in the general operation and function of the county. The term includes salaries and other associated expenses, but does not include a capital expenditure or expense.

(7) LIMITED OBLIGATION INDEBTEDNESS. Bonds which, according to their terms, are required to be paid solely from the proceeds of a specific tax, fee, license, charge, or other specific revenue stream.

(8) NET PRESENT VALUE SAVINGS. The projected cost savings to the county from refinancing any bonds, by comparing the net present value of the costs of the bonds proposed for refunding, including the original costs of issuance and the payment of principal and interest on the bonds proposed for refunding, with the net present value of the costs of the proposed bonds, including the costs of issuance and refinancing and the payment of principal and interest on the proposed bonds.

(9) SWAP AGREEMENT. A swap agreement as defined in Article 3, commencing with Section 41-1-40, of Chapter 1 of Title 41.



Section 11-8A-2 - Compliance with chapter.

Notwithstanding any other law, after October 1, 2009, no county commission may enter into any bond financing agreement or other transaction related to establishing bonded indebtedness that constitutes or creates an obligation, debt, or charge against the credit or taxing power of the county until and unless the county has satisfied the requirements of this chapter.



Section 11-8A-3 - County government bond financing review form.

(a) In addition to any and all other documents presented for examination and execution of a bond financing agreement which, for the purposes of this chapter, takes place at the time a county commission makes an official award of the bonds, the county commission shall execute a county government bond financing review form. The standard review form shall be prepared by the Department of Examiners of Public Accounts and shall include statements to the effect that:

(1) The county commission has considered whether it can satisfy its financial obligations for the life of the bonds.

(2) In the case of limited obligation indebtedness, the county commission has identified the source for the debt service payments for the life of the bonds, and in the case of general obligation indebtedness, the county commission has indicated that the full faith and credit of the county has been pledged for the debt service payments for the life of the bonds.

(3) The county commission has considered the period of usefulness of the improvement or property for which the bonds are to be issued in light of the duration of the term of the bonds under the bond financing agreement.

(4) The county commission acknowledges that bond proceeds shall not be used for general operating expenses of the county.

(5) The county commission has received from the bond underwriter, bond counsel, issuer's counsel, trustee, and any others associated with the issuance of bonds an itemized listing of their respective fees and all other costs which shall not be subject to change prior to the sale or issuance of bonds.

(6) The county commission has received from the bond underwriter a clear and understandable written proposal explaining all details of the proposed bond issue, its repayment schedule, and any external factors which could affect the total cost to the county if it issues the bonds.

(7) The county commission has considered the effect, if any, that the bonds will have on the county's constitutional debt limit.

(8) The county commission has received from the bond underwriter information demonstrating that the estimated interest rate on the bonds is reasonable and, that if information regarding similar recent issuances is available, the interest rates are comparable with other similar issuances based on current bond market conditions on the date of execution of the bond financing agreement.

(b) If the proceeds of the proposed bonds are to be used in whole or in part for the purpose of refinancing or refunding outstanding bonds, the county government bond financing review form shall also include statements to the effect that:

(1) The county commission understands how the issuance of refunding bonds may extend the county's initial debt repayment period and the total cost paid by the county by the end of the refunding period.

(2) The county commission has considered whether the refunding bonds will create net present value savings for the county, including the costs of refinancing.

(c) In connection with a swap agreement, the county government bond financing review form shall include statements to the effect that:

(1) The county commission has complied with paragraph a. of subdivision (2) of Section 41-1-42.

(2) The county commission has reviewed or had explained by the adviser selected as provided in Section 11-8A-5 all documentation provided pertaining to the swap agreement as required in subsection (d).

(3) The county commission has designated an employee or official who will have primary responsibility for the consideration, execution, and monitoring of interest rate swaps and financial hedges entered into by the county.

(4) The county commission has determined whether the county's obligations under the swap agreement constitute a general obligation indebtedness of the county and whether the source of payment is sufficient.

(5) The county commission has sought and received specific information disclosing the potential risks inherent in the swap agreement including those risks commonly referred to in the derivatives industry as basis risk, tax risk, interest rate risk, counterparty risk, termination risk, market-access risk, rollover or anticipation risk, and credit risk.

(d) The county government bond financing review form shall also include a statement acknowledging that all enumerated items on the review form have been considered by the county commission, and that the county commission has voted to enter into the bond financing agreement or swap agreement by an affirmative vote of a majority of the members of the county commission. The statement of acknowledgment shall be signed by the chair of the county commission or another commission member designated by the county commission and the adviser or consultant utilized by the county commission pursuant to Section 11-8A-5.

(e) A copy of the county government bond financing review form shall be forwarded to the Department of Examiners of Public Accounts within 10 business days of the issuance of the bonds or swap agreement. All county government bond financing review forms shall be kept on file at the department and shall be available for public inspection for a period of seven years.



Section 11-8A-4 - Required documentation.

(a) In addition to the requirements of Section 11-8A-3, the bond financing agreement documents shall include a detailed itemization of the costs and fees which will be paid directly by the county commission or from bond proceeds under the bond financing agreement. This itemization shall include a statement acknowledging that the amounts of these costs and fees have been presented and explained to all members of the county commission prior to the sale of bonds. The acknowledgement statement shall be signed by the chair of the county commission or another commission member designated by the county commission and by the authorized signatory for the bond underwriter.

(b) In connection with a swap agreement, the documentation necessary to effectuate the swap agreement shall also include a statement from the authorized signatory for the bond underwriter or authorized signatory of the provider of the swap agreement to the effect that:

(1) It has provided the county commission with a disclosure of the potential risks inherent in the swap agreement.

(2) It has disclosed all fees associated with the swap agreement.

(3) It has provided the county commission with documentation necessary to effectuate the swap agreement including master agreements, schedules, credit support annexes, confirmations, legal opinions, fairness opinions, and any other information necessary to comply with subdivisions (3) and (5) of subsection (c) of Section 11-8A-3.



Section 11-8A-5 - Preparatory advice and consultation.

In preparing the county government bond financing review form, the county commission shall consult with and obtain advice from either an attorney for the county, the county administrator, or, at the option of the county commission, a certified public accountant regarding any and all bond or swap proposals received by the county. The person or persons utilized by the county commission for advice and consultation shall review all documents to be included at the execution of the bond financing agreement or swap agreement.






Chapter 9 - WARRANTS FOR UTILITY PURPOSES.

Article 1 - Warrants or Certificates of Indebtedness for Sanitary Sewer Systems.

Section 11-9-1 - "Special sanitary tax" defined; applicability of provisions of article.

The term "special sanitary tax" wherever used in this article means any special annual ad valorem tax upon all taxable property in a county, the proceeds of which are or may be required to be used exclusively as a sanitary fund.

The provisions of this article shall apply to each county in this state which is now levying or may hereafter levy a special sanitary tax.



Section 11-9-2 - Authority for issuance; form, terms, denominations, etc.; sale and disposition of proceeds; pledge for payment of principal and interest generally.

Each county which is now levying or may hereafter levy a special sanitary tax shall have the power from time to time to sell and issue, in addition to all other securities which it may now or hereafter be authorized to issue, interest-bearing warrants or certificates of indebtedness of such county for the purpose of paying the costs of acquiring, providing, constructing, enlarging or extending a sanitary sewer system or systems or any part or parts thereof, including sanitary sewers, outfall lines, a sewage disposal plant or plants and appurtenances to any thereof; provided, that the maximum principal amount of warrants and certificates of indebtedness that may be issued under the provisions of this article shall not exceed $1,500,000.00.

Any such warrants or certificates of indebtedness may be in such denomination or denominations, may have such maturity or maturities not exceeding 20 years from their date, may bear interest at such rate or rates not exceeding six percent per annum payable semiannually, may be payable at such place or places whether within or without this state, may be executed in such manner and may contain such terms not in conflict with the provisions of this article, all as the county commission of the county may provide in the proceedings wherein the warrants or certificates of indebtedness are authorized to be issued.

All such warrants and certificates of indebtedness shall be sold only at public sale at such time or times and in such manner and after such notice as the county commission of the county may direct. All such warrants and certificates of indebtedness shall evidence general obligation debts of the county by which they are issued and the full faith and credit of the county shall be irrevocably pledged for the payment of the principal thereof and interest thereon. The proceeds derived from the sale of any such warrants or certificates of indebtedness shall be used solely for the purposes for which they are authorized to be issued, including the payment of any expenses incurred in connection with the issuance thereof.



Section 11-9-3 - Pledges of special sanitary tax for payment of principal and interest.

The county commission of the county issuing any such warrants or certificates of indebtedness shall have the power to pledge and to use or cause to be used for the payment of the principal of and interest on such warrants and certificates of indebtedness so much as may be necessary for such purpose of the proceeds from the special sanitary tax levied by said county.

If more than one such pledge shall be made with respect to the proceeds from the special sanitary tax, then such pledges shall take precedence in the order in which they are made unless the proceedings making any such pledge shall expressly provide that such pledge shall be on a parity with or subordinate to a subsequent pledge of the special sanitary tax.

Any such warrants or certificates of indebtedness for which such pledge may be made shall constitute preferred claims against the proceeds of the special sanitary tax so pledged and shall have preference over claims against said proceeds for the maintenance, repair and operation of sanitary facilities and all other claims against said proceeds.



Section 11-9-4 - Investment of trust funds in warrants or certificates of indebtedness.

Unless otherwise directed by the court having jurisdiction thereof or by the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in warrants and certificates of indebtedness issued under the provisions of this article.



Section 11-9-5 - Issuance of refunding warrants and certificates of indebtedness.

Each such county may in like manner from time to time issue refunding warrants and refunding certificates of indebtedness, either by sale or by exchange, for the purpose of refunding a like or greater principal amount of warrants and certificates of indebtedness then outstanding which were issued under the provisions of this article. The provisions of this article applicable to the original issue of such warrants and certificates of indebtedness so refunded shall likewise be applicable to any refunding warrants and refunding certificates of indebtedness; except, that in the event such refunding warrants or refunding certificates of indebtedness are sold the proceeds from such sale shall be used only to retire the warrants and certificates of indebtedness refunded thereby; and except that said refunding warrants and refunding certificates of indebtedness shall not be charged against the limitation on the amount of warrants and certificates of indebtedness that may be issued under the provisions of this article as set out in section 11-9-2.






Article 2 - Waterworks Systems Warrants.

Section 11-9-20 - Definitions.

Wherever used in this article, unless a different meaning clearly appears in the context, the following terms shall be given the respective interpretations specified in this section:

(1) COUNTY. Each county in the state.

(2) GOVERNING BODY. The county commission of a county.

(3) MUNICIPALITY. A municipal corporation in the state.

(4) STATE. The State of Alabama.

(5) WATERWORKS SYSTEM. Facilities for the gathering, collecting, impounding, treatment, transmission and distribution or any of them of water for domestic use or for industrial use or both, together with all appurtenances to any such facilities and all property used or useful in connection with such facilities, including franchises.



Section 11-9-21 - Legislative intent; construction of article.

It is the intention of the Legislature by the passage of this article to authorize each county in the state to finance the acquisition by such county through purchase, construction or otherwise of one or more waterworks systems by the sale and issuance of interest-bearing warrants of such county for payment of costs of acquiring such system or systems. This article shall be liberally construed in conformity with the said intention.



Section 11-9-22 - Authority for issuance; form, terms, denominations, etc.; sale and disposition of proceeds; pledge for payment of principal and interest generally.

Each county shall have the power from time to time to sell and issue interest-bearing warrants of such county for the purpose of paying costs to that county of acquiring and providing one or more waterworks systems for the purpose of rendering water service in any part of the county; provided, that the county shall not render water service within any municipality except pursuant to franchise granted to the county by such municipality. Any warrants issued under the provisions of this article may be in such denomination or denominations, may have such maturity or maturities not exceeding 30 years from their date, may bear interest from their date at such rate or rates payable at such times, may be payable at such place or places within or without the state, may be sold at such time or times and in such manner, whether publicly or privately, may be executed in such manner and may contain such terms not in conflict with the provisions of this article, all as the governing body of such county may provide in the proceedings wherein the warrants are authorized to be issued. All such warrants shall evidence general obligation indebtedness of the county by which they are issued and the full faith and credit of the county shall be irrevocably pledged for the payment of the principal thereof and interest thereon. The proceeds derived from the sale of any such warrants shall be used solely for the purpose for which they are authorized to be issued, including the payment of any expenses incurred in connection with the issuance thereof.



Section 11-9-23 - Special pledges for payment of principal and interest.

The county commission of the county issuing any such warrants may, in its discretion, assign and specially pledge for the payment of the principal of and interest on such warrants so much as may be necessary for said payment of any one or more of the following (or any part thereof):

(1) The proceeds from the general annual ad valorem tax of one half of one percent which the county is authorized to levy without reference to the purpose thereof under the provisions of Section 215 of the Constitution of Alabama of 1901;

(2) The proceeds from any other tax (including any ad valorem tax and any privilege, license or excise tax) that at the time of the issuance of the said warrants may lawfully be used by the county for payment of such principal and interest; and,

(3) The revenues derived by the county from any waterworks system of the county.

To the extent necessary and sufficient for making the payments in respect of which such pledge is made, any tax or revenues pledged pursuant to the provisions of this section shall constitute a trust fund or funds which shall be impressed with a lien in favor of the holders of the warrants to the payment of which such sums are pledged. In the event that more than one pledge should be made with respect to any tax or revenues the pledge of which is herein authorized in this section, then such pledges shall take precedence in the order in which they are made unless the proceedings making such pledge shall expressly provide that such pledge shall be on a parity with or subordinate to a subsequent pledge thereof.

All warrants for which the pledge authorized in this section may be made shall constitute preferred claims against that portion of the said tax or taxes or revenues so pledged (subject to any prior lawful pledges thereof in existence at the time of the issuance of the warrants, whether made under the provisions of this or any other statute) and shall have preference over claims incurred by the county for operation and maintenance of any waterworks system of the county and any other claims for any other purpose whatsoever.



Section 11-9-24 - Issuance of refunding warrants.

Each such county may in like manner from time to time issue refunding warrants, either by sale or by exchange, for the purpose of refunding a like or greater principal amount of warrants then outstanding which were issued under the provisions of this article and the interest thereon and paying any premium necessary to be paid to retire the outstanding warrants refunded thereby. The provisions of this article applicable to the warrants so refunded shall likewise be applicable to such refunding warrants.



Section 11-9-25 - Investment of trust funds in warrants.

Unless otherwise directed by the court having jurisdiction thereof or by the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers, invest trust funds in warrants issued under the provisions of this article.



Section 11-9-26 - Issuance of warrants deemed to constitute audit and allowance of claim.

The issuance of warrants and any interest coupons applicable thereto pursuant to the provisions of this article and in accordance with the authorization of the county commission of the county issuing such warrants shall be deemed to constitute an audit and allowance by such county commission of a claim, in the aggregate principal amount of such warrants and interest coupons, against the county and against any tax proceeds and any revenues or either thereof pledged for payment of such warrants pursuant to the provisions of this article. No proof of registration or other audit or allowance of such claim shall be required and such warrants and interest coupons shall, from and after the date of their lawful issuance, be deemed to be allowed claims against the county by which they were issued and against any tax proceeds and revenues or either so pledged therefor.



Section 11-9-27 - Exemptions from usury or interest rate statutes.

Any warrants issued by a county under the provisions of this article for the purpose of paying costs of acquiring and providing waterworks systems are hereby exempted from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of chapter 8 of Title 8 of this Code.



Section 11-9-28 - Provisions of article controlling; applicability of provisions of section 11-8-10.

Insofar as the provisions of this article may be inconsistent with the provisions of any other law, the provisions of this article shall control, it being hereby specifically declared that the provisions of section 11-8-10 shall not be applicable to the warrants issued under the provisions of this article.









Chapter 10 - MAKING OF LOANS IN ANTICIPATION OF TAXES.

Section 11-10-1 - Authorized; issuance of certificates evidencing loans; pledge of uncollected taxes to secure repayment.

County commissions, for and in behalf of their respective counties, may make temporary loans in anticipation of the collection of taxes for the year in which such loans are made, and may issue certificates covering such loans and may pledge a sufficient amount of uncollected taxes of the current year to secure the repayment of such loan or loans.



Section 11-10-2 - Amount of loans; interest, maturity, renewal, etc.; disposition of proceeds.

Such loans shall not be in an amount greater than $400,000.00 per year and may bear interest not to exceed 12 percent per annum.

All such loans shall mature not later than February 1 of the year following that in which the loan is made and may be renewed only upon payment of all interest then due, together with not less than 10 percent of the principal then outstanding.

No proceeds from any loans made under the provisions of this chapter shall be used for any purpose other than that for which the general funds of the county may now be used.



Section 11-10-3 - Registration and payment of certificates.

All certificates evidencing loans made under the authority of this chapter shall be registered by the county treasurer in the order of their issue and the said treasurer shall retain out of the taxes collected for the year and paid over to him a sufficient amount to pay said certificates. Said certificates shall be in the order of their registration and they shall be entitled to priority of payment out of the proceeds of the taxes pledged to pay the same.



Section 11-10-4 - Cancellation of certificates.

All such certificates when paid by the treasurer shall be cancelled and such cancellation and payment shall be noted on the register and it shall be unlawful thereafter to reissue such certificates.



Section 11-10-5 - Certificates exempt from taxation.

All certificates issued under the authority of this chapter shall be exempt from taxation.



Section 11-10-6 - State and Local Fiscal Assistance Act of 1972.

(a) The governing bodies of the counties in this state are hereby authorized, for and on behalf of their respective counties, to make temporary loans in anticipation of the receipt of payments from the United States under the State and Local Fiscal Assistance Act of 1972 (31 U.S.C. §1221 et seq.) and to issue certificates evidencing such loans and to pledge a sufficient amount of said anticipated receipts to secure the repayment of such loan or loans.

(b) Such loans shall not be for a sum greater than the amount of such anticipated receipts less interest from the time of such loan until the time of the anticipated receipt of such funds.

(c) All certificates issued under the authority of this section and all interest thereon shall be exempt from taxation.






Chapter 11 - ISSUING OF WARRANTS IN ANTICIPATION OF GASOLINE TAXES.

Section 11-11-1 - Definitions.

Where used in this chapter, unless the context clearly indicates otherwise, the following words and phrases shall have the following respective meanings:

(1) COUNTY. Each county subject to the provisions of this chapter.

(2) COUNTY'S SHARE OF THE HIGHWAY GASOLINE TAX. With respect to each county, that portion of the highway gasoline tax required by law to be distributed to that county.

(3) FISCAL YEAR. The 12-month period commencing on October 1 of one year and ending on September 30 of the next ensuing year.

(4) HIGHWAY GASOLINE TAX.

a. The excise tax levied under Section 40-17-31, exclusive of those portions of the said tax in respect of aviation fuel and marine gasoline, as those terms are used in the said Section 40-17-31, and

b. The excise tax levied by Sections 40-17-140 through 40-17-155, exclusive of that portion of the said tax in respect of diesel fuel.

(5) OUTSTANDING WARRANTS. With respect to each county and as of any particular time:

a. Warrants then unpaid which were theretofore issued by that county under the provisions of this chapter or

b. Warrants then unpaid which were theretofore issued by that county under the provisions of any other law of the state in effect at the time of the issuance thereof and which are payable solely out of all or any part of the county's share of the highway gasoline tax.

(6) REFUNDING WARRANTS. Warrants that may be issued under the provisions of Section 11-11-6.

(7) STATE. The State of Alabama.



Section 11-11-2 - Counties to which chapter applicable.

The provisions of this chapter shall apply only to each county in this state during each fiscal year of the county next succeeding a fiscal year during which the county collected as much as or more than $40,000.00 from the special ad valorem tax at a rate not exceeding one fourth of one percent which is authorized to be levied by the county under the provisions of Section 215 of the Constitution of Alabama of 1901 for the payment of any debt or liability created after the adoption of the said Constitution for the erection of necessary public buildings, bridges or roads.



Section 11-11-3 - Authority for issuance; form, terms, denominations, retirement, etc.; security for payment of principal and interest on warrants generally.

The county commission of each such county, in addition to all other powers which it may now have, is hereby empowered from time to time to authorize, sell and issue interest-bearing warrants of the county in anticipation of and payable solely out of that portion of the highway gasoline tax required by law to be distributed to that county. The said warrants may be in such denomination or denominations, may have such maturity or maturities not exceeding 20 years from their date, may bear interest at such rate or rates and payable at such times, may be made payable at such place or places whether within or without this state and may be sold at such time or times and in such manner, whether publicly or privately, all as the county commission of the county shall determine most advisable by resolution duly adopted at any lawful meeting of such county commission; provided, that the maturities of the said warrants shall be so arranged that the principal of and interest on the said warrants payable during any subsequent fiscal year of the county, when added to the principal and interest payable during each such subsequent fiscal year on all outstanding warrants of that county then outstanding, shall not exceed 50 percent of the amount of the highway gasoline tax that was distributed to that county during its fiscal year next preceding the fiscal year in which shall be issued the warrants authorized by this section to be issued; provided further, that if an irrevocable trust fund consisting of (1) cash, (2) direct general obligations of the United States of America, (3) bank certificates of deposit secured by not less than an equal face amount of direct general obligations of the said United States or (4) any combination of the foregoing items referred to in this proviso shall be established for retirement of all or any part of the principal of and interest on any outstanding warrants of that county, then to such extent as the retirement thereof shall be provided for by the said trust fund (including the cash therein and all sums due to be paid into the trust fund under the terms of any such United States obligations or of any such certificates of deposit), the said principal and interest shall for the purposes of this sentence be excluded from any computation of the amount of principal and interest maturing with respect to outstanding warrants. The general faith and credit of the county shall not be pledged to the payment of any warrants issued under this chapter, nor shall they be general obligations of the county, and for payment of the principal thereof and interest thereon the holder or holders thereof shall look solely to the county's share of the highway gasoline tax.



Section 11-11-4 - Assignment and pledge of proceeds of share of highway gasoline tax for payment of principal and interest.

As security for the payment of the principal of and interest on warrants issued under the provisions of this chapter, the issuing county is authorized to assign and pledge for the benefit of the holders of the said warrants so much as may be necessary for such purpose (which may be all) of the proceeds of the county's share of the highway gasoline tax. All such pledges shall take precedence in the order in which they are made.



Section 11-11-5 - Disposition of proceeds from sale of warrants.

The proceeds derived from the sale of warrants issued under the provisions of this chapter, other than refunding warrants, shall be used for the construction, surfacing, resurfacing, grading and draining of roads, streets, bridges and causeways in the county issuing the same and for payment of the expenses incurred by the county in the authorization and issuance of the said warrants.



Section 11-11-6 - Issuance of refunding warrants.

Any such county may from time to time sell and issue refunding warrants for the purpose of refunding the principal of outstanding warrants of that county, the interest accrued to the date of the refunding on the outstanding warrants to be refunded and any premium necessary to redeem the outstanding warrants to be refunded, whether or not the principal of the outstanding warrants to be refunded shall have matured at the time of the issuance of the refunding warrants and regardless of whether the outstanding warrants to be refunded shall be subject to redemption by the county prior to maturity and regardless also of whether the outstanding warrants to be refunded, if subject to redemption prior to maturity at the option of the county, have been or are to be called for redemption; provided, that nothing contained in this chapter shall be construed to require the holders of any such outstanding warrants to surrender them for redemption prior to their maturity unless they are by their terms subject to redemption prior to maturity at the option of the county and unless they are duly called for redemption pursuant to their terms.



Section 11-11-7 - Warrants to be issued under chapter only by counties subject thereto; issuance of warrants by counties not subject to chapter.

No county shall, in any fiscal year during which it is within the classification of counties specified in Section 11-11-2, issue any warrants in anticipation of the county's share of the highway gasoline tax except under the authority of and pursuant to the provisions of this chapter, and this chapter shall control the issuance of all such warrants by any county subject to its provisions, to the exclusion of any other law, whether general, special or local.

The enactment of this chapter shall not be construed, however, to affect or in any manner limit the power of any county, while not within the classification of counties specified in Section 11-11-2 of this title, to issue warrants in anticipation of its share of the highway gasoline tax which such county may have under any other law.



Section 11-11-8 - Exemption from usury and interest statutes.

Any warrants issued by a county under the provisions of this chapter in anticipation of and payable solely out of that portion of the highway gasoline tax required by law to be distributed to counties which are subject to the provisions of this chapter are hereby exempted from the laws of the state of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.






Chapter 11A - WARRANTS ISSUED IN ANTICIPATION OF AD VALOREM TAXES.

Section 11-11A-1 - Authorized; denominations, maturity, interest, price, etc.; anticipation of longer-term warrants.

Any county in the state of Alabama, in addition to all other powers which it may now have, is hereby authorized and empowered from time to time to authorize, issue and sell, for the purpose of financing the costs of erecting necessary public buildings, bridges or roads in such county, interest-bearing tax-anticipation warrants payable (as to both principal and interest) solely out of the special ad valorem tax authorized by § 215 of the Constitution of Alabama of 1901, as amended, to be levied for the erection of necessary public buildings, bridges or roads, such warrants to be in such denomination or denominations, to have such maturity or maturities [not exceeding 30 years from their date], to bear interest at such rate or rates and payable at such time or times, to be made payable at such place or places (whether within or without the state) and to be sold at such time or times, in such manner (whether publicly or privately) and at such price [not less than 95 percent of their par or face value plus accrued interest] as the county commission of such county shall determine. Warrants may be issued under the provisions of this chapter, in anticipation of the issuance and sale of longer-term warrants to be issued hereunder, to provide for the temporary financing of the costs of erecting necessary public buildings, bridges or roads, in which event so much of the proceeds from the sale of such longer-term warrants as shall be necessary for such purpose shall be used to pay and retire the principal of and the interest accrued on such shorter-term warrants.



Section 11-11A-2 - Assignment and pledge of tax proceeds for payment of principal and interest.

As security for payment of the principal of and the interest on any warrants issued under the provisions of this chapter, the issuing county is authorized to assign and pledge so much as may be necessary for such purpose of the proceeds of the tax out of which such warrants are required to be payable. All such pledges shall take precedence in the order in which they are made unless in the proceedings authorizing such warrants the right is reserved to issue other bonds, warrants or securities on a parity therewith as respects such pledge.



Section 11-11A-3 - Issuance of refunding warrants.

Any county in the state of Alabama may from time to time authorize, sell and issue refunding warrants for the purpose of refunding any outstanding warrants theretofore issued under the provisions of this chapter (whether or not the principal of the outstanding warrants to be refunded shall have matured at the time of the issuance of the refunding warrants). Refunding warrants may not, however, be issued in a principal amount that will result in the principal proceeds to be derived by the issuing county therefrom exceeding the sum of (a) the outstanding principal of the warrants being refunded, (b) the interest thereon accrued to the date of issuance of such refunding warrants, (c) the interest to accrue on such outstanding warrants to their respective maturities or to the earliest date on which they may, under their terms, be redeemed (whichever is earlier), (d) any premium necessary to redeem or retire the outstanding warrants being refunded, and (e) the expenses estimated to be incurred by the issuing county in connection with the sale and issuance of such refunding warrants. Warrants may also be issued under the provisions of this chapter for the combined purpose of so refunding any such outstanding warrants and financing the costs of erecting necessary public buildings, bridges and roads, in which event those provisions of this section relating to refunding warrants shall apply to that portion of such combined issue being issued for refunding purposes. All the provisions of this chapter relating to warrants issued to finance the costs of erecting necessary public buildings, bridges or roads shall be applicable to warrants issued solely or partly for refunding purposes.



Section 11-11A-4 - Exemption from usury or interest provisions.

Any warrants issued by a county under the provisions of this chapter are hereby exempted from the laws of the state of Alabama governing usury or prescribing or limiting interest rates, including (without limitation) the provisions of chapter 8 of Title 8, as amended.



Section 11-11A-5 - Provisions of chapter to control.

Insofar as the provisions of this chapter may be inconsistent with the provisions of any other law, the provisions of this chapter shall control, it being hereby specifically declared that (a) the provisions of §11-8-10, as amended, shall not be applicable to any warrants issued under the provisions of this chapter, and (b) that no approval of the qualified voters of a county shall be required in order for such county to authorize, sell or issue warrants under the provisions of this chapter.






Chapter 11B - SECURITIES ISSUED IN ANTICIPATION OF GRANTS.

Section 11-11B-1 - Definitions.

As used in this chapter, the following words and terms shall have the following respective meanings:

(1) CONDITIONS OF A GRANT. The terms and conditions upon which a grant is made by a donor.

(2) COUNTY. Any county of the state.

(3) DONOR. The United States of America, or the state, or any county in the state or any municipality or any department, division, board, bureau, institution or agency of any of the foregoing, or any person, firm or corporation, institution, foundation or other agency or any combination of any two or more such donors.

(4) GOVERNING BODY. The county commission, board of directors or other group or body which governs, controls or makes decisions for a grantee.

(5) GRANT. Any gift, grant, appropriation, donation, or advance by any donor, whether absolute or conditional, for any purpose.

(6) GRANTEE. Any county, or any department, board, bureau, commission or agency of any county, whether incorporated or not, acting on behalf of the county, or any public corporation, to which a grant is to be made.

(7) PUBLIC CORPORATION. Any board, authority or other county public corporation incorporated with the approval of, or more than one of the directors of which are elected or appointed by, the governing body of a county. A county board of education shall be considered a public corporation within the meaning of this chapter.

(8) SECURITIES. One or more bonds, notes, warrants or certificates of indebtedness of a county or public corporation.

(9) STATE. The State of Alabama.



Section 11-11B-2 - Power and authority of grantees.

Each grantee shall have the power, and, when approved by its governing body, the authority, to do or perform any one or more of the following:

(1) To apply to any donor for a grant and to pay the expenses involved in making such application;

(2) To accept and receive grants from any donor;

(3) To expend or apply the proceeds of any grant for the purpose or purposes for which the same is made;

(4) To agree to comply with the conditions of the grant;

(5) To pay over or donate or loan to any board, bureau, authority, institution or agency of the grantee, or to any municipality or municipalities of the state, or to any public corporation, or to any county or counties in the state or to the state, or to any board, bureau, authority, institution, or agency of such public corporation, or of such county or counties or of such municipality or municipalities, or of the state or to any person, firm or corporation, any grant proceeds authorized or permitted to be so paid over, donated or loaned by the conditions of the grant.



Section 11-11B-3 - Power and authority of counties and public corporations.

Each county and each public corporation shall have the power and, when approved by its governing body, the authority, to do or perform any one or more of the following:

(1) To anticipate the receipt of any grant either by loan or by assignment or both; to issue securities to evidence such loan or assignment; to make such securities the general obligation indebtedness of the issuer or the obligation of the issuer limited or restricted as to source of payment and security to all or a portion of the proceeds of the grant or to any revenue, receipts or income or any special tax or license of the issuer, or any one or more thereof.

(2) To pledge to the holders of any securities issued pursuant to this chapter the full faith and credit of the issuer and in addition to, or instead of such pledge, to pledge and grant a security interest in all or a portion of the proceeds of the grant or any revenue, receipts or income or any special tax or license of the issuer, or any one or more thereof; or to mortgage or grant a security interest in any property of the issuer as security for any such securities, as the governing body of the issuer may determine.

(3) To pledge, assign and grant a security interest in all or any part of the proceeds of any grant to the holders of any securities issued by the county or the public corporation for any lawful purpose under the authority of any law other than this chapter.



Section 11-11B-4 - Securities; maturity, total principal amount, denomination and tenor, execution, etc.; coupons for interest.

Securities issued under the authority of this chapter shall mature at such time or times as the governing body of the issuer shall determine, not later than the date on which the last installment of the grant is reasonably expected to be received. The total principal amount of securities which may be issued in respect of a grant shall not exceed the reasonably estimated proceeds of the grant. The determination of the governing body of the issuer of the date on which the last installment of the grant will be received and the amounts of the proceeds of any grant to be received shall be conclusive. Securities issued under the authority of this chapter shall be of such denomination and tenor, shall contain such covenants and restrictions and provisions and shall be payable at such place or places, within or without the state, as the governing body of the issuer shall determine. Such securities shall be executed in the name of the issuer by such officer or member of the governing body of the issuer as such governing body may direct and attested by such other officer or member of the governing body, as such governing body shall divest, with the seal of the issuer impressed thereon, but coupons for interest, if interest is evidenced by coupons, need be signed only by such officer or member of the governing body of the issuer who executed the securities. Execution by facsimile signature and seal in the manner authorized by law for bonds of a county may be authorized by the governing body.



Section 11-11B-5 - Exemption of securities from taxation.

All securities issued by authority of this chapter and the interest thereon shall be exempt from all taxation in the state.



Section 11-11B-6 - Legal investment status of securities.

Securities issued under the authority of this chapter shall be securities in which the state, the grantee, all counties and political subdivisions of the state, their officers, boards, departments or agencies and all banks, bankers, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies and insurance associations and other persons carrying on an insurance business, all administrators, executors, guardians, trustees and other fiduciaries, and all other persons who now are or may hereafter be authorized to invest in securities issued by a county, may properly and legally invest any funds, including capital belonging to them or within their control.



Section 11-11B-7 - Issuance of securities exempt from supervision and control.

No proceeding, notice or approval shall be required for the issuance of any securities under this chapter. Neither a public hearing nor the consent of the state department of finance shall be a prerequisite to the issuance of any securities under this chapter.

The provisions of chapter 8, Title 11 shall not apply to any securities issued under authority of this chapter or to any county or public corporation issuing such securities.



Section 11-11B-8 - Grant of additional authority; chapter not to repeal, restrict or modify any law.

This chapter is intended to grant additional authority to grantees, counties and public corporations and shall not be considered to repeal, restrict or modify any law now in effect or hereafter enacted.






Chapter 12 - CLAIMS AND DEMANDS AGAINST COUNTY.

Section 11-12-1 - Indemnification of owners for injuries, etc., caused by dipping of cattle - Authorized.

The county commission may, in its discretion, indemnify from the funds of such county the owners of cattle for injuries, damages, or deaths caused by the dipping of such cattle in compliance with the laws of the state and the rules and regulations of the State Board of Agriculture and Industries; provided, that such injuries, damages, or deaths have been caused by the failure or negligence of the regularly qualified inspector commissioned by the State Board of Agriculture and Industries to see that the arsenical solution used in the dipping vat is not over the standard of strength recommended by the United States Bureau of Animal Industry or the State Board of Agriculture and Industries or by any negligence on the part of any officer or employee of the state or the State Board of Agriculture and Industries and when the negligence of the owner or person in charge of such cattle has not contributed to the injury, damage, or death.



Section 11-12-2 - Indemnification of owners for injuries, etc., caused by dipping of cattle - Limitations of liability - Carelessness, etc., of owners or agents.

No county shall be liable under the provisions of Section 11-12-1 for any injury, damage, or death which may be caused by the actual handling of such cattle by the owners or agents of such owners in driving such cattle to and from the vat or for injuries, damages, or deaths caused by the carelessness, neglect, or roughness in driving cattle through such vats.



Section 11-12-3 - Indemnification of owners for injuries, etc., caused by dipping of cattle - Limitations of liability - Absence of inspector.

No county shall be liable for injuries, damages, or deaths caused during the absence of the regularly qualified inspector commissioned by the State Board of Agriculture and Industries.



Section 11-12-4 - Auditing, registration, and payment of claims generally; requirements as to bonds and interest coupons.

The county commission must audit all claims against the county, and every claim or such part thereof as is allowed must be registered in a book kept for that purpose and the chairman of the county commission must give the claimant a warrant on the treasury for the amount so allowed, but bonds and interest coupons evidencing interest on such bonds lawfully issued by the county shall not be required to be registered or to be proved nor shall warrants be required to issue therefor, but, in addition to all other privileges, shall be held to enjoy all the privileges of registered warrants from the date of their lawful issue and shall be held to be allowed claims from the date of their lawful issue.



Section 11-12-5 - Claims to be itemized, registered and filed.

No claim against the county shall be passed upon or allowed by the county commission unless it is itemized by the claimant or some person in his behalf having personal knowledge of the facts and all claims passed upon and allowed according to this section must be entered in the order in which they are allowed in a book kept for that purpose and filed for future reference within two weeks after the meeting at which such allowances were made, and the claim must show whether or not any part thereof has been paid.

This section shall not apply to bonds and interest or interest coupons thereon that have been lawfully issued by the county.



Section 11-12-6 - Verification of claims by executors, trustees, etc.

When a claim is filed by an executor, administrator, guardian, or trustee, it may be verified by the affidavit of such executor, administrator, guardian, or trustee that he believes the claim to be just, due, and unpaid.



Section 11-12-7 - Withdrawal of claims.

If a claim is rejected or not allowed in full, the claimant may withdraw the same.



Section 11-12-8 - Limitation period for presentation of claims.

All claims against counties must be presented for allowance within 12 months after the time they accrue or become payable or the same are barred, unless it be a claim due to a minor or to a lunatic, who may present such claim within 12 months after the removal of such disability.



Section 11-12-9 - Claims to be registered when county records destroyed by fire.

Claims against a county in which the records have been destroyed by fire are barred if not registered in the proper office of the county within 12 months.



Section 11-12-10 - Review and determination as to authority for expenditure of public funds for payment of claims presented by chairman of commission, etc.

It shall be the duty of the chairman of the county commission or such other officer as is authorized by law to draw county warrants upon the county treasurer or county depository to inspect and review each claim presented for payment from the public funds of the county, irrespective of whether such claim has previously been audited and allowed by the county commission, and such officer shall examine and determine independently with reference to each of such claims whether or not the expenditure of public money of the county in payment of such claim is authorized by law and whether or not public funds of the county may be expended for the purpose or purposes shown in such claim; provided, that the provisions of this section and sections 11-12-11 and 11-12-12 shall not apply to those claims by law excepted from the requirement of audit and allowance by the governing body of the county.



Section 11-12-11 - Determination as to legal liability upon claims; rejection of claims.

In making such determination with reference to the authorized expenditure of public funds of the county in payment of the claims so presented and filed for payment with the county commissioner, such officer shall make such investigation and inquiry, both as to fact and legal sufficiency, as he shall deem reasonably necessary to correctly ascertain the legal liability of the county with reference to each of the claims presented for payment.

In the event it should be determined by such officer, as a result of such investigation and inquiry, that payment of such claim or claims may not lawfully be made from the public funds of the county, he shall refuse to affix his signature to or draw warrant upon the county treasurer or county depository authorizing payment of such claim or claims from the public funds of the county.



Section 11-12-12 - Liability for approval of claims not legally chargeable to or payable from public funds.

Should such officer draw a warrant upon the county treasurer or county depository in payment of a claim or claims not legally chargeable to or payable from the public funds of the county such officer shall be held jointly liable with the other members of the county commission of the county for such unauthorized or unlawful expenditure of the public funds of the county and shall bear the same responsibilities and suffer the same penalties as do the other members of the county commission of the county with reference to the unauthorized or unlawful expenditure of public funds of the county; provided, that Sections 11-12-10 through 11-12-12 shall in no way affect or repeal the protection to such official or officials as provided for under written opinion of the Attorney General, Section 36-15-19 and/or under written opinion of the county attorney.



Section 11-12-13 - Utilities for courthouse offices.

It is the duty of the county commission to provide proper utilities to all offices in the courthouse as may otherwise be authorized by law.



Section 11-12-14 - Books, stationery, telephones, etc., for probate judge, tax assessor, sheriff, etc.

The judge of probate, the tax assessor, the tax collector, the sheriff, and the county treasurer or custodian must be allowed reasonable expenses for suitable books, stationery, postage stamps used exclusively for official business, and telephones, to be paid for by the county on the approval of the county commission, and the judge of probate shall also be allowed expense for his seal of office, to be paid for by the county.



Section 11-12-15 - Preferred claims and order of their priority; payment of same.

(a) The following claims are declared to be preferred claims against the county, and they shall be given priority in the order named:

(1) Costs of heating the county jail, of supplying it with wholesome water for drinking and bathing, of keeping it in a cleanly condition and free from offensive odors and of providing it with necessary water closets and dry earth, beds, bedding, and clothing; fuel; water; light; janitor's services of the courthouse and jail; premiums for fire insurance on the public buildings of the county; and premiums on surety bonds of public officers where authorized by law to be paid by the county.

(2) Compensation of the members of the county commission; compensation of deputy sheriffs, the probate judge, the sheriff, the tax assessor, the county treasurer, and jailers for services performed by them and authorized to be paid to them by law; claims for the removal of prisoners; and, claims for conveying insane persons to state institutions.

(3) Claims for necessary stationery and office supplies, including typewriters and supplies and telephones and telephone services, for offices of the probate judge, tax assessor, and tax collector; claims for the use of a building or buildings for a courthouse and a jail where the county does not have a suitable building or buildings for a courthouse and jail; and, claims of the Secretary of State for certified copies of field notes.

(4) All claims authorized to be paid from funds appropriated by the county commission of the county to assist in financing a program of agriculture and farm home life in cooperation with the extension service created under an act of the Congress of the United States approved May 8, 1914, and generally known as the Smith-Lever Act for extension work in agriculture and home economics.

(5) Interest on bonds heretofore and hereafter lawfully issued by the county, in the order of their issuance, as evidenced by the interest coupons attached to such bonds or by the bonds themselves.

(b) For the payment of the above recited claims, in the order named, it shall be the duty of the county treasurer or custodian of the county funds to set apart a sufficient fund from the moneys of the county, and he and his official bond shall be held liable for a failure to do so, insofar as the funds of the county make it possible for him to do so.



Section 11-12-16 - Payment of equitable or moral claims against county.

The county commission may appropriate from the general or special funds of the county such sums of money as such county commission shall determine from time to time for the following purposes:

(1) To reimburse any person, firm, or corporation who in good faith has performed services, advanced money or property for the use of the county or who has in good faith bought county warrants issued under invalid acts of the legislature for tick eradication or for building public roads.

(2) To refund to any person, firm, or corporation money or compensate him or it for services rendered or money or property advanced and devoted to the use of the county in procuring funds for carrying on road improvement, tick eradication, or any lawful public work where, after the advancement of such money or property or the rendition of such service, it was declared by decision of the supreme court or by the decision of the Attorney General that the county was without authority to pay such claims on account of a defect in any law or any other reason.






Chapter 13 - CODIFICATION AND PUBLICATION OF LAWS.

Section 11-13-1 - Codification of county laws; furnishing of copies to county officials.

The county commission may, in its discretion, once in every 10 years cause the laws of the county to be codified, with supplements thereto once in every four years, such codification not to embrace any statute embodied in the Code of Alabama, nor any private act relating to persons or corporations, except town corporations and school districts. Every county officer shall, on his application, be furnished with a copy of such code, the same to be delivered to his successor in office.



Section 11-13-2 - Publication of legislative laws of local nature - Authorized.

The county commission of any county may have published, at the expense of the county, within 60 days after the adjournment of each session of the Legislature, any or all laws of a local nature, said laws to be published in a newspaper published and at least partly printed in the county, which newspaper shall be permanently established and of general circulation in such county to which such laws relate.



Section 11-13-3 - Publication of legislative laws of local nature - Contracts for publication.

County commissions which desire publication of local acts as provided in this chapter shall procure from the Secretary of State certified copies of any laws affecting their respective counties and procure bids for the publication of said laws, and contract with the lowest responsible bidder for the publication of said law for three insertions, and the county commissions may contract for the publication of said laws on the basis of the lowest price in proportion to the circulation of newspapers bidding.



Section 11-13-4 - Publication of legislative laws of local nature - Cost.

The cost of publication to the county shall in no instance exceed the rate now announced by law for legal publications.



Section 11-13-5 - Publication of legislative laws of local nature - Furnishing of copies to county and precinct officers; recordation of copies.

The newspapers selected to publish said laws shall furnish to all county and precinct officers copies of the paper containing such publications; and the judge of probate shall preserve in his record book copies of such publications, which record book shall become a public record in the office of the probate judge.



Section 11-13-6 - Payment of cost of advertising local bill introduction in Legislature; reimbursement to county commission.

(a) The county commission shall pay from the county treasury, at the regular legal rate, the cost of the advertising of notice and substance of all local bills which may be introduced in the Legislature by any member of the Legislature from the county, if the notice is signed by the member, whether the bill is passed by the Legislature or not. If the bill is for the benefit of or in reference to subjects or matters exclusively relating to one or more municipalities in the county, the municipality or municipalities shall reimburse the county for the cost of the advertising. If two or more municipalities are liable to reimburse the county for the cost of advertising the same bill, each municipality shall pay to the county an amount which bears the same ratio to the total cost of advertising as such municipality's population bears to the total population of all the municipalities affected by the bill.

(b) After August 1, 1998, except in the case of a bill for the benefit of or on subjects or matters exclusively relating to one or more municipalities in the county, if a proposed local law raising revenue for a public or private local entity other than the county commission becomes law, the public or private local entity receiving the proceeds of the revenue raising measure shall reimburse the county commission for the cost of advertising the local law from the first revenues generated by the local law. If the proposed local law would raise revenue for two or more local public or private entities, including the county commission or a municipality, each entity shall pay from the first revenues generated by the law, a pro rata share of the cost of advertising based upon the proposed percentage of generated revenue to each entity under the local law.






Chapter 14 - ACQUISITION, ERECTION, MAINTENANCE, ETC., OF BUILDINGS, PROPERTY, ROADS, ETC., GENERALLY.

Section 11-14-1 - Effect of deeds, grants, etc., to officers, etc., for use of county.

All deeds, grants, or conveyances made to any officer or person for the use and benefit of the county vest in such county the title as fully as if made to such county by name.



Section 11-14-2 - Custody of county property; conveyances of county property generally.

The county commission shall have control of all property belonging to the county and may, by an order to be entered on its minutes, direct the disposal of any real property which can be lawfully disposed, and direct the chairman of the county commission to make titles thereto and a conveyance made by the chairman of the county commission in accordance with such order invests the grantee with the title of the county.



Section 11-14-3 - Conveyance of waterworks plants and distribution systems to municipal corporations.

Any county in the state of Alabama now owning a waterworks plant and distribution system or portion thereof is hereby authorized to transfer or convey such plant and system or portion thereof, without the necessity of authorization at an election of the qualified voters of such county, to any municipal corporation situated in such county. Any such transfer or conveyance may be made with or without pecuniary consideration and on such terms and conditions as the county commission of the county owning such plant and system or portion thereof may determine, but only after such county commission shall have adopted a resolution authorizing such transfer or conveyance. It shall not be necessary to obtain any permission or approval from the Alabama Public Service Commission or other similar regulatory body for such transfer or conveyance.



Section 11-14-4 - Erection and maintenance of county buildings generally.

The county buildings are to be erected and kept in order and repair at the expense of the county under the direction of the county commission, which is authorized to make all necessary contracts for that purpose.



Section 11-14-5 - Payment to municipalities in which courthouses located of costs of improvements which benefit property of county.

The county commission is hereby authorized, out of any road funds, to pay to the municipality in which the county courthouse is located, the reasonable cost of public improvements constructed by such municipality which benefit the property of such county; provided, that the consent of such county commission has been obtained before the commencement of the improvement.



Section 11-14-6 - Payment to cities or towns for improvements to sidewalks and streets around, etc., county buildings - Authorized.

The county commission is hereby authorized and empowered to appropriate county funds not otherwise appropriated or set apart by law toward a partial payment of the cost of public improvements made by a city or town to the sidewalks and streets around or abutting the lot or block occupied by any building belonging to the county, whether such improvements have been heretofore made or are hereafter made.



Section 11-14-7 - Payment to cities or towns for improvements to sidewalks and streets around, etc., county buildings - Appropriations for payment of cost of improvements - Generally.

No appropriation made under the authority of Section 11-14-6 for improvements hereafter constructed shall exceed the cost of such improvement; provided, that where the county commission of any county shall elect to pay the cost of such improvement in installments, the appropriation made may include interest on deferred installments at not more than six percent per annum.



Section 11-14-8 - Payment to cities or towns for improvements to sidewalks and streets around, etc., county buildings - Ratification of and discharge from liability for prior payments.

The county treasurer or other person exercising the functions of county treasurer of every county who has heretofore paid county money to any city or town for public improvements around or abutting any lot or block occupied by buildings belonging to such county is hereby released, relieved, and discharged from any and all liability for any and all sums of money so paid, and all payments heretofore made for such improvements by any county are hereby ratified and confirmed.



Section 11-14-9 - Custody of courthouse; prevention of trespasses.

The county commission has charge of the courthouse and the sheriff, at the direction of the county commission, must prevent trespasses, and keep out intruders.



Section 11-14-10 - Duty to erect courthouses, jails, hospitals, and other county buildings.

The county commission shall erect courthouses, jails, and hospitals and other necessary county buildings, and such county commission shall have authority to levy a special tax for that purpose. Each county within the state shall be required to maintain a jail within their county.

In counties in which a circuit court has been or is hereafter authorized to be held in more than one place, the county commission may build courthouses in each place of holding court, and, in all counties wherein a circuit court is authorized to be held or may hereafter be authorized to be held in more than one place for six months or more during any year, the county commission shall erect a courthouse at each of such places where such court is held, such courthouses to be adequate and commodious for the business of such court and county at such place. In said counties wherein a circuit court is authorized to be held or may hereafter be authorized to be held in more than one place for six months or more during any year, the county commission may erect and/or maintain a jail upon any property owned by the county located within the county. The Legislature, by local act passed subsequent to February 9, 1982, may provide for the location of such jail. This section shall not affect in anywise any local law heretofore enacted that is not in conflict herewith.



Section 11-14-11 - Special tax for erection, furnishing, maintenance, etc., of public buildings, bridges, or roads authorized; disposition of excess proceeds.

The county commission may levy and collect such special taxes as it may deem necessary, not to exceed one fourth of one percent per annum, for the purpose of paying any debt or liability against any county incurred for the erection, construction, or maintenance of the necessary bridges or public buildings prior to March 23, 1915, or incurred for the erection of public roads since November 28, 1901, or that may be created for the erection, repairing, furnishing, or maintenance of public buildings, bridges, or roads after March 23, 1915.

The proceeds of special taxes authorized by Section 215 of the Constitution, as amended, and levied for public building, road, or bridge purposes in excess of amounts payable on bonds, warrants, or other securities issued by the county may be spent for general county purposes in such manner as the county commission may determine.



Section 11-14-12 - Location of courts and offices when courthouse damaged, destroyed, or undergoing repair.

When the courthouse of any county is damaged or destroyed or is undergoing repair so as to interfere with the sittings of the courts or the occupancy of offices therein, such courts may sit and such offices may be kept at such other place in the city, town, or village where such courts and offices are required by law to be held and kept as may be provided by the county commission, or, in case of an emergency, such place as may be provided by the judge of probate, sheriff, and clerk of the circuit court.



Section 11-14-13 - Construction and arrangement of county jail.

The county jail must be of sufficient size and strength to contain and keep securely the prisoners which may be confined therein and must contain at least two apartments, properly ventilated so as to secure the health of those confined therein: One for men and one for women.



Section 11-14-14 - Levy of tax and issuance of proposals for erection or repair of county jail.

It is the duty of the county commission, if there is not a sufficient jail in its county, to levy a county tax for the erection thereof and cause proposals to be issued for building or repairing the same within 12 months thereafter.



Section 11-14-15 - Failure to levy tax for erection or repair of county jail when necessary.

If any county commission fails to levy a tax to erect or repair a county jail when necessary, the persons composing such county commission are severally guilty of a misdemeanor and must, on conviction, be fined not less than $50.00, but any member thereof may exonerate himself from such fine by proving that he was in favor of levying a tax sufficient for the erection or repair of the county jail, but was overruled by his colleagues.



Section 11-14-16 - Special tax for courthouse or jail; disposition of surplus.

Whenever it shall be deemed necessary by the county commission of any county in this state to pay any debt or liability now existing against any county incurred for the erection, construction, or maintenance of the necessary public buildings or bridges or that may hereafter be created for the erection of necessary public buildings, bridges, or roads, such court shall have the power and authority to levy and collect a special tax upon the taxable property of such county, not to exceed in one year one fourth of one percent for such purposes; and such tax, when collected, shall be applied exclusively for the purposes for which the same was so levied and collected.



Section 11-14-17 - Levy of special taxes.

In all cases in which the county commission is directed or empowered to levy a special tax for county purposes, such levy shall be made by the county commission itself upon the assessment last made for state taxes.



Section 11-14-18 - Exemption of securities from usury and interest statutes.

Any securities issued by any county payable from or secured by a pledge of any part of the tax proceeds of the special tax authorized to be levied under the second proviso of Section 215 of the Constitution of Alabama of 1901, as amended by Amendment 208, and Sections 11-14-10, 11-14-11, and 11-14-16, are hereby exempted from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8 of this Code.



Section 11-14-19 - Special meeting of county commission to make special appropriations for jail - Notice and designation of meeting date.

If there is a necessity, and delay until the regular meeting of the county commission may be of injury to the health of the prisoners confined in the county jail, it is the duty of the chairman of the county commission to appoint a day for the meeting of the county commission, of which, if practicable, five days' notice must be given to each commissioner, which notice must be in writing, signed by the chairman, and must be served by the sheriff.



Section 11-14-20 - Special meeting of county commission to make special appropriations for jail - Appropriation of funds and issuance of warrant to sheriff.

Upon assembling, it is the duty of the county commission to make an appropriation of such an amount as is necessary for the purposes expressed in subdivision (1) of Section 11-12-15 and, for the payment thereof, to order the issuance of a warrant payable to the sheriff, which must be paid by the county treasurer on the presentment thereof, in preference and priority of all other claims.



Section 11-14-21 - Expenditure of funds by sheriff.

The appropriation having been made and the sheriff having received payment thereof, it is his duty, so far as such appropriation will enable him, to keep the jail supplied with wholesome water for drinking and bathing, to keep drinking water accessible at all times to each prisoner and to keep it comfortably warm in cold weather, at all times clean and free from offensive odors and provided with necessary water closets or dry earth, beds, bedding, and clothing for the use of prisoners.



Section 11-14-22 - Examination of jail.

The chairman of the county commission and the probate judge are hereby authorized and empowered, once each week, without informing the sheriff or jailer of the time when such visit will be made, to visit and examine the condition of the jail, to make a memorandum in writing of such examination and to report under oath such examination to the grand jury.



Section 11-14-23 - Acquisition of lands for drainage ditches, lime and stone quarries, etc.

Counties may acquire by purchase or by condemnation land necessary for drainage ditches and borrow pits, lime and stone quarries, clay and clay pits, sand and sand pits, chert and chert pits, gravel and gravel pits, together with any and all other materials of every character that may be necessary or essential or desired in the construction and maintenance of highways and bridges, and may tap and draw material from the same and acquire such road right-of-way as may be necessary for ingress or egress to and from such material. The reasonable market value, if any, of such land and material shall be paid for same.



Section 11-14-24 - Conduct of condemnation proceedings.

The condemnation proceedings for such land and materials shall be as is now provided by law for condemnation of land for public use.






Chapter 15 - PUBLIC BUILDING AUTHORITIES.

Section 11-15-1 - Definitions.

The following words and phrases, including the plural of any thereof, wherever used in this chapter, shall in the absence of clear implication herein otherwise have the following respective meanings:

(1) THE CORPORATION. A corporation organized pursuant to the provisions of this chapter.

(2) BOARD. The board of directors of the corporation.

(3) THE STATE. The State of Alabama.

(4) THE COUNTY. That county in the state in which the corporation shall be organized.

(5) GOVERNING BODY. The county commission in which the legislative functions of the county are vested by law.

(6) PROJECT. A building or buildings designed for use and occupancy as a county courthouse or jail or for the supplying of offices and related facilities for officers and departments of the county and any agencies for which the county may lawfully furnish office facilities or any one or more thereof, together with any lands deemed by the board to be desirable in connection therewith.

(7) WARRANT. Any warrant authorized to be issued pursuant to the provisions of this chapter.

(8) COUPON. Any interest coupon evidencing an installment of interest payable with respect to a warrant.

(9) MORTGAGE. A mortgage or a mortgage and deed of trust.



Section 11-15-2 - Legislative intent; construction of chapter.

It is the intention of the Legislature by the passage of this chapter to authorize the incorporation in each county in which proceedings shall be taken pursuant to the provisions of this chapter of a public corporation as a political subdivision of the state for the purpose of providing buildings for use by the county in the performance of its governmental and public functions and to invest such corporation with all powers that may be necessary to enable it to accomplish such purpose, including the power to lease its properties and to issue interest-bearing revenue warrants.

This chapter shall be liberally construed in conformity with the said intent.



Section 11-15-3 - Authority and procedure for incorporation.

Whenever any number of natural persons, not less than three, shall file with the governing body an application in writing for authority to incorporate a public corporation under the provisions of this chapter, if it shall be made to appear to the governing body that each of the said persons is a duly qualified elector of and property owner in the county and if the governing body shall duly adopt a resolution wherein it shall be declared that it will be wise, expedient and necessary that such a corporation be formed and that the persons filing such application shall be authorized to proceed to form such corporation, then the said persons shall become the incorporators of and shall proceed to incorporate the corporation in the manner provided in this chapter. No corporation shall be formed under this chapter unless the application herein provided for shall be made and unless the resolution provided for in this section shall be adopted.



Section 11-15-4 - Certificate of incorporation - Contents; approval.

The certificate of incorporation of the corporation shall state:

(1) The names of the persons forming the corporation together with the residence of each thereof and a statement that each of them is a duly qualified elector of and property owner in the county;

(2) The name of the corporation;

(3) The location of its principal office, which shall be in the county seat of the county;

(4) The number of directors (which shall be three or a multiple of three); and

(5) Any other matters relating to the corporation which the incorporators may choose to insert and which shall not be inconsistent with this chapter or with the laws of the state.

The name designated for the corporation in the certificate of incorporation shall be one indicating the purpose thereof, such as "_______ County Public Building Authority" (the name of the county to be filled in the blank space) or some other name of similar import. The form and contents of the certificate of incorporation must be submitted to the governing body for its approval, which shall be evidenced by a resolution or order duly entered upon the minutes of the governing body. The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgment of deeds, and the certificate of incorporation shall have attached thereto a certified copy of the resolution provided for in this section and a certificate by the Secretary of State of Alabama that the name proposed for the corporation is not identical with that of any other corporation in the state or so nearly similar thereto as to lead to confusion and uncertainty.



Section 11-15-5 - Certificate of incorporation - Recordation.

The certificate of incorporation with the documents attached shall be filed with the judge of probate of the county who shall forthwith receive and record the same. When so filed the corporation referred to therein shall come into existence and shall constitute a body corporate and politic and a political subdivision of the state under the name set forth in the certificate of incorporation; whereupon the corporation shall be vested with the rights and powers granted by this chapter.



Section 11-15-6 - Directors and officers; records of proceedings.

The corporation shall have a board of directors which shall be composed of the number of directors provided in the certificate of incorporation. All powers of the corporation shall be exercised by the board or pursuant to its authority. The directors shall be residents of the county and shall be elected by the governing body for staggered terms of office as follows: The first term of one third of the directors shall be two years, of another one third shall be for four years and of the remaining one third shall be six years and, thereafter, the term of office of each director shall be six years. If any director resigns or dies or becomes incapable of acting as a director or ceases to reside in the county, the governing body may elect a successor to serve for the unexpired period of his term. Directors shall be eligible for reelection by the governing body to succeed themselves in office. No director shall be an officer of the state, the county or any incorporated municipality. A majority of the members of the board shall constitute a quorum for the transaction of business. The corporation shall have a president, a vice-president, a secretary and a treasurer, but the offices of secretary and treasurer may be held by the same person. All officers shall be elected by the board. The members of the board and the officers shall serve without compensation, except that they may be reimbursed for actual expenses incurred in the performance of their duties. All proceedings of the board shall be reduced to writing by the secretary of the corporation and recorded in a well-bound book. Copies of such proceedings, when certified by the secretary of the corporation under its seal, shall be received in all courts as evidence of the matters and things therein certified.



Section 11-15-7 - Powers generally.

The corporation shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name until dissolved as provided in this chapter;

(2) To sue and be sued and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties;

(3) To make use of a corporate seal and to alter the same at pleasure;

(4) To acquire, whether by purchase, gift, lease, devise or otherwise, property of every description and to hold title thereto;

(5) To construct, enlarge, equip, improve, maintain and operate one or more projects;

(6) To sell and issue and do all things incidental to the sale and issuance of its interest-bearing revenue warrants and to secure the same by pledge and mortgage as provided in this chapter;

(7) To appoint and employ such agents, architects and attorneys as the business of the corporation may require;

(8) To provide for such insurance as the board may deem advisable;

(9) To invest in obligations which are direct general obligations of the United States of America or which are unconditionally guaranteed as to both principal and interest by the United States of America any funds of the corporation which the board may determine are not presently needed for the corporate purposes of the corporation;

(10) To contract, lease and make lease agreements respecting its properties or any thereof; and

(11) To sell and convey any of its properties which may have become obsolete or worn out or which may no longer be needed or useful in connection with or in the operation of any project; provided, that it shall not have the power to sell or convey any project substantially as a whole except as provided in this chapter.



Section 11-15-8 - Leasing of projects to counties.

The corporation and the county are hereby respectively authorized to enter into with each other one or more lease agreements whereunder a project shall be leased by the corporation to the county for a term not longer than the then current fiscal year of the county, but any such lease agreement may contain a grant to the county of successive options of renewing the said lease agreement on the terms specified therein for any subsequent fiscal year or years of the county. The said lease agreement may contain appropriate provisions as to the method by which the county may, at its election, exercise such of the said options of renewal as its county commission may elect on the terms provided therein and such other covenants and provisions as shall not be inconsistent with this chapter and as the corporation and the county may agree. The rental for each fiscal year during which said lease agreement shall be in effect shall be due in advance on the first day of the fiscal year, and the said rental for said fiscal year shall be payable and any such covenant on the part of the county shall be performed solely out of the current revenues of the county for such fiscal year. The state shall not in any manner be liable for the performance of any obligation or agreement contained in said lease agreement. The rental payable and the covenants to be performed by the county under the provisions of said lease agreement shall never create a debt of the county within the meaning of Section 224 of the Constitution of the state.

It is hereby declared that it is an essential governmental function of the county to secure and supply reasonable and adequate building and office facilities for its courts, jails, officers, departments and agencies engaged in the performance of governmental duties and the rentals payable by the county for such purpose are necessary governmental operating expenses of the county.

If there is any default in the payment of any rental required to be paid or in the performance of any covenant required to be performed by the county under the provisions of any such lease agreement while such lease agreement shall be in effect, the corporation and any pledgee of said lease agreement may, by any appropriate civil action instituted within the time permitted by law, enforce and compel payment of such rental and performance of such covenant. Should any office or storage space in the project become vacant after acquisition or construction thereof, then neither the county nor any officer, department or agency of the county shall thereafter enter into any lease or rental agreement for additional office or storage space or renew any existing lease or rental agreement for office or storage space in or about the municipality in which the project is located until after all such vacant space in the project shall have been filled.



Section 11-15-9 - Warrants - Authority for issuance; form, terms, denominations, redemption, etc.; sale.

The corporation is authorized to issue its interest-bearing revenue warrants for the purpose of acquiring, constructing, improving, enlarging, completing and equipping one or more projects. All warrants issued by the corporation shall be limited obligations of the corporation, the principal of and interest on which shall be payable solely out of the revenues derived from the projects with respect to which they are issued. None of the warrants of the corporation shall ever constitute an obligation or debt of the state or of the county or a charge against the credit or taxing powers of the state or the county. Warrants of the corporation may be issued at any time and from time to time, may be in such form and denominations, may be of such tenor, may be payable in such installments and at such time or times not exceeding 30 years from their date, may be payable at such place or places and may bear interest at such rate or rates payable and evidenced in such manner, all as shall not be inconsistent with the provisions of this chapter and as may be provided in the proceedings of the board wherein the warrants shall be authorized to be issued. Those warrants having maturities more than 10 years after their date shall be subject to redemption at the option of the corporation as a whole or in part at the expiration of 10 years from their date and on any interest payment date thereafter at such price or prices and after such notice or notices and on such terms and in such manner as may be provided in the proceedings of the board wherein they are authorized to be issued. Warrants may be sold at either public or private sale in such manner and from time to time as may be determined by the board to be most advantageous. The corporation may pay all expenses, premiums and commissions which the board may deem necessary or advantageous in connection with the authorization, sale and issuance of its warrants. All warrants shall contain a recital that they are issued pursuant to the provisions of this chapter, which recital shall be conclusive that they have been duly authorized pursuant to the provisions of this chapter.



Section 11-15-10 - Warrants - Notice of warrant resolution; actions to question proceedings for issuance; invalidate warrants, etc.

Upon the adoption by the board of any resolution providing for the issuance of warrants, the corporation may, in its discretion, cause to be published once a week for two consecutive weeks in a newspaper published and having general circulation in the county and, if there is no such newspaper published in the county, then in a newspaper having general circulation therein, a notice in substantially the following form (blanks being properly filled in):

"_____, a public corporation in _____ county and a political subdivision of the State of Alabama, on the_____ day of ______, authorized the issuance of $_____ principal amount of revenue warrants of the said corporation for purposes authorized in the act of the Legislature of Alabama under which the said corporation was organized. Any civil action or proceeding questioning the validity of the said warrants, or the pledge and the mortgage to secure the same or the proceedings authorizing the same must be commenced within 20 days after the first publication of this notice."

Any civil action or proceeding in any court to set aside or question the proceedings for the issuance of the warrants referred to in said notice or to contest the validity of any such warrants or the validity of the pledge and mortgage made therefor must be commenced within 20 days after the first publication of such notice. After the expiration of the said period, no right of action or defense founded upon the validity of the said proceedings or of the said warrants or the said pledge or mortgage shall be asserted, nor shall the validity of the said proceedings, warrants, pledge or mortgage be open to question in any court on any ground whatsoever except in a civil action commenced within such period.



Section 11-15-11 - Warrants - Execution and delivery.

All warrants shall be signed by the president or vice-president of the corporation, and the seal of the corporation shall be affixed thereto and attested by its secretary. They shall be drawn on the treasurer or depository of the funds of the corporation. Coupons shall be signed by the president or vice-president of the corporation, but a facsimile of the signature of such president or vice-president may be impressed on any such interest coupons in lieu of his manually signing the same. Delivery of warrants so executed shall be valid notwithstanding any changes in officers or in the seal of the corporation after the signing and sealing of the warrants.



Section 11-15-12 - Warrants - Security for payment of principal and interest.

The principal of and interest on the warrants shall be secured by a pledge of the revenues out of which the warrants shall be made payable, shall be secured by a mortgage covering the project from which the revenues so pledged shall be derived and shall be secured by a pledge of the lease agreement covering such project and of the rental therefrom.

The mortgage may contain any agreements and provisions customarily contained in instruments securing evidences of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection and application of the rental from any project covered by such mortgage, the terms to be incorporated in the lease agreement respecting such project, the maintenance and insurance of such project, the creation and maintenance of special funds from the rental of such project and the rights and remedies available in the event of default to the holders of the warrants or the trustee under the mortgage, all as the governing body shall deem advisable and as shall not be in conflict with the provisions of this chapter; provided, that in making any such agreements or provisions the corporation shall not have the power to obligate itself except with respect to the project and the application of the revenues therefrom.

If there is any default by the corporation in the payment of the principal of or interest on the warrants or in any of the agreements on the part of the corporation which may properly be included in any mortgage securing the warrants, any holder of any of the warrants or any of the coupons or the trustee under any mortgage, if so authorized in such mortgage, may, either by civil action, mandamus or other proceedings enforce payment of such items and compel performance of all duties of the directors and officers of the corporation and shall be entitled as a matter of right and regardless of the sufficiency of any such security to the appointment of a receiver with all the powers of such receiver for the operation and maintenance of the project covered by such mortgage and the collection and application of rents therefrom; provided, that any such mortgage shall not be subject to foreclosure and shall not be construed so as to compel the sale of the project covered thereby or any part thereof in satisfaction of the warrants secured thereby. The mortgage may contain provisions regarding the rights and remedies of any trustee thereunder and the holders of the warrants and the coupons and may contain provisions restricting the individual rights of action of the holders of the warrants and coupons.



Section 11-15-13 - Warrants - Disposition of proceeds from sale.

The proceeds derived from the sale of any warrants (other than refunding warrants) may be used only to pay the cost of acquiring, constructing, improving, enlarging and equipping a project or any part thereof as may be specified in the proceedings in which the warrants are authorized to be issued. Such cost shall be deemed to include the following: the cost of any land forming a part of the project; the cost of the labor, materials and supplies used in any such construction, improvement or enlargement, including architect's and engineer's fees and the cost of preparing contract documents and advertising for bids; the purchase price of and the cost of installing equipment for the project; the cost of landscaping the lands forming a part of the project and of constructing and installing roads, sidewalks, curbs, gutters, utilities and parking places in connection therewith; fees and expenses in connection with the authorization, sale and issuance of the warrants issued in connection with such project; and the interest on said warrants for a reasonable period prior to and during the time required for such construction and equipment. If any of the proceeds derived from the sale of said warrants remains undisbursed after completion of such work and payment of all of the said costs and expenses, such balance shall be used for retirement of warrants of the same issue.



Section 11-15-14 - Refunding warrants.

All or any warrants issued by the corporation may from time to time thereafter be refunded by the issuance of refunding revenue warrants of the corporation, but the amount of any refunding warrants so issued shall not exceed the principal of the warrants refunded thereby together with any unpaid interest thereon and any premiums, commissions and expenses necessary to be paid in connection with such refunding. Any such refunding may be done regardless of whether the warrants to be refunded shall have then matured or shall thereafter mature and may be effected either by sale of the refunding warrants and the application of the proceeds thereof or by exchange of the refunding warrants for the warrants to be refunded thereby; provided, that the holders of any warrants so to be refunded shall not be compelled without their consent to surrender their warrants for payment or exchange prior to the date on which they may be redeemed by the corporation under their provisions. Any refunding warrants of the corporation shall be payable solely from the revenues out of which warrants to be refunded thereby were payable.



Section 11-15-15 - Investment of county funds in warrants.

The governing body is authorized in its discretion to invest in warrants of the corporation any idle or surplus money held in the county treasury not otherwise earmarked or pledged.



Section 11-15-16 - Conveyance of property to corporation by county.

The county is hereby authorized to convey to the corporation, with or without the payment of monetary consideration therefor, any property that may be owned by the county whether or not such property is necessary for the conduct of the public functions of the county; provided, that such conveyance shall be authorized by a resolution duly adopted by the governing body prior to the conveyance.



Section 11-15-17 - Projects, income from leases, warrants, etc., exempt from taxation.

Each project and the income from all leases made with respect thereto, the warrants issued by the corporation and the income therefrom and all lease agreements and mortgages made pursuant to the provisions hereof shall be exempt from all taxation in the state.



Section 11-15-18 - Dissolution.

At any time when the corporation does not have any warrants outstanding, the governing body may adopt a resolution, which shall be duly entered upon the minutes of the governing body, declaring that the corporation shall be dissolved. Upon the filing for record of a certified copy of said resolution in the office of the judge of probate of the county, the corporation shall thereupon stand dissolved, and, in the event it owned any property at the time of its dissolution, the title to all its property shall thereupon vest in the county. In the event the corporation shall at any time have outstanding warrants issued under this chapter payable out of the revenues from different projects, then, as and when the principal of and interest on all warrants payable from the revenues derived from any project shall have been paid in full, title to the project with respect to which the warrants so paid in full have been paid shall thereupon vest in the county, but such vesture of title in the county shall not affect the title of the corporation to any other project the revenues from which are pledged for the payment of any other warrants then outstanding. The formation and dissolution of one corporation under the provisions of this chapter shall not prevent the subsequent formation hereunder of other corporations in the same county.



Section 11-15-19 - Construction of chapter.

This chapter shall not be construed as a restriction or limitation upon any power, right or remedy which any county or any corporation now in existence or hereafter formed may have in the absence thereof and shall be construed as cumulative and independent thereof.






Chapter 16 - RELOCATION OF COUNTY SEATS AND ERECTION OF NEW COURTHOUSES.

Section 11-16-1 - Petition of qualified electors for election to change county seat.

A majority of the qualified electors of any county, except those counties that have built new courthouses in the past 20 years, may petition the Governor in writing, praying that an election be held in such county for the purpose of determining whether the county seat or site shall be removed from the city, town, or village where it is then located to another designated city, town, or village in such county.



Section 11-16-2 - Commissioners - Qualifications and appointment; notice of appointment.

The Governor shall, within 30 days after the filing of the petition with him, appoint three commissioners for such election who shall be qualified electors of such county and shall not hold any state or county office, and, thereupon, the Governor shall cause them to be notified of their appointment.



Section 11-16-3 - Commissioners - Designation; chairman.

The persons so appointed shall be known as the board of commissioners of county seat election, and the Governor shall designate one of them as the chairman of such board.



Section 11-16-4 - Commissioners - Oath.

Each of the persons appointed must, within 15 days after his appointment, take and file in the office of the Secretary of State an oath to support the Constitution of the United States and the Constitution of Alabama and to honestly, faithfully, and impartially perform the duties required of him as commissioner of county seat election.



Section 11-16-5 - Commissioners - Commission.

A commission shall issue in the usual form, accompanied by a copy of said petition certified to by the Secretary of State, on the payment of the usual fees therefor for the use of the state. The Secretary of State shall file and record said petition in his office.



Section 11-16-6 - Commissioners - Vacancies.

If any person appointed commissioner shall fail or refuse to qualify or if any vacancy shall occur in the membership of said board at any time during its existence, the Governor shall fill such vacancy, and the appointee shall qualify as provided in Sections 11-16-2 and 11-16-4.



Section 11-16-7 - Commissioners - Removal.

If at any time it shall be made to appear to the governor that any commissioner has willfully neglected to discharge in good faith any duty resting upon him under the provisions of this chapter or is physically unable or otherwise incompetent to properly perform such duties or is seeking in any manner to prevent or defeat a full and fair expression of the wishes of the qualified electors of the county on the question of such removal of the county seat, the governor must remove such commissioner and appoint another in his stead, who shall qualify as provided in sections 11-16-2 and 11-16-4.



Section 11-16-8 - Order establishing date for election - Issuance.

Within 30 days after their appointment and qualification, said board of commissioners shall, in writing, order and fix the time for the holding of an election in the several precincts or wards of the county, which date for holding such election shall not be less than 60 days nor more than 120 days from the time of making said order.



Section 11-16-9 - Order establishing date for election - Form.

The order may be substantially as follows:

Order for county seat election. The State of Alabama, _____ County. A majority of the qualified electors of this county having petitioned the Governor praying that an election be held in this county on the question of removing the county seat from _____ to _____, in this county; and the Governor having appointed the undersigned as the board of commissioners of county seat election, as provided by law: It is hereby ordered that an election be held at the usual voting places in this county, by the qualified electors thereof, on Tuesday, the _____ day of _____, 2__, between the hours of 9:00 A.M. and 5:00 P.M., on the question of such removal, at which election the elector who desires that the county site shall remain at _____ shall have written or printed on his ballot the words: "Against removal"; and the elector who desires that the county seat shall be removed to _____ shall have written or printed on his ballot the words: "For removal to _____. "Done this, the _____ day of _____, 2____. (Signed _____, the board of commissioners of county seat election.)



Section 11-16-10 - Notice of election.

Said commissioners shall give notice of the date established for holding the election by publishing a copy of said order for four consecutive weeks in a newspaper published in the county or, if there be no newspaper published in the county, by posting a copy of said order at the courthouse and at five other public places in the county, such publication to begin or such notices to be posted within 15 days from the time of making said order.



Section 11-16-11 - Inspectors, clerks, and returning officers - Appointment.

Between 10 and 30 days prior to the day appointed for such election the said board of commissioners shall appoint three inspectors, two clerks, and one returning officer to hold and conduct said election for each of the voting places in the county. One of said inspectors and one of said clerks for each voting place shall be appointed as recommended for that purpose by qualified electors favoring such removal and one of said inspectors and one of said clerks for each voting place shall be appointed as recommended for that purpose by qualified electors opposing removal and the third inspector and returning officers for each voting place shall be selected by the board of commissioners. If there shall be a bona fide organization of electors favoring such removal or such organization opposing such removal, one or both, the chairman or head of such organization shall have the superior right to thus recommend persons for appointment as inspector and clerk as provided in this section and the persons recommended by each chairman, respectively, or by either of them, must be appointed. Each side shall have full and fair representation in the conduct of said election.



Section 11-16-12 - Inspectors, clerks, and returning officers - Notice of appointment.

Said board of commissioners shall notify or cause to be notified the persons so appointed as inspectors, clerks, and returning officers for each voting place in the county prior to the day appointed for the election.



Section 11-16-13 - Inspectors, clerks, and returning officers - Oath.

Before entering upon their duties, the inspectors, clerks, and returning officers must take an oath to perform their duties pertaining to said election honestly, faithfully, and impartially and according to law, which oath may be administered by any officer authorized by law to administer oaths or by any one of the inspectors.



Section 11-16-14 - Powers and duties of returning officers generally.

The returning officer for each precinct or ward is clothed with all the power and charged with all the duties of a peace officer under the laws of the state while engaged in the discharge of his duties as such returning officer.



Section 11-16-15 - Compensation of returning officers, inspectors, etc.

Each returning officer, manager, or inspector shall receive as compensation for his services the same pay as is paid like officers of general elections, which shall be paid by the county treasurer upon the order of said board of commissioners.



Section 11-16-16 - Attendance at and opening of polls by inspectors, clerks, and returning officers.

The inspectors, clerks, and returning officers thus appointed must meet at the place of holding elections in the several precincts or wards for which they are appointed by 9:00 A.M. of the day of the election and, before 10:00 A.M., open the several polling places.



Section 11-16-17 - Appointment of clerks, inspectors, etc., upon failure of others to attend.

On the failure of any inspector or clerk to attend at the hour of 9:00 A.M., the inspector or inspectors present shall complete the number by appointing a qualified elector in the place of each inspector or clerk so absent, every such appointment to be so made that each side shall have representation in the person of at least one inspector and one clerk, and, to that end, the inspector or inspectors making such appointments shall observe the recommendations of a majority of the electors present favoring the side for which such absent inspector or clerk was appointed if they shall make such recommendation.

If no inspector is present at the hour of 9:00 A.M. as aforesaid, then a majority of the qualified electors then present who favor removal shall select one inspector and a majority of the qualified electors then present who oppose removal shall select one inspector, and the two inspectors thus selected shall select a third inspector.

If the returning officer is absent, the inspectors shall appoint a qualified elector to serve as returning officer.



Section 11-16-18 - Opening of polls to be proclaimed prior to receipt of ballots.

The inspectors, before they commence receiving ballots, must cause it to be proclaimed aloud at the place of voting that the election is opened.



Section 11-16-19 - Form of ballot.

Each qualified elector shall be entitled to cast one ballot and no more, which ballot must be a paper ticket on which must be written or printed the words, "For removal to _____," or the words, "Against removal," as the elector may desire to vote. No official ballot shall be required nor shall any ballot be rejected for the want of form if the inspectors are able to determine therefrom how the elector intended to vote.



Section 11-16-20 - Preparation of poll lists; numbering of ballots.

The name of each elector whose ballot has been received must immediately be taken down by each clerk on separate lists, which shall be known as the poll list, and the number or the order in which each elector votes must at the same time be entered by each clerk against his name, the first elector voting being number one, the second number two and so on to the last elector voting, and one of the inspectors shall correctly number each ballot with the number to correspond with the number opposite the elector's name on the poll list.



Section 11-16-21 - Provision of certified lists of registered voters for inspectors; qualifications for voting.

The judge of probate must furnish to the board of commissioners provided for in this chapter a duly certified list of the registered voters in each precinct or ward in the county on request of said commissioners or either of them and the payment of one cent for each name contained in such list, to be paid out of the county treasury on order of the commissioners. The commissioners aforesaid shall cause said lists to be placed in the hands of the inspectors of the respective precincts or wards or other voting places prior to the day of said election, and no person shall be entitled to vote in said election whose name does not appear as that of a duly registered elector on said list, unless he shall produce to the inspectors a certificate of registration showing his right to vote therein.



Section 11-16-22 - Preparation and disposition of certified statements of votes and poll lists.

Immediately on the closing of the polls, the inspectors must count the ballots and certify the number of votes cast "For removal to _____" and the number of votes cast "Against removal," and certify on one of the poll lists that such poll list is the poll list of the election precinct or voting place at which they were inspectors and the day and year on which said election was held, and they shall securely seal up such statements of the votes and poll lists, together with the ballots cast in said election, in an envelope or other wrapper or receptacle and label the same so as to show the precinct or ward in which said ballots were cast and deliver the same to the returning officer, and said returning officer must, within 24 hours thereafter, deliver the same to the said board of commissioners at the courthouse of the county.



Section 11-16-23 - Receipt of returns, counting of votes, and declaration of election result.

The board of commissioners shall meet at the courthouse of the county on the next day after the day on which such election is held and there remain and receive the returns from the several returning officers, and on the second day after the day on which such election is held, the commissioners shall meet at the courthouse at 12:00 noon, and, in the presence of such persons as may choose to attend, the said board shall make a correct statement from the returns of the several precincts and wards of the county of the whole number of votes cast "For removal to _____" and the whole number of votes cast "Against removal" and shall then and there make in writing a public declaration of the result of said election.



Section 11-16-24 - Proceedings when returns destroyed, withheld, or delayed.

If it shall be made to appear to said board that the returns from any precinct or ward are destroyed or withheld or the delivery thereof purposely delayed or prevented, said board shall take such steps as in their judgment may be necessary in order to secure correct returns thereof and, to that end, they may examine witnesses under oath, which oath may be administered by one of the commissioners, touching the number of votes cast in such precinct "For removal to _____" and the number cast "Against removal," and such votes shall be included in their statement. Said board shall reject any ballots shown to be illegal and shall count all legal ballots.



Section 11-16-25 - Preparation, recordation, filing, and publication of certified copy of election result.

The board of commissioners upon the conclusion of canvassing said returns shall certify in writing the result of said election, a copy of which shall be filed and recorded in the office of the judge of probate of the county and another copy published by at least one insertion in a newspaper published in the county if there be such newspaper.



Section 11-16-26 - Majority of commissioners or inspectors may act.

Any duty required by this chapter to be performed by the said board of commissioners of county seat election may be performed by a majority of them, and a majority of inspectors of election shall govern in the determination of all questions coming before them as such inspectors.



Section 11-16-27 - Declaration of new county seat.

If upon canvass of the returns of said election a majority of all the legal votes cast were in favor of the removal of the county seat, then the city, town, or village thus elected shall thereafter be the county seat of the county.



Section 11-16-28 - Acquisition of lands for new county seat; erection of courthouse and jail.

The county commission shall then procure by donation or by purchase at the expense of the county suitable lots or parcels of land in such city, town, or village, taking the fee simple title thereto to the county, and shall cause to be erected at the expense of the county a suitable courthouse and a suitable jail on said lots for the county as soon as practicable.



Section 11-16-29 - Removal of county offices, records, and prisoners to new courthouse and jail.

When said courthouse shall be completed and ready for occupancy, the said county officers shall remove their offices and the records thereof to such offices or rooms in the new courthouse as may be designated for them respectively by the county commission, and the sheriff, upon completion of the jail, shall remove and keep therein any prisoners in his custody.



Section 11-16-30 - Holding of court of record.

Prior to the removal referred to in Section 11-16-29, all courts of record for the county shall be held at the original courthouse thereof. But after such removal, all courts of record for the county shall be held at the new county seat and, if need be, the county commission must provide suitable buildings in which to hold said courts, pending the erection and completion of the courthouse.



Section 11-16-31 - County offices and courts to remain at old county seat until buildings provided at new site.

All county officials who are required to hold their offices at the county seats shall have their offices and all courts held for such county shall be held at the old county seat until the suitable buildings and offices can be provided by the county commission at the new county seat, such period not to exceed 12 months from the date of said election.



Section 11-16-32 - Discretion of Governor as to petitions for removal of county seat; proceedings as to two or more petitions.

The Governor shall not entertain any petition under Section 11-16-1 which he may have reason to believe is not made in good faith by persons desiring a removal of the county seat. If two or more bona fide petitions with respect to the proposed removal of the county seat of a county to two or more different points in the county shall be pending before the Governor for the appointment of commissioners, the Governor shall favor the proceeding which, in his judgment, is best calculated to result in a permanent location of the county seat.



Section 11-16-33 - Resolution of county commission for erection of courthouse on new site.

Whenever the county commission of any county shall determine that it is advisable to erect a new courthouse for such county on a site in the city or town where the courthouse is located, which site was not within the corporate limits of such city or town when such courthouse was first located therein, and shall pass a resolution to that effect, the courthouse may be erected on such new site if it shall be so decided by a vote of the people of the county at an election to be held as provided in this chapter.



Section 11-16-34 - Ordering of election for determination as to erection of courthouse on new site.

The county commission, after the passage of such resolution, shall order an election to be held in said county to determine whether or not the courthouse shall be erected on such new site.



Section 11-16-35 - Notice of election.

Notice of such election shall be given for 30 days by publication in a newspaper published in said county once a week for three successive weeks, which notice shall state the purpose for which the election is to be held, the time and place for holding the same and a description of the site on which the new courthouse is to be erected. Such notice shall be signed by the probate judge or chairman of the county commission of the county in which the election is to be held.



Section 11-16-36 - Preparation, form, and marking of ballots.

The ballot used at such election must be prepared by the probate judge and shall contain the words "For erection of courthouse on site _____" and "Against erection of courthouse on site _____" (the description of the site to be shown in the blank space), and the voter shall indicate his choice by placing a cross mark before or after the one or the other.



Section 11-16-37 - Qualifications and appointment of election managers and returning officers; laws governing elections.

The probate judge, the circuit clerk, and the sheriff of said county, within 10 days after notice in writing to them of the calling of such election, shall appoint three managers and one returning officer to conduct the election in each beat or polling place in the county, and said managers shall all reside in the beats, wards, or precincts where they are appointed to serve and shall be qualified electors at said elections.

In all other respects the laws relating to the holding of elections in counties to determine whether county bonds may be issued shall govern and apply to elections held under this chapter.



Section 11-16-38 - Erection of courthouse on new site.

If at such election a majority of the qualified electors of the county voting at the election shall vote for the erection of a courthouse on the proposed site, it shall be permissible to erect a courthouse on such proposed site.



Section 11-16-39 - Subsequent elections not to be held within four years of preceding election.

When one election has been held under this chapter, a subsequent election as to the same county shall not be held within four years thereafter.



Section 11-16-40 - Penalties for failure to perform duties required by chapter, etc.

Any officer or person who shall willfully or corruptly fail to perform any duty required of him under any of the provisions of this chapter; or shall fraudulently alter or change the ballot of any elector after it has been cast; or shall make any false or fraudulent count of votes; or shall place in the receptacle for ballots any ballot not actually cast by an elector; or shall take therefrom any ballot cast by an elector, with the intention of unlawfully changing or affecting the result of the election; or shall make any false poll list or any false count of the ballots or any false certificate to a poll list or to the result of the count of the ballots; or shall wrongfully open the returns from any precinct or ward; or shall change, secrete, destroy, or mutilate the returns from any precinct or ward or attempt to do so; or shall prevent or attempt to prevent any such return from being made as required by this chapter; or shall attempt to commit any fraudulent act in connection with the ordering of said election, or the holding of the election, or making the returns or declaring the result thereof; and any person who votes more than once, or deposits more than one ballot as his vote at such election or knowingly attempts to vote when he knows he is not entitled to vote; and, any person who, by bribery or offering to bribe or by any other corrupt means attempts to influence any elector in giving his vote, or to deter him in giving the same, or to disturb or to hinder him in the free exercise of his right of suffrage at said election must, in every such case, on conviction, be imprisoned in the penitentiary for not less than two nor more than five years.






Chapter 17 - BURIAL PLACES, GRAVEYARDS AND CEMETERIES.

Section 11-17-1 - Petition for appointment of commission to locate or enlarge, mark boundaries, etc., of burial places, graveyards or cemeteries.

Five or more citizens may petition the judge of probate of any county in which any burial place, graveyard, or cemetery is located, requesting him to appoint a commission to locate, mark the boundaries, plat and survey such burial place or to enlarge the area of any burial place, mark the boundaries thereof, plat and survey the part enlarged.



Section 11-17-2 - Commission - Appointment; notice of appointment and issuance of commission to members.

Upon the filing of such petition, the judge shall appoint a commission, not to exceed five nor less than three, to locate the boundaries, survey, map, and plat such burial place and shall forthwith notify each member of such commission of his appointment and issue to him a commission directing him to perform the duties required of him under this chapter.



Section 11-17-3 - Commission - Establishment and marking of boundaries; preparation and filing of reports.

Within 60 days after their appointment, the commission shall meet at the proposed burial place, fix the boundaries and mark with posts, brick, stone, or other durable material the graveyard to be established or enlarged and shall make their report in writing and file the same in the office of the judge of probate.



Section 11-17-4 - Commission - Assessment and report of damages from taking of property, etc.

The commission shall also assess the damages suffered by any person by reason of the taking of his property or injury thereto in locating and marking boundaries for burying places, which shall be included in their reports to the probate judge and shall state the names of the owners of land so taken or injured.



Section 11-17-5 - Recordation of proceedings upon payment of damages and costs.

Upon the payment to the probate judge by the petitioners of the amount of damages assessed, together with the costs of the proceedings, the judge shall cause such proceedings to be recorded in the probate office in said county.



Section 11-17-6 - Dedication to public and use of burial place.

After such proceedings are recorded, the burial place so located, bounded or enlarged as shown by such proceedings shall be thereafter dedicated to the public and may be used for a burying place.



Section 11-17-7 - Appeals from assessment of damages - Authorized.

Any party interested in such proceeding to locate and fix boundaries of burial places, as provided for in this chapter, may appeal to the probate court within 30 days from the filing of such report for the purpose only of fixing the amount of damages to the property taken or injured.



Section 11-17-8 - Appeals from assessment of damages - Bond.

Any person desiring to appeal as provided for in this chapter shall execute a bond in an amount to be fixed by the probate judge and payable to him for the use of any person injured, conditioned to prosecute such appeal to effect and to pay or perform such judgment as may be entered against him in the probate court, which bond must be approved by the probate judge.



Section 11-17-9 - Appeals from assessment of damages - Establishment of date for hearing; summoning and empaneling of jurors; notice of hearing.

On the approval of such appeal bond by the probate judge, he shall set a day for hearing the same, not less than 10 nor more than 30 days from that date, and must summon and empanel jurors as provided for in contests of wills in such court and shall give notice to the adverse parties of such hearing.



Section 11-17-10 - Appeals from assessment of damages - Conduct of hearing generally; establishment of damages by jury.

On the hearing of such trial, the court shall cause an issue to be made between the parties interested to ascertain the amount of damages for the property taken or injured in locating the burial place. Either party may examine witnesses on such trial and may argue the questions to the court or jury by themselves or counsel, which questions must then be submitted to the jury for their determination, which amount of damages shall be fixed by the verdict of the jury.



Section 11-17-11 - Appeals from assessment of damages - Entry of judgment for damages and costs.

The court shall enter an appropriate order of judgment of the court based upon the verdict of the jury fixing the amount of damages and awarding the costs against the parties as may seem proper to the court.



Section 11-17-12 - Property not deemed dedicated until damages and costs paid.

The property set apart for burial places as provided in this chapter shall not be deemed as dedicated as provided in this chapter until all damages and costs awarded shall have been paid into the probate court by the parties interested in the proceedings.



Section 11-17-13 - Preservation, repair, etc., of public or private burial places, etc., declared charitable purposes; conveyances, devises, etc., of burial places for such purposes deemed to create charitable trusts.

The preservation, repair, and maintenance of public or private burial places or burial lots and the preservation, repair, maintenance, embellishment, improvement, and replacement of monuments and other things thereon and the ways and easements appurtenant thereto are hereby declared and made proper matters of charity, and every conveyance, transfer, devise, and bequest of any such burial place or burial lot or any money or property in trust for such purposes or any of them shall be held to create a charitable trust.



Section 11-17-14 - Burial societies, cemeteries, etc., empowered to accept conveyances, devises, etc., and to act as trustees.

Every burial society or burial association organized under the laws of this state and every corporation having power to act as trustee or engage in the business of owning, controlling, and maintaining private or public cemeteries are hereby empowered to accept any such conveyance, transfer, devise, or bequest and to act as trustee for any such trust.



Section 11-17-15 - Trusts created by conveyances, devises, etc., may be perpetual; terms and conditions of same.

Any trust created by any such conveyance, transfer, devise, or bequest may be perpetual or for any other length of time and may be made subject to any lawful terms and conditions which shall not be inconsistent with the uses for which such burial place or burial lot, money, or property may be so conveyed, transferred, devised, or bequeathed.



Section 11-17-16 - Validation, etc., of prior conveyances, bequests, etc.

All conveyances, transfers, devises, and bequests for any purpose set out in section 11-17-13 made prior to July 2, 1931, are hereby validated, ratified, and confirmed.






Chapter 18 - ACQUISITION, ETC., OF LANDS FOR PUBLIC PURPOSES, ETC.

Article 1 - General Provisions.

Section 11-18-1 - Authorized.

The several counties of the state and the county commissions thereof, jointly, separately, and severally, are authorized with the approval of the governor but not compelled to acquire lands by donation or purchase, one or both, and make improvements thereon for county, state, national, and public purposes.



Section 11-18-2 - Uses of lands.

Such lands may be used, among other things, for the following public purposes:

(1) For the recreation, health, and betterment of the people within the county;

(2) For the betterment and improvement of all useful and ornamental vegetable life, including agriculture, arborculture, horticulture, and experimentation with growth and seeds of ornamental shrubs, trees, and flowers;

(3) For the betterment of all animal life, including domestic animals, wildlife, fish and for fish hatcheries;

(4) For the collection and exhibit of minerals and all native products;

(5) For the creation and maintenance of springs, streams, and lakes thereon; and

(6) For other improvements thereon such as fair grounds, athletic fields, museums, art galleries, military grounds, state armories, hospitals, school buildings, and such other improvements and buildings thereon as may be deemed necessary for public purposes.



Section 11-18-3 - Board of trustees; trust fund; contributions by county, state, etc.

The county commission is authorized, with the approval of the Governor, to appoint a board of three trustees for the acquisition and maintenance of said lands and property. Said trustees shall be graduates of some high school or some reputable college, shall be men or women of public spirit, of means, and shall serve without compensation. Their terms and successors shall be fixed and determined by the county commission with the approval of the Governor.

A trust fund may be created by public donations or otherwise for the acquisition and maintenance of such property and lands and it shall be lawful for the county, state, and national government to contribute to the acquisition and maintenance of said lands and property. The county commission is authorized under this section to make such contracts as may be deemed necessary.






Article 2 - Acquisition of Lands for Public Parks or Recreational Purposes.

Section 11-18-20 - Definitions.

As used in this article the following terms have the meanings hereby ascribed to them:

(1) ESTABLISHING COUNTY. A county, the county commission of which has provided for the establishment of a park or recreational area or has designated land for the establishment thereon of a park or recreational area.

(2) ADJOINING COUNTY. A county the boundary of which abuts either land on which the establishing county has established a park or recreational area or land which the establishing county has designated for the establishment thereon of a park or recreational area.



Section 11-18-21 - Authorized.

The county commission of each county of the state is hereby authorized to acquire by purchase, condemnation, donation, or otherwise land situated within the county for the purpose of establishing and maintaining thereon a public park or recreational area.



Section 11-18-22 - Acquisition of lands in adjoining counties.

The power conferred by Section 11-18-21 authorizes the county commission of the establishing county to acquire in any manner prescribed in said Section 11-18-21 land situated in any adjoining county for the purpose of establishing and maintaining thereon a park or recreational area; provided, that such county commission shall first determine that the land in the adjoining county is so situated with respect to the park or recreational area in the establishing county that the use of such land in the adjoining county as a part of the park or recreational area would be to the interest of the citizens of the establishing county.



Section 11-18-23 - Appropriation and expenditure of funds for acquisition, establishment and maintenance.

The county commission is authorized to appropriate and expend funds of the county in acquiring land as provided for in Sections 11-18-21 and 11-18-22 and in establishing and maintaining a park or recreational area on any land so acquired.



Section 11-18-24 - Cooperation by counties.

Any county may cooperate with another county in the acquisition of land for the establishment of a park or recreational area.









Chapter 19 - COMPREHENSIVE LAND-USE MANAGEMENT IN FLOOD-PRONE AREAS.

Section 11-19-1 - Definitions.

For the purposes of this chapter, the following words and phrases unless otherwise clearly indicated shall have the following meanings:

(1) COUNTY GOVERNING BODY. The county commission of each county in this state.

(2) FLOOD or FLOODING. The general and temporary condition of partial or complete inundation of normally dry land areas:

a. From the overflow of streams, rivers, and other inland waters, or

b. From tidal surges, abnormally high tidal waters, tidal waves, or rising coastal waters resulting from tsunamis, hurricanes, or other severe storms.

(3) FLOOD-PRONE AREA. Any area with a frequency of inundation of once in 100 years as defined by qualified hydrologists or engineers using methods that are generally accepted by persons engaged in the field of hydrology and engineering.

(4) LAND-USE AND CONTROL MEASURES. Zoning ordinances, subdivision regulations, building codes, health regulations, and other applications and extensions of the normal police power to provide safe standards of occupancy for prudent use of flood-prone areas.

(5) SUBDIVISION. The division of a lot, tract, or parcel of land into two or more lots, plats, sites, or other divisions of land for the purpose, whether immediate or future, for sale or building development. It includes resubdivision and, when appropriate to the context, relates to the process of subdividing or to the land or territory subdivided.



Section 11-19-2 - Purpose of chapter.

Because of the great financial and economic loss, as well as human suffering, caused by floods and flooding in this state and despite plans and programs directly or indirectly affecting the control of flood waters and the reduction of flooding, there also exists a clear and definite public need for a program to provide flood insurance coverage in flood-prone areas of this state.

It is the declared purpose of this chapter to provide in each county of this state a comprehensive land-use management plan by:

(1) Constricting the development of land which is exposed to flood damage in the flood-prone areas;

(2) Guiding the development of proposed construction away from locations which are threatened by flood hazards;

(3) Assisting in reducing damage caused by floods; and

(4) Otherwise improving the long-range management and use of flood-prone areas.



Section 11-19-3 - Adoption of zoning ordinances and building codes for flood-prone areas outside municipalities.

The county commission in each county of this state is hereby authorized and may adopt zoning ordinances and building codes for flood-prone areas which lie outside the corporate limits of any municipality in the county.

Each such county commission shall have broad authority to:

(1) Establish or cause to be established comprehensive land-use and control measures which shall specifically include the control and development of subdivisions in flood-prone areas;

(2) Establish or cause to be established building codes and health regulations incorporating such minimum standards as shall be necessary to reduce flood damage in flood-prone areas;

(3) Provide such standards of occupancy for the prudent use of flood-prone areas in the county;

(4) Provide for the preparation of maps clearly delineating flood-prone areas and floodways in the county and to keep the same for public inspection;

(5) Make such studies as may be necessary to carry out the purposes of this chapter;

(6) Employ such technical and/or advisory personnel, including the establishment of a county planning commission, as is deemed necessary or expedient; and

(7) Adopt ordinances for the enforcement of all such regulations.



Section 11-19-4 - Land-use and control measures.

Land-use and control measures shall provide land-use restrictions based on probable exposure to flooding. Measures specified in this section shall:

(1) Prohibit inappropriate new construction or substantial improvements in the flood-prone areas;

(2) Control land uses and elevations of all new construction within the flood-prone area;

(3) For coastal flood-prone areas prescribed land uses and minimum elevations of the first floors of buildings and include consideration of the need for bulkheads, seawalls, and pilings;

(4) Be based on competent evaluation of the flood hazard as revealed by current authoritative flood-prone information;

(5) Be consistent with existing flood-prone management programs affecting adjacent areas and applicable to appropriate state standards; and

(6) Prescribe such additional standards as may be necessary to comply with federal requirements for making flood insurance coverage under the National Flood Insurance Act of 1968 available in this state.



Section 11-19-5 - Subdivision regulations generally.

In addition to land-use restrictions commensurate with the degree of the flood hazards in various parts of the area, there shall be such subdivision regulations as may be necessary:

(1) To prevent the inappropriate development of flood-prone lands;

(2) To encourage the appropriate location and elevation of streets, sewers and water systems and the reservation of adequate and convenient open space for utilities;

(3) To provide for adequate drainage so as to minimize exposure to flood hazards and to prevent the aggravation of flood hazards; and

(4) To require such minimum elevation of all new developments as required.



Section 11-19-6 - Building codes and health regulations.

Building codes and health regulations shall include all applicable state and local provisions and shall cover all public and private construction and development in flood-prone areas, including, but not limited to, private homes, farm buildings, all buildings (except accessory buildings of under 200 square feet of floor space), streets, avenues, roadways, alleyways, and easements, electricity, water systems, and sewerage disposal systems. Such regulations may require that all proposed improvements and developments in flood-prone areas will:

(1) Properly elevate structures so as to assure protection from reasonably expected flooding;

(2) Design buildings so as to prevent flotation and collapse, giving special attention to the adequacy of foundations and to prevent damage to nonstructural elements;

(3) Provide for the protection of heating systems and other critical mechanical or electrical installations from damage by flooding;

(4) Not create unhealthful areas of pondage or accumulation of debris and obstacles in flooding situations;

(5) Provide adequate controls on the placement of septic tanks to avoid contamination during flooding;

(6) Provide adequate sewerage and water systems which will not be adversely affected by flooding; and

(7) Require and encourage flood proofing to the maximum extent practicable in connection with all proposed major improvements, repairs, and rehabilitations of existing structures.



Section 11-19-7 - Submission of plans and specifications for construction and development in flood-prone areas; issuance of permits and fees therefor; disposition of fees.

The county commission desiring to participate in this program shall require every person, firm, corporation, or agency to submit plans and specifications for all proposed construction and development in flood-prone areas lying outside the corporate limits of municipalities of the county prior to commencing operations. If such plans and specifications conform in every respect with the applicable specifications, rules, and regulations adopted by the county commission, said county commission shall issue a permit therefor and shall charge such issuance fee as the governing body shall agree is just and reasonable. All such fees shall be deposited in a special fund in the county treasury and shall be used to enforce the provisions of this chapter, and no permits shall be issued for any construction or development for which plans and specifications are not in substantial compliance with the specifications, rules, and regulations adopted by the county governing body; provided, that nothing in the foregoing shall be construed to require a permit for, or otherwise relate to, the location, erection, construction, reconstruction, alteration, or maintenance of utility poles, towers, lines, conduits, pipes, mains, or of any utility facilities constructed pursuant to authority conferred by statutes, franchises, certificates of convenience and necessity, licenses, or easements.



Section 11-19-8 - County planning commission - Creation; composition; qualifications, appointment, terms of office, removal and compensation of members; vacancies.

The county commission may, by resolution or ordinance, create a county planning commission for the purpose of enforcing this chapter. The county commission shall appoint not less than five nor more than 11 members to the commission. The probate judge, chairman, or similar presiding officer of the county governing body shall be an ex officio member of said commission and shall vote only in case of a tie vote at a meeting wherein the entire membership is present and has voted. Members of the county commission may serve as members of the planning commission notwithstanding the provisions of Section 11-3-2, or any other provisions limiting the offices such governing officials may hold. The term of the ex officio member shall correspond to his official tenure. The terms of each appointive member shall be four years; provided, that, in the initial appointments to the commission, a majority, but not exceeding three fifths of the total membership of the commission, shall be appointed for two years and the remaining members for four years; and provided further, that any members of the county commission appointed to the planning commission for a term exceeding their official tenure as a member of the county commission shall, notwithstanding, continue to be a member of the said commission until the expiration of their appointment as such unless otherwise removed as subsequently provided in this section. Any vacancy in the membership of the planning commission shall be filled for the unexpired term in the same manner as the original appointment. Any appointed member of the commission shall be subject to removal by the county commission for cause after written notice. All members of the county planning commission shall serve as such without compensation.



Section 11-19-9 - County planning commission - Adoption of bylaws; maintenance of record of transactions, etc.; officers; meetings; appointment of employees and staff; acceptance and expenditure of funds.

The county planning commission shall adopt bylaws for the transaction of business and shall keep a record of its transactions, resolutions, findings, and determinations, which record shall be a public record. The county planning commission shall elect a chairman and a vice-chairman from among the appointed members who shall serve for one year with eligibility for reelection. The county planning commission shall appoint a secretary who may be an officer or an employee of the county commission or a member of the county planning commission. The county planning commission shall meet at least once each month at the call of the chairman and at such other times as the chairman or county planning commission may determine. The county planning commission may appoint such employees and staff as it may deem necessary for its work. In the performance of its duties, the county planning commission may cooperate with, contract with, or accept funds from federal, state or local public or semipublic agencies or private individuals or corporations, may expend such funds, and may carry out such cooperative undertakings and contracts. It may make expenditures for the purchase of required equipment and supplies. The expenditures of the county planning commission, exclusive of gifts, grants, or contract receipts, shall be within the amounts appropriated for the purpose by the county commission.



Section 11-19-10 - Powers and duties of planning commission generally; special surveys or studies; right of entry upon lands for preparation of examinations and surveys.

(a) It shall be the function and duty of the county planning commission to make and maintain comprehensive surveys and studies of existing conditions and probable future developments in the flood-prone area of the county and to prepare comprehensive plans for physical, social, and economic growth as will best promote the public health, safety, morals, convenience, prosperity, or the general welfare as well as efficiency and economy in the development of the flood-prone area of the county. The county planning commission shall have the authority to:

(1) Promote public interest and understanding of the economic and social necessity for long-term, coordinated county planning.

(2) Confer and cooperate with the federal, state, municipal, and other county and regional authorities regarding matters pertaining to or affecting the planning or development of said county, or vice versa, for the purpose of assuring proper coordination of county development with that of other political subdivisions.

(3) Prepare and recommend for adoption to the appropriate county commission or authorities a zoning ordinance and map for the flood-prone area of the county.

(4) Prepare and recommend for adoption to the appropriate county commission or authorities regulations for the subdivision of land within the flood-prone areas of the county jurisdiction and administer the regulations that they may be adopted.

(b) Upon request of the county planning commission, the county commission may, from time to time, for the purpose of special surveys under the direction of the county planning commission, assign to the county planning commission members of the staff or the personnel of any county administrative department, bureau, or agency or may direct any such department, bureau, or agency to make special surveys or studies for the county planning commission. All public officials, departments, and agencies may upon request furnish the county planning commission within a reasonable time with such available information as it may require for its work. The county planning commission, its members, officers, and employees, in the performance of their functions may enter upon any land and make necessary examinations and surveys. In general, the commission shall have such powers as may be appropriate to enable it to fulfill its functions and duties.



Section 11-19-11 - Subdivision regulations - Procedure for adoption; certification of adopted regulations to probate judge.

The county commission is hereby authorized to enact an ordinance regulating the platting and recording of any subdivision of land as defined by this chapter lying within the flood-prone area of the county. The county planning commission shall have the authority to prepare and submit to the county commission for its consideration and adoption regulations governing the subdivision of land within its jurisdiction. Before the county commission may adopt subdivision regulations or any amendment thereto under the provisions of this chapter, the said county commission shall hold a public hearing on the proposed regulations. A notice of said public hearing shall be given once a week for two consecutive weeks in a newspaper of general circulation in the county, and a copy of the proposed subdivision regulations shall be made available to any interested person before said public hearing. A copy of the subdivision regulations as adopted shall be certified to the office of the judge of probate.



Section 11-19-12 - Subdivision regulations - Scope and contents.

In exercising the powers granted to it by this chapter, the county planning commission shall prepare and recommend to the county commission for adoption regulations governing the subdivision of land within the flood-prone area of the county. Such regulations may provide for the harmonious development of the flood-prone area of the county; for the coordination of streets within subdivisions with other existing or planned streets; for the size of blocks and lots; for the dedication or reservation of land for streets, school sites, and recreation areas and of easements for utilities and other public services and facilities; and, for a distribution of population and traffic which will tend to create conditions favorable to health, safety, convenience, prosperity, or general welfare.

Such regulations may include requirements as to the extent to which and the manner in which streets shall be graded, surfaced, and improved, and water, sewers, septic tanks, as required by state health regulations, and other utility mains, piping, connections, or other facilities shall be installed as a condition precedent to the approval of the plat. Such regulations may provide that, in lieu of the completion of such work and installations previous to the final approval of a plat, the county commission may accept a bond in any amount and surety and conditions satisfactory to it, providing for and securing to the county the actual construction and installations of such improvements and utilities within a period specified by the county planning commission and expressed in the bond, and the county is hereby granted the power to enforce such bonds by all appropriate legal and equitable remedies.



Section 11-19-13 - Approval of plats of subdivision before recordation - When required.

Whenever subdivision regulations have been adopted by the county commission as provided in Section 11-19-11, then no plat of a subdivision that lies within the flood-prone area of the county shall be filed or recorded in the office of the judge of probate of the county until it shall have been submitted to and approved by the county planning commission and such approval entered in writing on the plat by the chairman and secretary of the county planning commission.



Section 11-19-14 - Approval of plats of subdivision before recordation - Procedure for approval, etc.

The county planning commission shall act to approve or disapprove a subdivision plat within 30 days after its submission; otherwise, such plat shall be deemed to have been approved and a certificate to that effect shall be issued by the county planning commission on demand; provided, however, that the applicant for the commission's approval may waive this requirement and consent to an extension of such period. The grounds for disapproval of any plat shall be stated upon the records of the county planning commission. Any plat submitted to the county planning commission shall contain the name and address of a person to whom notice of a hearing shall be sent, and no plat shall be acted on by the commission without a public hearing thereon. Notice shall be sent to the said address by registered or certified mail of the time and place of such hearing not less than five days before the date fixed therefor. Similar notice shall be mailed to the owners of land immediately adjoining the platted land as their names appear upon the plats in the county tax assessor's office or on the tax records of the county. Approval of a plat shall not be deemed to constitute or effect an acceptance by the public of any street or other open space shown upon the plat.



Section 11-19-15 - Transferring, sale, etc., of lands in subdivision prior to approval of plat.

Whoever, being the owner or agent of the owner of any land located within a subdivision within the flood-prone areas transfers or sells or agrees to sell or negotiates to sell any land by reference to, or exhibition of or by other use of a plat of a subdivision before such plat has been approved by the county planning commission and recorded or filed in the office of the judge of probate shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided by law, and the description of such lot or parcel by metes and bounds in the instrument of transfer or conveyance or other document used in the process of selling or transferring shall not exempt the transaction from the penalties or remedies provided in this chapter. The county commission may enjoin such transfer or sale or agreement by action for injunction brought in any court of equity jurisdiction or may recover the same penalty by a civil action in any court of competent jurisdiction.



Section 11-19-16 - Grant of zoning powers; scope of powers.

For the purpose of promoting the health, safety, morals, convenience, order, prosperity, and general welfare of the state and counties, any county commission is hereby empowered to divide the portion of the county within the flood-prone area of the county into districts of such number, shape, and area as may be found best suited to carry out the purposes of this chapter and to provide within such districts for standards relating to the location, bulk, height, minimum elevation, number of stories, and size of buildings and other structures, the percentage of lot which may be occupied, the sizes of yards, courts and other open spaces, the density and distribution of population, the uses of buildings and structures and of land for trade, residence, recreation, agriculture, forestry, conservation, water supply, sanitation, floodways, public activities, and other purposes.

Such provisions shall be made in accordance with a comprehensive plan of the flood-prone area and shall be designed to lessen congestion in the streets and highways; to secure safety from fire, flood, panic, and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; and to facilitate the adequate provision of transportation, water supply, sewerage, schools, parks, and other public requirements.

Such provisions shall be made with reasonable consideration, among other things, of the character of the land and district and its peculiar suitability for particular uses and with a view of promoting desirable living conditions, sustaining the stability of neighborhoods, protecting property against blight and depreciation, securing economy in governmental expenditures, conserving the value of buildings, and encouraging the most appropriate use of land and of buildings and structures throughout the flood-prone area of the county.



Section 11-19-17 - Manner in which territory zoned.

For the purpose of providing for the division of the territory into districts, consonant with the conditions provided in this section, the county planning commission may make and certify to the county commission a single zoning plan for all the territory of the area which lies within the jurisdiction of the county planning commission or may make and certify separate and successive zoning plans for parts of the flood-prone area for which technical information is available or which for other reasons it deems to have appropriate territorial unity for a zoning plan, and correspondingly any zoning ordinance or resolution enacted by the county commission may cover and include the whole territory lying within its jurisdiction or such territory as the county commission deems to be an appropriate territorial unit for a zoning plan; provided, that no resolution governing more or less than the entire area shall be enacted or put into effect until it is first submitted to the county planning commission for additional review and comment.



Section 11-19-18 - Procedure for preparation, adoption, amendment, etc., of zoning ordinance and map.

(a) The planning commission shall have the duty of preparing a zoning plan, including both the written provisions of the ordinance and a map or maps showing the district boundaries. The commission may hold such public hearings as it deems necessary concerning the zoning ordinance. It shall certify the zoning ordinance and map to the county commission.

On receipt of a zoning ordinance and map from the county planning commission, the county commission shall hold a public hearing thereon, after which it may adopt the zoning ordinance and map as recommended, adopt it with modifications, or reject it.

(b) The zoning ordinance, including the map or maps, may from time to time be amended, supplemented, changed, modified, or repealed. No amendment shall become effective unless it first is submitted to the county planning commission for its recommendations; failure of the county planning commission to make recommendations for a period of 30 days after the amendment has been referred to it shall constitute a favorable recommendation. No amendment may be adopted until after a public hearing thereon as prescribed above.

(c) A notice of any public hearing required by this section shall be given once a week for two consecutive weeks in a newspaper published in the county or, if there be no newspaper published in the county, by posting such notice at four public places in the county, said notice to be published the first time or posted not less than 15 days prior to the date fixed for said hearing. Said notice of public hearing shall include:

(1) Date of hearing;

(2) Location of hearing;

(3) Location where proposed amendment may be reviewed by the public; and,

(4) Time of public hearing.



Section 11-19-19 - County board of adjustment.

In availing itself of the powers conferred by this chapter, the county commission shall provide for the appointment of a board of adjustment and may provide that the said board of adjustment shall, in appropriate cases and subject to appropriate conditions and safeguards, make special exceptions to the terms of the zoning ordinance or regulations in harmony with its general purposes and interests and in accordance with general or specific rules adopted pursuant to this chapter.

The board of adjustment shall consist of five members who shall be appointed from among the residents of the county by the county commission to serve for a term of three years; provided, that in establishing the board of adjustment, the county commission may designate the terms of the members first appointed on such basis that the term of one member will expire each year thereafter. Such members shall be removable for cause by the county commission upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of any member by interim appointees designated by the county commission. The board shall select its chairman and adopt rules in accordance with the provisions of any ordinance adopted pursuant to this chapter. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. Such chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question or, if absent or failing to vote, indicating such fact, and shall keep records of examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record. Appeals to the board of adjustment may be taken by any person aggrieved or by any county official or administrative officer. Such appeal shall be taken within a reasonable time, as provided by the rules of the board, by filing notice of appeal, specifying the grounds thereof, with the officer from whom the appeal is taken and with the board of adjustment. The officer from whom the appeal is taken shall transmit forthwith to the board all papers constituting the record upon which the action appealed from was taken. An appeal shall stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal shall have been filed with him that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. Such proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record on application or notice to the officer from whom the appeal is taken and on due cause shown.

The board of adjustment shall have the following powers:

(1) To hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative body or official in the enforcement of this chapter or of any ordinance adopted pursuant thereto;

(2) To hear and decide on requests for special exceptions to the terms or provisions of the ordinance upon which such board is required to pass; and

(3) To authorize upon appeal in special cases such variance from the yard, open space, bulk and height requirements of the ordinance as will not be contrary to the public interest, where, owing to special conditions of the building site or land, a literal enforcement of the provisions of the ordinance will result in unnecessary hardship, all in order that the spirit of the ordinance shall be observed and substantial justice done; provided, however, that nothing in this chapter shall authorize the board of adjustment to approve a use not permitted by the zoning ordinance for the district in which the building site is located.

In exercising the above-mentioned powers, such board may in conformity with the provisions of this chapter reverse or affirm, wholly or partly, or modify the order, requirement, decision, or determination appealed from and make any such order, requirement, decision, or determination as ought to be made and, to that end, shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any such administrative official or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance or to effect any variation in such ordinance. The board of adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof or of such portions thereof as may be called on by such writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.



Section 11-19-20 - Appeals from final judgment of board of adjustment.

Any party aggrieved by any final judgment or decision of a board of adjustment established pursuant to the provisions of this chapter may within 15 days thereafter appeal therefrom to the court having jurisdiction within the county wherein the affected property of the aggrieved party is located by filing with such board a written notice of appeal specifying the judgment or decision from which appeal is taken. In case of such appeal, such board shall cause a transcript of the proceedings in the action to be certified to the court to which the appeal is taken and the action in such court shall be tried de novo.



Section 11-19-21 - Institution of actions to prevent, correct, etc., unauthorized construction of buildings, subdivision or use of lands, etc.

In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted, or maintained, or any subdivision is established or land used in violation of this chapter or of any ordinance or other regulation made under the authority conferred hereby, the county attorney, or other appropriate administrative officer of the county in which the violation occurs may institute any appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance, or subdivision of the land or use of the land to restrain, correct, or abate such violation, or to prevent the occupancy of any such building, structure, or subdivision of land or to prevent any illegal act, conduct, business, or misuse in or upon any premises regulated under the authority conferred by this chapter.



Section 11-19-22 - Penalties for violations of provisions of chapter, ordinances, etc.

Any person, firm, corporation or agency who, in violation of this chapter, fails to obtain the permit required herein or who violates any provision of the building code or zoning ordinances or other regulation, ordinance, or code shall be guilty of a misdemeanor and, upon conviction, may be fined not more than $500.00, or may be imprisoned in the county jail for not more than one year or may be both fined and imprisoned.



Section 11-19-23 - Conflict of certain regulations under chapter with other local ordinances, regulations, etc.

Wherever the regulations made under authority of this chapter require a greater width or size of yards or open spaces, or require a lower height of buildings, or require a greater percentage of lot to be left unoccupied. or impose other higher standards than are required in any other local statute or like ordinance or regulation, the provisions of the regulations made under the authority of this chapter shall govern.

Wherever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards or other open space, or require a lower height of buildings, or require a greater percentage of lot to be left unoccupied. or impose other higher standards than are required by regulations made under authority of this chapter, the provisions of such statute or local ordinance or regulation shall govern.



Section 11-19-24 - Construction of chapter not to impair right of eminent domain, etc., granted to utilities.

This chapter shall not be construed to impair the right of eminent domain granted heretofore or hereafter by the laws of this state to utilities, whether public or private, or their right to design, locate, erect, construct, reconstruct, alter, or maintain utility poles, towers, lines, conduits, pipes, or mains reasonably required in the public service or their right to exercise authority conferred by statute, franchise, certificate of convenience and necessity, license, or easement.






Chapter 20 - PROMOTION OF INDUSTRY AND TRADE.

Article 1 - Acquisition, Ownership, and Lease of Projects by Counties.

Section 11-20-1 - Definitions.

Wherever used in this article, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, here shall be given the following respective interpretations:

(1) PROJECT. Any land and any building or other improvement thereon and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by the following or by any combination of two or more thereof:

a. Any industry for the manufacturing, processing or assembling of any agricultural or manufactured products; and

b. Any commercial enterprise in storing, warehousing, distributing or selling products of agriculture, mining or industry, but does not include facilities designed for the sale or distribution to the public of electricity, gas, water or telephone or other services commonly classified as public utilities; provided, that in all counties having populations of not less than 54,500 nor more than 56,000 according to the most recent federal decennial census, such term shall also include any land and any building or other improvement thereon and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by the federal government or any department or agency thereof as a facility for any federal governmental operation in any such county.

(2) GOVERNING BODY. The county commission in which the legislative powers of the county are vested.

(3) MORTGAGE. A mortgage or a mortgage and deed of trust.



Section 11-20-2 - Legislative intent; construction of article generally.

(a) It is the intent of the Legislature by the passage of this article to authorize counties to acquire, own and lease projects for the purpose of promoting industry and trade by inducing manufacturing, industrial and commercial enterprises to locate in this state or to expand, enlarge or modernize existing enterprises or both, promoting the use of the agricultural products and natural resources of this state and promoting a sound and proper balance in this state between agriculture, commerce and industry. It is the further intent of the Legislature by the passage of this article to authorize counties having populations of not less than 54,500 nor more than 56,000, according to the most recent federal decennial census, to acquire, own and lease projects for the purpose of inducing the federal government or its departments or agencies to locate or to enlarge existing facilities and operations of any kind within the county, thus contributing to the general prosperity of the area and providing greater opportunities for employment of inhabitants of the surrounding area. It is intended that each project be self-liquidating. It is not intended hereby to authorize any county itself to operate any manufacturing, industrial or commercial enterprise.

(b) This article shall be liberally construed in conformity with the said intent.



Section 11-20-3 - Powers of counties as to acquisition, leasing, etc., of projects generally.

(a) In addition to any other powers which it may now have, each county shall have the following powers:

(1) To acquire, whether by construction, purchase, gift or lease, one or more projects which shall be located within this state;

(2) To lease to others (in the case of counties having populations according to the most recent federal decennial census of not less than 54,500 nor more than 56,000, the word others shall include the federal government, any of its departments and agencies) any or all of its projects for such rentals and upon such terms and conditions as the governing body may deem advisable and as shall not conflict with the provisions of this article; and

(3) To issue revenue bonds for the purpose of defraying the cost of acquiring, by construction and purchase, or either, any project and to secure the payment of such bonds, all as provided in this article.

(b) No county shall have the power to operate any project as a business or in any manner except as lessor thereof.



Section 11-20-4 - Requirements as to leasing of projects.

Prior to the issuance of any bonds, the county shall lease the project to a lessee under an agreement providing for payment to the county of such rentals as will be sufficient:

(1) To pay the principal of and interest on the bonds issued to finance the project as such principal and interest respectively mature;

(2) To build up and maintain any reserves deemed by the county commission to be advisable in connection therewith; and

(3) To pay the cost of maintaining the project in good repair and keeping it properly insured unless the agreement of lease obligates the lessee to pay for the maintenance and insurance of the project.



Section 11-20-5 - Bonds - Form, terms, denominations, etc.; execution, sale, delivery, redemption, etc.; applicability of usury, etc., laws.

All bonds issued by a county under authority of this article shall be limited obligations of the county, the principal of and interest on which shall be payable solely out of the revenues derived from the leasing of the project to finance which the bonds are issued. Bonds and interest coupons issued under authority of this article shall never constitute an indebtedness of the county within the meaning of any state constitutional provision or statutory limitation and shall never constitute nor give rise to a pecuniary liability of the county or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each such bond. Such bonds may be executed and delivered at any time and from time to time, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding 30 years from their date, may be payable at such place or places, may bear interest at such rate or rates payable at such place or places and evidenced in such manner and may contain such provisions not inconsistent herewith, all as shall be provided in the proceedings of the county commission whereunder the bonds shall be authorized to be issued. The bonds issued under this article shall be subject to the general provisions of law, presently existing or that may hereafter be enacted, respecting the execution and delivery of the bonds of a county and respecting the retaining of options of redemption in proceedings authorizing the issuance of county securities. Such bonds shall not, however, be subject to the usury laws, and all such bonds are specifically exempted from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8 of this Code. Any bonds issued under the authority of this article may be sold at public or private sale in such manner and from time to time as may be determined by the county commission to be most advantageous, and the county may pay all expenses, premiums and commissions which the county commission may deem necessary or advantageous in connection with the authorization, sale and issuance thereof. All bonds issued under the authority of this article and all interest coupons applicable thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source.



Section 11-20-6 - Bonds - Security for payment of principal and interest; remedies upon default.

The principal of and interest on any bonds issued under the authority of this article shall be secured by a pledge of the revenues out of which such bonds shall be made payable, may be secured by a mortgage covering all or any part of the project from which the revenues so pledged may be derived and may be secured by a pledge of the lease of such project.

The proceedings under which such bonds are authorized to be issued or any such mortgage may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of rents for any project covered by such proceedings or mortgage, the terms to be incorporated in the lease of such project, the maintenance and insurance of such project, the creation and maintenance of special funds from the revenues from such project and the rights and remedies available in event of default to the bondholders or to the trustee under a mortgage, all as the county commission shall deem advisable and as shall not be in conflict with the provisions of this article; provided, however, that in making any such agreements or provisions a county shall not have the power to obligate itself except with respect to the project and the application of the revenues therefrom and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers.

The proceedings authorizing any bonds hereunder and any mortgage securing such bonds may provide that, in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or mortgage, such payment and performance may be enforced by mandamus or by the appointment of a receiver with power to charge and collect rents and to apply the revenues from the project in accordance with such proceedings or the provisions of such mortgage. Any such mortgage may provide also that, in the event of default in such payment or the violation of any agreement contained in the mortgage, the mortgage may be foreclosed either by sale at public outcry or by legal proceedings, and may provide that any trustee under such mortgage or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale if the highest bidder therefor. No breach of any such agreement shall impose any pecuniary liability upon a county or any charge upon its general credit or against its taxing powers.



Section 11-20-7 - Bonds - Disposition of proceeds from sale.

The proceeds from the sale of any bonds issued under authority of this article shall be applied only for the purpose for which the bonds were issued; provided, however, that any accrued interest and premium received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided further, that if for any reason any portion of such proceeds shall not be needed for the purpose for which the bonds were issued, then such unneeded portion of said proceeds shall be applied to the payment of the principal of or the interest on said bonds. The cost of acquiring any project shall be deemed to include the following: the actual cost of the construction of any part of a project which may be constructed, including architect's and engineer's fees; the purchase price of any part of a project that may be acquired by purchase; all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and the interest on such bonds for a reasonable time prior to construction, during construction and for a period not exceeding six months after completion of construction.



Section 11-20-8 - Refunding bonds.

Any bonds issued under this article and at any time outstanding may at any time and from time to time be refunded by a county by the issuance of its refunding bonds in such amount as the county commission may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption. Any refunding bonds issued under the authority of this article shall be payable solely from the revenues out of which the bonds to be refunded thereby were payable and shall be subject to the provisions contained in section 11-20-5 and may be secured in accordance with the provisions of section 11-20-6.



Section 11-20-9 - Notice, consent, or approval of governmental body, etc., not to be required for issuance or sale of bonds or execution of mortgages.

No notice to or consent or approval by any governmental body or public officer shall be required as a prerequisite to the sale or issuance of any bonds or the making of a mortgage under the authority of this article.



Section 11-20-10 - Investment in bonds by savings banks and insurance companies.

Bonds issued under the provisions of this article shall be legal investments for savings banks and insurance companies organized under the laws of this state.



Section 11-20-11 - Counties not to contribute costs of acquisition of projects or county lands therefor.

No county shall have the power to pay out of its general funds or otherwise contribute any part of the costs of acquiring a project and shall not have the power to use land already owned by the county or in which the county has an equity for construction thereon of a project or any part thereof. The entire cost of acquiring any project must be paid out of the proceeds from the sale of bonds issued under the authority of this article; provided, however, that this provision shall not be construed to prevent a county from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project.



Section 11-20-12 - Exemption from taxation of projects, bonds, etc.

The bonds authorized by this article and the income therefrom, all mortgages executed as security therefor, all lease agreements made pursuant to the provisions hereof and all projects and the revenue derived from any lease thereof shall be exempt from all taxation in the State of Alabama.



Section 11-20-13 - Construction of article.

Neither this article nor anything herein contained shall be construed as a restriction or limitation upon any powers which a county might otherwise have under any laws of this state, but shall be construed as cumulative, and this article shall not be construed as requiring an election by the voters of a county prior to the issuance of bonds hereunder by such county.






Article 2 - Industrial Development Boards.

Section 11-20-30 - Definitions.

Whenever used in this article, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, shall be given the following respective interpretations:

(1) CORPORATION. Any corporation organized pursuant to the provisions of this article.

(2) COUNTY. Any county in this state with respect to which a corporation may be organized.

(3) GOVERNING BODY. The commission of the county.

(4) MORTGAGE. A mortgage or a mortgage and deed of trust or a trust indenture.

(5) PROJECT. Any land and any building or other improvement thereon and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by the following or by any combination of two or more thereof:

a. Any industry for the manufacturing, processing or assembling of any agricultural, manufactured or mineral products;

b. Any commercial enterprise in storing, warehousing, distributing or selling any product of agriculture, mining or industry; and

c. Any enterprise for the purpose of research, but does not include facilities designed for the sale or distribution to the public of electricity, gas, water or telephones or other services commonly classified as public utilities.

A project may consist of or include any land, building, structure, improvement, machinery, equipment, facility or real or personal property or any combination thereof which the board of directors of the corporation may deem necessary or appropriate for use by any industry or enterprise of the character described in the first sentence of this subdivision, including, without limiting the generality of the foregoing, office facilities designed for use by any such industry or enterprise in the management and supervision of its manufacturing, processing, assembling, storing, warehousing, distributing, selling or research operations, wherever located, and facilities for, or useful in, the control, reduction, abatement, or prevention of pollution of air or water or both.



Section 11-20-31 - Legislative intent; construction of article generally.

(a) It is the intent of the Legislature by the passage of this article to authorize the incorporation in the several counties in this state of public corporations to acquire, enlarge, improve, replace, own, lease and dispose of properties to the end that such corporations may be able to promote industry, develop trade and further the use of the agricultural products and natural and human resources of this state and the development and preservation of the said resources. It is the further intent of the Legislature by the passage of this article to vest such public corporations with all powers that may be necessary to enable them to accomplish such purposes. It is not intended hereby that any such corporation shall itself be authorized to operate any manufacturing, industrial, commercial or research enterprise.

(b) This article shall be liberally construed in conformity with the said intention.



Section 11-20-32 - Application for authority to incorporate; adoption, etc., of resolution by governing body authorizing incorporation; incorporation of more than one corporation.

Whenever any number of natural persons, not less than three, shall file with the governing body of any county of this state an application in writing for authority to incorporate in such county a public corporation under the provisions of this article, and if it shall be made to appear to such governing body that each of said persons is a duly qualified elector of and owner of property in said county and if the governing body of said county shall adopt a resolution which shall be duly entered upon the minutes of such governing body wherein it shall be found and determined that it is wise, expedient, necessary or advisable that such a corporation be formed and that the persons filing said application shall be authorized to proceed to form such corporation, then said persons shall proceed to organize such corporation by executing, acknowledging and filing a certificate of incorporation as provided in this article. No corporation shall be formed under this article unless the application provided for in this section shall be made and unless the resolution provided for in this section shall be adopted. The granting of authority for the incorporation of one public corporation under this article shall not preclude the granting of authority by the governing body of the same county for the incorporation of other public corporations under this article; provided, that such other public corporations shall be required to adopt a name or designation sufficient to distinguish them from any public corporation theretofore incorporated by such county under this article.



Section 11-20-33 - Certificate of incorporation - Contents; execution and acknowledgment.

(a) The certificate of incorporation of any corporation organized under this article shall set forth:

(1) The names and residences of the applicants together with a recital that each of them is an elector of and taxpayer in the county;

(2) The name of the corporation, which shall be The Industrial Development Board of _____ County (the blank space to be filled in with the name of the county) if such name shall be available for use by the corporation and if not available, then the incorporators shall designate some other similar name that is available;

(3) A recital that permission to organize the corporation has been granted by a resolution duly adopted by the governing body of the county and the date of the adoption of such resolution;

(4) The location of the principal office of the corporation (which shall be in the county);

(5) The purposes for which the corporation is proposed to be organized;

(6) The number of directors of the corporation (which shall be not less than three);

(7) The period, if any, for the duration of the corporation (if the duration is perpetual, the fact should be stated); and

(8) Any other matter which the applicants may choose to insert therein which shall not be inconsistent with this article or with the laws of the state of Alabama.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Alabama to take acknowledgments to deeds.



Section 11-20-34 - Certificate of incorporation - Filing with probate judge; examination, approval, and recordation by probate judge.

When executed and acknowledged in conformity with Section 11-20-33, the certificate of incorporation shall be filed with the judge of probate of the county. The judge of probate shall thereupon examine the certificate of incorporation and, if he finds that the recitals contained therein are correct, that the requirements of Section 11-20-33 have been complied with and that the name is not identical with or so nearly similar to that of another corporation already in existence in this state as to lead to confusion and uncertainty, he shall approve the certificate of incorporation and record it in an appropriate book or record in his office. The recording of the certificate shall constitute the findings and approval required by the preceding sentence.

When such certificate has been so made and filed, the applicants shall constitute a public corporation under the name set out in the certificate of incorporation.



Section 11-20-35 - Certificate of incorporation - Amendment.

If any corporation formed under this article has accidentally or inadvertently failed to comply with the requirements of this article in its organization, such omission or defect may be corrected by filing an amendment as provided in this section. The certificate of incorporation of any corporation formed under this article may also at any time and from time to time be amended so as to make any changes therein and add any provisions thereto which might have been included in the certificate of incorporation in the first instance.

Any such amendment shall be effected in the following manner: The board of directors of the corporation shall adopt a resolution proposing such amendment to the certificate of incorporation. The chairman of the board of directors of the corporation shall file with the governing body of the county an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made, which amendment shall be that set forth in the resolution adopted by the board of directors of the corporation. Such governing body shall consider such application and, if it shall by appropriate resolution duly find and determine that it is wise, expedient, necessary or advisable that the proposed amendment be made and shall approve the form of the proposed amendment and shall authorize the amendment to be made, then the chairman of the board of directors of the corporation making such application shall execute an instrument embodying the amendment specified in such application and shall file the same with the judge of probate of the county. The proposed amendment shall be subscribed and acknowledged by the chairman of the board of directors of the corporation and its secretary before an officer authorized by the laws of Alabama to take acknowledgments to deeds. Such judge of probate shall thereupon examine the proposed amendment and, if he finds that the requirements of this section have been complied with and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, he shall approve the amendment and record it in an appropriate book in his office. The recording of the amendment shall constitute the findings and approval required by the preceding sentence. When such amendment has been so made and filed, it shall thereupon become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment.



Section 11-20-36 - Board of directors.

The corporation shall have a board of directors in which all powers of the corporation shall be vested and which shall consist of any number of directors, not less than three, all of whom shall be duly qualified electors of and taxpayers in the county. The directors shall serve as such without compensation except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties under this article. No more than one director shall be an officer or employee of the county, and in no event shall a judge of probate serve as such director. The directors shall be elected by the governing body of the county and they shall be so elected that they shall hold office for staggered terms. At the time of the election of the first board of directors, the governing body of the county shall divide the directors into three groups containing as nearly equal whole numbers as may be possible. The first term of the directors included in the first group shall be two years, the first term of the directors included in the second group shall be four years, the first term of the directors included in the third group shall be six years and thereafter the terms of all directors shall be six years; provided, that if at the expiration of any term of office of any director a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his successor shall be so elected. Any meeting held by the board of directors for any purpose whatsoever shall be open to the public.



Section 11-20-37 - Powers generally; location and operation of projects.

(a) The corporation shall have the following powers, together with all powers incidental thereto or necessary for the performance of those stated in this subsection:

(1) To have succession by its corporate name for the period specified in the certificate of incorporation unless sooner dissolved as provided in this article;

(2) To sue and be sued and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To acquire, whether by purchase, construction, exchange, gift, lease or otherwise, improve, maintain, equip and furnish one or more projects, including all real and personal properties which the board of directors of the corporation may deem necessary in connection therewith and regardless of whether or not any such projects or any part thereof shall then be in existence;

(5) To sell, exchange, donate and convey, to contract to sell, exchange and convey and to grant, with or without additional consideration, options to acquire any or all of its properties whenever its board of directors shall find any such action to be in furtherance of the purposes for which the corporation was organized;

(6) To lease to others for a period not to exceed 40 years any or all of its projects or any part thereof and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof;

(7) To grant to others privileges, licenses or permits for the use of land for the construction and operation of projects and to authorize such lessees or grantees to mortgage their interest, rights and properties to finance the construction, enlargement and improvement of such projects;

(8) To issue its bonds for the purpose of carrying out any of its powers;

(9) As security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof;

(10) To assume obligations secured by a lien on any project or any part thereof that may be acquired, any obligation so assumed to be payable solely out of the revenues and receipts from any or all of its projects or part thereof;

(11) To appoint, employ, contract with and provide for the compensation of such officers, employees and agents, including, but without limitation, engineers, attorneys, architects, construction contractors, management consultants and fiscal advisers, as its business may require;

(12) To provide for such insurance as the board of directors may deem advisable;

(13) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any municipality, county, public corporation or other public entity in the state or any person, or any combination of any of the foregoing; and

(14) To accept gifts, grants, bequests and devises.

(b) Any project or projects of the corporation may be located within or partially within and partially without the county, subject to the following conditions:

(1) No part of a project shall be located more than three miles outside the boundaries of the county;

(2) In no event shall any project or part thereof be located within the corporate limits of a municipality unless the governing body of such municipality has first adopted a resolution consenting to the location of such project or part thereof in such municipality; and

(3) No such project or part thereof shall be located in a county other than the county which authorized the formation of the corporation unless the governing body of such other county has first adopted a resolution consenting to the location of a part of such project in such other county.

(c) The corporation shall not have the power to operate any project as a business other than as a lessor.



Section 11-20-38 - Bonds - Form, terms, denominations, etc.; execution, sale, delivery, redemption, etc.; refunding of bonds.

All bonds issued by the corporation shall be payable solely out of the revenues and receipts derived from the leasing or sale by the corporation of its projects or of any thereof as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued.

Such bonds may be executed and delivered by the corporation at any time and from time to time, may be in such form and denominations and of such tenor and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable at such time or times, not exceeding 40 years from the date thereof, may be payable at such place or places whether within or without the State of Alabama, may bear interest at such rate or rates payable at such time or times and at such place or places and evidence in such manner, may be executed by such officers of the corporation and in such manner and may contain such provisions not inconsistent with this article, all as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued. If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the corporation are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of the bonds, but nothing contained in this section shall be construed to confer on the corporation any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued.

Any bonds of the corporation may be sold at public or private sale in such manner and from time to time as may be determined by the board of directors of the corporation to be most advantageous, and the corporation may pay all expenses, premiums and commissions which its board of directors may deem necessary or advantageous in connection with the issuance thereof.

Any bonds of the corporation at any time outstanding may at any time and from time to time be refunded by the corporation by the issuance of its refunding bonds in such amount as the board of directors may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums, commissions and expenses necessary to be paid in connection with such refunding. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded and regardless of whether or not the bonds to be refunded were issued in connection with the same projects or separate projects and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

All such bonds and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.



Section 11-20-39 - Bonds - Security for payment of principal and interest; remedies upon default.

The principal of and interest on any bonds issued by the corporation shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable and may be secured by a mortgage covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made.

The resolution under which the bonds are authorized to be issued and any such mortgage may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of fees, rates, tolls and charges for the services, facilities and accommodations furnished by the corporation and of the rents for any portions thereof leased by the corporation to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and which are not in conflict with the provisions of this article.

In the event of default in such payment or in any agreements of the corporation made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage executed as security therefor, such payment or agreement may be enforced by mandamus, the appointment of a receiver or by foreclosure of any such mortgage or any one or more of said remedies.



Section 11-20-40 - Bonds - Notice of resolution authorizing issuance of bonds; limitation period for actions, etc., as to validity of proceedings for issuance of bonds, etc.

Upon the adoption by the board of directors of any resolution providing for the issuance of bonds, the corporation may, in its discretion, cause to be published once a week for two consecutive weeks, in a newspaper published in the county a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of the corporation: "_____, a public corporation under the laws of the State of Alabama, on the ___ day of _____, authorized the issuance of $_____ principal amount of revenue bonds of the said corporation for purposes authorized in the act of the Legislature of Alabama under which the said corporation was organized. Any action or proceeding questioning the validity of the said bonds, the pledge and mortgage to secure the same, any lease or sale of the project to be financed by said bonds, or the proceedings authorizing the same must be commenced within 20 days after the first publication of this notice."

Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of such bonds or the validity of the pledge and mortgage made therefor or the lease or sale of the project to be financed by said bonds must be commenced within 20 days after the first publication of such notice. After the expiration of the said period, no right of action or defense questioning or attacking the validity of the said proceedings or of the said bonds or the said pledge or mortgage or the lease or sale of the project to be financed by said bonds shall be asserted, nor shall the validity of the said proceedings or of the said bonds or the said pledge or mortgage or the lease or sale of the project to be financed by said bonds be open to question in any court on any ground whatsoever except in an action or proceeding commenced within such period.



Section 11-20-41 - Borrowing of money for temporary use and issuance of temporary revenue bonds or notes as evidence thereof.

The corporation may, in addition to the other powers granted in this article, borrow money for temporary use for any of its corporate purposes and in evidence of such borrowing issue from time to time revenue bonds or notes maturing not later than three years from the date of issuance.

Any such temporary borrowing may be made in anticipation of the sale and issuance of long term revenue bonds, and in such event the principal proceeds from the sale of such long term revenue bonds shall, to the extent necessary, be used for payment of the principal of and the interest on the temporary revenue bonds or notes issued in anticipation of the sale and issuance of such long term revenue bonds.



Section 11-20-42 - Liability of county upon bonds, obligations, agreements, etc., of corporations.

The county shall not in any event be liable for the payment of the principal of or interest on any bonds of the corporation or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever which may be undertaken by the corporation, and none of the bonds of the corporation or any of its agreements or obligations shall be construed to constitute an indebtedness of the county within the meaning of any constitutional or statutory provision whatsoever.



Section 11-20-43 - Disposition of net earnings.

The corporation shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation; except, that in the event the board of directors of the corporation shall determine that sufficient provision has been made for the full payment of expenses, bonds and other obligations of the corporation, then any net earnings of the corporation thereafter accruing shall, at the option of the board of directors, be used to pay the cost of extensions and improvements to any of its projects or paid to the county with respect to which the corporation was organized.



Section 11-20-44 - Conveyances, etc., of assets to corporations by other public corporations; assumption of obligations or indebtedness of corporations making conveyances, etc.

Any public corporation organized pursuant to the provisions of any other law of this state may, either with or without the payment of pecuniary consideration, transfer, assign or convey all or any part of its assets, including, but without limitation, land, interests in land, improvements, buildings, structures, roads, utility facilities, cash and any facilities which would be a part of a project, to any corporation organized pursuant to the provisions of this article, and any corporation so organized under the provisions of this article is authorized to assume any obligation or indebtedness of any such other public corporation making such a conveyance, transfer or assignment, provided such indebtedness is payable solely out of the revenues and income of a project or of the facilities and assets so transferred, assigned or conveyed.



Section 11-20-45 - Authority and procedure for dissolution of corporations; disposition of funds and properties thereof upon dissolution.

Whenever the board of directors of the corporation shall by resolution determine that the purposes for which the corporation was formed have been substantially complied with and all bonds theretofore issued and all obligations theretofore incurred by the corporation have been fully paid, the then members of the board of directors of the corporation shall thereupon execute and file for record in the office of the judge of probate of the county in which the corporation is organized a certificate of dissolution reciting such facts and declaring the corporation to be dissolved. Such certificate of dissolution shall be executed under the corporate seal of the corporation.

Upon the filing of such certificate of dissolution, the corporation shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the county and possession of such funds and properties shall forthwith be delivered to such county.



Section 11-20-46 - Documents of corporations may be filed for record without payment of taxes or certain fees.

The certificate of incorporation of the corporation or any amendment thereof, any deeds or other documents whereby properties are conveyed over to the corporation, any mortgages executed by the corporation, any leases made by the corporation and the certificate of dissolution of the corporation may all be filed for record in the office of the judge of probate of the county in which the corporation is organized without the payment of any tax or fees other than such fees as may be authorized by law for recording of such instruments.



Section 11-20-47 - Exemptions of corporations - Taxation.

The corporation, all properties at any time owned by it and income therefrom of the corporation, all bonds issued by the corporation and the income therefrom, conveyances by or to the corporation and leases and mortgages by or to the corporation shall be exempt from all taxation in the State of Alabama. No license or excise tax may be imposed on any corporation in respect of the privilege of engaging in any of the activities authorized by this article.



Section 11-20-48 - Exemptions of corporations - Usury and interest laws.

Each corporation organized under the provisions of this article is hereby exempted from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.



Section 11-20-49 - Exemptions of corporations - Competitive bid laws.

Each corporation organized under the provisions of this article, and all contracts made by such corporations, shall be exempt from the provisions and requirements of Sections 41-16-50 through 41-16-63.



Section 11-20-50 - Construction of article.

Neither this article nor anything contained in this article shall be construed as a restriction or limitation upon any powers which the corporation might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers.






Article 3 - Agricultural Authorities for Advancement of Humanities

Section 11-20-70 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 9, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) An agriculture authority may be established in any county to construct and operate facilities to promote agricultural businesses, operations, and commodities, workforce development, and economic development within the county as further provided in this article. The operational area of an agriculture authority may not extend beyond the boundaries of the county in which an agriculture authority is incorporated.

(b) Any number of natural persons who are residents and qualified electors in the county may file an application in writing with the county commission for authority to incorporate and organize an agriculture authority. If the application is approved, the county commission shall adopt a resolution declaring it to be wise, expedient, and beneficial to the county that the agriculture authority be formed and that the persons filing the application are authorized to form the authority. An agriculture authority may not be formed under this article unless the application is approved by the county commission and the resolution required herein is adopted.

(c) Once the county commission has approved the application as provided in subsection (b), the persons seeking incorporation of an agriculture authority shall file articles of incorporation with the office of the judge of probate that do all of the following:

(1) Contain a statement that the incorporators propose to incorporate an agriculture authority pursuant to this article.

(2) State the authorized operational area of the proposed authority within the county.

(3) State that the county commission has approved the application for an agriculture authority and has adopted a resolution declaring that it is expedient that the proposed authority be formed by approving the written application.

(d) The application shall be accompanied by articles of incorporation that include all of the following:

(1) A designation of the authorized operational area of the authority which shall be considered an agriculture center, including the name of each municipality within the authorized operational area, which may not extend beyond the boundaries of the county in which the authority is incorporated.

(2) The names of the incorporators of the authority and a statement that each is qualified to incorporate the authority.

(3) The name of the authority, which must include the words Agriculture Authority or Agriculture Center Authority and be reasonably descriptive of the operational area of the authority.

(4) The period of the authority, which may be perpetual.

(5) The location of the principal office of the authority, which shall be within the boundaries of the county.

(6) A statement that the authority is organized pursuant to this article.

(7) If the exercise by the authority of any of its powers is to be in any way prohibited, limited, or conditioned, a statement of the terms of the prohibition, limitation, or condition.

(8) The number of directors, which may not exceed seven, and the duration of their respective terms of office, which may not exceed six years.

(9) The manner of appointing directors, which shall be a combination of appointment by the county commission and appointment by the legislative delegation for the authorized operational area of the authority; provided, however, a majority of the directors must be appointed by the legislative delegation.

(10) Any provision not inconsistent with this article relating to the dissolution of the authority.

(11) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this article or with state law.

(e) The articles shall be signed by each of the incorporators.

(f) Upon the filing for record of the articles with the office of the judge of probate, the authority shall come into existence and shall constitute a public corporation under the name set forth in its articles of incorporation. The acceptance of articles for recording by the judge of probate shall be conclusive evidence of the due, legal, and valid incorporation of the agriculture authority in all courts. The judge of probate shall record the articles in an appropriate book in his or her office. There shall be no filing fee or recording taxes due or payable on account of the filing for record of the articles.

(g) Notwithstanding any other provision of this article, the articles of incorporation or legal existence of an agriculture authority shall not be deemed invalid for the sole reason that the articles of incorporation of the authority fail to specify an authorized operational area, and every agriculture authority whose articles of incorporation fail to specify an authorized operational area, but are otherwise formed in accordance with this article, may do all things contemplated by this article as if the agriculture authority had designated as its authorized operational area the county of incorporation.



Section 11-20-71 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 9, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The board of directors of an agriculture authority shall be as specified in the articles and in accordance with Section 11-20-70.

(b) Each agriculture authority shall have a chair, vice chair, secretary, and treasurer to be elected by the board of directors. The offices of secretary and treasurer may, but need not, be held by the same person. A majority of the directors shall constitute a quorum for the transaction of business. The officers and directors shall serve for the terms provided for in the articles. A director may not draw any salary for any service rendered or for any duty performed as director. The duties of the chair, vice chair, secretary, and treasurer shall be those as are customarily performed by such officers and as may be prescribed by the board of directors from time to time.

(c) All directors shall serve until their successors are duly appointed or until they cease to be qualified. Vacancies on the board shall be filled as provided for in the articles, but any individual appointed to fill a vacancy shall serve only for the unexpired portion of the term. In the event any uncertainty arises as to the terms of office of the directors, the county commission or individual authorized to appoint the directors may clarify the term by adoption of an appropriate resolution or by execution of an appropriate certificate, and the term of office shall be as so clarified.

(d) All proceedings of the board of directors of an agriculture authority shall be reduced to writing by the secretary of the authority and shall be signed by at least two directors present at the proceedings. Copies of the proceedings, when certified by the secretary under the seal of the agriculture authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.

(e) Directors of an agriculture authority must be residents and qualified electors of the county within the authorized operational area of the authority. If any director ceases to be a resident of the county, he or she shall cease to be a director, and the position shall remain vacant until a successor is appointed in accordance with the articles and this article.

(f) A director of an agriculture authority may not have an interest, directly or indirectly, in any contract of work, material, or services, or the profits therefrom, to be furnished or performed for the authority under this article if the director has, directly or indirectly, more than a 10 percent interest in any business, firm, or corporation, or profits thereof, furnishing or providing work, materials, or services.



Section 11-20-72 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 9, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The articles of an agriculture authority may at any time be amended in the manner provided in this section. The board of directors shall first adopt a resolution proposing an amendment to the articles, setting forth the full text of the amended language. An amendment may be made for the sole purpose of altering, in accordance with this article, the authorized operational area of the authority, provided the articles may not be amended to extend the operational area of the authority beyond the boundaries of the county in which the authority is incorporated.

(b) After the adoption by the board of directors of an agriculture authority of a resolution proposing an amendment to the articles, the chair and the secretary shall sign and file with the county commission of the appropriate county a written application in the name and on behalf of the authority, under its seal, requesting that the county commission adopt a resolution approving the proposed amendment, and accompanied by a copy of the resolution adopted by the board of directors proposing the amendment to the articles. As promptly as may be practicable after the filing of the application, the county commission shall review the application and shall adopt a resolution either denying the application or approving and authorizing the proposed amendment. A proposed amendment shall not take effect unless approved by the county commission. The resolution need not be published or posted and need not be offered for more than one reading.

(c) Following the adoption of a resolution approving the proposed amendment by the county commission, the chair and the secretary shall sign and file for record in the office of the judge of probate a certificate in the name and on behalf of the authority, under its seal, reciting the adoption of resolutions by the board and by the county commission and setting forth the proposed amendment. The judge of probate shall record the certificate in an appropriate book in his or her office. When the certificate has been so filed and recorded, the amendment shall become effective, and the articles shall be amended as provided in the amendment.



Section 11-20-73 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 9, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) An agriculture authority shall have the following powers, which it may exercise in the agriculture authority's authorized operational area:

(1) To have succession by its corporate name until dissolved as provided in this article.

(2) To adopt bylaws making provisions for its actions not inconsistent with this article.

(3) To institute and defend legal proceedings in any court of competent jurisdiction and proper venue; provided, however, that the board may not be sued in any trial court other than the courts of the county of incorporation; provided, further, that the officers, directors, agents, and employees of an agriculture authority may not be sued for their actions in behalf of the authority except for actions that are unreasonable or known by the person to be unlawful or are performed with reckless disregard for the lawfulness of such actions.

(4) To plan for construction and development of an agriculture center within the operational area of the agriculture authority on property owned by the authority. Construction and development may include any or all of the following:

a. Buildings to hold offices for use by the federal government, the state or any agency of the state, the county, or one or more municipalities within the county.

b. Buildings to house or accommodate public facilities of the federal government, the state or any agency of the state, the county, or one or more municipalities within the county.

c. Streets, boulevards, walkways, parkways, parks, or other places of recreation.

d. Monuments, statues, or other structures beautifying the agriculture center.

e. Community houses or meeting houses or auditoriums.

f. Arenas, convention halls, or convention sites.

g. Music halls, art museums, art exhibits, or other exhibits for the advancement of the humanities and cultural development.

(5) To acquire property and rights and interests in property by gift, grant, lease, or purchase.

(6) To accept or receive gifts, bequests, and devises.

(7) To have and use a corporate seal and alter the seal at its pleasure.

(8) To appoint officers, agents, employees, and attorneys and to fix their compensation.

(9) To hire professionals and enter into contracts for their services in designing and supervising the construction of any building, agriculture center, auditorium, arena, convention hall, music hall, art museum, place of recreation, art exhibit, office building, or other structure that it desires to construct.

(10) To make and enter into contracts and to execute all instruments necessary or convenient to lease or purchase and own real or personal property to be used for the furtherance of the purposes for the accomplishment of which the authority is created.

(11) To plan for programs and exhibits in the agriculture center for the advancement of the agricultural, cultural, and workforce development interests of the citizens of the county and of the municipalities thereof.

(12) To purchase or lease real property and rights or easements therein necessary or convenient for its purposes and to use the same so long as its existence shall continue.

(13) To accept pledges of revenues or grants of money from any person or governmental entity.

(14) To lease its property to any person or governmental entity.

(15) To enter into financing agreements with federal or state agencies that may require the authority to mortgage its property.

(16) To plan for programs and exhibits in the agriculture center for the advancement of agricultural and workforce development interests in the county.

(b) Contracts of an agriculture authority shall be executed in the name of the authority by the chair and attested by the secretary of the authority. The board may provide by resolution for a different form for the execution of a contract by an officer or agent other than the chair and secretary. A contract, irrespective of its form and of the persons executing the contract, shall not be binding unless the contract is authorized or ratified by the board.

(c) An agriculture authority may deposit its funds not needed to meet expenses or obligations in any bank or building and loan association, provided the deposit is fully insured by a federal corporation or agency of the federal government insuring deposits in financial institutions.



Section 11-20-74 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 9, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Subject to the conditions, qualifications, and restrictions set forth in subsection (b), an agriculture authority may borrow money from any person or governmental entity. As security for any money borrowed, together with interest thereon, and any obligations incurred or assumed, an agriculture authority may mortgage, pledge, or otherwise transfer and convey its real, personal, and mixed property, or any part or parts thereof, whether then owned or thereafter acquired, including any franchises then owed or thereafter adopted and all or any part of any funds of the authority. In a resolution authorizing the mortgage given to secure the payment thereof, an agriculture authority, in addition to its other powers, shall have the power to agree with the several holders of the mortgage to make, enter, and perform covenants and agreements as to all of the following:

(1) The conduct, management, and maintenance of the properties held by the authority or of the activities, operations, and enterprises then or thereafter conducted by the authority.

(2) Insurance of the properties of the authority.

(3) Restrictions on the exercise of the powers of the authority to dispose or to limit or regulate the use of all or any part of the properties of the authority.

(4) The use and disposition of any moneys of the authority, including taxes payable to the authority under any act of the Legislature heretofore or hereafter adopted and revenues derived or to be derived from the activities, operations, and enterprises of all or any part of the properties of the authority, including any part or parts theretofore constructed or acquired and any parts, extensions, replacements, or improvements thereafter constructed or acquired.

(5) The setting aside of the taxes payable to the authority under any act of the Legislature heretofore or hereafter adopted or use of the revenues or the moneys of the authority or reserves and sinking funds, and the source, custody, security, regulation, application, and disposition thereof.

(6) The assumption or payment or discharge of any indebtedness, liens, or other claims relating to any part of the properties of the authority or any obligations constituting, or which may constitute, a lien on the properties or any part thereof.

(7) Limitations or other evidences of indebtedness or upon the incurrence of indebtedness of the authority.

(b) The power vested in an agriculture authority to pledge taxes to be paid to the authority or to pledge revenue of the authority shall not be construed as undertaking or purporting to empower the authority to pledge any tax or any revenue if the pledge is prohibited by the Constitution of Alabama of 1901. It is expressly provided that the authority shall have the power to pledge any tax paid to the authority or revenue of the authority, the pledge of which is authorized by the Constitution of Alabama of 1901.

(c) The powers and authority set forth in this section shall only be exercised if necessary in order for the authority to receive federal funding or grants for any projects or activities of the authority.



Section 11-20-75 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 9, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The board of directors of an authority may appoint an advisory council consisting of up to 10 members to advise the board. The advisory council members shall serve two-year terms, and are not required to be residents of the county of incorporation. Members may be appointed to additional terms by the board to serve on the advisory council.



Section 11-20-76 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 9, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The county of incorporation and each municipality in the county may lease, sell, donate, or otherwise convey to an agriculture authority real or personal property, including park properties, without authorization by election of the qualified voters of the county or of the municipality; and the county and each municipality thereof are authorized, but not required, to appropriate public funds of the county or of the municipality, as the case may be, to the authority to be used by the authority for purposes enumerated in this article. The county shall not lease, sell, donate, or convey any property to the authority, or appropriate any money to the authority, unless the county commission has determined that the lease, sale, donation, conveyance, or appropriation will benefit the people of the county or municipality to such an extent as to fully warrant and justify the lease, sale, donation, conveyance, or appropriation.



Section 11-20-77 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 9, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This article shall not be construed to limit the right, power, or authority of any municipality to operate facilities similar to the facilities provided for by this article. It is expressly provided that this article shall not in any way affect any auditorium, art museum, or other facility presently owned or hereafter acquired by any municipality, whether situated in the agriculture center or elsewhere.



Section 11-20-78 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 9, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) An agriculture authority may be dissolved by the adoption by its board of directors of a resolution recommending its dissolution and the approval of such dissolution and the proposed articles of dissolution by the appropriate county commission. The resolution need not be published or posted and need not be offered for more than one reading. Upon receiving necessary approval under this section, the chair and secretary of the dissolved authority shall execute articles of dissolution reciting that such resolutions have been adopted and that the authority has been dissolved. The articles of dissolution shall be filed with the judge of probate, who shall record them in an appropriate book.

(b) Upon dissolution of an agriculture authority, all rights, property interests, assets, and obligations of the authority shall be transferred to the county.



Section 11-20-79 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 9, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

An agriculture authority may permit the consumption of alcoholic beverages any day of the week, purchased from licensees of the Alcoholic Beverage Control Board, to be consumed by purchasers within the boundaries of the agriculture center.



Section 11-20-80 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 9, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

An agriculture authority is exempt from all municipal planning boards and municipal planning board requirements and all municipal zoning ordinances.



Section 11-20-81 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 9, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) An agriculture authority is exempt from the payment of all state, county, and municipal sales and use taxes.

(b) Any county or municipal sales and use tax proceeds that are collected by an agriculture authority and remitted to a local taxing authority shall be rebated by that local taxing authority to the agriculture authority.

(c) An agriculture authority is exempt from paying all state, county, and local ad valorem taxes.









Chapter 21 - ACQUISITION OF WATERWORKS PLANTS OR DISTRIBUTION SYSTEMS.

Section 11-21-1 - Power of counties to purchase.

Any county in the state shall have the power and authority to purchase or acquire, and to operate, and to assume any indebtedness connected with, any waterworks plant or water distribution system, or both, located in the county and owned by any municipality located within the county or by any public corporation organized under the laws of this state upon such consideration as shall be agreed upon.



Section 11-21-2 - Power of municipalities to sell.

Any municipality in the state shall have the power and authority to sell, convey, and transfer any waterworks plant or water distribution system, or both, owned by it to the county in which the municipality is located, upon such consideration as may be agreed upon, including the assumption of any indebtedness connected with any such system.



Section 11-21-3 - Publication of notice.

At least 30 days prior to the consummation of any such sale, conveyance, or transfer, the municipality shall cause to be published at least once in a newspaper having general circulation within the municipality, a copy of the ordinance authorizing such sale, transfer, or conveyance.



Section 11-21-4 - No election required.

No election of any nature shall be required for the exercise or implementation of any power or authority granted by this chapter.






Chapter 22 - PUBLIC PARK AND RECREATION BOARDS.

Section 11-22-1 - Definitions.

For the purposes of this chapter, the following terms shall have the respective meanings ascribed by this section:

(1) CORPORATION. Any corporation organized pursuant to the provisions of this chapter.

(2) COUNTY. Any county in this state with respect to which a corporation may be organized.

(3) GOVERNING BODY. The county commission.

(4) MORTGAGE. A mortgage or a mortgage and deed of trust.

(5) PROJECT. Any land or any interest therein, including forests, rivers, streams, waterways, and lakes, and any buildings or other improvements thereon, and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for a public park, and all buildings, facilities, and improvements incident thereto or useful in connection therewith, including but without limitation, picnic areas, camp sites, trailer sites, cabins, lodges, roads and trails for hiking, bicycling, or horseback riding, nature trails, botanical gardens, zoos, museums, exhibition areas, comfort stations, athletic fields, golf courses, tennis and badminton courts, bowling alleys, skeet, trap, rifle and archery ranges, swimming pools, bathhouses, beaches, docks and marinas, club houses, boats, rides, amusement facilities, boating facilities, areas and facilities for fishing and hunting, areas and facilities for aquatic entertainment and sports, stadiums, coliseums, arenas, grandstands, auditoriums, meeting halls, pavilions, centers for cultural entertainment, music, drama, exhibitions and exhibits, amphitheatres, administrative or office buildings, and public accommodation facilities as hereinafter defined.

(6) PUBLIC ACCOMMODATION FACILITIES. Buildings, facilities, and improvements for the accommodation of visitors to any such public park, including without limitation of the foregoing, motels, restaurants, coffee shops, stores to provide groceries, drugs and other items, sports, gift and souvenir shops, boat service and storage facilities, and launderettes; provided, that nothing contained in this chapter is intended to authorize any such corporation itself to operate as a commercial enterprise any such shops, boat service and storage facilities, stores, motels, or restaurants.



Section 11-22-2 - Intent of Legislature.

It is the intention of the Legislature by the passage of this chapter to promote the public health and general welfare by authorizing the incorporation in the several counties in this state of public corporations to acquire, enlarge, improve, expand, own, operate, lease, and dispose of properties to the end that such corporations may be able to promote public interest and participation in sports, athletics, and recreational activities and to provide or improve public parks in this state, including all buildings, facilities, and improvements incident thereto or useful in connection therewith. It is the further intent of the Legislature by the passage of this chapter to vest such public corporations with all powers that may be necessary to enable them to accomplish such purposes. This chapter shall be liberally construed in conformity with the said intention.



Section 11-22-3 - Application for authority to incorporate; resolution of approval; incorporation of more than one corporation.

Whenever any number of natural persons, not less than three, shall file with the governing body of any county of this state an application in writing for authority to incorporate in such county a public corporation under the provisions of this chapter, and shall set forth in said application a brief description of the project to be acquired or improved by such corporation, and if it shall be made to appear to such governing body that each of said persons is a duly qualified elector of and owner of property in said county and if the governing body of said county shall adopt a resolution which shall be duly entered upon the minutes of such governing body wherein it shall be found and determined that there is a public need for the proposed project, that it is wise, expedient, necessary, or advisable that such a corporation be formed and that the persons filing said application shall be authorized to proceed to form such corporation, then said persons shall proceed to organize such corporation by executing, acknowledging, and filing a certificate of incorporation as herein provided. No corporation shall be formed unless the application provided for herein shall be made and unless the resolution provided for herein shall be adopted; provided, that the inadequacy of the description of the proposed project in the application for incorporation shall not affect the validity of the incorporation of such corporation. The granting of authority for the incorporation of one public corporation under this chapter shall not preclude the granting of authority by the governing body of the same county for the incorporation of other public corporations hereunder; provided, that such other public corporations shall be required to adopt a name or designation sufficient to distinguish them from any public corporation theretofore incorporated by such county under this chapter.



Section 11-22-4 - Certificate of incorporation - Contents; execution.

(a) The certificate of incorporation of any corporation organized under this chapter shall set forth:

(1) The names of the applicants, together with a recital that each of them is an elector of and taxpayer in the county;

(2) The name of the corporation, which shall be "the public park and recreation board of _____ County" (the blank space to be filled in with the name of the county), if such name shall be available for use by the corporation and if not available, or if the incorporators desire some other name, then the incorporators shall designate some other similar name that is available;

(3) A recital that permission to organize the corporation has been granted by a resolution duly adopted by the governing body of the county and the date of the adoption of such resolution;

(4) The location of the principal office of the corporation (which shall be in the county);

(5) The purposes for which the corporation is proposed to be organized, which purposes shall be those set forth in the application for authority to incorporate;

(6) The number of directors of the corporation (which shall be not less than three);

(7) The period for the duration of the corporation (if the duration is perpetual, the fact should be stated); and

(8) Any other matter which the applicants may choose to insert therein which shall not be inconsistent with this chapter or with the laws of the State of Alabama.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Alabama to take acknowledgments to deeds.



Section 11-22-5 - Certificate of incorporation - Filing and recording.

When executed and acknowledged in conformity with Section 11-22-4, the certificate of incorporation shall be filed with the judge of probate of the county. The judge of probate shall thereupon examine the certificate of incorporation and, if he finds that the recitals contained therein are correct, that the requirements of Section 11-22-4 have been complied with and that the name is not identical with or so nearly similar to that of another corporation already in existence in this state as to lead to confusion and uncertainty, he shall approve the certificate of incorporation and record it in an appropriate book or record in his office. When such certificate has been so made, filed, and approved, the applicants shall constitute a public corporation under the name set out in the certificate of incorporation.



Section 11-22-6 - Certificate of incorporation - Amendments.

If any corporation formed under this chapter has accidentally or inadvertently failed to comply with the requirements hereof in its organization, such omission or defect may be corrected by filing an amendment as provided in this section. The certificate of incorporation of any corporation formed under this chapter may also at any time and from time to time be amended so as to make any changes therein and add any provisions thereto which might have been included in the certificate of incorporation in the first instance. Any amendment shall be effected in the following manner: The members of the board of directors of the corporation shall file with the governing body of the county an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made. Such governing body shall consider such application and, if it shall by appropriate resolution duly find and determine that it is wise, expedient, necessary, and advisable that the proposed amendment be made, and if an additional project or projects are proposed, that there is a public need therefor, and shall approve the form of the proposed amendment and shall authorize the amendment to be made, then the persons making such application shall execute an instrument embodying the amendment specified in such application and shall file the same with the judge of probate of the county. The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Alabama to take acknowledgments to deeds. Such judge of probate shall thereupon examine the proposed amendment and, if he finds that the requirements of this section have been complied with and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, he shall approve the amendment and record it in an appropriate book in his office. When such amendment has been so made, filed and approved, it shall thereupon become effective, and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation shall be amended except in the manner provided in this section.



Section 11-22-7 - Board of directors.

The corporation shall have a board of directors in which all powers of the corporation shall be vested and which shall consist of any number of directors, not less than three, all of whom shall be duly qualified electors of and taxpayers in the county. The directors shall serve as such without compensation; except, that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties hereunder. No director shall be an officer or employee of the county. The directors shall be elected by the governing body of the county, and they shall be so elected that they shall hold office for staggered terms. At the time of the election of the first board of directors, the governing body of the county shall divide the directors into three groups containing as nearly equal whole numbers as may be possible. The first term of the directors included in the first group shall be two years, the first term of the directors included in the second group shall be four years, the first term of the directors included in the third group shall be six years, and thereafter the terms of all directors shall be six years; provided, that if at the expiration of any term of office of any director a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his successor shall be so elected. Any meeting held by the board of directors for any purpose whatsoever shall be open to the public.



Section 11-22-8 - Powers generally; projects partially within county.

(a) The corporation shall have the following powers together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To have succession by its corporate name for the period specified in the certificate of incorporation unless sooner dissolved as hereinafter provided;

(2) To sue and be sued and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise, to improve, maintain, equip, furnish, own, and operate one or more projects, including all real and personal properties which the board of directors of the corporation may deem necessary in connection therewith and regardless of whether or not any such projects or any part thereof shall then be in existence;

(5) To fix, prescribe and collect rates, fees, tolls, charges, or rentals for the use of any of its facilities and for services, facilities, and accommodations furnished by it or any of its facilities;

(6) To adopt and enforce rules and regulations relative to the use or occupancy of any of its facilities or services;

(7) To promote, sponsor, and operate tournaments, shows, exhibitions, exhibits, athletic events, and educational, cultural, recreational, amusement and other activities;

(8) To sell, exchange, and convey, to contract to sell, exchange, and convey and to grant options to acquire any or all of its properties whenever its board of directors shall find any such action to be in furtherance of the purposes for which the corporation was organized;

(9) To lease to others for a period not to exceed 40 years any or all of its projects or any part thereof, including public accommodation facilities and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof;

(10) To grant privileges, licenses, concessions, or permits for the operation of any of its public accommodation facilities;

(11) To lease land to others for a period not to exceed 40 years, or to grant to others privileges, licenses, or permits for the use of land for the construction and operation of public accommodation facilities and to authorize such lessees or grantees to mortgage their interest, rights, and properties to finance the construction, enlargement, and improvement of such public accommodation facilities;

(12) To issue its bonds for the purpose of carrying out any of its powers;

(13) As security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof;

(14) To assume obligations secured by a lien on, or payable out of or secured by a pledge of, the revenues and receipts from any or all of its projects, or any part thereof that may be acquired, and obligation so assumed to be payable solely out of the revenues and receipts from any or all of its projects, or part thereof;

(15) To appoint, employ, contract with, and provide for the compensation of such officers, employees, and agents, including but without limitation engineers, attorneys, architects, construction contractors, management consultants, and fiscal advisers as its business may require;

(16) To provide for such insurance as the board of directors may deem advisable;

(17) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any municipality, county, public corporation, or other public entity in the state, any person or any combination of any of the foregoing;

(18) To enter into a management agreement or agreements with any person or corporation for the management of any or all of its projects or part thereof; and

(19) To accept gifts, grants, bequests, and devises.

(b) Any project or projects of the corporation may be located within or partially within and partially without the county, subject to the following conditions:

(1) No part of a project shall be located more than 30 miles outside the boundaries of the county;

(2) In no event shall any project or part thereof be located within the corporate limits of a municipality unless the governing body of such municipality has first adopted a resolution consenting to the location of such project or part thereof in such municipality; and

(3) No such project or part thereof shall be located in a county other than the county which authorized the formation of the corporation unless the governing body of such other county has first adopted a resolution consenting to the location of such project or part thereof in such county.



Section 11-22-9 - Bond issues - Funds for payment; execution; form; redemption; sale; refunding; negotiable instruments.

(a) All bonds issued by the corporation shall be payable solely out of the revenues and receipts derived from the operation, leasing or sale by the corporation of its projects or of any thereof as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued.

(b) Such bonds may be executed and delivered by the corporation at any time and from time to time, may be in such form and denominations and of such tenor and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable at such time or times not exceeding 40 years from the date thereof, may be payable at such place or places whether within or without the State of Alabama, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the corporation and in such manner and may contain such provisions not inconsistent herewith, all as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued.

(c) If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the corporation are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of the bonds, but nothing herein contained shall be construed to confer on the corporation any right to redeem any bonds except as may be provided in the proceedings under which they shall be issued.

(d) Any bonds of the corporation may be sold at public or private sale in such manner and from time to time as may be determined by the board of directors of the corporation to be most advantageous, and the corporation may pay all expenses, premiums and commissions which its board of directors may deem necessary or advantageous in connection with the issuance thereof.

(e) Issuance by the corporation of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds unless in the proceedings authorizing such prior issue the right was reserved to issue subsequent bonds on a parity with such prior issue.

(f) Any bonds of the corporation at any time outstanding may at any time and from time to time be refunded by the corporation by the issuance of its refunding bonds in such amount as the board of directors may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums, commissions and expenses necessary to be paid in connection with such refunding. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(g) All such bonds and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.



Section 11-22-10 - Bond issues - Securing of principal and interest; mortgages and deeds of trust; default.

The principal of and interest on any bonds issued by the corporation shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable and may be secured by mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made. The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of fees, rates, tolls and charges for the services, facilities and accommodations furnished by the corporation and of the rents for any portion thereof leased by the corporation to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and which are not in conflict with the provisions hereof. Each pledge, agreement, mortgage or deed of trust made for the benefit or security of any of the bonds of the corporation shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid. In the event of default in such payment or in any agreements of the corporation made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security therefor, such payment or agreement may be enforced by mandamus, the appointment of a receiver or by foreclosure of any such mortgage or deed of trust, or any one or more of said remedies.



Section 11-22-11 - Bond issues - Notice of authorization of issuance; contesting of validity.

Upon the adoption by the board of directors of any resolution providing for the issuance of bonds, the corporation may, in its discretion, cause to be published once a week for two consecutive weeks, in a newspaper published in the county, a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of the corporation:

"_____, a public corporation under the laws of the State of Alabama, on the ____ day of _____, authorized the issuance of $_____ principal amount of revenue bonds of the said corporation for purposes authorized in the act of the Legislature of Alabama under which the said corporation was organized. Any action or proceeding questioning the validity of the said bonds, or the pledge and mortgage or deed of trust to secure the same, or the proceedings authorizing the same, must be commenced within 20 days after the first publication of this notice."

Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of any such bonds or the validity of the pledge and mortgage or deed of trust made therefor must be commenced within 20 days after the first publication of such notice. After the expiration of the said period no right of action or defense questioning or attacking the validity of the said proceedings or of the said bonds, or the said pledge or mortgage or deed of trust shall be asserted, nor shall the validity of the said proceedings or of the said bonds or the said pledge or mortgage or deed of trust be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 11-22-12 - Temporary borrowing.

The corporation may, in addition to the other powers granted in this chapter, borrow money for temporary use for any of its corporate purposes and in evidence of such borrowing issue from time to time revenue bonds or notes maturing not later than 18 months from date of issuance. Any such temporary borrowing may be made in anticipation of the sale and issuance of long-term bonds, and in such event the principal proceeds from the sale of such long-term bonds shall, to the extent necessary, be used for payment of the principal of and the interest on the temporary bonds or notes issued in anticipation of the sale and issuance of such long-term bonds. Any such temporary borrowing may also be made with respect to a project simultaneously with or after the sale and issuance of long-term bonds issued with respect to such project if, under the terms of the proceedings under which such long-term bonds are issued, the proceeds therefrom or any part thereof may not be used or released until completion of the project with respect to which issued or other similar contingency. In such case, the principal proceeds from the long-term bonds shall, when released and to the extent necessary, be applied for payment of the principal of and the interest on such temporary bonds or notes.



Section 11-22-13 - Tax exemptions.

The corporation, the property and income of the corporation, all bonds issued by the corporation, the income from such bonds, conveyances by or to the corporation and leases, mortgages and deeds of trust by or to the corporation shall be exempt from all taxation in the State of Alabama. No sales, use, license or excise tax may be imposed on any corporation in respect of the privilege of engaging in any of the activities authorized by this chapter.



Section 11-22-14 - Liability of county.

The county shall not in any event be liable for the payment of the principal of or interest on any bonds of the corporation, or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever which may be undertaken by the corporation, and none of the bonds of the corporation or any of its agreements or obligations shall be construed to constitute an indebtedness of the county within the meaning of any constitutional or statutory provisions whatsoever.



Section 11-22-15 - Nonprofit status; disposition of surplus revenue.

The corporation shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation; except, that in the event the board of directors of the corporation shall determine that sufficient provision has been made for the full payment of expenses, bonds and other obligations of the corporation, then any net earnings of the corporation thereafter accruing shall, at the option of the board of directors, be used to pay the cost of extensions and improvements to any of its projects or paid to the county with respect to which the corporation was organized.



Section 11-22-16 - Dissolution.

Whenever the board of directors of the corporation shall by resolution determine that the purposes for which the corporation was formed have been substantially complied with and all bonds theretofore issued and all obligations theretofore incurred by the corporation have been fully paid, the then members of the board of directors of the corporation shall thereupon execute and file for record in the office of the judge of probate of the county in which the corporation is organized a certificate of dissolution reciting such facts and declaring the corporation to be dissolved. Such certificate of dissolution shall be executed under the corporate seal of the corporation. Upon the filing of such certificate of dissolution, the corporation shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the county, and possession of such funds and properties shall forthwith be delivered to such county.



Section 11-22-17 - Recordation of instruments.

The certificate of incorporation of the corporation or any amendment thereof, any deeds or other documents whereby properties are conveyed over to the corporation, any mortgages or deeds of trust or leases executed by the corporation and the certificate of dissolution of the corporation may all be filed for record in the office of the judge of probate of the county in which the corporation is organized without the payment of any tax or fees other than such fees as may be authorized by law for recording of such instruments.



Section 11-22-18 - Construction of chapter.

Neither this chapter nor anything herein contained shall be construed as a restriction or limitation upon any powers which the corporation might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceeding, notice, or approval shall be required for the organization of the corporation or the issuance of any bonds or any instrument as security therefor, except as is provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing herein shall be construed to deprive the state and its governmental subdivisions of their respective police powers over any properties of the corporation, or to impair any power thereover of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.



Section 11-22-19 - Transfer of assets from other public corporations.

Any public corporation organized pursuant to the provisions of any other law of this state may, either with or without the payment of pecuniary consideration, transfer, assign, or convey all or any part of its assets, including, but without limitation, land, interests in land, improvements, buildings, structures, roads, utility facilities, cash, and any facilities which would be a part of a project, to any corporation organized pursuant to the provisions of this chapter, and any corporation so organized under the provisions of this chapter is authorized to assume any obligation or indebtedness of any such other public corporation making such a conveyance, transfer, or assignment; provided, that such indebtedness is payable solely out of the revenues and income of a project or of the facilities and assets so transferred, assigned, or conveyed.






Chapter 23 - INDUSTRIAL PARKS.

Section 11-23-1 - Authority of county commissions to establish; written approval of owners required; petition for designation.

Subject to the written approval of the owners of 100 percent in interest based on assessed value for ad valorem tax purposes of each 10 acres, or the part thereof to be included in the proposed industrial park, the county commission of any county in the State of Alabama may establish industrial parks composed of territory wholly within the county boundaries and without the boundaries of any municipality. Any person, firm, or corporation who desires to obtain a designation of an area as an industrial park shall file a petition with the county commission of the county wherein the property is located requesting that the county commission designate the area proposed as an industrial park, and include with such petition the consent of the land owners as above required. The consent of each consenting owner shall be acknowledged before a notary public or other person authorized to take acknowledgements to deeds in Alabama.



Section 11-23-2 - Land which may be included.

An industrial park may include any compact body of land which is used exclusively for industrial purposes or which is primarily suited for industrial development.



Section 11-23-3 - Public hearing required; resolution of designation by county commission; filing of maps, etc.

Before any designation is made of an industrial park or any change is made of the boundaries of an existing one, the county commission shall hold not less than one public hearing thereon. The county commission shall give notice of the purpose, time and place of the public hearing by one publication in a newspaper of general circulation throughout the county not less than 10 days prior to the date set for the hearing. The designation of an industrial park or any change of the boundaries of an existing one shall be by resolution of the county commission. The resolution shall refer expressly to the map or maps and descriptive and other matter related to the industrial park, and the action taken by the county commission shall be recorded on the map or maps and descriptive and other matter by the identifying signature of the presiding officer of the county commission. Certified copies of the map or maps and descriptive and other matter shall be filed with the county commission and with the clerk of probate court.



Section 11-23-4 - Restrictions on use of land following designation; enforcement of restrictions.

Whenever a county commission has designated an industrial park or has made a change of the boundaries of an existing one and has filed certified copies thereof as provided in Section 11-23-3, no facilities shall be thereafter located therein that are not industrial in character or reasonably related thereto; provided, that no construction or installation permits shall be required, but the county commission may resort to judicial process to enforce such industrial requirements.



Section 11-23-5 - Bylaws governing industrial park and listing facilities to be furnished.

The person, firm, or corporation that files a petition with the county commission seeking to have land designated as an industrial park may file with the probate judge of the county in which the land is located, a set of bylaws governing the industrial park and listing the facilities to be furnished by the governing body of the industrial park.



Section 11-23-6 - Certain services to be provided by industries within industrial park; contracts with county or municipalities for services; industrial parks not subject to annexation or police jurisdiction of municipalities; jurisdiction of county sheriff and courts; public road access required.

(a) Those industries located within the boundaries of any industrial park shall each privately furnish and maintain upon their own premises within the area of their individual facilities, or the industries located within the boundaries of any industrial park or governing body of any industrial park shall furnish and maintain individually or as a group, the following services usually provided by county or local governments:

(1) The construction and cleaning of streets;

(2) Street lighting;

(3) Sewers and sewerage works;

(4) Water service;

(5) Fire protection;

(6) Garbage and refuse collection and disposal;

(7) Police protection; and

(8) Wharf and dock facilities, where applicable.

(b) Agreements between the industries located within the boundaries of an industrial park and the county commission and/or any municipality or municipalities located nearby may be made for mutual police and fire protection, water service or any other service. No industrial park shall be subject to municipal annexation, nor shall it be considered as a part of the police jurisdiction of any municipality. All industrial parks shall be subject to the jurisdiction of the sheriff and courts of the county in which they are located in the same manner that cities and towns are subject to such jurisdiction.

(c) All industrial parks so created shall include provision for access by public road to any and all entrances to the premises of each and every plant in such area which entrances are provided for use by employees of such company, or for use by employees of independent contractors working on such premises, or for delivery of materials or supplies, other than by rail or water transportation to such premises.



Section 11-23-7 - Abolition of industrial park or removal of territory therefrom.

The county commission may abolish an industrial park or remove a portion of the territory from an industrial park if (1) the industries located therein request the abolishment of the industrial park or the removal of a portion of the territory from an industrial park; or (2) the property or a portion of the property within the industrial park ceases to be used for industrial park purposes. The county commission may abolish an industrial park or remove a portion of the territory from an industrial park only by resolution adopted after not less than one public hearing on the question. The resolution of a county commission to abolish an industrial park or remove a portion of the territory from an industrial park shall be effective 30 days after the resolution is adopted by the county commission; provided, that no resort to the courts is taken challenging such action prior to the expiration of such 30 days by a property owner within the area affected. If such action is taken by a property owner, the resolution of the county commission shall be effective only when a judgment adverse to the property owner has been rendered and is final, executory, and definitive. The results of any final action taken under this section which in any way alters the boundaries of the industrial park shall be filed with the clerk of probate court.



Section 11-23-8 - Rights and responsibilities of county not limited by creation of industrial park.

When an industrial park has been created, such action shall not limit or diminish the rights and responsibilities of the county commission concerning the industrial park. The county commission shall retain the right to tax the industrial park as it does all other areas of the county.






Chapter 24 - REGULATION OF SUBDIVISIONS.

Section 11-24-1 - Definitions; regulation of lots, streets, drainage, utilities, etc.; developer to reimburse utility for uneconomical placement.

(a) When used in this chapter, the following words shall have the following meanings:

(1) COUNTY. A political subdivision of the state created by statute to aid in the administration of government.

(2) COUNTY COMMISSION. The chief administrative or legislative body of the county.

(3) STREETS. Streets, avenues, boulevards, roads, lanes, alleys, viaducts, and other roads.

(4) SUBDIVISION. The development and division of a lot, tract, or parcel of land into two or more lots, plats, sites, or otherwise for the purpose of establishing or creating a subdivision through the sale, lease, or building development. Development includes, but is not limited to, the design work of lot layout, the construction of drainage structures, the construction of buildings or public use areas, the planning and construction of public streets and public roads, and the placement of public utilities. A subdivision does not include the construction or development of roads or buildings on private property to be used for agricultural purposes.

(b) The county commission or like governing body of each county in the state shall be authorized to regulate the minimum size of lots, the planning and construction of all public streets, public roads, and drainage structures and require proper placement of public utilities to be located in proposed subdivisions of land or in proposed additions to subdivisions of land existing at the time of the enactment of this chapter where the subdivisions are situated outside the corporate limits of any municipality in the county. The placement of public utilities shall not be inconsistent with the requirements of the Southern Standard Building Code, state and federal laws, and regulations of state and federal regulatory agencies. If the county commission or like governing body of any county shall require the placement of public utility facilities in any subdivision or addition thereto in a manner which is other than the most economical method available from an engineering standpoint, then the developer of the subdivision or addition shall reimburse the utility for the difference in cost between the method so required by the county governing body and the most economical method available.

(c) The county commission or like governing body of each county in the state may establish a board of developers to make suggestions to the commission regarding the development and division of subdivisions. The board may advise the commission on the contents of the regulations, revisions that need to be made to the regulations, and assist in resolving disputes between the commission and developers.



Section 11-24-2 - Submission, review, and approval of plats; permit.

(a) It shall be the duty of the owner and developer of each subdivision to have all construction completed in conformity with this chapter and, prior to beginning any construction or development, to submit the proposed plat to the county commission for approval and obtain a permit to develop as required in this section. The permit to develop shall be obtained before the actual sale, offering for sale, transfer, or lease of any lots from the subdivision or addition to the public, it must include a plan to deliver utilities including water, and shall only be issued upon approval of the proposed plat by the county commission. As a condition for the issuance of a permit, the county commission may require any of the following for approval of the proposed plat:

(1) The filing and posting of a reasonable surety bond with the county commission by the developers of the proposed subdivisions or proposed additions to guarantee the actual construction and installation are in accordance with approved plans for public streets, public roads, drainage structures, and public utilities.

(2) The names and addresses of each adjoining landowner and utility subject to the notice as provided in subsection (b).

(3) A permit fee, which shall not exceed twenty-five dollars ($25).

(b) No proposed plat shall be approved or disapproved by the county commission without first being reviewed by the county engineer or his or her designee. Following the review, the county engineer or his or her designee shall certify to the commission whether the proposed plat meets the county's regulations. If the proposed plat meets the regulations, it shall be approved by the commission. Should the proposed plat be determined by the county engineer to be deficient in any regard, the county engineer shall detail the deficiency to the county commission along with a recommendation that it be disapproved. Notice of the recommendation of the engineer shall be sent to the owner or developer whose name and address appears on the submitted proposed plat by registered or certified mail at least 10 days before the recommendation shall be presented to the county commission for action. A similar notice shall be mailed to the owners of land immediately adjoining the platted land as their names appear upon the plats in the office of the county tax assessor and their addresses appear in the directory of the county or on the tax records of the county and to each utility affected thereby. Each utility notified in writing by the commission shall be given at least 10 days to review the proposed plat and submit a written report to the commission as to whether all provisions affecting the service to be provided by the utility are reasonable and adequate. If any utility affected by the proposed plat is not properly notified then the approval or disapproval by the county commission shall not be valid until the affected utility has been given at least 10 days' notice prior to such approval or disapproval as provided by this subsection.

(c) In addition to the foregoing, once the owner or developer of all proposed subdivisions or proposed additions to existing subdivisions of land situated outside the corporate limits of any municipality in the county has met all requirements of the county's regulations, he or she shall submit the final plat of the developed subdivision or addition to existing subdivision to the county engineer for signature verifying that the subdivision or addition to existing subdivision meets the county's regulations. After the final plat has been signed by the county engineer, it shall be filed for record or received for filing in the office of the judge of probate. Subject to the penalties set out in Section 11-24-3, it shall be a violation of this chapter for the developer to file or to have filed any plat, deed, property description, or document of property transfer without full compliance with this section.

(d) Notwithstanding the provisions of subsections (a), (b), and (c), this section shall not apply to the sale, deed, or transfer of land by the owner to an immediate family member, except that, in the event that there is any sale, deed, or transfer of land by the owner or an immediate family member to someone other than an immediate family member, this chapter shall then apply to any subdivision of property as defined in subdivision (4) of subsection (a) of Section 11-24-1.



Section 11-24-2.1 - Developer authorized to secure pre-sale agreements for proposed subdivision development.

(a) Notwithstanding the provisions of Section 11-24-2, the developer may obtain authorization from the county engineer to secure pre-sale agreements from prospective buyers of property included in a proposed subdivision development prior to obtaining the permit to develop if the developer establishes to the satisfaction of the county engineer that: (1) the developer has a preliminary plan for the subdivision development that is likely to be approved under the county's subdivision regulations and (2) the developer has explained to the satisfaction of the county engineer the reasons for requesting authorization to secure pre-sale agreements.

(b) Upon receiving authorization from the county engineer for the developer to secure pre-sale agreements as provided in subsection (a), the developer shall notify the county engineer in writing when financing has been obtained, and if no such notification is received within six months of the date the authority is granted, the authority shall be revoked by the operation of law and any further efforts on the part of the developer to secure pre-sale agreements shall be a violation of this chapter punishable by fines as set out in Section 11-24-3. The developer may request from the county engineer an extension of the time set forth herein for notification in order to allow the developer additional time to secure pre-sale agreements; provided that no pre-sale agreements may be entered into following the six-month time period until and unless an extension has been granted.

(c) Any pre-sale agreements secured by the developer under authority of this section shall clearly state that any final sale of the property shall not take place until and unless the developer has obtained a permit to develop pursuant to the requirements of Section 11-24-2. Any pre-sale agreements executed in violation of this chapter shall be punishable by fines as set out in Section 11-24-3. Additionally, the failure to comply with this section shall result in the county engineer revoking the authority granted to secure pre-sale agreements for the proposed development.

(d) The authorization to secure pre-sale agreements from prospective buyers of property included in a proposed subdivision development prior to obtaining the permit to develop as provided in this section shall in no way affect the developer's requirement to comply with the county's subdivision regulations and, in particular, to obtain the permit to develop as provided in Section 11-24-2 prior to the actual sale, offering for sale, transfer, or lease of any lots from the subdivision except as specifically authorized in this section.



Section 11-24-3 - Fines; injunctions; inspections; enforcement of chapter.

(a) Any owner or developer failing to comply with the permitting requirement or otherwise violating this chapter or any rule or regulation made pursuant to this chapter shall be fined one thousand dollars ($1,000) per lot that has been sold, offered for sale, transferred, or leased to the public.

(b) In the event that the developer or owner fails to comply with this chapter, the county commission shall have the right to enjoin action of the developer or owner by a civil action for the injunction brought in any court of competent jurisdiction or, in the event that work on the subdivision has been completed, to bring action to compel the developer or owner to comply with this chapter. In addition to injunction, the county commission may recover the penalty as provided by this section in any court of competent jurisdiction.

(c) The county commission may employ inspectors and may request the county license inspector to see that its rules and regulations are not violated and that the plans and specifications for the minimum size of lots, the planning and construction of public streets, public roads, and drainage structures, and the placement of public utilities are not in conflict with the rules and regulations of the county. The county commission may charge inspection fees, not to exceed actual costs, to be paid by the owners of the property inspected.

(d) This chapter may be enforced by the county license inspector under Section 40-12-10, including issuing citations as provided in subsection (j) of Section 40-12-10 for failure to properly obtain the permit to develop required pursuant to subsection (a) of Section 11-24-2. The license inspector may issue subsequent citations for failure to properly obtain a permit to develop if, after 30 days following the issuance of the previous citation for the same violation, the owner or developer of the subdivision has not made proper application for a permit pursuant to the requirements of this chapter. The applicable fines set out in subsection (a) shall be doubled and separately assessed against the owner or developer of the subdivision for each subsequent citation issued by the license inspector as provided herein.



Section 11-24-4 - Chapter not to impair utilities right of eminent domain, etc.

This chapter shall not be construed to impair the right of eminent domain granted heretofore or hereafter by the laws of this state to utilities, whether public or private, or their right to exercise authority conferred by statutes, franchises, certificates of convenience and necessity, licenses, or easements.



Section 11-24-5 - No jurisdiction within that of organized municipal planning commission.

Repealed by Act 2012-297, §4, effective October 1, 2012.



Section 11-24-6 - County and municipality agreement as to exercise of jurisdiction.

It is the intent of the Legislature that all proposed subdivisions be subject to regulation, and counties and municipalities affected by provisions of this chapter shall have authority to reach and publish agreement as to exercise of jurisdictional authority over proposed subdivisions, which agreement shall be published once a week for two consecutive weeks in a newspaper of general circulation in the county and affected municipality and such agreement shall thereafter have the force and effect of law.



Section 11-24-7 - Chapter cumulative; not to repeal any local laws.

The provisions of this chapter are cumulative and shall not repeal any local law or general law of local application granting similar or additional duties and authority to any county commission.






Chapter 25 - COUNTY LAW LIBRARIES.

Section 11-25-1 - Authorized; power to appropriate space and funds; filing of resolutions.

The governing body of each county by resolution thereof shall have the power to establish and maintain a county law library for each courthouse in their respective counties for the use and benefit of the county and state officials, court system, and the public; and shall have the power to appropriate and set aside for the establishment, maintenance, and support of said libraries, such space and funds as it shall deem necessary and appropriate. All resolutions setting up county law libraries shall be filed in the probate office of the county where located and with the Administrative Director of Courts.



Section 11-25-2 - Existing libraries; alternative method of establishing libraries; successors to property, funds, etc.

The governing body of each county having county law libraries under existing laws on August 8, 1979, may come under the provisions of this chapter by resolution thereof, upon the request of the presiding circuit judge, and the filing of a copy of said resolution with the Secretary of State and the Administrative Director of Courts. This is an alternative method to the local act method of establishing county law libraries and a county may elect at any time to use either method but may not have a county law library under both methods at the same time. All county law libraries established under the provisions of this chapter shall become owners and successors to all property, funds, and obligations of their predecessors and all property and funds subsequently acquired by the county law libraries.



Section 11-25-3 - County to furnish space and utilities for libraries; supplement budget.

In return for the county law libraries serving the legal materials needs of the county and court officials and of the citizens of the county, the county governing body may furnish adequate space and utilities for law libraries established under the provisions of this chapter and may supplement the book and materials budget if it considers such to be needed.



Section 11-25-4 - Municipalities authorized to appropriate funds or property.

Municipal governing bodies may appropriate funds or property to the county law libraries in consideration of said libraries making their facilities and holdings available to the citizens of the municipalities.



Section 11-25-5 - Judge authorized to appoint law librarian or custodian.

Upon the establishment of a county law library, or the continuance of a present county law library under the provisions of this chapter, the presiding judge of the circuit, or a district or circuit judge designated by him, may appoint a full or part-time county law librarian or custodian.



Section 11-25-6 - Administration of library; appointment of advisory committee.

The presiding circuit judge for the county or county law librarian if one exists, shall administer the county law library and shall disburse the library funds, and shall appoint such librarians and assistants as are necessary for the proper operation of the library. The presiding judge of the circuit shall appoint an advisory committee to the county law library.



Section 11-25-7 - County Law Library Fund; audit, use, etc.; purchases exempt from taxes.

Upon the establishment of a county law library under the provisions of this chapter each county shall have and maintain a separate fund known as the County Law Library Fund and may have a separate law library fund for each law library in the county. The county law library funds shall consist of funds appropriated by the state, county, or municipal governments, funds collected under the provisions of law, proceeds from the sale of copies, books, and other materials, or received from donations, gifts, grants, and funds other than those appropriated, and shall be audited as county funds are audited. Said fund may be used to match grants for library purposes. Library funds may be used to pay library personnel. All purchases by or on behalf of such library shall be exempt from all State of Alabama, county, or municipal sales, use, or other similar taxes.



Section 11-25-8 - Power to receive gifts, exchange books, etc.; furnish services to county and court officials without cost.

County law libraries shall have the power to receive gifts, grants, and to exchange books and materials with other libraries and may furnish the legal needs of books, materials, and copies to the county officials and circuit, probate, and district court officials at no cost.



Section 11-25-9 - Library fee as court cost; disposition.

For the support and maintenance of county law libraries established under the provisions of this chapter a library fee of two dollars shall be paid in all causes and cases of whatever nature in the district and circuit courts of the various counties wherein this law is in effect, to be collected as other court costs are collected and paid at the same time as docket or filing fees are paid. Said library fees shall be paid in all proceedings wherein a docket or filing fee is paid. All of the funds collected under the provisions of this section shall be transmitted to the proper county law library fund by the tenth of each month following their collection.



Section 11-25-10 - Libraries to receive state acts and Code.

County law libraries shall be on the distribution list of the Secretary of State to receive one set each of the Acts of Alabama and the Code of Alabama and the supplements thereto.



Section 11-25-11 - Network of law libraries.

The county law libraries are a part of a network of law libraries with the state-supported law libraries, and the non-state-supported law libraries on a voluntary basis, for their mutual benefit.



Section 11-25-12 - Authority to transfer, lend, etc., books, materials, etc.

The state, counties, and state agencies have the authority to transfer, sell, give, or lend books, property, and materials to the county law libraries; and said county law libraries have the authority to transfer books, property, and materials to the state, counties, and state agencies, and to other county law libraries in the state on a voluntary basis.



Section 11-25-13 - Disposition of funds.

(a) In any county that has established a county law library fund pursuant to this chapter or pursuant to local act, and in any county which hereafter shall establish a law library fund pursuant to lawful authority, in addition to, and not to supersede, the authority granted to the presiding judge in a judicial circuit by such authority, the presiding circuit judge may authorize the moneys designated for the use of the law library to be expended for any of the following purposes:

(1) The purchase of books, periodicals, equipment, software, hardware, furniture, fixtures, technology, and computers.

(2) The cost of securing advice and attendance of witnesses.

(3) Registration fees and expenses incurred by the judges and court employees when attending seminars, institutions, conferences, and other meetings related to continuing legal education and judicial education. Allowances and reimbursements for expenses incurred by the judges and court employees when attending seminars, institutions, conferences, and other meetings related to continuing legal education and judicial education shall be subject to the same guidelines which apply to the allowances and reimbursements provided to state employees and legislators.

(4) Membership dues in legal and judicial organizations.

(5) Salaries and benefits of court employees where necessary for the efficient operations of the courts of the county. The employees shall not be deemed to be employees of the county commission.

(6) Necessary expenses incurred by the judges in promoting legal and judicial competency.

(7) Necessary expenses of judges and court employees when ordered by the Chief Justice of the state Supreme Court to travel outside their districts or circuits on business.

(8) Funding additional judges as approved.

(9) Other expenses as determined necessary by the presiding circuit court judge to promote the efficient administration of justice.

(b) Expenditures authorized in this section shall be made as provided in Section 11-25-6.

(c) The presiding circuit court judge may sell, exchange, or otherwise dispose of books, periodicals, equipment, and other property of the law library as necessary to keep the library up to date. The presiding judge may use any proceeds from the sale or exchange to purchase new books, periodicals, equipment, or other property for the law library. Any property purchased with such funds as authorized by this subsection shall become the property of the county.

(d) The presiding circuit court judge may designate the district court judge to operate or assist in the operation of the law library.

(e) The moneys in each county law library fund shall be audited in the same manner and at the same time as other county general funds.

(f) Nothing in this section shall require a set sum of money to be expended on maintaining the law library and effectively administering justice, nor shall any county commission be required to fund the maintenance of the law library from funds otherwise available to the county commission.






Chapter 26 - SELF-INSURANCE FOR COMPENSATION, HOSPITALIZATION, ETC.; BENEFITS.

Section 11-26-1 - Workers' compensation group authorized; counties as qualified self-insurers.

Any county or group of counties, either individually or collectively, may establish a workers' compensation self-insurance group for the purpose of providing workers' compensation benefits for county officials and county employees. Member counties may appropriate such funds as necessary to the workers' compensation self-insurance group to provide such workers' compensation benefits. Member counties shall by the terms of this chapter be qualified as self-insurers under Title 25, Chapter 5, as amended generally and Section 25-5-9, specifically and such workers' compensation group shall be governed by the provisions of Sections 25-5-1 through 25-5-231, as amended.



Section 11-26-2 - Health and accident group authorized; appropriation and collection of funds.

Any county or group of counties, either individually or collectively, may establish a health and accident self-insurance group for the purpose of providing health care and hospitalization benefits for their officers, employees, and family members dependent upon such officers or employees. Member counties may appropriate such funds as necessary to the health and accident self-insurance group to provide such hospitalization and health care benefits. Member counties may collect from its officers and employees such amounts necessary for dependent family coverage and remit the same to the health and accident self-insurance group.



Section 11-26-3 - Compensation group to establish trustees, bylaws, schedules, etc.; powers generally.

Each workers' compensation self-insurance group established under the provisions of this chapter shall have the power and authority to establish a governing body of trustees; establish bylaws for the governing of such group; establish a schedule of benefits payable which are consistent with applicable state and federal laws; establish a schedule of charges to be collected from member counties for benefits provided which are consistent with applicable state and federal laws; enter into contracts with solvent insurance companies authorized to do business in this state; enter into management and consultant contracts; hire attorneys and employees; and exercise such other power and authority incident to the purposes of this chapter.



Section 11-26-4 - Health and accident group to establish trustees, bylaws, schedules, etc.; powers generally.

Each health and accident self-insurance group established under provisions of this chapter shall have the power and authority to establish a governing body of trustees; establish bylaws for the governing of such group; establish a schedule of benefits payable; establish a schedule of charges to be collected from member counties for benefits provided; enter into contracts with solvent insurance companies authorized to do business in this state; enter into management and consultant contracts; hire attorneys and employees; and exercise such powers and authority incident to the purposes of this chapter.



Section 11-26-5 - Health and accident group to file bylaws and schedules with Insurance Commissioner; group exempt from regulation and tax.

Each health and accident self-insurance group established under the provisions of this chapter shall file with the State Insurance Commissioner, a copy of its bylaws and schedule of benefits and charges. Such group, however, shall be exempt from regulation by the Department of Insurance of the State of Alabama and all premiums or charges collected shall be exempt from insurance premium tax.



Section 11-26-6 - Construction of provisions.

Sections 11-26-1 and 11-26-3 are supplemental and shall insofar as possible be construed in pari materia with Sections 25-5-1 through 25-5-231, as amended; however, all laws or parts of laws in conflict with the provisions of this chapter are hereby expressly repealed.






Chapter 27 - COMMUNITY ANTENNA TELEVISION FACILITIES.

Section 11-27-1 - Powers generally.

The county commissions of the several counties in this state are hereby authorized and empowered to grant, by resolution or ordinance, franchises for the installation of poles or conduits within the boundary lines of public roads, highways, or rights-of-way for the operation of community antenna television facilities. Any franchise granted under the provisions of this chapter may be conditioned by reasonable rules and regulations set out in said franchise and said franchise may be revoked for the continued violation of any of said rules and regulations. Said franchises shall only apply in unincorporated areas of any such county at the time of granting said franchise and a franchise may be limited to a portion of said unincorporated area. For the purposes of this chapter the term "community television antenna facility" shall include "cable television" facilities.



Section 11-27-2 - Granting of franchises; conditions, revocation, etc.; local law exception.

A franchise is hereby granted for the installation of poles or conduits within the boundary lines of public roads, highways, or rights-of-way in any county of this state for the operation of community antenna television facilities to any person, partnership, or corporation that is lawfully providing community antenna television service in any such county on July 8, 1982. Any franchise granted under this section shall be limited to the portion or portions of the unincorporated areas of any such county as is being served by the franchisee on July 8, 1982, but may be extended to include other portions of the unincorporated areas of the county at the discretion of the county commission of such county. Any franchise granted under this section shall be governed by the permit, agreement, franchise, ordinance, resolution, or other instrument, if any, granting authority by the county to the entity currently providing such service (for the period of time covered by the instrument but not to exceed two years from July 8, 1982) unless the county and the entity mutually agree upon differing terms. At the expiration of the term of such instrument, not to exceed two years after July 8, 1982, or immediately, if no such instrument exists, then a franchise is granted to all portions of the unincorporated areas of such county as are being served by the franchisee on July 8, 1982, (but may be extended to include other portions of the unincorporated areas of the county at the discretion of the county commission of such county) and shall be conditioned upon reasonable rules and regulations to be established by the county commission of the county to which the franchise applies.

Notwithstanding the foregoing, where the franchise area is, at the time of the franchise, served by an existing cable television facility operating without such instrument, the existing cable television facility shall be given the option to continue operation under the franchise, in accordance with the reasonable rules and regulations provided for herein, and no other system shall be given a franchise under terms more favorable than those offered to the existing system, where the existing system is not in violation of the said reasonable rules and regulations.

Said franchise may be revoked for the continued violation of any of said rules or regulations. Provided, however, that prior to such revocation the franchisee shall be given a notice of continued violation and a sixty-day period in which to cure the violations or to make substantial progress toward such cure as shall be determined by the county commission. The reasonable rules and regulations shall not be designed to discriminate against the existing cable television system or used as a device to preclude its continued operation.

The provisions of this section shall not apply to any county for which a local law or general law of local application has been enacted regulating the grant of franchises for the operation of community antenna television facilities. Nothing in this section shall be construed to authorize a county to construct, own, or operate a cable television system or community antenna television facilities.



Section 11-27-3 - License tax.

The county commissions of the several counties in this state are hereby authorized and empowered to levy and collect a license tax on the gross revenue, of the community antenna television franchise holder, derived within the area covered by said franchise. The license tax, provided for herein, shall not exceed that percentage of gross revenue set forth by the regulations of the Federal Communications Commission. Counties are the only subdivision of the state entitled to levy such franchise fee in the unincorporated areas of each county.






Chapter 28 - WARRANTS FOR PUBLIC CONSTRUCTION.

Section 11-28-1 - Legislative intent.

It is the intention of the Legislature by the passage of this chapter to authorize each county in the State of Alabama: (i) to sell and issue warrants for the purpose of financing the costs of acquiring, by construction, purchase or otherwise, any public facilities described in Section 11-28-1.1 that such county may be lawfully authorized to acquire at the time of the issuance of such warrants and (ii) to sell and issue warrants for the purpose of refunding any bonds, notes, warrants or other instruments evidencing valid debt at any time incurred or assumed by such county to pay the costs of acquiring such public facilities or to refund debt that, through one or more prior refundings, had been initially incurred for the payment of such costs, it being the intention of this chapter that any debt of such county may be refunded by warrants issued under this chapter irrespective of whether such debt was initially incurred under this chapter or under other provisions of law, whether such debt constituted a general obligation of such county or was a limited obligation payable solely from one or more specified sources, whether such debt was initially incurred by such county or was initially incurred by another public body and thereafter assumed by such county, and whether such debt was incurred or assumed by such county before or after December 21, 1983. This chapter shall be liberally construed in conformity with the intention expressed in the preceding sentence; provided, however, that nothing contained in this chapter shall be construed to give any county new or increased authority to acquire any public facility described in Section 11-28-1.1 beyond the authority with respect to such public facility which such county may have pursuant to laws other than this chapter.



Section 11-28-1.1 - Definitions.

As used in this chapter, the following words and phrases shall have the following respective meanings, unless the context clearly indicates otherwise:

(1) COSTS. When used with reference to or in connection with any public facility or any portion thereof, include all or any part of the cost of acquiring, constructing, altering, enlarging, extending, reconstructing or remodeling such public facility, including the cost of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, permits, licenses and interests acquired or used for, in connection with or with respect to such public facility, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring land to which such buildings or structures may be moved, the cost of all machinery, equipment, furniture, furnishings and fixtures acquired or used for, in connection with or with respect to such public facility, the cost of architectural, engineering, financial and legal services incurred in connection with the acquisition or construction of all or any part of such public facility and the financing thereof, including the expenses of preparing plans, specifications, surveys, and studies to determine the financial or engineering feasibility of such public facility, the cost of selling bonds, notes, warrants or other debt instruments issued to finance such public facility or to refund debt previously incurred for such purpose, including underwriters' commissions and discounts, printing costs, fees of rating services, fees and disbursements of attorneys, accountants, financial advisors and other consultants, fees and disbursements of trustees and escrow agents, and other incidental expenses, the costs of insurance, letters of credit or other third party commitments for the payment of such bonds, notes, warrants or other debt instruments obtained in order to enhance the marketability thereof, capitalized interest on money borrowed to pay the costs of such public facility prior to, during and for a period of not exceeding six months following the estimated completion of the acquisition or construction of such public facility, amounts used to fund reserves for the payment of debt service, repair and replacement costs and operating expenses, and such other expenses as may be incident to the acquisition, construction and financing of such public facility and the placement thereof in operation.

(2) COUNTY. Any county in the State of Alabama.

(3) FEDERAL OBLIGATIONS. (i) Direct general obligations of the United States of America or (ii) obligations the payment of the principal of and interest on which is unconditionally and irrevocably guaranteed by the United States of America.

(4) PLEDGED FUNDS. When used with reference to any warrants issued by any county pursuant to the provisions of this chapter, mean any taxes, revenues or other funds pledged pursuant to Section 11-28-3 for the payment of the principal of and interest on such warrants, irrespective of whether such warrants constitute general obligations of such county or limited obligations payable solely from the taxes, revenues or other funds so pledged.

(5) PUBLIC FACILITIES. When used with reference to or in connection with any county, mean any or all of the following facilities which such county may at any time have been or be authorized to acquire, by construction, purchase or otherwise, pursuant to any laws other than this chapter, including all land and all easements and other rights or interests in land necessary or desirable for such facilities:

a. All courthouses, jails, hospitals, office buildings, school buildings, libraries, storage facilities, parking structures, equipment repair facilities and other buildings and structures of every kind needed for the performance of governmental functions and responsibilities of such county;

b. All public highways, roads, streets, bridges, ferries, and other facilities used for public travel, including all landscaping, lighting, storm sewers and drainage facilities in connection therewith, that such county is authorized or required to construct, maintain and repair, whether at its sole expense or in conjunction with other governmental entities;

c. All utility systems which may at any time have been or be acquired and operated by such county, or by any public corporation organized or created pursuant to authorization, determination, finding or other action by the county commission of such county acting singly or in conjunction with the governing bodies of one or more other governmental entities, pursuant to any local or general law applicable to such county, including, without limitation thereto, the following:

1. Sanitary sewer systems and all mains, laterals, sewage disposal plants, sewage treatment plants, equipment and other necessary or desirable appurtenances for such systems, including, without limitation thereto, all sanitary sewer systems that may at any time have been or be acquired by such county pursuant to any of the statutes codified as Sections 11-3-11(15), 11-9-1 through 11-9-5 and 11-81-160 through 11-81-190; and

2. Water distribution systems, whether providing water for human consumption or industrial use, and all reservoirs, wells, intakes, mains, laterals, aqueducts, pumping stations, filtration and purification plants, equipment and other necessary or desirable appurtenances for such systems, including, without limitation thereto, all water distribution systems that may at any time have been or be acquired by such county pursuant to any of the statutes codified as Sections 11-9-20 through 11-9-28 and 11-81-160 through 11-81-190;

d. All capital equipment and other capital personal property of every kind that such county may at any time have been or be authorized to acquire and use in the performance of its governmental functions and responsibilities, including, without limitation thereto, school buses and other equipment used for educational purposes, office equipment, computers, automobiles and trucks, and equipment used in the construction and maintenance of buildings or roads; and

e. All other public facilities of every kind that such county may at any time have been or be authorized to acquire, including, without limitation thereto, parks and related facilities for recreation, industrial parks and related facilities, drainage facilities, facilities necessary or desirable for the protection and preservation of the public health and safety, and revenue producing undertakings at any time authorized by the statutes codified as Sections 11-81-140 through 11-81-150.

(6) REFUNDABLE DEBT. With respect to any county, (i) any debt of such county evidenced by warrants issued pursuant to the provisions of this chapter and (ii) any valid debt of such county that is evidenced by bonds, notes, warrants or other instruments issued pursuant to laws other than this chapter and that was initially incurred to pay the costs of public facilities or to refund debt that, through one or more prior refundings, was initially incurred to pay the costs of public facilities. Refundable debt may be a general obligation of any county or a limited obligation payable solely from one or more specified sources, may have been initially incurred by any county or initially incurred by another governmental entity or public body and thereafter validly assumed by such county pursuant to any law other than this chapter, and may have been incurred or assumed by any county before or after December 21, 1983.



Section 11-28-2 - Authorization of issuance of warrants.

In addition to all other warrants which any county shall have the power to issue pursuant to laws other than this chapter, the county shall have the power from time to time to sell and issue warrants of the county for the purpose of paying costs of public facilities. In the proceedings pursuant to which warrants are authorized to be issued the county commission of the county may, in its discretion, provide that the warrants shall evidence general obligation debt of such county, in which case the full faith and credit of the county shall be irrevocably pledged for the payment of the principal of and interest on the warrants or, alternatively, that the warrants shall evidence limited obligation debt of the county payable solely from specified pledged funds, in which case the pledged funds shall be irrevocably pledged for the payment of the principal of and interest on such warrants as provided in Section 11-28-3. The warrants may be in the denomination or denominations, may have a maturity or maturities not exceeding 30 years from their date, except that in counties having a population of 98,500 inhabitants or more, except Madison County, according to the 1990 federal decennial census, warrants in excess of $25,000,000 may have a maturity or maturities not exceeding 40 years, may bear interest from their date at the rate or rates payable in the manner at the times, may be payable at the place or places within or without the State of Alabama, may be sold at the time or times and in the manner, whether publicly or privately, may be executed in the manner, and may contain the terms not in conflict with the provisions of this chapter, all as the county commission of the county may provide in the proceedings pursuant to which the warrants are authorized to be issued. The county commission of any county issuing the warrants may provide, in its discretion, that the warrants shall bear interest at a rate or rates fixed at the time of the issuance thereof, or at fixed rates which may be changed from time to time during the term of the warrants in accordance with an objective procedure determined by the county commission at the time of the issuance of the warrants, or at a floating rate or rates which may change from time to time in connection with published interest rates or indexes that reflect an objective response to market changes in interest rates by banks, governmental agencies, or other generally recognized public or private sources of information concerning interest rates, and the county commission may also provide, in its discretion, that interest on the warrants may be payable in cash at fixed intervals, or through one or more payments which reflect compound interest computed at specified intervals on accrued but unpaid interest, or through a discount in the sales price for the warrants equivalent to compound interest on the warrants for all or part of the term thereof, or through any combination of the foregoing methods of providing for the payment of interest. The county commission of any county issuing the warrants shall have the power to enter into and perform all contracts with banks or trust companies, insurance or surety companies, governmental entities, investment banking firms, and other persons to the extent that such county commission determines, in its discretion, that such contracts are necessary or desirable to sell and issue warrants and to secure and provide for the payment thereof. The proceeds derived from the sale of the warrants shall be used solely for the purpose for which they are authorized to be issued.



Section 11-28-3 - Special pledges.

If the county commission of any county determines to issue warrants under this chapter that are general obligations of such county, or if such county commission determines to issue warrants under this chapter that are limited obligations of such county payable solely from specified sources, then such county commission may assign and specifically pledge for the payment of the principal of and the interest on such general obligation warrants (as additional security for the payment thereof) or for the payment of the principal of and interest on such limited obligation warrants (as the sole source for the payment thereof), as the case may be, all or any portion of the funds derived from any one or more of the following sources that are not subject to previous pledges or covenants which would prevent the assignment and pledge hereby authorized, that are not required by the laws and Constitution of the State of Alabama to be devoted to other purposes, and that such county may at any time be authorized to levy, collect or receive:

(1) The proceeds from the general annual ad valorem tax which such county is authorized to levy without reference to the purpose thereof under the provisions of Section 215 of the Constitution of Alabama of 1901;

(2) The proceeds from the ad valorem tax which such county is authorized to levy under the provisions of Section 215 of the said Constitution for the purpose of paying any debt or liability created for the erection of necessary public buildings, bridges or roads;

(3) The proceeds from any other tax (including any ad valorem tax and any occupational, privilege, license or excise tax) that such county is authorized to levy at the time of the issuance of such warrants;

(4) Any payments in lieu of taxes made to such county by other governmental entities or by private persons or companies pursuant to contractual arrangements or laws in effect at the time of the issuance of such warrants;

(5) The portion of any tax levied and collected by any other governmental entity that shall be apportioned and paid to such county pursuant to laws in effect at the time of the issuance of such warrants;

(6) The income derived from the investment of moneys lawfully held by such county, including, without limitation thereto, the income derived from investments in which the proceeds of refunding obligations issued by such county may be invested until needed for the payment of the obligations to be refunded; and

(7) The revenues from any revenue producing properties owned, leased or operated by such county, including, without limitation thereto, any water system, sewer system, electric distribution system or other utility.

The pledge of any pledged funds for the payment of the principal of and interest on warrants issued by any county pursuant to this chapter, together with any covenants of such county relating to such pledge, shall have the force of contract between such county and the holders of such warrants. To the extent necessary and sufficient for making the payments secured by any pledge of pledged funds made pursuant to the provisions of this chapter, such pledged funds shall constitute a trust fund or funds which shall be impressed with a lien in favor of the holders of the warrants to the payment of which such pledged funds are pledged. In the event that more than one pledge should be made with respect to any pledged funds, then such pledges shall take precedence in the order in which they are made unless the proceedings making such pledge shall expressly provide that such pledge shall be on a parity with or subordinate to a subsequent pledge of such pledged funds. All warrants for which any pledge authorized by the provisions of this chapter may be made shall constitute preferred claims against that portion of the pledged funds so pledged, and shall have preference over any claims for any other purpose whatsoever.



Section 11-28-4 - Authorization of refunding warrants.

Each county may at any time and from time to time issue refunding warrants for the purpose of refunding refundable debt then outstanding, whether such refunding shall occur before, at or after the maturity of the refundable debt to be refunded, and such refunding warrants shall be governed by the provisions of this chapter as and to the same extent applicable to warrants authorized in Section 11-28-2. In the discretion of the county commission of the issuing county, such refunding warrants may be issued in exchange for the instruments evidencing the refundable debt to be refunded or they may be sold and the proceeds thereof applied to the purchase, redemption or payment of such instruments. Refunding warrants to be issued in exchange for outstanding instruments evidencing refundable debt shall be issued in such principal amount and shall bear such interest that the combined total of such principal amount and the interest accrued thereon at the time of such exchange shall not exceed the sum of the principal amount of the refundable debt to be refunded, the accrued but unpaid interest thereon and a premium not greater than the premium that would be applicable to the redemption of such refundable debt if it were redeemed in accordance with its terms on the first redemption date next succeeding the date of such exchange. Refunding warrants to be sold may be issued in such principal amount as shall be determined by the county commission of the issuing county, provided that such refunding warrants shall not be sold and issued in an aggregate principal amount exceeding the sum of (a) the outstanding principal amount of the refundable debt to be refunded, (b) the interest accrued or to accrue on the instruments evidencing the refundable debt to be refunded until the respective maturities thereof, or if any of the instruments evidencing the refundable debt to be refunded are to be called for redemption (either on the earliest date on which under their terms they may be redeemed or some later date or dates), the interest accrued or to accrue thereon until the date or dates on which they are to be called for redemption, (c) the amount of any redemption premium required, by the terms of the instruments evidencing the refundable debt, to be paid as a condition to their redemption prior to their respective maturities, and (d) the amount of any costs (actual or estimated) incurred in connection with such refunding.

Pending the application of the proceeds of refunding warrants issued in accordance with this chapter, such proceeds, together with investment income therefrom, and moneys in any sinking fund for the refundable debt to be refunded, together with investment income therefrom, may be deposited in trust, on such terms as the county commission of the issuing county shall approve, with one or more trustees or escrow agents, which trustees or escrow agents shall be trust companies or national or state banks having trust powers within or without the State of Alabama, for investment in federal obligations, direct general obligations of the State of Alabama or certificates of deposits in such banks as may be designated by such county commission, provided that to the extent the principal of such certificates of deposit and the interest accrued thereon shall at any time exceed the amount then insured by the Federal Deposit Insurance Corporation or by any agency of the United States of America that may succeed to its functions, the uninsured principal and accrued interest on such certificates of deposit shall be secured by collateral consisting of federal obligations, direct general obligations of the State of Alabama or a combination thereof and having at all times an aggregate market value (exclusive of accrued interest) not less than the amount of such uninsured principal and accrued interest. The proceeds of refunding warrants, together with the investment income therefrom, and moneys in any sinking fund for the refundable debt to be refunded, together with investment income therefrom, shall be available for the payment of all or any part of the principal of and the interest on any of the refunding warrants or for the payment of all or any part of the principal of and the interest and redemption premium, if any, on the refundable debt to be refunded, as the county commission of such county, in its discretion, shall prescribe. Proceeds of refunding warrants shall be so invested and applied as to assure that the principal of and the interest and redemption premium, if any, on the refundable debt to be refunded shall be paid in full on the respective due dates of such principal, interest and premium.



Section 11-28-5 - Warrants to be legal investments for trust funds.

Unless otherwise directed by the court having jurisdiction thereof, or by the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers, invest trust funds in warrants issued under the provisions of this chapter.



Section 11-28-6 - Issuance of warrants constitutes audit and allowance of claim.

The issuance of warrants and any interest coupons applicable thereto, pursuant to the provisions of this chapter and in accordance with the authorization of the county commission of the county issuing such warrants, shall be deemed to constitute an audit and allowance by such county commission of a claim, in the aggregate amount of such warrants and the interest thereon, against such county and against any pledged funds pledged for the payment of the principal of and interest on such warrants pursuant to the provisions of this chapter. No proof of registration or other audit or allowance of such claim shall be required and such warrants and the interest thereon shall, from and after the date of their lawful issuance, be deemed to be allowed claims against the county by which they were issued and against any pledged funds so pledged therefor.



Section 11-28-7 - Provisions of this chapter control.

Insofar as the provisions of this chapter may be inconsistent with the provisions of any other law concerning actions authorized by this chapter, the provisions of this chapter shall control, it being hereby specifically declared that the provisions of Section 11-8-10 shall not be applicable to any warrants issued under the provisions of this chapter. Subject to the preceding sentence, this chapter does and shall be construed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to other laws. The provisions of Section 11-28-2 regarding the payment of interest on warrants issued pursuant to this chapter shall be deemed declarative of existing law and shall not be construed in a manner adverse to the validity of any bonds, notes, warrants or other instruments evidencing debt at any time issued by the State of Alabama, any instrumentality thereof, any county or municipality therein, or any public body or governmental entity created under the laws of the State of Alabama.






Chapter 29 - COUNTY GOVERNMENT CAPITAL IMPROVEMENT.

Section 11-29-1 - Short title.

This chapter may be cited as the "County Government Capital Improvement Act."



Section 11-29-2 - Legislative findings and declaration of purpose.

It is the desire of the state to assist in the restoration and improvement of county government buildings, bridges, roads, streets, and other facilities, and to promote the health, safety, and public welfare of the citizens of the state. The making available in the manner provided in this chapter of appropriated moneys to assist the financing of much needed capital improvement projects will assist county government services and promote the welfare and prosperity of the people of the state.



Section 11-29-3 - Definitions.

As used in this chapter, the following words and phrases shall have the following respective meanings:

(1) FISCAL YEAR. The fiscal year of the state as may from time to time be provided by law.

(2) FUND. The "County Government Capital Improvement Fund."

(3) FUND CAPITAL. All assets of the "fund."

(4) STATE. The State of Alabama.

(5) TRUST FUND. "The Alabama Trust Fund" created by Amendment Number 450 of the Constitution of Alabama of 1901.

(6) TRUST INCOME. The net income received by the state, subsequent to the transfer of the initial trust capital by the State Treasurer to the board of trustees of the trust fund, from the investment and reinvestment of all assets of the trust fund, determined in accordance with the provisions of Amendment Number 450 of the Constitution of Alabama of 1901. "Trust income" does not include income which becomes part of the trust capital of the trust fund.



Section 11-29-4 - Fund created.

For the continuing benefit of the State of Alabama and the citizens thereof, there is hereby created the "County Government Capital Improvement Fund" which shall be funded and administered in accordance with the provisions of this chapter.



Section 11-29-5 - Appropriations.

Beginning October 1, 1985, in addition to all other appropriations heretofore or hereafter made there is hereby annually appropriated from the General Fund of the state to the County Government Capital Improvement Fund an amount equal to 10 percent of the trust income at such time as the trust income received by the state in the preceding fiscal year equals or exceeds $60,000,000. Provided, however, no funds shall be appropriated to the County Government Capital Improvement Fund in any fiscal year for which in the previous fiscal year trust income received by the state was less than $60,000,000.



Section 11-29-6 - Distribution of fund capital; purposes for which counties may use funds.

The fund capital shall be distributed to the several counties of the state and shall be paid on April 15 of the fiscal year for which each annual appropriation is made as follows:

Part of the funds to be paid to counties that is equal to 45.45 percent of the total of such portion shall be allocated equally among the 67 counties of the state; and the entire residue of the portion to be paid to counties, being an amount equal to 54.55 percent of such portion, shall be allocated among the 67 counties of the state on the basis of the ratio of the population of each county to the total population of the state according to the then next preceding federal decennial census or, prior to the effective date of the 1990 decennial census, any special federal census held in any county subsequent to the effective date of the 1980 federal decennial census and prior to the adoption hereof. Such funds shall only be used by counties for the following purposes:

a. Public buildings; counties may expend such funds for the construction, furnishing, equipping, and renovation of public buildings including, without limitation, jails, courthouses and courthouse annexes, juvenile facilities, and paying rentals to public corporations for the use of public buildings. Such funds may also be expended for the purpose of purchasing land for public buildings.

b. Solid waste; counties may expend such funds for the purchase of land for sanitary landfills, the purchase of solid waste handling and disposal equipment including collection vehicles and landfill compaction equipment, and other solid waste handling and disposal equipment and/or facilities.

c. Public utilities; counties may expend such funds for public water and waste water treatment facilities and drainage facilities. Such expenditures may include the purchase of land and rights-of-way, and the purchase of equipment and supplies necessary for the installation and maintenance of such public facilities.

d. Roads and bridges; up to 50 percent of the funds received by counties may be expended for the construction, maintenance, reconstruction, restoration, or resurfacing of county roads and bridges.

e. Bonds and warrants; counties may expend such funds for the payment of any valid obligation of a county that is evidenced by bonds, notes, warrants, or other instruments now or hereafter authorized by law to be issued for any of the purposes enumerated in clauses a, b, c, and d of this paragraph.

f. Public health; counties may expend funds for the operation and maintenance of the county health department.

g. Pensions and security; counties may expend funds for the operation and maintenance of the county human resources department.



Section 11-29-7 - Distribution and payment of allocations.

The state Comptroller shall make all allocations of funds and shall make the distribution and payments thereof pursuant to such allocations provided for in this chapter.






Chapter 30 - LIABILITY SELF-INSURANCE FUNDS.

Section 11-30-1 - Definitions.

For the purpose of this chapter the following terms shall have the meanings subscribed to them by this section:

(1) LIABILITY SELF-INSURANCE FUND. An entity or entities, to be formed by two or more counties of Alabama for the purpose of pooling resources and funds to self-insure such counties and/or their officers and employees acting in the line and scope of their employment against:

a. Loss for money damages which any person or other entity is legally entitled to recover from a member county or its officers and employees for damages suffered as a result of a claim as defined under this chapter.

b. Damage to or loss of property owned or leased by a member county.

(2) MEMBER COUNTY. A county which elects to pool its resources and funds with one or more other counties for the purpose of forming a liability self-insurance fund.

(3) CLAIM. Any claim or suit filed against a member county for money damages which any person or other entity is legally entitled to recover for damages suffered as a result of bodily injury, death or property damage caused by a negligent or wrongful act or omission committed by any employee, officer, or servant of the member county while acting within the line and scope of his or her employment under circumstances where the member county would be liable to the claimant for such damages under the laws of the State of Alabama or any claim filed by a member county for damage to or loss of county property covered by the liability self-insurance fund.



Section 11-30-2 - Establishment of liability self-insurance fund by two or more counties; appropriation of funds.

Any group of two or more counties of the State of Alabama may establish a liability self-insurance fund for the purpose of pooling its resources and funds to provide coverage for each member county and/or its officers and employees on account of a claim as defined in this chapter. Member counties may appropriate such funds as necessary to the liability self-insurance fund created hereunder.



Section 11-30-3 - Powers of liability self-insurance fund.

Each liability self-insurance fund established under provisions of this chapter shall have the power and authority to establish a governing body of trustees; establish bylaws for the governing of such group; enter into contracts with member counties; establish a schedule of benefits payable; establish a schedule of charges to be collected from member counties for benefits provided; enter into contracts with solvent insurance companies authorized to do business in this state; enter into management and consultant contracts; hire attorneys and employees; and, exercise such powers and authority incident to the purposes of this chapter.



Section 11-30-4 - Filing of bylaws and schedule of benefits and charges with State Insurance Commissioner; exemption from regulation and from premium tax.

Each liability self-insurance fund established under the provisions of this chapter shall file with the State Insurance Commissioner a copy of its bylaws and schedule of benefits and charges. Such group, however, shall be exempt from regulation by the Department of Insurance of the State of Alabama and all premiums or charges collected shall be exempt from insurance premium tax.



Section 11-30-5 - Liability coverage not to exceed damages provided in Section 11-93-2.

No liability self-insurance fund established under provisions of this chapter shall establish a schedule of benefits providing liability coverage for a county in excess of those damages provided in Section 11-93-2, as amended, (section 2, Act No. 673, Acts of Alabama 1977, page 1161), and as the same may be amended.



Section 11-30-6 - Chapter not intended to impose tort liability where not already existing by law.

This chapter is not intended and shall not be construed to subject any county or its officers and employees to liability for tort claims where liability therefor does not already exist by law.



Section 11-30-7 - Liability self-insurance fund not subject to suit by third party based on claim against county; scope of liability.

No liability self-insurance fund nor the trustees thereof shall be subject to suit by any third party on account of a claim against a member county or its officers and employees. It shall incur no liability to any party other than that authorized and contracted for under provisions of this chapter.






Chapter 31 - RADIO/ALERT NOTIFICATION COMMUNICATIONS DISTRICTS.

Section 11-31-1 - Establishment of radio/alert notification communcations district.

One or more counties, by resolution of the governing body, may establish a radio/alert notification communications district comprised of the territory wholly within the county or, in the case of more than one county, the respective counties. The radio/alert notification communications district shall be a public authority and shall be a political and legal subdivision of the state.



Section 11-31-2 - Board of directors - Creation; composition.

When any radio/alert notification communications district is created, the creating authority may appoint a board of directors comprised of a minimum of eight members to govern its affairs and fix the domicile of the board. The board members appointed shall be from the disciplines represented by the users of the system. The board may fix its domicile at any point within the district. In the case of a multi-county radio/alert notification communications district, the governing body of each participating county shall have four appointments to the board. The members of the board shall be qualified electors of their respective county, two of whom, one from each county, shall be appointed for terms of two years; four members, two from each county, for terms of three years; and two members, one from each county, for terms of four years. Initial terms shall commence on the date of the adoption of the resolution creating the district. Thereafter, all appointments of the members shall be for terms of four years. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 11-31-3 - Board of directors - Officers; meetings; powers; funding.

(a)(1) The board of directors of the authority may do all of the following:

a. Appoint a chair from among its membership, subject to an annual rotation of the chair position between or among the representative members of the board from each county comprising the radio/alert notification communications district in the case of a multi-county district.

b. Appoint a vice chair from among its membership, provided that in the case of a multi-county district, the vice chair shall be a representative of a county other than the one represented by the chair.

c. Appoint other officers from among its membership as it may deem necessary from among the membership of the board.

(2) A majority of the directors shall constitute a quorum for the purpose of conducting business.

(b) The authority shall have all of the following powers:

(1) Employ such employees, experts, and consultants as it deems necessary to assist the board in the discharge of its responsibilities to the extent that funds are available.

(2) Acquire, make improvements to, or dispose of, whether by purchase, sale, gift, lease, devise, or otherwise, property of every description that the board may deem necessary and to hold title thereto, including, but not limited to, vehicles, radio equipment, computer equipment, alert notification equipment, and other capital assets.

(3) Sue and be sued and prosecute and defend civil actions in any court having jurisdiction of the subject matter and the parties.

(4) Construct, enlarge, equip, improve, and maintain all aspects of the radio/alert notification communications system.

(5) Issue bonds for operation and management of the radio/alert notification communications district secured by revenue of the district. The bonds shall be negotiable instruments and shall be solely the obligations of the district and not the State of Alabama. The bonds and income thereof shall be exempt from all taxation in the State of Alabama. The bonds shall be payable out of the income, revenues, and receipts of the district. The bonds shall be authorized and issued by resolution of the creating authority or authorities of the district and shall be of such series, bear such date or dates, mature at time or times, not to exceed 30 years from issuance, bear interest at such rate or rates, be in such denominations, be in such form, without coupon or fully registered without coupon, carry such registration and exchangeability privileges, be payable in such medium of payment and at such a place or places, be subject to such terms of redemption and be entitled to the priorities on the income, revenues, and receipts of the district as the resolution may provide. All bonds shall contain a recital that they are issued pursuant to this chapter, which recitals shall be conclusive that they have been duly authorized pursuant to this chapter.

(6) Provide for such liability and hazard insurance as the board deems advisable, including inclusion or continuation, or both, of district employees in a state, county, municipal, or self-funded liability insurance program.

(7) Enter into contracts or agreements with public or private entities when the terms, conditions, and charges of such contracts or agreements are mutually agreed upon.

(8) Establish committees from the membership of the board to focus on specific areas, including, but not limited to, technology, operations, long-term funding strategy, and capital replacement, when authorized by the board.

(9) Assess reasonable fees on users of the radio/alert notification communications system to recover the costs of operation, maintenance, and capital replacement of the shared radio communications system.

(c) Capital and operating costs of the district and its shared radio/alert notification communications system shall be equally shared among the users of the shared radio/alert notification communications system.

(d) Funds generated from any type of revenue shall be used to establish, maintain, and replace a radio/alert notification communications system that may consist, without limitation, of the following:

(1) Radio and alert notification communications equipment and facilities necessary to facilitate voice and data communications.

(2) The engineering, installation, and recurring costs necessary to implement and maintain a radio/alert notification communications system.

(3) Facilities and employees to house radio/alert notification communications as described in this chapter, with the approval of the creating authority.

(e) Employees of the district shall be eligible for membership in the Retirement Systems of Alabama.



Section 11-31-4 - Participation.

Any entity providing emergency response for fire, medical, or law enforcement purposes in a county that has created a radio/alert notification communications district, pursuant to this chapter, may elect not to participate in the radio/alert communications system.






Chapter 32 - PUBLIC TRANSPORTATION IN COUNTIES HAVING POPULATION OF 600,000 OR MORE.

Section 11-32-1 - Legislative findings.

(a) The Legislature finds, determines, and hereby declares that, in counties having a population of not less than 600,000, there are conditions present that are not present in counties with lesser populations. Those conditions include, but are not limited to, the following:

(1) The excessive growth in private vehicular traffic in the counties is placing excessive burdens upon the road systems and parking facilities, especially in commercial and industrial districts and in areas of high population density, which cannot be alleviated by private vehicular traffic.

(2) The number of vehicular miles the average citizen of those counties travels per day is among the highest nationally in terms of miles and commuting times.

(3) The projected continued economic growth of the counties and the general health and welfare of the citizens of the counties require those counties to provide the enhanced availability of public transportation facilities, operations, and services for mass transportation, thus it is necessary and desirable and in the best interests of the citizens of the counties that the provisions governing the administration of the authority be amended to expand and improve the existing public transportation services.

(b) The Legislature further declares its intention, by the passage of this chapter, to provide for solutions to the problems set out above that are not provided for by the general laws of the state, to promote public mass transportation in the authorizing county, and to provide a mechanism for transportation services in counties contiguous with a county having a population of not less than 600,000, through the authorization of public corporations, as agencies of the State of Alabama, with the powers conferred by this chapter.



Section 11-32-2 - Definitions.

As used in this chapter, the following words and phrases shall mean the following unless the context clearly indicates otherwise:

(1) AD VALOREM TAX. Those real and personal property ad valorem taxes collected by the county tax collector, the director of revenue of the county, or revenue commissioner, if any, for the county, but shall exclude all ad valorem taxes collected for the State of Alabama and all boards of education, municipalities, fire districts, or other entities located in the county.

(2) APPLICANT. A natural person who files a written application with the governing body of any county to which this chapter applies and with a municipality in the county, all in accordance with Section 11-32-3.

(3) AUTHORITY. The public corporation organized pursuant to this chapter, which shall be an agency of the state but shall not be a political subdivision of the state.

(4) AUTHORIZING COUNTY. Any county the governing body of which shall have adopted an authorizing resolution, even if the population of the county should fall below 600,000.

(5) AUTHORIZING MUNICIPALITY. Any municipality the governing body of which shall have adopted an authorizing resolution.

(6) AUTHORIZING RESOLUTION. A resolution, adopted by the governing body of any county to which this chapter applies or by a municipality in the county, all in accordance with Section 11-32-3.

(7) BOARD. The Board of Directors of an authority.

(8) BONDS. Bonds, notes, warrants, certificates, and other obligations representing an obligation to pay money.

(9) COUNTY. Any county in the state.

(10) DIRECTOR. A member of the board.

(11) FISCAL YEAR. The 12-month period provided for in subsection (c) of Section 11-32-7.

(12) GOVERNING BODY. With respect to a county, its county commissioners, board of revenue, or other like governing body and with respect to a municipality, its city or town council, board of commissioners, or other like governing body.

(13) INCORPORATORS. The persons forming a public corporation organized pursuant to this chapter.

(14) LABOR UNION. An organization in which employees participate for the purpose of dealing with one or more employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work.

(15) METROPOLITAN PLANNING ORGANIZATION. The forum for cooperative transportation decision making for a metropolitan planning area pursuant to 23 U.S.C. § 134 and 49 U.S.C. § 5303.

(16) MUNICIPALITY. An incorporated city or town of this state.

(17) PARATRANSIT. Comparable transportation service required by the Americans with Disabilities Act for individuals who are unable to use fixed route transportation systems.

(18) PARTICIPATING MUNICIPALITY. A municipality in an authorizing county, other than the principal municipality, which is then providing funds for the authority, pursuant to resolution, contract, or otherwise.

(19) PERSON. Unless limited to a natural person by the context in which it is used, includes a public or private corporation, municipality, county, or an agency, department, or instrumentality of the state or of a county or municipality.

(20) PRINCIPAL MUNICIPALITY. The municipality in an authorizing county having the largest population in the authorizing county according to the last or any subsequent federal decennial census.

(21) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments to the certificate of incorporation, the bylaws, and the minutes of proceedings of the board are kept.

(22) PROPERTY. Real and personal property, and any and all interests in the real and personal property.

(23) PUBLIC TRANSPORTATION SERVICE. All service involved in the transportation of passengers for hire by means of buses, street railway, elevated railway, subway, underground railroad, light rail, mass transit systems, motor vehicles, or other means of conveyance generally associated with or developed for mass surface or sub-surface transportation of the public, but does not include any service involved in transportation by taxicab, airport limousine, or industrial bus; however, public transportation service does not include aircraft or any air service subject to the Air Carrier Access Act of 1986 or managed by an airport authority of the principal municipality.

(24) REGIONAL PLANNING COMMISSION. The regional organization representing governing bodies of local governments under Act 584 of the 1963 Regular Session (Acts 1963, p. 1278) or Act 1126 of the 1969 Regular Session (Acts 1969, p. 2084).

(25) TCAB. The transit citizens advisory board established herein.

(26) TRANSIT SYSTEM. Land, plants, systems, facilities, buildings, garages, vehicles of all types, rails, lines, and any combination of any of the following, used or useful or capable of future use in furnishing public transportation service, and all other property deemed necessary or desirable by an authority for use in furnishing public transportation service.

(27) STATE. The State of Alabama.



Section 11-32-3 - Incorporation as a public corporation; applications.

(a) One or more public corporations may be organized pursuant to this chapter in a county having a population of not less than 600,000 according to the last or any subsequent federal decennial census. Once incorporated under or governed by this chapter, each corporation shall continue to be subject to this chapter, even if the population of the county falls below 600,000. In order to incorporate as a public corporation, any number of natural persons, not less than three, shall first file a written application with the governing body of the county and with the governing body of the municipality in the county having the largest population according to the most recent federal decennial census, which applications shall include all of the following:

(1) A statement that the authority proposes to render public transportation service in the county.

(2) The proposed location of the principal office of the authority, which shall be within the county with the governing body of which the application is filed.

(3) A statement that each of the applicants is a duly qualified elector of the county in which the application is filed.

(4) A request that the governing body adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 11-32-4.

(b) The applications shall, except in their designation of the governing body to which they are addressed and with which they are filed, be identical, and accompanied by the supporting documents or evidence as the applicants may consider appropriate. As promptly as may be practicable after the filing of the applications in accordance with this section, the governing bodies of the county and the municipality with which the application was filed shall review the contents of the application and shall adopt resolutions either denying the application or declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 11-32-4. Each governing body with which an application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken.



Section 11-32-4 - Certificate of incorporation - Filing; contents; execution.

(a) Within 40 days following the adoption of an authorizing resolution by that governing body that was the last to adopt an authorizing resolution, but only if the governing bodies of both the county and the municipality with which applications were filed have theretofore adopted authorizing resolutions, the applicants shall proceed to incorporate an authority by filing for record in the office of the judge of probate of the authorizing county a certificate of incorporation which shall comply in form and substance with the requirements of this section, and which shall be in the form and executed in the manner as provided in this chapter. The certificate of incorporation of the authority shall contain all of the following:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the authorizing county.

(2) The name of the authority which shall be "_____ County Transit Authority," with the insertion of the name of the authorizing municipality and the authorizing county.

(3) The period for the duration of the authority, if the duration is to be perpetual, subject to Section 11-32-20 and that fact shall be stated.

(4) The names of the authorizing county and the authorizing municipality, together with the dates on which the governing bodies thereof adopted authorizing resolutions.

(5) The location of the principal office of the authority, which shall be in the authorizing county.

(6) That the authority is organized pursuant to the provisions of this chapter for the purpose of supplying public transportation service in the authorizing county.

(7) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(b) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it all of the following:

(1) A copy of each of the applications filed with the governing bodies of the authorizing county and the authorizing municipality in accordance with Section 11-32-3.

(2) A certified copy of each of the authorizing resolutions adopted by the governing bodies of the authorizing county and the authorizing municipality.

(3) A certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar to another corporation so as to lead to confusion and uncertainty. Upon the filing for record of the certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation. The judge of probate shall send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 11-32-5 - Certificate of incorporation - Amendment.

(a) The certificate of incorporation of any authority incorporated under or governed by this chapter may be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include any matters which might have been included in the original certificate of incorporation.

(b) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chair of the board or executive director of the authority and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the authorizing county and with the governing body of the principal municipality, requesting each governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the resolution adopted by the board proposing the amendment to the certificate of incorporation, together with the documents in support of the application as the chair or executive director may consider appropriate. The applications, except in their designation of the governing body to which they are addressed and with which they are filed, shall be identical. As promptly as may be practicable after the filing of the application with the governing bodies of the authorizing county and the principal municipality pursuant to the foregoing provisions of this section, the governing bodies shall review the application and shall adopt resolutions either denying the application or authorizing the proposed amendment. Each governing body shall cause a copy of the application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken.

(c) Within 40 days following the adoption of a resolution approving the proposed amendment by that governing body that was the last to adopt the resolution, but only if the governing bodies of both the authorizing county and the principal municipality have previously adopted a resolution, the chair of the board or executive director of the authority and the secretary of the authority shall sign and file for record in the office of the judge of probate of the authorizing county a certificate in the name of and in behalf of the authority, under its seal, reciting the adoption of the respective resolutions by the board and by the governing bodies of the authorizing county and the principal municipality and setting forth the proposed amendment.



Section 11-32-6 - Board of directors.

(a) Each authority shall be governed by a board. All powers of the authority shall be exercised by or under the authority of, and the business and affairs of the authority shall be managed under the direction of, the board or pursuant to its authorization. In making appointments to the board, best efforts should be used to reflect the racial, gender, and economic diversity within the county.

(b) The board shall consist of nine directors. One director shall be elected by the governing body of the authorizing county. Five of the directors shall be elected by the governing body of the principal municipality. One of the directors shall be elected by the governing bodies of each of the three participating municipalities having the largest population according to the last or any subsequent federal decennial census. If there are not three participating municipalities, the governing body of the authorizing county and the governing body of the principal municipality shall jointly elect a director that would otherwise be elected by the participating municipality. The term of office of each person who is a director on May 24, 2013, shall not be changed by this chapter.

(c) Notwithstanding the provisions of subsection (b), the terms of this subsection shall apply after January 1, 2014. Every appointment of a director for a new term shall be for a four-year term, and no one person shall serve more than two consecutive four-year terms unless such person is a director of the authority on May 24, 2013. The principal municipality may vary the term of office of any director it appoints as to cause its appointments to be evenly spaced over any four-year period. The participating municipalities and the authorizing county shall, following consultations with each other, exercise a similar power.

(d) Whenever there is a vacancy on the board, a successor director to serve for the unexpired term applicable to the vacancy shall be elected by the public entity that elected the director whose unexpired term the successor is to fill. A municipality may not have any continuing or vested right to elect a director and the power of the governing body of any municipality to elect or to participate in the election of a director, whether for a full term or to complete an unexpired term, shall be determined in accordance with the most recent federal decennial census.

(e) An officer of the state or of any county or municipality may not, during his or her tenure as an officer, be eligible to serve as a director. Each director shall be a duly qualified elector of the authorizing county. Each director shall be reimbursed for expenses actually incurred by him or her in and about the performance of his or her duties. Each director, except the chair of the board, shall be compensated in an additional amount not to exceed ten dollars ($10) per meeting attended but not to exceed two hundred fifty dollars ($250) per year; the chair shall be compensated in an additional amount not to exceed five hundred dollars ($500) per year; and the term "meeting" shall have the meaning given in Section 36-25A-2. A director may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Official Recompilation of the Constitution of Alabama of 1901, as amended, and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.

(f) The dollar amounts specified in subsection (e) shall be adjusted according to the increase in the Consumer Price Index published by the Bureau of Labor Statistics of the United States Department of Labor for all Urban Consumers, US City Average, All Items, Not Seasonally Adjusted, Base Period 1982-84=100 (the "Index"). Adjustments shall occur at the start of each fiscal year of the authority, and shall be determined by dividing the most recent information available for the Index at the start of each fiscal year, by the most recent information available for the Index upon May 24, 2013, and multiplying the resultant amount by the subject number in subsection (e). Any increase or decrease shall be rounded to the nearest whole dollar.



Section 11-32-7 - Powers of authority.

(a) The authority shall exercise powers and duties necessary to the discharge of its powers and duties in corporate form as follows:

(1) Have succession by its corporate name in perpetuity subject to Section 11-32-20.

(2) Sue and be sued in its own name in civil suits and actions and defend suits against it.

(3) Adopt and make use of a corporate seal and alter the same at its pleasure.

(4) Adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) Acquire, receive, take, by purchase, gift, lease, devise, or otherwise, and hold property of every description, real, personal, or mixed, whether located in one or more counties or municipalities and whether located within or outside the authorizing county.

(6) Make, enter into, and execute contracts, agreements, leases, and other instruments and take other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized, or exercise any power expressly granted under this chapter. It is further provided that personnel employed and vendors hired with funds provided under this chapter shall reflect the racial and gender percentages within the authorizing county.

(7) Plan, establish, develop, acquire, purchase, lease, construct, reconstruct, enlarge, improve, maintain, equip, and operate a system for the provision of public transportation service within the authorizing county, or within any other county of the state, and without any requirement that the system be interconnected or otherwise constitute an integrated operational unit.

(8) Acquire real and personal property, franchises, and easements deemed necessary or desirable in connection with the system.

(9) Establish long-range plans and an annual program for public transportation in consultation with plans adopted by the Metropolitan Planning Organization and the Regional Planning Commission, the plans and programs to be coordinated with the plans for land use and development by counties and municipalities in the geographic area of the authority, in cooperation with the Regional Planning Commission and the Metropolitan Planning Organization; assure consistency between public transportation plans and related land use policies and plans; and provide for funds sufficient to ensure the planning and consultation as required among the authority, the Metropolitan Planning Organization, and the Regional Planning Commission.

(10) Develop or make grants for development of alternative transportation projects designed to enhance access to public transportation service in furtherance of the goal of improved mobility within the system providing public transportation service and in accordance with Section 134 of Title 23 and Chapter 53 of Title 49 of the United States Code.

(11) Own, operate, finance, and provide public transportation service within the authorizing county or in any part of any other county upon the terms and for rates or other consideration as the board may prescribe.

(12) Provide charter service within the state upon the terms and for the rates or other consideration as the board may prescribe unless prohibited by federal or state law, and use or operate any part of any transportation system owned by the authority in the charter service.

(13) Sell and issue bonds of the authority in order to provide funds for any corporate function, use or purpose, the bonds to be payable solely from the sources specified in Sections 11-32-9 and 11-32-13.

(14) Assume obligations secured by a lien on, or payable out of or secured by a pledge of the revenues from, any transit system or any part thereof, that may be acquired by the authority, any obligation so assumed to be payable by the authority solely from the sources from which bonds of the authority may be made payable pursuant to Sections 11-32-9 and 11-32-13.

(15) Pledge for payment of any bonds issued or obligations assumed by the authority any revenues from which those bonds or obligations are made payable as provided in this chapter.

(16) Execute and deliver, in accordance with Sections 11-32-9 and 11-32-13, mortgages and deeds of trust and trust indentures, or either.

(17) Exercise the power of eminent domain, except as limited by state law, except the authority may not acquire, without the consent of the owner, any transportation system from which public transportation service is currently being furnished. The authority may not by eminent domain acquire any real property or rights owned or held by public or private railroads or utilities.

(18) Expend funds for the purchase or lease of materials, equipment, supplies, or other personal property without compliance with Chapter 16 of Title 41.

(19) Appoint, employ, contract with, and provide for the compensation of, officers, employees, and agents, including, but without limitation to, engineers, attorneys, management consultants, fiscal advisers, or other consultants without regard to Chapter 16 of Title 41, or any law establishing a civil service or merit system that might otherwise be applicable, as the business of the authority may deem necessary or desirable, and also provide a system of disability pay, employee insurance, retirement compensation, pensions, or other employee benefit plans as the authority may deem necessary or desirable. This chapter may not be construed to affect the rights and privileges of the employees of the system.

(20) Make and enforce reasonable rules and regulations governing the use of any public transportation service provided by the authority.

(21) Provide for any insurance as the board may deem advisable.

(22) Invest funds of the authority that the board may determine are not presently needed in the operation of its properties in bonds of, or guaranteed by, the United States of America or any agency of the United States, bonds of the state, bonds of any county or municipality, interest-bearing bank deposits, any agreement to repurchase any one or more of the foregoing, any money market fund consisting of any one or more of the foregoing, or any combination thereof.

(23) Cooperate with the United States of America or its agencies or instrumentalities, the state, any county, municipality, or other political subdivision of the state, and any public corporation organized under the laws of the state and make or receive funds from any of them in the terms as the board may deem advisable or prescribe to make contracts with them, or any of them, as the board deems advisable to accomplish the purposes for which the authority was established.

(24) Sell and convey its properties that may have become obsolete or worn out or that may no longer be needed or useful as a part of any transportation system of the authority.

(25) Sell and convey, with or without valuable consideration, any of its transit systems or any portion of a transit system, to any one or more counties, municipalities, or public corporations organized under the laws of the state, which have the corporate power to operate the system, or portions of a transit system, conveyed, and the property and income of which are not subject to taxation except that the sale and conveyance may be made only of the following:

a. With the consent of the authorizing county, the principal municipality, and each participating municipality, the consent to be evidenced by a resolution adopted by the governing body of each consenting county and municipality.

b. If the conveyance would not constitute a breach of any then outstanding mortgage and deed of trust, trust indenture, or other agreement to which the authority is a party.

(26) Enter into agreements with all or any part of the employees of the authority or with any groups or associations representing the employees.

(27) Enter into a management agreement or agreements with any person for the management by or for the authority of any public transportation service upon any mutually agreeable terms and conditions.

(28) Require that all laborers and mechanics employed by contractors or subcontractors in the performance of construction work for the authority be paid wages at rates not less than those prevailing on similar construction in the locality where the work is performed as determined by the United States Secretary of Labor or any department, agency or instrumentality of the United States or of the state.

(29) If the authority acquires an existing system for the provision of public transportation service, enter into arrangements necessary or desirable to protect the interest of employees of any acquired system including, without limiting the generality of the foregoing:

a. The preservation of rights, privileges, and benefits including continuation of pension rights and benefits under existing agreements.

b. The protection of individual employees against a worsening of their positions with respect to their employment.

c. Assurance of employment to the employees of acquired transportation systems, except executives and administrative officers, and priority of reemployment of the employees terminated or laid off.

d. Paid training or retraining programs.

(30) Fix and revise from time to time reasonable rates, fees, and other charges for public transportation service furnished or to be furnished by any system owned or operated by the authority, and collect all charges made by it.

(31) Prepare, adopt, and implement a set of policies that shall govern and set standards for, the conduct of all members of the board and all employees of the authority which shall include, but are not limited to, the following:

a. Provide for penalties for a violation.

b. Prohibit unethical conduct and require each director and employee of the authority to comply with all the provisions of the policy which shall include, but not necessarily be limited to, the provisions of the code of ethics for public officials and employees as provided for in Chapter 25 of Title 36, and rules and regulations promulgated thereunder by the state Ethics Commission.

c. Allow for the reimbursement of the expenses of directors and employees, subject to any requirements provided in the policy.

d. Provide a method of keeping records for expenses of directors and employees.

e. Regulate business dealings and contracts between the authority and directors or employees of the authority and business dealings between the authority and members of the family of directors or employees of the authority.

(32) Do any and all things necessary to own, operate, facilitate, provide, or promote public transportation services within the authorizing county or any other county of the state.

(b)(1) The board shall establish a separate and independently accountable TCAB. The TCAB shall be established by the board by July 23, 2013. The TCAB shall be composed of persons each of whom is a duly qualified elector of the authorizing county. In addition, the executive director of the authority shall serve as an ex officio nonvoting member of the TCAB. The procedure for making appointments to the TCAB and establishing the terms of the appointments shall be determined by the board in its sole discretion. The procedure shall include the approval of persons appointed to the TCAB by the authorizing county, principal municipality, or participating municipalities. In making appointments to the TCAB the following shall be considered:

a. Representation from all geographic regions served by the authority.

b. Minority representation to reflect the racial, gender, and economic diversity within the geographic regions served by the authority.

c. Representation from users of the system providing public transportation service, paratransit users, and advocates.

The board shall ensure that the authorizing county, the principal municipality, and each participating municipality shall be represented on the TCAB and that the number of representatives of each shall roughly approximate the funding normally provided by each.

(2) The TCAB shall be advisory to the authority and perform the following duties:

a. Serve as a body to advise the authority, the board, and private persons on the development and implementation of policies and programs relating to public transportation, and assist in the coordination of these activities.

b. Adopt bylaws, elect officers including a chair, and establish procedures for its operation within 30 days of its creation; provided, however, that the bylaws for the TCAB shall be subject to approval or amendment by the board.

c. Advise and make recommendations regarding transit development plans, comprehensive operations analysis, annual service, marketing and annual advertising plans developed by the authority.

(3) The board and the TCAB shall meet together at least once every six months at the time and place as shall be mutually agreeable.

(4) The board may, by three-fourths vote of the members of the board, determine to disband and reconstitute the TCAB.

(c) The board shall establish, from time to time, a fiscal year for the authority.

(d) A majority of the directors then in office shall constitute a quorum at any meeting of the board for the transaction of business. The act of a majority of the directors present at any meeting at which there is a quorum shall be an act of the board.

(e) The recovery of damages under any judgment or judgments against the authority shall be limited to one hundred thousand dollars ($100,000) for bodily injury or death for one person in any single occurrence. Recovery of damages under any judgment or judgments against the authority shall be limited to three hundred thousand dollars ($300,000) in the aggregate where more than three persons have claims or judgments on account of bodily injury or death arising out of any single occurrence. Recovery of damages under any judgment or judgments against the authority shall be limited to one hundred thousand dollars ($100,000) for damage or loss of property arising out of any single occurrence. The authority may not settle or compromise any claim for bodily injury, death, or property damage for an amount in excess of the amounts stated in this subsection.



Section 11-32-8 - Rates and charges.

(a) Rates, fees, and charges for public transportation service rendered by the authority from any of its transit systems shall be so fixed and from time to time revised as at all times to provide funds that, when added to all other revenues including tax proceeds anticipated to be received by the authority shall be at least sufficient to do all of the following:

(1) Pay the cost of operating, maintaining, repairing, replacing, extending, and improving the systems from which such services are rendered.

(2) Pay the principal of and the interest on all bonds issued and obligations assumed by the authority that are payable out of the revenues derived from operation of those systems, as the principal and interest become due and payable.

(3) Create and maintain reserves for the foregoing purposes or any of them as may be provided in any mortgage, deed of trust, or trust indenture executed by the authority or in any resolutions of the board authorizing the issuance of bonds, the assumption of any obligation, or the acquisition of any system.

(4) Make any annual payments to the United States of America or any agency or instrumentality the United States, the state, municipalities, counties, departments, authorities, agencies, and political subdivisions of the state and any public corporations organized under the laws of the state as the authority may have contracted to make.

(b) A change in rates, fees, and charges made after May 24, 2013, shall take effect only if approved by the principal municipality.



Section 11-32-9 - Bonds - Form and execution; sale; obligations; notice.

(a) All bonds issued by the authority shall be signed by the chair, vice chair, or executive director and attested by its secretary or assistant secretary, and the seal of the authority shall be affixed thereto except that a facsimile of the signature of the officers may be printed or otherwise reproduced on any of the bonds in lieu of being manually subscribed on the bonds, a facsimile of the seal of the authority may be printed or otherwise produced on the bonds in lieu of being manually affixed thereto, if the bonds have been manually authenticated by a transfer agent of the bond issue. Delivery of executed bonds shall be valid notwithstanding any changes in officers or in the seal of the authority after the signing and sealing of the bonds. The bonds may be executed and delivered by the authority at any time and from time to time, shall be in the form and denominations and of the tenor and maturities, shall contain the provisions not inconsistent with the provisions of this chapter, and shall bear the fixed or variable rate or rates of interest, payable and evidenced in the manner, as may be provided by resolution of its board. The bonds of the authority may be sold at either public or private sale in the manner and at the price or prices and at the time or times as may be determined by the board to be most advantageous. The principal of and interest on any bonds may thereafter at any time and from time to time be refunded by the issuance of refunding bonds of the authority, which may be sold by the authority at public or private sale at the price or prices as may be determined by its board to be most advantageous, or which may be exchanged for the bonds or other obligations to be refunded. The authority may pay all expenses, premiums, and commissions which its board may deem necessary and advantageous in connection with any financing done by it. All bonds issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source. All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of any county or municipality except as provided in Section 11-32-13. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues of the authority specified in the proceedings authorizing those bonds, except as provided under Section 11-32-13. The proceedings may provide that the bonds shall be payable solely from one or a combination of the following sources as set forth in a resolution of the board authorizing the issuance of the bonds which shall be subject to the following:

(1) Any tax proceeds appropriated, allocated, or made payable in whole or in part to the authority by or pursuant to any act of the Legislature or pursuant to an ordinance, resolution, or order of the county in which the authority is authorized to furnish public transportation service or any municipality located in the county.

(2) The revenues derived from the operation of all transit systems owned by the authority solely out of the revenues from the operation of any one or more of the systems or parts of the transit system, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular systems of the authority.

(3) The authority may pledge for the payment of any of its bonds the revenues from which the bonds are payable, and may execute and deliver a trust indenture evidencing any pledge or a mortgage and deed of trust conveying as security for the bonds the transit systems, or any part of any thereof, the revenues or any part of the revenues from which are so pledged. A mortgage and deed of trust or trust indenture made by the authority may contain the agreements as the board may deem advisable respecting the operation and maintenance of the property, and the use of the revenues subject to the mortgage and deed of trust or affected by the trust indenture, and respecting the rights, duties, and remedies of the parties to any instrument and the parties for the benefit of whom the instrument is made; except, that the instrument shall not be subject to foreclosure.

(b)(1) Upon the adoption by the board of any resolution providing for the issuance of bonds, the authority may cause to be published once a week for two consecutive weeks, in a newspaper published or having general circulation in the principal municipality, a notice in substantially the following form, the blanks being properly filled in, at the end of which shall be printed the name and title of either the chair, vice chair, executive director, secretary, or assistant secretary of the authority: "The ______ County Transit Authority, a public corporation under the laws of the State of Alabama, on the _____ day of _____, _____ authorized the issuance of $_____ principal amount of bonds of the public corporation for purposes authorized in the act of the Legislature under which the public corporation was organized. Any action or proceeding questioning the validity of the bonds, or the pledge and the mortgage, deed of trust, trust indenture or resolution to secure the same, or the proceedings authorizing the same, shall be commenced within 30 days after the first publication of this notice."

(2) A newspaper shall be deemed to be published in the principal municipality, within the meaning of this section, if its principal editorial office is located in the principal municipality.

(3) Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in the notice or to contest the validity of any of the bonds, or the validity of any pledge and mortgage, deed of trust, trust indenture, or resolution made for the bonds, shall be commenced within 30 days after the first publication of the notice. After the expiration of that period, no right of action or defense questioning or attacking the validity of the proceedings or of the bonds or the pledge or mortgage, deed of trust, trust indenture, or resolution shall be asserted, nor shall the validity of the proceedings, bonds, pledge, mortgage, deed of trust, trust indenture, or resolution be open to question in any court on any ground whatsoever except in an action commenced within the period.



Section 11-32-10 - Bonds - Contracts as security for payment.

(a) As security for payment of the principal of and the interest on bonds issued or obligations assumed by it, the authority may enter into one or more contracts binding itself for the following:

(1) The proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any transit system owned by it, or any part or parts of a transit system.

(2) The imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from a transit system.

(3) The disposition and application of its gross revenues or any part of a transit system.

(4) For any other act or series of acts not inconsistent with this chapter for the protection of the bonds and other obligations being secured and the assurance that the revenues from the transit system, when added to all other moneys of the authority available for the transit system, will be sufficient to operate the system, maintain the system in good repair and in good operating condition, pay the principal of and the interest on any bonds payable from the revenues, and maintain the reserve deemed appropriate for the protection of the bonds, the efficient operation of the system, and the making of replacements for the system and capital improvements of the system.

(b) Any contract entered into pursuant to this section may be set forth in any resolution of the board authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust, or trust indenture made by the authority.



Section 11-32-11 - Statutory mortgage lien.

A resolution of the board or trust indenture under which bonds may be issued pursuant to this chapter may contain provisions creating a statutory mortgage lien, in favor of the holders of the bonds, on the transit systems, or including any after-acquired property out of the revenues from which the bonds are made payable. The resolution of the board or the trust indenture may provide for the filing for record in the office of the judge of probate of each county in which a part of the transit system may be located of a notice containing a brief description of the systems, a brief description of the bonds, and a declaration that the statutory mortgage lien has been created for the benefit of the holders of the bonds, upon the systems, including any additions to a system and extensions of a system. Each judge of probate shall receive, record, and index any notice filed for record in his or her office. The recording of the notice shall operate as constructive notice of the contents of the notice.



Section 11-32-12 - Use of bond proceeds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purposes for which the moneys are authorized and any costs and expenses incidental thereto. The costs and expenses may include, but shall not be limited to, the following:

(1) The fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds.

(2) In the case of bonds issued to pay costs of acquiring or constructing all or any part of a transit system interest on the bonds or, if a part only of any series of bonds is issued for acquisition or construction purposes, interest on that portion of the bonds of that series that is issued to pay the acquisition or construction costs prior to and during the acquisition or construction and not exceeding one year after completion of the acquisition or construction.

(3) In the case of refunding bonds, any premium that it may be necessary to pay in order to redeem or retire the bonds to be refunded.



Section 11-32-13 - Powers of localities, agencies, etc.

For the purpose of securing public transportation or aiding or cooperating with the authority in the planning, development, undertaking, construction, acquisition, extension, improvement, operation, or protection of transit systems, any county, municipality or other political subdivision, public corporation, agency, or instrumentality of this state, upon the terms and with or without consideration, as it determines, may do the any of the following:

(1) Lend or donate money to, or perform services for the authority.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, including, but without limitation, any transportation systems, any interest in any system, and any franchise.

(3) Provide that all or a portion of the taxes or funds available or to become available to, or required by law to be used by it for public transportation service or for the support of a public transportation system, be transferred or paid directly to the authority as the funds become available.

(4) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that may be necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, acquisition, or operation of systems for the provision of public transportation services.



Section 11-32-14 - Exemption from taxes, fees, and costs.

The property and income of the authority, all bonds issued by the authority, the income from the bonds, conveyances by or to the authority, and leases, mortgages, and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama. The authority shall be exempt from all taxes levied by any county, municipality, or other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities that an authority may engage in. The authority may not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.



Section 11-32-15 - Incorporation of subsequent authority.

Repealed by Act 2014-264, §2, effective July 1, 2014.



Section 11-32-16 - Exemption from other state supervision and control.

This chapter is intended to aid the state in the execution of its duties by providing appropriate and independent instrumentalities of the state with full and adequate powers to fulfill their functions. Except as in this chapter expressly otherwise provided, no proceeding, notice, or approval shall be required for the incorporation of any authority or the amendment of its certificate of incorporation, the acquisition of any property or transit system, or the issuance of any bonds, mortgage and deed of trust, or trust indenture. The authority, every transit system of the authority, any public transportation service provided by the authority, and the rates and charges of the authority shall be exempt from all jurisdiction of, and all regulation and supervision by, the Public Service Commission. Neither a public hearing nor the consent of the state Department of Finance shall be prerequisite to the issuance of bonds by the authority.



Section 11-32-17 - Use of public roads.

Any authority may use the rights-of-way of all public roads in the authorizing county without securing the prior approval of the state or of its agencies or departments or the governing body of a county and subject only to the necessity of obtaining the municipal consent required by Section 220 of the Official Recompilation of the Constitution of Alabama of 1901, except that nothing herein shall be construed to exempt any authority from the requirements of Section 23-1-4. The authority shall have the duty to restore at its expense all roads, highways, and public rights-of-way in which it may have made excavations or done other work in constructing a transit system or performing any of its other corporate functions.



Section 11-32-18 - Annual audit.

Within 30 days following the close of each fiscal year the authority shall cause an audit of its books and records to be made for the fiscal year by an independent certified public accountant. Within 90 days following the close of each fiscal year the authority shall furnish a copy of the audit to the governing bodies of the authorizing county, the principal municipality, and each participating municipality.



Section 11-32-19 - Labor unions.

Each employee of the authority may join or participate in a labor union. No employee of the authority shall be subject to the provisions of any civil service or merit system or to the rules or regulations of any personnel board that might otherwise be applicable.



Section 11-32-20 - Dissolution of transit authority.

The authority shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation except as provided in this section. At any time when the authority has no bonds or outstanding obligations, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of the resolution in the office of the judge of probate of the authorizing county, the authority shall be dissolved and in the event it owned any property at the time of its dissolution, the title to its properties shall pass to, and vest equally in, the principal municipality and the authorizing county, as tenants in common.



Section 11-32-21 - Employee protective provisions.

(a) The rights, benefits, and other employee protective conditions and remedies of Section 13(c) of the Urban Mass Transportation Act of 1964, as amended, 49 U.S.C. 1609(c), as determined by the Secretary of Labor, shall apply to the operation by the authority of any public transportation service and to any contract or other arrangement for the operation of such service. If the authority acquires an existing transit system, the authority shall assume and observe all existing labor contracts and pension obligations. All employees of the system except executive and administrative officers shall be transferred to and appointed as employees of the authority, subject to all rights and benefits of this section. These employees shall be given seniority credit and sick leave, vacation, insurance, and pension credits in accordance with the records or labor agreements from the acquired transit system. The authority shall assume the obligations of any transit system acquired by it with regard to wages, salaries, hours, working conditions, sick leave, health and welfare, and pension or retirement provisions for employees. The authority and the employees, through their representatives for collective bargaining purposes, shall take whatever action may be necessary to have pension trust funds, presently under the joint control of the acquired transit system and the participating employees through their representatives, transferred to a trust fund to be established, maintained, and administered jointly by the authority and the participating employees through their representatives. An employee of any acquired transit system who is transferred to a position with the authority may not, by reason of the transfer, be placed in any worse position with respect to worker's compensation, unemployment compensation, pension, seniority, wages, sick leave, vacation, health and welfare insurance, or any other benefits than he or she enjoyed as an employee of the acquired transportation system.

(b) Prior to commencing to operate any public transportation service, or entering into any contractual or other arrangement for any operation of the service, the authority shall take the action as may be necessary to extend to the employees of the transit system, in accordance with seniority, the first opportunity for reasonable comparable employment in any new jobs in respect to the operations for which they can qualify after a reasonable training period. The wages, hours, and working conditions for employees assigned to the new operations shall be a proper subject of negotiation with the labor organizations representing the employees of the transit system. Whenever any labor dispute arises in the operation of any public transportation service operated by or for the authority, and collective bargaining does not result in an agreement, the authority shall offer to submit the dispute to final and binding arbitration by a board composed of three persons, one appointed by the authority, one appointed by the representative of the employees, and a third member, who shall serve as chair, to be selected from a current listing of the membership of the National Academy of Arbitrators by agreement of the parties, or in the absence of such agreement, by obtaining a listing of seven of the members of the National Academy from the American Arbitration Association and by alternately striking a name from the list so supplied until only one name remains. The representative of the employees and the authority shall determine by lot who shall first strike from the list. The decision of a majority of the arbitration board shall be final and binding upon the parties thereto. The expenses of arbitration shall be borne equally by the parties. Each party shall bear his or her own cost.

(c) Notwithstanding any other provision of law, the authority shall make deductions from wages and salaries of its employees upon receipt of authorization therefor for the payment of union dues, fees, or assessments, for the payment of contributions pursuant to any health and welfare plan or pension plan, or for any other purpose for which deductions may be authorized by employees of any private employer, where the deductions are pursuant to a collective bargaining agreement entered into or assumed by the authority.



Section 11-32-22 - Applicability to Birmingham-Jefferson County Transit Authority.

(a) The provisions of this chapter shall apply to the Birmingham-Jefferson County Transit Authority and to any other authority organized pursuant to Act 993 of the 1971 Regular Session (Acts 1971, p. 1787), as amended.

(b)The certificate of incorporation filed for the Birmingham-Jefferson County Transit Authority on or about April 3, 1972, as amended, is confirmed as a validly filed and amended certificate of incorporation for an authority organized under this chapter, except that any provisions of the certificate of incorporation are repealed or amended to the extent of a conflict with this chapter. In the event that the certificate of incorporation of the Birmingham-Jefferson County Transit Authority is amended after May 24, 2013, it shall not be required that the amendment correct any conflicts with this chapter. As to the Birmingham-Jefferson County Transit Authority, Jefferson County is the authorizing county, and the City of Birmingham is the authorizing municipality.

(c) All actions taken by the board of the Birmingham-Jefferson County Transit Authority prior to May 24, 2013, are confirmed.

(d) The rates, fees, and charges imposed by the Birmingham-Jefferson County Transit Authority prior to and as of May 24, 2013, are confirmed.

(e) The fact that this chapter is enacted and that Act 993 of the 1971 Regular Session (Acts 1971, p. 1787), Act 204 of the 1971 Third Special Session (Acts 1971, p. 4472), Act 329 of the 1973 Regular Session (Acts 1973, p. 459), Act 508 of the 1973 Regular Session (Acts 1973, p. 748), and Act 87-449 of the 1987 Regular Session (Acts 1987, p. 663) are repealed shall not result in any of the following:

(1) An underpayment or overpayment to the Birmingham-Jefferson County Transit Authority by the authorizing county, the principal municipality, or any participating municipality, except as the same may be caused by a change in fiscal years or the change in payment procedures with the principal municipality.

(2) A disruption of the services provided by the transit system.

(3) A declaration that any outstanding contracts with the authority are void or invalid.

(4) A shortening in the current term of any director of the authority as of May 24, 2013.



Section 11-32-23 - Funding - Annual payments.

The governing body of the authorizing county, principal municipality, and each participating municipality shall pay to the authority during each fiscal year a sum to be determined in accordance with Sections 11-32-24, 11-32-25, and 11-32-30.



Section 11-32-24 - Funding - Amount paid by authorizing county.

The annual amount to be paid to the authority by the authorizing county is to be ascertained by first determining the amount of ad valorem taxes collected for the county from within the city limits of each municipality served by the authority. The authorizing county shall pay to the authority each year out of its general funds an amount equal to five and one-half percent (5.5%) of the first eighteen million, one hundred eighty-one thousand, eight hundred nineteen dollars ($18,181,819) of ad valorem taxes collected within the city limits of all municipalities served by the authority plus and two and one-half percent (2.5%) of the ad valorem tax collected within the city limits of all municipalities served by the authority in excess of eighteen million, one hundred eighty-one thousand, eight hundred nineteen dollars ($18,181,819). In addition, the governing body of the authorizing county shall, at its sole discretion, make a determination prior to the end of each fiscal year as to the number of residents of the county residing in the unincorporated area thereof having access to services by the authority within reasonable walking distances of their residences, but the number shall not be less than in any preceding year, unless there is a reduction of routes serving the unincorporated area or the annexation of a portion of the unincorporated area served by the authority by a municipality. Such residents shall be deemed to be served by the authority and there shall be paid annually out of the general funds of the authorizing county a sum equal to one dollar ($1.00) per capita of the residents thus deemed to be served.



Section 11-32-25 - Funding - Amount paid by principal municipality.

The amount to be paid to the authority by the principal municipality during each fiscal year shall be ascertained by determining the amount of ad valorem tax collected for the authorizing county within the city limits of the principal municipality, in addition to the amount determined in Section 11-32-30. The principal municipality shall pay to the authority annually from its general funds an amount equal to 10 percent of the ad valorem tax collected by the authorizing county within the city limits of the principal municipality each year.



Section 11-32-26 - Request for service.

On or prior to the beginning of the seventh month before the start of each fiscal year, the principal municipality and each municipality located in the authorizing county which desires to be served by the authority during the forthcoming fiscal year shall file a written request with the authority for the service, which request shall set forth the routes and frequency of service requested.



Section 11-32-27 - Budget requirements.

On or prior to the beginning of the fifth month before the start of each fiscal year, the authority shall prepare and submit to the authorizing county, the principal municipality, and each municipality which has requested to be served by the authority pursuant to Section 11-32-26, a written budget for the authority for the forthcoming fiscal year. The budget shall be prepared by the authority and shall set forth the number of hours of operation and the anticipated cost per hour of operation for the forthcoming fiscal year for the service requested by each municipality pursuant to Section 11-32-26, exclusive of anticipated fare box revenue, federal operating subsidies and funds received by the authority pursuant to Sections 11-32-24 and 11-32-25; if the cost per hour of operation shall include all costs for the provision of public transportation service, including, but not limited to, the costs of operation, maintenance, administration, and capital costs of the authority. If a municipality requests service which requires that vehicles travel through a municipality which is not served by the authority or on a limited access roadway where there is no pick-up or discharge of passengers, the municipality requesting the service shall assume and be responsible for the operating time of the vehicles from the point of their last scheduled pick-up of passengers until the vehicles reach the city limits of the requesting municipality. The principal municipality shall be authorized to review such budget, and by written notice to the authority given on or prior to the fifteenth day of the fifth month before the start of each fiscal year, reduce such budget in any area in which it deems the budget to be excessive. Neither the authorizing county, principal municipality, nor a participating municipality shall have any further power to approve or disapprove expenditures of the authority.



Section 11-32-28 - Certification of routes.

On or prior to the beginning of the fourth month before the start of each fiscal year, the principal municipality and each municipality in the authorizing county which elects to be served by the authority shall certify in writing to the authority the routes to be operated in the municipality during the forthcoming fiscal year and agree to make the payments to the authority provided in Section 11-32-29. The routes that are certified shall constitute the routes to be operated by the authority in the municipality during the forthcoming fiscal year, subject to equipment availability and to the adjustments as reasonably deemed necessary by the authority in order to provide for the efficient operation of transit service in the municipality and in the authorizing county as a whole. Any change in the routes during the fiscal year shall be undertaken only with the approval of the municipality, except the authority may suspend, reduce, or terminate the route, routes, or services within a municipality without the approval of the municipality if the municipality fails timely to pay for the services.



Section 11-32-29 - Costs of operation.

All of the municipalities served by any route operated by the authority may by written agreement filed with the authority agree to allocate the costs of operation of the route on a basis different from that otherwise provided by this chapter.



Section 11-32-30 - Certification of amounts to be paid to authority.

Subject to any agreement filed with the authority pursuant to Section 11-32-29, the annual amount to be paid to the authority by the principal municipality and each municipality in the authorizing county which elects to be served by the authority is to be ascertained by multiplying the total projected hours of operation in the municipality for the forthcoming fiscal year based upon the routes certified by the municipality pursuant to Section 11-32-28, as adjusted by the authority as provided in Section 11-32-28, in order to provide for the efficient operation of transit service, times the cost per hour of operation set forth by the authority in the budget submitted by the authority pursuant to the provisions of Section 11-32-27. The amounts shall be certified to the authorizing county tax collector, revenue commissioner, or director of revenue of the authorizing county, if any, by the authority on or prior to September 15 of each year.



Section 11-32-31 - Payment schedule; sufficiency of funds.

(a) The amounts required to be paid to the authority under this chapter shall be paid by the authorizing county tax collector for the authorizing county, the principal municipality, and participating municipalities upon the payment schedule established pursuant to the terms of this chapter.

(b) If the authorizing county tax collector does not have ad valorem taxes due the authorizing county, the principal municipality, or any participating municipality sufficient to pay the amounts due under the provisions of this chapter, then the balance due as to any payment under this chapter shall be paid to the authority by the director of revenue of the authorizing county, if any, from any tax monies in his or her possession for distribution to the authorizing county, principal municipality, or participating municipality.

(c) If as to any payment due under this chapter, neither the authorizing county tax collector nor the revenue commissioner of the authorizing county, if any, shall have sufficient tax monies for distribution to the authorizing county, principal municipality, or a participating municipality in an amount sufficient to make the payment, then the balance of the payment shall be a priority claim subject, however, to any claims having a priority under or pursuant to any provision of the Official Recompilation of the Constitution of Alabama of 1901, as amended, or the Constitution of the United States, against any and all other funds of the authorizing county, or the participating municipality, and shall be paid directly by the authorizing county, principal municipality, or participating municipality to the authority.

(d) It is expressly provided that neither the authorizing county tax collector, revenue commissioner, nor the director of revenue of the authorizing county, if any, shall pay to the authority any monies, the payment of which would impair the obligation under any contract entered into by the authorizing county, the principal municipality, or any participating municipality prior to May 24, 2013, or any tax monies from levies made for a specific purpose under the Official Recompilation of the Constitution of Alabama of 1901, as amended.



Section 11-32-32 - Payments made according to schedule.

(a) The payments required hereby for the authorizing county, principal municipality, and each participating municipality shall be made on a monthly basis or upon other payment schedule of the authorizing county, the principal municipality, or such participating municipality shall agree to with the authority.

(b) If payments are made for the principal municipality and the authorizing county on a monthly basis, each payment shall be one-twelfth of the annual amount which would have been due based upon ad valorem tax collections for the preceding fiscal year with any deficit in the amount thus paid on such basis computed after ad valorem tax collections for the fiscal year in question are known, to be made up by the principal municipality and the authorizing county during the month of January next following the end of each fiscal year.

(c) If payments are made for participating municipalities on a monthly basis, each payment shall be one-twelfth of the annual amount due determined in accordance with the provisions of Section 11-32-29.



Section 11-32-33 - Examination and audits of books and records.

The authorizing county, principal municipality, and each participating municipality shall have the right to examine and audit, at their expense, the books and records of the authority at any time during its regular business hours.









Title 2 - PROVISIONS APPLICABLE TO MUNICIPAL CORPORATIONS ONLY.

Chapter 40 - GENERAL PROVISIONS.

Article 1 - In General.

Section 11-40-1 - Municipalities declared bodies politic and corporate; seal generally; name; powers, duties, and authority generally.

All municipal organizations now existing in the State of Alabama, whether incorporated under the general laws of the state or by special act of the legislative department of the state government, and now exercising corporate powers or functions and all towns and cities that may hereafter be incorporated under the provisions of this title shall be bodies politic and corporate, using a common seal, which may at any time be changed, and having perpetual succession under the name now used or hereafter assumed as provided in this title, and each under such name as the "City of _____" or "Town of _____," as the case may be, shall sue and be sued, contract and be contracted with, acquire property by purchase, gift, devise, or appropriation for any municipal purpose authorized in this title, and the same shall be held, managed, and controlled by the said municipal corporations under the applicable provisions of law contained in this title and all rules, regulations, resolutions, and ordinances that may be required to carry out any or all of the applicable provisions of this title shall be adopted by the several councils thereof. Such municipal corporations shall be invested with the full powers, duties, and authority granted in this title.



Section 11-40-2 - Seal.

All cities and towns shall have a seal, in the center of which shall be the words, "city seal" or "town seal," as the case may be, and around the margin the name of the city or town, which shall be affixed to all transcripts, orders or certificates which it may be necessary or proper to authenticate.



Section 11-40-3 - Acquisition of rights, power, and authority granted.

Affirmative action shall not be necessary for cities and towns to acquire the rights, power, and authority granted in this title. Municipalities shall, however, hold such elections and pass such ordinances and resolutions as are required by this title.



Section 11-40-4 - Property rights, rights of action, etc., preserved and enforced notwithstanding change of name or organization.

Rights of action and rights of property arising before or existing at the time of a change of corporate organization, as directed in this title, shall be enforced against or in favor of such city or town, and all civil actions then pending in favor of or against municipal corporations shall continue to judgment unaffected by this title and shall be enforced in favor of or against such city or town, as the case may be, notwithstanding a change of name or of organization.



Section 11-40-5 - Corporate limits not altered or affected by adoption of Code.

The corporate limits of any city or town shall not be altered or affected by the adoption of this Code.



Section 11-40-6 - Municipal corporations classified as cities or towns; holding of election after change in government of municipality.

Municipal corporations now existing or hereafter organized under this title containing 2,000 or more inhabitants shall be called cities. All incorporated municipalities containing less than 2,000 inhabitants shall be called towns. The last census, whether federal or taken as authorized in this title, shall be used in determining the population of a city or town.

At the next election more than four months after the one hundred twentieth day after the first day of the first regular business session of the legislature held next after the publication by the federal government of the regular federal decennial population census for Alabama, if the municipality shows a population which authorizes a change in its government under this title, the proper officers for such a city shall be elected and perform the duties prescribed in this title.



Section 11-40-7 - Change of name.

Any city or town may change its corporate name by passing an ordinance stating the new name proposed and submitting the question of change to a vote of the qualified electors of such municipality at the next general municipal election to be held therein. The result of the election shall be ascertained by the officers holding such general election, and return shall be made to the council or other governing authorities which, in the event that a majority of the votes cast at such election are in favor of the change, shall pass a resolution or ordinance declaring the result of the election and stating the new name of the city or town.



Section 11-40-8 - Division of municipalities into wards.

The several councils of cities or towns shall divide such cities or towns into wards having as nearly as may be the same number of inhabitants, the lines thereof conforming to the center of the streets or alleys and being rectangular as far as practicable.

Ward lines, having once been fixed, shall not be changed by the council within three months previous to an election nor within 18 months of the time last established; except, that in the cases where a census showing a population authorizing a change in the form of government shall have been taken or where, within such time, additional territory shall have been annexed to such city or town, such councils shall have the right to create new wards or annex such territory to wards already established.



Section 11-40-9 - Continuation of present organization.

The organization of cities and towns existing at the adoption of this Code shall continue until changed in accordance with the provisions of this Code or some subsequent statute.



Section 11-40-10 - Police jurisdiction; force and effect of ordinances; jurisdiction on islands and offshore water adjacent to Florida; annexations.

(a)(1) The police jurisdiction in municipalities having 6,000 or more inhabitants shall cover all adjoining territory within three miles of the corporate limits, and in municipalities having less than 6,000 inhabitants and in towns, the police jurisdiction shall extend also to the adjoining territory within a mile and a half of the corporate limits of the municipality or town.

(2) After May 12, 2016, and in addition to any other requirements of this section, any extension of the police jurisdiction of any municipality as otherwise provided in subdivision (1) shall not be effective beyond the corporate boundaries of the municipality without an affirmative vote of the municipal governing body. Notwithstanding the foregoing, this subdivision shall not affect the boundaries of the police jurisdiction of a municipality existing on May 12, 2016.

(3) Any municipality which has a three mile police jurisdiction pursuant to subdivision (1) may reduce its police jurisdiction to a mile and a half by ordinance of the municipality, which shall take effect on the first day of January following its adoption on or before the preceding first day of October. Once a municipality has adopted an ordinance to reduce its police jurisdiction to a mile and one-half, that ordinance cannot amended, altered or repealed except by local law.

(b) Ordinances of a city or town enforcing police or sanitary regulations and prescribing fines and penalties for violations thereof shall have force and effect in the limits of the city or town and on any property or rights-of-way belonging to the city or town. In order for an ordinance adopted after September 1, 2015, to have force and effect in a police jurisdiction of a municipality or town, the municipal governing body shall provide a 30-day notice that the ordinance shall be effective in the police jurisdiction. The notice given shall be the same as required for adoption of an ordinance under Section 11-45-8. Additionally, if available at no cost to the municipality, the notice shall be submitted to the Atlas Alabama state website or any successor state-operated website providing information to businesses. No ordinance adopted after September 1, 2015, may be enforced against an individual or entity in the police jurisdiction affected by the ordinance until and unless the municipality has complied with the notice requirements provided for in this section.

(c) The police jurisdiction of any municipality which pursuant to this section extends to include part of any island which has water immediately offshore adjacent to the boundary of the State of Florida, upon approval of the council of the municipality, shall extend to include the entire island including the water adjacent to the island extending to the existing police jurisdiction of the municipality and extending to the Florida state boundary where applicable.

(d) Any alterations to a police jurisdiction based upon the annexation or deannexation of property after September 1, 2015, shall take effect the first day of January and shall take effect for any annexation or deannexation which was finalized on or before the preceding first day of October. No later than the first day of January in each year, a map showing the boundaries of the municipal limits and police jurisdiction of the municipality shall be submitted to, if available at no cost to the municipality, the Atlas Alabama state website or any successor state-operated website providing information to businesses. No ordinance, license, permit, or tax levy may be enforced against an individual or entity included in the alteration of the police jurisdiction unless the municipality has complied with the notice requirements provided for in this section.

(e) The annexation of property by general or local law may not extend the police jurisdiction of a municipality except as expressly provided in general or local law. Any extension of a police jurisdiction expressly provided for in general or local law is subject to subsection (d) and (f) and shall take effect only on the next January 1 following the annexation by general or local law.

(f) When any noncontiguous property has been annexed or is annexed into a municipality, the municipal governing body shall not exercise any jurisdiction or authority in any portion of the police jurisdiction extended as a result of the annexation, notwithstanding any other law to the contrary.



Section 11-40-10.1 - Contracts for certain law enforcement services of Class 6 municipality.

(a) The governing body of a Class 6 municipality may enter into contracts which provide for the police department of the municipality to provide law enforcement services beyond the corporate limits of the municipality, but within the police jurisdiction of the municipality, and may prescribe the conditions under which the services may be rendered. The governing body of the municipality may enter into a contract or contracts with any county or county board, any property owner of a manufacturing or industrial concern, or any property owner within any residential or business area for its police department to render law enforcement services on the terms as may be agreed to by the governing body of a Class 6 municipality and the contracting party or parties.

(b) Notwithstanding subsection (a), the governing body of the municipality may not enter into a contract or contracts with any county or county board, any property owner of a manufacturing or industrial concern, or any property owner within any residential or business area for its police department to render law enforcement services to enforce traffic regulations, including speeding and enforcement of speed zones.

(c) When the police department of a Class 6 municipality is operating pursuant to a contract or contracts pursuant to this section on any call beyond the corporate limits, but within the police jurisdiction of the Class 6 municipality, the department shall be deemed to be operating in a governmental capacity and subject to the same liability for injuries as the department would be if the department was otherwise operating within the corporate limits of the Class 6 municipality.



Section 11-40-11 - When change in form of government takes effect.

No change from the mayor-council form of municipal government to the commission form of municipal government hereafter directed by vote of the electors of any municipality in this state shall become effective until October 1 of the general municipal election year next following the election at which such change is voted.

No change from the commission form of municipal government to the mayor-council form of municipal government hereafter directed by vote of the electors of any municipality in this state shall become effective until October 1 of the general municipal election year next following the election at which such change is voted. The term of any commissioner which might expire before such date is hereby extended until such date when the form of government changes.



Section 11-40-12 - Classification of municipalities.

(a) There are hereby established eight classes of municipalities based on the population as certified by the 1970 federal decennial census, as authorized by Amendment No. 375, Constitution of Alabama of 1901, as follows:

Class 1: All cities with a population of 300,000 inhabitants or more;

Class 2: All cities with a population of not less than 175,000 and not more than 299,999 inhabitants;

Class 3: All cities with a population of not less than 100,000 and not more than 174,999 inhabitants;

Class 4: All cities with a population of not less than 50,000 and not more than 99,999 inhabitants;

Class 5: All cities with a population of not less than 25,000 and not more than 49,999 inhabitants;

Class 6: All cities with a population of not less than 12,000 and not more than 24,999 inhabitants;

Class 7: All cities with a population of not less than 6,000 and not more than 11,999 inhabitants;

Class 8: All cities and towns with a population of 5,999 inhabitants or less.

(b) The Legislature may refer, in the title thereof, to the class or classes of municipalities herein set out, in adopting general laws.

(c) Any municipality incorporated after June 28, 1979, shall be placed in one of the above classes according to the population of the municipality at the time of its incorporation.



Section 11-40-13 - Notice required for enactment of general law applying to single municipality.

No general law which at the time of its enactment applies to only one municipality of the state shall be enacted unless notice of the intention to apply therefor shall have been given and shown as provided in Section 106 of the Constitution of Alabama of 1901 for special, private, or local laws; provided, that such notice shall not be deemed to constitute such law a local law.



Section 11-40-14 - Expense allowances for members of governing body of Class 1 municipalities; reimbursement for expenses incurred beyond corporate limits.

(a) The council or other governing body of Class 1 municipalities in Alabama and all municipalities in Alabama having a population of 250,000 or more according to the last and any subsequent federal decennial census, shall have the power and authority to grant to any member of such council or other governing body an amount of money for expenses incurred by such member on account of such member's attending the business of such municipality within its corporate limits. The maximum expense allowance shall be $300.00 per month for each member of the council, except the president or chairman of the council or other governing body who may be given an allowance not to exceed $350.00 per month.

(b) In addition to the authority granted by subsection (a) of this section, the council or other governing body of Class 1 municipalities in Alabama and all municipalities in Alabama having a population of 250,000 or more according to the last and any subsequent federal decennial census commencing November 15, 1983, shall have the power and authority to grant to any member of such council or other governing body who was elected for a term commencing in November, 1981, an amount of money in addition to that provided in subsection (a) of this section, for expenses incurred by such member on account of such member's attending the business of such municipality within its corporate limits. The maximum additional expense allowance shall be $200.00 per month for each such member of the council. No such additional expense allowance shall be paid to any council member after November 15, 1985.

(c) The provisions of this section shall not be construed so as to prevent any such member of such council or other governing body from being reimbursed for actual expenses incurred by him on or in connection with a trip on municipal business beyond the corporate limits of such municipality, which amount shall not accrue against the monetary amounts provided in subsection (a) of this section.



Section 11-40-15 - Exemption of incorporated municipalities and municipal boards from Uniform Disposition of Unclaimed Property Act.

The incorporated municipalities and incorporated municipal boards of this state shall be exempt from the Uniform Disposition of Unclaimed Property Act, which is codified in sections 35-12-20 through 35-12-48.



Section 11-40-16 - Creation of enterprise zones within Class 1 cities; purpose.

(a) The Legislature of Alabama hereby finds and declares that the health, safety, and welfare of the people of Class 1 cities are enhanced by the continual encouragement, development, growth, and expansion of private enterprise within this state. That there are certain economically depressed areas in such cities that need particular attention to create new jobs, stimulate economic activity, and attract private sector investment rather than government subsidy to improve the quality of life of their citizens. It is the purpose of this section to encourage new economic activity in these depressed areas of such Class 1 cities by means of reduced taxes and the removal of unnecessary governmental barriers to the production and earning of wages and profits and the creation of economic growth.

(b) In order to further the purposes of this section, Class 1 cities are hereby authorized to create by ordinance one or more specific areas as enterprise zones which the governing body finds are areas of pervasive poverty, unemployment, and general economic distress, and, in order to encourage private investment, to promote the creation of jobs within such zones, such Class 1 cities are hereby authorized within such zones to initiate and carry out special programs which include, but are not limited to, the following:

(1) A reduction of municipal tax rates, municipal license rates, and/or municipal fees for governmental services within such zones.

(2) An increase in the level or efficiency of public services within the zone including provision for the providing of such services by nongovernment entities.

(3) Reduction, removal, simplification, or other modification of regulatory requirements applying within such zones.

(4) Involvement of private entities, organizations, neighborhood associations, and community groups with such zones, including the provision by such entities of jobs, job training, and technical, financial, and other assistance to employers, employees, and residents of such zones.

(5) Other services or modification of requirements as may be necessary or desirable to qualify for financial assistance to such Class 1 cities or private entities within such zones under any act of the Congress of the United States heretofore or hereafter enacted.

(c) In carrying out any program established in an enterprise zone created hereunder, the governing body of the county in which such Class 1 city is situated, and all agencies of such Class 1 city and county agencies created thereby, and the State of Alabama and all agencies thereof, are hereby authorized to carry out programs which include, but are not limited to, those authorized for such Class 1 cities under the provisions of subdivisions (1), (2), (3), and (4) of subsection (b) above.



Section 11-40-17 - Minimum monthly retirement and survivor's benefits in Class 1 municipalities.

In all Class 1 municipalities, notwithstanding any provision to the contrary in any section of Article VI of Act No. 929, S. 676, Regular Session 1951 (Acts 1951, p. 1579), as amended, any benefit payable on a monthly basis to a participant or retiree under Act No. 929, S. 676, Regular Session 1951 (Acts 1951, p. 1579), as amended, shall not be of an amount less than $400.00 per month, and any survivor's or spouse's benefit payable on a monthly basis shall not be of an amount less than $160.00 per month.



Section 11-40-17.1 - Class 1 municipalities authorized to grant pension benefit increases to participants in former municipal pension plans.

The city council of any Class 1 municipality may grant pension plan benefit increases to retired employee participants, and their beneficiaries, in terminated or inactive former pension plans of any Class 1 municipality, provided the increases shall not exceed the increases granted to retired participants in the City of Birmingham Retirement and Relief System created under Act No. 929, 1951 Regular Session, as amended. The benefit increases may be retroactive but shall be granted only after the city council receives the opinion of a licensed actuary regarding the cost of any increase.



Section 11-40-17.2 - Inclusion of longevity component in monthly salary used to calculate extraordinary disability benefits in Class 1 municipalities.

(a) The Legislature finds that in all Class 1 municipalities some recipients of extraordinary disability benefits awarded prior to May 23, 1977, did not have a longevity component included in the monthly salary used to calculate their extraordinary disability benefit and hereby intends to remedy that omission.

(b) In all Class 1 municipalities, notwithstanding any provision to the contrary in any section of Article VI of Act No. 929, S. 676, Regular Session 1951, as amended, all recipients of extraordinary disability benefits whose longevity payment received during the year prior to their disability was not included in the amount of monthly salary used in the calculation of the extraordinary disability benefit shall receive an increase in the monthly benefit of 70 percent of one-twelfth of the total longevity payment received during the year immediately preceding the recipient's disability application. The increase shall apply to future benefits only and no retroactive increase shall be paid.



Section 11-40-17.3 - Retroactive Deferred Retirement Option Plan.

(a) This section shall apply to Class 1 municipalities only.

(b) There is established a Retroactive Deferred Retirement Option ("Back Drop") Plan for any retirement and relief system established pursuant to Act 1272, 1973 Regular Session (Acts 1973, p. 2124), as amended.

A participant who retires at least 90 days following July 1, 2002, who has then completed at least 23 years of credited service, and who is otherwise entitled to retire and receive a normal retirement benefit, shall have the opportunity to elect a Back Drop plan. A participant eligible for the Back Drop plan can elect in writing at his or her retirement to retroactively drop his or her credited service in excess of 20 years, for a period of months not exceeding 36 months immediately preceding the date of retirement (the "Back Drop period"); provided that the beginning of the Back Drop period may not extend past the earliest date on which the participant would have qualified for a normal retirement benefit. A participant who is not actively employed may not make a Back Drop election. To be effective, a Back Drop election by a married participant must be approved in writing by his or her spouse.

(c) Notwithstanding the provisions of Section 1 of Article VI of Act 1272, 1973 Regular Session (Acts 1973, p. 2124), as amended, in effect as of the date of a participant's retirement, any participant making the Back Drop election shall have his or her retirement benefits determined under said section as if retirement had occurred on the beginning date of the Back Drop period, so that for purposes of calculating the retirement benefits, service during the Back Drop period shall not count as credited service, and salary earned during the Back Drop period shall not be included in the calculation of final average salary.

(d) Any participant who elects the Back Drop plan shall receive, not less than 30 days or more than 90 days after his or her retirement, a lump-sum distribution equal to the monthly benefits that would have been paid during the Back Drop period if the participant's retirement had occurred on the beginning date of the Back Drop period, calculated as provided in subsection (c), together with interest thereon at a percentage rate as the board may determine, annually, compounded monthly from the date on which each monthly benefit would have been paid; provided that no interest shall be paid unless the actuary retained by the board determines that sufficient funds are available to pay the interest on a cost-neutral basis.

(e) If any participant who elects the Back Drop plan dies before the lump-sum distribution referred to in subsection (d) is paid, the Back Drop election shall be null and void, and the benefits to which the participant and his or her surviving spouse, if any, are entitled will be calculated as if the Back Drop election had never been made.

(f) If any participant was receiving retirement benefits under a Back Drop election made in accordance with the preceding provisions of this section, then notwithstanding any other provisions of Section 10 of Article VI of Act 1272, 1973 Regular Session (Acts 1973, p. 2124), as amended, the benefits to which the participant's surviving spouse is entitled shall be calculated on the basis of the retirement benefit which the participant was receiving as a result of the Back Drop election.

(g) The board shall have the authority to terminate the Back Drop plan created in this section prospectively at any time if it is determined that contributions to the system are not sufficient to pay the costs of the Back Drop plan; provided that no termination shall affect the rights of any participant, or surviving spouse of a participant, who has properly made his or her Back Drop election as required herein but has not yet begun receiving benefits to which he or she would be entitled as a result of the election.

(h) The board is authorized, with approval of the governing body of the municipality primarily served by the system, to make any and all rules and regulations necessary to implement and administer the Back Drop plan which are not inconsistent with this section or applicable law.



Section 11-40-18 - Minimum benefits under certain policemen's and firemen's pension and relief plans.

In all Class 1 municipalities, notwithstanding any provision of law to the contrary, any benefit payable on a monthly basis to a participant or retiree under the Policemen's Pension and Relief Plan provided by Act No. 502 of the 1923 Session of the legislature of Alabama, as amended or codified; the Firemen's Pension and Relief Plan provided by Act No. 307 of the 1943 Session of the legislature of Alabama, as amended (General Acts of Alabama of 1943, p. 264); the Limited Policemen's Retirement and Relief System provided by Act No. 470 of the 1955 Regular Session of the legislature of Alabama, as amended (Acts of Alabama of 1955, p. 1067); and Limited Firemen's Pension and Relief System provided by Act No. 217 of the 1966 Special Session of the legislature of Alabama, as amended (Acts of Alabama, Special Session 1966, p. 280) shall not be of an amount less than $400.00 per month, and any survivor's or spouse's benefit payable on a monthly basis shall not be of an amount less than $160.00 per month.



Section 11-40-18.1 - Minimum benefits under certain policemen's and firemen's pension and relief plans.

Notwithstanding any other laws, in Class 1 municipalities, any benefit payable on a monthly basis to a participant or retiree under the Policemen's Pension and Relief Fund provided by Act No. 502 of the 1923 Session of the Legislature, as amended, the Firemen's Pension and Relief Fund provided by Act No. 307 of the 1943 Session of the Legislature, as amended, the Separate Policemen's Retirement and Relief System provided by Act No. 470 of the 1955 Regular Session of the Legislature, as amended, or the Separate Firemen's Pension and Relief System provided by Act No. 217 of the 1966 Special Session of the Legislature, as amended, shall be in an amount not less than five hundred fifty dollars ($550) per month, and any survivor's or spouse's benefit payable therefrom on a monthly basis shall be in an amount not less than three hundred twenty dollars ($320) per month.



Section 11-40-18.2 - Liability and indemnification under firemen's and policemen's supplemental pension system.

In the absence of wantonness or willful misconduct, in any Class 1 municipality, the board of firemen and policemen for the Class 1 municipality, the members of the board of firemen and policemen, and any officer, employee, or agent of a Class 1 municipality or of the board of firemen and policemen shall not incur any liability, individually or on behalf of any other individuals or on behalf of a Class 1 municipality or the board of firemen and policemen in a Class 1 municipality, for any act or failure to act in relation to the plan or the fund of any firemen's and policemen's supplemental pension system established pursuant to Act 556 of the 1959 Regular Session (Acts 1959, p. 1376).

In the absence of wantonness or willful misconduct, officers and members of the board, employees in any Class 1 municipalities, and agents of any Class 1 municipality and of the board of firemen and policemen shall be indemnified against any and all liabilities arising by reason of any act, or failure to act, in relation to the plan or the fund of the firemen's and policemen's supplemental pension system. This indemnification shall not apply to any act or failure to act made in bad faith, nor shall it apply to a paid consultant or paid agent of the fund. This indemnification shall include, without limitation, expenses reasonably incurred in the defense of any claim relating to the plan or the fund of the firemen's and policemen's supplemental pension system, and amounts paid in any compromise or settlement relating to the plan or the fund of the firemen's and policemen's supplemental pension system. The indemnification shall be paid from the fund and shall apply retrospectively as well as prospectively.



Section 11-40-19 - Operation of hotel and related facilities by Class 1 municipalities and certain public corporations - Requirements.

In addition to all other powers heretofore granted by law, any Class 1 municipality that owns a civic center, or any public corporation that owns a civic center located within a Class 1 municipality, shall have the power to own and operate a hotel, together with any related restaurants, meeting rooms and other facilities and services commonly provided by hotels, subject to the requirements that (i) such hotel and such restaurants and other facilities are located within, or are located on a tract of land contiguous to, the area designated for civic center purposes by the governing body of the municipality in which such civic center is located, (ii) such hotel is of sufficient size and quality to accommodate persons attending conventions held at such civic center, and (iii) if such hotel is to be owned or operated by the Class 1 municipality, and if there is at the time a public corporation in existence that owns a civic center located within such municipality, such municipality shall obtain the approval of the governing body of such public corporation and the approval of the governing body of the county in which all or the largest part of the area of such municipality is located as conditions precedent to the ownership or operation of such hotel by such municipality, such approvals to be evidenced by formal resolutions respectively adopted by the governing bodies of such public corporation and such county. For purposes of clause (i) in the preceding sentence, two tracts of land shall be deemed to be contiguous if such tracts share a common boundary line or perimeter point or if such tracts are separated only by a public street or highway. A hotel shall be deemed to satisfy the requirement set forth in clause (ii) in the first sentence of this paragraph if either of the following two conditions is satisfied: (a) The governing body of the municipality in which such civic center is located, or, alternatively, if such civic center is owned by a separate public corporation, the governing body of such public corporation, shall adopt a resolution finding that the size, quality, and other physical and operating characteristics of such hotel are appropriate for its use as a primary lodging facility for guests attending conventions at such civic center; or (b) at the time such hotel is acquired by any municipality or separate public corporation, or at the time any project for the construction, expansion, or renovation of such hotel is undertaken by any municipality or separate public corporation, as the case may be, such hotel, as it then exists or as it is expected to exist after completion of any planned construction, expansion, or renovation project, shall have the largest number of rentable rooms of any hotel that is then operational and located in the same municipality.



Section 11-40-20 - Operation of hotel and related facilities by Class 1 municipalities and certain public corporations - Hotel management contracts.

Any municipality or separate public corporation authorized to own and operate a hotel pursuant to the provisions of Section 11-40-19 and this section may operate such hotel through one or more management contracts with private companies experienced in the operation of hotels, and such management contract shall be exempt from the provisions of Sections 41-16-50 through 41-16-63, inclusive, and shall be awarded for such term and in accordance with such conditions as shall be determined by the governing body of said municipality or separate public corporation, as the case may be. Nothing contained in Section 11-40-19 or this section shall be construed to limit any hotel owned and operated by any municipality or public corporation to providing services to persons attending conventions that use the civic center facilities owned by such municipality or public corporation, and any hotel owned and operated by a municipality or a public corporation pursuant to Section 11-40-19 and this section shall be entitled to serve the general public to the full extent permitted hotels under the laws of the state.



Section 11-40-21 - Number of members on municipal boards, committees, etc., in Class 3 municipalities.

In any Class 3 municipality, any law to the contrary notwithstanding, the number of members who shall serve on any existing or future municipal board, committee, or like body, shall be the same as the number of members on the municipal governing body unless the municipal governing body by a two-thirds vote of the total membership of the municipal governing body shall provide for a greater or lesser number of members.



Section 11-40-22 - Mayor authorized to award municipal employees for exemplary performance, etc.

(a) Notwithstanding any limitations of law pertaining to the municipality, the mayor of any municipality in Alabama is hereby authorized, subject to budget restraints approved by the governing body, to make cash or non-cash awards not to exceed $1,000 to employees of the municipality in recognition of exemplary performance or for innovations that significantly reduce costs or result in outstanding improvements in services to the public.

(b) Any employee selected to receive a cash or non-cash award for exemplary performance or for innovations that significantly reduce costs must first be recommended by his or her supervisor and approved by the governing body of the municipality.

(c) Nothing in this section shall affect any program in existence on September 22, 1997.



Section 11-40-23 - License tax for collecting, etc., waste grease and animal by-products.

Each person engaged in the business of purchasing and receiving or collecting waste grease and animal by-products for rendering or recycling, from businesses, schools, and institutions located in various cities of the state, shall pay the following annual license tax in cities of:



Section 11-40-24 - Employees of separately incorporated public corporation not deemed employees of municipality.

Notwithstanding any other provision of law, employees of any separately incorporated public corporation authorized to be created by a municipality pursuant to state law are employees of that separately incorporated entity and are not employees of the municipality authorizing the creation of the entity.



Section 11-40-25 - Municipal officers removed by operation of law.

(a) For purposes of this section, the term elected municipal official means any mayor, council member, or commission member elected or appointed to municipal office whose presence at council or commission meetings is counted towards establishing a quorum.

(b) Any elected municipal official who misses all regular and special called council or commission meetings for 90 consecutive days, beginning on the date of any absence, shall be removed from office by operation of law.

(c) For the purpose of applying subsection (b), on the date and time of any regular or special called council or commission meeting of a municipality, the clerk shall make a record of all elected municipal officials present or absent regardless of whether or not a quorum is present.

(d) At the next council or commission meeting following the date an elected municipal official has been removed from office pursuant to this section, the council or commission may vote to reinstate the elected municipal official removed from office as provided herein for any mitigating or extenuating circumstances as determined by a majority vote of the remaining voting members of the council or commission, including the mayor if the mayor is a voting member of the council as provided by law.

(e) If the council or commission does not reinstate the removed elected municipal official pursuant to subsection (d), the council or commission shall fill the vacancy as provided by law.

(f) This section shall not apply to any elected municipal official whose absence from any council or commission meeting is a result of military service.






Article 2 - Demolition of Buildings and Structures.

Section 11-40-30 - Demolition of unsafe structures.

Any incorporated municipality of the state may, after notice as provided herein, move or demolish buildings and structures, or parts of buildings and structures, party walls, and foundations when found by the governing body of the municipality to be unsafe to the extent of being a public nuisance from any cause.



Section 11-40-31 - Notice from appropriate municipal officer of unsafe condition.

The term "appropriate municipal official" as used in this article shall mean any municipal building official or deputy and any other municipal official or municipal employee designated by the mayor or other chief executive officer of the municipality as the person to exercise the authority and perform the duties delegated by this article. Whenever the appropriate municipal official of the municipality finds that any building, structure, part of building or structure, party wall, or foundation situated in the municipality is unsafe to the extent that it is a public nuisance, the official shall give the person or persons, firm, association, or corporation last assessing the property for state taxes and all mortgagees of record, by certified or registered mail to the address on file in the tax collector's or revenue commissioner's office, notice to remedy the unsafe or dangerous condition of the building or structure, or to demolish the same, within a reasonable time set out in the notice, which time shall not be less than 30 days or suffer the building or structure to be demolished by the municipality and the cost thereof assessed against the property. The mailing of the certified or registered mail notice, properly addressed and postage prepaid, shall constitute notice as required herein. Notice of the order, or a copy thereof, shall, within three days of the date of mailing, also be posted at or within three feet of an entrance to the building or structure. If there is no entrance, the notice may be posted at any location on the building or structure.



Section 11-40-32 - Hearing; appeal.

(a) Within the time specified in the notice, but not more than 30 days from the date the notice is given, any person, firm, or corporation having an interest in the building or structure may file a written request for a hearing before the governing body of the municipality, together with his or her objections to the finding by the municipal official that the building or structure is unsafe to the extent of becoming a public nuisance. The filing of the request shall hold in abeyance any action on the finding of the municipal official until determination thereon is made by the governing body. Upon holding the hearing, which hearing shall be held not less than five nor more than 30 days after the request, or in the event no hearing is timely requested, the governing body, after the expiration of 30 days from the date the notice is given, shall determine whether or not the building or structure is unsafe to the extent that it is a public nuisance. If it is determined by the governing body that the building or structure is unsafe to the extent that it is a public nuisance, the governing body shall order the building or structure to be demolished. The demolition may be accomplished by the municipality by the use of its own forces, or it may provide by contract for the demolition. The municipality may sell or otherwise dispose of salvaged materials resulting from the demolition.

(b) Any person aggrieved by the decision of the governing body at the hearing may, within 10 days thereafter, appeal to the circuit court upon filing with the clerk of the court notice of the appeal and bond for security of costs in the form and amount to be approved by the circuit clerk. Upon filing of the notice of appeal and approval of the bond, the clerk of the court shall serve a copy of the notice of appeal on the clerk of the municipality and the appeal shall be docketed in the court, and shall be a preferred case therein. The clerk of the municipality shall, upon receiving the notice, file with the clerk of the court a copy of the findings and determination of the governing body in its proceedings. Any trials shall be held without jury upon the determination of the governing body that the building or structure is unsafe to the extent that it is a public nuisance.



Section 11-40-33 - Costs of demolition.

Upon demolition of the building or structure, the appropriate municipal official shall make a report to the governing body of the cost thereof, and the governing body shall adopt a resolution fixing the costs which it finds were reasonably incurred in the demolition and assessing the costs against the property. The proceeds of any moneys received from the sale of salvaged materials from the building or structure shall be used or applied against the cost of demolition. Any person, firm, or corporation having an interest in the property may be heard at the meeting as to any objection to the fixing of the costs or the amounts thereof. The municipal clerk of the municipality shall give notice of the meeting at which the fixing of the costs is to be considered by first-class mail to all entities having an interest in the property whose address and interest is determined from the tax collector's or revenue commissioner's records on the property or is otherwise known to the clerk. The fixing of the costs by the governing body shall constitute a special assessment against the lot or lots, parcel or parcels of land upon which the building or structure was located, and thus made and confirmed shall constitute a lien on the property for the amount of the assessment. The lien shall be superior to all other liens on the property except liens for taxes, and shall continue in force until paid. A certified copy of the resolution shall also be filed in the office of the judge of probate of the county in which the municipality is situated. Upon filing, the tax collector or revenue commissioner of the county shall add the amount of the lien to the ad valorem tax bill on the property and shall collect the amount as if it were a tax and remit the amount to the municipality.



Section 11-40-34 - Assessment of costs.

The municipality may assess the costs authorized herein against any lot or lots, parcel or parcels of land purchased by the State of Alabama at any sale for the nonpayment of taxes, and where the assessment is made against the lot or lots, parcel or parcels of land, a subsequent redemption thereof by any person authorized to redeem, or sale thereof by the state, shall not operate to discharge, or in any manner affect the lien of the municipality for the assessment, but any redemptioner or purchaser at any sale by the state of any lot or lots, parcel or parcels of land upon which an assessment has been levied, whether prior to or subsequent to a sale to the state for the nonpayment of taxes, shall take the same subject to the assessment. The assessment shall then be added to the tax bill of the property, collected as a tax, and remitted to the municipality.



Section 11-40-35 - Payment of assessments.

Payment of the assessment shall be made in the manner and as provided for the payment of municipal improvement assessments in Section 11-48-48, as the same has heretofore or may hereafter be amended. Any Class 2 municipality may use the provisions of Section 11-48-48.1 as the same has heretofore or may hereafter be amended. Upon the property owner's failure to pay the assessment the officer designated by the municipality to collect the assessments shall proceed to collect the assessment as provided in Sections 11-48-49 to 11-48-60, inclusive. The municipality may, in the latter notice, elect to have the tax collector or revenue commissioner collect the assessment by adding the assessment to the tax bill. Upon the election, the tax collector or revenue commissioner shall collect the assessment using all methods available for collecting ad valorem taxes.



Section 11-40-36 - Article cumulative.

This article is cumulative in nature and is in addition to any power and authority which any municipality may have under any other law.






Article 3 - Continued Use and Occupancy of Buildings in Class 2 Municipalities.

Section 11-40-50 - Meaning of "appropriate city official."

Repealed by Act 2017-304, §11, effective May 16, 2017.



Section 11-40-51 - Authority of city to prescribe standards for continued use and occupancy of buildings.

Repealed by Act 2017-304, §11, effective May 16, 2017.



Section 11-40-52 - Administrative review; petition; hearing.

Repealed by Act 2017-304, §11, effective May 16, 2017.



Section 11-40-53 - Appeal from order of administrative review body to circuit court.

Repealed by Act 2017-304, §11, effective May 16, 2017.



Section 11-40-54 - Failure of owner to comply with notice of non-conformity, certificate of modified approval, etc.; civil penalties; collection and enforcement of penalties.

Repealed by Act 2017-304, §11, effective May 16, 2017.






Article 3A - Use and occupancy of building in class 2 municipalities.

Section 11-40-60 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This article applies only to Class 2 municipalities.



Section 11-40-61 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The provisions of this article shall apply in any Class 2 municipality that adopts the provisions of this article to be applicable to the collection of municipal code liens as to real property, other than owner occupied property, in the municipality.

(b) The provisions of this article shall not apply to owner occupied property.



Section 11-40-62 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

As used in this article, the following words and phrases shall have the following meanings:

(1) INTERESTED PARTY. Includes the following parties:

a. The person who last appears as owner of the real property in the county office of the judge of probate's property records.

b. The current mortgagee of record of the property or assignee of record of the mortgagee.

c. The current holder of a beneficial interest in a deed of trust recorded against the real property.

d. A tax certificate holder.

e. A tax sale purchaser that holds a deed of purchase in accordance with Section 40-10-29.

f. Any party having an interest in the real property, or in any part thereof, legal or equitable, in severalty or as tenant in common, whose identity and addresses are reasonably ascertainable from the records of the Class 2 municipality or records maintained in the county office of the judge of probate or as revealed by a full title search, consisting of 50 years or more.

g. An Interested Party shall not include the holder of the benefit of an easement which burdens the real property, the holder of the benefit or burden of a real covenant which burdens the real property, or the holder of the benefit of a utility easement which burdens the real property.

(2) MINIMUM BID PRICE. The price that equals the Redemption Amount.

(3) MUNICIPAL CODE LIEN. Any lien that has been levied against real property by a Class 2 municipality that is the result of the non-payment of any fine, penalty, abatement cost, or enforcement cost incurred by a Class 2 municipality related to the enforcement of state or local housing and building codes. Such lien shall include only those liens which arise out of a failure to comply with any of the following provisions of the Code of Alabama, or from the failure to comply with a Class 2 municipality's ordinance or resolution enacted pursuant to the authority granted in any of the following provisions of the Code of Alabama: Sections 11-40-30 through 11-40-36; 11-47-117; 11-47-118; 11-47-130 through 11-47-131; 11-47-140; 11-53-1 through 11-53-4; 11-53B-1 through 11-53B-16; and 11-67-1 through 11-67-10.

A municipal code lien shall not include any lien that has previously been certified to the tax collector of the county for inclusion on the property tax bill associated with the real property, such as those liens certified under Section 11-67-8.

(4) MUNICIPAL CODE LIEN PAYOFF. The principal amount of a municipal code lien, interest accrued at the rate of seven and one-half percent per annum from the date the municipal code lien was filed in the office of the judge of the probate, any fees or costs incurred in the collection of such a lien under this article including, without limitations, the cost of title examinations and publication of notices, and any other penalties allowable under either state law or under an ordinance or resolution enacted by the Class 2 municipality.

(5) OWNER OCCUPIED. Real property that is lawfully occupied as a principal residence that is any of the following:

a. A homestead as described in Section 40-9-19.

b. Exempt from ad valorem taxation under Sections 40-9-19.1, 40-9-20, and 40-9-21.

c. Eligible for the designations listed in paragraphs a. or b., but which has not yet been granted such designation and which is lawfully occupied by the family of a deceased individual.

(6) REDEMPTION AMOUNT. The sum of a. the full amount of the municipal code lien payoff for each municipal code lien on which the Class 2 municipality is seeking to foreclose under this article, and b. any tax payoff that may be applicable to the property on which the Class 2 municipality is seeking to foreclose under this article.

(7) TAXES. Those taxes assessed against real property by either the State of Alabama, the county in which the real property is situated, or the Class 2 municipality that are delinquent, as defined in Section 40-11-4 or Section 11-51-2, as of the date a proceeding under this article is commenced or at any time before final resolution of the same, and shall also include any taxes assessed against real property that are unpaid from any previous year and any amounts required for redemption under Section 40-10-82, 40-10-120, or Section 11-51-23. As provided in Section 11-51-6 , a lien for taxes shall be superior to all other liens, including municipal code liens.

(8) TAX CERTIFICATE HOLDER. Any of the following:

a. A tax sale purchaser that holds a certificate of purchase in accordance with Section 40-10-19.

b. The state, where it has accepted and recorded a certificate of purchase obtained at a tax sale in accordance with Section 40-10-20.

c. Any party to which a certificate of purchase obtained at a tax sale has been assigned in accordance with Section 40-10-21.

d. The purchaser or assignee of a tax lien certificate as described in Section 40-10-187.

(9) TAX PAYOFF. Any and all amounts necessary to satisfy any claims for delinquent taxes assessed against the real property on which the Class 2 municipality is seeking to foreclosure under this article. Those amounts shall include:

a. If the taxes associated with the property are delinquent as defined in Section 40-11-4 or Section 11-51-2, but the property has not yet been sold for taxes, then the full amount of delinquent taxes, costs, fees and charges due to the county tax collector in accordance with Section 40-5-8; and

b. If the property has been sold for taxes to the state, then those amounts required for redemption and described in Sections 40-10-83, 40-10-120, 40-10-121, and 40-10-122, except that when a Class 2 municipality is the prevailing bidder, the tax payoff amount shall be the lesser of these amounts or the amount as determined by Section 40-10-132(a)(2) .

c. If the property has been sold for taxes to a party other than the state, then those amounts required for redemption and described in Sections 40-10-83, 40-10-120, 40-10-121, and 40-10-22.

d. If a tax lien has been sold by a county in accordance with the provisions of Section 40-10-182, then the amount required for redemption in accordance with Section 40-10-193.



Section 11-40-63 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Notwithstanding any law to the contrary, any fees, penalties, and abatement costs imposed against property other than owner occupied real property for violations of a Class 2 municipality's housing and building codes adopted pursuant to the Code of Alabama 1975, may be enforced in rem as a lien in accordance with this article.

(b) Every municipal code lien, as defined in this article, shall be superior to all other liens, except those liens for taxes described or referenced in Section 11-51-6.



Section 11-40-64 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Any Class 2 municipality to which this article applies may proceed with judicial in rem foreclosures of municipal code liens in accordance with the provisions of this article by enactment of an ordinance or resolution of the governing authority of the Class 2 municipality in which the real property is located which ordinance or resolution shall be sufficient authority for use of this article by the Class 2 municipality to enforce its municipal code liens.

(b) The ordinance of a Class 2 municipality authorizing and approving the use of this article shall include all the following matters:

(1) The initial effective date for application of these procedures.

(2) If the Class 2 municipality elects not to apply these procedures to all real properties as of the same future date, then the phase-in of these procedures over a period of time and the manner of determination of which real properties are subject in which sequence to these procedures.

(3) The explicit exclusion of owner-occupied properties from the application of the judicial in rem foreclosure procedures authorized in this article.

(4) The nature and extent of notices, support services, and referrals to be provided to the owners and occupants of owner-occupied properties.

(5) Any other matters the Class 2 municipality specifies to be addressed through administrative regulations and policies.

(c) The provisions of the Class 2 municipality ordinance and administrative regulations and policies issued pursuant thereto shall not be in conflict with Sections 11-40-66 through 11-40-69.

(d) Proceedings in accordance with this article are designed solely to enforce the municipal code lien for real property subject to the municipal code lien and shall not constitute an action for personal liability for the municipal code liens against the owner or owners of the real property.

(e) The rights and remedies set forth in this article are available solely to the governmental entities authorized by law to enforce municipal ordinances and shall not extend to any nongovernmental transferee of municipal code liens.

(f) A Class 2 municipality that has adopted the provisions of this article and that seeks to enforce a municipal code lien through the sale of real property shall utilize the judicial in rem proceedings of this article as the sole remedy for the enforcement through the sale of real property.

(g) The enforcement proceedings authorized by this article may be initiated only by the Class 2 municipality.



Section 11-40-65 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) After a municipal code lien has been recorded with the office of the probate judge of the county in which the real property lies, the Class 2 municipality may identify those properties on which to commence a judicial in rem foreclosure in accordance with this article, except that those properties the Class 2 municipality identifies as owner occupied shall not be subject to judicial in rem foreclosure under this article. The Class 2 municipality shall not file a petition for judicial in rem foreclosure in accordance with this article for a period of six months following the date upon which the municipal code lien is recorded in the office of the probate judge. A petition for judicial in rem foreclosure may include any other municipal code lien that has been filed prior to the date the petition is filed. After enforcement proceedings have commenced in accordance with this article, the enforcement proceedings may be amended to include any subsequently arising municipal code liens and, if applicable, any and all taxes as defined in this article.

(b) If the property on which the Class 2 municipality is seeking to foreclose under this article is subject to taxes as defined in this article, then at least 60 days prior to the filing of the petition, the Class 2 municipality shall notify all other taxing agencies within the jurisdiction of the Class 2 municipality, and the State of Alabama of the Class 2 municipality's intention to file a petition for judicial in rem foreclosure of the real property on which a municipal code liens exists. Upon notification, the Revenue Commissioner shall provide the tax payoff amount to the Class 2 municipality.

(c) The Class 2 municipality shall record in the appropriate lis pendens record in the office of the judge of probate of the county in which the real property is located, a notice of his or her intent to file a judicial in rem foreclosure action. The notice shall include a legal description of the property, street address of the property if available, a statement that the property is subject to judicial in rem foreclosure proceedings under this article, and a statement that those proceedings may extinguish any legal interests in the property.

(d) Simultaneous with the filing of his or her notice of intent to file a judicial in rem foreclosure action, the Class 2 municipality shall file a petition with the clerk of the circuit court for the judicial circuit in which the real property is located, the petition shall have form and content substantially identical to that form as provided in subsection (i).

(e) The petition shall be filed against the real property against which the municipal code lien has been recorded and shall provide all of the following:

(1) The identity of the Class 2 municipality.

(2) The real property address.

(3) A description of the real property.

(4) The tax identification number of the real property.

(5) The municipal code lien which is being foreclosed.

(6) The principal amount of the municipal code lien together with applicable interest and penalties.

(7) The principal amount of any additional municipal code liens together with applicable interest and penalties in accordance with subsection (a) if any.

(8) The year or years for which the taxes are delinquent, if any.

(9) The principal amount of the taxes together with interest and penalties, if any.

(10) The tax payoff amount.

(11) A statement that upon final sale in accordance with this article and payment of the tax payoff amount, if applicable, an interested party's rights of redemption under Title 40, Chapter 10 or this title, Chapter 51, shall be extinguished.

(12) The names and addresses of all interested parties to whom copies of the petition are to be sent in accordance with subsection (f).

(f) The Class 2 municipality shall mail copies of the petition by both certified mail, return receipt requested, and by regular mail to all interested parties whose identity and address are reasonably ascertainable. Copies of the petition shall also be mailed by first-class mail to the real property address to the attention of the occupants of the property, if any. In addition, notice shall be physically posted on the real property and shall include the following statement: "THIS PROPERTY IS SUBJECT TO A JUDICIAL IN REM FORECLOSURE ACTION AND MAY BE TRANSFERRED TO [NAME OF CLASS 2 MUNICIPALITY] OR ANOTHER PARTY. PERSONS WITH INFORMATION REGARDING THE CURRENT OWNER OF THE PROPERTY ARE REQUESTED TO CONTACT [NAME OF CLASS 2 MUNICIPALITY]."

(g) If the Class 2 municipality finds reason to believe that the real property is owner occupied after the filing of the petition, the Class 2 municipality shall immediately seek dismissal of its petition.

(h) Within 30 days of the filing of the petition, the Class 2 municipality shall cause a notice of the filing of the petition to be published once each week for three consecutive weeks in a newspaper of general circulation in the county in which the property is located. Such notice shall specify:

(1) The name and address of the Class 2 municipality.

(2) The real property address.

(3) A description of the real property.

(4) The tax identification number of the real property.

(5) Any applicable municipal code lien which is being foreclosed upon.

(6) The principal amount of any municipal code lien together with interest and penalties.

(7) The applicable period of tax delinquency, if any.

(8) The principal amount of taxes, if any.

(9) Upon deposit with the appropriate parties by the court of the tax payoff amounts, if any, described in subsection (c)(3) of Section 11-40-57, any and all rights of redemption accorded to interested parties under Title 40, Chapter 10 or under this title, Chapter 51, are extinguished.

(10) The date and place of the filing of the petition.

(i) The petition for judicial in rem foreclosure shall be in substantially the following form:

IN THE CIRCUIT COURT FOR__________ COUNTY

STATE OF ALABAMA-

Petitioner: )

[Class 2 municipality] )

Name, Address, )

Telephone Number )

v. Civil Action No: ________

Respondents:

__________, ACRES OF LAND LYING )

AND BEING IN __________________, )

_____________COUNTY, ALABAMA )

__________________________________ )

__________________________________ )

(Address of Property)

And

_______________________________ )

Name and mailing address of Owner

PETITION FOR JUDICIAL IN REM FORECLOSURE COMES NOW (Petitioner) and petitions this Court for judicial in rem foreclosure in accordance with Section _________ of the Code of Alabama 1975, by showing this Court as follows:

1. _________ is the owner of certain real property located at ________ (the "Property") having a tax identification number of _____. (A legal description of the Property is attached hereto as Exhibit "A" and by this reference incorporated herein).

2. The municipal code lien(s) recorded against the Property by City of _____ for nonpayment of costs incurred, penalties, or fees arising from violations of the City of _______'s Code of Ordinances related to the Property, the total amount of which is $ ________ (amount includes principal amount of the municipal code lien and any accrued interest and penalties as of this date) have not been paid. (An itemized list of any municipal code lien recorded against the Property and the subject of this Petition is attached hereto as Exhibit "B" and by this reference incorporated herein.)

3. The taxes assessed against the Property by City/County of _____ or by the State of Alabama for the year(s) _____ in the amount of $ ________ (amount includes principal amount of taxes owed and any accrued interest and penalties as of this date) [have] [have not] been paid.

4. Attached hereto as Exhibit "C" is a list of the names and addresses of interested parties also receiving a copy of this Petition by first class mail.

5. Occupants of the Property shall be served by mailing the petition by first-class mail to the attention of the occupants at the above-listed Property address.

6. Based upon the information and belief of the Petitioner the Property is not owner-occupied property.

7. The Petition has also been posted on the Property in accordance with Section 11-4-54(f), Code of Alabama 1975.

8. Simultaneously with the filing of this Petition, Petitioner has filed a lis pendens in the appropriate office of the judge of probate.

WHEREFORE, Petitioner demands (1) a hearing before the Circuit Court in _____ County (the "Court") and (2) a judgment by the Court stating that (a) the municipal code lien recorded against the Property is delinquent and (b) that notice has been given to all interested parties, and an order that the Court may cause the Property to be sold at public outcry in a similar manner as that required in Section 40-10-15 of the Code of Alabama.

CITY OF ______________

By: ___________________

Its: ___________________

NOTICE TO RESPONDENTS AND ALL INTERESTED PARTIES

This petition serves as notice to the respondents and all interested parties that (1) each party is presumed to own or have a legal interest in the property, (2) that foreclosure proceedings have been commenced because of the failure to pay the municipal code lien cited above, and (3) foreclosure will result in the loss of ownership of the Property and all rights or interests of all interested parties, including any and all rights or redemption accorded to by interested parties under Title 40, Chapter 10 and Title 11, Chapter 5, Code of Alabama 1975.

To avoid loss of ownership or any interest in the property, payment of the full amount of the municipal code lien, penalties, interest, and costs, plus payment of the full amount of any property taxes that are due or delinquent, if any, including any related penalties, interest, and costs must be paid to the _____ office located at _____ by _____date. Respondents and all interested parties are also reminded that each of you may wish to contact an attorney to protect your rights.

A hearing on the above matter shall take place before the Circuit Court of _____ County no earlier than 30 days after the filing of this petition. To determine the exact time and date of such hearing, please call the office of the Circuit Court of _____ County.

This _____ day of _____, _____.

__________________________

Circuit Clerk of ______ County

EXHIBIT A

Description of the Property

Together with all rights, title, and interest running with the above-described property but not taxed under a separate tax reference number as delineated on the tax maps of the petitioner for the year(s) for the municipal code liens being foreclosed.

EXHIBIT B

Names and Addresses of Interested Parties



Section 11-40-66 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Class 2 municipality shall request that a judicial hearing on the petition occur not earlier than 30 days nor more than 90 days following the filing of the petition. At the judicial hearing, any interested party shall have the right to be heard and to contest the delinquency of the municipal code lien, the adequacy of the proceedings, the classification of the property as owner occupied, and the amount of the tax payoff. If the court determines that the information set forth in the petition is accurate, the court shall render its judgment and order that:

(1) The municipal code lien is delinquent.

(2) The amounts of any additional municipal code liens and taxes described in the petition are delinquent.

(3) Proper notice has been given to all interested parties.

(4) The property is not owner occupied.

(5) The property as described in the petition be sold in accordance with the provisions of this article.

(6) The sale shall become final and binding immediately after the sale is conducted in accordance with Section 11-40-68.

(b) The order of the court shall provide that the property be sold free and clear of all liens, claims, and encumbrances other than:

(1) Rights of redemption provided under federal law.

(2) Taxes assessed against real property that are due but not yet delinquent as of the date of the court's order.

(3) An easement which burdens the real property, a real covenant which burdens the real property, and any utility easement which benefits the real property as of the date of the filing of the municipal code lien on which the Class 2 municipality is seeking to foreclose under this article.

(c) If at any point in the proceedings the court determines that the property is owner occupied, then the Class 2 municipality shall seek immediate dismissal of the proceedings.



Section 11-40-67 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Redemption of property prior to sale by payment of redemption amount.

(a) At any point prior to the moment of the sale, any interested party may redeem the real property from the sale by payment of the redemption amount. Payment shall be made to the Class 2 municipality. Following receipt of the payment, the Class 2 municipality shall file for dismissal of the proceedings.

(b) In the event of the payment by the owner of the real property, the proceedings shall be dismissed and the rights and interests of all interested parties shall remain unaffected.

(c) In the event of payment by any interested party other than the owner, the party making the payment shall possess a lien on the real property for the full amount of the payment, which lien shall have the same priority as the municipal code lien discussed in subsection (b) of Section 11-40-63. The lienholder shall have the right to enforce the lien as permitted to the holder of any lien under existing law. The lienholder shall not otherwise succeed to the rights of the Class 2 municipality or tax certificate holder.



Section 11-40-68 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Following the hearing and order of the court in accordance with Section 11-40-66, the court shall cause a sale of the real property to be advertised and conducted by the court in a manner similar to that procedure contemplated by Section 40-10-15. The sale shall not occur earlier than 45 days following the date of the order of the court.

(b) Except as otherwise authorized by law, the minimum bid price for the sale of the real property shall be the redemption amount.

(1) In the absence of any bid higher than the minimum bid price, the court or its designee shall bid in for the real property on behalf of the Class 2 municipality or its designee in an amount equal to the minimum bid price, thereby causing the Class 2 municipality to become the purchaser at the sale pursuant to Section 11-40-66.

(2) A bid in on behalf of the Class 2 municipality or its designee shall be tendered as a credit bid for that part of the minimum bid price equal to the municipal code lien payoff as defined in this article. If the minimum bid price bid in by the Class 2 municipality includes a tax payoff amount as defined in this article, the Class 2 municipality shall tender the amount of the tax payoff to the court, which, together with the municipal code lien payoff, shall satisfy the full amount of the minimum bid price.

(c) Payment of the winning bid shall be due immediately after the sale is conducted. The proceeds of the foreclosure sale shall be distributed in the following manner:

(1) If the purchaser is a party other than the Class 2 municipality, the court or its designee shall deposit with the Class 2 municipality the amount of the proceeds equal to the municipal code lien payoff, less any costs incurred or fees charged by the office of the judge of probate.

(2) If the purchaser is the Class 2 municipality, then the Class 2 municipality shall tender to the court an amount equal to any costs incurred by the court that are included in the amount of the municipal code lien payoff.

(3) If the minimum bid price includes a tax payoff amount, the court shall deposit the amounts paid with the appropriate parties in accordance with the following Sections 40-5-10, 40-10-128, 40-10-129, and 40-10-193, and any applicable local acts.

(4) In the event that the foreclosure sale price exceeds the minimum bid price at the foreclosure sale, the surplus shall be distributed by the court to the interested parties, including the owner, as their interests appear and in the order of priority in which their interests exist.

(d) Upon deposit with the appropriate parties by the court of the tax payoff amounts, if any, described in subsection (c)(3), any and all rights of redemption accorded to interested parties under Title 40, Chapter 10 or under this title, Chapter 51, are extinguished.

(e) From and after the moment of the sale, the sale shall be final and binding.

(f) Within 90 days following the date of the sale, the court shall cause to be executed a deed to the real property identified in the petition. Upon execution, the court shall cause the deed to be recorded with the office of the judge of probate.

(g) Within 90 days following the date of the sale, the Class 2 municipality shall file a report of the sale with the clerk of the circuit court, which report shall identify whether a sale took place, the foreclosure sale price, and the identity of the purchaser.

(h) The form of the deed provided for in subsection (e) shall be substantially as follows:

When recorded please return to: Cross-reference:

_________________________ Deed Book ____, Page

_________________________ _______ County, Alabama Records

STATE OF ALABAMA

COUNTY OF __________

JUDICIAL IN REM FORECLOSURE DEED

This indenture (the "deed") made this _____ day of _____, _____, by and between _____, a _____ ("grantor") and _____, a _____ ("grantee").

WITNESSETH

WHEREAS, on the _____ day of _____, _____, during the legal hours of sale, grantor did expose for sale at public outcry to the highest bidder for cash before the courthouse door in _____ County, Alabama, the property (as hereinafter defined) at which sale grantee was the highest and best bidder for the sum of $_____ and the property was then and there sold to grantee for the sum. The sale was made by grantor pursuant to and by virtue of the power and authority granted to it in that certain order of the court granted _____, _____, Case No. _____, Circuit Court of _____ County, Alabama, (the "order"). Said sale was made after advertising the time, place, and terms thereof in the _____, published in _____, Alabama, in the aforesaid county, and being the publication in which the [Class 2 municipality's] advertisements for the county are now published, once a week for three consecutive weeks prior to the sale on the _____, _____, _____, and _____ of _____, _____, and the advertisement in all respects complied with the requirements of Section _____ of the Code of Alabama 1975. Notice of the time, place, and terms of the sale of the property was given pursuant to Section _____ , Code of Alabama 1975. Sale was made for the purpose of paying the municipal code lien(s) owed to _____, the interest and penalties on the indebtedness, the expenses of the sale including attorneys' fees, all of which were mature and payable because of failure of the owner to pay the amount owed and reflected in the municipal code lien.

NOW, THEREFORE, grantor, acting under and by virtue of the order and pursuant to Section _____, Code of Alabama 1975, for and in consideration of the facts hereinbefore recited, has bargained, sold, and conveyed and does hereby bargain, sell, and convey unto grantee, its successors and assigns, the following described property (herein referred to as the "property"); to wit:

All that tract or parcel of land lying and being in Land Lot _____ of the _____ District, _____ County, Alabama, and being more particularly described on Exhibit "A" attached hereto and by this reference made a party hereof.

This deed is given subject to all restrictions, easements, rights-of-way, declarations, and covenants, if any, to which the deed is junior and inferior in terms of priority.

TO HAVE AND TO HOLD, the property unto grantee, its successors and assigns in fee simple.

IN TESTIMONY WHEREOF, I have hereunto set my hand and seal, this ______ day of _____________________, 20_____.

____________________________

Judge of the Circuit Court of ______ County

THE STATE OF ALABAMA,

__________________________ COUNTY.

I, _______________________________, a ____________________ in and for the County, in the State of Alabama, hereby certify that _________________________ whose name as Judge of the Circuit Court of ________ County is signed to the foregoing conveyance and who is known to me, acknowledged before me, on this day, that, being informed of the contents of this conveyance, he or she, in his or her capacity as Judge of the Circuit Court of ___________ County, executed the same voluntarily, on this day.

Given under my hand, this _______ day of _________________________, 20______.

_____________________

EXHIBIT

Description of the Property

Together with all right, title, and interest running with the above-described property but not taxed under a separate tax reference number as delineated on the tax maps of the petitioner for the year(s) for the municipal code lien being foreclosed.



Section 11-40-69 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Any municipal ordinance enacted pursuant to this article shall include an avenue for input by adjoining property owners to participate in the rehabilitation and use of the property subject to this article.






Article 4 - Convenient Right-of-Way Acquisition within Planning Jurisidiction of a Class 2 Municipality.

Section 11-40-70 - Right-of-way acquisition.

The owner of any tract or body of land, located within the planning jurisdiction of any Class 2 municipality, no part of which tract or body of land is adjacent or contiguous to any public road or highway, shall have and may acquire pursuant to Article 1 of Chapter 3, Title 18, a convenient right-of-way, not exceeding in width 50 feet, over the lands intervening and lying between the tract or body of land and the public road nearest or most convenient thereto provided written approval is obtained from the municipal government and the planning board of the municipality, when a right-of-way exceeding 30 feet is needed to comply with local ordinances or conditions of the municipality.









Chapter 41 - INCORPORATION AND DISSOLUTION.

Article 1 - Incorporation.

Section 11-41-1 - Authority; petition to probate judge for order of incorporation.

When the inhabitants of an unincorporated community, which has a population of not less than 300, constituting a body of citizens whose residences are contiguous to and all of which form a homogeneous settlement or community, desire to become organized as a municipal corporation, they may apply to the judge of probate of the county in which the territory is situated, or the greater portion thereof if it is situated in two or more counties, for an order of incorporation, by a petition in writing signed by not less than 15 percent of the qualified electors residing within the limits of the proposed municipality and by the persons, firms, or corporations owning at least 60 percent of the acreage of the platted or unplatted land of the proposed municipality. No platted or unplatted territory shall be included within the boundary unless there are at least four qualified electors, according to government survey, residing on each quarter of each quarter section or part thereof of the platted or unplatted lands of the proposed municipality, who assent thereto in writing by signing the petition. An unincorporated community lying within or partly within the boundaries of a county having a population of 600,000 or more, according to the most recent federal decennial census, shall not be incorporated under this section if the territory proposed to be incorporated has a total population of less than 1,000 or if the territory or any part of its perimeter lies within three miles of the corporate limits of any existing city or town. Provided further, that if an unincorporated community lying within or partly within the boundaries of a county having a population of 600,000 or more, according to the most recent federal decennial census, contains territory that is located closer than three miles to the corporate boundaries of a Class 1 city or town, the unincorporated community shall not be prohibited from incorporating under this section if its territory proposed to be incorporated has a total population of at least 10,000 inhabitants according to the most recent federal decennial census. Notwithstanding the provisions of the preceding sentence, the unincorporated communities of Cahaba Heights and Pinson, which lie within or partly within the boundaries of a county having a population of 600,000 or more according to the most recent federal decennial census, and contain territory that is located closer than three miles to the corporate boundaries of a Class 1 city or town, shall not be prohibited from incorporating under this section if the territory proposed to be incorporated has a total population of at least 5,000 inhabitants according to the most recent federal decennial census.

Provided further, an unincorporated territory in any county of 600,000 population or more shall not be prohibited from incorporating under this section if it contains a population of 3,000 or more inhabitants although a portion of the territory proposed to be incorporated lies within three miles of a Class 4 or 5 municipality, or if it contains a population of 1,500 or more, although a portion of the territory proposed to be incorporated lies within three miles of a Class 6, 7, or 8 municipality.

The petition for incorporation shall be submitted by the persons seeking the incorporation referendum to the judge of probate by a verified application, which shall state the proposed name of the municipality, have attached thereto and as a part thereof an accurate plat of the territory proposed to be embraced within the corporate limits, including all subdivisions into lots, blocks, streets, and alleys, within the territory, if any, and have accurate description by metes and bounds of the boundary of the territory. The application shall contain proof of residence and qualifications as electors of petitioners and of persons affected. When determining the ownership of the lands, the person, firm, or corporation assessing the property for taxation shall be accepted by the judge of probate as prima facie the owner thereof. All petitions circulated with respect to any proposed incorporation referendum shall be uniform in character. Each signer of a petition shall sign his or her name and shall have placed on the petition after his or her name his or her place of residence by street and number, if available, and the date on which the signature is affixed. The signatures attached to any petition need not be signed on one page, but each page shall have attached an affidavit by the person circulating the petition stating the number of signers on each page of the petition, that each signature signed on the page is the genuine signature of the person whose name it purports to be, and that the signature was made in the presence of the person circulating the petition.

The inhabitants of any island having an area of not less than five square miles and a population of not less than 300 qualified electors actually residing thereon and being situated in a county having a population of not less than 300,000 nor more than 600,000, according to the 1970 or any subsequent federal decennial census, may become organized as a municipal corporation, embracing within the corporate limits of the proposed municipality the entire area of the island, even though there may be on the island one or more quarters of a quarter section according to the government survey on which no qualified elector resides, if not less than 51 percent of the qualified electors residing on the island sign and file with the judge of probate a petition requesting the judge of probate to call an election relative to the incorporation and the vote at the election is favorable to incorporation. The petition shall state the proposed name of the municipality and shall have attached thereto and made a part thereof an accurate plat of the entire island, including all subdivisions into lots, blocks, streets and alleys within the territory, and an accurate description by metes and bounds of the island. Except as provided in this section, the incorporation of any municipality shall be governed by the laws currently providing for the incorporation of unincorporated communities. The petition for incorporation shall comply with the requirements of this section in effect at the time of the original filing of the petition with the judge of probate. Any subsequent refiling of the petition to correct defects shall also comply with the requirements of this section in effect at the time of the original filing of the original petition with the probate court. The requirements for compliance with this section shall not be changed between the date of the original filing with the judge of probate of a petition for incorporation and the vote for incorporation.

The persons filing the verified application shall be required to tender a deposit to the judge of probate for reasonably anticipated costs and expenses associated with the requested incorporation referendum.

After August 1, 2004, any municipality incorporated under the procedures set out in this section shall assume responsibility to control, manage, supervise, regulate, repair, maintain, and improve all public streets or parts thereof lying within the incorporated limits no later than 24 months after the incorporation is finalized.



Section 11-41-2 - Notice of filing; determination of statutory compliance; objections; ordering and notice of election; contest of election.

(a) Upon the filing of the verified application with the judge of probate, the judge of probate shall give notice of the filing of the application by publication in one or more newspapers published in the county, if there are any, that an application to the judge of probate has been submitted and that the judge of probate will determine if the application complies with Section 11-41-1, and that further notice will be given for the filing of any objections.

(b) The judge of probate shall have a reasonable period of time, not to exceed 45 days, within which to ascertain compliance with Section 11-41-1. If the judge of probate determines that the application does not comply with Section 11-41-1, the judge of probate shall enter an order to that effect, which order shall be sent in accordance with the Alabama Rules of Civil Procedure. The order shall state the reasons for noncompliance. Any party to the application shall have a reasonable period of time, not to exceed 60 days, within which to request leave of court to amend the application to cure the deficiencies in the application as identified by the judge of probate. If the judge of probate determines that the amended application does not comply with Section 11-41-1, the judge of probate shall enter an order to that effect, which order shall be sent in accordance with the Alabama Rules of Civil Procedure. Any applicant shall have 10 days from the date of the order of the judge of probate determining noncompliance with Section 11-41-1 as to the amended application, within which to appeal the order in accordance with applicable law and procedure.

(c) Upon the judge of probate ascertaining compliance with Section 11-41-1, the judge of probate shall give notice of the filing of the application by publication in one or more newspapers, if there are any, published in the county and by posting in three public places, within the limits of the proposed town or city, that an application has been filed and that all interested parties shall have 30 days from the date of last publication within which to file a written objection to the application with the judge of probate. Any objection shall state with specificity the basis for the objection and a copy of the objection shall be served upon the persons submitting the incorporation application to the judge of probate in accordance with the Alabama Rules of Civil Procedure. The judge of probate shall set a hearing on any objection within 30 days of the objection being filed. If an objection is filed, all time deadlines and proceedings shall be stayed pending a ruling on the objection by the judge of probate. If the judge of probate determines that the objection is meritorious, the judge of probate shall deny the application and enter a final order in the case. If no objection is timely filed, or if the judge of probate grants the incorporation application, the judge of probate shall enter a final order directing an election to be held within 90 days after the entry of the order granting the application, at a place within the limits of the proposed town or city to be designated by him or her. The judge of probate shall give notice by publication in one or more newspapers, if there are any, published in the county and by posting in three public places, within the limits of the proposed town or city, that the election will be held at a certain time and place and that a plat showing the limits of the proposed city or town is on file in the office of the judge of probate of the county. If the judge of probate grants the incorporation application and the order is appealed and the order is stayed during the pendency of the appeal, upon the appellate court affirming the order of the judge of probate, the judge of probate shall direct an election to be held as provided herein. Any contest to an election ordered under this section shall be filed within 42 days of the date upon which the election results are certified by the judge of probate.



Section 11-41-3 - Conduct of election generally; provision and form of ballots; qualifications for voting.

The judge of probate shall appoint three qualified electors within the limits of the proposed city or town as inspectors to manage the election, which shall be conducted under the same sanction and penalties as are provided by the general election laws, except that a voter may furnish his own ballot, upon which must be written or printed "corporation" or "no corporation," and any person who is a qualified elector under the state law and has resided within the boundaries of the proposed city or town for three months next preceding may vote at such election.



Section 11-41-4 - Certification of election result to probate judge; census enumeration of inhabitants; issuance, recordation, and filing of order of incorporation; filing fee.

Within five days after the election, the inspectors must certify the result to the judge of probate, who must, if a majority of the votes cast at the election are for "corporation," cause an enumeration of the inhabitants residing within such territory to be made by such inspectors or other persons appointed by him and, within three days after such enumeration has been completed and returned to him, shall make an order to be entered of record in the minutes of the court that the inhabitants of such territory are incorporated as a town or city, as the case may be, by the name and with the boundaries shown by the petition, whereupon such town or city shall be vested with the rights and powers incident to such corporations granted in this title.

The judge of probate shall file, within 10 days after its issuance, a certified copy of his order of incorporation in the regular corporation books maintained by him in his office and also in the office of the Secretary of State and for filing each such order there shall be paid, in advance, to the probate judge, a fee of $5.00.



Section 11-41-5 - Ordering and notice of election of mayor and councilmen for incorporated municipalities; conduct of election generally; qualifications for voting.

Upon making such order of incorporation, the judge of probate shall order an election to be held by the same inspectors or others appointed by him for the purpose of electing a mayor and members of the council authorized by this title, who shall, at such election, be elected from the city or town at large. Such inspectors shall give 30 days' notice of the time and place of holding the election by posting a notice in five public places within the limits of such town or city. Said inspectors shall have the powers and discharge the duties as inspectors and clerks in municipal elections, and said election shall be conducted, as far as practicable, in the manner prescribed in this title for the election of city or town officers, and no person shall vote at such election unless he is a qualified elector of the county and has resided within the limits of the municipality for three months next preceding the election.



Section 11-41-6 - Report of election result to probate judge; issuance and recordation of order approving report and election result; vacancies; setting aside, etc., of elections; record and costs of incorporation proceedings and elections.

Within five days after such election, inspectors shall report the result of the election to the judge of probate, who may enter an order confirming and approving the election and report, and, in that event, the officers shown by such report to have been elected shall, upon the recording of such order, be entitled to hold office until the next general municipal election and until their successors are elected and qualified. If any person fails to qualify within 30 days after he shall have been declared elected, the judge of probate may appoint some person to fill such vacancy.

The judge of probate may, for fraud or material irregularities, set either of such elections aside and order another election in like manner to be held by the same or other inspectors to be by him appointed.

The judge shall make a record of the proceedings in the matter of such incorporation and election of officers and file in the office of the Secretary of State a certified copy of the entry showing the result of the elections preceding. The costs of all the aforesaid proceedings shall be paid by the town or city; but, if no judgment is entered establishing the town or city, they shall be paid by the petitioners, and judgment shall be entered dismissing such proceedings.



Section 11-41-7 - Reinstatement of corporate organization of dormant municipalities; appointment of mayor and councilmen for same.

Towns or cities that have permitted their organization to become dormant and inefficient may, by a petition of a majority of the taxpayers of such town or city to the probate judge, have their corporate organization reinstated by an order, entered of record, of the probate judge, who thereupon shall appoint a mayor and councilmen for such town or city, who shall hold their offices until the next regular election thereafter and until their successors are elected and qualified.



Section 11-41-8 - Validation of previously invalidated incorporations and alterations of corporate limits.

(a) In all cases prior to May 14, 2012, where there has been an attempt to organize the inhabitants of any territory as a municipal corporation under this article, and the judge of probate of the county in which the territory is situated has entered an order that the inhabitants of the territory are incorporated as a town or city, as the case may be, pursuant to Section 11-41-4, but the attempted incorporation is invalid because of some irregularity in the procedure followed, the incorporation of that municipality so attempted to be organized and with respect to which the order has been made is validated ab initio in accordance with the description of the territory attempted to be incorporated as the description is contained in the order or, if the description of the territory attempted to be incorporated is not contained in the order in accordance with the description of the territory contained in the petition of the electors filed with the judge of probate, notwithstanding any failure to comply with the requirements respecting the signatures to or contents of the petition for incorporation, any irregularities as to publication or posting, or any other failure to comply with the procedures set forth in that article or otherwise required by law. This section shall not apply to the incorporation of any municipality held to be invalid by a court of competent jurisdiction by judgment entered prior to May 14, 2012, or in any matter where litigation is pending relating to the incorporation of the municipality.

(b) In addition to the provisions of subsection (a), in all cases in which there has been after the year 1990, an attempt to organize the inhabitants of any territory as a municipal corporation under the laws of this state and the judge of probate of the county in which the territory is situated has entered an order that the inhabitants of the territory are incorporated as a town or city, as the case may be, the incorporation is hereby validated ab initio, and any extensions or other alterations of the corporate limits of the municipality which occurred prior to May 29, 2008, are also validated ab initio and the territory is confirmed as a part of the corporate limits of the municipality, any law to the contrary notwithstanding. Any municipality validated pursuant to this subsection, including any extensions or alterations of the corporate limits, shall be subject to provisions in Sections 11-41-1 and 11-49-80 with regard to assuming responsibility to control, manage, supervise, regulate, repair, maintain, and improve all public streets or parts thereof lying within the incorporated limits. This subsection shall not apply to the incorporation of any municipality held to be invalid in a court of competent jurisdiction by judgment entered prior to May 29, 2008, or in a matter where litigation is pending on May 29, 2008, relating to the incorporation of the municipality, or to any extension or alteration of its corporate limits which occurred prior to May 29, 2008, where litigation is pending on the incorporation prior to May 29, 2008.






Article 2 - Dissolution.

Section 11-41-20 - Authority.

Except as otherwise provided by local law, municipal corporations now existing or hereafter incorporated having a population of 1,100 inhabitants or less may be dissolved as provided in this article.



Section 11-41-21 - Petition to probate judge for dissolution.

Three-fourths of the qualified voters residing within the corporate limits of any municipal corporation having a population of 1,100 inhabitants or less may, in writing, petition to the probate judge of the county in which the same is situated for a dissolution of such corporation.



Section 11-41-22 - Notice and hearing upon petition.

Upon the filing of such petition, such probate judge shall set the same down for hearing and give 30 days' notice of such hearing by written notices stating the date and purpose of such hearing, the same to be posted at the courthouse of the county and also in a public place in the municipality sought to be dissolved, and, upon the day set for the hearing, the probate judge shall hear such petition and the evidence in support of the same.



Section 11-41-23 - Issuance of decree of dissolution.

If, upon such hearing, it appears to such probate judge that three fourths of the qualified voters of such municipal corporation are in favor of the dissolution of the same, he shall make a decree dissolving such municipal corporation, and thereupon such municipal corporation shall be dissolved and shall cease to exist.



Section 11-41-24 - Grounds for forfeiture of charter.

If any municipal corporation having a population of 1,100 inhabitants or less shall fail to elect a mayor or other chief executive officer for more than one year after the time fixed for such elections, shall fail to levy and collect city or town taxes or arrange to receive moneys or services in lieu of such taxes for more than three successive years or shall fail to see that the streets and roads within its limits are kept in proper condition, it shall, as a municipal corporation, forfeit its charter, and such forfeitures shall be determined in the manner set out in the following sections.

The provisions of this section shall apply to all such municipal corporations heretofore or hereafter created under the laws of the state of Alabama.



Section 11-41-25 - Petition to probate judge for decree of forfeiture; notice and hearing upon petition.

The county commission or any five qualified voters of the county in which any such corporation is situated may file with the probate judge of such county a petition in writing setting up one or more of the grounds enumerated in section 11-41-24 and praying for a decree declaring the charter of said town forfeited, and thereupon said judge shall set down and hear said petition after giving notice for the same time and in the same manner as provided in section 11-41-22.



Section 11-41-26 - Rendition of decree of forfeiture and dissolution; appeal from same.

If, upon such hearing, it shall appear that one of the grounds of forfeiture enumerated in section 11-41-24 exists, the probate judge shall render a decree declaring such charter forfeited and such municipality dissolved, and from any decree rendered under this section any citizen of the town or person filing such petition may appeal to the circuit court upon giving bond for cost of such appeal.



Section 11-41-27 - Disposition of property after dissolution.

If any municipal corporation dissolved under the provisions of this article shall own any property, the title thereto shall vest in the county in which such municipal corporation is situated, but if such corporation shall owe any debts, such property shall be sold by the county commission, and be applied pro rata to the payment of such indebtedness.



Section 11-41-28 - Fee of probate judge.

The probate judge shall be entitled to $5.00 for services rendered under this article, to be paid by the person or persons filing the petition.









Chapter 42 - ALTERATION OF CORPORATE LIMITS.

Article 1 - Annexation of Territory by Municipalities Generally.

Section 11-42-1 - Applicability of provisions of article; provisions of article not exclusive.

Any town or city may from time to time extend its corporate limits in the manner set forth in this article, but the provisions of this article shall not preclude any city or town from extending its corporate limits in any other way or manner that may be authorized by law.



Section 11-42-2 - Annexation election and proceedings generally; proceedings where parties consent to annexation.

Whenever the council shall pass a resolution to the effect that the public health or public good requires that certain territory (described in the resolution) shall be brought within the limits of the city or town:

(1) It shall be the duty of the mayor to certify a copy of such resolution to the judge of probate of the county in which the land proposed to be annexed is situated, and said certified resolution shall have attached thereto a plat or map of said territory, which certified resolution and plat or map shall be filed by the judge of probate.

(2) Except as provided in subdivision (9) of this section, the judge of probate shall, not less than 10 nor more than 15 days from the date of the filing of such resolution, make and enter an order upon the minutes of said court, directing and ordering an election to be held by the qualified electors residing within the territory described not less than 20 days nor more than 40 days from the date of the making of the order. The said judge shall give notice of the holding of such election by publication in a newspaper published within the city or town whose limits are proposed to be extended if a newspaper is published therein, and if no newspaper is published in such municipality, then by posting notice at three public places in such municipality, which notice shall state the day on which such election is to be held, the voting place or places and the boundaries within which voters must reside to vote at the respective voting places, which must be within the territory proposed to be brought into the city or town, and such notice must give a description of the territory proposed to be annexed and must state that a map of such territory is on file in the office of the judge of probate of said county, open to the inspection of the public.

(3) The judge of probate may designate as many places within the territory proposed to be annexed as he may deem necessary for the convenience of the voters and must designate the boundaries within which the voters must reside to vote at the respective voting places and shall appoint three inspectors of election, two clerks, and one returning officer for each voting place. The inspectors shall manage the election at the respective voting places at which they are appointed as inspectors.

(4) Each qualified elector who has resided within the boundaries of the territory proposed to be brought into the city or town for three months next preceding the election may vote at such election, but must vote at the voting place designated by the judge of probate for voters in the territory in which he resides.

(5) The election to determine whether or not the proposed territory shall be brought within such corporate limits must be conducted in all respects as provided by the general election laws and under the same sanctions and penalties, except as changed by the provisions of this article, and except that an official ballot need not be provided.

(6) Each voter may furnish his own ballot with the following words written or printed thereon: "For annexation," if he desires to vote in favor of annexing the territory to the city or town or "against annexation," if he desires to vote against annexing the territory to the city or town. It shall not be necessary for the ballot to be of any particular size, form, or color.

(7) The inspectors at the respective voting places must, as soon as the polls are closed, ascertain and certify the results of the election at their respective voting places to the judge of probate and deliver the same to the returning officer, who must at once return the same to the judge of probate, and the judge of probate must canvass the return as made by the inspectors and if it appears that a majority of the votes cast at the election were "for annexation," the judge shall make and enter an order on the records of the probate court adjudging and decreeing the corporate limits of the city or town to be extended so as to embrace the territory described in the resolution and designated on the plat or map attached to the resolution and must cause the certified resolution and the map and all orders or decrees or judgments to be recorded in the records in his office, and from the time of the entry of such order such territory shall be a part of and within the corporate limits of the city or town.

If it appears that a majority of the votes cast at the election are "against annexation," the judge of probate shall make and enter an order on the records of the court adjudging and decreeing that a majority of the votes at such election were cast against coming into the corporate limits of the city or town and that the territory described and designated in the resolution and plat or map attached shall not form a part of or be embraced in the city or town until it may thereafter be brought into the city or town as a part thereof.

(8) The result of such election may be contested by any qualified elector voting at the election in the manner provided for contest of general municipal elections, making the city or town the contestee. The city or town at whose instance the election is held shall pay all costs and expenses incident to the election.

(9) If within 10 days from the date of the filing of the resolution as provided in subdivision (1) of this section, each of the qualified electors who reside in the territory described appears before the said judge of probate and consents to the annexation in writing, then no election shall be held. Upon determining that each of the qualified electors in the said territory has so consented to the annexation, the judge of probate shall make and enter an order on the records of the probate court setting forth such findings and adjudging and decreeing the corporate limits of the city or town to be extended so as to embrace the territory described in the resolution and designated on the plat or map attached to the resolution and must cause the certified resolution and map and all orders or decrees or judgments to be recorded in the records in his office, and from the time of the entry of such order such territory shall be a part of and within the corporate limits of the city or town.

(10) The plat or map filed with the certified copy of the resolution as required in subdivision (1) of this section, shall show accurately the territory proposed to be embraced within the corporate limits, including all subdivisions into lots, blocks, streets, and alleys within such territory, if any, and an accurate description by metes and bounds of the boundary of such territory, which territory must be contiguous to the boundary of and form a homogeneous part of the city or town and may extend to or around the boundary line of any other city or town, but is not to embrace any territory within the corporate limits of another municipality. No platted or unplatted territory shall be included within such boundary unless there are at least two qualified electors residing, according to a government survey, on each quarter of each quarter section or part thereof of such platted or unplatted land who assent thereto in writing by signing said petition, together with the consent of the persons, firms, or corporations owning at least 60 percent of the acreage of such platted or unplatted land, such consent to be signified by their signing said petition. Proof of residence and qualification as electors of petitioners and of persons affected shall be made to the judge of probate by affidavit or otherwise, as he may direct. When determining the ownership of the land within such boundary, the persons, firms, or corporations assessing the same for taxation shall be accepted by the probate judge as prima facie the owners thereof.



Section 11-42-3 - Subsequent extensions of corporate limits; requirement as to resolutions, orders, or notices under article.

(a) Any city or town having extended its corporate limits under the provisions of this article or other law may again extend its corporate limits under this article or under any other law authorizing an extension of corporate limits by such city or town.

(b) In every proceeding to extend the corporate limits of any city or town under the provisions of this article, the council of such city or town shall declare in each and every resolution provided for in this article and the probate judge shall declare in each and every order directing and ordering an election to be held under this article, and in every notice given under this article, and in every order made and entered on the records of the probate court under this article, that such resolution, order, or notice, as the case may be, is passed, entered, or given under the provisions of this article.



Section 11-42-4 - Subsequent elections not to be held within 12 months of preceding election.

After an election has been held in any territory under the provisions of this article or any other law, no other or subsequent election shall be ordered or held for the same territory or any part thereof within 12 months next after said election.



Section 11-42-5 - Validation of certain prior annexations.

Every annexation undertaken prior to May 4, 2011, under any statutory procedure for annexation by any municipality and which the annexation procedure has been completed, notwithstanding any irregularity or defect in the procedure, is ratified and confirmed and given effect in all respects as if all provisions of law relating to the annexation proceeding had been duly and legally complied with. This section shall not apply to any annexation or attempted annexation which, prior to May 4, 2011, has been held invalid by the Supreme Court of Alabama or by the Court of Civil Appeals of Alabama or by a final judgment of the circuit court in the county in which the annexation was completed and from which judgment an appeal was not taken to the Supreme Court of Alabama or the Court of Civil Appeals of Alabama within the time provided by law for taking appeals, or to any annexation the validity of which is an issue in a pending action commenced prior to May 4, 2011. Nothing in this section shall be construed to alter the provisions of Article 5, commencing at Section 11-49-80, of Chapter 49, which requires a municipality to assume responsibility for roads annexed into the municipality under certain circumstances.



Section 11-42-6 - Bill to contain accurate description of territory and plat or map; copies of map to be furnished to judge of probate; notice of intention to apply for local law annexing territory.

(a) Any bill introduced in the legislature which attempts to annex territory to any municipality or to otherwise change the boundary lines of any municipality shall contain an accurate description of the territory proposed to be annexed to or removed from such municipality together with a plat or map of such territory attached; showing its relationship to the corporate limits of the municipality to which such territory is proposed to be annexed. Copies of such map shall also be furnished to the judge of probate for the county or counties wherein the territory proposed to be annexed to or removed from the municipality is located.

(b) The publication of notice of intention to apply for any local law annexing territory to any municipality or otherwise changing the boundary lines of any municipality shall, in addition to all other requirements provided by law, state that a map showing what territory is to be annexed to or removed from such municipality is on file in the office of the judge of probate in the county or counties wherein such territory is located and that such map is open to the inspection of the public.



Section 11-42-7 - Legislative Reapportionment Office to be notified of annexation or deannexation.

Any municipality which annexes property into the municipality or deannexes property from the municipality shall notify the Legislative Reapportionment Office of such action within seven days of the final action. The municipality shall provide all census blocks involved in the annexation or deannexation to the Legislative Reapportionment Office so that the office may maintain accurate information concerning the corporate limits of each municipality located within the state. A municipality's failure to notify the Legislative Reapportionment Office as provided herein shall not be grounds to challenge or invalidate the annexation or deannexation.






Article 2 - Annexation of Territory by Municipalities of 2,000 Inhabitants or More.

Section 11-42-20 - "Owners" defined.

The term "owners," as used in this article, shall mean the person in whose name the property is assessed for ad valorem tax purposes in the absence of proof to the contrary.



Section 11-42-21 - Annexation proceedings.

Whenever all of the owners of property located and contained within an area contiguous to the corporate limits of any incorporated municipality located in the state of Alabama and such property does not lie within the corporate limits or police jurisdiction of any other municipality, shall sign and file a written petition with the city clerk of such municipality requesting that such property or territory be annexed to the said municipality, and the governing body of such municipality adopts an ordinance assenting to the annexation of said property to such municipality, the corporate limits of said municipality shall be extended and rearranged so as to embrace and include such property and such property or territory shall become a part of the corporate area of such municipality upon the date of publication of said ordinance. It is provided further, that in the event any such incorporated municipality's police jurisdiction overlaps with the police jurisdiction of one or more other incorporated municipalities, the governing body of each such incorporated municipality may exercise the authority of this article, in such overlapping portions of their police jurisdiction, to a boundary which is equidistant from the respective corporate limits of each of such incorporated municipalities which have overlapping police jurisdictions, and provided further, all of the owners of property located and contained within such area to be annexed and such property is contiguous to the corporate limits of such an incorporated municipality shall sign and file a written petition with the city clerk of such incorporated municipality requesting that such property be annexed to said incorporated municipality and the governing body of such incorporated municipality adopts an ordinance assenting to the annexation of said property to such municipality, the corporate limits of said municipality shall be extended and rearranged so as to embrace and include such property and such property or territory shall become part of the corporate area of such municipality upon the date of publication of said ordinance.

The petition required by this section shall contain an accurate description of the property or territory proposed to be annexed together with a map of the said territory showing its relationship to the corporate limits of the municipality to which said property is proposed to be annexed and the signatures of all the owners of the property or territory described. It shall be the duty of the governing body to file a description of the property or territory annexed in the office of the judge of probate of the county in which the municipality is located.



Section 11-42-22 - Subsequent extensions of corporate limits.

Any incorporated municipality having extended its corporate limits under the provisions of this article or any other law may again extend its corporate limits under this article or under any other law authorizing an extension of the corporate limits by such incorporated municipality.



Section 11-42-23 - Provisions of article not exclusive.

The provisions of this article shall in no wise preclude any municipality from extending its corporate limits by annexation in any other way or manner that may be authorized by law.



Section 11-42-24 - Construction of article.

This act [amended sections 11-42-21, 11-42-22] shall not be construed to affect any proposed annexation, done under the provisions of this article, in progress at the time this act [amended sections 11-42-21, 11-42-22] becomes a law; nor shall it affect any proceedings in a court of competent jurisdiction involving annexations attempted under this article.






Article 2A - Annexation of Territory by Class 6 Municipality of Land Contiguous to Public University.

Section 11-42-30 - Annexation of territory contiguous to public university.

Notwithstanding any other provision of law, any Class 6 municipality may annex land or territory pursuant to the provisions of this chapter, provided the land or territory is contiguous to land or territory owned by a public university when the land or territory owned by the university is contiguous to the municipality notwithstanding the fact that the land or territory to be annexed is not contiguous to the municipality. Nothing in this section shall affect the status of property owned by the university.






Article 3 - Annexation of Territory by Cities of 25,000 Inhabitants or More.

Section 11-42-40 - Applicability of provisions of article; provisions of article not exclusive.

Any city having 25,000 inhabitants or more, as shown by the last federal census, from time to time, may extend its corporate limits in the manner and with the rights, powers, and privileges as set forth in this article, but the provisions of this article shall not preclude any city from extending its corporate limits in any other way or manner that may be authorized by law.



Section 11-42-41 - Passage of resolution to annex territory.

The council or governing body of the city may pass a resolution to the effect that the public health or public good requires that certain territory (described in the resolution) shall be brought within the limits of the city.



Section 11-42-42 - Certification and filing of resolution and map or plat of territory to be annexed with probate judge.

(a) The mayor or other executive head of the city shall certify a copy of such resolution to the judge of probate of the county in which the land proposed to be brought into the city is situated, and said certified resolution shall have attached thereto a plat or map of the territory proposed to be brought into the corporate limits of the city, which certified resolution and plat or map shall be filed with the judge of probate.

(b) The plat or map filed with the certified copy of the resolution as required in subsection (a) of this section shall show the boundary of the territory proposed to be taken into the city, which territory must be contiguous to the boundary of the city at some point and may extend to or around the boundary line of any other city, but is not to embrace any territory within the corporate limits of another city.



Section 11-42-43 - Ordering of election.

Within 10 days of the date of the filing of such certified copy of resolution with plat or map attached, the judge of probate must make and enter an order upon the minutes of said court directing and ordering an election to be held by the qualified electors residing within the territory described in such plat or map not less than 20 days nor more than 40 days from the date of the making of the order.



Section 11-42-44 - Notice of election.

The said judge of probate shall give notice of the holding of such election by publication in at least one newspaper and, at the discretion of the judge, in more than one newspaper published in the county wherein such election is to be held, which notice shall state the day on which such election will be held, the voting place or places at which the election will be held and the boundaries within which voters must reside to vote at the respective voting places, which must be within the territory proposed to be brought into the city, and such notice must give a description of the territory proposed to be brought within the city and must state that a map showing the territory proposed to be brought into the city is on file in the office of the judge of probate of said county, open to the inspection of the public.



Section 11-42-45 - Designation of voting places and boundaries for voting.

The judge of probate may designate as many voting places within the territory proposed to be annexed as he may deem necessary for the convenience of the voters and must designate the boundaries within which the voters must reside to vote at the respective voting places.



Section 11-42-46 - Appointment of inspectors and returning officers; duty of inspectors generally.

The probate judge shall appoint three inspectors of election and one returning officer for each voting place. The inspectors shall manage the election at the respective voting places at which they are appointed inspectors.



Section 11-42-47 - Qualifications for voting; electors to vote at designated voting places.

Each qualified voter who has resided within the boundaries of the territory proposed to be brought into the city for three months next preceding the election may vote at such election, but must vote at the voting place designated by the judge of probate for voters in the territory in which he resides within the territory proposed to be brought into the city.



Section 11-42-48 - Applicability of general election laws.

The election to determine whether or not the proposed territory shall be brought within the corporate limits of the city must be conducted in all respects as provided by the general election laws and under the same sanction and penalties, except as changed by the provisions of this article, and except that an official ballot need not be provided.



Section 11-42-49 - Ballots.

Each voter may furnish his own ballot with the following words written or printed thereon: "For annexation," if he desires to vote in favor of annexing the territory to the city or "Against annexation," if he desires to vote against annexing the territory to the city. It shall not be necessary for the ballot to be of any particular size, form, or color.



Section 11-42-50 - Ascertainment, certification, and delivery of election results.

The inspectors at the respective voting places must, as soon as the polls are closed, ascertain and certify the results of the election at their respective voting places to the judge of probate and deliver the same to the returning officer, who must at once return the same to the judge of probate.



Section 11-42-51 - Canvassing of returns; entry, recordation, etc., of orders, maps, etc., as to annexation of territory.

The judge of probate must canvass the returns as made by the inspectors and if it appears that a majority of the votes cast at the election were "for annexation" the judge shall make and enter an order on the records of the probate court adjudging and decreeing the corporate limits of the city to be extended so as to embrace the territory described in the resolution and designated on the plat or map attached to the resolution, and must cause the certified resolution and all orders or decrees or judgments to be recorded in the records in his office and must also cause the map or plat to be recorded in the map records in his office, and from the time of the entry of such order such territory shall be a part of and within the corporate limits of the city with the limitations, rights, powers, and privileges set forth in this article.

If it appears that a majority of the votes cast at the election are "against annexation," the judge of probate shall make and enter an order on the records of the court adjudging and decreeing that a majority of the votes cast at such election were cast against coming into the corporate limits of the city and that the territory described and designated in the resolution and plat or map attached shall not form a part of or be embraced in the city until it may thereafter be brought into the city as a part thereof.



Section 11-42-52 - Contests of election.

The result of such election may be contested by any qualified elector voting at the election in the manner provided for control of general municipal elections, making the city the contestee.



Section 11-42-53 - Costs of election.

The city at whose instance the election is held shall pay all cost and expense incident to the election.



Section 11-42-54 - Subsequent extensions of corporate limits.

Any city having extended its corporate limits under the provisions of this article or any other act or law may again extend its corporate limits under this article or under any other act or law authorizing an extension of corporate limits by such city.



Section 11-42-55 - Requirement as to resolutions, orders, or notices under article.

In every proceeding to extend the corporate limits of any city under the provisions of this article the council of such city shall declare in each and every resolution provided for in this article and the probate judge shall declare in each and every order directing and ordering an election to be held under this article and in every notice given hereunder and in every order made and entered on the records of the probate court under this article, that such resolution, order, or notice, as the case may be, is passed, ordered, or given under the provisions of this article.



Section 11-42-56 - Subsequent elections not to be held within 12 months of preceding election.

After an election has been held in any territory under the provisions of this or any other similar law, no other or subsequent election shall be ordered or held for the same territory or any part thereof within 12 months next after said election.



Section 11-42-57 - Exemption from taxation of territory annexed and property therein.

All territory brought within the corporate limits of a city under the provisions of this article and all property having a situs within such territory shall be exempt from city taxation or the payment of taxes to the city for the period of not less than 10 nor more than 15 years from the time when such territory is brought within the corporate limits of the city, which period of exemption shall be fixed in the resolution passed by the council or governing body of the city authorized under the provisions of section 11-42-41, except as provided in sections 11-42-58 and 11-42-59.



Section 11-42-58 - Certain annexed territory and property therein subject to taxation after five years.

From time to time after the lapse of five years from the time when such territory is brought within the corporate limits of the city, all portions of such territory as has residing on it a population of at least 20 persons on a contiguous 10 acres of land (in form of a square or any other shape) and all property having a situs on such populated territory shall thereafter be subject to taxation by the city and taxes thereon shall be paid to the city.



Section 11-42-59 - Exemption from taxation of mining, manufacturing, or industrial plants, etc., in annexed territory.

All portions of such territory which is at the time it is brought within the corporate limits of the city used or occupied as or as a part of a mining, manufacturing, or industrial plant or construction or which is used or occupied as or as a part of a railroad or street railroad or for any other quasi-public use and continues to be so used and all property having a situs on such territory (but not including residences, dwelling houses, storehouses, commissaries, warehouses, or the land on which they are situated) shall be exempt from city taxation for a period of 10 years, and all portions of such territory which, after it is brought within the corporate limits of the city, is used or occupied by a new construction as or as a part of a mining, manufacturing, or industrial plant or construction or which is used or occupied as or as a part of a railroad or a street railroad or for any other quasi-public use and continues to be so used and all property having a situs on such territory (but not including residences, dwelling houses, storehouses, commissaries, warehouses, or the land on which they are situated) shall be exempt from city taxation for a period of 10 years from the time of construction, use, or occupation, but in no event is the exemption to extend beyond 15 years from the time when such territory is brought within the corporate limits of the city.



Section 11-42-60 - Passage, certification, filing with probate judge, etc., of resolution declaring annexed territory subject to taxation and map of same.

Whenever and as often as the facts exist which authorize a city to collect taxes from and on any portion of the territory brought within the corporate limits under the provisions of this article, the council or governing body of the city shall pass a resolution declaring the territory (described in the resolution) subject to taxation, and thereupon the mayor or governing head of the city shall make and file with the judge of probate of the county in which the city is situated a certified copy of such resolution, together with a map of such territory attached thereto showing respectively the land owned by the respective owners, if the owners are known, or "unknown owners" where owners are not known.



Section 11-42-61 - Notice of passage of resolution and hearing for property owners to show cause why property should not be subject to taxation.

The mayor or other governing head of the city, within five days of the time he files the certified copy of such resolution with map attached as provided in section 11-42-60, shall give notice by publication once a week for three sucessive weeks in some newspaper published in the city to the person or persons owning the land described in the resolution of the passing of the resolution by the council or governing body, and shall further state in said notice that a certified copy of the resolution with map attached is on file in the office of the judge of probate of the county, and shall cite the property owner or owners (without naming them) to appear before the judge of probate of said county on a day fixed in the notice, which must not be less than 30 days from the first publication of the notice, to show cause, if any, why said land or any part thereof or property having a situs thereon should not thereafter pay taxes to the city or be subject to taxation by the city.



Section 11-42-62 - Separately owned lands may be embraced in single resolution or notice.

Land owned by any number of separate and distinct owners may be embraced in the same resolution passed by the board or governing body of the city, and notice or citation by publication may be given to all owners by the mayor in one notice, but each owner shall have the right of contest as provided in this article as to any land owned by him.



Section 11-42-63 - Filing of contest as to right of city to tax lands or property; city to file separate causes against contesting property owners.

(a) On the day fixed in the notice or any day to which said cause may be continued, any owner of any of the property declared to be subject to taxation by the city in the resolution may file with the judge of probate a contest contesting the right of the city to tax any of the land or property owned by him, assigning as grounds for such contest the nonexistence of some one or more of facts required by this article to be in existence before the property is subject to city taxation.

(b) A separate case shall be docketed by the city against each property owner who files a contest, and thereafter such cause shall be a separate and distinct cause.



Section 11-42-64 - Rendition of decree adjudging property subject to taxation, etc., as to noncontesting property owners.

On the day fixed in the citation published by the mayor for the hearing before the judge of probate or the day to which such case is continued, as to such property owner or owners as do not file a contest, the judge of probate shall render a decree adjudging that the land owned by such property owner or owners and all property having a situs thereon shall thereafter be subject to taxation by the city, and taxes thereon shall be paid to the city, and shall cause the map attached to the certified resolution passed by the board or governing body of the city to be recorded, and after the said map is recorded, the judge of probate shall endorse on said map, "adjudged subject to city taxation," on such portion of the property covered by said map as is adjudged to be subject to city taxation.



Section 11-42-65 - Hearings on contests as to right to tax; rendition of decree as to taxation of property.

(a) As to each cause against a property owner who filed a contest, the judge of probate may set the same for hearing at such time as he sees fit, and on the hearing shall hear such evidence as is introduced by either the property owner or the city and shall determine as to whether or not the facts which authorize the property to be taxed by the city under the terms of this article did or did not exist at the time the certified resolution was passed by the board or governing body of the city.

(b) If the judge of probate decides that the requisite facts did exist at the time of the passing of the resolution, he shall render a decree adjudging that thereafter the land and property having a situs thereon (described in the decree) shall be subject to taxation by the city and that taxes thereon shall thereafter be paid to the city.

If the judge of probate decides that the requisite facts did not exist at the time of the passing of said resolution, the judge of probate shall render a decree adjudging that the land and property having a situs thereon is not subject to taxation by the city, and that taxes thereon shall not be paid to the city until the facts thereafter authorize such taxation in accordance with the provisions of this article.



Section 11-42-66 - Appeals from judgment of probate judge - Filing; security for costs; right to jury trial.

The property holders of the city shall have the right to appeal from the judgment of the judge of probate to the circuit court of the county in which the land is situated, within 10 days from the rendition of the judgment by the judge of probate, the property owner giving security for cost of appeal, to be approved by the judge of probate, if the appeal is taken by the property owner.

On an appeal taken by either party, the action shall be entered on the trial docket and tried de novo in the circuit court, without a jury unless a trial by jury is demanded by the party taking the appeal by serving upon the other party a demand therefor in writing not less than 10 days after filing the notice of appeal or unless a trial by jury is demanded by the other party in the action by serving a demand therefor in writing upon the other party within 10 days from the time that notice of such appeal is served on him.



Section 11-42-67 - Appeals from judgment of probate judge - Issuance and service of notice of appeal.

The judge of probate, within 10 days after an appeal is taken, shall issue notice to the opposite party of the appeal, and place such notice in the hands of the sheriff of the county, and the sheriff shall serve such notice upon the party to whom the same is issued and make returns thereof to the said judge of probate, but if the city takes the appeal, such notice issued to the property holder may be served upon the property holder or his agent or attorney, and if the property holder, his agent or attorney cannot be found by the sheriff, upon any person over the age of 19 years residing on or having custody of the property of such property owner.



Section 11-42-68 - Appeals from judgment of probate judge - Transmittal of papers to clerk of circuit court; withdrawal of map and certified resolution from files of probate judge for use in circuit court.

If an appeal is taken, the judge of probate shall transmit all papers in the action, except the map and certified resolution, to the clerk of the court to which the appeal is taken, and such map and certified resolution, after the same have been recorded by the judge of probate as provided in this article, may be withdrawn from the file in the judge of probate's office by either party for use in the trial of the action in the circuit court, but must be returned to the judge of probate immediately after the trial of said action in the circuit court.



Section 11-42-69 - Trial and entry of judgment by circuit court; appeals from judgment of circuit court; endorsement on map by probate judge where no appeal from judgment of probate court.

(a) If on the trial in the circuit court it be adjudged that the requisite facts did exist subjecting the land and property having a situs thereon to taxation by the city, a judgment shall be entered adjudging that the land and property having a situs thereon be, and the same is, subject to taxation by the city and that the taxes thereon shall be paid to the city. If it be adjudged that the requisite facts did not exist, a judgment shall be entered adjudging that the land and property having a situs thereon is not subject to taxation by the city, and the cost of appeal and of contest shall be adjudged against the losing party.

(b) Either the city or the property owner may appeal from the judgment of the circuit court to the supreme court within the time and in the same manner as is provided by the Alabama Rules of Appellate Procedure for an appeal from such court in an analogous action.

(c) In each contested action before the judge of probate where judgment is entered adjudging that the property is subject to city taxation and where there is no appeal from such judgment, the judge of probate, as soon as the time for an appeal has expired, shall make an endorsement on the record of said map across the property in contest as shown on said map, "Adjudged subject to city taxation."



Section 11-42-70 - Certification to probate judge of judgment of circuit court; endorsement on map by probate judge.

If there is an appeal from the judgment rendered by the probate judge and, on the termination of such appealed action, it is adjudged that the property in controversy is subject to city taxation, the clerk of the circuit court shall briefly certify to the judge of probate that it has been adjudged that the property is subject to city taxation and thereupon the judge of probate shall endorse upon the record of said map on the property in controversy as shown on said map, "Adjudged subject to city taxation."



Section 11-42-71 - When property adjudged subject to taxation becomes liable for payment of taxes; recordation of resolution, map, orders, etc., of probate judge, etc.

(a) All property adjudged to be subject to city taxation under the provisions of this article shall be liable for the payment of taxes to the city from and after the commencement of the city tax year commencing next after the time of the passing of the resolution by the board of aldermen or governing body of the city embracing the property adjudged to be subject to city taxation.

(b) The judge of probate shall cause to be recorded in the records of his office the certified copy of the resolution filed with him, together with map attached, and all orders and decrees or judgments rendered by him and the certificate of the clerk of the circuit court filed with him in any appealed cause, but the said map is to be recorded in the map records as provided in this article.



Section 11-42-72 - Annexed territory subject to laws and ordinances of city; jurisdiction of city governing body over annexed territory.

All territory brought within the corporate limits of a city under the provisions of this article shall be subject to the laws and ordinances of said city, and the council or governing body of the city shall have and exercise the same jurisdiction over such territory as is exercised over the territory within the corporate limits of the city, except as by this article restricted and except as may be restricted by ordinance or resolution passed by the council or governing body of the city.



Section 11-42-73 - Creation, etc., of wards; election of aldermen or representatives.

(a) The council or governing body of the city shall create new wards (as many as may be deemed to be necessary) regardless of any limitation in the charter of the city on the number of wards, or may enlarge the wards so as to embrace all territory brought within the corporate limits of the city and so as to afford opportunity to all persons entitled to vote at elections in the city to vote thereat.

(b) Each ward in the city shall have the same number of aldermen or representatives in the council or governing body of the city, and as new wards are created the council or governing body of the city shall elect aldermen or representatives to represent such wards in the council or governing body of the city, as in the case of a vacancy, the aldermen or representatives so elected to hold office until the next regular election in the city; provided, however, that no person residing on territory which is exempt from taxation under provisions of this article shall have any right to vote in any election held in the city for the election of any city officer or in any other election held in the city which pertains to the government of said city, but no person who resides in territory exempt from taxation under the provisions of this article shall be eligible to hold any elective office in said city, and in no event shall there be more than 30 aldermen or representatives in the council or governing body of the city.



Section 11-42-74 - Division of wards into voting precincts; electors to vote in precincts of residence; rearrangement, etc., of boundaries of voting precincts.

The council or governing body of the city shall by resolution or ordinance divide the respective wards in the city into voting precincts, as many as may be necessary, and such elector shall vote in the precinct of his residence, and the boundary lines of such voting precinct shall be arranged and rearranged from time to time so that, as nearly as practicable, no more than 300 electors reside in any voting precinct, except where voting machines are used.



Section 11-42-75 - Rearrangement, etc., of boundaries of wards.

The council or governing body of the city shall have the power to change or rearrange the boundary lines of wards in said city as often as necessary for the purpose of equalizing the number of voters entitled to vote in each ward in the city and each ward in the city shall have as near as practicable an equal number of qualified electors.



Section 11-42-76 - Entitlement of persons in territory exempt from taxation to benefits derived from city taxes.

No person residing in territory exempt from taxation in the city shall be entitled to receive any of the benefits derived from taxes paid to the city; except, that as far as practicable it shall be the duty of the city to give police and fire protection to persons and property in the exempt district.



Section 11-42-77 - Construction of improvements or betterments in territory exempt from taxation generally.

The council or governing body of the city shall have no authority or power to construct or cause to be constructed any improvements or betterments in territory which is exempt from taxation under the provisions of this article, the cost of which or any part of which is assessable against the abutting property, except as provided in this article.



Section 11-42-78 - Construction of sanitary sewers, enforcement of sanitary connections, and assessment of costs thereof in territory exempt from taxation.

The council or governing body of the city shall have the right to construct or cause to be constructed sanitary sewers and enforce sanitary connections in the territory exempt from city taxation under the provisions of this article and assess the cost and expense thereof against the abutting property in the same manner and under the same laws and to the same extent as it is authorized to construct similar betterments and enforce connections in the territory within the corporate limits of the city not exempt from taxation.



Section 11-42-79 - Construction of sidewalks and curbing and assessment of costs thereof in territory exempt from taxation; landowners in exempt territory to file petition requesting betterments.

The council or governing body of the city shall have the right to construct or cause to be constructed sidewalks and curbing in the territory exempt from city taxation under the provisions of this article and assess the cost and expense thereof against the abutting property in the same manner and under the same laws and to the same extent as it is authorized to construct similar betterments in the territory within the corporate limits of said city which is not exempt from taxation, but before said council or governing body is authorized to construct any sidewalks or curbing in territory exempt from taxation, the owners of a majority of the frontage of and to be assessed for such sidewalks or curbing must file with the clerk of the city a written petition signed by them requesting such betterments to be made.



Section 11-42-80 - Assessment, collection, and disposition of street tax in territory exempt from taxation.

The council or governing body of the city shall have the same rights and powers by and under an ordinance enacted to assess and collect a street tax from every person liable to road or street duty residing in the territory exempt from taxation that it has to assess and collect such tax from other persons residing within the corporate limits of the city, but not in territory exempt from taxation.

The money collected from persons residing in territory exempt from taxation shall be applied by the council or governing body of the city towards keeping up and maintaining the public roads or streets in the territory exempt from taxation or in opening new roads or streets in such territory.



Section 11-42-81 - Licensing of dance halls, poolrooms, etc., in territory exempt from taxation.

The council or governing body of the city shall have no authority or power to license or permit any dance halls or billiard or poolrooms or business or occupation of any kindred or like kind or character to be operated or carried on at another place in the territory which is exempt from taxation under the provisions of this article so long as the same is exempt from taxation under the provisions of this article.



Section 11-42-82 - Levy and collection of privilege or license tax from persons, firms, etc., carrying on business, etc., in territory exempt from taxation generally.

The council or governing body of the city shall have no authority or power to levy and collect a privilege or license tax on or from any person, firm, or corporation for carrying on any business, trade, or occupation in the territory exempt from city taxation under the provisions of this article, except as provided in this article.



Section 11-42-83 - Assessment and collection of privilege or license tax from persons, firms, etc., carrying on business, etc., in territory exempt from taxation.

(a) The council or governing body of the city may annually assess and collect a privilege or license tax from each and every person, firm, company, or corporation engaged in or carrying on any business, vocation, occupation, or profession in the territory exempt from city taxation under the provisions of this article so long as the same is exempt from city taxation under the provisions of this article, on the following basis: Such license tax assessed and collected from each person, firm, company, or corporation shall be in proportion to the capital employed within the territory exempt from city taxation in such trade, business, vocation, occupation, or profession, including the value of the land with improvements thereon, used in such trade, business, vocation, or occupation and shall not exceed $2.00 per $1,000.00 where the capital employed does not exceed $100,000.00, and shall not exceed $1.00 per $1,000.00 on the excess of capital employed over $100,000.00 up to $200,000.00, and shall not exceed $.50 per $1,000.00 on the excess of the capital employed over $200,000.00 up to $300,000.00, and shall not exceed $.25 per $1,000.00 on the excess of capital employed over $300,000.00; provided, however, that if no capital is employed or where the capital employed is less than $1,000.00, there shall be no privilege or license tax assessed and collected.

(b) The material or supplies to be manufactured by any such person, firm, company, or corporation and the manufactured product manufactured by any such person, firm, company, or corporation is not to be considered or counted in arriving at the capital employed in such trade, business, vocation, occupation, or profession.

(c) No person who is a day laborer or working on a salary or engaged in dairying, horticulture, poultry farming, or any other agricultural pursuit shall pay a license or privilege tax for carrying on such business, vocation, or occupation in the territory exempt from taxation under the provisions of this article.

(d) The council or governing body of the city may assess and collect for the city a license tax from each and every transient person, firm, company, or corporation which temporarily engages in any business, vocation, occupation, or profession in the territory exempt from taxation under the provisions of this article and may assess and collect a license tax from each show, circus, or other like entertainment exhibiting in the territory exempt from taxation under the provisions of this article, the amount of such tax to be fixed by the council or governing body of the city.



Section 11-42-84 - Assessment and collection of privilege or license tax from operators of common carriers, street railroads, etc., in territory exempt from taxation.

(a) The council or governing body of the city may annually assess and collect for and in behalf of the city a privilege or license tax from the operator of each and every common carrier, street railroad, waterworks, telephone and telegraph lines, or other quasi-public business which is operated or carried on in whole or in part in the territory exempt from city taxation so long as the same is exempt from city taxation under the provisions of this article on the following basis: The amount of such license tax shall be in proportion to the capital employed within the territory exempt from city taxation in such trade, business, or vocation and shall not exceed $2.00 per $1,000.00 where the capital employed does not exceed $100,000.00, and shall not exceed $1.00 per $1,000.00 on the excess of capital employed over $100,000.00 up to $200,000.00, and shall not exceed $.50 per $1,000.00 on the excess of capital employed over $200,000.00 up to $300,000.00, and shall not exceed $.25 per $1,000.00 on the excess of capital employed over $300,000.00.

(b) The rolling stock of a common carrier or street railroad is not to be considered or counted in arriving at the capital employed in such trade, business, or vocation.



Section 11-42-85 - Right of children residing in territory exempt from taxation to attend public schools of city.

The public schools of the city, to the extent that the same are supported and maintained by revenue derived from all sources, except appropriations made from the city treasury derived from city taxes or other source of city revenue, shall be open to children residing in the territory exempt from taxation under the provisions of this article the same as the schools are open to the children residing within the corporate limits of the city other than the territory exempt from taxation.

As to that portion of any term of the public schools in the city supported and maintained by appropriations made from the city treasury derived from city taxes or other source of city revenue, children residing in the territory which is exempt from taxation under the provisions of this article shall have the right to attend on the payment for the use of the city of a per capita tuition fixed (if any) by the school board or other governing body having control of the schools on a basis of what is equitable and just, taking into consideration the cost and expense of supporting and maintaining such schools for such portion of any term as is supported and maintained by and from city revenue.



Section 11-42-86 - Acquisition of rights and privileges of resident citizens by persons residing in territory exempt from taxation.

When and as often as the owner or owners of any land situated in territory exempt from taxation under the provisions of this article shall desire to exercise all of the rights and privileges conferred upon resident citizens not residing in territory exempt from taxation, they may apply to the council or governing body of the city by petition in writing to have such land assessed for city taxation, attaching to such petition a map of such land showing the location of the same. If the council or governing body assent to such petition, a resolution shall be passed by such council or governing body to that effect, and the mayor of such city shall endorse on such map or plat a certificate certifying that the petition was filed for the land shown on the map to be taxed by the city and that the council or governing body assent to the taxing of such land, which map so certified must be filed and recorded in the probate office of the county wherein the land is situated and thereafter such land and property having a situs thereon shall be subject to taxation by the city and taxes thereon shall be paid to the city and all persons residing in such territory shall thereafter have and exercise the same rights and privileges as other citizens residing in the city other than in territory exempt from taxation.



Section 11-42-87 - Fees and compensation of probate judge and other officers for services rendered.

The probate judge shall be entitled to the same fees for services performed under the provisions of this article as he is authorized by law to charge and collect for similar services rendered by him, and all other officers shall be entitled to the same compensation for services rendered by them as they are authorized by law to charge and collect for similar services rendered by them and the city at whose instance the service is performed under the provisions of this article shall pay all costs and expenses thereof, except in case of a contest as provided in this article.



Section 11-42-88 - Provisions of article deemed contract between city and persons, etc., in territory exempt from taxation; conferral of other rights and powers as to exempt territory upon city; right of persons residing in exempt territory to enforce article against city.

(a) The provisions of this article shall be held to be a contract by and between the city and persons or corporations owning property in the territory exempt from taxation under the provisions of this article and no amendment hereof or subsequent law shall confer upon the city other or different rights and powers as to such territory as is exempt from taxation so long as such territory remains exempt from taxation under the provisions of this article.

(b) Any person residing in or owning property in the territory exempt from taxation under the provisions of this article shall have the right in any court having jurisdiction to prevent the city from exercising any other or different powers in the territory exempt from taxation or any part thereof than the powers authorized under the provisions of this article.






Article 4 - Consolidation of Contiguous Municipalities.

Division 1 - General Provisions.

Section 11-42-100.1 - Mode of consolidation - When municipality to annex city or town.

(a) When two or more municipalities lying contiguous to each other desire to consolidate and operate as one municipality, they may do so by proceeding in the manner hereafter provided in this section.

(b) If it is the purpose to annex a city or town to another municipality, then the governing body of each city or town shall adopt an ordinance expressing a willingness to such annexation. After both ordinances are passed and published as provided for by law, the governing body of the municipality to be annexed shall, by resolution submit the question of annexation at a special election to be held at a time specified in such resolution, not less than 40 days nor more than 90 days after passage of the last adopted willingness ordinance or at a time otherwise specified by law. No other proposition may be on the ballot. Said election shall be held pursuant to the general municipal election laws.

(c) In absence of a willingness ordinance by the city or town to be annexed, the filing of a petition signed by 10 percent or more of the number of qualified voters who voted in the last general municipal election held in such municipality immediately preceding the presentation of said petition, asking that the question of annexation into another contiguous city or town be submitted to the qualified voters thereof, with the judge of probate of the county (or counties) in which such municipality is located, shall mandatorily require an election to be held as herein provided. Whenever such a petition shall be presented to such probate judge, he shall examine said petition to determine the genuineness of the signatures thereon, the correctness and adequacy of the information given by each person signing the petition and the qualification of electors signing such petition. If the probate judge determines that the petition meets statutory requirements, he shall certify such fact to the chief executive officer of the municipality for which such election is so petitioned and such certificate shall be attached to the petition. The certificate of the judge of probate as to the sufficiency of said petition shall be final. After passage of a willingness ordinance by the annexing city and upon receipt of petition certification from the judge of probate, the governing body of the municipality to be annexed shall by resolution submit the question of annexation at a special election to be held at a time specified in such proclamation, not less than 40 days nor more than 90 days after passage of the willingness ordinance, or after receipt of the petition certification, whichever event occurs last, or at a time otherwise specified by law. No other proposition may be on the ballot. This election shall be conducted pursuant to the general municipal election laws.

(d) If at the election on consolidation of two contiguous municipalities, a majority of the voters cast votes in favor of the annexation, and the number so voting in favor of the annexation equals or is greater than one-half of the number of voters who voted in the last general municipal election held in such city or town, then, upon the expiration of 45 days after a canvass of the returns, the territory within the corporate limits of such city or town shall become a part of the annexing municipality and may be divided into wards or districts or annexed to wards or districts already established.

(e) If the annexation is not adopted at the election so called, the question of annexation under this section shall not be resubmitted to the voters of such municipality for adoption within two years thereafter, at which time the question of annexation may be reconsidered in the manner above provided.



Section 11-42-101 - Mode of consolidation - When municipalities to form new corporate organization.

If municipalities desiring to consolidate wish to form a new and distinct corporate organization to be operated under the name of either one of such municipalities or a different name, the several councils, upon the filing with the mayor or chief executive officer or chief executive authority of each of such municipalities of a petition signed by not less than one fourth of the number of the qualified electors residing in each of such municipalities setting forth that they desire the consolidation of such municipalities, shall each pass an ordinance expressing the purpose thenceforth to operate as one municipal corporation under the name therein mentioned and call an election to be held simultaneously in the several municipalities on a day designated by said ordinances, not less than 30 days after the passage thereof.

Such election shall be conducted in the same manner as general municipal elections and by officers selected by the several councils. The voting places shall be designated by the councils and an official ballot shall be furnished with the words "for consolidation" and "against consolidation" written or printed thereon. Said election shall be held under the same sanctions and penalties as general elections, and the returns shall be made to the councils by the proper officers. The several councils shall canvass such returns and announce the results in their respective municipalities.

If a majority of the qualified electors voting in each municipality vote for consolidation, then such municipalities shall be one municipal corporation and shall operate as one municipal government.



Section 11-42-102 - Exemption from taxation of industrial or manufacturing plants.

The council of any city or town that alters and rearranges its boundary lines so as to absorb two or more cities or towns may exempt from taxation for a period not exceeding five years any industrial or manufacturing plant situated in the territory added to said city or town, but said terms of exemption shall not be renewed or extended.

The council of any city or town may also exempt from taxation for a period not to exceed 10 years any industrial or manufacturing plant that may be established in said city or town; provided, that said term of exemption shall not be renewed.



Section 11-42-103 - Division of consolidated municipality into wards by commission; election of mayor and other officers.

(a) The mayor and one councilman from each municipality to be selected by the council shall be constituted a commission to divide such consolidated municipality into wards, and if they are unable to agree, they shall call in another person who shall cast a deciding vote, and such consolidated city or town shall be divided into wards as the commission or a majority of them may direct.

(b) At a day not more than 30 days after said commission has divided such city or town into wards, an election, conforming to the general municipal election law, shall be held and conducted by officers selected by such commission, at which election a mayor and the proper officers for a municipality of such size shall be elected. Officers conducting such election shall forthwith count the votes and make return to the commission, who shall declare the results of such election, and those receiving the highest number of votes shall be the officers of said consolidated city or town until the next general election and until their successors are elected and qualified.



Section 11-42-104 - Oath and compensation of commissioners; expenses of election; failure of commissioner to act.

Before entering upon the discharge of their duties, the commissioners shall take an oath before some officer authorized by law to administer oaths to faithfully and impartially discharge their duties as such commissioners. They shall be paid for their services such amount as may be allowed by the several councils by ordinance, and the expense of such election shall be paid forthwith by the consolidated city or town. If any commissioner fails or refuses without sufficient excuse to act upon said commission, he shall be guilty of a misdemeanor and, upon conviction therefor in a court having jurisdiction, shall be fined not less than $100.00 nor more than $500.00. If for any reason a member of the commission shall not act, the other commissioners shall have the right to declare his office vacant and fill the vacancy by the appointment of some suitable person.



Section 11-42-105 - Continuation of officers and corporate organization of municipalities; qualification and assumption of duties of officers elected for consolidated municipalities.

The officers of the several municipalities shall continue in office, and the corporate organization of the several municipalities shall continue unaffected until the officers of the consolidated town or city are elected and qualified as provided for in the applicable provisions of this title or any other applicable provisions of law, and such officers so elected shall immediately qualify and assume the duties of their office.



Section 11-42-106 - Powers, duties, rights, etc., of consolidated municipalities; continuation of civil actions as to consolidated municipalities.

(a) The consolidated city or town shall succeed to all the powers, obligations, duties, rights of action, property, and rights of property that belonged to or appertained to the municipalities consolidated and shall have all the rights, powers, and privileges delegated to municipalities under the applicable provisions of this title and shall be subject to all the duties, liabilities, or obligations of such municipalities.

(b) All civil actions pending in favor of or against either of the municipalities shall continue to judgment unaffected by the consolidation and may be enforced in favor of or against such consolidated city or town as if commenced by or against such consolidated city or town.






Division 2 - Alternate Mode.

Section 11-42-120 - Mode of consolidation generally.

Any city or town may be annexed to and merged into a contiguous city or town in the following manner: The mayor of each city or town shall each appoint two persons, and the four persons thus appointed, with the mayor of each town, shall constitute a commission to agree upon terms for the annexation and merger of the one city or town into the other city or town.



Section 11-42-121 - Appointment of commissioners.

The mayor or other head of the governing body of any city or town shall appoint the commissioners provided for in Section 11-42-120 upon the adoption of a resolution by the governing body calling for such appointment or upon the presentation of a petition to the governing body signed by one third of the qualified electors residing within such city or town.



Section 11-42-122 - Execution, approval, and confirmation of agreement as to terms of annexation and merger.

If the commission agrees upon terms of annexation and merger, such agreement shall be reduced to writing and signed in triplicate by the commissioners or a majority thereof, and one of the triplicates of the agreement shall be presented to the council or governing body of each city or town, and if the council or other governing body of each city or town approves of the agreement reached by the commission, the council or governing body of each city or town shall pass a resolution confirming such agreement, which resolution shall be spread upon the minutes of the proceedings of such council or governing body, and the mayor of each city or town shall notify the mayor of the other city or town of the confirmation of the agreement by the council or governing body of the city or town of which he is mayor.



Section 11-42-123 - Ordering of election by proclamation.

If the council or governing body of each city or town confirms the agreement, then the mayor of the city or town proposed to be annexed to the other city or town shall, by proclamation, order an election to be held on a day fixed in the proclamation in his city or town, submitting to a vote of the qualified electors in his city or town the following proposition: "Shall the agreement for the annexation of (naming the city or town) to (naming the city or town) be ratified?" and stating in such proclamation that one of the triplicates of the agreement made which is submitted for ratification is on file in the office of the clerk of such city or town, open to the inspection of the public.



Section 11-42-124 - Inspectors.

Inspectors of election in the city or town proposed to be annexed shall be appointed and the election in all particulars held in the same manner as elections are held in such city or town for the election of municipal officers, except as changed by the provisions of this division.



Section 11-42-125 - Form and marking of ballots; ascertainment of election results; contests of election.

(a) The mayor of the city or town shall cause the ballots to be used in such election to be printed with the following words thereon: "Shall the agreement for the annexation of (naming the city or town) to (naming the city or town) be ratified?" and printed on the ballot with the above quoted words immediately thereunder the words "Yes" and "No," and the elector shall designate his choice by marking with ink or pencil a cross mark (X) in a place to be left before the word expressing his wish. The ballots provided under the terms of this division need not be of any particular size, form, or color.

(b) The result of the election shall be ascertained in the same manner that the result of the election of city or town officers is ascertained, and the election may be contested in the same manner as is provided for the contest of the election of any city or town officers.



Section 11-42-126 - Declaration of election result; declaration of annexation of municipality.

If a majority of the votes cast in such city or town is in favor of ratifying the agreement of annexation and merger, the result shall be so declared, and the mayor of each city or town shall by joint proclamation, published in some newspaper published in the city or town or in the county, if no newspaper is published in the city or town, declare the annexation of the one city or town to the other city or town under the agreement of annexation and merger.



Section 11-42-127 - Filing and recordation of copy of agreement and merger.

The mayor of the city or town to which another city or town is annexed under the provisions of this division shall, within 10 days from the day of the issuing of the joint proclamation of annexation and merger of the one city or town into the other city or town, file with the Secretary of State one of the triplicates of the agreement of annexation and merger, which must be kept on file in the office of the Secretary of State, and must also, within said time, file one of the triplicates of the agreement of annexation and merger in the office of the judge of probate of the county in which such city or town is situated, and the same must be recorded by the judge of probate in a record of deeds or mortgages kept in his office.



Section 11-42-128 - When annexation deemed perfected.

From the time the said triplicate of the agreement is filed in the office of the judge of probate, as required in Section 11-42-127, the proclamations having been made and published as required by Section 11-42-126, the one city or town shall be and shall be held to be annexed to and merged into the other city or town under the terms and provisions as set forth in the agreement of annexation and merger.



Section 11-42-129 - Costs and expenses of annexation.

The costs and expenses incurred by each city or town previous to holding the election by the city or town proposed to be annexed to the other city or town shall be paid respectively by each city or town, and all other costs and expenses incurred shall be paid by the city or town to which the other city or town is annexed.



Section 11-42-130 - Ownership of property of municipality annexed.

All property and rights of property and assets and interests of every kind and character owned by the city or town annexed to the other city or town shall vest in and become the property and assets of the city or town to which it is annexed.



Section 11-42-131 - Continuation of civil actions against municipality annexed.

All civil actions pending against the city or town annexed shall, on notice, be made a civil action against the city or town annexing the other city or town, and the right to prosecute to final judgment such civil action or actions against the annexing city or town shall exist the same as if the right of action originally existed against the annexing city or town.



Section 11-42-132 - Provisions in annexation agreement as to taxation in municipality annexed.

The agreement of annexation may provide for specific property having a situs thereon embraced in the annexed city or town to be exempt from city or town taxation or the payment of taxes to the annexing city or town for a period not exceeding 10 years and may provide a maximum license tax to be annually assessed and collected by the annexing city or town from each and every person, firm, company, or corporation engaging in or carrying on any business, vocation, occupation, or profession in the territory exempt from taxation.



Section 11-42-133 - Creation, etc., of wards; election of aldermen; division of wards into voting precincts; rearrangement, etc., of boundaries of wards or voting precincts.

(a) The council or governing body of the annexing city or town shall create new wards (as many as may be deemed to be necessary) regardless of any limitation in the charter of the annexing city or town on the number of wards, or enlarge wards so as to embrace all territory embraced in the annexed city or town and so as to afford opportunity to all persons in the territory embraced in the annexed city or town to vote in all elections and participate in the government of the annexing city or town, and each ward in the annexing city or town shall have the same number of aldermen, but in no event shall there be more than 30 aldermen or representatives in the council or governing body of the city or town.

(b) The council or governing body of the city or town shall elect aldermen for the wards, embracing all the territory of the annexed city or town, as in case of a vacancy, the aldermen so elected to hold office until the next regular election of the annexing city or town. At such elections and thereafter aldermen for such wards shall be elected as other aldermen are elected in the city or town, and if the agreement of annexation names the aldermen to be elected to fill the office of aldermen until the next ensuing election, the parties named shall be elected aldermen by the council or governing body of the annexing city or town.

(c) The council or governing body of the annexing city or town shall, by ordinance or resolution, create new wards or change the lines of wards, as often as may be necessary, covering the territory embraced in the annexed city or town for the purpose of making equal as near as practicable the voting population in each ward in the annexing city or town, and the council or governing body of the annexing city or town shall divide the respective wards in the city or town into voting precincts, as many as may be necessary, and each elector shall vote in the precinct of his residence, and the boundary of such voting precincts shall be arranged and rearranged from time to time so that, as near as practicable, not more than 300 electors reside in any voting precinct, except where voting machines are used.



Section 11-42-134 - Provisions of division not exclusive.

The provisions of this division shall in no wise preclude any city or town from being annexed and merged into another city or town in any way that may be provided by law.









Article 5 - Consolidation of Noncontiguous Municipalities.

Section 11-42-150 - Applicability of provisions of article.

Two cities or towns whose boundaries touch may consolidate and merge themselves with a third city or town not contiguous to either, but whose boundary line is within one mile or less of the boundary line of either of the other two cities or towns, in the manner set out in this article.



Section 11-42-151 - Councils to define boundaries of territory to be incorporated in consolidated municipality upon receipt of petition requesting election as to consolidation.

When 10 percent in numbers of the qualified voters according to the last municipal election of each of the municipalities to be consolidated shall sign a petition addressed to their respective municipal councils, requesting that an election be held to determine whether the three municipalities be consolidated, said councils of the municipalities between which outside territory to be incorporated in the consolidated municipality lies shall define the boundaries of such territory.



Section 11-42-152 - Calling of election; conduct of election generally; notice of election.

(a) The governing bodies shall within 10 days thereafter call an election at which the qualified electors residing in the municipalities may vote at their usual voting places for or against consolidation, and the voters residing in the territory outside the limits of either of the municipalities shall also be permitted to vote at the voting place in either municipality nearest to their place of residence.

(b) The governing bodies of each municipality shall name the election officers in their respective municipalities, and said election shall be governed, the returns canvassed and the results declared as provided by law for other municipal elections.

(c) Such election shall be held in each of such municipalities on the same day and must be advertised in each of the newspapers published in the county in which such municipalities are situated once a week for four successive weeks, and said advertisement shall state the purpose for which such election is called, the time of holding the same, and the territory outside of either municipality which is proposed to be incorporated into the consolidated municipality.



Section 11-42-153 - Form and marking of ballots.

(a) At the election provided for in this article the municipal authorities shall furnish ballots on which shall be printed:

"Election to provide for the consolidation of _______

(Naming the cities or towns to be consolidated). For Consolidation _____

Against Consolidation _____ "

(b) The voter shall express his choice by making a cross mark (X) opposite the phrase expressing his choice.



Section 11-42-154 - Forwarding of statement of vote to probate judge and canvassing of returns; ascertainment and publication of election results.

Within five days after such election the mayor or other chief executive officer shall forward to the probate judge of the county in which such municipalities are located a statement in writing, showing the number of votes cast for and against the proposed consolidation, and the probate judge shall canvass the returns made to him and ascertain the number of votes cast for and against consolidation and publish the same by posting written notice at the courthouse door of the county.



Section 11-42-155 - Rights, powers, duties, and name of consolidated municipality; disposition of property, obligations, and contracts of consolidating municipalities.

(a) If the majority of the votes cast in each municipality separately are in favor of consolidation, the three municipalities and other territory included shall be consolidated into one municipality which shall have all the rights, powers, and duties conferred by any law, general or special, of the largest in population of the consolidating municipalities and until otherwise changed shall bear its name.

(b) The municipal property of each of the consolidating municipalities shall vest in the consolidated municipality, and all outstanding obligations and contracts of whatever kind shall be assumed by the consolidated municipality.



Section 11-42-156 - Continuation in office and powers and duties of mayors and aldermen of consolidating municipalities.

The aldermen in office in each of the consolidating municipalities shall constitute the board of aldermen of the consolidated municipality until the next general municipal election after the consolidation. The mayor or chief executive of the largest in population shall be the mayor or chief executive of the consolidated municipality until the next general municipal election after the consolidation. The mayor or chief executive of the other municipalities shall continue in office until the next general municipal election after the consolidation, but they shall have only such powers and perform such duties as may be prescribed by the council of the consolidated municipality.



Section 11-42-157 - Division of consolidated municipality into wards; election of officers of consolidated municipality.

The council of the consolidated municipality shall before the next general municipal election divide the consolidated municipality into a suitable and convenient number of wards, and at the next municipal election thereafter there shall be elected in the consolidated municipality the officers provided by general law for the government of towns and cities.



Section 11-42-158 - Collection and disbursement of taxes.

The consolidated municipality shall collect all taxes or other obligations due the consolidating municipalities and disburse the same.



Section 11-42-159 - Continuation in office of boards of education of consolidating municipalities; election of board of education for consolidated municipality.

The boards of education in the consolidating municipalities shall continue in office and in charge of their respective schools until the next general election after the consolidation, and after such election the council of the consolidated municipality shall elect a board of education as provided by law.



Section 11-42-160 - Continuation of rights of action against municipality annexed.

All rights of action existing against the city or town annexed shall be a right of action against the city or town annexing the other city or town, and a civil action may be brought against the annexing city or town the same as if the right of action originally existed against the annexing city or town.



Section 11-42-161 - Continuation of civil actions brought by municipality annexed.

All civil actions pending brought by the city or town annexed, shall, on motion, be made a civil action by the city or town annexing the other city or town, and the right to prosecute such civil action to final judgment by the annexing city or town shall exist the same as if the right of action originally existed in favor of the annexing city or town.



Section 11-42-162 - Continuation of rights of action of municipality annexed.

All rights of action existing in favor of the city or town annexed shall be a right of action existing in favor of the city or town annexing the other city or town, and it may bring a civil action the same as if such right of action originally existed in favor of the annexing city or town.



Section 11-42-163 - Payment or assumption of indebtedness and liabilities of municipality annexed.

All indebtedness and liabilities of every kind and character of the city or town annexed shall be paid or payment thereof assumed by the annexing city or town. As between the city or town annexed and the annexing city or town, the agreement of annexation and the terms thereof shall be binding as regards the payment or assumption of such indebtedness, but as to creditors, the payment or the assumption of payment by the annexing city or town shall be absolute and unconditional.



Section 11-42-164 - Annexation agreement deemed contract between municipalities; right of persons residing in annexed municipality to enforce agreement against annexing municipality.

The agreement of annexation shall be and shall be held to be a contract by and between the city or town annexed and the city or town to which annexation is made, and no amendment of this article or subsequent law enacted shall in anywise abrogate or change the terms of the agreement of annexation, and any person residing in or owning property in the territory which was embraced within the city or town annexed shall have the right in a court having jurisdiction to require the annexing city or town to abide by and carry out the provisions of the agreement of annexation.



Section 11-42-165 - Enactment and passage of ordinances and resolutions to carry out annexation agreement.

The council or governing body of the annexing city or town shall enact such ordinances and pass such resolutions as may be necessary or deemed necessary to carry out the agreement of annexation, and any ordinance or resolution enacted or passed by the council or governing body of the annexed city or town in violation of the terms and provisions of the agreement of annexation shall be held to be void.



Section 11-42-166 - Dissolution of annexed municipality; ordinances, resolutions, and bylaws of annexing municipality applicable to and enforceable in municipality annexed.

The annexed city or town from and after the time of annexation, under the terms of this article, shall be and shall be held to be dissolved, and from and after the time of such dissolution all of the ordinances, resolutions, and bylaws of the annexing city or town shall apply to and be enforceable in the territory which was embraced in the annexed city or town, except insofar as is inconsistent with the terms and provisions of the agreement of annexation.



Section 11-42-167 - Rights, powers, duties, etc., of annexing municipality as to municipality annexed attach upon dissolution of same.

The rights, powers, duties, liabilities, and jurisdiction of the annexing city or town over the territory embraced in the corporate limits of the city or town annexed and over the inhabitants thereof shall attach immediately upon the dissolution of the annexed city or town as provided in Section 11-42-166, except insofar as limited by the terms and provisions of the agreement of annexation.






Article 6 - Duties of Expanded Municipalities as to Property and Obligations of Absorbed Municipalities.

Section 11-42-180 - Payment, execution, etc., of debts, bonds, contracts for local improvements, etc., of absorbed municipalities.

When any municipal corporation has been absorbed or its government extinguished by the alteration or rearrangement of the boundary lines of another city or town, the city or town whose boundary lines have been altered and rearranged shall assume and pay all and any debts, liabilities, and bonds of every kind and character and the interest thereon when the same becomes due which may have been lawfully contracted or issued by the city or town so absorbed or whose government has been extinguished, and the city or town whose boundary lines have been altered and rearranged, thereby absorbing and extinguishing the government of another municipality, shall assume, carry on, and complete all contracts for local improvements which may have been entered into by the city or town so absorbed or whose government has been so extinguished, and the said city or town whose boundary lines have been so altered or rearranged shall have all the powers with reference to the making of assessment for local improvements and the collection thereof as if such local improvements had been originally instituted by it, and such last described city or town may grant to property owners the same privileges of paying local assessments in installments as they would be entitled to if their municipal organization had not changed and, for the purpose of carrying into effect this privilege, the city or town whose boundary lines have been so altered or rearranged shall issue its bonds in the place and stead of the bonds which would have been issued by the city or town whose government has been extinguished to the end that all contracts for local improvements and the sale of bonds to carry on the same shall be faithfully observed and executed.



Section 11-42-181 - Disposition of property of absorbed municipalities.

The city or town so altering or rearranging its boundary lines shall become vested with the title and ownership of all property, both real and personal, including taxes, moneys, school buildings and grounds, parks, fixtures and furniture of school buildings, city or town halls, equipment and apparatus of fire departments, city or town jails, water, gas or electric systems, including all mains or pipes used for conducting the water or gas or electric lines, wires, poles, conduits and all apparatus connected with any waterworks, gas or electric light systems belonging to the city or town so absorbed or whose government has been extinguished, subject to the same conditions and to be held for the same uses and purposes as before.



Section 11-42-182 - Collection and disposition of taxes, special assessments, etc., of absorbed municipalities.

The city or town so altering or rearranging its boundary lines, shall not stay, arrest, or interfere with any proceedings for the collection or enforcement of any tax, special assessment, or special tax, and the same shall proceed and be carried to a finality by the proper officers of the city or town whose boundary lines shall be so altered or rearranged, and the proceeds thereof shall be paid over to the treasurer of such city or town so altering or rearranging its boundary lines to be used for the purpose for which the tax was levied or the proceedings instituted.



Section 11-42-183 - Prosecution and defense of pending actions of absorbed municipalities; collection and enforcement of fines, recoveries, judgments, etc.

All civil actions pending in any court on behalf of any city or town so absorbed or whose government is extinguished may be prosecuted or defended in the name of the city or town whose boundary lines shall be so altered or rearranged, and all judgments, fines, orders, or recoveries obtained for or on behalf of any city or town so absorbed or whose government has been extinguished may be collected and enforced with like force and effect as though such absorption had not taken place in the name of the city or town whose boundary lines have been so altered or rearranged.



Section 11-42-184 - Disposition of public books, papers, and documents of absorbed municipalities.

All the public books, papers, and documents of said city or town so absorbed on file in any office or with any public officer thereof shall be transferred to and filed with the appropriate officer or department of the city or town whose boundary lines have been altered or rearranged as the council or other governing body thereof may direct. It shall be the duty of all persons having charge of such books, papers, and documents to deliver the same to and file the same with the appropriate officer or department.



Section 11-42-185 - Operation, etc., of waterworks, gas or electric light systems of absorbed municipalities.

Should the city or town so absorbed or whose government is extinguished own any waterworks, gas or electric light systems, the city or town so altering or rearranging its boundary lines shall take charge of and operate said waterworks, gas or electric light systems on the same terms and conditions and charge the consumers thereof the same rates or charges as before said absorption by the city or town so altering or rearranging its boundary lines, and said city or town shall have the same use and benefit of said waterworks, gas or electric light systems as that of the city or town so absorbed.



Section 11-42-186 - Partial annexation - Payment of proportionate share of bonded indebtedness for municipal improvements by expanded municipality.

Should the city or town so altering or rearranging its boundary lines absorb or annex any part of another city or town, the city or town so altering or rearranging its boundary lines shall assume and pay the proportionate share of the bonded indebtedness of the city or town from which said territory is taken that the cost of the municipal improvements in such territory taken from such city or town bears to the whole cost of municipal improvements made in the whole of the city or town from which such territory is taken immediately before such annexation; provided, that this section shall apply only to that part of bonded indebtedness actually expended for municipal improvements.



Section 11-42-187 - Partial annexation - Payment of value of school property, etc., by expanded municipality.

Said city or town shall also pay to the city or town from which territory is taken the value of any school property or other property that may be in such annexed territory at the time of such annexation.

The amount of said bonded indebtedness and the value of said property to be paid by said enlarged city or town shall be determined and agreed on by the council of the enlarged city or town and by the council of the city or town from which such territory is taken, in such a manner as they shall elect. If they cannot agree, then the matter shall be determined by the circuit court of the county in which such enlarged city or town may be upon the filing of a complaint by either municipality or by any taxpayer of either municipality.






Article 7 - Reduction of Corporate Limits.

Section 11-42-200 - Passage of resolution defining proposed reduced corporate limits.

Whenever in the opinion of the council or governing body of any city or town the public health or public good requires that the corporate limits of such town or city be reduced and the boundaries thereof reestablished, said council shall pass a resolution defining the proposed corporate limits.



Section 11-42-201 - Certification and filing with probate judge of resolution, plat or map, and list of qualified electors.

Upon the passage of such resolution the mayor or person holding the chief office of such city or town shall certify a copy of such resolution, together with a plat or map correctly defining the corporate limits proposed to be established, and the names of all qualified electors residing in the territory proposed to be excluded from the area of such corporation, and file the same with the judge of probate of the county in which said city or town is situated.



Section 11-42-202 - Filing of resolution and map or plat; notice to residents of territory to be excluded of hearing to show cause why proposed boundary should not be established and map or plat recorded.

Upon the presentation of such certified copy of such resolution, accompanied by the map or plat, the judge of probate shall file the same and issue notice to the persons residing within the territory proposed to be excluded to appear before him on a day to be fixed by the judge of probate, not less than 10 nor more than 30 days from the filing of such resolution, and show cause, if any they can, why said proposed boundary should not be established and said map or plat recorded.



Section 11-42-203 - Order to be entered establishing corporate limits as defined in resolution and map or plat when no protest filed; recordation of map or plat.

On the day so fixed by the judge of probate if no one appears and makes protest against such change, the judge of probate shall make an order which must be entered upon the minutes of the probate court establishing said corporate limits as outlined in said resolution and map or plat and order that said map or plat be recorded in an appropriate record in his office.



Section 11-42-204 - Order to be entered directing election as to establishment of proposed corporate limits.

If any protest against such change is made by any person within the territory to be excluded and reasonable cause is shown which, in the opinion of the judge of probate, requires that such question be submitted to the qualified electors of such city or town, the judge of probate shall make an order and enter the same upon the minutes of the probate court directing and ordering an election to be held by the qualified electors of said city or town not less than 10 nor more than 30 days from the making of such order.



Section 11-42-205 - Notice of election.

The judge of probate shall give notice of the holding of such election by publication in newspaper published within the city or town, one publication thereof for at least seven days being sufficient, and if no newspaper is published in such city or town then by posting a notice thereof at three public places in said city or town, which notice shall state the day on which such election is to be held, describe the proposed corporate limits as fixed by said resolution, and state that a map of such territory is on file in the office of judge of probate of said county, open to public inspection.



Section 11-42-206 - Places of voting; persons entitled to vote.

Such election shall be held at the regular voting places in said city or town and all qualified electors residing in said city or town shall have a right to vote thereat.



Section 11-42-207 - Question submitted; conduct of election generally; form, marking, etc., of ballots; appointment, etc., of clerks, inspectors, and returning officer; ascertainment, etc., of election results; entry of order as to adoption of proposed corporate limits, etc.

(a) The election shall be to determine whether or not the proposed corporate limits shall be established, and such election must be conducted in all respects as provided by the general election laws and under the same sanctions and penalties, except as changed by the provisions of this article and except that no official ballot need be provided.

(b) Each voter may furnish his own ballot with the following words written or printed thereon: "For adoption of the proposed corporate limits," if he desires to vote in favor of proposed corporate limits or "Against the adoption of proposed corporate limits," if he desires to vote against the adoption of proposed corporate limits. It shall not be necessary for the ballot to be of any particular size, form, or color.

(c) The judge of probate shall appoint the inspectors and clerks and a returning officer to hold said election, and the inspectors at their respective voting places, as soon as the polls are closed, must ascertain and certify the result of the election at their respective voting places to the judge of probate and deliver the same to the returning officer who must at once return the same to the judge of probate, and the judge of probate must canvass the returns as made by the inspectors and if it appears that a majority of votes cast at the election was in favor of adoption of proposed corporate limits, the judge of probate must make and enter an order on the record of probate court adjudging and decreeing that the corporate limits of the city or town as proposed and as defined in the resolution and designated on the plat or map attached to the resolution have been duly adopted and are the legal corporate limits of said city or town and must order said resolution, together with said map, recorded in the records in his office, and from the time of the entry of such order said corporate limits shall be the corporate limits of said city or town.



Section 11-42-208 - Entry of order dismissing proposal for adoption of proposed corporate limits.

If it appears that the majority of votes cast in such election are against the adoption of the proposed corporate limits, an order shall be entered by the probate judge dismissing said proposal.



Section 11-42-209 - Contests of election.

The result of such election may be contested by any qualified elector voting at the election in the manner provided for contest of general municipal elections, making the city or town the contestee.



Section 11-42-210 - Costs and expenses of proceedings.

The city or town at whose instance the proceedings are instituted shall pay all costs and expenses incident thereto, including the cost of such election so held.



Section 11-42-211 - Map or plat, etc., evidence of municipal boundaries.

Said map or plat, the record thereof or a certified copy therefrom, whether the same is adopted without objection or adopted after election as provided in this article, shall be evidence in any court of this state as to the proper boundaries of said city or town.



Section 11-42-212 - Laws governing territory within corporate limits established pursuant to article; jurisdiction as to same.

The territory included within the corporate limits established under the provisions of this article shall be subject to all the laws and ordinances of said city or town then in force or that may thereafter be adopted, and said city or town shall have and exercise the same jurisdiction over said territory as it exercised over the original territory.



Section 11-42-213 - Fees and compensation of probate judge and other officers for services rendered.

The judge of probate for services rendered under the provisions of this article shall be entitled to charge a fee of $10.00. All other officers shall be entitled to the same compensation for services rendered by them as they are authorized by law to charge for similar services rendered by them and the city or town at whose instance the services are performed under the provisions of this article shall pay all costs and expenses thereof; except, that in the case of a contest as provided in this article, the cost of such contest shall be paid by the party against whom such contest is decided.









Chapter 43 - MAYOR AND COUNCIL, OTHER OFFICERS, EMPLOYEES, DEPARTMENTS, ETC.

Article 1 - General Provisions.

Section 11-43-1 - Qualifications and residence of mayors, councilmen, and officers.

Every mayor, councilman, and officer elected by the whole electorate of the city or town shall be a resident and qualified elector of the city or town in which he shall have been elected and shall reside within the limits of the city or town during his term of office. The councilmen shall be qualified electors of said city or town, residing within the limits of the ward from which they shall have been elected and shall reside within the limits of said ward during the term of their office.



Section 11-43-2 - Election of mayors and aldermen; exercise of legislative functions; salary of aldermen.

In all cities and towns at the general election to be held on the fourth Tuesday in August, 1984, and quadrennially thereafter, there shall be elected a mayor, who, in cities having a population of 12,000 or more according to the last or any subsequent federal census, shall not sit with the council nor have a vote in its proceedings, and he shall have the power and duties conferred in this chapter.

In all cities and towns having a population of less than 12,000 inhabitants according to the last or any subsequent federal census, the legislative functions shall be exercised by the mayor and five aldermen. The mayor shall preside over all deliberations of the council. At his discretion he may vote as a member of the council on any question coming to a vote, except in case of a tie, in which event he must vote.

The aldermen in such cities or towns shall be elected by the city or town at large at the first general election held on the fourth Tuesday in August, 1984, and quadrennially thereafter, or from wards as the said councils may determine, not less than six months before an election, and shall receive such salary as the council may prescribe, which must be fixed by the council not less than six months prior to each general municipal election.

Provided, however, the six-month requirement in this section may be waived when necessary to comply with a mandate by the U.S. Justice Department pursuant to the Voting Rights Act of 1965, as amended, or with an order issued by a state or federal court.



Section 11-43-3 - Election, etc., of treasurer, clerk, etc., in cities having more than 6,000 inhabitants.

In cities having a population of more than 6,000, there shall be elected by the council, at its first regular meeting or as soon thereafter as practicable, a city treasurer and a city clerk, who shall hold office until the next general election and until their successors are elected and qualified, and such council may elect an auditor, and any officers whose election is required by ordinance, and, except as otherwise provided, the council shall have authority to fix the terms of office, prescribe their duties and fix the salaries of the officers. The council may, by ordinance, require the city treasurer and the city clerk to be residents of the city. Such council may by a two-thirds vote of the members elected, by and with the consent of the mayor, consolidate two or more of the offices and may abolish any such offices; provided, that the term of office of no incumbent shall be diminished.



Section 11-43-4 - Election of clerk, etc., in towns and in cities having less than 6,000 inhabitants; filling of vacancies in council generally.

In cities having a population of less than 6,000 and in towns, the council shall elect a clerk and fix the salary and term of office, and may determine by ordinance the other officers of the city or town, their salary, the manner of their election and the terms of office, and shall fill all vacancies in the council by a majority vote of the council; and all members of the council may vote to fill vacancies any provision of law to the contrary notwithstanding. The clerk and such other officers elected by the council shall serve until their successor or successors are elected and qualified.



Section 11-43-5 - Provision for tax assessor, tax collector, chief of police, etc.; designation of persons to administer oaths, issue warrants, and approve appearance bonds.

The council may provide for a tax assessor, tax collector, chief of police, and chief of the fire department and shall specifically prescribe their duties. The council shall designate the persons who shall administer oaths and issue warrants of arrest for violations of law and the ordinances of the city or town and the persons authorized to approve appearance bonds of persons arrested.



Section 11-43-5.1 - Abolition or creation of civil service system, etc., in municipality having less than 5,000 inhabitants; section in pari materia with Section 36-27-6.

(a) Any law to the contrary notwithstanding, the governing body of any municipality, with a population of less than 5,000 persons, by resolution duly adopted, may abolish or create a civil service system or other personnel board for its officers and employees. Provided, however, any person holding an office or position in or who is a member of any civil service or merit system within any such municipality upon any such action by a municipality shall continue all rights, interest, and privileges vested or vesting therein.

(b) The provisions of this section shall be construed in pari materia with Section 36-27-6; provided, however, those laws or parts of laws which are in conflict with the provisions of this act are hereby repealed.



Section 11-43-6 - Provision for compensation of and disposition of fees collected by municipal officers generally.

It may be provided by ordinance that any city or town officer, elected or appointed, shall receive a salary in lieu of all other compensation, and, in such cases, such officer shall not receive for his own use any fees or other compensation for his services as such officer but shall collect the fees authorized by law or ordinance and pay the same into the city or town treasury.



Section 11-43-7 - Establishment of salaries and fees of municipal employees; disposition of fees of clerk.

All employees of any city or town whose compensation is not fixed by law shall receive such salary or fees for their services as the council may by ordinance from time to time prescribe. For all attested certificates and transcripts, other than ordered by the council, the clerk shall be paid fees not in excess of those allowed to county officers for like services to be accounted for in all cases as other public moneys where such clerk receives a salary or fixed compensation.



Section 11-43-7.1 - Expense allowances of members of council or other governing body of Class 1 municipalities and municipalities having population of 250,000 or more.

(a) The council or other governing body of Class 1 municipalities in Alabama and all municipalities in Alabama having a population of 250,000 or more according to the last or any subsequent federal decennial census, shall have the power and authority to grant to any member of such council or other governing body an amount of money for expenses incurred by such member on account of such member's attending the business of such municipality within its corporate limits. The maximum expense allowance shall be $500.00 per month for each member of the council, except the president or chairman of the council or other governing body who may be given an allowance not to exceed $550.00 per month.

(b) In addition to the authority granted by subsection (a) hereof, the council or other governing body of Class 1 municipalities in Alabama and all municipalities in Alabama having a population of 250,000 or more according to the last or any subsequent federal decennial census, commencing December 1, 1987, shall have the power and authority to grant to any member of such council or other governing body who was elected for a term commencing in 1985 an amount of money in addition to that provided in subsection (a) above, for expenses incurred by such member on account of such member's attending the business of such municipality within its corporate limits. The maximum additional expense allowance shall be $475.00 per month for each such member of the council. No such additional expense allowance shall be paid to any council member after November 15, 1989.

(c) The provisions of this section shall not be construed so as to prevent any such member of such council or other governing body from being reimbursed for actual expenses incurred by him on or in connection with a trip on municipal business beyond the corporate limits of such municipality, which amount shall not accrue against the monetary amounts provided in subsection (a).



Section 11-43-7.2 - Additional expense allowances for members of council or governing body of Class 1 municipalities.

(a) In addition to the authority granted by Section 11-43-7.1, the council or other governing body of any Class 1 municipality may grant to the members of the council or governing body, an additional amount of money monthly for expenses incurred by the members when attending to the business of the municipality within its corporate limits. The maximum amount of the additional expense allowance shall be three hundred thirty-three dollars and thirty-three cents ($333.33) per month.

(b) Notwithstanding all other provisions of law, any council or governing body member may elect in writing to have the expense allowances authorized by subsection (a) of this section and Section 11-43-7.1, become subject to the withholding of any employee contribution required to be paid into the trust fund of any pension or retirement system in which the member is eligible to participate. A council or governing body member may also elect in writing, within 90 days of May 4, 1994, to pay into the pension or retirement system trust fund the required contribution on any expense allowances previously received by the member during all or any portion of the three-year period prior to the member's payment election, together with interest at the rate of eight percent per annum thereon computed from the date of receipt of the allowance to the date of payment. If either or both of the elections is made by a member of the governing body or council, the expense allowances on which employee contributions are paid into the retirement plan trust fund shall be considered together with all salaries received by the member, from which the required employee contribution was likewise withheld and paid into the retirement trust fund, to determine the base amount on which any retirement benefits or allowances to which the council or governing body member may be entitled shall be computed as provided under the retirement system.

(c) The provisions of this section shall not be construed to prevent any member of the council or governing body from being reimbursed for actual expenses incurred by the member in connection with any travel on municipal business beyond the corporate limits of the municipality, and the amount incurred shall not accrue against the monetary amounts provided in subsection (a) of this section, nor shall the reimbursement for the amount incurred be eligible for pension system withholding or be considered in determining pension or retirement benefits or allowances.



Section 11-43-7.3 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 12, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) This section shall relate to only any Class 1 municipality.

(b) Effective beginning the term of office commencing in 2017, the annual salary for each member of the city council of the Class 1 municipality shall be set and adjusted each regular four-year term by the State Personnel Board, by determining the median household income of the city rounded up to the nearest thousand, to take effect on the first day of January of each new term.

(c) The salary provided in subsection (b) shall constitute the total salary payable to the presiding officers and members of the city council, beginning with the term commencing immediately after any municipal election in 2017.

(d) The city council of the Class 1 municipality may not increase, supplement, or otherwise enlarge the salary payable to the members of the city council.



Section 11-43-8 - Establishment of salaries of municipal officers.

The salaries of all officers of cities or towns except aldermen and councilmen shall be fixed by the municipal council or other governing body, but if there is a salary limit for such officers provided in the charter or laws governing the city or town, the same shall not be altered or changed above such salary limit except by a two-thirds vote of all members elected to said municipal council or other governing body of such cities or towns and by and with the consent of the mayor.



Section 11-43-9 - Fees, salary, compensation, etc., of officers not to be increased or diminished during term of office.

The fees, salary, compensation, or emoluments of any officer whose election or appointment is required or authorized by the applicable provisions of this title shall not be increased nor diminished during the term for which he shall have been elected or appointed, and no gratuitous appropriation in any case shall be made to or for the benefit of any officer or employee in addition to his salary.



Section 11-43-10 - Municipal officers to pay over public moneys received; daily balances required.

Officers of any municipality collecting or receiving moneys of the municipality shall pay such moneys over to the city or town treasurer instanter, daily balances in all cases being required.



Section 11-43-11 - Employment of municipal officers by corporations holding franchises as to use of streets.

No officer of any municipality shall, during his term of office, be an officer nor be employed in a managerial capacity, professionally or otherwise, by any corporation holding or operating a franchise granted by the city or the state involving the use of the streets of the municipality. This section shall not apply to or affect any attorney or physician employed by the municipality, and any municipality incorporated or organized under any general, special, or local law of the State of Alabama may employ an attorney or physician or attorneys or physicians employed by a public utility.



Section 11-43-12 - Aldermen, employees, etc., not to be interested, etc., in municipal contracts, etc.; penalty.

(a) No alderman or officer or employee of the municipality shall be directly or indirectly interested in any work, business or contract, the expense, price or consideration of which is paid from the treasury, nor shall any member of the council or officer of the municipality be surety for any person having a contract, work or business with such municipality for the performance of which a surety may be required.

(b) Any person who violates any of the provisions of this section shall be guilty of a misdemeanor and, on conviction thereof, shall be fined not less than $50.00 nor more than $1,000.00, and may also be sentenced to hard labor for the county for not more than six months.



Section 11-43-12.1 - Purchase of services or personal property by Class 7 or 8 municipalities from elected officials, employees, or members of municipal boards.

(a) Notwithstanding any statute or law to the contrary, any municipality in Class 7 or 8 may legally purchase from any of the elected officials of such municipality or employees of such municipality or board members of municipal boards organized under statutory authority by or for such municipality, any personal service or personal property, provided the elected official, employee, or board member is the only domiciled vendor of the personal service or personal property within the municipality, and such elected official, employee, or board member may legally sell such personal service or personal property to the municipality. The cost or value of such personal service or personal property authorized to be obtained or purchased under this section shall in no event exceed the sum of $3,000.00. The elected official, employee, or board member, if he proposes to sell to the municipality, shall not participate in the decision-making process determining the purchase of such personal service or personal property but shall make any disclosure required by the provisions of the code of ethics for public officials, found in Chapter 25 of Title 36. The governing body of such municipality shall determine and find that the elected official, employee, or board member, from whom the purchase is to be made, is the sole vendor domiciled in the municipality and that the selling price of such service or property is lower than could be obtained from a vendor domiciled outside the municipality, and, in making such determination, consideration may be given to the quality of service or property proposed to be supplied, conformity with specifications, purposes for which required, terms of delivery, transportation charges, and the date of delivery.

(b) Notwithstanding any statute or law to the contrary, any municipality in Class 7 or 8 may legally purchase from any of the elected officials, employee, or board member of such municipality any personal service or personal property under the Competitive Bid Law procedures established by Article 3, Chapter 16, Title 41, and such elected officials, employee, or board member may legally sell such personal service or personal property to such municipality under the procedures of said statutes. The elected official, employee, or board member, if he proposes to bid, shall not participate in the decision-making process determining the need for or the purchase of such personal service or personal property, or in the determination of the successful bidder, and the governing body shall affirmatively find that the elected official, employee, or board member, from whom the purchase is to be made, is the lowest responsible bidder as required by said statutes. It shall be the duty and responsibility of the municipality to file a copy of any contract awarded to any of its elected officials, employees, or board members with the State Ethics Commission and all awards shall be a result of original bid takings.

It is the intention of the Legislature by the adoption of this section to specifically remove any statutory or legal prohibitions against municipalities, in Classes 7 and 8, dealing with their elected officials, employees, or board members in the purchase of personal services or personal property.

(c) In the event an elected official, employee, or board member offers to sell or submit a bid to the municipality for the sale of personal property or a contract for furnishing personal services, the said official, employee, or board member shall make full disclosure of his ownership or extent of ownership in the business organization with which he is associated. In the event the business organization is a partnership, the names and addresses and percentage of ownership of the partners shall be disclosed and, in the event the business organization is a corporation, the names and addresses and percentage of ownership of all stockholders shall be disclosed. The disclosure required hereunder shall be made, under oath of the elected official, employee, or board member, in the original submission to the municipality and in like manner in any contract or agreement entered into with the municipality.



Section 11-43-13 - Bonds of certain municipal officers or employees.

All officers or employees handling money or exercising authority over property of municipalities shall, before entering upon the discharge of their duties, give bond, with surety to be approved by the mayor, in such penalty as the council may prescribe, conditioned for the faithful discharge of the duties of his office and faithfully to account for all moneys received.



Section 11-43-14 - Dealing, etc., in warrants, claims, etc., of municipality by officers or employees.

It shall be unlawful for any officer or employee of a town or city, himself or through any person, to deal or traffic in any manner whatever in any warrant, claim or liability against the town or city, and any person who violates this section shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $50.00 nor more than $500.00. If any person so violating the foregoing provisions is the mayor or any member of the council or any city board, he shall be subject to impeachment.

Nothing contained in this section shall prevent any officer from selling a claim he may acquire directly from the town or city in payment of a debt due him or from purchasing in good faith so much of such claims as may be sufficient to pay his taxes and licenses for the current year.



Section 11-43-15 - False enumeration of municipal census.

Any enumerator of census for a municipality who willfully causes a false enumeration to be made, knowing the same to be false, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $100.00 nor more than $500.00 and also may be sentenced to hard labor for the county for not more than six months.



Section 11-43-16 - Employment of county deputy sheriffs as policemen.

Incorporated municipalities are authorized and permitted to employ as policemen, on a part-time basis, deputy sheriffs of a county in which the municipality is located. The governing body of the municipality employing such deputy sheriffs shall fix by ordinance the duties and salaries of such persons. In addition, the municipality may require that any person or persons so employed be residents of the employing municipality.



Section 11-43-17 - Ratification of certain salaries of mayors and councilmen.

The salary of any mayor or councilman prescribed prior to February 12, 1980, by the council of the municipality in which they serve is hereby validated and ratified.



Section 11-43-18 - Vacancies of over 60 days in governing bodies of Class 5 municipalities.

(a) Unless otherwise provided by local law, vacancies in the governing bodies of all Class 5 municipalities which have existed for more than 60 days shall be filled as herein provided:

(1) If the vacated term has less than six months remaining, then the remaining members of the city governing body shall appoint a successor by a majority vote of those members voting. In case of a tie vote, the mayor, if there is one, shall cast the tie-breaking vote. The successor shall serve the remainder of the unexpired term until a successor has been qualified and elected.

(2) If the term has been declared vacant and has six months or more remaining, the mayor, if there is one, otherwise the senior member of the city governing body, shall call for a special election to fill the vacancy. The successor shall serve the remainder of the unexpired term until a successor has been qualified and elected.

(b) Special elections called pursuant to this section shall be conducted as provided by the general laws of this state regarding municipal elections.

(c) The procedures provided in this section shall be used, unless otherwise provided by local law, for any vacancies existing on or after May 7, 1981.



Section 11-43-19 - Retirement pensions for certain elected public officials of Class 2 municipalities.

In any Class 2 municipality in this state, any elected public official of such municipality, or any former elected public official of such municipality, who has served as an elected official of such municipality for a total of eight years or more, and who in addition thereto has served as an elected public official of the county within which said municipality is located, for not less than 10 years, and who has attained the age of 64 years and has retired from such service or if he shall have heretofore retired from such service, shall, upon May 4, 1982, receive a pension from the municipality, which pension shall be in an amount of $600.00 per month.

(b) This retirement pension shall be paid to such retired official by said municipality out of the general fund of said municipality in equal monthly installments commencing on the first day of the second month after his retirement, each such monthly payment to be for the last previous month, and shall continue until his death.






Article 2 - Manager.

Section 11-43-20 - Authority and procedure for employment.

All municipalities in the State of Alabama, whether now or hereafter operating under a municipal government consisting of a mayor and aldermen or of a commission, are hereby authorized at their discretion to employ a city manager with the authority, duties, and liabilities described in this article, whose term of office and compensation shall be as prescribed in this article.

The authority given under this article to employ a city manager and to invoke the provisions hereof shall be exercised by the passage of an ordinance or resolution by the governing body of the municipality so desiring to employ a city manager, which ordinance or resolution shall set a date not less than 30 nor more than 60 days following the date of its passage upon which the city manager shall assume his office.



Section 11-43-21 - Qualifications; compensation; powers and duties; bond; term of office and removal.

(a) A city manager employed under the provisions of this article shall have the authority and be charged with the duties, liabilities, and penalties and shall hold office and receive compensation as set forth in this section: The city manager shall be the administrative head of the municipal government. He shall be chosen by the governing body of the municipality without regard to political beliefs and solely upon the basis of his executive and administrative qualifications. The choice shall not be limited to inhabitants of the municipality or of the State of Alabama. The city manager shall receive such compensation as may be prescribed by ordinance of the governing body, which shall be payable in 12 monthly installments from the municipal treasury. During the absence or disability of the city manager the governing body shall designate some properly qualified person to perform the duties of the office of city manager. The city manager must devote all of his working time and attention to the affairs of the municipality and shall be responsible to the governing body for the efficient administration of all the affairs of the municipality over which he has jurisdiction.

(b) The city manager shall have the power and it shall be his duty:

(1) To see that all laws and ordinances are enforced;

(2) To appoint and employ all necessary employees of the municipality; provided, that the positions of chief of police, chief of the fire department, and superintendent of the waterworks or other utility plants shall be filled by the governing body;

(3) To remove employees employed by him without the consent of the governing body and without assigning any reason therefor; provided, that nothing in this section shall operate or confer upon the city manager supervision and control over the municipal board of education or municipal schools, utilities operated by the municipality, or its police or fire department other than the authority to engage the employees under the heads of the police and fire departments and utilities operated by the municipality;

(4) To attend all meetings of the governing body with a right to take part in the discussions, but having no vote. The city manager shall be entitled to notice of all special meetings;

(5) To recommend to the governing body for adoption such measures as he may deem necessary or expedient;

(6) To see that all terms and conditions imposed in favor of the municipality or its inhabitants in any public utility franchise are faithfully kept and performed and, upon the knowledge of any violation thereof, to call the same to the attention of the city or town attorney, whose duty it shall be forthwith to take such steps as are necessary to protect and enforce the same;

(7) To make and execute all lawful contracts on behalf of the municipality as to matters within his jurisdiction; provided, that no contract, purchase, or obligation involving more than $100.00 shall be binding until after approval by the governing body;

(8) To keep the governing body at all times fully advised as to the financial condition and needs of the municipality;

(9) To make a full written report to the governing body on the first of each month showing the operation and expenditures of each department of the municipal government for the preceding month;

(10) To fix all salaries and compensations of municipal employees lawfully employed by him, subject, however, to supervision, approval, or disapproval of the governing body;

(11) To perform the duties of the city or town clerk without additional compensation, when so directed by resolution of the governing body, and when so acting he shall be charged with all of the duties, powers, responsibilities, and penalties of the city or town clerk. When so acting his official acts may be in his name as city manager;

(12) To act as the purchasing agent for the municipality, by whom all of the purchases of supplies for departments under his control as well as those for the fire and police departments and utilities operated by the municipality shall be made, and he shall approve all vouchers in payment of such purchases; provided, that all purchases involving the expenditure of more than $100.00 in one transaction or for one purpose shall first be authorized or approved by the governing body; and

(13) To perform such other duties as may be prescribed by law or by ordinance or resolution of the governing body.

(c) The city manager, before entering upon the discharge of his duties, shall give bond in the penal sum of not less than $5,000.00 nor more than $20,000.00, to be fixed by the governing body and to be approved by them, payable to the municipality and for the benefit of the municipality and for the use and benefit of the public to secure and indemnify the municipality and any of the public by reason of his default, misfeasance, malfeasance, or nonfeasance in the performance of his duties.

(d) The term of office of the city manager shall be coextensive with the term of office of the governing body; provided, that he may be discharged upon 60 days' written notice following the vote of as many as two thirds of the entire number of members of the governing body.



Section 11-43-22 - Provisions of article cumulative; affirmative action necessary to exercise powers, etc., conferred by article.

This article shall be supplementary to other statutes relating to municipal government in Alabama and shall be cumulative, and the provisions of this article shall not be mandatory as to any municipality coming within its scope unless affirmative action to exercise the authorities and powers hereby conferred are properly taken by the governing body of such municipalities in accordance with the provisions hereof.






Article 3 - Council.

Section 11-43-40 - Composition of city councils; voting by president.

(a) In cities having a population of 12,000 or more, the following officers shall be elected at each general municipal election, who shall compose the city council for such cities and who shall hold office for four years and until their successors are elected and qualified, and who shall exercise the legislative functions of city government and any other powers and duties which are or may be vested by law in the city council or its members:

(1) In cities having seven wards or less, a president of the city council and two aldermen from each ward, to be elected by the qualified voters of the several wards voting separately in every ward; except, that in such cities having a population of less than 20,000, the two aldermen from each ward shall be elected by the electors of the city at large.

(2) In cities having more than seven wards, one alderman from each ward, and a sufficient number of aldermen from the city at large to make the total number of aldermen 14 exclusive of the president of the council; provided, that in cities having a population of 50,000 or more, the city council may create not more than 20 wards.

(3) In cities having a population of more than 30,000 according to the most recent federal decennial census or according to any census of such city made pursuant to Sections 11-47-90 through 11-47-95, and having only five wards, a president of the council and five aldermen, if the governing body shall so provide by ordinance or resolution adopted by two-thirds vote of the governing body at least six months prior to a general municipal election. If such an ordinance or resolution is adopted, one alderman shall reside in each of the respective wards of the city, the president and all of the aldermen shall be elected by the voters of the city at large, and the president shall vote only in case of a tie.

(4) Notwithstanding the provisions of subdivisions (1), (2), and (3) of this section, the governing body of any city having a population of 12,000 or more may by ordinance or resolution, if adopted by two-thirds vote of the governing body more than six months prior to any general municipal election, provide that the city council of said city shall consist of five aldermen to be elected from the city at large.

(5) Notwithstanding the provisions of subdivisions (1), (2), (3), and (4) of this section, the governing body of any city having a population of 12,000 or more which does now elect council members from single-member districts or cities presently operating with five single-member districts as established under a federal court order may, by ordinance or resolution, if adopted by two-thirds vote of the governing body more than six months prior to any general municipal election, provide that the city council of said city shall consist of eight aldermen to be elected from single-member districts (wards) with the president of the city council to be elected by the qualified voters of the several wards voting separately in every ward.

(6) Notwithstanding any conflicting provision of subdivisions (1), (2), (3), (4), and (5), the city council of any Class 6 municipality, having a population of 19,000 or more, operating under a mayor-council form of government elected on a citywide basis, by ordinance adopted by a majority vote of the city council more than four months prior to the general municipal election for which the ordinance is to take effect, may provide for staggered terms of office for the city council as follows:

a. Each of the council seats established for the city shall be designated by separate number or place.

b. The initial term of office for persons holding the odd-numbered council seats shall be established at two years and the initial terms of office for persons holding the even-numbered council seats and that of the mayor of the city shall remain at four years.

c. Upon expiration of the initial two-year terms of office to be served by the council members holding odd-numbered seats, each council member elected to the seats shall thereafter hold office for a term of four years so that the mayor and all council members are elected for four-year terms of office with the terms to be staggered as provided.

d. This subdivision shall not be construed to authorize the governing body of any municipality to which it applies by ordinance or otherwise to shorten the term of any elected official serving on April 15, 2004.

(7) Notwithstanding any conflicting provision of subdivisions (1), (2), (3), (4), and (5), the city council of any Class 8 municipality having a population of 60,000 or more inhabitants elected by the qualified voters operating under a mayor-council form of government on a citywide basis, by ordinance adopted by a two-thirds vote of the city council more than three months prior to the general municipal election for which the ordinance is to take effect, may provide for the city council to consist of either five or seven aldermen to be elected from the municipality at large.

(b) Unless provided otherwise in this section, the president of the council shall have the right to vote on all questions the same as any other member of the council.



Section 11-43-41 - Filling of vacancies in office of aldermen.

Vacancies in the office of the aldermen in any city or town shall be filled by the council at the next regular meeting or any subsequent meeting of the council, the person so elected to hold for the unexpired term.



Section 11-43-42 - Exercise of functions of mayor during absence or disability of mayor; filling of vacancies in offices of mayor, president, and president pro tempore of council.

(a) In case of the absence of the mayor from a city of 12,000 or more inhabitants or his inability to serve on account of sickness or any other good reason, the president of the council or the president pro tempore of the council in case of absence or disability of the president of the council shall act as mayor pro tempore with the power and authority of the mayor during such time. In the event of a failure or refusal of the president of the council or the president pro tempore of the council to act, the council may appoint one of its members to act as mayor pro tempore with like effect, which appointment shall be entered in the minutes of the council.

In the event of a vacancy from any cause in the office of mayor, the president of the council shall succeed to the office of mayor for the unexpired term. In the event of a vacancy in the office of the president of the council, the president pro tempore shall, in like manner, be president of the council for the unexpired term. In the event of a vacancy in the office of the president pro tempore, the office shall be filled from the membership of the council.

(b) In cities of less than 12,000 inhabitants and in towns, in case of the absence or disability of the mayor, the functions of the office shall be exercised by the chairman pro tempore of the council and, during his absence or disability, by such person as the council may appoint from its membership, which appointment must be entered upon the minutes of the council.

In the event of a vacancy from any cause in the office of mayor, the council shall fill the vacancy either from its own membership or from without the membership of the council. The person elected by the council to fill the vacancy in the office of mayor shall be a qualified elector in the municipality and must meet all other legal qualifications required by law for the performance of the duties of the office to which elected.

(c) In cities having a population of 12,000 or more which have, by ordinance or resolution, adopted by two thirds vote of the city council more than six months prior to any general municipal election, provided that the city council shall consist of five aldermen to be elected from the city at large, there shall be elected by the council and from its members a president of the council and a president pro tempore of the council, which appointments must be entered upon the minutes of the council. In such cities, in case of the absence or disability of the mayor, the functions of the office shall be exercised by the president of the council and, during his absence or disability, by the president pro tempore of the council.

In the event of a vacancy for any cause in the office of mayor, the president of the council shall succeed to the office of mayor for the unexpired term. In the event of a vacancy for any cause in the office of president of the council, the president pro tempore shall, in like manner, be president of the council for the unexpired term.

(d) The provisions of this section shall not apply to cities operating under commission form of government.



Section 11-43-43 - Powers and duties generally.

All legislative powers and other powers granted to cities and towns shall be exercised by the council, except those powers conferred on some officers by law or ordinance. The council shall perform the duties required by this title and other applicable provisions of law.



Section 11-43-44 - Organizational meeting.

The members of such council shall, on the first Monday in November after their election, assemble and organize the council.



Section 11-43-45 - Officers - Election or appointment.

All elections of officers shall be made viva voce, and a concurrence of a majority of the members to the council shall be required, and all members of the council may vote any provision of law to the contrary notwithstanding. On the vote resulting in an election or appointment, the name of each member and for whom he voted shall be recorded.



Section 11-43-46 - Officers - Terms of service.

The council shall fix by ordinance the terms of service, not to exceed the term of the mayor, of all the officers appointed or elected whose terms are not prescribed by law.



Section 11-43-47 - Officers - Powers and duties.

The council shall prescribe by an ordinance the powers to be exercised and the duties to be performed by the officers appointed or elected so far as such duties and powers are not prescribed by law.



Section 11-43-48 - Proceedings - Quorum.

In all towns or cities, a majority of the whole number of members to which such corporation is entitled, including the mayor in towns and cities of less than 12,000 population, shall be necessary to constitute a quorum.



Section 11-43-49 - Proceedings - Time and place of meetings generally; appointment of temporary chairman or election of president pro tempore.

The council shall determine the time and place of holding its meetings, which at all times shall be open to the public, and, in towns and cities of less than 12,000 population, in the absence of the mayor, shall appoint a temporary chairman, which appointment shall be entered of record. In cities of more than 12,000 population, it shall elect viva voce a president pro tempore.



Section 11-43-50 - Proceedings - Regular and special meetings; cancelling and rescheduling meetings.

(a) There shall be at least two regular meetings of the council in each month, except that in towns, as defined in Section 11-40-6, there shall be at least one regular meeting of the council in each month; but provided, however, the council of any town may, by ordinance, mandate at least two regular meetings of the council in each month, and the presiding officer shall call special meetings whenever in his or her opinion the public interest may require it and whenever two council members or the mayor request the presiding officer in writing to call a meeting. Upon the failure or refusal of the presiding officer to call a meeting when requested, the two council members or the mayor making the request shall have the right to call the meeting.

(b) A council member may notify the presiding officer in writing when the member will be unable to attend a council meeting. If the presiding officer receives sufficient written notice to indicate that a quorum will not be present at a meeting, the presiding officer may cancel the meeting and give notice that the meeting is canceled. If a meeting canceled pursuant to this subsection is a regular meeting, the presiding officer may reschedule the meeting provided proper notice is given pursuant to subsection (b) of Section 36-25A-3.



Section 11-43-51 - Proceedings - Compulsion of attendance of members.

The council may compel the attendance of absent members in such manner and under such penalties as it may prescribe.



Section 11-43-52 - Proceedings - Rules of procedure; journal.

The council shall determine the rules of its own proceedings and keep a journal thereof, which shall be open to the inspection and examination of all citizens and shall have the force and effect of a record, and a copy thereof, certified by the clerk, shall be prima facie evidence in any court or elsewhere.



Section 11-43-53 - Aldermen not to hold other municipal offices or have interest, etc., in municipal contracts, etc.; penalty.

(a) No member of any city or town council shall, during the time for which he has been elected, be appointed to any municipal office which shall be created or the emoluments of which shall be increased during the term for which he shall have been elected; nor shall he be interested, directly or indirectly, in any contract or job for work or material, or the profits thereof or services to be performed for the corporation, except as provided in this title.

(b) Any person who violates any of the provisions of this section shall be guilty of a misdemeanor, and on conviction thereof, shall be fined not less than $50.00 nor more than $1,000.00, and may also be sentenced to hard labor for the county for not more than six months.



Section 11-43-54 - Aldermen not to vote on certain matters; removal.

No councilman shall be entitled to vote on any question in which he, his employer, or employee has a special financial interest at the time of voting or was so interested at the time of his election. For violating this section or Section 11-43-53, a councilman may be removed.



Section 11-43-55 - Establishment, organization, etc., of police force.

Except as otherwise provided in this title, the council shall have power to establish a police force and to organize the same under the general supervision of the chief of police, and to provide one or more station houses and to require all things necessary for the maintenance of an efficient police department.



Section 11-43-56 - Management and control of finances and property of municipality.

Except as otherwise provided in this title, the council shall have the management and control of the finances and all of the property, real and personal, belonging to the city or town.



Section 11-43-57 - Annual appropriation of funds for expenditures of departments and interest on indebtedness.

In all cities, the council shall appropriate the sums necessary for the expenditures of the several city departments and for the interest on its bonded and other indebtedness, not exceeding in the aggregate within 10 percent of its estimated receipts, and such city council shall not appropriate in the aggregate an amount in excess of its annual legally authorized revenue. But nothing in this section shall prevent such cities from anticipating their revenues for the year for which such appropriation was made, or from contracting for temporary loans as provided in the applicable provisions of this title, or from bonding or refunding their outstanding indebtedness or from appropriating anticipated revenue at any time for the current expenses of the city and interest on the bonded and other indebtedness of the city.



Section 11-43-58 - Judging of qualifications and election of mayor, president of council, etc.

The council shall judge of the qualifications and election of the mayor, the president of the council and of each alderman, and such other officers as may be elected by the people, and the resolutions and ordinances that may be adopted by the council under this section shall not be subject to the approval or disapproval of the mayor.



Section 11-43-59 - Adoption of fire limits, building laws and ordinances, etc.; condemnation of buildings, etc.; charges for inspections.

The council may prescribe fire limits in any city or town, and buildings of wood or other inflammable material shall not be erected therein. The council may do all things necessary to prevent conflagration and give security to the inhabitants of the city or town from fires. The council may adopt building laws and may employ building inspectors to see that the laws are not violated and that the plans and specifications for buildings are not in conflict with the ordinances of the city or town and may exact fees to be paid by the owners of the property inspected. The council may secure the safety of persons from fire in hotels and halls and in such other buildings as may be designated by the council, to have and maintain ample means of exit in case of fire, and may refuse to license and may prevent the use of such buildings for such purposes until such ordinances have been complied with. The council may adopt ordinances requiring buildings to be equipped with fire escapes when in the opinion of the council they are necessary. The council may condemn buildings, parts of buildings, or structures dangerous to the public and prohibit the use thereof and abate the same as a nuisance. The council may make reasonable charges for the service of plumbing and electric wiring inspection, inspection of foods and feedstuffs, meats and vegetables, and weights and measures.



Section 11-43-60 - Regulation of storage, use, etc., of explosives; compulsion of efficient service by public utility corporations.

(a) The council may regulate and control or prohibit the erection of powder magazines within the police jurisdiction of the city or town, and prevent explosives and dangerous substances from being stored within the city or town and regulate the manner in which explosives may be hauled or kept within the police jurisdiction.

(b) The council may compel public utility corporations using a franchise obtained from the municipality to render efficient service to the inhabitants thereof.



Section 11-43-61 - Regulation of running, switching, etc., of cars, trains, and locomotives on streets, crossings, highways, etc.

The council may prescribe reasonable regulations for the running of cars, trains, and locomotives on, over, upon, or across the streets, avenues, alleys, or public places of the city or town. The council may prescribe appliances on grade crossings for the safety of the public and regulate and control the switching of cars on crossings or highways of the municipality.



Section 11-43-62 - Regulation of use of streets for telephone, telegraph, etc., lines; sale or lease of franchises and disposition of moneys therefrom.

The council shall regulate the use of the streets for the erection of telegraph, telephone, electric, and all other systems of wires and conduits and may require the same to be placed underground if deemed necessary for the public convenience and safety and generally to control and regulate the use of the streets for any and all purposes.

The council may sell or lease in such manner as it may deem advisable any franchise which it has power to grant, and the moneys received therefor shall be paid into the city treasury.



Section 11-43-63 - Division of municipality into single-member districts.

Any city or town council of this state not currently electing its members from single-member districts pursuant to state law may, not less than six months prior to the regular general municipal election, by ordinance adopted by a majority of the membership of the council, divide the municipality into single-member districts (wards) of not less than five nor more than seven districts (wards). Provided, however, that the number of districts (wards) in any Class 1, 2, or 3 municipality may not exceed nine districts (wards). Such ordinance shall be considered only after two weeks public notice has been given, outlining generally the voting districts under consideration. The ordinance shall provide that candidates for election for a place on the council, where the council has been divided into districts, shall reside within the boundaries of said district (ward) for which he or she seeks election, and shall continue to reside in the district he or she represents so long as he or she remains a member of said council and further that candidates for election to a place on the council shall have resided within the district from which he or she seeks election for a period of 90 days immediately preceding the date of the election. Only electors residing within a district shall be entitled to vote for candidates seeking election for said district.

The ordinance establishing the districts shall describe the territory composing the district by metes and counts, or census tracts, and the municipal clerk, within five days after the adoption of the ordinance, shall file with the judge of probate of the county or counties in which the municipality lies a certified copy of such ordinance accompanied, by a map or plat of the city or town, showing the boundaries of all such districts.



Section 11-43-64 - Procedural requirements for increasing number of single-member districts in Class 3 municipalities.

Notwithstanding other provision of law, including but not limited to Section 11-43-63, a Class 3 municipality may, by ordinance adopted by a majority of the membership of the council 90 days prior to the regular general municipal election, increase the number of single-member districts (wards) in the municipality up to and including nine members. The ordinance may only be considered after two weeks public notice has been given, outlining generally the voting districts under consideration. The ordinance shall provide that candidates for election for a place on the council, where the council has been divided into districts, shall have resided within the boundaries of the district (ward) for which he or she seeks election for at least 30 days immediately preceding the date of the election, and shall continue to reside in the district he or she represents so long as he or she remains a member of the council. All terms of office for city council members shall be concurrent with the mayor of the municipality. Only electors residing within a district shall be entitled to vote for candidates seeking election for the district.



Section 11-43-65 - Filling vacancies on city council in Class 6 municipalities.

Notwithstanding any other provision of law, a vacancy on the city council of a Class 6 city may be filled by either of the following ways:

(1) The city council may appoint a person to fill the vacancy for the remainder of the unexpired term.

(2) The city council may call a special election to fill the vacancy. A special election called pursuant to this subdivision shall be conducted as provided by the general laws of this state regarding municipal elections. The successor, upon election and certification, shall serve the remainder of the unexpired term.



Section 11-43-66 - Increases to compensation for members of city council in Class 1 municipalities.

Not less than six months prior to each general election for the election of the city council, the city council of any Class 1 municipality may increase the compensation of the members of the city council to the amount prescribed by the city council payable in equal monthly installments from the general fund of the municipality, which increase in compensation shall be effective on the first day of the new term.






Article 4 - Mayor.

Section 11-43-80 - Powers and duties generally; office; salary; employment, salary, etc., as superintendent of municipal light, water, sewage, etc., systems.

(a) The mayor shall have the powers and perform the duties provided by this title and by other applicable provisions of law and shall keep an office in the city or town.

(b) The mayor shall receive such salary as the council may prescribe, which must be fixed by the council not less than six months prior to each general municipal election; provided, however, the six-month requirement in this section may be waived when necessary to comply with a mandate by the U.S. Justice Department pursuant to the Voting Rights Act of 1965, as amended, or with an order issued by a state or federal court.

(c) In municipalities which own and operate light and power systems, municipal water systems, municipal sewage systems, and municipal gas systems, one or any of them, may, by resolution of the governing body duly entered in its minutes, require the mayor to act as superintendent of such system or systems and to give so much of his time thereof as the governing body may direct. In any municipality in which a municipal board or municipal public corporation owns and operates a municipal light and power system, municipal water system, municipal sewage system, and municipal gas system, one or any of them, such board or municipal public corporation may, by resolution duly entered in its minutes, employ the mayor to act as superintendent of such system or systems and to give so much of his time thereto as such board or corporation may direct. The mayor, as such superintendent of such system or systems, shall serve as purchasing agent and make all purchases authorized by the governing body, board, or municipal public corporation therefor, and shall keep a check on meter readings and bids for service of the system and see that the collections thereof are made. He shall see that the system or systems are kept in proper repair and operation, shall keep an inventory showing the supplies and equipment on hand for such system or systems, shall keep a full and complete monthly financial statement of all operation costs and receipts and keep a proper inventory of the fiscal assets of such system or systems, and shall handle all such data and information relative to such system or systems available for the governing body, board, or municipal public corporation at such times as it shall require, but not less frequently than once every three months. For his service as superintendent of such system or systems, the mayor shall be paid, in addition to his salary as mayor, such sum as the governing body, board, or municipal corporation shall deem reasonable. The governing body, board, or municipal corporation may, at any time it deems best, dispense with the mayor's service as superintendent.

(d) The provisions of this section shall be curative and retroactive, and any employment of any mayor as superintendent of any such utility or utilities heretofore made by any such governing body, board, or municipal public corporation, and any such salary heretofore paid to any mayor by any such governing body, board, or municipal corporation for his services as superintendent of such system or systems, is hereby validated.



Section 11-43-81 - Designated chief executive officer; powers of appointment and removal.

The mayor shall be the chief executive officer, and shall have general supervision and control of all other officers and the affairs of the city or town, except as otherwise provided in this title. He shall have the power to appoint all officers whose appointment is not otherwise provided for by law. He may remove any officer for good cause, except those elected by the people, and fill the vacancy caused thereby, permanently, if the appointment of such officer is made by the mayor, and temporarily, if such officer was elected by the council or appointed with its consent, in either of which last two cases he must report such removal and his reasons therefor to the council at its next regular meeting, when, if the council shall sustain the act of removal by the mayor by a majority vote of those elected to the council, the vacancy shall be filled as provided in this title.



Section 11-43-81.1 - Authority of mayors of Class 1 municipalities to appoint chief administrative assistants.

The mayor of any Class 1 municipality or of any municipality having a population of 250,000 or more according to the last or any subsequent federal decennial census of this state is hereby authorized to employ for and on behalf of said municipality an employee to be known as chief administrative assistant to the mayor whose salary shall be fixed and determined by the mayor, but shall not exceed $39,500.00 annually. The chief administrative assistant to the mayor employed hereunder must reside within the municipality during the term of his employment. He must have had at least five years experience in public or private business in an executive or managerial capacity; provided, however, a majority of the council shall have the authority to approve the appointment of a person having different qualifications upon the recommendation of the mayor. Said chief administrative assistant to the mayor shall not be subject to the provisions of any merit system, but should he be a member of such merit system at the time of his appointment, upon termination of such appointment, he shall have the right to return to the same or higher classification under such merit system with full credit for time spent as such chief administrative assistant as if he had continued in his merit system classification. Appointees under this section may become members of any pension system applicable to general city employees provided application for such membership be made to the board or other authority administering such pension system within 30 days of appointment. This section shall not limit the authority of said mayor to appoint other employees of said municipality under the applicable merit or civil service system, or otherwise, where authorized by any other law.



Section 11-43-82 - Issuance of proclamation closing shops and forbidding sale of arms, ammunition, etc., during riots, etc.

Whenever any mob, riot, or tumult has occurred or there is reasonable cause to apprehend an occurrence thereof in any city, town, or village or in the vicinity thereof, the mayor shall have power to issue his proclamation ordering the closing of all shops or other places where the business of selling arms, ammunition, dynamite, or other explosives is carried on and forbidding the selling, lending, giving away, bartering, or otherwise disposing of any of such articles until such time as, in his judgment, such occupation may be carried on without danger to the public peace and safety.



Section 11-43-83 - Execution, etc., of deeds, contracts, bonds, etc.

The mayor shall see that all contracts with the town or city are faithfully kept or performed. He shall execute all deeds and contracts and bonds required in judicial proceedings for and on behalf of the city or town and no sureties shall be required on such bond. He shall perform such other executive duties, in addition to those prescribed in this article, as may be required of him by the council.



Section 11-43-84 - Requiring of reports by municipal officers; statement to council of financial condition of municipality.

The mayor shall require reports to be made to him by any officer of the city or town at such times as he may direct or as may be prescribed by the council, and shall, at least once in every six months, make a statement to the council in writing of the financial condition of the town or city, showing particularly all temporary floating indebtedness and for what created and the steps he proposes to take for the protection of the credit of the city or town.



Section 11-43-85 - Appointment, etc., of accountant, etc., to conduct examination and prepare report as to municipal books and accounts.

In cities and towns, the mayor, at least once a year, shall appoint an independent public accountant or the Department of Examiners of Public Accounts to conduct an examination in accordance with generally accepted auditing standards of all books and accounts of the city or town since the preceding examination and to make a full report thereof in writing, under oath, to be submitted to the council at its first meeting after the completion of such report, and the same shall be spread upon the minutes of the council. For his services said independent public accountant or the Department of Examiners of Public Accounts shall be paid such sum as may be agreed upon.



Section 11-43-86 - Compensation of mayor, etc., of Class 1 municipality; mayor authorized to attend certain meetings, etc.; applicability of section.

(a) The mayor or other chief executive officer of any Class 1 city shall be paid, in addition to the compensation provided by law for the office, the additional sum of $1,833.33 per month, payable in advance on the first day of each month as an allowance for expenses incident to the office of mayor, for which the mayor shall not be required to file an accounting.

(b) All other provisions of law notwithstanding, the mayor may elect in writing to have the expense allowances authorized by subsection (a) and by subsection (a) of Section 11-43-7.1 treated as subject to withholding of any employee contribution required to be paid into the trust fund provided under any pension or retirement system in which the mayor is eligible to participate. The mayor may also elect in writing within 90 days of October 9, 1992 to pay into the pension or retirement system trust fund the required contribution on any expense allowance previously received under this section prior to October 9, 1992 during all or any portion of the three-year period prior to the mayor's payment election, together with interest at the rate of eight percent per annum thereon computed from the date of receipt of the allowance to the date of payment. If either or both of the elections is made by the mayor, the expense allowances on which employee contributions are paid into retirement plan trust fund shall be considered together with all salaries received by the mayor, from which the required employee contribution was likewise withheld and paid into the retirement trust fund, to determine the amount of any retirement benefits or allowances to which the mayor may be entitled to receive as provided under the pension system upon retirement under the terms of the system.

(c) The mayor or other chief executive officer of any city shall attend as the official representative of the city meetings and conferences in the city to which he or she is invited and which will in the opinion of such mayor or chief executive officer result in the advertisement of the city or any function or undertaking of the city. The mayor or chief executive officer shall be the sole judge of the conferences or meetings he or she should attend.

(d) This section shall not be construed so as to prevent any mayor or other chief executive officer from being reimbursed for actual expenses incurred on or in connection with a trip on city business beyond the corporate limits of the city. However, reimbursements under this subsection shall not accrue against the amounts authorized in subsection (b), nor shall reimbursements of actual expenses incurred beyond the corporate limits of the city be eligible for pension system withholding or be considered in determining pension or retirement benefits or allowances.



Section 11-43-86.1 - Increase to compensation for mayor of Class 1 municipality.

Effective beginning the next term of office of the mayor of any Class 1 municipality, the annual salary for the mayor of any Class 1 municipality shall be increased by forty thousand dollars ($40,000) payable in equal monthly installments from the general fund of the municipality.



Section 11-43-87 - Filling of vacancies for mayor, president of council, etc., in Class 3 municipalities.

(a) Unless otherwise provided by local law, in the event of the absence or disability of the mayor of all Class 3 municipalities, the president of the council, or the president pro tempore of the council in case of absence or disability of the president of the council, shall act as mayor pro tempore with the power and authority of the mayor during such time. In the event of a failure or refusal of the president of the council or the president pro tempore of the council to act, the council may appoint one of its members to act as mayor pro tempore with like effect, which appointment shall be entered in the minutes of the council.

(b) Unless otherwise provided by local law, vacancies in the offices of mayor, president, and president pro tempore of the council, and vacancies in the council, of Class 3 municipalities shall be filled as herein provided.

(1) In the event of a vacancy from any cause in the office of mayor occurring with more than one year remaining in the vacated term, the president of the council shall call for a special election to fill the vacancy. Such election shall be set no later than 120 days nor less than 60 days after the occurrence of such vacancy. The person elected at the special election shall serve the remainder of the unexpired term. Such election shall be held in conjunction with a general, special, or constitutional election, if any falls within the period herein specified; otherwise, the special election shall be called on the date set by the council and shall be held in accordance with the provisions of this section and the general laws applicable to such city.

(2) In the event of a vacancy from any cause in the office of mayor occurring with one year or less remaining in the vacated term, the president of the council shall succeed to the office of mayor for the unexpired term, or in the absence or disability of the president of the council, the functions of the vacant office of mayor shall be exercised by the president pro tempore of the council.

(3) In the event of a vacancy in the office of the president of the council, the president pro tempore shall, in like manner, be president of the council for the unexpired term.

(4) In the event of a vacancy in the office of the president pro tempore, the office shall be filled by the council from the membership of the council.

(5) Vacancies of any nature in the council other than those occurring less than 180 days prior to the date of the next regular council election, shall be filled by special election to be held for that purpose, the dates of which shall be set by the council at the next regular meeting or any subsequent meeting of the council after such vacancy occurs, such date to be set no later than 120 nor less than 60 days after the occurrence of such vacancies. Such election shall be held in the same manner and subject to the same procedures as regular council elections and the person so elected shall hold office for the remainder of the unexpired term. Such election shall be held in conjunction with a general, special, or constitutional election, if any falls within the period herein specified; otherwise, a special election shall be called by the mayor on the date set by the council and shall be held in accordance with the provisions of this section and the general laws applicable to such city.

If a vacancy occurs after reapportionment has changed the district boundaries but before the new districts take effect, the old district boundaries will remain in effect for filling that vacancy.

Vacancies where less than 180 days remain of the unexpired term shall be filled by appointment by the council.

(c) Special elections called pursuant to this section shall be conducted as provided by the general laws of this state regarding municipal elections.

(d) The procedures provided in this section shall be used, unless otherwise provided by local law, for any vacancies existing on or after April 3, 1990.






Article 5 - Clerk.

Section 11-43-100 - Attendance at and preparation of record of council meetings; custody of seal and rules, ordinances, etc., of council.

The clerk of all cities and towns shall attend the meetings of the council and keep a record of its proceedings. He shall have the custody of the rules, ordinances, and resolutions of the council and shall keep a record of them when adopted by the council. He shall also have the custody of the city or town seal. During the absence of the clerk, the council may appoint some person to perform his duties.



Section 11-43-101 - Auditing, recordation, etc., of claims, etc., against municipality and issuance of warrants therefor.

The clerk shall submit all claims, requisitions, and demands against the city or town to the council at its next regular meeting for its approval, unless already provided for by ordinance or resolution, and upon its being approved by the council and the passage of ordinances carrying it into effect when necessary, said clerk shall issue warrant on the city or town treasurer for the amount of such claim, requisition, or demand. Before issuing any warrant upon the treasurer, the clerk shall audit the claim, certify to its correctness, and keep a record thereof, which record shall also show to what department or departments it is chargeable.



Section 11-43-102 - Maintenance, etc., of municipal books and accounts.

The clerk shall keep a convenient set of books in which there shall be kept a separate account with each collecting officer of the city or town. He shall keep a separate account with each department for which a separate appropriation shall have been made, crediting the amount of the appropriation and charging warrants drawn against the same. He shall keep such other accounts as may be necessary to show the financial condition of the municipality and of each department thereof at all times. He shall not allow the amount appropriated for any item of expense to be drawn on for any other purpose. He shall not allow any warrant to be drawn unless sufficient funds actually be in the treasury to the credit of the fund upon which such warrant is drawn unless specifically authorized by an ordinance.



Section 11-43-103 - Issuance of licenses; devolution of duties upon auditor.

The clerk shall issue all licenses unless otherwise provided by ordinance, receiving the money therefor, and pay the same over instanter to the city treasurer. Any part of the duties of the clerk may devolve upon the auditor by ordinance.



Section 11-43-104 - Additional duties; bond.

The clerk, in addition to these enumerated duties, shall perform any and all duties that may be required of him by ordinance or resolution. He shall give bond, with sureties, to be approved by the mayor, in such sum as the council may prescribe.






Article 6 - Treasurer.

Section 11-43-120 - Bond; duties generally; payment of warrants; reports and statements to council.

The treasurer shall give bond in such sum as the council may prescribe for the faithful performance of his duties and the safe custody of the funds. He shall be the custodian of the funds of the municipality, keeping an accurate record of the funds of the several departments, and shall keep books showing accurately the financial condition of the city. He shall pay out money only upon warrants drawn by the officers authorized by the applicable provisions of this title to draw warrants upon the treasurer, and when paid shall keep safely the warrants so drawn. Such warrants, approved by the mayor or such other person as the council may designate, except as otherwise provided in this section, shall be drawn by the clerk on the treasurer, the warrant showing to what department the same is to be charged.

In cities of 6,000 or more, such warrants shall be drawn by the clerk on the treasurer, the warrants showing to what department the same is to be charged, but the council may authorize the clerk to draw such warrants on the treasurer without the approval of the mayor; except, that in all instances the approval of the mayor shall have first been inscribed upon the voucher for the payment of which such warrant is drawn. No warrant shall be drawn except by authority of law or ordinance. No expenditure shall be allowed unless the same shall have been authorized by ordinance or by the mayor and is carefully itemized and shall have been examined, audited, and approved. The treasurer shall keep a record of all warrants presented for payment which are unpaid for want of funds and shall pay them when funds are available in the order of their presentation.

He shall make report once a month or oftener if required by the council of the financial condition of the account of each department authorized to draw on the treasurer and shall make a quarterly statement, under oath, of the financial condition of the city or town to the council.



Section 11-43-121 - Payment of interest upon warrants not paid for lack of funds; additional duties.

If no interest is stipulated to be paid on warrants drawn upon the treasurer and not paid for want of funds, then the legal rate shall be allowed from the time of presentation, which time shall be endorsed by the treasurer on the warrant with his signature, but no interest shall be paid on such warrants after notice has been posted in the office of the treasurer or in the office of the mayor that such warrants will be paid on demand. The treasurer shall perform such other duties as may be required of him by the council or by law.



Section 11-43-122 - Public depositories; liability for loss.

The council may direct, by ordinance or resolution, one or more qualified public depositories pursuant to Chapter 14A of Title 41 where the treasurer shall deposit public money and may require interest to be paid thereon and security to be given by the depository, but, as to deposits made under the authority of an ordinance of the council, neither the treasurer nor his bondsmen if the treasurer has exercised due care shall be further liable for any loss occasioned thereby.



Section 11-43-123 - Moneys due municipalities, etc., to be paid to treasurer.

The council shall provide by laws that all moneys due the municipality or any department thereof shall be paid directly to the treasurer and no moneys shall be collected by departments or officials therein as a part of the duties of the department, except as provided in this title.






Article 7 - Fire Department.

Section 11-43-140 - Authorized; management and control.

Cities and towns may maintain and operate a volunteer or paid fire department and may do any and all things necessary to secure efficient service. The council may delegate to commissioners by ordinance the power to control and manage such fire department under such rules and regulations as the commissioners or the council may prescribe.



Section 11-43-141 - Operation, etc., beyond corporate limits and police jurisdiction - Emergencies; liabilities, exemptions, etc.

Whenever the necessity arises during any emergency resulting from fire or other public disaster, the firemen of any city or town may, together with all necessary equipment, lawfully go or be sent beyond the corporate limits and police jurisdiction of such city or town to any point within the State of Alabama to assist in meeting such emergency.

In such event the acts performed for such purpose by such firemen and the expenditures made for such purpose by such city or town shall be deemed conclusively to be for a public and governmental purpose and all of the immunities from liability enjoyed by a city or town when acting through its firemen for a public or governmental purpose within its corporate limits and police jurisdiction shall be enjoyed by it to the same extent when such city or town is so acting under this section or under other lawful authority beyond its corporate limits and police jurisdiction.

The firemen of any city or town when acting under this section or under other lawful authority beyond the corporate limits and police jurisdiction of such city or town shall have all of the immunities from liability and exemptions from laws, ordinances, and regulations and shall have all of the pension, relief, disability, workmen's compensation, and other benefits enjoyed by them while performing their respective duties within the corporate limits and police jurisdiction of such city or town.



Section 11-43-142 - Operation, etc., beyond corporate limits and police jurisdiction - Contracts with municipalities, counties, manufacturing or industrial concerns, etc.; liability for injuries.

The governing body of any city or town may, in its discretion, authorize or require the fire department thereof to render aid in cases of fire occurring beyond their corporate limits and police jurisdiction, and may prescribe the conditions on which such aid may be rendered and may enter into a contract or contracts with other cities or towns, with counties or county boards, manufacturing or industrial concerns, or residential or business areas for rendering aid in fire protection in such places on such terms as may be agreed upon by such governing body and the governing body of such city or town, county or county boards, or the management of such manufacturing or industrial concerns or the residents of such residential or business areas, and when the fire department of any city or town is operating under such permission or contract or contracts on any call beyond the corporate limits and police jurisdiction of the city or town, it shall be deemed to be operating in a governmental capacity and subject only to such liability for injuries as it would be if it were operating within the corporate limits and police jurisdiction of such city or town.



Section 11-43-143 - Municipal or state firefighters or firemen not to strike, assert right to strike, etc.; rights to join labor organizations, etc.

(a) No person shall accept or hold any commission or employment as a firefighter or fireman in the service of the state or of any municipality in the state who participates in any strike or asserts the right to strike against the state or any municipality of the state, or be a member of an organization of employees that asserts the right to strike against the state or any municipality in the state knowing that such organization asserts such right.

(b) All firefighters serving the state or any municipality in the state either as paid firemen or as volunteer firefighters who comply with the provisions of this section are assured the right and freedom of association, self-organization, and the right to join or to continue as members of any employee or labor organization which complies with this section, and shall have the right to present proposals relative to salaries and other conditions of employment by representatives of their own choosing. No such person shall be discharged or discriminated against because of his exercise of such right, nor shall any person or group of persons, directly or indirectly, by intimidation or coercion compel or attempt to compel any firefighter or fireman to join or refrain from joining a labor organization.



Section 11-43-144 - Compensation for death or disability of firefighters from occupational diseases.

(a) As used in this section the following words and terms shall have the meanings ascribed to them herein unless a contrary meaning is indicated by the context:

(1) CITY. Any municipality of the state, regardless of its population.

(2) FIREFIGHTER. A person employed as a firefighter by a city.

(3) FIREFIGHTER'S OCCUPATIONAL DISEASE. Any condition or impairment of health caused by any of the following:

a. Hypertension.

b. Heart disease.

c. Respiratory disease.

d. Cancer which manifests itself in a firefighter during the period in which the firefighter is in the service of the city, provided the firefighter demonstrates that he or she was exposed, while in the employ of the city, to a known carcinogen which is reasonably linked to the disabling cancer, and the cancer shall be presumed to arise out of and in the course of the firefighter's employment unless the city demonstrates by a preponderance of the evidence that the cancer was caused by some other means.

e. AIDS which manifests itself in a firefighter during the period in which the firefighter is in the service of the city, provided the firefighter demonstrates that he or she was exposed to AIDS while in the line and scope of his or her employment with the city.

f. Hepatitis which manifests itself in a firefighter during the period in which the firefighter is in the service of the city, provided the firefighter demonstrates that he or she was exposed to hepatitis while in the line and scope of his or her employment with the city.

(4) DISABILITY. Disability to perform duties as a firefighter.

(5) BENEFIT. Any monetary allowance payable by a city or from a pension system established for the firemen of a city to a firefighter on account of his or her disability or to his or her dependents on account of his or her death, irrespective of whether the same is payable under a pension law of the state or under some other law of the state.

(b) This section shall apply to firefighters who, upon entering the service of the city as firefighters, have successfully passed a physical examination which failed to reveal any evidence of a firefighter's occupational disease and who have completed at least three years' service as firefighters.

If a physical examination was not required at the time of entry into service, a firefighter who has completed at least three years' continuous service as a firefighter next preceding September 8, 1967, shall be deemed eligible for benefits under this section.

(c) If a firefighter who qualifies for benefits under this section suffers disability as a result of a firefighter's occupational disease his or her disability shall be compensable the same as any service-connected disability under any law which provides benefits for firefighters of the city injured in the line of duty. If a firefighter who qualifies for benefits under this section dies as the result of a firefighter's occupational disease, his or her death shall be compensable to the same extent as the death of a firefighter killed in the line of duty, and shall be considered to have been killed in the line of duty for purposes of Sections 36-30-1 to 36-30-7, inclusive.

(d) In the case of cancer, heart disease, hypertension, and respiratory disease, the municipality must prove by a preponderance of the evidence that the condition was caused by some means other than the occupation to disqualify the firefighter from benefits.






Article 8 - Removal or Impeachment of Municipal Officers.

Section 11-43-160 - Removal.

(a)(1) Any person appointed to office in any city or town may, for cause, after a hearing, be removed by the officer making the appointment.

(2) The council of the municipality may remove, by a two-thirds vote of all those elected to the council, any person in the several departments for incompetency, malfeasance, misfeasance, or nonfeasance in office and for conduct detrimental to good order or discipline, including habitual neglect of duty.

(b) Notwithstanding subsection (a), in municipalities having a population of less than 12,000 inhabitants, according to the last or any subsequent federal census, the mayor may vote on the removal of any person appointed to office in the municipality pursuant to subsection (a) and the mayor shall be considered as a member of the council in determining whether there is a two-thirds vote of the council for the removal of the officer.



Section 11-43-161 - Grounds for impeachment - Acceptance of employment from public service corporation; financial dealings with municipality, etc.

No mayor or alderman of any municipality shall accept employment after his election and during his term of office from any public service company or corporation operating under any franchise granted by the municipality, and any person's accepting such employment after his election shall constitute grounds of impeachment therefor.

Any mayor or alderman or other member of the governing body of any municipality who shall have any private or personal financial dealings with, for, or on account of the municipality, except such as are imposed by his official position, or who shall render any service or do any work or supply any commodity for financial compensation, payable out of the funds of the municipality, shall be guilty of a misdemeanor and the doing of such act shall constitute grounds for impeachment of such person.



Section 11-43-162 - Grounds for impeachment - Misapplication of funds from special tax.

Any member of the council who shall vote in favor of or any mayor who shall approve any resolution or ordinance to apply the funds or any part thereof derived from the special tax provided for in article 1 of chapter 81 of this title, to any other purpose than to the payment of such interest and principal of such bonds may be impeached in the manner provided in this article, and shall be guilty of a misdemeanor and, upon conviction, shall be imprisoned for not less than 30 days and for not more than six months and may be fined a sum of not less than $100.00 nor more than $500.00.



Section 11-43-163 - Powers of council or committee as to witnesses, etc.; secretary of committee.

The council or a committee thereof duly authorized by resolution may summon witnesses and compel their attendance and compel witnesses to testify and produce books and papers and may punish them by imprisonment, not exceeding 10 days, for failure to attend or refusal to testify or produce books or papers. The presiding officer of the council or of the committee may administer oaths to witnesses. During a session of the council or of a committee any person who is guilty of disorderly or contemptuous behavior in the presence of the council or the committee, may be punished by the council or committee by arrest and imprisonment not exceeding 24 hours. A committee may require any officer of the police force or any patrolman to act as secretary of such committee.






Article 9 - Civil Service Merit Systems for Law Enforcement Officers.

Section 11-43-180 - Purpose of article.

In recognition of the inefficiencies, inadequacies, and inconsistencies in law enforcement programs and practices of many municipalities of this state and in recognition of the need for fair and impartial enforcement of the laws for the protection of the person and property of the people of this state and for the promotion of the public health and welfare, this article is enacted to assure that every municipality in this state shall be provided an acceptable civil service merit system governing the appointment, removal, tenure, and official conduct of its law enforcement officers.



Section 11-43-181 - "Law enforcement officer" defined.

As used in this article, the term "law enforcement officer" shall mean and include a policeman, policewoman, and other official who has authority to make arrests and who is employed by any municipality in the state as a permanent and regular employee for and subject to law enforcement duties, but it does not include any person elected by popular vote.



Section 11-43-182 - Requirement as to establishment of merit systems by municipalities generally.

Every municipality shall establish, separately or jointly, a civil service merit system governing the appointment, removal, tenure, and official conduct of municipal law enforcement officers.



Section 11-43-183 - Agreements for furnishing by State Personnel Department of services and facilities for administration of merit systems for law enforcement officers of municipalities - Authorized.

Any municipality failing to establish such a civil service merit system for said law enforcement officers within one year after August 23, 1976, shall, subject to approval of the State Personnel Board, enter into an agreement with the state Director of Personnel to furnish the services and facilities of the State Personnel Department to such municipality in the administration of its law enforcement officers on merit principals. Any such municipality of the state is hereby authorized to enter into such an agreement.



Section 11-43-184 - Agreements for furnishing by State Personnel Department of services and facilities for administration of merit systems for law enforcement officers of municipalities - Reimbursement of state for cost of services and facilities furnished; disposition of funds received by state as reimbursements.

Every such agreement with the state Director of Personnel to furnish the services and facilities of the State Personnel Department to such municipalities shall provide for the reimbursement to the state of the reasonable cost of the services and facilities furnished as determined by the state Director of Personnel.

Funds obtained as reimbursement for such services shall be deposited into the accounts of the State Personnel Department and may be expended to help defray the expenses of said department.



Section 11-43-185 - Agreements for furnishing by State Personnel Department of services and facilities for administration of merit systems for law enforcement officers of municipalities - Classification of municipal law enforcement officers and applicability of state Merit System rules and regulations.

Each law enforcement officer in the civil service of any municipality at the time such municipality enters into such an agreement with the state Director of Personnel under the provisions of this article shall, upon the effective date of such agreement, be classified to the nearest classification of their present work assignment and shall thereafter be governed by the state Merit System rules and regulations, the same as any other law enforcement officer in the service of the state.



Section 11-43-186 - Determination of salaries to be paid classifications within merit systems.

The salaries to be paid in each classification established by the merit system shall be determined by the governing body of the municipality.



Section 11-43-187 - Exemption of chief of police and deputy chief from provisions of merit systems.

The merit system may exempt from its provisions the chief of police and the deputy chief.



Section 11-43-188 - Provision in merit systems for probationary periods of employment.

The merit system adopted may provide for a probationary period of employment of up to one year during which time said officer shall not obtain any rights under said system.



Section 11-43-189 - Appointment of members of personnel board by Representatives and Senators in district.

Each merit system created under this article shall have the option of having at least one member of its personnel board appointed by the Representatives and Senators in that district.



Section 11-43-190 - Applicability of provisions of article.

(a) This article shall not apply to any municipality with an established civil service or merit system already in existence on August 23, 1976, so long as the said civil service or merit system continues in full force and effect.

(b) This article shall not apply to any municipality having a population of less than 5,000 according to the most recent federal decennial census.






Article 10 - Reserve Law Enforcement Officers.

Section 11-43-210 - Reserve law enforcement officers; appointment by city or town; qualifications; powers.

(a) The appointing authority of any city or town in the State of Alabama may appoint, with or without compensation, one or more reserve law enforcement officers to assist or aid full-time or part-time certified law enforcement officers as defined by this section. Reserve law enforcement officers appointed pursuant to this section shall serve at the pleasure of the municipal appointing authority.

(b) Any person desiring appointment as a reserve law enforcement officer after April 12, 1990, shall submit a written application to the municipal appointing authority certifying that the applicant is 19 years of age or older, of good moral character and reputation, and that he or she has never been convicted of a felony or of a misdemeanor involving force, violence, or moral turpitude. The applicant must also consent in writing to a fingerprint and background search.

(c) For the purposes of this section, the term "certified law enforcement officer" shall mean a municipal police officer who has completed the training requirements of the Alabama Peace Officers' Standards and Training Commission as set out in Article 3, Chapter 21, Title 36. The functions of a reserve law enforcement officer appointed pursuant to this section shall be confined to the following:

(1) Patrol operation performed for the purpose of detection, prevention, and suppression of crime or enforcement of the traffic or highway laws of the state, provided the reserve law enforcement officer acts at all times under the direct control and supervision of a certified law enforcement officer.

(2) Traffic direction and control may be performed without direct supervision, provided, however, that supervisory control is exercised by a certified law enforcement officer whose total span of control would be considered within reasonable limits.

(3) Reserve officers may render crowd control assistance at public gatherings or municipal functions as directed by the municipality provided supervisory control will be exercised by a certified law enforcement officer whose span of control would be considered within reasonable limits.

(d) No reserve law enforcement officer shall have authority to exercise any power of arrest unless he or she has completed the training requirements of the Alabama Peace Officers' Standards and Training Commission as set out in Article 3, Chapter 21, Title 36.

(e) No reserve law enforcement officer shall carry any firearm unless he or she has obtained a properly issued permit for such firearm and the appointing authority has approved his or her use of such firearm. Reserve law enforcement officers may use such firearms only to the extent permitted by properly promulgated regulations of the appointing authority.






Article 11

Section 11-43-230 - Predisciplinary hearing prior to suspension or termination; procedures; postdisciplinary hearing.

(a) Every municipality shall provide a predisciplinary hearing prior to the suspension or termination of its law enforcement officers, provided nothing herein shall preclude a municipality from placing a law enforcement officer on leave with pay until the person or body holding the hearing has made its decision in the matter.

(b) Every municipality shall establish written due process procedures applicable to the predisciplinary hearing. At a minimum, this due process shall consist of written notice to the officer of the reasons for the termination or suspension. This notice shall be issued by the person or persons with authority to suspend or terminate the law enforcement officer. The notice shall inform the officer that he or she has 10 days to request, in writing, a hearing before the person or persons with authority to suspend or terminate. If the officer fails to request the hearing within 10 days from receiving the notice, the right to any hearing shall be deemed waived.

(c) The hearing shall be conducted by an impartial officer or body with authority to suspend or terminate the law enforcement officer. If the hearing is before the municipal governing body, the hearing may be conducted in an executive session, provided that any vote for or against suspension or termination shall occur in an open session.

(d) The officer has the right to appear at this hearing in person or by representative and to address charges against him or her. If the officer has a representative, the officer shall also be present at the hearing.

(e) A municipality may also hold a separate postdisciplinary hearing on the suspension or termination of the law enforcement officer. If the municipality holds a separate postdisciplinary hearing on the matter, the officer may present evidence in his or her behalf and question witnesses who testified against him or her.

(f) Nothing shall prohibit a municipality from allowing due process which exceeds the requirements in this section.

(g) The rules of evidence and the rules of discovery shall not apply to either of the hearings held pursuant to this article.



Section 11-43-231 - "Law enforcement officer" defined.

As used in this article, the term "law enforcement officer" shall mean an official who is certified by the Alabama Peace Officers' Standards and Training Commission who has authority to make arrests and who is employed by any municipality in the state as a permanent and regular employee with law enforcement duties, including police chiefs and deputy police chiefs. The term does not include any person elected by popular vote, any person who is serving a probationary period of employment, or any person whose term of office has expired.



Section 11-43-232 - Applicability to certain municipalities.

This article shall not apply to any municipality with an established due process procedure for law enforcement officers on July 14, 2001, so long as the municipality continues to have a due process procedure in full force and effect.






Article 12 - Class 8 Municipal Officers Designate Representative.

Section 11-43-250 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) In Class 8 municipalities, an elected official of the municipality who is an ex officio member of a state or local agency, board, commission, or other entity pursuant to law, may designate a person to serve in his or her place, who shall assume all duties of the elected official relating to the entity, including all voting rights and who shall be counted as a member for the purpose of conducting business. Provided, that the elected official may not appoint a convicted felon to serve in his or her place unless that person has had his or her civil rights restored. A designee appointed by the mayor to serve in his or her place is not required to be a resident of the municipality where the mayor serves.

(b) A designee under subsection (a) shall serve at the pleasure of the elected official and for the duration of the elected official's term of office and an elected official may withdraw a designee's appointment and appoint a new designee at any time.

(c) This section applies to a general or local law enacted prior to, on, or after May 25, 2017.









Chapter 43A - COUNCIL-MANAGER FORM OF GOVERNMENT.

Article 1 - Council-Manager Act of 1982.

Section 11-43A-1 - Applicability of chapter to classes of municipalities; short title.

Any Class 2, 3, 4, 5, 6, 7, or 8 municipality in the State of Alabama may adopt the council-manager form of government by proceeding in the manner hereafter in this article provided. This article shall be known as the "Council-Manager Act of 1982."



Section 11-43A-2 - Petition to probate judge for election as to adoption of council-manager form of government; examination of petition and certification to mayor.

The filing of a petition signed by 10 percent or more of the number of qualified voters who voted in the last general municipal election held in such municipality, asking that the question of the adoption of the council-manager form of government for such municipality be submitted to the qualified voters thereof, with the judge of probate of the county in which such municipality is located, shall mandatorily require an election to be held as herein provided. Whenever such a petition purporting to be signed by at least 10 percent of the number of qualified voters who voted in the last general municipal election held in such municipality shall be presented to such judge of probate, he shall examine such petition and determine whether or not the same is signed by at least 10 percent of the number of qualified voters who voted in the last general municipal election held in such municipality, and if such petition is signed by the requisite number of voters to require such an election, he shall within 15 days from the receipt of such petition certify such fact to the mayor or other chief executive officer of the municipality for which such election is so petitioned, and the certificate of the judge of probate as to the sufficiency of said petition shall be final.



Section 11-43A-3 - Submission of question for election; proclamation of mayor; order of judge of probate.

The mayor or other chief executive officer of such municipality shall immediately upon receipt of such certificate from the judge of probate, by proclamation, submit the question of the adoption of the council-manager form of government for such municipality under this article, at a special election to be held at a time specified in such proclamation, not less than 40 days nor more than 90 days after the receipt of said certificate from said judge of probate, unless a general election is to be held within 120 days after receipt of such certificate in which event the special election herein provided for may be held at the same time as such general election. Should the election not be called by proclamation within 10 days after receipt of the certificate, the judge of probate shall call such election by order at a time specified therein but not less than 40 days and not more than 90 days after the receipt by said mayor, or other executive officer of the said certificate of the judge of probate, unless a general election is to be held within 120 days after receipt of such certificate, in which event the special election herein provided for shall be held at the same time as such general election.



Section 11-43A-3.1 - Election in Class 6 municipalities - Time, procedure, etc.

Any law to the contrary notwithstanding, an election shall be held in every Class 6 municipality wherein the municipal governing body has elected to have a nine-member council, at the same time that the election for members of the Alabama legislature is held in 1983; and the question submitted at such election shall be: "shall the council-manager form of government, provided in the Council-Manager Act of 1982, with the change in the form of government of such municipality to become operative on the first Monday in October 1986, be adopted for the municipality of _____?" The election shall be held and in all things governed as nearly as possible by the provisions regulating elections on the question the adoption of the council-manager form of government provided in the Council-Manager Act of 1982, except that no petition of any of the qualified voters of the municipality need be filed and the mayor of any city in which such election is hereby required shall within 10 days after July 26, 1983, by proclamation, submit the question of the adoption of the council-manager plan at a special election to be held at the same time as the election held in 1983 for members of the Alabama legislature. Should the election not be called by proclamation of the mayor within said 10-day period, the judge of probate shall call such election by order.



Section 11-43A-3.2 - Election in Class 6 municipalities - Provisions to supersede other laws in 1983.

The provisions of section 11-43A-3.1, authorizing an election in certain Class 6 municipalities in 1983 on the question of the adoption of the council-manager form of government provided in the Council-Manager Act of 1982 and providing for the effective date of such change if the council-manager form of government is approved, shall supersede all other laws in conflict herewith only for the purpose of holding the election in 1983 and making the change in the form of government approved at such election; when such purposes have been effectuated it shall have no further force or effect.



Section 11-43A-3.3 - Election in Class 7 municipality - Adoption of council-manager form of government.

(a)(1) In addition to any mayor-council form of government authorized in this chapter, the governing body of a Class 7 municipality may elect by resolution to adopt a council-manager form of government comprised of a mayor and four council members elected at-large. No petition of qualified electors is required to initiate such an election by the governing body pursuant to this section. If the governing body elects to adopt a council-manager form of government pursuant to this section, an election on the question shall be submitted to the qualified electors of the municipality. The governing body shall hold the election before January 1, 2011. The question submitted at the election shall be:

"Shall the municipality of ______ adopt a council-manager form of government consisting of a mayor and four council members elected in an at-large election to become operative on the first Monday in November 2012?"

(2) The governing body of the municipality shall call the election and the election shall be conducted pursuant to general municipal election laws.

(b) The mayor of any Class 7 municipality in which an election pursuant to this section is required, by proclamation, within 10 days of the adoption of the resolution by the governing body, shall call an election on the question of the adoption of the council-manager form of government pursuant to this section. The election shall be held before January 1, 2011. If the mayor fails, by proclamation, to call the election within the 10-day period, the majority of the council, by resolution, shall call the election.

(c) A change in the form of government adopted pursuant to this section shall become effective on the first Monday in November 2012.

(d) This section supersedes all other laws in conflict only for the purpose of holding the election in 2010 and making the change in the form of government approved at the election. When these purposes have been effectuated, this section shall have no further force or effect.



Section 11-43A-4 - Subsequent elections not to be held within two years of preceding election.

If the council-manager form of government is not adopted at the election so called the question of adopting such form of government shall not be resubmitted to the voters of such municipality for adoption within two years thereafter, and then the question of adopting said form of government may be resubmitted in the manner above provided.



Section 11-43A-5 - Form and marking of ballots.

At such election the question to be submitted shall be printed in plain, prominent type on separate ballots and shall read as follows:

"Shall the council-manager form of government as provided by the Council-Manager Act of 1982 be adopted for the municipality of _____________ ?

Yes ______ No ______"

The voter shall mark his ballot with a cross mark (X) after the word which expresses his choice.



Section 11-43A-6 - Conduct of election, canvassing of vote, and declaration of election result; adoption and certification of provisions of chapter.

The election shall be conducted, the vote canvassed, and the result declared in the same manner as provided by law with respect to other municipal elections. If the majority of votes shall be "yes" or in favor of such question, the provisions of this article shall thereafter be adopted for such municipality and the mayor shall within five days of the election transmit to the Governor, to the Secretary of State, and to the judge of probate of the county in which the municipality is located, each, a certificate of adoption stating that such question was adopted by such municipality.



Section 11-43A-7 - Time for change in form of government.

The change in the form of government shall take place on the first Monday in October following the date of the next ensuing municipal election for the election of members of the governing body held by the municipality during a general municipal election year as established by Section 11-46-21, except in Class 6 cities wherein the municipal governing body has elected to have a nine-member council as authorized in Section 11-43A-8; and in such cities the change in the form of government may take place on the first Monday in October in any even-numbered year, designated therefor by the municipal governing body unless the election approving such change was held in 1983, in which case the change shall take place on the first Monday in October 1986.



Section 11-43A-8 - Name of governing body; composition of council; seating of initial council; election of next council; alternate form for Class 6 cities.

The governing body provided for herein shall be known collectively as the "Council of the City (Town) of _____ (name of city or town to be inserted)" and shall have the powers and duties hereinafter provided. Except as hereinafter provided, the council shall have five members. One member shall be the mayor, elected by the voters at large, to preside over the deliberations of the council. One member shall be a council member elected by the voters at large. Three members shall be council members elected by the voters from each of three single-member districts. The council first elected shall qualify and take office on the first Monday in October following the date of the next ensuing municipal election held for the election of members of a municipal governing body during a general municipal election year.

In Class 6 cities the municipal governing body, by resolution, may elect to have the council composed and elected as above prescribed or to have the alternate form as hereinafter prescribed. If the municipal governing body, by resolution, elects to have the alternate form, it shall immediately notify the judge of probate, who shall have the ballots for the election, authorized in section 11-43A-3, prepared to pose the question of the adoption of the alternate form of government authorized in this section. The council shall have nine members. One member shall be the mayor, who shall be a voting member, elected by the voters at large, to preside over the deliberations of the council. Eight members shall be council members elected by the voters, two from each of four dual-member districts. The council first elected shall qualify and take office on the first Monday in October in an even-numbered year designated by the municipal governing body unless the election approving the change in the form of government was held in 1983, in which case such council shall qualify and take office on the first Monday in October 1986.

Subsequent to the seating of the initial council, the next council shall be elected at an election to be held in accordance with provisions of the general municipal election laws.



Section 11-43A-9 - Election of municipal officers; division of municipality into districts; qualifications and eligibility of candidates; runoff election; term of office; exception for Class 6 cities.

In all cities to which this section applies, except Class 6 cities wherein the municipal governing body has elected to have a nine-member council, as authorized in Section 11-43A-8, the election for the first officers of the municipality shall be held on the same date as the date of election for the next ensuing general municipal election. Before such election the governing body of the municipality shall cause the municipality to be divided into three districts containing as nearly an equal number of people as possible. Candidates shall qualify in the manner prescribed in the general municipal election laws and shall have the qualifications and eligibility set forth therein. Each candidate shall announce that he or she is to become a candidate for mayor, or councilman-at-large, or if he or she desires to become a candidate for one of the three district posts, either district post 1, district post 2, or district post 3. A candidate for a district position shall reside in his or her district. Each voter in the election may cast one vote for a candidate for mayor, one vote for a councilman-at-large, and one vote for the candidate from the district in which he or she resides. Any candidate receiving a majority of the total votes cast for mayor, councilman-at-large, district post 1, district post 2, and district post 3 shall be elected. In the event no candidate receives a majority for a place on the council there shall be a runoff election for such place held in the manner prescribed by the general municipal election laws. The councilmen elected shall take office as herein provided. Each councilman shall hold office for four years and shall serve until his or her successor shall have been elected and qualified.

In Class 6 cities wherein the municipal governing body has elected to have a nine-member council as authorized in Section 11-43A-8, the election for the first officers of the municipality shall be held on the same date as the date of election for the next ensuing general municipal election. Before such election the governing body of the municipality shall cause the municipality to be divided into four districts containing as nearly an equal number of people as possible. Candidates shall qualify in the manner prescribed in the general municipal election laws and shall have the qualifications and eligibility set forth therein. Each candidate shall announce that he or she is to become a candidate for mayor, or if he or she desires to become a candidate for one of the eight district posts, either district 1 post 1, district 1 post 2, district 2 post 1, district 2 post 2, district 3 post 1, district 3 post 2, district 4 post 1, or district 4 post 2. A candidate for a district position shall reside in his or her district. The municipal governing body shall have the authority by ordinance to establish geographic boundaries of approximately equal population for each of the two posts in any or all of the four districts. The ordinance of the city required by the preceding sentence shall be adopted no later than 75 days prior to the date of the election with respect to which the establishment of districts is to be effective. In establishing any such posts within a district, the city shall not be required to comply with Section 11-43A-33 except with respect to elections held subsequent to the publication of a federal census or population subsequent to the 1990 federal census of population. Each voter in the election may cast one vote for a candidate for mayor and one vote for a candidate for each of the two posts for the district in which he or she resides unless the municipal governing body has designated geographic boundaries for the two posts in a district. If the governing body has designated by ordinance geographic post boundaries for a district, then each voter within that district may cast one vote for a candidate for the post position within the district geographic boundaries where he or she resides. Any candidate receiving a majority of the total votes cast for mayor, or for a district post shall be elected. In the event no candidate receives a majority for a place on the council there shall be a runoff election for such place held in the manner prescribed by the general municipal election laws. The councilmen elected shall take office as herein provided. Councilmen elected hereunder, each, shall hold office for four years and shall serve until his or her successor shall have been elected and qualified.



Section 11-43A-10 - Continuation of municipal corporation.

Any municipal corporation which adopts the council-manager form of government shall continue its existence as a body corporate without change in the municipal corporation. The word "municipality" as herein used shall mean and refer to any municipal corporation which has adopted the council-manager form of government. The city shall continue as a municipal corporation, within the corporate limits as then established, and as thereafter fixed in the manner prescribed by law, subject to all the duties and obligations then pertaining to or incumbent upon it as a municipal corporation and shall continue to enjoy the rights, immunities, powers, and franchises then enjoyed by it, as well as those that may thereafter be granted to it.



Section 11-43A-11 - Municipal government to be known as "council-manager form of government"; vesting of municipal powers in council.

The municipal government of any such city or town proceeding under this article shall be known as the "council-manager form of government." Pursuant to the provisions and limitations of this chapter and subject to the limitations imposed by the Constitution of Alabama and its laws, all powers of the municipality shall be vested in the council elected as herein provided and hereinafter referred to as "the council." All powers of municipalities shall be exercised in the manner prescribed by this article or if the manner be not prescribed then in such manner as may be prescribed by law or by ordinance.



Section 11-43A-12 - Powers of municipality.

The municipality shall have all the powers granted to municipal corporations by the Constitution and the laws of the state together with all the implied powers necessary to carry into execution all the powers granted. The municipality may acquire property within or without its corporate limits for any municipal purpose, in fee simple or any lesser interest or estate, by purchase, gift, devise, lease, or condemnation, and may sell, lease, mortgage, hold, manage, and control such property as its interest may require, and, except as prohibited by the Constitution and the laws of this state or restricted by this article, the municipality shall and may exercise all municipal powers, functions, rights, privileges, and immunities of every name and nature whatsoever. The enumeration of particular powers by this article shall not be deemed to be exclusive but in addition to the powers enumerated herein or implied thereby or appropriate to the exercise of such powers, it is intended that the municipality shall have and may exercise all powers granted to municipalities under the Constitution and the laws of this state.



Section 11-43A-13 - Filing of statement of candidacy for office of mayor or councilman; qualifications.

Any person desiring to become a candidate at any election for the office of mayor or councilman may become such candidate by filing a statement of candidacy as required and authorized by the general municipal election laws. The candidate shall state the office to which he seeks election and shall have the qualifications prescribed by the general municipal election laws.



Section 11-43A-14 - Printing and preparation of ballots; conduct of election; exception for Class 6 cities.

At every such election all ballots to be used by the voters shall be printed and prepared by the municipality and shall contain the names of all candidates seeking election to the office of mayor, councilman-at-large, or one of the three district council seats except that in all Class 6 cities wherein the municipal governing body has elected to have a nine-member council as authorized in Section 11-43A-8, supra, the ballot shall contain the names of all candidates seeking election to the office of mayor, or to each post in one of the four council districts.

The ballot shall conform, as nearly as can be, to the ballot prescribed in the general municipal election laws and the election shall be conducted as nearly as can be as prescribed by such laws.



Section 11-43A-15 - Compensation of mayor and councilmen.

The mayor and each councilman shall receive as compensation for their services the sum established by the municipal governing body at least six months prior to the date of the election.



Section 11-43A-16 - Duties of mayor; assistant mayor; vacancy; mayor pro tem; vacancies on council; exception for Class 6 cities and Class 7 municipalities.

(a) The mayor shall preside at the meetings of the council and shall be recognized as the head of the municipal government for all ceremonial purposes and by the Governor for purpose of military law, but shall have no other administrative duties. In all cities to which this section applies, except Class 6 cities wherein the municipal governing body has elected to have a nine-member council, as authorized in Section 11-43A-8, the councilman-at-large shall be assistant mayor and shall act as mayor during the absence or disability of the mayor. Any vacancy in the office of the mayor shall be filled by the councilman-at-large. In such Class 6 cities, a mayor pro tem shall be elected from the membership by a majority vote of the council at its first meeting following its election. The mayor pro tem shall act as mayor during the absence or disability of the mayor. Any vacancy in the office of the mayor shall be filled by the mayor pro tem. Any vacancies on the council, except that of the office of mayor, shall be filled by the council at the next regular meeting of the council following the date of the vacancy. The election of a new councilman shall require the affirmative vote of at least three members in all cities to which this section applies, except Class 6 cities wherein the municipal governing body has elected to have a nine-member council, as authorized in Section 11-43A-8, and in such Class 6 cities such election shall require the affirmative vote of five members. A vacancy in one of the district council seats shall be filled by a person who shall reside within the district from whence the vacancy arose.

(b) Notwithstanding subsection (a), in Class 7 municipalities that have adopted a council-manager form of government consisting of a mayor and four council members elected at-large, the council, at its first meeting, by majority vote, shall elect a mayor pro tempore from its membership. The mayor pro tempore shall preside during the absence or disability of the mayor. Any vacancy in the office of the mayor shall be filled by the mayor pro tempore. Any vacancy on the council, except for the office of mayor, shall be filled by the council at its next regular meeting following the vacancy. An affirmative vote of three members of the council is required to fill the vacancy.



Section 11-43A-17 - Powers of council.

All powers of the municipality including all powers vested in it by this chapter and by the Constitution, the general and local laws of this state, and the determination of all matters of policy shall be vested in the council. Without limitation of the foregoing, the council shall have the power (1) to appoint and remove the city manager and (2) to establish other administrative departments and distribute the work of such departments.



Section 11-43A-18 - Appointment of city manager; temporary acting city manager; removal; dealings with administrative service.

The council, by a majority vote of the whole qualified membership of the council, shall appoint a city manager, who shall be an officer of the city, and shall have the powers to perform the duties in this article provided. No councilman shall receive such appointment during the term for which the council member shall have been elected nor within one year after expiration of the term. Any civil service act applicable to the municipality shall not apply to the appointment or the removal of the city manager.

A temporary acting city manager may be designated by the council to serve for not more than four months in these events, but only in these events: (1) When the first council takes office after adoption of this article or (2) following the removal of any permanent city manager.

Such temporary acting city manager shall perform the duties and assume the obligations of the office of city manager and may be removed by the council at any time. If the council shall permit the temporary acting manager to serve for longer than four months, he or she shall become the permanent city manager.

Any person appointed as acting city manager or as city manager need not be a resident of the city nor a resident of the State of Alabama at the time of appointment.

The council shall appoint the city manager for an indefinite term, but the council may remove the manager at any time by a majority vote of the whole qualified membership of the council. However, in any Class 6 city in which the governing body has elected to have a nine-member council, as authorized in Section 11-43A-8, any such removal shall be subject to any agreements contained in a contract between the council and the city manager. In any Class 7 city in which the governing body is organized as provided in Section 11-43A-3.3, removal of the city manager shall be subject to the contract between the governing body and the city manager.

Neither the council nor any of its members shall direct or request the appointment of any person to, or removal from, office by the city manager, or in any manner take part in the appointment or removal of officers and employees in the administrative service to the city. Except for the purpose of inquiry, the mayor and the members of the council shall deal with the administrative service only through the city manager and neither the mayor nor any member of the council shall give orders to any subordinates of the city manager, either publicly or privately. The mayor or any member of the council violating the provisions of this section or voting for a resolution or ordinance in violation of this section shall be guilty of a Class C misdemeanor. Upon conviction of a second violation of this section, the person so convicted shall forfeit his or her office.



Section 11-43A-19 - Power of council to create, change, and abolish offices, etc., and assign additional functions or duties thereto.

The council, by ordinance, may create, change, and abolish offices, departments, boards, or agencies other than the offices, departments, boards, or agencies established by this article. The council, by ordinance, may assign additional functions or duties to offices, departments, boards, or agencies established by this chapter but may not discontinue or assign to any other office, department, board or agency any function or duty assigned by this chapter to a particular office, department, board or agency.



Section 11-43A-20 - Clerk of municipality; when subject to civil service or merit system; duties.

If the clerk of any municipality which adopts the council-manager form of government holds office subject to any civil service or merit system, such clerk shall continue to be the clerk under the council-manager form of government of such municipality, and his successor shall be selected and hold office subject to the provisions of such civil service or merit system. If the clerk of the municipality which adopts the council-manager form of government does not hold office subject to any civil service or merit system, the council shall elect the clerk by a majority vote of those members elected to the council. The clerk shall give notice of the meetings of the council and shall keep the journal of its proceedings which shall be authenticated by his signature. He shall record in full in said journal all ordinances or resolutions and the minutes of all meetings of the council. He shall perform such other duties as shall be required by this chapter or by ordinance and such duties as are imposed by the general laws of Alabama upon clerks and as to which other provisions are not made in this chapter. He shall keep the journal open for public inspection at all reasonable times.



Section 11-43A-21 - Times for meetings of council; open to public.

The first meeting of each newly elected council for induction into office shall be held at 10:00 in the morning on the first Monday in October next following its election, after which the council shall meet regularly at such times as may be prescribed by its rules, but not less frequently than twice each month. All meetings of the council shall be open to the public.



Section 11-43A-22 - Investigation and determination of election and qualifications of council members by council; judicial review.

The council shall be the judge of the election and qualifications of its members and for the purpose of investigating such election and qualifications shall have the power to subpoena witnesses and to require the production of records, but the decision of the council in any such case shall be subject to review by a court of competent jurisdiction.



Section 11-43A-23 - Rules of council.

The council shall determine its own rules and order of business and such rules shall be established by ordinance.



Section 11-43A-24 - Regular public meetings of council; adjourned, called, special, or other meetings; quorum; when vote of majority of quorum sufficient; when vote of majority of council required; procedure; record of proceedings; journal; unanimous consent for passage of certain ordinances at meeting where introduced; publication of ordinances.

The council shall hold regular public meetings as may be prescribed by its own rules, provided that a regular hour and day shall be fixed by the order of said council and publicly announced. It may hold such adjourned, called, or special or other meetings as the business of the municipality may require. The mayor when present, and in his absence the assistant mayor, shall preside at all meetings of said council. A majority of the whole qualified membership of the council shall constitute a quorum for the transaction of any and every power conferred upon said council. The affirmative vote of a majority of the quorum shall be necessary and sufficient for the passage of any resolution, rule, or ordinance or the transaction of any business of any sort by the said council or the exercise of any of the powers conferred upon it by the terms of this article except that no resolution or ordinance of a general and permanent nature and an ordinance granting a franchise shall be adopted except by a vote of a majority of the whole number elected to the council. No resolution or ordinance granting any franchise, appropriating any money for any purpose, providing for any public improvements, any regulation concerning the public health, or of any other general permanent nature shall be enacted except at a regular public meeting of the council or an adjournment thereof. Every ordinance introduced shall be in writing and read in full unless in accordance with the rules of procedure theretofore adopted before any vote thereon shall be taken and the yeas and nays shall be recorded. A record of the proceedings of every meeting of the council shall be taken and prepared by the municipal clerk and the records of the proceedings of the meeting shall, when approved by the council, be signed by the mayor and the clerk and entered in the journal. The journal shall be kept available for inspection by all persons at all reasonable times. No ordinance of permanent operation shall be passed at the meeting in which it was introduced except by unanimous consent of all members of the council present and such unanimous consent shall be shown by the yea and nay votes entered upon the minutes of said meeting, provided, however, that if all members of the council present vote for the passage of the ordinance and their names are entered on the record as voting in favor thereof, it shall be construed as giving unanimous consent to the action taken upon such ordinance at the meeting at which it is introduced. Publication of ordinances shall be had as provided in Section 11-45-8.



Section 11-43A-25 - Thirty-day delay in effect of ordinances granting franchises, etc.; publication at expense of grantee.

No ordinance granting to any person, firm, or corporation of any franchise, lease of right to use the streets, public highways, thoroughfares, or public property of the city shall take effect and be enforced until 30 days after final enactment of same by the council and publication of said ordinance as provided by law which publication shall be made at the expense of the person, firm or corporation applying for said grant.



Section 11-43A-26 - Revision and codification of ordinances and resolutions or adoption of code.

The council may provide for the revision and codification of its ordinances and permanent resolutions or for the adoption of a code or codes.



Section 11-43A-27 - Monthly statement and summary; annual examination of books and accounts; publication of results.

The council shall each month make available in the office of the city manager a detailed statement of all receipts and expenses of the municipality and a summary of its proceedings during the preceding month and at the end of each year the council shall cause a full and complete examination of all the books and accounts of the municipality to be made by a qualified public accountant and shall cause the results of such examination to be published in pamphlet form, copies of which shall be placed in the office of the city manager, the office of municipal clerk, and in the public library to be open for inspection by all persons.



Section 11-43A-28 - Qualifications of city manager; duties; designation or appointment of administrative officer to perform duties of manager during temporary absence or disability.

The city manager shall be chosen by the council solely on the basis of his executive and administrative qualifications with special reference to his actual experience in, or his knowledge of, accepted practice in respect to the duties of his office as hereinafter set forth. At the time of his appointment, he may but need not be a resident of the municipality or state, but during his tenure of office he shall reside within the municipality.

The city manager shall be the head of the administrative branch of the municipal government. He shall be responsible to the council for the proper administration of all affairs of the municipality and, subject to the provisions of any civil service or merit system law applicable to such municipality and except as otherwise provided herein, he shall have power and shall be required to:

(1) Enforce all laws and ordinances;

(2) Appoint and, when necessary for the good of the service, remove all officers and employees of the municipality except as otherwise provided by this chapter and except as he may authorize the head of a department or office to appoint and remove subordinates in such department or office; provided that he shall not appoint or remove officers and employees of:

a. Any library board of the municipality;

b. Any board of the municipality having control over any park, recreation facility, fair or exhibit;

c. Any municipally owned public utility and any municipally owned service enterprise, including inter alia, electric, gas and water boards, agencies, etc.;

d. Any school board of the municipality;

e. Any hospital board of the municipality;

f. Any airport board of the municipality;

g. Any housing authority;

h. Any city plumbers or electricians boards;

i. Any planning board of the municipality;

j. Any zoning board of the municipality;

(3) Exercise administrative supervision and control over all officers, employees, offices, departments, boards and agencies created by this chapter or hereafter created by the council, except those enumerated in paragraphs a. to j. of subdivision (2) inclusive, set out above in this section, and except those otherwise given independent status; and subject to any civil service or merit system law in effect in such municipality;

(4) Keep the council fully advised as to the financial conditions and needs of the municipality; to prepare and submit a budget proposal annually to the council and be responsible for its administration after its adoption; to prepare and submit, as of the end of the fiscal year, a complete report on the financial and administrative activities of the municipality for such year;

(5) Recommend to the council such actions as he may deem desirable;

(6) Prepare and submit to the council such reports as may be required of him;

(7) Perform such other duties as may be prescribed by this chapter or required of him by ordinance or by resolution of the council not inconsistent with this chapter.

To perform his duties during his temporary absence or temporary disability, the manager may designate by letter filed with the city clerk a qualified administrative officer of the municipality. In the event of failure of the manager to make such designation, the council may by resolution appoint a qualified administrative officer of the municipality to perform the duties of the manager until he shall return or his disability shall cease.



Section 11-43A-29 - Fiscal, budget, and accounting year; submission and adoption of budget; changes in budget.

The fiscal year of the municipality shall begin on the first day of each October in each year and shall end on the last day of each September. Such fiscal year shall also constitute the budget and accounting year. As used in this article the term "budget year" shall mean the fiscal year for which any particular budget is adopted and in which it is administered.

The city manager, at least 45 days prior to the beginning of each budget year, shall submit to the council a budget proposal, with explanations. The council shall adopt a budget, by ordinance, prior to the beginning of each fiscal year. The budget so adopted shall be a public record and shall be available for inspection by the general public. Any changes in the budget, during the course of the budget year, shall be done by ordinance.



Section 11-43A-30 - Municipal treasurer; establishment of office and assignment of duties; election; assignment of duties to city clerk as clerk-treasurer.

The council may establish, by ordinance, the office of municipal treasurer and assign to such office the duties and responsibilities it deems necessary. The treasurer shall be the custodian of the funds of the municipality and shall keep an accurate record of the funds of the several departments and shall keep books showing accurately the financial condition of the municipality. The election of a person as treasurer shall require a majority vote of the whole qualified membership of the council.

The duties of the treasurer may, by ordinance, be assigned to the city clerk and if such duties are assigned, he shall be known as the clerk-treasurer of the municipality.



Section 11-43A-31 - Payment and deposit of municipal funds.

The council shall prescribe, by ordinance, the method of paying out funds of the municipality. Checks and warrants shall be signed by at least two officers of the municipality and the council shall designate the said two officers by ordinance. All funds of the municipality shall be deposited in such depositories as may be designated by resolution of the council.



Section 11-43A-32 - Establishment of council districts; at-large posts; exception for Class 6 cities.

(a) There shall be established three council districts to be designated respectively as district post 1, district post 2, and district post 3, and in such Class 6 cities, there shall be established four council districts with eight district posts to be designated district 1 post 1, district 1 post 2, district 2 post 1, district 2 post 2, district 3 post 1, district 3 post 2, district 4 post 1, and district 4 post 2. Such districts shall have, as nearly as is reasonable, the same population. The designation and boundaries of the initial council districts shall be specifically described and set forth. In all cities to which this section applies, except the above-described Class 6 cities, the two at-large posts on the council shall be designated as mayor and councilman-at-large; and in such Class 6 cities the one at-large post on the council shall be designated as mayor.

(b) This section shall not apply to a Class 6 municipality with a nine-member council authorized pursuant to Section 11-43A-8 or a Class 7 municipality with a five-member council elected at-large authorized pursuant to Section 11-43A-3.3.



Section 11-43A-33 - Reapportionment of council districts; filing of recommended plan with council; redistricting ordinances; effect on incumbents and on elections held within six months.

Whenever there shall be a change in population in any of the districts heretofore established, evidenced by a federal census of population published following the last federal census of population preceding the adoption of this article, or by virtue of a substantial change in the corporate limits, there shall be a reapportionment of the council districts in the manner hereinafter provided:

(1) The manager shall within six months after the publication of each federal census of population for the municipality, following the last federal census of population preceding the adoption of this article, or within six months after there shall have been any substantial change in the corporate limits of the municipality, file with the council a report containing a recommended plan for reapportionment of the council district boundaries to comply with the following specifications:

a. Each district shall be formed of contiguous and, to the extent reasonably possible, compact territory, and its boundary lines shall be the center lines of streets or other well-defined boundaries;

b. Each district shall contain as nearly as is possible the same population;

(2) The council shall enact a redistricting ordinance within six months after receiving such report. If the council fails to enact the redistricting ordinance within the said six months, the redistricting plan submitted by the manager shall become effective without enactment by the council, as if it were a duly enacted ordinance;

(3) Such redistricting ordinance shall not apply to any primary or regular or special election held within six months after its becoming effective. No incumbent councilman or member of the board or commission shall be deprived of his unexpired term of office because of such redistricting.



Section 11-43A-34 - Effect of chapter on existing officers, employees, offices, departments, etc.

Nothing in this article contained, except as specifically provided, shall affect or impair the rights or privileges of officers or employees of the municipality or of any office, department, board, or agency existing at the time when this article shall take effect, or any provision of law in force at the time when the council-manager form of government shall be adopted and not inconsistent with the provisions of this article, in relation to the personnel, appointment, ranks, grades, tenure of office, promotion, removal, pension and retirement rights, civil rights, or any other rights or privileges of officers or employees of the municipality or any office, department, board, or agency thereof.



Section 11-43A-35 - Continuation in office of persons holding administrative office until contrary provision is made; transfer of powers and duties of abolished offices, etc.

All persons holding administrative office at the time the council-manager form of government is adopted shall continue in office and in the performance of their duties until provision shall have been made in accordance therewith for the performance of such duties or the discontinuance of such office. The powers conferred and the duties imposed upon any office, department, board, or agency of the municipality by the laws of the state shall, if such office, department, board, or agency, be abolished by this article, or under its authority, be thereafter exercised and discharged by the office, department, board, or agency designated by the council unless otherwise provided herein.



Section 11-43A-36 - Continuation in office of persons in civil service or merit system.

Any person holding an office or position in the civil service of the municipality under any civil service or merit system applicable to the municipality when the council-manager form of government shall be adopted shall continue to hold such office in the civil service of the municipality under the council-manager form of government and with the same status, rights, and privileges and subject to the same conditions under such applicable civil service or merit system.



Section 11-43A-37 - Transfer of records, property, and equipment of office, etc., when duties reassigned.

All records, property, and equipment whatsoever of any office, department, or agency or part thereof, all the powers and duties of which are assigned to any other office, department, or agency by this article, shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned. If part of the powers and duties of any office, department, or agency, or part thereof, are by this article assigned to another office, department, or agency, all records, property, and equipment relating exclusively thereto shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned.



Section 11-43A-38 - Continuation of offices, departments, etc., until otherwise provided.

Any office, department, board, or agency provided for in this article with a name or with powers and duties the same or substantially the same as those of an office, department, board, or agency heretofore existing shall continue to exercise its powers and duties, until otherwise provided. Any provision in any law, rule, regulation, contract, grant, or other document relating to such a formerly existing office, department, board, or agency, shall, so far as not inconsistent with the provisions of this article, apply to such office, department, board, or agency provided for by this article.



Section 11-43A-39 - Continuation of contracts; completion of public improvements.

All contracts entered into by the city, or for its benefit, prior to the adoption by such city of the council-manager form of government, shall continue in full force and effect. Public improvements for which legislative steps have been taken under laws existing at the time of the adoption of the council-manager form of government shall be carried to completion in accordance with the provisions of such existing laws.



Section 11-43A-40 - Effect of chapter on pending litigation.

No action or proceeding, civil or criminal, pending at the time of the adoption of the council-manager form of government, brought by or against the municipality or any office, department, board, or agency or officer thereof, shall be affected or abated by the adoption of the council-manager form of government or by anything therein contained in this article.



Section 11-43A-41 - Effect of chapter on laws relating to pension, retirement, and relief funds for employees.

All laws and parts of laws relating to pension, retirement, and relief funds for any employees of the municipality, as the same may apply and be in effect with respect to any municipality at the time when such municipality shall elect to be governed by the provisions of this article, shall continue in full force and effect, and without interruption or change as to any rights which have been acquired thereunder.



Section 11-43A-42 - Continuation of laws relating to boards, authorities, agencies, etc., with independent status until otherwise provided.

All laws relating to the school board, library board, hospital board, airport board, housing authority, plumbers or electricians board, planning board, zoning board, park or recreation board, municipally owned public utility, and any municipally owned service enterprise, including inter alia, electric, gas, and water boards, agencies, etc., and any board, authority, agency, etc., given such independent status, as the same may apply and be in effect at the time when such municipality shall elect to be governed by the provisions of this article, shall continue in full force and effect and without interruption or change as to the establishment or conduct of any such authority, board, or agency, until otherwise provided by law.



Section 11-43A-43 - When chapter becomes applicable to municipality.

For all purposes the provisions of this article shall become applicable to said municipality at the time when the first council of such municipality elected under the provisions hereof takes office and qualifies.



Section 11-43A-44 - Continuation of ordinances and resolutions unless and until changed or repealed.

All ordinances and resolutions of the municipality in effect at the time of adoption by the municipality of the council-manager form of government herein set up shall continue in effect unless and until changed or repealed by the council.



Section 11-43A-45 - Discrimination prohibited.

No person shall be appointed to or removed from, or in any way favored or discriminated against with respect to any municipal position or appointive municipal administrative office because of race, sex, political or religious opinions or affiliations.



Section 11-43A-46 - Right of city manager, heads of departments, etc., to attend council meetings and take part in discussions; city manager to be notified of special or adjourned meetings.

The city manager, the heads of all departments, and such other officers of the municipality as may be designated by the council, shall be entitled to attend meetings of the council, but shall have no vote therein. The city manager shall have the right to take part in the discussion of all matters coming before the council, and the directors and other officers shall be entitled to take part in all discussions of the council relating to their respective offices, departments, boards, or agencies. The city manager shall be notified of any special or adjourned meetings.



Section 11-43A-47 - Right of council, city manager and designees to investigate municipal affairs, etc.

The council, the city manager, or any person or committee authorized by either of them, shall have the power to inquire into the conduct of any office, department, board, or agency or officer of the municipality. Either of them may make investigations of municipal affairs and may compel the production of books, papers, and other evidence for that purpose.



Section 11-43A-48 - Limit on contracts involving money payments; requirements for validity.

No contract involving the payment of money out of the appropriation of more than one year shall be made for a period of more than five years, nor shall any such contract be valid unless made or approved by ordinance, and signed in the name of the municipality by the mayor and countersigned by the manager.



Section 11-43A-49 - Bond of city manager and other officers and employees.

The city manager and other such officers or employees as the council may by general ordinance require so to do, shall give bond in such amount and with such surety as may be approved by the council. The premiums on such bonds shall be paid by the municipality.



Section 11-43A-50 - Oath or affirmation of councilman, officers, and employees.

Every councilman, officer and employee of the municipality shall, before entering upon the duties of his office, take and subscribe to the following oath or affirmation, to be filed and kept in the office of the city clerk:

"I solemnly swear (or affirm) that I am eligible for the office of _____ and will execute the duties of same according to the best of my ability, and that I will support the Constitutions and will obey the laws of the United States and of the State of Alabama; that I will, in all respects, observe the provisions of the ordinances of the City of _____, and will faithfully discharge the duties of the office of _____."



Section 11-43A-51 - Change from council-manager form of government; when election thereon authorized.

No municipality may change from the council-manager form of government within three years after the adoption thereof. At the end of such period, or at any time thereafter, the municipality may change its form of municipal government in the manner provided by law, provided that no election on the abandonment of the council-manager form of government shall be held within four years after any other election thereon.



Section 11-43A-52 - Effect of chapter on existing laws.

All laws and parts of laws, general, local, or special, relating to or affecting the city, its powers, functions, duties, and property, in force when this article shall take effect are hereby continued in effect; but all such laws relating to the exercise of powers, functions, and duties by the commission or mayor-council or some other form of government shall be superseded to the extent that the same are inconsistent with the provisions of this article.






Article 2 - Council-Manager Act of 1991.

Section 11-43A-70 - Adoption of ordinance establishing council-manager form of government; short title.

Within three months of the approval of this article by the Governor, the governing body of any Class 2, 3, 4, 5, 6, 7 or 8 municipality in the State of Alabama operating under a council-manager or under a mayor-council-city manager form of government may, by a majority vote of the members of that governing body, adopt an ordinance establishing a council-manager form of government pursuant to the terms and conditions of this article. All provisions of this article set forth hereinbelow shall apply only to those Class 2, 3, 4, 5, 6, 7 or 8 municipalities electing to establish a council-manager form of government as set forth herein. This article shall be known as the "Council-Manager Act of 1991".



Section 11-43A-71 - When council-manager form of government becomes effective.

When such an ordinance is adopted within the time period specified in Section 11-43A-70, the council-manager form of government under this article shall become effective for such municipality either (i) immediately upon receipt of preclearance of such ordinance by the United States Department of Justice under the Voting Rights Act of 1965, as amended, or (ii) upon the first Monday in October following the next regularly scheduled municipal election, whichever effective date is specified in the ordinance.



Section 11-43A-72 - Form of government to be known as "council-manager form of government"; vesting of municipal powers in council.

The form of government of any municipality proceeding under this article shall be known as the "council-manager form of government." Pursuant to the provisions and limitations of this article, and subject to the limitations imposed by the Constitution and laws of Alabama, all powers of the municipality shall be vested in the council as herein provided. All powers of the municipality shall be exercised in the manner prescribed by this article, or if the manner is not prescribed herein, then in such manner as may be otherwise prescribed by law or ordinance.



Section 11-43A-73 - Continuation of municipal corporation.

Any municipality which adopts the council-manager form of government under this article shall continue its existence as a body corporate without change in the municipal corporation. The word "municipality" as herein used shall mean and refer to any municipal corporation which elects to come within the provisions of this article. The municipality shall continue as a municipal corporation within the corporate limits as then established, including all annexations, and as thereafter fixed in the manner prescribed by law, subject to all of the duties and obligations then pertaining to or incumbent upon it as a municipal corporation, and shall continue to enjoy the rights, immunities, powers and franchises then enjoyed by it, as well as those that may thereafter be granted to it.



Section 11-43A-74 - Powers of municipality.

The municipality shall have all the powers granted to municipal corporations by the constitution and the laws of this state together with all the implied powers necessary to carry into execution all the powers granted. The municipality may acquire property within or without its corporate limits for any municipal purpose, any lesser interest or estate, by purchase, in fee simple or gift, devise, lease or condemnation, and may sell, lease, mortgage, hold, manage and control such property as its interests may require; and, except as prohibited by the constitution and the laws of this state or restricted by this article, the municipality shall and may exercise all municipal powers, functions, rights, privileges and immunities of every name and nature whatsoever. The enumeration of particular powers by this article shall not be deemed to be exclusive, but in addition to the powers herein enumerated or hereby implied or appropriate to the exercise of such powers, and it is intended that the municipality shall have and may exercise all powers granted to municipalities under the constitution and the laws of this state.



Section 11-43A-75 - Mayor and council members to continue in office until expiration of terms.

The mayor and council members, and all officers of the council, who are holding office on the date of the preclearance by the United States Department of Justice of the ordinance referenced in Section 11-43A-70 shall continue in office until the expiration of their current terms, but they shall be subject to and governed by the council-manager form of government under this article unless the effective date of such form of government is deferred under Section 11-43A-71(ii) hereinabove, in which event they shall be subject to and governed by the previously existing form of government until the expiration of said terms.



Section 11-43A-76 - Composition of council; municipal elections.

The council shall consist of seven council members who shall be elected by single-member districts. There shall be one mayor, and he shall be elected at large. An election for mayor and members of the council shall be held at the next regularly scheduled municipal election after the adoption of this article, and the officials elected shall take office upon the expiration of the present officials' terms of office. Regular municipal elections shall be held quadrennially thereafter under the same rules and regulations and in the same manner as provided by law. The expense of such election shall be paid by the municipality and shall be governed by the applicable general municipal election laws.



Section 11-43A-77 - Population of districts; designation and boundaries specifically described; municipalities having seven council districts prior to effective date.

The seven council districts shall have, as nearly as is reasonable, the same population according to the last federal decennial census. The designation and boundaries of the districts shall be specifically described and set forth. With respect to municipalities already having seven council districts prior to the effective date of the council-manager form of government under this article, such municipalities shall continue after such effective date to have the same seven districts with the same boundaries, and any ordinance or ordinances creating such districts shall continue in full force and effect unless and until changed or repealed by the council.



Section 11-43A-78 - Election of municipal officers; qualifications and eligibility of candidates; runoff election; term of office.

With respect to municipal elections, each candidate shall announce that he is to become a candidate for either mayor or for councilman of District 1, 2, 3, 4, 5, 6 or 7. A candidate may not run for both mayor and councilman in the same election. A candidate for mayor shall have resided in the municipality for a period of at least ninety days immediately preceding the date of regular election, and, if elected, shall continue to reside therein so long as he remains mayor. A candidate for councilman shall have resided within the district from which he seeks election for a period of at least ninety days immediately preceding the date of the regular election, and, if elected, shall continue to reside therein so long as he remains a councilman. Each voter in the election may cast one vote for a candidate for mayor and one vote for a candidate for councilman from the district in which the voter resides. Any candidate receiving a majority of the total votes cast for mayor or a majority of the total votes cast for councilman from any particular district shall be elected. In the event that no candidate receives a majority, then there shall be a runoff election for any such office to be held in a manner prescribed by the applicable general municipal election laws. The mayor and councilmen elected shall hold office for terms of four years each and shall serve until their respective successors have been elected and qualified. The mayor and councilmen may succeed themselves in office.



Section 11-43A-79 - Compensation for mayor and councilmen.

The mayor and councilmen shall receive as compensation for their services the respective sums established by the council by ordinance at least six months prior to the date of their election.



Section 11-43A-80 - Procedure for becoming candidate.

Any person desiring to become a candidate at any election for the office of mayor or councilman may become a candidate by filing a statement of candidacy as required and authorized by the applicable general municipal election laws. The candidate shall state the office to which he seeks election, and, in addition to the residency qualifications required by this article, shall have the qualifications prescribed by the applicable general municipal election laws.



Section 11-43A-81 - Election ballots.

At every such election all ballots to be used by the voters shall be printed and prepared by the municipality and shall contain the names of all candidates seeking election to the office of mayor and to the office of councilman for each of the seven council districts. The ballot shall conform, as nearly as can be, to the ballot prescribed in the applicable general municipal election laws, and the election shall be conducted as nearly as can be as prescribed by such laws.



Section 11-43A-82 - Duties, powers, and rights of mayor.

The mayor shall preside at the meetings of the council and shall be recognized as the head of the municipal government for all ceremonial purposes. The mayor shall have the power to veto all ordinances and resolutions of a general and permanent nature, but shall otherwise have no vote on the council. An affirmative vote of five out of seven council members shall be required to override the veto of the mayor. The mayor shall have the right to bring any matter relating to the municipality to the council for discussion and debate, and the mayor shall have the right to enter into discussion and debate of all matters brought before the council and shall be notified of all meetings of the council.

The mayor shall have the power to appoint members of boards, authorities and commissions only to the extent that such power is otherwise provided mayors in general by law. However, the mayor shall also have the power to appoint himself or, alternatively, one member to any ad hoc committee created or established by the council other than a standing committee consisting only of members of the council.



Section 11-43A-83 - Powers of council; president and president pro tem.

The council shall be the governing body of the municipality and shall exercise all legislative functions of the municipality. All powers of the municipality, including all powers vested by this article, by the constitution and by the general and local laws of this state, and the determination of all matters of policy, shall be vested in the council. Without limitation of the foregoing, the council shall have the power to appoint and remove the city manager, to establish other administrative departments of the municipality and to promulgate rules and regulations for the operation of such departments. The council shall have the power to override any veto of the mayor relating to ordinances and resolutions of a general and permanent nature by an affirmative vote of five of the seven members.

The council shall have the power to appoint members of boards, authorities and commissions to the extent otherwise provided municipal governing bodies in general by law. The council shall also have general powers of appointment for the municipality to the extent that such powers do not conflict with any existing general or local laws of this state or this article. Subject to the mayor's power of appointment set forth in Section 11-43A-82, the council shall appoint the members of all standing and ad hoc committees created or established by the council.

At the first regular council meeting following each municipal election, the council shall elect, by majority vote of the council, its president and president pro tem. In the event of the mayor's absence from any meeting of the council, the president shall preside over the meeting. In the event of the mayor's and the president's absence from any meeting of the council, the president pro tem shall preside over the meeting. The president and president pro tem shall be full voting members of the council.



Section 11-43A-84 - Appointment of city manager; temporary acting city manager; term of city manager; removal; actions by council or its members prohibited or restricted.

(a) The council, by a majority vote of the whole qualified membership of the council, shall appoint a city manager who shall be an officer of the city and shall have the powers to perform the duties provided in this article. No councilman shall receive such appointment during the term for which he shall have been elected nor within one year after expiration of his term. Any civil service act which may be applicable to the municipality shall not apply to the appointment or removal of the city manager.

(b) A temporary acting city manager may be designated by the council to serve for not more than four months in the following events, but only in these events: (1) When the first council takes office after adoption of this article; or (2) following the removal of any permanent city manager.

(c) Such temporary acting city manager shall perform the duties and assume the obligations of the office of city manager and may be removed by the council at any time. If the council shall permit the temporary acting manager to serve for longer than four months, he shall become the permanent city manager.

(d) The council shall appoint the city manager for an indefinite term, and the council may remove him at any time by a majority vote of the whole qualified membership of the council.

(e) Neither the council nor any of its members shall direct or request the appointment of any person to or his removal from office by the city manager, nor shall they take part in any manner in the appointment or removal of officers and employees in administrative service to the city. Except for the purpose of inquiry, the mayor and the members of the council shall deal with the administrative services and employees only through the city manager, and neither the mayor nor any member of the council shall give orders to any subordinates of the city manager, either publicly or privately. Any mayor or member of the council violating the provisions of this section, or voting for a resolution or ordinance in violation of this section, shall be guilty of a Class C misdemeanor. Upon conviction of a second violation of this section, the person so convicted shall forfeit his office.



Section 11-43A-85 - Qualifications of city manager; duties and powers; designation or appointment of administrative officer to perform duties of manager during temporary absence or disability.

(a) The city manager shall be chosen by the council solely on the basis of his executive and administrative qualifications with special reference to his actual experience in, or his knowledge of, accepted practice with respect to the duties of his office as hereinafter set forth. At the time of appointment, the city manager may but need not be a resident of the municipality or state, but within 90 days of the beginning of employment, he shall become a resident and shall continue to reside within the municipality during his employment.

(b) The city manager shall be the head of the administrative branch of the municipal government. He shall be responsible to the council for the proper administration of all affairs of the municipality and, subject to the provisions of any civil service or merit system law applicable to such municipality and except as otherwise provided herein, he shall have power and shall be required to:

(1) Enforce all laws and ordinances;

(2) Appoint and, when necessary, remove all officers and employees of the municipality, except as otherwise provided by this article and except as he may authorize the head of a department or office to appoint and remove subordinates in such department or office; provided that he shall not appoint or remove the officers, employees, or members of:

a. Any library board of the municipality;

b. Any park, recreation, fair, or exhibit board of the municipality;

c. Any utilities board of the municipality, including, without limitation, electric, gas, sewer, and water boards or agencies;

d. Any school board of the municipality;

e. Any hospital board of the municipality;

f. Any airport board of the municipality;

g. Any housing authority or public building authority of the municipality;

h. Any plumbers board or electricians board of the municipality;

i. Any planning board or commission of the municipality;

j. Any zoning board or commission of the municipality;

k. Any medical clinic board of the municipality;

l. Any board of adjustment of the municipality; or

m. Any industrial development board of the municipality;

(3) Exercise administrative supervision and control over all officers, employees, offices, departments, boards, and agencies created by this article or hereafter created by the council, except for those enumerated in paragraphs a. to m. of subdivision (2), inclusive, set out above in this section and except those otherwise given independent status by law, and subject to any civil service or merit system law in effect in such municipality;

(4) Keep the council fully advised as to the financial conditions and needs of the municipality; to prepare and submit a budget proposal annually to the council and be responsible for its administration after its adoption; to prepare and submit, as of the end of the fiscal year, a complete report on the financial and administrative activities of the municipality for such year;

(5) Recommend to the council such actions as he may deem desirable;

(6) Prepare and submit to the council such reports as may be required of him; and

(7) Perform such other duties as may be prescribed by this article or required of him by ordinance or by resolution of the council not inconsistent with this article.

(c) To perform his duties during his temporary absence or temporary disability, the manager may designate by letter filed with the city clerk a qualified administrative officer of the municipality. In the event of failure of the manager to make such designation, the council may by resolution appoint a qualified administrative officer of the municipality to perform the duties of the manager until he shall return or his disability shall cease.



Section 11-43A-86 - Clerk of municipality; when subject to civil service or merit system; duties.

If the clerk of any municipality which adopts the council-manager form of government under this article holds office subject to any civil service law or merit system, such clerk shall continue to be the clerk under the council-manager form of government hereunder, and his successor shall be selected and hold office subject to the provisions of such civil service law or merit system. If the clerk of any municipality which adopts the council-manager form of government under this article does not hold office subject to any civil service law or merit system, the council shall elect the clerk by a majority vote of the whole qualified membership of the council. The clerk shall give notice of the meetings of the council and shall keep the journal of its proceedings, which shall be authenticated by his signature. He shall record in full in said journal all ordinances, resolutions and minutes of all meetings of the council. He shall perform such other duties as shall be required by this article, by legal ordinance or by the general laws of Alabama upon clerks and as to which other provisions are not made in this article. The clerk shall keep the journal open for public inspection at all reasonable times.



Section 11-43A-87 - Times for meeting of council; open to public.

The council shall meet regularly at such times as may be prescribed by its rules, but not less frequently than twice each month. All meetings of the council shall be open to the public to the extent required by law.



Section 11-43A-88 - Council to be judge of election and members' qualifications; investigation; judicial review.

The council shall be the judge of the election and qualifications of its members and, for the purpose of investigating such election and qualifications, shall have the power to subpoena witnesses and to require the production of records, but the decision of the council in any such case shall be subject to review by a court of competent jurisdiction.



Section 11-43A-89 - Rules of council.

The council shall determine its own rules and order of business, and such rules shall be established by ordinance.



Section 11-43A-90 - Regular public meetings of council; adjourned, called, special, or other meetings; quorum; when vote of majority of quorum sufficient; when vote of majority of council required; procedure; record of proceedings; journal; unanimous consent for passage of certain ordinances at meeting where introduced; publication of ordinances.

The council shall hold regular public meetings as may be prescribed by its own rules, provided that a regular hour and day shall be fixed by the order of the council and publicly announced. It may also hold adjourned, called, special or other meetings as the business of the municipality may require. A majority of the whole qualified membership of the council shall constitute a quorum for the transaction of any and all business of the council. Except as otherwise provided herein, the affirmative vote of a majority of the quorum shall be necessary and sufficient for the passage of any resolution, rule or ordinance or the transaction of any business of any sort by the said council or the exercise of any of the powers conferred upon it by the terms of this article, but no resolution or ordinance of a general and permanent nature and no ordinance granting a franchise shall be adopted but by a vote of a majority of the whole qualified membership of the council. No resolution or ordinance granting a franchise, appropriating any money for any purpose, providing for public improvements, providing for regulation concerning the public health or otherwise of a general and permanent nature shall be enacted except at a regular public meeting of the council or an adjournment meeting thereof. Unless the council's rules of procedure theretofore adopted provide otherwise, every ordinance introduced shall be in writing and read in full before any vote thereon shall be taken and the yeas and nays shall be recorded. A record of the proceedings of every meeting of the council shall be taken and prepared by the clerk and the record of the proceedings of the meeting shall, when approved by the council, be signed by the presiding official and the clerk and entered in the journal. The journal shall be kept available for inspection by all persons at all reasonable times. No ordinance or resolution of a general and permanent nature shall be adopted by the council at the same meeting at which it is introduced unless unanimous consent of those present is given for the immediate consideration of such ordinance or resolution, with such consent to be shown by a vote taken by yeas and nays and the names of the members voting shall be entered upon the minutes of said meeting. Publication of ordinances shall be as provided in Section 11-45-8.



Section 11-43A-91 - Thirty-day delay in effect of ordinances granting franchises, etc.; publication at expense of grantee.

No ordinance granting to any person, firm or corporation any franchise, lease or right to use the streets, public highways, thoroughfares or public property of the municipality shall take effect or be enforced until 30 days after final enactment of same by the council and publication of said ordinance as provided by law, which publication shall be made at the expense of the person, firm or corporation applying for said grant.



Section 11-43A-92 - Codification and revision of ordinances and resolutions.

The council may provide for the codification of its ordinances and permanent resolutions and any revisions thereof.



Section 11-43A-93 - Monthly statement and summary; annual examination of books and accounts; publication of results.

The city manager shall each month make available to the council a detailed statement of all receipts and expenses of the municipality, and the council shall make available to the city manager a summary of its proceedings during the preceding month and at the end of each year. At the end of each fiscal year, the council shall cause a full and complete examination of all books and accounts of the municipality to be made by a qualified public accountant and shall cause the results of such examination to be published in pamphlet form, copies of which shall be placed in the office of the city manager, the office of clerk and in the public library to be open for inspection by all persons.



Section 11-43A-94 - Fiscal, budget, and accounting year; submission and adoption of budget; changes in budget.

(a) The fiscal year of the municipality shall begin on the first day of each October in each year and shall end on the last day of September. Such fiscal year shall also constitute the budget and accounting year. As used in this article, the term "budget year" shall mean the fiscal year for which any particular budget is adopted and in which it is administered.

(b) The city manager, at least 45 days prior to the beginning of each budget year, shall submit to the council a budget proposal with explanations. The council shall adopt a budget, by ordinance, prior to the beginning of each fiscal year. The budget so adopted shall be a public record and shall be available for inspection by the general public. Any changes in the budget during the course of the budget year shall be made by ordinance.



Section 11-43A-95 - Municipal treasurer; establishment of office and assignment of duties; election; assignment of duties for city clerk as clerk-treasurer.

(a) The council may establish, by ordinance, the office of municipal treasurer and shall assign to such office the duties and responsibilities which it deems necessary. The treasurer shall be the custodian of the funds of the municipality, shall keep an accurate record of the funds of the several departments and shall keep books accurately reflecting the financial condition of the municipality. The appointment of a person as treasurer shall require a majority vote of the whole qualified membership of the council.

(b) The duties of the treasurer may, by ordinance, be assigned to the city clerk and if such duties are assigned, such officer shall be known as the clerk-treasurer of the municipality.



Section 11-43A-96 - Payment and deposit of municipal funds.

The council shall prescribe, by ordinance, the method of paying out funds of the municipality. Checks and warrants shall be signed by at least two officers of the municipality who shall be designated by the council by ordinance. All funds of the municipality shall be deposited in such depositories as may be designated by resolution of the council.



Section 11-43A-97 - Reapportionment of council districts; filing of recommended plan with council; redistricting ordinances; effect on incumbent.

Whenever there shall be a change in the population of any of the council districts according to the federal decennial census of population published following the last federal decennial census of population preceding the adoption of this article, or by virtue of a substantial change in the corporate limits, there shall be a reapportionment of the council districts in the manner hereinafter provided:

(1) The manager shall within six months after the publication of each federal decennial census of population for the municipality, following the last federal decennial census of population preceding the adoption of this article, or within six months after any substantial change in the corporate limits of the municipality, file with the council a report containing a recommended plan for reapportionment of the council district boundaries to comply with the following specifications:

a. Each district shall be formed of contiguous and, to the extent reasonably possible, compact territory, and its boundary lines shall be the center lines of streets or other well-defined boundaries; and

b. Each district shall contain as nearly as is possible the same population;

(2) The council shall enact a redistricting ordinance within six months after receiving such report. If the council fails to enact the redistricting ordinance within the said six months, the redistricting plan submitted by the manager shall become effective without enactment by the council, as if it were a duly enacted ordinance;

(3) Such redistricting ordinance shall not apply nor be effective until the next regularly scheduled municipal election thereafter as provided by state law. No incumbent councilman shall be deprived of his unexpired term of office because of such redistricting.



Section 11-43A-98 - Effect of article on rights and privileges of officers, employees, departments, boards, etc.

Nothing in this article, except as may otherwise be specifically provided herein, shall affect or impair the rights and privileges of the officers and employees of the municipality, or any department, board or agency thereof, as those rights and privileges relate to, among other things, matters of personnel, appointment, rank, grade, tenure of office, promotion, removal, pension rights, retirement rights and civil rights.



Section 11-43A-99 - Continuation in office of persons holding administrative office until different provision made; transfer of powers and duties of abolished offices.

All persons holding any administrative office on the date that the council-manager form of government under this article is made effective shall continue in office and in the performance of their respective duties until different provision shall be made for the performance of such duties or until the discontinuance of such office. The powers conferred and the duties imposed upon any office, department, board or agency of the municipality by the laws of the state shall, if such office, department, board or agency be abolished by this article or under its authority, be thereafter exercised and discharged by the office, department, board or agency designated by the council unless otherwise provided herein or by law.



Section 11-43A-100 - Continuation in office of persons in civil service or merit system.

Any person holding an office or position in the civil service of the municipality under any civil service law or merit system applicable to the municipality when the council-manager form of government under this article shall be made effective shall continue to hold such office in the civil service of the municipality under such form of government and with the same status, rights and privileges and subject to the same conditions under the applicable civil service law or merit system.



Section 11-43A-101 - Transfer of records, property, and equipment when duties and powers of office, department, etc., reassigned.

If the powers and duties of any office, department, board or agency of the municipality are by this article assigned to another office, department, board or agency, then all records, property and equipment relating exclusively thereto shall be transferred and delivered to the office, department, board or agency to which such powers and duties are so assigned.



Section 11-43A-102 - Continuation of offices, departments, etc., until otherwise provided.

Any office, department, board or agency provided for in this article with a name or with powers and duties which are the same or substantially the same as those of any office, department, board or agency heretofore existing shall continue to exercise its powers and duties, unless and until otherwise provided. Any provision of law, rule, regulation, contract, grant or other right relating to any such formerly existing office, department, board or agency shall, so far as not inconsistent with the provisions of this article, apply to any office, department, board or agency provided for herein.



Section 11-43A-103 - Continuation of contracts; completion of public improvements.

All contracts and other obligations entered into by the municipality, or for its benefit, prior to the adoption by the municipality of the council-manager form of government under this article shall continue in full force and effect. Public improvements for which legislative steps have been taken under laws existing at the time the council-manager form of government under this article is made effective shall be carried to completion in accordance with the provisions of such existing laws.



Section 11-43A-104 - Effect of article on pending litigation.

No action or proceeding, civil or criminal, pending at the time of the adoption of the council-manager form of government under this article, brought by or against the municipality or any office, department, board or agency thereof, shall be affected or abated by the adoption of the council-manager form of government under this article or by anything herein contained in this article.



Section 11-43A-105 - Continuation of laws relating to boards, authorities, agencies, etc., with independent status until otherwise provided.

All laws relating to any school board, library board, hospital board, airport board, housing authority, plumbers or electricians board, planning board or commission, zoning board, board of adjustment, park or recreation board, industrial development board, medical clinic board, utilities board, or any municipally-owned service enterprise, including, without limitation, electric, gas, sewer, and water boards or agencies, and to any board, authority, or agency having independent status, which may apply at the time the council-manager form of government under this article is made effective, shall continue in full force and effect and without interruption or change as to the establishment or conduct of any such authority, board, or agency, unless and until otherwise provided by law.



Section 11-43A-106 - Continuation of ordinances and resolutions unless and until changed or repealed.

All ordinances and resolutions of the municipality in effect at the time of the adoption of the council-manager form of government under this article shall continue in effect unless and until changed or repealed by the council.



Section 11-43A-107 - Discrimination prohibited.

No person shall be appointed to or removed from, or in any way favored or discriminated against with respect to, any municipal position or appointed municipal administrative office because of race, sex, political or religious opinions or affiliations.



Section 11-43A-108 - Right of city manager, directors of departments, etc., to attend council meetings and take part in discussions; city manager to be notified of all council meetings.

The city manager, the directors of all departments and such other officers of the municipality as may be designated by the council shall be entitled to attend meetings of the council, but they shall have no vote thereon. The city manager shall have the right to take part in the discussions of all matters coming before the council, and the directors and other officers shall be entitled to take part in all discussions of the council relating to their respective offices, departments, boards or agencies. The city manager shall be notified of all council meetings.



Section 11-43A-109 - Right of council, city manager, and designees to investigate municipal affairs, etc.

The council and the city manager, or any person or committee authorized by either of them, shall have the power to inquire into the conduct of any office, department, board, commission, agency or officer of the municipality. Either of them may make investigations of municipal affairs and may compel the production of books, papers and other evidence for that purpose.



Section 11-43A-110 - Limits on contracts involving money payments; requirements for validity.

No contract involving the payment of money out of the appropriation of more than one year shall be made for a period of more than five years, nor shall any such contract be valid unless made or approved by ordinance and signed in the name of the municipality by the mayor and countersigned by the city manager.



Section 11-43A-111 - Bond of city manager and other officers and employees.

The city manager, and other officers or employees whom the council may by ordinance require, shall give bond in such amount, for such matters and with such surety as may be approved by the council. The premiums on such bonds shall be paid by the municipality.



Section 11-43A-112 - Oath or affirmation of mayor, councilmen, officers, and employees.

The mayor and every councilman, officer and employee of the municipality shall, before entering upon the duties of his office, take and subscribe to the following oath or affirmation, to be filed and kept in the office of the clerk:

"I solemnly swear (or affirm) that I am eligible for the office of _______ and will execute the duties of same according to the best of my ability, and that I will support the constitutions and will obey the laws of the United States and of the State of Alabama; that I will, in all respects, observe the provisions of the ordinances of the City of _______ and will faithfully discharge the duties of the office of _______."



Section 11-43A-113 - Referendum to determine form of government.

Between October 1, 1991, and March 31, 1992, any municipality adopting the council-manager form of government under this article, regardless of which effective date is chosen in the ordinance referenced in Section 11-43A-70, shall conduct a referendum for the purpose of determining whether after the first Monday in October following the next regularly scheduled municipal election, the municipality shall operate under the council-manager form of government as prescribed herein or, in the alternative, under the mayor-council form of government as set forth in Section 11-43-1 et seq. The council shall give advance notice of the time and purpose of such referendum by publication once each week for four consecutive weeks in a newspaper of general circulation in the municipality. All qualified electors of the municipality may participate in said referendum and the questions to be decided shall be plainly printed upon the ballot. The referendum shall be conducted, the expenses paid, the votes canvassed and the results declared in the same manner as provided by the applicable general municipal election laws, unless otherwise provided herein. The form of government for which the majority of votes are cast shall thereafter be adopted by the municipality as its form of government at the time and in the manner prescribed herein. Within five days of the declaration of the referendum results, the city clerk shall transmit to the Governor, to the Secretary of State and to the judge of probate of the county in which the municipality is located, a certificate setting forth such results.



Section 11-43A-114 - Referendum ballots.

At such referendum, the proposition to be submitted shall be printed in plain prominent type on ballots separate and distinct from ballots used for any other office or question and shall read as follows:

"Check one of the following:

(1) The City of _______ shall adopt and operate under the council-manager form of government pursuant to the 'Council-Manager Act of 1991.'

Yes ( ).

(2) The City of _______ shall adopt and operate under the mayor-council form of government pursuant to Section 11-43-1 et seq.

Yes ( )."

The voter shall mark his ballot with a cross mark (X) after the proposition which expresses his choice. If voting machines are used at any voting place in such election, the above propositions may, at the discretion of the election commission or other body or official having charge of the conduct of municipal elections, be submitted as separate propositions on voting machines so used.



Section 11-43A-115 - Adoption of form of government by majority of votes.

If the majority of votes are in favor of the council-manager form of government, then the council-manager form of government under this article shall, without further action, be adopted (or continued, if then currently in effect) by the municipality on the first Monday in October following the next regularly scheduled municipal election. If the majority of votes are in favor of the mayor-council form of government, then the mayor-council form of government as prescribed in Section 11-43-1 et seq., shall, without further action, be adopted by the municipality on the first Monday in October following the next regularly scheduled municipal election, and this article shall no longer apply. If the mayor-council form of government is so adopted, then municipalities having a council elected from seven single-member districts shall continue to have seven districts with the same boundaries. Under such circumstances, there shall be no need for such municipality to adopt a separate ordinance as contemplated by Section 11-43-63.



Section 11-43A-116 - Effect of article on existing laws.

All laws and parts of laws, general, local or special, relating to or affecting such municipality, its powers, functions, duties, corporate limits or property, which are in force when this article shall take effect are hereby continued in effect; but all laws and parts of laws relating to the powers, functions and duties under any prior form of government shall be superseded to the extent that the same apply to any municipality electing to come within the provisions of this article and are inconsistent with the provisions of this article.









Chapter 43B - MAYOR-COUNCIL FORM OF GOVERNMENT IN CLASS 4 MUNICIPALITIES.

Section 11-43B-1 - Authority to adopt mayor-council form of government.

Within three months of the approval of this chapter the governing body of a Class 4 municipality by a majority vote of the members of that governing body may adopt an ordinance adopting the mayor-council form of government pursuant to the terms and conditions of this chapter.



Section 11-43B-2 - Election date; when mayor-council form of government deemed adopted.

An election for mayor and members of the city council shall be held on the second Tuesday in July, 1986, with a runoff, if necessary, on the third Tuesday next thereafter. Upon the qualification and assumption of office of the council and mayor on the first Monday in October, 1986, the municipality shall be deemed to have adopted the form of government as herein provided. The municipality shall thereafter be governed by the form of government provided under this chapter.



Section 11-43B-3 - Terms of office.

The mayor and council members elected hereunder shall serve four-year terms with the first election being held as herein provided in section 11-43B-2 and every four years thereafter.



Section 11-43B-4 - Conduct of elections; residency requirements; qualifying fee; statement of campaign expenses and contributions.

The initial elections provided for herein, and all subsequent elections, shall be conducted, the vote canvassed, the results declared, and those elected assume the duties of their offices in the same manner as provided by the general law of the state pertaining to municipal elections for mayor-council forms of government, except as otherwise provided by state statute. The mayor shall be elected by the whole of the electors of the city and shall have been a resident of the city for at least 90 days prior to his or her election. Council members shall be elected by the electors of the district which they represent, and shall have been residents of the district which they represent for at least 90 days prior to their election. Any person desiring to become a candidate for mayor or council member must, at the time of filing a statement of candidacy, pay to the city clerk the qualifying fee to be set by ordinance. If any person desiring to become a candidate for mayor or council member is financially unable to pay the filing fee, then that person shall be exempted from the fee upon filing with the city clerk verified statements from three city electors that said candidate is indigent and not financially capable of paying the fee. Within 30 days after the election, every candidate shall file with the city clerk a sworn statement of all election campaign expenses and of each person, firm, or corporation which has contributed funds, itemized for all expenditures and contributions of $100.00 or more.



Section 11-43B-5 - Salary and expenses of mayor and council members; participation in hospitalization, medical care, and insurance programs.

In addition to any salary set by ordinance, the mayor and council members shall receive their actual and necessary expenses as approved by a majority of the council incurred in the performance of their duties, but they shall not receive a fixed expense allowance. The mayor and council members shall be entitled to participate in the municipality's hospitalization, medical care, and insurance programs to the same extent as other employees.



Section 11-43B-6 - Holding of other public office during term as council member; holding of compensated appointive office by former council member or mayor.

Except where clearly authorized by law, no council member shall hold any other public office or be employed by the city during the term for which the member was elected to the council. No former council member or mayor shall hold any compensated appointive city office or employment until one year after the expiration of the term for which the person was elected or appointed.



Section 11-43B-7 - Council not to direct appointment or removal of any person from office; appointment of civil service employees; limits on supervision of employees by council.

Neither the council nor any of its members shall direct or request the mayor or any employee of the city to appoint or remove any person from office or position, or in any manner take part in the appointment or removal of employees in the service of the city; but the council may express its views and freely and fully discuss with the mayor anything pertaining to the work of any employee. Employees of the city subject to civil service appointment shall be appointed pursuant to the applicable law, rule, and regulation, and in the event that such law, rule, or regulation should allow a selection by the city from among qualified candidates, such selection shall be made by the mayor. Except for the purpose of investigation or inquiry, neither the council nor any of its members shall either publicly or privately supervise, order, or give directions to any employee of the city, but shall deal with the administrative service only through the mayor. The provisions of this section shall not apply to the election or appointment of any person who is not an employee of the city to any board or agency funded or supported in whole or in part by the city.



Section 11-43B-8 - Government known as mayor-council form of government; powers vested in council; agenda of meetings; exercise of powers; quorum.

The government of any such city operating under this chapter shall be known as the mayor-council form of government. Pursuant to the provisions and limitations of this chapter and subject to the limitations imposed by the Constitution and laws of Alabama, all powers of the city shall be vested in the council. The council is the sole authority to set the agenda for any of its meetings. All powers of the city shall be exercised in the manner prescribed by this chapter or, if the manner is not prescribed herein, in the manner prescribed by law or ordinance. A majority of the council members shall constitute a quorum for the transaction of any business of the council.



Section 11-43B-9 - Statement of receipts and expenses; audit of books and accounts; publication of audit; submission of audit to mayor.

The mayor shall, from time to time, prepare a detailed statement of all receipts and expenses of the city. At the end of each fiscal year the council shall cause the books and accounts of the city to be audited by a reputable, disinterested certified public accountant. The same accountant shall not conduct the audit for more than three consecutive fiscal years. A true summary of the annual audit report shall be published once in a newspaper of general circulation in the city. The audit report shall be submitted by the mayor to the council at its first meeting after the completion of such report.



Section 11-43B-10 - Budget, appropriations, and expenditures.

The mayor shall annually prepare and submit a proposed budget to the council. After public hearing the council shall adopt an ordinance providing the municipal budget. Adoption of the budget shall constitute appropriation of the amounts specified therein from the funds indicated. If the council fails to adopt a budget for the ensuing fiscal year by the first day of the fiscal year, the amounts appropriated for the preceding year shall be deemed to be appropriated for the ensuing year on a month-to-month basis until such time as the council adopts a budget. Every general fund appropriation shall lapse at the close of the fiscal year to the extent that it has not been expended or encumbered, except that an appropriation for a capital expenditure shall not lapse until the purpose for which it was made is accomplished or abandoned or until three years pass without any disbursement from or encumbrance of the appropriation. Any appropriation may be decreased or increased by ordinance amending the budget. Part or all of an unencumbered balance may be transferred by the mayor within an appropriation. No expenditure may be made unless the finance director or other designee of the mayor first certifies that there is a sufficient unencumbered balance in the appropriate allotment or appropriation. If the mayor shall disapprove of the budget adopted by the council, within 10 days of the time of its passage by the council he shall return the same to the clerk with written objections and the clerk shall bring this to the next meeting of the council. A majority vote of the total membership of the council shall be necessary to override any veto of the budget by the mayor.



Section 11-43B-11 - President of council; president pro tempore appointed upon failure or refusal to act.

The council shall elect from its members a president of the council. In the event of a failure or refusal of the president of the council to act, the council may appoint one of its members to act as president pro tempore with like effect, and this appointment shall be entered in the minutes of the council.



Section 11-43B-12 - Vacancies in offices of mayor, president of council, and councilman.

In the event of a vacancy, from any cause, in the office of mayor, the council shall appoint a person to succeed to the office of mayor for the unexpired term. In the event of a vacancy in the office of the president of the council, the office shall be filled from the membership of the council. In the event of a vacancy, from any cause, in the office of councilman, the council shall appoint a person from the district in which such vacancy occurs to succeed to the office of councilman for the unexpired term.



Section 11-43B-13 - Franchise or lease of right to use streets or public property.

No ordinance granting to any person, firm, or corporation of any franchise or lease of right to use the streets, public highways, thoroughfares or public property of the city shall take effect and be enforced until 30 days after final enactment of same by the council and publication of said ordinance as required by law. The publication shall be made at the expense of the person, firm, or corporation applying for said grant.



Section 11-43B-14 - Initial territorial limits.

The initial territorial limits of any municipality which adopts the mayor-council form of government as provided by this chapter shall be the same as under its former organization.



Section 11-43B-15 - Number of council members; boundaries of districts.

The council shall be composed of seven members. The boundaries of the districts shall be established by ordinance adopted at least six months prior to the next regular municipal election.



Section 11-43B-16 - Redistricting of boundaries after publication of census or change in corporate limits.

After the publication of a federal census of population or a substantial change in the corporate limits, if any council district contains a population which is 10 percent more or less than the total population of the city divided by the number of council districts, then the council shall redistrict the boundaries in the following manner:

(1) Within six months after the publication of such a census or after such a change in the corporate limits, the mayor shall file with the council a report recommending a plan for redistricting of the boundaries in accordance with the following standards:

a. Each district shall be formed of contiguous and, to the extent reasonably possible, compact territory, and its boundary lines shall be the center lines of streets or other well-defined boundaries;

b. Each district shall contain as nearly as possible the same population, but shall not vary by more than five percent from the average.

(2) The council shall enact a redistricting ordinance within six months after receiving such report. If the council fails to enact a redistricting ordinance within that period, the redistricting plan submitted by the mayor shall automatically become effective, without any action by the council, as if it were a duly adopted ordinance.

(3) No redistricting ordinance shall apply to any election held within six months after it becomes effective. No new district boundary shall become effective until the next regular municipal election. No term of an incumbent member of the council shall be shortened because of any redistricting.



Section 11-43B-17 - Creation of departments, etc., by ordinance; discontinuance of functions assigned by law.

By ordinance, the council may establish city departments, boards, offices, or agencies and may prescribe the functions thereof, except that no function assigned by law to a particular department, board, office, or agency may be discontinued unless this chapter specifically so provides.



Section 11-43B-18 - Limit on duration of contracts; validity of contracts.

No contract involving the payment of money out of the budget of more than one fiscal year shall be made for a period of more than five years, nor shall any such contract be valid unless made and approved by the council and signed in the name of the municipality by the mayor.



Section 11-43B-19 - Effect of chapter on preexisting rights of officers and employees.

Nothing contained in this chapter, except as specifically provided, shall affect or impair the rights or privileges of officers or employees of the municipality or of any office, department, board, or agency existing at the time when this chapter shall take effect in the municipality, or any provision of law enforced at the time when the mayor-council form of government shall be adopted and not inconsistent with the provisions of this chapter in relation to the personnel, appointment, ranks, grades, tenure of office, promotion, removal, pension and retirement rights, civil rights, or any other rights or privileges of officers or employees of the municipality or any office, department, board, or agency thereof.



Section 11-43B-20 - Administrative offices continued; exercise of powers and duties of offices, etc., abolished by chapter.

All persons holding administrative office at the time the mayor-council form of government is adopted shall continue in office and in the performance of their duties until provisions shall have been made in accordance therewith for the performance of such duties or the discontinuance of such office. The powers conferred and the duties imposed upon any office, department, board, or agency of the municipality by the laws of the state shall, if such office, department, board, or agency be abolished by this chapter, or under its authority, be thereafter exercised and discharged by the office, department, board, or agency designated by the council unless otherwise provided herein.



Section 11-43B-21 - Transfer of powers and duties from existing offices to similar offices provided for in this chapter; applicability of laws relating to existing offices.

Any office, department, board, or agency provided for in this chapter with a name or with powers and duties the same or substantially the same as those of an office, department, board, or agency heretofore existing shall continue to exercise its powers and duties, until otherwise provided. Any provision in any law, rule, regulation, contract, grant, or other document relating to such a formerly existing office, department, board, or agency, shall, so far as not inconsistent with the provisions of this chapter, apply to such office, department, board, or agency provided for by this chapter.



Section 11-43B-22 - Continuance in office of persons under existing civil service system; chapter not to supersede existing civil service system.

Any person holding an office or position in the civil service of the municipality under any civil service or merit system applicable to the municipality when the mayor-council form of government shall be adopted shall continue to hold such office in the civil service of the municipality under the mayor-council form of government and with the same status, rights, and privileges and subject to the same conditions under such applicable civil service system. Where there is an existing civil service act, then that act shall remain in full force and effect and this chapter shall not supersede, modify, or repeal said civil service act.



Section 11-43B-23 - Interagency transfer of records, equipment, etc.

All records, property, and equipment whatsoever of any office, department, or agency or part thereof, all the powers and duties of which are assigned to any other office, department, or agency by this chapter, shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned. If part of the powers and duties of any office, department, or agency, or part thereof, are by this chapter assigned to another office, department, or agency, all records, property, and equipment relating exclusively thereto shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned.



Section 11-43B-24 - Continuance of contracts in effect.

All contracts entered into by the city, or for its benefit, prior to the adoption by such city of the mayor-council form of government, shall continue in full force and effect. Public improvements for which legislative steps have been taken under laws existing at the time of the adoption of the mayor-council form of government shall be carried to completion in accordance with the provisions of such existing laws.



Section 11-43B-25 - Pending legal actions and proceedings.

No action or proceeding, civil or criminal, pending at the time of the adoption of the mayor-council form of government, brought by or against the municipality or any office, department, board, or agency or officer or employee thereof shall be affected or abated by the adoption of the mayor-council form of government or by anything contained in this chapter.



Section 11-43B-26 - Pension, retirement, and relief fund laws continued in effect.

All laws and parts of laws relating to pension, retirement, and relief funds for any employees of the municipality, as the same may apply and be in effect with respect to the municipality at the time when it shall elect to be governed by the provisions of this chapter, shall continue in full force and effect, and without interruption or change as to any rights which have been acquired thereunder.



Section 11-43B-27 - Laws as to independent boards, authorities, and agencies continued in effect.

All laws relating to the school board, library board, hospital board, airport board, industrial development boards or authorities, housing authorities, medical clinic boards, plumbers or electricians boards or other technical boards, planning commission, board of adjustment, any municipally owned service enterprise, and any board, authority, agency, etc., given such independent status, as the same may apply and be in effect at the time when the municipality shall elect to be governed by the provisions of this chapter, shall continue in full force and effect and without interruption or change as to the establishment or conduct of any such authority, board, or agency until otherwise provided by law.



Section 11-43B-28 - Powers generally.

(a) The municipality shall have all powers granted to municipal corporations and to cities by the Constitution, code and laws of this state, together with all the implied powers necessary to carry out and execute all the powers granted, as well as any other powers and duties which may heretofore or hereafter be granted to such municipality and which are not inconsistent with this chapter.

(b) The city may acquire property within or without its corporate limits for any purpose, in fee simple or any lesser interest or estate, by purchase, gift, devise, lease, or condemnation, and may sell, lease, mortgage, hold, manage and control such property as the interest may require.

(c) Except as prohibited by the Constitution of this state or restricted by this chapter, the city shall and may exercise all municipal powers, functions, rights, privileges and immunities of every name and nature whatsoever.

(d) The enumeration of particular powers by this chapter shall not be deemed to be exclusive, and in addition to the powers enumerated herein or implied hereby, or appropriate to the exercise of such powers, it is intended that the city shall have and may exercise all powers which, under the Constitution of this state, it would be competent for this chapter to specifically enumerate.

(e) The city may exercise any of its powers or perform any of its functions and may participate in the financing thereof, jointly or in cooperation, by contract or otherwise, with any one or more states or civil divisions or agencies thereof, or of the United States or any agency thereof.

(f) All rights, powers and properties of every description which were vested in any city which adopts the mayor-council form of government as provided by this chapter shall vest in such city under this mayor-council form of government, unless in conflict with the provisions of this chapter.



Section 11-43B-28.1 - Increase in membership of city board of education and waterworks and sewer board.

In any Class 4 municipality which has adopted a mayor-council form of government pursuant to Chapter 43B (commencing with Section 11-43B-1) of Title 11, the membership of the city board of education and the waterworks and sewer board may be increased to seven members. The additional members shall be appointed in the same manner as the present members are appointed and shall serve the same term as set by law. The initial appointments for the additional positions shall serve for full terms.



Section 11-43B-29 - Ordinances and resolutions continued in effect; references to city commission, etc., deemed to refer to city council.

All ordinances and resolutions of the municipality in effect at the time of the adoption of the mayor-council form of government herein established shall continue in effect unless and until changed or repealed by the council. Whenever, in any ordinance, resolution, or law in effect at the time of the adoption of this mayor-council form of government, reference is made to a member of the governing body (by whatever name), the same shall be construed to refer to the mayor. Whenever in any ordinance, resolution, or law in effect at the time of the adoption of this mayor-council form of government, reference is made to the city commission, board of commissioners, the governing body, or like term, the same shall be construed to refer to the city council.



Section 11-43B-30 - Purchase of labor services, materials, etc., from elected officials or employees.

Notwithstanding any statute or law to the contrary, any Class 4 municipality which adopts this form of mayor-council government may legally purchase or lease from any of the elected officials or employees of such municipality any labor, services, work, materials, equipment, or supplies under the competitive bidding procedures established by Section 41-16-50 et seq., and such elected official or employee may legally sell same to the municipality under those procedures. The elected official or employee, if he or she proposes to bid, shall not participate in the decision-making process determining the need for or the purchase of such personal service or personal property, or in the determination of the successful bidder. The council shall affirmatively find that the elected official or employee, from whom the purchase is to be made, is the lowest responsible bidder as required by said procedure. It shall be the duty and responsibility of the city clerk to file a copy of any contract awarded to any elected official or employee with the State Ethics Commission. All awards shall be as a result of original bid takings. It is the intention of the Legislature by the adoption of this section to specifically remove any statutory or legal prohibitions against a Class 4 municipality, which has adopted the mayor-council form of government under this chapter, dealing with its elected officials and employees in the purchase of personal services or personal property. In the event an elected official or employee offers to sell or submit a bid to the municipality for the sale of personal property or a contract for furnishing personal services, the official or employee shall make full disclosure of his or her ownership or extent of ownership in the business organization with which he or she is associated. In the event the business organization is a partnership, the names and addresses and percentage of ownership of the partners shall be disclosed. In the event the business organization is a corporation, the names and addresses and percentage of ownership of all stockholders shall be disclosed. The disclosure required hereunder shall be made under oath in the original bid submission to the municipality and in any contract or agreement entered into with the municipality.

The procedures in the preceding paragraph shall be permitted only for the purchase of items for which competitive bidding is required by state law. Otherwise, no elected official or city employee shall be interested, directly or indirectly, in any contract for work or materials, or the profits thereof, or services to be furnished or performed for the city.



Section 11-43B-31 - Laws relating to city continued in effect; inconsistent laws as to exercise of powers and duties of other form of government; Chapter 44B of this title not repealed.

All laws and parts of laws, general, local, or special, relating to or affecting the city, its powers, functions, duties, and property, in force when this chapter shall take effect, are hereby continued in effect; but all such laws relating to the exercise of the powers, functions, and duties of the commission or some other form of government, shall be superseded to the extent that the same are inconsistent with the provisions of this chapter, and all laws or parts of laws which conflict with this chapter are hereby repealed. This chapter does not repeal Chapter 44B of this title, which provides a different form of mayor-council government for a Class 4 municipality.



Section 11-43B-32 - Violation of chapter.

Any person who willfully and intentionally violates a provision of this chapter shall upon conviction be guilty of a Class A misdemeanor and shall be punished as provided by the laws of the state of Alabama.






Chapter 43C - MAYOR-COUNCIL FORM OF GOVERNMENT IN CLASS 5 MUNICIPALITIES.

Section 11-43C-1 - Applicability of chapter.

This chapter shall apply to any Class 5 municipality in the State of Alabama.



Section 11-43C-2 - Special election as to adoption of mayor-council form of government.

After May 21, 1987, the mayor or chief executive officer of any city to which this chapter applies may call a special election to be held in 1987, for the purpose of determining whether such city shall adopt the mayor-council form of government, and shall give notice of the time and purpose of such election by publication once each week for four consecutive weeks in a newspaper published in said city or in the nearest larger city. All qualified electors of such city may participate in said election, as provided by this chapter, and such questions shall be plainly printed upon the ballot as provided in Section 11-43C-3. The election shall be conducted, the expenses paid, the votes canvassed, and the results declared in the same manner as is or may be provided by law in other city elections. The proposal for which the majority of the votes cast shall be "yes," or in favor of such proposition, shall thereby be adopted for such city, and the mayor or other chief executive officer shall transmit to the Governor, to the Secretary of State, and to the judge of probate of the county, a certificate stating that such proposition was adopted for such city.



Section 11-43C-3 - Form of ballot; marking of ballot; use of voting machines.

At such election the proposition to be submitted shall be printed in plain prominent type on ballots separate and distinct from ballots used for any other office or question and shall read as follows:

Check one of the following:

(1) Shall the Mayor-Council form of government, as provided by Act ______, be adopted for the City of ___________________ ?

Yes ___________; or No ___________.

The voter shall mark his ballot with a cross mark (X) after the proposition which expresses his choice. If voting machines are used at any voting place in such election, the above proposition may, at the discretion of the election commission or other body or official having charge of the conduct of municipal elections in such city, be submitted as a separate proposition on voting machines so used.



Section 11-43C-4 - Conduct of election; election expenses.

The election shall be held and conducted in accordance with the provisions of Title 11, except as herein otherwise specifically provided. The expenses of any and all elections provided for in this chapter shall be paid by the city.



Section 11-43C-5 - Provisions applicable if mayor-council form of government chosen.

If a majority of the qualified electors voting in the election provided herein vote in favor of a mayor-council form of government, the following provisions of this chapter shall be applicable.



Section 11-43C-6 - Election of mayor and council members; time of taking office; election expenses.

An election shall be held in 1988 at the regularly scheduled municipal election and the officials elected shall take office upon the expiration of the present official's term of office. Five council members to be elected by districts and a mayor to be elected at-large shall be elected and the expense thereof shall be paid by the municipality.



Section 11-43C-7 - Qualification of council candidates; votes cast by each voter; majority vote requirements; runoff elections; elections held quadrennially; when elected councilmen take office; term of office; councilman may succeed himself.

Council candidates shall qualify as provided by law and shall have the qualification and eligibility set forth herein. Each voter in the election may cast one vote for a candidate from his district, and one vote for a candidate for mayor. Any district councilman candidate receiving a majority of the total votes cast from the district in which he is a candidate shall be elected as a district councilman in his district. In the event that a district councilman candidate should fail to receive such a majority, then another election shall be held upon the same day of the week three weeks thereafter to be called and held in the same mode and manner and under the same rules and regulations. In the second election there shall be two candidates for each place upon the council to be filled in such runoff election and these candidates shall be the two who received the highest number of votes. The candidate or candidates for the council receiving the highest number of votes cast in the second election shall be elected, so that in the first and second elections five councilmen shall be elected. Regular municipal elections shall be held quadrennially thereafter under the same rules and regulations and in the same mode and manner as provided by law. The councilmen so elected shall take office upon the expiration of the terms of office of the present municipal officeholders. Each councilman shall hold office for four years, but shall serve until his successor shall have qualified. A councilman may succeed himself in office.



Section 11-43C-8 - Mayor - Majority vote requirements; runoff election.

The candidate for mayor receiving the largest number of votes for the office shall be elected thereto, provided such candidate receives a majority of all votes cast for such office. If at the first election no candidate received a majority of the votes cast for the office, then another election shall be held upon the same day of the week three weeks thereafter to be called and held in the same mode and manner and under the same rules and regulations. In the second election there shall be two candidates for the office of mayor; and these candidates shall be the two who received the highest number of votes for said office at the first election.



Section 11-43C-9 - Mayor - Elections held quadrennially; oath; may succeed himself.

The mayor shall qualify and take office in the manner herein prescribed. The regular election for mayor shall be held quadrennially thereafter under the same rules and regulations and in the same mode and manner herein provided. The mayor elected at such regular election shall qualify by making oath that he is eligible for said office and will execute the duties of same according to the best of his knowledge and ability. Said oath may be administered by any person authorized to administer an oath under the laws of Alabama. A mayor may succeed himself.



Section 11-43C-10 - City continued as municipal corporation.

When this mayor-council form of government becomes applicable to a city, said city shall continue as a municipal corporation, within the corporate limits as now established and as may hereafter be fixed in the manner prescribed by law, subject to all duties and obligations then pertaining to or incumbent upon it as a municipal corporation and shall continue to enjoy all the rights, immunities, powers, and franchises then enjoyed by it, as well as those that may thereafter or hereinafter be granted to it.



Section 11-43C-11 - Government known as "mayor-council form of government"; powers of city vested in council; manner in which powers exercised.

The municipal government of any such city proceeding under this chapter shall be known as the "mayor-council form of government." Pursuant to the provisions and limitations of this chapter and subject to the limitations imposed by the Constitution of Alabama and its laws, all powers of the city shall be vested in the council elected as herein provided and hereinafter referred to as "the council," which shall enact ordinances, adopt budgets and determine policies. All powers of the city shall be exercised in the manner prescribed by this chapter, or if the manner be not prescribed, then in such manner as may be prescribed by law or by ordinance.



Section 11-43C-12 - Powers of city generally.

The city shall have all the powers granted to municipal corporations and to cities by the Constitution and laws of this state, together with all the implied powers necessary to carry into execution all the powers granted, and the provisions of this chapter.



Section 11-43C-13 - Council to consist of five district council members; division of municipality into districts; changing district boundaries where population varies by over five percent.

The council shall include five members who shall be known and elected as district council members. Such district council members shall be elected from districts which shall be, as near as practicable, of equal population according to the last federal decennial census. The probate judge of the county in which any such municipality is located shall divide the municipality into five districts which shall be homogeneous in area and shall not vary in population by over five percent. The boundaries as established by the probate judge shall be certified to the governing body of the municipality and shall be used for the election of members of the city council in the 1988 municipal election and for all council elections thereafter. Should any district established in the municipality for the election of council members be found by the probate judge, based on any future federal census, to vary by over five percent in population from any of the other districts, then the probate judge shall change, alter, or rearrange the boundaries of said districts in such manner as to establish five districts which are homogeneous in area and have a population which does not vary by over five percent between said districts.



Section 11-43C-14 - District council members - Filing as candidate; qualifying fee.

Any person desiring to become a candidate in any election for the office of district council member may become such candidate by filing in the office of the city clerk, a statement in writing as required by the general municipal election laws. Said statement shall be accompanied by a qualifying fee in the amount of $125.00, which fee shall be paid into the general fund of the city.



Section 11-43C-15 - District council members - No primary elections; filing of pauper's oath or petition to become candidate.

No primary election shall be held for the nomination of candidates for the office of council member, and candidates shall be nominated only as provided herein. A person may also become a candidate for the office of council member by filing a verified pauper's oath with the city clerk, or by filing a verified petition containing an endorsement of candidacy by the signatures and addresses of 500 persons, each of whom is a registered voter residing in the city and within the district for which the individual intends to be a candidate for election to office, provided that no such signature may be obtained more than 12 months preceding the deadline for filing said statements.



Section 11-43C-16 - District council members - Oath of office.

Every person who shall be elected or appointed to fill a vacancy in the office of council member shall, upon assuming office, qualify by making oath that he is eligible for said office and will execute the duties of same according to the best of his knowledge and ability. Said oath may be administered by any person authorized to administer an oath under the laws of the state of Alabama.



Section 11-43C-17 - District council members - Qualifications; holding other offices; effect of conviction or loss of any qualification.

Councilmen shall be qualified electors of the city and, in the case of candidates for any district, they shall have been residents of the district which they represent for at least 90 days prior to their election, shall reside in the district during their terms of office, and shall have attained the age of 21 years. No councilman shall hold any other public office except that of notary public or member of the National Guard or naval or military reserve, and all shall have been residents of the city for at least one year prior to their election. If the councilman shall cease to possess any of these qualifications or shall be convicted of crime involving moral turpitude, his office shall immediately become vacant.



Section 11-43C-18 - District council members - Compensation; additional stipend for president of council.

Each council member shall receive as compensation for his services the sum of $50.00 for each meeting of the council attended, and $400.00 per month. Said salaries shall be payable in monthly installments at the end of each month. The president of the council shall receive an additional stipend not to exceed $100.00 per month. Subsequent to the term of office of the mayor and councilmen elected hereunder, the mayor and each councilman shall receive as compensation for their services the sum established by the municipal governing body at least six months prior to the date of the regular election, but in no event shall salaries be set above those as specified in this chapter.



Section 11-43C-19 - President of council.

The president of the council shall be elected by the members of the council and shall serve the regular two-year term and may be re-elected for another two-year term. He shall preside at all meetings of the council and shall be a voting member. If a vacancy shall occur in the office of the president of the council, the council shall elect a successor to the president.



Section 11-43C-20 - Vice-president of council.

The vice-president of the council shall be elected by the members of the council and shall serve a two-year term and may be re-elected for another two-year term. The vice-president will serve in the absence of the president. If a vacancy shall occur in the office of vice-president of the council, the council shall elect a successor to the vice-president.



Section 11-43C-21 - Powers of council; dealings with officers and employees in administrative service.

All legislative powers of the city, including all powers vested in it by this chapter, by the laws, general and local, of the state, and by the Code of Alabama 1975, as amended, and the determination of all matters of legislative policy, shall be vested in the council. Without limitation of the foregoing, the council shall have power to:

(1) Appoint stenographic and clerical employees deemed necessary for service to the council, subject to the provisions of any merit system in effect at such time;

(2) Upon recommendation of the mayor, establish administrative departments and distribute the work of divisions;

(3) Adopt the budget of the city;

(4) Authorize the issuance of bonds or warrants;

(5) Inquire into the conduct of any office, department or agency of the city and make investigations as to municipal affairs;

(6) Appoint the members of all boards except the Planning Commission and the Housing Board and the Industrial Development Authority;

(7) Succeed to all the powers, rights and privileges conferred upon the former governing body of the city by statutes in effect at the time of adoption by the city of the mayor-council form of government and not in conflict with this chapter; and

(8) Levy property, sales and license taxes and local improvement assessments.

Neither the council nor any of its members shall direct or request the appointment of any person to, or his removal from office, or in any manner take part in the appointment or removal of officers and employees in the administrative service to the city, except as provided in subdivision (1) of this section. Except for the purpose of inquiry, the members of the council shall deal with the administrative service only through the mayor. Members of the council shall not give orders to any subordinates of the mayor, either publicly or privately. Any councilman violating the provisions of this section, or voting for a resolution or ordinance in violation of this section, shall be guilty of a misdemeanor and upon conviction thereof shall cease to be a councilman.



Section 11-43C-22 - Vacancies in council.

Vacancies of any nature in the council other than those occurring less than one year prior to the date of the next regular council election, shall be filled by special elections to be held for that purpose, the dates of which shall be set by the council at the next regular meeting or any subsequent meeting of the council after such vacancy occurs, such dates to be set no later than 120 nor less than 45 days after the occurrence of such vacancies. Such elections shall be held in the same manner and subject to the same procedures as regular council elections and the person so elected shall hold office for the remainder of the unexpired term. Such election shall be held in conjunction with a general, special, or constitutional election, if any falls within the period herein specified; otherwise, a special election shall be called by the mayor on the date set by the council and shall be held in accordance with the provisions of this chapter and the general laws applicable to such city.

If a vacancy occurs after reapportionment has changed the district boundaries but before the new districts take effect, the old district boundaries will remain in effect for filling that vacancy.

Vacancies where less than one year remains of the unexpired term shall be filled by appointment by the council.



Section 11-43C-23 - Creating, changing, abolishing, or assigning additional functions to offices, departments, or agencies.

The council, upon recommendation of the mayor, by ordinance may create, change, and abolish offices, departments, or agencies, other than the offices, departments, and agencies established or continued by this chapter. The council, upon recommendation of the mayor, by ordinance may assign additional functions or duties to offices, departments, or agencies established by this chapter, but may not discontinue or assign to any other office, department, or agency any function or duty assigned by this chapter to a particular office, department, or agency.



Section 11-43C-24 - City clerk continued in office; applicability of merit system; appointment of successor; duties.

The city clerk serving under the merit system at the time that this chapter becomes effective shall continue to hold office as the city clerk under the mayor-council form of government of such city, and his successor shall be selected and hold office subject to the provisions of such merit system. The city clerk shall give notice of special or called meetings of the council, shall keep the journal of its proceedings, shall authenticate by his signature and record in full in a book kept for such purpose all ordinances and resolutions and shall perform such other duties as shall be required by this chapter, or by ordinance, or such duties as are imposed by general law of Alabama upon city clerks.



Section 11-43C-25 - First meeting of council; council to meet regularly; meetings open to public.

The first meeting of each newly elected council for induction into office shall be held at 10 o'clock in the morning on the first Monday after the expiration of the term of office of the present municipal officeholders, after which the council shall meet regularly at such times as may be prescribed by its rules, but not less frequently than once a week. All meetings of the council shall be open to the public.



Section 11-43C-26 - Council to judge election and qualifications of members.

The council shall be the judge of the election and qualifications of its members and for such purpose shall have power to subpoena witnesses and require the production of records, but the decision of the council in any such case shall be subject to review by the courts.



Section 11-43C-27 - Rules and order of business of council; journal of proceedings.

The council shall determine its own rules and order of business. It shall keep a journal of its proceedings, and the journal shall be open to public inspection.



Section 11-43C-28 - Meetings of council; quorum; majority vote requirement; procedure; record of proceedings; procedure as to ordinances or resolutions of permanent operation; publication; no veto as to council actions relating to an investigation.

The council shall hold regular public meetings weekly, day or night, at a regular hour to be fixed by said council from time to time and publicly announced; it may hold such special or other meetings as the business of the city may require. The presence of three council members will constitute a quorum for the conduct of official council business. The affirmative vote of at least three members of the council shall be sufficient for the passage of any resolution, bylaw, ordinance, or the transaction of any business of any sort by the said council or the exercise of any of the powers conferred upon it by the terms of this chapter or bylaw, or which may hereafter be conferred upon it. No resolution, bylaw, or ordinance granting any franchise, appropriating any money for any purpose, providing for any public improvements, any regulation concerning the public health, or of any other general or permanent nature, shall be enacted except at a regular or special public meeting of said council. Every ordinance introduced at any and every meeting shall be in writing and shall be read before any vote thereon shall be taken, and the yeas and nays thereon shall be recorded; provided that if the vote of all council members present be unanimous, it may be so stated in the journal without recording the yeas and nays. A record of the proceedings of every meeting of the council shall be kept, and every resolution or ordinance passed by the council must be recorded, and the record of the proceedings of the meeting shall, when approved by the council, be signed by the president of the council and the city clerk. Such records shall be kept available for inspection by all citizens of such city during regular business hours. No ordinance of permanent operation shall be considered at the meeting at which it was introduced except by unanimous consent of all members of the council present, and such unanimous consent shall be entered upon the minutes of said meeting; provided, however, that if all members of the council present vote for the passage of the ordinance and their names are so entered of record as voting in favor thereof, it shall be construed as giving unanimous consent to the action upon such ordinance at the meeting at which it is introduced. All ordinances or resolutions of a permanent nature, after having been passed by the council, shall be transmitted by the clerk within 48 hours after their passage to the mayor for his consideration, who, if he shall approve thereof, shall sign and return the same to the clerk, who shall publish them, if publication thereof is required, and such ordinances and resolutions shall thereupon become effective and have the force of law. Delivery to the office of the mayor shall constitute delivery to the mayor. An ordinance or resolution may be recalled from the mayor at any time before it has become law, or has been acted on by him, by a resolution adopted by a majority of the members elected to the council in regular or special session. If the mayor shall disapprove of any ordinance or resolution transmitted to him as aforesaid, he shall, within 10 days of the time of its passage by the council, return the same to the clerk with his objections in writing, and the clerk shall make a report thereof to the next regular meeting of the city council; and if four members elected to the said council shall at said meeting adhere to said ordinance or resolution, notwithstanding said objections, said vote being taken by yeas and nays and spread upon the minutes, then, and not otherwise, said ordinance or resolution shall after publication thereof, if publication is required, have the force of law. If publication of said ordinance or resolution is not required, it shall take effect upon its passage over such veto. The failure of the mayor to return to the city clerk an ordinance or resolution with his veto within 10 days after its passage by the council shall operate and have the same effect as an approval of the same, and the city clerk, if publication is required, shall publish the same as is herein provided for publication of laws and ordinances of said city. If no publication is required, the ordinance or resolution shall become effective upon the expiration of said 10 days. These provisions are subject to the publication of ordinances as set out in Section 11-45-8. Anything in this section to the contrary notwithstanding, the mayor shall not have the power of veto over any action of the council relating to an investigation as provided herein.



Section 11-43C-29 - Grant of franchise, lease, or right to use streets, etc., by ordinance or resolution.

No resolution or ordinance granting to any person, firm, or corporation any franchise, lease, or right to use the streets, public highways, thoroughfares, or public way of said city, either in, under, upon, along, through, or over same shall take effect and be enforced until 30 days after the final enactment of same by the council and publication of said resolution or ordinance in full once a week for three consecutive weeks in one or more newspapers of general circulation published in said city or, if no such newspaper exists then by posting notices in three public places, which publication shall be made at the expense of the persons, firm, or corporation applying for said grant. Pending the passage of any such resolution or ordinance or during the time intervening between its final passage and the expiration of the 30 days during which publication shall be made as above provided, the qualified voters of said city may, by written petition addressed to said council, object to such grant, and if during such period such written petition signed by at least 10 percent of the qualified voters of the city shall be filed with said council, said council shall forthwith order an election, which shall be conducted by the election commission of the city or official charged with the duty of conducting elections therein, at which election the qualified voters of said city shall vote for or against the proposed grant as set forth in the said resolution or ordinance. In the call for said election, the said resolution or ordinance making such grant shall be published at length and in full at the expense of the city in one or more newspapers of general circulation published in said city or nearest larger city by one publication and by posting said notice in three public places within the city. If a majority of the votes cast at such election shall be against the passage of said resolution or ordinance, then said resolution or ordinance shall not become effective, nor shall it confer any rights, powers, or privileges of any kind; otherwise, said resolution or ordinance and said grant shall thereupon become effective as fully and to the same extent as if said election had not been called or held. If, as the result of said election, said resolution or ordinance shall not become effective, then it shall be the duty of said council, after the results of said election shall be determined, to pass a resolution or ordinance to that effect. No grant of any franchise or lease or right of user, or any other right, in, under, upon, along, through, or over the streets, public highways, thoroughfares, or public ways of any such city, shall be made or given, nor shall any such rights of any kind whatever be conferred upon any person, firm, or corporation, except by resolution or ordinance duly passed by the council at some regular or special meeting and published as above provided for in this section; nor shall any extension or enlargement of any such rights or powers previously granted be made or given except in the manner and subject to all the conditions herein provided. It is expressly provided, however, that the provisions of this section shall not apply to the grant of side track or switching privileges to any railroad for the purpose of reaching and affording railway connections, and switch privileges to the owners or users of any industrial plant, store, or warehouse; provided, further, that said track or switch shall not extend for a greater distance than 1,320 feet.



Section 11-43C-30 - Revision and codification of ordinances, bylaws, and resolutions; comprehensive zone map.

The council may provide for the revision and codification of its ordinances, bylaws, and permanent resolutions, or for the adoption of a code or codes by ordinance. Such code or codes and the revisions or amendments thereof may relate to the whole system of city bylaws, ordinances, and permanent resolutions, or may relate to that portion of such ordinances, bylaws, and permanent resolutions which relate to, affect, or purport to govern any particular subject of municipal legislation. The council shall have full power and authority to prescribe the manner in which said code or codes, revisions or amendments thereto, shall be made public, whether by proclamation of any officer of said city by posting or by publication, one or all, but it shall not be necessary unless so prescribed by the council for such code or codes, revisions or amendments thereto, to be published in a newspaper or newspapers unless such codes, revisions, or amendments include theretofore unpublished substantial changes, in which case such changes along with at least so much of the context thereof as is necessary to convey the meaning of such changes shall be published in accordance with then existing state law. Nor shall it be necessary that such code or codes, revisions or amendments thereto, be spread at length upon the minutes, but they will be noted in the minutes. The council may prescribe that such code or codes, revisions or amendments thereto may be certified by and filed with the city clerk, or other corresponding officer, in lieu of spreading at length the same on the minutes; and the council may prescribe the manner in which copies of such code or codes, revisions or amendments thereto, may be officially certified for use by the residents or by the courts. The council may adopt and provide for the maintenance in a designated office of the city of a comprehensive zone map of the city open for inspection by the public at all reasonable times, and may make such zone map a part of any ordinance by reference thereto in such ordinance and without publication of such zone map in any newspaper. Such zone map need not be in one piece but may for convenience be in sections. A zone map of territory newly added to the city shall be treated as a comprehensive zone map of the city for purposes of application of the provisions of the preceding sentence. These provisions are subject to the publication and recordation of ordinances as set out in Section 11-45-8.



Section 11-43C-31 - Monthly statement of receipts and expenses; annual examination of books and accounts.

The mayor shall each month print a detailed statement of all receipts and expenses of the city, and shall furnish printed copies thereof to the daily newspapers of the city, other members of the news media of the city, and to persons who apply therefor. At the end of each year, the mayor shall cause a full and complete examination of all the books and accounts of the city to be made by a certified public accountant, or by the state examiners, and shall cause the result of such examination to be published in the manner above provided for publication of statements of monthly expenditures. Such examination shall not be made more than two years in succession by the same accountant.



Section 11-43C-32 - Mayor - Filing as candidate; qualifying fee.

Any person desiring to become a candidate in any election for the office of mayor may become such candidate by filing in the office of the city clerk a statement in writing of such candidacy as required by the general municipal election laws. Said statement shall be accompanied by a qualifying fee in the amount of $350.00, which qualifying fee shall be paid into the general fund of the city.



Section 11-43C-33 - Mayor - No primary election; filing of pauper's oath or petition to become candidate.

No primary election shall be held for the nomination of candidates for the office of mayor, and candidates shall be nominated as herein provided. A person may also become a candidate for the office of mayor by filing a verified pauper's oath with the city clerk, or by filing a verified petition containing an endorsement of candidacy by the signatures and addresses of 2,000 persons, each of whom is a registered voter residing in the city, provided that no such signature may be obtained more than 12 months immediately preceding the deadline for filing said statements of candidacy.



Section 11-43C-34 - Mayor - Qualifications.

The mayor shall be a qualified elector, and shall have been a resident of the city at least 90 days prior to the election and shall reside within the city during his term of office and shall have attained the age of 25 years.



Section 11-43C-35 - Mayor - Compensation; expense allowance.

(a) The mayor elected hereunder shall receive an annual salary of forty-two thousand dollars ($42,000). Thereafter, the mayor's salary shall be established as provided in Section 11-43C-18, but in no event shall the salary be more than forty-two thousand dollars ($42,000). Additionally, the mayor shall receive in 2006, an expense allowance in the amount of seven hundred dollars ($700) per month; in 2007, an expense allowance in the amount of one thousand four hundred dollars ($1,400) per month; and in 2008, an expense allowance of one thousand eight hundred dollars ($1,800) per month.

(b) Commencing with the next term of office, notwithstanding the provisions of Section 11-43C-18, the mayor shall receive an annual salary of sixty-six thousand dollars ($66,000). Additionally, the mayor shall receive an expense allowance in the amount of five hundred dollars ($500) per month in lieu of the expense allowance provided in subsection (a).



Section 11-43C-36 - Mayor - Vacancies; acting mayor; special election to fill vacancy; term of office.

Whenever any vacancy in the office of mayor shall occur by reason of death, resignation, removal or any other cause, the president of the council shall assume the duties of the office of mayor effective on the date such vacancy occurs and shall serve as acting mayor until a mayor is elected and qualified as herein provided. The acting mayor shall receive no compensation, expenses or allowances as a council member while acting as mayor, but he will receive the same rate of pay and allowances provided for the mayor whose vacated office he fills, and the compensation received for days of service as acting mayor shall not be counted in determining the maximum annual per diem compensation permitted council members. While the president of the council is serving as acting mayor he may attend council meetings but may not vote on any matters before the council. The council shall within 10 days of the occurrence of the vacancy in the office of the mayor call a special election to fill such vacancy, such election to be held in accordance with general municipal election laws. The successor to the mayor chosen at any such election shall qualify for office as soon as practicable thereafter, and shall assume the duties, responsibilities, and powers of such office immediately upon such qualification, and shall hold office for the unexpired term of his predecessor and until his successor is elected and qualified.



Section 11-43C-37 - Mayor - Powers and duties.

All executive powers of the city shall be vested in the mayor and the mayor shall be the head of the executive and administrative branches of the city government. He may attend council meetings but may not vote in its proceedings and he shall have the power and duties herein conferred. The mayor shall be responsible for the proper administration of all affairs of the city, and, except as otherwise provided herein, he shall have the power and shall be required to:

(1) Enforce all laws and ordinances;

(2) Appoint and remove, when necessary for the good of the service, all officers and employees of the city except those appointed by the council. Such appointment and removal of personnel are subject to any merit system provisions in effect at such time, except for those officers and employees who are exempted from the merit system by other sections of this chapter;

(3) Appoint the members of the industrial development authority and housing board. The members of the industrial development authority shall be subject to confirmation by a vote of three members of the council. The members of the planning commission shall be appointed pursuant to Section 11-52-3;

(4) Exercise administrative supervision and control over all departments created by this chapter or by law or hereafter created by the council, except those otherwise given independent status under this chapter;

(5) Keep the council fully advised as to the financial conditions and needs of the city; prepare and submit the budget annually to the council and be responsible for its administration after its adoption; prepare and submit, as of the end of the fiscal year, a complete report on the financial and administrative activities of the city for such year;

(6) Recommend to the council such actions as he may deem desirable;

(7) Prepare and submit to the council such reports as may be required of him;

(8) Perform such other duties as may be prescribed by this chapter; and

(9) Fix the salaries or compensation of all officers and employees of the city who are appointable by the mayor, subject, however, to the provisions of any merit law applicable to the city.



Section 11-43C-38 - Divisions of city government; executive directors of divisions; city attorney; outside counsel.

(a) There are hereby created three divisions of city government: Public works, finance, and public safety. The mayor shall appoint department heads to the above divisions. Upon the first vacancy, of any nature whatsoever, in the office of police chief or fire chief, the mayor may appoint the police chief and fire chief, respectively, from outside the said merit system, with the approval of four members of the council who shall serve at the pleasure of the mayor; provided, however, such officers shall be removed from office only upon recommendation of the mayor with the approval of four council members.

(b) The mayor also is authorized to appoint a city attorney who shall serve at the pleasure of the mayor and shall be compensated in the manner and at a rate approved by the mayor. In addition to the city attorney, the mayor, from time to time in his sole discretion, is authorized to obtain additional legal counsel outside of the city merit system to advise and defend him in his capacity of mayor and in the pursuit of the operation of government.

(c) Upon approval by a majority of those present and voting, the council, from time to time when it deems necessary and reasonable, is authorized to obtain legal counsel outside the city merit system to advise and defend them in their respective capacities as council members and in the pursuit of the operation of government.



Section 11-43C-39 - Distribution of work among departmental divisions.

The work of each department may be distributed among such divisions thereof as may be established by ordinance upon the recommendation of the mayor. Pending the passage of an ordinance or ordinances distributing the work of departments under the supervision and control of the mayor among specific divisions thereof, the mayor may establish temporary divisions.



Section 11-43C-40 - Mayor - Employment of additional personnel; amount available for salaries; not subject to merit system.

The mayor may employ additional personnel who shall serve at the pleasure of the mayor, and for such purposes an additional seventy-five thousand dollars ($75,000) per annum shall be made available for the salaries of the personnel from the city treasury. The personnel shall not be subject to the merit system. This section shall not limit the authority of the mayor to appoint other employees of the city under the merit system or otherwise where authorized by any other law.



Section 11-43C-41 - Fiscal, budget, and accounting years.

The fiscal year of the city government shall end on the last day of September of each calendar year. Such fiscal year shall also constitute the budget and accounting year. As used in this chapter, the term "budget year" shall mean the fiscal year for which any particular budget is adopted and in which it is administered.



Section 11-43C-42 - Mayor to submit budget to council.

On a day to be fixed by the council but in no case later than the twentieth day of August in each year, the mayor shall submit to the council:

When submitting the budgets to the council, the mayor shall submit his recommendation of new sources of revenue or manner of increasing existing sources of revenue, sufficient to balance the budgets, if such additional revenue is necessary to accomplish that purpose.



Section 11-43C-43 - Estimates of revenue and expenditures for each department, etc.; compilation of budget information by director of finance; review and revision of estimates.

It shall be the duty of the head of each department, and each other office or agency supported in whole or in part by the city, to file with the head of the division of finance, at such time as the mayor may prescribe, estimates of revenue and expenditures for that department, office, or agency for the ensuing fiscal year. Such estimates shall be submitted on the forms furnished by the head of the division of finance and it shall be the duty of the head of each department, office, or agency to supply all the information which the head of the division of finance may require to be submitted. The head of the division of finance shall assemble and compile these estimates and supply such additional information relating to the financial transactions of the city as may be required by the mayor in the preparation of the budgets. The mayor shall hold such hearings as he may deem advisable and with the assistance of the head of the division of finance shall review the estimates and other data pertinent to the preparation of the budgets and make such revisions in such estimates as he may deem proper, subject to the laws of the State of Alabama and any municipal ordinance relating to obligatory expenditures for any purpose.



Section 11-43C-44 - General fund budget.

The general fund budget shall include for each public utility owned by the city only the net amounts estimated to be received from or to be appropriated to each public utility. The general fund budget shall be prepared in accordance with accepted principles of municipal accounting and budgetary procedures and techniques, and shall show:

(1) Such portion of the general fund cash surplus as it is estimated will exist, at the end of the current fiscal year, and is proposed to be used for meeting expenditures in the general fund budget for the ensuing year;

(2) An estimate of the receipts from current ad valorem taxes on real estate and tangible personal property during the ensuing fiscal year, assuming that the percentage of the levy collected be no greater than the average percentage of the levy collected in the last three completed tax years;

(3) An estimate of receipts from all other sources of revenue, provided that the estimated receipts from each such source shall not exceed the percentage of estimated revenue in the current fiscal year from the same source over the amount of the revenue received from the same source in the last completed fiscal year, unless a law or ordinance under which revenue from any source is derived, has been amended or a new source of revenue has been provided by law or ordinance, in the course of the current year, in which case the estimated receipts from that source may be fixed by the mayor. If additional revenue is to be derived from the state, the amount fixed by the mayor shall not exceed the amount which the proper state official shall certify in writing to be the reasonable expectation of receipts from such source;

(4) A statement to be furnished by the head of the division of finance of the debt service requirements for the ensuing year and future years;

(5) An estimate of the general fund cash deficit, if any, at the end of the current fiscal year and of any other obligations required by law to be budgeted for the ensuing fiscal year; and

(6) An estimate of expenditures and appropriations for all other purposes to be met from the general fund in the ensuing fiscal year. All the estimates shall be in detail showing receipts by sources and expenditures by operating units, character, and object, so arranged as to show receipts and expenditures as estimated for the current fiscal year and actual receipts and expenditures for the last fiscal year, in comparison with estimated receipts and recommended expenditures for the ensuing fiscal year.



Section 11-43C-45 - Recommended expenditures not to exceed estimated receipts unless additional revenue measures adopted; recommendations where receipts estimated to exceed expenditures; public utility budgets.

In no event shall the expenditures recommended by the mayor in the general fund budget exceed the receipts estimated, taking into account the estimated cash surplus or deficit at the end of the current fiscal year, as provided in the preceding section hereof, unless the mayor shall recommend an increase in or levy of new or increased taxes or licenses within the power of the city to levy and collect in the ensuing fiscal year, the receipts from which, estimated on the basis of the average experience with the same or similar taxes during the three full tax years last past, will make up the difference. If estimated receipts exceed estimated expenditures, the mayor may recommend revisions in the tax and license ordinances of the city in order to bring the general fund budget into balance. The same balanced budget restrictions shall apply in the adoption of any public utility budget.



Section 11-43C-46 - Contents of budget message.

The budget message shall contain the recommendations of the mayor concerning the fiscal policy of the city, a description of the important features of the budget plan, an explanation of all changes in each budget submitted, as to estimated receipts and recommended expenditures as compared with the current fiscal year and the preceding fiscal year, and a summary of the proposed budgets showing comparisons similar to those required herein.



Section 11-43C-47 - Printing and distribution of budget message and general fund, public utility, and capital budgets.

The mayor shall cause the budget message to be printed, mimeographed, or otherwise reproduced for general distribution at the time of its submission to the council and sufficient copies of the proposed general fund, public utility, and capital budgets to be made, to supply copies to each member of the council and each newspaper of general circulation published in the city and all other members of the news media in the city, and two copies to be deposited in the office of the city clerk where they shall be open to public inspection during regular business hours.



Section 11-43C-48 - Public hearing on budget.

At the meeting of the council at which the budget and budget message are submitted, the council shall determine the place and time of the public hearing on the budget, and shall cause to be published a notice of the place and time, not less than seven days after the date of publication, and the council will hold a public hearing at which any citizen of the city shall be given an opportunity to be heard, for or against the estimates of any item.



Section 11-43C-49 - Revision of budget after hearing; increase in expenditures over mayor's recommendation; expenditures not to exceed receipts and surplus unless additional revenue measures adopted.

After the conclusion of the public hearing the council may insert new items of expenditures or may increase, decrease, or strike out items of expenditure in the general fund budget, except that no item of expenditure for debt service, or any other item required to be included by this chapter or other provision of law, shall be reduced or stricken out. The council shall not alter the estimates of receipts contained in the budget except to correct omissions or mathematical errors, and it shall not cause the total of expenditures as recommended by the mayor to be increased without a public hearing on such increase, which shall be held not less than three days after notice thereof by publication in a newspaper of general circulation published in the city. The council shall in no event adopt a general fund budget in which the total of expenditures exceeds the receipts and available surplus, estimated as herein provided by this chapter, unless at the same time it adopts measures to provide for additional revenue in the ensuing fiscal year estimated to be sufficient to make up the difference.



Section 11-43C-50 - Summary of budget.

At the head of the budget there shall appear a summary of the budget, which need not be itemized further than by principal sources of anticipated revenue, stating separately the amount to be provided by property tax, kinds of expenditures itemized according to departments, doing so in such manner as to present to the taxpayers a simple and clear summary of the detailed estimates of the budget.



Section 11-43C-51 - Adoption of general fund budget and any necessary revenue measure; failure to adopt budget.

Not later than the twentieth day of September of the current fiscal year, the council by a majority vote shall adopt the general fund budget, and such ordinance providing for additional revenue as may be necessary to put the budget in balance, including a two percent reserve. If for any reason the council fails to adopt the general fund budget on or before such day, the general fund budget of the current fiscal year shall be the general fund budget for the ensuing year, until such time as a newly revised budget shall be adopted by the council and, until such time, it shall have full force and effect to the same extent as if the same had been adopted by the council.



Section 11-43C-52 - Disapproval by mayor of expenditure line item; adherence by council to expenditure.

If the mayor shall disapprove of any expenditure line item contained in the budget transmitted to him by the council, he shall, within 10 days of the time of its passage by the council, return the same to the clerk with his objections in writing, and the clerk shall make report thereof to the next regular meeting of the city council, and if four of the council members shall at the meeting adhere to said expenditure line item by yeas and nays and spread upon the minutes, then said expenditure line item shall become effective.



Section 11-43C-53 - Budget effective upon final adoption; certification; printing and distribution.

Upon final adoption, the budget shall be in effect for the budget year. A copy of the budget, as finally adopted, shall be certified by the mayor and the city clerk and filed in the office of the director of finance. The budget so certified shall be printed, mimeographed, or otherwise reproduced and sufficient copies thereof shall be made available for the use of all offices, departments, and agencies and for the use of the citizens of the city who request a copy.



Section 11-43C-54 - Budget estimates for public utilities; presentation of budget to council.

Separate budget estimates for any public utility owned and operated by the city shall be submitted to the director of finance at the same time as the budget estimates of other departments and in the form prescribed by the director of finance. The mayor shall present to the council the budget for the utility operation, itemizing the receipts and expenditures in manner and form as is generally provided for in the general fund budget.



Section 11-43C-55 - Monthly or quarterly allotments for each department, etc.; revision of allotments.

After the current expense budgets have been adopted and before the beginning of the fiscal year, the head of each department, office, and agency shall submit to the mayor in such form as the mayor shall prescribe a work program which shall show the requested allotments of the appropriations for such department, office, or agency for the entire fiscal year at least monthly or as the mayor may direct. Before the beginning of the fiscal year the mayor shall approve, with such amendments as he shall determine, the allotments for each such department, office, or agency, and shall file the same with the head of the division of finance who shall not authorize any expenditure to be made from any appropriation except on the basis of approved allotments. Such allotments shall be in conformity with the salaries established by ordinance, the provisions of any merit system applicable to such city, and the laws of the State of Alabama relating to obligatory expenditures for any purpose. The aggregate of such allotments shall not exceed the total appropriation available to each such department, office, or agency for the fiscal year. An approved allotment may be revised during the fiscal year in the same manner as the original allotment was made. If at any time during the fiscal year the mayor shall ascertain that the revenue cash receipts of the general fund or any public utility for the year plus any cash surplus available from the preceding year will be less than the total appropriations to be met from such receipts and said surplus, he shall reconsider allotments of the departments, offices, and agencies, and, subject to the laws of the State of Alabama and any municipal ordinances of the city relating to obligatory expenditures for any purpose, revise the allotments so as to forestall the incurring of a deficit; provided, however, that there shall be no reduction in salaries except by order of the council, or as authorized by law.



Section 11-43C-56 - Transfer of unencumbered balance from one department, etc., to another or from one classification of expenditure to another.

At the request of the mayor, the council may by resolution transfer any unencumbered balance or portion thereof in any general fund appropriation from one department, office or agency to another or from one classification of expenditures to another in the same department, office or agency.



Section 11-43C-57 - Additional appropriations.

Appropriations in addition to those contained in the original general fund budget ordinance may be made by the council by not less than four affirmative votes, but only on the recommendation of the mayor and only if the head of the division of finance certifies in writing that there is available in the general fund an unappropriated sum sufficient to meet such appropriations.



Section 11-43C-58 - Emergency appropriations.

At any time in any budget year, the council may make emergency appropriations to meet a pressing need for public expenditures, for other than a regular or recurring requirement, to protect the public health, safety, or welfare. Such appropriation may be made by the council by not less than four affirmative votes, but only on the recommendation of the mayor.



Section 11-43C-59 - Lapse of unexpended and unencumbered appropriation.

Any portion of an appropriation remaining unexpended and unencumbered at the close of the fiscal year shall lapse.



Section 11-43C-60 - Capital improvement program.

At the same time that he submits the general fund budget, the mayor shall submit to the council a capital improvement program covering all recommended capital improvement projects for the ensuing fiscal year and for the four fiscal years thereafter, with his recommendation as to the means of financing the improvements proposed for the ensuing fiscal year. The council shall have the power to accept with or without amendments or reject the proposed program and proposed means of financing for the ensuing fiscal year and may from time to time during the fiscal year amend by ordinance adopted by at least four affirmative votes, the program previously adopted by it, or the means of financing the whole or any part thereof, or both, provided that the amendment shall have been recommended by the mayor and further provided such additional funds are available in the general fund or in any other fund of the city.



Section 11-43C-61 - Capital budget; lapse of appropriations for capital improvement projects; reserve fund for permanent public improvements.

The council shall adopt a capital budget prior to the beginning of the fiscal year in which the budget is to take effect. No appropriations for a capital improvement project contained in the capital budget shall lapse until the purpose for which the appropriation was made shall have been accomplished or abandoned, provided that any project shall be deemed to have been abandoned if three fiscal years lapse without any expenditure therefor. Any such lapsed appropriation shall be applied to the payment of any indebtedness incurred in financing the project or if there is no such indebtedness, shall be available for other appropriation. The council may by ordinance establish a reserve fund for permanent public improvements and may appropriate thereto any portion of the general fund cash surplus not otherwise appropriated. Appropriations from said fund shall be made only to finance improvements included in the capital budget.



Section 11-43C-62 - Payments and obligations must be in accord with appropriations; certification by director of finance; void payments and obligations; penalty for knowing violations.

No payment shall be made and no obligation incurred by or on behalf of the city except in accordance with an appropriation duly made, and no payment shall be made from or obligation incurred against any allotment or appropriation unless the director of finance shall first certify that there is a sufficient unexpended and unencumbered balance in such allotment or appropriation to meet the same; provided that nothing herein shall be taken to prevent the advance authorization of expenditures for small purchases as provided for by this chapter. Every expenditure or obligation authorized or incurred in violation of the provisions of this chapter shall be void. Every payment made in violation of the provisions of this chapter shall be deemed illegal, and every official who shall knowingly authorize or make such payment or knowingly take part therein and every person who shall knowingly receive said payment or any part thereof shall be jointly and severally liable to the city for the full amount so paid or received. If any officer, member of any board, or employee of the city shall knowingly incur any obligation or shall knowingly authorize or make any expenditure in violation of the provisions of this chapter or knowingly take part therein, such action shall be cause for his removal. Nothing in this section, however, shall prevent the making of contracts of lease or for services providing for the payment of funds at a time beyond the fiscal year in which such contracts are made, provided the nature of such transactions will reasonably require the making of such contracts.



Section 11-43C-63 - Existing budget continued in force.

Any officially adopted budget in existence at the time that the council is first organized shall continue in force and effect during the balance of the city's then fiscal year, or until such time as the mayor may submit to the council and the council adopts an amended, altered, or revised budget for the balance of said fiscal year.



Section 11-43C-64 - Division of finance; head of division.

There shall be a division of finance, the head of which shall be the financial officer of the city. The head of the division shall be appointed by the mayor and shall not be subject to the provisions of the merit system.



Section 11-43C-65 - Head of division of finance - Qualifications; bond.

The head of the division of finance shall be a person skilled in municipal accounting, taxation, and financial control. He shall provide a bond with such surety and in such amount as the council may require by resolution or ordinance. The premium on said bond shall be paid by the city.



Section 11-43C-66 - Head of division of finance - Powers and duties.

The head of the division of finance shall have general management and control of the division and of finance. He shall have charge, subject to the direction and control of the mayor, of the administration of the financial affairs of the city, and to that end shall have authority and be required to:

(1) Cooperate with the mayor in compiling estimates for the general fund, public utility, and capital budgets;

(2) Supervise and control all encumbrances, expenditures, and disbursements to insure that budget appropriations are not exceeded;

(3) Prescribe and install systems of accounts for all departments, offices, and agencies of the city and provide instructions for their use; and prescribe the form of receipts, vouchers, bills, or claims to be used and of accounts to be kept by all departments, offices, and agencies of the city;

(4) Require daily, or at such other intervals but no longer than weekly, a report of receipts from each of such departments, offices, and agencies, and prescribe the time and the manner in which moneys received by them shall be paid to the office of the division of finance or deposited in a city bank interest bearing account under his control;

(5) Examine all contracts, purchase orders, and other documents, except bonds and notes which create financial obligations against the city, and approve the same only upon ascertaining that money has been appropriated and allotted therefor and that an unexpended and unencumbered balance is available in such appropriation and allotment to meet the same; provided that the head of the division of finance may give advance authorization for the expenditure from any appropriation for the purchase of supplies, materials, or equipment within the current allotment of such appropriation during a period not to exceed the ensuing three calendar months for the purchase of items not to exceed in cost $100.00 for any one item, and may immediately encumber such appropriation with the amount of such advance authorization; and thereafter, within the period specified, purchase orders for such items, to an aggregate not exceeding such authorization, shall be valid without the prior approval of the head of the division of finance. Each such purchase order, however, shall be charged against such authorization and no such purchase order, which together with all such purchase orders previously charged within the period specified, shall exceed the amount of such authorization;

(6) Have custody of all funds under the control of the city or any office, department, or agency and deposit all funds coming into his hands in such depositories as may be designated by resolution or ordinance of the council, or, if no such resolution or ordinance be adopted, by the mayor, subject to the requirements of law as to surety and the payment of interest on deposits. All such interest shall be the property of the city and shall be accounted for and credited to the proper account. The head of the division of finance shall not be liable for any loss sustained as to funds of the city that are on deposit in such a designated bank or depository;

(7) Audit and approve before payment all bills, invoices, payrolls, and other evidences of claims, demands, or charges against the city government and with the advice of legal counsel, determine the regularity, legality, and correctness of such claims, demands, or charges;

(8) Have custody of all invested funds of the city unless otherwise provided by this chapter, or by law, ordinance, or the terms of any trust, and be responsible for the safekeeping of all bonds and notes of the city and for the receipt and delivery of city bonds and notes for transfer, registration, and exchange;

(9) Have supervision over the preparation of bonds, including advertisements for their sale, preparation of bond prospectuses, conduct of their sale, and their delivery subject to applicable provisions of law and municipal ordinances. Bonds shall be authenticated by the manual signature of the director of finance and shall bear the facsimile signature of the mayor and a facsimile of the seal of the city. Interest coupons transferable by delivery shall be attached to the bond and shall be authenticated by the facsimile signature of the director of finance;

(10) Supervise and direct the placing of all types of insurance carried by the city where the premiums in whole or in part are paid by the city, or the premiums in whole or in part are withheld through the payrolls; the amount of all types of insurance on which the city pays the premiums in whole or in part shall be determined by the council after a recommendation by the mayor;

(11) Submit to the mayor for presentation to the council not later than the twelfth day of each month, a statement showing in reasonable detail the revenues received by the city during the preceding month, the revenues received during that fiscal year up to and through the end of the preceding month, the expenditures made during the preceding month, and the accumulated expenditures made during that fiscal year up to and through the end of the preceding month, together with a comparison of said items with the budget estimates;

(12) Furnish to the head of each department, office, or agency of the city a copy of that portion of the statement herein provided, as it relates to the department, office, or agency;

(13) Prepare and submit to the mayor at the end of each fiscal year, for the preceding year, a complete financial statement and report of the financial transactions of the city;

(14) Designate, with the approval of the mayor, and subject to the provisions of the merit system, an employee of the department of finance who, during the temporary absence or incapacity of the director, shall have and perform all the powers and duties conferred or imposed upon the director;

(15) Protect the interests of the city by withholding the payment of any claim or demand by any person, firm, or corporation against the city until any indebtedness or other liability due from such person, firm, or corporation shall first have been settled and adjusted;

(16) Collect all special assessments, license fees, and other revenues of the city and collect all money receivable from the county, state, or federal government, or from any court, or from any office, department, or agency of the city;

(17) Inspect and audit, with approval of the mayor, records of financial transactions which may be maintained in any office, department, or agency of the city government apart from, or subsidiary to, the accounts kept in the office of the head of the division of finance; and

(18) Supervise, through the division of purchases, the purchase, storage, and distribution of all supplies, materials, equipment, and other articles used by any office, department, or agency of the city government.



Section 11-43C-67 - Expenditures not to exceed appropriation for that general classification of expenditures; expenditures financed by bonds; leases or contracts for period exceeding budget year.

No officer, department, or agency shall, during any budget year, expend or contract to expend any money or incur any liability, for any purpose in excess of the amounts appropriated for that general classification of expenditures pursuant to this chapter. Any contract, verbal or written, made in violation of this chapter shall be null and void. Nothing in this section, however, shall prevent the making of contracts or the spending of money for capital improvements to be financed in whole or in part by the issuance of bonds, nor the making of leases or contracts for services for a period exceeding the budget year in which such lease or contract is made, when such contract is permitted by law.



Section 11-43C-68 - Disposition of fees received by officers and employees.

All fees received by any officer or employee of the city shall belong to the city government and shall be paid daily to the division of finance.



Section 11-43C-69 - Division of division of finance to be responsible for purchases; powers and duties of division head.

There shall be established in the division of finance a division responsible for purchases, the head of which shall be the city purchasing agent. Such division head, pursuant to rules and regulations established by resolution or ordinance, shall contract for, purchase, store, and distribute all supplies, materials, and equipment required by any office, department, or agency. The city purchasing agent shall also have power and shall be required to:

(1) Establish and enforce specifications with respect to supplies, materials, and equipment required by the city government;

(2) Inspect or supervise the inspection of all deliveries of supplies, materials, and equipment and determine their quality, quantity, and conformance with specifications;

(3) Have charge of such general storerooms and warehouses as the council may provide by resolution or ordinance;

(4) Transfer to or between offices, departments, or agencies or sell surplus, obsolete, or unused supplies, material, and equipment; and

(5) Perform such other duties as may be imposed by resolution or ordinance.



Section 11-43C-70 - Competitive bidding on contracts for supplies, materials, or equipment.

Before the purchasing agent makes any purchase of or contract for supplies, materials or equipment he shall give ample opportunity for competitive bidding, under such rules and regulations as the council may prescribe by resolution or ordinance; provided, however, the council shall not exempt individual contracts, purchases, or sales from the requirement of competitive bidding.



Section 11-43C-71 - City improvements costing more than $3,000.00 to be executed by contract; bidding on contract; alteration of contract.

Any city improvement costing more than $3,000.00 shall be executed by contract except where such improvement is budgeted and authorized by the council to be executed directly by a city department in conformity with detailed plans, specifications, and estimates. All such contracts for more than $3,000.00 shall be awarded to the lowest responsible bidder after such public notice and competition as may be prescribed by resolution or ordinance; provided, however, the mayor shall have the power to reject all bids and advertise again. Alteration in any contract may be made when authorized by the council upon the written recommendation of the mayor. Nothing in this chapter shall be construed to supersede or nullify provisions of state law requiring or governing competitive bidding.



Section 11-43C-72 - Purchases and contracts shall be pursuant to written requisition; certification of balance sufficient to pay for contract or order.

All purchases made and contracts executed by the purchasing agent shall be pursuant to a written requisition from the head of the office, department or agency whose appropriation will be charged, and no contract or order shall be issued to any vendor unless and until the director of finance certifies that there is a sufficient unencumbered appropriation balance to pay for the supplies, materials, equipment, or contractual service for which the contract or order is to be issued.



Section 11-43C-73 - Revenue notes.

In any budget year, in anticipation of the collection of revenues, the council may by resolution authorize the borrowing of money by the issuance of negotiable notes of the city, each of which shall be designated "revenue note for the year _____ (stating the budget year)." Such notes may be renewed from time to time, but all such notes, together with the renewals, shall mature and be paid not later than the end of the fiscal year after the budget year in which the original notes have been issued. Such borrowing shall be subject to any limitation provided by law.



Section 11-43C-74 - Emergency notes.

In the absence of available revenues to meet emergency appropriations under the provisions of this chapter, the council may by resolution authorize the issuance of notes, each of which shall be designated "emergency note" and may be renewed from time to time, but all such notes and renewals shall be paid not later than the last day of the fiscal year next succeeding the budget year in which the emergency appropriation was made.



Section 11-43C-75 - Notes not payable on demand; redemption prior to maturity; private sale.

No notes shall be made payable on demand, but any note may be made subject to redemption prior to maturity upon notice and at such time as may be stated in the note. All notes may be sold at not less than par and accrue interest at private sale without previous advertisement.



Section 11-43C-76 - Existing rights and privileges of officers and employees; existing laws not inconsistent with personnel, etc., provisions of chapter.

Nothing contained in the provisions of this chapter shall affect or impair the rights or privileges of officers or employees of the city or of any office, department, or agency existing at the time when this chapter shall take effect or any provision of law in force at the time when the mayor-council form of government shall become applicable and not inconsistent with the provisions of this chapter in relation to the personnel, appointment, ranks, grades, tenure of office, promotion, removal, pension and retirement rights, civil rights, or any other rights or privileges of officers or employees of the city or any office, department, or agency thereof, and as provided by the city's merit system.



Section 11-43C-77 - Personnel holding administrative office continued in office; transfer of powers and duties of office, etc., abolished by this chapter.

All personnel, except those specifically designated by the provisions of this chapter as removable at the discretion of the mayor, holding administrative office at the time the mayor-council form of government becomes effective shall continue in office and in the performance of their duties until other provisions have been made by law for the performance of such duties or the discontinuance of such office. If any office, department, or agency of the city shall be abolished by this chapter, the powers conferred and the duties imposed upon such units by the laws of the state shall thereafter be exercised and discharged by the office, department, or agency designated by the council.



Section 11-43C-78 - Transfer of records, property, and equipment of office, etc., where powers and duties reassigned.

All records, property, and equipment of any office, department, or agency, whose powers and duties are assigned to any other office, department, or agency by the provisions of this chapter, shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned. If part of the powers and duties of any office, department, or agency are assigned to another office, department, or agency, all records, property, and equipment relating exclusively thereto shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned.



Section 11-43C-79 - Office, etc., with name or powers and duties the same or substantially same as existing office deemed a continuation of such office.

Any office, department, or agency provided for by this chapter with a name or with powers and duties the same or substantially the same as those of any such office, department, or agency heretofore existing shall be deemed to be a continuation of such office, department, or agency, and shall continue to exercise its powers and duties until otherwise provided, and shall have power to continue any business, proceeding, or other matter within the scope of its regular powers and duties. Any provision in any law, rule, regulation, contract, grant, or other document relating to such a formerly existing office, department, or agency shall, so far as not inconsistent with the provisions of this chapter, apply to such office, department, or agency.



Section 11-43C-80 - Existing contracts continued in force; public improvements for which legislative steps taken.

All contracts entered into by the city, or for its benefit, prior to the application to such city of the mayor-council form of government, shall continue in full force and effect. Public improvements for which legislative steps have been taken under laws existing at the time of the organization under the mayor-council form of government may be carried to completion as nearly as practicable in accordance with the provisions of such existing laws.



Section 11-43C-81 - Pending legal actions and proceedings.

No action or proceeding, civil or criminal, pending at the time of the organization under the mayor-council form of government, brought by or against the city or any office, department, or agency or officer thereof, shall be affected or abated by the change to the mayor-council form of government or by anything contained in this chapter; but all such actions or proceedings may be continued notwithstanding that functions, powers, and duties of any office, department, or agency or officer party thereto may by or under this chapter be assigned or transferred to another office, department, or agency or officer; but in that event, the same may be prosecuted or defended by the head of the office, department, or agency to which such functions, powers, and duties have been assigned or transferred by or under the provisions of this chapter.



Section 11-43C-82 - Laws relating to pensions or retirement and relief funds continued in force.

All laws and parts of laws relating to pensions or retirement and relief funds for policemen, firemen, and other employees of the city, contained in the general or local laws of the state as the same may apply and be in effect with respect to any such city at the time when such city shall become governed by the provisions of this chapter, shall continue in full force and effect, and without interruption.



Section 11-43C-83 - Laws relating to authority for fairgrounds, etc., continued in force.

All laws and parts of laws relating to establishment or financing of an authority for fairgrounds, parks, exhibitions, and other facilities for the amusement, recreation, and cultural development of the citizens of the city, contained in the general or local laws of the state, as the same may apply and be in effect with respect to any such city at the time when such city shall become organized under the provisions of this chapter, shall continue in full force and effect and without interruption or change until otherwise provided by law.



Section 11-43C-84 - Ordinances and resolutions continued in effect.

All ordinances and resolutions of the city in effect at the time the form of government herein provided for becomes effective shall continue in effect unless and until changed or repealed by the council.



Section 11-43C-85 - Removal of merit system officers and employees; appeal of decision.

Any merit system officer or employee to whom the mayor, or a head of any office, department, or agency, may appoint a successor, may be removed by the mayor or other appointing officer at any time, and the decision of the mayor, or other appointing officer, shall be subject to appeals provided by law.



Section 11-43C-86 - Participation in meetings of council by mayor, department heads, etc.

The mayor, the heads of all divisions and departments, and such other officers of the city as may be designated by the council, shall be entitled to attend meetings of the council, but shall have no vote therein. The mayor shall have the right to take part in the discussion of all matters coming before the council, and the directors and other officers shall be entitled to take part in all discussions of the council relating to their respective offices, departments, or agencies.



Section 11-43C-87 - Inquiry into conduct of office, department, agency, or officer; investigations as to municipal affairs; subpoena power.

The council, or the mayor, shall have power to inquire into the conduct of any office, department, agency, or officer of the city and to make investigations as to municipal affairs, and for that purpose may subpoena witnesses, administer oaths, and compel the production of books, papers, and other evidence. Failure to obey such subpoena or to produce books, papers, or other evidence as ordered under the provisions of this section shall constitute a misdemeanor and shall be punishable by a fine not to exceed $200.00 or by imprisonment not to exceed 30 days, or both.



Section 11-43C-88 - Interest of official or employee in contracts with city or public utility prohibited; acceptance of gifts, etc.; free transportation of officials, policemen, and firemen in discharge of duties.

No elected official or city employee shall be interested, directly or indirectly, in any contract for work or material, or the profits thereof, or services to be furnished or performed for the city, nor shall he be interested, directly or indirectly, in any contract for work or material, or the profits thereof, or services to be furnished or performed for any person, firm, or corporation operating interurban railway, street railway, water works, gas works, electric light or power plant, heating plant, telegraph line, or telephone exchange within the territorial limits of said city, nor shall he accept any free pass, free ticket, or free service from said corporations or utilities or accept any gift or other thing of value, or any service upon terms more favorable than are granted to the public generally. Any violation of the provisions of this section shall be a misdemeanor and, upon conviction thereof, the guilty person shall be punished by a fine of not less than $100.00 nor more than $300.00, be imprisoned in the county jail for not more than 90 days, and every such contract or agreement shall be void. Such prohibition of free transportation shall not apply to policemen or firemen in uniform nor to policemen in the discharge of their duty nor shall service to city officials in their official capacity heretofore provided by any franchise or ordinance be affected by this section.



Section 11-43C-89 - Oath taken by city officers.

Every officer of the city shall, before entering upon the duties of his office, take and subscribe to an oath or affirmation as provided by law, to be filed and kept in the office of the city clerk.



Section 11-43C-90 - Reapportionment of council districts because of population change.

Whenever there shall be a change in the population in any of the five districts heretofore established following a decennial federal census beginning in 1990, there shall be a reapportionment of the council districts in the following manner:

(1) The mayor shall within six months after the publication of the 1990 federal census, and each decennial federal census thereafter, file with the council a report containing a recommended plan for the reapportionment of the council district boundaries to comply with the following specifications:

a. Each district shall be formed of contiguous, and to the extent reasonably possible, compact territory, and its boundary lines shall be the centerlines of streets or other well-defined boundaries.

b. Each district shall contain as nearly as is reasonable the same population.

The report shall include a map and description of the districts recommended and shall be drafted as a proposed ordinance and considered by the council as other ordinances are considered. Once filed with the clerk, the report shall be treated as an ordinance introduced by a council member.

(2) The council shall enact a redistricting ordinance within six months after receiving such report. If the council fails to enact the redistricting ordinance within the said six months, the redistricting plan submitted by the mayor shall become effective without enactment by the council, as if it were a duly enacted ordinance.

(3) Such redistricting ordinance shall apply to the first regular election held more than six months after its becoming effective and to all municipal elections, regular or special, held after the first regular election. No incumbent council member shall be deprived of his or her unexpired term of office because of such redistricting.



Section 11-43C-91 - Procedure for changing form of government; change from mayor-council form prohibited for four years.

The city is prohibited from changing from the mayor-council form of government within four years after the adoption thereof. At the end of such period, or at any time thereafter, the city's form of government may be amended or changed when: (i) Awritten petition executed by 10 percent of the number of those who voted in the last city election is submitted to the council with the proposed changes or amendments incorporated in the petition; after presentation of the petition, the council shall call for a referendum vote on the proposed changes and amendments, and (ii) a majority of the votes cast in the referendum is in favor of the proposed changes or amendments. After the council receives the proposed changes and petition, it shall call a special election for the purpose of determining whether the city shall adopt the changes or amendments. Notice shall be given of the time and purpose of such election by publication once each week for four consecutive weeks in a newspaper published in said city prior to the referendum vote. All qualified electors of such city may participate in the election and such questions shall be plainly printed upon the ballot. The referendum shall be conducted, the expenses paid, the votes canvassed, and the results declared in the same manner as is provided by law in other city elections.



Section 11-43C-92 - Appointments to city positions to fairly reflect make-up of total community; participation in contracts by socially and economically disadvantaged individuals; capital improvements to be based on need and fairly and equitably made; allocation to agencies serving poor and needy.

(a) Within 30 days of taking office, the officials of the city government shall adopt an ordinance to provide that all appointments made by the mayor or council to positions in city government, boards, commissions, agencies, authorities, or any other organization or entity of the city or to any positions to which said officials make appointments, shall fairly and equitably reflect the make-up of the total community with due consideration given to all demographic characteristics of the population.

(b) Within 30 days of taking office, the officials of the city government shall adopt an ordinance to provide that all contracts or agreements entered into by the city or any entity thereof for any service of any kind, whether by bid or otherwise, including, but not limited to, professional services and bond issues, shall make every reasonable effort to require that the contractor, firm, or company to which any contract is awarded, must have at least 15 percent participation by socially and economically disadvantaged individuals or the city shall make every reasonable effort to insure that at least 15 percent of the total value of all such contracts and agreements described above shall be awarded to qualified contractors or professionals who are socially and economically disadvantaged.

(c) Within 30 days of taking office, the officials of the city government shall adopt an ordinance to require that all capital improvements and repairs made in the city shall be made on the basis of need and shall, as nearly as practicable, be fairly and equitably made in all districts of the city.

(d) The officials of the city government shall demonstrate their commitment to the poor and needy in this city by annually allocating in the city budget an amount of funds to be approved by the council to agencies, organizations, and programs serving the poor and needy in a manner and amount to be determined by the council.






Chapter 43D - ADOPTION OF MAYOR-COUNCIL FORM OF GOVERNMENT.

Section 11-43D-1 - Cities to which chapter applies; form of ordinance.

The governing body of any Class 5 municipality operating under a United States district court consent decree approved by the court in the case of Tolbert and Petty vs. the City of Bessemer, Civil Action No. 75-297, by a majority vote of the members thereof may adopt an ordinance establishing a mayor-council form of government pursuant to the terms and conditions of this chapter. Any municipality desiring to adopt a form of government provided for herein shall adopt an ordinance in substantially the following form:

"BE IT ORDAINED BY THE COUNCIL OF THE CITY OF _____ AS FOLLOWS:

"Section 1. That pursuant to Act 89-750 of the 1989 Regular Session of the Legislature, the mayor-council form of government pursuant to the United States district court decree agreed to by the parties and approved by the court on the 18th day of October, 1985, in the case of Tolbert and Petty vs. the City of Bessemer, under which the municipality has operated, shall be abandoned on the 1st day of October, 1990.

"Section 2. The form of government as described by Act No. 89-750 of the 1989 Regular Session of the Legislature providing for a mayor-council form of government with the mayor and one council member elected at large and six council members from single member districts, is hereby adopted as the form of government for the City of _____ , pursuant to all the terms and conditions contained in said act.

"Section 3. This ordinance shall take effect as provided by law, and be implemented pursuant to said Act No. 89-750."



Section 11-43D-2 - Adoption of ordinance establishing boundaries of council districts; election of mayor and city council; assumption of office; future elections; powers and duties.

If said ordinance as hereinabove set out be adopted by the governing body of any municipality to which this chapter applies, then:

(1) Within 90 days thereafter the governing body shall adopt an ordinance establishing the boundaries of the six council districts herein provided for and shall take such steps as are necessary to comply with the federal Voting Rights Act of 1965, as amended.

(2) The election of the mayor and all the members of the city council shall be held as set by ordinance by the council and quadrennially thereafter and in accordance with the provisions and terms of the general election laws governing mayor-council elections under the general laws of the State of Alabama.

(3) On the first Monday in October, after the election of the mayor and council, the newly elected mayor and council members shall assume office and the terms, powers, duties, responsibilities, and emoluments of office of the present mayor and governing body shall end.

(4) The municipality shall thereafter and as provided in this chapter be governed by a mayor and one council member elected at large and six council members elected from single member districts, which shall have the same powers and duties as other mayor-council municipalities organized under Title 11, not inconsistent with this chapter, and any other powers and duties not inconsistent with this chapter which may have been theretofore granted to such municipality.



Section 11-43D-3 - Term of office.

The mayor and council members elected hereunder shall serve until the first Monday in October, four years after taking office.



Section 11-43D-4 - Election and referendum procedure.

The election and referendum provided for herein shall be conducted, the vote canvassed, and the result declared in the same manner as provided by Chapter 46, Title 11, in respect to other municipal elections conducted in any such municipality.



Section 11-43D-5 - Effect of change of population; manner of reapportionment of council districts.

Whenever there shall be a change in population in any of the districts heretofore established, evidenced by a federal census of population, or by virtue of a substantial change in the corporate limits, there shall be a reapportionment of the council districts in the manner hereinafter provided:

(1) The mayor shall within six months after the publication of each federal census of population for the municipality or within six months after there shall have been any substantial change in the corporate limits of the municipality, file with the council a report containing a recommended plan for reapportionment of the council district boundaries to comply with the following specifications:

a. Each district shall be formed of contiguous, and to the extent reasonably possible, compact territory, and its boundary lines shall be the centerlines of streets or other well-defined boundaries;

b. Each district shall contain as nearly as is possible the same population, but not more than five percent more or less than the average.

(2) The council shall enact a redistricting ordinance within six months after receiving such report. If the council fails to enact the redistricting ordinance within the said six months, the redistricting plan submitted by the mayor shall become effective without enactment by the council, as if it were a duly enacted ordinance.

(3) Such redistricting ordinance shall not apply to any primary or regular or special election held within six months after its becoming effective. No incumbent member of the council shall be deprived of his unexpired term of office because of such redistricting.



Section 11-43D-6 - Rights of officers and employees preserved.

Nothing contained in this chapter, except as specifically provided, shall affect or impair the rights or privileges of officers or employees of the municipality or any office, department, board, or agency existing at the time when this chapter shall take effect, or any provision of law in force at the time when the mayor-council form of government shall be adopted and not inconsistent with the provisions of this chapter, in relation to the personnel, appointment, ranks, grades, tenure of office, promotion, removal, pension, officers, or employees of the municipality or any office, department, board, or agency thereof.



Section 11-43D-7 - Continuance in office of present officeholders; exercise of powers of abolished office, agency, etc.

All persons holding administrative office at the time the mayor-council form of government is adopted shall continue in office and in the performance of their duties until provision shall have been made in accordance therewith for the performance of such duties or the discontinuance of such office. The powers conferred and the duties imposed upon any office, department, board, or agency of the municipality by the law of the state shall, if such office, department, board, or agency be abolished by this chapter, or under its authority, be thereafter exercised and discharged by the office, department, board, or agency designated by the council unless otherwise provided herein.



Section 11-43D-8 - Continuance in office of persons holding positions in civil service.

Any person holding such an office or position in the civil service of such municipality when the mayor-council form of government shall be adopted shall continue to hold such office in the civil service under the mayor-council form of government and with the same status, rights, and privileges and subject to the same conditions under such applicable civil service system.



Section 11-43D-9 - Transfer of office, agency, etc., records and property.

All records, property, and equipment whatsoever of any office, department, or agency or part thereof, all the powers and duties of which are assigned to any other office, department, or agency by this chapter, shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned. If part of the powers and duties of any office, department, or agency, or part thereof, are by this chapter assigned to another office, department, or agency, all records, property, and equipment relating exclusively thereto shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned.



Section 11-43D-10 - Existing contracts continued in force; completion of public improvements.

All contracts entered into by the municipality, or for its benefit, prior to the adoption by such municipality of the mayor-council form of government, shall continue in full force and effect. Public improvements for which legislative steps have been taken under laws existing at the time of the adoption of the mayor-council form of government shall be carried to completion in accordance with the provisions of such existing laws.



Section 11-43D-11 - Pending legal action and proceedings.

No action or proceeding, civil or criminal, pending at the time of the adoption of the mayor-council form of government, brought by or against the municipality or any office, department, board, or agency or officer thereof, shall be affected or abated by the adoption of the mayor-council form of government or by anything therein contained in this chapter.



Section 11-43D-12 - Continuance of laws relating to pensions, retirement, and relief funds.

All laws and parts of laws relating to pension, retirement, and relief funds for any employees of the municipality, as the same may apply and be in effect with respect to the municipality at the time when it shall elect to be governed by the provisions of this chapter, shall continue in full force and effect, and without interruption or change as to any rights which have been acquired thereunder.



Section 11-43D-13 - Continuance of laws relating to boards, etc.

All laws relating to the school board, library board, airport authority, planning and zoning commission, zoning board of adjustment, park or recreation board, and any municipally owned service enterprise, and any board, authority, or agency given such independent status, as the same may apply and be in effect at the time when the municipality shall elect to be governed by the provisions of this chapter, shall continue in full force and effect and without interruption or change as to the establishment or conduct of any such authority, board or agency, until otherwise provided by law.



Section 11-43D-14 - Powers and duties of mayor.

The mayor shall be the chief executive officer, and shall have general supervision and control of all other officers, employees, and affairs of the city, which shall include the management of the public utilities, either owned and operated by the city or operated by private corporations under contracts with the city. The general law applicable to mayor-council municipalities notwithstanding, the mayor shall have the power to appoint all officers and employees of the city subject to the rules and regulations of any civil service or merit system that may be applicable to said city. The mayor may remove any person appointed by him subject to the rules and regulations of any civil service or merit system that may be applicable to said city.



Section 11-43D-15 - Noninterference of council with administrative service.

Neither the council nor any of its members shall direct or request the appointment of any person to, or his removal from, office or position by the mayor or by any of his subordinates, or in any manner take part in the appointment or removal of officers and employees in the administrative service of the city. Except for the purpose of inquiry, the council and its members shall deal with the administrative service solely through the mayor and neither the council nor any member thereof may give orders to any subordinates of the mayor, either publicly or privately.



Section 11-43D-16 - Administrative assistants.

Upon the request of the mayor, the council may establish not more than two positions of administrative assistants to the mayor and establish the salary for said positions. Once established, the mayor shall appoint a person or persons to hold said position or positions. These positions shall not be subject to the rules and regulations of any civil service or merit system applicable to said city.



Section 11-43D-17 - Appointment of accountant; examination of all books and accounts; compensation.

The mayor, at least once a year, shall appoint a certified public accountant or the Department of Examiners of Public Accounts to conduct an examination in accordance with generally accepted auditing standards of all books and accounts of the city since the preceding examination and to make a full report thereof in writing, under oath, to be submitted to the council at its first meeting after the completion of such report, and the same shall be spread upon the minutes of the council. For his services, said certified public accountant or the Department of Examiners of Public Accounts shall be paid such sum as may be agreed upon.



Section 11-43D-18 - Establishment of salaries for mayor and council.

The salary of the first mayor and council elected hereunder shall be established by the commission at least six months prior to the mayor and council taking office. Such salary, and the manner in which it is to be paid, shall be established by ordinance of the governing body. The salary of all mayors and council members serving the city after the first mayor and council shall be established as provided by general law applicable to mayor-council municipalities. Notwithstanding any of the provisions of this chapter, the mayor and council members shall be reimbursed for approved expenses incurred in the performance of their duties.



Section 11-43D-19 - President and president pro tem of council.

The council shall elect one of its members to serve as president of the council. The president shall preside at meetings of the council and have a vote on all matters coming before the council. The council shall also elect a president pro tem, who shall act as president of the council during the absence or disability of the president.



Section 11-43D-20 - Notice of council meetings; mayor's rights in council meetings.

The mayor shall be given notice of all council meetings and shall have the privilege of attending the meetings of the council and of taking part in the deliberations thereof. The mayor shall not have the right to vote on any matter that is presented to the council.



Section 11-43D-21 - Temporary absence or disability of mayor; filling vacancies.

(a) In the case of absences of the mayor from the city or his inability to serve on account of sickness or any other good reason, the president of the council or president pro tem of the council, in case of absence or disability of the president of the council, shall act as mayor pro tempore with the power and authority of the mayor during such time. In the event of a failure or refusal of the president of the council or the president pro tempore to act, the council may appoint one of its members to act as mayor pro tempore with like effect which appointment shall be entered in the minutes of the council.

(b) In the event of a vacancy from any cause in the office of the mayor, council member-at-large, or council members from a district, the council shall call for an election to fill said vacancy which shall be called and held not less than 30 nor more than 60 days from the occurrence of said vacancy. Notice of said election and the time of holding the same shall be given by one publication at least 15 days in advance of the same in one or more newspapers in said city at the expense of the city. The person chosen at said election shall qualify as speedily as possible after election. Upon notice of the vacancy in the office of mayor, the president of the council shall serve as mayor pro tempore with the power and authority of the mayor during such time and until the election of the mayor. This ordinance shall become effective upon its due adoption and publication as required by law.

(c) In the event of a vacancy from any cause in the office of the mayor, council member-at-large, or council member from a district and said vacancy shall occur within six months of a regularly scheduled election for the purpose of electing the council members and the mayor, the said vacancy shall be filled by the council in accordance with the laws of the State of Alabama.



Section 11-43D-22 - Continuance of ordinances and resolutions.

All ordinances and resolutions of the municipality in effect at the time of adoption of the mayor-council form of government herein set up shall continue in effect unless and until changed or repealed by the council.






Chapter 44 - COMMISSION FORM OF GOVERNMENT.

Article 1 - General Provisions.

Section 11-44-1 - Applicability of article.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-2 - Petition to probate judge for election as to organization under commission form of government; examination of petition and certification thereof to mayor.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-3 - Calling of election by mayor.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-4 - Subsequent elections not to be held within two years of preceding election.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-5 - Proposition submitted to voters; form and marking of ballots.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-6 - Conduct of election, canvassing of vote, and declaration of election result; adoption and certification of provisions of article.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-7 - Commissioners - Procedure for election; terms of office.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-8 - Commissioners - Designation; qualification for office.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-9 - Commissioners - Oath; bond.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-10 - Commissioners - Entry into office, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-11 - Commissioners - Filling of vacancies caused by ineligibility.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-12 - Commissioners - Filling of vacancies caused by death, resignation, or removal.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-13 - Commissioners - Filling of two simultaneous vacancies.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-14 - President of board of commissioners - Election; powers and duties generally.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-15 - President of board of commissioners - Designation as mayor.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-16 - President of board of commissioners - Performance of duties and responsibilities of mayor in certain municipalities.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-17 - President of board of commissioners - Performance of duties and responsibilities of mayor in certain municipalities - Duties as president of board of commissioners and as mayor.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-18 - Compensation of commissioners and president of board of commissioners.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-18.1 - Salaries and expenses of mayor and associate commissioners in Class 5 municipalities; payment of funds out of treasury by warrant; designation of commissioner to act in mayor's absence; disbursements shall be authorized by resolution or voucher.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-19 - Meetings of board of commissioners - Time, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-20 - Meetings of board of commissioners - Presiding officer; quorum.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-21 - Meetings of board of commissioners - When open to public.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-22 - Meetings of board of commissioners - Record of proceedings.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-23 - Powers and authority of board of commissioners upon organization of commission form of government; abolition of certain boards, commissions, and officers; continuation of corporate existence, etc., of municipality.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-24 - Continuation in force of laws, bylaws, ordinances, and resolutions.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-25 - Continuation of territorial limits; discontinuance of wards and election of commissioners at large.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-26 - Continuation, etc., of rights, powers, liabilities, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-27 - Continuation in office of officials and employees.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-28 - Selection, compensation, removal, etc., of officers and employees generally.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-29 - Distribution of executive and administrative powers and duties among departments; determination and exercise of powers and duties of departments by commissioners.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-30 - Assignment or delegation of powers and duties of board of commissioners.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-31 - Resolutions, bylaws, or ordinances generally - Manner of enactment generally.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-32 - Resolutions, bylaws, or ordinances generally - Form and voting thereon.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-33 - Resolutions, bylaws, or ordinances granting franchises, etc., for use of streets, public highways, etc. - Publication; effective date.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-34 - Resolutions, bylaws, or ordinances granting franchises, etc., for use of streets, public highways, etc. - Objections thereto and elections thereon.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-35 - Resolutions, bylaws, or ordinances granting franchises, etc., for use of streets, public highways, etc. - Proceedings upon determination of election result.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-36 - Manner in which franchise, etc., as to use of streets, public highways, etc., to be granted, extended, or enlarged.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-37 - Elections for office of commissioner - Filing and form of statement of candidacy, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-38 - Elections for office of commissioner - Qualifications of candidates.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-39 - Elections for office of commissioner - Ballots generally.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-40 - Elections for office of commissioner - Specification in statement of candidacy and ballot as to long or short term.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-41 - Elections for office of commissioner - Manner of voting; majority of votes required.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-42 - Elections for office of commissioner - Holding of runoff election.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-43 - Elections for office of commissioner - Qualified voters only to vote.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-44 - Filing and publication of statement of campaign expenses, etc., by commissioners.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-45 - Selection of municipal employees.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-46 - Officers or employees not to be interested in contracts for services, etc., for municipality or railway, gas works, etc., therein.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-47 - Officers not to be interested in or employed by public service utilities.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-48 - Acceptance, etc., of free passes, gifts, etc., by officers or employees from railways, gas works, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-49 - Publication, etc., of quarterly statement of receipts and expenses, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-50 - Examinations of books and accounts.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-51 - Maintenance of record books by probate judges and compensation therefor.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-52 - Promising, etc., of employment, etc., to obtain political support, etc.; provision of automobiles, etc., to bring voters to polls.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-53 - Offering or accepting bribes for votes; unauthorized voting.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-54 - Solicitation, etc., of votes by municipal employees.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-55 - Payment, etc., of persons to solicit votes; acceptance of pay, etc., to solicit votes.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-56 - Applicability of general state laws as to municipal elections.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-57 - Penalties for violations of provisions of article.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-58 - Designation by ordinance of mayor and finance commissioner, public works commissioner, and public safety commissioner in Class 7 municipalities; elections; further changes in designations must be authorized by Legislature.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.






Article 2 - Optional Form A.

Section 11-44-70 - Applicability of article.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-71 - Procedure for adoption - Generally.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-72 - Procedure for adoption - Election.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-73 - Commissioners - Election, terms of office, etc., generally.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-74 - Commissioners - Election, terms of office, etc., of commissioners elected after September 1, 1945.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-75 - Commissioners - Designation of positions and election thereto.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-76 - Commissioners - Qualifications; filling of vacancies caused by ineligibility.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-77 - Commissioners - Filling of vacancies caused by death, resignation or removal.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-78 - Commissioners - Filling of two or more simultaneous vacancies.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-79 - Commissioners - Oath; bond.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-80 - Commissioners - Compensation.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-81 - Commissioners - Designation; qualification for and taking of office.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-82 - Commissioners - Meetings.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-83 - Mayor-president of board of commissioners.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-84 - Powers and authority of board of commissioners upon organization of commission form of government; abolition of certain boards, commissions, and officers; continuation of corporate existence, territorial limits, etc., of municipality.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-85 - Appointment, etc., of officers and employees generally; distribution of executive and administrative powers and duties among departments.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-86 - Assignment or delegation of powers and duties of board of commissioners.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-87 - Enactment of resolutions, bylaws, or ordinances generally.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-88 - Procedure for adoption of resolutions, bylaws, or ordinances granting franchises, etc., for use of streets, public highways, etc.; manner in which franchises, etc., extended, enlarged, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-89 - Procedure for letting of contracts for construction, improvements, etc., of streets, highways, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-90 - Elections for office of commissioner - Filing and form of statement of candidacy, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-91 - Elections for office of commissioner - Ballots; voting.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-92 - Filing and publication of statement of campaign expenses, etc., by commissioners.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-93 - Appointment of municipal employees.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-94 - Conflicts of interest of municipal officers and employees.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-95 - Publication, etc., of monthly statement of receipts and expenses, etc.; examinations of books and accounts.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-96 - Maintenance of record books by probate judges and compensation therefor; fee for examination of petitions for elections.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-97 - Use of influence or contribution of money, etc., in elections for commissioners by municipal officers or employees.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-98 - Solicitation of votes by municipal employees.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-99 - Payment, etc., of persons to solicit votes; acceptance of pay, etc., to solicit votes.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-100 - Applicability of general state laws as to municipal elections.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-101 - Requirements, etc., as to petitions.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-102 - Certain persons not to receive profits, wages, etc., from municipality.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-103 - Certain persons not to become officers or employees of municipality.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-104 - Commissioners, officers, or employees to receive regular compensation only.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-105 - Adoption of ordinances by initiative and referendum.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.






Article 3 - Optional Form B.

Section 11-44-120 - Definitions.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-121 - Adoption by ordinance; powers, designation, election, etc., of commissioners generally; continuation in office of members of governing body.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-122 - Continuation in force of laws, ordinances, resolutions, and appointments of municipal officials and employees.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-123 - Commissioners - Election; terms of office; designation of positions; qualification for office and taking of oath.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-124 - Commissioners - Qualification of candidates therefor.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-125 - Commissioners - Vacancies.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-126 - Meetings of board of commissioners - Time; presiding officer; quorum; record of proceedings.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-127 - Meetings of board of commissioners - Place; meetings open to public.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-128 - Bond of commissioners; holding of offices of profit or trust, etc., by commissioners, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-129 - Compensation of commissioners; disbursement of funds from municipal treasury.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-130 - Removal of commissioners - Filing, etc., of petition requesting resignation of commissioner; examination of petition, issuance of certificate, etc., by probate judge.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-131 - Removal of commissioners - Certification of lists of electors to probate judge where municipality situated in two or more counties.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-132 - Removal of commissioners - Unauthorized signing of petition.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-133 - Removal of commissioners - Fee of probate judge; payment of security upon presentation of petition to probate judge.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-134 - Removal of commissioners - Delivery of petition and certificate to board of commissioners; recall election; special election for selection of successor.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-135 - Distribution of municipal powers and duties among departments; authority of commissioners as heads of departments; additional duties of president of board.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-136 - Publication, enactment, etc., of ordinances or resolutions generally.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-137 - Ordinances granting franchises, etc., for use of public highways or property.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-138 - Conflicts of interest of commissioners, officers, or employees; certain persons not to be employed by or receive compensation from municipality; privileges, immunities, etc., of elective officers of municipality.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-139 - Publication of semiannual statement of receipts and expenses, etc.; audit of books and accounts.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-140 - Alteration of form of government of municipality.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.






Article 4 - Abandonment.

Section 11-44-150 - Petition to probate judge for election as to abandonment of commission form of government.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-151 - Examination of petition and certification thereof to president of board of commissioners.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-152 - Calling of election.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-153 - Subsequent elections not to be held within two years of preceding election.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-154 - Proposition submitted to voters; form and marking of ballots.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-155 - Conduct of election, canvassing of vote and declaration of election result; adoption and certification thereof of provisions as to mayor-council form of government.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-156 - Mayor and aldermen - Election.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-157 - Mayor and aldermen - Powers and duties.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-158 - Continuation of corporate existence, etc., of municipality; continuation in force of laws, bylaws, ordinances, and resolutions.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-159 - Continuation of territorial limits; creation of wards; vesting of rights, powers, and privileges.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-160 - Rights, liabilities, civil actions, etc., not affected.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-161 - Continuation in office of officials and employees; offices of commissioners, president of board of commissioners, etc., abolished.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-44-162 - Management, etc., of municipalities abandoning commission form of government; powers, duties, etc., of mayor and aldermen.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.









Chapter 44A - ABANDONMENT OF COMMISSION FORM OF GOVERNMENT IN CLASS 7 MUNICIPALITIES.

Article 1 - In General.

Section 11-44A-1 - Referendum to determine continuation of commission or adoption of mayor-council form of government.

Within three months of the approval of this section, the governing body of any Class 7 municipality with a commission form of government organized pursuant to Article 1, Chapter 44, Title 11, by a majority vote of the members of that governing body, may call for a referendum to be held at public expense within 90 days after such call at which the following question shall be submitted to the voters of any such municipality:

"Shall the city of _______________ adopt a mayor-council form of government with the mayor elected at large and a five-member council elected from single member districts?



Section 11-44A-2 - Establishment of council districts; salaries; election notice; powers and duties of mayor-council.

If a majority of the voters voting in said election approve the proposition, then,

(1) Within 90 days thereafter the commission shall adopt an ordinance establishing the boundaries of the five council districts herein provided for and shall take such steps as are necessary to comply with the federal Voting Rights Act of 1965, as amended,

(2) Within 60 days after the referendum the commissioners shall establish the salaries to be paid to the mayor and council members to be elected at the first election held hereunder,

(3) Within ten days after receipt of notification of compliance with the federal Voting Rights Act of 1965, as amended, the mayor or other chief executive officer of the municipality shall give notice of an election for a mayor and all the members of the city council to be held not more than 90 days after the publication of said notice, and

(4) The municipality shall thereafter and as provided in this article be governed by a mayor elected at large and a five-member council elected from single-member districts, which shall have the same powers and duties as other mayor-council municipalities organized under Title 11 and any other powers and duties not inconsistent with this article which may have been theretofore granted to such municipality.



Section 11-44A-3 - Mayor-council - Assumption of office; duties, etc., of commission terminated.

On noon of the seventh day following the canvass of the election results, the newly elected mayor and council members shall assume office and the terms, powers, duties, responsibilities, and emoluments of office of the commissioners shall end.



Section 11-44A-4 - Mayor-council - Terms.

The mayor and council members elected hereunder shall serve until the first Monday in October, 1988.



Section 11-44A-5 - Conduct of election and referendum.

The election and referendum provided for herein shall be conducted, the vote canvassed, and the result declared in the same manner as provided by Chapter 46, Title 11, in respect to other municipal elections conducted in any such municipality.



Section 11-44A-6 - Reapportionment of council districts.

Whenever there shall be a change in population in any of the districts heretofore established, evidenced by a federal census of population, or by virtue of a substantial change in the corporate limits, there shall be a reapportionment of the council districts in the manner hereinafter provided:

(1) The mayor shall, within six months after the publication of each federal census of population for the municipality or within six months after there shall have been any substantial change in the corporate limits of the municipality, file with the council a report containing a recommended plan for reapportionment of the council district boundaries to comply with the following specifications:

a. Each district shall be formed of contiguous and, to the extent reasonably possible, compact territory, and its boundary lines shall be the center lines of streets or other well-defined boundaries;

b. Each district shall contain as nearly as is possible the same population, but not more than five per centum more or less than the average.

(2) The council shall enact a redistricting ordinance within six months after receiving such report. If the council fails to enact the redistricting ordinance within the said six months, the redistricting plan submitted by the mayor shall become effective without enactment by the council, as if it were a duly enacted ordinance.

(3) Such redistricting ordinance shall not apply to any primary or regular or special election held within six months after its becoming effective. No incumbent member of the council shall be deprived of his unexpired term of office because of such redistricting.



Section 11-44A-7 - Effect of article on pre-existing rights and privileges of municipal employees, etc.

Nothing contained in this article, except as specifically provided, shall affect or impair the rights or privileges of officers or employees of the municipality or of any office, department, board, or agency existing at the time when this article shall take effect, or any provision of law in force at the time when the mayor-council form of government shall be adopted and not inconsistent with the provisions of this article, in relation to the personnel, appointment, ranks, grades, tenure of office, promotion, removal, pension and retirement rights, civil rights, or any other rights or privileges of officers or employees of the municipality or any office, department, board, or agency thereof.



Section 11-44A-8 - Administrative officers continued; reassignment of duties and powers formerly exercised by abolished agency, etc.

All persons holding administrative office at the time the mayor-council form of government is adopted shall continue in office and in the performance of their duties until provision shall have been made in accordance therewith for the performance of such duties or the discontinuance of such office. If any office, department, board, or agency of the municipality be abolished by this article or under its authority, the powers conferred and the duties imposed upon such office, department, board, or agency by the laws of the state shall be thereafter exercised and discharged by the office, department, board, or agency designated by the council unless otherwise provided herein.



Section 11-44A-9 - Civil service officers continued.

Any person holding such an office or position in the civil service of such municipality when the mayor-council form of government shall be adopted shall continue to hold such office in the civil service under the mayor-council form of government and with the same status, rights, and privileges and subject to the same conditions under such applicable civil service system.



Section 11-44A-10 - Interagency transfer of records, equipment, etc.

All records, property, and equipment whatsoever of any office, department, or agency or part thereof, all the powers and duties of which are assigned to any other office, department, or agency by this article, shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned. If part of the powers and duties of any office, department, or agency, or part thereof, are by this article assigned to another office, department, or agency, all records, property, and equipment relating exclusively thereto shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned.



Section 11-44A-11 - Municipal contracts continued; completion of public works required.

All contracts entered into by the municipality, or for its benefit, prior to the adoption by such municipality of the mayor-council form of government, shall continue in full force and effect. Public improvements for which legislative steps have been taken under laws existing at the time of the adoption of the mayor-council form of government shall be carried to completion in accordance with the provisions of such existing laws.



Section 11-44A-12 - Judicial proceedings unaffected by adoption of mayor-council government.

No action or proceeding, civil or criminal, pending at the time of the adoption of the mayor-council form of government, brought by or against the municipality or any office, department, board, or agency or officer thereof, shall be affected or abated by the adoption of the mayor-council form of government or by anything therein contained in this article.



Section 11-44A-13 - Pension and retirement plans, etc., continued.

All laws and parts of laws relating to pension, retirement, and relief funds for any employees of the municipality, as the same may apply and be in effect with respect to the municipality at the time when it shall elect to be governed by the provisions of this article, shall continue in full force and effect, and without interruption or change as to any rights which have been acquired thereunder.



Section 11-44A-14 - Continuation of laws relating to certain boards, etc.

All laws relating to the school board, library board, hospital board, airport board, housing authority, plumbers or electricians board, planning board, zoning board, park or recreation board, municipally owned public utility, and any municipally owned service enterprise, including inter alia, electric, gas and water boards, agencies, etc., and any board, authority, agency, etc., given such independent status, as the same may apply and be in effect at the time when the municipality shall elect to be governed by the provisions of this article, shall continue in full force and effect and without interruption or change as to the establishment or conduct of any such authority, board or agency, until otherwise provided by law.



Section 11-44A-15 - Applicability of article.

For all purposes the provisions of Sections 11-44A-6 through 11-44A-14 shall become applicable to the municipality at the time when the first council elected under the provisions hereof takes office and qualifies, otherwise, this article shall become effective immediately upon its passage and approval by the governor, or upon its otherwise becoming a law.



Section 11-44A-16 - Continuation of ordinances and resolutions.

All ordinances and resolutions of the municipality in effect at the time of adoption of the mayor-council form of government herein set up shall continue in effect unless and until changed or repealed by the council.






Article 2 - Adoption of Mayor-Council Form of Government Where Commission Form Violates Federal Voting Rights Act.

Section 11-44A-30 - Adoption of mayor-council form of government where commission form violates federal Voting Rights Act; division into single-member districts; residence requirements for candidates and electors.

Any Class 7 municipality operating under a commission form of government with its members elected at large and which at large system has been decreed to be in violation of the federal Voting Rights Act by a court of law may, by an ordinance duly adopted not less than three months prior to the regular municipal election, adopt a mayor-council form of government with the mayor elected at large and a five-member council elected from single-member districts. The ordinance shall divide the municipality into five single-member districts of nearly equal population and shall provide that candidates for election for a place on the council shall have resided within the district from which he or she seeks election for a period of 90 days immediately preceding the date of the election, and shall continue to reside in the district he or she represents so long as he or she remains a member of said council. Only electors residing within a district shall be entitled to vote for candidates seeking election for said district.



Section 11-44A-31 - Boundaries of districts.

The ordinance establishing the districts shall describe the territory composing each district and its boundary line shall be the centerline of streets or other well-defined boundaries.



Section 11-44A-32 - Form of government; powers and duties of municipality.

The municipality shall thereafter and as provided herein be governed by a mayor elected at large and a five-member council elected from single-member districts, and shall have the same powers and duties as other mayor-council municipalities organized under Title 11, as amended, and any other powers and duties not inconsistent with this article which may have therefore been granted to such municipality.









Chapter 44B - ABANDONMENT OF COMMISSION FORM OF GOVERNMENT IN CLASS 4 MUNICIPALITIES.

Section 11-44B-1 - Ordinance abandoning commission form of government and adopting mayor-council form.

Within three months of January 29, 1985, the governing body of any Class 4 municipality with a commission form of government may by a majority vote of the members of that governing body adopt an ordinance abandoning the commission form of government and adopting a mayor-council form of government pursuant to the terms and conditions of this article. Any municipality desiring to abandon the commission form of government and adopt the form of government provided for herein, shall adopt an ordinance in substantially the following form:

BE IT ORDAINED BY THE COMMISSION BOARD OF THE CITY OF _____ as follows:

Section 1. That, pursuant to Act No. 85-107 of the 1985 First Special Session of the Legislature, the commission form of government, pursuant to which this municipality has operated, be and the same is hereby abandoned according to the provisions of said Act No. 85-107.

Section 2. That the form of government as described by Act No. 85-107 of the 1985 First Special Session of the Legislature, providing for a mayor-council form of government with the mayor elected at large and a seven-member council elected from single-member districts, is hereby adopted as the form of government for the city of _____, pursuant to all the terms and conditions contained in said act.

Section 3. This ordinance shall take effect as provided by law, and implemented pursuant to said Act No. 85-107.



Section 11-44B-2 - Ordinances establishing boundaries of seven-council districts and salaries of mayor and council members; compliance with Voting Rights Act; election of mayor and council; powers and duties of municipality.

If said ordinance be adopted by the governing body of any municipality to which this chapter applies, then:

(1) Within 90 days thereafter, the commission board of such municipality shall adopt an ordinance,

a. Establishing the boundaries of the seven-council districts herein provided for, and

b. Establishing the salaries to be paid to the mayor and council members to be elected at the first election to be held hereunder;

(2) The commission board shall take such steps as are necessary to comply with the Federal Voting Rights Act of 1965, as amended;

(3) After receipt of notification of compliance with the Federal Voting Rights Act of 1965, as amended, the mayor or other chief executive officer of the municipality shall give notice that an election for mayor and all the members of the city council will be held at the next regular municipal election as required and provided for by the election laws of the state of Alabama, which shall be the same date at which the regular municipal elections for the commission board would otherwise be held, being the second Tuesday in July, 1985, and if necessary, run-off elections on the third Tuesday next thereafter as provided by law, and such elections shall be so held wherein a mayor shall be elected at large and a seven-member council shall be elected from single-member districts as provided by this chapter;

(4) The municipality shall, after said election and the qualification and assumption of office of the council and mayor as provided in this chapter, be deemed to have adopted the form of government as herein provided and thereafter be governed by a mayor elected at large and a seven-member council elected from single-member districts pursuant to this chapter, which municipality shall have the same powers and duties as herein enumerated and as other mayor-council municipalities organized under Title 11, and any other powers and duties not inconsistent with this chapter which may be now or hereafter granted to such municipality.



Section 11-44B-3 - Mayor and council - Assumption of office; duties, etc., of commissioners terminated.

The newly elected mayor and council members elected as herein provided shall assume the duties of their respective offices at noon on the first Monday in October following their election, and the terms, powers, duties, responsibilities, and emoluments of office of the commissioners shall end.



Section 11-44B-4 - Mayor and council - Terms; election date.

The mayor and council members elected hereunder shall serve four-year terms with the first election being held as herein provided on the second Tuesday of July, 1985, and quadrennially thereafter on the month and the day established by the general law of the state pertaining to municipal elections for mayor-council forms of government.



Section 11-44B-4.1 - Elections - Mayor, city council, and City of Tuscaloosa Board of Education.

(a) This section shall only apply in a Class 4 municipality organized pursuant to this chapter.

(b) Notwithstanding any other provision of law, in any Class 4 municipality organized pursuant to this chapter, the election for the mayor, members of the city council, and members of the city board of education of the Class 4 municipality shall be held on the first Tuesday in March and every four years thereafter.



Section 11-44B-5 - Conduct of elections; qualifications of mayor and council; qualifying fee.

The elections provided for herein, and all subsequent elections, shall be conducted, the vote canvassed, and the results declared in the same manner as provided by the general law of the state pertaining to municipal elections for mayor-council forms of government, except as otherwise herein provided by this article.

The mayor shall be elected by the whole of the electors of the city, shall be a qualified elector of the city, and shall have been a resident of the city for at least 90 days prior to his election and shall reside within the limits of the city during his term of office. Council members shall be elected by the electors of the district which they represent, shall be qualified electors of the city, shall have been residents of the district which they represent for at least 90 days prior to their election, and shall reside in said district during their term of office. Any person desiring to become a candidate for mayor or council member must, at the time of filing their statement of candidate, pay to the city clerk a qualifying fee in the amount of $200.00. If any person desiring to become a candidate for mayor or council member is financially unable to pay said filing fee, then they shall file with the city clerk a verified statement of indigency supported by three verified statements of city electors to the effect that said candidate is not financially capable of paying the aforementioned filing fee.



Section 11-44B-6 - Meetings; quorum; majority vote requirements; procedure for adoption of ordinances and resolutions; approval or veto of mayor; record of proceedings; power of council as to city employees; all powers of city vested in council.

(a) The council shall hold regular public meetings at least once a week at some regular hour to be fixed by the council. The council may hold such adjourned, called, or other meetings as may be necessary or convenient.

(b) All council meetings shall comply with the applicable law concerning open or public meetings.

(c) A majority of the elected membership of the council shall constitute a quorum for the transaction of any and every power conferred upon the council. For the purposes of determining a quorum, the mayor shall not be counted.

(d) The affirmative vote of a majority of the council members present, and the mayor in the event of a tie, as provided by this article, shall be sufficient for the passage of any resolution, bylaw, or ordinance, or the transaction of any business of any sort by the council, or the exercise of any other power conferred upon it by the terms of this article or by law, or which may hereafter be conferred upon it. Provided, however, no ordinance or resolution of a general nature or permanent operation shall be adopted except as follows:

(1) The ordinance or resolution shall be introduced only at a regularly scheduled weekly meeting of the council and shall not be available for consideration until the next regularly scheduled weekly meeting of the council.

(2) The limitation of subdivision (1) above may be waived and the ordinance or resolution considered and adopted at any meeting in which it was introduced only with the unanimous consent of the council members present, the consent shall be shown by a vote taken by yeas and nays, and the names of the members voting shall be entered upon the minutes.

(3) Whenever an ordinance or resolution is considered, it shall not be passed or otherwise become law unless on its final passage it has the affirmative vote of at least four council members, or in the event of a tie vote of three yeas and three nays of the council, such resolution or ordinance may be passed if the mayor votes yea in its favor to break the tie.

An ordinance or resolution of a general nature or permanent operation as used herein shall include an appointment, nomination, or election which is required by law to be made by the governing body of the municipality. Provided, however, all resolutions or ordinances of a general nature or permanent operation shall also be subject to the approval or veto of the mayor as set forth in this article.

(e) No resolution, bylaw, or ordinance granting any franchise, appropriating any money for any purpose, providing for any public improvements, any regulation concerning public health, or of any other general or permanent nature including an appointment, nomination, or election which is required by law to be made by the governing body of the municipality except the proclamation of quarantine, shall be enacted except at a regular meeting of the council or an adjournment thereof. Every ordinance introduced at any and every such meeting shall be in writing and read by title before any vote thereon shall be taken, and the yeas and nays thereon shall be recorded; provided, if the vote of all council members present be unanimous, it may be so stated in the journal without recording the yeas and nays.

(f) A record of the proceedings of every meeting of the council shall be kept, and every resolution or ordinance passed by the council shall be recorded, and the record of the proceedings of the meetings shall, when approved by the council, be signed by the mayor and the city clerk. The record shall be kept available for inspection by all citizens at all reasonable times.

(g) Neither the council nor any of its members shall direct or request the appointment of any person to or removal from office or position by the mayor or any employee of the city, or in any manner take part in the appointment or removal of hourly employees in the service of the city. Officers and employees of the city subject to civil service appointment shall be appointed pursuant to the applicable law, rule, and regulation, and in the event that any law, rule, or regulation should allow a selection by the city from among qualified candidates, the selection shall be made by the council.

Except for the purpose of inquiry, neither the council nor any of its members shall either publicly or privately supervise, order, or give directions to any employee of the city.

The foregoing two paragraphs shall not apply to the election or appointment of any person not an employee of the city to any board or agency funded or supported in whole or in part by the city.

(h) The municipal government of any city proceeding under this article shall be known as the mayor-council form of government. Except as otherwise provided herein and subject to the limitations imposed by the Constitution of Alabama and its laws, all powers of the city shall be vested in the council elected as herein provided and hereinafter referred to as "the council," which shall enact ordinances, adopt budgets, and determine policy. All powers of the city shall be exercised in the manner prescribed by this article, or if the manner not be prescribed, then in such a manner as may be prescribed by law or ordinance.



Section 11-44B-7 - Powers and duties of mayor.

The mayor shall preside at all meetings of said council and sit with said council. Provided, however, the mayor shall not, for any purpose, be a member of the council, shall vote only in the case of a tie, and shall have the right of veto as provided herein.

(1) The mayor shall be the chief executive officer, and shall have general supervision and control of all other officers and the affairs of the city except as otherwise provided by this article and general statutes of the state.

(2) The mayor shall devote full time to the duties of his office. The mayor shall maintain an office at the city hall and be present thereat during reasonable hours when not otherwise absent therefrom on other duties of the city.

(3) The mayor shall, each quarter, prepare a detailed statement of all receipts and expenses of the city, and annually, at the end of each fiscal year, the mayor shall cause the books and accounts of the city to be audited by a reputable, disinterested, and certified accountant, selected by the council, and the audit report shall be certified to by the finance director, attested by the mayor, and published in pamphlet form. A true summary of the annual audit report shall be published one time in a newspaper regularly published and of general circulation in the city. The audit report shall be submitted by the mayor to the council at its first meeting after the completion of the report, and the same shall be spread upon the minutes of the council. The mayor shall prepare and submit the budget of the city annually to the council.

(4) All resolutions or ordinances which are intended to be of general nature or permanent operation passed by the council, shall be transmitted by the clerk, within forty-eight (48) hours after their passage, to the mayor for his or her consideration, who, if he or she shall approve thereof, shall sign and return the same to the clerk, who shall publish them, and such ordinances or resolutions shall thereupon have the force of law; provided, that the council may provide that they shall be effective from approval.

Any such ordinance or resolution may be recalled from the mayor at any time before it has become a law or has been acted on by him or her by resolution adopted by a majority of the members elected to the council in regular or special session.

If the mayor shall disapprove of any such ordinance or resolution transmitted to him or her, he or she shall, within seven (7) days of the time of its passage by the council, return the same to the clerk with his or her objections in writing, and the clerk shall make report thereof to the next regular meeting of the city council; and, if five (5) members of the said council shall adhere to said ordinance or resolution notwithstanding said objections, said vote being taken by "yeas" and "nays" and spread upon the minutes, then, and not otherwise, said ordinance or resolution shall, after publication thereof, have the force of law, unless by its terms it was to take effect on its approval, in which event it shall take effect upon its passage over such veto. The failure of the mayor to return to the clerk, an ordinance or resolution with his veto in writing stating his or her objections, within seven (7) days after its passage by the council, shall operate and have the same effect as an approval of the same, and the clerk shall publish the same as required by law for the publication of laws and ordinances of said city. If no publication is required, the ordinance or resolution shall become effective upon the expiration of said seven (7) days.

The veto of the mayor shall pertain to the entire ordinance or resolution as passed by the city council and no ordinance or resolution may be vetoed by the mayor in part as to specific items or any portion thereof.



Section 11-44B-8 - Temporary and permanent vacancies in office of mayor; vacancy on city council.

(a) Temporary Vacancy in the Office of Mayor. The council shall elect from its members, a president pro tempore of the council. In the case of the temporary absence of the mayor or his inability to serve temporarily on account of sickness or any other good reason, the president pro tempore of the council shall act as mayor pro tempore with the power and authority of the mayor during such time. Provided; however, the president pro tempore while acting as mayor pro tempore shall not exercise the mayor's right to vote nor the right of approval or veto of ordinances or resolutions, nor receive the rate of compensation or allowance of the mayor. In the event of a failure or refusal of the president pro tempore of the council to act, the council may appoint one of its members to act as mayor pro tempore with like effect, which appointment shall be entered in the minutes of the council. While serving as mayor pro tempore, the president pro tempore of the council shall have the right to vote on all questions the same as any other member of the council.

(b) Permanent Vacancy in the Office of Mayor. Whenever any vacancy in the office of mayor occurs by reason of death, resignation, removal or any other cause, the vacancy shall be filled as follows:

(1) ACTING MAYOR. The president pro tempore of the council shall succeed to and assume the duties of the office of mayor, effective as soon as practical after the vacancy occurs and shall serve as acting mayor until a new mayor assumes the duties or is elected as provided for herein.

While the president pro tempore of the council is serving as acting mayor, he or she shall receive the same rate of pay and allowance provided for the mayor, whose vacated office he or she fills, in lieu of council president pro tempore pay and shall have the right to vote on all questions, the same as any other council member. Provided, however, the acting mayor shall not exercise the mayor's right to vote nor the right of approval or veto of ordinances or resolutions and the same shall become effective upon final enactment by the council as otherwise provided by law. In the event of a failure or refusal of the president pro tempore of the council to serve as acting mayor, the council may appoint one of its members to be acting mayor with like effect, which appointment shall be entered in the minutes of the council.

(2) TERM OF LESS THAN ONE (1) YEAR REMAINING. If the vacated term in the office of mayor has less than one year remaining, then the president pro tempore of the council shall vacate his or her position as a member of the city council and qualify for the office as soon as practical after the vacancy occurs and assume the duties, responsibilities and powers of the office immediately upon qualification and shall hold the office for the unexpired term of his or her predecessor.

In the event of a failure or refusal of the president pro tempore of the council to serve as mayor, then the council may appoint one of its members to serve as mayor with like effect, which appointment shall be entered in the minutes of the council.

(3) VACATED TERM OF ONE (1) YEAR OR MORE. If the vacated term in the office of mayor has one (1) year or more remaining, the council shall call for a special election within thirty (30) days of the vacancy in the office of mayor. The election shall be held not less than sixty (60) days, nor more than ninety (90) days from the date the council called for the special election. Special elections called pursuant to this section shall be conducted as provided by the general laws of this state regarding municipal elections.

The person elected to fill the vacancy in the office of mayor shall qualify for office as soon as practical, shall assume the duties, responsibilities, and powers of the office immediately and shall hold office for the unexpired term of his or her predecessor and until his or her successor is elected and qualified.

(c) VACANCY ON CITY COUNCIL. Whenever any vacancy on the city council shall occur by reason of death, resignation, removal or any other cause, the vacancy shall be filled as follows:

(1) TERM OF LESS THAN ONE (1) YEAR REMAINING. If the vacated term of a council member has less than one (1) year remaining, then the remaining members of the council may appoint a successor by ordinance duly adopted at the next or any subsequent regular meeting of the city council or the council may, in its discretion, allow the position to remain vacant until the next regular municipal election.

(2) VACATED TERM OF ONE (1) YEAR OR MORE. If the vacated term of the council member has one (1) year or more remaining, the council shall call for a special election to be held in the district of the vacated council position, within thirty (30) days of the occurrence of the vacancy. The election shall be held not less than sixty (60) days, nor more than ninety (90) days from the date the council called the special election. Special elections called pursuant to this subsection shall be conducted as provided by the general election laws of the state regarding municipal elections.

(3) The person selected or elected to fill a vacancy on the city council shall possess all the qualifications of office, including residency in the district he or she represents, and serve the remainder of the unexpired term until a successor has been qualified and elected.



Section 11-44B-9 - Franchise, lease, or right to use streets, public highways, thoroughfares, or public ways.

No resolution or ordinance, granting to any person, firm or corporation any franchise, lease or right to use the streets, public highways, thoroughfares, or public ways of any city organized under the provisions of this chapter, either in, under, along, through, or over same shall take effect and be enforced until 30 days after the final enactment of same by the council and publication of said resolution or ordinance in full once a week for three consecutive weeks, in some daily newspaper published in said city, which publication shall be made at the expense of the person, firm or corporation applying for said grant. No grant of any franchise or lease or right of user, or any other right, in, under, upon, along, through, or over the streets, public highways, thoroughfares or public ways of any such city, shall be made or given nor shall any such rights of any kind whatever be conferred upon any person, firm or corporation, except by resolution or ordinance duly passed by the council at some regular or adjourned regular meeting and published as above provided for in this section; nor shall any extension or enlargement of any such rights or powers previously granted be made or given except in the manner and subject to all the conditions herein provided for as to the original grant of same. It is expressly provided, however, that the provisions of this section shall not apply to the grant of sidetrack or switching privileges to any railroad for the purpose of reaching and affording railway connections, and switch privileges to the owners or users of any industrial plant, store or warehouse.



Section 11-44B-10 - Initial territorial limits; reapportionment of council districts; recommended plan for reapportionment; redistricting ordinance.

(a) The initial territorial limits of any municipality which adopts the mayor-council form of government as provided by this chapter shall be the same as under its former organization.

(b) If following a federal census of population or an alteration of the corporate limits, any council district shall contain a population of 10 percent more or less than the total population of the city divided by seven, then there shall be a reapportionment of the council districts in the manner hereinafter provided.

(1) The mayor shall, within six months after the publication of such federal census of population for the municipality or within six months after there shall have been such substantial change in the corporate limits of the municipality, file with the council a report containing a recommended plan for reapportionment of the council district boundaries to comply with the following specifications:

a. Each district shall be formed of contiguous and to the extent reasonably possible, compact territory, and its boundary lines shall be the centerlines of streets or other well-defined boundaries;

b. Each district shall contain as nearly as possible the same population, but not more than five percent more or less than the average.

(2) The council shall enact a redistricting ordinance within six months after receiving such report. If the council fails to enact the redistricting ordinance within the said six months, the redistricting plan submitted by the mayor shall become effective without enactment as if it were a duly enacted ordinance.

(3) Such redistricting ordinance shall not apply to any election held within six months after it becomes effective. No incumbent member of the council shall be deprived of his unexpired term of office because of such redistricting.



Section 11-44B-11 - City clerk, finance director, revenue director, city attorney, assistant city attorneys, and city department heads continued in office; powers and duties; claims against city; financial records; warrants; deposit of public money; payment of moneys due municipality; office space, supplies, and other support.

(a) If the city clerk of any city which adopts the mayor-council form of government as herein provided holds office subject to any civil service or merit system, such clerk shall continue to be the city clerk under the mayor-council form of government of such city and his successors shall be selected and hold office subject to the provisions of such civil service or merit system. The city clerk shall attend the meetings of the council and keep a record of its proceedings. He shall have the custody of the rules, ordinances and resolutions of the council and shall keep a record of them when adopted by the council. He shall also have the custody of the city seal. During the absence of the clerk, assistant city clerks shall perform his duties.

(b) The finance director shall submit all claims, requisitions, and demands against the city to the city clerk who shall then submit the same to the council at its next meeting for its approval, unless already provided for by ordinance or resolution, and upon their being approved by the council and the passage of ordinances or resolutions carrying them into effect when necessary, the finance director shall issue warrant or warrants on the city for the amount of such claims, requisitions or demands. Before issuing any warrant, the finance director shall audit the same, certify to its correctness and keep a record thereof which record shall also show to what department or departments it is chargeable.

The finance director shall keep a convenient set of books or records in which there shall be kept a separate accounting for each revenue item of the city. He shall keep a separate account with each department for which a separate appropriation shall have been made, crediting the amount of the appropriation and charging warrants drawn against the same. He shall keep such other accounts as may be necessary to show the financial condition of the municipality and of each department thereof at all times. He shall not allow the amount appropriated for any item of expense to be drawn on for any other purpose. He shall not allow any warrant to be drawn unless sufficient funds actually be in the treasury to the credit of the fund upon which such warrant is drawn unless specifically authorized by ordinance or resolution.

The finance director shall be the custodian of the funds of the municipality, keeping an accurate record of the funds of the several departments, and shall keep books or records showing accurately the financial condition of the city. He shall pay out money only upon warrants drawn by the officers authorized to draw warrants upon the city, and when paid shall keep safely the warrants so drawn. Such warrants, approved by the mayor or such other person as the council may designate, except as otherwise provided by law, shall be drawn by the finance director, the warrant showing to what department the same is to be charged. Such warrants shall be drawn by the finance director on the city, the warrant showing to what department the same is to be charged, but the council may authorize the finance director to draw such warrants on the city without the approval of the mayor. No warrants shall be drawn except by authority of law, ordinance, or resolution. No expenditure shall be allowed unless the same shall have been authorized by ordinance or resolution or by the mayor and is carefully itemized and shall have been examined, audited, and approved. The finance director shall keep a record of all warrants presented for payment which are unpaid for want of funds and shall pay them when funds are available in the order of their presentation. He shall make a report quarterly, or more often if required by the council, of the financial condition of the account of each department authorized to draw on the city and shall make a quarterly statement, under oath, of the financial condition of the city.

If no interest is stipulated to be paid on warrants drawn upon the finance director and not paid for want of funds, then the legal rate shall be allowed from the time of presentation, which time shall be endorsed by the finance director on the warrant with his signature.

The council may direct, by ordinance or resolution, the place where the finance director or any other department shall deposit public money and may require interest to be paid thereon and security to be given by the depository, but as to deposits made under the authority of an ordinance or resolution of the council, neither the finance director nor his bondsman, if the finance director has exercised due care, shall be further liable for any loss occasioned thereby.

The council shall provide by ordinance or resolution that all moneys due the municipality or any department thereof shall be paid to the respective departments and said department shall promptly deposit the same as prescribed by the council.

(c) The revenue director shall issue all licenses unless otherwise provided by ordinance, receiving the money therefore, and pay the same over instanter to the finance director. Any part of the duties of the finance director, revenue director or city clerk may devolve upon the auditor by ordinance.

(d) The city clerk, finance director and revenue director in addition to these numerated duties, shall perform any and all duties that may be required of them by ordinance or resolution. They shall give bond, with sureties, to be approved by the mayor, in such sum as the council may prescribe.

(e) If the finance director and/or revenue director of any city which adopts the mayor-council form of government as herein provided by this chapter, holds office subject to any civil service or merit system, such finance director and/or revenue director shall continue to be the finance director and the revenue director under the mayor-council form of government of such city, and his successors shall be selected and hold office subject to the provisions of such civil service or merit system.

(f) If the city attorney or any assistant city attorneys of any city which adopts the mayor-council form of government pursuant to this chapter holds office subject to any civil service or merit system, such city attorney and any assistant city attorneys shall continue to be the city attorney and assistant city attorneys respectively under the mayor-council form of government of such city, and the successors of the city attorney shall be selected and hold office subject to the provisions of such civil service system. Said city attorney shall be the chief legal officer of the city and be responsible for the proper administration of the legal affairs of the city. The city attorney or his designated representatives shall have the supervision and the responsibility for the prosecution of all charges of violations of municipal ordinances and regulations in the municipal court and the prosecution and defense of all actions and appeals involving the city in all courts, before all boards, commissions, and administrative agencies; and shall furnish such legal advice, counsel, and assistance to the city, heads of departments, and all other city officers in relation to their duties and the business of the city. The city attorney shall have control and direction over the legal services performed by assistant city attorneys and special counsel of the city who, at the recommendation of the city attorney, may be employed from time to time to assist the city attorney in the provision of legal services to the city. The city attorney and any assistant city attorneys shall devote their entire time to the duties of their office and shall not engage in the private practice of law. The city attorney or his designated representative shall attend all council meetings unless excused therefrom by the council or the mayor.

(g) If the head of any city department which adopts the mayor-council form of government holds office subject to any civil service or merit system, such head of any city department shall continue to be the head of that department under the mayor-council form of government pursuant to this article of such city and his successor shall be selected and hold office subject to the provisions of such civil service or merit system.

(h) The city council shall furnish all necessary office space, supplies and and other support to the administrative officers specifically enumerated in this section in connection with said officers' duties.



Section 11-44B-12 - Existing rights and privileges of officers and employees; existing laws not inconsistent with personnel, etc., provisions of article.

Nothing contained in this article, except as specifically provided, shall affect or impair the rights or privileges of officers or employees of the municipality or of any office, department, board, or agency existing at the time when this article shall take effect, or any provision of law enforced at the time when the mayor-council form of government shall be adopted and not inconsistent with the provisions of this article in relation to the personnel, appointment, ranks, grades, tenure of office, promotions, removal, pension and retirement rights, civil rights, civil service, of any or other rights or privileges of officers or employees of the municipality or any office, department, board, or agency thereof.



Section 11-44B-13 - Persons holding administrative offices continued in office until other provisions made; powers and duties of abolished offices, etc.; certain offices, etc., deemed continued; references to existing offices, etc., in laws, contracts, etc.

All persons holding administrative office at the time the mayor-council form of government is adopted shall continue in office and in the performance of their duties until provisions shall have been made in accordance therewith for the performance of such duties or the discontinuance of such office subject to any existing civil service law. The powers conferred and the duties imposed upon any office, department, board, or agency of the municipality by the laws of the state shall, if such office, department, board, or agency be abolished by this article, or under its authority, be thereafter exercised and discharged by the office, department, board, or agency designated by the council unless otherwise provided herein.

Any office, department, board, or agency provided for in this article with a name or with powers and duties the same or substantially the same as those of the office, department, board, or agency heretofore existing and the persons holding those offices, shall be deemed a continuation of such office, department, board, or agency and, until otherwise provided, shall exercise his powers and duties in continuation of their exercise by the office, department, board, or agency by which the same were heretofore exercised, and until otherwise provided, shall have power to continue any business proceeding or other matter within the scope of his regular powers and duties commenced by any office, department, board, or agency by which such powers and duties were heretofore exercised. Any provisions in any law, rule, regulation, contract, or other document relating to such an existing office, department, board, or agency shall, so far as not inconsistent with the provisions of this article, apply to such office, department, board, or agency provided for by this article.



Section 11-44B-14 - Persons holding civil service positions continued in office; existing civil service system continued.

Any person holding such an office or position in the civil service of such municipality when the mayor-council form of government shall be adopted shall continue to hold such office in the civil service under the mayor-council form of government and with the same status, rights, and privileges and subject to the same conditions under such applicable civil service system. Where there is an existing civil service system, then that system shall remain in full force and effect and this articleshall not supersede, modify, or repeal said civil service system.



Section 11-44B-15 - Transfer of records, property, and equipment of office, etc., where powers and duties reassigned.

All records, property, and equipment whatsoever of any office, department, board, or agency or part thereof, all the powers and duties of which are assigned to any other office, department, board, or agency by this article, shall be transferred and delivered to the office, department, board, or agency to which such powers and duties are so assigned. If part of the powers and duties of any office, department, board, or agency or part thereof, are by this article assigned to another office, department, board, or agency, all records, property, and equipment relating exclusively thereto shall be transferred and delivered to the office, department, board, or agency to which such powers and duties are so assigned.



Section 11-44B-16 - Existing contracts continued in force; public improvements for which legislative steps taken.

All contracts entered into by the municipality, or for its benefit, prior to the adoption by such municipality of the mayor-council form of government, shall continue in full force and effect. Public improvements for which legislative steps have been taken under laws existing at the time of the adoption of the mayor-council form of government shall be carried to completion in accordance with the provisions of such existing laws.



Section 11-44B-17 - Pending legal actions and proceedings.

No action or proceedings, civil or criminal, pending at the time of the adoption of the mayor-council form of government, brought by or against the municipality or any office, department, board, agency, or officer or employee thereof shall be affected or abated by the adoption of the mayor-council form of government or by anything contained in this article.



Section 11-44B-18 - Pension, retirement, and relief fund laws continued in force.

All laws and parts of laws relating to pension, retirement, and relief funds for any employees of the municipality, as the same may apply and be in effect with respect to the municipality at the time when it shall elect to be governed by the provisions of this article, shall continue in full force and effect, and without interruption or change as to any rights which have been acquired thereunder.



Section 11-44B-19 - Laws relating to municipal boards, agencies, and service enterprises continued in force.

All laws relating to the school board, library board, hospital board, industrial development boards or authorities, housing authorities, medical clinic boards, plumbers or electricians boards or other technical boards, planning board, zoning board, park or recreation board, municipally owned public utility, other boards and agencies and any municipally owned service enterprise, including inter-alia, electric, gas and water boards, agencies, etc., and any board, authority, agency, etc., given such independent status as the same may apply and be in effect at the time when the municipality shall elect to be governed by the provisions of this article, shall continue in full force and effect and without interruption or change as to the establishment of conduct of any such authority, board, or agency until otherwise provided by law.



Section 11-44B-20 - Powers of city; vesting of existing rights, powers, and properties.

The city shall have all powers granted to municipal corporations and to cities by the Constitution and laws of this state, together with all the implied powers necessary to carry and execute all the powers granted. The city may acquire property within or without its corporate limits for any purpose, in fee simple or any lesser interest or estate, by purchase, gift, devise, lease, or condemnation, and may sell, lease, mortgage, hold, manage and control such property as the interest may require; and except as prohibited by the Constitution of this state, or restricted by this article, the city shall and may exercise all municipal powers, functions, rights, privileges and immunities of every name and nature whatsoever. The enumeration of particular powers by this article shall not be deemed to be exclusive, and in addition to the powers enumerated therein or implied thereby, or appropriate to the exercise of such powers, it is intended that the city shall have and may exercise all powers which, under the Constitution of this state, it would be competent for this article to specifically enumerate.

All rights, powers and properties of every description which were vested in any city which adopts the mayor-council form of government as herein provided by this article, shall vest in such city under the organization herein provided for, unless in conflict with the provisions of this article.



Section 11-44B-21 - Ordinances and resolutions continued in effect; references to certain officers or governing body in existing ordinances, etc., deemed references to mayor or council.

All ordinances and resolutions of the municipality in effect at the time of the adoption of the mayor-council form of government herein established shall continue in effect unless and until changed or repealed by the council.

Whenever, in any ordinance, resolution, or law in effect at the time of the adoption of the mayor-council form of government herein established, reference is made to the mayor, chairman of the commission board, public safety commissioner, associate commissioner No. 1, finance and water commissioner or associate commissioner No. 2, the same shall be construed to refer to the mayor of the mayor-council form of government herein established. Whenever in any ordinance, resolution or law in effect at the time of the adoption of the mayor-council form of government herein established, reference is made to the commission board of the city, city commission, the governing body, or like term, the same shall be construed to refer to the city council.



Section 11-44B-22 - Laws relating to or affecting city continued in effect; inconsistent or conflicting laws relating to exercise of powers, functions, and duties of commission or other form of government.

All laws and parts of laws, general, local or special, relating to or affecting the city, its powers, functions, duties and property, in force when this article shall take effect, are hereby continued in effect; but all such laws relating to the exercise of the powers, functions, and duties of the commission or some other form of government, shall be superseded to the extent that the same are inconsistent with the provisions of this article, and all laws or parts of laws which conflict with this article are hereby repealed.



Section 11-44B-23 - Authority to collect surcharge on new water and/or sewer customers.

Any law to the contrary notwithstanding and in addition to any other lawful charges, fees or rates which may be imposed and collected under various state laws and municipal ordinances for water and/or sewer service, any Class IV incorporated municipality in this state organized pursuant to Section 11-44B-1, et seq., that maintains and operates a water supply system and a sanitary sewer system shall have the power and authority to establish and collect in addition to all other fees and charges, a surcharge upon each new water and/or sewer customer of the municipality from April 21, 1994 not located within the corporate limits of the municipality. Provided, however, said surcharge shall not exceed 25 percent of any such water and/or sewer customer's monthly bill for such services. Provided further, however, no such surcharge may be imposed or collected for water sales to any water works system operated by a corporation or association organized in accordance with Sections 10-4-190 to 10-4-194, inclusive, Sections 11-88-1 to 11-88-21, inclusive, Sections 11-88-40 to 11-88-111, inclusive, or Sections 11-89-1 to 11-89-19, inclusive, nor for water and/or sewer sales to industries located within industrial parks designated by the city council of said municipality.



Section 11-44B-24 - Municipalities' authority to annex certain unincorporated territory.

Any Class IV incorporated municipality in this state organized in accordance with Section 11-44B-1, et seq., shall have the following power and authority:

(a) To annex all or any portion of any unincorporated territory or any unincorporated territories which are enclosed within the corporate limits of the municipality and have been so enclosed for a period of one (1) year or more on April 21, 1994. The municipality shall adopt an ordinance finding and declaring that the unincorporated territory or unincorporated territories set forth and described therein is enclosed within the existing corporate limits of the municipality and has been so enclosed for a period of one (1) year or more on April 21, 1994 and that the annexation of the unincorporated territory or unincorporated territories is in the best interest of the public good and welfare of the municipality. Annexation of the unincorporated territory or unincorporated territories described in the ordinance shall be effective following the adoption and the publication thereof as required by law, and the filing of a copy of the ordinance, together with a map of the territory or territories annexed in the office of the judge of probate of the county or counties where the annexed territory is located. Any annexation made pursuant to this subsection must be made within one year of April 21, 1994.

(b) To annex all or any portion of any unincorporated territory or any unincorporated territories which become enclosed within the corporate limits of the municipality and have been so enclosed for a period of one (1) year or more. The municipality shall adopt an ordinance finding and declaring that the unincorporated territory or unincorporated territories set forth and described therein is enclosed within the corporate limits of the municipality and has been so enclosed for a period of one (1) year or more on the date of the adoption of said ordinance and that the annexation of the unincorporated territory or unincorporated territories is in the best interest of the public good and welfare of the municipality. Annexation of the unincorporated territory or unincorporated territories described in the ordinance shall be effective following the adoption and the publication thereof as required by law, and the filing of a copy of the ordinance, together with a map of the territory or territories annexed in the office of the judge of probate of the county or counties where the annexed territory is located. Provided, however, no unincorporated territory or unincorporated territories larger than fifteen (15) acres in size may be annexed pursuant to the provisions of this subsection.



Section 11-44B-25 - Procedures to reduce or delete areas from police jurisdiction.

Notwithstanding any law to the contrary, any Class 4 municipality that is organized pursuant to this article may from time to time reduce or delete various portions and areas from the territorial limits of its respective police jurisdiction or its planning jurisdiction or both as established by law, including, but not limited to, Sections 11-40-10 and 11-52-30, Act 76-594 and as amended by Act 94-539, the reduction and deletion shall be pursuant to the following procedure:

(1) INITIATION. The governing body of the municipality shall adopt a resolution calling for public hearings to consider the adoption of an ordinance or ordinances for the purpose of deleting a portion or portions of territory from its respective police jurisdiction or planning jurisdiction, or both, as the case may be. The resolution shall state the time, date, and place of all public hearings in regard to the ordinance and a reasonably accurate description of the territory proposed to be deleted from the police jurisdiction or the planning jurisdiction, or both, of the municipality, together with a plat or map of the territory attached thereto showing its relationship to the corporate limits of the municipality.

(2) PUBLIC NOTICE. The resolution including the map or plat shall be published at least once a week for four (4) consecutive weeks in a newspaper with a minimum circulation of 20,000 in the county or counties. Provided, however, if there are no newspapers with the stated minimum circulation in the county or counties then the publication may be made in any newspaper published or circulated in the county or counties. The notice shall state that important issues will be discussed at the public hearing, including, but not limited to, fire protection and law enforcement activities within the area depicted on the map or plat proposed to be deleted.

The resolution including the map or plat shall also be posted at fifteen (15) different places in the county or counties, at least ten (10) of which shall be in the territory proposed to be deleted at least twenty (20) days prior to the first public hearing thereon.

At least twenty (20) days prior to the first public hearing a copy of the resolution together with the map or plat shall be filed in the office of the probate judge in the county or counties wherein such territory to be deleted is located and the same shall be open to public inspection.

At least twenty (20) days prior to the first public hearing, copies of the resolution together with the map or plat shall be mailed to the persons, firms, associations, or corporations last assessing property, within the territory proposed to be deleted, for state taxes. The mailing of the resolution to the address on file in the tax assessors' office with postage prepaid thereon by regular mail shall constitute notice as required herein. Provided, however, substantial compliance with the foregoing shall be sufficient and the failure of any person, firm, corporation, or association to be mailed or actually receive the notice shall not invalidate the process of deletion as provided herein.

(3) HEARINGS; ORDINANCE ADOPTION; LIMITATIONS. A minimum of two public hearings shall be conducted and more may be held in the discretion of the city council. At the public hearings, parties in interest and citizens shall have an opportunity to be heard before the city council or a committee of its designated representatives. At each public hearing, city representatives will advise those in attendance of the affect the deletion of the territory would have upon fire and police services within the area. After the public hearings, at any regular council meeting thereafter, the city council may adopt an ordinance electing to delete the territory from its respective police jurisdiction or planning jurisdiction, or both, and stating that municipal services, excluding certain utility services, shall be terminated and no longer available within such territory. The ordinance shall not be effective for a period of ninety (90) days from the date of the adoption thereof and until approved by the county commission pursuant to this section.

No territory within the municipality's respective police jurisdiction or planning jurisdiction may be included within the territory to be deleted therefrom, pursuant to this section, if the territory has been designated as an "urbanized area" of the municipality according to the last preceding federal decennial census.

(4) COUNTY COMMISSION APPROVAL. Subsequent to the public hearings and after the enactment by the municipality of an ordinance deleting a portion or portions of territory from the municipality's respective police jurisdiction or planning jurisdiction, or both, as provided for in this section, a copy of the ordinance together with the map or plat depicting the territory proposed to be so deleted, shall be mailed to each member of the county commission or commissions and delivered to the clerk of the county commission or commissions in which the territory proposed to be deleted is located, together with a request from the municipality for the county commission's approval of the proposed deletion.

The county commission may by the passage of a resolution either approve or disapprove the proposed deletion of territory at a regular meeting of the commission at any time within thirty (30) days from the date of the receipt by the county clerk of the request. If the county commission subsequently enacts a resolution disapproving the request of the municipality, the municipality may not delete the territory from its respective police jurisdiction or planning jurisdiction, or both, as the case may be. The disapproval shall not prevent the municipality from making subsequent requests to the county commission pursuant to this section.

In the event the county commission fails to act upon the request of the municipality by resolution duly adopted within thirty (30) days from the date of the receipt by the county clerk of the request, the failure to act shall have the same effect as a disapproval by the county commission.

The municipality, upon resolution duly adopted by the city council, without further notice, advertisements, or public hearings, may request the county commission to reconsider its disapproval and state its reasons therefor. The resolution shall be certified by the city clerk, filed with the clerk of the county commission, and copies thereof mailed to all members of the county commission.

The county commission shall act upon the request for reconsideration by the municipality by the passage of a resolution approving or disapproving the proposed deletion by the municipality at a regular meeting of the county commission at any time within thirty (30) days from the date of the receipt by the county clerk of the resolution of the city council. If the county commission, upon reconsideration, disapproves the proposed deletion, then it shall set forth the reasons for the disapproval in its resolution. In the event the county commission fails to act, in regard to the request to reconsider either by approval or disapproval in regard to the proposed deletion within thirty (30) days from the date of receipt by the county clerk of the city's resolution, the failure to act shall have the same effect as an approval by the county commission of the deletion of territory as set forth in the ordinance adopted by the city council.

Provided, however, notwithstanding anything herein to the contrary, at any time subsequent to the submission of the request from the municipality for the county commission's approval of the proposed deletion, but prior to the time the county commission enacts a resolution, either approving or disapproving the proposed deletion of territory, the municipality may modify and/or alter the request by reducing the area proposed to be deleted from its respective police jurisdiction or planning jurisdiction or both, as the case may be, by ordinance duly adopted amending the original ordinance pertaining thereto. Under such circumstances, there shall be no requirement that such amendment be accompanied or preceded by any of the public notices, advertisements, and/or public hearings otherwise associated with the original ordinance.

(5) POLICE JURISDICTION; TERMINATION OF CERTAIN TAXES; TERMINATION OF SERVICES, ETC.

a. Any law to the contrary notwithstanding, in the event the ordinance relates to the elimination or reduction of territory from the police jurisdiction of the municipality, the final adoption and approval of such ordinance shall also terminate the levy and collection by the municipality of license taxes, sales taxes, and use taxes levied and collected by the municipality pursuant to Section 11-51-91 and Section 11-51-206 within the territory. Simultaneously with the effective date and approval of the ordinance and notwithstanding any law to the contrary, municipal services, except as otherwise provided herein, and any duty or obligation to provide municipal services shall be terminated in the territory. The municipal services that are terminated shall include, but not be limited to, police, fire, building inspection and related code services, and any other services financed in whole or in part by such license taxes, sales taxes, or use taxes, imposed and collected by the municipality in the territory, or other services provided by the municipality, notwithstanding any law to the contrary, including, but not limited to, Act 76-594 and as amended by Act 94-539. Provided, however, the adoption and approval of any ordinance pursuant to this section shall not operate to terminate or otherwise limit the municipality's ability or authority to provide water, sewer, or solid waste services within the territory as authorized by law, nor limit in any way the municipality's participation in countywide or intergovernmental joint agencies or organizations as otherwise authorized by law.

b. All license taxes, sales taxes, and use taxes levied and collected by the municipality pursuant to Section 11-51-91 and Section 11-51-206 from within territory eliminated from the municipality's respective police jurisdiction shall be prorated, if necessary, to coincide with the effective date of the ordinance. If excess taxes have been paid, the excess amount shall be refunded no later than sixty (60) days following the effective date of the ordinance deleting the territory.

c. Any municipality that, pursuant to this section, deletes a portion of territory from its police jurisdiction and thereby terminates the levy and collection of the license taxes, sales taxes, and use taxes within the territory and, at the same time, terminates services within the territory, shall be immune from any liability or damages whatsoever arising out of or in any way associated with such deletion or reduction of territory and termination of services. No municipality shall be required or compelled through injunctive, declaratory, or any other form of equitable or mandatory relief by any court of competent jurisdiction of this state to continue to provide services within territory deleted from the municipalities' police or planning jurisdiction, or both, pursuant to this section.

Nothing contained in Act 76-594, Act 94-539 of the Legislature of Alabama, nor Sections 11-51-91 or 11-51-206, or any other law shall be construed to obligate or compel any municipality which has elected to reduce its police jurisdiction pursuant to the provisions hereof through the deletion of certain territory therefrom, to continue to provide any such services within the territory deleted from its respective police jurisdiction, regardless of the period of time that any or all of the services may have been provided or made available.

d. Nothing in this section shall be construed to prohibit or limit in any manner any municipality that has terminated taxation and services in the territory in accordance with this section from participating in countywide or intergovernmental joint agencies or organizations as otherwise authorized by law nor from entering into or continuing to honor agreements, for a fee or other consideration, with the applicable public entity or authority for the following activities or services within the territory:

1. Emergency Medical Assistance and/or Rescue.

2. Fire Response Mutual Aid Agreements.

3. Participation in Joint Law Enforcement Activities.

4. Law Enforcement Mutual Aide Agreements.

5. Emergency Management.

(6) POLICE JURISDICTION; PRESERVATION OF OTHER REVENUE SOURCES. The termination by the municipality of the levy and collection of license taxes and sales taxes and use taxes pursuant to Section 11-51-91 and Section 11-51-206, in the territory deleted from its police jurisdiction pursuant to this section shall not alter or affect the right and privilege of the municipality to continue to receive any countywide or statewide tax revenue such as sales taxes and use taxes, gas taxes, or other tax revenues and to fully participate in the receipt of all or any portion of the same from the territory derived by virtue of other legislative enactments or amendments thereto, imposing, levying, and collecting various taxes, assessments, or fees, countywide or statewide, nor shall the same in any manner affect or alter the validity of such legislative enactments or amendments thereto.

(7) PLANNING JURISDICTION. Any law to the contrary notwithstanding, in the event the ordinance relates to deletion of territory from the planning jurisdiction of the municipality, then after the effective date and approval of the ordinance, the territorial jurisdiction of the planning commission of the municipality shall not include any property located in the territory.

(8) RESERVATION OF RIGHTS TO PROVIDE SERVICES. Nothing herein contained shall in any manner limit or restrict a municipality which has terminated services within territory deleted from its police jurisdiction or planning jurisdiction, or both, as provided for in this section or an instrumentality of the municipality from providing or continuing to provide solid waste, water, and/or sewer services, nor limit in any way the municipality's participation in countywide or intergovernmental joint agencies or organizations as otherwise authorized by law.

(9) SUBSEQUENT ANNEXATIONS, RE-EXTENSIONS OF JURISDICTIONS. Nothing in this section shall prohibit a municipality which has reduced its police jurisdiction or planning jurisdiction, or both, through the deletion of certain territory pursuant to this section from subsequently annexing all or any portion of said territory in accordance with law.

In the event a municipality, pursuant to the provisions hereof adopts an ordinance(s) relating to the deletion of territory from its respective police jurisdiction or planning jurisdiction, or both, any subsequent annexations by the municipality shall not re-extend the respective police jurisdiction or planning jurisdiction, or both of the municipality so as to include any such territory so deleted, nor extend the police jurisdiction or planning jurisdiction, or both of the municipality into or over any area adjacent to or beyond any such territory so deleted.

Notwithstanding any law to the contrary, the respective police or planning jurisdiction, or both, of any other municipality in this state shall not at any time subsequently extend into or over any territory or area deleted from the respective police jurisdiction or planning jurisdiction, or both, of a municipality pursuant to the provisions of this section.

Provided, however, in the event a municipality desires to extend its police jurisdiction or planning jurisdiction, or both, into or over such an area or territory previously deleted, it shall follow all the procedural requirements as set forth herein for deletion of territory, except that the purpose thereof shall be for the extension of the police jurisdiction or planning jurisdiction, or both, of the municipality into or over all or a portion of the territory or area previously deleted. As provided for herein, the county commission shall have the right and authority to approve and/or disapprove the municipal request for extension of the respective jurisdictions.

(10) CODE ENFORCEMENT SERVICES. The municipality shall terminate the providing of building and related technical code enforcement services in any territory deleted from its police jurisdiction pursuant to this section.



Section 11-44B-40 - Applicability of article.

This article shall apply only to Class 4 municipalities organized under Chapter 44B, and electing by ordinance within 30 days of March 15, 2006, to be subject to this article and participate in the personnel system provided for in this article.



Section 11-44B-41 - Definitions.

As used in this article, unless the context indicates otherwise, the following words, terms, and phrases shall have the meanings ascribed to them:

(1) APPOINTING AUTHORITY. Depending upon the context, either the mayor, who shall appoint all department heads, or the department heads, who shall appoint all other covered employees pursuant to the provisions herein.

(2) APPOINTMENT. Depending upon the context, selection by the appointing authority to a covered job or selection by the Governor, Lieutenant Governor, or the Speaker of the House of Representatives of this state of a person to serve on the board.

(3) BASE PAY. The regular compensation for covered employees as most recently established or authorized by city ordinance, not to include overtime pay, job assignment pay, incentive pay, bonuses or any other special, temporary, supplemental, or conditional pay. Base pay is usually expressed annually, but may also, if so indicated, be expressed biweekly or hourly.

(4) BOARD. The personnel board created by this article.

(5) CITY. A Class 4 municipality electing to participate in the personnel system provided for in this article.

(6) CITY COUNCIL. The governing body of the city.

(7) COVERED EMPLOYEE OR JOB. Regular status or probationary status employees or jobs covered by the personnel system herein established shall include any individual or job, including department heads, employed or required to be employed full time in the service of the city in a department on a regular basis for at least 32 hours in a workweek established by the city or the equivalent hours for a public safety individual who is assigned to work a work period pursuant to 29 U.S.C. §207(k). The term does not include individuals employed by the city in temporary or part-time jobs. The conditions of employment for these individuals shall be established by the city council. Temporary and part-time employees may not be moved directly into the personnel system as established by this article, but may apply, along with other qualified applicants, for any vacancy which exists in the personnel system.

(8) DEMOTION. Selection of a covered employee to a job classification with a lower pay grade either voluntarily or involuntarily.

(9) DEPARTMENT HEAD. Any employee designated by the city council or general state law as head of a major activity or department of the city. Employees functioning as department heads on March 15, 2006, shall remain as department heads subject to this article.

(10) FIREFIGHTER. A firefighter of the city fire department who has satisfied the requirements of Section 36-32-7, and the rules and regulations adopted by the Alabama Firefighters' Personnel Standards and Education Commission and certified by that commission as a firefighter.

(11) JOB. A funded position of a department within a job classification.

(12) JOB CLASSIFICATION. Covered jobs separated into a group or class having one or more common factors.

(13) PART-TIME EMPLOYEE. Individuals employed on an on-going basis who are normally scheduled to work less than 32 hours in the established seven calendar day workweek, or less than the equivalent hours for those public safety individuals who are assigned to a work period pursuant to 29 U.S.C. §207(K).

(14) PERSONNEL SYSTEM. The personnel system created pursuant to this article.

(15) POLICE OFFICER. A sworn police officer of the city police department who has satisfied the requirements of and has been certified by the Alabama Peace Officers' Standards and Training Commission pursuant to Article 3, commencing with Section 36-21-40, of Chapter 21, Title 36 and who is classified as police patrol officer.

(16) PROBATIONARY STATUS. A condition of employment which a covered employee must successfully serve to completion of the established probationary period to achieve regular status. Those individuals who are currently employed by the city on March 15, 2006, but have not completed the probationary period required by this article shall be required to complete the remainder of the probationary period before being granted regular status in the personnel system. A probationary status employee shall not be entitled to the privileges and protection of that afforded regular status employees by this article.

(17) PROMOTION. Selection of a covered employee to a job classification with a higher pay grade or reclassification to a higher pay grade.

(18) REGULAR STATUS. A condition of employment that covered employees are afforded upon the successful completion of the established probationary period. A regular status employee shall be entitled to the privileges and protection afforded by this article. Employees who, on March 15, 2006, have previously completed the required probationary period for the job he or she holds shall be given credit for previous probationary service and granted regular status. In addition, any former full-time, at-will employees who have completed one year of employment with the city shall be given credit for previous service and granted regular status.

(19) TEMPORARY EMPLOYMENT. An individual employed in a job for a period of no more than 180 calendar days. If warranted, temporary employment may be extended by the appointing authority for an additional 90 calendar days.

(20) TRANSFER. Assignment of a covered employee from one job to another job within the same job classification.

(21) VACANCY. A covered job which has not been filled by the appointment of an individual.



Section 11-44B-42 - Scope of article; rules and regulations; job classification specifications; employment retention and removal; reduction of base pay.

(a) All covered employees of the city shall be subject to this article and the rules and regulations prescribed in or promulgated pursuant to this article.

(b) All rules and regulations promulgated pursuant to this article shall be enacted by the city council based upon applicable state and federal laws. The rules and regulations shall establish qualifications for examinations and appointment of new covered employees, assignment or transfer of current covered employees, resignations, disciplinary actions to include, but not be limited to, suspensions, demotions and dismissals, layoffs, leaves of absence with pay, leaves of absence without pay, and all other matters determined by the city council to be required to effectively implement the intent of this article. All rules and regulations shall govern covered employees. The city council shall cause the rules and regulations and other components of the established personnel system to be periodically reviewed and revised as needed to insure the system is responsive to the needs of the city, to meet all legal requirements, and to implement the intent of this article.

(c) The human resources department of the city shall develop and submit to the city council for approval by resolution job classification specifications for all jobs in the city to be representative of the duties, activities, and qualifications; provided however, the mayor may authorize or direct revisions to established job classification specifications to promote the efficiency of the city.

(d) Present employees determined to be regular status employees in accordance with this article and those who may hereafter be employed in the personnel system and to have achieved regular status shall remain in their respective employment subject to removal for cause, availability of funds, need for jobs as determined by the city council, and reductions in force. For department heads, removal for cause shall include failure to meet standards under performance based contracts or agreements if such performance based contracts are implemented. No covered employee on March 15, 2006, shall be subject to any examination in order to retain his or her present job. This article shall not be construed to prevent or preclude the removal of any covered employee, regardless of employment status, in the manner provided herein.

(e) Except in connection with a reduction in base pay for all jobs or a job classification, due to the availability of funds, the base pay of a covered employee may not be reduced except as provided herein.



Section 11-44B-43 - Filling of vacancies; eligibility lists; examinations; selection of applicants; promotions of firefighters and police officers.

(a) With the exception of promotions of firefighters and police officers which shall be made by the board, all vacancies for covered jobs shall be filled by the appointing authority as provided herein.

(b) The human resources department of the city shall make and maintain sufficient lists of all persons eligible and available for appointment to jobs as is necessary for the city to operate efficiently as determined by the city council. All appointments shall be made from such eligibility lists. With the exception of police officers and firefighters, no appointment or promotion shall be made from an eligibility list which is more than 12 months old. The human resources department shall conduct examinations to test the ability and qualifications of applicants for all job classifications of police officer, firefighter, telecommunicator, and any other covered jobs for which it deems examinations or interviews are appropriate. Examinations shall be competitive, open to all qualified applicants, and subject to the limitations specified by the human resources department or city council. The human resources department shall notify applicants of the date and time of the examinations. No person shall be appointed to a job who has been convicted of a felony or an offense involving dishonesty or false statement. Based upon an examination or interviews, or both, by the appointing authority or their designee, the human resources department shall develop a list of eligible qualified applicants and the appointing authority shall select the best qualified applicant to fill the vacancy from the list. The appointing authority shall notify the human resources director in writing of the selection. If the human resources director is satisfied that the best qualified applicant was selected, he or she shall extend a conditional offer to the selected applicant pursuant to established city policy. If the appointing authority is not the mayor and the human resources director is not satisfied that the best qualified applicant was selected, he or she shall meet with the department head to review the department head’s reasons for the selection. After meeting with the department head, if the human resources director remains unsatisfied that the best qualified applicant was selected, then the matter shall be referred to the mayor, who shall conduct a hearing with the department head and the human resources director. At the conclusion of the hearing, the mayor may endorse and direct the selection of the applicant selected by the department head or he or she may direct the selection of another applicant from the eligibility list if he or she determines that the best qualified applicant was not selected by the department head for reasons inconsistent with the principles of this article, city policy, or applicable state or federal law.

(c) Promotions of firefighters and police officers, excluding the initial appointment to the entry level of the firefighter and police officer job classifications, shall be made by the board in accordance with this article. The human resources department shall develop a list of eligible qualified applicants as provided in subsection (b) and the board shall select the best qualified applicant to fill the vacancy for promotion from the list and notify the human resources director as provided in subsection (b). If the board does not select an applicant to fill the vacancy for promotion from the list within 90 calendar days from the date the list was provided to the board, the human resources director of the city shall provide the list to the mayor who shall select the best qualified candidate from that list.



Section 11-44B-44 - Probationary period for appointments.

All appointments to covered jobs, including promotions and transfers, shall be on a probationary basis for a period of one year from the date of appointment. For those jobs in which the individual is required to meet state minimum standards, the probationary period shall conclude upon fulfillment of the standards or the passage of one year, whichever is later. During a covered employee's probationary period, a department head may discharge a probationer under his or her supervision by stating in writing the reasons to the mayor. If the mayor disagrees with the discharge, he or she, within five days of receipt of the written statement, may notify the department head and the probationer of the time and place of a hearing to be conducted in regard to the discharge. Upon failure of the mayor to so notify within five business days, the mayor shall be deemed to have consented to the discharge. In the event that a hearing is scheduled, the department head may suspend the probationer without pay pending the hearing.



Section 11-44B-45 - Appointments and promotions by merit.

All persons shall be appointed or promoted to covered jobs on a nonpartisan merit basis. No person shall be appointed or promoted to, or dismissed from, any job, or in any way favored or discriminated against with respect to employment because of his or her political or religious opinions or affiliations. No person shall seek or attempt to use any political endorsement in connection with any appointment or promotion to a job.



Section 11-44B-46 - Establishment of personnel board; composition; terms; meetings; compensation; records.

(a) Upon election by ordinance of a city to participate in the personnel system provided for in this article, there shall be established a personnel board composed of five members designated, respectively, as place number 1, place number 2, place number 3, place number 4, and place number 5. Each member shall be of recognized good character and ability and a resident and qualified elector of the city. No person shall be eligible for membership on the board who holds any civil office of profit under the city, county, or state. No board member shall be a member of any local committee of a political party, or an official of a local partisan political club, or a candidate for nomination or election to any public office, nor shall he or she take any part in the management or affairs of any local political party or in any city political campaign, except to exercise his or her right as a citizen privately to express his or her opinion and to cast his or her vote. With the exception of current board members, no person shall be or remain a board member if their spouse, a dependent, an adult child or his or her spouse, a parent, a spouse's parents, a sibling or his or her spouse is an elected official of the city or an employee of the city. Any board member who violates any of the foregoing provisions of this section shall forfeit his or her office and position.

(b) The members of the board shall be appointed as follows:

(1) The city council shall nominate, by ordinance duly enacted, three qualified candidates for each of the five places on the board or for any place on the board that subsequently becomes vacant.

(2) Places number 1, number 2, and number 5 on the board shall be appointed by the Governor of this state from the three candidates nominated by the city council for that place for appointment on the board.

(3) Place number 3 on the board shall be appointed by the Lieutenant Governor from the three candidates nominated by the city council for that place for appointment on the board.

(4) Place number 4 on the board shall be appointed by the Speaker of the House from the three candidates nominated by the city council for that place for appointment on the board.

(5) If either the Governor, the Lieutenant Governor, or the Speaker of the House does not appoint a member to a place on the board within 90 calendar days from the date of receipt of the nominations by the city council for that place, the city council shall make the appointment to that place on the board.

(c) The initial term of place number 1, place number 3, and place number 5 shall be for two years. The initial term of place number 2 and place number 4 shall be for four years. Thereafter, the term of each board member shall be four years with vacancies for unexpired terms to be filled for the remainder of the unexpired term by the appointing authority.

(d) Any member of the board may be removed by a resolution of the city council if five members vote in favor of the resolution when his or her service to the board, including bias, conflict of interest, excessive absenteeism, or personal conduct, is considered to be detrimental to the effectiveness or reputation of the board or the city. The mayor and city council may initiate termination action or may react in response to a written request from the majority of the board members when they deem the action is warranted.

(e) The board shall meet as often as necessary or as required by the city council in city hall, or other municipal building as designated by the mayor, on a date and at an hour to be fixed by it. Three members of the board shall constitute a quorum. All meetings of the board shall be subject to all applicable provisions of the Alabama Open Meetings Law.

(f) The board shall annually elect one of its members as chair.

(g) Every person appointed to the board shall within 15 days after his or her appointment qualify by making written oath that he or she is eligible for the office and that he or she will faithfully perform the duties of the office. The oath shall be administered by a person authorized to administer oaths with a copy filed with the city clerk.

(h) Any current members of any civil service board or personnel board or similar body existing on March 15, 2006, and exercising any powers or authorities that would otherwise be exercised pursuant to this article who were appointed in accordance with applicable law or for those who were appointed by the Governor shall complete their term of office as follows: Member number 1 in place number 1; member number 2 in place number 2; and member number 3 in place number 3.

(i) Board members shall serve without compensation unless the city council elects to establish the compensation of each board member by ordinance.

(j) The board shall keep minutes of its meetings and a record of all business transacted by it. Its records, except those which applicable law requires or permits to be held confidential, shall be open for inspection by any person at all reasonable times upon reasonable request. The city shall furnish clerical assistance to the board and shall act as the custodian of the records of the board. The board shall have no employees nor supervise or direct any covered employees.



Section 11-44B-47 - Disciplinary actions; hearing.

(a) The mayor or department head shall have authority to discipline any covered employee pursuant to this article and the rules and regulations adopted by the city council to implement this article.

(b) No regular status employee may be suspended without pay, demoted, dismissed, or otherwise deprived of any constitutionally protected property interest in his or her job unless he or she has been afforded the opportunity of a predisciplinary hearing before a neutral hearing officer of the city in which he or she is informed of the reasons in writing for the disciplinary action and afforded an opportunity to respond orally or in writing in his or her defense prior to any such disciplinary action being taken. Thereafter, the department head or the mayor shall have the authority to demote or suspend the employee without pay for a period not to exceed 30 calendar days. A regular status employee so demoted or suspended may appeal the disciplinary decision to the board by filing a written demand with the board for a hearing within 10 calendar days of receipt of the disciplinary order. A department head's or the mayor's decision to terminate a regular status employee or suspend a regular status employee without pay for a period exceeding 30 calendar days shall require written charges sworn to before any person authorized to administer oaths setting forth succinctly the matters to be complained of to be filed with the board.



Section 11-44B-48 - Conduct of hearing; appeal and review.

(a) Within 90 calendar days after receipt of written charges or a written appeal of an employee from a decision after predisciplinary hearing, the board shall schedule and hold a public hearing in regard thereto and render a decision. The board shall provide notice of the hearing to the mayor, the employee's department head, and the city attorney. At the hearing, the employee shall be entitled to be represented by an attorney of his or her choosing and expense.

(b) If the regular status employee appeals, no disciplinary action taken against the employee shall become final until the board holds a hearing on the action. Provided however, suspensions with or without pay in regard to seeking an employee's termination shall remain in effect until a final ruling by the board unless otherwise ordered by the board.

(c) All hearings before the board shall be recorded and transcribed. In all cases, the decision of the board shall be reduced to writing and entered in the record of the case. The board may in its decision uphold the disciplinary action, modify the disciplinary action, increase the punishment, set aside the disciplinary action, or impose some other disciplinary action as warranted by the evidence and pursuant to the law.

(d) In any proceeding before the board, the city attorney or his or her designee shall appear and represent the interests of the city. The mayor, department head, or any member of the city council shall also have the right to appear and be heard by the board.

(e) The board shall have the power to administer oaths, take depositions, certify official acts, and issue subpoenas to compel the attendance of witnesses and production of papers necessary as evidence in connection with any hearing, investigation, or proceeding within the purview of this article. The board or its representative may invoke the aid of the circuit court of the county in which the city is located to enforce subpoenas. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the circuit courts of this state and shall be paid from the treasury of the city.

(f) Any party, including the mayor, department head, or city council, aggrieved by a final decision of the board shall be entitled to a review of the decision by the circuit court of the county in which the city is located, by filing a petition in the court within 30 days after the final decision is rendered. Upon the filing of any petition, notice thereof shall be served upon the chair of the board, the mayor, and on the petitioner. The petition shall be heard by the court at the earliest practicable date. Review by the court shall be without a jury and confined to the record, including a transcript of the evidence. The court, upon the terms and conditions it deems proper, at any time before the hearing of the petition, may permit the taking of additional evidence before the board and allow modification of the findings and final decision of the board. The court upon a hearing of the petition, shall have power to affirm or reverse and render the decision of the board or reverse and remand the matter to the board for further proceedings consistent with the judgment of the court. The court shall affirm the decision of the board unless it finds that the substantial rights of the petitioner have been prejudiced because the final decision of the board was any of the following:

(1) Unsupported by substantial evidence in the record submitted.

(2) In excess of the authority conferred by this article on the board.

(3) Violative of constitutional provisions.

(4) Arbitrary or capricious.

(g) An appeal may be taken from any final judgment of the circuit court to the Alabama Court of Civil Appeals or the Alabama Supreme Court, or both, pursuant to the Alabama Rules of Appellate Procedure. The decision or order of the board shall not be superseded pending any review or appeal, and the city shall not be obligated to pay the salary of any employee who is not working during the pendency of any review or appeal.

(h) All cases pending before any civil service or personnel board pursuant to prior legislative requirements on March 15, 2006, shall be transferred to the board and the proceedings shall be held in accordance with this article.



Section 11-44B-49 - Use of authority to influence official action; candidates for municipal office to take leave of absence.

No individual shall use, or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to affect employment, promotion, pay, or other conditions of employment, either adversely or advantageously, with the city or the board, for the purpose of influencing the vote or political action of any person or for any other consideration. A covered employee who is a candidate for municipal office in the city shall take a leave of absence beginning on the day he or she files a statement of candidacy and continuing for as long as he or she is a candidate for the office.



Section 11-44B-50 - Violations.

The violation by any covered employee of this article, or of any of the rules and regulations adopted by the city pursuant to this article, shall constitute an offense for which charges may be preferred against the employee pursuant to the provisions hereof.



Section 11-44B-51 - Adoption of rules and regulations.

Within 12 months from March 15, 2006, the city council shall adopt and have published the rules and regulations in accordance with this article. The rules and regulations and all amendments thereafter shall be adopted by ordinance of a general and permanent nature and codified in the city code. Any reference in any ordinance, resolution, or code of any city electing to be subject to this article to any civil service board or personnel board or similar body existing on March 15, 2006, and exercising any powers or authorities that would otherwise be exercised pursuant to this article shall mean and refer to the appointing authority, the city, or the board as the context indicates.






Chapter 44C - GOVERNMENT OF CLASS 2 MUNICIPALITIES.

Section 11-44C-1 - Applicability of chapter.

This chapter shall apply to any Class 2 municipality in the state of Alabama.



Section 11-44C-2 - Special election as to adoption of commission or mayor-council form of government.

Upon March 28, 1985, the mayor or chief executive officer of any city to which this chapter applies shall call a special election to be held on May 14, 1985, said call for the purpose of determining whether such city shall adopt the court ordered district commission form of government in accordance with the consent decree entered into by the parties and approved by the court on April 7, 1983, in the case of Bolden vs. City of Mobile, Civil Action No. 75-297, or in the alternative the mayor-council form of government, authorized by this chapter, and shall give notice of the time and purpose of such election by publication once each week for four consecutive weeks in a newspaper published in said city. All qualified electors of such city may participate in said election, as provided by this chapter, and such questions shall be plainly printed upon the ballot as provided in Section 11-44C-3. The election shall be conducted, the expenses paid, the votes canvassed and the results declared in the same manner as is or may be provided by law in other city elections. The proposal for which the majority of the votes cast shall be "yes," or in favor of such proposition shall thereby be adopted for such city, and the mayor or other chief executive officer shall transmit to the Governor, to the Secretary of State, and to the judge of probate of the county, a certificate stating that such proposition was adopted for such city.



Section 11-44C-3 - Form of ballot; marking of ballot; use of voting machines.

At such election the proposition to be submitted shall be printed in plain prominent type on ballots separate and distinct from ballots used for any other office or question and shall read as follows:

Check one of the following:

(1) Shall the mayor-council form of government, as provided by Act 85-229, be adopted for the city of _____?

Yes _____; or

(2) Shall the district commission form of government be adopted for the city of _____?

Yes _____.

The voter shall mark his ballot with a cross mark (X) after the proposition which expresses his choice. If voting machines are used at any voting place in such election, the above proposition may, at the discretion of the election commission or other body or official having charge of the conduct of municipal elections in such city, be submitted as a separate proposition on voting machines so used.



Section 11-44C-4 - Conduct of election; portions of chapter applicable upon choosing form of government; election expenses.

The election shall be held and conducted in accordance with the provisions of Title 11, except as herein otherwise specifically provided. If the votes shall be in favor of the court ordered district commission form of government then only the applicable provisions of this chapter shall thereby be adopted for such city; if the majority of the votes shall be in favor of the mayor-council form of government, then only the applicable provisions of this chapter shall thereby be adopted for such city. The expenses of any and all elections provided for in this chapter shall be paid by the city.



Section 11-44C-5 - Provisions applicable to mayor-council form of government.

If a majority of the qualified electors voting in the election provided herein choose a mayor-council form of government, the following provisions of this chapter shall be applicable.



Section 11-44C-6 - Election of council and mayor-at-large; time of taking office; election expenses.

An election shall be held in 1985 at the regularly scheduled municipal election and the officials elected shall take office upon the expiration of the present official's term of office. Seven council members to be elected by districts and a mayor to be elected at-large shall be elected and the expense thereof shall be paid by the municipality.



Section 11-44C-7 - Qualification of council candidates; votes cast by each voter; majority vote requirements; run-off elections; elections held quadrennially; when elected councilmen take office; term of office; councilman may succeed himself.

Council candidates shall qualify as provided by law and shall have the qualification and eligibility set forth herein. Each voter in the election may cast one vote for a candidate from his district, and one vote for a candidate for mayor. Any district councilman candidate receiving a majority of the total votes cast from the district in which he is a candidate shall be elected as a district councilman in his district. In the event that a district councilman candidate, should fail to receive such a majority, then another election shall be held upon the same day of the week three weeks thereafter to be called and held in the same mode and manner and under the same rules and regulations. In the second election there shall be two candidates for each place upon the council to be filled in such run-off election and these candidates shall be the two who received the highest number of votes. The candidate or candidates for the council receiving the highest number of votes cast in the second election shall be elected, so that in the first and second elections seven councilmen shall be elected. Regular municipal elections shall be held quadrennially thereafter under the same rules and regulations and in the same mode and manner as provided by law. The councilmen so elected shall take office upon the expiration of the terms of office of the present municipal officeholders. Each councilman shall hold office for four years, but shall serve until his successor shall have qualified. A councilman may succeed himself in office.



Section 11-44C-8 - Mayor - Majority vote requirements; run-off election.

The candidate for mayor receiving the largest number of votes for the office shall be elected thereto, provided such candidate receives a majority of all votes cast for such office. If at the first election no candidate received a majority of the votes cast for the office, then another election shall be held upon the same day of the week three weeks thereafter to be called and held in the same mode and manner and under the same rules and regulations. In the second election there shall be two candidates for the office of mayor; and these candidates shall be the two who received the highest number of votes for said office at the first election.



Section 11-44C-9 - Mayor - Elections held quadrennially; oath; may succeed himself.

The mayor shall qualify and take office in the manner herein prescribed. The regular election for mayor shall be held quadrennially thereafter under the same rules and regulations and in the same mode and manner herein provided. The mayor elected at such regular election shall qualify by making oath that he is eligible for said office and will execute the duties of same according to the best of his knowledge and ability. Said oath may be administered by any person authorized to administer an oath under the laws of Alabama. A mayor may succeed himself.



Section 11-44C-10 - City continued as municipal corporation.

When this mayor-council form of government becomes applicable to a city, said city shall continue as a municipal corporation, within the corporate limits as now established and as may hereafter be fixed in the manner prescribed by law, subject to all duties and obligations then pertaining to or incumbent upon it as a municipal corporation and shall continue to enjoy all the rights, immunities, powers and franchises then enjoyed by it, as well as those that may thereafter or hereinafter be granted to it.



Section 11-44C-11 - Government known as "mayor-council form of government"; powers of city vested in council; manner in which powers exercised.

The municipal government of any such city proceeding under this chapter shall be known as the "mayor-council form of government." Pursuant to the provisions and limitations of this chapter and subject to the limitations imposed by the Constitution of Alabama and its laws, all powers of the city shall be vested in the council elected as herein provided and hereinafter referred to as "the council," which shall enact ordinances, adopt budgets and determine policies. All powers of the city shall be exercised in the manner prescribed by this chapter, or if the manner be not prescribed, then in such manner as may be prescribed by law or by ordinance.



Section 11-44C-12 - Powers of city generally.

The city shall have all the powers granted to municipal corporations and to cities by the Constitution and laws of this state, together with all the implied powers necessary to carry into execution all the powers granted, and the provisions of this chapter.



Section 11-44C-13 - Council to consist of seven district council members; composition of districts.

The council shall include seven members who shall be known and elected as district council members. Such district council members shall be elected from districts which shall be, as near as practicable, of equal population according to the last federal decennial census. The seven districts shall be as follows:



Section 11-44C-14 - District council members - Filing as candidate; qualifying fee.

Any person desiring to become a candidate in any election for the office of district council member may become such candidate by filing in the office of the city clerk, a statement in writing as required by the general municipal election laws. Said statement shall be accompanied by a qualifying fee in the amount of $125.00, which fee shall be paid into the general fund of the city.



Section 11-44C-15 - District council members - No primary elections; filing of pauper's oath or petition to become candidate.

No primary election shall be held for the nomination of candidates for the office of council member, and candidates shall be nominated only as provided herein. A person may also become a candidate for the office of council member by filing a verified pauper's oath with the city clerk, or by filing a verified petition containing an endorsement of candidacy by the signatures and addresses of 500 persons, each of whom is a registered voter residing in the city and within the district for which the individual intends to be a candidate for election to office, provided that no such signature may be obtained more than 12 months preceding the deadline for filing said statements.



Section 11-44C-16 - District council members - Oath of office.

Every person who shall be elected or appointed to fill a vacancy in the office of council member shall, upon assuming office, qualify by making oath that he is eligible for said office and will execute the duties of same according to the best of his knowledge and ability. Said oath may be administered by any person authorized to administer an oath under the laws of the state of Alabama.



Section 11-44C-17 - District council members - Qualifications; holding other offices; effect of conviction or loss of any qualification.

Councilmen shall be qualified electors of the city and, in the case of candidates for any district, they shall have been residents of the district which they represent for at least 90 days prior to their election, shall reside in the district during their terms of office and shall have attained the age of 21 years. No councilman shall hold any other public office except that of notary public or member of the national guard or naval or military reserve, and all shall have been residents of the city for at least one year prior to their election. If the councilman shall cease to possess any of these qualifications or shall be convicted of crime involving moral turpitude, his office shall immediately become vacant.



Section 11-44C-18 - District council members - Compensation; additional stipend for president of council.

Each council member shall receive as compensation for his services the sum of $100.00 for each meeting of the council attended, and $500.00 per month. Said salaries shall be payable in monthly installments at the end of each month. The president of the council shall receive an additional stipend not to exceed $100.00 per month. Subsequent to the term of office of the mayor and councilmen elected hereunder, the mayor and each councilman shall receive as compensation for their services the sum established by the municipal governing body at least six months prior to the date of the regular election, but in no event shall salaries be set below those as specified in this chapter.



Section 11-44C-19 - President of council.

The president of the council shall be elected by the members of the council and shall serve the regular four-year term. He shall preside at all meetings of the council and shall be a voting member. If a vacancy shall occur in the office of the president of the council, the council shall elect a successor to the president.



Section 11-44C-20 - Vice-president of council.

The vice-president of the council shall be elected by the members of the council. The vice-president will serve in the absence of the president. If a vacancy shall occur in the office of the vice-president of the council, the council shall elect a successor to the vice-president.



Section 11-44C-21 - Powers of council; dealings with officers and employees in administrative service.

All legislative powers of the city, including all powers vested in it by this chapter, by the laws, general and local, of the state, and by the Code of Alabama 1975, as amended, and the determination of all matters of legislative policy, shall be vested in the council. Without limitation of the foregoing, the council shall have power to:

(1) Upon recommendation of the mayor, establish administrative departments and distribute the work of divisions,

(2) Adopt the budget of the city,

(3) Authorize the issuance of bonds or warrants,

(4) Inquire into the conduct of any office, department or agency of the city and make investigations as to municipal affairs,

(5) Appoint the members of all boards except the planning commission and the housing board and the Airport Authority and the Industrial Development Authority,

(6) Succeed to all the powers, rights and privileges conferred upon the former governing body of the city by statutes in effect at the time of adoption by the city of the mayor-council form of government and not in conflict with this chapter,

(7) Levy property, sales and license taxes and local improvement assessments.

Neither the council nor any of its members shall direct or request the appointment of any person to, or his removal from office, or in any manner take part in the appointment or removal of officers and employees in the administrative service to the city. Except for the purpose of inquiry, the members of the council shall deal with the administrative service only through the mayor. Members of the council shall not give orders to any subordinates of the mayor, either publicly or privately. Any councilman violating the provisions of this section, or voting for a resolution or ordinance in violation of this section, shall be guilty of a misdemeanor and upon conviction thereof shall cease to be a councilman.



Section 11-44C-22 - Vacancies in council.

Vacancies of any nature in the council, other than those occurring less than one year prior to the date of the next regular council election, shall be filled by special elections to be held for that purpose, the dates of which shall be set by the council at the next regular meeting or any subsequent meeting of the council after such vacancy occurs, such dates to be set no later than 120 nor less than 60 days after the occurrence of such vacancies. Such elections shall be held in the same manner and subject to the same procedures as regular council elections and the person so elected shall hold office for the remainder of the unexpired term. A special election shall be called by the mayor on the date set by the council and shall be held in accordance with the provisions of this chapter and the general laws applicable to such city.

If a vacancy occurs after reapportionment has changed the district boundaries, but before the new districts take effect, the old district boundaries will remain in effect for filling that vacancy.

Vacancies where less than one year remains of the unexpired term shall be filled by appointment by the mayor with confirmation by the council.



Section 11-44C-23 - Creating, changing, abolishing, or assigning additional functions to offices, departments, or agencies.

The council, upon recommendation of the mayor, by ordinance may create, change and abolish offices, departments, or agencies, other than the offices, departments and agencies established or continued by this chapter. The council, upon recommendation of the mayor, by ordinance may assign additional functions or duties to offices, departments or agencies established by this chapter, but may not discontinue or assign to any other office, department, or agency any function or duty assigned by this chapter to a particular office, department or agency.



Section 11-44C-24 - City clerk continued in office; applicability of merit system; appointment of successor; duties.

The city clerk serving under the merit system at the time that this chapter becomes effective shall continue to hold office as the city clerk under the mayor-council form of government of such city, and his successor shall be selected and hold office subject to the provisions of such merit system. After the current city clerk retires, the council shall be the appointing authority in filling any vacancy in the office of city clerk. The city clerk shall give notice of special or called meetings of the council, shall keep the journal of its proceedings, shall authenticate by his signature and record in full in a book kept for such purpose all ordinances and resolutions and shall perform such other duties as shall be required by this chapter, or by ordinance, or such duties as are imposed by general law of Alabama upon city clerks.



Section 11-44C-25 - First meeting of council; council to meet regularly; meetings open to public.

The first meeting of each newly elected council for induction into office shall be held at 10 o'clock in the morning on the first Monday after the expiration of the term of office of the present municipal officeholders, after which the council shall meet regularly at such times as may be prescribed by its rules, but not less frequently than once a week. All meetings of the council shall be open to the public.



Section 11-44C-25.1 - Number of required council meetings per year.

The city council or governing body of a Class 2 municipality shall meet not less than 48 times per year on dates and at times to be decided by the city council.



Section 11-44C-26 - Council to judge election and qualifications of members.

The council shall be the judge of the election and qualifications of its members and for such purpose shall have power to subpoena witnesses and require the production of records, but the decision of the council in any such case shall be subject to review by the courts.



Section 11-44C-27 - Rules and order of business of council; journal of proceedings.

The council shall determine its own rules and order of business. It shall keep a journal of its proceedings, and the journal shall be open to public inspection.



Section 11-44C-28 - Meetings of council; quorum; majority vote requirement; procedure; record of proceedings; procedure as to ordinances or resolutions of permanent operation; publication; no veto as to council actions relating to an investigation.

The council shall hold regular public meetings weekly, day or night, at a regular hour to be fixed by said council from time to time and publicly announced; it may hold such special or other meetings as the business of the city may require. The presence of five council members will constitute a quorum for the conduct of official council business. The affirmative vote of at least five members of the council shall be sufficient for the passage of any resolution, bylaw ordinance, or the transaction of any business of any sort by the said council or the exercise of any of the powers conferred upon it by the terms of this chapter or bylaw, or which may hereafter be conferred upon it. No resolution, bylaw or ordinance granting any franchise, appropriating any money for any purpose, providing for any public improvements, any regulation concerning the public health, or of any other general or permanent nature, shall be enacted except at a regular or special public meeting of said council. Every ordinance introduced at any and every meeting shall be in writing and shall be read before any vote thereon shall be taken, and the yeas and nays thereon shall be recorded; provided that if the vote of all council members present be unanimous, it may be so stated in the journal without recording the yeas and nays. A record of the proceedings of every meeting of the council shall be kept, and every resolution or ordinance passed by the council must be recorded, and the record of the proceedings of the meeting shall, when approved by the council, be signed by the president of the council and the city clerk. Such records shall be kept available for inspection by all citizens of such city during regular business hours. No ordinance of permanent operation shall be considered at the meeting at which it was introduced except by unanimous consent of all members of the council present, and such unanimous consent shall be entered upon the minutes of said meeting; provided, however, that if all members of the council present vote for the passage of the ordinance and their names are so entered of record as voting in favor thereof, it shall be construed as giving unanimous consent to the action upon such ordinance at the meeting at which it is introduced. All ordinances or resolutions of a permanent nature, after having been passed by the council, shall be transmitted by the clerk within 48 hours after their passage to the mayor for his consideration, who, if he shall approve thereof, shall sign and return the same to the clerk, who shall publish them, if publication thereof is required, and such ordinances and resolutions shall thereupon become effective and have the force of law. Delivery to the office of the mayor shall constitute delivery to the mayor. An ordinance or resolution may be recalled from the mayor at any time before it has become law, or has been acted on by him, by a resolution adopted by a majority of the members elected to the council in regular or special session. If the mayor shall disapprove of any ordinance or resolution transmitted to him as aforesaid, he shall, within 10 days of the time of its passage by the council, return the same to the clerk with his objections in writing, and the clerk shall make a report thereof to the next regular meeting of the city council; and if five members elected to the said council shall at said meeting adhere to said ordinance or resolution, notwithstanding said objections, said vote being taken by yeas and nays and spread upon the minutes, then, and not otherwise, said ordinance or resolution shall after publication thereof, if publication is required, have the force of law. If publication of said ordinance or resolution is not required, it shall take effect upon its passage over such veto. The failure of the mayor to return to the city clerk an ordinance or resolution with his veto within 10 days after its passage by the council shall operate and have the same effect as an approval of the same, and the city clerk, if publication is required, shall publish the same as is herein provided for publication of laws and ordinances of said city. If no publication is required, the ordinance or resolution shall become effective upon the expiration of said 10 days. These provisions are subject to the publication of ordinances as set out in section 11-45-8. Anything in this section to the contrary notwithstanding, the mayor shall not have the power of veto over any action of the council relating to an investigation as provided herein.



Section 11-44C-29 - Grant of franchise, lease, or right to use streets, etc., by ordinance or resolution.

No resolution or ordinance granting to any person, firm, or corporation any franchise, lease, or right to use the streets, public highways, thoroughfares or public way of said city, either in, under, upon, along, through or over same shall take effect and be enforced until 30 days after the final enactment of same by the council and publication of said resolution or ordinance in full once a week for three consecutive weeks in one or more newspapers of general circulation published in said city or, if no such newspaper exists then by posting notices in three public places, which publication shall be made at the expense of the persons, firm, or corporation applying for said grant. Pending the passage of any such resolution or ordinance or during the time intervening between its final passage, and the expiration of the 30 days during which publication shall be made as above provided, the qualified voters of said city may, by written petition addressed to said council, object to such grant, and if during such period such written petition signed by at least 10 percent of the qualified voters of the city shall be filed with said council, said council shall forthwith order an election, which shall be conducted by the election commission of the city or official charged with the duty of conducting elections therein, at which election the qualified voters of said city shall vote for or against the proposed grant as set forth in the said resolution or ordinance. In the call for said election, the said resolution or ordinance making such grant shall be published at length and in full at the expense of the city in one or more newspapers of general circulation published in said city by one publication, or if no such newspaper exists then by posting said notice in three public places. If a majority of the votes cast at such election shall be against the passage of said resolution or ordinance, then said resolution or ordinance shall not become effective, nor shall it confer any rights, powers, or privileges of any kind; otherwise, said resolution or ordinance and said grant shall thereupon become effective as fully and to the same extent as if said election had not been called or held. If, as the result of said election, said resolution or ordinance shall not become effective, then it shall be the duty of said council, after the results of said election shall be determined, to pass a resolution or ordinance to that effect. No grant of any franchise or lease or right of user, or any other right, in, under, upon, along, through or over the streets, public highways, thoroughfares, or public ways of any such city, shall be made or given, nor shall any such rights of any kind whatever be conferred upon any person, firm, or corporation, except by resolution or ordinance duly passed by the council at some regular or special meeting and published as above provided for in this section; nor shall any extension or enlargement of any such rights or powers previously granted be made or given except in the manner and subject to all the conditions herein provided. It is expressly provided, however, that the provisions of this section shall not apply to the grant of side track or switching privileges to any railroad for the purpose of reaching and affording railway connections, and switch privileges to the owners or users of any industrial plant, store or warehouse; provided, further, that said track or switch shall not extend for a greater distance than 1,320 feet.



Section 11-44C-30 - Revision and codification of ordinances, bylaws, and resolutions; comprehensive zone map.

The council may provide for the revision and codification of its ordinances, bylaws and permanent resolutions, or for the adoption of a code or codes by ordinance. Such code or codes and the revisions or amendments thereof may relate to the whole system of city bylaws, ordinances and permanent resolutions, or may relate to that portion of such ordinances, bylaws and permanent resolutions which relate to, affect or purport to govern any particular subject of municipal legislation. The council shall have full power and authority to prescribe the manner in which said code or codes, revisions or amendments thereto, shall be made public, whether by proclamation of any officer of said city by posting or by publication, one or all, but it shall not be necessary unless so prescribed by the council for such code or codes, revisions or amendments thereto, to be published in a newspaper or newspapers unless such codes, revisions, or amendments include theretofore unpublished substantial changes, in which case such changes along with at least so much of the context thereof as is necessary to convey the meaning of such changes shall be published in accordance with then existing state law. Nor shall it be necessary that such code or codes, revisions or amendments thereto, be spread at length upon the minutes, but they will be noted in the minutes. The council may prescribe that such code or codes, revisions or amendments thereto may be certified by and filed with the city clerk, or other corresponding officer, in lieu of spreading at length the same on the minutes; and the council may prescribe the manner in which copies of such code or codes, revisions or amendments thereto, may be officially certified for use by the residents or by the courts. The council may adopt and provide for the maintenance in a designated office of the city of a comprehensive zone map of the city open for inspection by the public at all reasonable times, and may make such zone map a part of any ordinance by reference thereto in such ordinance and without publication of such zone map in any newspaper. Such zone map need not be in one piece but may for convenience be in sections. A zone map of territory newly added to the city shall be treated as a comprehensive zone map of the city for purposes of application of the provisions of the preceding sentence. These provisions are subject to the publication and recordation of ordinances as set out in section 11-45-8.



Section 11-44C-31 - Monthly statement of receipts and expenses; annual examination of books and accounts.

The mayor shall each month print a detailed statement of all receipts and expenses of the city, and shall furnish printed copies thereof to the daily newspapers of the city, other members of the news media of the city, and to persons who apply for copies. At the end of each year, the mayor shall cause a full and complete examination of all the books and accounts of the city to be made by a certified public accountant, or by the state examiners, and shall cause the result of the examination to be published in the same manner as provided above for publication of statements of monthly expenditures. The examination shall not be made more than five years in succession by the same accountant.



Section 11-44C-32 - Mayor - Filing as candidate; qualifying fee.

Any person desiring to become a candidate in any election for the office of mayor may become such candidate by filing in the office of the city clerk a statement in writing of such candidacy as required by the general municipal election laws. Said statement shall be accompanied by a qualifying fee in the amount of $500.00, which qualifying fee shall be paid into the general fund of the city.



Section 11-44C-33 - Mayor - No primary election; filing of pauper's oath or petition to become candidate.

No primary election shall be held for the nomination of candidates for the office of mayor, and candidates shall be nominated as herein provided. A person may also become a candidate for the office of mayor by filing a verified pauper's oath with the city clerk, or by filing a verified petition containing an endorsement of candidacy by the signatures and addresses of 2,000 persons, each of whom is a registered voter residing in the city, provided that no such signature may be obtained more than 12 months immediately preceding the deadline for filing said statements of candidacy.



Section 11-44C-34 - Mayor - Qualifications.

The mayor shall be a qualified elector, and shall have been a resident of the city at least 90 days prior to the election and shall reside within the city during his term of office and shall have attained the age of 25 years.



Section 11-44C-35 - Mayor - Compensation.

The mayor elected hereunder shall receive an annual salary of $65,000.00. Thereafter, the mayor's salary shall be established as provided in section 11-44C-18, but in no event shall said salary be less than $65,000.00 per annum.



Section 11-44C-36 - Mayor - Vacancies; acting mayor; special election to fill vacancy; term of office.

Whenever any vacancy in the office of mayor shall occur by reason of death, resignation, removal, or any other cause, the president of the council shall assume the duties of the office of mayor effective on the date such vacancy occurs and shall serve as acting mayor until a new mayor is elected and qualified as herein provided. The acting mayor shall receive no compensation, expenses, or allowances as a council member while acting as mayor, but he will receive the same rate of pay and allowances provided for the mayor whose vacated office he fills, and the compensation received for days of service as acting mayor shall not be counted in determining the maximum annual per diem compensation permitted council members. While the president of the council is serving as acting mayor he may attend council meetings but may not vote on any matters before the council. The council shall within 10 days of the occurrence of the vacancy in the office of the mayor call a special election to fill such vacancy, such election to be held in accordance with general municipal election laws. The successor to the mayor chosen at any such election shall qualify for office as soon as practicable thereafter, and shall assume the duties, responsibilities and powers of such office immediately upon such qualification, and shall hold office for the unexpired term of his predecessor and until his successor is elected and qualified.



Section 11-44C-37 - Mayor - Powers and duties.

All executive powers of the city shall be vested in the mayor and the mayor shall be the head of the executive and administrative branches of the city government. He may attend council meetings but may not vote in its proceedings and he shall have the power and duties herein conferred. The mayor shall be responsible for the proper administration of all affairs of the city, and, except as otherwise provided herein, he shall have the power and shall be required to:

(1) Enforce all laws and ordinances,

(2) Appoint and remove, when necessary for the good of the service, all officers and employees of the city except those appointed by the council. Such appointment and removal of personnel are subject to any merit system provisions in effect at such time, except for those officers and employees who are exempted from the merit system by other sections of this chapter,

(3) Appoint the members of the Airport Authority and the Industrial Development Authority. The members of the Airport Authority and Industrial Development Authority shall be subject to confirmation by a vote of five members of the council, and the housing board. The members of the planning commission shall be appointed pursuant to Section 11-52-3,

(4) Exercise administrative supervision and control over all departments created by this chapter or by law or hereafter created by the council, except those otherwise given independent status under this chapter,

(5) Keep the council fully advised as to the financial conditions and needs of the city; prepare and submit the budget annually to the council and be responsible for its administration after its adoption; prepare and submit, as of the end of the fiscal year, a complete report on the financial and administrative activities of the city for such year,

(6) Recommend to the council such actions as he may deem desirable,

(7) Prepare and submit to the council such reports as may be required of him,

(8) Perform such other duties as may be prescribed by this chapter,

(9) Fix the salaries or compensation of all officers and employees of the city who are appointable by the mayor, subject, however, to the provisions of any merit law applicable to the city.



Section 11-44C-38 - Divisions of city government; executive directors of divisions; city attorney; outside counsel.

(a) There are hereby created three divisions of city government: public works, finance, and public safety. Each division may have an executive director appointed by the mayor with the approval of a vote of five members of the council, who shall be an officer of the city and shall be responsible for the supervision and control of such officer's jurisdiction. Said executive director shall not be subject to the city merit system and shall serve at the pleasure of the mayor; provided, however, each such officer shall be removed from office only upon recommendation of the mayor and approval of five council members. Upon the first vacancy, of any nature whatsoever, in the office of police chief or fire chief, the mayor may appoint the police chief and fire chief, respectively, from outside the said merit system, with the approval of five members of the council who shall serve at the pleasure of the mayor; provided, however, such officers shall be removed from office only upon recommendation of the mayor with the approval of five council members.

(b) The mayor also is authorized to appoint a city attorney who shall serve at the pleasure of the mayor and shall be compensated in the manner and at a rate approved by the mayor. In addition to the city attorney, the mayor, from time to time in his sole discretion, is authorized to obtain additional legal counsel outside of the city merit system to advise and defend him in his capacity of mayor and in the pursuit of the operation of government.

(c) Upon approval by a majority of those present and voting, the council, from time to time when it deems necessary and reasonable, is authorized to obtain legal counsel outside the city merit system to advise and defend them in their respective capacities as council members and in the pursuit of the operation of government.



Section 11-44C-39 - Distribution of work among departmental divisions.

The work of each department may be distributed among such divisions thereof as may be established by ordinance upon the recommendation of the mayor. Pending the passage of an ordinance or ordinances distributing the work of departments under the supervision and control of the mayor among specific divisions thereof, the mayor may establish temporary divisions.



Section 11-44C-40 - Mayor authorized to employ additional personnel; amount available for salaries; not subject to merit system.

The mayor is hereby authorized to employ such additional personnel who shall serve at the pleasure of the mayor, and for such purposes an additional $100,000.00 per annum shall be made available for the salaries of such personnel from the city treasury. Said personnel shall not be subject to the provisions of the merit system. This section shall not limit the authority of said mayor to appoint other employees of said city under the provisions of the merit system or otherwise where authorized by any other law.



Section 11-44C-41 - Fiscal, budget, and accounting years.

The fiscal year of the city government shall end on the last day of September of each calendar year. Such fiscal year shall also constitute the budget and accounting year. As used in this chapter, the term "budget year" shall mean the fiscal year for which any particular budget is adopted and in which it is administered.



Section 11-44C-42 - Mayor to submit budget to council.

On a day to be fixed by the council but in no case later than the twentieth day of August in each year, the mayor shall submit to the council:

(1) A separate current revenue and expense budget for the general operation of the city government, to be known as the "general fund budget";

(2) A budget for each public utility owned and operated by such city;

(3) A capital budget; and

(4) A budget message.

When submitting the budgets to the council, the mayor shall submit his recommendation of new sources of revenue or manner of increasing existing sources of revenue, sufficient to balance the budgets, if such additional revenue is necessary to accomplish that purpose.



Section 11-44C-43 - Estimates of revenue and expenditures for each department, etc.; compilation of budget information by director of finance; review and revision of estimates.

It shall be the duty of the head of each department, and each other office or agency supported in whole or in part by the city, to file with the director of finance, at such time as the mayor may prescribe, estimates of revenue and expenditures for that department, office or agency for the ensuing fiscal year. Such estimates shall be submitted on the forms furnished by the director of finance and it shall be the duty of the head of each department, office or agency, to supply all the information which the director of finance may require to be submitted. The director of finance shall assemble and compile these estimates and supply such additional information relating to the financial transactions of the city as may be required by the mayor in the preparation of the budgets. The mayor shall hold such hearings as he may deem advisable and with the assistance of the director of finance shall review the estimates and other data pertinent to the preparation of the budgets and make such revisions in such estimates as he may deem proper, subject to the laws of the state of Alabama and any municipal ordinance relating to obligatory expenditures for any purpose.



Section 11-44C-44 - General fund budget.

The general fund budget shall include for each public utility within the city only the net amounts estimated to be received from or to be appropriated to each public utility. The general fund budget shall be prepared in accordance with accepted principles of municipal accounting and budgetary procedures and techniques, and shall show:

(1) Such portion of the general fund cash surplus as it is estimated will exist, at the end of the current fiscal year, and is proposed to be used for meeting expenditures in the general fund budget for the ensuing year;

(2) An estimate of the receipts from current ad valorem taxes on real estate and tangible personal property during the ensuing fiscal year, assuming that the percentage of the levy collected be no greater than the average percentage of the levy collected in the last three completed tax years;

(3) An estimate of receipts from all other sources of revenue, provided that the estimated receipts from each such source shall not exceed the percentage of estimated revenue in the current fiscal year from the same source over the amount of the revenue received from the same source in the last completed fiscal year, unless a law or ordinance under which revenue from any source is derived, has been amended or a new source of revenue has been provided by law or ordinance, in the course of the current year, in which case the estimated receipts from that source may be fixed by the mayor. If additional revenue is to be derived from the state, the amount fixed by the mayor shall not exceed the amount which the proper state official shall certify in writing to be the reasonable expectation of receipts from such source;

(4) A statement to be furnished by the director of finance of the debt service requirements for the ensuing year;

(5) An estimate of the general fund cash deficit, if any, at the end of the current fiscal year and of any other obligations required by law to be budgeted for the ensuing fiscal year;

(6) An estimate of expenditures and appropriations for all other purposes to be met from the general fund in the ensuing fiscal year. All the estimates shall be in detail showing receipts by sources and expenditures by operating units, character and object, so arranged as to show receipts and expenditures as estimated for the current fiscal year and actual receipts and expenditures for the last fiscal year, in comparison with estimated receipts and recommended expenditures for the ensuing fiscal year.



Section 11-44C-45 - Recommended expenditures not to exceed estimated receipts unless additional revenue measures adopted; recommendations where receipts estimated to exceed expenditures; public utility budgets.

In no event shall the expenditures recommended by the mayor in the general fund budget exceed the receipts estimated, taking into account the estimated cash surplus or deficit at the end of the current fiscal year, as provided in the preceding section hereof, unless the mayor shall recommend an increase in or levy of new or increased taxes or licenses within the power of the city to levy and collect in the ensuing fiscal year, the receipts from which, estimated on the basis of the average experience with the same or similar taxes during the three full tax years last past, will make up the difference. If estimated receipts exceed estimated expenditures, the mayor may recommend revisions in the tax and license ordinances of the city in order to bring the general fund budget into balance. The same balanced budget restrictions shall apply in the adoption of any public utility budget.



Section 11-44C-46 - Contents of budget message.

The budget message shall contain the recommendations of the mayor concerning the fiscal policy of the city, a description of the important features of the budget plan, an explanation of all changes in each budget submitted, as to estimated receipts and recommended expenditures as compared with the current fiscal year and the preceding fiscal year, and a summary of the proposed budgets showing comparisons similar to those required herein.



Section 11-44C-47 - Printing and distribution of budget message and general fund, public utility and capital budgets.

The mayor shall cause the budget message to be printed, mimeographed or otherwise reproduced for general distribution at the time of its submission to the council and sufficient copies of the proposed general fund, public utility and capital budgets to be made, to supply copies to each member of the council and each newspaper of general circulation published in the city and all other members of the news media in the city, and two copies to be deposited in the office of the city clerk where they shall be open to public inspection during regular business hours.



Section 11-44C-48 - Public hearing on budget.

At the meeting of the council at which the budget and budget message are submitted, the council shall determine the place and time of the public hearing on the budget, and shall cause to be published a notice of the place and time, not less than seven days after the date of publication, and the council will hold a public hearing at which any citizen of the city shall be given an opportunity to be heard, for or against the estimates of any item.



Section 11-44C-49 - Revision of budget after hearing; increase in expenditures over mayor's recommendation; expenditures not to exceed receipts and surplus unless additional revenue measures adopted.

After the conclusion of the public hearing the council may insert new items of expenditures or may increase, decrease, or strike out items of expenditure in the general fund budget, except that no item of expenditure for debt service, or any other item required to be included by this chapter or other provision of law, shall be reduced or stricken out. The council shall not alter the estimates of receipts contained in the budget except to correct omissions or mathematical errors, and it shall not cause the total of expenditures as recommended by the mayor to be increased without a public hearing on such increase, which shall be held not less than three days after notice thereof by publication in a newspaper of general circulation published in the city. The council shall in no event adopt a general fund budget in which the total of expenditures exceeds the receipts and available surplus, estimated as herein provided by this chapter unless at the same time it adopts measures to provide for additional revenue in the ensuing fiscal year estimated to be sufficient to make up the difference.



Section 11-44C-50 - Summary of budget.

At the head of the budget there shall appear a summary of the budget, which need not be itemized further than by principal sources of anticipated revenue, stating separately the amount to be provided by property tax, kinds of expenditures itemized according to departments, doing so in such manner as to present to the taxpayers a simple and clear summary of the detailed estimates of the budget.



Section 11-44C-51 - Adoption of general fund budget and any necessary revenue measure; failure to adopt budget.

Not later than the twentieth day of September of the current fiscal year, the council by a majority vote shall adopt the general fund budget, and such ordinance providing for additional revenue as may be necessary to put the budget in balance, including a two percent reserve. If for any reason the council fails to adopt the general fund budget on or before such day, the general fund budget of the current fiscal year shall be the general fund budget for the ensuing year, until such time as a newly revised budget shall be adopted by the council and, until such time, it shall have full force and effect to the same extent as if the same had been adopted by the council.



Section 11-44C-52 - Disapproval by mayor of expenditure line item; adherence by council to expenditure.

If the mayor shall disapprove of any expenditure line item contained in the budget transmitted to him by the council, he shall, within 10 days of the time of its passage by the council, return the same to the clerk with his objections in writing, and the clerk shall make report thereof to the next regular meeting of the city council, and if five of the council members shall at the meeting adhere to said expenditure line item by yeas and nays and spread upon the minutes, then said expenditure line item shall become effective.



Section 11-44C-53 - Budget effective upon final adoption; certification; printing and distribution.

Upon final adoption, the budget shall be in effect for the budget year. A copy of the budget, as finally adopted, shall be certified by the mayor and the city clerk and filed in the office of the director of finance. The budget so certified shall be printed, mimeographed, or otherwise reproduced and sufficient copies thereof shall be made available for the use of all offices, departments and agencies and for the use of the citizens of the city who request a copy.



Section 11-44C-54 - Budget estimates for public utilities; presentation of budget to council.

Separate budget estimates for any public utility owned and operated by the city shall be submitted to the director of finance at the same time as the budget estimates of other departments, and in the form prescribed by the director of finance. The mayor shall present to the council the budget for the utility operation, itemizing the receipts and expenditures in manner and form as is generally provided for in the general fund budget.



Section 11-44C-55 - Submission of work program which shows requested appropriations for department, etc.; revision.

After the current expense budgets have been adopted and before the beginning of the fiscal year, the head of each department, office, and agency, shall submit to the mayor in such form as the mayor shall prescribe a work program which shall show the requested appropriations for such department, office or agency for the entire fiscal year by monthly or quarterly periods as the mayor may direct. If at any time during the fiscal year the mayor shall ascertain that the revenue cash receipts of the general fund or any public utility for the year plus any cash surplus available from the preceding year, will be less than the total appropriations to be met from such receipts and the surplus, he or she shall reconsider appropriations of the departments, offices and agencies, and, subject to the laws of the State of Alabama and any municipal ordinances of the city relating to obligatory expenditures for any purpose, revise the appropriations so as to forestall the incurring of a deficit; provided, however, that there shall be no reduction in salaries except by order of the council, or as authorized by law.



Section 11-44C-56 - Transfer of unencumbered balance from one department, etc., to another.

At the request of the mayor, the council may by resolution transfer any unencumbered balance or portion thereof in any general fund appropriation from one department, office, or agency to another department, office, or agency.



Section 11-44C-57 - Additional appropriations.

Appropriations in addition to those contained in the original general fund budget ordinance, may be made by the council by not less than five affirmative votes, but only on the recommendation of the mayor and only if the director of finance certifies in writing that there is available in the general fund an unappropriated sum sufficient to meet such appropriation.



Section 11-44C-58 - Emergency appropriations.

At any time in any budget year, the council may make emergency appropriations to meet a pressing need for public expenditures, for other than a regular or recurring requirement, to protect the public health, safety, or welfare. Such appropriation may be made by the council by not less than five affirmative votes, but only on the recommendation of the mayor.



Section 11-44C-59 - Lapse of unexpended and unencumbered appropriation.

Any portion of an appropriation remaining unexpended and unencumbered in the general fund at the close of the fiscal year shall lapse.



Section 11-44C-60 - Capital improvement program.

At the same time that he submits the general fund budget, the mayor shall submit to the council a capital improvement program covering all recommended capital improvement projects for the ensuing fiscal year and for the four fiscal years thereafter, with his recommendation as to the means of financing the improvements proposed for the ensuing fiscal year. The council shall have the power to accept with or without amendments or reject the proposed program and proposed means of financing for the ensuing fiscal year; and may from time to time during the fiscal year amend by ordinance adopted by at least five affirmative votes, the program previously adopted by it, or the means of financing the whole or any part thereof, or both, provided that the amendment shall have been recommended by the mayor and further provided such additional funds are available in the general fund or in any other fund of the city.



Section 11-44C-61 - Capital budget; lapse of appropriations for capital improvement projects; reserve fund for permanent public improvements.

The council shall adopt a capital budget prior to the beginning of the fiscal year in which the budget is to take effect. No appropriations for a capital improvement project contained in the capital budget shall lapse until the purpose for which the appropriation was made shall have been accomplished or abandoned, provided that any project shall be deemed to have been abandoned if three fiscal years lapse without any expenditure therefor. Any such lapsed appropriation shall be applied to the payment of any indebtedness incurred in financing the project or if there is no such indebtedness, shall be available for other appropriation. The council may by ordinance establish a reserve fund for permanent public improvements and may appropriate thereto any portion of the general fund cash surplus not otherwise appropriated. Appropriations from said fund shall be made only to finance improvements included in the capital budget.



Section 11-44C-62 - Payments and obligations must be in accord with appropriations; certification by director of finance; void payments and obligations; penalty for knowing violations.

No payment shall be made and no obligation incurred by or on behalf of the city except in accordance with an appropriation duly made, and no payment shall be made from or obligation incurred against any appropriation unless the director of finance shall first certify that there is a sufficient unexpended and unencumbered balance in such appropriation to meet the same; provided that nothing herein shall be taken to prevent the advance authorization of expenditures for small purchases as provided for by this chapter. Every expenditure or obligation authorized or incurred in violation of the provisions of this chapter shall be void. Every payment made in violation of the provisions of this chapter shall be deemed illegal, and every official who shall knowingly authorize or make such payment or knowingly take part therein and every person who shall knowingly receive the payment or any part thereof shall be jointly and severally liable to the city for the full amount so paid or received. If any officer, member of any board, or employee of the city, shall knowingly incur any obligation or shall knowingly authorize or make any expenditure in violation of the provisions of this chapter or knowingly take part therein, such action shall be cause for his or her removal. Nothing in this section, however, shall prevent the making of contracts of lease or for services providing for the payment of funds at a time beyond the fiscal year in which such contracts are made, provided the nature of such transactions will reasonably require the making of such contracts.



Section 11-44C-63 - Existing budget continued in force.

Any officially adopted budget in existence at the time that the council is first organized shall continue in force and effect during the balance of the city's then fiscal year, or until such time as the mayor may submit to the council and the council adopts an amended, altered, or revised budget for the balance of said fiscal year.



Section 11-44C-64 - Department of finance; director.

There shall be a department of finance, the head of which shall be the financial officer of the city. The director shall be appointed by the mayor and shall not be subject to the provisions of the merit system.



Section 11-44C-65 - Director of finance - Qualifications; bond.

The director of finance shall be a person skilled in municipal accounting, taxation, and financial control. He shall provide a bond with such surety and in such amount as the council may require by resolution or ordinance. The premium on said bond shall be paid by the city.



Section 11-44C-66 - Director of finance - Powers and duties.

The director of finance shall have general management and control of the several divisions and units of the department of finance. He or she shall have charge, subject to the direction and control of the mayor, of the administration of the financial affairs of the city, and to that end shall have authority and be required to:

(1) Cooperate with the mayor in compiling estimates for the general fund, public utility, and capital budgets;

(2) Supervise and control all encumbrances, expenditures, and disbursements to insure that budget appropriations are not exceeded;

(3) Prescribe and install systems of accounts for all departments, offices, and agencies of the city and provide instructions for their use; and prescribe the form of receipts, vouchers, bills, or claims to be used and of accounts to be kept by all departments, offices, and agencies of the city;

(4) Require daily, or at such other intervals, a report of receipts from each of such departments, offices, and agencies, and prescribe the time and the manner in which moneys received by them shall be paid to the office of the director of finance or deposited in a city bank account under his or her control;

(5) Examine all contracts, purchase orders, and other documents, except bonds and notes which create financial obligations against the city, and approve the same only upon ascertaining that money has been appropriated therefor and that an unexpended and unencumbered balance is available in such appropriation to meet the same. Each such purchase order shall be charged against such authorization and no such purchase order, which together with all such purchase orders previously charged shall exceed the amount of such authorization;

(6) Have custody of all funds under the control of the city, or any office, department, or agency and deposit all funds coming into his or her hands in such depositories as may be designated by resolution or ordinance of the council, or, if no such resolution or ordinance be adopted, by the mayor, subject to the requirements of law as to surety and the payment of interest on deposits. All such interest shall be the property of the city and shall be accounted for and credited to the proper account. The director of finance shall not be liable for any loss sustained as to funds of the city that are on deposit in such a designated bank or depository;

(7) Audit and approve before payment all bills, invoices, payrolls, and other evidences of claims, demands, or charges against the city government and with the advice of the department of law, determine the regularity, legality, and correctness of such claims, demands or charges;

(8) Have custody of all invested funds of the city unless otherwise provided by this chapter, or by law, ordinance, or the terms of any trust, and be responsible for the safekeeping of all bonds and notes of the city and for the receipt and delivery of city bonds and notes for transfer, registration, and exchange;

(9) Have supervision over the preparation of bonds, including advertisements for their sale, preparation of bond prospectuses, conduct of their sale, and their delivery subject to applicable provisions of law and municipal ordinances. Bonds shall be authenticated by the manual signature of the director of finance and shall bear the facsimile signature of the mayor and a facsimile of the seal of the city. Interest coupons transferable by delivery shall be attached to the bond and shall be authenticated by the facsimile signature of the director of finance;

(10) Supervise and direct the placing of all types of insurance carried by the city where the premiums in whole or in part are paid by the city, or the premiums in whole or in part are withheld through the payrolls; the amount of all types of insurance on which the city pays the premiums in whole or in part shall be determined by the council after a recommendation by the mayor;

(11) Submit to the mayor for presentation to the council not later than the twelfth day of each month, a statement showing in reasonable detail the revenues received by the city during the preceding month, the revenues received during that fiscal year up to and through the end of the preceding month, the expenditures made during the preceding month, and the accumulated expenditures made during that fiscal year up to and through the end of the preceding month, together with a comparison of the items with the budget estimates;

(12) Furnish to the head of each department, office, or agency of the city a copy of that portion of the statement herein provided, as it relates to the department, office, or agency;

(13) Prepare and submit to the mayor at the end of each fiscal year, for the preceding year, a complete financial statement and report of the financial transactions of the city;

(14) Designate, with the approval of the mayor, and subject to the provisions of the merit system, an employee of the department of finance who, during the temporary absence or incapacity of the director, shall have and perform all the powers and duties conferred or imposed upon the director;

(15) Protect the interests of the city by withholding the payment of any claim or demand by any person, firm, or corporation against the city until any indebtedness or other liability due from such person, firm, or corporation shall first have been settled and adjusted;

(16) Collect all special assessments, license fees, and other revenues of the city and collect all money receivable from the county, state, or federal government, or from any court, or from any office, department, or agency of the city;

(17) Inspect and audit, with approval of the mayor, records of financial transactions which may be maintained in any office, department, or agency of the city government apart from, or subsidiary to, the accounts kept in the office of the director of finance;

(18) Supervise, through the division of purchases, the purchase, storage, and distribution of all supplies, materials, equipment, and other articles used by any office, department, or agency of the city government.



Section 11-44C-67 - Expenditures not to exceed appropriation for that general classification of expenditure; expenditures financed by bonds; leases or contracts for period exceeding budget year.

No officer, department, or agency shall, during any budget year, expend or contract to expend any money or incur any liability, for any purpose in excess of the amounts appropriated for that general classification of expenditure pursuant to this chapter. Any contract, verbal or written, made in violation of this chapter shall be null and void. Nothing in this section, however shall prevent the making of contracts or the spending of money for capital improvements to be financed in whole or in part by the issuance of bonds, nor the making of leases or contracts for services for a period exceeding the budget year in which such lease or contract is made, when such contract is permitted by law.



Section 11-44C-68 - Disposition of fees received by officers and employees.

All fees received by any officer or employee of the city shall belong to the city government and shall be paid daily to the department of finance.



Section 11-44C-69 - Division of department of finance to be responsible for purchases; powers and duties of division head.

There shall be established in the department of finance a division responsible for purchases, the head of which shall be the city purchasing agent. Such division head, pursuant to rules and regulations established by resolution or ordinance, shall contract for, purchase, store, and distribute all supplies, materials and equipment required by any office, department or agency. The city purchasing agent shall also have power and shall be required to:

(1) Establish and enforce specifications with respect to supplies, materials, and equipment required by the city government;

(2) Inspect or supervise the inspection of all deliveries of supplies, materials and equipment, and determine their quality, quantity, and conformance with specifications;

(3) Have charge of such general storerooms and warehouses as the council may provide by resolution or ordinance;

(4) Transfer to or between offices, departments, or agencies, or sell surplus, obsolete, or unused supplies, material and equipment;

(5) Perform such other duties as may be imposed by resolution or ordinance.



Section 11-44C-70 - Competitive bidding on contracts for supplies, materials, or equipment.

Before the purchasing agent makes any purchase of or contract for supplies, materials, or equipment he shall give ample opportunity for competitive bidding, under such rules and regulations as the council may prescribe by resolution or ordinance; provided, however, the council shall not exempt individual contracts, purchases, or sales from the requirement of competitive bidding.



Section 11-44C-71 - City improvements costing more than $2,000.00 to be executed by contract; bidding on contract; alteration of contract.

Any city improvement costing more than $2,000.00 shall be executed by contract except where such improvement is authorized by the council to be executed directly by a city department in conformity with detailed plans, specifications and estimates. All such contracts for more than $2,000.00 shall be awarded to the lowest responsible bidder after such public notice and competition as may be prescribed by resolution or ordinance; provided, however, the mayor shall have the power to reject all bids and advertise again. Alteration in any contract may be made when authorized by the council upon the written recommendation of the mayor. Nothing in this chapter shall be construed to supersede or nullify provisions of state law requiring or governing competitive bidding.



Section 11-44C-72 - Purchases and contracts shall be pursuant to written requisition; certification of balance sufficient to pay for contract or order.

All purchases made and contracts executed by the purchasing agent shall be pursuant to a written requisition from the head of the office, department or agency whose appropriation will be charged, and no contract or order shall be issued to any vendor unless and until the director of finance certifies that there is a sufficient unencumbered appropriation balance to pay for the supplies, materials, equipment or contractual service for which the contract or order is to be issued.



Section 11-44C-73 - Revenue notes.

In any budget year, in anticipation of the collection of revenues, the council may by resolution authorize the borrowing of money by the issuance of negotiable notes of the city, each of which shall be designated "revenue note for the year _____ (stating the budget year)." Such notes may be renewed from time to time, but all such notes, together with the renewals, shall mature and be paid not later than the end of the fiscal year after the budget year in which the original notes have been issued. Such borrowing shall be subject to any limitation provided by law.



Section 11-44C-74 - Emergency notes.

In the absence of available revenues to meet emergency appropriations under the provisions of this chapter, the council may by resolution authorize the issuance of notes, each of which shall be designated "emergency note" and may be renewed from time to time, but all such notes and renewals shall be paid not later than the last day of the fiscal year next succeeding the budget year in which the emergency appropriation was made.



Section 11-44C-75 - Notes not payable on demand; redemption prior to maturity; private sale.

No notes shall be made payable on demand, but any note may be made subject to redemption prior to maturity upon notice and at such time as may be stated in the note. All notes may be sold at not less than par and accrue interest at private sale without previous advertisement.



Section 11-44C-76 - Existing rights and privileges of officers and employees; existing laws not inconsistent with personnel, etc., provisions of chapter.

Nothing contained in the provisions of this chapter shall affect or impair the rights or privileges of officers or employees of the city or of any office, department, or agency existing at the time when this chapter shall take effect or any provision of law in force at the time when the mayor-council form of government shall become applicable and not inconsistent with the provisions of this chapter in relation to the personnel, appointment, ranks, grades, tenure of office, promotion, removal, pension, and retirement rights, civil rights or any other rights or privileges of officers or employees of the city or any office, department or agency thereof, and as provided by the city's merit system.



Section 11-44C-77 - Personnel holding administrative office continued in office; transfer of powers and duties of office, etc., abolished by this chapter.

All personnel, except those specifically designated by the provisions of this chapter as removable at the discretion of the mayor, holding administrative office at the time the mayor-council form of government becomes effective shall continue in office and in the performance of their duties until other provisions have been made by law for the performance of such duties or the discontinuance of such office. If any office, department or agency of the city shall be abolished by this chapter, the powers conferred and the duties imposed upon such units by the laws of the state shall thereafter be exercised and discharged by the office, department or agency designated by the council.



Section 11-44C-78 - Transfer of records, property, and equipment of office, etc., where powers and duties reassigned.

All records, property, and equipment of any office, department or agency, whose power and duties are assigned to any other office, department, or agency by the provisions of this chapter, shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned. If part of the powers and duties of any office, department, or agency are assigned to another office, department, or agency, all records, property and equipment relating exclusively thereto shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned.



Section 11-44C-79 - Office, etc., with name or powers and duties the same or substantially same as existing office deemed a continuation of such office.

Any office, department, or agency provided for by this chapter with a name or with powers and duties the same or substantially the same as those of any such office, department or agency heretofore existing, shall be deemed to be a continuation of such office, department, or agency, and shall continue to exercise its powers and duties until otherwise provided, and shall have power to continue any business, proceeding or other matter within the scope of its regular powers and duties. Any provision in any law, rule, regulation, contract, grant, or other document relating to such a formerly existing office, department, or agency shall, so far as not inconsistent with the provisions of this chapter, apply to such office, department, or agency.



Section 11-44C-80 - Existing contracts continued in force; public improvements for which legislative steps taken.

All contracts entered into by the city, or for its benefit, prior to the application to such city of the mayor-council form of government, shall continue in full force and effect. Public improvements for which legislative steps have been taken under laws existing at the time of the organization under the mayor-council form of government may be carried to completion as nearly as practicable in accordance with the provisions of such existing laws.



Section 11-44C-81 - Pending legal actions and proceedings.

No action or proceeding, civil or criminal, pending at the time of the organization under the mayor-council form of government, brought by or against the city or any office, department, or agency or officer thereof, shall be affected or abated by the change to the mayor-council form of government or by anything contained in this chapter; but all such actions or proceedings may be continued notwithstanding that functions, powers, and duties of any office, department, or agency or officer party thereto may by or under this chapter be assigned or transferred to another office, department, or agency or officer, but in that event, the same may be prosecuted or defended by the head of the office, department, or agency to which such functions, powers, and duties have been assigned or transferred by or under the provisions of this chapter.



Section 11-44C-82 - Laws relating to pensions or retirement and relief funds continued in force.

All laws and parts of laws relating to pensions or retirement and relief funds for policemen, firemen, and other employees of the city, contained in the general or local laws of the state as the same may apply and be in effect with respect to any such city at the time when such city shall become governed by the provisions of this chapter, shall continue in full force and effect, and without interruption.



Section 11-44C-83 - Laws relating to authority for fairgrounds, etc., continued in force.

All laws and parts of laws relating to establishment or financing of an authority for fairgrounds, parks, exhibitions, and other facilities for the amusement, recreation, and cultural development of the citizens of the city, contained in the general or local laws of the state, as the same may apply and be in effect with respect to any such city at the time when such city shall become organized under the provisions of this chapter, shall continue in full force and effect and without interruption or change until otherwise provided by law.



Section 11-44C-84 - Ordinances and resolutions continued in effect.

All ordinances and resolutions of the city in effect at the time the form of government herein provided for becomes effective shall continue in effect unless and until changed or repealed by the council.



Section 11-44C-85 - Removal of merit system officers and employees; appeal of decision.

Any merit system officer or employee to whom the mayor, or a head of any office, department, or agency, may appoint a successor, may be removed by the mayor or other appointing officer at any time, and the decision of the mayor, or other appointing officer, shall be subject to appeals provided by law.



Section 11-44C-86 - Participation in meetings of council by mayor, department heads, etc.

The mayor, the heads of all departments, and such other officers of the city as may be designated by the council, shall be entitled to attend meetings of the council, but shall have no vote therein. The mayor shall have the right to take part in the discussion of all matters coming before the council, and the directors and other officers shall be entitled to take part in all discussions of the council relating to their respective offices, departments, or agencies.



Section 11-44C-87 - Inquiry into conduct of office, department, agency, or officer; investigations as to municipal affairs; subpoena power.

The council, or the mayor, shall have power to inquire into the conduct of any office, department, agency, or officer of the city and to make investigations as to municipal affairs, and for that purpose may subpoena witnesses, administer oaths, and compel the production of books, papers, and other evidence. Failure to obey such subpoena or to produce books, papers, or other evidence as ordered under the provisions of this section shall constitute a misdemeanor and shall be punishable by a fine not to exceed $200.00 or by imprisonment not to exceed 30 days, or both.



Section 11-44C-88 - Interest of official or employee in contracts with city or public utility prohibited; acceptance of gifts, etc.; free transportation of officials, policemen, and firemen in discharge of duties.

No elected official or city employee shall be interested, directly or indirectly, in any contract for work or material, or the profits thereof, or services to be furnished or performed for the city, nor shall he be interested, directly or indirectly, in any contract for work or material, or the profits thereof, or services to be furnished or performed for any person, firm, or corporation operating interurban railway, street railway, water works, gas works, electric light or power plant, heating plant, telegraph line or telephone exchange within the territorial limits of said city, nor shall he accept any free pass, free ticket, or free service from said corporations or utilities or accept any gift or other thing of value, or any service upon terms more favorable than are granted to the public generally. Any violation of the provisions of this section shall be a misdemeanor and, upon conviction thereof, the guilty person shall be punished by a fine of not less than $100.00 nor more than $300.00, be imprisoned in the county jail for not more than 90 days, and every such contract or agreement shall be void. Such prohibition of free transportation shall not apply to policemen or firemen in uniform nor to policemen in the discharge of their duty nor shall service to city officials in their official capacity heretofore provided by any franchise or ordinance be affected by this section.



Section 11-44C-89 - Oath taken by city officers.

Every officer of the city shall, before entering upon the duties of his office, take and subscribe to an oath or affirmation as provided by law, to be filed and kept in the office of the city clerk.



Section 11-44C-90 - Reapportionment of council districts because of population change.

Whenever there shall be a change in the population in any of the seven districts heretofore established following a decennial federal census beginning in 1990, there shall be a reapportionment of the council districts in the following manner:

(1) The mayor shall within six months after the publication of the 1990 federal census, and each decennial federal census thereafter, file with the council a report containing a recommended plan for the reapportionment of the council district boundaries to comply with the following specifications:

a. Each district shall be formed of contiguous, and to the extent reasonably possible, compact territory, and its boundary lines shall be the centerlines of streets or other well-defined boundaries.

b. Each district shall contain as nearly as is reasonable the same population.

The report shall include a map and description of the districts recommended and shall be drafted as a proposed ordinance and considered by the council as other ordinances are considered. Once filed with the clerk, the report shall be treated as an ordinance introduced by a council member.

(2) The council shall enact a redistricting ordinance within six months after receiving such report. If the council fails to enact the redistricting ordinance within the said six months, the redistricting plan submitted by the mayor shall become effective without enactment by the council, as if it were a duly enacted ordinance.

(3) Such redistricting ordinance shall apply to the first regular election held more than six months after its becoming effective and to all municipal elections, regular or special, held after the first regular election. No incumbent council member shall be deprived of his or her unexpired term of office because of such redistricting.



Section 11-44C-91 - Procedure for changing form of government; change from mayor-council form prohibited for two years.

The city is prohibited from changing from the mayor-council form of government within two years after the adoption thereof. At the end of such period, or at any time thereafter, the city's form of government may be amended or changed when:

(1) A written petition executed by 10 percent of the number of those who voted in the last city election is submitted to the council with the proposed changes or amendments incorporated in the petition; after presentation of the petition, the council shall call for a referendum vote on the proposed changes and amendments, and

(2) A majority of the votes cast in the referendum is in favor of the proposed changes or amendments. After the council receives the proposed changes and petition, it shall call a special election for the purpose of determining whether the city shall adopt the changes or amendments. Notice shall be given of the time and purpose of such election by publication once each week for four consecutive weeks in a newspaper published in said city prior to the referendum vote. All qualified electors of such city may participate in the election and such questions shall be plainly printed upon the ballot. The referendum shall be conducted, the expenses paid, the votes canvassed and the results declared in the same manner as is provided by law in other city elections.



Section 11-44C-92 - Commission form of government.

If a majority of the qualified electors voting in the election provided herein choose the court ordered districted commission form of government in accordance with the consent decree entered into by the parties and approved by the court on April 7, 1983, in the case of Bolden vs.City of Mobile, Civil Action No. 75-297, then the provisions of said court ordered districted commission form shall be applicable to said city.

The three commissioners elected under said court ordered plan from single member districts shall sit as a board and shall possess and exercise all municipal powers, legislative, executive, and judicial, possessed and exercised by city governing bodies as provided by sections 11-44-70 through 11-44-105, as amended, and other applicable laws, except that all functions, responsibilities and operations of the city shall be under the direction and supervision of the board of commissioners as a whole. All three commissioners shall be jointly and equally responsible for all departments, boards and commissions and the discharge of all other administrative duties provided by the applicable state law or this decree. Every department head shall be responsible to the commission as a whole, provided however, that the powers, functions, duties, and rotation of the mayor's office among the three commissioners shall remain in effect as prescribed by existing state law. No later than 30 days following the date the commissioners take office under the court ordered plan, the city commission shall appoint a city administrator. The city administrator shall serve as the chief administrative officer of the city and oversee the administration of the financial and budgeting, purchasing, planning, recreational and cultural, public works and public safety functions of the government of the city. The city administrator shall be charged with the responsibility of carrying out the policies and objectives established by the board of city commissioners and the coordination of activities of the city government, and shall have wide latitude in accomplishing the daily solution of municipal problems, including the establishment of effective relationships with other governmental bodies and agencies, and the general public. The person holding this position shall have general administrative direction over all departments and employees of the city, provided, that the final executive and administrative authority shall remain with the city commission. Without limitation by the foregoing, the city administrator shall discharge other duties and responsibilities at the direction of the board of commissioners. The compensation to be paid the city administrator shall be set by the city commissioners. The city administrator shall serve at the pleasure of the city commissioners.

The city commission elected pursuant to this court ordered plan shall have the rights, duties, powers, and responsibilities provided by applicable state law except to the extent that such state law provisions conflict with the provisions of this order. If such conflicts arise, the city commission may by resolution or ordinance determine how such conflicts should be resolved; provided, however, that upon the motion of any of the parties, or upon its own motion, the United States district court may reverse or modify the determinations of conflicts by the city commission.



Section 11-44C-93 - Provisions applicable regardless of form of government chosen.

It is the legislative intent of this bill that the following provisions shall apply regardless of which form of government the majority of the qualified electors voting in the election provided herein choose:

(1) Within 30 days of taking office, the officials of the form of government chosen shall adopt an ordinance to provide that all appointments made by the mayor, council or city commission to positions in city government, boards, commissions, agencies, authorities, or any other organization or entity of the city or to any positions to which said officials make appointments, shall fairly and equitably reflect the makeup of the total community with due consideration given to all demographic characteristics of the population.

(2) Within 30 days of taking office, the officials of the form of government chosen shall adopt an ordinance to provide that all contracts or agreements entered into by the city or any entity thereof for any service of any kind, whether by bid or otherwise, including but not limited to, professional services and bond issues, shall make every reasonable effort to require that the contractor, firm, or company to which any contract is awarded, must have at least 15 percent participation by socially and economically disadvantaged individuals or the city shall make every reasonable effort to insure that at least 15 percent of the total value of all such contracts and agreements described above shall be awarded to qualified contractors or professionals who are socially and economically disadvantaged.

(3) Within 30 days of taking office, the officials of the form of government chosen shall adopt an ordinance to require that all capital improvements and repairs made in the city shall be made on the basis of need and shall, as nearly as practicable, be fairly and equitably made in all districts of the city whether they be council or commission districts.

(4) The officials of the form of government chosen shall demonstrate their commitment to the poor and needy in this city by annually allocating in the city budget an amount of funds to be approved by the council or commission, to agencies, organizations, and programs serving the poor and needy in a manner and amount to be determined by the council or commission.



Section 11-44C-94 - Materials or supplies becoming component parts in repair, etc., of certain aircraft.

(a) In Class 2 municipalities, the gross proceeds from the sale or sales of materials or supplies to any person for the use in fulfilling a contract for the painting, repair, conversion, modification, or reconditioning of aircraft of 30,000 pounds gross weight or greater shall be exempt from municipal sales and use tax. Notwithstanding the foregoing, the exemption provided in this section shall only apply to those materials and supplies which enter into and become a component part of those aircraft.

(b) The exemption provided in this section shall be applicable to all sales occurring on and after October 1, 2003.



Section 11-44C-94.1 - Exemption reiterated for materials or supplies becoming component parts in repair, etc., of certain aircraft.

In Class 2 municipalities, the gross proceeds of the sale or sales of materials or supplies to any person for the use in fulfilling a contract for the painting, repair, conversion, modification, or reconditioning of aircraft of 30,000 pounds gross weight or greater shall be exempt from county sales and use tax; provided, however, that the exemption herein shall only apply to those materials and supplies which enter into and become a component part of such aircraft.



Section 11-44C-95 - Tax exemption for the Centre for the Living Arts, Inc.

In Class 2 municipalities, The Centre for the Living Arts, Inc., shall be exempt from all municipal ad valorem and sales and use tax.



Section 11-44C-96 - Tax exemption for BayFest, Inc.

In Class 2 municipalities, BayFest, Incorporated, is exempt from the payment of all municipal sales and use taxes and gross receipts taxes. This exemption from all municipal sales and use taxes and gross receipts taxes shall be retroactive to October 1, 1999.



Section 11-44C-97 - Water and sewer system boards - Composition.

In any Class 2 municipality, any law to the contrary notwithstanding, the number of members on a water and sewer system board organized under state law whose members are appointed by the governing body of the Class 2 municipality shall be the same as the number of members on the governing body of the Class 2 municipality.



Section 11-44C-98 - Board of adjustment.

(a) In any Class 2 municipality, any law to the contrary notwithstanding, the number of members on a board of adjustment provided for in Section 11-52-80, whose members are appointed by the governing body of the Class 2 municipality shall be the same as the number of members of the governing body of the Class 2 municipality.

(b) In exercising the powers in subsection (d) of Section 11-52-80, the board may reverse, affirm, or modify the order, requirement, decision, or determination appealed from and may enter the appropriate order, requirement, decision, or determination and, to that end, shall have all the powers of the officer from whom the appeal is taken. The concurring vote of five members of the board shall be necessary to reverse any order, requirement, decision, or determination of an administrative official or to decide in favor of the applicant on a matter upon which the board is required to pass under any ordinance or to effect any variation in the ordinance.






Chapter 44D - ABANDONMENT OF COMMISSION FORM OF GOVERNMENT IN CLASS 6 MUNICIPALITIES.

Section 11-44D-1 - Ordinance abandoning commission form of government and referendum adopting mayor-council or manager-council form.

Within three months of the adoption and approval of this chapter, the governing body of any Class 6 municipality with a commission form of government may by a majority vote of the members of that governing body adopt an ordinance abandoning the commission form of government and calling for a referendum to be held at public expense within 60 days after such call for the purpose of determining whether such city shall adopt the mayor-council form of government, authorized by this chapter, or in the alternative the manager-council form of government authorized by this chapter. The mayor or chief executive officer shall give notice of the time and purpose of such referendum election by publication once a week for two consecutive weeks in a newspaper of general circulation in the municipality, or, if there is no such newspaper of general circulation in the municipality, by posting notice thereof in three public places within the municipality. All qualified electors of the city may participate in said election, as provided by this chapter, and the questions shall be plainly printed upon the ballot as provided in Section 11-44D-2. The proposal for which the majority of votes cast shall be "yes," or in favor of such proposition shall thereby be adopted for such city, and the mayor or other chief executive officer shall transmit to the Governor, to the Secretary of State, and to the judge of probate of the county, a certificate stating that such proposition was adopted for such city.



Section 11-44D-2 - Form of referendum ballot; use of voting machines.

At such election the proposition to be submitted shall be printed in plain prominent type on ballots separate and distinct from ballots used for any other office or question and shall read as follows:

Check only one of the following:

(1) Shall the mayor-council form of government, as provided by Act _____, be adopted for the City of _____?

YES _____; or

(2) Shall the council-manager form of government, as provided by Act _____, be adopted for the City of _____?

YES _____.

The voter shall mark his ballot with a cross mark (X) after the proposition which expresses his choice. If voting machines are used at any voting place in such election, the above proposition may at the discretion of the body or official having charge of the conduct of municipal elections in such city, be submitted as a separate proposition on voting machines so used.



Section 11-44D-3 - Conduct of referendum; election results determine which provisions of chapter applicable; election expenses.

The referendum shall be held and conducted in accordance with the provisions of this title, except as herein otherwise specifically provided. If the majority of votes shall be in favor of the mayor-council form of government, then only the applicable provisions of this chapter shall thereby be adopted for such city; if the majority of the votes shall be in favor of the council-manager form of government, then only the applicable provisions of this chapter shall thereby be adopted for such city. The expenses of any and all elections provided for in this chapter shall be paid by the city.



Section 11-44D-4 - Mayor-council form of government.

If a majority of the qualified electors voting in the referendum provided herein choose a mayor-council form of government, the following provisions of this chapter shall be applicable:

(1) The municipality shall thereafter and as provided in this chapter be governed by a mayor elected at-large and a five-member council elected from single-member districts, which municipality shall have the same powers and duties as herein enumerated and as other mayor-council municipalities organized under Chapter 43, Title 11, and any other powers and duties not inconsistent with this chapter which may be now or hereafter granted to such municipality.

(2) The council shall include five members who shall be elected from districts, which shall be, as near as practicable, of equal population according to the last federal decennial census, but not more than five percent, more or less, than the average of the five districts.

(3) The council members shall be qualified electors of the city, shall have been residents of the district which they represent for at least 90 days prior to the time of filing their statement of candidacy and shall reside in their district during their term of office. If any councilman shall remove from within the limits of his district, his office shall become vacant.

(4) All legislative powers of the city, including all powers vested in it by this chapter, by the laws, general and local, of the state, and by the Code of Alabama 1975, as amended, and the determination of all matters of legislative policy shall be vested in the council. Without limitation of the foregoing, the council shall have power to:

a. Establish administrative departments and distribute the work of divisions,

b. Adopt the budget of the city,

c. Authorize the issuance of bonds, warrants, or other securities,

d. Inquire into the conduct of any office, department, or agency of the city and make investigations as to municipal affairs,

e. Appoint those members of municipal boards which are subject to appointment by the council of other mayor-council municipalities organized under Chapter 43, Title 11,

f. Succeed to all the powers, rights, and privileges conferred upon the former governing body of the city by statutes in effect at the time of adoption by the city of the mayor-council form of government and not in conflict with this chapter,

g. Levy property, sales, use, excise, franchise, and license taxes and local improvements assessments.

(5) The council, by majority vote of the whole qualified membership of the council, shall elect one of its own members to serve as president of the council. The council president shall preside at all meetings of the council and shall have the right to vote on all questions the same as any other member of the council.

In case of the absence of the mayor, or his inability to serve on account of sickness, temporary disability, or other good reason, the council president shall act as mayor pro tempore with the power and authority of the mayor during such time. While the president of the council is serving as mayor pro tempore, he shall receive no additional compensation, and may vote on any matters before council. In the event of a failure or refusal of the president of the council to act as mayor pro tempore, the council may appoint one of its members to act as mayor pro tempore with like effect, which appointment shall be entered in the minutes of council.

In the event of a vacancy in the office of president of the council, the office shall be filled by majority vote of those members of the council voting.

(6) The council, by majority vote of the whole qualified membership of the council, shall elect one of its own members to serve as president pro tempore of the council. The president pro tempore shall serve in the absence of the council president. If a vacancy exists in the office of president pro tempore of the council, the office shall be filled by majority vote of those members of the council voting.

(7) Notwithstanding the provisions of any other law, council members may vote for themselves for the offices of president and president pro tempore of the council. The president and president pro tempore of the council shall hold their respective offices until the next council takes office, unless otherwise provided in this chapter.

(8) Any vacancies on the council shall be filled as herein provided:

a. If the vacated term has less than one year remaining, then the remaining members of the council shall appoint a successor at any regular meeting by a majority vote of those members voting. In the event of a deadlock, and for purposes of breaking the deadlock, the mayor shall cast a vote to fill the vacancy. For purposes of this subsection, a deadlock shall be determined to exist when, at the end of the third regular meeting of the council following the creation of the vacancy, the council shall not have selected a person to fill the vacancy.

b. If the term has been declared vacant and has one year or more remaining, the council shall call for a special election to fill the vacancy. Such election shall be held not less than 60 days nor more than 90 days from the date such vacancy occurred. Special elections called pursuant to this subsection shall be conducted as provided by the general laws of this state regarding municipal elections.

c. The persons selected or elected to fill a vacancy shall possess all the qualifications of office, including residence in the district he represents, and shall serve the remainder of the unexpired term until a successor has been qualified and elected.

(9) The mayor shall be elected by the whole of the electors of the city, shall be a qualified elector of the city, and shall have been a resident of the city at least 90 days prior to the time of filing his statement of candidacy, and shall reside within the limits of the city during his term of office. If the mayor shall remove from within the limits of the city, his office shall become vacant.

(10) All executive powers of the city shall be vested in the mayor and the mayor shall be the head of the executive and administrative branches of city government. The mayor shall not sit with council nor have a vote in its proceedings, but he shall have veto power the same as is provided in Section 11-45-4, as amended. The mayor shall be responsible for the proper administration of all affairs of the city, and, except as otherwise provided herein, the mayor shall have the power and shall be required to:

a. Enforce all laws and ordinances,

b. Appoint and remove, when necessary for the good of the service, all officers and employees of the city subject to the provisions of Section 11-43-81, as amended, and subject to the provisions of any civil service or merit system law applicable to such municipality. The mayor may authorize the head of a department or office to appoint and remove subordinates in such department or office,

c. Appoint those members of municipal boards which are subject to appointment by the mayor of other mayor-council municipalities organized under Chapter 43, Title 11,

d. Exercise administrative supervision and control over all officers, employees, offices, departments, and agencies of the municipality or hereafter created by council, except those otherwise given independent status; and subject to any civil service or merit system law in effect in such municipality,

e. Keep the council fully advised as to the financial conditions and needs of the city; prepare and submit the budget annually to the council and be responsible for its administration after its adoption; prepare and submit, as of the end of the fiscal year, a complete report on the financial and administrative activities of the city for such year,

f. Recommend to the council such actions as the mayor deems desirable,

g. Prepare and submit to the council such reports as may be required of the mayor,

h. Perform such other duties as may be prescribed by law or required of the mayor by ordinance or by resolution of the council not inconsistent with this chapter.

(11) Whenever any vacancy in the office of mayor shall occur by reason of death, resignation, removal, or any other cause, the president of the council shall assume the duties of the office of mayor effective on the date such vacancy occurs and shall serve as acting mayor until a new mayor is elected. While the president of the council is serving as acting mayor, he shall receive the same rate of pay and allowance provided for the mayor whose vacated office he fills, and may vote on any matters before council. In the event of a failure or refusal of the president of the council to serve as acting mayor, the council may appoint one of its members to serve as acting mayor with like effect, which appointment shall be entered in the minutes of council.

The council shall within 21 days of the occurrence of the vacancy in the office of the mayor call for a special election to fill the vacancy, such election to be held not less than 60 days nor more than 90 days from the date the vacancy occurred. Special elections called pursuant to this section shall be conducted as provided by the general laws of this state regarding municipal elections. The successor to the mayor chosen at any such election shall qualify for office as soon as practicable thereafter, and shall assume the duties, responsibilities, and powers of such office immediately upon such qualification, and shall hold office for the unexpired term of his predecessor and until his successor is elected and qualified.

(12) All laws or parts of laws relating to other mayor-council municipalities organized under chapter 43, Title 11, not inconsistent with the provisions of this chapter, shall become applicable to any municipality choosing the mayor-council form of government pursuant to this chapter.



Section 11-44D-5 - Council-manager form of government.

If a majority of the qualified electors voting in the referendum herein choose a council-manager form of government the following provisions of this chapter shall be applicable:

(1) The municipality shall thereafter and as provided in this chapter be governed by a council-manager form of government, with a five-member council elected from single-member districts, which municipality shall have the same powers and duties as other council-manager municipalities organized under chapter 43A, Title 11, and any other powers and duties not inconsistent with this chapter, which may have been heretofore granted to such municipalities.

(2) The council shall include five members who shall be elected from districts, which shall be, as near as practicable, of equal population according to the last federal decennial census, but not more than five percent, more or less, than the average of the five districts.

(3) The council members shall be qualified electors of the city, they shall have been residents of the district which they represent for at least 90 days prior to the time of filing their statement of candidacy and shall reside in their district during their term of office. If any councilman shall remove from within the limits of his district, his office shall become vacant.

(4) The council shall, by the affirmative vote of at least three members, elect one of its members to serve as mayor and one of its members to serve as assistant mayor. The mayor shall preside at the meetings of the council and shall be recognized as the head of municipal government for all ceremonial purposes and by the governor for purpose of military law, but shall have no other administrative duties. The assistant mayor shall act as mayor during the absence or disability of the mayor. Any vacancies in the offices of mayor or assistant mayor shall be filled by majority vote of the remaining members of the council. Notwithstanding the provisions of any other law, council members may vote for themselves for the offices of mayor and assistant mayor.

(5) The council shall exercise the same powers, functions, and duties as exercised by the council of any other municipality organized pursuant to the provisions of Chapter 43A, Title 11.

(6) The council, by a majority vote of the whole qualified membership of the council, shall appoint a city manager, who shall have the same qualifications, perform the same duties, and assume the same obligations as the manager of any other municipality organized pursuant to the provisions of Chapter 43A, Title 11.

(7) Any vacancies on the council shall be filled as herein provided:

a. If the vacated term has less than one year remaining then the remaining members of the council shall appoint a successor at any regular meeting by a majority vote of those members voting. In the event of a deadlock, and for purposes of breaking the deadlock, the mayor shall cast an additional vote to fill the vacancy. For purposes of this paragraph, a deadlock shall be determined to exist when at the end of the third regular meeting of the council following the creation of the vacancy, the council shall not have selected a person to fill the vacancy.

b. If the term has been declared vacant and has one year or more remaining, the council shall call for a special election to fill the vacancy. Such election shall be held not less than 60 days nor more than 90 days from the date such vacancy occurred. Special elections called pursuant to this subsection shall be conducted as provided by the general laws of this state regarding municipal elections.

c. The person selected or elected to fill a vacancy shall possess all the qualifications of office, including residence in the district he represents, and shall serve the remainder of the unexpired term until a successor has been qualified and elected.

(8) All laws or parts of laws relating to other council-manager municipalities organized under Chapter 43A, Title 11, not inconsistent with the provisions of this chapter, shall become applicable to any municipality choosing the council-manager form of government pursuant to this chapter.



Section 11-44D-6 - Provisions applicable to both mayor-council and manager-council forms of government.

The following provisions shall apply regardless of which form of government the majority of the qualified electors voting in the referendum provided herein choose:

(1) Within 30 days after the referendum, the governing body of such municipality shall adopt an ordinance,

a. Establishing the boundaries of the five-council districts herein provided for, and

b. Establishing the salaries to be paid the mayor and council members to be elected at the first election to be held hereunder.

(2) The governing body shall take such steps as are necessary to comply with the Federal Voting Rights Act of 1965, as amended.

(3) Within 10 days after the receipt of notification of compliance with the Federal Voting Rights Act of 1965, as amended, the mayor or other chief executive officer shall give notice of an election for the members of the city council, and for mayor if the mayor-council form of government was adopted, to be held not more than 90 days after the publication of said notice.

(4) On noon of the seventh day following the canvass of the election results, including the results of any runoff election, if needed, the newly elected officers shall assume office and the terms, powers, duties, responsibilities, and emoluments of office of the commissioners shall end.

(5) The officers elected hereunder shall serve until the first Monday in October, 1988. Officers elected thereafter shall hold office for four years, but shall serve until their successors shall have been elected and qualified. An election shall be held in 1988 on the month and day established by the general laws of the state pertaining to municipal elections. Regular municipal elections shall be held quadrennially thereafter under the same rules and regulations and in the same mode and manner as provided by the general laws of the state pertaining to municipal elections, except as otherwise provided by this chapter.

(6) The municipality shall, after said election and the qualification and assumption of office of the council and mayor if the mayor-council form of government was adopted, be deemed to have adopted the form of government as herein provided and thereafter be governed pursuant to the provisions of this chapter.



Section 11-44D-7 - Conduct of election and referendum.

The election and referendum provided for herein shall be conducted, the vote canvassed, and the results declared in the same manner as provided by Chapter 46, Title 11, in respect to other municipal elections conducted in any such municipality.



Section 11-44D-8 - Reapportionment of council districts.

Whenever there shall be a change in population in any of the districts heretofore established, evidenced by a federal census of population, or by virtue of a substantial change in the corporate limits, there shall be a reapportionment of the council districts in the manner hereinafter provided:

(1) The mayor shall within six months after the publication of each federal census of population for the municipality or within six months after there shall have been any substantial change in the corporate limits of the municipality, file with the council a report containing a recommended plan for reapportionment of the council district boundaries to comply with the following specifications:

a. Each district shall be formed of contiguous and to the extent reasonably possible, compact territory, and its boundary lines shall be the center lines of streets or other well defined boundaries;

b. Each district shall contain as nearly as is possible the same population, but not more than five per centum more or less than the average of the five districts.

(2) The council shall enact a redistricting ordinance within six months after receiving such report. If the council fails to enact the redistricting ordinance within the said six months, the redistricting plan submitted by the mayor shall become effective without enactment by the council, as if it were a duly enacted ordinance.

(3) Such redistricting ordinance shall not apply to any primary or regular or special election held within six months after its becoming effective. No incumbent member of the council shall be deprived of his unexpired term of office because of such redistricting.



Section 11-44D-9 - Powers of city generally.

The city shall have all powers granted to municipal corporations and to cities by the Constitution and laws of the state, together with all the implied powers necessary to carry and execute all the powers granted. The city may acquire property within or without its corporate limits for any purpose, in fee simple or any lesser interest or estate, by purchase, gift, devise, lease, or condemnation, and may sell, lease, mortgage, hold, manage, and control such property as the interest may require; and except as prohibited by the Constitution of this state, or restricted by this chapter, the city shall and may exercise all municipal powers, functions, privileges, and immunities of every kind and nature whatsoever. The enumeration of particular powers by this chapter shall not be deemed to be exclusive, and in addition to the powers enumerated herein or implied hereby, or appropriate to the exercise of such powers, it is intended that the city shall have and may exercise all powers which, under the Constitution of this state, it would be competent for this chapter to specifically enumerate.



Section 11-44D-10 - Existing rights, powers, and properties continued.

All rights, powers, and properties of every description which were vested in any city which adopts a form of government as provided by this chapter, shall vest in such city under the new form of government as herein provided for, unless in conflict with the provisions of this chapter.



Section 11-44D-11 - Initial territorial limits.

The initial territorial limits of any municipality which adopts a form of government as provided by this chapter shall be the same as under its former organization.



Section 11-44D-12 - Effect of chapter on preexisting rights and privileges of municipal employees, etc.

Nothing contained in this chapter, except as specifically provided, shall affect or impair the rights or privileges of officers or employees of the municipality or of any office, department, board, or agency existing at the time when this chapter shall take effect, or any provision of law in force at the time when the new form of government shall be adopted and not inconsistent with the provisions of this chapter, in relation to the personnel, appointment, ranks, grades, tenure of office, promotions, removal, pension and retirement rights, civil rights, of any or other rights or privileges of officers or employees of the municipality or any office, department, board, or agency thereof.



Section 11-44D-13 - Administrative officers continued; reassignment of powers and duties formerly exercised by abolished agency.

All persons holding administrative office at the time the new form of government is adopted shall continue in office and in the performance of their duties until provision shall have been made in accordance therewith for the performance of such duties or the discontinuance of such office. The powers conferred and the duties imposed upon any office, department, board, or agency of the municipality by the laws of the state shall, if such office, department, board, or agency of the municipality by the laws of the state shall, if such office, department, board, or agency be abolished by this chapter, or under its authority, be thereafter exercised and discharged by the office, department, board, or agency designated by the council unless otherwise provided herein.



Section 11-44D-14 - Civil service officers continued.

Any person holding an office or position in the civil service of such municipality when the new form of government shall be adopted shall continue to hold such office in the civil service under the new form of government and with the same status, rights, and privileges and subject to the same conditions under such applicable civil service system.



Section 11-44D-15 - Interagency transfer of records, equipment, etc.

All records, property, and equipment whatsoever of any office, department, or agency or part thereof, all the powers and duties of which are assigned to any other office, department, or agency by this chapter, shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned. If part of the powers and duties of any office, department, or agency, or part thereof, are by this chapter assigned to another office, department, or agency, all records, property, and equipment relating exclusively thereto shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned.



Section 11-44D-16 - Contracts continued; completion of public improvements.

All contracts entered into by the municipality or for its benefit, prior to the adoption by such municipality of the new form of government, shall continue in full force and effect. Public improvements for which legislative steps have been taken under laws existing at the time of the adoption of the new form of government shall be carried to completion in accordance with the provisions of such existing laws.



Section 11-44D-17 - Pending actions and proceedings.

No action or proceeding, civil or criminal, pending at the time of the adoption of the new form of government, brought by or against the municipality or any office, department, board, agency, or officer or employee thereof, shall be affected or abated by the adoption of the new form of government or by anything contained in this chapter.



Section 11-44D-18 - Pension and retirement plans, etc., continued.

All laws and parts of the laws relating to pension, retirement, and relief funds for any employees of the municipality, as the same may apply and be in effect with respect to the municipality at the time when it shall elect to be governed by the provisions of this chapter, shall continue in full force and effect, and without interruption or change as to any rights which have been acquired thereunder.



Section 11-44D-19 - Continuation of laws relating to certain boards, etc.

All laws relating to the school board, library board, medical clinic board, hospital board, airport board, housing authority, industrial development board, downtown development authority, plumbers or electricians board, planning board, zoning board, park or recreation board, municipally owned public utility, and any municipally owned service enterprise, including inter alia, electric, gas and water boards, agencies, etc., and any board, authority, agency, etc., given such independent status, as the same may apply and be in effect at the time when the municipality shall elect to be governed by the provisions of this chapter, shall continue in full force and effect and without interruption or change as to the establishment or conduct of any such authority, board, or agency, until otherwise provided by law.



Section 11-44D-20 - Continuation of ordinances and resolutions.

All ordinances and resolutions of the municipality in effect at the time of the adoption of the new form of government shall continue in effect unless and until changed or repealed by the council.



Section 11-44D-21 - Continuation of other laws relating to cities in this class.

All laws and parts of laws, general, local, or special, relating to or affecting any city in this class, its powers, functions, duties, and property, in force when this chapter shall take effect are continued in effect; but all such laws relating to the exercise of powers, functions, and duties of the commission or some other form of government, shall be superseded to the extent that the same are inconsistent with the provisions of this chapter.






Chapter 44E - ADOPTION OF MAYOR/COMMISSION/CITY MANAGER FORM OF GOVERNMENT IN CLASS 5 MUNICIPALITIES.

Article 1 - Adoption of the Mayor/Commission/City Manager Form of Government; Election and Term of First Commission.

Section 11-44E-1 - Cities to which chapter applies.

Any Class 5 municipality in the State of Alabama may adopt the mayor/commission/city manager form of government by proceeding in the manner hereinafter provided in this chapter.



Section 11-44E-2 - Authority to adopt mayor/commission/city manager form of government; ordinance for election of commissioners.

At any time upon passage of this chapter and said chapter becoming law, any Class 5 municipality may adopt the mayor/commission/city manager form of government by adopting an ordinance by a majority vote of the members of that governing body adopting the mayor/commission/city manager form of government. Within 30 days of the adoption of the ordinance adopting the mayor/commission/city manager form of government, members of that governing body shall adopt a second ordinance for the election of commissioners from six single-member districts with the district boundaries established therein.



Section 11-44E-3 - Election of commission and mayor; term of office.

(a) The expense for all elections shall be paid by such city. The mayor and all commission candidates shall qualify as provided in Sections 11-44E-71 and 11-44E-72, respectively, and shall have the qualifications and eligibility set forth in this chapter. Under applicable laws for the election of commissioners to the commission, the mayor, within the scope of this chapter, shall provide for an election to be held on the second Tuesday in July, 1991, and every two years thereafter for the positions of associate commissioners in the manner herein provided.

Upon the adoption of such form of government and approval by the Justice Department, the mayor shall call an election, to be governed by this chapter, to be held no later than the second Tuesday in July, 1991, and every four years thereafter for the positions of associate commissioner for Districts 2, 4, and 6 for four-year terms. Associate commissioners for Districts 1 and 5 shall also be elected the second Tuesday in July 1991, for initial two-year terms. Any commissioner whose present term does not expire until 1993, shall continue to serve the remainder of his or her term, but shall represent the district in which he or she resides. Districts 1, 3, and 5 shall elect associate commissioners the second Tuesday in July, 1993, for four-year terms. After 1993, all associate commissioners shall serve four-year terms. The mayor shall continue to hold office until the first Monday in October, 1993, and shall continue to be elected at-large for a four-year term.

Each voter in the election may cast one vote for a candidate from his or her district and one vote for a candidate for mayor. Any district commissioner candidate receiving a majority of the total votes cast from the district in which he or she is a candidate shall be declared elected as a commissioner from his or her district. In the event that no candidate receives a majority, the two candidates receiving the highest number of votes cast shall be eligible for a second or run-off election. Such election shall be held on the second Tuesday next thereafter following the first election. The candidate for the commissioner receiving a majority of votes cast in the second election shall be declared elected to such designated office. The commissioners so elected shall take office on the first Monday in October following the election. Each commissioner shall hold office for four years, but shall serve until his or her successor shall have been designated as prescribed elsewhere in this chapter. A commissioner may succeed himself or herself in office.

The candidate for mayor receiving the majority of votes cast at the first election shall be elected thereto. If at the first election no candidate receives a majority of the votes cast, the two candidates receiving the highest number of votes shall be declared eligible for a second or run-off election. The second or run-off election shall be held on the second Tuesday next thereafter following the first election. The candidate receiving the majority of votes cast in the second or run-off election shall be declared elected to such office.

Notwithstanding any notice requirements of any other statute or statutes concerning municipal elections, a notice shall be published by the city clerk no earlier than the second Tuesday and no later than the third Tuesday in May preceding the election. The notice shall, in substance, state the month, day, and year of the election and the purpose for which it is called. The notice shall further recite that the city has been divided into districts as provided under this chapter and state where a copy of the district division is on file. The notice shall be published at least one time in a newspaper published in the city, and if no newspaper is published in the city, then by posting notices in three public places within the municipality. The election of the first commission shall be held and conducted in the same manner as provided by law unless otherwise provided for in this chapter. All municipal officials of the city shall have the same duties and responsibilities as they have with respect to municipal elections as provided by law. The call of the election by the mayor shall be sufficient to require any municipal officer or officers to comply with their duties and responsibilities with regard to all municipal elections, including the designation of places of voting, appointment of election officers, and other matters concerning the election. The officer or officers shall issue any orders necessary to cause all election requirements to be met.

(b) Notwithstanding subsection (a), effective in 2011, and thereafter, the first election date for the mayor shall be on the first Tuesday in August and the second election or run-off election shall be held on the sixth Tuesday thereafter. Notice of the election shall be given no earlier than the first Tuesday and no later than the third Tuesday in June preceding the election.



Section 11-44E-4 - Mayor and commissioners to be known as commission; powers and duties; qualification and taking of office; commencement of mayor/commission/city manager form of government.

The commissioners provided for in this section, along with the mayor, shall be known collectively as the commission and shall have the powers and duties hereinafter provided. The commissioners first elected shall qualify and take office in the manner hereinafter prescribed on the first Monday in October following the date of election, and thereupon such city shall at that time be organized under the mayor/commission/city manager form of government provided under this chapter and shall thereafter be governed by the provisions of this chapter.






Article 2 - Legal Status; Form of Government; Powers.

Section 11-44E-20 - Continuation as municipal corporation; duties, rights, etc.

Any such city which adopts the mayor/commission/city manager form of government shall continue its existence as a municipal corporation. The word "city" as hereinafter used shall mean and refer to any city which has adopted the mayor/commission/city manager form of government. The city shall continue as a municipal corporation, within the corporate limits as then established, and as thereafter fixed in the manner prescribed by law, subject to all the duties and obligations then pertaining to or incumbent upon it as a municipal corporation and shall enjoy all the rights, privileges, immunities, powers, duties, and franchises then enjoyed by it, as well as those that may thereafter or hereinafter be granted to it.



Section 11-44E-21 - Government to be known as mayor/commission/city manager form of government; powers of city vested in commission; exercise of powers.

The municipal government of any such city proceeding under this chapter shall be known as the "mayor/commission/city manager form of government." Pursuant to the provisions and limitations of this chapter and subject to the limitations imposed by the laws and Constitution of Alabama, all powers of the city shall be vested in the commission elected as herein provided and hereinafter referred to as "the commission," which shall enact ordinances, resolutions, budgets, and policies. All powers of the city shall be exercised in the manner prescribed by this chapter, or if the manner be not prescribed, then in such manner as may be prescribed by the laws of the state.



Section 11-44E-22 - Powers of city; acquisition of property; enumeration of powers in chapter not exclusive.

The city shall have all the powers granted to municipal corporations and to cities by the Constitution and laws of this state together with all the implied powers necessary to carry into execution all the powers granted. The city may acquire within or without its corporate limits for any city purpose, in fee simple and any lesser interest or estate, by purchase, gift, devise, lease, or condemnation, and may sell, lease, mortgage, hold, manage, and control such property as its interests may require; and except as prohibited by the Constitution of this state or restricted by this chapter, the city shall and may exercise all municipal powers, functions, rights, privileges, and immunities of every name and nature whatsoever. The enumeration of particular powers by this chapter shall not be deemed to be exclusive, and in addition to the powers enumerated therein or implied thereby, or appropriate to the exercise of such powers, it is intended that the city shall have and may exercise all powers which, under the Constitution of this state, it would be competent for this chapter specifically to enumerate.






Article 3 - The Commission.

Section 11-44E-40 - Elections; qualification and term of office; oath.

(a) Any commissioner whose present term does not expire until October, 1993, shall continue to serve the remainder of his or her term, but shall represent the district in which he or she resides. The commissioners shall qualify and take office in the manner hereinafter prescribed on the first Monday in October following his or her election. An election shall be held on the second Tuesday in July, 1991, and every four years thereafter for the positions of associate commissioner for Districts 2, 4, and 6 and in the manner herein provided. Associate commissioners for Districts 1 and 5 shall also be elected the second Tuesday in July, 1991, for initial two-year terms. Districts 1, 3, and 5 shall elect associate commissioners the second Tuesday in July, 1993, for four-year terms. After 1993, all associate commissioners shall serve four-year terms. The mayor shall continue to hold office until the first Monday in October, 1993, and shall continue to be elected at-large for a four-year term at the same election in 1993 as Districts 1, 3, and 5 and every four years thereafter. The commissioners shall qualify and take office on the first Monday in October following his or her election. The commissioners elected at any such regular election shall on or before the first Monday in October, make oath that he or she is eligible for the office and will execute the duties of same according to the best of his or her knowledge and ability. At any election for commissioner the candidate receiving the highest number of votes for the office shall be elected thereto, provided such candidate receives a majority of all votes cast for such office. If at the first election a majority is not received by any candidate for the office of commissioner, then a second election shall be held on the second Tuesday next thereafter following the first election, in the same mode, manner, and under the same rules and regulations provided in Section 11-44E-3 hereof with respect to the election of the first commission.

(b) Notwithstanding subsection (a), effective for the election of city commissioners in 2011, the city commissioners in Districts 2, 4, and 6 shall be elected for a two-year term. Effective for the election of city commissions in 2013 and thereafter, all city commissioners shall be elected for four-year terms. Effective for the election of city commissioners in 2011, and thereafter, the first election date shall be on the first Tuesday in August and the second election or run-off election shall be held on the sixth Tuesday thereafter.



Section 11-44E-41 - Statement of candidacy.

Any person desiring to become a candidate in any election for the office of commissioner may become such candidate by filing in the office of the city clerk a statement in writing of such candidacy accompanied by a petition signed by a minimum of fifty registered voters of such commission district or in the case of mayor, one hundred registered voters of the municipality, endorsing the candidacy of such candidate and an affidavit taken and certified by such city clerk or notary public. Such statement shall be filed by 5:00 P.M. on the fourth Tuesday in June preceding the date set for the election and shall be substantially in the following form:

"State of Alabama, _____ County. I, the undersigned, being first duly sworn, depose and say that I am a citizen of the City of _____, in said State and County, and reside at _____ in said City of _____, that I desire to become a candidate for the office of commissioner for District _____, in said City at the election for said office to be held on the _____ day of _____ and that I am duly qualified to hold said office if elected thereto, and I hereby request that my name be printed upon the official ballot at said election.

Signed _____;

Sworn to and subscribed before me on this _____ day of _____, 2__, and filed in this office for record on said day.

_____ City Clerk."

Said statement shall be accompanied by a qualifying fee in the amount of $150.00 for candidates for a commissioner, which fee shall be paid over by the city clerk to the general fund of the city. Any person may file with the city clerk, a verified pauper's oath that he (she) does not have the financial resources to pay a qualifying fee and thereupon shall be exempt from filing such fee. No name shall appear upon said ballot as a candidate for election except the names of such persons as have become candidates according to provisions as above set forth. No primary election shall be held for the nomination of candidates for the office of mayor or commissioner and candidates shall be nominated only as hereinabove described.



Section 11-44E-42 - Eligibility of candidates; vacancy when commissioner ceases to possess qualifications.

The candidates for office of commissioner shall be qualified electors in the city for at least one year prior to qualifying, shall be at least 19 years of age, shall have continuously resided in the district for which he (she) is a candidate for the preceding six months, and shall hold no other public office except that of notary public or member of the National Guard of Naval or Military Reserve. If the commissioner shall cease to possess any of these qualifications or shall be convicted of a crime involving moral turpitude, his (her) office shall immediately become vacant.



Section 11-44E-43 - Compensation; increase or decrease in compensation; bond.

The compensation of all commissioners elected during the first election held under the terms of this chapter shall be the sum of $21,000.00 per annum.

The fees, salary or compensation of any commissioner whose election is authorized by this chapter shall not be increased or diminished during the term for which he (she) shall be elected, provided, however, that the commission shall have authority and power to adjust such fees, salaries, or compensation for the succeeding term.

The commissioners shall each be bonded in the minimum amount of $25,000.00, and such additional amount as the commission may determine, if any. Such bond will be at the expense of the municipality.



Section 11-44E-44 - Powers of commission.

The commission shall be the legislative body of the city. It shall have powers vested in it by this chapter. These powers shall be as follows:

(1) To establish administrative departments.

(2) To adopt the budgets of the city.

(3) To authorize the issuance of bonds or warrants.

(4) To inquire into the conduct of any office, department, or agency of the city and make investigations as to municipal affairs.

(5) To appoint the members of all boards, commissions, or other bodies authorized hereunder or by law.

(6) To succeed to all the powers, rights, and privileges conferred upon the former governing body of the city by statutes in effect at the time of adoption by the city of the mayor/commission/city manager form of government and not in conflict with this chapter.

(7) To levy property taxes and impose and collect license taxes and local improvement assessments and enact any such new revenue or adjustments as elsewhere prescribed by law.

(8) To adopt each year a financial plan for at least the next succeeding five years showing anticipated revenues, anticipated expenditures and with all capital projects ranked by priority. Said financial plan shall be used as a financial planning guide by the city staff and city manager, but shall not be binding on the commission.

(9) To enact such resolutions, ordinances, and policies, as prescribed by this chapter or prescribed elsewhere in the Code of Alabama.

(10) To employ the city manager; to discharge the city manager; to enter into employment contract with the city manager.

(11) To hold public hearings as prescribed by law.

(12) To set the compensation of the mayor and commission in accordance with procedure in Sections 11-44E-43 and 11-44E-73.

(13) To adopt policies for the operation of the city.

(14) To adopt rules of procedure.



Section 11-44E-45 - Interference in appointment or removal of officers and employees; dealings of commission with administrative service.

Neither the commission nor any of its members shall direct or request the appointment of any person to, or his removal from, office or position by the city manager or by any of his (her) subordinates, or in any manner take part in the appointment or removal of officers and employees in the administrative service of the city with the exception of certain employees as prescribed in Section 11-44E-92(2) of this chapter. Except for the purpose of inquiry, the commission and its members shall deal with the administrative service solely through the city manager and neither the commission nor any member thereof shall give orders to any subordinates of the city manager, either publicly or privately.



Section 11-44E-46 - Vacancies in commission.

(a) Whenever a vacancy in the office of commissioner shall occur by reason of death, resignation, removal, or any other cause, and the remainder of the term is six months or less, the remaining members shall, by a majority vote, appoint a commissioner to serve the remainder of the vacated term, who shall serve until a successor has been elected and qualified.

(b) If the remainder of the vacated term is more than six months, the remaining members shall, by a majority vote, appoint a commissioner to serve until a successor has been elected and qualified as hereinafter provided. The interim commissioner selected shall receive the same rate of pay and allowances provided for the commissioner whose vacated office he or she fills. The mayor shall within 10 days after the occurrence of the vacancy, call for a special election to be held in the district of the vacancy on a Tuesday not less than 60 days and not more than 120 days from the date the vacancy occurred. If a regular or special municipal election is scheduled in the municipality within not less than 60 days nor more than 120 days after the date the vacancy occurred, then the election for a commissioner to fill this vacancy shall be held at the regular or special municipal election. Notice of the election shall be given by publication in a newspaper of general circulation and published in the city. The method, procedure, and requirements of qualifying, voting, and determining the successful election of the commissioner shall be the same as is provided herein relative to the election of a commissioner at regular elections, except that statements of candidacy shall be filed within 10 days after notice of election has been given. The commissioner chosen at the election shall take office no later than the next Monday following election and shall hold office for the unexpired term until a successor is elected and qualified.



Section 11-44E-47 - Continuation of city clerk in office where subject to civil service or merit system; appointment where not subject to such system; duties of city clerk.

If the city clerk of any city which adopts the mayor/commission/city manager form of government holds office subject to any civil service or merit system, such clerk shall continue to be the city clerk under the mayor/commission/city manager form of government of such city, and the clerk's successor shall be selected and hold office subject to the provisions of such civil service or merit system. If the city clerk of any city which adopts the mayor/commission/city manager form of government does not hold office subject to any civil service or merit system, the city manager may appoint the city clerk in the same manner as department heads are appointed. The city clerk shall give notice of special or called meetings of the commission, shall keep the journal of its proceedings, shall authenticate by his (her) signature and record in full, in a book kept for that purpose, all ordinances and resolutions and shall perform such other duties as shall be required by this chapter or by ordinance, and such duties as are imposed by law of Alabama upon city clerks.



Section 11-44E-48 - Meetings of commission.

The first meeting of each newly elected commission shall be held at two o'clock in the afternoon on the first Tuesday in October, with all subsequent meetings held at such times as may be prescribed by ordinance of the commission.



Section 11-44E-49 - Commission to judge election.

The commission shall be the judge of the election by officially canvassing the votes.



Section 11-44E-50 - Rules of procedure of commission; journal of commission proceedings.

The commission shall determine its own rules and order of business. It shall keep a journal of its own proceedings and the journal shall be open to public inspection.



Section 11-44E-51 - Meetings of commission; mayor to preside; quorum; majority vote requirement; enactment of resolutions, bylaws, and ordinances; record of proceedings; publication of ordinances.

The commission shall hold regular public meetings at a regular hour to be fixed by ordinance of said commission. It may hold such adjourned, called, special, or other meetings as the business of the city may require. The mayor when present, shall preside at all meetings of said commission. A majority of the commission members elected shall constitute a quorum for the transaction of any and every power conferred upon said commission, and affirmative vote of a majority of those members present shall be sufficient for the passage of any resolution, bylaw, or ordinance, or the transaction of any business of any sort by the said commission or the exercise of any of the powers conferred upon it by the terms of this chapter or by law, or which may hereafter be conferred upon it. No resolution, bylaw, or ordinance granting any franchise, appropriating any money for any purpose, providing for any public improvements, any regulation concerning the public health, or of any other general or permanent nature, except the proclamation of quarantine, shall be enacted except at a regular public meeting of said commission or an adjournment thereof. Every ordinance introduced at any and every such meeting shall be in writing before any vote thereon shall be taken, and the yeas and nays thereon shall be recorded; provided that if the vote of all commissioners present be unanimous, it may be so stated in the journal without recording the yeas and nays. A record of the proceedings of every meeting of the commission shall be kept, and every resolution or ordinance passed by the commission must be recorded and the record of the proceedings of the meeting shall, when approved by the commission be signed by the mayor and the city clerk. Such record shall be kept available for inspection by all citizens of such city at reasonable times. No ordinance of permanent operation shall be passed at the meeting at which it was introduced except by unanimous consent of all members of the commission present, and such unanimous consent shall be shown by the yea and nay votes entered upon the minutes of said meeting, provided, however, that if all members of the commission present vote for the passage of the ordinance and their names are so entered of record as voting in favor thereof, it shall be construed as giving unanimous consent to the action upon such ordinance at the meeting at which it is introduced. Publication of ordinances shall be governed by Section 11-45-8, as amended, Act No. 87-668.



Section 11-44E-52 - Grant of franchise; lease, or right to use streets, etc.; transfer of waterworks, sewer, electric, or gas plant and system to board or public corporation.

No resolution, bylaw, or ordinance granting to any person, firm, or corporation any franchise, lease, or right to use the streets, public highways, thoroughfares, or public property of the city organized under the provisions of this chapter, either in, under, upon, along, through, or over same shall take effect and be in force until 30 days after the final enactment of same by the commission, and publication of said resolution, or ordinance in full once a week for three consecutive weeks in some newspaper published in the city, which publication shall be made at the expense of the persons, firms, or corporations applying for the grant.

Pending the passage of any such resolution or ordinance, or during the time intervening between its final passage and the expiration of the 30 days during which publication shall be made as above provided, the legally qualified voters of the city may by written petition or petitions addressed to the subject of such grant, and if during this period such written petition or petitions signed by at least a number of qualified inhabitants equal to four for every 100 inhabitants of the city or fraction thereof, according to the last federal census, shall be filed with the commission, the commission shall forthwith order an election, at which the legally qualified voters of the city shall vote for or against the proposed grant as set by resolution or ordinance. In the call for the election, the resolution or ordinance making the grant shall be published at length and in full at the expense of the city in some newspaper in the city. One publication shall be sufficient for the purposes of this section.

If at such election the majority of the votes are in favor of the resolution or ordinance and the making of the proposed grant, the same shall thereupon become effective; but if a majority of the votes so cast shall be against the passage of the resolution, or ordinance and against the making of the grant, the resolution, or ordinance shall not become effective, nor shall it confer any rights, powers or privileges of any kind, and it shall be the duty of the commission, after the result of the election is determined, to pass a resolution or ordinance to that effect.

No grant of any franchise or lease or right of user, or any other right in, under, upon, along, through, or over, the streets, public highways, thoroughfares, or public property of any such city shall be made or given, nor shall any such rights of any kind whatsoever be conferred upon any person, firm, or corporation, except by resolution or ordinance, duly passed by the commission at some regular or adjourned meeting, and published as above provided for; nor shall any extension or enlargement of any such rights or powers previously granted, be made or given except in the manner and subject to all the conditions herein provided for as to the original grant of same.

Any waterworks plant and system, sewer plant and system, electric plant and system, and gas plant and system, or any one or more of such plants and systems now or hereafter owned by any Class 5 municipality shall be authorized to transfer and convey one or more of such plants or systems, or any part of such plants or systems, or any rights incidental thereto to any board or public corporation organized under the provisions of Section 11-50-1 et seq. as amended, or under any subsequent act providing for the incorporation of like boards to own and operate any waterworks plant or system, any sewer plant or system, any electric plant or system, or any gas plant or system, whether such board was incorporated with the approval of the city owning such plant or system, or with the approval of some other city in Alabama, the governing body owning any such plant and/or systems shall provide for an election at which the qualified voters of such city shall be allowed to vote on such proposition, which election shall be held in accordance with this chapter except that no written petition or petitions to the governing body of the city owning such plants or systems shall be required for the holding of such election herein provided.

Except as herein provided for, and at the time holding of the same, all elections herein required shall be held according to the general laws of Alabama. At any such election the proposition to be submitted to the voters shall be:

"Shall the governing body of the City of ______ be authorized to transfer and convey the city-owned waterworks plant and system, sewer plant and system, electric plant and system, gas plant and system, or any one or more thereof, or any part or parts of such plants or systems, or any rights incidental thereto to any board or public corporation organized under Section 11-50-1 et seq. of the Code of Alabama (1975) as amended, or to any board created or established by any subsequent Act providing for the incorporation of like boards to own and operate any such plant and/or systems, the members of which board will not be elected by the qualified voters of the City of _____ ? NO ___ YES ___."



Section 11-44E-53 - Codification authorized.

The commission may provide at any time it may deem proper, for the revision and codification of its resolutions, bylaws, and ordinances, or for the adoption of a code or codes by ordinance. Such code or codes and the revisions or amendments thereof may relate to the whole system of city resolutions, bylaws, and ordinances, or may relate to that portion of such resolutions, bylaws, and ordinances, which relate to, affect, or purport to govern any particular subject or subjects or subdivision of municipal legislation. The commission shall have full power and authority to prescribe the manner in which said code or codes, revisions or amendments thereto, shall be made public, whether by proclamation of any officer or officers of said city by posting or by publication, one or all, but it shall not be necessary unless so prescribed by the commission for such code or codes, revisions or amendments thereto, to be published in a newspaper or newspapers. Nor shall it be necessary that such code or codes, revisions or amendments thereto, be spread at length upon the minutes. The commission may prescribe that such code or codes, revisions or amendments thereto, be spread at length upon the minutes. The commission may prescribe that such code or codes, revisions or amendments thereto may be certified by and filed with the city clerk, or other corresponding officer, in lieu of spreading the same on the minutes; and the commission may prescribe the manner in which copies of such code or codes, revisions or amendments thereto, may be officially certified for use by the inhabitants or by the courts. The commission may adopt and provide for the maintenance in a designated office of the city a comprehensive zoning map of the city open for inspection by the public at all reasonable times, and may make such zoning map a part of any ordinance by reference thereto in such ordinance and without publication of such zoning map in any newspaper. Such zoning map need not be in one piece but may for convenience be in sections. A zoning map of territory newly added to the city shall be treated as a comprehensive zoning of the city for purposes of application of the provisions of the preceding sentence.



Section 11-44E-54 - Examination of books and publication of accounts.

At the end of each year, the commission shall cause a full and complete examination of all the books and accounts of the city to be made by a certified public accountant, or by the state department of public examiner of public accounts.






Article 4 - Mayor.

Section 11-44E-70 - Election; term; qualification.

The mayor shall be elected at the same election at which commissioners for Districts 1, 3, and 5 are elected under the provisions of Article 3 of this chapter and shall hold office for four years. The mayor shall be elected at large. The mayor shall qualify and take office in the manner hereinafter prescribed on the first Monday in October following his (her) election. The regular election for mayor shall be held on the second Tuesday of July, 1993, and every four years thereafter. The mayor elected at any such regular election shall on or before the first Monday in October following his (her) election make oath that he (she) is eligible for said office and will execute the duties of same according to the best of his (her) knowledge and ability. At any election for mayor the candidate receiving a majority of votes for the office shall be elected thereto. If at the first election a majority is not received by any candidate for the office of mayor, the two candidates receiving the highest number of votes shall be declared eligible for a second (run-off) election to be held on the second Tuesday next thereafter following the first election.



Section 11-44E-71 - Statement of candidacy.

Any person desiring to become a candidate at any election for the office of mayor may become such candidate by filing in the office of the city clerk a statement in writing of such candidacy, accompanied by a petition signed by a minimum of 100 registered voters of such city endorsing the candidacy of such candidate and an affidavit taken and certified by such city clerk or by a notary public that such person is duly qualified to hold the office for which he (she) desires to be a candidate. Such statement shall be filed by 5:00 p.m. on the fourth Tuesday in June preceding the day set for such election and shall be in substantially the following form:

"State of Alabama, _____ County. I, the undersigned, being first duly sworn, depose and say that I am a citizen of the City of _____, in said State and County, and reside at _____ in said City of _____, that I desire to become a candidate for the office of mayor in said City at the election for said office to be held on the _____ day of _____ and that I am duly qualified to hold said office if elected thereto and I hereby request that my name be printed upon the official ballot at said election.

Signed ________;

Sworn to and subscribed before me by said _____ on this _____ day of _____, 2__, and filed in this office for record on said day _____, City Clerk."

Said statement shall be accompanied by a qualifying fee in the amount equal to $300.00 which qualifying fee shall be paid over by the city clerk to the general fund of the city. Any person may file with the city clerk, a verified pauper's oath that he (she) does not have the financial resources to pay a qualifying fee and thereupon shall be exempt from filing such fee. No names shall appear upon said ballot as a candidate for election except the names of such persons as have become candidates according to provisions of this chapter.



Section 11-44E-72 - Eligibility of candidates.

The candidates for office of mayor shall have been qualified electors of the city for at least one year prior to qualifying, shall be at least 19 years of age, and shall hold no other public office, except that of notary public or a member of the National Guard, Naval or Military Reserve, or the city commission. The candidates for mayor shall reside in any district within the city.



Section 11-44E-73 - Compensation; increase or decrease of compensation; bond.

The compensation of the mayor elected during the first election held under the terms of this chapter shall be the sum of $42,000.00 per annum.

The fees, salary, or compensation of the mayor whose election is authorized by this chapter shall not be increased or diminished during the term for which he (she) shall be elected provided, however, that the commission shall have authority and power to adjust such fees, salaries, or compensation for the succeeding term.

The mayor shall be bonded in the minimum amount of $50,000.00, and such additional amount as the commission may determine, if any. Such bond will be at the expense of the city.



Section 11-44E-74 - Vacancy in office of mayor; acting mayor; special election; qualification, duties, and term of successor.

Whenever a vacancy in the office of mayor shall occur by reason of death, resignation, removal, or any other cause, including physical or mental incapacity, the senior member of the commission based on consecutive time in service as commissioner shall serve as acting mayor until an acting mayor is selected by the commission. An acting mayor shall be selected by a majority vote of the commission and shall assume the duties of the office of mayor effective on the date selected and shall serve as acting mayor until a new mayor is elected and qualified as hereinafter provided. The acting mayor shall receive no compensation, expenses, or allowances as a commissioner while acting as mayor, but shall receive the same rate of pay and allowances provided for the mayor whose vacated office the acting mayor fills. The election commission of the city, if there be one, and if not then the commission thereof, shall within five days of the occurrence of a vacancy in the office of mayor call a special election to fill the vacancy, the election to be held on a Tuesday not less than 30 days and not more than 60 days from the occurrence of the vacancy. Notwithstanding the foregoing, if a regular or special election is scheduled or required to be held within 90 days after the occurrence of the vacancy but more than 30 days after the occurrence, then the vacancy in the office of mayor will be filled at the regular or special election. Notice of the election shall be given at the expense of the city by one publication at least 18 days in advance of the election in one or more newspapers published in the city. The method, procedure, and requirements of qualifying, voting upon, and determining the successful candidate shall be the same as is provided herein relative to the election of the mayor at regular elections, except that statements of candidacy must be filed at least 20 days before the date set for such election. The successor to the mayor chosen at any such election shall qualify for office as soon as practical thereafter, and shall be clothed with and assume the duties, responsibilities, and powers of such office immediately upon qualification and shall hold office for the unexpired term of the predecessor and until a successor is elected and qualified.



Section 11-44E-75 - Powers and duties of mayor.

The mayor shall have the following powers and duties:

(1) To serve as the presiding officer of the commission.

(2) To vote and have the same privileges as any member of the commission.

(3) To represent the city in ceremonial functions.

(4) To serve as chief executive officer.

(5) To develop the basic objectives and policies of the city in conjunction with the commission and with the advice of the city manager.

(6) To insure that adequate plans for the future development and growth of the city are prepared; participate in the preparation; and periodically present such plans for general review and approval by the commission; and present such proposals to the commission for review and approval.

(7) To plan in conjunction with the commission for the development of resources within the city and maintain programs which will encourage successful future management of the city.

(8) To succeed to all powers, rights, and privileges conferred upon the mayor of the city by statutes and laws of Alabama in effect at the time of adoption by the city of the mayor/commission/city manager form of government and not in conflict with this chapter.

(9) To designate the mayor pro-tem in the temporary absence of the mayor.

(10) With commission approval, to take such steps as may be necessary to protect and enhance the city's fiscal posture.

(11) To develop proposed rules of procedure for consideration by the commission.



Section 11-44E-76 - Payment of all funds.

The payment of all funds shall be by checks or warrants signed by the city clerk and countersigned by the mayor, provided, however, a facsimile thereof may be used for such signing. During the absence of the mayor from the corporate limits of the city, and necessity therefore arising, checks or warrants may be countersigned by the mayor pro-tem designated by the mayor to act in his (her) stead. All such disbursements shall be authorized by resolution of the commission.






Article 5 - City Manager.

Section 11-44E-90 - Creation of office of city manager.

The office of the city manager is hereby created under sole authority of this chapter.



Section 11-44E-91 - Appointment of city manager; qualifications; residence; noneligibility of elected officials.

The city manager shall be appointed by a majority vote of the commission. He (She) shall be chosen without regard to political beliefs and solely upon the basis of his (her) executive and administrative qualifications, with special recognition to his (her) actual experience in, or knowledge of, the duties of his office as defined by this chapter. The choice shall not be limited to inhabitants of the city or the State of Alabama, but once appointed to the office, the city manager shall reside within the city. No elected official of the city shall be appointed to the position of city manager during the term for which he (she) shall have been elected nor within one year after the expiration of such term.



Section 11-44E-92 - Powers and duties of city manager.

The city manager shall be the administrative head of the city. He (She) shall devote all his (her) working time and attention to the affairs of the city and shall be responsible to the commission for the efficient administration of all the affairs of the city over which he (she) has jurisdiction. He (She) shall have the power and it shall be his (her) duty:

(1) To administer the policies of the commission, the code of ordinances of the city, and state and federal laws pertaining to the city as provided herein. For the purpose of said administration, the commission does hereby authorize and direct the city manager to see that all duties and authority conferred upon it by law, all city ordinances, resolutions, policies, and directives are carried out, and any and all his (her) acts shall be for and in the name of the city and/or the commission; provided, however, there is hereby excepted and excluded those duties and authority given by the commission, state, and federal laws to other boards, agencies, and officials.

(2) To direct the affairs of all department heads and to appoint and, when necessary for the good of the service, discipline, and remove all heads of departments, or other employees appointed by the city manager. Said appointments and removal shall be done only upon the recommendation of the city manager and subsequent approval by the commission. All such appointments shall be made upon merit and fitness alone. The city manager may, without notice, cause the affairs of any department head or employee to be examined. All appointments, removals, or suspensions shall be subject to regulations, authority, and provisions of any civil service act or merit system act relating to such city.

(3) To exercise control over all departments under his (her) supervision now in existence or that may hereinafter be created by the commission.

(4) To recommend to the commission the creating, consolidating, and combining of offices, positions or departments of the administrative and operational departments of the city.

(5) To plan, organize, and supervise the operations of the city's various department heads so as to promote harmony, economy, efficiency, and cooperation among the departments and with the other agencies, commissions, and committees as hereinabove set forth.

(6) To investigate all complaints in relation to matters concerning the administration and operation of the city government and services maintained by the public utilities of the city.

(7) To see that all terms and conditions imposed in favor of the city or its inhabitants in any public utility franchise are faithfully kept and performed and, upon the knowledge of any violation thereof, to call the same to the attention of the commission.

(8) The city manager, or an officer appointed by him (her), shall be the purchasing agent for the city for purchases for departments under his (her) control.

(9) To attend all meetings of the commission with the right to take part in the discussions but having no vote. The city manager shall be entitled to notice of all special meetings.

(10) To keep the commission fully advised at all times as to the financial condition and needs of the city.

(11) To prepare, or cause to be prepared, each year, an operations budget and supplemental budget as provided in Article 6 of this chapter.

(12) To cause to be prepared and presented to the commission semiannually a statement showing the exact financial condition of the city as of the end of the preceding quarter and showing amounts appropriated, amounts expended, and unexpended balance of the items of appropriation.

(13) To recommend to the commission adoption of such measures as he (she) may deem necessary or expedient.

(14) To insure that proper accounting procedures are established and followed.

(15) To seek to improve the relationship between the city government and the public by the formulation of an adequate program which shall include personnel training as well as public relations.

(16) To perform such other lawful duties as may be required by resolution or ordinance of the commission.

(17) To assure that each administrative unit of the municipality develops written operating procedures for that unit.



Section 11-44E-93 - Noninterference by mayor or commission with certain duties of city manager; dealings with administrative service.

Neither the mayor, commission nor any of its members shall direct the employment or removal of any person by the city manager or by any of his (her) subordinates in the administrative service of the city. Appointments or removals of employees not subject to a civil service or merit act will be done in conformity with Section 11-44E-92(2). Except for the purposes of inquiry and investigation held in a manner firmly established by resolution or ordinance in advance of such inquiry and investigation, the commission and its members shall deal with the administrative service of the city solely through the city manager, and neither the commission nor any member thereof shall give orders, either publicly or privately, to any employee under the supervision of the city manager, except in emergencies.



Section 11-44E-94 - Political, other improper influences on city manager and personnel under his (her) authority prohibited; ineligibility of candidates for public office to continue employment.

Neither the city manager nor any person appointed by him (her) or seeking appointment by him (her) shall be appointed, promoted, reduced, removed, or in any way favored or discriminated against because of his (her) political opinions or affiliations. Neither the city manager nor any officer or employee directly appointed by the city manager shall continue in such position after becoming a candidate for nomination or election to any municipal public office. No person appointed by the city manager, or seeking appointment by him (her), shall either directly or indirectly give, render, or pay any money, service, or other valuable thing to any person for, or on account of, or in connection with, his (her) test, appointment, proposed appointment, promotion, or proposed promotion.



Section 11-44E-95 - Bond of city manager.

The city manager, before entering upon the discharge of his (her) duties, shall give bond in the penal sum of not less than $50,000.00 payable to the city and for the benefit of the city, and for the use and benefit of the public, to secure and indemnify the city and any of the public by reason of his (her) default, misfeasance, or nonfeasance in the performance of his (her) duties. Expenses of providing such bond shall be paid by the city.



Section 11-44E-96 - Compensation of city manager.

The city manager shall receive such compensation as, from time to time, may be approved by the commission as is specified in any employment contract that may exist between the commission and city manager.



Section 11-44E-97 - Eligibility and participation in city retirement and insurance plans.

The city manager shall be eligible and may participate in the retirement system and the group insurance plan of the city.



Section 11-44E-98 - Contract between city manager and city.

The tenure, compensation, and duties as provided by law of the city manager shall be enumerated in a contract between the city manager and the city. The contract shall not exceed two years in length with two, one-year renewal options. Commencing on October 1, 2009, the contract shall not exceed four years in length with two, one-year renewal options.



Section 11-44E-99 - Vacancies in office of city manager.

In the case of a vacancy in the office of city manager, the commission may appoint an acting city manager who shall possess the powers and duties of the city manager until such time as a new city manager is appointed by the commission. The acting city manager shall be compensated at no less than the level as the preceding city manager.



Section 11-44E-100 - Temporary absence or disability of city manager.

During the temporary absence or disability of the city manager, the city manager shall designate the appropriate department head to serve in his (her) absence with the city commission's approval.






Article 6 - Budget.

Section 11-44E-110 - Fiscal, budget, and accounting year.

The fiscal year of the city government shall begin on the first day of October and shall end on the last day of September of each calendar year. Such fiscal year shall also constitute the budget and accounting year. As used in this chapter, the term "budget year" shall mean the fiscal year for which any particular budget is adopted and in which it is administered.



Section 11-44E-111 - Submission of budgets.

On a day to be fixed by the commission, but in no case later than the 1st day of September in each year the city manager shall submit to the commission:

(1) A separate current revenue and expense budget for the general operation of the city government to be known as "operations budget"; and

(2) A budget message.

On a day to be fixed by the commission, but in no case later than the 20th day of March each year the city manager shall submit to the commission:

(1) A supplemental budget, which shall encompass new programs or activities, capital expenditures, and new personnel additions; and

(2) A budget message.

When submitting budgets to the commission, the city manager shall submit his recommendation of new sources of revenue or manner of increasing existing sources of revenue, sufficient to balance the budgets, if such additional revenue is necessary to accomplish that purpose.



Section 11-44E-112 - Five-year plan.

The city manager shall submit to the commission on an annual basis at least a five-year projection of revenue and expenses. In addition, the plan shall include a projection of personnel, program, and capital needs along with a ranking of such by priority. This document shall be known as the five-year plan and without binding the commission shall be used as a budgeting tool.






Article 7 - Commission Districts.

Section 11-44E-120 - Division of city into six single-member districts.

The territorial limits of the city shall remain the same as under its former organization, except that for the purpose of holding elections under applicable laws, the present governing body shall by duly enacted ordinance, divide such city into six single-member districts, each containing as nearly as practical equal population according to the last federal decennial census.



Section 11-44E-121 - Reapportionment.

Whenever there shall be a change in population in any of the districts heretofore established, evidenced by a federal decennial census of population published following the last federal census of population preceding the adoption of this chapter, there shall be a reapportionment of the commission districts in the manner hereinafter provided:

(1) The mayor and commissioners shall within six months after the publication of each federal census of population for the city, following the last federal decennial census of population preceding the adoption of this chapter, or if within six months after there shall have been any change in the corporate limits of the city, file with the commission a report containing a recommended plan for reapportionment of the commission district boundaries to comply with the following specifications:

a. Each district shall be formed of contiguous, and to the extent reasonably possible, compact territory, and its boundary lines shall be the center lines of streets or other well-defined boundaries.

b. Each district shall contain as nearly as is practicable the same population.

(2) The report shall include a map and description of the districts recommended and shall be drafted as a proposed ordinance and considered by the commission as other ordinances are considered. Input shall be solicited from the community.

(3) The commission shall enact a redistricting ordinance within six months after receiving such report.






Article 8 - Succession in Government.

Section 11-44E-140 - Rights of officers and employees preserved.

Nothing in this chapter contained, except as specifically provided, shall affect or impair the rights or privileges of officers or employees of the city or of any office, department, or agency existing at the time when this chapter shall take effect, or any provision of law in force at the time when the mayor/commission/city manager form of government shall be adopted and not inconsistent with the provisions of this chapter, in relation to the personnel, appointment, ranks, grades, tenure of office, promotion, removal, pension and retirement rights, civil rights, or any other rights or privileges of officers or employees of the city or any office, department, or agency thereof.



Section 11-44E-141 - Continuance of present officers; exercise of powers of abolished agency by agency designated by commission.

All persons holding administrative office at the time the mayor/commission/city manager form of government is adopted shall continue in office and in the performance of their duties until provision shall have been made in accordance therewith for the performance of such duties or the discontinuance of such office. The powers conferred and the duties imposed upon any office, department or agency of the city by the laws of the state shall, if such office, department or agency be abolished by this chapter or under its authority, be thereafter exercised and discharged by the office, department, or agency designated by the commission unless otherwise provided herein.



Section 11-44E-142 - Continuance of officers and employees holding positions in classified service.

Any person holding an office or position in the classified service of the city under any civil service or merit system applicable to the city when the mayor/commission/city manager form of government is adopted shall continue as such officer or employee in the classified service of the city under the mayor/commission/city manager form of government and with the same status, rights, and privileges and subject to the same conditions under such applicable civil service or merit system as if the mayor/commission/city manager form of government had not been adopted.



Section 11-44E-143 - Transfer of agency records and property.

All records, property, and equipment whatsoever of any office, department, or agency or part thereof, all the powers and duties of which are assigned to any other office, department, or agency of this chapter, shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned. If part of the powers and duties of any office, department, or agency or part thereof are by this chapter assigned to another office, department, or agency, all records, property, and equipment relating exclusively thereto shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned.



Section 11-44E-144 - Office, etc., with name or powers and duties the same or substantially same as existing office deemed a continuation of such office.

Any office, department, board, or agency provided for in this chapter with a name or with powers and duties the same or substantially the same as those of an office, department, or agency heretofore existing shall be deemed to be a continuation of such office, department, or agency and, until otherwise provided, shall exercise its powers and duties in continuation of their exercise by the office, department, board, or agency by which the same were heretofore exercised and, until otherwise provided, shall have power to continue any business, proceeding, or other matter within the scope of its regular powers and duties commenced by an office, department, or agency by which such powers and duties were heretofore exercised. Any provision in any law, rule, regulation, contract, grant, or other document relating to such a formerly existing office, department, or agency, shall, so far as not inconsistent with the provisions of this chapter, apply to such office, department, or agency provided for by this chapter.



Section 11-44E-145 - Existing contracts continued in force; public improvements for which legislative steps taken.

All contracts entered into by the preceding form of government, shall continue in full force and effect. Public improvements for which legislative steps have been taken under laws existing at the time of the adoption of the mayor/commission/city manager form of government may be carried to completion as nearly as practicable in accordance with the provisions of such existing laws.



Section 11-44E-146 - Pending legal actions and proceedings.

No action or proceeding, civil or criminal, pending at the time of the adoption of the mayor/commission/city manager form of government, brought by or against the city or any office, department, or agency or officer thereof, shall be affected or abated by the adoption of the mayor/commission/city manager form of government or by anything herein contained in this chapter; but all such actions or proceedings may be continued notwithstanding that functions, powers, and duties of any office, department, or agency, or officer party thereto may by or under this chapter be assigned or transferred to another office, department, or agency or officer, but in that event the same may be prosecuted or defended by the head of the office, department, or agency to which such functions, powers, and duties have been assigned or transferred under this chapter.



Section 11-44E-147 - Laws relating to pensions or retirement and relief funds continued in force.

All laws and parts of laws relating to pensions, retirement, and relief funds for policemen, firemen, and other employees of the city, contained in the general or local laws of the state, as the same may apply and be in effect with respect to any city at the time when such city shall elect to be governed by the provisions of this chapter, shall continue in full force and effect, and without interruption or change as to any rights which have been acquired thereunder, after adoption of the mayor/commission/city manager form of government by such city.



Section 11-44E-148 - Laws relating to authority for fairgrounds, etc., continued in force.

All laws and parts of laws relating to establishment of an authority for fairgrounds, parks, exhibits, exhibitions, and other installations, facilities, and places for the amusement, entertainment, recreation, and cultural development of the citizens of a city, and for the powers, authority, mode of financing, and conduct of the same, contained in the general or local laws of the state, as amended, or as the same may apply and be in effect with respect to any city at the time when such city shall elect to be governed by the provisions of this chapter, shall continue in full force and effect, and without interruption or change as to the establishment or conduct of any authority created thereunder, after adoption of the mayor/commission/city manager form of government by such city.



Section 11-44E-149 - Ordinances and resolutions continued in effect.

All ordinances and resolutions of the city in effect at the time of adoption by the city of the mayor/commission/city manager form of government herein set up shall continue in effect unless and until changed or repealed by the commission.






Article 9 - Code of Conduct and Penalties for Violations of This Chapter.

Section 11-44E-160 - Party caucus or primary for nomination of candidates for mayor or commissioner prohibited.

It shall be unlawful to hold a party caucus or primary for the purpose of nominating any candidate for the office of mayor or commissioner and any candidate who solicits, receives, or accepts a party or caucus nomination for any office shall be ineligible for such office or any other municipal office for a period of four years thereafter.



Section 11-44E-161 - Bribes; transportation of voters to polls.

It shall be unlawful for any candidate for office or any officer in the city, directly or indirectly, to give or promise any person or persons an office, position, benefit, or anything of value for the purpose of influencing or obtaining the political support, aid, or vote of any person or persons, or for any candidate to provide or use any trucks, automobiles or other vehicles for the purpose of transporting voters to the polls on election day.



Section 11-44E-162 - Statement of campaign contributions.

Each candidate for city office provided for by this chapter shall, not later than 30 days after the election, file with the city clerk his (her) sworn itemized statement in detail of each contribution received by him (her) or any person or committee acting in his (her) behalf, specifying the amount of same, the full name and address of the contributor, and each campaign-related expenditure in excess of $50.00, specifying the name and address of the person or company to whom the expenditure was made. The statement shall also list the total amount of contributions received and the total amount of campaign expenditures made by the candidate or any person or committee acting in his (her) behalf. The statement shall be published one time, at the expense of the city, in a newspaper of general circulation in the city.



Section 11-44E-163 - Financial interest in public service utility.

No mayor or commissioner or any other official of the city, nor any employee thereof, shall be financially interested in any corporation operating any public service utility within the city; provided, however, this shall not apply to any employment or interest existing at the time of the selection or election of such mayor or commissioner or other official.



Section 11-44E-164 - Election bribes; false statement as to qualification to vote; voting or offering to vote by person who is not qualified.

Any person offering to give a bribe, either in money or other consideration, to any voter for the purpose of influencing his (her) vote at any election provided for in this chapter, or any voter entitled to vote at such election, receiving and accepting such bribe or other consideration, or any person making false answer to any of the provisions of this chapter relative to his (her) qualifications to vote at an election, or any person willfully voting or offering to vote at such election, who has not complied with the residency requirements provided for by general law, or who is not voting age, or is not a citizen of the United States, or knowing himself (herself) not to be a qualified voter of the precinct, where he (she) offers to vote, or any person knowingly procuring, aiding or abetting any violation hereof, shall be deemed guilty of a misdemeanor and punished as provided by law.



Section 11-44E-165 - Employee involvement in elections.

Any employee of any such city shall not wear signs or election material at his (her) place of employment or work.



Section 11-44E-166 - Hiring of persons to solicit votes at polls on election day.

It shall be unlawful for any candidate for mayor or commissioner, or for any other person in his (her) behalf, to hire, or pay or agree to pay, any person to solicit votes at the polls on election day, and it shall also be unlawful for any person to accept such hire, or make contract for pay, to solicit votes for any candidate for mayor or commissioner.



Section 11-44E-167 - Penalties for violations of this chapter; disqualification of candidate.

Any person willfully violating any provisions of this chapter relating to the mayor/commission/city manager form of government for which penalties have not otherwise been prescribed shall be guilty of a misdemeanor, and on conviction shall be fined not less than $50.00 nor more than $500.00 or may be sentenced to hard labor for the county for a term not to exceed six months, or both. Furthermore, any candidate for the office of commissioner or mayor, shall be disqualified from holding municipal office for a period of four years from such conviction.



Section 11-44E-168 - Recall of elected official.

The mayor or any commissioner shall be subject to recall. To institute a recall election, any registered voter may present a petition to the city clerk having the signatures of no less than 30 percent of the registered voters having voted in the last preceding election. Such petition shall contain the following statement:

Upon receipt of such petition, the city clerk shall make arrangements under Alabama law to hold such election within 30 days of receipt by the city clerk of such petition.

Provided that a majority of registered voters vote for the recall, then the city clerk shall thereupon declare that office vacant and the office holder shall no longer be an elected official.

The office holder's successor shall be named as prescribed elsewhere in this chapter.






Article 10 - General Provisions.

Section 11-44E-180 - Removal of officers and employees; appeal.

Subject to the provisions of any civil service or merit system applicable to the city, and Section 11-44E-92, any officer or employee or a head of any office, department, or agency, may be removed by the city manager or other appointing officer at any time, and the decision of the city manager, or other appointing officer shall be subject to appeals therefrom, if any are provided by applicable law.



Section 11-44E-181 - Appointment of committees; inquiries and investigations by commission, etc.; subpoenas; failure to obey subpoena.

Any committee of the commission or comprised of members of the commission shall be appointed by the mayor only. Any other committee comprised solely of noncommission members shall be appointed by the mayor and commissioners. The commission or any person or committee authorized by them, shall have power by resolution to inquire into the conduct of any office, department, agency, or officer of the city and to make investigations as to municipal affairs, and for that purpose may subpoena any person to produce books, papers, and other evidence. Failure to obey such subpoena or to produce books, papers, or other evidence as ordered under the provisions of this section shall constitute a misdemeanor and shall be punishable by a fine not to exceed $100.00, or by imprisonment not to exceed 10 days, or both.



Section 11-44E-182 - Contracts extending beyond one year.

No contract involving the payment of money out of the appropriation of more than one year shall be made for a period of more than five years, nor shall any such contract be valid unless made or approved by resolution or ordinance.



Section 11-44E-183 - Interest of official or employee in contracts with city or public utility prohibited; acceptance of gifts, etc.; penalty.

No member of the commission, the mayor, officer, or employee appointed shall be financially interested, directly or indirectly, in any contract for work or material, or the profits thereof, in services to be furnished or performed for the city; and no such member of the commission, the mayor, or employee shall be financially interested, directly or indirectly, in any contract for work or material, or the profits thereof, in any services to be furnished or performed for any person, firm, or corporation operating interurban railway, street railway, gas works, cable television systems, electric light or power plant, heating plant, telegraph line, or telephone exchange within the territorial limits of said city. No such member of the commission, the mayor, officer, or employee of such city shall be interested in or be an employee or an attorney of any corporation operating any public service utility within said city. No such member of the commission, officer, or employee shall accept or receive, directly or indirectly, from any person, firm, or corporation operating within the territorial limits of said city any cable television system, railway, gas works, water works, electric light or power plant, heating plant, telegraph line, or telephone exchange, or other business using or operating under a public franchise, any frank, free pass, free ticket or free service, or accept or receive, directly or indirectly, from any such person, firm, or corporation, any gift or other thing of value, or any service upon terms more favorable than are granted to the public generally. Any violation of the provisions of this section shall be a misdemeanor, and upon conviction thereof, the guilty person shall be punished by a fine of not less than $100.00 nor more than $300.00.



Section 11-44E-184 - Bonds of employees.

Such employees as required by Alabama law and those required by the commission, shall give bond in such amount and with such surety as may be approved by the commission. The premiums on such bonds shall be paid by the city.



Section 11-44E-185 - Oath of office.

Every officer of the city shall before entering upon the duties of his (her) office, take and subscribe to the oath or affirmation as required by law to be filed and kept in the office of the city clerk.



Section 11-44E-186 - Continuation of laws.

All laws relating to the school board, library board, hospital board, airport board, housing authority, plumbers or electricians board, planning board, zoning board, park or recreation board, municipally owned public utility and any municipally owned service enterprise, including inter alia, electric, gas and water boards, agencies, etc., and any board, authority, agency, etc., given such independent status, as the same may apply and be in effect at the time when such municipality shall elect to be governed by the provisions of this chapter, shall continue in full force and effect and without interruption or change as to the establishment or conduct of any such authority, board, or agency, until otherwise provided by law.



Section 11-44E-187 - Inclusion of annexed territory into districts.

Upon the adoption of any ordinance providing for the addition or deletion of territory into the city limits of the city, such ordinance shall provide for the inclusion of such territory into one of the districts of the city.






Article 11 - Abandonment of Mayor/Commission/City Manager Form of Government.

Section 11-44E-200 - Authority to change from mayor/commission/city manager form of government.

No city may change from the mayor/commission/city manager form of government within two years after adoption thereof. At the end of such period, or at any time thereafter, the city may change its form of municipal government to any form of municipal government provided by the laws of Alabama.



Section 11-44E-201 - Petition for change of form of government; election as to proposed change; election of new officers and governing body; termination of term of office of mayor and commissioners.

Any proposal to change the form of government shall be initiated by a petition signed by at least the number of qualified voters, equal to four for every 100 inhabitants of the city or fraction thereof according to the last federal census, and then filed with the city clerk. The city commission shall forthwith order an election, at which the legally qualified voters of the city shall vote for or against the proposed change in form of government. The officers and members of the governing body of such newly adopted form of municipal government shall be elected as soon as practicable under the provisions of law applicable thereto; and upon their election and qualification for office the term of office of all members of the commission and mayor under the mayor/commission/city manager form of government shall terminate.



Section 11-44E-202 - No election on change of form of government within two years.

No election on the abandonment of the mayor/commission/city manager form of government shall be held within two years after any other election thereon.






Article 12 - General Statutory Provisions.

Section 11-44E-220 - Effect of chapter on existing law.

All laws and parts of laws, general, local, or special, relating to or affecting the city, its powers, functions, duties, and property, in force when this chapter shall take effect, are hereby continued in effect; but all such laws relating to the exercise of powers, functions, and duties by the preceding other form of government shall be superseded to the extent that the same are inconsistent with the provisions of this chapter.



Section 11-44E-221 - Short title.

This chapter shall be known and may be cited as the "Mayor/Commission/City Manager Act of 1988."









Chapter 44F - CLASS 8 MUNICIPALITIES WITH MAYOR-COUNCIL FORM OF GOVERNMENT.

Article 1 - Abandonment of Commission Form of Government.

Section 11-44F-1 - Adoption of mayor-council form of government where commission form violates federal Voting Rights Act; division into single-member districts; residence requirements for candidates and electors.

Any Class 8 municipality operating under a commission form of government with its members elected at large and which at large system has been decreed to be in violation of the federal Voting Rights Act by a court of law may, by an ordinance duly adopted not less than three months prior to the regular municipal election, adopt a mayor-council form of government with the mayor elected at large and a five-member council elected from single-member districts. The ordinance shall divide the municipality into five single-member districts of nearly equal population and shall provide that candidates for election for a place on the council shall have resided within the district from which he or she seeks election for a period of 90 days immediately preceding the date of the election, and shall continue to reside in the district he or she represents so long as he or she remains a member of said council. Only electors residing within a district shall be entitled to vote for candidates seeking election for said district.



Section 11-44F-2 - Boundaries of districts.

The ordinance establishing the districts shall describe the territory composing each district and its boundary line shall be the centerline of streets or other well-defined boundaries.



Section 11-44F-3 - Form of government; powers and duties of municipality.

The municipality shall thereafter and as provided herein be governed by a mayor elected at large and a five-member council elected from single-member districts, and shall have the same powers and duties as other mayor-council municipalities organized under Title 11, as amended, and any other powers and duties not inconsistent with this chapter which may have therefore been granted to such municipality.






Article 2 - Status of Mayor.

Section 11-44F-20 - Governing body authorized to provide for referendum to determine status of mayor.

The governing body of a Class 8 municipality may, by resolution adopted within 60 days after the date on which the United States Justice Department determines not to interpose objection to this article, provide for a referendum of the registered voters of the city or town to determine public opinion as to whether the candidate elected mayor at the 1996 municipal election, and thereafter, shall serve in a full-time capacity. Except as otherwise provided herein, any referendum conducted pursuant to this article shall comply with general municipal election laws for special elections.



Section 11-44F-21 - Procedures for referendum.

At the referendum, the proposition to be submitted shall be printed in plain prominent type on ballots separate and distinct from ballots used for any other office or question and shall read substantially as follows:

Check one of the following:

Do you favor the Office of Mayor of the City (Town) of _______ being a full-time position with the City (Town) of _______ for the person elected at the 1996 municipal election and thereafter?

Yes ___ No ___.

The voter shall mark the ballot with a cross mark (x) after the proposition which expresses his or her choice. If voting machines are used at any voting place in the referendum, the proposition may, at the discretion of the election commission or other body or official having charge of the conduct of municipal elections, be submitted as separate propositions on the voting machines.



Section 11-44F-22 - Ordinance once majority of voters vote in favor of mayor being full-time.

If a majority of voters vote in favor of the mayor of the Class 8 municipality being full-time, the governing body of the city may provide, by ordinance, that the mayor of the Class 8 municipality shall serve in a full-time capacity, until such time, if any, that the municipality subsequently holds a referendum on the issue as provided by Section 11-44F-25.



Section 11-44F-23 - Salary of mayor.

Upon certification of the results of the referendum by the election official, the governing body of the municipality shall, at least six months prior to the next regularly scheduled election, establish the salary of the mayor as provided by general law.



Section 11-44F-24 - Resolution that officer who fills vacancy not required to serve full-time.

In the event the mayor is serving on a full-time basis and a vacancy occurs in the office of mayor, the city council may provide, by resolution, that the officer who fills the vacancy would not be required to serve on a full-time basis for the remainder of that term.



Section 11-44F-25 - Subsequent referendum to reconsider status of mayor as part-time position.

In the event that the governing body of any Class 8 municipality, which has adopted an ordinance pursuant to Section 11-44F-22, shall later determine that it would be in the best interests of the municipality that a subsequent referendum be held to reconsider the status of the mayor as a part-time position in such city (town), then the governing body may, by resolution, provide for a subsequent referendum upon the issue and, if so provided, the ballot shall be substantially as set forth in Section 11-44F-21, except that the question presented shall read substantially as follows:

Check one of the following:

Do you favor that the office of mayor of the City (Town) of _______ shall no longer be required to be a full-time position?

Yes ___ No ___.

If a majority of the voters voting cast their votes in favor of no longer requiring the position of mayor to be full time, then the governing body of the municipality may adopt an ordinance in effect repealing the previous ordinance requiring the mayor to serve in a full-time position, and the ordinance shall become effective when the next mayor takes office. The votes shall be canvassed and certified in the same manner as provided by Section 11-44F-23 and the governing body shall establish the salary of the mayor at least six months prior to the next regularly scheduled municipal election.



Section 11-44F-26 - Construction with other law.

All laws and parts of laws, general, local, or special, relating to or affecting the Class 8 municipality, its powers, duties, functions, and property, in force when this article takes effect, are hereby continued in effect, and this article shall be supplemental to all laws relating to the exercise of powers, functions, and duties of the mayor of the Class 8 municipality.









Chapter 44G - FILLING VACANT MAYOR AND COUNCIL POSITIONS IN CLASS 7 AND 8 MUNICIPALITIES

Section 11-44G-1 - Procedures in event of vacancy - City council.

(a)(1) A vacancy in the office of city council member in any Class 7 or Class 8 municipality shall be filled by the city council at the next regular meeting or any subsequent meeting of the council. The person elected shall hold office for the unexpired term. In the event a vacancy is not filled within 60 days after it occurs in a Class 7 or Class 8 municipality, each existing city council member, including the mayor, may submit a name to the Governor for appointment. If the Governor fails to make an appointment from any submitted names within 90 days after the vacancy occurs, the judge of probate shall call a special election to fill the vacancy.

(2) In the event the Governor is unable or unwilling to make the appointment within the time period provided, he or she shall immediately notify the judge of probate of the county.

(3) Any election called pursuant to this section shall be conducted pursuant to Chapter 46 of this title.

(4) In the event more than one vacancy exists in the office of city council member or in the office of mayor, or both, all vacancies shall be filled in the same manner.

(b) In any election held pursuant to this section, only qualified electors who are residents of the municipality shall be eligible to vote and shall present proof of identification to the pollworkers before casting a vote. The identification may be in the form of a valid Alabama driver's license or some other form of identification that confirms a permanent address in the city where the vote is to be cast. Other forms of identification may include, but are not limited to, a credit card, birth certificate, food stamp card, Social Security card, check cashing card, library card, passport, school record, work identification record, school identification, certified copy of a marriage license, any form of governmentally-issued identification, or Medicaid, Medicare, or welfare identification.



Section 11-44G-2 - Procedures in event of vacancy - Mayor.

(a)(1) In the event of the absence or disability of the mayor in any Class 7 or Class 8 municipality, the functions of the office shall be exercised by the chair pro tempore of the city council and, during his or her absence or disability, by such person as the city council may appoint from its membership, which appointment shall be entered upon the minutes of the city council.

(2) In the event of a vacancy from any cause in the office of mayor, the city council shall fill the vacancy either from its own membership or from without the membership of the city council. The person elected by the city council to fill the vacancy in the office of mayor shall be a qualified elector in the municipality and shall meet all other legal qualifications required by law for the performance of the duties of the office to which elected.

(3)a. In the event a vacancy in the office of mayor is not filled within 60 days after it occurs in a Class 7 or Class 8 municipality, each existing city council member may submit a name to the Governor for appointment. If the Governor fails to make an appointment from any submitted names within 90 days after the vacancy occurs, the judge of probate shall call a special election to fill the vacancy.

b. In the event the Governor is unable or unwilling to make the appointment within the time period provided, he or she shall immediately notify the judge of probate of the county.

c. Any election called pursuant to this section shall be conducted pursuant to Chapter 46 of this title.

d. In the event more than one vacancy exists in the office of city council member or in the office of mayor, or both, all vacancies shall be filled in the same manner.

(4) In any election held pursuant to this subsection, only qualified electors who are residents of the municipality shall be eligible to vote and shall present proof of identification to the pollworkers before casting a vote. The identification may be in the form of a valid Alabama driver's license or some other form of identification that confirms a permanent address in the city where the vote is to be cast. Other forms of identification may include, but are not limited to, a credit card, birth certificate, food stamp card, Social Security card, check cashing card, library card, passport, school record, work identification record, school identification, certified copy of a marriage license, any form of governmentally-issued identification, or Medicaid, Medicare, or welfare identification.

(b) This section shall not apply to cities operating under commission form of government.

(c) This section shall not apply to Class 7 or 8 municipalities which have a population of 12,000 or more inhabitants according to the most recent federal decennial census. These municipalities shall fill vacancies in the office of mayor pursuant to subsection (a) of Section 11-43-42.






Chapter 45 - ORDINANCES AND RESOLUTIONS.

Section 11-45-1 - Adoption and enforcement authorized.

Municipal corporations may from time to time adopt ordinances and resolutions not inconsistent with the laws of the state to carry into effect or discharge the powers and duties conferred by the applicable provisions of this title and any other applicable provisions of law and to provide for the safety, preserve the health, promote the prosperity, and improve the morals, order, comfort, and convenience of the inhabitants of the municipality, and may enforce obedience to such ordinances.



Section 11-45-1.1 - Subject matter of handguns reserved to State Legislature; power of municipality to adopt certain ordinances; concurrent jurisdiction of municipal courts with district courts.

Repealed by Act 2013-283, §9, effective August 1, 2013.



Section 11-45-2 - Style of ordinances; procedure for adoption of ordinances or resolutions generally; manner of awarding contracts on bids.

(a) The style of an ordinance of a city or town shall be, "Be it ordained by the city (or town) council of _______ as follows:" inserting the name of the city or town as the case may be.

(b) No ordinance or resolution intended to be of permanent operation shall be adopted by the council at the same meeting at which it is introduced, unless unanimous consent of those present is given for the immediate consideration of such ordinance or resolution, such consent to be shown by a vote taken by yeas and nays, and the names of the members voting shall be entered upon the minutes, and no ordinance or resolution intended to be of permanent operation shall become a law unless on its final passage a majority of the members elected to said council in cities of over 12,000 inhabitants shall vote in its favor. In all towns and in cities of less than 12,000 population an affirmative vote of a majority of the whole number of members of the council to which the corporation is entitled, including the mayor, shall be required to enact any ordinance or resolution intended to be of permanent operation.

(c) The council shall award no contract on bids except by resolution.



Section 11-45-3 - Transmittal of ordinances or resolutions to mayor for consideration; approval by mayor and publication by clerk; recall of ordinances or resolutions from mayor.

In cities having a population of 12,000 or more, all resolutions or ordinances intended to be of permanent operation, after having been passed by the council, shall be transmitted by the clerk, within 48 hours after their passage, to the mayor or acting mayor for his consideration, who, if he shall approve thereof, shall sign and return the same to the clerk, who shall publish them, and such ordinances and resolutions shall thereupon have the force of law; provided, that the council may provide that they shall be effective from approval.

An ordinance or resolution may be recalled from the mayor at any time before it has become a law or has been acted on by him by a resolution adopted by a majority of the members elected to the council in regular or special session.



Section 11-45-4 - Veto of ordinances and resolutions and passage over veto generally.

If the mayor shall disapprove of any ordinance or resolution transmitted to him as provided in Section 11-45-3, he shall, within 10 days of the time of its passage by the council, return the same to the clerk with his objections in writing, and the clerk shall make report thereof to the next regular meeting of the city council; and, if two thirds of the members elected to the said council shall adhere to said ordinance or resolution notwithstanding said objections, said vote being taken by yeas and nays and spread upon the minutes, then, and not otherwise, said ordinance or resolution shall, after publication thereof, have the force of law, unless by its terms it was to take effect on its approval, in which event it shall take effect upon its passage over such veto. The failure of the mayor to return to the clerk an ordinance or resolution with his veto within 10 days after its passage by the council shall operate and have the same effect as an approval of the same, and the clerk shall publish the same as is provided in subsection (b) of Section 11-45-8 for the publication of laws and ordinances of said city.



Section 11-45-5 - Veto, passage over veto, etc., of ordinances and resolutions fixing salaries of officers and employees.

Every ordinance and resolution fixing the salaries of employees and officers of said city shall be submitted to the mayor as other ordinances and resolutions are to be submitted and may be approved in part and vetoed as to specific items, to be mentioned by the mayor in his veto message, in which case there shall first be submitted to the council at its next regular meeting the question: "Shall the ordinance pass, the veto of the mayor notwithstanding?" and, in the event that two thirds of the members elected to the council do not vote for the passage of the ordinance, the veto notwithstanding, there shall then be submitted the question: "Shall the ordinance stand as approved by the mayor?" and if a majority of those elected to the council vote in the affirmative, the law as amended and approved by the mayor shall have the force and effect of law as in other cases; otherwise, such salary ordinance shall be defeated.



Section 11-45-6 - Amendment of ordinances.

No ordinance shall be amended after its passage by providing that designated words be stricken out or that designated words be inserted or that designated words be stricken out and other words inserted in lieu thereof, unless the ordinance or section or subdivision thereof amended shall be set forth in full as amended.



Section 11-45-7 - Codification of ordinances; adoption of code by ordinance.

The council may provide at any time it may deem proper for the revision and codification of its ordinances or for the adoption of a code by ordinance.



Section 11-45-8 - Publication and recordation of ordinances; when ordinances take effect; adoption of certain technical codes by reference.

(a) All ordinances shall as soon as practicable after their passage be recorded in a book kept for that purpose and be authenticated by the signature of the clerk.

(b)(1) All ordinances of a general or permanent nature, except as provided in subdivision (2) and in subsection (d) of this section, shall be published in some newspaper of general circulation published in the municipality, but if no such newspaper is published in the municipality such ordinances may be published by posting a copy of the ordinance in three public places within the municipality, one of which shall be at the mayor's office in the city or town. In the event there is no newspaper published in the municipality and there is a newspaper published in the county in which the municipality is located having general circulation in the municipality, at the option of the governing body of such municipality the ordinance may be published in that newspaper. In towns having a population of less than 2,000 inhabitants as shown by the 1950 federal census, the governing body of such town shall have the option of publication of the ordinance by posting as above provided or in a newspaper published in the town or in the county having a general circulation in the town.

(2) All ordinances of a general and permanent nature relating to planning or zoning or the licensing or franchising of businesses, as an alternative to the publishing requirements of subdivision (1), may be published in a synopsis form in some newspaper of general circulation published in the municipality provided that the synopsis, at a minimum, includes the following information:

a. A summary of the purpose and effect of the ordinance.

b. If the ordinance relates to planning or zoning, a general description of the property or properties affected by the ordinance including the common name by which the property or properties are known and the substance of the ordinance.

c. If the ordinance relates to the licensing of businesses or the granting of a franchise, the categories of businesses affected by the ordinance and the substance of the ordinance.

d. The date upon which the ordinance was passed and, if different from the date of publication, the effective date of the ordinance.

e. A statement that a copy of the full ordinance may be obtained from the office of the city or town clerk during normal business hours.

(3) When the ordinance or notice of the substance of an ordinance is published in the newspaper, it shall take effect from and after the time it shall first appear therein, and when published by posting it shall take effect five days thereafter. When an ordinance is published by posting, the municipality shall take reasonable steps to maintain the posting for not less than 30 days. In addition, if the municipality maintains an Internet website, the municipality, at a minimum, shall include a copy of the ordinance or notice of the substance of an ordinance on its website for 30 days.

(4) Immediately following the record of any ordinance, the clerk shall append a certificate stating therein the time and manner of publication, which certificate shall be presumptive of the facts stated therein.

(5) All ordinances or notices of the substance of an ordinance granting a franchise shall be published at the expense of the party or parties to whom the franchise is granted.

(c) Ordinances may adopt by reference thereto, without setting the same out at length in the ordinance, rules, and regulations which have been printed as a code in book or pamphlet form for any of the following:

(1) The construction, erection, alteration, or improvement of buildings.

(2) Installation of plumbing or plumbing fixtures.

(3) Installation of electric wiring or lighting fixtures.

(4) Installation of gas or gas fixtures.

(5) Fire prevention.

(6) Health and sanitation.

(7) Milk and milk products.

(8) Parks.

(9) Airports.

(10) Waterworks and sewers.

(11) Traffic.

(12) Mechanical.

(13) Swimming pools.

(14) Housing.

(15) Standard code for elimination and repair of unsafe buildings.

(16) Other like codes.

If, before adopting the code in book or pamphlet form, the governing body of the city or town shall by resolution hold a public hearing of which there shall be at least 15 days' notice of the time, place, and purpose of the hearing by publication of the resolution once a week for two successive weeks or by posting notices of the hearing for the length of time, as the case may be, under subsection (b) of this section, the resolution shall provide that not less than three copies of the code shall be filed for not less than 15 days prior to the holding of the public meeting for use and examination by the public in the office of the city or town clerk.

Amendments to such rules or regulations adopted as a code thereafter shall be adopted by ordinances published as provided in subsection (b) of this section.

(d) The following shall not be deemed ordinances of a general or permanent nature requiring publication:

(1) Ordinances authorizing or ratifying contracts with public utilities for utility services for a specified term.

(2) Ordinances authorizing the issuance or sale or security of bonds, debentures, notes, warrants and other obligations, whether full faith and credit obligations or payable from general revenues or special taxes or from revenues of a utility or other property of a municipality.

(e) The provisions of this section shall not apply to the adoption of a code for the revision and codification of the ordinances of a municipality and the adoption of such code by ordinances as provided in Section 11-45-7.



Section 11-45-9 - Penalties which may be imposed for violations of ordinances.

(a) Municipal ordinances may provide penalties of fines, imprisonment, hard labor, or one or more of such penalties for violation of ordinances.

(b) Except as otherwise provided in this section, no fine shall exceed five hundred dollars ($500), and no sentence of imprisonment or hard labor shall exceed six months.

(c) In the enforcement of the penalties prescribed in Section 32-5A-191, the fine shall not exceed five thousand dollars ($5,000) and the sentence of imprisonment or hard labor shall not exceed one year.

(d) Notwithstanding any other provision of law, the maximum fine for every person either convicted for violating any of the following misdemeanor offenses adopted as a municipal ordinance violation or adjudicated as a youthful offender shall be one thousand dollars ($1,000):

(1) Criminal mischief in the second degree, Section 13A-7-22.

(2) Criminal mischief in the third degree, Section 13A-7-23.

(3) Theft of property in the third degree, Section 13A-8-5.

(4) Theft of lost property in the third degree, Section 13A-8-9.

(5) Theft of services in the third degree, Section 13A-8-10.3.

(6) Receiving stolen property in the third degree, Section 13A-8-19.

(7) Tampering with availability of gas, electricity, or water, Section 13A-8-23.

(8) Possession of traffic sign; notification; destruction, defacement, etc., of traffic sign or traffic control device; defacement of public building or property, Section 13A-8-71 and Section 13A-8-72.

(9) Offenses against intellectual property, Section 13A-8-102.

(10) Theft by fraudulent leasing or rental, Section 13A-8-140 through Section 13A-8-144.

(11) Charitable fraud in the third degree, Section 13A-9-75.

(12) Illegal possession of food stamps in the third degree, Section 13A-9-91.

(e) The penalty imposed upon a corporation shall consist of the fine only, plus costs of court.

(f) In the enforcement of a Class A misdemeanor, including a domestic violence offense, the fine may not exceed five thousand dollars ($5,000) and the sentence of imprisonment may not exceed one year.



Section 11-45-9.1 - Issuance of summons and complaint in lieu of arrest for violation of certain ordinances; procedure; schedule of fines; additional penalty for failure to appear; disposition of fines.

(a) By ordinance, the governing body of any municipality may authorize any law enforcement officer of a municipality or any law enforcement officer of the state, in lieu of placing persons under custodial arrest, to issue a summons and complaint to any person charged with violating any municipal littering ordinance; municipal ordinance which prohibits animals from running at large, which shall include leash laws and rabies control laws; or any Class C misdemeanor or violation not involving violence, threat of violence or alcohol or drugs.

(b) Such summons and complaint shall be on a form approved by the governing body of the municipality and shall contain the name of the court; the name of the defendant; a description of the offense, including the municipal ordinance number; the date and time of the offense; the place of the offense; signature of the officer issuing the citation; the scheduled court date and time; an explanation to the person cited of the ways in which he may settle his case; and a signature block for the magistrate to sign upon the officer's oath and affirmation given prior to trial.

(c) Whenever any person is arrested for a violation of any of the enumerated offenses, the arresting officer shall take the name and address of such person and any other identifying information and issue a summons and complaint to the person charged. Such officer shall release the person from custody upon his written promise to appear in court at the designated time and place as evidenced by his signature on the summons and complaint, without any condition relating to the deposit of security.

(d) If any person refuses to give a written recognizance to appear by placing his signature on the summons and complaint, the officer shall take that person into custody and bring him before any officer or official who is authorized to approve bond.

(e) Before implementation of the summons and complaint procedure, the governing body shall adopt a schedule of fines for first, second and subsequent offenders of the alleged violation of such ordinances, which shall be posted in a place conspicuous to the public within the court clerk's office and the police department.

(f)(1) When a person is charged with one of the enumerated ordinance violations, he may elect to appear before the municipal court magistrate, or where the municipal court has been abolished, the district court magistrate, within the time specified in the summons and complaint, and upon entering a plea of guilty, pay the fine and court costs. A plea of guilty shall only be accepted by the magistrate after the defendant has executed a notice and waiver of rights form.

(2) In the alternative, the defendant shall have the option of depositing the required bail, and upon a plea of not guilty, shall be entitled to a trial as authorized by law.

(g) The court clerk or magistrate shall receive and issue receipts for cash bail from persons who wish to be heard in court; enter the time of their appearance on the court docket; and notify the arresting officer and witnesses, if any, to be present.

(h) If the defendant fails to appear as specified in the summons and complaint, the judge or magistrate having jurisdiction of the offense may issue a warrant for his arrest commanding that he be brought before the court to answer the charge contained on the summons and complaint. In addition, any person who willfully violates his written promise or bond to appear, given in accordance with this section, shall be guilty of the separate offense of failing to appear, a misdemeanor, regardless of the disposition of the charge upon which he was originally arrested.

(i) All fines and forfeitures collected upon a conviction or upon the forfeiture of bail of any person charged with a violation of such ordinances, shall be remitted to the general fund of the municipality; provided, however, fines, forfeitures and court costs assessed and collected in district court shall be distributed as now provided by law.



Section 11-45-10 - Procedure for adoption or repeal of canine leash ordinance in Class 5 municipalities.

(a) The provisions of this section shall apply to all Class 5 municipalities of this state, as such class is designated by act of the legislature.

(b) The municipal governing bodies are hereby authorized by resolution to call for referendum elections, which shall be held only upon the dates of regularly scheduled municipal elections, to either call for the adoption of a canine leash ordinance, or to call for the repeal of any existing canine leash ordinance.

(c) The question to be presented at any such election shall be substantially as follows:

"Do you favor the adoption (repeal) of a canine leash ordinance by the municipal governing body? Yes ___. No ___."

If a majority of the qualified electors of the municipality vote "Yes," the appropriate action shall be taken by the municipal governing body within 90 days following any such election. If a majority vote "No," no action shall be taken.



Section 11-45-11 - Judicial notice of ordinances of Class 1 municipalities.

All courts of the state of Alabama shall take judicial notice of all municipal ordinances of each Class 1 municipality.






Chapter 46 - ELECTIONS.

Article 1 - General Provisions.

Section 11-46-1 - Municipalities may provide for election, compensation, bond, etc., of officers.

Cities and towns may, except as otherwise provided by law, by ordinance provide for the election at any regular municipal election or for the appointment of such officers as are deemed needful or proper for the good government of the city or town and the due exercise of its corporate powers, fix their terms of office, fix their compensation and prescribe the duties of such officers, their liabilities and powers and require them to give bond in such sum and to be conditioned and approved as the council may prescribe.



Section 11-46-2 - Establishment of qualification fee for candidates for office.

The governing body of all municipal corporations of this state may, by ordinance, establish and fix a qualification fee to be imposed upon all candidates seeking election in municipal elections conducted under the provisions of Sections 11-46-20 through 11-46-25, 11-46-27 through 11-46-73, as amended, and of Sections 11-46-90 through 11-46-96, 11-46-98 through 11-46-144, as amended. Such fee, if established as provided for in this section, shall in no event be less than $10.00 and shall not exceed $50.00 for any office for which a candidate qualifies for election. The ordinance establishing and fixing such qualification fee shall be adopted by the governing body at least five days prior to the first day upon which a candidate seeking election in a municipal election may qualify for the office to be filled at the municipal election.



Section 11-46-3 - Primary elections by political parties and partisan elections abolished in municipalities having 300,000 inhabitants or less.

Primary elections of political parties are hereby abolished in cities and towns of this state which have a population of 300,000 inhabitants or less, according to the latest federal decennial census, and election of the members of the municipal governing body of said cities and towns shall be by and on a nonpartisan ballot in all elections held for the purpose of electing members of the governing body.



Section 11-46-4 - Identification of electors eligible to vote; municipality, county contracts; official poll list.

(a) The incorporated municipalities of this state are hereby authorized to enter into contracts with the counties of this state and their boards of registrars to conduct an identification program of electors eligible to vote in municipal elections. The said municipalities are authorized to expend public funds in payment of services rendered by such counties and boards of registrars in such identification program. Such contracts shall be authorized by appropriate resolution of the governing body of the municipality. It shall be the duty of the various boards of registrars to conduct an identification program of electors residing in the municipality and eligible to vote in municipal elections upon adoption of an appropriate resolution of the governing body of the municipality and upon approval of a contract between the municipality and the county and its board of registrars. The county and its board of registrars shall not unreasonably withhold approval of a contract with any municipality for such purposes nor shall such county or its board unreasonably delay acceptance of such contract; it being the intention of the legislature that the said county and its board shall cooperate fully with the municipalities which adopt the said appropriate resolution and attempt in good faith to contract with such municipality. Any such program contracted for shall be completed at least 180 days prior to any municipal election held within a municipality to elect officers of the municipality. It is the intention of the legislature that any such contracts, as herein authorized, be detailed and sufficiently complete so that any elector may look to it for all requirements of the program of identification. It is likewise the intention of the legislature that after the identification program is completed that the list of electors established may be used as the official poll list for the immediately ensuing municipal election held within a municipality to elect officers of the municipality and the mayor of the municipality is authorized to certify such poll list as the official poll list of the municipality.

(b) All moneys paid as consideration for such contracts shall be deposited in the general fund of the county.



Section 11-46-5 - Date of elections in certain municipalities.

The governing body of a municipality having a general municipal election or runoff election required by general or local act at a time different from the dates now or hereafter provided by Article 2, Chapter 46 of Title 11, may elect by ordinance to have the election at the same time required by Article 2 and the election made by ordinance shall not have the effect of changing the beginning of a term of office or the time for taking office.



Section 11-46-6 - Date of elections in certain Class 5 municipalities.

(a) The provisions of this section shall apply to all Class 5 cities, according to Section 11-40-12.

(b) Any Class 5 city may hold its city election on the second Tuesday in July, 1980, and the runoff election three weeks after said second Tuesday, with the city election every three years thereafter to be held at the same appointed time, upon adoption of a resolution to such effect by the city governing body.

(c) The provisions of this section are cumulative and shall not be construed to repeal or supersede any laws or parts of laws not directly inconsistent herewith.



Section 11-46-7 - Polling places for municipal elections in Class 1 municipalities.

(a) Notwithstanding any provision of law to the contrary, except for those citizens of Birmingham that reside in Shelby County and those citizens of Birmingham that vote in the general election outside the Birmingham city limits, the polling places for municipal elections in any Class 1 municipality shall be the same as the polling places for general elections.

(b) The polling places in which the Class 1 municipal election are held shall be in compliance with the requirements of the U.S. Department of Justice for compliance with the Americans with Disabilities Act, shall submit all required information to the U.S. Department of Justice for pre-clearance to hold the election in time to receive the appropriate approval and conduct the election at the time specified by law, and shall provide all notification to the voters of Birmingham regarding their assigned voting locations and any special procedures to be implemented to accommodate ballots for any city council district within the same polling place.



Section 11-46-8 - Election of mayor and members of city council in Class 1 municipalities.

(a) This section shall only apply in a Class 1 municipality.

(b) Commencing with the municipal election in 2011, the mayor shall be elected for a two-year term of office. Commencing with the municipal election in 2013, and thereafter, the mayor and the members of the city council shall be elected at the same election for a four-year term of office.



Section 11-46-9 - Election commission in Class 1 municipality.

In any Class 1 municipality, the mayor, the city attorney, and the president of the city council shall constitute an election commission for the city. Notwithstanding the foregoing, if either the mayor or the president of the council is a candidate for office, the mayor shall appoint a member of the city council who is not a candidate for office to serve on the election commission for the election in which the mayor or the president is a candidate. In the event that both the mayor and the president of the council are candidates for office at the same election, the mayor shall appoint two members of the council who are not candidates for office to serve on the election commission in place of the mayor and the president. If the mayor and all members of the council are candidates for office at the same election, the mayor shall designate a senior member of his or her staff and the council president shall designate a senior member of the council administrative staff to serve in place of the mayor and the president.

The election commission shall have charge of and hold all municipal elections, including bond elections, initiative, referendum, and recall elections. The election commission shall appoint all election managers, clerks, and returning officers, designate places for the holding of municipal elections, shall arrange and prepare the ballot, shall decide as to the validity of all petitions necessary or incidental to elections, make such laws and rules as may be necessary to prohibit illegal voting, shall canvass the vote and declare the results of elections, and shall be custodian of the ballots after election until the time of filing contest shall have passed, after which they shall destroy the ballots in accordance with state election law. It shall be the duty of the commission to give notice of elections as required by law and to do and perform all acts relating to municipal elections, which are now or which may hereafter be vested by law in the governing body of the city. Two members of the commission shall constitute a quorum and may exercise the powers and duties herein mentioned. The city clerk or secretary of the city commission shall act as secretary of the commission. The expenses of elections shall be paid out of the city treasury.






Article 2 - Elections in Certain Cities or Towns Having Mayor-Council Form of Government.

Section 11-46-20 - Cities and towns governed by article; costs of elections; standard of time applicable; effect of legal holidays or closing days.

(a) General and special elections in cities and towns of this state, in all municipalities except Class 1 municipalities and except cities and towns organized under a commission form of government, shall be held and conducted at the times and in the manner prescribed in this article, and the expenses and costs incident to the conduct of all such elections shall be paid out of the treasury of the city or town holding the election.

(b) Whenever in this article an hour of the day is prescribed for the doing of any act, the time used shall be that of the official time established by the law of the State of Alabama then in effect.

(c) Whenever the last day on which an act may be done pursuant to this article falls on a legal holiday, as defined in Section 1-3-8, or on a day on which the office in which the act must be done is authorized by law to be closed, such act may be done on the next succeeding secular or working day.



Section 11-46-21 - Time of elections; notice; assumption of duties by elected officers.

(a) The regular municipal elections in cities and towns shall be held on the fourth Tuesday in August 1984, and quadrennially thereafter, and, when necessary as provided in subsection (d) of Section 11-46-55, a second or runoff election shall be held on the sixth Tuesday next thereafter following the regular election.

(b) Special elections shall be held on the second or fourth Tuesday of any month when ordered by the municipal governing body; provided, that notice of such election shall be published in the manner prescribed in Section 11-46-22 on or before the corresponding Tuesday of the second month preceding the month in which the special election is to be held.

(c) Municipal officers elected at regular elections shall assume the duties of their respective offices on the first Monday in November following their election unless otherwise provided in this article and shall serve until their successors are elected and qualified.



Section 11-46-22 - Notice of elections.

(a) It shall be the duty of the mayor to give notice of all municipal elections by publishing notice thereof in a newspaper published in the city or town, and, if no newspaper is published in the city or town, then by posting notices thereof in three public places in the city or town. When the notice is of a regular election, the notice shall be published on the first Tuesday in July preceding the election or the first business day thereafter. When the notice is of a special election to be held on the second Tuesday in a month, the notice shall be published on or before the second Tuesday of the second month preceding the month in which the election will be held, except where otherwise provided by law. When the notice is of a special election to be held on the fourth Tuesday of a month, the notice shall be published on or before the fourth Tuesday of the second month preceding the month in which the election will be held, except where otherwise provided by law. Whenever and wherever two or more municipal offices of the same name (constituting a group) are to be filled at the regular election, prior to the first day of April preceding the election, the municipal governing body shall by ordinance designate each of the offices by number. When the offices have been designated by number, the notice of the election shall clearly indicate that the offices have been numbered and each candidate for the offices, in the announcement of his or her candidacy, shall designate the number of the office for which he or she is a candidate. Candidates may begin to qualify after the notice of election is given by the mayor.

(b) The notice of an election for municipal officers shall be substantially in the following form:

"Notice of Election of Municipal Officers

"Notice is hereby given that on (day of week), (date - month, day, and year) an election for the purpose of electing a mayor (or other chief executive) and the board of aldermen (town, city council, or other municipal governing body, or, if the positions on the governing board have been designated by number, the position numbers to be filled at the election) and the other officers as pursuant to duly enacted law or ordinance, or any or all of the officers, are to be elected at the election for the city (or town) of _____, Alabama, will be held, and that all registered and qualified electors of the state, who reside within the corporate limits of _____, Alabama, and have resided therein for 30 days or more immediately preceding the date of the election, and who are qualified to vote in the county precinct which embraces and covers that part of the corporate limits of the city (or town) in which the elector resides, will be authorized to participate in the election.

"The polls will be opened at (here list the places of voting which have been designated pursuant to Section 11-46-24). If necessary, a run-off election will be held on (day of the week), (date - month, day, year)."

Any qualified elector who will have resided within the municipality, or if the municipality is districted, within the district from which he or she seeks election, for a period of at least 90 days on election day may qualify to run for office by filing the appropriate forms and paying any appropriate fees, as otherwise provided by law.



Section 11-46-23 - Authority and procedure for adjustment of boundary lines of wards, division of wards into voting districts, etc.

The boundaries of wards within municipalities which have been divided into wards as now defined shall so remain until changed by ordinance. Hereafter the municipal governing body may, in its discretion, readjust the boundary lines of wards and may divide or consolidate any number of wards and resubdivide the same into voting districts; provided, that no such adjustment shall be made within three months of any election unless such adjustment is made during calendar year 1984 for the purpose of complying with the Voting Rights Act of 1965 as amended.

Whenever the municipal governing body readjusts any ward lines or divides a ward into voting districts, the ordinance whereby the ward is established or subdivided into voting districts shall describe the territory composing the ward, and when the ward has been subdivided, the territory composing each district therein, by metes and bounds, and the municipal clerk, within five days after adoption of the ordinance, shall file with the judge of probate of the county in which the municipality lies a certified copy of such ordinance, accompanied by a map or plat of the city or town showing the bounderies of all wards and voting districts in wards into which the municipality is then divided and shall also publish notice of all such changes or adjustments of boundaries of wards and voting districts within wards in a newspaper published in such city or town, or if there is no newspaper is published therein then by posting notice thereof at three public places in such city or town. This published notice need not be accompanied by a map or plat of the city or town.



Section 11-46-24 - Designating and equipping voting places; election officials; canvass returns.

(a) The municipal governing body may, when it orders an election, designate at least one place of voting in each ward and if the ward has been divided into voting districts then at least one place of voting in each district or the municipal governing body may establish and designate one central place (location) within the municipality as the place of voting for all wards. The number of voting boxes or voting machines as prescribed, shall be placed in a central place of voting for use by the electors.

The municipal governing body shall provide at least one machine or at least one box for the voters of each ward, provided that this requirement shall not apply to any municipality which uses electronic vote counters or tabulators or other devices that are regulated by the Alabama Electronic Voting Committee established in Chapter 24 of Title 17 that are capable of counting the ballots from all wards that vote at the central place of voting.

In each central place of voting where paper ballots are used the election officials shall consist of one returning officer, one chief inspector, who shall supervise the conduct of the other officials and the operation of the voting place, one inspector, and two clerks for each box. In the central place of voting where voting machines are used, the election officials shall consist of one chief inspector who shall supervise the conduct of the other officials and the operation of the voting place, one inspector, and one chief clerk and, for each voting machine to be used at the voting place there shall be appointed two assistant clerks. The election officials serving at voting places, shall be compensated for their services in the same manner and at the same rates provided by law for election officers pursuant to Section 11-46-27.

In wards or voting districts where paper ballots are used in which there are more than 300 legal voters, or where mechanical voting machines are used and there are more than 600 legal voters, or where electronic voting machines are used and there are more than 1,200 legal voters, the municipal governing body may divide alphabetically the list of qualified voters in the ward or voting district into groups and assign each qualified voter a designated voting place and a designated box or voting machine in the ward or voting district.

Nothing in this subsection shall be construed to require the municipal governing body to designate more than one voting place in a ward which has not been subdivided, nor more than one voting place in a voting district, nor to provide more than one ballot box for every 300 qualified electors when paper ballots are used, or more than one voting machine for every 600 qualified electors where mechanical voting machines are used, or more than one voting machine for every 1,200 qualified electors where electronic voting machines are used. The number of counters or tabulators required in elections where devices are used that are regulated by the Alabama Electronic Voting Committee established in Chapter 24 of Title 17 shall be governed by regulations established by the committee.

In any municipal run-off election involving 50 percent or fewer races than were on the ballot during the general election, a municipal governing body shall not be required to provide more than one ballot box for every 600 qualified electors when paper ballots are used, or more than one voting machine for every 1,200 qualified electors where mechanical voting machines are used, or more than one voting machine for every 2,400 qualified electors where electronic voting machines are used.

(b) Notwithstanding subsection (a) or another provision of this article, the governing body of a municipality may establish in a ward or in the municipality where voting machines are used a voting center, which term means a place in the ward or municipality which the governing body designates as a place where a voting machine or voting machines will be maintained or operated at elections.

The ordinance designating voting centers shall state the location of the voting center and, if the voting center shall be utilized in a ward, then the boundaries of the ward in which the electors shall reside to be entitled to vote at the voting center. The voting list furnished to the election officers serving at the voting center shall contain the names of all qualified electors of the ward or municipality on a single roll. If the roll contains more than 2,400 names, the list of qualified electors on the roll shall be divided into alphabetical sections of not more than 2,400 names per section.

No elector shall vote at a voting center other than the voting center of the ward of which he or she is a qualified elector, but an elector eligible to vote at a voting center may vote on a voting machine maintained at the voting center upon presentation of the identification card issued to him or her by an election officer serving at the voting center.

The municipal governing body shall determine the number of voting machines deemed necessary to serve adequately the voters at an election. There shall be maintained at each voting center at least one mechanical voting machine for each 600 qualified electors, or fraction thereof, or at least one electronic voting machine for each 1,200 qualified electors, or fraction thereof, residing in the ward served by the voting center. The number of counters or tabulators required in elections where devices are used that are regulated by the Alabama Electronic Voting Committee established in Chapter 24 of Title 17 shall be governed by regulations established by the committee.

If all ballots are the same in any municipal run-off election held at a voting center pursuant to this section, the municipal governing body shall not be required to provide more than one ballot box for every 600 qualified electors when paper ballots are used, or more than one voting machine for every 1,200 qualified electors where mechanical voting machines are used, or more than one voting machine for every 2,400 qualified electors where electronic voting machines are used.

For each voting center where only one voting machine is to be used, the election officials shall consist of an inspector, a chief clerk, and a first and second assistant clerk. For each voting center where more than one voting machine is to be used, there shall be appointed one chief inspector, who shall supervise the conduct of the other officials and the operation of the voting center, one inspector and one chief clerk and, for each voting machine to be used at the center, there shall be appointed two assistant clerks. For each voting center where four or more voting machines shall be used, there may be appointed two additional assistant clerks for each group of four voting machines or fraction thereof.

The municipal governing body shall, not less than 15 days before the holding of a municipal election, appoint from the qualified electors of the municipality or the ward officers to hold the election as provided in this article.

The officers shall perform all duties imposed on election officers by this article and in addition thereto the following duties: One of the election officers shall be assigned to each section of the voting list and the election officer shall issue to each elector at the time he or she checks the name off the list of qualified electors an identification card, which shall be presented to the assistant clerk in charge of the voting machine and surrendered to him or her when the voter enters the voting machine. The identification cards shall each have printed on them the words "voter identification card" and they shall contain a space in which shall be entered the signature of the election officer who delivered the card to the elector. The identification card shall bear neither a number nor the name of the voter. Identification cards shall be procured by the same officer who procures other election supplies and shall be paid for from the same funds that the cost of other election supplies are paid. The assistant clerk in charge of the voting machine shall require that each voter sign at the machine a poll list before he or she shall be allowed to enter the machine to vote. The poll list shall be signed or the name of the voter recorded pursuant to Section 17-7-15.

The returns of the canvass as required by law shall be filled out and verified and shall show the number of votes cast for each candidate, the number of votes cast for and against a proposition submitted, and shall be signed and certified by the chief inspector, if any, an inspector, or chief clerk, and not less than two assistant clerks.

Election officers serving at voting centers shall be compensated for their services in the same manner and at the same rates provided by law for election officers pursuant to Section 11-46-27.

It shall be the duty of all election officials to see that order is maintained in the polling place and the inspector shall see that the returns are filled out for each voting machine as required by law and delivered to the proper officials, that the records of the election relating to each machine are enclosed respectively in each machine, and that the list of qualified voters and other records relating to the election in general are enclosed in the appropriate voting machine.



Section 11-46-24.1 - Designation of voting places in Class 8 municipalities by combination of districts and wards.

Notwithstanding the provisions of subsection (a) of Section 11-46-24, the municipal governing body of a Class 8 municipality, for the purpose of designating voting places in a municipal election, may provide by ordinance for the combination of any district in a ward with any other district in the ward, and may provide for the combination of any ward with one or more wards. Voting places shall be designated by the municipal governing body when it orders an election in the same manner as provided in Chapter 46.



Section 11-46-25 - Ballots; statements of candidacy; withdrawal of candidacy.

(a) In all municipal elections on any subject which may be submitted by law to a vote of the people of the municipality and for any municipal officers, if paper ballots are used, the voting shall be by official ballot printed and distributed as provided in subsections (c) and (d), and no ballot shall be received or counted in any election unless it is provided as prescribed by law.

(b) There shall be but one form of ballot for all the candidates for municipal office and every ballot provided for use at any polling place in a municipal election shall contain the names of all candidates who have properly qualified and have not withdrawn, as provided in subsection (g), together with the title of the office for which they are candidates.

(c) All ballots shall be printed in black ink on clear book paper. At the bottom of each ballot and at a point an equal distance from the sides thereof there shall be printed a one-inch square in which the number of the ballot shall be placed by the inspector when the ballot is cast. The arrangement of the ballot shall in general conform substantially to the plan given in subsection (f).

(d) Ballots shall be fastened together in convenient numbers in books or blocks in such manner that each ballot may be detached and removed separately, and each ballot shall have attached to it a stub of sufficient size to enable one of the inspectors to write or stamp his or her name or initials thereon and so attached to the ballot that when the same is folded the stub can be detached therefrom without injury to the ballot or exposing the contents thereof.

(e) Absentee ballots shall be in the form prescribed for absentee ballots by Title 17.

(f) The ballot shall be arranged in substantially the following form:

(g) The mayor shall cause to be printed on the ballots the name of any qualified elector who, by 5:00 P.M. on the third Tuesday in July preceding the date set for the election, has filed a statement of candidacy, accompanied by an affidavit taken and certified by an officer authorized to take acknowledgments in this state that such person is duly qualified to hold the office for which the person desires to become a candidate. Such statement shall be substantially in the following form:

"State of Alabama, _____County. I, the undersigned, being first duly sworn, depose and say that I am a citizen of the city (or town) of _____, in said county, and reside at _____, in said city (or town); that I have been or will have been on the date of the municipal election a resident of said city (or town) for a period of not less than 90 days; that I desire to become a candidate for the office of _____ in said city (or town) for the term of _____ years at the election for such office to be held on the _____ day of _____ , 2__; that I am presently a qualified elector of the city (or town) of_____; and I hereby request that my name be printed upon the official ballot at said election.

(h) No names shall be printed upon the ballot as candidates for election except the names of such persons as become candidates in the manner prescribed in subsection (g) nor may any person be a candidate or be permitted to file a declaration for more than one place or position in a group of offices of the same name when such offices have been designated by number as authorized in Section 11-46-22.

(i) All statements of candidacy filed with the mayor within the time prescribed in subsection (g) shall be preserved for six months after the election for which such statements of candidacy were filed.

(j) Any candidate may withdraw as a candidate by giving written notice to the mayor, at any time, prior to the date of the election. If a candidate withdraws, as herein provided, the election officials shall, if paper ballots are used in the election, draw a line in ink through the name of such candidate; the election officials shall, if voting machines are used in the election, paste or otherwise secure a strip of white paper over the name of such candidate. If electronic voting tabulators are used in the election, the name of the candidate shall be removed from the ballot in accordance with the manufacturer's guidelines or instructions.

All written notices of withdrawal filed with the mayor shall be preserved for six months after the election.



Section 11-46-26 - Proceedings where only one candidate or nominee for office.

In the event only one person has filed a statement of candidacy for an office by 5:00 P.M. on the third Tuesday in July preceding the date set for an election of municipal officers pursuant to subsection (g) of Section 11-46-25, then such person shall for all purposes be deemed elected to such office, any provisions of this article to the contrary notwithstanding. The mayor or other chief executive officer shall not cause the name of such person or the office for which his candidacy was declared to be printed on the ballot, but he shall immediately file a written statement with the governing body of the municipality, attested by the clerk, certifying the fact that only one person filed a statement of candidacy for the office of _____ (naming the office) by 5:00 P.M. on the third Tuesday in July preceding the day of _____, 2__, the date set for an election of municipal officers in the City (Town) of _____, Alabama, and setting forth the name of such person. At its first regular meeting after receiving such statement the governing body of the municipality shall adopt a resolution declaring the person named in the statement duly elected to the office described in the statement and shall issue a certificate of election to such person. For the purpose of this article, each place on the council of a municipality organized under the mayor-council form of government shall be considered a separate office.



Section 11-46-27 - Appointment, compensation, etc., of election officers.

(a) The municipal governing body or a majority of them must, not less than 15 days before the holding of any municipal election, appoint from the qualified electors of the respective wards or voting districts officers to hold the election as follows: Where paper ballots are used, one returning officer for each ward and three inspectors and two clerks for each box at each voting place and, where voting machines are used, an inspector, a chief clerk, and a first and second assistant clerk for each voting machine; except that in the event voting centers or voting places are established, then the requirements of Section 11-46-24 shall control the number of election officials. In any Class 6, Class 7, or Class 8 municipality, election officials must reside within the municipality and may serve at any polling place within the municipality. An election official appointed to serve in a polling place other than where he or she would be required to vote based on residency, may vote by absentee ballot.

(b)(1) No officer or employee of the municipality shall be eligible to serve as an election official.

(2) No kindred of any candidate or his or her spouse to the second degree, according to the civil law, shall be eligible to serve as an election official.

(c) In every city having, according to the last or any subsequent federal decennial census, 10,000 or more inhabitants, the municipal governing body shall also appoint from the qualified electors of the city one inspector and at least three clerks, who shall meet on the day of the election at such place and hour as the municipal governing body may designate for the purpose of receiving, counting, and returning the absentee ballots cast at such election, and four days before the election the municipal governing body shall ascertain the number of absentee ballots which have been cast at the election and, if more than 600 absentee ballots have been cast, then such governing body shall appoint three more inspectors and two more clerks for each 600 absentee ballots or fraction thereof cast at such election.

(d) In every city or town having less than 10,000 inhabitants, according to the most recent federal decennial census, the municipal governing body may adopt an ordinance at least six months prior to the date of the election to provide that at the time other election officials are appointed, the governing body shall appoint additional election officials who shall meet on the day of the election at the place and hour as the municipal governing body may designate for the purpose of receiving, counting, and returning the absentee ballots cast at the election. The ordinance shall enumerate the election officials the governing body will appoint for this purpose, but the number shall not be less than three. This ordinance shall remain in effect until repealed by a subsequent ordinance adopted at least six months prior to an election. These absentee election officials shall be in addition to other election officials required by law and shall be appointed at the same time and in the same manner as are other election officials. When the election officials are appointed, one of them shall be designated by the municipal governing body as the inspector.

(e) In the event a person appointed as an election official is excused from serving or otherwise disqualifies himself or herself prior to election day, the vacancy created thereby shall be filled by the municipal governing body or a majority of them in the same manner that original appointments are made; provided, however, that if the vacancy is among the officers appointed to serve at a polling place where voting machines will be used, after the school of instruction for election officials has been held as prescribed in subsection (a) of Section 11-46-30, a person who has received a certificate from a previous school of instruction shall, if possible, be appointed to fill the vacancy.

(f) The mayor or other chief executive officer of the municipality shall publish a list of the election officers so appointed, either by posting a list thereof showing the voting places and the election officers appointed for each voting place at three public places in the city or town or by publishing a list in a newspaper published in the city or town at least 10 days prior to the election.

(g) The mayor or other chief executive officer of the municipality shall notify the inspectors, clerks, and returning officers of their appointment.

(h) The returning officers, the inspectors, and the clerks at polling places where voting is solely by paper ballots shall be entitled to such compensation as the municipal governing body establishes but which in no event shall be less than eight dollars ($8) per day, and each election officer at a polling place where elections are conducted in whole or in part by voting machines shall be entitled to such compensation as the municipal governing body establishes but which in no event shall be less than eight dollars ($8) per day. The compensation of the election officials shall be paid as preferred claims out of the general fund of the municipality holding the election on proper proof of service rendered.



Section 11-46-28 - Polling place hours; duties of election officers; challenger; deletion of absentee voter applicants from voter list; preservation of order.

(a) Every polling place shall open for voting at 7:00 A.M. and shall close at 7:00 P.M. and shall remain open for voting for not less than 12 consecutive hours. All polling places in areas operating on eastern time may open and close under this section pursuant to eastern time.

The election officers at voting places shall meet at the respective places of holding elections for which they have been appointed 30 minutes before the hour established by the municipal governing body to open the polls and shall at the designated hour open the several polling places as designated and keep them open without adjournment or recess until the hour established by the municipal governing body to close the polls and no longer.

(b) Any qualified elector entitled to vote at a polling place who has identified himself or herself with the election officials at the polling place by closing time shall be permitted to cast his or her ballot.

(c) Before entering upon their duties, the election officers must take an oath to perform their duties at the election according to law, and the oath may be administered either by any person authorized by law to administer oaths or by an election inspector.

(d) When paper ballots are used, the inspectors shall select one of their number, on opening the polls, to act as challenger, and the challenger shall ascertain if each person presenting himself or herself to vote is registered, the finding to be from an examination of the official list of the voters furnished by the mayor or other chief executive officer.

(e) Upon receipt of the list showing the names of every person whose name appears on the official list of qualified electors for that particular polling place who have applied for absentee ballots in the election, the election officials shall strike from the list of qualified electors kept at the polling place the name of every person who has applied for an absentee ballot, and no person who has applied for an absentee ballot shall vote again.

(f) Before the election officials commence receiving ballots, the election inspectors must cause it to be proclaimed aloud at the places of voting that the election is opened.

(g) After the polls have been opened, no adjournment or recess shall be taken until the certificate of the result of the election is signed.

(h) When voting machines are used, the election officials shall also comply with Section 11-46-47, and upon completing the duties thereby imposed shall formally declare the polls opened.

(i) The marshal, chief of police, or other chief law enforcement officer of the city or town shall preserve good order at all municipal elections held in the city or town, but not more than one officer shall at the same time be allowed to enter the polling place. Except as electors are admitted to vote and persons to assist them as provided in this article and except the above-mentioned law enforcement officers, the election officials, and the watchers, no person shall be permitted within 30 feet of the polling place.



Section 11-46-29 - Appointment of election officers upon failure of others to attend polls.

On the failure of any person who has been duly appointed an election officer to attend the polls at the hour prescribed for his attendance, such of the election officers appointed for that voting box or machine as are present may appoint such election officers as are needed to complete the number of election officials for the box or machine. All persons so appointed shall be qualified electors who are entitled to vote at that polling place.

Should all the appointed election officers fail to be present at a polling place by the hour prescribed on election day, then any three qualified electors who are entitled by law to vote at that polling place at the election then to be held may open the polls, act as three of the election officers for such box or machine and appoint such other officers as are required to fill the place of those absent; provided, that every person so appointed shall be a qualified elector entitled to vote at the polling place.



Section 11-46-30 - Schools for instruction of election officials in use of voting machines; qualifications and certification of election officials.

(a) When voting machines are to be used in any municipal election, the municipal governing body shall provide for holding a school or schools of instruction for those who will actually conduct the election. The municipal clerk shall notify those persons who have been appointed election officials of the time and place of the holding of such school of instruction and shall also publish notice thereof at least 48 hours before the same is to be held.

(b) No election official shall serve in any election district in which a voting machine is used, unless he has received such instruction, is fully qualified to perform the duties in connection with the machine and has received a certificate to that effect from the authorized instructor; provided, that this requirement shall not prevent the appointment of an uninstructed person as an election official to fill a vacancy among the election officials.



Section 11-46-31 - Exhibition of voting machines for voter instruction and information; diagrams furnished with voting machines.

During the 30 days next preceding an election at which voting machines will be used, the municipal governing body shall place on public exhibition in public places and at times as it may deem most suitable for the information and instruction of the voters one or more voting machines, containing the ballot labels and showing the offices and questions to be voted upon and, so far as practicable, the names and arrangements of the candidates for office. The machines will be under the charge and care of a person competent as custodian and instructor. No voting machine which is to be assigned for use in an election shall be used for public exhibition and instruction after having been prepared and sealed for the election. This requirement shall not apply in any municipality which will use a vote tabulator that requires voters to fill out a card or paper ballot that will be read by the tabulator. In these municipalities, the municipal governing body shall, at least 30 days prior to the municipal election, place a sample of the ballot or vote card that will be used in the election on public exhibition in public places and at the times it deems most suitable for the information and instruction of the voters.

Prior to any election the municipal governing body may cause copies of any diagram or diagrams required to be furnished with voting machines at polling places to be made, either in full size or reduced size, and to be posted, published, advertised, or distributed among the electors in a manner as they may deem desirable.



Section 11-46-32 - Election supplies.

(a) The mayor or other chief executive officer of the municipality shall at the expense of the municipality procure and superintend and insure the delivery to the election officers at each polling place within the corporate limits of the municipality of the necessary election supplies and shall also procure and deliver or cause to be delivered to the municipal clerk a sufficient number of the absentee ballots and the envelopes therefor prescribed by general laws and other supplies needed for the handling of absentee ballots in such election in the manner prescribed by general law. In the event the municipal clerk is a candidate in the election, he or she shall immediately upon receipt of the absentee ballots and other supplies deliver the same to the person appointed pursuant to Section 11-46-55 to act in his or her stead.

(b) When paper ballots are used, such supplies shall consist of: At least 100 ballots for each 50 registered electors at each voting place; the same number of black seals, two inches square, around the outer edge of which is a mucilaginous surface one-fourth inch wide, so designed that a seal may be placed securely over the square bearing the ballot number in such manner that it will make it impossible to read such number without removing the seal yet such seal may be removed without obliterating the number; ballot boxes; blank poll lists; three or more cards of instructions to voters for each ward or voting district, which shall be printed in large clear type and shall contain full instructions to electors as to what should be done, first, to obtain ballots for voting, second, to prepare the ballot for deposit in the ballot box, third, to obtain a new ballot in place of one accidentally spoiled and, fourth, to obtain a watcher for each candidate to be voted for; certificates of results; oaths; and any other stationery, blank forms, or supplies necessary in the conduct of the election.

(c) When voting machines are used, such supplies shall consist of: Ballot labels; diagrams; blanks for keeping a record of assisted voters; seals; blank forms for a statement of canvass of the votes cast on each machine, such forms to conform to the type of voting machine to be used and the designating number and letter if the construction of the machine is such as to require a designating number and letter of each candidate or proposition to be printed next to the candidate's name on the statement of canvass; and all other necessary election supplies for use on voting machines.



Section 11-46-33 - Duties of clerk as to voting machines.

(a) Whenever voting machines are to be used in any municipal election the municipal clerk shall:

(1) Cause the proper ballot labels to be placed on the voting machines;

(2) Cause the machines to be placed in proper working order for voting;

(3) Examine all voting machines in the presence of authorized watchers for any interested persons before they are sent out to the polling places;

(4) See that all the registering counters are set at zero;

(5) Lock, in the presence of authorized watchers, all voting machines so that the counting machinery cannot be operated; and

(6) Seal each one with a numbered seal, a list of which numbered seals and the number on the protective counters, together with the number of the voting place to which it was sent shall be kept as a permanent record in such clerk's office, open to any citizen.

(b) The inspection and sealing of voting machines shall begin not later than 9:00 A.M., of the Monday before any election at which such machines are to be used and shall continue until all machines are sealed. When all machines are locked and sealed, the key to each machine shall be placed in an envelope and sealed, the signature of the municipal clerk and the signature of two watchers of opposed interest, if such there shall be, shall be placed across the seal, and on the envelope shall be written the number then on the protective counter and the number on the seal of the voting machines. This envelope shall be delivered to the election inspector who will serve as an election officer at the polling place where such machine is used.

(c) It shall be the duty of the municipal clerk to see that a voting machine or machines, together with an instruction model for each machine showing a portion of the face of such machine in use at such election, is delivered to each and every polling place where machines are required by law to be used at least one hour before the time set for opening the polls in such ward. After the machine has been delivered, the clerk shall cause such machine to be set up in the proper manner and cause protection to be given so that such machine shall be free from molestation and injury. The protective curtains shall be examined to see that they properly conceal the actions of the voter while such voter is operating the machine. All poll lists and necessary supplies shall be delivered to the inspector at the same time the key or keys to the machine are delivered.

(d) Except as otherwise provided by law, the term voting machines, as used in this title, shall not include electronic vote counting systems as defined in Title 17.



Section 11-46-34 - Voting booths.

For all elections at which paper ballots will be used, the chief executive officer of the municipality at the expense of the municipality shall provide at each polling place in all municipalities having a population of over 3,000 inhabitants a room or covered enclosure and in such room or covered enclosure shall provide booths or compartments, one booth or compartment for each 100 or fraction thereof over 50 electors registered in the ward or wards in such municipality for that election, and shall furnish each booth or compartment with a shelf or table for the convenience of the electors in the preparation of their ballots. Each booth or compartment shall be so arranged that it will be impossible for one elector at a shelf or table in one compartment to see an elector at a shelf or table in another compartment in the act of marking his ballot. Each voting shelf or table shall be kept supplied with conveniences for marking the ballots. In voting places in municipalities having a population of 3,000 inhabitants or less no booths shall be required.



Section 11-46-35 - Watchers.

(a) Each candidate may name a watcher for every polling place. As used in this subsection, a polling place shall mean a location for ballot boxes or voting machines, regardless of the number thereof.

(b) The watcher, upon presentation of his or her appointment in writing and being sworn faithfully to observe the rule of law prescribed for the conduct of elections, shall be permitted to be present at the place where ballots are cast from the time the polls are opened until the ballots are counted and certificates of the result of the election are duly signed by the proper election officers. The function of the watcher is to observe activities at the polling place. The watcher may not disturb voters, attempt to influence voters, campaign, or display or wear any campaign material or buttons while inside any polling place.

(c) When paper ballots are used at the election, the watcher shall be permitted to see the ballots as they are called during the count.

(d) When voting machines are used, the watchers shall, upon presentation of their appointment in writing, be permitted to be present when the machines are being prepared and sealed for use at the election. On election morning the watcher may witness the breaking of the seal on the envelope containing the key or keys to the voting machines, and, when the machine has been unlocked and the counters exposed, he or she shall carefully examine each and every counter to see that it registers zero, and he or she shall also examine the ballots and satisfy himself or herself that they are in their proper places on the machine and that the machine is properly placed. The watcher must also sign a certificate setting out the above facts, as required by subsection (c) of Section 11-46-47. He or she may also be present and witness the opening of the machine after the polls have closed, the reading and tabulating of the result of the election as recorded on the voting machine and the resealing of the machine.



Section 11-46-36 - Preparation, certification, filing, and publication of lists of qualified regular voters.

(a) The mayor or other chief executive officer of the city or town shall cause to be made a list of the qualified voters who reside within the corporate limits of such city or town and who are registered to vote regular ballots, dividing the same into separate alphabetical lists of the qualified voters of each ward where such city or town has been divided into wards and all qualified voters thereof vote at one box or voting machine, or dividing such list into separate alphabetical lists of voters authorized to vote at each respective box or voting machine if the list of qualified voters has been divided alphabetically and each alphabetical group assigned a box or machine at which to vote. He or she shall have such lists compared with the official list of electors qualified to vote during the current year on file in the probate office of the county in which the municipality is situated and shall certify on each list prepared pursuant to this section that it is a correct list of the voters who are qualified to vote regular ballots in the municipality, ward, ballot box, or voting machine to which it appertains. He or she shall have full access to all registration lists of the county for this purpose. A copy of each list so prepared shall be filed with the municipal clerk, who shall file and retain each such list as a public record in his or her office, on or before the third Tuesday in July before a regular municipal election. The clerk shall prepare a copy of the list of qualified voters authorized to vote at each of the respective polling places in the municipality, and, prior to the opening of the polls on election day, he or she shall furnish to the inspectors, or one of them, of each ballot box or voting machine at each polling place a copy of the list of qualified voters authorized to vote at the box or voting machine for which he or she was appointed an inspector. The clerk shall also publish the list of qualified voters authorized to vote at the ensuing election at least five days prior to the election by posting copies thereof in at least three public places in the municipality.

(b) Following each election, the municipal clerk shall make a copy of that portion of the poll list to be made a public record and shall maintain the original in his or her office. The clerk shall redact any information required to be redacted pursuant to Section 17-4-33 from the copy to be made a public record. This subsection shall not affect poll lists used at local precincts.



Section 11-46-37 - Preparation, etc., of lists of qualified voters upon disqualification of mayor, etc.

In the event the mayor or other chief executive officer of any city or town is a candidate in any municipal election held under the provisions of this article, he shall be disqualified to perform the duties set forth in Section 11-46-36, and said duties shall be performed by a disinterested person appointed by the board of aldermen or other governing body of the city or town.



Section 11-46-38 - Electors to vote in wards or precincts of residence, etc.; qualifications for voting.

(a) At all municipal elections the elector must vote only in the ward or precinct of his or her residence where he or she is registered to vote and at the box or voting machine to which he or she has been assigned.

(b) No person may vote at any election unless he or she is a registered and qualified elector of the State of Alabama, who has resided in the county 30 days and in the ward 30 days prior to the election and who has registered not less than 10 days prior to the date of the election at which he or she offers to vote; provided, however, that any elector who, within 30 days next preceding the date of the election at which he or she offers to vote, has removed from one ward to another ward in the same city or town shall have the right to vote in the ward from which he or she has removed, if he or she would have been entitled to vote in the ward but for such removal. If any elector attempts to vote in any ward other than that of his or her residence, except as hereinabove authorized, his or her vote must be rejected.



Section 11-46-39 - Oath and identification of voters challenged; voting procedure where paper ballots used.

(a) Where paper ballots are used, the inspector, upon the elector's entering the polling place, shall examine the list of qualified electors furnished by the clerk pursuant to subsection (a) of Section 11-46-36, and, if it appears from this examination that the person is a qualified elector of the state authorized to vote at that box, the inspector shall then give the person one ballot on the stub of which the inspector shall write or shall have already written his or her name or initials. If the person's name does not appear on the list of qualified voters for that ward or box, the person may not vote except by provisional ballot.

(b) In cities of more than 3,000 inhabitants, each elector on receiving a ballot shall forthwith and without leaving the polling place retire alone to one of the booths or compartments provided for that purpose and there prepare the ballot in the manner provided in this article. In all other cities or towns the elector may prepare the ballot at any point within the polling place.

(c) Any elector who shall by accident or mistake spoil a ballot so that the elector cannot conveniently or safely vote the same may return it to the inspectors and receive another in lieu thereof which must be voted or returned by such elector.

(d) After preparing the ballot the elector shall fold the same so as to conceal the face thereof and show the stub thereto attached with the name or initial of the inspector and hand it to the receiving inspector, who must receive the folded ballot and call the name of the elector audibly and distinctly.

(e) One of the clerks shall immediately enter on one of the lists headed names of voters and called poll lists the name of such elector opposite the number indicating the order in which electors vote, the first elector voting being numbered one, the second two, and so on to the last elector voting, and at the same time the other clerk shall see that the elector whose name was called shall immediately sign his or her own name on another poll list on a line bearing the same number appearing opposite such elector's name on the above-mentioned poll list, unless such elector because of physical handicap or illiteracy is unable to write his or her own name on such list. If the voter is physically handicapped, an election official shall write the name of such voter on the list together with the cause of assistance and shall sign his or her own name on the poll list on the same line with the voter's name. If the voter is unable to sign his or her name because of illiteracy, the name shall be written for the voter and the voter shall, in the presence of one of the election officials, make his or her mark upon the poll list. The election official witnessing the act shall record his or her name as witness on the same line with the name of the voter.

(f) The receiving inspector shall then write the number of the ballot in the square provided therefor and forthwith, in the presence of the voter, shall place one of the black seals furnished along with the other election supplies over the square in such manner as to make it impossible to see the number placed therein without removing the seal, yet so that the seal may be removed without obliterating the number placed in the square. After numbering the ballot the inspector shall detach the stub and pass the ballot to each of the other inspectors, and it must then, without being opened or examined, be deposited in the proper ballot box.



Section 11-46-40 - Assistance of disabled electors generally.

When paper ballots are used, any elector applying to vote who shall state under oath to any of the inspectors (which oath may be administered by any one of the inspectors) that by reason of his inability to write the English language, or by reason of blindness or the loss of the use of his hand or hands he is unable to prepare his ballot may have the assistance of any person he may select. In such case, said elector must remain within the polling place, and the inspector shall send for the person selected. If the person first selected cannot be found, then such elector may select another person to assist him. The person so selected shall render said elector all such assistance in the preparation of his ballot as he may require so that the ballot may be voted for the candidate of his choice in the manner provided in this article. In cities of more than 3,000 inhabitants, the elector and the person selected to assist him shall retire to a booth or compartment and there prepare the elector's ballot. In all other cities and towns they shall be permitted to prepare it at any point in the polling place.



Section 11-46-41 - Forms of oaths to be taken by and for challenged voters; penalty for false oath; refusal to take oath.

Repealed by Acts 2006-281, p. 496, §2, effective January 1, 2007.



Section 11-46-42 - Number of electors allowed in polling place; time limit, etc., for occupation of booth.

Where paper ballots are used, no more than 10 electors shall be allowed in the polling place at the same time.

In all elections for which voting booths or compartments have been provided, if all such booths or compartments are occupied and other electors are waiting to vote, no elector shall occupy a booth or compartment for a longer time than five minutes. No elector shall be allowed to occupy a booth or compartment already occupied by another nor to speak or converse with anyone except as provided in this article while in the polling place. After having voted or declined or failed to vote within five minutes, the elector shall immediately withdraw from the polling place and go beyond the prohibited distance and shall not enter the polling place again.



Section 11-46-43 - Right of secret ballot; write-in voting prohibited.

(a) Every voter in a municipal election shall have the right to vote a secret ballot which shall be kept secret and inviolate.

(b) Electors shall not be entitled to vote for any person whose name does not appear on the ballot, and no elector shall write in the name of any person on the ballot.



Section 11-46-44 - Votes not to be counted until polls closed; disposition of poll lists and affidavits; counting of ballots.

(a) No votes shall be counted until the polls are closed.

(b) Immediately after the polls are closed at elections where paper ballots are used, the poll list signed by the voters and the poll list made by one of the clerks shall be sealed in separate envelopes and labelled before the inspectors begin to count the votes.

(c) As soon as this is done, the ballots cast shall be counted in the following manner: The returning officer or one of the inspectors must take the ballots one by one from the box in which they were deposited, at the same time reading aloud the name of each person receiving a vote and the office for which the person received the vote, and they must separately keep a calculation of the number of votes each person receives and for what office the person receives them. If the elector has marked more than there are persons to be elected to an office or if for any reason it is impossible to determine the elector's choice for any office to be filled, the ballot shall not be counted for that office, but this shall not vitiate the ballot so far as properly marked nor shall any ballot be rejected for any technical error which does not make it impossible to determine the elector's choice.



Section 11-46-45 - Preparation of statements of vote; certification, sealing, and delivery of statements and poll lists; packaging of ballots; sealing and delivery of ballot boxes.

(a) At elections where paper ballots are used, as soon as the ballots are all counted, the inspectors must ascertain the number of votes received for each person and for what office and must make a statement of same in writing. Each of the inspectors must sign this statement and must also certify in writing on the sealed envelope containing the poll list signed by the electors that such poll list is the poll list of the election in the ward or voting place at which they were inspectors, the day and year on which such election was held and for what offices. The statement of the vote and the poll list thus certified, together with a list of the registered electors qualified to vote at such voting place at such election on such day, must be sealed up in an envelope furnished along with the other election supplies and addressed to the municipal governing body. Each of the inspectors shall write his or her name across every fold at which the envelope when fastened could be opened, and such envelope shall be delivered immediately to the returning officer of the ward, who shall deliver it to the municipal clerk along with the ballot box within the time prescribed in subsection (c).

(b) As soon as the ballots contained in a ballot box have been counted and the statement of the vote prepared as directed in subsection (a), the inspectors shall roll up the ballots so counted, seal the bundle thereof, and label the same as to show for what officer or officers the ballots contained therein were received. The rejected ballots, if any, shall also be rolled up, the package thereof labelled as rejected ballots and sealed up as the other parcel of ballots. These sealed packages, together with the sealed poll list made by one of the clerks, shall be returned by the inspectors to the ballot box from which the ballots were taken and the ballot box shall be securely sealed and labelled so as to show the nature of its contents. The inspectors shall also attach to the outside of the box a slip of paper or other device showing the total votes received by each candidate voted for in such election.

(c) The envelope containing the statement of the votes prepared pursuant to subsection (a) and the sealed ballot box shall be delivered to the returning officer of the ward who shall immediately and in any event not later than 11:00 A.M. of the next day after the polls have closed deliver them to the municipal clerk, who shall thereupon give such returning officer a receipt stating therein the condition of the box when received.



Section 11-46-46 - Delivery of returns, etc.; retention and destruction of ballot boxes; opening of ballot boxes.

(a) At the time appointed by the municipal governing body to canvass the returns of the election the municipal clerk shall deliver to the governing body the envelopes addressed to the governing body, which were delivered to him or her by the returning officers of the several wards in the city or town immediately after the votes had been counted and the returns thereof prepared.

(b) The clerk shall securely keep the ballot boxes until it is known that there will be no contest, but in any event not less than six months, and, if in that time no contest has been properly instituted, the clerk shall then destroy the contents of the boxes without examining the same.

(c) No ballot box shall be opened except in one of the following events:

(1) In the event of a contest, where the opening of a box has been ordered by the court hearing the contest, in which event the ballot box shall be opened by or under the supervision of the judge ordering the opening of a box and in the manner prescribed by him or her.

(2) For the purpose of canvassing the returns and obtaining the result of the election in a particular ward or voting district from the contents of the box when the box has been returned, but no certificate of the result of the election has been separately delivered to the municipal governing body by the election inspectors. If a box is opened for this latter purpose the certificate of result contained therein, if any, and if no certificate of result is enclosed, then any other of the contents of the box, so far as necessary, may be used to determine the result of the election, after which the papers shall be returned into the box and the box shall be resealed in the presence of the municipal governing body, and the box shall then be retained without again opening it for the time prescribed in subsection (b).

(3) For the purpose of conducting a recount of the ballots as otherwise allowed by law.



Section 11-46-47 - Delivery, examination, and identification of keys to voting machines; examination of counters, ballots, etc.; certification as to keys, counters, and ballots; opening of machines and polls.

(a) Whenever voting machines are used for municipal elections, the key or keys to the voting machine or machines, still in the envelopes in which they were placed when the machines were sealed for this election pursuant to subsection (b) of Section 11-46-33 and with the seals thereof unbroken and all other necessary election supplies shall be delivered to the inspector of each poll at least 30 minutes before the time for opening the polls. The inspector shall compare the number appearing on the envelope containing the key or keys with the number shown in the protective counter, and, if these numbers are not identical, he shall not break the seal on the envelope containing the keys, and he shall immediately so notify the municipal clerk or his representative, who shall immediately deliver the correct key or keys or another properly sealed machine. If the numbers on the envelope and the respective numbers on the seal and on the protective counter are found to be the same, the inspectors shall open the door concealing the counters.

(b) Before the polls are declared open the election officials and each authorized watcher or any interested person shall carefully examine each and every counter and see that it registers zero and shall examine the ballots and satisfy themselves that the ballots are in their proper place on the machine. The election officials shall post the sample ballots and the model for the guidance of voters at conspicuous points about the polling place. All persons authorized to be in the polling place shall satisfy themselves that the voting machine is properly placed and that the face of the machine is turned so that the election officials and the public may obtain a clear and unobstructed view of the same at all times except when the curtain on the machine is closed for the casting of the ballot.

(c) The election officials and at least two watchers of opposing interests (if any there shall be) shall then sign a certificate setting out that the keys were delivered intact, that the numbers on the protective counter and seal correspond with that on the envelope, that all the counters were set at zero and that the ballot labels were in their proper places. If any counter, however, does not register zero, the inspector shall summon the custodian of the machine, who shall set the counter back to zero.

(d) The machine shall then be opened for voting and the polls formally declared open.



Section 11-46-48 - Provision of election materials and supplies; preparation of lighting facilities; posting and placement of diagrams and models.

The municipal clerk shall furnish and deliver with each voting machine: Lighting facilities which shall give sufficient light to enable voters while in the voting machine booth to read the ballot labels and suitable for the use of election officers in examining the counters; a model and two diagrams or sample ballots of suitable size, representing such part of the face of such voting machine as will be in use in the election, and accompanied by directions for voting on the machine; a seal or seals for sealing the machine after the polls are closed; an envelope for the return of the keys, if the construction of the voting machine shall permit their separate return; and such other election materials and supplies as may be necessary.

The lighting facilities above mentioned shall be prepared and in good order for use before the opening of the polls. The diagrams shall be posted prominently outside the voting booth for the instruction of electors. The model shall be placed in the polling place and at or outside the guard rail or barrier.



Section 11-46-49 - Election officers for voting machines; duties.

(a) At all elections where voting machines are used, there shall be the following election officers for each voting machine: An inspector, a chief clerk, and a first and a second assistant clerk; except, in the event voting centers are established, then the requirements of Section 11-46-24 shall control the number of election officials.

(b) The inspector shall be in general charge of the poll, shall see that the counter compartments of the machine are never unlocked or opened so that the counters are exposed during voting, shall see that the other election officers perform the duties imposed on them by this section, shall keep a record of all voters at such machine who received assistance pursuant to subsection (a) of Section 11-46-51, and all other records required by this article, and immediately after the polls have closed and the statement of the returns has been made, shall deliver such statement and the key or keys to the machine to the municipal clerk. He shall also act as challenger.

(c) The chief clerk shall examine the list of qualified electors and check off the names of voters which appear thereon as they vote.

(d) The first assistant clerk shall attend the poll list and see that each voter signs his name thereon in the order in which he votes.

(e) The second assistant clerk shall attend the voting machine at all times and see that it is not tampered with. He shall also inspect the ballot labels at frequent intervals to see that none have been tampered with and that the machine has not been injured.



Section 11-46-50 - Identification of voters where voting machines used; voting procedure; assistance of voters; provisional ballot.

(a) The election officials, where voting machines are used, shall ascertain whether each applicant to vote is entitled to vote, and each applicant found to be entitled to vote shall be permitted to vote in the manner provided in this article. Each applicant to vote shall identify himself or herself to the chief clerk, who shall examine the list of qualified electors furnished by the municipal clerk and, if such voter's name appears on such list, the chief clerk shall mark the applicant's name off the list. The applicant, unless unable to write his or her own name because of physical handicap or illiteracy, shall then sign his or her name on the poll list on the line numbered to indicate the order in which the voters cast their ballots, and the clerk shall record the voter's name on a second poll list on the line numbered to indicate the order in which the voter cast his or her ballot. Thereafter, the voter shall be admitted within the voting machine booth and permitted to vote.

(b) If the applicant is unable to sign his or her name because of physical disability or illiteracy, his or her name shall be written for him or her in the manner prescribed in subsection (e) of Section 11-46-39 for the writing of names of voters on the poll list at polls where paper ballots are used.

(c) If the applicant's name is not on the list of qualified voters, the applicant shall not be allowed to vote except by provisional ballot.



Section 11-46-51 - Instruction of voters in use of machines; oath, etc., of disabled voters; assistance of voters.

(a) The election officers shall, with the aid of the diagrams authorized by this article and the mechanically operated model, instruct each voter before he enters the voting machine booth regarding the operation of the machine and shall give the voter opportunity personally to operate the model. No voter shall be permitted to receive any assistance in voting at any election, unless he shall first state in writing upon printed forms supplied for that purpose and under oath or affirmation, which shall be administered to him by the inspector, that he is blind or that he cannot read the names on the voting machines or that, by reason of physical disability, he is unable to see the machine or prepare it for voting or to enter the voting machine booth without assistance. The voter shall state the specific physical disability which requires him to receive assistance. Thereupon the voter may request assistance of two inspectors of his choice or some other person of his own choice and he shall be assisted by the two election officials of his choice or by such other person who shall aid him in voting, and the inspector shall forthwith enter in writing on the record of assisted voters the voter's name, the fact that the voter cannot read the names on the voting machine, if that shall be the reason for requiring assistance and, otherwise, the specific physical disability which requires him to receive assistance and the name of the election officials or such other person furnishing the assistance. Further, should an illiterate voter desire the assistance of a federal observer in casting his ballot, the election officials shall permit such federal observer to assist such illiterate voter in casting his ballot.

If any voter, after entering the voting machine booth and before the closing of such booth shall ask for further instruction concerning the manner of voting, he may choose an election officer or other person of his choice who shall give him such instructions, but no official or other person giving a voter such instructions shall in any manner request, suggest, or seek to persuade or induce any such voter to vote any particular ticket, or for any particular candidate or for or against any particular question. After giving such instructions and before the elector closes the booth or votes, the election officer or other person shall retire, and the voter shall forthwith vote.

(b) It shall be unlawful for any official to assist a voter who has not made the oath required in subsection (a) of this section, or for an official or any other person to do anything to enable himself to see how any voter votes other than in the course of assisting a voter as provided in subsection (a) of this section.



Section 11-46-52 - Closing of polls; locking of machines; announcement of results; statements of canvass; proclamation; disposition of voting materials.

(a) When the time arrives for closing the polls, all qualified voters who are then waiting within the voting room to vote shall be permitted by the election officers to do so. As soon as the last voter has voted and the poll closed, the election officials shall immediately lock the machines against voting.

(b) The election officials shall then sign a certificate stating that the machine was locked and sealed, giving the exact time. Such certificate shall also state the number of voters shown on the public counters, which shall be the total number of votes cast on such machine in that ward, the number on the seal, and the number registered on the protective counter.

(c) The election officials shall then open the counting compartment in the presence of the watchers and of at least one representative of any newspaper or press association which cares to be represented, giving full view of all the counter numbers. The inspector shall, under the scrutiny of the watchers, in the order of the officers as their titles are arranged on the machines, read and announce in distinct tones the designating number and letter on each counter for each candidate's name, if the construction of the voting machine is such as to require a designating number and letter, and the result as shown by the counter numbers. He or she shall in the same manner announce the result on each constitutional amendment, bond proposition, or any other question voted on.

(d) The vote as registered shall be entered on the statements of canvass in ink by the clerks, such entries to be made in the same order on the space which has the same designating number and letter if the construction of the voting machine is such as to require a designating number and letter, after which the figures shall again be verified by being called off in the same manner from the counters of the machines. The returns of the canvass as required by law shall then be filled out, verified and shall show the number of votes cast for each candidate, the number of votes cast for and against any proposition submitted, and shall be signed by the election officials. The counter compartments of the voting machine shall remain open throughout the time of the making of all statements and certificates and the official returns and until such have been fully verified, and during such time the watchers of any candidate or any representative of any newspaper shall be admitted.

(e) The proclamation of the result of the votes cast shall be deliberately announced in a distinct voice by the inspector who shall read the name of each candidate with the designating number and letter, if the construction of the voting machine is such as to require a designating number and letter, his or her counter and the vote registered on such counter and also the vote cast for and against each proposition submitted. During such proclamation, ample opportunity shall be given to any person lawfully entitled to be in the polling place to compare the results announced with the counter dials of the machine and any necessary corrections shall then and there be made, after which the doors of the voting machine shall be locked and sealed with the seal provided, so sealing the operating lever or electrical control, if an electrically operated machine, that the voting and counting mechanism will be prevented from operation.

(f) The record of assisted voters, the oaths of assisted voters, the poll list and a copy of the list of qualified electors shall be placed in the voting machine, if the machine is so constructed that this may be done, and if these items cannot be placed in the machine, then they shall be sealed in an envelope or package, across the seal of which each election official shall sign his or her own name, and this envelope or package shall be delivered to the municipal clerk and retained by him or her unopened for the time prescribed by subsection (b) of Section 11-46-53 for the retention of records of elections. The inspectors shall deliver to the municipal clerk the keys of the machine, enclosed in a sealed envelope, across the seal of which shall be written his or her own name, together with that of the other election officials, and on this envelope shall be recorded the date of the election, the number of the voting district, the number of the seal with which the machine was sealed, the number of the public counter, and the number on the protective counter.



Section 11-46-53 - Voting machines to remain locked during period for filing of contests; when seals of machines may be broken; disposition of records taken from machines.

(a) The voting machines shall remain locked against voting for the time provided by law for the filing of contests and then shall have the seal broken only on the order of the municipal governing body and if, in the opinion of such body, the contest has developed or is likely to develop, and shall remain locked until such times as ordered by the court hearing the contest or until a final determination thereof; provided, that on the order of any court of competent jurisdiction or on the order of the municipal governing body, the seal may be broken for the purpose of proper investigation. When such investigation is completed, the machine shall again be sealed and across the envelope containing the keys shall be written the signature of the person or persons having broken same; provided further, that in the event another election is held during the time for which the machines are required by this subsection to be locked and the machines are needed at such election, the municipal governing body shall be authorized to break the seal and make a record of the numbers on all counters on each machine and to remove all of the election records from the machine.

(b) The municipal governing body shall securely seal all records taken from a machine in an envelope or package and on the outside thereof label the package in such manner as to indicate plainly the machine from which they were removed and the month, day, and the year, of the election of which they are records. Each member of the municipal governing body present when the machines were opened shall certify to the accuracy of the records of the numbers on the counters and shall sign the envelope or package across the seal. This certificate and all other records removed from the voting machines shall be delivered to the municipal clerk and preserved by him for the same length of time prescribed in subsection (b) of Section 11-46-46 for the retention of paper ballots and then destroyed in the same manner that paper ballots are destroyed.



Section 11-46-54 - Designation, etc., of custodians of voting machines and keys; transportation, storage, and protection of machines.

(a) The governing body of any municipality procuring voting machines shall designate a person or persons who shall have the custody of the voting machines and the keys therefor when the machines are not in use at an election and shall provide for his compensation and for the safe storage and care of the machines and keys.

(b) All voting machines, when not in use, shall be properly boxed or covered and stored in a suitable place or places by said custodian. The same authority that caused the delivery of the voting machines shall be charged with transporting such machines back to the custodian and shall furnish all necessary protection to see that such machines are not molested nor injured from the time such machines leave the place where they are regularly stored until they are turned over to the custody of the officials of a voting district and from the time that custody ceases on the part of the voting district officials and the machines are returned to the place of regular storage.



Section 11-46-55 - Canvassing of returns and certificate of election; determination of majority; runoff elections.

(a) Commencing at 12:00 noon on the first Tuesday next after the election, the municipal governing body shall proceed to open the envelopes addressed to the governing body which have been delivered by the several returning officers to the municipal clerk, canvass the returns, and ascertain and determine the number of votes received by each candidate and for and against each proposition submitted at the election. If it appears that any candidate or any proposition in the election has received a majority of the votes cast for that office or on that question, the municipal governing body shall declare the candidate elected to the office or the question carried, and a certificate of election shall be given to the persons by the municipal governing body or a majority of them, which shall entitle the persons so certified to the possession of their respective offices immediately upon the expiration of the terms of their predecessors as provided by law. If the certification results of provisional ballots cast at the election have been received from the board of registrars prior to the first Tuesday next after the election, or if no provisional votes were cast in the election, the municipal governing body, at any special or regular meeting, may canvas the results before the first Tuesday next after the election.

(b) If a single office is to be filled at the election and there is more than one candidate therefor, then the majority of the votes cast for the office in the election shall be ascertained by dividing the total votes cast for all candidates for the office by two, and any number of votes in excess of one half of the total votes cast for all candidates for the office shall be a majority within the meaning of subsection (a).

(c) If two or more offices constituting a group are to be filled and there are more candidates for election than there are offices, then the majority of the votes cast for the office in the election shall be ascertained by dividing the total vote cast for all candidates for the offices by the number of positions to be filled and then dividing the result by two. Any number of votes in excess of the number ascertained by the last division shall be the majority prescribed in subsection (a) as necessary for election. If in ascertaining the result in this way it appears that more candidates have obtained this majority than there are positions to be filled, then those having the highest vote, if beyond the majority just defined, shall be declared elected to fill such positions.

(d) If no candidate receives a majority of all the votes cast in such election for any one office or offices for the election to which there were more than two candidates, then the municipal governing body shall order a second or runoff election to be held on the sixth Tuesday next thereafter following the regular election, at which election the two candidates having received the most and the second most votes, respectively, shall be candidates, and the person receiving the highest number of votes for that office in the runoff election shall be declared elected. If only two candidates are standing for election for any one office or offices and neither candidate receives a majority, then the municipal governing body shall order a second or runoff election to be held on the sixth Tuesday next thereafter following the regular election, at which election the two candidates shall be candidates, and the person receiving the highest number of votes for that office in the runoff election shall be declared elected. In the event one of the candidates for a particular office in the runoff election withdraws, then there need not be a second election to fill the office nor shall the name of either the party so withdrawing or the remaining candidate be printed on the ballot of any second election held under this article. This second election shall be held by the same election officers who held the first election and at the same places the first election was held. If there should be a tie vote cast at any runoff election, then in that event the tie shall be decided by the municipal governing body no later than 12:00 noon on the first Tuesday following the second or runoff election. A vote for a particular candidate by a majority of those members eligible to vote of the governing body shall be necessary to decide the election in his or her favor. If the municipal governing body fails to break the tie, the elected candidate shall be decided by lot by the judge of probate of the county no later than 5:00 P.M. on the first Tuesday following the second or runoff election in the presence of the candidates and other electors who choose to be present. No probate judge who openly participated in the promotion of candidates in the election which resulted in a tie shall decide the outcome of the election and shall be disqualified to do so. The presiding circuit court judge in the county in which the election was held shall replace the disqualified probate judge and shall conduct the duties required herein. The municipal clerk shall file a copy of each certificate of election in the office of the judge of probate of the county in which the city or town is situated, and the judge shall file the certificate in the same manner that he or she files the declaration of the result of elections to county offices.



Section 11-46-55.1

(a) Any person with standing to contest a municipal election may petition the canvassing authority for a recount of any or all precinct returns. The time period for requesting a recount ends 48 hours after the official canvass of returns by the municipal governing body. The petitioner must be prepared to pay the cost of the recount and must be required to give security to cover these costs in an amount as determined by the municipal governing body based upon an estimate of actual costs. The recount must be conducted under the supervision of a trained and certified poll official. Representatives of opposing interests shall be given at least 24 hours' notice and shall be invited to participate in the recount.

(b) The recount shall be conducted as simply as the type of equipment and local conditions permit provided that the following minimum safeguards shall be observed:

(1) The box or envelope holding the ballots shall be delivered unopened to the inspector in charge of the recount.

(2) A representative of the municipality shall be present during the recount.

(3) Where ballots are counted by hand, representatives of opposing interests have the right to participate in the hand count, and any unresolved disputes over the interpretation of the voter's intent may be appealed to the municipal governing body.

(c) When the recount has been completed, the ballots shall be returned to their container along with a copy of the recount results. The ballot container shall be sealed and signed by the inspector conducting the recount and by the representative of the authority having custody of the ballots.

(d) If the recount produces a change in precinct totals of sufficient magnitude to alter the result of the election, the outcome shall constitute grounds for an election contest as now prescribed by law. If the recount of the resulting contest alters the result of the election, the cost of the recount shall be borne by the municipality.



Section 11-46-56 - Absentee ballots - Eligibility.

Any qualified elector of a city or town shall be entitled to cast an absentee ballot under and pursuant to the election laws of the State of Alabama in any municipal election.



Section 11-46-57 - Absentee ballots - Casting and handling of ballots; duties and compensation of clerks, etc., generally; applicability of other laws.

The provisions of Chapter 11 of Title 17 shall be applicable to the casting and handling of absentee ballots in municipal elections, and any amendments, extensions, or deletions from this chapter in the future shall likewise be applicable to municipal elections.

The town clerk, city clerk, or other officer performing the duties of the clerk, as the case may be, shall have and perform the duties required by Chapter 11 of Title 17. For performing these duties, the municipal governing body may compensate the clerk, or other officer performing the duties of the clerk, in whatever manner and amount it deems appropriate.

All other laws of this state regulating and providing for voting of an absentee ballot shall apply to elections held under this article.



Section 11-46-58 - Absentee ballots - Marking, posting, etc., of lists of applicants.

The town clerk, city clerk, or other officer performing the duties of the clerk, as the case may be, in municipal elections held under the provisions of this article, shall comply with the provisions of Chapter 11 of Title 17 with respect to marking, enrolling, posting, and delivering of lists showing the names and addresses of applicants for an absentee ballot.



Section 11-46-59 - Offenses of mayor and other executive officers.

(a) Any mayor or other chief executive officer of a municipality who willfully fails to give notice of any municipal election as required in this article shall be guilty of a misdemeanor and, on conviction thereof, shall be fined not more than $500.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.

(b) Any mayor or other chief executive officer of a municipality who knowingly puts on the list of qualified electors for a municipal election the name of any person who is not registered, as shown by the records in the probate office of the county in which such municipality lies, shall be guilty of a misdemeanor and, on conviction, must be fined not less than $100.00.

(c) Any mayor or other chief executive officer of a municipality or other officer on whom the duty of the mayor may have temporarily devolved who willfully and knowingly neglects, fails or refuses to perform any of the duties prescribed in this article shall be guilty of a misdemeanor and, on conviction, shall be fined not less than $100.00, unless otherwise provided in this article.



Section 11-46-60 - Offenses of clerks.

(a) Any municipal clerk who sends any ballots to or makes any suggestions in reference to furnishing ballots for absent voters, except upon the application or request of the absent voter himself, shall be guilty of a misdemeanor and, on conviction, shall be fined not more than $500.00, and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.

(b) Any municipal clerk who fails to properly preserve the certificate of results of an election and deliver it to the municipal governing body at the time appointed for canvassing the returns of the election as required by subsection (a) of Section 11-46-46, shall be guilty of a felony and, on conviction, shall be punished by imprisonment in the penitentiary for not less than one nor more than five years.



Section 11-46-61 - Offenses of election officers generally.

(a) Any election officer appointed as such by a municipal governing body who shall fail to attend a municipal election without a lawful excuse shall, on conviction, be fined not more than $100.00.

(b) Any election officer who drinks any intoxicating liquors while any election is being held shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $50.00.

(c) Any election officer who, without lawful excuse, neglects, fails, or refuses to perform any official duty prescribed by this article shall be guilty of a misdemeanor, unless otherwise provided, and, on conviction, shall be fined not less than $50.00.

(d) Any election officer who discloses how any elector voted shall be guilty of a misdemeanor and, on conviction, shall be fined not less than $100.00 nor more than $500.00, and may also be sentenced to hard labor for the county for not more than six months.

(e) If any election officer willfully neglects to perform any duty imposed on him by this article or is guilty of any corrupt conduct in the execution of the same, and no other punishment is provided for such neglect or conduct, he must, on conviction, be fined not less than $100.00 nor more than $1,000.00; provided, that no person shall be deemed an officer within the meaning of this subsection, until he first shall have taken an oath well and truly to discharge the duties of such office to the best of his ability or until he shall have performed some of the duties of such office. The failure or refusal of any person to accept office or his failure or refusal to discharge and perform the duties of such office at any time after his appointment thereto and prior to his taking the oath of such office and before he shall have discharged and performed any of the duties thereof shall not in either event be deemed a violation of this subsection.

(f) Any election officer or any other person who makes a copy of the poll list, or any memoranda therefrom, or list of the persons voting or the number of their ballots or discloses the number of such voter's ballot shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $200.00.



Section 11-46-62 - Offenses of inspectors.

(a) Any inspector of an election who shall, without challenging him, permit any person to vote in a municipal election knowing that he is not a qualified elector shall be fined not less than $100.00.

(b) Any inspector of an election who shall willfully exclude any vote duly tendered and unchallenged in a municipal election, knowing that the person offering the same is lawfully entitled to vote at such election, or who shall willfully receive a vote from any person who has been duly challenged in relation to his right to vote at such election, without exacting from such person such oath or other proof of qualification as is required by law shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $100.00 and may also be sentenced to hard labor for the county for not more than six months.

(c) Any inspector of a municipal election who willfully fails or refuses to advise any elector entitled thereto that he is entitled to an assistant or who refuses to let such elector select an assistant, as required by law, must, on conviction, be fined not less than $100.00 nor more than $500.00.

(d) Any inspector of a municipal election who does or performs any of the following acts shall be guilty of a felony and, upon conviction, shall be imprisoned in the penitentiary for not less than one nor more than five years:

(1) Willfully deceives any elector in preparing his ballot;

(2) Alters or changes the ballot of a voter or substitutes a ballot for the one offered by any voter; or

(3) Makes a false copy of the certificate of the results of an election.



Section 11-46-63 - Failure of returning officer to deliver statement of votes and poll list.

Any returning officer of the ward who fails to deliver the statement of votes and poll list of a municipal election to the municipal clerk within the time required by law must, on conviction, be fined not less than $100.00 nor more than $500.00 and must also be imprisoned in the county jail for not more than six months.



Section 11-46-64 - Deception of disabled voters by marker, etc.

Any marker or helper or assistant authorized to aid a disabled voter at a municipal election who willfully deceives any elector in preparing his ballot must, on conviction, be imprisoned in the penitentiary for not less than one nor more than five years.



Section 11-46-65 - Drinking of intoxicating liquors by watcher.

Any duly appointed watcher at a municipal election who drinks any intoxicating liquors while the election is being held shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $50.00.



Section 11-46-67 - Offenses of electors.

(a) Any elector who takes or removes or attempts to take or remove any ballot from the polling place at a municipal election before the close of the polls or who remains longer than the time allowed by law in the booth or compartment after being notified his or her time has expired must, on conviction, be fined not less than ten dollars ($10) nor more than one hundred dollars ($100).

(b) Any person who willfully makes to the inspectors of a municipal election a false declaration asserting an inability to prepare his or her ballot without assistance must, on conviction, be fined not less than fifty dollars ($50) nor more than five hundred dollars ($500).

(c) Any qualified elector at any municipal election who takes or receives any money or other valuable thing upon the condition that the same shall be paid at any future time in exchange for the vote of such elector for any particular candidate or the promise to vote for any particular candidate shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than fifty dollars ($50) nor more than five hundred dollars ($500). No witnesses shall be prosecuted for any offense under this subsection as to which the witness testifies before the grand jury.

(d) Any person who falsely impersonates another and thereby or otherwise fraudulently casts a vote in a municipal election or, having voted at such election votes a second time, whether in the same ward or another, shall, on conviction, be punished by hard labor for the county for not more than 12 months or by a fine of not less than five hundred dollars ($500) nor more than two thousand dollars ($2,000) or by both fine and sentence to hard labor.

(e) Any absentee voter who shall willfully make or subscribe to an oath falsely in order to qualify to vote at a municipal election shall, on conviction, be punished by hard labor for the county for not more than 12 months or by a fine of not less than five hundred dollars ($500) nor more than two thousand dollars ($2,000) or by both fine and sentence to hard labor.

(f) Any person voting at any municipal election who has not registered and taken and subscribed to the registration oath must, on conviction, be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) and may also be imprisoned in the county jail or sentenced to hard labor for the county for not less than one nor more than six months.



Section 11-46-68 - Miscellaneous offenses.

(a) Any person who shall willfully fail or refuse to perform or discharge any duty relating to absent voters required of him by this article shall be guilty of a misdemeanor and, on conviction, shall be fined not more than $100.00.

(b) Any person found drunk or intoxicated at or about any polling place during any municipal election day is guilty of a misdemeanor and, upon conviction, shall be fined not more than $500.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.

(c) Any person who, at a municipal election, interferes with any elector when inside the polling place or when marking the ballot, or unduly influences or attempts to unduly influence any elector in the preparation of his ballot must, on conviction, be fined not less than $10.00 nor more than $100.00.

(d) Any person who, during or before a municipal election, willfully removes, tears down, destroys, or defaces any booth or compartment or any convenience provided for the purpose of enabling electors to prepare their ballots or any card printed for the instruction of electors must, on conviction, be fined not less than $10.00 nor more than $500.00.

(e) Any person who buys or offers to buy any vote of any qualified elector at any municipal election by the payment of money or the promise to pay the same at any future time or by the gift of intoxicating liquors or other valuable thing shall be guilty of a misdemeanor and, on conviction thereof, shall be fined not less than $50.00 nor more than $100.00.

(f) Any person who by bribery or offering to bribe or by any other corrupt means attempts to influence any elector in giving his vote in a municipal election or to deter him from giving the same or to disturb or to hinder him in the full exercise of the right of suffrage at any municipal election must, on conviction, be fined not less than $50.00 nor more than $500.00.

(g) Any person who, by the offer of money or the gift of money or by the gift of intoxicating liquor or other valuable thing to any qualified elector at any municipal election or by the loan of money to such elector with the intent that the same shall not be repaid, attempts to influence the vote of such elector at such election, shall be guilty of a misdemeanor and, on conviction, shall be fined not less than $50.00 nor more than $500.00.

(h) Any person who discloses how any elector voted at a municipal election shall be guilty of a misdemeanor and, on conviction, shall be fined not less than $100.00 nor more than $500.00 and may also be sentenced to hard labor for the county for not more than six months.

(i) Any person who fraudulently alters or changes the vote of any elector, by which such elector is prevented from voting in a municipal election as he intended, must, on conviction, be fined not less than $100.00 nor more than $1,000.00 and may also be imprisoned in the county jail for not less than 30 days nor more than six months.

(j) Any person who compares the number on the ballot in a municipal election with the poll list shall be guilty of a misdemeanor and, on conviction, shall be fined not less than $100.00; provided, that this subsection shall not apply on the trial of any contested elections.

(k) Any person who makes a copy of the poll list, or any memoranda therefrom, or list of the persons voting at any municipal election or the number of their ballots or discloses the number of a voter's ballot shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $200.00.

(l) Any person who, on a municipal election day, disturbs or prevents or attempts to prevent any elector from freely casting his ballot must, on conviction, be fined not less than $500.00 nor more than $1,000.00 and may also be sentenced to hard labor for the county or imprisoned in the county jail for not less than six months nor more than one year.

(m) Any person who forges or falsely writes the name or initials of any inspector of a municipal election on any ballot shall, on conviction, be punished by hard labor for the county for not more than 12 months or by a fine of not less than $500.00 nor more than $2,000.00 or by both fine and sentence to hard labor.



Section 11-46-69 - Contest of elections - Grounds; commencement of action.

(a) The election of any person declared elected to any office of a city or town may be contested by any person who was at the time of the election a qualified elector of such city or town for any of the following causes:

(1) Misconduct, fraud, or corruption on the part of any election official, any marker, the municipal governing body, or any other person;

(2) The person whose election to office is contested was not eligible thereto at the time of such election;

(3) Illegal votes;

(4) The rejection of legal votes; or

(5) Offers to bribe, bribery, intimidation, or other misconduct calculated to prevent a fair, free, and full exercise of the elective franchise.

(b) Any contest of such an election must be commenced within five days after the result of the election is declared. Such contest shall be instituted in the manner prescribed by Section 17-15-29 and, except as otherwise provided in this article, all proceedings relative to contests of elections to municipal offices shall be governed by the provisions of Articles 2 and 3, Chapter 15, Title 17 of this Code, insofar as they are applicable.



Section 11-46-70 - Contest of elections - Trial; entry of judgment.

If, on the trial of the contest of any municipal election, it shall appear that any person other than the one whose election is contested, received or would have received, had the ballots intended for him and illegally rejected been received, the requisite number of votes for election, judgment must be entered declaring such person duly elected, and such judgment shall have the force and effect of investing the person thereby declared elected with full right and title to have and to hold the office to which he is declared elected.

If it appears that no person has or would have had, if the ballots intended for him and illegally rejected had been received, the requisite number of votes for election, judgment must be entered declaring this fact, and such fact must be certified to the municipal governing body and the vacancy in the office, election to which had been contested, shall be filled in the manner prescribed by law for filling the vacancy in such office.

If the person whose election is contested is found to be ineligible to the office, judgment must be entered declaring the election void, and the fact must be certified to the municipal governing body. The vacancy in such office shall be filled in the manner prescribed by law.

If the party whose election is contested is found to have been duly and legally elected, judgment must be entered declaring him entitled to have and to hold the office to which he was so elected.



Section 11-46-71 - Annulment of elections.

No misconduct, fraud, or corruption on the part of the election officers, the marker, the municipal governing body, or any other person, nor any offers to bribe, bribery, intimidation, or other misconduct which prevented a fair, free, and full exercise of the elective franchise can annul or set aside any municipal election unless the person declared elected and whose election is contested shall be shown not to have received the requisite number of legal votes for election to the office for which he was a candidate thereby, nor must any election contested under the provisions of this article be annulled or set aside because of illegal votes given to the person whose election is contested unless it appears that the number of illegal votes given to such person, if taken from him, would reduce the number of votes given to him below the requisite number of votes for election. No election shall be annulled or set aside because of the rejection of legal votes unless it appears that such legal votes, if given to the person intended, would increase the number of his legal votes to or above the requisite number of votes for election.



Section 11-46-72 - Procedure where election not held on day appointed.

If any municipal election provided for in this article should not take place on the day appointed, the municipal corporation shall not for that cause be dissolved, but the incumbent officers shall remain in office until their successors shall be elected and qualified. The municipal governing body shall fix some day, as early as convenient, on which day said election shall be held, and the election shall be conducted in all respects as a regular election, and the persons so elected shall hold office until the next general election and until their successors are elected and qualified.



Section 11-46-73 - Provisions of article as to offenses cumulative.

It is specifically declared that the designation in this article of certain acts and omissions relative to municipal elections as offenses shall not be exclusive and that any act or omission relative to a municipal election which is by law designated as an offense but which is not mentioned in this article shall continue to be an offense punishable in the manner prescribed by law.



Section 11-46-74 - Use of election dates established by classification act or local act.

Any municipality whose election dates have been established by classification act, local act, or general act of local application may continue to use said election dates unless a majority of the members of the governing body vote to use the election dates established in this article or Section 11-43-2.






Article 3 - Elections in Certain Cities or Towns Having Commission Form of Government.

Section 11-46-90 - Applicability of article; costs of elections.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-91 - Standard of time applicable; effect of legal holidays or closing days; municipal governing body defined.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-92 - Time of holding regular, special, or runoff elections; assumption of duties by officers elected; service until successors are elected and qualified.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-93 - Notice of elections.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-94 - Authority and procedure for adjustment of boundary lines of wards; division of wards into voting districts, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-95 - Designation of voting places generally; voting centers; officials and equipment; voting procedures.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-96 - Ballots; statements of candidacy; withdrawal of candidacy.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-97 - Proceedings where only one candidate for office.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-98 - Appointment, compensation, etc., of election officers.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-99 - Hours during which polls open; attendance at and opening of polls by election officers; oath of officers; selection and duties of challengers; deletion of voters by absentee ballot from lists of qualified electors; preservation of order.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-100 - Appointment of election officers upon failure of others to attend polls.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-101 - Schools for instruction of election officials in use of voting machines; qualifications and certification of election officials.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-102 - Public exhibition of voting machines for instruction and information of voters; posting, etc., of diagrams furnished with voting machines.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-103 - Election supplies.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-104 - Duties of clerk as to voting machines.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-105 - Voting booths.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-106 - Watchers.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-107 - Preparation, certification, filing, and publication of lists of qualified regular voters.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-108 - Preparation, etc., of lists of qualified voters upon disqualification of mayor, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-109 - Electors to vote in ward or precinct of residence, etc.; qualifications for voting; challenges of voters generally.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-110 - Oath and identification of voters challenged generally; voting procedure where paper ballots used generally.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-111 - Assistance of disabled electors generally.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-112 - Forms of oaths to be taken by and for challenged voters; penalty for false oath; refusal to take oath.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-113 - Number of electors allowed in polling place; time limit, etc., for occupation of booth.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-114 - Right of secret ballot; write-in voting prohibited.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-115 - Votes not to be counted until polls closed; disposition of poll lists and affidavits; counting of ballots.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-116 - Preparation of statements of vote; certification, sealing, and delivery of statements and poll lists; packaging of ballots; sealing and delivery of ballot boxes.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-117 - Delivery of returns, etc., to governing body; retention and destruction of ballot boxes generally; when ballot boxes may be opened.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-118 - Delivery, examination, and identification of keys to voting machines; examination of ballots, counters, etc.; certification as to keys, counters, and ballots; opening of machines and polls.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-119 - Provision of election materials and supplies; preparation of lighting facilities; posting and placement of diagrams and models.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-120 - Election officers for voting machines; duties.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-121 - Identification of voters where voting machines used; voting procedure generally; assistance of voters generally; challenges to voters.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-122 - Instruction of voters in use of machines; oath, etc., of disabled voters; assistance of voters.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-123 - Closing of polls; locking of machines; announcement of results; statements of canvass; proclamation; disposition of voting materials.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-124 - Voting machines to remain locked during period for filing of contests; when seals of machines may be broken; disposition of records taken from machines.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-125 - Designation, etc., of custodians of voting machines and keys; transportation, storage, and protection of machines.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-126 - Canvassing of returns, declaration of election result, and issuance of certificate of election by board of commissioners; runoff elections.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-127 - Absentee ballots - Eligibility.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-128 - Absentee ballots - Casting and handling of ballots generally; duties of registers, clerks, etc., generally; applicability of other laws relating to absentee voting.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-129 - Absentee ballots - Marking, posting, etc., of lists of applicants for absentee ballots.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-130 - Offenses of mayors and other executive officers.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-131 - Offenses of clerks.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-132 - Offenses of election officers generally.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-133 - Offenses of inspectors.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-134 - Failure of returning officer to deliver statement of votes and poll list.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-135 - Deception of disabled voter by marker, etc.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-136 - Drinking of intoxicating liquors by watcher.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-138 - Offenses of electors.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-139 - Miscellaneous offenses.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-140 - Contest of elections - Grounds; commencement of action.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-141 - Contest of elections - Trial; entry of judgment.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-142 - Annulment of elections.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-143 - Procedure where election not held on day appointed.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-144 - Provisions of article as to offenses cumulative.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.



Section 11-46-145 - Use of election dates established by classification act or local act.

Repealed by Act 2016-295, §1(a), effective May 10, 2016.









Chapter 47 - POWERS, DUTIES AND LIABILITIES GENERALLY.

Article 1 - General Provisions.

Section 11-47-1 - Borrowing of money authorized - Twelve-month renewable loans.

Cities and towns shall have the right to borrow money for any purpose or purposes not in excess of any limitation imposed by the Constitution and, in case of loans for temporary use, the same may be evidenced either by negotiable notes or by nonnegotiable warrants or certificates of indebtedness which shall not bear exceeding the legal rate of interest, and no obligation of the municipality for money borrowed shall be issued unless signed by the mayor and attested by the clerk, with the seal of the municipality impressed thereon, and a record kept thereof. Any such note, warrant, or certificate of indebtedness shall be payable not later than 12 months after the date of its issuance but may be renewed from time to time until the indebtedness evidenced thereby shall have been paid.

License taxes, ad valorem taxes, rents or revenues from water or any other taxes or revenues due or to become due to a city or town within 12 months from the date of such note, warrant, or certificate of indebtedness may be pledged to secure the payment of any such note, warrant, or certificate of indebtedness.



Section 11-47-2 - Borrowing of money authorized - Thirty-year loans.

Any incorporated city or town in this state may borrow money for temporary or any other lawful purpose or use to the extent of its constitutional debt limit and pay all costs, fees, and commissions agreed upon in connection with any such loans, and the governing body thereof may, without an election, issue evidences of indebtedness in the form of interest-bearing warrants, notes, or bills payable, maturing at such times as such governing body may determine, not exceeding 30 years from the date of issue, and any such city or town may as security for any such evidences of indebtedness and, as a part of the contract whereunder any money is borrowed, pledge to the payment thereof so much as may be necessary therefor of any tax or license or revenues that such city or town may then be authorized to pledge to the payment of bonded or other indebtedness.



Section 11-47-3 - Contracts and indebtedness for municipal buildings and public utility systems; consolidation of systems; ancillary service contracts.

(a) The governing body of any city or town may contract for the construction, reconstruction, extension, or repair of any municipal building, plant, waterworks system, or electric light and power plant or system or may on credit employ labor and purchase on credit all materials and supplies needed in such construction, reconstruction, extension, or repair and may, without an election, issue evidences of indebtedness in the forms and of the maturities described in Section 11-47-2 to the extent of any indebtedness incurred in such contract or purchase or construction, reconstruction or extension and may secure such evidences of indebtedness by mortgage or deed of trust (in such form and with such provisions as such governing body may determine) on such municipal building, plant, waterworks system, or electric light and power plant or system.

(b) The governing body may consolidate or combine their waterworks systems or plants with their lighting or power plants and systems and use any part of the one system or plant for the operation of the other plant or system, and may use the net proceeds, receipts and revenues from the lighting or power plant for the payment or security of any debt incurred in the construction, maintenance, extension, or operation of the waterworks system.

(c) The governing body may enter into agreements with companies duly registered as service contract providers under Chapter 32 of Title 8 to make available ancillary service contracts to residential utility customers of the city or town's utilities system, including residential water, sewer, gas, and electric utility services customers, with the endorsement of the city or town if deemed appropriate, and the governing body may apply any fees it receives pursuant to the agreements to its general revenue fund. No city or town shall require utility customers to purchase an ancillary service contract.



Section 11-47-4 - Authority for issuance of bonds after reorganization.

Bonds authorized to be issued by cities and towns of the state by act of the legislature before the adoption of the constitution or by laws adopted since the adoption of said constitution may be issued by such municipality, the same after becoming reorganized under the applicable provisions of this title as before.



Section 11-47-5 - Execution of contracts.

Contracts entered into by a municipality shall be in writing, signed and executed in the name of the city or town by the officers authorized to make the same and by the party contracting. In cases not otherwise directed by law or ordinance, such contracts shall be entered into and executed by the mayor in the name of the city or town and all obligations for the payment of money by the municipality, except for bonds and interest coupons, shall be attested by the clerk. This section shall not be construed to cover purchases for the ordinary needs of the municipality.



Section 11-47-6 - Contracts to be awarded to lowest responsible bidder.

(a) The award of each contract for which bids have been submitted to a municipality shall be made to the lowest responsible bidder who may comply with such reasonable regulations as may be prescribed before the bids are called for.

(b) Any person who violates any of the provisions of this section shall be guilty of a misdemeanor and, on conviction thereof, shall be fined not less than $50.00 nor more than $1,000.00 and may also be sentenced to hard labor for the county for not more than six months.



Section 11-47-7 - Erection, maintenance, etc., of jails, morgues, hospitals, etc.

All cities and towns of this state shall have the power to establish, erect, maintain, and regulate jails, morgues, houses of refuge, stationhouses and prisons, public baths and bathhouses, and to own, establish, maintain, and regulate public hospitals, and to purchase and provide for any and all things which may be deemed advisable or necessary thereto and to receive donations and bequests of property or money in trust or otherwise for the exercise of all such powers, rights, and duties incident to the same.



Section 11-47-7.1 - Additional court costs and fees on certain municipal cases; disposition of funds.

(a) In addition to any court costs and fees now or hereafter authorized, any municipal governing body, by majority vote of the municipal governing body, may individually or jointly with one or more municipalities in the county levy and assess additional court costs and fees up to an amount not to exceed the court costs and fees in the district court of the county for a similar case on each case hereafter filed in any municipal court of the municipality or municipalities. The cost or fee shall not be waived by any court unless all other costs, fees, assessments, fines, or charges associated with the case are waived. The costs and fees when collected by the clerks or other collection officers of the courts, shall be paid into a special municipal fund designated as the corrections fund. The affected governing body shall allocate the funds exclusively for the purchase of land for, and the construction, equipment, operation, and maintenance of, the municipal jail or jails, other correctional facilities, if any, any juvenile detention center, or any court complex.

(b) The municipal governing body may appropriate other funds, space, and property sufficient to maintain and equip any municipal jail or court complex. The municipal governing body may also receive gifts, grants, and property for the use of the jail or court complex and may contract for services related to the construction, equipment, and maintenance of the jail or court complex.

(c) The municipal governing body or municipal governing bodies may provide for the implementation of this section with another governmental entity by entering into a contract pursuant to a resolution or ordinance for the construction and operation of joint municipal correctional facilities or a court complex and may adopt joint rules and regulations applicable to the jurisdiction of each entity relative to the correctional or court facilities.



Section 11-47-8 - Removal of prisoners from municipal jail to another jail.

If the jail of any municipality is destroyed or becomes overcrowded, insufficient or unsafe or any epidemic dangerous to life is prevalent in the vicinity, or there be danger of rescue or lawless violence to any prisoner, any circuit judge of the county, on application of the mayor or governing body of such municipality and proof of the fact, may direct the removal of any prisoner or prisoners, either before or after conviction, to the nearest sufficient jail in any other municipality or county, and it is the duty of such judge in such case to make an endorsement on the order or process of commitment stating the reason why such removal is ordered and to date and sign such endorsement.

The maintenance and cost of removal of said prisoners shall be borne by the municipality requesting said removal.



Section 11-47-9 - Advertisement of municipalities - Authorized.

All municipalities in the State of Alabama shall be and are hereby authorized and empowered to enter into contracts or agreements with any persons, firms, or corporations for the advertisement of such municipality or any function or undertaking of such municipality both within and without the limits of such municipality through the use of any recognized medium of advertising.



Section 11-47-10 - Advertisement of municipalities - Costs.

The reasonable cost of or charge for such advertising shall be a legal charge against any available funds of the municipality engaged in such advertising.



Section 11-47-11 - Appropriations, etc., for promotion, etc., of municipal resources and for promotion of industry, etc., within municipality, etc.

In addition to all other powers which may be conferred on it by law, every incorporated city or town shall have the power to set aside, appropriate and use municipal funds or revenues for the purpose of developing, advertising and promoting the agricultural, mineral, timber, water, labor and all other resources of every kind within its police jurisdiction, and for the purpose of locating and promoting agricultural, industrial and manufacturing plants, factories and other industries within the municipality or elsewhere inside the county not more than 15 miles from the boundaries of the municipality.



Section 11-47-12 - Provision of building for storage of gunpowder, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 11-47-13 - Purchase of school property and erection of school buildings; levy of tax therefor.

All municipal corporations may purchase school property or purchase lots and erect school buildings thereon for the use and benefit of the citizens of their respective towns or cities. For said purpose the town council or board of aldermen may levy a tax not exceeding one-fourth of one percent; provided, that the city or town tax shall not exceed the constitutional limitation. The town council or board of aldermen may purchase school property, from time to time, for the maintenance and improvement of such school property and the maintenance of public schools therein within the limits prescribed in this section. Any purchase of school property under the power granted in this section shall only be made by the majority vote of the town council or board of aldermen of such city or town and approved by the mayor.



Section 11-47-14 - Provision of wharves and landings and improvement of waterfronts generally.

All municipal corporations which may have heretofore regularly issued bonds as provided by law for all or any of the purposes of constructing a wharf or wharves and a landing or landings and purchasing such real estate as may be necessary for such wharf or wharves and landing or landings and the equipping and furnishing of the same and improving of the waterfront for such municipalities may expend the proceeds of the sale of such bonds for all or any of the purposes of constructing a wharf or wharves and a landing or landings and acquiring such real estate as may be necessary for such wharf or wharves, landing or landings, either by purchase or condemnation proceedings in the manner provided by Title 18 of this Code, and of equipping and furnishing the same and improving the waterfront for such municipality, within its limits and outside its limits within five miles of the corporate limits of such municipality as such limits are now or may hereafter be established, and for the purpose of securing the complete use and enjoyment of all of said improvements for such municipality whether located within or without its limits.



Section 11-47-14.1 - Construction of port facilities by Class 1 municipalities; bonds and other contributions.

(a) Legislative findings. The Legislature of Alabama finds that the Tombigbee Waterway will soon be completed, and the transportation opportunities afforded thereby must be fully utilized if Alabama is to benefit from economic growth and job development potential afforded by this project, and that local governments need broader authorization to participate in the development of river port facilities necessary to accomplish this purpose.

(b) Municipalities authorized to construct port facilities; limitations thereon. The council or other governing body of any Class 1 municipality may alter and change the channel of any watercourse within 25 miles of such municipality and may construct and maintain wharves and construct buildings and other improvements on and near wharves and wharf sites, within such municipality or within 25 miles of the limits thereof, and may collect wharfage dues and other charges thereon and rentals with respect thereto. Said council or other governing body may lease to others all or any part of wharves or sites for wharves constructed, maintained, or owned by such municipality and any buildings and other improvements so constructed on or near any wharf or wharf site for public or private use for a period or periods not exceeding 40 years from the completion of such construction or for a period or periods not exceeding 40 years from the delivery of the lease if such construction shall have been completed before the date of delivery of the lease, and may authorize the lessees in such leases and their sublessees to construct or maintain buildings, and other improvements upon the properties so leased and collect wharfage dues thereon and to sublet all or any part of said wharves, buildings and other improvements.

(c) When authorization required by other municipalities and county governing body. No municipality shall construct or develop any facilities under the provisions of this section within the police jurisdiction of another municipality or in any unincorporated area of any county without obtaining consent from such municipality and such county evidenced by a resolution adopted by the governing body thereof approving the site of such development or construction.

(d) Bond authorized. To finance such construction and development, any such municipality may issue its general obligation bonds, or may authorize an industrial development board created and operating under the provisions of Sections 11-54-80 through 11-54-101, to issue bonds secured by rentals and other income to be produced therefrom to finance such improvements.

(e) Municipal and county contributions. Any municipality or county governing body may contribute public funds to any project undertaken under this section, and any municipality authorized to act under this section may contract with any county governing body and/or one or more other municipalities to jointly construct and operate facilities authorized under subsection (a) hereof.



Section 11-47-15 - Alteration of channel of watercourse; construction, maintenance, leasing, etc., of wharves and buildings, etc., on and near wharves and wharf sites.

The council or other governing body of any town or city may alter and change the channel of any watercourse in the police jurisdiction of the city or town and may construct and maintain wharves and construct buildings and other improvements on and near wharves and wharf sites and may collect wharfage dues and other charges thereon and rentals with respect thereto. Said council or other governing body may lease to others all or any part of wharves or sites for wharves constructed, maintained, or owned by such town or city and any buildings and other improvements so constructed on or near any wharf or wharf site for public or private use for a period or periods not exceeding 40 years from the completion of such construction or for a period or periods not exceeding 40 years from the delivery of the lease if such construction shall have been completed before the date of delivery of the lease, and may authorize the lessees in such leases and their sublessees to construct or maintain buildings and other improvements upon the properties so leased and collect wharfage due thereon and to sublet all or any part of said wharves, buildings and other improvements.



Section 11-47-16 - Establishment, acquisition, administration, etc., of public cultural facilities.

Each county, city, and town in this state shall have power to establish, operate, maintain, or contract with others to operate and maintain public cultural facilities consisting of museums, art galleries, art centers, music halls, and related facilities, and, if necessary, to acquire sites for, construct, or otherwise acquire such facilities, all to the end of making cultural facilities available to the public, whether separately or grouped two or more in the same building. Whenever any such facilities shall have been so established they may be administered by and through such instrumentality or instrumentalities as may be designated for that purpose by the governing body of such county, city, or town.



Section 11-47-17 - Provision of public scales, inspection of weights and measures, etc.

The council or other governing body of any town or city may provide public scales and an inspection of weights and measures and may provide punishment for persons, firms and corporations using fraudulent weights and measures.



Section 11-47-18 - Provision for lighting, sprinkling, and cleaning of streets.

The council or other governing body of any town or city may provide for lighting, sprinkling, and cleaning the streets by contract or otherwise.



Section 11-47-19 - Establishment, etc., of public grounds, parks, etc., and provision of music and other exhibitions.

The council or other governing body of any town or city may establish, lay out and improve public grounds, parks, and boulevards and regulate the same and may provide music and other exhibitions for the amusement of the inhabitants.



Section 11-47-20 - Disposition of unneeded real estate - Generally.

The governing body of any city or town in this state may, by ordinance to be entered on its minutes, direct the disposal of any real property not needed for public or municipal purposes and direct the mayor to make title thereto, and a conveyance made by the mayor in accordance with such ordinance invests the grantee with the title of the municipality.



Section 11-47-21 - Disposition of unneeded real estate - Leasing thereof.

The governing body of any city or town in this state may, by ordinance to be entered on its minutes, lease any of its real property not needed for public or municipal purposes, and a lease made by the mayor in accordance with such ordinance shall be binding for the term specified in the lease, not to exceed a period of 99 years; provided, that in counties having a population of not less than 225,000 and not more than 400,000 inhabitants according to the most recent federal decennial census, such limitation of the term to a period of 99 years shall not apply to any oil, gas, or mineral lease made in accordance with such ordinance.



Section 11-47-22 - Exercise of police jurisdiction over hospitals, poorhouses, cemeteries, etc.

All cities and towns of this state shall have the power to exercise police jurisdiction over all lands purchased or acquired by the city or town for the purpose of being used or occupied as a hospital, quarantine station, poorhouse, pesthouse, workhouse or house of correction, schoolhouse, sanitary or storm water sewers, rights-of-way, cemeteries and parks, and the laws and ordinances of the cities and towns shall apply to and extend over all the lands so used or occupied and the inhabitants thereof.



Section 11-47-23 - Limitation periods for presentation of claims against municipalities.

All claims against the municipality (except bonds and interest coupons and claims for damages) shall be presented to the clerk for payment within two years from the accrual of said claim or shall be barred. Claims for damages growing out of torts shall be presented within six months from the accrual thereof or shall be barred.



Section 11-47-24 - Government agency required to provide defense counsel to any employee sued for damages arising out of performance of official duties; municipal corporation authorized to obtain liability insurance.

(a) Whenever any employee of a municipal corporation of the State of Alabama shall be sued for damages arising out of the performance of his official duties, and while operating a motor vehicle or equipment engaged in the course of his employment, such government agency shall be authorized and required to provide defense counsel for such employees in such suit and to indemnify him from any judgment rendered against him in such suit. In no event shall a municipal corporation of the state be required to provide defense and indemnity for employees who may be sued for damages arising out of actions which were either intentional or willful or wanton.

(b) All municipal corporations of the State of Alabama are hereby authorized to contract at governmental expense for policies of liability insurance to protect employees in the course of their employment.



Section 11-47-25 - Acceptance of credit card payments in Class 1 municipalities.

(a) This section shall apply only in a Class 1 municipality.

(b) Notwithstanding any other provision of law to the contrary, any office or unit of a Class 1 municipality government required or authorized to receive or collect any payments to the municipality or to state or local government may, upon approval of the mayor, accept a credit card payment of the amount.

(c) This section shall be broadly construed to authorize acceptance of credit card payments by:

(1) All departments, agencies, boards, bureaus, commissions, authorities, and other units of the municipality.

(2) All officers, officials, employees, and agents of the municipal units of the municipality.

(d) This section shall be broadly construed to authorize acceptance of credit card payments of all types of amounts payable to or collected by the municipality, including, but not limited to, taxes, license and registration fees, fines, and penalties.

(e) For purposes of this section, the term "credit card" shall include any credit cards, charge cards, and other debit cards issued by any bank, foreign lender, domestic lender, or credit card bank as defined in Section 5-20-3.

(f) The governing body of the municipality may establish procedures, rules, and regulations for the acceptance of credit card payments for the matters and amounts payable covered by this section.

(g) Whether to accept credit card payments for any type of payment including, but not limited to, payments for building permits, traffic citations, licenses, and taxes shall be made by the mayor after consultation with the office, board, or other body accepting payments. If credit card payments are to be accepted, the office, board, or other body shall do so in accordance with the procedures, rules, and regulations established by the governing body. The procedures, rules, and regulations may provide for appropriate agreements with credit card issuers or other appropriate parties as needed to facilitate the acceptance of credit card payments. Without limiting the generality of the foregoing, the agreements, if authorized by the municipal governing body, may provide for the acceptance of credit card payments at a discount from their face amount of the payment and may make any payment of discount or administrative fees by paying an invoice or by allowing withholding of discounts or administrative fees from the face amount of the credit card payments. The discount or administrative fees may be authorized when the officer, board, or other body determines that any reduction of revenue resulting from the discount or fees will be in the best interest of the municipality. Factors which may be considered in making that determination may include, but are not limited to, improved governmental finance, security, or a combination of one or more of the foregoing together with the benefit of increased public convenience. Any agreement shall provide that it may be canceled at any time by the affected officer or unit of government, but the agreement shall provide for a reasonable period of notice of cancellation.

(h) An office, board, or other body authorizing acceptance of credit card payments may impose a surcharge upon the person making a payment by credit card. When a party elects to make a payment by credit card and a surcharge is imposed, the payment of the surcharge shall be deemed voluntary by the party and shall not be refundable.

(i) No person making any payment by credit card shall be relieved from liability for the underlying obligation only to the extent the municipality realizes final payment of the underlying obligation in cash or the equivalent. If final payment is not made by the credit card issuer or other guarantor of payment in the credit card transaction, then the underlying obligation shall survive and the municipality shall retain all remedies for enforcement which would have applied if the credit card transaction had not occurred. No contract may modify the provisions of this subsection. This subsection shall not make the underlying obligor liable for any discount or administrative fees paid to a credit card issuer or other party by the municipality.

(j) A municipal government officer or employee of the municipality who accepts a credit card payment in accordance with this section and any applicable procedures, rules, or regulations of the governing body shall not thereby incur any personal liability for the final collection of the payments.



Section 11-47-26 - Payment of municipal employees by direct deposit of wages.

(a) A municipality may adopt a policy to require new employees hired by the municipality after the adoption of the policy to participate in direct deposit of the employee's wages.

(b) If a municipality elects to pay the wages of its employees by direct deposit, the municipality shall do all of the following:

(1) Provide a municipal employee with an electronic fund transfer authorization form.

(2) Deposit the wage of a municipal employee into a personal bank account at a financial institution selected by the employee on the electronic fund transfer authorization form.

(3) Each time the municipality pays the wage of a municipal employee by direct deposit, provide the employee with a direct deposit statement that includes:

a. The total amount of the wage.

b. Any amount deducted from the wage.

c. The amount of the wage directly deposited into the personal bank account selected by the employee.

(c) A municipality may not require an employee to participate in direct deposit of the employee's wages if the employee would incur fees charged to the employee's account as a result of the direct deposit and a comparable financial institution that would not charge a fee for a direct deposit is not available to the employee in the municipality.

(d) An employe may opt out of the direct deposit requirement by submitting a written request to his or her employer prior to the end of the first pay period, or once annually thereafter.






Article 2 - Cemeteries and Burial Grounds.

Division 1 - General Provisions.

Section 11-47-40 - Ownership, regulation, etc., of municipal cemeteries; regulation, etc., of establishment or use of private cemeteries within police jurisdiction.

All cities and towns of this state shall have the power to own, regulate, improve, lay out, and control town or city cemeteries and permit additions thereto and the establishment of new ones, either within or without the town or city limits, and to sell burial lots in the same, and to regulate or prohibit the establishment or use of private cemeteries within the police jurisdiction of a city or town elsewhere than in the city or town cemeteries.



Section 11-47-41 - Contracts for municipal care and maintenance of burial grounds, cemeteries, and graves - Authorized.

Any incorporated city or town having within its corporate limits an ancient family cemetery or burial ground or owning a cemetery or burial ground may make and enter into a contract with any interested party or parties obligating and binding the city or town to forever protect, maintain, and properly care for such cemetery or burial ground or for graves of individuals in the cemeteries or burial grounds owned by such city or town, upon terms and conditions as may be agreed upon and for such compensation as it may see fit to accept.



Section 11-47-42 - Contracts for municipal care and maintenance of burial grounds, cemeteries, and graves - Manner of contracting.

All contracts made under the provisions of Section 11-47-41 shall be by ordinance, which shall state all the terms and conditions of the contract, and the same shall be passed and approved as other ordinances of such city or town and recorded upon the minutes thereof.






Division 2 - Abandonment of Cemeteries and Removal and Reinterment of Human Remains.

Section 11-47-60 - Declaration for abandonment of cemetery and removal of human remains interred therein - Adoption, etc.

(a) Any cemetery corporation or association, including religious bodies, owning or controlling any cemetery within this state may, with the consent and approval of the governing body of the city or town in which such cemetery is located or with the consent and approval of the governing body of the county if such cemetery is located outside the limits of an incorporated municipality, by resolution of its board of directors or other governing body, when assented to in writing filed with the secretary by at least three fourths of the lot owners and holders of such corporation or association or ratified and approved by like vote thereof at any regular meeting of the cemetery corporation or association or at a meeting specially called for that purpose, declare for the abandonment in whole or in part of such cemetery as a burial place for the human dead and for the removal of human remains interred therein to another cemetery or cemeteries in this state or for the depositing of such remains in a memorial mausoleum or columbarium as provided in this division.

(b) Any corporation sole or other person owning or controlling any cemetery or the lands on which any grave or cemetery is located in this state may also declare for the abandonment in whole or in part of any such cemetery owned or controlled by such corporation sole or other person and for the removal of human remains interred therein to another cemetery or cemeteries in this state or the depositing of such remains in a memorial mausoleum or columbarium as provided in this division.



Section 11-47-61 - Declaration for abandonment of cemetery and removal of human remains interred therein - Specification as to removal of remains after two months.

Any resolution or declaration for abandonment and removal duly adopted and made under the provisions of Section 11-47-60 shall specify and declare that at any time after the expiration of two months from and after the first publication of the notice of declaration of abandonment and removal required to be published under the provisions of Section 11-47-62 the human remains then remaining in such cemetery or part thereof will be removed by such cemetery corporation, association, corporation, or other person owning or controlling such cemetery.



Section 11-47-62 - Declaration for abandonment of cemetery and removal of human remains interred therein - Publication, posting, and mailing of notice.

(a) Notice of the said declaration of abandonment and of the proposed removal of the human remains from any such cemetery or part thereof shall be given to all persons interested therein by publication in a newspaper of general circulation published in the city or town wherein said cemetery or part thereof is situated or in a newspaper of general circulation published in the county wherein the same is situated if located outside the limits of an incorporated municipality, which publication shall be made once a week for two successive months.

(b) Said notice shall be entitled "Notice of declaration of abandonment of lands for cemetery purposes and of intention to remove the human bodies interred therein," and shall specify a date, not less than two months after the first publication of such notice, when the cemetery corporation, association, corporation sole or other person owning or controlling such cemetery lands and causing such notice to be published will proceed to remove the human remains then remaining in such cemetery or part thereof.

(c) Copies of said notice so published shall within 10 days after the first publication thereof be posted in at least three conspicuous places in the cemetery or part thereof from which said removals of the human remains interred therein are to be made, and a further copy of said notice shall be mailed to every person who owns or holds or had the right of burial in any lot or plat in said cemetery or part thereof affected by such resolution or declaration of abandonment and removal whose name appears as such owner or holder upon the records of such cemetery, which such notice so mailed shall be addressed to the last known post office address of said respective lot owner or lot holder as the same appears from the records of said cemetery and, if no such address appears or is known, then the same shall be addressed to such person at the city or town or post office address wherein said cemetery land is situated. Such notice shall be mailed to each known living heir at law of any person whose remains are resting in said cemetery when the address of such heir is known.



Section 11-47-63 - Removal and reinterment of remains by corporations, etc., generally; notices.

(a) After the completion of the publication, posting and mailing of the "Notice of declaration of abandonment of lands for cemetery purposes and of intention to remove the human bodies interred therein," as provided for in Section 11-47-62, and after the expiration of the period of two months specified in said notice as provided in Section 11-47-61, any cemetery corporation, association, corporation sole or other person owning or controlling any such cemetery shall have power to cause the removal of all human remains interred in any such cemetery or part thereof to be abandoned as a cemetery or burial place for the dead and to cause the reinterment in other cemeteries in this state where burials are permitted or to deposit the said remains in a mausoleum or columbarium erected for that purpose without further notice to any person claiming any interest in said cemetery or part thereof or in the remains therein interred; provided, however, that at any time before the date fixed for the removal of such remains by the cemetery corporation, association, corporation sole or other person owning or controlling such cemetery lands, any relative or friend of any person whose remains are interred in such cemetery or part thereof from which it is proposed to make such removals may give such cemetery corporation, association, corporation sole or other person proposing to make such removals written notice that he or she desires to be present when such remains of a friend or relative so giving notice are disinterred or are reinterred or deposited in such mausoleum or columbarium. Such notice shall state the name of the person whose remains are referred to, and, as accurately as possible, shall describe the lot or plat where the remains are buried and the date of burial and shall specify an address at which the notice provided for in subsection (b) of this section may be given. Such notice may be delivered at the office or principal place of business of said cemetery corporation, association, corporation sole or other person owning or controlling such cemetery lands and proposing to make such removals or may be forwarded thereto by registered or certified mail.

(b) Upon receipt of any such notice before the date fixed for the removal of said remains by the cemetery corporation, association, corporation sole or other person proposing to make such removals, it shall be the duty of said cemetery corporation, association, corporation sole or other person to give written notice to the person giving the notice provided for in subsection (a) of this section of the time when such remains shall be disinterred and of the time when and the place where the same will be reinterred or deposited. Said notice may be given by delivery thereof at the address stated in the notice referred to in subsection (a) of this section or by mailing the same to the person giving such notice at such address, such delivery or mailing to be made at least 10 days prior to the date specified for the disinterment of such remains.

(c) Whenever such written notice provided for in subsection (a) of this section shall be given by a relative or friend of any person interred in such cemetery lands from which such removals are proposed to be made, said cemetery corporation, association, corporation sole or other person owning or controlling said cemetery lands and proposing to remove the bodies interred therein shall not disinter the remains referred to in said notice until the notice of the time of such disinterment is given such relative or friend as provided in subsection (b) of this section.



Section 11-47-64 - Notice to board of health of removal of remains, etc.; removal of remains, etc., subject to rules and regulations of board of health.

(a) Any cemetery corporation, association, corporation sole or other person owning or controlling such cemetery shall, before disinterring, transporting or removing human remains under the provisions of this division, make a written report to the State Board of Health setting forth the name and date of death of each person whose remains are to be removed, if known, the location of the grave and the location of the grave to which such remains are to be removed.

(b) Such disinterment, transportation, or removal of human remains shall be performed subject to such reasonable rules and regulations relative to the manner of disinterring, transporting, or removing such remains as may be adopted by the State Board of Health.



Section 11-47-65 - Voluntary removal of remains by relative or friend of person interred or by owner of plat or lot; affidavit of person removing remains.

At any time prior to the removal by said cemetery corporation, association, corporation sole or other person owning or controlling said cemetery lands of the remains of any person buried therein, any relative or friend of said person may voluntarily remove such remains and dispose of the same as he may desire; provided, that the person desiring to cause such removal shall, prior to such removal, deliver to said cemetery corporation, association, corporation sole or other person owning or controlling such cemetery an affidavit duly sworn to before an officer qualified to administer oaths stating the name of the person whose remains it is desired to remove and further stating, so far as is known to the affiant, the date of burial of such remains and the names and places of residence of the heirs at law of such deceased person. In the event that the person desiring to cause such removal is not an heir at law of the person whose remains he desires to remove, such removal shall not be made by him until he shall have delivered to said cemetery corporation, association, corporation sole or other person owning or controlling such cemetery the written consent of a majority of the known heirs at law of such deceased persons who are residents of the State of Alabama. The statements in the said affidavit shall be sufficient evidence of the numbers, names, and residences of such heirs at law for all of the purposes of this section, and the written consent of the majority of such heirs at law named in said affidavit shall be sufficient warrant and authority for the cemetery corporation, association, corporation sole or other person owning or controlling such cemetery to permit the removal of the remains by such person; provided further, that the purchaser or owner of any burial lot or plat in any such cemetery or part thereof or of the right of burial therein or any one of the joint purchasers or owners of such lot or plat or burial right therein may cause the removal of any or all of the remains interred in such lot or plat without the necessity of filing any affidavit of consent as hereinabove specified, and if the right, title or interest of any grantee of any burial lot or plat in such cemetery or the right of burial therein shall be passed by succession to the heir or heirs at law of such grantee without formal distribution by order of court, such heir or heirs at law may remove the remains of persons interred in any such lot or plat, and the affidavit of any such heir at law setting out the facts of such heirship shall be accepted by the cemetery corporation, association, corporation sole or other person owning or controlling such cemetery lands from which such removals are to be made as sufficient evidence for all the purposes of this section of the fact of the transfer of such title or right of burial to such heir or heirs at law as alleged in said affidavit.



Section 11-47-66 - Purchase and sale of lands, etc., for reinterment of remains from abandoned cemeteries; reservation of lands in abandoned cemeteries for erection of memorial mausoleum, etc.

(a) Whenever any such cemetery corporation, association, corporation sole or other person owning or controlling any such cemetery lands from which the bodies interred therein are to be removed in accordance with the provisions of this division shall have purchased or otherwise acquired lands or a mausoleum or columbarium or the possession or use thereof for the purpose of providing a place for the reinterment or depositing of any human remains which may be removed from any such abandoned cemetery or part thereof, such new lands may be surveyed and subdivided into lots and plats and avenues and walks for cemetery purposes, and any such mausoleum or columbarium or any part thereof may be divided into niches, compartments, or receptacles for the receipt of such remains as may be therein deposited. Thereafter such lots or plats, niches, compartments, or receptacles may be sold to persons desiring to make reinterments or to deposit human remains therein and the board of directors or other governing body of any such cemetery corporation or association may receive and accept as part or full consideration for the purchase price of such new lots or plats, niches, compartments, or receptacles and under such terms and conditions as to the value or price thereof as the said directors or other governing body may deem equitable, full or partial releases from the members of such corporation of their respective right in or to the whole or any part of the assets of said corporation or association other than the lot or plat, niche, compartment, or receptacle conveyed to such purchasers respectively. Any retransfer to said cemetery corporation or association of any lot or plat in the cemetery from which the removal of the human remains are to be made shall operate as such a release.

(b) Sufficient lands may be reserved from any such cemetery lands abandoned as a burial place for the dead and from which the human remains have been removed to erect a memorial mausoleum or columbarium for the depositing of the bodies disinterred from such cemetery lands and to provide sufficient grounds around the same and to preserve such historical vaults or monuments as the board of directors or other governing body of any such cemetery corporation or association may determine to be proper or necessary.



Section 11-47-67 - Reinterment of remains generally.

Whenever under the provisions of this division the remains of any person shall have been removed from any cemetery or part thereof abandoned as such burial place under the provisions of the division by the cemetery corporation, association, corporation sole or other person having charge or control of such cemetery lands, such remains shall be transported to and reinterred in any other cemetery in this state where burials are permitted by such cemetery corporation, association, corporation sole or other person having charge or control of such cemetery lands or part thereof or deposited in a mausoleum or columbarium as provided in this section.

The remains of each person so reinterred shall be placed in a separate and suitable receptacle and decently and respectfully interred under such rules and regulations now in force or that may be adopted by such cemetery corporation, association, corporation sole or other person making such removal. If the remains of any such person so removed from said cemetery lands are deposited in a memorial mausoleum or columbarium built for that purpose, each body so removed shall be inclosed in a separate and suitable receptacle or container and shall be so deposited in a decent and respectful manner in accordance with such rules and regulations now existing or that may hereafter be adopted by such cemetery corporation, association, corporation sole or other person owning or controlling such cemetery lands.



Section 11-47-68 - Erection of markers upon and preparation, filing, etc., of maps, plans, etc., of lands, etc., where remains reinterred.

After the removal and reinterment or deposit in a mausoleum or columbarium of the bodies disinterred from any such abandoned cemetery or part thereof the cemetery corporation, association, corporation sole or other person owning or controlling such abandoned cemetery lands and making such removals shall cause to be erected upon or imbedded in any lot or plat wherein any such body is reinterred a suitable permanent marker identifying such remains and shall prepare a complete map or plat describing and showing the location and subdivision into lots and plats of the cemetery lands where such bodies are reinterred or a plan of any mausoleum or columbarium wherein such bodies may be deposited, and there shall also be attached to any such map or plat or plans a description of the name of each person whose body is so reinterred or deposited, where known, and the lot or plat in the cemetery or the niche or compartment in any mausoleum or columbarium where such body is reinterred or deposited. Such map or plat shall be kept on file in the office of such cemetery corporation, association, corporation sole or other person making such removals and reinterments or depositing bodies in a mausoleum or columbarium and shall at all times be open to inspection by the relatives or friends of those so reinterred or deposited.



Section 11-47-69 - Care, etc., of lands, etc., in which remains reinterred.

Whenever any cemetery corporation or association having a board of directors or other governing body shall have caused the removal from any cemetery or part thereof owned by it or under its charge or control the human remains therein interred and said cemetery corporation or association shall have funds in its treasury which are not required for other purposes of said corporation, said corporation shall have power to set aside, invest, use, and apply from such unexpended funds such sum as, in the judgment of the directors of said corporation, shall be necessary or expedient to provide for the perpetual or other care or improvement of any lands or mausoleum or columbarium or part thereof in which said remains may be reinterred or deposited; provided, however, that in lieu of itself investing, using or applying said funds for the purposes in this section specified, said cemetery corporation may transfer said funds to any other corporation under such conditions and regulations as in the judgment of the directors of said cemetery corporation will insure the application thereof to the purposes in this section specified; provided further, that before any such transfer of such funds is made said cemetery corporation or association shall have obtained an order authorizing such transfer from the probate court of the county where the cemetery or part thereof abandoned under the provisions of this division is situated. Such order shall be obtained upon petition of said cemetery corporation and any member of said corporation may support or oppose the granting of the order by affidavit or otherwise. Before making the order, proof must be made to the satisfaction of the court that notice of the application for leave to transfer such funds has been given by publication in such manner and for such time as the court has directed and that it is for the best interests of the said cemetery corporation that such transfer be made.



Section 11-47-70 - Removal, etc., of monuments, headstones, etc., from graves from which remains removed.

(a) Whenever the remains of any person shall have been removed from any cemetery by any relative or friend of such person under the provisions of Section 11-47-65, the person causing such removal shall also be entitled to remove any vault, monument, headstone, coping, or other improvement appurtenant to the grave from which such remains have been removed, and the affidavit or written consent given under the provisions of Section 11-47-65 shall be sufficient warrant and authority for the cemetery corporation, association, corporation sole or other person owning or controlling such cemetery to permit such removal of any vault, monument, headstone, coping, or other improvement appurtenant to such grave.

(b) Whenever the remains of any person buried in any lot or plat shall have been removed and any vault, monument, headstone, coping, or other improvement appurtenant thereto shall remain on said lot or plat for more than 90 days after the removal of the last human remains therefrom, such vault, monument, headstone, coping, or other improvement may be removed and disposed of by the cemetery corporation, association, corporation sole, or other person owning or controlling such cemetery lands and thereafter no person claiming any interest in said lot or plat or any such vault, monument, headstone, coping, or other improvement appurtenant thereto shall have the right to maintain in any court any action in relation to any such vault, monument, headstone, coping or other improvement so removed or disposed of.



Section 11-47-71 - Sale, etc., of lands in abandoned cemeteries by corporations, etc.; confirmation of sales by probate court.

(a) Whenever such a cemetery or part thereof has been abandoned as a cemetery or place of burial for the human dead as provided for in Section 11-47-60 by the cemetery corporation, association, corporation sole, or other person owning or controlling the same, the parts or portions thereof in which no interments had been made and such parts and portions thereof from which all human remains have been removed may be sold by the cemetery corporation, association, corporation sole, or other person owning or controlling such cemetery land or may be mortgaged or otherwise pledged as security for any loan or loans made to such cemetery corporation, association, corporation sole, or other person owning or controlling such cemetery lands. No order of any court shall be required prior to the making of any such sale, mortgage, pledge, or other encumbrance of such lands abandoned for cemetery purposes or from which the human remains have been removed; provided, however, that any sale of such cemetery lands made by any cemetery corporation or association controlled by a board of directors or other governing body shall be fairly conducted and the price paid therefor must be fair and reasonable and all such sales must be confirmed, as to the fairness and reasonableness of the price paid by the probate court of the county in which such lands are situated.

(b) Petitions for confirmation of such sales by cemetery corporations and associations governed by a board of directors or other governing body shall be made to the probate court of the county wherein such lands are situated, and the judge of said court shall fix a day for the hearing and give notice thereof by publication in accordance with the provisions of Section 43-2-445, relating to confirmation of sales of real estate by an executor or administrator.



Section 11-47-72 - Filing, etc., of declaration as to removal of all remains from abandoned cemetery.

After the removal of all human remains interred in any part or the whole of the cemetery lands abandoned as a burial place for the human dead as provided in this division, the cemetery corporation, association, corporation sole, or other person owning or controlling such cemetery lands may file for record in the office of the judge of probate of the county in which such lands are situated a written declaration reciting that all human remains have been removed from the part or portion of such lands described in such declaration. Such declaration shall be acknowledged in the manner of the acknowledgment of deeds to real property by the president and secretary or other corresponding officers of such cemetery corporation or association or by the incumbent of any such corporation sole or by the persons owning or controlling such cemetery lands, and thereafter any deed, mortgage, or other conveyance of any part of said lands shall be conclusive evidence in favor of any grantee or mortgagee therein named his successor or assigns of the fact of the complete removal of all human bodies therefrom.



Section 11-47-73 - Payment of expenses of abandonment and removal by corporations, etc.; disposition of funds of corporation, etc., remaining thereafter.

(a) Whenever any cemetery corporation or association shall have resolved upon the abandonment of any cemetery or part thereof and the removal of the human remains therefrom under the provisions of this division, such cemetery corporation or association shall have power to employ any moneys in its treasury to defray the expense of such abandonment and removal, including the expense of purchasing or otherwise providing a suitable place for the interment or depositing of such remains in any other cemetery, mausoleum, or columbarium in this state, including the expenses of disinterment, transportation, and reinterment or the depositing of such remains in such mausoleum or columbarium, the expenses of the removal and disposal of such vaults, monuments, headstones, coping, or other improvements which may remain after the human bodies are removed from any such cemetery or part thereof, all necessary expenses incident to the sale or mortgaging of any of said lands, all other expenses necessarily incurred in carrying out such abandonment of such cemetery lands and the removal and reinterment or disposing of the bodies so removed and all other expenses incident to any of the above purposes.

(b) Any moneys remaining in the treasury of such cemetery association or corporation after making the removal and reinterment of the bodies from such cemetery lands shall be retained and used as a fund for the perpetual maintenance and care of the cemetery lands wherein such bodies so removed have been interred or for the maintenance and care of any memorial mausoleum or columbarium in which said human remains have been deposited or such fund may be used for such other purposes as such cemetery corporation or association may lawfully declare.



Section 11-47-74 - Removal of remains, etc., from cemeteries owned by churches, etc.

Nothing contained in this division shall authorize or permit or be construed or deemed to authorize or permit the heirs, relatives, or friends of any deceased person whose body has been interred in any cemetery owned, governed or controlled by any religious corporation or by any church or religious society or any denomination or by any corporation sole administering temporalities of any religious denomination, society, or church or owned, governed or controlled by any person or persons as trustee or trustees for any religious denomination, society or church to disinter, remove, reinter, or dispose of any such body except in accordance with the rules, regulations, and discipline of such religious denomination, society, or church.









Article 3 - Census.

Section 11-47-90 - Authorization for conduct by municipality; appointment, oath, and duties of enumerators.

Municipal corporations may by ordinance require a census to be taken of the inhabitants residing within the corporate limits of such municipality. Such census shall be taken by enumerators, who shall be responsible citizens appointed by the mayor and confirmed by the council. Such enumerator or enumerators shall take such census block by block and shall state, as far as practical, the name, age, sex, and race of each person residing within such municipality. They shall, before entering upon their duties, take and subscribe the following oath: "I solemnly swear that I will honestly and conscientiously enumerate the inhabitants living within the town or city, or portion thereof allotted to me for enumeration."



Section 11-47-91 - Arrangement and return of enumeration; certification of same to Secretary of State; effect as to conduct of school census.

Such enumeration shall be alphabetically arranged and returned to the mayor, together with the original books of enumeration. The mayor shall thereupon certify to the Secretary of State the result of such census, giving the total number of each race residing within the corporate limits of the municipality, and the result so certified by the mayor under the seal of the municipality, attested by the clerk, shall be the official census of such city or town until the next federal census or until a new enumeration shall have been taken.

When a municipal census shall have been taken in an odd year, it shall not be necessary to take a separate school census in such municipality during such year, but such school census shall be taken from the result of the enumeration made by the municipality and certified as required by law to the State Superintendent of Education.



Section 11-47-92 - Authorization for conduct by federal bureau of census; limitation.

Any city or town may by ordinance provide for a census of all persons residing within the corporate limits of such city or town to be taken by the bureau of the census of the United States Department of Commerce, but no such census may be conducted more often than every five years.



Section 11-47-93 - Use of federally conducted census.

Any census taken under the provisions of Section 11-47-92 shall be used only as the basis for any law which provides for the levy or collection of license taxes where such levy or collection of license taxes is based on population and as the basis for any law which provides for the distribution of state-collected or county-collected licenses, excises, revenues, or funds where such distribution is administered or distributed on a population basis. Such census shall be used in administering any such laws as soon as such census is certified by the bureau of the census, of the United States Department of Commerce and proclaimed by the governing body of the city or town providing for the taking of the census; provided, that where a municipality is annexed or otherwise merged with another municipality it shall not be necessary to take a census as provided in this section but the population of the municipality to which such other municipality is annexed or merged shall be the combined total of the population of each such municipality according to the last federal census and such total population shall be the official census of such municipality.



Section 11-47-94 - Effect of taking and filing report of census.

Where the census of any city or town in this state has been or may hereafter be taken as provided by this article and the report of the census thus taken has been or may hereafter be filed with the Secretary of State, the census, purporting to be a true and correct enumeration of the inhabitants residing in said cities and towns, is and shall be ratified, confirmed, and validated and the report of said census which has been or may hereafter be filed shall for all purposes govern and be taken as the true and correct census for all such cities and towns in the state when so taken. The form of government of such cities and towns shall be governed and controlled by such census when the same is so taken and a report thereof is filed in accordance with the provisions of this section.



Section 11-47-95 - Limitation upon taking of census.

A census may be taken by the cities and towns as provided by this article and a report of the same be filed in accordance with the provisions of Section 11-47-94 as often as the city or town council of any such city or town may deem advisable, but in no event shall such census be taken more than once in each five years.






Article 4 - General Police Powers.

Section 11-47-110 - Animals running at large on streets; driving livestock through streets.

All cities and towns of this state shall have the power to regulate and prevent the running at large on the streets of all equine or equidae, cows, hogs, dogs, or other animals and to pass all laws necessary for the impounding and sale of the animals and destruction of dogs and to regulate and prohibit the driving of livestock in droves through the streets of a city or town.



Section 11-47-110.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) As used in this section, a local animal control law means a municipal ordinance or local law governing the treatment, care, well-being, or safety of animals.

(b) A Class 5 and Class 8 municipality, by ordinance, may:

(1) Establish civil penalties for violations of local animal control laws in an amount not to exceed one thousand dollars ($1,000) for any violation.

(2) Establish the position of certified animal control officer as well as the authorities and responsibilities of a certified animal control officer, which may include the authority to issue citations, as further provided in this section.

(c) The chief of police of a Class 5 and Class 8 municipality or his or her designee shall be responsible for certifying and revoking the certification of animal control officers, which shall include establishing minimum standards for training and experience that an individual must meet to qualify for certification.

(d) A certified animal control officer authorized by municipal ordinance to issue citations for violations of local animal control laws may do so by either certified mail or personal service.

(e) The municipal court of the respective Class 5 and Class 8 municipality shall have the authority to hear any appeal and impose and enforce civil penalties issued pursuant to this section.



Section 11-47-111 - Prohibition of gaming and gambling houses, etc.

All cities and towns of this state shall have the power to restrain and prohibit gaming and the keeping of gambling houses or tables and may by ordinance authorize the police to enter such house or part thereof, seize all gambling implements, and arrest all persons therein whenever any reputable person shall make affidavit that he has good cause to believe and does believe that any house is being kept for the purpose of carrying on gambling therein.



Section 11-47-112 - Promotion of temperance; suppression of intemperance and traffic in certain beverages, etc.

All cities and towns of this state shall have the power to adopt ordinances not inconsistent with the laws of the state to promote temperance and to suppress intemperance and to suppress the traffic in such beverages as the laws of the state prohibit to be manufactured, sold, or otherwise disposed of, and to prevent evasion of such ordinances. Such cities and towns shall also have the power to provide for the destruction of liquors and beverages kept for sale in violation of law or for other illegal purposes and that may be declared to be contraband.



Section 11-47-113 - Prohibition of houses of prostitution.

The council or other governing body of any town or city of this state may prohibit houses of prostitution and punish the inmates thereof.



Section 11-47-114 - Regulation of running, etc., of trains or automobiles within corporate limits.

All towns or cities shall have the power to regulate the running of railroad trains or engines or automobiles within the corporate boundaries, and to prohibit the standing thereof on or across the streets or highways within the corporate boundaries.



Section 11-47-115 - Regulation of operation of street railroad company over tracks of another.

Any street railroad company operating its railroad by steam, electric, or other power shall have the right and may be required by the council or other governing body of any town or city of this state to operate its cars over the tracks of any other street railroad company in whole or in part in said city or town under such rules and regulations as may be prescribed by ordinance, upon the payment by the company so using the tracks of another of just compensation for the use thereof, and the council or other governing body of said city or town shall pass such ordinances as may be necessary to carry this provision into effect.



Section 11-47-116 - Taking up and storing of abandoned and stolen personal property; redemption by owner; sale and disposition of proceeds.

(a) All municipalities are hereby authorized to provide by ordinance for the taking up and storing of abandoned and stolen personal property found within the corporate limits or outside the corporate limits but within the police jurisdictions and to sell the same in the manner provided in subsection (b) of this section. A permanent record giving the date of the taking of each piece of such property, the place where found and taken and a description of the property shall be kept. The property so taken shall be stored in a suitable place to protect it from deterioration; provided, that if the property be perishable the same may be sold at once without notice, in which case the proceeds shall be held for a period of six months for the account of the owner and if not called for within that time shall be converted into the general fund.

(b) At least every six months the chief officer of the law enforcement department of each such city and town adopting an ordinance under subsection (a) of this section shall sell at public auction to the highest bidder for cash the property which shall have then been taken up and stored for a period of three months or more, the sales to be made after notice of the time and place thereof shall have first been given by publication of notice once a week for two successive weeks in a newspaper of general circulation published in the city or town in question and, in cities and towns in which no newspaper is published, by posting such notice in a conspicuous place at the city hall or police station. The first publication or posting of notice, as the case may be, shall be at least 20 days before the sale. The owner of any of the property taken up and stored may redeem the same at any time prior to its sale by paying the reasonable expense of taking the property in charge, its maintenance and storage and a pro rata of the cost of publication. Each article shall be sold separately and a notation in the storage record book shall be made of the amount received for each article. The person making the sale shall have the right to reject any and all bids if the amount bid be unreasonably low and shall have the right to continue the sales from time to time if no bidders are present. After deducting and paying all expenses incurred in the taking up, storing, maintaining and selling of the property, the balance, if any, shall be paid into the general fund of the municipality making the sale.



Section 11-47-117 - Abatement of nuisances, etc., generally; assessment of costs of abatement.

All cities and towns of this state shall have the power to prevent injury or annoyances from anything dangerous or offensive or unwholesome and to cause all nuisances to be abated and assess the cost of abating the same against the person creating or maintaining the same.



Section 11-47-118 - Maintenance of civil actions to enjoin and abate public nuisances.

Municipalities may maintain a civil action to enjoin and abate any public nuisance, injurious to the health, morals, comfort, or welfare of the community or any portion thereof.






Article 5 - Powers as to Health, Sanitation and Quarantine.

Section 11-47-130 - Maintenance of health and cleanliness generally.

All cities and towns in this state shall have the power to maintain the health and cleanliness of the city or town within its limits and within the police jurisdiction thereof.



Section 11-47-131 - Powers as to health, sanitation and quarantine generally.

In addition to the powers granted to them by the applicable provisions of this title or any other provisions of law, all cities and towns of this state shall have the following powers, and the councils or other governing bodies of such cities and towns may provide by ordinance or resolution for the exercise or enforcement of the same:

(1) To prevent the introduction of contagious, infectious, or pestilential diseases into such cities or towns;

(2) To establish and regulate a sufficient quarantine, not inconsistent with laws of the state, in the towns and cities and within the police jurisdiction thereof and to punish any breach of quarantine law;

(3) To adopt such ordinances and regulations as the council or other governing body may deem necessary to insure good sanitary condition in public places or in private premises in the cities and towns; and

(4) To prescribe the duties and fix the salaries and compensation for such health officials as they may deem necessary.



Section 11-47-132 - Provision for system of compulsory vaccination, etc.

All cities and towns of this state shall have the power to adopt all necessary ordinances and enforce the same to prevent the introduction or spread of contagious, infectious, or pestilential diseases in such cities or towns and, to that end, may provide for a system of compulsory vaccination and enforcement of the same.



Section 11-47-133 - Appropriation of funds for care of certain sick and wounded persons in municipal hospitals.

The board of mayor and aldermen or other governing body of cities or towns in this state may make appropriations out of the revenues of their respective cities or towns to aid in maintaining and taking care of sick or wounded persons who are unable to provide such maintenance and care for themselves in any hospital maintained in their respective cities or towns exclusively for the care of the sick or wounded within the limits of such cities or towns.



Section 11-47-134 - Establishment, aid, etc., of hospitals, poorhouses, etc., in counties; removal and detention of persons with contagious, etc., diseases.

All cities and towns of this state shall have the power to aid, establish, set up, and regulate hospitals, poorhouses, workhouses, houses of correction, and pesthouses anywhere in the county in which the city or town is situated and cause persons afflicted with contagious, infectious, or pestilential diseases to be removed to such hospitals or pesthouses as may be provided for the purpose and to cause persons who have been exposed to such diseases, or any of them, to be removed to some suitable place of detention and detained for a reasonable length of time.



Section 11-47-135 - Establishment of incinerators, etc., for disposal of garbage, etc.; hauling and disposal of garbage and trash; fees.

All cities and towns of this state shall have the power to establish and maintain incinerators for the destruction of garbage and like substances or to otherwise dispose of garbage, either within or without the city limits, and to haul or cause to be hauled to such incinerators or other places of disposal trash and garbage of all kinds and cause the destruction of the same in such manner as may be deemed expedient by the proper municipal authorities and to fix and collect such reasonable fees as may be necessary to carry out the provisions of this section.



Section 11-47-136 - Prohibition of sale, etc., of impure, adulterated, etc., food, drink, etc.; provision for inspections; fees.

All cities and towns of this state shall have the power to prohibit and prevent the gift, barter, sale, or display of impure or adulterated foods and drinks and of diseased or unsound meats or decayed fruits and vegetables or impure, adulterated, unsound, or unwholesome articles of food or drink of any kind and to provide all such inspection laws as may be deemed advisable or necessary and to prescribe and require the payment of all such reasonable fees as may be necessary to defray the expenses of carrying out the powers granted in this section.



Section 11-47-137 - Regulation, etc., of markets and marketing of food products, etc.

All cities and towns of this state shall have the power to establish, regulate and control markets and market houses and to require and provide for the proper inspection of food products and articles offered for sale or barter within the police jurisdiction of the city or town and for the punishment of persons or corporations offering for sale unsound or unwholesome articles in markets or other places in the city or town or within the police jurisdiction thereof.

Such cities and towns shall have the power to inspect all dairies and the products of the same in the county in which the city or town or any part thereof is located and the owner of which sells or disposes of milk or butter in such city or town and to regulate the same, and the council or other governing body of such city or town may fix and prescribe the payment of a reasonable fee for such inspection. Such council or other governing body shall have the power to regulate the sale of meats, vegetables, fruits, and other articles and to prescribe the localities in which the same may be sold, but any person may keep and sell fresh meats in such localities in any grocery store, green grocery store, or other store of similar nature, subject to the ordinances of the city or town regulating the slaughtering, inspecting, and keeping and selling of such meats, and this right shall not be restrained or denied by the imposition of unnecessary, unreasonable, or discriminatory regulations or excessive licenses. In the territory outside of the corporate limits and inside of the police jurisdiction of a municipality, any person shall have the right to sell fresh meats subject to the inspection of such meats on the premises where sold and subject to the same sanitary and slaughtering regulations governing meats sold inside of the corporate limits and subject to a license to be fixed by the city or town.



Section 11-47-138 - Establishment, regulation, etc., of slaughterhouses and pens; regulation of sale, etc., of fresh meats, etc.; fees and charges.

All cities and towns of this state shall have the power to establish, control, and regulate slaughterhouses and pens and to confine the same to a specified limit in or outside of the city or town or prohibit the same within the police jurisdiction of the city or town, and to regulate the sale of fresh meats within the city or town, whether butchered therein or not, and to establish a system of inspecting such slaughterhouses and such meats, either before or after the same are butchered, and to prohibit the sale of such meats after the same are condemned, and provide for the disposition thereof. Such cities and towns shall also have the power to provide for the weighing and herding outside of the city or town of all livestock intended for slaughter and to fix, regulate, and collect reasonable fees and charges to pay the expenses of carrying out the powers granted in this section.



Section 11-47-139 - Inspection of dairies, meats, etc., for other municipalities.

All municipalities of this state may inspect dairies, milk, meats and other food products for other municipalities and may make contracts and agreements with such other municipalities with reference to payment or compensation for such services, and the governing bodies of such municipalities may apportion the costs of such inspections or agree upon such terms as they deem proper.



Section 11-47-140 - Construction, regulation, etc., of public wells, cisterns, etc.; requirement of cutting of weeds, proper setting of gutters, etc.

All cities and towns of this state shall have the power to construct, repair, and regulate public wells and cisterns and to compel the screening of all wells, cisterns, and other places in the city or town in which water is collected where mosquitoes or other insects of like kind are apt to propagate. Such cities and towns shall also have the power to compel the proper setting of gutters so as to prevent stagnant water therein and to require weeds to be cut or other things or conditions favorable to the harboring of such insects to be abated or to do such work at the expense of the owner, the same to be a lien on the property to be collected as any other debts are collected or liens enforced.






Article 7 - Acquisition of Lands, Easements, Rights-of-way, etc.

Section 11-47-170 - Acquisition of lands, easements, etc., by municipality; limitations on condemnation.

(a) Except as otherwise provided in subsection (b), whenever in the judgment of the council, commission, or other governing body of a city or town it may be necessary or expedient for the carrying out and full exercise of any power granted by the applicable provisions of this title or any other applicable provision of law, the town or city shall have full power and authority to acquire by purchase the necessary lands or rights, easements, or interests therein, thereunder, or thereover or, for the purposes for which private property may be acquired by condemnation, may proceed to condemn the same in the manner provided by this article, or by the general laws of this state governing the taking of lands or the acquiring of interests therein for the uses for which private property may be taken, and such proceedings shall be governed in every respect by the general laws of this state pertaining thereto or by the provisions on the subject contained in this article when the same are followed.

(b) Notwithstanding any other provision of law, a municipality or county may not condemn property for the purposes of private retail, office, commercial, industrial, or residential development; primarily for enhancement of tax revenue; for transfer to a person, nongovernmental entity, public-private partnership, corporation, or other business entity; or for the primary purpose of acquiring a mortgage or deed of trust. Provided, however, the provisions of this subsection shall not apply to the use of eminent domain by any municipality, housing authority, or other public entity based upon a finding of blight in an area covered by any redevelopment plan or urban renewal plan pursuant to Chapters 2 and 3 of Title 24, provided the primary purpose of the use of eminent domain pursuant to Chapters 2 and 3 of Title 24 is not primarily to acquire a mortgage or deed of trust, but just compensation, in all cases, shall continue to be first made to the owner. Nothing in this article shall limit the exercise of eminent domain by or for the benefit of public utilities or other entities engaged in the generation, transmission, or distribution of telephone, gas, electricity, water, sewer, or other utility products or services. Nothing in this article shall be interpreted to prohibit a municipal or county governing body from exercising the power of eminent domain to condemn real property, irrespective of whether the property may be subject to a mortgage or deed of trust, for the purpose of constructing, maintaining, or operating streets and roadways, government buildings, or park and recreation facilities.

(c) Property condemned pursuant to the authorizations as described in subsections (a) and (b), if not ever used for the purpose or purposes for which it was condemned or for some other public use, that is subsequently determined to be sold, shall be first offered for sale to the person or persons from whom the property was condemned, or his or her known or ascertainable heirs or assigns, at the price which was paid for the property, less such amount, if any, as the person or persons from whom the property was condemned shall show by good and sufficient documentation to be the amount of income and transaction taxes, if any, actually paid in connection therewith, and if the offer shall not be accepted within 90 days from the date it is made, the property may be sold to any other person, but only at public sale after legal notice is given.



Section 11-47-171 - Authorization of acquisition by municipal governing body.

Whenever in the opinion of the council or other governing body of a city or town, a right-of-way through the lands of others (whether in or out of the city or town) is necessary for obtaining a water supply or for sewerage or drainage purposes and whenever the council or other governing body may determine to change the grade of any street, sidewalk, or public place and whenever any property is needed for any city or town purpose, the council or other governing body shall authorize the mayor or other chief executive officer to attempt to acquire such right by purchase from the owner or owners thereof and, in case of failure, to acquire the same by condemnation.



Section 11-47-172 - Procedure for condemnation and appeal; asssessment of value, etc.

(a) Whenever the proprietor or proprietors or any of them of any of the lands necessary for any of the purposes provided in Section 11-47-171 or necessary for opening new streets or widening old streets and the mayor or other chief executive officer cannot agree on a price of said lands or cannot agree as to the amount to be paid for changing the grade of any street, sidewalk, or public place and whenever the proprietor or proprietors thereof shall be an infant, non compos mentis, a nonresident, or unknown, then the mayor or other chief executive officer shall apply to the clerk of the circuit court of the county for a writ of ad quod damnum to be directed to the sheriff of the county, commanding him to summon three freeholders of the county to appear before the sheriff on a day named, not less than two days from the date of the writ, and to proceed under his direction to assess a value of the lands of such proprietor for the use thereof or damages or injury which may be done to any property by the change in the grade of any street, sidewalk, or public place named in the application for the writ and in the writ, which shall describe the lands required for the use of the city or town, the use for which said lands are desired, the grade intended (in case of change desired in grade of any street, sidewalk, or public place) and the name of the owners, respectively, if known, and the said persons thus selected shall be sworn by the sheriff to faithfully perform their duty under such writ and, after viewing the premises, enter a verdict, which verdict shall be endorsed on the writ by them and shall assess the damages to each proprietor severally.

(b) The sheriff shall thereupon return the writ so endorsed to the clerk of the circuit court, and the verdict so entered shall be entered on the records of the court of the next session thereof after its return, unless an appeal shall have been taken, in the manner prescribed in this section. The same jury may render a verdict upon all matters contained in the same application.

(c) On the return of the verdict and the payment to the clerk of the damages assessed, the land so assessed shall inure to the public use for the use specified in the application and the council or other governing body may take the property condemned or proceed to change the grade of any such street, sidewalk, or public place, unless the council or other governing body or some proprietor or proprietors shall, within 30 days, take an appeal to the circuit court of the county by filing a written notice of appeal, a copy of which shall be served on the opposite party or his attorney. On such appeal being taken, the assessment of damages shall be tried de novo in such court and, upon such trial, either party may demand a jury.

(d) On the suing out of a writ, the mayor or other chief executive officer shall pay to the clerk of the court three dollars ($3) for his or her fees, two dollars ($2) per day for each juror on the preliminary assessment and three dollars ($3) for the sheriff, to be paid by a warrant drawn by the city or town clerk on the order of the mayor or other chief executive officer.

(e) When any owner of lands, which lands or the use thereof are desired for the city or town or for any of the purposes mentioned in Section 11-47-171 or subsection (a) of this section, is an infant, non compos mentis, a nonresident, or unknown, the clerk of such court must give notice of the filing of such application by publishing a copy for three successive weeks in some newspaper published in said city or town, before he issues the writ to the sheriff, and, in all other cases, five days' notice of the filing of the writ shall be given by the clerk of the court to the owners of the property by service upon the owner personally by the sheriff or by leaving a copy thereof at the owner's residence or place of business, and the mayor or other chief executive officer of such city or town must deposit with the clerk the advertising fee, to be paid by warrant drawn by the city or town clerk on an order of the mayor or other chief executive officer as other warrants are drawn.

(f) For purposes of the assessment of value, damages, or injury pursuant to subsection (a) and the trial of the assessment of damages pursuant to subsection (c), if lands, or rights, easements, or interests in land, lying seaward of the construction control line then in effect under the regulations of the Alabama Department of Environmental Management, the ordinances of a coastal municipality, or both, are taken for use by a coastal municipality in the construction and maintenance of a beach project permitted pursuant to Section 9-15-56, the assessment of damages for the taking of the lands, or rights, easements, or interests in land, lying seaward of the construction control line shall take into consideration the value of the enhancement to the remaining lands of the proprietor that the beach project may cause as the result of the placement of sand directly on and directly seaward of the lands, or rights, easements, or interests in land so taken. To the extent, and only to the extent, that sand is placed directly on, and directly seaward of the lands, or rights, easements, or interests in land so taken, it may be presumed:

(1) That the value of the remaining lands of the proprietor will exceed the value of all affected lands, rights, easements, and interests of the proprietor prior to the taking as a result of the enhancement in value resulting from the beach project.

(2) That the proprietor has sustained no damage or injury and is entitled to no compensation as a result of the taking.

(g) The presumptions under subsection (f) shall be rebutted only by substantial evidence adduced by the owner.



Section 11-47-173 - Right of entry of municipality pending appeal.

When an appeal is taken from any preliminary assessment as provided for in subsection (c) of Section 11-47-172, such appeal shall not deprive the municipal corporation obtaining the judgment of condemnation from a right of entry for any or all of the purposes provided for in Section 11-47-171 or subsection (a) of Section 11-47-172; provided, that the amount of damages assessed shall be paid into court in money and a bond shall be given in not less than double the amount of damages assessed, with good and sufficient sureties, to be approved by the clerk of the court to which the appeal is taken, conditioned to pay such damages as the owner of the property may sustain.






Article 8 - Liability for Negligence of Agents, etc.

Section 11-47-190 - When municipality liable; joint liability of other persons or corporations.

No city or town shall be liable for damages for injury done to or wrong suffered by any person or corporation, unless such injury or wrong was done or suffered through the neglect, carelessness, or unskillfulness of some agent, officer, or employee of the municipality engaged in work therefor and while acting in the line of his or her duty, or unless the said injury or wrong was done or suffered through the neglect or carelessness or failure to remedy some defect in the streets, alleys, public ways, or buildings after the same had been called to the attention of the council or other governing body or after the same had existed for such an unreasonable length of time as to raise a presumption of knowledge of such defect on the part of the council or other governing body and whenever the city or town shall be made liable for damages by reason of the unauthorized or wrongful acts or negligence, carelessness, or unskillfulness of any person or corporation, then such person or corporation shall be liable to an action on the same account by the party so injured. However, no recovery may be had under any judgment or combination of judgments, whether direct or by way of indemnity under Section 11-47-24, or otherwise, arising out of a single occurrence, against a municipality, and/or any officer or officers, or employee or employees, or agents thereof, in excess of a total $100,000 per injured person up to a maximum of $300,000 per single occurrence, the limits set out in the provisions of Section 11-93-2 notwithstanding.



Section 11-47-191 - Institution of actions, entry, and execution of judgments against municipalities and other persons or corporations jointly liable.

(a) The injured party, if he institutes a civil action against the municipality for damages suffered by him, shall also join such other person or persons or corporation so liable as defendant or defendants of the civil action, and no judgment shall be entered against the city or town unless judgment is entered against such other person or corporation so liable for such injury, except where a summons is returned not found as to a defendant or when judgment is entered in his favor on some personal defense, and if a civil action be brought against the city or town alone and it is made to appear that any person or corporation ought to be joined as a defendant in the action according to the provisions in Section 11-47-190, the action shall be dismissed, unless the plaintiff amends his complaint by making such party or corporation a defendant, if a resident of the state, but no person shall be sued jointly with the city or town who would not be liable separately, irrespective of this provision.

(b) When a judgment shall be obtained against a municipality and the other party liable as provided in subsection (a) of this section, execution shall issue against the other defendant or defendants in the ordinary form and shall not be demandable of the city or town unless the other defendants are insolvent and the same cannot be made out of their property, and the city or town shall pay only so much of the said judgment as cannot be collected from the other defendants.

(c) If the injured party shall, before bringing the civil action, demand of the mayor or other chief executive officer of such municipality the name of such other person or persons or corporation as may be liable jointly with the said municipality to such injured party, and if such mayor or other chief executive officer fails to furnish, within 10 days from the making of such demand, the name of such person or persons or corporation so jointly liable, the said injured party shall not be required to join such other person as a party defendant with said municipality in any civil action brought to recover damages for such injuries.



Section 11-47-192 - Filing of statement as to manner of injury, damages claimed, etc.

No recovery shall be had against any city or town on a claim for personal injury received, unless a sworn statement be filed with the clerk by the party injured or his personal representative in case of his death stating substantially the manner in which the injury was received, the day and time and the place where the accident occurred and the damages claimed.






Article 9 - Parks, Playgrounds, and Other Recreational and Athletic Areas and Facilities.

Section 11-47-210 - Definitions.

When used in this article, unless the context plainly indicates otherwise, the following words and phrases shall have the meanings respectively ascribed to them by this section:

(1) APPLICANT. An individual who files a written application with the governing body of any county or municipality in accordance with Section 11-47-214.

(2) AUTHORITY. A public corporation organized under this article for the purposes, with the powers, and subject to the restrictions set forth in this article.

(3) AUTHORIZING COUNTY. With respect to an authority, any county which has a governing body that has made findings and determinations of facts pertaining to the organization of the authority in accordance with Section 11-47-214.

(4) AUTHORIZING MUNICIPALITY. With respect to an authority, any municipality which has a governing body that has made findings and determinations of facts pertaining to the organization of the authority in accordance with Section 11-47-214.

(5) AUTHORIZING RESOLUTION. A resolution or ordinance adopted by the governing body of any county or municipality in accordance with Section 11-47-214 to authorize the incorporation of an authority.

(6) AUTHORIZING SUBDIVISION. With respect to an authority, any authorizing county or authorizing municipality.

(7) BOARD. The board of directors of the authority.

(8) BONDS. Bonds, notes, or other obligations representing an obligation to pay money.

(9) COUNTY. Any county in the state.

(10) DIRECTOR. A member of the board of directors of the authority.

(11) GOVERNING BODY. With respect to a municipality, its city or town council, board of commissioners, or other comparable governing body exercising the legislative functions of a municipality and with respect to a county, its county commission, or other comparable governing body exercising the legislative functions of a county.

(12) INCORPORATORS. The individuals forming a public corporation pursuant to this article.

(13) INDENTURE. A mortgage, mortgage indenture, mortgage and trust indenture, or trust indenture executed by an authority as security for any of its bonds.

(14) MUNICIPALITY. Any city or town incorporated under the laws of the State of Alabama.

(15) PERSON. The state, a municipality, a county, any political subdivision or agency of the state or any county or municipality, a public corporation, or any private corporation, individual, partnership, trust, or foundation.

(16) PROJECT. Any land and interest therein, including forests, rivers, streams, waterways, and lakes, and any buildings or other improvements thereon, and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for a public park, including, without limitation, any park that constitutes or includes a water theme park, an amusement park or any comparable entertainment facility, a playground or other recreational or athletic facility, and all buildings, facilities, and improvements incident thereto or useful in connection therewith, including, without limitation, picnic areas, campsites, trailer sites, cabins, lodges, roads, and trails for hiking, bicycling, or horseback riding, nature trails, botanical gardens, zoos, museums, athletic fields, golf courses, tennis, handball and badminton courts, public restroom facilities, boats, rides, amusement facilities, bowling alleys, skeet, trap, rifle, and archery ranges, gymnasiums, swimming pools, bathhouses, beaches, docks and marinas, boating facilities, areas and facilities for fishing and hunting, areas and facilities for aquatic entertainment and sports, stadiums, coliseums, arenas, grandstands, auditoriums, meeting halls, pavilions, centers for cultural entertainment, music, drama, exhibitions and exhibits, amphitheaters, administrative building, and sports, gift, and souvenir shops. This term shall not include any facility or location for casino gambling or any other game of chance.

(17) STATE. The State of Alabama.

(18) SUBDIVISION. Any county or municipality.



Section 11-47-210.1 - Legislative findings and declarations.

The Legislature finds and declares all of the following:

(1) Through this article, the Legislature has (i) granted to each municipality in the state, acting either individually or in cooperation with one or more other municipalities, the power to acquire, operate, manage, and control parks, playgrounds, and other recreational or athletic facilities and to authorize the organization of an authority, as a public corporation, to act on behalf of the municipality or municipalities in providing for the ownership and management of parks, playgrounds, and other recreational or athletic facilities, (ii) provided for the organization of the authorities, and (iii) specified certain powers to be enjoyed by such an authority.

(2) In order to facilitate the accomplishment of the legislative objectives reflected in this article and to provide for a greater degree of mutual cooperation among separate political subdivisions, it is necessary, appropriate, and desirable to amend this article in order to grant to any county the powers granted to municipalities by the article, to describe in a more comprehensive manner the types of properties and facilities that are subject to being acquired and managed under the article, to provide with more specificity the procedure to be followed in organizing an authority pursuant to the article, to modify certain provisions respecting the composition of the governing body of such an authority and to further define and expand the corporate powers of such an authority.

(3) In addition to an amendment of the existing provisions of this article, it is necessary, appropriate, and desirable for the Legislature to provide for the issuance by such an authority of bonds, notes, or other obligations and for the undertaking by such an authority of related contractual commitments and to grant to the authority certain exemptions that are typically granted to Alabama public corporations formed to serve a specified public purpose.

(4) In order to enable such an authority to issue bonds, notes, or other obligations to finance an authorized capital project, it is necessary, appropriate, and desirable (i) to empower any county or municipality which would derive benefits from the project to render financial assistance to the authority and, in particular, to incur a contractual obligation to make periodic payments to, or for the benefit of, the authority in order to provide for the payment of all or a portion of the debt service on the bonds, notes, or other obligations of the authority, and (ii) to specify the extent to which such a financial commitment by a county or municipality is to be regarded as a debt of the county or municipality for purposes of any applicable limitation on indebtedness imposed by the constitution or other laws of the state.



Section 11-47-211 - Powers of subdivisions as to acquisition or leasing of lands, buildings, etc., for projects, generally.

Each subdivision in the State of Alabama may, in the manner as may be authorized or provided by law for the acquisition of lands, buildings, facilities, and improvements for public purposes, acquire or lease lands, buildings, facilities, and improvements situated in whole or in part inside or outside the limits of the subdivision for one or more projects; provided, however, that no project acquired by a municipality shall be located in whole or in part within the corporate limits or the police jurisdiction of another municipality or within a county other than the county where its primary site of government is located unless the governing body of the other municipality or county has first adopted a resolution consenting to the location therein of the project; provided further, that no project acquired by a county shall be located in whole or in part in a different county unless the governing body of the other county has first adopted a resolution consenting to the location therein of the project.



Section 11-47-212 - Exercise by subdivision with respect to projects outside corporate limits or boundaries of powers granted with respect to projects within corporate limits or boundaries.

All authority heretofore or hereafter granted to a subdivision to acquire, provide, establish, finance, including the issuance of bonds, warrants, or other obligations to pay the cost thereof, own, use, operate, manage, and control, including the fixing of fees and the charging for access to and the use and enjoyment thereof and the making of rules and regulations with respect thereto, projects situated within its corporate limits, in the case of a municipality, or within its boundaries, in the case of a county, shall be applicable to and may be exercised by the subdivision with respect to any project situated in whole or in part outside its corporate limits or its boundaries, as the case may be.



Section 11-47-213 - Cooperation by subdivisions in acquisition, establishment, operation, etc., of projects; powers of cooperating subdivisions.

A subdivision may join and cooperate with one or more other subdivisions in acquiring, providing, establishing, financing, refinancing, operating, managing, and controlling and conducting projects, making them common to the use of the subdivisions and the inhabitants thereof, and in fixing and charging fees and making rules and regulations for the conduct, management, and use thereof.

All subdivisions so joining or cooperating shall jointly have the same powers and authority conferred on each by this article.



Section 11-47-214 - Authorization by subdivisions of organization and incorporation of authorities for acquisition, establishment, operation, etc., of projects generally; application for authority to form corporation; review of application; publication of resolution approving or denying application.

(a) The governing bodies of two or more subdivisions may authorize the organization of an authority as a public corporation with powers set forth in this article for the purpose of acquiring, financing, refinancing, providing, establishing, installing, using, or managing one or more projects.

(b) To organize such a corporation, not less than three natural persons shall file with the governing body of any subdivision or any two or more thereof, an application in writing for permission to incorporate a public corporation under this article, which application shall:

(1) Recite the name of each county and municipality with the governing body of the county or municipality with which the application is filed.

(2) Contain a statement that the applicants propose to incorporate an authority pursuant to this article.

(3) State the proposed location of the principal office of the authority.

(4) State that each of the applicants is a duly qualified elector of at least one authorizing subdivision.

(5) Request that the governing body of the authorizing subdivision adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed, its certificate of incorporation is approved, and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 11-47-215. The application shall be accompanied by the form of certificate of incorporation of the proposed authority and by other supporting documents or evidence which the applicants may consider appropriate.

(c) As soon as practicable after receiving an application filed with it in accordance with this section, the governing body of each authorizing subdivision shall review the contents of the application and the accompanying form of the certificate of incorporation and shall adopt a resolution either denying the application or declaring that it is wise, expedient, and necessary that the proposed authority be formed, approving the form of its certificate of incorporation, and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 11-47-215. The resolution shall be published once a week for two consecutive weeks in a newspaper of general circulation in the subdivision approving the resolution. Each governing body with which the application is filed shall cause a copy of the application to be spread upon the minutes of the meeting of the governing body at which final action upon the application is taken.



Section 11-47-215 - Certificate of incorporation of authorities - Contents.

The certificate of incorporation of the authority shall state:

(1) The names of the persons forming the authority, together with the residence of each person, and that each of them is a duly qualified elector of at least one of the subdivisions.

(2) The name of the authority, which may be a name indicating in a general way the area proposed to be served by the authority and shall include the words "Public Park Authority" (e.g., "The _____ Public Park Authority," or "The Public Park Authority of _____," the blank spaces to be filled in with the name of one or more of the authorizing subdivisions or other geographically descriptive word or words, the descriptive word or words shall not, however, preclude the authority from locating facilities or otherwise exercising its powers in other geographical areas), unless the Secretary of State shall determine that the name is identical to the name of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty, in which case, the incorporators may insert additional identifying words so as to eliminate the possibility of duplication or similarity.

(3) The period for the duration of the authority (if the duration is to be perpetual, that fact should be so stated).

(4) The name of each authorizing subdivision, together with the date on which the governing body thereof adopted an authorizing resolution.

(5) The proposed location of the principal office of the authority, which shall be within the boundaries of one of the authorizing subdivisions.

(6) That the authority is organized pursuant to the provisions of this article.

(7) If the exercise by the authority of any of its powers hereunder is to be in any way prohibited, limited, or conditioned and a statement of the terms of the prohibition, limitation, or condition.

(8) The number of members of the board of directors of the authority, which shall be an odd number not less than three, the duration of their respective terms of office, which shall not be in excess of six years, and the manner of their election or appointment.

(9) Any provisions, not inconsistent with this article, which relate to the vesting of title to its properties upon its dissolution.

(10) A statement as to whether employees of the authority shall or shall not be subject to civil service laws, retirement laws, and disability laws applicable to employees of one of the authorizing subdivisions which then may be in effect or may thereafter be enacted.

(11) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this article or with the laws of the state.



Section 11-47-216 - Certificate of incorporation of authorities - Form; execution and acknowledgment; filing with probate judge; recordation by probate judge; amendment.

(a) Within 40 days following the adoption of the most recent authorizing resolution, the applicants shall proceed to incorporate an authority by filing for record in the office of the judge of probate of the county in which the principal office of the authority is to be located a certificate of incorporation which shall comply in form and substance with the requirements of this article and which shall be in the form and executed in the manner provided in this article and shall also be in the form theretofore approved by the governing body of each authorizing subdivision.

(b) The certificate of incorporation of the authority shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgment to deeds. When the certificate of incorporation is filed for recordation, there shall be attached thereto a certified copy of the authorizing resolution adopted by the governing body of each authorizing subdivision and a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty.

(c) The certificate of incorporation of the authority, together with the documents required by subsection (b) shall be attached thereto and filed for record in the office of the judge of probate of the county in which the principal office of the authority shall be located. The judge of probate shall forthwith receive and record the same. When such a certificate of incorporation and attached documents have been so filed, the authority referred to therein shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation, whereupon the authority shall be vested with the rights and powers granted in this article.

(d) The certificate of incorporation of an authority incorporated under this article at any time may be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation, which amendment shall be set forth in full in the resolution and which amendment may include any matters which might have been included in the original certificate of incorporation. After the board adopts the resolution proposing an amendment to the certificate of incorporation of the authority, the chair of the board and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of each authorizing subdivision, requesting the governing body to adopt a resolution approving the proposed amendment, and the application shall be accompanied by a certified copy of the resolution adopted by the board proposing the amendment to the certificate of incorporation, together with any documents in support of the application which the chair may consider appropriate. As soon as practicable after the application is filed with the governing body of an authorizing subdivision pursuant to the foregoing provisions of this section, the governing body shall review the application and adopt a resolution either denying the application or authorizing the proposed amendment. The governing body of the authorizing subdivision with which the application is filed shall publish the resolution once a week for two consecutive weeks in a newspaper of general circulation in the subdivision and shall cause a copy of the application and all accompanying documents to be spread upon the minutes of the meeting of the governing body at which the final action upon the application is taken. The certificate of incorporation of an authority may be amended only after the filing of an application therefor and the adoption by the governing body of each authorizing subdivision of an approving resolution.

(e) Within 40 days following the adoption by the governing body of the authorizing subdivision of the most recent resolution approving the proposed amendment, the chair of the board of the authority and the secretary of the authority shall sign and file for record in the office of the judge of probate with which the certificate of incorporation of the authority was originally filed a certificate in the name of and on behalf of the authority, under its seal, reciting the adoption of the respective resolutions by the board and by the governing body of each authorizing subdivision and setting forth the proposed amendment. The judge of probate for the county shall thereupon record the certificate in an appropriate book in his or her office. When the certificate has been filed and recorded, the amendment shall become effective, and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of an authority shall be amended except in the manner provided in this section.



Section 11-47-217 - Boards of directors of authorities.

(a) Each authority shall have a board of directors composed of the number of directors provided in the certificate of incorporation, as most recently amended. Unless provided to the contrary in its certificate of incorporation, all powers of the authority shall be exercised, and the authority shall be governed by the board or pursuant to its authorization. Subject to the provisions of subdivision (8) of Section 11-47-215, the board shall consist of directors who have the qualifications and are elected or appointed for certain terms of office as shall be specified in the certificate of incorporation of the authority. Notwithstanding the foregoing, if the original directors are appointed by the incorporators, the original directors shall be identified in the proposed form of the certificate of incorporation submitted to the governing body of each of the authorizing subdivisions together with the application for authority to incorporate.

(b) Upon the expiration of any term of office of any director, if a successor thereto has not been elected or appointed, then the director whose term of office has expired shall continue to hold office until his or her successor is elected or appointed. If at any time there should be a vacancy on the board, whether by death, resignation, incapacity, disqualification, or otherwise, a successor director to serve for the unexpired term applicable to the vacancy shall be elected or appointed by the person or persons who elected or appointed the predecessor director, unless the predecessor director was appointed by the incorporators, in which case the successor thereto shall be appointed by the remaining members of the board who continue to serve as directors following the event that resulted in the vacancy. Each election or appointment of a director, whether for a full term or to complete an unexpired term, shall be made not earlier than 30 days prior to the date on which the director is to take office. Any director, irrespective of by whom elected or appointed, shall be eligible for reelection or reappointment.

(c) Each director shall serve without compensation but shall be reimbursed for expenses actually incurred in the performance of his or her duties. A majority of the directors shall constitute a quorum for the transaction of business, but any meeting of the board may be adjourned by a majority of the directors present or may be so adjourned by a single director if the director is the only director present at the meeting. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the board. The board shall hold regular meetings at such times as may be provided in the bylaws of the authority, may hold other meetings at any time upon notice of the meeting being given as required by the bylaws of the authority, and shall, upon call of the chair of the authority or a majority of the total number of directors, hold a special meeting. Any matter on which the board is authorized to act may be acted upon at any regular, special, or called meeting. At the request of any director, the vote on any question before the board shall be taken by yeas and nays and entered upon the record. All resolutions adopted by the board shall constitute actions of the authority, and all proceedings of the board shall be reduced to writing and signed by the secretary of the authority and shall be recorded in a well-bound book. Copies of the proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.

All proceedings of the board shall be reduced to writing by the secretary of the authority and recorded in a well-bound book and open to each director and to the public at all times.

(d) Any director may be impeached or removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama of 1901 and the general laws of the state for impeachment or removal of officers.

(e) The officers of an authority shall consist of a chair, a vice-chair, a secretary, a treasurer, and other officers the board deems to be necessary or desirable. The chair and the vice-chair of the authority shall be elected by the board from its membership, but neither the secretary, the treasurer, nor any of the other officers of the authority shall be a director. The offices of secretary and treasurer may, but need not, be held by the same person. The chair and the vice-chair of the authority shall be elected by the board for terms which do not exceed three years, and the secretary, the treasurer, and the other officers of the authority shall be elected by the board for such terms as it deems advisable. The duties of the chair, vice-chair, secretary, and treasurer shall be those which are customarily performed by officers and as may be prescribed by the board. The duties of any other officers of the authority shall be such as are from time to time prescribed by the board.



Section 11-47-218 - Powers of authorities generally; location of projects; exercise of power of eminent domain.

(a) In addition to all other powers at any time conferred on it by law, and subject to any express provisions of its certificate of incorporation to the contrary, an authority shall have the following lawful powers, together with all powers incidental thereto or necessary to discharge thereof in the corporate form:

(1) To have succession by its corporate name in perpetuity or for the duration specified in its certificate of incorporation.

(2) To sue and be sued in its own name in civil actions and to defend actions against it.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt, alter, and repeal bylaws, regulations, and rules, not inconsistent with this article or its certificate of incorporation, for the regulation and conduct of the affairs and business of the authority.

(5) To acquire, receive, take, and hold, whether by purchase, gift, lease, devise or otherwise, property of every description, whether real, personal or mixed, and to manage the property and to develop any undeveloped property owned, leased, or controlled by it.

(6) To borrow money and to sell and issue bonds for any corporate use or purposes.

(7) To acquire, whether by gift, purchase, transfer, foreclosure, lease, or otherwise, to construct and to expand, improve, operate, maintain, equip, and furnish one or more projects, including all real and personal properties that its board may deem necessary in connection therewith.

(8) To lease to any person or persons all or any part of any project or projects that are or shall be owned by it, to charge and collect rent therefor and to terminate the lease upon the failure of the lessee to comply with any of the obligations thereof, all upon the terms and conditions as its board may deem advisable.

(9) To pledge for payment of any bonds issued or assumed by the authority any revenues, including any moneys payable by a subdivision to, or for the benefit of, the authority for such purpose, from which the bonds are payable, and to mortgage or pledge any or all of its projects and revenues or any part or parts thereof, whether then owned or received or thereafter acquired or received.

(10) To assume obligations secured by a lien on or secured by and payable out of or secured by a pledge of any project or projects or part thereof or the revenues derived from any project or projects that may be acquired by the authority.

(11) To make, enter into, and execute contracts, agreements, leases, and other instruments, and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted under this article.

(12) To enter into contracts with, to accept aid, loans, and grants from, to cooperate with, and to do any and all things not specifically prohibited by this article or other applicable laws of the state which may be necessary in order to avail itself of the aid and cooperation of the United States of America, the state, or any agency, instrumentality, or political subdivision of either thereof in furtherance of the purposes of this article.

(13) To receive and accept from any source aid or contributions in the form of money, property, labor, or other things of value, to be held, used, and applied to carry out the purposes of this article, subject to any lawful condition upon which the aid or contributions may be given or made.

(14) To enter into a management contract or contracts with any municipality, any county, or any person or persons for the management, supervision, or operation of all or any part of its projects as may in the judgment of the authority be necessary or desirable in order to perform more efficiently or economically and function for which it may become responsible in the exercise of the powers conferred upon it by this article.

(15) To procure insurance against any loss in connection with its property and other assets in the amounts and from the insurers as its board may deem desirable.

(16) To invest its moneys, including, without limitation, the moneys held in any special fund created pursuant to any indenture securing any of its bonds and proceeds from the sale of any bonds, not required for immediate use in:

a. Any debt securities that are direct, general obligations of the United States of America.

b. Any debt securities, the payment of the principal of and interest on which is unconditionally guaranteed by the United States of America.

c. Any time deposit with, or any certificate of deposit issued by, any bank which is organized under the laws of the United States of America or any state thereof and deposits which are insured by the Federal Deposit Insurance Corporation or any department, agency, or instrumentality of the United States of America that may succeed to the functions of the corporation.

d. Any debt obligation in which an insurance company organized under the laws of the state may legally invest its money at the time of investment by the authority.

(17) To procure or agree to the procurement of insurance or guarantees from the United States of America or any agency or instrumentality thereof, or from any private insurance company, of the payment of any bonds issued by the authority, and to pay premiums or fees for the insurance or guarantees.

(18) To fix and charge fees and to make rules and regulations for the conduct, management, and use of projects.

(19) To appoint, employ, contract with, and provide for compensation of the officers, employees, and agents, including engineers, attorneys, consultants, financial advisors, and other employees, as the business of the authority may require, including the power to fix working conditions and other conditions of employment by general rule, subject to the provisions of the certificate of incorporation of the authority, and the power at its option to provide a system of disability pay, retirement, compensation, and pensions or any of them and to hire and fire servants, agents, employees, and officers at will.

(20) To sell and convey any of its properties that, in the judgment of the board, have become obsolete or worn out or that may no longer be needed or useful.

(21) To participate as a shareholder in a corporation, as a joint venturer in a joint venture, as a general or limited partner in a limited partnership or a general partnership, as a member in a nonprofit corporation, or as a member of any other lawful form of business organization.

(22) To elect (i) all or any of the members of the board of directors of any nonprofit corporation of which the authority is a member or of which any one or more of the members of the board of directors of the authority is an ex officio member (subject, however, to any contrary or inconsistent provision of the articles of incorporation or bylaws of the nonprofit corporation), and (ii) all or any of the members of the board of directors of any nonprofit corporation that has no members and whose articles of incorporation or bylaws provide for the election of one or more of the members of its board of directors from among members of the board of directors of the authority (subject, however, to any contrary or inconsistent provision of the articles of incorporation or bylaws of the nonprofit corporation).

(23) To create, establish, acquire, operate, or support subsidiaries and affiliates, either for profit or nonprofit, to assist the authority in fulfilling its purposes.

(24) To create, establish, or support nonaffiliated for profit or nonprofit corporations or other lawful business organizations which operate and have as their purpose the furtherance of the purposes of the authority.

(25) Without limiting the generality of the preceding subdivisions (23) and (24), to accomplish and facilitate the creation, establishment, acquisition, operation, or support of the subsidiary, affiliate, nonaffiliated corporation, or other lawful business organization, by means of loans of funds, leases of real or personal property, gifts and grants of funds, or guarantees of indebtedness of the subsidiaries, affiliates, and nonaffiliated corporations.

(26) To do any and all things necessary or convenient to carry out its purposes and to exercise its powers pursuant to this article.

(b) Any project or projects of an authority organized pursuant to authorization from an authorizing municipality may be located within or without or partially within and partially without the authorizing municipality, subject to the following conditions:

(1) No project or part thereof shall be located more than 30 miles from the corporate limits of the authorizing municipality.

(2) No project or part thereof shall be located within the corporate limits of a municipality other than the authorizing municipality in this state.

(3) No project or part thereof shall be located within the police jurisdiction of another municipality in this state unless the governing body of the municipality has first adopted a resolution consenting to the location of the project or part thereof in the police jurisdiction of the municipality.

(4) No project or part thereof shall be located in a county other than the county in which the principal place and seat of government and at least a portion of the authorizing municipality are situated unless the governing body of the other county has first adopted a resolution consenting to the location of the project or part thereof in the county.

(5) Any project or part thereof that is located outside of the authorizing municipality shall comply with all zoning laws, subdivision restrictions and regulations, and all other laws and regulations of any county or municipality in which the project or a part thereof is situated.

(c) Any project or projects of an authority organized pursuant to authorization from an authorizing county may be located within or without or partially within and partially without the authorizing county, subject to the following conditions:

(1) No part of a project shall be located more than three miles outside the boundaries of the authorizing county.

(2) In no event shall any project or part thereof be located within the corporate limits of a municipality unless the governing body of the municipality has first adopted a resolution consenting to the location of the project or part thereof in the municipality.

(3) No project or part thereof shall be located in a county other than the authorizing county unless the governing body of the other county has first adopted a resolution consenting to the location of a part of the project in the other county.

(d) Any project or projects of an authority jointly organized pursuant to authorization from two or more subdivisions may be located within or without or partially within and partially without the respective authorizing subdivisions, subject to the following conditions:

(1) No project or part thereof shall be located in a county other than (i) the county in which any authorizing municipality is situated and has its principal place and seat of government, or (ii) a county that is also an authorizing subdivision unless the governing body of the other county has first adopted a resolution consenting to the location of the project or part thereof in the county.

(2) No project or part thereof shall be located within the corporate limits of a municipality other than an authorizing municipality unless the governing body of the municipality has first adopted a resolution consenting to the location of the project or part thereof in the municipality.

(e) Nothing in this section shall be construed to authorize the acquisition by eminent domain of any real property or rights owned or held by railroads or utilities, both public or private.



Section 11-47-219 - Authority and procedure for dissolution of authorities; vesting of title, etc., to properties thereof upon dissolution.

At any time when an authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record of a certified copy of the resolution in the office of the judge of probate with which the authority's certificate of incorporation is filed, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall, subject to any constitutional provision or inhibitions to the contrary, thereupon vest in one or more counties or municipalities in the manner and interests as may be provided in the certificate of incorporation. Notwithstanding the foregoing, if the certificate of incorporation contains no provision respecting the vesting of title to the properties of the authority, title to all of the properties shall, subject to any constitutional provision or inhibitions to the contrary, thereupon vest in its authorizing subdivision, or if the authority has more than one authorizing subdivision, in its authorizing subdivisions as tenants in common.



Section 11-47-220 - Construction of article.

Neither this article nor anything contained in this article shall be construed as a limitation or restriction upon any power which a municipality might otherwise have under the laws of the State of Alabama and this article shall be construed as cumulative of such powers.



Section 11-47-221 - Bonds of an authority - Execution and delivery; form and denominations; rate of interest; redemption; issuance and sale.

Bonds of an authority may be executed and delivered by it at any time, shall be in the form and denominations and of the tenor and maturity or maturities not exceeding 30 years from their date, shall bear the rate or rates of interest, which may be fixed or which may float or vary based on some index or other standard deemed appropriate by the board or pursuant to periodic determinations made by an agent of the authority, shall be payable and evidenced in the manner, may contain provisions for redemption prior to maturity, and may contain other provisions not inconsistent with the provisions of this article, all as may be provided by the resolution of the board authorizing the bonds or by the indenture whereunder the bonds are authorized to be issued. A bond of any authority having a specified maturity date more than 10 years after its date shall be made subject to redemption at the option of the authority at the end of the tenth year after its date, and on any interest payment date thereafter, under such terms and conditions and at such premiums, if any, as may be provided in the resolution under which the bond is authorized to be issued. Any borrowing may be effected by the issuance and sale of bonds at either public or private sale in the manner, at the price or prices, at the time or times and on the other terms and conditions as may be determined by the board to be most advantageous to the authority.



Section 11-47-222 - Bonds of an authority - Sale and issuance of refunding bonds; maturity; limitation on principal amount; use of proceeds; effectuation of refunding by sale or exchange of bonds.

(a) An authority may at any time and from time to time sell and issue its refunding bonds for the purpose of refunding the principal of and interest on any then outstanding bonds of the authority, whether or not the bonds shall have matured or be redeemable at the option of the authority at the time of the refunding, and for the payment of any expenses incurred in connection with the refunding and any premium or other sum necessary to be paid to redeem or retire the bonds to be refunded. No refunding bonds shall be issued unless the present value of all debt service on the refunding bonds (computed with a discount rate equal to the true interest rate of the refunding bonds and taking into account all underwriting discount and other issuance expenses) shall not be greater than 95 percent of the present value of all debt service on the bonds to be refunded (computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such bonds) determined as if such bonds to be refunded were paid and retired in accordance with the schedule of maturities (considering mandatory redemption as a scheduled maturity) provided at the time of their issuance. Provided further that the average maturity of the refunding bonds, as measured from the date of issuance of such refunding bonds, shall not exceed by more than three years the average maturity of the bonds to be refunded, as also measured from such date of issuance, with the average maturity of any principal amount of bonds to be determined by multiplying the principal of each maturity by the number of years (including any fractional part of a year) intervening between such date of issuance and each such maturity, taking the sum of all such products, and then dividing such sum by the aggregate principal amount of bonds for which the average maturity is to be determined. Such refunding bonds shall be subrogated and entitled to all priorities, rights, and pledges to which the bonds refunded thereby were entitled. Notwithstanding the foregoing, the principal amount of bonds that the authority may at any time issue for refunding purposes shall not exceed the sum of the following:

(1) The outstanding principal or face amount of the bonds refunded thereby.

(2) The unpaid interest accrued or to accrue thereon to their respective maturities or, in the event the bonds to be refunded, or any part thereof, are to be retired prior to their respective maturities, the interest accrued or to accrue thereon to the date or dates on which they are to be retired.

(3) Any premium or other sum necessary to be paid in order to redeem or retire the bonds to be refunded, but only if the bonds are in fact to be redeemed or retired prior to their respective maturities.

(4) The expenses estimated to be incurred in connection with the refunding. The authority may also sell and issue its bonds at any time for the combined purpose of refunding any of its bonds and of obtaining funds for any other purposes for which it is authorized by this article to sell and issue bonds, in which event the provisions of this article relating to refunding bonds shall apply only to those bonds issued for refunding purposes.

(b) The principal proceeds derived by the authority from the sale of any refunding bonds shall be used only for the payment of the principal, interest, and premium, if any, on the bonds being refunded and for payment of the expenses referred to in the preceding subdivision (4) of subsection (a) of this section. Notwithstanding the foregoing, if in the judgment of the board the action is necessary or desirable to effect an advantageous refunding, a portion of the proceeds may be used for payment of principal of and interest on the refunding bonds themselves and the remainder of the proceeds for payment of the bonds being refunded and for the aforementioned expenses.

(c) The refunding may be effected either by sale of refunding bonds and the application of the proceeds thereof as provided in subsection (b) of this section, or by exchange of the refunding bonds for the bonds to be refunded thereby, or by any combination thereof. Notwithstanding the foregoing, the holders of any bonds to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they may be paid or redeemed by call of the authority under their respective provisions. All provisions of this article pertaining to bonds of the authority that are not inconsistent with this section shall, to the extent applicable, also apply to refunding bonds issued by the authority and to bonds issued by the authority for both refunding and other purposes.



Section 11-47-223 - Bonds of an authority - Signature and seal.

All bonds of an authority shall be signed in the name and behalf of the authority by its chair or vice-chair, and the seal of the authority shall be affixed thereto and attested by its secretary or an assistant secretary. Notwithstanding the foregoing, facsimiles of the signatures of the officers may be imprinted or otherwise reproduced on any of the bonds in lieu of the officers manually signing the same so long as the related indenture or other authorizing proceedings provide for the manual authentication of the bonds by a trustee or paying agent, and provided further that a facsimile of the seal of the authority may be imprinted, or otherwise reproduced, on any of the bonds in lieu of being manually affixed thereto. If, after any of the bonds are so signed, whether manually or by facsimile, any officer shall, for any reason, vacate his or her office, the bonds so signed may nevertheless be delivered at any time thereafter as the act and deed of the authority.



Section 11-47-224 - Bonds of an authority - Payment out of revenues; security for payment; mortgages, security interests, or assignments as security for payment.

(a) Any bonds issued by an authority shall be revenue bonds and shall be payable solely out of the revenues of the authority as may be designated in the proceedings of the board under which the bonds are authorized to be issued.

(b) As security for payment of the principal of and interest on any bonds issued or assumed by it, an authority may enter into a contract or contracts, and adopt resolutions or other proceedings containing provisions constituting a part of the contract or contracts with the holders of the bonds, pertaining to, among other things, the following:

(1) Pledging all or any part of the revenues of the authority to secure the payment of the bonds.

(2) Pledging, assigning, or mortgaging all or any part of the assets of the authority to secure the payment of the bonds.

(3) The creation of reserve, sinking, or other funds and the regulation and disposition thereof.

(4) The issuance of additional parity bonds.

(5) The procedure, if any, by which the terms of any contract with the holders of the bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which the consent may be given.

(6) Limitations on the amount of moneys to be expended by the authority for its operating expenses.

(7) Vesting in a trustee or trustees the property, rights, powers, and duties as the authority may determine.

(8) Defining the acts or omissions to act that shall constitute a default in the performance of the obligations and duties of the authority to the holders of the bonds and providing for the rights and remedies of the holders in the event of the default. Notwithstanding the foregoing, the rights and remedies shall not be inconsistent with the general laws of the state and the other provisions of this article.

(9) Any other matters, of like or different character, which in any way affect the security or protection of the holders of the bonds.

(c) Any mortgage of property granted by an authority, any security interest in property created by it, or any assignment or pledge of revenues or contract rights made by it, in each case to secure the payment of its bonds, shall be valid and binding from the time when the mortgage is granted, the security interest created, or the assignment or pledge is made, as the case may be, and the property so mortgaged, the property with respect to which the security interest is so created, and the revenues and contract rights so assigned or pledged shall immediately, or as soon thereafter as the authority obtains any right thereto or interest therein, be subject to the mortgage, security interest, assignment, or pledge, as the case may be, without physical delivery of any property, revenues, or contract documents covered thereby or any further act, and the lien of such a mortgage, security interest, assignment, or pledge shall be valid and binding against all persons having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the persons have actual notice thereof, from the time notice of the mortgage, security interest, assignment, or pledge is filed for record (1) in the office of the judge of probate in which the certificate of incorporation of the authority was filed for record and (2) in the case of any mortgage or security interest covering any tangible property, whether real, personal, or mixed, in the office of the judge of probate of the county in which the property is or is to be located pursuant to any agreement made by the authority with any person respecting the location and use of the property. The notice shall contain a statement of the existence of such a mortgage, security interest, assignment, or pledge, as the case may be, a description of the property, revenues, or contract rights subject thereto and a description of the bonds secured thereby, all in terms sufficient to give notice to a reasonably prudent person of the existence and effect of the mortgage, security interest, assignment, or pledge. If the requirements of the preceding sentence are met, the notice may consist of (i) a summary statement prepared specially for the purpose of serving as the notice, (ii) an executed counterpart of any mortgage, security agreement, assignment, trust indenture, or other instrument granting the mortgage, creating the security interest, or making the assignment or pledge, as the case may be, or (iii) a certified copy of the resolution adopted by the board of the authority authorizing the mortgage, security interest, assignment, or pledge, as the case may be.



Section 11-47-225 - Use of proceeds of borrowing; application of any portion of proceeds not needed for original purposes.

(a) The principal proceeds derived from any borrowing made by an authority shall be used solely for the purpose or purposes for which the borrowing was authorized. If any bonds are issued for the purpose of financing costs of acquiring, constructing, improving, enlarging, and equipping a project, the costs shall be deemed to include the following:

(1) The cost of any land forming a part of the project.

(2) The cost of the labor, materials, and supplies used in the construction, improvement, or enlargement, including architectural and engineering fees and the cost of preparing contract documents and advertising for bids.

(3) The purchase price of, and the cost of installing, equipment for the project.

(4) The cost of landscaping the lands forming a part of the project and of constructing and installing roads, sidewalks, curbs, gutters, utilities, and parking places in connection therewith.

(5) Legal, accounting, publishing, printing, fiscal, and recording fees, and expenses incurred in connection with the authorization, sale, and issuance of the bonds issued in connection with the project; bond discount, commission, or other financing charges; fees and expenses of financial advisers and planning and management consultants; the cost of any feasibility studies deemed necessary or advisable in connection with the issuance and sale of the bonds; the amount of any debt service reserve that the board deems necessary or advisable to be funded out of the proceeds from the sale of the bonds; premiums or other fees payable to secure bond insurance, one or more letters of credit or a comparable credit enhancement facility; and other expenses as shall be necessary or incident to the borrowing.

(6) Interest on the bonds for a reasonable period prior to the commencement of the construction and equipment of the project, or of any improvements or additions being financed, in whole or in part, out of the proceeds from the sale of the bonds, and during the period estimated to be required for the construction and equipment and for a period of not more than two years after the completion of the construction and equipment.

(7) The reimbursement to itself, to any authorizing subdivision or other county or municipality, or to any other public agency, authority, or body, or any funds advanced, to or for the benefit of the authority or any project owned by it, in anticipation of the issuance of bonds by the authority, including the amount of any interest paid or incurred on any borrowings made for the purpose of obtaining funds to advance to or for the benefit of the authority or the project.

(8) The amount of the reserves for the payment of debt service on the bonds and for the maintenance, repair, replacement, improvement, and enlargement of any of its projects and other properties as the board shall deem advisable.

(b) Any portion of the principal proceeds derived from the borrowing not needed for any of the purposes for which the borrowing was authorized to be made shall be applied and used:

(1) For retirement of the bonds issued in evidence of the borrowing.

(2) For payment of the interest thereon.

(3) For payment into one or more special funds created for payment of principal or interest, or both, or for the creation of reserves for the payment of debt service or for maintenance, repair, replacement, improvement, or enlargement.

(4) For any combination thereof, all as shall be specified in the indenture under which the bonds are issued or in the resolution of the board authorizing the borrowing.



Section 11-47-226 - Loans, donations, performance of services, etc., by county, municipality, or other political subdivision, etc., to achieve objectives of article; funding agreements; amount of indebtedness under funding agreements.

(a) For the purpose of attaining the objectives of this article, any county, municipality, or other political subdivision, or public corporation, agency, or instrumentality of the state, a county, or municipality, may, upon such terms and with or without consideration, as it may determine, do any or all of the following:

(1) Lend or donate money to an authority or perform services for the benefit thereof.

(2) Donate, sell, convey, transfer, lease, or grant to an authority, without the necessity of authorization at any election of qualified voters, any property of any kind.

(3) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, which are necessary or convenient to aid and cooperate with an authority in attaining the objectives of this article.

(b) Without limiting the generality of the provisions of the preceding subsection (a), if the governing body of any subdivision finds and determines that the project or projects to be financed, in whole or in part, through the issuance by the authority of an issue or series of its bonds will benefit the residents of the subdivision, then the subdivision may, upon notice to the public by publication once a week for two consecutive weeks in a newspaper of general circulation in the subdivision, (i) appropriate and pledge, on a continuing basis, public moneys of the subdivision for the express purpose of paying all or a portion of the principal of and interest and premium, if any, on the bonds of the authority and (ii) enter into one or more contracts with the authority, or with the trustee under the indenture pursuant to which the bonds are issued, to evidence and specify the terms of the financial commitment undertaken by the subdivision, such a contract being herein called a "funding agreement." Any funding agreement executed and delivered by a subdivision may be for a term that corresponds to the term of the bonds secured, in whole or in part, thereby and may contain the terms, provisions, covenants, and conditions as the governing body of the subdivision and the board deem to be appropriate. The contractual commitment of a subdivision pursuant to a funding agreement may be either a general obligation of the subdivision, secured by a pledge of its full faith and credit, or a limited obligation of the subdivision payable solely from specified sources. In either event, a subdivision may specifically pledge and assign for the payment of its funding agreement obligations the proceeds from any specific tax or taxes levied by the subdivision or the revenues from any revenue-producing properties owned, leased, or operated by the subdivision. In any instance where a funding agreement contains a pledge by a subdivision of any tax proceeds, the subdivision shall, during each fiscal year that the funding agreement shall be in effect, levy the tax or taxes so pledged and use so much of the proceeds therefrom as may be necessary to pay its funding agreement obligations. Any funding agreement executed and delivered by a subdivision may specify that, notwithstanding the actual debt service payable on the bonds secured thereby, the total amount payable pursuant to the agreement by the subdivision during any fiscal year shall not exceed a specified sum.

(c) In any instance in which (i) bonds of the authority are secured by funding agreements of more than one subdivision and (ii) each of the funding agreements specifies the maximum amount payable pursuant to its provisions in any particular fiscal year, the specified amount being herein called the "maximum annual contract obligation," the amount of the resulting indebtedness of such a subdivision, for purposes of any limitation on indebtedness imposed by the Constitution of Alabama of 1901 or any other applicable provision of law, shall at any time be equal to the product of (A) the sum of the then outstanding principal amount of the bonds secured by the funding agreements and the amount of interest then accrued and unpaid thereon and (B) a fraction, the numerator of which shall be equal to the subdivision's maximum annual contract obligation and the denominator of which shall be equal to the aggregate of the maximum annual contract obligations of all of the subdivisions that are parties to the funding agreements.



Section 11-47-227 - Construction of bonds as negotiable instruments.

Bonds issued by an authority shall be construed to be negotiable instruments although payable solely from a specified or limited source.



Section 11-47-228 - Exemption from taxation.

The property and income of an authority, all bonds issued by an authority, the interest on the bonds, conveyances by or to an authority, and leases, deeds, or indentures by or to an authority shall be exempt from all taxation in the state. All tangible personal property sold by an authority is expressly exempt from all state and local sales and use taxes imposed pursuant to law. An authority shall be exempt from all taxes levied by any county or municipality which has consented to and approved the project, or other political subdivision of the state, including, without limitation, license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which an authority may engage. An authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.



Section 11-47-229 - Exemption from state laws governing usury or prescribing or limiting interest rates.

Each authority shall be exempt from the laws of the state governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.



Section 11-47-230 - Compliance with state laws governing competitive bidding.

An authority and all contracts made by it shall comply with the laws of the state requiring competitive bids for any contract to be entered into by municipalities or public corporations including, without limitation, the provisions of Article 3 of Chapter 16 of Title 41.



Section 11-47-231 - Bonds as legal investments.

The bonds of an authority shall be legal investments in which the state and its agencies and instrumentalities, all counties, municipalities, and other political subdivisions of the state and public corporations organized under the laws thereof, all insurance companies and associations and other persons carrying on an insurance business, all banks, savings banks, savings and loan associations, trust companies, credit unions, and investments companies of any kind, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whosoever are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds in their control or belonging to them.



Section 11-47-232 - Authority as nonprofit corporation.

An authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event a board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of an authority, then any portion, as determined by the board, of the net earnings of an authority thereafter accruing may, in the discretion of the board, be paid to one or more of its authorizing subdivisions.



Section 11-47-233 - Notice respecting issuance of bonds; limitation of actions contesting validity of bonds.

Upon the adoption by the board of an authority of any resolution providing for the issuance of bonds, the authority shall cause a notice respecting the issuance of the bonds to be published once a week for two consecutive weeks in each county in which shall be located any project financed or in any way assisted by the issuance of the bonds, the publication in each county to be in a newspaper having general circulation therein. The notice shall be in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chair or secretary of the authority:

"________, a public corporation and instrumentality of the State of Alabama, on the _____ day of ________, authorized the issuance of $ _____ principal amount of bonds (or notes, as the case may be) of the public corporation for purposes authorized in the act of the Legislature of Alabama under which the public corporation was organized. Any action or proceedings questioning or contesting the validity of the bonds, or the instruments securing the same, or the proceedings authorizing the same, must be commenced on or before ________ (insert date determined in accordance with the provision of the next paragraph of this section)."

The date stated in the notice as the date on or before which any action or proceedings questioning or contesting the validity of the bonds referred to therein shall be commenced shall be a date at least 30 days after the date on which occurs the last publication of the notice necessary for it to have been published at least once in all counties in which it is required to be published. Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in the notice or to contest the validity of the bonds, or the validity of any instruments securing the same, shall be commenced on or before the date determined in accordance with the preceding sentence and stated in the notice as the date on or before which the action or proceeding shall be commenced. After the date no right of action or defense shall be asserted questioning or contesting the validity of the bonds, or the instruments securing the same, or the proceedings authorizing the same, nor shall the validity of the bonds or the instruments or proceedings be open to question in any court on any ground whatsoever, except in an action or proceeding commenced on or before the date.



Section 11-47-234 - Eminent domain.

Neither an authority nor a participating subdivision in an authority shall have the power of eminent domain for a project under this article.



Section 11-47-235 - Effect of revenue obligations on State of Alabama; prohibition against use of state funds to retire indebtedness.

Revenue obligations issued by any public authority pursuant to this article shall not create an obligation or debt of the State of Alabama, and no state funds shall be used to retire the principal and interest of any indebtedness issued pursuant to this article.



Section 11-47-236 - Application of Alabama Administrative Procedure Act to rules adopted by authorities.

The Alabama Administrative Procedure Act shall apply to rules adopted by authorities created pursuant to this article.



Section 11-47-237 - Application of State Ethics Act to members of authorities.

The State Ethics Act shall apply to members of authorities created pursuant to this article.



Section 11-47-238 - Relationship of article to other laws.

The provisions of this article are cumulative and shall not be deemed to repeal existing laws.



Section 11-47-239 - Construction of article to effect its purpose.

The provisions of this article shall be liberally construed to effect its purpose.






Article 10 - Off-Street Parking Facilities.

Section 11-47-240 - Definitions.

When used in this article, unless the context plainly indicates otherwise, the following words and terms shall have the following meanings ascribed to them:

(1) THE CITY. A city subject to this article.

(2) GOVERNING BODY. The body in which the general legislative power of the city is vested.

(3) PARKING FACILITY. Any building, structure, land, right-of-way, equipment, or facility used or useful in connection with the construction, enlargement, development, maintenance, or operation of any area or building for off-street parking of motor vehicles.



Section 11-47-241 - Powers of certain cities as to planning, establishment, operation, etc., of parking facilities.

Any city in this state having a population of 34,000 or more according to the last federal decennial or any subsequent federal census is hereby authorized:

(1) To plan, establish, develop, acquire, construct, enlarge, improve, maintain, equip, operate, regulate, and protect parking facilities;

(2) To finance the cost of parking facilities in whole or in part by the issuance of bonds, warrants, notes, or other evidences of indebtedness;

(3) To pledge to the payment thereof its full faith and credit and any taxes, licenses, or revenues which the city may then be authorized to pledge to the payment of bonded or other indebtedness;

(4) To lease or let parking facilities or any one or more of them to such tenant or tenants, for such period and such compensation or rental and on such conditions as the governing body may prescribe;

(5) To fix, establish, collect, and alter parking fees, tolls, rents, and other charges for the use of any parking facility;

(6) To make and enforce rules and regulations governing the use of any parking facility owned or controlled by the city; and

(7) To execute such contracts and other instruments and to take such other action as may be necessary or convenient in connection with parking facilities.



Section 11-47-242 - Applicability of provisions of article.

This article shall apply to each city of the State of Alabama having a population of 34,000 or more according to the last or any subsequent federal decennial census and to no other city.



Section 11-47-243 - Construction of article.

The provisions of this article are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with the provisions of this article.






Article 11 - Beach Projects of Coastal Municipalities.

Section 11-47-250 - Definitions.

When used in this article, the following words and terms shall have the following meanings:

(1) BEACH. A sandy shoreline area abutting to the Gulf of Mexico, characterized by low relief, generally of gentle slope, and some vegetation, extending into the abutting waters to a distance 1,000 feet seaward of the mean high tide line.

(2) BEACH PROJECT. The placement and maintenance of sand and associated sand stabilization structures, vegetation, vegetation irrigation systems, and access structures on a coastal beach for the purposes of maintaining or restoring the beach and providing storm protection for upland properties.

(3) COASTAL BEACH. Any beach that is located wholly or partially within the corporate limits of a coastal municipality and that abuts the waters of the Gulf of Mexico.

(4) COASTAL MUNICIPALITY. A municipal corporation whose corporate limits include or abut the waters of the Gulf of Mexico.

(5) GOVERNING BODY. The body in which the general legislative power of a coastal municipality is vested.



Section 11-47-251 - Powers of coastal municipalities.

(a) Any coastal municipality may do any of the following:

(1) Plan, establish, develop, construct, enlarge, improve, maintain, regulate, and protect beach projects, including, without limitation, joint beach projects with one or more other coastal municipalities.

(2) Finance the cost of beach projects in whole or in part by the issuance of bonds, warrants, notes, or other evidence of indebtedness.

(3) Pledge to the payment thereof its full faith and credit and any taxes, licenses, or revenues which the coastal municipality may then be authorized to pledge to the payment of bonded or other indebtedness.

(4) Make and enforce rules and regulations governing the use of and activities upon the areas included within any beach project established by the coastal municipality with the concurrence of the Commissioner of the Department of Conservation and Natural Resources, acting through the Lands Division of the department.

(5) Acquire or condemn lands or rights, easements, or interests therein for use in the establishment and maintenance of beach projects in accordance with Article 7 of this chapter or Chapter 1A of Title 18.

(6) Execute contracts and other instruments and take such other action as may be necessary or convenient in connection with beach projects.

(b) Nothing in this section shall be construed to limit or repeal the powers and authority otherwise granted to a municipal corporation under Chapter 48 of this title.



Section 11-47-252 - Requirements for construction of beach project.

A coastal municipality may not begin construction of a beach project until each of the following requirements have been satisfied:

(1) The governing body of the coastal municipality, after a public hearing held on not less than 30 days' public notice, has identified the following by adoption of a survey, map, metes and bounds description, or plane coordinate references.

a. The location of the mean high tide line for the area in which the beach project is proposed to be located.

b. The location of the limits of the landward and seaward extensions of the proposed beach project relative to both the mean high tide line and the construction control line, if any, then established under the regulations of the Alabama Department of Environmental Management, the ordinances of the coastal municipality, or both.

(2) The Commissioner of the Department of Conservation and Natural Resources, acting through the Lands Division of the department, has issued a permit ratifying and confirming the location of the mean high tide line and authorizing the construction and maintenance of the proposed beach project pursuant to Section 9-15-56.

(3) To the extent that the proposed beach project is to be located landward of the mean high tide line, the coastal municipality has obtained by conveyance or exercise of powers of eminent domain any necessary rights to utilize the land lying between the mean high tide line and the limits of the landward extension of the beach project.

(4) The governing body of the coastal municipality has caused to be recorded with the office of the judge of probate in the county or counties within which the beach project is to be located a certified copy of the survey, plat, map, metes and bounds description, or plane coordinate references identifying the location of the mean high tide line within the area of the beach project as ratified and confirmed by the commissioner.









Chapter 48 - PUBLIC IMPROVEMENTS AND ASSESSMENTS GENERALLY.

Article 1 - General Provisions.

Section 11-48-1 - Short title.

This article may be referred to and designated as "The Municipal Public Improvement Act."



Section 11-48-2 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) COUNCIL. The council, mayor and aldermen, or other governing body.

(2) MUNICIPALITY. Any city or town now or hereafter created, except where clearly restricted.



Section 11-48-3 - Applicability of provisions of article.

The provisions of this article shall apply to all municipalities of this state.



Section 11-48-4 - General powers of municipalities as to public improvements.

All cities or towns in this state may design or cause to be designed, contract for and execute or cause to be executed a contract for the construction of the following named improvements or reimprovements to the streets or any portions thereof and the following named sewers or sewer systems and the following named water and gas mains and service connections. All cities or towns in this state having a population of 60,000 inhabitants or more according to the most recent federal census may design or cause to be designed, contract for and execute or cause to be executed a contract for the construction of the following named drainage improvements or drainage systems or reclamation systems and the filling in of swamps or inundated or overflowed or submerged lands within the limits of such municipality. All cities or towns in this state may design or cause to be designed, contract for and execute or cause to be executed a contract for the construction of the following named ornamental lighting systems or white way systems of lighting and also for the construction, acquisition, improvement, and extension of seawalls, dikes, levees, and embankments within the limits of the municipality for protection against streams, rivers, waters, floods, tides, seas, and waves in such manner and with such material as such city or town may prescribe. Each city or town in this state may cause the cost and expense of all or any part of any improvement or reimprovement which it is authorized to make under the provisions of this section to be assessed against the property abutting on said street, avenue, alley, highway, or other public place so improved or upon or along which such ornamental lighting system or white way is constructed or served by said water and gas mains and service connection or drained, served or benefited by said sewer or sewers or drained by such drainage system or reclaimed or elevated by such reclamation system or by the filling in of the same or protected or improved by such seawalls, dikes, levees or embankments to the extent of the increased value of said property by reason of the special benefits derived from said improvements.

(1) The opening, widening and extending of streets, avenues, alleys, highways and other public places and construction or reconstruction of improvements to streets, avenues, alleys, highways or other public places by filling, grading, leveling, graveling, slagging, cherting, macadamizing, paving, sidewalking, curbing, guttering, draining, or otherwise improving any street, avenue, alley, highway, or other public place; provided, that the cost and expense or any part thereof may be assessed against the property abutting on the portion of such street so opened, widened, extended or improved to the extent of the increased value thereof by reason of the special benefits derived therefrom.

(2) The construction or reconstruction of sanitary sewers or sanitary sewer systems, including sewage treatment or sewage disposal plants; provided, that the cost and expense or any part thereof may be assessed against the property drained, served, or benefited by said sanitary sewers or sanitary sewer systems to the extent of the increased value thereof by reason of the special benefits derived therefrom.

(3) The construction or reconstruction of storm water sewers, main trunk storm sewers and storm water sewer systems; provided, that the cost and expense or any part thereof may be assessed in fair proportion against the district and against every piece of property therein drained, served, or benefited by said storm water sewers, main trunk storm water sewers or storm water sewer system to the extent of the increased value thereof by reason of the special benefits derived from such improvement.

(4) The construction or reconstruction of combined sanitary and storm water sewers or combined sanitary and storm water sewer systems, including sewage treatment or sewage disposal plants; provided, that the cost and expense or any part thereof may be assessed against the property within said corporate limits, drained, served, or benefited by said sewers or sewer systems, including sewage treatment or disposal plants, to the extent of the increased value thereof by reason of the special benefits derived from such improvement.

(5) The construction or reconstruction of storm water sewers or drains or lateral storm sewers in connection with the improvement or reimprovement of streets for the purpose of properly draining said streets and the property abutting thereon; provided, that the cost and expense or any part thereof of said storm water sewers or drains or lateral storm sewers may be assessed against the property abutting on the portions of said streets so drained, served or benefited to the extent of the increased value thereof by reason of the special benefits derived from such improvement.

(6) The construction or reconstruction of outlets for such sewers or sewer systems, either sanitary, storm, water, or combined, including sewage treatment and sewage disposal plants, whether within or without the corporate limits; provided, that the cost and expense or any part thereof may be assessed against the property, within or without said corporate limits, drained, served, or benefited by said sewers or sewer system outlets, including sewage disposal plants, to the extent of the increased value thereof by reason of the special benefits derived from such improvement.

(7) The construction or reconstruction of water and gas mains in the streets and of water and gas service connections from the publicly or privately owned water and gas main located in any street, avenue, alley, highway, or other public place to the property line of property abutting on such street; provided, that the cost and expense or any part thereof of said water and gas mains and water and gas service connection or connections may be assessed against the property so served or connected to the extent of the increased value thereof by reason of the special benefits derived from such improvement.

(8) In cities having a population of 60,000 or more according to the most recent federal census, the construction or reconstruction of a system or systems of drainage of swamps or inundated or overflowed land within the limits of such municipality, and the filling in, elevating or reclaiming of such lands; provided, that the cost and expense thereof or any part of such cost and expense may be assessed in fair proportion against the property drained, served or benefited or increased in value or filled in, elevated or reclaimed by such improvement, to the extent of the increased value thereof by reason of the special benefits derived from such improvement.

(9) The construction, acquirement, improvement, reimprovement, or extension of seawalls, dikes, levees, or embankments within the limits of such municipality for the purpose of protection against storms, rivers, waters, floods, waves, tides, or seas; provided, that the cost and expense of such improvement or any part thereof may be assessed against the property within the corporate limits of such municipality protected or specially benefited by such improvement to the extent of the increased value of such property by reason of the special benefits derived from such improvement.



Section 11-48-5 - Adoption of ordinance or resolution describing proposed improvement, ordering preparation of plans, specifications, etc., thereof, etc.

(a) When the council of any city or town shall determine to open, widen, extend, construct, or improve any street, alley, avenue, sidewalk, highway, or other public place or to make any other public improvements or undertake any work authorized by the provisions of this article, the cost of which or any part thereof it is proposed to assess against the property abutting on, served, illuminated, drained, elevated, reclaimed, protected, or otherwise specially benefited or increased in value by said improvements, it shall adopt an ordinance or resolution to that effect, describing the nature and extent of the work, the general character of the materials to be used and the location and terminal point thereof and the streets, avenues, alleys, or other highways or parts thereof embraced therein, and it shall direct that full details, drawings, plans, specifications, and surveys of said work and estimates be prepared by the city or town engineer or such other person as may be designated in such ordinance or resolution, or the said council may adopt plans for such work already prepared.

(b) When the contemplated improvement is a sanitary sewer or sewers or a sanitary sewer system, including outlets and sewage treatment and sewage disposal plants, such ordinance or resolution shall describe the territory or area within said municipality to be drained, served or benefited by such sewer or sewers or sewer system and define the same by naming the streets, avenues, alleys or other lines by which the same is bounded or shall describe the frontage of the property abutting on and drained, served or benefited by such sewer or sewers or sewer system and define the same.

(c) When the contemplated improvement is a storm water sewer or sewers or main trunk storm water sewers or a storm water sewer system, such ordinance or resolution shall describe the territory or area to be drained, served or benefited by such storm water sewers or main trunk storm water sewers or storm water sewer systems and define the same by naming the streets, avenues, alleys or other lines by which the same is bounded; provided, that when the improvement contemplated is a storm water sewer or sewers or drains and lateral storm water sewers in connection with the improvement of streets for the purpose of properly draining, serving or benefiting said streets and the property abutting thereon, such ordinance or resolution may define the area to be drained, served, or benefited by each of such sewers as the property fronting on each portion of the street or streets provided to be improved, actually drained, served, or benefited by each of said storm water sewers or drains or lateral storm water sewers.

(d) When the contemplated improvement is the construction of water or gas mains or of water and gas service connections, said ordinance or resolution shall name the property abutting on the portion of the streets, avenues, or alleys in which said water or gas mains or water or gas service connections are to be constructed and which is to be served or benefited by said improvement.

(e) When the contemplated improvement is the construction of a system for draining swamps or for the draining of swamps or inundated or overflowed or submerged land within the limits of any municipality in this state having a population of 60,000 inhabitants or more according to the most recent federal census, or the filling in, elevating, or reclaiming of any submerged, inundated or overflowed land within the limits of such municipality, such ordinance or resolution shall describe the territory or area to be drained, served, benefited, elevated, or reclaimed by such improvement.

(f) When the contemplated improvement is the construction, acquirement, improvement, reimprovement, or extension of seawalls, dikes, levees, or embankments for the purpose of protection against storms, rivers, waters, floods, waves, tides, or seas, such ordinance or resolution shall define the nature and extent of the work, the general character of the materials to be used and the location of terminal points of such seawall.

(g) When the contemplated improvement is the construction of an ornamental system of lighting or white way system, said ordinance shall describe the nature and extent of the work, the general character of the materials to be used and the streets, avenues, alleys, and other highways and public places to be so lighted and abutting upon the streets so to be lighted with such ornamental lighting system.

(h) Such ordinance or resolution may set out and describe certain alternative types of paving and other materials, and the council may require advertisements for proposals on the various types enumerated, and the final selection by the council of the type or types of said pavement and other materials from among the alternatives so enumerated shall, in that event, be postponed until the bids shall have been received.



Section 11-48-6 - Filing of plans, specifications, etc., of improvements in office of engineer for public inspection; establishment of date for hearing of objections as to improvements.

Such details, drawings, plans, specifications, surveys, and estimates shall, when completed, be placed on file not later than two weeks prior to the date of the meeting provided for in this section and Section 11-48-8 in the office of the city or town engineer or other officer designated in such ordinance or resolution, where property owners who may be affected by such improvement may see and examine the same, and the said ordinance or resolution shall appoint a time when the council will meet, which shall be not less than two weeks after the date of the first publication of said ordinance or resolution, to hear any objections or remonstrances that may be made to said improvement, the manner of making the same or the character of the material or materials to be used.



Section 11-48-7 - Publication of ordinance or resolution; notice to certain property owners of ordinance or resolution.

Said ordinance or resolution must be published once a week for two consecutive weeks in some newspaper published in said city or town, and, if no newspaper is published therein, it may be published either in a newspaper of general circulation in said municipality or by posting for two weeks in three public places in such city or town.

A copy of said ordinance or resolution shall also be sent, by registered or certified mail, postage prepaid, to the persons last assessed for city or town taxation, the property of whom may be assessed for said improvements at their last known addresses, said notices to be so mailed not less than 10 days before the meeting of the city council provided for in Section 11-48-8. The failure of any official charged with the duty of sending such notice to send the same or the failure of any owner of property to receive such notice, if sent by registered or certified mail as provided in this section, shall not invalidate or in anywise affect any assessment made under the provisions of this article.



Section 11-48-8 - Hearing upon objections as to proposed improvement; amendment, modification, rescission, etc., of ordinance or resolution; actions ratified and confirmed where prior to ordinance, resolution or hearing.

(a) At the meeting, to be held as provided for as specified in Section 11-48-6, or at a place and time to which the same may be adjourned, all persons whose property may be affected by the proposed improvement may appear in person or by attorney or by petition and object or protest against said improvement, the material to be used or the alternative types of material or any of them from which selection is later to be made, if any, and the manner of making the same, and said council shall consider such objection and protest and may confirm, amend, modify, or rescind the original ordinance or resolution.

But if objection to the proposed improvement is made by a majority in frontage of the property owners to be affected thereby when the proposed improvement is to be assessed against the property fronting or abutting any street, avenue, or alley or by a majority in area of the property owners when the proposed improvement is to be assessed against the property comprising a sewerage, drainage, or other improvement district, the improvement shall not take place unless ordered by a two-thirds vote of those elected to the council.

(b) In all cases where any city or town has undertaken a program of public improvements, the cost of which was or is to be assessed in whole or in part against the property drained, served, or benefited by such improvements, the action of such city or town in receiving construction bids, awarding and executing a construction contract or contracts pursuant to such bids, and commencing performance thereunder prior to the adoption of the improvement ordinance or resolution and prior to the holding of the protest meeting required by subsection (a) is hereby ratified and confirmed, and the actions of such cities or towns in proceeding with the program of public improvements and assessing the cost thereof or any part of such cost against the property drained, served, or benefited by the improvements, which costs are determined in part by reference to the amounts paid under any such contract or contracts, are hereby ratified and confirmed; provided that, before any such assessments are or were made final the appropriate improvement ordinance or resolution was adopted and the required protest meeting or hearing was convened, held, and conducted in the manner required by law.

This subsection shall not apply to any such contract, the validity of which has been, prior to the adoption hereof, successfully challenged in a court of competent jurisdiction by judgment entered prior to July 30, 1979, or to any contract when litigation relating to any such contract is pending on July 30, 1979.



Section 11-48-9 - Costs of proposed improvements specified; payment of portion thereof by council.

The council may pay out of the general funds of the city or town or any special fund that may be provided for the purpose such portion of the cost of the proposed improvement as it may deem proper.

The cost of any improvement contemplated by this article shall include the expense of the preliminary and other surveys, the inspection and superintendence of the work, the preparation, publication, and mailing of the notices, resolutions, and ordinances required by this article, the cost of construction, the printing of bonds, the interest on money borrowed during construction, or on bonds when bonds have been issued in anticipation of the collection of assessments, the preparation of proceedings authorizing the issuance of notes or bonds under the provisions of this article, and the rendition of the approving opinions with respect thereto and any other expenses necessary for the completion of such improvement.



Section 11-48-10 - When council to establish grade of street, alley, sidewalk, etc., to be improved.

Before the passage of the final resolution or ordinance to make any improvement on any street, avenue, alley, or sidewalk, the cost of which or any part thereof is to be assessed to the abutting property, if the grade of such street, avenue, alley, or sidewalk has not been established or if said improvement necessitates a change of grade, the council shall, by ordinance, fix and establish the grade of such street, avenue, alley, or sidewalk about to be improved and also the grade of the curb on each side thereof.



Section 11-48-11 - Notice, advertisement and letting of contract for improvements.

(a) If the council shall finally order the making of the proposed improvement or improvements, notice shall be given asking for bids for such work, which notice shall describe in a general way the character and approximate quantities of such work and the types of materials, including alternates, if any, to be employed and shall be published once a week for two consecutive weeks in a newspaper published in said city or town or, if there is no newspaper published in said city or town, in a newspaper of general circulation therein. The date for receiving bids as set out in said notice shall be not earlier than two weeks after the date of first publication of said notice.

The said municipal authorities must let the contract to the lowest responsible bidder; provided, that if the lowest responsible bidder has not bid a satisfactory price, the council may reject all bids and readvertise for bids in the same manner as hereinabove provided. The said municipal authorities may, by order, impose further conditions upon bidders with regard to bonds and surety for the faithful completion of such work according to contract or for any other purpose mentioned in the specifications. Surety bond for the faithful completion of said work shall be required, where same or any part thereof is let out by contract, in an amount not less than 50 percent of the estimated total of each contract.

(b) Notwithstanding the provisions of subsection (a) of this section, the city or town may elect

(1) To construct the said improvements or furnish labor or material or both for the same without asking for bids; or

(2) To contract with the State of Alabama or any of its departments or agencies for construction of the said improvements or the furnishing of labor, materials, and services or any thereof for all or part of the said improvements.

In the event that the city or town makes any such election, then the provisions of subsection (a) of this section requiring the city or town to ask for bids from contractors and to publish a notice with respect thereto shall not be applicable to any work of construction to be performed by the city or town or to any labor and material or either to be furnished by the city or town or to any work of construction, labor, materials, or services that are to be supplied by the state pursuant to any contract between the city or town and the state or any of its departments or agencies.



Section 11-48-12 - City or town engineer, etc., to supervise work, appointment of engineer, etc.

All work done or improvements made under the provisions of this article shall be done under the supervision of the city or town engineer or other superintendent appointed for that purpose by the council of such city or town; provided, that the city or town engineer or other superintendent so appointed shall not be related by blood or by marriage to any contractor to whom work is awarded under the terms of Section 11-48-11 or, if said contractor is a corporation, to any stockholder thereof. Said city or town engineer or other superintendent so appointed shall not be interested in or have any share in the proceeds of any construction contract or any contract for the sale of materials to be employed in said work nor be a stockholder in the company selling said materials, nor shall said engineer or other superintendent so appointed be employed, directly or indirectly, by any parties having an interest in the proceeds of any such construction or sale of contract.



Section 11-48-13 - Council to accept or reject work, etc., for municipality.

In case of any controversy or dispute, the council shall be invested with sole and exclusive power to determine whether any improvement constructed under the provision of this article has been completed in accordance with the terms of the contract therefor and to accept or reject such work on the part of the municipality.



Section 11-48-14 - Assessment of costs of improvements against property abutting or benefited by improvements authorized generally.

(a) If any such improvement is finally ordered and constructed, the council shall have power and authority, after the completion and acceptance thereof, to assess the cost of constructing said improvements or any part thereof upon or against the property abutting on any street, avenue, alley, highway, or other public place so opened, widened, improved, lighted, served, or drained or against the property drained, protected or benefited by such improvement to the extent of the increased value of such property by reason of the special benefits derived from such improvements.

(b) If the construction or reconstruction of a system or systems of drainage of swamps or inundated or overflowed lands within the limits of any municipality having a population of 60,000 or more inhabitants according to the most recent federal census, is finally ordered and constructed, the council of said city shall have power and authority, after the completion and acceptance thereof, to assess the cost thereof or any part of the cost thereof upon and against the property elevated, filled, reclaimed, drained, or benefited by such improvement to the extent of the increased value of such property by reason of the special benefits derived from such improvements.



Section 11-48-15 - Assessment against lands purchased by state at sale for nonpayment of taxes of costs of street improvements and sewers authorized; effect of redemption or sale of said lands.

Any and every city or town shall have the power to assess for the cost of street improvements and sewers any lot or lots, parcel or parcels of land purchased by the State of Alabama at any sale for the nonpayment of taxes, and where any such assessment is made against such lot or lots, parcel or parcels of land, a subsequent redemption thereof by any person authorized to redeem or sale thereof by the state shall not operate to discharge or in any manner affect the lien of such city or town for such assessment, but any redemptioner or purchaser at any sale by the state of any lot or lots, parcel or parcels of land upon which an assessment has been levied whether prior to or subsequent to a sale to the state for the nonpayment of taxes shall take the same subject to such assessment.



Section 11-48-16 - Manner of assessment of costs of improvements generally - Sewers, swamp drainage, seawalls, levees, etc.

(a) When the improvement consists of a sanitary or storm water sewer or sewers or a sanitary or storm water sewer system, including sewage treatment or sewage disposal plants, the cost of any part thereof may be assessed in fair proportion against the frontage of the property drained by said sewer system or against all the lots or parcels of land lying within the district drained, served, or benefited, but the assessment shall not exceed the increased value of such property by reason of the special benefits derived from the improvement.

(b) When the improvement consists of the draining of swamps or the elevating, filling, reclamation, or draining of submerged, inundated, or overflowed land, then the council shall have the power and authority, after the completion and acceptance of such improvement, to assess the cost thereof or any part thereof upon or against the property so drained, elevated, or reclaimed and specially benefited thereby to the extent of the increased value of such property by reason of the special benefits derived by such property from such improvement.

(c) When such improvement consists of the construction of seawalls, dikes, levees, embankments, or other protection against seas, waves, storms, floods, waters, or rivers, then the council shall have power and authority, after the completion and acceptance thereof, to assess the cost of constructing said improvement or any part thereof upon or against the property abutting on such improvement and all other property protected or specially benefited thereby to the extent of the increased value of such property by reason of the special benefits derived by such property from such improvement.



Section 11-48-16.1 - Assessment of charge against landowner seeking to connect to sewer.

(a) If a landowner, whose property has not previously been assessed a fee for the public improvement of sanitary sewers or the sanitary sewer system, requests to be connected to the existing sanitary sewer after the term of a public improvement ordinance relating to that improvement has expired, the governing body of any city or town shall, if the improvement has sufficient capacity to add the user, assess a charge against the property to be drained, served, or benefitted by the sanitary sewers or sanitary sewer system to the extent of the increased value to the property by reason of the special benefit derived from the connection.

(b) The assessment shall be computed at the same rate, if readily available, for property originally assessed under the public improvement ordinance establishing the sanitary sewers to which the landowner desires to connect. If the governing body determines the rate is not readily available, the assessment shall be as determined by the governing body, but shall not be in excess of either (1) the reasonable front foot cost of the sewer at current construction costs under similar circumstances or (2) the increased value to the property by reason of the special benefit derived from the connection.

(c) The fee for the connection shall be assessed prior to a plumbing permit being issued to perform the connection. Payment for the assessment shall be allowed pursuant to Section 11-48-48, and arrangements for the payment shall be made prior to the issuance of any required plumbing permit for the connection.

(d) The provisions of this section are cumulative and shall not be construed to repeal or supersede any provisions of any local law or general law of local application relating to assessment of property owners by cities or towns for public improvements.



Section 11-48-17 - Manner of assessment of costs of improvements generally - Improvements of intersections of streets, alleys, etc.

Where the intersections of streets, avenues, alleys, or other highways are improved, the cost of improving any intersection or any part thereof may be assessed against the lots or parcels of land abutting on each of the streets, avenues, alleys, or other highways so intersecting for a half block in each direction therefrom; provided, that for the purpose of computing assessments under this section, no block shall be considered as extending more than 1,000 feet from any intersection so improved.



Section 11-48-18 - Manner of assessment of costs of improvements generally - Sidewalk improvements.

In the case of sidewalk improvements, including curbing and guttering, the costs or any part thereof of the improvement of the street or avenue corner may be assessed against the lots abutting on or nearest said improvement, and the entire cost or any part thereof of the sidewalks improvement, including curbing and guttering, at the intersection of any alley with a street or avenue or other highway may be assessed in fair proportion against the respective lots or parcels of land abutting or cornering on the alley at such intersection, but in no case shall the assessment against any lots or parcels of land be greater than the increased value of such lots or parcels of land by reason of the special benefits derived from such improvement.



Section 11-48-19 - Assessment of costs of improvements against railroads.

If there is a street, electric, or other railroad track or tracks on any street or highway improved or reimproved under this article, the cost of such improvement, except storm water and sanitary sewers, between the tracks and the rails of the tracks and, in case there are two or more tracks, the space between such tracks and 18 inches on each side of the tracks, including switches and turnouts, shall be paid by the owner of the railroad and shall be assessed against and form a lien on said railroad and the property connected therewith and, in the event that storm water sewers are constructed which drain, serve or benefit the streets or avenues or rights-of-way on which a street, electric, or other railroad is located, whether the same is a continued or separate system, there shall be assessed against such railroad a fair and just proportion of the cost of construction of such sewer, to be determined by the council, and such assessment shall be a lien like other assessments and may be collected in like manner, and the council may require the owners of such street railroad or other railroad to prepare or construct its tracks for the receipt of such paving or other improvements in a manner satisfactory to the council.

In the event that seawalls or other protection against waves, storms and floods are constructed which protect or benefit streets or avenues or rights-of-way on which a street, electric, or other railroad is located, whether the same is a continued or separate system, there shall be assessed against such railroad a fair and just proportion of the cost of construction of such seawall or other protection against waves, storms, and floods, to be determined by the council, and such assessment shall be a lien like other assessments and may be collected in like manner; provided, however, that such assessments shall not exceed the increased value of such railroad by reason of the benefits received by such railroad from the construction of such seawall.



Section 11-48-20 - Preparation, etc., of list of property owners to be assessed for improvement.

When any improvement made under the provisions of this article is completed, the mayor or other chief executive officer shall cause to be prepared a roll or list showing the names of the property owners and opposite each name a description of each lot or parcel of land proposed to be assessed for such improvement belonging to such owner or owners and the amount proposed to be assessed against each lot or parcel of land.



Section 11-48-21 - Entry of list in assessment book for local improvements.

Such list shall be entered in a well-bound book or loose-leaf book firmly bound, prepared for that purpose, and shall contain appropriate columns in which payments may be credited and the lien of the assessment satisfied by the proper officers of the municipality. Said book shall be known as the "assessment book for local improvements" and shall be a public record, and no error or mistake in regard to the name of the owner shall be held to invalidate any assessment, and it shall be sufficient if the name of the person in whose name such property was last assessed for taxes for state taxation is shown in said book.



Section 11-48-22 - Delivery of assessment book to city or town clerk; publication of notice as to delivery and inspection of book, etc.

After the completion of the proper entries of each improvement, said book shall be delivered to the city or town clerk, who shall thereupon give notice by publication one time in some newspaper published in said municipality or of general circulation therein that said assessment roll or list has been delivered to him and is open for inspection in the office of the person authorized to make collection of said assessments.



Section 11-48-23 - Notice of hearing upon objections, etc., to assessments.

The notice provided for in Section 11-48-22 shall state that, at a time and place therein mentioned, not less than 20 days from the date of publication, the council shall meet to hear and determine any objections or defense that may be filed to such assessment or the amount thereof.



Section 11-48-24 - Contents of notice as to assessments for improvements.

The notice required by Section 11-48-22 shall also state the general character of the improvements, the terminal points thereof and the streets, avenues, alleys, or other highways or portions thereof along which the improvement has been constructed, and, if the improvement made consists of a sanitary or storm water sewer or sanitary or storm water sewer system, said notice shall also describe the frontage of the property drained by said sewers or the territory or area drained, served, or benefited by said sewer or sewers by naming the streets, avenues, alleys, or other highways or other lines by which said district is bounded.

If the improvement made consists of the draining, elevating, filling or reclaiming of swamps or overflowed, inundated, or submerged land within the limits of any municipality having a population of 60,000 or more inhabitants according to the most recent federal census, said notice shall also describe the territory or area drained, filled, elevated, or reclaimed and the territory benefited and increased in value by reason of such improvement.

If the improvement made consists of the construction of a seawall or other protection against waves, seas, storms, and floods, said notice shall also describe the territory or area protected, benefited, or increased in value by reason of the construction of such seawall or other protection against seas, waves, storms, and floods.



Section 11-48-25 - Effect and correction of defects or errors in notice.

If there is any defect in said notice or proceedings before or subsequent to said notice with respect to one or more interested persons, the same shall not affect such notice or proceedings except insofar as it may touch the interest or property of such person or persons and shall not avail any other person concerned therein. In the case of such defect, supplementary proceedings of the same general character as those prescribed in this article may be had in order to supply such defect.



Section 11-48-26 - Filing of written objections, etc., to assessments by property owners.

The owner or owners of any real estate or any interest therein which it is proposed to assess for the cost or any part thereof of said improvement may appear at any time on or before the date named in said notice or at said meeting and file in writing with the clerk or in his office any objections or defense to the proposed assessment against said property or to the amount thereof, and persons who do not file objections or protests in writing against such assessment shall be held to have consented to the same.



Section 11-48-27 - Hearing upon objections to assessments - Conduct generally.

The council shall hear and pass upon all such objections to and protests against the proposed assessment under such reasonable rules and regulations as it may adopt.



Section 11-48-28 - Hearing upon objections to assessments - Powers of council as to subpoena of witnesses, etc.

The council, by the mayor or clerk or other executive officer, may issue subpoenas for witnesses to appear before the council or any committee thereof and may administer oaths to any witness to be examined.



Section 11-48-29 - Fixing of amount of assessments by council and effect thereof; reduction, abatement, etc., of assessments generally.

(a) At such meeting or any adjourned meeting the council shall proceed by order or resolution to fix the amount of the assessment against each lot or tract of land described and included in said assessment roll, and all such assessments from the date of such order or resolution shall be and constitute a lien on the respective lots or parcels of land upon which they are levied superior to all other liens, except those of the state and county for taxes.

(b) The council shall have no power to reduce or abate an assessment made for public improvements after such assessments shall have been made final, unless an appeal shall have been taken from such assessments within the time prescribed by law, except as provided in Sections 11-48-30 and 11-48-31, but this provision shall not affect the power of such council to split an assessment between two or more parties as now provided by law.



Section 11-48-30 - Reduction or abatement of assessments on property owned by government or charitable organizations in municipalities having population of 20,000 or less - Authority generally; reconveyance of property acquired through foreclosure of assessment.

The council of any town or city having a population of less than 20,000 people according to the last federal census or which shall hereafter have such a population according to any such census that may be taken hereafter shall have the power to reduce or abate any assessments heretofore or hereafter made for public improvements in such town or city in cases where such assessments have been levied or attempted to be levied against property owned by the State of Alabama or by such town or city or by the county in which such town or city is located or owned by any church, hospital, or other charitable organization, whether or not such assessment shall have been made final and the time to appeal therefrom expired.

Such council may also convey, with or without consideration, to the State of Alabama or to the county in which such town or city is located or to any church, hospital, or other charitable organization any property which such town or city had acquired through foreclosure of an assessment and any conveyance heretofore made by any such town or city, with or without consideration, to any of the class defined in this section is hereby ratified, confirmed, validated, and approved.



Section 11-48-31 - Reduction or abatement of assessments on property owned by government or charitable organizations in municipalities having population of 20,000 or less - Erroneous assessments; assessments in excess of benefits derived, etc.

The council of any city having a population of 20,000 or more according to such census shall have power to reduce or abate any assessments heretofore or hereafter made for public improvements in such city in cases where such assessments have been levied or attempted to be levied against property owned by the State of Alabama or by such city or by the county in which such city is located or by any church, hospital, or other charitable organization or in any case where the council after due inquiry has determined that the assessment on any particular property has been made erroneously or in excess of the benefit derived by such property or so great as to constitute an undue burden upon the property, having in view the value thereof, whether or not such assessment shall have been made final and the time to appeal therefrom expired.



Section 11-48-32 - Assignment and transfer of assessment liens.

Such city or town may transfer and assign such assessment liens to the contractor or contractors who made said improvement or improvements or to any other person.



Section 11-48-33 - Enforcement of assessment liens in circuit court.

In addition to the method hereinafter provided in this article for the collection of such assessments, the circuit court may enforce said liens, and in all civil actions which may be brought to enforce said liens either by the municipality or by its assigns, the complainant shall recover the amount of such assessment, with interest thereon, together with the cost of such proceedings.



Section 11-48-34 - Effect of enforcement of tax liens upon property upon assessment liens; duration of assessment liens.

(a) The enforcement by the state, county, city, or town of its lien for taxes on any lot upon which has been levied an assessment for any improvement authorized by this article shall not operate to discharge or in any manner affect the lien of the municipality for the assessment, but any purchaser at any tax sale by the state, county, city, or town of any lots or parcels of land upon which an assessment has been levied shall take them subject to such assessment.

(b) All liens for public improvements which cities and towns in this state now have or may hereafter acquire under the general laws of this state shall continue until they are paid or extinguished or until the expiration of 20 years from the date of default in payment of the assessment or from the date when there was a due recognition of the indebtedness after default, after which time the enforcement of the lien shall be barred and the indebtedness conclusively presumed to have been paid.



Section 11-48-35 - Effect of sale of property for enforcement of assessment lien upon other assessment liens upon same property.

The enforcement by the municipality of its lien for an assessment levied for one improvement by the sale of the property shall not operate to discharge or in any way affect the lien of any other assessment for a different improvement on the same property, but the purchaser at such sale shall take the property subject to the lien of all other assessments and the right of the municipality to enforce the same.



Section 11-48-36 - Appeals to circuit court from assessments - Authorized.

Any person aggrieved by the decision in making any assessment may, within 20 days thereafter, appeal to the circuit court upon executing a bond in double the amount of the probable cost of the appeal.



Section 11-48-37 - Appeals to circuit court from assessments - Bond.

The amount of such appeal bond shall be fixed and the sureties thereon shall be approved by the mayor or other chief executive officer, and the said bond shall be conditioned to prosecute said appeal to effect and pay the city or town any judgment that the circuit court may enter, and all damages that any person may suffer by such appeal.



Section 11-48-38 - Appeals to circuit court from assessments - Entry on trial docket.

Said appeal shall be entered on the trial docket in said court and shall be a preferred case therein.



Section 11-48-39 - Appeals to circuit court from assessments - Transcript for appeal - Contents.

Upon the filing and the approval of the appeal bond, the clerk of the city or town, upon notice thereof, shall immediately send to the clerk of the circuit court a transcript of all the proceedings of the municipality relating to such assessment, so far as the same concerns the property of the appellant. Such transcript shall contain a description of the property of such party or parties, the same to be described as accurately as possible according to the map of the city or town in common use, if there be such map, the name of the owner or owners of such property and the amount of the assessment.



Section 11-48-40 - Appeals to circuit court from assessments - Authorized - Prima facie evidence.

Upon hearing such appeal, the introduction of such transcript and papers shall be prima facie evidence of the correctness of such assessment and that said property and persons are justly indebted to the city or town for the amount of said assessment.



Section 11-48-41 - Appeals to circuit court from assessments - Conduct generally; right of jury trial; entry of judgment and assessment of costs generally.

The civil action may be tried on the record without other pleadings, and the court shall hear all objections of the property owners to said assessment and the amount thereof and shall determine whether or not such assessment exceeds the increased value of such property by reason of the special benefits derived from the improvement, and shall enter judgment accordingly. Such civil action shall be tried by the judge without a jury, unless a jury trial is demanded at the time of filing appeal, in which event the action shall be tried by a jury as in other civil actions. In the event the court or jury shall not sustain the assessment for the full amount, the costs of the appeal and trial in the circuit court shall be adjudged against the municipality.



Section 11-48-42 - Appeals to circuit court from assessments - Entry of judgment for amounts properly chargeable against lands where assessment defective.

If, on the hearing of such appeal, it shall appear that by reason of any technical irregularity or defect in the proceedings the assessment has not been properly made against the lot or parcel of land sought to be charged, the court may, nevertheless, on motion of the city or town, upon satisfactory proof that expense has been incurred which is a proper charge against the lot or land in question, enter judgment for the amount properly chargeable against said lot or land, but in such case the court shall make such order for the payment of the costs as it may deem proper.



Section 11-48-43 - Appeals from judgment of circuit court - By property owner - Authorized; bonds.

An appeal may be taken to the Supreme Court of Alabama by any person interested in said property from the judgment entered by the circuit court within 42 days from the date of entry of such judgment, upon giving bond for costs of appeal or, if a stay of execution of the judgment is desired, upon giving further bond in such sum as the judge of the circuit court may prescribe, payable to the city or town with sufficient sureties, to be approved by the clerk of said court, conditioned to pay such judgment or perform such judgment as the supreme court may render in the action, and all such costs and damages as the city or town may have sustained if the judgment is affirmed.



Section 11-48-44 - Appeals from judgment of circuit court - By property owner - Conduct generally.

Such appeal shall be heard upon the record in accordance with the Alabama Rules of Appellate Procedure.



Section 11-48-45 - Appeals from judgment of circuit court - By property owner - Addition of interest and damages upon affirmance of judgment for municipality.

In the event a supersedeas bond has been given as provided in Section 11-48-43 and the said case is affirmed by the supreme court, it shall add to the judgment entered by the lower court interest thereon and 10 percent in damages for delay.



Section 11-48-46 - Appeals from judgment of circuit court - By municipality - Authorized; bond not required.

The city or town may also appeal from any judgment of the circuit court without giving bond, and all appeals taken pursuant to this article shall be preferred cases in the supreme court.



Section 11-48-47 - Appeals from judgment of circuit court - By municipality - Issuance of execution and order of sale upon entry of final judgment in favor of municipality.

In the event the final judgment is entered in favor of the city or town, execution may be issued thereon against the principal and sureties on the appeal bond, unless the amount of the judgment is paid within 30 days from the date of such judgment, and the court shall, by further order, require that the property assessed be sold to satisfy such judgment.

Nothing contained in this article shall operate to release or discharge the lien on such property unless the assessment is fully paid.



Section 11-48-48 - Payment of assessments generally.

The municipality, in ordering any local improvement the cost of which or any part thereof is to be assessed against any property in accordance with the provisions of this article, may provide that the same shall be paid in cash within 30 days after the final assessment, provided the cost of such improvement does not exceed $1,000.00, but if the total cost of said improvement is greater than such sum, any property owner may, at his election, to be expressed by notifying the municipal official charged with the duty of collecting such assessments in writing within 30 days after the assessment is made final, pay the said assessment in 10 equal installments, which shall bear interest at a rate not exceeding 12 percent per annum, payable annually; provided, however, that if, on or before the date such assessment is made final, bonds shall have been issued, under the provisions of Division 1 of Article 4 of Chapter 81 of this title, by the municipality for the purpose of providing funds to pay any portion of the costs of such improvement, the rate of interest on such installments may, at the option of the municipality and notwithstanding the foregoing provisions of this paragraph, be fixed by the municipality at a rate not exceeding the "effective net interest rate" on such bonds, as that term is herein defined; and provided, that if the assessment against any lot or parcel of land does not exceed $25.00, said assessment must be paid in cash within 30 days after assessment is made final as above provided.

Any person may pay the whole assessment against any lot or parcel of land within 30 days from the time the assessment is made and may at any installment period pay the assessment in full by paying the full amount of the installments, together with all accrued interest thereon. Should the property owner desire to pay off the deferred installments between the dates on which they are due, he shall pay interest on the same until the succeeding installment period. The first installment shall be payable within 30 days after the assessment is made final, and all assessments or installments thereof shall be payable at the office of the clerk, tax collector, or treasurer of the city or town as may be prescribed, and all assessments or installments thereof shall bear interest at a rate not exceeding 12 percent per annum after the expiration of 30 days from the date on which the same is made final, which interest shall be due and payable at the time and place the assessment or installment is due and payable; provided, however, that if, on or before the date such assessment is made final, bonds shall have been issued, under the provisions of Division 1 of Article 4 of Chapter 81 of this title, by the municipality for the purpose of providing funds to pay any portion of the costs of such improvement, the rate of interest on such assessments or installments may, at the option of the municipality and notwithstanding the foregoing provisions of this paragraph, be fixed by the municipality at a rate not exceeding the "effective net interest rate" on such bonds, as that term is herein defined.

In all cases where the property owner does not elect to pay installments or, having elected to pay in installments, fails to pay the first installment in 30 days from the date of assessment, he shall be held to have waived the right to pay in installments, and the entire assessment shall at the expiration of said 30 days become due and payable.

The term "effective net interest rate" as used in this section means, with respect to any bonds issued as aforesaid for the purpose of providing funds to pay any portion of the costs of improvements, that rate computed by (1) determining, at the rate or rates of interest borne or to be borne by such bonds, the total dollar amount of the interest on such bonds from their date to their respective maturities (and deducting from such amount any premium thereon in excess of face value, or adding to such amount any discount thereon below face value, as the case may be), and (2) dividing such total dollar amount of interest by the sum of the bond year dollars of such bonds - the bond year dollars of each maturity of such bonds to be computed by multiplying the face amount of the bonds maturing in each year by the number of years the bonds of that maturity are outstanding.



Section 11-48-48.1 - Payment of assessments in Class 2 municipalities.

Any Class 2 municipality, in ordering any local improvement the cost of which or any part thereof is to be assessed against any property in accordance with the provisions of this section, may provide that the same shall be paid in cash within 30 days after the final assessment, provided the cost of such improvement does not exceed $1,000.00, but if the total cost of said improvement is greater than such sum, any property owner may, at his election, to be expressed by notifying the municipal official charged with the duty of collecting such assessments in writing within 30 days after the assessment is made final, pay the said assessment in 36, 60 or 120 monthly installments, which shall bear interest at a rate not exceeding 12 percent per annum, as determined by the municipal governing body; provided, however, that if, on or before the date such assessment is made final, bonds shall have been issued, under the provisions of Sections 11-81-110 through 11-81-123, by the municipality for the purpose of providing funds to pay any portion of the costs of such improvement, the rate of interest on such installments may, at the option of the municipality and notwithstanding the foregoing provisions of this paragraph, be fixed by the municipality at a rate not exceeding the "effective net interest rate" on such bonds, as that term is herein defined; and provided, that if the assessment against any lot or parcel of land does not exceed $25.00, said assessment must be paid in cash within 30 days after assessment is made final as above provided.

Any person may pay the whole assessment against any lot or parcel of land within 30 days from the time the assessment is made and may at any installment period pay the assessment in full by paying the full amount of the installments, together with all accrued interest thereon. Should the property owner desire to pay off the deferred installments between the dates on which they are due, he shall pay interest on the same until the succeeding installment period. The first installment shall be payable within 30 days after the assessment is made final, and all assessments or installments thereof shall be payable at the office of the clerk, tax collector, or treasurer of the city as may be prescribed, and all assessments or installments thereof shall bear interest at a rate not exceeding 12 percent per annum after the expiration of 30 days from the date on which the same is made final, which interest shall be due and payable at the time and place the assessment or installment is due and payable; provided, however, that if, on or before the date such assessment is made final, bonds shall have been issued, under the provisions of Division 1 of Article 4 of Chapter 81 of this title, by the municipality for the purpose of providing funds to pay any portion of the costs of such improvement, the rate of interest on such assessments or installments may, at the option of the municipality and notwithstanding the foregoing provisions of this paragraph, be fixed by the municipality at a rate not exceeding the "effective net interest rate" on such bonds, as that term is herein defined.

In all cases where the property owner does not elect to pay installments or, having elected to pay in installments, fails to pay the first installment in 30 days from the date of assessment, he shall be held to have waived the right to pay in installments, and the entire assessment shall at the expiration of said 30 days become due and payable.

The term "effective net interest rate" as used in this section means, with respect to any bonds issued as aforesaid for the purpose of providing funds to pay any portion of the costs of improvements, that rate computed by (1) determining, at the rate or rates of interest borne or to be borne by such bonds, the total dollar amount of the interest on such bonds from their date to their respective maturities (and deducting from such amount any premium thereon in excess of face value, or adding to such amount any discount thereon below face value, as the case may be), and (2) dividing such total dollar amount of interest by the sum of the bond year dollars of such bonds - the bond year dollars of each maturity of such bonds to be computed by multiplying the face amount of the bonds maturing in each year by the number of years the bonds of that maturity are outstanding.



Section 11-48-49 - Proceedings for sale of land upon failure of owner to pay assessment, installment, or interest - Notice.

If the property owner who has not elected to pay installments fails to pay his assessments within 30 days or, having elected to pay in installments, fails to pay the first installment in 30 days from the date of the assessment or makes default in the payment of any annual installment or the interest thereon, the whole of such assessment shall immediately become due and payable, and the officer designated by the municipality to collect such assessments shall proceed to sell the property against which the assessment is made to the highest bidder for cash, but he shall first give notice by publication once a week for three consecutive weeks in some newspaper published in the city or town or of general circulation therein of the date and time of such sale and the purpose for which the same is made, together with a description of the property to be sold. If said officer shall fail to advertise and sell any property on which said payments or installments are past due, any taxpayer of the issuing municipality or any holder of bonds of the series affected by said failure, whether of bonds heretofore issued or to be hereafter issued, shall have the right to apply for a writ of mandamus requiring said official to take such action to any court of competent jurisdiction, and said court shall, on proof, issue and enforce such writ.



Section 11-48-50 - Proceedings for sale of land upon failure of owner to pay assessment, installment or interest — Payment of assessment prior to sale.

Any property owner, notwithstanding his default, may pay the assessment with interest and all costs if tendered before a sale of the property.



Section 11-48-51 - Proceedings for sale of land upon failure of owner to pay assessment, installment or interest — Costs of notice and sale charged against land, etc.

The cost of such notice and sale shall constitute a charge against the property to be sold and shall be retained out of the proceeds of the sale.



Section 11-48-52 - Proceedings for sale of land upon failure of owner to pay assessment, installment or interest - Execution, etc., of deed to purchaser at sale; disposition of surplus from sale; purchase of property by municipality.

The officer making such sale shall execute a deed to the purchaser, which shall convey all the right, title, and interest which the party against whose property the assessment was made had or held in said property at the date of making such assessment or on the date of making such sale. Any surplus arising from said sale shall be paid to the city or town treasurer to be kept as a separate fund by the treasurer for the owner upon the responsibility of his official bond. The council may, by its agents, purchase real estate sold as provided under this article and, in the event of such purchase, the deed for the same shall be made to the town or city.



Section 11-48-53 - Proceedings for sale of land upon failure of owner to pay assessment, installment, or interest - Effect of error or defect in notice or sale.

No mistake in the notice of sale in the description of the property or in the name of the owner shall vitiate the assessment or the lien and if, for any reason, the sale made by the city or town is ineffectual to pass title, it shall operate as an assignment of the lien, and, upon the request of the purchaser, supplementary proceedings of the same general character as required in this article may be had to correct the errors in said proceedings for his benefit or the lien so assigned to him may be enforced by civil action.



Section 11-48-54 - Redemption of property after sale generally.

Any real property heretofore or hereafter sold for the satisfaction of a local improvement assessment lien imposed thereon by the governing body of a municipality may be redeemed by the former owner, or his assigns, or other person authorized to redeem property sold for taxes by the State of Alabama within two years from the date of such sale by paying to the purchaser at such sale or to any person deraigning title under such purchaser or to the city or town treasurer for such purchaser or person deraigning title under such purchaser the amount of the purchase price for which the property was sold at such sale plus an amount equal to interest on such purchase price from the date of such sale to the date of redemption at the rate of six percent per annum plus a fee of $2.00 to cover the expense of a conveyance. If the redemption is made from the municipality, the payment may be made upon such terms including installment payments as the governing body of the municipality may approve.



Section 11-48-55 - Extension of redemption period.

The fixed two year period of redemption allowed by Section 11-48-54 for the redemption of any property heretofore or hereafter sold for the satisfaction of any assessment lien may be extended to a date 60 days after the date of the certificate of warning to redeem provided for in Section 11-48-56, but in no event for a longer period than six years from the date of such sale.



Section 11-48-56 - Application for entry of certificate of warning to redeem upon record of local improvement assessment sale deed; contents of certificate.

At any time after a local improvement assessment sale deed has been recorded in the office of the probate judge of the county in which the property therein described lies and after expiration of the fixed two-year period of redemption allowed by Section 11-48-54, any person may apply to such probate judge for entry upon the margin of the record of such deed of a certificate of warning to redeem in substantially the following form: "I hereby certify that on or prior to the date of this certificate, I mailed a compared copy of the deed here recorded, together with notice that the same is here recorded, and a warning to redeem to each of the one or more persons other than the grantee in said deed, to whom the property therein described was last finally assessed for ad valorem taxation at the address of each such person as shown by said ad valorem tax assessment records. This _____ day of _____, 2__, _____, Probate Judge."



Section 11-48-57 - Mailing of copies of deed and certificate to persons last assessed upon property described in deed by probate judge; entry of certificate on record of deed, etc.

At the time of application for entry of such certificate of warning to redeem, the applicant shall deliver to the probate judge three correct copies of said deed with a notation thereon of the deed book and page where recorded and shall pay to said probate judge a fee of $1.00. Said copies of deed need not include any certificate of acknowledgment.

It shall thereupon be the duty of said probate judge to promptly compare said copies with the record of such deed and, if such copies be found to be correct copies of such record, it shall be the further duty of such probate judge to ascertain from the ad valorem tax assessment records of his county the name of the person or persons other than the grantee in said deed to whom the property described in said deed was last finally assessed for ad valorem taxation, together with the address of each such person as shown by said tax assessment records, and thereupon to promptly mail to each such person at such address one of the aforesaid compared copies of said deed, together with an attached warning to redeem in substantially the following form: "Take notice that there is recorded in my office in Deed Book _____ at page _____ a deed of which the attached is a correct copy. You are warned that unless you, or those claiming under you, take prompt steps to redeem from those claiming under said deed, all rights of redemption may be lost. This _____ day of _____, 2__, _____, Probate Judge, _____ County, Alabama."

Promptly upon or after mailing such notice or notices and compared copy or copies of deed, it shall be the duty of said probate judge to enter upon the margin of the record of such deed a certificate of warning substantially as prescribed by Section 11-48-56 and to sign such certificate and to date the same with the date of entry. At the expiration of 60 days after the date of such certificate all rights to redeem from the sale shown by such deed shall cease and desist.



Section 11-48-58 - Redemption of property during extended redemption period.

Redemption may be effected after expiration of the fixed two-year period of redemption allowed or provided by Section 11-48-54 and before the extended period of redemption has expired in the same manner and at the same redemption price as is provided in Section 11-48-54; provided, that if the probate judge has made the certificate of warning to redeem as provided in Section 11-48-57, said redemption price shall be increased by $1.00; provided further, that if the grantee in the aforesaid public improvement assessment sale deed or any person deraigning any title or right under him shall have placed any improvements upon said property after expiration of the fixed two-year period of redemption allowed or provided by Section 11-48-54, then redemption must be effected by a civil action, and the redemption price shall be increased by the value of such improvements, to be ascertained in such civil action by the court.



Section 11-48-59 - Performance of duties of probate judge; liability of probate judge for errors in performance of duties.

The duties imposed upon the probate judge in Sections 11-48-54 through 11-48-58 may be performed in his name and stead by any person or persons thereunto authorized by him. The faithful performance of such duties may be compelled by mandamus, but the probate judge shall not be liable in damages for any error or mistake in the performance of such duties committed in good faith.



Section 11-48-60 - Applicability of provisions of Sections 11-48-54 through 11-48-58.

Sections 11-48-54 through 11-48-58 shall not apply to unimproved real estate that has been heretofore purchased by any municipality at a municipal assessment sale and by said municipality sold to a third party prior to March 16, 1939.



Section 11-48-61 - Making of temporary loans or issuance of bonds during progress of work to pay for cost of improvement.

(a) For the purpose of providing funds to pay the cost of any improvement made under the provisions of this article, the governing body of any municipality may:

(1) Borrow money temporarily on the faith and credit of the municipality, executing its negotiable note therefor, which negotiable note may not run longer than a period of one year; or

(2) Issue bonds within the limitations prescribed by the Constitution.

(b) Such temporary loan or issue of bonds may be made before the contract is let for the improvements or during the progress of the work, in installments as the work progresses, and the making of one loan or the issue of one series of bonds shall not exhaust the power of the municipality to provide sufficient funds for the completion of the improvement. The municipality may pledge as security for such loan, whether evidenced by negotiable notes or bonds, the proceeds of the assessments made or to be made against the property benefited by the improvements and may transfer and assign for the benefit of said negotiable note or bond holder the lien of the municipality thereon, with power to enforce the same by civil action, but if negotiable notes or bonds shall be issued before the completion of the work, they shall not be issued in excess of the cost of the improvements as estimated at the time of the issue of the negotiable notes or bonds. If money is borrowed and negotiable notes or bonds issued after the work is completed, such negotiable notes or bonds shall not exceed in the aggregate the total cost of the improvements.

(c) No irregularity or technical defect in the proceedings relating to the making of the improvement shall in any way affect the power of the municipality to borrow money, either by the issue of negotiable notes or bonds, for the completion of the improvement.



Section 11-48-62 - Issuance of bonds after completion of work.

If bonds have not been issued during the progress of the work as authorized by Section 11-48-61, the municipality may, after completion of the work, sell and issue bonds not exceeding an amount sufficient to pay the then outstanding principal of and interest on any temporary loans made pursuant to the provisions of said Section 11-48-61 to finance all or part of the improvement, plus such portion of the cost of the improvement, computed in accordance with Section 11-48-9, as has not been financed by any such temporary loan then outstanding and unpaid.

In determining the amount of bonds so to be issued, the council shall take into consideration to the extent practicable the amount which at the time of the authorization of the sale of the bonds has been paid by the property owners toward the cost of the improvement.



Section 11-48-63 - Applicability of provisions of law as to issuance of municipal bonds generally.

Bonds issued under the provisions of this article shall be subject to the provisions of existing law relating to the issuance of municipal bonds.



Section 11-48-64 - Acquisition of lands, easements, etc., for public improvements.

Whenever in the judgment of the municipality it may be necessary or expedient for the carrying out and full exercise of the powers granted by this article, such municipality may acquire by purchase or condemnation the necessary lands or rights or easements or interests therein, thereunder and thereover, and may proceed to condemn the same in the manner provided in this article or by the general laws of this state governing the taking of lands or the acquiring of an interest therein for the uses for which private property may be taken; in which case such proceedings shall be governed in every respect by the general laws of the state pertaining thereto.



Section 11-48-65 - Article not to affect power of municipality to compel property owners to repair sidewalks, etc.

Nothing in this article shall be so construed as to take from any city or town or in any manner affect the power and authority to compel the property owners, by penal ordinance or otherwise, to repair the sidewalks in front of their property in such manner and with such material as may be directed under the supervision of the engineer or other officer or agent of the city or town or to cause such repairs to be made at the expense of the property owner, such expense to be collected as in the case of taxes.






Article 2 - Street and Sewer Improvements Outside Corporate Limits of Certain Cities.

Section 11-48-80 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) STREET IMPROVEMENTS. Filling, grading, leveling, graveling, slagging, cherting, macadamizing, paving, draining, or otherwise improving any street, avenue, alley, highway, or other public place, including the construction of sidewalks, curbs, and gutters.

(2) SEWER IMPROVEMENTS. Storm water sewers and storm water sewer systems and sanitary sewers, sanitary sewer systems, sewage treatment plants and sewage disposal plants, and all appurtenances to any such sewers or plants.

(3) PUBLIC IMPROVEMENTS. Street improvements and sewer improvements or either of them.

(4) POLICE JURISDICTION. The territory lying outside the corporate limits of a city but within its police jurisdiction.



Section 11-48-81 - Powers of cities as to construction of public improvements, assessment of cost thereof against property benefited, etc., outside corporate limits generally; requirement as to consent of property owners, etc.

(a) Each city in this state having a population of 6,000 or more inhabitants, according to the most recent federal census or any official census taken pursuant to Sections 11-47-90 through 11-47-95 shall have the same powers with respect to the construction of public improvements in the police jurisdiction of such city that it may have under any law now existing or hereafter enacted with respect to the construction of public improvements within the corporate limits of such city.

Each such city shall have the same powers with respect to the assessment of the cost of public improvements, whether constructed in the city or in such police jurisdiction, against the property specially benefited by such improvements, whether such property is located in such city or in such police jurisdiction, that such city may have under any law now existing or hereafter enacted with respect to assessment of the cost of public improvements constructed within the city against property specially benefited by such improvements and located within the corporate limits of the city.

All such laws relating to the making of public improvements within the corporate limits of such city and to the making of public improvement assessments against property located within such corporate limits and the creation and enforcement of liens securing such assessments shall apply to any public improvements constructed within the police jurisdiction of such city, to any public improvement assessments made pursuant to the provisions of this article and to the liens securing such assessments.

(b) No public improvement shall be made under the authority of this article unless with the written consent of the owner or owners of not less than 60 percent of the frontage of the property to be affected; provided, that in the case of street improvements outside the corporate limits but inside the police jurisdiction of a municipality, consent of the governing body of the county in which said improvements are to be constructed must first be obtained and evidenced by resolution duly entered on the minutes of such county governing body.



Section 11-48-82 - Issuance of general obligation bonds, etc., to pay cost of improvements.

Each such city shall have the same power to issue its general obligation bonds and other general obligation securities to pay the cost of public improvements constructed in the police jurisdiction of such city that it may have under any law now existing or hereafter enacted to issue general obligation bonds or other general obligation securities for payment of the cost of public improvements within the city.

All such laws relating to the issuance by any such city of general obligation bonds or other general obligation securities to pay the cost of public improvements, where all or any part of such cost is assessed or to be assessed against property located within the corporate limits of the city, shall apply to and govern the issuance and sale of general obligation bonds and other general obligation securities and the making of any pledges for payment thereof to obtain money to pay the cost of construction of any public improvements constructed in the police jurisdiction of such city where such cost is assessed or to be assessed as provided in this article.



Section 11-48-83 - Issuance of bonds payable solely out of proceeds from assessments to pay cost of improvements.

Each such city shall also have the power to finance the construction of public improvements in the police jurisdiction of such city by the issuance of its bonds payable solely out of the proceeds from assessments then made or to be thereafter made against the properties specially benefited by such improvements. Any such bonds shall not be general obligations of such city, and such city shall not be in any way liable to the holders of such bonds in the event of the failure to collect any of the assessments out of the proceeds from which such securities may be payable.

Any such bonds shall pledge, convey and transfer to the holders thereof all of the issuing city's right, title and interest in and to such assessments and the city's liens securing such assessments, together with the right to enforce the collection of such assessments by foreclosure of such liens in any court of competent jurisdiction. If the holder of any bond issued pursuant to the provisions of this section shall institute a foreclosure action in any court against any property subject to a lien securing any such assessment, such holder shall be entitled to have the proceeds of said action applied pro rata to the payment of the bond or bonds of such holder and all other bonds issued under this section and payable from the proceeds of the same assessments to the end that not more than one foreclosure action shall be brought against any one lot or parcel of land. The costs of any such foreclosure action including a reasonable attorney's fee in any case where the bondholder bringing such action is represented therein by an attorney shall be ascertained by the court and deducted from the proceeds derived from said action before such proceeds are prorated as provided for in this section.

Any bonds issued under the provisions of this section shall be subject to the provisions of Sections 11-81-110 through 11-81-123, and to all other provisions of law now existing or hereafter enacted with respect to the sale and issuance by such cities of general obligation bonds for the purpose of financing public improvements within the city, the cost of which is to be assessed wholly or in part against the properties specially benefited thereby; provided, that any bonds issued under the provisions of this section shall not constitute general obligations of the issuing city but shall be payable solely from the proceeds of assessments as provided in this section.






Article 3 - Assessments for Public Improvements Against Property Owned by Tenants in Common.

Section 11-48-100 - Apportionment of assessment against property for public improvement among joint owners thereof authorized; discharge of portion of assessment lien upon payment of portion of assessment.

When an assessment for public improvements is levied against a tract of land owned by tenants in common, the governing body of any municipality may, upon petition of an owner or owners of said tract of land, split or divide the original assessment against the same and may apportion the cost of the improvements among the several portions or divisions of said tract of land and shall, upon the payment of the amount so charged or assessed against any separate portion or division, discharge said portion or division from the lien for improvements against the same.



Section 11-48-101 - Petition of tenant in common for division of assessment among joint owners of property.

When assessments are made for public improvements against property owned by tenants in common and one or more of the tenants in common to the property assessed desires that said assessments be paid, he may file a petition with the governing body of such municipality praying that such assessment may be split or divided among the tenants in common to said property.



Section 11-48-102 - Division of assessment among tenants in common and acceptance of payment of and discharge of lien upon proportionate shares of assessment.

The governing body of any municipality may divide such assessment proportionately among the tenants in common and allow any tenant in common to pay and discharge his proportionate share of such assessment, and the lien on his undivided interest shall be discharged upon payment in full, and this may be done before appeal, pending appeal or after final disposition, etc., and also after division, and the governing body of such municipality may adjust the cost of the proceedings with the petitioner and the action may proceed against the other tenants in common.



Section 11-48-103 - Notice to property owners of division of assessment.

In all cases where assessments may be split or divided as authorized in this article, notice to owners of the property covered by such assessments or to their agents shall be given, either in person or by mail, where such owners or agents and their addresses are known or by publication in a newspaper published in the municipality once a week for two consecutive weeks, where such owners or agents and their addresses are unknown, before any final action shall be taken as provided in this article.



Section 11-48-104 - Appeals from division of assessment.

The owner of any portion of said tract of land may, after said tract and the original assessments have been divided, appeal from the resolution, judgment or order of the governing body levying said assessment in the same manner and under the same conditions as appeals are taken from original assessments; except, that said appeal must be taken within five days after said judgment, resolution, or order.



Section 11-48-105 - Correction of description of ownership of property; reduction of assessment.

The governing body of a municipality may, at any time before judgment entered in the circuit court, correct errors in the description of ownership of property against which an assessment has been made for public improvements and may, whenever in its judgment the assessment is in excess of the special benefits derived from such improvement, reduce the assessment pending appeal.



Section 11-48-106 - Effect of reduction of assessment, etc., upon assessment lien.

When any assessment is split or divided or errors corrected in the description of ownerships or assessments reduced, settled, or compromised or any adjustment made or act done as authorized by this article, no lien on the property affected by the assessment under existing laws shall be discharged or impaired but shall be retained in full force and effect on the several parts or portions of the property which may be thereby affected.









Chapter 49 - REGULATION, CONSTRUCTION, MAINTENANCE, ETC., OF STREETS, HIGHWAYS, RAILROAD BRIDGES, FERRIES, ETC.

Article 1 - General Provisions.

Section 11-49-1 - Consent to use public streets, etc., for construction or operation of public utility or private enterprise; fees.

(a) No person, firm, association, or corporation shall be authorized to use the streets, avenues, alleys, and other public places of cities or towns for the construction or operation of any public utility or private enterprise without first obtaining the consent of the proper authorities of the city or town.

(b) No electric supplier, as defined in Section 37-14-31(1), which has an assigned service territory established by general law enacted by the Legislature and which is subject to payment of a privilege or license tax or other tax or fee established by general law enacted by the Legislature to a city or town which authorizes a levy not to exceed three percent of the gross receipts of the business done by the electric supplier in the municipality during the preceding year, and which authorizes a levy not to exceed one and one-half percent of the gross receipts of the business done by the electric supplier in the police jurisdiction of the municipality during the preceding year, shall be subject to any separate fee, charge, tax, or other payment to the city or town in connection with the consent required under subsection (a) or any consent required otherwise by law.

(c) Nothing herein shall affect any franchise fee, charge, tax, or other payment being currently paid by an electric supplier under a franchise agreement in effect on April 28, 2009, or any extension, assignment, or renewal at the same rate.

(d) The provisions of subsection (b) shall not be construed to affect the application of: (1) health, safety, and welfare rules and regulations to electric suppliers, including, without limitation, payment of reasonable permit fees designed to recover the costs of processing and administering permits generally applicable to all other businesses holding permits issued by the cities or towns; (2) payment of publication costs associated with approval of a franchise as required by statute; (3) any requirements stated in the franchise that the electric supplier repair and remediate property of the municipality damaged by the electric supplier's operation and maintenance of its facilities and that the electric supplier indemnify the municipality for negligence or wrongful conduct of the electric supplier, or the electric supplier's officers, agents, employees, or independent contractors, in the construction, operation, and maintenance of its facilities installed pursuant to the franchise; or (4) any tort, contract, or other civil liability that would exist independently of the franchise. The provisions of this subsection are intended to be examples of municipal powers that are unaffected by subsection (b) and shall not be construed as limitations on the rights and powers of municipalities.

(e) Nothing in subsections (b) to (d), inclusive, shall affect the right of cities or towns to charge electric suppliers, which have an assigned service territory, franchise fees for their use of the streets, avenues, alleys, and other public places of the cities or towns to provide services to the public such as cable, voice, data, video, or other non-electric services for which other providers are required to pay franchise fees.

(f) Should any of subsections (b), (c), (d), or (e) be declared unconstitutional or invalid by a final decision of any court of competent jurisdiction, the remaining subsections (b), (c), (d), and (e) shall become null and void and without effect. Nothing in this section shall be deemed to amend, modify, or otherwise affect in any manner Chapter 14 of Title 37.



Section 11-49-2 - Regulation of cellar openings, stairways, signs, etc., on sidewalks; regulation, construction, etc., of sidewalk repairs.

Cities and towns may prohibit openings being made on the sidewalks for cellar entrances and may close the same and may prescribe plans and specifications to be followed for such openings, if allowed. They may prohibit stationary or movable stands from being placed on the sidewalks and do any and all things necessary to secure free and ample passageway thereon, including the removal of stairways. They may prohibit the erection of awnings and verandas and signs hanging over the streets and sidewalks and may prescribe plans and specifications therefor, if allowed. They shall require the sidewalks to be kept in repair and, if not repaired by the owners of property abutting thereon, upon reasonable notice, to be determined by the council in the manner to be provided by ordinance, they may be repaired by the municipality at the owner's expense, and the amount expended therefor shall be a lien upon the property, which, with interest, may be collected as taxes or assessments are collected.



Section 11-49-3 - Railroads and public utilities using streets to be required to keep streets in repair, etc.

Street and other railroad companies shall be required to keep their tracks in repair, using such rails as may be prescribed, and shall maintain and keep in repair the streets between their rails and for 18 inches on each side in such manner as the council or other governing body may prescribe.

Any public utility using the streets of the city or town shall at all times, in a manner prescribed by the council or other governing body, render the use of such streets safe to vehicles and to persons, and all tracks on such street shall, when required by the council or other governing body, be placed at any fixed grade and changed, free of expense to the municipality, when found necessary.



Section 11-49-4 - Establishment of speed limits, etc., within corporate limits.

Except as otherwise provided in this Code, the several cities and towns in this state shall fix by ordinance the speed at which motor vehicles may be operated within their respective corporate limits and shall fix the punishment for any violation of such ordinance within the limits of fine and imprisonment or either as now authorized or required by law.



Section 11-49-5 - Posting of sign boards as to municipal speed limits.

Any city or town passing any such ordinance shall immediately post on each public highway leading into such city or town where the same enters such corporate limits a sign board on which shall be plainly and legibly written or printed the speed limit adopted.



Section 11-49-6 - Vacation of right-of-way fee.

Prior to the exercise of the power of a municipality incorporated in this state to vacate the public right-of-way for a road, street, alley, or other dedicated public way, open or unopen, as a condition of exercise of such power to vacate, the governing body may require abutting landowners who will directly benefit from such vacation to pay to such municipality a vacation of right-of-way fee equal to the fair market value of the land which will be added to the holdings of such abutting landowners. Such fair market value shall be determined by the governing body of the municipality after a public hearing, notice of which shall be published in a daily newspaper of general circulation at least five days prior thereto and mailed to such address or addresses as may be set forth in the application by abutting owners for the vacation of right-of-way unless a waiver of such notice to abutting landowners is filed by such abutting landowners with the clerk of the municipality and noted in the minutes of the municipal governing body at the time of adoption of the resolution vacating such right-of-way, or unless the abutting landowners paying such fee appear, personally or by counsel, at such public hearing. In no event shall the said vacation of right-of-way fee exceed the assessed value per square foot of all subdivision lots or tracts abutting the right-of-way to be vacated applied to square foot area of the real property to be added to holdings of each abutting landowner paying such fee; provided, however, the determination of such a fee in a lesser amount by the governing body of the municipality shall be conclusive as to its amount.






Article 2 - Establishment and Operation of Ferries on Rivers Between Two Counties.

Section 11-49-20 - Exclusive rights of municipalities as to establishment, regulation, etc., of ferries.

(a) The mayor and council or other governing bodies of incorporated municipalities in this state have the exclusive power and authority to establish or authorize the establishment of ferries on rivers which in whole or in part constitute the dividing line between two counties in this state at points touching such incorporated municipalities and to regulate the same.

(b) In all cases where the river is the dividing line between two counties and where the boundaries of any incorporated municipality border upon such river and at a public road crossing, the power and authority to establish a ferry across said river at such public road crossing is hereby vested exclusively in such municipality.



Section 11-49-21 - Applications for and granting of licenses for establishment of ferries - Procedure generally.

On application for a license for establishment of a ferry, where the banks on each side belong to the same person, such person is entitled to the prior right of establishing a ferry; when the banks belong to different persons, the municipal authorities may grant the license at their election to either of such owners making the application. Should any person not the owner of the land on either bank of the river where it is proposed to establish a ferry make application for a license, he shall be required to produce before the municipal authorities a statement in writing from the owner thereof saying that he is not an applicant, and such written statement must appear of record.



Section 11-49-22 - Applications for and granting of licenses for establishment of ferries - Publication, posting, etc., of notice of application.

No license for a ferry shall be granted until 20 days' notice of the intended application shall have been given by notice published in a newspaper and posted at the city hall of such municipality and at the courthouse door of the county in which such municipality is situated and at three other public places in the county, two of which shall be in the immediate vicinity where it is proposed to establish such ferry, and three other notices shall be posted in three public places in the adjoining county where said ferry touches, and personal notice shall be given to the owner of the land if he is not an applicant.



Section 11-49-23 - Licenses to be granted for establishment of ferries at public road crossings only; annulment of nonconforming licenses.

Such license for a ferry shall be granted only at the crossing of a river at a point where a public highway has been established. All licenses granted at points governed by this article and not in conformity with the provisions of the same are hereby annulled.






Article 3 - Requirement of Construction and Maintenance by Railroads of Bridges, Tunnels, etc., Within Limits of Certain Cities.

Section 11-49-40 - Authorized.

The city council or other governing body of each city in the State of Alabama having according to the most recent federal census a population of more than 35,000 inhabitants shall have full power and authority to require railroad companies to construct and maintain within the city limits viaducts, bridges, and tunnels or parts of viaducts, bridges, and tunnels and their approaches over, along, or under the tracks at their own expense, such bridges and their approaches, tunnels or other conveniences at public crossings and such viaducts and their approaches over their tracks where the same cross or extend along public highways or streets.



Section 11-49-41 - Vacation of street where bridge, tunnel, etc., to be constructed to be provided for.

No viaduct, bridge, or tunnel shall be constructed under this article unless said governing body shall have provided for a vacation of the street upon completion of said viaduct, bridge, or tunnel throughout that portion thereof over, along, or under which the said public improvement is proposed to be constructed. The fee of the street, nevertheless, shall remain in the city.



Section 11-49-42 - Passage, etc., of ordinance requiring construction, etc., of bridge, tunnel, etc.; apportionment of costs between railroads.

Whenever any such governing body shall deem any such improvement necessary, it shall pass an ordinance requiring the construction of such improvement, describing the character and location of such proposed improvement with reasonable certainty, stating the estimated cost thereof and fixing a reasonable time for the construction of the same, and where a viaduct, bridge, or tunnel crosses over or passes under the tracks of two or more railroad companies and such railroad companies cannot themselves agree upon the division as between them of the cost thereof to be borne by them as provided in Section 11-49-40, the said governing body shall have full power and authority to apportion the cost thereof equitably among the different railroads owning the said tracks.



Section 11-49-43 - Penalization of railroad, etc., for failure to comply with ordinance ordering construction, etc., of bridge, tunnel, etc.

Any such governing body may penalize the failure of any such railroad company or of such railroad companies to construct within a reasonable time or to maintain any such viaduct, bridge, or tunnel ordered by a proper ordinance, such penalties to be prescribed as provided in the charter of said city for violations of police ordinances, and such penalties may be directed against said railroad company or railroad companies or against its or their officers or agents having supervision, charge, or control of or operating the same, any or all.



Section 11-49-44 - Enforcement of ordinance by action in circuit court.

Such governing body may also, by complaint filed in the circuit court in the county in which the city is situated, compel compliance with any or all proper ordinances ordering the construction or maintenance of viaducts, bridges, or tunnels passed under the authority of this article, express jurisdiction being conferred on all circuit courts of this state to that end.



Section 11-49-45 - Right of appeal of railroad from ordinances requiring construction, etc., of bridges, tunnels, etc., and from orders imposing penalties for failure to comply therewith.

Any railroad companies so ordered by ordinance of such governing bodies to construct and maintain viaducts, bridges, and tunnels shall have the right to appeal to any circuit court in the county in which the city is situated from the ordinances of such governing bodies and from any orders made penalizing such railroad companies for their failure to construct and maintain such viaducts, bridges, and tunnels. On such appeal the railroad companies shall give such bond as may be prescribed by said circuit court.






Article 4 - Payment of Costs of Highways, Streets, etc., Constructed, Improved, etc., by Counties, State, or Federal Government.

Section 11-49-60 - Contract by municipality for payment of proportionate share of cost of highway, street, etc., within municipality constructed, improved, etc., by county, state, or federal government authorized; assessment of proportionate share of cost against property benefited.

Whenever the United States, the State of Alabama, or any county within the State of Alabama or either of them shall establish, construct, or reconstruct, improve or reimprove a public highway, street, or avenue, which said street, highway, or avenue is within or partly within any city or town of the State of Alabama, such city or town may contract and agree with either the United States government, the State of Alabama, or any county thereof as to what proportionate share of the cost of the establishment, construction, reconstruction, improvement, or reimprovement of such street, highway, or avenue within such city or town shall be paid by such municipality, and such cities or towns may assess such proportionate cost of the establishment, construction, reconstruction, improvement, or reimprovement of such streets, avenues, or highways against the property benefited thereby, but such cost shall not exceed the increased value of such property by reason of the special benefits derived from such improvements.



Section 11-49-61 - Enforcement, etc., of lien on property assessed for highway, street, etc.

Such cities and towns shall have a lien on the lots or parcels of land so assessed as provided in Section 11-49-60, which lien may be enforced as provided by the general laws covering assessment liens for public improvements, and property owners shall have the right to pay such assessments as provided by the general laws.



Section 11-49-62 - Issuance of bonds to pay proportionate share of cost of highway, street, etc.

Any city or town proceeding under Section 11-49-60 may issue bonds of the city or town for the improvements mentioned in said section to pay the cost of such public improvements agreed to be paid by said city or town, and may contract with the United States, the State of Alabama, or any county thereof or either of them to build or construct such streets, highways, or avenues and to pay either of them therefor in the same manner as private contractors are now paid.



Section 11-49-63 - Conduct of proceedings under article.

The proceeding under this article shall be held and governed by the general laws of the State of Alabama relating to assessments against property for public improvements insofar as said laws are applicable.






Article 5 - Assumption, etc., of Authority Over Streets Controlled, Maintained, etc., by Counties.

Section 11-49-80 - Definitions; responsibility for streets within municipality controlled by county; annexation of unincorporated territory; alternative arrangements; evacuation routes.

(a) For the purposes of this article, the following terms shall have the following meanings:

(1) COUNTY-MAINTAINED STREET. A public street, road, or bridge that the county commission has the authority or responsibility to control, manage, supervise, regulate, repair, maintain, or improve.

(2) MUNICIPAL STREET. A public street, road, or bridge that the municipality has the authority or responsibility to control, manage, supervise, regulate, repair, maintain, or improve.

(3) RESPONSIBILITY FOR A STREET. The authority or responsibility to control, manage, supervise, regulate, repair, maintain, or improve a public street, road, or bridge.

(4) STREET. A public street, road, bridge, or portion thereof.

(b) Where the responsibility for a public street or streets lying within a municipality is vested in the county commission of the county within which the municipality is located, the municipality may assume responsibility for the public street or streets designated in the resolution adopted by the governing body of the municipality.

(c) Notwithstanding the adoption of a resolution as required in Sections 11-49-80 and 11-49-81, the annexation of unincorporated territory into a municipality, after July 7, 1995, shall result in the municipality assuming responsibility for all public streets lying within the territory annexed, provided the public streets were county-maintained streets for a period of one year prior to the effective date of the annexation. The annexation of unincorporated territory into a municipality shall also result in the municipality assuming responsibility for all public streets lying within the territory annexed, provided the public streets were county-maintained roads for a period of less than one year prior to the effective date of the annexation if the construction of the public streets was also approved by the municipal planning commission of the annexing municipality. Except as herein provided, this section shall not require a municipality to assume responsibility for any public street located within the territory annexed which was not a county-maintained street prior to the effective date of the annexation. Further, nothing in this section shall require a county to assume responsibility for any public street located within the territory annexed which was not a county-maintained street prior to the effective date of the annexation.

(d) After July 7, 1995, when the annexation of unincorporated territory by a municipality results in a public street being located outside the corporate limits of the annexing municipality while at the same time bounded on both sides by the corporate limits of the annexing municipality, the county governing body shall consent to the annexation of the public street by the municipality if the street was a county-maintained street for a period of one year prior to the effective date of the annexation or was approved upon construction by the municipal planning commission. Once consent to annexation is given by the owners of the public street, the municipality shall annex that portion of the public street which is bounded on both sides by the municipal corporate limits. Once the annexation becomes effective, the municipality shall assume responsibility for the public street as provided in subsection (c).

(e) The responsibility for public streets lying within the corporate limits of an incorporated municipality on July 7, 1995, shall remain the responsibility of the entity responsible for the public streets on July 7, 1995.

(f) Nothing contained in Sections 11-49-80 and 11-49-81 shall prohibit a county and municipality from entering into a mutual agreement providing for an alternative arrangement for responsibility of public streets lying within the corporate limits of an incorporated municipality.

(g) A county-maintained divided four-lane public street that has been designed or designated by the county or Governor as an evacuation route to be utilized under emergency conditions found in Chapter 9, Title 31, may not be annexed by a municipality, regulated by a municipal planning commission, nor considered a part of the police jurisdiction of any municipality except where there is a mutual agreement between a county and municipality providing otherwise.

Nothing in this subsection shall prevent a municipality from annexing territory on either side of the evacuation route that would otherwise be considered contiguous for the purpose of annexation under any provision of Alabama law.



Section 11-49-81 - Contents of resolution; when resolution effective.

Such resolution shall designate the sum or sums ascertained to be the reasonable charge to be paid by such county for being relieved of the burden of the control, management, supervision, repair, maintenance and improvement of such street or streets or part thereof designated in said resolution, and no such resolution shall become effective until and unless the county shall by appropriate action of its county commission pay or contract to pay such sum or sums as may be designated in such resolution.






Article 6 - Vacation of Streets for Erection of Public Buildings, etc.

Section 11-49-100 - Adoption of ordinance for vacation of street and erection of public building, etc., thereon - Authorized generally.

Whenever in the judgment of the council or other governing body of any town or city it is to the interest of the public convenience that a portion of any street in the limits of such city or town be vacated and discontinued as a highway and that such vacated portion should be used for the erection and maintenance in whole or in part thereon of any state, county, or municipal public building or railroad station or depot or street railroad station or depot, such city or town council or other governing body may, by ordinance duly adopted, vacate such portions of such street and discontinue its use as a public highway and permit the erection and maintenance in whole or in part thereon of a state, county, or municipal public building or railroad station or depot or street railroad station or depot.



Section 11-49-101 - Adoption of ordinance for vacation of street and erection of public building, etc., thereon - Publication of notice as to introduction of ordinance and time for consideration thereof by council, etc. - Required.

No ordinance vacating a portion of a street as provided by Section 11-49-100 shall be adopted until after the expiration of 30 days after its first introduction, and after it has been introduced it shall be published in some newspaper published in the city or town for two successive weeks, and such publication shall also contain a statement of the time when it will be considered and that objections to its passage may then be heard by the council or other governing body; provided, however, that if the city or town has no newspaper published therein, such publication shall be made in some newspaper of general circulation published within the county where such city or town is located.

If, for any reason, the ordinance is not acted on at the time stated in the said notice, it may be postponed to the next regular meeting of the council or other governing body and may thereafter be postponed by the council or other governing body to subsequent regular meetings.



Section 11-49-102 - Adoption of ordinance for vacation of street and erection of public building, etc., thereon - Publication of notice as to introduction of ordinance and time for consideration thereof by council, etc. - Payment of costs thereof.

The state, county, or municipality or the railroad or street railroad company or corporation for whose use as a site in whole or in part for a public building or a railroad station or depot or street railroad station or depot the vacation is proposed to be made shall pay the cost of such publication and notice.



Section 11-49-103 - Adoption of ordinance for vacation of street and erection of public building, etc., thereon - Two-thirds vote of council, etc., required.

Any ordinance for the vacation of a part of a street and erection of buildings thereon as is provided for in Section 11-49-100 shall be adopted only by a two-thirds vote of the council or other governing body.



Section 11-49-104 - Portion of street to remain open to travel and traffic.

A sufficiently ample portion of the highway or thoroughfare which such street in whole or in part constitutes shall remain open to accommodate the travel and traffic of the owners of abutting property and of the general public, and not more than one half of the width of such highway or thoroughfare shall be vacated for the purposes mentioned in Section 11-49-100.



Section 11-49-105 - Property rights in vacated portion of street.

The fee of such vacated portion of a street shall remain in the city or town, but the council or other governing body may grant the right to maintain thereon a state, county, or municipal public building or a railroad station or depot or street railroad station or depot so long and only so long as the same shall be used for the purpose for which it was vacated.



Section 11-49-106 - Liability for damages for vacation of street.

The party for whom the street may be vacated under this article shall be liable to the owners of property adjacent thereto in any civil action for any special damages suffered by them.









Chapter 49A - PUBLIC TRANSPORTATION SERVICE IN CLASS 3 MUNICIPALITIES.

Section 11-49A-1 - Legislative findings and purpose.

The legislature has found and determined and does hereby declare that in Class 3 municipalities the following conditions exist:



Section 11-49A-2 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) APPLICANT. A natural person who files a written application with the governing body of any municipality to which this chapter applies all in accordance with the provisions of Section 11-49A-4.

(2) AUTHORITY. A public corporation organized pursuant to the provisions of this chapter.

(3) AUTHORIZING MUNICIPALITY. Any municipality the governing body of which shall have adopted an authorizing resolution.

(4) AUTHORIZING RESOLUTION. A resolution, adopted by the governing body of any municipality to which this chapter applies all in accordance with the provisions of Section 11-49A-4, that authorizes the incorporation of an authority.

(5) BOARD. The board of directors of an authority.

(6) BONDS. Shall include bonds, notes, and certificates representing an obligation to pay money.

(7) CHIEF EXECUTIVE OFFICER. With respect to any municipality, the mayor, president of the board of commissioners, or other chief executive officer of such municipality.

(8) COUNTY. Any county in the state.

(9) DIRECTOR. A member of the board of directors of the authority.

(10) GOVERNING BODY. Court of county commissioners, board of revenue, or other like governing body with respect to a municipality, its city or town council, board of commissioners, or other like governing body.

(11) INCORPORATORS. The persons forming a public corporation organized pursuant to the provisions of this chapter.

(12) MUNICIPALITY. An incorporated city or town of the state.

(13) PERSON. Unless limited to a natural person by the context in which it is used, includes a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state or of a county or municipality.

(14) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments thereto, the by-laws, and the minutes of proceedings of the board of an authority are kept.

(15) PROPERTY. Includes real and personal property, and interests therein.

(16) PUBLIC TRANSPORTATION SERVICE. Includes all service involved in the transportation of passengers for hire by means of street railway, elevated railway, motor vehicles or other means of conveyance generally associated with or developed for mass surface or subsurface transportation of the public, but does not include any service involved in transportation by taxicab, airport limousine, or industrial bus.

(17) TRANSIT SYSTEM. Includes land, plants, systems, facilities, buildings, garages, vehicles of all types, rails, lines and any combination of any thereof, used or useful or capable of future use in furnishing public transportation service, and all other property deemed necessary or desirable by an authority for use in furnishing public transportation service.

(18) STATE. The State of Alabama.



Section 11-49A-3 - Meaning of "herein," etc.; construction of definitions.

The following provisions shall be applied wherever appropriate herein:

"Herein," "hereby," "hereunder," "hereof," and other equivalent words refer to this chapter as an entirety and not solely to the particular section or portion thereof in which any such word is used.

The definitions set forth in Section 11-49A-2 shall be deemed to include both singular and plural and to cover all genders.



Section 11-49A-4 - Application; resolution of denial or approval by governing body.

A public corporation may be organized pursuant to the provisions of this chapter in any Class 3 municipality. In order to incorporate such a public corporation, any number of natural persons, not less than three, shall first file a written application with the governing body of the municipality which application shall:

(1) Contain a statement that the authority proposes to render public transportation service in such county;

(2) State the proposed location of the principal office of the authority, which shall be within the municipality where such application is filed;

(3) State that each of the applicants is a duly qualified elector of the municipality where such application is filed; and

(4) Request that such governing body adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with the provisions of Section 11-49A-5.

Such applications shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate. As promptly as may be practicable after the filing of the application with them in accordance with the provisions of this section, the governing body of the municipality with which the application was filed shall review the contents of the application and shall adopt resolutions either (a) denying the application or (b) declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with the provisions of Section 11-49A-5, provided, however, that the contents of the certificate of incorporation shall be approved by the municipal governing body. Each governing body with which an application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon said application is taken.



Section 11-49A-5 - Certificate of incorporation - Filing; contents; signing and acknowledging; additional documents; notice to Secretary of State.

Within 40 days following the adoption of an authorizing resolution by the governing body the applicants shall proceed to incorporate an authority by filing for record in the office of the judge of probate of the county in which the municipality is located, a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided.

The certificate of incorporation of the authority shall state:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the authorizing municipality;

(2) The name of the authority (which shall be "_____ Transit Authority", with the insertion of the name of the authorizing municipality);

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to the provisions of Section 11-49A-20, that fact shall be stated);

(4) The name of the authorizing municipality, together with the date on which the governing bodies thereof adopted authorizing resolutions;

(5) The location of the principal office of the authority, which shall be in the authorizing municipality;

(6) That the authority is organized pursuant to the provisions of this chapter for the purpose of supplying public transportation service in the authorizing municipality and in the county and in any other municipality in the county in which the authorizing municipality is located and in any other county in the state; and

(7) Any other matter relating to the authority that the incorporators or the authorizing municipality may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgements to deeds. When the certificate of incorporation is filed for record, there shall be attached to it (a) a copy of the application as filed with the governing body of the authorizing municipality in accordance with the provisions of Section 11-49A-4, (b) a certified copy of the authorizing resolution adopted by the governing body of the authorizing municipality, and (c) a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty. Upon the filing for record of the said certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in said certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 11-49A-6 - Certificate of incorporation - Amendments; resolution; application; denial or approval of governing body; filing.

The certificate of incorporation of any authority incorporated under the provisions of this chapter may at any time and from time to time be amended in the manner provided in this section, provided that the contents of any amendment are first approved by the municipal governing body which shall have the authority to recommend requirements with respect to either any amendment or the original certificate of incorporation. The board of directors of the authority shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the said resolution and which amendment may include any matters which might have been included in the original certificate of incorporation.

After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chairman of the board or other chief executive officer of the authority and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the authorizing municipality, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the said resolution adopted by the board proposing the said amendment to the certificate of incorporation, together with such documents in support of the application as the said chairman or other chief executive officer may consider appropriate. As promptly as may be practicable after the filing of the said application with the governing body of the authorizing municipality pursuant to the foregoing provisions of this section, such governing body shall review the said application and shall adopt resolutions either denying the said application or authorizing the proposed amendment. Such governing body shall also cause a copy of the said application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of said governing body at which final action upon said application is taken.

Within 40 days following the adoption of a resolution approving the proposed amendment by that governing body the chairman of the board or other chief executive officer of the authority and the secretary of the authority shall sign, and file for record in the office of the judge of probate of the county in which the municipality is located, a certificate in the name of and in behalf of the authority, under its seal, reciting the adoption of said resolution by the board and by the governing body of the authorizing municipality and setting forth the said proposed amendment.



Section 11-49A-7 - Organization of authority; board of directors; election; terms; vacancies; qualifications; expenses and compensation; removal.

Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of six directors. Each director shall be elected by the governing body of the authorizing municipality. The initial term of office of three of the directors elected by the governing body of the authorizing municipality shall begin immediately upon their election and shall end at 12:01 A.M., on the second anniversary date of the filing for record of the certificate of incorporation of the authority. The initial term of office of the remaining directors elected by the governing body of the municipality shall begin immediately upon their election and shall end at 12:01 A.M., on the fourth anniversary date of such filing. Thereafter, the term of office of each such director shall be six years. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the authorizing municipality. Each election of a director, whether for a full term or to complete an unexpired term, shall be made not earlier than 30 days prior to the date on which such director is to take office as such. No officer or employee of the state or of any county or municipality shall, during his tenure as such officer, be eligible to serve as a director. Each director must be a duly qualified elector of the authorizing municipality. Directors shall be eligible for re-election. Each director shall be reimbursed for expenses actually incurred by him in and about the performance of his duties. If the certificate of incorporation so provides, each director except the chairman of the board shall be compensated in an additional amount not to exceed $10.00 per meeting attended but not to exceed $250.00 per year. The chairman shall, if said certificate so provides, be compensated in an additional amount not to exceed $500.00 per year. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175, Constitution of Alabama 1901, and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175.



Section 11-49A-8 - Powers of authority.

The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be perpetual, subject to the provisions of Section 11-49A-20) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil suits and actions and to defend suits against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, receive, and take, by purchase, gift, lease, devise, or otherwise, and to hold property of every description, real, personal, or mixed, whether located in one or more counties or municipalities and whether located within or outside the authorizing municipality;

(6) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder;

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, enlarge, improve, maintain, equip, and operate transit systems, whether located in one or more municipalities within the state, or within the counties in which such municipalities are located; and without any requirement that such transit systems be interconnected or otherwise constitute an integrated operational unit, and to acquire real and personal property, franchises, and easements deemed necessary or desirable in connection therewith;

(8) To provide public transportation service within a county in any part thereof, upon such reasonable terms and for such reasonable rates and consideration as the board may prescribe;

(9) To sell and issue bonds of the authority with prior approval of the municipal governing body in order to provide funds for any corporate function, use, or purpose, any such bonds to be payable solely from the sources specified in Section 11-49A-10;

(10) To assume obligations secured by a lien on, or payable out of or secured by a pledge of the revenues from, any transit system or any part thereof, that may be acquired by the authority, any obligation so assumed to be payable by the authority solely from the sources from which bonds of the authority may be made payable pursuant to the provisions of Section 11-49A-10;

(11) To pledge for payment of any bonds issued or obligations assumed by the authority any revenues from which those bonds or obligations are made payable as herein provided;

(12) To execute and deliver, in accordance with the provisions of this section and of Sections 11-49A-10 and 11-49A-11, mortgages and deed of trust and trust indentures, or either;

(13) To exercise the power of eminent domain in the manner provided in and subject to the provisions of Sections 18-1A-1 through 18-3-22, provided however, that this clause shall not be deemed to authorize the authority to acquire, without the consent of the owner or owners thereof, any transit system from which public transportation service is at the time being furnished;

(14) To expend funds for the purchase or lease of materials, equipment, supplies, or other personal property without compliance with the provisions of Sections 41-16-50, 41-16-51, 41-16-53 through 41-16-61, and 41-16-63, that might otherwise be applicable, but only where the expenditure involves less than $2,000.00;

(15) Without regard to any provisions of Sections 41-16-50, 41-16-51, 41-16-53 through 41-16-61, and 41-16-63, at the option of any local civil service system in a Class 3 municipality, to appoint, employ, contract with, and provide for the compensation of, such officers, employees, and agents, including but without limitation to engineers, attorneys, management consultants, and fiscal advisers, as the business of the authority may require and at its option to provide a system of disability pay, employees insurance, retirement compensation and pensions, or any of them;

(16) To make and enforce reasonable rules and regulations governing the use of any transit system owned or controlled by the authority;

(17) To provide for such insurance as the board may deem advisable;

(18) To invest any funds of the authority that the board may determine are not presently needed in the operation of its properties in bonds of the United States of America, bonds of the state, bonds of any county or municipality, and interest-bearing bank deposits, or any thereof;

(19) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any county, municipality, or other political subdivision of the state and any public corporation organized under the laws of the state and to make such contracts with them, or any of them, including agreeing with the terms of any federal statute or regulation as the board may deem advisable to accomplish the purposes for which the authority was established;

(20) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful as a part of any transit system of the authority;

(21) To sell and convey, with or without valuable consideration, any of its transit systems or any portion of any thereof, to any one or more counties, municipalities, or public corporations organized under the laws of the state, which have the corporate power to operate the system, or portions thereof, so conveyed and the property and income of which are not subject to taxation; provided, that any such sale and conveyance may be made only with the consent of the authorizing municipality, such consent to be evidenced by a resolution adopted by the governing body of such municipality, and only if any such conveyance would not constitute a breach of any then outstanding mortgage and deed of trust, trust indenture, or other agreement to which the authority is a party;

(22) To enter into a management agreement or agreements with any person for the management by or for the authority of any transit system upon such terms and conditions as may be mutually agreeable; and

(23) To fix and revise from time to time reasonable rates, fees, and other charges for public transportation service furnished or to be furnished by any transit system owned or operated by the authority, and to collect all charges made by it.



Section 11-49A-9 - Rates for public transportation service.

Rates, fees, and charges for public transportation service rendered by the authority from any of its transit systems shall be fixed and from time to time revised as at all times to provide funds that, when added to all other revenues (including tax proceeds) anticipated to be received by the authority, will be at least sufficient:

(1) To pay the cost of operating, maintaining, repairing, replacing, extending, and improving systems from which such services are rendered;

(2) To pay the principal of and the interest on all bonds issued and obligations assumed by the authority, that are payable out of the revenues derived from operation of those systems, as the said principal and interest become due and payable;

(3) To create and maintain such reserve for the foregoing purposes or any of them as may be provided in any mortgage and deed of trust or trust indenture executed by the authority hereunder or in any resolutions of the board authorizing the issuance of bonds, the assumption of any obligation, or the acquisition of any such system; and

(4) To make such annual payments, if any, to the United States of America or any agency or instrumentality thereof, the state, municipalities, counties, departments, authorities, agencies, and political subdivisions of the state and any public corporations organized under the laws of the state as the authority may have contracted to make.



Section 11-49A-10 - Bonds - Signature and seal; form and terms; sale; from what sources payable; trust indentures, mortgages, etc.

All bonds issued by the authority shall be signed by the chairman of its board or other chief executive officer and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chairman of its board or other chief executive officer; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chairman of its board or other chief executive officer may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The principal of and interest on any bonds issued or obligations assumed by the authority may thereafter at any time (whether before, at or after maturity of any such principal and whether at, after or not exceeding six months prior to the maturity of any such interest) and from time to time be refunded by the issuance of refunding bonds of the authority, which may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or which may be exchanged for the bonds or other obligations to be refunded. The authority may pay all expenses, premiums and commissions which its board may deem necessary and advantageous in connection with any financing done by it. All bonds issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source. All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of any county or municipality; provided, that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues of the authority specified in the proceedings authorizing those bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely from that one or combination of the following sources as may be set forth in any resolution of the board authorizing the issuance of such bonds: (a) any tax proceeds appropriated, allocated or made payable (in whole or in part) to such authority by or pursuant to any act of the legislature of the state or by or pursuant to any ordinance, resolution or order of the county in which the authority is authorized to furnish public transportation service or any municipality located in such county, and (b) the revenues derived from the operation of all transit systems owned by the authority or solely out of the revenues from the operation of any one or more of such systems or parts thereof, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular systems of the authority. The authority may pledge for the payment of any of its bonds the revenues from which such bonds are payable, and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds the transit systems, or any part of any thereof, the revenues or any part of the revenues from which are so pledged. Any mortgage and deed of trust or trust indenture made by the authority may contain such agreements as the board may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture, and respecting the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made; provided, that no such instrument shall be subject to foreclosure.



Section 11-49A-11 - Bonds - Contracts as security for payment.

As security for payment of the principal of and the interest on bonds issued or obligations assumed by it, the authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any transit system owned by it, or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from such system, for the disposition and application of its gross revenues or any part thereof, and for any other act or series of acts not inconsistent with the provisions of this chapter for the protection of the bonds and other obligations being secured and the assurance that the revenues from such system, when added to all other moneys of the authority available therefor, will be sufficient to operate such system, maintain the same in good repair and in good operating condition, pay the principal of and the interest on any bonds payable from such revenues, and maintain such reserve as may be deemed appropriate for the protection of the bonds, the efficient operation of such system, and the making of replacements thereof and capital improvements thereto. Any contract pursuant to the provisions of this section may be set forth in any resolution of the board authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust, or trust indenture made by the authority hereunder.



Section 11-49A-12 - Statutory mortgage lien; creation; filing of notice.

Any resolution of the board or trust indenture under which bonds may be issued pursuant to the provisions of this chapter may contain provisions creating a statutory mortgage lien, in favor of the holders of such bonds and of the interest coupons applicable thereto, on the transit systems, or any thereof (including any after-acquired property) out of the revenues from which such bonds are made payable. The said resolution of the board or the said trust indenture may provide for the filing for record in the office of the judge of probate of each county in which any part of such transit system, or any thereof, may be located of a notice containing a brief description of such systems, a brief description of such bonds, and a declaration that said statutory mortgage lien has been created for the benefit of the holders of such bonds and the interest coupons applicable thereto, upon such systems, including any additions thereto and extensions thereof. Each judge of probate shall receive, record and index any such notice filed for record in his office. The recording of such notice, as herein provided, shall operate as constructive notice of the contents thereof.



Section 11-49A-13 - Use of bond proceeds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to:

(1) The fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds;

(2) In the case of bonds issued to pay costs of acquiring or constructing all or any part of a transit system interest on such bonds (or, if a part only of any series of bonds is issued for acquisition or construction purposes, interest on that portion of the bonds of that series that is issued to pay such acquisition or construction costs) prior to and during such acquisition or construction and for not exceeding one year after completion of such acquisition or construction; and

(3) In the case of bonds issued for the purpose of refunding principal and interest, or either, with respect to bonds issued or obligations assumed by the authority, any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded.



Section 11-49A-14 - Powers of localities, agencies, etc.

For the purpose of securing public transportation or aiding or cooperating with the authority in the planning, development, undertaking, construction, acquisition, extension, improvement, operation, or protection of transit systems, any county, municipality or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to, or perform services for the benefit of, the authority;

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, including, but without limitation, any transit systems, any interest in any thereof, and any franchise;

(3) Provide that all or a portion of the taxes or funds available or to become available to, or required by law to be used by it for public transportation service or for the support of transit systems, be transferred or paid directly to the authority as such funds become available; and

(4) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that may be necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, acquisition, or operation of transit systems.



Section 11-49A-15 - Exemption from taxes, fees, and costs.

The property and income of the authority, all bonds issued by the authority, the income from such bonds, conveyances by or to the authority, and leases, mortgages, and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama. The authority shall be exempt from all taxes levied by any county, municipality, or other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities that an authority may engage in. The authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.



Section 11-49A-16 - Exemption from additional proceedings, regulation, etc.

This chapter is intended to aid the state in the execution of its duties by providing appropriate and independent instrumentalities of the state with full and adequate powers to fulfill their functions. Except as in this chapter expressly otherwise provided, no proceeding, notice, or approval shall be required for the incorporation of any authority or the amendment of its certificate of incorporation, the acquisition of any property or transit system, or the issuance of any bonds, mortgage and deed of trust, or trust indenture. The authority, every transit system of the authority, any public transportation service provided by the authority, and the rates and charges thereof shall be exempt from all jurisdiction of, and all regulation and supervision by, the Public Service Commission. Neither a public hearing nor the consent of the state Department of Finance shall be prerequisite to the issuance of bonds by the authority.



Section 11-49A-17 - Use of rights-of-way.

Each authority is hereby authorized to use the rights-of-way of all public roads in the state without securing the prior approval of the state or of its agencies or departments or the governing body of said county and subject only to the necessity of obtaining the municipal consent required by Section 220 of the Constitution of Alabama; provided, however, that nothing herein shall be construed to exempt any authority from the requirements of Section 23-1-4; and provided further, that the said authority shall have the duty to restore at its expense all roads, highways, and public rights-of-way in which it may have made excavations or done other work in constructing a transit system or performing any of its other corporate functions.



Section 11-49A-18 - Annual budget; amendments; annual audit.

Within 30 days of the beginning of the fiscal year of an authority, the board shall adopt a budget for such fiscal year. Any such budget may be amended by a resolution of the board from time to time and at any time. Within 30 days following the close of each fiscal year the authority shall cause an audit of its books and records to be made for such fiscal year by an independent certified public accountant. Within 90 days following the close of each fiscal year the authority will furnish a copy of such audit to the governing body of the authorizing municipality.



Section 11-49A-19 - Dissolution of authority; apportionment of property.

At any time when the authority has no bonds or other obligations outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of the said resolution in the office of the judge of probate of the county in which the authorizing municipality is located, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to, and be divided and apportioned as follows: Title to real estate shall vest in the county or municipality, as the case may be, in which the said real estate is located, and the title to tangible personal property (including cash on hand and in banks), accounts receivable, choses in action, and other intangible property (other than tangible interest in land) shall vest in the authorizing municipality.



Section 11-49A-20 - Incorporation of additional authorities in same county prohibited.

The existence of an authority incorporated under the provisions of this chapter, shall prevent the subsequent incorporation hereunder of another authority in the same county.






Chapter 49B - PUBLIC TRANSPORTATION SERVICE IN CLASS I MUNICIPALITIES

Section 11-49B-1 - Declaration of purpose and legislative findings.

The Legislature finds that it is estimated that by the year 2040, 40 percent of the economy of this nation, both people and jobs, will be located in a 14-state region between Texas and Virginia. Alabama, and in particular the Class 1 municipality and surrounding counties, will be in the very center of this geographic spread. This center of the growth pattern when combined with our educational facilities, quality of life, abundance of natural and cultural resources, steady economic growth, range of housing options, quality health care, climate, affordability, and accessibility provides this region with an unprecedented opportunity to attract new business both service based and manufacturing. It, therefore, is the intent of this chapter to take advantage of this growth opportunity by providing for a unified, coordinated, centrally orchestrated, genuinely regional system of public transportation embracing services in the county where a Class 1 municipality is located and possibly neighboring counties in the future.



Section 11-49B-2 - Definitions.

The words, terms, and phrases defined below shall have the following meanings:

(1) APPLICANT. A natural person who files a written application with the governing body of any county to which this chapter applies and with a municipality in the county.

(2) AUTHORITY. A public corporation organized pursuant to this chapter.

(3) AUTHORIZING COUNTY. Any county where a Class 1 municipality is located whose governing body adopts an authorizing resolution.

(4) AUTHORIZING MUNICIPALITY. Any Class 1 municipality whose governing body adopts an authorizing resolution.

(5) AUTHORIZING RESOLUTION. A resolution adopted by the governing body of the county where the Class 1 municipality is located or by the Class 1 municipality in which an authority may be incorporated.

(6) BOARD. The board of directors of an authority.

(7) BONDS. Bonds, notes, and certificates representing an obligation to pay money.

(8) COUNTY. Any county in the state.

(9) DIRECTOR. A member of the board of directors of the authority.

(10) GOVERNING BODY. The county commission of a county or other like governing body, or the city council of a municipality or like governing body.

(11) INCORPORATORS. The persons forming a public corporation organized pursuant to this chapter.

(12) MUNICIPALITY. An incorporated city or town of the state.

(13) PARTICIPATING MUNICIPALITY. Any municipality in an authorizing county, other than the principal municipality, which is providing funds for the authority, pursuant to resolution, contract, or otherwise.

(14) PERSON. Unless limited to a natural person by the context in which it is used, includes a public or private corporation, municipality, county, agency, department, or instrumentality of the state or of a county or municipality.

(15) PRINCIPAL MUNICIPALITY. The municipality in an authorizing county having the largest population according to the last or any subsequent federal decennial census.

(16) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments to the certificate of incorporation, bylaws, and the minutes of proceedings of the board of an authority are kept.

(17) PROPERTY. Real and personal property and any interest in the property.

(18) PUBLIC TRANSPORTATION SERVICE. All service involved in the transportation of passengers for hire by means of street railway, elevated railway, subway, underground railroad, motor vehicles, or other means of conveyance generally associated with or developed for mass surface or sub-surface transportation of the public, but does not include any service involved in transportation by taxicab, airport limousine, or industrial bus.

(19) TRANSIT SYSTEM. Land, plants, systems, facilities, buildings, garages, vehicles of all types, rails, lines, and combination of any thereof, used or useful or capable of future use in furnishing public transportation service, and all other property deemed necessary or desirable by an authority for use in furnishing public transportation service.

(20) STATE. The State of Alabama.



Section 11-49B-3 - Filing of application; authorization of incorporation by governing body of authorizing county.

(a) A public corporation may be organized pursuant to this chapter in any Class 1 municipality. Not less than three natural persons may incorporate a public corporation by filing a written application with the governing body of the county and with the governing body of the Class 1 municipality, which application shall:

(1) Contain a statement that the authority proposes to render public transportation service in the Class 1 municipality and surrounding counties.

(2) State the proposed location of the principal office of the authority, which shall be within the county in which the application is filed.

(3) State that each of the applicants is a duly qualified elector of the county where the application is filed.

(4) Request that the governing body adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation pursuant to Section 11-49B-4.

(b) The applications shall, except in their designation of the governing body to which they are addressed and with which they are filed, be identical, and shall be accompanied by any supporting documents or evidence that the applicants consider appropriate. As promptly as may be practicable after the filing of the applications with them in accordance with the provisions of this section, the governing bodies of the county and the municipality with which the application was filed shall review the contents of the application and shall adopt resolutions either:

(1) Denying the application.

(2) Declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation under Section 11-49B-4.

(c) Each governing body with which an application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken.



Section 11-49B-4 - Procedure to incorporate contents and execution of certificate of incorporation.

Within 40 days after the adoption of an authorizing resolution by the last governing body to adopt an authorizing resolution if the governing bodies of both the county and the municipality with which the applications were filed have adopted authorizing resolutions, the applicants shall proceed to incorporate an authority by filing for record in the office of the judge of probate of the authorizing county a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided. The certificate of incorporation of the authority shall state:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the authorizing county.

(2) The name of the authority which shall be "The (insert name of the authorizing municipality) Area Regional Transit Authority."

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to the provisions of Section 11-49B-19, that fact shall be stated).

(4) The names of the authorizing county and the authorizing municipality, together with the dates on which the governing bodies adopted authorizing resolutions.

(5) The location of the principal office of the authority, which shall be in the authorizing county.

(6) That the authority is organized pursuant to this chapter for the purpose of supplying public transportation service in the authorizing county.

(7) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state. The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it the following:

a. A copy of each application filed with the governing bodies of the authorizing county and the authorizing municipality in accordance with Section 11-49B-3.

b. A certified copy of each of the authorizing resolutions adopted by the governing bodies of the authorizing county and the authorizing municipality.

c. A certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or similar to the name of another corporation that would lead to confusion and uncertainty.

Upon the filing for record of the certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the names set forth in the certificate of incorporation. The judge of probate shall send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 11-49B-5 - Amendments to certificate of incorporation.

The certificate of incorporation of any authority incorporated under this chapter may be amended as follows:

(1) A resolution adopted by the board of directors proposing an amendment to the certificate of incorporation.

(2) The proposed amendment shall be set forth in full in the resolution, and which may include any matters which might have been included in the original certificate of incorporation.

(3) After the adoption of the resolution proposing an amendment to the certificate of incorporation of the authority, the chair of the board or other chief executive officer, and the secretary of the authority, shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the authorizing county and with the governing body of the principal municipality, requesting each governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the resolution adopted by the board proposing the amendment to the certificate of incorporation, together with any documents in support of the application as the chair or other chief executive officer may consider appropriate. The application shall, except in its designation of the governing body to which they are addressed and with which they are filed, be identical.

As promptly as may be practicable after the filing of the application with the governing bodies of the authorizing county and the principal municipality pursuant to this section, the governing bodies shall review the application and shall adopt resolutions either denying the application or authorizing the proposed amendment. Each governing body shall also cause a copy of the application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which the final action upon the application is taken. Within 40 days following the adoption of a resolution approving the proposed amendment by that governing body that was the last to adopt a resolution but only if the governing bodies of both the authorizing county and the principal municipality have adopted a resolution, the chair of the board or other chief executive officer of the authority and the secretary of the authority shall sign and file for record in the office of the judge of probate of the authorizing county a certificate in the name of and on behalf of the authority, under its seal, reciting the adoption of respective resolutions by the board and by the governing bodies of the authorizing county and the principal municipality and setting forth the proposed amendment.



Section 11-49B-6 - Board of directors.

(a) Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall initially be composed of 10 directors, but may be increased to a maximum of 15 directors if additional counties join the regional system. The directors of the authority shall be appointed as follows:

(1) The president of the county commission in the county where the authority is organized shall appoint three members of the board of directors for the county commission with one appointee being an elected county official. All appointees shall be subject to confirmation by the county commission.

(2) The mayor of the Class 1 municipality shall appoint three members of the board of directors for the city with one appointee being an elected city official. All appointees shall be subject to confirmation by the city council.

(3) The president of the mayors association of the county where the authority is organized shall appoint three members of the board of directors with one being a member of the mayors association.

(4) The president of the area regional transportation authority citizens advisory committee in the Class 1 municipality shall be a member of the board.

(5) Any county that borders Jefferson County may join the regional system provided that the county shall meet all of the requirements of Section 11-49B-22, including the submittal and passage of a referendum authorizing the levy of a 1/4 percent privilege license tax against gross sales and gross receipts in the county. The president of the county commission of any county joining the regional system shall appoint one member to the board of directors of the regional system.

(b) The terms of the members of the board of directors shall be as follows:

(1) The terms of the three members appointed by the president of the county commission where the authority is organized shall expire as follows:

a. The term of the first member shall expire on September 30, 1998, and every fourth year thereafter.

b. The term of the second member shall expire on September 30, 1999, and every fourth year thereafter.

c. The term of the third member shall expire on September 30, 2000, and every fourth year thereafter.

(2) The terms of the members appointed by the mayor of the Class 1 municipality and confirmed by the city council shall expire as follows:

a. The term of the first member shall expire on September 30, 1998, and every fourth year thereafter.

b. The term of the second member shall expire on September 30, 1999, and every fourth year thereafter.

c. The term of the third member shall expire on September 30, 2000, and every fourth year thereafter.

(3) The terms of the members appointed by the president of the mayors association located in the county where the authority is organized shall expire as follows:

a. The term of the first member shall expire on September 30, 1998, and every fourth year thereafter.

b. The term of the second member shall expire on September 30, 1999, and every fourth year thereafter.

c. The term of the third member shall expire on September 30, 2000, and every fourth year thereafter.

(4) The term of all other members of the board of directors appointed by the president of the county commission of any county joining the regional system shall expire a year from October 1 of the year of their appointment, and every four years thereafter.

(c) When the term of a member expires, the appointing authority shall appoint a new member for a full term. If a vacancy occurs, within 90 days of the vacancy the appropriate appointing authority shall appoint a replacement to fill the vacancy for the remainder of the unexpired term.

(d) The appropriate appointing authority may remove a member of the board only for neglect of duty, an unexcused failure to attend more than one of the regularly scheduled meetings held in a calendar year during the term in office of the member, malfeasance, violation of this chapter, or conviction of a felony or other crime of moral turpitude.

(e) Members of the board of directors shall not receive compensation for their service on the board, and shall only receive reimbursement for actual expenses incurred in the performance of their official duties as approved by the board of directors.



Section 11-49B-7 - Powers of authority.

The authority shall exercise, subject to this chapter, the following powers and duties necessary to the discharge of its powers and duties in corporate form:

(1) To have succession by its corporate name for the duration of time, which may be perpetual, subject to the provisions of Section 11-49B-19 specified in its certificate of incorporation.

(2) To sue and be sued in its own name in civil suits and actions and to defend suits against it.

(3) To adopt and make use of a corporate seal and to alter the seal at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, receive, and take, by purchase, gift, lease, devise, or otherwise, and to hold property of every description, real, personal, or mixed, whether located in one or more counties or municipalities and whether located within or outside the authorizing county.

(6) To make, enter into, and execute contracts, agreements, leases, and other instruments and to take other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted under this chapter.

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, enlarge, improve, maintain, equip, and operate transit systems, within the authorizing county and within any additional county joining the regional system, and without any requirement that the transit systems be interconnected or otherwise constitute an integrated operational unit, and to acquire real and personal property, franchises, and easements deemed necessary or desirable in connection with the system.

(8) To provide public transportation service within the authorizing county or in any part of the county upon any reasonable terms and for any reasonable rates and consideration as the board may prescribe.

(9) To provide charter service within the state upon any terms and for any consideration as the board may prescribe, and to use or operate any part of any transit system owned by the authority in service subject to the regulation and approval of the Alabama Public Service Commission.

(10) To sell and issue bonds of the authority in order to provide funds for any corporate function, use, or purpose with the bonds to be payable solely from the sources specified in Section 11-49B-9.

(11) To assume obligations secured by a lien on, or payable out of or secured by a pledge of the revenues from, any transit system or any part of the transit system that may be acquired by the authority, any obligation assumed to be payable by the authority solely from the sources from which bonds of the authority may be made payable pursuant to Section 11-49B-9.

(12) To pledge for payment of any bonds issued or obligations assumed by the authority any revenues from which those bonds or obligations are made payable as provided by this chapter.

(13) To execute and deliver, in accordance with this section, Sections 11-49B-9 and 11-49B-10, mortgages, and deeds of trust and trust indentures, or either.

(14) To exercise the power of eminent domain in the manner provided in and subject to Chapter 5 of Title 10. The authority is not authorized to acquire without the consent of the owner any transit system from which public transportation service is currently being furnished. The authority shall not by eminent domain acquire any real property or rights owned or held by public or private railroads or utilities.

(15) To expend funds for the purchase or lease of materials, equipment, supplies, or other personal property in compliance with Article 3 of Chapter 16 of Title 41.

(16) Without regard to Article 3 of Chapter 16 of Title 41, or any law establishing a civil service or merit system that might otherwise be applicable, to appoint, employ, contract with, and provide for the compensation of, officers, employees, and agents, including, but without limitation to, engineers, attorneys, management consultants, and fiscal advisers, as the business of the authority may require, and it may provide a system of disability pay, employee insurance, retirement compensation, and pensions.

(17) To make and enforce reasonable rules and regulations governing the use of any transit system owned or controlled by the authority.

(18) To provide for any insurance as the board may deem advisable.

(19) To invest any funds of the authority that the board may determine are not presently needed in the operation of its properties in bonds of the United States of America, bonds of the state, bonds of any county or municipality, and interest-bearing bank deposits, or any combination.

(20) To cooperate with the United States of America, or its agency or instrumentality, the state, any county, municipality, or other political subdivision of the state and any public corporation organized under the laws of the state and to make contracts with them, or any of them, as the board deems advisable to accomplish the purposes for which the authority was established.

(21) To sell and convey its properties that may have become obsolete or worn out or that may no longer be needed or useful as a part of any transit system of the authority.

(22) To sell and convey, with or without valuable consideration, any of its transit systems or any portion of the system, to any one or more counties, municipalities, or public corporations organized under the laws of the state, which have the corporate power to operate the system, or any portion of the system conveyed and the property and income of which are not subject to taxation. The sale and conveyance shall be made only with the consent of the authorizing county, the principal municipality, and each participating municipality, with the consent to be evidenced by a resolution adopted by the governing body of each consenting county and municipality, and only if the conveyance would not constitute a breach of any then outstanding mortgage and deed of trust, trust indenture, or other agreement to which the authority is a party.

(23) To enter into agreements with all or any part of the employees of the authority or with any groups or associations representing the employees.

(24) To enter into a management agreement or agreements with any person for the management by or for the authority of any transit system upon any mutually agreeable terms and conditions.

(25) To require that all laborers and mechanics employed by contractors or subcontractors in the performance of construction work for the authority be paid wages at rates not less than those prevailing on similar construction in the locality where the work is performed as determined by the United States Secretary of Labor or any department, agency, or instrumentality of the United States or of the state.

(26) If the authority acquires an existing transit system to enter into an arrangement necessary to protect the interest of employees of the acquired system including, without limiting the generality of the foregoing:

a. The preservation of rights, privileges, and benefits including continuation of pension rights and benefits under existing agreements.

b. The protection of individual employees against a worsening of their positions with respect to their employment.

c. Assurance of employment to the employees of acquired transit systems, except executives and administrative officers, and priority of reemployment of the employees terminated or laid off.

d. Paid training and retraining programs.

(27) To fix and revise from time to time reasonable rates, fees, and other charges for public transportation service furnished or to be furnished by any transit system owned or operated by the authority, and to collect all charges made by it.

(28) Promptly after the initial 10 members of the board of directors are appointed, the board of directors of the authority shall prepare, adopt, and implement a set of policies that shall govern, and set standards for, the conduct of all members of the board of directors of the authority and all employees of the authority. The policy shall provide penalties for the violation of the policy. The policy shall prohibit unethical conduct and shall require the directors and employees of the authority to comply with all the provisions of the policy which shall include, but not necessarily be limited to, the provisions of the code of ethics for public officials and employees as provided for in Section 36-25-1 et seq. and rules and regulations promulgated thereunder by the State Ethics Commission. The matters to be covered by the policy shall include, but not be limited to the following:

a. The expenses for which directors and employees may be reimbursed and the method of keeping records for the expenses and the requirements for the reimbursement of the expenses.

b. Business dealings and contracts between the authority and directors or employees of the authority and business dealings between the authority and members of the family of directors or employees of the authority.

(29) Nothing in this chapter shall be construed to permit an authority to make a gift or donation of the funds of the authority to a charity.

Nothing in this chapter shall be construed to permit an authority to acquire, receive, take, hold, establish, develop, construct, reconstruct, enlarge, improve, maintain, equip, or operate any property or transit system located outside the authorizing county, except in the provision of charter service within the state.



Section 11-49B-8 - Rates and charges.

Rates, fees, and charges for public transportation service rendered by the authority from any of its transit systems shall be fixed and revised to provide funds that, when added to all other revenues, including tax proceeds, anticipated to be received by the authority, will be at least sufficient:

(1) To pay the cost of operating, maintaining, repairing, replacing, extending, and improving the systems from which the services are rendered.

(2) To pay the principal and the interest on all bonds issued and obligations assumed by the authority, that are payable out of the revenues derived from operation of those systems, as the principal and interest become due and payable.

(3) To create and maintain reserve for the foregoing purposes or as may be provided in any mortgage and deed of trust or trust indenture executed by the authority or in any resolutions of the board authorizing the issuance of bonds, the assumption of any obligation, or the acquisition of any system.

(4) To make annual payments, if any, to the United States of America or any agency or instrumentality, the state, municipalities, counties, departments, authorities, agencies, and political subdivisions of the state and any public corporations organized under the laws of the state as the authority may have contracted to make.



Section 11-49B-9 - Bonds of authority.

All bonds issued by the authority shall be signed by the chair of its board or other chief executive officer and attested by its secretary, and the seal of the authority shall be affixed to the bond, and any interest coupons applicable to the bonds of the authority shall be signed by the chair of its board or other chief executive officer. A facsimile of the signature of one, but not both, of the officers may be printed or otherwise reproduced on any of the bonds in lieu of his or her manually signing the bonds, a facsimile of the seal of the authority may be printed or otherwise reproduced on any of the bonds in lieu of being manually affixed to the bonds, and a facsimile of the signature of the chair of its board or other chief executive officer may be printed or otherwise reproduced on any interest coupons in lieu of his or her manually signing the bonds. Bonds may be executed and delivered by the authority and from time to time, shall be in such form and denominations, and of such tenor and maturities, shall contain provisions not inconsistent with this chapter, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in any manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The principal of and interest on any bonds issued or obligations assumed by the authority may at any time whether before, at or after maturity of the principal and whether at, after or not exceeding six months prior to the maturity of any interest and from time to time be refunded by the issuance of refunding bonds of the authority, which may be sold by the authority at public or private sale at a price or prices as may be determined by its board to be most advantageous, or which may be exchanged for the bonds or other obligations to be refunded. The authority may pay all expenses, premiums, and commissions which its board may deem necessary and advantageous in connection with any financing done by it. All bonds issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source. All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of any county or municipality. The preceding sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues of the authority specified in the proceedings authorizing those bonds. The proceedings may provide that the bonds authorized shall be payable solely from one or combination of the following sources set forth in a resolution of the board authorizing the issuance of the bonds:

(1) The tax proceeds appropriated, allocated, or made payable in whole or in part to the authority by or pursuant to any act of the Legislature of the state, by or pursuant to any ordinance, resolution, or order of the county in which the authority is authorized to furnish public transportation service or any municipality located in the county.

(2) The revenues derived from the operation of all transit systems owned by the authority or solely out of the revenues from the operation of any one or more of the systems or parts of the system, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular systems of the authority.

(3) The authority may pledge for the payment of any of its bonds the revenues from which the bonds are payable, and may execute and deliver a trust indenture evidencing any pledge or a mortgage and deed of trust conveying as security for the bonds the transit systems, or any part of the system, the revenues or any part of the revenues from which the bonds are pledged.

The mortgage and deed of trust or trust indenture made by the authority may contain the agreements as the board may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to the mortgage and deed of trust or affected by the trust indenture, and respecting the rights, duties, and remedies of the parties to any instrument and the parties for the benefit of whom the instrument is made and no instrument shall be subject to foreclosure.



Section 11-49B-10 - Contracts to secure bonds and assumed obligations.

As security for payment of the principal of and the interest on bonds issued or obligations assumed by it, the authority may do the following:

(1) Enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any transit system owned by it, or any part of the system.

(2) Impose and collect reasonable rates for any service furnished by the system.

(3) Promulgate rules and regulations respecting any service furnished by the system.

(4) Provide for the disposition and application of its gross revenues received by the system.

(5) Do any act or series of acts not inconsistent with this chapter for the protection of the bonds and other obligations being secured by the authority.

(6) Assure that the revenues derived from the system, when added to all other moneys of the authority, will be sufficient to operate and maintain the system in good repair and in good operating condition.

(7) Pay the principal and the interest on any bonds payable from the revenue, and maintain the reserve for the protection of the bonds, the efficient operation of the system, and the making of replacements and capital improvements for the system.

Any contract pursuant to this section may be set forth in any resolution of the board authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust, or trust indenture made by the authority.



Section 11-49B-11 - Statutory mortgage lien.

The resolution of the board or trust indenture that provides for the issuance of bonds may contain provisions creating a statutory mortgage lien, in favor of the holders of the bonds and of the interest coupons on the transit systems, including any after acquired property out of the revenues from which the bonds are made payable. The resolution of the board or the trust indenture may provide for the filing for record in the office of the judge of probate of each county in which any part of the transit system may be located of a notice containing a brief description of the systems, a brief description of the bonds, and a declaration that the statutory mortgage lien has been created for the benefit of the holders of the bonds and the interest coupons applicable to the bonds upon the systems, including any additions or extensions to the system. Each judge of probate shall receive, record, and index the notice filed for record in his or her office. The recording of the notice shall operate as constructive notice of the contents.



Section 11-49B-12 - Proceeds from sale of bonds.

All moneys derived from the sale of bonds issued by the authority shall be used solely for the purpose for which the bonds are authorized and any costs and expenses incidental to the bonds. The costs and expenses may include, but shall not be limited to:

(1) The fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds.

(2) Bonds issued to pay costs of acquiring or constructing all or any part of a transit system, interest on such bonds or, if a part only of any series of bonds is issued for acquisition or construction purposes, interest on that portion of the bonds of that series that is issued to pay the acquisition or construction costs prior to and during the acquisition or construction and not exceeding one year after completion of the acquisition or construction.

(3) Bonds issued for refunding principal and interest, or either, with respect to bonds issued or obligations assumed by the authority, any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded.



Section 11-49B-13 - Cooperation; aid from other public bodies.

A county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state may, for the purpose of securing public transportation or aiding or cooperating with the authority in the planning, development, undertaking, construction, acquisition, extension, improvement, operation, or protection of transit systems, upon any terms and with or without consideration, may:

(1) Lend or donate money to, or perform services for the benefit of the authority.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, including, but without limitation, any transit systems, any interest in any thereof, and any franchise.

(3) Provide that all or a portion of the taxes or funds available or to become available to, or required by law to be used by it for public transportation service or for the support of transit systems, be transferred or paid directly to the authority as the funds become available.

(4) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that may be necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, acquisition, or operation of transit systems.



Section 11-49B-14 - Exemption from taxation.

(a) The property and income of the authority, all bonds issued by the authority, the income from the bonds, conveyances by or to the authority, and leases, mortgages, and deeds of trust by or to the authority shall be exempt from the following:

(1) All taxation in the State of Alabama.

(2) All taxes levied by any county, municipality, or other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities that an authority may engage in.

(b) The authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.

(c) The employees of the authority shall pay any occupational taxes required by law, and the authority shall collect and remit the occupational taxes in accordance with existing law.



Section 11-49B-15 - Freedom of authority from Public Service Commission and other state supervision and control.

(a) This chapter is intended to aid the state in the execution of its duties by providing appropriate and independent instrumentalities of the state with full and adequate powers to fulfill their functions. Except as otherwise provided by this chapter, no proceeding, notice, or approval shall be required for the following:

(1) Incorporation of any authority or the amendment of its certificate of incorporation.

(2) The acquisition of any property or transit system, or the issuance of any bonds, mortgage and deed of trust, or trust indenture.

(b) The authority, every transit system of the authority, any public transportation service provided by the authority, and the rates and charges of the authority shall be exempt from all jurisdiction of, and all regulation and supervision by, the Public Service Commission. Neither a public hearing nor the consent of the state Department of Finance shall be prerequisite to the issuance of bonds by the authority.



Section 11-49B-16 - Use of public roads.

Each authority is hereby authorized to use the rights-of-way of all public roads in the authorizing county without securing the prior approval of the state, its agencies, departments, or the governing body of the authorizing county and subject only to the necessity of obtaining the municipal consent required by Section 220 of the Constitution of Alabama of 1901. This chapter shall not be construed to exempt any authority from the requirements of Section 23-1-4. The authority shall have the duty to restore at its expense all roads, highways, and public rights-of-way in which it may have made excavations or done other work in constructing a transit system or performing any of its other corporate functions.



Section 11-49B-17 - Annual budgets and audits required.

Within 30 days of the beginning of the fiscal year of an authority, the board shall adopt a budget for the fiscal year. The budget may be amended by a resolution of the board at any time. Within 30 days following the close of each fiscal year the authority shall cause an audit of its books and records to be made for the fiscal year by an independent certified public accountant. Within 90 days following the close of each fiscal year, the authority shall furnish a copy of the report of the audit to the governing bodies of the authorizing county, the principal municipality, and each participating municipality.



Section 11-49B-18 - Civil service of merit systems not applicable.

The employees of the authority shall not be subject to the provisions of any civil service or merit system or to the rules or regulations of any personnel board that might otherwise be applicable.



Section 11-49B-19 - Dissolution of authority and vesting of property.

At any time when the authority has no bonds or outstanding obligations, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of the resolution in the office of the judge of probate of the authorizing county, the authority shall be dissolved and in the event it owned any property at the time of its dissolution, the title to its properties shall pass to, and vest in the authorizing county, the principal municipality, and the participating municipalities. The county and each municipality shall have title to the property as tenant in common. The fractional interest of the authorizing county, the principal municipality, and each participating municipality in the property shall be represented by a fraction the numerator of which is the total amount of fund provided by the authorizing county and each municipality to the authority prior to its dissolution, and the denominator of which is the total amount of funds provided by the authorizing county, the principal municipality, and the participating municipalities to the authority prior to its dissolution. In making a determination of a fractional interest, funds provided by the county or a municipality in order to make available public transportation service to persons resident or employed in the county or municipality on terms not generally or uniformly available to all persons in all areas served by the authority shall not be included.



Section 11-49B-20 - Employee protective provisions.

(a) The rights, benefits, and other employee protective conditions and remedies of Section (c) of the Urban Mass Transportation Act of 1964, as amended (49 U.S.C. 1609), as determined by the Secretary of Labor, shall apply to the operation by the authority of any public transportation service and to any contract or other arrangement for the operation of the service. If the authority acquires an existing transit system, it shall assume and observe all existing labor contracts and pension obligations. All employees of the system except executive and administrative officers, shall be transferred to and appointed as employees of the authority, subject to all rights and benefits of this section. These employees shall be given seniority credit and sick leave, vacation, insurance, and pension credit in accordance with the records or labor agreements from the acquired transit system. The authority shall assume the obligations of any transit system acquired by it with regard to wages, salaries, hours, working conditions, sick leave, health and welfare, and pension or retirement provisions for employees. The authority and the employees shall take the appropriate action necessary to have the pension trust funds, presently under the joint control of the acquired transit system and the participating employees transferred to a trust fund to be established, maintained, and administered jointly by the authority and the participating employees. No employee of any acquired transit system who is transferred to a position with the authority shall, by reason of the transfer, be placed in any worse position with respect to workers' compensation, unemployment compensation, pension, seniority, wages, sick leave, vacation, health and welfare insurance, or any other benefits than he or she enjoyed as an employee of the acquired transportation system.

(b) Prior to commencing to operate any public transportation service, or entering into any contractual or other arrangement for the operation of the service, the authority may take the necessary action to extend to the employees of the transit system, in accordance with seniority, the first opportunity for reasonable comparable employment in any new jobs in respect to the operations for which they can qualify after a reasonable training period.

(c) Notwithstanding any other provision of law, the authority shall make deductions from wages and salaries of its employees upon receipt of authorization for the payment of:

(1) Fees, or assessments, for the payment of contributions pursuant to any health and welfare plan or pension plan.

(2) Any other purpose for which deductions may be authorized by employees of any private employer.



Section 11-49B-21 - Existence of an authority prevents incorporation of another by the same county.

The existence of an authority incorporated under this chapter shall prevent the subsequent incorporation under this chapter of another authority incorporated pursuant to authority granted by the same county.



Section 11-49B-22 - Taxes; exemptions; reporting credit sales; lien security; state sales tax provisions applicable; charge for collecting tax; voting.

(a) The authority shall, subject to a referendum in the counties it proposes to serve, levy, in addition to all other taxes, including, but not limited to, municipal gross receipts license taxes, a 1/4 percent privilege license tax against gross sales or gross receipts, provided, however, that the rate of such tax on any person, firm, or corporation engaged in the type of business described in Section 40-23-2(4) shall be an amount equal to 1/32 percent of the gross proceeds from sales described in such section.

The gross receipts of any business and the gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this chapter.

(b) The tax levied by this chapter shall be collected by the State Department of Revenue, the authority, the county, or by contract to a business that collects sales tax at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department a report in the form prescribed by the department. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the department may require. Any person subject to the tax levied by this chapter may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the department under this section shall be available for inspection by the county commission, or its designee.

(c) Each person engaging or continuing in a business subject to the tax levied by this chapter, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied by this chapter to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.

(d) The tax levied by this chapter shall constitute a debt due the authority. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The department shall collect the tax, enforce this chapter, and have and exercise all rights and remedies that the state or the department has for collection of the state sales and use tax. The department may employ special counsel as is necessary to enforce collection of the tax levied by this chapter and to enforce this chapter. The department shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for the authority.

(e) All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this chapter shall apply to the tax levied under this chapter, including, without limitation, the provisions of Section 40-23-2(4). The State Commissioner of Revenue and the department shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this chapter that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this chapter to the tax levied under this chapter, and to the administration and enforcement of this chapter, are incorporated by reference and made a part of this chapter as if fully set forth herein.

(f) The department shall charge the authority for collecting the tax levied under this chapter in an amount or percentage of total collections as may be agreed upon by the commissioner and the authority. The charge shall not exceed five percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due the authority for that month. The Commissioner of Revenue shall pay into the State Treasury all amounts collected under this chapter, as the tax is received by the department on or before the first day of each successive month. The commissioner shall certify to the State Comptroller the amount collected and paid into the State Treasury for the benefit of the authority during the month immediately preceding the certification. The State Comptroller shall issue a warrant each month payable to the authority in an amount equal to the certified amount which shall be paid into the authority general fund to be used to fund the authority.

(g) This chapter shall be inoperative and void unless it is approved by a majority of the qualified electors of the county who vote thereon at the next general, primary, or special election in the county. The election shall be held and conducted as are elections on constitutional amendments on a date determined by the county commission. Notice of the election shall be given by the judge of probate and shall be published once a week for three successive weeks before the day of the election. On the ballots used at the election, the proposition to be voted on shall be stated substantially as follows:

"Do you favor the local law authorizing the authority to levy a 1/4 percent sales tax to be used to fund the transportation authority?

"Yes ______ No______."

If a majority of the votes cast at the election are affirmative votes, this chapter shall have full force and effect on the first day of the second month following the election. If a majority of the votes cast are negative votes, this chapter shall have no further effect. The judge of probate shall certify the results of the election to the Secretary of State.

(h) The failure of the referendum in one county shall not preclude the establishment of an authority, and subsequent referendums may be held pursuant to this section without prior legislative approval.



Section 11-49B-23 - Repeal of conflicting laws; transfer of funds; assumption of assets and liabilities.

(a) On the first day of the second month following the election as called by the county commission at which a majority of the votes cast at the election are affirmative votes, as provided in this chapter, all laws or parts of laws which conflict with this chapter are repealed, and specifically Act 993, H. 1089, 1971 Regular Session (Acts 1971, p. 1787), as amended, is repealed.

(b) On the first day of the second month following the election as called by the county commission at which a majority of the votes cast at the election are affirmative votes as provided in this chapter, Act 87-449, H. 543, 1987 Regular Session (Acts 1987, p. 663) is repealed. All payments due to any authority created under Act 993 of the 1971 Regular Session, as amended, (hereafter called the "previous authority"), and which are required or authorized by Act 87-449, 1987 Regular Session, shall be paid to the authority on a pro rata basis through the last day of the first month following the election as called by the county commission at which a majority of the votes cast are affirmative votes as provided in this chapter. The tax collector of the county in which the authority incorporated pursuant to this chapter is organized shall not disburse any funds to the previous authority which would apply to the period after the last day of the first month following the election.

(c) On the first day of the second month following the election at which a majority of the votes cast are affirmative votes as provided in this chapter, and upon the filing of a certificate of incorporation of an authority pursuant to this chapter, the certificate of incorporation of any previous authority is repealed. The authority created pursuant to this chapter shall be the successor in all respects to the previous authority and shall assume all of the assets and liabilities of the previous authority as of the date of the filing of a certification of incorporation pursuant to this chapter. Any and all persons, entities, or governmental agencies, whether city, county, state, or federal, which paid or were obligated to pay the previous authority are hereby authorized and directed to pay any sums due from the person, entity, or governmental agency to the authority incorporated pursuant to this chapter.






Chapter 49C - JOINT OPERATION OF PUBLIC TRANSPORTATION, FIRE FIGHTING, LAW ENFORCEMENT, AND PUBLIC WORKS IN CLASS 8 MUNICIPALITIES.

Section 11-49C-1 - Agreements with contiguous municipalities in other states.

Any Class 8 municipality in Alabama may enter into agreements with other municipalities in other states if the other municipalities are contiguous to the Alabama municipality and share expenses related to operation of public transportation systems, fire fighting services, law enforcement services, and public works.



Section 11-49C-2 - Purpose.

It is the purpose of this chapter to permit certain Class 8 municipalities the most efficient use of their powers by enabling them to cooperate with other localities on a basis of mutual advantage and thereby provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local communities, public transportation systems, fire fighting, law enforcement, and public works.



Section 11-49C-3 - Joint exercise of powers, privileges, or authority.

Any power or powers, privileges, or authority exercised or capable of being exercised by Class 8 municipalities of this state may be exercised and enjoyed jointly with any municipality of another state if the municipality is contiguous to the Alabama municipality and the municipalities share in the costs of governmental services such as transportation, fire fighting, law enforcement, and public works. The joint exercise of power shall include any personnel and fringe benefit sharing arrangement whereby the other municipality may transfer funds or receive funds for the payments of personnel and benefit costs for persons where employment is within the geographic location of the municipalities.



Section 11-49C-4 - Agreements construed as interstate compacts; actions in case of controversy.

Any agreements entered into pursuant to this chapter between a Class 8 municipality in Alabama and a municipality of another state which is contiguous to the Alabama municipality shall have the status of an interstate compact, but in any case of controversy involving performance or interpretation thereof or liability thereunder, the municipalities involved thereto shall be real parties in interest and the state may maintain an action to recoup or otherwise make itself whole for any damages or liability which it may incur by reason of being joined as a party therein. The action shall be maintainable against any municipality whose default, failure of performance, or other conduct caused or contributed to the incurring of damage or liability by the state.



Section 11-49C-5 - Use of funds for personnel or services.

Any municipality entering into an agreement pursuant to this chapter may expend appropriated funds for personnel or services therefor as may be within its legal power to furnish.






Chapter 50 - PUBLIC UTILITIES.

Article 1 - General Provisions.

Section 11-50-1 - Establishment, purchase, etc., of waterworks, gas or electric plants by municipalities generally; contracts for furnishing of water, gas, or electricity; regulation of gas, electricity, and water rates and quality.

Cities and towns shall have the right to establish, purchase, maintain, and operate waterworks or contract for a supply of wholesome water for their inhabitants; to establish, purchase, maintain, and operate a gas or electric light works and to contract for the furnishing of gas or electricity to the city or town and surrounding territory; to regulate the manner and rates for furnishing gas, electricity, and water after expiration of a contract; and to prescribe the quality of gas or electricity furnished to the inhabitants by any person or corporation.



Section 11-50-1.1 - Acquisition of certain waterworks systems only with consent of governing board of corporation or association operating same.

Municipalities are hereby prohibited from acquiring, or duplicating any services of, any waterworks system or any part thereof, operated by a corporation or association which has been organized under Sections 10-4-190 through 10-4-194, Sections 11-88-1 through 11-88-21, Sections 11-88-40 through 11-88-111, or Sections 11-89-1 through 11-89-19, without the consent of a majority of the members of the governing board of said corporation or association.



Section 11-50-2 - Acquisition of power lines and rights-of-way, etc., incident thereto.

(a) Cities and towns in this state are authorized to construct, lease, purchase, or otherwise acquire power lines for the transmission of electricity from any point in this state or any other state to said city or town for the purpose of serving the needs of its citizens.

(b) For the purposes of this section cities and towns may exercise the right of eminent domain in acquiring title to land for rights-of-way, power stations, and other purposes necessary to the operation of said transmission lines. Such eminent domain proceedings shall be conducted in the manner provided by law.



Section 11-50-3 - Sale of water and power to other municipalities.

Any city or town in this state owning or operating a municipal water or light plant or both may contract with and sell to other municipalities and to residents thereof water and power.



Section 11-50-4 - Condemnation of sources of water, watersheds, rights-of-way, etc., to secure water supply.

For the purpose of securing and maintaining a water supply sufficient for its inhabitants and users within contiguous areas, any municipal corporation is vested with full authority to have condemned for its use sources of water and water supplies or necessary watersheds, rights-of-way for its pipelines, and lands for its water reservoir anywhere in the state. Condemnation under this section shall be governed by the provisions of Title 18 of this Code.



Section 11-50-5 - Construction, purchase, operation, etc., of waterworks and water supply plants and systems and expenditure of municipal funds therefor.

(a) Any municipality in this state may construct, purchase, operate, maintain, enlarge, extend, and improve waterworks plants and systems or any part or parts thereof, whether located within or without or partly within and partly without the corporate limits of such municipality. Such plants and systems may be purchased subject to encumbrances and to contracts to furnish water therefrom, the payment and performance of which may be assumed. Any municipality in this state may furnish and distribute, under contract, water to persons, firms, and corporations in such municipality and to persons, firms, and corporations in the territory surrounding such municipality, whether or not the territory surrounding such municipality is contiguous thereto.

(b) Without limiting the generality of any of the language contained in subsection (a) of this section, any municipality in this state may construct, purchase, operate, maintain, enlarge, extend, and improve water supply plants and systems, whether located wholly within or wholly without or partly within and partly without the corporate limits of such municipality, and may sell and deliver water therefrom to public corporations for ultimate distribution to the inhabitants of such municipality and to the inhabitants of the territory surrounding such municipality, whether or not the territory surrounding such municipality is contiguous thereto.

(c) The construction, purchase, operation, maintenance, enlargement, extension, and improvement of waterworks plants and systems, including water supply plants and systems, and any part or parts of any thereof are hereby declared to be purposes for which any municipality in this state is authorized to expend funds.



Section 11-50-6 - Issuance of bonds for payment for waterworks plants, etc., purchased; security for bonds; provision in purchase agreement as to disposition of revenues from plants, etc.

In payment for such plants, cities or towns may issue their bonds in the manner provided by law, and the same may be secured by a mortgage or deed of trust on the plants so purchased. By the terms of such purchase it may be provided that the revenue of such waterworks may be collected, controlled, and disbursed by a commission selected in the manner and having the powers and term of office which may be agreed upon between the vendor of such plant and such city or town.



Section 11-50-6.1 - Referendum on issuing obligations to construct hydroelectric generating facility in Class 5 municipality.

Should any Class 5 municipality subject to this section desire to construct a hydroelectric generating facility, said municipality is hereby authorized to call for a referendum of all registered voters living in said municipality. The election shall be held and conducted as nearly as may be in the same way as elections on amendments to the Constitution, and shall be held on the same day as the next general, primary or special election following final passage of this section. The question to be placed before the qualified voters is as follows:

Whereas, the city of (name of municipality) is considering the construction of a hydroelectric generating facility on the (name of river or stream), the question is hereby placed before the qualified voters of said city as follows:

Shall the city of (name of municipality) be authorized to issue obligations payable from both general and electric revenues to construct and operate a hydroelectric generating facility on the (name of river or stream)? Yes ( ) No ( ).



Section 11-50-7 - Provision in purchase agreement as to franchise right of purchaser at foreclosure sale.

By the terms of purchase, it may be further provided that the purchaser at a foreclosure sale under such mortgage or deed of trust shall have a franchise for not exceeding 30 years to operate such plant.



Section 11-50-8 - Execution of mortgages or deeds of trust as security for debts, etc., incurred in construction, acquisition, etc., of waterworks, electric lighting, or power plants, etc.

All cities and towns, in order to secure the prompt and faithful payment of the principal and interest of all debts, bonds, or other evidence of indebtedness heretofore or hereafter incurred or issued by such cities or towns for the construction, acquisition, extension, or maintenance of waterworks systems or plants, electric lighting plants or systems or power plants or systems, whether such plants or systems are owned and operated separately or in conjunction, may execute a mortgage or deed of trust upon any or all of any such plants or systems and all property used in connection therewith, including the franchise or any part thereof, whether such property is now owned or hereafter acquired by such city or town.



Section 11-50-9 - Terms, covenants, etc., in mortgages or deeds of trust generally.

Such mortgages or deeds of trust may contain such terms, conditions, covenants, and warranties for the protection of the municipalities and holders of such bonds or securities issued by such cities or towns as may be determined and agreed upon by the governing body of such cities or towns and the persons, firms, or corporations owning such debts, bonds, or securities.



Section 11-50-10 - Provision in mortgages or deeds of trust as to franchise right, etc., of purchaser at foreclosure sale.

Such mortgages or deeds of trust may provide that in the event of the foreclosure of such mortgage or deed of trust the purchaser at such foreclosure sale may acquire the right, privilege, and franchise of operating such plants or systems as may be so sold or conveyed, and such purchaser or his vendee may have the right, authority, and privilege to carry on and operate such business, plant, or system in the same manner, on the same terms, and to the same extent as the cities or towns are now authorized to operate until the city or town may redeem such plants or systems from such mortgage sale.



Section 11-50-11 - Provision in mortgages or deeds of trust as to disposition of revenues, etc., from plants, rates, and charges, etc.

Such mortgages or deeds of trust hereby authorized may provide that during the ownership of the plant or system by the municipality, its control of the service of the system or systems shall not be diminished or interfered with by the grant of any other franchise for the operation of any other plant or system for similar purposes and that such rates and charges shall be established and maintained sufficient to meet the costs of operation and maintenance; and such cities or towns may pledge all of the receipts, earnings, and revenues from the operation of any and all of such plants for the payments of the debts, bonds, or other evidences secured by such mortgages or deeds of trust.



Section 11-50-12 - Combination of electric light and power plants, etc., and waterworks plants, etc.; use of electric light and power plants, etc., and disposition of revenues therefrom.

All cities and towns which own and operate an electric light plant or system or any power plant of any kind may combine such electric light and power plants and system with the waterworks or waterworks system owned and operated by the city or town, and the receipts and revenues derived from the electric light plant and works or from such power plant may be applied in payment of or pledged to secure the payment of any indebtedness incurred by the city or town in the construction, maintenance, or extension of its waterworks system or any additions or improvements thereto; and any electric or hydroelectric power or power plant of similar kind owned and operated by any of the cities and towns within the provisions of this section may use such lighting or power plants and systems for the operation of its waterworks system and plant.



Section 11-50-13 - Transfer of waterworks, sewer, electric, and gas plants, etc., to boards organized and incorporated to own and operate same.

(a) Each municipality in Alabama which now or hereafter owns a waterworks plant and system, a sewer plant and system, an electric plant and system, and a gas plant and system, or any one or more thereof, is hereby authorized to transfer and convey one or more of such plants and systems or any part or parts of such plants and systems or any rights incidental thereto, without the necessity of authorization at an election of the qualified voters of such municipality, to a board which is a public corporation organized and incorporated under Sections 11-50-231 through 11-50-238, 11-50-240 and 11-50-241, as amended, or under any act providing for the incorporation of like boards to own and operate any waterworks plant or system, any sewer plant or system, any electric plant or system, or any gas plant or system, whether such board was incorporated with the approval of the municipality owning such plant and system or with the approval of some other municipality in Alabama.

(b) Any such transfer or conveyance may be made with or without pecuniary consideration and on such terms and conditions as the governing body of the municipality owning such plant and system may determine. Any such transfer and conveyance shall be made only upon the enactment by the governing body of the municipality owning such plant and system of an ordinance or resolution authorizing such transfer and conveyance.



Section 11-50-14 - Agreements with boards; conditions, etc., in instruments of transfer as to control, operation, etc., of plants, etc., by boards; powers of boards as to conveyance, etc., of title to plants.

(a) The governing body of such municipality is hereby authorized to enter into any agreements with such board which may be necessary or appropriate in order to effectuate such transfer and, in the instrument of transfer, may impose any conditions or stipulations deemed advisable by its governing body and not inconsistent with the provisions of this section and Section 11-50-13 respecting the subsequent control, management, operation, extension, and improvement by such board of the plant or plants and system or systems so transferred to it.

(b) Nothing contained in this section and Section 11-50-13 shall be construed to authorize any such board to convey any plant or system which may be transferred to it by a municipality so as to vest title thereto in private ownership and control; provided, however, that title to such plant and system may be subjected to a mortgage, deed of trust, or pledge agreement as security for repayment of money borrowed by such board.



Section 11-50-15 - Fees of directors.

In any instance where a public corporation heretofore or hereafter organized pursuant to the provisions of Sections 11-50-231 through 11-50-238, 11-50-240 and 11-50-241, or under the provisions of Sections 11-50-310 through 11-50-318 and 11-50-320 through 11-50-324 owns and operates one or more utility systems, the board of directors of such corporation may at its election authorize the payment by such corporation of the following directors' fees to the members of the board of directors in lieu of the directors' fees authorized in the statute under which such corporation was organized. No fee shall be paid to any director for services rendered with respect to a sanitary sewer system. In any instance when the system or systems owned and operated by the corporation are any one or more of a water system, a gas system, and an electric system, the chair of the board of directors may be paid a director's fee in an amount not exceeding six hundred dollars ($600) per meeting attended, not to exceed seven thousand two hundred dollars ($7,200) per year, for one system and twenty-five dollars ($25) each meeting for each additional system, and each member of the board of directors other than the chair may be paid a director's fee in an amount not exceeding four hundred dollars ($400) per meeting attended, not to exceed four thousand eight hundred dollars ($4,800) per year, for each system and twenty dollars ($20) each meeting attended, not to exceed four thousand eight hundred dollars ($4,800) per year, for each additional system.

Upon the adoption of a resolution by the board of directors of such corporation electing to come within the provisions of this section and fixing the amount of the directors' fees to be paid within the limitations set forth in this section, the corporation shall thereafter be authorized to pay the fees so fixed.

Nothing in Act 2007-458 and nothing in Act 2010-580 shall apply to the City of Montgomery, the City of Prichard Water and Sewer Board, the City of Cullman, or the City of Mobile.

The amendatory provisions of this section as provided in Act 2010-580 and in Act 2007-458 shall not affect the current board director and member fees in the City of Birmingham.



Section 11-50-16 - Employment of mayor or president of board of commissioners of certain municipalities as superintendent of light, water, sewer or gas systems, etc.; duties and compensation; validation of prior employment, etc.

(a) In all incorporated municipalities organized and operating under the provisions of Articles 1, 2, and 3 of Chapter 44, of this title, which own and operate a municipal light and power system, a municipal water system, a municipal sewage system, or a municipal gas system or any of them, the board of commissioners may, by resolution duly entered in its minutes, authorize the mayor or president of the board of commissioners to act as superintendent of such system or systems and to give as much of his time thereof as the commissioners may direct; provided, that in any such municipality in which a municipal board or municipal public corporation owns or operates a municipal light and power system, a municipal water system, a municipal sewage system, or a municipal gas system or any of them, such board or municipal public corporation may, by resolution duly entered in its minutes, employ the mayor or president of the board of commissioners to act as superintendent of such system or systems and to give so much of his time thereto as such board or corporation may direct.

(b) The mayor or president of the board of commissioners, as such superintendent of such system or systems, shall serve as purchasing agent and make all purchases authorized by the board of commissioners, board, or municipal public corporation therefor. He shall keep a check on meter readings and bids for service of the system and see that the collections thereof are made. He shall see that the system or systems are kept in proper repair and operation, he shall keep an inventory showing the supplies and equipment on hand for such system or systems, he shall keep a full and complete monthly financial statement of all operation costs and receipts and keep a proper inventory of the fiscal assets of such system or systems available for the board of commissioners, board, or municipal public corporation at such times as it shall require, but not less frequently than once every three months, and shall handle all such data and information relative to such system or systems. For his service as superintendent of such system or systems the mayor or president of the board of commissioners shall be paid, in addition to the salary now or hereafter provided by law, such sum as the board of commissioners, board, or municipal public corporation shall deem reasonable, but not to exceed $600.00 per month, except in cases where the board of commissioners, board, or municipal public corporation requires the full time services of the mayor or president of the board of commissioners as superintendent of such system or systems, in which event he may be paid not more than $1,200.00 per month for such service. The board of commissioners, board, or municipal public corporation may at any time it deems best dispense with the mayor or president of the board of commissioners' services as superintendent.

(c) The provisions of this section shall be curative and retroactive and any employment of any mayor or president of the board of commissioners as superintendent of any such system or systems (utility or utilities) heretofore made by any such board of commissioners, board, or municipal public corporation and any salary heretofore paid to any mayor or president of the board of commissioners by any such board of commissioners, board, or municipal public corporation for his services as superintendent of such system or systems is hereby validated.



Section 11-50-17 - Payment of interest by waterworks boards in Class 1 municipalities on customer security deposits.

Any public water works board in a Class 1 municipality in the state shall pay interest per annum on all customer security deposits required for utility service. The amount of interest paid for each calendar year shall be at the federal funds rate in effect on December 31 of the preceding calendar year.






Article 2 - Acquisition of Water Supply by Foreign Municipal Corporations.

Section 11-50-30 - Acquisition, etc., by foreign municipalities of property necessary to afford adequate water supply authorized.

Any city or town located in any state adjoining the State of Alabama which is duly incorporated by the laws of the state wherein such town or city is located may acquire, own, take, and dispose of any property, real or personal, in this state, that may be necessary or appropriate for affording such town or city and the inhabitants thereof an adequate water supply to be drawn from a source located in this state.



Section 11-50-31 - Rights and powers of domestic municipal corporations as to acquisition, maintenance, etc., of waterworks systems conferred upon foreign municipal corporations.

All the rights and powers that are incident to and conferred by law upon municipal corporations of this state to purchase, hold, take, and condemn property or easements in property needful for the location, maintenance, security, and operation of a complete system of waterworks, including the ownership of such watersheds, rights-of-way, and easements in property and the construction of such dams, canals, raceways, and reservoirs and the laying of such pipes, conduits, and mains as is necessary and proper to render a public water supply available for use are hereby conferred upon such foreign municipal corporations as may wish to procure a public water supply from this state in accordance with the provisions of this article.



Section 11-50-32 - Rights and powers of foreign municipal corporations to contract with persons, municipal corporations, etc., within state for water supply.

Such foreign municipal corporations, in connection with the development of a public water supply from this state, shall have the right, power, and authority to contract with any person or persons, municipal corporation, or private corporation located in this state for a supply of water, upon such terms as may be mutually satisfactory and not repugnant to the Constitution and laws of this state, in the same manner and to the same extent as an individual or private corporation may contract for such water supply.



Section 11-50-33 - Consent of counties and municipalities required.

Before the power and authority conferred by this article may be exercised, the consent of the county commission of the county in which the property lies and, if the said property lies within the limits of any incorporated municipality, then the consent of the governing authority of said incorporated municipality shall be first obtained.



Section 11-50-34 - Exercise of jurisdiction over territory acquired by foreign municipalities generally.

Nothing in this article contained shall authorize any foreign municipality to exercise any jurisdiction over any territory acquired by it under this article, but the jurisdiction of the State of Alabama shall be in all things retained over such territory.



Section 11-50-35 - Exemption from levy, attachment, etc., of property of foreign municipal corporations.

The property of any and all foreign municipal corporations located in this state in pursuance of the provisions of this article shall be exempt from levy or seizure by attachment or other legal process or proceedings in like manner as the property of municipal corporations located in and existing under the laws of this state are exempt.



Section 11-50-36 - Taxation of property acquired by foreign municipalities.

The property so acquired by any foreign municipality shall be subject to taxation in this state as the property of individuals and private corporations.






Article 3 - Acquisition, Operation, etc., of Sewers or Sewer Systems by Municipalities Generally.

Division 1 - General Provisions.

Section 11-50-50 - Construction and maintenance of sewers, drains, etc., by municipalities authorized.

All cities and towns may make all needful provisions for the drainage of such city or town, may construct and maintain efficient sanitary and stormwater sewers or sewer systems, either within or without the corporate limits of the city or town, may construct and maintain ditches, surface drains, aqueducts, and canals and may build and construct underground sewers through private or public property, either within or without the corporate limits of such city or town, but just compensation must first be made for the private property taken, injured, or destroyed.



Section 11-50-51 - Condemnation of easements, etc.

Cities and towns may acquire, whenever necessary, the requisite rights and easements by condemnation in the manner prescribed by the Constitution and laws of Alabama for the condemnation of lands for the public use.



Section 11-50-52 - Extension or alteration of sewer system, etc.

Any city or town may extend or alter its sewer system and extend the mains whenever in the opinion of the city or town it may be necessary or expedient to do so, and such city or town may extend the mains to any point in the county in which it is situated, and for these purposes, the said city or town shall have and exercise the full rights of eminent domain and may acquire such lands or easements therein and the uses of such waterways as may be necessary by the proceedings provided by law for acquiring private property for public uses.



Section 11-50-53 - Regulation, installation, etc., of drainage and sewer connections generally.

All cities and towns of this state shall have the power to establish or build drains and may require private or public premises to be connected with the sewer system for proper drainage or sanitation and shall have the power to regulate the manner of connection therewith. They shall also have the power to adopt and enforce all such laws, ordinances, and resolutions necessary to compel the owners of real property to ditch and drain the same at such owner's expense and to punish any neglect of such owner or person in charge of said lots or property, and on failure of the owner after 10 days' notice to do so, the city or town may ditch and drain such premises at the expense of such owner, the same to be a lien on such property to be collected as other debts are collected or liens enforced. The notice required by this section shall be by personal service or by posting a notice on the premises.



Section 11-50-54 - Regulation, installation, etc., of drainage, plumbing, sewer connections, etc.

All cities and towns of this state shall have the power to prescribe the location and manner in which drainage from private premises may be disposed of and to prescribe the manner in which plumbing shall be constructed and to forbid the use of the same while out of order or defective and may discontinue or forbid the use of sinks, pits, cesspools, dry wells, and surface closets and may regulate and compel the connection of private or public premises with the sewer system of the town or city, and the council or other governing body shall have the power to punish the owner of any property who shall fail to make such connection, after 10 days' notice to do so, and shall also have the power to prevent the lease, rental, or use of any property after notice that such connections have been required until the same shall have been made. If such owner fails or refuses, after 10 days' notice, to make the connection, the town or city may cause the same to be made at such owner's expense, and the cost thereof shall be a lien on such property, prior to all other liens, except for taxes, and the same may be collected as other debts are collected or liens enforced. The notice to make the connection provided for in this section must be given in writing to the owner, agent or occupant of the premises.



Section 11-50-55 - Regulation, installation, etc., of privies, water closets, septic tanks, etc.; preparation and filing of statement as to installation, etc., of privies, water closets, etc.

All cities and towns of this state shall have the power to regulate privies, water closets, and septic tanks and the construction thereof and to compel the installation of same and to regulate the connection of such water closets with such septic tanks or with the sewerage system of the city or town; and, in case of failure to install or connect after reasonable notice, then the city or town may install proper privies, water closets, or septic tanks as it deems advisable and connect such water closets with such septic tanks or with the sewerage system of the city or town, the expense of same to be assessed against the property and the cost thereof to be a lien upon the property in favor of the city or town, superior to all other liens, to be collected as other debts are collected or liens enforced.

When privies, water closets, or septic tanks are installed and connections made by the city or town under the provisions of this section, the mayor or other chief executive officer of such city or town shall prepare a statement in writing setting forth the name of the owner and a description of the property upon which the improvements have been made, together with the cost of the installation of such privies, water closets, or septic tanks and sanitary connections, and the statement must be signed by the mayor or other chief executive officer in his official capacity and filed with the probate judge in the county in which such property is situated for record in the mortgage records of the county. The filing of such statement shall operate as notice of such lien from the date of its filing.



Section 11-50-56 - Giving of notice under provisions of division.

Whenever in the exercise of any power granted under this division notice is required to be given, the mayor and aldermen or other governing body may designate a person or persons to give such notice, who shall be a bonded officer of the municipality, and to make returns upon the same, and such return shall be prima facie evidence of such notice.

Personal notice to nonresidents shall not be necessary, and the mayor and aldermen or other governing body may provide and fix the character of the publication of notice to nonresidents, which shall be given by publication once a week for three weeks or by posting for the same time in three public places in said city or town where no newspaper is published therein.

Whenever any notice to a resident property owner is returned not found, the mayor and aldermen or other governing body may prescribe and issue alias notices to be served as in the case of the original notice. Two returns of "not found" as to a resident property owner shall authorize the mayor and aldermen or other governing body to proceed to give notice to such resident property owner by publication as herein required to be given to nonresidents.






Division 2 - Purchase of Sanitary Sewers or Sewer Systems and Assessments Therefor.

Section 11-50-70 - "Council" defined.

The term "council," as used in this division, shall mean the council, mayor and aldermen, or other governing body.



Section 11-50-71 - Authorized.

All cities and towns in this state shall have authority to purchase sanitary sewers or sanitary sewer systems already constructed and draining territory within their corporate limits, although the trunk sewers and disposal plants thereof may be located outside their corporate limits, and to cause the purchase price of said sewers or sewer systems with the disposal plants, together with the cost of improvements made thereon, to be assessed against the property abutting on the streets, avenues, alleys, highways, or other public places so improved or drained by said sewers or sewer systems to the extent of the increase of the value of such property by reason of the special benefits derived from such sewers or sewer systems and from the purchase of the same by the municipality.



Section 11-50-72 - Adoption of ordinance or resolution describing sewer system to be purchased, ordering preparation of maps, profiles, etc., thereof, etc.

When the council of any city or town shall determine to purchase any sewers or sewer system under the provisions of this division, the cost of which or any part thereof is proposed to be assessed against the property abutting on or drained by said sewers or sewer system, it shall adopt an ordinance or resolution to that effect, describing the sewers or sewer system proposed to be purchased, giving the name or names of the owner or owners of said sewers or sewer system and establishing or describing the territory or area abutting on or drained or that may be drained by such sewers or sewer system and defining the same by naming the streets, avenues, alleys, or other lines by which the same is bounded.

In said ordinance the council shall direct that the city or town engineer or such other person as may be designated in such ordinance or resolution survey said sewers or sewer system and prepare maps and profiles showing the location of such sewers or sewer system and appurtenances thereto, their sizes, grades, and the materials of which they are constructed, or they may adopt any such survey, maps and profiles, and report heretofore made by any engineer under the authority of the council.



Section 11-50-73 - Filing of maps, profiles, etc., in office of engineer for public inspection.

Such maps, profiles, and information shall be placed on file in the office of the city or town engineer or other officer designated in such ordinance or resolution, where property owners who may be affected by such purchase may see and examine the same.



Section 11-50-74 - Execution of contract for purchase of sewers or sewer system by council; contents and terms thereof.

Thereafter the council may enter into a contract with the owner or owners of said sewers or sewer system, subject to final confirmation by the council under the provisions of this division, for the purchase of the same at a purchase price and under such terms as may be agreed upon between the parties thereto, the purchase price to be paid in whole or in part as the council may see proper by assessment against the abutting and drained property.

Such contract may prescribe when and under what conditions the title to said sewers or sewer systems shall be conveyed to the city or town; and that any bonds issued or to be issued as prescribed in this division for the cost thereof may be secured by mortgage on or deed of trust to said sewer or sewer system, in addition to the security of the assignment of the lien on the abutting or drained property provided for in this division.



Section 11-50-75 - Passage of ordinance or resolution providing for purchase of sewers or sewer system, assessment of cost thereof against abutting lands, date for conduct of hearing upon objections, etc., to purchase, etc.

Thereupon, the council shall pass an ordinance or resolution providing for the purchase of said sewers or sewer systems, describing the boundaries of the area abutting on or drained by them, fixing the cost of the same to the city or town, including engineer's fees and cost of publication and providing that the cost of said sewers or sewer system or any specified portion thereof shall be assessed against all lots or parcels of land lying within the area abutting on or drained by said sewers or sewer system to the extent of the increased value of such property by reason of the special benefits derived from such sewer or sewer system and from the purchase of the same by the municipality, and in said ordinance the council shall appoint a time when the council will meet, which will be not less than two weeks after the date of the first publication of said ordinance or resolution, to hear any objections or remonstrances that may be made to the purchase of said sewers or sewer system.



Section 11-50-76 - Publication of ordinance or resolution.

The ordinance or resolution provided for in Section 11-50-75 must be published once a week for two consecutive weeks in some newspaper published in said city or town. If no newspaper is published therein it may be published either in a newspaper of general circulation or by posting for two weeks in three public places in such city or town.



Section 11-50-77 - Hearing upon objections as to proposed purchase; amendment, modification, rescission, etc., of ordinance or resolution and contract by council.

At the meeting to be held as provided for as specified in Section 11-50-75 or at a place and time to which the same may be adjourned, all persons whose property may be affected by said sewers or sewer system or by the proposed purchase of the same may appear in person or by attorney or by petition and object or protest against the purchase of the same, and the council shall consider each objection and protest, if any, and may confirm, amend, modify, or rescind the original ordinance or resolution and the contract of purchase made with the owner or owners of the sewers or sewer system proposed to be purchased, but if objections to the proposed purchase are made by a majority in area of the property owners against whose property the cost and expense of the proposed purchase is to be assessed, the purchase shall not take place, unless ordered by a two-thirds vote of the council. Any amendment or modification of the contract of purchase shall not be binding upon the owner or owners of the sewers or sewer system until they assent thereto in writing.



Section 11-50-78 - Payment of portion of costs of purchase by council; costs of purchase specified.

The council may pay out of the general funds of the city or town or any special funds that may be provided for the purpose such portion of the cost of the proposed purchase of said sewers or sewer system as they see proper.

The cost of any sewers or sewer system purchased as contemplated by this division shall include the expenses of the preliminary and other surveys and estimates, printing and publishing of notices, resolutions and ordinances required, including notices of assessment, the purchase price of sewers or sewer systems, the cost of preparing bonds, interest on bonds when bonds have been issued in anticipation of the collection of the assessments, and any other expenses necessary for the completion of such purchase.



Section 11-50-79 - Assessment of cost of sewers or sewer system against abutting lands authorized.

If the purchase of said sewers or sewer system is finally ordered, the council may assess the cost of said sewers or sewer system or any part thereof upon and against all the lots or parcels of land within the territory or area abutting on or drained or that may be drained by such sewers, or sewer system to the extent of the increased value of such property by reason of the special benefits derived from such sewers or sewer system and from the purchase of the same by the municipality.



Section 11-50-80 - Preparation, etc., of list of property owners to be assessed for purchase; entry of list in assessment book for local improvements.

(a) When any purchase of sewers, or sewer system made under the provisions of this division is contemplated, the mayor or other chief executive officer shall cause to be prepared a roll or list showing the names of the property owners and opposite each name a description of each lot or parcel of land proposed to be assessed for such purchase belonging to such owner or owners and the amount proposed to be assessed against each lot or parcel of land.

(b) Such a list shall be entered in a well-bound book prepared for that purpose and shall contain appropriate columns in which payments may be credited and the lien of the assessment satisfied by the proper officer of the municipality. Said book shall be known as the "assessment book for local improvements" and shall be a public record, and no error or mistake in regard to the name of the owner or in the description of the property, provided the property assessed may be identified from the description used, shall be held to invalidate any assessment, and it shall be sufficient if the name of the last owner as shown by the records in the office of the judge of probate of the county is shown in said book. Said list may be kept in any book already provided by the municipality and known as the "assessment book for local improvements."



Section 11-50-81 - Delivery of assessment book to city or town clerk; publication of notice as to delivery and inspection of book, hearing upon objections to assessments, etc.

After the completion of the proper entries in said book, said book shall be delivered to the city or town clerk, who shall thereupon give notice by publication one time in some newspaper published in said municipality or of general circulation therein that said assessment roll or list has been delivered to him and is open for inspection in the office of the person authorized to make collection of said assessments. The notice shall state that, at the time and place therein mentioned, not less than 20 days from the date of publication, the council will meet to hear and determine any objections or defenses that may be filed to such assessment or the amount thereof. Such notice shall also state the general character of the sewers or sewer system purchased or proposed to be purchased and the territory or area abutting on, or drained, or that may be drained by said sewers or sewer system by naming the streets, avenues, alleys, or other highways or other lines by which said district is bounded.



Section 11-50-82 - Effect and correction of defects or errors in notice.

If there is any defect in said notice or proceedings before or subsequent to said notice with respect to one or more interested persons, the same shall not affect such notice or proceedings except insofar as it may touch the interest or property of such person or persons and shall not avail any other person concerned therein. In case of such defect, supplementary proceedings of the same general character as those prescribed in this division may be had in order to supply such defects.



Section 11-50-83 - Filing of written objections, etc., to proposed assessments by property owners.

The owners of any real estate or any interest therein which it is proposed to assess for the cost or any part thereof of said sewer or sewers or sewer system, may appear at any time on or before the date named in the notice provided for in Section 11-50-81 or at the meeting mentioned therein and file in writing with the clerk or in his office any objections or defense to the proposed assessment against said property or to the amount thereof. Persons who do not file objections in writing or protests against such assessment on or before the date named in said notice shall be held to have consented to the same.



Section 11-50-84 - Hearing upon objections, etc., to assessments.

The council shall hear and pass upon all objections and protests against the proposed assessment under such reasonable rules and regulations as they may adopt and, by the mayor or clerk or other executive officer, may issue subpoenas for witnesses to appear before the council or any committee thereof and may administer oaths to the witnesses to be examined.



Section 11-50-85 - Fixing of amount of assessments by council and effect thereof.

At such meeting or any adjourned meeting, the council shall proceed by order or resolution to fix the amount of the assessment against each lot or tract of land described and included in said assessment roll, and all such assessments from the date of such order or resolution shall be and constitute a lien on the respective lots or parcels of land upon which they are levied, superior to all other liens, except those of the state and county for taxes.



Section 11-50-86 - Assignment and transfer of assessment liens.

The council of each city or town may transfer and assign such assessment liens to the owner or owners of the sewer or sewers or sewer system from whom purchased or to any other person.



Section 11-50-87 - Enforcement of assessment liens in circuit court.

In addition to the method hereinafter provided in this division for the collection of such assessments, the circuit court may enforce said liens, and in all civil actions which may be brought to enforce said liens either by the council or by its assigns, the complainant shall recover the amount of such assessment, with interest thereon, and the costs of such proceedings.



Section 11-50-88 - Effect of enforcement of tax liens upon property upon assessment liens.

The enforcement by the state, county, city, or town of its lien for taxes on any lot or parcel of land upon which has been levied an assessment under the provisions of this division shall not operate to discharge or in any manner affect the lien of the municipality for said assessment, but the purchaser at a tax sale by the state, county, city, or town of any lots or parcels of land upon which an assessment has been levied shall take the same subject to such assessment.



Section 11-50-89 - Effect of sale of property for enforcement of assessment lien upon other assessment liens upon same property.

The enforcement by the municipality of its lien for an assessment levied for one improvement by the sale of the property shall not operate to discharge or in any way affect the lien of any other assessment for a different improvement on the same property, but the purchaser at such sale shall take subject to the lien of all other assessments and the right of the municipality to enforce the same.



Section 11-50-90 - Appeals from assessments.

Any person aggrieved by the decision of the council in making any assessment may appeal to the circuit court under the provisions of this Code or the Alabama Rules of Appellate Procedure providing for appeals from decisions of city or town councils in making local assessments, and such appeals shall be tried as provided therein and appeal taken to the Supreme Court or Court of Civil Appeals as therein provided.



Section 11-50-91 - Payment of assessments generally.

The council, in purchasing any sewers or sewer system the cost of which or any part thereof is to be assessed against the area drained by such sewer, sewers or sewer system, may provide that the same shall be paid in cash within 30 days after the final assessment, provided the cost of such sewers or sewer system does not exceed $1,000.00, but if the total cost of such purchase is greater than such sum, any property owner may, at his election, to be expressed by notifying the city or town official charged with the duty of collecting such assessments in writing within 30 days after the assessment is made final, pay such assessment in not less than 10 nor more than 15 equal annual installments, as determined by the council, which installments shall bear interest at a rate not exceeding six percent per annum payable annually. And the council may further provide that any person may further elect to pay each annual installment in four equal quarterly installments.

Any person may pay the whole assessment against any lot or parcel of land with 30 days from the time the assessment is made and may at any installment period, either annual or quarterly, pay the assessment in full by paying the full amount of the installments, together with all accrued interest thereon and an additional sum equal to six months' interest at six percent per annum on the amount of said assessment so paid before maturity as a penalty. Should the property owner desire to pay off the deferred installments between the dates on which they are due, he shall pay interest on the same until the succeeding installment period, together with the penalty above described. The first installment shall be payable within 30 days after the assessment is made final, and all assessments or installments thereof shall be payable at the office of the clerk, tax collector, or treasurer of the city or town as the council may prescribe, and all assessments or installments thereof shall bear interest at a rate not exceeding six percent per annum after the expiration of 30 days from the date on which the same were made final, which interest shall be due and payable at the time and place the assessment or installment is due and payable. In all cases where the property owner does not elect to pay in installments or, having elected to pay in installments, fails to pay the first installment within 30 days from the date of the assessment, he shall be held to have waived the right to pay in installments, and the entire assessment shall at the expiration of said 30 days become due and payable.



Section 11-50-92 - Proceedings for sale of land upon failure of property owner to pay assessment, installment or interest - Notice of sale; payment of assessment prior to sale; cost of notice and sale charged against land, etc.

(a) If the property owner who has not elected to pay in installments fails to pay his assessment within 30 days or, having elected to pay in installments, fails to pay the first installment within 30 days from the date of the assessment or makes default in the payment of any annual or quarterly installment or the interest thereon, the whole of such assessment shall immediately become due and payable, and the officer designated by the council to collect such assessment shall proceed to sell the property against which the assessment is made to the highest bidder for cash, but he shall first give notice by publication once a week for three consecutive weeks in some newspaper published in the city or town or of general circulation therein advertising the day of such sale and the purpose for which the same is made, together with a description of the property to be sold.

(b) Any property owner, notwithstanding his default, may pay the assessment with interest and all costs if tendered before the sale of the property.

(c) The cost of such notice and sale shall constitute a charge against the property to be sold and shall be retained out of the proceeds of the sale.



Section 11-50-93 - Proceedings for sale of land upon failure of property owner to pay assessment, installment, or interest - Execution, etc., of deed to purchaser at sale; disposition of surplus from sale; purchase of property by municipality.

The officer making such sale shall execute a deed to the purchaser, which shall convey all the right, title, and interest which the party against whose property the assessment was made had or held in said property at the date of making such assessment or on the date of making such sale. Any surplus arising from such sale shall be paid into the city or town treasury, to be kept as a separate fund by the treasurer for the owner upon the responsibility of his official bond. The council may, by its agent, purchase real estate sold as provided under this division, and, in the event of such purchase, the deed for the same shall be made to the city or town.



Section 11-50-94 - Proceedings for sale of land upon failure of property owner to pay assessment, installment, or interest - Effect of error or defect in notice or sale.

No mistake in the notice of sale in the description of the property or in the name of the owner shall vitiate the assessment or the lien; and, if for any reason, the sale made by the city or town is ineffectual to pass title, it shall operate as an assignment of the lien. Upon the request of the purchaser, supplementary proceedings of the same general character as required in this article may be had to correct the errors in said proceedings for his benefit, or the lien so assigned to him may be enforced by civil action.



Section 11-50-95 - Redemption of property after sale.

Such property may be redeemed by the owner or his assigns or other person authorized to redeem property sold for taxes by the state within two years from the date of the sale by paying to the purchaser or the city or town treasurer for him the amount for which the property was sold with interest thereon at the rate of eight percent per annum from the date of sale, together with a fee of $2.00 for the expense of the conveyance.



Section 11-50-96 - Issuance of bonds to pay for sewers or sewer system authorized generally.

For the purpose of providing funds to pay the cost of said sewer or sewer system authorized to be purchased under the provisions of this division, the council of any city or town may issue bonds, within the limitations prescribed by the Constitution, in such amount as may be necessary, not to exceed the total cost of said sewer or sewers or sewer system.



Section 11-50-97 - Making of loans and issuance of bonds to pay for sewers or sewer system.

The council may borrow money on the faith and credit of the city or town, executing the note of the city or town therefor and pledging as security for such loan the proceeds of the proposed assessments thereafter to be made as provided in this division, and such sum or sums so borrowed the council may advance in payment or part payment of the cost of such sewer or sewers or sewer system; and, upon the expiration of 30 days after the assessment for the cost of the same shall have been made final, the council may then issue and sell bonds for such amount as may be necessary, after deducting the amount paid by property owners, to pay the cost of such sewers or sewer system, including such amounts as may have been borrowed for the purpose, and all interest and other expenses incurred in and about the purchase of the same. The council may provide in its contract with the owner or owners of the sewer, sewers or sewer system that such bonds are to be received in payment of the purchase price of such sewers or sewer system and, in such case, upon the expiration of 30 days after the assessment of the cost of the same, the council may, by resolution or ordinance, authorize the delivery of the bonds to said owner or owners in accordance with said contract.



Section 11-50-98 - Form, terms, denominations, etc., of bonds; execution, sale, etc., thereof.

The bonds authorized to be issued by this division shall be negotiable and payable to the bearer and may be payable in lawful money of the United States as the council may prescribe. By the ordinance providing for the issue of such bonds, full provision shall be made for their form and character. Said bonds shall have coupons attached to represent the interest thereon, and the council may provide that such bonds may be changed from coupon to registered bonds or vice versa. Such bonds shall be of such denomination or denominations as the council may direct, not to exceed $1,000.00 each, and not to be less than $50.00 each. They shall bear interest at a rate not to exceed six percent per annum, payable annually or semiannually, at such place or places as may be designated therein. They shall be issued under the corporate seal of the city or town and shall be signed by the mayor and the treasurer thereof and shall be disposed of at not less than par.

The council may, as provided in Section 11-50-97, by contract with the owner or owners of the sewers or sewer system purchased, provide that the bonds thereafter to be issued to pay for the same may, upon the consummation of said purchase contract, be issued to said owner or owners at not less than par in payment of the purchase price of such work.



Section 11-50-99 - Disposition of proceeds from sale of bonds.

The proceeds from the sale of bonds authorized to be issued by this division shall be applied only to the payment of the cost of the sewer or sewers or sewer system designated in the ordinance providing for their issue.



Section 11-50-100 - Payment and redemption of bonds generally.

The bonds issued under this division shall be payable in from 10 years to 15 years from their date as determined by the council, but any bond or bonds so issued and sold shall, at the option of the city or town, be payable at any interest period.

In the event the city or town should elect to pay off any such bond or bonds before maturity, it shall pay as a bonus to the holder thereof a sum equal to one-fourth the annual interest thereon, and the city or town shall give public notice of its intention to redeem said bond or bonds, describing the same by number and series, by publication once a week for three successive weeks in a newspaper published in said city or town or of general circulation therein; and, if said bonds are registered, such notice shall also be sent by registered or certified mail to the address of the registered owner thereof where such address is shown on the book of registration.



Section 11-50-101 - Issuance, etc., of bonds by municipalities having less than six thousand inhabitants.

Any city or town having a population of less than 6,000 inhabitants may, notwithstanding the amount or character of any bonded or other indebtedness, issue such bonds, but the same shall be a lien or charge only against the property improved and drained and against the fund collected from the assessments levied against the property improved and drained and shall not be the general obligation of the city or town, nor shall such city or town be in any way liable to the holders of such bonds in case of failure to collect the same, but such bonds may be secured by mortgage on or deed of trust to said sewers or sewer system.

Such last described bonds, when issued, shall convey and transfer to the owners thereof all right, title, and interest in and to the assessment and the lien upon the respective lots or parcels of ground provided for in this division, which liens and assessments shall stand as security for such bonds and coupons until they are paid, with full power in the holder of said bonds or coupons to enforce the collection thereof by foreclosure action in any court of competent jurisdiction. The first bond or coupon holder who institutes a foreclosure action in any court against any property assessed shall only be entitled to have the proceeds of said suit applied pro rata to the payment of his own bonds and the bonds held by others so that no more than one foreclosure action shall be brought against any one lot or parcel of land.



Section 11-50-102 - Liability of municipal officials to bondholders for diversion, misappropriation, etc., of funds for payment of bonds.

The official charged with the duty of collecting assessments shall be liable on his official bond to any holder of the bonds authorized to be issued under this division for any loss or injury to such bondholder caused by the diversion by said officer of any funds or part thereof to the payment of any bonds or coupons or indebtedness of the city or town other than the bonds and interest coupons entitled and indebtedness authorized by this division to be paid out of said fund or by the use or misappropriation by said officer of any part of the funds out of which said bonds are required and contemplated in this division to be paid for any other purpose than provided for in this division or for the benefit of the city or town or others. All members of the governing body or bodies of the city or town who shall, by their vote or in any other manner, cause, aid, or encourage any such diversion, use or misappropriation of the funds out of which the bondholders are entitled to be paid for any other purpose than that authorized and required in this division whereby loss or injury to the bondholders or any of them is caused shall be jointly and severally liable to such bondholders injured to the extent of such loss or injury.



Section 11-50-103 - Maintenance of account and disbursement of proceeds from assessments generally.

The city or town officials charged with the duty of collecting assessments shall keep a correct account of all funds arising from such assessments and shall carefully and correctly keep a separate account of the fund arising from the collecting of assessments under each particular purchase or improvement ordinance, and no proceeds arising from assessments levied for one improvement or improvements shall be directed to the payment of the bonds or coupons issued for any other purchase or improvement or to the payment of any other indebtedness of the city or town or for any other purpose whatsoever, except as expressly provided in this division.



Section 11-50-104 - Deposit of assessment proceeds in bank; manner of withdrawal thereof.

All proceeds arising from the collection of assessments levied under the provisions of this division shall, as soon as collected, be deposited and shall be kept by the city or town official charged with the duty of collecting assessments in some bank or banks paying interest on time deposits to be designated by the council. Said collections shall not be deposited with the general funds of the city or town but shall constitute a separate deposit to the account of "public bond sewerage fund" and shall be drawn out on check or order, and the council may pass the proper ordinances and regulations requiring countersignature of said check or order.



Section 11-50-105 - Use of proceeds to redeem bonds and coupons; disposition of excess.

At any time when the amount of any particular fund shall, with its accumulations, equal the amount of outstanding bonds and accrued interest entitled to payment out of such fund, the council shall have authority to redeem any and all such bonds that may be presented for redemption at such time thereafter as the holders thereof may desire to present the same for redemption.

The excess, if any, when all bonds and coupons are redeemed and the interest thereon paid, and not in excess of the total cost and expense of the purchase of such sewer or sewers or sewer system, shall be converted into the general revenue fund of the city or town.



Section 11-50-106 - Refunding of excess assessments - Authority and procedure generally.

In the event the amount collected from the assessment under any ordinance authorizing the purchase of a sewer, sewers, or sewer system shall exceed the total cost and expense of the same, there shall be refunded to each of the parties affected by said assessment a proportionate amount of the excess upon demand made thereafter by said parties within 12 months after maturity or payment of the bonds authorized by this division.



Section 11-50-107 - Refunding of excess assessments - Limitation period for presentation of claims; disposition of amounts not refunded.

If such claims be not presented within 12 months from the date of the maturity or payment of the bonds, they shall be forever barred, and such amounts shall be converted into the general revenue fund of the city or town.



Section 11-50-108 - Adoption of rules and regulations for operation and maintenance of sewers or sewer system purchased; charges for use of sewers or sewer system.

The council of any city or town purchasing any sewer or sewers or sewer system may make reasonable rules and regulations for the operation and maintenance of the same and may provide penalties for the violation thereof. No charge shall be made for the use of said sewers or sewer system against any property assessed under the provisions of this article for the cost of the sewer or against the owners or tenants thereof, but the council may prescribe a maximum volume of drainage for commercial or manufacturing business or plants and make charges for such excess or otherwise regulate the same.






Division 3 - Charges for Services of Sewer Systems.

Section 11-50-120 - Definitions.

When used in this division, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) MUNICIPALITY. A municipal corporation organized under the laws of this state.

(2) SEWER SYSTEM. Any or all of the following: sanitary sewer mains, sanitary sewer laterals and branches, sanitary sewer service lines, sanitary outfall lines, a sewage disposal plant or plants, a sewage treatment plant or plants, and appurtenances to any thereof.



Section 11-50-121 - Establishment, etc., of charges for sewer services; combination of sewer system and water distribution system and establishment, etc., of single schedule of charges, etc., therefor.

(a) Each municipality owning a sewer system shall have the power to establish and collect and from time to time alter charges for service furnished by or from said sewer system. All such charges shall be uniform for the same type, class, and amount of use of or service by or from the sewer system, and such charges may be measured or computed on the basis of any one or more or combination of the following:

(1) The quantity of water used upon the premises served by the sewer system;

(2) The number and kind of water outlets upon or in connection with such premises;

(3) The number and kind of plumbing facilities or sewer fixtures on or in connection with such premises;

(4) The number of persons residing or working in or otherwise connected with or using such premises;

(5) The type or character of such premises;

(6) The capacity of the improvements on or connected with such premises; and,

(7) Any other factors determining the type, class, and amount of the use of or service by or from the sewer system; provided, however, that if any such charge shall be measured by the quantity of water used, the municipality shall make appropriate provision for adjustment of charges on account of consumption of water which does not enter the sewer system.

(b) Any charges for sewer service, measured by quantity of water used, to users of the sewer system who obtain all or any part of their water supply from sources other than the water system of the municipality may be determined by gauging or metering or in any other manner approved by the municipality.

(c) In cases where the character of the sewage from any premises is such that it imposes an unreasonable burden upon the sewer system, the service rendered by the sewer to such premises may be given a special classification in the municipality's schedule of sewer service charges and an additional charge may be made for such special classification of service, or the municipality may require such sewage to be treated in such manner as shall be specified by the municipality before it is discharged into the sewer system.

(d) Any municipality may combine its sewer system and any water distribution system owned by it and may establish a single schedule of rates, fees, and charges for the water and services furnished by such combined system and may provide for reductions in such schedule in cases where water is furnished to premises that are not connected with the sewer system.



Section 11-50-122 - Enforcement of charges.

Any municipality shall have the power to enforce collection of any such sanitary sewer service charges by discontinuance of sanitary sewer service to any premises with respect to which payment of such charges is delinquent and disconnection of such premises from the municipality's sewer system and shall further have the power to enforce collection of such sanitary sewer service charges by discontinuance of water service to such premises and disconnection of such premises from any water distribution system owned by the municipality, regardless of whether such water distribution system shall have been combined with the sewer system and regardless of whether payment of any charge for water may be delinquent.









Article 4 - Sale, Lease, etc., of Electric, Gas or Waterworks Plants by Municipalities.

Section 11-50-140 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ELECTRIC LIGHT PLANT. A plant and system for the generation, manufacture, and distribution of electricity or a system for the purchase, transportation, and/or distribution of electricity, together with all appurtenances thereto and all property used or useful in connection therewith, including franchises.

(2) GAS PLANT. A plant and system for the manufacture and distribution of gas or a system for the purchase, transportation, and/or distribution of manufactured or natural gas, together with all appurtenances thereto and all property used or useful in connection therewith, including franchises.

(3) WATERWORKS PLANT. A plant and system for the gathering, collecting, or impounding of water and the distribution thereof for domestic or industrial use or both or a plant or system for the purchase, transportation, and/or distribution of water for domestic or industrial use or both, together with all appurtenances thereto and all property used or useful in connection therewith, including franchises.



Section 11-50-141 - Authorized.

When any city or town in this state is or may be the owner of any electric light plant, gas plant, or waterworks plant and the board of aldermen or other governing body of such city or town deems it to be to the best interest of such city or town and the inhabitants thereof to sell, lease or dispose of such electric light plant, gas plant, or waterworks plant, such sale or disposition may be made as provided in this article.



Section 11-50-142 - Passage of resolution by governing body providing for sale, lease, etc.

Before any sale, lease, or disposition of an electric light plant, gas plant, or waterworks plant of any city or town shall be made, the board of aldermen or other governing body shall pass a resolution declaring it to be, in the judgment of said board of aldermen or other governing body, to the best interests of the city or town that the electric plant, gas plant, or waterworks plant of such city or town shall be sold, leased, or disposed of and shall fix in said resolution the minimum price at which the sale, lease, or disposition should be had.



Section 11-50-143 - Ordering of special election for authorization of sale, lease, etc.

After the passage of said resolution, the said board of aldermen or other governing body shall order a special election to be held at which all the voters in said city or town, who are qualified voters under the laws of this state may vote on the proposition of whether such sale, lease or other disposition of such electric plant, gas plant, or waterworks plant shall be authorized.



Section 11-50-144 - Calling of election.

Such election, if ordered by the resolution of the board of aldermen or other governing body of the city or town, shall be called by the mayor or other chief executive officer of such city or town to be held on the day fixed by the said resolution of the board of aldermen or other governing body of the city or town, which day shall not be less than 30 days from the day of the passage of the said resolution ordering the election.



Section 11-50-145 - Notice of election.

Notice of said election shall be given by advertisement published at least once a week for three consecutive weeks in one or more newspapers published in the city or town owning the plant proposed to be sold or disposed of and, if there is no paper so published, notices shall be posted at five or more public places in such city or town and shall be published in a newspaper published in the county in which the city or town is located.



Section 11-50-146 - Appointment of clerks, returning officers, etc., and designation of voting places.

The managers, clerks, and returning officers of the election shall be appointed, and the voting places shall be designated by said board of aldermen or other governing body.



Section 11-50-147 - Qualifications for voting; provision of ballots; conduct of election generally.

At the election so ordered all qualified voters under the laws of this state who are resident citizens of such city or town may vote, and the ballot shall be provided or furnished by the board of aldermen or other governing body, and the election shall be conducted in conformity to the laws of this state, except as otherwise provided in this article.



Section 11-50-148 - Form and marking of ballots.

The ballots shall have plainly printed on them the words: "Shall the electric plant, or gas plant or waterworks plant (as the case may be) be sold, leased or disposed of?" and following said words shall be "Yes" and below that "No" with convenient space for the voter to place a cross mark before the word expressive of his wish.



Section 11-50-149 - Disposition of ballots at conclusion of election; canvassing of returns and declaration of election results.

The ballots shall be kept in a sealed box; and, at the conclusion of the election, the box shall be turned over forthwith by the managers to the officers designated as the returning officers and shall by them be safely and at once delivered to the mayor or other chief executive officer of such city or town. Within three days after such election the votes shall be canvassed and counted by the board of aldermen or other governing body of such city or town, and it shall declare the result.



Section 11-50-150 - Execution of sale, lease, etc., by governing body and terms thereof.

If the result of such election shall be in favor of a sale, lease, or disposition of the plant, the board of aldermen or other governing body of the city or town may proceed to sell, lease, or dispose of the electric light plant, gas plant, or waterworks plant owned by such city or town at a price not less than the minimum price fixed as provided in Section 11-50-142, and upon such terms and time of payment as to the said board of aldermen or governing body may seem best, but if there are deferred payments, the same must be secured by a lien on the plant sold or disposed of.



Section 11-50-151 - Purchaser to assume payment of existing bonded indebtedness upon plant.

If there is any bonded indebtedness existing which was incurred in the purchase or construction of such electric plant, gas plant or waterworks plant and which is a lien upon the plant, the purchaser shall assume the payment of such bonded indebtedness.






Article 5 - Transfer of Water Systems Without Elections.

Section 11-50-170 - Authorized; terms; adoption of resolutions authorizing transfer.

(a) Every public corporation heretofore or hereafter organized or created in this state pursuant to authorization or determination by a municipality or its governing body, which public corporation now or hereafter owns a water system or systems, and any municipality in this state in which any part of such water system or systems is situated are each hereby authorized, without the necessity of an election of qualified voters of any such municipality or of any other approval or proceeding other than those specifically prescribed in this article, to transfer and convey such system or systems and all right, title, and interest therein, including, without limitation, all reversionary, residuary, or remainder rights provided by law to any other public corporation, the certificate of incorporation of which was filed in the office of the probate judge of the same county in which was filed the certificate of incorporation of the public corporation proposing to make such transfer and conveyance or in the office of the probate judge of an adjacent county.

(b) Any such transfer and conveyance may be made with or without pecuniary consideration and on such terms and conditions as the governing body of such municipality and the board of directors or other governing body of the public corporation making the transfer and conveyance may determine.

(c) Any such transfer and conveyance shall be made only upon the adoption by the governing body of each municipality in which is situated any part of the water system or systems proposed to be transferred and conveyed and by the board of directors or other governing body of the public corporation proposing to make such transfer and conveyance of appropriate resolutions authorizing such transfer and conveyance. Such resolution of the board of directors or other governing body of the public corporation shall set forth its finding and determination that the public corporation to which the transfer is to be made is one to which a transfer and conveyance can properly be made under the provisions of this article.



Section 11-50-171 - Publication of notice of adoption of resolution authorizing transfer, certain terms thereof, etc.; limitation period for action to restrain proposed transfer, etc.

(a) After the adoption of proceedings providing for the transfer and conveyance of any water system or systems, the public corporation and municipality or municipalities proposing to make such transfer and conveyance shall cause to be published once a week for two successive weeks in a newspaper having general circulation within the limits of such municipality or municipalities a notice in substantially the following form (the blanks being first properly filled in) with the names of the public corporation and the municipality or municipalities appended thereto:

"A resolution has been adopted by the board of directors of the _____ (herein insert the name of the public corporation proposing to make the transfer) and a resolution (or resolutions) has (or have) been adopted by the governing body (or bodies) of _____ (herein insert the name or names of the municipality or municipalities proposing to make the transfer) pursuant to the provisions of Article 5 of Chapter 50 of Title 11 of the Alabama Code, authorizing the transfer and conveyance of the water system (or systems) owned by such public corporation and situated in whole or in part in such municipality (or municipalities)."

If the transferee public corporation is to assume the due and prompt payment of the principal and interest on such bonds or other obligations and the due and prompt performance of all other agreements and conditions in the manner authorized by such outstanding bonds, mortgages, indentures, resolutions, or other obligations, the notice shall contain the following:

"_____ (herein insert the name of the transferee public corporation) has agreed to assume _____ (herein insert a brief description of the obligations assumed)."

If a trust agreement or agreements have been established, the notice shall contain the following:

"A trust agreement has been established with _____ (herein insert the name of the bank) consisting of cash or interest-bearing general obligations of the United States of America, or both, to provide for the payment and retirement of _____ (herein insert a brief description of the bonds or other securities referred to in Section 11-50-172. If there is more than one such issue also add a brief description of each trust established therefor)."

In addition, the notice shall contain the following:

"Any action or proceeding questioning the validity of the said resolutions or the proposed transfer and conveyance or _____ (herein insert the assumption of obligations or the trust agreement or agreements, whichever is applicable) must be commenced within 30 days after the first publication of this notice."

Such notice shall also be published by posting copies thereof at three public places within the limits of such municipality. Such public corporation, municipality, or municipalities shall also cause each trustee or paying agent, as the case may be, to mail a copy of the said notice, postage prepaid, to each owner or holder of any of the bonds or other securities referred to in the said notice, the names and addresses of which are known to such trustee or paying agent.

(b) Any action or proceeding in any court to set aside the authorizing proceedings or to restrain the proposed transfer and conveyance or the assumption of obligations, if any, or the execution of the proposed trust agreement or agreements, if any, or to obtain any other relief with respect to any thereof, upon any ground, must be commenced within 30 days after the first publication of such notice in a newspaper as provided in subsection (a) of this section. After the expiration of such period of limitation, no right of action or defense founded upon the invalidity of the authorizing proceedings shall be asserted nor shall the validity of the said transfer and conveyance or of the assumption of obligations, if any, or of the said trust agreement or agreements, if any, or the said authorizing proceedings be open to question in any court upon any ground whatever, except in an action or proceeding commenced within such period.



Section 11-50-172 - Provision by transferor for payment of outstanding bonds, mortgages, indentures, etc.

If there are outstanding any bonds, mortgages, indentures, resolutions, or other obligations, including revenue bonds or other securities, payable from or secured by a pledge of the revenues or earnings of or constituting a lien upon the water system or systems proposed to be transferred and conveyed under the provisions of this article, the public corporation proposing to make such transfer and conveyance:

(1) Shall make provision for the assumption by the transferee public corporation of the due and prompt payment of the principal of and interest on such bonds or other obligations and the due and prompt performance of all other agreements and conditions in the manner authorized by such outstanding bonds, mortgages, indentures, resolutions, or other obligations, or

(2) In the absence of any such authorization or, at the election of the transferor and transferee public corporations, shall make provision for the payment thereof satisfactory to any one or more banks or trust companies named as trustee or serving as such trustee under such mortgage, indenture, or resolution or, if there is no such trustee, to the bank or trust company serving as paying agent of such bonds or other securities, by establishing with such bank or trust company, as trustee, an irrevocable trust fund consisting of cash or interest-bearing general obligations of the United States of America or both to provide for the payment and retirement of all such bonds and other securities and the interest thereon.



Section 11-50-173 - Execution of necessary agreements and instruments authorized.

Each public corporation and municipality referred to in this article is hereby further authorized to enter into any agreements and to execute any instruments which their respective governing bodies may deem necessary or appropriate in order to effectuate the provisions of this article.



Section 11-50-174 - Construction of article; exemption from jurisdiction and regulation of state Public Service Commission, etc.

(a) Nothing contained in this article shall be construed to authorize any public corporation or municipality to convey any water system in such manner that title thereto may vest in private ownership; provided, that title to such system may be subjected to a mortgage, deed of trust, or pledge agreement as security for repayment of money borrowed by the public corporation to which the same is transferred.

Nothing contained in this article shall be construed as a restriction or limitation upon any authority which any public corporation or municipality now existing or hereafter formed may have in the absence thereof, but this article shall be construed to be supplemental and additional to authority conferred by other laws. No proceedings, notices, or approval shall be required, except as expressly prescribed in this article, any other law to the contrary notwithstanding.

(b) All matters authorized in this article shall be exempt from all jurisdiction of and regulation by the Alabama Public Service Commission and by any other regulatory body.






Article 6 - Transfer of Water and Sewer Systems by Municipalities Without Elections.

Section 11-50-190 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them in this section:

(1) MUNICIPALITY. A municipal corporation organized and existing under the laws of Alabama.

(2) WATER SYSTEM. Facilities for the gathering, collecting, impounding, treatment, transmission, and distribution, or any of them, of water for domestic use or for industrial use, or both, together with all appurtenances to any such facilities.

(3) SANITARY SEWER SYSTEM. Facilities for the collection, transmission, treatment, and disposal of sewage, together with all appurtenances to any such facilities.

(4) COMBINED SYSTEM. A consolidated system resulting from the combination of any water system and sanitary system.

(5) SYSTEM. A water system, a sanitary system, or a combined system.



Section 11-50-191 - Conveyance authorized; terms; ordinance or resolution.

Each municipality which now or hereafter owns a system or part of a system is hereby authorized to transfer and convey one or more systems, or any part or parts of a system or systems, or any rights incidental thereto, without the necessity of authorization at an election of the qualified voters of such municipality, to any other municipality in Alabama. Any such transfer or conveyance may be made with or without pecuniary consideration and on such terms and conditions as the governing body of the municipality owning such system or systems or part or parts thereof may determine. Any such transfer and conveyance shall be made only upon the enactment by the governing body of the municipality owning such system, or systems or part thereof, of an ordinance or resolution authorizing such transfer and conveyance.



Section 11-50-192 - Agreements.

The municipality making any such conveyance and the municipality to which such conveyance is to be made are hereby authorized to enter into any agreements which they may deem necessary or appropriate in order to effectuate such transfer and may include in the instrument of transfer any conditions or stipulations deemed advisable by their respective governing bodies and authorized by ordinance or resolution adopted by the governing body of each such municipality. Nothing contained in this article shall be construed to authorize any municipality to convey any system or systems or part thereof so as to vest title thereto in private ownership and control; provided, that title to any system or systems or part thereof may be subjected to a mortgage, deed of trust, or pledge agreement as security for repayment of money borrowed by the municipality to which such conveyance is made.






Article 7 - Transfer of Gas System Without Elections.

Section 11-50-210 - Definitions.

For the purposes of this article, the following terms shall be deemed to have the meanings respectively ascribed to them in this section:

(1) MUNICIPALITY. A municipal corporation in the State of Alabama.

(2) PUBLIC GAS CORPORATION. A public corporation having corporate power to own and operate one or more gas systems and existing under the provisions of any of the following: Articles 8, 9, and 12 of this chapter.

(3) AUTHORIZING MUNICIPALITY. Each municipality which authorized the incorporation of a particular public gas corporation or the governing body of which consented to, or made determinations prerequisite to, the incorporation of a particular public gas corporation.

(4) GAS SYSTEM. A plant and system for the manufacture and distribution of gas or a system for the purchase, transportation, and distribution, or any of them, of manufactured or natural gas, together with all appurtenances thereto and all property used or useful in connection therewith, including franchises.

(5) COMMISSION. Alabama Public Service Commission.

(6) REGULATED UTILITY. A corporation that is a utility within the meaning of Section 37-4-1 and that is subject to regulation by the commission.

Each of the foregoing definitions shall be deemed applicable whether the word defined is herein used in the singular or plural.



Section 11-50-211 - Conveyance authorized; terms and conditions; ordinances and resolutions.

Every municipality shall have the power, without the necessity of an election of the qualified voters of such municipality, to transfer and convey to any regulated utility any gas system, or part thereof, owned by the said municipality; and any public gas corporation shall have the power, without the necessity of an election of the qualified voters of any authorizing municipality, to transfer and convey to any regulated utility any gas system, or part thereof, owned by the said public gas corporation; provided, that:

(1) Prior to any such transfer or conveyance by a municipality, its governing body must have adopted an ordinance authorizing such transfer and conveyance;

(2) Prior to any such transfer and conveyance by a public gas corporation, its board of directors must have adopted a resolution authorizing such transfer and conveyance, and each authorizing municipality with respect to that public gas corporation must have adopted an ordinance consenting to the said transfer and conveyance; and

(3) Any such transfer and conveyance by either a municipality or a public gas corporation may be made only after prior approval thereof by the commission and must be made for a consideration not less than the fair market value of the property transferred and conveyed, as such fair market value may be determined by the commission, and on such other terms and conditions as may be provided in the aforesaid ordinance or resolution authorizing such transfer and conveyance and as may be approved by the commission.



Section 11-50-212 - Implementation of article.

Each municipality and public gas corporation is hereby further authorized to enter into any agreements and to execute any instruments which their respective governing bodies may deem necessary or appropriate in order to effectuate the transfer and conveyance of a gas system pursuant to the provisions of this article.



Section 11-50-213 - Article supplemental.

Nothing contained in this article shall be construed as a restriction or limitation upon any authority which any municipality or public gas corporation now existing or hereafter formed may have under the provisions of any other law, but this article shall be construed to be supplemental and additional to all authority otherwise conferred by law. No proceedings, notices, or approval shall be required, except as herein expressly prescribed, any other law to the contrary notwithstanding.






Article 8 - Waterworks and Sewer Boards.

Division 1 - General Provisions.

Section 11-50-230 - Definitions.

When used in this division, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) WATER SYSTEM. A waterworks plant and distribution system, together with all appurtenances thereto and all property used in connection therewith, including franchises.

(2) SEWER SYSTEM. A sanitary sewer system, including mains, laterals, sewage disposal plants or sewage treatment plants, and all appurtenances to such system and all property used in connection therewith.

(3) SYSTEM. A water system or a sewer system.

(4) SYSTEMS. A water system and a sewer system.



Section 11-50-231 - Application for authority to form corporation for operation of waterworks and sanitary sewer systems; adoption of resolution by municipal governing body authorizing incorporation.

Whenever any number of natural persons, not less than three, shall file with the governing body of any municipality in this state an application in writing for authority to incorporate a public corporation for the purpose of operating a waterworks plant and system and a sanitary sewer system or either of such systems, and if it shall be made to appear to such governing body that each of said persons is a duly qualified elector of and owner of property in said municipality and if the governing body of said municipality shall adopt a resolution, which shall be duly entered upon the minutes of such governing body, wherein it shall be declared that it is wise, expedient, and necessary that such a corporation be formed and that the persons filing said application shall be authorized to proceed to form such corporation, then said persons shall proceed to organize such a corporation by executing and filing for record a certificate of incorporation as provided in Sections 11-50-232 and 11-50-233. No corporation shall be formed under this division unless the application provided for in this section shall be made and unless the resolution provided for in this section shall be adopted.



Section 11-50-232 - Certificate of incorporation - Contents; amendment.

(a) The certificate of incorporation of any corporation organized under this article shall state:

(1) The name of the corporation, which shall be a name indicating the system or systems for operation of which the corporation is organized (e.g., "The Waterworks and Sewer Board of the City (or Town) of _____");

(2) The location of its principal office and the post office address thereof;

(3) The period for the duration of the corporation (if the duration is to be perpetual, this fact should be stated); and

(4) The objects for which the corporation is organized.

The certificate of incorporation may also contain any provisions not contrary to law which the incorporators may choose to insert for the regulation and conduct of the affairs of the corporation.

(b) Any corporation organized under this article may at any time amend its certificate of incorporation so as to provide for the operation of a system in addition to the system for the operation of which the corporation was originally organized, and shall at the same time make any change in the name of the corporation which may be made appropriate by reason of any amendment respecting the objects for which the corporation is organized. Any such amendment may be effected in the following manner: The board of directors of the corporation shall adopt a resolution setting forth the proposed amendment, which shall include any proposed change in the name of such corporation. If the governing body of the municipality which authorized the incorporation of the corporation shall, by resolution of its governing body, consent to such proposed amendment, the chairman of the board of directors, or other chief executive officer of the corporation, and the secretary of the corporation shall then file in the office of the judge of probate of the county in which the certificate of incorporation of the corporation is filed a certificate, in the name of and in behalf of the corporation and under its seal, reciting the adoption of the said respective resolutions by the board of directors and by the said governing body and setting forth the said proposed amendment. The proposed amendment shall become effective upon the filing of such certificate in the said office.



Section 11-50-233 - Certificate of incorporation - Acknowledgment, filing, and recordation.

The certificate of incorporation shall be acknowledged before an officer authorized by the laws of this state to take acknowledgment of deeds. When so acknowledged, the certificate may be filed with the judge of probate of the county in which such city or town is located, who shall forthwith file such certificate and record the same.

When application has been made as provided in Section 11-50-231 and a certificate of incorporation filed and recorded as provided in this section, the applicants shall constitute a corporation under the name proposed in the certificate of incorporation.



Section 11-50-234 - Board of directors.

(a) Each corporation formed under this division shall have a board of directors which shall constitute the governing body of the corporation, which board shall consist of at least three members. All members of the board of directors shall be reimbursed for actual expenses incurred in and about the performance of their duties under this division, and the chairman of said board may, at the discretion of the board of directors, be paid a director's fee in an amount not exceeding $15.00 each month, and each member of the board of directors other than the chairman may be paid a director's fee in an amount not exceeding $10.00 each month. Any officer of the municipality shall be eligible for appointment and may serve as a member of the board of directors but shall not receive a fee for his services; provided, that at no time shall the board consist of more than two officers of the municipality.

The directors of the corporation shall be elected by the governing body of the municipality, and they shall be so elected that they shall hold office for staggered terms. The first term of office of one director shall be two years, of another director shall be four years, and of the third director shall be six years as shall be designated at the time of their election, and thereafter the term of office of each director shall be six years.

The governing body of any municipality which has heretofore or hereafter authorized the creation of a corporation as provided in this division may, at its option, increase the board of directors from three to five members to serve according to all the conditions and terms set forth in this division. In the event the governing body elects to increase such board of directors from three to five members, one member added to the board shall be appointed for a term of four years and the remaining member for a term of six years, and thereafter the term of each such director shall be six years; provided, that at no time shall such board consist of more than three officers of the municipality.

(b) The governing body of any municipality which has a population of less than 5,000 according to the most recent federal census and which has heretofore or hereafter authorized the creation of a corporation as provided in this division may, at its option, increase the board of directors from five to seven members to serve according to all the conditions and terms set forth in this division. In the event the governing body elects to increase such board of directors from five to seven members, one member added to the board shall be appointed for a term of four years and the remaining member for a term of six years, and thereafter the term of each such director shall be six years; provided, that at no time shall such board consist of more than three officers of the municipality.



Section 11-50-234.1 - Meeting expense allowance for board members.

The board of directors of any waterworks or sewer board heretofore or hereafter organized pursuant to the statute now codified as Sections 11-50-230 through 11-50-241, may by resolution adopted by such board of directors, authorize the payment by such board of a reasonable meeting expense allowance, not exceeding the daily pay of the highest paid employee of the board, to each member of the board of directors for expenses in attendance at meetings of the board of directors and attending to and supervising the business of such board.



Section 11-50-235 - Powers of corporation generally; provisions in mortgages, deeds of trust, or pledge agreements executed by corporation as to rights of parties thereto, etc.; exemption from taxation of property and income of corporation.

(a) Each corporation formed under this division shall have the following powers together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be in perpetuity) specified in its certificate of incorporation or until dissolved as provided in this division;

(2) To sue and be sued and to defend civil actions against it;

(3) To make use of a corporate seal and to alter the same at pleasure;

(4) To acquire, purchase, construct, operate, maintain, enlarge, extend, and improve any system or systems, the operation of which is provided for in the certificate of incorporation of such corporation (whether or not such system or systems were in existence or whether or not such system or systems were privately owned prior to acquisition by such corporation) and to receive, acquire, take, and hold, whether by purchase, gift, lease, devise, or otherwise, real, personal, and mixed property of any nature whatsoever that its board of directors may deem a necessary or convenient part of such system or systems;

(5) To borrow money and to issue in evidence of the borrowing interest-bearing bonds payable solely from the revenues derived from the operation of either or both of its systems (although the money so borrowed may be used for the benefit of or with respect to only one of its systems);

(6) To pledge for payment of its bonds any revenues from which such bonds are made payable and to mortgage, pledge, or otherwise convey the system or systems the revenues from which are so pledged;

(7) To sell at wholesale all or any part of its water supply to any other corporation organized under the provisions of this division or to any municipality for distribution to the inhabitants thereof and the surrounding territory;

(8) To sell water and to furnish sewer services and other services from any system, the operation of which is provided for in its certificate of incorporation and to establish and collect and alter charges for water, sewer services, and all services of any kind sold or furnished by it; provided, that charges for services from any sewer system shall be established in such manner that there shall be no charge with respect to any portion of such sewer system that may have been paid for wholly or in part by assessments against the property specially benefited thereby, but any person whose property is served in part by a portion of a sewer system so paid for and in part by a portion of a sewer system not so paid for may be charged an appropriate rate for the service rendered such property by a sewer disposal plant, a sewage treatment plant, or any other portion of a sewer system which has not to any extent been paid for by such assessments;

(9) To operate its sewer system and its water system as one consolidated and unified system, keeping the books and records thereof as one unit;

(10) To lease, exchange, sell, convey, and otherwise dispose of its real, personal, and mixed property by any form of legal conveyance or transfer;

(11) To exercise all powers of eminent domain now or hereafter conferred on municipalities in this state;

(12) To appoint and employ such officers and agents, including attorneys, as its business may require; and

(13) To provide for such insurance as its board of directors may deem advisable.

(b) Any mortgage, deed of trust, or pledge agreement made by such corporation may contain such agreements as the board of directors may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to such mortgage, deed of trust or pledge agreement and respecting the rights or duties of the parties to such instrument or the parties for the benefit of whom such instrument is made; provided, that no such mortgage or deed of trust shall be subject to foreclosure.

(c) The property and income of such corporation shall be exempt from all taxation in the State of Alabama.



Section 11-50-236 - Execution, etc., of contracts as security for repayment of moneys borrowed.

To further secure the repayment of any money borrowed by it, such corporation may enter into a contract or contracts binding itself for the proper application of the money borrowed, for the continued operation and maintenance of any system or systems owned by it, or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from its system or systems (including the furnishing of water, sewer service, and any other services), for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with the provisions of this division for the protection of the loan and the assurance that the revenues from its system or systems will be sufficient to operate such system or systems, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues, and maintain such reserves as may be deemed appropriate for the protection of the loan and the efficient operation of such system or systems.



Section 11-50-237 - Execution, sale, etc., of bonds and refunding bonds of corporation generally; terms, denominations, etc., thereof; charge, application, etc., of revenues from systems to payment of bonds, etc., generally; vesting of title to systems in municipality and dissolution of corporation upon payment of bonds in full.

(a) All bonds issued by any corporation organized under this division shall be signed by the chairman of its board of directors or other chief executive officer and attested by its secretary, and the seal of such corporation shall be affixed thereto. Any interest coupons applicable to the bonds of such corporation shall be signed by the chairman of the board of directors or other chief executive officer, but a facsimile of such signature may be impressed on any such interest coupon in lieu of his manually signing the same. Any such bonds may be executed and delivered by such corporation at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this division and shall bear such rate or rates of interest payable and evidenced in such manner as may be provided by resolution of its board of directors. Any borrowing may be effected by sale of such bonds at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board of directors of such corporation to be most advantageous. Any bonds issued by such corporation may thereafter at any time (whether before, at or after the maturity thereof) and from time to time be refunded by the issuance of refunding bonds, which may be sold by such corporation at public or private sale at such price or prices as may be determined by its board of directors to be most advantageous or which may be exchanged for the bonds to be refunded. The corporation may pay all expenses, premiums, and commissions which its board of directors may deem necessary and advantageous in connection with any financing done by it. All bonds issued by such corporation shall be construed to be negotiable instruments although payable solely from a specified source. All such bonds, the income therefrom, and all mortgages and other instruments executed as security therefor shall be exempt from all taxation in the State of Alabama. All debts created and bonds issued by any such corporation shall be solely and exclusively an obligation of the corporation and shall not create an obligation or debt of any municipality. No municipality shall pledge its faith and credit for the payment of any debt incurred or bonds issued by such corporation.

(b) When any such corporation shall have borrowed money and issued its bonds payable from the revenues of its systems, or either of them, it shall charge, collect, and account for revenues from the operation of such system or systems sufficient to pay the principal of and the interest on said bonds as such principal and interest respectively mature, to pay the costs of operating and maintaining such system or systems and to create and maintain any reserves or special funds which may be provided for in the proceedings authorizing the issuance of the bonds. Any such corporation shall apply all such revenues in the manner and for the purposes provided for in such proceedings.

(c) When the principal of and the interest on any bonds of such corporation payable from the revenues derived from the operation of a system owned by such corporation shall have been paid in full, then such system shall thereupon become the property of the municipality which authorized the incorporation of such corporation, and title to said system shall thereupon immediately vest in such municipality. When title to all property owned by any corporation organized under the provisions of this division shall have vested in the municipality which authorized the incorporation thereof, then such corporation shall thereupon stand dissolved. The formation and dissolution of one or more corporations under the provisions of this division shall not prevent the subsequent formation hereunder of another corporation.



Section 11-50-238 - Transfer of systems to corporation; powers of corporation as to conveyance, etc., of title to systems.

Each municipality which may now or hereafter own a system or systems and which shall have authorized a corporation to be incorporated under the provisions of this division, is hereby authorized to transfer and convey any such system or systems to such corporation without the necessity of authorization at an election of the qualified voters of such municipality; provided, that an ordinance authorizing such transfer and conveyance shall have theretofore been duly enacted by the governing body of such municipality; provided further, that such corporation shall assume and agree to pay, as the same become due and payable, the principal of and interest on any obligations of such municipality that are payable from or secured by the revenues from the system or systems so transferred or shall pay to such municipality at the time of the transfer an amount of money sufficient to provide funds to retire any such obligations. The governing body of such municipality is hereby authorized to enter into any agreements with such corporation which may be necessary or appropriate in order to effectuate such transfer and in the instrument of transfer may impose any conditions or stipulations deemed advisable by its governing body and not inconsistent with the provisions of this division respecting the subsequent control, management, operation, extension, and improvement by such corporation of the system or systems so transferred to it. Nothing contained in this division shall be construed to authorize any corporation organized under this division to convey any system which may be transferred to it by a municipality so as to vest title thereto in private ownership and control; provided, however, that title to such a system may be subjected pursuant to the provisions of this division to a mortgage, deed of trust, or pledge agreement as security for repayment of money borrowed by such corporation.



Section 11-50-239 - Acquisition, operation, etc., of waterworks system located in another municipality; execution of contract for conveyance of system in other municipality thereto upon payment in full of indebtedness of corporation.

(a) Each waterworks board now or hereafter organized under this division, in addition to all other powers conferred on it by law, is hereby further authorized and empowered to acquire, by purchase from the owner or owners thereof, all or any part of a waterworks plant or system and any rights incidental thereto located within the limits of any incorporated municipality in this state other than the municipality within which such board was organized to operate and thereafter to manage, operate, extend, enlarge, lease, mortgage, convey, and otherwise control the same as a part of its waterworks system in the municipality within which such board was organized to operate in all respects as if the properties so purchased were located in the municipality within which such board was organized to operate.

(b) Any such board may and is hereby further authorized and empowered to enter into a contract with such other municipality providing that when such board shall have paid all indebtedness incurred by it for the system acquired by it and located in such municipality (other than for operating expenses) then it shall thereupon convey to such other municipality the entire waterworks plant and system and all rights incidental thereto which may be owned by it and which may be located within the limits of such other municipality and also any property located outside of such other municipality which may be owned by it and which may be necessary for the operation therein of such waterworks plant and system, all as may be provided in such contract. If any such contract shall be so made then upon payment in full by such board of all such indebtedness, such board shall thereupon convey to such other municipality the properties and rights so agreed to be conveyed under the provisions of such contract. No election of the qualified voters of any such municipality shall be necessary to authorize such conveyance; provided, that nothing contained in this subsection shall authorize or empower any such board to convey to such other municipality any portion of the waterworks plant and system at any time owned by such board which may be necessary to the continued operation of that portion of its waterworks plant and system which may be located within the limits of the municipality within which such board was organized to operate.



Section 11-50-240 - Issuance of revenue bonds for improvement and extension of waterworks plants and pledge of revenues from gas systems for payment thereof.

Any waterworks board organized under the provisions of this division which has acquired or may hereafter acquire a gas plant or system pursuant to the provisions of Division 2 of this article may, in addition to the powers granted it by said provisions, issue revenue bonds for the purpose of acquiring or constructing improvements and extensions to its waterworks plant and system and may pledge for payment of such revenue bonds not only revenues from such waterworks plant and system but also any available revenues from its gas plant and system. In order so to issue revenue bonds payable from the revenues of both its waterworks plant and system and its gas plant and system, it shall not be necessary for such waterworks board to combine such systems or to provide for their operation, maintenance, and repair as one combined and consolidated plant and system or for the keeping of books and records for one combined plant and system.



Section 11-50-241 - Construction of division; jurisdiction, etc., of State Board of Health and state Public Service Commission.

(a) Neither this division nor anything contained in this division shall be construed as a restriction or limitation upon any power, right, or remedy which any corporation now in existence or hereafter formed may have in the absence thereof, but shall be construed as cumulative and independent of any such power, right or remedy. No proceedings, notice, or approval shall be required for the incorporation of such corporation, the acquisition of any property, or the making of any loans or issuance of instruments in evidence thereof or as security therefor, except as prescribed in this division, any other law to the contrary notwithstanding; provided, however, that nothing in this division shall be construed to suspend the jurisdiction of the State Board of Health as may be otherwise provided by law.

(b) Any corporation organized under the provisions of this division shall be exempt from all jurisdiction of and regulation by the Alabama Public Service Commission.






Division 2 - Acquisition, Operation, etc., of Gas Plants and Systems.

Section 11-50-260 - Authorization generally.

Any waterworks board now existing, in the process of organization or incorporation or hereafter created or incorporated, under the provisions of Division 1 of this article shall, in addition to the powers, functions, and duties, rights and privileges now granted to or conferred upon such boards by law, have the same powers, functions, duties, rights, and privileges with respect to the acquisition and operation and maintenance of a plant and system for the manufacture and distribution of gas or a system for the purchase and distribution of manufactured or natural gas, the borrowing of money therefor and the issuance of revenue bonds to finance the cost of constructing, extending, improving, or completing such gas plants and systems as such waterworks boards now have or may hereafter have with respect to waterworks plants and systems. Such board shall have such powers, functions, duties, rights, and privileges with respect to gas plants and systems whether it owns or operates a waterworks plant or system or not.



Section 11-50-261 - Additional powers of boards as to gas plants and systems.

Without limiting the powers provided for in Section 11-50-260, such waterworks board shall have the power to acquire by purchase, construction, condemnation, or any combination thereof a plant and system for the manufacture and distribution of gas and/or a system for the purchase and distribution of manufactured or natural gas and shall also have the power to receive, acquire, take, and hold, whether by purchase, sale, gift, lease, devise, or otherwise, all such real, personal, and mixed property of any nature whatsoever as it may deem necessary or convenient for the purchase, construction, operation, maintenance, enlargement, extension, and improvement of a gas plant and system for the manufacture of gas and the distribution thereof or the purchase and distribution of manufactured or natural gas, whether or not the same shall be in existence and whether or not the same shall be publicly or privately owned, and to operate, maintain, enlarge, extend and improve the same and to do all acts necessary to that end.



Section 11-50-262 - Borrowing of money and issuance of revenue bonds therefor; execution of mortgages, pledges, etc., as security for indebtedness; provisions in same as to rights of parties thereto, etc.; sale of gas to municipalities authorized.

(a) Any waterworks board shall also have the power to borrow money and to issue revenue bonds as evidence of any money so borrowed, which bonds shall be payable solely from the revenues derived from the operation of such gas plant and system. As security for any money so borrowed, together with interest thereon and any obligations incurred or assumed, the board shall have the power to mortgage, pledge, or otherwise transfer and convey its real, personal, and mixed property or any part or parts thereof, whether then owned or thereafter acquired, including its franchises owned and thereafter acquired and all or any part of the revenues derived from such plant or system or any part thereof. The instrument whereunder such mortgage or pledge shall be made may contain such agreements as the board of directors of such corporation shall deem advisable respecting the operation and maintenance of such property and respecting the rights and duties of the parties to such instrument or for the benefit of whom such instrument is made; provided, that no such mortgage or pledge shall be construed so as to permit the foreclosure thereof.

(b) Any such waterworks board shall also have the power to contract for the sale of and to sell its gas supply or any part thereof to any person, firm, or corporation and to any city or town for distribution to the inhabitants thereof and the surrounding territory.



Section 11-50-263 - Execution, etc., of contracts as security for repayment of moneys borrowed.

In addition and for the further security of the lender, any waterworks board which has borrowed money under the authority of this division may enter into a contract or contracts with the lender binding itself for the proper application of money borrowed from such lender and for the operation and maintenance of any such gas plant and system, or any one or more of them or any part or parts thereof, and for the imposition, collection, safeguarding, and application, disposition, and remittance of reasonable rates for gas supply and service and for the promulgation of reasonable regulations relating to rates and services and for any other act, series of acts, duty, or thing not inconsistent with the provisions of this division and the law relating to such corporation for the protection of the loan and the assurance of a reasonable return upon the properties in which such loan is invested, out of which operating expenses and the principal and interest of such loan may be met.



Section 11-50-264 - Issuance, sale, etc., of bonds and refunding bonds of board; terms, denominations, taxation, etc., thereof; charge, application, etc., of revenues from system to payment of indebtedness; vesting of title to system in municipality upon payment of all indebtedness.

(a) Any waterworks board which borrows money under the authority of this division may evidence the loan by revenue bonds in such form and of such tenor and maturities as may be agreed upon between the lender and the board. Any such bonds so issued may thereafter from time to time be refunded by the issuance by sale or exchange of refunding bonds at such times and in such form and of such tenor and maturities as may be agreed on by the board and the holders of the bonds so refunded if such refunding is by exchange and as may be determined by the board if such refunding is by sale of refunding bonds. Such waterworks board may restrict the source of payment of such bonds and the security given therefor to whatever extent the board of directors thereof shall deem advisable, but no such bonds shall purport to be effective to impose on the board or its funds or property any liability in excess of or inconsistent with the liability authorized to be incurred or assumed by this division. Such borrowing may be evidenced by sale of such bonds either at private or public sale in such manner and from time to time as may be determined by the board of directors of such waterworks board to be most advantageous, and the board may pay all expenses, premiums, and commissions which its board of directors may deem necessary and advantageous in connection with any such financing. All such bonds shall be regarded as negotiable instruments. All such bonds and all instruments executed as security therefor shall be exempt from all taxation under the laws of the State of Alabama. No city or town in which a waterworks board was organized to operate shall in any event be liable for any money so borrowed or any debt created by such waterworks board, nor shall the same be construed to be an indebtedness of or against such city or town. When any waterworks board shall have borrowed money as aforesaid, it shall charge, collect, and account for sufficient revenues from the operation of the plant and system to repay the money borrowed with interest thereon as the same shall mature and to pay all operating and maintenance expenses of such plant and system, and each year any income of the board in excess of operating and maintenance expenses and the amount required to be applied on any money so borrowed and the interest thereon shall be held or disbursed as may be provided in the proceedings pursuant to which such loan shall have been procured.

(b) When the cost of construction or purchase or other acquisition and all indebtedness otherwise incurred against such gas plant and system shall have been fully paid, then such gas plant and system, together with all rights-of-way, pipelines, improvements and appurtenances thereto and all other property pertaining to such gas plant and system, whether tangible or intangible, including franchises, shall thereupon become the property of the city or town in which the board was organized to operate, and all rights of said corporation in and to the same shall thereupon immediately vest in such city or town.



Section 11-50-265 - Transfer of gas plant or system to waterworks board; sale or transfer of plant or system by board to utility regulated by state Public Service Commission.

(a) Every city or town now or hereafter owning and operating a municipal gas plant or distribution system and in which municipality a waterworks board is now or hereafter incorporated under the provisions of Division 1 of this article is hereby authorized to transfer and convey such gas plant or system or both to such waterworks board pursuant to the provisions of an ordinance theretofore duly enacted by the governing body of such city or town and without the necessity of authorization at an election of the qualified voters thereof; provided, that if at the time of such transfer the city or town has outstanding any bonds or other obligations payable from or secured by the revenues or earnings of such gas plant or system, it shall be incumbent upon the waterworks board of such city or town to pay the amount thereof to such city or town at the time of such transfer or thereafter as such bonds or other obligations and interest thereon become due. The governing authority of such city or town is hereby authorized to enter into any agreements with such waterworks board as it deems necessary in order to effectuate such transfer and, in the instruments of transfer, may impose any conditions or stipulations deemed advisable for the subsequent control, management, operation, extension, and improvement of the gas plant or system by the waterworks board.

(b) Any waterworks board to which a municipal gas plant or system is transferred may thereafter sell or transfer such gas plant or system to utility companies or corporations regulated by the Alabama Public Service Commission, and title thereto may also be subjected to a mortgage or deed of trust as security for the repayment of any loan made or money borrowed by such waterworks board. No waterworks board shall sell or transfer such gas plant or system to utility companies or corporations regulated by the Alabama Public Service Commission, except with the express consent of the governing body of the municipality in which said waterworks board is located, and such consent shall be expressed by a duly adopted ordinance of the municipal governing body, which ordinance shall be adopted within 30 days of the date of sale or transfer.



Section 11-50-266 - Notice to owner of existing gas plant or system in territory of intention of waterworks board to operate gas plant or system therein, etc.

Whenever any such waterworks board proposes to engage in the business of operating a plant or system for the manufacture of gas and the distribution thereof or the purchase and distribution of manufactured or natural gas and, at the time such waterworks board proposes to engage in such business, there is then in existence within the territory in which it is proposed to furnish manufactured or natural gas service a plant or distribution system or both or any part or parts thereof furnishing the service so proposed to be furnished by such waterworks board, then such waterworks board, as a condition precedent to the exercise of such authority, shall notify the owner of such plant or system by registered or certified mail of its intention to engage in such business and of its willingness to acquire on such terms and conditions as may be agreed upon so much of such plant and system as shall be located in the territory in which such waterworks board proposes to furnish such service and as shall be necessary and convenient therefor.



Section 11-50-267 - Voluntary sale of existing plant or system to board by owner.

If within 30 days after receipt of such notice the owner shall propose voluntarily to sell and transfer such property to the waterworks board upon terms and conditions to be mutually agreed upon between the owner and the waterworks board and approved by the Alabama Public Service Commission and shall serve a copy of such proposal upon the waterworks board and upon the commission, the commission shall fix a time and place to hear and consider such proposal and notify all parties interested therein.

If the terms and conditions of purchase and sale shall be agreed upon by and between the owner and the waterworks board and approved by the commission, the commission shall announce its approval thereof by appropriate order, and the waterworks board shall by resolution authorize and direct the execution on the part of the waterworks board of such contract in writing and other instrument and take any and every other action with reference thereto necessary or appropriate to consummate such purchase and sale and the transfer to the waterworks board of possession of such acquired property and payment therefor in accordance with the terms of such agreement. If the owner fails or refuses to advise such waterworks board within 30 days after receipt of such notice of its purpose to sell such property, then the waterworks board may proceed as provided by law to construct, condemn or otherwise acquire a plant or system within the designated territory, and the advice to be given by the owner to such waterworks board shall be sufficient if it advises that the owner is willing to sell the property, provided the valuation as finally determined by the commission or courts is satisfactory to the owner. Upon the owner's advising of its willingness to sell such property, acquisition of the property sought to be acquired shall proceed with the rights and privileges to the respective parties as set forth in this division.



Section 11-50-268 - Application to Public Service Commission for determination as to terms of acquisition; hearing; issuance of order by commission as to terms, conditions, etc., of acquisition.

If acquisition of the property sought to be acquired by the waterworks board is not consummated under the provisions of Sections 11-50-266 and 11-50-267, the waterworks board before proceeding to engage in the proposed business shall take such steps as may be provided in this division. If the waterworks board and the owner fail within 60 days after written notice to the owner as provided in Section 11-50-266 to consummate the proposed acquisition, either the waterworks board or the owner may apply to the Public Service Commission within 15 days after the expiration of such 60 day period for a determination as to what property ought in the public interest to be included in the purchase and what price ought to be paid, having in view the cost of the property less a reasonable allowance for depreciation and obsolescence, and any other element which may enter into a determination of the fair value of the property to be purchased, but such price shall be determined without enhancement on account of future earning capacity or good will or of exclusive privileges derived from rights in the public streets or roads. Thereupon, the commission, after notice to all interested parties, shall hold a hearing thereon and make the determination aforesaid.

Such purchase shall include such portion of the property of the owner within the limits of the territory in which the waterworks board proposes to furnish such gas service as is suitable for and used in connection with the manufacture or distribution of gas within the territory which the waterworks board proposes to serve. The price shall include damages, if any, which the commission finds would be caused by the severance of the property proposed to be included in the purchase from other property of the owner. Such severance damages shall be separately found by the commission and shall not exceed 15 percent of the amount, exclusive of such damages, fixed by the commission to be paid to the owner. If any such property is subject to any mortgages, liens, or other incumbrances, the commission in making its determination shall provide for the deduction or withholding from the purchase price, pending discharge, of such sum or sums as it deems proper. The determination provided for in this section shall be made by order, and such order shall be deemed a final order of the commission. The commission may impose in its order reasonable conditions relating to the terms and conditions of the proposed acquisition and shall state in its order the findings of fact and conclusions of law upon which its determination and the conditions attached thereto are based.



Section 11-50-269 - Appeal from order of commission.

Any party shall have the right to appeal from the order of the Public Service Commission, such appeal to be governed by existing provisions of law relating to appeals from final orders of the commission; except, that such appeal shall be taken to the circuit court of the judicial circuit containing the greater portion by value of the property to be acquired, and such appeal shall be taken within 10 days from the filing of the order of the commission. The order of the commission shall specify the judicial circuit in which the greater portion of the property by value is located, and such specification shall be conclusive for fixing the venue of an appeal. On any such appeal, if the court shall determine that any condition imposed by the order of the commission is unreasonable or that the commission has erred in determining the just compensation to be paid, the court shall proceed to enter the judgment the commission should have entered. Any action brought under the provisions of this division shall have a preferred status before the commission and in the courts as to trial and disposition thereof.



Section 11-50-270 - Completion of sale pursuant to final determination of commission or court; effect of failure of seller to tender deed, etc., or of board to accept deed, pay purchase price, etc.

The owner shall have 30 days after a final determination by the Public Service Commission or the courts to notify the waterworks board of its acceptance of such determination and shall have a further period of 30 days to tender a good and sufficient deed of conveyance to the waterworks board of the property required by the order of the commission or the court to be purchased by placing such deed in escrow with the commission or the court, as the case may be, and to comply with all other terms and conditions of the order or judgment. The waterworks board shall have 60 days from the date of the deposit of the deed in escrow to accept or reject such deed and, if it accepts, the waterworks board shall have a further period of 60 days to pay to the owner the price determined as provided in this division and to comply with all other terms and conditions of the order or judgment. For good cause shown the commission or the court may extend any period of time fixed in this section, such extension or extensions not to exceed a total of 60 days.

If the owner fails to notify the waterworks board of his acceptance and make tender of a deed as provided in this section within the time so fixed or extended or to comply with all other terms and conditions of the order or judgment, the waterworks board may proceed as provided by law to construct or otherwise acquire a plant or system within the territory where the property of such owner or any part thereof is located. If the waterworks board shall reject the tender provided for in this section or shall fail to pay the purchase price of the property determined as provided in this division or to comply with all other terms and conditions of the order or judgment, the waterworks board shall not engage in the business of operating a plant or system for the manufacture or distribution of gas in the territory where the property involved is located until it shall again be authorized as provided by this division and the general law relating thereto to engage in such business, and such waterworks board shall not again institute proceedings under this division sooner than two years from the date of such rejection or the expiration of the time for the payment of such purchase price, as the case may be.



Section 11-50-271 - Consolidation of gas and waterworks plants and systems.

Any such waterworks board may, if it so elects, combine any waterworks plant and system owned by it with any gas plant and system owned by it and provide for the operation, maintenance, and repair thereof as one combined and consolidated plant and system, the keeping of books and records for one combined plant and system, and the borrowing of money for any purpose authorized by law and the issuance of revenue bonds payable from the revenues of both the waterworks and the gas plants and systems, or such waterworks board may keep and operate such waterworks plant and system separate from its gas plant and system.



Section 11-50-272 - Change of name of board upon acquisition of gas plant or system.

In the event any such waterworks board shall hereafter acquire any gas plant or system pursuant to the provisions of this division, the name of such waterworks board may thereupon or thereafter be changed to "The Waterworks and Gas Board of the _____ of _____" (the name of the applicable municipality together with its designation as a city or town to be filled in the blank spaces). Such change in name may be effected upon the adoption of a resolution by the board of directors of such board declaring it advisable that the name be so changed and the certificate of incorporation be amended to that effect and the filing of a copy of such resolution, certified to by the secretary of the said board, with the judge of probate of the county in which the certificate of incorporation of the said board was filed for record.



Section 11-50-273 - Construction of division; exemption from jurisdiction and regulation of state Public Service Commission.

(a) Except as otherwise provided in this division, neither this division nor anything contained in this division shall be construed as a restriction or limitation upon any power, right, or remedy which any waterworks board now in existence or hereafter formed may have in the absence thereof, but shall be construed as cumulative and independent of any such power, right, or remedy. No proceedings, notice, or approval shall be required for the acquisition of any property or the making of any loans or issuance or instruments in evidence thereof or as security therefor, except as prescribed in this division, any other law to the contrary notwithstanding.

(b) Any waterworks board organized under the provisions of this division shall be exempt from all jurisdiction of any regulation by the Alabama Public Service Commission.






Division 3 - Management and Operation of Sanitary Sewer Systems as Agents of Municipalities.

Section 11-50-290 - Contracts between municipalities and waterworks board for operation and management of sanitary sewer systems.

(a) The city or town council, city commission, or other governing body of any incorporated municipality in the State of Alabama in which a waterworks board organized pursuant to Sections 11-50-230 through 11-50-237, 11-50-240 and 11-50-241 may be operating is hereby authorized, in behalf of such municipality, to enter into contracts with such board, and such board is authorized to enter into contracts with such municipality, whereunder such board shall act as agent of such municipality for the operation and management of any one or more sanitary sewer systems located in such municipality.

(b) Such contracts may contain such provisions and terms as may be mutually agreed on by the parties thereto respecting the operation and management of the sanitary sewer systems covered thereby, including provisions respecting the furnishing by such board of water for such sanitary sewer systems, provisions respecting the collection and remittance by such board of service charges collected by it for services rendered by or from any such sanitary sewer system after deduction of the charges of such board in connection therewith, and also including provisions for the discontinuance of the furnishing of water by such board to any of its water customers if such customer fails to pay, within a reasonable time as shall be designated by such board, any service charge established by ordinance of such municipality for service rendered to such customer by or from such sanitary sewer system. As an aid to the efficient operation by such board of the sanitary sewer systems covered by any such contract, such board is authorized to establish regulations providing for such discontinuance of water service and to put such regulations into effect.



Section 11-50-291 - Rights and powers of municipalities and State Board of Health as to sanitary sewers not impaired by division.

Nothing contained in this division shall be construed to deprive any such municipality of its right to fix the charges for sanitary sewer service rendered by any such sanitary sewerage system or its title thereto or its police power thereover. Nothing contained in this division shall be construed to impair any power of the State Board of Health granted by law with respect to any such sanitary sewer system.






Division 4 - Water Works Board Serving Counties Other Than Where Organized.

Section 11-50-300 - Applicability.

Notwithstanding any other provisions of law, this division shall apply to any municipal water works board authorized to be incorporated by a municipality which, on January 1, 2015, either served water customers or has assets in four or more counties other than the county where the authorizing municipality is principally located, or after January 1, 2015, either serves water customers or has assets in four or more counties other than the county where the authorizing municipality is located, and the organization and operation of the board, shall be subject to this division.



Section 11-50-301 - Reorganization and composition.

(a) Effective January 1, 2017, the water works board shall be reorganized and composed of the following members:

(1) Two of the members shall be appointed by the mayor of the authorizing municipality and four of the members shall be appointed by the municipal governing body of the authorizing municipality. All of these members shall be residents of the authorizing municipality and water customers of the board.

(2) One additional board member shall be appointed by the association of mayors in the county where the authorizing municipality is located if there is an organized incorporated countywide association of mayors or by the mayors of the county acting jointly if not. This member shall hereafter be referred to as the board member appointed by the association of mayors. The board member shall reside outside of the corporate limits of the authorizing municipality and shall be a resident of the county where the authorizing municipality is principally located and be a water customer of the board. Notwithstanding any other provision of this division, the person appointed as a board member by the association of mayors may only serve one full term on the board.

(3) One additional board member shall be appointed by the county commission of each county other than the county where the authorizing municipality is principally located where more than 5,000 water customers are served by the board or where the board owns a major reservoir located entirely within the county. Each board member shall be a resident of the county making the appointment.



Section 11-50-302 - Terms of board members.

(1) Except as otherwise provided in this division, after May 14, 2015, the term of members of the board shall be four years.

(2) A person appointed to fill a vacancy on the board shall serve the remainder of the term of the vacant seat.

(3) Except as provided herein, a member of the board may not be appointed to more than two full terms, including, as provided herein, any board member serving when this division becomes applicable to the board. A board member who has been appointed to two full terms on the board prior to this division becoming applicable to the board may not be appointed to an additional term and a board member who has been appointed to one full term prior to this division becoming applicable to the board may be appointed to one additional term on the board. All board members shall continue to serve until a successor is appointed and qualified.



Section 11-50-303 - Compensation; ethics requirements; rate increases; open meetings.

(a) Notwithstanding any other provision of law, including Section 11-50-234.1, no member of the board may receive any compensation that exceeds one thousand dollars ($1,000) per month. In addition, the members shall be entitled to any additional personal expenses for the member only or expense allowance for personal travel or other personal expenses for the member related to the duties of their office upon approval by a roll call vote of a majority of the board members in an open meeting of the board. No member of the board may be reimbursed for any expenditure for alcoholic beverages or entertainment. Records relating to each expense voucher shall be itemized as to any expense and shall be a public record and placed on the website of the board.

(b)(1) All members of the board and employees of the board shall be subject to the State Ethics Law, Chapter 25 of Title 36. No consultant or party contracting with or doing business with the board may expend any funds on entertainment of a board member.

(2) No member of the board shall be an elected official.

(c) No increase in rates for water may be adopted by the board unless notice of the meeting at which the rate increase is to be considered is given at least 30 days prior to the meeting in the same manner as provided in the Alabama Open Meeting Act and a public hearing is held at the meeting prior to any vote on the rate increase. Notice of the meeting shall also be given by posting a notice of the meeting on the website of the board at least 30 days in advance of the board meeting.

(d) The board shall otherwise be subject to Chapter 25A of Title 36, the Alabama Open Meetings Act.



Section 11-50-304 - Exceptions.

This division shall not apply to a municipal utilities board which operates a water works system and an electric distribution system and does not apply to an entity which only serves wholesale water customers.









Article 9 - Boards for Operation of Water, Sewer, Gas and Electric Systems.

Section 11-50-310 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) WATER SYSTEM. A plant and system for the gathering, collecting, or impounding of water and the distribution thereof for domestic or industrial use or both or a plant or system for the purchase, transportation, and/or distribution of water for domestic or industrial use or both, together with all appurtenances thereto and all property used or useful in connection therewith, including franchises.

(2) SEWER SYSTEM. A sanitary sewer system, including mains, laterals, sewage disposal plants, or sewage treatment plants and all appurtenances to such system and all property used or useful in connection therewith, including franchises.

(3) GAS SYSTEM. A plant and system for the manufacture and distribution of gas or a system for the purchase, transportation, and/or distribution of manufactured or natural gas, together with all appurtenances thereto and all property used or useful in connection therewith, including franchises.

(4) ELECTRIC SYSTEM. A plant and system for the generation, manufacture, and distribution of electricity or a system for the purchase, transportation, and/or distribution of electricity, together with all appurtenances thereto and all property used or useful in connection therewith, including franchises.

(5) SYSTEM. A water system or a sewer system, or a gas system or an electric system.

(6) SYSTEMS. More than one system.



Section 11-50-311 - Application for authority to incorporate; adoption of resolution by municipal governing body authorizing incorporation.

Whenever any number of natural persons, not less than three, shall file with the governing body of any municipality of this state an application in writing for authority to incorporate a public corporation for the purpose of operating a water system, a sewer system, a gas system, and an electric system or any one or more of such systems, and if it shall be made to appear to such governing body that each of said persons is a duly qualified elector of and owner of property in said municipality and if the governing body of said municipality shall adopt a resolution, which shall be duly entered upon the minutes of such governing body, wherein it shall be declared that it is wise, expedient, and necessary that such a corporation be formed and that the persons filing said application shall be authorized to proceed to form such corporation, then said persons shall proceed to organize such a corporation by executing and filing for record in the office of the judge of probate of the county or one or more of the counties in which such municipality is located a certificate of incorporation as provided in Section 11-50-312. No corporation shall be formed hereunder unless the application provided for in this section shall be made and unless the resolution provided for in this section shall be adopted.



Section 11-50-312 - Acknowledgment, filing and recordation of certificate of incorporation; amendment of certificate of corporation formed under this article or under Division 1 of Article 8 of this chapter.

(a) The certificate of incorporation of any corporation organized under this article shall state:

(b) Any corporation at any time existing under this article or under Sections 11-50-230 through 11-50-241, as amended, may at any time amend its certificate of incorporation under the provisions of this article so as to include in the said certificate of incorporation any provision that may lawfully be included in an original certificate of incorporation filed under this article. Any such amendment may be effected in the following manner: The board of directors of the corporation shall adopt a resolution setting forth the proposed amendment, which shall include any proposed change in the name of such corporation. If the governing body of the municipality which authorized the incorporation of the corporation shall by resolution of its governing body consent to such proposed amendment, the chairman of the board of directors, or other chief executive officer of the corporation, and the secretary of the corporation shall then file in the office of the judge of probate of the county in which the certificate of incorporation of the corporation is filed, a certificate in the name of and in behalf of the corporation, under its seal, reciting the adoption of the said respective resolutions by the board of directors and by the said governing body and setting forth the said proposed amendment. The proposed amendment shall become effective upon the filing of such certificate in the said office.



Section 11-50-313 - Board of directors.

(a) Each corporation formed or the certificate of incorporation of which is amended under this article shall have a board of directors which shall constitute the governing body of the corporation, which board shall consist of at least three members. In any Class 4 municipality which has adopted a mayor-council form of government pursuant to Chapter 43B (commencing with Section 11-43B-1) of this title, any corporation formed pursuant to this chapter may have a governing body which shall consist of seven members. Any corporation, located in any Class 5 municipality, which is governed by a local law enacted in the 1995 Regular Session may have a governing body which shall consist of seven members.

No fee shall be paid to any director for services rendered with respect to a sanitary sewer system. In any instance where the system or systems owned and operated by the corporation are any one or more of a water system, a gas system, and an electric system, the chair of the board of directors may, at the discretion of the governing body of the municipality with respect to which the corporation was primarily organized, be paid a director's fee in an amount to be set and established by the governing body in an amount not exceeding six hundred dollars ($600) per meeting attended, not to exceed seven thousand two hundred dollars ($7,200) per year, for one system and ten dollars ($10) each meeting for each additional system. Each member of the board of directors, other than the chair, may be paid a director's fee in an amount to be set and established by the governing body in an amount not exceeding four hundred dollars ($400) per meeting attended, not to exceed four thousand eight hundred dollars ($4,800) per year for the system. Notwithstanding the foregoing, where the municipality with respect to which the corporation was primarily organized has less than 5,000 inhabitants according to the most recent official census, the maximum total amount of director's fees which may be paid to the chair of its board of directors shall not exceed six hundred dollars ($600) per meeting attended, not to exceed seven thousand two hundred dollars ($7,200) per year, and the maximum total amount of director's fees which may be paid to any other member of the board of directors shall not exceed four hundred dollars ($400) per meeting attended, not to exceed four thousand eight hundred dollars ($4,800) per year. In all cities having populations of not less than 6,500 nor more than 8,500 according to the most recent federal decennial census, the members of the board of directors, including the chair, may each be paid a director's fee. The chair of the board shall be compensated in an amount not to exceed six hundred dollars ($600) per meeting attended, not to exceed seven thousand two hundred dollars ($7,200) per year. Each director, other than the chair, shall be compensated in an amount not to exceed four hundred dollars ($400) per meeting attended, not to exceed four thousand eight hundred dollars ($4,800) per year. In all cities having populations of not less than 12,500 nor more than 13,500 according to the most recent federal decennial census, the chair of the board of directors, at the discretion of the board, may be paid a director's fee in an amount not exceeding six hundred dollars ($600) per meeting attended, not to exceed seven thousand two hundred dollars ($7,200) per year, and each member of the board other than the chair may be paid a director's fee in an amount not exceeding four hundred dollars ($400) per meeting attended, not to exceed four thousand eight hundred dollars ($4,800) per year. In all cities having populations of not less than 23,000 nor more than 27,000 according to the most recent federal decennial census, the chair of the board of directors, at the discretion of the board, may be paid a director's fee in an amount not exceeding six hundred dollars ($600) per meeting attended, not to exceed seven thousand two hundred dollars ($7,200) per year, and each member of the board other than the chair may be paid a director's fee in an amount not exceeding four hundred dollars ($400) per meeting attended, but not to exceed four thousand eight hundred dollars ($4,800) per year. In all cities located in Jefferson County, Alabama, the chair of the board of directors, at the discretion of the board, may be paid a director's fee in an amount not exceeding four hundred fifty dollars ($450) each month for one system and fifty dollars ($50) per month for each additional system; and each member of the board other than the chair may be paid a director's fee in an amount not exceeding four hundred dollars ($400) each month for one system and forty dollars ($40) per month for each additional system. In all the cities in Franklin County, including all Franklin County water or sewer board or utility system or boards, or both, located therein, the director's fee shall not exceed six hundred dollars ($600) each month for each system. The board in the cities of Franklin County may also establish a chair's fee in a higher amount by a vote of such body not to exceed seven hundred fifty dollars ($750) per meeting. All members of the board of directors of any corporation organized pursuant to this article shall be reimbursed for actual expenses incurred in and about the performance of their duties pursuant to this article.

Except as provided herein, any officer of the municipality shall be eligible for appointment and may serve as a member of the board of directors for the term for which he or she is appointed or during his or her tenure as a municipal officer, whichever expires first, and may receive a fee for his or her services, provided it is first approved by the board of directors. At no time shall the board consist of more than two officers of the municipality. The directors of the corporation shall be elected by the governing body of the municipality, and they shall be elected to hold office for staggered terms. The first term of office of one director shall be two years, of another director shall be four years, and of a third director shall be six years, as shall be designated at the time of their election, and thereafter the term of office of each director shall be six years. The governing body of any municipality which has heretofore or hereafter authorized the creation of a corporation as provided in this article may increase the board of directors from three to five members to serve according to all the conditions and terms set forth in this article. In the event the governing body elects to increase the board of directors from three to five members, one member added to the board shall be appointed for a term of four years and the remaining member for a term of six years, and thereafter the term of each director shall be six years. At no time shall the board consist of more than three officers of the municipality. Any officer of the municipality appointed to serve as a member of the board of directors shall serve for the term for which he or she is appointed or during his or her tenure as a municipal officer, whichever expires first. Notwithstanding the foregoing, the certificate of incorporation or an amendment to the certificate heretofore or hereafter adopted may restrict or prohibit service on the board of directors by officers of the municipality.

Nothing in Act 2007-458 and nothing in subsection (b) as amended by Act 2010-580 shall apply to the City of Montgomery or the City of Prichard Water and Sewer Board.

The amendatory provisions of this subsection as provided in Act 2010-580 and the provisions of Act 2007-458 shall not affect the current board director and member fees in the City of Birmingham.

(b) The governing body of any municipality which has a population of less than 5,000 according to the most recent federal census and which has heretofore or hereafter authorized the creation of a corporation as provided in this division may increase the board of directors from five to seven members to serve according to all the conditions and terms set forth in this division. In the event the governing body elects to increase the board of directors from five to seven members, one member added to the board shall be appointed for a term of four years and the remaining member for a term of six years, and thereafter the term of each director shall be six years. At no time shall the board consist of more than three officers of the municipality. Any officer of the municipality appointed to serve as a member of the board of directors shall serve for the term for which he or she is appointed or during his or her tenure as a municipal officer, whichever expires first.



Section 11-50-314 - Powers of corporation generally; provisions in mortgages, deeds of trust, or pledge agreements executed by corporation as to rights of parties thereto, etc.

(a) Each corporation formed or the certificate of incorporation of which is amended under this article shall have the following powers together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be in perpetuity) specified in its certificate of incorporation or until dissolved as provided in this article;

(2) To sue and be sued and to defend civil actions against it;

(3) To make use of a corporate seal and to alter the same at pleasure;

(4) To acquire, purchase, construct, operate, maintain, enlarge, extend, and improve any system or systems, the operation of which is provided for in the certificate of incorporation of such corporation or in any amendment thereto (whether or not such system or systems were in existence and whether or not such system or systems were privately owned prior to acquisition by such corporation and whether such system or systems are located within or without or partly within and partly without the limits of the municipality which authorized the organization of such corporation or within the limits of another municipality) and to receive, acquire, take, and hold, whether by purchase, gift, lease, devise, or otherwise, real, personal, and mixed property of any nature whatsoever that its board of directors may deem a necessary or convenient part of such system or systems;

(5) To borrow money for any corporate function, use, or purpose and to issue in evidence of the borrowing interest-bearing bonds payable solely from the revenues derived from the operation of any one or more of its systems (regardless of the system or systems for the benefit of or with respect to which such borrowing may be made);

(6) To pledge for payment of its bonds any revenues from which such bonds are made payable and to mortgage, pledge, or otherwise convey as security for such bonds the system or systems the revenues from which are so pledged;

(7) To transport and to sell at wholesale all or any part of its water, gas, or electric supply to any other corporation organized or the articles of incorporation of which are amended under the provisions of this article or under the provisions of Sections 11-50-230 through 11-50-241, or to any municipality for distribution to the inhabitants thereof and the surrounding territory;

(8) To transfer and to distribute and to sell to any one or more customers water, gas, and electricity and to furnish services from any system the operation of which is provided for in its certificate of incorporation or in any amendment thereto, and to establish and collect and alter charges for water, gas, electric, and sewer services and all services of any kind sold or furnished by it; provided, that charges for services from any sewer system shall be established in such manner that there shall be no charge with respect to any portion of such sewer system that may have been paid for wholly or in part by assessments against the property specially benefitted thereby, but any person whose property is served in part by a portion of a sewer system so paid for and in part by a portion of a sewer system not so paid for may be charged an appropriate rate for the service rendered such property by a sewer disposal plant, a sewage treatment plant, or any other portion of a sewer system which has not to any extent been paid for by such assessments;

(9) To adopt a schedule of rates:

a. Providing that the corporation may render combined statements or bills for services furnished from its systems and that it may decline to accept payment of charges for services from any of its systems without payment of charges for services from any one or more of its other systems, and

b. Providing for discontinuance of service from a system or systems to any customer who shall be delinquent in payment of charges for service from any system owned by such corporation;

(10) To lease, exchange, sell, convey, and otherwise dispose of its real, personal, or mixed property by any form of legal conveyance or transfer; provided, however, that the governing body of the municipality in which such system authorized under this article is incorporated shall consent to the lease, exchange, sale, conveyance, or other disposition and such consent shall be evidenced by a duly adopted ordinance of the said governing body, which ordinance shall be adopted within 30 days of such lease, exchange, sale, conveyance, or other disposition;

(11) To exercise all powers of eminent domain now or hereafter conferred on municipalities in this state;

(12) To appoint and employ such officers and agents, including attorneys, as its business may require; and

(13) To provide for such insurance as its board of directors may deem advisable.

(b) Any mortgage, deed of trust, or pledge agreement made by such corporation may contain such agreement as the board of directors may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to such mortgage, deed of trust, or pledge agreement and respecting the rights or duties of the parties to such instrument or the parties for the benefit of whom such instrument is made; provided, that no such mortgage or deed of trust shall be subject to foreclosure.



Section 11-50-315 - Execution, etc., of contracts as security for repayment of moneys borrowed.

To further secure the repayment of any money borrowed by it such corporation may enter into a contract or contracts binding itself for the proper application of the money borrowed, for the continued operation and maintenance of any system or systems owned by it or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from its system or systems, for the disposition and application of its gross revenues or any part thereof, and for any other act or series of acts not inconsistent with the provisions of this article for the protection of the loan and the assurance that the revenues from its system or systems will be sufficient to operate such system or systems, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues, and maintain such reserves as may be deemed appropriate for the protection of the loan and the efficient operation of such system or systems.



Section 11-50-316 - Execution, sale, etc., of bonds and refunding bonds of corporation; terms, denominations, etc., thereof; charge, application, etc., of revenues from systems for payment of bonds, etc., generally; vesting of title to systems in municipality and dissolution of corporation upon payment of bonds in full, etc.

(a) All bonds issued by any such corporation organized or the certificate of incorporation of which is amended under this article shall be signed by the chairman of the board of directors or other chief executive officer and attested by its secretary, and the seal of such corporation shall be affixed thereto; provided that, if authorized by the board of directors of such corporation, said bonds may be executed with an engraved, imprinted, stamped, or otherwise reproduced facsimile of any signature or seal in lieu of a manually made signature or manually made impressment of the seal; provided further, that at least one signature required or permitted to be placed thereon shall be manually subscribed. Any interest coupons applicable to the bonds of such corporation shall be signed by the chairman of the board of directors or other chief executive officer, but a facsimile of such signature may be impressed on any such interest coupon in lieu of his manually signing the same. Any such bonds may be executed and delivered by such corporation at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this article, and shall bear such rate or rates of interest payable and evidenced in such manner as may be provided by resolution of its board of directors. Any borrowing may be effected by the sale of such bonds at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board of directors of such corporation to be most advantageous. Any bonds issued by such corporation may thereafter at any time (whether before, at, or after the maturity thereof) and from time to time be refunded by the issuance of refunding bonds, which may be sold by such corporation at public or private sale at such price or prices as may be determined by its board of directors to be most advantageous or which may be exchanged for the bonds to be refunded. The corporation may pay all expenses, premiums, and commissions which its board of directors may deem necessary and advantageous in connection with any financing done by it. All bonds issued by such corporation shall be construed to be negotiable instruments although payable solely from a specified source. All debts created and bonds issued by any such corporation shall be solely and exclusively an obligation of the corporation and shall not create an obligation or debt of any municipality. No municipality shall pledge its faith and credit for the payment of any debt incurred or bonds issued by such corporation. When any such corporation shall have borrowed money and issued its bonds payable from the revenues of its system or systems, it shall charge, collect, and account for revenues from the operation of such system or systems sufficient to pay the principal of and the interest on said bonds as such principal and interest respectively mature, to pay the costs of operating and maintaining such system or systems, and to create and maintain any reserves or special funds which may be provided for in the proceedings authorizing the issuance of the bonds. Any such corporation shall apply all such revenues in the manner and for the purposes provided for in such proceedings.

(b) When the principal of and the interest on all bonds of such corporation payable from the revenues of any system owned by such corporation shall have been paid in full, then title to such system from the revenue of which the bonds are payable shall thereupon immediately vest in the municipality which authorized the incorporation of such corporation, and such system shall become the property of such municipality, except as otherwise provided in Section 11-50-320. When title to all property owned by any corporation organized or the certificate of incorporation of which is amended under this article shall have vested in the appropriate municipality which shall be entitled thereto under this section and Section 11-50-320, then such corporation shall thereupon stand dissolved; provided, that, if at any time any such corporation does not have any bonds outstanding (regardless of whether it has ever issued any bonds), its board of directors may adopt a resolution, which shall be duly entered on its minutes, declaring that such corporation shall be dissolved; and, upon the filing for record of a certified copy of such resolution in the office of the judge of probate of the county wherein the certificate of incorporation of such corporation was filed, such corporation shall stand dissolved, whereupon title to any property and assets then owned by such corporation shall, except as otherwise provided in Section 11-50-320, vest in the municipality which authorized the incorporation of such corporation. The formation of one or more corporations under the provisions of this article shall not prevent the subsequent formation hereunder of another corporation or corporations.



Section 11-50-317 - Pledge of revenues from and mortgaging of systems for payment of bonds.

Any bonds issued by a corporation organized under this article for any purpose for which it is authorized by law to borrow money and issue its bonds, without regard to the system for the benefit of or with respect to which such bonds may be issued, may be made payable out of the revenues from all systems owned by the corporation or out of the revenues from any one or more systems owned by the corporation, and any such corporation may pledge for the payment of any of its bonds the revenues from which such bonds are payable and may mortgage, pledge, or otherwise convey as security for such bonds the system or systems the revenues from which are so pledged.



Section 11-50-318 - Disposition of proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by any corporation organized under this article or the articles of incorporation of which are amended under this article shall be used solely for the purpose or purposes for which the same are authorized, including any engineering, legal, and other expenses incidental thereto and, in the case of bonds issued in whole or in part for construction of a system or any part thereof, interest on such bonds or, if a part only of the bonds are issued for the purpose of such construction, on the part of such bonds issued for that purpose, prior to and during such construction and for not exceeding one year after completion of such construction and, in the case of bonds issued by such corporation for the purpose of refunding outstanding bonds of such corporation, any premium which it may be necessary to pay in order to redeem or retire the bonds to be refunded.



Section 11-50-319 - Exemption from usury and interest statutes.

Each waterworks board now or hereafter organized under the provisions of this article is hereby exempted from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8 of this Code.



Section 11-50-320 - Acquisition, operation, etc., of systems located in another municipality; execution of contract for conveyance of system in other municipality thereto upon payment in full of indebtedness of corporation as to such systems.

(a) Each corporation organized under this article or the articles of incorporation of which are amended under this article, in addition to all other powers conferred on it by this article and by law, is hereby further authorized and empowered to acquire, by purchase from the owner or owners thereof, or to construct, or to acquire and construct all or any part of a system or systems, and any rights incidental thereto, located within the limits of any incorporated municipality in this state other than the municipality within which such corporation was organized to operate, and thereafter to manage, operate, extend, enlarge, lease, mortgage, convey, and otherwise control the same as a part of its system or systems in the municipality within which such corporation was organized to operate, in all respects as if the properties so purchased were located in the municipality within which such corporation was organized to operate.

(b) Any such corporation may and is hereby further authorized and empowered to enter into a contract with such other municipality providing that when such corporation shall have paid all indebtedness incurred by it for the system or systems acquired by it and located in such other municipality (other than for operating expenses), then it shall thereupon convey to such other municipality the entire system or systems and all rights incidental thereto which may be owned by it and which may be located within the limits of such other municipality and also any property located outside of such other municipality which may be owned by it and which may be necessary for the operation therein of such system, all as may be provided in such contract. If any such contract shall be so made, then upon payment in full by such corporation of all such indebtedness, such corporation shall thereupon convey to such other municipality the properties and rights so agreed to be conveyed under the provisions of such contract.



Section 11-50-321 - Consolidation of systems.

Each corporation organized under this article or the articles of incorporation of which are amended under this article may, if it so elects, combine and consolidate any of its systems (whether water, sewer, gas, or electric) with any one or more of its other systems (whether water, sewer, gas, or electric) and provide for the operation, maintenance, and repair of the systems so consolidated as one combined and consolidated system, the keeping of books and records for one combined system and the borrowing of money for any purpose authorized by law and the issuance of revenue bonds payable from the revenues of the combined system, or such corporation may keep and operate any one or all of its systems separate from its other systems. One combination and consolidation of systems shall not prevent other combinations and consolidations of other systems or the combination and consolidation of another system or systems with said consolidated system.



Section 11-50-322 - Exemption from taxation of bonds, property, and income of corporation; other exemptions.

The property and income of each corporation formed or the certificate of incorporation of which is amended under this article and all bonds issued by each such corporation and the income from such bonds and conveyances by or to each such corporation and mortgages and indentures of trust by or to each such corporation shall be exempt from all taxation in the State of Alabama. Each such corporation shall also be exempt from all sales and use taxes and gross receipts taxes levied by the state and any political subdivision thereof with respect to the purchase, sale, use, or consumption of property; provided, however, that the provisions of this section shall not be construed to exempt any such corporation from the privilege or license tax levied by Section 40-21-82 or the excise tax levied by Section 40-21-102; and provided, further, that any such sales, use, or gross receipts taxes that may have been paid to the state or any political subdivision thereof by a corporation that was formed or the certificate of incorporation of which is amended under this article shall not be subject to refund.



Section 11-50-323 - Construction of article; jurisdiction, etc., of State Board of Health and state Public Service Commission.

Neither this article nor any provision contained in this article shall be construed as a restriction or limitation upon any power, right, or remedy which any corporation organized under Sections 11-50-230 through 11-50-241, as amended, or organized or the certificate of incorporation of which is amended under the provisions of this article may have in the absence thereof, but shall be construed as cumulative and independent of any such power, right, or remedy. No proceedings, notice, or approval shall be required for the incorporation of such corporation or the amendment of its articles of incorporation, the acquisition of any property or systems or the making of any loans or the issuance of bonds or instruments in evidence thereof or as security therefor, except as prescribed in this article, any other law to the contrary notwithstanding; provided, however, that nothing in this article shall be construed to suspend the jurisdiction of the State Board of Health as may be otherwise provided by law. Every corporation organized under Sections 11-50-230 through 11-50-241, as amended, or organized or the certificate of incorporation of which is amended under the provisions of this article shall be exempt from all jurisdiction of and regulation by the Alabama Public Service Commission.



Section 11-50-324 - Applicability of provisions of Sections 11-50-230 through 11-50-273 and Sections 37-4-60 through 37-4-65.

No corporation provided for in this article shall hereafter be organized or incorporated under the provisions of Sections 11-50-230 through 11-50-241, as amended; but corporations already in existence and organized or incorporated under said sections or under said sections and Sections 11-50-260 through 11-50-273, as amended, shall continue in existence and shall continue to have and exercise all powers, authorities, rights, privileges, franchises, functions, and duties, subject to the restrictions and limitations provided for in said sections, as amended, except that such corporations by amending their certificates of incorporation as provided in this article may come under and be governed and controlled by all provisions of this article as fully as if originally incorporated under this article.

Nothing in this article shall be construed as repealing any section or provision of Sections 37-4-60 through 37-4-65 or Sections 11-50-266 through 11-50-270; but said sections shall apply to the acquisition of competing electric systems and gas systems by any corporations organized or the certificate of incorporation of which is amended under the provisions of this article as fully as to municipalities and other governmental agencies and to boards incorporated under the provisions of Sections 11-50-230 through 11-50-241, as amended, and Sections 11-50-260 through 11-50-273.






Article 10 - Boards of Water and Sewer Commissioners.

Section 11-50-340 - Definitions.

As used in this article, the following words and terms shall have the following meanings unless the context shall indicate another meaning or intent:

(1) CITY. Any incorporated city in the State of Alabama.

(2) COUNCIL. The city council, city commission, or other board or body in which the general legislative powers of a city shall be vested.

(3) BOARD. A board of water and sewer commissioners created under the provisions of Section 11-50-341 or, if any such board shall be abolished, the board, body, or commission succeeding to the principal functions thereof or to which the powers given by this article to such board shall be given by law.

(4) WATER SYSTEM. Such term shall include all plants, systems, facilities, or properties used or useful or having the present capacity for future use in connection with the supply or distribution of water, and any integral part thereof, including but not limited to water supply systems, water distribution systems, reservoirs, wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, filtration plants, purification plants, hydrants, meters, valves, and all necessary appurtenances and equipment and all properties, rights, easements, and franchises relating thereto and deemed necessary or convenient by the board for the operation thereof.

(5) SEWAGE. The water-carried wastes created in and carried or to be carried away from residences, hotels, schools, hospitals, industrial establishments, commercial establishments, or any other private or public building together with such surface or ground water or household and industrial wastes as may be present.

(6) SEWAGE DISPOSAL SYSTEM. Such term shall include any plant, system, facility, or property used or useful or having the present capacity for future use in connection with the collection, treatment, purification, or disposal of sewage (including industrial wastes resulting from any processes of industry, manufacture, trade, or business or from the development of any natural resources) or any integral part thereof, including but not limited to treatment plants, pumping stations, intercepting sewers, trunk sewers, pressure lines, mains, and all necessary appurtenances and equipment and all property, rights, easements, and franchises relating thereto and deemed necessary or convenient by the board for the operation thereof.

(7) SEWERS. Such term shall include mains, pipes, and laterals for the reception of sewage and carrying such sewage to an outfall or some part of a sewage disposal system, including pumping stations where deemed necessary by the board.

(8) SEWER SYSTEM. Such term shall embrace both sewers and sewage disposal systems and all property, rights, easements, and franchises relating thereto.

(9) IMPROVEMENTS. Such repairs, replacements, additions, extensions, and betterments of and to a water system or a sewer system as are deemed necessary by the board to place or to maintain such system in proper condition for its safe, efficient, and economic operation or to meet requirements for service in areas which may be served by the board and for which no existing service is being rendered.

(10) COST. As applied to a water system or a sewer system, such term shall include the purchase price of any such system, the cost of construction, the cost of all labor and materials, machinery, and equipment, the cost of improvements, the cost of all lands, property, rights, easements, and franchises required, financing charges, interest prior to and during construction and for one year after completion of construction, the cost of plans and specifications, surveys, and estimates of cost and of revenues, the cost of engineering and legal services and all other expenses necessary or incident to determining the feasibility or practicability of such construction, administrative expenses and such other expenses as may be necessary or incident to the financing authorized by this article. Any obligations or expenses incurred by the board in connection with any of the foregoing items of cost may be regarded as a part of such cost and reimbursed to the board out of the proceeds of revenue bonds issued under the provisions of this article.



Section 11-50-341 - Creation.

(a) The council of any city may, by ordinance, create a board of water and sewer commissioners for such city. Such ordinance shall set forth:

(1) The determination by the council to create such board under the provisions of this article.

(2) The name of such board, which shall be "Board of Water and Sewer Commissioners of the City of _____" (inserting the name of the city) and the temporary address of its principal office.

(3) The names of the persons appointed by the council as members of such board and the expiration of their respective terms of office.

(4) The determination by the council whether the water system of the city or the sewer system of the city or both such systems shall be transferred to the board and the consideration to be received for such transfer.

(b) A copy of such ordinance shall be published once in a newspaper published and having a general circulation in such city, accompanied by a notice signed by the city clerk stating the time and place at which the council will hold a public hearing on the final adoption of such ordinance, such time to be fixed by the council and to be not earlier than 10 days after the publication of such ordinance. After such hearing, which may be adjourned from time to time by the council, the council may finally adopt such ordinance with such amendments, if any, as it may deem advisable.

(c) Upon the final adoption of such ordinance by the council, a copy thereof, certified by the city clerk, and an affidavit showing the publication of such ordinance and accompanying notice as required in subsection (b) of this section shall be filed in the office of the judge of probate of the county or counties where such city is located, who shall issue a certificate reciting that such board has been created and established under the provisions of this article, and thereupon such board shall be conclusively deemed to be lawfully and properly created and established and authorized to execute its powers under this article. The judge of probate shall file a notice of the organization of such board with the Secretary of State.



Section 11-50-342 - Qualifications, appointment, terms of office, compensation, and removal of members of board; oath and bond thereof; vacancies; election of officers; quorum.

(a) Each board of water and sewer commissioners shall consist of three members appointed by the council. The members first appointed shall serve for terms of two, four, and six years, respectively, from the date of the judge of probate's certificate mentioned in subsection (c) of Section 11-50-341 and until their successors shall be duly appointed and qualified; provided, however, that a council which has heretofore created or hereafter creates a board as provided in this article may, at its option, increase the board from three to five members to serve according to all the conditions and terms set forth in this article. In the event the council elects to increase the membership of the board from three to five members, one member added to the board shall be appointed to serve for a term of four years, and the remaining member of the board shall be appointed for a term of six years. The successor of any member of the board shall be appointed for a term of six years, but any person appointed to fill a vacancy shall be appointed to serve only for the unexpired term, and a member of the board shall be eligible for reappointment.

(b) Any member of the board may be removed by the council for misfeasance, malfeasance, or willful neglect of duty, but only after a reasonable notice and a public hearing unless the same are in writing expressly waived.

(c) Each member of the board before entering upon his duties shall take an oath to administer the duties of his office faithfully and impartially, and a record of each oath shall be filed in the office of the city clerk.

(d) Any officer of the city may be appointed to the board; provided, however, that at no time may more than two members of a three member board or three members of a five member board be officers of the city.

(e) The board shall elect one of its members as chairman of the board and another as vice-chairman and shall also elect a secretary-treasurer who need not be a member of the board.

(f) The chairman, vice-chairman, and secretary-treasurer shall serve as such officers at the pleasure of the board. In the event the board consists of three members, two members shall constitute a quorum, and the affirmative vote of two members shall be necessary for any action taken by the board. In the event the board consists of five members, three members shall constitute a quorum, and the affirmative vote of three members shall be necessary for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all rights and perform all duties of the board.

(g) Before the issuance of any revenue bonds under the provisions of this article, each member of the board and the secretary-treasurer shall execute a surety bond in such penal sum as may be fixed by the council of the city, each such surety bond to be conditioned upon the faithful performance of the duties of his office, to be executed by a surety company authorized to transact business in the state as a surety and to be approved by the city attorney and filed in the office of the city clerk.

(h) The members of the board shall receive such salaries for their services as may be fixed by the council from time to time; provided, however, that no officer of the city serving as a member of the board shall receive any salary. Each member of the board shall be reimbursed for his actual expenses necessarily incurred in the performance of his duties.



Section 11-50-343 - Powers generally; publication, recordation, and authentication of resolutions of board.

(a) Each board created under the provisions of this article shall be deemed to be a public agency or instrumentality exercising public and governmental functions to provide for the public health and welfare, and each such board is hereby authorized and empowered:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal and alter the same at pleasure;

(3) To maintain an office at such place or places within the city as it may designate;

(4) To sue and be sued in its own name;

(5) To acquire, purchase, lease as lessee, construct, reconstruct, improve, extend, operate, and maintain any water system or part thereof or any sewer system or part thereof or any combination thereof within or without or partly within and partly without the corporate limits of the city, and to acquire by gift, purchase, or the exercise of the right of eminent domain lands or rights in land or water rights in connection therewith and to acquire such personal property as it may deem necessary in connection with the construction, improvement, extension, enlargement, or operation of any water system or sewer system and to hold and dispose of all real and personal property under its control; provided, that any proceedings to acquire property by the exercise of the power of eminent domain shall be conducted and the compensation to be paid shall be ascertained and paid in the manner provided by the laws of the state then applicable which relate to condemnation or the exercise of the power of eminent domain by such city;

(6) To issue revenue bonds of the board for any of its corporate purposes, such bonds to be payable solely from revenues, and to refund its bonds, all as provided in this article;

(7) To combine the water system and the sewer system as a single system for the purpose of operation and financing;

(8) To fix and revise from time to time and charge and collect rates, fees, and charges for the use of or for the services and facilities furnished by any system operated by the board;

(9) To exercise jurisdiction, control, and supervision over any water system or sewer system owned, operated, or maintained by the board and to make and enforce such rules and regulations for the maintenance and operation of any such system as may, in the judgment of the board, be necessary or desirable for the efficient operation of such system and for accomplishing the purposes of this article;

(10) To make and enter into all contracts and agreements as the board may determine which are necessary or incidental to the performance of its duties and to the execution of its powers under this article, and to employ such consulting and other engineers, superintendents, managers, construction and financial experts, accountants, and attorneys and such employees and agents as it may determine necessary in its judgment and to fix their compensation; provided, however, that all such expenses shall be payable solely from funds made available under the provisions of this article;

(11) To enter upon, use, occupy, and dig up, with the consent of the city, any street, alley, road, highway, or other public places necessary to be entered upon, used, or occupied in connection with the acquisition, construction, improvement, maintenance, or operation of any water system or sewer system;

(12) To receive and accept from any federal agency grants for or in aid of the construction of any water system or sewer system or part thereof and to receive and accept aid or contributions from any source of either money, property, labor, or other things of value to be held, used, and applied only for the purposes for which such grants or contributions may be made; and

(13) To do all acts and things necessary or convenient to carry out the powers expressly granted in this article.

(b) All resolutions adopted or promulgated by the board shall, as soon as practicable after their passage, be recorded in a book kept for that purpose and be authenticated by the signature of the secretary or other administrative officer authorized to authenticate such resolutions; and all resolutions of a general or permanent nature shall be published in some newspaper of general circulation in the city, but if no such newspaper is published within the limits of the city, such resolutions may be published by posting three copies thereof in three public places within the limits of the city.



Section 11-50-344 - Transfer of existing water or sewer systems to board; powers of board as to conveyance, etc., of title to systems.

The council of any city which shall have theretofore created a board of water and sewer commissioners and the waterworks board of any such city which shall have theretofore been formed under the provisions of Sections 11-50-230 through 11-50-241 are each hereby authorized and empowered, without the necessity of authorization of an election by the qualified voters of said city, to transfer and convey to such board of water and sewer commissioners all or any part of any water system or sewer system or both such systems then owned and operated by such city or by such waterworks board for such considerations and upon such terms and conditions as may be mutually agreed upon; provided, however, that any such transfer or conveyance shall be subject to all bonds, mortgages, and other obligations, including revenue bonds, then outstanding which shall have theretofore been issued by such city or by such waterworks board and to all obligations under contracts which shall have theretofore been entered into by such city or such waterworks board in connection with the water system or sewer system or part thereof so transferred and conveyed, and such board of water and sewer commissioners as successors in interest of the city or of such waterworks board in and to the properties so transferred and conveyed shall assume the payment of all such bonds and obligations and the performance of the terms of all such contracts, and the employees of such city or of such waterworks board whose work is directly related to the properties so transferred and conveyed shall, insofar as practicable, continue to perform the same duties as theretofore without reduction in compensation and without impairment of the civil service, seniority, or retirement rights of such employees. The instrument effectuating any such transfer and conveyance may impose any conditions deemed advisable in connection with the management, operation, maintenance, and repair of the properties so transferred and conveyed.

Nothing contained in this section shall be construed as permitting such board of water and sewer commissioners to transfer title to such properties or to encumber the same in such manner that title may become vested in private ownership.



Section 11-50-345 - Issuance of revenue bonds authorized; form, terms, denominations, etc.; execution, sale, etc.; disposition of proceeds from sale of bonds; issuance of interim receipts or temporary bonds.

(a) Any board of water and sewer commissioners created under the provisions of this article is hereby authorized by resolution, at one time or from time to time, to issue revenue bonds of the board for the purpose of paying all or any part of the cost of any water system or sewer system or any combination thereof and the cost of any improvements, extensions, and additions and for the purpose of refunding any bonds or obligations assumed by the board in connection with the acquisition of such system or systems or part thereof. The principal of and the interest on such bonds shall be payable solely from the funds provided by this article for such payment. The bonds of each issue shall be dated, shall bear interest at such rate or rates not exceeding 10 percent per annum, shall mature at such time or times not exceeding 40 years from their date or dates as may be determined by the board, and may be made redeemable before maturity, at the option of the board, at such price or prices and under such terms and conditions as may be fixed by the board prior to the issuance of the bonds. The board shall determine the form of the bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. In case any officer whose signature or a facsimile of whose signature shall appear on any bond or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All revenue bonds issued under the provisions of this article shall have and are hereby declared to have all of the qualities and incidents of negotiable instruments under the negotiable instruments law of the state. The bonds may be issued in coupon or in registered form or both as the board may determine, and the provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The issuance of such bonds shall not be subject to any limitation or conditions contained in any other law, and the board may sell such bonds in such manner and for such price as it may determine will best effect the purposes of this article.

(b) The proceeds of the bonds of each issue shall be used solely for the purpose for which such bonds shall have been authorized and shall be disbursed in such manner and under such restrictions, if any, as the board may provide in the resolution authorizing the issuance of such bonds or in the trust agreement mentioned in Section 11-50-346 securing the same.

(c) Prior to the preparation of definitive bonds, the board may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The board may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost. Bonds may be issued under the provisions of this article without obtaining the consent of any department, division, commission, board, bureau, agency, or official of the state or of the city and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required by this article.



Section 11-50-346 - Execution of trust agreement as security for payment of revenue bonds authorized; provisions in trust agreements or resolutions for issuance of bonds generally.

In the discretion of the board, any revenue bonds issued under the provisions of this article may be secured by a trust agreement by and between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state.

Such trust agreement or resolution providing for the issuance of such bonds may pledge or assign the revenues to be received, but shall not convey or mortgage any water system or sewer system or any part thereof. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the board in relation to the acquisition, construction, improvement, maintenance, repair, operation, and insurance of the system or systems in connection with which such bonds shall have been authorized, the fixing and revising of rates, fees, and charges, the custody, safeguarding, and application of all moneys and the employment of consulting engineers in connection with such construction, reconstruction, or operation. It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the board. Any such trust agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee, if any, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the board may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of operation.

Any such pledge of revenues shall be valid and binding from the time when the pledge is made, and the revenues or other moneys so pledged and thereafter received by the board shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the board, irrespective of whether such parties have notice thereof, from the time a statement thereof is filed in the office of the judge of probate of the county or counties where the system is located. Such notice need only state the date of the resolution, the principal amount of the bonds, and whether the system is a water system or sewer system or a combined water and sewer system and that the proceeds of such system have been pledged to the payment of the bonds.



Section 11-50-347 - Provisions in resolutions for issuance of revenue bonds or trust agreements securing same as payment of rates, fees, or charges for services.

Any resolution providing for the issuance of revenue bonds under the provisions of this article or trust agreement securing such bonds may include any or all of the following provisions and may require the board to adopt such resolutions or to take such other lawful action as shall be necessary to effectuate such provisions, and the board is hereby authorized to adopt such resolutions and to take such other action:

(1) That the board may require the owner, tenant, or occupant of each lot or parcel of land who is obligated to pay rates, fees, or charges for the use of or for the services furnished by any water system or sewer system acquired or constructed by the board under the provisions of this article to make a reasonable deposit with the board in advance to insure the payment of such rates, fees, or charges and to be subject to the application to the payment thereof if and when delinquent.

(2) That if the rates, fees, or charges for the use of or for the services furnished by any water system or sewer system acquired or constructed by the board under the provisions of this article shall not be paid within 30 days after the same shall become due and payable, the board may at the expiration of such 30-day period disconnect the premises from the water system or otherwise suspend services, and the board may proceed to recover the amount of any such delinquency with interest in a civil action.



Section 11-50-348 - Liability upon revenue bonds, etc.; payment of bonds and expenses.

Revenue bonds issued under the provisions of this article shall not be deemed to constitute a debt of the city or a pledge of the faith and credit of the city, but such bonds shall be payable solely from the funds provided therefor from revenues. All such revenue bonds shall contain on the face thereof a statement to the effect that neither the city nor the board shall be obligated to pay the same or the interest thereon except from revenues of the water system or sewer system in connection with which they are issued and that neither the faith and credit nor the taxing power of the city is pledged to the payment of the principal of or the interest on such bonds.

All expenses incurred in carrying out the provisions of this article shall be payable solely from funds provided under the authority of this article, and no liability or obligation shall be incurred by the board under this article beyond the extent to which moneys shall have provided under the provisions of this article.



Section 11-50-349 - Remedies of bondholders and trustees.

Any holder of revenue bonds issued under the provisions of this article or of any of the coupons appertaining thereto and the trustee under any trust agreement, except to the extent the rights given by this section may be restricted by the resolution authorizing the issuance of such bonds or such trust agreement, may, either by civil action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the state or granted under this section or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this article or by such resolution or trust agreement to be performed by the board or by any officer thereof including the fixing, charging, and collecting of rates, fees, and charges for the use of or for the services and facilities furnished by the water system or sewer system.



Section 11-50-350 - Revenue refunding bonds.

(a) The board is hereby authorized to provide by resolution for the issuance of revenue refunding bonds of the board for the purpose of refunding any bonds then outstanding which shall have been assumed by the board or shall have been issued under the provisions of this article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds and, if deemed advisable by the board, for the additional purpose of constructing improvements, extensions, or enlargements of the water system or sewer system in connection with which the bonds to be refunded shall have been issued.

(b) The board is further authorized to provide by resolution for the issuance of its revenue bonds for the combined purpose of:

(1) Refunding any bonds then outstanding which shall have been assumed by the board or shall have been issued under the provisions of this article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and

(2) Paying all or any part of the cost of acquiring or constructing any additional water system or sewer system or part thereof or any improvements, extensions, or enlargements of any water system or sewer system.

(c) The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the board in respect of the same shall be governed by the provisions of this article insofar as the same may be applicable.



Section 11-50-351 - Establishment, collection, etc., of rates, fees, and charges for services furnished.

(a) The board is hereby authorized to fix and revise from time to time rates, fees, and other charges for the use of and for the services furnished or to be furnished by any water system, sewer system, or sewage disposal system or parts thereof owned, operated, or maintained by the board. Such rates, fees and charges shall be so fixed and revised as to provide funds sufficient at all times:

(b) Such rates, fees, and charges shall be just and equitable and may be based or computed either upon the quantity of water used or upon the number and size of water or sewer connections or upon the number and kind of plumbing fixtures in use in the premises connected with the water system or the sewer system or upon the number or average number of persons residing or working in or otherwise connected with such premises or upon the type or character of such premises or upon any other factor affecting the use of the facilities furnished or upon any combination of the foregoing factors.

(c) Any charges for sewer services, including services to manufacturing and industrial plants, obtaining all or a part of their water supply from sources other than the water system of the board may be determined by gauging or metering or in any other manner approved by the board.

(d) In cases where the character of the sewage from any manufacturing or industrial plant, building, or premises is such that it imposes an unreasonable burden upon the sewer system, an additional charge may be made therefor, or the board may, if it deems it advisable, compel such manufacturing or industrial plant, building, or premises to treat such sewage in such manner as shall be specified by the board before discharging such sewage into any sewers owned or maintained by the board.

(e) The board may combine any water system and sewer system owned and operated by it and may provide a single schedule of rates, fees, and charges for the services and facilities furnished by such combined system. It may also provide for reductions in such schedule in cases where water is furnished to premises which are not connected with the sewer system of the board.



Section 11-50-352 - Adoption, etc., of rules and regulations as to connection of buildings to sewers.

In case the board shall finance the construction of a sewage disposal system under the provisions of this article, the owner, tenant, or occupant of each lot or parcel of land within the city which abuts upon a street or other public way containing a sewer which is connected with such sewage disposal system and upon which lot or parcel a building shall have been constructed for residential, commercial, or industrial use shall, if so required by the rules and regulations of the board or by the council, connect such building with such sewer and shall cease to use any other method for the disposal of sewage, sewage waste, or other polluting matter.

All such connections shall be made in accordance with rules and regulations which shall be adopted from time to time by the board, which rules and regulations may provide for a charge for making any such connection in such reasonable amount as the board may fix and establish.



Section 11-50-353 - Moneys received under article deemed trust funds; provisions in trust agreements or resolutions for issuance of bonds as to trustees.

All moneys received pursuant to the authority of this article, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this article.

The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom or any bank, trust company, or other fiscal agent with which such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this article and such resolution or trust agreement may provide.



Section 11-50-354 - Exemption from taxation of systems, revenue bonds, etc.

As proper water and sewer facilities are essential for the health of the inhabitants of the city, and as the exercise of the powers conferred by this article to effect these purposes constitute the performance of essential governmental functions, and as these water systems and sewer systems constitute public property and are used for public purposes, the board shall not be required to pay any taxes or assessments upon any system or any part thereof, whether located within or without the corporate limits of the city. Each water system shall also be exempt from all sales and use taxes and gross receipts taxes levied by the state and any political subdivision thereof with respect to the purchase, sale, use, or consumption of property provided, nothing contained herein shall be construed to exempt each corporation from collecting and remitting the utility gross receipts tax levied in Section 40-21-80. Any revenue bonds issued under this article and their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.



Section 11-50-355 - Annual reports and audits; conflicts of interest of members, agents, or employees of board; vesting of title to systems in city and dissolution of board upon payment, etc., of bonds, etc., in full.

(a) Within 60 days after the expiration of each fiscal year the board shall make an annual report of its activities for the preceding fiscal year to the city. Each such report shall set forth a complete operating and financial statement covering its operation during such fiscal year. The board shall cause an audit of its books and accounts to be made at least once in each year by a certified public accountant or an auditor who is regularly employed by the State Examiner of Public Accounts, and the cost thereof may be treated as a part of the cost of operation.

(b) Any member, agent, or employee of the board who contracts with the board or is interested, either directly or indirectly, in any contract with the board or in the sale of any property, either real or personal, to the board shall be guilty of a misdemeanor.

(c) When all of the bonds and other obligations assumed by the board and all the revenue bonds issued by it shall have been fully paid or provisions for such payment shall have been made, then all properties, whether tangible or intangible, then owned and operated by the board shall become the property of the city, and all rights of the board in and to the same shall thereupon immediately vest in the city, and the board shall be automatically dissolved.



Section 11-50-356 - Provisions of article cumulative; issuance of revenue bonds and revenue refunding bonds.

The provisions of this article shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of revenue bonds or revenue refunding bonds under the provisions of this article need not comply with the requirements of any other law applicable to the issuance of bonds.



Section 11-50-357 - Article to be liberally construed.

This article, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.



Section 11-50-358 - Conflicting laws.

All other general or special laws or parts thereof inconsistent herewith are hereby declared to be inapplicable to the provisions of this article.






Article 11 - Operation of Sanitary Sewer Systems by Public Water Corporations.

Section 11-50-370 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) PUBLIC CORPORATION. Any of the following: A municipality incorporated under the laws of this state; a board organized under Sections 11-50-230 through 11-50-238, 11-50-240 and 11-50-241, inclusive, as amended; a board organized under Sections 11-50-310 through 11-50-324, as amended; and a board organized under Sections 11-50-340 through 11-50-358, as amended.

(2) PUBLIC WATER CORPORATION. Any public corporation which owns and operates a water distribution system or which has the corporate power and proposes to own and operate a water distribution system.

(3) SANITARY SEWER SYSTEM. Any or all of the following: Sanitary sewer mains, sanitary sewer laterals, a sewage disposal plant or plants, and a sewage treatment plant or plants and appurtenances related to any thereof.

(4) PUBLIC SEWER CORPORATION. Any public corporation which owns and operates a sanitary sewer system or which has the corporate power and proposes to own and operate a sanitary sewer system.



Section 11-50-371 - Contracts between public water corporations and public sewer corporations for operation and management of sanitary sewer systems.

(a) Any public water corporation and any public sewer corporation are hereby authorized to enter into a contract with each other whereunder such public water corporation shall act as agent for such public sewer corporation for the operation and management of any sanitary sewer system of the public sewer corporation which serves or which it is proposed will serve all or any part of the same territory served or to be served by a water distribution system operated or to be operated by such public water corporation.

(b) Any such contract may contain such provisions and terms as may be mutually agreed on by the parties thereto respecting the operation and management of the sanitary sewer system covered thereby, including provisions respecting the furnishing of water by such public water corporation for such sanitary sewer system, provisions respecting the collection and remittance by such public water corporation of sewer service charges collected by it for services rendered by or from such sanitary sewer system after deduction of the charges of such public water corporation for its services as such agent and for any water furnished by it for such sanitary sewer system and also provisions for the discontinuance of the furnishing of water by such public water corporation to any of its water customers if such customer fails to pay, within a reasonable time as shall be designated by such public water corporation, any service charge established by such public sewer corporation for service rendered to such customer by or from such sanitary sewer system. As an aid to the efficient operation by such public water corporation of the sanitary sewer system covered by any such contract, such public water corporation is authorized to establish regulations providing for such discontinuance of water service and to put such regulations into effect.



Section 11-50-372 - Rights and powers of public water corporations and State Board of Health as to sanitary sewers not impaired by article.

Nothing contained in this article shall be construed to deprive any such public water corporation of its right to fix the charges for sanitary sewer service rendered by any sanitary sewer system owned by it, or its title thereto or its control thereover and powers with respect thereto. Nothing contained in this article shall be construed to impair any power of the State Board of Health granted by law with respect to any such sanitary sewer system.






Article 12 - Gas Districts.

Section 11-50-390 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) MUNICIPALITY. Any incorporated city or town in the State of Alabama.

(2) GOVERNING BODY. The council, commission, or other governing body of such municipality.

(3) MAYOR. The mayor, president, or chairman of the commission or other chief executive officer of such municipality.

(4) GAS TRANSMISSION SYSTEM. A plant and system for the manufacture, transmission, delivery, and transportation of natural or manufactured gas, together with all appurtenances thereto and all property, real, personal, or mixed, used or useful in connection therewith, including franchises and easements. Such gas transmission system shall include facilities for making sales and deliveries of gas to industrial and institutional users and to line tap residential and commercial users as well as to gas distribution systems.

(5) GAS DISTRIBUTION SYSTEM. A plant and system for the distribution and sale of gas and gas services in a municipality and the surrounding territory, including the sale and distribution of gas to residential, commercial, industrial, institutional, and all other users, together with all appurtenances thereto and all property, real, personal, or mixed, used or useful in connection therewith, including franchises and easements. A gas distribution system may make sales and deliveries of gas to other distribution systems.

(6) GAS SYSTEM AND SYSTEMS. One or more gas transmission systems and one or more gas distribution systems.

(7) RESOLUTION. A resolution adopted by a majority vote of a quorum present of the governing body of a municipality. All resolutions of a general or permanent nature adopted or promulgated by the governing body of a municipality under the provisions of this article shall be published in a newspaper of general circulation in the municipality, but if no newspaper is published within the limits of such municipality, such resolution may be published by posting a copy thereof in three public places within the limits of the municipality.



Section 11-50-391 - Creation.

Any two or more municipalities are hereby empowered and authorized to cause to be organized and incorporated a gas district as a public corporation with all the power and authority provided in this article for the purpose of securing for such municipalities a supply of natural or artificial gas and for the purpose of transporting gas and for the purpose of the local distribution and sale of gas and gas services in any one or more of such municipalities or for any one or more of such purposes. Such power and authority shall be exercised by the governing body of each such municipality. The determination of such governing body to exercise the power and authority in this section granted shall be evidenced by a resolution which shall declare the desirability of organizing and incorporating a gas district, name the municipalities which are to be members of such district, set forth a brief description of the gas system or systems to be owned and operated by such district, and authorize the mayor of such municipality to proceed with the organization and incorporation of such gas district. Whenever the governing bodies of all of the municipalities which are to be members of such gas district shall have adopted such resolutions, the chief executive officer of each such municipality shall sign the certificate of incorporation and cause the same to be filed as provided in subsection (a) of Section 11-50-392.



Section 11-50-392 - Contents, acknowledgment, filing, and recordation of certificate of incorporation; procedure for amendment thereof; dissolution of district and disposition of systems, etc., upon payment of indebtedness of district in full.

(a) The certificate of incorporation of any gas district incorporated under this article shall state:

(1) The name of the corporation, which shall be a name indicating in a general way the area or municipalities proposed to be served by the district (e.g., "The South Alabama Gas District" or "The _____ County Gas District" or "The _____, _____, and _____ (naming the municipalities which are members thereof) Gas District");

(2) The names of all the municipalities which are to be members of the district;

(3) The location of the principal office of the district and its post office address;

(4) The period for the duration of the corporation (if the duration is to be perpetual, this fact should be stated); and

(5) The objects for which the district is organized.

The certificate of incorporation may also include any provision or provisions not contrary to law which the incorporators may choose to insert for the regulation and conduct of the affairs of the district. The certificate of incorporation shall be acknowledged before an officer authorized by the laws of this state to take acknowledgments of deeds and shall have appended thereto a certified copy of the resolution of each municipality which is to be a member thereof and which authorized its mayor to participate in the incorporation thereof. The certificate of incorporation shall be filed in the office of the judge of probate of the county in which the principal office is to be located; and said judge of probate shall forthwith file such certificate and record the same, and thereupon the incorporators shall constitute a public corporation under the name stated in the certificate of incorporation. As soon thereafter as convenient, the judge of probate shall transmit a copy of the certificate of incorporation to the Secretary of State.

(b) The certificate of incorporation of any gas district incorporated under this article may at any time and from time to time be amended in the following manner: The board of directors of the district shall adopt a resolution setting forth the proposed amendment, which may include any proposed change in the name of such district, the inclusion of other municipalities as members thereof, or any matter which might originally have been included in the certificate of incorporation. If the governing body of each of the municipalities which authorized the incorporation of the district and the governing body of each municipality which it is proposed shall be added as members of the district and the municipalities shall by resolution of their respective governing bodies consent to such proposed amendment, the chairman of the board of directors or other chief executive officer of the district and the secretary of the district shall then file in the office of the judge of probate in the county in which the certificate of incorporation of the district is filed a certificate in the name and on behalf of the district, under its corporate seal, reciting the adoption of the said respective resolutions by the board of directors and by the governing bodies of such municipalities and setting forth the proposed amendment. The proposed amendment shall become effective upon the filing of such certificate in the said office.

(c) Whenever all the indebtedness and obligations of the district shall have been paid in full and a plan for the distribution and disposal of all the systems and property of the district shall have been made and approved by its board of directors and by the governing body of each of the municipalities which are members of the district, a certificate reciting these facts and that it is the desire of the board of directors of the district and of the governing bodies of each of the municipalities which are members thereof that the district be dissolved shall be filed in the office of the judge of probate of the county in which the certificate of incorporation is filed, and thereupon the district shall be dissolved and the members of the board of directors of the district shall be trustees of its systems and properties to distribute and dispose thereof in accordance with said plan.



Section 11-50-393 - Board of directors - Composition; compensation; removal actions.

Each district incorporated under this article shall have a board of directors of not less than three members, and the members shall elect a chairman of the board. Unless otherwise provided in the certificate of incorporation, the board of directors shall consist of at least one member for each municipality which is a member of the district. Unless otherwise provided in the certificate of incorporation, the member of the board of directors representing each member municipality shall be elected by the governing body of each municipality and shall serve for a term of office concurrent with the term of office of the mayor of the municipality. A representative of each municipality may, but need not be, the mayor thereof. The members of the board of directors shall serve without compensation, except that they shall be reimbursed for actual expenses incurred in the performance of their duties under this article, and, at the discretion of the board of directors, they may be paid a director's fee not exceeding one thousand dollars ($1,000) for each director's meeting attended, but not to exceed one meeting each calendar month. The chairman of the board of directors shall serve without compensation, except that he or she shall be reimbursed for actual expenses incurred in the performance of his or her duties under this article, and, at the discretion of the board of directors, he or she may be paid a director's fee not exceeding one thousand two hundred fifty dollars ($1,250) for each director's meeting attended, but not to exceed one meeting each calendar month. Members of the board of directors shall hold office until their successors are appointed and qualify. Appointments to fill a vacancy shall be for the unexpired term. The appointing authority may remove any member of the board of directors within the term for which he or she is appointed after giving the member a copy of the charges against him or her and an opportunity to be heard in his or her defense. The removal action of the appointing authority shall be final and nonreviewable.



Section 11-50-394 - Board of directors - Organization; officers.

Promptly after their appointment, the members of the board of directors shall meet to organize. At such meeting and at the first meeting in each year thereafter, the members of the board shall choose from their number a president. They shall also choose a secretary and a treasurer who may but need not be members of the board.



Section 11-50-395 - Board of directors - Powers generally; resolutions.

(a) The board of directors shall constitute the governing body of the district. The board shall do all things necessary or convenient in acquiring, owning, operating, developing, and improving the gas system or systems owned or to be owned by the district and shall exercise all the powers of the district including but not limited to the following powers:

(1) To adopt and amend bylaws for the management and regulation of its affairs and the enterprises in which it is engaged;

(2) To use, with the consent of any of its member municipalities, the agents, employees, or facilities or property of such municipalities and to provide for the payment of the agreed proportion of the costs therefor;

(3) To appoint officers, agents, and employees, including attorneys, and to fix their compensation;

(4) To contract with any person, firm, or corporation for the entire supervision, operation, and management of any one or more systems of the district, including the collection and distribution of the revenue therefrom, for such period of time as the board may deem advisable and at such compensation and upon such terms as may be agreed upon and approved by the board of directors; and

(5) To provide for the execution of deeds, mortgages, indentures of trust, bonds, obligations, and other instruments of the district.

(b) Action of the board of directors shall be taken by resolution. Any resolution of a general or permanent nature shall not become effective until it has been published in some newspaper of general circulation in the district, but if no such newspaper is published within the limits of the district, such resolution may be published by posting a copy thereof in three public places within the limits of the district.



Section 11-50-396 - Powers generally.

Each district incorporated under this article shall have each and all of the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession in its corporate name for the duration of time (which may be in perpetuity) specified in the certificate of incorporation, or until dissolved as provided in subsection (c) of Section 11-50-392.

(2) To sue and be sued and to defend civil actions against it.

(3) To have and use a corporate seal and alter the same at pleasure.

(4) To acquire, purchase, construct, receive, own, operate, maintain, enlarge, extend, and improve any one or more gas systems the operation of which is provided for in the certificate of incorporation of the district (whether or not such system or systems were in existence or whether or not such system or systems were privately owned or municipally owned prior to the acquisition by such district).

(5) To receive, acquire, take, and hold, whether by purchase, gift, or lease, devise, or otherwise, real, personal, and mixed property of any nature whatsoever that its board of directors may deem a necessary or convenient part of or useful in connection with such system or systems.

(6) To borrow money for any corporate purpose and to issue in evidence of the borrowing interest-bearing bonds payable solely from the revenues derived from the operation of any one or more of its systems.

(7) To pledge to the payment of its bonds any revenues from which the bonds are made payable and to mortgage, pledge, or otherwise convey as security for such bonds the system or systems the revenues from which are so pledged.

(8) To make such covenants in connection with the issuance of bonds or in order to secure the payment of bonds as a private business corporation can make under the general laws of the state, notwithstanding that such covenants may operate as limitations on the exercise of other powers granted by this article.

(9) To purchase, manufacture, produce, or otherwise secure a supply or supplies of natural gas or manufactured gas or both.

(10) To transport and to sell at wholesale all or any part of its gas supply to any municipality or any gas or utility board for distribution to the inhabitants of any municipality and the surrounding territory or to any other user, residential, industrial, institutional, or commercial.

(11) To transport and distribute and to sell gas and to furnish gas services from its system or systems.

(12) To establish rates and charges for its gas and gas services and to alter such rates and charges by resolution, which resolution shall be published in some newspaper of general circulation in the district; but, if no newspaper is published within the limits of the district, such resolution may be published by posting a copy thereof in three public places within the limits of the district.

(13) To collect and enforce collection of such charges.

(14) To lease, exchange, sell, convey, and otherwise dispose of its real, personal, or mixed property by any form of conveyance or transfer, with it being expressly provided that a district may sell and convey a gas system or systems to utility companies or corporations regulated by the Alabama Public Service Commission.

(15) To appoint and employ officers, agents, and employees, including attorneys, as its business may require and to fix their compensation.

(16) To provide for such insurance as its board of directors may deem advisable.

(17) To exercise all powers of eminent domain now or hereafter conferred on municipalities in this state.

(18) To own and operate liquefied petroleum gas systems, including vehicles and containers for delivery and dispensing liquefied petroleum gas, and to distribute, dispense, and sell liquefied petroleum gas within and without the state.



Section 11-50-397 - Exercise of powers of eminent domain generally.

The powers of eminent domain granted and conferred upon districts incorporated under this article shall be exercised in the same manner and subject to the same limitations as in the case of municipal corporations; provided that the power of eminent domain shall not be exercised by any such district in order to acquire those properties of any natural gas company which are subject to the regulation of the Federal Power Commission or any properties of any person which are to be used for the distribution of liquefied petroleum gas.



Section 11-50-398 - Acquisition, construction, operation, etc., of gas distribution systems outside territory of municipalities by which incorporated.

Any such gas district may, if its certificate of incorporation shall so provide, acquire, construct, own, and operate gas distribution systems and any other facilities suitable to provide for the distribution and sale of gas outside of the territory of the municipalities which are members of such gas district and outside of the territory surrounding such municipalities.



Section 11-50-399 - Acquisition of competing gas systems, etc.

All districts incorporated under the provisions of this article shall have all powers and be subject to all limitations with respect to the acquisition of competing gas systems and the duplication of existing privately owned gas systems to the same extent as boards under the provisions of Sections 11-50-266 through 11-50-270.



Section 11-50-400 - Use of public highway rights-of-way.

Each such district is hereby authorized to use the right-of-way of public highways for construction of gas lines along the margin of said right-of-way subject to the district's obtaining written permission from the appropriate county commission or the State Department of Transportation as applicable.



Section 11-50-401 - Promulgation of rules and regulations as to installation, maintenance, etc., of gas fixtures, pipes, etc., served by district - Authorized.

Any gas district now or hereafter organized in this state under the provisions of this article is hereby authorized and empowered to promulgate rules and regulations governing and relating to the installation, connection, maintenance, and servicing of gas fixtures, pipes, appliances, and equipment with respect to properties served by it.

Such rules and regulations may require that any person so installing, connecting, maintaining, or servicing any such fixtures, pipes, appliances, and equipment be licensed by the gas district promulgating such rules and regulations.



Section 11-50-402 - Promulgation of rules and regulations as to installation, maintenance, etc., of gas fixtures, pipes, etc., served by district - Procedure.

Any such rules or regulations promulgated by a gas district under the authority conferred by this article shall be incorporated in a resolution of its board of directors, which resolution shall be deemed a resolution of general or permanent nature and shall be published in the manner required of resolutions of a general or permanent nature by the provisions of Section 11-50-395; provided however, that where such rules or regulations have been printed as a code in book or pamphlet form, they may be adopted by reference thereto without publication or posting if, prior to adoption thereof, the board of directors of such gas district shall hold a public hearing thereon and shall give public notice of the time, place, and purpose of such hearing. Such notice shall be sufficient if published once a week for two successive weeks in a newspaper published within the territory served by the gas district proposing to adopt such code or, if there be no newspaper published within the territory served by such gas district, in a newspaper of general circulation within such territory. The first of such publications shall be not less than 10 days before the date fixed for such public hearing.



Section 11-50-403 - Rules and regulations not to supersede rules, regulations, etc., of municipalities in territory served by district; municipal rules, regulations, etc., to govern in event of conflict.

No rules or regulations promulgated by a gas district pursuant to the authority conferred by this article shall supersede any valid rules, regulations, or codes promulgated by a municipality situated in the territory served by such gas district with respect to the installation, connection, maintenance, and servicing of gas fixtures, pipes, appliances, and equipment within the corporate limits of such municipality or its police jurisdiction.

In the event of any conflict between any rules or regulations promulgated by a gas district pursuant to this article and those adopted by a municipality situated in the territory served by such gas district, those adopted by such municipality shall apply and shall be controlling with respect to the installation, connection, maintenance, and servicing of gas fixtures, pipes, appliances, and equipment within the corporate limits of such municipality and its police jurisdiction.



Section 11-50-404 - Transfer of systems to district by municipalities.

Each municipality in Alabama which now or hereafter owns a gas plant and system is hereby authorized to transfer and convey all or any part of such plant and system or any rights incident thereto, without the necessity of authorization at an election of the qualified voters of such municipality, to a gas district incorporated as a public corporation under the provisions of this article, whether such municipality is a member of the district or not. Any such transfer or conveyance may be made with or without pecuniary consideration and on any such terms and conditions as the governing body of the municipality owning such plant and system may determine. Any such transfer and conveyance shall be made only upon the adoption by the governing body of the municipality owning such plant and system of an ordinance or resolution authorizing such transfer and conveyance.



Section 11-50-405 - Bonds - Authorization for issuance; form, terms, denominations, etc.; execution and delivery; sale; refunding and exchange; issuance of interim receipts or temporary bonds.

The bonds of a district incorporated under this article shall be authorized by resolution of the board of directors of the district and may be issued in one or more series, may bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered or both, be executed in such manner, be payable in such medium of payment, at such place or places, be nonredeemable or subject to such terms of redemption, with or without premium and be subject to being declared or becoming due before the maturity date thereof as such resolution or resolutions may provide. Said bonds may be issued for money or property, either at public or private sale and for such price or prices as the board of directors shall determine. Such authorizing resolution shall provide for the execution and delivery of bonds of the district by its officers therein designated. Coupons may be executed with the facsimile signature of any officer designated by the board of directors.

Any bonds issued by the district may thereafter at any time (whether before, at or after maturity thereof) and from time to time be refunded by the issuance of refunding bonds, which may be sold by such district at public or private sale at such price or prices as may be determined by its board of directors, or which may be exchanged for the bonds to be refunded or which may be partly sold and partly exchanged. Any such refunding bonds may be issued at any time and from time to time as the board of directors may deem it advisable, whether or not the bonds to be refunded are then subject to redemption, and may be issued in a principal amount not exceeding the principal amount of the bonds to be refunded plus any premium necessary to redeem or retire such bonds, any interest (accrued or to accrue) on such bonds to the date of redemption or retirement thereof and any expenses estimated to be incurred in connection with such refunding; and, if deemed advisable by the board of directors, bonds may be issued by any district incorporated under this article for the combined purpose of so refunding any outstanding bonds and of acquiring, constructing, providing, improving or extending any gas system or systems. The district may pay all expenses, premiums and commissions which its board of directors may deem necessary or desirable in connection with any financing done by it. All bonds issued by such district shall be construed to be negotiable instruments although payable solely from a specified source, and bona fide holders of such bonds for value shall be entitled to all benefits provided by the negotiable instruments law of the State of Alabama. Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchaser or purchasers of said bonds. Any bonds issued by it may be purchased by a district out of any funds available for such purchase, but such right of purchase may be limited in the authorizing resolution. All bonds so purchased shall be cancelled.



Section 11-50-406 - Bonds - Disposition of proceeds from sale.

All moneys derived from the sale of any bonds issued by any district incorporated under this article shall be used solely for the purpose or purposes for which the same are authorized, including any engineering, legal or other expenses incident thereto and, in the case of bonds issued in whole or in part for the construction of a gas system or systems or any part thereof, interest on such bonds (or, if a part only of the bonds are issued for the purpose of such construction, on the part of such bonds issued for that purpose) prior to and during such construction and, in the case of bonds issued by a district for the purpose of refunding outstanding bonds of such district, any premium which it may deem necessary to pay in order to redeem or retire the bonds to be refunded and any interest (accrued and to accrue) on the bonds to be so refunded.

The treasurer or other officer designated by the board of directors shall give a receipt for the purchase price to the purchaser of any such bonds, which receipt shall be full acquittal to such purchaser, and he shall not be under any duty to inquire as to the application of the proceeds of such bonds.



Section 11-50-407 - Provisions in mortgages, deeds of trust, etc., executed as security for bonds as to rights of parties thereto, etc.; execution, etc., of contracts as security for repayment of moneys borrowed.

(a) Any mortgage, deed of trust or pledge agreement made by any district incorporated under this article for the security of any of its bonds or to define the rights, remedies and privileges of the holders of such bonds and the duties of the district to such holders may contain such agreements, obligations, covenants and provisions as the board of directors may deem advisable respecting the operation and maintenance of the gas system or systems and the collection and application of the revenues subject to such mortgage, deed of trust or pledge agreement and respecting the rights and duties of the parties to such instrument or the parties for the benefit of whom such instrument is made, with it being expressly provided that any such mortgage or deed of trust may be subject to the sale of the system or systems at foreclosure to utility companies or corporations regulated by the Alabama Public Service Commission.

(b) To further secure the repayment of any money borrowed by it, any such district may enter into a contract or contracts binding itself for the proper application of the money borrowed, for the continued operation and maintenance of any gas system or systems owned or to be acquired or constructed by it or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from its gas system or systems, for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with the provisions of this article for the protection of the loan and the assurance that the revenues from its gas system or systems will be sufficient to operate such system or systems, maintain the same in good repair and in good operating condition, pay all reasonable insurance thereon, pay the principal of and interest on any bonds payable from such revenues and maintain such reserves and funds as may be deemed appropriate for the protection of the loan and the efficient operation of such system or systems.



Section 11-50-408 - When mortgages or pledges of property or revenues and liens thereof effective; properties, persons, etc., subject thereto.

Any mortgage or conveyance of property and any pledge of revenues to secure the bonds of a district incorporated under this article shall be valid and binding from the time when such mortgage or conveyance is delivered or such pledge made, and the system, properties, revenue, income and moneys so mortgaged, conveyed or pledged and thereafter received by such district shall immediately be subject to the lien of such mortgage, conveyance or pledge without any physical delivery thereof or further act, and the lien of any such mortgage, conveyance or pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the district, irrespective of whether such parties have notice thereof, from the time when a statement thereof is filed in the office of the judge of probate of the county or counties where the system or systems of the district are located. Such notice shall be sufficient if it states the date of the resolution authorizing the issuance of the bonds, the date of the bonds, the principal amount thereof, the maturity dates thereof and whether the system is one or more gas transmission systems or one or more gas distribution systems or both. The judge of probate shall file and index such notice in the record of mortgages in his office.



Section 11-50-409 - Liability upon bonds, etc.; payment of bonds.

The bonds and other obligations of any district incorporated under this article shall not be a debt or obligation of the State of Alabama nor a debt or obligation of any municipality which is a member of the district; and neither the state nor any such municipality shall be liable in any way whatsoever thereon, nor may the holder of any such bonds or obligations compel the levy of any taxes for the payment thereof.

Said bonds shall not be payable out of any funds other than the revenues of the gas system or systems of the district issuing the same, and each bond shall contain a recital to that effect. Neither the members of the board of directors nor any person executing said bonds shall be liable personally on said bonds by reason of the issuance thereof.



Section 11-50-410 - Rights and remedies of bondholders and trustees.

In addition to all other rights and all other remedies, any holder or holders of any bond or bonds of any district incorporated under this article, including a trustee for a bondholder, shall have the right, subject to any contractual limitation binding upon such bondholder or holders or trustee and subject to the prior or superior rights of others:

(1) To bring an action on the bonds;

(2) To enforce its rights against the district and the board of directors, by mandamus or other civil action or proceeding, including the right to require the district and such board to fix and collect rates and charges adequate to carry out any agreement as to or pledge of the revenues produced by such rates or charges and to require such district and such board to carry out the other covenants and agreements with such bondholder and to perform its and their duties under this article and under any mortgage, indenture of trust or contract;

(3) To require such district by civil action to account as if it were the trustee of an express trust for such bondholder;

(4) To enjoin by civil action any act or things which may be unlawful or a violation of the rights of such bondholder; and

(5) To obtain by civil action or proceeding in any court of competent jurisdiction in the event of the default by the district in the payment when due of his or their bond or bonds or interest thereon, which default shall have continued for a period in excess of 60 days, or default in the performance of any other covenants or obligations of the district, which default shall have continued for a period of 60 days after notice to cure such default, the appointment of a receiver for the gas system or systems of the district, which receiver may enter and take possession of such system or systems or any part or parts thereof, including all property, land, property rights, easements, franchises, books, records, papers, accounts and other adjuncts of the system or systems of the district and may operate and maintain such gas system or systems, fix and collect all rates and charges and receive all revenues thereafter arising therefrom in the same manner as such district itself might do and shall deposit all moneys in a separate account or accounts and apply the same in accordance with the obligations of such district and as the court shall direct.



Section 11-50-411 - Disposition of net profits of district; "net income" defined; distribution of less than net income for fiscal year; availability for payment in future fiscal years.

All the net income of the gas transmission system or systems, for each fiscal year, of a gas district incorporated under this article shall, unless otherwise provided in the certificate of incorporation of such district, be divided, within a reasonable time after the close of each fiscal year, among its member municipalities in proportion to the amount of gas sold to or within each such municipality.

All the net income of each gas distribution system, for each fiscal year, of any such district shall, unless otherwise provided in its certificate of incorporation, be distributed and paid, within a reasonable time after the close of each fiscal year, to the municipality or municipalities within which such distribution system is located.

The term "net income" as used in the preceding two paragraphs of this section shall mean, with respect to the system or systems and for the fiscal year in question, the net income thereof computed in accordance with generally accepted accounting principles plus depreciation and amortization less the sum of the following:



Section 11-50-412 - Taxation - Exemption of property, income, bonds, etc., of district generally.

All property and all income of any district incorporated under this article and any such district itself shall be exempt from all state, county, municipal and other taxation in the State of Alabama, including, without limitation, privilege and license taxation. All bonds of such district and the interest thereon shall be exempt from all state, county, municipal and other taxation in the State of Alabama. All deeds, mortgages, indentures of trust and other documents executed by or delivered to any such district shall be exempt from all state, county and municipal and other taxation in the State of Alabama; provided, that these exemptions shall not be retroactive in effect and shall not affect any taxes currently in existence nor any tax previously assessed whether collected or not; provided further, that as of September 1, 1965, the provisions of this section shall not affect or be applicable to any existing contracts, bonds, supporting taxes or existing exemptions, nor shall it affect or be applicable to the refunding of any gas district corporations incorporated of a debt existing on September 1, 1965, taxes or tax assessments and any municipality or county may continue in the future to levy and collect any tax now levied, the passage of this section notwithstanding.



Section 11-50-413 - Taxation - Levy and collection of privilege license tax by certain municipalities.

(a) The term "taxpaying gas district" as used in this section means any gas district organized under the provisions of this article that has, during any one calendar year, paid to at least one half of its member municipalities license taxes, including interest and penalties, in an aggregate amount in the case of each such municipality at least equal to two percent of the gross receipts from business done by such district in such municipality during the eight calendar years next preceding the calendar year during which such taxes were paid.

(b) Any provision of law including, without limitation, Section 11-50-412, as amended, to the contrary notwithstanding, any municipality in this state that is a member of a taxpaying gas district may levy and collect for the calendar year next succeeding that during which the aggregate taxes referred to in subsection (a) of this section were paid, a privilege license tax on such taxpaying gas district in an amount not to exceed the sum of:

(1) The amount by which

a. Two percent of the gross receipts of such taxpaying gas district from business done in such municipality during the eight calendar year period referred to in subsection (a) of this section exceeds

b. The total amount of license taxes, including interest and penalties, theretofore collected by such municipality from such taxpaying gas district with respect to such eight calendar year period, plus

(2) Ten percent of the amount obtained as a result of the application of subdivision (1) of this subsection.

(c) The provisions of subsection (b) of this section to the contrary notwithstanding, no municipality that is a member of a taxpaying gas district may levy or collect any such privilege license tax upon such district if it had theretofore collected from such district, during the aforesaid eight calendar year period, rentals aggregating as much as two percent of the gross receipts from business done by such district in such municipality during such eight calendar year period.



Section 11-50-414 - Validation of proceedings to incorporate gas districts.

All acts or proceedings heretofore done or taken for the purpose of incorporating any gas district under the provisions of this article are hereby validated and declared legal, notwithstanding that the resolution adopted by the governing body of any municipality which is a member of such gas district authorizing its mayor to proceed with the organization and incorporation of such gas district in purported compliance with Section 11-50-391 does not set forth a brief description of the gas system or systems to be owned and operated by such gas district or fails to comply in other respects with the provisions of said Section 11-50-391, notwithstanding failure to publish any resolution and notwithstanding that the objects for which such gas district is organized as stated in the certificate of incorporation of such gas district, filed in the office of the judge of probate of the county in which the principal office of such gas district is located, include objects or purposes which are not authorized by said article; provided, that such gas district shall not have or exercise any power which is not conferred upon said district by said article or by any act amendatory thereof or supplemental thereto heretofore or hereafter adopted or by this section.



Section 11-50-415 - Exemption from usury and interest statutes.

Each gas district now or hereafter organized under the provisions of this article is hereby exempted from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8 of this Code.



Section 11-50-416 - Purpose of article; proceedings, notices, etc., required by article for incorporation, etc., exclusive; exemption of districts from jurisdiction and regulation of state public service commission.

(a) This article is intended to aid the state in the execution of its duties by providing appropriate and independent instrumentalities of the state with full and adequate powers to fulfill their functions.

(b) Except as in this article expressly otherwise provided, no proceeding, notice or approval shall be required for the incorporation of any gas district or the amendment of its articles of incorporation, the acquisition of any property or system or systems or the making of any loans or the issuance of any bonds or instruments in evidence thereof or as security therefor, any other law to the contrary notwithstanding.

(c) Every district incorporated under this article and every gas system of such district and the rates and charges thereof shall be exempt from all jurisdiction of and all regulation and supervision by the Alabama Public Service Commission.



Section 11-50-417 - Provisions of article exclusive.

Any district incorporated under this article insofar as the subject matter of this article is concerned shall be governed exclusively by the provisions of this article.






Article 13 - Waterworks Utility Boards.

Section 11-50-430 - Creation; composition.

Any municipality in the State of Alabama is hereby authorized within its discretion to create and establish, by ordinance, a municipal waterworks utility board for such municipality to be composed of three members.



Section 11-50-431 - Members of board - Qualifications.

No person shall be eligible for membership on said board who is not a qualified elector of such municipality or who is an officer of the municipality or an employee thereof or who is a member of the governing body or whose term on the governing body expired within six months prior to his election to the board.



Section 11-50-432 - Members of board - Election and terms of office; vacancies.

The governing body of such municipality shall elect the members of the board. Immediately upon the creation and establishment of the board, the governing body of such municipality shall proceed to elect one member to serve until July 1 of the next ensuing year and until his successor is elected and qualified, one member to serve until July 1 of the second ensuing year and until his successor is elected and qualified and one member to serve until July 1 of the third ensuing year and until his successor is elected and qualified.

At the first regular meeting of the governing body of such municipality in the month of June of each year, the said governing body shall elect a successor of the member of the board whose term expires on July 1 following, and the person so elected shall become a member of the board on July 1 following and shall hold such position for a period of three years and until his successor is elected and qualified. Should such governing body fail to elect a member at its first meeting in the month of June, it shall do so at any succeeding regular meeting of such governing body. A member of the board may succeed himself if the governing body of such municipality desires to reelect him.

Whenever a vacancy occurs in the membership of the board by resignation, death or any other cause, the governing body of such municipality shall immediately fill said vacancy by electing another person to membership on the board who shall serve for the remainder of the unexpired term of the member he succeeds and until his successor is elected and qualified.



Section 11-50-433 - Members of board - Oath of office.

Before entering upon the duties of his office, each member of the board shall take and subscribe the following oath: "I do solemnly swear that I will support the Constitution of the State of Alabama, and the Constitution of the United States, and that I will faithfully, zealously and impartially discharge the duties of the office upon which I am about to enter, without fear or favor, for the public welfare, so help me God." The successors to the members of the board named in this article shall take and subscribe the same oath.



Section 11-50-434 - Members of board - Impeachment and removal.

Members of the board may be removed from office in the manner and on the same grounds provided by the general law of this state for the impeachment and removal of officers as set out in Section 175 of the Constitution of Alabama.



Section 11-50-435 - Members of board - Compensation.

Each member of the board shall receive for his services such compensation as authorized by the governing body of such municipality. The compensation to the members of the board shall be paid in monthly installments from the money received from the operation of the municipal waterworks plant and waterworks system.



Section 11-50-436 - Officers.

At the first meeting of the board, the members shall elect one of their number as chairman and one of their number as secretary. Thereafter the board shall annually elect from among their number a chairman and a secretary. Vacancies in the offices of chairman and secretary shall be filled by the board if and when the same may occur.



Section 11-50-437 - Meetings.

The board shall hold regular monthly meetings on the second Tuesday of each month and other meetings at such times and places as its members may elect, and the chairman of the board or any two members may call a meeting at any time he or they consider that the business demands that a meeting be held. The chairman and one member or any two members of the board shall constitute a quorum.

A true record of all the proceedings of all meetings of the board shall be kept by the secretary. At the call of any member the vote on any pending question shall be taken by ayes and nayes and the same shall be entered on the record. The record of the proceedings of said board shall be open to any member of the governing body and to the public at all times and a copy from said record, certified by the secretary, shall be competent evidence in all courts.



Section 11-50-438 - Official bonds of certain officers and employees.

All officers or employees of the board handling money or exercising authority over property of the municipality shall, before entering upon the discharge of their duties, give bond with some surety company authorized to do business in the State of Alabama, as surety, and payable to the municipality, to be approved by the board, in such penalty as the board may prescribe, conditioned for the faithful discharge of the duties of their offices or employment and faithfully to account for all moneys received or property coming into their possession in the capacity of their employment.



Section 11-50-439 - Powers and duties of board generally.

The board shall have complete control of the municipal waterworks plant and waterworks system of such municipality and shall have authority to employ, upon terms to be fixed by the board but in no event for a term exceeding one year, and to discharge with or without cause, managers, cashiers, clerks, stenographers, attorneys, plumbers, repairmen, laborers, and such other employees as are necessary for the operation of such municipal waterworks plant and waterworks system; except, that in those municipalities where public employees are governed by a citywide civil service or merit system act all of such managers, cashiers, clerks, stenographers, plumbers, repairmen, laborers, and such other employees as are necessary for the operation of such waterworks plant and waterworks system shall in all respects, both as to selection, employment, discharge, tenure of office, or employment and as to pay, promotion, demotion, and all other respects covered by said civil service or merit system act be governed and controlled by said civil service or merit system act, anything in this article to the contrary notwithstanding. It shall have the power and authority and it shall be its duty to charge for and collect all accounts due for any service which the municipal waterworks plant and waterworks system may furnish to its customers upon rates to be provided and approved by the governing body of such municipality. The board shall have the right to delegate to any manager which it may employ the authority to employ and discharge employees which may be needed, to direct their work and to manage, control, and operate the municipal waterworks plant and waterworks system and to account to the board for his acts in so doing, but his authority shall be restricted as the authority of the board is restricted in this article.



Section 11-50-440 - Appointment of accountant, etc., to make annual examination and report of books and accounts.

The board shall at least once a year appoint an expert accountant or firm of accountants who shall make an examination in detail of all books and accounts of the board to cover the period since the preceding examination and make a full report in writing, under oath, to the board of its findings at the board's first meeting after completion of such report, a copy of which shall also be furnished the governing body of the municipality, and the same shall be spread upon the minutes of the board. The same person or firm shall not be appointed or authorized to make such examination twice in succession. For this service said accountants shall be paid such reasonable and proper sum as may be agreed upon.



Section 11-50-441 - Annual report to municipal governing body.

Said board shall make an annual report to the governing body of the municipality, showing in detail the receipts and expenditures for its preceding fiscal year, the physical condition of the property under the care of said board and any other matters of public interest connected with said board.



Section 11-50-442 - Expenditures for new construction, additions, etc., to waterworks plant and system, etc.

No expenditures for any new construction, additions, or replacements to the municipal waterworks plant and waterworks system or the equipment used by the same shall be made by the board where the total expense will be more than $5,000.00 without the consent and approval of the governing body of the municipality.



Section 11-50-443 - Maintenance and disbursement of funds of board generally.

All funds of said board shall be kept separate from the other funds of the municipality and in the municipal depositories, and the same shall be withdrawn only in such sums and at such times as the same shall be actually required for the expenditures authorized by law and only upon warrants signed by an employee of the municipal waterworks plant and waterworks system designated by the board and countersigned by a member of the board designated by the board and issued for claims that have been audited and ordered paid by said board and for salaries due board members and employees for work performed and services rendered.



Section 11-50-444 - Disposition of moneys received from operation of waterworks plant and system.

All money collected from the sale of water or received in any way from the use of the municipal waterworks plant and waterworks system shall be deposited in the municipal depositories and shall be distributed by the board as required by the governing body of the municipality.



Section 11-50-445 - Fixing of bonds required from depositories.

Repealed by Act 2000-748, p. 1669, §3, effective January 1, 2001.






Article 14 - Gas Utility Boards.

Section 11-50-460 - Creation; composition.

Any municipality in the State of Alabama is hereby authorized within its discretion to create and establish by ordinance a municipal gas utility board for such municipality, to be composed of three members.



Section 11-50-461 - Members of board - Qualifications.

No person shall be eligible for membership on said board who is not a qualified elector of such municipality or who is an officer of the municipality or an employee thereof or who is a member of the governing body or whose term on the governing body expired within six months prior to his election to the board.



Section 11-50-462 - Members of board - Election and terms of office; vacancies.

The governing body of such municipality shall elect the members of the board. Immediately upon the creation and establishment of the board, the governing body of such municipality shall proceed to elect one member to serve until July 1 of the next ensuing year and until his successor is elected and qualified, one member to serve until July 1 of the second ensuing year and until his successor is elected and qualified and one member to serve until July 1 of the third ensuing year and until his successor is elected and qualified.

At the first regular meeting of the governing body of such municipality in the month of June of each year, the said governing body shall elect a successor of the member of the board whose term expires on July 1 following, and the person so elected shall become a member of the board on July 1 following and shall hold such position for a period of three years and until his successor is elected and qualified. Should such governing body fail to elect a member at its first meeting in the month of June, it shall do so at any succeeding regular meeting of such governing body. A member of the board may succeed himself if the governing body of such municipality desires to reelect him.

Whenever a vacancy occurs in the membership of the board by resignation, death, or any other cause, the governing body of such municipality shall immediately fill said vacancy by electing another person to membership on the board, who shall serve for the remainder of the unexpired term of the member he succeeds and until his successor is elected and qualified.



Section 11-50-463 - Members of board - Oath of office.

Before entering upon the duties of his office, each member of the board shall take and subscribe the following oath: "I do solemnly swear that I will support the Constitution of the State of Alabama, and the Constitution of the United States, and that I will faithfully, zealously, and impartially discharge the duties of the office upon which I am about to enter, without fear or favor, for the public welfare, so help me God." The successors to the members of the board named in this article shall take and subscribe the same oath.



Section 11-50-464 - Members of board - Impeachment and removal.

Members of the board may be removed from office in the manner and on the same grounds provided by the general law of this state for the impeachment and removal of officers, as set out in Section 175 of the Constitution of Alabama.



Section 11-50-465 - Members of board - Compensation.

Each member of the board shall receive for his services such compensation as authorized by the governing body of such municipality. The compensation to the members of the board shall be paid in monthly installments from the money received from the operation of the municipal gas distribution system.



Section 11-50-466 - Officers.

At the first meeting of the board, the members shall elect one of their number as chairman and one of their number as secretary. Thereafter the board shall annually elect from among their number a chairman and a secretary. Vacancies in the offices of chairman and secretary shall be filled by the board if and when the same may occur.



Section 11-50-467 - Meetings.

The board shall hold regular monthly meetings on the second Tuesday of each month and other meetings at such times and places as its members may elect, and the chairman of the board or any two members may call a meeting at any time he or they consider that the business demands that a meeting be held. The chairman and one member or any two members of the board shall constitute a quorum.

A true record of all the proceedings of all meetings of the board shall be kept by the secretary. At the call of any member the vote on any pending question shall be taken by ayes and nayes, and the same shall be entered on the record. The record of the proceedings of said board shall be open to any member of the governing body and to the public at all times, and a copy from said record, certified by the secretary, shall be competent evidence in all courts.



Section 11-50-468 - Official bonds of certain officers and employees.

All officers or employees of the board handling money or exercising authority over property of the municipality shall, before entering upon the discharge of their duties, give bond with some surety company authorized to do business in the State of Alabama, as surety, and payable to the municipality, to be approved by the board, in such penalty as the board may prescribe, conditioned for the faithful discharge of the duties of their offices or employment and faithfully to account for all moneys received or property coming into their possession in the capacity of their employment.



Section 11-50-469 - Powers and duties of board generally.

The board shall have complete control of the municipal gas distribution system of such municipality and shall have authority to employ, upon terms to be fixed by the board, but in no event for a term exceeding one year, and to discharge, with or without cause, managers, cashiers, clerks, stenographers, attorneys, plumbers, gas fitters, repairmen, laborers, and such other employees as are necessary for the operation of such municipal gas distribution system, except that in those municipalities where public employees are governed by a citywide civil service or merit system act all of such managers, cashiers, clerks, stenographers, plumbers, gas fitters, repairmen, laborers, and such other employees as are necessary for the operation of such system shall in all respects, both as to selection, employment, discharge, tenure of office, or employment and as to pay, promotion, demotion, and all other respects covered by said civil service or merit system act, be governed and controlled by said civil service or merit system act, anything in this article to the contrary notwithstanding. It shall have the power and authority and it shall be its duty to charge for and collect all accounts due for any service which the municipal gas distribution system may furnish to its customers upon rates to be provided and approved by the governing body of such municipality. The board shall have the right to delegate to any manager which it may employ the authority to employ and discharge employees which may be needed, to direct their work and to manage, control, and operate the municipal gas distribution system, and to account to the board for his acts in so doing, but his authority shall be restricted as the authority of the board is restricted in this article.



Section 11-50-470 - Appointment of accountant, etc., to make annual examination and report of books and accounts.

The board shall at least once a year appoint an expert accountant or firm of accountants who shall make an examination in detail of all books and accounts of the board to cover the period since the preceding examination and make a full report in writing, under oath, to the board of its findings at the board's first meeting after completion of such report, a copy of which shall also be furnished the governing body of the municipality, and the same shall be spread upon the minutes of the board. The same person or firm shall not be appointed or authorized to make such examination twice in succession. For this service said accountant shall be paid such reasonable and proper sum as may be agreed upon.



Section 11-50-471 - Annual report to municipal governing body.

Said board shall make an annual report to the governing body of the municipality, showing in detail the receipts and expenditures for its preceding fiscal year, the physical condition of the property under the care of said board, and any other matters of public interest connected with said board.



Section 11-50-472 - Expenditures for new construction, additions, etc., to gas distribution system, etc.

No expenditures for any new construction, additions, or replacements to the municipal gas distribution system or the equipment used by the same shall be made by the board where the total expense will be more than $5,000.00 without the consent and approval of the governing body of the municipality.



Section 11-50-473 - Maintenance and disbursement of funds of board generally.

All funds of said board shall be kept separate from the other funds of the municipality and in the municipal depositories, and the same shall be withdrawn only in such sums and at such times as the same shall be actually required for the expenditures authorized by law and only upon warrants signed by an employee of the municipal gas system designated by the board and countersigned by a member of the board designated by the board and issued for claims that have been audited and ordered paid by said board and for salaries due board members and employees for work performed and services rendered.



Section 11-50-474 - Disposition of moneys received from operation of gas distribution system.

All money collected from the sale of gas or received in any way from the use of municipal gas or received in any way from the use of the municipal gas distribution system shall be deposited in the municipal depositories and shall be distributed by the board as required by the governing body of the municipality.



Section 11-50-475 - Fixing of bonds required from depositories.

Repealed by Act 2000-748, p. 1669, §3, effective January 1, 2001.






Article 15 - Electric Utility Boards.

Section 11-50-490 - Creation.

Any municipality in the State of Alabama is authorized within its discretion to create and establish, by ordinance, a municipal electric utility board for such municipality, to be composed of three members.



Section 11-50-491 - Qualifications of members.

No person shall be eligible for membership on said board who is not a qualified elector of such municipality, or who is an officer of the municipality or an employee thereof, or who is a member of the governing body or whose term on the governing body expired within six months prior to his election on the board.



Section 11-50-492 - Election of members; filling of vacancies.

The governing body of such municipality shall elect the members of the board. Immediately upon the creation and establishment of the board, the governing body of such municipality shall proceed to elect one member to serve until July 1 of the next ensuing year and until his successor is elected and qualified; one member to serve until July 1 of the second ensuing year and until his successor is elected and qualified; and one member to serve until July 1 of the third ensuing year and until his successor is elected and qualified. At the first regular meeting of the governing body of such municipality in the month of June of each year, the said governing body shall elect a successor of the member of the board whose term expires on July 1 following, and the person so elected shall become a member of the board on July 1 following and shall hold such position for a period of three years and until his successor is elected and qualified. Should such governing body fail to elect a member at its first meeting in the month of June, it shall do so at any succeeding regular meeting of such governing body. A member of the board may succeed himself, if the governing body of such municipality desires to reelect him. Whenever a vacancy occurs in the membership of the board by resignation, death, or any other cause, the governing body of such municipality shall immediately fill said vacancy by electing another person to membership on the board, who shall serve for the remainder of the unexpired term of the member he succeeds and until his successor is elected and qualified.



Section 11-50-493 - Oath.

Before entering upon the duties of his office, each member of the board shall take and subscribe the following oath: "I do solemnly swear that I will support the Constitution of the State of Alabama and the Constitution of the United States and that I will faithfully, zealously, and impartially discharge the duties of the office upon which I am about to enter, without fear or favor, for the public welfare, so help me God." The successors to the members of the board named in this chapter shall take and subscribe the same oath.



Section 11-50-494 - Chairman; secretary.

At the first meeting of the board, the members shall elect one of their number as chairman and one of their number as secretary; thereafter, the board shall annually elect from among their number a chairman and a secretary. Vacancies in the offices of chairman and secretary shall be filled by the board, if and when the same may occur.



Section 11-50-495 - Compensation.

Each member of the board shall receive for his services such compensation as authorized by the governing body of such municipality. The compensation to the members of the board shall be paid in monthly installments from the money received from the operation of the municipal electric distribution system.



Section 11-50-496 - Meetings; record of proceedings.

The board shall hold regular monthly meetings on the second Tuesday of each month and other meetings at such times and places as its members may elect, and the chairman of the board or any two members may call a meeting at any time he or they consider that the business demands that a meeting be held. The chairman and one member or any two members of the board shall constitute a quorum. A true record of all the proceedings of all meetings of the board shall be kept by the secretary. At the call of any member, the vote on any pending question shall be taken by ayes and nayes, and the same shall be entered on the record. The record of the proceedings of said board shall be open to any member of the governing body and to the public at all times, and a copy from said record, certified by the secretary, shall be competent evidence in all courts.



Section 11-50-497 - Powers and duties generally.

The board shall have complete control of the municipal electric distribution system of such municipality and shall have authority to employ, upon terms to be fixed by the board, but in no event for a term exceeding one year, and to discharge with or without cause, managers, cashiers, clerks, stenographers, attorneys, linemen, repairmen, laborers, and such other employees as are necessary for the operation of such municipal electric distribution system, except that in those cities where public employees are governed by a citywide civil service or merit system all of such managers, cashiers, clerks, stenographers, linemen, repairmen, laborers, and such other employees as are necessary for the operation of such system shall in all respects, both as to selection, employment, discharge, tenure of office, or employment and as to pay, promotion, demotion, and in all other respects covered by said civil service or merit system, be governed and controlled by said civil service or merit system, anything in this chapter to the contrary notwithstanding. It shall have the power and authority and it shall be its duty to charge for and collect all accounts due for any service which the municipal electric distribution system may furnish to its customers, upon rates to be provided and approved by the governing body of such municipality. The board shall have the right to delegate to any manager which it may employ the authority to employ and discharge employees which may be needed; to direct their work and to manage, control, and operate the municipal electric distribution system and to account to the board for his acts in so doing, but his authority shall be restricted as the authority of the board is restricted in this chapter.



Section 11-50-498 - Impeachment and removal.

Members of the board may be removed from office in the manner and on the same grounds provided by the general law of this state for the impeachment and removal of officers, as set out in Section 175 of the Constitution of Alabama.



Section 11-50-499 - Bonds of officers and employees.

All officers or employees of the board handling money or exercising authority over property of the municipality shall, before entering upon the discharge of their duties, give bond with some surety company authorized to do business in the State of Alabama, as surety and payable to the municipality, to be approved by the board, in such penalty as the board may prescribe, conditioned for the faithful discharge of the duties of his office or employment, and faithfully to account for all moneys received or property coming into his possession in the capacity of his employment.



Section 11-50-500 - Examination of books and accounts.

The board shall at least once a year appoint an expert accountant or firm of accountants who shall make an examination in detail of all books and accounts of the board to cover the period since the preceding examination and make a full report in writing, under oath, to the board of its findings at the board's first meeting after completion of such report, a copy shall also be furnished the governing body of the municipality, and the same shall be spread upon the minutes of the board, but the same person or firm shall not be appointed or authorized to make such examination twice in succession. For this service said accountant shall be paid such reasonable and proper sum as may be agreed upon.



Section 11-50-501 - Annual report.

Said board shall make an annual report to the governing body of the municipality, showing in detail the receipts and expenditures for its preceding fiscal year, the physical condition of the property under the care of said board, and any other matters of public interest connected with said board.



Section 11-50-502 - Expenditures for new construction, additions, or replacements.

No expenditures for any new construction, additions, or replacements to the municipal electric distribution system, or the equipment used by the same, shall be made by the board where the total expense will be more than $5,000.00 without the consent and approval of the governing body of the municipality.

This section shall not affect or repeal any local law now in effect.



Section 11-50-503 - Segregation and withdrawal of funds.

All funds of said board shall be kept separate from the other funds of the municipality and in the municipal depositories, and the same shall be withdrawn only in such sums and at such times as the same shall be actually required for the expenditures authorized by law and only upon warrants signed by an employee of the municipal electric system designated by the board, countersigned by a member of the board designated by the board, and issued for claims that have been audited and ordered paid by said board and for salaries due board members and employees for work performed and services rendered.



Section 11-50-504 - Deposit and distribution of money received from use of electric system.

All money collected from the sale of electric current or received in any way from the use of the municipal electric distribution system shall be deposited in the municipal depositories, which shall be qualified public depositories under Chapter 14A of Title 41, and shall be distributed by the board as required by the governing body of the municipality.



Section 11-50-505 - Bond or securities of depository.

Repealed by Act 2000-748, p. 1669, §3, effective January 1, 2001.



Section 11-50-506 - Effect of chapter on existing laws, etc.

The authority granted municipalities under the provisions of this chapter shall not be construed so as to repeal, restrict, modify, or otherwise limit any authority now conferred on any municipality by any existing general, local, or special law or to affect any such board created or existing by virtue of a local act.






Article 16 - District Electric Corporations.

Section 11-50-520 - Definitions.

The following words and phrases and others importing the same meaning, where used in this chapter, shall be given the following respective interpretations and meanings:

(1) THE CORPORATION. Any corporation organized under this chapter.

(2) APPLICANTS. Those persons who organize the corporation.

(3) POWER DISTRICT. The territory proposed to be served by the corporation as specified in its certificate of incorporation as originally filed or any amendment thereto made pursuant to the provisions of this chapter.

(4) MUNICIPALITY or MUNICIPALITIES. Any city or town incorporated under the laws of Alabama.

(5) COUNTY or COUNTIES. Any county organized under the laws of Alabama.

(6) GOVERNING BODY. Whenever used in relation to any municipality, the city or town council, city commission or the body or board, by whatsoever name known, having charge of the governing of a municipality, and shall be held to include the mayor or other chief executive officer of the municipality in any case where the concurrence or approval of such officer is required by the law governing such municipality for the adoption of any municipal resolution provided for in this chapter.

(7) CERTIFICATE OF INCORPORATION or CERTIFICATE. The certificate of incorporation of the corporation.

(8) BOARD. The board of directors of the corporation, as duly constituted and when acting as a board.

(9) DIRECTOR or DIRECTORS. The members of the board.

(10) UTILITY or UTILITIES. Any plant, works, system, facilities, or properties, together with all parts thereof and appurtenances thereto, including contract and franchise rights, used and useful primarily for the production, transmission, or distribution of electric energy.

(11) BONDS. Any bonds, notes, warrants, or other evidences of obligations issued by the corporation.



Section 11-50-521 - Authority to incorporate.

Any number of natural persons, not less than three and each of whom shall meet the requirements provided in this chapter, may organize a corporation not for pecuniary profit by proceeding according to the provisions of this chapter. Such corporation shall be organized for the benefit of the municipalities located within the confines of the power district and for the purpose of promoting and encouraging the fullest possible use of electric energy within the power district by making such electric energy available to the public within the power district at the lowest cost consistent with sound economy and prudent management of the business of the corporation. Each such person shall be an elector and property owner in one of the municipalities located within the territory proposed to be included in the power district upon organization of the corporation, and no two shall be from the same municipality. All or parts of not less than three counties shall be included in the power district upon organization of the corporation, and such counties must be so located that each of said counties shall be connected with one or more of the others thereof and so that the area within the power district shall constitute one body.



Section 11-50-522 - Procedure for incorporation.

The corporation may be organized in the following manner: The applicants shall file an application with the governing body of each municipality located within the territory described in the application (which shall be the same territory as shall be described in the certificate of incorporation) seeking permission from each such municipality to organize the corporation. There shall be described generally in such application the boundaries of the territory proposed to be included in the power district upon organization of the corporation, but there shall not be included therein any territory served by an existing utility unless consent to the inclusion in the power district of the territory served by such existing utility shall be given by the owner of each such existing utility in such territory. If the governing body of each municipality in such territory shall, by appropriate resolution duly adopted, determine it to be advantageous that the corporation be formed and shall find that the applicants and the application meet the requirements hereinabove provided and shall further grant permission to the applicants to proceed with the organization of the corporation, then the applicants may thereafter execute a certificate of incorporation which shall set forth the following: The names of the applicants together with recitals stating the municipalities of their respective residences and that they are electors and property owners in the municipalities of their respective residences; a recital that the applicants desire to cause a corporation to be formed pursuant to the provisions of this chapter; a description of the power district and a recital that there is not any existing utility within the territory embraced therein or, if there is an existing utility in the power district, the name of each existing utility therein together with a recital that the original consent of the owner of each such utility to the inclusion in the power district of the territory served by such existing utility is attached as an exhibit to the certificate; the name of each municipality located within said territory; a recital that the governing body of each municipality located within the territory proposed to be served by the corporation has by appropriate resolution duly granted permission to organize the corporation; a recital that copies of such resolutions, duly certified by the clerks of the respective municipalities under their respective seals are attached as exhibits to the certificates; the name of the corporation; the location of the principal office of the corporation; and the period, if any, for the duration of the corporation. The certificate shall be sworn to by each applicant before an officer authorized by the laws of Alabama to take acknowledgments to deeds. The certificate shall be presented to the Secretary of State of Alabama who shall thereupon examine the same and, if he finds that the name proposed for the corporation is not identical with that of a person or other corporation in this state or so nearly similar thereto as to lead to confusion and uncertainty, and if he finds that the matters required in this section to be set out in the certificate are contained therein and the said exhibits are attached thereto, he shall receive and file the application and record it in an appropriate book of record in his office. The corporation shall thereupon be organized under the name stated in the certificate and shall constitute a public nonprofit corporation for the benefit of the municipalities located within the confines of such power district and for the purposes and with the powers and duties stated in this chapter.



Section 11-50-523 - Amendment of certificate of incorporation.

Whenever the board shall deem it desirable to amend the certificate, it may do so in the following manner: The board shall adopt a resolution declaring the proposed amendment to be desirable and specifying the matters of such amendment and providing for the filing with the Secretary of State of such amendment. In the event the proposed amendment provides for the addition of territory to be served by the corporation, the resolution shall describe generally the boundaries of such additional territory, which shall not include any territory served by an existing utility unless consent to the inclusion in the proposed amendment of the territory served by the existing utility shall be given by the owner of each utility in such additional territory. Following the adoption of such resolution, the officers of the corporation designated by the board for such purpose shall than execute a report of such amendment which shall set forth the following: The name of the corporation; a recital as to the original organization of the corporation and any prior amendments thereto; a recital as to the desire to amend the certificate and specifying the matters of such amendments; a recital that authorization for the filing of such report had been granted by a resolution of the board duly adopted and that a copy of such resolution, certified by the secretary of the corporation under its seal, is attached as an exhibit to such report; and, in the event the amendment proposes to add additional territory to the power district as then constituted, the boundaries of such additional territory shall be generally described with either a recital that there is no existing utility in such additional territory or a recital giving the name of the owner of each existing utility in such additional territory and stating that the original evidence of the consent of the owner of each such utility to the inclusion of such additional territory in the power district is attached as an exhibit to such report. The report of the amendment shall be sworn to by the persons executing the same in behalf of the corporation before an officer authorized by the laws of Alabama to take acknowledgments to deeds. Such report shall be presented to the Secretary of State of Alabama who shall thereupon examine the same and, if he finds that the matters required in this section to be set out in such report are contained therein and any exhibit therein referred to is attached thereto, he shall thereupon file such report and shall record it with the certificate, whereupon the certificate shall thereupon and thereby be amended as provided in such report.



Section 11-50-524 - Corporate powers.

(a) The corporation shall be entitled to all the exemptions provided by the general laws of Alabama and of the United States for municipal corporations. To carry out its purposes, the corporation shall have the following specific powers, but no enumeration of powers granted in this chapter shall be construed to impair or limit any general grant of power contained in this chapter nor to limit any such grant to a power or powers of the same class or classes as those enumerated:

(1) To have succession by its corporate name perpetually unless dissolved and unless a shorter period of time shall be specified in the certificate;

(2) To sue and be sued and to prosecute and defend;

(3) To have and to use a corporate seal and to alter the same at will;

(4) To acquire by purchase or lease and to operate, maintain, extend, and improve any utility within the power district, including any real and personal properties and any contract and franchise rights in connection therewith, provided that it shall not do any such acts in any territory served by an existing utility without the consent of such existing utility;

(5) To acquire by purchase the entire stock of any private corporation owning and operating a utility within the power district, but only as a step in the acquisition of title to such utility, and any such private corporation shall be dissolved immediately upon acquisition of such stock by the corporation, and all properties and assets of such utility shall thereupon be conveyed to the corporation;

(6) To generate, purchase, sell, and deliver, at wholesale or retail, to any person, firm, or corporation, whether public or private, and to any government or governmental agency, within the power district, electric light and power service and any other service, commodity, or facility which may be produced or furnished in connection therewith;

(7) To exercise the power of eminent domain for the purpose of acquiring additional property so as to extend within the limits of the power district the lines of any utility owned by it, but not for the purpose of acquiring an existing utility or any part of an existing utility;

(8) To use and occupy any public highway, street, way, or place located within the power district which may be reasonably necessary to be used or occupied for the maintenance and operation of any utility or part thereof owned by the corporation, all without any franchise, consent, or permit except such as may be required by the Constitution of Alabama;

(9) To make and enter into contracts without restriction except as may be limited in this chapter or by the Constitution and laws of Alabama;

(10) To incur obligations and, as evidence of any such obligations, to issue its bonds;

(11) To refund any bonds issued by it;

(12) As security for the payment of the principal of and interest on any bonds issued by it, to pledge all or any part of its revenue and to execute mortgages and deeds of trust covering all or any part of its properties and its contract and franchise rights, including any and all after-acquired properties and rights, with such covenants and conditions contained therein as the board may deem advisable;

(13) To sell, lease, or exchange any part of its properties and the rights applicable thereto which shall not be essential to the continued operation of any utility operated by it; provided, that the consent thereto shall have been granted by the trustee under any mortgage or deed of trust covering the properties so sold, leased, or exchanged if such mortgage or deed of trust requires such consent;

(14) To sell, lease or exchange its properties and rights in part, provided that the consent thereto shall have been granted by the trustee under any mortgage or deed of trust covering the properties so sold, leased or exchanged if such mortgage or deed of trust requires such consent;

(15) To sell, lease, or exchange any of its properties and rights in part, provided that the consent thereto shall have been granted by the trustee under any mortgage or deed of trust covering the properties so sold, leased, or exchanged if such mortgage or deed of trust requires such consent, and consent thereto shall also have been granted by the governing body of each municipality within the limits of which or within the police jurisdiction of which any of the properties proposed to be sold, leased, or exchanged shall be located;

(16) To fix and collect rates and charges for any services rendered by or from any utility owned or operated by it as provided in this chapter;

(17) To employ officers, employees, and attorneys and to fix their compensation and duties, who shall hold office for such terms and on such conditions as the board may prescribe, but no officer or employee of the corporation shall be a director of the corporation or an elective officer of any municipality located within the power district; and

(18) To exercise all additional powers necessary or convenient to perform its functions and carry out the purposes of the corporation which are capable of being delegated by the Legislature.

(b) The corporation shall not be subject, either in its organization or in the exercise of any of its powers, to any jurisdiction by the Alabama Public Service Commission.



Section 11-50-525 - Board of directors.

The government of the corporation shall be vested in the board, which may by resolution exercise or provide for the exercise of all the powers of the corporation. The board shall be composed of one director from each municipality located in the power district having a population of 1,000 or more inhabitants according to the last or any future federal census, whose election shall be certified to the corporation by the clerk of such municipality as hereinafter provided. The governing body of each such municipality having such population may elect a director from such municipality. The election of each such director shall be certified to the corporation by the clerk of the municipality whose governing body shall make such election, as and when any such election shall be so made. The directors so certified shall constitute the board, and a majority thereof at any time existing shall constitute a quorum of the board for the transaction of business. The directors shall elect a chairman from their number. The board may adopt all bylaws it may deem advisable respecting its organization and meetings and the management of the affairs of the corporation. Each director shall hold office for one year from the date of his election and thereafter until his successor shall be elected, and he may succeed himself, but he may be removed at any time without cause by the governing body by whom he was elected. Should any director die while serving as such, or should his term of office expire or should he resign or be removed therefrom, he shall be succeeded for his unexpired term by a successor elected by the governing body of the same municipality. Each director must be a resident of and an elector and property owner in the municipality by whose governing body he was elected, but no director shall be an elective officer of such municipality. Each director of the corporation shall receive compensation from the corporation for his services as director at the rate of $10.00 for each day he shall attend meetings of the board or for each day he shall be engaged upon business of the corporation, not to exceed in the aggregate the sum of $500.00 in any one year, and he shall also be entitled to be reimbursed for actual and necessary expenses incurred by him in the performance of his duties. All proceedings had and done by the board shall be transcribed by the secretary of the corporation and retained in a substantially bound book. Copies of such proceedings, when certified by the secretary of the corporation under the seal of the corporation, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 11-50-526 - Bonds - Sale or issuance generally.

The corporation may issue bonds at any time and from time to time as the board may determine to be most advantageous for the purpose of paying the purchase price of and all expenses incurred in connection with the acquisition of any properties or other assets of the corporation and for the purpose of furnishing adequate working capital for the corporation. Such bonds shall be revenue bonds payable solely out of the revenues derived from the operation of all or any part of any utility owned by the corporation as may be provided at the time of the authorization of such bonds. All bonds shall be signed by such officer or officers as the board may direct, but the facsimile of any signature may be impressed on any interest coupons in lieu of the original signature. The bonds shall be in such form, whether registered or bearer, shall be in such denominations, shall bear such dates and have such maturities not exceeding 40 years from their respective dates, may be in one or more series, shall contain such provisions not inconsistent herewith, shall bear such rate or rates of interest payable and evidenced in such manner, shall be payable at such place or places and shall be subject to such terms of redemption with or without premium, all as may be provided by resolution of the board. The bonds shall be sold at public sale in such manner and at such price or prices and at such time or times and after such notice or notices as may be determined by the board to be most advantageous, provided that the interest cost to maturity of the money received for any issue of bonds so sold shall not exceed six percent per annum compounded semiannually; provided further, that the provisions of this sentence shall not apply to bonds payable within less than one year and limited to an aggregate principal amount not exceeding $5,000.00, which may be sold at private sale at such times and in such manner as may be determined by the board to be most advantageous. Any bonds issued and any obligations incurred by the corporation may be refunded either by sale of refunding bonds or by exchange of such refunding bonds for a like principal amount of the bonds and obligations proposed to be refunded thereby. Any such refunding may be effected either before or after the maturity of the bonds or obligations proposed to be refunded thereby. Pending the preparation or execution of definitive bonds, interim receipts or temporary bonds may be delivered to the purchaser thereof.



Section 11-50-527 - Bonds - Consent of Department of Finance.

No bonds of the corporation shall be issued until consent of such issuance shall have been given by the Department of Finance of the State of Alabama. Such consent shall be granted only after a public hearing and after a petition requesting such consent has been duly filed by the corporation with the director of said department more than five days prior to such public hearing. Such petition shall specify the plan or program of the corporation and the use to which it proposes to put the proceeds from such bonds, if they are to be sold, and shall specify the plan under which such bonds are to be issued if they are to be issued in exchange for outstanding bonds. Such petition shall furnish such other information as may be necessary fully to advise said department as to the purpose and description of and security for the bonds and as may be required by the rules of said department. Said department shall grant such consent only after it finds that the issuance of the bonds so proposed would serve some public need and would be in the public interest. It shall be unlawful for the corporation to use the proceeds of sale of any of the bonds contrary to the plans and purposes presented to said department in obtaining such consent. The corporation applying for such consent is authorized to pay such fees as shall be lawfully assessed against it by said department in connection with the granting of such petition.



Section 11-50-528 - Bonds - Nature of obligations.

All bonds issued by the corporation and all interest coupons appertaining thereto shall possess all the qualities of negotiable instruments. All bonds issued by the corporation shall be issued in anticipation of its revenues and shall be payable solely out of such of its revenues as may be designated by the board and shall not create a debt of the corporation. None of the municipalities located in the power district shall at any time or in any manner be liable for any obligations or bonds of the corporation, nor shall the same be construed to be an indebtedness of or against any such municipality.



Section 11-50-529 - Bonds - Rights and remedies of bondholders.

In addition to all other remedies available under this chapter or by law, any holder of any bonds issued by the corporation, including the trustee under any mortgage or deed of trust executed as security therefor, shall have the right, subject to any contractual limitations and to the prior or superior rights of others:

(1) By mandamus or other suit, action or proceeding to enforce his rights against the corporation and the board and its officers, including the right to require the fixing and collection of uniform schedules of rates and charges adequate to carry out any agreement made by the corporation as to, or pledge of, the revenues of the corporation, and to require the corporation and the board and its officers to carry out any other agreements with the holders of such bonds and the trustee;

(2) By civil action to enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the bonds or of such trustee;

(3) By civil action to obtain the appointment of a receiver of the corporation and of any utility owned or operated by it or any part or parts thereof, which receiver shall have all the powers of a receiver, including the right to enter upon and take possession of all or any part of the property of the corporation, including all franchise and other rights in connection with any thereof, and to operate and maintain the same and, under the jurisdiction of such court, to fix and collect revenues arising therefrom in such manner as the corporation might itself do.

All moneys coming into the hands of the receiver shall be deposited in a separate account or accounts and applied in accordance with the orders of such court. No such mortgage shall be subject to foreclosure to the extent that the physical properties covered thereby shall be sold thereunder.



Section 11-50-530 - Rates and charges for services rendered.

The rates and charges for the services rendered by or from any utility owned or operated by the corporation shall at all times be reasonable for the services so rendered and as low as consistent with good service and prudent management, but shall be sufficient to pay all expenses necessary for the operation of its properties and the maintenance thereof in good operating condition, the payment of the principal of and interest on all bonds issued by it and the creation and maintenance of such reserves for improvements, new construction, depreciation, and contingencies as the board may from time to time prescribe in the exercise of sound judgment and prudent management. In the event the revenues of the corporation shall be in excess of those necessary for said purposes, the corporation shall reduce its said rates and charges as the board may prescribe. All schedules of such rates and charges shall be uniform throughout the power district.



Section 11-50-531 - Exemption from taxation.

All bonds and the income therefrom issued by the corporation and all mortgages and deeds of trust executed as security therefor and all properties of the corporation of every kind and character shall be exempt from all taxation in the State of Alabama. Any such mortgage or deed of trust shall be admitted to record in the office of the judge of probate of any county in this state without the payment of any tax upon the debt secured thereby or any other fee or charge except the costs of recording the instrument at the rate fixed by law.



Section 11-50-532 - Dissolution.

When all obligations incurred by the corporation and all bonds issued by it shall have been paid in full or provision for payment thereof shall have been made by appropriate, segregation and deposit of funds sufficient for such purposes, then and in such event the corporation may be dissolved by resolution adopted by vote of a majority of the board, which resolution shall set out the plan of dissolution and shall designate three directors who shall act as trustees in dissolution of the corporation. A copy of such resolution, duly certified by the secretary of the corporation under its seal, shall be filed with the Secretary of State, and, if it shows compliance with the foregoing requirements, it shall be recorded by the Secretary of State with the certificate of incorporation. Upon such filing and recording the corporation shall thereupon stand dissolved, and the trustees in dissolution named in such resolution shall thereupon proceed to wind up the business and affairs of the corporation, including the carrying out of the plan of dissolution as specified in such resolution and the conveyance or distribution to the municipalities specified in such plan of the properties and assets of the corporation. Such plan shall provide that the local distribution system (not including transmission lines or generating facilities or like facilities) owned by the corporation and located within the corporate limits of a municipality and within the police jurisdiction of any such municipality shall be conveyed to such municipality and shall provide for sale of the assets of the corporation then remaining and the distribution of the proceeds of such sale among the municipalities in the power district in direct proportion to the net operating income of the corporation derived from the unit of any utility located in such municipalities.



Section 11-50-533 - Municipal aid.

Any municipality incorporated under the laws of Alabama which is situated within the territorial limits of any power district proposed to be served by any public nonprofit corporation now or hereafter organized under the laws of Alabama for the purpose of acquiring and operating facilities for the production, transmission, and distribution of electricity and related service within a power district composed of all or parts of any three or more connecting counties shall have the power to advance funds to such corporation for the purpose of paying the preliminary organization and administration expenses of such corporation. Any funds so advanced shall be repayable within such time, not exceeding one year from the date of such advancement, and on such terms as may be provided by the governing body of such municipality and agreed to by such corporation.









Chapter 50A - MUNICIPAL ELECTRIC AUTHORITY.

Section 11-50A-1 - Definitions.

As used in this chapter, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) AUTHORITY. Alabama Municipal Electric Authority created pursuant to this chapter and any successor or successors thereto.

(2) BOARD. The board of directors of the authority.

(3) BONDS. Any bonds issued by the authority under the provisions of this chapter, including refunding bonds.

(4) BOND ANTICIPATION NOTES. Short term obligations issued by the authority in anticipation of the issuance of bonds.

(5) COSTS. All costs of acquisition, construction, reconstruction, improvement, equipment, alteration, repair, or extension of any project; all costs of real and personal property required for the purposes of any project, including any rights or undivided interest therein; all costs of easements, franchises, water rights, fees, permits, approvals, licenses, and certificates, and all costs of securing any permits, approvals, licenses, and certificates, and preparing applications therefor; all costs of machinery and equipment, including equipment for use in connection with construction; all costs of the initial fuel supply or additional fuel inventories acquired for any project; all costs of insurance against any and all risks; all costs or estimated costs of financing, including, without limitation, interest that it is estimated will accrue prior to and during construction and during any additional period which the authority may reasonably determine to be necessary to place a project in operation on money borrowed or which it is estimated will be borrowed; all costs of engineering, inspecting, architectural, financial, fiscal agency, and legal services; all costs of plans and specifications and all expenses necessary or incidental to determining the feasibility or practicability of any project; all costs of working capital; all administrative and organizational expenses and any other expenses which may be necessary or incidental to the financing authorized in this chapter; and all costs incidental to any contract relating to prepayment by the authority for bulk electric power and energy or transmission services. The costs of any project shall also include funds paid or advanced for any of the purposes stated in this subsection by municipalities contracting with the authority prior to the issuance of any bonds, bond anticipation notes, or notes that may be refunded to those municipalities out of the proceeds of any bonds, bond anticipation notes, or notes so issued. The costs of any project may also include a fund or funds for the creation of a debt service reserve, an insurance and extraordinary repairs reserve, a renewal and replacement reserve, a fuel reserve, a working capital reserve, and any other reserves which may be reasonably required by the authority for the operation and disposal of its projects and which may be authorized by any bond resolution, trust agreement, or indenture pursuant to the provisions of which the issuance of any bonds may be authorized. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the costs of a project and may be paid or reimbursed as such out of the proceeds of bonds, bond anticipation notes, or notes issued under the provisions of this chapter to finance the project.

(6) MUNICIPALITY. Any city or town which owns, maintains, and operates or causes to be owned, maintained, or operated an electric distribution system. If any such city or town has heretofore created and established, or hereafter creates and establishes, a public corporation operating an electric system or a municipal electric utility board pursuant to the laws of the state codified as, respectively, Section 11-50-310 et seq., or Section 11-50-490 et seq., then the word municipality shall refer to the public corporation or utility board, as the case may be, and not to the city or town creating and establishing it, so that the public corporation or utility board shall exercise all powers granted by this chapter to, and undertake all obligations imposed by this chapter on, the city or town creating and establishing it.

Any municipality that does not on May 18, 1981, own, maintain, or operate an electric distribution system and wishes to become a member of the authority, may become a member of the authority only following a favorable vote in a referendum held in the city on the question of membership in the authority.

(7) NOTES. Interim certificates, notes, or other evidences of indebtedness, whether long or short term, issued by the authority not in anticipation of the issuance of bonds.

(8) PERSON. A natural person, a cooperative or private corporation, association, firm, partnership, or business trust of any nature whatsoever, organized and existing under the laws of any state or of the United States, or of any other country or political subdivision thereof, including their departments, agencies, or instrumentalities, any municipality, or other municipal corporation, political subdivision, governmental unit, or public corporation created under the laws of any state or of the United States, and any state or the United States, and any person, board, or other body declared by the laws of any state or the United States to be a department, agency, or instrumentality thereof.

(9) PROJECT. Electric generation, transmission, and distribution facilities, and all property, real and personal, of every kind and nature material or pertinent thereto or necessary therefor, located within or without the state, which may be used or useful in the generation, transmission, distribution, sale, purchase, exchange, or interchange of bulk electric power and energy, and in the supplying of bulk electric power and energy to all those contracting with the authority therefor, as provided in Section 11-50A-8(8), including any interest therein or right to capacity thereof, and may include, without limitation, a divided or undivided interest in any electric generation, transmission, or distribution facility in which the authority shall participate as an owner in common with others, a contract right or other contractual arrangement for the long-term provision of bulk electric power and energy and transmission services to the authority on a prepaid basis and the acquisition of water and fuel of any kind for such purposes, including the acquisition of water rights, fuel deposits, and facilities for the development, production, processing, manufacture, fabrication, transportation, and storage of water and fuel. The term project shall not include any facilities for any purpose other than those necessary or desirable to provide bulk electric power and energy to municipalities or to effect the sale, purchase, exchange, and transmission of bulk electric power and energy with other electric suppliers pursuant to those arrangements provided in Section 11-50A-8(8), and any undivided fractional interest in any electric generation facilities which, on or prior to January 1, 1981, were being used by a private utility to generate electricity for distribution pursuant to a certificate of convenience and necessity obtained from the Alabama Public Service Commission. For purposes of the preceding sentence, electric generation facilities shall not be deemed to include any facilities used in common with other separate generating units at a single generating plant. Sales of bulk electric power and energy to municipalities shall only be effected as "wholesale sales" as the term "wholesale sales" is defined in Section 40-21-80(a)(9), as amended, or any subsequent statute of similar import. The terms "generation" and "transmission" as used herein shall have the same meaning as those contained in the uniform system of accounts as prescribed by the Federal Energy Regulatory Commission. The term "distribution" as used herein shall include only those facilities necessary or desirable to effect wholesale sales from transmission facilities to any municipality contracting with the authority.

(10) REVENUES. (i) All revenues, income, earnings, rents, and receipts derived by the authority from or attributable to the ownership or operation of any project, including all revenues attributable to the project or to the payment of the costs thereof received by the authority under any contract for the sale of the output, capacity, use, or service of the project or any part thereof or any contractual arrangement with respect to the use of the project or any portion thereof or the output, capacity, use, or service thereof, (ii) the proceeds of any insurance covering business interruption loss relating to the project, (iii) interest received on any moneys or securities held by the authority pursuant to any resolution duly adopted by the authority and paid or required to be paid into any revenue fund established by such resolution, and (iv) any other moneys received by the authority and defined as revenues in any bond resolution, trust agreement, or indenture pertaining to any bonds and the issuance thereof.

(11) STATE. The State of Alabama.

(12) HEREIN, HEREBY, HEREUNDER, HEREOF, and other equivalent words, refer to this chapter as an entirety and not solely to the particular section or portion thereof in which any of these words is used.

(13) Where used in this chapter, words in the present tense shall be construed to include the future tense, the singular shall be construed to include the plural, the plural shall be construed to include the singular, and nouns and pronouns shall be construed to include all genders.



Section 11-50A-2 - Legislative intent.

The municipalities are now empowered to own and operate electric distribution systems to serve their citizens, inhabitants, and customers by providing them electricity for all purposes. To assure that the municipalities may have alternative sources of bulk electric power and energy, in addition to those presently available, to operate their electric distribution systems in a dependable, efficient, and economical manner, it is desirable that the municipalities acting through the authority be empowered to engage in joint action for the generation, transmission, and distribution of bulk electric power and energy for sale to the municipalities for resale and for the sale, purchase, exchange and transmission of bulk electric power and energy with other electric suppliers. The Legislature finds and declares that the provision of alternative sources of bulk electric power and energy to the municipalities through joint action in the fields of generation, transmission, and distribution is in the public interest; that the creation of the authority as a non-profit public corporation is desirable to aid in the continued viability of the electric distribution systems operated by the municipalities and to provide for a means by which the municipalities may act jointly in all ways possible for the purpose of coordinated bulk electric power and energy supply programs; and that the necessity in the public interest for the provisions herein enacted is declared as a matter of legislative determination.



Section 11-50A-3 - Purpose of authority.

The purpose of the authority shall be to acquire, construct, operate, and maintain or cause to be acquired, constructed, operated, and maintained projects, and to take all other necessary or desirable action, in order to provide or make available an adequate, dependable, and economical alternative supply of bulk electric power and energy and related services for wholesale sales to those municipalities which may desire such supply, and incidentally and so as to take advantage of economies of scale in the provision of economical and reliable wholesale power supply to the municipalities, to enter into interconnection arrangements with other electric suppliers having generation and transmission capabilities, which arrangements provide for sale, purchase, exchange, or transmission of bulk electric power and energy. The authority shall only be authorized, through acquisition or construction of projects, or through interconnection arrangements with others, to provide for the generation, transmission, or distribution of power as provided in this chapter. Nothing in this chapter shall be construed to permit or to cause the authority to acquire or construct, or to maintain and operate any project, or to engage in interconnection arrangements with persons, for any purpose other than those necessary or desirable to provide bulk electric power and energy to municipalities or to effect the sale, purchase, exchange, and transmission of bulk electric power and energy with other electric suppliers pursuant to those arrangements provided in Section 11-50A-8(8). Sales of bulk electric power and energy to municipalities shall only be effected as "wholesale sales" as the term "wholesale sales" is defined in Section 40-21-80(a)(9), as amended, or any subsequent statute of similar import. Nothing in this chapter shall be construed to enable the authority to effect "retail sales" as the term "retail sales" is defined in Section 40-21-80(a)(5), as amended, or any subsequent statute of similar import. The authority shall not, except in the case of dissolution of the authority, disburse any moneys to any municipality participating in the authority, except to reimburse a municipality for amounts advanced to or for the benefit of the authority (with interest) or with respect to overcharges or refunds relating to the authority's costs of and charges for bulk electric power and energy; provided, however, that nothing in this chapter shall prohibit disbursements or payments with respect to the purchase, lease, or other use by the authority of any electric transmission facility or rights-of-way of any participating municipality.



Section 11-50A-4 - Application for incorporation.

(a) To become a public corporation, the individuals designated as the first members of the election committee described in Section 11-50A-6(b)(1) shall, immediately before the first meeting of the election committee provided in Section 11-50A-6, present to the Secretary of State of the state an application signed by them as applicants which shall set forth:

(1) The name, official designation, if any, and residence of each of the applicants;

(2) The date on which each applicant was designated a member of the election committee;

(3) The name of the proposed corporation, which shall be the Alabama Municipal Electric Authority;

(4) The location of the principal office of the proposed corporation, which shall be in the City of Montgomery, Montgomery County; and

(5) Any other matter relating to the incorporation of the authority which the applicants may choose to insert and which is not inconsistent with this chapter or the laws of the state.

(b) The application shall be signed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgments to deeds.

(c) The Secretary of State shall examine the application; and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 11-50A-5 - Issuance and recording of certificate of incorporation; no fees to be paid.

When the application has been made, filed, and recorded as herein provided, the applicants shall constitute a public corporation under the name proposed in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the Great Seal of the State, and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation of the authority.



Section 11-50A-6 - Board of directors; election committee; meetings; officers; compensation; recordkeeping.

(a) The board of directors of the authority shall be elected by the duly designated representatives of the municipalities which are authorized and directed to designate a member of the election committee as hereinafter provided in this section. Until the first meeting of the board of directors following the meeting in 2015 of the election committee hereinafter provided for, the board of directors shall consist of nine members; thereafter, the board shall consist of the number of members equal to the number of municipalities contracting with the authority for the purchase of electric power and energy pursuant to Section 11-50A-17, which are authorized and directed to designate a member of the election committee. Members of the board of directors shall be eligible to succeed themselves. The business, affairs, and property of the authority shall be managed by its board of directors.

(b)(1) On or before the ninetieth day following May 18, 1981, the governing body of each municipality which shall have, prior to that ninetieth day, by proper resolution declared its intention to contract with the authority for the purchase of electric power and energy pursuant to Section 11-50A-17, provided there shall be as many as five such municipalities, shall designate one individual who shall be a duly qualified elector of that municipality as its representative on the Alabama Municipal Electric Authority membership election committee which is herein designated as the election committee. The resolution of the governing body of each municipality may at any time be repealed in the manner provided by law for repeal of resolutions by the governing body; provided, that repeal of a resolution after the date of incorporation of the authority shall not affect the existence of the authority or the validity or enforceability of any contract entered into by the municipality with the authority. Each resolution declaring the intention of the municipality to contract with the authority shall state the amount of electric power and energy purchased from all sources by the municipality during the immediately preceding calendar year and shall be presented to the election committee at its first meeting which shall be held at the State Capitol located in the City of Montgomery, Alabama, at 11 o'clock A.M., Montgomery time, on the first Monday following the ninetieth day following May 18, 1981. At that meeting, which shall not precede the issuance of the authority's certificate of incorporation by the Secretary of State as provided in Section 11-50A-5, the election committee shall organize and elect a chairman and any other officers which may be desirable in the determination of the election committee. The election committee shall then determine the sufficiency of the resolutions presented to it, the accuracy of the factual representations made therein, and the number of votes (including fractions thereof) which each member of the election committee shall be entitled to cast in accordance with the provisions of subsection (b)(2) of this section; the determinations of the election committee shall be final. Nominations for membership on the board shall then be received by the election committee prior to adjournment of its first meeting. The election committee shall then meet for the second time one week later at the same time and place to receive any other nominations for membership on the board that may be made and shall at that time elect nine members of the board. The nine nominees to membership on the board receiving the largest number of votes cast by a quorum of the election committee shall be declared to be elected as the first nine members of the board. Each member shall be a duly qualified elector of one of the municipalities represented on the election committee, but, insofar as is mathematically possible, no more than one member shall be a duly qualified elector of any one of those municipalities. The election committee shall meet on a date not more than 30 days prior to each annual meeting of the authority to elect members to fill the terms which will begin at the conclusion of the annual meeting of the board.

(2) In elections held by the election committee to elect members to the board, beginning with the first election of members, each municipality entitled to representation on the election committee shall have, and shall be entitled to have its representative on the election committee cast, one whole vote, plus an additional vote or votes (including fractions thereof) to be determined as follows:

a. Before any project of the authority is placed in commercial operation by the authority, as determined by the authority, and electric power and energy is being supplied by the authority to all municipalities contracting with the authority pursuant to Section 11-50A-17, the percentage which is arrived at by dividing the number of kilowatt hours of electric power and energy purchased from all sources by each represented municipality during the immediately preceding calendar year by the total number of kilowatt hours of electric power and energy purchased from all sources by all represented municipalities during the immediately preceding calendar year shall be determined; each percentage so determined shall then be applied to a total number of votes equal to the total number of municipalities entitled to representation on the election committee. The resulting figure, calculated to the nearest one thousandth, shall be the additional vote or votes (including fractions thereof) to which each respective municipality is entitled.

b. After any project of the authority is placed in commercial operation by the authority, as determined by the authority, and electric power and energy is being supplied by the authority to all municipalities contracting with the authority pursuant to Section 11-50A-17, the percentage which is arrived at by dividing the number of kilowatt hours of electric power and energy purchased from the authority by each represented municipality during the immediately preceding calendar year by the total number of kilowatt hours of electric power and energy purchased from the authority by all represented municipalities during the immediately preceding calendar year shall be determined; each percentage so determined shall then be applied to a total number of votes equal to the total number of municipalities entitled to representation on the election committee. The resulting figure, calculated to the nearest one thousandth, shall be the additional vote or votes (including fractions thereof) to which each represented municipality is entitled. At the meeting of the election committee in the calendar year immediately following the calendar year in which any project of the authority is first placed in commercial operation by the authority, as determined by the authority, and electric power and energy is being supplied by the authority to all municipalities contracting with the authority pursuant to Section 11-50A-17, if the project has been in commercial operation, as determined by the authority, and if electric power and energy has been supplied for at least six months in the immediately preceding calendar year, then the period of time upon which the determination shall be made of the additional vote or votes (including fractions thereof) to which the members of the election committee shall be entitled at such meeting shall be that portion of the calendar year in which electric power and energy was first supplied to the municipalities; otherwise, such additional vote or votes (including fractions thereof) shall be determined on the basis of the number of kilowatt hours of electric power and energy purchased from all sources in accordance with the provisions of subsection (b)(2)a. of this section.

c. The presence at any meeting of the election committee of representatives entitled to cast two-thirds of the total votes to which the election committee shall be entitled shall constitute a quorum of the election committee.

(c) The governing body of each municipality declaring its intent to contract with the authority for the purchase of electric power and energy pursuant to Section 11-50A-17, after the ninetieth day following May 18, 1981, but before the election of the first nine members of the board, shall designate one individual who shall be a duly qualified elector of that municipality as an additional member of the election committee. The term of each additional member of the election committee so designated shall begin with the first meeting of the election committee following the meeting held for the purpose of electing the first nine members of the board. After the election of the first nine members of the board, each municipality that is not otherwise entitled to representation on the election committee and that contracts with the authority pursuant to Section 11-50A-17 shall designate one individual who shall be a duly qualified elector of that municipality as an additional member of the election committee. The term of each additional member of the election committee so designated shall begin with the next meeting of the election committee following his or her designation as a member. Each member of the election committee shall serve at the pleasure of the governing body of the municipality by which he or she was appointed.

(d) The initial membership of the board shall be elected as follows: Three members of the board shall be elected for terms of one year, three for two years, and three for three years. Each election thereafter, except elections to fill unexpired terms or to reflect a contemporaneous increase in the membership of the board, shall be for a term of three years. In the case of an increase in the membership of the board, the board members elected to reflect the increase shall be elected for initial terms that result in an approximately equal number of members of the board having terms expiring in the same years, as the election committee shall determine. All terms, however, shall extend through the annual meeting of the board held at the expiration of the number of years for which the member was elected and until his or her successor shall be elected. Nevertheless, all members of the board shall serve at the pleasure of the election committee. In the event it should be mathematically necessary in the election of the members of the board for more than one member of the board to be a duly qualified elector of the same municipality, then and in that event, one of the two members who are duly qualified electors of the same municipality shall be elected for an initial term of one year; and, in the event there should be four municipalities from which two duly qualified electors must be elected, one of the duly qualified electors of one of those four municipalities shall be elected for an initial term of two years; provided, however, that insofar as may be consistent with the foregoing provisions of this subsection, in the election of the first nine members of the board, the three nominees receiving the highest number of votes shall be elected to terms of three years, the three nominees receiving the next highest number of votes shall be elected to terms of two years, and the three nominees receiving the next highest number of votes shall be elected to terms of one year. Any tie votes shall be resolved by lot in a manner prescribed by the election committee. Members of the election committee shall not be eligible for membership on the board. The membership of the board shall be inclusive and reflect the racial, gender, geographical, urban/rural, and economic diversity of the state.

(e) The first meeting of the board shall be held at the same place and hour, on the first Thursday following the second meeting of the election committee described in subsection (b)(1) of this section, to elect officers, decide upon a date, time, and place for its next meeting or meetings, and to proceed with the transaction of any business that may come before the board.

(f) The first annual meeting of the board, which may be held without notice, shall be held on the anniversary date of the first meeting of the board. If the date set for the annual meeting of the board is a legal holiday, the annual meeting shall be held on the next secular day following. The date of subsequent annual meetings of the board may be changed by resolution of the board, and no notice, other than notice of the adoption of the resolution to any member of the board who was absent when it was adopted, shall be required for any annual meeting. Notice of the adoption of a resolution changing the date of the annual meeting of the board shall be given to any member of the board who was absent when the resolution was adopted by mailing a copy of the resolution to each absent member of the board 10 days prior to the date set for the annual meeting.

(g) Regular meetings of the board may be established by resolution of the board, and no notice, other than notice of the adoption of the resolution to any member of the board who was absent when it was adopted, shall be required for any regular meeting. Notice of the adoption of a resolution establishing regular meetings of the board shall be given to any member of the board who was absent when the resolution was adopted by mailing a copy of the resolution to each absent member of the board 10 days prior to the date of the regular meeting.

(h) Special meetings of the board may be called by resolution of the board or by the chairman or vice-chairman or upon the written request of at least three members of the board.

(i) Written notice of special meetings shall be mailed to each municipality contracting with the authority pursuant to Section 11-50A-17 and to each member of the board not less than three days prior to the date of any special meeting. Neither the business to be transacted at nor the purpose of a special meeting of the board need be specified in the notice of the meeting. Notice of a special meeting need only state the time and place of the meeting.

(j) Notice of a meeting of the board need not be given to any member who signs a waiver of notice either before or after the meeting. Attendance of a member at a meeting shall constitute a waiver of notice of the meeting and a waiver of any and all objections to the time or place of the meeting or to the manner in which it has been called or convened, except when a member states at the beginning of the meeting any objection or objections to the transaction of business. Neither the business to be transacted at nor the purpose of any regular or special meeting of the board need be specified in the waiver of notice of those meetings.

(k) Any vacancy in the membership of the board due to the death, resignation, change of residence, or disability of a member shall be filled by a new member to be elected by the remaining members of the board to serve until the next meeting of the election committee. At the first meeting of the election committee following the filling of any vacancy, the election committee shall elect a member to fill the remainder, if any, of the unexpired term for which the vacancy was filled. Upon this election by the election committee, the membership on the board of the member elected to fill any vacancy by the remaining members of the board shall terminate. If any member of the board who is employed in any capacity in the management or operation of the electric distribution system of any municipality ceases to be so employed, the board member shall be deemed to have resigned membership on the board within the meaning of this subsection.

(l) The board shall elect as officers of the authority a chairman, a vice-chairman, a secretary-treasurer, and any other officers which the board from time to time may deem necessary. The chairman and vice-chairman shall be elected from the membership of the board. All officers shall serve for terms of one year terminating at the next annual meeting of the board or until their successors are elected and qualified.

(m) At all meetings of the board, the presence in person of a majority of the members in office shall be necessary for the transaction of business, and the affirmative vote of a majority of the members present and voting at a meeting where a quorum is present shall be necessary for any action of the board. No vacancy in the membership of the board shall impair the right of the majority to exercise all the rights and perform all duties of the board. If at any meeting there is less than a majority present, a majority of those present may adjourn the meeting to a fixed time and place, and notice of that time and place shall be given in accordance with the provisions of subsection (i) of this section.

(n) Unless the board by an unanimous vote of all of the members thereof then serving shall so determine, the members of the board shall not be entitled to compensation for their services as directors or officers. If the board determines to provide for compensation, the authority may compensate its directors in the manner and amounts as shall be determined from time to time by the board not to exceed six hundred dollars ($600) per meeting of the board actually attended. Members of the board may be reimbursed by the authority for their actual expenses properly incurred in the performance of their duties.

(o) The authority shall keep suitable books and records of all its obligations, contracts, transactions, and undertakings, and of all its revenues and receipts of every nature and all expenditures of every kind.

(p) The authority, together with all funds established in connection with its debt, shall be audited no less frequently than annually by an independent auditing and accounting firm to be selected and compensated by the authority. Copies of any audit shall be available upon request to interested parties, including specifically but without limitation, the holders of bonds and all parties contracting with the authority.



Section 11-50A-7 - Tax exemptions; payments in lieu of taxes.

All bonds, bond anticipation notes, and notes issued by the authority, the interest thereon, and the income therefrom shall be forever exempt from all taxation in the state. All income of the authority, all obligations, lease agreements, and mortgages of the authority, all conveyances by or to the authority, and all lien notices or other filings with respect to the property of the authority and the transfer thereof shall be forever exempt from any and all taxation in the state. The purchase, sale, or use of property by the authority shall be exempt from all sales, use, and license taxes levied by the state and all political subdivisions of the state. All property of the authority shall be exempt from ad valorem property taxation. Nevertheless, the authority, or any agent of the authority designated for the purpose of constructing, maintaining, or operating any project of the authority, shall pay to any validly constituted taxing authority of the state, or any county or municipality or other political subdivision thereof, that levies ad valorem, sales, use, license, or severance taxes, payments in lieu of those taxes equal in amount to the ad valorem, sales, use, license and severance taxes which would have been paid by private persons engaged in the same or similar business within the state with respect to real and personal property owned, leased, or otherwise used, and with respect to the purchases, sales, or use of property, within the taxing jurisdictions of those entities had the properties of the authority been owned, leased, used, or purchased by such private persons. Payment of such amounts in lieu of taxes shall be made at the time taxes of such nature would be payable by private persons and shall be received, treated, deposited, and appropriated by those taxing jurisdictions for all purposes in the same manner as if those amounts were payments of those taxes. Payments in lieu of taxes shall be enforceable by the taxing authority in civil action brought by such taxing authority. It is the intent of the Legislature that while the authority is a political subdivision of the state, the business in which it is engaged should be responsible for the payment, in lieu of taxes, of amounts which other similar businesses are required to pay, to support essential government services. In the event of the dissolution of the authority pursuant to Section 11-50A-27, if any of the then remaining reserves of the authority provided for in this chapter (except those funded with proceeds of bonds, bond anticipation notes, or notes of the authority) are distributed (other than for those purposes for which such reserves were established or as credits respecting amounts previously overbilled by the authority) to municipalities contracting with the authority pursuant to Section 11-50A-17, the authority shall, with respect to those distributions, pay to the state, in lieu of income taxes levied by the state, amounts equal to the income taxes that would be payable by the authority with respect to the amounts distributed as if the authority had taxable income in the year of the distributions in the amount of such distributions and the authority were an entity subject to income taxes. Such amounts shall be payable at the time and received, treated, and appropriated by the state for all purposes in the same manner, as if those amounts were payments of state income taxes.

The authority shall also pay a fee to the state in the amount of 2.2 percent of the gross receipts in lieu of taxes from all electric power sold by the authority. The proceeds of such fee shall be deposited and paid to the general fund.



Section 11-50A-8 - Powers of the authority.

In addition to other powers granted the authority by this chapter, it shall have all powers consistent with the purposes of the authority as set forth in Section 11-50A-3, which are necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including, but without limiting the generality of the foregoing, the following enumerated powers, which shall be exercised by the authority consistently with the provisions of Section 11-50A-3:

(1) To sue and be sued and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties thereto;

(2) To adopt and alter a corporate seal;

(3) To make and alter at pleasure all needful bylaws, rules, and regulations for the transaction of its business and the control of its property and affairs;

(4) To have the same right of eminent domain through condemnation conferred by Section 10-5-1, or any subsequent statute of similar import; provided that nothing herein shall be construed to grant to the authority the power to acquire by condemnation any real or personal property or right-of-way of any utility as the term "utility" is defined in Section 37-4-1(7)a.;

(5) To acquire in its own name by purchase on such terms and conditions and in such manner as it may deem proper, or by exercise of the power of eminent domain, or by gift, grant, lease, or otherwise, real property or rights and easements therein and franchises and personal property necessary or convenient for its corporate purposes; and to insure its property against any and all risks with insurance which may, from time to time, be available; and to use its property and rent or lease the same to or from others, or make contracts with respect to the use thereof; or to sell, lease, or otherwise dispose of any of its property in any manner it deems to the best advantage of the authority and the purposes thereof. The powers to acquire, use, and dispose of property contained in this section shall include the power to acquire, use, and dispose of any interest in any property, whether divided or undivided, which may result in the ownership of any property or any part thereof in common with any other party or parties, public or private. With respect to any property held jointly with others, the parties may provide, by deed or contract, for the waiver of the right of partition and sale for partition or division, which such waivers, if given, shall be binding on all successors and assigns of the joint owners of such property. In any acquisition of real or personal property by the authority in common with any other party, public or private, either of the joint owners shall have an option to purchase the interest of any of the other joint owners upon determination by such other joint owner, its successors or assigns, to sell its interest in such jointly owned property, at a price to be mutually agreed to by the joint owners as set forth in a contract between the joint owners relating to such jointly owned property. The authority shall be under no obligation to accept and pay for any property condemned under this chapter except from the funds provided under the authority of this chapter. If the authority shall deem it expedient to construct any project on lands which are subject to the control of the state or of any political subdivision, board, or any public corporation existing in the state, the Governor, in the case of the state, or the governing authorities of any political subdivisions, boards, or public corporations are hereby authorized to convey any lands to the authority for a consideration, not exceeding reasonable value, which may be agreed upon by the authority, as grantee, and by the Governor or by the governing body of any political subdivision, board, or public corporation, as grantor, taking into consideration the public benefit to be derived from the conveyance;

(6) To appoint and select officers and employees, and to fix their compensation, and to appoint and select engineering, architectural, and construction experts, fiscal agents, and attorneys. The authority may retain, employ, engage, and dismiss all necessary staff and personnel, including professional and technical supervisors, assistants, and experts and other agents and employees, temporary or permanent, as it may require;

(7) To require that each officer or employee of the authority handling money or exercising control over property of the authority before entering upon the discharge of his duties, give bond with some surety company authorized to do business in the state as surety and payable to the authority, to be approved by the authority, in such penalty as the authority may prescribe, conditioned for the faithful discharge of the duties of his office or employment and faithfully to account for all moneys received or property coming into his possession in the capacity of his employment;

(8) To plan, develop, acquire, by purchase or otherwise, in whole or in part, as provided in subdivision (5) of this section, and to construct and place into operation and operate or cause to be constructed and placed into operation and operated, and to reconstruct, improve, equip, alter, repair, and extend projects, within or without the state, either as sole or joint owner of all or of any part in common with one or more persons or as agent; to provide, by sale or otherwise, an adequate, dependable, and economical supply of bulk electric power and energy to municipalities contracting with the authority pursuant to Section 11-50A-17; and, incidental to the provision of bulk electric power and energy to such municipalities, to enter into contracts for long or short-term interconnection, interchange, exchange, pooling, wheeling, transmission, purchase, or sale of bulk electric power and energy and other similar arrangements with other electric suppliers having generation and transmission capabilities, including, without limitation, the United States of America (including the southeastern power administration) and electric utility systems or electric cooperatives either privately or publicly owned, within or without the state; provided that such arrangements may include agreements with respect to resale rates and the disposition of receipts and provided further that such arrangements shall not be entered into with political subdivisions or public corporations of the state other than municipalities. The authority shall also have the power, which may be exercised either as principal or agent, to manufacture, generate, store, and transmit electricity for light, heat, power, and energy; to purchase power at retail or wholesale from any other person; to purchase or construct part of projects sponsored and owned by or in common with one or more persons, and to transmit power both for itself and on behalf of any person; to erect, buy, sell, lease, or otherwise acquire, maintain, and operate or cause to be maintained and operated plants, underground subways, conduits, poles, and wires above, upon, and under the streets, alleys, lands, and territories of political subdivisions (all in compliance with Article XII, Sections 220 and 228, Constitution of Alabama of 1901), public or private corporations, or individuals; and to sell bulk electric power and energy to municipalities which are authorized to contract with the authority pursuant to Section 11-50A-17;

(9) To contract with those municipalities which are authorized to contract with the authority pursuant to Section 11-50A-17, and with any person within or outside the state;

(10) To exercise any one or more of the powers, rights, and privileges conferred in this chapter either alone or jointly or in common with one or more persons. In any exercise of its powers, rights, and privileges jointly or in common with one or more persons with respect to the ownership, construction, operation, and maintenance of electric generation, transmission, or distribution facilities, the authority may own an undivided interest in those facilities with any other person, with or without waiver of the right of partition and sale for partition or division as may be provided in a deed or contract relating to such jointly-owned facility. The authority may enter into an agreement or agreements with respect to any electric generation, transmission, or distribution facility with any person participating therein, and any agreement may contain such terms, conditions, and provisions consistent with the provisions of this chapter as the parties thereto shall deem to be in their best interests. Any such agreement may include, but need not be limited to, provisions for the construction, operation, and maintenance of the electric generation, transmission, or distribution facility by any one or more of the parties to the agreement which shall be designated in or pursuant to the agreement as agent or agents on behalf of itself and one or more of the other parties thereto or by any other means which may be determined by the parties thereto, and may include provisions for a method or methods of determining and allocating, among or between the parties, costs of construction, operation, maintenance, renewals, replacements, improvements, and disposals with respect to the facility and the entitlement of the joint owners to the production capability or utilization of the facilities under normal and emergency situations and in the event of default on the part of one or more joint owners in the payment of costs as provided in the agreement. Any such agreement shall supersede any provision of law to the contrary relating to the rights of joint owners of property and relating to the use of property, title to which is held by the authority jointly with others. Notwithstanding anything contained in any other law to the contrary, pursuant to the terms of any agreement authorized in this subdivision, the authority may delegate any and all of its powers and duties with respect to the construction, operation, maintenance, renewal, replacement, improvement, or disposal of electric generation, transmission, or distribution facilities to the party or parties acting as agent; and all actions taken by the agent in accordance with the provisions of the agreement may be made binding upon the authority without further action or approval by the authority;

(11) To accept, receive, and administer gifts, grants, appropriations, and donations of money, materials, and property of any kind, including loans and grants from the United States of America or the state or any agency, department, authority, or instrumentality of either, upon such terms and conditions as the United States of America, the state, or any agency, department, authority, or instrumentality shall impose, and to administer trusts, and to sell, lease, transfer, convey, appropriate, and pledge any and all of its property;

(12) Subject to any agreement with the holders of bonds, bond anticipation notes, or notes, to invest moneys of the authority not required for immediate use, including proceeds from the sale of any bonds, bond anticipation notes, or notes and any accumulation of its funds and any sinking funds or reserves, in such obligations, securities and other investments as the authority shall deem prudent, and to purchase its own bonds, bond anticipation notes, and notes;

(13) To do any and all things necessary or proper for the accomplishment of the purposes of this chapter and any amendments hereto; and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of the state, including employment of professional and administrative staff and personnel and retaining of legal, engineering, fiscal agency, and other professional services, the purchasing of all kinds of insurance including, without limitation, insurance against tort liability and against risks of damage to property, and including the power to borrow money for any of the purposes of the authority; provided, however, that obligations of the authority other than bonds, bond anticipation notes, and notes, for which provision is made in this chapter, may be made payable from the general funds of the authority and shall not be a charge against any special fund allocated to the payment of bonds, bond anticipation notes, or notes; and including the power to indemnify and hold harmless any parties contracting with the authority or its agents from damage to persons or property and the power to act as self-insurer with respect to any loss or liability;

(14) To issue and sell (on sealed bid at public sale, except that with respect to a particular issue of bonds proposed to be issued by the authority, if sale of the bonds on sealed bid at public sale is not in the opinion of the Director of Finance of the State of Alabama in the best interest of the authority under then prevailing market conditions, in which case, and in which case only, the proposed particular issue of bonds may be sold at private sale with the approval of the Director of Finance of the state) bonds, payable from the revenues of any of the projects of the authority and other available funds of the authority as designated in the bond resolution, trust agreement, or indenture pertaining to the bonds for the purpose of paying the costs of any project or for any of the authority's corporate purposes; to execute trust agreements or indentures; to sell, convey, pledge, and assign any and all of its funds, property, and income as security for the payment of bonds, and to provide for the payment of bonds and for the rights of the holders thereof.



Section 11-50A-9 - Issuance of bonds; prerequisites; procedure; provisions; execution; bond resolution covenants.

(a) The authority shall, prior to the adoption by the board of a resolution authorizing the issuance of any bonds, enter into one or more contracts with two or more municipalities which are authorized to contract with the authority pursuant to Section 11-50A-17. Any resolution of the board authorizing the issuance of bonds may authorize those bonds to be issued in more than one series, and the issuance of each series of bonds so authorized by that resolution need not be preceded by the entering into by the authority of additional contracts pursuant to Section 11-50A-17.

(b) The board may by resolution or resolutions authorize the issuance of bonds. Unless otherwise provided therein, the resolution or resolutions shall take effect immediately and need not be published or posted. The board may authorize such types of bonds as it may determine, subject only to any agreement with the holders of particular bonds, including bonds as to which the principal and interest are payable exclusively from all or a portion of the revenues from one or more projects, or from revenues generally or from any source whatever. Bonds may also be issued for the purpose of paying any outstanding bonds, bond anticipation notes or notes at or prior to maturity or upon acceleration or redemption; such bonds shall be issued in an aggregate principal amount not exceeding the sum of (i) the outstanding principal amount of the outstanding bonds, bond anticipation notes, notes or other obligations to be refunded, (ii) the interest accrued and unpaid thereon plus the interest to mature thereon until their date of payment, (iii) the amount of any redemption premium required, by their terms, to be paid as a condition to their redemption prior to their respective maturities, and (iv) the amount of any actual or estimated expenses of the refunding, including without limitation deposits to reserves for debt service or other capital or current expenses from the proceeds of such bonds as may be required by the resolution authorizing such bonds. The authority may provide for any arrangements for the payment and security of the bonds being issued or for the payment and security of the bonds, bond anticipation notes or notes to be redeemed, refunded, or refinanced.

(c) Bonds may be issued under this chapter in one or more series, may bear such date or dates, may mature at such time or times, not exceeding 50 years from their respective dates, may bear interest at such rate or rates, payable at such time or times, may be payable in such medium of payment at such place or places, may be in such denomination or denominations, may be in such form, either coupon or fully registered without coupons, may be issued in any specific amounts, may carry such registration, conversion, and ex-changeability privileges, may be declared or become due before the maturity date thereof, may provide such call or redemption privileges, may have such rank or priority, and may contain any other terms, covenants, assignments, and conditions as the bond resolution authorizing the issuance of the bonds, or any trust agreement or indenture pertaining thereto may provide. The authority may sell, at public or private sale, bonds in such manner, at such price or prices, and upon such terms and conditions as shall be determined by the authority. Any bonds, bond anticipation notes or notes issued by the authority shall be exempt from all laws of the state governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Title 8, Chapter 8, or any subsequent statute of similar import.

(d) The bonds of the authority shall be signed by its chairman and attested by its secretary-treasurer, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds shall be signed by the chairman; provided, that a facsimile of the signature of one, but not both, of these officers may be printed or otherwise reproduced on any bonds in lieu of his manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any bonds in lieu of being manually affixed thereto and a facsimile of the chairman's signature may be printed or otherwise reproduced on any interest coupons in lieu of his manually signing the same. In the alternative, the signatures of the officers of the authority and the seal of the authority upon any bond, bond anticipation note or note, may all be by facsimile if the instrument is authenticated or countersigned by a trustee other than the authority itself or an officer or employee of the authority. All bonds, bond anticipation notes or notes issued under authority of this chapter bearing signatures or facsimiles of the signatures of officers of the authority in office on the date of the signing thereof shall be valid and binding notwithstanding that before the delivery thereof, and payment therefor, such officers whose signatures appear thereon shall have ceased to be officers of the authority. Pending the preparation of definitive bonds, interim receipts, in such form and with such provisions as the authority may determine, may be issued to the purchaser of bonds to be issued under this chapter.

(e) Any bond resolution authorizing the issuance of bonds and any trust agreement or indenture entered into under this chapter to finance in whole or in part the acquisition, construction, reconstruction, improvement, equipment, alteration, repair, or extension of any project, may contain covenants as to:

(1) The rates, fees, tolls, or other charges to be charged for the output, capacity, use or service of the project and other resources of the authority sufficient to meet operating and maintenance expenses, renewals and replacements to such project, debt service on bonds, creation and maintenance of reserves required by the bond resolution, trust agreement or indenture pursuant to which the issuance of bonds may be authorized and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability of the bonds;

(2) The use and disposition of the revenues to be derived from the project;

(3) The creation and maintenance of sinking funds or reserves and the regulation, use and disposition thereof, including debt service reserve, renewal and replacement reserve, reserves for the provision of fuel, working capital reserves, and any other reserves which may be reasonably required by the authority for the ownership, lease, operation, or disposition of its projects and which may be authorized by the bond resolution, trust agreement or indenture pursuant to which the issuance of the bonds may be authorized;

(4) The purpose or purposes to which the proceeds of the sale of the bonds may be applied, and the use and disposition of the proceeds;

(5) Events of default and the rights and liabilities arising thereupon, the terms and conditions upon which bonds shall become or may be declared due before maturity, and the terms and conditions upon which that declaration and its consequences may be waived;

(6) The issuance of other additional bonds or the issuance of bond anticipation notes or notes evidencing obligations of the authority payable from or a charge against the revenues of the project;

(7) The insurance to be carried on the project, and the use and disposition of insurance proceeds;

(8) Books of account and the inspection and audit of those books;

(9) Limitations or restrictions as to leasing or otherwise disposing of the project while any of the bonds or interest thereon remain outstanding and unpaid; and

(10) The operation and maintenance of the project and of the authority.



Section 11-50A-10 - Validation of bonds.

Except as otherwise provided in this section, the validity of any bonds may be determined in the manner provided in Sections 11-81-220 through 11-81-227, provided that, as used in those sections: the term "unit" shall mean the authority; the term "organizing subdivision" shall mean the state; the term "obligations" shall include, in addition to the evidences of indebtedness listed in Section 11-81-220(3), all contracts described in Section 11-50A-11; and the term "district attorney" shall mean the attorney general of the state; and provided further, that the authority shall not be required to specify in its complaint when, where, and in what amounts principal and interest on the bonds are to be paid; and provided further, that in its complaint the authority may, when stating the amount of obligations to be issued, state the principal amount of bonds to be issued, whether the bonds are to be issued in separate series or installments from time to time, and, in stating the maximum rate of interest such bonds are to bear, state a maximum per annum rate of interest or in the event the bonds or any series or installment thereof are to bear different rates of interest for different maturity dates that none of such rates will exceed the maximum rate specified in its complaint; and provided further, that nothing contained herein shall be construed as prohibiting or restricting the right of the authority to sell its bonds at a discount, even if in so doing the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in the authority's complaint. Publication of a notice to the taxpayers and citizens of the state shall be made in the manner and at the times specified in Section 11-81-222(d), except that publication shall be made in a newspaper customarily published not less often than five days during each calendar week in the Cities of Birmingham, Mobile, Montgomery and Huntsville. A statement of certification shall be made as provided in Section 11-81-225, and, together with a facsimile of the signature of the register of the circuit court in lieu of his manually signing the same, shall be stamped, printed or otherwise reproduced on the bonds. The register or clerk of the circuit court shall receive no fee or other compensation in connection with the preparation of the certification described in this section. Prior to the initial issuance and sale by the authority of obligations provided for in this chapter (whether in the form of bonds, bond anticipation notes or notes), the validity of those obligations (along with the validity of the payments in lieu of taxes required by Section 11-50A-7) shall be determined in a validation proceeding as provided in this section. Following the initial issuance and sale of obligations of the authority the validity of which shall have been determined as provided in the preceding sentence, the validation of any bonds, bond anticipation notes or notes subsequently issued and sold by the authority shall not be required.



Section 11-50A-11 - Validation of contracts.

When payments required by the provisions of Section 11-50A-17 to be made by any municipality authorized to contract with the authority pursuant to Section 11-50A-17 are pledged as security for the payment of bonds sought to be validated, the petition for validation shall make parties defendant to that action every municipality which has contracted with the authority for the output, capacity, use or service of the project for which bonds are sought to be validated. Notice to the taxpayers and citizens of such municipality shall be made as provided in Section 11-81-222(d). Every other party, public or private, contracting with the authority in any manner with relation to the construction, ownership or operation of the project for which bonds are sought to be validated may also be made parties defendant to that action.



Section 11-50A-12 - Bond provisions; destroyed bonds; interest; cancellation; paying agents.

(a) If any bond becomes mutilated or is lost, stolen, or destroyed, the authority may execute and deliver a new bond of like date of issue, maturity date, principal amount, and interest rate per annum as the bond so mutilated, lost, stolen, or destroyed. The new bond shall have attached thereto coupons corresponding in all respects to those, if any, on the bond mutilated, lost, stolen, or destroyed; provided, that (i) in the case of any mutilated bond, that bond together with all unmatured coupons appertaining thereto is first surrendered to the authority, (ii) in the case of any lost, stolen, or destroyed bond, there is first furnished evidence of the loss, theft, or destruction satisfactory to the authority together with indemnity satisfactory to the authority, (iii) all other reasonable requirements of the authority are complied with, and (iv) expenses in connection with the transaction are paid. In the event any coupon is mutilated, lost, stolen, or destroyed, the authority may issue a duplicate coupon upon the same terms and conditions as those provided for the replacement of mutilated, lost, stolen, or destroyed bonds. Any bond or coupon surrendered for exchange shall be cancelled in accordance with the provisions of this section.

(b) Interest shall cease to accrue on any bond or coupon on the date that the bond or coupon becomes due for payment if payment is made or duly provided for, but liability for any matured bond or coupon and for the accrued interest thereon shall continue until the bond or coupon, as the case may be, is seven years overdue for payment. At that time, unless demand for payment has been made, this obligation shall be extinguished and shall be deemed no longer outstanding.

(c) Unless otherwise directed by the authority, every evidence of indebtedness and interest coupon paid, exchanged or otherwise retired shall forthwith be marked "cancelled" and shall be delivered by the paying agent making payment thereof to the authority where it shall be destroyed and a certificate of destruction shall be filed in the records of the authority.

(d) The authority shall maintain records containing a full and correct description of each evidence of indebtedness issued, identifying it and showing its date, issue, amount, interest rate, payment dates, payments made, registration, cancellation, destruction, and every other relevant transaction.

(e) The authority may appoint one or more paying agents within or without the state for each issue or series of bonds. Each paying agent shall be a bank or trust company authorized by the laws of the United States or of the state in which it is located to do a banking or trust business. The authority may make any provisions respecting paying agents which it deems necessary or useful and may enter into a contract with any paying agents containing any terms, including compensation, and conditions in regard to the paying agents which it deems necessary or useful.



Section 11-50A-13 - Immunity from liability; credit not pledged.

(a) Neither the members of the election committee, the members of the board nor any individual executing bonds, bond anticipation notes or notes on behalf of the authority shall be personally liable thereon by reason of the issuance thereof.

(b) Neither the bonds, bond anticipation notes nor notes issued under provisions of this chapter nor the instruments evidencing the obligations which constitute the security therefor shall constitute a debt or a loan or pledge of the full faith and credit of the state or of any municipality, but all bonds, bond anticipation notes and notes shall be payable solely from the sources described in Section 11-50A-19 as provided in the resolutions or trust agreements or indentures authorizing or securing the issuance and payment of the bonds, bond anticipation notes or notes, as the case may be. The issuance of bonds, bond anticipation notes or notes shall not obligate the state or any municipality to levy or pledge any form of taxation whatever for the payment thereof. No owner of any bond, bond anticipation note or note or receiver or trustee in connection therewith shall have the right to enforce the payment thereof against any property of the state or of any municipality, nor shall any bond, bond anticipation note or note constitute a charge, lien, or encumbrance, legal or equitable, upon any such property. Bonds issued by the authority shall not be general obligations of the authority but shall be payable solely out of the revenues and other funds subject to pledge pursuant to Section 11-50A-19.



Section 11-50A-14 - Right to receivership upon default.

(a) In the event that the authority shall default in the payment of the principal of or interest on any of its bonds, bond anticipation notes or notes after they shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of 30 days, or if the authority shall default in any material respect in any agreement made with the holders of the bonds, bond anticipation notes or notes, any holder of bonds, bond anticipation notes or notes, or trustee therefor, shall have the right to apply in an appropriate judicial proceeding to the Montgomery County circuit court for the appointment of a receiver for the project, the revenues of which were pledged for payment of the principal of and interest due on the bonds, bond anticipation notes or notes, whether or not all bonds, bond anticipation notes or notes have been declared due and payable and whether or not the holder, or trustee therefor, is seeking or has sought to enforce any other right or to exercise any remedy in connection with the bonds, bond anticipation notes or notes. Upon such application the circuit court, if it deems such action necessary for the protection of the holders of the bonds, bond anticipation notes or notes, may appoint, and if the application is made by the holders of 25 percent in principal amount of the bonds, bond anticipation notes or notes then outstanding or any trustee for holders of bonds, bond anticipation notes or notes in that principal amount, shall appoint, a receiver for the project.

(b) The receiver appointed pursuant to this section shall forthwith, directly or by his agents and attorneys, enter into and upon and take possession of the project or of the portion thereof or interest therein which is owned by the authority and, if the court so directs, may exclude the authority, its officers, agents, and employees and all persons claiming under them wholly therefrom and shall have, hold, use, operate, manage, and control the project and each and every part thereof, and, in the name of the authority or otherwise, as the receiver may deem best, shall exercise all the rights and powers of the authority with respect to the project as the authority itself might do. The receiver shall maintain, restore, insure, and keep insured the project or any portion or interest therein which is owned by the authority, and from time to time shall make all necessary or proper repairs as to the receiver may seem expedient, and shall establish and maintain rates and collect fees, tolls, and other charges in connection with the project as the receiver may deem necessary or proper and reasonable, and shall collect and receive all revenues and shall deposit them in a separate account and apply the revenues so collected and received in the manner directed by the court; provided, however, that the foregoing duties of the receiver shall be performed in a manner consistent with any and all existing contractual arrangements to which the authority may be a party, and the powers of the receiver shall be no greater than the powers of the authority.

(c) Whenever all that is due upon the bonds, bond anticipation notes or notes, and interest thereon, and upon any other bonds, bond anticipation notes or notes, and interest thereon, having a charge, lien, or encumbrance on the revenues of the project under any of the terms of any covenants or agreements with holders of bonds, bond anticipation notes or notes shall have been cured and made good and it shall appear to the court that no default is imminent, the court shall direct the receiver to surrender possession of the project to the authority, and the same right of the holders of the bonds, bond anticipation notes or notes to secure the appointment of a receiver shall exist upon any subsequent default as provided in this section.

(d) The receiver shall, in the performance of the powers herein conferred upon him, act under the direction and supervision of the court making such appointment and shall at all times be subject to the orders and decrees of the court and may be removed by it. Nothing contained herein shall limit or restrict the jurisdiction of the court to enter any other and further orders and decrees as the court may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth herein; provided, however, the court shall not, in the exercise of the authority granted herein, be empowered to relieve the receiver of any obligation provided for by deed or contract between the authority and any other party.



Section 11-50A-15 - Negotiability of bonds.

Bonds, bond anticipation notes and notes issued by the authority shall be construed to be, and shall have all the rights and incidents of negotiable instruments, subject to the provision of the bonds, bond anticipation notes or notes pertaining to registration, although payable solely from a specified source as provided herein.



Section 11-50A-16 - Bonds as legal investments.

The bonds, bond anticipation notes and notes authorized in this chapter shall be securities in which all public officers and bodies of this state and all political subdivisions, all insurance companies and associations, and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds. The bonds, bond anticipation notes and notes shall also be securities which may be deposited with and shall be received by all public officers and bodies of this state and all political subdivisions for any purpose for which deposit of the bonds or other obligations of this state is now or may hereafter be authorized.



Section 11-50A-17 - Contracts for use of projects; purchase of electric power; payment of charges; indemnity; enforcement of performance.

(a) Any municipality, if authorized by resolution or ordinance of its governing body, may contract with the authority for the payment of any rates, tolls, fees, and other charges prescribed in this section and Section 11-50A-18 by the authority for the output, capacity, use or service by the municipality of any projects or other resources of the authority or any of its facilities or undertakings. The obligations to pay the amounts contracted to be paid by the municipality to the authority under the contract or contracts entered into pursuant to the provisions of this section shall be treated as expenses of operating the electric distribution system of the municipality for the payment of which the revenues of the municipality derived from the operation of its electric distribution system (together with any other revenues that may be lawfully pledged therefor) may be pledged; provided that, in the case of a municipality that is an incorporated city or town in the state, such amounts contracted by such municipality to be paid during any fiscal year during which such contract is in effect shall be payable solely out of the current revenues derived from the operation of that municipality's electric distribution system (together with any other revenues that may be lawfully pledged therefor) for such fiscal year; and, provided further, that no revenues may be pledged to provide funds to fulfill the obligations of a municipality arising under any contract with the authority if, as a result of such pledge, such contract would be deemed to constitute a debt of the municipality within the meaning of any constitutional prohibition or limitation. A municipality's contract with the authority of the type described in this section may contain covenants with respect to resale rates charged by the municipality for electricity in order to ensure that revenues of the municipality's electric distribution system are adequate for it to meet its obligations under the contract. The contract of the municipality may include provisions for requirement purchases of bulk electric power and energy and may extend for a term of not more than 50 years or such longer period as shall be the period of duration of any ownership or operation agreement relating to a project from which bulk electric power and energy is derived.

(b) All rates, fees, tolls, and charges payable by a municipality shall be made at the intervals and in the amounts agreed upon and set forth in the contract provided for by this section. The contract may provide for the payment of amounts which shall be sufficient to enable the authority to meet its expenses, interest and principal payments (whether at maturity or upon sinking fund redemption) for bonds, bond anticipation notes or notes, reasonable reserves and the requirements of any rate covenant with respect to debt service coverage contained in any bond resolution or trust agreement or indenture of the authority. The contract may also provide for the commencement of payments, not necessarily based directly on rates, to the authority prior to the completion of the undertaking by the authority of a project. The contract may provide for the making of any payments while the project is partially or wholly not in use and whether or not the project has been or will be completed, is then operable, or is operating, and may provide that those payments shall not be subject to any reduction whether by offset or otherwise and shall not be conditioned upon the performance or nonperformance by any party of any agreement. The contract may also provide that if one or more municipalities defaults in the payment of its obligation under any such contract, the remaining municipalities which also have entered into such contracts shall be required proportionately to pay for and shall be entitled proportionately to use or otherwise dispose of the bulk electric power and energy entitlement of the defaulting municipality. Reductions in the cost of wholesale power determined by an independent certified public accountant employed by each municipality in accordance with standard utility practice to have been realized through purchases from the authority shall be utilized by the municipality in reducing retail electric rates charged to its customers, provided that revenues received from the rates and charges imposed by the municipality for retail electric service shall be sufficient to pay the rates and charges of the authority and to pay all of the municipality's ownership costs of its electric distribution system and meet the requirements with respect to the maintenance of rates and charges of any financing agreements, covenants, or other arrangements heretofore or hereafter entered into by and binding upon the municipality and to pay and provide for those capital improvements reasonably necessary to provide adequate service to the municipality's retail electric customers and to provide for the reasonable future expansion of the municipality's electric distribution system. It is the intent of the legislature that those municipalities that enter into contracts with the authority shall not use any part of the reductions in the costs of wholesale power realized by them for the purpose of making any payments to other public persons, in lieu of taxes or otherwise, unless and only to the extent the municipality has, prior to entering into the contract with the authority, incurred a binding obligation to make such payments.

(c) The contract provided for by this section may obligate the municipality to indemnify and save harmless the authority, the members of its board, its officers or its employees from any and all damage to persons and property occurring on or by reason of the project and to undertake, at the expense of the municipality, the defense of any action brought against the authority by reason of injury or damages to persons or property occurring on or by reason of the project.

(d) In the event of any failure or refusal on the part of a municipality to perform punctually any covenant or obligation contained in the contract provided for by this section, the authority may have the municipality's performance enforced by any legal or equitable process, including specific performance.



Section 11-50A-18 - Revenues of authority; rates; assignment to trustee; use of revenues.

(a) For the purpose of earning sufficient revenues to make possible the payment of all ownership costs of the authority relating to any project, the authority is authorized, empowered and directed to fix and revise rates and collect fees, tolls, and other charges with respect to each project which it shall cause to be acquired or constructed. Such rates, fees, tolls, and other charges to be paid for the output, capacity, use or service of each project and other resources of the authority shall be so fixed and adjusted from time to time as to provide funds at least sufficient with other revenues, if any, of the authority and of each of its projects:

(1) To pay the costs of operating, maintaining, leasing, repairing, and disposing of projects, including reserves for insurance and extraordinary repairs, reserves for renewals and replacements, reserves for fuel, reserves for working capital, reserves for the improvement, replacement, expansion or disposition of the project, taxes or payments in lieu of taxes or reserves therefor and other reserves required by the resolution, trust agreement or indenture pertaining to the bonds, bond anticipation notes or notes and the issuance thereof unless those costs shall be otherwise provided for; the cost of maintaining, operating, and conducting the business of the authority, including salaries, fees for professional services, including accounting, engineering, legal, financial and others, and all expenses properly relating to the conduct of the affairs of the authority; the cost of power, whether generated by the authority or acquired from others, and all other costs associated with the operation of the authority and its projects;

(2) To pay the principal of and interest on all bonds, bond anticipation notes and notes, as they shall become due, including call premium, if any, the proceeds of which shall have been or will be used to pay the costs of any project, and to pay any other obligations of the authority;

(3) To comply with any debt service reserve requirements contained in any resolution, trust agreement or indenture pertaining to the issuance of any bonds, bond anticipation notes or notes;

(4) To perform fully all provisions of any resolution, trust agreement or indenture relating to the issuance of any bonds, bond anticipation notes or notes to the payment of which the revenues are pledged;

(5) To provide for the accumulation of any excess revenues to provide any debt service coverage which may be required by the purchasers of the bonds, bond anticipation notes or notes or may be dictated by the requirements of the resolution, trust agreement or indenture pertaining to the issuance of the bonds, bond anticipation notes or notes or may be desirable in order to achieve ready marketability of and low interest rates on the bonds, bond anticipation notes or notes; and

(6) To pay any expenses in connection with the issuance of bonds, bond anticipation notes or notes or any project, including but not limited to, trustee's fees and fiscal agent's fees.

The authority shall not operate or construct any project for profit except insofar as any such profit will inure to the benefit of the public. It shall fix rates, fees, tolls and other charges consistent with this declaration of policy such as will produce revenues only in amounts sufficient, together with all other revenues of the authority, to pay all costs and meet all obligations and other requirements described in this subsection.

(b) The authority shall be permitted to assign any payments due or to become due to the authority pursuant to the contract described in Section 11-50A-17 to any trustee or paying agent required by the terms of any resolution, trust agreement or indenture relating to the issuance of and security for any bonds, bond anticipation notes, or notes.

(c) The use and disposition of the authority's revenues shall be subject to the provisions of any resolution authorizing the issuance of any bonds, bond anticipation notes or notes, or of the trust agreement or indenture, if any, securing any bonds, bond anticipation notes or notes.



Section 11-50A-19 - Pledge of revenues.

All or any part of the gross or net revenues derived from any particular project or projects, whether or not such revenues were produced by a particular project for which bonds have been issued, and any income and earnings otherwise received by the authority from whatever source, and any other funds of the authority, may be pledged by the authority to the payment of the principal of and interest on bonds as may be provided in any resolution authorizing the issuance of any bonds or in any trust agreement or indenture pertaining to those bonds. The funds so pledged may include funds received from one or more or all sources and may be set aside at regular intervals into sinking funds for which provision may be made in any resolution, trust agreement or indenture pertaining to the bonds. These sinking funds may be pledged to and charged with the payment of (i) the interest on the bonds as it shall become due, (ii) the principal of the bonds as they shall mature, or as they are required to be redeemed, (iii) the necessary charges of any trustee or paying agent or registrar for the bonds, and (iv) any premium upon bonds retired upon call or purchase, and the use and disposition of any sinking fund may be subject to regulations for which provision may be made in the resolution, trust agreement or indenture pertaining to the bonds.



Section 11-50A-20 - Trust agreement.

In the discretion of the authority, any issue of bonds may be secured by a trust agreement or indenture made by the authority with a corporate trustee, which may be any trust company or bank within or without the state having the powers of a trust company. The trust agreement or indenture may pledge or assign any revenues to be received by the authority and any proceeds which may be derived from the disposition of any real or personal property of the authority or proceeds of insurance carried thereon. The resolution providing for the issuance of bonds and the trust agreement or indenture may contain any provisions the authority deems necessary or appropriate for protecting and enforcing the rights and remedies of the bondholders, including the right of appointment of a receiver upon default in the payment of any principal or interest obligation and the right of any receiver or trustee to enforce collection of any rates, fees, tolls, charges, or revenues for the output, capacity, use, or service of the project necessary to pay all costs of operation and all reserves provided for, the principal of and interest on all bonds of the issue, all costs of collection, and all other costs reasonably necessary to accomplish the collection of such sums in the event of any default of the authority. The resolution, trust agreement or indenture may include covenants setting forth the duties of the authority in relation to the acquisition of property for and construction of the project and to the custody, safeguarding, and application of all funds of the authority, including any proceeds derived from the disposition of any real or personal property of the authority or proceeds of insurance carried thereon, and covenants providing for the operation, maintenance, repair, and insurance of the project, and may contain provisions concerning the conditions, if any, upon which additional bonds may be issued. The resolution, trust agreement or indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of any bondholder as is customary in securing bonds and debentures of corporations and may contain any other provisions that the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the trust agreement or indenture may be treated as a part of the cost of maintenance, operation, and repair of the project affected by the trust agreement or indenture; provided, however, any such treatment shall not result in a charge against the interest of any joint owner of the electric generation, transmission or distribution facilities, a portion of which facilities constitutes the project.



Section 11-50A-21 - Proceeds of bonds.

Proceeds of the bonds issued under authority of this chapter shall be used solely for the payment of the costs of a project or combined projects, and any other corporate purposes of the authority, and shall be disbursed upon requisition or order of the persons and under such restrictions as the resolution authorizing the issuance of the bonds or the trust agreement or indenture may provide. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which the bonds are issued, the surplus shall be paid into the fund provided for the payment of principal of and interest on the bonds. In the discretion of the authority, bonds of a single issue or series of any issue may be issued for the purpose of paying the costs of any one or more projects, including a combination of projects.



Section 11-50A-22 - Issuance of bond anticipation notes and notes.

The authority shall have the power and is authorized to issue, from time to time, bond anticipation notes in anticipation of the issuance of bonds and to renew from time to time any bond anticipation notes by the issuance of new bond anticipation notes, whether the bond anticipation notes to be renewed have or have not matured. The authority may issue bond anticipation notes only to provide funds which would otherwise be provided by the issuance of the bonds in anticipation of which the bond anticipation notes are to be issued. The bond anticipation notes may be authorized, sold, executed, and delivered in the same manner as bonds. Any resolution or resolutions authorizing bond anticipation notes or any issue thereof may contain any provisions which the authority is authorized to include in any bonds. All bond anticipation notes shall be special obligations of the authority payable out of any revenues pledged to the payment of, or the proceeds to be derived from the issuance of, the bonds in anticipation of the issuance of which the bond anticipation notes shall have been issued. Validation of the bonds shall not be a condition precedent to the issuance of any bond anticipation notes, and it shall not be required that those bond anticipation notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the principal amount of the bonds in anticipation of which they are to be issued. The authority shall also have the power and is also authorized to issue, from time to time, its notes, which notes shall not be conditioned upon, and need not be related to, the anticipated issuance of bonds, for the purpose of providing funds for any of its corporate purposes. Notes may be authorized, secured, sold, executed and delivered in the same manner as bonds and shall be issued in such principal amounts as the authority shall determine. In the discretion of the authority, bond anticipation notes and notes may be validated in the same manner as bonds.



Section 11-50A-23 - Trust funds.

All funds received by the authority pursuant to this chapter, whether as proceeds from the sale of bonds, bond anticipation notes or notes or as revenues, fees, tolls, or other charges, or as gifts, grants, or other contributions, shall be deemed to be trust funds to be held and applied solely as provided in this chapter or in any bond resolution, trust agreement or indenture authorized herein.



Section 11-50A-24 - Jurisdiction of actions.

Any action to protect or enforce any rights under the provisions of this chapter shall be brought in the circuit court of Montgomery County, Alabama, which shall have exclusive original jurisdiction of all such actions.



Section 11-50A-25 - Public Service Commission review and regulation.

The authority shall be subject to the provisions of Title 37 to the extent set out herein. The public service commission shall review all bond resolutions, power sales contracts and other agreements entered into by the authority and and municipality and any investor-owned utility presently regulated by the public service commission that may affect the rates of the authority in order to determine if the rates to be charged by the authority pursuant to such resolutions, contracts and other agreements are reasonable and in the public interest; such bond resolutions and contracts shall not be effective if the rates to be charged by the authority as provided therein are disapproved by the public service commission within 30 days after submission of such resolutions, contracts and other agreements by the authority to the commission. In determining whether to approve any rates to be charged by the authority pursuant to such bond resolutions, contracts, or other agreements, the public service commission shall consider the purpose for which the authority is established, the provisions of Section 11-50A-18 and the need to: (i) encourage conservation of energy supplied by the authority, (ii) encourage the optimization of the efficiency of use of facilities and resources; and (iii) promote equitable rates to electric consumers. The public service commission shall approve accounting regulations for the authority, which regulations shall be consistent with the accounting regulations established generally in other states for entities similar to the authority, taking into account the provisions of this chapter with respect to the payment of all costs associated with the production of electricity by the authority and the payment of any securities issued by it to finance facilities to be owned by the authority.

The public service commission shall prescribe minimum standards regarding the placement and construction of transmission lines, substations and related facilities used in the transmission of electricity that are owned and operated by the authority.

No plant, property or facility for the production, transmission, delivery or furnishing of electricity shall be constructed by the authority if such facility is to be owned exclusively by the authority until the issuance by the public service commission of a certificate of convenience and necessity pursuant to Section 37-4-28.



Section 11-50A-26 - Provisions of resolution, agreement, chapter, etc., as irrevocable contract with holders of bonds, notes, etc.

The provisions of any bond resolution, trust agreement or indenture authorized in this chapter shall be a contract with every holder of the bonds, bond anticipation notes or notes; and the duties of the authority under this chapter and under any bond resolution, indenture, or trust agreement shall be enforceable by any bondholder or noteholder by mandamus or other appropriate action. While any of the bonds, bond anticipation notes or notes issued by the authority shall remain outstanding, the powers, duties, or existence of the authority or of its officers, employees, or agents shall not be diminished, impaired, or affected in any manner which will affect adversely the interest and rights of the holders of those bonds, bond anticipation notes or notes. Any change in name or composition of the authority shall in no way affect the vested rights of any person under the provisions of this chapter or impair the obligations of any contracts existing under this chapter. The provisions of this chapter shall be for the benefit of the state, the authority and every owner of the authority's bonds, bond anticipation notes and notes and, upon and after the issuance of bonds, bond anticipation notes or notes under the provisions of this chapter, shall constitute an irrevocable contract by the state with the owners of such bonds, bond anticipation notes and notes.



Section 11-50A-27 - Dissolution of authority.

When all bonds, bond anticipation notes and notes issued by the authority under the provisions of this chapter shall have been paid in full or otherwise satisfied, or when its obligations cease under every contract described in this chapter, whichever is later, the then chairman of the authority may, upon authorization of two-thirds of the membership of the board, thereupon execute and deliver in the name of and in behalf of the authority an appropriate deed, or deeds, or other appropriate instruments of conveyance, to which the seal of the authority shall be affixed and attested by the secretary-treasurer of the authority, whereby there shall be conveyed to the municipalities at that time represented on the election committee, in the proportion that each municipality's then existing voting power on the election committee bears to the total then existing voting power of all municipalities represented on the election committee, all the projects, buildings, properties and other assets then owned by the authority. The then members of the board shall at that time file with the Secretary of State a written statement, subscribed and sworn to by each of them, reciting the payment in full of all bonds, bond anticipation notes and notes theretofore issued by the authority and the execution and delivery of any deed, deeds or other instruments of conveyance to the above-described municipalities, which statement shall be filed by the Secretary of State and recorded with the certificate of incorporation of the authority, whereupon the authority shall stand dissolved. There shall be no fees paid to the Secretary of State for any work done in connection with the dissolution of the authority.



Section 11-50A-28 - Exemption from Alabama Sunset Law.

The authority shall not be governed by the provisions of Chapter 20 of Title 41 (originally enacted as Act No. 512 of the 1976 Regular Session of the Legislature of Alabama).



Section 11-50A-29 - Exemption from competitive bid laws.

No contract made by or on behalf of the authority, and no contract made by a municipality pursuant to Section 11-50A-17, shall be governed by the provisions of Title 41, Chapter 16, as amended.



Section 11-50A-30 - Construction.

This chapter, being for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.



Section 11-50A-31 - Effectiveness of pledges and security interests.

Any pledge or security interest created or granted by the authority shall be valid and binding from the time when the same is made; moneys or property which are the subject of such pledge or security interest and then held or thereafter received by the authority shall immediately be subject to such pledge or security interest without any physical delivery thereof or further act; and such pledge or security interest shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether or not such parties have notice thereof. Neither the bond resolution, trust agreement or indenture nor any other instrument relating to bonds, bond anticipation notes or notes or otherwise creating or granting any such pledge or security interest need be filed or recorded in any office other than with the records of the authority.



Section 11-50A-32 - Powers declared supplementary.

The provisions of this chapter shall be regarded as supplementary and additional to and cumulative of powers conferred by other laws and shall not be regarded as being in derogation of any powers now existing.



Section 11-50A-33 - Severability.

In the event any portion of this chapter should be declared invalid by any court of competent jurisdiction, such invalidity shall not affect the validity of any of the remaining portions of this chapter, which shall continue effective; provided, however, that if Section 11-50A-7 hereof or any portion of Section 11-50A-7 is held invalid or unconstitutional or if the payments in lieu of taxation provision set out in Section 11-50A-7 is for any reason determined to be unenforceable in a legal proceeding related to the initial issuance of bonds, bond anticipation notes or notes of the authority, then the entire chapter shall be invalid and ineffective and shall not be law.






Chapter 50B - MUNICIPAL TELECOMMUNICATIONS SERVICES.

Section 11-50B-1 - Purpose.

It is hereby declared to be the public policy of this state to encourage the development of advanced telecommunications capabilities, cable, interactive computer, and Internet facilities and services to better serve the public and further industrial economic development in this state. It is necessary for growth, job opportunities, and sustained economic development to encourage new investment in advanced telecommunications capabilities, cable, interactive computer, and Internet facilities, including investment by public providers of these services. Nothing contained herein, however, is intended to exempt, except, or exclude public providers which engage in the provision of advanced telecommunications capability or services, cable, interactive computer, or Internet facilities or services pursuant to the authority granted herein from complying with any provisions of federal law which may at any time apply to the public providers or their facilities or services, including without limitation, to the extent that they apply, any requirement that they interconnect with other telecommunications providers, or that they obtain from the regulatory authorities designated by federal law as being the appropriate bodies from which to obtain any requisite approval, the approval of interconnection agreements with other telecommunications providers.



Section 11-50B-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) ADVANCED TELECOMMUNICATIONS CAPABILITY. Without regard to any transmission media or technology, high-speed, switched, broadband telecommunications capability that enables users to originate and receive high-quality voice, data, graphics, and video telecommunications using any technology.

(2) ADVANCED TELECOMMUNICATIONS SERVICE. Without regard to any transmission media or technology, the provision of high-speed, switched, broadband telecommunications capability that enables users to originate and receive high-quality voice, data, graphics, and video telecommunications using any technology.

(3) ALARM MONITORING SERVICE. A service that uses a device located at a residence, place of business, or other fixed premises for both of the following purposes:

a. To receive signals from other devices located at or about such premises regarding a possible threat at the premises to life, safety, or property, from burglary, fire, vandalism, bodily injury, or other emergency.

b. To transmit a signal regarding any threat by means of transmission facilities of a public provider, local exchange carrier, or one of its affiliates to a remote monitoring center to alert a person at the center of the need to inform the customer or another person or police, fire, rescue, security, or public safety personnel of the threat, but does not include a service that uses a medical monitoring device attached to an individual for the automatic surveillance of an ongoing medical condition.

(4) BROADBAND. Having the capability of supporting, in both the provider-to-consumer (downstream) and the consumer-to-provider (upstream) directions, a speed (in technical terms, "bandwidth") in excess of 200 kilobits per second (kbps) in the last mile.

(5) CABLE SERVICE. A service that provides both of the following:

a. The one-way or bi-directional transmission to subscribers of video programming or other programming service; and

b. Subscriber interaction, if any, which is required for the selection or use of such video programming or other programming service; and shall include, without limitation, digital services, utilization of fiber optics, broadband services, use of data packets, and use of wireless methods to provide cable service.

(6) CABLE SYSTEM. A facility, consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service which includes video programming and which is provided to multiple subscribers within a community, but the term does not include any of the following:

a. A facility that serves only to retransmit the television signals of one or more television broadcast stations.

b. A facility of a common carrier which is subject, in whole or in part, to the provisions of subchapter II of Chapter 5 of Title 47, U.S.C., as the provisions thereof read on August 1, 2000, except that such facility shall be considered a cable system to the extent the facility is used in the transmission of video programming directly to subscribers, unless the extent of the use is solely to provide interactive on-demand services.

c. An open video system that complies with the provisions of 47 U.S.C. §573, as the provisions thereof read on August 1, 2000.

d. Any facilities of any electric utility used for operating its electric utility system.

(7) CAPITAL COSTS. All costs of providing a service which are capitalized in accordance with generally accepted governmental accounting principles.

(8) CUSTOMER PREMISES EQUIPMENT. Equipment employed on the premises of a person, other than a telecommunications service provider, to originate, route, or terminate telecommunications.

(9) DIRECT COSTS. Those expenses of a public provider which are directly attributable to the provision of a service that would be eliminated if the provision of the service were discontinued.

(10) FRANCHISING AUTHORITY. Any municipality or municipal instrumentality empowered by law to grant a franchise.

(11) GENERALLY ACCEPTED GOVERNMENTAL ACCOUNTING PRINCIPLES. The accounting standards promulgated from time to time by the Governmental Accounting Standards Board.

(12) INDIRECT COSTS. Any costs identified with two or more services or other public provider functions and which are not directly identified with a single service. Indirect costs may include, but are not limited to, administration, accounting, personnel, purchasing, electric power supply, legal, and other staff or departmental support. Indirect costs shall be allocated to two or more services in proportion to the relative burden each respective service places upon the cost category.

(13) INTERACTIVE COMPUTER SERVICE. Any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and the systems operated or services offered by libraries or educational institutions.

(14) INTERNET. The international computer network of both federal and nonfederal interoperable packet switched data networks.

(15) MUNICIPAL INSTRUMENTALITY or INSTRUMENTALITY OF A MUNICIPALITY. Any one or more public corporations incorporated pursuant to the provisions of any of the following:

a. Article 9 of Chapter 50 of this title, as amended.

b. Article 15 of Chapter 50 of this title, as amended.

c. Chapter 7, Title 39, as amended.

d. A local act providing that the governing body of the public corporation is to be appointed by the governing body of a municipality and that the public corporation is authorized to furnish electric service to consumers for ultimate consumption.

e. Chapter 50A of this title, as amended, respectively.

(16) MUNICIPALITY. Any incorporated city or town in this state.

(17) PRIVATE PROVIDER. Any person, firm, partnership, corporation, or association offering service, other than a municipality or municipal instrumentality.

(18) PUBLIC PROVIDER. Any municipality or municipal instrumentality.

(19) SUBSCRIBER. Any person or entity lawfully receiving cable service provided by a private provider or public provider by means of or in connection with a cable system.

(20) TELECOMMUNICATIONS. The transmission, between or among points specified by the user, of information of the user's choosing, without change in the form or content of the information as sent and received.

(21) TELECOMMUNICATIONS CARRIER. Any provider of telecommunications services, except that such term does not include aggregators of telecommunications services as defined in the provisions of 47 U.S.C. §226 as the provisions thereof read on August 1, 2000.

(22) TELECOMMUNICATIONS EQUIPMENT. Equipment, other than customer premises equipment, used by a provider of telecommunications to provide telecommunications services, and includes software integral to such equipment, including upgrades.

(23) TELECOMMUNICATIONS SERVICE. The offering of telecommunications, including servicing and repairing related equipment, for a fee regardless of the facilities used, including, but not limited to, voice, data, imaging, and video transmissions.



Section 11-50B-3 - Permitted activities by public providers; lease of equipment by municipal governing bodies.

In addition to all other power, rights, and authority heretofore granted by law, public providers may acquire, establish, purchase, construct, maintain, enlarge, extend, lease, improve, and operate cable systems, telecommunications equipment and telecommunications systems, and furnish cable service, interactive computer service, Internet access, other Internet services, and advanced telecommunications service, or any combination thereof, in the case of a public provider that is a municipality, to the inhabitants of the municipality and police jurisdiction, the area within the territorial jurisdiction of the municipal planning commission determined in accordance with the provisions of Section 11-52-30, as amended, and any area in which the municipality furnishes or sells any utility, such as electricity, gas, water, or sewer, and in the case of a public provider that is a municipal instrumentality, to the inhabitants of the municipality in which the municipal instrumentality was organized and the police jurisdiction of this municipality, the area within the territorial jurisdiction of the municipal planning commission of this municipality determined in accordance with the provisions of Section 11-52-30, as amended, and any area in which the municipal instrumentality furnishes or sells any utility, such as electricity, gas, water, or sewer. Nothing contained herein shall authorize any public provider to provide telecommunications service other than advanced telecommunications service. Notwithstanding any other provision of this chapter, however, public providers may, in the case of a public provider that is a municipality, to the inhabitants of the municipality and police jurisdiction, the area within the territorial jurisdiction of the municipal planning commission determined in accordance with the provisions of Section 11-52-30, as amended, and any area in which the municipality furnishes or sells any utility, such as electricity, gas, water, or sewer, and in the case of a public provider that is a municipal instrumentality, to the inhabitants of the municipality in which the municipal instrumentality was organized and the police jurisdiction of this municipality, the area within the territorial jurisdiction of the municipal planning commission of this municipality determined in accordance with the provisions of Section 11-52-30, as amended, and any area in which the municipal instrumentality furnishes or sells any utility, such as electricity, gas, water, or sewer, furnish to the public directly, Internet access, other Internet services, meter reading services, appliance, equipment, or facilities monitoring, alarm monitoring service and other security monitoring, surveillance or monitoring services, and billing and financial services. Any public provider which engages in the installation of alarm systems and any individuals who are employed by the public provider and who engage in the installation of alarm systems for customers of the public provider must comply with the rules and regulations of the Alabama Electronic Security Board of Licensure created pursuant to the provisions of Section 34-1A-2, as amended, to the same extent as a private installer of alarm systems for so long as the same may apply to private installers of alarm systems. In addition, the governing body of any municipality, by ordinance to be entered on its minutes, and any other public provider, by appropriate action of its governing body to be entered on its minutes, also may lease to others any of its cable system and telecommunications equipment not needed for public or municipal purposes and may couple the lease with the provision of cable service, interactive computer service, Internet access, other Internet services, and telecommunications service, or any combination thereof. A lease made, in the case of a municipality, by the mayor in accordance with the ordinance, or in the case of a municipal instrumentality, by the duly authorized officer, officers, or agents of the municipal instrumentality, shall be binding for the term specified in the lease, not to exceed a period of 25 years. Any public provider that acquires a cable system, telecommunications equipment, or telecommunications system for purposes of furnishing to others cable service, interactive computer service, Internet access, other Internet services, and telecommunications service, or any combination thereof, shall provide, to any requesting telecommunications carrier or any electric cooperative exercising any power enumerated in Article 2 of Chapter 6, Title 37, as amended, or an affiliate of an electric cooperative, for the provision of a telecommunications service, nondiscriminatory access to any of the public provider's telecommunications equipment not needed for public or municipal purposes or used by the public provider in the provision of telecommunications service to others on an unbundled basis at any technically feasible point on rates, terms, and conditions that are just, reasonable, and nondiscriminatory. A public provider shall make available any of its telecommunications equipment not needed for public or municipal purposes or used by the public provider in the provision of telecommunications service to others on an unbundled basis to requesting telecommunications carriers and electric cooperatives exercising any power enumerated in Article 2 of Chapter 6, Title 37, as amended, or an affiliate of an electric cooperative, upon terms and conditions that are just, reasonable, and nondiscriminatory, provided the electric cooperative or affiliate of an electric cooperative makes available any of its telecommunications equipment not needed for its purposes to the public provider upon terms and conditions that are just, reasonable, and nondiscriminatory. Notwithstanding any other provision of this chapter, every public provider may acquire, establish, purchase, construct, maintain, enlarge, extend, lease, improve, and operate cable systems, telecommunications equipment, and telecommunications systems, and may furnish cable service, interactive computer service, Internet access, other Internet services, and telecommunications service, or any combination thereof, for the use of the public provider, and in the case of a public provider that is a municipality, any department or agency of the municipality, any public corporation, board, or authority that is an agency, department, or instrumentality of the municipality, and any public school located within the corporate limits or police jurisdiction of the municipality; and in the case of a public provider that is a municipal instrumentality, any department or agency of the municipality in which the municipal instrumentality was organized, and any public school located within the corporate limits or police jurisdiction of the municipality in which the municipal instrumentality was organized. Nothing contained in this chapter shall affect the authority of the state or local governmental agencies to manage the public rights-of-way or to require fair and reasonable compensation from telecommunications providers, on a competitively neutral and nondiscriminatory basis, for use of public rights-of-way.



Section 11-50B-4 - Municipal authority to furnish cable service; rules and regulations.

Notwithstanding any other provision of this chapter, so long as a municipality has by virtue of the provisions of any franchise, jurisdiction, authority, or a right, to approve or disapprove the subscriber rates, fees, or charges of private providers of cable service furnishing cable service to subscribers in the municipality and has not either relinquished the same, or adopted procedures pursuant to which private providers of cable service are permitted to increase or decrease their rates to subscribers upon not less than 30 days notice freely, so long as the rates charged subscribers reflect all direct costs and indirect costs of providing the cable service, neither the municipality nor any municipal instrumentality whose organization the municipality has authorized, may exercise the authority to furnish cable service granted elsewhere in this chapter. Notwithstanding the foregoing, nothing contained herein shall preclude the municipality or the municipality which authorized the organization of the municipal instrumentality furnishing cable service, as the case may be, from prescribing uniform service rules and regulations governing matters such as, but not limited to, safety, the maintenance of records, and other matters within the municipality's police powers, but all such cable service rules and regulations adopted by the municipality shall govern the provision of cable service by the municipality or municipal instrumentality as well as by private providers equally, and nothing contained herein shall be interpreted as limiting the authority of any municipality to impose and collect franchise fees, to regulate its streets and public ways, or to enforce its powers to provide for the public health, safety, and welfare.



Section 11-50B-5 - Maintenance of records; payment of capital costs, etc.

Every public provider furnishing cable service or telecommunications service in the exercise of authority granted under the provisions of this chapter shall maintain books and records of its operations reflecting all costs, including direct costs and indirect costs, of providing the cable service or telecommunications service, as the case may be, in accordance with generally accepted governmental accounting principles. Books and records maintained pursuant to the provisions of this section shall disclose the sources and amounts of capital, including working capital, employed in the provision of cable service or telecommunications service, as the case may be. No part of the capital costs incurred or capital expenditures made, or the operating expenses paid, by a public provider in the provision of cable service or telecommunications service, as the case may be, in the exercise of authority granted under this chapter shall be paid from revenues derived from state or local taxes or from appropriations of the state, a county, or a municipality. Notwithstanding the foregoing, nothing contained in this chapter shall preclude public providers furnishing cable service or telecommunications service, as the case may be, in the event of a disaster as declared by county, state, or federal officials or authorities, from using emergency relief funds obtained from any source in the repair or restoration of their cable systems, telecommunications equipment, and telecommunications systems, and nothing contained herein shall preclude a municipality, municipal department or agency, public corporation, board, or authority that is an agency, department, or instrumentality of a municipality, public school, or other governmental entity from paying a public provider for a service furnished by the public provider in the exercise of authority granted under this chapter from revenues derived from state or local taxes or from appropriations of the state, a county, or a municipality.



Section 11-50B-6 - Allocation of costs; charge rates.

A public provider furnishing cable service to subscribers in the exercise of authority granted under this chapter in areas provided cable service by private cable providers who, by virtue of the provisions of the private cable providers' franchises or otherwise, are required or undertake voluntarily to allocate all direct costs and indirect costs, associated with the provision of cable service fully to the rates charged subscribers for cable service and to establish and charge subscriber rates for cable service which reflect all direct costs and indirect costs, related to the provision of this service, shall allocate all direct costs and indirect costs associated with the provision of cable service hereunder fully to the rates charged subscribers of the cable service, and shall establish and charge subscriber rates for cable service which reflect all direct costs and indirect costs related to the provision of this service. A public provider furnishing a telecommunications service in the exercise of authority granted under this chapter shall allocate all direct costs and indirect costs associated with the provision of telecommunications service hereunder fully to the rates charged the recipients of the telecommunications service, and shall establish and charge rates for telecommunications service which reflect all direct costs and indirect costs related to the provision of the telecommunications service. For purposes of this section, each public provider of cable service or telecommunications service shall in the computation of its costs of cable service or telecommunications service, as the case may be, and in the determination of its rates and charges for cable service or telecommunications service, as the case may be, impute an amount equal to the amount of the franchise-imposed fee or fees and any pole attachment fees which it would pay to itself in the case of a municipality, or to the municipality whose governing body authorized its organization, in the case of a municipal instrumentality, if any, were it a private provider of cable service or telecommunications service, as the case may be. Notwithstanding the foregoing, no public provider of cable service or telecommunications service shall be required to impute in the computation of its costs of cable service or telecommunications service, as the case may be, or in the determination of its rates and charges for cable service or telecommunications service, as the case may be, any amount relating to a franchise-imposed fee or fees and pole attachment fees which the public provider of cable service or telecommunications service, as the case may be, actually pays and which is, therefore, already included in the actual costs it incurs in providing cable service or telecommunications service, as the case may be, and no public provider furnishing cable service or telecommunications service in the exercise of authority granted under this chapter shall be required to adjust or revise its rates and charges more frequently than annually.



Section 11-50B-7 - Provision of cable channel to public school system, etc.

Subsequent to August 1, 2000, each public provider that commences offering to the public cable service in the exercise of authority granted it hereunder shall reserve and make available for the use of the public school system in the municipality in the case of a municipality, or in the municipality which authorized the organization of the municipal instrumentality in the case of a municipal instrumentality, without fee, charge, or other compensation from the public school system, one cable channel; provided, however, that if the provision thereof without fee, charge, or other compensation pursuant hereto would constitute a breach of or event of default under the provisions of any resolution, indenture, mortgage, or other instrument pursuant to which any debt obligations of the public provider are then outstanding, the public provider shall not be required to provide a cable channel without fee, charge, or other compensation until the time doing so would no longer constitute a breach or event of default.



Section 11-50B-8 - Meetings, hearings, etc., open to public; notice; petition; election; procedure.

(a) Actions of the governing body of a public provider relating to the provision of cable service or telecommunications service by the public provider, shall be taken in meetings open to the public consistent with any one or more of Sections 11-43-49, 11-43A-21, 11-44C-25, and 13A-14-2, as amended, respectively, or other similar statutory provisions, as shall otherwise govern meetings of the governing body of the affected public provider.

(b) Prior to the determination of the governing body of a public provider of cable service to commence furnishing cable service to subscribers in the exercise of authority granted under this chapter, the governing body of the public provider shall conduct a public hearing. Actual notice of the date, time, and place of the public hearing shall be given not less than 30 days prior thereto, to each private provider furnishing cable service in the municipality whose governing body is giving notice or in the municipality in which the municipal instrumentality whose governing body is giving notice was organized. Notice of the date, time, and place of the public hearing shall also be published at least once not less than 14 days prior to the date of the public hearing in a newspaper of general circulation published in the municipality whose governing body is giving notice or in the municipality in which the municipal instrumentality whose governing body is giving notice was organized or, if no newspaper of general circulation is published therein, in the county in which the municipality whose governing body is giving notice is located or the municipality in which the municipal instrumentality whose governing body is giving notice was organized is located, or if no newspaper of general circulation is published therein, in the newspaper of general circulation published nearest thereto or in an adjoining county. The notice of the public meeting also shall state that a petition, in the form and executed as provided herein, may be presented within 30 days of the date of publication of the notice by filing the same, in the case of a public provider of cable service that is a municipality, with the clerk of the municipality, and in the case of a public provider of cable service that is a municipal instrumentality, with the clerk of the municipality in which the municipal instrumentality was organized.

(c) The petition shall be in substantially the following form: "To the (herein insert the name of the governing body) of the municipality. We, the undersigned, qualified electors of the municipality respectfully petition that there should be submitted to a vote of the qualified electors of the municipality the following question: 'Shall the (herein insert the name of the municipality or municipal instrumentality) be authorized to acquire, establish, purchase, construct, maintain, lease, and operate a cable television system for the purpose of furnishing cable service to subscribers? Yes ( ) No ( ).'

(d) The petition shall be signed by qualified electors of the municipality at least equal in number to five percent of the number of qualified electors of the municipality who voted in the general municipal election next preceding. One of the persons who presents and files the petition shall make an affidavit that the signatures on the petition are genuine signatures and that the persons who signed their names thereto are qualified electors of the municipality according to the published poll list.

(e) The probate judge of the county in which the municipality is located shall have summary jurisdiction upon complaint of an elector to determine the sufficiency of the petition and shall make such order as justice may require as to the sufficiency of the petition. A summary proceeding instituted hereunder shall be instituted within 10 days after the petition is filed with the clerk of the municipality.

(f) The clerk of the municipality shall give notice of the submission of the question by causing notice of the filing of the petition and the question to be submitted to be published at least once on the same day each week for three consecutive weeks in the same newspaper in which notice of the public meeting was given.

(g) If no petition shall have been filed with the clerk of the municipality within the time prescribed or, in case a summary proceeding has been instituted, a final order thereon has been made against the sufficiency of the petition, the governing body of the municipality may, in its discretion, determine whether to authorize the municipality's or municipal instrumentality's proceeding to acquire, establish, purchase, construct, maintain, lease, or operate a cable system.

(h) If the petition shall have been filed with the clerk of the municipality or, in case a summary proceeding has been instituted, a final order thereon has been made in favor of the sufficiency of the petition not more than 60 days and not less than 30 days prior to a previously scheduled general or special municipal election, the governing body of the municipality to which the petition is directed shall cause the question proposed by the petition to be duly submitted to a vote of the electors of the municipality at the previously scheduled general or special municipal election. If a petition shall not have been filed or, in case a summary proceeding has been instituted and a final order thereon has not been made in favor of the sufficiency of the petition so as to permit the question to be submitted at a previously scheduled general or special municipal election as provided herein, the governing body of the municipality to which the petition is directed shall at its next regular meeting succeeding the presentation of the petition or, in case a summary proceeding has been instituted, succeeding the date of a final order thereon in favor of the sufficiency of the petition, designate a day for the holding of a special election to ascertain the will of the electors regarding the question, which day shall be not less than 30 days nor more than 60 days from the date of the regular meeting.

(i) Unless otherwise provided in this section, the provisions of the election laws governing the conduct of municipal elections in the applicable municipality shall govern any election pursuant to this section. The governing body of the municipality is hereby authorized to appropriate and expend from moneys raised by taxation for the necessary expense of the special election.

(j) The question set forth in the petition shall be printed on the ballot. At the left of the question there shall be printed two voting squares, with the word "Yes" for voting for the question at the right of one square and the word "No" for voting against the question at the right of the other square.

(k) At the regular meeting of the governing body of the municipality next succeeding the completion of the canvass and the statement and proclamation of result, the governing body of the municipality shall adopt a resolution setting forth the question submitted at the election, the number of votes cast for the question and the number of votes cast against the question. If the number of votes cast for the question exceeds the number of votes cast against the question at the election, in the case of a public provider that is a municipality, the governing body of the municipality, and in the case of a public provider that is a municipal instrumentality, the governing body of the municipal instrumentality, may, in its discretion, determine whether to acquire, establish, purchase, construct, maintain, lease, or operate a cable system. If the number of votes cast against the question exceeds the number of votes cast for the question at the election, the public provider shall not be authorized to acquire, establish, purchase, construct, maintain, lease, or operate a cable system. Nothing contained herein shall, however, preclude a municipal governing body's again giving notice of a public hearing relating to the municipality's or municipal instrumentality's commencing furnishing cable service to subscribers, recommencing thereby the process delineated herein, nor shall there be any limit to the number of times a municipal governing body may give notice of a public hearing in the manner provided herein, recommencing thereby the process of public hearing, possible petition and election provided herein.

(l) Prior to the determination of the governing body of a public provider of telecommunications service to commence furnishing telecommunications service in the exercise of authority granted under this chapter, the governing body of the public provider shall conduct a public hearing. Notice of the date, time, and place of the public hearing shall be published at least once not less than 14 days prior to the date of the public hearing in a newspaper of general circulation published in the municipality whose governing body is giving the notice or in the municipality in which the municipal instrumentality whose governing body is giving notice was organized or, if no newspaper of general circulation is published therein, in the county in which the municipality whose governing body is giving the notice is located or the municipality in which the municipal instrumentality whose governing body is giving notice was organized is located, or if no newspaper of general circulation is published therein, in the newspaper of general circulation published nearest thereto or in an adjoining county.

(m) In addition, the governing body of each municipality in which a public provider is furnishing cable service to subscribers in the exercise of authority granted under this chapter shall cause to be given to each private provider of cable service authorized to furnish cable service within the municipality, no less than seven days' actual notice of each meeting of the governing body at which action relating to service rules and regulations for providers of cable service or rates for cable service is to be taken. The governing body of each municipality in which a public provider is furnishing telecommunications service in the exercise of authority granted under this chapter also shall cause to be given to each private provider of telecommunications service within the municipality, actual notice of each meeting of the governing body at which action relating to the rates and charges of the public provider of telecommunications service for the provision of telecommunications service is to be taken. Actual notice to private providers of cable service or to private providers of telecommunications service, as the case may be, as provided herein shall be given by certified mail addressed to their last known addresses.



Section 11-50B-9 - Funding.

(a) In order to provide funds for payment of the costs of the acquisition, establishment, purchase, construction, maintenance, enlargement, extension, lease, or improvement of cable systems, telecommunications equipment, and telecommunications systems, public providers, within the limitations applicable under the Constitution of Alabama of 1901, may become indebted in an amount not to exceed the costs and the costs incurred in issuing the indebtedness and, in evidence thereof, issue the public provider's bonds or other evidences of indebtedness, as the case may be, in the manner, tenor, and form as may be otherwise provided by law, for the issuance of the public provider's warrants, bonds, or other evidences of indebtedness generally. The warrants, bonds, or other evidences of indebtedness issued pursuant to this section shall be payable solely from the revenues derived or to be derived from the operation of the systems or equipment and shall not have a maturity longer than 30 years from the date thereof.

(b) In order to further secure the prompt and faithful payment of the principal of and interest on all of the warrants, bonds, or other evidences of indebtedness, the public provider may execute a mortgage or deed of trust upon any or all of its cable system, telecommunications equipment, or telecommunications system and all property used in connection therewith, including the franchise or any part thereof.

(c) Any mortgage or deed of trust given by the public provider pertaining to its cable system, telecommunications equipment, or telecommunications system may contain terms, conditions, covenants, and warranties for the protection of the public provider and holders of the warrants, bonds, or other evidences of indebtedness issued by the public provider as may be determined and agreed upon by the governing body of the public provider and the persons, firms, or corporations acquiring such warrants, bonds, or other evidences of indebtedness.

(d) The mortgage or deed of trust may provide that in the event of the foreclosure of the mortgage or deed of trust, the purchaser at foreclosure sale may acquire the right, privilege, and franchise of operating the cable system, telecommunications equipment, or telecommunications system that may be so sold or conveyed, and the purchaser or purchaser's vendee may have the right, authority, and privilege to carry on and operate the cable system, telecommunications equipment, and telecommunications system, in the same manner, on the same terms, and to the same extent as the public provider is authorized to operate same until the public provider may redeem the cable system, telecommunications equipment, or telecommunications system from a mortgage sale.

(e) The mortgage or deed of trust may provide that rates and charges shall be established and maintained sufficient to meet the costs of operation and maintenance and that the public provider may pledge all of the receipts, earnings, and revenues from the operation of the cable system, telecommunications equipment, or telecommunications system for the payment of the warrants, bonds, or other evidences of indebtedness secured thereby.



Section 11-50B-10 - Power of eminent domain.

In addition to all other power, rights, privileges, and authority heretofore granted by law, in the exercise of the authority and power granted hereunder, public providers may exercise all powers of eminent domain now or hereafter conferred on municipalities in this state. Notwithstanding the foregoing, no public provider may acquire any other person's or entity's cable system, telecommunications equipment, or telecommunications system, or any part or equipment of any other person's or entity's system, including, but not limited to, poles, wires, conduits, transmitters, receivers, towers, appliances, or rights-of-way, through the exercise of the power of eminent domain.



Section 11-50B-11 - Limitation on debts.

No action taken pursuant to this chapter shall create or authorize the incurrence of a debt by any municipality within the meaning of any state constitutional provisions or statutory limitation on debts.



Section 11-50B-12 - Construction.

This chapter shall be regarded as supplementary and additional to and cumulative of powers conferred by other laws and shall not be regarded as being in derogation of any powers now existing, including without limitation, powers previously conferred upon specific public providers by local acts which were enacted on or prior to May 25, 2000, and local acts amendatory thereto which may hereinafter be enacted.






Chapter 51 - TAXATION.

Article 1 - Property Taxes.

Division 1 - General Provisions.

Section 11-51-1 - Levy and assessment of property taxes; notice of and conduct of hearing upon objections to assessments.

After October 1 of each year, cities and towns may levy taxes upon property and all subjects of taxation liable therefor at a rate not in excess of the constitutional limit upon assessments to be made by the city or town clerk or other person designated by the council or other governing body, such assessment to be made on the state assessment in the manner provided by the Constitution of the state or in the manner hereinafter authorized by law; provided, however, that any municipality may by ordinance provide that the tax year for such municipality shall commence on October 1 of each year and end on the next succeeding September 30, in which case cities and towns shall levy taxes as above set forth prior to August 1 of each year.

After the assessment has been made, it shall be returned to the council or other governing body which shall thereupon give 10 days' notice by publication in a newspaper published in the city or town or, if no newspaper is published in such city or town, then by posting notices in three or more places in such city or town that the assessment has been completed and that the council or other governing body will hear and determine objections thereto upon a day not more than 30 days from the date on which said notice was directed to be made.

The council or other governing body may, however, authorize such assessment to be made by a board of assessors who, when the assessment has been completed, shall give a similar notice that such board will hear and determine objections to the assessment at a time and place designated in such notice not more than 30 days thereafter. On the day set for the hearing of objections, the council, or other governing body or board, as the case may be, shall hear such objections and determine the assessment.



Section 11-51-2 - When taxes due and delinquent; interest rate on delinquent taxes.

After assessment, taxes shall become due on December 1 and delinquent on January 1 following, and, if assessment has been made during the month of May, taxes shall become due on October 1 and delinquent on January 1 following and in either case shall, after becoming delinquent, bear the legal rate of interest.



Section 11-51-3 - Notice required by certain municipal tax collectors as to delinquent taxes.

Tax collectors of towns and cities of less than 7,000 inhabitants who do not have a known place of business with known hours of business during each day shall not be allowed to collect any fee from any delinquent taxpayer unless they give such taxpayer 30 days' written notice of the amount of his taxes and when they will become delinquent.



Section 11-51-4 - Submission of assessment rolls of certain cities to county commission; acceptance and adoption thereof by county commission.

In cities having over 15,000 inhabitants, if the council or other governing body shall assess taxes upon property liable under the Constitution and laws of this state for city taxes and furnish to the county commission an assessment roll showing property and assessed value thereof prior to April 1 of each year, then the county commission shall take such assessment and may adopt the same.



Section 11-51-5 - Notification of property owners where valuation by city higher than county valuation; right of property owners to contest valuation, etc.

In the event the values of any property are higher than those made by the county assessor, the property owners shall be notified of the valuations placed and shall have the right to appear and contest the same and appeal from the judgment as provided by law.

This section, however, shall not affect the right of the Department of Revenue of the state to raise or lower or fix valuations as now provided by law.



Section 11-51-6 - Lien for taxes.

Cities and towns shall have a lien for taxes upon all property assessed for taxation which shall be superior to all other liens, except liens for taxes held by the state and county.



Section 11-51-7 - Effect of assessments and enforcement thereof by levy of execution upon and sale of property generally; right of redemption of owner of property sold generally.

After the assessment has been corrected by the council or other governing body or board of assessors, it has the force and effect of a judgment against the property, real or personal, assessed and against the person owning the same and, at any time within five years after delinquency, may be enforced by an execution issued by the clerk to be levied upon the property, real or personal, which was so assessed for taxation if to be found and, if not, then upon any other property, real or personal, belonging to the person against whom such taxes were assessed.

The execution may be in form provided by the council or other governing body, and may be levied by the chief of police or other person designated by the council or other governing body, and the property so levied upon may be sold by such officer upon notice required by law for the sale of the same class of property by the sheriff at a time and place designated in the notice. The owner of real property sold under an execution issued in accordance with this section shall have the right of redemption provided for in the sale of real property for the payment of state and county taxes.

Nothing in this section shall be construed to be the exclusive remedy for the collection of taxes.



Section 11-51-8 - Garnishment for collection of taxes generally.

Garnishments may be issued by judges of the district courts upon such assessments as upon judgments in such courts for the collection of such taxes, upon affidavit being made as in other cases by an officer of the city or town.



Section 11-51-9 - Collection of taxes due upon property assessed to unknown owner generally.

When property, other than real, is assessed to an unknown owner, the taxes due may be collected by a levy of execution upon such property and a sale thereof.



Section 11-51-10 - Demand for payment of taxes due and charge therefor.

Cities and towns may provide for a personal demand of taxes due and are authorized to make a charge therefor, not exceeding $.50, to be paid as costs, but such demand shall not be necessary or essential to the validity of proceedings to make collection by law.



Section 11-51-11 - Preparation, etc., of certified list of delinquent taxes.

Within three months after taxes have become delinquent, a list shall be made out and certified by the city or town clerk describing each piece of property separately, with the name of the owner, if known, and the amount of taxes due on such property and the amount of taxes due by such owner upon personal property, which also may be collected by a sale of the realty for taxes due thereon.



Section 11-51-12 - Filing of list in circuit court; entry of civil actions for assessments on trial docket; issuance, execution, and return of summons notifying owners of institution of proceedings against property generally.

Such lists shall be filed with the register or clerk of the circuit court. The register or clerk shall cause to be entered on the trial docket in such court in a well-bound book kept for that purpose a civil action for each assessment of property of the city or town against such property so assessed. Said docket shall show the amount of the taxes sought to be collected, a description of the property and the name of the owner, if known.

Upon the filing of the certificate, the register or clerk is directed to issue a summons, as in other civil actions, containing a description of the property and notifying each owner of the filing of the proceedings against his property. Only one summons, however, shall be necessary if two or more pieces of property are assessed to the same owner. Such summons shall forthwith be executed by the sheriff and returned to the register within 10 days.



Section 11-51-13 - Publication of notice of filing of tax list, etc., as to owners unknown or not found.

In the case of property of an unknown owner or when the sheriff returns "not found" after 10 days as to owners for whom he has a summons, the register or clerk is directed to cause publication to be made for 30 days of the fact of the filing of such tax list, giving a list of the property assessed to owners unknown and to persons for whom a summons has been returned by the sheriff "not found."



Section 11-51-14 - Entry of judgment by circuit court; sale of property for payment of taxes, etc., generally.

If no pleadings setting up a defense shall be filed by the owner of the property within 30 days after publication has been perfected or within 30 days after service of the notice by the sheriff, then without further proof a final judgment shall be entered by the circuit judge adjudging such property liable for such taxes and directing the register or clerk to sell such property for the payment of the taxes, charges, penalties, interest, and costs that are charged thereon unless the amount due and the costs shall have been paid to the register or clerk before the sale. Such sale shall be made as in other civil actions and need not be confirmed by the court. The judge may consolidate actions against property assessed to the same owner and may designate the property which shall be sold to pay to the taxes, charges, interest, penalties and costs charged to all. If any defense is made by the owner, the court shall proceed to give relief under its own rules of procedure, the certificate, however, filed in said court being prima facie evidence of the facts contained therein.



Section 11-51-15 - Appeal from judgment of circuit court.

An appeal staying the execution of the judgment of the circuit court may be taken to the Supreme Court from any final judgment in any tax case upon the appellant entering into bond, with good and sufficient sureties, in an amount to be fixed by the judge of the court entering the judgment, conditioned to pay the judgment of the Supreme Court when rendered; provided, that no sureties on any bond shall be required of a city or town.



Section 11-51-16 - Sales of property for payment of taxes, etc., generally - Disposition of proceeds.

All proceeds arising from sales for taxes or assessments shall be paid over by the register or clerk of the court, after deducting the costs and expenses of such civil action, to the treasurer of the city or town who shall hold for the owner, upon his official bond, the surplus after deducting the amounts due the city or town. The costs in each civil action, however, in no event shall exceed $10.00, exclusive of the advertising fee.



Section 11-51-17 - Sales of property for payment of taxes, etc., generally - Purchase of property by municipality.

The city or town may become the purchaser at such sale, and the officer making the purchase shall bid a sum sufficient to pay the full amounts due for taxes, assessments filed, interest, and costs, and the amount due the city or town shall be allowed as a credit on such purchase.



Section 11-51-18 - Sales of property for payment of taxes, etc., generally - Rights and liabilities of purchaser of property generally.

Purchasers at a municipal tax sale shall have the right of possession of the property so purchased and may enforce the same by an action of ejectment, and there shall be no liability to account for rents and profits to the party redeeming.



Section 11-51-19 - Sales of property for payment of taxes, etc., generally - Title acquired by purchaser.

The purchaser of property, real or personal, sold under an execution issued by the city or town clerk shall receive a title clear of all encumbrance, except of liens held by the state and county; provided, that the property sold is the property against which the taxes for the payment of which the sale is had were levied.



Section 11-51-20 - Sales of property for payment of taxes, etc., generally - Grounds for invalidity of sale; procedure when proceedings for sale not sufficient to pass title to property.

The sale of property for taxes or assessments shall not be invalid on account of the manner of assessment for any other reason than that the taxes or assessments thereon have been paid; but, if for any reason, the proceedings in the circuit court shall not be sufficient to pass the title, the lien of the city or town for taxes or assessments shall pass to the purchaser and may be enforced by him in a civil action or may be collected by the municipality in any other civil action against the same property, and, if collected, said sum shall be paid over to such purchaser.



Section 11-51-21 - Certification to circuit court of unpaid assessments for improvements and collection thereof from proceeds of sale; effect of sales upon tax and assessment liens.

If any assessment for street improvements or otherwise are due and unpaid, the amounts assessed against such property may also be certified by the city or town clerk to the register or clerk of the circuit court and may be collected out of the proceeds of the sale of such property as in the case of taxes, but no sale of property by the city or town for taxes shall relieve the property of the lien for assessments due the city or town, and no sale for assessments shall relieve the property of the lien for taxes due the city or town unless the same shall have been paid.



Section 11-51-22 - Assessments against property, etc., for escaped taxes authorized; collection thereof; reassessment of property because of informality or irregularity in assessment authorized.

(a) At any time within five years after property has escaped taxation, the council or other governing body or board of assessors shall have the right to make assessments against such property for such escaped taxes or against the person owning such property, and such taxes shall be collected by certification to the circuit court or by levy of execution and sale as provided in this article.

(b) For any informality or irregularity in any assessment, the council or other governing body or board of assessors shall have the right to make a reassessment against such property at any time within five years.



Section 11-51-23 - Redemption of property after sale - Authorization and procedure generally.

Such persons as are authorized to redeem property sold at state tax sales may redeem from the purchaser at any sale for municipal taxes at any time within two years after the sale upon paying to the purchaser or to the city or town treasurer the amount for which the property was sold and interest at a rate of six percent per annum and such sums as the purchaser may have paid for taxes and the interest thereon and all sums for which such parties may have become liable, on account of taxes, to pay by reason of owning the property, together with the sum of $2.00 to pay the cost of reconveyance of such property.



Section 11-51-24 - Redemption of property after sale - Conveyance of property, etc., to redeemer.

Upon such tender by the person offering to redeem the property and the payment thereof to the purchaser or the deposit of the sum due to the purchaser with the treasurer, the deed executed by the register or clerk of the circuit court shall be void and, upon a refusal of the purchaser or his vendee to reconvey to the party redeeming, the council or other governing body may authorize a deed to be made to the party redeeming, which shall convey all title the city or town or the purchaser derived at such tax sale, but the interest of the owner of the property and the interest of the party redeeming shall be adjusted between the parties as are other legal and equitable interests.



Section 11-51-25 - Redemption of property after sale - Redemption by municipality; redemption from municipality.

The city or town may redeem property at any sale made by the state for taxes upon the same terms as required by law for owners to redeem, and no person shall be allowed to redeem from the municipality without paying to the city or town the amount paid to redeem such property and all claims of the city or town thereon for taxes and penalties or otherwise, and no redemption shall be made in any case from the municipality or from a purchaser after two years from the date of the sale.



Section 11-51-26 - Attachment or garnishment for collection of taxes in anticipation of nonpayment thereof.

If the mayor or other chief executive officer or clerk shall have reason to believe that the city or town will likely lose taxes by the fact that a person is moving away without paying same at any time after assessment, whether such taxes are due or not, he shall cause attachment or garnishment proceedings to issue from the district court against such person as upon a judgment in such court or town, upon affidavit being made that the party is about to move from the city or town and that there is danger of the city or town losing its taxes, whereupon the taxes are declared to be due and collectible and may be collected by the district court as in other cases.



Section 11-51-27 - Releases from taxes; settlement of claims and releases from penalties.

No municipality shall have the right to release any persons from lawful taxes or burdens imposed by law, but this shall not prevent the settlement of claims where doubt exists as to the validity or extent thereof nor shall it prevent a municipality from releasing penalties that may be imposed for the nonpayment of taxes, but all compromises and all releases from such penalties shall be adopted by the council or other governing body by a resolution or ordinance.



Section 11-51-28 - Requirement as to separation in levy, collection, and disbursement of general and special taxes; disposition of excess proceeds from special taxes.

Unless otherwise provided by law or its charter, when a special tax is levied by a town or city for any purpose, the levy, collection, and disbursement thereof shall be kept separate in all respects from the levy, collection, and disbursement of general municipal taxes, and all moneys, books, receipts, vouchers, and warrants relating thereto shall be kept separate and shall express on their face that they relate to the special tax and state the object of the tax, but the same officers may act in the levy, assessment, collection, and disbursement of the general and special taxes, unless otherwise provided. If, after the purpose of the special tax is accomplished, there remains a balance over, it shall be transferred to the general fund of the municipality.






Division 2 - Optional Method for Levy and Collection of Property Taxes.

Section 11-51-40 - Adoption of ordinance providing for payment of municipal taxes upon basis of state and county assessments for preceding tax year, etc.; operation under provisions of article by certain cities.

Any municipality may by ordinance provide that the tax year for such municipality shall commence on October 1 of each year and end on the next succeeding September 30 and provide for the effective date of such ordinance and further provide that on and after each October 1 after the effective date of such ordinance municipal taxes shall be based and due on state and county assessments for the preceding tax year and shall be due and delinquent at the time when the state and county taxes for the preceding tax year are due and delinquent.

All cities whose taxes were, prior to the adoption of the 1940 Code, assessed and collected under 1911 Acts, p. 130, or 1931 Acts, p. 337, shall continue under the provisions of this article without passage of any ordinance.



Section 11-51-41 - When taxes due and delinquent.

The municipal taxes due and payable up to September 30 succeeding the effective date of such ordinance shall be collected under and in accordance with the laws existing to such September 30, but from, on and after October 1 succeeding the effective date of such ordinance, no municipal taxes of such cities or towns shall be due or collectible except under the provisions of this article. Whenever in this article the words "city" or "cities" are used the same shall also include towns and all other municipalities.



Section 11-51-42 - Levy of taxes; certification and delivery to county tax assessor of copy of ordinance or resolution levying taxes.

It shall be the duty of the council, board of commissioners, or other governing body of any such municipality during the month of May of each year, by resolution or ordinance, to levy a tax on the property situated in such municipality for the next succeeding tax year at a rate in no event in excess of the constitutional limit authorized to be levied by such municipality on the value of such property as assessed for state taxation as shown by the books of assessment for the state and county tax year ending September 30 next succeeding the levy.

The levy so made by the council, board of commissioners, or other governing body of such municipality shall go into force and effect as of October 1 next succeeding the levy and shall become a lien on October 1 next succeeding such levy and not before. After such levy is made it shall be the duty of the mayor or other presiding officer or clerk or other clerical officer of such municipality on or before June 1 next succeeding the levy to certify and deliver to the tax assessor of such county in which such municipality is situated a copy of the resolution or ordinance passed by such council, board of commissioners, or other governing body in and by which taxes are levied for such municipality for the next succeeding tax year commencing on the next succeeding October 1; provided, that in case such council, board of commissioners, or other governing body shall fail any year thereafter to make such levy and give such notice then the levy for the preceding year shall be continued and the taxes shall be assessed in accordance with the provisions of this article.



Section 11-51-43 - County tax collectors to collect taxes.

The tax collector of the counties in which such municipalities are situated shall collect all property taxes for such municipalities at the same time and in the same manner and under the same laws that state and county taxes are collected.



Section 11-51-44 - Lien for taxes.

Such municipalities shall have a lien from, on, and after October 1 of such municipal tax year upon each and every piece and parcel of property, real and personal, for the payment of municipal taxes for that tax year which may be assessed against the owners or upon such property for the use of such municipalities, which lien shall have priority over all other liens, except for state and county taxes, and this lien shall exist as to all land bid in by the state at tax sales for the annual tax thereafter assessed on the value of the property so purchased in the event of the tax title failing.



Section 11-51-45 - Indication by county tax assessor on assessment list of property located in municipalities and ascertainment of value thereof.

It shall be the duty of the tax assessor of each and every county in which such municipalities are situated on and after October 1 to show on the assessment list made or taken by him under the provisions of law applicable to state and county taxes what property, if any, described in the lists is situated within such municipalities, and the assessor shall ascertain the value of each item or subject of taxation situated in such municipalities separately from the value of each item not within such municipalities in such a way as to make of easy ascertainment the assessed value of property within such municipalities.



Section 11-51-46 - Preparation, etc., of assessment forms, etc., for use by tax assessor.

It shall be the duty of the Department of Revenue in preparing the form of assessment required by law to make the provisions for the assessor to indicate in the assessment list what property assessed, if any, is situated in such municipalities; and, in the abstract of duties placed on such form, the Department of Revenue may place instructions to the assessor such as will advise him of his duty in making assessments of property subject to municipal taxation.



Section 11-51-47 - Assessment book of tax assessor.

The book required to be made for the county tax assessor under the provisions of law shall also show the property subject to municipal taxes in such municipalities and shall be so ruled that the amount of such municipal taxes charged to each taxpayer or against property in favor of such municipalities for the next succeeding municipal tax year on the assessed value of the then current state tax year can be entered and extended and footed up and the footings carried from page to page and the total amounts thereof footed up so as to show the amount of taxes to be paid to such municipalities.



Section 11-51-48 - Computation and entry in assessment book of amount of property tax owed by taxpayer.

After the municipal taxes have been levied by the council, board of commissioners, or other governing body of such municipalities and certified to the tax assessors of the counties in which the same are situated for the next succeeding tax year beginning on the next succeeding October 1, the assessor must compute the amount thereof at the rate levied by the council, board of commissioners, or other governing body of such municipalities as shown by the certified copy furnished the assessor of the resolution or ordinance passed which will be owing by each taxpayer on the assessed value of the property for the then current state tax year and enter the same in the books of assessment required to be made by the assessor under the provisions of law opposite the name of such taxpayer and foot up the same, the footings to be carried from page to page and the total amount thereof footed up. Such books shall appropriately show that the assessed value as extended by the assessor is for the municipal taxes for the next succeeding tax year based on the assessed value for state taxation for the then current tax year.



Section 11-51-49 - Preparation and contents of certificate of assessment.

The presiding officer of the county commission having jurisdiction over the tax assessments in such county and required to make certificates in regard thereto shall embrace in such certificate the amount of municipal taxes which shall be owing to such municipalities for the next succeeding tax year, which certificate, after certifying the amount of state, county, and special tax, shall continue in substance as follows: "The amount of municipal taxes for the City (or Town) of _____ for the next municipal tax year is $_____, the total amount, and this certificate shall be a warrant to the tax collector of _____ County to proceed to collect such municipal taxes in the manner directed by law when due."



Section 11-51-50 - Procedure for collection of taxes, etc., by county tax collector generally.

All laws now in force or hereafter enacted in regard to the collection of state and county taxes and procedure with reference thereto and the enforcement of collection shall apply to and be in force as to such municipal taxes, except as such laws are changed by or in conflict with the provisions of this article, and the county tax collector shall collect or enforce the collection of such municipal taxes at the same time, in the same manner and way and as a part of one and the same collection as the collection of state and county taxes and all procedure incident to or in any wise connected with the collection of state and county taxes shall be equally applicable to the collection of said municipal taxes, and all such municipal taxes shall be collected in the same way and in the same proceedings as state and county taxes.



Section 11-51-51 - Preparation, contents, and effect of receipt of tax collector.

Upon collection of taxes by the tax collector, he shall embrace in his receipt, required to be given as provided by law in regard to state and county taxes, a statement of the amount of municipal taxes, if any, paid on real estate, and municipal taxes, if any, paid on personal property and, if any interest has accrued, a statement of the amount thereof paid. Such receipt shall also show the tax year for which the municipal tax is paid and the municipality for which the tax is paid, and such receipt shall be prima facie evidence that such taxpayer has paid his municipal taxes for the year stated on real and personal property and other subjects of taxation.



Section 11-51-52 - Report of tax collector; payment of taxes collected to municipal treasurers; receipt of municipal treasurers.

The tax collector in making his monthly report as required to be made under the law in regard to state and county taxes shall embrace in each of such reports a statement setting forth the taxes collected by him for such municipalities during the preceding month and up to the date of such report subsequent to his preceding report, and a copy of each report shall be forwarded by the collector to the mayor or other presiding officer of such municipalities within five days after making such report. The collector must pay to the treasurers of such municipalities monthly at the same time he is required to make payment of taxes collected for the state and county all municipal taxes then due from him to such municipalities before that time collected.

The treasurers of such municipalities shall give the county tax collector a receipt in duplicate for the amount received, one of which duplicates shall be promptly forwarded to the Department of Revenue by the tax collector.



Section 11-51-53 - Annual settlement by tax collector and payment of balance of taxes collected.

The county tax collector must each year make a final settlement under oath with the treasurers of such municipalities at the time he is required to make settlement with the state and then pay over to the treasurers of such municipalities the balance of the municipal taxes due from him as such tax collector and not paid over prior to that date according to the tax books in the office of the judge of probate of that county in which such municipalities are situated.



Section 11-51-54 - Maintenance, etc., of separate accounts and funds for general and special taxes.

The county tax collector shall not be required to make or keep a separate account of any special taxes collected for any such municipalities but shall keep such account only in gross of the total tax levied by the municipality.

If any part of the tax collected by the municipality is set apart by law for any special purpose, the treasurers or persons acting as such for such municipalities shall, as the law may direct, keep a separate account and distinct fund, as required by law, arrived at and set apart by the treasurers from the amount paid into the treasury by the tax collector in proportion as such special tax levied bears to the total taxes levied by such municipalities, and the special taxes received by such treasurers shall be disbursed by them as required by law.



Section 11-51-55 - Crediting of tax collector with municipal taxes on assessment list and with taxes in litigation generally.

The county commission shall, in discharging the duties imposed upon it under the provisions of law in regard to state and county officers, credit the tax collector with municipal taxes contained in such assessment list and with taxes in litigation in the same manner and way and under the same conditions that credits are required to be given in favor of the collector of the county taxes shown in the assessment list.



Section 11-51-56 - Charging against tax collector of insolvent municipal taxes and taxes in litigation.

Upon the allowance and credit to the county tax collector of insolvent taxes and taxes in litigation, the county commission shall in behalf of such municipalities state a new account against the tax collector for the amounts of insolvent municipal taxes and municipal taxes in litigation in the same manner and way as is provided in regard to insolvent county taxes and county taxes in litigation under the provisions of law in regard to state and county officers, and the collector shall remain charged with such sum until the liability is discharged under the provision of the law.



Section 11-51-57 - Preparation, etc., of list of insolvents, etc.

The presiding officer of the county commission shall embrace in the list of insolvent taxes allowed which he is required to furnish to the collector under the provisions of law in regard to state and county taxes and as a part of such list the name of each insolvent taxpayer of such municipal taxes and the amount of such municipal taxes and costs, if any, due from the insolvent to such municipalities.



Section 11-51-58 - Collection of insolvent taxes; monthly reports, payment and settlement of same.

It shall be the duty of the county tax collector to collect insolvent municipal taxes and make monthly reports, payment and settlement thereof with the city or town treasurer of each municipality in the same manner and way and at the same time that he is required to do in regard to state and county taxes under the provisions of law in regard to state and county offices.



Section 11-51-59 - Final report by tax collector as to uncollected balances of insolvent taxes and taxes in litigation; crediting of tax collector for same.

At the same time the county tax collector makes final report of the uncollected balance of insolvent taxes as provided by law for state and county taxes to the county commission, he shall embrace in and as a part of said report the uncollected balance of insolvent municipal taxes and taxes in litigation in the same manner and way as he is required to make for state and county taxes, including the taxes still in litigation, and the county commission shall allow the collector credit for insolvent municipal taxes and taxes in litigation in the same manner and way as the county commission is authorized to allow credits for insolvent county taxes and taxes in litigation.



Section 11-51-60 - Entry by tax collector in docket book of municipal taxes due, etc.

The county tax collector shall embrace in the docket of lands made by him under the provisions of law in regard to state and county taxes the amounts due such municipalities both from known and unknown owners in the county, if any, in the same manner and way as he is required to do in regard to state and county taxes, giving the name of the municipality to whom due and stating the municipal tax year for which the taxes are due, in such manner and way as to show respectively the amounts of taxes due the state, the amounts due the county, and the amounts due such municipalities chargeable against the respective properties.



Section 11-51-61 - Proceedings for sale of land for payment of taxes - Decree of sale.

The decree for tax sales rendered by the probate judge under the provisions of law in regard to state and county taxes shall embrace taxes due to such municipalities, showing the aggregate amount due to the state, county, and municipality and showing what amount is for the municipality and the tax year of the municipality for which the same is due it.



Section 11-51-62 - Proceedings for sale of land for payment of taxes - Appeal by state from decree of sale.

In case of an appeal by the state from a decree of tax sale under the provisions of law in regard to state and county taxes the appeal by the state shall be in behalf of such municipality the same as it is in behalf of the county, and all proceedings shall be under and in accordance with the provisions of law in regard to state taxes and county taxes.



Section 11-51-63 - Proceedings for sale of land for payment of taxes - Certificate of purchase.

The county tax collector shall embrace in his certificate to a purchaser under the provisions of law in regard to state and county taxes the amount of taxes due on the property described in the certificate to such municipality in the same manner and way as he is required to set forth in said certificate the amount due to the state and county.



Section 11-51-64 - Proceedings for sale of land for payment of taxes - Execution of deed to purchaser.

The judge of probate of the county in executing a tax deed to a purchaser under the provisions of law in regard to state and county taxes shall by the deed convey to and vest in the grantee the lien and claim of such municipality as well as the lien and claim of the state and county.



Section 11-51-65 - Proceedings for sale of land for payment of taxes - Rights of purchaser where tax sale invalid.

An invalid tax sale shall pass to the purchaser the lien of the municipality in and to the land sold both as to taxes paid by said sale and as to the taxes subsequently paid by the purchaser to the same extent and in the same way that the lien of the state and county is passed to the purchaser under and in accordance with the provisions of law in regard to state and county taxes.



Section 11-51-66 - Proceedings for sale of land for payment of taxes - Duties of tax assessor as to descriptive list.

The county tax assessor shall calculate and enter municipal taxes owing to such municipalities on the descriptive lists coming to him under and in accordance with the provisions of law in regard to state and county taxes in the same manner and way that he is required to do as to state and county taxes, and all provisions, proceedings, and requirements as to state and county taxes shall be applicable to such municipal taxes.



Section 11-51-67 - Proceedings for sale of land for payment of taxes - Entry in books of Department of Revenue of municipal taxes due on property; amount for which property to be sold.

The Department of Revenue shall enter in the books caused to be prepared by said department under the provisions and requirements of law, in regard to state and county taxes, the amount of municipal taxes due on the property described in the books in the same manner and way as it is required to enter the amount of state and county taxes due thereon, and in making sales of said property the amount at which the property is sold shall not be less than the whole amount of taxes, including such municipal taxes, interest, costs, and officer's fees as provided for and required to be paid in the case of redemption of such land.



Section 11-51-68 - Proceedings for sale of land for payment of taxes - Payment of municipality when lands bid in by state sold by state.

When the lands bid in by the state have been sold by the state, the Comptroller shall draw a warrant on the treasurer in favor of the municipality for the amount, if any, that the said municipality is entitled to and shall forward the same to such municipality.



Section 11-51-69 - Proceedings for sale of land for payment of taxes - Repayment of state when sale of lands bid in by state invalid and purchase money refunded.

When land which has been bid in by the state at tax sales has been sold by the state and the state refunds the purchase money on account of an invalid sale under and in accordance with the provisions of law in regard to state and county taxes, the Department of Revenue must ascertain the amount of such purchase money which has been paid to the municipality, if any, which amount it shall be the duty of the Comptroller to certify to the mayor or other governing head of the said municipality, and it shall be the duty of the mayor or other governing head of the municipality to present such claim at the next succeeding meeting of the council, board of commissioners, or other governing body of the said municipality and thereupon such council, board of commissioners, or other governing body shall order a warrant in favor of the state for such amount as the state is entitled to from the municipality, and the treasurer or acting treasurer shall forthwith forward the amount to the treasurer and report it to the Department of Revenue.



Section 11-51-70 - Proceedings when tax sale cancelled.

Whenever the judge of probate cancels a tax sale as to a private purchaser under and in accordance with the provisions of law in regard to state and county taxes, he must give to such purchaser a certificate to the mayor or other governing head of the municipality showing the amount of municipal taxes received by the municipality from such tax sale in the same manner and way as he is required by the provisions of law in regard to state and county taxes to give certificates showing the amount the state and county have received, and thereupon, when said certificate is presented to the mayor or other governing head of the municipality, it shall be the duty of the mayor or other governing head to present such certificate at the next meeting of the council, board of commissioners, or other governing body of the municipality, and the amount so paid to the municipality must be allowed by such council, board of commissioners, or other governing body, and an order shall be made directing the treasurer or acting treasurer to pay the same.



Section 11-51-71 - Disposition of redemption money when lands redeemed.

The judge of probate at the time he is required to remit to the State Treasurer and to the county treasurer redemption money under the provisions of law in regard to state and county taxes shall also pay to the city or town treasurer or person designated by the council, board of commissioners, or other governing body of the municipality as treasurer the proportion of redemption money, if any, belonging to the municipality, and all of such provisions of law in regard to state and county taxes shall be applicable to such municipalities and municipal taxes in the same manner and way as to the state and county taxes.



Section 11-51-72 - Procedure for recovery of taxes erroneously paid.

Any person or his agent or the heir or personal representative of such person who owns property subject to taxation in said municipality and who, through a mistake or error in the assessment or collection of taxes, has paid to the municipality through the county tax collector money that was not due from him for taxes may file a petition with the council, board of commissioners, or other governing body of said municipality asking that a warrant be drawn in his favor refunding to him the money paid and received by the municipality. The council, board of commissioners, or other governing body of said municipality shall examine into the facts and evidence offered by the petitioner in support of the allegations of his petition and, if proper and full proof of the same is made, the council, board of commissioners, or other governing body of said municipality must allow said claim to the amount of municipal taxes received and must order the treasurer or acting treasurer of the municipality to pay the same.



Section 11-51-73 - Official bonds of probate judge, county tax, assessor and county tax collector.

The official bond of the judge of probate and of the county tax assessor and of the county tax collector in the counties in which such municipalities are situated shall be and shall be held to be for the protection of such municipalities for the faithful discharge of the duties of such officers to such municipalities in the same manner and way as it is for the protection of the State of Alabama and the counties in which such municipalities are situated.



Section 11-51-74 - Commission of tax assessors and tax collectors.

Except in counties where such commissions are fixed by local or special laws, the tax assessor and tax collector shall receive such compensation as may be fixed by the governing body of any municipality operating under the provisions of this article, not to exceed two percent for assessing and two percent for collecting; provided, that in Jefferson County the compensation of the tax assessor shall be one half of one percent for assessing and the compensation of the tax collector shall be one half of one percent for collecting. All of the said compensation of the said tax assessor and tax collector of Jefferson County shall be paid by said officers into the county treasury for the benefit of the county.









Article 2 - License Taxes.

Division 1 - General Provisions.

Section 11-51-90 - Municipal business licenses; branch offices; application.

(a) All municipalities shall have the following powers:

(1) To license any exhibition, trade, business, vocation, occupation, or profession not prohibited by the Constitution or laws of the state which may be engaged in or carried on in the municipality.

(2) To fix the amount of licenses, the time for which they are to run, not exceeding one license year, to provide a penalty for doing business without a license, and to charge a fee not exceeding ten dollars ($10) for issuing each license. The issuance fee shall be increased every five license years by the Department of Revenue by an amount equal to the percentage increase, if any, in the U.S. Department of Labor's Producer Price Index during that five-year period, rounded to the nearest dollar, with the base year being 2006. The Department of Revenue shall notify all municipalities and the Alabama League of Municipalities of any such fee increase no later than the November 30 preceding the license year for which the increase shall take effect. The failure of the Department of Revenue to so notify all municipalities and the Alabama League of Municipalities shall not, however, prohibit a municipality from increasing the issuance fee, if any increase is otherwise due pursuant to this subsection. A reasonable projection of the Producer Price Index for the months of November and December of the fifth year of the test period may be employed in this calculation.

(3) To establish a minimum, and in the discretion of the municipality, a maximum business license, with the amount of the minimum and, if appropriate, maximum business license and the applicable tax rate for each category to be established from time to time by the governing body of each municipality pursuant to this chapter.

(4) In the discretion of the municipality, to establish a small vendor business license, which shall not exceed one percent of the taxpayer's gross receipts derived from within the municipality for the preceding license year; provided, however, that a municipality's election not to establish a small vendor business license shall not preclude the municipality from requiring a taxpayer generating gross receipts of less than fifteen thousand dollars ($15,000) from within the municipality's jurisdiction to purchase an annual business license. For purposes of this section, a "small vendor" shall be defined as a taxpayer that meets all the following criteria:

a. The taxpayer purchased a business license from the municipality with respect to the preceding license year and made a sale or provided services within the municipality thereof during each calendar quarter of the preceding license year.

b. The taxpayer's gross receipts derived from within the municipality for the preceding license year did not exceed fifteen thousand dollars ($15,000).

c. The taxpayer did not qualify for the special delivery license provided for by Section 11-51-194.

(5) To require sworn statements as to the amount of capital invested, value of goods or stocks, or amounts of sales or gross receipts where the amount of the license is made to depend upon the amount of capital invested, value of goods or stocks, or amount of sales or gross receipts and to punish any taxpayer for failure or refusal to furnish sworn statements or for giving of false statements in relation thereto.

(b) The license authorized by subsection (a) as to taxpayers engaged in business in connection with interstate commerce shall be confined to that portion within the limits of the state and where the taxpayer has an office or transacts business in the municipality imposing the license. A taxpayer subject to the license authorized by subsection (a), that is engaged in business in more than one municipality, shall be permitted to account for its gross receipts so that the part of its gross receipts attributable to one or more branch offices will not be subject to the business license tax imposed on the principal business office required to obtain a business license. Branch office gross receipts are those receipts that are the result of business conducted at or from a qualifying branch office.

Notwithstanding the foregoing, in order to establish the existence of a qualifying branch office, the taxpayer shall meet all the following criteria:

(1) Demonstrate the continuing existence of an actual physical facility located outside the police jurisdiction of the municipality in which its principal business office is located, such as a retail store, outlet, business office, showroom, or warehouse, to which employees or independent contractors, or both, are assigned or located during regular normal working hours.

(2) Maintain books and records which reasonably indicate a segregation or allocation of the taxpayer's gross receipts to the particular facility or facilities.

(3) Provide reasonable proof that separate telephone listings, signs, or other indications of its separate activity are in existence.

(4) Billing or collection activities, or both, relating to the business conducted at the branch office or offices are performed by an employee or other representative of the taxpayer who has such responsibility for the branch office, whether or not the representative is physically located at the branch office.

(5) All business claimed by a branch office or offices must be conducted by and through the office or offices.

(6) Supply proof that all applicable business licenses with respect to the branch office or offices have been issued.

(c) The power to license conferred by this division may be used in the exercise of the police power as well as for the purpose of raising revenue, or both.

(d) Each municipality shall accept the application form set forth below for the purpose of allowing a taxpayer to apply for a business license. The application form may, however, be altered to incorporate the different business license rates that municipalities are permitted to charge from time to time, and to reflect additional or different instructions to taxpayers that are not inconsistent with this chapter, including a required notice in cases where the municipality does not levy its business license tax on business done within its police jurisdiction. Each municipality shall mail or otherwise transmit a renewal reminder notice to each taxpayer that purchased a business license during the preceding license year, via regular U.S. mail addressed to the taxpayer's last known address, on or before December 31 of the current license year. The failure of the municipality to comply with the preceding sentence shall not, however, preclude it from enforcing its business license tax laws against a taxpayer but shall preclude the municipality from assessing any fines or penalties otherwise due for late payment until 10 days after a renewal reminder notice has been mailed to the taxpayer at its last known address as indicated in the municipality's records, or personally delivered to the taxpayer, and the taxpayer then fails or refuses to remit the business license tax due for such license year within the 10-day period. If the municipality mails a renewal reminder notice to the last known address of the taxpayer, as indicated in the municipality's records, there shall exist a presumption that the municipality has complied with the above provisions. A municipality shall not be precluded from assessing fines and penalties otherwise due for late payment if the taxpayer does not notify the municipality of a change in address within 90 days after changing such address. Taxpayers shall notify the taxing jurisdictions in which they do business of a change of mailing address within 90 days after changing such address. In like manner, taxpayers shall notify the taxing jurisdictions in which they do business of a change in their federal employer identification number or Department of Revenue taxpayer identification number within a reasonable time after such number is changed.

UNIFORM MUNICIPAL BUSINESS LICENSE APPLICATION

(CONFIDENTIAL)

City/Town of ____, Alabama NOTE: The City/Town Imposes (or Does Not Impose, as appropriate) its Business License Tax Within its Police Jurisdiction

Please Print or Type

SEE REVERSE SIDE FOR INSTRUCTION AND FURTHER INFORMATION

Legal Business Name:

___________________________

Trade Name (If different from above):

___________________________

Business Activities (Brief description - example, retail clothing sales, wholesale food sales, rental of industrial equipment, computer consulting, etc.):_________________

Physical Address (Street, City, State, Zip):

___________________________

Mailing Address (Street, City, State, Zip):

___________________________

Telephone (Bus., Fax, and Home):

Email address:

____________________________

Name/Phone # for Contact Person:

____________________________

List the Following for Owner(s), Partners, or Officers (Attach separate sheet if necessary) (if Officers, list only the top five):

Date Business Activity Initiated or Proposed in Anywhere

# of Employees in Anywhere

This application has been examined by me and is, to the best of my knowledge, a true and complete representation of the above named entity, and person(s) listed.

Date_____ Signature________

Title____________

THIS AREA FOR MUNICIPAL USE ONLY

ACCOUNT ID # ____________________

REVIEWED BY: ____________________

PHYSICAL LOCATION: CITY POLICE JURISDICTION OUTSIDE CORP LIMITS AND PJ

ZONING CLASSIFICATION

_______________________

BUILDING APPROVAL YES _____ NO ______ N/A

FIRE CODE

Tax types: _______ Sales/Seller's Use ______ Consumer Use______ Rental_______Lodgings _______ Alcohol ________ Occupational __________ Tobacco _____ Gas/Motor Fuel ______ Business License ________

Tax Filing Frequency: Monthly ______ Quarterly _____ Annual _______ Other _______

Business Type:______ Retail ______ Wholesale______ Building Contractor _____Service ______ Professional _______ Manufacture ________Rental _______ Other ______

PLEASE READ THE FOLLOWING INFORMATION CONCERNING THE COMPLETION OF THIS FORM.

PLEASE COMPLETE ALL AREAS OF THE FORM EXCEPT FOR THE SHADED AREA AT THE BOTTOM.

FORM SHOULD BE TYPED OR PRINTED LEGIBLY.

FORM SHOULD BE DATED AND SIGNED BY AN OWNER, PARTNER, OR OFFICER OF THE BUSINESS.

FORM WILL INITIATE THE PROCESS FOR REGISTERING YOUR BUSINESS WITH THE MUNICIPALITY.

IF YOUR BUSINESS WILL HAVE A PHYSICAL LOCATION WITHIN THE MUNICIPALITY, PLEASE USE THAT ADDRESS ON THE FRONT OF THIS FORM. (Complete separate forms for each physical location in the municipality, if so required.)

AFTER COMPLETING THIS FORM IT CAN BE MAILED, SENT BY FAX, OR WHERE POSSIBLE, SENT BY ELECTRONIC MAIL TO THE MUNICIPALITY.

UPON RECEIPT OF THE COMPLETED FORM, THE MUNICIPALITY WILL PROVIDE ANY ADDITIONAL FORMS AND INFORMATION REGARDING OTHER SPECIFIC REQUIREMENTS TO YOU IN ORDER TO COMPLETE THE LICENSING PROCESS.

ALL LICENSE RENEWALS ARE DUE JANUARY 1 AND DELINQUENT AFTER JANUARY 31 (OR FEBRUARY 15), WITH THE FOLLOWING EXCEPTION:

INSURANCE COMPANY LICENSE

DUE JANUARY 1, DELINQUENT AFTER MARCH 1

This form is intended as a simplified, standard mechanism for businesses to initiate contact with a municipality concerning their activities within that municipality. A business license will be required prior to engaging in business. If a business intends to maintain a physical location within the municipality, there are normally zoning and building code approvals required prior to the issuance of a business license.

In certain instances, a business may simply be required to register with the municipality to create a mechanism for the reporting and payment of any tax liabilities. If that is the case, you will be provided the materials for that registration process.

The completion and submission of this form does not guarantee the approval or subsequent issuance of a license to do business. Any prerequisites for a particular type and location of the business must be satisfied prior to licensing.

SHOULD THERE BE ANY QUESTIONS CONCERNING THE COMPLETION OF THIS FORM OR THE LICENSING AND/OR REGISTRATION PROCESS, PLEASE CALL THE NUMBER ON THE FRONT OF THIS FORM TO OBTAIN MORE DETAILED EXPLANATION.



Section 11-51-90.1 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) BUSINESS. Any commercial or industrial activity or any enterprise, trade, profession, occupation, or livelihood, including the lease or rental of residential or nonresidential real estate, whether or not carried on for gain or profit, and whether or not engaged in as a principal or as an independent contractor, which is engaged in, or caused to be engaged in, within a municipality.

(2) BUSINESS LICENSE. An annual license issued by a taxing jurisdiction for the privilege of doing any kind of business, trade, profession, or any other activity in that jurisdiction, by whatever name called, which document is required to be conspicuously posted or displayed except to the extent the taxpayer's business license tax or other financial information is listed thereon or unless the municipality affirmatively elects not to so require. However, municipal occupational licenses, municipal gasoline taxes, municipal tobacco taxes, or gross receipts taxes in the nature of a sales tax, or any other municipal tax now in existence or that may hereafter be adopted by a municipality pursuant to Section 11-51-90, or any other provision of state law other than an annual license, shall not be considered "business licenses."

(3) BUSINESS LICENSE REMITTANCE FORM. Any business license return, renewal reminder notice, or other writing on which a taxpayer calculates its business license tax liability for all or part of the license year and remits the amount so calculated with the form.

(4) DEPARTMENT or DEPARTMENT OF REVENUE. The Alabama Department of Revenue, as created under Section 40-2-1, et seq.

(5) DESIGNEE. An agent of a taxing jurisdiction authorized to administer or collect, or both, the jurisdiction's business license taxes, which may include another taxing jurisdiction, the Department of Revenue, or a "private auditing or collecting firm" as defined in Section 40-2A-3.

(6) GROSS RECEIPTS. A measure of any and all receipts of a business from whatever source derived, to the maximum extent permitted by applicable laws and constitutional provisions, to be used in calculating the amount due for a business license. Provided, however, that:

a. Gross receipts shall not include any of the following taxes collected by the business on behalf of any taxing jurisdiction or the federal government: All taxes which are imposed on the ultimate consumer, collected by the taxpayer, and remitted by or on behalf of the taxpayer to the taxing authority, whether state, local, or federal, including utility gross receipts taxes levied pursuant to Article 3, Chapter 21, Title 40; license taxes levied pursuant to Article 2, Chapter 21, Title 40; or reimbursements to professional employer organizations of federal, state, or local payroll taxes or unemployment insurance contributions; but no other deductions or exclusions from gross receipts shall be allowed except as provided in this article.

b. A different basis for calculating the business license may be used by a municipality with respect to certain categories of taxpayers as prescribed in Section 11-51-90.2.

c. For a utility or other entity described in Section 11-51-129, gross receipts shall be limited to the gross receipts derived from the retail furnishing of utility services within a municipality during the preceding year that are taxed under Article 3 of Chapter 21 of Title 40, except that nothing herein shall affect any existing contract or agreement between a municipality and a utility or other entity. The gross receipts derived from the furnishing of utility services shall not be subject to further business license taxation by a municipality.

d. Gross receipts shall not include dividends or other distributions received by a corporation, or proceeds from borrowings, the sale of a capital asset, the repayment of the principal portion of a loan, the issuance of stock or other equity investments, or capital contributions, or the undistributed earnings of subsidiary entities.

(7) LICENSE FORM. Any business license application form, renewal reminder notice, business license remittance form, or business license return by whatever name called.

(8) LICENSE OFFICER or MUNICIPAL LICENSE OFFICER. The municipal employee charged by the governing body of the municipality with the primary responsibility of administering the municipality's license tax and related matters.

(9) LICENSE YEAR. The calendar year.

(10) MUNICIPALITY. Any town or city in this state that levies a business license tax from time to time. The term shall also include the town's or city's police jurisdiction, where the business license tax is levied in the police jurisdiction.

(11) PERSON. Any individual, association, estate, trust, partnership, limited liability company, corporation, or other entity of any kind, except for any nonprofit corporation formed under the laws of Alabama which is operated to enable municipalities that become members of such nonprofit corporation to finance or refinance capital projects and related undertakings, on a cooperative basis, and whose board of directors or other governing body consists primarily of elected officials of municipalities.

(12) TAXING JURISDICTION. Any municipality that levies a business license tax, whether or not a business license tax is levied within its police jurisdiction, or the Department of Revenue acting as agent on behalf of a municipality pursuant to Section 11-51-180, et seq., as the context requires.

(13) TAXPAYER. Any person subject to or liable under this chapter for any business license tax; any person required to file a return with respect to, or pay or remit the business license tax levied under this chapter or to report any information or value to the taxing jurisdiction; or any person required to obtain, or who holds any interest in, any business license issued by the taxing jurisdiction; or any person that may be affected by any act or refusal to act by the taxing jurisdiction under this chapter, or to keep any records required by this chapter.

(14) U.S.C. The applicable title and section of the United States Code, as amended from time to time.

(15) OTHER TERMS. Other capitalized or specialized terms used in Act 2006-586, and not defined above, shall have the same meanings ascribed to them in Section 40-2A-3 unless the context otherwise requires.



Section 11-51-90.2 - Purchase of business license; classification of taxpayers; vehicle decals; determination of gross receipts; construction with other provisions.

(a) Every taxpayer required to purchase a business license under this chapter shall:

(1) Purchase a business license for each location at which it does business in the municipality, except as otherwise provided by the municipality.

(2) Except as provided in Section 11-51-193, with respect to taxpayers subject to state licensing board oversight, be classified into one or more of the following 2002 North American Industrial Classification System (NAICS) sectors and applicable sub-sectors, industry groups, industries, and U.S. industries thereunder:

(b) The taxing jurisdiction's basis for determination of the business license tax for each sector shall correspond with the basis specified in subsection (a), such as gross receipts, flat rate, number of employees, or square footage. Provided, however, with respect to machines and other devices described in Sector 910 above, the municipality, in addition to a gross receipts-based or flat rate license, may require the taxpayer to purchase a decal for each machine or device located within the municipality. The charge for such decal shall not exceed the municipality's actual cost of the decal. Provided further, the taxing jurisdiction shall have authority to issue one license, rather than multiple licenses, to a business in accordance with the taxing jurisdiction's business license ordinance. To the extent that subsection (a) indicates that a business activity described in an NAICS sector is fully or partially state regulated, no taxing jurisdiction shall have authority to impose a business license tax in excess of the amount otherwise authorized by state law on the state regulated portion of such sector.

(c) The measure of a municipal business license based on gross receipts shall be based on the taxpayer's gross receipts for the license year next preceding the current license year unless the taxpayer first began doing business in the municipality during the current license year, in which event the gross receipts shall be projected by the taxpayer for the remaining portion of the current license year. If the taxpayer's actual gross receipts for the short license year are either more or less than projected, the taxpayer's annualized gross receipts used in calculating its business license tax liability for the following license year shall be increased or decreased, respectively, by the amount of the difference. When annualizing the gross receipts for the short license year, the amount of the gross receipts projected by the taxpayer shall be divided by the number of full months the taxpayer was in business in the municipality and multiplied by 12; provided that each taxpayer shall be deemed to have been in business in the municipality for a minimum of one month for purposes of this calculation. If the taxpayer employs a fiscal year for federal and state income tax purposes, the taxpayer's gross receipts may be determined, at the option of the taxpayer, from the federal income tax return of the taxpayer for the fiscal year next preceding the current license year, provided that the gross receipts reported thereon reasonably reflect the financial condition of the taxpayer as of the December 31 next preceding the current license year, and the taxpayer so notifies the municipality either prior to or simultaneously with filing the first business license remittance form using fiscal year data. The taxpayer's use of fiscal year data, as provided above, shall constitute an irrevocable election to use fiscal year data with respect to the current and subsequent business license years unless the governing body of the municipality or its director of finance or other chief revenue officer or his or her designee consents otherwise. Provided, however, that nothing in this subsection shall prohibit a municipality from doing any of the following:

(1) Creating one or more sub-sectors in each of the NAICS sectors listed in subsection (a) above, subject to the limitations regarding the basis for license calculation and subsections (e) and (f) below.

(2) Levying and collecting any municipal tax, other than an annual business license, that now exists or that may hereafter be adopted pursuant to Section 11-51-90 or some other provision of state law, including, but not limited to, lodgings taxes, alcoholic beverage taxes, gasoline and motor fuel taxes, tobacco taxes, leasing or rental taxes, occupational taxes, sales and use taxes, and gross receipts taxes in the nature of a sales tax.

(3) Allowing or requiring a taxpayer to purchase a minimum business license with respect to the short license year following 90 days of operations in the municipality, based on the amount which bears the same relationship to the actual amount of gross receipts during such preceding license year as the entire license year bears to the number of days during which the taxpayer was operating during such preceding license year. If the taxpayer did not commence operations until after the first day of the calendar year, the municipality may by ordinance require the taxpayer to remit the business license tax at the end of such 90 day period, or on December 31 of the current license year, whichever occurs first.

(d) For purposes of subsection (a), the terms "state regulated" or "where not state regulated," when used with reference to a business listed in one of the NAICS sectors and any subsequently created sub-sector, mean and refer to other provisions of the Code of Alabama 1975, that deal with or limit the taxation of the respective business by municipalities, none of which are amended or repealed by Act 2006-586.

(e) Notwithstanding anything in this chapter to the contrary, the licenses authorized by Sections 11-51-130 and 11-51-131 are in lieu of any other business licenses authorized by this chapter, and banks and savings and loan associations subject to either of those sections are not subject to the business license taxes otherwise authorized by this chapter, regardless of whether one or more NAICS sectors or sub-sectors describe or include any business or activity of such bank or savings and loan association. Any municipal business license tax applicable to a bank holding company, as defined in Section 5-13B-2(f), shall not exceed the amount set forth in the schedule provided for banks under Section 11-51-130(a)(12). Provided, however, if a bank holding company is engaged in additional lines of business that do not fall within NAICS Sectors 551 or 522 and which are not considered financial in nature, as defined under federal banking law, the bank holding company shall take out and pay for a business license for each additional line of business so assessed by the municipality; provided further that for each separate additional business license, the gross receipts taxable under such license shall be only those gross receipts of the bank holding company which arise under the license for the respective additional line of business and not from a financial activity, as defined under federal banking law, or from an activity within NAICS Sector 551 or 522. This subsection (e) shall not apply to any subsidiary of a bank or savings and loan association.

(f) Notwithstanding any provision of this chapter to the contrary, each of the several municipalities in this state may annually assess and collect from each utility or other entity described in Section 11-51-129 only one municipal business license tax for all lines of business classified in NAICS Sector 221, and the levy, collection, and assessment of the single business license tax shall be subject to the provisions and limitations of Section 11-51-129 and Section 11-51-90.1. If any such utility or entity described in Section 11-51-129 is engaged in one or more additional lines of business that do not fall within NAICS Sector 221, and if the additional line of business of such utility or other entity is so assessed by the municipality, then the utility or other entity shall take out and pay for a business license for that additional line of business, even if the utility or other entity does not meet the requirement in Section 11-51-95 that it must derive more than 10 percent of its gross receipts from the business falling within the NAICS sector during the preceding license year; provided however, that for each separate, additional business license, the gross receipts taxable under such license shall be only those gross receipts of the utility or other entity from business done within the municipality and which arise within the line of business which is the subject of the respective license.



Section 11-51-90.3 - Limitation on imposition of business license tax on rental of residential real estate.

(a) Notwithstanding anything in this chapter to the contrary, a municipality may not impose a business license tax on the rental of residential real estate on a per unit basis unless the municipality was imposing a business license tax on residential real estate on a per unit basis prior to January 1, 2014.

(b) As used in this section, the term "business license tax" does not include a privilege or license tax in the nature of a lodging tax. This section shall not be construed to prohibit a municipality or related municipal board or entity from imposing fees on commercial or residential developments or projects within the jurisdiction of the municipality. This section shall not apply to an Alabama improvement district organized pursuant to Chapter 99A of this title, a capital improvement cooperative district organized pursuant to Chapter 99B of this title, an industrial development board, or a water and sewer board.



Section 11-51-91 - Licenses for business, etc., conducted outside corporate limits of municipality.

(a) Any municipality may adopt an ordinance to fix and collect licenses for any business, trade, or profession done within the police jurisdiction of the municipality but outside the corporate limits thereof; provided, that the amount of the licenses shall not be more than one half the amount charged and collected as a license for like business, trade, or profession done within the corporate limits of the municipality, fees and penalties excluded; and provided further, that the total amount of the licenses shall not be in an amount greater than the cost of services provided by the municipality within the police jurisdiction. All licenses adopted pursuant to this section shall be assessed to all businesses, trades, or professionals within the police jurisdiction. No license adopted after September 1, 2015, in the police jurisdiction shall take effect until a 30-day notice has been given of the adoption of the ordinance; provided, however, that no license may be imposed under this section in an expanded police jurisdiction until the police jurisdiction expansion is effective under subsection (d) of Section 11-40-10. The notice given shall be the same as required for adoption of an ordinance under Section 11-45-8. Additionally, if available at no cost to the municipality, the 30-day notice shall be submitted to the Atlas Alabama state website or any successor state-operated website providing information to businesses. No ordinance adopted after September 1, 2015, may be enforced against an individual or entity affected by the ordinance unless the municipality has complied with the notice requirement provided in this section.

(b) No calculation shall be required to be made by the municipal officials or license officer for the cost of services to any particular business or classification of businesses within the police jurisdiction so long as the total amount of revenues from the licenses collected in the police jurisdiction is not an amount greater than the cost of services provided by the municipality to the police jurisdiction. Each municipality shall prepare an annual report which shall include an accounting of all license revenues collected in the police jurisdiction expanded after September 1, 2015, and provide a list of the services provided by the municipality and a list of providers within the police jurisdiction. A copy of the annual report, which shall be completed within 90 days of the close of the fiscal year, shall be forwarded to the Department of Examiners of Public Accounts and shall be made available to the public.

(c) When the place at which any business, trade, or profession is done or carried on is within the police jurisdiction of two or more municipalities which levy the licenses thereon authorized by this section, the licenses shall be paid to, issued, and collected by that municipality only whose boundary measured to the nearest point thereof is closest to the business, trade, or profession. This section shall not have the effect of repealing or modifying the limitations in this article relating to railroad, express companies, sleeping car companies, telegraph companies, telephone companies, and public utilities and insurance companies and their agents. This section shall be given a liberal construction to effectuate its purpose and meaning.



Section 11-51-92 - Licenses based on a flat rate, taken out after July 1; transfer of licenses.

(a) In case the license of any business, trade, occupation, or profession is based on a flat rate and is taken out after July 1, only one half of the license shall be charged and collected, except for those subjects for which daily, weekly, monthly, quarterly, or semiannual licenses are provided by law.

(b) No license shall be transferred except with the consent of the council or other governing body of the municipality or of the director of finance or other chief revenue officer or his or her designee, and no license shall be transferred to reflect a physical change of address of the taxpayer within the municipality more than once during a license year and never from one taxpayer to another. Provided that a mere change in the name or ownership of a taxpayer that is a corporation, partnership, limited liability company, or other form of legal entity now or hereafter recognized by the laws of Alabama shall not constitute a transfer for purposes of this chapter, unless (1) the change requires the taxpayer to obtain a new federal employer identification number or Department of Revenue taxpayer identification number or (2), in the discretion of the municipality, the subject license is one for the sale of alcoholic beverages. Nothing in this section shall prohibit a municipality from requiring a new business license application and approvals for an alcoholic beverage license.



Section 11-51-93 - Violations; penalties.

(a) It shall be unlawful for any person, taxpayer, or agent of a person or taxpayer to engage in businesses or vocations in a municipality for which a license may be required without first having procured a license therefor. A violation of this division or of an ordinance passed hereunder fixing a license shall be punishable by a fine fixed by ordinance, not to exceed the sum of five hundred dollars ($500) for each offense, and if a willful violation, by imprisonment, not to exceed six months, or both, at the discretion of the court trying the same. Each day shall constitute a separate offense.

(b) In addition to the penalties prescribed by subsection (a), if a taxpayer fails to pay any business license tax owed to a taxing jurisdiction on or before the date prescribed therefor, there shall be assessed a penalty of 15 percent of the business license tax required to be paid with the license form. There shall be assessed a penalty of 30 percent of any business license tax required to be paid with the license form if the business license tax and any assessed penalties are not paid within 30 days of the due date prescribed in the preceding sentence. Such penalties shall not be cumulative.

(c) Notwithstanding the foregoing, no fine or penalty under this section shall be assessed, or if assessed, shall be waived, if reasonable cause exists. "Reasonable cause" shall mean: The death or major illness of or an accident involving a sole proprietor causing serious bodily injury that in either case resulted in the sole proprietor being unable to purchase the license or operate his or her business during the 10 days preceding the due date for the license; natural disaster, fire, explosion, or accident that caused the closing or temporary cessation of the business of the taxpayer during the 10 days preceding the due date for the license; or reliance on the erroneous advice of an employee or agent of the revenue department of the taxing jurisdiction or its designee given in writing or by electronic mail. The municipality may, but is not required to, waive the penalty for other reasons, including, but not limited to, the taxpayer's reliance on erroneous but good faith advice from its tax adviser or on erroneous oral advice from an employee or agent of the revenue department of the taxing jurisdiction or its designee. The burden of proving reasonable cause shall be on the taxpayer, and a determination by the taxing jurisdiction that reasonable cause does not exist shall be reversed only if that determination was made arbitrarily and capriciously.

(d) All penalties and interest administered by the taxing jurisdiction pursuant to this section and Section 11-51-192 shall be assessed and collected in the same manner as business license taxes.



Section 11-51-94 - License designates place of business, etc., and authorizes conduct thereof only at place designated; change of place of business, etc.; uniformity of license tax; classification, etc., of licenses in certain cities.

Any person desiring to engage in any trade, business, profession, or occupation for which a license is or may be required shall designate the place at which such trade or business or occupation or profession is carried on, and the license to be issued under this division shall designate such place, and such license shall authorize the carrying on of such trade, business, occupation, or profession only at the place designated unless such person shall be granted permission by the council or other governing body to move his place of business, trade, occupation, or profession to another place in the city or town, and in that event such permission shall be endorsed by the clerk on such license.

The same license shall be charged and collected for all portions of the city or town. In cities of 100,000 or more population, according to the last federal census, the governing bodies may grade or classify licenses according to location of businesses or occupations engaged in. Nothing contained in this section shall authorize the increase of any license tax of such municipal corporation, which is now or may hereafter be fixed by statute.



Section 11-51-95 - Taxpayer to be licensed for each applicable line of business.

(a) Any taxpayer engaged at one location in more than one line of business falling within separate NAICS sector or sub-sectors, for which a business license is or may be required by the municipality in accordance with this chapter, shall take out and pay for a license for each separate NAICS sector or sub-sectors from which the taxpayer derived more than 10 percent of its gross receipts during the preceding license year. Provided, however, that for each business license, the gross receipts which shall be taxed with regard to such license shall, except as provided in subsection (c) and other provisions of Act 2006-586, be only those gross receipts which arise within the line of business which is the subject of the license.

(b) Notwithstanding subsection (a), a municipality may, in its discretion as evidenced by adoption of an ordinance, increase the 10 percent gross receipts threshold to no more than 35 percent.

(c) Nothing herein shall be construed to exempt the gross receipts derived from one or more additional lines of business of the taxpayer if those gross receipts do not exceed the required threshold for the purchase of a second or multiple business license. Instead, those gross receipts shall be included in the business license for the taxpayer's primary line of business.



Section 11-51-96 - Lien for license taxes.

On all property, both real and personal, used in any exhibition, trade, business, vocation, occupation, or profession for which a license is or may be required, municipal corporations shall have a lien for such license, which lien shall attach as of the date the license is due and shall be superior to all other liens, except the lien of the state, county, and municipal corporations for taxes and the lien of the state and county for licenses. Such lien may be enforced by attachment.



Section 11-51-97 - Licensing, etc., of sales at auctions, in public places or on streets of merchandise, medicines, etc.

Repealed by Act 98-271, p. 440, §3 effective July 1, 1998.



Section 11-51-98 - License tax on vending and weighing machines - Authorized generally.

The governing body of each city and town within the State of Alabama is authorized and empowered to levy and collect from every person, firm, company, corporation or association, receiver or trustee, but not a governmental subdivision, who possess and operate or who maintain for operation by others vending machines for vending gum, candy, cigarettes, milk, soft drinks, or any other type or kind of article or on which a person is weighed or on which music is played a license in amounts that are reasonable at the discretion of such governing bodies authorized hereby to levy and collect same for each such vending machine so possessed and operated or that is maintained for operation by others within the limits of such city or town and within the police jurisdiction thereof; provided, however, that such city or town shall not be authorized or empowered to levy or collect a license from any such person, firm, company, corporation or association, receiver or trustee who possesses and operates or who maintains for operation by others coin-operated gas meters, coin-operated telephones, machines vending postage stamps, or other necessary articles on a nonprofit basis for emergency use only by the employees of such person, firm, or corporation; provided further, that in cases where vending machines vending merchandise are located in industrial plants or on private property for use of employees, the person, firm, or corporation operating such vending machines shall be entitled to an occupational license, the fee for which shall be based on a percentage of the gross receipts of the sale of such merchandise.



Section 11-51-100 - Regulation and control of vending machines on which music is played.

The governing body of such city or town may regulate and control the location and use of vending machines on which music is played by licensing the same.



Section 11-51-101 - Licensing, etc., of carts, wagons, carriages, etc.

Any city or town shall have the power to regulate and license the use of carts, drays, wagons, coaches, omnibuses, and every description of carriages and vehicles kept for hire and to license and regulate the use of the streets of the town or city by persons who use vehicles or solicit or transact business thereon.



Section 11-51-102 - Licensing, etc., of theatres, parks, shooting galleries, etc.; closing of houses of amusement or places for sale of firearms, etc.

Any city or town shall have the power to license, tax, regulate, restrain, or prohibit theatrical and other amusements, billiard and pool tables, nine or tenpin alleys, box or ball alleys, shooting galleries, theatres, parks, and other places of amusement when, in the opinion of the council or other governing body, the public good or safety demands it, to refuse to license any or all such businesses and to authorize the mayor or other chief executive officer by proclamation to cause any or all houses or places of amusement or houses or places for the sale of firearms or other deadly weapons to be closed for a period of not longer than the next meeting of the city or town council or other governing body.



Section 11-51-103 - Revocation of licenses of houses of public entertainment or places where firearms, etc., kept for sale.

The city or town council or other governing body shall have the right and power to revoke and cancel any and all licenses issued to any house of public entertainment or house or place where firearms or other deadly weapons are kept for sale when, in their judgment, the public safety, peace, good order, or decency may require it and when the owner thereof or person operating the same shall have been convicted of any violation of the city or town ordinances regulating such business.



Section 11-51-104 - Licensing and taxation, etc., of amusements, athletic games, and use of public parks, etc.

The council shall have power to license and tax, permit and regulate and restrain or prohibit all kinds of amusements and all athletic games and the use of public parks and places of resort within the corporate limits and within the police jurisdiction of the several cities or towns and shall prescribe the places and the manner and method of regulating and conducting all such amusements and games and fix the time when all or any of the places referred to may be opened or shall be closed, not inconsistent with the laws of the state.



Section 11-51-105 - Municipalities not to charge farmers for sale, etc., of farm products.

It shall be unlawful for any municipality to charge the farmers or others engaged in the production of farm products of whatever nature any license or fee for the sale or other disposition of said articles produced by them at any place.






Division 2 - Schedules.

Section 11-51-120 - Insurance companies - Fire and marine insurance companies.

No license or privilege tax or other charge for the privilege of doing business shall be imposed by any municipal corporation upon any fire or marine insurance company doing business in such municipality except upon a percentage of each $100.00 of gross premiums, less return premiums, on policies issued during the preceding year on property located in such municipality. Such percentage shall not exceed four percent on each $100.00 or major fraction thereof of such gross premiums, and no credit or deduction of any kind shall be allowed or made on account of the cost of reinsurance by such company in a company not authorized to do business in this state.

Any municipality may charge a flat minimum license at the beginning of each year for new companies doing business therein on which there shall be an adjustment at the expiration of such year upon such percentage as may be fixed by said municipality, but such percentage shall not exceed four percent of the gross premiums, less return premiums, collected by such companies on policies issued during the preceding year in such municipality.



Section 11-51-121 - Insurance companies - Insurance companies other than fire and marine insurance companies.

(a) No license or privilege tax or other charge for the privilege of doing business shall be imposed by any municipal corporation upon any insurance company, other than fire and marine insurance companies, doing business therein or its agents which shall exceed for the company and its agents the following amounts:

(b) Upon the payment or tender of the amount specifically named in the schedule in subsection (a) of this section to any city or town, any insurance company, other than fire and marine insurance companies, authorized to do business in this state, shall be permitted to do business in said city or town through its agents, resident or soliciting, duly appointed in writing, which agents shall not be subject to or required to pay any privilege or occupation tax to said city or town for representing said company or soliciting business for it. On January 1, or within 60 days thereafter, of each year, each insurance company, other than fire and marine insurance companies, which did any business in, or wrote any insurance for any citizen or resident of, any city or town in this state during any part of the next preceding year shall, if a license or privilege tax is imposed by said city or town on any insurance company, other than fire and marine insurance companies, furnish the mayor or other executive head of said city or town a statement in writing, verified by the affidavit of the president, vice-president, or secretary of the company, which statement shall set out and show the full and true amount of gross premiums, less return premiums, received during the preceding year, on all policies of such insurance issued in such city or town during the said preceding year, and shall accompany said statement with the amount of license due from said company. Failure to furnish said statement or to pay such amount to any city or town, as herein required, shall, if so provided by the ordinances of the city or town, cause a forfeiture of the right of the company so failing or its agents, to continue to do business in said city or town until said statement shall have been furnished and said sum shall have been paid, and shall subject the company and its agents to such penalties as the ordinances of said city or town may prescribe, not exceeding the penalties imposed upon other corporations or persons for failure to pay license or privilege taxes.



Section 11-51-122 - Insurance companies - Provision of statement of gross premiums, etc., and payment of license tax; effect of failure to file statement or pay tax.

On or before March 1 of each year, each insurance company which did any business in any municipality in this state during any part of the preceding year shall, if a license or privilege tax is imposed by said municipality on such insurance company, furnish the mayor or a revenue official, of such municipality a statement in writing duly certified showing the full and true amount of gross premiums received during the preceding year as provided under this article and shall accompany such statement with the amount of license tax due according to Sections 11-51-120 and 11-51-121.

Failure to furnish such statement or to pay such sum shall subject the company and its agents to such penalties as the ordinance of such municipality may prescribe for doing business therein without a license.



Section 11-51-123 - Insurance companies - Company may engage in business in municipality upon payment or tender of tax; agents not to be subject to further privilege or occupational taxes.

Upon the payment or tender of the amount named in such ordinance of any city or town, any such insurance company which is authorized to do business in this state shall be permitted to do business in said city or town through its agents, who shall not be subject to or required to pay further privilege or occupational tax for representing such company or soliciting business for it.



Section 11-51-124 - Railroads.

(a) The maximum amount of privilege or license tax which the several municipalities within this state may annually assess and collect of persons operating railroads in this state as common carriers for the privilege of doing intrastate business within the limits of such municipalities, whether such companies are incorporated under the laws of this state or any other state or whether incorporated at all or not, is hereby prescribed and fixed as follows:

(1) In municipalities of not more than 250 inhabitants, $10.00;

(2) In municipalities having a population of more than 250 and not exceeding 500, $15.00;

(3) In municipalities having a population of more than 500 and not exceeding 750, $20.00;

(4) In municipalities having a population of more than 750 and not exceeding 1,000, $25.00;

(5) In municipalities having a population of more than 1,000 and not exceeding 5,000, $25.00 for the first 1,000 inhabitants and $25.00 for each additional 1,000 inhabitants or a majority fraction thereof;

(6) In municipalities having a population of more than 5,000 and not exceeding 10,000, $25.00 for the first 1,000 inhabitants and $30.00 for each additional 1,000 or majority fraction thereof; and

(7) In municipalities having a population of more than 10,000, $25.00 for the first 1,000 inhabitants and $35.00 for each additional 1,000 inhabitants or majority fraction thereof; provided, however, that in no case shall any municipality assess or collect such a privilege or license tax exceeding $2,000.00.

(b) In arriving at the amount of privilege or license tax which may be assessed and collected under the provisions of subsection (a) of this section, the population of the several cities and towns shall be computed and based upon the federal census next preceding the year for which such license tax is assessed from year to year; provided, that if a municipality should be incorporated subsequent to any federal census, the population shown in the charter of incorporation shall determine the amount of the license due until the next federal census shall find and declare such population.



Section 11-51-125 - Railway sleeping car companies, etc.

The maximum amount of privilege or license tax which the several municipalities within this state may annually assess and collect of persons, firms, or corporations engaged in the business of operating cars for the transportation, accommodation, comfort, convenience, or safety of passengers on or over any railway line or lines in whole or in part within this state, whether such cars are termed sleeping, palace, parlor, chair, dining, or buffet cars or by some other name, for the privilege of doing intrastate business within the limits of such municipalities, whether such companies are incorporated under the laws of this or any other state or whether incorporated at all or not, is fixed at $10.00 for each and every municipality.



Section 11-51-126 - Express companies.

(a) There may be levied and collected by the several towns and cities of the state from any express company or companies for the privileges of doing business within the municipal limits a privilege or license tax to be computed and based on the population of said cities or towns as fixed by the last federal census as follows:

(1) In municipalities having a population of 500 people or less, $2.50 per annum;

(2) In municipalities having a population of over 500 people and not exceeding 1,000, $15.00 per annum;

(3) In municipalities having a population of over 1,000 and not exceeding 2,000, $25.00 per annum;

(4) In municipalities having a population of over 2,000 and not exceeding 3,000, $35.00 per annum;

(5) In municipalities having a population of over 3,000 and not exceeding 4,000, $45.00 per annum;

(6) In municipalities having a population of over 4,000 and not exceeding 5,000, $75.00 per annum;

(7) In municipalities having a population of over 5,000 and not exceeding 10,000, $125.00 per annum;

(8) In municipalities having a population of over 10,000 and not exceeding 15,000, $175.00 per annum;

(9) In municipalities having a population of over 15,000 and not exceeding 20,000, $200.00 per annum;

(10) In municipalities having a population of over 20,000 and not exceeding 25,000, $250.00 per annum;

(11) In municipalities having a population of over 25,000 and not exceeding 30,000 inhabitants, $300.00 per annum; and

(12) In municipalities having a population of over 30,000, $500.00 per annum.

(b) The license or privilege taxes provided in subsection (a) of this section shall be paid to the several towns and cities according to population as stated and shall be in lieu of all other license or privilege taxes required of said express companies by any municipal authority thereof; provided, that if a municipality should be incorporated subsequent to any federal census, the population shown in the charter of incorporation shall determine the amount of the license due until the next federal census shall find and declare such population.

(c) This section shall not apply to bus lines which pay a license and mileage tax under Article 3 of Chapter 3 of Title 48 and which carry express as a regular part of their business of hauling passengers.



Section 11-51-127 - Telegraph companies.

(a) There may be levied and collected by the several towns and cities in the state from any telegraph company or companies for the privilege of doing intrastate business within the municipal limits a privilege or license tax to be computed and based on the population of such cities or towns as fixed by the last federal census:

(1) In municipalities having a population of 1,000 people or less, $7.50 per annum;

(2) In municipalities having a population of over 1,000 and not exceeding 5,000, $37.50 per annum;

(3) In municipalities having a population of over 5,000 and not exceeding 10,000, $75.00 per annum;

(4) In municipalities having a population of over 10,000 and not exceeding 25,000, $150.00 per annum;

(5) In municipalities having a population of over 25,000 and not exceeding 50,000, $375.00 per annum; and

(6) In municipalities having a population exceeding 50,000, $750.00 per annum.

(b) The license or privilege taxes provided for in subsection (a) of this section, which shall be paid to the several towns and cities according to population as stated, shall be in lieu of all other license or privilege taxes required of said telegraph companies by any municipal authority thereof.



Section 11-51-128 - Telephone companies.

(a) The maximum amount of privilege or license tax which the several municipalities within this state may annually assess and collect of persons operating telephone exchanges and long distance telephone lines in this state for the privilege of doing intrastate business within the limits of such municipalities, whether such persons are incorporated under the laws of this state or any other state, is fixed as follows:

(1) In municipalities having not exceeding 500 inhabitants, exchange license, $15.00, long distance license, $8.00;

(2) In municipalities having a population of more than 500 and not exceeding 1,000, exchange license, $30.00, long distance license, $8.00;

(3) In municipalities having a population of more than 1,000 and not exceeding 2,000, exchange license, $60.00, long distance license, $15.00;

(4) In municipalities having a population of more than 2,000 and not exceeding 3,000, exchange license, $105.00, long distance license, $27.00;

(5) In municipalities having a population of more than 3,000 and not exceeding 4,000, exchange license, $150.00, long distance license, $38.00;

(6) In municipalities having a population of more than 4,000 and not exceeding 5,000, exchange license, $210.00, long distance license, $53.00;

(7) In municipalities having a population of more than 5,000 and not exceeding 6,000, exchange license, $270.00, long distance license, $68.00;

(8) In municipalities having a population of more than 6,000 and not exceeding 7,000, exchange license, $330.00, long distance license, $83.00;

(9) In municipalities having a population of more than 7,000 and not exceeding 8,000, exchange license, $390.00, long distance license, $98.00;

(10) In municipalities having a population of more than 8,000 and not exceeding 9,000, exchange license, $450.00, long distance license, $113.00;

(11) In municipalities having a population of more than 9,000 and not exceeding 10,000, exchange license, $510.00, long distance license, $128.00;

(12) In municipalities having a population of more than 10,000 and not exceeding 11,000, exchange license, $570.00, long distance license, $143.00;

(13) In municipalities having a population of more than 11,000 and not exceeding 12,000, exchange license, $630.00, long distance license, $158.00;

(14) In municipalities having a population of more than 12,000 and not exceeding 13,000, exchange license, $690.00, long distance license, $173.00;

(15) In municipalities having a population of more than 13,000 and not exceeding 14,000, exchange license, $750.00, long distance license, $188.00;

(16) In municipalities having a population of more than 14,000 and not exceeding 15,000, exchange license, $800.00, long distance license, $203.00;

(17) In municipalities having a population of more than 15,000 and not exceeding 16,000, exchange license, $870.00, long distance license, $210.00;

(18) In municipalities having a population of more than 16,000 and not exceeding 17,000, exchange license, $920.00, long distance license, $233.00;

(19) In municipalities having a population of more than 17,000 and not exceeding 18,000, exchange license, $990.00, long distance license, $248.00;

(20) In municipalities having a population of more than 18,000 and not exceeding 19,000, exchange license, $1,050.00, long distance license, $263.00;

(21) In municipalities having a population of more than 19,000 and not exceeding 20,000, exchange license, $1,110.00, long distance license, $278.00;

(22) In municipalities having a population of more than 20,000 and less than 175,000, exchange license, $1,110.00 for the first 20,000 inhabitants and $60.00 for each additional 1,000 inhabitants or majority fraction thereof, up to 175,000 population; long distance license, $278.00 for the first 20,000, and $15.00 for each additional 1,000, or majority fraction thereof, up to 175,000 population; and

(23) In municipalities having a population of more than 175,000, exchange license, $12,000, long distance license, $3,000.00.

(b) In arriving at the assessment of privilege or license tax which may be assessed and collected under subsection (a) of this section, the population of the several cities and towns shall be computed and based on the federal census next preceding the year for which such license tax is assessed from year to year; provided, that if a municipality should be incorporated subsequent to any federal census the population shown in the charter of incorporation shall determine the amount of license due until the next federal census shall find and declare such population.



Section 11-51-129 - Street railroads, electric, gas, and waterworks companies, etc.

The maximum amount of privilege or license tax which the several municipalities within the state may annually assess and collect of persons operating electric or hydroelectric street railroads, electric light and power companies, gas companies, waterworks companies, pipe line companies for transporting or carrying gas, oil, gasoline, water or other commodities, gas distributing companies, whether by means of pipe lines or by tanks, drums, tubes, cylinders, or otherwise, heating companies or other public utilities, incorporated under the laws of this state or any other state or whether incorporated at all or not, except telephone and telegraph companies, railroad and sleeping car companies and express companies which are otherwise licensed shall not exceed three percent of the gross receipts of the business done by the utility in the municipality during the preceding year; and, for the first year's business when an existing utility is taken over, the amount of the license shall be computed on the basis of the gross receipts of the prior operators plus the gross receipts of the new owners; provided, that this section shall not affect any existing contract between any municipality and any public utility operating therein, except those provisions of contracts which relate to the amount or basis of the license tax imposed by such municipality on such utility.



Section 11-51-130 - Banks.

(a) Municipalities may levy a license in proportion to the capital, surplus and undivided profits of the bank, but not more than the following amounts, to wit:

(1) Where the capital, surplus, and undivided profits are $50,000.00 or less, $10.00;

(2) Where the capital, surplus, and undivided profits are more than $50,000.00 and not over $100,000.00, $20.00;

(3) Where the capital, surplus, and undivided profits are more than $100,000.00 and not over $150,000.00, $30.00;

(4) Where the capital, surplus, and undivided profits are more than $150,000.00 and not over $200,000.00, $40.00;

(5) Where the capital, surplus, and undivided profits are more than $200,000.00 and not over $250,000.00, $50.00;

(6) Where the capital, surplus, and undivided profits are more than $250,000.00 and not over $300,000.00, $60.00;

(7) Where the capital, surplus, and undivided profits are more than $300,000.00 and not over $350,000.00, $70.00;

(8) Where the capital, surplus, and undivided profits are more than $350,000.00 and not over $400,000.00, $80.00;

(9) Where the capital, surplus, and undivided profits are more than $400,000.00 and not over $450,000.00, $90.00;

(10) Where the capital, surplus, and undivided profits are more than $450,000.00 and not over $500,000.00, $100.00;

(11) Where the capital, surplus, and undivided profits are more than $500,000.00 and not over $600,000.00, $110.00;

(12) Where the capital, surplus, and undivided profits are in excess of $600,000.00, $125.00; and

(13) On each branch bank, not more than $10.00.

(b) The term "undivided profits" as used in subsection (a) of this section shall be construed to mean the undivided profits as shown by the books of the bank, and all payments shall be based on the report made by the banks to the Superintendent of Banks next preceding January 1.



Section 11-51-131 - Savings and loan associations.

Municipalities may levy a license on savings and loan associations in proportion to the amount paid in on nonwithdrawable shares, reserves, and undivided profits of the association upon the same schedule as is provided for banks and none other.



Section 11-51-132 - License requirement or tax on certain real estate companies prohibited.

(a) As used in this section, the terms "company," "broker," "salesperson," and "place of business" have the same definitions as in Section 34-27-2.

(b) A municipality may only levy or collect a business privilege tax from or require the licensing of a real estate company that has been licensed pursuant to this chapter if the real estate company's place of business is located within the municipality.

(c) No municipality may levy any business privilege tax from or require the licensing of a real estate salesperson or broker separate from the privilege tax or license levied upon the company of the salesperson or broker, except that salespersons or brokers who form a legally constituted business organization pursuant to subdivision (11) of subsection (a) of Section 34-27-36 may be subject to such business privilege tax or license.






Division 3 - Cumulative Remedies for Collection of License Taxes by Municipalities.

Section 11-51-150 - Petition for injunction against taxpayer upon delinquency for payment of license or excise tax.

Any municipality may file in the circuit court having jurisdiction over the county in which the petitioning municipality is situated a petition to enjoin the operation and conduct of any business, occupation, trade, or profession subject to a municipal privilege or business license or excise tax imposed by the petitioning municipality and which is delinquent in whole or in part, following no less than 15 days' written notice and demand to the taxpayer delivered personally or via certified U.S. mail, return receipt requested, and addressed to the taxpayer's last known address as indicated on the records of the municipality. The petition shall be verified by the mayor, city clerk, police officer, license officer, or by any other governing official or by any employee of the municipality authorized to receive or collect the privilege or business license or excise tax.



Section 11-51-151 - Notice and hearings; granting of injunctive relief.

Upon the filing and presentation of a petition as authorized in this division, it shall be the duty of the court to set a day for the hearing of the action upon not less than 10 nor more than 15 days' notice thereof to be given the respondents, the notice to be in such form as the court may direct, and at such hearing, upon reasonable cause, to grant a temporary restraining order or preliminary injunction restraining the respondents from further operation or conduct of the business, occupation, trade, or profession, and no bond shall be required of the petitioner as a condition thereto. The court shall not grant a temporary restraining order or preliminary injunction unless it has reasonable cause to believe that the respondent owes a debt to the petitioner for a privilege or business license or excise tax and that the petitioner has complied with Section 11-51-150.

The court shall, upon final hearing, if the proof be sufficient, grant a permanent injunction restraining the respondent as directed by this section to be done by a temporary injunction. Such injunctions may be dissolved in the manner provided in this division.



Section 11-51-152 - Accounting as to tax due and entry of judgment.

The petition need not allege the amount due, but may seek an accounting of the respondent for the amount of privilege or business license tax or excise tax due the petitioner. The court may refer the matter to a master as in other cases.

It shall be the duty of the court to enter a judgment in favor of the petitioner for the amount of privilege or business license or excise tax found to be due, and it may also declare and enforce any lien therefor provided by the laws of Alabama.



Section 11-51-153 - Dissolution of injunction; reinstatement of injunction.

After judgment is entered against the respondent as provided by the terms of this division, an existing injunction shall not be dissolved until the judgment and court costs taxed against the respondent are satisfied and paid in full, unless the petitioner and respondent have agreed in writing on a lesser amount necessary to satisfy the judgment and court costs, or until the respondent shall have appealed and shall have executed a supersedeas bond to stay the execution of the judgment, in the manner provided by the Alabama Rules of Appellate Procedure.

All laws governing appeals from money judgments are made applicable to this division except as they may be contrary to any provision in this section.

If the appeal is taken and the case reversed, the injunction existing at the time of the appeal shall automatically be reinstated without the intervention of the circuit court unless the appellate court otherwise directs.



Section 11-51-154 - Bond to dissolve temporary injunctive relief - Execution; security; exception.

(a) When the court has granted a temporary restraining order or preliminary injunction, it shall not be dissolved until the respondent has executed a bond in an amount fixed by the court with sufficient surety to be approved by the register or clerk, containing a waiver of exemptions as to personal property, conditioned to pay such judgment and lawful court costs as the court upon final hearing may enter against the respondent, except as provided below.

(b) The surety bond required to be made in this section shall remain in full force and effect as security for any judgment and court costs the court may enter and tax against the respondent, but if the respondent takes an appeal and gives a supersedeas bond, upon affirmance of the appeal, the surety bond provided by this section shall become null and void.

(c) The respondent shall not, however, be required to post the surety bond required in subsection (a) if the respondent can show to the satisfaction of the register or clerk that he or she has a net worth, based on fair market value, of twenty-five thousand dollars ($25,000) or less, including his or her homestead, and the final assessment is equal to or less than the respondent's net worth.



Section 11-51-155 - Bond to dissolve temporary injunctive relief - Security against final judgment and costs.

The surety bond, if required by Section 11-51-154, shall stand as security for any judgment and costs finally determined against the respondent, except in instances where the liability thereon is relieved by and attaches to a supersedeas bond as provided in this division.



Section 11-51-156 - Bond to dissolve temporary injunctive relief - Forfeiture of bond and issuance of execution thereon.

In the event no supersedeas bond is given on appeal or if no appeal is taken and the respondent fails to pay the judgment and costs within 30 days after the entry of judgment in the circuit court, it shall be the duty of the register or clerk within 10 days of the expiration of said limit of 30 days to declare said bond forfeited and to issue execution thereon against the principal and sureties.

If for any reason the register or clerk fails to declare the bond forfeited within the time prescribed in this section, he may do so any time thereafter and issue execution as directed in this section.



Section 11-51-157 - Appeal from judgment of circuit court.

The laws of Alabama governing appeals from money judgments entered by the circuit court shall govern and control appeals taken under this division, except the Supreme Court of Alabama shall have jurisdiction thereof and except that the appeal shall be perfected within 42 days from the entry of a final judgment. Any permanent injunction shall remain in full force and effect unless the respondent executes a supersedeas bond to stay the execution of the judgment.



Section 11-51-158 - Effect of pending action upon institution of subsequent action for taxes becoming due after institution of prior action.

The institution of one civil action under the provisions of this division and the pendency thereof shall not be asserted as a defense by pleading or motion to the institution of a subsequent civil action under this division for the collection of license or taxes becoming due after the institution of such prior civil action even though a bond for dissolution of the injunction is given and the respondent continues to operate.



Section 11-51-159 - Enforcement of lien not to constitute waiver of rights as to respondent's bond.

If the court should declare a lien in favor of the petitioner and against the property of the respondent, the petitioner may proceed to enforce the lien, but such enforcement shall not be a waiver of rights acquired against the respondent's bond but shall be in addition thereto.



Section 11-51-160 - Equitable attachment.

In addition to the remedies provided in this division, the petitioner also shall be entitled to an equitable attachment in aid of its civil action under this division to collect a privilege, license, or excise tax due it, and no ground for such attachment shall be necessary except that the respondent is due a privilege license or excise tax which is delinquent in whole or in part, and no bond shall be required to be given for such equitable attachment, but an oath as provided by Section 11-51-150 shall be sufficient.



Section 11-51-161 - Provisions of division cumulative.

The remedies provided in this division shall be cumulative and shall not be construed to appeal, modify, alter, or change any other civil or criminal process or remedy provided by law for the collection of a municipal privilege, license, or excise tax, but all such remedies, except criminal, may be used in a proceeding under this division.






Division 4 - Collection of Certain Municipal License Taxes by State Department of Revenue.

Section 11-51-180 - Prerequisites for collection by Department of Revenue; exceptions; applicability.

(a) The Department of Revenue shall, upon request by ordinance or resolution of the governing body of any municipality and the filing of a certified copy of the enabling ordinance or resolution with the Department of Revenue, collect all municipal privilege or license taxes in the nature of a sales or use tax levied or assessed by a municipality under the provisions of a municipal ordinance or resolution duly promulgated and adopted by the governing body of the municipality, or levied by past or future special or local acts of the Legislature. Except as set out below and as otherwise provided in this section, the levy shall parallel the corresponding state levy except for the rate of the tax and shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, direct pay permit and drive-out certificate procedures, provisions, statutes of limitation, penalties, fines, punishments, and deductions as are applicable to the state sales and use tax. This subsection shall not apply to municipal gasoline or motor fuel taxes, privilege or business license taxes levied on a business for the privilege of doing business within the municipality, occupational license taxes, tobacco taxes, or other similar taxes levied by a municipality pursuant to Section 11-51-90, except privilege or license taxes levied in the nature of a sales or use tax.

(b) The Department of Revenue shall, upon request by ordinance or resolution of the governing body of any municipality and the filing of a certified copy of the enabling ordinance or resolution with the Department of Revenue, collect all municipal privilege or license taxes imposed on the rental or furnishing of rooms, lodgings, and accommodations levied or assessed by any city or town under the provisions of a municipal ordinance duly promulgated and adopted by the governing body of the city or town. The levy shall parallel and be collected in accordance with the state levy, except for the rate of the tax, and is subject to all definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, provisions, statutes of limitations, penalties, fines, punishments, and deductions as are applicable to the state lodgings tax as levied by Sections 40-26-1 to 40-26-21, inclusive, or as otherwise provided by law, except where otherwise provided in this division, including provisions for enforcement and collection of the taxes. This subsection shall not apply to municipal gasoline or motor fuel taxes, privilege or business license taxes levied on a business for the privilege of doing business within the municipality, occupational license taxes, tobacco taxes, or other similar taxes levied by a municipality pursuant to Section 11-51-90, except privilege or license taxes levied in the nature of a lodgings tax.

(c) This section shall apply only to those municipalities that request the Department of Revenue to collect taxes on their behalf.



Section 11-51-181 - Time of collection; inspection of reports by municipal governing body.

Municipal taxes collected by the Department of Revenue shall be collected at the same time and along with the collection by the department of taxes levied and collected for the state under the provisions of Sections 40-23-1, 40-23-2, 40-23-2.1, 40-23-4 to 40-23-31, inclusive, 40-23-36, 40-23-37, except for those provisions relating to the tax rate, 40-23-38, Article 2 of Chapter 23 of Title 40, and Sections 40-26-1 to 40-26-21, inclusive, and all reports required to be made to the Commissioner of Revenue under this division shall, on request made to the Department of Revenue, be made available for inspection by the governing body of the city or town or its designated agent at reasonable times during business hours.



Section 11-51-182 - Preparation and distribution of reports, etc., necessary for collection of taxes; authority and duties of department generally.

The Department of Revenue shall prepare and distribute reports, forms, and other information as may be necessary to provide for its collection of municipal taxes under this division, and shall have all the authority and duties under this division as it has in connection with the collection of the state sales and use taxes provided for by Sections 40-23-1, 40-23-2, 40-23-2.1, 40-23-4 to 40-23-31, inclusive, 40-23-36, 40-23-37, except for those provisions relating to the tax rate, 40-23-38, and Article 2 of Chapter 23 of Title 40, and with the collection of the state tax on the rental of rooms, lodgings, and accommodations provided for by Sections 40-26-1 to 40-26-21, inclusive.



Section 11-51-183 - Certification and disposition of taxes collected; charge for collections; redistribution of over-charges; warrant.

(a) The Commissioner of Revenue shall deposit into the State Treasury all municipal taxes collected by the department under this division; and, on a biweekly basis, the commissioner shall certify to the state Comptroller the amount of taxes collected under the provisions of this division for the approximate two-week period immediately preceding the certification and the amount to be distributed to each municipality, less collection charges deducted, which shall be paid to the treasurer or other custodian of funds of the municipality within three days after certification thereof.

(b) The Department of Revenue shall charge each municipality its actual cost for collecting the municipal license taxes. Notwithstanding the previous sentence, however, the charge shall not exceed two percent of the amount collected for that municipality.

(c) Within 60 days after the end of each fiscal year, the Department of Revenue, in cooperation with the office of the Examiner of Public Accounts, shall recompute its actual cost for collection of local taxes for the preceding fiscal year. Any collection over-charge shall be redistributed to the municipalities for which the department collects local taxes, on a pro rata basis of each municipality's receipts. No under-charge shall be recovered, either directly or indirectly, from any municipality.

(d) The state Comptroller shall at least once each month issue a warrant on the funds collected under this division payable to the Department of Revenue for the amount of the charges as determined by the Commissioner of Revenue.



Section 11-51-184 - Employment of special counsel.

The Commissioner of Revenue may employ special counsel when necessary from time to time to enforce collection of municipal license taxes for the municipality and otherwise to enforce the provisions of the ordinance levying such taxes, including any litigation required, and the Department of Revenue may pay special counsel such fees as the commissioner considers reasonable and proper from the proceeds of the taxes payable to the city or town under the provisions of this division.



Section 11-51-185 - Request for department to collect municipal taxes; effective date; when department to perform duties under division.

(a) Except where the Department of Revenue is already collecting taxes on July 1, 1998, any municipality requesting the Department of Revenue to collect its tax shall forward a certified copy of the enabling act, ordinance, or resolution to the department at least 30 days prior to the first day of the month on which the act, ordinance, or resolution is to take effect.

(b) A new levy, or a levy changed by an amendment of a municipal ordinance heretofore adopted, which shall be collected under this division or a new request to collect shall not be effective nor subject to collection by the Department of Revenue until the first day of the month next following the expiration of 30 days after receipt by the department of a certified copy of the enabling ordinance or resolution with any amendments thereto.

(c) The Department of Revenue shall not be required to make any collection of municipal privilege or license taxes levied in the nature of sales or use taxes or otherwise perform any duties as provided for in this division until a certified copy of the ordinance and amendments thereto has been on file with the Department of Revenue for at least 30 days.






Division 5 - Rights and Responsibilities of Municipal Taxpayers.

Section 11-51-186 - Taxpayer rights; responsibilities of municipality; abatement of penalty.

(a) Rights of the taxpayer.

(1) At or before the commencement of an examination of the books and records of a taxpayer, the taxing jurisdiction shall provide to the taxpayer a written description, in simple and non-technical terms, of the role of the taxing jurisdiction and the taxpayer during the examination and a statement of the taxpayer's rights.

(2) At or before the issuance of a preliminary assessment, the taxing jurisdiction shall provide to the taxpayer in simple and non-technical terms:

a. A written description of the basis for the assessment and any penalty asserted with respect to the assessment.

b. A written description of the method by which the taxpayer may request an administrative review of the preliminary assessment.

(3) At or before the issuance of a final assessment, the taxing jurisdiction shall inform the taxpayer by a written statement of his or her right to appeal to the circuit court.

(4) Except in cases involving suspected criminal violations of the tax law or other criminal activity, the taxing jurisdiction shall conduct an examination of a taxpayer during regular business hours after providing reasonable notice to the taxpayer. A taxpayer who refuses a proposed time for an examination on the grounds that the proposed examination would cause inconvenience or hardship must offer reasonable alternative times and dates for the examination.

(5) At all stages of an examination or the administrative review of the examination, a taxpayer is entitled to be assisted or represented, at his or her own expense, by an authorized representative. The taxing jurisdiction shall prescribe a form by which the taxpayer may designate such a person to represent him or her in the conduct of any proceedings, including collection proceedings, resulting from actions of the taxing jurisdiction. In the absence of this form, the taxing jurisdiction may accept such other evidence that a person is the authorized representative of a taxpayer as it considers appropriate. This provision shall not be construed as authorizing the practice of law.

(6) A taxpayer shall be allowed to make an audio recording of any in-person interview with any officer or employee of the taxing jurisdiction relating to any examination or investigation by the taxing jurisdiction, provided, however, the taxpayer must give reasonable advance notice to the taxing jurisdiction of his or her intent to record and the recording shall be at the taxpayer's own expense and with the taxpayer's own equipment. The taxing jurisdiction shall also be allowed to record any interview if the taxpayer is recording the interview, or if the taxing jurisdiction gives the taxpayer reasonable advance notice of its intent to record the interview. The taxing jurisdiction shall provide the taxpayer with a copy of the recording, but only if the taxpayer provides reimbursement for the cost of the transcript and reproduction of such copy. Such cost shall be reasonable as prescribed by the taxing jurisdiction.

(7) This section shall not apply to criminal investigations or investigations relating to the integrity of any officer or employee of the taxing jurisdiction.

(8) Any designee of a municipality shall be subject to the same responsibilities and restrictions on its authority, and the ability of its employees and contractors, to act on behalf of a taxing jurisdiction under this chapter as are imposed on them under the provisions of this chapter and Sections 40-2A-12 to 40-2A-14, inclusive.

(b) Municipality's responsibilities, generally. In addition to compliance with subsection (a), municipalities shall make accessible continuing education programs to train non-clerical employees of their revenue departments to provide them with a current knowledge of applicable state and local tax laws. Employees of a municipality who are subject to the preceding sentence may, in order to satisfy the continuing education requirements, attend courses pertaining in whole or in part to the municipal business license laws and related issues that are presented, sponsored, or certified by the Alabama Municipal Revenue Officers Association or by the Alabama Local Tax Institute of Standards and Training established pursuant to Section 40-2A-15. In addition, a municipality shall not use the amounts of taxes assessed by an employee of the municipality as the basis of a production quota system for employees, or as a basis for evaluating an employee's or a designee's performance.

(c) Municipality's failure to comply with this section. The failure of a municipality or its designee to comply with any provision of subsections (a) or (b) shall not prohibit the municipality from assessing any business license tax otherwise due under this chapter, nor excuse the taxpayer from timely complying with any time limitations under this chapter. However, if the municipality or its designee fails to substantially comply with the provisions of this section, the governing body of the municipality, its license officer, or another employee designated by the governing body shall, upon written application by the taxpayer or upon good cause shown, abate any penalties and waive any interest otherwise arising from the examination or assessment.

(d) Abatement of penalty. The municipality shall abate any penalty attributable to erroneous written advice furnished to a taxpayer or taxpayer's representative by an employee or agent of the municipality's revenue department or of its designee. However, this subsection shall apply only if: The employee or agent of the revenue department or the designee provided the written advice in good faith while acting in his or her official capacity; the written advice was reasonably relied on by the taxpayer, or by the taxpayer's representative in advising the taxpayer, and was in response to a specific written request of the taxpayer or the taxpayer's representative; and the penalty did not result from the taxpayer's or the representative's failure to provide complete and accurate information or from a change in law or a new judicial interpretation of existing law. References in this subsection to written advice or requests shall mean and include those transmitted via electronic mail.



Section 11-51-187 - Examination.

A taxpayer that has purchased a business license required under this chapter shall not be subject to more than one business license examination for each business license by or on behalf of the issuing taxing jurisdiction for every three-license-year cycle unless reasonable cause is shown and notice is given to the taxpayer, consistent with Section 40-2A-13, or unless the taxpayer fails or refuses to provide to the taxing jurisdiction a true and correct copy of its federal income tax return for the prior two license years or portions thereof within 14 days after written request has been mailed or personally delivered to it. The following activities shall not constitute a business license examination for purposes of this section: (1) The mere contact of a taxpayer or its authorized representative by a municipality or its agent for the purpose of obtaining information to confirm any information provided by the taxpayer in connection with its application for or renewal of its business license, or (2) an inspection of the taxpayer's books and records consistent with one of the exceptions for sales and use tax examinations listed in Section 40-2A-13(c).



Section 11-51-188 - Due dates for licenses; discounts.

(a) Except as provided in subsections (b) and (c), each municipal business license shall be due on January 1st of each year and shall be renewed annually on or before the 31st day of January, provided that a municipality that imposed a delinquency date as of January 1, 2006, that was later than January 31 may elect, by adoption of an ordinance, to impose a February 15 delinquency date.

(b) If the due date for payment of any business license hereunder falls on a weekend or a holiday recognized by the municipality from time to time, the due date shall automatically be extended until the next business day.

(c) Notwithstanding subsection (a), insurance company licenses shall be renewed annually on or before March 1, in accordance with Section 11-51-122.

(d) Any municipality may, in its discretion, grant a discount for payment of the applicable business license tax prior to the due date prescribed above. The amount and terms of the discount shall be established by ordinance of the governing body of the municipality.



Section 11-51-189 - Abatements authorized.

The governing body of a municipality may, in its discretion, grant an abatement to any taxpayer of all or a portion of the applicable business license tax otherwise due for up to three license years if the taxpayer substantially complies with the criteria for abatement of sales or use taxes under the Tax Incentive Reform Act of 1992, found at Section 40-9B-1, et seq., following a public hearing on same.



Section 11-51-190 - Recordkeeping.

Consistent with Section 40-2A-7(a), taxpayers under this chapter shall keep and maintain an accurate and complete set of records, books, and other information sufficient to allow the municipality or its designee to determine the correct amount of any business license tax levied by the municipality, or other records or information as may be necessary for the proper administration of any matters under the jurisdiction of the municipality.



Section 11-51-191 - Determination of amounts due; preliminary and final assessments; review; appeal; refund for overpayment.

(a) If the taxing jurisdiction determines that the amount of any business license tax reported on or remitted with a business license remittance form is incorrect, if no business license remittance form is filed within the time prescribed, or if the information provided on the form is insufficient to allow the taxing jurisdiction to determine the proper amount of business license tax due, the taxing jurisdiction may calculate the correct amount of the tax based on the most accurate and complete information reasonably obtainable. The taxing jurisdiction may thereafter enter a preliminary assessment for the correct amount of business license tax, including any applicable penalty and interest. Nothing contained herein shall limit or restrict a municipality's right to seek injunctive relief under Section 11-51-150, et seq.

(b) If the amount of business license tax remitted by the taxpayer is undisputed by the taxing jurisdiction, or the taxpayer consents to the amount of any deficiency or preliminary assessment in writing, the jurisdiction may immediately enter a final assessment for the amount of the tax due, plus any applicable penalty and interest.

(c)(1) All preliminary and final assessments of business licenses issued by a municipality or its designee shall be executed as provided by its business license ordinance or code.

(2) Any preliminary assessment shall be entered within four years from the due date of the business license form, or four years from the date the form is filed, whichever is later, except as follows:

a. A preliminary assessment may be entered at any time if no license form is filed as required, or if a false or fraudulent license form is filed with the intent to evade the business license tax.

b. A preliminary assessment may be entered within six years from the due date of the license form or six years from the date the license form is filed with the taxing jurisdiction, whichever date occurs last, if the taxpayer omits or fails to report an amount in excess of 25 percent of its gross receipts or other applicable business license tax base.

c. A preliminary assessment may be entered within five years from the due date of the license form, or five years from the date the form is filed, whichever is later, if the taxpayer or its authorized agent fails or refuses to execute and return to the taxing jurisdiction or its agent a written extension of the statute of limitations on issuing preliminary assessments for up to eight months, as requested by the taxing jurisdiction or its agent, within 30 days after receipt of the request for extension by the taxpayer or its authorized agent.

(3) The preliminary assessment entered by the taxing jurisdiction, or a copy thereof, shall promptly upon entry be mailed by the taxing jurisdiction to the taxpayer's last known address by either first class U.S. mail or certified U.S. mail with return receipt requested, but at the option of the taxing jurisdiction, the preliminary assessment may be delivered to the taxpayer by personal delivery.

(d)(1) If a taxpayer disagrees with a preliminary assessment as entered by the taxing jurisdiction, the taxpayer may file a petition for review with the taxing jurisdiction within 30 days from the date of entry of the preliminary assessment setting out the specific objections to the preliminary assessment. If a petition for review is timely filed, or if the taxing jurisdiction otherwise deems it necessary, the license officer of the municipality shall schedule a conference with the taxpayer for the purpose of allowing the taxpayer or its representatives and the representatives of the taxing jurisdiction to present their respective positions, discuss any omissions or errors, and to attempt to agree upon any changes or modifications to their respective positions.

(2) If a petition for review:

a. Is not timely filed, or

b. Is timely filed, and upon further review the license officer determines that the preliminary assessment is due to be upheld in whole or in part, the taxing jurisdiction may make the assessment final in the amount of business license tax due as computed by the license officer, with applicable interest and penalty computed to the date of entry of the final assessment. The license officer shall, whenever practicable, complete his or her review of the taxpayer's petition for review and applicable law within 90 days following the later of the date of filing of the petition or the conference, if any.

(3) The final assessment entered by the taxing jurisdiction, or a copy thereof, shall promptly upon entry be mailed to the taxpayer's last known address a. by either first class U.S. mail or certified U.S. mail with return receipt requested in the case of assessments of business license tax of five hundred dollars ($500) or less, or b. by certified U.S. mail with return receipt requested in the case of assessments of business license tax of more than five hundred dollars ($500). In either case and at the option of the taxing jurisdiction, the final assessment, or a copy thereof, may be delivered to the taxpayer by personal delivery.

(e)(1) A taxpayer may appeal from any final assessment entered hereunder by the taxing jurisdiction by filing a notice of appeal, within 30 days from the date of entry of the final assessment, with the license officer, who shall promptly forward a copy of the notice of appeal and related documents to the administrative hearing officer appointed by the taxing jurisdiction to hear appeals of final assessments of the municipality's sales, use, rental, and lodging taxes, as applicable, and business license taxes. The administrative hearing officer shall function in a manner similar to the Administrative Law Judge of the Department of Revenue and must be impartial and reasonably knowledgeable of the business license laws and the taxing jurisdiction's business license code or ordinances. The administrative hearing officer may be an employee of the taxing jurisdiction or otherwise, but in no event shall he or she charge or otherwise be compensated for his or her services in whole or in part based on the portion or amount of the final assessment that he or she determines should be upheld, or any similar contingency. No filing fee or supersedeas bond shall be required by the taxing jurisdiction for such appeals.

(2) In lieu of the appeal under subdivision (1) to the administrative hearing officer, and at the option of the taxpayer, the taxpayer may appeal from any final assessment hereunder to the circuit court of the county having jurisdiction over the municipality which issued or on whose behalf the final assessment was issued, by filing a notice of appeal within 30 days from the date of entry of the final assessment with both the municipal clerk of the municipality and the clerk of the circuit court. If the appeal is to the circuit court, and if the taxpayer is the appealing party, the taxpayer shall also, within the 30-day period allowed for appeal, either a. pay the business license tax, interest, and any penalty shown as due on the final assessment, or b. file a supersedeas bond with the clerk of the court in double the amount of the business license tax, interest, and any penalty shown as due on the final assessment, or in such amount as may be required by Section 40-2A-7, as amended from time to time. The supersedeas bond shall be executed by a surety company licensed and authorized to do business in Alabama and shall be conditioned to pay the final assessment plus applicable interest and any court costs relating to the appeal. If the taxpayer is the appealing party and is able to show to the satisfaction of the clerk of the court that he or she has a net worth, on the basis of fair market value, of twenty thousand dollars ($20,000) or less, including his or her homestead, and that the final assessment is equal to or less than the taxpayer's net worth, the taxpayer may file and prosecute the appeal without either paying the final assessment in full or posting a supersedeas bond. A taxpayer may appeal a final assessment to the circuit court, as provided herein, even though the taxpayer has paid the amount shown as due on the assessment prior to filing the appeal.

(3) The filing of the notice of appeal with both the municipal clerk of the municipality and the clerk of the circuit court in which the appeal is filed, as well as the payment of the final assessment in full or the filing of a supersedeas bond when required above, are jurisdictional. If such prerequisites are not satisfied within the time provided for appeal, the appeal shall be dismissed for lack of jurisdiction. On appeal to the circuit court, the final assessment shall be prima facie correct, and the burden of proof shall be on the taxpayer to prove the assessment is incorrect.

(4) If a final assessment is reduced on appeal, any overpayment shall promptly be refunded to the taxpayer by the taxing jurisdiction together with interest to the extent allowed by Section 11-51-192.

(5) No court shall have the power to enjoin the collection of any business license tax due on an assessment so appealed or to suspend the payment thereof.

(f) Either the taxpayer or the taxing jurisdiction may appeal to the circuit court from a final order issued by the administrative hearing officer by filing a notice of appeal with the administrative hearing officer and with the circuit court of the county having jurisdiction over the municipality which issued, or on whose behalf the final assessment was issued, within 30 days from the date of entry of the final order. The procedures, presumptions, and related matters and rules shall conform in all material respects to those applicable to appeals from final orders of the Alabama Tax Tribunal under Chapter 2B of Title 40.

(g)(1) Any taxpayer may file a petition for refund with the taxing jurisdiction for any overpayment of business license tax erroneously paid to that jurisdiction. If a final assessment for the tax has been entered by the taxing jurisdiction, a petition for refund of all or a portion of the tax may be filed only if the final assessment has been paid in full prior to or simultaneously with the filing of the petition for refund.

(2) A petition for refund shall be filed with the taxing jurisdiction within a. three years from the date that the business license form was filed, or b. two years from the date of payment of the business license tax which is the subject of the petition, whichever is later, or if no form was timely filed, two years from the date of payment of the business license tax.

(3) The taxing jurisdiction shall either grant or deny a petition for refund within six months from the date the petition is filed, unless the period is extended by written agreement of the taxpayer and the taxing jurisdiction. The taxpayer shall be notified of the taxing jurisdiction's decision concerning the petition for refund by first class U.S. mail or by certified U.S. mail, return receipt requested, sent to the taxpayer's last known address. If the taxing jurisdiction fails to grant a full refund within the time provided herein, the petition for refund shall be deemed to be denied.

(4) If the petition is granted, or the taxing jurisdiction or a court otherwise determines that a refund is due, the overpayment shall be promptly refunded to the taxpayer by the taxing jurisdiction, together with interest to the extent provided in Section 11-51-192. If the taxing jurisdiction or a court determines that a refund is due, the amount of overpayment plus any interest due thereon may first be credited by the taxing jurisdiction against any outstanding final tax liabilities due and owing by the taxpayer to the jurisdiction, and the balance of any overpayment shall be promptly refunded to the taxpayer. If any refund or part thereof is credited to any other tax by the taxing jurisdiction, the taxpayer shall be provided with a written detailed statement showing the amount of overpayment, the amount credited for payment to other taxes, and the amount refunded.

(5)a. A taxpayer may appeal from the denial in whole or in part of a petition for refund by filing a notice of appeal with the clerk of the circuit court of the county in which the municipality denying the petition for refund is located by filing the notice of appeal within two years from the date the petition is denied. The circuit court shall hear the appeal according to its own rules and procedures and shall determine the correct amount of refund due, if any.

b. If an appeal is not filed with the appropriate circuit court within two years of the date the petition is denied, then the appeal shall be dismissed for lack of jurisdiction.

c. In the discretion of the governing body of a municipality, by ordinance duly adopted, the provisions of this section may also be applied to one or more of its other taxes not already governed by the Alabama Taxpayers' Bill of Rights and Uniform Revenue Procedures Act, Chapter 2A, Title 40.



Section 11-51-192 - Assessment for interest for delinquency.

(a) The governing body of any municipality may elect, by the adoption of an ordinance, to assess interest on any business license tax delinquency. If assessed, interest on any delinquency shall be charged from the due date of the tax.

(b) If assessed by the municipality, interest shall be computed at the same rate prescribed by Section 11-51-208(f) relating to interest on delinquent or overpaid sales and use taxes levied by self-administered municipalities.

(c) If the municipality elects under subsection (a) to assess interest on business license tax delinquencies, except as provided in this subsection, interest at the same rate shall be paid by a taxing jurisdiction on any refund of business license tax erroneously paid to the jurisdiction. Interest shall be computed on any overpayment from the date of the overpayment to the taxing jurisdiction, provided that interest on any refund of business license taxes of a municipality not administered by the Department of Revenue under Section 11-51-180 shall be limited in accordance with the principles of Section 11-51-208(f).



Section 11-51-193 - List of state licensing boards; confirmation of taxpayer status prior to issuance of license; categorization of licenses.

(a) The Department of Revenue shall periodically, at least annually, compose a list of all state boards and agencies that regulate the licensing of businesses or occupations under their jurisdiction, and that so notify the department in writing, herein collectively called "state licensing boards." The list shall be distributed to all municipal license officers at least once each year until January 1, 2009, at which time the list shall continue to be updated periodically thereafter but shall be required to be available only in the department's Internet website or other computer-accessible database available to the general public by remote access. Prior to issuing a business license to a taxpayer who is subject to the jurisdiction of a particular state licensing board, the taxing jurisdiction shall attempt to confirm from the board that the taxpayer is duly licensed by and in good standing with that board. Provided that the failure of the taxing jurisdiction to receive such confirmation due to a good faith error or other reasonable cause shall absolve the taxing jurisdiction and its employees or agents from any civil liability or criminal penalty that would otherwise arise or accrue if it is determined that the taxpayer was not in good standing at the time of filing the license form. The receipt by the taxing jurisdiction of what appears to be a true and accurate copy of the taxpayer's card or certificate, issued by the particular state licensing board within 14 months of the date on which the taxpayer applies for a business license, shall constitute reasonable cause.

(b) All state licensing boards shall issue to each of their respective licensees a card or certificate categorizing each licensee, when required by regulation. Each such board shall promulgate, pursuant to the Alabama Administrative Procedure Act, a regulation establishing a uniform system of categories of persons subject to their jurisdiction, including a category for which no card or certificate is required. The proposed regulation shall be issued by each board on or before December 31, 2007, and the categories contained therein shall govern until such time as the regulation is issued in final form. Notwithstanding Section 11-51-90.2, the business license of each applicable taxing jurisdiction shall be issued to the licensee based upon the established contractor category.



Section 11-51-194 - Delivery license.

(a)(1) Each municipality shall allow the purchase of a delivery license by any business that has no other physical presence within the municipality or its police jurisdiction for the privilege of delivering its merchandise therein. The amount of the delivery license shall not exceed one hundred dollars ($100). Nothing herein shall prohibit a municipality from requiring by ordinance the purchase of a decal by the taxpayer for each delivery vehicle making deliveries within the municipality or its police jurisdiction. The charge for such decal shall not exceed the municipality's actual cost of the decal.

(2) Notwithstanding any other provision of law, a municipality may charge a taxpayer an issuance fee not to exceed ten dollars ($10) for a business delivery license.

(b) As used in this section, a delivery license shall mean a fixed rate business license issued by a municipality for the limited privilege of delivering and requisite set-up and installation, by the taxpayer's employees or agents, of the taxpayer's own merchandise in that municipality, by means of delivery vehicles owned, leased, or contracted by the taxpayer; provided that the gross receipts derived from the sale and any requisite set-up or installation of all merchandise so delivered into the municipality shall not exceed seventy-five thousand dollars ($75,000) during the license year, and any set-up or installation shall relate only to (1) that required by the contract between the taxpayer and the customer or as may be required by state or local law, and (2) the merchandise so delivered. Mere delivery of the taxpayer's merchandise by common carrier shall not allow the taxing jurisdiction to assess a business license tax or a delivery license tax against the taxpayer, but the gross receipts derived from any sale and delivery accomplished by means of a common carrier shall be counted against the seventy-five thousand dollar ($75,000) limitation described in the preceding sentence if the taxpayer also during the same license year sells and delivers into the taxing jurisdiction using a delivery vehicle other than a common carrier. Provided that the dollar limitation prescribed above shall be increased, but not decreased, every five years under the standards prescribed by Section 11-51-90 with respect to the uniform license issuance fee and may be increased by a municipality at any time, up to one hundred fifty thousand dollars ($150,000), by adoption of an ordinance. A common carrier, contract carrier, or similar delivery service making deliveries on behalf of others shall not be entitled to purchase a delivery license hereunder.

(c) A taxpayer that otherwise meets the criteria for the purchase of a delivery license pursuant to subsections (a) and (b) is not required to purchase a delivery license or a regular business license if the following criteria apply: (1) The taxpayer's gross receipts that are derived from within the municipality or its police jurisdiction do not exceed ten thousand dollars ($10,000) during the year; and (2) the taxpayer has no other physical presence within the municipality or its police jurisdiction during the year. Any other taxpayer that meets the criteria for the purchase of a delivery license, as provided in subsections (a) and (b), and meets those criteria during the current license year as well, shall purchase either a delivery license or a regular business license otherwise applicable to the taxpayer, at its option.

(d) Notwithstanding Section 11-51-90.2, the delivery license shall be calculated in arrears, based on the related gross receipts during the preceding license year.

(e) The purchase of a delivery license or the exemption from the purchase of a delivery license pursuant to subsection (c) shall not, in and of itself, establish nexus between the taxpayer and the municipality for purposes of the taxes levied by or under the authority of Title 40 or other provisions of this title, nor does the purchase of a delivery license, in and of itself, establish that nexus does not exist between the taxpayer and the municipality.

(f) If at any time during the current license year the taxpayer fails to meet the criteria specified in subsections (a) and (b), then within 45 days after any of the criteria have been violated or exceeded, the taxpayer shall purchase a business delivery license or other appropriate license from the municipality and may be subject to a penalty not to exceed ten dollars ($10).



Section 11-51-195 - Applicability of Municipal Business License Reform Act of 2006.

(a) Each municipality that levies a business license tax shall become subject to Act 2006-586 on or before January 1, 2008. Any municipality may elect by adoption of an ordinance to have Act 2006-586 apply to it and taxpayers doing business in the municipality on and after January 1, 2007.

(b) The failure of a municipality to comply with subsection (a) shall not prevent the municipality from levying or collecting its business license taxes, but Act 2006-586 shall nevertheless govern each municipality and supersede the provisions of any inconsistent ordinance, code, resolution, or policy of that municipality.



Section 11-51-196 - Disclosure of license information.

(a) It shall be unlawful for any person to print, publish, or divulge, without the written permission or approval of the taxpayer, the license form of any taxpayer or any part of the license form, or any information secured in arriving at the amount of tax or value reported, for any purpose other than the proper administration of any matter administered by the taxing jurisdiction, or upon order of any court, or as otherwise allowed in this section. Nothing herein shall prohibit the disclosure, upon request, of the fact that a taxpayer has or has not purchased a business license or of the name and address of a taxpayer purchasing or renewing a business license from the municipality. Statistical information pertaining to taxes may be disclosed to the municipal governing body upon their request. Any person willfully violating this section shall, for each act of disclosure, have committed a Class A misdemeanor.

(b) The governing body of a municipality may adopt from time to time an ordinance consistent with Section 40-2A-10(d) to permit the exchange of business license information between and among the municipality and other municipalities adopting similar ordinances or between county and state governments, subject to the confidentiality restrictions imposed by this section.

(c) In no event shall any damages, attorney fees, or court costs be assessed against a municipal government under this section, nor shall any damages, attorney fees, or court costs be assessed against elected officials, officers, or employees of a municipal government under this section.









Article 3 - Sales and Use Taxes.

Section 11-51-200 - Levy of sales tax authorized; exemption; construction.

The governing body of any municipality within the State of Alabama may provide by ordinance for the levy and assessment of sales taxes, parallel to the state levy of sales taxes as levied by Sections 40-23-1, 40-23-2, 40-23-2.1, 40-23-4 to 40-23-31, inclusive, 40-23-36, 40-23-37, except for those provisions relating to the tax rate, and 40-23-38, except where inapplicable or where otherwise provided in this article; provided, that no municipality may levy any such tax against the Alcoholic Beverage Control Board of the State of Alabama in the sale of alcoholic beverages. The phrase "except where inapplicable," contained herein and in Sections 11-51-201, 11-51-202, and 11-51-203, shall not be construed to permit a self-administered municipality to adopt or interpret an ordinance, resolution, policy, or practice that relies on that phrase, either directly or indirectly, in order to disavow, disregard, or attempt to disavow or disregard the mandate provided in this and the following sections for conformity with the corresponding state tax levy, unless the self-administered municipality can demonstrate that the ordinance, resolution, policy, or practice will simplify collection or administration of the tax or is being made for the convenience of the taxpayer.



Section 11-51-201 - Applicability of provisions of state sales tax law; collection of tax on vehicles not sold through licensed Alabama dealer.

(a) All taxes levied or assessed by any municipality pursuant to the provisions of Section 11-51-200 shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, provisions, rules and regulations promulgated under the Alabama Administrative Procedure Act, direct pay permit and drive-out certificate procedures, statutes of limitation, penalties, fines, punishments, and deductions for the corresponding state tax as are provided by Sections 40-2A-7, 40-23-1, 40-23-2, 40-23-2.1, 40-23-4 to 40-23-31, inclusive, 40-23-36, 40-23-37, except for those provisions relating to the tax rate, and 40-23-38, except where inapplicable or where otherwise provided in this article.

(b) Notwithstanding the provisions of subsection (a), the tax provided in Section 11-51-200 on any automotive vehicle, truck trailer, trailer, semitrailer, or travel trailer required to be registered or licensed with the probate judge, which is not sold through a licensed Alabama dealer, shall be collected and fees paid in accordance with the provisions of Sections 40-23-104 and 40-23-107, respectively.



Section 11-51-202 - Levy of excise or use tax authorized; levy of lodgings tax authorized.

(a) The governing body of any municipality within the State of Alabama may provide by ordinance for the levy and assessment of an excise tax or use tax parallel to the state levy and assessment of excise or use taxes as levied by Article 2 of Chapter 23 of Title 40, except where inapplicable or where otherwise provided in this article.

(b) The governing body of any municipality within the State of Alabama may provide by ordinance for the levy and assessment of a privilege or license tax in the nature of a lodgings tax, parallel to the state levy and assessment of the privilege or license tax as levied by Chapter 26 of Title 40, except where inapplicable or where otherwise provided by this article.



Section 11-51-203 - Applicability of provisions of state excise or use tax law; collection of tax on vehicles sold by dealers not licensed in Alabama or by licensed dealers who fail to collect sales taxes; fees.

(a) All taxes levied or assessed by any municipality pursuant to the provisions of Section 11-51-202 shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, provisions, rules and regulations promulgated under the Alabama Administrative Procedure Act, direct pay permit and drive-out certificate procedures, statutes of limitation, penalties, fines, punishments, and deductions for the corresponding state tax as are provided by Section 40-2A-7 and Article 2 of Chapter 23 of Title 40, except where inapplicable or where otherwise provided in this article.

(b) Notwithstanding the provisions of subsection (a), the tax provided in Section 11-51-202 on any automotive vehicle, truck trailer, trailer, semitrailer, or travel trailer required to be licensed with the probate judge, which were sold by dealers that are not licensed in Alabama, or were sold by licensed Alabama dealers who failed to collect municipal or county sales taxes at the point of sale, shall be collected and fees paid in accordance with the provisions of Sections 40-23-104 and 40-23-107, respectively.

(c) For making the collection of county or municipal taxes levied under the authority of this article, the tax collector shall be entitled to a fee from the recipient county or municipality in an amount equal to five percent of the first ten thousand dollars ($10,000) of revenue collected for the recipient and three percent of all revenue collected over ten thousand dollars ($10,000) for the recipient under this article each month. Such fee shall be for the use of the tax collector, except as otherwise provided by law. The fees allowed herein shall be deducted from the tax collection of each recipient each month and the remainder of the collections shall be remitted to each recipient as provided by law; provided, however, the fee shall be disallowed with respect to any tax collected for the county or municipality unless the collections are remitted to the appropriate county or municipal tax recipient within the time allowed by law. In all counties where the tax collector is paid on a salary instead of a fee basis, all fees allowed under the terms of this section to be paid to the tax collector shall be paid, by the tax collector, into the county treasury or to the official performing the duties of county treasurer.



Section 11-51-204 - Adoption, etc., of rules and regulations as to ascertainment, etc., and levy of taxes.

(a) The governing body of a municipality making or enforcing a levy or assessment of taxes under the provisions of this article shall from time to time adopt by ordinance such rules and regulations for making returns and for ascertainment, assessment, collection, and administration of any taxes levied under the provisions of this article as it may deem necessary to enforce its provisions and, upon request, shall furnish any taxpayer with a copy of those rules and regulations.

(b) Except as provided in this article, any interpretations, rules, and regulations adopted or utilized by the governing body shall not be inconsistent with any rules and regulations which may be issued or promulgated by the Department of Revenue from time to time pursuant to the Alabama Administrative Procedure Act, for the corresponding state tax.



Section 11-51-205 - Establishment of rate of taxes; levy and assessment of taxes in lieu of license tax under Section 11-51-90; effect of pledge of proceeds of license tax under Section 11-51-90 as to levy and assessment of taxes under article.

(a) The governing body of a municipality levying or assessing taxes authorized by this article may provide by ordinance for the rate of the tax.

(b) The governing body may provide in any ordinances levying or assessing the tax that the tax is levied and assessed in whole or in part in lieu of any privilege license tax based on gross receipts in the nature of a sales or use tax which at the time of the levy is otherwise provided for by ordinance pursuant to Section 11-51-90. This subsection shall not apply to municipal gasoline or motor fuel taxes, privilege or business license taxes levied on a business for the privilege of doing business within the municipality, occupational license taxes, tobacco taxes, or other similar taxes levied by a municipality pursuant to Section 11-51-90, except privilege or license taxes levied in the nature of a sales or use tax.

(c) In all cases where the levy and assessment made pursuant to this article is required by ordinance, any previous pledge of the proceeds collected from a privilege license tax levied by ordinance pursuant to Section 11-51-90 shall have full force and effect as to any levy or assessment made pursuant to this article.



Section 11-51-206 - Levy of tax outside corporate limits.

The council or other governing body shall have the authority to levy and assess by ordinance within the police jurisdiction of any municipality or town all taxes authorized by this article; provided, that the levy and assessment shall not exceed one-half the amount levied and assessed for like businesses, sales or uses conducted within the corporate limits, fees and penalties excluded. All taxes adopted pursuant to this section shall be levied and assessed. No levy or assessment of a tax adopted by ordinance after September 1, 2015, shall take effect until a 30-day notice has been given of the adoption of the ordinance; provided, however, that no tax levy or assessment may be imposed under this section in an expanded police jurisdiction until the police jurisdiction expansion is effective under subsection (d) of Section 11-40-10. The notice given shall be the same as required for adoption of an ordinance in Section 11-45-8. Additionally, if available at no cost to the municipality, the 30-day notice shall be submitted to the Atlas Alabama state website or any successor state-operated website providing information to businesses. Each municipality shall prepare an annual report which shall include an accounting of all revenues collected in the expanded police jurisdiction after September 1, 2015, and provide a list of the services provided by the municipality and a list of providers within the police jurisdiction. A copy of the annual report, which shall be completed within 90 days of the close of the fiscal year, shall be forwarded to the Office of Examiners of Public Accounts and shall be made available to the public.



Section 11-51-207 - Collection of taxes by Department of Revenue – Generally; municipal rental tax levy.

(a) The governing body of a municipality may pass an ordinance or resolution requiring the Department of Revenue to administer and collect any taxes levied and assessed under the provisions of this article, or any general, special, or local law relating to the levy or administration of a municipal sales and use, rental, or lodgings tax. In all cases where the governing body of a municipality provides by ordinance or resolution for the administration and collection of any taxes levied under the provisions of this article, or any general, special, or local law relating to the levy or administration of a municipal sales and use, rental, or lodgings tax by the Department of Revenue, administration and collections shall be made under the same provisions and procedures provided for by Sections 11-51-180 to 11-51-185, inclusive.

(b) Any municipal rental tax levy administered and collected by the Department of Revenue pursuant to Section 11-51-207(a) or Section 11-51-208 shall parallel the state levy of rental tax, except for the rate of the tax, as levied by Sections 40-12-220 to 40-12-224, inclusive, and shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, provisions, rules, regulations, statutes of limitation, penalties, fines, punishments, and deductions as are provided by Section 40-2A-7 and Sections 40-12-220 to 40-12-224, inclusive.



Section 11-51-208 - Collection of taxes by Department of Revenue - Reports; costs; enabling act; rules and regulations; assessment, rates of interest.

(a) Municipalities may, upon request of the municipal governing body, engage the Department of Revenue to collect their municipal sales, use, rental, and lodgings tax. Subject to subsections (c) and (d), the Department of Revenue shall collect the municipal sales, use, rental, and lodgings tax on behalf of the requesting municipality. The Department of Revenue shall prepare and distribute reports, forms, and other information as may be necessary to provide for the collection of any municipal tax it collects and, on request, shall make all reports available for inspection by the governing body of the municipality. In collecting a municipal sales, use, rental, or lodgings tax, the department shall have all the authority and duties as it has in connection with the collection of the corresponding state tax including, without limitation, the provisions of Chapters 2A, 12, 23, and 26 of Title 40.

(b)(1) The Commissioner of Revenue shall deposit into the State Treasury all municipal taxes collected and, on a biweekly basis, shall certify to the state Comptroller the amount of taxes collected for the approximate two-week period immediately preceding the certification and the amount, less the Department of Revenue's actual cost of collection, to be distributed to each municipality, which shall be paid to the treasurer or other custodian of funds of the municipality within three days after certification thereof.

(2) The department shall charge each municipality the actual cost to the department for collecting its tax. Notwithstanding the preceding sentence, however, the charge shall not exceed two percent of the amount collected for each municipality. At least once each month, the state Comptroller shall issue a warrant to the Department of Revenue for the collection charges due as determined by the Commissioner of Revenue. Payment shall be from funds collected under this section and shall be the actual cost of collection, not to exceed two percent of the amount collected for each municipality.

(3) Within 60 days after the end of each fiscal year, the department, in cooperation with the office of the Examiner of Public Accounts, shall recompute its actual costs for collection of municipal taxes for the preceding fiscal year. Any collection over-charge shall be redistributed to the municipalities for which the department collects local taxes, on a pro rata basis of each municipality's receipts. No undercharge shall be recovered, either directly or indirectly, from any municipality.

(c) Except where the department is collecting on July 1, 1998, any municipality which has a tax levy that will be collected by the Department of Revenue pursuant to the provisions of this section shall forward a certified copy of the enabling act, ordinance, or resolution to the department at least 30 days prior to the first day of the first month on which the department is to begin collecting the tax.

(d) A new levy, or a levy changed by an amendment of a heretofore adopted levy, which will be collected under this section shall not be subject to collection by the Department of Revenue until the first day of the month next following the expiration of 30 days after receipt by the department of a certified copy of the enabling act, ordinance, or resolution with any amendments thereto.

(e) Subject to the provisions of this section, the Department of Revenue shall from time to time issue such rules and regulations for making returns and for ascertainment, assessment, collection, and administration of taxes subject to the provisions of this section as it may deem necessary to enforce its provisions and shall furnish any county or municipal governing body with a copy of those rules and regulations within 15 days of final adoption. Upon request, the Department of Revenue shall furnish any taxpayer with a copy of those rules and regulations.

(f) Any self-administered municipal governing body, as defined in Section 40-2A-3(20), may elect, by the adoption of an ordinance or resolution, to assess interest on any tax delinquency. Any such assessment of interest shall be consistent with the provisions of Section 40-23-2.1. Any self-administered municipal governing body may also elect, by the adoption of an ordinance or resolution, to pay interest on any refund of tax erroneously paid. In the event that the governing body elects to assess interest on any tax delinquency, the governing body must also elect to pay interest, at the same rate charged by the municipality on tax delinquencies, on any refund of tax erroneously paid. The applicable interest rate to be charged by or due from the municipality shall be determined pursuant to Section 40-1-44. References in this subsection to erroneously paid taxes on which interest shall be due to the taxpayer shall only mean and refer to taxes erroneously paid to the self-administered municipality or its agent as a result of any error, omission, or inaccurate advice by or on behalf of the self-administered municipality, including in connection with a prior examination of its books and records by the self-administered municipality or its agent.

(g) The applicable interest rate to be assessed on any tax delinquency or paid on any refund of erroneously paid taxes with respect to all municipal sales, use, rental, and lodgings tax levies collected by the Department of Revenue shall be determined in accordance with Section 40-1-44.



Section 11-51-209 - Gross receipts tax.

The governing body of a county or municipality that levied or administered a gross receipts tax in the nature of a sales tax, as defined in Section 40-2A-3(8), on February 25, 1997, may continue to do so after July 1, 1998. However, no other governing body of a county or municipality may levy or administer a gross receipts tax in the nature of a sales tax. This section shall not apply to county or municipal gasoline or motor fuel taxes, privilege or business license taxes levied on a business for the privilege of doing business within the county or municipality, occupational license taxes, tobacco taxes, or other similar taxes levied by a county or municipality pursuant to Section 11-51-90 or local laws, except privilege or license taxes levied in the nature of a sales tax.



Section 11-51-210 - Standard singular and multiple jurisdictional tax forms - Promulgation, adoption, etc.

(a) By December 31, 1998, the Department of Revenue shall develop and promulgate in the form of a proposed agency rule a standard multi-jurisdictional tax form and a singular jurisdictional tax form for the reporting and payment of municipal and county sales, use, rental, and lodgings taxes for those municipalities and counties for which the department serves as the collecting agent from time to time.

(b) By December 31, 1998, a committee consisting of three representatives appointed by the Alabama League of Municipalities (ALM), who shall be municipal employees, officials, or attorneys, and three representatives appointed by the Association of County Commissions of Alabama (ACCA), who shall be county employees, officials, or attorneys, shall develop a standard multiple jurisdictional tax form and a singular jurisdictional tax form for the reporting and payment of all county and municipal sales, use, rental, and lodgings taxes for all counties and municipalities, except municipalities and counties that levy a gross receipts tax in the nature of a sales tax, as defined in Section 40-2A-3(8), that elects to be self-administered, as defined in Section 40-2A-3(21), from time to time. The committee shall also establish procedures for issuance of an amended form to take into account any new levies or changes in the tax rate or the law. Once the form and procedures are developed by the committee, they shall be distributed for comment to all counties and municipalities, the Business Council of Alabama, the Alabama Retail Association, the Alabama Chapter of the National Federation of Independent Business, and the Department of Revenue. Comments shall be returned to the committee within 45 days. Following the close of the comment period, the committee shall adopt a standard form and the procedures for issuance of an amended form. The form and procedure shall thereafter be distributed to self-administered counties and municipalities with instructions that the standard form shall be used by each self-administered county and municipality.

(c) On and after the first day of the third month following the adoption of the standard tax forms prescribed by subsection (a) and subsection (b), all municipalities and counties administered by the department, and all self-administered counties and municipalities, respectively, shall accept the applicable form without material variation. Subsequent changes to the form prescribed by subsection (b) shall be effected in compliance with the procedures developed by the committee. Any change in the tax rate shall take effect without regard to the form in use.

(d) Other than a self-administered county or municipality that levies a gross receipts tax in the nature of a sales tax, as defined in Section 40-2A-3(8), any county or municipality levying or administering any one or more sales, use, rental, or lodgings taxes shall accept, for reporting and payment of taxes due that county or municipality, bulk submissions of reports and, under regulations to be promulgated by the self-administered county or municipality affected, payments owed to such county or municipality made on behalf of a taxpayer by its properly authorized representative where such submissions are made using the appropriate form developed under this section. Any such bulk submissions or reports and payments shall include the municipality's or county's assigned identification number for each such taxpayer and vendee for each tax paid and contain sufficiently detailed information by which each taxpayer and each vendee can be identified such that a determination can be made as to the amount and method of assessment of tax against such taxpayer and vendee for the applicable county or municipality. The acceptance by a county or municipality of such bulk submissions shall not relieve the taxpayer on whose behalf such submissions were made from liability for any sales, use, rental, or lodgings tax arising from an error or omission made by the taxpayer's representative. Any self-administered county or municipality accepting such bulk submission may require that the submission be signed by the taxpayer or its properly authorized representative.

(e) By June 30, 1998, every county and municipality levying or administering a sales, use, rental, lodgings, tobacco, gasoline, or ad valorem tax as of June 1, 1998, shall submit to the Department of Revenue a list of the taxes then levied or administered by that county or municipality and the current rates thereof. Thereafter, every county and municipality levying or administering a new sales, use, rental, lodgings, tobacco, gasoline, or ad valorem tax or amending an existing sales, use, rental, lodgings, tobacco, gasoline, or ad valorem tax levy shall submit to the department written notification of the new tax or the amendment at least 30 days prior to the effective date of the tax or amendment. However, failure to notify the department, as required by this subsection, shall not invalidate the levy of the tax. The department shall compile this information into a written publication which shall be published and issued on a monthly basis to each municipal and county governing authority, private auditing firm, as defined in Section 40-2A-3(17), and to others who have so requested the publication. This written publication shall provide a then current listing of each county and municipality levying or administering a sales, use, rental, lodgings, tobacco, gasoline, or ad valorem tax and the current rate thereof. A taxpayer shall not be relieved of liability for the proper amount of taxes owed even though the published tax rate or levy was in error. However, no penalties or interest for late payment or underpayment of taxes shall begin to accrue until the proper tax rate or levy has been on file at the department for at least 30 days, unless the taxpayer had actual knowledge of the correct tax rate or levy as of an earlier date.



Section 11-51-211 - Quarterly sales and use tax returns.

(a)(1) With respect to those municipalities and counties for which the department serves as the collecting sales tax agent from time to time, when the total state sales tax for which any person is liable under Chapter 23 of Title 40 averages less than two hundred dollars ($200) per month during the preceding calendar year, a quarterly sales tax return and remittance in lieu of monthly returns may be made to the department. If a quarterly filing election has been made by the taxpayer, then the return and remittance shall be made to the department on or before the 20th day of the month next succeeding the end of the quarter for which the tax is due. The election to file quarterly shall be made in writing no later than February 20 of each year and shall be filed with the department. Notwithstanding the above, no state-administered county or municipal sales tax return shall be due until January 20 of each year unless the total state sales tax for which any person is liable during the preceding calendar year exceeds ten dollars ($10). The department is hereby authorized to promulgate rules and regulations to implement the provisions of this subdivision.

(2) With respect to those municipalities and counties for which the department serves as the collecting use tax agent from time to time, when (i) the total state sales tax for which any person is liable under Chapter 23 of Title 40 averages less than two hundred dollars ($200) per month during the preceding calendar year and (ii) the total state use tax for which that person is liable under Chapter 23 of Title 40 averages less than two hundred dollars ($200) per month during the preceding calendar year, a quarterly use tax return and remittance in lieu of monthly returns may be made to the department. If a quarterly filing election has been made by the taxpayer, then the return and remittance shall be made to the department on or before the 20th day of the month next succeeding the end of the quarter for which the tax is due. The election to file quarterly shall be made in writing no later than February 20 of each year and shall be filed with the department. Notwithstanding the above, no state-administered county or municipal use tax return shall be due until January 20 of each year unless the total state sales tax for which any person is liable during the preceding calendar year exceeds ten dollars ($10). The department is hereby authorized to promulgate rules and regulations to implement the provisions of this subdivision.

(b)(1) With respect to self-administered counties and municipalities, as defined in Section 40-2A-3(20), when the total state sales tax for which any person is liable under Chapter 23 of Title 40 averages less than two hundred dollars ($200) per month during the preceding calendar year, a quarterly sales tax return and remittance in lieu of monthly returns may be made to each appropriate self-administered county or municipality. If a quarterly filing election has been made by the taxpayer, then the returns and remittance shall be made to each appropriate self-administered county or municipality on or before the 20th day of the month next succeeding the end of the quarter for which the tax is due. The election to file quarterly shall be made in writing no later than February 20 of each year and shall be filed with each appropriate self-administered county or municipality. Notwithstanding the above, no sales tax return shall be due to a self-administered county or municipality until January 20 of each year unless the total state sales tax for which any person is liable under Chapter 23 of Title 40 during the preceding calendar year exceeds ten dollars ($10). A self-administered county or municipality is hereby authorized to promulgate rules and regulations to implement the provisions of this subdivision. Further, any self-administered county or municipality may, in its discretion, permit a taxpayer to file its sales tax returns on a basis less frequently than quarterly.

(2) With respect to self-administered counties and municipalities, when the total state sales tax for which any business or person domiciled in Alabama is liable under Chapter 23 of Title 40, averages less than two hundred dollars ($200) per month during the preceding calendar year, a quarterly use tax return and remittance in lieu of monthly returns may be made to each appropriate self-administered county or municipality. If a quarterly filing election has been made by the taxpayer, then the return and remittance shall be made to the appropriate self-administered county or municipality on or before the 20th day of the month next succeeding the end of the quarter for which the tax is due. The election to file quarterly shall be made in writing no later than February 20 of each year and shall be filed with each appropriate self-administered county or municipality. Notwithstanding the above, no use tax return shall be due to a self-administered county or municipality until January 20 of each year unless the total state sales tax for which any person is liable under Chapter 23 of Title 40 during the preceding calendar year exceeds ten dollars ($10). A self-administered county or municipality is hereby authorized to promulgate rules and regulations to implement the provisions of this subdivision. Further, any self-administered county or municipality may, in its discretion, permit a taxpayer to file its use tax returns on a basis less frequently than quarterly.






Article 4 - Ad Valorem Tax and Occupational License Fee Exemptions by Class 6 Municipalities.

Section 11-51-220 - Applicability; definitions.

This division shall apply to all Class 6 cities as defined in Section 11-40-12. As used in this division, the term "governing body" shall mean the city council or other governing body of any city subject to this article; and the term "city ad valorem taxes" shall mean all real estate and personal property ad valorem taxes imposed by a city which is subject to this division except ad valorem taxes allocated for educational purposes.



Section 11-51-221 - Exemption from real estate and personal property taxes.

The governing body of any city which is subject to this division may, by the adoption of a resolution or an ordinance, grant a partial or complete exemption from city ad valorem taxes for any parcel of land or personal property located within the city, for a period of not more than 15 years. The extent of the exemption and the period of the exemption shall be fixed in the resolution or ordinance.



Section 11-51-222 - Exemption from occupational license fees in Class 6 city.

The governing body of any city which is subject to this division may, by the adoption of a resolution or an ordinance, exempt, from occupational license fees, in whole or in part, all persons employed upon certain designated parcels of land located within the city, for a period of not more than 15 years. The extent of the exemption and the period of the exemption shall be fixed in the resolution or ordinance.



Section 11-51-223 - Assessment and collection of privilege or license tax, etc., authorized; exception.

No provision of this division shall prevent the governing body of the city from assessing and collecting a privilege or license tax or fee from every person, firm, company, or corporation engaged in, or carrying on, any business, profession, trade, vocation, or occupation on a parcel of land exempt from city real estate ad valorem taxes under this division, except that no occupational license fee may be assessed against, or collected from, persons who have been exempted from occupational license fees under Section 11-51-222, to the extent, and during the period of, the exemption.



Division 2 - Ad Valorem Tax for Educational Purposes.

Section 11-51-240 - Applicability; definitions.

This division shall apply to all Class 6 municipalities as defined in Section 11-40-12, and all city boards of education located within those municipalities. As used in this division, the term "governing body" shall mean the city council or other governing body of any municipality subject to this division; and the term "municipal and county ad valorem taxes allocated for municipal educational purposes" shall mean all real estate ad valorem taxes and all personal property ad valorem taxes imposed by a Class 6 municipality or levied by the county in which the municipality is located which are allocated for municipal educational purposes in the municipality.



Section 11-51-241 - Exemption.

The governing body of any Class 6 municipality, by the adoption of a resolution or an ordinance, and the board of education of the municipality by the adoption of a resolution, may grant, with respect to any parcel of commercial property located within the municipality, for a period of not more than 15 years, a partial or complete exemption from the portion of the municipal and county ad valorem taxes allocated for municipal educational purposes which exceeds 20 mills; provided, the revenue from municipal and county ad valorem taxes allocated for municipal educational purposes with respect to the parcel of commercial property continues to equal or exceed the amount of revenue with respect to the parcel for the tax year immediately preceding the first tax year for which the exemption is effective. The extent of the exemption and the period of the exemption shall be fixed in the resolution or ordinance.












Chapter 52 - PLANNING, ZONING AND SUBDIVISIONS.

Article 1 - General Provisions.

Section 11-52-1 - Definitions.

When used in this chapter, the following words or phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) MUNICIPALITY or MUNICIPAL. Cities or towns.

(2) MAYOR. The chief executive of the municipality, whether the official designation of his office be mayor, city manager, or otherwise.

(3) COUNCIL. The chief legislative body of the municipality.

(4) COUNTY COMMISSION. The chief administrative or legislative body of the county.

(5) STREETS. Streets, avenues, boulevards, roads, lanes, alleys, viaducts, and other ways.

(6) SUBDIVISION. The division of a lot, tract, or parcel of land into two or more lots, plats, sites, or other divisions of land for the purpose, whether immediate or future, of sale, of lease, or of building development. The term includes resubdivision and, when appropriate to the context, relates to the process of subdividing or to the land or territory subdivided.



Section 11-52-2 - Adoption, amendment, execution, etc., of municipal plan and creation of municipal planning commission authorized; designations of planning commissions.

(a) Any municipality is hereby authorized and empowered to make, adopt, amend, extend, add to, or carry out a municipal plan as provided in this article and to create by ordinance a planning commission with the powers and duties herein set forth.

(b) The planning commission of a city shall be designated city planning commission and the planning commission of a town, town planning commission, as its council may specify.



Section 11-52-3 - Municipal Planning Commission - Composition; qualifications, appointment, terms of office, compensation, and removal of members; vacancies.

(a) The commission shall consist of nine members: The mayor, or his or her designee, one of the administrative officials of the municipality selected by the mayor, a member of the council to be selected by it as a member ex officio and six persons who shall be appointed by the mayor, if the mayor is an elective officer, otherwise by the officer as the council may in the ordinance creating the commission designate as the appointing power; provided, that in any Class 1 municipality, the commission shall consist of 16 members: The mayor, one of the administrative officials of the municipality selected by the mayor, two members of the council to be selected by it as members ex officio, and 12 persons who shall be selected by the council. In the event the mayor designates a person to sit in his or her place on the municipal planning commission, the person so appointed shall serve during the term of the mayor, unless the original appointment shall be limited to a term certain of not less than 12 months at time of appointment.

In addition to regular members, the mayor and each of the council members of Class 1 municipalities serving on the commission may each appoint, from the administrative staff of the mayor and council exclusively, a supernumerary member who shall be authorized to be counted for the purpose of determining a quorum, and, while serving, to act with all of the power and authority of a regular member whenever such municipal official is not personally in attendance.

In addition to the regular members, in all cities having populations of not less than 175,000 nor more than 275,000, two supernumerary members shall be appointed to serve on the board at the call of the chair only in the absence of regular members, and while so serving, they shall have and exercise the power and authority of regular members.

(b) All members of the commission shall serve without compensation, and the appointed members shall hold no other municipal office, except, that one of the appointed members may be a member of the zoning board of adjustment or appeals, except in all cities having populations of not less than 175,000 nor more than 275,000, according to the most recent federal decennial census, wherein no member of the commission may be a member of the zoning board of adjustment or appeals and wherein all members of the commission shall be bona fide residents and qualified electors of such cities, except that the 12 appointed members of any commission elected by the council in Class 1 municipalities, under subsection (a) of this section, upon adoption of a resolution by the city council approving Acts 1994, No. 94-672, shall be paid twenty-five dollars ($25) per meeting for each meeting of the commission attended by the members. No member shall be paid more than fifty dollars ($50) in any one month, and any appointed member who is an elected official or an employee of the municipality shall not be eligible to receive the compensation.

(c) The terms of ex officio members shall correspond to their respective official tenures, except that the term of the administrative official selected by the mayor shall terminate with the term of the mayor selecting the member.

The term of each appointed member shall be six years or until the successor takes office, except that the respective terms of five of the members first appointed shall be one, two, three, four, and five years, provided, that in any city having a 16 member commission as provided in subsection (a) of this section, the respective terms of five pairs of the members first appointed by council shall be one, two, three, four, and five years, and provided further, that in all cities having populations of not less than 175,000 nor more than 275,000, the term of each appointed member of the commission shall be for three years.

(d) Members other than the member selected by the council may, after a public hearing, be removed by the mayor for inefficiency, neglect of duty or malfeasance in office, provided, that in any city having a 16 member commission, as provided in subsection (a) of this section, members may, after a public hearing, be removed by the council for any of the above reasons or for continued failure to attend meetings. The council may for like cause remove the member or members selected by it. The mayor or council, as the case may be, shall file a written statement of reasons for such removal.

(e) Vacancies occurring otherwise than through the expiration of term shall be filled for the unexpired term by the mayor in the case of members selected or appointed by him or her, by the council in the case of the member, or other members selected by it and by the appointing power designated by the council in municipalities in which the mayor is not an elective officer.



Section 11-52-3.1 - Municipal Planning Commission - Membership in Class 2 municipalities.

In a Class 2 municipality, two additional members of the municipal planning commission created under Section 11-52-3, shall be appointed by the mayor and shall reside outside the corporate limits of the municipality, but within the territorial jurisdiction of the planning commission at the time of the appointment. The two additional members shall be appointed by the mayor within 90 days after May 5, 2009. The additional members shall serve the same terms and have the same powers and duties as other members of the planning commission.



Section 11-52-4 - Municipal Planning Commission - Chairman and other officers; meetings; adoption of rules of procedure; maintenance of record of resolutions, transactions, etc.

The commission shall elect its chairman from among the appointed members and create and fill such other of its offices as it may determine. The term of office of the chairman shall be one year, with eligibility for reelection. The commission shall hold at least one regular meeting in each month. It shall adopt rules for transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which record shall be a public record.



Section 11-52-5 - Municipal Planning Commission - Appointment, etc., of employees; contracts with consultants, etc.; expenditure of funds.

(a) The commission may appoint such employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same provisions of law as govern other corresponding civil employees of the municipality.

The commission may also contract with city planners, engineers, architects, and other consultants for such services as it may require.

(b) The expenditures of the commission, exclusive of gifts, shall be within the amounts appropriated for the purpose by the council, which shall provide the funds, equipment, and accommodations necessary for the commission's work.



Section 11-52-6 - Municipal Planning Commission - Powers and duties generally.

(a) In general, the commission shall have such powers as may be necessary to enable it to fulfill its functions, promote municipal planning or carry out the purposes of this chapter.

(b) The commission shall have power to promote public interest in and understanding of the master plan and to that end may publish and distribute copies of the plan or of any report and may employ such other means of publicity and education as it may determine.

(c) Members of the commission, when duly authorized by the commission, may attend municipal planning conferences or meetings of municipal planning institutes or hearings upon pending municipal planning legislation, and the commission may, by resolution, spread upon its minutes, pay the reasonable traveling expenses incident to such attendance.

(d) The commission shall, from time to time, recommend to the appropriate public officials programs for public structures and improvements and for the financing thereof.

(e) It shall be part of the duties of the commission to consult and advise with public officials and agencies, public utility companies, civic, educational, professional and other organizations and with citizens with relation to the protecting or carrying out of the plan.

(f) The commission shall have the right to accept and use gifts for the exercise of its functions.

(g) All public officials shall, upon request, furnish to the commission within a reasonable time such available information as it may require for its work.

(h) The commission, its members, officers and employees, in the performance of their functions, may enter upon any land and make examinations and surveys and place and maintain necessary monuments and marks thereon.



Section 11-52-7 - Municipal Planning Commission - Powers as to zoning.

The commission shall have all powers heretofore granted by law to the zoning commission of the municipality and, from and after the creation of a planning commission in such municipality, all powers and records of the zoning commission shall be transferred to the planning commission; provided, that, in the event that the existing zoning commission shall be nearing the completion of its zoning plan, the council may, by resolution, postpone the said transfer of the zoning commission's powers until the completion of such zoning plan, but such postponement shall not exceed a period of six months.



Section 11-52-8 - Adoption, etc., of master plan for physical development of municipality by commission - Authorization and procedure generally; contents of plan.

(a) It shall be the function and duty of the commission to make and adopt a master plan for the physical development of the municipality, including any areas outside of its boundaries which, in the commission's judgment, bear relation to the planning of such municipality.

(b) The plan, with the accompanying maps, plats, charts, and descriptive matter shall show the commission's recommendations for the development of said territory, including, among other things, the general location, character and extent of streets, viaducts, subways, bridges, waterways, waterfronts, boulevards, parkways, playgrounds, squares, parks, aviation fields and other public ways, grounds and open spaces, the general location of public buildings and other public property, the general location and extent of public utilities and terminals, whether publicly or privately owned or operated, for water, light, sanitation, transportation, communication, power, and other purposes, the removal, relocation, widening, narrowing, vacating, abandonment, change of use, or extension of any of the foregoing ways, grounds, open spaces, buildings, military installations, property, utilities, or terminals; as well as a zoning plan for the control of the height, area, bulk, location, and use of buildings and premises.

(c) As the work of making the whole master plan progresses, the commission may from time to time adopt and publish a part or parts thereof, any such part to cover one or more major sections or divisions of the municipality or one or more of the aforesaid or other functional matters to be included in the plan.

(d) The commission may from time to time amend, extend, or add to the plan.

(e) For purposes of this section, the term "military installation" has the same meaning as specified in Section 11-106-3.



Section 11-52-9 - Adoption, etc., of master plan for physical development of municipality by commission - Conduct of surveys and studies; purpose of plan.

In the preparation of such plans the commission shall make careful and comprehensive surveys and studies of present conditions and future growth of the municipality and with due regard to its relation to neighboring territory.

The plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted, and harmonious development of the municipality and its environs which will, in accordance with present and future needs, best promote health, safety, morals, order, convenience, prosperity, and general welfare as well as efficiency and economy in the process of development, including, among other things, adequate provision for traffic, the promotion of safety from fire and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, the promotion of good civic design and arrangement, wise and efficient expenditure of public funds, and the adequate provision of public utilities and other public requirements.



Section 11-52-10 - Adoption, etc., of master plan for physical development of municipality by commission - Procedure for adoption, etc.

The commission may adopt the plan as a whole by a single resolution or may by successive resolutions adopt successive parts of the plan, said parts corresponding with major geographical sections or divisions of the municipality or with functional subdivisions of the subject matter of the plan and may adopt any amendment or extension thereof or addition thereto.

Before the adoption of the plan or any such part, amendment, extension or addition, the commission shall hold at least one public hearing thereon, notice of the time and place of which shall be given by one publication in a newspaper of general circulation in the municipality and in the official gazette, if any, of the municipality; provided, that the planning commission may dispense with such public hearing prior to the approval or disapproval of a plan when the municipal governing body to whom the plan will be submitted will be required to hold a public hearing, and give notice thereof before the plan can be adopted by such municipality.

The adoption of the plan or of any such part or amendment or extension or addition shall be by resolution of the commission carried by the affirmative votes of not less than six members of the commission or, in any city having a 16-member planning commission as provided in subsection (a) of Section 11-52-3, by the affirmative votes of not less than 12 members of the commission. The resolution shall refer expressly to the maps and descriptive and other matters intended by the commission to form the whole or part of the plan, and the action taken shall be recorded on the map and plan and descriptive matter by the identifying signature of the chairman or secretary of the commission. An attested copy of the plan or part thereof shall be certified to the governing body and to the county probate judge.



Section 11-52-11 - Proposed construction of streets, public buildings, utilities, etc., to be submitted for approval of commission after adoption of master plan; overruling of commission.

Whenever the commission shall have adopted the master plan of the municipality or of one or more major sections or districts thereof, no street, square, park, or other public way, ground or open space or public building or structure or public utility, whether publicly or privately owned, shall be constructed or authorized in the municipality or in such planned section and district until the location, character, and extent thereof shall have been submitted to and approved by the commission; provided, that in case of disapproval the commission shall communicate its reasons to the council, which shall have the power to overrule such disapproval by a recorded vote of not less than two thirds of its entire membership; provided further, that if the public way, ground, space, building, structure, or utility is one the authorization or financing of which does not, under the law or charter provisions governing same, fall within the province of the municipal council, then the submission by the planning commission shall be to the board, commission, or body having such jurisdiction and the planning commission's disapproval may be overruled by said board, commission, or body by a vote of not less than two thirds of its membership.

The failure of the commission to act within 60 days from and after the date or official submission to the commission shall be deemed approval.



Section 11-52-12 - Alternate structure for Class 3 municipality planning commission created pursuant to Section 11-52-3.

(a) The governing body of any Class 3 municipality may determine by ordinance that any planning commission of the municipality created pursuant to the provisions of Section 11-52-3 shall consist of 12 members: Namely, the mayor, or at the discretion of the mayor, any administrative assistant to the mayor or any administrative officer of the municipality under the supervision of the mayor; one administrative official of the municipality selected by the mayor; one member of the governing body selected by it as member ex officio; and nine members appointed by the mayor.

(b) Where an alternate planning commission structure of any Class 3 municipality has been provided for by ordinance as provided herein, the adoption of any plan or amendment by the commission shall be by resolution of the commission and shall be carried by the affirmative votes of not less than eight members of the commission. Six members of the commission shall constitute a quorum for the conduct of business. The approval of any subdivision and the passage of any question before the commission other than the adoption or amendment of any plan, shall be carried by majority of those members present.



Section 11-52-13 - Alternate structure for Class 5 municipality planning commission.

(a) The governing body of any Class 5 municipality may determine by ordinance that any planning commission of the municipality created pursuant to the provisions of Section 11-52-3, shall consist of nine members: Namely, eight members appointed by the governing body representing as equally as possible the several districts or wards of the municipality, such representation to be determined by the governing body and one member appointed by the mayor or chief executive officer of the municipality. The eight appointees appointed by the governing body shall serve at the pleasure of the governing body and the member appointed by the mayor or chief executive officer shall serve at his pleasure. Each member of the governing body excluding the mayor or chief executive officer shall nominate persons to fill two vacancies on said commission within two months after the vacancy occurs. Failure to do so shall result in the vacancy being filled by the governing body without said nomination. In addition, each member of the governing body shall nominate an alternate member of the commission subject to the approval of the governing body. The powers and duties of the alternate members shall be prescribed by the governing body. Alternate members shall serve at the pleasure of the governing body. The city engineer of any Class 5 municipality who adopts this alternate planning commission structure shall be an ex officio member of the planning commission but shall have no voting rights.

(b) Where an alternate planning commission structure of any Class 5 municipality has been provided for by ordinance as provided herein, the action of the planning commission shall be subject to appeal to the governing body of the municipality. An appeal of the action of the local governing body shall be to the circuit court of the county in which such municipality is located.



Section 11-52-14 - Alternate structure of planning commission in Class 5 municipality having city manager, mayor commission form of government.

(a) When used in this section, the words municipality, municipalities, mayor, and council shall have the meanings as provided for in Section 11-52-1.

(b)(1) The council of any Class 5 municipality with a city manager, mayor commission form of government may determine by ordinance that any planning commission of the municipality created pursuant to the provisions of Section 11-52-3, shall consist of nine members: Namely, eight regular members appointed by the council and representing as equally as possible the several districts, wards, or other areas of the municipality, such representation to be determined by the council, and one regular member appointed by the mayor.

(2) The regular members of the planning commission shall elect a chairman and vice-chairman, both of whom shall be regular members, and a secretary who need not be a member of the planning commission.

(3) The council shall appoint four supernumerary members to the planning commission, and the mayor shall appoint one supernumerary member to the planning commission.

(4) Supernumerary members shall serve at the call of the chairman only in the absence of regular members or in the event that one or more regular members excuse themselves from deliberation on a particular item being considered by the planning commission. While so serving, supernumerary members shall have and exercise the power and authority of regular members.

(5) The terms of the regular members and supernumerary members appointed by the council shall be four years or until their successors take office, provided, however, that the terms of the regular members and supernumerary members initially appointed pursuant to this section shall be staggered as follows: Ffour regular members and two supernumerary members shall serve four-year terms; two regular members and one supernumerary member shall serve three-year terms; two regular members and one supernumerary member shall serve two-year terms; and one regular member and one supernumerary member shall serve one-year terms. The mayor shall make the appointment of the one regular member and one supernumerary member who shall initially serve a one-year term. Any regular member or supernumerary member may be reappointed.

(6) After a public hearing, the council, in the case of regular or supernumerary members appointed by it, or the mayor, in the case of the regular or the supernumerary member appointed by him or a previous mayor, may remove a regular or supernumerary member for reason of inefficiency, neglect of duty, malfeasance in office, or continued failure to attend meetings. The council or mayor, as the case may be, shall file a written statement of reasons for removal.

(7) Vacancies occurring other than through expiration of term shall be filled for the duration of the unexpired term by the mayor in the case of the regular member and supernumerary member appointed by him or a previous mayor; and by the council in the case of the regular members and supernumerary members appointed by it.

(8) The city engineer of any municipality adopting an alternate planning commission structure pursuant to this section, or a similar official in the case of a municipality having no city engineer, shall be an ex officio member of the planning commission, but shall have no voting privileges.

(9) All regular members and supernumerary members shall serve as such without compensation, and shall hold no other municipal office.

(c) Upon the adoption by the council of any Class 5 municipality with a city manager, mayor commission form of government of an ordinance adopting an alternate planning commission structure pursuant to this section, the terms of the incumbent members of any existing planning commission shall be terminated.

(d) Unless specified otherwise in this section, the duties, powers, responsibilities, and procedures of any planning commission appointed pursuant to this section shall be as provided for in Title 11, Chapter 52.



Section 11-52-15 - Municipal planning commission.

A Class 6 municipality with a council-manager form of government may provide by ordinance for the members of the municipal planning commission, upon the expiration of the current term of office for the current members, to be appointed by the city council in lieu of appointment in the manner provided in Section 11-52-3; provided that the mayor or his or her designee shall be a voting member of the planning commission and the mayor shall appoint all remaining members of the planning commission subject to approval by the city council.

Upon the expiration of the current term of office for the current members of the municipal planning commission, a member serving on the city council of a Class 6 municipality with a council-manager form of government or an employee of a Class 6 municipality with a council-manager form of government may not serve as a member of the municipal planning commission.



Section 11-52-16 - Alternative structure for Class 6 municipality planning commission.

(a) The governing body of any Class 6 municipality may determine by ordinance that the planning commission of the municipality, created under authority of Section 11-52-3, shall consist of seven voting members appointed as follows:

(1) Six members appointed by the mayor.

(2) One member, appointed by a majority of the city council, who may be a member of the city council.

(b) In addition, one nonvoting advisory member shall be appointed by the mayor, who shall be a senior administrative official of the municipality qualified by education, training, experience, and job responsibilities to provide substantive and technical advice, assistance, and guidance to the planning commission in the exercise of its statutory functions.

(c) All members of the planning commission shall be at least 21 years of age and, to the extent not inconsistent with this section, shall meet the additional qualifications for membership on municipal planning commissions as prescribed by law.

(d) All voting members of the planning commission shall be residents of the municipality. A vacancy shall be declared by the planning commission, after notice to the member, if a voting member of the planning commission ceases to reside in the municipality. The vacant position shall be filled by the mayor or council, as appropriate, within 90 days of a declaration of vacancy by the planning commission. The declaration of a vacancy shall operate to terminate the membership and voting authority of the member who no longer resides within the municipality.






Article 2 - Control of Subdivisions Generally.

Section 11-52-30 - Territorial jurisdiction; approval of maps or plats; regulations; limits on exercise of powers.

(a) Except as otherwise provided herein, the territorial jurisdiction of any municipal planning commission shall include all land located in the municipality and all land lying within five miles of the corporate limits of the municipality and not located in any other municipality; except that, in the case of any nonmunicipal land lying within five miles of more than one municipality having a municipal planning commission, the jurisdiction of each municipal planning commission shall terminate at a boundary line equidistant from the respective corporate limits of such municipalities. Any alterations of a municipal planning commission based upon annexation or deannexation of property within the corporate limits of a municipality shall occur once a year on the first day of January and shall take effect for any annexations which were finalized on or before the preceding first day of October. In all counties having a population of 600,000 or more according to the 1950 federal census or any succeeding decennial federal census, the county planning and zoning commission shall be invested with the authority, except and unless the municipality or municipalities in question are actively exercising zoning jurisdiction and control within the police or five mile jurisdiction or, in the case of a municipality subsequently incorporated, within 180 days from the date of its incorporation; provided, further, that in all counties having a population of 600,000 or more inhabitants according to the 1950 federal census or any succeeding decennial federal census, the county commission of the county may establish minimum specifications and regulations governing the lay-out, grading, and paving of all streets, avenues, and alleys and the construction or installation of all water, sewer, or drainage pipes or lines in any subdivision lying wholly or partly in areas outside the corporate limits of any municipality in the counties and relating to subdivisions lying within the corporate limits of any municipality in the counties which has declined or failed to exercise zoning jurisdiction and control as provided in this section.

(b) A municipal planning commission, by resolution properly adopted no later than the first day of October of any year, may provide that, effective on the first day of January, the territorial jurisdiction of the municipal planning commission shall include all land lying within a radius less than the five miles permitted by this section. The resolution shall establish the territory within which the municipal planning commission will exercise jurisdiction to a boundary line equidistant from the corporate limits of the municipality, except, that in the case of any nonmunicipal land lying within the territorial jurisdiction of more than one municipality with a municipal planning commission exercising jurisdiction outside the municipal corporate limits, the jurisdiction of each municipal planning commission shall terminate at a boundary line equidistant from the respective corporate limits of each municipality. A copy of the resolution altering the territorial jurisdiction shall be forwarded to the county commission within five days of adoption. Additionally, nothing in this subsection shall be construed to alter the provisions of Article 5 of Chapter 49, which require a municipality to assume responsibility for roads annexed into the municipality under certain circumstances.

(c)(1) If a county commission has adopted subdivision regulations pursuant to Chapter 24, those subdivision regulations shall apply to the development of subdivisions within the territorial jurisdiction of a municipal planning commission outside the corporate limits of a municipality and shall be regulated and enforced by the county commission in the same manner and to the same extent as other subdivision development governed by the county's subdivision regulations. Notwithstanding the foregoing, a county commission and the municipal planning commission may enter into a written agreement providing that the municipal planning commission shall be responsible for the regulation and enforcement of the development of subdivisions within the territorial jurisdiction of the municipal planning commission under the terms and conditions of the agreement. In order to be effective, the agreement shall be approved by a resolution adopted by the county commission, the municipal governing body, and the municipal planning commission of the municipality, respectively.

(2) In those counties in which the county commission has adopted subdivision regulations pursuant to Chapter 24 and the municipal planning commission has been unsuccessful in reaching an agreement to exercise its jurisdiction as provided in subdivision (1), the governing body of the municipality and the municipal planning commission may override the county's enforcement of the regulation of subdivisions within the planning jurisdiction by fully complying with all of the following requirements:

a. The municipal governing body and the municipal planning commission shall each adopt separate resolutions expressing intent to exercise jurisdiction over the construction of subdivisions initiated after the effective date of the resolutions, despite the county commission's objections to the exercise of that authority.

b. The municipal planning commission shall at all times thereafter employ or contract with a licensed professional engineer who shall notify the county commission of the initiation of subdivisions; conduct inspections of the construction of the subdivision; and shall certify, in writing, the compliance with the subdivision regulations governing the development of the subdivision.

c. The county commission shall retain the authority to require a performance and maintenance bond from the developer, consistent with the requirements for the bonds in the county subdivision regulations, which shall be payable to the county.

d. The county commission shall retain the authority to execute on the bond to make necessary improvements to the public roads and drainage structures of the subdivision while it remains in the unincorporated area of the county.

e. The municipal governing body and the municipal planning commission exercising the authority granted in this subsection may thereafter withdraw their exercise of jurisdiction over future subdivisions located outside the corporate limits of the municipality after not less than six months' notice to the county commission. After withdrawal, the municipal planning commission of the municipality may not reinstate the authority granted in this subsection for 24 months after the effective date of its withdrawal.

(d) If a county commission has not adopted subdivision regulations pursuant to Chapter 24, the municipal planning commission shall have sole jurisdiction for the regulation and enforcement of the development of subdivisions within the territorial jurisdiction of the municipal planning commission.

(e) If the municipal planning commission accepts responsibility for the development of a subdivision within its territorial jurisdiction as provided in subsection (c), the county commission shall not accept any roads or bridges within the subdivision for county maintenance unless the county engineer certifies to the county commission that the road or bridge meets the minimum road and bridge standards of the county. This section shall not apply to any roads or bridges which the county has accepted for maintenance prior to October 1, 2012.

(f) If the county commission is responsible for the regulation and enforcement of a subdivision development within the territorial jurisdiction of a municipal planning commission outside the corporate limits of a municipality, the recording of any map or plat related to the subdivision shall be governed by Chapter 24.

(g) If the municipal planning commission is responsible for the regulation and enforcement of a subdivision development within the territorial jurisdiction of the municipal planning commission outside the corporate limits of the municipality, no map or plat of any subdivision shall be recorded, and no property shall be sold referenced to the map or plat, until and unless it has been first submitted to and approved by the municipal planning commission, pursuant to Section 11-52-32 and its adopted procedures, and then certified by the county engineer or his or her designee as follows within 30 days of being submitted to the county engineer: "The undersigned, as County Engineer of the County of _________ of Alabama, hereby certifies on this ______ day of _____, 20___, that the _____________ Planning Commission approved the within plat for the recording of same in the Probate Office of _________ County, Alabama."

(h) Approval by the county engineer pursuant to this subsection shall not constitute approval in lieu of or on behalf of any municipality with respect to subdivision development regulated and enforced by the municipal planning commission, wherein all maps or plats must be first submitted to and approved by the municipal planning commission or other appropriate municipal agency exercising jurisdiction over the subdivision.

(i) Nothing in this section shall be interpreted as allowing a municipal planning commission or a municipality to exercise the power of eminent domain outside of its corporate limits.

(j) Nothing in this section shall be interpreted as allowing a municipal planning commission or a municipality to levy taxes or fees outside of its corporate limits.

(k) Nothing in this section shall limit or impair the authority of a municipality to regulate the construction of buildings within the police jurisdiction of the municipality, including, but not limited to, the issuing of building permits, the inspection of building construction, and the enforcement of building codes.

(l) Nothing in this section shall be construed to grant the county commission or county engineer the authority to regulate subdivision development or approve maps or plats for any developments within the corporate limits of a municipality.



Section 11-52-31 - Adoption, publication, and certification of subdivision regulations; contents of regulations; bond.

(a) Except where the county commission is responsible for the regulation of subdivision regulations within the territorial jurisdiction of a municipal planning commission pursuant to Section 11-52-30, the municipal planning commission shall adopt subdivision regulations governing the subdivision of land within its jurisdiction. The regulations may provide for the proper arrangement of streets in relation to other existing or planned streets and to the master plan, for adequate and convenient open spaces for traffic, utilities, access of fire-fighting apparatus, recreation, light and air and for the avoidance of congestion of population, including minimum width and area of lots. The regulations may include provisions as to the extent to which streets and other ways shall be graded and improved and to which water and sewer and other utility mains, piping, or other facilities shall be installed as a condition precedent to the approval of the plat. The regulations or practice of the municipal planning commission may provide for a tentative approval of the plat previous to the installation, but any tentative approval shall be revocable and shall not be entered on the plat. In lieu of the completion of the improvements and utilities prior to the final approval of the plat, the municipal planning commission may accept a bond with surety to secure to the municipality the actual construction and installation of the improvements or utilities at a time and according to specifications fixed by or in accordance with the regulations of the municipal planning commission. The municipality is hereby granted the power to enforce the bond by all appropriate legal and equitable remedies.

(b) Notwithstanding any other provision of law, regulations adopted by a municipal planning commission may authorize administrative approval of a minor subdivision without a public hearing. A minor subdivision consists of the subdivision of land into not more than six lots or a reduction of the number of lots in an existing subdivision. The developer of a minor subdivision approved by the municipal planning commission shall not require any public improvements, the dedication of a public way, or the expenditure of any public funds, and the plan for the minor subdivision shall not conflict with the master plan, official zoning map, any zoning ordinance, or any other subdivision regulations. This subsection does not require a municipal planning commission to authorize approval of a minor subdivision without first holding a public hearing.

(c) All regulations shall be published as provided by law for the publication of ordinances, and before adoption a public hearing shall be held thereon. A copy thereof shall be certified by the municipal planning commission to the probate judge of the county in which the municipality and territory are located.



Section 11-52-32 - Approval or disapproval of plat generally; legal effect of approval; powers of planning commission as to subdivision zoning; approval or disapproval of plat in certain cities.

(a) Except where the development of a subdivision within the territorial jurisdiction of a municipal planning commission is regulated by the county commission pursuant to Section 11-52-30, the municipal planning commission shall approve or disapprove a plat within 30 days after the submission thereof to it; otherwise, the plat shall be deemed to have been approved, and a certificate to that effect shall be issued by the municipal planning commission on demand; provided, however, that the applicant for the municipal planning commission's approval may waive this requirement and consent to an extension of such period. The ground of disapproval of any plat shall be stated upon the records of the municipal planning commission. Any plat submitted to the municipal planning commission shall contain the name and address of a person to whom notice of a hearing shall be sent, and no plat shall be acted on by the municipal planning commission without affording a hearing thereon. Notice shall be sent to the address by registered or certified mail of the time and place of the hearing not less than five days before the date fixed therefor. Similar notice shall be mailed to the owners of land immediately adjoining the platted land as their names appear upon the plats in the county tax assessor's office and their addresses appear in the directory of the municipality or on the tax records of the municipality or county.

(b) Every plat approved by the municipal planning commission shall, by virtue of the approval, be deemed to be an amendment of or an addition to or a detail of the municipal plan and a part thereof. Approval of a plat shall not be deemed to constitute or effect an acceptance by the public of any street or other open space shown upon the plat.

(c) The municipal planning commission, from time to time, may recommend to the governing body of the municipality amendments of the zoning ordinance or map or additions thereto to conform to the municipal planning commission's recommendations for the zoning regulation of the territory comprised within approved subdivisions. The municipal planning commission shall have the power to agree with the application upon use, height, area, or bulk requirements or restrictions governing buildings and premises within the subdivision, provided the requirements or restrictions do not authorize the violation of the then effective zoning ordinance of the municipality. The requirements or restrictions shall be stated upon the plat prior to the approval and recording thereof and shall have the same force of law and be enforceable in the same manner and with the same sanctions and penalties and subject to the same power of amendment or repeal as though set out as a part of the zoning ordinance or map of the municipality.

(d) The municipal planning commission of any Class 1 city may elect no fewer than three and no more than five persons who are members of the municipal planning commission to serve while members thereof and at the pleasure of the municipal planning commission as a committee to approve or disapprove in the name of the municipal planning commission any plat presented to the municipal planning commission. Should any committee member so elected by the municipal planning commission be unable for any reason to serve at any time as a member of the committee or should a vacancy occur at any time on the committee, the chair of the municipal planning commission shall appoint another member thereof to serve as a member of the committee until such time as the replaced member of the committee shall resume his or her duties or until the municipal planning commission shall fill the vacancy by electing another of its members to serve on the committee. The committee shall be governed by all the provisions of this article applicable to municipal planning commissions in regard to the approval or disapproval of any plat and to all regulations adopted by the municipal planning commission in regard thereto not inconsistent with the provisions of this article. Any plat submitted to the committee shall be considered as if submitted to the municipal planning commission, and any approval or disapproval of any plat by the committee shall be as if the same were approved or disapproved by the municipal planning commission; provided, however, that any party aggrieved by any decision of the committee, within 15 days thereafter, may appeal therefrom to the full municipal planning commission of the municipality by filing with the municipal planning commission a written notice of appeal specifying the decision from which the appeal is taken. In the case of an appeal, the committee shall cause a transcript of all papers and documents filed with the committee in connection with the matter involved in the appeal to be certified to the municipal planning commission to which the appeal is taken and the municipal planning commission, within 45 days from the taking of the appeal, in accordance with the reasonable regulations as it may from time to time adopt, shall make an investigation as it deems proper and either affirm the decision of the committee or render the decision as in the judgment of the municipal planning commission should have been rendered by the committee.



Section 11-52-33 - Remedies and penalty for transfer, sale, etc., of lands in subdivision prior to approval of plat.

(a) Where the regulation of a subdivision development is the responsibility of the municipal planning commission, if the owner or agent of the owner of any land located within a subdivision conveys, transfers, or sells any land by reference to or exhibition of or by other use of a plat of a subdivision before the plat has been approved by the appropriate commission, department, or agency of any municipality requiring such approval and recorded or filed in the office of the appropriate county probate office, the owner or agent shall forfeit and pay a penalty of one hundred dollars ($100) for each lot or parcel so transferred and the description of the lot or parcel by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from the penalties or from the remedies provided in this section.

(b) The municipality may enjoin the conveyance, transfer, or sale by a civil action for injunction brought in any court of competent jurisdiction or may recover the same penalty provided in this section by a civil action in any court of competent jurisdiction.

(c) Where the county commission is responsible for regulation of subdivision development within the territorial jurisdiction of a municipal planning commission, enforcement of the subdivision regulations of the county shall be as provided in Chapter 24, and any penalties assessed against a developer for failure to comply with the subdivision regulations of the county shall be as provided therein.

(d) Nothing in this section shall impair, impede, or prohibit any person or entity from entering into any otherwise valid and enforceable contract for the purchase or sale of any lot within any proposed subdivision prior to its approval.



Section 11-52-33.1 - Applicability and regulatory authority.

(a) Sections 11-52-1, 11-52-30, 11-52-31, 11-52-32, and 11-52-33 shall not affect any application for development or any subdivision filed prior to October 1, 2012.

(b) Additionally, in the event the municipal planning commission lawfully assumes the authority to exercise control over the development of subdivisions in an area where the county commission has previously exercised regulation of subdivision development, the municipal planning commission's regulatory authority shall not apply to a subdivision development which is already being regulated and enforced by the county commission pursuant to an application for plat approval submitted to the county commission by the developer prior to the date on which the municipal planning commission lawfully assumed responsibility for the development of subdivisions pursuant to this chapter.

(c) Nothing contained in Sections 11-52-1, 11-52-30, 11-52-31, 11-52-32, and 11-52-33 requires a municipality to assume responsibility for roads or infrastructure in subdivisions approved by the city engineer outside the municipal corporate limits or alters, amends, or supersedes the requirements relating to responsibility for road and bridge maintenance pursuant to Section 11-49-80.

(d) Nothing contained in Sections 11-52-1, 11-52-30, 11-52-31, 11-52-32, and 11-52-33 shall be construed to effect or limit the authority conferred by Sections 37-4-130 and 37-4-131.



Section 11-52-34 - Municipality not to improve, grade, etc., streets in territory for which major street plan adopted by planning commission until street accepted, etc.

The municipality shall not accept, lay out, open, improve, grade, pave, curb, or light any street or lay or authorize water mains or sewers or connection to be laid in any street within any portion of territory for which the planning commission shall have adopted a major street plan unless such street shall have been accepted or opened as or shall otherwise have received the legal status of a public street prior to the adoption of such plan or unless such street corresponds with a street shown on the official master plan or with a street on a subdivision plat approved by the planning commission or with a street on a street plat made by and adopted by the commission.

The council may, however, accept any street not shown on or not corresponding with a street on the official master plan or on an approved subdivision plat or an approved street plat; provided, that the ordinance or other measure accepting such street shall be first submitted to the municipal planning commission for its approval and, if approved by the commission, shall be enacted or passed by not less than a majority of the entire membership of the council or, if disapproved by the commission, shall be enacted or passed by not less than two thirds of the entire membership of the council. A street approved by the planning commission upon submission by the council or a street accepted by a two-thirds vote of the council after disapproval by the planning commission shall thereupon have the status of an approved street as fully as though it had been originally shown on the official master plan or on a subdivision plat approved by the commission or had been originally platted by the commission.



Section 11-52-35 - Buildings not to be erected or building permits issued in territory for which major street plan adopted until street providing access to proposed building accepted, etc.

From and after the time when a planning commission shall have adopted a major street plan of the territory within its subdivision jurisdiction or part thereof, no building shall be erected on any lot within such territory or part nor shall a building permit be issued therefor unless the street giving access to the lot upon which such building is proposed to be placed shall have been accepted or opened as or shall otherwise have received the legal status of a public street prior to that time or unless such street corresponds with a street shown on the official master plan or with a street on a subdivision plat approved by the planning commission or with a street on a street plat made by and adopted by the commission or with a street accepted by council after submission to the planning commission by the favorable vote required in Section 11-52-34.

Any building erected in violation of this section shall be deemed an unlawful structure, and the building inspector or other appropriate official may cause it to be vacated and have it removed.



Section 11-52-36 - Jurisdiction of planning commission as to subdivision plats in territory controlled under Section 11-52-31 exclusive; status of other existing platting or subdivision statutes.

Repealed by Act 2012-297, §4, effective October 1, 2012.






Article 3 - Reservation of Lands in Subdivisions for Future Acquisition for Public Streets.

Section 11-52-50 - Authorized; adoption, approval, etc., of plat therefor; agreements between planning commission and landowners as to releases of claims for damages or compensation for reservations; abandonment of reservations.

Any municipal planning commission is empowered, after it shall have adopted a major street plan of the territory within its subdivision jurisdiction or of any major section or district thereof, to make or cause to be made, from time to time, surveys for the exact location of the lines of a street or streets in any portion of such territory and to make a plat of the area or district thus surveyed, showing the land which it recommends be reserved for future acquisition for public streets.

The commission, before adopting any such plat, shall hold a public hearing thereon, notice of the time and place of which, with the general description of the district or area covered by the plat, shall be given not less than 10 days previous to the time fixed therefor by one publication in a newspaper of general circulation in the municipality if the district or area is within the municipality or of general circulation in the county if the district or area is outside of the municipality.

After such a hearing the commission may transmit the plat, as originally made or modified as may be determined by the commission, to the council, together with the commission's estimate of the time or times within which the lands shown on the plat as street locations should be acquired by the municipality. Thereupon by resolution the council may approve and adopt or may reject such plat or may modify it with the approval of the planning commission or, in the event of the planning commission's disapproval, the council may, by a favorable vote of not less than two thirds of its entire membership, modify such plat and adopt the modified plat. In the resolution of adoption of a plat the council shall fix the period of time for which the street locations shown upon the plat shall be deemed reserved for future taking or acquisitions for public use. Upon such adoption the clerk of the council shall transmit one attested copy of the plat to the probate judge of each county in which the platted land is located and retain one copy for the purpose of public examination and hearings of claims for compensation.

Such approval and adoption of a plat shall not, however, be deemed the opening or establishment of any street nor the taking of any land for street purposes nor for public use nor as a public improvement, but solely as a reservation of the street locations shown thereon for the period specified in the council resolution for future taking or acquisition for public use.

The commission may, at any time, negotiate for or secure from the owner or owners of any such lands releases of claims for damages or compensation for such reservations or agreements indemnifying the municipality from such claims by others, which releases or agreements shall be binding upon the owner or owners executing the same and their successors in title. At any time after the filing of a plat with the probate judge and during the period specified for the reservation, the planning commission and the owner of any land containing a reserved street location may agree upon a modification of the location of the lines of the proposed street, such agreement to include a release by said owner of any claim for compensation or damages by reason of such modification, and thereupon the commission may make a plat corresponding to the said modification and transmit same to the council and, if such modified plat shall be approved by the council, the clerk of council shall transmit an attested copy thereof to the said probate judge, and said modified plat shall take the place of the original plat.

At any time the council may, by resolution, abandon any reservation and shall certify any such abandonment to the said probate judge.



Section 11-52-51 - Appointment of board of appraisers, etc.; notice of and conduct of hearing upon claims for compensation for reservations; establishment of amount of compensation by board of appraisers; liability of municipality to property owners for expenses upon abandonment of reservation.

In the resolution of adoption of a plat the council shall appoint a board of three appraisers and shall fix the time and place of meetings for hearings by said board upon the amounts of compensation to be paid for such reservations. Thereupon the clerk of the council shall publish in at least two newspapers of general circulation in the municipality once a week for four consecutive weeks a notice which shall contain a general description of the land thus reserved as shown on the plat, the provisions of the resolutions of the council, including the period of time for which such reservations are made, the time within which claims for compensation may be filed, which shall be not less than three months nor more than six months from the date of the notice, and the time and place of hearings by the board of appraisers. The first hearing shall not be set earlier than 30 days after the date of the first of such publications. Such notice shall also be posted in at least three public places in the neighborhood of or along the line of the location of the reservation.

The board of appraisers shall fix the amounts of compensation to be paid, respectively, to the owners of the lands reserved for the period of time as shown on the plat and in the resolution adopted by council. Whenever the clerk of the council receives, within the period fixed for the same, any claim for such compensation, he shall transmit it to the board of appraisers. At the time and place fixed for such hearings the board of appraisers shall hear and consider all claims presented to it in writing or in person, including all evidence which may be presented by the claimants or other persons. The board of appraisers shall have the right on its own initiative to investigate and ascertain data or evidence relevant to the question of such compensation.

In case of the abandonment of a reservation prior to the time fixed for payment of compensation, the municipality shall be liable to the owner of the land included within the abandoned reservation for the expenses, if any, incurred by such owner by reason of such reservation.



Section 11-52-52 - Filing of tentative report of board of appraisers; notice of filing of report and of period for filing objections thereto; meeting of board of appraisers as to objections and transmittal of report to council; approval or disapproval of report by council; payment of compensation to property owners generally; effect of failure of council to approve report or provide for payment of compensation within 90 days.

The board of appraisers shall, within 90 days after the time fixed for the filing of claims, file its tentative report with the clerk of the council, setting forth its findings as to the amounts of compensation to be paid the respective owners of the lands included within the lines of such reservations as located on the approved plat. Thereupon the clerk of the council shall publish once a week for two consecutive weeks in at least two newspapers of general circulation in the municipality the fact of the filing of the report of the appraisers and specify a period of 30 days from and after the date of the first such publication within which objections to the report may be filed with the clerk of the council. If objections are filed within said period, then the clerk of the council shall cause the board of appraisers to hold a meeting at which said objections shall be transmitted to the board, and the board may modify its report. The report in its original form or, if modified, in its modified form shall be transmitted to the council by its clerk. Before passing on the report, the council may return it to the board of appraisers for reconsideration, and the board may, upon further consideration, transmit its former or a modified report to the council. The council may approve or disapprove the report.

If the report is approved by the council, the council shall provide for the payment of amounts of compensation set forth in the report within 90 days after the filing of the report with council. In the case of those property owners who file claims, payments shall be made through the clerk of the council, who shall notify the claimants at the addresses given upon the claims filed with him. Payments to all other persons shall be made through the clerk of the circuit court of the county in which the reserved location is situated by the payment to said clerk of the amounts awarded to such persons, notice of distribution to such persons to be given and made as may be provided by a rule or order of said court. Payments made as aforesaid to the clerk of the council or clerk of said court within said 90 days shall be deemed compliance with the above requirements for payment within 90 days.

If the council disapproves the report or fails to provide for such payment within said 90 days, such disapproval or failure shall be deemed a dismissal of the proceedings and a cancellation of the plat and an abandonment of the reservations of the street locations as shown on the plat, with the same liability of the municipality for expenses as provided in Section 11-52-51 in the case of abandonment by resolution, and thereupon the clerk of the council shall cause to be transmitted to the probate judge of the county an attested statement of such abandonment.



Section 11-52-53 - Appeals from compensation awards.

Within 20 days after the approval of any such report by the council, any person dissatisfied with the award of compensation therein contained may file with the clerk of the council notice of appeal to the court of the county in which the appellant's land is located having jurisdiction of actions by municipalities to assess compensation for property taken or appropriated for public use for streets. Thereupon, and within 10 days of such notice, the clerk of the council shall file with the clerk of said court the report of the board of appraisers approved by the council, together with certified copies of the resolution of the council and of the notice of appeal. Within five days thereafter the appellant shall give and file with the clerk of said court an appeal bond, running to the municipality, for such amount as may be fixed by the court, to secure the municipality against the costs of the appeal in the event that appellant fails to obtain an award of compensation greater than that fixed in the said report. Thereupon said appeal shall be deemed to be filed and pending as a civil action brought by the municipality to appropriate and assess the compensation to be paid for the reservation of the land of the appellant as shown on the approved plat for the period fixed in the resolution of the council, and the procedure shall be in accordance with the procedure specified by law in the proceedings for the taking or appropriation of property for public use for streets, and the municipality shall pay the appellant the amount fixed in said civil action or, in the event it abandons the reservations, the amount of costs and expenses incurred by the appellant in said civil action.



Section 11-52-54 - Reservation not to impair use of reserved lands by owner, etc., thereof; compensation not to be paid or recovered for taking of or injury to buildings, etc., erected on lands during reservation period.

The reservation of a street location as provided in Section 11-52-50 shall not be deemed to prohibit or impair in any respect the use of the reserved land by the owner or occupant thereof for any lawful purpose, including the erection of buildings thereon, but no compensation other than the compensation awarded in the final report of said board of appraisers as approved by the council as provided in Section 11-52-52 or, in the case of an appeal, as awarded on such appeal as provided in Section 11-52-53 shall at any time be paid by the municipality or public to or recovered from the municipality or public by any person for the taking of or injury to any building or structure built or erected within the period fixed in the resolution of council upon any such reserved location.

No compensation or damages for any such reservation shall be paid or recovered except as provided in Sections 11-52-51 through 11-52-53.






Article 4 - Zoning.

Section 11-52-70 - Establishment, etc., of business, industrial and residential districts and provision as to type, use, etc., of structures and improvements to be erected therein, etc., authorized generally.

Each municipal corporation in the State of Alabama may divide the territory within its corporate limits into business, industrial and residential zones or districts and may provide the kind, character and use of structures and improvements that may be erected or made within the several zones or districts established and may, from time to time, rearrange or alter the boundaries of such zones or districts and may also adopt such ordinances as necessary to carry into effect and make effective the provisions of this article.



Section 11-52-71 - Number, shape, and area of districts; uniformity of regulations.

For any or all of said purposes the local legislative body may divide the municipality into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of this article, and within such districts it may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in any one district may differ from those in other districts.



Section 11-52-72 - Purposes of zoning regulations generally; considerations in establishment thereof generally.

Such regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets, to secure safety from fire, panic and other dangers, to promote health and the general welfare, to provide adequate light and air, to prevent the overcrowding of land, to avoid undue concentration of population, and to facilitate the adequate provision of transportation, water, sewerage, schools, parks, and other public requirements.

Such regulations shall be made with reasonable consideration, among other things, to the character of the district and its peculiar suitability for particular uses and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such municipality.



Section 11-52-73 - Regulation and restriction of height, etc., of buildings, etc., sizes of lots, density of population, etc., authorized.

For the purpose of promoting the health, safety, morals, or general welfare of the community, the legislative body of incorporated cities and towns is hereby empowered to regulate and restrict the height, number of stories and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts and other open spaces, the density of population and the location and use of buildings, structures, and land for trade, industry, residences, or other purposes.



Section 11-52-75 - Regulation as to housing of different classes of inhabitants in residential districts.

For the promotion of the public peace, order, safety, or general welfare, such municipal corporations may, within residential districts established pursuant to this article, further regulate as to the housing or residence therein of the different classes of inhabitants, but such regulations are not hereby authorized as will discriminate in favor of or against any class of inhabitants.



Section 11-52-75.1 - Regulation as to housing of mentally retarded or mentally ill persons in multi-family zone.

(a) It is the express intent of the Legislature to abolish and prohibit any zoning law, ordinance, or regulation which prevents or prohibits mentally retarded or mentally ill persons from living in a natural residential environment zoned "multi-family." Zoning ordinances shall not exclude a group home from a "multi-family" residential area solely because the persons residing in the group home are not blood related, and no such group home shall be located within 1,000 feet of another group home as measured between lot lines. The group home shall be required to meet all other zoning and licensing requirements of local and state governmental agencies.

(b) For the purpose of any zoning law, ordinance, or regulation in force in the State of Alabama and its political subdivisions, the classification of "multi-family" shall not exclude a group home in which 10 or less unrelated persons who are mentally retarded or mentally ill may reside, and said home may, in addition thereto, include two additional persons who need not be related by blood or marriage to each other or to any of the mentally retarded or mentally ill persons living in the home.

(c) Notwithstanding the provisions of this section, nothing herein contained shall be construed to affect any such group home previously established and existing on the date of the enactment of this section.



Section 11-52-76 - Municipal legislative body to provide for manner of establishment, enforcement, amendment, etc., of regulations, restrictions and district boundaries generally; adoption of ordinances for implementation of article generally.

The legislative body of such municipality shall provide for the manner in which such regulations and restrictions and the boundaries of such districts shall be determined, established, and enforced and from time to time amended, supplemented, or changed and may adopt such ordinances as may be necessary to carry into effect and make effective the provisions of this article.



Section 11-52-77 - Procedure for adoption of ordinances authorized by article.

No ordinance shall be passed by any municipal corporation under the authority of this article unless and until the municipal governing body has complied with the procedures set forth in either subdivision (1) or subdivision (2) of this section.

(1) Prior to adoption, the proposed ordinance shall be published in full for one insertion and an additional insertion of a synopsis of the proposed ordinance, one week after the first insertion, which synopsis shall refer to the date and name of the newspaper in which the proposed ordinance was first published; both such insertions shall be at least 15 days in advance of its passage and in a newspaper of general circulation published within the municipality, or, if there is no such newspaper, then by posting the proposed ordinance in four conspicuous places within the municipality, together with a notice stating the time and place that the ordinance is to be considered by the municipal legislative authorities and stating further that at such time and place all persons who desire shall have an opportunity of being heard in opposition to or in favor of such ordinance.

(2) Prior to adoption, notice that an ordinance will be considered shall be published for three consecutive weeks in a newspaper of general circulation in the county. The notice shall include the following information:

a. A provision that an ordinance proposing to zone or rezone property will be considered by the municipal governing body pursuant to this section and that a copy of the proposed ordinance is available for public inspection at the city or town hall;

b. The location of the city or town hall;

c. A map showing the location of the property;

d. A general description of the property proposed to be zoned or rezoned including the common name by which the property is known; and

e. The time and place where all persons may be heard in opposition to or in favor of the ordinance.

The notice required by this subdivision shall be published in the legal section of the publication in standard form. In addition, the same notice shall also be published one time in the regular section of the newspaper which notice shall be in the form of at least a one-quarter page advertisement.

(3) No such ordinance shall become effective until after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard.



Section 11-52-78 - Amendment, repeal, etc., of regulations, restrictions, district boundaries and ordinances.

Such regulations, restrictions, and boundaries and ordinances passed under the authority of this article may from time to time be amended, supplemented, changed, modified, or repealed.

The provisions of Section 11-52-77 relative to public hearings and official notices shall apply equally to all changes and amendments.



Section 11-52-79 - Zoning commission.

In availing itself of the powers conferred by this article, the legislative body of any incorporated city or town may appoint a commission, to be known as the zoning commission, to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. Such commission shall make a preliminary report and hold a public hearing thereon before submitting its final report. In case of the appointment of such zoning commission, the municipal legislative body shall not hold its public hearings or take action until it has received the final report of such commission. Where a municipal planning commission already exists, it may be appointed as the "zoning commission."



Section 11-52-80 - Board of adjustment - Creation; composition; qualifications, appointment, terms of office and removal of members; vacancies; adoption of rules of procedure; meetings; record of proceedings; procedure for appeals to board from decisions of administrative officials; powers of board as to appeals.

(a) In availing itself of the powers conferred by this article, the legislative body of any incorporated city or town may provide for the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to the authority of this article, may provide that the said board of adjustment shall in appropriate cases and subject to appropriate conditions and safeguards make special exceptions to the terms of the ordinance in harmony with its general purposes and interests and in accordance with general or specific rules therein contained.

The board of adjustment shall consist of five members, each to be appointed for a term of three years, except that in the first instance one member shall be appointed for a term of three years, two for a term of two years, and two for a term of one year, and thereafter each member appointed shall serve for a term of three years or until his successor is duly appointed; provided, that in all cities having a population of not less than 175,000 nor more than 275,000 according to the most recent federal decennial census, all members of the board, including any alternate member provided for in this subsection, shall be bona fide residents and qualified electors of such cities; provided further, that the members of boards of adjustment created shall serve out their terms, and thereafter the members of such boards shall be appointed in the manner prescribed in this subsection for boards created after August 26, 1971. In addition to the five regular members provided for in this subsection two supernumerary members shall be appointed to serve on such board at the call of the chairman only in the absence of regular members and while so serving shall have and exercise the power and authority of regular members. Such supernumerary members shall be appointed to serve for three-year terms and shall be eligible for reappointment. Appointed members may be removable for cause by the appointing authority upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant.

(b) The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this article. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine; provided that, in cities having populations of not less than 175,000 nor more than 275,000, the board shall meet regularly once a month on a day determined by the board. Such chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and of other official actions, all of which shall immediately be filed in the office of the board and shall be a public record.

(c) Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the municipality affected by any decision of the administrative officer. Such appeal shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall transmit forthwith to the board all papers constituting the record upon which the action appealed was taken. An appeal stays all proceedings in furtherance of the action appealed from unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal shall have been filed with him that by reason of facts stated in the certificate a stay would in his opinion cause imminent peril to life or property. Such proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record on application on notice to the officer from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof, as well as due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney.

(d) The board of adjustment shall have the following powers:

(1) To hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this article or of any ordinance adopted pursuant thereto;

(2) To hear and decide special exceptions to the terms of the ordinance upon which such board is required to pass under such ordinance; and

(3) To authorize upon appeal in specific cases such variance from the terms of the ordinance as will not be contrary to the public interest, where, owing to special conditions, a literal enforcement of the provisions of the ordinance will result in unnecessary hardship and so that the spirit of the ordinance shall be observed and substantial justice done.

(e) In exercising the powers mentioned in subsection (d) of this section, such board may, in conformity with the provisions of this article, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made and, to that end shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any such administrative official or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance or to effect any variation in such ordinance.

(f) The board of adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof or of such portions thereof as may be called on by such writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.



Section 11-52-80.1 - Board of Adjustment - Definitions; membership; reversing, affirming or modifying decisions, etc.; terms of planning commission members terminated; duties, powers, etc.

(a) When used in this section, the words municipality, municipalities, and mayor shall have the meanings as provided for in Section 11-52-1.

(b) The council of any Class 5 municipality with a city manager or mayor commission form of government may determine by ordinance that any board of adjustment of the municipality created pursuant to Section 11-52-80, shall consist of seven members: six regular members appointed by the council and representing as equally as possible the several districts, wards, or other areas of the municipality, to be determined by the council, and one regular member appointed by the mayor.

(c) In exercising the powers in subsection (d) of Section 11-52-80, the board may reverse, affirm, or may modify the order, requirement, decision, or determination appealed from and may enter the appropriate order, requirement, decision, or determination and, to that end, shall have all the powers of the officer from whom the appeal is taken. The concurring vote of five members of the board shall be necessary to reverse any order, requirement, decision, or determination of an administrative official or to decide in favor of the applicant on a matter upon which the board is required to pass under any ordinance or to effect any variation in the ordinance.

(d) Upon the adoption by the council of any Class 5 municipality with a city manager or mayor commission form of government of an ordinance adopting an alternate board of adjustment structure pursuant to this section, the terms of the incumbent members of any existing planning commission shall be terminated.

(e) Unless specified otherwise in this section, the duties, powers, responsibilities, and procedures of any planning commission appointed pursuant to this section shall be as provided for in this chapter.



Section 11-52-81 - Board of adjustment - Appeals to circuit court from final decision of board of adjustment.

Any party aggrieved by any final judgment or decision of such board of zoning adjustment may within 15 days thereafter appeal therefrom to the circuit court by filing with such board a written notice of appeal specifying the judgment or decision from which the appeal is taken. In case of such appeal such board shall cause a transcript of the proceedings in the action to be certified to the court to which the appeal is taken, and the action in such court shall be tried de novo.



Section 11-52-82 - Regulations, ordinances, etc., imposing higher standards as to height, etc., of buildings, sizes of lots, etc., to govern where conflict between regulations authorized by article and other statutes, ordinances, or regulations.

Wherever the regulations made under authority of this article require a greater width or size of yards or courts or other open spaces or require a lower height of buildings or a lesser number of stories or require a greater percentage of lot to be left unoccupied or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of this article shall govern.

Wherever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts, or other open spaces or require a lower height of buildings or a lesser number of stories or require a greater percentage of lot to be left unoccupied or impose other higher standards than are required by the regulations made under authority of this article, the provisions of such statute or local ordinance or regulation shall govern.



Section 11-52-83 - Remedies for construction, repair, use, etc., of buildings, lands, etc., in violation of article or ordinance, regulation, etc., adopted under authority of article.

In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted, or maintained or any building, structure, or land is used in violation of this article or of any ordinance or other regulation made under authority conferred by this article, the proper local authorities of the municipality, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance, or use, to restrain, correct, or abate such violation, to prevent the occupancy of such building, structure, or land or to prevent any illegal act, conduct, business, or use in or about such premises.



Section 11-52-84 - Article not to repeal, modify, etc., existing regulations, restrictions, district boundaries, or ordinances.

Nothing contained in this article shall be held to repeal, modify, or change in any way any regulations, restrictions, boundaries, or ordinances now existing or in force in any incorporated city or town in this state, and this article shall not be held to repeal Sections 11-52-70 and 11-52-74, but said sections shall remain in full force and effect.



Section 11-52-85 - Pre-zoning of territory proposed for annexation by municipality.

(a) A municipality which exercises its authority to zone territory within its corporate limits may pre-zone territory proposed for annexation into the corporate limits of the municipality prior to the effective date of the annexation by complying with this article. If all the requirements, including all notice and public hearing requirements, of this article are met, the zoning shall become effective upon the date the territory is annexed into the corporate limits, or upon the date the zoning process is completed, whichever is later.

(b) A municipality which exercises its authority to zone territory within its corporate limits shall pre-zone territory as provided in subsection (a) and issue a statement of zoning classification to an affected property owner if the individual property owner residing in the area to be annexed requests in writing that a zoning determination be made pursuant to this section prior to being annexed.

(c) Any pre-zoning established by a municipality pursuant to this section for territory proposed for annexation shall be null and void as to any portion of the territory that is not annexed into the corporate limits within 180 days of the initiation of annexation proceedings as provided by law.

(d) Nothing contained in this section shall allow a municipality to zone territory outside the corporate limits of the municipality that is not in the process of being annexed into the corporate limits of a municipality as provided by law.

(e) Section 6-5-127 shall be applicable to any property pre-zoned pursuant to this section.









Chapter 53 - MINIMUM HOUSING STANDARDS AND REGULATION OF UNSAFE BUILDINGS.

Section 11-53-1 - Legislative declarations and findings of fact.

It is hereby declared that insanitary and unsafe buildings, dwellings, and structures of all types and descriptions used for human habitation exist in the incorporated municipalities of this state and that such insanitary and unsafe conditions arise from obsolescence, poor repair, maintenance, and the overcrowding and use of such buildings, dwellings, and structures used for human habitation and occupancy; that such conditions are often compounded by inadequate provisions for light and air, insufficient protection against fire hazards, lack of living space and overcrowding and lack of heating, plumbing, and other facilities; that such insanitary and unsafe buildings, dwellings, and structures used for human habitation and occupancy constitute a danger to the health, safety, morals, welfare, well-being, and comfort of the inhabitants and general public in such incorporated municipalities; and, that such conditions cause an increase in and spread of disease and crime and are damaging and injurious to the inhabitants and general public of such incorporated municipalities.



Section 11-53-2 - Enactment and enforcement of ordinances regulating use, repair, maintenance, etc., of buildings, etc., used for human habitation or occupancy, etc., authorized.

The incorporated municipalities of this state are specifically authorized, in order to protect the health, safety, morals, welfare, well-being and comfort of their inhabitants and the public at large to enact, adopt, and enforce ordinances regulating the use, control, repair, and maintenance of buildings, dwellings, and structures of all types and descriptions used for human habitation or occupancy and, the number of occupants and the mode and manner of occupancy for the purpose of insuring the healthful, safe, and sanitary environment of the occupants of such structures and to compel the owners or persons in charge of such buildings to alter, reconstruct, or modify them or any room, compartment, or part thereof for the purpose of insuring the healthful, safe, and sanitary environment of the occupants thereof and to prohibit the use and occupancy of such buildings, dwellings and structures of all types and descriptions used for human habitation or occupancy until such rules, regulations, and provisions imposed by ordinance shall have been complied with.



Section 11-53-3 - Power to enjoin or abate public nuisances not impaired by chapter.

This chapter shall not be construed to impair or limit in any way the power of incorporated municipalities to enjoin or abate public nuisances within their corporate limits.



Section 11-53-4 - Construction of chapter.

This chapter shall be liberally construed as being additional authority of incorporated municipalities to adopt ordinances relating to the establishment and enforcement of minimum standards for buildings, dwellings and structures of all types and descriptions used for human habitation and occupancy and is cumulative to and in addition to existing legal authority.






Chapter 53A - DEMOLITION OF UNSAFE STRUCTURES.

Article 1 - Demolition of Unsafe Structures in Class 5 or Class 6 or Class 8 Municipalities.

Section 11-53A-1 - Removal of unsafe buildings or structures.

Pursuant to the police power granted in this article, any Class 5 or Class 6 or Class 8 municipality in the State of Alabama that elects to have this article apply to the municipality may, after notice as provided in this article, move or demolish buildings or structures, or parts of buildings or structures, party walls, or foundations when found by a municipal housing code abatement board and by the governing body of the city, to be unsafe to the extent of creating a public nuisance from any cause.



Section 11-53A-2 - Creation of housing code abatement board; notice to remedy unsafe condition; assessment of costs of removal.

Any Class 5 or Class 6 or Class 8 municipality may have this article apply to the municipality by adopting an ordinance creating a municipal housing code abatement board and designating that each member serving on the municipal governing body shall appoint one member from his or her district to serve on the board for the term of the municipal appointing authority for two consecutive terms in office. The board shall perform the duties delegated by this article. Whenever the board finds that any building, structure, part of a building or structure, party wall, or foundation situated in its jurisdiction is unsafe to the extent that it creates a public nuisance from any cause, it shall give notice to the person or persons, firm, association, or corporation last assessed for state ad valorem taxes by personally serving a copy of the notice to remedy the unsafe or dangerous condition of the building or structure, or to demolish the building or structure, within a reasonable time set out in the notice to the person or legal entity to whom the property was assessed for ad valorem taxes, not more than 60 days following the notice. If the unsafe condition is not remedied within 60 days, the building or structure shall be demolished and removed by the city and the costs shall be assessed against the property. In the event that the personal service is returned "Not Found" after not less than two attempts, the notice may be given by registered or certified mail. The mailing of the notice by registered mail, properly addressed and postage prepaid to the address where the notice for ad valorem taxes for the last tax year was mailed, shall constitute notice as required by this article. Prior to the delivery or mailing, the notice or a copy of the notice shall also be posted at or within three feet of an entrance to the building or structure. If there is no entrance, the notice may be posted at any location upon the building or structure.



Section 11-53A-3 - Administrative hearing; order for removal of unsafe building or structure; appeal of order for removal.

(a) Within the time specified in the notice, but not more than 60 days from the date notice is given, any person, firm, or corporation having an interest in the building or structure may file a written request for a hearing before the city governing body, together with any objection to the finding by the board that the building or structure is unsafe to the extent of creating a public nuisance. The filing of the request shall delay any action on the finding of the board until a determination is made. A hearing shall be held not less than 10 nor more than 60 days after the request. At the hearing, or in the event no hearing is timely requested, after the expiration of 60 days from the date the notice is given, the governing body shall determine whether or not the building or structure is unsafe to the extent that it creates a public nuisance. Notice of the meeting of the governing body, and that a determination will be made at the meeting, shall be published one time in a newspaper of general circulation in the city, not less than 10 days prior thereto. If a building or structure is determined to be unsafe to the extent that it creates a public nuisance, the governing body shall order the building or structure to be demolished and removed 30 days following the determination. The city may actually perform, or contract for the performance of the demolition and removal of the building structure, and may sell or otherwise dispose of salvaged materials resulting from the demolition and removal.

(b) Any person aggrieved by the decision of the governing body at the hearing may, within 30 days thereafter, appeal to the circuit court upon filing with the clerk of the court notice of the appeal and bond for security of costs in the form and amount approved by the circuit clerk. Upon filing the notice and bond, the clerk shall serve a copy of the notice of appeal on the city clerk. The appeal shall be docketed in the court as a preferred case. The city clerk shall, upon receiving the notice, file with the circuit clerk a copy of the findings and determination of the governing body. A trial shall then be held without a jury upon the determination of the governing body.



Section 11-53A-4 - Adoption of resolution fixing costs of removal of unsafe building or structure; fixing of costs to constitute special assessment and lien against property; notice and filing of resolution.

Upon demolition and removal of a building or structure, the board shall make a report to the governing body of the cost. The governing body shall adopt a resolution fixing the costs which it finds were reasonably incurred in the demolition and removal and assess the costs against the property. The proceeds of any monies received from the sale of salvaged materials from the building or structure shall be used or applied against the cost of the demolition and removal. Any person, firm, or corporation having an interest in the property may be heard at the meeting concerning any objection he or she may have to the fixing of the costs. The city clerk shall give not less than 15 days' notice of the meeting at which the fixing of the costs are to be considered by publication in a newspaper of general circulation in the city. The fixing of costs by the governing body shall constitute a special assessment against the lot or lots, parcel, or parcels of land upon which the building or structure was located, and shall constitute a lien on the property for the amount of the assessment. The lien shall be superior to all other liens on the property except prior recorded mortgages and other prior recorded security interests and liens for taxes, and shall continue in force until paid. The city clerk shall mail a certified copy of the resolution by registered or certified mail to the person last assessed for ad valorem taxes, and a certified copy of the resolution shall be published in the manner and as prescribed for the publication of municipal ordinances. A certified copy of the resolution shall also be filed in the office of the judge of probate of the county in which the city is situated.



Section 11-53A-5 - Assessment of costs against land purchased by the state; redemptioner or purchaser to take property subject to assessment; manner of payment or collection of assessment.

(a) The city shall have the power to assess the costs authorized herein against any lot, lots, parcel, or parcels of land purchased by the State of Alabama at any sale for the nonpayment of taxes. A subsequent redemption of the property by any person authorized to redeem, or a subsequent sale of the property by the state, shall not operate to discharge, or in any manner affect the lien of the city for the assessment. Any redemptioner or purchaser shall take the property subject to the assessment.

(b) Payment of the assessment, or if delinquent, the collection of the assessment, shall be made in the same manner as is provided for the payment and delinquent collection of municipal improvement assessments pursuant to Article 1 (commencing with Section 11-48-1) of Chapter 2 of Title 11.



Section 11-53A-6 - Article cumulative in nature.

This article shall be cumulative in its nature, and in addition to any and all power and authority which any such city may have under any other law.






Article 2 - Demolition of Unsafe Structures in Certain Class 4 Municipalities.

Section 11-53A-20 - Applicability.

This article shall apply only to a Class 4 municipality which has adopted the form of government provided in Chapter 43B of Title 11.



Section 11-53A-21 - Authority of cities to demolish unsafe buildings.

The city shall have authority, after notice as provided herein, to move or demolish buildings and structures, or parts of buildings and structures, party walls, and foundations when any of the above are found by the governing body of the city to be unsafe to the extent of being a public nuisance from any cause.



Section 11-53A-22 - Notice to remedy unsafe condition or to demolish structure.

(a) The term "appropriate city official" as used in this article shall mean any city employee designated by the mayor as the person to exercise the authority and perform the duties delegated by this article to the "appropriate city official."

(b) Whenever the appropriate city official finds that a building, structure, part of a building or structure, party wall, or foundation situated in the city is unsafe to the extent that it is a public nuisance, the official shall give the person or persons, firm, association, or corporation last assessed for state taxes and all mortgagees of record written notice to remedy the unsafe or dangerous condition of the building or structure or to demolish the building or structure within the time set out in this article, or that the building or structure may be demolished by the city and the cost thereof assessed against the property. A copy of the notice shall be served by first-class mail or by personal service.

(c) Notice of the order, or a copy thereof, prior to the delivery or mailing of the order as required by this section shall also be posted at or within three feet of an entrance to the building or structure. If there is no entrance, the notice may be posted at any location upon the building or structure.



Section 11-53A-23 - Notice to require owner to abate nuisance or to request hearing.

(a) The notice shall require the owner to abate the nuisance within the time stated in the notice or to request a hearing before the administrative officer designated by the mayor or council to determine whether there has been a violation. The notice shall apprise the owner of the facts of the alleged nuisance and shall name the particular date, time, and place for the hearing, if requested. The notice shall contain the names of all owners and lienholders of the property, a legal description of the property, and the nature of the proceeding.

(b) The notice shall be sent to the person shown by the records of the county tax collector to have been the last person assessed for payment of ad valorem tax on the property where the nuisance is situated. It shall be the responsibility of the person to promptly advise the appropriate city official of any change of ownership or interest in the property. The appropriate city official shall cause a copy of each building nuisance notice to be recorded in the office of the judge of probate.

(c) The notice shall require the owner to complete abatement of the nuisance within 120 days from the date of the notice, provided the appropriate city official may stipulate additional time, but in no case more than a total of 150 days.

(d) The notice may also require the immediate vacation of a building or structure and prohibit its occupation until the required repairs and improvements have been completed, inspected, and approved by the appropriate city official. In these cases, the official shall post at each entrance to the building or structure a sign stating "THIS STRUCTURE IS UNSAFE. ITS USE OR OCCUPANCY HAS BEEN PROHIBITED BY THE CITY OF ________", or words of similar import, and shall be signed and dated. The sign shall remain until the required repairs and improvements have been made or the structure has been demolished and removed. The sign shall not be removed without permission of the official whose name is affixed thereon. No person shall enter the structure except for the purpose of making the required repairs or demolishing the structure.

(e) A hearing before the administrative official may be requested within five days of the date of the notice of the appropriate city official. The appropriate city official shall notify the owner by personal service or by first-class mail of the determination of the administrative official. If the administrative official determines that a nuisance exists, the owner shall comply with the initial order to abate issued by the appropriate city official, with any modifications as may be made by the administrative official.



Section 11-53A-24 - Failure to comply with notice to abate.

(a) If the owner fails, neglects, or refuses to comply with the notice to abate the nuisance, there shall be a public hearing before the city council. Notice of the hearing shall be given to the owner at least five days in advance by personal service or by first-class mail.

(b) After the public hearing, the city council may by resolution order the appropriate city official to proceed with the work specified in the notice or may order that the nuisance be demolished or removed or may find that no nuisance exists. If the owner appears at the public hearing, no further notice of the order of the city council shall be required. If the owner fails to appear, notice of the order of the city council shall be mailed to the person's last known address and shall be published once in a newspaper of general circulation in the city. Upon the expiration of seven days from the date of the resolution, the appropriate city official shall proceed to carry out the decision of the council.



Section 11-53A-25 - Fixing costs of demolition; city to obtain lien.

Upon demolition of the building or structure, the appropriate city official shall make a report of the governing body of the costs thereof, and the governing body shall adopt a resolution fixing the costs which it finds were reasonably incurred in the demolition and assessing the same against the property. The proceeds received from the sale of salvaged materials from the building or structure shall be used or applied against the cost of demolition. Any person, firm, or corporation having an interest in the property may be heard at the meeting as to any objection he or she may have to the fixing of the cost or the amounts thereof. The city clerk shall give not less than five days' notice of the meeting at which the fixing of the costs are to be considered, by first-class mail to the last known address of the owner. The fixing of the costs by the governing body shall constitute a special assessment against the lot or lots, or the parcel or parcels of land upon which the building or structure was located, and shall constitute a lien on the property for the amount of the assessment. The lien shall be superior to all other liens on the property except liens for taxes, and shall continue in force until paid. The city clerk shall mail a copy of the resolution to the person last assessing the property for taxes and all mortgagees of record, and a certified copy of the resolution shall also be filed in the office of the judge of probate of the county in which the city is situated. The city clerk shall forward a copy to the county tax collector. Upon the filing, the tax collector shall add the amount of the lien to the ad valorem tax bill on the property and shall collect the amount as if it were a tax, using all methods available for collecting ad valorem tax, and remit the amount to the city.



Section 11-53A-26 - Authority to assess against property sold to state for nonpayment of taxes; effect of subsequent redemption or sale by state on lien.

The city shall have the power to assess the costs authorized by this article against any lot or lots or parcel or parcels of land purchased by the State of Alabama at any sale for the nonpayment of taxes. When an assessment has been made against a lot or lots or parcel or parcels of land, a subsequent redemption thereof by any person authorized to redeem, or sale thereof by the state, shall not operate to discharge, or in any manner affect the lien of the city for assessment, but any redemptioner or purchaser at any sale by the state of any lot or lots or parcel or parcels of land upon which an assessment has been levied, whether prior to or subsequent to a sale to the state for the nonpayment of taxes, shall take the same subject to the assessment.









Chapter 53B - MUNICIPAL AUTHORITY TO REPAIR OR DEMOLISH UNSAFE STRUCTURES.

Section 11-53B-1 - Legislative findings.

The Legislature finds all of the following:

(1) It is estimated that within the municipalities of the state, there exist several thousand parcels of real property that due to poor design, obsolescence, or neglect, have become unsafe to the extent of becoming public nuisances. Much of this property is vacant or in a state of disrepair and is causing or may cause a blight or blighting influence on the city and the neighborhoods in which the property is located. Such property constitutes a threat to the health, safety, and welfare to the citizens of the state and is an impediment to economic development within the municipality. This threat can be minimized if an incorporated municipality is authorized to repair the affected structures and is able to recover the cost of the repairs. In addition, where the municipality has undertaken the demolition of the structures and has taken a lien on the real property for the cost of the demolition, there has not been an effective method for recovering this assessment. These obligations owed to municipalities have largely been under-performing assets that could be converted to cash, providing the municipalities with much needed revenues.

(2) It is the intent of this chapter to authorize a municipality of the state to proceed with the demolition or repair of a structure based on its own findings, and to set out a method for collecting the assessment liens so imposed.



Section 11-53B-2 - Demolition or repair upon finding of necessity and notice given.

Upon a finding of necessity by the governing body of any incorporated municipality in the state, after giving notice as provided herein the municipality may demolish or repair a building or structure or parts of buildings and structures, party walls, and foundations which are found by the governing body of the municipality to be unsafe to the extent of being a public nuisance from any cause. The cost of any action taken by the municipality shall be assessed against the property as provided in this chapter.



Section 11-53B-3 - Notice from appropriate city official; failure to comply.

(a) Whenever the appropriate city official, as defined herein, shall find that any building, structure, part of building or structure, party wall, or foundation situated in the city is unsafe to the extent that it is a public nuisance, the official shall give the person or persons, firm, association, or corporation who is the record owner, notice to remedy the unsafe condition of the building or structure by certified or registered mail to the owner's last known address and to the owner at the address of the property. A copy of all notices, orders, and other communications required by this chapter to be given to the owner of the property, or to the owner of an interest in the property, or to the person last assessing the property for state taxes, also shall be given to all mortgagees of record by certified or registered mail to the address set forth in the mortgage, or if no address for the mortgagee is set forth in the mortgage, to the address determined to be the correct address by the person responsible for the notice or other communication. The term "appropriate city official," as used in this chapter, shall mean any building official or deputy and any other municipal official or city employee designated by the mayor or other chief executive officer of the municipality as the person to exercise the authority and perform the duties delegated by this chapter to "appropriate city official."

(b) The notice shall set forth in detail the basis for the appropriate city official's finding and shall direct the owner to take either of the following actions:

(1) In the case where repair is required, accomplish the specified repairs or improvements within 45 days of the date of the notice or if the same cannot be repaired within that time to provide the appropriate city official with a work plan to accomplish the repairs, which plan shall be submitted within 45 days of the making of the notice and shall be subject to the city's approval.

(2) In the case where demolition is required, demolish the structure within 45 days of the notice.

The notice shall also state that in the event the owner does not comply within the time specified therein, the repairs or demolition shall be accomplished by the municipality and the cost thereof assessed against the property.

(c) The mailing of the notice, properly addressed and postage prepaid, shall constitute notice as required herein. Notice of the order, or a copy thereof, shall, within three days of the date of mailing, also be posted at or within three feet of an entrance to the building or structure, provided that if there is no entrance the notice may be posted at any location upon the building or structure.

(d) If the owner of any property cited hereunder fails to comply with the notice prescribed, the municipality may take either of the following actions:

(1) In the case where repair is required, repair the building at the expense of the municipality and assess the expenses of the repair on the land on which the building stands or to which it is attached.

(2) In the case where demolition is required, demolish the building at the expense of the municipality and assess the expenses of the demolition on the land on which the building stands or to which it is attached. The term "assessment" as used in this chapter shall refer to the cost of repair or demolition as provided herein.



Section 11-53B-4 - Hearing; appeal.

Within 30 days from the date the notice is given, any person, firm, or corporation having an interest in the building or structure may file a written request for a hearing before the governing body of the city, together with that person's objections to the finding by the city official that the building or structure is unsafe to the extent of becoming a public nuisance. The filing of the request shall hold in abeyance any action on the finding of the city official until determination thereon is made by the governing body.

Upon holding the hearing, which shall be held not less than five nor more than 30 days after the request, or in the event no hearing is timely requested, after the expiration of 30 days from the date the notice is given, the governing body of the municipality shall determine whether or not the building or structure is unsafe to the extent that it is a public nuisance.

In the event that it is determined by the governing body that the building or structure is unsafe to the extent that it is a public nuisance, the governing body shall order the building or structure to be repaired or demolished, as the case may be. The repairs or demolition may be accomplished by the municipality by contract for the repairs or demolition. The municipality shall have authority to sell or otherwise dispose of salvaged materials resulting from any demolition hereunder.

Any person aggrieved by the decision of the governing body at the hearing may, within 10 days thereafter, appeal to the circuit court upon filing with the clerk of the court notice of the appeal and bond for security of costs in the form and amount to be approved by the circuit clerk. Upon filing of the notice of appeal and approval of the bond, the clerk of the court shall serve a copy of the notice of appeal on the clerk of the city and the appeal shall be docketed in the court, and shall be a preferred case therein.

The clerk of the city shall, upon receiving the notice, file with the clerk of the court a copy of the findings and determination of the governing body in proceedings and trials shall be held without jury upon the determination of the governing body that the building or structure is unsafe to the extent that it is a public nuisance.



Section 11-53B-5 - Fixing of costs.

Upon demolition or repair of the building or structure, the appropriate city official shall make a report to the governing body of the cost thereof, and the governing body shall adopt a resolution fixing the costs which it finds were reasonably incurred in the demolition or repair and assessing the same against the property; provided, however, the proceeds of any moneys received from the sale of salvaged materials from the building or structure shall be used or applied against the cost of the demolition; and provided further, that any person, firm, or corporation having an interest in the property may be heard at the meeting as to any objection he or she may have to the fixing of such costs or the amounts thereof. The clerk of the municipality shall give notice of the meeting at which the fixing of the costs is to be considered by first-class mail to all entities having an interest in the property whose address and interest is determined from the tax assessor's records on the property or as otherwise known to the clerk. The fixing of the costs by the governing body shall constitute an assessment against the lot or lots, parcel or parcels of land upon which the building or structure was located, and as made and confirmed shall constitute a lien on the property for the amount of the assessment ("the final assessment"). The lien shall be superior to all other liens on the property except liens for taxes, and except for mortgages recorded prior to the creation of the lien for the assessment, and shall continue in force until paid. A certified copy of the resolution fixing the final assessment shall also be recorded in the office of the judge of probate of the county in which the municipality is situated.



Section 11-53B-6 - Assessment of costs.

The municipality shall have the power to assess the costs authorized herein against any lot or lots, parcel or parcels of land purchased by the State of Alabama at any sale for the nonpayment of taxes, and where such an assessment is made against the lot or lots, parcel or parcels of land, a subsequent redemption thereof by any person authorized to redeem, or sale thereof by the state, shall not operate or discharge, or in any manner affect the lien of the city for the assessment, but any redemptioner or purchaser at any sale by the state of any lot or lots, parcel or parcels of land upon which an assessment has been levied, whether prior to or subsequent to a sale by the state for the nonpayment of taxes, shall take the same subject to the assessment.



Section 11-53B-7 - Payment of costs.

The municipality, in ordering any repair or demolition the cost of which or any part thereof is to be assessed against any property in accordance with this chapter, may provide that the same shall be paid in cash within 30 days after the final assessment; provided, however, that if the assessed amount is greater than ten thousand dollars ($10,000), the property owner may, at his or her election, to be expressed by notifying the municipal official charged with the duty of collecting the assessments in writing within 30 days after the final assessment is determined, pay the final assessment in 10 equal annual installments, which shall bear interest at a rate not exceeding 12 percent per annum. Interest shall begin to accrue upon the expiration of 30 days from the date on which the final assessment is set by the governing body and the interest shall be due and payable at the time and place the assessment is due and payable.

Any person who elects to make installment payments may pay the outstanding balance of the final assessment together with all accrued interest thereon at any time during the installment payment schedule. The first installment shall be payable within 30 days after the final assessment is determined, and all installments thereof shall be payable at the office of the clerk, finance office, or treasurer of the city or town as may be prescribed. Upon full payment of the final assessments and accrued interest thereon, the municipality shall record a satisfaction of the lien in the office of the judge of probate of the county in which the municipality is located.



Section 11-53B-8 - Failure to make payment.

If the property owner fails to pay the assessment lien within 30 days, or having elected to make installment payments, fails to make any installment payment when due, the whole assessment lien shall immediately become due and payable, and the officer designated by the municipality to collect the assessment lien shall proceed to sell the property against which the assessment lien is made to the highest bidder for cash, but in no event less than the amount of the lien plus interest through the date of default. Prior to the sale, notice shall be given by publication once a week for three consecutive weeks in a newspaper published in the municipality or of general circulation therein, setting forth the date and time of the sale and the purpose for which the same is made, together with a description of the property to be sold. If the officer shall fail to advertise and sell any property on which the payments are past due, any taxpayer of the issuing municipality shall have the right to apply for a writ of mandamus requiring the official to take such action to any court of competent jurisdiction, and the court shall, on proof, issue and enforce the writ.



Section 11-53B-9 - Sale of property upon default.

(a) Any property owner, notwithstanding his or her default, may pay the assessment lien with interest and all costs if tendered before a sale of the property.

(b) The cost of any notice and sale resulting from a default on paying an assessment shall constitute a charge against the property to be sold and shall be retained out of the proceeds of the sale.

(c) The officer making the sale shall execute a deed to the purchaser, which shall convey all the rights, title, and interest which the party against whose property the assessment was made had or held in the property at the date of making the assessment or on the date of making the sale. Any surplus arising from the sale shall be paid to the city or municipal treasurer to be kept as a separate fund by the treasurer for the owner upon the responsibility of his or her official bond. The municipality may, by its agents, purchase real estate sold as provided under this chapter and, in the event of the purchase, the deed for the same shall be made to the municipality.

(d) No mistake in the notice of sale in the description of the property or in the name of the owner shall vitiate the assessment or the lien and if for any reason, the sale made by the municipality is ineffectual to pass title, it shall operate as an assignment of the lien, and, upon the request of the purchaser, supplementary proceedings of the same general character as required in this chapter may be had to correct the errors in the proceedings for his or her benefit or the lien so assigned to him or her may be enforced by civil action.



Section 11-53B-10 - Redemption of property.

(a) Any real property heretofore or hereafter sold for the satisfaction of an assessment lien imposed thereon by the governing body of a municipality may be redeemed by the former owner, or his or her assigns, or other persons authorized to redeem property sold for taxes by the state, within two years from the date of the sale by depositing with the officer designated by the municipality to collect the assessments the amount of money for which the lands were sold, with interest thereon at the rate of 12 percent per annum from the date of the sale through the date of the payment.

(b) In addition to any other requirements set forth in this section, the proposed redemptioner must pay or tender the purchaser or his transferee all insurance premiums paid or owed by the purchaser with accrued interest on the payments computed from the date the premiums were paid at 12 percent per annum through the date of payment.

(c) In addition to any other requirements set forth in this section, the proposed redemptioner must pay or tender to the purchaser or his transferee the value of all permanent improvements made on the property determined in accordance with this section. As used herein "permanent improvements" shall include, but not be limited to, all repairs, improvements, and equipment attached to the property as fixtures. The proposed redemptioner shall make written demand upon the purchaser of a statement of the value of all permanent improvements made on the property since the assessment sale. In response to written demand made pursuant to this section, the purchaser shall within 10 days from the receipt of the demand, furnish the proposed redemptioner with the amount claimed as the value of the permanent improvements, and within 10 days after receipt of the response, the proposed redemptioner either shall accept the value so stated by the purchaser, or disagreeing therewith, shall appoint a referee to ascertain the value of the permanent improvements. The proposed redemptioner shall in writing (i) notify the purchaser of his or her disagreement as to the value; and (ii) inform the purchaser of the name of the referee appointed by him or her. Within 10 days after the receipt of the notice, the purchaser shall appoint a referee to ascertain the value of the permanent improvements and advise the proposed redemptioner of the name of the appointee. The two referees shall, within 10 days after the purchaser has appointed his or her referee, meet and confer upon the award to be made by them. If they cannot agree, the referees shall at once appoint an umpire, and the award by a majority of the body shall be made within 10 days after the appointment of the umpire and shall be final between the parties.

(d) If the proposed redemptioner fails or refuses to nominate a referee as provided in subsection (c), he or she shall pay the value put upon the improvements by the purchaser. If the purchaser refuses or fails to appoint a referee, as provided in subsection (c), the purchaser shall forfeit his or her claim to compensation for the improvements. The failure of the referees or either of them to act or to appoint an umpire shall not operate to impair or forfeit the right of either the proposed redemptioner or the purchaser in the premises. In the event of failure without fault of the parties to affect an award, the appropriate court shall proceed to ascertain the true value of the permanent improvements and enforce the redemption accordingly.

(e) In addition to all other payments provided hereunder, the proposed redemptioner shall also pay interest to the purchaser on the value of all permanent improvements computed from the date the improvements were made at the rate of 12 percent per annum through the date of the payment.



Section 11-53B-11 - Extension of redemption.

The fixed two-year period of redemption allowed by Section 11-53B-10 for the redemption of any property heretofore or hereafter sold for the satisfaction of any assessment lien may be extended to a date 60 days after the date of the certificate of warning to redeem provided for in Section 11-53B-12, but in no event for a longer period than six years from the date of such sale.



Section 11-53B-12 - Certificate of warning to redeem.

At any time after an assessment sale deed has been recorded in the office of the judge of probate of the county in which the property therein described lies and after expiration of the fixed two-year period of redemption allowed by Section 11-53B-10, any person may apply to the judge of probate for the certificate of warning to redeem, which references the recorded volume and page number of the deed to be recorded in the real estate records, in substantially the following form: "I hereby certify that on or prior to the date of this certificate, I mailed a certified copy of the deed here recorded, together with notice that the same is here recorded, and a warning to redeem to each of the one or more persons other than the grantee in said deed, to whom the property therein described was last finally assessed for ad valorem taxation at the address of each such person as shown by said ad valorem tax assessment records. This ___ day of ____, 2___, Judge of Probate, ___ County, Alabama."



Section 11-53B-13 - Application for entry of certificate.

At the time of application for entry of the certificate of warning to redeem, the applicant shall deliver to the judge of probate three certified copies of the recorded deed and shall pay to the judge of probate a fee of one dollar ($1). Copies of the deed need not include any certificate of acknowledgment. The applicant shall also deliver to the judge of probate a certified copy of the ad valorem tax assessment records of the county containing the name of the person or persons other than the grantee in the deed to whom the property described in the deed was last finally assessed for ad valorem taxation, together with the address of each person as shown by the tax assessment records, or an affidavit that there is no one else. The judge of probate shall promptly mail to each person at such address one of the aforesaid certified copies of the deed, together with an attached warning to redeem in substantially the following form: "Take notice that there is recorded in my office in Deed Book ___ at page ___ a deed of which the attached is a correct copy. You are warned that unless you, or those claiming under you, take prompt steps to redeem from those claiming under the deed, all rights of redemption may be lost. This ___ day of ___, 2___, Judge of Probate, ____ County, Alabama."

Promptly upon or after mailing the notice or notices and certified copy or copies of the deed, it shall be the duty of the judge of probate to record in the real estate records the signed and dated certificate of warning substantially as prescribed by Section 11-53B-12. At the expiration of 60 days after the date of the certificate all rights to redeem from the sale shown by the deed shall cease and desist.



Section 11-53B-14 - Redemption effected.

Redemption may be effected after expiration of the fixed two-year period of redemption allowed or provided by Section 11-53B-10 and before the extended period of redemption has expired in the same manner and at the same redemption price as is provided in Section 11-53B-10; provided, that if the judge of probate has made the certificate of warning to redeem as provided in Section 11-53B-12, said redemption price shall be increased by one dollar ($1).



Section 11-53B-15 - Emergency action.

Notwithstanding any other provisions of this chapter, a municipality shall have authority to enact, and may by ordinance authorize, the appropriate city official to initiate immediate repair or demolition of a building structure when, in the opinion of the official so designated, such emergency action is required due to imminent danger of structural collapse endangering adjoining property, the public right of way, or human life or health. The cost of the emergency action shall be fixed by the municipal governing body and shall be assessed as provided in the ordinance, or, if such ordinance does not provide a method of assessment, as provided by this chapter.



Section 11-53B-16 - Assessment liens for demolition or renovation.

This act shall also apply to all assessment liens for demolition or renovation of record as of July 1, 2002.






Chapter 54 - PROMOTION OF INDUSTRY, TRADE, COMMERCE AND POLLUTION CONTROL.

Article 1 - Acquisition and Development of Lands for Industrial Parks.

Section 11-54-1 - Definitions.

The following words and phrases, wherever used in this article, shall have the respective meanings ascribed to them in this section:

(1) MUNICIPALITY. An incorporated city or town in the State of Alabama.

(2) INDUSTRIAL PARK. Land:

a. Determined by the governing body of a municipality to be suitable for use by two or more industrial enterprises for industrial purposes, and

b. Acquired or proposed to be acquired by a municipality and held by it for the purpose of selling it to one or more persons for use for industrial purposes.

(3) PERSON. Any individual, firm, partnership, or corporation, including both public and private corporations, and any other entity, either public or private, that has the power to acquire title to land.



Section 11-54-2 - Authorized.

Each municipality shall have the power to acquire and develop one or more parcels of land as the site or sites for an industrial park or industrial parks and shall have the power to expend money for such acquisition and development. The development of land as the site for an industrial park shall be deemed to include the provision of water, sewage, drainage, transportation, power, and communication facilities and other similar facilities which are incidental to use of the land as an industrial park, but shall not be deemed to include the provision of structures or buildings other than structures or buildings related to water, sewage, drainage, transportation, power, communication, or similar facilities.



Section 11-54-3 - Authorization and procedure for sale of lands comprising industrial parks.

Each municipality shall have the power to sell to any person all or any part of any land held by it as the site of an industrial park; provided, however, that no such sale may be made for less than the total amounts expended by the municipality with respect to the property so sold or for less than the reasonable market value of the property so sold as such value shall be established by appraisals of at least two independent appraisers.

Prior to making any sale of any property comprising all or part of an industrial park, the municipality making such sale shall cause appraisals of the market value of the property to be so sold to be made by at least two independent appraisers and shall cause a copy of each such appraisal to be filed in the permanent records of the municipality. Each such appraisal shall be dated not earlier than 60 days prior to the consummation of any such sale. In any case where each appraisal obtained pursuant to the provisions of this section sets forth a different value, the average of the market value stated in the separate appraisals shall be deemed to constitute the reasonable market value of property for the purposes of this section.



Section 11-54-4 - Binding option agreements for sale of industrial park authorized.

Each municipality in this state holding property as the site of an industrial park is hereby authorized to make and enter into binding option agreements for the sale of all or any portion of said industrial park, subject however, to the following conditions and limitations:

(1) No option shall be entered into for a period exceeding one year.

(2) Where an appraisal is required pursuant to Section 11-54-3, the option amount shall be for not less than the average of the market value stated in two independent appraisals dated not earlier than 60 days prior to consummation of the option agreement. Where the option agreement is for less than one year, said original option agreement may be extended by the municipality up to a maximum of one year without new appraisals. When the provisions on any constitutional amendment relieve or exempt the municipality from the provisions of Section 94 of the Constitution of 1901, no appraisal shall be necessary, provided the provisions of any such amendment are followed and the option is specifically made subject to the provisions of such amendment, and the option is for no longer than two years.

(3) Where the provisions of any constitutional amendment relieve or exempt any municipality from the provisions of Section 94 of the 1901 Constitution of Alabama, as amended, with respect to land acquired and held by said municipality as an industrial site, or industrial park, then the provisions of such constitutional amendment shall apply; provided however, that no municipality relieved or exempted from the provisions of said Section 94 shall sell any real property held as an industrial site or industrial park, for a price less than the actual purchase and development cost of such property unless:

a. A public meeting is held at which a price is approved by the governing body; provided further, that notice of such meeting has first been published, at least 14 days prior to holding such meetings, in a newspaper with the largest circulation in the county in which the property is located stating: (i) the acreage proposed to be sold, (ii) the section or sections or subdivisions of record in which the property is located, (iii) the price per acre at which sale is proposed to be made, and (iv) the place where a map of the property can be examined by the public; and

b. The price thus approved is no less than the price advertised as hereinabove stated.

(4) At least 10 percent of the total purchase price shall be paid by the optionee at the time of the option agreement, which said payment may be credited against the purchase price upon closing, but may not be returned to the optionee in the event the option agreement is not exercised.






Article 2 - Acquisiton, etc., of Projects for Promotion of Industry, Trade, and Pollution Control Generally.

Section 11-54-20 - Definitions.

Wherever used in this article, unless a different meaning clearly appears in the context, the following terms shall be given the following respective meanings:

(1) MUNICIPALITY. Any incorporated city or town in the State of Alabama.

(2) PROJECT. Any land and any building or other improvement thereon and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by the following or by any combination of two or more thereof:

a. Any industry for the manufacturing, processing, or assembling of any agricultural or manufactured products;

b. Any commercial enterprise in storing, warehousing, distributing, or selling products of agriculture, mining, or industry;

c. Any commercial enterprise providing linen rental services (including laundry and cleaning services related or incidental thereto) primarily to industries and commercial enterprises described in either of the preceding paragraphs a. and b. and to institutions such as hospitals, nursing homes, other health care facilities, and educational and training institutions;

d. Any enterprise for research in connection with any of the foregoing or for the purpose of developing new products or new processes or improving existing products or known processes or for the purpose of aiding in the development of facilities for the exploration of outer space or promoting the national defense; and

e. Pollution control facilities, which shall be suitable for use by any industry or enterprise or by any combination of two or more thereof, but not facilities designed for the sale or distribution to the public of electricity, gas, water, or telephone or other services commonly classified as public utilities.

(3) GOVERNING BODY. The board or body in which the legislative powers of the municipality are vested.

(4) MORTGAGE. A mortgage or a mortgage and deed of trust.

(5) POLLUTION CONTROL FACILITIES. Any land, building, structure, or equipment having to do with or the end purpose of which is the control, abatement, or prevention of water, air, noise, or general environmental pollution, including but not limited to, any air pollution control facility, noise abatement facility, water management facility, waste water collecting systems, waste water treatment works, or solid waste disposal facility.

(6) POLLUTION. The placing of any noxious or deleterious substances, including noise, in any air or water of or adjacent to the State of Alabama or affecting the physical, chemical, or biological properties of any air or water of or adjacent to the State of Alabama in a manner and to an extent which renders or is likely to render such air or water inimical or harmful to the public health, safety, or welfare or to animal, bird, or aquatic life or to the use of such air or water for domestic, industrial, agricultural, or recreational purposes.



Section 11-54-21 - Legislative intent; construction of article generally.

(a) It is the intent of the Legislature by the passage of this article to authorize municipalities to acquire, own, and lease and, in connection with any such acquisition, to enlarge, improve, and expand projects for the purpose of promoting industry and trade and controlling, abating, or preventing pollution (including preventing pollution which may be caused by the location, development, or expansion of industry or commerce) by inducing manufacturing, industrial, commercial, and research enterprises to locate in this state or to expand and enlarge existing enterprises or to utilize pollution control facilities in order to control, abate, or prevent pollution from present or proposed operations or by any combination of two or more thereof promoting the use of agricultural products and natural resources of this state and promoting a sound and proper balance in this state between agriculture, commerce, and industry. It is intended that each project be self-liquidating. It is not intended hereby to authorize any municipality itself to operate any manufacturing, industrial, or commercial enterprise.

(b) This article shall be liberally construed in conformity with the said intent.



Section 11-54-22 - Powers of municipalities generally as to acquisition, leasing, etc., of projects for industry, trade, and pollution control.

In addition to any other powers which it may now have, each municipality shall have the following powers:

(1) To acquire and, in connection with such acquisition, to enlarge, improve, and expand, whether by construction, purchase, gift, or lease, one or more projects which shall be located within this state and may be located within or without the municipality or partially within or partially without the municipality, but which shall not be located more than 15 miles outside of the corporate limits of the municipality;

(2) To lease to others any or all of its projects for such rentals and upon such terms and conditions as the governing body may deem advisable and as shall not conflict with the provisions of this article; and

(3) To issue revenue bonds for the purpose of defraying the cost of acquisition by construction and purchase and, in connection with any such acquisition, to enlarge, improve, and expand or any thereof any project and to secure the payment of such bonds provided in this article.

No municipality shall have the power to operate any project as a business or in any manner except as lessor thereof.



Section 11-54-23 - Requirements as to leasing of projects.

(a) Prior to the leasing of any project, the governing body must determine and find the following:

(1) The amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance such project;

(2) The amount necessary to be paid each year into any reserve funds which the governing body may deem it advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project; and,

(3) The estimated cost of maintaining the project in good repair and keeping it properly insured, unless the terms under which the project is leased provide that the lessee shall maintain the project and carry all proper insurance with respect thereto.

(b) The determinations and findings of the governing body required to be made by subsection (a) of this section shall be set forth in the proceedings under which the proposed bonds are to be issued; and, prior to the issuance of such bonds, the municipality shall lease the project to a lessee under an agreement conditioned upon completion of the project and providing for payment to the municipality of such rentals as upon the basis of such determinations and findings will be sufficient:

(1) To pay the principal of and interest on the bonds issued to finance the project;

(2) To build up and maintain any reserves deemed by the governing body to be advisable in connection therewith; and

(3) To pay the cost of maintaining the project in good repair and keeping it properly insured, unless the agreement of lease obligates the lessee to pay for the maintenance and insurance of the project.



Section 11-54-24 - Bonds - Form, terms, denominations, etc.; execution, sale, delivery, redemption, etc.

All bonds issued by a municipality under authority of this article shall be limited obligations of the municipality, the principal of and interest on which shall be payable solely out of the revenues derived from the leasing of the project to finance which the bonds are issued. Bonds and interest coupons issued under authority of this article shall never constitute an indebtedness of the municipality within the meaning of any state constitutional provision or statutory limitation and shall never constitute nor give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers, and such fact shall be plainly stated in the face of each such bond.

Such bonds may be executed and delivered at any time and from time to time, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times, not exceeding 30 years from their date, may be payable at such place or places, may bear interest at such rate or rates payable at such place or places and evidenced in such manner and may contain such provisions not inconsistent with this article as shall be provided in the proceedings of the governing body whereunder the bonds shall be authorized to be issued.

The bonds issued under this article shall be subject to the general provisions of law presently existing or that may hereafter be enacted respecting the execution and delivery of the bonds of a municipality and respecting the retaining of options of redemption in proceedings authorizing the issuance of municipal securities. Any bonds issued under the authority of this article may be sold at public or private sale in such manner and from time to time as may be determined by the governing body to be most advantageous, and the municipality may pay all expenses, premiums, and commissions which the governing body may deem necessary or advantageous in connection with the authorization, sale, and issuance thereof.

All bonds issued under the authority of this article and all interest coupons applicable thereto shall be construed to be negotiable instruments despite the fact that they are payable solely from a specified source.



Section 11-54-25 - Bonds - Security for payment of principal and interest; remedies upon default.

The principal of and interest on any bonds issued under the authority of this article shall be secured by a pledge of the revenues out of which such bonds shall be made payable, may be secured by a mortgage covering all or any part of the project from which the revenues so pledged may be derived and may be secured by a pledge of the lease of such project.

The proceedings under which such bonds are authorized to be issued or any such mortgage may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of rents for any project covered by such proceedings or mortgage, the terms to be incorporated in the lease of such project, the maintenance and insurance of such project, the creation and maintenance of special funds from the revenues from such project and the rights and remedies available in event of default to the bondholders or to the trustee under a mortgage as the governing body shall deem advisable and as shall not be in conflict with the provisions of this article; provided, however, that in making any such agreements or provisions a municipality shall not have the power to obligate itself except with respect to the project and the application of the revenues therefrom and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers.

The proceedings authorizing any bonds under this article and any mortgage securing such bonds may provide that, in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or mortgage, such payment and performance may be enforced by mandamus or by the appointment of a receiver with power to charge and collect rents and to apply the revenues from the project in accordance with such proceedings or the provisions of such mortgage. Any such mortgage may provide also that, in the event of default in such payment or the violation of any agreement contained in the mortgage, the mortgage may be foreclosed either by sale at public outcry or by civil action and may provide that any trustee under such mortgage or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale if the highest bidder therefor. No breach of any such agreement shall impose any pecuniary liability upon a municipality or any charge upon its general credit or against its taxing powers.



Section 11-54-26 - Bonds - Disposition of proceeds from sale.

(a) The proceeds from the sale of any bonds issued under authority of this article shall be applied only for the purpose for which the bonds were issued; provided, however, that any accrued interest and premium received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; provided further, that if for any reason any portion of such proceeds shall not be needed for the purpose for which the bonds were issued, then such unneeded portion of said proceeds shall be applied to the payment of the principal of or the interest on said bonds.

(b) The cost of acquiring any project, which shall be paid from the proceeds derived from the sale of bonds, shall be deemed to include the following:

(1) The actual cost of the construction of any part of a project which may be constructed, including architect's and engineer's fees;

(2) The purchase price of any part of a project that may be acquired by purchase;

(3) All expenses in connection with the authorization, sale, and issuance of the bonds to finance such acquisition; and

(4) The interest on such bonds for a reasonable time prior to construction, during construction, and for a period not exceeding six months after completion of construction.



Section 11-54-27 - Refunding bonds.

Any bonds issued under this article and at any time outstanding may at any time and from time to time be refunded by a municipality by the issuance of its refunding bonds in such amount as the governing body may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith.

Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption.

Any refunding bonds issued under the authority of this article shall be payable solely from the revenues out of which the bonds to be refunded thereby were payable and shall be subject to the provisions contained in Section 11-54-24 and may be secured in accordance with the provisions of Section 11-54-25.



Section 11-54-28 - Notice to, consent or approval of governmental body, etc., not to be required for issuance or sale of bonds or execution of mortgages.

No notice to or consent or approval by any governmental body or public officer shall be required as a prerequisite to the sale or issuance of any bonds or the making of a mortgage under the authority of this article.



Section 11-54-29 - Investment in bonds by savings banks and insurance companies.

Bonds issued under the provisions of this article shall be legal investments for savings banks and insurance companies organized under the laws of this state.



Section 11-54-30 - Municipalities not to contribute to costs of acquisition of projects or use municipal lands for projects.

No municipality shall have the power to pay out of its general funds or otherwise contribute any part of the costs of acquiring a project and shall not have the power to use land already owned by the municipality or in which the municipality has an equity for construction thereon of a project or any part thereof. The entire cost of acquiring any project must be paid out of the proceeds from the sale of bonds issued under the authority of this article; provided, however, that this provision shall not be construed to prevent a municipality from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project.



Section 11-54-31 - Exemption from taxation of projects, bonds, etc.

The bonds authorized by this article and the income therefrom, all mortgages executed as security therefor, all lease agreements made pursuant to the provisions of this article, and all projects and the revenue derived from any lease thereof shall be exempt from all taxation in the State of Alabama.



Section 11-54-32 - Construction of article.

Neither this article nor anything contained in this article shall be construed as a restriction or limitation upon any powers which a municipality might otherwise have under any laws of this state, but shall be construed as cumulative, and this article shall not be construed as requiring an election by the voters of a municipality prior to the issuance of bonds under this article by such municipality.






Article 3 - Acquisition, etc., of Projects for Provision of Buildings and Other Facilities for Certain National Organizations.

Section 11-54-50 - Definitions.

Wherever used in this article, unless a different meaning clearly appears in the context, the following terms shall be given the following respective meanings:

(1) GOVERNING BODY. The board or body in which the legislative powers of the municipality are vested.

(2) MORTGAGE. A mortgage or a mortgage and indenture of trust.

(3) MUNICIPALITY. Any incorporated city or town in the State of Alabama.

(4) NATIONAL ORGANIZATION.

a. Any regional, national, or international association or organization, one or more of the purposes or objects of which shall consist of one or more of the following:

1. The promotion of patriotism or good citizenship;

2. The development of civic pride or consciousness;

3. The improvement of trade, business, professional, or economic conditions; or

4. The promotion of health, safety, conservation, community beautification, or community welfare.

b. The membership of such regional, national, or international association or organization shall include:

1. Persons, firms, or corporations residing or domiciled in not less than 12 of the states of the United States, including at least two such members residing or domiciled in the State of Alabama, or

2. Local organizations or clubs with like objects or purposes situated in not less than 12 of the states of the United States, including at least two such organizations or clubs situated in the State of Alabama.

c. The location of the membership of any national organization shall be conclusively established by the certificate of the chief executive officer and the secretary of the national organization filed with the municipality and stating facts which show that such membership satisfies the requirements of this definition.

(5) PROJECT. A building or buildings for the supplying of offices, storage, or related facilities for a national organization, together with any lands or interests in lands deemed by the municipality to be desirable in connection therewith.



Section 11-54-51 - Legislative intent; construction of article generally.

(a) It is the intent of the Legislature by the passage of this article to authorize municipalities to provide buildings and other facilities for lease to and use by one or more national organizations in order to induce such organizations to establish or to locate offices in this state or in order to encourage or facilitate such organizations in continuing to maintain offices in this state.

(b) This article shall be liberally construed in conformity with the said intent.



Section 11-54-52 - Powers of municipalities generally as to acquisition, leasing, etc., of projects for provision of buildings and other facilities for certain national organizations.

In addition to any other powers which it may now have, each municipality shall have the following powers:

(1) To acquire, whether by construction, purchase, gift, or lease, and to equip one or more projects, which shall be located within this state and may be located within or without the municipality or partially within or partially without the municipality, but which shall not be located more than 15 miles outside of the corporate limits of the municipality;

(2) To improve, enlarge, expand, equip, furnish, insure, and maintain one or more projects;

(3) To lease to others any or all of its projects or any part thereof for such rentals and upon such terms and conditions as the governing body may deem advisable and as shall not conflict with the provisions of this article and to grant options to renew or extend any such lease upon such terms and conditions as the governing body may determine; provided, that no lease shall extend beyond the last maturity of any bonds issued by the municipality or 60 years from the date of the lease, whichever is the longer, and no option to renew shall permit the extension of any lease beyond such period;

(4) To issue revenue bonds for the purpose of defraying the cost of acquiring, improving, enlarging, expanding, equipping, or furnishing any project and to secure the payment of such bonds as provided in this article; and,

(5) To enter into contracts and agreements and to do any act necessary for or incidental to the performance of the duties and the execution of its powers under this article.



Section 11-54-53 - Requirements as to leasing of projects.

(a) Prior to the leasing of any project, the governing body must determine and find the following:

(1) The amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance such project;

(2) The amount necessary to be paid each year into any reserve funds which the governing body may deem it advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project; and

(3) The estimated cost of maintaining the project in good repair and keeping it properly insured, unless the terms under which the project is to be leased provide that the lessee shall maintain the project and carry all proper insurance with respect thereto.

(b) The determinations and findings of the governing body required to be made by subsection (a) of this section shall be set forth in the proceedings under which the proposed bonds are to be issued and, prior to the issuance of such bonds, the municipality shall lease the project to a lessee under an agreement providing for payment to the municipality of such rentals as upon the basis of such determinations and findings will be sufficient:

(1) To pay the principal of and interest on the bonds issued to finance the project;

(2) To build up and maintain any reserves deemed by the governing body to be advisable in connection therewith; and

(3) To pay the costs of maintaining the project in good repair and keeping it properly insured, unless the agreement of lease obligates the lessee to pay for the maintenance and insurance of the project.



Section 11-54-54 - Bonds - Form, terms, denominations, etc.; execution, sale, delivery, redemption, etc.

All bonds issued by a municipality under authority of this article shall be limited obligations of the municipality, the principal of and interest on which shall be payable solely out of the revenues derived from the leasing of the project to finance which the bonds are issued. Bonds and interest coupons issued under the authority of this article shall never constitute an indebtedness of the municipality within the meaning of any state constitutional provision or statutory limitation and shall never constitute nor give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers, and such fact shall be plainly stated in the face of each such bond.

Such bonds may be executed and delivered at any time and from time to time, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments, in such amounts and at such time or times, not exceeding 40 years from the date thereof, may be payable at such place or places, whether within or without the State of Alabama, may bear interest at such rate or rates payable at such place or places and evidenced in such manner and may contain such provisions not inconsistent with this article as shall be provided in the proceedings of the governing body whereunder the bonds shall be authorized to be issued. The bonds issued under this article shall not be subject to the laws of the State of Alabama governing usury or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.

The bonds issued under this article shall be subject to the general provisions of law, presently existing or that may hereafter be enacted, respecting the execution of the bonds of a municipality and respecting the retaining of options of redemption in proceedings authorizing the issuance of municipal securities. Any bonds issued under the authority of this article may be sold at public or private sale in such manner and from time to time as may be determined by the governing body to be most advantageous, and the municipality may pay all expenses, premiums and commissions which the governing body may deem necessary or advantageous in connection with the authorization, sale and issuance thereof.

All bonds issued under the authority of this article and all interest coupons applicable thereto shall be construed to be negotiable instruments despite the fact that they are payable solely from a specified source.



Section 11-54-55 - Bonds - Security for payment of principal and interest.

The principal of and interest on any bonds issued under the authority of this article shall be secured by a pledge of the revenues out of which such bonds shall be made payable, may be secured by a mortgage covering all or any part of the project from which the revenues so pledged may be derived and may be secured by a pledge of the lease of such project.

The proceedings under which such bonds are authorized to be issued or any such mortgage may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of rents for any project covered by such proceedings or mortgage, the terms to be incorporated in the lease of such project, the maintenance and insurance of such project, the creation and maintenance of special funds from the revenues from such project and the rights and remedies available in event of default to the bondholders or to the trustee under a mortgage, as the governing body shall deem advisable and as shall not be in conflict with the provisions of this article; provided, however, that in making any such agreements or provisions a municipality shall not have the power to obligate itself except with respect to the project and the application of the revenues therefrom and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers.

The proceedings authorizing any bonds under this article and any mortgage securing such bonds may provide that, in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or mortgage, such payment and performance may be enforced by mandamus or by the appointment of a receiver with power to charge and collect rents and to apply the revenues from the project in accordance with such proceedings or the provisions of such mortgage. Any such mortgage may provide also that, in the event of default in such payment or the violation of any agreement contained in the mortgage, the mortgage may be foreclosed either by sale at public outcry or by civil action and may provide that any trustee under such mortgage or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale if the highest bidder therefor. No breach of any such agreement shall impose any pecuniary liability upon a municipality or any charge upon its general credit or against its taxing powers.



Section 11-54-56 - Bonds - Disposition of proceeds from sale.

(a) The proceeds derived from the sale of any bonds issued under authority of this article, other than refunding bonds, shall be used only to pay the cost of acquiring, constructing, improving, enlarging, equipping and furnishing one or more projects as may be provided in the proceedings in which the bonds are authorized to be issued.

(b) Such cost shall be deemed to include the following:

(1) The cost of acquiring any land forming a part of the project;

(2) The cost of the labor, materials and supplies used in any such construction, improvement or enlargement, including architect's and engineer's fees and the cost of preparing contract documents;

(3) The purchase price of and the cost of installing equipment, furniture and furnishings for the project;

(4) The cost of landscaping the lands forming a part of the project and of constructing and installing roads, sidewalks, curbs, gutters, utilities and parking facilities in connection therewith;

(5) Legal, fiscal and recording fees and expenses incurred in connection with any such acquisition and construction and with the authorization, sale and issuance of the bonds issued in connection with the project; and

(6) Interest on the bonds for a reasonable period prior to the commencement of the construction of the project and during the period that it is estimated will be required for such construction and for a period of not more than six months after the completion of such construction.

(c) If any proceeds derived from the sale of the bonds remain undisbursed after completion of the work and payment of all costs and expenses in connection with the project with respect to which the bonds are issued, such balance shall be applied toward the retirement of the bonds. The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued.



Section 11-54-57 - Refunding bonds.

Any bonds issued under this article and at any time outstanding may at any time and from time to time be refunded by a municipality by the issuance of its refunding bonds in such amount as the governing body may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon, any premiums and commissions necessary to be paid in connection therewith and the expenses incurred in connection with such refunding.

Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature either by sale of the refunding bonds and the application of the proceeds thereof for the payment, redemption or retirement of the bonds to be refunded thereby or by exchange of the refunding bonds for the bonds to be refunded thereby or by any combination thereof; provided, that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption.

Any refunding bonds issued under the authority of this article shall be payable solely from the revenues out of which the bonds to be refunded thereby were payable and shall be subject to the provisions contained in Section 11-54-54 and may be secured in accordance with the provisions of Section 11-54-55.



Section 11-54-58 - Notice to, consent or approval of governmental body, etc., not to be required for issuance or sale of bonds or execution of mortgages.

No notice to or consent or approval by any governmental body or public officer shall be required as a prerequisite to the sale or issuance of any bonds or the making of a mortgage under the authority of this article.



Section 11-54-59 - Investment in bonds by savings banks and insurance companies.

Bonds issued under the provisions of this article shall be legal investments for savings banks and insurance companies organized under the laws of this state.



Section 11-54-60 - Municipalities not to contribute to costs of acquisition of projects or use municipal lands for projects.

No municipality shall have the power to pay out of its general funds or otherwise contribute any part of the costs of acquiring a project and shall not have the power to use land already owned by the municipality or in which the municipality has an equity for construction thereon of a project or any part thereof. The entire cost of acquiring any project must be paid out of the proceeds from the sale of bonds issued under the authority of this article; provided, however, that this provision shall not be construed to prevent a municipality from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project or from requiring any lessee of a project to pay the cost of completing such project in the event the proceeds from the sale of the bonds are insufficient therefor.



Section 11-54-61 - Exemption from taxation of projects, bonds, etc.

The bonds authorized by this article and the income therefrom, all mortgages executed as security therefor, all lease agreements made pursuant to the provisions of this article, any deeds or other documents whereby properties are acquired by a municipality under authority of this article and all projects and the revenue derived from any lease thereof shall be exempt from all taxation in the State of Alabama.



Section 11-54-62 - Construction of article.

Neither this article nor anything contained in this article shall be construed as a restriction or limitation upon any powers which a municipality might otherwise have under any laws of this state, but shall be construed as cumulative, and this article shall not be construed as requiring an election by the voters of a municipality prior to the issuance of bonds under this article by such municipality.






Article 4 - Industrial Development Boards.

Division 1 - General Provisions.

Section 11-54-80 - Definitions.

Wherever used in this division, unless a different meaning clearly appears in the context, the following terms shall be given the following respective meanings:

(1) INDUSTRIAL DEVELOPMENT BOARD or BOARD. Any industrial development board organized pursuant to the provisions of this division.

(2) MUNICIPALITY. Any incorporated city or town in this state with respect to which an industrial development board may be organized.

(3) PROJECT.

a. Any land and any building or other improvement thereon and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by any one of the following or by any combination of two or more thereof:

1. Any industry for the manufacturing, processing or assembling of any agricultural, manufactured or mineral products.

2. Any commercial enterprise in storing, warehousing, or distributing any products of agriculture, mining, or industry, or providing hotel, motor inn services, specifically excluding public dormitories or student housing facilities for institutions of higher learning, including food or lodging services or both.

3. Any commercial enterprise providing linen rental services (including laundry and cleaning services related or incidental thereto) primarily to industries and commercial enterprises described in either of the preceding subparagraphs 1 and 2 and to institutions such as hospitals, nursing homes, other health care facilities and educational and training institutions.

4. Any enterprise for the purpose of research in connection with any of the following:

i. Any of the foregoing.

ii. The development of new products or new processes.

iii. The improvement of existing products or known processes.

iv. The development of facilities for the exploration of outer space or promotion of the national defense.

5. Any utility for the production of electricity by water power. In connection with a project described in this paragraph, "project" does not include facilities designed for the sale or distribution to the public of electricity, gas, water, or telephone, or other services commonly classified as public utilities.

6. Any commercial enterprise engaged in banking and specifically shall include bank holding companies.

b. Any project may consist of or include any facility necessary or appropriate for use by any industry or enterprise of the character described in the first sentence of this subdivision, including, without limiting the generality of the foregoing:

1. Office facilities designed for use by any industry or enterprise not only in connection with its operation in this state, but also for use by it as national, regional, or divisional offices in the management and supervision of its manufacturing, processing, assembling, storing, warehousing, distributing, selling, or research operations, wherever located.

2. Facilities for or useful in the control, reduction, abatement, or prevention of pollution of air or water or both.

c. This amendment, Acts 1983, No. 83-199, does not pertain to restaurants or food service operations which are not a part of hotels or motor inns mentioned above.

(4) GOVERNING BODY. The board or body in which the general legislative powers of the municipality are vested.



Section 11-54-81 - Legislative intent; construction of division generally.

(a) It is the intent of the Legislature by the passage of this division to authorize the incorporation in the several municipalities in this state of industrial development boards to acquire, enlarge, improve, replace, own, lease, and dispose of properties to the end that such boards may be able to promote industry, develop trade, and further the use of the agricultural products and natural and human resources of this state and the development and preservation of the said resources, by inducing manufacturing, industrial, commercial, and research enterprises:

(1) To locate in this state,

(2) To enlarge, expand, and improve existing operations in this state, or

(3) To relocate in or within 25 miles of the same municipality in this state operations theretofore conducted at a site all or a major portion of which may have been acquired for one or more public purposes by the United States of America, the State of Alabama, or any branch, arm, agency, instrumentality, or political subdivision of either, whether by purchase, through the exercise of the power of eminent domain (whether or not a final decree of condemnation shall have been entered) or by other means. It is the further intent of the Legislature by the passage of this chapter to vest such industrial development boards with all powers that may be necessary to enable them to accomplish such purposes. It is not intended hereby that any such board shall itself be authorized to operate any such manufacturing, industrial, commercial, or research enterprise.

(b) This division shall be liberally construed in conformity with the said intention.



Section 11-54-82 - Application for authority to incorporate industrial development board; adoption of resolution by governing body authorizing incorporation; execution, acknowledgment, and filing of certificate of incorporation generally.

Whenever any number of natural persons, not less than three, each of whom shall be a duly qualified elector of and taxpayer in the municipality, shall file with the governing body thereof an application in writing seeking permission to apply for the incorporation of an industrial development board of such municipality, the governing body shall proceed to consider such application.

If the governing body shall by appropriate resolution duly adopted find and determine that it is wise, expedient, necessary, or advisable that the industrial development board be formed and shall authorize the persons making such application to proceed to form such board and shall approve the form of certificate of incorporation proposed to be used in organizing the board, then the persons making such application shall execute, acknowledge, and file a certificate of incorporation for the corporation as provided in Section 11-54-83.

No board may be formed unless such application shall have first been filed with the governing body of the municipality and the governing body shall have adopted a resolution as provided in this section.



Section 11-54-83 - Certificate of incorporation - Contents; execution and acknowledgment.

(a) The certificate of incorporation shall set forth:

(1) The names and residences of the applicants together with a recital that each of them is an elector of and taxpayer in the municipality;

(2) The name of the board which shall be The Industrial Development Board of the _____ of _____ (the blank spaces to be filled in with the name of the municipality, including the proper designation thereof as a city or town) if such name shall be available for use by the board and if not available then the incorporators shall designate some other similar name that is available;

(3) A recital that permission to organize the board had been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution;

(4) The location of the principal office of the board (which shall be in the municipality);

(5) The purposes for which the board is proposed to be organized;

(6) The number of directors of the board;

(7) The period, if any, for the duration of the board; and

(8) Any other matter which the applicants may choose to insert therein which shall not be inconsistent with this division or with the laws of the State of Alabama.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Alabama to take acknowledgments to deeds.



Section 11-54-84 - Certificate of incorporation - Filing with probate judge; examination, approval, and recordation by probate judge.

When executed and acknowledged in conformity with Section 11-54-83, the certificate of incorporation shall be filed with the judge of probate of any county in which may be located any portion of the territory embraced within the corporate limits of the municipality. The judge of probate shall thereupon examine the certificate of incorporation and, if he finds that the recitals contained therein are correct, that the requirements of Section 11-54-83 have been complied with and that the name is not identical with or so nearly similar to that of another corporation already in existence in this state as to lead to confusion and uncertainty, he shall approve the certificate of incorporation and record it in an appropriate book or record in his office.

When such certificate has been so made, filed, and approved, the applicants shall constitute a public corporation under the name set out in the certificate of incorporation.



Section 11-54-85 - Certificate of incorporation - Amendment.

The certificate of incorporation may at any time and from time to time be amended so as to make any changes therein and add any provisions thereto which might have been included in the certificate of incorporation in the first instance.

Any such amendment shall be effected in the following manner: The members of the board of directors of the board shall file with the governing body of the municipality an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made. Such governing body shall consider such application and, if it shall by appropriate resolution duly find and determine that it is wise, expedient, necessary, or advisable that the proposed amendment be made and shall authorize the same to be made and shall approve the form of the proposed amendment, then the persons making such application shall execute an instrument embodying the amendment specified in such application and shall file the same with the judge of probate of the county in which the certificate of incorporation was originally filed. The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Alabama to take acknowledgments to deeds. Such judge of probate shall thereupon examine the proposed amendment and, if he finds that the requirements of this section have been complied with and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, he shall approve the amendment and record it in an appropriate book in his office. When such amendment has been so made, filed, and approved, it shall thereupon become effective, and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation shall be amended except in the manner provided in this section.



Section 11-54-86 - Board of directors.

The industrial development board shall have a board of directors in which all powers of the board shall be vested and which shall consist of any number of directors, not less than seven, five of whom shall be duly qualified electors of and taxpayers in the municipality. At the discretion of the municipal governing body, all of the remaining members shall be qualified electors and taxpayers of the municipality, or up to two of the remaining members may be qualified electors and taxpayers in the area outside of the corporate limits of the municipality where a project may be located. The directors shall serve without compensation except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties under this article. No director shall be an officer or employee of the municipality. The directors shall be elected by the governing body of the municipality, and they shall be so elected that they shall hold office for staggered terms. At the time of the election of the first board of directors, the governing body of the municipality shall divide the directors into three groups containing as nearly equal whole numbers as may be possible. The first term of the directors included in the first group shall be two years; the first term of the directors included in the second group shall be four years; the first term of the directors included in the third group shall be six years and thereafter the terms of all directors shall be six years; provided, that if at the expiration of any term of office of any director a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his or her successor shall be so elected. If at the time of the election of any directors there shall be in existence in the municipality a chamber of commerce, board of trade, or other similar civic organization, the directors elected shall be chosen by the governing body from the membership of any one or more of such organizations, unless in the judgment of the governing body there are no members of such organizations who are both suitable and available to serve as directors of the industrial development board.



Section 11-54-87 - Powers of boards generally; location and operation of projects of boards generally; meetings of board of directors.

(a) The industrial development board shall have the following powers together with all powers incidental thereto or necessary for the performance of those stated in this subsection:

(1) To have succession by its corporate name for the period specified in the certificate of incorporation unless sooner dissolved as provided in this article;

(2) To sue and be sued and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise and to improve, maintain, equip, and furnish one or more projects, including all real and personal properties which the board of directors of the board may deem necessary in connection therewith, regardless of whether or not any such projects shall then be in existence;

(5) To lease to others any or all of its projects and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof;

(6) To sell, exchange, donate, and convey any or all of its properties whenever its board of directors shall find any such action to be in furtherance of the purposes for which the board was organized;

(7) To issue its bonds for the purpose of carrying out any of its powers and to apply proceeds from the sale of its bonds (whether heretofore or hereafter issued) not only for payment of interest thereon prior to and during the construction and equipment of any buildings, structures, facilities, or other improvements being financed thereby but also for payment of interest thereon during a period of not exceeding two years after completion of any such construction and equipment;

(8) To mortgage and pledge any or all of its projects or any part or parts thereof, as security for the payment of the principal of and the interest on any bonds so issued and any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof; and

(9) To employ and pay compensation to such employees and agents, including attorneys, as the board of directors shall deem necessary for the business of the board.

(b) Any project or projects of the board may be located within or without or partially within and partially without the municipality, subject to the following conditions:

(1) No such project or part thereof shall be located more than 25 miles from the corporate limits of the municipality;

(2) No such project or part thereof shall be located within the corporate limits of another city or town in this state;

(3) No such project or part thereof (other than a project or part thereof consisting principally or solely of facilities for or useful in the control, reduction, abatement, or prevention of pollution of air or water or both) shall be located within the police jurisdiction of another city or town in this state unless the governing body of such other city or town has first adopted a resolution consenting to the location of such project or part thereof in the police jurisdiction of such city or town; and

(4) No such project or part thereof shall be located in a county other than that (or those) in which the municipality (or part thereof) is situated unless the county commission of such other county has first adopted a resolution consenting to the location of such project or part thereof in such county. The board shall not have power to operate any project as a business other than as a lessor.

(c) Any meeting held by the board of directors for any purpose whatsoever shall be open to the public.



Section 11-54-88 - Additional powers as to pollution control facilities.

(a)(1) In addition to all other powers at any time conferred on them by law, each industrial development board shall have the following powers:

a. To acquire, whether by construction, purchase, exchange, gift, lease, or otherwise and to enlarge, improve, replace, equip, and maintain one or more pollution control facilities, including all real and personal properties deemed necessary or desirable in connection therewith, including the sale and issuance of bonds for any of the said purposes;

b. To lease to others and otherwise dispose of all or any portion of any pollution control facility; and

c. To exercise with respect to any pollution control facility and each part thereof any and all powers that are conferred on industrial development boards by other provisions of this division. Each pollution control facility so acquired by any industrial development board may be a part of another project or may constitute a separate project within the meaning of this division.

(2) Each industrial development board shall have with respect to pollution control facilities all powers that are conferred on such boards with respect to other projects by other provisions of this division; all applicable provisions of this division shall apply to the exercise by an industrial development board of the powers conferred on it by this subsection, and all other provisions of this division with which this section is not in conflict shall be applicable to the exercise by an industrial development board of its functions under this section.

(b) It is the intent of the Legislature by passage of this section to confer on each industrial development board now or hereafter organized, in addition to those powers heretofore or hereafter conferred on them by the other provisions of this division, the power to sell and issue its bonds for and to acquire, construct, enlarge, improve, replace, equip, maintain, lease, and dispose of pollution control facilities for lease to and use by any industry or enterprise, whether separately or in conjunction with one or more such facilities or any other project as the term "project" is defined in this division. It is not intended hereby that any industrial development board shall itself be authorized to operate any pollution control facility or any part thereof.

(c) Wherever used in this section, unless a different meaning clearly appears in the context, the following terms, shall be given the following respective meanings:

(1) POLLUTION.

a. The placing (whether by emission, discharge, leakage, or other means) of any noxious or deleterious noise or substance into any air or water of, in, or adjacent to the State of Alabama;

b. The contaminating of such air and water; or

c. The affecting of any such air or water so as to render or be likely to render such air or water (or the use of either thereof for domestic, industrial, agricultural, or recreational purposes) hazardous, inimical, or harmful to the health, safety, or welfare of human beings, animals, birds, aquatic creatures, or any of them, or to the existence or growth of vegetation.

(2) POLLUTION CONTROL FACILITY. Any land, building, structure, machinery, or equipment having to do with or designed for or the end purpose of which is the control, reduction, abatement, or prevention of air, noise, water, or general environmental pollution, including, but not limited to, any air pollution control facility, noise abatement or reduction facility, water management facility, water purification facility, waste water collecting system, waste water treatment works, or solid waste disposal facility.



Section 11-54-89 - Bonds - Form, terms, denominations, etc.; execution, sale, delivery, redemption, etc.; refunding of bonds.

All bonds issued by the industrial development board shall be payable solely out of the revenues and receipts derived from the leasing or sale by the board of its projects or of any thereof as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued.

Such bonds may be executed and delivered by the board at any time and from time to time, may be in such form and denominations and of such tenor and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times, not exceeding 40 years from the date thereof, may be payable at such place or places whether within or without the State of Alabama, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the corporation and in such manner and may contain such provisions not inconsistent with this article as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued. If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the board are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of the bonds, but nothing contained in this section shall be construed to confer on the board any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued.

Any bonds of the board may be sold at public or private sale in such manner and from time to time as may be determined by the board of directors of the board to be most advantageous, and the board may pay all expenses, premiums and commissions which its board of directors may deem necessary or advantageous in connection with the issuance thereof.

Issuance by the board of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds unless in the proceedings authorizing such prior issue the right was reserved to issue subsequent bonds on a parity with such prior issue.

Any bonds of the board at any time outstanding may at any time and from time to time be refunded by the board by the issuance of its refunding bonds in such amount as the board of directors may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded and regardless of whether or not the bonds to be refunded were issued in connection with the same projects or separate projects and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

All such bonds and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.



Section 11-54-90 - Bonds - Security for payment of principal and interest; remedies upon default.

The principal of and interest on any bonds issued by the industrial development board shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made.

The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents for any portions thereof leased by the board to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default as the board of directors shall deem advisable not in conflict with the provisions of this division. Each pledge, agreement, mortgage and deed of trust made for the benefit of security of any of the bonds of the board shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

In the event of default in such payment or in any agreements of the board made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security therefor, may be enforced by mandamus, the appointment of a receiver or by foreclosure of any such mortgage and deed of trust or any one or more of said remedies.



Section 11-54-91 - Borrowing of money for temporary use and issuance of temporary revenue bonds as evidence thereof.

(a) Any industrial development board organized under the provisions of this division, as amended, may, in addition to the other powers granted in the other provisions of this division, borrow money for temporary use for any of its corporate purposes and, in evidence of such borrowing, issue from time to time revenue bonds or notes maturing not later than 18 months from the date of issuance.

(b) Any such temporary borrowing may be made in anticipation of the sale and issuance of long-term revenue bonds; and, in such event, the principal proceeds from the sale of such long-term revenue bonds shall, to the extent necessary, be used for payment of the principal of and the interest on the temporary revenue bonds or notes issued in anticipation of the sale and issuance of such long-term revenue bonds.

(c) Any such temporary borrowing may also be made with respect to a project (as that term is defined in this article, as amended) simultaneously with or after the sale and issuance of long-term revenue bonds issued with respect to such project if, under the terms of the proceedings under which such long-term revenue bonds are issued, the proceeds therefrom or any part thereof may not be used or released until completion of the project with respect to which issued or other similar contingency. In such case, the principal proceeds from the long-term revenue bonds shall, when released and to the extent necessary, be applied for payment of the principal of and the interest on such temporary revenue bonds or notes.

(d) Any temporary bonds or notes issued pursuant to this section may be refunded or renewed or extended for an additional period of not more than 18 months from the date of maturity of the temporary bonds or notes being refunded or renewed or extended, but otherwise pursuant to all of the terms and conditions of this section, whether or not the project with respect to which the outstanding temporary revenue bonds or notes were issued has been completed.



Section 11-54-92 - Liability of municipalities upon bonds, agreements, obligations, etc., of boards.

The municipality shall not in any event be liable for the payment of the principal of or interest on any bonds of the industrial development board or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever which may be undertaken by the board, and none of the bonds of the board or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever.



Section 11-54-93 - Disposition of net earnings of boards.

The industrial development board shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall enure to the benefit of any individual, firm, or corporation; except, that in the event the board of directors of the board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the board, then any net earnings of the corporation thereafter accruing shall be paid to the municipality with respect to which the board was organized.



Section 11-54-94 - Authority and procedure for dissolution of boards; vesting of title to funds and properties thereof in municipalities upon dissolution.

Whenever the board of directors of the industrial development board shall by resolution determine that the purposes for which the board was formed have been substantially complied with and all bonds theretofore issued and all obligations theretofore incurred by the board have been fully paid, the members of the board of directors of the board shall thereupon execute and file for record in the office of the judge of probate of the county in which the board is organized a certificate of dissolution reciting such facts and declaring the board to be dissolved. Such certificate of dissolution shall be executed under the corporate seal of the board.

Upon the filing of such certificate of dissolution, the board shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality, and possession of such funds and properties shall forthwith be delivered to such municipality.



Section 11-54-95 - Documents of boards may be filed for record without payment of taxes or certain fees.

The certificate of incorporation of the industrial development board, any deeds or other documents whereby properties are conveyed to the board, any mortgages or deeds of trust executed by the board, any leases or agreements or contracts of sale made by the board, any deeds or other documents whereby properties are conveyed by the board to another pursuant to a contractual obligation of the board or as a result of the exercise of an option theretofore granted by the board, and the certificate of dissolution of the board may all be filed for record in the office of the judge of probate of the county in which the board is organized or any county in which any property involved is located without the payment of any tax or fees other than such fees as may be authorized by law for the recording of such instruments.



Section 11-54-96 - Exemptions of boards - Taxation.

The industrial development board and all properties at any time owned by it and the income therefrom and all bonds issued by it and the income therefrom shall be exempt from all taxation in the State of Alabama.



Section 11-54-96.1 - Ad valorem taxes required of hotels, etc., built under Section 11-54-80.

All hotels and motor inns built under Section 11-54-80 shall not be exempt from ad valorem taxes.



Section 11-54-97 - Exemption of boards - Usury and interest laws.

Each industrial development board now or hereafter organized under the provisions of this division is hereby exempted from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.



Section 11-54-98 - Exemption of boards - Competitive bid laws.

The industrial development board and all contracts made by it shall be exempt from the provisions and requirements of Sections 41-16-50 through 41-16-63, which provide for competitive bids in connection with certain contracts.



Section 11-54-99 - Validation of attempted incorporation of certain industrial development boards.

In all cases where there has heretofore been an attempt to incorporate a municipal industrial development board under the provisions of this article and a certificate of incorporation with respect to such board has been filed in the office of the judge of probate of the county in which such board was sought to be incorporated, but the attempted incorporation is invalid because of some irregularity in the procedure followed, the attempted incorporation of such industrial development board with respect to which such a certificate of incorporation has been filed shall be and hereby is validated ab initio, notwithstanding any irregularity in the procedure for the incorporation of such board, including without limiting the generality of the foregoing:

(1) The failure of the judge of probate in whose office such certificate of incorporation was filed to examine such certificate of incorporation;

(2) The failure of such judge of probate to find or make an order that

a. The recitals contained in the certificate of incorporation were correct;

b. The requirements of Section 11-54-83 were complied with; or,

c. The name of such board was not identical with or so nearly similar to that of another corporation already in existence in this state as to lead to confusion or uncertainty.

(3) The failure of such judge of probate to approve such certificate of incorporation or make an order so approving it; and

(4) The organization in a municipality, prior to January 1, 1967, of a second industrial development board subsequent to the organization of a previous validly incorporated industrial development board.



Section 11-54-100 - Construction of division.

(a) Neither this division nor anything contained in this division shall be construed as a restriction or limitation upon any powers which the industrial development board might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers.

(b) No proceedings, notice, or approval shall be required for the organization of the board or the issuance of any bonds or any instrument as security therefor, except as is provided in this division, any other law to the contrary notwithstanding; provided, that nothing in this division shall be construed to deprive the state and its governmental subdivisions of their respective police powers over any properties of the board or to impair any power thereover of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.



Section 11-54-101 - Powers cumulative.

The powers conferred by this division shall be cumulative of and in addition to all powers heretofore conferred on industrial development boards by the Industrial Development Board Act.






Division 2 - Ancillary Facilities.

Section 11-54-120 - Definitions.

Wherever used in this division, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, shall be given the following respective interpretations:

(1) INDUSTRIAL DEVELOPMENT BOARD. Any public corporation now in existence or hereafter organized pursuant to the provisions of the Industrial Development Board Act.

(2) INDUSTRIAL DEVELOPMENT BOARD ACT.

a. Act No. 648 enacted at the 1949 Regular Session of the Legislature of Alabama, as amended (Division 1 of this article), and

b. This chapter.

(3) ANCILLARY FACILITY. Any land and any building or other improvement thereon and all real and personal properties deemed necessary in connection therewith, including without limitation office facilities and any other necessary or appropriate facilities, whether or not now in existence, which shall be suitable for use by any of following or by any combination of two or more thereof:

a. Any industrial development board;

b. Any local or regional chamber of commerce, board of trade, or other similar association or organization, one of the purposes or objects of which is the promotion of industrial or commercial development or the improvement of trade, business, professional, or economic conditions;

c. Any convention, visitors, or other similar bureau or organization, one of the purposes or objects of which is the promotion of tourism or of conventions or meetings of business, civic or trade association groups; and

d. Any non-profit educational foundation, one of the purposes or objects of which is the acquisition, development, and sale of land for industrial development purposes and whose net earnings inure to the benefit of one or more institutions of higher education operated by the State of Alabama.



Section 11-54-121 - Legislative intent; liberal construction.

It is the intent of the Legislature by passage of this division to confer on industrial development boards now or hereafter organized, in addition to those powers heretofore or hereafter conferred on them, the power to sell and issue their bonds for, and to acquire, construct, enlarge, improve, replace, equip, maintain, use, operate, lease, and dispose of ancillary facilities. This division shall be liberally construed to conform with the said intention.



Section 11-54-122 - Additional powers of industrial development boards; powers with respect to ancillary facilities.

In addition to all other powers at any time conferred on it by law, each industrial development board shall have the following powers:

(1) To acquire, whether by construction, purchase, exchange, gift, lease, or otherwise, and to enlarge, improve, replace, equip, and maintain, one or more ancillary facilities, including all real and personal properties deemed necessary or desirable in connection therewith, and to sell and issue its bonds for any of such purposes;

(2) To lease to others and otherwise dispose of all or any portion of any ancillary facility, provided that an industrial development board may operate and use any ancillary facility, or any part thereof, intended for its own use; and

(3) To exercise with respect to any ancillary facility, and each part thereof, any and all powers that are conferred on industrial development boards by the Industrial Development Board Act.

Each industrial development board shall have with respect to ancillary facilities all powers that are conferred on such boards by the Industrial Development Board Act with respect to other projects; all applicable provisions of the Industrial Development Board Act shall apply to the exercise by an industrial development board of the powers conferred on it by this division; and all other provisions of the Industrial Development Board Act with which this division is not in conflict shall be applicable to the exercise by an industrial development board of its powers under this division, all to the same extent as if the said provisions of the Industrial Development Board Act were set out in full herein; provided, however, that any bonds issued by an industrial development board in connection with any ancillary facility intended, in whole or in part, for its own use and operation need not be payable solely out of the revenues and receipts derived from the leasing or sale of such facility but shall be payable solely out of such revenues and receipts as may be designated in the proceedings of the board of directors of such industrial development board under which such bonds shall be authorized to be issued.



Section 11-54-123 - Powers cumulative.

The powers conferred by this division shall be cumulative of and in addition to all powers heretofore conferred on industrial development boards by the Industrial Development Board Act.






Division 3 - Endowment Trust Funds.

Section 11-54-125 - Definitions.

As used in this division, the following terms shall have the following meanings:

(1) AUTHORIZING RESOLUTION. A resolution adopted by the directors and authorizing the execution and delivery of a trust agreement.

(2) DIRECTORS. The board of directors of an industrial development board.

(3) ENDOWMENT TRUST FUND or FUND. A trust fund created by an industrial development board pursuant to this division.

(4) FUND MANAGER. Any individual, partnership, corporation, or other person, including, without limitation, a trustee bank, employed to manage and invest moneys held in and forming a part of an endowment trust fund and other contributions to such fund.

(5) INDUSTRIAL DEVELOPMENT BOARD or BOARD. A public corporation now in existence or hereafter organized pursuant to the provisions of either industrial development board act.

(6) INDUSTRIAL DEVELOPMENT BOARD ACT. Act 648, 1949 Regular Session, as amended, and Division 1 and Division 2 of this article, as amended.

(7) INVESTMENT COMMITTEE. A committee of persons elected by the directors pursuant to Section 11-54-130.

(8) INVESTMENT POLICY. A written statement that:

a. Generally describes or specifies the types, classes, or categories of investments in which moneys held in and forming a part of an endowment trust fund may be invested.

b. Sets forth the mode and manner for investing such moneys, including, without limitation, provisions respecting the investment or reinvestment of such moneys by any fund manager with or without the prior approval, whether written or oral, of the investment committee.

c. Contains such provisions as the investment committee deems advisable for the management, use, and disposition of properties, other than money, contributed to such fund.

d. Establishes benchmarks and criteria for measuring investment performance and compliance with the terms and provisions of the investment policy.

e. Requires the preparation and publication of periodic reports with respect to investment performance and compliance with such terms and provisions.

(9) STATUTORY SERVICE AREA. The geographical area within which a board may, under the provisions of either industrial development board act, locate any "project," as that term may at any time be defined and used in either industrial development board act.

(10) TRADE ORGANIZATION. A chamber of commerce, board of trade, trade association, or other similar civic organization that has its principal office in the statutory service area of the board.

(11) TRUST AGREEMENT. A trust agreement, trust instrument, or similar contract between an industrial development board and one or more trustee banks, and providing for the creation and administration of an endowment trust fund.

(12) TRUSTEE BANK. A bank or trust company that has trust powers and is qualified to do business in the State of Alabama.



Section 11-54-126 - Legislative findings and intent.

(a) The Legislature hereby finds and declares all of the following:

(1) That industrial development boards have been, and may hereafter be, organized, under the provisions of either industrial development board act, to promote industry, develop trade, and further the use of the agricultural products and natural and human resources of the State of Alabama and the development and preservation of such resources.

(2) That in order to enable all industrial development boards to act more effectively to promote both the establishment of new business, manufacturing, industrial, commercial, service, and research enterprises, and the expansion of such enterprises already existing in Alabama, it is advisable that they be empowered to receive, manage, use, and expend contributions from private sources that are separate from and in addition to any other moneys or other properties that such boards are empowered by law to expend or to own.

(3) That the inducement of new business, manufacturing, industrial, commercial, service, and research enterprises to locate in this state, and the promotion of the prosperity of such enterprises already existing within this state, are in the best interests of the people of this state.

(4) That the purposes for which endowment trust funds may be created under this division, and the purposes to be accomplished by this division, are proper public purposes.

(b) It is therefore the intent of the Legislature to confer on industrial development boards, in addition to those powers heretofore or hereafter conferred on them, the power to establish and administer endowment trust funds in support and furtherance of the purposes herein authorized. This division shall be liberally construed in conformity with such intention.



Section 11-54-127 - Additional powers of boards.

(a) In addition to all other powers conferred on it by law, and subject to any express provisions of its certificate of incorporation to the contrary, any industrial development board shall have all of the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To create or establish one or more endowment trust funds.

(2) To receive and accept from any private source, for the account of any endowment trust fund so created or established by it, contributions in the form of gifts of money, stocks, bonds, and other debt securities, other personal property, whether tangible or intangible, and real property of any description, subject, in the case of any such contribution, to any lawful condition to the use thereof that is specified by the donor thereof and that is not inconsistent with the provisions of this division.

(3) To deposit, or to cause to be deposited, into any endowment trust fund created by it any moneys derived by the board from the leasing or sale of any project or otherwise received by the board in connection with the exercise of its powers under either industrial development board act, provided that such deposit of moneys is not inconsistent with the terms and provisions of the lease or other instrument whereunder such moneys are authorized or required to be paid to the board.

(4) To designate or appoint one or more trustee banks with respect to any endowment trust fund so created or established by such board.

(5) To appoint, employ, contract with, and provide for the compensation of one or more fund managers to manage any endowment trust fund so created or established by the board, or any specific or designated part of any such fund, provided that any fund manager shall at all times be and remain subject to the general supervision of the investment committee.

(6) To take out and maintain, for the benefit of the board, a fidelity bond on any officer, employee, or other person who may handle moneys or other properties held in or forming a part of any endowment trust fund, in such amount and for such time as the directors may determine, and to pay the cost of any bond.

(7) To enter into such contracts, agreements, and other instruments including, without limitation, any trust agreement and any contract with a trade organization providing for the use and expenditure of moneys held in and forming a part of an endowment trust fund, as may be necessary or convenient to accomplish any power expressly granted hereunder.

(b) Nothing herein shall be construed to require or compel, or to empower any board, investment committee, fund manager, or trustee bank to require or compel any person to contribute to any endowment trust fund, whether created or established by such board or by another board, as a condition to the exercise of any power of such board under either industrial development board act, including, without limitation, the issuance of bonds by such board. Nor shall anything herein be construed to empower any industrial development board or endowment trust fund to operate any business or to employ, or to cause to be employed, in connection with the operation of any business, any property, whether real or personal, tangible or intangible, contributed to such fund; provided, however, that moneys held in and forming a part of a fund may be invested, and other properties so contributed to such fund may be managed, used, and disposed of, in accordance with this division. Notwithstanding any other law to the contrary, no state or local governmental unit, including, without limitation, the State of Alabama and each county, municipality, and other political subdivision thereof, or other public body may contribute any money or other property owned or held by it to, or for the account of, any endowment trust fund; nor may any board or fund accept any contribution, whether made directly or indirectly, of any such money or other property contributed to, or for the account of, any such fund by any such state or local governmental unit or other public body.



Section 11-54-128 - Authorizing resolution.

(a) In order to provide for the establishment of an endowment trust fund, the directors shall adopt an authorizing resolution authorizing the execution and delivery, on behalf of the industrial development board, of a trust agreement under which such fund shall be established and maintained. The directors may, in either the authorizing resolution or the trust agreement authorized thereby, or, at the discretion of the directors, in both, all as the directors shall deem appropriate, set out all of the following:

(1) The general purpose or purposes of such fund, and, subject to the provisions of Section 11-54-129, the purpose or purposes for which moneys held in and forming a part of such fund may be expended and the manner in which all other properties, whether real or personal, tangible or intangible contributed to such fund may be managed, used and disposed of.

(2) A procedure or procedures for the distribution or expenditure of such moneys and the management, use, and disposition of such other properties.

(3) The period, if any, for the duration of the fund, except that the period may not exceed the duration of the board itself.

(4) Any limitations, conditions, or restrictions to be placed on the investment committee with respect to the investment policy pertaining to the fund.

(5) Any other terms and conditions under which the fund shall be administered.

(6) Any other provisions not inconsistent with this division, including, without limitation, provisions for the expenditure and use of the properties held in or forming a part of such fund upon and after the termination or dissolution of such fund.

(b) The directors may also prescribe, in the authorizing resolution, the terms of office of members of the investment committee supervising such fund, subject, however, to Section 11-54-130.



Section 11-54-129 - Use of assets.

(a) Subject to succeeding provisions hereof with respect to the investment of moneys held in and forming a part of an endowment trust fund, and the management, use, and disposition of other properties, whether real or personal, tangible or intangible, contributed to such fund, all moneys held in and forming a part of an endowment trust fund, whether such moneys may be characterized as either principal or income of such fund, may be expended, and all other properties contributed to a trust fund may be used only to induce new business, manufacturing, industrial, commercial, service, and research enterprises, whether or not any such enterprise, or any property to be utilized in connection therewith, would constitute a "project" within the meaning of either industrial development board act, to locate within the statutory service area of the board that created such fund, and to foster activities and policies conducive to the continuing prosperity of such enterprises already existing within such area, all to the end that such board may thereby support (i) the establishment and promotion of business and industry, (ii) the development of trade and commerce, (iii) the furtherance of the use of the agricultural products and natural resources of the State of Alabama, and (iv) the development and preservation of such resources. Any expenditure permitted by the preceding provisions of this section to be made out of moneys on deposit in an endowment trust fund, and any such use of other properties contributed to any such fund, shall be deemed an expenditure or use, as the case may be, for a public purpose.

(b) Subject to subsection (a), and subject to any applicable terms and provisions of the authorizing resolution and any trust agreement with respect to an endowment trust fund created by a board, all moneys held in and forming a part of such fund may be expended and distributed, and any other properties contributed to such fund may be managed, used, and disposed of, for such purpose or purposes as the board shall from time to time generally determine, and in accordance with such procedures as may be set out in either the authorizing resolution or any trust agreement respecting such fund, and pursuant to either or both, any resolution adopted at any time by the directors, and subject to such procedures and the direction and approval of the board, one or more contracts between such board and any individual, organization, corporation, or other person, including, but not limited to, any trade organization.

Provided, however, that any such contract shall not contain any provisions inconsistent with any provisions of this division or of the authorizing resolution or any trust agreement respecting such fund; and provided further, that the initial term of any such contract between a board and a trade organization may not exceed 40 years, but such contract may thereafter be renewed or extended for such additional term or terms, not exceeding, in the aggregate, 40 years, as the board deems advisable.



Section 11-54-130 - Investment committee.

(a) There shall be, with respect to an endowment trust fund, one investment committee consisting of the following:

(1) Not less than two members of the directors, each of whom shall serve ex officio during his or her term of office as a member of the directors, and each of whom shall be elected by the directors.

(2) Not more than five additional persons, each of whom shall serve as a member of such investment committee for such term of office as shall be prescribed in the authorizing resolution, and shall be elected by the directors, either (i) from nominations made by any trade organization under contract to the board with respect to such fund, or (ii) if no such contract exists, from the membership of one or more trade organizations, or (iii) if no such trade organization exists, as the board deems advisable.

(b) The investment committee shall elect, from among its members, such officers as it shall deem necessary or desirable, and the respective duties and terms of office of such officers shall be such as are from time to time prescribed by such investment committee; provided, however, that no person may serve as an officer of the investment committee beyond the expiration of his or her term of office as a member of such investment committee. The investment committee may act by majority of its members. An investment committee may, if expressly so authorized by the board, act hereunder with respect to more than one endowment trust fund created by such board.

(c) The investment committee shall from time to time set, and may from time to time amend, modify, or alter, an investment policy with respect to each endowment trust fund supervised by it; provided, that such investment policy shall not be inconsistent with this division, the authorizing resolution, and the trust agreement under which such fund has been created or established. In addition to any other matters required or authorized by this division to be addressed therein, an investment policy may contain such provisions as the investment committee may deem advisable with respect to the purchase, sale, and disposition of investments by a fund manager with or without the prior approval, whether written or oral of such committee. The investment committee shall monitor the performance of investments of moneys held in and forming a part of such fund, compliance with the investment policy, and if and to the extent authorized by the directors to do so, the management, use, and disposition of any other properties, whether real or personal, tangible or intangible, contributed to the fund.

(d) The directors may authorize the investment committee or any fund manager, or any one or more of them, to provide for the management, use, and disposition of any properties, other than money, contributed to the fund, subject to such conditions or limitations as the directors deem advisable.



Section 11-54-131 - Investment of moneys; duties of fund manager.

(a) Moneys held in and forming a part of an endowment trust fund, including, without limitation, proceeds of investments held in and forming a part of the fund, shall, to the extent practicable and feasible, be kept fully and continuously invested, pending their distribution and expenditure for the purposes authorized by this division, in any of the following:

(1) Interest-bearing bank time deposits and interest-bearing bank certificates of deposit.

(2) Debt securities that are direct general obligations of the United States of America or any agency thereof, and debt securities of any state or local government.

(3) Other debt securities, common and preferred stocks, shares of investment companies or mutual funds, or other like investments.

(b) All of the above as may be authorized in the trust agreement under which such fund has been established, and all with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of like character and with like aims. All such investments in which any portion of the moneys in any endowment trust fund are invested, together with all income therefrom, shall become a part of such fund; and the net proceeds from any sale, assignment, transfer, or disposition of any such investment, including any income or other gain realized therefrom, shall be paid into and become a part of such fund.

(c) Each fund manager may, subject to the provisions of this division and subject to the general supervision and direction of the investment committee, invest, and reinvest moneys held in and forming a part of any endowment trust fund managed by it, or direct any trustee bank in the investment and reinvestment of such moneys. A fund manager:

(1) Shall review periodically the investment quality and desirability of retention of investments held in any fund managed by it.

(2) Shall make purchases and sales of investments deemed in the best interests of such fund.

(3) Shall report to the investment committee with respect to its activities, at such time or times as the investment committee may direct.

(4) Shall administer every contribution to such fund in accordance with every lawful condition, if any, that is specified by the donor thereof and that is not inconsistent with this division.

(d) No fund manager may either:

(1) Determine the persons to whom any moneys held in and forming a part of such endowment trust fund shall be distributed or the purpose or purposes for which they shall be expended, the persons for whom any other properties contributed to such fund may be managed or used, or the persons to whom such other properties may be disposed of; or

(2) Itself expend any such moneys or, unless authorized to do so by either the directors or the investment committee, manage, use, or dispose of any such other properties.

(e) Each fund manager shall, at such times as may be specified by the investment committee but in any event not less often than once every six months, report to the directors, to the investment committee, and to such other persons as the directors may require, all purchases and sales of investments forming a part of the endowment trust fund managed by it.



Section 11-54-132 - Trust agreement.

Each trust agreement shall obligate each trustee bank that is a party to the agreement to accept custody of contributions to the endowment trust fund created under the trust agreement, and the agreement shall obligate each trustee bank to administer the fund in accordance with the terms and provisions thereof and, if the trustee bank is also a fund manager with respect to the fund, to manage and invest the fund in accordance with such terms and provisions. Subject to the terms and provisions of any trust agreement, and subject to this division, each trustee bank may hold, purchase, sell, assign, transfer, and dispose of any investments held in any endowment trust fund, and it shall do so in accordance with any directions given to it by a fund manager for the fund, provided that the directions are themselves not inconsistent with this division or of any trust agreement.



Section 11-54-133 - Termination or dissolution of fund.

Upon the termination or dissolution of an endowment trust fund, all properties held in and forming a part of such fund, whether real or personal, tangible or intangible, and whether characterized as principal or income of such fund, shall continue to be or shall become, as the case may be, the property of the industrial development board that created or established the fund; provided, that the board may, subject to any applicable conditions set out in either the authorizing resolution or the trust agreement pertaining to the fund, from time to time pay over, distribute, or convey, with or without consideration, to the municipality whose governing body authorized the incorporation of the board, all or any of the properties or any portion or portions thereof. After the termination or dissolution of the fund, all such properties may be expended or used, whether by the board or the municipality, for one or more of the purposes specified in Section 11-54-129, and for no other purpose, subject, however, to any applicable condition, limitation, or restriction under the Constitution of Alabama of 1901, as amended, including, without limitation, the provisions of Section 94; and any such expenditure or use for any such purpose shall be deemed for a public purpose.



Section 11-54-134 - Liability.

No member of an investment committee shall in any way be personally liable for any liability, loss, or expense suffered by the endowment trust fund supervised and administered by the committee unless such liability, loss, or expense arises out of or results from the wilful misconduct or wrongdoing of such member.



Section 11-54-135 - Powers cumulative.

The powers conferred by this division shall be cumulative of and in addition to all powers heretofore conferred on industrial development boards by the industrial development board act.









Article 5 - Acquisition, etc., of Projects for Promotion of Hotel Services and Other Businesses Generally in Certain Municipalities.

Section 11-54-140 - Definitions.

Wherever used in this article, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, shall be given the following respective interpretations:

(1) MUNICIPALITY. Either, as the case may be, any Class 1, 2, 3, 4, 5, 6, 7, or 8 incorporated city in this state.

(2) PROJECT. Any land and any building or other improvement thereon, and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by any commercial enterprise in furnishing hotel, excluding specifically public dormitories or student housing facilities for institutions of higher learning, including food or lodging or both, and the rental of ground floor space or other accommodations to others engaged in any business, trade, profession, occupation, or activity.

(3) GOVERNING BODY. The board or body in which the legislative powers of the municipality are vested.

(4) MORTGAGE. A mortgage or a mortgage and deed of trust.



Section 11-54-141 - Legislative intent; liberal construction.

It is the intent of the Legislature by the passage of this article to authorize municipalities to acquire, own, and lease projects for the purpose of promoting trade by inducing commercial enterprises to locate in this state. It is intended that each project be self-liquidating. It is not intended hereby to authorize any municipality itself to operate any commercial enterprise. This article shall be liberally construed in conformity with the said intent.



Section 11-54-142 - Additional powers conferred on municipalities.

In addition to any other powers which it may now have, each municipality shall have the following powers:

(1) To acquire, whether by construction, purchase, gift, or lease, one or more projects, which shall be located within this state and may be located within or without the municipality, or partially within or partially without the municipality, but which shall not be located more than 15 miles outside of the corporate limits of the municipality;

(2) To lease to others any or all of its projects for such rentals and upon such terms and conditions as the governing body may deem advisable and as shall not conflict with the provisions of this article; and

(3) To issue revenue bonds for the purpose of defraying the cost of acquiring, by construction and purchase, or either, any project, and to secure the payment of such bonds, all as hereinafter provided. No municipality shall have the power to operate any project as a business or in any manner except as lessor thereof.



Section 11-54-143 - Bonds issued to finance projects.

All bonds issued by a municipality under authority of this article shall be limited obligations of the municipality the principal of and interest on which shall be payable solely out of the revenues derived from the leasing of the project to finance which the bonds are issued. Bonds and interest coupons issued under authority of this article shall never constitute an indebtedness of the municipality within the meaning of any state constitutional provision or statutory limitation, and shall never constitute nor give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers, and such fact shall be plainly stated in the face of each such bond. Such bonds may be executed and delivered at any time and from time to time, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding 30 years from their date, may be payable at such place or places, may bear interest at such rate or rates payable at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided in the proceedings of the governing body whereunder the bonds shall be authorized to be issued. The bonds issued hereunder shall be subject to the general provisions of law, presently existing or that may hereafter be enacted, respecting the execution and delivery of the bonds of a municipality and respecting the retaining of options of redemption in proceedings authorizing the issuance of municipal securities. Any bonds issued under the authority of this article may be sold at public or private sale in such manner and from time to time as may be determined by the governing body to be most advantageous, and the municipality may pay all expenses, premiums, and commissions which the governing body may deem necessary or advantageous in connection with the authorization, sale, and issuance thereof. All bonds issued under the authority of this article and all interest coupons applicable thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source.



Section 11-54-144 - Security for bonds.

The principal of and interest on any bonds issued under the authority of this article shall be secured by a pledge of the revenues out of which such bonds shall be made payable, may be secured by a mortgage covering all or any part of the project from which the revenues so pledged may be derived, and may be secured by a pledge of the lease of such project. The proceedings under which such bonds are authorized to be issued or any such mortgage may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of rents for any project covered by such proceedings or mortgage, the terms to be incorporated in the lease of such project, the maintenance and insurance of such project, the creation and maintenance of special funds from the revenues from such project, and the rights and remedies available in event of default to the bondholders or to the trustee under a mortgage, all as the governing body shall deem advisable and as shall not be in conflict with the provisions of this article; provided, however, that in making any such agreements or provisions a municipality shall not have the power to obligate itself except with respect to the project and the application of the revenues therefrom, and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers. The proceedings authorizing any bonds hereunder and any mortgage securing such bonds may provide that, in the event of default in payments of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or mortgage, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with power to charge and collect rents and to apply the revenues from the project in accordance with such proceedings or the provisions of such mortgage. Any such mortgage may provide also that, in the event of default in such payment or the violation of any agreement contained in the mortgage, the mortgage may be foreclosed either by sale at public outcry or by proceedings in equity, and may provide that any trustee under such mortgage or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale if the highest bidder therefor. No breach of any such agreement shall impose any pecuniary liability upon a municipality or any charge upon its general credit or against its taxing powers.



Section 11-54-145 - Requirements respecting leases.

Prior to the leasing of any project, the governing body must determine and find the following: The amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance such project; the amount necessary to be paid each year into any reserve funds which the governing body may deem it advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project; and, unless the terms under which the project is to be leased provide that the lessee shall maintain the project and carry all proper insurance with respect thereto, the estimated cost of maintaining the project in good repair and keeping it properly insured. The determinations and findings of the governing body required to be made in the preceding sentence shall be set forth in the proceedings under which the proposed bonds are to be issued; and prior to the issuance of such bonds, the municipality shall lease the project to a lessee under an agreement conditioned upon completion of the project and providing for payment to the municipality of such rentals as, upon the basis of such determinations and findings, will be sufficient (1) to pay the principal of and interest on the bonds issued to finance the project, (2) to build up and maintain any reserves deemed by the governing body to be advisable in connection therewith, and (3) unless the agreement of lease obligates the lessee to pay for the maintenance and insurance of the project, to pay the costs of maintaining the project in good repair and keeping it properly insured.



Section 11-54-146 - Refunding bonds.

Any bonds issued hereunder and at any time outstanding may at any time and from time to time be refunded by a municipality by the issuance of its refunding bonds in such amount as the governing body may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable, or if they are called for redemption, prior to the date on which they are by their terms subject to redemption. Any refunding bonds issued under the authority of this article shall be payable solely from the revenues out of which the bonds to be refunded thereby were payable, and shall be subject to the provisions contained in Section 11-54-143 and may be secured in accordance with the provisions of Section 11-54-144.



Section 11-54-147 - Use of proceeds from sale of bonds; cost of acquiring project.

The proceeds from the sale of any bonds issued under authority of this article shall be applied only for the purpose for which the bonds were issued; provided, however, that any accrued interest and premium received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided, further, that if for any reason any portion of such proceeds shall not be needed for the purpose for which the bonds were issued, then such unneeded portion of said proceeds shall be applied to the payment of the principal of or the interest on said bonds. The cost of acquiring any project shall be deemed to include the following: The actual cost of the construction of any part of a project which may be constructed, including architect's and engineer's fees; the purchase price of any part of a project that may be acquired by purchase; all expenses in connection with the authorization, sale, and issuance of the bonds to finance such acquisition; and the interest on such bonds for a reasonable time prior to construction, during construction, and for not exceeding six months after completion of construction.



Section 11-54-148 - No contribution by municipality.

No municipality shall have the power to pay out of its general funds or otherwise contribute any part of the costs of acquiring a project, and shall not have the power to use land already owned by the municipality, or in which the municipality has an equity, for construction thereon of a project or any part thereof; provided, however, that municipal property which is not needed for public or municipal purposes may be sold for fair market value or leased for fair market rental for a project; such fair market values to be conclusively determined by the governing body of the municipality owning such property. The entire cost of acquiring any project must be paid out of the proceeds from the sale of bonds issued under the authority of this article; provided, however, that this provision shall not be construed to prevent a municipality from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project.



Section 11-54-149 - Bonds made legal investments.

Bonds issued under the provisions of this article shall be legal investments for saving banks and insurance companies organized under the laws of the state.



Section 11-54-150 - Exemption from taxation.

The bonds authorized by this article and the income therefrom, all mortgages executed as security therefor, all lease agreements made pursuant to the provisions hereof, and all projects and the revenue derived from any lease thereof shall be exempt from all taxation in the State of Alabama.



Section 11-54-151 - Construction of article.

Neither this article nor anything herein contained shall be construed as a restriction or limitation upon any powers which a municipality might otherwise have under any laws of this state, but shall be construed as cumulative; and this article shall not be construed as requiring an election by the voters of a municipality prior to the issuance of bonds hereunder by such municipality.



Section 11-54-152 - No notice or publication required.

No notice to or consent or approval by any governmental body or public officer shall be required by a prerequisite to the sale or issuance of any bonds or the making of a mortgage under the authority of this article.



Section 11-54-153 - Exemption from requirements of Sections 41-16-50 through 41-16-63.

Any municipality when acting pursuant to the authority of this article, and all contracts entered into incident to any project acquired, constructed, or financed under this article shall be exempt from the provisions and requirements of Sections 41-16-50 through 41-16-63 which provide for competitive bids in connection with certain contracts.






Article 6 - Commercial Development Authorities.

Section 11-54-170 - Legislative intent; liberal construction.

It is the intent of the Legislature by the passage of this article to authorize the incorporation in any municipality of commercial development authorities to acquire, own, and lease projects for the purpose of promoting trade and commerce by inducing commercial enterprises to locate new facilities in any municipality and expand existing facilities in any municipality. It is intended that each project be self-liquidating. It is not the intent of the Legislature to authorize any authority itself to operate any commercial enterprise. This article shall be liberally construed in conformity with the intent.



Section 11-54-171 - Definitions.

The following words and phrases used in this article shall, in the absence of clear implication otherwise, be given the following interpretations:

(1) APPLICANT. A person who files a written application with the governing body of any municipality in accordance with Section 11-54-173.

(2) AUTHORITY. A public corporation organized pursuant to this article.

(3) AUTHORIZING MUNICIPALITY. Any municipality the governing body of which shall have adopted an authorizing resolution.

(4) AUTHORIZING RESOLUTION. A resolution adopted by the governing body of any municipality in accordance with Section 11-54-173, that authorizes the incorporation of an authority.

(5) BOARD. The board of directors of an authority.

(6) BONDS. Includes bonds, notes, and certificates representing an obligation to pay money.

(7) COUNTY. Any county in the state.

(8) DIRECTOR. A member of the board of an authority.

(9) GOVERNING BODY. With respect to a municipality, its city or town council, board of commissioners, or other like governing body.

(10) INCORPORATORS. The persons forming a public corporation organized pursuant to this article.

(11) MUNICIPALITY. Any incorporated city or town of the state.

(12) PERSON. Unless limited to a natural person by the context in which it is used, includes a public or private corporation, limited liability company or partnership, a municipality or county, or an agency, department, or instrumentality of the state or of a county or municipality.

(13) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments thereto, the bylaws, and the minutes of the proceedings of the board of an authority are kept.

(14) POLLUTION. Any of the following:

a. The placing, whether by emission, discharge, leakage, or other means, of any noxious or deleterious noise or substance into any air or water of, in, or adjacent to the State of Alabama.

b. The contaminating of air and water.

c. The affecting of any air or water so as to render or be likely to render the air or water, or the use of either for domestic, industrial, agricultural, or recreational purposes, hazardous, inimical, or harmful to the health, safety, or welfare of human beings, animals, birds, aquatic creatures, or any of them, or to the existence or growth of vegetation.

(15) POLLUTION CONTROL FACILITY. Any land, building, structure, machinery, or equipment having to do with or designed for or the end purpose of which is the control, reduction, abatement, or prevention of air, noise, water, or general environmental pollution, including, but not limited to the following: Any air pollution control facility, noise abatement, or reduction facility, water management facility, water purification facility, waste water collecting system, waste water treatment works, or solid waste disposal facility.

(16) PROJECT.

a. Any land and any building or other improvement thereon and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by the following or by any combination of two or more of the following:

1. Any commercial enterprise engaged in the manufacturing, processing, assembling, storing, warehousing, distributing, or selling of any products of agriculture, mining, or industry.

2. Any enterprise for the purpose of research in connection with:

(i) Any of the foregoing.

(ii) The development of new products or new processes.

(iii) The improvement of existing products or known processes.

(iv) The development of facilities for the exploration of outer space or promotion of the national defense.

3. Any commercial enterprise engaged in selling, servicing, providing, or handling any policies of insurance or any financial services.

b. Any land and any building or other improvement thereon and all real and personal property deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use as all or any part of the following:

1. A ship canal, port or port facility, off-street parking facility, dock or dock facility, harbor facility, railroad, monorail or tramway, railway terminal or railway belt line and switch.

2. An office building or buildings.

3. A planetarium or museum.

4. A pollution control facility.

5. A hotel, including parking facilities, facilities for meetings, and facilities suitable for rental to persons engaged in any business, trade, profession, occupation, or activity.

6. A shopping center or similar facility suitable for use by two or more commercial enterprises engaged in any business, trade, profession, occupation, or activity, provided, that a project shall not include facilities, other than office buildings or other buildings suitable for use as corporate headquarters, designed for the sale or distribution to the public of electricity, gas, water, or telephone, or other services commonly classified as public utilities.

(17) STATE. The State of Alabama.



Section 11-54-172 - Meaning of "herein," etc.; construction of definitions.

The following provisions shall be applied wherever appropriate herein:

(1) "Herein," "hereby," "hereunder," "hereof," and other equivalent words refer to this article as an entirety and not solely to the particular section or portion thereof in which any such word is used.

(2) The definitions set forth in Section 11-54-171 shall be deemed to include both singular and plural and to cover all genders.



Section 11-54-173 - Filing of application; contents; authorization or denial of incorporation by governing body of authorizing municipality.

(a) A public corporation may be organized pursuant to the provisions of this article in any municipality. In order to incorporate such a public corporation, any number of persons shall first file a written application with the governing body of such municipality, which application shall:

(1) Contain a statement that the applicants propose to incorporate an authority pursuant to the provisions of this article.

(2) State the proposed location of the principal office of the authority, which shall be within the corporate limits of the municipality with whose governing body such application is filed.

(3) Request that the governing body of such municipality adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with the provisions of Section 11-54-174.

(b) Every such application shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate. As promptly as may be practicable after the filing of the application with it in accordance with the provisions of this section, the governing body of the municipality with which the application was filed shall review the contents of the application, and shall adopt a resolution either (i) denying the application or (ii) declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with the provisions of Section 11-54-174. The governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon the application is taken.



Section 11-54-174 - Procedure to incorporate; contents and execution of certificate of incorporation; filing.

Within 40 days following the adoption of an authorizing resolution the applicants shall proceed to incorporate an authority by filing for record in the office of the judge of probate of the county or one of the counties in which the authorizing municipality is located a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided.

The certificate of incorporation of the authority shall state:

(1) The names of the persons forming the authority.

(2) The name of the authority (which shall be "The Commercial Development Authority of the City of _____," with the insertion of the name of the authorizing municipality, unless the Secretary of State shall determine that such name is identical to the name of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty, in which case the incorporators may insert additional identifying words so as to eliminate the duplication or similarity).

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to the provisions of Section 11-54-189, that fact shall be stated).

(4) The name of the authorizing municipality together with the date on which the governing body thereof adopted the authorizing resolution.

(5) The location of the principal office of the authority, which shall be within the corporate limits of the authorizing municipality.

(6) That the authority is organized pursuant to the provisions of this article.

(7) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this article or with the laws of the state.

The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it (i) a copy of the application as filed with the governing body of the authorizing municipality in accordance with the provisions of Section 11-54-173, (ii) a certified copy of the authorizing resolution adopted by the governing body of the authorizing municipality, and (iii) a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty. Upon the filing for record of the certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 11-54-175 - Amendments to certificate of incorporation; filing of application; approval or denial by governing body; filing and recordation.

The certificate of incorporation of any authority incorporated under the provisions of this article may at any time and from time to time be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the said resolution and which amendment may include any matters which might have been included in the original certificate of incorporation.

After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chairman of the board and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the authorizing municipality, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the said resolution adopted by the board proposing the said amendment to the certificate of incorporation, together with such documents in support of the application as the said chairman may consider appropriate. As promptly as may be practicable after the filing of the said application with the governing body of the authorizing municipality pursuant to the foregoing provisions of this section, that governing body shall review the said application and shall adopt a resolution either denying the said application or authorizing the proposed amendment. Such governing body shall also cause a copy of the said application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of said governing body at which final action upon the said application is taken.

Within 40 days following the adoption by the governing body of the authorizing municipality of a resolution approving the proposed amendment the chairman of the board of the authority and the secretary of the authority shall sign, and file for record in the office of the judge of probate with which the certificate of incorporation of the authority was originally filed a certificate in the name of and in behalf of the authority, under its seal, reciting the adoption of said respective resolutions by the board and by the said governing body and setting forth the said proposed amendment. The judge of probate for such county shall thereupon record such certificate in an appropriate book in his office. When such certificate has been so filed and recorded, such amendment shall become effective, and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of an authority shall be amended except in the manner provided in this section.



Section 11-54-176 - Board of directors; composition; election; terms; vacancies; qualifications; expenses; removal.

Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of five directors who shall be elected by the governing body of the authorizing municipality for staggered terms as hereinafter provided. The governing body of the authorizing municipality shall specify for which term each director is elected. The initial terms of office of two such directors shall begin immediately upon their respective elections and shall end at 12:01 o'clock, A.M., on March 15 of the first succeeding odd-numbered calendar year following their election. The initial terms of office of three such directors shall begin immediately upon their respective elections and shall end at 12:01 o'clock, A.M., March 15 of the second succeeding odd-numbered calendar year following their election. Thereafter, the term of office of each such director shall be four years. If at the expiration of any term of office of any director, a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his successor shall be so elected. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the authorizing municipality. No officer of the state or of any county or municipality shall, during his tenure as such officer, be eligible to serve as a director. Each director must be a duly qualified elector of the authorizing municipality. Directors shall be eligible for reelection. Each director shall be reimbursed for expenses actually incurred by him in and about the performance of his duties. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 11-54-177 - Officers of the authority.

The officers of an authority shall consist of a chairman, vice chairman, secretary, treasurer, and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may, but need not, be held by the same person. The chairman and vice chairman of an authority shall be elected by the board from the membership thereof; the secretary, the treasurer, and any other officers of the authority may, but need not, be members of the board and shall also be elected by the board. The chairman, vice chairman, secretary and treasurer of the authority shall also be the chairman, vice chairman, secretary and treasurer of the board, respectively.



Section 11-54-178 - Powers of authority; location of projects; public meetings.

(a) An authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be perpetuity, subject to the provisions of Section 11-54-189) specified in its certificate of incorporation.

(2) To sue and be sued in its own name and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise and to refinance existing indebtedness on, improve, maintain, equip, and furnish one or more projects, including all real and personal properties which the board of the authority may deem necessary in connection therewith, regardless of whether or not any such projects shall then be in existence.

(6) To lease to others any or all of its projects and to charge and collect rent therefor, and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof.

(7) To sell, purchase, exchange, donate, or convey and to grant options to any lessee to acquire any of its projects and any or all of its properties whenever its board shall find any such action to be in furtherance of the purposes for which the authority was organized.

(8) To issue its bonds for the purpose of carrying out any of its powers.

(9) To mortgage and pledge any or all of its projects or any part or parts thereof, as security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof.

(10) To execute and deliver, in accordance with the provisions of this section and Section 11-54-179, mortgages and deeds of trust and trust indentures, or either.

(11) To appoint, employ, contract with, and provide for the compensation of, such officers, employees, and agents, including but without limitation to engineers, attorneys, management consultants, and fiscal advisers, as the board shall deem necessary for the conduct of the business of the authority.

(12) To provide for such insurance as the board may deem advisable.

(13) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder.

(14) To require payments in lieu of taxes to be made by the lessee of the project to either the authority or the municipality.

(b) All projects of an authority shall be located wholly or partly within the corporate limits of its authorizing municipality and (1) shall be wholly within areas for which either a redevelopment plan has been prepared and approved pursuant to the provisions of Section 24-2-4, as the section may at any time exist, or an urban renewal plan has been prepared and approved pursuant to the provisions of Section 24-3-3 as the section may at any time exist, or (2) shall include as a part of the project facilities with respect to which an urban development action grant has been made under Section 119 of the Housing and Community Development Act of 1974, as the section may at any time exist.

(c) All meetings of the board of an authority for any purpose shall be open to the public.



Section 11-54-179 - Bonds of authority generally.

(a) Source of payment. All bonds issued by an authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the board of its projects or of any thereof as may be designated in the proceedings of the board under which the bonds shall be authorized to be issued.

(b) Pledge of revenues, receipts and other security. The principal of and interest on any bonds issued by an authority shall be secured by a pledge of the revenues and receipts out of which the same may be payable and may be secured by a mortgage and deed of trust or trust indenture conveying as security for such bonds all or any part of the property of the authority from which the revenues or receipts so pledged may be derived.

The resolution under which the bonds are authorized to be issued and any such mortgage and deed of trust or trust indenture may contain any agreements and provisions respecting the operation, maintenance and insurance of the property covered by said mortgage and deed of trust or trust indenture, the use of the revenues and receipts subject to such mortgage and deed of trust or trust indenture, the creation and maintenance of special funds from such revenues and receipts, the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the board shall deem advisable and which are not in conflict with the provisions of this article. Each pledge, agreement, mortgage and deed of trust or trust indenture made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust or trust indenture executed as security therefore, such default may be enforced by mandamus, the appointment of a receiver, or either of said remedies, and foreclosure of such mortgage and deed of trust or trust indenture may, if provided for in said instrument, be had.

(c) Execution. All bonds issued by an authority shall be signed by the chairman of its board and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chairman of its board; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chairman of the board may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same.

(d) General provisions respecting form, interest rate, maturities, sale and negotiability of bonds. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this article, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The authority may pay all expenses, premiums and commissions in connection with any financing done by it. All bonds, except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(e) Nature of obligation and source of payment. All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or of any county or municipality; provided that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues and receipts of the authority specified in the proceedings authorizing those bonds.

(f) Eligibility for investment. Bonds of an authority are hereby made legal investments for executors, administrators, trustees and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.



Section 11-54-180 - Proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by an authority shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the use of bond proceeds to establish reserve funds as security for the payment of the principal of (and premium, if any) and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to the fiscal, engineering, legal and other expenses incurred in connection with the issuance of the bonds, and except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.



Section 11-54-181 - Refunding bonds.

Any bonds issued by an authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any such refunding bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this article, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board.

Any refunding bonds issued by an authority shall be issued and may be secured in accordance with the provisions of Section 11-54-179.



Section 11-54-182 - Notice of bond resolution; limitation on proceedings questioning or attacking bonds.

Upon the adoption by the board of any authority of any resolution providing for the issuance of bonds, such authority may, in its discretion, cause to be published once a week for two consecutive weeks, in a newspaper published or having a general circulation in the authorizing municipality, a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of such authority:

Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of any such bonds, or the validity of any pledge and mortgage and deed of trust or trust indenture made therefor, must be commenced within 30 days after the first publication of such notice. After the expiration of the said period no right of action or defense questioning or attacking the validity of the said proceedings or of the said bonds or the said pledge or mortgage and deed of trust or trust indenture shall be asserted, nor shall the validity of the said proceedings, bonds, pledge, mortgage, and deed of trust or trust indenture be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 11-54-183 - Exemption from certain taxes and fees.

The income of any authority, all bonds issued by an authority and the interest paid on any such bonds, all conveyances by or to an authority, and all leases, mortgages, and deeds of trust by or to an authority shall be exempt from all taxation in the State of Alabama. Any authority shall also be exempt from all license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which an authority may engage. An authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document. Nothing contained in this section shall be construed to exempt the property of an authority from any ad valorem taxes imposed by the state or any county, municipality, or other political subdivision, or to exempt an authority from any privilege or license taxes levied by the state or any county, municipality or other political subdivision with respect to tangible personal property purchased or used by an authority.



Section 11-54-184 - Nonliability of authorizing municipality.

The authorizing municipality shall not in any event be liable for the payment of the principal of or interest on any bonds of an authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by an authority, and none of the bonds of an authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the authorizing municipality within the meaning of any constitutional or statutory provision whatsoever.



Section 11-54-185 - Exemption from usury and interest laws.

Each authority shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8.



Section 11-54-186 - Exemption from competitive bid laws.

Any authority and all contracts made by it shall be exempt from the laws of the State of Alabama requiring competitive bids for any contract to be entered into by municipalities or public corporations authorized by them, including, but without limitation to, the provisions of Article 3 of Chapter 16 of Title 41.



Section 11-54-187 - Freedom of authority from state supervision and control.

This article is intended to aid the state through the furtherance of the purposes of the article by providing appropriate and independent instrumentalities of the state with full and adequate powers to fulfill their functions. Except as expressly provided in this article, no proceeding, notice, or approval shall be required for the incorporation of any authority or the amendment of its certificate of incorporation, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture, or the exercise of any other of its powers by an authority. Neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to the issuance of bonds by an authority.



Section 11-54-188 - Earnings of an authority.

An authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event a board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of an authority, then any net earnings of an authority thereafter accruing shall be paid to its authorizing municipality.



Section 11-54-189 - Dissolution of authority and vesting of title to property in authorizing municipality.

At any time when an authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record of a certified copy of the said resolution in the office of the judge of probate of the county with which the authority's certificate of incorporation is filed, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to the authorizing municipality.



Section 11-54-190 - Incorporation of another authority by same municipality.

The existence of an authority incorporated under the provisions of this article shall prevent the subsequent incorporation hereunder of another authority pursuant to authority granted by the same municipality. Notwithstanding this section, an authority whose membership solely includes county or municipal governments, county or municipal boards of education, or any of their respective boards, agencies, departments, corporations, or instrumentalities, including other commercial development authorities, may be incorporated at any time, regardless of whether another authority exists within the jurisdiction at issue.



Section 11-54-191 - Continued existence of authority notwithstanding reclassification of municipalities.

Any authority created hereunder shall continue in existence and shall have all powers conferred upon an authority organized pursuant to this article notwithstanding the fact that due to a reclassification of municipalities by the Legislature, the municipality which authorized the creation of such authority is no longer classified as a Class 1 municipality.



Section 11-54-192 - Provisions of article cumulative.

The provisions of this article are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with provisions of this article.






Article 7 - Donation of Property to United States for Defense Purposes.

Section 11-54-210 - Legislative findings and declarations.

The Legislature hereby finds and declares as follows:

(1) The location of defense facilities of the United States of America within the State of Alabama provides a substantial benefit to the economy of the State of Alabama;

(2) The Legislature deems it necessary and desirable that each municipality in this state have the powers with respect to donation of land to the United States of America that are set forth herein.



Section 11-54-211 - Authority of municipalities to acquire real property for donation to United States for defense purposes; issuance of bonds, etc., to fund purchase; conveyance to "related public corporation."

Each municipality in this state is hereby authorized (a) to acquire any real property located within the corporate limits of any such municipality or within 25 miles thereof, and (b) to donate said real property so acquired or any real property heretofore acquired by any such municipality to the United States of America for use by the said United States for national defense and related purposes. Each such municipality is hereby authorized to issue its bonds, warrants, or other securities for the purpose of providing funds to purchase said real property for donation to the United States of America. Each such municipality is hereby further authorized to convey any such real property to a "related public corporation" pursuant to the provisions of Chapter 63 of Title 11 for the purpose of enabling such corporation to donate the land to the United States of America.









Chapter 54A - DOWNTOWN REDEVELOPMENT AUTHORITIES.

Section 11-54A-1 - Legislative intent.

The revitalization and redevelopment of any business district of any city in Alabama develops and promotes for the public good and general welfare trade, commerce, industry, and employment opportunities and promotes the general welfare of the city and state by creating a climate favorable to the location of new industry, trade, and commerce. Revitalization and redevelopment of a business district by financing projects under the chapter will develop and promote for the public good and general welfare trade, commerce, industry, and employment opportunities and will promote the general welfare of the city and state. It is therefore in the public interest and is vital to the public welfare of the people of Alabama, and it is hereby declared to be the public purpose of this chapter, to so revitalize and redevelop any business district of any city in the state.



Section 11-54A-2 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, in the absence of clear implication herein otherwise, shall be given the following respective interpretations herein:

(1) APPLICANT. A natural person who files a written application with the governing body of any city in accordance with Section 11-54A-4.

(2) AUTHORITY. Any redevelopment authority organized pursuant to this chapter.

(3) AUTHORIZING RESOLUTION. A resolution adopted by the governing body of any city in accordance with Section 11-54A-4, that authorizes the corporation of the authority.

(4) BOARD. The board of directors of the authority.

(5) BONDS. Shall include bonds, notes, and certificates representing an obligation to pay money.

(6) CITY. Any incorporated city or town in the State of Alabama with respect to which a redevelopment authority may be organized.

(7) DIRECTOR. A member of the board of the authority.

(8) DEVELOPMENT AREA. Any business district of the city which is not more than three miles from the central business district and shall include areas used predominantly for business and commercial purposes.

(9) GOVERNING BODY. With respect to any city, its city council, board of commissioners, or other like governing body.

(10) INCORPORATORS. The persons forming a public corporation organized pursuant to this chapter.

(11) PERSON. Unless limited to a natural person by the context in which it is used, includes a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state, or of a county or municipality.

(12) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments thereto, the bylaws, and the minutes of the proceedings of the board of the authority are kept.

(13) PROJECT. Interests in land, buildings, structures, facilities, or other improvements located or to be located within the development area, and any fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of the development of trade, commerce, industry, and employment opportunities in the development area. A project in the downtown central business district of a municipality may be for any industrial, commercial, business, office, parking, utility, residential (including without limitation homes, apartments, town houses, condominiums, hotels, and motels), or other use, provided that a majority of the members of the authority determine, by a resolution duly adopted, that the project and the use thereof would further the public purpose of this chapter. A project outside of the downtown central business district of a municipality may be for any industrial, commercial, business, office, parking, utility, or other nonresidential use, provided that a majority of the members of the authority determine, by a resolution duly adopted, that the project and the use thereof would further the public purpose of this chapter.

(14) STATE. The State of Alabama.



Section 11-54A-3 - Use of phrases.

The following provisions shall be applied wherever appropriate herein:

"Herein," "hereby," "hereunder," "hereof," and other equivalent words refer to this chapter as an entirety and not solely to the particular section or portion thereof in which any such word is used.

The definitions set forth in Section 11-54A-2 hereof shall be deemed to include both singular and plural and to cover all genders.



Section 11-54A-4 - Filing of application; authorization of incorporation by governing body of city.

An authority may be organized pursuant to the provisions of this chapter. In order to incorporate such a public corporation, any number of natural persons, not less than three, who are duly qualified electors of the city, shall first file a written application with the governing body of the city, which application shall:

(1) Contain a statement that the applicants propose to incorporate the authority pursuant to the provisions of this chapter;

(2) State the proposed location of the principal office of the authority, which shall be within the corporate limits of the city; and

(3) State that each of the applicants is a duly qualified elector of the city; and

(4) Request that the governing body of the city adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with the provisions of Section 11-54A-5 hereof.

Every such application shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate. As promptly as may be practicable after the filing of the application with it in accordance with the provisions of this section, the governing body of the city shall review the contents of the application, and shall adopt a resolution either (1) denying the application or (2) declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by filing for record of a certificate of incorporation in accordance with the provisions of Section 11-54A-5. The governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon said application is taken.



Section 11-54A-5 - Procedure to incorporate; contents and execution of certificate of incorporation.

Within 40 days following the adoption of the authorizing resolution, the applicants shall proceed to incorporate the authority by filing for record in the office of the judge of probate of the county wherein the city is located a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided.

The certificate of incorporation of the authority shall state all of the following:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the city.

(2) The name of the authority, which shall include the name of the city in its title as follows:

The _______ Redevelopment Authority.

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to the provisions of Section 11-54A-20 hereof, that fact shall be stated).

(4) The name of the city together with the date on which the governing body thereof adopted the authorizing resolution.

(5) The location of the principal office of the authority, which shall be within the corporate limits of the city.

(6) That the authority is organized pursuant to the provisions of this chapter.

(7) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it (1) a copy of the application as filed with the governing body of the city in accordance with Section 11-54A-4, and (2) a certified copy of the authorizing resolution adopted by the governing body of the city. Upon the filing for record of the certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation. The judge of probate shall thereupon send notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 11-54A-6 - Amendments to certificate of incorporation; procedure.

The certificate of incorporation of the authority incorporated under the provisions of this chapter may at any time and from time to time be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the said resolution and which amendment may include any matters which might have been included in the original certificate of incorporation.

After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chairman of the board and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the city, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the said resolution adopted by the board proposing the said amendment to the certificate of incorporation, together with such documents in support of the application as the said chairman may consider appropriate. As promptly as may be practicable after the filing of the said application with the governing body of the city pursuant to the foregoing provisions of this section, that governing body shall review the said application and shall adopt a resolution either denying the said application or authorizing the proposed amendment. Such governing body shall also cause a copy of the said application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of said governing body at which final action upon the said application is taken.

Within 40 days following the adoption by the governing body of the city of a resolution approving the proposed amendment the chairman of the board of the authority and the secretary of the authority shall sign, and file for record in the office of the judge of probate of the county of incorporation a certificate in the name of and in behalf of the authority under its seal reciting the adoption of said respective resolutions by the board and by the said governing body and setting forth the said proposed amendment. The judge of probate for such county shall thereupon record such certificate in an appropriate book in his office. When such certificate has been so filed and recorded, such amendment shall become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of the authority shall be amended except in the manner provided in this section.



Section 11-54A-7 - Board of directors; election, terms, eligibility, etc.

Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of any number of directors, not less than three, who shall be elected by the governing body of the city for staggered terms as hereinafter provided. At the time of the election of the first board, the governing body of the city shall divide the directors into three groups containing as nearly equal whole numbers as may be possible. The governing body of the city shall specify for which term each director is elected. The initial term of office of the first group shall be two years each. The initial terms of office of the second group shall be four years each. The initial term of office of the third group shall be six years. Thereafter, the term of office of each such director shall be six years. If at the expiration of any term of office of any director, a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his successor shall be so elected. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the city. Each director must be a duly qualified elector of the city. Directors shall be eligible for reelection. Each director shall be reimbursed for expenses actually incurred by him in and about the performance of his duties. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 11-54A-8 - Officers of authority.

The officers of the authority shall consist of a chairman, vice chairman, secretary, treasurer, and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may, but need not, be held by the same person. The chairman and vice chairman of the authority shall be elected by the board from the membership thereof; the secretary, the treasurer, and any other officers of the authority may, but need not, be members of the board and shall also be elected by the board. The chairman, vice chairman, secretary, and treasurer of the authority shall also be the chairman, vice chairman, secretary, and treasurer of the board, respectively.

Prior to receipt by the authority of any tax revenues from the city, any county, state, or federal governments, the treasurer of the authority shall provide evidence to the governmental entity from which the funds are to be received of procurement of a fidelity bond in an amount equal to or greater than the amount of tax funds to be received and that the company issuing the bond is qualified to issue fidelity bonds in the State of Alabama.



Section 11-54A-9 - Powers of authority; all projects to be in development area.

(a) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time, which may be perpetuity, subject to Section 11-54A-20, specified in its certificate of incorporation.

(2) To sue and be sued in its own name and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise and to refinance existing indebtedness on, improve, maintain, equip, and furnish one or more projects, including all real and personal properties which the board of the authority may deem necessary in connection therewith, regardless of whether or not any such projects shall then be in existence.

(6) To lease to others any or all of its projects and to charge and collect rent therefor, and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof.

(7) To sell, exchange, donate, or convey and to grant options to any lessee to acquire any of its projects and any or all of its properties whenever its board shall find any such action to be in furtherance of the purposes for which the authority was organized.

(8) To issue its bonds for the purpose of carrying out any of its powers.

(9) To mortgage and pledge any or all of its projects or any part or parts thereof, as security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof.

(10) To execute and deliver, in accordance with this section and Section 11-54A-10, mortgages and deeds of trust and trust indentures, or either.

(11) To finance (by loan, grant, lease, or otherwise), construct, erect, assemble, purchase, acquire, own, repair, remodel, renovate, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage projects and to pay the cost of any project from the proceeds of bonds, or any other funds of the authority, or from any contributions or loans by persons, corporations, partnerships (limited or general), or other entities, all of which the authority is hereby authorized to receive and accept and use.

(12) To issue and use the proceeds thereof for the purpose of paying, or loaning the proceeds thereof to pay all or any part of the cost of any project and otherwise to further or carry out the public purpose of the authority and to pay all costs of the authority incident to, or necessary and appropriate to, furthering or carrying out such purpose.

(13) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, public or private, for loans, grants, guarantees, or other financial assistance in furtherance of the authority's public purpose and to accept and use the same upon such terms and conditions as are prescribed by such federal, state, county, or municipal government or agency or other source.

(14) To enter into agreements with the federal government or any agency thereof to use facilities or the services of the federal government or any agency thereof in order to further or carry out the public purposes of the authority.

(15) To contract for any period with the State of Alabama, state institutions, or any city, town, municipality, or county of the state for the use by the authority of any facilities or services of the state or any such state institution, city, town, municipality, or county, or for the use by any state institution or any city, town, municipality, or county of any facilities or services of the authority, provided such contracts shall deal with such activities and transactions as the authority and any such political subdivision with which the authority contracts are by law authorized to undertake.

(16) To extend credit or make loans to any person, corporation, partnership (limited or general), or other entity for the costs of any project or any part of the costs of any project, which credit or loans may be evidenced or secured by loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, or such other instruments, or by rentals, revenues, fees, or charges, upon such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds, and, in the exercise of powers granted hereby in connection with any project, the authority may require the inclusion in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument of the provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of a project, and such other terms and conditions, as the authority may deem necessary or desirable.

(17) To acquire, accept, or retain equitable interests, security interests, or other interests in any real property, personal property, or fixtures by loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any moneys loaned or credit extended by the authority.

(18) To appoint, employ, contract with, and provide for the compensation of, such officers, employees, and agents, including without limitation, engineers, attorneys, contractors, consultants, and fiscal advisors, as the board shall deem necessary for the conduct of the business of the authority.

(19) To provide the insurance as the board may deem advisable.

(20) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder.

(21) To require payments in lieu of taxes, other than any sales or use taxes levied by the state or the local sales, use, or excise taxes required by state laws to be administered in a parallel manner to state sales or use taxes, to be made by the lessee of the project to either the authority or the city. The powers granted in this subdivision must be specifically approved, in each instance, by formal action of the governing body of the city at the time it grants any tax waiver or tax exemption under this chapter.

(22) To receive and use the proceeds of any tax levied by a municipal corporation to pay the costs of any project or for any other purpose for which the authority may use its own funds pursuant to this chapter.

(23) To encourage and promote the improvement and revitalization of the development area and to make, contract for, or otherwise cause to be made long-range plans or proposals for the development area in cooperation with the city or the county.

(24) To exercise any power granted by the laws of the State of Alabama to public or private corporations which is not in conflict with the public purpose of the authority.

(25) To do all things necessary or convenient to carry out the powers conferred by this chapter.

(b) All projects of the authority shall be located wholly within the corporate limits of the city and shall be in the development area, which shall be an area defined by the authority and approved by resolution of the governing body of the city.

(c) Notwithstanding any other provision of this chapter, any real property owned by the authority located in any development area located outside of the downtown central business district of the city shall not be exempt from any state taxes.



Section 11-54A-10 - Bonds of authority.

(a) Source of payment. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the board of its projects or of any thereof as may be designated in the proceedings of the board under which the bonds shall be authorized to be issued.

(b) Pledge of revenues, receipts and other security. The principal of an interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the same may be payable and may be secured by a mortgage and deed of trust or trust indenture conveying as security for such bonds all or any part of the property of the authority from which the revenues or receipts so pledged may be derived.

The resolution under which the bonds are authorized to be issued and any such mortgage and deed of trust or trust indenture may contain any agreements and provisions respecting the operation, maintenance and insurance of the property covered by said mortgage and deed of trust or trust indenture, the use of the revenues and receipts subject to such mortgage and deed of trust or trust indenture, the creation and maintenance of special funds from such revenues and receipts, the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the board shall deem advisable and which are not in conflict with the provisions of this chapter. Each pledge, agreement, mortgage and deed of trust or trust indenture made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust or trust indenture executed as security therefore, the rights of any holder of the bonds may be enforced by mandamus, the appointment of a receiver, or either of said remedies, and foreclosure of such mortgage and deed of trust or trust indenture may, if provided for in said instrument, be had.

(c) Execution. All bonds issued by the authority shall be signed by the chairman of its board and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chairman of its board; provided, that as long as the registrar of the bonds has manually signed an authentication certificate for the bonds, facsimile signatures of both of the said officers may be printed or otherwise reproduced on any such bonds in lieu of each manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chairman of the board may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same.

(d) General provisions respecting form, interest rate, maturities, sale and negotiability. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The authority may pay all expenses, premiums and commissions in connection with any financing done by it. All bonds, except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(e) Nature of obligation and source of payment. All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or of any county or of the city; provided that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of its revenues and receipts of the authority specified in the proceedings authorizing those bonds.

(f) Eligibility for investment. Bonds of the authority are hereby made legal investments for executors, administrators, trustees and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.



Section 11-54A-11 - Proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the use of bond proceeds to establish reserve funds as security for the payment of the principal of (and premium, if any) and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to (1) the fiscal, engineering, legal and other expenses incurred in connection with the issuance of the bonds, and (2) except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.



Section 11-54A-12 - Refunding bonds.

Any bonds issued by the authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with refunding; provided, that unless duly called for redemption pursuant to provisions contained therein; the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any such refunding bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board.

Any refunding bonds issued by the authority shall be issued and may be secured in accordance with the provisions of Section 11-54A-10.



Section 11-54A-13 - Notice of bond resolution; 30 days to bring action to question bond validity.

Upon the adoption by the board of the authority of any resolution providing for the issuance of bonds, the authority may cause to be published once a week for two consecutive weeks, in a newspaper published or having general circulation in the city, a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of such authority.

"The _____ Redevelopment Authority, a public corporation under the laws of the State of Alabama, on the _____ day of _____ authorized the issuance of $_____ principal amount of bonds of the public corporation for purposes authorized in the act of the Legislature of Alabama under which the public corporation was organized. Any action or proceeding questioning the validity of the bonds, or the pledge and the mortgage and deed of trust or trust indenture to secure the same, or the proceedings authorizing the same, must be commenced within 30 days after the first publication of this notice."

A newspaper shall be deemed to be published in the city, within the meaning of this section, if its principal editorial office is located in the city.

Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in the notice or to contest the validity of any such bonds, or the validity of any pledge and mortgage and deed of trust or trust indenture made therefor, must be commenced within 30 days after the first publication of the notice. After the expiration of that period, no right of action or defense questioning or attacking the validity of the proceedings or of the bonds or the pledge or mortgage and deed of trust or trust indenture shall be asserted, nor shall the validity of the proceedings, bonds, pledge, mortgage, and deed of trust or trust indenture be open to question in any court on any ground whatsoever except in an action commenced within the period.



Section 11-54A-14 - Exemption from taxation.

The authority formed under this chapter, the property and income of the authority (whether used by it or leased to others), all bonds issued by the authority, the income from such bonds or from other sources, the interest and other profits from such bonds enuring to and received by the holders thereof, conveyances by and to the authority and leases, mortgages and deeds of trust by and to the authority shall be exempt from all taxation in the state. The authority shall not be obligated to pay any fees, taxes or costs to the judge of probate of any county in connection with its incorporation or with any amendment to its certificate of incorporation or otherwise or to any judge of probate of any county in connection with the recording by it of any document or otherwise, the authority being hereby exempted from the payment of any such fees, taxes and costs. No license or excise tax may be imposed by any authority with respect to the privilege of engaging in any of the activities authorized by this chapter.



Section 11-54A-15 - Liability of city.

The city shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever which may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the city within the meaning of any constitutional or statutory provision whatsoever.



Section 11-54A-16 - Exemption from usury and interest laws.

The authority shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8, as it may at any time be amended.



Section 11-54A-17 - Compliance with competitive bid laws.

The authority and all contracts made by it shall comply with the laws of the State of Alabama requiring competitive bids for any contract to be entered into by municipalities or public corporations authorized by them, including, but without limitation to, the provisions of Article 3 of Chapter 16 of Title 41.



Section 11-54A-18 - Freedom of authority from state supervision and control.

This chapter is intended to aid the state through the furtherance of the purposes of the chapter by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this chapter, no proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture, or the exercise of any other of its powers by the authority. Neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to the issuance of bonds by the authority.

The authority shall hold a public hearing before approving or obligating the expenditure of any tax revenues received by the authority from the city, any county, the state or federal governments. Such notice shall be advertised in a newspaper of general circulation in the county of incorporation of the authority and the notice shall be published not less than seven days prior to the hearing.



Section 11-54A-19 - Earnings of authority.

The authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event a board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the city.



Section 11-54A-20 - Dissolution of corporation and vesting of title to property in city.

At any time when the authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record of a certified copy of the said resolution in the office of the judge of probate of the county, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to the city.



Section 11-54A-21 - Existence of authority to prevent incorporation of another by city.

The existence of the authority incorporated under the provisions of this chapter shall prevent the subsequent incorporation hereunder of another authority pursuant to authority granted by this chapter.



Section 11-54A-22 - Loans, sales, grants, etc., of money, property, etc., to authority by counties, municipalities, etc.

For the purpose of effecting the revitalization and redevelopment of the central business district of the city, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to or perform services for the benefit of the authority;

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, any interest therein, and any franchise; and

(3) Do any and all things, whether or not specifically authorized in this chapter and not otherwise prohibited by law, that are necessary or convenient in connection with aiding and cooperating with the authority in its efforts to revitalize and redevelop the central business district of the city.



Section 11-54A-23 - Provisions cumulative.

The provisions of this chapter are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with provisions of this chapter.



Section 11-54A-24 - Authorities organized under prior acts.

Any downtown redevelopment authority established under Acts 1982, No. 303, Acts 1984, No. 395, Acts 1984, No. 415, Acts 1985, No. 185, or any other authority organized under any act of this state prior to May 29, 1985, for the purpose of revitalizing or redeveloping the central business district of any city or town in Alabama may reincorporate under the provisions of this chapter by the filing of a restated certificate of incorporation with the judge of probate of the county wherein the certificate of incorporation of the authority was originally filed for record but the provisions of Section 11-54A-4 need not be complied with and, if the authority had previously received an authorizing resolution, no new authorizing resolution shall be required. The governing body of the city shall not be required to reappoint the directors of any such authority and the directors then in office shall continue in office and their terms of office shall expire at the same time such terms would have expired prior to the passage of this chapter. The downtown development area of such authorities shall be the areas specified in the acts described in the first sentence of this paragraph.

All bonds, leases, mortgages, indentures, inducement agreements, preliminary bond resolutions and other instruments, contracts, documents and agreements issued, entered into, authorized or approved by such authorities are hereby validated, ratified and approved ab initio.



Section 11-54A-25 - Continued existence of authorities established before August 1, 2004; reincorporation.

Any downtown redevelopment authority established under this chapter prior to August 1, 2004, for the purpose of revitalizing or redeveloping the central business district of any city or town in Alabama may continue in existence under this chapter as it appeared prior to August 1, 2004, or may reincorporate under the provisions of this chapter as amended by the filing of a restated certificate of incorporation with the judge of probate of the county wherein the certificate of incorporation of the authority was originally filed for record, but the provisions of Section 11-54A-4 need not be complied with and, if the authority had previously received an authorizing resolution, no new authorizing resolution shall be required. The governing body of the city shall not be required to reappoint the directors of the authority and the directors then in office shall continue in office and their terms of office shall expire at the same time the terms would have expired prior to the passage of this section.






Chapter 54B - SELF-HELP BUSINESS IMPROVEMENT DISTRICTS.

Section 11-54B-1 - Legislative findings.

(a) The Legislature finds:

(1) That patterns of urban development have had a substantial adverse impact upon downtown and community business districts vital to the economies of Class 1 municipalities in Alabama.

(2) That the public interest would be advanced by authorizing the creation of self-help business improvement districts and district management corporations to assist Class 1 municipalities in promoting economic growth in business districts.

(3) That district management corporations representing real property owners within self-help business improvement districts can assist Class 1 municipalities in promoting economic growth and employment within business districts.

(4) That Class 1 municipalities should be authorized to create self-help business improvement districts and designate district management corporations to execute self-help programs to improve the local business climates.

(b) The Legislature further finds that it is the public policy of the State of Alabama to permit the governing bodies of Class 1 municipalities to protect the public welfare and the interests of the public in the safe and effective movement of persons, encourage healthy economic development, promote jobs, and preserve and enhance the function and appearance of business districts located within a Class 1 municipality through the adoption of an ordinance of the type authorized in this article.



Section 11-54B-2 - Definitions.

As used in this article, the following words and phrases shall have the following meanings:

(1) MUNICIPALITY. Any Class 1 municipality located in the State of Alabama.

(2) DISTRICT MANAGEMENT CORPORATION. An entity created by incorporation under The Alabama Nonprofit Corporation Act (Chapter 3A of Title 10), and designated by ordinance to manage a self-help business improvement district.

(3) SELF-HELP BUSINESS IMPROVEMENT DISTRICT. A geographical area, whether or not contiguous, within a municipality designated by ordinance as an area in which a special assessment may be levied on the owners of the real property located within the geographical area of the district for the purposes of providing supplemental services within the district and promoting the economic and general welfare of the district.



Section 11-54B-3 - Development and maintenance of self-help business improvement districts.

A municipality may, through ordinance, provide for the creation and maintenance of one or more self-help business improvement districts pursuant to this article. This article is intended as the exclusive procedure through which a municipality may create and maintain a self-help business improvement district.



Section 11-54B-4 - Findings required for public hearing on adoption of self-help business improvement district ordinance.

A public hearing on the adoption of a self-help business improvement district ordinance may be called only if the governing body of a municipality finds that:

(a) A request for the creation of a self-help business improvement district which satisfies the requirements of Section 11-54B-5 has been filed with the clerk of the municipality.

(b) The area described in the self-help business improvement district plan would benefit from being designated as a self-help business improvement district.

(c) The self-help business improvement district plan required by Section 11-54B-5 includes a designated district management corporation to provide administrative and other services to benefit businesses, employees, residents, and consumers in the self-help business improvement district.

(d) The self-help business improvement district plan includes a special assessment which will be levied by the district management corporation on the owners of the real property located within the geographical area of the district to finance the supplemental services described in the plan and that such special assessment is expected to produce revenue which is consistent with the annual budget adopted and approved as provided in this chapter.

(e) The copies of the articles of incorporation and by-laws of the district management corporation satisfy the requirements of Section 11-54B-9.

(f) It is in the best interests of the municipality and the public to designate the geographical area described in the plan as a self-help business improvement district and to designate a district management corporation to provide administrative and other services to the district.

(g) The existing level of publicly funded services provided by the municipality in the geographical area of the proposed district has been documented in writing and certified by the mayor of the municipality.



Section 11-54B-5 - Requirements of request for creation of self-help business improvement district.

A request for the creation of a self-help business improvement district must contain the following:

(a) The signatures of a representative group of the owners of the real property located within the geographical area of the proposed district. The group must include the signatures of the owners of real property which comprises at least two-thirds of the total fair market value of all real property located in the proposed district. Ownership of real property and the fair market value thereof shall be determined by the county property tax assessment records. When record title to real property is vested in a public corporation or authority under a bond financing plan provided for by statute, the beneficial user of the real property in which title may ultimately be vested by purchase shall be deemed the owner of such real property for purposes of this article.

(b) An accurate description, whether by metes and bounds or by lot and block numbers or by street addresses, of the proposed district.

(c) A self-help business improvement district plan that shall include:

(1) a description of the supplemental services which will be provided in the district;

(2) a budget outlining the annual cost of the supplemental services described in paragraph (1) above;

(3) a description of the method which will be used to determine the amount of the special assessment which will be levied on the owners of the real property located within the geographical area of the district to finance the supplemental services described in paragraph (1) above;

(4) the number of years, not to exceed five (5) years, in which the special assessments described in paragraph (3) above will be levied; and

(5) copies of the articles of incorporation and by-laws of the district management corporation designated by the plan to provide administrative and other services to the district.



Section 11-54B-6 - Mailing of proposed ordinance and notice of hearing.

At least twenty (20) days prior to the date set for a public hearing on the proposed self-help business improvement district plan, notice of the date, time and place of the hearing, with a description of the geographical area proposed to be included in the district, the proposed ordinance, and the self-help business improvement district plan shall be mailed to all known owners of real property located within the geographical area proposed to be included in the district. Such notice shall be mailed to all known owners of such real property at the address listed in the county property tax assessment records. In addition, a copy of such notice shall be posted in at least three (3) places located within the geographical area proposed to be included in the district. A property owner's failure to receive a copy of such notice shall not constitute grounds upon which such owner may contest the validity of a self-help business improvement district ordinance.



Section 11-54B-7 - Review of self-help business improvement district plan and adoption of ordinance.

The municipality, upon review of the self-help business improvement district plan submitted, may, after public hearing, adopt an ordinance to designate, establish, and maintain the area described in the plan as a self-help business improvement district. The ordinance shall provide for an effective date which is sixty (60) days from the date of adoption of the ordinance by the municipality and shall provide that, if the owners of real property which represent one-third ( 1/3 ) or more (by number) of all parcels of real property located within the geographical area of the district file written objections to the establishment of the district with the clerk of the municipality, the provisions of such ordinance shall be null and void and no district shall be created. The ordinance shall designate the district management corporation provided for in the plan as the district management corporation authorized to provide administrative and other services to the district and authorize the execution of a contract between the municipality and such district management corporation setting out the services to be provided by the district and the municipality. The contract shall provide that the municipality shall continue the same level of services in the district as provided prior to the creation thereof.



Section 11-54B-8 - Costs of supplemental services; assessment of classes; exemptions.

(a) A self-help business improvement district ordinance shall provide that all costs of the supplemental services provided in a business improvement district will be financed through the levy of a special assessment on the owners of the real property located within the geographical area of the district and shall designate the method set forth in the plan as the method which will be used to determine the amount of such special assessment in a manner which fairly and equitably distributes the burden of financing the supplemental services among the real property owners in the district. Such ordinance shall list and describe, by metes and bounds, by lot and block numbers, or by street addresses, all real properties against which the special assessment will be made to fund such supplemental services.

(b) The board of directors of the district management corporation, in its sole discretion, may assess classes of real property within the self-help business improvement district at different rates and may provide exemptions from assessment for the owners of one or more classes of real property within the self-help business improvement district. The following classes of real property shall be utilized in setting the rates and making exemptions:

(1) Property owned and occupied by an organization exempt from federal income tax under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended.

(2) Property, any portion of which is used for residential purposes.

(3) All other property.

(c) The board of directors of the district management corporation, in its sole discretion and at any time, may create additional classes of real property, whether based on use or location, for purposes of subsection (b); however, any additional class of property must include, at a minimum, at least ten different owners of real property and each owner of real property within the class shall be assessed at the same rate.

(d) All real property located within the geographical area of the self-help business improvement district which is owned by the federal government, the State of Alabama, or a political subdivision, agency, instrumentality, or authority of any of the foregoing shall be exempt from the special assessment imposed by the district management corporation, provided the right to occupy or possess such property is not held by a person or entity other than such owner. The district management corporation may require such owner to certify, from time to time, the person or entity who has the right to occupy or possess such property.

(e) Notwithstanding anything provided herein to the contrary, no owner of real property located within the geographical area of the self-help business district shall be required to pay a special assessment in excess of 17 1/2 percent of the total amount of special assessments on all owners of real property in the self-help business district for any year.



Section 11-54B-9 - Collection of special assessment; procedures; claim of lien; interest, penalties, and fees.

(a) A self-help business improvement district ordinance shall provide that the special assessment levied on the owners of the real property located within the geographical area of the district shall be collected by the district management corporation. The collection procedures utilized by the district management corporation shall include the mailing of a notice of the special assessment to the person shown as owner of the property on the records of the tax assessor in the following manner:

(1) After October 1 of each year, the district management corporation may levy the special assessment for services to be provided during the following calendar year.

(2) The assessment shall be due on December 1 and delinquent on January 1 following the October levy.

(3) Upon delinquency, interest and penalties may be assessed in the amounts provided in subsection (d).

(b) Notwithstanding subsection (a), the district management corporation, as it may determine in its sole discretion from time to time, may alter any of the procedures or dates set forth above as well as provide for other procedures for collection of the special assessment; provided, however, that no special assessment shall be due less than 15 days after levy nor delinquent less than 30 days after its due date. Until payment, any amounts owed pursuant to this section shall be a debt of the real owner of record as of 30 days following each levy.

(c)(1) Such ordinance shall provide that the amount of any outstanding special assessment levied on a parcel of real property, together with any accrued interest , penalties, and fees provided in subsection (d), shall constitute a lien on such property upon the recording in the public records of the county in which the property is located of a claim of lien, stating the legal description or street address of the property, the name of the record owner, the amount due and the date when due. The claim of lien shall be signed and verified by an officer or agent of the district management corporation.

(2) Liens provided for in subdivision (1) may be foreclosed by an action brought in the name of the district management corporation in the same manner as a foreclosure of a mortgage on real property. The district management corporation may bid on the property at foreclosure sale and acquire, hold, lease, mortgage, and convey the same. An action to recover a money judgment for unpaid assessments may be maintained without waiving such lien.

(3) Upon full payment of all sums secured by the lien, the party making payment shall be entitled to a recordable satisfaction of lien.

(4) The lien shall take precedence over all other liens, whether created prior or subsequent to the date of the special assessment, except a lien for state, county, or municipal taxes; a prior special assessment; or a prior recorded mortgage, deed of trust, or similar security instrument. Other than foreclosures for state, county, or municipal taxes; a prior special assessment; or a prior recorded mortgage, deed of trust, or similar security instrument, the lien for the special assessment shall not be defeated or postponed by any private or judicial sale, or by any mortgage, deed of trust, or similar security instrument which is recorded subsequent to the date of final adoption by the municipality of the self-help business improvement district ordinance providing for the special assessment.

(d) The board of directors of the district management corporation may establish the interest, penalties, and fees which shall be owed when a special assessment is not timely paid as provided in subsection (a). The interest rate may not exceed the prime interest rate, as determined by the board on one or more dates during a year, plus 10 percent. Penalties shall not exceed 15 percent of the aggregate of the amount owed and the interest owed on the date of payment. Fees shall include court costs as well as any attorneys' fees incurred by the district management corporation, not to exceed one third of the aggregate of the amount owed, the interest owed on the date of payment, and the penalties. The district management corporation may determine in its sole discretion that it should waive some or all of the amounts owed by one or more owners pursuant to this section.

(e) No error in the proceedings of the governing body of the municipality or of the board of directors of the district management corporation shall exempt any real property within the self-help improvement district from the imposition of any interest or penalty or from any lien or from payment thereof.

(f) If, pursuant to subsection (d) of Section 11-54B-8, a governmental owner certifies to the district management corporation that some other person or entity has a right to own or possess real property within the geographical area of the self-help business improvement district, or if no such certification is returned to the district management corporation, the procedures in this section shall apply.

(1) In addition to the collection procedures provided in subsection (a), the collection procedures utilized by the district management corporation shall include mailing notice of the assessment to the person or entity which occupies or possesses such property by mailing the notice to a postal address located on the property.

(2) The lien provided in subsection (c) shall additionally constitute a lien on the leasehold or other right of occupancy or possession of all or any part of such property without any judicial action.

(g) When real property within the geographical area of the self-help business improvement district is a condominium property, as the term is defined in subdivision (6) of Section 35-8-2, the assessment of the property, in the discretion of the district management corporation, may be separately assessed against and collected on each unit as a single parcel or it may be assessed against and collected on the condominium property as a whole and treated as a common expense, as such term is defined in subdivision (3) of Section 35-8-2.



Section 11-54B-10 - Amendment of self-help business improvement district ordinance.

(a) Except as provided in subsection (b), the governing body of the municipality may amend a self-help business improvement district ordinance upon the written request of the district management corporation or a representative group of the owners of the real property located within the geographical area of the district. Such request must specify the desired amendment, which should be made by the governing body of the municipality to the self-help business improvement district ordinance. If such request is made by a representative group of owners of the real property located within the geographical area of the district, such request must also include the signatures of the owners of real property which comprises at least two-thirds of the total fair market value of all real property located in the district, determined pursuant to the provisions of subsection (a) of Section 11-54B-5.

(b) The governing body of the municipality may amend the self-help business improvement district ordinance to reduce or expand the real property comprising the self-help business improvement district in accordance with this subsection.

(1) The ordinance may be amended to reduce the real property comprising the district following the submission of a request for reduction by the board of directors of the district management corporation.

(2) The ordinance may be amended to expand the real property comprising the district following the submission of a request for expansion by both of the following:

a. The owners of real property located within the area that is to be newly included within the district as provided in subdivision (3).

b. The board of directors of the district management corporation.

(3) Where a request for expansion is sought under subdivision (2), the request shall contain the signatures of the owners of real property which comprises at least two-thirds of the total fair market value of all real property located in the geographical area provided in paragraph a. of subdivision (2). Ownership of real property and the fair market value thereof shall be determined using the records of the tax assessor or of the probate judge. When record title to real property is vested in a public corporation or authority under a bond financing plan provided for by statute, the beneficial user of the real property in which title may ultimately be vested by purchase shall be deemed the owner of the real property.

(4) A request for expansion or reduction shall include an accurate description, whether by metes and bounds, by lot and block numbers, or by street addresses, of the geographical area which is the subject of the reduction or expansion, as well as a similar description of the resulting district if such reduction or expansion was approved.

(5) At least 20 days prior to the date set for a public hearing on the proposed self-help business improvement district reduction or expansion, notice of the date, time, and place of the hearing, together with a description of the geographical area which is the subject of the reduction or expansion, shall be mailed to all owners of real property located within the geographical area which is the subject of the reduction or expansion, as ownership shown on the records of the tax assessor. In addition, a copy of the notice shall be posted in at least three places located within the geographical area which is the subject of the reduction or expansion. A property owner's failure to receive a copy of the notice shall not constitute grounds upon which the owner may contest the validity of a self-help business improvement district amendment.

(6) The municipality, upon review of the request for the reduction or expansion of the self-help business improvement district and after public hearing, may adopt an ordinance reducing or expanding the self-help business improvement district. The ordinance shall provide for an effective date which is 60 days from the date of adoption of the ordinance by the municipality and shall provide that, if the owners of real property which represent one-third or more by number of all parcels of real property located within the geographical area of the resulting district file written objections to the establishment of the district with the clerk of the municipality, the provisions of such ordinance shall be null and void and no reduction or expansion shall occur. The ordinance shall provide that the contract between the municipality and the district management corporation setting out the services to be provided by the district and the municipality shall be amended to provide that the same level of services provided by the municipality shall continue as before the reduction or expansion of the real property comprising the self-help business improvement district.

(7) There shall be no requirement that the real property located within the geographical area of the self-help business improvement district be contiguous.



Section 11-54B-11 - District management corporation limits, powers, and duties.

(a) District management corporations shall be incorporated under the Alabama Nonprofit Corporation Act (Chapter 3A of Title 10) and shall exercise their powers in a manner consistent with such act.

(b) To qualify for designation by ordinance to manage a self-help business improvement district, the articles of incorporation of a proposed district management corporation must provide the following:

(1) That the property, business, and affairs of the corporation shall be managed by a board of directors.

(2) The names and addresses of the initial members of the board of directors.

(3) That the initial members of the board shall be divided into three groups which are as equal in number as is possible, that such groups will serve for initial terms of one (1), two (2) and three (3) years respectively, and that all directors thereafter elected by the board of directors shall serve for a term of three (3) years.

(4) That the members of the board of directors elected after the expiration of the initial terms set forth in subsection (3) above will be elected by the existing members of the board of directors.

(5) That all members of the board of directors must own real property which is located in the geographical area of the district or be a designated representative of an owner of such property, and that in order to provide representation on the board of directors to the small business owners located within the geographical area of the district, at least one-third ( 1/3 ) of the members of the board of directors shall own or represent an owner of a tract of real property in the district with a fair market value which is in the lower one-third ( 1/3 ) of the fair market values of all real property in the district.

(6) That no funds received by the corporation from assessments on such property shall be expended except in accordance with the budget adopted or amended under the provisions of this chapter.

(7) That vacancies on the board of directors resulting from death, resignation, or removal, shall be filled by the remaining members of the board of directors of the district management corporation for the unexpired portion of the term.

(8) That at least once every six (6) months after designation, the corporation shall hold public meetings appropriately advertised in the district, at a place convenient to persons concerned with the operation of the district, and shall receive written suggestions from businesses in the district at any time.

(9) That municipal representatives designated by the mayor and by the governing body of the municipality shall be authorized to attend and participate in regular and called meetings of the board of directors of the district management corporation, but shall not vote on any matters considered by directors.

(10) That no amendment to the articles of incorporation or any by-laws shall be effective unless approved by the board of directors of the district management corporation.

(11) That directors shall receive no compensation for service as directors, but shall be entitled to receive reimbursement for expenses actually incurred in the performance of their duties approved by the board.

(12) That upon dissolution, or upon any withdrawal of the designation as the district management corporation, all interests and title to funds held by or for the corporation, and all property of the corporation shall be transferred and assigned to (1) a successor district management corporation, or (2) if no such successor district management corporation exists, the municipality for use in funding such programs as the board of directors of the district management corporation shall direct and designate.

(c) The district management corporation shall have all powers necessary to implement its purposes, including, but not limited to, the power to:

(1) Adopt by-laws for the regulation of its affairs and the conduct of its business and to prescribe rules, regulations, and policies in connection with the performance of its functions and duties;

(2) Employ such persons as may be required, and fix and pay their compensation from funds available to the corporation;

(3) Apply for, accept, administer, and comply with the requirements respecting an appropriation of funds or a gift, grant, or donation of property or money;

(4) Make and execute agreements which may be necessary or convenient to the exercise of the powers and functions of the corporation, including contracts with any person, firm, corporation, governmental agency, or other entity;

(5) Administer and manage its own funds and accounts and pay its own obligations;

(6) Borrow money from private lenders for periods not to exceed 180 days and from governmental entities for that or longer periods;

(7) Enforce the conditions of any loan, grant, sale, or lease made by the corporation;

(8) Provide security, sanitation, and other services to the district supplemental to those provided normally by the municipality;

(9) Publicize the district and the businesses included within the district boundaries;

(10) Recruit new businesses to fill vacancies in the district;

(11) Organize special events in the district;

(12) Provide special parking arrangements for the district;

(13) Participate in other governmental programs for which qualified included in its approved plan; and

(14) Undertake such other activities or initiatives within the district as the board of directors of the district management corporation deems appropriate.



Section 11-54B-12 - Annual budget of district management corporation.

(a) The officers of the district management corporation shall submit a detailed annual budget for approval by its board of directors including proposed expenditures and proposed sources of funding, including voluntary donations, and which explains how the budget contributes to goals and objectives for the business improvement district.

(b) The budget shall be introduced, approved, amended, and adopted by resolution passed by not less than a majority of the full membership of the board of directors.

The procedure shall be as follows:

(1) Introduction and preliminary approval;

(2) Public advertising;

(3) Public hearing;

(4) Amendments and public hearings, if required; and

(5) Adoption.

(c) No budget shall be adopted until a public hearing has been held thereon and all persons having an interest therein shall have been given an opportunity to present objections.

(d) The board of directors may amend the budget during or after the public hearing.

No amendment by the board of directors shall be effective until taxpayers and all persons having an interest therein shall have been granted a public hearing thereon, if the amendment shall:

(1) Add a new item in an amount in excess of 10% of the total amount as stated in the approved budget; or

(2) Increase or decrease any item within such budget by more than 10% of the amount stated therein for such item, or

(3) Increase the amount to be raised by special assessment by more than 10% of the total special assessment revenues stated in the approved budget.



Section 11-54B-13 - Retention of municipal police powers.

Notwithstanding the improvement of any street or sidewalk incident to a self-help business improvement district, a municipality and its governing body shall retain its police powers and other rights and powers relating to the street or part thereof constituting or included in a self-help business improvement district, and no such action shall be interpreted or construed to be a vacation, in whole or in part, of any municipal street or part thereof, it being intended that the establishment of a self-help business improvement district pursuant to this article is a matter of a regulation only.



Section 11-54B-14 - Eminent domain utilization.

No self-help business improvement district or district management corporation shall have eminent domain powers. All such procedures incidental to the development and maintenance of a self-help business improvement district pursuant to this chapter, including compensation for land acquisition and legal challenges and appeals not specifically prescribed hereunder, shall be taken in accordance with the applicable provisions of Chapter 1A of Title 18.



Section 11-54B-15 - Furniture, structure of facility not deemed nuisance.

Any movable furniture, structure, facility, or appurtenance or activity located or permitted in connection with a self-help business improvement district shall not, by reason of such location or use, be deemed a nuisance or unlawful obstruction or condition, notwithstanding any rule or regulation or principle of negligence law pertaining to the use of public streets and highways and neither the municipality nor any user acting under permit shall be liable for any injury to person or property, unless such furniture, structure, facility or use shall be negligently constructed, maintained, or operated.



Section 11-54B-16 - District management corporation contracts.

The municipality may, by ordinance, authorize the district management corporation to contract work to be done on any street or streets, or on other municipal property, included in the self-help business improvement district. In the event that the municipality elects to contract with the district management corporation with respect to such work, the district management corporation shall, solely with respect to such contract, be subject to the statutory rules and regulations applicable to the letting of contracts by a municipality. Further, the plans and specifications of any construction work to be contracted shall be approved by the municipal engineer prior to initiation of any actions for the awarding of a contract under this article.



Section 11-54B-17 - Operation in other designated project areas.

This article shall not prohibit a municipality from including a self-help business improvement district within the bounds of any area, district, or zone including enterprise zones established pursuant to law which has as one of its purposes the encouragement of the construction of improvements or the rehabilitation of properties located within those boundaries, or the inducement of private enterprises to locate within those boundaries, whether by tax credits, exemptions, or abatements, or by special public financing arrangements.



Section 11-54B-18 - Annual reports and audits.

(a) Within ninety (90) days after the close of each fiscal year, the district management corporation shall make an annual report of its activities for the preceding fiscal year to the governing body of the municipality.

(b) Within ninety (90) days after the close of each fiscal year, the district management corporation shall cause an annual audit of its books, accounts, and financial transactions to be made and filed with the governing body of the municipality and for that purpose the corporation shall employ a certified public accountant. The annual audit shall be completed and filed with the governing body within four months after the close of the fiscal year of the corporation and a certified duplicate copy of the audit shall be filed with the mayor and the finance director or other financial control officer of the municipality.



Section 11-54B-19 - Sunset provision.

(a) Within sixty (60) days after the adoption and approval of the fifth annual budget for any self-help business improvement district, the board of directors of the district management corporation shall set a hearing to determine whether the district should be continued, modified, or terminated. At least twenty (20) days before the hearing, notice of the date, place and time of such hearing shall be posted in at least three (3) places within the district and mailed to each real property owner who paid assessments to the district during the previous year as certified by an officer of the district management corporation collecting such assessments.

(b) Whenever a petition is presented to the board of directors of the district management corporation signed by real property owners in the district which paid twenty-five percent (25%) or more of the assessments paid in the district during the last fiscal year for which assessments were collected, the board of directors of the district management corporation shall set a public hearing as provided for in subsection (a) above.

(c) After a hearing, the board of directors of the district management corporation shall adopt a resolution approving the continuation of the district, modifying the district or the services rendered thereby, or the assessments levied, or terminating the district as of the end of the fiscal year during which the hearing is held.

(d) If it should be demonstrated at any hearing held under this section that the owners of real property which either (1) pay one-third ( 1/3 ) or more of the assessments levied in the district during the last fiscal year for which assessments were collected, or (2) represent one-third ( 1/3 ) or more (by number) of all parcels of real property located within the geographical area of the district object to the continuation of the district, the district shall be terminated as of the end of the fiscal year next following the hearing.



Section 11-54B-20 - Tax exemption.

A nonprofit corporation designated as a district management corporation under this article shall be exempt from the state corporate income tax, corporate franchise tax, and permit fee and from state, county, and municipal sales, use, license, gross receipts, and ad valorem taxes.



Section 11-54B-21 - Contracts for operation and management with other district management corporations.

The board of directors of the district management corporation may contract with other district management corporations to provide for the operation and management of such other district management corporations. In addition, the board of directors of the district management corporation may contract to provide supplemental services outside of the geographical area of the district.



Section 11-54B-22 - Merger of business improvement districts.

(a) Without the approval of the governing body of the municipality or the owners of the real property located within the geographical areas of the districts, any two or more district management corporations located within the same municipality may merge into one of such district management corporations pursuant to Article 5 of Chapter 3A of Title 10, as well as this section.

(b) Each district management corporation shall adopt a plan of merger in compliance with subsection (b) of Section 10-3A-100, which plan of merger, in addition, shall designate the self-help business improvement district ordinance which shall be applicable to the surviving corporation, provided that such ordinance was applicable to at least one of the corporations prior to the merger.

(c) A plan of merger shall be approved pursuant to subdivision (2) of subsection (a) of Section 10-3A-102.

(d) The articles of merger provided in Section 10-3A-103, shall designate the self-help business improvement district ordinance which shall be applicable to the surviving corporation, provided that the ordinance was applicable to at least one of the corporations prior to the merger.

(e) The self-help business improvement district ordinance which is designated as being applicable to the surviving corporation, upon the issuance of a certificate of merger by the Secretary of State, shall be deemed to be amended to the extent necessary to allow the surviving corporation to serve the geographical area comprising both self-help business improvement districts.



Section 11-54B-40 - Legislative findings.

(a) The Legislature makes the following findings:

(1) That patterns of urban development have had substantial adverse impacts upon downtown and community business districts vital to the economy of the State of Alabama.

(2) That the public interest would be advanced by authorizing the creation of self-help business improvement districts and district management corporations to assist any Class 2 municipality in promoting economic growth in business districts.

(3) That a district management corporation representing real property owners within self-help business improvement districts can assist any Class 2 municipality in promoting economic growth and employment within business districts.

(4) That any Class 2 municipality should be authorized to create self-help business improvement districts and designate a district management corporation to execute self-help programs to improve the local business climate.

(b) The Legislature further finds that it is the public policy of the State of Alabama to permit any Class 2 municipality to protect the public welfare and the interests of the public in the safe effective movement of persons, to encourage healthy economic development, to promote jobs, and to preserve and enhance the function and appearance of business districts located within any Class 2 municipality through the adoption of ordinances as authorized by this article.



Section 11-54B-41 - Definitions.

As used in this article, the following words and phrases shall have the following meanings:

(1) DISTRICT MANAGEMENT CORPORATION. An entity created by incorporation under the Alabama Nonprofit Corporation Act, Chapter 3A of Title 10, and designated by ordinance by the incorporated municipality to manage a self-help business improvement district.

(2) MUNICIPALITY. Those municipalities designated as Class 2 municipalities as defined in Section 11-40-12.

(3) SELF-HELP BUSINESS IMPROVEMENT DISTRICT. An area within the incorporated municipality designated by ordinance as an area in which a special assessment may be levied on the owners of real property located within the geographical area of the district for the purposes of providing supplemental services within the district and promoting the economic and general welfare of the district.



Section 11-54B-42 - Development and maintenance of self-help business improvement districts.

A Class 2 municipality, by ordinance, may provide for the creation and maintenance of one or more self-help business improvement districts pursuant to this article. This article is intended as the exclusive procedure by which a Class 2 municipality may create and maintain a self-help business improvement district.



Section 11-54B-43 - Findings required for a public hearing on the adoption of a self-help business improvement district ordinance.

A public hearing on the adoption of an ordinance creating a self-help business improvement district may be called only if the governing body of a Class 2 municipality finds that:

(1) A request for the creation of a self-help business improvement district which satisfies the requirements of Section 11-54B-44 has been filed with the clerk of the municipality.

(2) The area described in the self-help business improvement plan would benefit from being designated as a self-help business improvement district.

(3) The self-help business improvement district plan required by Section 11-54B-44 includes a designated district management corporation to provide administrative and other services to benefit businesses, employees, residents, and consumers in the self-help business improvement district.

(4) The self-help business improvement district plan includes a special assessment which will be levied by the municipality on the owners of the real property located within the geographical area of the district to finance the supplemental services described in the plan and that the special assessment is expected to produce revenue which is consistent with the annual budget adopted and approved as provided in this article.

(5) The copies of the articles of incorporation and bylaws of the district management corporation shall satisfy the requirements of Section 11-54B-48.

(6) It is in the best interest of the Class 2 municipality and the public to designate the geographical area described in the plan as a self-help business improvement district and to designate a district management corporation to provide administrative and other services to the district.

(7) The existing level of publicly funded services provided by the municipality in the geographical area of the proposed district has been documented in writing and certified by the mayor of the municipality.



Section 11-54B-44 - Requirements of a request for the creation of a self-help business improvement district.

A request for the creation of a self-help business improvement district shall contain all of the following:

(1) The signatures of a representative group of the owners of the nonexempt real property located within the geographical area of the proposed district. The group shall include the signatures of the owners of the nonexempt real property comprising at least 60 percent of the total fair market value of all nonexempt real property located in the proposed district and the signature of an owner of at least 50 percent of the parcels of property located within the proposed district. The county property tax assessment records shall determine ownership of real property and the fair market value. When record title to real property is vested in a public corporation or authority under a bond financing plan provided for by statute, the beneficial user of the real property in which title may ultimately be vested by purchase shall be deemed the owner of the real property.

(2) An accurate description, whether by metes and bounds, or by lot and block numbers, or by street addresses, of the proposed district.

(3) A self-help business improvement district plan that shall include all of the following:

a. A description of the supplemental services to be provided in the district.

b. A budget outlining the annual cost of the supplemental services described in paragraph a.

c. A description of the method which will be used to determine the amount of the special assessment to be levied on the owners of the real property located within the geographical area of the district to finance the supplemental services described in paragraph a.

d. The number of years, not to exceed five years, that the special assessments described in paragraph c. will be levied.

e. Copies of the articles of incorporation and bylaws of the district management corporation designated by the plan to provide the administrative and other services to the district.



Section 11-54B-45 - Mailing of proposed ordinance and notice of hearing.

At least 20 days prior to the date set for a public hearing on the proposed self-help business improvement district plan, notice of the date, time, and place of the hearing, with a description of the geographical area proposed to be included in the district, the proposed ordinance, and the self-help business district plan shall be mailed to all known owners of nonexempt real property located within the geographical area proposed to be included in the district by the municipality. The notice shall be mailed to all known owners of nonexempt real property at the address listed in the county property tax assessment records. In addition, a copy of the notice shall be posted in at least three places located within the geographical area proposed to be included in the district. A property owner's failure to receive a copy of the notice shall not constitute grounds to contest the validity of a self-help business improvement district established by ordinance.



Section 11-54B-46 - Review of self-help business improvement district plan and adoption of ordinance.

The governing body of the municipality, upon review of the self-help business improvement district plan and after public hearing, may adopt an ordinance to designate, establish, and maintain the area described in the plan as a self-help business improvement district. The ordinance shall provide for an effective date of 30 days from the date of adoption of the ordinance by the governing body of the municipality and shall provide that, if the owners of nonexempt real property representing 60 percent of the total fair market value of all real property located within the district, or the owners of at least 50 percent of the parcels of property located within the district, file written objections to the establishment of the district with the clerk of the municipality, the provisions of the ordinance shall be null and void and no district shall be created. The ordinance shall designate the district management corporation provided for in the plan as the district management corporation authorized to provide administrative and other services to the district and authorize the execution of a contract between the municipality and the district management corporation setting out the services to be provided by the district and the municipality. The contract shall provide that the municipality shall continue the same level of services in the district as provided prior to the creation thereof.



Section 11-54B-47 - Costs of supplemental services.

(a) The self-help business improvement district ordinance adopted by the municipality pursuant to Section 11-54B-46 shall provide that all costs of the supplemental services provided in a self-help business improvement district shall be financed through the levy by the municipality of a special assessment on the owners of the nonexempt real property located within the geographical area of the district and shall designate the method set forth in the plan as the method used to determine the amount of the special assessment in a manner which fairly and equitably distributes the burden of financing the supplemental services among the nonexempt real property owners in the district. The ordinance shall list and describe, by lot and block numbers and by street addresses, all real properties against which the special assessment shall be made to fund the supplemental services. The ordinance shall also provide that property which is a single-family, owner-occupied residential property shall be exempt from the special assessment imposed by the district management corporation to finance the supplemental services provided in the business improvement district. Further, all property of utilities shall be deemed personal property exempt from the special assessment imposed by the district management corporation except for land and retail, storage, and office facilities owned by a utility within the business improvement district.

(b) The nonprofit corporation designated as a district management corporation under this article shall be exempt from the state corporate income tax, corporate franchise tax, and permit fee, and from state, county, and municipal sales, use, license, gross receipts, and ad valorem taxes.



Section 11-54B-48 - Collection of special assessment.

(a) The self-help business improvement district ordinance adopted by the municipality pursuant to Section 11-54B-46 shall provide that the special assessment levied on the owners of the nonexempt real property located within the geographical area of the district shall be collected by the district management corporation, or by the offices of the revenue commissioner, who may be compensated for the service. The ordinance shall also provide that the amount of any outstanding special assessment levied on a parcel of real property, together with any accrued interest and penalties, shall constitute a lien on the property. The lien shall take precedence over all other liens, whether created prior or subsequent to the date of the special assessment, except a lien for any of the following:

(1) State, county, or municipal taxes.

(2) A prior special assessment.

(3) A prior recorded mortgage, deed of trust, or similar security instrument.

(b) Other than foreclosures for state, county, or municipal taxes, a prior special assessment, or a prior recorded mortgage, deed of trust, or similar security instrument, the lien for the special assessment shall not be defeated or postponed by any private or judicial sale, or by any mortgage, deed of trust, or similar security instrument recorded subsequent to the date of final adoption by the municipality of the self-help business improvement district ordinance. No error in the proceeding of the governing body of the municipality or of the board of directors of the district management corporation shall exempt any real property from the lien or from payment thereof.



Section 11-54B-49 - Amendment of the self-help business improvement district ordinance.

A municipality may amend an ordinance relating to the self-help business improvement district upon the written request of a representative group of the owners of the nonexempt real property located within the geographical area of the district. The request shall specify the content of the desired amendment or amendments which should be made by the municipality to the self-help business improvement district ordinance. The request shall also include the signatures of the owners of the nonexempt real property comprising at least 60 percent of the total fair market value of all real property located in the district, or the owners of at least 50 percent of the parcels of property located within the district, determined pursuant to subdivision (1) of Section 11-54B-44.



Section 11-54B-50 - District management corporation limits, powers, and duties.

(a) District management corporations provided for in this article shall be incorporated under the Alabama Nonprofit Corporation Act, Chapter 3A of Title 10, and shall exercise their powers in a manner consistent with that law.

(b) To qualify for designation by ordinance to manage a self-help business improvement district, the articles of incorporation of a proposed district management corporation shall provide all of the following:

(1) That a board of directors shall manage the property, business, and affairs of the corporation.

(2) The names and addresses of the initial members of the board of directors.

(3) That the initial members of the board shall be divided into three groups which are as equal in number as is possible, that those groups will serve for initial terms of one, two, and three years respectively, and that all directors thereafter elected by the board of directors shall serve for a term of three years.

(4) That the members of the board of directors elected after the expiration of the initial terms set forth in subdivision (3) shall be elected by a majority vote of the owners of assessed real property and dues paying members present after notice by first class mail.

(5) That a majority of the board of directors own real property located in the geographical area of the district.

(6) That no funds received by the corporation from assessments on the property located in the district shall be expended except in accordance with the budget adopted or amended under the provisions of this article.

(7) That vacancies on the board of directors resulting from death, resignation, or removal, shall be filled by the remaining members of the board of directors of the district management corporation for the unexpired portion of the term.

(8) That at least once a year after designation, the corporation shall hold a general membership and public meeting appropriately advertised in the district at a place convenient to persons concerned with the operation of the district.

(9) That the corporation shall receive written suggestions from businesses in the district at any time.

(10) That municipal representatives designated by the mayor and by the governing body of the municipality shall be authorized to attend and participate in regular and called meetings of the board of directors of the district management corporation, but shall not vote on any matters considered by directors.

(11) That no amendment to the articles of incorporation or any bylaws shall be effective unless approved by the board of directors of the district management corporation.

(12) That a director shall receive no compensation for his or her service as a director, but shall be entitled to receive reimbursement for expenses actually incurred in the performance of his or her duties as approved by the board.

(13) That upon dissolution, or upon any withdrawal of the designation as the district management corporation, all interests in and title to funds held by or for the corporation, and all property of the corporation shall be transferred and assigned to a successor district management corporation, or if no successor district management corporation exists, to the general fund of the municipality for use in funding the programs as the board of directors of the district management corporation shall direct and designate.

(c) The district management corporation may do all things necessary to implement its purposes, including, but not limited to, the following:

(1) Adopt bylaws for the regulation of its affairs and the conduct of its business and to prescribe rules, regulations, and policies in connection with the performance of its functions and duties.

(2) Employ persons as may be required, and fix and pay their compensation from funds available to the corporation.

(3) Apply for, accept, administer, and comply with the requirements respecting an appropriation of funds or a gift, grant, or donation of property or money.

(4) Make and execute agreements as may be necessary or convenient to the exercise of the powers and functions of the corporation, including contracts with any person, firm, corporation, governmental agency, or other entity.

(5) Administer and manage corporate funds and accounts and pay corporate obligations.

(6) Borrow money from private lenders or from governmental entities.

(7) Enforce the conditions of any loan, grant, sale, or lease made by the corporation.

(8) Provide security, sanitation, and other services to the district supplemental to those provided by the municipality.

(9) Advertise the district and businesses included within the district.

(10) Recruit new businesses to fill vacancies in the district.

(11) Organize and promote special events in the district.

(12) Provide special parking arrangements or management of ongoing parking programs for the district.

(13) Participate in other governmental programs for which qualified and included in its approval plan.

(14) Undertake other activities or initiatives within the district as the board of directors of the district management corporation deem appropriate.



Section 11-54B-51 - Annual budget of the district management corporation.

(a) The officers of the district management corporation shall submit a detailed annual budget for approval by its board of directors including proposed expenditures and proposed sources of funding, which may include voluntary donations. The budget shall explain how it contributes to goals and objectives for the business improvement district.

(b) The budget shall be introduced, approved, amended, and adopted by resolution passed by not less than a majority of the full membership of the board of directors. The procedure for passing a budget shall be as follows:

(1) Introduction and preliminary approval of the budget.

(2) Public advertising of the budget.

(3) Public hearing relating to the budget.

(4) Amendments to the budget and public hearings relating to those amendments.

(5) Adoption of the budget.

(6) No budget shall be adopted until a public hearing has been held thereon and all persons having an interest therein have been given an opportunity to present objections.

(c) The board of directors may amend the budget during or after the public hearing.

(d) No amendment to the budget by the board of directors shall be effective until taxpayers and all persons having an interest therein have been granted a public hearing thereon, if the amendment does or provides for any of the following:

(1) Adds a new item in an amount in excess of 10 percent of the total amount as stated in the approved budget.

(2) Increases or decreases any item within the budget by more than 10 percent of the amount stated in the approved budget for the item.

(3) Increases the amount needed to be raised by special assessment by more than 10 percent of the total special assessment revenues stated in the approved budget.



Section 11-54B-52 - Retention of municipal police powers.

Notwithstanding the improvement of any street or sidewalk incident to a self-help business improvement district, the municipality and its governing body shall retain its police powers and other rights and powers relating to any streets or parts thereof constituting or included in a self-help business improvement district, and no action shall be interpreted or construed to be a vacation, in whole or in part, of any municipal street or part thereof, it being intended that the establishment of a self-help business improvement district pursuant to this article is a matter of regulation only.



Section 11-54B-53 - Eminent domain utilization.

No self-help business improvement district or district management corporation shall have the power of eminent domain.



Section 11-54B-54 - Furniture, structure of facility not deemed nuisance.

Any movable furniture, structure, facility, or appurtenance or activity located or permitted in connection with a self-help business improvement district shall not, by reason of location or use, be deemed a nuisance or unlawful obstruction or condition, notwithstanding any rule or regulation or principle of law pertaining to the use of public streets and highways and neither the municipality nor any user acting under permit shall be liable for any injury to person or property, unless the furniture, structure, facility, or use shall be negligently constructed, maintained, or operated.



Section 11-54B-55 - District management corporation contracts.

The municipalities, by ordinance, may authorize the district management corporation to contract construction and maintenance work to be done on any street or streets, or on other municipal property included in the self-help business improvement district. The plans and specifications of any construction work to be contracted shall be approved by the municipal engineer prior to initiation of any actions for the awarding of a contract under this article.



Section 11-54B-56 - Operation in other designated project areas.

This article shall not prohibit a municipality from including a self-help business improvement district within the bounds of any area, district, or zone including any enterprise zone established pursuant to law which has as one of its purposes the encouragement of the construction of improvements or the rehabilitation of properties located within those boundaries, or the inducement of private enterprises to locate within those boundaries, whether by tax credits, exemptions, or abatements, or by special public financing arrangements.



Section 11-54B-57 - Annual reports and audits.

(a) Within 90 days after the close of each fiscal year, the district management corporation shall make an annual report of its activities for the preceding fiscal year to the governing body of the municipality.

(1) Each annual report shall include, at a minimum:

a. A financial statement for the preceding year, including a balance sheet, statement of income and loss, and such other information as is reasonably necessary to reflect the district management corporation's actual performance, certified by the treasurer of the corporation.

b. The budget for the current fiscal year.

(2) A copy of each annual report shall be sent to the mayor, the city council, and to all property owners of the self-help business improvement district, in each case by first class mail or by personal delivery.

(b) Within 90 days after the close of each fiscal year, the district management corporation shall cause an annual audit of its books, accounts, and financial transactions to be made and filed with the municipality and for that purpose the corporation shall employ a certified public accountant. The annual audit shall be completed and filed with the governing body within four months after the close of the fiscal year of the corporation and a certified duplicate copy of the audit shall be filed with the mayor and the finance director or other financial control officer of the municipality.



Section 11-54B-58 - Sunset provision.

(a) Within 90 days after the adoption and approval of the fifth annual budget for any self-help business improvement district, the municipality shall set a hearing to determine whether the district should be continued, modified, or terminated. At least 20 days before the hearing, notice of the date, place, and time of the hearing shall be posted in at least three places within the district and mailed, along with the new district management plan, which shall contain the items described in subdivision (3) of Section 11-54B-44, to each real property owner who paid assessments to the district during the previous year as certified by an officer of the district management corporation collecting such assessments, or the offices of county tax assessor and county tax collector, if they are the billing and collecting agency.

(b) At this hearing, if a petition presented to the municipality objecting to the continuation of the district is signed by non-exempt real property owners representing 60 percent of the total fair market value of all real property located within the district and the owners of at least 50 per cent of the parcels of real property located within the district, the district shall be terminated as of the end of the fiscal year next following the hearing.






Chapter 55 - POST-OFFICE PROJECTS.

Section 11-55-1 - Definitions.

Wherever used in this chapter, unless a different meaning clearly appears in the context, the following terms shall be given the following respective meanings:

(1) MUNICIPALITY. Any incorporated city or town in the State of Alabama.

(2) PROJECT. Any land and any building or other improvements thereon and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by the United States government for a post office in the municipality.

(3) GOVERNING BODY. The board or body in which the legislative powers of the municipality are vested.

(4) MORTGAGE. A mortgage or a mortgage and deed of trust.



Section 11-55-2 - Powers of municipalities generally as to acquisition and leasing of projects for post offices and issuance of bonds therefor.

In addition to any other powers which it may now have, any municipality in this state may hereafter acquire, whether by purchase, construction, or gift, a project, as defined in Section 11-55-1, located within the corporate limits, may lease such project to the United States government for such rental and upon such terms and conditions as the governing body may deem advisable and as shall not conflict with the provisions of this chapter and may issue revenue bonds for the purpose of defraying the cost of acquiring, constructing, enlarging, and maintaining such project.



Section 11-55-3 - Bonds - Form, terms, denominations, etc.; execution, sale, delivery, redemption, etc.

All bonds issued by a municipality under authority of this chapter shall be limited obligations of the municipality, the principal of and interest on which shall be payable solely out of the revenues derived from the leasing of the project to finance which the bonds are issued. Bonds and interest coupons issued under authority of this chapter shall never constitute an indebtedness of the municipality within the meaning of any state constitutional provisions or statutory limitation and shall never constitute nor give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers, and such fact shall be plainly stated in the face of each such bond.

Such bonds may be executed and delivered at any time and from time to time, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times, not exceeding 30 years from their date, may be payable at such place or places, may bear interest at such rate or rates payable at such place or places and evidenced in such manner and may contain such provisions not inconsistent with this chapter as shall be provided in the proceedings of the governing body whereunder the bonds shall be authorized to be issued.

The bonds issued under this chapter shall be subject to the general provisions of law, presently existing or that may hereafter be enacted, respecting the execution and delivery of the bonds of a municipality and respecting the retaining of options of redemption in proceedings authorizing the issuance of municipal securities. Any bonds issued under the authority of this chapter may be sold at public or private sale in such manner and from time to time as may be determined by the governing body to be most advantageous, and the municipality may pay all expenses, premiums and commissions which the governing body may deem necessary or advantageous in connection with the authorization, sale and issuance thereof.

All bonds issued under the authority of this chapter and all interest coupons applicable thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source.



Section 11-55-4 - Bonds - Security for payment of principal and interest.

The principal of and interest on any bonds issued under the authority of this chapter shall be secured by a pledge of the revenues out of which such bonds shall be made payable, may be secured by a mortgage covering all or any part of the project from which the revenues so pledged may be derived and may be secured by a pledge of the lease of such project.

The proceedings under which such bonds are authorized to be issued or any such mortgage may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of rents for any project covered by such proceedings or mortgage, the terms to be incorporated in the lease of such project, the maintenance and issuance of such project, the creation and maintenance of special funds from the revenues from such project and the rights and remedies available in event of default to the bondholders or to the trustee under a mortgage as the governing body shall deem advisable and as shall not be in conflict with the provisions of this chapter; provided, however, that in making any such agreements or provisions a municipality shall not have the power to obligate itself except with respect to the project and the application of the revenues therefrom and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers.

The proceedings authorizing any bonds under this chapter and any mortgage securing such bonds may provide that, in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or mortgage, such payment and performance may be enforced by mandamus or by the appointment of a receiver with power to charge and collect rents and to apply the revenues from the project in accordance with such proceedings or the provisions of such mortgage. Any such mortgage may provide also that, in the event of default in such payment or the violation of any agreement contained in the mortgage, the mortgage may be foreclosed either by sale at public outcry or by civil action and may provide that any trustee under such mortgage or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale if the highest bidder therefor. No breach of any such agreement shall impose any pecuniary liability upon a municipality or any charge upon its general credit or against its taxing powers.



Section 11-55-5 - Bonds - Disposition of proceeds from sale.

(a) The proceeds from the sale of any bonds issued under authority of this chapter shall be applied only for the purpose for which the bonds were issued; provided, however, that any accrued interest and premium received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; provided further, that if for any reason any portion of such proceeds shall not be needed for the purpose for which the bonds were issued, then such unneeded portion of said proceeds shall be applied to the payment of the principal of or the interest on said bonds.

(b) The cost of acquiring any project, which shall be paid from the proceeds derived from the sale of bonds, shall be deemed to include the following:

(1) The actual cost of the construction of any part of a project which may be constructed, including architect's and engineer's fees;

(2) The purchase price of any part of a project that may be acquired by purchase;

(3) All expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and

(4) The interest on such bonds for a reasonable time prior to construction, during construction and for a period not exceeding six months after completion of construction.



Section 11-55-6 - Refunding bonds.

Any bonds issued under this chapter and at any time outstanding may at any time and from time to time be refunded by a municipality by the issuance of its refunding bonds in such amount as the governing body may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith.

Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption.

Any refunding bonds issued under the authority of this chapter shall be payable solely from the revenues out of which the bonds to be refunded thereby were payable and shall be subject to the provisions contained in Section 11-55-3 and may be secured in accordance with the provisions of Section 11-55-4.



Section 11-55-7 - Notice to, approval or consent of governmental body, etc., not to be required for sale or issuance of bonds or execution of mortgages.

No notice to or consent or approval by any governmental body or public officer shall be required as a prerequisite to the sale or issuance of any bonds or the making of a mortgage under the authority of this chapter.



Section 11-55-8 - Investment in bonds by savings banks and insurance companies.

Bonds issued under the provisions of this chapter shall be legal investments for savings banks and insurance companies organized under the laws of this state.



Section 11-55-9 - Contribution by municipalities to costs of acquisition of projects or use of municipal lands therefor; acceptance of donations of property or money for projects.

A municipality may pay out of its general funds or otherwise contribute any part of the costs of acquiring a project and may use land already owned by the municipality, or in which the municipality has an equity for construction thereon of a project, and the municipality may accept donations of property to be used as a part of any project and money to be used for defraying any part of the cost of any project.



Section 11-55-10 - Requirements as to leases of projects.

(a) Prior to the leasing of any project, the governing body must determine and find the following:

(1) The amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance such project;

(2) The amount necessary to be paid each year into any reserve funds which the governing body may deem it advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project; and

(3) The estimated cost of maintaining the project in good repair and keeping it properly insured, unless the terms under which the project is to be leased provide that the lessee shall maintain the project and carry all proper insurance with respect thereto.

(b) The determinations and findings of the governing body required to be made by subsection (a) of this section shall be set forth in the proceedings under which the proposed bonds are to be issued; and, prior to the issuance of such bonds, the municipality shall lease the project to a lessee under an agreement conditioned upon completion of the project and providing for payment to the municipality of such rentals as upon the basis of such determinations and findings will be sufficient:

(1) To pay the principal of and interest on the bonds issued to finance the project;

(2) To build up and maintain any reserves deemed by the governing body to be advisable in connection therewith; and

(3) To pay the costs of maintaining the project in good repair and keeping it properly insured, unless the agreement of lease obligates the lessee to pay for the maintenance and insurance of the project.



Section 11-55-11 - Exemption from taxation of projects, bonds, etc.

The bonds authorized by this chapter and the income therefrom, all mortgages executed as security therefor, all lease agreements made pursuant to the provisions of this chapter and all projects and the revenues derived from any lease thereof shall be exempt from all taxation in the State of Alabama.



Section 11-55-12 - Construction of chapter.

Neither this chapter nor anything contained in this chapter shall be construed as a restriction or limitation upon any powers which a municipality might otherwise have under any laws of this state, but shall be construed as cumulative, and this chapter shall not be construed as requiring an election by the voters of a municipality prior to the issuance of bonds under this chapter by such municipality.



Section 11-55-13 - Authority of cities or towns to acquire, etc., and lease facilities to United States Postal Service; issuance of bonds, etc., to finance acquisitions.

Any city or town in this state

(1) May acquire (by construction, purchase or otherwise), improve and equip land, buildings and other facilities for use by the United States Postal Service;

(2) May lease any such land, buildings or facilities to the United States Postal Service on such terms and conditions as shall be mutually agreeable to such city or town and the United States Postal Service;

(3) May borrow money for the purpose of financing the costs of any such acquisition, improvement and equipment;

(4) May issue, in evidence of such borrowing, bonds, warrants, notes or other securities (which such bonds, warrants, notes or other securities shall mature and come due not later than 30 years from their date but shall otherwise be issued in accordance with, and shall be subject to, applicable provisions of law);

(5) May borrow money and issue bonds, warrants, notes or other securities for the combined purpose of financing the costs of any such acquisition, improvement and equipment (or of refunding any bonds, warrants, notes or other securities theretofore issued therefor) and for any other lawful purpose or purposes; and

(6) May pledge for the payment of any such bonds, warrants, notes or other securities any taxes, licenses or revenues that it is authorized by law to pledge for the payment of bonded or other indebtedness.






Chapter 56 - PUBLIC BUILDING AUTHORITIES.

Section 11-56-1 - Definitions.

The following words and phrases, whenever used in this chapter, shall, in the absence of clear implication otherwise, have the following respective meanings:

(1) CORPORATION OR THE CORPORATION. A corporation organized pursuant to the provisions of this chapter.

(2) BOARD. The board of directors of the corporation.

(3) THE STATE. The State of Alabama.

(4) THE MUNICIPALITY. That incorporated city or town in the state which authorized the organization of the corporation.

(5) THE COUNTY. That county in which the certificate of incorporation of the corporation shall be filed for record.

(6) LOCAL SUBDIVISION. The municipality or the county.

(7) PUBLIC CORPORATION.

a. Any public corporation (other than a corporation organized under this chapter) now or hereafter organized or created in the state pursuant to the authorization or determination by the municipality, by the municipality and one or more other cities and towns in the state, by the county, by the county and one or more counties in this state, or by the governing body of any thereof, and

b. The board of education of the municipality or of the county.

(8) UNITED STATES. The United States of America or any of its agencies or instrumentalities.

(9) GOVERNING BODY. The council, board of commissioners, or other like body in which the legislative functions of the municipality are vested by law.

(10) PROJECT. A building or buildings located or to be located in the municipality or in its police jurisdiction and designed for use and occupancy as a courthouse, jail, city or town hall, auditorium, music hall, art gallery, art center, museum, municipal building, or post office or for the supplying of office, warehousing, storage, or related facilities for officers and departments of the municipality, the county, any public corporation, any public utility subject to regulation by the Public Service Commission, any agencies for which the municipality, the county or any public corporation may lawfully furnish office, warehousing, storage, or related facilities and the United States, or any one or more thereof, together with any lands deemed by the board to be desirable in connection therewith.

(11) BOND. Any bond authorized to be issued pursuant to the provisions of this chapter, including refunding bonds.

(12) COUPON. Any interest coupon evidencing an installment of interest payable with respect to a bond.

(13) INDENTURE. A mortgage, an indenture of mortgage, deed of trust, trust agreement, or trust indenture executed by the corporation as security for any bonds.



Section 11-56-2 - Legislative intent; construction of chapter generally.

(a) It is the intention of the Legislature by the passage of this chapter to empower each incorporated city and town in the state to authorize the incorporation of one or more corporations as political subdivisions of the state for the purpose of providing buildings and facilities for lease to and use by the municipality, the county, or any public corporation in the performance of their respective public functions or for lease to and use by the United States, and to invest each corporation organized under this chapter with all powers that may be necessary to enable it to accomplish such purchase, including the power to lease its properties and to issue interest-bearing revenue bonds.

(b) This chapter shall be liberally construed in conformity with the said intent.



Section 11-56-3 - Application for authority to form corporation; adoption of resolution by governing body authorizing incorporation; procedure for incorporation generally.

Whenever any number of natural persons, not less than three, shall file with the governing body an application in writing for authority to incorporate a corporation under the provisions of this chapter, if it shall be made to appear to the governing body that each of the said persons is a duly qualified elector of and property owner in the municipality, and, if the governing body shall duly adopt a resolution wherein it shall be declared that it will be wise, expedient, and necessary that such a corporation be formed and that the persons filing such application shall be authorized to proceed to form such corporation, then the said persons shall become the incorporators of and shall proceed to incorporate the corporation in the manner provided in this chapter.

No corporation shall be formed under this chapter unless the application provided for in this section shall be made and unless the resolution provided for in this section shall be adopted.



Section 11-56-4 - Certificate of incorporation - Contents; approval by governing body.

(a) The certificate of incorporation of the corporation shall state:

(1) The names of the persons forming the corporation, together with the residence of each thereof, and a statement that each of them is a duly qualified elector of and property owner in the municipality;

(2) The name of the corporation (which shall be "The Public Building Authority of the City (or Town) of _____" or some other name of similar import);

(3) The location of its principal office, which shall be in the municipality;

(4) The number of directors (which shall be three or a multiple of three); and

(5) Any other matters relating to the corporation that the incorporators may choose to insert and that is not inconsistent with this chapter or with the laws of the state.

(b) The form and contents of the certificate of incorporation must be submitted to the governing body for its approval, which shall be evidenced by a resolution duly entered upon the minutes of the governing body.



Section 11-56-5 - Certificate of incorporation - Execution, acknowledgment, filing, and recordation.

The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments of deeds and shall have attached thereto a certified copy of the resolution provided for in Section 11-56-4 and a certificate by the Secretary of State that the name proposed for the corporation is not identical with that of any other corporation in the state or so nearly similar thereto as to lead to confusion and uncertainty.

The certificate of incorporation, together with the documents required by the preceding sentence to be attached thereto, shall be filed in the office of the judge of probate of any county in which any portion of the municipality is located, who shall forthwith receive and record the same.

When such certificate of incorporation and attached documents have been so filed, the corporation referred to therein shall come into existence and shall constitute a body corporate and politic and a political subdivision of the state under the name set forth in such certificate of incorporation, whereupon the corporation shall be vested with the rights and powers granted in this chapter.



Section 11-56-6 - Board of directors; record of proceedings of board.

The corporation shall have a board of directors composed of the number of directors provided in the certificate of incorporation. All powers of the corporation shall be exercised by the board or pursuant to its authorization. The directors shall be residents of the municipality and shall be elected by the governing body for staggered terms of office as follows: The first term of one third of the directors shall be two years; of another one third, four years; and of the remaining one third, six years. Thereafter the term of office of each director shall be six years. If any director resigns, dies, becomes incapable of acting as a director or ceases to reside in the municipality, the governing body shall elect a successor to serve for the unexpired period of his term. Directors shall be eligible for reelection by the governing body to succeed themselves in office. No director shall be an officer of the state or the municipality. A majority of the members of the board shall constitute a quorum for the transaction of business. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and duties of the corporation. The members of the board and the officers of the corporation shall serve without compensation, except that they may be reimbursed for actual expenses incurred in and about the performance of their duties.

All proceedings of the board shall be reduced to writing by the secretary of the corporation and recorded in a well-bound book. Copies of such proceedings, when certified by the secretary of the corporation under its seal, shall be received in all courts as evidence of the matters and things therein certified.



Section 11-56-7 - Officers.

The officers of the corporation shall consist of a chairman, vice-chairman, a secretary, a treasurer, and such other officers as the board shall deem necessary to accomplish the purposes for which the corporation was organized. The offices of secretary and treasurer may, but need not be, held by the same person. The chairman and vice-chairman of the corporation shall be elected by the board from its membership. The secretary, the treasurer, and any other officers of the corporation, who may, but need not be, members of the board, shall also be elected by the board.



Section 11-56-8 - Powers generally.

The corporation shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name until dissolved as provided in this chapter;

(2) To sue and be sued and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties;

(3) To make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, whether by purchase, gift, lease, devise, or otherwise property of every description which the board may deem necessary to the acquisition, construction, improvement, enlargement, operation, or maintenance of a project and to hold title thereto;

(6) To construct, enlarge, equip, improve, maintain, and operate one or more projects;

(7) To borrow money for any of its corporate purposes and to sell and issue in evidence of such borrowing its interest-bearing revenue bonds;

(8) To sell and issue refunding revenue bonds;

(9) To secure any of its bonds by pledge and indenture as provided in this chapter;

(10) To appoint, employ, and compensate such agents, architects, and attorneys as the business of the corporation may require;

(11) To provide for such insurance as the board may deem advisable;

(12) To invest in obligations that are direct general obligations of the United States of America or that are unconditionally guaranteed as to both principal and interest by the United States of America any of its funds that the board may determine are not presently needed for its corporate purposes;

(13) To contract, lease, and make lease agreements respecting its properties or any thereof; and

(14) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful in connection with or in the operation of any project; provided, that it shall not have the power to sell or convey any project substantially as a whole except as provided in this chapter.



Section 11-56-9 - Leasing of projects.

(a) The corporation and any local subdivision are hereby respectively authorized to enter into with each other one or more lease agreements whereunder a project or any part thereof shall be leased by the corporation to such local subdivision for a term not longer than the then current fiscal year of such local subdivision, but any such lease agreement may contain a grant to such local subdivision of successive options of renewing the said lease agreement on the terms specified therein for any subsequent fiscal year or years of such local subdivision. The said lease agreement may contain appropriate provisions as to the method by which such local subdivision may, at its election, exercise such of the said options of renewal as its governing body may elect on the terms provided therein and such other covenants and provisions as shall not be inconsistent with this chapter and as the corporation and such local subdivision may agree. The rental for each fiscal year during which said lease agreement shall be in effect shall be due in advance on the first day of the fiscal year, and the said rental for said fiscal year shall be payable and any such covenant on the part of such local subdivision shall be performed solely out of the current revenues of such local subdivision for such fiscal year. The state shall not in any manner be liable for the performance of any obligation or agreement contained in said lease agreement. The rental payable and the covenants to be performed by such local subdivision under the provisions of said lease agreement shall never create an indebtedness of such local subdivision within the meaning of Section 224 or Section 225 of the Constitution of the state.

It is hereby declared that it is an essential governmental function of the municipality to secure and supply reasonable and adequate building, office, and storage facilities for its courts, jails, officers, departments, and agencies engaged in the performance of municipal duties, and the rentals payable by the municipality for such purpose are and shall constitute necessary governmental operating expenses of the municipality.

It is hereby declared that it is an essential governmental function of the county to secure and supply reasonable and adequate building, office, and storage facilities for its courts, jails, officers, departments, and agencies engaged in the performance of governmental duties, and the rentals payable by the county for such purpose are and shall constitute necessary governmental operating expenses of the county.

If there shall be any default in the payment of any rental required to be paid or in the performance of any covenant required to be performed by any such local subdivision under the provisions of any such lease agreement while such lease agreement shall be in effect, the corporation and any pledgee of said lease agreement may by any appropriate civil action instituted within the time permitted by law enforce and compel payment of such rental and performance of such covenant.

Should any space available for rent in any project which shall have been leased in whole or in part to a local subdivision become vacant after acquisition or construction of said project by the corporation, then until such time as all such vacant space in the project shall have been filled no local subdivision to which said project or any part thereof shall have been rented nor any officer, department, or agency thereof shall thereafter enter into any lease or rental agreement or renew any existing lease or rental agreement for other space in or about the municipality suitable for use for the same purposes for which the vacant space is suitable.

(b) The corporation and any public corporation are hereby respectively authorized to enter into with each other one or more lease agreements whereunder a project or any part thereof shall be leased by the corporation to said public corporation for a term not longer than 30 years. Neither the state, the county, nor any municipality in the county shall in any manner be liable for the performance of any obligation or agreement contained in any lease agreement between the corporation and a public corporation. The rental payable and the covenants to be performed by a public corporation under the provisions of any such lease agreement shall never create a debt of the state, the county, or any municipality therein within the meaning of Sections 213, 224, or 225 of the Constitution of the state.

It is hereby declared that it is an essential governmental function of a public corporation to secure and supply reasonable and adequate building, office, and storage facilities for the performance of its functions, and the rentals payable by the public corporation for such purpose are and shall constitute a necessary operating expense of the public corporation.

If there shall be any default in the payment of any rental required to be paid or in the performance of any covenant required to be performed by any public corporation under the provisions of any such lease agreement while it shall be in effect, the corporation and any pledgee of said lease agreement may by appropriate civil action instituted within the time permitted by law enforce and compel payment of such rental and performance of such covenant.

(c) The corporation is hereby authorized to lease a project or any part thereof to the United States for such period of time and on such terms and conditions as may be mutually agreed on by the parties to the agreement under which such lease shall be made.



Section 11-56-10 - Bonds - Authority for issuance; security for payment of principal and interest generally; form, terms, denominations, etc.; sale, redemption, etc.

The corporation is authorized at any time and from time to time to issue its interest-bearing revenue bonds for the purpose of acquiring, constructing, improving, enlarging, completing and equipping one or more projects. The principal of and the interest on any such bonds shall be payable solely out of the revenues derived from the project with respect to which such bonds are issued. None of the bonds of the corporation shall ever constitute an obligation or debt of the state, the county or the municipality or a charge against the credit or taxing powers of the state, the county or the municipality.

Bonds of the corporation may be issued at any time and from time to time, may be in such form and denominations, may be of such tenor, may be payable in such installments and at such time or times, not exceeding 40 years from their date, may be payable at such place or places whether within or without the state and may bear interest at such rate or rates payable and evidenced in such manner as shall not be inconsistent with the provisions of this chapter and as may be provided in the proceedings of the board wherein the bonds shall be authorized to be issued. Any bond having a specified maturity more than 10 years after its date shall be made subject to redemption at the option of the corporation at the expiration of 10 years from its date and on any interest payment date thereafter at such price or prices and after such notice or notices and on such terms and in such manner as may be provided in the proceedings of the board wherein it is authorized to be issued.

Bonds of the corporation may be sold at either public or private sale in such manner and from time to time as may be determined by the board to be most advantageous. The corporation may pay all expenses, premiums and commissions that the board may deem necessary or advantageous in connection with the authorization, sale and issuance of its bonds. All bonds shall contain a recital that they are issued pursuant to the provisions of this chapter, which recital shall be conclusive that they have been duly authorized pursuant to the provisions of this chapter.

All bonds issued under the provisions of this chapter shall be and hereby are declared to be negotiable instruments under the law of the state despite the fact that they are payable from a limited source.



Section 11-56-11 - Bonds - Notice of resolution authorizing issuance of bonds; limitation period for actions, etc., as to validity of proceedings for issuance of bonds, etc.

(a) Upon the adoption by the board of any resolution providing for the issuance of bonds, the corporation may, in its discretion, cause to be published once a week for two consecutive weeks in a newspaper published in the municipality or, if there is no newspaper published in the municipality, then in a newspaper published in the county in which the municipality is located, a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of the corporation: "_____, a public corporation and a political subdivision of the State of Alabama, on the _____ day of _____, authorized the issuance of $_____ principal amount of revenue bonds of the said corporation for purposes authorized in the act of the Legislature of Alabama under which the said corporation was organized. Any civil action or proceeding questioning the validity of the said bonds, or the pledge and the indenture to secure the same or the proceedings authorizing the same must be commenced within 20 days after the first publication of this notice."

(b) Any civil action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of any such bonds or the validity of the pledge and indenture made therefor must be commenced within 20 days after the first publication of such notice. After the expiration of the said period, no right of action or defense questioning or attacking the validity of the said proceedings or of the said bonds or the said pledge or indenture shall be asserted, nor shall the validity of the said proceedings, bonds, pledge or indenture be open to question in any court on any ground whatsoever except in a civil action or proceeding commenced within such period.



Section 11-56-12 - Bonds - Execution and delivery.

All bonds shall be signed by the chairman or vice-chairman of the corporation, and the seal of the corporation shall be affixed thereto and attested by its secretary. Coupons shall be signed by the chairman or vice-chairman of the corporation, but a facsimile of the signature of such chairman or vice-chairman may be impressed on any such interest coupons in lieu of his manually signing the same.

Delivery of bonds so executed shall be valid notwithstanding any changes in officers or in the seal of the corporation after the signing and sealing of the bonds.



Section 11-56-13 - Bonds - Security for payment of principal and interest; remedies upon default generally.

(a) The principal of and the interest on the bonds shall be secured by a pledge of the revenues out of which the bonds shall be made payable and by a pledge of the lease agreement covering the project from which revenues so pledged shall be derived and of the rental therefrom and may be secured by an indenture covering such project.

The trustee under any indenture may be a trust company or bank having trust powers, whether located within or without the state. The indenture may contain any agreements and provisions customarily contained in instruments securing evidences of indebtedness including, without limiting the generality of the foregoing, provisions respecting the collection, segregation and application of the rental from any project covered by such indenture, the terms to be incorporated in the lease agreement respecting such project, the maintenance and insurance of such project, the creation and maintenance of special funds from the rental of such project, and the rights and remedies available in the event of default to the holders of the bonds or the trustee under the indenture all as the board shall deem advisable and as shall not be in conflict with the provisions of this chapter; provided, however, that in making any such agreements or provisions the corporation shall not have the power to obligate itself except with respect to projects and the application of the revenues therefrom.

(b) If there shall be any default by the corporation in payment of the principal of or the interest on the bonds or in any of the agreements on the part of the corporation that may properly be included in any indenture securing the bonds, any holder of any of the bonds or any of the coupons or the trustee under any indenture, if so authorized in such indenture, may by civil action, mandamus or other proceeding enforce payment of such principal or interest and compel performance of all duties of the board and officers of the corporation and shall be entitled as a matter of right and regardless of the sufficiency of any such security to the appointment of a receiver with all the powers of such receiver for the operation and maintenance of the project covered by such indenture and the collection, segregation and application of rents therefrom; provided, that any such indenture shall not be subject to foreclosure and shall not be construed so as to authorize the sale of any project covered thereby or any part thereof in satisfaction of the bonds secured thereby. The indenture may contain provisions regarding the rights and remedies of any trustee thereunder and the holders of the bonds and the coupons and may contain provisions restricting the individual rights of action of the holders of the bonds and coupons.



Section 11-56-14 - Bonds - Disposition of proceeds from sale.

(a) The proceeds derived from the sale of any bonds (other than refunding bonds) may be used only to pay the cost of acquiring, constructing, improving, enlarging and equipping the project with respect to which they were issued as may be specified in the proceedings in which the bonds are authorized to be issued.

(b) Such cost, which shall be paid from the proceeds derived from the sale of bonds, shall be deemed to include the following:

(1) The cost of any land forming a part of the project;

(2) The costs of the labor, materials and supplies used in any such construction, improvement or enlargement, including architect's and engineer's fees and the cost of preparing contract documents and advertising for bids;

(3) The purchase price of and the cost of installing equipment for the project;

(4) The cost of landscaping the lands forming a part of the project and of constructing and installing roads, sidewalks, curbs, gutters, utilities and parking places in connection therewith;

(5) Legal, fiscal and recording fees and expenses incurred in connection with the authorization, sale and issuance of the bonds issued in connection with such project; and,

(6) Interest on said bonds for a reasonable period prior to and during the time required for such construction and equipment.

(c) If any of the proceeds derived from the sale of said bonds remains undisbursed after completion of such work and payment of all of the said costs and expenses, such balance shall be used for retirement of the principal of bonds of the same issue.



Section 11-56-15 - Bonds - Remedies upon default in payment of principal or interest on bonds.

If there shall be any default in the payment of the principal of or interest on any bonds issued under this chapter, then the holder of any of the bonds and of any of the interest coupons applicable thereto and the trustee under any indenture, or any one or more of them, may by civil action, mandamus or other proceeding compel performance of all duties of the officers and directors of the corporation with respect to the use of funds for the payment of the bonds and for the performance of the agreements of the corporation contained in the proceedings under which they were issued and compel performance of the duties of all officials of each local subdivision and public corporation which is a lessee under any lease pledged as security for the bonds so in default with respect to payment of the rentals provided to be paid under any such lease and, regardless of the sufficiency of the security for the bonds in default and as a matter of right, shall be entitled to the appointment of a receiver to administer and operate the project out of the revenues from which the bonds so in default are payable, with power to make leases and fix and collect rents sufficient to provide for the payment of the principal of and interest on the bonds and any other obligations outstanding against the project of the revenues therefrom and for the payment of the expenses of operating and maintaining the project and with power to apply the income therefrom in accordance with the provisions of the proceedings under which the bonds were authorized to be issued.

The remedies specified in this section shall be cumulative to all other remedies which may otherwise be available for the benefit of the holders of the bonds and the coupons applicable thereto.



Section 11-56-16 - Refunding bonds.

The corporation may at any time and from time to time issue refunding bonds for the purpose of refunding the principal of and interest on any bonds of the corporation theretofore issued under this chapter and then outstanding, whether or not such principal and interest shall have matured at the time of such refunding, and for the payment of any expenses incurred in connection with such refunding and any premium necessary to be paid in order to redeem or retire the bonds to be refunded. The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued. Any such refunding may be effected either by sale of the refunding bonds and the application of the proceeds thereof or by exchange of the refunding bonds for the bonds or interest coupons to be refunded thereby; provided, that the holders of any bonds or coupons so to be refunded shall not be compelled without their consent to surrender their bonds or coupons for payment or exchange prior to the date on which they may be paid or redeemed by the corporation under their respective provisions. Any refunding bonds of the corporation shall be payable solely from the revenues out of which the bonds or coupons to be refunded thereby were payable.

All provisions of this chapter pertaining to bonds of the corporation that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to refunding bonds issued by the corporation.



Section 11-56-17 - Investment in bonds - By municipalities.

The governing body is authorized in its discretion to invest in bonds of the corporation any idle or surplus money held in the treasury of the municipality which is not otherwise earmarked or pledged.



Section 11-56-18 - Investment in bonds - By executors, savings banks, insurance companies, etc.

Bonds issued under the provisions of this chapter are hereby made legal investments for executors, administrators, trustees and other fiduciaries and for savings banks and insurance companies organized under the laws of the state.



Section 11-56-19 - Conveyances of property to corporations by municipalities.

The municipality is hereby authorized to convey to the corporation, with or without the payment of monetary consideration therefor, any property that may be owned by the municipality, whether or not such property is necessary for the conduct of the governmental or other public functions of the municipality; provided, that such conveyance shall be authorized by a resolution duly adopted by the governing body prior to the conveyance.



Section 11-56-20 - Authority and procedure for dissolution of corporations; vesting of title to properties thereof in municipalities upon dissolution; formation of corporations not to prevent subsequent formation of other corporations by same municipalities.

(a) At any time when the corporation does not have any bonds outstanding, the board may adopt a resolution which shall be duly entered upon its minutes declaring that the corporation shall be dissolved. Upon the filing for record of a certified copy of said resolution in the office of the judge of probate of the county, the corporation shall thereupon stand dissolved, and, in the event it owned any property at the time of its dissolution, the title to all its property shall thereupon vest in the municipality. In the event the corporation shall at any time have outstanding bonds issued under this chapter payable out of the revenues from different projects, then as and when the principal of and the interest on all bonds payable in whole or in part from the revenues derived from any project shall have been paid in full, title to the project with respect to which the bonds so paid in full have been paid shall thereupon vest in the municipality, but such vesting of title in the municipality shall not affect the title of the corporation to any other project the revenues from which are pledged for the payment of any other bonds then outstanding.

(b) The formation of one or more corporations under the provisions of this chapter shall not prevent the subsequent formation under this chapter of other corporations pursuant to authorization by the same municipality.



Section 11-56-21 - Exemption from taxation of projects, bonds, etc.

Each project and the income from all leases made with respect thereto, the bonds issued by the corporation and the income therefrom and all lease agreements and indentures made pursuant to the provisions of this chapter shall be exempt from all taxation in the state.



Section 11-56-22 - Construction of chapter.

This chapter shall not be construed as a restriction or limitation upon any power, right, or remedy which any municipality or any corporation now in existence or hereafter formed may have in the absence thereof and shall be construed as cumulative and independent thereof.






Chapter 57 - PUBLIC LIBRARY AUTHORITIES.

Section 11-57-1 - Definitions.

The following words and phrases, whenever used in this chapter, shall have the following respective meanings, unless the context clearly indicates otherwise:

(1) AUTHORITY. A corporation organized pursuant to the provisions of this chapter.

(2) BOARD. The board of directors of the authority.

(3) BOND. Any bond issued under the provisions of this chapter, including refunding bonds.

(4) COUNTY. That county in which the certificate of incorporation of the authority shall be filed for record.

(5) COUPON. Any interest coupon evidencing an installment of interest payable with respect to a bond.

(6) FISCAL YEAR. A fiscal year of the municipality.

(7) GOVERNING BODY. The council, board of commissioners, or other like body in which the legislative functions of the municipality are vested by law.

(8) INDENTURE. A mortgage, an indenture of mortgage, deed of trust or trust indenture executed by the authority as security for any bonds.

(9) LEASE AGREEMENT. Any agreement of lease respecting the project or any part thereof which is made pursuant to the provisions of this chapter.

(10) MUNICIPALITY. That incorporated city or town in the state which authorized the organization of the authority.

(11) PROJECT. One or more buildings located or to be located within the municipality or within its police jurisdiction and designed for use as a public library, branch library, and related public library facilities and any equipment and lands necessary therefor.

(12) STATE. The State of Alabama.



Section 11-57-2 - Legislative intent; construction of chapter generally.

(a) It is the intention of the Legislature by the passage of this chapter to empower each incorporated municipality in the state to authorize the incorporation of one or more public corporations as political subdivisions of the state for the purpose of providing public library facilities for lease to and use by the municipality, to invest each corporation organized under this chapter with all powers that may be necessary to enable it to accomplish such purposes, including the power to lease its properties and to issue interest-bearing revenue bonds and to grant to each such municipality power to rent such public library facilities on a year to year basis.

(b) This chapter shall be liberally construed in conformity with the said intent.



Section 11-57-3 - Application for authority to form corporation; adoption of resolution by governing body authorizing incorporation; procedure for incorporation generally.

Whenever any number of natural persons, not less than three, shall file with the governing body an application in writing for permission to incorporate a public corporation under the provisions of this chapter, if it shall be made to appear to the governing body that each of the said persons is a duly qualified elector of and property owner in the municipality; and, if the governing body shall duly adopt a resolution wherein it shall be declared that it will be wise, expedient, and necessary that such a public corporation be formed and that the persons filing such application shall be authorized to proceed to form such public corporation, then the said persons shall become the incorporators of and shall proceed to incorporate the authority in the manner provided in this chapter.

No corporation shall be formed under this chapter unless the application provided for in this section shall be made and unless the resolution provided for in this section shall be adopted.



Section 11-57-4 - Certificate of incorporation - Contents; execution and acknowledgment; approval by governing body.

(a) The certificate of incorporation of the authority shall state:

(1) The name and address of each of the incorporators and a statement that each of them is a duly qualified elector of and property owner in the municipality;

(2) The name of the corporation (which shall be "The Public Library Authority of the (City or Town) of _____" or some other name of a similar import);

(3) The location of its principal office, which shall be in the municipality;

(4) The number of directors (which shall be three or a multiple of three); and

(5) Any other matter relating to the authority that the incorporators may choose to insert and which shall not be inconsistent with this chapter or with the laws of the state.

(b) The certificate of incorporation shall be signed and acknowledged by each of the incorporators before an officer authorized by the laws of the state to take acknowledgments of deeds.

(c) The form and contents of the certificate of incorporation must be submitted to the governing body for its approval, which shall be evidenced by a resolution duly entered upon the minutes of the governing body.



Section 11-57-5 - Certificate of incorporation - Filing and recordation.

The certificate of incorporation, having attached thereto a certified copy of the resolution provided for in Section 11-57-3 and a certificate by the Secretary of State that the name proposed for the authority is not identical with that of any other corporation in the state or so nearly similar thereto as to lead to confusion and uncertainty, shall be filed in the office of the judge of probate of any county in which any portion of the municipality is located, who shall forthwith receive and record the same.

When such certificate of incorporation and attached documents have been so filed, the authority referred to therein shall come into existence and shall constitute a public corporation and a political subdivision of the state under the name set forth in such certificate of incorporation, whereupon the authority shall be vested with the rights and powers granted in this chapter.



Section 11-57-6 - Board of directors; record of proceedings of board.

The authority shall have a board of directors composed of the number of directors provided in the certificate of incorporation. All powers of the authority shall be exercised by the board or pursuant to its authorization. The directors shall be residents of the municipality and shall be elected by the governing body for staggered terms of office as follows: The first term of one third of the directors shall be two years; the first term of the second one third of the directors shall be four years and the first term of the remaining one third of the directors shall be six years. Upon the expiration of the initial term of each director, each subsequent term shall be six years. If any director resigns, dies, becomes incapable of acting as a director, or ceases to reside in the municipality, the governing body shall elect a successor to serve for the unexpired portion of his term of office. Directors shall be eligible to succeed themselves in office. No director shall be an officer of the state or of the municipality. A majority of the members of the board shall constitute a quorum for the transaction of business. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and duties of the authority. The members of the board and the officers of the authority shall serve without compensation, except that they may be reimbursed for actual expenses incurred in and about the performance of their duties.

All resolutions adopted by the board shall constitute actions of the authority, and all proceedings of the board shall be reduced to writing and signed by the secretary of the authority and shall be recorded in a well-bound book. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 11-57-7 - Officers.

The officers of the authority shall consist of a president, a vice-president, a secretary, a treasurer, and such other officers as the board shall deem necessary to accomplish the purposes for which the authority was organized. The offices of secretary and treasurer may but need not be held by the same person. The president and vice-president of the authority shall be elected by the board from its membership. The secretary, the treasurer, and any other officers of the authority who may, but need not be, members of the board shall also be elected by the board.



Section 11-57-8 - Powers - Generally.

The authority shall have the following powers and capacities, among others specified in this chapter, together with all powers incidental thereto or necessary to the discharge thereof:

(1) To have succession by its corporate name until dissolved as provided in this chapter;

(2) To sue others and to prosecute civil actions;

(3) To be sued by others in any form of litigation other than an action ex delicto and to defend any litigation brought against it;

(4) To have and use a corporate seal and to alter the same at pleasure;

(5) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(6) To acquire, whether by purchase, gift, lease, devise, or otherwise, property of every description which the board may deem necessary or desirable to the acquisition, construction, reconstruction, improvement, enlargement, equipment, operation, or maintenance of a project and to hold title thereto;

(7) To construct, enlarge, improve, equip, maintain, and operate one or more projects;

(8) To borrow money for any of its corporate purposes and to sell and issue in evidence of such borrowing its interest-bearing revenue bonds as provided in this chapter;

(9) To sell and issue refunding revenue bonds;

(10) To secure any of its bonds by pledge and indenture as provided in this chapter;

(11) To appoint, employ, and compensate such agents, architects, and legal counsel as the business of the authority may require;

(12) To provide for such insurance as the board may deem advisable;

(13) To invest any of its funds pending need therefor as provided in this chapter;

(14) To contract, lease, and make lease agreements respecting its properties or any thereof as provided in this chapter; and

(15) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful in connection with or in the operation of any project; provided, that it shall not have the power to sell or convey any project substantially as a whole except as provided in this chapter.



Section 11-57-9 - Powers - Eminent domain.

The authority shall have the same power of eminent domain as is vested by law in the municipality, which power shall be exercised in the same manner and under the same conditions as are provided by law for the exercise of the power of eminent domain by the municipality.



Section 11-57-10 - Leasing of projects.

The authority and the municipality are hereby respectively authorized to enter into one or more lease agreements with each other whereunder one or more projects or any part thereof shall be leased by the authority to the municipality. No such lease agreement shall be for a term longer than the then current fiscal year in which it is made. Any such lease agreement made, however, may contain a grant to the municipality of successive options to renew such lease agreement, on the conditions specified therein, for additional terms, but no such additional term shall be for a period longer than the fiscal year in which such renewal shall be made. The lease agreement may contain provisions as to the method by which such renewal may be effected. The obligation on the part of the municipality to pay the rental required to be paid and to perform the agreements on the part of the municipality required to be performed during any fiscal year during which the lease agreement is in effect shall constitute a general obligation of the municipality, and the municipality is authorized to pledge its full faith and credit for the payment of such rental and the performance of such agreements; provided, that the rental required to be paid and the agreements required to be performed by the municipality under the lease agreement during any fiscal year during which the lease agreement is in effect shall be payable solely out of the current revenues of the municipality for such fiscal year. Any lease agreement may contain such covenants as shall not be inconsistent with this chapter. The rental required to be paid and the agreements required to be performed by the municipality under the provisions of the lease agreement shall never create an indebtedness of the municipality within the meaning of Section 225 of the Constitution of the state.

If any space available for rent in any project which shall have been leased in whole or in part to the municipality should become vacant after acquisition or construction of the project by the authority, then until such time as all such vacant space shall have been filled or rented neither the municipality nor any officer, department or agency thereof shall thereafter enter into any rental agreement or renew any then existing rental agreement for other space in or about the municipality to be used for the same purposes for which such vacant space in the project is capable of being used.



Section 11-57-11 - Bonds - Authority for issuance; security for payment of principal and interest generally; form, terms, denominations, etc.; sale, redemption, etc.

The authority is empowered at any time and from time to time to sell and issue its revenue bonds for the purpose of providing funds to acquire, construct, improve, enlarge, complete and equip one or more projects and for payment of obligations incurred for any such purpose. The principal of and interest on any such bonds shall be payable solely out of the revenues derived from the project with respect to which such bonds were issued.

Any bonds of the authority may be delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest, payable and evidenced in such manner, may contain provisions for redemption prior to maturity and may contain other provisions not inconsistent with this chapter as may be provided by the resolution of the board whereunder such bonds are authorized to be issued; provided, that no bond of the authority shall have a specified maturity date later than 30 years after its date. Each bond of the authority having a specified maturity date more than 10 years after its date shall be made subject to redemption at the option of the authority at the end of the tenth year after its date and on any interest payment date thereafter under such terms and conditions as may be provided in the resolution under which such bond is authorized to be issued.

Bonds of the authority may be sold at either public or private sale in such manner and at such time or times as may be determined by the board to be most advantageous to the authority.

Bonds issued by the authority shall not be general obligations of the authority but shall be payable solely out of the revenues derived from the project with respect to which such bonds were issued.



Section 11-57-12 - Bonds - Recital as to authority for issuance; notice of resolution authorizing issuance of bonds; limitation period for actions, etc., as to validity of proceedings for issuance of bonds, etc.

(a) Any resolution authorizing any bonds under this chapter shall contain a recital that they are issued pursuant to the provisions of this chapter, which recital shall be conclusive evidence that said bonds have been duly authorized pursuant to the provisions of this chapter, notwithstanding the provisions of any other law now in force or hereafter enacted or amended.

(b) Upon the adoption by the board of any resolution providing for the issuance of bonds, the authority may, in its discretion, cause to be published once a week for two consecutive weeks in a newspaper then published in the municipality or, if there is no newspaper then published in the municipality, then in a newspaper published or circulated in the county, a notice in substantially the following form (with any appropriate changes and with the blanks being properly filled in): "_____, a public corporation and a political subdivision of the State of Alabama, has authorized the issuance of $_____ principal amount of bonds of the said authority to be dated _____ for purposes authorized in the act of the Legislature of Alabama under which the said authority was organized, and has entered into a lease with the (city or town) of _____ respecting the project described therein and pledged said lease and the rentals payable thereunder as security for said bonds. Any civil action or proceeding questioning the validity of the said bonds, or the pledge and the indenture to secure the same, or the said lease, must be commenced within 20 days after the first publication of this notice.

"_____

"By _____

"Its president"

(c) Any civil action or proceeding in any court to set aside or question the validity of the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of any such bonds or the validity of the lease agreement pledged therefor or the validity of the indenture must be commenced within 20 days after the first publication of such notice. After the expiration of the said period no right of action or defense questioning or attacking the validity of the said proceedings or of the said bonds or the lease agreement or the indenture shall be asserted nor shall the validity of the said proceedings, bonds, lease agreement or indenture be open to question in any court on any ground whatsoever except in a civil action or proceeding commenced within said period.



Section 11-57-13 - Bonds - Execution and delivery.

The bonds of the authority shall be signed by either its president or its vice-president as shall be provided in the resolution under which the bonds shall be issued, and the seal of the authority shall be affixed to the bonds and attested by its secretary; provided, that a facsimile of the signature of one, but not both, of the officers whose signatures will appear on the bonds may be imprinted or otherwise reproduced on any of the bonds in lieu of his manually signing the same; provided further, that a facsimile of the seal of the authority may be imprinted or otherwise reproduced on any of the bonds in lieu of being manually affixed thereto. Any interest coupons applicable to the bonds shall be signed either manually by or with a facsimile of the signature of either the president or the vice-president of the authority as shall be provided in the resolution under which the bonds shall be issued.

If, after any of the bonds or interest coupons thereunto appertaining shall be so signed, whether manually or by facsimile, any such officer shall for any reason vacate his office, the bonds and interest coupons so signed may nevertheless be delivered at any time thereafter as the act and deed of the authority.



Section 11-57-14 - Bonds - Negotiability.

All bonds issued by the authority, while not registered, shall be construed to be negotiable instruments even though they are payable from a limited source. All coupons applicable to any bonds issued by the authority, while the applicable bonds are not registered as to both principal and interest, shall likewise be construed to be negotiable instruments although payable from a limited source.



Section 11-57-15 - Bonds - Security for payment of principal and interest.

The principal of and the interest on the bonds shall be secured by a pledge of the revenues out of which the bonds shall be made payable by an assignment or pledge of the lease agreement covering the project from which revenues so pledged shall be derived and by a pledge of the rental from such project and may be secured by a nonforeclosable indenture covering the project.

The trustee under any indenture may be a trust company or bank having trust powers, whether located within or without the state. The indenture may contain any agreements and provisions customarily contained in instruments securing evidences of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection, segregation and application of the rental from any project covered by such indenture, the terms to be incorporated in the lease agreement respecting the project, the maintenance and insurance of the project, the creation and maintenance of special funds from the rental of the project and the rights and remedies available in the event of default to the holders of the bonds or the trustee under the indenture as the board shall deem advisable and shall not be in conflict with the provisions of this chapter; provided, that in making any such agreements or provisions the authority shall not have the power to obligate itself except with respect to the project and the application of the revenues therefrom. The indenture may contain provisions regarding the rights of any trustee thereunder and the holders of the bonds and coupons and may contain provisions restricting the individual rights of action of the holders of the bonds and coupons.



Section 11-57-16 - Bonds - Disposition of proceeds from sale.

(a) The proceeds derived from the sale of any bonds sold by the authority, other than refunding bonds, shall be used only to pay the cost of acquiring, constructing, improving, enlarging and equipping one or more projects as may be provided in the proceedings in which the bonds are authorized to be issued.

(b) Such cost, which shall be paid from the proceeds derived from the sale of bonds, shall be deemed to include the following:

(1) The cost of acquiring any land forming a part of the project;

(2) The cost of the labor, materials and supplies used in any such construction, improvement or enlargement, including architect's and engineer's fees and the cost of preparing contract documents and advertising for bids;

(3) The purchase price of and the cost of installing equipment for the project;

(4) The cost of landscaping the lands forming a part of the project and of constructing and installing roads, sidewalks, curbs, gutters, utilities and parking places in connection therewith;

(5) Legal, fiscal and recording fees and expenses incurred in connection with any such acquisition and construction and with the authorization, sale and issuance of the bonds issued in connection with the project; and

(6) Interest on the bonds for a reasonable period prior to the commencement of the construction of the project and during the period that is estimated will be required for such construction and for a period of not more than six months after the completion of such construction.

(c) If any proceeds derived from the sale of the bonds remain undisbursed after completion of the work and payment of all costs and expenses in connection with the project with respect to which the bonds are issued, such balance shall be applied toward the retirement of the bonds. The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued.



Section 11-57-17 - Refunding bonds.

The authority may at any time and from time to time sell and issue its refunding revenue bonds for the purpose of refunding the principal of and interest on any matured or unmatured bonds of the authority at the time outstanding and for the payment of any expenses incurred in connection with such refunding and any premium necessary to be paid to redeem or retire the bonds so to be refunded. Any such refunding may be effected either by sale of refunding bonds and the application of the proceeds thereof to payment, redemption or retirement of the bonds to be refunded thereby, by exchange of the refunding bonds for the bonds or interest coupons to be refunded thereby or by any combination thereof; provided, that the holders of any bonds or coupons so to be refunded shall not be compelled without their consent to surrender their bonds or coupons for payment or exchange prior to the date on which they may be paid or redeemed by the authority under their respective provisions. Any refunding bonds of the authority shall be payable solely from the revenues out of which the bonds or coupons to be refunded thereby were payable.

All provisions of this chapter pertaining to bonds of the authority that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to refunding bonds issued by the authority.



Section 11-57-18 - Investment in bonds - By municipalities.

The governing body is authorized in its discretion to invest in bonds of the authority any idle or surplus money held in the treasury of the municipality which is not otherwise earmarked or pledged.



Section 11-57-19 - Investment in bonds - By executors, savings banks, insurance companies, etc.

Bonds issued under the provisions of this chapter are hereby made legal investments for savings banks and insurance companies organized under the laws of the state. Unless otherwise directed by the court having jurisdiction thereof or the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in bonds of the authority.



Section 11-57-20 - Remedies upon default on bonds, lease agreements, etc.

(a) In event of default on the bonds. If there should be any default in the payment of the principal of or interest on any bonds issued under this chapter, then the holder of any of the bonds and of any of the interest coupons applicable thereto and the trustee under any indenture, or any one or more of them, may by mandamus, injunction or other proceedings compel performance of all duties of the officers and directors of the authority with respect to the use of funds for the payment of the bonds and for the performance of the agreements of the authority contained in the proceedings under which they were issued, shall be entitled to a judgment against the authority for the principal of and interest on the bonds so in default and, regardless of the sufficiency of the security for the bonds in default and as a matter of right, shall be entitled to the appointment of a receiver to make lease agreements respecting the project out of whose revenues the bonds so in default are payable and fix and collect rents therefor and to operate, administer and maintain the project as a public library facility with all powers of a receiver in the exercise of any of said functions. The income derived from any lease agreement made and any operation of the project carried on by any such receiver shall be expended in accordance with the provisions of the proceedings under which the bonds were authorized to be issued and the orders of the court by which such receiver is appointed.

(b) In event of default in lease agreement, etc. If there should be any default by the municipality in the payment of any installment of rent or in the performance of any agreement required to be made or performed by the municipality under the provisions of any lease agreement, the authority and the trustee under any indenture, or either of them, may by mandamus, injunction or other proceedings compel performance by the officials of the municipality of their duties respecting the payment of the rentals required to be paid and performance of the agreements on the part of the municipality required to be performed under any such lease agreement, and shall be entitled to a judgment against the municipality for all monetary payments required to be made by the municipality under the provisions of such lease agreement with respect to which the municipality is then in default.

(c) Remedies cumulative. The remedies specified in subsections (a) and (b) of this section shall be cumulative to all other remedies which may otherwise be available for the benefit of the holders of the bonds and the coupons applicable thereto; provided, that any indenture shall not be subject to foreclosure and shall not be construed so as to authorize the sale of any project covered thereby or any part thereof in satisfaction of the bonds secured thereby.



Section 11-57-21 - Liability of state or municipalities on bonds and obligations of authorities.

All obligations incurred by the authority and all bonds issued by it shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the State of Alabama or of the municipality.



Section 11-57-22 - Investment of funds of authorities.

Any portion of the principal proceeds derived from the sale of the bonds which the board may determine is not presently needed for any of the purposes for which the bonds are authorized to be issued and any other moneys of the authority which the board may determine will not be presently needed by the authority may, on order of the board, be invested in any securities that are direct obligations of the United States of America or the principal of and interest on which are unconditionally and irrevocably guaranteed by the United States of America. Any securities in which any such investment is made may, at any time and from time to time on order of the board, be sold or otherwise converted into cash. The income derived from any such investments shall be disbursed on order of the board for any purpose for which the authority may lawfully expend funds.



Section 11-57-23 - Conveyances of property to authorities by municipalities.

The municipality is hereby authorized to transfer and convey to the authority, with or without the payment of monetary consideration therefor, any property that may immediately preceding such conveyance be owned by the municipality, whether or not such property is necessary for the conduct of the governmental or other public functions of the municipality; provided, that such conveyance shall be authorized by a resolution duly adopted by the governing body prior to the conveyance. Such resolution shall be published one time, at least five days before such transfer is consummated, in a newspaper published in the municipality or, if there is no newspaper then published in the municipality, then in a newspaper published or circulated in the county.



Section 11-57-24 - Authority and procedure for dissolution of authorities; vesting of title to assets or properties thereof in municipalities upon dissolution; formation of authorities not to prevent subsequent formation of other authorities by same municipalities.

(a) At any time when the authority does not have any bonds outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of said resolution in the office of the judge of probate of the county, the authority shall thereupon stand dissolved; and, in the event that it owned any assets or property at the time of its dissolution, the title to all its assets and property shall thereupon vest in the municipality. In the event the authority shall at any time have outstanding bonds issued hereunder payable out of the revenues of different projects, then as and when the principal of and interest on all bonds payable from the revenues derived from any project shall have been paid in full, title to the project with respect to which the bonds so paid in full have been paid shall thereupon vest in the municipality, but such vesting of title in the municipality shall not affect the title of the authority to any other project the revenues from which are pledged to the payment of any other bonds then outstanding.

(b) The formation of one or more public corporations under the provisions of this chapter shall not prevent the subsequent formation under this chapter of other public corporations pursuant to permission granted by the same municipality.



Section 11-57-25 - Exemption from taxation of properties, bonds, etc.

The properties of the authority and the income therefrom, all lease agreements made by the authority, all bonds issued by the authority and the coupons applicable thereto and the income therefrom and all indentures executed with respect thereto shall be forever exempt from any and all taxation in the State of Alabama.



Section 11-57-26 - Construction of chapter.

This chapter shall not be construed as a restriction or limitation upon any power, right or remedy which any municipality or any corporation now in existence or hereafter formed may have in the absence hereof and shall be construed as cumulative and independent thereof.






Chapter 58 - MEDICAL CLINIC BOARDS.

Section 11-58-1 - Definitions.

When used in this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) CLINICAL FACILITIES. Real property for the location or better utilization of a medical clinic, buildings, parking areas, garages, storage facilities, outbuildings, machinery, equipment, furniture, and fixtures useful or desirable in the operation of a medical clinic.

(2) DOMICILIARY CARE FACILITY. Homes for the aged, intermediate institutions, and related institutions, whose primary purpose is to furnish room, board, laundry, personal care, and other nonmedical services, regardless of what it may be named or called, for not less than 24 hours in any week to three or more individuals not related by blood or marriage to the owner or administrator. This kind of care implies sheltered protection and supervised environment for persons, who because of age or disabilities, are incapable of living independently in their own homes or a commercial board and room situation, yet who do not require the medical and nursing services provided in a nursing home. In these facilities, there might be available temporarily and incidentally the same type of limited medical attention as an individual would receive if he or she were living in his or her own home.

(3) MEDICAL CLINIC. Any one or more of buildings or facilities operated by a county or municipal medical clinic board which serve to promote the public health, either by providing places for the diagnosis, treatment, or cure of sick or injured persons or for research with respect to any of the foregoing, including, without limiting the generality of the foregoing, hospitals, sanitoriums, nursing homes, offices for persons engaged in the diagnosis, treatment, or cure of sick and injured persons, buildings to house or service equipment used for the diagnosis or treatment of sick or injured persons or the records of the diagnosis, treatment, or research with respect to any of the foregoing and hotels and motels intended primarily for use by patients and relatives and attendants of patients or patrons of any medical clinic, as well as domiciliary facilities so long as the domiciliary facility is required to be approved or licensed by any federal, state, or local government agency having jurisdiction in the planning or operation of health care facilities, or is owned or operated in conjunction with any nursing home. Domiciliary facilities shall not be exempt from ad valorem taxation.

(4) MEDICAL CLINIC BOARD. A corporation formed pursuant to this chapter for the purpose of acquiring and operating a county or municipal medical clinic.



Section 11-58-2 - Purpose of chapter; application for authority to form corporation; adoption of resolution by governing body authorizing incorporation; execution and filing of certificate of incorporation generally; effect of granting of authority for incorporation upon incorporation of other such corporations.

(a) The purpose of this chapter is to provide for the incorporation of medical clinic boards as public agencies and instrumentalities of the State of Alabama to promote the acquisition of health facilities in order to promote the public health of the people of Alabama and also to promote the acquisition of certain other facilities for the housing and care of elderly persons.

(b) Whenever any number of natural persons, not less than three, shall file with the governing body of any county or municipality in this state an application in writing for authority to incorporate a public corporation as a medical clinic board for the purpose of acquiring, owning, leasing, and disposing of one or more medical clinics and clinical facilities and it shall be made to appear to the governing body that each of the persons is a duly qualified elector of and owner of property in the municipality, or in the county in areas outside of municipalities located in the county, the governing body shall consider the application. If the governing body approves the application, it shall adopt a resolution, which shall be duly entered upon the minutes of the governing body declaring that it is wise, expedient, and necessary that such a corporation be formed and that the persons filing the application shall be authorized to form the corporation. Upon the adoption of the resolution, the persons who filed the application shall proceed to organize the corporation by executing and filing for record in the office of the judge of probate of the county, or in the office of the judge of probate of one or more of the counties in which any municipality is located a certificate of incorporation as provided in this chapter.

(c) The granting of authority for the incorporation of one medical clinic board shall not preclude the granting of authority by the governing body of any municipality or county for the incorporation of other medical clinic boards. Other medical clinic boards seeking incorporation shall be required to adopt a name or designation sufficient to distinguish them from any existing medical clinic board.



Section 11-58-3 - Contents, execution, acknowledgment, filing and recordation of certificate of incorporation.

(a) The certificate of incorporation of any corporation organized under this chapter shall state:

(1) The name of the corporation, which shall be a name indicating the purpose for which the corporation is organized [e.g., "The Medical Clinic Board for the (County) (City) or (Town) of _____”].

(2) The location of its principal office and the post office address thereof.

(3) The period for the duration of the corporation. (If the duration is to be perpetual, this fact should be stated).

(4) The objects for which the corporation is organized.

(5) Any other provisions not contrary to law which the incorporators choose to insert for the regulation and conduct of the affairs of the corporation.

(b) The certificate of incorporation shall be acknowledged before an officer authorized by the laws of this state to take acknowledgment of deeds. When so acknowledged, the certificate shall be filed in the office of the judge of probate of the county, or one of the counties in which any municipality is located, and the judge of probate shall immediately file and record the certificate. Thereupon the applicants shall constitute a corporation under the name stated in the certificate of incorporation.



Section 11-58-4 - Board of directors.

Each corporation formed under this chapter shall have a board of directors which shall constitute the governing body of the corporation, consisting of three members who shall serve without compensation, except that they shall be reimbursed for actual expenses incurred in the performance of their duties under this chapter and, at the discretion of the board of directors, may be paid a director's fee of ten dollars ($10) for each director's meeting attended by them not to exceed a total of one hundred twenty dollars ($120) per member per year. No member of the board shall be an officer of the municipality or county. The directors of the corporation shall be elected by the governing body of the respective municipality or county and they shall be so elected that they shall hold office for staggered terms. The first term of office of one director shall be two years, of another director shall be four years, and of a third director shall be six years, as shall be designated at the time of their election. Thereafter the term of office of each director shall be six years.



Section 11-58-5 - Powers of corporations generally.

Each corporation formed under this chapter shall have the following powers, together with all the powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the period specified in the certificate of incorporation (which may be in perpetuity) unless sooner dissolved as provided in this chapter.

(2) To sue and be sued and prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties.

(3) To have and use a corporate seal and to alter it at pleasure.

(4) To acquire, whether by purchase, exchange, lease, construction, or otherwise one or more medical clinics and any necessary or desirable clinical facilities.

a. Any municipal medical clinic shall be located either within the corporate limits of the municipality or within 15 miles of the corporate limits, but not within the corporate limits or police jurisdiction of any other municipality, unless the other municipality shall by resolution adopted by its governing body consent to the location within its police jurisdiction.

b. A county medical clinic shall be located within the county in which it is incorporated.

c. No municipal or county medical clinic shall be located outside of the county in which the board is incorporated, unless the governing body of the other county by resolution consents to the location within its boundaries.

(5) To improve, enlarge, maintain, equip, and furnish one or more medical clinics and any necessary or desirable clinical facilities.

(6) To lease to others one or more medical clinics or parts of clinics and any clinical facilities, to charge and collect rent therefor, to terminate any lease upon the failure of the lessee to comply with any of the lease obligations, and to grant options to renew or extend any lease upon terms and conditions as the board of directors may determine. No lease shall extend beyond the last maturity of any bonds issued by the medical clinic board or 60 years from the date of the lease, whichever is the longer, and no option to renew shall permit the extension of any lease beyond that period.

(7) To sell, exchange, and convey, to contract to sell, exchange, or convey, and to grant options to any lessee to acquire any medical clinic and any clinical facilities and any or all of its properties whenever its board of directors finds it to be in furtherance of the purpose for which the corporation was organized.

(8) To borrow money and to issue its bonds for the purpose of carrying out any of its powers.

(9) To mortgage and pledge any one or more of its medical clinics and any or all of its clinical facilities or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues, rentals, and receipts therefrom or from any part thereof as security for the payment of the principal and interest on any bonds issued and any agreements made in connection therewith.

(10) To enter into contracts and agreements or to do any act necessary for or incidental to the performance of the duties and the execution of its powers under this chapter.

(11) To accept gifts, money, or property, including one or more medical clinics and clinical facilities, from any source whatsoever, subject to any conditions the board of directors approves.

(12) To appoint and employ those officers and agents, including attorneys, as its business requires.

(13) To provide for any insurance its board of directors deems advisable.



Section 11-58-5.1 - Power of eminent domain.

Medical clinic boards are hereby granted the power of eminent domain and may exercise such power in the manner provided by law for the purpose of obtaining real property for medical clinics and clinical facilities.



Section 11-58-6 - Requirements as to leasing of medical clinics or clinical facilities; disposition of revenue from operation of clinic.

(a) Prior to the leasing of the medical clinic or clinical facilities, the board of directors must determine and find the following:

(1) The amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance such clinic (which term, as used in this section, shall also include any clinical facilities covered by any such lease);

(2) Unless the proceedings under which the proposed bonds are to be issued provide that any debt service reserve fund which the board of directors deems it advisable to establish in connection with the retirement of the proposed bonds is to be entirely funded out of the proceeds from the sale of such bonds, the amount necessary to be paid each year into any such reserve fund;

(3) The amount necessary to be paid each year into any reserve fund which the board of directors may deem it advisable to establish in connection with the maintenance of the clinic; and

(4) Unless the terms under which the clinic or its facilities is to be leased provide that the lessee shall maintain the clinic and carry all proper insurance with respect thereto, the estimated cost of maintaining the clinic in good repair and keeping it properly insured.

(b) The determinations and findings of the board of directors required to be made in subsection (a) shall be set forth in the proceedings under which the proposed bonds are to be issued; and the corporation shall lease the clinic or its facilities to a lessee or lessees, under an agreement providing for payment to the corporation of such rentals as, upon the basis of such determinations and findings, will be sufficient:

(1) To pay the principal of and interest on the bonds issued to finance the clinic;

(2) Unless the proceedings under which the proposed bonds are to be issued provide that any debt service reserve fund deemed by its board of directors to be advisable in connection with the retirement of the proposed bonds is to be entirely funded out of the proceeds from the sale of such bonds, to build up and maintain such reserve fund;

(3) To build up and maintain any reserve deemed by the board of directors to be advisable in connection with the maintenance of such clinic; and

(4) Unless the agreement of lease obligates the lessee to pay for the maintenance and insurance of the clinic, to pay the costs of maintaining the clinic in good repair, and keeping it properly insured.

(c) Any revenues derived from the operation of the clinic, over and above the amounts necessary to meet the charges hereinabove specified, may be applied to the payment of the principal of and the interest on the bonds issued to finance the clinic, or for other expenditures in connection with maintaining, expanding, operating, or equipping the clinic, at the discretion of the board of directors.



Section 11-58-7 - Bonds - Form, terms, denominations, etc.; execution, sale, delivery, etc.; dissolution of corporation.

(a) All bonds issued by a corporation organized under authority of this chapter shall be solely and exclusively obligations of the corporation and shall not create an obligation or debt of any municipality or county. No county or municipality shall pledge its faith or credit for the payment of any debt incurred or bonds issued by the corporation.

(b) Bonds may be executed and delivered at any time and from time to time, may be in the form and denominations, may be of the tenor, may be in registered or bearer form, either as to principal or interest or both, may be payable in installments and at a time or times, not exceeding 40 years from their issuance date, may be payable at a place or places, may bear interest at a rate or rates payable at a place or places and evidenced in a manner, and may contain provisions not inconsistent with this chapter as may be provided by resolution of its board of directors. Bonds issued shall be signed by the chair of its board of directors or other chief executive officer and attested by its secretary, and the seal of the corporation shall be affixed. A facsimile signature of one corporate officer may be impressed or printed on any bonds in lieu of a manual signature. Any interest coupon applicable to the bonds of the corporation shall be signed by the chair of the board of directors or other chief executive officer, but a facsimile of the signature may be impressed or printed on any interest coupon in lieu of manually signing the coupon.

(c) Any bonds issued under the authority of this chapter may be sold at public or private sale in a manner and from time to time as determined by the board of directors to be most advantageous. The corporation may pay all expenses, premiums and commissions which its board of directors deems necessary or advantageous in connection with the authorization, sale, and issuance of its bonds.

(d) All bonds issued under the authority of this chapter and all applicable interest coupons shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source.

(e) Whenever the principal of and interest on all bonds of a corporation payable from the revenues derived from the operation of one or more medical clinics owned by the corporation have been paid in full, its board of directors may by resolution determine that the purposes for which the corporation was formed have been substantially complied with, and shall thereupon execute and file for record in the office of the judge of probate of the county in which the corporation is organized a certificate of dissolution reciting those facts and declaring the corporation to be dissolved. The certificate of dissolution shall be executed under the corporate seal of the corporation. Upon the filing of the certificate of dissolution, the corporation shall stand dissolved, and title to all funds and properties owned by it at the time of dissolution shall vest in and be delivered to the county or municipality. The dissolution of one or more corporations under this chapter shall not cause the dissolution of other existing corporations, nor preclude the subsequent formation hereunder of other corporations.



Section 11-58-8 - Bonds - Security for payment of principal and interest; remedies upon default.

The principal of and interest on any bonds issued by a corporation organized under the authority of this chapter shall be secured by a pledge of the rentals and other receipts of all or any part of the medical clinic and its facilities financed in whole or in part with the proceeds of such bond issue or with the proceeds of bonds refunded or to be refunded by such issue, may be secured by a mortgage covering all or any part of the clinic from which the revenues so pledged may be derived and may be secured by a pledge of the lease of such clinic.

The proceedings under which such bonds are authorized to be issued or any such mortgage may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of rents for any clinic or clinical facilities covered by such proceedings or mortgage, the terms to be incorporated in the lease of such clinic or facilities, the creation and maintenance of special funds from the revenues from such clinic or facilities and the rights and remedies available in event of default to the bondholders or to the trustee under a mortgage as the board of directors shall deem advisable and as shall not be in conflict with the provisions of this chapter; provided, however, that in making any such agreements or provisions a corporation organized under this chapter shall not have the power to obligate itself except with respect to the medical clinic and the application of the revenues therefrom.

The proceedings authorizing any bonds under this chapter and any mortgage securing such bonds may provide that, in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or mortgage, such payment and performance may be enforced by mandamus or by the appointment of a receiver with power to charge and collect rents and to apply the revenues from the project in accordance with such proceedings or the provisions of such mortgage. Any such mortgage may provide also that, in the event of default in such payment or the violation of any agreement contained in the mortgage, the mortgage may be foreclosed either by sale at public outcry or by civil action and may provide that any trustee under such mortgage or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale if the highest bidder therefor.



Section 11-58-9 - Bonds - Disposition of proceeds from sale.

(a) The proceeds from the sale of any bonds issued by a corporation organized under authority of this chapter shall be applied only for the purpose for which the bonds were issued; provided, however, that any accrued interest and premium received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; provided further, that if for any reason any portion of such proceeds shall not be needed for the purpose for which the bonds were issued, then such unneeded portion of said proceeds shall be applied to the payment of the principal of or the interest on said bonds.

(b) The cost of acquiring any medical clinic, which shall be paid from the proceeds derived from the sale of bonds, shall be deemed to include the following:

(1) The actual cost of the construction of any part of a building which may be constructed, including architect's and engineer's fees;

(2) The purchase price of any land or any part of a building or any clinical facilities that may be acquired by purchase;

(3) All expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and,

(4) The interest on such bonds for a reasonable time prior to construction, during construction and for a period not exceeding six months after completion of construction.



Section 11-58-10 - Refunding bonds.

Any bonds issued by a corporation organized under this chapter and at any time outstanding may at any time and from time to time be refunded by the corporation by the issuance of its refunding bonds in such amount as the board of directors may deem necessary but not exceeding the principal amount of the bonds to be refunded, any expenses estimated to be incurred in connection with such refunding and interest (accrued or to accrue) to the respective maturities of the bonds to be refunded or, if the bonds to be refunded are to be called for redemption, either on the earliest date on which under their terms they may be redeemed or some other date or dates, the interest (accrued or to accrue) on the bonds to be refunded to the date or dates on which they are to be called for redemption plus the amount of any redemption premium required by their terms to be paid as a condition to their redemption prior to their respective maturities.

Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption.

Any refunding bonds issued by a corporation organized under the authority of this chapter shall be subject to the provisions contained in Section 11-58-7 and may be secured in accordance with the provisions of Section 11-58-8.



Section 11-58-11 - Investment in bonds by savings banks and insurance companies.

Bonds issued under the provisions of this chapter shall be legal investments for savings banks and insurance companies organized under the laws of this state.



Section 11-58-12 - Conveyances of properties to corporations by municipalities and counties.

(a) Any county and any incorporated city and town may transfer and convey to its county or municipal medical clinic board, as the case may be, that is duly incorporated pursuant to this chapter, any property that may, immediately preceding the conveyance, have been owned by the county or municipality, including medical clinics and clinical facilities, hospitals and hospital facilities, and assets and any land used or useable for medical clinic or hospital purposes, whether or not the property is necessary for the conduct of the governmental or other public functions of the county or municipality. A transfer or conveyance of property shall have prior authorization by resolution duly adopted by the governing body of the county, respecting county medical clinics, or the municipality. The resolution shall have been published one time, at least five days before a transfer or conveyance is consummated, in a newspaper published in the county, respecting county medical clinics, or the municipality, regarding municipal medical clinics. If no newspaper is published in the municipality, the resolution shall be published in a newspaper published or circulated in the county the municipality is located. A transfer or conveyance may be made with or without the payment of monetary or other consideration therefor.

(b) The foregoing authorization shall apply to any hospital, hospital assets, or other property, tangible or intangible, received by an incorporated city or town upon the dissolution of any hospital building authority incorporated under Sections 22-21-130 through 22-21-155.



Section 11-58-13 - Authority and procedure for dissolution of corporations; vesting of title to funds and properties thereof in municipalities or counties upon dissolution; effect of dissolution of corporation upon other such corporations.

(a) Whenever the principal of and interest on all bonds of a corporation payable from the revenues derived from the operation of one or more medical clinics owned by the corporation have been paid in full, its board of directors of the corporation may, by resolution, determine that the purposes for which the corporation was formed have been substantially complied with, and shall thereupon execute and file for record in the office of the judge of probate of the county in which the corporation is organized a certificate of dissolution, reciting those facts and declaring the corporation to be dissolved. The certificate of dissolution shall be executed under the corporate seal of the corporation.

(b) Upon the filing of the certificate of dissolution, the corporation shall stand dissolved, title to all funds and properties owned by it at the time of dissolution shall vest in the county or municipality, and possession of the funds and properties shall be immediately delivered to the county or municipality.

(c) The dissolution of one or more corporations under this chapter shall not cause the dissolution of other existing corporations, nor preclude the subsequent formation under this chapter of other corporations.



Section 11-58-14 - Exemptions of corporations - Taxation.

The bonds authorized by this chapter and the income therefrom, all mortgages executed as security therefor, all lease agreements made pursuant to the provisions hereof and all property and the revenue derived from any lease thereof shall be exempt from all taxation in the State of Alabama.

All deeds, mortgages, trust agreements, articles of incorporation and other documents executed by or delivered to any corporation incorporated under the provisions of this chapter shall be exempt from all state, county, municipal and other taxation in the State of Alabama.



Section 11-58-15 - Exemptions of corporations - Usury and interest laws.

Each medical clinic board now or hereafter organized under the provisions of this chapter, as amended, is hereby exempted from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.






Chapter 59 - PUBLIC AHTLETIC BOARDS.

Section 11-59-1 - Definitions.

Wherever used in this chapter, unless a different meaning clearly appears in the context, the following terms shall be given the following respective meanings:

(1) CORPORATION. Any corporation organized pursuant to the provisions of this chapter.

(2) MUNICIPALITY. Any incorporated city or town in this state with respect to which a corporation may be organized and in which it is contemplated the corporation will function.

(3) FACILITY. Such term includes all of the following revenue-producing undertakings and any combination or combinations of two or more thereof, whether now existing or hereafter acquired or constructed: Stadium, football field, baseball field, athletic field, golf course, tennis court, bathhouse, swimming pool, speedways, racetracks, and facilities for testing and proving automobiles and other vehicles, together with all real and personal properties which may be deemed necessary or convenient in connection therewith.

(4) GOVERNING BODY. The board or body in which the general legislative powers of the municipality are vested.



Section 11-59-2 - Legislative intent; construction of chapter generally.

(a) It is the intention of the Legislature by the passage of this chapter to authorize the incorporation in the several cities and towns in this state of public corporations for the purpose of owning and operating and contracting with others for the operation of such facilities as may be specified in the certificate of incorporation of the corporation or any amendment thereto and to vest such corporations with all powers that may be necessary to enable them to accomplish any such purpose, including the power to issue their revenue bonds and to mortgage such properties and pledge the revenues derived therefrom as security therefor.

(b) This chapter shall be liberally construed in conformity with the said intention.



Section 11-59-3 - Application for authority to incorporate public athletic board; adoption of resolution by governing body authorizing incorporation; execution, acknowledgment and filing of certificate of incorporation generally.

Whenever any number of natural persons, not less than three, each of whom shall be a duly qualified elector of and taxpayer in the municipality shall file with the governing body thereof an application in writing seeking permission to apply for the incorporation of a public athletic board of such municipality, the governing body shall proceed to consider such application. If the governing body shall by appropriate resolution duly adopted find and determine that it is wise, expedient, necessary. or advisable that the corporation be formed and shall authorize the persons making such application to proceed to form such corporation, then the persons making such application shall execute, acknowledge. and file a certificate of incorporation for the corporation as provided in this chapter.

No corporation may be formed unless such application shall have first been filed with the governing body of the municipality and the governing body shall have adopted a resolution as provided in this section.



Section 11-59-4 - Certificate of incorporation - Contents; execution and acknowledgment.

(a) The certificate of incorporation shall set forth:

(1) The names and residences of the applicants together with a recital that each of them is an elector of and taxpayer in the municipality;

(2) The name of the corporation which shall be the Public Athletic Board of the _____ of _____ (the blank spaces to be filled in with the name of the municipality, including the proper designation thereof as a city or town);

(3) A recital that permission to organize the corporation had been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution;

(4) The location of the principal office of the corporation (which shall be in the municipality);

(5) The purposes for which the corporation is proposed to be organized;

(6) The number of directors of the corporation;

(7) The period, if any, for the duration of the corporation; and

(8) Any other matter which the applicants may choose to insert therein which shall not be inconsistent with this chapter or with the laws of the State of Alabama.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Alabama to take acknowledgments to deeds.



Section 11-59-5 - Certificate of incorporation - Filing with probate judge; examination, approval, and recordation by probate judge.

When executed and acknowledged in conformity with Section 11-59-4, the certificate of incorporation shall be filed with the judge of probate of any county in which may be located any portion of the territory embraced within the corporate limits of the municipality. The judge of probate shall thereupon examine the certificate of incorporation and, if he finds that the recitals contained therein are correct, that the requirements of Section 11-59-4 have been complied with and that the name is not identical with or so nearly similar to that of another corporation already in existence in this state as to lead to confusion and uncertainty, he shall approve the certificate of incorporation and record it in an appropriate book or record in his office.

When such certificate has been so made, filed, and approved, the applicants shall constitute a public corporation under the name set out in the certificate of incorporation.



Section 11-59-6 - Certificate of incorporation - Amendment.

The certificate of incorporation may at any time and from time to time be amended so as to make any changes therein and add any provisions therein which may be located any portion of the territory embraced within the first instance.

Any such amendment shall be effected in the following manner: The members of the board of directors of the corporation shall file with the governing body of the municipality an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made. Such governing body shall consider such application and, if it shall by appropriate resolution duly find and determine that it is wise, expedient, necessary, or advisable that the proposed amendment be made and shall authorize the same to be made, then the persons making such application shall execute an instrument embodying the amendment specified in such application and shall file the same with the judge of probate of the county in which the certificate of incorporation was originally filed. The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Alabama to take acknowledgments to deeds. Such judge of probate shall thereupon examine the proposed amendment and, if he finds that the requirements of this section have been complied with and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, he shall approve the amendment and record it in an appropriate book in his office. When such amendment has been so made, filed and approved, it shall thereupon become effective, and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation shall be amended except in the manner provided in this section.



Section 11-59-7 - Board of directors.

The corporation shall have a board of directors in which all powers of the corporation shall be vested and which shall consist of any number of directors, not less than three, all of whom shall be duly qualified electors of and taxpayers in the municipality. The directors shall serve as such without compensation, except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties under this chapter; and, in the discretion of the board of directors, the members thereof may be paid a director's fee not exceeding $5.00 for each directors' meeting attended by them not exceeding one meeting during each calendar month. No director shall be an officer or employee of the municipality. The directors shall be elected by the governing body of the municipality, and they shall be so elected that they shall hold office for staggered terms. At the time of the election of the first board of directors, the governing body of the municipality shall divide the directors into three groups containing as near equal whole numbers as may be possible. The first term of the directors included in the first group shall be two years, the first term of the directors included in the second group shall be four years, the first term of the directors included in the third group shall be six years; and, thereafter, the terms of all directors shall be six years; provided that, if at the expiration of any term of office of any director a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his successor shall be so elected; provided further, that in the event of a vacancy occurring on the board of directors by reason of death, resignation, or otherwise, the governing body of the municipality shall fill such vacancy for the unexpired term.



Section 11-59-8 - Powers of corporations generally.

The corporation shall have the following powers together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To have succession by its corporate name for the period specified in the certificate of incorporation unless sooner dissolved as provided in this chapter;

(2) To sue and be sued and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To acquire, whether by condemnation, purchase, exchange, gift, lease, devise or otherwise, and to construct, enlarge, improve, maintain, equip, and furnish one or more facilities, including all real and personal properties which the board of directors of the corporation may deem necessary or convenient in connection therewith and regardless of whether or not any such facilities shall then be in existence and whether or not the same shall then be publicly or privately owned and whether or not the same shall then be used by the municipality;

(5) To operate and to lease to others any or all of its facilities;

(6) To fix and collect admission fees to and rents and charges for the use of its facilities or of any part thereof and to make and enforce regulations for the termination of any admission privileges or licenses granted by it and the discontinuance of any leases or services upon the failure to pay any fees, charges or rents provided therefor;

(7) To issue its revenue bonds for the purpose of carrying out any of its powers;

(8) To mortgage and pledge its facilities or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the rents and revenues therefrom or from any thereof as security for the payment of the principal of and interest on any bonds so issued and any obligations incurred in connection therewith;

(9) To exchange, sell, and convey any of its facilities which shall have become worn out or obsolete or which shall not be needed for the furtherance of its corporate purposes;

(10) To exercise all powers of eminent domain now or hereafter conferred on municipalities in this state;

(11) To appoint and employ such officers, employees, and agents, including attorneys, as the board of directors shall deem necessary for the business of the corporation; and

(12) To purchase machinery and equipment on the installment plan, to borrow money for such purpose and to issue negotiable notes or other evidence of debt in evidence thereof and as security therefor, to pledge and mortgage the machinery so purchased.



Section 11-59-9 - Bonds - Form, terms, denominations, etc.; execution, sale, delivery, redemption, etc.; refunding of bonds.

All bonds issued by the corporation shall be revenue bonds and shall be payable solely out of the revenues derived from the leasing or operation by the corporation of its facilities or of any thereof as may be designated in the proceedings of the board of directors under which they shall be authorized to be issued.

Such bonds may be executed and delivered by the corporation at any time and from time to time, may be in such form and denominations and of such tenor and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times, not exceeding 40 years from the date thereof, may be payable at such place or places whether within or without the State of Alabama, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the corporation and in such manner and may contain such provisions not inconsistent with this chapter as shall be provided in the proceedings of the board of directors whereunder such bonds shall be authorized to be issued. If such action shall be deemed advisable by the board of directors, there may be retained in the proceedings under which any of such bonds are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of such bonds, but nothing contained in this section shall be construed to confer on the corporation any right or option to redeem any such bonds except as may be provided in the proceedings under which they shall be issued.

Any bonds of the corporation may be sold at public or private sale in such manner and from time to time as may be determined by the board of directors of the corporation to be most advantageous, and the corporation may pay all expenses, premiums and commissions which its board of directors may deem necessary and advantageous in connection with the issuance thereof.

Issuance by the corporation of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds for the same purpose or any other purpose for which the corporation is formed as specified in its certificate of incorporation or any amendment thereof.

Any bonds of the corporation at any time outstanding may at any time and from time to time be refunded by the corporation by the issuance of its refunding revenue bonds of a like aggregate principal amount of the bonds so to be refunded, whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of such refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby or by the exchange of such refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded and regardless of whether or not the bonds to be refunded were issued in connection with the same facility or separate facilities and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

All such bonds and the interest coupons applicable thereto shall be construed to be negotiable instruments.



Section 11-59-10 - Bonds - Security for payment of principal and interest; remedies upon default.

The principal of and interest on any bonds issued by the corporation shall be secured by a pledge of the revenues out of which the same shall be made payable and may be secured by a mortgage or deed of trust covering all or any part of the facilities from which the revenues so pledged may be derived, including all supplies, equipment and easement in connection with such facilities and any enlargements of and additions to any thereof thereafter made. Any such mortgage or deed of trust and the resolution under which the bonds are authorized to be issued may contain any agreements and provisions respecting the management, operation and maintenance of the facilities covered thereby, the fixing and collection of rents, fees and charges for any portions thereof leased by the corporation or used by the public or any services rendered respecting the same, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default as the board of directors shall deem advisable; except, that no such properties may be sold in foreclosure of such mortgage and deed of trust. Whenever the corporation shall have any of its bonds outstanding, it shall charge, collect and account for sufficient revenues from the operation and lease of its facilities as may be necessary to pay all expenses of operating and maintaining its facilities and as may further be necessary to pay the principal of and interest on its bonds as such principal and interest shall mature and to maintain any special funds which may be provided for in the proceedings pursuant to which such bonds shall have been issued. Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the corporation shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

No such mortgage or deed of trust shall be subject to foreclosure and, in the event of default in the payment of the principal of or interest on the bonds secured thereby or in any of the agreements on the part of the corporation contained therein, the remedies available shall be limited either to mandamus to compel performance of the obligations and agreements of the corporation with respect to which the corporation may be in default or to the appointment, as a matter of right, by any court having jurisdiction over the corporation of a receiver with all the powers of such a receiver, including the power under the jurisdiction of such court to operate and lease or license for use by others all or any of its facilities of the corporation and to charge and collect charges, fees and rents for admission to and use of the facilities of the corporation and for the services rendered by it and to apply the revenues so collected toward the expenses of such receivership and the payment of the principal of and interest on the bonds of the corporation. There is hereby granted to any receiver so appointed power to charge and collect such charges, fees and rents for such purposes under the jurisdiction of the court appointing such receiver.



Section 11-59-11 - Liability of municipalities upon bonds, obligations, agreements, etc., of corporations.

The municipality shall not in any event be liable for the payment of the principal of or interest on any bonds of the corporation or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever which may be undertaken by the corporation, and none of the bonds of the corporation or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever.



Section 11-59-12 - Conveyances of properties to corporations by municipalities.

The municipality is hereby authorized and empowered to transfer and convey to the corporation any properties which, at the time of such transfer and conveyance, may have been acquired by such municipality as a site for or which may then be used as a facility, together with such improvements thereon and equipment and furnishings owned by the municipality in connection therewith as the governing body of the municipality may deem advisable.

Such transfer and conveyance may be authorized by an ordinance duly adopted by the governing body of the municipality, and it shall not be necessary that the same be authorized at an election of the qualified voters of the municipality. Such transfer and conveyance may be made as a gift to the corporation and without consideration therefor or on such consideration as may be expressed in such ordinance, as the governing body of the municipality may deem advisable; provided, that if at the time of such transfer and conveyance the municipality has outstanding any bonds or other obligations which were issued or incurred by it with respect to the properties so transferred or conveyed, the corporation shall either pay to the municipality at the time of such transfer and conveyance an amount sufficient to discharge such bonds and other obligations of the municipality or shall assume and thereafter pay the principal of and interest on such bonds or other obligations of the municipality.

The corporation and the municipality are hereby authorized to enter into such agreements with each other as the governing body of the municipality and the board of directors of the corporation may deem advisable to effectuate such transfer and conveyance and to provide for the subsequent control, management, operation, leasing, equipment, enlargement, and improvement of the properties so transferred.



Section 11-59-13 - Powers of corporations as to conveyances, etc., of title to facilities.

Nothing contained in this chapter shall be construed to authorize the corporation to lease, sell, or transfer any of its facilities so as to vest title thereto or the use thereof in private ownership or control; provided, that any of its facilities may be made subject to a mortgage or deed of trust as security for its bonds issued pursuant to the provisions of this chapter; provided further, that any portions of such facilities which may become worn out or obsolete or shall not be needed for use in the operations of the corporation may be sold or otherwise disposed of as the board of directors of the corporation may deem advisable.



Section 11-59-14 - Authority and procedure for dissolution of corporations; vesting of title to facilities thereof in municipalities upon dissolution.

When the principal of and interest on all bonds issued by the corporation shall have been paid, the title to all facilities then owned by the corporation shall thereupon vest in the municipality with respect to which the corporation shall have been organized, and all rights and powers of the corporation with respect to said facilities shall thereupon terminate and the corporation shall thereupon stand dissolved.

The then members of the board of directors of the corporation shall thereupon execute and file for record in the office of the judge of probate of the county in which the certificate of incorporation of the corporation was filed an appropriate certificate reciting the payment of the principal of and interest on the bonds of the corporation, which certificate shall also describe the facilities owned by the corporation at the time of its dissolution, but the failure of the members of said board of directors to make such certificate or to file the same for record as aforesaid shall not affect the automatic dissolution of the corporation and the vesting of title to its facilities in the municipality as provided in this section.

At any time prior to the issuance of bonds or other obligations as evidence of debt, the board of directors of the corporation may, with the approval of the governing body of the municipality, file for record in the office of the judge of probate of the county in which the certificate of incorporation of the corporation was filed a certificate of dissolution, and the corporation shall thereupon stand dissolved.



Section 11-59-15 - Documents of corporations may be filed for record without payment of taxes or certain fees.

The certificate of incorporation of the corporation, any deeds or other documents whereby properties are conveyed to the corporation, any mortgages or deeds of trust executed by the corporation and the certificate of dissolution of the corporation may all be filed for record in the office of the judge of probate of the county in which the corporation is organized without the payment of any tax or fees other than such fees as may be authorized by law for the recording of such instruments.



Section 11-59-16 - Exemption from taxation of corporations, facilities, bonds, etc.

The corporation and all facilities at any time owned by it and the income therefrom and all bonds issued by it and the income therefrom shall be exempt from all taxation in the State of Alabama.



Section 11-59-17 - Construction of chapter.

Neither this chapter nor anything contained in this chapter shall be construed as a restriction or limitation upon any powers which the corporation or the municipality might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers.

No proceedings, notice, or approval shall be required for the organization of the corporation or the issuance of any bonds or any instrument as security therefor, except as is provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing in this chapter shall be construed to deprive the state and its governmental subdivisions of their respective police powers over any properties of the corporation or to impair any power thereover of any official or agency of the state which may be otherwise provided by law.






Chapter 60 - PUBLIC PARK AND RECREATION BOARDS.

Section 11-60-1 - Definitions.

Whenever used in this chapter, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, shall be given the following respective meanings:

(1) CORPORATION. Any corporation organized pursuant to the provisions of this chapter.

(2) MUNICIPALITY. Any incorporated city or town in this state with respect to which a corporation may be organized.

(3) PROJECT. Any land and interest therein, including forests, rivers, streams, waterways, and lakes, and any buildings or other improvements thereon, and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for a public park or other recreational uses and all buildings, facilities, and improvements incident thereto or useful in connection therewith, including, but without limitation, picnic areas, campsites, trailer sites, cabins, lodges, roads and trails for hiking, bicycling or horseback riding, nature trails, botanical gardens, zoos, museums, athletic fields, golf courses, tennis, handball and badminton courts, public restroom facilities, boats, rides, amusement facilities, bowling alleys, skeet, trap, rifle and archery ranges, gymnasiums, swimming pools, bathhouses, beaches, docks and marinas, boating facilities, areas and facilities for fishing and hunting, areas and facilities for aquatic entertainment and sports, stadiums, coliseums, arenas, grandstands, auditoriums, meeting halls, pavilions, centers for cultural entertainment, music, drama, exhibitions and exhibits, amphitheatres, administrative or office buildings, and public accommodation facilities as defined in subsection (4) of this section.

(4) PUBLIC ACCOMMODATION FACILITIES. Buildings, facilities and improvements for the accommodation of visitors to such public parks, including, without limitation of the foregoing, motels, restaurants, coffee shops, stores to provide groceries, drugs, and other items, sports, gift and souvenir shops and launderettes; provided, however, that nothing contained in this chapter is intended to authorize any such corporation itself to operate as a commercial enterprise any such shops, stores, motels, or restaurants.



Section 11-60-2 - Legislative intent; construction of chapter generally.

(a) It is the intention of the Legislature by the passage of this chapter to promote the public health and general welfare by authorizing the incorporation in the several municipalities in this state of public corporations to acquire, enlarge, improve, expand, own, operate, lease, and dispose of properties to the end that such corporation may be able to promote public interest and participation in sports, athletics, and recreational activities and to provide or improve public parks in this state, including all buildings, facilities, and improvements incident thereto or useful in connection therewith. It is the further intent of the Legislature by the passage of this chapter to vest such public corporations with all powers that may be necessary to enable them to accomplish such purposes.

(b) This chapter shall be liberally construed in conformity with the said intention.



Section 11-60-3 - Application for authority to form corporation; adoption of resolution by governing body authorizing incorporation; execution, acknowledgment, and filing of certificate of incorporation generally; effect of granting of authority for incorporation upon incorporation of other such corporations.

(a) Whenever any number of natural persons, not less than three, shall file with the governing body of any municipality of this state an application in writing for authority to incorporate a public corporation under the provisions of this chapter and shall set forth in said application a brief description of the project to be acquired or improved by such corporation and if it shall be made to appear to such governing body that each of said persons is a duly qualified elector of and owner of property in said municipality and if the governing body of said municipality shall adopt a resolution which shall be duly entered upon the minutes of such governing body wherein it shall be found and determined that there is a public need for the proposed project and that it is wise, expedient, necessary, or advisable that such a corporation be formed and that the persons filing said application shall be authorized to proceed to form such corporation, then said persons shall proceed to organize such corporation by executing, acknowledging, and filing a certificate of incorporation as provided in this chapter.

No corporation shall be formed under this chapter unless the application provided for in this subsection shall be made and unless the resolution provided for in this subsection shall be adopted; provided, that the inadequacy of the description of the proposed project in the application for incorporation shall not affect the validity of the incorporation of such corporation.

(b) The granting of authority for the incorporation of one public corporation under this chapter shall not preclude the granting of authority by the governing body of the same municipality for the incorporation of other public corporations under this chapter; provided, that such other public corporations shall be required to adopt a name or designation sufficient to distinguish them from any public corporation theretofore incorporated by such municipality under this chapter.



Section 11-60-4 - Certificate of incorporation - Contents; execution and acknowledgment.

(a) The certificate of incorporation of any corporation organized under this chapter shall set forth:

(1) The names and residences of the applicants, together with a recital that each of them is an elector of and taxpayer in the municipality;

(2) The name of the corporation which shall be the Public Park and Recreation Board of the _____ of _____ (the blank spaces to be filled in with the name of the municipality, including the proper designation thereof as a city or town), if such name shall be available for use by the corporation and, if not available, then the incorporators shall designate some other similar name that is available;

(3) A recital that permission to organize the corporation has been granted by a resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution;

(4) The location of the principal office of the corporation (which shall be in the municipality);

(5) The purposes for which the corporation is proposed to be organized, which purposes shall be those set forth in the application for authority to incorporate;

(6) The number of directors of the corporation;

(7) The period for the duration of the corporation (if the duration is perpetual, the fact should be stated); and

(8) Any other matter which the applicants may choose to insert therein which shall not be inconsistent with this chapter or with the laws of the State of Alabama.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Alabama to take acknowledgments to deeds.



Section 11-60-5 - Certificate of incorporation - Filing with probate judge; examination, approval, and recordation by probate judge.

When executed and acknowledged in conformity with Section 11-60-4, the certificate of incorporation shall be filed with the judge of probate of any county in which may be located any portion of the territory embraced within limits of the municipality. The judge of probate shall thereupon examine the certificate of incorporation and, if he finds that the recitals contained therein are correct, that the requirements of Section 11-60-4 have been complied with and that the name is not identical with or so nearly similar to that of another corporation already in existence in this state as to lead to confusion and uncertainty, he shall approve the certificate of incorporation and record it in an appropriate book or record in his office.

When such certificate has been so made, filed and approved, the applicants shall constitute a public corporation under the name set out in the certificate of incorporation.



Section 11-60-6 - Certificate of incorporation - Amendment.

If any corporation formed under this chapter has accidentally or inadvertently failed to comply with the requirements of this chapter in its organization, such omission or defect may be corrected by filing an amendment as provided in this section. The certificate of incorporation of any corporation formed under this chapter may also at any time and from time to time be amended so as to make any changes therein and add any provisions thereto which might have been included in the certificate of incorporation in the first instance.

Any amendment shall be effected in the following manner: The members of the board of directors of the corporation shall file with the governing body of the municipality an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made. Such governing body shall consider such application and, if it shall by appropriate resolution duly find and determine that it is wise, expedient, necessary, and advisable that the proposed amendment be made and, if an additional project or projects are proposed that there is a public need therefor and shall approve the form of the proposed amendment and shall authorize the amendment to be made, then the persons making such application shall execute an instrument embodying the amendment specified in such application and shall file the same with the judge of probate of the county in which the certificate of incorporation was originally filed. The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Alabama to take acknowledgments to deeds. Such judge of probate shall thereupon examine the proposed amendment and, if he finds that the requirements of this section have been complied with and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, he shall approve the amendment and record it in an appropriate book in his office. When such amendment has been so made, filed, and approved, it shall thereupon become effective, and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation shall be amended except in the manner provided in this section.



Section 11-60-7 - Board of directors.

The corporation shall have a board of directors in which all powers of the corporation shall be vested and which shall consist of any number of directors, not less than three, all of whom shall be duly qualified electors of and taxpayers in the municipality. The directors shall serve as such without compensation, except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties under this chapter. No director shall be an officer or employee of the municipality. The directors shall be elected by the governing body of the municipality, and they shall be so elected that they shall hold office for staggered terms. At the time of the election of the first board of directors, the governing body of the municipality shall divide the directors into three groups containing as near equal whole numbers as may be possible. The first term of the directors included in the first group shall be two years; the first term of the directors included in the second group shall be four years; the first term of the directors included in the third group shall be six years and, thereafter the terms of all directors shall be six years; provided that, if at the expiration of any term of office of any director a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his successor shall be so elected. Any meeting held by the board of directors for any purpose whatsoever shall be open to the public.



Section 11-60-8 - Powers of corporations generally; location of projects of corporations.

(a) The corporation shall have the following powers together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To have succession by its corporate name for the period specified in the certificate of incorporation unless sooner dissolved as provided in this chapter;

(2) To sue and be sued and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise to improve, maintain, equip, furnish, own, and operate one or more projects, including all real and personal properties which the board of directors of the corporation may deem necessary in connection therewith, regardless of whether or not any such projects or any part thereof shall then be in existence;

(5) To fix, prescribe, and collect rates, fees, tolls, charges, or rentals for the use of any of its facilities and for services, facilities, and accommodations furnished by it or any of its facilities;

(6) To adopt and enforce rules and regulations relative to the use or occupancy of any of its facilities or services;

(7) To promote, sponsor, and operate tournaments, shows, exhibitions, exhibits, athletic events, and educational, cultural, recreational, amusement and other activities;

(8) To sell, exchange and convey, to contract to sell, exchange, and convey and to grant options to acquire any or all of its properties whenever its board of directors shall find any such action to be in furtherance of the purposes for which the corporation was organized;

(9) To lease to others for a period not to exceed 40 years any or all of its projects or any part thereof, including public accommodation facilities, and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof;

(10) To grant privileges, licenses, concessions, or permits for the operation of any of its public accommodation facilities;

(11) To lease land to others for a period not to exceed 40 years or to grant to others privileges, licenses, or permits for the use of land for the construction and operation of public accommodation facilities and to authorize such lessee or grantee to mortgage their interest, rights and properties to finance the construction, enlargement, and improvement of such public accommodation facilities;

(12) To issue its bonds for the purpose of carrying out any of its powers;

(13) To mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof as security for the payment of the principal and interest on any bonds so issued and any agreements made in connection therewith;

(14) To assume obligations secured by a lien on or payable out of or secured by a pledge of the revenues and receipts from any or all of its projects or any part thereof that may be acquired, any obligation so assumed to be payable solely out of the revenues and receipts from any or all of its projects or part thereof;

(15) To appoint, employ, contract with, and provide for the compensation of such officers, employees, and agents, including, but without limitation to, engineers, attorneys, architects, construction contractors, management consultants, and fiscal advisors as its business may require;

(16) To provide for such insurance as the board of directors may deem advisable;

(17) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any person or any combination of any of the foregoing;

(18) To enter into a management agreement or agreements with any person for the management of any or all of its projects or part thereof; and

(19) To accept gifts, grants, bequests, and devises.

(b) Any project or projects of the corporation may be located within or without or partially within and partially without the municipality, subject to the following conditions:

(1) No such project or part thereof shall be located more than 30 miles from the corporate limits of the municipality;

(2) No such project or part thereof shall be located within the corporate limits of another city or town in this state;

(3) No such project or part thereof shall be located within the police jurisdiction of another city or town in this state unless the governing body of such other city or town has first adopted a resolution consenting to the location of such project or part thereof in the police jurisdiction of such city or town; and

(4) No such project or part thereof shall be located in a county other than that (or those) in which the municipality (or part thereof) is situated unless the county commission of such other county has first adopted a resolution consenting to the location of such project or part thereof in such county.



Section 11-60-9 - Bonds - Form, terms, denominations, etc.; execution, sale, delivery, redemption, etc.; refunding of bonds.

All bonds issued by the corporation shall be payable solely out of the revenues and receipts derived from the operation, leasing or sale by the corporation of its projects or of any thereof as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued.

Such bonds may be executed and delivered by the corporation at any time and from time to time, may be in such form and denominations and of such tenor and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable at such time or times, not exceeding 40 years from the date thereof, may be payable at such place or places whether within or without the State of Alabama, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the corporation and in such manner and may contain such provisions not inconsistent with this chapter as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued. If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the corporation are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited on the face of the bonds, but nothing contained in this section shall be construed to confer on the corporation any right to redeem any bonds except as may be provided in the proceedings under which they shall be issued.

Any bonds of the corporation may be sold at public or private sale in such manner and from time to time as may be determined by the board of directors of the corporation to be most advantageous, and the corporation may pay all expenses, premiums and commissions which its board of directors may deem necessary or advantageous in connection with the issuance thereof.

Issuance by the corporation of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds unless in the proceedings authorizing such prior issue the right was reserved to issue subsequent bonds on a parity with such prior issue.

Any bonds of the corporation at any time outstanding may at any time and from time to time be refunded by the corporation by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums, commissions and expenses necessary to be paid in connection with such refunding. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded and regardless of whether or not the bonds to be refunded were issued in connection with the same projects or separate projects and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

All such bonds and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.



Section 11-60-10 - Bonds - Notice of resolution authorizing issuance of bonds; limitation period for actions, etc., as to validity of proceedings for issuance of bonds, etc.

(a) Upon the adoption by the board of directors of any resolution providing for the issuance of bonds, the corporation may, in its discretion, cause to be published once a week for two consecutive weeks in a newspaper published in the municipality or, if there is no newspaper published in the municipality, then in a newspaper published in the county in which the municipality is located a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of the corporation: "_____, a public corporation of the State of Alabama, on the _____ day of _____, authorized the issuance of $_____ principal amount of revenue bonds of the said corporation for purposes authorized in the act of the Legislature of Alabama under which the said corporation was organized. Any civil action or proceeding questioning the validity of the said bonds, or the pledge and mortgage, or deed of trust to secure the same, or the proceedings authorizing the same must be commenced within 20 days after the first publication of this notice."

(b) Any civil action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of any such bonds or the validity of the pledge and mortgage or deed of trust made therefor must be commenced within 20 days after the first publication of such notice. After the expiration of the said period, no right of action or defense questioning or attacking the validity of the said proceedings or of the said bonds or the said pledge or mortgage or deed of trust shall be asserted, nor shall the validity of the said proceedings or of the said bonds or the said pledge or mortgage or deed of trust be open to question in any court on any ground whatsoever except in a civil action or proceeding commenced within such period.



Section 11-60-11 - Bonds - Security for payment of principal or interest; remedies upon default.

The principal of and interest on any bonds issued by the corporation shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable and may be secured by mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made.

The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of fees, rates, tolls and charges for the services, facilities and accommodations furnished by the corporation and of the rents for any portions thereof leased by the corporation to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default as the board of directors shall deem advisable not in conflict with the provisions of this chapter. Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the corporation shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

In the event of default in such payment or in any agreements of the corporation made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security therefor, such payment or agreement may be enforced by mandamus, the appointment of a receiver or by foreclosure of any such mortgage and deed of trust or any one or more of said remedies.



Section 11-60-12 - Borrowing of money for temporary use and issuance of temporary revenue bonds as evidence thereof.

(a) The corporation may, in addition to the other powers granted in this chapter, borrow money for temporary use for any of its corporate purposes and in evidence of such borrowing issue from time to time revenue bonds or notes maturing not later than 18 months from the date of issuance.

(b) Any such temporary borrowing may be made in anticipation of the sale and issuance of long-term bonds, and in such event the principal proceeds from the sale of such long-term bonds shall, to the extent necessary, be used for payment of the principal of and the interest on the temporary bonds or notes issued in anticipation of the sale and issuance of such long-term bonds.

(c) Any such temporary borrowing may also be made with respect to a project simultaneously with or after the sale and issuance of long-term bonds issued with respect to such project if, under the terms of the proceedings under which such long-term bonds are issued, the proceeds therefrom or any part thereof may not be used or released until completion of the project with respect to which issued or other similar contingency. In such case, the principal proceeds from the long-term bonds shall, when released and to the extent necessary, be applied for payment of the principal of and the interest on such temporary bonds or notes.



Section 11-60-13 - Liability of municipalities upon bonds, agreements, obligations, etc., of corporations.

The municipality shall not in any event be liable for the payment of the principal of or interest on any bonds of the corporation or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever which may be undertaken by the corporation, and none of the bonds of the corporation or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever.



Section 11-60-14 - Disposition of net earnings of corporations.

The corporation shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation; except, that in the event the board of directors of the corporation shall determine that sufficient provision has been made for the full payment of expenses, bonds, and other obligations of the corporation, then any net earnings of the corporation thereafter accruing shall, at the option of the board of directors, be used to pay the cost of extensions and improvements to any of its projects or paid to the municipality with respect to which the corporation was organized.



Section 11-60-15 - Authority and procedure for dissolution of corporations; vesting of title to funds and properties thereof in municipalities upon dissolution.

Whenever the board of directors of the corporation shall by resolution determine that the purposes for which the corporation was formed have been substantially complied with and all bonds theretofore issued and all obligations theretofore incurred by the corporation have been fully paid, the then members of the board of directors of the corporation shall thereupon execute and file for record in the office of the judge of probate of the county in which the corporation is organized a certificate of dissolution reciting such facts and declaring the corporation to be dissolved. Such certificate of dissolution shall be executed under the corporate seal of the corporation.

Upon the filing of such certificate of dissolution, the corporation shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality, and possession of such funds and properties shall forthwith be delivered to such municipality.



Section 11-60-16 - Documents of corporations may be filed for record without payment of taxes or certain fees.

The certificate of incorporation of the corporation or any amendment thereof, any deeds or other documents whereby properties are conveyed over to the corporation, any mortgages or deeds of trust or leases executed by the corporation and the certificate of dissolution of the corporation may all be filed for record in the office of the judge of probate of the county in which the corporation is organized without the payment of any tax or fees other than such fees as may be authorized by law for recording of such instruments.



Section 11-60-17 - Exemptions of corporations - Taxation.

The corporation, the property and income of the corporation, all bonds issued by the corporation, the income from such bonds, conveyances by or to the corporation and leases, mortgages and deeds of trust by or to the corporation shall be exempt from all taxation in the State of Alabama.

No license or excise tax may be imposed on any corporation in respect of the privilege of engaging in any of the activities authorized by this chapter.



Section 11-60-18 - Exemptions of corporations - Usury and interest laws.

Each corporation organized pursuant to the provisions of this chapter is hereby exempted from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.



Section 11-60-19 - Exemptions of corporations - Competitive bid laws.

Each corporation organized pursuant to the provisions of this chapter is hereby exempted from the laws of the State of Alabama governing or respecting competitive bidding with respect to contracts of such corporation, including, without limitation, the provisions of Sections 41-16-50 through 41-16-63.



Section 11-60-20 - Powers conferred on corporation cumulative; further proceedings, etc., as to incorporation and issuance of bonds not required; police powers of state and governmental subdivisions not impaired.

Neither this chapter nor anything contained in this chapter shall be construed as a restriction or limitation upon any powers which the corporation might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers.

No proceedings, notice, or approval shall be required for the organization of the corporation or the issuance of any bonds or any instrument as security therefor, except as is provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing in this chapter shall be construed to deprive the state and its governmental subdivisions of their restrictive police powers over any properties of the corporation or to impair any power thereof of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.






Chapter 61 - PARKING FACILITIES.

Section 11-61-1 - Definitions.

Unless the context plainly indicates otherwise, the following words and terms shall have the following meanings herein ascribed to them:

(1) GOVERNING BODY. The body in which the general legislative power of a town or city is vested.

(2) PARKING FACILITY. Any building, structure, land, leasehold estate, interest in land, right-of-way, equipment, or facility used or useful in connection with the construction, enlargement, development, maintenance, or operation of any area or building for off-street parking of motor vehicles.



Section 11-61-2 - Authority of towns and cities with respect to parking facilities.

Any town or city in this state is hereby authorized:

(1) To plan, establish, develop, acquire, construct, enlarge, improve, maintain, equip, operate, regulate, and protect parking facilities;

(2) To finance the cost of parking facilities in whole or in part by the issuance of bonds, warrants, notes, or other evidences of indebtedness maturing at such time or times as the governing body may determine, not exceeding 30 years from their respective dates;

(3) To pledge to the payment thereof its full faith and credit and any taxes, licenses, or revenues which the town or city may then be authorized to pledge to the payment of bonded or other indebtedness;

(4) To lease or let parking facilities or any one or more of them to such tenant or tenants, for such period and such compensation or rental and on such conditions as the governing body may prescribe;

(5) To fix, establish, collect, and alter parking fees, tolls, rents, and other charges for the use of any parking facility;

(6) To make and enforce rules and regulations governing the use of any parking facility owned or controlled by a town or city; and

(7) To execute such contracts and other instruments and to take such other action as may be necessary or convenient in connection with parking facilities.



Section 11-61-3 - Chapter cumulative.

The provisions of this chapter are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with the provisions of this chapter.






Chapter 61A - MUNICIPAL PARKING AUTHORITY.

Section 11-61A-1 - Declarations.

The history of municipalities and the course of legislatures throughout America, including the Legislature of Alabama, confirm that public welfare requires that Class 2 municipalities be authorized to provide off-street parking facilities through parking authorities.

The Legislature makes each of the following declarations:

(1) The free circulation of traffic on the streets of Class 2 municipalities is necessary to the health, safety, and general welfare of the public.

(2) The greatly increased use of motor vehicles has caused serious traffic congestion on the streets of the Class 2 municipalities.

(3) The parking of motor vehicles has contributed to the congestion.

(4) The congestion prevents the free flow of traffic through the municipalities, impedes effective firefighting and the disposition of police forces, and threatens irreparable loss in the values of urban property, which can no longer be readily reached by vehicular traffic.

(5) Parking facilities in Class 2 municipalities are grossly inadequate.

(6) Private enterprise has been unable to solve the problem, because private parking lots are frequently temporary in nature, located without regard for actual parking requirements, with vacant land being used for parking purposes in a haphazard fashion in order to earn minimal revenue from the land pending construction.

(7) The inadequacy of parking space is harmful to the public convenience, health, safety, and welfare.

(8) The inadequate off-street parking spaces now existing must be supplemented by off-street parking facilities provided by public undertaking.

(9) The enactment of this law is declared to be a public necessity which the public welfare and convenience require.



Section 11-61A-2 - Definitions.

Unless the context plainly indicates otherwise, the following words and terms have the meanings ascribed to them:

(1) AUTHORITY. A public corporation organized under this chapter.

(2) BOARD. The board of directors of an authority organized under this chapter.

(3) BOND. Any bond authorized to be issued under this chapter.

(4) COUPON. Any interest coupon evidencing an installment of interest payable with respect to a bond.

(5) DIRECTOR. A member of a board.

(6) GOVERNING BODY. The body in which the general legislative powers of the municipality are vested.

(7) INDENTURE. A mortgage, an indenture of mortgage, deed of trust, trust agreement, or trust indenture executed by an authority as security for its bonds.

(8) MUNICIPALITY. A Class 2 municipality subject to this chapter.

(9) PARKING FACILITY. Any building, structure, land, right-of-way, equipment, or instrumentality used or useful in either of the following ways:

a. In connection with the construction, enlargement, development, maintenance, or operation of an area or building for off-street or on-street parking of motor vehicles.

b. In connection with the exercise of any power of the authority.

(10) STATE. The State of Alabama.



Section 11-61A-3 - Application for permission to incorporate.

A municipal parking authority may be organized as a public corporation in any Class 2 municipality of the state. Three or more natural persons may file with the governing body of the municipality an application in writing for permission to incorporate a public corporation to function as a municipal parking authority. The applicants shall attach to the application a proposed form of certificate of incorporation for the corporation. If the governing body receiving the application adopts a resolution approving the form of the certificate of incorporation and authorizing the formation of a public corporation, the applicants shall become the incorporators. The resolution does not have to be published or posted. The applicants shall incorporate the authority as a public corporation as provided in this chapter.



Section 11-61A-4 - Certificate of incorporation.

The certificate of incorporation of the authority shall state all of the following:

(1) The name of each person forming the authority, the residence of each person, a statement that each person is a duly qualified elector of the municipality, and a statement that each is the owner of property in the municipality.

(2) The name of the authority (which shall include the words "Parking Authority").

(3) The duration that the authority will exist. If the duration is to be perpetual, that fact shall be stated.

(4) The name of the municipality authorizing the incorporation of the authority and the date the authorization was granted.

(5) The proposed location of the principal office of the authority, which shall be within the boundaries of the municipality.

(6) Any other matters that are not inconsistent with this chapter or other laws of the state that the authority chooses to insert.



Section 11-61A-5 - Attachments to certificate.

(a) The certificate of incorporation of the authority shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds.

(b) The certificate shall have each of the following attached:

(1) A certified copy of the resolution required in Section 11-61A-3.

(2) A certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar as to lead to confusion and uncertainty.

(c) The incorporators shall file the certificate of incorporation of the authority, together with the attachments in the office of the judge of probate of the county in which the principal office of the authority is located. The judge of probate shall immediately receive and record the certificate and attachments.

(d) When the certificate of incorporation and attachments have been filed, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate. The authority shall be vested with the rights and powers granted in this chapter.



Section 11-61A-6 - Changes and amendments.

(a) The board, by resolution, may change the name of the authority and may amend the certificate of incorporation if each of the following requirements are satisfied:

(1) The governing body adopts a resolution that is entered upon the minutes of the body approving the change of name or amendment of the certificate.

(2) If the board adopts a resolution changing the name of the authority, the board shall obtain from the Secretary of State a certificate stating that the change of name is not identical to that of any other corporation in the state or so nearly similar as to lead to confusion and uncertainty.

(b) The board shall file in the office of the judge of probate of the county in which the principal office of the authority is located each of the following:

(1) The resolution of the board changing the name of the authority or amending the certificate.

(2) A certified copy of the resolution of the governing body approving the action of the board.

(3) The required certificate prepared by the Secretary of State when the name of the authority is changed.

(c) The changes contained in the resolution of the board shall become effective at the time of filing.



Section 11-61A-7 - Board of directors.

(a) The authority shall be governed by a board of directors of seven members. The board shall be elected by the governing body of the municipality. Each member of the board shall be a qualified elector of the municipality. No elected official of the state, of a county, or a municipality shall, while holding office, be eligible to serve as a director. The directorships shall be numbered one to seven, inclusive. The initial term for directorships one and two shall be two years. The initial term for directorships three and four shall be three years. The initial term for directorships five, six, and seven shall be four years. The initial terms shall commence April 1, 1994. All subsequent terms of directorships shall be for four years.

(b) If a directorship is vacant, a successor shall be elected by the governing body to serve the remainder of the unexpired term. Directors shall be eligible for reelection.

(c) A majority of the members of the board of directors shall constitute a quorum for the transaction of business. No vacancy in the membership of the board of directors shall impair the right of a quorum to exercise all the powers and duties of the authority.

(d) A meeting of the board may be adjourned from time to time by a majority of the directors present or may be adjourned by a single director if the director is the only director present at the meeting.

(e) The board of directors shall hold regular meetings on the second Tuesday in each month and at other times as may be provided in the bylaws of the authority. A special meeting of the board may be held upon call of the chair of the authority or any four directors. Any matter on which the board of directors is authorized to act may be acted upon at any regular, special, or called meeting.

(f) At the request of any director, the vote on any question before the board shall be taken by yeas and nays and entered upon the record.

(g) All proceedings of the board shall be reduced to writing by the secretary of the authority, recorded in a well-bound book and may be inspected by each director and by the public during business hours. Copies of the proceedings, when certified by the secretary of the authority under its seal, shall be received in all courts as evidence of the matters and things certified.

(h) Each director shall receive fifty dollars ($50) for each regular or special meeting of the board attended. No director shall receive more than one hundred dollars ($100) in any one month for attending meetings. Each director shall be reimbursed for expenses actually incurred in the performance of duties. Compensation and expenses shall be paid from funds of the authority.

(i) The governing body may remove a director from office in the same manner and for the same reasons as provided by law for removal of officers appointed by the city council.



Section 11-61A-8 - Officers.

The board shall elect a chair, a vice-chair, a secretary, a treasurer, and other necessary officers to accomplish the purposes of the authority. The tenure of service as chair, vice-chair, and secretary shall be one year. The tenure of service as treasurer and other officers shall be determined by the board. Subject to the certificate of incorporation, the authority may employ all necessary personnel and set the terms and conditions of their employment. The duties of the chair, vice-chair, secretary, and treasurer shall be the same as are customarily performed by those officers and as may be prescribed by the board. The duties of any other officer of the authority shall be prescribed by the board.



Section 11-61A-9 - Powers.

The authority shall have the following powers, together with all incidental powers necessary:

(1) To have succession by its corporate name for the duration of time (which may be in perpetuity) specified in its certificate of incorporation.

(2) To sue and be sued in its own name in civil suits and actions.

(3) To adopt and make use of a corporate seal and to alter the seal at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, receive, take, and hold, whether by purchase, gift, lease, devise, eminent domain, or otherwise, property of every description, whether real, personal, or mixed, and to manage the property, and to develop any undeveloped property owned, leased, or controlled by it. An authority may not acquire or lease real property located outside the boundaries of the municipality. An authority created under this chapter may not exercise any power of eminent domain without a concurring resolution from the governing body authorizing the power.

(6) To execute contracts and other instruments and to take other necessary or convenient actions to carry out the purposes of this chapter or the exercise of any power granted by this chapter.

(7) To plan, establish, develop, acquire, construct, enlarge, improve, maintain, equip, operate, regulate, and protect parking facilities.

(8) To lease or let the facilities or any of the facilities to a tenant or tenants for periods of time and compensation or rental and on such conditions as the authority may prescribe, subject to the limitations stated in Section 11-61A-10.

(9) To issue interest-bearing revenue bonds payable from the limited sources prescribed in this chapter.

(10) To pledge for payment of the bonds any revenues and funds from which the bonds are made payable.

(11) To make and enter into contracts, leases, and agreements incidental to or necessary for the accomplishment of any purpose for which the authority was organized.

(12) To appoint, employ, contract with and provide compensation of officers, employees, and agents, including engineers, attorneys, consultants, fiscal advisers, and other employees as the business of the authority may require, including the power to fix working conditions by general rule and other conditions of employment, and, at its option, to provide a system of disability pay, retirement compensation, and pensions, or any of them, and to employ and discharge servants, agents, employees, and officers at will.

(13) To fix, establish, collect, and alter parking fees, tolls, rents, and other charges for the use of any parking facility or other property owned or controlled by the authority, and to fix, establish, collect, and alter on-street metered parking fees within the municipality.

(14) To make and enforce rules and regulations governing the use of any parking facility owned or controlled by the authority.

(15) To secure insurance, including use and occupancy insurance.

(16) To invest any funds of the authority that the board may determine are not presently needed for its corporate purposes in any obligations which are direct general obligations of the United States of America or which are unconditionally guaranteed as to both principal and interest by the United States of America, or in bonds of this state or any county or municipality of the state.

(17) To cooperate with the state, any county, municipality, public corporation, agency, department, or political subdivision of the state, and to enter necessary contracts with them to accomplish the purposes for which the authority is established.

(18) To sell and convey any of its obsolete or unneeded properties.

(19) To receive and accept grants for or in aid of the construction, extension, improvement, maintenance, or operation of any parking facility from the United States of America or any agency thereof, and from the state, any political subdivision, department, or agency thereof, and to receive and accept money, property, labor, or other things of value from any source.

(20) To purchase necessary or convenient equipment and supplies for the exercise of any power of the authority. Powers exercised by the authority shall only be for those purposes necessary or incidental to the development, acquisition, construction, enlargement, maintenance, or operation of facilities for parking motor vehicles.



Section 11-61A-10 - Operation of the facility.

(a) As used in this section, the word "person" means a natural person, a corporation, a partnership, or an unincorporated association.

(b) The authority shall carefully consider and decide whether it is in the public interest for the authority to operate the facility, enter into a contract with a person to operate the facility for the authority, or lease the facility. The authority shall consider all the following factors in making this determination:

(1) The relative efficiency of the alternate operations.

(2) The relative economy of the alternate operations.

(3) The overall advantage and benefit to the authority and the public of the alternate operations.

In order to make this determination, the authority shall ascertain each of the following:

(1) The amount necessary in each year to pay the principal and interest on the bonds proposed to be issued to finance the parking facility.

(2) The amount necessary to be paid each year to any reserve fund which the board deems advisable to establish in connection with the retirement of the bonds and the maintenance of the parking facility or facilities.

(3) Unless the terms under which the project is to be leased provide that the lessee shall maintain the project and carry all proper insurance, including liability insurance, the estimated cost of maintaining the parking facility in good repair and keeping it properly insured.

(c) The board may not enter into any lease of the parking facility unless the lease provides for both of the following:

(1) The lessee to pay to the authority a sufficient amount to meet the amortization requirements during the term of the lease.

(2) The lessee to pay the cost of keeping the parking facility in good repair and properly insured. These requirements shall not apply if the lease obligates the lessee, at lessee's expense, to keep the facility in good repair and properly insured.

(d) The lease agreement may, at the discretion of the board, contain provisions describing minimum operating hours, maximum charges to be collected by the lessee, and other terms the lessee will be required to observe in operating the parking facility.



Section 11-61A-11 - Funds.

The authority may accept, receive, receipt for, disburse, and expend federal and state moneys and other moneys, public or private, made available by grant or loan or both, to accomplish, in whole or in part, any of the purposes of this chapter.



Section 11-61A-12 - Permitted activities.

For the purpose of aiding and cooperating with the authority in the planning, development, undertaking, construction, extension, improvement, or operation of parking facilities, a county, municipality, political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms, and with or without consideration as it may determine, engage in any of the following activities:

(1) Lend or donate money to the authority.

(2) Donate, transfer, assign, sell, or convey to the authority any right, title, or interest which it may have in any lease, contract, agreement, license, or property.

(3) Take any lawful action necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of parking facilities.



Section 11-61A-13 - Bonds.

(a) The authority may issue and sell its interest-bearing revenue bonds for any corporate purpose at any time or times. The principal of and the interest on the bonds shall be payable solely from, and may be secured by a pledge of, the revenues derived by the authority from the operation of any or all of its parking facilities and other property, or by mortgage of any property of the authority. The bonds issued or contracts entered by the authority shall not constitute or create an obligation, debt, or charge against the credit or taxing power of the state, any county, or municipality within the state.

(b) The board may provide for each of the following regarding the bonds:

(1) Issuance time or times.

(2) Form and denominations.

(3) Tenor.

(4) Payment installments, which shall be at a time or times not exceeding 40 years from their date.

(5) Place or places of payment, whether within or without the state.

(6) Interest rate or rates payable and evidenced in a specified manner.

(c) Any bond having a stated maturity more than ten years after its date shall be made subject to redemption, at the option of the authority, not later than the expiration of ten years from its date and on any interest payment date thereafter at the price or prices and after notice or notices and on the terms and in the manner as may be provided by the board.

(d) Bonds of the authority may be sold at public or private sale in the manner and at times as may be determined by the board.

(e) The authority may pay all reasonable expenses, premiums, fees, and commissions in connection with the authorization, sale, and issuance of the bonds.

(f) All bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive that they have been duly authorized under this chapter.

(g) Neither a public hearing nor consent of the Department of Finance shall be a prerequisite to the issuance of bonds by any authority. Notwithstanding the fact that the bonds are payable solely from a specified source, all bonds issued under this chapter shall be deemed negotiable instruments within the meaning of the negotiable instruments law of the state if they otherwise possess all the characteristics of negotiable instruments under the laws of the state.



Section 11-61A-14 - Signature on bonds.

All bonds shall be signed by the chair or vice-chair and the secretary or treasurer of the authority and the seal of the authority shall be affixed. A facsimile of the signature of one, but not both, of the officers whose signatures will appear on the bonds may be imprinted or otherwise reproduced on the bond in lieu of his or her manually signing. A facsimile of the seal of the authority may be imprinted or otherwise reproduced on the bonds in lieu of being manually affixed. Coupons shall be signed by the chair or vice-chair and the secretary or treasurer of the authority. A facsimile of the signature of the chair or vice-chair and the secretary or treasurer may be impressed or otherwise reproduced on any interest coupon in lieu of their manually signing. Delivery of executed bonds shall be valid notwithstanding any changes in officers or in the seal of the authority after the signing and sealing of the bonds.



Section 11-61A-15 - Issuance of bonds.

(a) The authority may issue bonds under and secured by an indenture between the authority and a trustee. The trustee may be a private person or corporation, including, but not limited to, any trust company or bank having trust powers, whether the bank or trust company is located within or without the state.

(b) In any indenture or resolution providing for the issuance of bonds, the authority may pledge, for payment of the principal of and the interest on the bonds, any of its revenues to which its right then exists or may subsequently come into existence and may assign, as security for the payment, any of its leases, franchises, permits, and contracts. In any such indenture the authority may mortgage any of its properties, including any properties subsequently acquired by it. Any pledge of revenues shall be valid and binding from the time it is made, and the revenues pledged and subsequently received by the authority, and any property of the authority mortgaged shall immediately become subject to the lien of the pledge without any physical delivery or further act. The lien of the pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have actual notice thereof, from the time a statement is filed in the office of the judge of probate of the county in which the principal office of the authority is located. The notice shall state only the date on which the resolution authorizing the issuance of the bonds was adopted by the board, the principal amount of bonds issued, a brief description of the revenues so pledged, and a brief description of any property mortgaged or any property from which the revenue is pledged.

(c) In any indenture or resolution authorizing the issuance of bonds and pledging for the benefit thereof revenues from any one or more of its parking facilities, the authority may include provisions customarily contained in instruments securing evidence of indebtedness. These provisions may include, but shall not be limited to, each of the following:

(1) Collection, segregation, and application of any rental or other revenues due to or to become due to the authority.

(2) The terms to be incorporated in any lease agreement respecting any property of the authority.

(3) The maintenance and insurance of any building or structure owned by the authority.

(4) The creation and maintenance of special funds from any revenue of the authority.

(5) The rights and remedies available in the event of default to the holder of the bonds or the trustee under the indenture.

(d) In case of default by the authority in payment of the principal of, or the interest on the bonds, or in any of the agreements on the part of the authority that may properly be included in any indenture securing the bonds, any holder of any of the bonds or any of the coupons, or the trustee under any indenture if so authorized in the indenture, may, in addition to any other available remedies, either at law or in equity, by suit, action, mandamus, or other proceedings, enforce payment of the principal or interest and compel performance of all duties of the board and officers of the authority. The holder shall be entitled as a matter of right and regardless of the sufficiency of any security to the appointment of a receiver in equity with all the powers of the receiver for the operation and maintenance of the property of the authority covered by the indenture and the collection, segregation, and application of revenues therefrom. The indenture may also contain provisions restricting the individual rights of action of the holders of the bonds and coupons.



Section 11-61A-16 - Proceeds from sale of bonds.

(a) The proceeds derived from the sale of any bonds, other than refunding bonds, may be used exclusively to pay the cost of acquiring, constructing, improving, enlarging, and equipping the parking facilities or property with respect to which they were issued, as may be specified in the proceedings in which the bonds are authorized to be issued. The cost includes any of the following:

(1) The cost of any land forming a part of the facilities.

(2) The cost of labor, materials, and supplies used in any construction, improvement, or enlargement, including architects' and engineers' fees and the cost of preparing contract documents and advertising for bids.

(3) The purchase price of and the cost of installing equipment for the facilities.

(4) The cost of landscaping the lands forming a part of the facilities and of constructing and installing roads, sidewalks, curbs, gutters, and utilities in connection with the facilities.

(5) Legal, fiscal, and recording fees and expenses incurred in connection with the facilities.

(6) Interest on the bonds for a reasonable period before and during the time required for the construction and equipment and for not exceeding 18 months after completion of the construction and equipment.

(b) If any of the proceeds derived from the sale of the bonds remains undisbursed after completion of the work and payment of all of the costs and expenses, the balance shall be used for retirement of the principal of the bonds of the same issue.



Section 11-61A-17 - Refunding bonds.

The authority may at any time and from time to time issue refunding bonds for the purpose of refunding the principal of and the interest on any bonds of the authority issued under this chapter and then outstanding. The refunding bonds may be issued regardless if the principal and interest have matured at the time of the refunding. The refunding bonds may be issued for the payment of any expenses incurred in connection with the refunding and any premium necessary to be paid in order to redeem, retire, or purchase for retirement the bonds to be refunded. The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were issued. Any refunding may be effected either by sale of the refunding bonds and the application of the proceeds, or by exchange of the refunding bonds for the bonds or interest coupons to be refunded. The holders of any bonds or coupons to be refunded shall not be compelled to surrender their bonds or coupons for payment or exchange prior to the date on which they may be paid or redeemed by call of the authority under their respective provisions. All provisions of this chapter pertaining to bonds of the authority that are not inconsistent with this section shall, to the extent applicable, also apply to refunding bonds issued by the authority. The authority may issue bonds for the purpose of refunding the principal of and the interest on any of its bonds and for any other purpose for which it is authorized to issue bonds. The provisions of this chapter respecting refunding bonds shall apply only to the portion of the combined issue authorized for refunding purposes and the provisions respecting other financing shall apply to the remaining portion of the combined issue.



Section 11-61A-18 - Tax exemption.

The bonds issued by the authority and the income from the bonds shall be exempt from all taxation in the state. All property and income of the authority shall be exempt from all state, county, municipal, and other local taxation, including license, privilege, or excise taxes. This exemption shall not be construed to exempt concessionaires, licensees, tenants, operators, or lessees of or on any parking facility owned by any authority from the payment of any taxes levied by the state, the county, or any municipality in the state.



Section 11-61A-19 - Investment by governing body.

The governing body of any county or municipality within this state may invest any idle or surplus money held in its treasury in bonds of the authority.



Section 11-61A-20 - Bonds deemed legal investment.

Bonds issued under this chapter are deemed legal investments for executors, administrators, trustees, and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority. The bonds shall be legal investments for savings banks and insurance companies organized under the laws of the state.



Section 11-61A-21 - Publication of notice.

Upon the adoption by the board of any resolution providing for the issuance of bonds, the authority may cause to be published once a week for two consecutive weeks, in a newspaper that is customarily published in this state not less than five days in each calendar week and distributed in the county in which the principal office of the authority is located, a notice in substantially the following form (the blanks being properly filled in) at the end of which there shall be printed the name and title of either the chair or secretary of the authority: "_____ a public corporation of the State of Alabama, on the _____ day of _____,_____, authorized the issuance of $ _____ principal amount of revenue bonds of the corporation for purposes authorized in the act of the Legislature of Alabama under which the corporation was organized. Any action or proceeding questioning the validity of the bonds, or the pledge and any instruments securing the bonds, or the proceedings authorizing the bonds, must be commenced within 30 days after the first publication of this notice." Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in the notice or to contest the validity of any bonds or the validity of the pledge and any instruments made to secure the bonds must be commenced within 30 days after the first publication of the notice. After the expiration of the period, no right of action or defense questioning or attacking the validity of the proceedings, the bonds, or the pledge or instruments shall be asserted, nor shall the validity of the proceedings, bonds, pledge, or instruments be open to question in any court on any ground whatsoever except in an action commenced within the period.



Section 11-61A-22 - Advertising and award laws are applicable.

Laws, regulations, and ordinances relating to the advertising and award of construction contracts and purchase contracts made by or in behalf of the authorizing subdivision shall be applicable to any authority granted permission to incorporate by the authorizing subdivision. Nothing herein shall exempt the authorities from laws relating to surety bond requirements for such contracts.



Section 11-61A-23 - Examination and audit of the records.

(a) At least once every 12 months after the date an authority is created pursuant to this chapter, the municipality shall appoint an expert accountant who shall make an examination and audit of the records, books, and accounts of the authority and shall make a report of the audit in writing to the municipality and the authority. The accountant's compensation shall be payable out of the funds of the authority.

(b) The records of the authority shall constitute public records. Every citizen shall have the right to inspect the records. The officer having custody of the records shall be obligated to furnish to any citizen a certified copy of any record on the citizen's demand and payment to the authority of the same fee as is payable to the judge of probate of the county for furnishing certified copies of records of the probate court.



Section 11-61A-24 - Dissolution.

When no bonds of the authority are outstanding, the authority may be dissolved upon the filing with the judge of probate, in the county in which is filed the certificate of incorporation, an application for dissolution. The application for dissolution shall be subscribed by each member of the board and sworn to by each member before an officer authorized to take acknowledgments to deeds. Upon the filing of an application for dissolution, the authority shall cease to exist. The judge of probate shall receive and record the application for dissolution in an appropriate book of record in his or her office. Upon dissolution, all rights, title, and interest of the authority in property shall be vested in the municipality.






Chapter 62 - MUNICIPAL SPECIAL HEALTH CARE FACILITY AUTHORITIES.

Section 11-62-1 - Definitions.

(a) The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) AUTHORITY. Any public corporation organized pursuant to this chapter.

(2) AUTHORIZED PURPOSE OBLIGATION. The term includes either of the following:

a. Any lease, note, installment sale contract, or any other obligation of a user, whether general or special, which was entered into, made, assumed, or otherwise incurred by the user, in whole or in part, for the purpose of financing the acquisition or ownership of one or more facilities, for the purpose of obtaining funds with which to operate one or more facilities or for any combination of those purposes.

b. Any obligation of any kind which was entered into, made, assumed, or otherwise incurred by the United States of America or any department, agency, or instrumentality thereof, the state or any instrumentality or political subdivision thereof, or any corporation, partnership, trust, fund, foundation, corporation, or other legal entity, whether public or private, or joint venture of any two or more of any of the foregoing entities, and which is secured, in whole or in part, by a pledge or assignment of any obligation described in paragraph a. of this subdivision or is payable, in whole or in part, from payments made in respect of any such obligation, including, without limitation thereto, any obligation described in either paragraph a. of this subdivision or this paragraph that is guaranteed by the United States of America or by any department, agency, or instrumentality thereof.

(3) BOARD. The board of directors of an authority.

(4) COUNTY. Any county in the state.

(5) DETERMINING MUNICIPALITY. With respect to an authority, any municipality whose governing body has made findings and determinations of fact pertaining to the organization of the authority in accordance with Section 11-62-3.

(6) DIRECTOR. A member of the board of an authority.

(7) ELIGIBLE INVESTMENT. The term includes:

a. Any time deposit with, or any certificate of deposit issued by, any bank organized under the laws of the United States of America or any state in which deposits are insured by the Federal Deposit Insurance Corporation or any department, agency, or instrumentality of the United States of America that may succeed to the functions of the corporation.

b. Any debt securities that are direct, general obligations of the United States of America.

c. Any debt securities, for which the payment of the principal of and interest is unconditionally guaranteed by the United States of America.

d. Any debt securities that are direct, general obligations of any of the following agencies of the United States of America: The federal land banks, the federal intermediate credit banks, the banks for cooperatives, the federal home loan banks (including any joint obligations of any two or more of the foregoing agencies), the Federal Home Loan Mortgage Corporation (including participation certificates of the last named agency), and the Government National Mortgage Association (including participation certificates of the last named agency).

e. Any debt securities that are direct, general obligations of the Federal National Mortgage Association.

f. Prime commercial paper or finance company paper which is rated not less than prime one or the equivalent thereof by Moody's Investors Service, Inc., or Standard and Poor's Corporation, or their successors.

g. Any debt obligation in which an insurance company organized under the laws of the state may legally invest its money at the time of investment by an authority.

h. Any debt securities that are rated in one of the two highest rating categories by Moody's Investors Service, Inc., or Standard and Poor's Corporation, or their successors.

(8) FACILITY. Any one or more buildings or facilities designed for use and occupancy as (i) a retirement home, nursing home, convalescent home, apartment building, domiciliary facility, residence, or special care facility, or any combination of two or more thereof for the housing and care of elderly persons, whether or not the building or facility is required to be approved or licensed by any federal, state, or local governmental agency having jurisdiction in the planning or operation of health care facilities, or (ii) a hospital, nursing home, convalescent home, domiciliary facility, residence, or special care facility, or any combination of two or more thereof for the housing, care, and treatment of orphans, or persons who are sick, physically disabled or handicapped, or mentally ill or retarded, or other persons requiring special care, including, in the case of facilities described in either clause (i) of this subdivision or this clause, any land, buildings, medical or dental facilities, educational facilities, parking areas, garages, storage facilities, outbuildings, machinery, equipment, furniture, and fixtures necessary or desirable in connection therewith. If any facility is or will be located within the corporate limits of any municipality other than the determining municipality, or within any unincorporated area of any county other than the county or counties in which the determining municipality or any part thereof is located, no authority shall acquire, improve, or finance the facility, or acquire, hold, or pledge any acquired purpose obligation related to the facility, or in any other way assist any user in respect of the facility pursuant to this chapter, unless, in the case of any such facility located within the corporate limits of any municipality other than the determining municipality, the governing body of the other municipality shall adopt a resolution consenting to the actions in respect of the facility proposed to be taken by the authority and, in the case of any facility located within any unincorporated area of any county other than the county or counties in which the determining municipality or any part thereof is located, the governing body of the other county shall adopt a resolution consenting to the actions in respect of the facility proposed to be taken by the authority.

(9) INCORPORATORS. The natural persons forming an authority pursuant to this chapter.

(10) MUNICIPALITY. An incorporated municipality in the state.

(11) STATE. The State of Alabama.

(12) USER. Any corporation, partnership, trust, fund, foundation, or other legal entity or joint venture of any two or more thereof which is organized and operated exclusively for religious, charitable, or educational purposes or for purposes of promoting and providing for the housing, health, care or well-being, or both, of any part of the population requiring special care and of which no part of the net earnings inures to the benefit of any private shareholder, member, or individual.

(b) The terms "herein," "hereby," "hereunder," "hereof," and other equivalent words refer to this chapter as an entirety and not solely to the particular section or portion thereof in which any such word is used. The definitions set forth herein shall be deemed applicable whether the words defined are used in the singular or plural. Whenever used herein any pronoun or pronouns shall be deemed to include both singular and plural and to cover all genders.



Section 11-62-2 - Legislative findings and declarations.

It is hereby found and declared as follows: There exists in the State of Alabama a serious shortage of adequate facilities for the housing, care, and treatment of persons requiring special care, including orphans and persons who are elderly, sick, physically disabled, or handicapped or mentally ill or retarded, as well as a shortage of investment funds needed to finance such facilities; in order to alleviate the shortage of such facilities, to encourage the continued operation of such facilities as now exist and to enable certain not-for-profit organizations to finance such facilities it is necessary and desirable to authorize the creation by municipalities in the state of authorities which will have the power to increase the supply of investment funds available for such facilities by selling and issuing bonds and notes and using the proceeds of such bonds and notes to (1) acquire facilities for lease or sale to such not-for-profit organizations, (2) make loans to such not-for-profit organizations in order to finance both capital and operating costs of such facilities and/or (3) purchase authorized purpose obligations, as hereinafter defined, created in connection with facilities operated by such not-for-profit organizations.



Section 11-62-3 - Application for authority to form corporation; adoption of resolution by governing body authorizing incorporation; execution, acknowledgement, filing, recordation and contents of certificate of incorporation; effect of granting of authority for incorporation upon incorporation of other such corporations.

(a) By proceeding in the manner set forth herein, any number of natural persons, not less than three, may incorporate a special care facilities financing authority in any municipality of the state. Such authority shall be organized as a public corporation and instrumentality of the state with the powers hereinafter set forth. The incorporators shall first file with the governing body of such municipality a written application seeking permission to incorporate such authority, which application shall be accompanied by a proposed form of certificate of incorporation for such authority and such supporting documents or evidence as the incorporators may consider appropriate to show the need for such authority. The said governing body shall consider the said application and shall find and determine whether it is wise, expedient, necessary, or advisable that the authority be formed; if the said governing body finds and determines that it is not wise, expedient, necessary, or advisable that the authority be formed, it shall deny the application, but if it finds and determines that it is wise, expedient, necessary, or advisable that the authority be formed and if it approves the proposed form of the certificate of incorporation of the authority, the governing body shall adopt a resolution declaring that it has reviewed the application and has found and determined as a matter of fact that it is wise, expedient, necessary, or advisable that the authority be formed and declaring that it has approved the proposed form of certificate of incorporation of the authority. No authority shall be formed hereunder unless the application required by this section shall be made and unless a resolution for which provision is made in this section shall be adopted.

(b) Within 40 days following the adoption of a resolution in accordance with this section, the incorporators shall proceed to incorporate the authority by filing for record, in the office of the judge of probate of the county in which the determining municipality is located or, in case the determining municipality is located in more than one county, in the office of the judge of probate of any county in which any part of the determining municipality is located, a certificate of incorporation in the form approved by the governing body of the determining municipality, which certificate shall also comply in form and substance with the requirements of this section and shall be executed in the manner hereinafter provided.

(c) The certificate of incorporation of any authority shall state:

(1) The names of the persons forming the authority, together with the address of the residence of each thereof, that each of them is a resident of and an owner of real property in the determining municipality and that each of them is a duly qualified elector of the determining municipality;

(2) The name of the authority, which shall include the words, "special care facilities financing authority" and the name of, or other reference to, the determining municipality;

(3) The duration of the corporate existence of the authority (if the duration is to be perpetual, subject to the provisions of Section 11-62-17, that fact shall be stated);

(4) The name of the determining municipality, together with the date on which the governing body thereof adopted the resolution in accordance with this section;

(5) The location of the principal office of the authority, which shall be within the corporate limits of the determining municipality; and

(6) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(d) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds.

(e) When the certificate of incorporation is filed for record, there shall be attached to it a certified copy of the resolution adopted by the governing body of the determining municipality in accordance with this section and a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty. The judge of probate shall promptly examine all such documents and shall determine whether they are complete and regular on their face and whether the form and content of the certificate of incorporation comply with the provisions of this chapter. If the judge of probate shall find that all such documents are complete and regular on their face and that the form and content of the certificate of incorporation comply with the provisions of this chapter, he shall require all such documents to be recorded in the permanent records maintained in his office. Upon the filing of the said documents, the authority shall come into existence and shall constitute a public corporation and instrumentality of the state under the name set forth in the said certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.

(f) The authorization of the incorporation of one authority shall not preclude the authorization by the governing body of any municipality of the incorporation of other such authorities; provided, that such other authorities shall be required to adopt names or designations sufficient to distinguish them from any authority theretofore incorporated.



Section 11-62-4 - Amendment of certificate of incorporation.

(a) The certificate of incorporation of any authority may at any time and from time to time be amended in the manner provided in this section. The board of the authority shall first adopt a resolution proposing an amendment to the certificate of incorporation, which amendment shall be set forth in full in the said resolution and may include any matters which might have been included in the original certificate of incorporation of any authority organized on the date of the adoption of the said resolution proposing the amendment.

(b) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of any authority, the board shall file a written application with the governing body of the determining municipality. Such application shall state that it is wise, expedient, necessary, or advisable for the said amendment to be made and request that the governing body of the determining municipality adopt a resolution declaring that it has reviewed the application and has found and determined as a matter of fact that it is wise, expedient, necessary, or advisable for the said amendment to be made. Every such application shall be accompanied by a certified copy of the said resolution adopted by the board proposing the said amendment to the certificate of incorporation, together with such documents in support of the application as the board may consider appropriate. As promptly as may be practicable after the filing of the said application with it, the governing body of the determining municipality shall review the said application and shall find and determine whether it is wise, expedient, necessary, or advisable for the said amendment to be made. In finding and determining whether it is wise, expedient, necessary, or advisable for the said amendment to be made, the said governing body may consider, in conjunction with any other factors it may deem relevant, alternative means of accomplishing any lawful objective or purpose of the said amendment affecting the public interest. If the said governing body finds and determines that it is wise, expedient, necessary, or advisable for the said amendment to be made, it shall adopt a resolution declaring that it has reviewed the said application and has found and determined as a matter of fact that it is wise, expedient, necessary, or advisable for the said amendment to be made; if the said governing body finds and determines that it is not wise, expedient, necessary, or advisable for the said amendment to be made, it shall deny the application.

(c) Within 40 days following the adoption by the governing body of the determining municipality of a resolution finding and determining as a matter of fact that it is wise, expedient, necessary, or advisable for said amendment to be made, the chairman of the authority and the secretary of the authority shall sign, and file for record in the office of the judge of probate of the county in which the certificate of incorporation of the authority was filed, a certificate in the name of and in behalf of the authority, under its seal, reciting the adoption of said respective resolutions by the board and by the said governing body, and setting forth the said proposed amendment. If the proposed amendment provides for a change in the name of the authority, there shall be filed, together with the certificate required by the immediately preceding sentence, a certificate by the Secretary of State showing that the proposed new name of the authority is not identical to that of any other corporation then in existence and organized under the laws of the state or so nearly similar to that of any other such corporation as to lead to confusion and uncertainty. The judge of probate shall promptly examine each such certificate and shall determine whether it is complete and regular on its face and whether the proposed amendment complies with the provisions of this chapter. If the judge of probate shall find that each such certificate is complete and regular on its face and that the proposed amendment complies with the provisions of this chapter, he shall require each such certificate to be recorded in the permanent records maintained in his office. Upon the filing of the aforesaid certificates, the said amendment to the certificate of incorporation shall become effective. If the proposed amendment effects a change in the name of the authority, the judge of probate shall promptly send a notice to the Secretary of State, advising him of such change.



Section 11-62-5 - Board of directors.

(a) Every authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of three directors elected in the manner hereinafter prescribed, as soon as may be practicable after the organization of the authority, by the governing body of the determining municipality for staggered terms as follows: The first term of one director shall begin immediately upon his election and shall end at noon on the second Monday of November of the next succeeding odd-numbered calendar year following his election; the first term of another director shall begin immediately upon his election and shall end at noon on the second Monday of November of the second succeeding odd-numbered calendar year following his election; and the first term of the remaining director shall begin immediately upon his election and shall end at noon on the second Monday of November of the third succeeding odd-numbered calendar year following his election. Thereafter, the term of office of each director shall be six years, commencing at noon on the second Monday of November when the term of the immediate predecessor director ended. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the determining municipality. Each election of a director subsequent to the selection of the initial directors, whether for a full six-year term or to complete an unexpired term, shall be made not earlier than 30 days prior to the date on which such director is to take office as such. If the term of office being served by any director shall expire prior to the election of such director for a new term or prior to the election of his successor by the governing body of the determining municipality, such director shall continue to serve until his successor is elected and qualified, and if such director is elected for a new term after the expiration of the immediately preceding term which he has been serving, his new term of office shall be deemed to have commenced as of the expiration of such immediately preceding term.

(b) No officer of the state or of any county or municipality shall, during his tenure as such officer, be eligible to serve as a director. Each director must be a qualified elector and the owner of real property in the determining municipality. Directors shall be eligible for reelection. Each director shall serve without compensation, except that he may be reimbursed for expenses actually incurred by him in and about the performance of his duties. No director shall vote on or participate in the discussion or consideration of any matter coming before the board in which he, his immediate family, or any business enterprise with which he is associated has any direct or indirect pecuniary interest; provided, however, that when any such matter is brought before the board, any director having an interest therein which may be in conflict with his obligations as a director shall immediately make a complete disclosure to the board of any direct or indirect pecuniary interest he may have in such matter prior to removing himself and withdrawing from the board's deliberations and vote on the matter presented.

(c) A majority of the directors shall constitute a quorum for the transaction of business. No vacancy in the membership of the board or the voluntary disqualification or abstention of any member thereof shall impair the right of a quorum to exercise all of the powers and duties of the authority.

(d) Any director of an authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama, or successor provision thereof, and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175, or successor provisions thereof.

(e) All proceedings of the board shall be reduced to writing by the secretary of the authority and maintained in the permanent records of the authority. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as evidence of the matters therein certified.



Section 11-62-6 - Officers.

The officers of an authority shall consist of a chairman, vice chairman, secretary, treasurer, and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may but need not be held by the same person. The chairman and vice chairman of an authority shall be elected by the board from the membership thereof; the secretary, the treasurer and any other officers of the authority may but need not be members of the board and shall also be elected by the board. The chairman, vice chairman and secretary of the authority shall also be the chairman, vice chairman and secretary of the board, respectively.



Section 11-62-7 - Powers of authority generally; operation of facilities by authority.

(a) Every authority shall have all of the powers necessary and convenient to carry out and effectuate the purposes and provisions of this chapter, including, without limiting the generality of the foregoing, the following powers:

(1) To have succession in its corporate name for the duration of time (which may be in perpetuity, subject to the provisions of Section 11-62-17) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil suits and actions and to defend suits against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt, alter, and repeal bylaws, regulations, and rules, not inconsistent with the provisions of this chapter, for the regulation and conduct of its affairs and business;

(5) To acquire, whether by gift, purchase, transfer, foreclosure, lease, or otherwise, and to expand, improve, maintain, equip, and furnish one or more facilities, including all real and personal properties that its board may deem necessary in connection therewith, regardless of whether or not any such facility shall then be in existence and, if in existence, regardless of whether or not any such facility is then owned or leased by any user to which such facility may subsequently be sold or leased by such authority;

(6) To borrow money and to sell and issue bonds, notes, or other obligations as hereinafter provided for any corporate use or purpose;

(7) To lease to a user or users any or all facilities that may be owned by it, to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof, all upon such terms and conditions as its board may deem advisable;

(8) To contract to sell and convey and to sell and convey to a user or users any or all facilities that may be owned by it and to grant options to any user or users to purchase any or all facilities that may be owned by it, all for such consideration and upon such terms and conditions as its board may deem advisable;

(9) To lend, upon such terms and conditions as its board may deem advisable, all or any portion of the proceeds derived from the issuance of its bonds, notes, or obligations to a user, whether pursuant to one or more loan agreements or in conjunction with the lease or sale of one or more facilities to such user or the purchase of an authorized purpose obligation relating to a facility or facilities operated by such user, for one or more or any combination of the following purposes:

a. To enable such user to borrow an amount not substantially in excess of the equity (determined on any basis not resulting in a higher value for any facility in question than the estimated replacement cost or the appraised market value thereof, whichever may be greater) which such user may then have in any facility or facilities;

b. To enable such user to refinance any outstanding indebtedness incurred or assumed in connection with the acquisition, improvement, or operation of any existing facility or facilities;

c. To enable such user to finance the costs of acquiring, by purchase, construction, or otherwise, one or more facilities and/or the costs of expanding or improving one or more facilities, regardless of whether any such facility has theretofore been owned or leased by such user or is to be acquired or leased by such user; and

d. To enable such user to borrow working capital for use in the operation of one or more facilities;

(10) To contract to acquire, hold, pledge, assign, sell, and transfer and to acquire, hold, pledge, assign, sell, and transfer one or more authorized purpose obligations that are entered into or issued in whole or in part with respect to one or more facilities;

(11) To pledge for payment of any bonds, notes, or obligations issued by the authority any revenues from which such bonds, notes, or obligations are payable as herein provided and to mortgage or pledge any or all of its facilities or any part or parts thereof or any authorized purpose obligation, whether then owned or thereafter acquired, and to pledge the revenues, rentals, and receipts therefrom or from any part thereof or any revenues from which such bonds are payable as herein provided as security for the payment of the principal of and the interest and premium, if any, on any bonds, notes, or obligations so issued and any agreements made in connection therewith;

(12) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which such authority was organized or to exercise any power expressly granted hereunder;

(13) To enter into contracts with, to accept aid, loans and grants from, to cooperate with, and to do any and all things not specifically prohibited by this chapter or the Constitution or other applicable laws of the state that may be necessary in order to avail itself of the aid and cooperation of the United States of America, the state or any agency, instrumentality, or political subdivision of either thereof in furtherance of the purposes of this chapter;

(14) To receive and accept from any source aid or contributions in the form of money, property, labor, or other things of value, to be held, used, and applied to carry out the purposes of this chapter, subject to any lawful condition upon which any such aid or contributions may be given or made;

(15) To appoint, employ, and contract with such employees and agents, including, but not limited to, architects, engineers, attorneys, accountants, financial experts, fiscal agents, and such other advisors, consultants, and agents as may in its judgment be necessary or desirable, and to fix their compensation;

(16) To enter into a management contract or contracts with any governmental agency, nonprofit organization or private business entity as may in the judgment of such authority be necessary or desirable in order to perform more efficiently or economically various clerical, accounting, and administrative functions for which it may become responsible in the exercise of the powers conferred upon it by this chapter;

(17) To procure insurance against any loss in connection with its property and other assets in such amounts and from such insurers as its board may deem desirable;

(18) To the extent permitted by the contracts of such authority with the holders of its bonds, notes, and other obligations and if not otherwise specifically prohibited by any other provision of this chapter, to invest its moneys, including, without limitation, the moneys held in any special fund created pursuant to any trust indenture or resolution securing any of its bonds, notes, or other obligations and proceeds from the sale of any bonds or notes, not required for immediate use in eligible investments;

(19) To include in any borrowing by such authority such amounts as may be deemed necessary by its board to pay bond discount, commissions, or other financing charges, interest on the obligations issued in evidence of such borrowing for such period as its board shall deem advisable, fees and expenses of financial advisors and planning and management consultants, all legal, accounting, publishing, printing, recording, and filing fees and expenses and such other expenses as shall be necessary or incident to such borrowing;

(20) To the extent permitted by its contracts with the holders of its bonds, notes, and other obligations, to purchase bonds or notes of such authority out of any of its funds or moneys available therefor and to hold, cancel, or resell such bonds or notes;

(21) To procure or agree to the procurement of insurance or guarantees from the United States of America or any agency or instrumentality thereof or from any private insurance company of the payment of any bonds, notes or any other obligations issued by such authority and to pay premiums or fees for any such insurance or guarantees; and

(22) To do any and all things necessary or convenient to carry out its purposes and to exercise its powers pursuant to the provisions of this chapter.

(b) No authority shall have the power to operate any facility other than as a lessor thereof; provided, however, that the foregoing restriction on the power of any authority to operate any facility shall not be construed to prohibit, limit or impair the right of such authority to terminate any lease of any facility that is in default, to take possession of such facility and to operate the same for such temporary period as may be necessary to protect and enforce the rights and remedies of the holders of any of its notes or bonds and to exercise any other right or remedy which may be necessary to prevent or cure any default under any contract of such authority which provides for or relates to the security for any of its notes, bonds or other obligations.



Section 11-62-8 - Bonds and notes generally - Form, terms, denominations, etc.; execution, sale, delivery, redemption, etc.; security for payment of principal or interest; remedies upon default; liability of municipalities, board, etc., thereupon.

(a) Any authority shall have power to issue from time to time its bonds and notes in such principal amount as its board shall determine to be necessary to provide sufficient funds for achieving any of its corporate purposes, including the payment of interest on any of its notes and bonds, the establishment of reserves to secure any such notes and bonds and all other expenditures of such authority incident to and necessary or convenient to carry out its corporate purposes and powers. Any authority shall also have the power to issue from time to time notes to renew notes and bonds to pay notes, including interest thereon and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other of its corporate purposes.

(b) If deemed advisable by the board of any authority, there may be retained in the resolution adopted by such board authorizing the issuance of any bonds or notes an option to redeem all or any part thereof as specified in such resolution at such price or prices and after such notice or notices and on such terms and in such manner as may be provided in such resolution and as may be recited in summary form on the face of the bonds or notes; provided, that any bond of any authority having a specified maturity more than 15 years after its date shall be made subject to redemption at the option of such authority at the expiration of 15 years from its date and on any interest payment date thereafter at such price or prices and after such notice or notices and on such terms and in such manner as may be provided in the resolution adopted by the board of such authority authorizing the issuance of such bond. Any authority may pay all expenses, premiums and commissions which its board may deem necessary and advantageous in connection with the issuance of any of its bonds or notes. Issuance by any authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds, but the resolutions whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for the benefit of any prior issue of bonds, unless in the proceedings authorizing such prior issue the right was reserved to issue subsequent bonds on a parity with such prior issue.

(c) Notes or bonds issued by any authority may, as its board may deem advisable, be either general obligations of such authority or limited obligations payable only out of certain specified revenues or assets of such authority; provided, that any authority may enter into contracts with the holders of any of its bonds or notes preventing such authority from thereafter issuing general obligation bonds or notes or limiting the amount of such bonds or notes that may thereafter be issued. To the extent permitted by any contracts with the holders of outstanding bonds and notes and any other contractual obligations or requirements, any authority may pledge any of its revenues or mortgage or assign any of its assets, whether real or personal and whether tangible or intangible, to secure the payment of any of its bonds or notes.

(d) All obligations created or assumed by any authority and all bonds or notes issued thereby shall be solely and exclusively an obligation of such authority and shall not create an obligation or debt of the state, the determining municipality or any other political subdivision of the state or public corporation or governmental agency existing under the laws thereof; provided, that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by any authority.

(e) The notes and bonds issued by any authority shall be authorized by resolution or resolutions adopted by its board, shall bear such date or dates and shall mature at such time or times as such resolution or resolutions may provide, except that no bond shall mature more than 45 years from the date of its issue. The bonds of any authority may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof. The notes and bonds of any authority shall bear interest at such rate or rates, be in such form and denominations, either coupon or registered, carry such registration privileges, be executed by such officers of such authority and in such manner, be payable in such medium of payment, at such place or places within or without the state and be subject to such terms of redemption as may be provided in the resolution or resolutions by which they are authorized to be issued. The notes and bonds of any authority may be sold by such authority at public or private sale at such price or prices as such authority shall determine.

(f) Any resolution or resolutions authorizing bonds or notes of any authority may contain provisions, which shall constitute a part of the contract or contracts with the holders of such bonds or notes, pertaining to, among other things, the following matters:

(1) Pledging all or any part of the revenues of such authority to secure the payment of such bonds or notes, subject to contracts with the holders of its then outstanding bonds and notes;

(2) Pledging, assigning or mortgaging all or any part of the assets of such authority to secure the payment of such bonds or notes, subject to contracts with the holders of its then outstanding bonds and notes;

(3) Setting aside of reserves, sinking funds or other funds and the regulation and disposition thereof;

(4) Limitations on the purpose to which the proceeds of sale of such notes or bonds may be applied and pledging such proceeds to secure the payment of such bonds or notes;

(5) Limitations on the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured and the refunding of outstanding bonds or notes;

(6) Procedure, if any, by which the terms of any contract with the holders of such bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto and the manner in which such consent may be given;

(7) Limitations on the amount of moneys to be expended by such authority for its operating expenses;

(8) Vesting in a trustee or trustees such property, rights, powers and duties as such authority may determine;

(9) Defining the acts or omissions to act that shall constitute a default in the performance of the obligations and duties of such authority to the holders of such bonds or notes and providing for the rights and remedies of such holders in the event of such default; provided, however, that such rights and remedies shall not be inconsistent with the general laws of the state and the other provisions of this chapter; and

(10) Any other matters of like or different character which in any way affect the security or protection of the holders of such bonds or notes.

(g) Any mortgage of property granted by any authority, any security interest in property created by it or any assignment or pledge of revenues or contract rights made by it, in each case to secure the payment of its bonds or notes, shall be valid and binding from the time when such mortgage is granted, such security interest created or such assignment or pledge is made, as the case may be, and the property so mortgaged, the property with respect to which such security interest is so created and the revenues and contract rights so assigned or pledged shall immediately, or as soon thereafter as such authority obtains any right thereto or interest therein, be subject to such mortgage, security interest, assignment or pledge, as the case may be, without physical delivery of any property, revenues or contract documents covered thereby or any further act, and the lien of any such mortgage, security interest, assignment or pledge shall be valid and binding as against all persons having claims of any kind in tort, contract or otherwise against such authority, irrespective of whether such persons have actual notice thereof, from the time notice of such mortgage, security interest, assignment or pledge is filed for record in the office of the judge of probate in which the certificate of incorporation of such authority was filed for record and, in the case of any mortgage or security interest covering any tangible property, whether real, personal or mixed, in the office of the judge of probate of the county in which such property is or is to be located pursuant to any agreement made by such authority with any user respecting the location and use of such property. Such notice shall contain a statement of the existence of any such mortgage, security interest, assignment or pledge, as the case may be, a description of the property, revenues or contract rights subject thereto and a description of the bonds or notes secured thereby, all in terms sufficient to give notice to a reasonably prudent person of the existence and effect of any such mortgage, security interest, assignment or pledge. If the requirements of the preceding sentence are met, such notice may consist of a summary statement prepared specially for the purpose of serving as such notice, an executed counterpart of any mortgage, security agreement, assignment, trust indenture or other instrument granting such mortgage, creating such security interest or making such assignment or pledge, as the case may be, or a certified copy of the resolution adopted by the board of such authority authorizing such mortgage, security interest, assignment or pledge, as the case may be.

(h) Any authority shall have power, subject to contracts with the holders of its then outstanding bonds and notes, to purchase for retirement and cancellation any of its bonds or notes and to use any of its available funds for such purpose, provided that, if such bonds or notes are then redeemable, the purchase price thereof shall not exceed the redemption price then applicable, plus accrued interest thereon to the date of purchase, and, if such bonds or notes are not then redeemable, the purchase price thereof shall not exceed the redemption price applicable on the earliest date after such purchase upon which such bonds or notes become subject to redemption, plus accrued interest thereon to the date of purchase.

(i) The bonds or notes of any authority may, at the discretion of such authority, be issued under and secured by a trust indenture or trust indentures by and between such authority and a corporate trustee, which may be any trust company or bank having the power of a trust company within or without the state. Any such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of bondholders or noteholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of such authority in relation to the exercise of its corporate powers and the custody, safeguarding and application of all moneys. Such authority may provide by any such trust indenture for the payment to the trustee thereunder or other depository of the proceeds of any bonds or notes issued thereunder and any revenues pledged for the security of such proceeds and revenues, with such safeguards and restrictions as it may determine. All expenses incurred in connection with such trust indenture may be treated as part of the operating expenses of such authority.

(j) Whether or not the notes and bonds of any authority are of such form and character as to be negotiable instruments under the terms of the Alabama Uniform Commercial Code, such notes and bonds are hereby made negotiable instruments within the meaning of the Alabama Uniform Commercial Code and for all purposes thereof, subject only to any registration provisions of such notes and bonds. In case any of the directors or officers of any authority whose signatures appear on any notes, bonds or coupons appertaining to any bond shall cease to be such directors or officers before the delivery of such notes, bonds or coupons, such signatures shall, nevertheless, be valid and sufficient for all purposes to the same extent as if such directors or officers had remained in office until such delivery.

(k) The directors and officers of any authority shall not be subject to any personal liability by reason of the issuance of any bonds or notes of such authority.



Section 11-62-9 - Bonds and notes generally - Notice of resolution authorizing issuance of bonds or notes; limitation period for actions, etc., as to validity of proceedings for issuance of bonds.

(a) Upon the adoption by the board of any authority of any resolution providing for the issuance of bonds or notes, such authority may, in the discretion of its board, cause a notice respecting the issuance of such bonds or notes to be published once a week for two consecutive weeks in each county in which shall be located any facility financed or in any way assisted by the issuance of such bonds or notes, such publication in each such county to be in a newspaper having general circulation therein. Such notice shall be in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of such authority: "_____ a public corporation and instrumentality of the State of Alabama, on the _____ day of_____ , authorized the issuance of $ _____ principal amount of bonds (or notes, as the case may be) of the said public corporation for purposes authorized in the act of the Legislature of Alabama under which the said public corporation was organized. Any action or proceeding questioning or contesting the validity of the said bonds (or notes), or the instruments securing the same, or the proceedings authorizing the same, must be commenced on or before _____ (here insert a date determined in accordance with the provisions of subsection (b) of this section)."

(b) The date stated in such notice as the date on or before which any action or proceeding questioning or contesting the validity of the bonds or notes referred to therein must be commenced shall be a date at least 30 days after the date on which occurs the last publication of such notice necessary for it to have been published at least once in all counties in which it is required to be published. Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds or notes referred to in such notice or to contest the validity of any such bonds or notes, or the validity of any instruments securing the same, must be commenced on or before the date determined in accordance with the preceding sentence and stated in such notice as the date on or before which any such action or proceeding must be commenced. After such date, no right of action or defense shall be asserted questioning or contesting the validity of such bonds or notes, or the instruments securing the same, or the proceedings authorizing the same, nor shall the validity of such bonds or notes or such instruments or proceedings be open to question in any court on any ground whatsoever, except in an action or proceeding commenced on or before such date.



Section 11-62-10 - Refunding bonds and notes.

(a) Any authority may issue refunding bonds or notes for the purpose of refunding any bonds or notes then outstanding which have been issued under the provisions of this chapter, including the payment of any redemption premium thereon, any interest accrued or to accrue to the date of maturity or earlier redemption of such bonds or notes and any expenses of such refunding, including, without limitation to, attorneys' fees, costs of printing the refunding bonds or notes, financial advisors' fees and accountants' fees, and for the purpose of refunding any of its bonds or notes in combination with any other corporate purpose of such authority. The issuance of such refunding bonds or notes, the maturities and other details thereof, the rights of the holders thereof and the rights, duties and obligations of such authority in respect thereof shall be governed by the provisions of this chapter relating to the issuance of bonds and notes generally, to the extent that such provisions may be appropriate therefor.

(b) Refunding bonds or notes issued by any authority may be sold or exchanged for outstanding bonds or notes issued under this chapter and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption or payment of such outstanding bonds or notes. Pending the application of the proceeds of any such refunding bonds or notes for any of the purposes provided in this section, such proceeds may be invested in any eligible investments pursuant to an escrow agreement providing for the future application of such proceeds in accordance with such purposes.



Section 11-62-11 - Investment in bonds and notes by state, counties, municipalities, etc.

The notes and bonds of any authority shall be legal investments in which the state and its agencies and instrumentalities, all counties, municipalities, and other political subdivisions of the state and public corporations organized under the laws thereof, all insurance companies and associations and other persons carrying on an insurance business, all banks, savings banks, savings and loan associations, trust companies, credit unions, and investment companies of any kind, all administrators, guardians, executors, trustees, and other fiduciaries and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds in their control or belonging to them.



Section 11-62-12 - Establishment and maintenance of special debt service reserve funds, etc.

Any authority may establish and maintain one or more special debt service reserve funds and such other special fund or funds as may be necessary or desirable for its corporate purposes and may pay into each such fund any moneys contributed or granted to such authority for the purpose of such fund by any governmental or public entity or any private party, any proceeds from the sale of bonds or notes to the extent provided in the resolution adopted by the board of such authority authorizing the issuance of such bonds or notes and any other moneys which may be made available to such authority for the purpose of such fund from any other source or sources.



Section 11-62-13 - Limitations as to operation of facilities - Administration or management of facilities by third parties under employment arrangements or management contracts.

(a) The user of any facility acquired, improved, financed, or in any way provided or assisted by any authority pursuant to the provisions of this chapter shall not employ any third party that is not a governmental agency or a not-for-profit organization to administer or manage such facility unless the following conditions with respect to such third party and the employment arrangement or management contract between such user and such third party are satisfied:

(1) Such user shall be completely unrelated to such third party and shall be free from any aspect of control or undue influence by such third party, it being the intention of this chapter that prohibited control or undue influence shall be deemed to arise from circumstances such as the promotion or encouragement of the organization of such user by such third party for the primary purpose of having such user own or lease any facility that is to be managed by such third party, the selection or nomination by such third party of any of the members of the initial or any subsequent governing body of such user or the past or present existence of any substantial business relationship between any member of the governing body of such user and any person who has a substantial economic interest in such third party or who by reason of being a partner, officer, director or stockholder of such third party has any significant influence in the management of its affairs;

(2) Such user shall retain ultimate control of the operation of such facility, including, without limiting the generality of the foregoing, the power to make all significant decisions relating to the financial management of such facility, the power to employ, or to terminate the employment of, the chief administrator of such facility and all other employees holding positions of significant responsibility in the management of such facility and the power to determine all terms and conditions upon which the benefits and services provided by such facility shall be made available to persons needing or desiring to use the same;

(3) The employment arrangement or management contract between such user and such third party shall fix the compensation of such third party on a basis that is reasonably related to the value of the services performed by such third party and that does not transfer to such third party a substantial part of the financial burdens or benefits of the ownership of such facility; and

(4) No management contract between such user and such third party shall have a term greater than three years, including in such term any period for which such contract may be renewed or extended at the option of such third party.

(b) If the relationship between any user and any third party employed to administer or manage any facility complies with the foregoing provisions of this section, then in such case nothing contained in this chapter shall be construed to prohibit the employment of such third party to administer or manage such facility or to mean that such user does not operate such facility for any purpose of this chapter.



Section 11-62-14 - Limitations as to operation of facilities - Use of facility for promotion of sectarian purposes, advancement, or inhibition of religious activities, etc.

The purpose of this chapter is to encourage private not-for-profit organizations, whether or not having any religious affiliation, to satisfy secular needs concerning the housing, care, and treatment of persons requiring special care, which needs, if not so satisfied by such private not-for-profit organizations, would have to be satisfied in some degree by governmental agencies at public expense. No facility acquired, improved, financed, or in any way provided or assisted by any authority pursuant to the provisions of this chapter shall be used by a user to promote any sectarian purpose or to advance or inhibit any religious activity, nor shall any such facility be operated by any user in a manner so pervaded by religious activities that the secular objectives of this chapter cannot be separated from the sectarian interests or purposes of such user to the extent required by the Constitution of Alabama and the First Amendment to the Constitution of the United States of America. Nothing contained in this chapter, however, shall be construed to prohibit any user from providing such facilities and assistance as are necessary to enable the residents at any facility to have such opportunities for religious experience as they may individually desire and be entitled to in accordance with the principles of religious freedom guaranteed by the Constitution of Alabama and the First Amendment to the Constitution of the United States of America.



Section 11-62-15 - Disposition of net earnings of authority.

Every authority shall be a not-for-profit public corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any private person, except that in the event the board of any authority shall determine that sufficient provision has been made for the full payment of the expenses, bonds, notes, and other obligations of such authority, then any net earnings thereafter accruing shall be paid to the determining municipality.



Section 11-62-16 - Loans, sales, grants, etc., of money, property, etc., to authority by counties, municipalities, public corporations, etc.

For the purpose of attaining the objectives of this chapter, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of the state may, upon such terms and with or without consideration, as it may determine, do any or all of the following:

(1) Lend or donate money to any authority or perform services for the benefit thereof;

(2) Donate, sell, convey, transfer, lease, or grant to any authority, without the necessity of authorization at any election of qualified voters, any property of any kind; and

(3) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with any authority in attaining the objectives of this chapter.



Section 11-62-17 - Authority and procedure for dissolution of authority; vesting of title to assets and properties of authority upon dissolution of authority; effect of dissolution of authority upon formation of other such authorities.

(a) At any time when any authority does not have any bonds, notes, or other obligations outstanding and when there shall be no other obligations assumed by such authority that are then outstanding, the board of such authority may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved.

(b) Upon the filing for record of a certified copy of said resolution in the office of the judge of probate in which the authority's certificate of incorporation was filed, the authority shall thereupon stand dissolved and, in the event it owned any assets or property at the time of its dissolution, the title to all such assets or property shall thereupon vest in the determining municipality.

(c) The formation or dissolution of one or more authorities authorized by any determining municipality shall not prevent the subsequent formation of other authorities authorized by the same determining municipality.



Section 11-62-18 - Exemptions of authority - Taxation.

(a) Every authority shall exercise its powers in all respects for the benefit of the people of the state, for their well-being and for the improvement of their health and social condition, and the exemptions from taxation hereinafter described are hereby granted in order to promote the more effective and economical exercise of such powers.

(b) No income, excise, or license tax shall be levied upon or collected in the state with respect to any corporate activities of an authority or any of its revenues, income, or profit. No ad valorem tax or assessment for any public improvement shall be levied upon or collected in the state with respect to any property during any time that title to such property is held by an authority, including, without limiting the generality of the foregoing, any time that such property is leased to a user by an authority pursuant to a lease which provides that title to such property shall automatically pass to such user upon expiration of the lease term or which gives such user the right to purchase such property from such authority for a nominal consideration and any time that title to such property is retained by an authority pursuant to a contract of sale with a user which provides that title to such property shall not pass to such user until the purchase price thereof has been paid in full.

(c) No privilege or license taxes payable in respect of the recording or filing for record of any mortgage, deed, or other instrument, including, without limitation, the privilege taxes now imposed by Chapter 22 of Title 40, shall be levied, charged, or collected in connection with the recording or filing for record of any mortgage, deed, or other instrument evidencing a conveyance to or the creation of any property interest in an authority, any agreement or instrument to which an authority is a party, and any mortgage, deed, or other instrument evidencing a conveyance from an authority to another party or the creation by an authority of any property interest in another party.

(d) If, pursuant to any contractual arrangement between an authority and a user, any facility has been or is to be acquired by such authority and leased or sold to such user or has been or is to be financed by a loan from such authority, then in such case the gross proceeds of the sale of any property used in the construction and equipment of such facility, regardless of whether such sale is to such authority, such user or any contractor or agent of either thereof, shall be exempt from the sales tax imposed by Article 1 of Chapter 23 of Title 40 and from all other sales and similar excise taxes now or hereafter levied on or with respect to the gross proceeds of any such sale by the state or any county, municipality or other political subdivision or instrumentality of any thereof. Further, if, pursuant to any contractual arrangement between an authority and a user, any facility has been or is to be acquired by such authority and leased or sold to such user or has been or is to be financed by a loan from such authority, then in such case any property used in the construction and equipment of such facility, regardless of whether such property has been purchased by such authority, such user or any contractor or agent of either thereof, shall be exempt from the use tax imposed by Article 2 of Chapter 23 of Title 40 and all other use and similar excise taxes now or hereafter levied on or with respect to any such property by the state or any county, municipality, or other political subdivision or instrumentality of any thereof.

(e) All bonds, notes, or other obligations issued by any authority, their transfer and the income therefrom, including the interest income thereon and any profits made on the sale thereof, shall at all times be free from taxation by the state or any county, municipality, or other political subdivision or instrumentality of the state, excepting inheritance, estate, and gift taxes.



Section 11-62-19 - Exemptions of authority - Usury and interest laws.

Any authority and all contracts made by it shall be exempt from the laws of the state governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8, as such laws may at any time be amended. Further, any payment payable directly or indirectly by any user pursuant to any lease, installment sale contract, loan agreement, or other contract to which an authority is a party, any payment pursuant to any authorized purpose obligation or any payment pursuant to any other obligation constituting the source of payment for any obligation of an authority which, in any such case under the laws of the state in effect at the time, constitutes interest, or a payment in the nature of interest, shall be exempt from all such laws of the state governing usury or prescribing or limiting interest rates.



Section 11-62-20 - Exemptions of authority - Competitive bid laws.

Any authority and all contracts made by it shall be exempt from the laws of the state now or hereafter in effect that require competitive bids for any contract to be entered into by municipalities or by public corporations authorized by such municipalities, including, but without limitation to, the provisions of Article 3 of Chapter 16 of Title 41.



Section 11-62-21 - Construction of chapter.

This chapter shall be construed liberally to effect its purposes and neither this chapter nor anything herein contained is or shall be construed as a restriction or limitation upon any powers which any authority might otherwise have under any laws of the state, and the provisions of this chapter are cumulative to any such powers.

This chapter does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to other laws. However, the issuance of bonds, notes, and other obligations of any authority under the provisions of this chapter need not comply with the requirements of any other law of the state generally applicable to the issuance of bonds, notes, and other obligations by other public corporations organized under the laws of the state.






Chapter 63 - FINANCIAL ASSISTANCE FOR CERTAIN PUBLIC CORPORATIONS.

Section 11-63-1 - Definitions.

The words and phrases hereinafter defined, wherever used in this chapter, shall be deemed to have the respective meanings ascribed to them in this section.

(1) MUNICIPALITY. An incorporated city or town in the State of Alabama.

(2) RELATED PUBLIC CORPORATION. Such term, when used with respect to a municipality, means and includes each of the following:

a. A public corporation organized pursuant to an Alabama statute that requires all the directors of such corporation to be elected by the governing body of the municipality; or

b. A public corporation organized pursuant to an Alabama statute that requires that at least one-half of the directors of such corporation be elected by the governing body of the municipality and that any directors thereof other than those elected by the governing body of the municipality be appointed by the Governor of Alabama.

(3) SECURITIES. Bonds, warrants, notes, and certificates of indebtedness or any of them.

(4) MUNICIPAL SECURITIES. Securities issued by a municipality pursuant to authorization in this chapter.

(5) CORPORATION SECURITIES. Securities heretofore or hereafter issued by a related public corporation.

(6) MUNICIPAL REVENUES. Such term means and includes any one or more of the items of tax proceeds and other revenues that a municipality is authorized to pledge for its bonds under the provisions of Section 11-81-16.

(7) CODE. The Code of Alabama, 1975.



Section 11-63-2 - Loans, grants, etc., of property, payment of principal or interest on outstanding bonds and securities, etc., by municipalities for assistance of related public corporations authorized generally; issuance of bonds by municipalities to provide moneys for loans, payments, etc., generally; creation of irrevocable trust funds for payment of corporate securities.

(a) In addition to all other powers that a municipality may have with respect to a related public corporation, any municipality may, with or without consideration and on such terms as its governing body may deem advisable:

(1) Lend or donate money to, or perform services for the benefit of, a related public corporation;

(2) Donate, convey, transfer, lease, or grant to a related public corporation any property of any kind;

(3) Pay, or provide for the payment of, the principal of or interest on any then outstanding bonds or other securities theretofore issued by a related public corporation, whether or not such principal and interest shall have then matured, and any premium that may be payable upon redemption of any such bonds or other securities that may be called for redemption prior to maturity; provided, however, that nothing herein shall be construed to authorize any municipality to lend its credit or to grant public money or thing of value in aid of or to any individual, association, or corporation in violation of Section 94 of the Constitution of Alabama, as amended.

Any municipality shall have the power to issue securities of the municipality in order to provide moneys to make any loan, donation, or payment provided for in subdivisions (1), (2), and (3) of this subsection.

(b) The municipality shall have the power to provide for payment of such corporation securities by irrevocable trust fund created by agreement between the municipality and a bank or trust company.



Section 11-63-3 - Form, terms, denominations, etc., of securities issued by municipalities generally; sale, execution, delivery and refunding thereof; security for payment of principal and interest.

(a) Any securities issued by a municipality pursuant to authorization in Section 11-63-2 may be either general obligations of the municipality or special obligations of the municipality payable solely from a specified source or sources, which source or sources may include any municipal revenues, or portions thereof, which the municipality may lawfully use for such purpose. Such municipality may pledge for payment of the principal of and interest on any such municipal securities that are general obligations any municipal revenues that may lawfully be used for such purpose and may pledge for the benefit of any such special obligations issued by it so much as may be necessary for said payment of the municipal revenues from which the said special obligations are made payable.

(b) Any such municipal securities shall be in such form or forms and denomination or denominations, may bear such rate or rates of interest payable and evidenced in such manner and may have such maturities of principal all as may be provided by ordinance or resolution adopted by the governing body of the issuing municipality; provided, that (1) any such municipal securities that are payable solely from municipal revenues of the character referred to in subdivision (4) of Section 11-81-16, shall not have a maturity date later than 50 years after their date and (2) any such municipal securities other than those described in clause (1) of this sentence shall not have a maturity date later than 30 years after their date. Any securities issued pursuant to this chapter shall be made subject to redemption prior to maturity to the extent required by the provisions of Chapter 82 of Title 11 and any such securities shall also be subject to, and shall be issued in accordance with, the applicable provisions of Articles 1 and 2 of Chapter 81 of said title, except that the maturities of any securities issued hereunder, the sources of the payment thereof, and the pledges that may be made therefor shall be as herein specifically provided.



Section 11-63-4 - Disposition of proceeds from municipal securities; limitation as to aggregate principal amount of securities to be issued.

(a) The proceeds of any securities issued by a municipality for the purpose referred to in clause (3) of subsection (a) of Section 11-63-2 may be applied for payment of principal, interest, and redemption premium with respect to the corporation securities to be paid from such proceeds and the expenses of issuing such municipal securities.

(b) The aggregate principal amount of any such municipal securities may not exceed the total of (1) the then outstanding principal amount of the corporation securities for payment of which such municipal securities are to be issued, (2) the interest accrued or to accrue to the respective maturities of such corporation securities or, in the case of any of the corporation securities to be called for redemption, whether on the earliest date on which under their terms they may be redeemed or on some later date or dates, the interest, accrued or to accrue, on such corporation securities to the date or dates on which they are to be redeemed, (3) the amount of any redemption premium required, by the terms of any corporation securities to be so redeemed, to be paid as a condition to their redemption prior to their respective maturities and (4) the amount of the expenses of the issuance of such municipal securities.






Chapter 64 - SECURITIES ISSUED IN ANTICIPATION OF GRANTS.

Section 11-64-1 - Definitions.

As used in this chapter, the following words and terms shall have the following respective meanings:

(1) CONDITIONS OF A GRANT. The terms and conditions upon which a grant is made by a donor.

(2) DONOR. The United States, or the state, or any county in the state or any municipality or any department, division, board, bureau, institution, or agency of any of the foregoing, or any person, firm, or corporation, institution, foundation or other agency or any combination of any two or more such donors.

(3) GOVERNING BODY. The council, commission, board of directors, or other group or body which governs, controls, or makes decisions for a grantee.

(4) GRANT. Any gift, grant, appropriation, donation, or advance by any donor, whether absolute or conditional, for any purpose.

(5) GRANTEE. Any municipality, or any department, board, bureau, commission, or agency of any municipality, whether incorporated or not, acting on behalf of the municipality, or any public corporation, to which a grant is to be made.

(6) MUNICIPALITY. Any city or town incorporated under the laws of the state.

(7) PUBLIC CORPORATION. Any board, authority, or other municipal public corporation incorporated with the approval of, or more than one of the directors of which are elected or appointed by, the governing body of, a municipality. A city board of education shall be considered a public corporation within the meaning of this chapter.

(8) SECURITIES. One or more bonds, notes, warrants, or certificates of indebtedness of a municipality or public corporation.

(9) STATE. The State of Alabama.



Section 11-64-2 - Power and authority of grantees.

Each grantee shall have the power, and, when approved by its governing body, the authority, to do or perform any one or more of the following:

(1) To apply to any donor for a grant and to pay the expenses involved in making such application;

(2) To accept and receive grants from any donor;

(3) To expend or apply the proceeds of any grant for the purpose or purposes for which the same is made;

(4) To agree to comply with the conditions of the grant;

(5) To pay over or donate or loan to any board, authority or agency of the grantee, or to any municipality, or to any public corporation, or to any county or counties in the state or to the state, or to any board, bureau, authority, institution, or agency of the grantee, or of such public corporation, or of such county or counties, or of the state or to any person, firm, or corporation, any grant proceeds authorized or permitted to be so paid over, donated or loaned by the conditions of the grant.



Section 11-64-3 - Power and authority of municipalities and public corporations.

Each municipality and each public corporation shall have the power and, when approved by its governing body, the authority, to do or perform any one or more of the following:

(1) To anticipate the receipt of any grant either by loan or by assignment or both; to issue securities to evidence such loan or assignment; to make such securities the general obligation indebtedness of the issuer or the obligation of the issuer limited or restricted as to source of payment and security to all or a portion of the proceeds of the grant or to any revenue, receipts, or income or any special tax or license of the issuer, or any one or more thereof.

(2) To pledge to the holders of any securities issued pursuant to this chapter the full faith and credit of the issuer and in addition to, or instead of such pledge, to pledge and grant a security interest in all or a portion of the proceeds of the grant or any revenue, receipts, or income or any special tax or license of the issuer, or any one or more thereof; or to mortgage or grant a security interest in any property of the issuer as security for any such securities, as the governing body of the issuer may determine.

(3) To pledge, assign, and grant a security interest in all or any part of the proceeds of any grant to the holders of any securities issued by the municipality or the public corporation for any lawful purpose under the authority of any law other than this chapter.



Section 11-64-4 - Securities; maturity; total principal amount; denomination and tenor; execution; coupons for interest.

Securities issued under the authority of this chapter shall mature at such time or times as the governing body of the issuer shall determine, not later than the date on which the last installment of the grant is reasonably expected to be received. The total principal amount of securities which may be issued in respect of a grant shall not exceed the reasonably estimated proceeds of the grant. The determination of the governing body of the issuer of the date on which the last installment of the grant will be received and the amounts of the proceeds of any grant to be received shall be conclusive. Securities issued under the authority of this chapter shall be of such denomination and tenor, shall contain such covenants and restrictions and provisions and shall be payable at such place or places, within or without the state, as the governing body of the issuer shall determine. Such securities shall be executed in the name of the issuer by such officer as such governing body shall designate and attested by such other officer thereof as such governing body shall designate, with the seal of the issuer impressed thereon, but coupons for interest, if interest is evidenced by coupons, need be signed only by the officer who executes the securities. Execution by facsimile signature and seal in the manner authorized by law for bonds of a municipality may be authorized by the governing body.



Section 11-64-5 - Exemption of securities from taxation.

All securities issued by authority of this chapter and the interest thereon shall be exempt from all taxation in the state.



Section 11-64-6 - Investment status of securities.

Securities issued under the authority of this chapter shall be securities in which the state, the grantee, all counties and political subdivisions of the state, their officers, boards, departments, or agencies and all banks, bankers, trust companies, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies and insurance associations and other persons carrying on an insurance business, all administrators, executors, guardians, trustees, and other fiduciaries, and all other persons who now are or may hereafter be authorized to invest in securities issued by a municipality, may properly and legally invest any funds, including capital belonging to them or within their control.



Section 11-64-7 - Additional authority; chapter not to repeal, restrict, or modify any law.

This chapter is intended to grant additional authority to grantees, municipalities and public corporations and shall not be considered to repeal, restrict or modify any law now in effect or hereafter enacted.






Chapter 65 - HORSE RACING AND GREYHOUND RACING IN CLASS 1 MUNICIPALITIES.

Section 11-65-1 - Legislative declarations and findings.

The Legislature hereby finds and declares as follows:

(1) As the basis for enacting Act No. 84-131, the Legislature found and determined that the conduct within Class 1 municipalities in the state of horse racing events and pari-mutuel wagering thereon will generate additional revenues for governmental and charitable purposes, provide additional jobs for the residents of the state and benefit the businesses related to tourism and recreation within any such municipality and throughout the surrounding areas of the state; it is desirable to permit the qualified voters of any Class 1 municipality to determine through referendum whether horse racing and pari-mutuel wagering thereon will be permitted in such municipality; and for each Class 1 municipality in which horse racing is approved by the voters thereof, it is necessary and desirable to provide for the establishment of a racing commission to regulate horse racing and pari-mutuel wagering thereon within such municipality and to administer and enforce the provisions of said Act No. 84-131.

(2) In the course of enacting Act No. 84-131, the Legislature added a requirement that horse racing and pari-mutuel wagering thereon in any Class 1 municipality (the "sponsoring municipality") must be authorized by an election conducted in such municipality and in the county or counties in which such municipality, or any part thereof, is located and that in such election the authorization of horse racing and pari-mutuel wagering thereon must be approved by both (i) a majority of all the voters casting votes in such election and (ii) a majority of the voters casting votes in such election who reside in the sponsoring municipality. Act No. 84-131 provided that the county in which any sponsoring municipality is located would be the "host county", and in the event that a sponsoring municipality is located in more than one county, the host county would be the county in which the largest number of residents of the sponsoring municipality reside. At the time of the enactment of Act No. 84-131, the City of Birmingham was the only Class 1 municipality in the state and, as of the date of these legislative findings, it continues to be the only Class 1 municipality in the state.

(3) As the result of a favorable election held in the City of Birmingham and Jefferson County in 1984, the Birmingham Racing Commission was incorporated in that year pursuant to Act No. 84-131 for the City of Birmingham. At the time of such election, the City of Birmingham was located solely within the boundaries of Jefferson County, and the authorizing election for horse racing and pari-mutuel wagering thereon was held only in Jefferson County. Subsequent to such election and the incorporation of the Birmingham Racing Commission, the City of Birmingham annexed territory located in a county other than Jefferson County, but no election has ever been held in such county authorizing the Birmingham Racing Commission to license and regulate horse racing and pari-mutuel wagering thereon in that part of the City of Birmingham located in such county, and no provision was made in Act No. 84-131 for holding such an election after the incorporation of the Birmingham Racing Commission. As a consequence of these circumstances, horse racing and pari-mutuel wagering thereon is legal only for that part of the City of Birmingham located in Jefferson County, which is the host county of the city for purposes of Act No. 84-131 because, among the counties in which any part of the city is located, it is the county in which the largest number of the residents of the city reside, as determined by the most recent federal decennial census. Although this chapter and amendments thereto constitute general laws applicable to Class 1 municipalities, as of the date of these legislative findings, this chapter applies only to the City of Birmingham, as the sole Class 1 municipality, and notice of the intention to apply for the enactment of this chapter or amendments thereto must be published in accordance with Section 106 of the Constitution of Alabama, as amended, in the county or counties where the matter or thing to be affected may be situated. As of the date of these legislative findings, the matters or things to be affected by this chapter, as amended, are horse racing and pari-mutuel wagering thereon and greyhound racing and pari-mutuel wagering thereon under the jurisdiction of the Birmingham Racing Commission, which activities, and the elections to authorize the same, shall be confined to the single host county of the Class 1 municipality to which this chapter applies. As of the date of these legislative findings, said host county is the only county in which notice of the intention to apply for enactment of amendments to this chapter is required to be published in accordance with Section 106 of the Constitution of Alabama.

(4) Pursuant to Act No. 84-131, the Birmingham Racing Commission issued an owner's license for the ownership of a horse racing facility located in both the City of Birmingham and Jefferson County, and an operator's license to conduct horse racing and pari-mutuel wagering thereon at such racing facility. The holders of such licenses, together with related business entities, made a capital investment of more than $60,000,000 in order to provide a facility for horse racing, and the City of Birmingham and other local governmental entities additionally expended more than $10,000,000 to provide roads, sewers, and other public improvements necessary for the use of such facility.

(5) Although Act No. 84-131, as initially enacted, provided that a commission could grant an owner's or operator's license for horse racing only to an entity which was entirely owned, either directly or indirectly, by natural persons who had been residents of the state for a period of five years next preceding the date of application for such licenses, the Legislature in 1987, the first year that horse racing was conducted under licenses from the Birmingham Racing Commission, enacted Act No. 87-615 to liberalize the Alabama residence requirements and thereby permit the horse racing licensees to obtain additional investment capital from out-of-state sources. The economic failure of horse racing in the City of Birmingham, together with the consequent need of the horse racing licensees for additional capital, became readily apparent soon after the commencement of horse racing. The enactment of Act No. 87-615 constituted a remedial response of the Legislature to that problem.

(6) The horse racing licensees of the Birmingham Racing Commission were unsuccessful in their efforts to obtain additional financing in the needed amount, and, after reporting operating losses of more than $16,000,000 in 1987, these licensees were unable to continue horse racing in 1988. On August 29, 1988, the horse racing licensees filed petitions for relief under the United States Bankruptcy Code in the United States Bankruptcy Court for the Northern District of Alabama (the "bankruptcy court"), which court, as of the date of these legislative findings, retains jurisdiction over their affairs.

(7) Despite the effort of the Birmingham Racing Commission to revoke the operator's license for horse racing originally granted by that commission, the bankruptcy court has determined such license to be property of the bankruptcy estate of the horse racing licensees and has enjoined the revocation of such license. In 1989, the bankruptcy court approved a plan of reorganization which provided for the management of the Birmingham racing facility by a company having national experience in the management of pari-mutuel racing facilities and for the funding by such company of operating expenses necessary to conduct horse racing. As part of the plan of such reorganization and pursuant to order by the bankruptcy court, the Birmingham Racing Commission permitted such company to conduct horse racing through an arrangement making use of the original horse racing licenses granted by the commission. Horse racing was conducted in Birmingham during 1989 and 1990 pursuant to the aforesaid plan of reorganization, but the management company has reported that its efforts to continue horse racing under that plan have resulted in losses of more than $6,500,000. As a consequence of such losses and the demonstrated lack of financial viability for horse racing in Birmingham, said management company has declined to make additional payments under the plan of reorganization, thereby allowing the banks that hold the first mortgage on the racing facility to foreclose such mortgage and to terminate further operation under the plan of reorganization.

(8) As a consequence of the original plan of reorganization being no longer viable, the horse racing licensees of the Birmingham Racing Commission have filed with the bankruptcy court, and the bankruptcy court has confirmed, a modified plan of reorganization which is based on the premise that horse racing alone cannot be conducted with economic success at the Birmingham racing facility and that the relatively lower operating costs of greyhound racing, together with the greater interest of the public in pari-mutuel wagering on greyhound racing, will enable the Birmingham racing facility to be reopened and successfully operated as a greyhound racing facility. The implementation of the modified plan is subject to the condition, among others, that all actions will be successfully completed that are necessary for greyhound racing and pari-mutuel wagering thereon to become lawful under the jurisdiction of the Birmingham Racing Commission, including (i) the enactment into law of authorizing legislation and (ii) the approval of greyhound racing and pari-mutuel wagering thereon by the voters in any referendum required by such legislation. In anticipation of legislative authorization to license and regulate greyhound racing and as a consequence of the outstanding horse racing licenses being subject to the jurisdiction of the bankruptcy court, the Birmingham Racing Commission has entered into an agreement with the participants in the modified plan of reorganization to issue licenses for both horse racing and greyhound racing to the company which, under the modified plan of reorganization, will have the right to conduct both horse racing and greyhound racing and pari-mutuel wagering thereon at the Birmingham racing facility, subject, however, to the conditions that (i) the award to such company of a license to conduct greyhound racing and pari-mutuel wagering thereon shall comply with all conditions prescribed by the authorizing legislation and (ii) the agreement to award such license shall be enforceable only if and to the extent that the Legislature, in the authorizing legislation, shall have retroactively authorized the Birmingham Racing Commission to enter into such agreement.

(9) Gambling in general and the promotion thereof are prohibited in the state by provisions of the Alabama Criminal Code, Article 2, Chapter 12, Title 13A, but the Legislature has reserved in Section 13A-12-31 the right to enact local statutes, or general statutes applying to one or more municipalities in a class less than the whole of the state, that exempt pari-mutuel wagering at race meetings from the general prohibition of the Alabama Criminal Code. Pursuant to such localized legislative authority, the Legislature has for the last 20 years pursued a policy of enacting legislation to authorize greyhound racing and pari-mutuel wagering thereon only in (i) an area with substantial tourist appeal (Mobile County) where greyhound racing was available nearby as a competing attraction in another state and (ii) poor rural counties with high unemployment where greyhound racing would provide economic stimulus and needed tax revenues. Moreover, recognizing that pari-mutuel wagering at race meetings is a regulated business which can succeed financially and recover the substantial capital investment required therefor only if protected from geographically proximate competition, the Legislature has heretofore enacted legislation authorizing pari-mutuel wagering at facilities located only in widely separated areas of the state.

(10) The Legislature has heretofore authorized horse racing and pari-mutuel wagering thereon only in a Class 1 municipality because the size and cost of horse racing facilities, the magnitude of public attendance required for the successful operation of such facilities, and the scope of public improvements and accommodations necessary to serve such facilities could best be provided by a Class 1 municipality and its surrounding area. The Legislature has heretofore been reluctant to authorize greyhound racing and pari-mutuel wagering thereon for Class 1 municipalities because it was believed that such activities would produce relatively greater economic benefit if reserved for other areas of the state that needed the particular kind of economic stimulus provided thereby.

(11) On the basis of the experience of the Birmingham Racing Commission and its horse racing licensees with the continuing economic failure of horse racing, the Legislature now finds and determines that greyhound racing and pari-mutuel wagering thereon, as a separate activity or in conjunction with horse racing and pari-mutuel wagering thereon at the same racing facilities, must be made available to Class 1 municipalities if the economic objectives and public purposes of Act No. 84-131, as stated in the original legislative declarations and findings therefor, are to be realized. There is ample evidence and experience to support the conclusion that the lower purse structure and other operating costs of greyhound racing, the opportunity to schedule more racing events during a daily performance, and the greater interest and participation of that portion of the general public inclined to engage in pari-mutuel wagering, together with other differences related to the nature and amount of wagering, will promise greater economic success for greyhound racing in Class 1 municipalities than the City of Birmingham has heretofore been able to achieve with horse racing alone.

(12) It is therefore necessary and desirable, and in the best interest of the state and the people resident in Class 1 municipalities and the host county of each thereof, that commissions organized under this chapter be given the additional power to license and regulate greyhound racing and pari-mutuel wagering thereon for the purpose of enabling the Birmingham Racing Commission to participate fully in the implementation of the modified plan of reorganization that is pending before the bankruptcy court as of the date of these legislative findings and for the further purpose of enabling the City of Birmingham and any other Class 1 municipality to succeed in future efforts to stimulate economic development and generate additional public revenues through pari-mutuel wagering on greyhound racing or horse racing or both. In view of the contribution made by existing greyhound racing operations to the economic well-being of Greene County and Macon County and the importance of these operations as a source of employment for the people of these counties as well as tax revenues for the support of education and other vital public functions, the Legislature deems it desirable to protect the continued viability of greyhound racing in these counties by permitting greyhound racing and pari-mutuel wagering thereon in Class 1 municipalities only on the condition that an operator's license for greyhound racing issued pursuant to this chapter shall restrict advertising by such operator in certain counties from which patrons of the existing greyhound racing operations in Greene County and Macon County are drawn.

(13) It is further necessary and desirable to modify certain provisions of this chapter to assure that both horse racing and greyhound racing, together with pari-mutuel wagering on such activities, shall be licensed, conducted, and regulated in a manner that will not allow communication and other technological changes, together with market developments in the pari-mutuel wagering industry, to be implemented beyond the specific intentions of this chapter, as amended, without additional legislative authorization. In particular, it is important for this chapter, as amended, to provide in express terms, and to be strictly construed as so providing, that so-called "off track betting" or wagering of any kind on any racing event conducted at a racing facility licensed under this chapter, or televised to such racing facility from any other location, shall not be permitted at any location in the state other than a racing facility with a track for conducting live horse racing or greyhound racing that is licensed under the provisions of this chapter. It is further important that the exemption of racing commissions organized under this chapter from the jurisdiction of a state racing commission, as originally provided in this chapter, be repealed in order that the state may have the opportunity to consider and enact legislation that might bring the licensing and regulation of horse racing or greyhound racing and pari-mutuel wagering thereon under the jurisdiction of a state racing commission.

(14) It is further necessary and desirable (i) to permit the qualified voters of the host county of any Class 1 municipality and the qualified voters of such municipality who reside in the host county to determine by an election whether a commission shall be incorporated for such municipality and whether pari-mutuel wagering on horse racing or greyhound racing or both shall be authorized in such municipality, and (ii) in the case of any Class 1 municipality for which the incorporation of a commission and pari-mutuel wagering on either horse racing or greyhound racing, but not both, has been previously approved by an election of the qualified voters of such municipality and the host county, to permit such voters to determine whether the additional activity of pari-mutuel wagering on horse racing or greyhound racing, as the case may be, shall be authorized in that part of such municipality located in the host county.



Section 11-65-2 - Definitions.

(a) The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, unless the context clearly indicates otherwise, have the following respective meanings:

(1) ALABAMA-BRED. When this term is used with reference to a horse, it means a horse which is registered in the registry designated and administered by a commission in accordance with such rules concerning domicile and registration requirements as may be established by such commission and which is either (i) foaled from a mare domiciled in the state during the 10-year period beginning with January 1, 1991, or (ii) sired by an Alabama stallion and foaled from a mare domiciled in the state at any time after the expiration of such 10-year period.

(2) ALABAMA STALLION. A stallion which is standing in the state at the time he is bred to the dam of an Alabama-bred horse, which is registered with a commission, and which is owned or leased by a resident of the state. For purposes of this definition, the commission with which any Alabama stallion may be registered shall have the power to prescribe rules and regulations governing the qualifications of residence in the state for the owner or lessor of such stallion and the manner by which such qualifications shall be confirmed to the commission.

(3) BREAKAGE. The odd cents by which the amount payable on each dollar wagered exceeds a multiple of 10 cents.

(4) BREEDER. The owner of a mare at the time such mare gives birth to an Alabama-bred foal.

(5) BREEDING FUND. A special fund established by a commission pursuant to the provisions of Section 11-65-34 and any applicable rules and regulations of such commission for the purpose of promoting the breeding, raising, and racing of horses in the state.

(6) BREEDING FUND FEE. A fee payable to a commission by a horse racing operator pursuant to Section 11-65-34 for deposit into the breeding fund established by such commission.

(7) COMMISSION. Any public corporation organized pursuant to the provisions of this chapter.

(8) COMMISSION GREYHOUND WAGERING FEE. The license fee payable to a commission by a greyhound racing operator for a particular calendar year, the amount and payment schedule of which are to be determined in accordance with the provisions of Section 11-65-30.

(9) COMMISSION HORSE WAGERING FEE. The license fee payable to a commission by a horse racing operator for a particular calendar year, the amount and payment schedule of which are to be determined in accordance with the provisions of Section 11-65-30.

(10) COMMISSION MUNICIPAL JURISDICTION. The territory of a sponsoring municipality that is located within the boundaries of the host county.

(11) DISQUALIFIED PERSON. Any of the following shall constitute disqualified persons:

a. Any person who has ever been found guilty in a court of competent jurisdiction of any corrupt or fraudulent act, practice, or conduct in connection with horse or dog racing or any activity involving legal gambling in any state of the United States of America or any other country, or any person who has ever had a license or permit to participate in horse or dog racing or in any activity involving legal gambling denied for just cause, suspended, or revoked in any state of the United States of America or in any other country; or

b. Any person who has ever been found guilty in a court of competent jurisdiction of a felony involving moral turpitude, or who has ever been the subject of injunctive or disciplinary action by any federal or state court or regulatory body charged with protecting the public against fraudulent or illegal conduct; or

c. Any person who has ever been indicted by three separate grand juries for any felony or misdemeanor involving moral turpitude, even though such indictments did not result in a conviction; or

d. Any person who has ever been made a principal subject, either singly or in conjunction with others, of investigations by either federal or state law enforcement agencies into activities that violate federal or state laws against criminal conspiracy, racketeering, illegal gambling, and other activities associated with organized crime, provided that no person shall be deemed to be a disqualified person because of any such investigations unless they have involved at least three geographically distinct or factually different instances of illegal conduct, or unless they provide convincing grounds, based upon the seriousness and number of alleged offenses, for believing that the person in question has been actively and systematically involved in organized crime and racketeering with one or more persons previously indicted for or convicted of crimes involving moral turpitude; or

e. Any person if a commission determines that, for any reason, it is not in the best interests of the people of the state, the host county, or the sponsoring municipality for such person to own an interest in a horse racing facility licensee or an operator, or any person if the circuit court of the host county determines, pursuant to a proceeding instituted by the district attorney of the host county under the provisions of Section 11-65-22, that, for any reason, it is not in the best interests of the people of the state, the host county or the sponsoring municipality for such person to own an interest in a horse racing facility licensee or an operator, provided that any such determination, whether made by the commission or the circuit court, is made pursuant to a hearing of the commission or circuit court, as the case may be, of which such person has notice and an opportunity to be heard; or

f. Any person who owns, directly or indirectly, or holds five percent or more of

1. The combined voting power of all classes of stock entitled to vote or the total value of shares of all classes of stock of a corporation, or

2. The capital interest or the profits interest of a partnership, or

3. The beneficial interest of a trust, estate, or other unincorporated entity,

if such corporation, partnership, trust, estate, or unincorporated entity, as the case may be, is a person described in any of the foregoing subparagraphs a through e, inclusive; or

g. The brother or sister, niece or nephew, spouse, ancestor, lineal descendent, or any spouse or former spouse of any person described in the foregoing subparagraphs a through f, inclusive; or

h. A corporation, partnership, trust, estate, or other unincorporated entity of which (or in which) five percent or more of

1. The combined voting power of all classes of stock entitled to vote or the total value of shares of all classes of stock of such corporation, or

2. The capital interest or profits interest of such partnership, or

3. The beneficial interest of such trust, estate or other unincorporated entity is owned, directly or indirectly, or held by one or more persons described in any of the foregoing subparagraphs a through g, inclusive; or

i. Any person who owns, directly or indirectly, or holds five percent or more of

1. The combined voting power of all classes of stock entitled to vote or the total value of shares of all classes of stock of any corporation that is described in any of the foregoing subparagraphs a through h, inclusive, or

2. The capital interest or profits interest of any partnership that is described in any of the foregoing subparagraphs a through h, inclusive, or

3. The beneficial interest of any trust, estate or other unincorporated entity that is described in any of the foregoing subparagraphs a through h, inclusive; or

j. An officer or director (or an individual having powers or responsibilities similar to those of officers or directors), a general or managing partner, an individual acting as executor, administrator or trustee, or a highly compensated employee, professional advisor, or consultant (in any case earning five percent or more of the aggregate yearly wages or other compensation paid by an employer for professional services), of any person described in any of the foregoing subparagraphs a through i, inclusive; or

k. Any person who owns, directly or indirectly, or holds an interest of five percent or more of the capital or profits in any partnership or joint venture of which any person described in any of the foregoing subparagraphs a through j, inclusive, also has an interest of five percent or more of the capital or profits in such partnership or joint venture.

For purposes of subparagraphs f1, h1 and i1, the ownership of stock, membership interests, and voting power or rights shall be determined in accordance with the rules for constructive ownership of stock under Section 267(c) of the Internal Revenue Code of 1986, as amended from time to time and successor provisions thereof, except that, for purposes of this paragraph, Section 267(c)(4) of the Internal Revenue Code of 1986 shall be treated as providing that the members of the family of an individual are the members listed in subparagraph g.

For purposes of subparagraphs f2 and f3, h2 and h3, and i2 and i3, and k the ownership of profits or beneficial interest shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, as amended from time to time and successor provisions thereof (other than Section 267(c)(3)), except that Section 267(c)(4) shall be treated as providing that the members of the family of an individual are the members listed in subparagraph g.

No person shall be deemed to be a disqualified person hereunder unless he is given notice of the determination that he is a disqualified person, together with the reasons therefor, and, upon request filed within ten days of such notice, is granted a hearing before the commission or the circuit court making such determination, is permitted to examine the evidence upon which such determination is based, is permitted to cross-examine any witnesses relied upon in such determination, and is permitted to testify in his own behalf and to present witnesses and other evidence on his behalf in public or closed session, as may be requested by such person. Any determination by a commission shall be subject to appeal as provided in Section 11-65-12 on the record of such hearing.

(12) GREYHOUND RACING HANDLE. When used with reference to any specified period of time, this term means the total amount of all wagers received by a greyhound racing operator for all pari-mutuel pools originated during such period of time with respect to wagering on greyhound racing at the location where such operator is licensed by the commission to conduct greyhound racing (including wagering on greyhound racing events televised to such licensed location from elsewhere).

(13) GREYHOUND RACING OPERATOR. Any corporation, partnership, or other business entity licensed by a commission to conduct greyhound racing and pari-mutuel wagering thereon in accordance with the provisions of this chapter.

(14) HORSE RACING FACILITY LICENSE. A license issued by a commission to own or lease a horse racing facility, or to have and enjoy the use thereof, which is recognized by the commission as effective with respect to a horse racing facility licensee, whether as the result of the original issuance of such license to the licensee, the assignment to the licensee of such license or all or part of any interest therein, or any other legal arrangement providing for the use and enjoyment of such license by the licensee.

(15) HORSE RACING FACILITY LICENSEE. Any person which, through direct issuance by a commission or other legal arrangements accepted or sanctioned by the commission, possesses a horse racing facility license for its use and benefit.

(16) HORSE RACING HANDLE. When used with reference to any specified period of time, this term means the total amount of all wagers received by a horse racing operator for all pari-mutuel pools originated during such period of time with respect to wagering on horse racing at the location where such operator is licensed by the commission to conduct horse racing (including wagering on horse racing events televised to such licensed location from elsewhere).

(17) HORSE RACING OPERATOR. Any corporation, partnership, or other business entity licensed by a commission to conduct horse racing and pari-mutuel wagering thereon in accordance with the provisions of this chapter.

(18) HOST COUNTY. Any county in which a sponsoring municipality is located. With respect to a sponsoring municipality located in more than one county, this term means the county in which a majority of the residents of the sponsoring municipality reside, as determined by the most recent federal decennial census.

(19) HOST COUNTY HOUSE DELEGATION. With respect to a host county, the members of the House of Representatives of the Legislature of Alabama from those representative districts in which all or a majority of the residents of such district reside in the host county, as determined by the most recent federal decennial census.

(20) HOST COUNTY SENATE DELEGATION. With respect to a host county, the members of the Senate of the Legislature of Alabama from those senatorial districts in which all or a majority of the residents of such district reside in the host county, as determined by the most recent federal decennial census.

(21) MEMBER. A member of a commission.

(22) NET COMMISSION REVENUES. All fees (other than breeding fund fees), commissions and other moneys received by a commission and remaining after the payment of all expenses incurred in the administration of this chapter. This term does not include any state horse wagering fees or state dog racing privilege taxes, which are required to be paid directly to the state by the operator liable therefor.

(23) OPERATOR. As may in the context be appropriate, this term means a horse racing operator or a greyhound racing operator.

(24) PERSON. Any natural person, corporation, partnership, joint venture, trust, government or governmental body, political subdivision, or other legal entity as in the context may be possible or appropriate.

(25) RACING DAY. Whether used with reference to horse racing or greyhound racing, this term means a period which begins at 8:00 o'clock, A.M. on any calendar day (including Saturdays) except any Sunday, Thanksgiving Day or Christmas Day and which continues until 2:00 o'clock, A.M. on the next succeeding calendar day.

(26) RACING FACILITY or RACETRACK FACILITY. When used with respect to any facility located in the state, these terms, and any similar thereto, mean a racetrack at which live horse racing or greyhound racing can be conducted for direct viewing by spectators, together with the viewing stands, pari-mutuel wagering facilities, restaurants, and other physical facilities and improvements that together constitute such racing facility or racetrack facility. Under no circumstances shall the terms racing facility or racetrack facility, or any similar thereto, be construed to refer to any public or private place of assembly or accommodation of any kind (other than a racetrack facility where live horse racing or greyhound racing can be conducted) where so-called "off-track betting" could be conducted.

(27) SPONSORING MUNICIPALITY. Any municipality for which a commission shall be created in accordance with the provisions of this chapter.

(28) STALLION OWNER. The owner of a stallion standing in the state at the time he was bred to the dam of an Alabama-bred horse.

(29) STATE. The State of Alabama.

(30) STATE DOG RACING PRIVILEGE TAX. The privilege tax levied by the state pursuant to Chapter 26A, Title 40, on every person engaged in the business of operating a dog racing track.

(31) STATE RACING COMMISSION. Any department, agency, or instrumentality of the state, whether or not constituting a corporate entity separate from the state, that may at any time, whether before or after April 5, 1984, be created, organized or established for the purpose, among other purposes, of licensing, regulating or supervising horse racing and pari-mutuel wagering thereon or greyhound racing and pari-mutuel wagering thereon.

(32) STATE HORSE WAGERING FEE. The license fee payable to the state by a horse racing operator, the amount and payment schedule of which are to be determined in accordance with the provisions of Section 11-65-29 hereof.

(b) The words "herein," "hereby," "hereunder," "hereof," and other equivalent words refer to this chapter as an entirety and not solely to the particular section or portion thereof in which any such word is used. The definitions set forth herein shall be deemed applicable whether the words defined are used in the singular or plural. Whenever used herein any pronoun or pronouns shall be deemed to include both singular and plural and to cover all genders.



Section 11-65-3 - Class 1 municipality authorized to create racing commission; status of commission; powers and duties generally; disposition of fees; jurisdiction of State Ethics Commission.

A commission is authorized to be created in accordance with the provisions of this chapter for each Class 1 municipality, as Class 1 municipality is defined in Section 11-40-12 or any successor provision of law. Any commission created for any sponsoring municipality pursuant to the provisions of this chapter shall be named "The ______ (the name of the sponsoring municipality shall be inserted in the blank) Racing Commission" and shall be a public corporation having a legal existence separate and apart from the state and any county, municipality, or political subdivision thereof. A commission shall be vested with the powers and duties specified in this chapter and all other powers necessary and proper to enable it to execute fully and effectively the purposes of this chapter. Anything contained in this chapter to the contrary notwithstanding, no commission shall have any legal authority to license and regulate any racing and wagering activity at facilities located in any part of the sponsoring municipality outside the host county or in any part of the host county outside the sponsoring municipality. Any commission that was authorized by an election held in the sponsoring municipality and the host county prior to April 16, 1991, pursuant to then effective provisions of this chapter and that was validly incorporated pursuant to such authorization shall continue in existence with full powers under this chapter, and the members of such commission shall continue in office for the current terms for which they were respectively appointed or serve ex officio, without further action being required under the provisions of this chapter, as amended subsequently to the date of the incorporation of such commission or the respective beginning dates of such members' current terms of office.

Notwithstanding any provisions hereof which connect the state with the creation and control of a commission, any commission incorporated pursuant to the provisions of this chapter shall not be deemed to be part of the state for any purpose, but shall be treated as a public corporation and body politic separate and apart from the state. Except for the state horse wagering fee and the state dog racing privilege tax, all taxes, fees, commissions, and other moneys which a commission shall be authorized by this chapter to charge, levy, or receive or which shall be levied upon or charged for the privilege of conducting horse racing, greyhound racing, or pari-mutuel wagering thereon shall be deemed to be moneys belonging exclusively to such commission, and no allocation or payment of such moneys authorized or mandated by this chapter shall be considered to be an appropriation of moneys belonging to or controlled by the state, the host county, or the sponsoring municipality.

Notwithstanding any provisions hereof which connect a commission with its sponsoring municipality, the host county or any other county or municipality [including, without limitation thereto, the provisions of Section 11-65-4 hereof regarding an election in the host county and the part of the sponsoring municipality located therein to approve the incorporation of a commission and the provisions of Section 11-65-5 hereof providing for (1) the mayor or other chief executive officer of the sponsoring municipality to serve ex officio as one member of a commission or, in lieu of such ex officio service, to appoint a member of such commission and (2) the president or other designated presiding officer of the county commission of the host county to serve ex officio as one member of a commission or, in lieu of such ex officio service, to appoint a member of such commission], any commission incorporated pursuant to the provisions of this chapter shall not be deemed to be a local agency or instrumentality of the sponsoring municipality or the host county, but shall be treated as a public corporation and body politic having rights, powers, and duties which, to the extent herein specified, shall be effective without reference to the rights, powers, duties, and territories of the sponsoring municipality and the host county.

Any racing commission incorporated pursuant to the provisions of this chapter shall be subject to the jurisdiction of the State Ethics Commission and to the provisions of Chapter 25, Title 36, and the members of such racing commission shall be deemed public officials subject to the provisions of said Chapter 25. Any officer or employee of a racing commission shall be deemed a public employee for purposes of said Chapter 25 as and to the extent provided in said Chapter 25.



Section 11-65-4 - Elections required to approve incorporation of commission and conduct of racing and pari-mutuel wagering thereon.

(a) No commission shall be incorporated for a Class 1 municipality and no horse racing or greyhound racing or pari-mutuel wagering thereon shall be permitted in such municipality pursuant to this chapter unless the incorporation of such commission, together with the conduct of horse racing and pari-mutuel wagering thereon or greyhound racing and pari-mutuel wagering thereon or both such activities, shall have been authorized by an election held in the host county in which such incorporation and such racing and wagering activities shall have been approved by both (i) a majority of the votes cast in such election by voters who reside in the host county (including those voters who reside in the sponsoring municipality) and (ii) a majority of the votes cast in such election by voters who reside in the commission municipal jurisdiction. In order to authorize the holding of the required election in the host county, the governing body of any Class 1 municipality desiring to be the sponsoring municipality of a commission may adopt an ordinance or resolution requesting the county commission of the host county to call an election to be held in the host county on the question of incorporating a commission, and in such ordinance or resolution the governing body of the sponsoring municipality shall determine the date of such election, which shall not be less than 45 days nor more than 90 days after the date of the adoption of such ordinance or resolution, and shall further determine which of the following alternatives shall be authorized in the commission municipal jurisdiction by such election: (1) horse racing and pari-mutuel wagering thereon; (2) greyhound racing and pari-mutuel wagering thereon; or (3) both horse racing and greyhound racing with pari-mutuel wagering on both racing activities. Depending on the alternative selected by the governing body of the sponsoring municipality, the question to be presented to the voters shall be stated on the ballots or voting machine tags substantially as follows:

"Do you favor the creation of a racing commission for the City of ___________ [insert the name of the sponsoring municipality] and the authorization of [insert here one of the following alternatives selected by the governing body of the sponsoring municipality in the ordinance or resolution calling the election]

The sponsoring municipality shall promptly furnish a certified copy of the ordinance or resolution calling such election to the county commission of the host county, whereupon such county commission shall be required to call an election in the host county to be held on the question and on the date specified in such ordinance or resolution. The election so called shall be held only among the qualified voters of the host county, and no voters of the sponsoring municipality who reside in counties other than the host county shall be permitted to vote in such election. If the majority of the votes cast in such election are "Yes", and if the majority of the votes cast in such election by voters who are residents of the commission municipal jurisdiction are "Yes", then this chapter shall become operative with respect to such municipality, a commission may be incorporated therefor, and the racing and wagering activities authorized by such election shall be legal in the commission municipal jurisdiction, as and to the extent conducted in accordance with the provisions of this chapter, but such activities shall continue to be illegal in those parts of the sponsoring municipality outside such jurisdiction. If the majority of the votes cast in such election are "No", or if the majority of the votes cast in such election by voters who are residents of the commission municipal jurisdiction are "No", then this chapter shall have no further effect with respect to such municipality, unless the governing body thereof should later request the county commission of the host county to call another election subject to the provisions of subsection (d).

(b) In any case where an election has been previously held for a sponsoring municipality and the host county thereof in accordance with the then effective provisions of this chapter that authorized either horse racing and pari-mutuel wagering thereon or greyhound racing and pari-mutuel wagering thereon, but not both such racing activities, and a commission has been incorporated for such municipality and is in operation, the racing and wagering activity not authorized by such previous election shall not be permitted in such municipality pursuant to this chapter unless the same shall have been authorized by another election held in the host county in which such activity shall have been approved by both (i) a majority of the votes cast in such election by voters who reside in the host county (including those voters who reside in the sponsoring municipality) and (ii) a majority of the votes cast in such election by voters who reside in the commission municipal jurisdiction. In order to authorize the holding of the required election in the host county, the governing body of the sponsoring municipality may adopt an ordinance or resolution requesting the county commission of the host county to call an election to be held on the question of authorizing any racing and wagering activity covered by this chapter that has not theretofore been authorized by an election, and in such ordinance or resolution the governing body of the sponsoring municipality shall determine the date of such election, which shall not be less than 45 days nor more than 90 days after the date of the adoption of such ordinance or resolution, and shall further specify the racing and wagering activity, whether horse racing and pari-mutuel wagering thereon or greyhound racing and pari-mutuel wagering thereon, that is to be authorized by such election; provided, however, that, anything contained in this chapter to the contrary notwithstanding, in the case of any Class 1 municipality for which horse racing and pari-mutuel wagering thereon has been authorized by an election held prior to April 16, 1991, the governing body of such municipality is hereby mandated to request the county commission of the host county call an election before January 1, 1992, in accordance with the provisions of this section for purpose of determining whether greyhound racing and pari-mutuel wagering thereon shall be permitted in the commission municipal jurisdiction. Depending on which racing and wagering activity is to be authorized by the election, the question to be voted on shall be stated on the ballots or voting machine tags substantially as follows:

"Do you favor the authorization of [insert here one of the following alternatives specified by the governing body of the sponsoring municipality in the ordinance or resolution calling the election]

(c) The appropriate election officials of the sponsoring municipality and the host county are hereby directed to cooperate in calling and conducting any election held pursuant to the provisions of subsection (a) or (b) and in canvassing and declaring the results of such election. Any election called by the sponsoring municipality shall not be held on the date the sponsoring municipality holds an election for its mayor or for two or more members of its governing body. Any such election shall be called, advertised, conducted, and the results thereof canvassed and declared in the manner provided by law for calling, advertising, conducting, and canvassing other county elections on propositions submitted to the voters of the host county and as the governing body of the host county shall provide in the resolution calling such election; provided, however, that, notwithstanding any statute which requires, or might be interpreted to require, notice of such election in the sponsoring municipality to be published more than 30 days before such election, it is hereby expressly provided that the publication of notice of an election at least 30 days prior thereto prescribed by Section 17-7-5 for county elections shall also apply to the publication of notice of such election in the sponsoring municipality. The election officials of the sponsoring municipality and the host county are hereby directed to cooperate in preparing voter lists and establishing polling places that will enable the results of such election in the commission municipal jurisdiction to be separately determined from the results of such election in the host county as a whole. The costs of conducting any election pursuant to the provisions of subsection (a) or (b) shall be equitably apportioned between the sponsoring municipality and the host county according to agreement among the respective election officials of each such political subdivision or according to such other statutes as may at the time be applicable to the division of such election costs between the sponsoring municipality and the host county. In the event that the election officials of the sponsoring municipality and the host county cannot agree on a division of election costs and no other statute governs the division of such costs, such costs shall be divided equally among the sponsoring municipality and the host county. The results of any election conducted pursuant to this chapter shall be certified to the Secretary of State, within 30 days after the election returns are canvassed, by the officer then authorized by law to certify proceedings taken by the election commission, board of canvassers, or other body then required by law to canvass and declare the results of elections held in the host county.

(d) One or more subsequent elections may be requested by the governing body of a Class 1 municipality to be called by the county commission of the host county if the question submitted at the preceding election called pursuant to subsection (a) or (b) does not receive the required majority of the votes cast by voters of both the host county and the commission municipal jurisdiction; provided, however, that not more than one election in each calendar year may be requested to be called pursuant to said subsection (a) or (b) by the governing body of any Class 1 municipality. Any such subsequent election shall be called, advertised, conducted, and the results thereof canvassed and declared in the same manner and subject to the same conditions as the preceding election called pursuant to said subsection (a) or (b), as the case may be.



Section 11-65-5 - Composition of commission; terms; qualifications; removal from office.

(a) Every commission shall have five members, which shall constitute its governing body. All powers of a commission shall be exercised by its members or pursuant to their authorization. The mayor or other chief executive officer of the sponsoring municipality and the president or other designated presiding officer of the county commission of the host county shall each serve as a member ex officio, unless such official exercises his or her right, as provided in subsection (b), to appoint a fixed-term member to serve in lieu of such official. The service of each such official as a member shall begin with the beginning of his or her tenure in such office and shall end with the ending of such tenure or the appointment by such official of a fixed-term member to serve in lieu of his or her ex officio service. The other three members shall be appointed in the manner hereinafter prescribed as soon as may be practicable after the certification to the Secretary of State of a favorable vote at an election called and held pursuant to Section 11-65-4. The Lieutenant Governor of the state, the host county house delegation, and the host county senate delegation shall each appoint one member; provided, however, that the provisions of this chapter conferring upon the Lieutenant Governor of the state the power to appoint one member of each commission are hereby expressly declared to be severable from the other provisions of this chapter, and if the provisions conferring such power upon the Lieutenant Governor shall be determined by any court of competent jurisdiction to be invalid because of any defect in the notice required to be published with respect to this chapter by Sections 106 and 110 of the Constitution of Alabama, as amended, or to be invalid for any other reason, such determination shall not affect, impair, or invalidate the remaining provisions of this chapter, and in such case, the mayor or other chief executive officer of the sponsoring municipality shall have the right to appoint the member of each commission that, absent such determination, would have been appointed by the Lieutenant Governor, all subject to the same terms and conditions herein that would be applicable to an appointment made by the Lieutenant Governor. The appointments of members by the host county house delegation and the host county senate delegation shall be made at meetings of the members of the respective delegations held pursuant to the call of the mayor or other chief executive officer of the sponsoring municipality, who shall provide the members of each delegation with written notice of any such meeting at least ten days prior to the date set therefor. All meetings of the host county house delegation or the host county senate delegation called and held pursuant to this chapter shall be open to the public. Any appointment of a member by the host county house delegation or the host county senate delegation must be approved by a majority of the members of such delegation voting in person at a public meeting called and held pursuant to this chapter. Any meeting of the host county house delegation or the host county senate delegation at which fewer than a majority of the members of such delegation are present, or at which no appointment of a member is made because of a failure to obtain the approval of a majority of the members of such delegation, may be adjourned to a future time and place announced at such meeting; provided that, if either delegation fails to appoint a member within 30 days of the date of the first meeting called for the purpose of such appointment, the right of such delegation to appoint a member shall terminate and such appointment shall be made as soon thereafter as practicable by the mayor or other chief executive officer of the sponsoring municipality.

(b) The mayor or other chief executive officer of the sponsoring municipality and the president or other designated presiding officer of the county commission of the host county shall each have the right, exercisable in his or her discretion and at any time during his or her tenure as such official, to appoint a member of the commission to serve in lieu of such appointing official for a fixed term from the effective date of such appointment until the end of the current term of office of the appointing official. Any such appointed member shall, during his or her term, exercise the full rights and powers of a member of the commission that the appointing official would have possessed if he or she had chosen to serve as an ex officio member. Any such appointed member shall also comply with the qualifications set forth in subsection (f), except that the mayor or other chief executive officer of the sponsoring municipality may, in his or her discretion, appoint a member of the governing body of the sponsoring municipality to serve as a fixed-term member of the commission, and the president or other designated presiding officer of the county commission of the host county may, in his or her discretion, appoint a member of the county commission to serve as a fixed-term member of the commission.

(c) The mayor or other chief executive officer of the sponsoring municipality and the president or other designated presiding officer of the county commission of the host county shall have the right, exercisable in the discretion of each such official and at any time and from time to time during his or her tenure as such official, to appoint a deputy member of the commission to represent such ex officio member in connection with the business of the commission. In the event that, pursuant to subsection (b), a member of the governing body of the sponsoring municipality is appointed as a fixed-term member of the commission or a member of the county commission of the host county is appointed as a fixed-term member of the commission, then each such appointed member shall have the same right to appoint a deputy member as would belong to the appointing official if he or she chose service as an ex officio member. Any deputy member shall be appointed by a letter signed by the appointing member and filed with the executive secretary of the commission, which letter shall specify the period of time for which such deputy member shall be appointed or, if not for a period of time, the particular meeting or other business for which he or she shall be appointed. Any deputy member shall serve at the pleasure of the appointing member, and his or her appointment may be revoked at any time during the term of office of the appointing member by a letter signed by the appointing member and filed with the executive secretary of the commission. The appointment of any deputy member shall be automatically revoked when the appointing member ceases to be a member of the commission for any reason. Each member of the commission entitled to appoint a deputy member may, during his or her term of office, appoint and remove from office as many deputy members as he or she may choose, provided that at any given time such member may have no more than one validly appointed deputy member. Any deputy member shall comply with the qualifications set forth in subsection (f), except that the mayor or other chief executive officer of the sponsoring municipality or any fixed-term member appointed to serve in lieu of such official, may, in his or her discretion, appoint a member of the governing body of the sponsoring municipality or a full-time officer or employee of such municipality to serve as deputy member, and the president or other designated presiding officer of the county commission of the host county or any fixed-term member appointed to serve in lieu of such official may, in his or her discretion, appoint a member of the county commission of the host county or a full-time officer or employee of such county to serve as deputy member. Any deputy member validly appointed and serving in accordance with the provisions of this section shall be entitled to exercise all powers and perform all functions and duties of the member who appointed such deputy member, including, without limitation, the right to vote on all matters coming before the commission when such appointing member is not present.

(d) The member to be appointed by the Lieutenant Governor of the state shall be appointed for a term beginning immediately upon his appointment and ending at noon on July 1 in the third calendar year next following the calendar year in which the election authorizing the incorporation of the commission shall be conducted; the member to be appointed by the host county house delegation shall be appointed for a term beginning immediately upon his appointment and ending at noon on July 1 in the fourth calendar year next following the calendar year in which the election authorizing the incorporation of the commission shall be conducted; the member to be appointed by the host county senate delegation shall be appointed for a term beginning immediately upon his appointment and ending at noon on July 1 in the fifth calendar year next following the calendar year in which the election authorizing the incorporation of the commission shall be conducted. Thereafter, the term of office of each appointed member shall be five years, commencing at noon on the July 1 on which the term of the immediate predecessor member shall end.

(e) If at any time there shall be a vacancy among the appointed members of a commission (i.e., those members who do not serve ex officio), a successor member shall be appointed to serve for the unexpired term applicable to such vacancy; provided, however, that any official entitled ex officio (e.g., the mayor of the sponsoring municipality or the president of the county commission of the host county) to a vacant membership previously held by a member appointed in lieu of such official may, instead of appointing a successor, resume his or her ex officio membership by filing written notice to that effect with the Secretary of State and the executive secretary of the commission. The appointment of each member appointed by the Lieutenant Governor, the host county house delegation, or the host county senate delegation, as the case may be (other than those initially appointed), whether for a full five-year term or to complete an unexpired term, shall be made by the officer or legislative delegation responsible for the appointment of the member whose term shall have expired or is to expire or in whose position a vacancy otherwise exists and shall be made not earlier than 30 days prior to the date on which such member is to take office as such. If the term of any such member shall expire prior to the reappointment of such member or prior to the appointment of his successor, such member shall continue to serve until his successor is appointed, and if such member is reappointed for a new term after the expiration of the immediately preceding term which he has been serving, his new term of office shall be deemed to have commenced at noon on the July 1 on which the immediately preceding term shall have expired. Any member appointed pursuant to subsection (b) shall not serve beyond the term for which appointed, and upon the expiration of such term, the position previously held by such member shall immediately revert to the official entitled thereto by reason of his or her office, and such official shall continue as ex officio member of the commission until the expiration of his or her current term of office, the vacation of such office prior to the expiration thereof, or the appointment of someone pursuant to said subsection (b) to serve as a member in lieu of such official, as the case may be. Members appointed by any appointing authority shall be eligible for reappointment without limit as to the number of terms previously served. In the event that any appointments required to be made by the Lieutenant Governor, the host county house delegation, or the host county senate delegation are not made within 60 days after the certification to the Secretary of State of a favorable vote at an election called and held pursuant to this chapter (in the case of initial appointments), or within 30 days of the end of a term or other vacancy, then a vacancy shall be filled or a successor member appointed by a majority of the members of the commission holding appointments already made or serving as ex officio members. Appointments shall be evidenced by a written certificate executed by the appointing official, or, in the case of appointments made by a majority of the other members, by a certificate signed by the members making such appointment, or, in the case of appointments made by a legislative delegation, by the members of the delegation voting for such appointment or by a member of the delegation designated to serve as the secretary of the meeting at which such appointment is made and to report the results thereof to the Secretary of State. The certificates evidencing the appointment of members of a commission shall be addressed and delivered to the Secretary of State, who shall maintain the originals of such certificates as official records in his office, and copies of such certificates shall be furnished to the executive secretary of the commission.

(f) Each appointed member of any commission shall have been a resident of the host county for a period of at least five years prior to his or her appointment and shall, at the time of his or her appointment and at all times during his or her term of office, be a resident of the host county and a qualified elector of the state, and a failure by any appointed member to remain so qualified during such term of office shall cause a vacancy of the office of such member. Except as otherwise provided in subsections (b) and (c), no person serving as a member of the Legislature of the state, serving as a member of the governing body of any municipality, county, or other political subdivision of the state, or holding a full-time office or position of employment with the United States of America, the state, any county, or municipality in the state, or any instrumentality, agency, or subdivision of any of the foregoing, shall be eligible for appointment as a member or deputy member of a commission. Service by any person as a member, director, trustee, or other participant in the management or administration of any governmental agency, board, or commission, or public educational institution, or other public body of the United States of America, the state, or any county or municipality or other political subdivision shall not render such person ineligible for appointment as a member of a commission unless such service constitutes full-time employment. Each appointed member shall be of good moral character and shall never have been convicted of a felony or other offense involving moral turpitude. Each appointed member of a commission shall make and submit to the appointing officer or legislative delegation responsible for his or her appointment an affidavit confirming his or her qualifications, as set forth in the preceding provisions of this subsection, to serve as a member of a commission, which affidavit shall be filed with the Secretary of State along with the aforesaid certificate evidencing such appointment. Any appointed member of a commission who in such affidavit intentionally makes a false statement of material fact or intentionally fails to disclose any information necessary to make any statement of material fact made therein not misleading shall be guilty of perjury and shall be subject to prosecution and punishment therefor in the same manner as if he had committed perjury as a witness in open court.

(g) Any person who is an appointed member of a commission shall be deemed to vacate his or her office as such member by (1) the acceptance of any office or employment which, had such person held such office or been so employed at the time of his or her appointment as a member, would have rendered such person ineligible for appointment as a member or (2) the occurrence of any event or circumstance involving the character of such person which, had such event or circumstance occurred prior to the time of his or her appointment as a member, would have precluded such appointment. Any appointed member may be impeached and removed from office as a member of a commission in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama, or successor provision thereof, and the general laws of the state for impeachment and removal of the public officers subject to said Section 175 or successor provision thereof. The mayor or other chief executive officer of the sponsoring municipality and the president or other designated presiding officer of the county commission of the host county may not be impeached and removed from office as a member of a commission apart from their impeachment and removal from their respective offices by virtue of which, ex officio, they serve as members.



Section 11-65-6 - Incorporation of commission.

The five persons initially designated as members of a commission shall become a corporation with the power and authority provided in this chapter by proceeding according to the provisions of this chapter. To become a corporation, the persons so designated shall present to the Secretary of State an application signed by them which shall contain the following:

(1) A statement that the applicants propose to incorporate a commission pursuant to this chapter;

(2) The name and principal residence of each of the applicants;

(3) The date on which each applicant who is not an ex officio member was appointed as a member and the expiration date of the term for which he was appointed;

(4) The term of office for each applicant who is an ex officio member;

(5) The name of the proposed corporation, which shall be "The _____ [name of the sponsoring municipality] Racing Commission";

(6) The location of the principal office of the proposed corporation, which shall be in the sponsoring municipality; and

(7) Any other matter relating to such commission which the applicants may choose to insert and which is not inconsistent with this chapter or the laws of the state.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the state to take acknowledgments to deeds. The Secretary of State shall examine the application and determine if the certificate of the appropriate election officials has been filed with his office, as required by Section 11-65-4, confirming the results of the election which authorizes the incorporation of the commission and empowers it to license and regulate racing activities and pari-mutuel wagering thereon. If the Secretary of State finds that the application for incorporation of a commission substantially complies with the requirements of this section and that the certified results of the election show the required approval for such incorporation, he shall receive, file, and record such application in an appropriate book of records in his office.

When the application has been made, filed, and recorded as herein provided, the applicants shall constitute a corporation under the name stated in the application, without the necessity of any further action under any other laws of the state applicable to the creation of corporations, and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the great seal of the state, and shall record the certificate with the application and the certificate of election results. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of any commission. Once authorized by the election required by Section 11-65-4 and incorporated, a commission may not be dissolved except pursuant to general act of the Legislature applicable to such commission.

To the extent that additional powers to license and regulate racing are authorized for a commission by any election held pursuant to subsection (b) of Section 11-65-4, the certificate of the appropriate election officials confirming the results of such election that is required to be submitted to the Secretary of State shall be filed with and shall constitute part of the permanent records pertaining to the corporate existence and powers of the commission, and such additional powers authorized by such election may be exercised by the commission without any requirement that the commission apply to the Secretary of State for an amendment to its certificate of incorporation reflecting such additional powers or that a certificate of amendment be issued by the Secretary of State.



Section 11-65-7 - General provisions respecting members of commission.

No member shall vote on or participate in the discussion or consideration of any matter coming before a commission in which he, his immediate family, or any business enterprise with which he is associated has any direct or indirect pecuniary interest; provided, however, that when any such matter is brought before a commission, any member having an interest therein which may be in conflict with his obligations as a member shall immediately make a complete disclosure to such commission of any direct or indirect pecuniary interest he may have in such matter prior to removing himself and withdrawing from the commission's deliberations and vote on the matter presented. In furtherance, and not in limitation of the foregoing provision, no member or employee of a commission, and no spouse, child, parent, brother, or sister of any such member or employee, (1) shall have any financial interest, direct or indirect, in any racing facility, business, or operation which is subject to the provisions of this chapter, or in any entity which has submitted an application for a license under this chapter, or in the operation of any wagering authorized under this chapter, (2) shall be an employee of any licensee or permit holder of the commission, or (3) shall participate as the owner of any horse or greyhound participating in any race or otherwise be interested in the outcome of any race subject to the jurisdiction of a commission or have any pecuniary interest in the purse or prize contested for in any such race. No appointed member or officer of a commission (e.g., any member or officer of a commission who does not serve as such by reason of his holding another office), no employee of a commission, and no spouse, child, parent, brother, or sister of any such appointed member or officer or of any such employee, shall make, or cause to be made on his or her behalf, any contribution to any holder of any office of the state or any office of the sponsoring municipality or the host county of such commission or any contribution to any candidate for any such office.

The mayor or other chief executive officer of the sponsoring municipality and the president or other designated presiding officer of the county commission of the host county shall perform the duties of a member of a commission, ex officio, without any compensation other than that to which they are respectively entitled as such municipal or county officers, and any member of a commission who is appointed by either of such officials pursuant to the provisions of Section 11-65-5 and who is a member of the governing body of the sponsoring municipality or the host county shall likewise perform his or her duties as such member without any compensation other than that to which he or she is entitled as a member of such municipal or county governing body. Except as otherwise provided in the preceding sentence and to the extent not in conflict with Section 280 of the Constitution of Alabama, appointed members of a commission, including deputy members appointed pursuant to subsection (c) of Section 11-65-5, shall be entitled to such compensation for their services as the commission shall from time to time provide by duly adopted resolution, provided that no appointed member or deputy member of a commission shall receive more than $100.00 for each day or part thereof spent in the performance of his duties. Each member, whether appointed or serving ex officio, shall be reimbursed for his or her reasonable expenses incurred in the performance of his or her duties as a member of a commission. The compensation and expenses of members and deputy members shall be paid out of the funds of a commission in accordance with such rules as shall be from time to time adopted by such commission.

A majority of the members (including any member represented by a deputy member) of a commission shall constitute a quorum for the transaction of business by such commission, and, in the absence of a rule incorporated in the bylaws of a commission that, in certain circumstances, may require the favorable vote of a designated percentage of all the members of a commission, decisions shall be made on the basis of a majority of the quorum then present and voting, with each member to have a single vote. No vacancy in the membership of a commission or the voluntary disqualification or abstention of any member thereof shall impair the right of a quorum to exercise all of the powers and duties of the commission.



Section 11-65-8 - Officers of commission.

The officers of a commission shall consist of a chairman, vice-chairman, executive secretary, treasurer, and such other officers as the commission shall deem necessary or appropriate. The chairman and vice-chairman of a commission shall be elected by the commission from the membership thereof. The executive secretary shall be appointed as provided in Section 11-65-10. A commission may appoint the principal financial officer of the sponsoring municipality as the treasurer of such commission or it may appoint its executive secretary as treasurer and combine the duties of the two offices, or it may appoint and employ a treasurer as provided in Section 11-65-10.



Section 11-65-9 - Treasurer of commission; investment of funds of commission.

The treasurer of a commission shall collect all the fees, commissions, and other moneys provided for in this chapter, and shall supervise, check, and audit the operation of the pari-mutuel wagering pools and the conduct and distribution thereof. A commission may appoint the principal financial officer of the sponsoring municipality as the treasurer, in which case such officer shall perform the duties of treasurer, without any compensation other than that to which he or she is entitled as the principal financial officer of such sponsoring municipality, but he or she shall be reimbursed for expenses actually incurred in the performance of his or her duties as treasurer of a commission. The treasurer of a commission shall, with the approval of the commission, determine the managerial, accounting, and clerical personnel that are necessary to keep the books and records of such commission and to perform the audit and other financial functions for such commission authorized or contemplated by this chapter. If the commission appoints the principal financial officer of the sponsoring municipality as the treasurer of the commission, such managerial, accounting and clerical personnel may, as and to the extent approved by the commission, be employees of such sponsoring municipality and shall perform their duties with respect to the commission under the supervision of such principal financial officer in his capacity as treasurer of the commission. The number, qualifications, and compensation of personnel employed by the sponsoring municipality to perform all financial functions for a commission shall be subject to the approval of such commission, as well as to such other laws and regulations as may be applicable to such personnel as employees of such sponsoring municipality. A commission shall reimburse the sponsoring municipality for the costs and expenses incurred in the performance of any financial functions for such commission, including a reasonable allowance for the time of the principal financial officer of such sponsoring municipality devoted to the business of such commission as its treasurer.

The funds of a commission which it determines are not then needed to discharge its obligations or to make the disbursements provided for in Sections 11-65-34 and 11-65-36 may be invested in such of the following investments as its treasurer, acting at the direction of or with the approval of the commission, may determine to be most advantageous or convenient:

(1) Any time deposit with, or any certificate of deposit issued by, or any acceptance by, any bank which is organized under the laws of the United States of America or any state thereof and deposits in which are insured, in whole or in part, by the Federal Deposit Insurance Corporation or any department, agency, or instrumentality of the United States of America that may succeed to the functions of such corporation;

(2) Any direct, general obligation of the United States of America;

(3) Any obligation payment of the principal of and interest on which is unconditionally guaranteed by the United States of America;

(4) Any direct, general obligation of, or any obligation payment of the principal of and interest on which is unconditionally guaranteed by, any agency or instrumentality of the United States of America (including, without limitation, the Federal National Mortgage Association); and

(5) Any repurchase agreement or reverse repurchase agreement with any bank which is a member of the Federal Deposit Insurance Corporation (or any department, agency, or instrumentality of the United States of America that may succeed to the functions of such corporation) or with any government bond dealer reporting to and trading with the Federal Reserve Bank of New York, provided that such agreement is secured by obligations or securities described in clauses (1), (2), (3), and (4) of this sentence.

Funds of a commission not invested in accordance with the preceding sentence shall be deposited in a bank the principal office of which shall be located in the sponsoring municipality and the deposits of which shall be insured, in whole or in part, by the Federal Deposit Insurance Corporation or any department, agency, or instrumentality of the United States of America that may succeed to the functions of such corporation.



Section 11-65-10 - Powers and duties of commission.

When authorized by one or more elections as provided in Section 11-65-4, a commission shall have the powers and duties necessary to license, regulate, and supervise horse racing and pari-mutuel wagering thereon and greyhound racing and pari-mutuel wagering thereon within the commission municipal jurisdiction, including, without limiting the generality of the foregoing, the powers and duties hereinafter set forth in this section or in other sections of this chapter.

(1) A commission shall have succession in perpetuity, subject only to the provisions of this chapter as it may be amended from time to time.

(2) A commission shall have the power to sue and be sued in its own name in civil suits and actions and to defend suits against it.

(3) A commission shall have the power to adopt and make use of an official seal and to alter the same at pleasure.

(4) A commission shall have the power to adopt, alter, and repeal bylaws, regulations and rules, not inconsistent with the provisions of this chapter, for the regulation and conduct of its affairs and business.

(5) A commission shall have the power to make, execute, and perform such contracts, agreements, and other instruments and to take such other actions as may be necessary or convenient to accomplish its purposes and perform its duties under the provisions of this chapter, including, without limiting the generality of the foregoing, the power to enter into a contract, on such terms as it shall deem desirable, to grant a license to own, or to have the use of, a horse racing facility, a license to conduct horse racing and pari-mutuel wagering thereon, a license to conduct greyhound racing and pari-mutuel wagering thereon, or any other license or permit to a person meeting the qualifications prescribed by this chapter for such license or permit. Any contract of a commission shall be valid and enforceable with respect to any action which may at any time be authorized by law, even if the authority to perform such action was authorized by a law enacted after the making of such contract.

(6) A commission shall have the power

a. to borrow money from any source, including the sponsoring municipality (which is hereby authorized to lend such money to its related commission), for the purpose of paying expenses that may be reasonably incurred in carrying out its duties in advance of the receipt of fees, commissions and other moneys payable to it under the provisions of this chapter and

b. to pledge as security for the payment of the principal of and interest on the money so borrowed all or any of such fees, commissions, and other moneys, which pledge shall be prior to any and all claims to such fees, commissions, and other moneys from any intended recipients of breeding fund fees pursuant to Section 11-65-34 hereof or from any intended recipients of the net commission revenues pursuant to Section 11-65-36 hereof; provided, however, that no commission shall be entitled, pursuant to this subdivision, to borrow, or to allow to remain outstanding at any time, a principal amount in excess of (i) $500,000.00 or (ii) the amount which the commission estimates will be its total operating expenses for the next three years, whichever of such amounts is the lesser.

(7) A commission shall establish and maintain a general business office within the commission municipal jurisdiction for the transaction of its business at a place to be determined by such commission. A commission shall meet at such times and places within its sponsoring municipality as it shall determine.

(8) A commission shall be vested with supervision and authority over all horse racing and pari-mutuel wagering thereon and all greyhound racing and pari-mutuel wagering thereon that it shall license under the provisions of this chapter and over all persons conducting, participating in, or attending such licensed activities. A commission shall employ such persons to be present at all occasions when licensed activities are conducted and to exercise such duties of surveillance and control as shall be necessary to ensure that they are conducted with order and the highest degree of integrity. A commission may eject or exclude from any racing facility where licensed activities are being conducted, or from any part thereof, any person, whether or not possessing a permit from the commission, whose conduct or reputation is such that his or her presence may, in the reasonable opinion of the commission or its agents, pose a threat to, interfere wit,h or reflect adversely upon, the order and integrity of such licensed activities. By the act of giving any operator a license to conduct activities regulated under this chapter, a commission shall be deemed to have authorized and directed the operator to maintain and enforce, subject to compliance with the rules and regulations of the commission, the same degree of order and integrity which it is the right and duty of the commission to maintain and enforce, including the same right as that of the commission to eject or exclude from the racing facility covered by such license, or from any part thereof, any person, whether or not possessing a permit from the commission, whose conduct or reputation is such that his or her presence may, in the reasonable opinion of the operator or its agents, pose a threat to, interfere with or reflect adversely upon, the order and integrity of the licensed activities conducted by the operator; provided, however, that the commission shall have no liability for any actions taken by an operator or its agents with respect to maintaining and enforcing the order and integrity of the licensed activities conducted by such operator.

(9) From the fees, commissions, fines, and other moneys available for the payment of a commission's expenses, the commission shall pay all salaries and other employment expenses of its employees and agents, in whatever capacity or for whatever purpose employed, and whether employed in connection with the regulation and conduct of horse racing, greyhound racing, or pari-mutuel wagering, and the commission shall not have the right, whether attempted to be implemented by regulation, order, or contract, to require a licensed operator under its jurisdiction to pay, or to reimburse the commission for the payment of, any of the salaries or other employment expenses of the commission's employees and agents; provided, however, that the requirements and limitations of this subdivision shall not be interpreted to diminish the authority of the commission to require any licensed operator to employ, at the expense of the operator, such qualified personnel (the selection and determination of the qualifications of such personnel to be mutually acceptable to the operator and the commission) as shall be reasonably necessary to ensure that all licensed activities conducted by the operator are conducted with order, security, and the highest degree of integrity in accordance with the provisions of this chapter and the rules and regulations of the commission.

(10) A commission shall have the power to compel a horse racing facility licensee or an operator to file with the commission such periodic reports, in form and content prescribed by duly adopted rules and regulations of the commission, as shall be reasonably necessary for the enforcement of the provisions of this chapter and the performance of the commission's duties. A commission and its representatives and employees shall visit, investigate, and have free access to the office, track, facilities or other place of business of an operator, and may compel the production of any of an operator's books, documents or records to the extent that such materials are relevant to a determination that such operator is faithfully complying with the provisions of this chapter and the commission's rules and regulations. By duly adopted rules and regulations or by specific order entered after appropriate hearings and findings, a commission may require that it be provided the following information or materials:

a. An operator shall provide financial reports, verified by the sworn statement of the operator's chief executive officer or chief financial officer, for such periods as the commission may require showing

(11) Any contract proposed to be entered into by an operator that involves consideration having an aggregate value of $10,000 or more and that involves more than a single transaction or the delivery of goods or the performance of services over a period of time shall be submitted to the commission before the execution thereof by the operator or within five business days after such execution and shall be subject to the approval of the commission licensing such operator before such contract shall have permanent effect. In approving any contract the commission shall not inquire into or make any judgment regarding the commercial terms of such contract, and its power to disapprove a contract shall be limited to those cases in which it determines that a party to the contract is a disqualified person. Any contract not approved within 30 days of its submission to the commission shall be deemed approved, unless prior to the expiration of such 30-day period the commission shall adopt a resolution stating that it disapproves the contract because it has reasonable cause for believing that a party to the contract is a disqualified person. A certified copy of such resolution shall be promptly furnished to the operator and to the contracting party whom the commission believes to be a disqualified person, whereupon either the operator or such contracting party, or both, shall have the option of terminating the contract or appealing the action of the commission to the circuit court pursuant to Section 11-65-12. In the event that the disapproval of any contract by the commission is not ultimately set aside by the circuit court pursuant to an appeal, the contract shall be valid and lawful for that portion thereof which is performed during the cumulative period, not exceeding 60 days, allowed for the commission's review and disapproval and the operator's appeal of the commission's action.

(12) A commission shall adopt and publish reasonable rules, regulations, and conditions under which all types of racing subject to its jurisdiction and pari-mutuel wagering thereon shall be conducted in the sponsoring municipality, and such other reasonable regulations as it deems necessary and appropriate to carry out the purposes and provisions of this chapter; provided, however, that no commission shall promulgate rules and regulations which require the disclosure of confidential information concerning the financial affairs and ownership of a horse racing facility licensee or an operator that is not required to be disclosed by the express provisions of this chapter. Such rules and regulations may include reasonable penalties for violations which shall be in the nature of civil and not criminal penalties.

(13) A commission may issue subpoenas for the attendance of witnesses before it, administer oaths, and compel production of records or other documents and testimony of such witnesses whenever such commission finds it necessary and appropriate so to do in order to carry out its duties under this chapter or to enforce the provisions of this chapter or rules or regulations adopted pursuant hereto.

(14) A commission shall be the primary, but not exclusive, law enforcement agency to enforce the provisions of this chapter, shall investigate all violations of the provisions of this chapter coming to its attention, shall report its investigative findings of all criminal violations of the provisions of this chapter to the district attorney of the host county or to the Attorney General of the state when appropriate, and shall have the power to enter into arrangements with any governmental or nongovernmental agency or association for the purposes of exchanging information, establishing security forces or performing or facilitating any other action to ensure the proper conduct of licensed activities under this chapter. The commission shall have the power and duty to maintain the confidentiality of information obtained in its own investigations or received from other law enforcement agencies, all to the extent required by law or agreement with such agencies or as may be deemed necessary or desirable by the commission.

(15) A commission shall have the power to demand and obtain for its files the fingerprints of the following persons, which fingerprints may be taken by a representative of a law-enforcement agency of the county, state, or federal government, by inspectors of such commission or by such qualified private security agency as such commission may designate:

a. All members, officers, and employees of such commission;

b. Every person who is an officer, director, partner, or other principal of a corporation, partnership, or other entity which holds a license from the commission, and every employee of such a licensee whose duties relate to the businesses of horse racing or greyhound racing in the sponsoring municipality;

c. All owners of horses, owners of greyhounds, trainers, jockeys, apprentices, stable or kennel employees, managers, agents, blacksmiths, veterinarians, and other persons who actively participate in the racing activities of any operator; and

d. All other persons whose relationship to horse racing or greyhound racing or wagering activities under the jurisdiction of the commission is of such nature that the commission, in the exercise of reasonable judgment, believes that it would be prudent to obtain the fingerprints of such persons.

(16) A commission shall report annually to the governing body of its sponsoring municipality and to such state and federal authorities as shall be required by law.

(17) Except as otherwise provided in subdivisions (10) and (12), all books, records, maps, documents, and papers of a commission, including those filed with such commission as well as those prepared by or for it, shall at all times be open for the personal inspection of any officer of the state, the sponsoring municipality or the host county or any official investigative body or committee of any thereof, and no person having charge or custody thereof shall refuse this right to any officer or investigative body or committee, and it shall be the express duty of such person to assist such officer or committee in locating records or information. If any member of a commission violates the provisions of this subdivision, he or she shall be subject to removal from office.

(18) Subject to the provisions of Section 11-65-11, a commission shall appoint an executive secretary, a treasurer (subject, in the case of the treasurer, to the provisions of Section 11-65-9), and such other employees as it deems essential to perform its duties under this chapter. Such employees shall possess such authority and perform such duties as the commission shall prescribe or delegate to them. Such employees may include stewards for horse racing, judges for greyhound racing, chemists, veterinarians, inspectors, accountants, guards, and such other employees deemed by the commission to be necessary for the supervision and the proper conducting of horse racing and greyhound racing in accordance with the highest standards. Such employees shall be compensated as provided by the commission.

(19) The executive secretary of a commission, in addition to any other duties prescribed by such commission, shall keep a true and full record of all proceedings of such commission and shall preserve at the commission's general office all books, documents, and papers of the commission.

(20) A commission shall have the authority to employ legal counsel of its choice to advise the commission and represent it in all proceedings. The compensation of such counsel shall be paid out of the funds of the commission.

(21) A commission shall have the authority (i) to expend funds to promote tourism and attendance at horse racing and greyhound racing events under its jurisdiction and (ii) to appropriate, pledge, and pay funds to the sponsoring municipality or the host county, in a single year or for a term of years, for the reimbursement of costs at any time incurred by the sponsoring municipality or the host county (including an allowance for interest on such costs at the rate of eight percent per annum from the date such costs were incurred to the date of reimbursement) in providing roads, bridges, lighting, drainage, water mains, sewers, and other public improvements that, in whole or in part, serve racing facilities under the commission's jurisdiction or, alternatively, the reimbursement of installments of principal of and interest on debt at any time incurred by the sponsoring municipality or the host county to pay the costs of such improvements. As a condition to any agreement or undertaking by a commission to make any appropriation, pledge, or payment pursuant to clause (ii) of the preceding sentence, the governing body of the sponsoring municipality or the host county, as the case may be, shall adopt a resolution addressed to such commission requesting the reimbursement of the costs of specified improvements or the reimbursement of debt service on debt incurred to pay the costs of specified improvements, and such resolution shall be submitted to such commission together with a verified statement of the mayor of the sponsoring municipality or the president of the county commission of the host county, as the case may be, showing the costs of the improvements, the dates on which such costs were respectively incurred, and, if reimbursement for debt service is requested, the principal amount of debt in question and the date it was incurred, the principal maturities of such debt, the rate or rates of interest borne by such debt, and any agreements providing for the payment of any portion of such costs or debt service by any other entities, whether public or private. A commission shall determine, in the exercise of its discretion, whether to comply with any such request for reimbursement, in whole or in part, and subject to compliance with the conditions of this subdivision, such commission shall have all necessary authority to enter into such agreements as shall be necessary to assure the performance of such reimbursement obligations as it agrees to undertake. If a private entity has a valid and enforceable obligation to pay any portion of such costs or debt service, a commission shall not reimburse the sponsoring municipality or the host county, as the case may be, for the portion of such costs or debt service for which such private entity shall be obligated, and if a public entity has a valid and enforceable obligation to pay any portion of such costs or debt service, a commission shall make such arrangements as shall assure that any reimbursement to, or for the account of, the sponsoring municipality or the host county for any portion of such costs or debt service paid by such public entity shall be remitted to such public entity in order to avoid duplicate reimbursement of the same amount to the sponsoring municipality or the host county. All expenditures, appropriations, and payments made by a commission pursuant to this subdivision shall be deemed to be expenses incurred by such commission in the administration and performance of its duties under this chapter and shall be deducted as a prior charge before determining the net commission revenues of such commission; provided, however, that the total amount of all expenditures, appropriations, and payments made by a commission pursuant to this subdivision during any calendar year shall not exceed 25 percent of the aggregate amount of commission horse wagering fees and commission greyhound wagering fees received by such commission during that calendar year.

(22) A commission shall have an independent accounting firm, which is approved by a majority of the members of the commission, and the Chief Examiner of Public Accounts of the state, prepare annual certified financial reports, as of the close of each fiscal year, detailing all income, expenses, and disbursements of whatsoever nature without limitation and including all expenditures and disbursements made pursuant to Sections 11-65-7, 11-65-9, 11-65-34 and 11-65-36. Each such report shall be a public record and shall be available during normal business hours for examination and copying by the public. Copies of any such report shall be made available upon request at a cost not exceeding the cost of reproducing such report.



Section 11-65-11 - Qualifications of commission employees.

Each appointed officer and each employee of a commission shall be of good moral character and shall never have been convicted of a felony or other offense involving moral turpitude. As a condition of employment by a commission, each employee shall make and submit to such commission an affidavit confirming his or her qualifications, as set forth in the preceding sentence, to be an employee of such commission, which affidavit shall constitute a part of the permanent personnel records of such commission. Any employee of a commission who in such affidavit intentionally makes a false statement of material fact or intentionally fails to disclose any information necessary to make any statement of material fact made therein not misleading shall be guilty of perjury and shall be subject to prosecution and punishment therefor in the same manner as if he had committed perjury as a witness in open court.



Section 11-65-12 - Review of commission action.

Any person aggrieved by the refusal of a commission to issue any license or permit, or the suspension or revocation of a license or permit, the imposition of a fine, the disapproval of a contract, or any other action or failure of action by the commission, may, within 60 days of such action or failure of action, appeal to the circuit court of the host county. If such court finds that the action of such commission, or its failure to take action, was arbitrary, unreasonable, or contrary to the provisions of this chapter, it shall order the issuance or reinstatement of such license or permit, the abatement of such fine, the approval of such contract, or such other remedial action as it deems appropriate in the circumstances. The decision of such court shall be subject to appeal as in other cases at law.



Section 11-65-13 - Request for injunctions authorized.

Whenever it appears to a commission that any person has been violating or may violate any provision of this chapter or any reasonable rule or regulation or final decision of such commission, it may apply to the circuit court of the host county for an injunction against such person. The order granting or refusing such injunction shall be subject to appeal as in other cases in equity.



Section 11-65-14 - Commission licenses required for certain activities; conditions relating to award and use of licenses.

(a) No person shall construct or establish a horse racetrack or racing facility where horse races are to be held and pari-mutuel wagering permitted, or own, lease, or otherwise have the use and enjoyment of, any such racetrack or racing facility in the commission municipal jurisdiction unless such person has obtained a horse racing facility license issued by a commission in accordance with the provisions of this chapter, which license, when granted or transferred to the holder thereof, shall authorize such holder to construct, establish, own, lease, or otherwise have the use and enjoyment of, a horse racetrack or racing facility in the commission municipal jurisdiction where horse races can be lawfully held and pari-mutuel wagering thereon permitted, all subject to and in compliance with the provisions of this chapter.

(b) No person shall conduct any pari-mutuel wagering on horse races, or conduct any horse races at which wagering of any kind is permitted with such person's knowledge or acquiescence, in the commission municipal jurisdiction unless such person has obtained an operator's license to conduct horse racing and pari-mutuel wagering thereon under the provisions of this chapter, which license, when granted or transferred to the holder thereof, shall authorize such holder to conduct horse racing and pari-mutuel wagering thereon in the commission municipal jurisdiction at the racing facility covered by such license, all subject to and in compliance with the provisions of this chapter. No horse racing operator licensed by a commission shall be required to obtain a horse racing facility license or any other license from the commission with respect to the ownership or use of any racing facility in order to conduct horse racing and pari-mutuel wagering thereon at the facility covered by such operator's license.

(c) No person shall conduct any pari-mutuel wagering on greyhound races or any other kind of dog races, or conduct any dog races at which wagering of any kind is permitted with such person's knowledge or acquiescence, in the commission municipal jurisdiction unless such person has obtained an operator's license to conduct greyhound racing and pari-mutuel wagering thereon under the provisions of this chapter, which license, when granted or transferred to the holder thereof, shall authorize such holder to conduct greyhound racing and pari-mutuel wagering thereon in the commission municipal jurisdiction at the racing facility covered by such license, all subject to and in compliance with the provisions of this chapter. No greyhound racing operator licensed by a commission shall be required to obtain a horse racing facility license or any other license from the commission with respect to the ownership or use of any racing facility in order to conduct greyhound racing and pari-mutuel wagering thereon at the facility covered by such operator's license.

(d) As licensed and regulated by a commission under the provisions of this chapter, horse racing and pari-mutuel wagering thereon and greyhound racing and pari-mutuel wagering thereon shall be separate activities which, subject to the rules, regulations, and orders of the commission, may be conducted at the same racing facility. A commission shall permit an operator holding both a license for horse racing and a license for greyhound racing to schedule both kinds of racing at different times on the same racing day or to schedule only one kind of racing on any given racing day, as in the judgment of such operator may be most economically advantageous. A commission may not require a greyhound racing operator to conduct horse racing to any extent as a condition of maintaining its license for greyhound racing and pari-mutuel wagering thereon in good standing or, alternatively, require a horse racing operator to conduct greyhound racing to any extent as a condition of maintaining its license for horse racing and pari-mutuel wagering thereon in good standing.

(e) No license issued under the provisions of this chapter shall be transferable without the approval of the commission which issued such license. The commission's review of any proposed transfer of a license and its approval or disapproval thereof shall be subject to rules and regulations adopted by the commission, but approval for the transfer of any license shall not be unreasonably withheld. No transfer of any license shall be approved by the commission unless the proposed transferee of such license satisfies all qualifications and requirements that would be applicable to the original recipient of such license under this chapter.

(f) When presented with the opportunity of issuing or transferring any license under the provisions of this chapter, whether a horse racing facility license, an operator's license for horse racing and pari-mutuel wagering thereon or an operator's license for greyhound racing and pari-mutuel wagering thereon, a commission, in the exercise of its judgment and discretion, may determine the conditions under which applicants shall be allowed or induced to apply for such license, which conditions may involve, without limitation, (i) a public and open competition in which all interested persons shall be encouraged and permitted to submit applications or (ii) a controlled selection process in which only one applicant having particular qualifications will be evaluated by the commission and given an exclusive right to apply for and be awarded such license, subject to such applicant's fulfillment of all qualifications and conditions required by the provisions of this chapter for the award of such license. The Legislature expressly authorizes a commission, both retroactively and prospectively, to grant, and to contract to grant and transfer, licenses on an exclusive basis to a single prospective licensee, without allowing competition from other persons who might be interested in such licenses, in circumstances where the racing activities under the jurisdiction of the commission have been disrupted by severe and protracted financial and managerial difficulties of the commission's prior licensees and there is a need to grant or transfer licenses to one or more persons having particular qualifications in order to implement a plan to put such racing activities on a new financial basis with new management, including, without limitation, a plan for reorganization under the bankruptcy laws of the United States. The Legislature hereby expressly authorizes, ratifies, and confirms the right and authority of a commission to enter into a valid and enforceable contract to grant to a prospective licensee a license to operate greyhound racing and pari-mutuel wagering thereon, and to protect such license from the future issuance of competing licenses for both horse racing and greyhound racing, without considering other applicants for such license, in furtherance of a plan of reorganization which depends upon the projected financial benefits of greyhound racing and pari-mutuel wagering thereon under the management of such prospective licensee, even though the commission entered into such contract prior to (i) the enactment of amendments to this chapter which, subject to compliance with the election requirements of Section 11-65-4, authorize the commission to license and regulate greyhound racing and pari-mutuel wagering thereon and (ii) the approval of the commission's authority to license and regulate greyhound racing and pari-mutuel wagering thereon by the voters of the host county and the commission municipal jurisdiction in an election held pursuant to subsection (b) of Section 11-65-4. Such contract shall be valid from the date of its execution and delivery, but the obligation thereunder of the commission to grant a license for greyhound racing and pari-mutuel wagering thereon shall not be enforceable until the voters of the host county and the commission municipal jurisdiction shall have authorized the commission to license and regulate greyhound racing and pari-mutuel wagering thereon in an election held pursuant to subsection (b) of Section 11-65-4. Nothing contained in this subsection (f) with respect to the retroactive validation of a commission's contract to issue a license for greyhound racing and pari-mutuel wagering thereon shall be construed to limit the right and duty of the commission to deny the award of the license pursuant to such contract if the commission reasonably and in good faith determines that the prospective licensee does not meet the qualifications established by this chapter for the award of the license.



Section 11-65-15 - Application for horse racing facility license.

Any person desiring to obtain a horse racing facility license through issuance thereof by a commission, or through transfer of an outstanding license, shall file with the appropriate commission an application for such license. Such application shall be filed at the time and place prescribed by such commission and shall be in such form and contain such information as may be prescribed by such commission, including the following:

Any application for the issuance or transfer of a horse racing facility license shall be verified by the oath or affirmation of an officer of the applicant and shall be accompanied by a nonrefundable fee of $15,000.00; provided, however, that the nonrefundable fee for submitting an application for the issuance or transfer of a horse racing facility license shall be reduced to $5,000.00 in those cases where the applicant is the holder of an operator's license to conduct horse racing and pari-mutuel wagering thereon at the racing facility or, simultaneously with the submission of such application, the applicant submits an application for the issuance or transfer of such an operator's license.



Section 11-65-16 - Review of application for horse racing facility license.

(a) A commission shall promptly consider any application for the issuance or transfer of a horse racing facility license submitted to it and shall grant or deny the issuance or transfer of such license based on all information before it, including the results of investigations it deems appropriate. A commission shall deny the issuance of an original horse racing facility license to any applicant unless it finds that the applicant's facility will meet the following minimum standards:

(1) That the facilities will provide a track racing surface of at least one mile;

(2) That the facility will be appropriate for the conduct of horse racing year-round and at night; and

(3) That the facility will be located within the boundaries of the commission municipal jurisdiction or will be located on land in the host county and annexed to the sponsoring municipality prior to the commencement of racing.

(b) A commission shall deny the issuance or transfer of a horse racing facility license to any applicant unless it finds that more than 50 percent of both the ownership interest and the voting interest in the applicant (and the applicant's general partner in the event the applicant is a limited partnership) is owned, directly or indirectly, by persons who have a substantial presence in the state. For purposes of this subsection (b), a person shall be deemed to have a substantial presence in the state under any of the following circumstances:

(1) If a natural person, then such person has been domiciled in the state for at least 12 consecutive months prior to the date of the application for a license;

(2) If a corporation, then such corporation is incorporated under Title 10, or is incorporated under comparable laws of another state and is licensed or qualified to do business in the state and, in addition, satisfies one of the following alternative sets of conditions:

a. Such corporation has maintained its principal place of business, and has actively done business, in the state for at least 12 consecutive months prior to the date of application for a license, as evidenced either by the employment of at least 100 employees in the state or by the employment of $500,000.00 in assets held in the state during such period; or

b. More than 50 percent of both the ownership interest and the voting interest in such corporation is owned, directly or indirectly, by natural persons described in subdivision (b)(1), or by one or more corporations described in subdivision (b)(2)a, or by any combination of such natural persons and corporations;

(3) If a limited partnership, then such limited partnership is formed or registered under Title 10, and has maintained its principal place of business and at least 50 percent of its assets in the state for at least 12 consecutive months prior to the date of application for the license, and its general partner has maintained its principal place of business or residence in the state for at least 12 consecutive months prior to the date of such application;

(4) If a general partnership, then such partnership has maintained its principal place of business and at least 50 percent of its assets in the state for at least 12 consecutive months prior to the date of application for the license;

(5) If a financial institution, then such financial institution is a corporation or other legal entity doing business in the state as a bank, national banking association, state banking corporation, trust company, industrial or other loan company, building and loan association, or insurance company and has maintained its principal place of business in the state for at least 12 consecutive months prior to the date of application for the license;

(6) If a trust or custodianship, then at least 50 percent of the corpus of such trust or custodianship is situated in the state and the trustee or custodian of such property has a substantial presence in the state under any of the standards set forth in this subsection (b); or

(7) If an estate, then such estate is the estate of a person described in subdivision (b)(1), or at least 50 percent of the property of such estate consists of real estate located in the state or tangible personal property which has been located within the state for at least 12 consecutive months prior to the date of application for the license.

(c) The provisions of this section which permit a horse racing facility license to be granted only if more than 50 percent of both the ownership interest and the voting interest in the licensee is owned, directly or indirectly, by persons who have a substantial presence in the state shall not be construed (1) to impair the foreclosure rights of any mortgagee holding a mortgage on the racing facility of such licensee securing debt incurred to finance the costs of constructing or purchasing such racing facility or (2) to impair the rights of any mortgagee holding such a mortgage, or the rights of any other person to which such racing facility may be sold in foreclosure, to take and hold title to such racing facility, to lease or sell the same, and to apply for and receive a horse racing facility license therefor from the commission upon compliance with all other applicable provisions of this chapter, irrespective of whether the aforesaid condition of substantial presence in the state shall be satisfied by persons owning, directly or indirectly, more than 50 percent of both the ownership interest and the voting interest in such mortgagee or in any person to which such racing facility shall be sold, as the case may be.

(d) A commission shall deny the issuance or transfer of a horse racing facility license to an applicant if it finds that for any reason the issuance or transfer of such license to such applicant would not be in the interests of the people of the sponsoring municipality or that the applicant, or any officer, general partner or director of the applicant, (i) is a disqualified person, (ii) has knowingly made a false statement of a material fact in the application or has deliberately failed to disclose any information called for in the application, or (iii) is not qualified to do business in the state or is not subject to the jurisdiction of the courts of the state.



Section 11-65-17 - Terms of horse racing facility license.

(a) A horse racing facility license issued under this chapter shall be for a period of 20 years, but shall be reviewed annually. A commission issuing such license shall state therein the person to whom such license is issued, the duration of such license, the location of the racing facility thereby licensed to be used for horse racing, and such other conditions of the license and related information as the commission shall deem proper. A commission shall have no power to modify the terms of a horse racing facility license, once issued, without the prior written consent of the holder of such license. A horse racing facility license shall be revocable by the commission only if the holder thereof shall not be in compliance with the provisions of this chapter or the valid rules, regulations, and orders of the commission and such noncompliance shall have continued for 60 days after written notice shall be given to such holder by the commission stating the circumstances of noncompliance and demanding corrective action.

(b) While any horse racing facility license or licenses theretofore issued by a commission shall remain in effect, such commission shall not issue (1) any other horse racing facility license with respect to the racing facility covered by the holder's license or licenses already in effect, (2) any other horse racing facility license covering any other racing facility to be located in the commission municipal jurisdiction or (3) any license permitting the holder thereof to conduct horse racing and pari-mutuel wagering thereon or greyhound racing and pari-mutuel wagering thereon in the commission municipal jurisdiction or to own or operate any facility for horse racing or greyhound racing in such jurisdiction, without, in any such case, the duly authorized consent of the holder or holders of all horse racing facility licenses already in effect, which consent shall be obtained in writing prior to the issuance of any such other license.

(c) Any provisions of this chapter or any other law to the contrary notwithstanding, a commission may, at the time of the issuance of a horse racing facility license or at any time thereafter, enter into a contract with the holder of such license establishing restrictive conditions under which such commission may license any racing facility, whether for horse racing or greyhound racing, that would compete with the racing facility covered by the license of such holder, which conditions may, in the discretion of the commission, preclude the licensing of any competing racing facility while such holder's license shall remain in effect. The provisions of any such contract between a commission and a horse racing facility licensee shall be deemed to be a part of the terms and conditions of the license granted to such licensee. Without in any way limiting the nature of the consideration that might be given by a licensee to make such contract binding, the obligations (including any future obligations) of any operator using the racing facility covered by such license to pay the state horse wagering fee and the commission horse wagering fee, together with the economic benefits to be derived by the state and such commission and its sponsoring municipality from the establishment and continued operation of a racing facility, shall be deemed sufficient consideration to make such contract binding upon the commission and any state racing commission. Any such contract between a commission and a horse racing facility licensee shall be binding upon such commission and any state racing commission at any time exercising jurisdiction over such commission or such licensee and shall not be impaired by any subsequent action of such commission or such state racing commission or by any act of the Legislature of Alabama which, through the authorization of another licensing entity or by any other means, would permit or encourage the establishment and operation of a competing racing facility in contravention of such contract.

(d) A commission may require a bond with surety acceptable to it in an amount sufficient to secure payment of any indebtedness anticipated to be incurred by a horse racing facility licensee to such commission in any year, but such bond shall not for any reason be set by the commission at an amount greater than the amount of indebtedness to be secured thereby.



Section 11-65-18 - Application for operator's license.

Depending upon the licensing authority granted a commission by elections held pursuant to subsection (a) or (b) of Section 11-65-4, a commission shall be empowered to grant operator's licenses for horse racing and pari-mutuel wagering thereon or for greyhound racing and pari-mutuel wagering thereon. Any corporation, partnership, or other business entity desiring to obtain (i) an operator's license to conduct horse racing and pari-mutuel wagering thereon at a racing facility located in the commission municipal jurisdiction or (ii) an operator's license to conduct greyhound racing and pari-mutuel wagering thereon at a racing facility located in the commission municipal jurisdiction, either through issuance of such license by a commission or transfer of an outstanding license, shall file with the appropriate commission an application for such license. Such application may, but need not, be made in conjunction with an application for a horse racing facility license. Operator's licenses shall separately authorize only the designated activity for which they were issued, but operator's licenses for both horse racing and greyhound racing may be granted to the same licensee. Applications for both kinds of licenses may be submitted by an applicant at the same time, and in such case the commission shall review and decide both applications together. An application for an operator's license shall be filed at the time and place prescribed by the commission and shall be in such form and contain such information as may be prescribed by the commission, including the following:

Any application for the issuance or transfer of an operator's license, whether for horse racing or greyhound racing, shall be verified by the oath or affirmation of an officer of the applicant and shall be accompanied by a nonrefundable fee of $10,000.00.



Section 11-65-19 - Review of application for operator's license.

(a) A commission shall promptly consider any application for the issuance or transfer of an operator's license submitted to it and shall grant or deny the issuance or transfer of such license based on all information before it, including the results of investigations it deems appropriate. A commission shall deny a license to any applicant unless it finds as follows:

(1) That such applicant is a business entity, whether a corporation, partnership, or other kind of organization, possessing the organizational substance, financial soundness, managerial capability, and business experience with racing and pari-mutuel wagering operations, or with businesses requiring similar managerial experience and skill, that, in the reasonable judgment of the commission, are necessary to conduct horse racing and pari-mutuel wagering thereon or greyhound racing and pari-mutuel wagering thereon, as the case may be, at the location for which an operator's license is being sought;

(2) That the racing facility which is to be the location of the applicant's prospective operations will be suitable for its intended purposes, whether horse racing and pari-mutuel wagering thereon or greyhound racing and pari-mutuel wagering thereon or both, and can be reasonably expected to provide the physical plant and location necessary for a successful operation, taking into account projected capital and operating costs, capacity, access, public appeal, and other relevant factors;

(3) That the applicant shall have made, or shall have committed to make, arrangements satisfactory to the commission for the detection and prosecution of any corrupt or fraudulent act, practice, or conduct in connection with all licensed activities, including utilization of the services of a protective agency acceptable to the commission; and

(4) That the applicant has a business plan for conducting horse racing and pari-mutuel wagering thereon or greyhound racing and pari-mutuel wagering thereon or both, as the case may be, in accordance with high standards of security, service, and accommodation to the public, as well as in accordance with such standards of the industry, whether horse racing or greyhound racing, that the commission reasonably considers to be appropriate for operations of the nature planned by the applicant, taking into account the size, location, and other relevant characteristics of the sponsoring municipality and its surrounding area.

(b) A commission shall deny the issuance or transfer of an operator's license to any applicant unless it finds that more than 50 percent of both the ownership interest and the voting interest in the applicant (and the applicant's general partner in the event the applicant is a limited partnership) is owned, directly or indirectly by persons who have a substantial presence in the state. For purposes of this subsection, a person shall be deemed to have a substantial presence in the state under any of the following circumstances:

(1) If a natural person, then such person has been domiciled in the state for at least 12 consecutive months prior to the date of the application for a license;

(2) If a corporation, then such corporation is incorporated under Title 10, or is incorporated under comparable laws of another state and is licensed or qualified to do business in the state and, in addition, satisfies one of the following alternative sets of conditions:

a. Such corporation has maintained its principal place of business, and has actively done business, in the state for at least 12 consecutive months prior to the date of application for a license, as evidenced either by the employment of at least 100 employees in the state or by the employment of $500,000.00 in assets held in the state during such period; or

b. More than 50 percent of both the ownership interest and the voting interest in such corporation is owned, directly or indirectly, by natural persons described in subdivision (b)(1), or by one or more corporations described in subdivision (b)(2)a, or by any combination of such natural persons and corporations;

(3) If a limited partnership, then such limited partnership is formed or registered under Title 10, and has maintained its principal place of business and at least 50 percent of its assets in the state for at least 12 consecutive months prior to the date of application for the license, and its general partner has maintained its principal place of business or residence in the state for at least 12 consecutive months prior to the date of such application;

(4) If a general partnership, then such partnership has maintained its principal place of business and at least 50 percent of its assets in the state for at least 12 consecutive months prior to the date of application for the license;

(5) If a financial institution, then such financial institution is a corporation or other legal entity doing business in the state as a bank, national banking association, state banking corporation, trust company, industrial or other loan company, building and loan association, or insurance company and has maintained its principal place of business in the state for at least 12 consecutive months prior to the date of application for the license;

(6) If a trust or custodianship, then at least 50 percent of the corpus of such trust or custodianship is situated in the state and the trustee or custodian of such property has a substantial presence in the state under any of the standards set forth in this subsection (b); or

(7) If an estate, then such estate is the estate of a person described in subdivision (b)(1), or at least 50 percent of the property of such estate consists of real estate located in the state or tangible personal property which has been located within the state for at least 12 consecutive months prior to the date of application for the license.

(c) The provisions of this section which permit an operator's license to be granted only if more than 50 percent of both the ownership interest and the voting interest in the licensee is owned, directly or indirectly, by persons who have a substantial presence in the state shall not be construed (i) to impair the foreclosure rights of any mortgagee holding a mortgage on any racing facility owned, leased, or otherwise used by such licensee that secures debt incurred to finance the costs of constructing or purchasing such racing facility or (ii) to impair the rights of any mortgagee holding such a mortgage, or the rights of any other person, to which such racing facility may be sold in foreclosure, to take and hold title to such racing facility, to lease or sell the same, and to apply for and receive an operator's license from the commission to conduct racing and pari-mutuel wagering activities at such racing facility upon compliance with all other applicable provisions of this chapter, irrespective of whether the aforesaid condition of substantial presence in the state shall be satisfied by persons owning, directly or indirectly, more than 50 percent of both the ownership interest and the voting interest in such mortgagee or in any person to which such racing facility shall be sold, as the case may be.

(d) A commission shall deny the issuance or transfer of an operator's license to an applicant if it finds that for any reason the issuance or transfer of such license to such applicant would not be in the interests of the people of the sponsoring municipality or that the applicant, or any officer, general partner, or director of the applicant, (i) is a disqualified person, (ii) has knowingly made a false statement of a material fact in the application or has deliberately failed to disclose any information called for in the application, or (iii) is not qualified to do business in the state or is not subject to the jurisdiction of the courts of the state.



Section 11-65-20 - Terms of operator's license.

(a) An operator's license issued under this chapter, whether for horse racing and pari-mutuel wagering thereon or for greyhound racing and pari-mutuel wagering thereon, shall be for an initial period of 20 years, but shall be subject to renewal as provided in this section. A commission shall have no power to modify the terms of an operator's license, once issued, without the prior written consent of the holder of such license. An operator's license shall be reviewed annually, but such license shall be revocable by the commission only if the holder thereof shall not be in compliance with the provisions of this chapter or the valid rules, regulations and orders of the commission and such noncompliance shall have continued for 60 days after written notice shall be given to such holder by the commission stating the circumstances of noncompliance and demanding corrective action.

(b) A commission issuing an operator's license shall state therein the person to whom such license is issued, the activity licensed thereby (namely, whether the license is to conduct horse racing and pari-mutuel wagering thereon or greyhound racing and pari-mutuel wagering thereon), the location of the racing facility where the licensed activity is to be conducted, the period during which such license shall be in effect, and such other conditions of the license and related information as such commission shall deem proper, subject to compliance with the provisions of this chapter.

(c) An operator's license, whether for horse racing and pari-mutuel wagering thereon or greyhound racing and pari-mutuel wagering thereon, shall be renewable at the expiration of the original term for successive renewal terms of three years each without limit as to the number of such renewal terms that may be granted to the original licensee. Not more than 180 days nor less than 90 days prior to the expiration of the original term of an operator's license, or the expiration of the renewal term for which such license shall have last been renewed, as the case may be, the holder of such license shall give written notice to the commission as to whether or not such holder will seek a renewal of such license. If the holder of an expiring operator's license, whether for an original or a renewal term, states in such notice that it has no interest in seeking a renewal term, then the commission shall make such arrangements, consistent with the provisions of this chapter, to obtain a replacement licensee for the expiring license through open competition or such other selection process as the commission may deem desirable. If the holder of an expiring license states in such notice that it desires to renew the license for a renewal term, the commission shall require such holder to submit a new application for the operator's license for such renewal term at least 60 days prior to the expiration of the current license, which application shall be in such form and shall contain such information as may be prescribed by the commission. The commission may require a licensee applying for a renewal term to provide the same information and to meet the same qualifications as would, at the time of such renewal application, be required of a successful applicant for an original operator's license. The commission shall either grant or deny the requested renewal of the license within 30 days after receiving the application therefor, but the commission shall not deny the renewal of an operator's license except for good cause. Without limiting the generality of the factors that may constitute good cause for denying the renewal of an operator's license, it is hereby expressly provided that good cause shall include (i) chronic and repeated prior failures of such operator to comply with the provisions of this chapter as implemented by the rules, regulations and orders of the commission and (ii) the prior failure of such operator to exploit fully the economic potential of such license as evidenced by a limited schedule of racing programs, poor quality of racing programs, and poor attendance and participation in pari-mutuel wagering by the public. An operator's license shall be renewed by a commission on the same terms as originally issued, except for such conditions as may be necessary to correct matters that would constitute good cause for denying the renewal of such license.

(d) The commission shall issue rules and regulations pursuant to which a horse racing operator or a greyhound racing operator, as the case may be, shall schedule racing programs to be conducted pursuant to the license held by such operator. An operator's license, whether for horse racing or greyhound racing, shall entitle such operator to schedule racing programs on as many racing days during a calendar year as such operator, in the exercise of its business judgment, shall deem advantageous; provided that programs of horse racing or greyhound racing may not be scheduled for more than 310 racing days in any calendar year. The commission may require an operator to provide and update periodically the schedule of racing programs, whether horse racing or greyhound racing, that the operator proposes to conduct during each calendar year, but such schedule may, upon reasonable notice to the commission, be altered as often and to such extent as the operator deems necessary. A program of horse racing or greyhound racing, as the case may be, shall consist of such number of individual races of such kind as the operator may determine, and more than one program may be held on any racing day and scheduled at such time or times as the operator shall deem advantageous. If an operator holds both a license for horse racing and greyhound racing, different programs of live or simulcast horse racing and live or simulcast greyhound racing may be scheduled for separate times on the same racing day if the racing facility can accommodate, or be modified to accommodate, such different programs.

(e) Any program of horse racing and pari-mutuel wagering thereon or any program of greyhound racing and pari-mutuel wagering thereon that began before midnight of any racing day may be continued past midnight of the next calendar day to the end of the racing day in which such program began; provided, however, that the operator shall comply with all applicable general and local laws and county and municipal ordinances governing the times during which businesses serving the general public may sell food and alcoholic beverages and provide entertainment. No programs of horse racing and pari-mutuel wagering thereon nor programs of greyhound racing and pari-mutuel wagering thereon shall be permitted to commence on any Sunday or Christmas Day or Thanksgiving Day, but such prohibition shall not be interpreted to prohibit licensed activities during the final two hours of any preceding racing day.

(f) While any operator's license or licenses for horse racing and pari-mutuel wagering thereon theretofore issued by a commission shall remain in effect, such commission shall not issue any other operator's license for horse racing and pari-mutuel wagering thereon in the commission municipal jurisdiction without the duly authorized consent of the operator or operators holding all such operator's licenses for horse racing already in effect, which consent shall be obtained in writing prior to the issuance of any such other operator's license for horse racing. Likewise, while any operator's license or licenses for greyhound racing and pari-mutuel wagering thereon theretofore issued by a commission shall remain in effect, such commission shall not issue any other operator's license for greyhound racing and pari-mutuel wagering thereon in the commission municipal jurisdiction without the duly authorized consent of the operator or operators holding all such operator's licenses for greyhound racing already in effect, which consent shall be obtained in writing prior to the issuance of any such other operator's license for greyhound racing.

(g) Any provisions of this chapter or any other law to the contrary notwithstanding, a commission may, at the time of the issuance of an operator's license to a horse racing operator or a greyhound racing operator, as the case may be, or at any time thereafter, enter into a contract with such operator establishing restrictive conditions under which such commission may license the conduct of horse racing or greyhound racing and pari-mutuel wagering thereon that would compete with the racing or wagering activities covered by the license of such operator, which conditions may, in the discretion of such commission, preclude the licensing of any competing racing events or activities while such operator's license shall remain in effect. For purposes of any such contract, it is hereby expressly recognized that an operation conducting greyhound racing and pari-mutuel wagering thereon, in addition to competing with other greyhound racing operations, will, in economic effect, compete with any geographically proximate operation conducting horse racing and pari-mutuel wagering thereon. The provisions of any such contract between a commission and an operator shall be deemed to be a part of the terms and conditions of the operator's license granted to such operator. Without in any way limiting the nature of the consideration that may be given by an operator to make any such contract binding, the obligations (including any future obligations) of any horse racing operator to pay the state horse wagering fee and the commission horse wagering fee, or the obligations of any greyhound racing operator to pay the state dog racing privilege tax and the commission greyhound wagering fee, together with the other economic benefits to be derived by the state and by the commission and its sponsoring municipality from the conduct of racing and pari-mutuel wagering activities, shall be deemed sufficient consideration to make such contract binding upon such commission and any state racing commission. Any such contract between a commission and an operator shall be binding upon such commission and any state racing commission at any time exercising jurisdiction over such commission or such operator and shall not be impaired by any subsequent action of such commission or such state racing commission or by any act of the Legislature of Alabama which, through the authorization of another licensing entity or by any other means, would permit or encourage the conduct of racing and wagering activities by persons other than such operator in contravention of such contract.

(h) In order to protect the continued viability of existing greyhound racing in Greene County and Macon County, a commission shall include in each operator's license for greyhound racing issued pursuant to this chapter conditions, as and to the extent hereinafter provided, which prohibit or restrict advertising by such operator in the "protected territory" hereinafter respectively defined for Greene County and Macon County. The protected territory for Greene County shall comprise the entire state of Mississippi and the entire area of the following counties in Alabama: Marion, Lamar, Fayette, Pickens, Tuscaloosa, Bibb, Sumter, Greene, Hale, Perry, Dallas, Lowndes, Wilcox, Marengo, Choctaw, Washington, Clarke and Monroe. The protected territory for Macon County shall comprise the entire area of the following counties of Alabama: Randolph, Chambers, Lee, Russell, Macon, Bullock, Montgomery, Lowndes, Butler, Crenshaw, Pike, Barbour, Henry, Dale, Coffee, Covington, Conecuh, Escambia, Geneva and Houston. The license issued to an operator for greyhound racing shall prohibit such operator, or any person acting on its behalf, from advertising, in the protected territory of each of Greene County and Macon County, the existence of the greyhound racing operation covered by such license, the nature of the attraction or entertainment provided thereby or any other aspect, feature or circumstance of greyhound racing and pari-mutuel wagering thereon as conducted by such operator that has the purpose, intent or effect of inducing people to patronize such greyhound racing operation or any activity associated therewith.

(i) The advertising prohibited in the protected territory of each of Greene County and Macon County shall include, without limitation thereto, the following: (i) any advertising or solicitation by direct mail sent to addresses in the protected territory; (ii) any advertising or solicitation by telephone or other means of telecommunication directed to receiving devices located in the protected territory; (iii) any commercial messages broadcast from radio or television stations having either studio or transmission facilities located in the protected territory; (iv) any commercial messages transmitted by cable television to receiving units in the protected territory; (v) any advertising carried by newspaper, magazines or other publications published at any location in the protected territory; and (vi) any billboards or other signs visible from public roads in the protected territory. Any provision of this chapter to the contrary notwithstanding, a greyhound racing operator shall not be deemed to violate the prohibition of its license against advertising in the protected territory as a result of any of the following occurrences: (1) the reception in the protected territory of radio or television transmissions which are broadcast by radio or television stations having neither studio nor transmission facilities in the protected territory and which contain information of any kind concerning the greyhound racing operation covered by such license, irrespective of whether such information consists of paid advertising, news stories or other matter; (2) with respect to newspapers, magazines and other publications, whether published at a location in or outside the protected territory, the delivery and sale in the protected territory of a publication containing a news article or other information concerning the greyhound racing operation covered by such license that does not constitute paid advertising; and (3) with respect to newspapers, magazines and other publications that are not published at a location in the protected territory, the delivery and sale in the protected territory of magazines, newspapers and other publications, whether pursuant to subscription, newsstand sales or otherwise, which contain paid advertising concerning the greyhound racing operation covered by such license.

(j) The prohibition in the license of a greyhound racing operator against advertising in the protected territory of each of Greene County and Macon County shall continue for the initial term of the operator's license and each renewal thereof; provided that if greyhound racing in either Greene County or Macon County shall be discontinued for a period of two consecutive years or more, then such greyhound racing operator shall be fully released from the prohibition against advertising in the protected territory of the county in which greyhound racing shall be so discontinued, and the resumption of greyhound racing in such county after a period of discontinuance of two years or more shall not cause such prohibition to be reinstated against such greyhound racing operator. A commission issuing a license for greyhound racing shall have the duty to enforce the prohibition against advertising in the protected territory of Greene County and Macon County as and to the same extent that it is bound to enforce other terms and conditions of an operator's license issued pursuant to this chapter; provided that Greene County or Macon County, or the racing commission of either county, or any licensee of either such commission, or any citizen, taxpayer or other interested party in either such county may, without waiting for enforcement action by the commission issuing such operator's license, bring a civil action for the enforcement of such prohibition, by way of injunctive relief or claim for damages or both, in the circuit court of the host county or of any other county in the state where a violation of the prohibition shall have occurred.

(k) A commission issuing an operator's license may require a bond with surety acceptable to it in an amount sufficient to secure payment of any indebtedness anticipated to be incurred by the holder of such license to such commission in any year, but such bond shall not for any reason be set by the commission at an amount greater than the amount of indebtedness reasonably anticipated to be secured thereby.



Section 11-65-21 - Suspension or revocation of license.

A commission may suspend or revoke any license or fine the holder thereof not to exceed $5,000.00 after hearing with 15 days' notice in any case where it has reason to believe that any regulation of the commission has not been complied with or has been violated. Annually, each commission shall review the performance of each licensee for compliance with the provisions of this chapter and the rules and regulations of such commission. Deliberations of a commission under this section may be conducted in executive session, unless otherwise requested by the licensee. If any such license is suspended or revoked, the commission shall state its reason for doing so, which shall be entered of record. Such action shall be final unless appealed in accordance with the provisions of this chapter.



Section 11-65-22 - Acquisition of interest in horse racing facility licensee or operator.

(a) A disqualified person may not acquire or hold an interest in a horse racing facility licensee or an operator. A commission may require that a disqualified person dispose of its interest in a horse racing facility licensee or an operator within a reasonable period of time provided that (i) the commission shall determine at a hearing that the owner of such interest is a disqualified person and (ii) the person who is alleged to be a disqualified person shall receive notice of and an opportunity to be heard at such hearing. Any person aggrieved by an action of a commission pursuant to this section may appeal to the circuit court of the host county pursuant to Section 11-65-12.

(b) Any person desiring to acquire stock in, a partnership or other ownership interest in, or to become an owner or member of, any entity which holds a horse racing facility license or an operator's license hereunder who, after giving effect to such acquisition, becomes the beneficial owner of more than five percent of the total outstanding stock of, or interest in, such entity, shall apply to the commission which issued any such license on a form prescribed by it for approval of such acquisition or membership. The commission shall consider such application forthwith, and may, if it finds it necessary, demand additional information concerning the proposed acquirer or transferee of stock or other interest or the proposed member, as the case may be. If in the judgment of the commission the person making such application is a disqualified person, or the acquisition or transfer of stock or other interest or membership in an entity holding a horse racing facility license or an operator's license would be detrimental to the public interest, to the honesty and integrity of horse racing or greyhound racing, or to the reputation of either thereof, then, in any such case, the application shall be denied. If the application is not denied within 60 days, it shall be deemed approved.

(c) If the district attorney of the host county shall have reason to believe, either because of information gained by his own investigation or because of information brought to his attention by others, that a disqualified person has acquired and continues to hold stock or any other interest in a horse racing facility licensee or an operator, the district attorney shall give written notice of such belief to the commission having jurisdiction over such licensee or operator and shall state in such notice the identity of the alleged disqualified person and such other information as shall justify an investigation by the commission into whether the person identified in such notice is a disqualified person and whether such person has acquired and continues to hold stock or any other interest in a horse racing facility licensee or an operator. If, within a period of 30 days after receipt of such notice from the district attorney, the commission does not conduct any such investigation, or if, after having commenced any such investigation within said period of 30 days, the commission ultimately determines that the person who is the subject of such investigation is not a disqualified person or has not acquired and does not hold any stock or other interest in a horse racing facility licensee or an operator, then, in either of such cases, the district attorney shall have the right to institute proceedings in the circuit court of the host county (1) to determine whether such person is a disqualified person and whether such person has acquired and continues to hold stock or any other interest in a horse racing facility licensee or an operator and (2) to enforce the provisions of this chapter which prohibit any disqualified person from acquiring or holding an interest in such licensee or operator. Upon any showing of clear and convincing evidence that any person is a disqualified person and has acquired and continues to hold stock or any other interest in a horse racing facility licensee or an operator, the circuit court shall order such disqualified person to dispose of such stock or other interest within a reasonable period of time.

(d) In determining a reasonable period of time for the disposition by a disqualified person of any stock or other interest in a horse racing facility licensee or an operator, the commission or the circuit court, as the case may be, shall take into account the facts and circumstances which justify the determination that the owner of such stock or other interest is a disqualified person, and if the status of any disqualified person results from any event or condition referred to in any of subparagraphs a, b, c, or d of Section 11-65-2(a)(11), the commission or the circuit court, as the case may be, shall order the disposition of such stock or other interest as quickly as shall be consistent with justice, and if either the commission or the circuit court determines that such disqualified person intentionally violated the provisions of this chapter prohibiting the acquisition of such stock or other interest, the disposition of the same may be ordered without delay regardless of the fact that such immediate disposition may cause substantial economic loss to such disqualified person.

(e) The district attorney shall cooperate fully with the commission in any investigation or proceeding undertaken by the commission pursuant to notice given to the commission by the district attorney. The commission shall cooperate fully with the district attorney in any investigation undertaken or proceeding instituted by the district attorney in consequence of the failure of the commission to take action pursuant to a notice given by the district attorney or to determine that the person who is the subject of such notice is not a disqualified person or has not acquired and does not hold any stock or other interest in a horse racing facility licensee or an operator.

(f) Whether in connection with the operation of a racing facility or any other business of a horse racing facility licensee or an operator or any affiliate thereof, such licensee or operator shall not employ, or cause to be employed, the spouse or child of any member of the Legislature, any state constitutional officer, or any elected official of the host county or the sponsoring municipality. Members of the Legislature and elected officials of the host county or the sponsoring municipality shall not acquire any ownership interest in a horse racing facility licensee or any operator nor shall any business or professional entities owned, in whole or in part, by such legislators or officials sell any goods or provide any services for such licensee or operator; provided that the preceding provisions of this sentence shall not be construed to require any such legislator or official to sell or otherwise dispose of any investment securities representing an ownership interest in a horse racing facility licensee or an operator if such securities were acquired in a public offering or for value in a market transaction which, in either case, was consummated prior to the effective date of this subsection.

(g) Anything contained herein to the contrary notwithstanding, the provisions of this section and Section 11-65-2(a)(11) are hereby expressly declared to be severable from the other provisions of this chapter, and if such provisions of this chapter are determined by any court of competent jurisdiction to be invalid for any reason, such determination shall not affect, impair or invalidate the remaining provisions of this chapter.



Section 11-65-23 - Permits required for certain individuals and companies.

No person, firm, corporation, or partnership shall participate in any horse racing or greyhound racing subject to the jurisdiction of a commission or in the conduct of any racing event or pari-mutuel wagering thereon, whether as a horse owner, greyhound owner, trainer, jockey, exercise boy, groom, stable foreman, kennel foreman, valet, veterinarian, agent, pari-mutuel employee, concessionaire, or employee thereof, or as an employee of the operator, or enter the racetrack enclosure for either horse racing or greyhound racing in any capacity other than as a spectator, unless such person or the firm, corporation or partnership employing such person possesses a permit therefor from the commission and complies with the provisions of this chapter and all reasonable rules and regulations of such commission. No permit issued under this section shall be transferable.

The provisions of this section which require a concessionaire (other than the operator) to obtain a permit from the commission in order to operate a business selling food, beverages, souvenirs or other merchandise to persons attending racing events shall not be construed to permit the commission to charge a concessionaire any license or permit fees measured by its gross revenues or to derive any economic benefit from the operations of such concessionaires other than the permit fees authorized by Section 11-65-24, it being expressly provided that the horse racing facility licensee and the operators for each racing facility shall have the exclusive rights (as they may by contract allocate such rights among themselves) to determine the business conditions under which concessionaires shall operate at racing facilities under the jurisdiction of the commission and to retain all moneys (except for the commission's permit fee as aforesaid) which any concessionaire is willing to pay for the privilege of conducting business at such racing facilities.



Section 11-65-24 - Application for permit.

Any person, firm, corporation, or partnership desiring to obtain a permit as required by this chapter shall make application therefor on a form prescribed by the appropriate commission. Each individual applicant and each principal of any firm, chief executive officer of any corporation, and managing partner of any partnership applying for a permit for such firm, corporation, or partnership, as the case may be, shall be photographed and fingerprinted and shall supply such information as such commission may require. All information contained in, or submitted in support of, any application for a permit shall be confirmed by an affidavit of the person or persons making such application, whether such application shall be made on behalf of such person or persons or on behalf of a firm, corporation, or partnership. Any application for a permit made by an individual who seeks to work at a racing facility under the jurisdiction of a commission and any application for a permit made by a firm, corporation, or partnership that seeks to provide services or sell merchandise at such racing facility, as the case may be, shall include a statement as to whether such individual, or any owner, principal, officer, director, or partner of such firm, corporation, or partnership, or any employee of such firm, corporation, or partnership who will actually work at such racing facility, has ever been convicted of a felony or other offense involving moral turpitude. Any firm, corporation, or partnership which has previously received an effective permit from a commission to provide services or sell merchandise at a racing facility shall, as a condition of maintaining such permit, file with such commission supplemental information (including the statement described in the preceding sentence) concerning any new or additional owners, principals, officers, directors, or partners of such firm, corporation, or partnership, as the case may be, or any new or additional employees thereof who will actually work at such racing facility.

A commission shall be entitled to charge fees for permits according to such schedule as it shall adopt from time to time, and in addition to the fee that it may charge a firm, corporation, or partnership having employees at a racing facility under its jurisdiction, it may charge a separate fee for each individual employee of such firm, corporation, or partnership working at such racing facility; provided, however, that (1) the permit fee for any one firm, corporation, or partnership shall not exceed $1,000.00 in any period of one year and (2) the permit fee for any individual shall not exceed $50.00 in any period of one year, regardless of whether such individual is self-employed or is employed by a firm, corporation, or partnership also paying a permit fee.



Section 11-65-25 - Review of applications for permits.

A commission shall promptly consider any application for a permit submitted to it and shall issue or deny such permit based on the information in the application and all other information before it, including the results of any investigation it deems appropriate. If an application for a permit is approved, the commission approving such application shall issue a permit which shall be valid for one year and shall contain such information as the commission deems appropriate.

A commission shall deny any such application and refuse to issue a permit, which denial shall be final unless an appeal is taken under the provisions of this chapter, if it finds that the issuance of such permit to the applicant therefor would not be in the interest of the applicant, the people of the sponsoring municipality, or the integrity or reputation of the horse racing industry or the greyhound racing industry in the sponsoring municipality, or that the applicant:

(1) Has knowingly made a false statement of a material fact in the application or has deliberately failed to disclose any information called for by the application;

(2) Is or has been guilty of any corrupt or fraudulent practice or conduct in connection with any horse racing or greyhound racing activity in the state or any other state;

(3) Has failed to comply with the provisions of this chapter or the reasonable rules and regulations of the commission;

(4) Has had a permit to engage in an activity related to horse racing or greyhound racing denied for just cause, suspended, or revoked in any other state, and such denial, suspension, or revocation is still in effect; or

(5) Is unqualified to perform the duties required for the permit sought.

No commission shall have the right to delay or deny the issuance of a permit for any reason other than findings made pursuant to this section concerning the integrity, suitability, or other relevant qualifications of the person applying for such permit. No commission shall use its power to withhold any permit as a means of obtaining concessions from an operator with respect to any matter under the jurisdiction of a commission that may be the subject of disagreement or controversy between the commission and such operator, including, without limitation, scheduling of racing programs, dissatisfaction with any contract of such operator submitted for the commission's approval, or access to confidential information concerning such operator that is not required to be disclosed. If any permit is neither granted by the commission, nor expressly denied by the commission on the basis of findings made in accordance with this section, nor the application therefor withdrawn by the person seeking such permit, in any such case within 30 days after the submission of the application for such permit, such application shall be deemed approved and the commission shall forthwith issue such permit to the person applying therefor; provided, however, that any permit issued pursuant to such deemed approval shall be subject to suspension or revocation by the commission pursuant to Section 11-65-26 on the basis of facts or information subsequently coming to the attention of the commission that were not available to it at the time of such deemed approval.



Section 11-65-26 - Suspension or revocation of permit.

A commission may suspend or revoke a permit issued under this chapter or fine the holder of such permit not to exceed $1,000.00, after hearing with 15 days' notice to such holder, in any case where it has reason to believe that any provision of this chapter, or any reasonable rule or regulation of the commission, has not been complied with or has been violated. The commission may revoke such permit, after such hearing, if it finds that facts not known by it at the time it considered the application for such permit indicate that such permit should not have been issued. Deliberations of a commission concerning the suspension or revocation of a permit may be conducted in executive session unless otherwise requested by the holder of such permit. If any permit is suspended or revoked, the commission shall state its reasons for so doing and shall enter the same in the permanent records of its proceedings. The suspension or revocation of a permit shall be final unless an appeal is taken in accordance with the provisions of this chapter.



Section 11-65-27 - Licenses required for stewards and judges of races; appointment of stewards and judges.

Any person desiring to act as a steward for any horse race conducted by a horse racing operator licensed by a commission pursuant to this chapter must obtain a steward's license from such commission. Likewise, any person desiring to act as a judge for any greyhound race conducted by a greyhound racing operator licensed by a commission pursuant to this chapter must obtain a judge's license from such commission. Each commission shall require each applicant for a steward's license or a judge's license, as the case may be, to pass one or more examinations on matters relating to the duties of stewards or judges. Such examinations shall be prepared and administered in accordance with rules and regulations to be adopted by the commission. The commission may establish other requirements, in addition to successful completion of such examinations, which must be met by any applicant in order to obtain a steward's license or a judge's license, as the case may be, including, without limitation, payment of reasonable license fees. Any steward's license or judge's license issued by a commission pursuant to this chapter shall have a term not exceeding two years, provided that the term of any such license may be extended or renewed at the option of the commission.

Three licensed stewards shall be appointed to supervise each program of horse racing conducted by a horse racing operator licensed pursuant to this chapter. Two of such stewards shall be appointed by the commission licensing such operator and one shall be appointed by such operator. Such stewards shall exercise such powers and perform such duties for each program of horse racing as may be prescribed by the rules and regulations of the licensing commission. The horse racing operator shall pay the wages and other employment costs of the steward whom it shall appoint, and the commission shall pay the wages and other employment costs of the two stewards whom it shall appoint.

Three licensed judges shall be appointed to supervise each program of greyhound racing conducted by a greyhound racing operator licensed pursuant to this chapter. Two of such judges shall be appointed by the commission licensing such operator and one shall be appointed by such operator. Such judges shall exercise such powers and perform such duties for each program of greyhound racing as may be prescribed by the rules and regulations of the licensing commission. The greyhound racing operator shall pay the wages and other employment costs of the judge whom it shall appoint, and the commission shall pay the wages and other employment costs of the two judges whom it shall appoint.



Section 11-65-28 - Pari-mutuel wagering.

(a) Pari-mutuel wagering conducted by an operator shall be conducted in accordance with the provisions of this section. An operator shall provide a place or places at the racing facility operated by it at which such operator shall conduct a pari-mutuel system of wagering by its patrons on the results of horse races or greyhound races, as the case may be, held at such racing facility. Such place or places shall be provided with the electronic or mechanical equipment necessary to issue pari-mutuel tickets, as well as the electronic or mechanical equipment necessary to record the wagering, compute the odds, and determine the awards to winning bettors, all in an accurate and speedy manner. All such equipment shall be approved by the commission licensing such operator before being used, but such commission shall not require the installation of any particular make of such equipment.

(b) Subject to the provisions of subsection (c), a horse racing operator shall distribute to the winners of each pari-mutuel pool originated for horse races the total amount wagered with respect to that pool, less the following deductions, as in the case may be applicable, to be retained by such operator as the "takeout" for its own use and purposes, including the payment of the wagering fees imposed by this chapter:

(1) In the case of any pari-mutuel pool where the bettor is required to select one horse, there shall be deducted an amount equal to 17 percent of the total amount wagered with respect to that pool plus the breakage applicable to the winning bets for that pool;

(2) In the case of any pari-mutuel pool where the bettor is required to select two horses, there shall be deducted an amount equal to 21 percent of the total amount wagered with respect to that pool plus the breakage applicable to the winning bets for that pool; and

(3) In the case of any pari-mutuel pool where the bettor is required to select three or more horses, there shall be deducted an amount equal to 23 percent of the total amount wagered with respect to that pool plus the breakage applicable to the winning bets for that pool.

In addition to the amounts permitted by the preceding provisions of this subsection to be deducted from all pari-mutuel pools originated for horse races and retained by the horse racing operator conducting such races, such operator shall be permitted to retain all moneys represented by unclaimed, uncashed, or abandoned pari-mutuel tickets; provided, however, that no pari-mutuel ticket shall be deemed to be unclaimed, uncashed, or abandoned unless it shall not be presented for payment within six months from the date of the running of the race to which such pari-mutuel ticket pertains.

(c) During any period in which a horse racing operator shall be required to pay the state horse wagering fee, such operator shall have the right to increase the "take out" deduction permitted by subsection (b) by any amount up to one percent of the total amount wagered with respect to any pari-mutuel pool originated for horse races, any provisions of this chapter, or any other law to the contrary notwithstanding. It is hereby expressly declared that this right is conferred upon each horse racing operator licensed by a commission for the purpose of enabling such operator to generate all or part of the money necessary to pay the state horse wagering fee, and any increase in the amount deducted by an operator from any pari-mutuel pools pursuant to the exercise of such right shall not be made the basis of any increase in the state horse wagering fee, the commission horse wagering fee, or any other taxes, fees, or commissions payable by such operator. No increase in the amount deducted from any pari-mutuel pool shall be permitted pursuant to this subsection until such time as a horse racing operator shall become liable for the state horse wagering fee, but thereafter, and for so long as such operator shall remain liable for the state horse wagering fee, the right conferred by this subsection to increase the amount deducted may be exercised at any time and from time to time (including the right to institute an increase and thereafter discontinue and resume it any number of times), may be exercised with respect to all pari-mutuel pools originated for horse races or with respect to some and not to others, and may be exercised with respect to any qualifying pari-mutuel pool in any degree of increase, not exceeding in any case more than one percent of the total amount wagered with respect to that pool, all as such operator shall determine in the exercise of its sole discretion without direction or influence from the commission licensing such operator, any state racing commission or any other governmental body.

(d) A greyhound racing operator shall distribute to the winners of each pari-mutuel pool originated for greyhound races the total amount wagered with respect to that pool, less the following deductions, as in the case may be applicable, to be retained by such operator as the "takeout" for its own use and purposes, including the payment of the state dog racing privilege tax and the commission greyhound wagering fee:

(1) In the case of any pari-mutuel pool where the bettor is required to select one greyhound, there shall be deducted an amount equal to 17 percent of the total amount wagered with respect to that pool plus the breakage applicable to the winning bets for that pool;

(2) In the case of any pari-mutuel pool where the bettor is required to select two greyhounds, there shall be deducted an amount equal to 21 percent of the total amount wagered with respect to that pool plus the breakage applicable to the winning bets for that pool; and

(3) In the case of any pari-mutuel pool where the bettor is required to select three or more greyhounds, there shall be deducted an amount equal to 23 percent of the total amount wagered with respect to that pool plus the breakage applicable to the winning bets for that pool.

In addition to the amounts permitted by the preceding provisions of this subsection to be deducted from all pari-mutuel pools originated for greyhound races and retained by the greyhound racing operator conducting such races, such operator shall be permitted to retain all moneys represented by unclaimed, uncashed, or abandoned pari-mutuel tickets; provided, however, that no pari-mutuel ticket shall be deemed to be unclaimed, uncashed, or abandoned unless it shall not be presented for payment within six months from the date of the running of the race to which such pari-mutuel ticket pertains. The provisions of Section 40-26A-2(c) relating to the state dog racing privilege tax to the contrary notwithstanding, a greyhound racing operator shall not be entitled to increase to 19 percent the "takeout" deduction specified in subdivision (d)(1) for pari-mutuel pools where the bettor is required to select one greyhound. Nothing contained in Section 40-26A-2(c) shall be construed to require the "takeout" deduction specified in subdivision (d)(2) to be reduced to 19 percent or the "takeout" deduction specified in subdivision (d)(3) to be reduced to 21 percent.

(e) A commission shall adopt and maintain rules and regulations for each kind of pari-mutuel pool that may be originated by a horse racing operator or a greyhound racing operator, as the case may be, and such rules and regulations shall be published by such commission in book or pamphlet form for general distribution to all interested persons. Under the pari-mutuel system of wagering hereby authorized, an operator shall be permitted to provide separate pools for bets to win, place, and show, as well as separate pools for more complex wagers involving such combinations of races and such combinations of the outcomes of races as shall be approved by the commission licensing such operator. Each pool (less the amount that the operator is permitted to retain as the "takeout" pursuant to the provisions of this section) shall be distributed separately to the winners thereof in accordance with the rules and regulations of the governing commission for that kind of pari-mutuel pool. If there is no ticket bet on the winning horse or greyhound or combination of horses or greyhounds, as the case may be, for any pari-mutuel pool, the portion of the pool which would have been distributed to any winners thereof shall be distributed to the holders of the tickets for such pool in accordance with the rules and regulations of the governing commission for that kind of pari-mutuel pool.



Section 11-65-28.1 - Modification of takeout for all racing events.

In order to provide a uniform takeout for pari-mutuel wagering on racing events that reflects the competitive pressure on pari-mutuel wagering from other forms of gambling in surrounding states, and to enable any racetrack in a Class 1 municipality (a "Class 1 racetrack") to maximize its participation in combined pools with other racetracks both inside and outside the State of Alabama, the Legislature hereby finds and determines that it is necessary and desirable to authorize the uniform takeout hereinafter provided for pari-mutuel pools wagered by bettors present at a Class 1 racetrack, notwithstanding the provisions of Sections 11-65-28 and 40-26A-2, which sections are hereby superseded to the extent that their provisions purport to govern the takeout at a Class 1 racetrack in a manner inconsistent with the provisions of this section. Subject to the continued effectiveness of the provisions of Section 11-65-32.1, including particularly those provisions related to adjustment of the takeout for combined pools, the total takeout allowed to the racing operator of a Class 1 racetrack for all pari-mutuel pools wagered at such racetrack on live horse or greyhound racing events conducted at such racetrack and for all pari-mutuel pools wagered at such racetrack on horse or greyhound racing events conducted elsewhere and received by television at such racetrack, before deducting any state or local wagering taxes or fees, shall be twenty-five percent (25%) of the total amount wagered in such pools by bettors present at the Class 1 racetrack, irrespective of the number or combination of racing contestants selected by the bettors.



Section 11-65-29 - State horse wagering fee.

No license tax, fee, or equivalent charge shall be levied by the state against horse racing or pari-mutuel wagering thereon licensed and regulated by a commission during a period beginning with April 5, 1984, and continuing until the fifth anniversary of the date on which racing events shall first be conducted under the jurisdiction of such commission. Beginning with such fifth anniversary of the date on which racing events shall first be conducted under the jurisdiction of a commission, and continuing thereafter for so long as such commission shall continue in existence, each horse racing operator licensed by such commission shall pay to the Department of Revenue of the state (or such other department or agency of the state as may be provided by law) a state horse wagering fee in an amount equal to one percent of the horse racing handle of such operator. The state horse wagering fee shall be paid in installments referable to the calendar months during which racing events shall be conducted by a horse racing operator, and the installment referable to any calendar month shall be an amount equal to one percent of the horse racing handle of such operator for such calendar month and shall be paid to the Department of Revenue of the state (or such other department or agency of the state as may be provided by law) prior to the end of the next succeeding calendar month. The Department of Revenue of the state (or other collecting department or agency of the state) is hereby authorized to promulgate and enforce such rules and regulations, not inconsistent with the provisions of this chapter, as shall be reasonably necessary for the determination and collection of the state horse wagering fee. The Department of Revenue of the state (or other collecting department or agency of the state) may require a bond with surety acceptable to it in an amount determined by it to be sufficient to cover the maximum liability for the state horse wagering fee that may at any time be incurred by an operator. All installments of the state horse wagering fee collected by the Department of Revenue shall be deposited in the State Treasury to the credit of the State General Fund.

The Legislature hereby finds and determines that the state horse wagering fee authorized by this chapter is the maximum license fee or equivalent tax or charge which can be levied by the state against horse racing or pari-mutuel wagering thereon without impairing the economic viability of horse racing and lessening its contribution to increased employment and tourism in the state. No state racing commission shall have the power to increase the state horse wagering fee above the limits provided in this chapter, to impose the state horse wagering fee for any period not herein authorized, or to levy or impose any additional license fee or equivalent tax or charge against horse racing or pari-mutuel wagering thereon conducted under the provisions of this chapter.



Section 11-65-30 - Commission wagering fees.

(a) Each horse racing operator shall pay to the treasurer of the commission licensing such operator a commission horse wagering fee for each calendar year during which it conducts any horse racing events. The amount of the commission horse wagering fee for an operator for a given calendar year shall be equal to the sum of (i) two percent of the horse racing handle of such operator for such calendar year to the extent that such handle does not exceed $150,000,000.00 and (ii) four percent of the portion of the horse racing handle of such operator for such calendar year that exceeds $150,000,000.00. Each operator shall make payment of its commission horse wagering fee for each calendar year to the treasurer of the licensing commission in monthly installments. For each calendar year, the monthly installment referable to any month (other than the month during which the final racing event for such calendar year shall be conducted) shall be equal to two percent of the horse racing handle for such month. The monthly installment referable to the month during which the final racing event for any such calendar year shall be conducted shall be equal to the sum of (i) two percent of the horse racing handle for such month and (ii) two percent of the portion of the aggregate horse racing handle for such calendar year in excess of $150,000,000.00. The installment of the commission horse wagering fee referable to any calendar month shall be paid to the treasurer of the commission prior to the end of the next succeeding calendar month.

(b) If at any time during a calendar year the aggregate horse racing handle of an operator for such calendar year exceeds $150,000,000.00, then such operator shall, in order to assure the availability of the moneys required to pay the final installment of its commission horse wagering fee for such calendar year, set aside and invest moneys in an amount equal to two percent of the portion of such aggregate horse racing handle in excess of $150,000,000.00 in investments of the kind in which the funds of a commission are permitted by Section 11-65-9 to be invested by its treasurer. Any such investments acquired by an operator shall be held by it in trust for the benefit of the commission licensing such operator in order to secure the payment of the commission horse wagering fee, but the operator shall be entitled to any interest earned from such investments until the due date of the final installment of the commission horse wagering fee for such calendar year.

(c) Each greyhound operator shall pay to the treasurer of the commission licensing such operator a commission greyhound wagering fee for each calendar year during which it conducts any greyhound racing events. The amount of the commission greyhound wagering fee for a greyhound racing operator for a given calendar year shall be determined as follows:

No commission shall have the power to increase the commission horse wagering fee or the commission greyhound wagering fee above the limits provided in this chapter or to levy or impose any additional license fee or equivalent tax or charge against horse racing or greyhound racing and pari-mutuel wagering thereon conducted under the provisions of this chapter.



Section 11-65-30.1 - Commission greyhound racing days.

(a) During each calendar year, a greyhound racing operator shall be required to designate three racing days ("commission racing days") on which such operator will conduct a performance or program of greyhound racing and will pay to the commission the "gross profit" (as hereafter defined in this section) derived by the operator on such days from greyhound racing and pari-mutuel wagering thereon, including the sale of food, drink, programs and other items to the public in attendance and charges made for parking. In the event that a greyhound racing operator conducts greyhound racing for only part of a calendar year, one racing day shall be required for each period of four months or portion thereof in which such operator conducts greyhound racing during such calendar year. A greyhound racing operator shall be required to designate and conduct four commission racing days in any calendar year, beginning with the calendar year next succeeding the first full calendar year of greyhound racing conducted by an operator under license from the commission, with respect to which the greyhound racing handle in the next preceding year was less than $150,000,000.00. The commission racing days designated by the greyhound racing operator shall be subject to approval by the commission, which approval shall not be unreasonably withheld. The commission racing days shall be spaced at intervals during the calendar year so that all will not occur in the same calendar season. The greyhound racing operator will give written notice to the commission of the commission racing days proposed for a calendar year not later than 30 days after the beginning of such calendar year. The commission may approve the proposed commission racing days or make a counter proposal to the greyhound racing operator for different days and, in connection therewith, shall state its reasons for desiring different days. If the commission's counter proposal is not acceptable to the greyhound racing operator, the commission and the operator shall negotiate in good faith to determine mutually acceptable commission racing days for the current calendar year, but if agreement cannot be reached as the year continues, the operator shall be released from the obligation to hold one commission racing day for every four months that elapse from the beginning of such year (or one commission racing day for every three months in calendar years entitled to four commission racing days). The commission shall be prohibited from taking any regulatory action with respect to the greyhound racing operator for the purpose of coercing agreement on commission racing days demanded by the commission.

(b) As used with reference to a commission racing day, the term "gross profit" shall mean the amount computed by taking all revenues derived by the greyhound racing operator from greyhound racing conducted on such day (including the authorized "takeout" deductions from pari-mutuel pools, the proceeds from the sale of food, drink, programs, and other goods to the public in attendance, and parking charges) and deducting therefrom the sum of the following:

(c) All revenues derived by a commission from a commission racing day, including both the gross profits and the commission greyhound wagering fee referable to such day, shall, in the discretion of the commission, be included in the net commission revenues and disbursed in accordance with the provisions of Section 11-65-36 or, alternatively, sequestered in a separate fund, against which no charge shall be allowed for any part of the commission's operating expenses, and disbursed to one or more public or governmental entities or nonsectarian charitable organizations (i.e., organizations described in Section 501(c)(3) of the Internal Revenue Code of 1986) that were identified as beneficiaries of such revenues prior to the date of such commission racing day. The commission shall adopt appropriate rules and regulations for evaluating and selecting public entities or charitable organizations to be beneficiaries of commission racing days.



Section 11-65-31 - Purses for horse races and greyhound races.

From the moneys deposited in pari-mutuel pools for horse races which constitute the "takeout" deducted by a horse racing operator pursuant to Section 11-65-28(b), each horse racing operator shall apply an amount equal to seven percent of its total horse racing handle to provide purse moneys for horse races conducted by such operator. Prior to the commencement of any race meeting, the horse racing operator conducting such meeting shall estimate the amount of its horse racing handle to be derived from such meeting. Based upon such estimate, the horse racing operator shall adopt a schedule providing for a reasonable allocation of purse moneys over the period of the anticipated race meeting. Any such schedule may be amended from time to time during the course of a race meeting if it becomes apparent that the operator's actual horse racing handle for such race meeting will not match its original estimate.

Each horse racing operator shall provide the commission licensing such operator with periodic reports respecting the amounts applied by such operator to provide purse moneys for horse races. If at the close of any race meeting it is determined that the operator conducting such meeting failed to apply an amount equal to seven percent of its horse racing handle for such meeting to provide purse moneys, then any excess shall be deducted from, and any deficiency shall be added to, the amount which such operator shall be required to provide as purse moneys for horse races conducted as part of its next succeeding race meeting.

The amount of purses to be paid with respect to greyhound races conducted by any greyhound racing operator shall be determined by such operator through negotiation with the kennel owners providing the greyhounds for such races. Nothing contained in this chapter shall be construed to require, or to permit the commission by regulation or order to require, any minimum level of purses for greyhound racing, whether based on a percentage of the greyhound racing handle or any other benchmark, or to limit, or to permit the commission by regulation or order to limit, the amount that a greyhound racing operator may agree to pay for such purposes.



Section 11-65-32 - Televised simulcast programming of racing events.

(a) A commission shall have the power to adopt rules and regulations specifying the conditions under which an operator, as part of its licensed activity, may cause televised simulcast programming of racing events, including both horse racing and greyhound racing, held at racetracks located outside the state to be transmitted for public viewing to a racetrack facility within the sponsoring municipality which is under the jurisdiction of such commission and there made the subject of pari-mutuel wagering. Any provision of this chapter or any other law to the contrary notwithstanding, no racing events, including both horse racing and greyhound racing, held at any location in the state (including a location in the sponsoring municipality) shall be televised to a racing facility subject to this chapter and made the subject of pari-mutuel wagering at such racing facility; provided, however, that an operator may use closed circuit television at a racing facility to provide enhanced viewing opportunities for live races being simultaneously run at such facility or to provide reruns of such live races. Subject to such exceptions as a commission may approve by rule or regulation in order to satisfy applicable requirements of federal law, all pari-mutuel wagering with respect to such racing events that are the subject of televised simulcast programming shall be subject to the provisions of this chapter and the rules and regulations of such commission governing pari-mutuel wagering on live racing events conducted at racing facilities under the jurisdiction of such commission, including the provisions of Sections 11-65-28, 11-65-29 and 11-65-30 hereof. A commission shall be entitled to no revenues from the televised simulcast programming of racing events other than (i) the commission horse wagering fee due with respect to that part of the horse racing handle wagered on televised horse racing events by bettors placing their bets at a racing facility in the commission municipal jurisdiction and (ii) the commission greyhound wagering fee due with respect to that part of the greyhound wagering handle wagered on televised greyhound racing events by bettors placing their bets at a racing facility in the commission municipal jurisdiction.

(b) If permitted by federal law and made possible by contractual arrangements with the operator of the racetrack that originates the simulcast programming, a horse racing operator may conduct pari-mutuel wagering on horse racing events televised to a racetrack facility in the commission municipal jurisdiction from locations outside the state. In such case the pari-mutuel pools for such wagering may be limited to bets made by bettors placing their bets at the racing facility located in the commission municipal jurisdiction or, alternatively, such pari-mutuel pools may include bets made by bettors placing their bets at the racetrack which conducts the televised horse racing events, as well as bets made by bettors placing their bets at one or more locations outside the state; provided that to the extent bettors placing their bets at a racing facility located in the commission municipal jurisdiction shall participate in such pari-mutuel pools, the total amount wagered by such bettors shall be administered in accordance with the provisions of Section 11-65-28 and the applicable rules and regulations of the commission and, provided further, that the state horse wagering fee and the commission horse wagering fee, as well as any other license taxes on pari-mutuel wagering that may at the time be applicable in the state or the commission municipal jurisdiction, shall be paid with respect to the total amount wagered by such bettors, as provided by this chapter or other applicable law.

(c) If permitted by federal law and made possible by contractual arrangements with the operator of the racetrack that originates the simulcast programming, a greyhound racing operator may conduct pari-mutuel wagering on greyhound racing events televised to a racetrack facility in the commission municipal jurisdiction from other locations outside the state. In such case the pari-mutuel pools for such wagering may be limited to bets made by bettors placing their bets at the racing facility located in the commission municipal jurisdiction or, alternatively, such pari-mutuel pools may include bets made by bettors placing their bets at the racetrack which conducts the televised greyhound racing events, as well as bets made by bettors placing their bets at one or more locations outside the state; provided that to the extent bettors placing their bets at a racing facility located in the commission municipal jurisdiction shall participate in such pari-mutuel pools, the total amount wagered by such bettors shall be administered in accordance with the provisions of Section 11-65-28 and the applicable rules and regulations of the commission and, provided further, that the state dog racing privilege tax and the commission greyhound wagering fee, as well as any other license taxes on pari-mutuel wagering that may at the time be applicable in the state or the commission municipal jurisdiction, shall be paid with respect to the total amount wagered by such bettors, as provided by this chapter or other applicable law.

(d) A commission shall also have the power to adopt rules and regulations specifying the conditions under which an operator, as part of its licensed activity, may cause televised simulcast programming of racing events, including both horse racing and greyhound racing, held at a racetrack facility under the jurisdiction of such commission to be either (i) transmitted on a live or delayed basis by a commercial television or radio station or network for the entertainment of the public or (ii) transmitted to specific locations outside the state for the purpose of pari-mutuel wagering at such locations: provided that, any provision of this chapter or any other law to the contrary notwithstanding, no racing events, including both horse racing and greyhound racing, shall be televised from a racing facility subject to this chapter to any other location in the state (including a location in the sponsoring municipality) and made the subject of pari-mutuel wagering at such other location.

(e) A horse racing operator may televise horse racing events under the jurisdiction of a commission to locations outside the state and, in connection therewith, may create and administer pari-mutuel pools for wagering on such horse racing events which, in addition to bets made by bettors placing their bets at the racing facility of such operator in the commission municipal jurisdiction, shall include bets made by bettors placing their bets at one or more of such locations to which such horse racing events are televised; subject, however, to the following conditions: (i) the simulcast programming and televising of horse racing events from any racing facility under the jurisdiction of a commission shall be subject to the rules and regulations of the commission; (ii) to the extent that bettors placing their bets at the racing facility under the jurisdiction of the commission participate in such pari-mutuel pools, the total amount wagered by such bettors shall be administered in accordance with the provisions of Section 11-65-28 and the applicable rules and regulations of the commission; (iii) the state horse wagering fee and the commission horse wagering fee shall be paid as provided in this chapter with respect to the total amount wagered by bettors placing their bets at a racing facility in the commission municipal jurisdiction; and (iv) the commission horse wagering fee and the state horse wagering fee shall not be applicable to amounts contributed to such pari-mutuel pools by bettors placing their bets at locations outside the state.

(f) A greyhound racing operator may televise greyhound racing events under the jurisdiction of a commission to locations outside the state and, in connection therewith, may create and administer pari-mutuel pools for wagering on such greyhound racing events which, in addition to bets made by bettors placing their bets at the racing facility of such operator in the commission municipal jurisdiction, shall include bets made by bettors placing their bets at one or more of such locations to which such greyhound racing events are televised; subject, however, to the following conditions: (i) the simulcast programming and televising of greyhound racing events from any racing facility under the jurisdiction of a commission shall be subject to the rules and regulations of the commission; (ii) to the extent that bettors placing their bets at the racing facility under the jurisdiction of the commission participate in such pari-mutuel pools, the total amount wagered by such bettors shall be administered in accordance with the provisions of Section 11-65-28 and the applicable rules and regulations of the commission; (iii) the state dog racing privilege tax and the commission greyhound wagering fee shall be paid as provided in this chapter with respect to the total amount wagered by bettors placing their bets at a racing facility in the commission municipal jurisdiction; and (iv) the state dog racing privilege tax and the commission greyhound wagering fee shall not be applicable to amounts contributed to such pari-mutuel pools by bettors placing their bets at locations outside the state.

(g) Nothing contained in this section or any other provision of this chapter shall be construed to authorize or make lawful "off-track betting" or wagering or gambling of any kind at any location in the state other than the pari-mutuel facilities located at racetrack facilities where live racing is licensed by a commission. All laws of the state, whether local or general, and all ordinances of political subdivisions thereof, that prohibit, restrict or regulate wagering or gambling of any kind outside the commission municipal jurisdiction shall not be affected by this chapter, as amended, and shall remain in full force and effect, it being expressly provided and understood that this chapter shall permit, subject to the conditions herein provided, pari-mutuel wagering on racing events only at a racing facility located in a sponsoring municipality where live horse racing or greyhound racing is licensed by a commission.



Section 11-65-32.1 - Televised racing and pari-mutuel wagering; pari-mutuel pools and takeout; construction.

(a) Televised Racing Events in Alabama and Pari-Mutuel Wagering Thereon. The provisions of Section 11-65-32 to the contrary notwithstanding, any person now or hereafter licensed by a racing commission in a Class 1 municipality (the "commission") to conduct live horse racing or live greyhound racing and pari-mutuel wagering on either thereof (the "racing operator") shall have the right, subject to the reasonable regulatory authority of the commission, (1) to cause live horse racing events and live greyhound racing events conducted at the racetrack in such Class 1 municipality (the "Class 1 racetrack") to be transmitted by television to racetracks located elsewhere in the State of Alabama (as well as to the locations in other states and foreign countries permitted by said Section 11-65-32) and there made available for public viewing and pari-mutuel wagering thereon and (2) to cause televised horse racing events and greyhound racing events held at racetracks located elsewhere in the State of Alabama (as well as at locations in other states and foreign countries permitted by said Section 11-65-32) to be received at the Class 1 racetrack and there made available for public viewing and pari-mutuel wagering thereon.

(b) Combined Pari-Mutuel Pools and Takeout for Televised Racing Events. With respect to horse or greyhound racing events that are conducted at the Class 1 racetrack and are transmitted by television to other locations, the racing operator may create and administer pari-mutuel pools that, in addition to bets made by bettors at the Class 1 racetrack, include bets made by bettors at one or more of the locations receiving the televised racing events. With respect to horse or greyhound racing events that are conducted at racetracks other than the Class 1 racetrack and are received by television at the Class 1 racetrack, the racing operator may participate in pari-mutuel pools, created and administered by the racetrack conducting the televised events, that include bets made by bettors at the Class 1 racetrack as well as bets made by bettors at the racetrack conducting the televised events and at other locations receiving the televised events. Pari-mutuel pools that include bets made by bettors at both the Class 1 racetrack and other locations are herein referred to as "combined pools." The amount allowed to the racing operator as the "takeout" with respect to pari-mutuel pools bet at the Class 1 racetrack on horse or greyhound racing events that are received by television from elsewhere shall be the same as the takeout that would be allowed by applicable law on the same kind of pari-mutuel pools bet on live racing at the Class 1 racetrack; provided, however, that with respect to any horse or greyhound racing events received by television at the Class 1 racetrack, the racing operator, in order to enable bettors at the Class 1 racetrack to participate fully in combined pools, may adjust the takeout for bets placed at the Class 1 racetrack to match the takeout required for the combined pools administered by the operator of the racetrack conducting the live racing events that are transmitted by television to the Class 1 racetrack.

(c) Construction of Section. Nothing in this section shall be construed (1) to permit or make lawful "off-track betting" or gambling of any kind at any location in Alabama other than a racetrack where pari-mutuel wagering on live racing events may be lawfully conducted or (2) to permit racing events to be transmitted or received by television, or pari-mutuel wagering to be conducted with respect to televised racing events, at any racetrack in Alabama other than the Class 1 racetrack, unless such activities at such other racetrack are also authorized by the particular racing act or other separate law applicable to such other racetrack.



Section 11-65-33 - Racetrack admission fee.

The governing body of a sponsoring municipality may by ordinance impose a fee on an operator licensed under this chapter to conduct either horse racing or greyhound racing in an amount equal to $.25 on each person paying for admission to any daily performance of horse racing or greyhound racing. The operator may collect the amount of such fee from the ticket purchaser in addition to the amount charged for the ticket of admission. Persons holding valid permits issued by a commission who are actually employed at a racing facility under the jurisdiction of such commission and spectators holding complimentary passes issued by an operator shall be exempt from the admission fee authorized by this section.



Section 11-65-34 - Horse breeding fund.

Each commission shall establish a special fund to promote the breeding, raising, and racing of horses in the state, which shall be known as "The _______ [name of the sponsoring municipality] Racing Commission Breeding and Development Fund." Each horse racing operator shall pay to its licensing commission a breeding fund fee for each month during which it conducts any horse racing events. For each horse racing operator, the breeding fund fee for any month shall be an amount equal to one-half of one percent [or, in the case of any such fee referable to any month during the period of three years immediately following such operator's receipt of an operator's license, one-quarter of one percent] of the horse racing handle for such operator for such month. The breeding fund fee payable by a horse racing operator for a given month shall be paid to the treasurer of the commission licensing such operator before the end of the succeeding month. All breeding fund fees received by a commission shall be deposited into its breeding fund.

Twenty percent of the aggregate amount of breeding fund fees received by each commission in each calendar year shall be set aside for distribution to the schools of veterinary medicine of Auburn University and Tuskegee Institute. Each commission shall distribute the moneys so set aside on such schedule as shall be administratively reasonable and convenient, but in any event all such moneys referable to the breeding fund fees received in any calendar year shall be distributed not later than 60 days after the end of such calendar year. Each commission shall divide the 20 percent of the breeding fund fees required to be set aside for the schools of veterinary medicine at Auburn University and Tuskegee Institute between such schools in an equitable manner, taking into account the number of students served by each school, the financial needs of each school to maintain accepted academic standards, the nature and quality of equine research conducted at each such school and such other factors as such commission shall deem relevant in the circumstances; provided, however, that neither of such schools of veterinary medicine shall receive less than 25 percent of the total amount required to be set aside by the provisions of this paragraph in any calendar year. All moneys distributed to the schools of veterinary medicine at Auburn University or Tuskegee Institute pursuant to this paragraph shall be used exclusively for supportive research on the health and diseases of the horse.

Each commission shall adopt rules and regulations governing the maintenance and administration of its breeding fund and the disbursement of the moneys deposited therein, provided that such moneys may be used only for the purposes specified in the next preceding paragraph of this section and for the following additional purposes:

(1) To provide awards to breeders and owners of Alabama-bred horses finishing first, second, third, or fourth in pari-mutuel races run in the state;

(2) To provide awards to stallion owners whose Alabama stallions have sired Alabama-bred horses finishing first, second, third, or fourth in pari-mutuel races run in the state;

(3) To provide purse moneys for races conducted exclusively for Alabama-bred horses under conditions which have been approved by such commission;

(4) To advance and promote the breeding and raising of horses in the state by the publication and dissemination of information relating thereto;

(5) To promote equine research through grants to universities within the state; and

(6) To provide for the administration and management of such breeding fund.

Nothing contained in this chapter shall be construed to obligate any greyhound racing operator to pay any amount referable to the greyhound racing handle as a breeding fund fee.



Section 11-65-35 - Concerning certain taxes.

The state horse wagering fee, the commission horse wagering fee, and any other fees or taxes imposed by this chapter shall constitute all license, privilege, and excise taxes that may be imposed on horse racing and pari-mutuel wagering thereon conducted pursuant to this chapter, and no other license or excise tax may be imposed on such activities by the state or any county, municipality, or other political subdivision thereof. The state dog racing privilege tax, the commission greyhound wagering fee, and any other fees or taxes imposed by this chapter shall constitute all license, privilege, and excise taxes that may be imposed on greyhound racing and pari-mutuel wagering thereon conducted pursuant to this chapter, and no other license, privilege, or excise tax may be imposed on such activities by the state or any county, municipality, or other political subdivision thereof. Nothing in this chapter, however, shall be construed to confer any exemption with respect to any uniform taxes levied generally on property, income, or business activity, including, without limitation, (1) income taxes levied by the state, (2) occupational taxes levied on wages by a sponsoring municipality or host county, (3) ad valorem taxes levied on any racing facility at the same rates as are applicable to other commercial property having comparable market value, and (4) state and local sales taxes on merchandise sold by operators or their concessionaires at racing events.



Section 11-65-36 - Application of net commission revenues.

All commission horse wagering fees, commission greyhound wagering fees, and other fees, commissions, and moneys, including fines and forfeitures, to which a commission shall be entitled under the provisions of this chapter shall be paid to the treasurer of such commission and shall be deposited by said treasurer to the account of such commission. Except for the gross profits of any commission racing day and the commission greyhound wagering fee referable to greyhound racing on such day that may be set aside for specific public entities or charitable organizations pursuant to Section 11-65-30.1(c), all such moneys to which a commission shall be entitled that remain after (i) the payment of all expenses incurred in the administration of this chapter, including (without limitation thereto) the payment of the salaries and expenses of the members and employees of such commission, and (ii) the deposit into the breeding fund of all amounts required by Section 11-65-34 hereof to be deposited therein shall be allocated and paid not less frequently than once each calendar year as follows:

(1) Nineteen percent of the net commission revenues shall be allocated to the sponsoring municipality; provided however, if any commission shall be created pursuant to this chapter for which the sponsoring municipality shall be the City of Birmingham, then, and in such case, of the amount allocated to such municipality a sum equal to one percent of the net commission revenues shall be set aside for the retired employees of such municipality and shall be paid to the trustees of such municipality's retirement system for distribution to such retired employees once a year, during the Christmas season if practicable, with an equal amount to be paid to each retired employee irrespective of the amount of his or her regular retirement benefits, the length of his or her employment by such municipality before retirement, or any other factor;

(2) Ten percent of the net commission revenues shall be allocated in total to the county or counties in which the sponsoring municipality or any part thereof shall be located, subject to the conditions that

a. If the sponsoring municipality is located in more than one county, the portion of the said 10 percent of net commission revenues allocated to each such county shall be determined in proportion to the population of the sponsoring municipality residing in such county as determined by the most recent federal decennial census,

b. One-half of the amount of net commission revenues allocated to any county shall be used for countywide purposes (including both incorporated and unincorporated areas) in such manner as shall be determined by the governing body of such county, and

c. One-half of the amount of net commission revenues allocated to any county shall be used to defray the cost of governmental operations conducted in the unincorporated parts of such county or shall otherwise be used for the exclusive benefit of the unincorporated parts of such county in such manner as shall be determined by the governing body thereof;

(3) If the Board of Trustees of the University of Alabama operates a college, graduate school, extension center, or other educational facility located in any county in which the sponsoring municipality or any part thereof shall be located, nine percent of the net commission revenues shall be allocated to the Board of Trustees of the University of Alabama, subject to the conditions that

a. Such amount shall be used exclusively in the county or counties in which the sponsoring municipality or any part thereof shall be located;

b. One-twelfth of the amount of net commission revenues allocated to the Board of Trustees of the University of Alabama shall be used for the support of any programs operated for the correction or treatment of learning disorders of any kind or research into the causes of such disorders, and if no such programs are operated by the Board of Trustees of the University of Alabama in the county or counties in which the sponsoring municipality or any part thereof shall be located, such portion of the net commission revenues shall be used in such county or counties for such other purposes or programs as may be determined by said board of trustees, and

c. One-twelfth of the amount of net commission revenues allocated to the Board of Trustees of the University of Alabama shall be used for the support of any programs or laboratories operated for research in virology, and if no such programs or laboratories are operated by the Board of Trustees of the University of Alabama in the county or counties in which the sponsoring municipality or any part thereof shall be located, such portion of the net commission revenues shall be used in such county or counties for such other purposes or programs as may be determined by said board of trustees;

(4) Three percent of the net commission revenues shall be allocated in total to Jefferson State Community College;

(5) Three percent of the net commission revenues shall be allocated in total to Lawson State Community College;

(6) Two percent of the net commission revenues shall be allocated in total to public technical colleges located in the county or counties in which the sponsoring municipality or any part thereof shall be located; provided, however, if any commission shall be created pursuant to this chapter for which the sponsoring municipality shall be the City of Birmingham, then, and in such case, the two percent of the net commission revenues referred to in this paragraph shall be allocated in its entirety to Bessemer State Technical College;

(7) One percent of the net commission revenues shall be allocated to any public corporation or authority which provides public transportation in an area including the sponsoring municipality;

(8) Seventeen percent of the net commission revenues shall be allocated in total to all county, municipal, district, or other public school systems operating primary and/or secondary schools in any county or counties in which the sponsoring municipality shall be located; and if there shall be more than one of such school systems, the said seventeen percent of the net commission revenues shall be allocated to such school systems in proportion to their average daily attendance during the most recently completed school year;

(9) If any incorporated municipalities other than the sponsoring municipality are located in the county or counties in which the sponsoring municipality or any part thereof shall be located, four and one-half percent of the net commission revenues shall be allocated in total to such other municipalities; and if there shall be more than one of such municipalities, the said four and one-half percent of the net commission revenues shall be allocated to such municipalities in proportion to their population as determined by the most recent federal decennial census;

(10) Four percent of the net commission revenues shall be allocated in total to any public fire districts or volunteer fire departments organized and operating in the county or counties in which the sponsoring municipality or any part thereof shall be located; and if there shall be more than one of such fire districts or volunteer fire departments, the said four percent of the net commission revenues shall be allocated among such fire districts and volunteer fire departments in proportion to the approximate number of single family residences and other buildings provided fire protection thereby, which number in the case of a public fire district shall be the paid membership thereof and in the case of a volunteer fire department shall be a census of the number of protected residences and other buildings confirmed by affidavit of the chief executive of such volunteer fire department;

(11) Two percent of the net commission revenues shall be allocated in total to any hospitals which are owned by any county, municipality, or public corporation or authority, which are located in the county or counties in which the sponsoring municipality shall be located and which serve predominantly poor and indigent patients; and if there shall be more than one of such hospitals, the said two percent of the net commission revenues shall be allocated to such hospitals in proportion to their average patient census during the most recently completed annual period selected by the commission for the purpose of making such allocation;

(12) One and one-half percent of the net commission revenues shall be allocated to the Tannehill Furnace and Foundry Commission established pursuant to Sections 41-9-320 through 41-9-330;

(13) One-half of one percent of the net revenues shall be allocated to the Alabama State Fair Authority established pursuant to Act No. 215 enacted at the 1947 Regular Session of the Legislature of Alabama;

(14) One-half of one percent of the net commission revenues shall be allocated in total to public bodies that operate art museums in the sponsoring municipality; provided, however, if any commission shall be created pursuant to this chapter for which the sponsoring municipality shall be the City of Birmingham, then, and in such case, the one-half of one percent of the net commission revenues referred to in this paragraph shall be allocated in its entirety to the Birmingham Museum of Art; and

(15) If and to the extent that the allocations of net commission revenues described in this subdivision can be lawfully made to recipients satisfying the applicable conditions as herein set forth, the commission shall allocate and disburse the following percentages of the net commission revenues for the following purposes:

a. Three percent of the net commission revenues shall be allocated in total to private, not-for-profit colleges which are located in the host county and the student enrollment of which is predominantly drawn from economically disadvantaged minorities;

b. Three percent of the net commission revenues shall be allocated in total to private, not-for-profit law schools which are located in the host county and the student enrollment of which is predominantly drawn from economically disadvantaged minorities; provided, however, if any commission shall be created pursuant to this chapter for which the sponsoring municipality shall be the City of Birmingham, then, and in such case, the three percent of the net commission revenues referred to in paragraph a. of this subdivision shall be allocated in its entirety to Miles College and the three percent of the net commission revenues referred to in this paragraph b. shall be allocated in its entirety to the Law School of Miles College;

c. One percent of the net commission revenues shall be allocated in total to not-for-profit organizations, whether public or private, that are located in the sponsoring municipality and that promote economic development in the sponsoring municipality and the surrounding metropolitan area; provided, however, if any commission shall be created pursuant to this chapter for which the sponsoring municipality shall be the City of Birmingham, then, and in such case, the one percent of the net commission revenues referred to in this paragraph shall be allocated in its entirety to the metropolitan development board;

d. Six percent of the net commission revenues shall be allocated in total to private, not-for-profit hospitals located in the sponsoring municipality that primarily provide care for children;

e. Two percent of the net commission revenues shall be allocated in total to not-for-profit organizations, whether public or private, which are located in any county in which the sponsoring municipality or any part thereof shall be located and which sponsor, promote, or conduct research and education related to the cure or control of sickle cell anemia or provide treatment or other aid for victims of that disease;

f. One and one-half percent of the net commission revenues shall be allocated in total to not-for-profit organizations (including any particular branch thereof) which are located in the sponsoring municipality and which provide educational and recreational activities for young persons predominantly belonging to economically disadvantaged minorities; provided, however, if any commission shall be created pursuant to this chapter for which the sponsoring municipality shall be the City of Birmingham, then, and in such case, one percent of the net commission revenues referred to in this paragraph shall be allocated to Partners in Neighborhood Growth and the remaining one-half percent of the net commission revenues referred to in this paragraph shall be allocated to the Fourth Avenue Center of the Young Men's Christian Association;

g. One percent of the net commission revenues shall be allocated to the local chapter or affiliate of The National Urban League that is based in the sponsoring municipality;

h. One percent of the net commission revenues shall be allocated to the local chapter or affiliate of the United Cerebral Palsy Association, Inc., that is based in the sponsoring municipality;

i. One percent of the net commission revenues shall be allocated in total to not-for-profit organizations (including any local chapter or affiliate) which sponsor and support research for the prevention or correction of birth defects and which are located in any county in which the sponsoring municipality or any part thereof shall be located; provided, however, if any commission shall be created pursuant to this chapter for which the sponsoring municipality shall be the City of Birmingham, then, and in such case, the one percent of the net commission revenues referred to in this paragraph shall be allocated in its entirety to the March of Dimes Birth Defects Foundation-North Alabama Chapter;

j. One and one-half percent of the net commission revenues shall be allocated in total to not-for-profit organizations which provide shelter, care and counselling for abused and neglected women and children and which are located in any county in which the sponsoring municipality or any part thereof shall be located; provided, however, if any commission shall be created pursuant to this chapter for which the sponsoring municipality shall be the City of Birmingham, then, and in such case, one percent of the net commission revenues referred to in this paragraph shall be allocated to Prescott House, Inc., and the remaining one-half percent of the net commission revenues referred to in this paragraph shall be allocated to the Child Advocacy Center in Bessemer;

k. One percent of the net commission revenues shall be allocated in total to not-for-profit organizations which operate orphanages for abandoned or mentally disturbed children and which are located in the sponsoring municipality; provided, however, if any commission shall be created pursuant to this chapter for which the sponsoring municipality shall be the City of Birmingham, then, and in such case, the one percent of the net commission revenues referred to in this paragraph shall be allocated in its entirety to the Gateway Orphanage operated by Family and Child Services;

l. One-half of one percent of the net commission revenues shall be allocated to the Alabama Symphony Orchestra; and

m. One-half of one percent of the net commission revenues shall be allocated in total to not-for-profit organizations which provide shelter and care for abandoned or abused animals and which are located in the county or counties in which the sponsoring municipality or any part thereof shall be located; and if there shall be more than one county in which such an organization or organizations exists, the said one-half of one percent of the net commission revenues shall be allocated among such counties in proportion to their population as determined by the most recent federal decennial census; and the amount so allocated to each county shall be apportioned among qualifying organizations in each such county in accordance with the commission's determination of need and merit, taking into account the number of animals handled by each such organization during the most recent calendar year.

Except as may herein be specifically provided otherwise, if there shall at any time exist more than one institution or organization which qualifies for a portion of any generic allocation of net commission revenues made pursuant to any of paragraphs a. through m. inclusive, of subdivision (15), then, and in such case, a commission shall apportion such allocation among all institutions or organizations which evidence to such commission (in such manner as it shall reasonably require) their respective qualifications to receive a portion of such allocation. Any such allocation shall be apportioned among the qualifying institutions and organizations of each generic category in an equitable manner to be determined by the commission, taking into account the relative scale of activities of each qualifying institution or organization, the number of persons served thereby or other relevant factors. A commission shall have reasonable discretion in determining whether, in the light of the legislative intent, a particular institution or organization shall be entitled to an allocation of any portion of the net commission revenues pursuant to the provisions of this section.

A commission and the individual members thereof shall be fully protected against any charge of malfeasance in relying upon an opinion of the Attorney General of the State of Alabama that a portion of the net commission revenues may be lawfully allocated and paid to any institution or organization pursuant to any of the provisions of subdivision (15), unless a court of competent jurisdiction shall declare invalid the allocation of net commission revenues to any such institution or organization.

If any allocation of any portion of the net commission revenues pursuant to any provision of this section cannot be made for any reason (including, without limitation thereto, the legal invalidity of the provisions of this chapter authorizing such allocation, lack of lawful authority by a commission to make such allocation, the nonexistence of any public body or any public or private institution or organization entitled to receive such allocation, or any other failure to satisfy the conditions of such allocation), then, and in such case, the failure of such allocation shall not impair the validity or effectiveness of any part of this chapter other than the provisions hereof specifically providing for such allocation, nor shall the failure of such allocation adversely affect any other allocation of net commission revenues under this chapter. Any portion of the net commission revenues that, for any reason, cannot be allocated in accordance with the specific provisions of any of subdivisions (1) through (15) shall be apportioned among those governmental bodies, institutions and organizations actually receiving lawful allocations hereunder in proportion to the respective amounts of net commission revenues which would have been allocated to such governmental bodies, institutions and organizations if there had been no need to reallocate any net commission revenues that could not be allocated in accordance with the specific provisions of said subdivisions (1) through (15).

It is hereby expressly declared that the primary purpose of this chapter is to provide a means for permitting and regulating horse racing and pari-mutuel wagering thereon and greyhound racing and pari-mutuel wagering thereon in Class 1 municipalities and, further, that it is not a primary purpose of this chapter to provide funds for the various governmental bodies and public or private institutions and organizations to which allocations of portions of the net commission revenues of each commission are made pursuant to this section. The Legislature recognizes that one or more of such governmental bodies, institutions, or organizations may not exist in the sponsoring municipality or in the surrounding county or counties, as the case may be, and that, even if the intended recipients do exist and satisfy the applicable conditions, any one or more of such allocations of the net commission revenues may fail because of legal invalidity or other reasons. The allocations of net commission revenues made pursuant to this section represent the legislative effort to confer an incidental benefit upon a wide spectrum of governmental and charitable activities, all of which may not be present in the same degree in every Class 1 municipality subject to this chapter. Therefore, the legal invalidity or other failure of one or more allocations of net commission revenues made pursuant to this section should not impair the general validity of this chapter or prevent the provisions hereof, other than those relating to the invalid or ineffective allocations, from being implemented as a coherent whole. If and to the extent that any allocation of net commission revenues made to any governmental body or any institution or organization is of such character as to cause this chapter to be a local act, it is the legislative intent that the provisions for such allocation be severed from this chapter and thereby prevented from causing this chapter to be a local act.



Section 11-65-37 - Conducting race without license prohibited; wagering on certain races prohibited.

Any person who, directly or indirectly, holds any horse race or greyhound race without having procured an operator's license as prescribed in this chapter shall be guilty of a misdemeanor. Any person wagering upon the results of such a race, except in the case of pari-mutuel wagering conducted by an operator in accordance with the provisions of this chapter, shall be guilty of a misdemeanor. Upon conviction of any of the above misdemeanors in a court of competent jurisdiction, the penalty shall be a fine of not less than $1,000.00, nor more than $10,000.00, or imprisonment of not less than ten days nor more than six months, or both, such fine and imprisonment to be in the discretion of the court.



Section 11-65-38 - Disqualification due to gambling activities.

No person who engages in the practice of professional gambling on horse races or greyhound races, or in the practice of making gambling or wagering books on such races, or who knowingly takes any part in such practice, shall be eligible as an applicant for any horse racing facility license or any operator's license to conduct horse racing or greyhound racing and pari-mutuel wagering thereon under the provisions of this chapter, or to be connected with such licensed activities in any capacity, and any corporation, partnership, or other entity which has an officer, director, stockholder, partner, or executive or who employs any person who engages in such practices shall likewise be ineligible as a licensee, and each commission is hereby empowered to inquire into such matters in entertaining any such application and otherwise in administering this chapter.



Section 11-65-39 - Tampering with racing animals prohibited.

No person shall influence or have any understanding or connivance with (i) any owner, trainer, jockey, driver, groom, or other person associated with or interested in any stable, horse, or race in which any horse participates, or (ii) any owner, trainer, handler, groom, or other person associated with or interested in any kennel, greyhound or race in which any greyhound participates, to prearrange or predetermine the results of any horse race or greyhound race, nor shall any person stimulate or depress a horse or greyhound, for the purpose of affecting the results of a race, by use of any electrical device or any electrical equipment or by any mechanical or other device not generally accepted as regulation racing equipment, nor shall any person stimulate or depress a horse or greyhound through the administration of any drug or chemical, or knowingly enter any horse or greyhound in any race within a period of 24 hours after any drug or chemical has been administered to such horse or greyhound, for the purpose of increasing or retarding the speed of such horse or greyhound.

No person shall, except for medical purposes, administer any poison, drug, medicine, or other substance to any horse or greyhound entered or about to be entered in any race, or expose such substance to a horse or greyhound with the intent that it be taken, or cause any foreign substance to be taken by or placed upon or in the body of such horse or greyhound, with intent to impede or increase its speed, endurance, health or physical, or mental condition.

Any person violating the provisions of this section shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than one year nor more than 10 years, or fined not less than $5,000.00 nor more than $50,000.00 or both, in the discretion of the court.



Section 11-65-40 - Transmission of racing information prohibited.

With the exception of televised simulcast programming of horse races and greyhound races authorized in accordance with Section 11-65-32, it shall be unlawful for any person to transmit or communicate to another by any means whatsoever the results, changing odds, track conditions, or other information relating to any horse race or greyhound race from any racetrack in a commission municipal jurisdiction between the period of time beginning one hour prior to the first race of the day and ending 30 minutes after the posting of the official results of each race, as to that particular race, except this period may be reduced to permit the transmitting of the result of the last race each day not sooner than 15 minutes after the official posting of such results; provided, however, that a commission may by rule permit the immediate transmission by radio, television (other than televised simulcast programming pursuant to Section 11-65-32 hereof), or press wire of any pertinent information concerning feature races.

It shall be unlawful for any person to transmit by any means whatsoever racing information to any other person or relay the same to any other person by word of mouth, by signal, or by use of telephone, telegraph, radio, or any other means when the information is knowingly used or intended to be used for illegal gambling purposes or in furtherance of such gambling purposes. It is the legislative intent that the improper use of instruments of communication referred to in the preceding sentence is prohibited and not the possession or lawful use of such instruments on the premises of any racing facility under the jurisdiction of a commission, and nothing contained in this chapter shall be construed to prohibit, or to authorize a commission to prohibit, the location of public telephones in or about a racing facility or the possession of portable telephones by members of the general public when attending racing events.

Any person violating the provisions of this section shall be guilty of a felony and, upon conviction, shall be imprisoned for not less than one year nor more than 10 years, or fined not less than $5,000.00 nor more than $50,000.00, or both, in the discretion of the court.



Section 11-65-41 - Possession of certain drugs prohibited.

The possession or transportation of any drug or chemical within the racing enclosure of a racing facility under the jurisdiction of a commission is prohibited except for those permitted by regulations of the commission or those justified by a bona fide veterinarian's prescription with a complete statement of uses and purposes on the container. Depending upon whether such prescription is for a horse or a greyhound, a copy thereof shall be filed with the stewards for horse racing or the judges for greyhound racing, as the case may be.



Section 11-65-42 - Misuse of license.

Any credential, license, or permit issued by a commission, if used by the holder thereof for a purpose other than identification and in the performance of legitimate duties on a racetrack, shall be automatically revoked whether so used on or off a racetrack.



Section 11-65-43 - Racing under unregistered name prohibited.

No person shall knowingly enter or race any horse in any running or harness race under any name or designation other than the name or designation assigned to such horse by and registered with the Jockey Club, the United States Harness Association or other applicable association or knowingly instigate, engage in, or in any way further any act by which any horse is entered or raced in any running or harness race under any name or designation other than the name or designation duly assigned by and registered with the Jockey Club, the United States Harness Association or other applicable association.



Section 11-65-44 - Presence of underage persons prohibited.

No person under 19 years of age shall be employed for any purpose in or about a racing facility where either horse racing or greyhound racing is conducted pursuant to any license issued by a commission under the provisions of this chapter, except in a job which does not allow or require contact with members of the public engaged in wagering activities, such as the job of groom, animal exerciser, stable attendant, parking attendant, or office worker. No person under 19 years of age shall be admitted to performances of horse racing or greyhound racing which are the subject of pari-mutuel wagering at any such racing facility, nor shall any person under 19 years of age be permitted to wager on any horse race or greyhound race conducted at such racing facility, nor shall any person employed by an operator accept a wager on any horse race or greyhound race from any person under 19 years of age.



Section 11-65-45.1 - Limitation of personal liability of commission members and officers.

An individual member of a commission or any officer, employee, or agent thereof shall not in any way be personally liable for any liability, loss, damage or expense suffered by any person as the result of any action taken by such commission, unless such liability, loss, damage, or expense arises out of or results from the willful misconduct or wrongdoing of such member, officer, employee or agent.



Section 11-65-47 - Applicability of chapter; severability of provisions.

Insofar as the provisions of this chapter may be inconsistent with the provisions of any other law concerning activities and actions authorized by this chapter, the provisions of this chapter shall control, it being specifically declared that any other provisions of existing law that prohibit or regulate horse racing or greyhound racing and gambling or pari-mutuel wagering thereon shall not be applicable to any activities or actions authorized by and regulated pursuant to the provisions of this chapter.

The provisions of this chapter are expressly declared to be severable. If any provision of this chapter shall be adjudged to be invalid by any court of competent jurisdiction (including, without limitation thereto, any particular allocation of net commission revenues or other provision which, if not severed from this chapter, would cause it to be a local act in violation of any constitutional limitation or condition applicable to local acts), such provision shall be severed from this chapter in order to effectuate the legislative intent that such judgment shall not affect, impair, or invalidate the remainder of this chapter, and the operation of such judgment shall be limited to the provision thereof directly involved in the action in which such judgment shall have been rendered.






Chapter 66 - MUNICIPAL GOVERNMENT CAPITAL IMPROVEMENT.

Section 11-66-1 - Short title.

This chapter may be cited as the "Municipal Government Capital Improvement Act."



Section 11-66-2 - Legislative findings and declaration of purpose.

It is the desire of the state to assist in the restoration and improvement of municipal government buildings, roads, streets, and other facilities, and to promote the health, safety, and public welfare of the citizens of the state. The making available in the manner provided in this chapter of appropriated moneys to assist the financing of much needed capital improvement projects will assist municipal government services and promote the welfare and prosperity of the people of the state.



Section 11-66-3 - Definitions.

As used in this chapter, the following words and phrases shall have the following respective meanings:

(1) FISCAL YEAR. The fiscal year of the state as may from time to time be provided by law.

(2) FUND. The "Municipal Government Capital Improvement Fund."

(3) FUND CAPITAL. All assets of the "fund."

(4) STATE. The State of Alabama.

(5) TRUST FUND. "The Alabama Trust Fund" created by Amendment Number 450 of the Constitution of Alabama 1901.

(6) TRUST INCOME. The net income received by the state, subsequent to the transfer of the initial trust capital by the State Treasurer to the board of trustees of the trust fund, from the investment and reinvestment of all assets of the trust fund, determined in accordance with the provisions of Amendment Number 450 of the Constitution of Alabama 1901. "Trust income" does not include income which becomes part of the trust capital of the trust fund.



Section 11-66-4 - Fund created.

For the continuing benefit of the State of Alabama and the citizens thereof, there is hereby created the "Municipal Government Capital Improvement Fund" which shall be funded and administered in accordance with the provisions of this chapter.



Section 11-66-5 - Appropriations.

Beginning October 1, 1986, in addition to all other appropriations heretofore or hereafter made there is hereby annually appropriated from the General Fund of the state to the Municipal Government Capital Improvement Fund an amount equal to 10 percent of the trust income at such time as the trust income received by the state in the preceding fiscal year equals or exceeds $60,000,000. In any fiscal year in which the trust income received by the state in the preceding fiscal year falls below $60,000,000, no funds shall be appropriated to the Municipal Government Capital Improvement Fund until such time as the trust income equals or exceeds $60,000,000.



Section 11-66-6 - Distribution of fund capital.

The fund capital shall be distributed to the incorporated municipalities of the state and shall be paid on April 15 of the fiscal year for which each annual appropriation is made as follows:

(1) Each incorporated municipality in the state with a population of less than 1,000 shall receive $1,000; each incorporated municipality in the state with a population of 1,000 or more shall receive $2,500.

(2) The residue of the portion to be paid to the incorporated municipalities in the state shall be distributed among the incorporated municipalities in the state on the basis of the ratio of the population of each such municipality to the total population of all the incorporated municipalities in the state according to the next preceding federal decennial census, or in the case of a municipality incorporated subsequent to the said federal decennial census, the official census taken upon incorporation.

Each municipality shall upon receipt of its share deposit same in a special account and shall not commingle such funds with other revenues of the municipality. The share of each municipality shall be expended solely for capital improvements and the renovation of capital improvements determined by the municipal governing body. The governing body of each municipality may use such share to finance bond or warrant issues for capital improvements and the renovation of capital improvements and may pledge such share to retire the principal and interest of such bonds or warrants.



Section 11-66-7 - Payment of allocations.

The State Comptroller shall make all allocations of funds and shall make the distribution and payments thereof pursuant to such allocations provided for in this chapter.






Chapter 67 - ABATEMENT OF WEEDS.

Article 1 - Abatement of Weeds in Class 2 Municipalities.

Division 1 - General Provisions.

Section 11-67-1 - Article applicable to Class 2 municipalities.

The provisions of this article shall only apply to Alabama Class 2 municipalities.



Section 11-67-2 - Weeds may be declared public nuisance and abated.

All weeds growing upon the streets, sidewalks, or upon private property within Class 2 municipalities of this state, which bear seeds of a wingy or downy nature, which attain such a large growth as to become a fire menace when dry, or which are otherwise noxious or dangerous may be declared to be a public nuisance by the governing body of any such Class 2 municipalities, and thereafter abated as hereinafter provided.



Section 11-67-3 - Resolution declaring weeds to be public nuisance and ordering abatement.

Whenever any such weeds are growing upon any street, sidewalk, or private property the governing body of any such Class 2 municipality may, by resolution, declare the same to be a public nuisance and order its abatement. Said resolution shall refer to the street by the name under which it is commonly known, describe the property upon which or in front of which said nuisance exists by giving a legal description thereof and no other description of said property shall be required. Any number of streets, sidewalks, or parcels of private property, may be included in one and the same resolution.



Section 11-67-4 - Notice to owner of public hearing; contents; publication in newspaper; posting of signs and form thereof.

After the passage of said resolution, notice of a public hearing on the matter shall be given by certified mail, return receipt requested, mailed 30 days prior to the date of said hearing and shall inform the owner of the time, date, and place of said hearing and reason therefor. Said notice shall be mailed to the owner of said property as same appears of record in the tax assessor's office for Mobile County.

All notices shall carry a list of names of persons and/or private contractors who perform such work and are registered with the city clerk. Such names shall not constitute a recommendation and the failure to include such a list shall in no wise affect the operation of this article.

Notice shall also be given by publication in a newspaper normally read by all segments of the population published in Mobile County once a week for two consecutive weeks, or if no newspaper is published in Mobile County, notice shall be given by radio or television. The first notice shall be published at least 14 days prior to the date of the scheduled hearing.

In addition thereto, two signs shall be conspicuously posted on said property. The wording of said signs shall not be less than one inch in height and shall be in substantially the following form:

Notice is hereby given that on the _____ day of _____, 2__ at ___ A.M./P.M. in the council chamber, the council of the City of Mobile will consider a resolution regarding the weeds growing upon or in front of the property on ______ Street, in the City of Mobile, and more particularly described in said resolution, a copy of which is on file in the office of the city clerk; and at that time and place will determine whether the same constitutes a public nuisance which must be abated by the removal of said noxious or dangerous weeds; and, if so, will order the abatement and removal of said nuisance, in which case the cost of such abatement and removal shall be assessed upon the lots and lands from which or in front of which such weeds are removed, and such cost will constitute a lien for weed removal upon such lots or lands until paid.

If no objections are filed with the city clerk at least five days before the meeting of said council and unless such person appears before the council in person or through his or her representative to show cause, if any, why his or her objection should be sustained, it shall be presumed that the person accepts the notice as fact and waives any rights he or she may have to contest the removal of said weeds and the action of the council shall be final unless good and sufficient cause can be otherwise shown.

Reference is hereby made to said resolution, on file in the office of the city clerk, for further particulars.

Dated this _____ day of _______, 2__.

Said notice shall be posted at least seven days prior to the time for hearing objections by the governing body of the municipality.



Section 11-67-5 - Hearing procedure; decision of council; jurisdiction to remove weeds; finality of decision.

If objections are filed, at the time stated in said notice, the council of the City of Mobile shall hear and consider all evidence, objections, and protest regarding the proposed removal of weeds. The council may continue the hearing from time to time. Upon the conclusion of said hearing, the council, by resolution, shall decide whether a public nuisance exists and, if so, shall order it to be removed or abated with respect to any property or part thereof described. The governing body, by passage of said resolution, shall be deemed to have acquired jurisdiction to proceed and either to perform or have performed the work of removal or abatement with respect to such property or part thereof. The decision of the governing body on the matter shall be deemed final and conclusive.



Section 11-67-6 - Entry of municipal employees and agents on property to abate nuisance; abatement by private contractor; right of owner to have weeds removed at own expense.

After the council passes the resolution finding the conditions of the property to be a nuisance and ordering its abatement, all employees and duly authorized agents of the Class 2 municipality are hereby expressly authorized to enter upon private property for that purpose.

The city may at its option authorize private contractors, companies, enterprises, or individuals to abate and remove said nuisance. The council, by resolution, shall designate the contractors, companies, enterprises, or individuals who may perform said work. Those persons so designated are hereby authorized to enter upon private property for purposes of abating or removing said nuisance. For purposes of this article compliance with the competitive bid law is not required.

Any property owner shall have the right to have any such weeds removed at his own expense providing the same is done prior to the commencing of the work by the employees or agents of said municipality to do the same.



Section 11-67-7 - Account of cost of abatement or removal of nuisance; report to governing body; posting of report.

Each Class 2 municipality shall keep an account of the cost of abating or removing such nuisance in front of or on each separate lot or parcel of land where the work is done by it or its employees, or by a duly authorized private contractor, company, enterprise, or individual, and shall render an itemized report in writing to the governing body of the municipality showing the cost of removing said nuisance on each separate lot, or in front thereof, or both; provided, that before said report is submitted to said governing body, a copy of the same shall be posted for at least five days prior thereto on or near the chamber door of said governing body, together with a notice of the time when said report shall be submitted to the governing body for confirmation.



Section 11-67-8 - Hearing on cost of abatement or removal of nuisance; costs to constitute weed liens; report to Tax Collector; amounts to be included in tax bills; collection.

At the time fixed for receiving and considering said report, the governing body shall hear the same, together with any objections which may be raised by any of the property owners liable to be assessed for the work of abating said nuisance and thereupon make such modifications in the report as they deem necessary, after which by motion or resolution said report shall be confirmed. The amounts of the cost for abating such nuisance in front of or upon the various parcels of land mentioned in said report shall hereinafter be referred to as "weed liens", and as thus made and confirmed shall constitute a weed lien on said property for the amount of such weed liens, respectively. After confirmation of said report, a copy shall be turned over to the Tax Collector of Mobile County who, under the "Optional Method of Taxation", is charged with the collection of the City of Mobile's municipal taxes pursuant to Sections 11-51-40 through 11-51-74; whereupon it shall be the duty of said Mobile County Tax Collector to add the amounts of the respective weed liens to the next regular bills for taxes levied against the said respective lots and parcels of land, and thereafter said amounts shall be collected at the same time and in the same manner as ordinary municipal ad valorem taxes are collected, and shall be subject to the same penalties and the same procedure under foreclosure and sale in case of delinquency.



Section 11-67-9 - Effect of resolutions and account reports confirmed before enactment of article.

All resolutions authorizing abatement or removal of nuisances enacted prior to the passage of this article under the authority of any other act are hereby given full force and effect and the city may proceed to have said nuisances removed or abated by either the city or by a duly authorized private contractor, company, enterprise, or individual. The procedure for confirming the account report shall be in accord with the provisions of this article.

All account reports previously confirmed prior to the enactment of this article are hereby given full force and effect and the city may proceed to collect these special assessments in the same manner as provided by prior law.






Division 2 - Abatement of Repeat Nuisance.

Section 11-67-10 - Procedures for abatement of repeat nuisances.

(a) This section shall apply only in Class 2 municipalities.

(b) The city council in any Class 2 municipality may adopt procedures for the abatement of repeat nuisances authorizing the mayor, or his or her designee, without a resolution of the city council, to take actions as necessary to abate overgrown grass and weeds on property that has previously been subject to abatement within the last three years through the procedures in this chapter. The procedures adopted by the city council shall provide for the sending of a letter to the last known address of the property owner or owners by regular United States mail not less than 10 days prior to the order to abate the nuisance. The notice to the owner or owners of the property shall inform the owner or owners of all of the following:

(1) That the mayor, or his or her designee, has declared the property to be a nuisance.

(2) That the city has previously abated a nuisance on the property.

(3) That the reasonable cost of the current abatement shall be assessed and collected as a special assessment and lien against the property.

(4) That the property owner or owners may have the nuisance removed at their own expense prior to the arrival of the employees, contractors, or designees assigned by the city to abate the nuisance.









Article 2 - Abatement of Weeds in Class 5 and Class 6 or Class 8 Municipalities.

Section 11-67-20 - Applicability of article.

This article shall only apply to Alabama Class 5 and Class 6 or Class 8 municipalities.



Section 11-67-21 - Weeds which may be declared public nuisance and abated.

All weeds growing upon the streets, sidewalks, or upon private property within Class 5 or Class 6 or Class 8 municipalities of this state, which bear seeds of a wingy or downy nature, which attain a large growth so as to become a fire menace when dry, or which are otherwise noxious or dangerous, may be declared to be a public nuisance by the governing body of any Class 5 or Class 6 or Class 8 municipality, and thereafter abated as provided in this article.



Section 11-67-22 - Resolution declaring weeds to be public nuisance and ordering abatement.

Whenever any weeds are growing upon any street, sidewalk, or private property the governing body of any Class 5 or Class 6 or Class 8 municipality may, by resolution, declare the weeds to be a public nuisance and order its abatement. The resolution shall refer to the street by the name under which it is commonly known, describe the property upon which or in front of which the nuisance exists by giving a legal description of the property and no other description of the property shall be required. Any number of streets, sidewalks, or parcels of private property, may be included in one resolution.



Section 11-67-23 - Notice to owner of public hearing; contents; publication in newspaper; posting of signs and form thereof.

After the passage of the resolution, notice of a public hearing on the matter shall be given by certified mail, return receipt requested, mailed 30 days prior to the date of the hearing and shall inform the owner of the time, date, and place of the hearing and the reason for the hearing. The notice shall be mailed to the owner of the property as the information appears on record in the office of the tax assessor.

All notices shall carry a list of names of persons or private contractors, or both, who perform the work and are registered with the city clerk. The names shall not constitute a recommendation and the failure to include a list shall in no way affect the operation of this article.

Notice shall also be given by publication in a newspaper normally read by all segments of the population published in the county once a week for two consecutive weeks, or if no newspaper is published in the county, notice shall be given by radio or television. The first notice shall be published at least 14 days prior to the date of the scheduled hearing.

In addition, two signs shall be conspicuously posted on the property. The wording of the signs shall not be less than one inch in height and shall be in substantially the following form:

Notice is hereby given that on the ______ day of ______, 2__ at __ A.M./P.M. in the council chamber, the council of the City of _____ will consider a resolution regarding the weeds growing upon or in front of the property _____ Street, in the City of _____, and more particularly described in the resolution, a copy of which is on file in the office of the city clerk; and at that time and place will determine whether the weeds constitute a public nuisance which shall be abated by the removal of the noxious or dangerous weeds; and, if so, will order the abatement and removal of the nuisance, in which case the cost of abatement and removal shall be assessed upon the lots and lands from which or in front of which the weeds are removed, and the cost shall be added to the next regular bills for taxes levied against the respective lots and lands for municipal purposes. The amounts shall be collected at the same time and in the same manner as ordinary municipal taxes are collected. The amounts shall be subject to the same commissions and fees and the same procedure for foreclosure and sale in case of delinquency as provided for ordinary municipal taxes.

If no objections are filed with the city clerk at least five days before the meeting of the council and unless the person appears before the council in person or through his or her representative to show cause, if any, why his or her objection should be sustained, it shall be presumed that the person accepts the notice as fact and waives any rights he or she may have to contest the removal of the weeds and the action of the council shall be final unless good and sufficient cause can be otherwise shown.

Reference is hereby made to the resolution, on file in the office of the city clerk, for further particulars.

Dated this ______ day of _____, 2__.

The notice shall be posted at least seven days prior to the time for hearing objections by the governing body of the municipality.



Section 11-67-24 - Hearing procedure; decision of council; jurisdiction to remove weeds; finality of decision.

If objections are filed, at the time stated in said notice, the City Council of _____ shall hear and consider all evidence, objections, and protest regarding the proposed removal of weeds. The council may continue the hearing from time to time. Upon the conclusion of said hearing, the council, by resolution, shall decide whether a public nuisance exists and, if so, shall order it to be removed or abated with respect to any property or part thereof described. The governing body, by passage of said resolution, shall be deemed to have acquired jurisdiction to proceed and either to perform or have performed the work of removal or abatement with respect to such property or part thereof. The decision of the governing body on the matter shall be deemed final and conclusive.



Section 11-67-25 - Entry of municipal employees and agents on property to abate nuisance; abatement by private contractor; right of owner to have weeds removed at owner's expense.

After the council passes the resolution finding the conditions of the property to be a nuisance and ordering its abatement, all employees and duly authorized agents of a Class 5 or Class 6 or Class 8 municipality may enter upon private property for that purpose.

The council may at its option authorize private contractors, companies, enterprises, or individuals to abate and remove the nuisance. The council, by resolution, shall designate the contractors, companies, enterprises, or individuals who may perform the work. Those persons so designated may enter upon private property for purposes of abating or removing the nuisance. For purposes of this article compliance with the competitive bid law is not required.

Any property owner shall have the right to have any weeds removed at his or her own expense providing the removal is done prior to the commencing of the work by the employees or agents of the municipality to do the same.



Section 11-67-26 - Account of cost of abatement or removal of nuisance; report to governing body; posting of report.

Each Class 5 or Class 6 or Class 8 municipality shall keep an account of the cost of abating or removing the nuisance in front of or on each separate lot or parcel of land where the work is done by it or its employees, or by a duly authorized private contractor, company, enterprise, or individual, and shall render an itemized report in writing to the governing body of the municipality showing the cost of removing the nuisance on each separate lot, or in front of the lot and before the report is submitted to the governing body, a copy of the report shall be posted for at least five days prior thereto on or near the chamber door of the governing body, together with a notice of the time when the report shall be submitted to the governing body for confirmation.



Section 11-67-27 - Hearing on cost of abatement or removal of nuisance; costs to constitute weed liens; report to tax collector; amounts to be included in tax bills; collection.

At the time fixed for receiving and considering said report, the governing body shall hear the same, together with any objections which may be raised by any of the property owners liable to be assessed for the work of abating said nuisance and thereupon make such modifications in the report as they deem necessary, after which by motion or resolution said report shall be confirmed. The amounts of the cost for abating such nuisance in front of or upon the various parcels of land mentioned in said report shall hereinafter be referred to as "weed liens," and as thus made and confirmed shall constitute a weed lien on said property for the amount of such weed liens, respectively. After confirmation of said reports, a copy shall be turned over to the tax collector of the county who, under the "Optional Method of Taxation," is charged with the collection of the city's municipal taxes pursuant to Sections 11-51-40 through 11-51-74; whereupon it shall be the duty of said county tax collector to add the amounts of the respective weed liens to the next regular bills for taxes levied against the said respective lots and parcels of land, and thereafter said amounts shall be collected at the same time and in the same manner as ordinary municipal ad valorem taxes are collected, and shall be subject to the same penalties and the same procedure under foreclosure and sale in case of delinquency.



Section 11-67-28 - Effect of resolutions and account reports confirmed before enactment of article.

All resolutions authorizing abatement or removal of nuisances enacted prior to the passage of this article under the authority of any other act are hereby given full force and effect and the city may proceed to have said nuisances removed or abated by either the city or by a duly authorized private contractor, company, enterprise, or individual. The procedure for confirming the account report shall be in accord with the provisions of this article.

All account reports previously confirmed prior to the enactment of this article are hereby given full force and effect and the city may proceed to collect these special assessments in the same manner as provided by prior law.






Article 3 - Abatement of Grass and Weeds in Certain Class 4 Municipalities.

Section 11-67-40 - Article applicable only to certain Class 4 municipalities.

The provisions of this article shall apply only to a Class 4 municipality which has adopted the form of government provided by Chapter 43B of Title 11. This article shall not apply to a Class 4 municipality which has adopted the form of government provided by Chapter 44B of Title 11.



Section 11-67-41 - Grass or weeds may be declared public nuisance and abated.

An abundance of overgrown grass or weeds within the city which is injurious to the general public health, safety, and general welfare by providing breeding grounds and shelter for rats, mice, snakes, mosquitoes, and other vermin, insects, and pests; or attaining heights and dryness so as to constitute a serious fire threat or hazard; or bearing wingy or downy seeds, when mature, that cause the spread of weeds and, when breathed, irritation to the throat, lungs, and eyes of the public; or hiding debris, such as broken glass or metal, which could inflict injury on a person going upon the property; or being unsightly; or a growth of grass or weeds, other than ornamental plant growth, which exceeds 12 inches in height, may be declared to be a public nuisance and abated as provided in this article.



Section 11-67-42 - Notice.

(a) Whenever in the opinion of the city official or any other city employee designated by the mayor, a nuisance exists, the official shall order the owner of the property on which the nuisance is located to abate the condition.

(b) The enforcing official shall give the owner written notice in person or by first class mail. The notice shall require the owner to abate the condition within the time stated in the notice or to request a hearing before an administrative official of the city designated by the mayor or council to determine whether there has been a violation. The notice shall apprise the owner of the facts of the alleged nuisance and shall name the particular date, time, and place for the hearing if requested by the owner.

(c) The notice shall be sent to that person shown by the records of the county to have been the last person assessed for payment of ad valorem tax on the property where the nuisance is situated. It shall be the responsibility of that person to promptly advise the enforcing official of a change of ownership or interest in the property.

(d) The notice shall also be posted in a conspicuous place on the property.

(e) The notice shall require the owner to complete abatement of the nuisance within 14 days from the date of notice, provided the enforcing official may stipulate additional time, but in no case more than 28 days.

(f) A hearing before the administrative official shall be requested within five days of the date of the notice by the enforcing official. The enforcing official shall notify the owner by personal service or by first class mail of the determination of the administrative official. If the administrative official determines that a nuisance exists, the owner shall comply with the initial order to abate issued by the enforcing official, with modifications as may be made by the administrative official.



Section 11-67-43 - Failure to abate condition; assessing cost of abatement.

(a) If the owner fails, neglects, or refuses to abate the condition after notice to do so, the enforcing official shall cause the offending grass or weeds to be cut.

(b) Upon completion of the abatement work performed by the city, including work by contractors employed by the city, the enforcing official shall compute the actual expenses, including, but not limited to, total wages paid, value of the use of equipment, advertising expenses, postage, and materials purchased, which were incurred by the city as a result of the work. An itemized statement of the expenses shall be given by first class mail to the last known address of the owner of the property. This notice shall be sent at least five days in advance of the time fixed by the city council to consider the assessment of the cost against property.

(c) At the time fixed for receiving and considering the statement, the council shall hear the same, together with any objections which may be raised by the owner whose property is liable to be assessed for the work and thereupon make modifications in the statement as they deem necessary, after which a resolution may assess the cost. The cost stated in the resolution shall constitute a special assessment against the land and shall constitute a lien on the property. The city clerk shall charge the assessments against the respective lots and parcels of land for municipal purposes. Thereafter, the amounts shall be collected at the same time and in the same manner as ordinary municipal assessments are collected, and shall be subject to the same penalties and the same procedure under foreclosure and sale in case of delinquency as provided for ordinary municipal assessments.

(d) The city clerk shall cause a certified copy of the resolution assessing the cost of abatement to be filed for recording in the office of the judge of probate and shall forward a copy to the county tax collector. Upon a filing the tax collector shall add the amount of the lien to the ad valorem tax bill on the property and shall collect the amount as if it were a tax, using all methods available for collecting ad valorem tax, and remit the amount to the city.



Section 11-67-44 - Authority to assess against property sold to state for nonpayment of taxes; effect of subsequent redemption or sale by state on lien.

The city shall have the power to assess the costs authorized herein against any lot or lots, parcel or parcels of land purchased by the State of Alabama at any sale for the nonpayment of taxes, and where an assessment is made against a lot or lots or parcel or parcels of land, a subsequent redemption thereof by a person authorized to redeem, or sale thereof by the state, shall not operate to discharge, or in any manner affect the lien of the city for the assessment, but a redemptioner or purchaser at a sale by the state of any lot or lots, parcel or parcels of land upon which an assessment has been levied, whether prior to or subsequent to a sale to the state for the nonpayment of taxes, shall take the same subject to the assessment.



Section 11-67-45 - Article cumulative in nature.

This article is cumulative in its nature and in addition to any and all power and authority which a city may have under any other law.






Article 4 - Abatement of Weeds in Any Municipality.

Section 11-67-60 - Authority to abate public nuisance.

An abundance of overgrown grass or weeds within a municipality that is injurious to the general public health, safety, and general welfare by providing breeding grounds and shelter for rats, mice, snakes, mosquitoes, and other vermin, insects, and pests; or attaining heights and dryness that constitute a serious fire threat or hazard; or bearing wingy or downy seeds, when mature, that cause the spread of weeds and, when breathed, irritation to the throat, lungs, and eyes of the public; or hiding debris, such as broken glass or metal, that could inflict injury on a person going upon the property; or being unsightly; or a growth of grass or weeds, other than ornamental plant growth, that exceeds 12 inches in height, may be declared to be a public nuisance by the municipal governing body and abated as provided in this article. The term municipality as defined in this article does not include the police jurisdiction of said municipality.



Section 11-67-61 - Weeds may be declared public nuisance; resolution to abate.

Whenever any weeds are growing upon any street, sidewalk, or private property, the governing body of any incorporated municipality may, by resolution, declare the weeds to be a public nuisance and order its abatement. The resolution shall refer to the street by the name under which it is commonly known or describe the property upon which or in front of which the nuisance exists by giving a legal description of the property and no other description of the property shall be required. Any number of streets, sidewalks, or parcels of private property may be included in one resolution. This article shall not apply to any property that has been zoned agricultural property.



Section 11-67-62 - Notice.

(a) After the passage of the resolution, notice of a public hearing on the matter shall be given by certified mail, return receipt requested, mailed 21 days prior to the date of the hearing and shall inform the owner of the time, date, and place of the hearing and the reason for the hearing. The notice shall be mailed to the owner of the property as the information appears on record in the office of the tax assessor.

(b) All notices shall carry a list of names of persons or private contractors, or both, who perform the work and are registered with the municipal clerk. The names shall not constitute a recommendation and the failure to include a list shall in no way affect the operation of this article.

(c) Notice shall also be given by publication in a newspaper of general circulation published in the municipality once a week for two consecutive weeks, or if no newspaper is published in the municipality, notice shall be posted in three public places located in the municipality for at least 21 days prior to the hearing.

(d) In addition, two signs shall be conspicuously posted on the property. The wording of the signs shall not be less than one inch in height and shall be in substantially the following form:

Notice is hereby given that on the ___day of___, 20_ at ___ A.M./P.M. in the council chamber, the council of the Municipality of ____ will consider a resolution regarding the weeds growing upon or in front of the property ___ Street, in the Municipality of ____, and more particularly described in the resolution, a copy of which is on file in the office of the municipal clerk; and at that time and place will determine whether the weeds constitute a public nuisance which shall be abated by removal of the noxious or dangerous weeds; and, if so, will order the abatement and removal of the nuisance. If abatement and removal are ordered, the cost of abatement and removal shall be assessed upon the lots and lands from which or in front of which the weeds are removed, and the cost shall be added to the next regular bills for taxes levied against the respective lots and lands for municipal purposes. The costs shall be collected at the same time and in the same manner as ordinary municipal taxes are collected. The costs shall be subject to the same commissions and fees and the same procedure for foreclosure and sale in case of delinquency as provided for ordinary municipal taxes.

If no objections are filed with the municipal clerk at least five days before the meeting of the council and unless the person appears before the council in person or through his or her representative to show cause, if any, why his or her objection should be sustained, it shall be presumed that the person accepts the notice as fact and waives any rights he or she may have to contest the removal of the weeds and the action of the council shall be final unless good and sufficient cause can be otherwise shown.

Reference is hereby made to the resolution, on file in the office of the municipal clerk, for further particulars.

Dated this ___ day of ____, 20__.

___________________

Name of Municipality

__________

City Clerk

(e) The notice shall be posted at least seven days prior to the time for hearing objections by the governing body of the municipality.



Section 11-67-63 - Hearing.

If objections are filed, at the time stated in the notice, the governing body of the municipality shall hear and consider all evidence, objections, and protests regarding the proposed removal of weeds. The governing body of the municipality may continue the hearing from time to time. Upon the conclusion of the hearing, the governing body of the municipality, by resolution, shall decide whether a public nuisance exists and, if so, shall order it to be removed or abated with respect to any property or part thereof described. The governing body, by passage of the resolution, shall be deemed to have acquired jurisdiction to proceed and either to perform or have performed the work of removal or abatement with respect to the property or part thereof. The decision of the governing body on the matter shall be deemed final and conclusive.



Section 11-67-64 - Abatement of nuisance.

(a) After the governing body passes the resolution finding the conditions of the property to be a nuisance and ordering its abatement, all employees and duly authorized agents of the municipality may enter upon the private property to abate the nuisance.

(b) The governing body may authorize private contractors, companies, enterprises, or individuals to abate and remove the nuisance. The governing body of the municipality, by resolution, shall designate the contractors, companies, enterprises, or individuals who may perform the work. Those persons so designated may enter upon private property for purposes of abating or removing the nuisance. For purposes of this article compliance with the competitive bid law is not required.

(c) Any property owner shall have the right to have any weeds removed at his or her own expense providing the removal is done prior to the commencing of the work by the employees or agents of the municipality to do the removal.



Section 11-67-65 - Report of costs.

Each municipality shall keep an account of the cost of abating or removing the nuisance in front of or on each separate lot or parcel of land where the work is done by its employees, or by a duly authorized private contractor, company, enterprise, or individual, and shall render an itemized report in writing to the governing body of the municipality showing the cost of removing the nuisance on each separate lot, or in front of the lot. Before the report is submitted to the governing body, a copy of the report shall be posted for at least five days prior thereto on or near the chamber door of the governing body, together with a notice of the time when the report shall be submitted to the governing body for confirmation.



Section 11-67-66 - Confirmation of report; weed liens.

At the time fixed for receiving and considering the report, the governing body shall hear the report, together with any objections which may be raised by any of the property owners liable to be assessed for the work of abating the nuisance and thereupon make modifications in the report as deemed necessary, after which by motion or resolution the report shall be confirmed. The amounts of the cost for abating the nuisance in front of or upon the various parcels of land mentioned in the report shall hereinafter be referred to as "weed liens," and shall constitute a weed lien on the property for the amount of the weed liens, respectively. After confirmation of the reports, a copy shall be given to the tax collector or revenue commissioner of the county who, under the "Optional Method of Taxation," is charged with the collection of the municipal taxes pursuant to Article 1, Division 2, Chapter 51, of Title 11. It shall be the duty of the county tax collector or revenue commissioner to add the costs of the respective weed liens to the next regular bills for taxes levied against the respective lots and parcels of land subject to a weed lien, and thereafter, the costs shall be collected at the same time and in the same manner as ordinary municipal ad valorem taxes are collected, and shall be subject to the same penalties and the same procedure under foreclosure and sale in case of delinquency; provided, however, that if the foreclosure and sale is the result of a delinquency caused by a weed lien, the municipality shall reimburse the county tax collector or revenue commissioner for all costs associated with the foreclosure and sale unless the costs are collected at the time of sale as part of the sale.



Section 11-67-67 - Article cumulative.

This article is cumulative in its nature and in addition to any and all power and authority which a municipality may have under any other law.



Section 11-67-68 - Alternate abatement procedures; costs.

(a) In the case of any property on which overgrown grass or weeds have been previously abated or on which abatement has been attempted through the process of posting notice on the property to be abated pursuant to Article 2 or this article, a municipality may adopt procedures different from the procedures provided in Article 2 or this article to abate overgrown grasses and weeds for subsequent abatement.

(b) After the abatement of any overgrown grass or weeds pursuant to the procedures provided in the ordinance adopted pursuant to this section, the reasonable costs of abatement shall be assessed and collected as a weed lien in the same manner as provided in Section 11-67-66. The municipality may assess the reasonable costs authorized against any lot or lots or parcel or parcels of land purchased by the State of Alabama or any purchaser at any sale for the nonpayment of taxes, and where an assessment is made against a lot or lots or parcel or parcels of land, a subsequent redemption thereof by a person authorized to redeem or the sale thereof by the state shall not operate to discharge, or in any manner affect the lien of the municipality for the assessment. A person redeeming the property or purchaser at a sale by the state of any lot or lots or parcel or parcels of land upon which an assessment has been levied, whether prior to or subsequent to a sale to the state or purchaser for the nonpayment of taxes, shall take the same subject to the assessment.

(c) Any municipality that adopts or has adopted alternate procedures for the abatement of overgrown grasses or weeds pursuant to any other general or local law may follow those procedures or may follow the procedures provided in this section.






Article 5 - Abatement of Weeds in Class 7 Municipaities.

Section 11-67-80 - Abatement of public nuisance; costs.

In any Class 7 municipality, in the case of any overgrown grass or weeds which may be abated pursuant to Article 4, commencing at Section 11-67-60, of this chapter, the city council may adopt procedures different from the procedures provided in Article 4 to declare overgrown grass or weeds to be a public nuisance and abated pursuant to the procedures provided in the ordinance. After the abatement of any overgrown grass or weeds pursuant to the procedures provided in the ordinance, the costs of abatement shall be assessed and collected as a weed lien in the same manner as provided in Section 11-67-66. The municipality may assess the costs authorized against any lot or lots or parcel or parcels of land purchased by the State of Alabama or any purchaser at any sale for the nonpayment of taxes, and where an assessment is made against a lot or lots or parcel or parcels of land, a subsequent redemption thereof by a person authorized to redeem or the sale thereof by the state shall not operate to discharge, or in any manner affect the lien of the municipality for the assessment. A person redeeming the property or purchaser at a sale by the state of any lot or lots or parcel or parcels of land upon which an assessment has been levied, whether prior to or subsequent to a sale to the state or purchaser for the nonpayment of taxes, shall take the same subject to the assessment.






Article 6 - Abatement of Weeds in Certain Class 6 Municipalities.

Division 1 - Alternate Council Form of Government.

Section 11-67-90 - Article applicable only to certain Class 6 municipalities.

This division shall apply only to a Class 6 municipality having an alternate council as provided in Section 11-43A-8, under the form of government provided in Article 1, Chapter 43A of this title.



Section 11-67-91 - Grass or weeds may be declared public nuisance and abated.

(a) An abundance of overgrown grass or weeds within the municipality which is injurious to the general public health, safety, and general welfare by providing breeding grounds and shelter for rats, mice, snakes, mosquitoes, and other vermin, insects, and pests; or attaining heights and dryness so as to constitute a serious fire threat and hazard; or bearing wingy or downy seeds, which when mature, cause the spread of weeds and, when breathed in, cause irritation of the throat, lungs, and eyes of the public; or hiding debris, such as broken glass or metal, which could inflict injury on a person going upon the property; or being unsightly; or growth of grass or weeds, other than ornamental plant growth, which exceeds 12 inches in height, may be declared to be a public nuisance and abated as provided in this division.

(b) This division shall not apply to any of the following:

(1) Heavily wooded areas in their natural state which are undeveloped.

(2) Farm properties.

(3) Properties under current construction.



Section 11-67-92 - Notice.

(a) Whenever in the opinion of the city official or any other city employee designated by the city manager, a nuisance exists, the official shall order the owner of the property on which the nuisance is located to abate the condition.

(b) The enforcing official shall give the owner written notice in person or by first class mail. The notice shall apprise the owner of the facts of the alleged nuisance and require the condition be abated within the time stated in the notice or to request a hearing before an administrative official of the city designated by the city manager, to determine whether there has been a violation.

(c) The notice shall be sent to that person shown by the records of the county to have been the last person assessed for payment of ad valorem tax on the property where the nuisance is situated. It shall be the responsibility of that person to promptly advise the enforcing official of a change of ownership or interest in the property.

(d) The notice shall also be posted in a conspicuous place on the property.

(e) The notice shall require the owner to complete abatement of the nuisance within 14 days from the date of notice, provided the enforcing official may stipulate additional time, but in no case more than 28 days.

(f) A property owner shall have five days in which to request a hearing before the administrative official to appeal the determination of the enforcing official. After the hearing, the enforcing official shall notify the owner by personal service or by first class mail of the determination of the administrative official. If the administrative official determines that a nuisance exists, the owner shall comply with the initial order to abate issued by the enforcing official, with modifications as may be made by the administrative official. Any person aggrieved by the decision of the administrative official at the hearing, within 10 days, may appeal to the circuit court upon filing with the clerk of the court notice of the appeal and bond for security of costs in the form and amount to be approved by the circuit clerk. Upon filing of the notice of appeal and approval of the bond, the clerk of the court shall serve a copy of the notice of appeal on the clerk of the municipality and the appeal shall be docketed in the court and shall be a preferred case therein. The clerk of the municipality, upon receiving the notice, shall file with the clerk of the court a copy of the findings and determination of the administrative official in its proceedings. Any trials shall be held without jury upon the determination of the administrative official that the weeds are a public nuisance.



Section 11-67-93 - Failure to abate condition; assessing cost of abatement.

(a) If the owner fails, neglects, or refuses to abate the condition after notice to do so, the enforcing official shall cause the offending grass or weeds to be cut.

(b) Upon completion of the abatement work performed by the municipality, including work by contractors employed by the municipality, the enforcing official shall compute the actual expenses, including, but not limited to, total wages paid, value of the use of equipment, advertising expenses, postage, and materials purchased, which were incurred by the municipality as a result of the work. An itemized statement of the expenses shall be given by first class mail to the last known address of the owner of the property. This notice shall be sent at least five days in advance of the city council meeting in which they will consider the assessment of the cost against property.

(c) At the time fixed for receiving and considering the statement, the council shall hear the same, together with any objections which may be raised by the owner whose property is liable to be assessed for the work and thereupon make modifications in the statement as they deem necessary, after which a resolution may assess the cost. The cost stated in the resolution shall constitute a lien on the property. The city clerk shall charge the assessments against the respective lots and parcels of land for municipal purposes. Thereafter, the amounts shall be collected at the same time and in the same manner as ordinary municipal assessments are collected, and shall be subject to the same penalties and the same procedure under foreclosure and sale in case of delinquency as provided for ordinary municipal assessments.

(d) The city clerk shall cause a certified copy of the resolution assessing the cost of abatement to be filed for recording in the office of the judge of probate and shall forward a copy to the county tax collector. Upon a filing, the tax collector shall add the amount of the lien to the ad valorem tax bill on the property and shall collect the amount as if it were a tax, using all methods available for collecting ad valorem tax, and remit the amount to the municipality.



Section 11-67-94 - Effect of redemption or sale.

Where an assessment is made against a lot or lots or parcel or parcels of land, a subsequent redemption by a person authorized to redeem, or sale by the state, shall not operate to discharge, or in any manner affect the lien of the municipality for the assessment, but a redemptioner or purchaser at a sale by the state of any lot or lots, parcel or parcels of land upon which an assessment has been levied, whether prior to or subsequent to a sale to the state for the nonpayment of taxes, shall take the same subject to the assessment.



Section 11-67-95 - Construction of division.

This division is cumulative in its nature and in addition to any and all power and authority which a municipality may have under any other law.






Part 2 - Mayor-Council or Manager-Council Form of Government.

Section 11-67-120 - Division applicable only to certain Class 6 municipalities.

This division shall apply only to a Class 6 municipality adopting the form of government provided in Chapter 44D of this title.



Section 11-67-121 - Grass or weeds may be declared public nuisance and abated.

(a) An abundance of overgrown grass or weeds within the municipality which is injurious to the general public health, safety, and general welfare by providing breeding grounds and shelter for rats, mice, snakes, mosquitoes, and other vermin, insects, and pests; or attaining heights and dryness so as to constitute a serious fire threat and hazard; or bearing wingy or downy seeds, which when mature, cause the spread of weeds and, when breathed in, cause irritation of the throat, lungs, and eyes of the public; or hiding debris, such as broken glass or metal, which could inflict injury to persons; or being unsightly; or growth of grass or weeds, other than ornamental plant growth, which exceeds 12 inches in height may be declared to be a public nuisance and abated as provided in this division.

(b) This division shall not apply to any of the following:

(1) Heavily wooded areas in their natural state which are undeveloped.

(2) Farm properties.

(3) Properties under current construction.



Section 11-67-122 - Notice.

(a) Whenever, in the opinion of the city official or any other city employee designated by the mayor, a nuisance exists, the official shall order the owner of the property on which the nuisance is located to abate the condition.

(b) The enforcing official shall give the owner written notice in person or by certified letter with signature of receipt required. The notice shall require the owner to abate the condition within the time stated in the notice or to request a hearing before an administrative official of the city designated by the mayor or council to determine whether there is a nuisance. The notice shall apprise the owner of the facts of the alleged nuisance and shall name the particular date, time, and place for the hearing if requested by the owner.

(c) The notice shall be sent to that person shown by the records of the county to have been the last person assessed for payment of ad valorem tax on the property where the nuisance is situated. It shall be the responsibility of that person to promptly advise the enforcing official of a change of ownership or interest in the property.

(d) The notice shall also be posted in a conspicuous place on the property.

(e) The notice shall require the owner to complete abatement of the nuisance within 14 days from the date of notice, provided the enforcing official may stipulate additional time, but in no case more than 28 days.

(f) A hearing before the administrative official shall be requested within five days of the date of the notice by the enforcing official. The enforcing official shall notify the owner by personal service or by certified mail of the determination of the administrative official. If the administrative official determines that a nuisance exists, the owner shall comply with the initial order to abate issued by the enforcing official, with modifications as may be made by the administrative official.

(g) Any person aggrieved by the decision of the administrative official at the hearing may, within 10 days from receipt of the determination by the administrative official, appeal to the circuit court upon filing with the clerk of the court notice of the appeal and bond for security of costs in the form and amount to be approved by the circuit clerk. Upon filing of the notice of appeal and approval of the bond, the clerk of the court shall serve a copy of the notice of appeal on the clerk of the municipality and the appeal shall be docketed in the court and shall be a preferred case. The clerk of the municipality shall, upon receiving the notice, file with the clerk of the court a copy of the finding and determination of the administrative official in its proceedings. Any trials shall be held without a jury upon the determination of the administrative official that the weeds are a public nuisance.



Section 11-67-123 - Failure to abate condition; assessing cost of abatement.

(a) If the owner fails, neglects, or refuses to abate the condition after notice to do so, the enforcing official shall cause the offending grass or weeds to be cut.

(b) Upon completion of the abatement work performed by the municipality, including work by contractors employed by the city, the enforcing official shall compute the actual expenses, including, but not limited to, total wages paid, value of the use of equipment, advertising expenses, postage, and materials purchased, which were incurred by the municipality as a result of the work. An itemized statement of the expenses shall be provided by certified letter with signature receipt required to the last known address of the owner of the property. This notice shall be sent at least five days in advance of the time fixed by the city council to consider the assessment of the cost against the property.

(c) At the time fixed for receiving and considering the statement, the council shall hear the same, together with any objections which may be raised by the owner whose property is liable to be assessed for the work and make modifications in the statement as deemed necessary, after which a resolution may assess the cost. The cost stated in the resolution shall constitute a lien on the property. The revenue officer shall charge the assessments against the respective lots or parcels of land for municipal purposes. Thereafter, the amounts shall be collected at the same time and in the same manner as ordinary municipal assessments are collected, and shall be subject to the same penalties and the same procedure under foreclosure and sale in case of delinquency as provided for ordinary municipal assessments.

(d) The revenue officer shall cause a certified copy of the resolution assessing the cost of abatement to be filed for recording in the office of the judge of probate and shall forward a copy to the Lee County Revenue Commissioner. Upon a filing, the Lee County Revenue Commissioner shall add the amount of the lien to the ad valorem tax bill on the property and shall collect the amount as if it were a tax, using all methods available for collecting ad valorem tax, and remit the amount to the municipality.



Section 11-67-124 - Effect of redemption or sale.

Where an assessment is made against a lot or lots or parcel or parcels of land, a subsequent redemption by a person authorized to redeem, or sale by the state, shall not operate to discharge, or in any manner affect the lien of the municipality for the assessment, but a redemptioner or purchaser at a sale by the state of any lot or lots or parcel or parcels of land upon which an assessment has been levied, whether prior to or subsequent to a sale to the state for the nonpayment of taxes, shall take the same subject to the assessment.



Section 11-67-125 - Construction of division.

This division is cumulative in its nature and is in addition to any and all power and authority which a Class 6 municipality may have under any other law.












Chapter 67A - ABATEMENT OF INOPERABLE MOTOR VEHICLES IN CLASS 1 MUNICIPALITIES.

Section 11-67A-1 - Applicability.

This chapter shall apply only to Class 1 municipalities.



Section 11-67A-2 - Inoperable motor vehicle defined; nuisance exception.

For purposes of this chapter, the term "inoperable motor vehicle" shall mean any motor vehicle, trailer, or semi-trailer that has remained on private property and in view of the general public for 30 days or any greater period fixed by the municipality and is inoperable in that one or more of its major mechanical components, including, but not limited to, the engine, transmission, drivetrain, or wheels, are missing or are not functional, or the vehicle otherwise constitutes a nuisance. An inoperable motor vehicle shall not be deemed a nuisance if the motor vehicle has been rendered temporarily incapable of being driven under its own motor power in order to perform ordinary service or repair operations, or if the motor vehicle is on the premises of a place of business engaged in the wrecking or junking of motor vehicles, or primarily engaged in the storage and sale of damaged or theft-recovered vehicles for insurers, or if the motor vehicle is kept in an enclosed building completely shielded from the view of individuals on the adjoining properties.



Section 11-67A-3 - Establishment of procedures; costs of removal.

Any Class 1 municipality may establish a procedure for the abatement and removal of inoperable motor vehicles from private property as public nuisances. Costs of removal may be assessed against the registered owner of the vehicle if the identity of the owner can be determined or the costs may be assessed against the owner of the property on which the vehicle is stored.



Section 11-67A-4 - Procedures generally.

Any procedure adopted by the municipality for the abatement and removal of inoperable motor vehicles as public nuisances shall include, but is not limited to, the following:

(1) A provision requiring notice to the last registered owner of record, to any secured party or other holder of a recorded or registered security interest or lien on the motor vehicle, and to the property owner of record that a hearing may be requested and that if no hearing is requested, the inoperable motor vehicle will be removed.

(2) A provision requiring that if a request for a hearing is received, a notice giving the time, location, and date of the hearing on the question of abatement and removal of the inoperable motor vehicle as a public nuisance shall be mailed by certified mail, with a five-day return receipt requested to the owner of the land as shown on the last equalized assessment roll, to the last registered and legal owner of record, and to any registered or recorded secured party or lienholder unless the vehicle is in such a condition that identification numbers are not available to determine ownership.

(3) A provision that the abatement procedure shall not apply to an inoperable motor vehicle that is completely enclosed within a building in a lawful manner where it is not visible from the street or other private property or a motor vehicle that is stored or parked in a lawful manner on private property in connection with the business of an automobile dealer, wholesaler, repairman, or wrecker service for repair or sale.

(4) A provision with a list of names of persons or private contractors, or both, who perform the work.

(5) A provision that the owner of the land on which the vehicle is located may appear in person at the hearing or present a written statement in time for consideration at the hearing, and deny responsibility for the presence of the vehicle on the land or otherwise show his or her plans to abate the nuisance. No cost of the administration or removal of the vehicle against the landowner shall be assessed if it is determined at the hearing that the vehicle was placed on the land without the consent of the landowner and that he or she has not subsequently acquiesced in its presence.

(6) A provision that the municipality may dispose of the inoperable motor vehicle by sealed bid or auction as adopted by the municipality and the procedure for the sale of the abandoned motor vehicle subject to the rights of any secured party or other holder of a recorded or registered security interest or lien on the motor vehicle, which has requested a hearing and verified the existence of the security interest or lien within the time permitted by the procedure adopted by the municipality.

(7) A provision that the owner of the land on which the vehicle is located may remove the vehicle at his or her own expense prior to the removal of the vehicle by the municipality.



Section 11-67A-5 - Notification to Department of Revenue.

The municipality shall notify the Department of Revenue of the sale or disposition of the inoperable motor vehicle on a form supplied by the Department of Revenue.



Section 11-67A-6 - Administration of chapter.

The municipality may contract with any entity, person, or group to impound the inoperable motor vehicle or to carry out other functions necessary to administer the intent of this chapter.



Section 11-67A-7 - Liability.

The municipality and no official or employee of the municipality shall be liable for action taken in good faith pursuant to or in furtherance of the objectives of this chapter.






Chapter 67B - ABATEMENT OF INOPERABLE MOTOR VEHICLES IN CLASS 5 MUNICIPALITIES WITH A MAYOR/COMMISSION/CITY MANAGER GOVERNMENT.

Section 11-67B-1 - Applicability.

This chapter shall apply only to Class 5 municipalities that have adopted the Mayor/Commission/City Manager form of government.



Section 11-67B-2 - Inoperable motor vehicle defined; nuisance exception.

For purposes of this chapter, the term "inoperable motor vehicle" shall mean any motor vehicle, trailer, or semi-trailer that has remained on private property and in view of the general public for 30 days or any greater period fixed by the municipality and is inoperable in that one or more of its major mechanical components, including, but not limited to, engine, transmission, drive train, or wheels, are missing or are not functional, or the vehicle otherwise constitutes a nuisance. An inoperable motor vehicle shall not be deemed a nuisance if the motor vehicle has been rendered temporarily incapable of being driven under its own motor power in order to perform ordinary service or repair operations, or if the motor vehicle is on the premises of a place of business engaged in the wrecking or junking of motor vehicles, or primarily engaged in the storage and sale of damaged or theft-recovered vehicles for insurers, or if the motor vehicle is kept in an enclosed building completely shielded from the view of individuals on the adjoining properties.



Section 11-67B-3 - Establishment of procedures; costs of removal.

Any Class 5 municipality to which this chapter applies may establish a procedure for the abatement and removal of inoperable motor vehicles from private property as public nuisances. Costs of removal may be assessed against the registered owner of the vehicle if the identity of the owner can be determined or the costs may be assessed against the owner of the property on which the vehicle is stored.



Section 11-67B-4 - Procedures generally.

Any procedure adopted by the municipality for the abatement and removal of inoperable motor vehicles as public nuisances shall include, but is not limited to, the following:

(1) A provision requiring notice to be sent by certified mail to the last registered owner of record, and notice to all other interested parties by securely affixing to the vehicle notice that a hearing may be requested and that if no hearing is requested, the inoperable motor vehicle will be removed.

(2) A provision requiring that if a request for a hearing is received, a notice giving the time, location, and date of the hearing on the question of abatement and removal of the inoperable motor vehicle as a public nuisance shall be mailed by certified mail, with a five-day return receipt, to the person requesting the hearing.

(3) A provision that the abatement procedure shall not apply to an inoperable motor vehicle that is completely enclosed within a building in a lawful manner where it is not visible from the street or other private property or a motor vehicle that is stored or parked in a lawful manner on private property in connection with the business of an automobile dealer, wholesaler, repairman, or wrecker service for repair or sale.

(4) A provision with a list of names of persons or private contractors, or both, who will perform the work of removing the vehicle.

(5) A provision that the municipality, upon removal, may dispose of the inoperable motor vehicle by sealed bid or auction as adopted by the municipality and the procedure for the sale of the abandoned motor vehicle subject to the rights of any secured party or other holder of a recorded or registered security interest or lien on the motor vehicle who has requested a hearing and verified the existence of the security interest or lien within the time permitted by the procedure adopted by the municipality.

(6) A provision that the owner of the land on which the vehicle is located may remove the vehicle at his or her own expense prior to the removal of the vehicle by the municipality.



Section 11-67B-5 - Notification to Department of Revenue.

The municipality shall notify the Department of Revenue of the sale or disposition of the inoperable motor vehicle on a form supplied by the Department of Revenue.



Section 11-67B-6 - Administration of chapter.

The municipality may contract with any entity, person, or group to impound the inoperable motor vehicle or to carry out other functions necessary to administer the intent of this chapter.



Section 11-67B-7 - Liability.

The municipality and no official or employee of the municipality shall be liable for action taken in good faith pursuant to or in furtherance of the objectives of this chapter.






Chapter 68 - HISTORIC PRESERVATION COMMISSIONS AND ARCHITECTURAL REVIEW BOARDS.

Section 11-68-1 - Purpose of chapter.

The purposes of this chapter are to provide for the establishment of historic preservation commissions and architectural review boards, and to promote the educational, cultural, economic and general welfare of Alabama municipalities: through the preservation and protection of buildings, sites, structures, areas, and districts of historic significance and interest; through the preservation and enhancement of the national, state and local historic, architectural, archaeological, and aesthetic heritage found in Alabama; and through the promotion and enhancement of Alabama's historic and aesthetic attraction to tourists and visitors.



Section 11-68-2 - Establishment of historic preservation commission and architectural review boards.

The governing body of any municipality electing to enact an ordinance, pursuant to this chapter, to provide for the creation, protection, and enhancement of historic properties or historic districts, shall establish an historic preservation commission, hereinafter sometimes called the commission, and may establish one or more architectural review boards, hereinafter sometimes called the boards, to carry out the purposes and responsibilities of that ordinance.



Section 11-68-3 - Composition of commission; nomination of members; terms of office; removal; vacancies; officers; rules; reimbursement of expenses; personnel; annual report; meetings.

(a) An historic preservation commission created by an ordinance enacted pursuant to this chapter shall be composed of not less than 7 members, who shall have demonstrated training or experience in the fields of history, architecture, architectural history, urban planning, archaeology or law, or who shall be residents of an historic district designated pursuant to that ordinance. Members of the commission shall be bona fide residents of the territorial jurisdiction of the municipality creating the commission. Not more than one-fifth of the members of the commission shall be public officials.

(b) Members of the commission shall be nominated by the chief executive officer of the municipality creating the commission and appointed by the legislative body of that municipality. Nomination and appointment of members of the commission shall be made so as to ensure that the commission will be composed of persons with as much of the training and experience specified in subsection (a) of this section as is possible.

(c) Except for the original members of the commission, members of the commission shall serve three year terms and shall be appointed in such a manner so as to serve overlapping terms. Two of the original members of the commission shall be appointed to serve one year terms, two of the original members of the commission shall be appointed to serve two year terms, and the remainder of the original members of the commission shall be appointed to serve three year terms. Members of the commission may be reappointed.

(d) Members of the commission may be removed for cause by the legislative body of the municipality creating the commission.

(e) Vacancies on the commission shall be filled by persons nominated by the chief executive officer of the municipality creating the commission and appointed by the legislative body of that municipality. Such appointments shall be for the unexpired term of the member replaced.

(f) Members of the commission shall elect a chairman and a vice chairman and such other officers as the members deem necessary. The commission shall adopt rules of procedure and bylaws to govern its operations and shall communicate those rules of procedure and bylaws to the municipality creating the commission. The rules of procedure and bylaws of the commission shall specify what number of members of the commission constitutes a quorum.

(g) Members of the commission shall serve without compensation but may be reimbursed for expenses incurred on behalf of the commission in accordance with the rules and regulations for the reimbursement of expenses adopted by the commission.

(h) The commission may employ such professional, technical, office, and other personnel as may be necessary to carry out the purposes and responsibilities of the ordinance enacted pursuant to this chapter.

(i) The commission shall prepare and file with the municipality creating the commission, and with the Alabama Historical Commission, an annual report of its activities as required by the municipality and the Alabama Historical Commission.

(j) Meetings of the commission shall be public meetings and shall be held at times and places and pursuant to such notices specified in the ordinance creating the commission.



Section 11-68-4 - Status of commission as nonprofit agency exempt from taxation.

An historic preservation commission shall constitute a non-profit governmental agency whose funds shall be used exclusively for public purposes. Such commission shall have tax exempt status, and the properties of the commission and the income therefrom, together with all leases, agreements, and contracts made by it, shall be forever exempt from any and all taxation by the State of Alabama and any political subdivision thereof, including, but not limited to, income, admission, amusement, excise and ad valorem taxes.



Section 11-68-5 - Powers and duties of commission.

An historic preservation commission created by an ordinance enacted pursuant to this chapter shall be authorized to:

(1) Preserve and protect buildings, structures, and sites of historic and architectural value in the historic districts designated pursuant to that ordinance;

(2) Prepare a survey of all property within the territorial jurisdiction of the municipality creating the commission;

(3) Recommend to the municipality creating the commission buildings, structures, sites, and districts for designation as historic properties or districts;

(4) Restore and preserve any historic properties acquired by the municipality creating the commission or acquired by the commission;

(5) Promote acquisition of facade and conservation easements by the municipality creating the commission or by the commission;

(6) Develop and conduct educational programs on historic projects and districts designated pursuant to the ordinance and on historic preservation subjects;

(7) Make such investigations and studies of matters relating to historic preservation as the municipality creating the commission or the commission deems necessary and appropriate for the purposes of this chapter;

(8) Apply for funds to carry out the purposes and responsibilities of the commission from municipal, county, state, federal, and private agencies and sources;

(9) Purchase, sell, contract to purchase, contract to sell, own, encumber, lease, mortgage, and insure real and personal property in carrying out the purposes and responsibilities of the commission;

(10) Investigate, survey, and process nominations of properties to the National Register of Historic Places;

(11) Investigate, survey, and process applications for certification of historic properties for tax credits for preservation expenditures;

(12) Contract with other municipal, county, state, federal and private agencies and organizations to perform historic preservation related functions;

(13) Exercise such further powers as the commission may deem reasonably necessary and proper to carry out the purposes, responsibilities, and powers of the commission.



Section 11-68-6 - Designation of historic properties and historic districts by municipality on recommendation of commission; criteria.

(a) On recommendation of the historic preservation commission, a municipality enacting an ordinance, pursuant to this chapter, may designate historic properties and historic districts within the territorial jurisdiction of the municipality.

(b) The commission shall not recommend designation of an historic property or historic district unless such recommendation is based on a finding of a survey of such property or district conducted by or for the commission in accordance with the rules and regulations of the Alabama Historical Commission.

(c) The commission shall not recommend designation of an historic property or historic district unless it finds that the building, structure, site, or district is identified with or represents a significant aspect of the cultural, political, economic, military, or social history of the locality, region, state, or nation or has had a significant relationship with the life of a historic person or event, representing a major aspect of the history of the locality, region, state, or nation, or if a part of the historic, architectural, archaeological, or aesthetic heritage of the locality, region, state, or nation. In the case of an individual building or structure, the commission may recommend designation as an historic property if the commission finds that the building or structure is an example of an architectural style, or combination of architectural styles, which is representative of the municipality creating the commission or which is unique to that municipality. In the case of a district, the commission may recommend designation as an historic district if the commission finds that the district contains vernacular structures which contribute to an overall character and sense of place which is representative of the municipality creating the commission.



Section 11-68-7 - Public hearing on proposed recommendation; notification of property owners.

(a) Before the commission shall recommend the designation of an historic property or historic district, it shall hold a public hearing on the proposed recommendation of historic designation to be held at a time and place, and pursuant to such notices specified in the ordinance creating the commission.

(b) In addition to the notice of the public hearing required pursuant to subsection (a) of this section, all owners of property to be included in the proposed historic designation, as such owners are identified in the relevant property tax rolls, if such owners can be found on reasonable inquiry, shall be notified by mail of the public hearing to be held by the commission on the proposed recommendation of historic designation.



Section 11-68-8 - Written notice of designation of historic property or district.

Upon the designation of any historic property or historic district by a municipality, pursuant to an ordinance enacted pursuant to this chapter, the historic preservation commission shall give notice in writing of that designation to all agencies of the municipality, and to all owners of property included in the historic designation.



Section 11-68-9 - Certificate of appropriateness prerequisite to changes in historic property or district; submission and consideration of application for certificate; rules, regulations, and standards; expedited procedure; records.

(a) No change in the exterior appearance of an historic property or any building, structure, or site within an historic district may be made, and no historic property may be demolished, and no building or structure in an historic district may be erected or demolished unless and until a certificate of appropriateness for such change, erection, or demolition is approved by the historic preservation commission created by the municipality designating the historic property or the historic district. Signs shall be considered as structures and no sign on an historic property or in an historic district shall be changed, erected, or demolished unless and until a certificate of appropriateness is approved by the commission. The requirement of a certificate of appropriateness shall apply to public property which has been designated as an historic property or which is contained in an historic district, and shall apply to all actions by public authorities which involve historic properties and properties within historic districts. Demolition by neglect and the failure to maintain an historic property or a structure in an historic district shall constitute a change for which a certificate of appropriateness is necessary. A municipality enacting an ordinance, pursuant to this chapter, may include selection of paint colors in changes requiring a certificate of appropriateness. The painting of originally unpainted surfaces shall require a certificate of appropriateness.

(b) The commission shall adopt rules and regulations setting forth the procedure for submission and consideration of applications for certificates of appropriateness, and no certificate of appropriateness shall be approved unless an application for a certificate of appropriateness is submitted to the commission accompanied by such drawings, photographs, and plans, as may be required by the commission.

(c) The commission shall adopt general design standards which shall apply in considering the granting and denial of certificates of appropriateness.

(d) Applications for certificates of appropriateness shall be considered by the commission at public meetings, held at times and places and pursuant to such notices as are specified in the ordinance creating the commission.

(e) The commission may adopt an expedited procedure for approval of routine maintenance to historic properties, or to buildings or structures in historic districts. Such expedited procedure may waive the requirements for submission of an application for a certificate of appropriateness and for consideration at a public meeting.

(f) The commission shall keep a record of all applications for certificates of appropriateness and requests for approval of routine maintenance and of all of its proceedings.



Section 11-68-10 - Appeal of denial to circuit court.

Any person having a request for a certificate of appropriateness denied by the historic preservation commission, or architectural board as hereinafter provided, may appeal such denial to the circuit court of the county in which the commission exists.



Section 11-68-11 - Issuance of certificate; factors considered; reasons for rejection; application for reconsideration; effect of rejection on issuance of building permit.

(a) The historic preservation commission shall approve an application and issue a certificate of appropriateness if it finds that the proposed change, erection, or demolition conforms to the general design standards established by the commission, is compatible with the character of the historic property or historic district and does not detract from the value of the historic property or historic district. In making this determination, the commission shall consider, in addition to any other pertinent factors, the historic and architectural features involved and the proposed change thereto, and the relationship thereof, to the exterior architectural style, and pertinent features of other structures in the immediate neighborhood.

(b) In its review of applications for certificate of appropriateness, the commission shall not consider interior changes or use having no effect on the exterior of a building or structure.

(c) In the event the commission rejects an application, it shall state its reasons for doing so and shall transmit a record of such action and reasons therefor, in writing, to the applicant. The applicant may make modifications to its plans and resubmit the application for reconsideration at any time after doing so.

(d) In cases where the application is for a change in the exterior of the building or structure which would require the issuance of a building permit, the rejection of an application for a certificate of appropriateness by the commission shall be binding upon the building inspector or other administrative officer charged with issuing building permits and, in such case, no building permit shall be issued.



Section 11-68-12 - Institution of court proceedings to prevent violations and recover damages.

The historic preservation commission, or the municipality creating the commission, shall be authorized to institute any appropriate action or proceeding in a court of competent jurisdiction to prevent any change in the exterior of a building or structure which is either an historic property or which is contained in an historic district, except in compliance with the provisions of an ordinance adopted in conformity with this chapter, or to prevent any illegal act or conduct with respect to such historic property, or historic district, and to recover any damages which may have been caused by the violation of that ordinance.



Section 11-68-13 - Architectural review board; composition; nomination of members; terms; removal for cause; vacancies; officers; rules; reimbursement for expenses; personnel; meetings; multiple boards.

(a) A municipality enacting an ordinance pursuant to this chapter, may elect to create an architectural review board, hereinafter sometimes called the board, to perform the duties and responsibilities of the historic preservation commission in accepting, considering and approving or rejecting applications for certificates of appropriateness, as set out in Sections 11-68-9 through 11-68-12.

(b) If such board is created, it shall be composed of not less than five members who shall have demonstrated training or experience in the fields of history, architecture, architectural history, urban planning, archaeology, or law. Members of the board need not be residents of the territorial jurisdiction of the municipality creating the board. No member of a municipal governing body shall serve as members of the board.

(c) Members of the board shall be nominated by the chief executive officer of the municipality creating the board, and appointed by the legislative body of that municipality or county. Nomination and appointment of members of the commission shall be made so that the board will be composed of persons with as much of the training and experience specified in subsection (b) of this section as possible.

(d) Except for the original members of the board, members of the board shall serve three year terms and shall be appointed in such manner as to serve overlapping terms. Two of the original members of the board shall be appointed to serve one year terms and the remainder of the original members of the board shall be appointed to serve three year terms. Members of the board may be reappointed.

(e) Members of the board may be removed for cause by the legislative body of the municipality creating the board.

(f) Vacancies on the board shall be filled by persons nominated by the chief executive officer of the municipality creating the commission and appointed by the legislative body of that municipality. Such appointments shall be for the unexpired term of the member replaced.

(g) Members of the board shall elect a chairman and vice chairman and such other officers as the members deem necessary. The board shall adopt rules of procedure and shall communicate those rules of procedure to the municipality creating the board. The rules of procedure of the board shall specify what number of members of the board shall constitute a quorum.

(h) Members of the board shall serve without compensation, but may be reimbursed for reasonable expenses incurred on behalf of the board, in accordance with the rules and regulations for the reimbursement of expenses adopted by the board.

(i) The board may employ such professional, technical, office, and other personnel, as may be necessary, to carry out the purposes and responsibilities of the board.

(j) Meetings of the board shall be public meetings and shall be held at times and places and pursuant to such notices as are specified in the ordinance creating the board.

(k) If, in the opinion of the governing body of the municipality creating a board, the work load of the board is, or is contemplated to be excessive, the governing body of the municipality creating the board may create more than one board, and designate the historic properties, and historic districts with which each board will be concerned, so long as each historic property and each historic district designated by the municipality shall be subject to the control of only one board. Each such board created shall have all of the powers and authority set forth in this chapter with respect to the historic properties and historic districts with which it is concerned.



Section 11-68-14 - Effect of chapter on preexisting historic development commissions or architectural review boards.

No provision of this chapter shall be construed to require the dissolution of any historic development commission or architectural review board created by an ordinance enacted pursuant to prior laws. Any historic development commission or architectural review board created by an ordinance existing pursuant to prior laws and existing at the time of the enactment of this chapter shall continue in existence and shall have all of the purposes, powers, and authority set out in the ordinances creating such commissions and boards. Any such commission or board shall also have the power set forth in this chapter, if so provided by ordinance enacted by the governing body of the municipality creating the historic development commission or architectural review board. The fact that such a commission or board is not created by an ordinance enacted pursuant to this chapter shall not be cause for denying such commission or board certified local government status.



Section 11-68-15 - Applicability of chapter to highways, bridges, etc.; applicability of federal provisions.

The provisions of this chapter shall not apply to a highway, road, street, bridge, or utility structure or facility, nor to any highway, road, street, bridge, or utility structure or facility to be constructed or improved, including any property, building or other structure or facility to be changed, moved, demolished, acquired, or utilized in connection therewith, lying or running within any municipality or county, or within an historic district or an area designated as historic properties under this chapter, nor to actions taken in connection therewith by public authorities or utilities charged with responsibility of constructing, maintaining, repairing, or improving any such highway, road, street, bridge, or utility structure or facility, including any property, building, or other structure or facility to be changed, moved, demolished, acquired, or utilized in connection therewith; provided further, however, that where property lying within an area designated as historic properties or as an historic district, pursuant to the provisions of this chapter is sought to be utilized or acquired by any such public authority for the purpose of construction or improvement of a highway, road, bridge, utility structure or facility or street, and the provisions and requirements of Section 106, et seq., of the National Historic Preservation Act of 1966 (16 USCA 470), are applicable to the property acquisition or utilization, the public authority or utility may utilize or acquire any such property, building, or other structure or parts thereof, and change, move, or demolish any building or other structure in accordance with the applicable provisions, requirements, and procedure provided for under such act, including the requirements and procedure as applicable of the Advisory Council on Historic Preservation, Section 36, Code of Federal Regulations 800 (16 USCA 470i), and in accordance with the provisions, requirements and procedure as applicable under Section 4(f) of the U.S. Department of Transportation Act of 1966, as amended, 49 USCA 1653(f), and under 23 USCA 138.

In the event the foregoing National Historic Preservation Act or Section 4(f) are not applicable to the property, building or other structure, they shall be exempt from the provisions of this chapter.






Chapter 69 - RURAL SCENIC RIGHT-OF-WAY.

Section 11-69-1 - Adoption and implementation of plan.

(a) Any Class 7 or 8 municipality in this state may adopt a rural scenic right-of-way plan for the development, improvement, and use of right-of-way along municipal roads and streets and county roads within the corporate limits and police jurisdiction of the municipality except right-of-way, highways, streets, or roads that are under exclusive or concurrent jurisdiction of the Alabama Department of Transportation. Pursuant to the plan, the municipality may designate right-of-way adjacent to a municipal road or street or a county road to be developed, improved, and used for recreational or beautification purposes. Any portion of a road designated shall continue for at least three miles in length and may not at the time of designation have an average density of two or more commercial enterprises that have an entrance or exit on the road per mile. The path of the right-of-way along a street or road included in the plan may cross another street, road, or state highway. The establishment of a rural scenic right-of-way plan and the inclusion of any right-of-way of a county road shall be subject to approval of the county commission where any road included in the plan is located. In addition, any development and improvement within the rights-of-way along any county road shall be approved by the county commission. Any municipality establishing a rural scenic right-of-way plan shall be solely responsible for the development, maintenance, and use of the right-of-way included in the plan. The county shall not be responsible for the development, maintenance, access, or use of any right-of-way included in the plan, and shall not be liable for any damages to property or persons utilizing the right-of-way. A county may contribute financially to the implementation and development of the plan. No municipality or county shall be liable for any damages to any person using any right-of-way that is a part of the plan.

(b) Nothing in this section shall in any way limit, restrict, or otherwise impact the ability of any electric supplier to maintain, repair, expand, construct, reconstruct, or relocate any facility or equipment used in the generation, transmission, or distribution of electric power or any communication service provider to maintain, repair, expand, construct, reconstruct, or relocate facilities or equipment for telecommunications, commercial mobile radio services, broadband services, or other wireless services within the public rights-of-way along, adjacent to, or surrounding any road, street, or highway included within this section; nor shall the placement of any such facilities or equipment be subject to approval by a county commission. No electric supplier or communication services provider shall be subject to increased liability resulting from the adoption by any county or municipality of a rural scenic right-of-way plan.






Chapter 70 - EXPEDITED QUIET TITLE AND FORECLOSURE ACTIONS IN CLASS 2 MUNICIPALITIES.

Section 11-70-1 - Applicability.

This chapter shall apply only in a Class 2 municipality and provides the exclusive procedure for an expedited quiet title and foreclosure action for a Class 2 municipality, notwithstanding Section 24-9-8. Section 40-10-82 shall not apply to, restrict, or otherwise affect any cause of action or action brought by a Class 2 municipality pursuant to this chapter and shall not remove any limitation of action or extend the period of redemption of any abandoned tax sale properties within the corporate limits of the Class 2 municipality.



Section 11-70-2 - Initiation and notice of action.

(a) Class 2 municipalities may initiate an expedited quiet title and foreclosure action under this chapter against a parcel of tax sale property located within its municipal limits and purchased by the municipality. The municipality shall record, in the office of the judge of probate in the county in which the property is located, a notice of its intention to file an expedited quiet title and foreclosure action. The notice shall include a legal description of the property, street address of the property if available, a statement that the property is subject to expedited quiet title and foreclosure proceedings under this chapter, and a statement that those proceedings may extinguish any legal interests in the property. As used herein, interested parties shall mean the owner, his or her heirs or personal representatives, any mortgagee or purchaser of the subject property or any part thereof, and any party with an interest in the property, or in any part thereof, legal or equitable, in severalty or as tenant in common, including a judgment creditor or other creditor having a lien thereon, or any part thereof.

(b) The municipality shall make a good faith effort to identify the interested parties and the addresses at which they can be reached. The municipality shall be presumed to have made a good faith effort to identify interested parties if it does all of the following:

(1) Erects a sign not less than four feet by six feet on the property and maintains it for a minimum of 30 days, which must read as follows:

THIS PROPERTY WAS SOLD TO THE CITY OF ______________ FOR UNPAID TAXES. ANYONE WITH INFORMATION ABOUT THE OWNER OF THIS PROPERTY, PLEASE CALL _____________.

(2) Examines the addresses that appear on the face of the recorded deeds, mortgages, and relevant instruments.

(3) Examines the records of the tax assessor or revenue commissioner to find the names and addresses of all parties who paid taxes in the five-year period prior to the date of the tax sale; provided, however, that the municipality is not required to search for parties who paid taxes more than 20 years prior to the year of the inquiry.

(4) If the interested party is an individual, the municipality shall examine voter registration lists, available municipal archives for records of deaths, and the probate court records of estates opened in the county in which the property is located.

(5) If the interested party is a business entity, the municipality shall search the records of the Secretary of State for the name and address of a registered agent.



Section 11-70-3 - Petition.

The municipality may file a single petition with the clerk of the circuit court for the judicial circuit in which the subject property is located for an order to quiet title and expedite foreclosure to one or more parcels of property under this chapter. The petition shall identify each parcel by its tax parcel number and street address and shall be served on all interested parties identified in accordance with subsection (b) of Section 11-70-2. No action filed pursuant to this chapter shall be subject to the payment of filing fees.



Section 11-70-4 - Hearing scheduled.

The circuit court petition under Section 11-70-3 shall set the date, time, and place for a hearing on the petition within 90 days. The court, on the request of a party, may extend the 90-day period for good cause shown.



Section 11-70-5 - Notice of hearing.

(a) Not less than 30 days before the date on which the hearing on the quiet title and foreclosure petition is scheduled, the municipality shall do both of the following:

(1) Send a notice of the hearing to the interested parties identified under subsection (b) of Section 11-70-2 for each parcel named in the petition by both certified mail, return receipt requested, and regular mail.

(2) Post conspicuously on each property named in the petition notice of the hearing, which includes the following statement: "THIS PROPERTY HAS BEEN TRANSFERRED TO [NAME OF MUNICIPALITY] AND IS SUBJECT TO AN EXPEDITED QUIET TITLE AND FORECLOSURE ACTION. PERSONS WITH INFORMATION REGARDING THE PRIOR OWNER OF THE PROPERTY ARE REQUESTED TO CONTACT [NAME OF MUNICIPALITY]."

(b) Notices provided to the interested parties under this section shall include all of the following:

(1) The date on which the municipality recorded in probate court its notice of the pending expedited quiet title and foreclosure action under subsection (a) of Section 11-70-2.

(2) A legal description, tax parcel identification number, and the street address of the property, if available.

(3) The interested party or parties to whom the notice is addressed.

(4) The date, time, and place for the hearing on the petition for expedited quiet title and foreclosure and a statement that the judgment of the court may result in title to the property vesting in the municipality.

(5) Notice that the judgment of the court in the quiet title and foreclosure hearing may extinguish any ownership interest in, liens against, right to redeem, or any claim whatsoever secured by the property.

(6) The name, address, and telephone number of the municipality.

(7) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the municipality.

(8) That any party seeking to redeem the property will be required to pay all taxes, interest, penalties, and fees and any other charges due and owing under Chapter 10 of Title 40.



Section 11-70-6 - Notice by publication.

If the municipality is unable to identify the names and addresses of interested parties, or is unable to provide notice under Section 11-70-5, the municipality shall apply to the circuit court for an order to allow notice by publication. If so ordered, the municipality shall publish a notice once each week for three consecutive weeks in a newspaper of general circulation in the county in which the property is located. If no newspaper is published in that county, publication shall be made in a newspaper of general circulation in an adjoining county. This publication shall substitute for notice under subdivision (1) of subsection (a) of Section 11-70-5. The published notice shall include the information listed in subsection (b) of Section 11-70-5. If the municipality discovers the name and address of an interested party following publication, it shall notify that party of the expedited quiet title and foreclosure action in accordance with subdivision (1) of subsection (a) of Section 11-70-5 as soon as practicable, in which case notice shall be brought to the attention of the court which shall postpone the hearing for a period of time sufficient to give such notice to the newly discovered party.



Section 11-70-7 - Proof of notice; objections.

Prior to the circuit court hearing on the expedited quiet title and foreclosure action, the municipality shall file with the clerk of the circuit court proof of notice to the interested parties by certified and regular mail and of the posting on the property under subdivision (2) of Subsection (a) of Section 11-70-5, along with proof of notice by publication under Section 11-70-6, if applicable. An interested party who desires to contest the petition shall file written objections with the clerk of the circuit court and serve those objections on the municipality at least two weeks prior to the date of the hearing. If the court denies the petition, the denial shall not preclude the municipality from filing another petition for expedited quiet title and foreclosure on that parcel. No injunction shall issue to stay an expedited quiet title and foreclosure action under this chapter.



Section 11-70-8 - Right to redeem; judgment.

(a) If an interested party appears at the hearing and asserts a right to redeem the property, the party may redeem the property by paying all the taxes, interest, municipal liens, penalties, fees, and any other charges due and owing pursuant to Chapter 10 of Title 40, including the amount due to the land commissioner had the property not been sold to the municipality.

(b) If an interested party appears and fails to redeem, or if no one appears, the circuit court shall enter judgment on the petition not more than 10 days after the date the matter was heard.

(c) The judgment of the circuit court shall specify all of the following:

(1) The legal description, tax parcel identification number, and, if known, the street address of the property foreclosed.

(2) That fee simple title to property foreclosed by the judgment is vested absolutely in the municipality, except as otherwise provided in subdivision (5) without any further rights of redemption.

(3) That all liens against the property, including any lien for unpaid taxes or special assessments, are extinguished.

(4) That the municipality has good and marketable fee simple title to the property.

(5) That all existing recorded and unrecorded interests in the property are extinguished, except for recorded easements or right-of-way, private deed restrictions, plat restrictions, or restrictions or covenants imposed under the Alabama Land Recycling and Economic Development Act or any other environmental law in effect in the state.

(6) That the municipality provided notice to all interested parties or that the municipality complied with the notice procedures in Section 11-70-5, which compliance shall create a rebuttable presumption that all interested parties received notice and an opportunity to be heard.



Section 11-70-9 - Appeal.

A municipality or interested party, within 42 days following the effective date of the judgment, may appeal the judgment of the circuit court to the Court of Civil Appeals. Any party appealing from an order vesting title in the municipality, as a condition of the appeal, shall identify the parcel which is the subject of the appeal and, with respect to that parcel, post a bond with at least one solvent surety in the amount due to redeem the property under Chapter 10, Title 40. The appeal shall stay the order of the circuit court only with respect to each parcel identified as the subject of the appeal. The order of the circuit court shall be affirmed absent a defect in the identification of the property or in the notice such that the notice deprived a party of the right to due process of law. The order shall not be reversed on the basis of merely technical noncompliance with this chapter.



Section 11-70-10 - Record of order.

The municipality shall record the court's order in the probate court following the 42-day period after the entry of the order if no appeal is filed or after a final judgment on appeal from the decision of the circuit court on the municipality's petition for an expedited quiet title and foreclosure action.






Chapter 70A - EXPEDITED QUIET TITLE AND FORECLOSURE ACTIONS IN CLASS 3 MUNICIPALITIES.

Section 11-70A-1 - Applicability.

This chapter shall apply only in a Class 3 municipality and provides the exclusive procedure for an expedited quiet title and foreclosure action for a Class 3 municipality, notwithstanding Section 24-9-8. Section 40-10-82 shall not apply to, restrict, or otherwise affect any cause of action or action brought by a Class 3 municipality pursuant to this chapter and shall not remove any limitation of action or extend the period of redemption of any abandoned tax sale properties within the corporate limits of the Class 3 municipality acquired by it from the State Land Commissioner.



Section 11-70A-2 - Initiation and notice of action.

(a) Any Class 3 municipality may initiate an expedited quiet title and foreclosure action under this section against a parcel of tax sale property located within its municipal limits and purchased by the municipality from the State Land Commissioner. The municipality shall record, in the office of the judge of probate in the county in which the property is located, a notice of its intention to file an expedited quiet title and foreclosure action. The notice shall include a legal description of the property, street address of the property if available, a statement that the property is subject to expedited quiet title and foreclosure proceedings under this chapter, and a statement that those proceedings may extinguish any legal interests in the property. As used herein, "interested parties" shall mean the owner, his or her heirs or personal representatives, any mortgagee or purchaser of the subject property or any part thereof, and any party with an interest in the property, or in any part thereof, legal or equitable, in severalty or as tenant in common, including a judgment creditor or other creditor having a lien thereon, or any part thereof.

(b) The municipality shall make a good faith effort to identify the interested parties and the addresses at which they can be reached. The municipality shall be presumed to have made a good faith effort to identify interested parties if it does all of the following:

(1) Erects a sign not less than four feet by six feet on the property and maintains it for a minimum of 30 days, which must read as follows:

THIS PROPERTY WAS SOLD TO THE CITY OF ______________ FOR UNPAID TAXES. ANYONE WITH INFORMATION ABOUT THE OWNER OF THIS PROPERTY, PLEASE CALL _____________.

(2) Examines the addresses that appear on the face of the recorded deeds, mortgages, and relevant instruments.

(3) Examines the records of the tax assessor or revenue commissioner to find the names and addresses of all parties who paid taxes in the five-year period prior to the date of the tax sale; provided, however, that the municipality is not required to search for parties who paid taxes more than 20 years prior to the year of the inquiry.

(4) If the interested party is an individual, examines voter registration lists, available municipal archives for records of deaths, and the probate court records of estates opened in the county in which the property is located.

(5) If the interested party is a business entity, searches the records of the Secretary of State for the name and address of a registered agent.



Section 11-70A-3 - Petition.

The municipality may file a single petition with the clerk of the circuit court for the judicial circuit in which the subject property is located for an order to quiet title and expedite foreclosure to one or more parcels of property under this section. The petition shall identify each parcel by its legal description, tax parcel number, and street address, if available, and shall be served on all interested parties identified in accordance with subsection (b) of Section 11-70A-2.



Section 11-70A-4 - Hearing scheduled.

The circuit court petition under Section 11-70A-3 shall set the date, time, and place for a hearing on the petition within 90 days. The court, on the request of a party, may extend the 90-day period for good cause shown.



Section 11-70A-5 - Notice of hearing.

(a) Not less than 30 days before the date on which the hearing on the quiet title and foreclosure petition is scheduled, the municipality shall do both of the following:

(1) Send a notice of the hearing to the interested parties identified under subsection (b) of Section 11-70A-2 for each parcel named in the petition by both certified mail, return receipt requested, and regular mail.

(2) Post conspicuously on each property named in the petition notice of the hearing which includes the following statement: "THIS PROPERTY HAS BEEN TRANSFERRED TO [NAME OF MUNICIPALITY] AND IS SUBJECT TO AN EXPEDITED QUIET TITLE AND FORECLOSURE ACTION. PERSONS WITH INFORMATION REGARDING THE PRIOR OWNER OF THE PROPERTY ARE REQUESTED TO CONTACT [THE MUNICIPALITY]."

(b) Notices provided to the interested parties under this section shall include all of the following:

(1) The date on which the municipality recorded in probate court its notice of the pending expedited quiet title and foreclosure action under subsection (a) of Section 11-70A-2.

(2) A legal description, tax parcel identification number, and the street address of the property, if available.

(3) The interested party or parties to whom the notice is addressed.

(4) The date, time, and place for the hearing on the petition for expedited quiet title and foreclosure and a statement that the judgment of the court may result in title to the property vesting in the municipality.

(5) Notice that the judgment of the court in the quiet title and foreclosure hearing may extinguish any ownership interest in, liens against, right to redeem, or any claim whatsoever secured by the property.

(6) The name, address, and telephone number of the municipality.

(7) A statement that persons with information regarding the owner or prior owner of the property are requested to contact the municipality.

(8) That any party seeking to redeem the property will be required to pay all taxes, interest, penalties, and fees and any other charges due and owing under Chapter 10 of Title 40.



Section 11-70A-6 - Notice by publication.

If the municipality is unable to identify the names and addresses of interested parties, or is unable to provide notice under Section 11-70A-5, the municipality shall apply to the circuit court for an order to allow notice by publication. If so ordered, the municipality shall publish a notice once each week for three consecutive weeks in a newspaper of general circulation in the county in which the property is located. If no newspaper is published in that county, publication shall be made in a newspaper of general circulation in an adjoining county. This publication shall substitute for notice under subdivision (1) of subsection (a) of Section 11-70A-5. The published notice shall include the information listed in subsection (b) of Section 11-70A-5. If the municipality discovers the name and address of an interested party following publication, it shall notify that party of the expedited quiet title and foreclosure action in accordance with subdivision (1) of subsection (a) of Section 11-70A-5 as soon as practicable, in which case notice shall be brought to the attention of the court which shall postpone the hearing for a period of time sufficient to give such notice to the newly discovered party.



Section 11-70A-7 - Proof of notice; objections.

Prior to the circuit court hearing on the expedited quiet title and foreclosure action, the municipality shall file with the clerk of the circuit court proof of notice to the interested parties by certified and regular mail and of the posting on the property under subdivision (2) of subsection (a) of Section 11-70A-5, along with proof of notice by publication under Section 11-70A-6, if applicable. An interested party who desires to contest the petition shall file written objections with the clerk of the circuit court and serve those objections on the municipality at least two weeks prior to the date of the hearing. If the court denies the petition, the denial shall not preclude the municipality from filing another petition for expedited quiet title and foreclosure on that parcel. No injunction shall issue to stay an expedited quiet title and foreclosure action under this section.



Section 11-70A-8 - Right to redeem; judgment.

(a) If an interested party appears at the hearing and asserts a right to redeem the property, that party may redeem in accordance with Chapter 10 of Title 40.

(b) If an interested party appears and fails to redeem, or if no one appears, the circuit court shall enter judgment on the petition not more than 10 days after the date the matter was heard.

(c) The judgment of the circuit court shall specify all of the following:

(1) The legal description, tax parcel identification number, and, if known, the street address of the property foreclosed.

(2) That fee simple title to property foreclosed by the judgment is vested absolutely in the municipality, except as otherwise provided in subdivision (5), without any further rights of redemption.

(3) That all liens against the property, including any lien for unpaid taxes or special assessments, are extinguished.

(4) That the municipality has good and marketable fee simple title to the property.

(5) That all existing recorded and unrecorded interests in the property are extinguished, except for easements or right-of-way, private deed restrictions, plat restrictions, or restrictions or covenants imposed under the Alabama Land Recycling and Economic Development Act or any other environmental law in effect in the state.

(6) That the municipality provided notice to all interested parties or that the municipality complied with the notice procedures in Section 11-70A-5, which compliance shall create a rebuttable presumption that all interested parties received notice and an opportunity to be heard.



Section 11-70A-9 - Appeal.

A municipality or interested party may, within 42 days following the effective date of the judgment, appeal the judgment of the circuit court to the Court of Civil Appeals. Any party appealing from an order vesting title in the municipality shall, as a condition of the appeal, identify the parcel which is the subject of the appeal and, with respect to that parcel, post a bond with at least one solvent surety in the amount due to redeem the property under Chapter 10, Title 40. The appeal shall stay the order of the circuit court only with respect to each parcel identified as the subject of the appeal. The order of the circuit court shall be affirmed absent a defect in the identification of the property or in the notice such that the notice deprived a party of the right to due process of law. The order shall not be reversed on the basis of merely technical noncompliance with this section.



Section 11-70A-10 - Record of order.

The municipality shall record the court's order in the probate court following the 42-day period after the entry of the order if no appeal is filed or after a final judgment on appeal from the decision of the circuit court on the municipality's petition for an expedited quiet title and foreclosure action.






Chapter 71 - THE NEIGHBORHOOD INFRASTRUCTURE INCENTIVE PLAN ACT OF 2011.

Section 11-71-1 - Legislative findings.

The Legislature makes the following statements and findings:

(1) Cities have hundreds of miles of roads and streets located in subdivisions that are in need of upgrades or additions. These upgrades or additions are behind schedule and at the current rate will take considerably more years to complete, if ever. These upgrades or additions include, but are not limited to, sanitary sewer, drainage, curb and gutter, sidewalk, underground power, and asphalt overlaying.

(2) Homeowners and business owners would benefit from the voluntary formation of neighborhood infrastructure authorities to oversee and finance infrastructure projects through an assessment basis.

(3) An effective neighborhood infrastructure program would have the following benefits:

a. Jobs would be created.

b. Property values would be stabilized and/or increased.

c. Upgrade and additional work would be expedited.

d. Savings would be created for the city.

e. Revenues would be created for city, state, and federal governments.



Section 11-71-2 - Short title; definitions.

(a) This chapter shall be known as and may be cited as "The Neighborhood Infrastructure Incentive Plan Act of 2011."

(b) For purposes of this chapter, the following terms shall have the following meanings:

(1) ASSESSMENTS. Voluntary assessments paid by property owners in an authority created pursuant to this chapter.

(2) AUTHORITY. A Local Neighborhood Infrastructure Authority formed by homeowners or business owners pursuant to this chapter, exercising the powers granted in this chapter.

(3) BOARD. The board of directors of an authority.

(4) MUNICIPALITY. The municipality within which homeowners or business owners form an authority, and which must give approval for the formation of an authority and appoint a board of trustees to administer the authority.

(5) INFRASTRUCTURE PROJECT or PROJECT. An infrastructure project that would allow homeowners and business owners located in an authority to make certain improvements, additions, and upgrades to streets and utilities in their local neighborhoods. Infrastructure projects shall include, but not be limited to, the following:

a. Resurfacing existing streets.

b. Sidewalks.

c. Sewer installation.

d. Fire protection (i.e., hydrants and mains).

e. Domestic water service.

f. Underground utilities.

g. Concrete curb and gutter.

h. Drainage improvements.

i. Paving dirt roads.

j. Engineering and consulting and associated costs for financing fees.



Section 11-71-3 - Creation of Neighborhood Infrastructure Authority.

(a) A municipality of this state may authorize the creation of a Local Neighborhood Infrastructure Authority to manage, coordinate, and collect voluntary assessments from homeowners and business owners to participate in revitalization projects in their respective neighborhoods. If at least 80 percent of the property tax assessable homeowners and/or business owners sign a petition to allow the formation of an authority, the petition shall be reviewed by the municipality.

(b) One or more owners of land wishing to form an authority in a municipality may petition the municipality to form an authority as follows:

(1) The owners shall prepare a written petition executed by 80 percent of the owners of property of all land proposed to be included within the authority.

(2) The petition shall include a description of the tract or tracts of land proposed to be included within the authority, which may include less than all of any individual tract of land. The description shall be sufficient if it refers to tax assessment tracts in accordance with the tax assessor's numbering or other reference system, by metes and bounds, by subdivision lot, by reference to recorded deeds, or by other reasonable reference methods.

(3) The petition shall include a map or plat of the proposed area in the authority, showing that, if the authority is created, the land will be contiguous within the municipal limits at the time the petition is presented.

(4) The petition shall designate no less than three nor more than five individual property owners to initially act as agents in representing the owners before the municipality.

(c) Any land proposed to be included within an authority formed may not be within the municipal limits of any municipality other than the municipality to which the petition is being made and all land must be within the corporate limits of the municipality.

(d) A petition shall contain a proposed form of articles of incorporation for the proposed authority, which shall include the following information:

(1) The name of the authority and a statement that the authority is organized pursuant to this chapter.

(2) The names and mailing addresses of the incorporators.

(3) The name of the municipality that is petitioned for the formation of an authority.

(4) The names and addresses of the members of the authority proposed to be the board of directors of the authority and their terms of office. The members of the board of directors shall be appointed by the municipality, if the petition is approved by the municipality. The members of the board may include any of the property owners who act initially as agents representing the proposed authority or any other member of the authority.

(e) A petition shall contain a proposed name for the authority substantially in the form of ________ Infrastructure Authority District, which name shall be sufficient to distinguish the authority's district from other neighborhoods or areas of the municipality.

(f) Upon receipt of a petition, the municipality shall confirm that the persons executing the petition are owners in the area proposed to be included within the authority's district.

(g) If the municipality considers the formation of an authority expedient, it may, by resolution, approve the formation of the authority, and appoint the persons named in the petition as the board of directors of the district.

(h) If an authority is formed in a municipality, only the individuals and business owners in the boundaries of the authority may be voluntarily assessed on a fair and equitable basis by the authority for an improvement project or projects.



Section 11-71-4 - Powers of authority.

Any authority formed pursuant to this chapter shall have the following powers, in addition to those stated elsewhere in this chapter:

(1) To enter into competitively bid contracts and agreements affecting the infrastructure projects of the district.

(2) To hold public meetings with proper advertisement and notice to affected and adjacent property owners.

(3) To acquire, construct, install, and operate projects and all property, rights, or interests incidental or pertinent thereto; provided, however, that nothing in this chapter shall authorize an authority to construct, own, or operate a system for the generation, transmission, or distribution of electric power, cable television, or Internet system, or telecommunications utility or to be in the business of providing electric energy, cable television, Internet, or telecommunications services.

(4) To have the management, control, and supervision of all the business and affairs of the district, and of the acquisition, construction, installation, and operation of projects therein until completed and formal dedication is accepted by the city.

(5) To enter into contracts with one or more owners of property within the authority relating to the acquisition, construction, or installation of improvements. Without limitation, contracts may require owners in the boundaries of the authority to connect their properties with gas, water, or sewer mains, utilities, or other services in the streets in front of, at the rear of, or otherwise adjacent or near to their properties prior to the paving or final paving of roads on which their properties front. Any infrastructure projects or improvements requiring installations, construction, or service by, or contracts with, an electric utility shall be subject to and in accordance with the applicable rules and regulations of the Public Service Commission, including without limitation the rules governing reimbursement to the utility for the cost of installing electric facilities underground.

(6) To contract on a competitively bid basis with any licensed contractor for the purpose of providing any materials or any work with respect to the acquisition, installation, or construction of infrastructure projects.

(7) To purchase liability and other forms of insurance.

(8) To adopt and amend bylaws not in conflict with this chapter or the laws of this state.

(9) To enter into contracts and agreements with any landowner, owner, or any other person concerning the installation, construction, or acquisition of infrastructure projects, assessment of the costs thereof, the waiver or limitation of legal rights, or any other matters concerning the authority or projects within the boundaries of the authority.

(10) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this chapter. A specific power shall not be considered as a limitation upon any power that is necessary, useful, or appropriate to carry out the purposes and intent of this chapter.

(11) To take official action with respect to the reimbursement of costs associated with infrastructure projects.

(12) To enter into professional contracts and agreements and other instruments, and to take other actions as may be necessary or convenient to accomplish any purpose for which an authority is organized or to exercise any power expressly granted hereunder.



Section 11-71-5 - Liability; civil actions.

(a) Authorities, members of boards of directors, officers, and agents of the authority shall have the same immunity from liability as a municipality and its officers unless their actions are unreasonable when compared to that of a similarly situated individual, or the actions are wanton, willful, or intentional. Subject to the previous sentence, no civil action may be brought or maintained against the authority or any director thereof for or on account of the negligence of an authority or director or its or his or her agents, servants, or employees in or about the construction, acquisition, installation, maintenance, operation, superintendence, or management of any facility or other improvement owned, controlled, maintained, or managed by the authority.

(b) No civil action may be maintained against a municipality, its officers, servants, employees, or agents relating to any facility built by an authority or to any other project owned, controlled, maintained, or managed by an authority unless the individuals' actions were unreasonable when compared to that of a similarly situated individual, or such acts were wanton, willful, or intentional.



Section 11-71-6 - Terms of office; vacancies.

(a) Initial members of the board shall serve terms of office of four years, or until dissolution of the authority, whichever is sooner. Upon the expiration of the initial term of office of any member of the board, the person shall remain a member of the board until his or her successor has been duly elected at an election of a majority of the authority members. Successors' terms of office shall be four years or until dissolution of the authority, whichever is sooner.

(b) A vacancy on the board shall be filled in the same manner as the vacating member was initially elected.



Section 11-71-7 - Contracts; funding.

(a) Upon the making of the preliminary assessments, the authority shall prepare contracts and shall contract on a competitively bid basis for the acquisition, construction, or installation of all projects as specified in the petition.

(b) Because authority infrastructure projects are paid from assessments of members of the authority, no public funds may be utilized and projects shall be exempt from state bidding law, but projects should be competitively bid.

(c) The authority may not contract for and commence the acquisition, construction, or installation of one or more projects or a portion of one or more projects in advance of a preliminary or final assessment being collected.



Section 11-71-8 - Refunding of excess funds.

Following the completion of the acquisition, construction, or installation of the projects, if there are excess funds from assessments, after fully funding all reserves and contingency funds, the excess funds shall be refunded in a manner determined to be equitable by the board, or as otherwise provided in the board's proceedings with respect to its bylaws.



Section 11-71-9 - Dedication of facilities and projects.

Following completion of all projects of an authority and the dedication of the projects and related facilities, the municipality must formally accept the dedication of such facility and projects.



Section 11-71-10 - Dissolution and liquidation of authority.

If at any time an authority has no assessments outstanding, and has paid all its indebtedness, and distributed any excess funds, the board may adopt a resolution recommending to the municipality that the authority be dissolved and liquidated. Upon delivery of a copy of the resolution to the municipality, if it considers it expedient, the municipality may adopt a resolution declaring the authority dissolved. Upon declaring the authority dissolved, the authority shall dedicate the facilities and revitalization projects to the municipality. The municipality must formally accept such dedicated facilities and projects before it agrees to assume the legal obligation to maintain the facilities and projects.



Section 11-71-11 - Income tax credit.

Each homeowner and business assessed pursuant to this chapter, beginning in the 2012 tax year, shall be eligible for an income tax credit of 10 percent of the amount of assessment paid, not to exceed one thousand dollars ($1,000) credit in any tax year, for a period not exceeding 10 successive tax years.



Section 11-71-12 - Expiration of chapter.

This chapter shall automatically expire December 31, 2015, unless specifically extended by an act of the Legislature; however, all authorities in existence as of December 31, 2015, shall continue in existence until all existing projects of the authority are completed and the authority seeks dissolution.






Chapter 72 - TREE COMMISSION IN CLASS 2 MUNICIPALITY.

Section 11-72-1 - Short title; legislative findings.

(a) This chapter shall apply only in a Class 2 municipality.

(b) It is hereby declared that the trees on private property and in publicly owned areas within a Class 2 municipality, including particularly those in street rights-of-way, are both an economic and an aesthetic asset to the Class 2 municipality and the State of Alabama; that the existing trees so located are in need of protection and of active measures to support their health and growth, that it is desirable that additional trees be planted, and that those ends require a separate entity specifically charged with the responsibility and duty of fostering the planting, growth, and protection of trees on private property and publicly owned areas.



Section 11-72-2 - Creation; composition.

There is created a Tree Commission within each Class 2 municipality, to consist of the same number of members as the number of members of the city council each member to be appointed by the city council of the Class 2 municipality.

The city council of the Class 2 municipality shall make the appointments to the commission within a reasonable time after May 5, 2015. Each member of the commission shall serve at the pleasure of the city council. Members serving on the commission on May 5, 2015, shall be eligible for appointment by the city council of the Class 2 municipality. Commissioners shall serve until a successor takes office, and any vacancies shall be filled by appointment.



Section 11-72-3 - Compensation; officers.

Members of the commission shall serve without salary or remuneration. They shall annually elect from among their number a chair, a vice chair, a secretary, and a treasurer.



Section 11-72-4 - Funding.

The commission is authorized to accept contributions and to expend the same for the purposes of carrying out its duties and obligation imposed by this chapter.



Section 11-72-5 - Ownership and maintenance of trees.

The Class 2 municipality and other governmental subdivisions and agencies of the state, shall continue to be the owners of and, subject to the provisions hereof, continue to be responsible for the maintenance of and care for all trees on publicly owned property, and the Tree Commission shall have no duties other than those specifically provided in the chapter.



Section 11-72-6 - Departmental cooperation.

The Tree Commission shall cooperate with and coordinate its activities with the Public Works Department, the Department of Parks and Recreation, and other departments of the Class 2 municipality. All departments of the Class 2 municipality shall cooperate with the Tree Commission.



Section 11-72-7 - Duties of the commission.

The commission shall take active steps to do each of the following:

(1) Educate the public as to the economic and aesthetic benefits of trees to the Class 2 municipality and its citizens, both on publicly owned property and privately owned property.

(2) Promote the planting, health, and growth of trees in the Class 2 municipality, with the particular objective of establishing and protecting avenues of live oak trees and other trees deemed suitable by the commission.

(3) Promote the care, feeding, fertilization, and other measures desirable for the health and growth of existing trees in street rights-of-way in the Class 2 municipality.

(4) Protect trees located in street rights-of-way in the Class 2 municipality from damage, removal, lack of sustenance, or any other act or condition which might threaten the health and growth of such trees.



Section 11-72-8 - Powers of the commission; recordkeeping.

(a) The commission may do all of the following:

(1) Adopt bylaws and rules and regulations pursuant to this chapter.

(2) Meet at least once each month and specially as it deems necessary and as provided in the bylaws.

(3) Provide printed forms to be used as shall be necessary to govern its proceedings and to effectuate the provisions of this chapter.

(4) Cause studies to be made as it deems necessary.

(5) Perform its functions directly through its own agents or employees, or may contract with others for specific or general services to carry out its purposes hereunder.

(b) It shall keep a record of its proceedings and a register of all applications made to it and its action thereon, all of which shall be public records.



Section 11-72-9 - Application and permission to cut, remove, trim, etc.; emergency exceptions

(a) Except as provided in subsection (b), no person shall cut, remove, trim, or in any way damage any tree in any street right-of-way in the Class 2 municipality or create any condition injurious to any tree without having first made a written application so to do to the commission and having obtained advance written permission from the commission. Any governmental body or utility may, by filing an application accompanied by a certificate as hereinafter provided, obtain a continuing permission to trim, cut, or remove at any time any trees in any area described in its application for such permission. The form of application shall be as established by the commission, and the commission may delegate to one or more of its members or officers the power to grant such permission in accordance with standards set by it. The commission may in its discretion hold public hearings on any application and may approve part of an application or may approve an application upon terms and conditions as the commission may establish. In considering any application before it, the commission shall base its decision on whether the public and private benefit that will result from granting the application outweighs the public and private benefit that will result from denying it. In the event the mayor of the Class 2 municipality or public utility shall certify to the commissioners that it desires to trim, cut, or remove trees and that it is or may become reasonably necessary to do so to prevent a public hazard or to provide efficient or economical service to the public, then such certificate shall be conclusive evidence for the approval of the application, and the commission shall approve the same, and there shall be no appeal from such approval except as provided in Section 11-72-10.

(b) During a declared emergency or to eliminate an imminent danger to life, health, property, or the environment, or as required for the repair or restoration of service, a utility or utility contractor may cut, remove, or trim trees in any street right-of-way in a Class 2 municipality without having obtained advance permission from the commission.



Section 11-72-10 - Appeals.

Any person aggrieved by any decision of any officer or agent of the commission to whom its duties are delegated, or of any decision of the commission may appeal to the city council of the Class 2 municipality under any such rules and regulation as the city council may adopt. Any person aggrieved by any decision of the city council may, within 15 days thereafter, appeal to the circuit court of the county in which the Class 2 municipality is located, by filing with the city council a written notice of appeal and making and filing with the clerk of the court a bond approved by the clerk conditioned to pay the costs of the appeal. The hearing and trial in the circuit court shall be de novo. No appeal shall authorize any person to take any action pending appeal, application for which has been denied by the Tree Commission or city council.



Section 11-72-11 - Violations.

Any person who violates the provisions of this chapter shall be guilty of a Class C misdemeanor.






Chapter 73 - Low Speed Vehicle Operation on Streets

Section 11-73-1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 18, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This chapter shall only apply in Class 2 municipalities.



Section 11-73-2 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 18, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The governing body of any Class 2 municipality, by ordinance, may authorize the operation of low-speed vehicles upon the roads and streets of the municipality under limited circumstances and conditions.



Section 11-73-3 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 18, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The municipality, by ordinance, may determine the appropriate municipal roads and streets upon which low-speed vehicles may be operated.



Section 11-73-4 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 18, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

A low-speed vehicle may only be operated on any public roads or streets under the following conditions:

(1) The vehicle may not be operated on a public road or street by any person other than a licensed driver.

(2) The vehicle may be operated only during the hours between sunrise and sunset, unless the municipality has determined that a low-speed vehicle may be operated between sunset and sunrise and the vehicle is equipped with headlights, brake lights, turn signals, and a windshield.

(3) The vehicle is certified as meeting all federal and state laws, rules, and regulations governing safety, emissions, and antitheft standards, including the safety standards provided in 49 C.F.R. Section 571.500.

(4) The vehicle has a 17-digit vehicle identification number which conforms to National Highway Safety and Traffic Administration standards, the manufacturer's statement of origin states that the vehicle complies with the safety standards for a low-speed vehicle or that the vehicle complies with 49 C.F.R. Section 571.500, and the vehicle has affixed thereto a decal certifying that the vehicle meets these safety standards.

(5) The vehicle has a current license plate issued by the license plate issuing official.



Section 11-73-5 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 18, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

A low-speed vehicle may cross a part of a state highway system only if both of the following conditions are met:

(1) The state highway intersects a municipal street that has been designated for use by low-speed vehicles.

(2) The state Department of Transportation has reviewed and approved the location and design of the crossing and any traffic control devices needed for safety purposes.



Section 11-73-6 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 18, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

For purposes of this chapter, a low-speed vehicle is defined as a four-wheeled motor vehicle with a top speed not greater than 25 miles per hour, which has a gross vehicle weight rating of less than 3,000 pounds, and is certified as complying with the safety standards of 49 C.F.R. Section 571.500.



Section 11-73-7 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 18, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Any Class 2 municipality may impose appropriate penalties for any violation of this chapter or the local ordinance adopted pursuant to this chapter.









Title 3 - PROVISIONS APPLICABLE TO COUNTIES AND MUNICIPAL CORPORATIONS.

Chapter 80 - GENERAL PROVISIONS.

Section 11-80-1 - Condemnation of lands for public building sites, roads, streets, construction materials, etc.

(a) Counties and municipal corporations may condemn lands for public building sites or additions thereto, or for enlargements of sites already owned, or for public roads or streets or alleys, or for material for the construction of public roads or streets or for any other public use.

(b) Notwithstanding any other provision of law, a municipality or county may not condemn property for the purposes of private retail, office, commercial, industrial, or residential development; primarily for enhancement of tax revenue; for transfer to a person, nongovernmental entity, public-private partnership, corporation, or other business entity; or for the primary purpose of acquiring a mortgage or deed of trust. Provided, however, the provisions of this subsection shall not apply to the use of eminent domain by any municipality, housing authority, or other public entity based upon a finding of blight in an area covered by any redevelopment plan or urban renewal plan pursuant to Chapters 2 and 3 of Title 24, provided the purpose of the use of eminent domain pursuant to Chapters 2 and 3 of Title 24 is not primarily to acquire a mortgage or deed of trust, but just compensation, in all cases, shall continue to be first made to the owner. Nothing in this article shall limit the exercise of eminent domain by or for the benefit of public utilities or other entities engaged in the generation, transmission, or distribution of telephone, gas, electricity, water, sewer, or other utility products or services. Nothing in this article shall be interpreted to prohibit a municipal or county governing body from exercising the power of eminent domain to condemn real property, irrespective of whether the property may be subject to a mortgage or deed of trust, for the purpose of constructing, maintaining, or operating streets and roadways, government buildings, or park and recreation facilities.

(c) Property condemned pursuant to the authorizations as described in subsections (a) and (b), if not ever used for the purpose or purposes for which it was condemned or for some other public use, that is subsequently determined to be sold first, shall be offered for sale to the person or persons from whom the property was condemned, or his or her known or ascertainable heirs or assigns, at the price which was paid for the property, less such amount, if any, as the person or persons from whom the property was condemned shall show by good and sufficient documentation to be the amount of income and transaction taxes, if any, actually paid in connection therewith, and if the offer shall not be accepted within 90 days from the date it is made, the property may be sold to any other person but only at public sale after legal notice is given.



Section 11-80-2 - Relocation assistance for persons displaced by acquisition of real property under local land acquisition programs.

(a) The incorporated municipalities and counties of this state are hereby empowered to provide relocation assistance to persons displaced by the acquisition of real property by local land acquisition programs and to comply with the Uniform Relocation Assistance and Real Property Acquisitions Policies Act of 1970, Public Law 91-646, Title 2, §§207 and 210, 84 Stat. 1898 and 1899, 42 USCA, §§4627 and 4630, and the requirements and regulations thereunder. Such incorporated municipalities and counties are empowered to appropriate public funds to provide such relocation assistance and to comply with the requirements of such act and the requirements and regulations thereunder in connection with projects financed in whole or in part by federal funds. The incorporated municipalities and counties of this state may exercise the authority granted hereunder by enactment of appropriate resolutions or ordinances to establish criteria for providing such relocation assistance.

(b) Nothing contained in this section shall be construed as creating, in any condemnation proceedings brought under the power of eminent domain, any element of damages not in existence on March 10, 1975.



Section 11-80-3 - Contracts between counties and municipalities as to use and occupation, etc., of public buildings located in municipalities.

Municipalities and counties may contract with each other for the ownership or use and occupation of parts of city halls, city jails, county courthouses, and county jails or other public buildings held and owned by such municipalities or counties located within such municipalities, and any such contract shall be binding upon both the municipality and county until revoked by the joint agreement and action of both parties to such contract. Any and all easements acquired under this section shall be in every respect binding between the parties.



Section 11-80-4 - Appropriations for municipal bands, etc.

The counties, cities, and towns in the State of Alabama may appropriate moneys out of their general funds for the maintenance and support of municipal bands and other musical organizations for public entertainment.



Section 11-80-4.1 - Appropriations and contributions to community action agencies.

(a) County and municipal governments in Alabama are hereby authorized to appropriate from the general fund of the county or municipality, or from federal revenue sharing funds of the county or municipality, funds to community action agencies authorized to administer grants and contracts in their areas. These funds may be used to match grant funds and contract funds from the federal government, state government, planning and development commissions, and other public and private organizations where local matching funds are required for the delivery of social services.

(b) County and municipal governments in Alabama are authorized to contribute to community action agencies in-kind services such as space, equipment, personnel and other resources which can be fairly evaluated as matching funds for the same purposes as stated in subsection (a) of this section.

(c) Community action agencies eligible to receive county and municipal funds may be organized as public agencies or public non-profit or private non-profit corporations as authorized by the local government jurisdictions.



Section 11-80-5 - Planning, establishment, administration, etc., of recreational, social and cultural facilities, services, etc., for senior citizens.

The counties and municipalities of this state are hereby authorized to plan, establish, and furnish recreational, social and cultural facilities, services and programs, including transportation services and programs, especially for senior citizens within the state, and to make the availability of benefits through use of such facilities, services or programs depend upon uniform nondiscriminatory eligibility requirements. In availing itself of this authority any county or municipality within the state may agree to and abide by the conditions of any grant from any agency of the state or the United States government pertaining to such facilities, services, and programs. Such services may be administered by and through such instrumentality or instrumentalities as may be designated for that purpose by the governing body of such county or municipality and may also be furnished by each such entity or on a multijurisdictional basis through mutual agreements between two or more such entities and also by contract with such public or private agencies as may be determined by such governing bodies as necessary or desirable.



Section 11-80-7 - Authority of municipalities, counties, public corporations, boards of education, etc., with respect to letters of credit as security for bonds, notes, etc.

Any municipality, county, public corporation, city or county board of education, the State Board of Education, or any other entity organized pursuant to authorization, determination finding or other action by any municipality or municipalities, or county or counties, or the governing body of any one or more thereof, or any public officer or officers of the State of Alabama, is hereby authorized:

(1) To acquire a letter or letters of credit as security for any bonds, notes, warrants, or other evidences of indebtedness or securities;

(2) To pledge such letter or letters for the benefit of such bonds, notes, warrants, or other evidences of indebtedness or securities;

(3) To pay the premium or premiums on such letter or letters from the proceeds of any such bonds, notes, warrants, or other evidences of indebtedness or securities;

(4) To enter into such agreements, contracts, and indentures with respect to such letter or letters as the governing body of the purchaser of the letter or letters shall deem necessary or desirable; and

(5) To grant security with respect to such letter or letters.



Section 11-80-8.1 - Enactment of ordinances, resolutions, etc., controlling rent charged for leasing private property prohibited.

(a) As used in this section, "local governmental unit" means any political subdivision of this state including, but not limited to, a county, city, town, or municipality, if the political subdivision provides local government services in a geographically limited area of this state as its primary purpose and it has the power to act primarily on behalf of that area.

(b) A local governmental unit shall not enact, maintain, or enforce an ordinance, resolution, or rule that would have the effect of controlling the amount of rent charged for leasing private property. This section does not impair the right of any local governmental unit to manage and control property in which the local governmental unit has a property interest.



Section 11-80-9 - Assistance to governing body of municipality or county when municipality or county declared disaster area; procedure; mutual aid agreements.

(a) The governing body of each incorporated municipality and the county commission of each county of the state is hereby authorized to provide assistance, by means of gift or loan, to the governing body of any other municipality or county located within the state when such county or municipality has been declared a disaster area by the Governor of the State of Alabama or by the President of the United States. Such assistance may be in the form of funds not otherwise appropriated, services, or other aid as determined by the governing body of the municipality or county offering assistance. The terms upon which assistance is offered should be mutually agreed upon, reduced to writing, and approved by the governing bodies of both the assisting county or municipality and the recipient county or municipality.

(b) Nothing herein shall restrict or affect in any manner mutual aid agreements heretofore or hereafter entered into by municipalities and/or counties for the purpose of disaster assistance.



Section 11-80-10 - Licensing of junkyards located within and outside police jurisdictions by municipalities and counties.

(a) As used in this section, the following words and phrases shall have the following meanings unless the context clearly indicates otherwise:

(1) JUNKYARD. An establishment or place of business which is maintained, operated, or used for storing, keeping, buying, or selling old or scrap copper, brass, rope, rags, batteries, paper trash, rubber debris, waste or junked, dismantled or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material or for the maintenance or operation of an automobile graveyard.

(2) SCRAP PROCESSOR. Any person who is engaged, from a fixed location or otherwise, in the business of paying compensation for ferrous or nonferrous metals that have served their original economic purpose, who is engaged in the business of performing the manufacturing process by which ferrous metals or nonferrous metals, or other recyclable materials, are converted into raw material products consisting of prepared grades and having an existing or potential economic value.

(b) Any incorporated municipality may license a junkyard located within its police jurisdiction to the same extent as if the junkyard was located within its corporate limits and any county may license junkyards located outside the police jurisdiction of any municipality in the county to the same extent.

(c) Any incorporated municipality and any county shall have the authority, by adoption of local ordinance or regulation, to establish criteria to issue or revoke licenses as provided herein.

(d) Nothing in this section shall be deemed to supersede or alter the authority of the State of Alabama, and any of its agencies and departments, to regulate junkyards or issue permits relating to junkyards.



Section 11-80-11 - Authority reserved to Attorney General to bring or settle certain lawsuits concerning firearms, ammunition, etc.

The authority to bring or settle any lawsuit in which the state has an exclusive interest or right to recover against any firearm or ammunition manufacturer, trade association, or dealer, and the authority to bring or settle any lawsuit on behalf of any governmental unit created by or pursuant to an act of the Legislature or the Constitution of Alabama of 1901, or any department, agency, or authority thereof, for damages, abatement, injunctive relief, or other equitable relief resulting from or relating to the design, manufacture, marketing, or lawful sale of firearms or ammunition, or both, shall be reserved exclusively to the Attorney General, by and with the consent of the Governor. This section shall not prohibit a county or municipal corporation from bringing an action against a firearms or ammunition manufacturer or dealer for breach of contract or warranty as to firearms or ammunition purchased by the political subdivision or local governmental authority.



Section 11-80-12 - Retention of judicially prescribed method of election and number of serving members for boards of education, county commissions, or municipal governing bodies.

Notwithstanding any other provision of law to the contrary, any board of education, county commission, or municipal governing body whose currently serving members have been elected by a method of election and a specific number of seats prescribed by a federal court shall retain that manner of election and composition until such time as the method of election or number of seats is changed in accordance with general or local law. This section shall not apply in any county where a federal court has overturned the previous order concerning the manner of election and the number of members of a county commission and shall not apply in any county where there is currently pending litigation, or appeals relating thereto, challenging previous court orders or consent orders concerning the manner of elections or the number of members or districts of a county commission.



Section 11-80-13 - Cemetery rehabilitation authorities.

(a)(1) County commissions may establish a county cemetery rehabilitation authority, hereinafter authority, to designate, register, and maintain neglected cemeteries lying outside any municipal area within the county.

(2) When a county commission establishes an authority, it shall appoint a board to oversee the duties given to the authority. Each board member shall serve at the pleasure of the county commission.

(3) City governments have the same power to establish a city cemetery rehabilitation authority and a board to oversee the registration and maintenance of neglected cemeteries within their municipal limits.

(4) Governments are encouraged to include on their board representatives of genealogical and historical societies and other citizens who have shown an interest in preserving cemeteries.

(b) In the absence of action by the appropriate governing body, any citizen may submit, in writing, a request to the appropriate governing body that the governing body establish a cemetery rehabilitation authority, and such request shall be spread upon the minutes of the next meeting of the appropriate governing body following receipt of such request.

(c) A cemetery rehabilitation authority created herein may accept the assistance of private citizens as well as money donated by private citizens or family, in order to afford the upkeep and restoration of cemeteries designated as neglected. A trust fund may be established to supply continuing needs over a long period of time.

(d) The cemetery authority may work with private landowners to determine the frequency of access, either for specified work days or for visits by family to restore and or maintain the graves, or by genealogical researchers.

(e) The county commission of each county may provide for the identification, cataloguing, or recording of neglected cemeteries. A copy of all surveys shall be forwarded to the Alabama Historical Commission for establishment of a statewide inventory. If the county or city has a cemetery rehabilitation authority, this duty may be delegated to that authority.

(f) The authority or the county commissions of each county shall provide for the registration, with the Historical Commission, of each neglected cemetery within the county, unless the cemetery has been previously registered. The registration shall take place within one year of notification being made to the board by any interested party of the existence of the neglected cemetery.

(g) No county or municipality nor any person under the supervision or direction of the county or municipality, providing good faith assistance in securing or maintaining a cemetery under this section, may be subject to civil liabilities or penalties of any type.



Section 11-80-14 - Deaf or blind child area signs.

(a) Upon request, a city or county may install a deaf or blind child area sign to warn drivers in the area that a deaf or blind child resides on a residential road or street.

(b) The cost of the sign may be paid by the requesting party, a private individual, or a neighborhood association.

(c) The county or city shall review annually the placement of a sign that has been installed pursuant to this section to ensure that the placement is still applicable.



Section 11-80-15 - Regulation of fertilizer.

(a) A county commission or municipal governing body may not adopt or continue in effect any ordinance, rule, or resolution regulating the registration, packaging, labeling, sale, distribution, transportation, storage, or application of fertilizers. The entire subject matter of the foregoing shall be subject to the jurisdiction of the Department of Agriculture and Industries.

(b) For purposes of this section, the term fertilizer means any substance containing one or more recognized plant nutrients which is used for its plant nutrient content and which is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, marl, lime, limestone, wood ashes, boiler ashes produced by the pulp and paper or the electric utility industry, and similar products exempted by regulation of the Commissioner of Agriculture and Industries.

(c) This section shall not affect, supersede, or override any zoning ordinance or business license enacted by a county or municipal government, except to the extent the zoning ordinance or business license purports to regulate fertilizer as prohibited by this section, which provisions are null and void.

(d) A political subdivision of the state is not subject to the requirements of subsections (a), (b), and (c) if the political subdivision's National Pollutant Discharge Elimination System permit or other Alabama Department of Environmental Management administrative action requires, based on federal or state requirements for impaired water bodies, a stricter standard than this section imposes. The political subdivision must demonstrate to the satisfaction of Alabama Department of Environmental Management that the discharges from the municipal separate storm sewer system (MS4) within its jurisdiction have the potential to impact an impaired water body and whether the MS4 is subject to an applicable total maximum daily load (TMDL) requirement for the impaired water body. The political subdivision must document in the public record the rationale supporting the exemption provided in this section, including all documents utilized to support the exemption. Any exemption pursuant to this section shall lapse upon restoration of water quality as documented in the Alabama's Water Quality Report to Congress and there are no federal or state requirements requiring a stricter standard than this section imposes. Upon lapse of the exemption, subsections (a), (b), and (c) shall apply.



Section 11-80-16 - Prohibition against requiring employers to grant or compensate for vacation or leave not required by state or federal law.

(a) For purposes of this section, the following words have the following meanings:

(1) EMPLOYEE. An individual employed in this state by an employer.

(2) EMPLOYER. A person engaging in any activity, enterprise, or business in this state employing one or more employees.

(b) A county, municipality, or any political subdivision in this state may not enact or administer an ordinance, policy, rule, or other mandate requiring an employer to provide any employee or any class of employees with vacation or other forms of leave from employment, paid or unpaid, that is not required by state or federal law, and may not require an employer to compensate an employee for any vacation or other forms of leave for which state or federal law does not require the employee to be compensated.

(c) This section does not apply to any mandate enacted by a county, municipality, or political subdivision of this state relating to vacation or other forms of leave for an employee or class of employees of the political subdivision.

(d) Any ordinance, policy, rule, or other mandate of a political subdivision of this state that is inconsistent with this section is void.






Chapter 81 - MUNICIPAL AND COUNTY BONDS.

Article 1 - General Provisions.

Section 11-81-1 - Execution of mortgages to secure bonds and indebtedness incurred in purchase, construction, extension, etc., of school buildings or waterworks, gas, light, etc., plants.

Any city or town of the State of Alabama that may hereafter construct or purchase school buildings, a waterworks plant, gas plant, electric light plant, or other light and power plant or extend or enlarge a waterworks plant or light and power plant then owned by such city or town, may, through its mayor and aldermen or other governing body execute a mortgage on the school buildings, the waterworks plant or light and power plant purchased or constructed by such city or town to secure the bonds and indebtedness and interest on such bonds and indebtedness created in the purchase, construction, extension or enlargement of such school buildings, waterworks plant or light and power plant, such mortgage to be signed by the mayor and countersigned by the clerk of said city or town or by such other person or persons as the mayor and aldermen or other governing body of such city or town may direct by appropriate resolution. If, in the judgment of said mayor and aldermen or other governing body of said city or town, it is desirable that such mortgage be executed before such school building or plant is constructed and if it is so executed for the purpose of providing money to construct such building or plant, the fact that such mortgage is executed before the construction of such building or plant shall not render such mortgage invalid.



Section 11-81-2 - Execution of mortgages or deeds of trust upon property acquired, etc., with proceeds of bond issues; recordation of same.

Any municipal corporation in this state shall have power and authority to execute a mortgage or deed of trust upon the property acquired or to be acquired with the proceeds of a bond issue authorized in this chapter, and such mortgage or deed of trust shall be admitted to record in the office of the probate judge of any county in this state without the payment of any tax upon the debts secured thereby or any other fee or charge, except the costs of recording the instrument at the rate fixed by law.



Section 11-81-3 - Issuance of refunding or funding bonds as to adjustment, etc., of indebtedness.

The governing body of any county, city or town, or municipal authority organized under Article 9, Chapter 47 of this title which shall authorize the issuance of refunding or funding bonds may exercise all powers deemed necessary by the governing body for the execution and fulfillment of any plan or agreement for the settlement, adjustment, refunding, or funding of the indebtedness of the county, city or town, or municipal authority organized under Article 9, Chapter 47 of this title not inconsistent with the provisions of law relating to the issuance of refunding or funding bonds. Without limiting the generality of any of the foregoing powers, it is expressly declared that the governing body shall have the power to take all steps and proceedings contemplated or permitted by any act of the Congress of the United States relating to the readjustment of municipal indebtedness, and the State of Alabama hereby gives its assent thereto and hereby authorizes each county, city or town, or municipal authority organized under Article 9, Chapter 47 of this title in the state to proceed under the provisions of the acts for the readjustment of its debts.



Section 11-81-4 - Issuance of refunding interest-bearing certificates of indebtedness, warrants or notes by municipalities; pledge of tax, revenues, etc., for payment of principal and interest on same.

The governing body of any municipality in this state is hereby authorized to issue, without an election, refunding interest-bearing certificates of indebtedness or refunding interest-bearing warrants or refunding interest-bearing notes maturing at such time or times as the governing body may determine, not exceeding 30 years from their respective dates, for the purpose of funding or refunding outstanding certificates of indebtedness or warrants or notes of such municipality or any outstanding revenue bonds of such municipality issued under the provisions of Article 5 of Chapter 81 of Title 11 as amended, or predecessor statute or any combination thereof, whether the same are due at the time of such funding or refunding or at a later date, in an aggregate principal amount not exceeding the sum of (1) the outstanding principal of such outstanding certificates, warrants, notes, or revenue bonds, (2) the interest accrued and unpaid thereon plus the interest to mature thereon until the date on which they are to be redeemed or paid and (3) the amount of any redemption premium to be paid as a condition to their redemption prior to their respective maturities, or for the purpose of refunding or discharging any judgment or judgments based upon such obligations, and the governing body of any such municipality may pledge to the payment of the principal of and interest on said refunding certificates of indebtedness or refunding warrants or refunding notes any tax or license or revenues which the municipality may then be authorized to pledge to the payment of bonded or other indebtedness.



Section 11-81-5 - Places of payment.

All bonds may be made payable at such place or places within or without the State of Alabama as the proper governing body may designate.



Section 11-81-6 - Maturity and payment - Generally.

The principal of all bonds issued under this chapter, except bonds issued under Division 1 of Article 4 of this chapter, shall be payable as provided in this section.

(1) The principal of all such bonds, other than revenue bonds as defined in subdivision (2) of this section, shall be payable on such date or dates as shall be specified in the ordinance or resolution providing for their issuance; provided, that

a. The principal of each such bond shall be payable not later than 30 years after its date; and

b. If such bonds shall be issued for the purpose of acquiring property or making improvements, then all the principal thereof shall be payable within the period of usefulness of the property or improvement for which the bonds are issued as such period shall be estimated under the provisions of Section 11-81-8;

(2) The principal of all revenue bonds (which are hereby defined as bonds payable solely out of revenues to be derived from a specified system or systems or other property or improvements) issued under the provisions of this chapter shall be payable on such date or dates as shall be specified in the ordinance or resolution providing for their issuance; provided that

a. The principal of each such revenue bond shall be payable on a date not later than 50 years after its date; and

b. If such revenue bonds shall be issued for the purpose of acquiring property or making improvements, then all the principal thereof shall be payable within the period of usefulness of the property or improvement for which such revenue bonds are issued as such period shall be estimated under the provisions of Section 11-81-8.

(3) Refunding bonds issued under this chapter that are revenue bonds as defined in subdivision (2) of this section shall be subject to the provisions of subdivision (2) of this section. All other refunding bonds issued under this chapter (except those issued under Division 1 of Article 4 of this chapter) shall be subject to the provisions of subdivision (1) of this section.



Section 11-81-7 - Maturity and payment - Bonds issued and sold in series.

In any case where general obligation bonds of a county or a municipality have heretofore been or may hereafter be authorized at an election held pursuant to the provisions of Article 2 or 3 of this chapter, as amended, and are issued and sold in series rather than as an entirety, it shall not be necessary for each series of such bonds to mature or be payable in the manner required by the applicable provisions of Section 11-81-6, as amended, so long as all such bonds so authorized taken together mature or are payable in the manner provided by the applicable provisions of said Section 11-81-6.

Without in any way limiting the generality of the foregoing, it is hereby declared that in cases where any such bonds are so authorized at an election and are issued and sold in series and not as an entirety, it shall not be necessary for the bonds of each such series to be payable in annual installments or for the first installment of principal of the bonds of any such series to be payable not later than three years after the date of the bonds of such series, and the largest installment of principal coming due in any successive 12-month period on the bonds of any such series may be more than two times as great as the smallest installment of principal coming due in any prior successive 12-month period on the bonds of such series.



Section 11-81-8 - Estimate as to period of usefulness of improvement or property for which bonds issued.

The governing body shall estimate the period of usefulness of the improvement or property for which the bonds are issued, and such estimate of the governing body shall be conclusive.



Section 11-81-9 - Form; appointment of registrar and provision for registration and transfer.

Bonds issued under this chapter may be issued either in registered or coupon form. If they are coupon bonds, they may be made registerable either as to principal or as to both principal and interest. The governing body may appoint a bank or trust company within or without the State of Alabama as registrar and provide for the registration of registerable bonds and the transfer of registered bonds by such registrar.



Section 11-81-10 - Sale price.

All bonds, except revenue bonds, issued under this chapter shall be sold by the governing body at not less than 95 percent of their par value together with accrued interest from the date of the bonds to the date upon which they are delivered and paid for; provided, however, that towns and cities having a population of less than 6,000 may sell such bonds at not less than 90 percent of their par value and accrued interest to date of delivery; provided further, that funding and refunding bonds may be exchanged for outstanding obligations as provided in subsection (b) of Section 11-81-11.



Section 11-81-11 - Sale.

All bonds issued under the authority of this chapter shall be sold at public or private sale as the governing body of the municipality or county may determine.

If the bonds are sold at public sale, the public sale shall be either on sealed bids or at auction. The notice of public sale shall state whether the sale is to be on sealed bids or at auction and shall also briefly recite the amount of the bonds to be sold, the maturities thereof, the amount payable at each maturity, any redemption or prepayment privileges, the frequency with which interest will be payable, either the rate of interest which the bonds are to bear or that the bidders are invited to name the rate of interest in their bids and the time and place of sale or for submitting sealed bids. Such notice shall be published once in each of two consecutive weeks in a newspaper published in the municipality proposing to issue the bonds, or, if there is no such newspaper published in such municipality or if the sale is of county bonds, then in a newspaper published in the county proposing to issue the bonds or in which such municipality is situated. The first of such two publications shall be not less than 10 days before the last date for submitting bids if the sale is on sealed bids or the date of sale if the sale is at auction. If there is no newspaper meeting the foregoing requirements, the notice shall be posted in three public places in the county or municipality issuing the bonds for at least a period of 10 days. The governing body shall have the right to reject any or all bids.



Section 11-81-12 - Determination of highest bidder.

In determining the highest bidder for bonds offered for sale at any public sale held pursuant to this chapter, the lowest net interest cost to the county or municipality as determined by the governing body of such county or municipality shall govern. The determination of such governing body as to what constitutes such lowest net interest cost shall be final and conclusive.



Section 11-81-13 - Disposition of proceeds from sale.

The principal proceeds received in the sale of any bonds hereafter issued under the authority of this chapter shall be used for the purposes for which the bonds are issued; provided, however, that if for any reason any part of such proceeds shall not be necessary for such purposes then such unexpended part of such proceeds shall be applied to the payment of the principal of or interest on said bonds. All accrued interest and premium received in any such sale shall be applied to the payment of interest or principal on the bonds sold.



Section 11-81-14 - Presumption as to validity of issuance, sale, etc.; limitation period for actions to contest validity thereof.

Any bonds reciting that they are issued pursuant to this chapter shall in any action or proceeding involving their validity be conclusively deemed to be fully authorized by this chapter and to have been issued, sold, executed, and delivered in conformity herewith and with all other provisions of statutes applicable thereto and shall be incontestable, anything in this chapter or in other statutes to the contrary notwithstanding, unless such action or proceeding is begun before or within 30 days after the day upon which the bonds are delivered and paid for.



Section 11-81-15 - Levy, collection and disposition of special tax for payment of principal and interest on bonds and sinking fund payments.

In every county and municipality the officers charged by law with the duty of levying taxes shall annually, without further authority, levy a tax, insofar as such a tax is or may be permitted by the present or any future provisions of the Constitution, sufficient to pay:

(1) Bond interest falling due in that year of all bonds issued after March 15, 1933;

(2) The principal of all serial bonds issued after March 15, 1933 falling due during the current fiscal year;

(3) The sinking fund appropriation for the current fiscal year, if any, required by any agreement heretofore made or by any proceedings heretofore taken to establish a sinking fund for the payment of bonds now outstanding, or required by any agreement which may be made or proceedings taken after February 15, 1933, to establish a sinking fund for the payment of funding or refunding bonds issued after the last named date, except funding or refunding bonds maturing in annual series; and

(4) Such arrears of interest, principal or sinking fund payments as should have been made under this section in any prior years, but which were not so made; provided, that the amount of such annual tax shall be decreased by the amount of special assessments or other funds on hand and appropriated to the said purpose; provided further, that such county or municipality shall not be required to divert to the purposes set out in subdivisions (3) and (4) of this section the proceeds of any tax now authorized to be levied to pay for the expenses of the city government or general purposes of said county or municipality.

Such tax shall be collected like other taxes and shall be applied solely to the said purposes. Nothing contained in this section shall prevent any county or municipality from applying funds derived from other taxes or from any other source to the payment of bonds heretofore or hereafter issued or interest thereon or from establishing a sinking fund for the payment of principal of bonds heretofore issued.

This section shall not apply to revenue bonds issued under this chapter.



Section 11-81-16 - Pledge of revenues from certain taxes, utilities, etc., for payment of principal and interest on bonds.

In any case in which a county or municipality may hereafter issue any bonds which are general obligations of such county or municipality, there may be pledged to the payment of the principal of an interest on such bonds all or any part or portion of funds which may be derived from any one or more of the following sources and which shall not be required for the purpose of making good any valid pledge thereof theretofore made or which are not required by the Constitution to be devoted to other purposes and which such county or municipality may at any time be authorized to levy, collect or receive:

(1) The proceeds of any property tax;

(2) The proceeds of any license, privilege or occupational tax, excepting such license taxes as may be levied by municipalities for conducting business outside their corporate limits;

(3) The portion of any license, privilege or occupational tax levied under any law heretofore or hereafter enacted which may be apportioned and paid to such municipality or county; and

(4) The revenues of any waterworks, sewerage system, electric light and power plant, airport or any other utility maintained and operated by such municipality or county.

The provisions making such pledge shall have the force of contract between the county or municipality and the holders of such bonds. No property tax thus pledged and no rate or charge for the services rendered by such utility shall be reduced or diminished to such an extent that the tax or revenue pledged will not be sufficient to meet the interest and sinking fund or principal requirements of such bonds. Any tax or revenue so pledged shall constitute a trust fund or funds which shall be impressed with a lien in favor of the holders of the bonds to the payment of which such funds are pledged. In the event such county or municipality should pledge any tax or revenues as authorized by this section, the ordinance or resolution authorizing the issuance of such bonds may provide that such county or municipality shall not be required to levy the tax provided for in Section 11-81-15, but shall be required to levy only such property taxes, license, privilege or occupational taxes as may be so pledged under authority of this section. Notwithstanding any contrary provisions of any general or local law, the ordinance or resolution authorizing the issuance of any such bonds may contain provisions or covenants whereby, so long as any such bonds shall be outstanding, any license, privilege or occupational tax thus pledged shall be levied and collected in each year without reduction in the aggregate annual amount of such license, privilege or occupational taxes so pledged.



Section 11-81-17 - Pledge of revenues from waterworks system to secure payment of bonds.

Any municipality or county may pledge the net revenues of any waterworks system maintained and operated by such municipality for the purpose of supplying such municipality or county and its inhabitants with water to secure the payment of any bonds issued by such municipality or county, whether such bonds shall have been issued for such waterworks system or for any other purpose.

The term "net revenues," as used in this section, shall include the entire revenues derived from such waterworks system after deducting therefrom the cost of operation and administration and such portion of such revenues as shall be required to satisfy any pledge of such revenues theretofore lawfully made.



Section 11-81-18 - Pledge of revenues from license, privilege, or excise taxes for payment of principal and interest on bonds.

In any case in which a municipality or county may hereafter issue any securities, including bonds, warrants, notes and certificates of indebtedness, whether such securities are general obligations of the municipality or county or are payable solely from a special source, there may be pledged to the payment of the principal of and the interest on such securities all or any part of that portion of the proceeds from any license or privilege tax or excise tax levied by any act of the Legislature which may be apportioned and paid to such municipality or county; provided, however, that such pledge may be made only for the benefit of securities issued for a purpose or purposes for which the tax proceeds so apportioned to any such municipality or county are permitted by any such act to be used.

In any case in which a pledge is made under the provisions of this section, the securities for the benefit of which such pledge shall be made shall have preference over claims for salaries or other operating expenses or claims for any other purpose, and if more than one such pledge shall be made with respect to the same portion of any such tax proceeds so apportioned then such pledges shall take precedence in the order in which they are made; provided, that if in the proceedings authorizing any such securities and making any such pledge therefor the municipality or county reserves the privilege of issuing additional securities secured on a parity of pledge with the securities authorized by the said proceedings, then such additional securities subsequently issued may be secured by such parity pledge in accordance with the provisions of the said proceedings in which the said privilege is reserved.

Each pledge of the character authorized by this section that may have been heretofore made by any municipality or county for the benefit of any such securities heretofore issued by it is hereby ratified and confirmed.



Section 11-81-19 - Investment of sinking funds generally; reports as to investment or deposit of sinking funds; contracts for purchase of savings certificates.

All sinking funds provided for the retirement of bonds shall be invested in bonds of such subdivision or in bonds of the United States or in bonds of the State of Alabama or in bonds of any county in the State of Alabama or any municipal corporation of the State of Alabama, or deposited in a bank on interest; provided, however, that the proceedings authorizing any funding or refunding bonds may prohibit the investment of the sinking fund for such bonds and require that such sinking fund shall be used exclusively in the purchase for retirement or in the redemption of such funding or refunding bonds.

All sinking funds created by resolutions or ordinance heretofore adopted must be properly set aside each year in accordance with the resolution or ordinance providing for the same and a report made thereof and filed with the clerk of the municipality or with the probate judge of the county, as the case may be, showing in detail how said sinking fund is invested or deposited.

All contracts now in effect for purchasing savings certificates under the law as it heretofore existed shall continue as legal investments.



Section 11-81-20 - Investment of funds received to credit of sinking fund.

Any funds of any municipality or county which may come into the hands of such county or municipality to the credit of any sinking fund may be by such county or municipality invested in bonds of the United States, bonds of the State of Alabama or of any county or municipality thereof or in any public improvement bonds issued by any municipality in the State of Alabama which are general obligations of such municipality.



Section 11-81-21 - Investment of funds obligation in which sinking funds may be invested.

Any municipal funds or county funds not presently needed for other purposes may be invested in any obligations in which sinking funds are now authorized to be invested, pursuant to Section 11-81-19, and in addition in any of the following:

(1) Direct obligations of (including obligations issued or held in book entry form on the books of) the Department of the Treasury of the United States of America;

(2) Obligations of any of the following federal agencies, which obligations represent the full faith and credit of the United States of America:

a. Farmers Home Administration.

b. General Services Administration.

c. U. S. Maritime Administration.

d. Small Business Administration.

e. Government National Mortgage Association (GNMA).

f. U. S. Department of Housing and Urban Development (HUD).

g. Federal Housing Administration (FHA).

(3) U. S. dollar denominated deposit accounts and certificates of deposit with banks or savings associations which are qualified public depositories under Chapter 14A of Title 41.

(4) Pre-refunded public obligations, defined as follows:

Any bonds or other obligations of any state of the United States of America or of any agency, instrumentality or local governmental unit of any such state (i) which are not callable at the option of the obligor prior to maturity or as to which irrevocable notice has been given by the obligor to call on the date specified in the notice, and (ii) which are fully secured as to principal and interest and redemption premium, if any, by a fund consisting only of cash or obligations described in subdivision (1) above, which fund may be applied only to the payment of such principal of and interest and redemption premium, if any, on such bonds or other obligations on the maturity date or dates thereof or the specified redemption date or dates pursuant to such irrevocable instructions, as appropriate, and (iii) which fund is sufficient, as verified by an independent certified public accountant, to pay principal of and interest and redemption, if any, on the bonds or other obligations described in this paragraph on the maturity date or dates thereof or on the redemption date or dates specified in the irrevocable instructions referred to in subclause (i) of this paragraph, as appropriate, and (iv) which are rated, based on the escrow, in the highest rating category of Standard & Poor's Corporation and Moody's Investors Service, Inc., or any successors thereto.

(5) Interests, however evidenced, in any common trust fund or other collective investment fund maintained by any national or state chartered bank, trust company or savings association having trust powers, or securities of or other interests in any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, as from time to time amended, so long as all of the following requirements are met at the time of purchase and during the term of investment: (i) At least 65% of the portfolio of such common trust fund, collective investment fund or investment company or investment trust must consist of investments authorized in subdivisions (1), (2), (3), or (4) above, and (ii) the remainder of the portfolio (if any, but not more than 35%) may consist only of the following investments: (x) obligations issued or guaranteed by the following agencies: Federal National Mortgage Association (FNMA), Federal Home Loan Mortgage Corporation (FHLMC), including FNMA, and FHLMC participation certificates, Federal Land Banks, Central Bank for Cooperatives, Federal Intermediate Credit Banks, Student Loan Marketing Association, and Federal Home Loan Banks, (y) mortgage related securities (as that term is defined in Section 3(a) (41) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a) (41)), or (z) repurchase agreements fully collateralized by obligations, securities or investments otherwise authorized under subdivisions 5(i)-(ii), so long as the common trust fund, collective investment fund, investment company or investment trust takes possession and delivery of the collateral for any repurchase agreement either directly or through an authorized custodian. The fact that any financial institution making such investment on behalf of the municipality or county, or any affiliate of such financial institution, is providing services to the investment company or investment trust as an investment advisor, sponsor, distributor, custodian, transfer agent, registrar, or otherwise, and is receiving reasonable remuneration for such services, shall not preclude such institution from making the investment in the securities of such investment company or investment trust; provided, however, that with respect to any account for municipal funds or county funds to which fees are charged for such services, the said financial institution shall disclose (by prospectus, account statement or otherwise) to the beneficiary of such account or to any third party directing investments the basis (expressed as a percentage of asset value or otherwise) upon which the fee is calculated.

The terms "municipal funds" and "county funds" as used in this section shall include all general, special, permanent, trust and other funds, regardless of source or purpose, held or administered by any county, city or town, or by any officer or agency thereof, in the State of Alabama.

Investments of municipal funds or county funds shall be made by the officer or agency controlling their disposition. Such county, city or town, or official or agency thereof, may at any time sell such obligations purchased pursuant to this section, and the money received from such sale and the interest and profits on such investment shall be credited to the fund from which the investment was made. Any such obligation may be deposited for safekeeping with any bank, trust company or savings association organized either under the laws of the State of Alabama or of the United States.



Section 11-81-22 - Sinking fund bonds - Issuance, etc.

Any city which has power to issue bonds to refund the principal of its unmatured bonds under this chapter, may, in the discretion of the city council or board of commissioners or other governing body of such city, cause such bonds to be executed and issued to and placed in a sinking fund established pursuant to Sections 11-81-22 through 11-81-25.



Section 11-81-23 - Sinking fund bonds - Designation; maturity and interest; disposition.

Bonds issued to and placed in such a sinking fund pursuant to Sections 11-81-22 through 11-81-25 shall be designated "sinking fund bonds." Notwithstanding anything contained in said sections or any acts amendatory thereof, such bonds may be made payable at such time or times, not more than 20 years after their respective dates, as may be determined by the city council or board of commissioners or other governing body of the city and may bear interest at any rate or rates not in excess of two percent per annum, payable semiannually. Bonds so issued and placed in a sinking fund shall be valid obligations of the city issuing the bonds and shall be held in such sinking fund until they are paid and may not be sold, transferred or negotiated.



Section 11-81-24 - Sinking fund bonds - Creation of sinking fund; employment and duties of trustee of sinking fund.

Any city which desires to issue bonds as provided by Sections 11-81-22 through 11-81-24 to refund the principal of any of its unmatured bonds may establish a sinking fund which shall be used solely for the purposes of paying the principal of such unmatured bonds and may, by resolution adopted by its city council or board of commissioners or other governing body, employ any bank or trust company authorized to do business in the State of Alabama or any savings and loan association organized either under the laws of the State of Alabama or of the United States to act as trustee of such sinking fund and to hold in trust the bonds of such city issued to refund the principal of such unmatured bonds and placed in such sinking fund and to apply the income therefrom and the money received in payment therefor or any other income which shall accrue to such sinking fund to the payment of the principal of such unmatured bonds.



Section 11-81-25 - Sinking fund bonds - Powers of trustee of sinking fund.

Any trustee of a sinking fund established under Sections 11-81-22 through 11-81-24 shall have power to invest in such manner and subject to such restrictions as may be prescribed in the ordinance or resolution establishing such sinking fund any moneys which it may receive as such trustee, pending the application of such moneys to the payment of such unmatured bonds, in any bonds of such city which are general obligations or in any direct general obligations of the United States.

Any such trustee shall have power and authority to proceed by civil action, mandamus or other appropriate proceeding to enforce and compel payment of any bonds issued to and placed with the sinking fund of which it shall be trustee.



Section 11-81-26 - Mandamus proceedings.

Any court having jurisdiction shall issue mandamus for the levy and collection and proper application of the tax required by Section 11-81-15 or for the setting aside and proper application of sinking fund payment as required by law upon proper proof of noncompliance with the provisions of law being furnished by any taxpayer or bondholder.



Section 11-81-27 - Mortgages of public property for payment of debts.

Any county or municipality of this state may mortgage any public property for the payment of any debt contracted in connection with such mortgaged property either originally or as a renewal, and such mortgage shall be admitted to record in the office of the probate judge of any county of this state without the payment of any tax upon the debt secured thereby or any other fee or charge except the costs of recording the instrument at the rate fixed by law.



Section 11-81-28 - Issuance, sale, etc., of negotiable notes in anticipation of sale of bonds.

Whenever bonds of any county or municipality shall have been authorized under this chapter at any election or by the governing body thereof in cases where an election is not required, such governing body may from time to time in anticipation of the sale of such bonds issue negotiable notes of such county or municipality for the purpose for which such bonds shall have been authorized and to an amount at any time outstanding not exceeding the maximum authorized amount of such bonds.

Such notes shall be general obligations of the issuing county or municipality, shall be signed as the governing body may prescribe, shall be made payable as the governing body may determine, not later than 12 months from their respective dates, and may be refunded from time to time by the issue of new negotiable notes under this section; provided, that no such refunding shall be effected which shall extend the final date for the payment of such notes to more than three years from the date of the original borrowing.

All notes issued under this section may be sold by the governing body at public sale after advertisement given in the manner provided in subsection (a) of Section 11-81-11, or they may be sold at private sale at not less than their par value plus accrued interest from the date thereof to the date upon which they are delivered and paid for.

Any bonds in anticipation of the sale of which such notes may be so issued shall be dated not later than the date of the original borrowing, and such notes and interest thereon shall be paid out of the proceeds derived from the sale of such bonds when sold.

This section shall not apply to revenue bonds authorized to be issued under this chapter.



Section 11-81-29 - Bonds and interest coupons exempt from taxation.

All bonds and interest coupons attached to the same issued under the authority of this chapter shall be exempt from state, county and municipal taxation.



Section 11-81-30 - Irregularities in proceedings for issuance, etc., not to affect validity of bonds; properties, etc., of bonds.

No irregularity in the proceedings to authorize the issue of bonds under this chapter nor the omission or neglect of any officer charged with the execution of any duties imposed by this chapter shall affect the validity of any bonds issued under this chapter.

Such bonds shall have all the properties and protection of commercial paper.



Section 11-81-31 - Ratification of certain irregular elections for issuance of bonds.

Every election heretofore held in any municipality or in any county for the purpose of voting upon and deciding the question of whether bonds of the municipality or county, as the case may be, shall be issued, at which election a majority of the votes cast were in favor of the issuance of the bonds, but which election was irregular by reason of failure prior to the holding of the election to give notice thereof in a newspaper or by posting in the manner or for the time required by any statute applicable to the election, or because of the failure to comply with any other statutory requirement applicable to the election, or because of any other irregularity with respect to the holding of the election or canvassing or recording the results thereof, shall be and is ratified and confirmed and given effect in all respects as if all provisions of law relating to the election had been duly and legally complied with, and bonds may be issued pursuant to the authorization purported to have been granted at the election, and any bonds heretofore or hereafter issued pursuant to the purported authorization shall be valid. This section shall not apply to any election which, prior to April 22, 1998, has been held invalid by the Supreme Court of Alabama or by final judgment of the circuit court in the county in which the election was held and from which judgment an appeal was not taken to the Supreme Court of Alabama within the time provided by law for the taking of appeals or to any election the validity of which is an issue in any pending civil action commenced prior to April 22, 1998.



Section 11-81-32 - Issuance of duplicates for lost, mutilated or destroyed bonds.

Whenever it shall be made to appear to the governing body of any municipality or county by clear and satisfactory evidence that any bond of said municipality or county bearing interest has been lost, destroyed or mutilated so that the same is not held by any person as his property, then such municipality or county shall issue a duplicate of such lost, destroyed or mutilated bond in like amount, bearing like interest and executed and marked in like manner as the bond so proved to have been lost, destroyed or mutilated. But the owner of such lost, destroyed or mutilated bond shall first execute a penal bond in double the amount of the bond sought to be replaced together with the amount of interest which has or might thereafter accrue thereon with some surety company qualified to do business in the State of Alabama, to be approved by the governing body of said municipality or county and payable to said municipality or county, with condition to indemnify and save harmless such municipality or county from any claim whatsoever because of such lost, destroyed or mutilated bond. Such penal bonds shall be filed and kept with the clerk of said municipality or the judge of probate of such county and shall be admissible in evidence in any court.



Section 11-81-33 - Execution of bonds, etc., with engraved or otherwise reproduced facsimile of signature, seal or other means of authentication, etc.

Any bonds, notes or other obligations for the payment of money heretofore or hereafter authorized to be issued and delivered by any city or town of this state may be executed with an engraved, imprinted, stamped or otherwise reproduced facsimile of any signature, seal or other means of authentication, certification or endorsement required or permitted to be recorded thereon if so authorized by the governing body of such city or town; provided, that at least one signature required or permitted to be placed thereon shall be manually subscribed.

This section shall not repeal any other law authorizing the execution of such bonds, notes or other obligations for the payment of money or interest coupons attached thereto with facsimile signatures or seals.






Article 2 - Municipal Bonds Generally.

Section 11-81-50 - Municipality defined.

In this article "municipality" means and includes any city or town now or hereafter created, except where clearly restricted.



Section 11-81-51 - Purposes for which bonds may be issued.

All municipalities shall have full and continuing power and authority within the limits of the Constitution now in effect or that may be hereafter provided to issue and sell bonds (when such issue is authorized by an election as provided in this article if such election is required by the Constitution, but without an election if an election is not so required) for the following named purposes:

(1) For the purpose of constructing, reconstructing, enlarging or extending public buildings, sewers, streets, alleys, bridges and public schoolhouses and buildings and of constructing or acquiring by purchase or otherwise water, electric light, electric power and gas plants and systems or any two or more such plants or systems combined, including transmission and distribution systems, and of constructing enlargements and extensions to any such plants or systems;

(2) For the purchase of real estate necessary for any improvement authorized by law or for the site for any building or improvement to be used for public purposes;

(3) For extending, enlarging, improving, repairing or securing the more complete use of and enjoyment of any building or improvement owned, purchased or constructed by the municipality and for equipping and furnishing the same;

(4) For the erection of incinerators or garbage disposal plants or for the purpose of providing other means for the disposal of garbage and refuse matter;

(5) For the construction of streets and sidewalks and for the repairing or improving of any street or sidewalk or other public highway;

(6) For opening, widening and extending any street or public highway;

(7) For purchasing or condemning any land necessary for street or highway purposes and for improving the same by paying any portion of the cost of such improvement;

(8) For the erection of infirmaries, hospitals and pesthouses or for rebuilding, extending, enlarging or repairing same;

(9) For the erection of prisons, workhouses, police stations and houses of refuge and correction;

(10) For the erection of market houses and provision of market places;

(11) For the erection of city or town halls and public offices;

(12) For the erection of public schoolhouses and buildings to be used in connection with same;

(13) For the erection and establishment of public auditoriums and other buildings for public meetings and for the purpose of rebuilding, extending, enlarging, repairing and equipping and furnishing the same;

(14) For acquiring, providing or constructing waterworks to supply water to such municipal corporations or to the inhabitants thereof and for the purpose of repairing, improving, extending or enlarging such waterworks system;

(15) For acquiring, providing or constructing lighting plants for supplying light to the municipality or to the inhabitants thereof and for the purpose of repairing, improving and maintaining such lighting plants;

(16) For purchasing or providing grounds for cemeteries, or for enclosing, improving or embellishing the same;

(17) For building crematories and public burial vaults;

(18) For the construction of sanitary and storm water sewers or drains, sewerage plants, and filtration beds and for the purpose of acquiring land or right-of-way for such purposes;

(19) For the establishment of free public libraries and reading rooms;

(20) For the establishment of public baths;

(21) For improving any watercourse or waterfront, for constructing docks, wharves, landings, levees and embankments within the limits of the municipality and for the purpose of protecting the municipality from the encroachments of streams and rivers;

(22) For the payment of obligations arising from emergencies resulting from epidemics or floods or other forces of nature;

(23) For the purchase or condemnation of the necessary land for parks, boulevards and public places, for improving or completing the same or for acquiring additional land for parks, boulevards or public places;

(24) For constructing or repairing viaducts, bridges and culverts and for purchasing or condemning land necessary therefor;

(25) For the purpose of constructing bridges or tunnels over or under any railroad track or for the abolition of grade crossings and for the purpose of paying for damage caused to abutting property owners by the construction of any one of the improvements named in this subdivision;

(26) For erecting any building necessary for a fire department, and for the purchase of fire engines, fire boats or fire equipment;

(27) For constructing water towers, reservoirs and cisterns or for paying the cost of placing underground the wires or other signal apparatus of any fire department;

(28) For the purpose of providing for the payment of any obligations of any municipal corporation, whether arising from administration or from the acquisition of any property for public use or the construction of any improvement or otherwise, or whether said obligations shall have matured or not at the time of said issue;

(29) For the payment of any deficiencies in the revenue of any municipal corporation;

(30) For the funding of floating debts;

(31) For the funding of interest on debts whether such debts are represented by bonds, notes, interest coupons or other obligations;

(32) For the funding of such amount or portion of any judgment entered against the municipality as represents either principal or interest or both principal and interest of any bonded or other indebtedness of the municipality, together with any unpaid interest then accrued on such amount or such portion of such judgment;

(33) For the purpose of providing any money or moneys deemed necessary by the governing body to provide for the administration of the municipality to the expiration of the fiscal year;

(34) For constructing, establishing or acquiring abattoirs and the necessary land upon which to operate same;

(35) For the erection of public comfort stations;

(36) For the payment, in cities having a population of 100,000 or more according to the most recent federal census, of any existing or anticipated deficiencies in the revenues of the city board of education in such cities respectively, by whatever name called, for the funding of floating debts of any such city board of education in any such city and for such other school purposes as may be deemed necessary by such city board of education in any such city; and

(37) For such other purposes for which such municipal corporation is authorized by law or charter to expend money.



Section 11-81-52 - Ordering of election for determination as to issuance of bonds.

The governing body of any municipality in this state may order elections to be held in such municipality for the purpose of voting upon and deciding the question as to whether or not the bonds of such municipality shall be issued for such purposes as are authorized by law whenever such governing body deems this necessary.



Section 11-81-53 - Notice of election.

Notice of any election held under the provisions of this article shall be given by publication in a newspaper published in the municipality in which such election is to be held once a week for three successive weeks, the first publication to be made at least 30 days before the election, which notice shall state the purpose for which the election is to be held, the time and place of holding the same, the amount of the proposed bond issue, the maximum rate of interest the bonds are to bear, the time or times when the bonds are to mature and the amount that is to mature at each such time and the purpose for which the bonds are to be issued, and such notice shall be signed by the mayor or other chief executive of such municipality in which such election is to be held, and if no newspaper is published therein such notice must be posted in five public places in said municipality at least 30 days before the time of holding said election.



Section 11-81-54 - Ballots.

The ballot used at such election shall be prepared under the direction of the mayor or other chief executive officer and shall be in such form as may not be inconsistent with the Constitution of Alabama.



Section 11-81-55 - Conduct of election generally.

The governing body of any municipality in which an election is held under this article shall designate the number and location of voting places and shall appoint three managers, two clerks, and one returning officer for each voting place in such municipality to conduct said election, and the mayor or other chief executive shall notify the managers, clerks, and returning officers of their appointment and shall deliver the box and ballots to the managers at the several voting places in the municipality; provided, that if voting machines are to be used at said election, then the election officials therefor shall be appointed and the election shall be conducted as is prescribed in the applicable provisions of Sections 17-9-1 through 17-9-41, inclusive, with amendments thereto or any other laws governing the use of voting machines at elections for such municipality.



Section 11-81-56 - Expenses of election; compensation of managers, clerks, and returning officers.

All expenses for holding such election shall be paid out of the treasury of the municipality in which the same is held, and the managers, clerks, and returning officers shall be entitled to the same compensation as managers, clerks, and returning officers at other municipal elections.



Section 11-81-57 - Board of canvassers.

The governing body of such municipality in which an election has been held under this article shall constitute a board to canvass the returns and declare the result of such election, and such governing body shall meet at the usual place of meeting on the day after the date of the holding of such election and, at that time or at a subsequent meeting to which such meeting may be adjourned, shall canvass the returns and declare the result of said election.



Section 11-81-58 - Recordation of election results.

The record of the result of the election as ascertained and declared by the board of canvassers shall be recorded in the minutes of the proceedings of such municipality and when so recorded shall be conclusive evidence of the matters therein stated and of the validity of such election, unless contested as provided in Sections 11-81-59 through 11-81-61. No form shall be required for such record, but it shall be sufficient if the record plainly and manifestly shows the votes cast for and against the proposition submitted to the electors.



Section 11-81-59 - Election contest - Authorized; bond required.

Any election held under the provisions of this article can be contested by any qualified elector of the municipality by executing a bond with sufficient security, to be approved by the judge of probate of the county, for the payment of the costs of the contest.



Section 11-81-60 - Election contest - Notice and hearing.

Notice of contest shall be served on the mayor or chief executive officer of the municipality in which such election was held when the bond for costs has been approved by the judge of probate of the county. The municipality shall be made contestee, and an answer shall be filed in the name of such municipality. Said contest shall be a preferred case in all courts.



Section 11-81-61 - Election contest - Limitation of action.

No civil action shall be commenced to test the validity of any election held by any municipality of this state for the purpose of issuing bonds unless the said civil action be commenced within 40 days from the date of the said election.



Section 11-81-62 - Issuance of bonds.

If at any election held under and according to the provisions of this article a majority of the qualified electors voting upon such proposition vote in favor of the issuance of said bonds and the result is ascertained and declared as set out in this article, the governing body shall issue the bonds of such municipality in the amount and for the purposes and payable at the times and in the respective amounts mentioned in the notice of the said election; provided, that if subsequent to the said election the governing body shall determine that the entire amount of bonds mentioned in the election notice is not required for carrying out the purpose mentioned in the election notice, the said governing body may issue such lesser amount of bonds as it may determine to be adequate for the said purpose and may designate the amounts and maturities of the bonds described in the election notice which shall not be issued so that the amounts and maturities of the bonds to be issued shall meet the requirements of Section 11-81-6. Nothing contained in this section shall prevent the governing body from issuing the said bonds from time to time as the proceeds thereof may in its judgment be needed.



Section 11-81-63 - Execution and delivery of bonds.

Bonds of a municipality shall be signed by two or more officers of the municipality holding office at the time of such signing, one of which officers shall be the mayor or other chief executive officer, and the corporate seal of such municipality shall be affixed to the bonds. Interest coupons attached to bonds may bear a facsimile signature of one or both of said officers. The delivery of bonds so executed shall be valid notwithstanding any changes in officers or in the seal of the municipality after the signing and sealing of the bonds.



Section 11-81-64 - Bonds for refunding or funding of bonds outstanding - Authority for issuance; sale or exchange; rights, etc., of holders thereof.

The governing body of any municipality may, without any election, issue bonds of the municipality for the purpose of refunding a like or greater face amount of the principal of any matured or unmatured bonds of such municipality then outstanding whether the bonds to be refunded belong to one class or to two or more classes or to one issue or to two or more issues. The proceedings authorizing any refunding bonds shall clearly identify the bonds to be refunded thereby. Without limiting the generality of any of the foregoing, it is specifically declared that serial bonds shall be included in the classes and issues of bonds which may be refunded hereunder. Bonds which any municipality is legally obligated to pay, although not issued in the name of such municipality, shall be considered bonds of such municipality for the purposes of this section.

The governing body of any municipality may without an election issue bonds of the municipality for the purpose of funding any unpaid interest then accrued on any matured or unmatured bonds of the municipality and also for the purpose of funding or refunding such amount or portion of any judgment rendered against the municipality as represents either principal or interest or both principal and interest of any bonded indebtedness of the municipality together with any unpaid interest then accrued on such amount or such portion of such judgment. The bonds, the interest on which is to be funded or refunded or on which such judgment was rendered, may belong to one class or to two or more classes or to one issue or to two or more issues. Any bonds issued under the authority of this section may be sold in the manner provided by Section 11-81-11 or may be delivered in exchange for any evidence of indebtedness so funded or refunded or may be delivered to the holder of such indebtedness upon its extinguishment or cancellation and in full satisfaction thereof.

The holders of all refunding and funding bonds issued under the provisions of this section, whether such bonds shall have been delivered in exchange for the indebtedness refunded or funded thereby or shall have been sold and the proceeds thereof applied to the retirement of such indebtedness, shall be subrogated to all the rights and powers of the holders of such indebtedness, unless otherwise expressly provided in the ordinance or resolution authorizing the issuance of such refunding or funding bonds.

The provisions of this section shall apply to all types of bonds issued under this article.



Section 11-81-65 - Bonds for refunding or funding of bonds outstanding - Security.

Where the indebtedness to be funded or refunded is secured in whole or in part by a lien, mortgage, or deed of trust upon any property belonging to the municipality or by a pledge, assignment, or appropriation of certain revenues or resources of the municipality, such municipality may make a new lien, mortgage, or deed of trust upon such property or a new pledge, assignment, or appropriation of such revenues or resources to secure the payment of the principal and interest of such funding or refunding bonds, subject, however, to any valid prior liens, mortgages, deeds of trust, pledges, assignments and appropriations.

Municipalities are further authorized to pledge, assign and appropriate to the payment of the principal and interest of funding and refunding bonds issued after February 15, 1933, the collections or proceeds of any or all uncollected special assessments and any or all moneys to be derived from the sale or transfer of tax sale certificates and deeds and from the operation, sale, transfer, or lease of any real estate if such certificates, deeds or real estate shall have been acquired prior to the issuance of such funding and refunding bonds in connection with the enforcement of liens for taxes or special assessments, subject, however, to any other outstanding pledge of such special assessments, certificates, deeds, or money theretofore made.



Section 11-81-66 - Bonds and coupons receivable for payment of taxes and dues.

Such bonds and coupons shall, after the maturity thereof, be receivable in payment of all taxes and dues to the municipality issuing the same.



Section 11-81-67 - Applicability of provisions of general election laws; mandatory and directory provisions of article.

Where no provisions are otherwise made in this article, the general election laws of the state then in existence with regard to all notices, qualifications of voters, official acts, and things to be done in connection with ordering and holding elections, making returns, canvassing, and certifying the same shall govern in all respects, and all penalties fixed for wrongful acts and violations of the general election laws of the state shall apply to similar acts and violations in all elections held under this article.

The provisions of this article relating to the calling of elections are mandatory, and those relating to the conduct and method of canvassing the same are directory.



Section 11-81-68 - Audits.

There shall be an annual audit by a certified public accountant or other disinterested public accountant of every municipality having according to the most recent federal census as much or more than a population of 2,000 and an audit biennially for municipalities with a population of less than 2,000 according to the most recent federal census. Said audit shall describe in detail each bond issue outstanding and shall disclose the provision made for payment thereof. In the case of assessment bonds it shall show the amount of assessments 12 months or more past due pledged for the payment of each series of bonds and the amount of all other assessments and the estimated deficit, if any, to be paid out of the general revenues of the municipality. One copy of such audit shall be filed with the clerk of the municipality.






Article 3 - County Bonds Generally.

Section 11-81-80 - Purposes for which bonds may be issued.

All counties shall have full and continuing power and authority within the limits of the Constitution now in effect or that may be hereafter provided to issue and sell bonds, when such issue is authorized by the election provided for in this chapter, for the following named purposes:

(1) To purchase and acquire or construct courthouses, jails, poorhouses, hospitals, asylums for the insane, tuberculosis sanatoriums, workhouses, houses of correction and other public buildings.

(2) For the purchase of real estate for any improvement authorized by law or for the site for any building or improvement to be used for public purposes.

(3) For extending, enlarging, improving, repairing, or securing the more complete use of and enjoyment of any building or improvement, owned, purchased, or constructed by the county and for equipping and furnishing the same.

(4) To fund floating debt.

(5) To acquire land for county parks and to improve the same.

(6) To provide for the purchase or the original construction and improvement of highways and bridges, whether such bridges are wholly within the county or are across streams, waters, swamps, overflowed, submerged or inundated lands or lowlands lying partly within the limits of another county.

(7) For the purpose of providing for the payment of the whole or any part of the cost of the acquirement, construction, extension, improvement, repair, or reconstruction of dikes, levees, embankments, seawalls, or other protection against seas, storms, and floods or the encroachment of streams, rivers, waters, or seas and the whole or any part of the cost of draining, filling, elevating, or reclaiming swamps or submerged, inundated, or overflowed lands or lowlands located within the limits of such county and for the purpose of constructing sanitary and storm sewers within the limits of said county.

(8) For any other purpose for which it is authorized by law to expend money.



Section 11-81-81 - Ordering of election for determination as to issuance of bonds.

The county commission may order an election to be held in its county for deciding whether or not the bonds of the county shall be issued for such purposes as are authorized by law.



Section 11-81-82 - Notice of election.

Notice of such election shall be given by publication in a newspaper published in the county in which the election is to be held once a week for three successive weeks, the first publication to be made at least 30 days before the election, which notice shall state the purpose for which the election is to be held, the time and places for holding the same, the amount of the proposed bond issue, the maximum rate of interest proposed to be paid, the time or times when the bonds are to mature and the amount that is to mature at each such time, and the purpose for which the bonds are to be issued, and such notice shall be signed by the probate judge or chairman of the county commission or by such other person as the governing body may designate, and if no newspaper is published in the county the notice must be posted in five public places in the county at least 30 days before the time of holding the election.



Section 11-81-83 - Ballots.

The ballot used at such election shall be prepared under the direction of the probate judge and shall be in such form as may not be inconsistent with the Constitution of Alabama.



Section 11-81-84 - Conduct of election generally.

The probate judge, the circuit clerk, and the sheriff of the county in which an election is being held under this article, within 10 days after notice in writing to them of the calling of such election, shall appoint three managers, two clerks, and one returning officer to conduct the election in each beat or polling place in the county, and said managers shall all reside in the beats, wards, or precincts where they are appointed to serve and shall be qualified electors at the date of said election. The sheriff shall notify the managers and returning officers of their appointments and shall send out the boxes and ballots to the several beats or voting precincts in the county promptly.



Section 11-81-85 - Expenses of election; compensation of managers, clerks, and returning officers.

All expenses for holding such election shall be paid out of the treasury of the county in which the same is held, and the managers, clerks, and returning officers shall be entitled to the same compensation as managers, clerks, and returning officers of the general election.



Section 11-81-86 - Board of canvassers.

The clerk of the circuit court, the probate judge and the sheriff of the county in which an election is being held under this article shall constitute a board to canvass the returns and declare the results of such election, and they shall meet at the courthouse of the county in which the election is to be held on the Saturday following the holding of said election and canvass the returns and declare the result of said election, and in case either of the three should be absent, the two present shall act.



Section 11-81-87 - Recordation of election results.

The record of the result of the election held under this article as returned by the board of canvassers shall be recorded in the minutes of the county commission of the county in which the same is held, and when so recorded the record shall be conclusive evidence of the matters therein stated and of the validity of such election, unless contested, as provided in Sections 11-81-88 through 11-81-90.



Section 11-81-88 - Election contest - Authorized; bond required.

A contest of the election held under this article in any county may be made by any qualified elector of the county by executing a bond, with sufficient surety, to be approved by the judge of probate of the county, for the payment of the costs of the contest.



Section 11-81-89 - Election contest - Notice and hearing; representation of county.

Notice of the contest shall be served on the district attorney of the county in which the contest is instituted and said district attorney shall respond in the name of the county and the county shall be contestee. In all courts said contest shall be a preferred case.



Section 11-81-90 - Election contest - Limitation of action.

No civil action shall be commenced to test the validity of any election held by any county of this state for the purpose of issuing bonds unless the said civil action is commenced within 40 days from the date of the said election.



Section 11-81-91 - Issuance of bonds.

If at an election held under and according to the provisions of this article, a majority of the qualified electors of the county voting upon such proposition vote in favor of the issuance of said bonds and the result is ascertained and declared as set out in this article, the county commission shall issue bonds of such county in the amount and for the purpose and payable at the times and in the respective amounts mentioned in the notice of said election; provided, that if subsequent to the said election the county commission shall determine that the entire amount of bonds mentioned in the election notice is not required for carrying out the purpose mentioned in the election notice, the said county commission may issue such lesser amount of bonds as it may determine to be adequate for the said purpose and may designate the amounts and maturities of the bonds described in the election notice which shall not be issued so that the amounts and maturities of the bonds to be issued shall meet the requirements of Section 11-81-6. Nothing contained in this section shall prevent the county commission from issuing the said bonds from time to time as the proceeds thereof may in its judgment be needed.



Section 11-81-92 - Execution and delivery of bonds.

Bonds of a county shall be signed by the manually subscribed or facsimile signature of any two or more officers of the county holding office at the time of such signing as shall be designated by the county commission of the county by whose authority the bonds are issued; provided, that at least one signature required or permitted to be inscribed on such bonds shall be manually subscribed thereon. The seal of the county or of the county commission thereof or of the probate court thereof as shall be designated by the county commission shall be affixed to the bonds; provided, that when so authorized by the county commission the seal designated by it to be used may be imprinted or otherwise reproduced on the bonds. Interest coupons attached to the bonds may be executed with the facsimile signatures of the officers whose signatures appear on the bonds. The delivery of bonds so executed shall be valid notwithstanding any change in officers or in the seal after the signing and sealing of the bonds.



Section 11-81-93 - Bonds for refunding of bonds outstanding or installments on serial bonds outstanding - Authority for issuance.

The county commission of any county having bonds outstanding may, without an election, issue bonds of the county for the purpose of refunding such bonds to an amount not exceeding the principal amount of the bonds to be so refunded and may also, without an election, issue bonds of the county from time to time for the purpose of refunding installments of not less than $1,000.00 becoming due on outstanding serial bonds heretofore or hereafter issued.



Section 11-81-94 - Bonds for refunding of bonds outstanding or installments on serial bonds outstanding - Security.

All bonds issued under the authority of Section 11-81-93 shall have all the security and protection to which the original bonds were entitled.



Section 11-81-95 - Bonds for refunding of bonds outstanding or installments on serial bonds outstanding - Special tax levy for payment of principal and interest.

Where the levy of a special tax was or is authorized to be made to provide for the payment of the principal and interest of such outstanding bonded indebtedness, said county commission is authorized to levy a like tax for the payment of the principal and interest of bonds which may be issued under the authority of Sections 11-81-93 and 11-81-94 for the purpose of refunding the said outstanding bonds.



Section 11-81-96 - Applicability of provisions of general election laws; mandatory and directory provisions of article.

Where no provisions are otherwise made in this article, the general election laws of the state then in existence with regard to all notices, qualifications of voters, official acts, and things to be done in connection with ordering and holding elections, making returns, canvassing, and certifying the same shall govern in all respects and all penalties fixed for wrongful acts and violations of the general election laws of the state shall apply to similar acts and violations in all elections held under this article.

The provisions of this article relating to the calling of elections are mandatory and those relating to the conduct and the method of canvassing the same are directory.



Section 11-81-97 - Applicability of provisions pertaining to municipal bonds.

The provisions of Sections 11-81-5 through 11-81-20 and 11-81-22 through 11-81-33 shall be applicable to bonds issued under this article.






Article 4 - Public Improvement Bonds.

Division 1 - Bonds for Street and Sidewalk Improvements, Sewer Systems or Other Improvements Generally.

Section 11-81-110 - Issuance generally; pledge of proceeds of assessments, etc., as security for payment.

(a) For the purpose of providing funds to pay the cost of street and sidewalk improvements, sanitary or storm water sewers or sewer systems, including treatment and disposal plants and water service connections, or other improvements, whether of a like or any different kind, the cost of which, in whole or in part, is proposed to be assessed against the property abutting on said street or sidewalk improved or drained, serviced or benefited by such sanitary or storm water sewer or sewer system or water service connection or served, improved, increased in value or otherwise specially benefited by such improvement, for which purpose the Constitution may now or hereafter permit the issuance of bonds without an election, the governing body of any municipality may, without an election, from time to time, issue bonds of such municipality not in excess of the cost of the improvements as estimated at the time of the issue of the said bonds if said bonds are issued prior to the completion or during the construction of said improvements. If said bonds are issued after the work is completed, such bonds shall not exceed in the aggregate the total cost of the improvements.

(b) The governing body of such municipality may pledge as security for such bonds the proceeds of the assessments made or to be made against the property benefited and may transfer and assign for the benefit of the bondholders the lien of the municipality thereon with power to enforce the same. The making of one loan or the issue of one series of bonds shall not exhaust the power of the municipality to provide sufficient funds for the completion of the improvement.

(c) No irregularities or technical defects in the proceedings relating to the making of the improvements shall prevent the issue of bonds under subsection (a) of this section.



Section 11-81-111 - Maturity and payment; sale or delivery in payment for work.

Such bonds shall be subject to the provisions of Sections 11-81-5 through 11-81-20 and 11-81-22 through 11-81-33 except that they shall be payable in annual installments beginning one year and ending 10 years from the date of the bonds, the amount of no installments to exceed the amount of any other installment by more than $1,000.00 and except that they may either be sold according to Sections 11-81-5 through 11-81-20 and 11-81-22 through 11-81-33 or be delivered at not less than par and accrued interest to the contractor in payment or part payment for the work.



Section 11-81-112 - Disposition of proceeds from sale.

The proceeds from the sale of bonds authorized to be issued by this division shall be applied only to the payment of the cost of the improvement or improvements designated in the ordinance providing for their issue, but should there be any surplus from any bond issue over and above such cost it shall be applied to the payment of the principal of the bonds.



Section 11-81-113 - Grouping of improvements for issuance of bonds.

Any municipality desiring to issue bonds under this division shall have power to group improvements under two or more improvement ordinances and make one issue of bonds under this division based on the combined estimated costs or combined assessments in respect to such improvements.



Section 11-81-114 - Maintenance and disposition of sinking fund account for bond issues; enforcement of maintenance of accounts, payment of bonds, etc.; disposition of assessments securing bonds in certain cities.

(a) The official charged with the duty of collecting assessments shall keep all sinking funds in some bank or banks paying interest on time deposits to be designated by the governing body of said municipality and shall provide and keep a separate sinking fund account for each bond issue. If said officer shall fail to provide and keep said separate sinking fund account for each such bond issue in said bank or banks or shall divert any of such funds to other uses or shall fail to pay any bond or bonds or the interest thereon properly payable from said funds when available, any taxpayer of the issuing municipality or any holder of bonds of the series affected by such diversion or failure, whether of bonds heretofore issued or to be hereafter issued, shall have the right to apply for a writ of mandamus requiring said official to take such action to any court of competent jurisdiction, and said court shall, on proof, issue and enforce said writ.

(b) Anything in subsection (a) of this section to the contrary notwithstanding, the official charged with the duty of collecting assessments in or for any city having a population of more than 250,000 inhabitants according to the most recent federal census may deposit in a single bank account all collections of assessments securing bonds for the payment of which the general credit or taxing power of such city is also pledged, whether such assessments secure bonds of one issue or series or bonds of several issues or series, but separate accounts shall be kept on the record of such city or the collections and disbursements from the assessments for each issue.



Section 11-81-115 - Bond of officer charged with collection of assessments; liability of officer and members of governing body for diversion, misappropriation, etc., of funds.

(a) The official charged with the duty of collecting assessments shall be required to give bond, including the amount of any official bond which may have been required of him by law, equal to not less than five percent of the total amount in said sinking funds provided for in Section 11-81-114, and said bonds shall be increased and may be diminished from time to time in order to comply with this provision. The cost of said increased bond shall be paid by the municipality. Said official shall be liable on his official bond to any holder of the bonds authorized to be issued under this division for any loss or injury to such holder caused by the diversion by said officer of any fund or part thereof to the payment of any bonds or coupons or indebtedness of the municipality other than the bonds and interest coupons entitled and indebtedness authorized in this division to be paid out of said fund or by the use or misappropriation by said officer of any part of the funds out of which said bonds required and contemplated in this division to be paid for any other purpose than provided for in this division or for the benefit of the municipality or others.

(b) All members of the governing body or bodies of the municipality who shall, by their vote or in any other manner, cause, aid or encourage any such diversion, use or misappropriation of the funds out of which the bondholders are entitled to be paid for any other purposes than that authorized and required in this division, whereby loss or injury to the bondholders or any of them is caused, shall be jointly and severally liable to such bondholders injured to the extent of such loss or injury.

(c) Any failure by any of the officials designated in subsections (a) and (b) of this section to keep all funds collected from assessments in separate sinking funds in the bank or banks as provided in this division or to retire bonds when due out of such funds when available shall be construed as a diversion or misappropriation and any bondholder of a bond in the series affected may, at any time, institute a civil action against said official or officials in any court of competent jurisdiction for the satisfaction of such loss and injury.



Section 11-81-116 - Redemption of bonds.

At any time when the amount of any particular fund shall, with its accumulations, equal the amount of any one of the outstanding bonds and accrued interest entitled to payment out of such fund, the governing body of such municipality shall have authority to redeem any and all such bonds that may be presented for redemption at such times thereafter as the holders thereof may desire to present the same for redemption.



Section 11-81-117 - Refunding of excess assessments - Authority and procedure generally.

In the event the amount collected from the assessment under any improvement ordinance shall exceed the total cost and expense of the improvement, there shall be refunded to each of the parties affected by said assessment a proportionate amount of the excess upon demand made therefor by said parties within 12 months after maturity or payment of the bonds authorized by this division.



Section 11-81-118 - Refunding of excess assessments - Limitation period for presentation of claims; disposition of amounts not refunded.

If such claims are not presented within 12 months from the date of the maturity or payment of the bonds, they shall be forever barred, and such amount shall be converted to the general revenue fund of the municipality.



Section 11-81-119 - Settlement, adjustment or refunding of bonds.

The governing body of any municipality shall have the power to settle, adjust and refund any bonds of such city heretofore or hereafter issued to provide the cost of street, sidewalk or sewer improvements whereof the cost in whole or in part was assessed against the property abutting said improvements, whether such bonds have already become due and payable or are about to become due and payable or are callable according to their terms, and the said governing body deems it to the best interest of the city to call said bonds and raise funds for the payment thereof by the sale of bonds as authorized in this division; provided, however, that all sums derived from the payment of assessments and being in the hands of the city at the time of such refunding shall be first applied to the payment of the outstanding bonds, and refunding bonds shall be issued only in such amount as shall be necessary to raise the difference between the amount required for the payment of the outstanding bonds and the amount held for the payment thereof.



Section 11-81-120 - Sale or issuance to custodian of special fund, etc., of refunding bonds.

Where the municipality has used any part of its waterworks fund or other special fund of like character for the purpose of taking up at maturity bonds or coupons representing a portion of the principal of bonds which had heretofore been issued for public improvements and which had fallen due, the provisions of Section 11-81-119 shall be construed to permit either the issuance of refunding bonds to the city or town treasurer as custodian of such fund or the sale of such bonds for the purpose of replacing in such fund all moneys of such fund so used.



Section 11-81-121 - Consolidation of separate outstanding issues for issuance of refunding bonds.

In exercising the powers conferred by Sections 11-81-119 and 11-81-120, it shall not be necessary to make a separate issue of refunding bonds with respect to each outstanding issue, but two or more of such outstanding issues or portions thereof may be grouped together in a single refunding issue, in which event all assessments thereafter collected with respect to any of the improvements financed by the separate issues or the proper proportionate part thereof shall be applicable to the payment of such refunding bonds.



Section 11-81-122 - Maintenance and disposition of sinking fund accounts for refunding bond issues.

A separate sinking fund account shall be provided and kept for each refunding bond issue authorized under the provisions of Sections 11-81-119 through 11-81-121 to which shall be credited all collections made on assessments levied with respect to the improvements financed by the original issues of bonds or the proper proportionate part thereof, and such sinking fund shall be used only for the purpose of paying interest and principal on such bonds in that particular group or series as they mature.



Section 11-81-123 - Liability, etc., upon bonds, etc., when municipalities consolidated.

When any two or more municipalities are consolidated by special act or under the general law, all assessment bonds upon property for improvements or obligations issued by such municipalities shall be the primary obligation of the municipality which continues its existence, which municipality may make all assessments and do any and all acts necessary to complete the improvements or contracts made by the municipality absorbed and shall issue its bonds for said improvements when completed as was authorized by the municipality absorbed, and such municipality shall assume and be subject to all liabilities and rights of action of such absorbed municipality.






Division 2 - Bonds for Certain Revenue-Producing Undertakings.

Section 11-81-140 - Definitions.

When used in this division, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) UNDERTAKING. Such term shall include all of the following revenue-producing undertakings or any combination of two or more of such undertakings, whether now existing or hereafter acquired or constructed:

a. Causeways, tunnels, viaducts, bridges and other crossings, highways, parks, parkways, airports, docks, piers, wharves, seaport or river terminals, hospitals, public markets, tennis courts, swimming pools, golf courses, stadiums, armories, auditoriums and other public buildings of all kinds, incinerator plants and systems in connection with the generation, production, transmission and distribution of electric energy for lighting, heating and power for public and private uses, together with all parts of any such undertaking and all appurtenances thereto, including lands, easements, rights-of-way, contract rights, franchises, approaches, connections, dams and reservoirs.

b. Cold storage plants, cooling plants, sterilization plants, warehouses, granaries and any other plants, works, machinery or equipment useful for the preservation or preparation of agricultural products for market or use and for the conversion of agricultural products into usable and marketable condition and for the conversion of the same into usable and marketable products.

(2) MUNICIPALITY. Such term shall include any incorporated city or town in the state.

(3) GOVERNING BODY. The board or body in which the general legislative powers of a municipality or county are vested; provided, that this division shall not authorize any county, city or town to construct an undertaking provided for in paragraph (1) a of this section in any city or town or in any portion of a county which is then adequately served by a like undertaking or undertaking performing the proposed service; provided further, that nothing contained in this division shall authorize the construction or operation of an undertaking for the purpose of manufacturing ice for sale at retail or for retail to the public.



Section 11-81-141 - Powers of municipalities or counties generally; provisions in instruments or deeds of trust creating pledges, mortgages, liens, etc., for payment of bonds; determination of costs of acquisition, construction, etc., of undertakings.

(a) In addition to the powers which it may now have, any municipality or county shall have power under this division:

(1) To acquire by gift or purchase, to construct, to reconstruct, to improve, to better or to extend any undertaking within or without the municipality or county or partially within or partially without the municipality or county;

(2) To operate and maintain any undertaking for its own use and for the use of public and private consumers and users within and without the territorial boundaries of the municipality or county;

(3) To lease any undertaking or portion thereof to any agency or department of the State of Alabama for a period or periods not exceeding 40 years from the completion of the construction of the work, if any, required in the lease to be done with respect to the undertaking covered by the lease or for a period or periods not exceeding 40 years from the delivery of the lease if no such work is required in the lease to be done;

(4) To prescribe and collect rates, fees, tolls or charges for the services, facilities and commodities furnished by such undertaking and to charge and contract for and collect rentals for all or part of any undertaking that may be leased by the municipality or county as authorized in paragraph (a) (3) of this section, and in anticipation of the collection of such rates, fees, tolls, charges or rentals to issue revenue anticipation bonds to finance in whole or in part the cost of the acquisition, construction, reconstruction, improvement, betterment or extension of any undertaking and to pledge to the punctual payment of the principal of and interest on said bonds all or any part of the gross or net revenues of or rentals from such undertaking (including the revenues of or rentals from improvements, betterments or extensions thereto thereafter constructed or acquired as well as the revenues of existing systems, plants, works, instrumentalities and properties of the undertaking so improved, bettered or extended) or of any part of such undertaking; and

(5) To pledge or to mortgage or execute deeds of trust or to create liens upon any undertaking, either with or without including subsequent extensions and improvements thereto, and upon any lease thereof for the purpose of securing such revenue anticipation bonds as may be issued under the provisions of subdivision (4) of subsection (a) of this section, as amended, for the purpose of financing the cost of acquiring, constructing, improving or extending such undertaking.

(b) The instrument or deed of trust creating such pledge, mortgage, trust or lien as provided in subdivision (5) of subsection (a) of this section may provide for the appointment of a trustee and the acceptance of such trust by such trustee and may contain covenants and warranties usually or customarily contained in mortgages or deeds of trust to secure bonds issued to finance similar undertakings, including, without limiting the generality of the foregoing, covenants regarding the operation and maintenance of, insurance upon and rates and charges for the use of the undertaking, the maintenance of accurate books and records and financial data with respect thereto and warranties of title and against encumbrances, as well as covenants for the prompt payment of the principal of and interest on such revenue anticipation bonds. Such covenants and warranties shall, however, be limited to the funds and resources which the municipality or county may obligate to the payment of such revenue anticipation bonds. Such instrument or deed of trust may provide for the foreclosure of the pledge, mortgage, trust or lien, upon the occurring of any default in the payment of the principal of any such revenue anticipation bonds or any installment thereof or any interest thereon or the violation of any other covenants or warranties contained in such instrument or deed of trust, either by the trustee or by the creditors or their attorneys, and the taking of possession of the property pledged, mortgaged or subject to the deed of trust or lien, the operation thereof by a receiver or trustee and the sale thereof at public outcry, either with or without court proceedings, either by the trustee or by the creditors or by their attorneys or, if foreclosure is by court proceedings, by such official as the court may designate, and may provide that the trustee or creditors may become purchasers at any such sale. Any such instrument or deed of trust may contain provisions for redemption from a foreclosure sale or, if it is silent as to provisions for redemption, the law of the State of Alabama applying to the redemption of real property from mortgage foreclosure sales shall govern. Such instrument or deed of trust may provide that, in the event of the foreclosure of such pledge, mortgage, deed of trust or lien, the purchaser at any foreclosure sale may acquire the right, privilege and franchise of operating the undertaking which is sold or conveyed, and such purchaser or his vendee may have the right, authority and privilege to carry on and operate such undertaking in the same manner, on the same terms and to the same extent as the municipality or county is authorized to operate until the municipality or county may redeem the undertaking from such foreclosure sale.

(c) The governing body in determining the cost of acquisition, construction, reconstruction, improvement, betterment or extension of any undertaking may include all costs and estimated costs of the issuance of said bonds, all engineering, inspection, fiscal and legal expenses and interest which it is estimated will accrue during the construction period and for six months thereafter on money borrowed or which it is estimated will be borrowed pursuant to this division.



Section 11-81-142 - Authorization of acquisition, construction, etc., of undertaking taking and issuance of bonds in anticipation of revenues.

The acquisition, construction, reconstruction, improvement, betterment or extension of any undertaking may be authorized under this division; and, in anticipation of the revenues to be derived from such undertaking, bonds may be authorized to be issued under this division to provide funds for such purpose or purposes by resolution or resolutions of the governing body, which may be adopted at a regular or special meeting and at the same meeting at which they are introduced by a majority of the members of the governing body present at such meetings if a quorum is present.



Section 11-81-143 - Covenants in bond authorization resolutions; enforcement of provisions of division and bond resolutions.

(a) Any resolution or resolutions authorizing the issuance of revenue anticipation bonds under this division may contain covenants as to the purpose or purposes to which the proceeds of sale of said bonds may be applied and to the use and disposition thereof, the use and disposition of the revenue of the undertaking in anticipation of which said bonds are to be issued, including the creation and maintenance of reserves, the issuance of other or additional bonds payable from the revenue of said undertaking to pay from the general funds of the municipality or county to the account or accounts of the undertaking the reasonable value for furnishing the municipality or county or any of its departments with the services, facilities and commodities of said undertaking, the operation and maintenance of such undertaking, the insurance to be carried thereon and the use and disposition of insurance moneys, books of account and the inspection and audit thereof and the terms and conditions upon which the holders of the revenue anticipation bonds authorized to be issued under this division by said resolution or resolutions or any proportion of them or any trustee therefor shall be entitled to the appointment of a receiver, which receiver may enter and take possession of such undertaking, operate and maintain the same, prescribe rates, fees, tolls or charges and collect, receive and apply all revenue thereafter arising therefrom in the same manner as the municipality or county itself might do.

(b) The provisions of this division and of any such resolution or resolutions shall be a contract with every holder of said bonds, and the duties of the municipality or county and the governing body and the officers of the municipality or county under this division and under any such resolution or resolutions shall be enforceable by any bondholder by mandamus or other appropriate civil action or proceeding. The circuit court shall have jurisdiction of any civil action or proceeding by any bondholder or bondholders or trustee therefor.



Section 11-81-144 - Form, terms, denominations, etc., of bonds; maturity and sale; execution and delivery; issuance of revenue refunding bonds.

(a) Revenue anticipation bonds may be issued under this division in one or more series, may bear such date or dates, may be payable in such medium of payment, at such place or places, may carry such registration privileges, may be executed in such manner, may contain such terms, covenants and conditions, and may be in such form, either coupon or registered, as may be specified in the resolution or resolutions providing for their issuance.

(b) Such bonds shall mature in the manner provided for the maturity of revenue bonds in Section 11-81-6 and shall be sold as provided in Sections 11-81-10 through 11-81-12; provided, that if the proceedings authorizing the issuance of any revenue anticipation bonds under this division shall recite that the undertaking with respect to which such bonds are to be issued is then leased by the municipality or county to an agency or department of the State of Alabama or is to be so leased by an agreement of lease to be delivered simultaneously with the issuance of said bonds, then the said bonds may, at the option of the municipality or county, be sold without compliance with the requirements of subsection (a) of said Section 11-81-11. All bonds and coupons attached thereto issued under this division bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before the delivery and payment thereof such officers whose signatures appear thereon shall have ceased to be officers of the municipality or county issuing the same. Pending the preparation of the definitive bonds, interim receipts or certificates, in such form and with such provisions as the governing body may determine, may be issued to the purchaser or purchasers of bonds to be issued under this division. Said bonds and interim receipts or certificates shall be fully negotiable within the meaning of and for all the purposes of the applicable provisions of Title 7 and Title 8.

(c) Where a municipality or county shall have outstanding any bonds issued under the provisions of this division, it may thereafter issue and negotiate new bonds on such terms as the governing body shall deem advisable for the purpose of providing for the payment of any such outstanding bonds, including any premium necessary to redeem or retire such outstanding bonds. Such new bonds shall be designated "revenue refunding bonds" and, except as provided in this subsection, shall be secured to the same extent and shall have the same sources of payment as the bonds which shall have been thereby refunded. The issuance of any revenue refunding bonds under the provisions of this subsection shall be subject to the applicable provisions respecting refunding bonds contained in Sections 11-81-6 and 11-81-10 through 11-81-12; provided, that if the proceedings authorizing the issuance of any revenue refunding bonds under this division shall recite that the undertaking with respect to which such revenue refunding bonds are to be issued is then leased by the municipality or county to an agency or department of the State of Alabama or is to be so leased by an agreement of lease to be delivered simultaneously with the issuance of said revenue refunding bonds, then the said revenue refunding bonds may, at the option of the municipality or county, be sold without compliance with the requirements of subsection (a) of said Section 11-81-11.



Section 11-81-145 - Evidence of validity of bonds.

Any resolution or resolutions authorizing said bonds may provide that the bonds shall contain a recital that they are issued pursuant to this division, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.



Section 11-81-146 - Lien of bonds.

All revenue anticipation bonds of the same series issued under this division shall, subject to prior and superior rights, have a prior and paramount lien on the revenue of the undertaking in anticipation of which said bonds have been issued over and ahead of all bonds payable from said revenue which may be subsequently issued and over and ahead of any claims of obligations against said revenue subsequently incurred. All bonds of the same series shall be equally and ratably secured without priority or preference by reason of number or date of the bonds, of sale, of execution or of delivery by a lien on said revenue in accordance with the provisions of this division, and the resolution or resolutions authorizing said bonds.



Section 11-81-147 - Liability of municipalities or counties on bonds.

Revenue anticipation bonds issued under this division shall not be a debt of the municipality or county within the meaning of the Constitution, and the municipality or county shall not be liable thereon nor shall they be payable out of any funds other than the revenue obtained therefrom, anything contained in this division to the contrary notwithstanding, and every bond issued under this division shall contain a recital to that effect.



Section 11-81-148 - Exercise of municipal or county taxing power, etc., for payment of bonds.

No holder or holders of any bonds issued under this division shall ever have the right to compel any exercise of the taxing power of the municipality or county or the payment of any funds other than the revenue from such undertaking to pay said bonds or the interest thereon, and every bond issued under this division shall contain a recital to that effect.



Section 11-81-149 - Exemption from taxation of undertakings, bonds, etc.

So long as the municipality or county shall own or possess any undertaking the property and revenue of such undertaking shall be exempt from all taxation. Bonds issued under this division and the income therefrom shall be exempt from all taxation.



Section 11-81-150 - Establishment, collection, etc., of rates, fees, tolls, etc., for services, facilities, etc., of undertakings.

The governing body shall prescribe and collect reasonable rates, fees, tolls, rents or charges for the services, facilities and commodities of any undertaking for the acquisition, construction, reconstruction, improvement, betterment or extension of which revenue anticipation bonds are issued under this division, and shall revise such rates, fees, tolls, rents or charges from time to time whenever necessary so that such undertakings shall be and always remain self-supporting. The rates, fees, tolls, rents or charges prescribed shall be such as will produce revenue at least sufficient to pay when due all bonds and interest thereon for the payment of which such revenue is or shall have been pledged, charged or otherwise encumbered, including reserves therefor, and to provide for all expenses of operation and maintenance of such undertaking, including reserves therefor.









Article 5 - Revenue Bonds for Waterworks, Gas, Sewer or Electric Systems.

Section 11-81-160 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) BORROWER. A county or incorporated municipality, as the case may be, exercising the powers conferred by this article.

(2) GOVERNING BODY. In the case of a county, the county commission exercising the legislative functions of the county and, in the case of a municipality, the board of commissioners, the mayor and council or other similar body exercising the legislative functions of the municipality.

(3) WATERWORKS SYSTEM. Facilities for the gathering, collecting, impounding, treatment, transmission and distribution, or any of them, of water for domestic use or for industrial use or both, together with all appurtenances to any such facilities.

(4) SANITARY SEWER SYSTEM. Facilities for the collection, transmission, treatment and disposal of sewage, together with all appurtenances to any such facilities.

(5) GAS SYSTEM. Facilities for the manufacture, conditioning, transmission and distribution, or any thereof, of manufactured or natural gas, together with all appurtenances to such facilities.

(6) ELECTRIC SYSTEM. Facilities for the generation, manufacture and distribution, or any thereof, of electricity, together with all appurtenances to such facilities.

(7) COMBINED SYSTEM. A consolidated system resulting from the combination of any two or more of the following: a waterworks system, a sanitary system, a gas system and an electric system.

(8) SYSTEM and PROJECT. A waterworks system, a sanitary system, a gas system, an electric system or a combined system.

(9) INDUSTRIAL. When used with reference to a waterworks system, a waterworks system designed to supply or distribute water primarily for use other than human consumption.

(10) DOMESTIC. When used with reference to a waterworks system, a waterworks system designed to supply or distribute water primarily for human consumption.

(11) DOMESTIC WATER DISTRIBUTION SYSTEM. A waterworks system designed to distribute water primarily for human consumption.

(12) BONDS and REVENUE BONDS. Bonds issued under this article.

(13) AUTHORIZING PROCEEDINGS, AUTHORIZING ORDINANCE and similar phrases. An ordinance or resolution adopted by the governing body of a borrower whereunder bonds are provided to be issued pursuant to the provisions of this article.



Section 11-81-161 - Acquisition, extension, repair, consolidation, etc., of waterworks, sewer, gas or electric systems by counties or municipalities authorized.

(a) Any county or incorporated municipality in the State of Alabama is authorized to acquire by any lawful means any one or more of the following systems: a waterworks system, a sanitary sewer system, a gas system and an electric system and, in furtherance of the acquisition of any such system, to acquire any necessary part thereof within or without or partially within and partially without the limits of any such county or the corporate limits of any such municipality, as the case may be; provided, that no municipality in this state shall have, under the authority conferred by this article, the right to construct a gas system, a domestic water distribution system or electric system or portion thereof if there is at the time of such proposed construction a gas system, domestic water distribution system or electric system, respectively, or any portion thereof, then operated as a public utility within the corporate limits of such municipality by any private or public utility corporation, individual, partnership or association; provided further, that no county in this state shall have under the authority conferred by this article the right to construct a gas system, domestic water distribution system, electric system or portion thereof in that portion of said county where there may then be located any gas system, domestic water distribution system or electric system, respectively, or any portion thereof, then being operated as a public utility by any private or public utility corporation, individual, partnership or association.

(b) Any county or incorporated municipality in the state that may now or hereafter own and operate a waterworks system, sanitary sewer system, gas system or electric system is authorized to improve, enlarge, extend and repair such system and to furnish the services, commodities and facilities of such system to domestic or industrial users or both within or without the limits of such county or municipality, as the case may be.

(c) Any such county or incorporated municipality may, if it so elects, at any time and from time to time consolidate any two or more of its systems, including any waterworks system, sanitary sewer system, gas system or electric system into one combined and consolidated system and provide for the operation, maintenance and repair of such combined system and the keeping of books and records with respect thereto as one unit.



Section 11-81-162 - Estimate of cost of acquisition, extension, repair, consolidation, etc.

Whenever the governing body of any borrower shall determine to acquire, improve, enlarge, extend or repair a system or systems under the provisions of this article, it shall first cause an estimate to be made of the cost thereof, and the fact that such estimate has been made and the amount thereof shall appear in the authorizing proceedings providing for the issuance of the bonds proposed to be issued to finance such acquisition, improvement, enlargement, extension or repair.



Section 11-81-163 - Adoption, amendment, recordation, etc., of ordinances or resolutions for issuance of bonds, segregation of revenues, etc.

For the purpose of this article, any borrower is authorized to adopt ordinances providing for the issuance of revenue bonds as provided in this article and any and all other appropriate ordinances and resolutions deemed necessary to effectuate the full intent and purpose of this article, including the segregation of revenues derived from the operation of any project named in Section 11-81-161, the determination, fixation and revision from time to time of rates to be charged for services and any and all other necessary ordinances and resolutions to protect the properties, to provide for the adequate operation thereof and to insure the security of the bonds; provided, that in the case of counties, the style of any ordinance or resolution adopted under this article shall be the same as is provided by the laws of the state in the case of municipalities, and the manner of adoption thereof shall be as is provided in the general laws of the state for municipalities of over 6,000 inhabitants. The amendment of such ordinances and resolutions of counties shall be as is provided by the general laws of the state for amendment of ordinances of municipalities. Such ordinances and resolutions of counties shall be recorded in the minutes of the governing body thereof as soon as practicable after their passage and shall be authenticated by the signature of the clerk of such governing body. Any such ordinances or resolutions of counties may be published in a newspaper of general circulation in such county.



Section 11-81-164 - Notice of adoption of authorization proceedings for issuance of bonds; limitation period for actions to set aside authorization proceedings, restrain issuance of bonds, etc.

(a) After the adoption of authorizing proceedings providing for the issuance of bonds under this article, the borrower shall cause to be published once a week for two successive weeks in a newspaper either published or having general circulation within the limits of the county or municipality, as the case may be, proposing to issue such bonds, a notice in substantially the following form (the blanks being first properly filled in), with the printed or written signature of the clerk or other recording officer of the borrower appended thereto:

"An ordinance (or resolution) authorizing the issuance of $_____ principal amount of revenue bonds of (here insert name of the borrower) under the provisions of Title 11, Chapter 81, Article 5 of the Code of Alabama, as amended, was duly passed by the (here insert name of the governing body) of (here insert name of the borrower) on the _____ day of _____, 2__, for the purpose of (here state briefly the purpose of the proposed financing). The said bonds will be secured by a pledge of revenues derived from operation of (here state the system or systems out of the revenues from which such bonds are to be made payable). Any civil action or proceeding questioning the validity of said ordinance (or resolution) must be commenced within 30 days after the first publication (or posting) of this notice."

(b) If there is no newspaper published or having general circulation within the limits of such county or municipality, as the case may be, at the time when its governing body directs such publication to be made, such notice shall be published by posting copies thereof at three public places within the limits of the borrower.

(c) Any civil action or proceeding in any court to set aside the authorizing proceedings or to restrain the proposed issuance of such bonds or to obtain any other relief upon the ground that the authorizing proceedings are invalid must be commenced within 30 days after the first publication of such notice in a newspaper as provided for in subsection (a) of this section or within 30 days after the commencement of the posting of such notice in those cases in which posting is permitted by subsection (b) of this section. After the expiration of such period of limitation, no right of action or defense founded upon the invalidity of the authorizing proceedings shall be asserted nor shall the validity of said bonds or said authorizing proceedings be open to question in any court upon any ground whatever, except in a civil action or proceeding commenced within such period.



Section 11-81-165 - Borrowing in anticipation of sale and issuance of bonds authorized; procedure therefor.

(a) Any municipality or county in the state may at any time and from time to time, in anticipation of the sale and issuance of revenue bonds under the provisions of this article, as amended, borrow money for temporary use for any purpose or purposes for which revenue bonds are authorized to be issued under this article and in evidence of such borrowing may issue interest-bearing notes.

(b) Each such note shall be a limited or special obligation of the issuing municipality or county, payable as to both principal and interest solely from the same revenues out of which such revenue bonds are proposed to be issued or from the proceeds from the sale of such revenue bonds or from both said revenues and said bond proceeds, shall be made payable not later than 24 months after its date, shall be signed as the governing body of said municipality or county may prescribe, may be sold at public or private sale and may be renewed from time to time; provided, that no such renewal shall be made which shall extend the final date for payment of such note to more than three years from the date of the original borrowing.

(c) When any such municipality or county shall issue the revenue bonds in anticipation of which any note or notes were issued under this section, such municipality or county shall retire, out of the proceeds derived from the sale of the said revenue bonds, the said note or notes and, to the extent that such proceeds shall be sufficient therefor, the unpaid interest accrued thereon; provided, that any such municipality or county may, when any such note or notes are held by the United States of America or any agency or instrumentality thereof, without regard to or compliance with the provisions of Section 11-81-11, as amended, issue and deliver such revenue bonds (or a part thereof) in exchange for an equal principal amount of such note or notes and shall, prior to or simultaneously with such issuance and delivery, pay the unpaid interest accrued on such note or notes, which shall thereupon be cancelled and retired.

(d) In issuing any such temporary notes, no municipality or county shall be subject to any requirement, condition or limitation contained in any other law.



Section 11-81-166 - Revenue bonds - Authority for issuance; authorization proceedings generally; form, terms, denominations, etc.; execution and delivery generally; maturity and sale; payment generally; trust indentures.

(a) Any borrower may issue its revenue bonds for the purpose of:

(1) Financing the acquisition, improvement, enlargement, extension and repair, or any of them, of a system or systems;

(2) Refunding the principal of and the interest on any bonds of such borrower theretofore issued under this article and then outstanding, whether or not such principal and interest shall have matured at the time of such refunding; or

(3) Financing any such acquisition, improvement, enlargement, extension and repair, or any of them, and refunding any such principal and interest.

(b) Any bonds issued under this article shall be made payable solely out of the revenues from the operation of a system or systems of the borrower and may be made payable from any such revenues without regard to whether or not such bonds are issued for the benefit of or with respect to the particular system or systems out of the revenues from which such bonds are made payable and without regard to whether or not the system or systems for the benefit of which the bonds are to be issued have been consolidated and combined with the system or systems from the revenues of which the bonds are made payable.

(c) Prior to the issuance of any bonds under this article, the governing body of the borrower shall adopt authorizing proceedings which shall set forth the purpose of the issue, a brief description of any system to be acquired with any part of the proceeds of such issue, a brief description of any improvement, enlargement, extension or repair to be financed with any part of such proceeds, a statement of the estimated cost of acquiring any such system or making any such improvement, enlargement, extension or repair, a description of the bonds to be issued, including the total principal amount thereof, the maximum rate of interest to be borne thereby, the times and places of payment of the principal thereof and the interest thereon and any other details respecting such bonds that the governing body may deem advisable and that are not in conflict with the provisions of this article.

(d) Such bonds shall be payable at such place or places either within or without the state as shall be prescribed in the authorizing proceedings. The bonds and coupons shall be executed in the manner and shall be substantially in the form provided in the authorizing proceedings. The bonds may be issued in coupon or in registered forms or both as the governing body may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the conversion of bonds in bearer form into registered form and vice versa. All bonds issued under this article (including any bonds issued wholly or in part for refunding as provided in this article) shall mature in the manner provided for the maturity of revenue bonds in Section 11-81-6 and shall be sold as provided in Sections 11-81-10 through 11-81-12. Prior to the preparation of definitive bonds, any borrower may, under the restrictions contained in this article, issue temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter. The governing body of any borrower shall have the power to provide for the replacement of any bonds which shall become mutilated or be destroyed or lost.

(e) No bond or coupon issued pursuant to this article shall constitute an indebtedness of the borrower issuing the same within the meaning of any state constitutional provision or statutory limitation. It shall be plainly stated in each of the bonds that the same has been issued under the provisions of this article and that it does not constitute an indebtedness of such borrower within any state constitutional provision or statutory limitation.

(f) The authorizing proceedings may provide for the issuance of the bonds under a trust indenture, which may contain such provisions as the governing body may choose to insert therein regarding the duties and obligations of the borrower and the trustee under such trust indenture, the rights, remedies and privileges of the holders of such bonds and the coupons thereunto appertaining and of such trustee with respect to the system or systems out of the revenues from which such bonds are payable and with respect to such revenues; provided, however, that the provisions of any such trust indenture shall not conflict with any provisions of this article. The trustee under such trust indenture may be any trust company or bank either within or without the state having the powers of a trust company in the United States.



Section 11-81-167 - Revenue bonds - Execution and delivery.

In case any of the officers whose signature or countersignature appears on the bonds or coupons shall cease to be such officers before delivery of such bonds, such signature or countersignature shall nevertheless be valid and sufficient for all purposes the same as if they had remained in office until such delivery.



Section 11-81-168 - Revenue bonds - Negotiability.

Such bonds shall have all of the qualities and incidents of negotiable instruments under the law merchant and the applicable provisions of Title 7 and Title 8; except, that they shall not be construed as containing an unconditional promise to pay.



Section 11-81-169 - Revenue bonds - Disposition of proceeds from sale - Generally.

The governing body, where practicable, shall require that the proceeds of the sale of bonds issued under the provisions of this article be deposited in a special account or accounts in a bank or banks which are members of the federal reserve system and shall require, insofar as practicable, that each such deposit be secured by United States government securities having an aggregate market value at least equal to the sum at the time on deposit, or, in any event, the proceeds shall be deposited in some bank or other depository either within or without the state which will secure such deposit satisfactorily to said governing body.



Section 11-81-170 - Revenue bonds - Disposition of proceeds from sale - Proceeds to be used only for purposes for which bonds authorized; excess proceeds.

All moneys derived from the sale of any revenue bonds issued under the provision of this article shall be used solely for the purpose or purposes for which the same are authorized, including any engineering, legal and other expenses incident thereto, and, in the case of bonds issued in whole or in part for construction, interest on such bonds or such part prior to and during construction and for one year after completion of construction and, in the case of bonds issued for the purpose of refunding outstanding revenue bonds, any premium which it may be necessary to pay to redeem or retire such bonds. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose or purposes for which the same are issued, the surplus shall be paid into the fund provided in Section 11-81-181 for the payment of the principal of and interest on such bonds.



Section 11-81-171 - Revenue bonds - Redemption.

The governing body of the borrower authorizing bonds under the provisions of this article may make provision for any of such bonds to be called for payment on any interest payment date before maturity, with or without a premium, upon such terms and conditions as the governing body may prescribe; provided, however, that the amount of premium on any bonds shall not cause the yield to be more than six percent per annum from the date of the sale of such bonds to the date of their redemption.



Section 11-81-172 - Revenue bonds - Exemption from taxation.

The bonds and interest coupons issued under this article are hereby exempted from any and all state, county, municipal and other taxation whatsoever under the laws of the State of Alabama, and it shall be plainly stated on the face of each such bond as follows: "The principal of and interest on this bond are exempted from any and all state, county and municipal and other taxation whatsoever under the laws of the State of Alabama."



Section 11-81-172.1 - Revenue bonds - Issuance of bonds for refunding of principal of general or limited obligation warrants, etc.

Any county or incorporated municipality in the State of Alabama may issue revenue bonds under the provisions of this article not only for the purposes specified in Section 11-81-166, but also for the purpose of refunding the principal of any outstanding general or limited obligation warrants of any such county or incorporated municipality that were issued (directly or indirectly) for the purpose of financing the acquisition, improvement, enlargement, extension or repair of any waterworks system, gas system, electric system or sanitary sewer system or that were issued to refund any general or limited obligation warrant or warrants initially issued by such county or incorporated municipality (directly or indirectly) for the purpose of financing the acquisition, improvement, enlargement, extension or repair of any waterworks system, gas system, electric system or sanitary sewer system, whether or not such principal shall have matured at the time of such refunding, and for the combined purpose of refunding the principal of any such general or limited obligation warrants and any other purpose or purposes specified in said Section 11-81-166.



Section 11-81-173 - Issuance of additional bonds; payment of same.

(a) Any borrower acquiring, improving, enlarging, extending or repairing any such system or combined system pursuant to the provisions of this article, may, in the event that the proceeds of any issue of revenue bonds by error of calculation or otherwise shall be less than the amount required for the purpose or purposes for which the same shall be authorized, issue additional bonds under the provisions of this article to provide the amount of such deficit or, in the event that later extensions and permanent improvements to such system or combined system appear to be desirable, issue from time to time additional bonds under the provisions of this article to provide funds for such purposes.

(b) If such additional bonds are issued for the purpose of providing funds necessary to supply any such deficit, they shall, unless otherwise provided in the ordinance authorizing the original issue of bonds or in any trust indenture thereby authorized, be deemed to be of the same issue and to be entitled to payment from the same fund without preference or priority of the bonds first issued. If, however, such bonds are issued to provide funds for the acquisition of other extensions or permanent improvements, such bonds shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued only in the event that it shall be specifically so provided in the ordinance authorizing the original issue of bonds or in any trust indenture thereby authorized.



Section 11-81-174 - Refunding bonds.

Any bonds issued under this article solely for refunding purposes shall, unless it shall be otherwise provided in the authorizing proceedings providing for the issuance thereof, be secured to the same extent and have the same sources of payment as the bonds refunded thereby. Unless otherwise provided in the authorizing proceedings providing for the issuance of any such bonds issued solely for refunding purposes, the holders of such bonds shall be subrogated to all the rights and powers of the holders of the bonds refunded thereby.



Section 11-81-175 - Applicability of limitations, etc., in certain other provisions of chapter as to bonds generally.

The bonds authorized under this article shall not be subject to any limitations or provisions contained in Articles 3 and 6 and Division 2 of Article 4 of this chapter.



Section 11-81-176 - Elections and publication of ordinances, resolutions, etc., not required for issuance and sale of bonds.

This article shall be construed as authorizing the issuance and sale of such bonds provided for herein without submitting the proposition for the approval of same to the voters of the borrower. Where bonds are authorized under this article it shall not be necessary to make publication of any ordinance, resolution, notice or proceeding relating thereto other than is provided in Section 11-81-164; provided, that nothing in this article shall be construed to prohibit the governing body from making such publication as it may deem necessary in relation thereto.



Section 11-81-177 - Investment in bonds by executors, trustees, savings banks, etc.

Bonds issued under the provisions of this article are legal investments for executors, administrators, trustees and other fiduciaries and for savings banks and insurance companies organized under the laws of this state.



Section 11-81-178 - Statutory mortgage lien of bondholders - Creation generally; filing, recordation, etc., of notice thereof.

(a) In the authorizing proceedings or in the trust indenture, if any, under which bonds may be issued pursuant to the provisions of this article, there shall be created a statutory mortgage lien in favor of the holders of such bonds and of the interest coupons applicable thereto on each system or systems (including any additions thereto and extensions thereof that may be thereafter made) out of the revenues from which such bonds are made payable.

(b) The authorizing proceedings or such trust indenture may provide for the filing for record in the office of the judge of probate of each county in which any part of such system or systems may be located of a notice containing a brief description of such system or systems, a brief description of such bonds and a declaration that said statutory mortgage lien has been created for the benefit of the holders of such bonds and the interest coupons applicable thereto upon such system or systems, including any additions thereto and extensions thereof. Each judge of probate shall receive, record and index any such notice filed for record in his office. The recording of such notice as provided in this subsection shall operate as constructive notice of the contents thereof.



Section 11-81-179 - Statutory mortgage lien of bondholders - Duration; enforcement.

(a) Any system or systems that shall be made subject to a statutory mortgage lien as provided for in Section 11-81-178 shall remain subject to such lien until payment in full of the principal of and the interest on the bonds to secure the payment of which such lien was created or until moneys sufficient for the payment thereof shall have been set aside in trust for payment thereof.

(b) Any holder of any of said bonds or of any of the interest coupons applicable thereto and the trustee under any trust indenture, if so provided in such indenture, may, by civil action, mandamus or other proceedings, protect, enforce and compel performance of all duties of the officials of the borrower, including the fixing of sufficient rates, the collection of revenues, the proper segregation of the revenues of the system or systems and the proper application thereof; provided, however, that such statutory mortgage lien shall not be construed to give any such holder of bonds or coupons or such trustee authority to compel the sale of such system or systems or any part thereof. Any trust indenture provided for by the authorizing proceedings may contain such provisions regarding the rights and remedies of the trustee thereunder and the holders of the bonds and coupons as the governing body may deem advisable and as are not in conflict with the provisions of this article, and may contain such provisions restricting the individual right of action of the holders of the bonds or coupons as are customary in indentures respecting bonds or debentures of corporations.



Section 11-81-180 - Appointment of receiver upon default in payment of principal and interest on bonds; powers of receiver.

If there shall be any default in the payment of the principal of or interest upon any bonds issued under this article, any court having jurisdiction in any proper civil action may appoint a receiver to administer and operate the system or systems out of the revenues from which such bonds are payable with power to fix and charge rates and collect revenues sufficient to provide for the payment of such bonds and any other obligations outstanding against said system or systems or the revenues therefrom and for the payment of the expenses of operating and maintaining such system or systems and with power to apply the income and revenues of said system or systems in conformity with this article and the authorizing proceedings and any trust indenture provided for therein.



Section 11-81-181 - Pledge of revenues from systems for payment of principal and interest on bonds; disposition of gross revenues from operation of system generally.

(a) In the authorizing proceedings the borrower shall pledge for payment of the principal and interest on bonds issued under this article the revenues derived from operation of a system or systems of the borrower out of which such bonds are made payable; provided, that the borrower may reserve the privilege of using for any lawful purpose surplus revenues from such system or systems remaining after compliance with the provisions of this section and any additional requirements contained, as provided for in this article, in the authorizing proceedings or in a trust indenture.

(b) In the authorizing proceedings or in a trust indenture provided for therein, the borrower shall agree to deposit the gross revenues from such system or systems daily, as received by the borrower, into a "gross revenue account" and to apply the gross revenues in such account for monthly payments into the following separate and special funds, in the order in which said funds are listed:



Section 11-81-182 - Payment of expenses of operation or maintenance of system out of general funds.

Nothing in this article shall be construed to prohibit the borrower from appropriating and using any part of its available income or revenues derived from any source other than from the operation of such system or combined system in paying any immediate expenses of operation or maintenance of any such system or combined system, but nothing in this article shall be construed to require the borrower to do so.



Section 11-81-183 - Designation of depository; disposition and disbursement of gross revenue account and special funds by depository.

The governing body of the borrower shall designate as depository for the "gross revenue account" and each of the special funds provided for in Section 11-81-181 a bank or trust company duly qualified and doing business within the State of Alabama. The moneys in said account and in each of the said funds shall be received and held by the respective depositories therefor in separate and special accounts as trust funds for the benefit of the borrower and the holders of the bonds and coupons as their respective interests may appear and shall be applied only for the respective purposes specified in the authorizing proceedings or any trust indenture provided for in the authorizing proceedings; provided, that the authorizing proceedings or such trust indenture may provide that any depository for said account or for the said replacement and extension fund shall not be liable for the misapplication of moneys in said account or said fund, as the case may be, if disbursed pursuant to the written order of a duly authorized officer of the borrower and without knowledge or reason to believe that such disbursement constitutes a misapplication of funds.



Section 11-81-184 - Establishment, etc., of rates for services furnished by system.

Rates for services furnished by any such system or combined system shall be fixed precedent to the issuance of the bonds.

Such rates shall be sufficient to provide for the payment of the interest upon and the principal of all such bonds as and when the same become due and payable, to create a bond and interest redemption fund therefor, to provide for the payment of the expenses of administration and operation and such expenses for maintenance of the system or combined system necessary to preserve the same in good repair and working order, to build up a reserve for depreciation of the existing system or combined system and to build up a reserve for improvements, betterments and extensions to the existing system or combined system other than those necessary to maintain the same in good repair and working order as provided in this section.

Such rates shall be fixed and revised from time to time so as to produce those amounts, and the governing body shall covenant and agree in the ordinance authorizing the issuance of such bonds and on the face of each bond at all times to maintain such rates for services furnished by such system or combined system as shall be sufficient to provide for the foregoing.



Section 11-81-185 - Rates not subject to state supervision or regulation; supervision, etc., of operation, etc., of sewer systems by State Board of Health.

Rates charged for services furnished by any system or combined system purchased, constructed, improved, enlarged, extended or repaired under the provisions of this article shall not be subject to supervision or regulation by any state bureau, board, commission or other like instrumentality or agency thereof, and it shall not be necessary for any borrower operating under the provisions of this article, except as otherwise provided in this section, to obtain any franchise or other permit from any state bureau, board, commission or other instrumentality thereof, except the State Board of Health, in order to construct, improve, enlarge, extend or repair any system or combined system named in this article; provided, however, that the functions, powers and duties of the State Board of Health shall remain unaffected by this article, except for the following additional cumulative and supplemental authority: No governing body under the provisions of this article shall construct, add to, modify, alter or operate any sewage collection system or sewage treatment plant or plants as set out in this article or incur any debt or issue any bonds in aid of such systems or works unless a permit shall first have been obtained from the State Board of Health. Such permit shall be based upon adequacy of financing of operation and the maintenance of effluent of such quality as will not constitute a menace or damage to the health or lives of human beings or endanger the public health, welfare or comfort. If any governing body fails or refuses after a period of 30 days after a notice and order is given it by the State Board of Health to perform any act or acts required of it by this section and by any such order or notice of the State Board of Health, such order of the State Board of Health may be enforced by a writ of mandamus issued by any court authorized to issue such writ.



Section 11-81-186 - Payment by counties, municipalities, etc., for services furnished by system.

The governing body may provide in the ordinance authorizing the issuance of bonds under the authority of this article that no free service shall be furnished by any such system or combined system to the county, city or incorporated town or to any agency, instrumentality, person, firm or corporation.

The reasonable cost and value of any service rendered to any such borrower by any such system or combined system shall, in that event, be charged against the borrower and shall be paid for monthly as the service accrues from the current funds or from the proceeds of taxes which such borrower, within constitutional limitations, is hereby authorized and required to levy in an amount sufficient for that purpose, and such funds, when so paid, shall be accounted for in the same manner as other revenues of such system or combined system.



Section 11-81-187 - Determination as to operation of system upon calendar, operating or fiscal year basis, etc.

The ordinance authorizing the issuance of such bonds shall definitely determine whether such system or combined system shall be operated upon a calendar, operating or fiscal year basis and the dates of the beginning and ending of the same.



Section 11-81-188 - Maintenance of books of record and accounts, balance sheets, etc., as to properties, financial condition, etc., of system; inspection and examination of same.

(a) Any borrower issuing revenue bonds under the provisions of this article shall install and maintain proper books of record and account, separate entirely from other records and accounts of such borrower, in which full and correct entries shall be made of all dealings or transactions of or in relation to the properties, business and affairs of the system or combined system. The governing body of such borrower, not later than three months after the close of any calendar, operating or fiscal year, shall cause to be prepared a balance sheet and an income and surplus account showing, respectively, in reasonable detail, the financial condition of the system or combined system at the close of each preceding calendar, operating or fiscal year and the financial operations thereof during such year.

(b) Said balance sheets and income and surplus accounts shall at all reasonable times during usual business hours be open to examination and inspection by any taxpayer, user of the services furnished by the system or any holder of bonds issued under the provisions of this article or anyone acting for or on behalf of such taxpayer, user of the services of the system or bondholder.



Section 11-81-189 - Impairment, etc., of valid liens or contracts not authorized by article.

Nothing in this article shall be construed as authorizing any borrower to impair or commit a breach of the obligation of any valid lien or contract created or entered into by it, the intention of this article being to authorize the pledging, setting aside and segregation of gross revenues only where consistent with outstanding obligations of such borrower.



Section 11-81-190 - Construction of article.

This article, being necessary for and to secure the public health, safety, convenience and welfare of the counties, cities and incorporated towns of the State of Alabama, shall be liberally construed to effect the purposes hereof.






Article 6 - Alternate Borrowing for Electric Systems.

Section 11-81-200 - Acquisition, extension, operation, etc., of power plants, power lines, electric systems, etc., by counties or municipalities authorized; acquisition of rights-of-way.

(a) Any county or municipal corporation within this state is hereby authorized and empowered to acquire by purchase, construction, condemnation or otherwise and to maintain, extend, improve and operate electric light plants, power plants, power lines and electric distribution systems together with the extension and the appurtenances thereto and all the property, tangible and intangible and of like or different kind to be used or useful in connection therewith, either within or without or partly within and partly without the corporate limits of such municipal corporation or the boundaries of such county, under the provisions of this article for the purpose of producing, obtaining, distributing or furnishing an adequate supply of electricity for public, industrial, business, domestic, light, power or other consumption within or partly within and partly without the corporate limits of such municipal corporation or the boundaries of such county. Franchises for the supply of such service to other municipalities or counties or to the inhabitants, industries or businesses therein shall be included within the properties which any municipal corporation or county may acquire under the provisions of this article, and such franchises may be acquired either from such municipalities or counties or from the owners of such franchises. All or any part of any existing power plant shall also be included in the properties which any municipal corporation or county may acquire under the provisions of this article.

(b) Such municipal corporation or county may acquire necessary or convenient rights-of-way within the municipal corporation and without the municipal corporation and within the county and without the county in order to reach any necessary or accessible source of power at a United States government owned power plant or otherwise.



Section 11-81-201 - Election as to proposed undertaking.

Whenever any county or municipal corporation through its governing body shall vote to take advantage of the authority granted in this article, as a condition to the exercise of such authority it shall call an election, at which election the question of whether or not such county or municipality will enter upon the undertaking proposed by the governing body of the county or municipal corporation will be voted upon. If the majority of the voters shall vote in the affirmative, then the county or municipal governing body shall proceed with the proposed undertaking in conformity with the provisions of this article and the law of the state pertinent thereto; otherwise, it shall not. Such election shall be ordered, held, canvassed and may be contested in the same manner as is or may be hereafter provided by the law applicable to the authorization of municipal or county bonds.



Section 11-81-202 - Borrowing of money for acquisition, extension, etc., of plants, etc., by counties or municipalities authorized; limitations.

For the purpose of defraying the cost of acquiring such plants, or any one or more of them, or any part or parts thereof and making improvements and extensions thereto, either by purchase, construction, condemnation or otherwise, any municipal corporation or county may borrow money from any lender whomsoever, in such amount or amounts as the governing body of such municipal corporation or county may deem necessary or expedient, but no such municipal corporation or county that has reached or exceeded its constitutional debt limit which borrows money under the authority of this article shall bind its general credit or incur any personal liability or charge any general or special fund other than that authorized in this article or charge any property other than that authorized in this article for the repayment of such borrowed money or the payment of interest thereon.



Section 11-81-203 - Pledges, etc., of plants, etc., as security for repayment of money borrowed with interest.

Any such county or municipal corporation which borrows money under the authority of this article may pledge, create a lien upon and mortgage any such plants, or any one or more of them or any part or parts thereof, together with the extensions, improvements and appurtenances thereto and all other property, tangible or intangible and of like or different kind, including franchises, acquired, constructed or installed by means of money borrowed under the authority of this article and also all or any part of the revenues derived from the operation of such plants, or any one or more of them or any part or parts thereof, as security for the repayment of such borrowed money with interest.



Section 11-81-204 - Contracts for security of lender; limitation as to charges for electric energy and service by counties or municipalities.

(a) In addition and for the further security of the lender, any such county or municipal corporation which has borrowed money under the authority of this article may enter into a contract with the lender binding itself for the proper application of money borrowed from such lender and for the operation and maintenance of any such plants, or any one or more of them or any part or parts thereof, and for the imposition, collection, safeguarding, application, disposition and remittance of reasonable rates for energy supply and services, and for the promulgation of reasonable regulations relating to rates and services and for any other act, series of acts, duty or thing not inconsistent with the provisions of this article for the protection of the lender's loan and the assurance of a reasonable return upon the properties in which the proceeds of such loan are invested, out of which operating expenses and the principal and interest of such loan may be met.

(b) No county or municipal corporation acquiring or constructing any electric light plant or electric distributing system under the provisions of this article nor receiver of any such electric light plant or distributing system shall charge any rate for electric energy and service that is higher than the rate for similar electric energy and service that has been authorized and approved by the Alabama Public Service Commission for public utility companies operating in counties or municipal corporations of approximately the same size in Alabama.



Section 11-81-205 - Form, terms, etc., of instrument evidencing loan.

Any such county or municipal corporation which borrows money under the authority of this article may evidence the loan by an instrument or instruments in such form and of such tenor and maturity as may be agreed upon between lender and borrower, but no such instrument shall purport or be effective to impose upon the borrower or the borrower's funds or property any liability in excess of or inconsistent with the liability, the assumption of which is authorized by this article.



Section 11-81-206 - Construction of article.

Neither this article nor anything contained in this article shall be construed as a restriction or limitation upon any power or right which any such city may have in the absence thereof. Nor shall any enumeration of subjects in this article be construed to exclude any subject which is embraced within any general language of this article.






Article 7 - Validation of Bonds Prior to Issuance.

Section 11-81-220 - Definitions.

As used in this article, the following words and phrases shall have the following meanings respectively, unless the context clearly indicates otherwise:

(1) UNIT. Any public corporation organized in this state pursuant to authorization or determination by any municipality or municipalities or county or counties or a municipality and a county or by any combination of municipalities and counties or by the governing body of any one or more thereof and shall include also any county board of education and any city board of education.

(2) ORGANIZING SUBDIVISION. With respect to any unit, each municipality or county which may have granted authorization or made determinations respecting the incorporation of the unit or the governing body of which may have granted such authorization or made such determinations and, in the case of a board of education, the county or city with respect to which such board of education is organized.

(3) OBLIGATIONS. Bonds, warrants, certificates of indebtedness and notes of a unit, including bonds, warrants, certificates and notes that are general obligations of the issuing unit and those that are payable solely from a specified source.

(4) DISTRICT ATTORNEY. The district attorney of the judicial circuit in which the county is located.



Section 11-81-221 - Filing of complaint for determination as to legality of proposed issuance of obligations.

When any unit desiring to issue any obligations shall, by its governing body, adopt any resolution or take any other action required by law for the issuance of obligations of such unit, the governing body of such unit may, in its discretion, before the issuance of any of such obligations, determine its authority to issue such obligations and the legality of all proceedings had or taken in connection therewith, the validity of the tax or other revenues or means provided for the payment thereof and the validity of all pledges of revenues and of all covenants and provisions contained in any such resolution by filing a complaint against the taxpayers and citizens of each organizing subdivision. Such complaint shall be filed in the circuit court of the county in which the principal office of the unit is located.



Section 11-81-222 - Contents of complaint; order and notice of hearing to show cause why obligations not valid.

(a) The complaint by appropriate allegations, references or exhibits shall briefly state the following: the authority for issuing such obligations; the resolution or resolutions authorizing their issuance and the fact of their adoption and all essential proceedings had or taken in connection therewith; the amount of the obligations to be issued; the maximum rate of interest they are to bear; when principal and interest are to be paid and the place of payment (unless the successful bidder at public sale will have the right to name, designate, request or suggest the place of payment, which shall be stated if this is the case); the taxes, other revenues or other means provided for their payment; and, in the case of obligations payable from taxes, the amount of outstanding indebtedness payable or secured by the same taxes and the assessed valuation for the then preceding tax year of the taxable property in the territory in which said taxes are or will be levied.

(b) The judge of said court shall, on the filing and presentation of said complaint, issue an order against the taxpayers and citizens of each organizing subdivision requiring them to show cause, at a time and place to be designated in said order, which time shall be not less than 20 days nor more than 40 days after the issuance of such order and which place shall be within the county in which the complaint is filed, why said obligations should not be validated and confirmed.

(c) A copy of said complaint and order shall be served (at least 18 days before the date fixed in such order for the hearing) on the district attorney of the county in which such proceedings are pending and on the district attorney of each county which may constitute an organizing subdivision or in which an organizing subdivision may be located. It shall be the duty of each district attorney so served to examine such complaint carefully and, if it appears to him or if he has any reason to believe that such complaint is defective, insufficient or untrue or if it is his opinion that the obligations in question have not been properly authorized or would be in violation of law or that the tax, revenues or other means provided for their payment would not be valid or that any pledge or other covenant or provision for the benefit of said obligations would not be valid, then he shall make such defense thereto as to him shall seem proper. Any officer, agent or employee who has charge, possession, custody or control of any of the books, papers or records of said unit shall, on demand of each such district attorney, exhibit to him for examination said books, papers and records and shall, without cost, furnish to him duly authenticated copies of such books, papers and records which pertain to the proceedings for the issuance of such obligations or which might affect the legality of same or the validity of the tax, revenues or other means provided for their payment, as he shall demand.

(d) Prior to the hearing of said case, the register or clerk of said court shall publish in a newspaper published in each organizing subdivision once each week for at least three weeks before the hearing, the first publication to be at least 18 days before such hearing, a notice addressed to the taxpayers and citizens of each such organizing subdivision requiring them at the time and place specified in the order providing for the hearing of such case to show cause, if any they have, why said obligations, the taxes, revenues or other means provided for their payment and any pledges or other covenants, provisions or agreements for the benefit of said obligations that may be referred to in the complaint should not be validated and confirmed; provided, that if no newspaper shall be published in any organizing subdivision then such notice shall be published as aforesaid in a newspaper published in the county or, if no newspaper is published in the county, then in a newspaper published within the state and having a general circulation in such organizing subdivision. By the publication of such notice all taxpayers and citizens of each organizing subdivision shall become parties defendant to said proceedings, and the court shall have jurisdiction of them the same as if each of them were named individually as party defendants in said complaint and personally served with process.



Section 11-81-223 - Hearing and entry of judgment; appeals from judgment of circuit court.

At the time and place designated in said order, the judge of said circuit court shall proceed to hear and determine all questions of law and of fact in said civil action, and he shall make such orders as to the proceedings in said civil action and adjournments as will best conserve the interests of all parties and enable him to enter a final judgment with the least possible delay. The final judgment shall find the facts specially and shall state separately the judge's conclusions of law thereon. Any taxpayer or citizen of each organizing subdivision may appear in such proceedings either personally or by attorney, and any party thereto, whether petitioner, defendant or intervenor, dissatisfied with the judgment of the court, may appeal therefrom to the Alabama Supreme Court in accordance with the Alabama Rules of Appellate Procedure. Such appeal shall take priority in the Supreme Court over all other civil cases therein pending, except habeas corpus.



Section 11-81-224 - When judgment of circuit court final and conclusive as to validity of obligations, etc.

If the circuit court shall enter a judgment validating and confirming the issuance of the obligations and no appeal shall be taken within the time prescribed by the Alabama Rules of Appellate Procedure; or, if an appeal is taken, the judgment validating such obligations shall be affirmed by the Supreme Court; or, if the circuit court shall render a judgment refusing to validate and confirm the issuance of the obligations and on appeal such judgment shall be reversed by the Supreme Court (in which case the Supreme Court shall issue its mandate to the circuit court requiring it to enter a judgment validating and confirming the issuance of the obligations), the judgment of the circuit court validating and confirming the issuance of the obligations shall be forever conclusive as to the validity of such obligations against the unit issuing them and against all taxpayers and citizens of each organizing subdivision, and the validity of such obligations or of the taxes, revenues or other means provided for their payment and of any pledge, covenant or provision for the benefit of said obligations, to the extent that the validity of any such pledge, covenant or provision shall have been presented to the court and validated by its judgment, shall never be called in question in any court in this state.



Section 11-81-225 - Legend to appear on validated obligations.

Obligations validated under the provisions of this article shall have stamped or written thereon by the proper officers of such unit the words: "Validated and confirmed by judgment of the Circuit Court of ______ County, State of Alabama, entered on the _____ day of ______, 2__," which shall be signed by the register or clerk of the circuit court in which the judgment was entered, and such entry shall be original evidence of said judgment in any court in this state.



Section 11-81-226 - Costs of proceedings.

The costs in any proceeding under this article shall be paid by the unit issuing such obligations.



Section 11-81-227 - Article not applicable where validity of obligations in controversy in pending actions or proceedings.

No action shall be taken under this article for the validation of obligations of a unit in any case where the validity of such obligations is in controversy in any civil action or proceeding now pending in any state or federal court.






Article 8 - Property Insurance and Energy Reduction Act of Alabama.

Section 11-81-240 - Short title.

This article shall be known and may be cited as the Property Insurance and Energy Reduction Act of Alabama.



Section 11-81-241 - Definitions.

For the purposes of this article, the following words shall have the following meanings:

(1) COSTS OF A QUALIFIED PROJECT. All costs including, but not limited to, the following:

a. All costs of acquisition, by purchase or otherwise, construction, assembly, installation, modification, renovation, or rehabilitation incurred in connection with any qualified project or any part of any qualified project.

b. All costs of real property, fixtures, or personal property used in or in connection with or necessary for any qualified project or for any facilities related thereto, including, but not limited to, the following:

1. The cost of all land, estates for years, easements, rights, improvements, water rights, connections for utility services, fees, franchises, permits, approvals, licenses, and certificates.

2. The cost of securing any franchises, permits, approvals, licenses, or certificates.

3. The cost of preparation of any application therefor and the cost of all fixtures, machinery, equipment, furniture, and other property used in or in connection with or necessary for any qualified project.

c. All financing charges and fees and all interest on revenue bonds, notes, or other obligations of a local government which accrues or is paid prior to and during the period of construction of a project and during any additional period as the local government may reasonably determine to be necessary to place the qualified project in operation.

d. All costs of engineering, surveying, and architectural and legal services and all expenses incurred by engineers, surveyors, architects, and attorneys in connection with any qualified project.

e. All expenses for inspection of any qualified project.

f. All fees of fiscal agents, paying agents, and trustees for bondholders under any trust agreement, indenture of trust, or similar instrument or agreement; all expenses incurred by any fiscal agents, paying agents, and trustees and all other costs and expenses incurred relative to the issuance of any revenue bonds, notes, or other obligations for any qualified project.

g. All fees of any type charged by a local government in connection with any qualified project.

h. All expenses incurred in determining the feasibility or practicability of any qualified project.

i. All costs of plans and specifications for any qualified project.

j. All costs of title insurance and examinations of title with respect to any qualified project.

k. Repayment of any assessments made for the advance payment of any part of any of the costs provided in this subdivision, including interest thereon and any other expenses of the assessments.

l. Administrative expenses of the local government and other expenses as may be necessary or incidental to any qualified project or the financing thereof or the placing of any project in operation.

m. The establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or other funds or reserves as the local government may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, indenture of trust, or similar instrument or agreement pursuant to the provisions of which the issuance of any revenue bonds, notes, or other obligations of the local government may be authorized.

(2) DESIGNATED REGION. An area approved by a local government for qualified projects pursuant to Section 11-81-242.

(3) LOCAL GOVERNMENT. Any incorporated municipality, county, or improvement district in this state.

(4) PROGRAM. A program created under this article.

(5) QUALIFIED PROJECT or PROJECT. The installation or modification of a qualifying improvement on real property in a designated region under a program adopted by a local government.

(6) QUALIFYING IMPROVEMENT. An improvement fixed to or used upon an existing building or facility that is part of the real property and intended to increase energy efficiency and community resilience to storm-related events, such as high winds and flooding, including, but not limited to, any of the following:

a. Wind resistant improvements or programs that qualify the structure for insurance discounts including, but not limited to, the FORTIFIED Program or improvements that increase the life safety of occupants during tornados including, but not limited to, safe rooms that comply with the International Code Congress (ICC-500) as mandated by the Alabama Building Commission, or are manufactured or site built under the supervision of a professional or producer member of the National Storm Shelter Association.

b. Energy conservation and efficiency improvement, which is a measure to reduce consumption through conservation or a more efficient use of electricity, natural gas, propane, or other forms of energy on the real property, including, but not limited to, any of the following:

1. Air sealing.

2. Installation of insulation.

3. Installation of energy-efficient heating, cooling, or ventilation systems.

4. Building modifications to increase the use of daylight.

5. Replacement of windows.

6. Installation of energy controls or energy efficient lighting systems.

7. Installation of electric vehicle charging equipment.

8. Installation of efficient lighting equipment.

9. Other improvements that lead to demonstrable savings.

c. Flood mitigation, including, but not limited to, any of the following:

1. The raising of a structure above the base flood elevation to eliminate flood damage.

2. Installation of a flood diversion apparatus.

3. Electrical, mechanical, plumbing, or other system improvements that reduce flood damage.

4. Improvements to mitigate or eliminate the potential for microbial growth, or reduce flood insurance premiums.

5. Any other improvement that reduces repetitive loss that is recognized by the National Flood Insurance Program, Community Rating System, or the Federal Emergency Management Agency (FEMA).

(7) REAL PROPERTY. Real property excludes residential property consisting of fewer than five units and individual residential units of condominiums or cooperatives and limited common elements and common elements attached to or related to the condominium or cooperative units.



Section 11-81-242 - Designation of regions for qualified projects; issuance of bonds, notes, etc.

(a)(1) The governing body of a local government may designate an area of the local government as a region within which the local government may provide financing to the record owners of real property and impose assessments for the repayment of costs of a qualified project.

(2)a. A local government may issue bonds or notes or use other financing to finance qualified projects under this article.

b. Bonds or notes issued under this section are not general obligations of the local government, but are payable from any of the following:

1. Payments of assessments on benefited real property in one or more designated regions under this article.

2. Reserves established by the local government from grants, bonds, or net proceeds or other lawfully available funds.

3. Municipal bond insurance, lines of credit, public or private guaranties, standby bond purchase agreements, collateral assignments, mortgages, or any other available means of providing credit support or liquidity.

(b) An area designated as a region by the governing body of a local government under this section:

(1) May include the entire area of the local government.

(2) Must be located wholly within the local government's jurisdiction.

(c) A local government may designate more than one region. If multiple regions are designated, the regions may be separate, overlapping, or coterminous.

(d) This article does not apply to residential property consisting of fewer than five units or individual residential units of condominiums or cooperatives or limited common elements and common elements attached to or related to the condominium or cooperative units.



Section 11-81-243 - Establishment and amendment of programs.

(a) To establish a program under this article, the governing body of a local government must take the following actions in the following order:

(1) Adopt a resolution of intent that includes all of the following:

a. A finding that financing qualified projects through assessments is a valid public purpose.

b. A statement that the local government intends to make assessments to repay financing for qualified projects available to real property owners.

c. A description of the types of qualified projects eligible for the program.

d. A description of the boundaries of the designated region.

e. A statement of the time and place for a public hearing on the proposed program.

(2) Hold a public hearing at which the public may comment on the proposed program.

(3) Adopt a resolution establishing the program and the terms of the program, including a description of each aspect of the program that may be amended only after another public hearing is held.

(b) Subject to the terms of the resolution establishing the program, the governing body of a local government may amend a program by resolution.

(c) A local government may do both of the following:

(1) Hire and set the compensation of a program administrator and program staff.

(2) Contract for professional services necessary to administer a program.

(d) A local government may impose fees to offset the costs of administering a program. The fees authorized by this subsection may be assessed as any of the following:

(1) A program application fee paid by the real property owner requesting to participate in a program.

(2) A component of the interest rate on the assessment in the written contract between the local government and the real property owner.

(3) A combination of subdivisions (1) and (2).



Section 11-81-244 - Application for funding; administration of program; powers and duties of local governments; installation of improvements; assessments.

(a) A real property owner in a designated region may apply to a local government under a program for funding to finance a qualified project and enter into a written contract with the local government. Costs of the project incurred by the real property owner or the local government for such purposes may be collected as an assessment, as authorized in Section 11-81-242.

(b) A local government may enter into a partnership with one or more other local governments for the purpose of providing and financing qualified projects.

(c) A qualified program may be administered by a for-profit or nonprofit organization on behalf of and at the discretion of the local government.

(d) A local government may incur debt for the purpose of providing the improvements, payable from revenues received from the improved real property, or any other available revenue source authorized by law.

(e) A local government may enter into a contract only with the record owner of the affected real property in a designated region. A contract entered into pursuant to this section or a summary memorandum of the contract must be recorded in the public records of the court of probate in the county in which the real property is located by the sponsoring unit of local government within five days after the execution of the contract. The recorded agreement must provide constructive notice that the assessment to be levied on the real property constitutes a lien as described in Section 11-81-246. The recorded agreement also must provide a legal description of the real property covered by the lien, the amount secured by the lien, the maturity date for payment of all amounts secured by the lien, the names and addresses of the current owners of the real property subject to the assessment, the person or entity owed the assessment, the person or entity filing the notice, and a reference to the statutory assessment lien provided under this article.

(f) Prior to entering into a contract, the local government shall reasonably determine all of the following:

(1) That all property taxes and any other assessments levied on the same bill as property taxes are paid and have not been delinquent for the preceding three years or the real property owner's period of ownership, whichever is less.

(2) That there are no involuntary liens, including, but not limited to, construction liens on the real property.

(3) That no notices of default or other evidence of property-based-debt delinquency have been recorded during the preceding three years or the real property owner's period of ownership, whichever is less.

(4) That the real property owner is current on all mortgage debt on the property.

(5) That the improvements are not in excess of the increased value of the real property by reason of special benefits derived from the qualifying improvements.

(g) A qualifying improvement shall be affixed to an existing building or facility that is part of the real property and shall constitute an improvement to the building or facility or a fixture attached to the building or facility.

(h) An installation of a qualifying improvement requiring a license or certification of work under applicable law or building code must be performed by a contractor or evaluator properly certified, licensed, or registered in this state.

(i)(1) The total amount of any assessment for real property under this section may not exceed 20 percent of the just value of the real property as determined by the county property appraiser.

(2) Notwithstanding subdivision (1), an assessment for a qualifying improvement that is supported by an energy, wind or flood mitigation audit is not subject to the limits in this subsection if the audit demonstrates that the annual energy or insurance savings from the qualified improvement equals or exceeds the annual repayment amount of the non-ad valorem assessment. For residential structures, the energy audit shall be conducted by a professional with one or more of the following qualifications or certifications: Residential Energy Services Network Home Energy Rating Systems (HERS), Building Performance Institute Building Analyst (BPI), AEE Residential Energy Auditor (REA), or Professional Engineer with specific experience in energy efficiency. For commercial and industrial facilities, the energy audit shall be conducted by a professional with one or more of the following qualifications or certifications: AEE Certified Energy Manager (CEM), AEE Certified Energy Auditor (CEA), or Professional Engineer with specific experience in energy efficiency.



Section 11-81-245 - Consent requirements; disclosure statement.

(a)(1) Before entering into a written contract with a local government, the real property owner shall provide, or the local government shall obtain, a verified recordable copy of written consent and subordination agreement signed by the holder of each existing mortgage or other lien on the relevant real property stating that the mortgagee or other lienholder consents to the imposition of the assessment and that the priority of the mortgage or other lien is subordinated to the assessment lien in a form and substance acceptable to each mortgagee and other lienholder. The consent and subordination agreement must be in a form that may be recorded in the appropriate recording office in the county or counties where the real property is located, and the consent and subordination agreement with the owner’s assessment contract shall be recorded in that office.

(2) This subsection does not limit in any way the rights or authority of any mortgagee or other lienholder under any agreement or applicable law.

(b) At or before the time a purchaser executes a contract for the sale and purchase of any real property for which a non-ad valorem assessment has been levied under this article and has an unpaid balance due, the seller shall give the prospective purchaser a written disclosure statement in the following form, which shall be set forth in the contract or in a separate writing:

QUALIFYING IMPROVEMENTS FOR ENERGY EFFICIENCY AND RESILIENCY TO STORM-RELATED EVENTS. This real property being purchased is located within the jurisdiction of a local government that has placed an assessment on the real property pursuant to Section 11-81-242. The assessment is for a qualifying improvement to the real property relating to energy efficiency and community resilience to storm-related events, such as high winds and flooding and is not based on the value of the real property. You are encouraged to contact the county property appraiser's office to learn more about this and other assessments that may be provided by law.



Section 11-81-246 - Assessment lien; enforcement.

(a) An assessment under this article and any interest or penalties on the assessment:

(1) Is a lien against the real property on which the assessment is imposed from the date on which the notice of contractual assessment is recorded.

(2) Subject to the requirement in Section 11-81-245(a)(1) to obtain and record in the proper recording office an executed consent and subordination agreement from existing mortgagees and other lienholders, has the same priority status as a lien for any other ad valorem or non-ad valorem tax.

(3) Is a lien that runs with the real property, and the portion of the assessment under the assessment contract that has not yet become due is not eliminated by foreclosure of a property tax lien.

(b) The assessment lien may be enforced by the local government in the same manner that an ad valorem or non-ad valorem tax lien against real property may be enforced by the local government with all redemption rights provided by Section 40-10-1 et seq. or other applicable law to remain in effect.

(c) Delinquent installments of the assessments incur interest and penalties in the same manner as delinquent ad valorem taxes.

(d) A local government may recover costs and expenses, including attorney's fees, in a suit to collect a delinquent installment of an assessment.

(e) Provided, however, that in any action to enforce an assessment lien, the person or entity enforcing the assessment lien must serve the holders of all mortgages and other liens with notice about the enforcement action at least 60 days before any hearing or other action is taken with respect to the enforcement action. Service upon a domestic or foreign corporation or other entity shall be by serving the registered agent of the entity if a registered agent has been appointed; otherwise service shall be in accordance with Rule 4 of the Alabama Rules of Civil Procedure.



Section 11-81-247 - Loss reserve fund.

A local government, combination of local governments, the State or designee, may establish a loss reserve fund. The loss reserve fund may be established for the purposes of paying delinquent assessments caused by the failure of a real property owner to fulfill their obligations under an assessment.



Section 11-81-248 - Regulatory jurisidiction.

The Governor may appoint an existing state agency to exercise regulatory jurisdiction over programs and activities under this article. The state agency shall have the authority to adopt reasonable rules, interpretations, and guidances, consistent with the laws of this state, as may be necessary to carry out this article over which the agency has jurisdiction, including the development and administration of programs created under this article. The state agency shall provide initial rules or guidance by September 1, 2016, or later if additional time is needed by the agency, and, in any event, before any local government can establish a program. The state agency also is authorized to develop a statewide program for local government participation at any time. In developing any program guidance, the state agency shall seek input from industry stakeholders such as banks, real estate, insurance, contractors, and other relevant interests.



Section 11-81-249 - Imposition of assessment.

The imposition of an assessment pursuant to this article is to be made solely at the request of the owner of record of real property within a designated region. A local government shall not compel a person who owns real property in a designated region to enter into a contract to repay the financing of any cost or assessment through assessments under this article.



Section 11-81-250 - Construction of article.

Nothing in this article, nor any program adopted in accordance with the procedures established hereunder, shall alter, amend, or affect the rights, duties, and obligations of any electric supplier or the regulation or governance of any such entity.









Chapter 81A - ISSUANCE OF SECURITIES IN ANTICIPATION OF RECEIPT OF GRANTS.

Section 11-81A-1 - Definitions.

As used in this chapter, the following words and terms shall have the following respective meanings:

(1) CONDITIONS OF A GRANT. The terms and conditions upon which a grant is made by a donor.

(2) COUNTY. Any county in the State of Alabama.

(3) DONOR. The United States of America, or the state, or any county in the state or any municipality or any department, division, board, bureau, institution, or agency of any of the foregoing, or any person, firm or corporation, institution, foundation, or other agency or any combination of any two or more such donors.

(4) GOVERNING BODY. The council, commission, board of directors, or other group or body which governs, controls, or makes decisions for a grantee.

(5) GRANT. Any gift, grant, appropriation, donation, or advance by any donor, whether absolute or conditional, for any purpose.

(6) GRANTEE. Any municipality, or any department, board, bureau, commissioner, or agency of any municipality, whether incorporated or not, acting on behalf of the municipality, or any public corporation, to which a grant is to be made.

(7) MUNICIPALITY. Any city or town incorporated under the laws of the state.

(8) PUBLIC CORPORATION. Any board, authority, or other municipal public corporation incorporated with the approval of, or the directors of which are elected or appointed by, the governing body of a municipality. A city board of education shall be considered a public corporation within the meaning of this chapter.

(9) SECURITIES. One or more bonds, notes, warrants, or certificates of indebtedness of a municipality or public corporation.

(10) STATE. The State of Alabama.



Section 11-81A-2 - Power and authority of grantees.

Each grantee shall have the power, and, when approved by its governing body, the authority, to do or perform any one or more of the following:

(1) To apply to any donor for a grant and to pay the expenses involved in making such application;

(2) To accept and receive grants from any donor;

(3) To expend or apply the proceeds of any grant for the purpose or purposes for which the same is made;

(4) To agree to comply with the conditions of the grant;

(5) To pay over or donate or loan to any board, authority, or agency of the grantee, or to any municipality, or to any public corporation, or to any county or counties in the state or to the state, or to any board, bureau, authority, institution, or agency of the grantee, or of such public corporation, or of such county or counties, or of the state or to any person, firm or corporation, any grant proceeds authorized or permitted to be so paid over, donated or loaned by the conditions of the grant.



Section 11-81A-3 - Power and authority of municipalities, counties, and public corporations.

Each municipality or county and each public corporation shall have the power and, when approved by its governing body, the authority, to do or perform any one or more of the following:

(1) To anticipate the receipt of any grant either by loan or by assignment or both; to issue securities to evidence such loan or assignment; to make such securities the general obligation indebtedness of the issuer or the obligation of the issuer limited or restricted as to source of payment and security to all or a portion of the proceeds of the grant or to any revenue, receipts, or income or any special tax or license of the issuer, or any one or more thereof.

(2) To pledge to the holders of any securities issued pursuant to this chapter the full faith and credit of the issuer and in addition to, or instead of such pledge, to pledge and grant a security interest in all or a portion of the proceeds of the grant or any revenue, receipts or income or any special tax or license of the issuer, or any one or more thereof; or to mortgage or grant a security interest in any property of the issuer as security for any such securities, as the governing body of the issuer may determine.

(3) To pledge, assign, and grant a security interest in all or any part of the proceeds of any grant to the holders of any securities issued by the municipality, county or the public corporation for any lawful purpose under the authority of any law other than this chapter.



Section 11-81A-4 - Limitations and amplification of securities authorization.

Securities issued under the authority of this chapter shall mature at such time or times as the governing body of the issuer shall determine, not later than the date on which the last installment of the grant is reasonably expected to be received. The total principal amount of securities which may be issued in respect of a grant shall not exceed the reasonably estimated proceeds of the grant. The determination of the governing body of the issuer of the date on which the last installment of the grant will be received and the amounts of the proceeds of any grant to be received shall be conclusive. Securities issued under the authority of this chapter shall be of such denomination and tenor, shall contain such covenants and restrictions and provisions and shall be payable at such place or places, within or without the state, as the governing body of the issuer shall determine. Such securities shall be executed in the name of the issuer by the mayor or other chief executive officer and attested by the clerk or secretary thereof, with the seal of the issuer impressed thereon, but coupons for interest, if interest is evidenced by coupons, need be signed only by the mayor or other chief executive officer. Execution by facsimile signature and seal in the manner authorized by law for bonds of a municipality or county may be authorized by the governing body.



Section 11-81A-5 - Exemption of securities from taxation.

All securities issued by authority of this chapter and the interest thereon shall be exempt from all taxation in the state.



Section 11-81A-6 - Legal investment status of securities.

Securities issued under the authority of this chapter shall be securities in which the state, the grantee, all counties, and political subdivisions of this state, their officers, boards, departments or agencies, and all banks, bankers, trust companies, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies and insurance associations and other persons carrying on an insurance business, all administrators, executors, guardians, trustees, and other fiduciaries, and all other persons who now are or may hereafter be authorized to invest in securities issued by a municipality or county, may properly and legally invest any funds, including capital belonging to them or within their control.



Section 11-81A-7 - Effect of chapter.

This chapter is intended to grant additional authority to grantees, municipalities, counties, and public corporations and shall not be considered to repeal, restrict, or modify any law now in effect or hereafter enacted.






Chapter 82 - REDEMPTION OF SECURITIES.

Section 11-82-1 - Definitions.

As used in this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) SECURITIES. All types of bonds, warrants, certificates of indebtedness, notes and all evidences of indebtedness issued by any county or municipality in this state.

(2) OPTION TO REDEEM. Any option retained by the county or municipality in the proceedings authorizing the issuance of securities whereunder such county or municipality has the option of calling for redemption or of paying on a specified date or dates at a specified price or prices all or any part of such securities as may be provided in such proceedings.

(3) REDEMPTION DATE. The date on which securities shall be made subject to payment pursuant to the exercise by the issuing county or municipality of any option to redeem retained by such county or municipality in the proceedings whereunder such securities are authorized to be issued.



Section 11-82-2 - Retention of option to redeem - Generally.

Any county or municipality in this state which may hereafter issue securities may, if such action shall be deemed advisable by the governing body of such county or municipality, retain in the proceedings of such governing body authorizing the issuance of such securities an option to redeem all or any part thereof as may be specified in such proceedings at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of such securities.



Section 11-82-3 - Retention of option to redeem - Securities maturing more than 10 years after date.

Any county or municipality in this state which may hereafter issue securities having a stated maturity more than 10 years after the date thereof shall retain in the proceedings of its governing body authorizing the issuance of such securities an option to redeem at the expiration of the tenth year following the date of such securities and on any interest payment date subsequent thereto all or any part of such securities having stated maturities subsequent to the expiration of the tenth year after their date at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and briefly recited in the face of such securities.



Section 11-82-4 - Limitation on redemption prices.

The price or prices at which any redemption whatsoever shall be made shall not exceed the par value of the securities with respect to which such option may be exercised plus accrued interest thereon to the redemption date and plus a premium which shall not exceed 12 months' interest on such securities, computed at the rate which such securities would bear on the redemption date as specified therein if such option had not been exercised.



Section 11-82-5 - Option to redeem to be provided in proceedings for issuance of securities.

Nothing contained in this chapter shall be construed to confer on any county or municipality any right or option to redeem any securities heretofore or hereafter issued except as is or may be provided in the proceedings under which such securities were or shall be issued.



Section 11-82-6 - Applicability of provisions of chapter.

The provisions of Sections 11-82-3 and 11-82-4 shall not apply, however, to any securities which have been authorized to be issued by any county or municipality by resolution or ordinance duly adopted by the proper governing body prior to July 7, 1945 or which have been authorized to be issued at any election held prior to July 7, 1945 at which the ballot used contained provisions for redemption different from those specified in Sections 11-82-3 and 11-82-4, and nothing contained in this chapter shall prevent the issuance of any such securities so authorized prior to July 7, 1945.



Section 11-82-7 - Validation of certain proceedings.

All proceedings heretofore taken or adopted pursuant to which securities have heretofore been issued or are authorized to be issued hereafter by any county or municipality in this state, in which proceedings an option to redeem was reserved by the issuing county or municipality on the terms and conditions set out in such proceedings, are hereby validated.






Chapter 83 - APPORTIONMENT OF ROAD AND BRIDGE TAXES BETWEEN COUNTIES AND MUNICIPALITIES.

Section 11-83-1 - Maintenance of municipal streets declared county matter.

The maintenance of streets of municipalities in the State of Alabama is declared to be a county matter.



Section 11-83-2 - One half of road tax, etc., collected in county to be paid to municipalities therein.

The county commission, where there is levied a road tax, general or special, or where by the tax levy a portion of the tax is levied for or devoted to the purpose of constructing, repairing, or maintaining roads and highways of any description in the county, except the special tax authorized by Section 215 of the Constitution, shall pay over each year to each municipality therein one half of the money collected on such road tax on the property located in such municipality.



Section 11-83-3 - Taxes paid over to municipalities to be used exclusively for maintenance of streets.

Such sums when paid over to the municipalities shall be used exclusively for maintaining the streets in the corporate limits of such municipality, but if the tax is levied for any particular class of roads or highways, such sums shall be used on the streets of the municipality for roads of a similar character to such roads or highways.






Chapter 84 - ACQUISITION AND ADMINISTRATION OF FOREST LANDS.

Section 11-84-1 - Authorized.

Each of the several counties, cities, and towns in the State of Alabama, acting through its county commission, council, or other governing body, is hereby authorized and empowered to acquire by purchase, gift, or bequest such tracts of land suitable for the growth of trees as may be available and as such governing body may deem it wise to so acquire and to administer the same as well as any lands now owned by any such county, city, or town and suitable for the growth of trees as county, city, or town forests.



Section 11-84-2 - Provision of seedlings, transplants, technical assistance, etc.

The State Forestry Commission is hereby authorized and it shall have the power to supply from its forest tree nursery or nurseries such forest tree seedlings and transplants as may be necessary and suitable for reforesting any part or all of any lands so acquired or now owned and so administered by any such county, city, or town and to furnish such technical assistance and supervision as the said State Forestry Commission may deem necessary for the proper management and administration of such lands and forest thereon free of cost to the counties, cities, and towns; provided, that the respective counties, cities, and towns shall agree to administer such lands in accordance with the practices and principles of scientific forestry as determined by said State Forestry Commission.






Chapter 85 - REGIONAL PLANNING AND DEVELOPMENT.

Article 1 - Regional Planning Commissions Generally.

Section 11-85-1 - Establishment of region and creation of regional planning commission.

The planning commission of any municipality or the county commission of any county or any 100 citizens by signed petition may apply to the Governor for the establishment of a region for planning purposes and the appointment of a regional planning commission for such region. The Governor shall hold at least one public hearing upon any such application or petition, the time and place of which he shall officially proclaim. If the Governor finds that by reason of urban growth and development not corresponding to existing municipal boundary lines or by reason of other developments or trends in the growth and distribution of population, commerce and industry or by reason of topographic or other conditions two or more separate municipalities or the territory of one or more municipalities and neighboring nonmunicipal territory have overlapping and interrelated or common problems of such nature as not to be capable of intelligent, economical, and adequate solution by means of the separate planning of each separate political unit and require for such solution a general plan of the physical development of the entire area of such municipalities or territories as a whole and that, consequently, it is to the public interest that a region be established for planning purposes, he shall grant the application and shall define the boundaries of such region and appoint a regional planning commission.



Section 11-85-2 - Composition; qualifications, appointment, terms of office, compensation, and removal of members; vacancies.

The regional planning commission shall consist of nine persons. Members shall be appointed for six years; except, that the respective terms of seven of the members first appointed shall be one year, two years, two years, three years, four years, four years and five years; provided, that, if at the time of his appointment the appointee is a public officer or in the public service of the state or any of its political subdivisions and his incumbency as such public officer or servant expires previous to the term for which he is appointed on the regional planning commission, then his term on the commission shall terminate with the expiration of his incumbency as such public officer or servant, unless it is extended by the Governor, in which case such extension shall be for the remainder of the term for which he was originally appointed. The members shall serve without compensation but shall be paid their necessary expenses incurred in the performance of their duties. They may, after a public hearing, be removed by the Governor for inefficiency, neglect of duty, or malfeasance in office, and he shall file a written statement of his reasons therefor. Vacancies shall be filled by the Governor for the unexpired term.



Section 11-85-3 - Organization, staff, procedure, etc.; appropriation and expenditure of funds.

(a) Except as otherwise provided in this article, the provisions of Sections 11-52-4, 11-52-5, and 11-52-6 relative to organization, rules, staff, finances, procedure, and miscellaneous powers and duties of municipal planning commissions shall, so far as applicable, apply to regional planning commissions.

(b) The amount which a regional planning commission may expend in any year shall be such as may be determined by said regional planning commission, subject to approval by the Governor, who shall fix the proportion of such expenditure to be borne by the respective municipalities, counties, and other taxing districts and political subdivisions within the region. The council or other governing body of each such municipality, the county commission of each such county and the appropriating body of each such taxing district or political subdivision within the region are hereby authorized to appropriate their respective shares of such expenditures. The sums so appropriated shall be paid into the treasury and shall be paid out on certificate of the regional planning commission.



Section 11-85-4 - Adoption, etc., of master plan for physical development of region by commission; contents and purpose of plan.

Any regional planning commission is hereby authorized and empowered to make, adopt, amend, extend, and add to a master regional plan for the physical development of its region. Such plan shall be based on comprehensive studies of the present and future development of the region with due regard to its relation to neighboring regions and the state as a whole and to neighboring states.

Such plan, including maps, charts, diagrams, and descriptive matter, shall show the commission's recommendations for the physical development of the region and may include, among other things, the general location, extent and character of streets, parks and other public ways, grounds and open spaces, public buildings and properties, and public utilities (whether publicly or privately owned or operated) which affect the development of the region as a whole or which affect more than one political subdivision of the state within the region, the general location of forests, agricultural, and open development areas for purposes of conservation, food and water supply, sanitary and drainage facilities, or the protection of future urban development and a zoning plan for the control of the height and area or bulk, location, and use of buildings and premises and of the density of population.

Such master plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the region and of public improvements and utilities which do not begin and terminate within the boundaries of any single municipality or which do not relate exclusively to the development of any single municipality and which will, in accordance with the present and future needs of the region and the state, best promote health, safety, morals, order, convenience, prosperity and general welfare, as well as efficiency and economy in the process of development.



Section 11-85-5 - Certification of plan to Governor and to municipalities, counties, etc., within region.

The regional planning commission, after adopting the regional plan, shall certify a copy thereof to the Governor, to the planning commission of each municipality within the region, to the council of each municipality not having a planning commission, to the county commission of each county wholly or partly included in the region and to other organized taxing districts or political subdivisions wholly or partly included in the region.



Section 11-85-6 - Adoption of plan by municipal planning commission; certification of proposed amendments to adopted plan to regional planning commission for approval, etc.

(a) Such plan may be adopted by the municipal planning commission of any municipality within the region to which it is certified by the regional planning commission. Such adoption shall be in accordance with the procedure specified in Sections 11-52-8, 11-52-9, and 11-52-10 for the adoption of plans by municipal planning commissions. When thus adopted, it shall thereupon have the same force and effect within such municipality as plans made and adopted by municipal planning commissions and shall be deemed an original municipal plan or an amendment of or addition to the municipal plan.

(b) Before adopting any amendment of the municipal plan which would constitute a violation of or departure from the regional plan certified to the municipal planning commission by the regional planning commission, the municipal planning commission shall submit such proposed amendment to the regional planning commission, which latter commission shall certify to the municipal commission its approval, disapproval, or other opinion concerning the proposed amendment.



Section 11-85-7 - Proposed construction of streets, public buildings, utilities, etc., to be submitted for approval of commission after adoption of master plan; overruling of commission.

After the adoption of the regional plan by the regional planning commission, no street, park, or other public way, ground or open space, public building or other public structure and public utility, whether publicly or privately owned or operated, shall be constructed or authorized in nonmunicipal territory within the region until the location, character, and extent thereof shall have been submitted to and approved by the regional planning commission of the region. This prohibition shall not be interpreted as requiring the approval by the regional planning commission of any subdivision falling within the subdivision jurisdiction of a municipal planning commission as defined in Section 11-52-30, and duly approved by such municipal planning commission as provided in Section 11-52-32. In case of disapproval by the regional planning commission, such disapproval may be overruled by the board, commission, body or officer in which or in whom the power to finally determine such location, character and extent is reposed by law by a vote, in the case of any such board, commission or body, of not less than two thirds of its membership. A statement of its or his reason for any such overruling shall be spread upon the minutes or records of the board, commission, body or officer.






Article 2 - Regional Planning Commissions for Comprehensive Advisory Planning and Research.

Section 11-85-20 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) GOVERNMENTAL UNIT. Counties and municipalities.

(2) GOVERNING BODY. The chief legislative body of a governmental unit.

(3) MUNICIPALITY. Such term shall include cities and towns.

(4) REGION. All the geographical area contained within the aggregate territorial limits of all governmental units participating in the establishment of a region for planning as provided in this article.

(5) ADVISORY PLANNING. Continuing and systematic studies of the land economics and land policies of a region in terms of social and economic betterment of said region, together with the submission of interim and final results of said systematic and continuous studies to the governing bodies of constituent governmental units for review, adoption, rejection, or implementation thereof in whole or in part. Said term shall not be deemed, construed or held to include zoning or any other regulation of the use, disposition, alienation, ownership, improvement, or change of any land or any structures thereon within any given region, whether said regulation is sought to be accomplished by way of ordinance, resolution, rule, regulation, or any other enactment or action of whatsoever kind.

(6) COMPREHENSIVE ADVISORY PLANNING. Comprehensive studies of the present and future development of the land economics and land policies of a region, with due regard to neighboring regions and the state as a whole. Said term may include, but is not limited to:

a. Preparation, as a guide for long-range development, of advisory general physical plans with respect to the pattern and intensity of land use and the provision of public facilities, including transportation facilities, together with long-range fiscal plans for such development;

b. Advisory coordination of all related advisory plans and planned activities at both the intragovernmental and intergovernmental levels; and

c. Preparation of suggested regulatory or administrative measures in support of the foregoing for submission to the governing bodies of constituent governmental units for review, adoption, rejection,or implementation in whole or in part as said units may elect.



Section 11-85-21 - Establishment of region for advisory planning and creation of regional planning commission.

The governing bodies of any two or more governmental units are hereby authorized and empowered to create and establish a region for advisory planning purposes and to constitute, create, and establish a regional planning commission. Such joint creation and establishment of a region for planning purposes and of a regional planning commission shall be accomplished by ordinance or resolution separately adopted by the governing body of each governmental unit involved. Such ordinance or resolution shall be recorded in the minutes of the governing body of each such governmental unit.



Section 11-85-22 - Composition; qualifications, appointments, terms of office, and compensation of members; vacancies.

(a) The membership of any regional planning commission created and established under this article shall be composed of not less than three representatives of each governmental unit participating in the creation of such. In addition to said minimum representation of three, each governmental unit shall be entitled to appoint one other representative for each 50,000 people residing within the geographical and territorial limits and bounds of such governmental unit according to the most recent federal census; provided, that any commission in which any county having a population in excess of 600,000 participates shall be constituted as follows: Each governmental unit shall have only one representative, except that any city having a population of more than 300,000 shall have 20 representatives, and each county having a population of more than 600,000 shall have 10 representatives; provided further, that any commission in which any county having a population between 300,000 and 500,000 according to the most recent federal census participates shall be constituted as follows: Voting representatives from each governmental unit in such number, not less than one for each unit, as shall be agreed upon between all the governmental units forming the region and participating in the regional planning commission on a basis of representation which will give relatively equal representation to each governmental unit according to percentage of its population and its financial contribution to the cost of the commission as related to the total population of the region and the total agreed operating cost of the commission, it being understood that the assessment of operating costs to the member governmental units will be based on the population and area of each such unit as related to the whole population of the region.

(b) Each governmental unit may designate to membership ex officio, and without vote its chief planning officer or chief engineer if it has either, but not both of said officials. The voting members of each such planning commission shall be appointed by the respective governing bodies of the respective governmental units participating. No member of any regional planning commission created under this article shall receive any compensation for his or her services rendered as a member of such regional planning commission, but each such member shall be entitled to receive reimbursement for his or her actual and necessary expenses incurred in the performance of his or her duties as a member of such regional planning commission. Voting members of each regional planning commission created under this article shall be appointed for terms of four years. The terms of ex officio members shall expire with their incumbency in the offices by virtue of which they shall have been designated to membership on such regional planning commission. Vacancies occurring on any such commission shall be filled by the governing body of the governmental unit previously represented by the latest prior occupant of a particular vacant place on such commission.



Section 11-85-23 - Powers and duties.

Any regional planning commission established and created under this article shall have the following powers and duties:

(1) To perform comprehensive advisory planning and research for the region for which such commission shall have been established and its urban areas or areas where rapid urbanization has occurred or is expected to occur, including those areas extending into adjoining states in instances and situations where such planning and related activities for such bi- or multi-state areas are now or hereafter may be authorized by compact or otherwise;

(2) To provide planning assistance, upon request duly evidenced by ordinance or resolution, to

a. Any city, other municipality or county;

b. Any group of adjacent communities, incorporated or unincorporated, having common or related urban planning or development problems; or,

c. Any other regional planning agency;

(3) To apply for and accept and utilize grants and assistance from the federal government or from any other public or private source which now or hereafter legally may make such grants or afford such other assistance;

(4) To contract with the federal government or with private or public sources which now or hereafter legally may contract as to such planning to receive advances or progress payments; and

(5) To adopt its own rules of procedure and order of business.



Section 11-85-24 - Article not to impair right of eminent domain or rights under franchises, leases, etc., of utilities.

Nothing contained in this article shall be construed to impair the right of eminent domain conferred on utilities, both public or private, or their right to exercise authority conferred by statutes, franchises, certificates of convenience and necessity, licenses, or easements.






Article 3 - Comprehensive Advisory Planning and Research by Municipal, County, Regional, etc., Planning Commissions, etc.

Section 11-85-40 - Powers of Alabama Development Office and local, regional, and joint planning commissions as to comprehensive advisory planning and research; comprehensive advisory planning defined.

(a) To facilitate the solution of urban and regional planning problems and to provide for comprehensive advisory planning, including transportation planning, for the state and its cities, counties, urban areas, and regions, the Alabama Development Office, the various regional planning commissions presently authorized to be created, the various county planning commissions presently authorized to be created, the various joint planning commissions presently authorized to be created, municipalities, and the various municipal planning commissions presently authorized to be created are each and all hereby empowered and authorized, within the respective geographical areas as to which planning power has heretofore been delegated to such respective office, commissions, or other agencies to perform comprehensive advisory planning and research and other activities related thereto for urban areas and regions or areas where rapid urbanization has occurred or is expected to occur and to provide planning assistance, upon request duly evidenced by ordinance or resolution, to

(1) Any city, other municipality, or county;

(2) Any group of adjacent communities, incorporated or unincorporated, having common or related urban planning or development problems; or

(3) Any municipal, county, joint, joint county, multicounty, or regional planning agency.

(b) The Alabama Development Office, as well as each and all of the aforesaid other commissions and planning agencies, are hereby further authorized and empowered to perform comprehensive advisory planning and research and other activities related thereto for urban areas and regions or areas where rapid urbanization has occurred or is expected to occur, which said areas and regions extend into adjoining states, in instances and situations where such planning and other activities for such bistate or multistate areas is now or hereafter may be authorized by compact or otherwise.

(c) The Alabama Development Office, the various regional planning commissions presently authorized to be created, the various joint planning commissions presently authorized to be created, the various county planning commissions presently authorized to be created and the municipal planning commissions presently authorized to be created, as well as cities and other municipalities, counties, and groups of adjacent communities (incorporated or unincorporated) having common or related urban planning or development problems are authorized for the purpose of this section to perform comprehensive advisory planning, to contract with the federal government and with any public or private sources which now or hereafter legally may contract as to such planning, to receive advances or progress payments and to contract with other planning agencies, public agencies, and political subdivisions. Said office, planning commissions, and other planning agencies are also authorized and empowered to apply for and to accept and utilize grants and other assistance from the federal government or from any other public or private sources which now or hereafter legally may make such grants or afford such other assistance.

(d) The term "comprehensive advisory planning" as used in this section shall mean comprehensive studies of the present and future development of the land economics and land policies of a region, with due regard to neighboring regions and the state as a whole. Said term may include, but is not limited to:

(1) Preparation, as a guide for long-range development, of advisory general physical plans with respect to the pattern and intensity of land use and the provision of public facilities, including transportation facilities, together with long-range fiscal plans for such development;

(2) Advisory coordination of all related advisory plans and planned activities at both the intragovernmental and intergovernmental levels; and

(3) Preparation of suggested regulatory or administrative measures in support of the foregoing for submission to the governing bodies of constituent governmental units for review, adoption, rejection, or implementation in whole or part, as said units may elect.






Article 4 - Regional Planning and Development Commissions.

Section 11-85-50 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) GOVERNMENTAL UNIT. Counties and municipalities.

(2) GOVERNING BODY. The chief legislative body of a governmental unit.

(3) MUNICIPALITY. Cities or towns.

(4) REGION. All the geographical area contained within the aggregate territorial limits of all governmental units participating in a regional planning and development commission as provided in this article.

(5) DISTRICT. A geographical area designated by the Governor as provided in this article.



Section 11-85-51 - Designation of state planning and development districts by Governor generally; designation of single county state planning and development districts.

(a) The Governor may, from time to time as he deems appropriate and necessary, define and designate a state planning and development district by executive order.

(b) In defining boundaries of state planning and development districts, the Governor shall consult with the governmental units concerned and shall consider such factors as community of interest and homogeneity; geographic features and natural boundaries; patterns of communication and transportation; patterns of urban development; total population and population density; similarity of social and economic problems; boundaries of existing regional planning commissions and councils of government; existing state functional planning areas and the utility of proposed boundaries for provision of governmental services. Districts should be as large as practicable consistent with the above factors and except as provided in subsection (d) of this section, shall include at least three contiguous counties and contain a population of at least 100,000. No county shall be divided in forming a district.

(c) The Governor may change boundaries of districts as required to reflect changing conditions or otherwise to fulfill the purposes of this article observing the criteria and procedures stated in subsection (b) of this section.

(d) Any provision of this section to the contrary notwithstanding, the Governor may define and designate single county state planning and development districts within any county having a population between 93,000 and 100,000 persons according to the most recent federal decennial census.



Section 11-85-52 - Formation of regional planning and development commissions.

(a) Generally. At any time subsequent to the designation of a state planning and development district pursuant to Section 11-85-51, governmental units within the district acting through their governing bodies by ordinance or resolution may adopt a written agreement for the formation of a regional planning and development commission and may petition the Governor to certify such a commission for a region located entirely within a state planning and development district and consisting of at least three contiguous counties and containing a population of at least 100,000. Governmental units so petitioning must represent at least a majority of the population within the proposed region. No county shall be divided in forming a region. The Governor may, after consultation with the governing bodies of the governmental units involved, amend petitions to include additional counties to assure that the objectives of this article are furthered and that no county or city will be precluded from participation in a regional planning and development commission.

(b) Bistate or multistate commissions. In case two or more governmental units determine that the geographical area embraced by such units, although not meeting the minimum criteria prescribed in subsection (a) of this section, is logically, for planning and development purposes, a part of a larger area which extends into an adjoining state or states, such governmental units may adopt an agreement for the formation of a regional planning and development commission and may petition the Governor to certify such commission for the proposed region. The Governor may, after consultation with the governmental units which are parties to the petition and after approval by him of an appropriate interstate agreement or compact certify the commission. In such case the Governor may authorize such deviations from the minimum requirements for area and population prescribed in Section 11-85-51 and subsection (a) of this section and the requirements for composition of the commission prescribed in Section 11-85-53 as may be necessary to conform to the interstate agreement or compact. No county shall be divided in applying the provisions of this subsection.

(c) Single county commissions. Regional planning and development commissions may be formed in any county having a population between 93,000 and 100,000 persons according to the most recent federal decennial census in the same manner as any other state planning and development district; provided, however, that the requirements for the formation of such districts and commissions with respect to the population and numbers of contiguous counties shall not be applicable to districts and commissions formed pursuant to this subsection. Regional planning and development commissions so formed may function in conjunction with contiguous regional planning and development commissions with respect to any project, plan, program or other activity which by necessity crosses county or state planning and development district boundary lines.



Section 11-85-53 - Composition; selection, terms and replacement of representatives; financing; procedure for addition or withdrawal of governmental units, dissolution, etc.

(a) All governmental units within the boundaries of a region which are parties to the agreement for the establishment of a regional planning and development commission shall be represented on the commission as provided in this section. The agreement may provide formulas and procedures under which smaller governmental units may select a common representative and larger units may select more than one representative, but there shall be at least one representative for each county and for each city of over 10,000 population. At least a majority of the representation of a commission shall be elected public officials of the participating governmental units. This section shall not apply to any counties which have formed any regional planning commissions.

(b) The terms and manner of selection and replacement of the commission representatives shall be specified in the agreement or, pursuant to the terms of the agreement, by ordinances or resolutions adopted by participating governmental units. Terms of representatives who are not elected officials shall be arranged to provide overlapping periods of service. The term of any representative serving in such capacity by virtue of elective public office shall expire with his incumbency in such office.

(c) The agreement shall include the formula by which participating governments will contribute to the financing of the commission and the procedure for amendment, for addition of other governmental units within the region which are not parties to the original agreement and for withdrawal from the agreement by a governmental unit and for dissolution of the commission.

(d) Any governmental unit included within the boundaries of a region but not a party to the agreement and petition shall not be represented on the commission nor be entitled as a matter of right to services provided by the commission until it joins the commission by appropriate official action as provided for in the agreement or the bylaws of the commission.



Section 11-85-54 - Officers; appointment of advisory committees.

The commission shall elect a chairman and may elect an executive committee and other officers as necessary from among its membership. A commission may appoint such advisory committees as it may deem necessary.



Section 11-85-55 - Receipt of state financial support.

Regional planning commissions certified pursuant to this article may receive state financial support if they meet requirements for state financial assistance, for financial controls, and for reporting established by executive order.



Section 11-85-56 - Powers and duties generally.

A regional planning and development commission established pursuant to this article may perform the following:

(1) Carry on continuous, comprehensive planning for the region, assessing needs, resources, and development opportunities and formulating goals, objectives, policies, and standards to guide physical, economic, and human resource development.

(2) Prepare a regional plan consistent with state comprehensive planning and reflecting plans and programs of the participating governmental units which shall set forth policies for the development of the region in accordance with present and future needs and resources including policies for patterns of urbanization, for the use of land and resources for commerce, industry, recreation, transportation, forestry, and agriculture, for the development of human resources and for administrative measures in support thereof.

(3) Prepare an annual regional development program to implement the policies contained in the regional plan, which program shall contain an analysis of the current status of regional development in relation to the regional plan and prior regional development programs, a review of trends affecting regional development, schedules of major program expenditures and activities, and capital improvements together with financing plans and recommendations for new programs or elimination or change of existing programs and for changes in administrative organization or procedures.

(4) Prepare and publish studies of the region's resources.

(5) Provide planning and technical assistance to governmental units and planning and development agencies within the region and coordinate regional planning activities with those of the state, of governmental units within the region and in neighboring regions, and with the programs of federal departments and agencies and regional commissions.

(6) Borrow money and apply for and receive grants-in-aid, contributions, and any other forms of financial or other assistance from any sources, public or private, for the purposes of this article subject to applicable provisions of state law.

(7) Review and comment on applications by governmental units within the region for state or federal loans, grants-in-aid, or other financial assistance and indicate their relationship to the regional plan and development program and provide information regarding state and federal grants and assistance programs in the region.

(8) Adopt bylaws and issue rules and regulations for the conduct of its business.

(9) Make and enter into contracts and agreements.

(10) Acquire and dispose of real and personal property subject to applicable provisions of state law.

(11) Promote industrial and economic growth for the region by means of advertisement, recruitment, or by whatever method deemed appropriate and approved by the commission.

(12) Charge fees for services provided by the commission.

(13) Employ a director and other employees and consultants, prescribe their duties, and fix their compensation.

(14) Perform other activities in furtherance of this article not inconsistent or contrary to state law.

(15) Determine the name by which the commission shall be called and certified.



Section 11-85-57 - Joint planning agreements, etc., with adjoining counties, municipalities, etc., authorized; changes of boundaries of regional planning and development districts to include adjacent counties.

(a) Commissions formed pursuant to this article shall have the authority to enter into joint planning agreements, contracts, or programs with adjacent counties, municipalities situated in adjacent counties, or adjacent regional planning and development commissions.

(b) If the Governor should determine that it is desirable to change the boundaries of regional planning and development districts which have been defined and designated pursuant to this article to include an adjacent county or counties within such district or districts, he shall have the authority to do so in the manner and form set forth in Section 11-85-51; provided, however, that the criteria or requirements set forth in subsection (b) of Section 11-85-51 with respect to population and numbers of contiguous counties shall not apply to a district designated by the Governor under the authority of this section, nor to any change in the boundaries of such district which the Governor may find to be desirable as provided in subsection (c) of Section 11-85-51.



Section 11-85-58 - Use of planning and development districts and regional planning and development districts for other purposes and programs.

State planning and development districts designated under this article and regional planning commissions established pursuant to this article shall, to the extent possible, be used as the basis for:

(1) State planning and programming;

(2) Proposing or designating areas for the purposes of administering programs which receive aid under federal acts which require districts; and

(3) Performing areawide planning including review and comment on projects, coordination, and informational services for state and federal grant-in-aid programs.



Section 11-85-59 - Effect of population changes upon establishment and operation of state planning and development districts or regional planning and development commissions.

The establishment and operation of any state planning and development district or regional planning commission designated or formed pursuant to this article shall not be affected by any subsequent changes in population so long as the county comprising such district and in which such commission is located met the requirements of this article at the time such district was designated or such commission was formed.






Article 5 - Confirmation of Operating Regional Planning and Development Commissions.

Section 11-85-70 - Existing regional planning and development commissions ratified and confirmed.

Those 12 bodies, organizations, or persons respectively acting and operating as regional planning and development commissions within their respective districts on May 29, 1985, and however created or established; by formation of nonprofit corporations, by various resolutions of local governments, or by agreements and/or compacts between local governments, or otherwise; are hereby ratified and confirmed as regional planning and development commissions under Sections 11-85-50 through 11-85-59.



Section 11-85-71 - Procedure for additional governmental units to become members of regional planning and development commissions.

The respective regional planning and development commissions ratified and confirmed by Section 11-85-70 shall henceforth continue to act and operate as regional planning and development commissions within their respective districts, and any governmental units within a particular district desiring to become a member of, and have representation on a commission within the district in which the governmental unit is located, shall pass resolutions or ordinances as applicable to accomplish that purpose and they shall thereupon become members of the commission within their respective district and shall be granted the respective representation on the commission as is provided by Section 11-85-53, provided they agree by appropriate resolution or ordinance, as applicable, to contribute to the financing of the commission in keeping with a formula of financing on a population basis in the same proportion as current members as established by the commission.



Section 11-85-72 - General powers, rights, obligations, etc., of regional planning and development commissions.

The regional planning and development commissions ratified and confirmed by this article as such commissions shall have such powers, rights, obligations, and privileges as heretofore accorded to, and which might be hereinafter accorded to regional planning and development commissions under the laws of Alabama.



Section 11-85-73 - Commissions authorized to enter into contracts with other agencies.

Regional planning commissions, business corporations, nonprofit corporations, and local entities as defined in Section 23-1-21.1, or as might be hereafter defined by amendment of such section are authorized and empowered to enter into contracts, jointly, separately, and severally with each other and/or with the State of Alabama, the federal government, and/or with their respective departments and agencies, for the purpose of receiving and disbursing state, federal and/or local governmental and private funds for programs established or which might be established as a result of federal, state, and/or local legislation, and to establish on a state or local level, operate and administer any such programs under the contract terms, provided the contract performance, the operation and administration of programs thereunder are in keeping with any such legislation and regulations thereunder. Any such contracts entered into prior to May 29, 1985, are deemed to have been executed with full power and authority.






Article 6 - Alabama Revolving Loan Fund Authority.

Section 11-85-100 - Definitions.

As used in this article, the following words and phrases shall have the following meanings:

(1) AUTHORITY. The public corporation organized pursuant to this article.

(2) BOARD OF DIRECTORS. The Board of Directors of the Alabama Revolving Loan Fund Authority.

(3) BONDS. The bonds issued under this article.

(4) GRANTEE. The several existing regional planning and development commissions, as provided for in Sections 11-85-50 to 11-85-73, inclusive.

(5) REVOLVING LOAN FUNDS. The monies provided by the sale of the bonds pursuant to this article. These monies may be combined with or used to facilitate access to either federal funds or foundation grants or loans, or to leverage private sector financing that may be available for initial or seed capital, long or short term fixed asset or equipment loans or working capital for local economic development projects for improving, developing, or financing new, existing, or expanding business or industry, to preserve or create employment pursuant to Section 41-23-50.

(6) STATE. The State of Alabama.



Section 11-85-101 - Incorporation of authority.

The Governor, or his or her designee, the Finance Director, the Lieutenant Governor, or his or her designee, the Speaker of the House of Representatives, or his or her designee, the Chairman of the Regional Revolving Loan Policy Committee, and the President of the Alabama Association of Regional Councils, or his or her designee shall become a public corporation with the powers provided for in this article by proceeding according to Section 11-85-102.



Section 11-85-102 - Application for incorporation.

(a) To become the public corporation authorized by this article, the Governor, the Finance Director, and the President of the Alabama Association of Regional Councils shall present to the Secretary of State of Alabama an application signed by the applicants listed in Section 11-85-101 which shall set forth all of the following:

(1) The name, official designation, and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office.

(2) The date on which each applicant was inducted into office and the term of office of each applicant.

(3) The name of the proposed public corporation, which shall be the Alabama Revolving Loan Fund Authority.

(4) The location of the principal office of the proposed corporation.

(b) The applicants may also include in the application any other matters which are not inconsistent with this article or with any of the other laws of the state.

(c) The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgements to deeds.

(d) The Secretary of State shall examine the application and, if he or she finds that it substantially complies with the requirements of this section, he or she shall receive and file it and record it in an appropriate book of records in his or her office.



Section 11-85-103 - Certificate of incorporation; fees.

(a) When the application has been made, filed, and recorded as provided in this article, the applicants shall constitute a corporation under the name proposed in the application. The Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article, under the Great Seal of the State, and shall record the certificate with the application.

(b) There shall be no fees paid to the Secretary of State for any service rendered or work performed in connection with the authority, its incorporation, dissolution, or records.



Section 11-85-104 - Members; officers; quorum; vacancies; salaries; record of proceedings.

(a) The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor, or his or her designee, shall be the president of the authority; the Finance Director shall be the vice-president thereof; and the President of the Alabama Association of Regional Councils, or his or her designee shall be the secretary thereof. The State Treasurer shall be the treasurer of the authority, shall act as custodian of its funds until the allocations are disbursed to the several regional planning commissions pursuant to Section 11-85-109, and shall pay the principal and the interest on the bonds of the authority out of the funds provided for in this article. The members of the authority shall constitute all the members of the board of directors of the authority, and any four members of the board of directors shall constitute a quorum for the transaction of business. Should any person holding a position named in this article cease to hold such office by reasons of death, resignation, expiration of term of office, or for any other reason, then his or her successor in office shall take his or her place as an officer and member of the board of directors of the authority. No officer or member of the board of directors shall draw any salary in addition to that now authorized by law for any service he or she may render or for any duty he or she may perform in connection with the authority.

(b) All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority, shall be signed by at least four members of the authority present at the proceedings, and shall be recorded in a substantially bound book and filed in the office of the Secretary of State. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 11-85-105 - Powers of the authority.

The authority shall have the following powers:

(1) To have succession by its corporate name until dissolved as provided in this article.

(2) To institute and defend legal proceedings in any court of competent jurisdiction and proper venue; provided, that the authority may not be sued in any trial court other than the courts of the county in which is located the principal office of the authority; provided further, that the officers, directors, and agents of the authority may not be sued for action on behalf of the authority in any trial court other than the courts of the county in which is located the principal office of the authority.

(3) To have and to use a corporate seal and to alter the seal at pleasure.

(4) To establish a fiscal year.

(5) To anticipate by the issuance of its bonds the receipt of the revenues appropriated and pledged in this article.

(6) To pledge the proceeds of the appropriations and pledges provided for in this article as security for the payment of the principal of and interest on its bonds.

(7) To contract with the Alabama Department of Economic and Community Affairs to perform the administrative and recordkeeping functions necessary for the successful implementation of this article, which shall include but shall not be limited to the function delineated in Section 11-85-109.

(8) To appoint and employ such attorneys and agents as the authority may require to fulfill the corporate purposes of the authority and in exercising the foregoing powers.



Section 11-85-106 - Bonds - Issuance and sale.

The authority is authorized to sell and issue its bonds in the aggregate principal amount of twenty-four million dollars ($24,000,000) for the purpose of making grants to the twelve regional planning and development commissions, which shall be utilized by the grantees as revolving loan funds.



Section 11-85-107 - Bonds - Authentication; redemption; sale; refunding; use of proceeds; security; investment of funds.

The bonds of the authority shall be signed by its president and attested by its secretary and the seal of the authority shall be affixed thereto or a facsimile of such seal shall be printed or otherwise reproduced thereon; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of being manually subscribed thereon and a facsimile of the signatures of both of the officers may be printed or otherwise reproduced on such bonds in lieu of being manually affixed thereof if the authority, in its proceedings with respect to issuance of the bonds, provides for manual authentication of such bonds. The State Treasurer shall be registrar, transfer agent, and paying agent for the bonds. The State Treasurer may designate named individuals who are employees of the state and who are assigned to the Finance Department or the State Treasurer's office to authenticate the bonds. Any bonds of the authority may be executed and delivered by it at any time and from time to time and shall be in such form or forms and such denomination or denominations and of such tenor and maturity or maturities, shall bear such rate or rates of interest, which may be variable rates, shall be payable at such times and evidenced in such manner, and may contain such other provisions not inconsistent herewith, all as may be provided by the resolution of the board of directors of the authority under which such bonds are authorized to be issued; provided, that no bond of the authority shall have a specified maturity date later than twenty years after its date. Any bond of the authority may be made subject to redemption at the option of the authority at such times and after such notice and on such conditions and at such redemption price or prices as may be provided in the resolution under which it is authorized to be issued; provided, that those bonds of the authority having specified maturity dates more than 10 years after their date shall be made subject to redemption at the option of the authority not later than the end of the tenth year after their date, and on any interest payment date thereafter, under such terms and conditions and at such redemption price or prices as may be provided in the resolution under which such bonds are authorized to be issued. Bonds of the authority may be sold at such price or prices and at such time or times as the board of directors of the authority may consider advantageous, either at public or private sale and by negotiation or by competitive bid. Bonds of the authority sold by competitive bid must be sold, whether on sealed bids or at public auction, to the bidder whose bid reflects the lowest true interest cost to the authority for the bonds being sold, computed from their date to their respective maturities; provided, that if no bid acceptable to the authority is received, it may reject all bids. The authority may fix the terms and conditions under which each sale of bonds may be held; provided, that such terms and conditions shall not conflict with any of the requirements of this article. Subject to the provisions and limitations contained in this article, the authority may from time to time sell and issue refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority then outstanding. Such refunding bonds shall be subrogated and entitled to all priorities, rights and pledges to which the bonds refunded thereby were entitled. Provided, however, that no refunding bonds shall be issued unless the present value of all debt service on the refunding bonds, computed with a discount rate equal to the true interest rate of the refunding bonds and taking into account all underwriting discount and other issuance expenses, shall not be greater than 95% of the present value of all debt service on the bonds to be refunded, computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such bonds, determined as if such bonds to be refunded were paid and retired in accordance with the schedule of maturities, considering mandatory redemption as a scheduled maturity, provided at the time of their issuance. Provided further, that the average maturity of the refunding bonds, as measured from the date of issuance of such refunding bonds, shall not exceed by more than three years the average maturity of the bonds to be refunded, as also measured from such date of issuance, with the average maturity of any principal amount of bonds to be determined by multiplying the principal of each maturity by the number of years, including any fractional part of a year, intervening between such date of issuance and each such maturity, taking the sum of all such products, and then dividing such sum by the aggregate principal amount of bonds for which the average maturity is to be determined. The authority may pay out of the proceeds of the sale of its bonds attorneys' fees and the expenses of issuance which the board of directors may deem necessary and advantageous in connection with the issuance of such bonds. Bonds issued by the authority shall not be general obligations of the authority but shall be payable solely out of the funds appropriated and pledged thereof in Section 11-85-108. As security for the payment of the principal of and interest on the bonds issued by it, the authority is hereby authorized and empowered to pledge for payment of such principal and interest the funds that are appropriated and pledged in Section 11-85-108 for payment of such principal and interest. All such pledges made by the authority shall take precedence in the order of the adoption of the resolutions containing such pledges; provided, that each pledge for the benefit of refunding bonds shall have the same priority as the pledge for the benefit of the bonds refunded thereby. All contracts made and all bonds issued by the authority pursuant to this article shall be solely and exclusively obligations of the authority and shall not constitute or create an obligation or debt of the State of Alabama. All bonds issued by the authority and the income therefrom shall be exempt from all taxation in the state. Any bonds issued by the authority may be used by the holder thereof as security for any funds belonging to the state, or to any political subdivision, instrumentality, or agency of the state, in any instance where security for such deposits may be required by law. Unless otherwise directed by the court having jurisdiction thereof, or the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in bonds of the authority. Neither a public hearing nor consent of the Department of Finance of the state or any other department or agency shall be a prerequisite to the issuance of the bonds by the authority. The bonds issued under this article shall be legal investments for funds of the Teachers' Retirement System of Alabama, the Employees' Retirement System of Alabama, and the State Insurance Fund.



Section 11-85-108 - Appropriation and pledge of funds for authority obligations.

For the purpose of providing funds to enable the authority to pay at their respective maturities the principal of and interest on any bonds issued by it under this article and to accomplish the objects of this article, there is hereby irrevocably pledged to these purposes, and hereby appropriated the amount that may be necessary for those purposes from the receipts from the privilege or license tax on providers of cellular radio telecommunication services levied in Section 40-21-121.



Section 11-85-109 - Administrative and recordkeeping functions of authority.

(a) The Alabama Department of Economic and Community Affairs (ADECA) Planning and Economic Development Division shall perform the centralized administrative and recordkeeping functions for the authority. ADECA shall ensure that grantees utilize their allocations of grant monies efficiently and effectively as revolving loan funds, pursuant to Sections 41-23-50 and 41-23-51. The grantees shall provide to ADECA all information regarding the disbursements of revolving loan funds, terms and conditions of the revolving loans that are approved, jobs created, and other information deemed necessary by the authority to assess the respective revolving loan programs of the grantees. ADECA shall cause programmatic audits to be conducted on the utilization of revolving loan funds by grantees upon the request of the authority. ADECA shall recommend to the Regional Revolving Loan Policy Committee, defined in Section 41-23-51 a formula relative to the indirect cost of the Planning and Economic Development Division, to provide for the payment of the administrative and oversight requirements of ADECA pursuant hereto. The several regions shall contract with and pay ADECA an amount, at such times as necessary established by the formula agreed upon.

(b) ADECA shall not deduct from the net bond proceeds any administrative costs, service charges, salaries, or fees for the performance of these functions on behalf of the authority.

(c) ADECA shall make grants of equal amounts to the twelve regional planning and development commissions, grantees, from the net proceeds derived from the sale of the authority's bonds within 30 days following the sale of the bonds.



Section 11-85-110 - Duties of State Treasurer.

Out of the revenues appropriated and pledged in Section 11-85-108, the State Treasurer is hereby authorized and directed to pay the principal of and the interest on the bonds issued by the authority under this article, as the principal and interest shall respectively mature, and the State Treasurer is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 11-85-111 - Dissolution of authority.

At any time when no authority bonds or refunding bonds are outstanding, the authority may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the directors of the authority and sworn to by each director before an officer authorized to take acknowledgments to deeds. Upon the filing of the application for dissolution, the authority shall cease to exist. The Secretary of State shall file and record the application for dissolution in an appropriate book of record in his or her office, and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved, and shall record the certificate with the application for dissolution. Title to all property held in the name of the authority shall be vested in the state upon dissolution of the authority.









Chapter 86 - RECREATION BOARDS.

Section 11-86-1 - Creation.

The county commission of any county or the governing body of any municipality with a population of not more than 100,000 according to the most recent federal census may, by resolution or ordinance duly recorded in its minutes, create a recreation board.



Section 11-86-2 - Composition; qualifications, appointment, terms of office, and compensation of members; officers; adoption of rules and regulations.

Each recreation board shall consist of not less than five nor more than nine members selected by the county commission or municipal governing body from residents of the county or municipality who have recognized interest in recreational activities. Members of the recreation board first shall be appointed as follows: One for a term of one year; one for a term of two years; one for a term of three years; one for a term of four years; and one for a term of five years. Any members, in excess of five, shall initially be appointed as follows: The sixth member shall be appointed for a term of one year; the seventh member shall be appointed for a term of two years; the eighth member shall be appointed for a term of three years; and the ninth member shall be appointed for a term of four years. As the terms of members expire, their successors shall be selected for terms of five years each. Vacancies in unexpired terms shall be filled in the same manner as original appointments are made. The board shall elect from its membership a chairman and secretary and such other officers as it deems necessary to serve at its pleasure. The board shall adopt rules and regulations covering the procedures of the board and the use of lands, buildings, equipment, and other facilities under its jurisdiction. Members of the board shall serve without compensation.



Section 11-86-3 - Powers and duties generally.

The recreation board shall be responsible for the direction, supervision and promotion of such recreation programs as will contribute to the general welfare of the residents of the county or municipality. The board shall have control over all lands, buildings, equipment, and other facilities assigned for recreational purposes to the board by the county commission or municipal governing body or purchased or leased by it from funds provided by the county commission or municipal governing body. The board shall cooperate with other local agencies and state and federal agencies for the purpose of maintaining and improving recreational services and facilities for the county or municipality. The board shall have power to accept financial and other aid and grants from any public or private agency.



Section 11-86-4 - Director of recreation and staff.

The recreation board may employ a county or municipal director of recreation to be its executive officer. The director, with the approval of the board, shall employ such staff as may be necessary to effect the recreation program determined by the board. The salaries of the director and the staff shall be fixed by the board. The tenure of the director and the staff shall be at the pleasure of the board. Traveling and other expenses of the director and the staff while in performance of their duties shall be provided for by the board.



Section 11-86-5 - Appropriations; designation, acquisition, improvement, etc., of lands or buildings for recreational purposes; joint actions by counties and municipalities.

The county commission of a county or governing body of a municipality may make appropriations from county or municipal general funds to the recreation board for the support and maintenance of the board, a recreational program and recreational lands, buildings, equipment, and facilities. The county commission or municipal governing body may designate for use as parks, playgrounds and recreation centers and facilities any lands or buildings owned by, leased by, or loaned to the county or municipality. The county commission or municipal governing body may improve and equip or appropriate funds to the board for improving and equipping the lands and buildings for recreational purposes. The county commission or municipal governing body may acquire lands, buildings, and facilities for recreational purposes by means of purchase, lease, loan, gift, or condemnation procedure and shall have power to accept financial and other aid and grants for recreational purposes from any public or private agency. Any county or municipality may join with one or more counties or municipalities in acquiring property for recreational purposes and, through the recreation board, join similarly in the operating and maintaining of playgrounds, parks, and recreation centers and facilities.

Any county or municipality may cooperate with another county or municipality by establishment and maintenance of a joint recreation board.



Section 11-86-6 - Construction of chapter.

This chapter shall be construed liberally.






Chapter 86A - Public Park and Recreation Authorities.

Section 11-86A-1 - Definitions.

When used in this chapter, the following terms shall have the following meanings:

(1) ARTICLES. The articles of incorporation or articles of reincorporation of an authority.

(2) AUTHORITY. A public corporation incorporated or reincorporated pursuant to the provisions of this chapter.

(3) BOARD OF DIRECTORS. The board of directors of an authority.

(4) BOND or BONDS. A bond or bonds issued under this chapter.

(5) COUNTY OF INCORPORATION. The county in which an authority has been or is proposed to be incorporated or reincorporated.

(6) DIRECTORS. The members of the board of directors.

(7) INCORPORATORS. The natural persons filing a written application for the incorporation or reincorporation of an authority pursuant to this chapter.

(8) MUNICIPALITY. Any municipal corporation wholly or partially within the county of incorporation.

(9) PARTICIPATING MUNICIPALITY. Any municipality named in the articles that elects to participate in the incorporation or reincorporation of the authority.

(10) PERSON. Unless limited to a natural person by the context in which it is used, any person, including, without limitation, a private firm, a private association, a corporation, and a public person.

(11) PROBATE JUDGE. The judge of probate of the county of incorporation of an authority.

(12) PROJECT. Any land and any buildings or other improvements thereon, and all real, personal, and mixed properties deemed by an authority to be necessary or appropriate in connection therewith, whether or not now in existence, which shall be suitable for park or recreation purposes. The determination of an authority that a proposed use is within this definition shall be conclusive.

(13) PUBLIC PERSON. The state and any county, municipal corporation, public corporation, agency, subdivision thereof, instrumentality thereof, or similar person.



Section 11-86A-2 - Legislative findings of fact and declaration of intent; construction of chapter.

(a) The Legislature hereby makes the following findings of fact and declares its intent to be as follows:

The Legislature acknowledges the key role of public corporations in the state in promoting public interest and participation in sports, athletics, and recreational activities through acquiring, enlarging, improving, expanding, owning, operating, leasing, and disposing of park and recreation related properties. It has come to the attention of the Legislature that questions have been raised as to the status of certain local park and recreational authorities and boards located in the state. It is the intent of the Legislature to promote the public health and general welfare by exercising its police power to authorize the formation or retroactive validation of independent public corporations created jointly by counties and municipalities, one of which is to be a Class 4 municipality, as defined by Section 11-40-12, having as their general purposes the promotion of park and recreation purposes, facilities, and activities and having the power to issue bonds.

(b) This chapter shall be liberally construed in accordance with the foregoing findings of fact and declaration of intent.



Section 11-86A-3 - Authorization and procedure for incorporation generally.

Any number of natural persons, not less than three, residing in the county of incorporation may incorporate an authority as provided in this chapter. The incorporators shall file a written application in accordance with Section 11-86A-4.



Section 11-86A-4 - Filing of application for incorporation with probate judge; contents thereof; recordation of application by probate judge; approval or disapproval by governing body of county of incorporation and each participating municipality.

(a) The written application of the incorporators shall be filed with the probate judge, which application shall:

(1) Contain a statement that the incorporators propose to incorporate an authority pursuant to this chapter.

(2) State that each of the incorporators is a resident of the county of incorporation.

(3) Request that the governing body of the county of incorporation and each participating municipality adopt a resolution declaring that it is expedient that the proposed authority be formed, approving the written application, and authorizing the incorporators to proceed to form the proposed authority by filing for record articles in accordance with this chapter.

(b) The application shall include the form of articles of the proposed authority.

(c) The governing body of the county of incorporation and of each participating municipality shall review the contents of the application and the accompanying form of articles and shall adopt a resolution to deny the application or to declare that it is expedient that the proposed authority be formed, approving the form of the articles, and authorizing the incorporators to proceed to form the proposed authority by filing for record pursuant to subsection (c) of Section 11-86A-5.

(d) It shall not be necessary that a resolution be published in any newspaper or posted or be offered for more than one reading.

(e) One of the participating municipalities shall be a Class 4 municipality, as defined by Section 11-40-12, which has within 90 days of March 9, 2000, opted by ordinance to be a participating municipality.

(f) No authority may be formed until the application and the resolution have been adopted, and until the requirement of subsection (e) is satisfied.



Section 11-86A-5 - Contents, signing, and filing of articles.

(a) The articles of an authority shall state all of the following:

(1) The names of the incorporators and that each is a resident of the county of incorporation. In addition, one of the incorporators shall also be a Class 4 municipality that has within 90 days of March 9, 2000, opted by ordinance to be a participating municipality.

(2) The name of the authority, which may be a name indicating in a general way the geographic area proposed to be served by the authority and include the words "Park and Recreation Authority" (e.g., "The ___________ Park and Recreation Authority" or "The Park and Recreation Authority of ___________," the blank space to be filled in with a geographically descriptive word or words, but the descriptive word or words shall not preclude the authority from exercising its powers in other geographic areas).

(3) The period of the authority which may be perpetual.

(4) The location of the principal office of the authority, located within the boundaries of the county of incorporation.

(5) That the authority is organized pursuant to this chapter.

(6) The prohibitions, limitations, or conditions of the authority.

(7) A minimum of three directors and the duration of their respective terms of office which may not be in excess of six years.

(8) The manner of appointing directors. The articles may specify that the directors are to be appointed by any of the following:

a. The governing body of the county of incorporation.

b. The governing bodies of the participating municipalities.

c. The individual members of the governing bodies, based upon districts, precincts, place numbers, or another method.

d. The legislative delegation of the county of incorporation.

e. A combination of a. to d., inclusive, as the articles prescribe.

(9) Any provisions not inconsistent with this chapter relating to the dissolution of the authority and the vesting of title to its assets and properties upon dissolution.

(10) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(b) The articles shall be signed by each of the incorporators.

(c) The authority shall constitute a public corporation under the name set forth in its articles upon the filing for record of the articles with the probate judge. The recording of the articles by the probate judge shall be conclusive evidence of the due, legal, and valid incorporation of the authority. The probate judge shall record the articles in an appropriate book in his or her office. There shall be no filing fees or recording taxes due or payable on account of the filing for record of the articles.



Section 11-86A-6 - Authorization and procedure for reincorporation of existing park and recreation authorities and boards; continuation in office of directors; effect of reincorporation.

(a) In all cases where there has been an attempt to create or incorporate a park and recreation authority or park and recreation board, but the attempted creation or incorporation is or may be invalid because of an irregularity in the procedure followed or invalidity of or defect in the statute under which the attempted creation or incorporation of the authority or board was made, a minimum of three natural persons residing in the county in which the authority is to be incorporated may file a written application with the probate judge of the county in which the park and recreation authority or park and recreation board has been incorporated or attempted to be created or incorporated, which application shall:

(1) Contain a statement that the incorporators propose to reincorporate an authority pursuant to this chapter.

(2) State that each of the applicants is a resident of the county of incorporation.

(3) Request that the county commission of the county of incorporation and of each participating municipality adopt a resolution declaring that it is expedient that the park and recreation authority or park and recreation board be reincorporated, approving the written application, and authorizing the incorporators to proceed to reincorporate the park and recreation authority or park and recreation board by filing for record articles in accordance with this chapter.

(b) An application shall be accompanied by the form of articles of the park and recreation authority or park and recreation board proposed to be reincorporated.

(c) The governing body of the county of incorporation and of each participating municipality shall review the contents of the application and the accompanying form of articles and shall adopt a resolution either to deny the application or declare that it is expedient that the proposed reincorporation occur, approving the form of articles, and authorizing the incorporators to proceed to reincorporate the park and recreation authority or park and recreation board by filing for record the articles in accordance with the provisions of Section 11-86A-5, except that the articles shall specify the name of the park and recreation authority or park and recreation board being reincorporated.

(d) It shall not be necessary that any resolution be published in any newspaper or posted or be offered for more than one reading.

(e) One of the participating municipalities shall be a Class 4 municipality, as defined by Section 11-40-12, which has within 90 days of March 9, 2000, opted by ordinance to be a participating municipality.

(f) Upon the filing for record of the articles of the authority with the probate judge, the authority shall be reincorporated and the existence and validity of the authority validated and ratified retroactive to the initial incorporation or creation or attempted incorporation or creation thereof with all authorities and powers granted to an authority under this chapter. All actions taken, policies observed, contracts, agreements, and understandings entered, property owned, acquired, received, or conveyed, any civil actions pending or concluded, any employee rights or benefits granted, and all other matters with respect to the park and recreation board or park and recreation authority occurring or existing prior to the date of reincorporation shall be deemed transferred, assigned, and conveyed to, and received, accepted, and adopted by, the authority as of the date of reincorporation, and shall be deemed valid, binding, effective, legal, and constitutional with respect to the authority after the date of reincorporation if such matters would have been valid, binding, legal, effective, or constitutional if occurring after the date of reincorporation under the terms of this chapter.

(g) Upon reincorporation, the directors of the authority shall consist of those persons who were members of the board of directors of the park and recreation authority or park and recreation board prior to reincorporation. In the event that the articles specify a board of directors having fewer members than the board of directors of the park and recreation authority or park and recreation board which has been reincorporated, the members of the board of directors who were most recently appointed shall constitute the board of directors of the reincorporated authority. The members of the board of directors of the park and recreation authority or park and recreation board which has been reincorporated having the least recent appointment shall cease to be members of the board of directors of the park and recreation authority or park and recreation board. Those persons becoming members of the board of directors of the reincorporated authority shall serve for such term or terms as specified in the articles, notwithstanding that the term or terms may exceed the term or terms for which a person was originally appointed to the position.



Section 11-86A-7 - Further authorization and procedure for reincorporation of existing park and recreation authorities and boards.

A park and recreation authority or park and recreation board incorporated or created prior to or after March 9, 2000, may seek authority to reincorporate pursuant to the procedure established in Section 11-86A-6, if a majority of the board adopts a resolution determining that it would be expedient for the authority or board to reincorporate and at least three members of the authority or board files an application in accordance with Section 11-86A-6.



Section 11-86A-8 - Recordation of articles by probate judge; probate judge to receive no fees in connection with incorporation, reincorporation, dissolution, etc., of authority.

(a) The articles shall be filed with the probate judge. The proposed authority shall constitute a de jure corporation upon acceptance of filing. The acceptance of the articles for filing by the probate judge shall be conclusive of the valid incorporation of a proposed authority or reincorporation of a park and recreation authority or a park and recreation board.

(b) There shall be no fees or taxes paid to or collected by the probate judge for any service rendered or work performed in connection with an authority, its incorporation, reincorporation, amendment, dissolution, or records.



Section 11-86A-9 - Powers of authority vested in board of directors; officers and directors of authority; proceedings of board of directors to be reduced to writing and signed by two directors; admissibility of evidence of proceedings of board of directors; adoption of bylaws; notice of meetings; attendance at meetings; qualifications.

(a) All powers of an authority shall be vested in its board of directors.

(b) The initial board of directors of an authority shall be specified in the articles, or as provided in Section 11-86A-6.

(c) Each authority shall be composed of a chair, vice chair, secretary, and treasurer elected by the board of directors. The offices of secretary and treasurer may be held by the same person. A majority of the directors shall constitute a quorum for the transaction of business. The officers and directors shall serve for the terms provided for in the articles. A director may not receive any salary for service rendered or for any duty performed as a director. The chair, vice chair, secretary, and treasurer shall perform the duties customarily performed by the officers and as may be prescribed by the board of directors.

(d) All proceedings by the board of directors shall be in writing by the secretary of the authority and signed by at least two directors of the authority present at the proceedings. Copies of the proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.

(e) A board of directors may adopt bylaws not inconsistent with this chapter.

(f) Notice of any meeting of the members of the board of directors shall be as provided in the bylaws or as determined by the chair of the board of directors. Notice of any meeting may be waived by any director before, at, or after the meeting and may be communicated by letter, telegraph, telex, telecopy, or similar means. Attendance at any meeting for any purpose other than to protest the holding of the meeting shall constitute a waiver of notice.

(g) The board of directors may act by a written consent, signed by all directors, which consent shall have the same effect as unanimous action taken at a duly held meeting of the board of directors, a quorum being present.

(h) The board of directors may create one or more committees and may appoint members of the board of directors to serve on them. Each committee may have one or more members, who serve at the pleasure of the board of directors. A committee may exercise the authority of the board of directors as specified by the board of directors, or in the articles or bylaws, but may not amend the articles or adopt, amend, or repeal bylaws.

(i) A director shall be a resident of the county of incorporation. If a director ceases to be a resident of the county of incorporation, he or she shall cease to be a director, and the position shall remain vacant until a successor is appointed in accordance with the articles and this chapter.



Section 11-86A-10 - Members of the board of directors; terms; meetings; removal from office.

(a) Except as provided in Section 11-86A-6, the board of directors shall be composed of the number of directors provided for in the articles, appointed as provided in the articles for the terms designated therein.

(b) All directors shall serve until their successors are appointed or until they cease to be qualified. Vacancies on the board of directors shall be filled as provided for in the articles, but any person appointed to fill a vacancy shall serve only for the unexpired portion of the term. In the event any uncertainty arises as to the terms of office of a director, the governing body or person authorized to appoint a director to the board of directors may clarify the term by adoption of an appropriate resolution or by execution of an appropriate certificate.

(c) A majority of the directors shall constitute a quorum for the transaction of business, but any meeting of the board of directors may be adjourned by a majority of the directors present, or may be adjourned by a single director if the director is the only director present at the meeting. A vacancy in the membership of the board of directors may not impair the right of a quorum to exercise all the powers and perform all the duties of the board. The board shall hold regular meetings at such times as may be provided in the bylaws of the authority and may hold other meetings at any time upon notice as may be required by the bylaws of the authority, or if the bylaws make no provision for notice as determined by the chair of the board of directors. The board of directors may hold a special meeting upon call of the chair or by a majority of the directors. Any matter on which the board of directors is authorized to act may be acted upon at any regular, special, or called meeting. At the request of a director, the vote on any question before the board of directors may be taken by yeas and nays and entered upon the record. All resolutions adopted by the board of directors shall constitute actions of the authority.

(d) A director may be impeached and removed from office only in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama of 1901, and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 11-86A-11 - Amendment of articles.

(a) The articles of an authority may be amended in the manner provided in this section. The board of directors shall adopt a resolution proposing an amendment to the articles. The amendment shall be fully set forth in the resolution and may include any matters that might have been included in the original articles.

(b) After the adoption by the board of directors of a resolution proposing an amendment to the articles, the chair and the secretary of the authority shall sign and file with the governing body of the county of incorporation and of each participating municipality a written application in the name and on behalf of the authority, under its seal, requesting the county and each participating municipality to adopt a resolution approving the proposed amendment, and accompanied by a copy of the resolution adopted by the board of directors proposing the amendment to the articles. The county and each participating municipality shall therein review the application and adopt a resolution either denying the application or approving and authorizing the proposed amendment. A resolution need not be published or posted or offered for more than one reading.

(c) Following the adoption of a resolution approving the proposed amendment by the county commission of the county of incorporation and of each participating municipality, the chair and the secretary of the authority shall sign and file in the office of the probate judge a certificate in the name and on behalf of the authority, under its seal, reciting the adoption of resolutions by the board and by the governing body of the county of incorporation and of each participating municipality and setting forth the proposed amendment. The probate judge shall record the certificate. The amendment shall become effective upon recordation.



Section 11-86A-12 - Powers of authority generally.

An authority shall have the following powers:

(1) To have succession by its corporate name until dissolved as provided in this chapter.

(2) To institute and defend legal proceedings in any court of competent jurisdiction and proper venue; provided, however, that an authority may not be sued in any court other than the courts of the county of incorporation; provided, further, that the officers, directors, agents, and employees of an authority may not be sued for their actions on behalf of the authority except for actions that are known by a person to be unlawful or are performed with reckless disregard for the lawfulness of the actions.

(3) To have and to use a corporate seal and to alter the seal at its pleasure.

(4) To establish a fiscal year.

(5) To anticipate by the issuance of its bonds the receipt of any revenues that may be appropriated by or to the authority and to pledge the proceeds of the appropriations as security for the payment of the principal of and interest on its bonds.

(6) To mortgage and pledge any or all of its parks and recreational facilities or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof as security for the payment of the principal of and interest on its bonds.

(7) To make surveys and other analyses to determine suitable locations for prospective park and recreation facilities.

(8) To make grants of money for park and recreation purposes to other public persons and to any organization which is described in Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time to time, or as recodified, or any corresponding provision of any future revenue law.

(9) To accept gifts, grants, bequests, or devises.

(10) To accept grants of money from public persons and to enter into binding agreements with those entities, with or without consideration.

(11) To accept donations of money or real or personal or mixed property.

(12) To invest in bank deposits, U.S. Treasury obligations, instruments, real, personal, or mixed property, and other investments as the board of directors may determine to be appropriate and convenient to accomplish any purpose for which an authority is organized, including works of internal improvement.

(13) To appoint, contract with, and employ officers, employees, and agents including, but not limited to, engineers, accountants, attorneys, architects, construction contractors, consultants, fiscal agents, underwriters, issuers of letters of credit, depositories, banks, trustees, paying agents, transfer agents, remarketing agents, marketing agents, rating agencies, insurers of its securities, guarantors of its securities, or providers of other forms of credit enhancement for its securities as an authority may require or deem appropriate for the carrying out of its corporate purposes and the exercise of its powers.

(14) To acquire, whether by purchase, exchange, gift, lease, or otherwise, all real and personal property that the board of directors deems necessary for the purpose of establishing one or more park and recreational facility; to improve parks and recreational facilities, including the improvement of a park by the construction of buildings, athletic facilities, park facilities, roads, curbing, gutters, drainage, sewerage, utilities, or grading.

(15) To maintain, equip, furnish, own, and operate one or more than one park and recreational facility.

(16) To fix, prescribe, and collect rates, fees, tolls, charges, lease payments, or rentals for the use or lease of any of its facilities for services, facilities, and accommodations furnished by it or any of its facilities.

(17) To adopt and enforce rules and regulations relative to the use or occupancy of any of its facilities or services.

(18) To promote, sponsor, and operate tournaments, programs, shows, exhibitions, athletic events and educational, cultural, recreational, amusement, and other activities.

(19) To sell, exchange, and convey, to contract, to sell, exchange, and convey and to grant options to acquire any or all of its properties whenever its board of directors find any action to be in furtherance of the purposes for which the authority was organized.

(20) To enter into leases of real or personal property with a person.

(21) To provide for insurance as the board of directors may deem advisable.

(22) To enter into a management agreement or agreements with a person for the management of any parks and recreation facilities.

(23) To grant privileges, licenses, or permits for the operation of any public accommodation facilities.

(24) To assume obligations secured by a lien on, or payable out of, or secured by a pledge of, the revenues and receipts from projects, or any part thereof that may be acquired, and obligation assumed to be payable solely out of the revenues and receipts from any projects, or part thereof.

(25) To enter into contracts, agreements, options, leases, deeds, mortgages, and other instruments, and to take other actions as may be necessary or convenient to accomplish any purpose for which an authority is organized or to exercise any power expressly granted under this chapter.



Section 11-86A-13 - Issuance and sale of bonds.

An authority may sell at public or private sale and issue bonds for the purposes authorized in Section 11-86A-12.



Section 11-86A-14 - Execution of bonds and interest coupons; form, terms, denominations, etc., of bonds; validation of bonds; sale; refunding bonds.

(a) Bonds of an authority shall be signed by the chair and attested by the secretary, the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds shall be signed by the chair; provided that a facsimile of the signature of the officers may be printed or otherwise reproduced on any bonds in lieu of being manually subscribed. A facsimile of the seal of the authority may be printed or otherwise produced on any bonds in lieu of being manually affixed thereto, and a facsimile of the chair's signature may be printed or otherwise reproduced on any interest coupons in lieu of being manually subscribed, provided, that the bonds have been manually authenticated by a transfer agent of the bond issue. Delivery of the bonds executed shall be valid notwithstanding any changes in officers or in the seal of the authority after the signing and sealing of the bonds.

(b) Any bonds may be executed and delivered by the authority and may be in such form and denominations, of the tenor and maturities, bear rate or rates of interest, be payable at the times and evidenced in a manner, and may contain other provisions not inconsistent with this chapter as may be provided by the resolution or resolutions of the board of directors under which the bonds are authorized to be issued. A bond may not have a specified maturity date later than 40 years after its date of execution. A bond may be made subject to redemption at the option of an authority at such times and after notice and on conditions and at redemption price or prices as may be provided in the resolution or resolutions under which it is authorized to be issued. The bonds may bear interest at a fixed rate, at a rate that adjusts in accordance with an independent standard, such as the prime or base lending rate of a bank or published rates for other securities, or may bear interest at rates which may be adjusted to a rate sufficient, in the opinion of any remarketing agent appointed by the authority, to make the bonds have a fair market value or funding value not less than the principal amount of the bonds or other amount as may be specified in the proceedings authorizing the issuance of bonds. The authority may issue "tender" bonds or similar bonds and may enter into appropriate remarketing agreements with respect to any bonds and the determination of the rate of interest borne by the bonds.

(c) Upon the adoption by the board of directors of a resolution providing for the issuance of bonds, an authority may publish once a week for two consecutive weeks, in a newspaper of general circulation published in the county of incorporation a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chair or secretary of the authority: "________________, a public corporation organized under the laws of the State of Alabama, on the ____ day of ___________, authorized the issuance of not more than $_______ principal amount of [revenue], [general obligation], or [other appropriate designation] bonds of the authority for purposes authorized in the act of the Legislature of Alabama under which the authority was organized. Any action or proceeding questioning the validity of the bonds, any pledge or mortgage to secure, any lease or sale of any project to be financed by the bonds, or the proceedings authorizing the bonds shall be commenced within 20 days after the first publication of this notice." Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in the notice or to contest the validity of the bonds or the validity of any pledge or mortgage made therefor shall be commenced within 20 days after the first publication of the notice. After the expiration of the period, no action, counterclaim, setoff, or defense questioning or attacking the validity of the proceeding or of the bonds shall be asserted, nor shall the validity of the proceedings of the bonds be open to question in any court on any ground whatsoever, except in an action or proceeding commenced within the period.

(d) Subject to the provisions and limitations contained in this chapter, an authority may sell and issue refunding bonds for the purpose of refunding any outstanding matured or unmatured bonds. Refunding bonds may be subrogated and entitled to all priorities, rights, and pledges to which the bonds refunded were entitled.

(e) An authority may pay out of the proceeds of the sale of its bonds attorneys' fees and the other expenses of issuance which a board of directors may deem necessary and advantageous in connection with the issuance of bonds.



Section 11-86A-15 - Security for bonds.

(a) In the discretion of the board of directors of an authority, any bonds may be secured by an indenture between an authority and a trustee, which may be a trust company or bank having trust powers, whether the trust company or bank is located within or outside of the state. In any indenture or resolution providing for the issuance of bonds, an authority may pledge, for payment of the principal of and the interest on such bonds, any of its revenues to which its rights exist or may thereafter come into existence, and may assign, as security for payment, any of its leases, franchises, permits, and contracts. In any indenture, an authority may mortgage any properties, including any that may be thereafter acquired by it, and may provide that in the event of a default in payment of the bonds secured thereby or in the event of default with respect to any agreement contained therein, the mortgage may be foreclosed either by sale at public outcry or by judicial proceedings. Any pledge of revenues shall be valid and binding from the time it is made, and the revenues pledged and thereafter received by the authority shall immediately become subject to the lien of the pledge without any physical delivery thereof or further act. The lien of such a pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have actual notice thereof, provided any indenture has been recorded in the office of the probate judge, regardless of compliance with the Alabama Uniform Commercial Code. In any indenture or resolution authorizing the issuance of bonds and pledging for the benefit thereof revenues from any one or more projects, the authority may include provisions customarily contained in instruments securing evidences of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection, segregation, and application of any rental or other revenue due or to become due to the authority, the terms to be incorporated in any lease agreement respecting any property of the authority, the maintenance and insurance of any building, structure, or other property owned by the authority, the creation and maintenance of special funds from any revenue of the authority, and the rights and remedies available in the event of default to the holder of the bonds or the trustee under the indenture, all as the board of directors deem advisable and which are not in conflict with this section.

(b) If an authority defaults in payment of the principal of or the interest on the bonds or in any of the agreements on the part of an authority that may properly be included in any indenture securing the bonds or in any resolution authorizing their issuance, a holder of the bonds or any of the coupons, or the trustee under any indenture if authorized in indenture, may, in addition to any other remedies herein provided or otherwise available, by suit, action, mandamus, or other proceedings, enforce payment of the principal or interest and compel performance of all duties of the authority, and shall be entitled to the appointment of a receiver possessing all the powers of a receiver necessary or appropriate for the operation and maintenance of the property of the authority covered by the indenture or resolution, and the collection, segregation, and application of revenues therefrom. The indenture or any resolution may contain provisions restricting the individual rights of action of the holders of the bonds and coupons.



Section 11-86A-16 - Application of proceeds from the sale of bonds; source of payment; pledge of county's or municipality's credit; negotiability; exemption from taxation; pledge as security for funds belonging to a public person; investment in bonds by fiduciaries; no public hearing required; investment in bonds by Teachers' Retirement System of Alabama, the Employees' Retirement System of Alabama, and the State Insurance Fund; investment in bonds by public persons.

(a) The proceeds from the sale of any bonds shall be applied as provided in the proceedings in which the bonds are authorized to be issued, including, without limitation, the payment of all legal, fiscal, and recording fees and expenses incurred in connection with the authorization, sale, and issuance of the bonds and, if provided in the proceedings authorizing their issuance, interest on the bonds (or if only a part of any issue of bonds is issued for acquisition purposes, interest on that portion of the bonds of that issue that is issued to pay acquisition costs) for a reasonable period prior to and during the time required for the acquisition, construction, and equipping of park and recreation facilities. An authority may provide in the proceedings authorizing the issuance of bonds for the funding of a debt service reserve and/or a replacement and extension reserve from the proceeds of its bonds.

(b) All contracts made by an authority and all bonds shall be solely and exclusively obligations of an authority and shall not constitute or create an obligation or debt of any other public person except as provided in subsection (c).

(c) A county or municipality may pledge its full faith and credit toward the retirement of any bonds or other evidences of indebtedness issued by an authority under this chapter.

(d) Bonds shall be construed to be negotiable instruments even if payable solely from only a specified source.

(e) Bonds issued by an authority and the income therefrom shall be exempt from all taxation in the state.

(f) Bonds issued by an authority may be used by the holder thereof as security for any funds belonging to any public person in any instance where security for such deposits may be required by law.

(g) Unless otherwise directed by a court having jurisdiction thereof or the document that is the source of its authority, a trustee, executor, administrator, custodian, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers now or hereafter conferred by law and with the exercise of reasonable business prudence, invest trust or fiduciary funds in bonds.

(h) Neither a public hearing nor consent of any other public person may be a prerequisite to the issuance of bonds by an authority.

(i) The bonds shall be legal investments for funds of the Teachers' Retirement System of Alabama, the Employees' Retirement System of Alabama, and the State Insurance Fund.

(j) Public persons may invest in any bond issued by an authority.



Section 11-86A-17 - Exemption from usury and interest laws.

An authority shall be exempt from all laws of the state now or hereafter governing usury or prescribing or limiting interest rates, including without limitation the provisions of Chapter 8 of Title 8.



Section 11-86A-18 - Exemptions from taxation.

All properties of an authority, whether real, personal, or mixed, and the income therefrom, all bonds and other securities issued by an authority and the coupons applicable thereto and the income therefrom, and all indentures and other instruments executed as security therefor, all leases made pursuant to this chapter and all revenues derived from any such leases, and all deeds and other documents executed by or delivered to an authority shall be exempt from any and all taxation by any public person, including without limitation license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which an authority may engage. An authority shall not be obligated to pay or allow any fees, taxes, or costs to the probate judge in connection with the amendment of its articles or the recording of any document. The gross proceeds of the sale of any property used in the construction and equipping of any park and recreation facility for an authority, regardless of whether such a sale is to an authority or any contractor or agent thereof, shall be exempt from the sales tax imposed by Article 1 of Chapter 23 of Title 40, and from all other sales and similar excise taxes now or hereafter levied on or with respect to the gross proceeds of any such sale by a public person; and any property used in the construction and equipping of any park and recreation facility for an authority, regardless of whether the property has been purchased by an authority or any contractor or agent thereof, shall be exempt from the use tax imposed by Article 2 of Chapter 23 of Title 40, and all other use and similar excise taxes now or hereafter levied on or with respect to property by a public person.



Section 11-86A-19 - Limited liability.

The recovery of damages under any judgment against an authority or an officer, agent, or employee acting within the line and scope of his or her duties with the authority shall be limited to one hundred thousand dollars ($100,000) for bodily injury or death for one person in any single occurrence. Recovery of damages under any judgment against an authority shall be limited to three hundred thousand dollars ($300,000) in the aggregate where more than two persons have claims or judgments on account of bodily injury or death arising out of any single occurrence. Recovery of damages under any judgment against an authority shall be limited to one hundred thousand dollars ($100,000) for damage or loss of property arising out of any single occurrence. No authority shall settle or compromise any claim for bodily injury, death, or property damage for an amount in excess of the amounts hereinabove set forth.



Section 11-86A-20 - Transfer of funds and assets to authority.

Any public person may transfer and convey to an authority, with or without consideration any properties, real, personal, or mixed, and all funds and assets, tangible or intangible, that may be owned by a public person or that may be jointly owned by any two or more thereof, and any funds owned or controlled by a public person or jointly by any two or more thereof, whether or not the property or funds are considered necessary for the conduct of the governmental or public functions, if any, of a public person. The transfer or conveyance shall be authorized by an ordinance or resolution duly adopted by the governing body of a public person. Any such ordinance or resolution need not be published or posted and need not be offered for more than one reading.



Section 11-86A-21 - Dissolution of authority; title to property of authority to vest in county of incorporation upon dissolution of authority unless otherwise provided.

(a) At any time when no bonds of an authority are outstanding, the authority may be dissolved by the adoption of a resolution by the board of directors recommending dissolution and by the approval of the dissolution by the governing body of the county of incorporation and each participating municipality and the adoption of a resolution to the effect that the county and each participating municipality concur. The resolution need not be published or posted and need not be offered for more than one reading. Upon the dissolution the chair and secretary of the dissolved authority shall execute articles of dissolution reciting that the resolutions have been adopted and that the authority has been dissolved. The articles of dissolution shall be filed with the probate judge, who shall record the dissolution.

(b) Upon dissolution of an authority, title to all its property shall be vested in the public persons in its articles, or if no specification exists, in the county of incorporation.






Chapter 87 - AMBULANCE SERVICE.

Section 11-87-1 - Creation, establishment, etc., authorized; promulgation of rules and regulations; joint operation.

The governing body of any county or the governing body of any municipality within such county is hereby authorized to create and establish, maintain and operate ambulance service within the county, or within the municipality, to promote the health, welfare, and safety of the residents of the county and municipality and of citizens and others traveling within such county and may make all needful rules and regulations for the control and management of such service.

The governing body of the county and the governing body of any municipality within the county may unite in the establishment of such ambulance service, if deemed expedient, making such service common for the use of the county and of the municipality, and may make rules and regulations for the control and management thereof, and shall jointly have the same powers and authority herein conferred upon each.

The governing body of any municipality may also unite with the governing body of any other municipality within such county, or together with the governing body of the county, in the establishment of such ambulance service, if deemed expedient, making such service common for the use of the several governments, and may make rules and regulations for the control and management thereof, and shall jointly have the same powers and authority herein conferred upon each.



Section 11-87-2 - Appropriations.

The governing body of any county or the governing body of any municipality may appropriate public funds to aid in or to pay for the establishment, maintenance, and operation of such ambulance service.



Section 11-87-3 - Contracts for services.

The governing body of any county or the governing body of any municipality may enter into contracts to provide such ambulance service and may appropriate and pay public funds for such service provided under such contracts.



Section 11-87-4 - Fees.

The governing body of any county and the governing body of any municipality may fix and establish fees for such ambulance service; provided, that fees and charges for such service shall be limited to an amount necessary to fund the expenses of operating and maintaining such service, which shall not be operated for profit.



Section 11-87-5 - Chapter cumulative.

The provisions of this chapter are cumulative and in addition to any authority heretofore granted or authorized to any county or any municipality or municipalities for the establishment, maintenance, or operation of ambulance service.






Chapter 88 - WATER, SEWER AND FIRE PROTECTION AUTHORITIES.

Article 1 - General Provisions.

Section 11-88-1 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) APPLICANT. A natural person who files a written application with the governing body of any county in accordance with the provisions of Section 11-88-3.

(2) AUTHORITY. A public corporation organized pursuant to the provisions of this article.

(3) BOARD. The board of directors of an authority.

(4) BONDS. Bonds, notes, and certificates representing an obligation to pay money.

(5) CONCISE LEGAL DESCRIPTION. A reasonably concise description of a particular geographic area which may be by metes and bounds or by reference to government surveys, recorded maps and plats, municipal, county, or state boundary lines, well-defined landmarks and other monuments, or any combination of the foregoing.

(6) COUNTY. Any county in the state.

(7) DETERMINING COUNTY. Any county the governing body of which shall have made findings and determinations of fact in accordance with the provisions of Section 11-88-3.

(8) DIRECTOR. A member of the board of directors of the authority.

(9) FIRE PROTECTION FACILITY. Land, plants, systems, facilities, buildings, fire engines, fire hydrants, ladders, equipment, hoses, alarm apparatus, chemicals, uniforms, supplies, or any combination of any thereof used or useful or capable of future use in furnishing fire protection service and all other property deemed necessary or desirable by the authority for use in furnishing fire protection service.

(10) FIRE PROTECTION SERVICE. All services involved in protecting property and life from fires, including but not limited to discovering, ascertaining, extinguishing, preventing the spread of or fighting fires, or inspecting property for fire hazards, or any part or combination thereof. The supplying of water for use in the rendition of fire protection service shall be deemed to constitute fire protection service. The searching for, testing for, or drilling for water, the installation of necessary access ways, electric, gas, sewer, telephone, and water lines to, from, and for, the construction of buildings and accessory structures used for, and the operation and maintenance of, and pumping water from a well, a spring, a creek, a river or tributary thereof, a reservoir, or a tank by a public corporation organized under the provisions of this chapter which has as one of its stated purposes, within its certificate of incorporation or a duly adopted amendment thereto, the rendering of fire protection services shall be deemed to constitute fire protection service. Anything herein to the contrary notwithstanding, no provision of this definition shall apply to any public corporation organized under this chapter which does not specifically have as one of its stated purposes, within its certificate of incorporation or a duly adopted amendment thereto, the rendering of fire protection services.

(11) GOVERNING BODY. The county commission of a county.

(12) INCORPORATORS. The persons forming a public corporation organized pursuant to the provisions of this article.

(13) MUNICIPALITY. An incorporated city or town of the state.

(14) NEW TERRITORY. Any territory added, by amendment to the certificate of incorporation of an authority, to the area or areas in which that authority is authorized to render water service, fire protection service, sewer service or any thereof.

(15) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state or of a county or municipality.

(16) PROPERTY. Real and personal property and interests therein.

(17) PUBLIC FIRE PROTECTION FACILITY. A fire protection facility which is owned or operated by the United States of America, the state, a county, a municipality, a public corporation organized under the laws of the state, any combination of any thereof or any agency or instrumentality of any one or more thereof or in which any one or more thereof or any agency or instrumentality of any one or more thereof holds a reversionary or remainder interest.

(18) PUBLIC SEWER SYSTEM. A sewer system which is owned or operated by the United States of America, the state, a county, a municipality, a public corporation organized under the laws of the state, any combination of any thereof or any agency or instrumentality of any one or more thereof or in which any one or more thereof or any agency or instrumentality of any one or more thereof holds a reversionary or remainder interest.

(19) PUBLIC WATER SYSTEM. A water system which is owned or operated by the United States of America, the state, a county, a municipality, a public corporation organized under the laws of the state, any combination of any thereof or any agency or instrumentality of any one or more thereof or in which any one or more thereof or any agency or instrumentality of any one or more thereof holds a reversionary or remainder interest.

(20) SERVICE AREA. The geographic area or areas in which an authority is authorized by its certificate of incorporation or any amendment thereto to render water service, fire protection service, sewer service or any thereof, which area may include not only territory located outside the boundaries of any municipality but also territory located within the boundaries of one or more municipalities.

(21) SEWER SERVICE. All services involved in collecting, transporting, treating, and disposing of sanitary sewage and the performing of all functions and activities reasonably incident to the operation of a sewer system.

(22) SEWER SYSTEM. A sanitary sewer system, including mains, laterals, sewage disposal plants, and sewage treatment plants and all appurtenances to such a system and all properties, rights, easements, and franchises deemed necessary or desirable by the authority for use in rendering sewer services.

(23) STATE. The State of Alabama.

(24) WATER SERVICE. The providing, furnishing, supplying, or distributing of water and the performing of all of the functions and activities reasonably incident to the operation of a water system, including the provision of water to a fire protection authority to be used in the rendition of fire protection service. The searching for, testing for, drilling for, installation of necessary access ways, electric, gas, sewer, telephone, and water lines to, from, and for the construction, operation, and maintenance of buildings and accessory structures used for pumping from a well, a spring, a creek, a river or tributary thereof, a reservoir, or a tank by a public corporation organized under the provisions of this chapter shall be deemed to be an authorized function of water service, but shall not exclusively constitute water service.

(25) WATER SYSTEM. Land, plants, systems, facilities, buildings, and other property, or any combination of any thereof, which are used or useful or capable of future use in providing, furnishing, supplying, or distributing water, including but not limited to water supply systems, water distribution systems, reservoirs, wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, filtration plants, purification plants, meters, valves, and all necessary appurtenances and equipment, and all properties, rights, easements, and franchises deemed necessary or desirable by the authority for use in rendering water service.



Section 11-88-2 - Purpose of article.

This article is intended to aid the state in the execution of its duties by providing appropriate and independent instrumentalities of the state with full and adequate powers to fulfill their functions.



Section 11-88-3 - Filing of application for incorporation of authority; adoption of resolution approving or denying application by county governing body.

(a) In order to incorporate an authority under this chapter, any number of natural persons, not less than three, shall first file a written application with the governing body of that county in which the area or areas to be served by the proposed authority is located. Such application shall contain:

(1) A statement that the authority proposes to render water service, sewer service, and fire protection service, or any one or more thereof;

(2) A concise legal description of the area or areas in which the authority proposes to render water service, sewer service, and fire protection service, or any thereof;

(3) A statement that there is no public water system adequate to serve any area in which it is proposed that the authority will render water service, that there is no public sewer system adequate to serve any area in which it is proposed that the authority will render sewer service, and that there are no public fire protection facilities adequate to serve any area in which it is proposed that the authority will render fire protection service; provided, that in lieu of the statement required by the foregoing provisions of this subdivision, the said application may state that the board of directors or similar governing or managing body of the owner of the legal or equitable title to an existing public water system, public sewer system, or public fire protection facility, as the case may be, has adopted a resolution either (i) declaring its intention to convey to the authority its interest in such existing system or facility, or both, or a leasehold estate therein, or (ii) consenting to the incorporation of the authority and its proposed service area;

(4) A statement that the establishment of an adequate water system, adequate sewer system, and adequate fire protection facility, or any thereof, will promote the public health, convenience, and welfare;

(5) A statement, that each of the applicants is a resident of and owner of real property in the area or areas of the county in which the authority proposes to render water service, sewer service, and fire protection service, or any thereof, and that each of them is a duly qualified elector of said county; and

(6) A request that the said governing body adopt a resolution declaring that it has reviewed the contents of the application and has found and determined as a matter of fact that the statements contained in the application are true.

The proposed service area described in any such application shall lie wholly within the boundaries of the county with whose governing body the application is filed and may lie either within or without or partly within and partly without the boundaries of any municipality in the said county. Every such application shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate.

(b) As promptly as may be practicable after the filing of the application with it pursuant to the provisions of subsection (a) of this section, the governing body with which the application was filed shall review the contents of the application and shall find and determine whether the statements contained in the application are true. If said governing body finds and determines that the said statements are not true, it shall deny the application, but if it finds and determines that the said statements are true, the said governing body shall adopt a resolution declaring that it has reviewed the contents of the application and has found and determined as a matter of fact that the statements in the application are true. In determining whether the statements in the application are true, the governing body with whom such application is filed may, without any investigation or further consideration, assume that the statement therein made pursuant to the provisions of subdivision (1) of subsection (a) of this section is true and may, without any investigation or further consideration, so find and determine in such resolution.



Section 11-88-4 - Filing of certificate of incorporation, copy of resolution of county governing body, etc., with probate judge; contents and execution of certificate of incorporation; entry of order by probate judge requiring recordation of certificate of incorporation, etc.; notification of Secretary of State of recordation of certificate of incorporation.

(a) Within 40 days following the adoption of a resolution in accordance with Section 11-88-3, the applicants, or not less than three of the applicants, shall proceed to incorporate an authority by filing for record in the office of the judge of probate of the determining county a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner provided in this section.

(b) The certificate of incorporation of the authority shall state:

(1) The names of the persons forming the authority, together with the residence of each, and that each of them is a resident of and an owner of real property in the area of the determining county in which the authority proposes to render water service, sewer service, and fire protection service, or any thereof, and that each of them is a duly qualified elector of said county;

(2) The name of the authority (which shall include the words "water authority," "water and fire protection authority," "fire protection authority," "sewer authority," "water and sewer authority," "water, sewer, and fire protection authority," "fire protection and sewer authority," or as may be appropriate);

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to the provisions of Section 11-88-18, that fact shall be stated);

(4) The name of the determining county, together with the date on which the governing body thereof adopted the resolution in accordance with Section 11-88-3;

(5) The location of the principal office of the authority, which shall be in the determining county;

(6) A concise legal description of the area or areas in which the authority proposes to render water service, sewer service, and fire protection service, or any thereof; and

(7) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this article or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds.

(d) When the certificate of incorporation is filed for record, there shall be attached to it a certified copy of the resolution adopted by the governing body of the determining county in accordance with Section 11-88-3 and a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty.

(e) The judge of probate shall promptly examine all such documents and shall determine whether they are complete and regular on their face and whether the form and contents of the certificate of incorporation comply with the provisions of this article. If the judge of probate shall find that all such documents are complete and regular on their face and that the form and contents of the certificate of incorporation comply with the provisions of this article, he shall enter and sign an order setting forth his findings and requiring all such documents to be recorded, together with his order. Upon the filing for record of the said order and the documents referred to therein, the authority shall come into existence and shall constitute a public corporation under the name set forth in said certificate of incorporation.

(f) The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 11-88-5 - Authorization and procedure for amendment of certificate of incorporation.

(a) The certificate of incorporation of any authority incorporated under the provisions of this article may at any time and from time to time be amended in the manner provided in this section.

(b)(1) The board of directors of the authority shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include:

a. A change in the name of the authority;

b. The addition to the service area of the authority of new territory lying within the determining county;

c. Provisions for the operation of a system or facility the operation of which is not then provided for in the certificate of incorporation of the authority and which the authority is authorized by this article to operate;

d. Any matters which might have been included in the original certificate of incorporation;

e. Provisions for the addition to the service area of the authority of new territory lying outside the determining county, together with the related provisions referred to in paragraphs a, b, c, and d of subdivision (2) of this subsection; and

f. With respect to an authority with a service area that lies solely within one determining county, provisions for a change in the number of directors to any odd number thereof that the board deems appropriate; provided, however, in no case shall the total number of directors be less than three or more than five which provision may also provide for staggering the terms of office of any new directors in the manner contemplated by Section 11-88-6.

(2) If any proposed amendment would add to the service area of the authority new territory any part of which lies within any county other than the determining county, such proposed amendment shall include, in addition to a concise legal description of the proposed new territory and any other matters permitted by the foregoing provisions of subdivision (1) of this subsection:

a. Provision for election of at least one director by the governing body of each county in which any part of the proposed new territory lies; notwithstanding the foregoing, the county commission of a county in which the new territory is proposed to be added may waive the appointment of any director or directors by resolution of the county governing body;

b. Provision for any change in the total number of directors that the board deems appropriate; provided, however, that in no case shall such total number of directors be less than three;

c. Provision for staggering the terms of office of the directors in the manner contemplated by Section 11-88-6; and

d. Any provision that the board deems appropriate for allocation of the assets of the authority, upon dissolution, among the counties in which the service area lies.

(3) If the proposed amendment makes provision for the operation of a system or facility not then provided for in the certificate of incorporation of the authority, such proposed amendment shall include, in addition to a concise legal description of the area or areas in which the authority proposes to render service from such system or facility (which such area or areas shall lie wholly within the boundaries of the determining county and may lie either within or without or partly within and partly without the boundaries of any municipality in the determining county), a provision for an appropriate change in the name of the authority.

(c) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the board shall file a written application with the governing body of each county in which any part of the authority's then existing service area lies and with the governing body of each county in which any part of the proposed new territory lies. Such application shall:

(1) State, in the event that it is proposed to make provision for the operation of a system or facility not then provided for in the certificate of incorporation of the authority, that the authority proposes to render service from such a system or facility (which shall be named), contain a concise legal description of the area or areas in which the authority proposes to render the service provided for by such system or facility and state that there is no public water system, public sewer system, or public fire protection facility, as the case may be, adequate to serve any area in which it is proposed that the authority will render such service;

(2) State, in the event that it is proposed to add any new territory to the service area of the authority, that there is no public water system adequate to serve any new territory in which it is proposed that the authority will render water service, that there is no public sewer system adequate to serve any new territory in which it is proposed that the authority will render sewer service, and that there is no public fire protection facility adequate to serve any new territory in which it is proposed that the authority will render fire protection service; provided, that in lieu of the statement required by the foregoing provisions of this subdivision, the application may state that the board of directors or similar managing body of the owner of the legal or equitable title to an existing public water system, public sewer system, or public fire protection facility, as the case may be, has adopted a resolution declaring its intention to convey to the authority its interest in such existing system or facility, or both, or a leasehold estate therein;

(3) State that the amendment will promote the public health, convenience and welfare; and

(4) Request each governing body with which the application is filed to adopt a resolution declaring that it has reviewed the contents of the application and has found and determined as a matter of fact that the statements contained in the application are true.

Every such application shall be accompanied by a certified copy of the resolution adopted by the board proposing the amendment to the certificate of incorporation, together with such documents in support of the application as the board may consider appropriate.

(d) As promptly as may be practicable after the filing of the application with any governing body pursuant to the foregoing provisions of subsection (c), that governing body shall review the application and shall find and determine whether the statements in the application are true. In finding and determining whether the amendment would promote the public health, convenience, and welfare, the governing body may consider, in conjunction with any other factors it may deem relevant, the desirability of alternative means of furnishing any proposed new territory with water service, sewer service, and fire protection service, or any thereof. If the governing body finds and determines that the statements in the application are true, it shall adopt a resolution declaring that it has reviewed the application and has found and determined as a matter of fact that the statements in the application are true. If the governing body finds and determines that the statements in the application are not true, it shall deny the application. In the event that any such application shows that the authority proposes to make provision for the operation of a system or facility not then provided for in its certificate of incorporation, any governing body with whom such application is filed may, without any investigation or further consideration, assume that any statement therein that the authority proposes to render service from such a new system or facility is true and may, without any investigation or further consideration, so find and determine in such resolution.

(e) Within 40 days following the adoption by the governing body with which the application shall have been filed of a resolution declaring the statements in the application to be true (or, in the event the application was filed with the governing body of more than one county, within 40 days following the adoption of such a resolution by that governing body that was the last to adopt such a resolution, but if and only if the governing body of each other county with whom such application was filed has theretofore adopted such a resolution), the chairman of the board or other chief executive officer of the authority and the secretary of the authority shall sign and file for record in the office of the judge of probate of the determining county a certificate in the name of and in behalf of the authority, under its seal, reciting the adoption of the respective resolution by the board and by each of the governing bodies and setting forth the proposed amendment. If the proposed amendment provides for a change in the name of the authority, there shall be filed, together with the certificate required by the immediately preceding sentence, a certificate by the Secretary of State showing that the proposed new name of the authority is not identical to that of any other corporation then in existence and organized under the laws of this state or so nearly similar to that of any other such corporation as to lead to confusion and uncertainty.

(f) The judge of probate shall promptly examine each such certificate and shall determine whether it is complete and regular on its face and whether the proposed amendment complies with the provisions of this article. If the judge of probate shall find that each such certificate is complete and regular on its face and that the proposed amendment complies with the provisions of this article, the judge of probate shall enter and sign an order setting forth this finding and requiring each such certificate to be recorded, together with the order. Upon the filing for record of the order and each such certificate, the amendment to the certificate of incorporation shall become effective.

(g) If the proposed amendment effects a change in the name of the authority, the judge of probate shall promptly send a notice to the Secretary of State, advising the Secretary of State of such change.



Section 11-88-5.1 - Ratification of amendment.

Any action heretofore taken and approved by a majority vote of the board of directors of any water, sewer, or fire protection authority, and found and determined to be true by the governing body of each county in which any part of the said authority's then existing service area lies, providing for an amendment to the authority's certificate of incorporation increasing the number of members of said authority's board of directors, is hereby authorized, ratified, and confirmed regardless of any defects, mistakes, errors, or ambiguities in the authorization thereof or in the provisions of law respecting amendments to certificates of incorporation of water, sewer, and fire protection authorities.



Section 11-88-6 - Board of directors.

(a) Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization.

(b) The board shall consist initially of three directors, elected, as soon as may be practicable after the organization of the authority, by the governing body of the determining county for staggered terms as follows: The first term of one director shall begin immediately upon the director's election and shall end at noon on March 1 of the next succeeding odd-numbered calendar year following the election; the first term of another director shall begin immediately upon his or her election and shall end at noon on March 1 of the second succeeding odd-numbered calendar year following the election; and the first term of the remaining director shall begin immediately upon his or her election and shall end at noon on March 1 of the third succeeding odd-numbered calendar year following the election. Thereafter, the term of office of each director shall be six years.

(c) If any amendment to the certificate of incorporation of the authority, effected pursuant to the provisions of Section 11-88-5, shall increase the membership of the board, the board shall thereafter consist of such number of directors, elected by such governing bodies, as may be specified in the amendment. The terms of office of any new directors added by any such amendment shall be so arranged that, taking into consideration the terms of office of the original three directors, the terms of office of approximately one-third of all directors (or as nearly one-third thereof as may be practicable) will end at noon on March 1 in each odd-numbered year following the effective date of the amendment. The term of office of each new director, added by amendment as aforesaid, shall following the initial term of such new director be for a period of six years. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by that governing body which elected the director whose unexpired term he or she is to fill. Each election of a director, whether for a full six-year term or to complete an unexpired term, shall be made not earlier than 30 days prior to the date on which such director is to take office as such. No officer of the state or of any county or municipality shall, during his or her tenure as such officer, be eligible to serve as a director.

(d) Each director elected by a county governing body shall be a duly qualified elector of that county and shall be a resident of and the owner of real property in that part of the service area of the authority which lies within that county. Directors shall be eligible for reelection. Each director shall be reimbursed for expenses actually incurred by the director in and about the performance of the director's duties. If the certificate of incorporation so provides, each director except the chairman of the board shall be compensated in an additional amount not to exceed four hundred dollars ($400) per meeting attended but not to exceed four thousand eight hundred dollars ($4,800) per year. The chairman shall, if the certificate so provides, be compensated in an additional amount not to exceed six hundred dollars ($600) per meeting attended but not to exceed seven thousand two hundred dollars ($7,200) per year.

(e) Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.

(f) If the service area, or the greater part thereof, in which an authority is authorized by its certificate of incorporation or any amendment thereto to render water service, fire protection service, sewer service, or any one or more thereof, includes a resort area pursuant to Article 2 of this chapter and the service area is incorporated or annexed into a municipality subsequent to the creation of an authority, and if the municipality has assumed and taken over the fire protection responsibility and the sewer service originally placed upon the authority, the board of directors of the authority shall be increased in membership by a sufficient number of new members to increase membership on the board of directors to a maximum of seven members. Each of the new members to the board of directors shall be appointed by the governing body of the municipality by ordinance duly adopted. The first term of each new member so appointed shall be staggered for terms of one, two, three, and four years, as needed. Thereafter, the term of the new members added pursuant to this subsection shall be six years. The governing body of the determining county shall continue to make appointments and fill vacancies as heretofore authorized. After May 18, 1993, the governing body of the municipality shall make appointments and fill vacancies as provided in this subsection. All members of the board of directors of the authority shall have all the authority, privileges, immunities, and qualifications as provided in this article.

(g) Nothing in this section as amended by Act 2010-580 shall apply to the City of Prichard Water and Sewer Board.



Section 11-88-7 - Powers of authority generally; power of authority to acquire, operate, etc., systems, etc., outside service area; provisions in schedules of rates and charges generally; powers of authority organized to construct and operate sewer system.

(a) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be in perpetuity, subject to the provisions of Section 11-88-18) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil actions, except as otherwise provided in this article, and to defend civil actions against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, receive, and take, by purchase, gift, lease, devise, or otherwise, and to hold property of every description, real, personal or mixed, whether located in one or more counties and whether located within or outside the service area;

(6) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted under this section;

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, enlarge, improve, maintain, equip, and operate water systems, sewer systems, and fire protection facilities, or any part or combination of any thereof, whether located in one or more counties and whether located within or outside the service area, and to acquire real and personal property, franchises, and easements deemed necessary or desirable in connection therewith;

(8) To distribute and sell water, either at retail or for resale, within the service area or in any part thereof upon such reasonable terms and for such reasonable rates and consideration as the board may prescribe;

(9) To furnish and provide sewer service in the service area or in any part thereof upon such reasonable terms and for such reasonable rates and considerations as the board may prescribe;

(10) To furnish and provide fire protection service in the service area or in any part thereof upon such reasonable terms and for such reasonable rates and consideration as the board may prescribe;

(11) To sell and issue bonds of the authority in order to provide funds for any corporate function, use, or purpose, any such bonds to be payable solely out of the revenues derived from any water system, sewer system, and fire protection facility, or any thereof of the authority;

(12) To assume obligations secured by a lien on or payable out of or secured by a pledge of the revenues from any water system, sewer system, and fire protection facility, or part of any thereof, that may be acquired by the authority, any obligation so assumed to be payable by the authority solely out of the revenues derived from the operation of any water system, sewer system, and fire protection facility, or any thereof of the authority;

(13) To pledge for payment of any bonds issued or obligations assumed by the authority any revenues from which those bonds or obligations are made payable as provided in this article;

(14) To execute and deliver, pursuant to the provisions of this section and of Sections 11-88-8 and 11-88-9, mortgages and deeds of trust and trust indentures or either;

(15) To exercise the power of eminent domain in the manner provided in and subject to the provisions of Title 18, as amended; provided, however, that this subdivision shall not be deemed to authorize the authority to acquire, without the consent of the owner or owners thereof, any water supply system or water distribution system from which water service is at the time being furnished, any sewer system from which sewer service is at the time being furnished, or any property that is at the time being used in the furnishing of fire protection service;

(16) To appoint, employ, contract with and provide for the compensation of such officers, employees, and agents, including, but without limitation to, engineers, attorneys, management consultants, and fiscal advisers, as the business of the authority may require and at its option to provide a system of disability pay, retirement compensation and pensions, or any of them without regard to any provisions of Sections 41-16-50 through 41-16-63 that might otherwise be applicable;

(17) To make and enforce reasonable rules and regulations governing the use of any water system, sewer system, or fire protection facility owned or controlled by the authority;

(18) To provide for such insurance as the board may deem advisable;

(19) To invest any funds of the authority that the board may determine are not presently needed in the operation of its properties in bonds of the United States of America, bonds of the state, bonds of any county or municipality and interest bearing bank deposits or any thereof;

(20) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any county, municipality, or other political subdivision of the state and any public corporation organized under the laws of the state and to make such contracts with them or any of them as the board may deem advisable to accomplish the purposes for which the authority was established;

(21) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful as a part of any water system, sewer system, or fire protection facility of the authority;

(22) To sell and convey, with or without valuable consideration, any of its water systems, sewer systems, or fire protection facilities or any portion of any of the said systems and facilities to any one or more counties, municipalities, or public corporations organized under the laws of the state which have the corporate power to operate the system and facilities or portions thereof so conveyed and the property and income of which are not subject to taxation; provided, that any such sale and conveyance may be made only with the consent of each county in which any part of the service area of the authority is then located, such consent to be evidenced by a resolution adopted by the governing body of each consenting county, and only if any such conveyance would not constitute a breach of any then outstanding mortgage and deed of trust, trust indenture or other agreement to which the authority is a party;

(23) To enter into a management agreement or agreements with any person for the management by the authority of any water system, sewer system, or fire protection facility, or any thereof, upon such terms and conditions as may be mutually agreeable; and

(24) To fix and revise from time to time reasonable rates, fees, and other charges for water service, sewer service, and fire protection service or any thereof furnished or to be furnished by any water system, sewer system, or fire protection facility or portion of any thereof owned or operated by the authority and to collect all charges made by it.

(b) Nothing in this section shall be construed to permit an authority to acquire, receive, take, hold, establish, develop, construct, reconstruct, enlarge, improve, maintain, equip, or operate any property or water system, sewer system, and fire protection facility, or any part or combination of any thereof, located outside the service area, except as an incident to the rendering of water service, sewer service, and fire protection service, or any thereof inside the service area.

(c) Any schedule or schedules of rates and other charges adopted by the board may:

(1) Provide for the rendition by the authority to customers served by it of combined statements or bills for service furnished from its water systems, its sewer systems, and its fire protection facilities, or any one or more of any thereof;

(2) Permit the authority to decline to accept payment of charges for service from any of its said systems and facilities, without payment of charges for service at the same premises from any one or more of its other systems and facilities;

(3) Provide for a discontinuance of service from any or all of its said systems and facilities at any premises with respect to which there is a delinquency in the payment of charges for service from any system or facility of the authority;

(4) Provide for the payment of connection fees, disconnection fees, and reconnection fees; and

(5) Require, as a prerequisite to the rendition of any service, the making of a deposit as security for payment of bills, on which deposit the authority shall not be obligated to pay or allow interest.

(d) Any authority organized under this article for the purpose of constructing and operating a sewer system, either separately or in combination with a water system or fire protection facility, or both, shall have all of the powers and authority set forth in this section, either separately or in combination with any other system, service, or facility referred to in this section.



Section 11-88-7.1 - Additional powers.

(a) Any authority organized or operating pursuant to Chapter 88 of Title 11 shall, in addition to all other powers now or hereafter granted by law, have the following powers and rights:

(1) To borrow money for temporary use for any of its corporate purposes and, in evidence of such borrowing, to issue from time to time revenue bonds or notes maturing not later than 36 months from the date of issuance. Any such temporary borrowing may be made in anticipation of the sale and issuance of long-term revenue bonds, and in such event, the principal proceeds from the sale of such long-term revenue bonds shall, to the extent necessary, be used for payment of the principal of and the interest on the temporary revenue bonds or notes issued in anticipation of the sale and issuance of such long-term revenue bonds. Any such temporary borrowing may also be made with respect to a project simultaneously with or after the sale and issuance of long-term revenue bonds issued with respect to such project if, under the terms of the proceedings under which such long-term revenue bonds are issued, the proceeds therefrom or any part thereof may not be used or released until completion of the project with respect to which issued or other similar contingency. In such case, the principal proceeds from the long-term revenue bonds shall, when released and to the extent necessary, be applied for payment of the temporary bonds or notes. Any temporary bonds or notes issued pursuant to this paragraph may be refunded or renewed or extended for an additional period of not more than 36 months from the date of maturity of the temporary bonds or notes being refunded or renewed or extended, but otherwise pursuant to all of the terms and conditions of this paragraph, whether or not the project with respect to which the outstanding temporary revenue bonds or notes were issued has been completed.

(2) To sell, transfer, convey, grant options to purchase, or lease all or any part of its system or systems for such consideration and on such terms as it shall deem advisable and in the best interest of the authority.

(3) To consent and agree to the assignment or payment of any income received from the investment of any moneys of funds of the authority or representing the proceeds of its bonds or notes to any other public corporation or public entity, including, without limitation, the determining county (as defined in Section 11-88-1) or the State of Alabama.

(4) To loan or advance its funds, including the proceeds of its bonds, to any person (as defined in Section 11-88-1) at such, if any, interest as it shall determine, for the purpose of financing the construction of a system or any part thereof.

(5) To contract with others for the construction of all or any part of a system or systems or any part thereof.

(b) The proceeds of any bond issued by an authority and moneys held in any special fund established by an authority in connection with the issuance of any of its bonds may be invested in any direct obligations of the United States of America, the obligations of any agency of the United States of America, interest bearing bank deposits, or in any securities the payment of the principal of and interest on which is fully secured by direct obligations of the United States of America.

(c) An authority shall be under no obligation to render service to the citizens of any municipality which shall not have granted the authority and those claiming under it a franchise for any system of the authority within such municipality without payment of any fee, charge or cost other than the cost of publication of the ordinance granting the franchise.

(d) Any transaction to which an authority or a determining county (as defined in Section 11-88-1) is a party shall be exempt from any tax levied pursuant to Article 4 of Chapter 12 of Title 40 or any tax levied in substitution therefor or in lieu thereof.

(e) Any water system, sewer system or fire protection facility or any part thereof leased or subleased to, or operated or managed by, any determining county (as defined in Section 11-88-1), whether the lease or sublease be by the authority or any private party, including without limitation corporations or partnerships, shall be exempt from all state, county and other taxes, including without limitation ad valorem taxes, regardless of the entity that shall hold the legal title to such system or facility or any part thereof or any remainder or reversionary interest therein.

(f) Any determining county (as defined in Section 11-88-1) may acquire by lease or sublease any property comprising all or any part of a water system, sewer system or fire protection facility from an authority or from any vendee or lessee or sublessee of an authority, or may manage or operate the same, having all rights of an authority with respect thereto.



Section 11-88-8 - Bonds of authority - Form, terms, denominations, etc.; sale; execution and delivery; refunding; liability thereon; security for payment of principal and interest and payment thereof generally; provisions in mortgages, deeds of trust or trust indentures executed as security for payment of bonds generally.

All bonds issued by the authority shall be signed by the chairman of its board or other chief executive officer and attested by its secretary and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chairman of its board or other chief executive officer; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto and a facsimile of the signature of the chairman of its board or other chief executive officer may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same.

Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this article and shall bear such rate or rates of interest, or no interest, computed, compounded (if determined by the board to be advantageous), payable at such time or times, and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The principal of and interest on any bonds issued or obligations assumed by the authority may thereafter at any time (whether before, at or after maturity of any such principal and whether at, after or not exceeding six months prior to the maturity of any such interest) and from time to time be refunded by the issuance of refunding bonds of the authority, which may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous or which may be exchanged for the bonds or other obligations to be refunded. The authority may pay all expenses, premiums and commissions which its board may deem necessary and advantageous in connection with any financing done by it. All bonds issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of any county or municipality; provided, that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority.

Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues of the authority specified in the proceedings authorizing those bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of the revenues derived from the leasing, sale or operation of all water systems, sewer systems, and fire protection facilities owned by the authority or solely out of the revenues from the leasing, sale or operation of any one or more of such system or facilities or parts thereof, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular systems or facilities of the authority.

The authority may pledge for the payment of any of its bonds the revenues from which such bonds are payable and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds the water systems, sewer systems or the fire protection facilities or any part of any thereof, the revenues or any part of the revenues from which are so pledged. Any mortgage and deed of trust or trust indenture made by the authority may contain such agreements as the board may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture and respecting the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made; provided, that no such instrument shall be subject to foreclosure.



Section 11-88-9 - Bonds of authority - Contracts to secure payment of principal and interest.

As security for payment of the principal of and interest on bonds issued or obligations assumed by it, the authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any water system, sewer system or fire protection facility owned by it or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from such system or facility, for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with the provisions of this article for the protection of the bonds and other obligations being secured and the assurance that the revenues from such system or facility will be sufficient to operate such system or facility, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such system or facility and the making of replacements thereof and capital improvements thereto.

Any contract pursuant to the provisions of this section may be set forth in any resolution of the board authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust or trust indenture made by the authority under this article.



Section 11-88-10 - Bonds of authority - Statutory mortgage lien to secure payment of principal and interest.

Any resolution of the board or trust indenture under which bonds may be issued pursuant to the provisions of this article may contain provisions creating a statutory mortgage lien, in favor of the holders of such bonds and of the interest coupons applicable thereto, on the water systems, sewer systems and fire protection facilities or any thereof (including any after-acquired property) out of the revenues from which such bonds are made payable. The said resolution of the board or the said trust indenture may provide for the filing for record in the office of the judge of probate of each county in which any part of such water systems, sewer systems and fire protection facilities or any thereof may be located of a notice containing a brief description of such systems and facilities or either, a brief description of such bonds and a declaration that said statutory mortgage lien has been created for the benefit of the holders of such bonds and the interest coupons applicable thereto upon such systems and facilities or either, including any additions thereto and extensions thereof. Each judge of probate shall receive, record and index any such notice filed for record in his office. The recording of such notice, as provided in this section, shall operate as constructive notice of the contents thereof.



Section 11-88-11 - Bonds of authority - Disposition of proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including the funding of all or part of any reserve funds which may be required for debt service, replacement and extension or capital improvements, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to:

(1) The fiscal, engineering, legal and other expenses incurred in connection with the issuance of and security for the bonds, including, without limitation, the charges, premiums or fees in connection with any debt service insurance or letter of credit or other additional security given with respect to its bonds, whether such amounts are to be paid in a lump sum or over a period of time;

(2) Interest on bonds in the case of bonds issued to pay costs of construction or, if a part only of any series of bonds is issued for construction purposes, interest on that portion of the bonds of that series that is issued to pay construction costs prior to and during such construction and for not exceeding one year after completion of such construction; and

(3) Any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded in the case of bonds issued for the purpose of refunding principal and interest, or either, with respect to bonds issued or obligations assumed by the authority.



Section 11-88-12 - Establishment and revision of rates, fees, and charges for services rendered by authority; applicability of provisions of section to authority organized to construct and operate sewer system.

(a) Rates, fees, and charges for water service, sewer service, and fire protection service rendered by the authority from any of its water systems, sewer systems, or fire protection facilities shall be so fixed and from time to time revised as at all times to provide funds at least sufficient to:

(1) Pay the cost of operating, maintaining, repairing, replacing, extending and improving the systems and facilities, or either, from which such services are rendered;

(2) Pay the principal of and the interest on all bonds issued and obligations assumed by the authority that are payable out of the revenues derived from operation of those systems and facilities as the said principal and interest become due and payable;

(3) Create and maintain such reserves for the foregoing purposes or any of them as may be provided in any mortgage and deed of trust or trust indenture executed by the authority under this article or in any resolutions of the board authorizing the issuance of bonds, the assumption of any obligation, or the acquisition of any such system or facility; and

(4) Make such annual payments, if any, to the United States of America or any agency or instrumentality thereof, the state, municipalities, counties, departments, authorities, agencies, and political subdivisions of the state and any public corporations organized under the laws of the state as the authority may have contracted to make.

(b) The provisions of subsection (a) of this section shall apply to any authority organized under this article for the purpose of constructing and operating a sewer system, either separately or in combination with a water system or fire protection facility or both.



Section 11-88-13 - Loans, sales, grants, etc., of money, property, etc., to authority by counties, municipalities, public corporations, etc.

For the purpose of securing water service, sewer service, or fire protection service or aiding or cooperating with the authority in the planning, development, undertaking, construction, extension, improvement, operation, or protection of water systems, sewer systems, and fire protection facilities, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to or perform services for the benefit of the authority;

(2) Donate, sell, convey, transfer, lease or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, including, but without limitation, any water system, sewer system, or fire protection facility, any interest in any thereof and any franchise; and

(3) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of water systems, sewer systems, and fire protection facilities.



Section 11-88-14 - Use by authority of public roads rights-of-way.

Each authority is authorized to use the rights-of-way of all public roads in the state subject only to the necessity of obtaining the municipal consent required by Section 220 of the Constitution of Alabama of 1901, or the consent from the county governing body subject to uniform regulations applying to both counties and authorities authorized under this chapter established by resolution of the county governing body and delivered to each authority operating within the county or an adjoining county by registered mail within 10 days of adoption by the county governing body; provided, that nothing in this section shall be construed to exempt any authority from the requirements of Section 23-1-4 or Sections 37-15-1 to 37-15-11, inclusive; provided further, that the said authority shall have the duty to restore to pre-use condition and at its expense all roads, highways, and public rights-of-way in which it may have made excavations or done other work in laying pipes or performing any of its other corporate functions and post a bond in the amount required to restore to said condition as determined by the county engineer. This section shall only apply to water, sewer, and fire protection authorities governed by this article.



Section 11-88-15 - Furnishing of fire protection service by authority declared governmental function; immunity from tort liability of authority.

The furnishing of fire protection service by an authority is hereby declared to be a governmental function.

The authority shall not be liable for any tort, whether negligent or wilful, committed by any director, agent, servant, or employee of the authority in the furnishing of fire protection service or in the construction, maintenance, or operation of any fire protection facility.



Section 11-88-15.1 - Soliciting contributions for local volunteer fire departments; monthly usage estimates.

(a) County water systems incorporated pursuant to this chapter or other portions of this title and municipal water systems incorporated pursuant to Chapter 50 or other portions of this title are expressly authorized to solicit their customers, through monthly or other periodic billings for water services, for voluntary contributions for local volunteer fire departments, provided the board of directors of the system has first adopted a resolution approving the participation in the solicitation authorized by this section, and have established a minimum amount for the checkoff. County and municipal water systems that are granted permission to participate may provide for one or more customer checkoffs on their billings as a method for soliciting such voluntary contributions. Participating county and municipal water systems shall distribute such contributions to the volunteer fire departments as indicated by the customers within 30 days of receipt of such contributions.

(b) Each volunteer fire department receiving water from a water system for firefighting and training purposes shall provide monthly estimates of the amount of water used during the previous month to the system that provides the water.



Section 11-88-16 - Exemption from taxation of authority and property, leases, bonds, etc., thereof; payment of fees, taxes, or costs to probate judge for incorporation, etc.; imposition of license or excise tax upon authority.

The authority, the property and income of the authority, all bonds issued by the authority, the income from such bonds, conveyances by or to the authority and leases, mortgages, and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama.

The authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.

No license or excise tax may be imposed on any authority in respect of the privilege of engaging in any of the activities authorized by this chapter.



Section 11-88-17 - Exemption of authority from usury laws, etc.

Each authority now or hereafter organized under the provisions of this article is hereby exempted from the laws of the State of Alabama governing usury and prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.



Section 11-88-18 - Authorization and procedure for dissolution of authority; vesting of title to properties of authority and apportionment thereof upon dissolution of authority.

At any time when no bonds theretofore issued by the authority or obligations theretofore assumed by the authority are outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of the said resolution in the office of the judge of probate of the determining county, the authority shall thereupon stand dissolved and, in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to and be divided and apportioned among the determining county and any other county or counties in which any part of the service area may be located, all in such manner and to such extent as may be provided in the authority's certificate of incorporation, as amended; provided, however, that in the absence of a contrary provision in the said certificate of incorporation, as amended, title to real estate and tangible personal property, other than cash, shall vest in the county in which the said real estate or tangible personal property is located and the title to cash on hand and in banks, accounts receivable, choses in action, and other intangible property, other than intangible interest in land, shall vest in all of the counties in which any part of the service area lies. Each such county shall have title to said cash and intangible items as a tenant in common thereof, the fractional interest of each such tenant in common in said items being represented by a fraction the numerator of which is an amount equal to the gross revenues derived by the authority during its then next preceding complete fiscal year from service rendered in that part of its service area within that county and the denominator of which is an amount equal to the gross revenues derived by the authority during the same period from services rendered in its entire service area.



Section 11-88-19 - Existence of authority not to prevent subsequent incorporation, etc., of another authority.

The existence of one or more authorities incorporated under the provisions of this article shall not prevent the subsequent incorporation under this article of another authority or the amendment of the certificate of incorporation of another authority pursuant to determinations made by the same county or counties, even though the service area described in the certificate of incorporation, as originally filed or as amended, of any existing authority may include territory that lies within the proposed service area of an authority that is proposed to be incorporated under this article or that proposes to amend its certificate of incorporation under this article; provided, however, that the provisions of this section shall not be deemed to eliminate the requirements that the statements of fact referred to in subdivision (3) of subsection (a) of Section 11-88-3 and in subdivisions (1) and (2) of subsection (c) of Section 11-88-5 be determined to be true.



Section 11-88-20 - Validation of prior defective incorporations under provisions of article.

In all cases where there has heretofore been an attempt to incorporate a public corporation under the provisions of this article, and a certificate of incorporation with respect to such corporation has been filed in the office of the judge of probate of the county in which such corporation was sought to be incorporated, but the attempted incorporation is invalid because of some irregularity in the procedure followed, the attempted incorporation of such public corporation with respect to which such a certificate of incorporation has been filed shall be and hereby is validated ab initio, notwithstanding any irregularity in the procedure for incorporation of such corporation, including, without limiting the generality of the foregoing:

(1) The failure of the judge of probate in whose office such certificate of incorporation was filed to examine such certificate of incorporation or to enter an appropriate order with respect thereto;

(2) The failure of the governing body of the county to whom application was made for the incorporation of such corporation to adopt the resolution required by Section 11-88-3, as amended, or to include in such resolution the appropriate findings;

(3) The failure of the persons making such application to the county governing body to sign the certificate of incorporation so filed in the office of the judge of probate;

(4) The fact that the certificate of incorporation so filed was not signed by not less than three of the persons making such application to the county governing body;

(5) The failure to file the certificate of incorporation within the time specified by statute after adoption by the county governing body of the appropriate resolution;

(6) The failure to attach to the certificate of incorporation any one or more of the documents required to be attached thereto at the time of such incorporation; or

(7) The inclusion in the certificate of incorporation of any matter not authorized to be included therein or contrary to the statutory requirements with respect to such corporation.



Section 11-88-21 - When proceedings, notice, etc., for incorporation of authority, acquisition of property, issuance of bonds, etc., required; exemption of authority, etc., from jurisdiction and regulation of Public Service Commission, etc.

Except as expressly otherwise provided in this article or Article 2 of this chapter no proceeding, notice, or approval shall be required for the incorporation of any authority or the amendment of its certificate of incorporation, the acquisition of any property, water system, sewer system, or fire protection facility or the issuance of any bonds, mortgage, and deed of trust or trust indenture.

The authority, every water system, sewer system, or fire protection facility owned by the authority or leased or subleased to a determining county and the rates and charges thereof shall be exempt from all jurisdiction of and all regulation and supervision by the Alabama Public Service Commission and neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to the issuance of bonds by the authority or any transaction between the authority and the determining county or between the determining county and any vendor, vendee, lessor, or lessee to or from the authority.






Article 2 - Construction of Sewage Treatment or Disposal Plants, etc., in Resort Areas by Authorities.

Section 11-88-40 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) AUTHORITY. A public corporation organized pursuant to the provisions of Article 1 of this chapter, as amended.

(2) BOARD. The board of directors of an authority.

(3) GOVERNING BODY. The county commission of a county.

(4) IMPROVEMENT. Any sanitary sewage treatment or sewage disposal plant or any sanitary sewer, including mains, laterals, trunk lines, collector lines, outfall lines, force mains, and appurtenant facilities.

(5) RESORT AREA. An area located outside the corporate limits of any municipality in which the primary use of the majority of the real property is for recreational pursuits or those associated with relaxation, avocation, or pleasure, including vacation homes and facilities and commercial amusement or recreational establishments providing such facilities or goods or services with respect thereto.

(6) PROPERTY. Only land which has been subdivided and platted.



Section 11-88-41 - Legislative findings and declarations; powers granted authorities by article to be exercised only in resort areas and with the consent of county governing bodies.

(a) The Legislature hereby finds, determines, and declares that it is necessary and desirable that authorities whose service area includes a resort area be authorized to exercise the powers granted by this article, after proper action by a governing body or bodies, since the predominant use of improvements in such resort areas is seasonal and service use charges may not provide an adequate and feasible basis for financing such improvements.

(b) No authority shall exercise any of the powers granted in this article except in that part of its service area that is a resort area and then only if the governing body of each county in which any part of its service area is located has consented to the exercise of such powers, evidenced by the adoption of a resolution, spread upon its minutes, naming the authority, finding that its service area includes or constitutes a resort area (which shall be described in such resolution by a concise legal description), finding that no part of the resort area so described lies within the corporate limits of any municipality, and finding that it is necessary or desirable that the authority have and exercise such powers, and giving such consent. The findings so made by the governing body shall be conclusive for all purposes.



Section 11-88-42 - Powers of authorities generally.

Any authority authorized pursuant to this article may design or cause to be designed, contract for and execute or cause to be executed the construction or reconstruction of any improvement in its service area, and may cause the cost and expense of all or any part of any such improvement to be assessed against the property abutting on or drained, served, or benefited by such improvement to the extent of the increased value of the said property by reason of the special benefits derived from the said improvement.



Section 11-88-43 - Adoption of resolution by board describing improvement, property benefited, etc., and directing drawing, etc., of details, drawings, plans, etc.

When the board shall determine to make an improvement, the cost of which or any part thereof it is proposed to assess against the property abutting on or drained, served, or otherwise specially benefited or increased in value by the said improvement, it shall adopt a resolution to that effect, describing the property to be drained, served, or benefited by such improvement and define the same by naming the streets, avenues, alleys, or other lines by which the same is bounded or shall describe the frontage of the property abutting on, or drained, served, or benefited by such improvement. The said resolution shall also describe the nature and extent of the work and the general character of the materials to be used and shall direct that full details, drawings, plans, specifications, and surveys of the said work and estimates be prepared by a registered engineer, or the board may in such resolution adopt plans for such work already prepared. Such resolution may set out and describe certain alternative types of materials and the board may require advertisements for proposals on the various types enumerated and the final selection by the board of the type or types of the said materials from among the alternatives so enumerated shall, in that event, be postponed until the bids shall have been received.



Section 11-88-44 - Filing of details, drawings, plans, etc., for examination by property owners; appointment of date for hearing of objections as to improvement, etc.

Such details, drawings, plans, specifications, surveys, and estimates shall, when completed, be placed on file not later than two weeks prior to the date of the meeting provided for in this article in the office of the board or some other place designated in such resolution where property owners who may be affected by such improvement may see and examine the same, and the said resolution shall appoint a time when the board will meet, which shall be not less than two weeks after the date of the first publication of the said resolution, to hear any objections or remonstrances that may be made to the said improvement, the manner of making the same or the character of the material or materials to be used.



Section 11-88-45 - Publication of resolution and mailing of copies thereof to persons last assessed for taxation on property which may be assessed for improvement.

The said resolution must be published once a week for two consecutive weeks in some newspaper published in each county in which any part of the improvements will be constructed and having general circulation therein. A copy of the said resolution shall also be sent by registered or certified mail, postage prepaid, to the persons last assessed for county taxation on the property which may be assessed for the said improvement at their last known addresses, the said notices to be so mailed not less than 10 days before the meeting of the board provided for in Section 11-88-46. The failure of any official charged with the duty of sending such notice or the failure of any owners of property to receive such notice, if sent by registered or certified mail as provided in this section, shall not invalidate or in anywise affect any assessment made under the provisions of this article.



Section 11-88-46 - Hearing upon objections to improvement, etc.; confirmation, amendment, rescission, etc., of resolution by board; when unanimous vote of board required to approve resolution.

At the said meeting or at a place and time to which the same may be adjourned, all persons whose property may be affected by the proposed improvement may appear in person or by attorney or by petition and object or protest against the said improvement, the materials to be used or the alternative types of materials or any of them from which selection is later to be made, if any, and the manner of making the same, and the board shall consider such objections and protests and may confirm, amend, modify, or rescind the original resolution.

If objections to the proposed improvement are made by a majority in frontage of the property owners to be affected thereby when the proposed improvement is to be assessed against the property fronting or abutting any street, avenue, or alley or by a majority in area of the property owners when the proposed improvement is to be assessed against the property within a defined area, the improvement shall not take place, unless ordered by a unanimous vote of those elected to the board.



Section 11-88-47 - Publication of notice for bids; letting of contract; requirement of bonds, etc., from bidders, etc.; construction of improvement, furnishing of labor, etc., by authority.

(a) If the board shall finally order the making of the proposed improvement, notice shall be given asking for bids for such work, which notice shall describe in a general way the character and approximate quantities of such work and the types of materials, including alternates, if any, to be employed and shall be published once a week for two consecutive weeks in a newspaper published in each county in which any part of the improvements will be constructed and having general circulation therein. The date for receiving bids as set out in the said notice shall be not earlier than two weeks after the date of first publication thereof.

(b) The board must let the contract to the lowest responsible bidder; provided, that if the lowest responsible bidder has not bid a satisfactory price, the board may reject all bids and readvertise for bids in the same manner as provided in this section.

(c) The board may, by order, impose further conditions upon bidders with regard to bonds and surety for the faithful completion of such work according to contract or for any other purpose mentioned in the specifications. Surety bond for the faithful completion of the said work shall be required where same or any part thereof is let out by contract in an amount not less than 50 percent of the estimated total of each contract.

(d) The authority may elect to construct the improvement or furnish labor or material or both for the same without asking for bids for that part of the improvement. In the event that the authority makes any such election, then the provisions of this section requiring the authority to ask for bids from contractors and to publish a notice with respect thereto shall not be applicable to any work of construction to be performed by the authority or to any labor and material, or either to be furnished by the authority.



Section 11-88-48 - Supervision of work.

All work done or improvements made under the provisions of this article shall be done under the supervision of the engineer or other superintendent appointed for that purpose by the board; provided, that the engineer or other superintendent so appointed shall not be related by blood or by marriage to any contractor to whom work is awarded under the terms of Section 11-88-47, or, if the said contractor is a corporation, to any stockholder thereof and the said engineer or other superintendent so appointed shall not be interested in or have any share in the proceeds of any construction contract or any contract for the sale of materials to be employed in the said work, nor be a stockholder in the company selling the said materials, nor shall the said engineer or other superintendent so appointed be employed, directly or indirectly, by any parties having an interest in the proceeds of any such construction or sales contract.



Section 11-88-49 - Acceptance or rejection of work.

In case of any controversy of dispute, the board shall be invested with sole and exclusive power to determine whether any improvement has been completed in accordance with the terms of the contract therefor and to accept or reject such work on the part of the authority.



Section 11-88-50 - Payment of cost of improvement by board; specification of cost of improvement.

(a) The board may pay out of the general funds of the authority or any special fund that may be provided for the purpose such portion of the cost of the proposed improvement as it may deem proper.

(b) The cost of any improvement shall include the expense of the preliminary and other surveys, the inspection and superintendence of the work, the preparation, publication and mailing of the notices and resolutions required by this article, the cost of construction, the printing of bonds, the interest on money borrowed during construction or on bonds when bonds have been issued in anticipation of the collection of assessments, the preparation of proceedings authorizing the issuance of bonds under the provisions of this article and the rendition of the approving opinions with respect thereto and any other expenses necessary for the completion of such improvement.



Section 11-88-51 - Levy of assessments for cost of improvement on abutting or benefited property authorized.

If any such improvement be finally ordered and constructed, the board shall have power, after the completion and acceptance thereof, to assess the cost of constructing the said improvement or any part thereof upon or against the property abutting on any street, avenue, alley, highway, or other public place so served or drained or against the property drained, served, or benefited by such improvement to the extent of the increased value of such property by reason of the special benefits derived from such improvement.

An authority shall have the power to assess for the cost of improvements any lot or lots, parcel or parcels of land purchased by the State of Alabama at any sale for the nonpayment of taxes and where any such assessment is made against such lot or lots, parcel or parcels of land, a subsequent redemption thereof by any person authorized to redeem or sale thereof by the state shall not operate to discharge or in any manner affect the lien of such authority for such assessment, but any redemptioner or purchaser at any sale by the state of any lot or lots, parcel or parcels of land upon which an assessment has been levied, whether prior to or subsequent to a sale to the state for the nonpayment of taxes, shall take the same subject to such assessment.



Section 11-88-52 - Manner of assessment generally; limitation as to amount of assessment.

The cost of any part of such improvement may be assessed in fair proportion against the frontage of the property drained by the said improvement or against all the lots or parcels of land lying within the area drained, served, or benefited, but the assessment shall not exceed the increased value of such property by reason of the special benefits derived from the improvement.



Section 11-88-53 - Preparation of list of property owners proposed to be assessed for improvement.

When any improvement is completed, the chairman or other chief executive officer of the board shall cause to be prepared a roll or list showing the names of the property owners and opposite each name a description of each lot or parcel of land proposed to be assessed for such improvement belonging to such owner or owners and the amount proposed to be assessed against each lot or parcel of land.



Section 11-88-54 - Entry of list in assessment book of improvements; contents and status thereof.

Such list shall be entered in a well bound book or loose leaf book firmly bound, prepared for that purpose, and shall contain appropriate columns in which payments may be credited and the lien of the assessment satisfied by the proper officers of the authority. The said book shall be known as the "Assessment Book of Improvements" and shall be a public record and no error or mistake in regard to the name of the owner shall be held to invalidate any assessment. It shall be sufficient if the name of the person in whose name such property was last assessed for taxes for state taxation is shown in the said book.



Section 11-88-55 - Publication of notice as to assessment book.

After the completion of the proper entries of each improvement, the said book shall be delivered to the secretary of the authority, who shall thereupon give notice by publication one time in some newspaper published in each county in which any part of the improvements have been constructed and of general circulation therein that the said assessment roll or list has been delivered to him and is open for inspection in the office of the person authorized to make collection of the said assessments, whose title and address shall be listed. The notice shall also state the general character of the improvement, the terminal points thereof, and the streets, avenues, alleys, or other highways, or portions thereof, along which the improvement has been constructed and shall also describe the frontage of the property drained by the said improvement or the territory or area drained, served, or benefited by the said improvement by naming the streets, avenues, alleys, or other highways or other lines by which said area is bounded.



Section 11-88-56 - Filing of written objections or defenses to proposed assessments; effect of failure to file same.

The owner or owners of any real estate or any interest therein which it is proposed to assess for the cost or any part thereof of the said improvement may appear at any time on or before the date named in the said notice or at the said meeting and file in writing with the secretary or in the office of the authority any objections or defenses to the proposed assessment against the said property or to the amount thereof and persons who do not file objections or protests in writing against such assessment shall be held to have consented to the same.



Section 11-88-57 - Hearing of objections and defenses to proposed assessments by board generally.

At a time and place mentioned in the said published notice, not less than 20 days from the date of publication, the board shall meet to hear and determine any objections or defenses that may be filed to such assessments or the amount thereof.



Section 11-88-58 - Subpoena, etc., of witnesses by board.

The board, by the secretary or its executive officer, may issue subpoenas for witnesses to appear before the governing body or any committee thereof and may administer oaths to any witness to be examined.



Section 11-88-59 - Board to hear and pass upon objections to proposed assessments.

The board shall hear and pass upon all such objections to and protests against the proposed assessments under such reasonable rules and regulations as it may adopt.



Section 11-88-60 - Fixing of amount of assessment by board; assessment to constitute lien on property against which levied; reduction or abatement of final assessment by board generally.

At such meeting or any adjournment thereof, the board shall proceed by resolution to fix the amount of the assessment against each lot or tract of land described and included in the said assessment roll, and all such assessments, from the date of such order or resolution, shall be and constitute a lien on the respective lots or parcels of land upon which they are levied superior to all other liens, except those of the state and county for taxes.

The board shall have no power to reduce or abate an assessment made for an improvement after such assessment shall have been made final, unless an appeal shall have been taken from such assessment within the time prescribed by law, except as provided in Section 11-88-62, but this provision shall not affect the power of the board to split an assessment between two or more parties as provided by law.



Section 11-88-61 - Effect of defects in notice or proceedings; supplementary proceedings for correction of defects.

If there be any defect in the said notice or proceedings before or subsequent to the said notice with respect to one or more interested persons, the same shall not affect such notice or proceedings except insofar as it may touch the interest or property of such person or persons and shall not avail any other person concerned therein. In case of such defect, supplementary proceedings of the same general character as those prescribed in this article may be had in order to supply such defect.



Section 11-88-62 - Reduction or abatement of assessments by board.

The board shall have the power to reduce or abate any assessment made for improvements in cases where such assessment has been levied or attempted to be levied against property owned by the State of Alabama or by a county or owned by any church, hospital, or other charitable organization or in any case where the chief executive officer of the board, after due inquiry, has determined that such assessment has been made erroneously or in excess of the benefits derived by such property or is so great as to constitute an undue burden on such property having in view the value thereof, whether or not such assessment shall have been made final and the time to appeal therefrom expired.



Section 11-88-63 - Transfer and assignment of liens by authorities.

An authority may transfer and assign such liens to the contractor or contractors who made the said improvement or improvements or to any other person.



Section 11-88-64 - Enforcement of liens by circuit courts; amounts recovered in civil actions to enforce liens.

In addition to the method provided in this article for the collection of such assessments, the circuit court may enforce the said liens and, in all civil actions which may be brought to enforce the said liens, either by the authority or by its assigns, the complainant shall recover the amount of such assessment with interest thereon, together with the cost of such proceedings.



Section 11-88-65 - Enforcement of lien on property for state, county, etc., taxes not to discharge or affect lien of authority for assessment; duration of liens.

The enforcement by the state, county, city, or town of its lien for taxes on any lot upon which has been levied an assessment for any improvement shall not operate to discharge or in any manner affect the lien of the authority for the assessment, but any purchaser at any tax sale by the state, county, city, or town of any lots or parcels of land upon which an assessment has been levied shall take them subject to such assessment.

All liens for improvements shall continue until they are paid or extinguished or until the expiration of 20 years from the date of default in payment of the assessment or from the date when there was a due recognition of the indebtedness after default, after which time the enforcement of the lien shall be barred and the indebtedness conclusively presumed to have been paid.



Section 11-88-66 - Effect of enforcement of assessment lien upon other improvement assessment liens on property.

The enforcement by an authority of its lien for an assessment levied for one improvement by the sale of property shall not operate to discharge or in any way affect the lien of any other assessment for a different improvement on the same property, but the purchaser at such sale shall take the property subject to the lien of all other assessments and the right of the authority to enforce the same.



Section 11-88-67 - Appeal from assessments to circuit court - Authorization and procedure generally.

Any person aggrieved by the decision in making any assessment may, within 20 days thereafter, appeal to the circuit court, upon executing a bond in double the amount of the probable cost of the appeal.



Section 11-88-68 - Appeal from assessments to circuit court - Establishment of amount of appeal bond and approval of sureties thereon; conditions of bond.

The amount of such bond shall be fixed and the sureties thereon shall be approved by the chief executive officer of the board, and the said bond shall be conditioned to prosecute the said appeal to effect and pay the authority any judgment that the circuit court may enter and all damages that any person may suffer by such appeal.



Section 11-88-69 - Appeal from assessments to circuit court - Entry of appeal on trial docket.

The appeal shall be entered on the trial docket in the circuit court and shall be a preferred case therein.



Section 11-88-70 - Appeal from assessments to circuit court - Transmittal to circuit court of transcript of proceedings of authority as to assessment; contents thereof.

Upon the filing and the approval of the appeal bond, the secretary of the authority, upon notice thereof, shall immediately send to the clerk of the circuit court to which the appeal may be taken, a transcript of all the proceedings of the authority relating to such assessment, so far as the same concerns the property of the appellant.

Such transcript shall contain a description of the property of such party or parties, which shall be described as accurately as possible according to the map of the county in common use, if there be such map, the name of the owner or owners of such property and the amount of the assessment.



Section 11-88-71 - Appeal from assessments to circuit court - Transcript deemed prima facie evidence of correctness of assessment, etc.

Upon the hearing of such appeal, the introduction of such transcript and papers shall be prima facie evidence of the correctness of such assessment and that the said property and persons are justly indebted to the authority for the amount of the said assessment.



Section 11-88-72 - Appeal from assessments to circuit court - Conduct of trial generally; when costs of appeal and trial adjudged against authority.

The said appeal may be tried on the record without other pleadings and the court shall hear all objections of the property owners to the said assessment and the amount thereof, shall determine whether or not such assessment exceeds the increased value of such property by reason of the special benefits derived from the improvement, and shall render judgment accordingly. Such appeal shall be tried by the judge without a jury, unless a jury trial is demanded at the time of filing appeal, in which event the appeal shall be tried by a jury as provided in common law cases.

In event the court or jury shall not sustain the assessment for the full amount, the costs of appeal and trial in circuit court shall be adjudged against the authority.



Section 11-88-73 - Appeal from assessments to circuit court - Entry of judgment for amount properly chargeable against land where assessment defective; payment of costs.

If, on the hearing of such appeal, it shall appear that, by reason of any technical irregularity or defect in the proceedings, the assessment has not been properly made against the lot or parcel of land sought to be charged, the court may, nevertheless, on application of the authority, upon satisfactory proof that expense has been incurred which is a proper charge against the lot or land in question, enter judgment for the amount properly chargeable against the said lot or land.

In such case the court shall make such order for the payment of the costs as it may deem proper.



Section 11-88-74 - Appeal from judgment of circuit court to Supreme Court - By property owner - Authorization and procedure generally.

An appeal may be taken to the Supreme Court of Alabama by any person interested in the said property from the judgment entered by the said court within 42 days upon giving bond for costs of appeal or, if a stay of execution is desired, upon giving further bond in such sum as the judge of the said court may prescribe, payable to the authority, with sufficient sureties, to be approved by the judge of the said court, conditioned to pay such judgment or perform such judgment as the Supreme Court may render in the premises and all such costs and damages as the authority may have sustained if the judgment is affirmed.



Section 11-88-75 - Appeal from judgment of circuit court to Supreme Court - By property owner - Appeal to be heard on record.

Such appeal shall be heard upon the record, which shall set out such of the evidence as may be necessary to a fair presentation of the case.



Section 11-88-76 - Appeal from judgment of circuit court to Supreme Court - By property owner - Addition by Supreme Court of interest and damages to judgment of circuit court upon affirmance.

In the event a supersedeas bond has been given and the said case is affirmed by the Supreme Court, it shall add to the judgment entered by the circuit court interest thereon and 10 percent damages for delay.



Section 11-88-77 - Appeal from judgment of circuit court to Supreme Court - By authority.

The authority may also appeal from any judgment of the said circuit court, without giving bond. All appeals taken pursuant to this article shall be preferred cases in the Supreme Court.



Section 11-88-78 - Issuance of execution on appeal bond and sale of property assessed when final judgment entered in favor of authority.

In the event the final judgment is entered in favor of the authority, execution may be issued thereon against the principal and sureties on the appeal bond, unless the amount of the judgment is paid within 30 days from the date of such judgment, and the court shall, by further order, direct that the property assessed be sold to satisfy such judgment. Nothing contained in this article shall operate to release or discharge the lien on such property, unless the assessment is fully paid.



Section 11-88-79 - Manner of payment of assessments generally.

The authority, in ordering any improvement the cost of which or any part thereof is to be assessed against any property in accordance with the provisions of this article, may provide that the same shall be paid in cash within 30 days after the final assessment; provided, that the cost of such improvement does not exceed $25.00. If the total cost of the said improvement is greater than such sum, any property owner may, at his election, to be expressed by notifying the official of the authority charged with the duty of collecting such assessments in writing within 30 days after the assessment is made final, pay the said assessment in 10 equal installments which shall bear interest at not exceeding eight percent per annum, payable annually; provided, however, that if the assessment against any lot or parcel of land does not exceed $25.00, the said assessment must be paid in cash within 30 days after the assessment is made final as above provided. Any person may pay the whole assessment against any lot or parcel of land within 30 days from the time the assessment is made and may at any installment period pay the assessment in full by paying the full amount of the installments, together with all accrued interest thereon. Should the property owner desire to pay off the deferred installments between the dates on which they are due, he shall pay interest on the same until the succeeding installment period. The first installment shall be payable within 30 days after the assessment is made final and all assessments or installments thereof shall be payable at the office of the secretary or treasurer of the authority, as may be prescribed, and all assessments or installments thereof shall bear interest at not exceeding eight percent per annum after the expiration of 30 days from the date on which the same is made final, which interest shall be due and payable at the time and place the assessment or installment is due and payable. In all cases where the property owner does not elect to pay in installments or, having elected to pay in installments, fails to pay the first installment in 30 days from the date of assessment, he shall be held to have waived the right to pay in installments and the entire assessment shall at the expiration of the said 30 days become due and payable.



Section 11-88-80 - Entire assessment due and payable upon default in payment of assessment or installments thereof; advertisement and sale of property assessed for improvement generally.

If the property owner who has not elected to pay in installments fails to pay his assessment within 30 days or, having elected to pay in installments, fails to pay the first installment in 30 days from the date of the assessment or makes default in the payment of any annual installment or the interest thereon, the whole of such assessment shall immediately become due and payable.

The officer designated by the authority to collect such assessments shall proceed to sell the property against which the assessment is made to the highest bidder for cash, but he shall first give notice by publication once a week for three consecutive weeks in some newspaper published in the county in which the property is located and of general circulation therein of the date and time of such sale and the purpose for which the same is made, together with a description of the property to be sold. If the said officer shall fail to advertise and sell any property on which the said payments or installments are past due, any user of the improvement or any holder of bonds of the series affected by the said failure shall have the right to apply to any court of competent jurisdiction for a writ of mandamus requiring the said official to take such action and the said court shall, on proof, issue and enforce such writ.



Section 11-88-81 - Defaulting property owner may pay assessment, etc., prior to sale.

Any property owner, notwithstanding his default, may pay the assessment with interest and all costs, if tendered before a sale of the property.



Section 11-88-82 - Cost of advertisement and sale to constitute charge against property to be sold.

The cost of such advertisement and sale shall constitute a charge against the property to be sold and shall be retained out of the proceeds of the sale.



Section 11-88-83 - Officer making sale to execute deed to purchaser; rights, title, etc., conveyed to purchaser by deed; disposition of surplus proceeds from sale; purchase of property by board.

The officer making such sale shall execute a deed to the purchaser, which shall convey all the right, title, and interest which the party against whose property the assessment was made had or held in the said property at the date of making such assessment or on the date of making such sale.

Any surplus arising from the said sale shall be paid to the treasurer of the authority to be kept as a separate fund by the treasurer for the owner upon the responsibility of his bond.

The board may, by its agents, purchase real estate sold as provided under this article and, in the event of such purchase, the deed for the same shall be made to the authority.



Section 11-88-84 - Effect of mistakes in advertisement or sale; supplementary proceedings for correction of errors; enforcement of lien by purchaser.

No mistake in the publication provided for in Section 11-88-80 in the description of the property or in the name of the owner shall vitiate the assessment or the lien and, if, for any reason, the sale made by the authority is ineffectual to pass title, it shall operate as an assignment of the lien and, upon the request of the purchaser, supplementary proceedings of the same general character as required in this article may be had to correct the errors in the said proceedings for his benefit or the lien so assigned to him may be enforced by civil action.



Section 11-88-85 - Redemption of property after sale - Authorization and procedure generally.

Any real property sold for the satisfaction of an assessment lien imposed thereon by the board may be redeemed by the former owner or his assigns or other person authorized to redeem property sold for taxes by the State of Alabama, within two years from the date of such sale, by paying to the purchaser at such sale or to any person deriving title under such purchaser or to the treasurer of the authority for such purchaser or person deriving title under such purchaser the amount of the purchase price for which the property was sold at such sale plus an amount equal to interest on such purchase price from the date of such sale to the date of redemption at the rate of eight percent per annum plus a fee of $2.00 to cover the expense of a conveyance. If the redemption is made from the authority, the payment may be made upon such terms, including installment payments, as the board may approve.



Section 11-88-86 - Redemption of property after sale - Extension of redemption period.

The fixed two-year period of redemption allowed by Section 11-88-85 for the redemption of any property sold for the satisfaction of any such lien shall be extended to a date 60 days after the date of certificate of warning to redeem provided for in Section 11-88-87, but in no event for a longer period than six years from the date of such sale.



Section 11-88-87 - Redemption of property after sale - Application for entry in record of deeds of certificate of warning to redeem; form of certificate.

At any time after an improvement assessment sale deed has been recorded in the office of the probate judge and after expiration of the fixed two-year period of redemption allowed by Section 11-88-85, any person may apply to such probate judge for entry in the record of deeds of a certificate of warning to redeem in substantially the following form: "I hereby certify that on or prior to the date of this certificate I mailed a compared copy of the deed recorded in Deed Book _____ at Page _____, together with notice that the same is there recorded, and a warning to redeem, to each of the one or more persons other than the grantee in said deed, to whom the property therein described was last finally assessed for ad valorem taxation, at the address of each such person as shown by said ad valorem tax assessment records. This _____ day of _____, 2__, Probate Judge."



Section 11-88-88 - Redemption of property after sale - Applicant to deliver copies of improvement assessment sale deed to probate judge; examination, etc., of deeds, etc., by probate judge; mailing of copies of deed and warning to redeem to persons last assessed for ad valorem taxation on property; entry in record of deeds of certificate of warning by probate judge; termination of redemption rights.

At the time of application for entry of such certificate of warning to redeem, the applicant shall deliver to the probate judge three correct copies of the said deed with a notation thereon of the deed book and page where recorded and shall pay to the said probate judge a fee of $1.00. The said copies of the deed need not include any certificate of acknowledgment. It shall thereupon be the duty of the said probate judge to promptly compare the said copies with the record of such deed and, if such copies be found to be correct copies of such record, it shall be the further duty of such probate judge to ascertain from the ad valorem tax assessment records of his county the name of the person or persons other than the grantee in the said deed to whom the property described in the said deed was last finally assessed for ad valorem taxation, together with the address of each such person as shown by the said tax assessment records, and thereupon to promptly mail to each such person at such address one of the foresaid compared copies of said deed, together with an attached warning to redeem in substantially the following form: "Take notice that there is recorded in my office in Deed Book _____ at page _____ a deed of which the attached is a correct copy. You are warned that unless you, or those claiming under you, take prompt steps to redeem from those claiming under the said deed, all rights of redemption may be lost. This _____ day of _____, 2__, Probate Judge, _____ County, Alabama."

Promptly upon or after mailing such notice or notices and compared copy or copies of deed, it shall be the duty of the said probate judge to enter upon the record of deeds a certificate of warning substantially as prescribed by Section 11-88-87 and to sign such certificate and to date the same evenly with the date of entry. At the expiration of 60 days after the date of such certificate, all rights to redeem from the sale shown by such deed shall cease and determine.



Section 11-88-89 - Redemption of property after sale - Performance of duties of probate judge; liability of probate judge for errors or mistakes in performance of duties.

The duties imposed in this article upon the probate judge may be performed in his name and stead by any person or persons thereunto authorized by him. The faithful performance of such duties may be compelled by mandamus, but the probate judge shall not be liable in damages for an error or mistake in the performance of such duties committed in good faith.



Section 11-88-90 - Redemption of property after sale - Redemption during extended redemption period.

Redemption may be effected after expiration of the fixed two-year period of redemption allowed or provided by Section 11-88-85 and before the extended period of redemption has expired in the same manner and at the same redemption price as is provided in the said Section 11-88-85; provided, that if the probate judge has made the certificate of warning to redeem as provided in Section 11-88-88, the said redemption price shall be increased by $1.00; provided further, that if the grantee in the aforesaid deed or any person deriving any title or right under him shall have placed any improvements upon the said property after expiration of the fixed two-year period of redemption allowed or provided by the said Section 11-88-85, then redemption must be effected by civil action and the redemption price shall be increased by the value of such improvements, to be ascertained by the court in such civil action.



Section 11-88-91 - Execution of short term notes or issuance of bonds by authority prior to letting of contract or during progress of work on improvement generally.

For the purpose of providing funds to pay the cost of any improvement made under the provisions of this article, the cost of which, in whole or in part, is proposed to be assessed against the property drained, served, and benefited by the improvements being provided, the authority may borrow money temporarily, executing its negotiable note therefor, which note may not run longer than a period of one year, or issue bonds. Such temporary note or issue of bonds may be made before the contract is let for the improvements or during the progress of the work, in installments as the work progresses, and the making of one loan or the issue of one series of bonds shall not exhaust the power of the authority to provide sufficient funds for the completion of the improvement. The authority may pledge as security for such loan, whether evidenced by notes or bonds, the proceeds of the assessments made or to be made against the property benefited by the improvement and may transfer and assign for the benefit of the holder of the said note or bond the lien of the authority thereon with power to enforce the same by civil action, but if notes or bonds shall be issued before the completion of the work, they shall not be issued in excess of the cost of the improvement as estimated at the time of the issue of the said notes or bonds. If money is borrowed and notes or bonds issued after the work is completed, such notes or bonds shall not exceed in the aggregate the total cost of the improvement. No irregularity or technical defect in the proceedings relating to the making of the improvement shall in any way affect the power of the authority to borrow money for the completion of the improvement.



Section 11-88-92 - Issuance of bonds by authority after completion of work on improvement.

If bonds have not been issued during the progress of the work as authorized by Section 11-88-91, the authority may, after the completion of the work, sell and issue bonds not exceeding an amount sufficient to pay the then outstanding principal of and interest on any temporary loans made pursuant to the provisions of the said Section 11-88-91 to finance all or part of the improvement, plus such portion of the cost of the improvement, computed in accordance with Section 11-88-50, as has not been financed by any such temporary loan then outstanding and unpaid. In determining the amount of bonds so to be issued, the board shall take into consideration, to the extent practicable, the amount which at the time of the authorization of the sale of such bonds has been paid by the property owners toward the cost of the improvement.



Section 11-88-93 - Consolidation of improvements for issuance of bonds.

Any authority desiring to issue bonds under this article shall have power to group improvements under two or more resolutions and make one issue of bonds under this article based on the combined estimated costs or combined assessments in respect of such improvements.



Section 11-88-94 - Form, terms, denominations, etc., of notes issued under article; sale, exchange, etc., generally; sale price; applicability of certain other provisions of law.

Any notes or bonds issued under this article may be secured by a pledge of the assessments made with respect to the improvement being financed. They may be made payable at such place or places within or without the State of Alabama as the board may designate. Any such bonds shall be payable in annual installments beginning one year and ending 10 years from their date, the amount of no annual installment to exceed the amount of any other annual installment by more than $5,000.00. Such bonds may either be sold as provided in Section 11-88-95 or may be delivered at not less than par plus accrued interest to the contractor in payment or part payment for the work of the improvements. The bonds may be issued either in registered or coupon form and, if in coupon form, they may be made registrable either as to principal or as to both principal and interest. All bonds which are sold shall be sold by the board at not less than 95 percent of their par value, together with accrued interest from the date of the bonds to the date upon which they are delivered and paid for; provided, that funding and refunding bonds may be exchanged for outstanding obligations as provided in Section 11-88-95. None of the notes or bonds authorized in this article to be issued to finance improvements shall be subject to the provisions of Chapter 8 of this title.



Section 11-88-95 - Notice of and sale or exchange of bonds.

All bonds issued under this article, except bonds issued to the contractor and except funding and refunding bonds issued by exchange as provided in this section, shall be sold to the highest bidder at public sale; provided, that if at a duly advertised public sale in accordance with this section no legal bid acceptable to the governing body shall be received, then such bonds may be sold within 30 days thereafter at private sale to the United States of America or to the State of Alabama.

The public sale shall be either on sealed bids or at auction. The notice of a public sale shall state whether the sale is to be on sealed bids or at auction and shall also briefly recite the amount of the bonds to be sold, the maturities thereof, the amount payable at each maturity, any redemption or prepayment privileges, the frequency with which interest will be payable, either the rate or rates of interest which the bonds are to bear or that the bidders are invited to name the rate or rates in their bids and the time and place of sale or for submitting sealed bids. Such notice shall be published once in each of two consecutive weeks in a newspaper published in each county in which any part of the improvement is located, the first of such publications to be not less than 10 days before the last date for submitting bids if the sale is at auction. If there is no newspaper meeting the foregoing requirements, the notice shall be posted in three public places in the said county for at least a like period of 10 days. The board shall have the right to reject any or all bids. Nothing contained in this section shall prevent the issuance of bonds under this article to the contractor in accordance with the provisions hereof.

Funding or refunding bonds may be issued in exchange for a like or greater amount of the interest then due or accrued on and the principal of the indebtedness to be funded or refunded thereby, whether such indebtedness has then matured or shall thereafter mature, with the consent of the holders of such indebtedness to be funded or refunded thereby without the publication of notice or other advertisement of such exchange; provided, that if the principal amount of the bonds so proposed to be issued in exchange shall exceed an aggregate of $50,000.00, then no such exchange shall be effected unless the authority shall first have offered such funding or refunding bonds for sale to the highest bidder at public sale advertised in accordance with the provisions of this section and no legal bid acceptable to the board shall have been received therefor at such advertised public sale. In the event no such legal bid acceptable to the board shall have been received at such advertised public sale then such exchange may thereafter be effected without further notice or advertisement. In any such authorized exchange the authority may pay for services rendered in making or securing the making of the exchange, not more than five percent of the face value of the first $10,000.00 aggregate principal amount of the funding or refunding bonds so exchanged, plus two and one-half percent of the face value of the funding or refunding bonds so exchanged in excess of $10,000.00 principal amount. Any amount authorized by this section to be paid by the making of any exchange of bonds shall include the cost of preparing the bonds, all costs of legal work, and all other necessary expenses in connection with the making of the exchange.



Section 11-88-96 - Determination of highest bidder for bonds.

In determining the highest bidder for bonds offered for public sale the lowest net interest cost to the authority as determined by the board shall govern. The determination of the board as to what constitutes such lowest net interest cost shall be final and conclusive.



Section 11-88-97 - Disposition of proceeds from sale of bonds.

The principal proceeds received in the sale of any bonds issued under the authority of this article shall be used for the purposes for which the bonds are issued; provided, however, that if for any reason any part of such proceeds shall not be necessary for such purposes, then such unexpended part of such proceeds shall be applied to the payment of the principal of or interest on the said bonds. All accrued interest and premium received in any such sale shall be applied to the payment of interest or principal on the bonds sold.



Section 11-88-98 - Bonds containing recital as to issuance under article deemed to have been issued, sold, etc., in conformity with same; limitation period for actions or proceedings as to issuance of bonds.

Any bonds reciting that they are issued pursuant to this article shall in any action or proceeding involving their validity be conclusively deemed to be fully authorized by this article and to have been issued, sold, executed, and delivered in conformity herewith and with all other provisions of statutes applicable thereto and shall be incontestable, anything in this article or in other statutes to the contrary notwithstanding, unless such action or proceeding is begun before or within 30 days after the day upon which the bonds are delivered and paid for.



Section 11-88-99 - Irregularities in proceedings authorizing issuance of bonds or neglect, etc., of duties by officers not to affect validity of bonds; bonds to have properties and protection of commercial paper.

No irregularity in the proceedings to authorize the issue of bonds under this article nor the omission or neglect of any officer charged with the execution of any duties imposed by this article shall affect the validity of any bonds issued under this article. Such bonds shall have all the properties and protection of commercial paper.



Section 11-88-100 - Exemption from taxation of bonds, notes, etc.

All notes, interest thereon, bonds and interest coupons attached to the same issued under the authority of this article, shall be exempt from state, county, and municipal taxation.



Section 11-88-101 - Replacement of lost, mutilated, or destroyed bonds.

Whenever it shall be made to appear to the board by clear and satisfactory evidence that any bond issued under this article has been lost, destroyed, or mutilated so that the same is not held by any person as his property, then the authority shall issue a duplicate of such lost, destroyed, or mutilated bond in like amount, bearing like interest and executed and marked in like manner as the bond so proved to have been lost, destroyed, or mutilated. But the owner of such lost, destroyed, or mutilated bond shall first execute a penal bond in double the amount of the bond sought to be replaced, together with the amount of interest which has or might thereafter accrue thereon, with some surety company qualified to do business in the State of Alabama, to be approved by the board and payable to the authority, with condition to indemnify and save harmless such authority from any claim whatsoever because of such lost, destroyed, or mutilated bond. Such penal bond shall be filed and kept with the secretary of the authority, and shall be admissible in evidence in any court.



Section 11-88-102 - Authorization and procedure generally for settlement, adjustment, or refunding of bonds.

The board shall have the power to settle, adjust, and refund any bonds issued under this article, whether such bonds have already become due and payable or are about to become due and payable or are callable according to their terms, when the board deems it to the best interest of the authority to call said bonds and raise funds for the payment thereof by the sale of bonds as authorized in this article; provided, that all sums derived from the payment of assessments and being in the hands of the authority at the time of such refunding shall be first applied to the payment of the outstanding bonds, and refunding bonds shall be issued only in such amount as shall be necessary to raise the difference between the amount required for the payment of the outstanding bonds and the amount held for the payment thereof.



Section 11-88-103 - Procedure where special fund used by authority in taking up bonds or coupons representing principal at maturity.

Where the authority has used any part of any other special fund for the purpose of taking up at maturity bonds or coupons representing a portion of the principal of bonds which had heretofore been issued for improvements and which had fallen due, the provisions of Section 11-88-102 shall be construed to permit either the issuance of refunding bonds to the authority's treasurer as custodian of such fund or the sale of such bonds for the purpose of replacing in such fund all moneys of such fund so used.



Section 11-88-104 - Consolidation of outstanding bond issues for refunding; disposition of assessments collected for improvements financed by said outstanding issues generally.

In exercising the powers conferred by Sections 11-88-102 and 11-88-103, it shall not be necessary to make a separate issue of refunding bonds with respect to each outstanding issue, but two or more of such outstanding issues or portions thereof may be grouped together in a single refunding issue, in which event all assessments thereafter collected with respect to any of the improvements financed by the separate issues or the proper proportionate part thereof shall be applicable to the payment of such refunding bonds.



Section 11-88-105 - Separate sinking fund accounts to be maintained for refunding bond issues; disposition of same.

A separate sinking fund account shall be provided and kept for each refunding bond issue authorized under the provisions of Sections 11-88-102, 11-88-103, and 11-88-104 to which shall be credited all collections made on assessments levied with respect to the improvements financed by the original issues of bonds or the proper proportionate part thereof, and such sinking fund shall be used only for the purpose of paying interest and principal on such bonds in that particular group or series as they mature.



Section 11-88-106 - Maintenance of sinking fund accounts by official charged with duty of collecting assessments; institution of mandamus proceedings against officer failing to maintain separate sinking fund accounts, pay bonds or interest thereon, etc.

The official charged with the duty of collecting assessments shall keep all sinking funds in some bank or banks paying interest on time deposits to be designated by the board, and shall provide and keep a separate sinking fund account for each bond issued.

If the said officer shall fail to provide and keep the said separate sinking fund account for each such bond issue in the said bank or banks or shall divert any of such funds to other uses or shall fail to pay any bond or bonds or the interest thereon properly payable from the said funds when available, any user of the improvements financed thereby or any holder of bonds of the series affected by such diversion or failure shall have the right to apply to any court of competent jurisdiction for a writ of mandamus requiring the said official to take such action and the said court shall on proof issue and enforce the said writ.



Section 11-88-107 - Bond of official charged with duty of collecting assessments; liability of said official and board members for diversion or misappropriation of funds for payment of bonds and coupons.

The official charged with the duty of collecting assessments shall be required to give bond, including the amount of any official bond which may have been required of him by law, equal to not less than five percent of the total amount in the said sinking funds provided for in Section 11-88-106 and the said bond shall be increased and may be diminished from time to time in order to comply with this provision. The cost of the said increased bond shall be paid by the authority.

The said official shall be liable on his official bond to any holder of the bonds authorized to be issued under this article for any loss or injury to such holder caused by the diversion by the said officer of any fund or part thereof to the payment of any indebtedness of the authority other than the bonds and interest coupons issued under this article and indebtedness authorized by this article to be paid out of the said fund or caused by the use or misappropriation by the said officer of any part of the funds out of which the said bonds and coupons are to be paid for any other purpose than as provided for in this article or for the benefit of the authority or others. All members of the board who shall, by their vote or in any other manner, cause, aid, or encourage any such diversion, use, or misappropriation of the funds out of which the bondholders are entitled to be paid for any other purposes than those authorized and required in this article, whereby loss or injury to the bondholders or any of them is caused, shall be jointly and severally liable to such bondholders injured to the extent of such loss or injury.

Any failure by any of the above officials to keep all funds collected from assessments in sinking funds in the bank or banks as provided in this article or to retire bonds when due out of such funds when available shall be construed as a diversion or misappropriation and any bond holder of a bond in the series affected may at any time institute a civil action against the said official or officials in any court of competent jurisdiction for the satisfaction of such loss and injury.



Section 11-88-108 - Redemption of bonds.

At a time when the amount of any particular fund shall, with its accumulations, equal the amount of any one of the outstanding bonds and accrued interest entitled to payment out of such fund, the board shall have authority to redeem any and all such bonds that may be presented for redemption at such times thereafter as the holders thereof may desire to present the same for redemption.



Section 11-88-109 - Refunding of excess amounts collected from assessments upon demand therefor; limitation period for claims for refunds; disposition of unclaimed amounts.

In the event the amounts collected from the assessments under any improvement resolution shall exceed the total cost and expense of the improvement, there shall be refunded to each of the parties affected by the said assessments a proportionate amount of the excess, upon demand made therefor by the said parties within 12 months after maturity or payment of the bonds authorized with respect to that improvement.

If such claims be not presented within 12 months from the date of the maturity or payment of the said bonds, they shall be forever barred, and such amount shall be converted to the general fund of the authority.



Section 11-88-110 - Acquisition of lands by authority.

Whenever in the judgment of the board it may be necessary or expedient for the carrying out and full exercise of the powers granted by this article, an authority may acquire by purchase or condemnation the necessary lands or rights or easements or interests therein, thereunder, and thereover, and may proceed to condemn the same in the manner provided in Subtitle 1 of this title or by the general laws of this state governing the taking of lands or the acquiring of an interest therein for the uses for which private property may be taken, in which case such proceedings shall be governed in every respect by the general laws of the state pertaining thereto.



Section 11-88-111 - Effect of annexation or incorporation of area in which assessments for improvement made upon assessments, liens, bonds, etc.

The subsequent annexation to a municipality or incorporation as a new municipality of any area with respect to which assessments have been made for an improvement pursuant to this article shall not change, alter, or invalidate in any manner any of the proceedings taken, assessments made, liens established, or notes or bonds issued under this article.






Article 3 - City Takeover of Authority's Water System.

Section 11-88-130 - City prohibited from charging excessive rates to county customers; treatment of county customers.

With respect to all customers located within the geographic area in which a water and fire protection authority ("authority") is authorized by its certificate of incorporation to render water and fire protection service (said customers hereinafter called "county customers"), the board of water and sewer commissioners of a city ("commissioners") is hereby prohibited from charging said county customers for water service or sanitary sewer service or both, and for the connection fee or fees for such service or services, at a rate or rates or by manner of calculation which exceeds the rate or rates or manner of calculation for the same service or services or connection fees charged by the commissioners to customers located within the city limits, and in all respects in addition to the aforesaid the commissioners shall treat said county customers as if they lived within the city limits.



Section 11-88-131 - Acquisition, etc., of water system of water and fire protection authority by city board of water and sewer commissioners - Inclusion of governing board of the authority in governing board of commissioners.

In the event that the board of water and sewer commissioners of any city ("commissioners") should acquire, operate, or control by virtue of assignment, conveyance, court order, operation of law, or otherwise the water system of a water and fire protection authority ("authority"), then the membership of the governing board of the commissioners shall thereupon be increased to include the members of the governing board of the authority notwithstanding any limitation or condition previously imposed by Section 11-50-342.



Section 11-88-132 - Acquisition, etc., of water system of water and fire protection authority by city board of water and sewer commissioners - Conveyance of funds in trust for authority's fire protection system; governing board of authority as trustees; trustees' powers and liabilities.

(a) In the event that the board of water and sewer commissioners of any city ("commissioners") should acquire, operate, or control by virtue of assignment, conveyance, court order, operation of law, or otherwise the water system of a water and fire protection authority ("authority"), then the commissioners shall thereupon convey to the authority the principal sum of $2,000,000 in irrevocable trust for the support and maintenance of the authority's fire protection system.

(b) The trustees of the trust so established shall be the members of the governing board of the authority, as it may be comprised from time to time, who shall have all powers necessary to effect the support and maintenance of the authority's fire protection system, including, but not limited to, the following powers:

(1) To adopt, alter, and repeal bylaws, regulations, and rules for the regulation and conduct of its affairs and business;

(2) To make, enter into, and execute contracts, agreements, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the trust was created or to exercise any power expressly or impliedly needed for the accomplishment of such purpose;

(3) To appoint, employ, and contract with such employees, agents, advisors, and consultants, including, but not limited to, attorneys, accountants, financial experts, and such other advisors, consultants, and agents as may in its judgment be necessary or desirable, and to fix their compensation;

(4) To borrow money for expenses or for any other purpose of the trust, and to pledge, mortgage, or otherwise encumber any property of the trust as security for any loans or bond issues of the authority;

(5) To deduct, retain, expend, and pay out of money belonging to the trust, any and all necessary and proper expenses in connection with the operation and conduct of the trust, and to pay all taxes, insurance premiums, and other legal assessments, debts, claims, or charges which at any time may be due and owing by, or which may exist against, the trust;

(6) To invest or reinvest the trust property in the following eligible investments:

a. Demand deposits (interest bearing) in federally insured banks and interest bearing deposits (whether or not evidenced by certificates of deposit) in federally insured banks; provided, however, that said deposits plus interest shall be fully secured by obligations described in paragraphs b. and c. hereinbelow, to the extent that said deposits plus interest exceed insurance available from the Federal Deposit Insurance Corporation or from any agency of the United States of America that may succeed to the functions of the Federal Deposit Insurance Corporation;

b. Bonds, notes, and other evidences of indebtedness that are direct obligations of the United States of America or that are unconditionally guaranteed as to both principal and interest by the United States of America;

c. Bonds, debentures, notes, or other evidences of indebtedness issued or guaranteed by any federal agencies or government-sponsored enterprises authorized to issue their own debt instruments, including, without limitations to the following: Federal Farm Credit Bank, Federal Intermediate Credit Banks, the Export-Import Bank of the United States, Federal Land Banks, the Federal National Mortgage Association, the Tennessee Valley Authority, the Governmental National Mortgage Association, the Federal Financing Bank, Federal Banks for Cooperatives, Federal Home Loan Banks, Federal Home and Loan Mortgage Association, or the Farmers Home Administration;

d. Repurchase agreements with federally insured banks or with government bond dealers reporting to and trading with the Federal Reserve Bank of New York, provided that such repurchase agreements are secured by obligations described in paragraphs b. and c. hereinabove;

e. Interest bearing time deposits (whether or not evidenced by certificates of deposit) in savings and loan associations (i) the deposits of which are insured to the maximum extent possible by the Federal Savings and Loan Insurance Corporation or any agency of the United States of America that may succeed to its functions and (ii) the principal office of which is located in the state; provided, however, that said deposits plus interest shall be secured by obligations described in paragraphs b. and c. hereinabove, to the extent that said deposits plus interest exceed insurance available from the Federal Savings and Loan Insurance Corporation or from any agency of the United States of America that may succeed to the functions of the Federal Savings and Loan Insurance Corporation; and

f. Any and all investments authorized under Section 19-3-120.

(7) To apply the net income of the trust property, or such additional sum or sums from or out of the principal of such trust, to expenses for the support and maintenance of the authority's fire protection system as the trustees in their discretion shall deem necessary or appropriate for such purposes.

(8) To do all of the things hereinabove set out and to exercise any other powers and authorities which such trustees generally have, without first obtaining any order of court therefor.

(c) An individual trustee shall not in any way be personally liable for any liability, loss, or expense suffered by the trust fund unless such liability, loss, or expense arises out of or results from the willful misconduct or wrongdoing of such trustee.



Section 11-88-133 - Acquisition, etc., of water system of water and fire protection authority by city board of water and sewer commissioners - Deposit of funds in escrow account for construction of water service improvements; escrow agent; funding and utilization of account; time frame; written plan.

In the event that the board of water and sewer commissioners of any city ("commissioners") should acquire, operate, or control by virtue of assignment, conveyance, court order, operation of law, or otherwise the water system of a water and fire protection authority ("authority"), then the commissioners shall deposit, in the manner set forth below, the aggregate sum of $8,000,000 into an escrow account to be used for the purpose of constructing improvements which shall supply water service throughout the authority's territory in those areas which do not otherwise have such service. The escrow agent shall be any national banking association with offices located in the city which shall be selected by mutual agreement of the commissioners and the authority. The escrow account shall be funded and utilized as follows: Within six months from the date that the commissioners shall first acquire, operate, or control the authority's water system, the commissioners shall deposit the sum of $2,000,000 into said escrow account. On the same calendar day of such deposit for each of the next succeeding three years thereafter, the commissioners shall deposit the sum of $2,000,000 into said account making the aggregate amount of all deposits into said account $8,000,000. Within the one-year period after each said deposit, the commissioners shall be required to construct improvements for the expansion of water service in areas within the authority's territory which are designated by the governing board of the authority, and as much of the $2,000,000 deposit as may be reasonably practicable shall be used for such construction, and for no other purpose, during each said one-year period. The governing board of the authority shall deliver to the escrow agent and the commissioners at the commencement of each said one-year period a written plan designating the areas within the authority's territory where the improvements shall be constructed during that year. The escrow agent shall be authorized to release funds from the escrow account to the commissioners from time to time during the course of each such year only upon submission by the commissioners to the escrow agent of one or more sworn statements defining the areas where the water service improvements will be constructed and certifying that such areas are included in those designated on the written plan submitted by the authority and that the released funds will be expended within 20 days of release in remittance of the costs of construction of such improvements. The escrow agent shall be entitled to a reasonable fee for its services but not to exceed in the aggregate one-half of one percent of the total amount deposited in said account during the entire period of its existence.



Section 11-88-134 - Acquisition, etc., of water system of water and fire protection authority by city board of water and sewer commissioners - Sanitary sewer service system plan; time frame.

In the event that the board of water and sewer commissioners of any city ("commissioners") should acquire, operate or control by virtue of assignment, conveyance, court order, operation of law or otherwise the water system of a water and fire protection authority ("authority"), then the commissioners shall conduct a study and adopt a plan within one year from the date that the commissioners shall first acquire, operate or control the authority's water system providing for the construction of a sanitary sewer service system throughout the authority's territory. The said plan shall be implemented and the improvements contemplated thereby constructed by the commissioners within five years from the date that the commissioners receive all necessary approvals (whether regulatory or judicial) and permits for the implementation and construction of an outfall line or any alternative sewer treatment or discharge facility capable of servicing the authority's territory.



Section 11-88-135 - Applicability of article; vote of consent; notice and hearing.

The provisions of this article shall not apply in the event the water system that is to be acquired, operated, or controlled consents to said acquisition, operation, or control by a unanimous vote of the governing board of the water and fire protection authority.

Said vote shall not be taken until notification of such a vote has been published by the governing board of the water and fire protection authority in a newspaper of general circulation in the area served by the water system for four weeks and a public hearing regarding said vote is held at the end of said publication period.









Chapter 89 - WATER, SEWER, SOLID WASTE DISPOSAL AND FIRE PROTECTION DISTRICTS.

Article 1 - General Provisions.

Section 11-89-1 - Definitions.

When used in this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) APPLICANT. A natural person who files a written application with the governing body of any county or municipality or public corporation or cooperative in accordance with the provisions of Section 11-89-3.

(2) AUTHORIZING RESOLUTION. A resolution, adopted by a governing body in accordance with the provisions of Section 11-89-3, that authorizes the incorporation of a district.

(3) AUTHORIZING SUBDIVISION. Any county or municipality or public corporation or cooperative the governing body of which shall have adopted an authorizing resolution.

(4) BOARD. The board of directors of a district.

(5) BONDS. Bonds, notes and certificates representing an obligation to pay money.

(6) CONCISE LEGAL DESCRIPTION. A reasonably concise description of a particular geographic area which may be by metes and bounds or by reference to government surveys, recorded maps and plats, municipal, county or state boundary lines, well-defined landmarks and other monuments, or any combination of the foregoing.

(7) COOPERATIVE. Any corporation organized under Article 9 (commencing with Section 10-4-190) of Chapter 4 of Title 10, or any successor thereto, to render water service or sewer service.

(8) COUNTY. Any county in the state.

(9) DIRECTOR. A member of the board of directors of the district.

(10) DISTRICT. A public corporation organized pursuant to the provisions of this chapter.

(11) FIRE PROTECTION FACILITY. Land, plants, systems, facilities, buildings, fire engines, fire hydrants, ladders, equipment, hoses, alarm apparatus, chemicals, uniforms, supplies or any combination of any thereof used or useful or capable of future use in furnishing fire protection service and all other property deemed necessary or desirable by the district for use in furnishing fire protection service.

(12) FIRE PROTECTION SERVICE. All services involved in protecting property and life from fires, including, but not limited to, discovering, ascertaining, extinguishing, preventing the spread of or fighting fires or inspecting property for fire hazards or any part or combination thereof. The supplying of water for use in the rendition of fire protection service shall be deemed to constitute fire protection service.

(13) GOVERNING BODY. With respect to a county, its county commission, and, with respect to a municipality, its city or town council, board of commissioners or other like governing body and, with respect to a public corporation or a cooperative, its board of directors.

(14) INCORPORATORS. The persons forming a public corporation organized pursuant to the provisions of this chapter.

(15) MUNICIPALITY. An incorporated city or town of the state.

(16) NEW TERRITORY. Any territory added, by amendment to the certificate of incorporation of a district, to the area or areas in which that district is authorized to render water service, fire protection service, sewer service or any thereof.

(17) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation, a municipality, a county, a cooperative, or an agency, department or instrumentality of the state or of a county or municipality or cooperative.

(18) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments thereto, the bylaws and the minutes of proceedings of the board of a district are kept.

(19) PROPERTY. Real and personal property and interests therein.

(20) PUBLIC CORPORATION. Any public corporation organized under the laws of the state.

(21) PUBLIC FIRE PROTECTION FACILITY. A fire protection facility which is owned or operated by the United States of America, the state, a county, a municipality, a public corporation, any combination of any thereof or any agency or instrumentality of any one or more thereof or in which any one or more thereof or any agency or instrumentality of any one or more thereof holds a reversionary or remainder interest.

(22) PUBLIC SEWER SYSTEM. A sewer system which is owned or operated by the United States of America, the state, a county, a municipality, a public corporation, a cooperative, any combination of any thereof or any agency or instrumentality of any one or more thereof or in which any one or more thereof or any agency or instrumentality of any one or more thereof holds a reversionary or remainder interest.

(23) PUBLIC WATER SYSTEM. A water system which is owned or operated by the United States of America, the state, a county, a municipality, a public corporation, a cooperative, any combination of any thereof or any agency or instrumentality of any one or more thereof or in which any one or more thereof or any agency or instrumentality of any one or more thereof holds a reversionary or remainder interest.

(24) SERVICE AREA. The geographic area or areas in which a district is authorized by its certificate of incorporation or any amendment thereto to render water service, fire protection service, sewer service or any thereof, which area may include both territory located outside the boundaries of any municipality and territory located within the boundaries of one or more municipalities.

(25) SEWER SERVICE. All services involved in collecting, transporting, treating and disposing of sanitary sewage or solid wastes and the performing of all functions and activities reasonably incident to the operation of a sewer system.

(26) SEWER SYSTEM. A sanitary sewer system, including mains, laterals, sewage disposal plants and sewage treatment plants and all appurtenances to such a system and all properties, rights, easements and franchises deemed necessary or desirable by the district for use in rendering sewer services. "Sewer system" shall also mean and include land, sanitary landfills, systems, facilities, buildings, trucks, compactors, automobiles, motor vehicles, equipment, incinerators, compost plants, chemicals, uniforms, supplies, offices and office equipment, and any combination of any thereof, and such other real or personal property, rights, easements and franchises as may be deemed necessary or desirable by the district for the collection, transportation, treatment, storage or disposal of solid wastes.

(27) SOLID WASTES. All solid wastes and hazardous wastes as the same are defined in Article 1 of Chapter 27 of Title 22.

(28) STATE. The State of Alabama.

(29) SUPPLY DISTRICT. A district which renders sewer service or water service only to one or more counties, municipalities, or other public corporations, a cooperative, or to one or more customers of a county, municipality, public corporation, or a cooperative at its written request.

(30) WATER SERVICE. The providing, furnishing, supplying or distributing of water and the performing of all of the functions and activities reasonably incident to the operation of a water system.

(31) WATER SYSTEMS. Land, plants, systems, facilities, buildings and other property or any combination of any thereof which are used or useful or capable of future use in providing, furnishing, supplying or distributing water, including, but not limited to, water supply systems, water distribution systems, reservoirs, wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, tanks, filtration plants, purification plants, meters, valves and all necessary appurtenances and equipment and all properties, rights, easements and franchises deemed necessary or desirable by the district for use in rendering water service.



Section 11-89-2 - Purpose of chapter.

This chapter is intended to aid the state in the execution of its duties by providing appropriate and independent instrumentalities of the state with full and adequate powers to fulfill their functions.



Section 11-89-3 - Filing of application for incorporation of district; adoption of resolutions approving or denying application, etc., by governing bodies.

(a) In order to incorporate a district under this chapter, any number of natural persons, not less than three, shall first file an identical written application with the governing body of each county and municipality located in whole or in part within the boundaries of the area or areas to be served by the proposed district, or, if the district is to be a supply district, with the governing body of each county, municipality, and public corporation to be served by the proposed district. Such application shall contain:

(1) A statement that the district proposes to render water service, sewer service, and fire protection service or any one or more thereof;

(2)(i) A concise legal description of the area or areas in which the district proposes to render water service, sewer service, and fire protection service or any thereof, a designation of the type or types of service proposed to be rendered in such area or in each of such areas and the name of each county and municipality located in whole or in part within the boundaries of such area or areas, or, (ii) if the district is to be a supply district, the name of each county, municipality, and public corporation proposed to be served;

(3) A proposed total number of directors, which shall be at least equal to the total number of counties and municipalities and public corporations with the governing bodies of which such application is filed, but in no event less than three, and proposed provisions for the election of each director by one of such governing bodies and for the election of at least one director by each of said governing bodies; and, if the district will be a supply district, any proposal to give the directors proportional voting power based upon the quantity of water to be taken or paid for by the entities which will elect the directors, the percentage of indebtedness of the district for which the entities electing the directors will be guarantors, or any other measure for establishing proportional voting power of directors;

(4) The proposed location of the principal office of the district, which shall be within a county with the governing body of which such application is filed or within a county which is served in whole or in part by a public corporation with the governing body of which such application is filed;

(5) A statement that each of the applicants is a duly qualified elector of the county or one of the counties with the governing bodies of which such application is filed or a county which is served in whole or in part by a public corporation with the governing body of which such application is filed; and

(6) A request that each of such governing bodies adopt a resolution declaring that it is wise, expedient, and necessary that the proposed district be formed and authorizing the applicants to proceed to form the proposed district by the filing for record of a certificate of incorporation in accordance with the provisions of Section 11-89-4.

Such application may also state a proposed plan for apportioning the properties of the district upon its dissolution among the public entities with the governing bodies of which such application is filed. Any proposed service area described in any such application shall lie wholly within the boundaries of the county or counties with the governing bodies of which the application is filed and no part of any proposed described service area shall lie within the boundaries of any municipality with the governing body of which the application is not filed. Every such application shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate.

(b) As promptly as may be practicable after the filing of the application in accordance with the provisions of subsection (a) of this section, each governing body with which the application was filed shall review the contents of the application, and shall adopt a resolution either denying the application or declaring that it is wise, expedient, and necessary that the proposed district be formed and authorizing the applicants to proceed to form the proposed district by the filing for record of a certificate of incorporation in accordance with the provisions of Section 11-89-4. Each governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon said application is taken.



Section 11-89-4 - Filing of certificate of incorporation, copies of resolutions of governing bodies, etc., with probate judge; contents and execution of certificate of incorporation; notification of Secretary of State of recordation of certificate of incorporation by probate judge.

(a) Within 40 days following the adoption of an authorizing resolution or, in the event an application was filed with more than one governing body within 40 days following the adoption of an authorizing resolution by that governing body that was the last to adopt an authorizing resolution, but if and only if each other governing body with whom such application was filed has theretofore adopted an authorizing resolution, the applicants shall proceed to incorporate a district by filing for record in the office of the judge of probate of the county in which the principal office of the district is to be located, as specified in the certificate of incorporation provided for in this section, a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner provided in this section; provided, that any district incorporated prior to November 14, 1975, and which, according to the provisions of its certificate of incorporation, is authorized to render sewer service and own and operate a sewer system, shall be authorized to own and operate a solid waste collection and disposal system in the service area in which it is authorized to render sewer service and own and operate a sewer system, without any further action or authorization and without amending its certificate of incorporation, and without changing its name to indicate the additional service it is authorized to render.

(b) The certificate of incorporation of the district shall state:

(1) The names of the persons forming the district and that each of them is a duly qualified elector of an authorizing subdivision or of a county which is served in whole or in part by an authorizing subdivision;

(2) The period for the duration of the district (if the duration is to be perpetual, subject to the provisions of Section 11-89-17, that fact shall be stated);

(3) The name of each authorizing subdivision, together with the date on which the governing body thereof adopted an authorizing resolution;

(4) The location of the principal office of the district, which shall be the same as that stated in the applications required by Section 11-89-3;

(5)(i) A concise legal description of the area or areas in which the district proposes to render water service, sewer service, and fire protection service or any thereof and a designation of the type or types of service proposed to be rendered in such area or in each of such areas, or, (ii) if the district is to be a supply district, the name of each county, municipality, and public corporation proposed to be served;

(6) The total number of directors and the number of directors which the governing body of each authorizing subdivision shall be entitled to elect; and, if the district will be a supply district, any provision to give the directors proportional voting power based upon the quantity of water to be taken or paid for by the entities which will elect the directors, the percentage of indebtedness of the district for which the entities electing the directors will be guarantors, or any other measure for establishing proportional voting power of directors;

(7) A plan for apportioning the properties of the district upon its dissolution among the authorizing subdivisions, but only if such plan was stated in the application filed with the governing bodies of the authorizing subdivisions in accordance with the provisions of Section 11-89-3;

(8) A statement that the application filed with the governing body of each of the authorizing subdivisions in accordance with Section 11-89-3 was identical to the copy thereof attached to said certificate of incorporation; and

(9) Any other matters relating to the district that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(c) To the extent that any matter required by the provisions of subsection (b) of this section to be included in the certificate of incorporation of a district is also required or permitted to be included in the application theretofore filed with the authorizing subdivisions in accordance with the provisions of Section 11-89-3, including, but without limitation to, any matter relating to the type or types of service proposed to be rendered by the district, any service area, the number and method of electing directors, the location of the principal office of the district and apportioning the properties of the district upon its dissolution, the provisions of the certificate of incorporation with respect to such matter shall be in strict accordance with the corresponding provisions of such application.

(d) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it a copy of the application as filed with the governing body of each of the authorizing subdivisions in accordance with the provisions of Section 11-89-3, a certified copy of the authorizing resolution adopted by the governing body of each authorizing subdivision and a certificate by the Secretary of State that the name proposed for the district is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty. Upon the filing for record of the said certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the district shall come into existence and shall constitute a public corporation under the name set forth in said certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the district has been filed for record.



Section 11-89-5 - Authorization and procedure for amendment of certificate of incorporation.

(a) The certificate of incorporation of any district incorporated under the provisions of this chapter may at any time and from time to time be amended in the manner provided in this section.

(b)(1) The board of directors of the district shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the said resolution and which amendment may include:

a. A change in the name of the district;

b. The addition to the service area of the district of new territory lying within any municipality or, in the case of territory not lying within any municipality, any county in which the district's then existing service area lies;

c. Provisions for the operation of a system or facility the operation of which is not then provided for in the certificate of incorporation of the district and which the district is authorized by this chapter to operate;

d. Any matters which might have been included in the original certificate of incorporation;

e. Provisions for the addition to the service area of the district of new territory not lying within any municipality or, in the case of territory not lying within any municipality, any county in which the district's then existing service area lies, together with the related provisions referred to in paragraphs a, b, and c of subdivision (2) of this subsection; and

f. In the case of a supply district which proposes to cease being only a supply district, the creation of a service area for the district.

(2) If any proposed amendment would add any new territory to the service area of a district, or create a service area, such proposed amendment shall include a concise legal description of the proposed new territory or proposed service area and a designation of the type or types of service proposed to be rendered therein. If any proposed amendment would add to the service area of the district new territory or create a service area any part of which does not lie within any municipality or, in the case of territory or service area not lying within any municipality, any part of which does not lie within any county in which any then existing service area lies, such proposed amendment shall include, in addition:

a. Provisions for election of at least one director by the governing body of each county and municipality in which any part of the proposed new territory or the proposed service area lies;

b. Provisions for any change in the total number of directors that the board deems appropriate; and, if the district is a supply district, any provision to give the directors proportional voting power based upon the quantity of water to be taken or paid for by the entities which will elect the directors, the percentage of indebtedness of the district for which the entities electing the directors will be guarantors, or any other measure for establishing proportional voting power of directors; provided, however, that the total number of directors shall be at least equal to the number of directors immediately before the amendment, plus the number added pursuant to paragraph a of this subdivision (2); and

c. Any provision that the board deems appropriate for apportioning of the properties of the district upon its dissolution among its customers, if it is a supply district, or among the counties and municipalities in which its service area will lie upon the filing for record of said proposed amendment.

(3) If the proposed amendment makes provision for the operation of a system or facility not then provided for in the certificate of incorporation of the district, such proposed amendment shall also include, in addition to a concise legal description of the area or areas in which the district proposes to render service from such system or facility provision for an appropriate change in the name of the district.

(4) It shall not be necessary for a supply district to amend its certificate of incorporation merely to add one or more additional municipalities, counties, or public corporations as customers.

(c) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the district, the chairman of the board or other chief executive officer of the district and the secretary of the district shall sign and file a written application in the name of and on behalf of the district, under its seal, with the governing body of each authorizing subdivision and each additional county and municipality in which any part of the district's then existing service area lies and with the governing body of each county and municipality in which any part of the proposed new territory or the proposed service area lies. Such application shall request each governing body with which the application is filed to adopt a resolution approving the proposed amendment and shall be accompanied by a certified copy of the said resolution adopted by the board proposing the said amendment to the certificate of incorporation, together with such documents in support of the application as the said chairman or other chief executive officer may consider appropriate.

(d) As promptly as may be practicable after the filing of the said application with any governing body pursuant to the provisions of subsection (c) of this section, that governing body shall review the said application and shall adopt a resolution either denying the said application or authorizing the proposed amendment. Each governing body with which the application is filed shall also cause a copy of the said application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of said governing body at which final action upon the said application is taken.

(e) Within 40 days following the adoption by the governing body with which the said application shall have been filed of a resolution approving the proposed amendment or, in the event said application was filed with the governing bodies of more than one county or public corporation or municipality, within 40 days following the adoption of such a resolution by that governing body that was the last to adopt such a resolution, but if and only if the governing body of each other county, public corporation, and municipality with whom such application was filed has theretofore adopted such a resolution, the chairman of the board or other chief executive officer of the district and the secretary of the district shall sign and file for record in the office of the judge of probate of the county where the certificate of incorporation of the district was filed a certificate in the name of and in behalf of the district, under its seal, reciting the adoption of said respective resolutions by the board and by each of the said governing bodies and setting forth the said proposed amendment. If the proposed amendment provides for a change in the name of the district, there shall be filed, together with the certificate required by the immediately preceding sentence, a certificate of the Secretary of State showing that the proposed new name of the district is not identical to that of any other corporation then in existence and organized under the laws of this state or so nearly similar to that of any other such corporation so as to lead to confusion and uncertainty. Upon the filing for record of each such certificate, the said amendment to the certificate of incorporation shall become effective. If the proposed amendment effects a change in the name of the district, the judge of probate shall promptly send a notice to the Secretary of State, advising him of such change.



Section 11-89-6 - Board of directors.

Each district shall be governed by a board of directors. All powers of the district shall be exercised by the board or pursuant to its authorization. Subject to the provisions of Sections 11-89-3 and 11-89-4, the board shall consist initially of that number of directors, apportioned among and elected by the authorizing subdivisions, as shall be specified in the certificate of incorporation of the district. The initial term of office of each such director shall begin immediately upon his election and shall end at 12:01 A.M. on the fourth anniversary date of the filing for record of the certificate of incorporation of the district. Thereafter, the term of office of each such director shall be four years; provided however, each county commission may, if they desire, number the place of each director and prescribe one-, two-, three-or four-year terms for each place so as to stagger the terms of office of the directors.

If any amendment to the certificate of incorporation of the district effected in accordance with the provisions of Section 11-89-5 shall increase the membership of the board, the board shall thereafter consist of such number of directors, elected by such governing bodies, as may be specified in the said amendment. The initial term of office of each new director added by any such amendment shall begin immediately upon his election and shall end at 12:01 A.M. on the fourth anniversary date of the filing for record of such amendment. The term of office of each new director, added by amendment as aforesaid, shall, following the initial term of such new director, be for a period of four years. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by that governing body which elected the director whose unexpired term he is to fill. Each election of a director, whether for a full four-year term or to complete an unexpired term, shall be made not earlier than 30 days prior to the date on which such director is to take office as such. No officer of the state or of any county or municipality shall, during his tenure as such officer, be eligible to serve as a director.

Each director of a district, other than a supply district, elected by a county governing body must be a duly qualified elector of that county from which he was elected, or, if elected by a municipality of less than 2,000 inhabitants according to the most recent decennial census, such director must be a duly qualified elector of that county in which such municipality is located, or, if elected by a municipality of 2,000 or more inhabitants according to said census, such director must be a duly qualified elector of the municipality from which he was elected. Directors shall be eligible for reelection. Each director shall be reimbursed for expenses actually incurred by him in and about the performance of his duties. If the certificate of incorporation so provides, each director, except the chairman of the board, shall be compensated in an additional amount as prescribed by the governing body of each authorizing subdivision. The chairman shall, if said certificate so provides, be compensated in an additional amount as prescribed by the governing body of each authorizing subdivision.

Any director of the district may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175.

If the certificate of incorporation so provides, the directors shall have proportional voting power, based on the measure or measures set out in the certificate of incorporation.



Section 11-89-7 - Powers of district generally; power of district to acquire, operate, etc., systems, etc., outside service area; provisions in schedules of rates and charges generally.

(a) The district shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be perpetuity, subject to the provisions of Section 11-89-17) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil actions, except as otherwise provided in this chapter, and to defend civil actions against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, receive, and take, by purchase, gift, lease, devise, or otherwise, and to hold property of every description, real, personal, or mixed, whether located in one or more counties or municipalities and whether located within or outside the service area;

(6) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the district was organized or to exercise any power expressly granted under this section;

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, enlarge, improve, maintain, equip, and operate water systems, sewer systems, and fire protection facilities or any part or combination of any thereof, whether located in one or more counties or municipalities and whether located within or outside any service area and without any requirement that such water systems, sewer systems, or fire protection facilities or all or any part of any thereof be interconnected or otherwise constitute an integrated operational unit, and to acquire real and personal property, franchises, and easements deemed necessary or desirable in connection therewith;

(8) To distribute and sell water, either at retail or for resale, within the service area or in any part thereof or to or on behalf of one or more counties, municipalities, or other public corporations upon such reasonable terms and for such reasonable rates and consideration as the board may prescribe;

(9) To furnish and provide sewer service in the service area or in any part thereof or to or on behalf of one or more counties, municipalities, or other public corporations upon such reasonable terms and for such reasonable rates and consideration as the board may prescribe; provided, however, that nothing in this chapter shall authorize any district to collect, transport, treat, or dispose of solid wastes or charge for the collection, transportation, treatment, or disposal of solid wastes from any industrial, manufacturing, or utility plant without consent from the owners or operators of such plant;

(10) To furnish and provide fire protection service in the service area or in any part thereof or to or on behalf of one or more counties, municipalities, or other public corporations upon such reasonable terms and for such reasonable rates and consideration as the board may prescribe;

(11) To sell and issue bonds of the district in order to provide funds for any corporate function, use, or purpose, any such bonds to be payable solely out of the revenues derived from any water system, sewer system, and fire protection facility or any thereof of the district;

(12) To assume obligations secured by a lien on or payable out of or secured by a pledge of the revenues from any water system, sewer system, and fire protection facility or any part of any thereof that may be acquired by the district, any obligation so assumed to be payable by the district solely out of the revenues derived from the operation of any water system, sewer system, and fire protection facility or any thereof of the district;

(13) To pledge for payment of any bonds issued or obligations assumed by the district any revenues from which those bonds or obligations are made payable as provided in this chapter;

(14) To execute and deliver, in accordance with the provisions of this section and of Sections 11-89-8 and 11-89-9, mortgages and deeds of trust and trust indentures or either;

(15) To exercise the power of eminent domain in the manner provided in and subject to the provisions of Title 18; provided, that this subdivision shall not be deemed to authorize the district to acquire, without the consent of the owner or owners thereof, any water supply system or water distribution system from which water service is at the time being furnished, any sewer system from which sewer service is at the time being furnished, or any property that is at the time being used in the furnishing of fire protection service; provided further, that such right of eminent domain shall not apply to real property or interests therein previously dedicated to public use; and provided further, nothing herein shall authorize any district, county, municipality, public corporation, or other authorizing subdivision to acquire any portion of or withdraw water from any hydroelectric project licensed by the Federal Energy Regulatory Commission or any predecessor or successor agency without the consent of the owner and licensee of said project and the approval of the Federal Energy Regulatory Commission or any successor agency;

(16) To appoint, employ, contract with, and provide for the compensation of such officers, employees, and agents, including, but without limitation to, engineers, attorneys, management consultants, and fiscal advisers as the business of the district may require, and, at its option, to provide a system of disability pay, retirement compensation, and pensions or any of them without regard to any provisions of Sections 41-16-50 through 41-16-63 that might otherwise be applicable;

(17) To make and enforce reasonable rules and regulations governing the use of any water system, sewer system, or fire protection facility owned or controlled by the district;

(18) To provide for such insurance as the board may deem advisable;

(19) To invest any funds of the district that the board may determine are not presently needed in the operation of its properties in bonds of the United States of America, bonds of the state, bonds of any county or municipality and interest-bearing bank deposits or any thereof;

(20) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any county, municipality, or other political subdivision of the state and any public corporation and to make such contracts with them or any of them, as the board may deem advisable to accomplish the purpose for which the district was established;

(21) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful as a part of any water system, sewer system, or fire protection facility of the district;

(22) To sell and convey, with or without valuable consideration, any of its water systems, sewer systems, or fire protection facilities or any portion of any of the said systems and facilities to any one or more counties, municipalities, or public corporations which have the corporate power to operate the system and facilities or portions thereof so conveyed and the property and income of which are not subject to taxation; provided, that any such sale and conveyance may be made only with the consent of each county and municipality in which any part of any service area of the district is then located, or, with respect to a supply district, the consent of each authorizing subdivision, any such consent to be evidenced by a resolution adopted by the governing body of each consenting county and municipality, or authorizing subdivision, as the case may be, and only if any such conveyance would not constitute a breach of any then outstanding mortgage and deed of trust, trust indenture or other agreement to which the district is a party;

(23) To enter into a management agreement or agreements with any person for the management by the district of any water system, sewer system, or fire protection facility or any thereof upon such terms and conditions as may be mutually agreeable;

(24) To fix and revise from time to time reasonable rates, fees, and other charges for water service, sewer service, fire protection service, or any thereof, furnished or to be furnished by any water system, sewer system, or fire protection facility, or portion of any thereof, owned or operated by the district, and to collect all charges made by it; and

(25) To require the owner, tenant, or occupant of each lot or parcel of land who is obligated to pay rates, fees, or charges for the use of or for the services furnished by any water system, sewer system, or fire protection system owned or operated by the district under the provisions of this chapter to make a reasonable deposit with the district in advance to insure the payment of such rates, fees, or charges and to be subject to the application to the payment thereof if and when delinquent.

(b) Nothing in this section shall be construed to permit a district other than a supply district to acquire, receive, take, hold, establish, develop, construct, reconstruct, enlarge, improve, maintain, equip, or operate any property or water system, sewer system, and fire protection facility or any part or combination of any thereof located outside the service area, except as an incident to the rendering of water service, sewer service, and fire protection service or any thereof inside the service area or to render water service, sewer service, and fire protection service or any thereof unless such district is authorized so to do in its certificate of incorporation and any amendments thereto.

(c) Any schedule or schedules of rates and other charges adopted by the board may:

(1) Provide for the rendition by the district to customers served by it of combined statements or bills for service furnished from its water systems, its sewer systems, and its fire protection facilities or any one or more of any thereof;

(2) Permit the district to decline to accept payment of charges for service from any of its said systems and facilities, without payment of charges for service at the same premises from any one or more of its other systems and facilities;

(3) Provide for a discontinuance of service from any or all of its said systems and facilities at any premises with respect to which there is a delinquency in the payment of charges for service from any system or facility of the district;

(4) Provide for the payment of connection fees, disconnection fees, and reconnection fees; and

(5) Require, as a prerequisite to the rendition of any service, the making of a deposit as a security for payment of bills, on which deposit the district shall not be obligated to pay or allow interest.



Section 11-89-8 - Bonds of district - Form, terms, denominations, etc.; sale; execution and delivery; refunding; liability thereon; security for payment of principal and interest and payment thereof generally; provisions in mortgages, deeds of trust or trust indentures executed as security for payment of bonds generally.

All bonds issued by the district shall be signed by the chairman of its board or other chief executive officer and attested by its secretary and the seal of the district shall be affixed thereto, and any interest coupons applicable to the bonds of the district shall be signed by the chairman of its board or other chief executive officer; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, a facsimile of the seal of the district may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto and a facsimile of the signature of the chairman of its board or other chief executive officer may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same.

Any such bonds may be executed and delivered by the district at any time and from time to time shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the district may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The principal of and interest on any bonds issued or obligations assumed by the district may thereafter at any time (whether before, at or after maturity of any such principal and whether at, after or not exceeding six months prior to the maturity of any such interest) and from time to time be refunded by the issuance of refunding bonds of the district, which may be sold by the district at public or private sale at such price or prices as may be determined by its board to be most advantageous or which may be exchanged for the bonds or other obligations to be refunded. The district may pay all expenses, premiums and commissions which its board may deem necessary and advantageous in connection with any financing done by it. All bonds issued by the district shall be construed to be negotiable instruments although payable solely from a specified source.

All obligations created or assumed and all bonds issued or assumed by the district shall be solely and exclusively an obligation of the district and shall not create an obligation or debt of any county or municipality; provided, that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the district.

Any bonds issued by the district shall be limited or special obligations of the district payable solely out of the revenues of the district specified in the proceedings authorizing those bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of the revenues derived from the operation of all water systems, sewer systems and fire protection facilities owned by the district or solely out of the revenues from the operation of any one or more of such systems or facilities or parts thereof, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular systems or facilities of the district.

The district may pledge for the payment of any of its bonds the revenues from which such bonds are payable and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds the water systems, sewer systems or the fire protection facilities or any part of any thereof the revenues or any part of the revenues from which are so pledged. Any mortgage and deed of trust or trust indenture made by the district may contain such agreements as the board may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture and respecting the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made; provided, that no such instrument shall be subject to foreclosure.



Section 11-89-9 - Bonds of district - Contracts to secure payment of principal and interest.

As security for payment of the principal of and the interest on bonds issued or obligations assumed by it, the district may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any water system, sewer system, or fire protection facility owned by it or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from such system or facility, for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with the provisions of this chapter for the protection of the bonds and other obligations being secured and the assurance that the revenues from such system or facility will be sufficient to operate such system or facility, maintain the same in good repair and in good operating condition, pay the principal of and the interest on any bonds payable from such revenues and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such system or facility and the making of replacements thereof and capital improvements thereto.

Any contract pursuant to the provisions of this section may be set forth in any resolution of the board authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust or trust indenture made by the district under this chapter.



Section 11-89-10 - Bonds of district - Statutory mortgage lien to secure payment of principal and interest.

Any resolution of the board or trust indenture under which bonds may be issued pursuant to the provisions of this chapter may contain provisions creating a statutory mortgage lien, in favor of the holders of such bonds and of the interest coupons applicable thereto, on the water systems, sewer systems, and fire protection facilities or any thereof (including any after-acquired property) out of the revenues from which such bonds are made payable. The said resolution of the board or the said trust indenture may provide for the filing for record in the office of the judge of probate of each county in which any part of such water systems, sewer systems, and fire protection facilities or any thereof may be located of a notice containing a brief description of such systems and facilities or either, a brief description of such bonds and a declaration that said statutory mortgage lien has been created for the benefit of the holders of such bonds and the interest coupons applicable thereto upon such systems and facilities or either, including any additions thereto and extensions thereof. Each judge of probate shall receive, record, and index any such notice filed for record in his office. The recording of such notice, as provided in this section, shall operate as constructive notice of the contents thereof.



Section 11-89-11 - Bonds of district - Disposition of proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by the district shall be used solely for the purpose or purposes for which the same are authorized and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to:

(1) The fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds;

(2) Interest on the bonds in the case of bonds issued to pay costs of construction or, if a part only of any series of bonds is issued for construction purposes, interest on that portion of the bonds of that series that is issued to pay construction costs prior to and during such construction and for not exceeding one year after completion of such construction; and

(3) Any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded in the case of bonds issued for the purpose of refunding principal and interest, or either, with respect to bonds issued or obligations assumed by the district.



Section 11-89-12 - Establishment and revision of rates, fees, and charges for services rendered by district.

Rates, fees, and charges for water service, sewer service, and fire protection service rendered by the district from any of its water systems, sewer systems or fire protection facilities shall be so fixed and from time to time revised as at all times to provide funds at least sufficient to:

(1) Pay the cost of operating, maintaining, repairing, replacing, extending, and improving the systems and facilities or either from which such services are rendered;

(2) Pay the principal of and the interest on all bonds issued and obligations assumed by the district that are payable out of the revenues derived from operation of those systems and facilities as the said principal and interest become due and payable;

(3) Create and maintain such reserve for the foregoing purposes or any of them as may be provided in any mortgage and deed of trust or trust indenture executed by the district under this chapter or in any resolutions of the board authorizing the issuance of bonds, the assumption of any obligation or the acquisition of any such system or facility; and

(4) Make such annual payments, if any, to the United States of America or any agency or instrumentality thereof, the state, municipalities, counties, departments, authorities, agencies. and political subdivisions of the state and any public corporations organized under the laws of the state as the district may have contracted to make.



Section 11-89-13 - Loans, sales, grants, etc., of money, property, etc., to district by counties, municipalities, public corporations, etc.

For the purpose of securing water service, sewer service, or fire protection service or aiding or cooperating with the district in the planning, development, undertaking, construction, extension, improvement, operation, or protection of water systems, sewer systems, and fire protection facilities, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to, guarantee all or any part of the indebtedness of, or perform services for the benefit of the district;

(2) Donate, sell, convey, transfer, lease, or grant to the district, without the necessity of authorization at any election of qualified voters, any property of any kind, including, but without limitation, any water system, sewer system, or fire protection facility, any interest in any thereof and any franchise;

(3) Contract with the district under such terms as may be mutually agreeable, including a contract obligating it to purchase a certain quantity of water from the district in a stipulated period of time, or to pay for such quantity of water whether or not it receives it; and

(4) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the district in the planning, undertaking, construction, or operation of water systems, sewer systems, and fire protection facilities.



Section 11-89-14 - Use of rights-of-way of public roads by district.

Each district is hereby authorized to use the rights-of-way of all public roads in the state without securing the prior approval of the state or of its agencies or departments or the governing body of any county and subject only to the necessity of obtaining the municipal consent required by Section 220 of the Constitution of Alabama; provided, however, that nothing in this section shall be construed to exempt any district from the requirements of Section 23-1-4; provided further, that the said district shall have the duty to restore at its expense all roads, highways, and public rights-of-way in which it may have made excavations or done other work in laying pipes or performing any of its other corporate functions.



Section 11-89-15 - Furnishing of fire protection service by district declared governmental function; immunity from tort liability of district.

The furnishing of fire protection service by a district is hereby declared to be a governmental function.

The district shall not be liable for any tort, whether negligent or willful, committed by any director, agent, servant, or employee of the district in the furnishing of fire protection service or in the construction, maintenance, or operation of any fire protection facility.



Section 11-89-16 - Exemption from taxation of district and property, leases, bonds, etc., thereof; payment of fees, taxes, or costs to probate judge for incorporation, etc.

The district, the property and income of the district, all bonds issued by the district, the income from such bonds, conveyances by or to the district, and leases, mortgages, and deeds of trust by or to the district shall be exempt from all taxation in the State of Alabama. The district shall be exempt from all taxes levied by any county, municipality, or other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities that a district may engage in.

The district shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.



Section 11-89-17 - Authorization and procedure for dissolution of district; vesting of title to properties of district and apportionment thereof upon dissolution of district.

At any time when the district has no bonds or other obligations outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the district shall be dissolved. Upon the filing for record of a certified copy of the said resolution in the office of the judge of probate of the county in which the district's certificate of incorporation was filed the district shall thereupon stand dissolved and, in the event it owned any property at the time of its dissolution, the title to all its property shall thereupon pass to and be divided and apportioned among the counties and municipalities in which any part of the service area may be located, or, if it is a supply district, among its authorizing subdivisions, all in such manner and to such extent as may be provided in the district's certificate of incorporation, as amended; provided, however, that in the absence of a contrary provision in the said certificate of incorporation, as amended, title to real estate and tangible personal property, other than cash, shall vest in the county or municipality, as the case may be, in which the said real estate or tangible personal property is located and the title to cash on hand and in banks, accounts receivable, choses in action, and other intangible property, other than intangible interest in land, shall vest in all of the counties and municipalities in which any part of the service area lies. Each such county and municipality shall have title to said cash and intangible items as a tenant in common thereof, the fractional interest of each such tenant in common in said items being represented by a fraction the numerator of which is an amount equal to the gross revenues derived by the district during its then next preceding complete fiscal year from service rendered in that part of its service area within that county or municipality, as the case may be, and the denominator of which is an amount equal to the gross revenues derived by the district during the same period from services rendered in its entire service area. For the purposes of this section only, real and tangible personal property, other than cash, located and service rendered wholly within a municipality shall not be deemed to be located or rendered, as the case may be, in a county.



Section 11-89-18 - Existence of district not to prevent subsequent incorporation, etc., of another district.

The existence of one or more districts incorporated under the provisions of this chapter shall not prevent the subsequent incorporation under this chapter of another district or the amendment of the certificate of incorporation of another district pursuant to authority granted by the same county, counties, municipality or municipalities, public corporation or public corporations, or by the same combination thereof, even though the service area described in the certificate of incorporation, as originally filed or amended, of any existing district may include territory that lies within the proposed service area of a district that is proposed to be incorporated under this chapter or that proposes to amend its certificate of incorporation under this chapter.



Section 11-89-19 - Provisions of chapter as to incorporation of district, acquisition of property, issuance of bonds, etc., exclusive; jurisdiction over and regulation of district, etc., by State Board of Health, Public Service Commission, etc.

Except as expressly otherwise provided in this chapter, no proceeding, notice, or approval shall be required for the incorporation of any district or the amendment of its certificate of incorporation, the acquisition of any property, water system, sewer system, or fire protection facility or the issuance of any bonds, mortgage and deed of trust or trust indenture; provided, however, that nothing contained in this section shall be construed to exempt any district from the jurisdiction of the State Board of Health.

The district, every water system, sewer system, or fire protection facility of the district and the rates and charges thereof shall be exempt from all jurisdiction of and all regulation and supervision by the Public Service Commission and neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to the issuance of bonds by the district.






Article 2 - Special Corporations.

Section 11-89-30 - Legislative findings.

The Legislature finds and determines that it is necessary and desirable to enable districts in existence to exercise their powers in a more efficient manner which does not interfere with their existing operations or confuse their management functions, accounting, and other records. The Legislature deems that special corporations may be necessary in certain areas for services to be expanded by districts to the fullest extent possible.



Section 11-89-31 - Definitions.

All definitions in Section 11-89-1 are incorporated in this article by reference, except that "district" shall also mean in this article any district which is operating under this article. Moreover, where used in this article, the words "special corporation" shall mean any corporation organized pursuant to this article.



Section 11-89-32 - Procedure to form special corporation.

(a) In order to provide for operation and financing of one or more, but not all, of its authorized services under Chapter 89, Title 11, by following the procedures set out in this article, any district may establish a separate public corporation and grant to it the power to finance and operate any, but not all, of the authorized services of the district. If any district may, by its certificate of incorporation, provide more than one of fire protection service, sewer service, or water service in its service area, it may provide that any one or more of the services, but not all of them, may be operated and financed through a special corporation organized pursuant to this article. The procedure to organize a special corporation is as follows: The board shall adopt a resolution specifying that it is necessary or expedient that a special corporation be organized pursuant to this article to operate and finance one or more, but not all, of the services of the district in connection with a water system, sewer system, or fire protection facilities. The services to be exercised by the special corporation shall be expressly referred to in the resolution. The board shall authorize three persons who reside in the proposed service area of the special corporation to proceed to organize the special corporation. Each of these persons shall submit to the board the proposed certificate of incorporation of the special corporation, together with the certificate of the Secretary of State of the State of Alabama that the name proposed for the special corporation is not identical to that of any other corporation organized under the laws of this state or so similar thereto as to lead to confusion or uncertainty. The certificate of the Secretary of State shall be made an exhibit to the proposed certificate of incorporation and shall be recorded therewith. The board shall approve the certificate of incorporation and authorize it to be recorded. The certificate of incorporation shall be executed by each of the three persons designated as organizers and recorded in the office of the judge of probate of the county in which the certificate of incorporation of the district was recorded. The certificate of incorporation need not be recorded in any other office, even though it is proposed that the special corporation shall operate in more than one county.

(b) The certificate of incorporation of the special corporation shall state the following:

(1) The names of the persons forming the special corporation and a statement that each of them resides in the proposed service area of the special corporation.

(2) The period for the duration of the special corporation. If the duration is to be perpetual, subject to termination upon termination of the district, that fact shall be stated.

(3) The name of the district, together with the date on which the board of the district approved the certificate of incorporation.

(4) A statement of the type or types of service proposed to be rendered by the special corporation.

(5) Whether the service or services will be rendered throughout the entire service area of the district, or in a smaller service area. If the service or services will be rendered throughout the entire service area, no legal description need be set forth in the certificate of incorporation. If the service or services are to be rendered in a smaller service area, a concise legal description in the certificate of incorporation of the area or areas in which the special corporation proposes to render its service or services is required. In no event, shall the service area of a special corporation include any area not in the service area of the district.

(6) Any other matters relating to the special corporation that the incorporators may choose to insert and that have been approved by the board.

(c) If the special corporation is empowered to issue bonds, the certificate of incorporation shall contain a provision that prohibits any bonds from being issued unless the total principal amount, final maturity date, and applicable interest rate or rates of the bonds have been approved by the board.



Section 11-89-33 - Clarification of powers.

(a) In addition to the powers granted to the special corporation, it is provided that if the special corporation is to operate a sewer system to provide for the collection, transportation, treatment, storage, or disposal of solid wastes, such a system may include, in addition to the facilities set out in the definition of "sewer system" in Section 11-89-1, barges, boats, towboats, transfer facilities, and such licenses, grants, agreements, contracts, and franchises as may be necessary or desirable for the conduct of the system. Also, the special corporation may contract with any municipality located in whole or in part in any county in which any part of the service area of the special corporation lies, for the collection, transfer, transportation, treatment, storage, or disposal by the special corporation of solid wastes within the municipality.

(b) The certificate of incorporation may incorporate by reference and grant to the special corporation, with the necessary changes in detail, all powers of the district which are provided in Section 11-89-7, by reference to that code section without specific enumeration of the powers, and the district may delegate to the special corporation any or all of the powers of the district contained in the code section with respect to the service or services to be rendered by the special corporation, including, without limitation, the power of eminent domain.



Section 11-89-34 - Directors.

Upon filing the certificate of incorporation and the certificate of the Secretary of State in the office of the judge of probate as provided in Section 11-89-32, the special corporation shall come into existence. The corporation shall have three directors. The directors shall be elected by the board for staggered terms so that one director shall serve an initial term of two years, one director shall serve an initial term of four years, and one director shall serve an initial term of six years. Thereafter, all directors shall serve six-year terms. Any director of the special corporation shall serve until his or her successor is elected and qualified. No director of the special corporation may be an officer of any municipality, county, or the State of Alabama, nor may any director of the special corporation be a director of the district. Each director shall reside in the service area of the special corporation as set forth in its certificate of incorporation. No director may be removed from office, except by virtue of ceasing to reside in the service area or by impeachment as provided in Section 11-89-6.



Section 11-89-35 - Duration.

No special corporation shall have a duration longer than the duration of the district which brought it into existence and authorized its incorporation. The special corporation shall stand dissolved when the district is dissolved pursuant to Chapter 89 of Title 11.



Section 11-89-36 - Dissolution.

Upon dissolution of a special corporation, all assets of the corporation shall be vested in the district. The dissolution may occur by expiration of the corporate life of the special corporation by the terms of its certificate of incorporation, or by adoption of a resolution to dissolve by the board of directors of the special corporation, if it has no bonds outstanding.



Section 11-89-37 - Acceptances.

Each special corporation may accept loans, grants, gifts, and any contributions from any public or private entity.



Section 11-89-38 - Incorporation of other powers.

Sections 11-89-8 to 11-89-19, inclusive, which are applicable to a district shall be applicable, with the necessary changes in detail, to a special corporation, except that no special corporation created by this article shall create another special corporation under this article.









Chapter 89A - SOLID WASTE DISPOSAL AUTHORITIES.

Section 11-89A-1 - Legislative findings.

It is hereby found and declared as follows: That the collection, disposal, and utilization of solid waste is a matter of grave concern to all citizens and is an activity thoroughly affected with the public interest; that the health, safety, and welfare of the people of this state require efficient solid waste collection and disposal service and efficient utilization of such waste; that the need exists to develop alternative energy sources for public and private consumption in order to reduce our dependence on such sources as petroleum products, natural gas, nuclear and hydroelectric generation; that solid waste represents a potential source of solid fuel, oil or gas that can be converted into energy; that technology exists to produce usable energy from solid waste; that there is a need for planning, research, development, and innovation in the design, management, and operation of facilities for solid waste management, in order to encourage continuing improvement and provide adequate incentives and processes for reducing operation and other costs in the management of solid waste; that a need exists for the demonstration of systems and techniques for materials recovery and reuse of solid waste; that long-term negotiated contracts with users of energy should be utilized as an incentive for the development of facilities for the recovery of energy from solid waste; that there is a shortage of funds available for the provision of solid waste disposal and resource recovery facilities; in order to provide for the collection and disposal of solid waste and to encourage planning of solid waste collection and disposal service and resource recovery through the development of systems for the recovery of material or energy from solid waste, it is necessary and desirable to authorize the creation by counties and municipalities (or any two or more thereof) in the state of authorities which will have the power to issue and sell bonds and notes and using the proceeds of such bonds and notes to acquire and construct such facilities.



Section 11-89A-2 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of a clear implication herein otherwise, be given the following respective interpretations herein:

(1) APPLICANT. A natural person who files a written application with the governing body of any county or municipality in accordance with the provisions of Section 11-89A-3.

(2) AUTHORITY. Any public corporation organized pursuant to the provisions of this chapter.

(3) AUTHORIZING RESOLUTION. A resolution or ordinance adopted by the governing body of any county or municipality in accordance with the provisions of Section 11-89A-3, that authorizes the incorporation of an authority.

(4) BOARD. The board of directors of an authority.

(5) BONDS. Bonds, notes, or other obligations representing an obligation to pay money.

(6) COSTS. As applied to a facility or any portion thereof, such term shall include all or any part of the cost of construction, acquisition, alteration, enlargement, extension, reconstruction, improvement, and remodeling of a facility, including all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, permits, approvals, licenses, and certificates and interests acquired or used for, in connection with or with respect to a facility, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring lands to which such buildings or structures may be moved, the cost of all machinery and equipment, financing charges, underwriters' commissions or discounts, interest prior to, during, and for a period of six months following estimated completion of such construction and acquisition, provisions for reserves for both principal and interest and for maintenance, extensions, enlargements, additions, and improvements to any facilities then being or theretofore acquired and all other amounts authorized by any authority to be paid into any special funds from proceeds of bonds issued by the authority, the cost of architectural, engineering, financial, and legal services, plans, specifications, studies, surveys, estimates of cost and revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing a facility, and such other expenses as may be necessary or incident to the construction and acquisition of a facility, the financing of such construction and acquisition and the placing of a facility in operation.

(7) COUNTY. Any county in the state.

(8) DETERMINING COUNTY. With respect to an authority, any county the governing body of which shall have made findings and determinations of fact pertaining to the organization of such authority in accordance with the provisions of Section 11-89A-3.

(9) DETERMINING MUNICIPALITY. With respect to an authority, any municipality the governing body of which shall have made findings and determinations of fact pertaining to the organization of such authority in accordance with the provisions of Section 11-89A-3.

(10) DETERMINING SUBDIVISION. With respect to an authority, any determining county or determining municipality.

(11) FACILITY. All or any part of either or both of (i) a solid waste disposal facility, and (ii) a resource recovery facility, including all land, rights-of-way, property rights, franchise rights, machinery, equipment, vehicles, furniture, fixtures, and all other property, rights, easements, and interests necessary or desirable in connection therewith.

(12) GOVERNING BODY. With respect to a municipality, its city or town council, board of commissioners, or other like governing body exercising the legislative functions of a municipality and, with respect to a county, its county commission or other like governing body exercising the legislative functions of a county.

(13) INCORPORATORS. The persons forming a public corporation pursuant to the provisions of this chapter.

(14) MUNICIPALITY. An incorporated municipality in the state.

(15) PERSON. The state, a municipality, a county, or any political subdivision or agency of the state or county or a municipality, a public corporation, or any private corporation, individual, partnership, trust, or foundation.

(16) RESOURCE RECOVERY FACILITY. Such term shall include any land, building, plant, system, facility, equipment, or other property, or any combination of either thereof, used or useful or capable of future use in connection with the extracting, converting to energy, or otherwise separating and preparing solid waste for reuse.

(17) RECOVERED RESOURCE. Material or energy in any form whatsoever, including but not limited to steam, gas, or electricity, which are or may be collected or recovered from or with respect to solid waste.

(18) REVENUES. All rentals, receipts, income, and other charges derived or received or to be derived or received by the authority from any of the following: The operation by the authority of a facility or facilities, or part of either thereof; the sale, including installment sales or conditional sales, lease, sublease, or use or other disposition of any facility or portion thereof; the sale, lease, or other disposition of recovered resources; contracts, agreements, or franchises with respect to a facility (or portion thereof), with respect to recovered resources, or with respect to a facility (or portion thereof) and recovered resources, including but not limited to charges with respect to the disposal of solid waste received with respect to a facility, income received as a result of the sale or other disposition of recovered resources; any gift or grant received with respect thereto; proceeds of bonds to the extent of use thereof for payment of principal of, premium, if any, or interest on the bonds as authorized by the authority; proceeds from any insurance, condemnation, or guaranty pertaining to a facility or property mortgaged to secure bonds or pertaining to the financing of a facility; income and profit from the investment of the proceeds of bonds or of any revenues and the proceeds of any special tax to which it may be entitled.

(19) SOLID WASTE. Any garbage, refuse, or sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility and other discarded materials, including solid, liquid, semi-solid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations, and from community activities.

(20) SOLID WASTE DISPOSAL FACILITY. Such term shall include any land, building, plant, system, facility, trucks, and other motor vehicles, equipment or other property, whether real, personal, or mixed, or any combination of either thereof, used or useful or capable of future use in connection with the collection, storage, treatment, utilization, recycling, processing, transporting, or disposal of solid waste, including transfer stations, incinerators, sanitary landfill facilities, or other facilities necessary or desirable in connection therewith.

(21) SPECIAL TAX. Any tax which may be levied for the benefit of an authority or any facility owned or operated by it or the proceeds of which may have been appropriated, allocated, or apportioned to such authority, or to or for the benefit of any such facility, by the Legislature or by the governing body of a county or municipality.

(22) STATE. The State of Alabama.



Section 11-89A-3 - Filing of application for incorporation of authority; denial or authorization of incorporation by governing body of county or municipality.

A public corporation may be organized pursuant to the provisions of this chapter in any county or municipality. In order to incorporate such a public corporation, any number of natural persons, not less than three, who are duly qualified electors of a proposed determining subdivision shall first file a written application with the governing body of any county or municipality, or any two or more thereof, which application shall:

(1) Recite the name of each county and municipality with the governing body of which such application is filed;

(2) Contain a statement that the applicants propose to incorporate an authority pursuant to the provisions of this chapter;

(3) State the proposed location of the principal office of the authority;

(4) State that each of the applicants is a duly qualified elector of the determining subdivision (or, if there is more than one, at least one thereof); and

(5) Request that the governing body of such determining subdivision adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed, approving its certificate of incorporation and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with the provisions of Section 11-89A-4. Every such application shall be accompanied by the form of certificate of incorporation of the proposed authority and by such other supporting documents or evidence as the applicants may consider appropriate.

As promptly as may be practicable after the filing of the application with it in accordance with the provisions of this section, the governing body of the determining subdivision with which the application was filed shall review the contents of the application, and the accompanying form of certificate of incorporation and shall adopt a resolution either denying the application or declaring that it is wise, expedient, and necessary and that the proposed authority be formed, approving the form of its certificate of incorporation and authorizing the applicants to proceed to form the proposed authority by the filing for record of such a certificate of incorporation in accordance with the provisions of Section 11-89A-4. While it shall not be necessary that any such resolution be published in a newspaper or posted, each governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon said application is taken.



Section 11-89A-4 - Incorporation procedure; contents, execution, and filing of certificate of incorporation; notice to Secretary of State.

(a) Within 40 days following the adoption of an authorizing resolution (or, if there is more than one, the last adopted thereof), the applicants shall proceed to incorporate an authority by filing for record in the office of the judge of probate of the county in which the principal office of the authority is to be located a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner provided in this chapter and shall also be in the form theretofore approved by the governing body of each determining subdivision.

(b) The certificate of incorporation of the authority shall state:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the determining subdivision (or, if there is more than one, at least one thereof);

(2) The name of the authority (which may be a name indicating in a general way the area proposed to be served by the authority and shall include the words "_____ Solid Waste Disposal Authority," or "The Solid Waste Disposal Authority of _____," the blank spaces to be filled in with the name of one or more of the determining subdivisions or other geographically descriptive word or words, such descriptive word or words not, however, to preclude the authority from locating facilities or otherwise exercising its powers in other geographical areas), unless the Secretary of State shall determine that such name is identical to the name of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty, in which case the incorporators may insert additional identifying words so as to eliminate said duplication or similarity;

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to the provisions of Section 11-89A-21, that fact shall be stated);

(4) The name of each determining subdivision together with the date on which the governing body thereof adopted an authorizing resolution;

(5) The location of the principal office of the authority, which shall be within the boundaries of the determining subdivision (or, if more than one, at least one thereof);

(6) That the authority is organized pursuant to the provisions of this chapter;

(7) If the exercise by the authority of any of its powers hereunder is to be in any way prohibited, limited, or conditioned, a statement of the terms of such prohibition, limitation, or condition;

(8) The number of members of the board of directors of the authority, which shall be an odd number not less than three, the duration of their respective terms of office (which shall not be in excess of six years) and (subject to the provisions of Section 11-89A-6) the manner of their election or appointment;

(9) Any provisions, not inconsistent with Section 11-89A-21, relating to the vesting of title to its properties upon its dissolution; and

(10) Any other related matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgements to deeds. When the certificate of incorporation is filed for record, there shall be attached to it (i) a copy of the application as filed with the governing body of each determining subdivision in accordance with the provisions of Section 11-89A-3, (ii) a certified copy of the authorizing resolution adopted by the governing body of each determining subdivision, and (iii) a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty.

(d) Upon the filing for record of the said certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in said certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 11-89A-5 - Amendments to certificate of incorporation.

The certificate of incorporation of any authority incorporated under the provisions of this chapter may at any time and from time to time be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the said resolution and which amendment may include any matters which might have been included in the original certificate of incorporation.

After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chairman of the board and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of each determining subdivision, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the said resolution adopted by the board proposing the said amendment to the certificate of incorporation, together with such documents in support of the application as the said chairman may consider appropriate. As promptly as may be practicable after the filing of the said application with the governing body of a determining subdivision pursuant to the foregoing provisions of this section, that governing body shall review the said application and shall adopt a resolution either denying the said application or authorizing the proposed amendment. While it shall not be necessary that any such resolution be published in a newspaper or posted, the governing body of each determining subdivision with which such application is filed shall also cause a copy of the said application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of said governing body at which final action upon the said application is taken. The certificate of incorporation of an authority may be amended only after the filing of such an application therefor and the adoption by the governing body of each determining subdivision of an approving resolution.

Within 40 days following the adoption by the governing body of the determining subdivision of a resolution approving the proposed amendment (or, if there is more than one, the last adopted of such approving resolutions) the chairman of the board of the authority and the secretary of the authority shall sign, and file for record in the office of the judge of probate with which the certificate of incorporation of the authority was originally filed a certificate in the name of and in behalf of the authority, under its seal, reciting the adoption of said respective resolutions by the board and by the governing body of each determining subdivision and setting forth the said proposed amendment. The judge of probate for such county shall thereupon record said certificate in an appropriate book in his office. When such certificate has been so filed and recorded, such amendment shall become effective, and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of an authority shall be amended except in the manner provided in this section.



Section 11-89A-6 - Board of directors of authority; election; terms of office; vacancies; qualifications; expenses; meetings; notice and waiver; resolutions; impeachment.

(a) Each authority shall have a board of directors composed of the number of directors provided in the certificate of incorporation, as most recently amended; provided, however, that in the case of any authority in existence and incorporated prior to May 11, 1989, the board shall consist of three directors who shall be elected by the governing body of the determining subdivision for staggered terms in accordance with the provisions of law as it existed immediately prior to the aforesaid effective date unless such authority shall otherwise amend its certificate of incorporation pursuant to the provisions of Section 11-89A-5. Unless provided to the contrary in its certificate of incorporation, all powers of the authority shall be exercised, and the authority shall be governed, by the board or pursuant to its authorization. Subject to the provisions of the first sentence of this subsection (a) and to the provisions of subdivision (8) of subsection (b) of Section 11-89A-4, the board shall consist of directors having such qualifications, being elected or appointed by such person or persons (including, without limitation, the board itself, the governing body or bodies of one or more determining subdivisions or other counties and municipalities, and other entities or organizations) and in such manner, and serving for such terms of office, all as shall be specified in the certificate of incorporation of the authority; provided, however, that no fewer than a majority of the directors shall be elected by the governing body or bodies of one or more of the determining subdivisions and the certificate of incorporation of each authority must contain provisions having this effect. Unless provided to the contrary in the certificate of incorporation of an authority, any officer of any determining subdivision shall be eligible for appointment and may serve as a member of the board for the term for which he is appointed or during his tenure as an officer of such determining subdivision, whichever expires first.

(b) If, at the expiration of any term of office of any director, a successor thereto shall not have been elected or appointed, then the director whose term of office shall have expired shall continue to hold office until his successor shall be so elected or appointed. If at any time there should be a vacancy on the board, whether by death, resignation, incapacity, disqualification, or otherwise, a successor director to serve for the unexpired term applicable to such vacancy shall be elected or appointed by the person or persons who elected or appointed the predecessor director. Each election or appointment of a director, whether for a full term or to complete an unexpired term, shall be made not earlier than 30 days prior to the date on which such director is to take office as such. Any director, irrespective of by whom elected or appointed, shall be eligible for reelection or reappointment.

(c) Each director shall serve as such without compensation but shall be reimbursed for expenses actually incurred by him in and about the performance of his duties. A majority of the directors shall constitute a quorum for the transaction of business, but any meeting of the board may be adjourned from time to time by a majority of the directors present or may be so adjourned by a single director if such director is the only director present at such meeting. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the board. The board shall hold regular meetings at such times as may be provided in the bylaws of the authority, may hold other meetings at any time and from time to time upon such notice as may be required by the bylaws of the authority, and must upon call of the chairman of the authority or a majority of the total number of directors, hold a special meeting, none of which meetings shall be subject to the provisions of Section 13A-14-2 or other similar law. Whenever any notice is required by the bylaws of the authority to be given of any meeting of the board, a waiver thereof in writing, signed (whether before or after such meeting) by the person or persons entitled to such notice, shall be the equivalent to the giving of such notice. Any matter on which the board is authorized to act may be acted upon at any regular, special or called meeting. At the request of any director, the vote on any question before the board shall be taken by yeas and nays and entered upon the record. All resolutions adopted by the board shall be reduced to writing and signed by the secretary of the authority and shall be recorded in a well-bound book. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.

(d) Any director may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama of 1901 and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175.



Section 11-89A-7 - Officers of authority.

The officers of an authority shall consist of a chairman, a vice-chairman, a secretary, a treasurer, and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may, but need not be, held by the same person. The chairman and vice-chairman of an authority shall be elected by the board from the membership thereof; the secretary, the treasurer, and any other officers of the authority may but need not be members of the board and shall also be elected by the board. The chairman, vice-chairman and secretary of the authority shall also be the chairman, vice-chairman and secretary of the board, respectively.



Section 11-89A-8 - Powers of authority; location of facilities of authority.

(a) Every authority shall have all of the powers necessary and convenient to carry out and effectuate the purposes and provisions of this chapter, including (without limiting the generality of the foregoing) the following powers:

(1) To have succession in its corporate name for the duration of time (which may be in perpetuity, subject to the provisions of Section 11-89A-21 specified in its certificate of incorporation);

(2) To sue and be sued in its own name in civil suits and actions and to defend suit against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt, alter, and repeal bylaws, regulations, and rules, not inconsistent with the provisions of this chapter, for the regulation and conduct of its affairs and business;

(5) To acquire, whether by gift, purchase, transfer, foreclosure, lease, or otherwise, to construct and to expand, improve, operate, maintain, equip, and furnish one or more facilities, including all real and personal properties that its board may deem necessary in connection therewith, regardless of whether or not any such facility shall then be in existence and, if in existence, regardless of whether or not any such facility is then owned or leased by any person to which such facility may subsequently be sold or leased by such authority;

(6) To borrow money and to sell and issue bonds as hereinafter provided for any corporate use or purpose;

(7) To lease to any person or persons all or any part of any facility or facilities that are or are to be owned by it, to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof, all upon such terms and conditions as its board may deem advisable;

(8) To contract to sell, convey, or dispose of and to sell, convey, or dispose of all or any part of any recovered resource facility, and to contract to sell, convey, or dispose of all or any part of any recovered resources (including, but not limited to, the granting of options to purchase any recovered resources to any person), all for such consideration and upon such terms and conditions as its board may deem advisable;

(9) To enter into a contract or contracts with any person or persons granting to such person or persons the exclusive right to purchase or acquire from the authority any recovered resources or rights to recovered resources for such period as its board may deem advisable;

(10) To pledge for payment of any bonds issued or assumed by the authority any revenues (including proceeds of any special tax to which it may be entitled) from which such bonds are payable as provided in this chapter, and to mortgage or pledge any or all of its facilities and revenues or any part or parts thereof, whether then owned or received or thereafter acquired or received;

(11) To assume obligations secured by a lien on or secured by and payable out of or secured by a pledge of any facility or facilities or part thereof or the revenues derived from any facility or facilities that may be acquired by the authority;

(12) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which such authority was organized or to exercise any power expressly granted under this chapter;

(13) To enter into contracts with, to accept aid, loans, and grants from, to cooperate with, and to do any and all things not specifically prohibited by this chapter or other applicable laws of the state that may be necessary in order to avail itself of the aid and cooperation of the United States of America, the state or any agency, instrumentality, or political subdivision of either thereof in furtherance of the purposes of this chapter;

(14) To receive and accept from any source aid or contributions in the form of money, property, labor, or other things of value, to be held, used, and applied to carry out the purposes of this chapter, subject to any lawful condition upon which such aid or contributions may be given or made;

(15) To appoint, employ, and contract with such employees and agents, including, but not limited to, architects, engineers, attorneys, accountants, financial experts, fiscal agents, and such other advisors, consultants, and agents as may in its judgment be necessary or desirable, and to fix their compensations;

(16) To enter into a management contract or contracts with any municipality, any county, or any person or persons for the management, supervision, or operation of all or any part of its facilities as may in the judgment of such authority be necessary or desirable in order to perform more efficiently or economically any function for which it may become responsible in the exercise of the powers conferred upon it by this chapter;

(17) To procure insurance against any loss in connection with its property and other assets in such amounts and from such insurers as its board may deem desirable;

(18) To invest its moneys (including, without limitation, the moneys held in any special fund created pursuant to any trust indenture or agreement or resolution securing any of its bonds and proceeds from the sale of any bonds or notes) not required for immediate use in:

a. Any debt securities that are direct, general obligations of the United States of America;

b. Any debt securities, the payment of the principal of and interest on which is unconditionally guaranteed by the United States of America;

c. Any time deposit with, or any certificate of deposit issued by, any bank which is organized under the laws of the United States of America or any state thereof and deposits in which are insured by the Federal Deposit Insurance Corporation or any department, agency, or instrumentality of the United States of America that may succeed to the functions of such corporation; and

d. Any debt obligation in which an insurance company organized under the laws of the state may legally invest its money at the time of investment by an authority;

(19) To procure or agree to the procurement of insurance or guarantees from the United States of America or any agency or instrumentality thereof, or from any private insurance company, of the payment of any bonds issued by such authority, and to pay premiums or fees for any such insurance or guarantees; and

(20) To do any and all things necessary or convenient to carry out its purposes and to exercise its powers pursuant to the provisions of this chapter.

(b) Any facility or facilities of an authority organized pursuant to determination by a determining municipality may be located within or without or partially within and partially without the determining municipality, subject to the following conditions:

(1) No such facility or part thereof shall be located more than 30 miles from the corporate limits of the determining municipality;

(2) No such facility or part thereof shall be located within the corporate limits of a municipality other than the determining municipality in this state;

(3) No such facility or part thereof shall be located within the police jurisdiction of another municipality in this state unless the governing body of such municipality has first adopted a resolution consenting to the location of such facility or part thereof in the police jurisdiction of such municipality; and

(4) No such facility or part thereof shall be located in a county other than that (or those) in which the determining municipality (or part thereof) is situated unless the governing body of such other county has first adopted a resolution consenting to the location of such facility or part thereof in such county.

(c) Any facility or facilities of an authority organized pursuant to determination by a determining county may be located within or without or partially within and partially without the determining county, subject to the following conditions:

(1) No part of a facility shall be located more than three miles outside the boundaries of the determining county;

(2) In no event shall any facility or part thereof be located within the corporate limits of a municipality unless the governing body of such municipality has first adopted a resolution consenting to the location of such facility or part thereof in such municipality; and

(3) No such project or part thereof shall be located in a county other than the determining county unless the governing body of such other county has first adopted a resolution consenting to the location of a part of such facility in such other county.

(d) Any facility or facilities of an authority jointly organized pursuant to determinations by two or more determining subdivisions may be located within or without or partially within and partially without the respective determining subdivisions, subject to the following conditions:

(1) No such facility or part thereof shall be located in a county other than (i) that (or those) in which any determining municipality (or part thereof) is situated or (ii) a county that is also a determining subdivision unless the governing body of such other county has first adopted a resolution consenting to the location of such facility or part thereof in such county; and

(2) No such facility or part thereof shall be located within the corporate limits of a municipality other than a determining municipality unless the governing body of such municipality has first adopted a resolution consenting to the location of such facility or part thereof in such municipality.

(e) Nothing herein contained shall be construed as granting to an authority the power to levy any taxes.



Section 11-89A-9 - Bonds of authority, generally.

(a) Any authority shall have the power to issue, sell, and deliver at any time and from time to time its bonds in such principal amount or amounts as its board shall determine to be necessary to provide funds:

(1) To finance the costs of a facility or facilities;

(2) To refund bonds theretofore issued or assumed by the authority;

(3) To provide funds to enable it to achieve any of its other corporate purposes; or

(4) To accomplish any one or more of the objectives referred to in subdivisions (1) through (4).

(b) Any such bonds may be executed and delivered by the authority at any time and from time to time, may be in such form and denominations and of such tenor and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times, not exceeding 45 years from the date thereof, may be payable at such place or places whether within or without the State of Alabama, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, and may contain such provisions not inconsistent with this chapter as shall be provided in the proceedings of the board whereunder such bonds shall be authorized to be issued. If such action shall be deemed advisable by the board, there may be retained in the proceedings under which any of such bonds are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of such bonds, but nothing contained in this section shall be construed to confer on the authority any right or option to redeem any such bonds except as may be provided in the proceedings under which they shall be issued.

(c) All bonds issued by the authority shall be signed by the chairman of its board or other chief executive officer and attested by its secretary and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chairman of its board or other chief executive officer; provided, that a facsimile of the signature of one, but not both of said officers, may be printed or otherwise reproduced on any such bonds in lieu of a manual signature thereon, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chairman of its board or other chief executive officer may be printed or otherwise reproduced on any such interest coupons in lieu of a manual signature thereon.

(d) Prior to the preparation of definitive bonds, the authority may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The authority may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost.

(e) All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state, any determining subdivision, any county or municipality; provided, that the provisions of this subsection shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority.



Section 11-89A-10 - Security for payment of bonds; contracts and agreements to secure.

(a) Any bonds issued by the authority shall be revenue bonds and shall be payable solely out of such revenues of the authority as may be designated in the proceedings of the board under which they shall be authorized to be issued. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of the revenues derived from the operation of any facility or facilities owned by the authority, regardless of the fact that those bonds may have been issued with respect to or for the benefit of a certain facility or facilities of the authority.

(b) As security for payment of the principal and interest on any bonds issued or assumed by it, any authority may enter into a contract or contracts, and adopt resolutions or other proceedings containing provisions constituting a part of the contract or contracts with the holders of such bonds, pertaining to, among other things, the following:

(1) Pledging all or any part of the revenues of such authority to secure the payment of such bonds;

(2) Pledging, assigning or mortgaging all or any part of the assets of such authority to secure the payment of such bonds;

(3) The creation of reserve, sinking or other funds and the regulation and disposition thereof;

(4) The issuance of additional bonds;

(5) Binding the authority to impose and collect reasonable rates for and the imposition of reasonable regulations respecting any service rendered from or with respect to any facility or facilities;

(6) The procedure, if any, by which the terms of any contract with the holders of such bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(7) Limitations on the amount of moneys to be expended by such authority for its operating expenses;

(8) Vesting in a trustee or trustees such property, rights, powers and duties as such authority may determine;

(9) Defining the acts or omissions to act that shall constitute a default in the performance of the obligations and duties of such authority to the holders of such bonds and providing for the rights and remedies of such holders in the event of such default; provided, however, that such rights and remedies shall not be inconsistent with the general laws of the state and the other provisions of this chapter; and

(10) Any other matters, of like or different character, which in any way affect the security or protection of the holders of such bonds.

(c) Any mortgage of property granted by any authority, any security interest in property created by it, or any assignment or pledge of revenues or contract rights made by it, in each case to secure the payment of its bonds, shall be valid and binding from the time when such mortgage is granted, such security interest created, or such assignment or pledge is made, as the case may be, and the property so mortgaged, the property with respect to which such security interest is so created, and the revenues and contract rights so assigned or pledged shall immediately (or as soon thereafter as such authority obtains any right thereto or interest therein) be subject to such mortgage, security interest, assignment or pledge, as the case may be, without physical delivery of any property, revenues or contract documents covered thereby or any further act, and the lien of any such mortgage, security interest, assignment or pledge shall be valid and binding as against all persons having claims of any kind in tort, contract or otherwise against such authority, irrespective of whether such persons have actual notice thereof, from the time notice of such mortgage, security interest, assignment or pledge is filed for record (1) in the office of the judge of probate in which the certificate of incorporation of such authority was filed for record and (2) in the case of any mortgage or security interest covering any tangible property, whether real, personal or mixed, in the office of the judge of probate of the county in which such property is or is to be located pursuant to any agreement made by such authority with any person respecting the location and use of such property. Such notice shall contain a statement of the existence of any such mortgage, security interest, assignment or pledge, as the case may be, a description of the property, revenues or contract rights subject thereto and a description of the bonds secured thereby, all in terms sufficient to give notice to a reasonably prudent person of the existence and effect of any such mortgage, security interest, assignment or pledge. If the requirements of the preceding sentence are met, such notice may consist of (i) a summary statement prepared specially for the purpose of serving as such notice, (ii) an executed counterpart of any mortgage, security agreement, assignment, trust indenture or other instrument granting such mortgage, creating such security interest or making such assignment or pledge, as the case may be, or (iii) a certified copy of the resolution adopted by the board of such authority authorizing such mortgage, security interest, assignment or pledge, as the case may be.



Section 11-89A-11 - Proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by an authority shall be used solely for the purpose or purposes for which the same are authorized; provided, however, that if for any reason any part of such proceeds shall not be necessary for such purposes then such unexpended part of such proceeds shall be applied to the payment of the principal of or interest on the said bonds. All accrued interest and premium received in any such sale shall be applied to the payment of interest or principal on the bonds sold.



Section 11-89A-12 - Refunding bonds.

Any bonds issued or assumed by an authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with such refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any such refunding bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board.

Any refunding bonds issued by an authority shall be issued and may be secured in accordance with the provisions of Sections 11-89A-9 and 11-89A-10.



Section 11-89A-13 - Freedom of authority from supervision and control of state; applicability of Article 1 of Chapter 27 of Title 22.

(a) This chapter is intended to aid the state through the furtherance of the purposes of the chapter by providing appropriate and independent instrumentalities with full and adequate powers to fulfill their functions. Except as expressly provided in this chapter, no proceeding, notice, or approval shall be required for the incorporation of any authority or the amendment of its certificate of incorporation, the purchase of any note or other instrument secured by a mortgage, deed of trust, note, or other security interest, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture, or the exercise of any other of its powers by an authority. Neither a public hearing nor the consent of the State Department of Finance or any other department, agency, bureau, board, or corporation of the state shall be prerequisite to the issuance of bonds by an authority.

(b) To the extent that Section 22-27-5 might in any way be applicable to the actions of the authority, the said section is hereby declared to be inapplicable, including particularly the provisions of the said section providing for the cancellation of contracts of counties and municipalities, and individuals, corporations, partnerships, or other agencies engaging in the collection and disposal of solid waste. Each authority shall, however, be subject to the provisions of Article 1 of Chapter 27 of Title 22 (other than the provisions of the said Section 22-27-5) respecting sanitary requirements in the disposal of solid waste.



Section 11-89A-14 - Power of eminent domain.

Each authority organized under the provisions of this chapter is hereby granted the power of eminent domain and may exercise such power in the manner provided by law for the purpose of obtaining real property for any facility or part thereof.



Section 11-89A-15 - Cooperation, aid, and agreements from and with other bodies.

(a) For the purpose of attaining the objectives of this chapter, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of the state, a county or municipality may, upon such terms and with or without consideration, as it may determine, do any or all of the following:

(1) Lend or donate money to any authority or perform services for the benefit thereof;

(2) Donate, sell, convey, transfer, lease, or grant to any authority, without the necessity of authorization at any election of qualified voters, any property of any kind;

(3) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with any authority in attaining the objectives of this chapter; and

(4) To pay to any authority the proceeds of any special tax appropriated, apportioned, or allocated to such authority or to or for the benefit of any facility owned or operated by such authority.

(b) Any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of the state, a county or municipality are each hereby specifically authorized to enter into a contract or contracts obligating any such entity to dispose of its solid waste, or any part thereof, at a facility or facilities owned or operated by such authority and obligating such county, municipality, or other political subdivision, public corporation, agency, or instrumentality of the state, a county or municipality to make payments to such authority for such disposal. The terms, provisions, and conditions of any such contract or contracts shall be such as a governing body of any such county, municipality, or political subdivision, public corporation, agency or instrumentality of the state, a county, or municipality deems appropriate. Any such contract or contracts may provide for the continuous disposal of such solid waste from year to year, but for a term not to exceed 45 years. Any costs to any such county, municipality, or other political subdivision, public corporation, agency, or instrumentality of the state, a county or municipality shall be paid annually out of the general operating funds of any such county, municipality, or other political subdivision, public corporation, agency, or instrumentality of the state or any county or municipality, and the entering into of such contract or contracts shall not constitute the incurring of a debt by such county, municipality or other political subdivision, public corporation, agency or instrumentality of the state or any county or municipality within the meaning of any constitutional or statutory limitations on debts of the state, the counties, or the municipalities.



Section 11-89A-16 - Exemption from taxation, etc.

The property and income of any authority, all bonds issued by an authority, the income from such bonds, conveyances by or to an authority, and leases, mortgages, and deeds of trust or trust indentures by or to an authority shall be exempt from all taxation in the State of Alabama. Any authority shall be exempt from all taxes levied by any county, municipality, or other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which an authority may engage. An authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.



Section 11-89A-17 - Exemption from usury and interest laws.

Each authority shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8.



Section 11-89A-18 - Exemption from competitive bid laws.

Any authority and all contracts made by it shall be exempt from the laws of the State of Alabama requiring competitive bids for any contract to be entered into by municipalities or public corporations authorized by them, including, but without limitation to, the provisions of Article 3 of Chapter 16 of Title 41.



Section 11-89A-19 - Disposition of net earnings of authority.

An authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event a board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of an authority, then any portion, as determined by the board, of the net earnings of an authority thereafter accruing may, in the discretion of the board, be paid to one or more of its determining subdivisions.



Section 11-89A-20 - Bonds of authority as legal investments.

The bonds of any authority shall be legal investments in which the state and its agencies and instrumentalities, all counties, municipalities and other political subdivisions of the state and public corporations organized under the laws thereof, all insurance companies and associations and other persons carrying on an insurance business, all banks, savings banks, savings and loan associations, trust companies, credit unions and investment companies of any kind, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whosoever are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds in their control or belonging to them.



Section 11-89A-21 - Dissolution of authority; vesting of title to authority's property.

At any time when an authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record of a certified copy of the said resolution in the office of the judge of probate with which the authority's certificate of incorporation is filed, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall, subject to any constitutional prohibition or inhibitions to the contrary, thereupon vest in one or more counties or municipalities in such manner and interests as may be provided in the said certificate of incorporation; provided, however, that if said certificate of incorporation contains no provision respecting the vesting of title to the properties of the authority, title to all such properties shall, subject to any constitutional provisions or inhibitions to the contrary, thereupon vest in its determining subdivision, or if such authority shall have more than one determining subdivision, in its determining subdivisions as tenants in common.



Section 11-89A-22 - Incorporation of another authority by same determining subdivision.

The existence of an authority incorporated under the provisions of this chapter shall not prevent the subsequent incorporation under this chapter of another authority pursuant to authority granted by the same determining subdivision.



Section 11-89A-23 - Notice of bond resolution; contest to validity of bonds, etc.

Upon the adoption by the board of any authority of any resolution providing for the issuance of bonds, such authority may, in the discretion of its board, cause a notice respecting the issuance of such bonds to be published once a week for two consecutive weeks in each county in which shall be located any facility financed or in any way assisted by the issuance of such bonds, such publication in each such county to be in a newspaper having general circulation therein. Such notice shall be in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of such authority: "_____, a public corporation and instrumentality of the State of Alabama, on the _____ day of _____, authorized the issuance of $_____ principal amount of bonds (or notes, as the case may be) of the said public corporation for purposes authorized in the act of the Legislature of Alabama under which the said public corporation was organized. Any action or proceeding questioning or contesting the validity of the said bonds, or the instruments securing the same, or the proceedings authorizing the same, must be commenced on or before _______ (here insert date determined in accordance with the provisions of the next paragraph of this section)."

The date stated in such notice as the date on or before which any action or proceeding questioning or contesting the validity of the bonds referred to therein must be commenced shall be a date at least 30 days after the date on which occurs the last publication of such notice necessary for it to have been published at least once in all counties in which it is required to be published. Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in such notice or to contest the validity of any such bonds, or the validity of any instruments securing the same, must be commenced on or before the date determined in accordance with the preceding sentence and stated in such notice as the date on or before which any such action or proceeding must be commenced. After such date no right of action or defense shall be asserted questioning or contesting the validity of such bonds, or the instruments securing the same, or the proceedings authorizing the same, nor shall the validity of such bonds or such instruments or proceedings be open to question in any court on any ground whatsoever, except in an action or proceeding commenced on or before such date.



Section 11-89A-24 - Cumulative effect of chapter.

The provisions of this chapter are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with provisions of this chapter.



Section 11-89A-25 - Liberal construction of chapter.

This chapter being remedial in nature, the provisions of this chapter shall be liberally construed to effect its purpose.






Chapter 89B - SALE AND ISSUANCE OF BONDS BY PUBLIC CORPORATIONS OPERATING WATER SYSTEMS.

Section 11-89B-1 - Public corporation given power to sell and issue bonds, to pledge for payment proceeds, revenues, etc., and to issue bonds or notes for temporary borrowing.

In addition to all other powers now or hereafter granted by law, each public corporation organized under the laws of the State of Alabama which is authorized by law (i) to operate a water system consisting of land, plants, systems, facilities, buildings and other property, or any combination of any thereof, which are used or useful or capable of future use in providing, furnishing, supplying or distributing water and (ii) to borrow money for use for one or more of its corporate purposes shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To sell and issue bonds of such public corporation in order to provide funds for any corporate function, use or purpose for which such public corporation is otherwise authorized by law to borrow money, any such bonds to be payable solely out of one or more of the following: (i) any or all proceeds of or receipts from any privilege, license, excise or other tax (whether such tax is levied by the State of Alabama or any county, municipality or public corporation thereof) received by such public corporation, including, without limitation, any tax proceeds or receipts which are required by law to be paid to or deposited to the credit of such public corporation and (ii) the revenues derived from any water, sewer or garbage system or other revenue-producing facility of such public corporation;

(2) To pledge for payment of any bonds issued by such public corporation any proceeds, receipts or revenues from which those bonds are made payable as provided in this chapter; and

(3) In evidence of any temporary borrowing of said public corporation, to issue from time to time revenue bonds or notes maturing not later than 36 months from the date of issuance. Any such temporary borrowing may be made in anticipation of the sale and issuance of long-term revenue bonds, and in such event, the principal proceeds from the sale of such long-term revenue bonds shall, to the extent necessary, be used for payment of the principal of and the interest on the temporary revenue bonds or notes issued in anticipation of the sale and issuance of such long-term revenue bonds. Any temporary bonds or notes issued pursuant to this paragraph may be refunded or renewed or extended for an additional period of not more than 36 months from the date of maturity of the temporary bonds or notes being refunded or renewed or extended, but otherwise pursuant to all of the terms and conditions of this paragraph, whether or not the project with respect to which the outstanding temporary bonds or notes were issued has been completed.



Section 11-89B-2 - Form, terms, denominations, etc. of bonds; execution and delivery; interest; sale; issuance of refunding bonds; liability on bonds; source of payment; use of proceeds; mortgage, deed of trust, etc., containing certain agreements.

All bonds issued pursuant to the provisions of this chapter shall be signed by the chairman of the board of directors or other governing body or other chief executive officer of such public corporation and attested by its secretary and the seal of such public corporation shall be affixed thereto; provided, that a facsimile of the signatures of both of the officers whose signatures will appear on the bonds may be imprinted or otherwise reproduced thereon in lieu of being manually signed if the proceedings in which the bonds are authorized to be issued provide for the manual authentication of such bonds by a trustee, registrar or paying agent; provided further, that a facsimile of the seal of such public corporation may be imprinted or otherwise reproduced on any such bonds in lieu of being manually affixed thereto.

Any such bonds may be executed and delivered by such public corporation at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter and shall bear such rate or rates of interest, or no interest, computed, compounded (if determined by its board of directors or other governing body to be advantageous), payable at such time or times, and evidenced in such manner, as may be provided by resolution of its board of directors or other governing body. All such bonds of such public corporation may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by its board of directors or other governing body to be most advantageous. The principal of and interest on any such bonds issued or obligations assumed by such public corporation may thereafter at any time (whether before, at or after maturity of any such principal and whether at, after or not exceeding six months prior to the maturity of any such interest) and from time to time be refunded by the issuance of refunding bonds of such public corporation, which may be sold by such public corporation at public or private sale at such price or prices as may be determined by its board of directors or other governing body to be most advantageous or which may be exchanged for the bonds or other obligations to be refunded. Such public corporation may pay all expenses, premiums and commissions which its board of directors or other governing body may deem necessary and advantageous in connection with any financing done by it. All such bonds issued by such public corporation shall be construed to be negotiable instruments although payable solely from a specified source. Neither a public hearing nor consent of the State Department of Finance shall be prerequisite to the issuance of such bonds by such public corporation. All such bonds issued by such public corporation and the income therefrom shall be exempt from all taxation in the State of Alabama.

All obligations created or assumed and all such bonds issued or assumed by such public corporation shall be solely and exclusively an obligation of such public corporation and shall not create an obligation or debt of any county or municipality; provided, that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by such public corporation.

Any such bonds issued by such public corporation shall be limited or special obligations of such public corporation payable solely out of the proceeds, receipts or revenues specified in the proceedings authorizing those bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of one or more of the following: (i) any or all proceeds of or receipts from any privilege, license, excise or other tax (whether such tax is levied by the State of Alabama or any county, municipality or public corporation thereof) received by such public corporation, including, without limitation, any tax proceeds or receipts which are required by law to be paid to or deposited to the credit of such public corporation and (ii) the revenues derived from the leasing, sale or operation of all water, sewer and garbage systems and other revenue-producing facilities owned by such public corporation or solely out of the revenues from the leasing, sale or operation of any one or more of such systems or facilities or parts thereof, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular systems or facilities of such public corporation.

Such public corporation may pledge for the payment of any of its bonds the revenues from which such bonds are payable and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds the water, sewer or garbage systems or other revenue-producing facilities or any part of any thereof, the revenues or any part of the revenues from which are so pledged. Any mortgage and deed of trust or trust indenture made by such public corporation may contain such agreements as its board of directors or other governing body may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture and respecting the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made; provided, that no such instrument shall be subject to foreclosure.



Section 11-89B-3 - Contracts as security for payment of principal and interest on bonds.

As security for payment of the principal of and interest on bonds issued or obligations assumed by it, such public corporation may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any water, sewer or garbage system or other revenue-producing facility owned by it or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from any such system or facility, for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with the provisions of this chapter for the protection of the bonds and other obligations being secured and the assurance that the revenues from such system or facility will be sufficient to operate such system or facility, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such system or facility and the making of replacements thereof and capital improvements thereto.

Any contract pursuant to the provisions of this section may be set forth in any resolution of its board of directors or other governing body authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust or trust indenture made by such public corporation under this chapter.



Section 11-89B-4 - Resolution of board of directors, etc., or trust indenture containing provisions creating statutory mortgage lien.

Any resolution of the board of directors or other governing body of such public corporation or trust indenture under which bonds may be issued pursuant to the provisions of this chapter may contain provisions creating a statutory mortgage lien, in favor of the holders of such bonds, on the water, sewer and garbage systems or other revenue-producing and facilities or any thereof (including any after-acquired property) out of the revenues from which such bonds are made payable. The said resolution of the board of directors or other governing body of such public corporation or the said trust indenture may provide for the filing for record in the office of the judge of probate of each county in which any part of such water, sewer and garbage systems or other revenue-producing facilities or any thereof may be located of a notice containing a brief description of such systems and facilities or any thereof, a brief description of such bonds and a declaration that said statutory mortgage lien has been created for the benefit of the holders of such bonds upon such systems and facilities or any thereof, including any additions thereto and extensions thereof. Each judge of probate shall receive, record and index any such notice filed for record in his office and no mortgage or deed tax shall be payable with respect to any such filing for record. The recording of such notice, as provided in this section, shall operate as constructive notice of the contents thereof.



Section 11-89B-5 - Use of moneys derived from sale of bonds.

All moneys derived from the sale of any such bonds issued by such public corporation shall be used solely for the purpose or purposes for which the same are authorized, including the funding of all or part of any reserve funds which may be required for debt service, replacement and extension or capital improvements, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to:

(1) The fiscal, engineering, legal and other expenses incurred in connection with the issuance of and security for the bonds, including, without limitation, the charges, premiums or fees in connection with any debt service insurance or letter of credit or other additional security given with respect to its bonds, whether such amounts are to be paid in a lump sum or over a period of time;

(2) Interest on bonds in the case of bonds issued to pay costs of construction or, if a part only of any series of bonds is issued for construction purposes, interest on that portion of the bonds of that series that is issued to pay construction costs prior to and during such construction and for not exceeding one year after completion of such construction; and

(3) Any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded in the case of the bonds issued for the purpose of refunding principal and interest, or either, with respect to bonds issued or obligations assumed by such public corporation.



Section 11-89B-6 - Investment of bond proceeds.

The proceeds of any such bonds issued by such public corporation and moneys held in any special fund established by such public corporation in connection with the issuance of any of its bonds may be invested in any direct obligations of the United States of America, the obligations of any agency of the United States of America, interest bearing bank deposits, or in any securities the payment of the principal of and interest on which is fully secured by direct obligations of the United States of America or in any obligations in which municipal or county funds are authorized to be invested pursuant to Section 11-81-21.



Section 11-89B-7 - Law not to repeal existing law; construction.

This law shall not repeal or supersede any existing law which authorizes the issuance and sale of bonds by a public corporation but no such existing law shall be construed to prohibit the issuance and sale of bonds as permitted by this chapter. This chapter shall be construed liberally to effect its purposes and neither this chapter nor anything herein contained is or shall be construed as a restriction or limitation upon any powers which any public corporation might otherwise have under any laws of the State of Alabama, and the provisions of this chapter shall be cumulative to any such powers.






Chapter 89C - STORM WATER DISCHARGES INTO SEPARATE STORM SEWERS.

Section 11-89C-1 - Legislative findings and intent.

(a) The Legislature finds and declares that it is in the public interest and the health, safety, and welfare of the citizens of this state and within the police power of the state, county, and municipal governments to promote effective and efficient compliance with federal and state laws, rules, regulations, and permits relating to discharges into and from municipal separate storm sewers, and to promote and authorize the discovery, control, and elimination, wherever practicable, of that discharge at the local government level.

(b) It is the intention of the Legislature by passage of this chapter to assist the state in its implementation of the storm water laws, and to supplement the authority of the governing bodies of all counties and municipalities in the state to enable them to implement the storm water laws.

(c) It is further the intention of the Legislature to authorize and promote the intercooperation of the governing bodies in implementing the storm water laws and the purposes of this chapter.

(d) It is further the intention of the Legislature to authorize governing bodies to determine the methods and procedures they shall use to carry out the storm water laws and this chapter, to make their respective participation in a public corporation intercooperation program optional, and to adopt policies and procedures pertaining to their responsibilities in the program and the procedure for entry into and exit from the program. It is the intention of the Legislature to grant the governing bodies, whether in the program or acting individually, the enforcement authority needed in order to satisfy the requirements of storm water laws, further, to act by resolution or ordinance enforceable in their respective municipal courts or the district courts and by civil procedures in district and circuit courts, including fines, penalties, damages, and injunction as authorized and appropriate. It is the intention of the Legislature to grant governing bodies the authority to determine their financial needs to fund the administration, operations, and projects of the program, their individual needs, and the methods to generate and collect the necessary revenue and to authorize the use of the assessment, billing, and collection capabilities and authority of the respective county tax assessors and tax collectors for that purpose. It is the intention of the Legislature that any public corporations created pursuant to this chapter implement an efficient and effective storm water program that promotes the fullest public participation feasible.

(e) It is further the intention of the Legislature to limit the jurisdictional scope of local storm water management programs to include only those sites discharging into the municipal separate storm sewer system and, because this federal initiative is an unfunded mandate, to limit the substantive scope of such local programs to include only those rules, regulations, and aspects that are absolutely required to satisfy the Clean Water Act, as specifically set out in the Code of Federal Regulations. It is the intention of the Legislature to provide a funding mechanism to aid local storm water management programs in meeting the financial obligations imposed by this unfunded federal mandate provided that the expenses of such programs are restrained by the strict limitations on the scope of the programs to include only those rules, regulations, and aspects that are absolutely required to satisfy the Clean Water Act, as specifically set out in the Code of Federal Regulations.

(f) It is further the intention of the Legislature for an individual governing body or public corporation to primarily rely upon ADEM, to the fullest extent allowed by applicable state and federal laws, for the permitting and enforcement of all ADEM NPDES sites rather than subjecting such sites to double regulation.



Section 11-89C-2 - Definitions.

As used in this chapter, the following words and phrases shall have the following meanings:

(1) AGRICULTURAL LAND. Any real property classified or assessed as agricultural or forest land for property tax purposes.

(2) COMMERCIAL PROPERTY. Any real property that is not residential property, as defined in this section, or has not specifically been exempted from the fee provisions set out in Section 11-89C-9(d)(1).

(3) GOVERNING BODY. The governing body of a county or municipality in the state which is now or may hereafter be specifically designated in 40 C.F.R. Part 122, including, but not limited to, any appendices or revisions promulgated by EPA in conjunction with any expansion of the agency's municipal separate storm sewer system program (e.g. Phase III, Phase IV, and/or equivalent expansions), or by ADEM pursuant to the authority delegated to it under the Clean Water Act, 33 U.S.C. §1251 et seq.

(4) GREENFIELD. Any real property not previously developed.

(5) ILLICIT DISCHARGE. Any discharge to a municipal separate storm sewer that is not composed entirely of storm water, except discharges pursuant to an NPDES permit (other than the NPDES permit for discharges from the municipal separate storm sewer) and discharges resulting from fire fighting and emergency management activities.

(6) MEMBER GOVERNING BODY. A governing body that joins a public corporation established pursuant to this chapter.

(7) MUNICIPAL SEPARATE STORM SEWER. A conveyance or system of conveyances, including roads with drainage systems, municipal streets, catch basins, curbs, gutters, ditches, manmade channels, or storm drains:

(i) Owned or operated by a city, town, county, association, or other public body;

(ii) Designed or used for collecting or conveying storm water;

(iii) Which is not a combined sewer; and

(iv) Which is not part of a publicly owned treatment works as defined in 40 C.F.R. §122.2.

(8) PUBLIC CORPORATION. Any public corporation created pursuant to this chapter.

(9) RESIDENTIAL PROPERTY. Any single-family owner-occupied residential property, historic buildings, or sites classified or assessed as Class III property, pursuant to Section 217 of Article XI of the Constitution of Alabama of 1901.

(10) RULE. Any public corporation regulation or standard of general applicability that prescribes or recommends law, procedure or policy for its member governing bodies specifically including all pro forma ordinances, regulations, resolutions, rules, procedures or remedies adopted and recommended by a public corporation.

(11) STORM WATER DISCHARGE ASSOCIATED WITH INDUSTRIAL ACTIVITY. The discharge from any conveyance which is used for collecting and conveying storm water and which is directly related to manufacturing, processing, or raw materials storage areas at an industrial plant. The term does not include discharges from facilities or activities excluded from the NPDES program under 40 C.F.R. Part 122, but shall include discharges from facilities which are included in the categories of industries listed in 40 C.F.R. §122.26(b)(14)(i) through (xi), inclusive, together with all subsequent categories of industries which may be so designated in 40 C.F.R. §122.26(b)(14) by EPA.

(12) STORM WATER LAWS. Those provisions of the Clean Water Act, 33 U.S.C. §1251 et seq., together with all other and subsequent applicable federal and state laws, rules, and regulations, as set out in applicable permits, relating specifically to the control of discharges into and from municipal separate storm sewers, but specifically excluding any EPA guidance or interpretations of those laws, rules, or regulations not promulgated in accordance with the Alabama Administrative Procedure Act or Administrative Procedure Act, 5 U.S.C. §500 et seq.



Section 11-89C-3 - Public corporation - Procedure for incorporation.

(a) Three or more natural persons who are either the mayor of a municipality or the chair of a county governing body of a county or counties in which a municipality is wholly or partially situated, may file with their respective governing bodies a written application to incorporate a public corporation pursuant to this chapter. If each of the governing bodies adopts a resolution declaring that the formation of a public corporation is wise, expedient, and necessary, and approves the proposed certificate of incorporation, the incorporators shall proceed to incorporate the public corporation pursuant to this chapter by executing and filing for record in either the office of the judge of probate of the participating county having the largest population according to the last federal decennial census, or, if there is not a participating county, in any county in which the municipality with the largest population according to the last federal decennial census is situated, a certificate of incorporation together with certified copies of the resolution of each approving governing body. Any governing body that fails to approve its participation in the public corporation shall be removed from the certificate of incorporation. The incorporation may proceed with the officials of the remaining three or more governing bodies. The certificate of incorporation shall include the following:

(1) The names of the incorporators and their official county or municipal office.

(2) The name of the public corporation.

(3) The duration of the public corporation which shall be perpetual.

(4) The location of the principal office of the public corporation.

(5) A statement that the corporation is organized pursuant to this chapter.

(6) Any other matters relating to the corporation that the incorporators may choose to insert and that are not inconsistent with this chapter or the laws of this state.

(b) Upon the filing for record of the certificate of incorporation and required attachments, the corporation shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation. The judge of probate shall send a notice to the Secretary of State that the certificate of incorporation of the public corporation has been filed for record. After filing, the certificate of incorporation may be amended in the manner provided by the board of directors of the public corporation.



Section 11-89C-4 - Powers of public corporation; requirements for development or adoption of rules, procedures, ordinances, etc.

(a) When expressly required to comply with storm water laws, any public corporation created pursuant to this chapter shall have the following powers:

(1) To establish, maintain, and operate an organizational structure pursuant to this chapter, its original or amended certification, and its bylaws or other rules of procedure, that will enable it to implement the storm water laws for and on behalf of any governing body that exercises the option to participate in or with a public corporation, provided that no new or greater authorities or powers other than those specifically granted to the governing bodies are conferred upon any public corporation formed pursuant to this chapter. Except for the authority provided in subdivision (20), authority to enforce the storm water laws is retained wholly and exclusively to the governing bodies and may not be further delegated to or assumed by the public corporation, its agents or employees.

(2) To establish the procedure by which a governing body may elect to join the public corporation and by which a member governing body may elect to withdraw from the public corporation.

(3) To establish a board of directors to serve as the governing body of the corporation to establish policy and procedure for the corporation. The board shall consist of one representative from each member governing body. The representative shall be the mayor, if the member governing body is a governing body of a municipality, or a county commissioner, if the member governing body is a governing body of a county. The board shall designate at least three members, and no more than five members, to serve as an executive committee to perform the executive and administrative functions of the corporation. The executive committee shall include one county commissioner from the largest county member governing body, if there is one, and at least two mayors. If there is no county member governing body, there shall be at least three mayors; or if there are no participating municipalities, there shall be at least three county commissioners, representing different counties. The board shall elect one executive committee member as chair, one as co-chair, and one as secretary. Individual board and executive committee members shall serve without compensation, but shall be entitled to reasonable actual expenses that are properly documented and authorized. All other needed organizational matters, bylaws, rules of procedure, and officers shall be determined by the board of directors.

(4) To employ individuals directly or indirectly through loaned, detailed, or assigned employees from the member governing bodies or other entities. Employees directly employed by the public corporation shall be eligible to participate in the employee benefit programs of any member governing body, including insurance and pension programs, upon approval of the executive committee and the subject member governing body.

(5) To enter into contracts with individuals, governing bodies, member governing bodies, governmental agencies, professional associations, corporations, partnerships, and other legal entities to implement the functions of this chapter.

(6) To purchase, lease, license, own, or otherwise acquire real and personal property, including easements, rights of way, and all other interests in land, including municipal separate storm sewers, buildings, and other facilities and equipment.

(7) To construct, operate, maintain, repair, and replace facilities for storm water functions.

(8) To contract with member governing bodies for the construction, improvement, renovation, management, or operation of their municipal separate storm sewer systems.

(9) To purchase or obtain insurance and other appropriate tangibles and intangibles.

(10) To apply for, solicit, and otherwise obtain and receive from any governmental, public, or private source, grants, contributions, and donations, of money, all forms of property, equipment, supplies, services, and labor.

(11) To hold and invest its moneys in all legal forms of investment for fiduciaries.

(12) To salvage, lend, lease, or sell by cash or installment, with or without interest, its lands, interest in land, facilities, equipment, and other property.

(13) To undertake or participate in studies, surveys, analyses, or investigations of storm water runoff and other functions of the storm water laws and this chapter.

(14) To adopt necessary and appropriate policies, procedures, rules, and regulations applicable to the member governing bodies to implement the storm water laws in accordance with this chapter.

(15) To develop and hold public hearings on pro forma resolutions or ordinances, or both, which may be adopted by any member governing body to implement this chapter.

(16) To develop pro forma remedies and procedures for the enforcement of resolutions or ordinances, or both, adopted to implement this chapter.

(17) To sue and be sued, except as immunized hereby, in its own name and to appear in all administrative forums.

(18) To establish the cost, charges, fees, or assessments as required of the member governing bodies for participation in the public corporation, necessary to fund the operation, activities, projects, and facilities of the corporation.

(19) In accordance with Section 11-89C-10, to establish the procedure for the assessment and collection by the tax assessor and tax collector of the respective counties or other public official performing those functions, of any fees, charges, or assessments levied by a member governing body.

(20) To authorize any officer, employee, or other agent of the public corporation to enter upon private or public property under the regulatory jurisdiction of one or more of its member governing bodies during normal business hours and upon the presentation of appropriate credentials for the purpose of performing investigations regarding the existence and source of contamination, and determining from the owner or other appropriate individual the methods they will employ to stop, neutralize, remove, or otherwise remedy the contamination. Any officer, employee, or other authorized agent who performs the duties authorized under this section in accordance with provisions hereof shall be immune from arrest and prosecution for trespass in performing any legal duty pursuant to this chapter by presenting identification issued or authorized by the public corporation.

(21) To do any and all things necessary or convenient to implement and administer this chapter.

(b) In the development of any rule or procedures for the enforcement of such, any public corporation created pursuant to this chapter shall do all of the following:

(1) Set a date and time for a public hearing and afford the public and interested parties an opportunity to offer written comments, and to present testimony and evidence in support of their respective positions as to the proposed resolutions, ordinances, remedies, or procedures and may have counsel to represent them at their own expense. The board of the corporation shall consider fully all written and oral submissions presented. At the conclusion of this hearing and any continuation thereof, the board of the corporation may modify or withdraw such proposals or may adopt such pro forma resolutions, ordinances, remedies, or procedures which are reasonable and supported by evidence from the proposal itself, the public comments submitted thereupon and the public hearing record and which shall be thereafter presented to the member municipal or county governing bodies, or both, for their consideration. Adoption of any rule shall require an affirmative vote of at least two-thirds (2/3) of the members of the board of the corporation. No later than 30 days following the adoption of a rule, the public corporation shall issue a statement reflecting the reasoning and evidence supporting adoption of the rule and an explanation for rejecting the evidence or assertions made urging modification or withdrawal of the rule.

(2) Give notice of the hearing by publishing in a newspaper of general circulation published within the county in which the corporation members exist at least 45 days prior to the date of the hearing stating the date, time, and location of the hearing, and including either the terms or the substance of the proposals to be considered or a description of the subjects and issues involved, the address of the location where copies of the proposed resolution, ordinances, remedies and procedures may be inspected or copies thereof obtained, and the manner in which interested persons may present their views thereon. Every proposed rule shall be accompanied by a thorough statement identifying and explaining the purpose and support for its adoption. The notice shall also be timely delivered by electronic means (i.e., email notification) to all persons who have made timely request of the corporation in advance for advance electronic notice of any such hearings and timely mailed to all persons who pay the cost of the mailing and who have made timely request of the corporation in advance for advance notice by mail of any such hearings.

(3) Make available for public inspection and copying, at cost, any such proposed resolutions, ordinances, remedies, and procedures at least thirty (30) days prior to the hearing.

(c) The governing bodies shall satisfy all statutory requirements applicable to the respective governing bodies for adoption of ordinances, including notice and public hearing, before adopting any such pro forma resolutions, ordinances, remedies, and procedure, however, adoption by a member governing body of any ordinance or resolution recommended by the board of the public corporation or authorized by this statute shall require an affirmative vote of at least a majority of the members of the council or commission authorized to adopt such ordinances or resolutions in the governing body.



Section 11-89C-5 - Exemption of public corporation from fees and taxes.

The property and income of any public corporation, and any conveyance, lease, mortgage, deed of trust, or trust indentures by or to the public corporation shall be exempt from all state and local taxation. The public corporation shall not be obligated to pay any fees, taxes, or costs to the judge of probate of any county for its incorporation, the amendment of its certificate of incorporation, or the recording of any document, including, but not limited to, deeds, leases, and easements.



Section 11-89C-6 - Member governing bodies granted power of eminent domain.

Member governing bodies are granted the power of eminent domain and may exercise the power in the manner provided by law for the purpose of obtaining real property and facilities to implement this chapter.



Section 11-89C-7 - Public corporation to be nonprofit; dissolution.

Any public corporation shall be a nonprofit corporation, and no part of its net earnings shall inure to the benefit of any individual, firm, or corporation. In the event of dissolution of a public corporation, if the board of directors of the public corporation determines that sufficient provision has been made for the full payment of the expenses and other obligations, then any net earnings thereafter existing shall be paid to the member governing bodies of the public corporation provided, such amounts so paid out shall only be used by the member governing bodies for storm water purposes and no other purpose.



Section 11-89C-8 - Immunity of corporation, board members, and employees.

(a) Any public corporation shall be immune from civil suit for damages to the same extent as a department of state government.

(b) No board member, executive committee member, or individual employee, whether employed directly by a public corporation or on loan, detail, or other form of assignment to a public corporation, shall incur any personal, civil, or criminal liability for the performance of any official duty pursuant to this chapter, except for an act involving willful misconduct, illegal activity, gross or wanton negligence, or bad faith.

(c) While in the performance of any employment, duty, or responsibility for and on behalf of the public corporation, no individual employee, board member, or committee member shall be deemed an agent or employee for purposes of civil liability for claims and damages of any county, municipality, or member governing body.

(d) Official acts of public corporations and individuals pursuant to this chapter shall be deemed a governmental function of the state imposed by federal and state laws for the benefit of the public generally, for which the corporations and individuals are immune, and no member governing body shall be legally responsible for any of their official actions, except for an act involving willful misconduct, willful illegal activity, gross or wanton negligence, or bad faith.



Section 11-89C-9 - Powers of governing bodies.

(a) A governing body shall proceed under this chapter as a participant in the public corporation or individually, to adopt upon reasonable public notice and following public hearing all necessary rules and regulations by resolution or ordinance to implement this chapter and to specifically regulate and control storm water discharges and eliminate the discharge of pollutants to its municipal separate storm sewers. Provided, however, that all discharges originating from any lands or facilities owned or operated by one or more entities under the jurisdiction and supervision of the Alabama Public Service Commission are exempted from regulation under any local storm water management program and shall be regulated exclusively by ADEM. Further, any commission non-jurisdictional electric supplier, as defined by Section 37-4-140, whose service area extends beyond the boundaries of a single municipal or county jurisdiction shall be exempted from the regulation of electrical transmission-related construction activities under any local storm water management program and shall be regulated exclusively by ADEM. The rules and regulations adopted pursuant to this chapter shall be limited to include only those rules, regulations, or aspects that are absolutely required to satisfy the storm water laws. In establishing these rules and regulations, an individual governing body or public corporation shall, to the fullest extent allowed by applicable storm water laws, primarily rely upon ADEM for the enforcement and permitting of discharges to its municipal separate storm sewers from sites required to have an ADEM NPDES permit, rather than subjecting these sites to double enforcement or permitting. Consistent with and in furtherance of these objectives, the governing bodies may do all of the following:

(1) Control by resolution, ordinance, contract, order, or similar means the discharge of pollutants to its municipal separate storm sewers by storm water discharges associated with industrial activity and the quality of storm water discharged from sites of industrial activity.

(2) Prohibit by resolution, ordinance, order, or similar means illicit discharges to its municipal separate storm sewers.

(3) Control by resolution, ordinance, order, or similar means the discharge to its municipal separate storm sewers of spills, dumping, or disposal of materials other than storm water.

(4) Control by interagency or intercooperation agreements among the governing bodies and other entities the discharge of pollutants from one portion of its municipal storm water system to another portion.

(5) Require compliance with conditions in resolutions, ordinances, contracts, or orders.

(6) Enter upon private property under its regulatory jurisdiction upon reasonable notice to the owner and the person in possession thereof and during normal business hours and upon the presentation of appropriate credentials for the purpose of performing investigations regarding the existence and source of contamination and determining from the owner or other appropriate individual the methods which they will employ to stop, neutralize, remove, or otherwise remedy the contamination, and as needed to determine compliance or non-compliance with permit conditions, including any prohibition of illicit discharges to its municipal separate storm sewers. Any officer, employee, or other authorized agent who performs the duties authorized under this section in accordance with provisions hereof shall be immune from arrest and prosecution for trespass while performing any legal duty pursuant to this chapter by presenting identification issued from the county or municipality authorized by the governing bodies.

(b) The governing bodies may develop and adopt common and uniform or partly common and partly uniform resolutions, ordinances, contracts, orders, or similar means in their respective actions and procedures to implement this chapter.

(c) Any governing body may join with any other governing body to establish or participate in or with a public corporation, or with any other public corporation, authority, or district authorized by the Legislature to implement this chapter. In furtherance of this objective, any governing body may perform any of the functions and powers provided in Section 11-89C-4 for public corporations, and any function or eligibility requirement provided or required for joining and participating, and to transfer and convey to the public corporation, with or without consideration, any facilities, real or personal property, money, or thing of value, including the services of employees through loan, detail, or assignment.

(d) Any governing body may establish, levy, and impose by resolution or ordinance, any revenue-raising measure within its jurisdiction, including, but not limited to, fees, charges, or assessments, without any referendum unless required by the Constitution of Alabama of 1901, deemed necessary to implement this chapter or to comply with all provisions of storm water laws, subject to the following:

(1) A governing body shall not establish, levy, or impose fees, charges, or assessments from or against owners or operators of lands or facilities exempted from regulation under any local storm water management program, as set out in Section 11-89C-9(a), owners of greenfields, or owners of agricultural land, pursuant to this subsection.

(2) A governing body may only establish, levy, or impose an annual flat fee, charge, or assessment of no more than ten dollars ($10) from or against owners of residential property, pursuant to this subsection.

(3) A governing body may only establish, levy, or impose an annual fee, charge, or assessment from or against owners of commercial property of no more than one-half of one cent ($0.005) per square foot of commercial space on or within the property, pursuant to this subsection, provided that, regardless of actual square footage of commercial space on or within the property, no such annual fee, charge, or assessment shall exceed three thousand dollars ($3,000). Any such fee, charge, or assessment may be levied and collected in any manner permissible by law. Any governing body may call upon and enter into agreements with the respective tax assessor and tax collector or other public official performing the function of the tax assessor and tax collector to assess and collect any such fees, charges, or assessments.

(e) Any governing body may establish by resolution or ordinance necessary enforcement measures and procedures for the enforcement of rules, regulations, resolutions, ordinances, or orders through actions before a municipal, district or circuit court of competent jurisdiction, including penalties for violations in accordance with Section 11-45-9.

(f) Any governing body may institute a civil suit for damages or injunctive relief, except as limited by Section 11-89C-11 and Section 11-89C-12, in any district or circuit court having jurisdiction for a violation of this chapter. Damages may include all costs, expenses, or other losses resulting directly or indirectly from a violation of any rule, regulation, resolution, ordinance, order, or other provision authorized by this chapter, and may include attorney's fees, court costs, and trial expenses.

(g) A governing body may do any and all things, whether or not specifically or expressly authorized in this section or chapter, not otherwise prohibited by law, that are necessary and convenient to do individually, and to aid and cooperate with the public corporation or other entity in carrying out the storm water laws and the purposes and intent of this chapter.



Section 11-89C-10 - Assessment, collection, etc., of fees, charges, or assessments.

(a) The tax assessor and the tax collector, or other public official performing the functions of the tax assessor and tax collector, of every county in this state shall, upon request, implement procedures necessary and appropriate in order to assess and collect the fees, charges, or assessments levied in accordance with Section 11-89C-9(d) by any governing body or member governing body.

(b) The fees, charges, or assessments shall be a lien upon any land to which it may be levied, and shall be assessed, collected, and enforced as are other ad valorem taxes. Each county collecting such fee, charge, or assessment shall receive a one percent commission on all amounts collected which shall be deposited to the county general fund.

(c) On a quarterly basis not later than the 20th day of January, April, July, and October, every governing body shall remit five percent (5%) of all fees collected pursuant to Section 11-89C-9(d) to the Department of Revenue. The Department of Revenue shall timely transfer ninety-five percent (95%) of the fees it receives to the State Treasury to the credit of ADEM to be used exclusively to pay the costs of performing its duties to carry out applicable programs pursuant to the storm water laws. The Department of Revenue shall retain the remaining five percent (5%) of the fees it receives as an administrative collection allowance.



Section 11-89C-11 - Compliance with conditions and limitations in NPDES permit deemed to be compliance with chapter.

Notwithstanding any provision to the contrary set forth in this chapter or in any local ordinance or resolution, compliance with the conditions, limitations, and restrictions set forth in an NPDES permit issued by the ADEM or EPA shall be deemed to be compliance for purposes of this chapter and any ordinance or resolution adopted hereunder, and such compliance shall preclude the initiation, commencement, or continuation of any enforcement action authorized under this chapter or any ordinance or resolution.



Section 11-89C-12 - No enforcement action by governing body where ADEM has taken certain actions.

(a) In no event shall any enforcement action be taken by any governing body against any person for an alleged violation of a local ordinance or resolution pertaining to storm water discharges into a separate storm sewer if any of the following occur:

(1) ADEM has issued a notice of violation with respect to the same alleged violation, and is proceeding with enforcement action;

(2) ADEM has issued an administrative order with respect to the same alleged violation, and is proceeding with enforcement action; or

(3) ADEM has commenced and is proceeding with enforcement action or has completed any other type of administrative or civil action with respect to the same alleged violation.

(b) Any determination or resolution with respect to an alleged violation made by ADEM shall be final, and such alleged violation shall not be the subject of any additional enforcement action by a governing body pursuant to this chapter or any ordinance or resolution adopted thereunder, provided that enforcement action may be pursued for continued or continuing violations.



Section 11-89C-13 - Liberal construction.

The purpose of this chapter being remedial in nature, it shall be liberally construed to effect its purpose.



Section 11-89C-14 - Effect of chapter on state entities.

Nothing in this chapter shall be interpreted as negating, destroying, impairing, preempting, superseding, or conflicting with any statutory or common law, or other legal right, duty, power, or authority of ADEM, the Alabama Department of Conservation and Natural Resources, the Alabama Department of Public Health, or any other agency or department or commission of the State of Alabama. This chapter shall be cumulative to and in furtherance of any statutory or common law or other legal right, duty, power, or authority of any governing body.



Section 11-89C-15 - Revision of regulations and permits; compliance with 2014 amendments.

(a) No later than April 10, 2015, ADEM shall initiate all actions necessary to revise its applicable regulations to comply with or adhere to the 2014 amendments to this chapter. As soon as practicable following the promulgation of any necessary revisions to its applicable regulations, ADEM shall bring its NPDES permits into conformity with the revised regulatory provisions. ADEM shall timely notify the governing bodies and any existing public corporations formed pursuant to this chapter of the date upon which the agency completed its obligations pursuant to this subsection.

(b) All governing bodies and any existing public corporations formed pursuant to the provisions of this chapter shall complete all actions necessary to comply with or adhere to the 2014 amendments no later than 90 days after the date upon which ADEM fulfilled its obligations pursuant to subsection (a), regardless of when the notice required by subsection (a) is actually received by any governing body or existing public corporation.






Chapter 90 - FREE PUBLIC LIBRARIES.

Section 11-90-1 - Powers of counties and municipalities as to establishment and maintenance of free public libraries generally.

The county commissions of the counties of this state and municipalities, through their governing bodies, may establish and maintain or aid in establishing and maintaining free public libraries for the use of the citizens of the respective counties or municipalities, either separately or in connection with public schools, and to that end may accept gifts, donations, and bequests of land, buildings or money therefor and may make appropriations from the county or municipal treasury in support thereof in such sums as they may deem proper.



Section 11-90-2 - Library boards - Composition; appointment and terms of members; vacancies in office.

The government and supervision of such libraries shall be vested in a library board consisting of five members who shall be appointed by the county commission or the governing body of the municipality. The terms of membership on the library board, as first appointed, for one member shall be for one year, for the second member shall be for two years, for the third member shall be for three years, and for the remaining two members the terms shall be for four years. After the first term, all appointments shall be for four years. The county commission or governing body shall fill all vacancies including expired and unexpired terms. Members of the library board shall serve without compensation.



Section 11-90-2.1 - Library boards - Membership in Class 2 municipalities.

In any Class 2 municipality, any law to the contrary notwithstanding, the number of members on a public library board organized under state law whose members are appointed by the governing body of the Class 2 municipality shall be the same as the number of members of the governing body of the Class 2 municipality.



Section 11-90-3 - Library boards - Powers and duties.

(a) The library board shall have full power and authority to:

(1) Control the expenditure of all funds received or appropriated for such libraries;

(2) Erect or rent buildings to cost not in excess of the funds available to it;

(3) Purchase books and equipment;

(4) Provide a system of library service to be made easily available to all citizens of the county or municipality through central library, branches, stations, book truck service, or other appropriate means;

(5) Elect a librarian and other employees; and

(6) Manage and control the said library in order to carry out the full intent and purpose of this chapter.

(b) A careful and complete record and set of books shall be kept by the library board, showing the proceedings of their several meetings and the receipts and disbursements in detail of all funds.

(c) In counties where a city having a population of not less than 65,000 already maintains a free public library, a separate county library board need not be appointed, and the county libraries and the appropriations authorized shall be administered by the governing board of such free public library on such terms as may be agreed upon between the county commission and the said governing board.



Section 11-90-4 - Establishment and maintenance of joint library service.

In lieu of establishing or maintaining free public libraries exclusively for a single county or municipality in the manner provided in this chapter, the library board of any county or municipality free public library may contract, in behalf of the political unit represented by such local library board, to and with the library board of another political unit or governmental agency or instrumentality with respect to the establishment or maintenance of joint library service upon such terms as may be agreed upon by the several contracting parties. Where there is no existing public library, the power thus to contract shall vest in the county commission of the county or the governing body of the municipality. Included in the power conferred is the determination of the basis and personnel of representation of the local political units on the joint library board administering the joint library service established under this section. Such board, when appointed, shall have the powers and duties granted by this chapter to county or municipal library boards. County and municipal library boards or joint library boards shall have the power to cooperate with all state and federal agencies and institutions in furtherance of the purpose of this chapter, and all municipal, county and joint library boards shall from time to time submit such records and reports as may be required by the public library service; provided, that nothing in this section shall be so construed as to infringe upon any municipal charter provisions governing the administration of existing free public libraries.






Chapter 91 - GROUP LIFE, HEALTH, ACCIDENT, ETC., INSURANCE, ETC., FOR OFFICERS AND EMPLOYEES OF MUNICIPALITIES AND COUNTIES.

Section 11-91-1 - Provision by governing bodies of counties and municipalities for group life, health, accident, etc., insurance, etc., for officers and employees authorized.

(a) The council, commission, or similar governing body of each municipal corporation, the board of directors of each incorporated municipal board, the county commission of each county, the board of education of each city and the board of education of each county, now existing or established after August 16, 1947, shall have power and authority to contract for and obtain and maintain policies of group life, health, accident, and hospitalization insurance or any one or more of them and shall have power and authority to contract for and obtain and maintain individual annuity contracts, retirement income policies or group annuity contracts to provide a retirement plan for the benefit of such of the officers and employees of such municipality, incorporated municipal board, county, or board as may be determined by such governing body and as shall or may elect to accept the same and who have authorized in writing such governing body to make deductions from their compensation to pay premiums on any such policy or policies if such premiums are payable in whole or in part by such officer or employee.

(b) The term "insurance" as used in this chapter includes the term "annuity," and the term "policy" includes the term "contract."



Section 11-91-2 - Contracting for and purchase of insurance policies generally; requirements as to amounts of insurance under policies and coverage of policies.

(a) All such governing bodies shall have authority to contract for and purchase any or all such policies of insurance from any insurer or insurers admitted to transact the business of such insurance in the State of Alabama, and the governing bodies of all state colleges and universities shall have, in addition to powers previously granted, the authority to contract for and purchase any or all such policies of insurance from any nonprofit corporation organized and operated without profit to any private shareholder or individual exclusively for the purpose of aiding or strengthening educational institutions by issuing insurance and annuity contracts only to or for the benefit of such institutions and individuals engaged in the services of such institutions.

(b) The amounts of insurance under any such policy must be based upon some plan precluding individual selection either by such officers and employees or by the governing body.

(c) The coverage of any such policy may be limited to specified classes of officers and employees determined by conditions pertaining to employment, but there shall be no discrimination within any such specified class.



Section 11-91-3 - Determination of persons to be insured, amount, nature, and kind of insurance and manner of paying premiums.

It is hereby declared to be the intent of the Legislature that any such governing bodies shall have the power and authority to determine in their sole discretion the class or classes of officers or employees who are to be insured under any such policy or policies, the amount, nature, and kind of insurance upon each such officer and employee and class thereof and whether the premium therefor shall be paid in whole or in part by such governing bodies and, if in part, the amount thereof that will be so paid.



Section 11-91-4 - Payment of premiums.

Such governing bodies shall have authority to pay all or such part of the premium for such insurance as such governing bodies shall determine out of any available funds and to deduct that part of the premium, if any, which is to be paid by such officer or employee from the salary or wage of such officer or employee as may be authorized by him and to pay such deductions together with the remainder due of such premium to the insurer issuing such policy in full payment of the premium.



Section 11-91-5 - Return of premiums.

In the event there is a return of premium by any insurance company under any such insurance contract, such return shall be made to the governing body paying such premium.



Section 11-91-6 - Appropriation of funds for implementation of provisions of chapter.

Any such governing bodies may appropriate sufficient funds to carry out the provisions of this chapter.



Section 11-91-7 - Validation, etc., of policies issued prior to August 16, 1947, and acts done and premiums paid in accordance therewith.

All contracts and policies of group life, health, accident, and hospitalization insurance or any one or more of them which have been issued prior to August 16, 1947, to any municipal corporation, county, city or county board of education or any state agency or institution of education, learning, training or correction, or for the delinquent, insane, sick, deaf, dumb, blind, needy, juvenile, or aged for the benefit of its officers and employees or any portion of them are hereby ratified, confirmed, approved, and validated.

All acts done and all premiums paid by any such municipal corporation, county, board, agency or institution in accordance with the terms of any such contract or policy are hereby ratified, confirmed, approved and validated.



Section 11-91-8 - Health insurance, etc., programs for retired employees.

The governing body of any county, municipality, or a public agency which is an employer participating in the Employees' Retirement System pursuant to Section 36-27-6, or in the local government health insurance program of the State Employees' Insurance Board may, upon a majority vote of its members, elect to allow the retired employees of such a county, municipality, or public agency to participate in any health, hospitalization, surgical, or medical insurance program made available to regular employees, or any related health program for retirees selected by the governing body including the local government health program offered by the State Employees' Insurance Board. Such a county, municipality, or public agency may pay all, or any part, or none of the cost thereof or the premiums thereon for current or future retirees from any funds in the county, municipal, or public agency treasury not otherwise appropriated.






Chapter 91A - LOCAL GOVERNMENT HEALTH INSURANCE PROGRAM.

Section 11-91A-1 - Definitions.

For the purpose of this chapter, the following words have the following meanings:

(1) BOARD. The Local Government Health Insurance Board established in this chapter.

(2) PROGRAM. The Local Government Health Insurance Program as provided by the State Employees' Insurance Board prior to April 9, 2014, and as transferred and further provided for pursuant to this chapter.



Section 11-91A-2 - Local Government Health Insurance Board; governance and administration of program.

(a) The Local Government Health Insurance Board shall govern and administer the Local Government Health Insurance Program currently governed and administered by the State Employees' Insurance Board (SEIB) pursuant to Chapter 29 of Title 36. The transfer of the governance and administration to the board shall take effect at 12:01 a.m. on January 1, 2015, and thereafter the board shall take all control and responsibility for the program under procedures and authority set out in this chapter.

(b) The program governed and administered by the board shall provide a reasonable relationship between the health care benefits to be included and the expected health care expenses to be incurred by affected employees, retirees, and their dependents. The board may establish a fully insured or self-insured health care plan for employees and retirees as defined in this chapter and may adopt and promulgate rules for the administration of the program. The program shall include appropriate controls to provide reasonable assurance of its stability in future years, which may include, but are not limited to, deductibles, copayments, coinsurance, and other cost containment measures such as medical management, utilization review, wellness initiatives, and case management for the purpose of making the benefit plan more cost effective.

(c) Except as otherwise provided herein, the program shall be funded solely from contributions of the employer participants of the program and shall not receive any funding from the state. The governing bodies of entities participating in the program (hereinafter "employer participants") are authorized to make appropriations to the board as necessary for the proper administration of the program including the payment of premiums as provided in this chapter or under rules and regulations promulgated by the board.

(d) Notwithstanding the provisions of Section 36-29-14, the following entities and organizations shall be employer participants in the program:

(1) All entities and organizations which are active participants in good standing in the Local Government Health Insurance Program governed and administered by SEIB immediately prior to 12:01 a.m. on January 1, 2015.

(2) Subject to acceptance by the board, any of the following entities or organizations not already employer participants in the program pursuant to subdivision (1) which by resolution legally conforming to rules prescribed by the board elects to have its elected officials, full-time employees, and retired employees become eligible for health care coverage under the program: Any county, any municipality, any municipal foundation, any fire or water district, authority, or cooperative, any regional planning and development commission established pursuant to Sections 11-85-50 through 11-85-73; the Association of County Commissions of Alabama; the Alabama League of Municipalities; the Alabama Retired State Employees' Association; the Alabama State Employees Credit Union; Easter Seals Alabama; Alabama State University; the Alabama Rural Water Association; Rainbow Omega, Incorporated; The Arc of Alabama, Incorporated, and any of the affiliated local chapters of The Arc of Alabama, Incorporated; United Ways of Alabama and its member United Ways; the Alabama Network of Children's Advocacy Centers and its member Children's Advocacy Centers; any railroad authority organized pursuant to Chapter 13 of Title 37; or any solid waste disposal authority organized pursuant to Chapter 89A of Title 11.

(e) The agreement of an employer participant to have its full-time employees, elected officials, retirees, and dependents covered under the program may be revoked only if the employer participant, by resolution of its governing body, signifies its intention and desire to withdraw from the program. Any resolution to withdraw shall be delivered to the board by certified mail no later than six months prior to the effective date of withdrawal. Any employer participant that withdraws from participation in the program shall be responsible for paying any claims incurred prior to the date of withdrawal that are not reported and paid by the date of withdrawal and, on and after the date of withdrawal, shall be liable for interest accrued at a rate of one and one-half percent per month on any monies due the board which are over 30 days past due.

(f) Any organization that provides or administers health care benefits through or on behalf of the board shall not provide or administer health care benefits to any entity that withdraws from the program for a period of two years from the effective date of withdrawal.

(g) The board shall promulgate rules as may be necessary for the effective administration of this section.



Section 11-91A-3 - Employee, retiree, and dependent coverage; premiums; summary documents.

(a) All full-time employees, elected officials, and retirees of employer participants who are eligible for health care benefits for themselves or their dependents under the provisions of the program shall be entitled to coverage and benefits as designated by the board.

(b) Each employee and retiree shall be entitled to have his or her spouse and dependent children, as those persons are defined by the board, included in the coverage under rules and regulations promulgated by the board upon agreeing to pay the employee's contribution of the health care premium for the dependents. The board shall adopt rules and regulations governing the discontinuance and resumption of coverage for dependents by the employees and retirees. The board shall adopt rules governing the discontinuance and resumption of coverage for dependents by the employees and retirees.

(c) The board shall establish premiums required for employee, retiree, and dependent coverage to be paid by each employer participant in the program pursuant to rules adopted by the board. Employer participants shall provide to the board any information deemed necessary by the board for the determination of premium or other program matters. Employer participants shall submit all premium payments and any other information required pursuant to rules adopted by the board. Any portion of the premium to be paid for the full-time employees, elected officials, and retirees and their dependents pursuant to this section may be paid by the employer participant.

(d) During any period in which an employee or an employee's dependents are covered under this chapter, the employee's contribution to the health care premium may be deducted from payroll by his or her employer on a pretax basis as permitted under Section 125 of the federal Internal Revenue Code or its successor.

(e) Each employee and retiree who is covered under the program shall be provided a summary document setting forth the benefits to which the employee, retiree, and dependents are entitled, to whom such benefits shall be payable, to whom claims shall be submitted, and a summary of the provisions of the program as they affect the employee, retiree, and dependents. The summary document may be provided in electronic format at the discretion of the board.



Section 11-91A-4 - Transfer of responsibility and control of program; membership of board.

(a) Notwithstanding the provisions of Section 36-29-14, the board shall have exclusive responsibility and control over the program as of 12:01 a.m. on January 1, 2015. In order to make proper preparation to assume all responsibility and control for the program effective at 12:01 a.m. on January 1, 2015, the board shall be in place no later than September 1, 2014, and shall hold its organizational meeting no later than October 1, 2014. The SEIB shall be responsible for setting and conducting the initial board elections required under subsection (c) and for ensuring that all appointing authorities for board appointments as set out in subsection (c) are notified of appointments to be made pursuant to this chapter. In order to ensure that all board members are appointed or elected no later than September 1, 2014, all appointments shall be made and all elections conducted no later than August 15, 2014. All elections held after January 1, 2015, shall be conducted by the chief executive officer of the board under rules promulgated by the board.

(b) The board shall consist of members appointed or elected as set out in subsection (c) who shall serve a three-year term expiring on December 31 of the third year; provided that, in order to establish staggered terms for board members, the initial terms of office for board members shall be as set out in subsection (c). All members of the board may be re-elected or re-appointed to successive terms.

(c) The membership of the board shall consist of the following:

(1) Three members who are representatives of municipal government from municipal employer participants appointed by the Alabama League of Municipalities. Initial appointments shall be for staggered terms with one member appointed to an initial term expiring on December 31, 2015; one member appointed to an initial term expiring on December 31, 2016; and one member appointed to an initial term expiring on December 31, 2017.

(2) Three members who are representatives of county government from county employer participants appointed by the Association of County Commissions of Alabama. Initial appointments shall be for staggered terms with one member appointed to an initial term expiring on December 31, 2015; one member appointed to an initial term expiring on December 31, 2016; and one member appointed to an initial term expiring on December 31, 2017.

(3) One member who is a retired employee participating in the program appointed by the Alabama Retired Employees' Association. The member appointed pursuant to this subdivision shall serve a three-year term, provided that the retiree first appointed shall serve an initial term expiring on December 31, 2015.

(4) One member who is an active full-time employee of municipal or county government with at least 10 years of creditable coverage in the program who is elected by the full-time employees of municipalities and counties participating in the program pursuant to procedures set out in subsection (a). The member elected pursuant to this subdivision shall serve a three-year term, provided that the member first elected shall serve an initial term expiring on December 31, 2016.

(5) One member who is either an active full-time employee of an employer participant that is not a county or municipality with at least 10 years of creditable coverage in the program or a retiree participating in the program. This member shall be elected by active full-time employees of an employer participant that is not a county or municipality and retirees participating in the program pursuant to procedures set out in subsection (a). The member elected pursuant to this subdivision shall serve a three-year term, with the initial term of the member first elected expiring on December 31, 2017.

(d) Any vacancy of an elected board member prior to the expiration of his or her term shall be filled for the remainder of the term by special election provided there are at least 12 months remaining in the term. The special election shall be conducted by the chief executive officer of the board under rules and regulations promulgated by the board. Any vacancy of an appointed board member shall be filled by the original appointing authority for the remainder of the unexpired term.



Section 11-91A-5 - Meetings; quorum; reimbursement of expenses; board as body corporate.

(a) The organizational meeting of the board shall be set no later than October 1, 2014, by the Chief Executive Officer of the SEIB. The first order of business at the organizational meeting shall be the election of a chair and vice chair by majority vote of the membership of the board. The Chief Executive Officer of the SEIB shall call the meeting to order and preside only until the chair and vice chair are elected. Thereafter, the board shall annually elect a chair and vice chair by majority vote of the membership of the board, provided that any chair or vice chair may be re-elected and serve successive terms as chair or vice chair.

(b) A majority of the members of the board shall constitute a quorum for the transaction of business and each member shall be entitled to one vote on all matters. Except where otherwise provided, a majority vote of the board members present shall be necessary for a decision by the board. The board shall keep a record of all of its proceedings which shall be open to public inspection and shall at all times comply with Alabama's Open Meetings Law, Chapter 25A of Title 36.

(c) Board members shall serve without compensation for their services, but shall be reimbursed from the program for all necessary expenses that they may incur through service on the board.

(d) The board shall be a state agency and shall constitute a body corporate for the purpose of providing for and participating in the management of the program. The board shall have all powers and privileges of a corporation and may enforce all existing rights and claims, and hold its cash and securities and other property in trust for the purpose for which received; provided, however, the board, its officers, and its employees shall be immune from suit to the same extent as the state, its agencies, officers, and employees.

(e) The board shall be exempt from payment of all fees and all taxes levied by the State of Alabama or any of its subdivisions.



Section 11-91A-6 - Property rights and contractual obligations of board; costs of software and property; assignment of contracts.

(a) Except as otherwise provided in this chapter, the SEIB shall provide for the administration of the program as provided in Chapter 29 of Title 36, until the transfer of the governance and administration of the program takes place as provided herein. Effective at 12:01 a.m. on January 1, 2015, all property rights and contractual obligations of the SEIB related to the administration and governance of the program shall be transferred to the board. The SEIB and its employees shall fully cooperate with the board in the transfer of the governance and administration of the program both prior to and after January 1, 2015, including, but not limited to, providing the board with all the software necessary to properly administer the program beginning on January 1, 2015. Additionally, in order to affect an orderly transfer, the administrator of the SEIB shall serve as the chief executive officer of the board for a period of not less than 18 months beginning on January 1, 2015, and may thereafter be retained as chief executive officer as provided in subsection (h) of Section 11-91A-7.

(b) The board shall compensate the SEIB for the cost of any software or other property transferred from the SEIB based upon the fair market value of such software or other property at the time of transfer determined by mutual agreement.

(c) Any contracts executed between the SEIB and a contractor may be assigned to the board upon mutual consent of all parties.



Section 11-91A-7 - Jurisdiction of board; funding; powers of board.

The board shall have full, complete, and exclusive jurisdiction over the program and shall allocate funds from its treasury for the fulfillment and accomplishment of its duties and responsibilities in a manner as may be necessary and appropriate to carry out the purposes of this chapter. The board shall have the general powers and authority granted under the laws of this state for health insurers, and in addition thereto, the specific authority to do all of the following:

(a) Subject to compliance with Section 11-91A-8 where applicable, execute a contract or contracts to provide for the administration of the program in accordance with this chapter. The contract or contracts may be executed with one or more agencies or corporations licensed to transact or administer group health care business in this state with similar plans of the state for the joint performance of common administrative functions.

(b) Establish, and modify from time to time as appropriate, rates, rate schedules, rate adjustments, expense allowances, claim reserve formulas, and any other actuarial function necessary and appropriate for the operation of the program. Rates and rate schedules may be adjusted for appropriate factors such as age, family size, smokers and users of tobacco products, preventive care and wellness care participation, and any such other categories of risk that the board shall approve.

(c) Appoint appropriate legal, actuarial, and other committees as necessary to provide technical or program assistance to the board.

(d) Establish and maintain at a lawful depository or depositories in the State of Alabama as it shall select a Local Government Health Insurance Fund, composed of the money or moneys which may come into its hands from premiums, fees, assessments, grants, loans, or other sources, either public or private. The funds shall be used by the board to pay the administrative expenses of the board, pay medical claims costs of the program, and maintain a reserve fund. No moneys received or held by the board shall be co-mingled with any other funds of the state or any governmental entity.

(e) Borrow money to effect the purposes of this chapter as determined appropriate by the board.

(f) Take legal action as necessary, including, but not limited to, bringing action to do any of the following:

(1) Recover premiums, fees, assessments, and penalties due the board.

(2) Avoid the payment of improper claims against the board or the coverage provided by or through the board.

(3) Recover any amounts erroneously or improperly paid by the board.

(4) Recover any amounts paid by the board as a result of mistake of fact or law.

(5) Recover other amounts due the board.

(g) Promulgate rules concerning the selection of benefits offered and any other matters which in the opinion of the board may be required for the effective administration of this chapter.

(h) Subject to subsection (a) of Section 11-91A-6, employ or otherwise appoint a chief executive officer to serve as manager of the program under the direction and supervision of the board and as required under this chapter. The board may appoint the chief executive officer of the SEIB to continue as chief executive officer after the initial 18 months of service as provided in subsection (a) of Section 11-91A-6 upon mutual consent of the board and the SEIB.

(i) Employ and fix the compensation of employees, consultants, actuaries, and other personnel as may be necessary for carrying out the purposes and provisions of this chapter. All compensation shall be paid from the funds of the board. Employees of the board shall not be subject to the state Merit System Act; provided, however, the board shall offer its employees benefits equivalent to those offered to employees of the State of Alabama, including retirement, medical and dental care, and workers' compensation plans. The employees of the board are eligible and may elect to participate in the state health care plan under Chapter 29 of Title 36, and in the State Employees' Retirement System under Chapter 27 of Title 36.

(j) Acquire property by purchase or lease.

(k) Provide for reinsurance of risks incurred by the program.

(l) Issue additional types of health care policies to provide optional coverage.

(m) Adopt bylaws, policies, and procedures as may be necessary or convenient for the implementation of this chapter and the operations of the program.



Section 11-91A-8 - Awarding of contracts.

(a) Before entering into any contract or contracts for a carrier or third party administrator, the board shall solicit competitive proposals from companies or agencies qualified to administer or offer plans for group health care coverage. The board shall carefully evaluate all proposals received and award the contract or contracts to the most qualified company or agency taking into consideration all relevant factors, including, but not limited to, the following: The benefits offered; the proposed administrative costs and the costs to be incurred by the employer participant and its employees, retirees, and dependents; and the experience of the companies or agencies submitting proposals. In evaluating these factors, the board may employ the services of impartial professional insurance analysts or actuaries. The contract or contracts executed by the board with the selected carrier or third party administrator shall be a contract to offer coverage to all employees and retirees of employer participants subject to this chapter.

(b) The board may at the end of any contract period discontinue any contract or contracts it has executed with any carrier or third party administrator and replace the carrier or administrator with a contract or contracts with any other carrier or third party administrator meeting the requirements of this chapter.



Section 11-91A-9 - Discretion of board; review of claims; appeals.

The board shall have complete discretion and final authority to interpret the terms and conditions of the program. The program shall require adequate notice in writing to any participant whose claim for benefits under the program has been denied, setting forth the specific reasons for such denial. Any participant whose claim for benefits has been denied shall be afforded a reasonable opportunity for a full and fair review by the claims administrator upon the written request made within 60 days of the date of denial and setting forth the specific reasons the participant believes the claim should be approved. The claims administrator shall provide a written final determination of the claim upon completion of the review. Appeal of a final decision made by the claims administrator shall be by legal action filed in the Circuit Court of Montgomery County.



Section 11-91A-10 - Recordkeeping; audits.

The board shall maintain books of account covering revenues derived by it from all sources, together with accounts of all expenses incurred in connection with the carrying out by the board of its purposes as established by and under the terms of this chapter. The board may obtain the services of a certified public accountant for annual audits in lieu of audits conducted by the Department of Examiners of Public Accounts. All such audits shall be filed with the Department of Examiners of Public Accounts and open for public inspection.






Chapter 92 - INDUSTRIAL PARKS.

Section 11-92-1 - Definitions.

(a) The following definitions shall be applicable to this chapter, unless a different meaning clearly appears from the context:

(1) COUNTY. Each county in the state.

(2) GOVERNING BODY. The county commission or the board of commissioners, council, or other governing body of a municipality.

(3) INDUSTRIAL PARK. Land, with such improvements as are authorized by this chapter, which has been determined by a governing body to be suitable for use by more than one industrial or commercial enterprise for industrial or commercial purposes and has been acquired or is proposed to be acquired by a county or a municipality or any combination of counties and municipalities and held for the purpose of transferring it to one or more persons for use for industrial or commercial purposes.

(4) MUNICIPALITY. A municipal corporation in the state.

(5) PARTICIPANT. With respect to the acquisition and development of an industrial park, a county or municipality which has financed or by resolution has declared its intention to finance the acquisition and development of such industrial park.

(6) PERSON. Any individual, firm, partnership, public or private corporation or any other entity having the power to acquire title to land.

(7) STATE. The State of Alabama.

(8) WARRANTS. Warrants which have been or are proposed to be issued by a county or a municipality pursuant to the provisions of this chapter.

(b) In construing this chapter, the use of the singular shall be read to include the plural and the plural to include the singular, except where a contrary intent is clearly manifested.



Section 11-92-2 - Legislative intent; construction of chapter generally.

(a) It is the intention of the Legislature by the passage of this chapter to authorize each county and each municipality in the state, acting separately or jointly, within the restrictions of this chapter, to acquire, by purchase or otherwise, one or more industrial or commercial parks, as defined in Section 11-92-1, to develop such parks, to finance such acquisition and development by the sale and issuance of interest-bearing general obligation warrants of such counties or municipalities, and to sell such parks.

(b) This chapter shall be liberally construed in conformity with this intention.



Section 11-92-3 - Powers of counties and municipalities as to acquisition, development, etc., of parks generally.

(a) In addition to all existing powers, a county or municipality shall have the power, by itself or together with other participants, to acquire, by purchase, gift, exchange, lease or otherwise, and to develop and dispose of one or more parcels of land as an industrial park upon compliance with the procedure set out in Section 11-92-4.

(b) This power shall be subject to the following restrictions:

(1) No county or municipality may acquire real property for an industrial park any part of which is located in another county which is not a participant or which is within the corporate limits of a municipality which is not a participant unless the governing body of that other county or municipality shall have adopted a resolution consenting to the acquisition of the industrial park therein;

(2) No real property may be acquired or developed by a municipality as an industrial park if any part of it is located more than 25 miles from the corporate limits of that municipality;

(3) No real property may be acquired or developed by a county any part of which is located more than three miles from the boundary of the county; and

(4) The development of one or more parcels of land as a site for an industrial park shall include the provision for water, sanitary sewage disposal, drainage, electric power, gas, communications, access, and other similar facilities which are incidental to the use of the land as an industrial park. Development shall not include the provision of structures or buildings except those related to the above described facilities.



Section 11-92-4 - Requirements as to acquisition and development of parks.

The following procedure shall be followed in acquiring and developing an industrial park:

(1) The governing body of any county or municipality shall determine by the adoption of a resolution duly entered on its minutes that it shall become a participant or act alone in the acquisition and development of an industrial park;

(2) Any other county or municipality proposing to join as a participant must adopt a similar resolution so stating within 90 days of the adoption of the resolution referred to in subdivision (1) of this section;

(3) Such resolutions must contain the following:

a. A legal description of the land proposed to be acquired, having sufficient specificity to satisfy the requirements for a deed, and a finding that it is suitable for an industrial park;

b. The price, if any, for which the land will be acquired;

c. The estimated cost of developing the land as an industrial park and an outline of the plans for accomplishing such development;

d. The portion of the total of the amounts stated pursuant to paragraphs b and c of this subdivision that the county or municipality adopting such resolution is willing to contribute;

e. A finding that the economy and the public welfare of the area served by the county or municipality adopting the resolution will be benefitted by the acquisition and development of the industrial park and that it is wise, expedient, necessary, or advisable to acquire and develop such industrial park;

f. A finding that there are sufficient moneys available, whether or not by the issuance of warrants, to finance the county's or municipality's share of the cost of the industrial park; and

g. The designation of a person to act for the governing body in the acquisition and development of the industrial park and authorization for such person to approve and sign for the county or municipality any contracts necessary within the scope of the aforesaid plans for such acquisition and development.

(4) Such resolution shall be published in a newspaper of general circulation in the county affected for three successive weeks and posted in a publicly accessible place for three successive weeks prior to the execution of said resolution;

(5) Any contracts relating to acquisition or development of an industrial park shall be signed on behalf of all participants; and

(6) Title to each parcel of land acquired shall be taken by all participants in common and may be in equal shares or in shares proportional to the financial contribution of each participant or in shares determined pursuant to some other formula determined by the participants.



Section 11-92-5 - Sale, etc., by municipalities or counties of property or interests in property; ownership of parks by municipalities or counties.

(a) Any municipality or county shall have the power to sell and grant options to acquire any property or interest in property acquired under the provisions of this chapter.

(b) The sales price of any part of an industrial park shall be no less than the greater of the consideration for purchase paid by the participants plus the cost of all improvements made in the development of the property and the costs of financing the acquisition and development, other than interest on any warrants, prorated on the basis of the acreage involved, or the then fair market value of the property to be sold as determined by an appraisal filed with each participant by a real estate appraiser whose appraisals are accepted by local lending institutions.

(c) It is not the intention of this chapter to authorize any county or municipality to take permanent title to an industrial park, but only for the purpose of eventual transfer to a private industrial or commercial enterprise or a public entity involved in industrial or commercial development.



Section 11-92-6 - Warrants - Form, terms, denominations, etc.; liability of counties or municipalities upon warrants; disposition of proceeds from sale.

(a) Each participant shall have the power to sell and issue interest-bearing warrants for the purpose of paying the cost or its share of the costs of acquiring and developing industrial parks. Any warrants issued under the provisions of this chapter may be in such denominations, may have such maturity or maturities, not exceeding 30 years from their date, may bear interest from their date at such rate or rates, payable at such times, may be payable at such places within or without the state, may be sold at such times and in such manner and may contain such terms not in conflict with the provisions of this chapter, all as the governing body of the participant may provide in the proceedings wherein the warrants are authorized to be issued.

(b) All such warrants shall evidence general obligation indebtedness of the county or municipality by which they are issued and the full faith and credit of the county or municipality shall be irrevocably pledged for the payment of the principal of and interest on the warrants.

(c) The proceeds of the sale of any such warrants shall be used solely for the purpose for which they are authorized to be issued, including the payment of any expenses incurred in connection with their issuance. The proceeds from the sale of any land in an industrial park financed by the sale of warrants issued under this chapter shall be distributed to the participants according to the share of the title held by each as determined pursuant to subdivision (6) of Section 11-92-4 and shall be pledged and applied to the payment of such warrants.



Section 11-92-7 - Warrants - Security for payment of principal and interest.

(a) The governing body of any participant may assign and specially pledge any tax or any part thereof for the payment of the principal of and interest on warrants.

(b) To the extent necessary to make the payment of the principal of and interest on the warrants, any tax or sales proceeds so pledged shall constitute a trust fund which shall be impressed with a lien in favor of the holders of such warrants. If, pursuant to this section, more than one pledge is made of any tax, then the pledges shall take precedence in the order that they are made, unless the proceedings making the pledge shall provide that it shall be on a parity or subordinate to a subsequent pledge. All warrants benefitting from a pledge shall constitute preferred claims against the tax or sales proceeds pledged, subject to any prior pledges existing at the time of issuance of the warrants, and shall have preference over claims incurred by the county or municipality for any other purpose.



Section 11-92-8 - Refunding warrants.

Each participant may issue refunding warrants, either by sale or by exchange, for the purpose of refunding a like or greater principal amount of warrants then outstanding and paying any premium and expenses necessary to be paid to redeem the outstanding warrants. The provisions of this chapter applicable to warrants shall also be applicable to any such refunding warrants.



Section 11-92-9 - Investment in warrants by trustees, executors, etc.

A trustee, executor, administrator, guardian, or other fiduciary may invest trust funds in warrants issued under the provisions of this chapter unless otherwise directed by a court having jurisdiction or by the document that is the source of authority.



Section 11-92-10 - Issuance of warrants and interest coupons deemed audit and allowance of claims by counties; effect thereof.

The issuance by a county of warrants and the interest coupons applicable thereto pursuant to the provisions of this chapter shall be deemed to constitute an audit and allowance by the county of a claim in the aggregate principal amount of such warrants and interest coupons against the county and against any tax proceeds and the sales proceeds or either thereof pledged for the payment of such warrants pursuant to the provisions of this chapter. No proof of registration or other audit or allowance of such claim shall be required and such warrants and interest coupons shall, from the date of their lawful issuance, be deemed to be allowed claims against the county by which they were issued and against any tax proceeds and the sales proceeds or either so pledged therefor.



Section 11-92-11 - Applicability and effect of other provisions of law.

Insofar as the provisions of this chapter may be inconsistent with the provisions of any other law, the provisions of this chapter shall control, it being specifically declared that the provisions of Section 11-8-10 shall not be applicable to the warrants issued under the provisions of this chapter.






Chapter 92A - COUNTY INDUSTRIAL DEVELOPMENT AUTHORITIES.

Section 11-92A-1 - Definitions.

When used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ARTICLES. The articles of incorporation or articles of reincorporation of an authority.

(2) AUTHORITY. A public corporation incorporated and reincorporated pursuant to the provisions of this chapter.

(3) AUTHORIZED OPERATIONAL AREA. The county or counties in which the authority has been or is proposed to be authorized to operate, as designated in its articles of incorporation in accordance with the provisions of this chapter. If an authority does not designate an authorized operational area, then such authority's authorized operational area shall be deemed for all purposes to be solely the county of incorporation of the authority.

(4) BOARD OF DIRECTORS. The board of directors of an authority.

(5) BOND OR BONDS. A bond or bonds issued under the provisions of this chapter.

(6) COUNTY OF INCORPORATION. The county of the state in which an authority has been or is proposed to be incorporated or reincorporated.

(7) DIRECTORS. The members of the board of directors.

(8) INCORPORATORS. The natural persons filing a written application for the incorporation or reincorporation of an authority pursuant to the provisions of this chapter.

(9) PERSON. Unless limited to a natural person by the context in which it is used, any person, including, without limitation, a private firm, a private association, a corporation, and a public person.

(10) PROBATE JUDGE. The judge of probate of the county of incorporation of an authority.

(11) PROJECT. Any land and any buildings or other improvements thereon, and all real, personal, and mixed properties deemed by an authority to be necessary or appropriate in connection therewith, whether or not now in existence, which shall be suitable for use by the following or by any combination of two or more thereof:

a. Any industry for the manufacturing, processing, cultivating, or assembling of any agricultural or manufactured products;

b. Any commercial enterprise involved in storing, warehousing, distributing, or selling products of agriculture, mining, or industry (but not including facilities designed for the sale or distribution to the public of electricity, gas, water, or telephone or other services commonly classified as public utilities);

c. Any facility classified as "industrial" within the Standard Industrial Classification (SIC) codes now or hereafter in effect;

d. Any enterprise for the purpose of research in connection with:

1. Any of the foregoing;

2. The development of new products or new processes;

3. The improvement of existing products or known processes;

4. The development of facilities for the exploration of outer space or promotion of the national defense;

e. Office facilities for any of the foregoing, regardless of whether such facilities are adjacent to or on a site contiguous to land used for any of the foregoing purposes, including national, regional, or divisional offices for the management or supervision of any of the operations described in this subparagraph; or

f. Facilities of any type for or useful in the control, reduction, abatement or prevention of air, noise, water, or general environmental pollution, including, but not limited to, any air pollution control facility, noise abatement or reduction facility, water management facility, water purification facility, waste water collection system, waste water treatment works or solid waste disposal facility.

The determination of an authority that a proposed use is within this definition shall be conclusive.

(12) PUBLIC PERSON. The state and any county, city, town, public corporation, agency, subdivision thereof, instrumentality thereof, or similar person.

(13) STATE. The State of Alabama.



Section 11-92A-2 - Legislative findings of fact and declaration of intent; construction of article.

(a) The Legislature hereby makes the following findings of fact and declares its intent to be as follows: In recent years changes have taken place in the economy of the state that have had a far-reaching effect on the welfare of its citizens. The agrarian economy that once prevailed in the state and provided the principal means of livelihood for most of its citizens has proven inadequate to provide employment for the state's growing population. The advent of mechanized and scientific farming methods has reduced greatly the number of persons required to obtain increased yields of agricultural products from land under cultivation. There has been a correspondingly greater dependency upon industrial development as the bulwark of the economy of the state. It is therefore appropriate and necessary that measures be taken to secure to the citizens of the state the benefits of a strengthening economy resulting from increased industrial development. Among these benefits are diversification of available job opportunities, higher salaries, better working conditions, lower consumer prices for industrial products, conservation and efficient use of natural resources, and maximum utilization of technical skills possessed by the citizens of the state. The police power of the state casts upon the Legislature the peculiar function of ascertaining and determining when the welfare of the people needs its exercise. The public interest lies in the promotion of industry, and the welfare of the people is so inextricably intertwined with industry and industrial development as to make its well-being a matter of governmental concern. The solicitation of industries and other concerns producing additional jobs and strengthening the economy of the state has become increasingly competitive, with the state being required to compete not only with other states, but with nations other than the United States of America. Therefore, it is imperative that public corporations be incorporated or reincorporated with authorities and powers sufficient, to the greatest extent possible, to permit the inducement of such enterprises to locate, expand, improve their operations, or remain in the state. It is the further intention of the Legislature that the public corporations authorized by this chapter shall have discretion as to the manner of expending funds at their disposal for the purpose of promoting industrial development, subject to the limitations detailed in this chapter.

(b) Questions have been raised as to the status of certain local industrial development authorities and boards located in the state. It is the intention of the Legislature by the passage of this chapter to exercise its police power to authorize the formation or retroactive validation of independent public corporations having as their general purposes the promotion of industrial development and having the power to issue bonds.

(c) This chapter shall be liberally construed in accordance with the foregoing findings of fact and declaration of intent.



Section 11-92A-3 - Incorporation of authority.

(a) Any number of natural persons, not less than three, residing in any county or counties within the proposed authority's authorized operational area may incorporate an authority as provided in this chapter. To do so, the incorporators shall first file a written application in accordance with the provisions of this section and Section 11-92A-4.

(b) The authorized operational area of an authority may include any portion of one but not more than five counties. If more than one county is included in an authority's authorized operational area, each county, or portion thereof, included therein shall be contiguous with at least one other county, or portion thereof, included therein so that the authority's authorized operational area encompasses a unified territory.



Section 11-92A-4 - Application for incorporation.

(a) The written application of the incorporators shall be filed with the probate judge, which application shall:

(1) Contain a statement that the incorporators propose to incorporate an authority pursuant to the provisions of this chapter;

(2) State the authorized operational area of the proposed authority;

(3) State that each of the incorporators is a resident of a county within the authorized operational area of the proposed authority; and

(4) Request that each governing body of each county within the authorized operational area of the proposed authority adopt a resolution declaring that it is expedient that the proposed authority be formed, approving the written application, and authorizing the incorporators to proceed to form the proposed authority by filing for record articles in accordance with the provisions of this chapter.

(b) Such application shall be accompanied by the form of articles of incorporation of the proposed authority.

(c) As promptly as may be practicable after the filing of the application with the judge of probate, the governing body of each county within the authorized operational area of the proposed authority shall review the contents of the application and the accompanying form of articles and shall adopt a resolution either:

(1) Denying the application, or

(2) Declaring that it is expedient that the proposed authority be formed, approving the form of its articles, and authorizing the incorporators to proceed to form the proposed authority by filing for record pursuant to subsection (c) of Section 11-92A-5 such articles of incorporation in accordance with the provisions of this chapter.

(d) It shall not be necessary that any such resolution be published in any newspaper or posted or be offered for more than one reading.

(e) The failure of any governing body of a county within the authorized operational area of a proposed authority to approve the written application of the incorporators shall invalidate the application to incorporate an authority, and the resolution denying the application of the incorporators shall be filed with the judge of probate of the county where the application of the incorporators was filed, whether within or without the county whose governing body denied the application. Nothing contained herein shall prevent the incorporators of the proposed authority from filing a new application to form an authority excluding the county or counties whose governing body or bodies failed to approve the incorporation of the proposed authority.



Section 11-92A-5 - Articles of incorporation.

(a) The articles of incorporation of an authority shall state all of the following:

(1) A designation of the authorized operational area of the authority, including the name or names of each county within such authorized operational area.

(2) The names of the incorporators of the authority and that each of them is a resident of a county within the authorized operational area of the authority.

(3) The name of the authority, which may be a name indicating in a general way the geographic area proposed to be served by the authority and shall include the words "Industrial Development Authority" (e.g., "The _______ Industrial Development Authority" or "The Industrial Development Authority of _______," the blank space to be filled in with a geographically descriptive word or words, but the descriptive word or words shall not preclude the authority from exercising its powers in other geographic areas). If more than one county is included in an authority's authorized operational area, then the name of the authority should also include either the name of each county included in the authority's authorized operational area (e.g., "The Industrial Development Authority of _________ and _________ Counties") or any other word or words reasonably descriptive of the authority's authorized operational area.

(4) The period of the authority, which may be perpetual.

(5) The location of the principal office of the authority, which shall be within the boundaries of a county within the authorized operational area of the authority.

(6) That the authority is organized pursuant to this chapter.

(7) If the exercise by the authority of any of its powers hereunder is to be in any way prohibited, limited, or conditioned, a statement of the terms of the prohibition, limitation, or condition.

(8) The number of directors (which shall be a number not less than three times the number of counties included in the authority's authorized operational area) and the duration of their respective terms of office (which shall not be in excess of six years).

(9) The manner of appointing directors, which may be by any of the following methods:

a. By the governing body of the county or counties within the authorized operational area of the authority;

b. By the governing bodies of municipalities located in the authorized operational area of the authority;

c. By the individual members of the governing bodies of municipalities or counties within the authorized operational area of the authority, based upon districts, precincts, place numbers, or the like;

d. By the legislative delegation or delegations for the authorized operational area of the authority;

e. Jointly by a combination of any of the above as the articles prescribe.

(10) Any provisions not inconsistent with this chapter relating to the dissolution of the authority and the vesting of title to its assets and properties upon its dissolution.

(11) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(b) The articles shall be signed by each of the incorporators.

(c) Upon the filing for record of the articles with the probate judge, the authority shall come into existence and shall constitute a public corporation under the name set forth in its articles of incorporation. The acceptance of articles for recording by the probate judge shall be conclusive evidence of the due, legal, and valid incorporation of the authority in all courts. The probate judge shall record the articles in an appropriate book in his office. There shall be no filing fees or recording taxes due or payable on account of the filing for record of the articles.

(d) Notwithstanding any other provision of this chapter, the articles of incorporation or legal existence of an authority shall not be deemed invalid for the sole reason that the articles of incorporation of such authority fail to specify an authorized operational area, and every such authority whose articles of incorporation fail to specify an authorized operational area, but are otherwise formed in accordance with the provisions of this chapter, may do all things contemplated by this chapter as if such authority had designated as its authorized operational area the county of incorporation.



Section 11-92A-6 - Reincorporation.

(a) In all cases where there has heretofore been an attempt to create or incorporate an industrial development authority or industrial development board, but the attempted creation or incorporation is or may be invalid because of some irregularity in the procedure followed or some invalidity of or defects in the statute under which the attempted creation or incorporation of the authority or board was made, any number of natural persons, not less than three, residing in the county in which the board or authority was incorporated or purported to be incorporated may file a written application with the probate judge of the county in which the industrial development authority or industrial development board has been incorporated or attempted to be created or incorporated, which application shall:

(1) Contain a statement that the incorporators propose to reincorporate an authority pursuant to the provisions of this chapter;

(2) State the authorized operational area of the proposed reincorporated authority;

(3) State that each of the applicants is a resident of the county of incorporation;

(4) Describe the manner of appointing directors of the reincorporated authority, which may be any of the methods described in Section 11-92A-5 with respect to newly incorporated authorities; and

(5) Request that the governing body of the county of incorporation and each county in the authorized operational area of the proposed reincorporated authority adopt a resolution declaring that it is expedient that the industrial development authority or industrial development board be reincorporated, approving the written application, approving the authorized operational area of the proposed reincorporated authority, and authorizing the incorporators to proceed to reincorporate the industrial development authority or industrial development board by filing for record articles in accordance with the provisions of this chapter.

(b) Such application shall be accompanied by the form of articles of the industrial development authority or industrial development board proposed to be reincorporated, which shall comply with the requirements of Section 11-92A-5.

(c) As promptly as may be practicable after the filing of the application with the probate judge, the governing body of the county of incorporation and each county within the authorized operational area of the proposed authority shall review the contents of the application and the accompanying form of articles and shall adopt a resolution either:

(1) Denying the application or

(2) Declaring that it is expedient that the proposed reincorporation occur, approving the form of articles, and authorizing the incorporators to proceed to reincorporate the industrial development authority or industrial development board by filing for record the articles in accordance with the provisions of Section 11-92A-5, except that the articles shall further specify the name of the industrial development authority or industrial development board being reincorporated.

(d) It shall not be necessary that any such resolution be published in any newspaper or posted or be offered for more than one reading.

(e) Upon the filing for record of the articles of reincorporation of the authority with the probate judge, the authority shall be reincorporated and the existence and the validity of the authority shall be validated and ratified retroactive to the initial incorporation or creation or attempted incorporation or creation thereof, with all authorities and powers granted to an authority by this chapter, notwithstanding the fact that the industrial development authority or industrial development board that was reincorporated might not have had such authorities or powers prior to its reincorporation. Actions taken, contracts entered into, property received or conveyed, and other matters with respect to the industrial development board or industrial development authority occurring prior to its reincorporation shall be deemed valid, binding, effective, legal, and constitutional if such matters would have been valid, binding, legal, effective, or constitutional if occurring after the date of reincorporation under the terms of this chapter, notwithstanding any defects or irregularity in the procedure for the original creation or incorporation of such industrial development authority or industrial development board or the invalidity of or defects in the statute under which the attempted creation or incorporation of such authority or board was made or attempted.

(f) Upon such reincorporation, the directors of the board or authority which has been reincorporated shall cease to be directors of the reincorporated board or authority, provided that any and all directors previously serving may be appointed or reappointed to the board of directors in accordance with the provisions of the application filed pursuant to this section and the requirements of this chapter.



Section 11-92A-7 - Further authorization and procedure for reincorporation of existing industrial development authorities and boards.

In all cases where an industrial development authority or industrial development board has been incorporated or created prior to or after the enactment of this chapter, and a majority of the members of the board of directors of such authority or board adopts a resolution determining that it would be expedient for such authority or board to reincorporate under the terms of this chapter, the authority or board may authorize three or more of its members to file an application in accordance with Section 11-92A-6 (notwithstanding the fact that there may be no invalidity of the attempted creation or incorporation of such board or authority or irregularity in the procedure followed or some invalidity of or defects in the statute under which the attempted creation or incorporation of the authority or board was made) and proceed to reincorporate the authority or board under this chapter in accordance with Section 11-92A-6.



Section 11-92A-8 - Recordation of articles by probate judge; probate judge to receive no fees in connection with incorporation, reincorporation, dissolution, etc., of authority.

(a) The articles shall be filed with the probate judge. Upon acceptance of such articles for filing, the proposed authority shall constitute a de jure corporation. The acceptance of such articles for filing by the probate judge shall be conclusive of the valid incorporation of a proposed authority or reincorporation of an industrial development authority or industrial development board.

(b) There shall be no fees or taxes paid to or collected by the probate judge for any service rendered or work performed in connection with an authority, its incorporation, reincorporation, amendment, dissolution, or records.



Section 11-92A-9 - Board of directors.

(a) The board of directors of an authority shall be as specified in the articles, or as provided in Sections 11-92A-5 and 11-92A-6, provided that each county within the authorized operational area of an authority shall be represented by at least three directors.

(b) Each authority shall have a chairman, vice-chairman, secretary, and treasurer, to be elected by the board of directors. The offices of secretary and treasurer may, but need not, be held by the same person. A majority of the directors shall constitute a quorum for the transaction of business. The officers and directors shall serve for the terms provided for in the articles. No director shall draw any salary for any service rendered or for any duty performed as director. The duties of the chairman, vice-chairman, secretary, and treasurer shall be such as are customarily performed by such officers and as may be prescribed by the board of directors from time to time.

(c) All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority and shall be signed by at least two directors of the authority present at the proceedings. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.

(d) A board of directors may adopt bylaws making provision for its actions not inconsistent with this chapter.

(e) Notice of any meeting of the members of the board of directors shall be as provided in the bylaws or, if the bylaws make no provision for such notice, then as determined in the discretion of the chairman of the board of directors. Notice of any meeting may be waived by any director before, at, or after the meeting and may be communicated by letter, telegraph, telex, telecopy, or similar means. Attendance at any meeting for any purpose other than to protest the holding of the meeting shall constitute waiver of notice.

(f) The board of directors may act by a written consent, signed by all directors, which consent shall have the same effect as unanimous action taken at a duly held meeting of the board of directors, a quorum being present. Directors may also meet by telephone conference or may attend a meeting by any two-way telephonic communication system or the like.

(g) Directors must be residents of a county within the authorized operational area of the authority. If any director ceases to be a resident of a county within the authorized operational area of the authority, such person shall cease to be a director, and such position shall remain vacant until a successor is appointed in accordance with the articles and this chapter. If any director ceases to be a resident of the county from which such director was appointed and becomes a resident of another county within the authorized operational area of the authority, such person shall cease to be a director, and such position shall remain vacant until a successor is appointed in accordance with the articles and this chapter, provided that any such person disqualified under the provisions of this sentence may be reappointed to the board of directors of the authority, if otherwise qualified.



Section 11-92A-10 - Directors.

(a) Except as provided in Section 11-92A-5, the board of directors shall be composed of the number of directors provided for in the articles, appointed as provided in the articles for the terms designated therein.

(b) All directors shall serve until their successors are duly appointed or until they cease to be qualified. Vacancies on the board of directors shall be filled as provided for in the articles, but any person appointed to fill a vacancy shall serve only for the unexpired portion of the term. In the event any uncertainty arises as to the terms of office of the directors, the governing body or person authorized to appoint such directors to the board of directors may clarify such term by adoption of an appropriate resolution or by execution of an appropriate certificate, and such term of office shall be as so clarified.

(c) A majority of the directors shall constitute a quorum for the transaction of business, but any meeting of the board of directors may be adjourned from time to time by a majority of the directors present, or may be so adjourned by a single director if such director is the only director present at such meeting. No vacancy in the membership of the board of directors shall impair the right of a quorum to exercise all the powers and perform all the duties of the board. The board shall hold regular meetings at such times as may be provided in the bylaws of the authority, may hold other meetings at any time and from time to time upon such notice as may be required by the bylaws of the authority or, if the bylaws make no provision for such notice, then as determined in the discretion of the chairman of the board of directors, and must, upon call of the chairman of the authority or a majority of the total number of directors, hold a special meeting. Any matter on which the board of directors is authorized to act may be acted upon at any regular, special, or called meeting. At the request of any director, the vote on any question before the board of directors shall be taken by yeas and nays and entered upon the record. All resolutions adopted by the board of directors shall constitute actions of the authority.

(d) Any director may be impeached and removed from office only in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama of 1901 and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175.



Section 11-92A-11 - Amendment of articles.

(a) The articles of any authority may at any time and from time to time be amended in the manner provided in this section. The board of directors shall first adopt a resolution proposing an amendment to the articles, which amendment shall be set forth in full in the said resolution and which may include any matters that might have been included in the original articles. Such amendment may be made for the sole purpose of altering, in accordance with the provisions of this chapter, the authorized operational area of the authority.

(b) After the adoption by the board of directors of a resolution proposing an amendment to the articles, the chairman and the secretary of the authority shall sign and file with the governing body of each county within the existing authorized operational area of the authority, and with the governing body of each county proposed to be added to the authorized operational area of the authority, if any, a written application in the name and on behalf of the authority, under its seal, requesting that such governing body or bodies adopt a resolution approving the proposed amendment, and accompanied by a copy of the resolution adopted by the board of directors proposing the amendment to the articles. As promptly as may be practicable after the filing of the application, the governing bodies shall review the application and shall adopt a resolution either denying the application or approving and authorizing the proposed amendment. Such resolution need not be published or posted and need not be offered for more than one reading.

(c) Following the adoption of a resolution approving the proposed amendment by the governing body of each county with which such application was filed pursuant to this section, the chairman and the secretary of the authority shall sign and file for record in the office of the probate judge a certificate in the name and on behalf of the authority, under its seal, reciting the adoption of resolutions by the board and by the governing body of the county of incorporation and setting forth the proposed amendment. The probate judge shall thereupon record such certificate in an appropriate book in his office. When such certificate has been so filed and recorded, such amendment shall become effective, and the articles shall thereupon be amended to the extent provided in such amendment.

(d) The failure of any one governing body of a county receiving an application filed pursuant to this section to approve an application made pursuant to this section shall invalidate such application.



Section 11-92A-12 - Powers of authority.

An authority shall have the following powers, which it may exercise in any county within such authority's authorized operational area:

(1) To have succession by its corporate name until dissolved as provided in this chapter;

(2) To institute and defend legal proceedings in any court of competent jurisdiction and proper venue; provided, however, that an authority may not be sued in any trial court other than the courts of a county within the authorized operational area of the authority; provided, further, that the officers, directors, agents, and employees of an authority may not be sued for their actions in behalf of the authority except for actions that are known by such person to be unlawful or are performed with reckless disregard for the lawfulness of such actions;

(3) To have and to use a corporate seal and to alter the seal at its pleasure;

(4) To establish a fiscal year;

(5) To anticipate by the issuance of its bonds the receipt of any revenues or grants of money that may be appropriated by or to the authority;

(6) To pledge the proceeds of such receipts, revenues, or grants of money as security for the payment of the principal of and interest on its bonds;

(7) To make surveys and other analyses to determine suitable locations for prospective industries;

(8) To make surveys and other analyses to determine the availability of labor and to classify such labor in terms of skills and educational levels;

(9) To assist other public or private persons in the survey and analyses of their industrial resources and needs;

(10) To make grants of money to other public or private persons and to any organization which is described in Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time to time, or as recodified, or any corresponding provision of any future revenue law;

(11) To accept gifts, grants, bequests, or devises;

(12) To accept pledges of revenues or grants of money from public persons and to enter into binding agreements with those entities, with or without consideration;

(13) To enter into deeds, mortgages, leases, loan agreements, or other agreements with any person;

(14) To require and/or accept lease payments, loan repayments, or other compensation to or for the authority or other public persons in lieu of sales, use, mortgage, lease, ad valorem, and/or other taxes;

(15) To accept donations of money or real or personal or mixed property from any person;

(16) To invest in bank deposits, U.S. Treasury bills, projects, instruments, real, personal, or mixed property, and such other investments as the board of directors may from time to time determine to be appropriate and convenient to accomplish any purpose for which an authority is organized, including works of internal improvement, interests in private or corporate enterprises, loans of money or credit to individuals, associations, or corporations, or the lending of the authority's credit, granting of public money or things of value in aid of or to any individual, association, or corporation whatsoever, or becoming a stockholder in any such corporation, association, or company by issuing bonds or otherwise even though such might be in violation of Section 93 or Section 94 of the Constitution of Alabama of 1901 if done by the state, a county, city, town, or other subdivision of the state, notwithstanding the fact that any such investment or action may involve the expenditure or appropriation of funds received from a public person. In particular, but not by way of limitation, an authority may invest its funds (from whatever source) in the stock, bonds, debentures, notes, or other securities issued by any person locating a project in the authority's authorized operational area, may enter into contracts or options (including contracts or options for the conveyance, sale or lease of property) to any such person at less than arms' length and at bargain rates, purchase prices, rents, or the like, or for nominal consideration, and make direct grants of money, property, or services (from whatever source) to any such person for the purpose of inducing any such person to locate a project in the authority's authorized operational area;

(17) To appoint and employ such attorneys, agents, fiscal agents, underwriters, issuers of letters of credit, depositories, banks, trustees, paying agents, transfer agents, remarketing agents, marketing agents, rating agencies, insurers of its securities, guarantors of its securities, providers of other forms of credit enhancement for its securities, and the like as an authority may require or deem appropriate for the carrying out of its corporate purposes and the exercise of its powers;

(18) To acquire real property for the purpose of establishing one or more than one industrial parks or industrial sites; to improve industrial parks or industrial sites, whether owned by the authority or by any other person, including the improvement of such parks or sites by the construction of roads, curbing, gutters, drainage, sewerage, utilities, railroad spurs, docks, harbors, ports, grading, and the like; to construct, for its own account or the account of others, improvements thereon, including any project, for the purpose of conveying, leasing or selling the same to any person, including the power to convey, lease or sell the same for its own account at a profit or loss, or to construct the same to constitute an inducement for any person to locate and operate a project in such industrial park or at such industrial site, even though such person may not have been identified at the time such improvement may be constructed;

(19) To exercise all powers granted hereunder in such manner as it may determine to be consistent with the purposes of this chapter, notwithstanding that as a consequence of the exercise of such powers it engages in activities that may be deemed "anticompetitive" within the contemplation of the antitrust laws of the state or of the United States; and

(20) To enter into such contracts, agreements, options, leases, loan agreements, deeds, and other instruments, and to take such other actions as may be necessary or convenient to accomplish any purpose for which an authority is organized or to exercise any power expressly granted hereunder.



Section 11-92A-13 - Issuance and sale of bonds.

An authority is hereby authorized from time to time to sell and issue its bonds for the purposes authorized in Section 11-92A-12.



Section 11-92A-14 - Bonds of authority.

(a) Bonds of an authority shall be signed by its chairman and attested by its secretary, the seal of the authority shall be affixed thereto, and any interest coupons applicable to said bonds shall be signed by the chairman; provided that a facsimile of the signature of said officers may be printed or otherwise reproduced on any such bonds in lieu of being manually subscribed thereon, a facsimile of the seal of the authority may be printed or otherwise produced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the chairman's signature may be printed or otherwise reproduced on any such interest coupons in lieu of being manually subscribed thereon, provided that the bonds have been manually authenticated by a transfer agent of the bond issue. Delivery of the bonds so executed shall be valid notwithstanding any changes in officers or in the seal of the authority after the signing and sealing of the bonds.

(b) Any bonds may be executed and delivered by the authority at any time and from time to time and shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest, shall be payable at such times and evidenced in such manner, and may contain such other provisions not inconsistent with this chapter as may be provided by the resolution or resolutions of the board of directors under which such bonds are authorized to be issued; provided, however, that no bond shall have a specified maturity date later than 30 years after its date of execution. A bond may be made subject to redemption at the option of an authority at such times and after such notice and on such conditions and at such redemption price or prices as may be provided in the resolution or resolutions under which it is authorized to be issued. Such bonds may bear interest at a fixed rate, at a rate that adjusts in accordance with some independent standard, such as the prime or base lending rate of a bank or published rates for other securities, or may bear interest at rates which may be from time to time adjusted to a rate sufficient, in the opinion of any remarketing agent appointed by the authority, to cause the bonds to have a fair market value or funding value not less than the principal amount of such bonds or such other amount as may be specified in the proceedings authorizing the issuance of such bonds. In particular, it is intended that the authority shall be authorized to issue "tender" bonds or similar bonds and to enter into appropriate remarketing agreements with respect to any of its bonds and the determination of the rate of interest borne by such bonds.

(c) Upon the adoption by the board of directors of any resolution providing for the issuance of bonds, an authority may, in its discretion, cause to be published once a week for two consecutive weeks, in a newspaper or newspapers of general circulation published in each county within its authorized operational area a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of the authority: " _____, a public corporation organized under the laws of the State of Alabama, on the _____ day of _____, authorized the issuance of not more than $_____ principal amount of [revenue, general obligation, or other appropriate designation] bonds of the said authority for purposes authorized in the act of the Legislature of Alabama under which the said authority was organized. Any action or proceeding questioning the validity of the said bonds, any pledge or mortgage to secure the same, any lease or sale of any project to be financed by said bonds, or the proceedings authorizing the same must be commenced within 20 days after the first publication of this notice." Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of such bonds or the validity of any pledge or mortgage made therefor or any lease or sale of any project to be financed by said bonds must be commenced within 20 days after the first publication of such notice. After the expiration of the said period, no cause of action, counterclaim, setoff, or defense questioning or attacking the validity of the said proceeding or of the said bonds or the said pledge or mortgage or the lease or sale of the project to be financed by said bonds shall be asserted, nor shall the validity of the said proceedings or of the said bonds or the said pledge or mortgage or the lease or sale of the project to be financed by said bonds be open to question in any court on any ground whatsoever except in an action or proceeding commenced within such period.

(d) Subject to the provisions and limitations contained in this chapter, an authority may from time to time sell and issue refunding bonds for the purpose of refunding any bonds then outstanding. Such refunding bonds may be subrogated and entitled to all priorities, rights, and pledges to which the bonds refunded thereby were entitled.

(e) An authority may pay out of the proceeds of the sale of its bonds attorneys' fees and the other expenses of issuance which its board of directors may deem necessary and advantageous in connection with the issuance of such bonds.



Section 11-92A-15 - Security for bonds.

(a) In the discretion of the board of directors of an authority, any bonds may be secured by an indenture between an authority and a trustee, which may be any trust company or bank having trust powers, whether such trust company or bank is located within or without the state. In any such indenture or resolution providing for the issuance of bonds an authority may pledge, for payment of the principal of and the interest on such bonds, any of its revenues to which its right then exists or may thereafter come into existence, including, but not limited to, revenues or other money or property pledged to it by any public or private person, and may assign, as security for such payment, any of its leases, loan agreements, franchises, permits, and contracts. In any such indenture, an authority may mortgage any of its properties, including any that may be thereafter acquired by it, and may provide that in the event of a default in payment of the bonds secured thereby or in the event of default with respect to any agreement contained therein, such mortgage may be foreclosed either by sale at public outcry or by judicial proceedings. Any such pledge of revenues shall be valid and binding from the time it is made, and the revenues so pledged and thereafter received by the authority shall immediately become subject to the lien of such pledge without any physical delivery thereof or further act. The lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have actual notice thereof, provided any indenture has been recorded in the office of the probate judge, regardless of compliance with the Alabama Uniform Commercial Code as in effect from time to time. In any indenture or resolution authorizing the issuance of bonds and pledging for the benefit thereof revenues from any one or more of its projects, the authority shall have the power to include provisions customarily contained in instruments securing evidences of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection, segregation, and application of any rental, loan payment, or other revenue due or to become due to the authority, the terms to be incorporated in any lease agreement respecting any property of the authority, the terms to be included in any loan agreement, the maintenance and insurance of any building, structure, or other property owned by the authority, the creation and maintenance of special funds from any revenue of the authority, and the rights and remedies available in the event of default to the holder of the bonds or the trustee under the indenture, all as its board of directors shall deem advisable and as shall not be in conflict with the provisions of this section.

(b) If there occurs any default by an authority in payment of the principal of or the interest on the bonds or in any of the agreements on the part of an authority that may properly be included in any indenture securing the bonds or in any resolution authorizing their issuance, any holder of any of the bonds or any of the coupons, or the trustee under any indenture if so authorized in such indenture, may, in addition to any other remedies herein provided or otherwise available, by suit, action, mandamus, or other proceedings, enforce payment of such principal or interest and compel performance of all duties of the authority, and shall be entitled as a matter of right and regardless of the sufficiency of any such security to the appointment of a receiver possessing all the powers of such receiver necessary or appropriate for the operation and maintenance of the property of the authority covered by such indenture or resolution, and the collection, segregation, and application of revenues therefrom. The indenture or any resolution may also contain provisions restricting the individual rights of action of the holders of the bonds and coupons.



Section 11-92A-16 - Use of bonds, proceeds, etc.

(a) The proceeds from the sale of any bonds shall be applied as provided in the proceedings in which the bonds are authorized to be issued, including without limitation, the payment of all legal, fiscal, and recording fees and expenses incurred in connection with the authorization, sale, and issuance of the bonds and, if so provided in the proceedings authorizing their issuance, interest on said bonds (or if only a part of any issue of bonds is issued for acquisition purposes, interest on that portion of the bonds of that issue that is issued to pay acquisition costs) for a reasonable period prior to and during the time required for the acquisition, construction, and equipping of the project. An authority may provide in the proceedings authorizing the issuance of bonds for the funding of a debt service reserve and/or a replacement and extension reserve from the proceeds of its bonds.

(b) All contracts made by an authority and all bonds shall be solely and exclusively obligations of an authority and shall not constitute or create an obligation or debt of any other public person, except as may be provided in subsection (c).

(c) Any public person may pledge its full faith and credit to the extent permitted by the Constitution of Alabama of 1901 or any assets or revenues at its disposal toward the retirement of any bonds or other evidences of indebtedness issued by an authority under the provisions of this chapter.

(d) Bonds shall be construed to be negotiable instruments even if payable solely from only a specified source.

(e) Bonds issued by an authority and the income therefrom shall be exempt from all taxation in the state.

(f) Bonds issued by an authority may be used by the holder thereof as security for any funds belonging to any public person in any instance where security for such deposits may be required by law.

(g) Unless otherwise directed by the court having jurisdiction thereof or the document that is the source of its authority, a trustee, executor, administrator, custodian, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers now or hereafter conferred by law and with the exercise of reasonable business prudence, invest trust or fiduciary funds in bonds.

(h) Neither a public hearing nor consent of any other public person shall be a prerequisite to the issuance of bonds by an authority.

(i) The bonds shall be legal investments for funds of the Teachers' Retirement System of Alabama, the Employees' Retirement System of Alabama, and the State Insurance Fund.

(j) Public persons may invest in any bond issued by an authority.



Section 11-92A-17 - Exemption from usury and interest laws.

An authority shall be exempt from all laws of the state now or hereafter governing usury or prescribing or limiting interest rates, including without limitation the provisions of Chapter 8 of Title 8.



Section 11-92A-18 - Exemptions from taxation.

All properties of an authority, whether real, personal, or mixed, and the income therefrom, all bonds and other securities issued by an authority and the coupons applicable thereto and the income therefrom, and all indentures and other instruments executed as security therefor, all leases and loan agreements made pursuant to the provisions of this chapter and all revenues derived from any such leases or loan agreements, and all deeds and other documents executed by or delivered to an authority shall be exempt from any and all taxation by any public person, including without limitation license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which an authority may engage. An authority shall not be obligated to pay or allow any fees, taxes, or costs to the probate judge in connection with the amendment of its articles or the recording of any document. Further, the gross proceeds of the sale of any property used in the construction and equipment of any project for an authority, regardless of whether such sale is to such authority or any contractor or agent thereof, shall be exempt from the sales tax imposed by Article 1 of Chapter 23 of Title 40 and from all other sales and similar excise taxes now or hereafter levied on or with respect to the gross proceeds of any such sale by any public person; and any property used in the construction and equipment of any project for an authority, regardless of whether such property has been purchased by an authority or any contractor or agent thereof, shall be exempt from the use tax imposed by Article 2 of Chapter 23 of Title 40 and all other use and similar excise taxes now or hereafter levied on or with respect to any such property by any public person.



Section 11-92A-19 - Nonapplicability of competitive bid laws.

The provisions of Articles 2 and 3 of Chapter 16 of Title 41 or other similar laws shall not apply to an authority, its directors, or any of its officers, agents, or employees in their capacities as such.



Section 11-92A-20 - Limited liability.

The recovery of damages under any judgment or judgments against an authority shall be limited to $100,000 for bodily injury or death for one person in any single occurrence. Recovery of damages under any judgment or judgments against art authority shall be limited to $300,000 in the aggregate where more than two persons have claims or judgments on account of bodily injury or death arising out of any single occurrence. Recovery of damages under any judgment or judgments against an authority shall be limited to $100,000 for damage or loss of property arising out of any single occurrence. No authority shall settle or compromise any claim for bodily injury, death, or property damage for an amount in excess of the amounts hereinabove set forth.



Section 11-92A-21 - Transfer of funds and assets to authority.

Any public person is hereby authorized to transfer and convey to an authority, with or without consideration, (a) any properties, real, personal, or mixed, and all funds and assets, tangible or intangible, that may be owned by such public person or that may be jointly owned by any two or more thereof, and (b) any funds owned or controlled by any public person or jointly by any two or more thereof; whether or not such property or funds are considered necessary for the conduct of the governmental or public functions (if any) of such public person. Such transfer or conveyance shall be authorized by an ordinance or resolution duly adopted by the governing body of such public person. Any such ordinance or resolution need not be published or posted and need not be offered for more than one reading.



Section 11-92A-22 - Dissolution of authority.

(a) At any time when no bonds of an authority are outstanding, an authority may be dissolved by the adoption by its board of directors of a resolution recommending its dissolution and the approval of such dissolution and the proposed articles of dissolution by the governing body of each county within an authority's authorized operational area by the adoption of a resolution to the effect that the governing body of such county concurs with the proposed dissolution of the authority. All counties within the authorized operational area of an authority must approve the articles of dissolution of an authority, or such articles of dissolution shall be invalid. Such resolution need not be published or posted and need not be offered for more than one reading. Upon receiving necessary approval under this section, the chairman and secretary of the dissolved authority shall execute articles of dissolution reciting that such resolutions have been adopted and that such authority has been dissolved. Such articles of dissolution shall be filed with the probate judge, who shall record them in an appropriate book.

(b) Upon dissolution of an authority, title to all its property shall be vested in such persons as shall be specified or in its articles of incorporation, or if no such specification exists, in its articles of dissolution, or if no such specification exists, in each county within the authority's authorized operational area at the time of dissolution to have and hold equally as tenants in common.



Section 11-92A-23 - Special reserve funds and applications for appropriations.

(a) In addition to all other powers at any time conferred upon an authority by law, an authority may, in connection with the issuance of any bonds hereunder, create and establish one or more special debt service reserve funds (a "debt service reserve fund"), and may pay or cause to be paid into each debt service reserve fund (i) proceeds from bonds issued pursuant hereto to the extent provided by the authority authorizing the issuance thereof; (ii) any moneys appropriated and made available by the Legislature for the purpose of such fund; and (iii) any other moneys that may be made available to the authority from any other source for the purpose of such fund. All moneys held in a debt service reserve fund shall be used solely for the payment of the principal of, premium, if any, and interest on bonds secured, in whole or in part, by that fund when and as the same become due and payable as provided in the proceedings pursuant to which such bonds are issued.

(b) Any authority may, prior to the issuance of any bonds hereunder to be secured by a debt service reserve fund, apply in writing to the Legislature, or the Governor and Director of Finance, for designation of such fund as a "special benefit project fund" for purposes of this section, and in connection therewith may provide such information as such authority shall deem appropriate to demonstrate the expected economic benefit to accrue to the state as a result of the project to be financed by the bonds secured by such fund. The Legislature, or the Governor and the Director of Finance, as the case may be, shall, as soon as practicable after such application shall have been made, determine and inform such authority in writing whether any such fund shall be so designated hereunder. The determination of the Legislature, or the Governor and the Director of Finance, as the case may be, in such matters shall be made in the sole discretion thereof, shall be conclusive and final, and shall not be subject to review or appeal. The Legislature does hereby, upon due consideration of such economic and other factors as the Legislature considers appropriate, designate as a special benefit project fund for all purposes hereof any debt service reserve fund created hereunder by the East Central Alabama Industrial Development Authority in connection with the issuance of bonds hereunder to finance improvements to and services for certain real estate in Talladega County, Alabama, upon which American Honda Motor Co., Inc., or any affiliate, successor or assign thereof, will construct and operate an automobile assembly plant.

(c) At any time the chairman of any authority which has a special benefit project fund may deliver to the Governor and Director of Finance a certificate (i) stating the difference, if any, between the minimum reserve requirement, as hereinafter defined, for such fund and the balance on deposit in such fund, and the dates on which, and the amounts in which, payments are required from such fund during the period ending on the first anniversary of the date of such certificate, and (ii) requesting the Legislature to appropriate and pay to or for such authority such amounts by such dates as shall provide the minimum reserve requirement in such fund and enable such authority to pay therefrom the amounts on the dates required therefor during said period. As soon as possible thereafter, the Governor and Director of Finance shall submit each such certificate to the Legislature prior to or during each legislative session, regular or special. The Legislature may, in its sole discretion, appropriate and pay for the benefit of any authority amounts sufficient to provide the minimum reserve requirement in any such special benefit project fund for such authority by such dates as shall be stated in the certificate of such authority. The Legislature may, in its sole discretion, appropriate funds for any special benefit project fund of any authority without appropriating any funds for any other such special benefit project fund of the same or any other authority. All sums, if any, appropriated by the Legislature and paid to an authority for the purposes hereof shall be forthwith deposited by such authority in the applicable special benefit project fund of the authority. The "minimum reserve requirement" as used herein shall mean, for each special benefit project fund for each authority, an amount not exceeding the lesser of (i) the maximum amount of principal of, premium, if any, and interest on the bonds of an authority secured, in whole or in part, by such fund which are scheduled to be paid, by maturity or redemption, in any year or (ii) the maximum amount permitted by contract or law to be on deposit in any such fund.

(d) All amounts paid to or for the benefit of an authority by the state pursuant to the provisions of this section shall constitute and be accounted for as advances by the state to such authority and, subject to the rights of the holders of any bonds or obligation of such authority, shall be repaid to the state without interest from all available operating revenues of such authority in excess of amounts required, by law or contract, for the payment of bonds or other obligations of the authority, the amounts required to be deposited in any funds of such authority, and amounts required for the payment of operating expenses.

(e) Any authority may create and establish any other fund or funds as may be necessary or desirable for its purposes.

(f) Any authority may from time to time issue bonds to carry out the purposes of this chapter without establishing a debt service reserve fund pursuant to this section for such bonds.

(g) The Legislature shall have no obligation or liability for the appropriation or payment of any funds for any authority pursuant to this chapter. The provisions hereof, the creation and establishment of any debt service reserve fund by any authority, the designation of any such fund by the Legislature, or the Governor and Director of Finance, as a special benefit project fund, and the submission of any certificate under subsection (c), shall never operate or be construed to constitute or create (1) an obligation of the Legislature to make any appropriation therefor or (2) an indebtness, pecuniary liability, or charge against the general credit or taxing powers of the state.

(h) If this section or any subsection or the application thereof to any authority or person shall be determined by any court of competent jurisdiction to be invalid, unenforceable, or unconstitutional to any extent, the remainder of this section or the application of such section or subsection to any person other than that which is determined to be invalid or unenforceable, shall not be affected thereby.

(i) The provisions of this section shall apply only to debt service reserve funds created after May 25, 2000.






Chapter 92B - Developmnet of Former Federal Military Installations.

Section 11-92B-1 - Definitions.

When used in this chapter, the following words and terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ARTICLES. The articles of incorporation of an authority.

(2) AUTHORITY. A public corporation incorporated pursuant to this chapter.

(3) BOARD. The board of directors of an authority.

(4) BOND or BONDS. A bond or bonds issued under this chapter.

(5) COUNTY OF INCORPORATION. The county in which an authority has been or is proposed to be incorporated.

(6) DIRECTORS. The members of the board of directors.

(7) INCORPORATORS. The natural persons filing a written application for the incorporation of an authority pursuant to this chapter.

(8) JUDGE OF PROBATE. The judge of probate of the county of incorporation of an authority.

(9) MILITARY INSTALLATION. A federal military fort, base, camp, post, station, yard, depot, arsenal, armory, or installation.

(10) OPERATIONAL AREA. The parcels of realty within a county, previously conveyed to the United States of America, which formerly comprised a military installation, and all property in adjacent areas of close proximity to the military installation within the corporate limits of any municipality whose corporate limits lie in whole or in part within the operational area of the authority that is necessary or convenient to carry out the purposes of the authority.

(11) PERSON. Unless limited to a natural person by the context in which it is used, any person, including, without limitation, a private firm, a private association, a corporation, and a public person.

(12) PROJECT. Any land and any buildings or other improvements thereon, and all real, personal, and mixed properties, within the operational area of an authority, deemed by an authority to be necessary or appropriate in connection therewith, whether or not now in existence, and which shall be suitable for the promotion of the purposes of the authority.

(13) PUBLIC PERSON. The state and any county, city, town, public corporation, agency, subdivision thereof, instrumentality thereof, or similar person.

(14) PURPOSE. The authorized purposes of an authority, which include acquiring, holding, improving, installing, constructing, owning, leasing, developing, performing environmental restoration and remediation, selling, and otherwise disposing of the real and personal property within its operational area for any use, subject to governmental land use restrictions or authority. Permissible uses of the property shall include, without limitation, industrial, commercial, business, office, parking, educational, cultural, artistic, retail, research and development, recreational, and residential uses and may include the construction of homes, apartments, town houses, condominiums, hotels, and motels, and other structures, which the authority deems appropriate for promoting industry, trade, and economic development within the operational area and the State of Alabama.

(15) STATE. The State of Alabama.



Section 11-92B-2 - Legislative findings.

The Legislature makes the following findings:

(1) That the economic development of property comprising a former military installation is of vital importance to the life, health, and welfare of the citizens of local cities and counties affected by the base closure and the state.

(2) That it is desirable to allow for the establishment of local reuse authorities capable of managing and promoting the reuse and economic development of military installations after the closure of the military installations.

(3) That an Alabama court has ruled that a city and county lack legislative authority to join in any entity for the purposes provided for in this chapter. The Legislature finds that the purpose of this chapter is to provide such authority.

(4) That in consideration of the critical need for valid and fully authorized public entities, with community involvement and notice, to develop closed military installations, and perform environmental restoration and remediation activities under existing and future agreements, contracts, and orders, and the need for a local reuse authority or successor to any entity or group previously acting as a local reuse authority at a closed military installation, the Legislature has authorized the creation of public corporations empowered to assist counties and cities to develop former military installations for the purpose of promoting industry, trade, and economic development.

(5) That the Legislature intends that this chapter be liberally construed to promote the purposes of an authority.



Section 11-92B-3 - Incorporation of an authority.

Any number of natural persons, not less than three, each residing in the county of incorporation or a municipality whose corporate limits lie in whole or in part within the operational area of the proposed authority, may incorporate an authority as provided in this chapter. To do so, the incorporators shall first file a written application in accordance with Section 11-92B-4.



Section 11-92B-4 - Application of incorporation.

(a) The written application of the incorporators shall be filed with the judge of probate, which application shall do all of the following:

(1) Contain a statement that the incorporators propose to incorporate an authority pursuant to this chapter.

(2) State the operational area of the proposed authority.

(3) State that each of the incorporators is a resident of the county of incorporation or a municipality whose corporate limits lie in whole or in part within the operational area of the proposed authority.

(4) Request that the governing body of the county of incorporation adopt a resolution declaring that it is expedient that the proposed authority be formed, approving the written application, and authorizing the incorporators to proceed to form the proposed authority by filing for record articles in accordance with this chapter.

(5) Request that the governing body of each municipality whose corporate limits lie in whole or in part within the operational area of the proposed authority adopt a resolution declaring that it is expedient that the proposed authority be formed, approving the written application, and authorizing the incorporators to proceed to form the proposed authority by filing for record articles in accordance with this chapter.

(b) Such application shall be accompanied by the form of articles of incorporation of the proposed authority.

(c) As promptly as may be practicable after the filing of the application with the judge of probate, the governing body of the county of incorporation and each municipality whose corporate limits lie in whole or in part within the operational area of the proposed authority shall review the contents of the application and the accompanying form of articles and shall adopt a resolution that does either of the following:

(1) Denies the application.

(2) Declares that it is expedient that the proposed authority be formed, approving the form of its articles, and authorizing the incorporators to proceed to form the proposed authority by filing for record articles in accordance with this chapter.

(d) It is not necessary that any such resolution be published in any newspaper or posted or be offered for more than one reading.

(e) The failure of the governing body of the county of incorporation or any municipality whose corporate limits lie in whole or in part within the operational area of a proposed authority to approve the written application of the incorporators shall invalidate the application to incorporate an authority, and the resolution denying the application of the incorporators shall be filed with the judge of probate of the county where the application of the incorporators was filed.



Section 11-92B-5 - Articles of incorporation.

(a) The articles of incorporation of an authority shall state all of the following:

(1) The names of the incorporators of the authority and that each of them is a resident of the county of incorporation or a municipality whose corporate limits lie in whole or in part within the operational area of the authority.

(2) The name of the authority, which may be a name indicating in a general way the name of the former military installation or a geographically descriptive word or words, and shall include the words "Development Authority" (e.g., "The _______ Development Authority" or "The Development Authority of _______," the blank space to be filled in with a name indicating in a general way the name of the former military installation or geographically descriptive word or words, but the descriptive word or words shall not preclude the authority from exercising its powers in its operational area).

(3) A designation of the operational area of the authority, including the name or names of each municipality whose corporate limits include the operational area of the authority.

(4) The period of the authority, which may be perpetual.

(5) The location of the principal office of the authority, which shall be within the boundaries of the operational area of the authority.

(6) That the authority is organized pursuant to this chapter.

(7) If the exercise by the authority of any of its powers is to be in any way prohibited, limited, or conditioned, a statement of the terms of the prohibition, limitation, or condition.

(8) The number of initial directors appointed in accordance with this chapter and the duration of their respective terms of office.

(9) A plan of distribution of all remaining assets, properties, debts, and obligations of the authority upon dissolution of the authority and any other provisions not inconsistent with this chapter relating to the dissolution of the authority.

(10) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(b) The articles shall be signed by each of the incorporators.



Section 11-92B-6 - Filing of articles.

(a) The articles shall be filed with the judge of probate. The acceptance of such articles for filing by the judge of probate shall be conclusive of the due, legal, and valid incorporation of the authority as a public corporation.

(b) There shall be no fees or taxes paid to or collected by the judge of probate for any service rendered or work performed in connection with an authority, its incorporation, amendment, dissolution, or records.



Section 11-92B-7 - Board of directors.

(a) The authority shall operate under the direction of a board of directors which shall consist of voting members selected as follows:

(1) One member appointed by the Governor.

(2) Five members appointed by the governing body of each municipality whose corporate limits lie in whole or in part within the operational area of the authority.

(3) Five members appointed by the governing body of the county of incorporation.

(b) A vacancy occurring on the board for any reason shall be filled within 30 days of the vacancy by the appointing authority making the initial appointment. If the appointing authority that made the initial appointment does not fill the vacancy within 30 days, the remaining appointing authorities shall make the appointment.

(c) Initial appointments to the board shall be made within 30 days following the effective date of the incorporation. The Governor's initial appointee shall serve a three-year term. Each governing body of a municipality shall designate two of its initial appointees to serve three-year terms, two of its initial appointees to serve two-year terms, and one initial appointee to serve a one-year term. The governing body of the county of incorporation shall designate two of its initial appointees to serve three-year terms, two initial appointees to serve two-year terms, and one initial appointee to serve a one-year term. Thereafter, each successor board member shall serve a term of three years. Each board member shall serve until a successor is appointed, qualified, and assumes office, or until the board member ceases to serve as a director pursuant to subsection (h). All successor appointments shall be made by the appointing authority entitled to make the initial appointment. A board member may be reappointed at the end of his or her term.

(d) Each director shall fulfill all of the following requirements:

(1) Reside within the county of incorporation or within the corporate limits of any municipality whose corporate limits lie in whole or in part within the county of incorporation.

(2) Not hold any elective office.

(3) Be a duly qualified elector of the county of incorporation or the municipality in which he or she resides.

(e) The first organizational meeting of the board shall be held within 14 days following the initial appointment of all of the directors. At the organizational meeting, the board shall elect officers from among its members, including a chair, vice chair, treasurer, secretary, and such other officers as the board deems necessary or desirable. The board may prescribe in its bylaws the terms, powers, and duties of the officers. At the initial meeting the board shall determine its meeting schedule. Board members shall serve without compensation and shall be entitled to expense reimbursement only upon prior approval of a majority of the board. The board may approve reimbursement only of the actual, reasonable, and necessary expenses incurred in the performance of duties.

(f) A majority of the members of the board shall constitute a quorum for the transaction of business. The members may act only upon a majority vote of the members making up the quorum. If a quorum is present when a meeting is convened and the subsequent withdrawal of members during the meeting leaves less than a quorum, the remaining members present may not take action except to continue the meeting for the purpose of engaging in debate and discussion and to adjourn the meeting by a vote of the majority of the remaining members present.

(g) The board or any committee thereof may meet by telephone conference or other electronic means to the extent allowed by law and the bylaws of the authority.

(h) A member of the board shall cease to be a member immediately upon the occurrence of any of the following:

(1) If, for any reason, other than an illness which is documented in writing to the authority by a physician, the board member is absent for more than 25 percent of the scheduled board meetings in any consecutive 12-month period. The board member shall cease to be a member on the last day of the month following the month in which he or she missed more than 25 percent of the scheduled board meetings, except for illness as described above.

(2) The board member is found guilty by a court of competent jurisdiction of willful or wanton misconduct or fraud in connection with the discharge of his or her duties, intentional civil or criminal fraud, or the board member is convicted of a felony.

(3) The board member ceases to reside within the county of incorporation or within the corporate limits of any municipality whose corporate limits lie in whole or in part within the county of incorporation.

(4) The board member is elected to any public office.

(5) The board member ceases to be a qualified elector of the county of incorporation or the municipality in which he or she resides on the date of the appointment.

(i) Any vacancy on the board occurring pursuant to subsection (h) shall be filled as provided in subsection (b).



Section 11-92B-8 - Amendment of articles.

(a) The articles of an authority may at any time and from time to time be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the articles, which amendment shall be set forth in full in the resolution and which may include any matters that might have been included in the original articles.

(b) After the adoption by the board of a resolution proposing an amendment to the articles, the chair and the secretary of the authority shall sign and file with the governing bodies of the county of incorporation, and each municipality whose corporate limits lie in whole or in part within the operational area of the authority, a written application in the name and on behalf of the authority, under its seal, requesting that such governing body or bodies adopt a resolution approving the proposed amendment, and accompanied by a copy of the resolution adopted by the board proposing the amendment to the articles. As promptly as may be practicable after the filing of the application, the governing body or bodies shall review the application and shall adopt a resolution either denying the application or approving and authorizing the proposed amendment. Such resolution need not be published or posted and need not be offered for more than one reading.

(c) Following the adoption of a resolution approving the proposed amendment by the governing body or bodies with which an application was filed pursuant to this section, the chair and the secretary of the authority shall sign and file for record in the office of the judge of probate of the county of incorporation a certificate in the name and on behalf of the authority, under its seal, reciting the adoption of resolutions by the board and by the governing body or bodies setting forth the proposed amendment. The judge of probate shall thereupon record the certificate in an appropriate book in his or her office. When the certificate has been so filed and recorded, the amendment shall become effective, and the articles shall thereupon be amended to the extent provided in the amendment.

(d) The failure of the governing body of the county of incorporation or any municipality whose corporate limits lie in whole or in part within the operational area of the authority receiving an application filed pursuant to this section to approve an application made pursuant to this section shall invalidate such application.



Section 11-92B-9 - Ethical standards.

All board members, officers, and employees of an authority shall be subject to and comply with the ethics laws of the state. The board may adopt additional, more stringent, ethics policies and procedures for defining and addressing possible and actual conflicts of interest among the organization and its board members, officers, and employees with respect to transactions in which an authority is or may be interested.



Section 11-92B-10 - Powers and duties of authority.

An authority shall have the following powers and duties together with all powers and duties incidental thereto or necessary to the discharge thereof:

(1) To sue or be sued and to prosecute and defend in any court of competent jurisdiction.

(2) To adopt and to use a corporate seal and to alter the seal at pleasure.

(3) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(4) With respect to property within the operational area of the authority, to acquire, receive, and take title to by purchase, gift, lease, devise, or otherwise, to hold, keep, improve, maintain, and impose restrictive covenants and land use controls, to engage in environmental remediation and restoration efforts as required under applicable agreements with the United States Department of Defense, to equip, furnish, develop, and to transfer, convey, donate, sell, lease, grant options to, assign, encumber with easements and mortgages and other security agreements, or otherwise convey or dispose of property of every kind and character, real, personal, mixed, tangible, and intangible, and any interest therein, to any person, with the authority receiving adequate consideration, as solely determined by the authority upon the authority's consideration of tangible and intangible factors in determining if adequate consideration is to be received by the authority.

(5) To make, enter into, and execute such contracts, agreements, cooperative agreements, leases, loan agreements, orders, mortgages, deeds, and other legal arrangements and to take such actions as may be necessary or convenient in the furtherance of any purpose of the authority or in the exercise of any power granted to the authority. Neither the county of incorporation nor any municipality whose corporate limits lie in whole or in part within the operational area of the authority, nor any member of the governing body of or any officer of the county of incorporation or any such municipality, shall be liable for the repayment of any indebtedness of the authority incurred pursuant to this subdivision.

(6) To borrow money for any authority purpose, function, or use and to issue in evidence of the borrowing, bonds, notes, warrants, or other debt obligations, hereinafter referred to in this chapter as bonds, including, without limitation, refunding bonds.

(7) To pledge for the payment of any bonds issued or obligations assumed by the authority any revenues from which those bonds or obligations are made payable and to execute and deliver security for the bonds and obligations, mortgages, deeds of trust, trust indentures, and pledge indentures as provided for by law.

(8) To provide for such insurance as the authority may deem advisable.

(9) To invest any of its funds deemed by the authority not to be needed presently in the operation of its properties and undertakings in bonds, bills, notes, or other obligations of the United States of America or any agency thereof, bonds of the state, bonds of any county or municipality within the state, interest bearing deposits in banks and savings and loan institutions, any obligations in which a state chartered savings and loan association may invest its funds, any agreement to repurchase any of the foregoing, or any combination thereof.

(10) To contract, cooperate, or both, with the United States of America or any agency or instrumentality thereof, or any state and any agency, instrumentality, or political subdivision thereof, or any other authority or authorities.

(11) To accept gifts, grants, bequests, or devises of money and tangible and intangible property consistent with the purposes and powers of the authority.

(12) To convey property for public purposes including, but not limited to, recreational, artistic, and cultural endeavors, with or without consideration, to the state and its agencies and instrumentalities, the United States of America and its agencies and instrumentalities, the county of incorporation, municipalities whose corporate limits lie in whole or in part within the operational area, or other public corporations, or their successors, and to dedicate roadways, parks, easements, and other public facilities.

(13) To apply for and accept from any federal, state, county, or municipal government or agency or any other public or private source, loans, grants, guarantees, or other financial assistance in furtherance of the authority's purposes under such conditions as may be provided by the source.

(14) To enter into agreements with the federal government or any agency thereof to use its facilities or its services in order to carry out the public purposes of the authority.

(15) To contract with the state, its agencies or institutions, or any county or local government for the use by the authority of any facilities or services or to contract or to provide any facilities or services to the state, its agencies or institutions, or any county or local government entity.

(16) To extend credit or make loans to any person, corporation, partnership, or other entity for all or part of the costs of any project which substantially advances or enhances the development and reuse of the former military installation property. The credit or loans extended may be secured by a loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument, or by a rental, or by revenues, fees, or charges, upon such terms and conditions as the authority shall determine to be reasonable. The agreement may include a provision for the establishment and maintenance of reserve funds. In the exercise of powers granted herein, the authority may include in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of the project, and such other terms and conditions as the authority may deem necessary or desirable.

(17) To appoint, employ, contract with, and compensate such employees, agents, engineers, auditors, attorneys, underwriters, issuers of letters of credit, depositories, banks, trustees, remarketing agents, rating agencies, insurers, and guarantors of its debt obligations, providers of other forms of credit enhancement for its debt obligations, contractors, consultants, and fiscal advisors, as the board shall deem necessary for the conduct of the business of the authority.

(18) To make or contract for long-range plans or proposals for economic development or environmental restoration.

(19) To make surveys and other economic analyses.

(20) To plan, undertake, and complete environmental restoration and to engage in environmental remediation of property.

(21) To grant and receive indemnities.

(22) To require by lease, contract, or agreement the payment of fees in lieu of ad valorem taxes designated for educational and other purposes to be levied by the county of incorporation and municipalities whose corporate limits lie in whole or in part within the operational area, for distribution to such public persons, respectively, as if these payments are ad valorem taxes.

(23) To exercise any power granted by the laws of this state to a public or private corporation which is not in conflict with the purposes of the authority.

(24) To do all things necessary or convenient to carry out the purposes and powers conferred by this chapter.



Section 11-92B-11 - Accounting.

An authority shall hire an independent certified public accounting firm to examine its books and records and render a written audit report annually.



Section 11-92B-12 - Bonds of the authority.

(a) Bonds of an authority shall be signed by the chair or vice chair and attested to by the secretary or assistant secretary. The seal of an authority shall be affixed thereto. A facsimile of the signature of the officers may be printed or otherwise reproduced on any such bonds in lieu of being manually subscribed thereon, and a facsimile of the seal of an authority may be printed or otherwise produced on any such bonds in lieu of being manually affixed thereto, provided that the bonds have been manually authenticated by a transfer agent of the bonds issued. Delivery of the bonds so executed shall be valid notwithstanding any subsequent changes in officers or in the seal of an authority.

(b) Bonds may be executed and delivered by an authority at any time. The bonds shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest or no interest, shall be payable at such times, and shall be payable and secured by such revenues, funds, assets, pledges, agreements, or other property, and evidenced in such manner, and may contain such other provisions not inconsistent with this chapter as may be provided by resolution of the board. The bonds may bear interest at a fixed or variable rate. An authority may issue tender bonds or similar bonds and enter into appropriate remarketing agreements with respect to any of its bonds and the determination of the rate of interest borne by the bonds. The bonds of an authority may be sold at either public or private sale in the manner, at the price, and at the time as determined by the board to be most advantageous.

(c) The proceeds from the sale of any bonds shall be applied as provided in the proceedings of an authority or agreement authorizing the bonds to be issued, including, without limitation, the payment of all legal, fiscal, recording, and other fees and expenses incurred in connection with the authorization, sale, and issuance of the bonds and, if provided in the proceedings or agreement, interest on the bonds. An authority may provide for the funding of a debt service reserve, a replacement and reserve, or both, and for letters of credit, bond insurance, guaranties, and other forms of credit enhancement from the proceeds of its bonds or from other funds.

(d) The bonds shall be legal investments for funds of the Teachers' Retirement System of Alabama, the Employees' Retirement System of Alabama, and the State Insurance Fund.

(e) Public persons other than members of an authority or its appointing bodies may invest in any bond issued by the authority.

(f) Upon the adoption by the board of any resolution providing for the issuance of bonds, the board shall cause to be published once a week for two consecutive weeks in a newspaper of general circulation published in the county of incorporation a notice in substantially the following form at the end of which shall be printed the name and title of the chair, vice chair, secretary, or assistant secretary of the authority: "____________ Development Authority, a public corporation under the laws of the State of Alabama, on the ____ day of _______, authorized the issuance of not more than $ ___ principal amount of [insert the appropriate designation describing the bonds, notes, warrants, or other debt obligations] of the authority for purposes authorized in Chapter 92B, Subtitle 3, Title 11, Code of Alabama 1975. Any action or proceeding questioning the validity of the bonds, any pledge or mortgage to secure the same, any lease or sale of any project to be financed by the bonds, or the proceedings authorizing the same must be commenced within 20 days after the first publication of this notice." Any action in any court to set aside or question the issuance of the bonds notice, or to contest the validity of the bonds or of any pledge or mortgage made therefor or of any lease or sale of any project to be financed by the bonds must be commenced within 20 days after the first publication of the notice. After the expiration of the 20 days, no cause of action, counterclaim, setoff, or defense questioning the validity of the bonds, or of the pledge, mortgage, lease, or sale of the project to be financed by the bonds shall be asserted, nor shall the validity of the bonds, or of the pledge, mortgage, lease, or sale of the project to be financed by the bonds be open to question in any court on any ground whatsoever except in an action that was commenced within the 20-day period.



Section 11-92B-13 - Liability for indebtedness.

Neither the county of incorporation nor any municipality whose corporate limits lie in whole or in part within the operational area of the authority, nor any member or officer of the county of incorporation or any such municipality, shall be liable for the payment of any indebtedness of the authority or for the performance of any pledge, mortgage, obligation, bond, or agreement of any kind whatsoever which may be undertaken by the authority. No indebtedness of an authority, pursuant to any of its agreements or obligations shall be construed to constitute an indebtedness of the county of incorporation or any municipality within the meaning of any law whatsoever, unless the county of incorporation or municipality shall expressly obligate itself thereto.



Section 11-92B-14 - Liability for injuries.

An authority shall not be liable for damages for injury done to any person or corporation, unless the injury was done due to the negligence or wantonness of an agent, officer, or employee of the authority while engaged in work for the authority and while acting in the line and scope of his or her duty, or unless the injury was done due to the neglect, carelessness, or failure to remedy a defect in the streets, alleys, drainage systems, or buildings of the authority after the authority had been given notice of the defect or after the defect had existed for such an unreasonable length of time as to raise a presumption of knowledge of the defect on the part of the authority. Whenever an authority shall be made liable for damages by reason of the unauthorized or wrongful acts or negligence or carelessness of any person or corporation, then the person or corporation shall be liable to an action on the same account by the party so injured.



Section 11-92B-15 - Liability of board members.

Members of the board shall not be subject to civil liability arising from the conduct of the affairs of an authority except when the act or omission of the member of the board amounts to willful or wanton misconduct, fraud, or gross negligence. Members of the board shall be entitled to all defenses available under the doctrines of substantive immunity and discretionary function immunity. It is the intent of this section to grant members of the board the full immunity provided noncompensated officers by Section 10-11-3.



Section 11-92B-16 - Disposition of funds.

No part of the net earnings of an authority remaining after payment of its expenses shall inure to the benefit of any private entity or person.



Section 11-92B-17 - Participation in Employees' Retirement System.

An authority, by resolution legally adopted to conform to rules prescribed by the Board of Control of the Employees' Retirement System, may elect to have its officers and employees become eligible to participate in the Employees' Retirement System.



Section 11-92B-18 - Oversight committee.

The affairs and operations of an authority shall be supervised and monitored by an oversight committee. The committee shall be composed of all the members of the legislative delegation from the county of incorporation, as well as the members of the governing bodies of the county of incorporation and all municipalities whose corporate limits lie in whole or in part within the operational area of the authority. The chair of the oversight committee shall be a member of the legislative delegation elected by the oversight committee. The oversight committee shall meet not less often than semiannually, and otherwise at the call of its chair or a majority of its membership. The approval of the oversight committee shall not be essential to the validity of any action taken by the board in the exercise of any of the powers granted an authority in this chapter. The oversight committee shall be dissolved upon the dissolution of the authority.



Section 11-92B-19 - Conveyances to and from predecessor entities.

All conveyances to and from any predecessor entity of an authority, which entity has been or is ruled invalid by any Alabama court, before April 30, 2009, are approved, ratified, validated, and confirmed, and shall be deemed fully effective for all purposes according to the terms of the instruments of conveyance. As April 30, 2009, all real property held of record in the name of any predecessor entity of an authority, which has been or is ruled invalid by any Alabama court, shall be transferred and conveyed to the authority, if the authority's operational area includes the location of the real property, and all personal property, both tangible and intangible, if any, held in the name of such predecessor entity shall likewise be transferred and conveyed to the authority. All conveyances and transfers of property pursuant to this section are subject to all terms, provisions, and conditions in contracts, agreements, and instruments applicable to the property, and concerning the property and its use. All conveyances, transfers, instruments, and acts of any successor to the predecessor entity of an authority, pursuant to this section, are hereby approved, ratified, validated, and confirmed.



Section 11-92B-20 - Dissolution of authority.

(a) If it is determined that it is not possible for an authority to achieve all of the purposes for which the authority was formed, the authority may be dissolved by adoption by the board of a resolution that does all of the following:

(1) Determines that it is not possible to achieve all of the purposes for which the authority was formed.

(2) Determines that either all debts and obligations of the authority have been fully paid or extinguished or that adequate provision has been made for one or more successors to accept or assume all remaining debts and obligations of the authority, if any, pursuant to a plan of distribution provided for in its articles of incorporation.

(3) Recommends its dissolution.

(b) If it is determined that an authority has achieved all the purposes for which the authority was formed, the authority shall be dissolved by adoption by the board of a resolution that does all of the following:

(1) Determines that it has achieved all of the purposes for which the authority was formed.

(2) Determines that either all debts and obligations of the authority have been fully paid or extinguished or that adequate provision has been made for one or more successors to accept or assume all remaining debts and obligations of the authority, if any, pursuant to a plan of distribution provided for in its articles of incorporation.

(3) Recommends its dissolution.

(c) A dissolution under subsection (a) or (b) is only effective upon approval by the county of incorporation and all municipalities whose corporate limits lie in whole or in part within the operational area of an authority.

(d) Upon receiving the necessary approvals from the county of incorporation and all municipalities, the chair and secretary of the authority shall execute a certificate of dissolution reciting that resolutions have been adopted and that the authority has been dissolved. The certificate of dissolution shall be filed with the office of the judge of probate, who shall record the certificate in an appropriate book. In the event that the authority owns any assets or property at the time of dissolution, whether voluntary or involuntary, title to all its assets and property shall thereupon vest as provided in the articles.



Section 11-92B-21 - Exemption from taxation.

An authority, including, without limitation, its property, its income, the bonds and other securities issued by the authority, the interest applicable thereto, and the income therefrom, and all mortgages, indentures, and other instruments executed as security therefor, and all deeds and other documents delivered to or by the authority shall be exempt from all state and local taxation, except sales and use tax, but including, without limitation, any license or excise taxes imposed on the authority for the privilege of engaging in any of the activities in which the authority may engage. An authority shall not be obligated to pay any fees, taxes, or costs to the judge of probate in connection with the recording or filing of any deed or document. Except as provided in this section, nothing in this chapter shall be construed to:

(1) Exempt any person, individual, corporation, association, or entity from otherwise applicable state, county, and municipal taxes, including, without limitation, city and county ad valorem taxes and sales and use taxes.

(2) Limit or impair the taxing authority of the state, the county of incorporation, or any municipality therein, including, without limitation, the application of existing taxes such as city and county sales and use taxes levied on retail sales within the authorized operational area of the authority, or any taxes that may be levied in the future.



Section 11-92B-22 - Conveyance of property by county or municipality.

Subject to acceptance by an authority, the county of incorporation and any municipality therein may convey to an authority, with or without consideration, any real, personal, mixed, tangible, or intangible property or assets that comprised all or part of the property of a closed military installation.



Section 11-92B-23 - Exemption from usury laws.

An authority shall be exempt from all general laws of the state governing usury or prescribing or limiting interest rates, including, without limitation, Chapter 8 of Title 8, as amended or replaced.



Section 11-92B-24 - Exemptions from competitive bidding.

An authority and all contracts made by it shall be exempt from the provisions and requirements of Sections 41-16-50 to 41-16-63, inclusive, as amended or replaced, requiring competitive bids in connection with certain contracts.



Section 11-92B-25 - Sale or lease of certain real property by state.

Notwithstanding any provision of law to the contrary, an authority shall not be subject to Article 3, commencing with Section 9-15-70, of Chapter 15 of Title 9, as amended or replaced, regardless of the prior ownership of any property or interest therein to be disposed of in any fashion by the authority.



Section 11-92B-26 - Awarding authority.

An authority shall be considered an awarding authority within the meaning of Title 39, as amended or replaced, and shall comply with all public works bid laws and other requirements applicable to an awarding authority.



Section 11-92B-27 - Open meetings.

An authority shall be subject to the Open Meetings Act, Chapter 25A of Title 36, as amended or replaced, and all public records requirements of the state, including those of Chapter 12 of Title 36, as amended or replaced.



Section 11-92B-28 - Diversity requirements.

Notwithstanding any other provisions of this chapter, the members of the board, all employees, and any contracts entered into by an authority and any personnel hired for issuance of bonds by an authority shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.






Chapter 93 - TORT CLAIMS AND JUDGMENTS AGAINST LOCAL GOVERNMENTAL ENTITIES.

Section 11-93-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings ascribed to them by this section:

(1) GOVERNMENTAL ENTITY. Any incorporated municipality, any county, and any department, agency, board, or commission of any municipality or county, municipal or county public corporations, and any such instrumentality or instrumentalities acting jointly. "Governmental entity" shall also include county public school boards, municipal public school boards and city-county school boards when such boards do not operate as functions of the State of Alabama. "Governmental entity" shall also mean county or city hospital boards when such boards are instrumentalities of the municipality or county or organized pursuant to authority from a municipality or county.

(2) EMPLOYEE. An officer, official, employee, or servant of a governmental entity, including elected or appointed officials, and persons acting on behalf of any governmental entity in any official capacity, temporarily or permanently, in the service of the governmental entity, whether with or without compensation, but the term "employee" shall not mean a person or other legal entity while acting in the capacity of an independent contractor under contract to the governmental entity to which this chapter applies in the event of a claim.

(3) BODILY INJURY. Any bodily injury, sickness, disease, or death sustained by any person or caused by an occurrence.

(4) PROPERTY DAMAGE. Injury or destruction to tangible property caused by an occurrence.

(5) CLAIM. Any claim against a governmental entity, for money damages only, which any person is legally entitled to recover as damages caused by bodily injury or property damage caused by a negligent or wrongful act or omission committed by any employee of the governmental entity while acting within the scope of his employment, under circumstances where the governmental entity, if a private person, would be liable to the claimant for such damages under the laws of the State of Alabama.



Section 11-93-2 - Maximum amount of damages recoverable against governmental entities; settlement or compromise of claims not to exceed maximum amounts.

The recovery of damages under any judgment against a governmental entity shall be limited to $100,000.00 for bodily injury or death for one person in any single occurrence. Recovery of damages under any judgment or judgments against a governmental entity shall be limited to $300,000.00 in the aggregate where more than two persons have claims or judgments on account of bodily injury or death arising out of any single occurrence. Recovery of damages under any judgment against a governmental entity shall be limited to $100,000.00 for damage or loss of property arising out of any single occurrence. No governmental entity shall settle or compromise any claim for bodily injury, death or property damage in excess of the amounts hereinabove set forth.



Section 11-93-3 - Liability of governmental units not extended.

This chapter is not intended and shall not be construed to subject any governmental entity to liability for tort claims where liability therefor does not already exist by law. It shall not authorize any governmental entity to be sued where such authorization does not already exist by law.






Chapter 94 - PORT AUTHORITIES.

Section 11-94-1 - Definitions.

Whenever used in this chapter, unless the context plainly indicates otherwise, the present term shall include the future term, the singular shall include the plural, the plural shall include the singular, the masculine shall include the feminine, and the following words and phrases shall have the following meanings respectively ascribed to them by this section:

(1) AUTHORITY. A nonprofit public corporation organized pursuant to the provisions of this chapter.

(2) AUTHORIZING SUBDIVISION. Any county or municipality to which application has been made for authority to incorporate an authority under this chapter.

(3) BOARD. The board of directors of an authority.

(4) DIRECTOR. A member of the board of directors of an authority.

(5) COUNTY. Any county in this state that abuts on a navigable river or through which a navigable river runs.

(6) GOVERNING BODY. With respect to a county, the county commission and, with respect to a municipality, the council, commission or other governing body of such municipality.

(7) MUNICIPALITY. Any incorporated city or town in this state.

(8) INDENTURE. Any mortgage, indenture of mortgage, deed of trust, trust agreement or trust indenture executed by an authority as security for its bonds.

(9) PROJECT.

a. Any land, any interest in land, any building, structure, or improvement thereon, any machinery, equipment, furniture, furnishings, facility or personal property, or any of them, which, in the judgment of the board of an authority is suitable for use by the authority in carrying out its powers and the functions authorized by this chapter, including, without limitation, ports, docks, and all kinds of dock facilities, water and rail terminals and facilities, wharves, piers, berths, quays, loading and unloading facilities and other related facilities, marinas, boating facilities, facilities for aquatic entertainment and sports, facilities for fishing, pavilions, auditoriums, motels, restaurants, coffee shops, stores, warehouses, factories, manufacturing plants, industrial plants, office and other commercial buildings and facilities, or any of them.

b. Any land and any building or other improvement thereon and all real and personal properties deemed necessary in connection therewith, including without limitation office facilities and any other necessary or appropriate facilities, whether or not now in existence, which shall be suitable for use as:

1. Office facilities or headquarters in connection with the administrative, managerial or operational activities of an authority in carrying out its powers and the functions authorized by this chapter, and

2. To the extent deemed advisable by the board of such authority, as office facilities or headquarters of any of the following or any combination of two or more thereof:

(i) Any local or regional chamber of commerce, industrial development association, board of trade, or other similar association or organization, one of the purposes or objects of which is the promotion of trade, business, professional or economic conditions;

(ii) Any convention, visitors or other similar bureau or organization, one of the purposes or objects of which is the promotion of tourism or of conventions or meetings of business, civic or trade association groups;

(iii) Any municipal or county industrial development board, commercial development authority or other similar public corporation;

(iv) Any community chest or similar charitable or civic organization; and

(v) Any nonprofit educational foundation, one of the purposes or objects of which is the acquisition, development and sale of land for industrial development purposes and whose net earnings inure to the benefit of one or more institutions of higher education operated by the State of Alabama; provided, that no such land, buildings, improvements, properties or facilities shall constitute a "project," within the scope of this paragraph b., unless used, at least in part, by an authority for the purposes hereinabove prescribed.

(10) WATERFRONT PROPERTY. Any property on or near any navigable river in this state.



Section 11-94-2 - Legislative intent; liberal construction of chapter.

(a) It is the intention of the Legislature by the passage of this chapter to authorize the incorporation of authorities as nonprofit public corporations to develop waterfront property for recreational, transportational, agricultural, industrial and commercial purposes by financing, acquiring, enlarging, improving, replacing, owning, operating, selling, leasing, and disposing of a project or projects or any part thereof. It is the further intent of the Legislature by the passage of this chapter to vest an authority with all powers that may be necessary to enable it to accomplish such purposes.

(b) This chapter shall be liberally construed in conformity with the said intention.



Section 11-94-3 - Application for incorporation of authority; approval by local governing bodies and State Docks Department.

Whenever any number of natural persons not less than three shall file with the governing body of a county and with the governing body of any municipality located, in whole or in part, in such county, an application in writing for authority to incorporate a public corporation under the provisions of this chapter and shall attach to such application a proposed form of certificate of incorporation for such corporation, said governing bodies shall each proceed to consider such application. If said governing bodies shall each by appropriate resolution duly adopted, find and determine that each applicant was a duly qualified elector of and taxpayer in the county in which the application was filed and that it is wise, expedient, necessary or advisable that the authority be formed, shall authorize the persons making such application to proceed to form such authority and shall approve the form of certificate of incorporation proposed to be used in organizing such authority, then the persons making such application shall execute, acknowledge and file a certificate of incorporation for the authority as provided in Section 11-94-4.

No authority shall be formed unless such application shall have first been filed as hereinabove provided and the governing bodies of the authorizing subdivisions shall each have adopted resolutions as provided in this section. Provided, however, said authority must also be approved by the Alabama State Docks Department.



Section 11-94-4 - Certificate of incorporation - Contents; execution and acknowledgment.

(a) The certificate of incorporation shall set forth:

(1) The names and resident addresses of the applicants together with a recital that each of them is a duly qualified elector of and taxpayer in the county;

(2) The name of the authority which shall be _____ Port Authority (the blank spaces to be filled in with the names of the authorizing subdivisions if such names shall be available for use by the authority, and if not available then the incorporators shall designate some other similar name that is available);

(3) A recital that permission to organize the authority has been granted by resolution duly adopted by the governing body of each authorizing subdivision and the Alabama State Docks Department and the respective dates of adoption of said resolutions;

(4) The location of the principal office of the authority (which shall be in the municipality) and its post office address;

(5) A statement that the authority is organized for the purposes set forth in this chapter with all the powers and authorities specified in this chapter;

(6) The geographical boundaries of the authority's jurisdiction, which shall be the boundaries of the county that is the authorizing subdivision or, if the authorizing subdivision is a municipality, the county in which such municipality is located;

(7) The period, if any, for the duration of the authority (if the duration is to be perpetual that fact shall be so stated); and

(8) Any other matter which the applicants may choose to insert therein which shall not be inconsistent with this chapter or with the laws of the State of Alabama.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer or officers authorized by the laws of the State of Alabama to take acknowledgments to deeds.



Section 11-94-5 - Certificate of incorporation - Filing with probate judge; examination, approval, and recordation by probate judge; recordation as conclusive evidence.

When executed and acknowledged in conformity with Section 11-94-4, the certificate of incorporation shall be filed with the judge of probate of the county which is an authorizing subdivision. The judge of probate shall thereupon examine the certificate of incorporation and, if he finds that the recitals contained therein are correct, that the requirements of Section 11-94-4 have been complied with, and that the name is not identical with or so nearly similar to that of another corporation already in existence in this state so as to lead to confusion and uncertainty, he shall approve the certificate of incorporation and record it in an appropriate book or record in his office. The recording of the certificate of incorporation shall be conclusive evidence that the required findings and approvals have been made.

When such certificate has been so made, approved and filed, the applicants shall constitute a public corporation under the name set forth in the certificate of incorporation.



Section 11-94-6 - Certificate of incorporation - Amendment procedure; recordation of amendment as conclusive evidence.

The certificate of incorporation may at any time and from time to time be amended so as to make any changes therein and add any provisions thereto which might have been included in the certificate of incorporation in the first instance.

Such an amendment shall be effected in the following manner: The board of the authority shall file with the governing body of each authorizing subdivision a resolution seeking permission to amend the certificate of incorporation, specifying in such resolution the amendment proposed to be made. The governing body of each authorizing subdivision shall consider such resolution and, if each of them shall by appropriate resolution duly find and determine that it is wise, expedient, necessary, or advisable that the proposed amendment be made and shall authorize the same to be made and shall approve the form of the proposed amendment, then the authority shall cause to be executed an instrument embodying the proposed amendment and shall file the same with the judge of probate of the county in which the certificate of incorporation was originally filed. The proposed amendment shall be subscribed and acknowledged by its president or vice president before an officer authorized by the laws of Alabama to take acknowledgments to deeds. Such judge of probate shall thereupon examine the proposed amendment and, if he finds that the requirements of this section have been complied with and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, he shall approve the amendment and record it in an appropriate book in his office. When such amendment has been so made, approved, and filed, it shall thereupon become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation shall be amended except in the manner provided in this section. The recording of the amendment shall be conclusive evidence that the requisite findings and approvals have been made.



Section 11-94-7 - Board of directors of authority; election; terms of office; qualifications; vacancies; quorum; proceedings and record thereof; certified copies as evidence; expenses; impeachment; annual report.

(a) An authority shall have a board of directors in which all of the powers of the authority shall be vested, and which shall consist of five members. Two directors shall be elected by the governing body of the county which is an authorizing subdivision, two directors shall be elected by the governing body of the municipality which is an authorizing subdivision, and one director shall be elected jointly by the governing bodies of both such county and such municipality. The directors shall be so elected that they shall hold office for staggered terms. The first term of office of one of the two directors elected by the governing body of the county shall be for two years and the first term of office of the other director elected by said governing body shall be for four years. The first term of office of one of the two directors elected by the governing body of the municipality shall be for one year and the first term of office of the other director elected by said governing body shall be for three years. The first term of office of the director elected jointly by the governing bodies of the county and the municipality shall be for five years. Thereafter, the term of office of each director shall be five years. If at the expiration of any term of office of any director a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until a successor shall be so elected. Each director elected by the governing body of one of the authorizing subdivisions shall be a resident of the authorizing subdivision by whose governing body he was elected, but the director elected jointly by the governing body of both authorizing subdivisions need only be a resident of the county. If a director resigns, dies, or becomes incapable or ineligible to act as director, a successor to serve the unexpired period of his term shall be elected by the governing body or bodies by which the director whose unexpired term he is to fill was elected. Directors shall be eligible for reelection by the governing body or bodies by which they were initially elected. No director shall be an officer or employee of the state or of an authorizing subdivision.

(b) A majority of the members of the board shall constitute a quorum for the transaction of business, but any meeting of such board may be adjourned from time to time by a majority of the directors present or may be so adjourned by a single director if such director is the only director present at such meeting. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and duties of the authority. Any matter in which the board is authorized to act may be acted upon at a regular, special or called meeting. At the request of any director, the vote on any question before the board shall be taken by ayes and nays entered upon the record. All proceedings of the board shall be reduced to writing by the secretary of the authority and recorded in a well-bound book which shall be open for inspection by each director and the public at all reasonable times. Copies of such proceedings when certified by the secretary of an authority under its seal shall be received in all courts as evidence of the matters and things therein certified. Directors and officers of an authority shall serve without compensation, except that they may be reimbursed for actual expenses incurred in the performance of their duties. Any director may be impeached and removed from office in the manner and on the same grounds provided for in Section 175 of the Constitution of Alabama of 1901, and the general laws of the state for impeachment and removal of officers mentioned in said Section 175. An authority shall make to its authorizing subdivisions an annual report of its activities and of its plans for the future, which report shall include a financial operating statement and balance sheet prepared and certified by the examiner of public accounts for the State of Alabama or by a certified public accountant.



Section 11-94-8 - Officers of authority.

The officers of an authority shall consist of a president, a vice president, a secretary, a treasurer, and such other officers as the board may determine. The office of secretary and treasurer may be held by the same person. All officers shall be elected by the board and shall be members of the board.



Section 11-94-9 - Powers of authority; location of projects.

(a) An authority organized and existing under this chapter shall have the following powers, together with all powers incident thereto or necessary for the performance of those stated herein:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal and alter the same at pleasure;

(3) To maintain a principal office in the municipality which is an authorizing subdivision and sub-offices at such other place or places within the county which is an authorizing subdivision as its board may designate;

(4) To sue and be sued in its own name, excepting actions in tort against the authority;

(5) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise and to improve, equip, and furnish and to own and maintain one or more projects or parts thereof, including all real and personal properties and interests therein which its board may deem necessary in connection therewith, regardless of whether or not any such project or projects shall then be in existence;

(6) To acquire, whether by purchase, construction, exchange, gift, or otherwise and to improve rights-of-way, streets, approaches, roads, railroad lines, interests in land, including the fee simple title to real property and riparian rights necessary or useful and convenient in gaining access, entry, or approach to waterways, whether or not such easements, rights-of-way, streams, approaches, roads, railroad lines, interests in land, and riparian rights lead to property owned or controlled by the authority;

(7) To acquire, receive, take, hold, whether by purchase, gift, lease, devise, or otherwise, property of every description, whether real, personal, or mixed, and to manage the same and to develop any undeveloped property owned, leased, or controlled by it;

(8) To sell and convey, or grant options for such purpose, any or all of its projects or properties, whenever its board shall find such action to be in furtherance of the purposes for which the authority was organized;

(9) To exchange or donate any or all of its projects or properties whenever its board shall find such action to be in furtherance of the purposes for which an authority was organized;

(10) To execute such contracts or instruments and to take such action as may be necessary or convenient to carry out the purposes of this chapter or to exercise any power or authority granted herein;

(11) To lease or let any project or any part thereof to such tenant or tenants for such term or terms at such compensation or rentals and subject to such provisions, limitations, and conditions as its board may approve;

(12) To operate a project or projects or parts thereof other than factories, manufacturing plants, and industrial plants;

(13) To furnish food, lodging, shelter, lawful drinks, confections, reading matter, oil, gas, motor fuels, watercraft, motor and watercraft parts, equipment and the services of mechanics, instructors, and repairmen for reward or compensation;

(14) To charge fees for admission to any of its properties;

(15) To borrow money for the purpose of carrying out any of its powers and to issue its bonds or other securities in evidence thereof, including bond anticipation notes;

(16) To assign and pledge any revenues received by an authority from the lease, sale, or operation of any or all of its projects or any part or parts thereof as security for the payment of the principal of and interest and premium, if any, on any bonds or other securities and the performance of any agreements made in connection therewith, whether then owned or thereafter acquired;

(17) To appoint, employ, contract with and provide for compensation for such employees and agents, including engineers, architects, attorneys, consultants, fiscal advisors, and such other employees or agents as the business of the corporation may require, including the power to fix working conditions by general rules and other conditions of employment, and at its option to provide a system of disability payments, retirement compensation and pension, or any of them and to hire and fire servants, agents, and employees at will;

(18) To make and execute contracts and other instruments necessary to exercise the powers of the authority;

(19) To fix, establish, collect, and alter landing fees, docking fees, tolls, rents, and other charges for the use of any project or projects or parts thereof owned or controlled by an authority;

(20) To make and enforce rules and regulations governing the use of any project, property, or facilities owned or controlled by an authority;

(21) To provide such insurance, including use and occupancy insurance, as its board may deem advisable;

(22) To cooperate with the state, any department or agency of the state, any county, municipality or other political subdivision of the state or with the United States of America or any of its departments or agencies or any corporation or authority organized or controlled by the United States of America, and to make such contracts therewith as its board may deem advisable;

(23) To receive and accept grants for and in aid of construction, extension, improvement, maintenance, or operation of any of its facilities or properties from the United States of America or any agency or department thereof or any corporation or authority organized or controlled thereby, from the state or any agency or department thereof, any political subdivision thereof or any municipality or county, and to receive and accept money, property, labor, or other things of value from any source whatsoever.

(b) Any project or projects of an authority may be located at any place or places within the geographical boundaries of the authority's jurisdiction as set forth in its certificate of incorporation or any amendment; provided however, no project or part thereof shall be located within the corporate limits or police jurisdiction of a municipality which is not an authorizing subdivision unless the governing body of such municipality has first adopted a resolution consenting to the location of such project or part thereof within its corporate limits or police jurisdiction, as the case may be.



Section 11-94-10 - Bonds of authority - From what source payable; form; denominations; terms; redemption; sale; subsequent issues; negotiability.

(a) All bonds and securities issued by an authority shall be payable solely out of the revenues derived by the authority from the leasing, sale or operation of any or all of its projects as may be designated in the proceedings of its board under which the same shall be authorized to be issued. None of the bonds, securities or notes of an authority shall ever constitute an obligation or debt of the state, of any authorizing subdivision, or of any county or municipality of the state or a charge against the credit or taxing powers of any of them.

(b) Bonds of any authority may be executed and delivered by the authority at any time and from time to time, may be in such form and denominations and of such tenor and maturities, may be in registered or bearer form, either as to principal or interest or both, may be payable at such time or times not exceeding forty years from their date, may be made subject to redemption, may be payable at such place or places whether within or without the State of Alabama, may bear interest at such rate or rates (including variable rates), payable at such time or times and at such place or places and evidenced in such manner, and may contain such other provisions not inconsistent with this chapter, all as shall be provided in the proceedings of its board whereunder the bonds shall be authorized to be issued. Any bond having a stated maturity more than 10 years after its date shall state that it is subject to redemption at the option of the authority at the expiration of ten years from its date and on any interest payment date thereafter at such price or prices and after such notice or notices and on such terms and in such manner as may be provided in the proceedings wherein such bond is authorized to be issued.

(c) Any bonds of an authority may be sold at public or private sale in such manner and from time to time as may be determined by its board to be most advantageous and the authority may pay all expenses, premiums, fees and commissions that its board may deem necessary or advantageous in connection with the issuance thereof.

(d) The issuance by an authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same project or other projects, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior assignment, lien or indenture for any prior issue of bonds unless in the proceedings authorizing such prior issue the right was reserved to issue subsequent bonds on a parity with such prior issue.

(e) All bonds shall contain a recital that they are issued pursuant to the provisions of this chapter, which recitals shall be conclusive that they have been duly authorized pursuant to the provisions of this chapter.

(f) All bonds issued hereunder and any interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.



Section 11-94-11 - Bonds of authority - Execution.

All bonds shall be signed by the president or vice president and the secretary or treasurer of the authority and the seal of the authority shall be affixed thereto; provided that a facsimile of the signature of one, but not both, of the officers whose signatures will appear on the bonds may be imprinted thereon in lieu of his manually signing the same; and provided further, that a facsimile of the seal of the authority may be imprinted or otherwise reproduced on the bonds in lieu of being manually affixed thereto. Coupons shall be signed by the president or vice president and the secretary or treasurer of the authority, but a facsimile of the signature of such president or vice president and such secretary or treasurer may be imprinted on any such interest coupons in lieu of their manually signing the same. Delivery of bonds so executed shall be valid notwithstanding any changes in officers or in the seal of the authority after the signing and sealing of the bonds.



Section 11-94-12 - Bonds of authority - Indenture; lien; remedies of bondholders.

In the discretion of its board, any bonds issued by an authority may be secured by an indenture between an authority and a trustee, which may be any trust company or bank having trust powers, whether such bank or trust company is located within or without the state. In any such indenture or resolution providing for the issuance of bonds an authority may pledge, for payment of the principal of and the interest on such bonds, any of its revenues to which its right then exists or may thereafter come into existence and may assign, as security for such payment, any of its leases, franchises, permits and contracts; and in any such indenture, an authority may mortgage any of its properties, including any that may be thereafter acquired by it, and may provide that in the event of a default in payment of the bonds secured thereby or in the event of default with respect to any agreement contained therein, such mortgage may be foreclosed either by sale at public outcry or by judicial proceedings. Any such pledge of revenues shall be valid and binding from the time it is made, and the revenues so pledged and thereafter received by the authority shall immediately become subject to the lien of such pledge without any physical delivery thereof or further act. The lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise, against the authority, irrespective of whether the parties have actual notice thereof, from the time a statement is filed in the office of the judge of probate of the county and any other county in which any part of the property, the revenues from which are so pledged, is located. Such notice need state only the date on which the resolution authorizing the issuance of the bonds was adopted by the board, the principal amount of bonds issued, a brief description of the revenues so pledged and a brief description of any property the revenues from which are so pledged. In any indenture or resolution authorizing the issuance of bonds and pledging for the benefit thereof revenues from any one or more of its facilities, the authority shall have the power to include provisions customarily contained in instruments securing evidence of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection, segregation and application of any rental or other revenue due to or to become due to the authority, the terms to be incorporated in any lease agreement respecting any property of the authority, the maintenance and insurance of any building, structure or other property owned by the authority, the creation and maintenance of special funds from any revenue of the authority and the rights and remedies available in the event of default to the holder of the bonds or the trustee under the indenture, all as its board shall deem advisable and as shall not be in conflict with the provisions of this chapter. If there be any default by an authority in payment of the principal of or the interest on the bonds or in any of the agreements on the part of an authority that may properly be included in any indenture securing the bonds or in any resolution authorizing their issuance, any holder of any of the bonds or any of the coupons, or the trustee under any indenture if so authorized in such indenture, may (in addition to any other remedies herein provided or otherwise available) by suit, action, mandamus or other proceedings, enforce payment of such principal or interest and compel performance of all duties of the board and officers of the authority, and shall be entitled as a matter of right and regardless of the sufficiency of any such security to the appointment of a receiver with all the powers of such receiver for the operation and maintenance of the property of the authority covered by such indenture or resolution and the collection, segregation and application of revenues therefrom. The indenture or any resolution may also contain provisions restricting the individual rights of action of the holders of the bonds and coupons.



Section 11-94-13 - Bonds of authority - Application of proceeds.

The proceeds derived from the sale of any bonds shall be applied as provided in the proceedings in which the bonds are authorized to be issued, including without limitation, the payment of all legal, fiscal and recording fees and expenses incurred in connection with the authorization, sale and issuance of the bonds and if so provided in the proceedings authorizing their issuance, interest on said bonds (or, if a part only of any issue of bonds is issued for acquisition purposes, interest on that portion of the bonds of that issue that is issued to pay acquisition costs) for a reasonable period prior to and during the time required for the acquisition, construction and equipping of the project and for a period not exceeding 18 months after the completion thereof. An authority may provide in the proceedings authorizing the issuance of bonds for the capitalization of a debt service reserve and/or a replacement and extension reserve from the proceeds of its bonds.



Section 11-94-14 - Refunding bonds.

An authority may at any time and from time to time issue refunding bonds for the purpose of refunding the principal of and the interest on any bonds of the authority theretofore issued hereunder and then outstanding, whether or not such principal and interest shall have matured at the time of such refunding, and for the payment of any expenses incurred in connection with such refunding and any premium necessary to be paid in order to redeem, retire or purchase for retirement the bonds to be refunded. The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued. Any such refunding may be effected either by sale of the refunding bonds and the application of the proceeds thereof, or by exchange of the refunding bonds for the bonds or interest coupons to be refunded thereby; provided that the holders of any bonds or coupons so to be refunded shall not be compelled without their consent to surrender their bonds or coupons for payment or exchange prior to the date on which they may be paid or redeemed by call of the authority under their respective provisions. All provisions of this chapter pertaining to bonds of an authority that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to refunding bonds issued by such authority. An authority may at any time and from time to time issue bonds both for the purpose of so refunding the principal of and the interest on any of its bonds and for any other purpose for which it is authorized to issue bonds, in which event the provisions hereof respecting refunding bonds shall apply only to that portion of such combined issue authorized for refunding purposes and the provisions thereof respecting other financing shall apply to the remaining portion of such combined issue.



Section 11-94-15 - Liability of authorizing subdivisions upon bonds, obligations and agreements of authority; other actions by authorizing subdivisions to attain objectives of chapter.

(a) Neither of the authorizing subdivisions of an authority shall in any event be liable for the payment of the principal of, interest and premium, if any, on any bonds of an authority or for the performance of any pledge, assignment, indenture, obligation or agreement of any kind whatsoever which may be undertaken by an authority and none of the bonds of an authority or any of its agreements or obligations shall be construed to constitute an indebtedness of any authorizing subdivision within the meaning of any constitutional or statutory provision whatsoever.

(b) For the purpose of attaining the objectives of this chapter, either of the authorizing subdivisions, any other county or municipality of the state, and any other political subdivision, public corporation, agency or instrumentality of the state or of a county or municipality may, upon such terms and with or without consideration, as it may determine, do any or all of the following:

(1) Lend or donate money to any authority or perform services for the benefit thereof;

(2) Donate, sell, convey, transfer, lease or grant to any authority, without the necessity of authorization at any election of qualified voters, any property of any kind; and

(3) Do any and all things, whether or not specifically authorized in this section, not prohibited by this chapter and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with any authority in attaining the objectives of this chapter.

(c) Also for the purpose of attaining the objectives of this chapter, any of the authorizing subdivisions, any other counties or municipalities of the state, and any other political subdivisions, public corporations, agencies or instrumentalities of the state or of a county or municipality may

(1) Borrow money (on its or their general credit or otherwise) for the purpose of lending or donating all or any portion of such money to an authority or for the purpose of otherwise assisting an authority in any other way contemplated by this chapter, which borrowing may be evidenced by interest-bearing bonds, warrants, notes or other securities, and

(2) Enter into contracts or agreements between or among themselves whereby

a. One such contracting party will agree to borrow money for any such purpose or purposes, and

b. The other contracting party or parties will obligate itself or themselves to pay to or for the account of the party agreeing so to borrow money, any specified portion of the amount borrowed, including interest thereon.



Section 11-94-16 - Disposition of net earnings.

Each authority organized hereunder shall be a nonprofit public corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event its board shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, then any net earnings of an authority thereafter accruing shall be paid in equal amounts to its authorizing subdivisions.



Section 11-94-17 - Bonds of authority as legal investments.

Bonds issued under this chapter are hereby made legal investments for executors, administrators, trustees and other fiduciaries and for savings banks and insurance companies organized under the laws of the State of Alabama.



Section 11-94-18 - Dissolution of authority; vesting of title to funds and property of authority.

Whenever the board of any authority shall by resolution determine that the purposes for which the authority was formed have been substantially complied with and any bonds theretofore issued and all obligations theretofore incurred by the authority have been paid, the authority shall thereupon execute and file for record in the office of the judge of probate of the county in which its certificate of incorporation was filed a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Such certificate of dissolution shall be signed by the president or vice president of the authority under its corporate seal.

Upon the filing of such certificate of dissolution the authority shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in equal shares in its authorizing subdivisions and the possession of such funds and properties shall forthwith be delivered to such authorizing subdivisions.



Section 11-94-19 - Exemption from taxation and fees.

Each authority incorporated under this chapter and all properties at any time owned by it and the income therefrom and all bonds issued by it and the income therefrom shall be exempt from all taxation in the State of Alabama, including, without limitation, ad valorem, sales, excise, license, and privilege taxes. The certificate of incorporation of each authority, the certificate of dissolution of each authority, all deeds or other documents whereby properties are conveyed to an authority and all deeds, indentures, or leases executed by an authority may be filed for record in the office of the judge of probate of the county in which the authority is organized without the payment of any tax or fees other than such fees as may be authorized by law for the recording of such instrument.



Section 11-94-20 - Exemption from usury and interest laws.

Each authority incorporated under this chapter shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.



Section 11-94-21 - Construction of chapter.

(a) Neither this chapter nor anything contained in this chapter shall be construed as a restriction or limitation upon any powers which an authority may otherwise have under any laws of this state, but shall be construed as cumulative of any such powers.

(b) No proceedings, notice or approval shall be required for the organization of an authority or the issuance of any bond or any indentures or instruments as security therefor, except as provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing in this chapter shall be construed to deprive the state or its governmental subdivisions of their respective police powers over any properties of the authority or to impair any power thereover of any official or agency of the state or its governmental subdivisions which might be otherwise provided by law.



Section 11-94-22 - Applicability of Article 5 of Chapter 6 of Title 8.

An authority proposing to issue any bonds under the authority of this chapter shall comply with and be entitled to the benefits of the preissuance procedures specified in Article 5 of Chapter 6 of Title 8.



Section 11-94-23 - Correction of errors or omissions in incorporation.

If an authority formed under this chapter has failed to comply with the requirements of this chapter in its organization, such omission or defect may be corrected as follows:

(1) Its board shall file with the governing body of each authorizing subdivision of the authority a resolution seeking permission to correct the defect or omissions, specifying such defect or omission in the resolution.

(2) The governing body of each such authorizing subdivision shall consider such resolution and if each shall by appropriate resolution duly find and determine that it is advisable that the proposed correction be made and shall authorize the same to be made, then the president or vice president of the authority shall execute an instrument in the name of the authority embodying the corrections and shall file the same with the judge of probate of the county in which the certificate of incorporation was originally filed. Such filing shall relate back to the organization of the authority except as to rights of third parties which have intervened.



Section 11-94-24 - Validation of incorporation of certain port authorities.

In all cases where there has heretofore been an attempt to incorporate a port authority under the provisions of this chapter, and the incorporation of such authority was approved by the Director of State Docks and a certificate of incorporation with respect to such authority has been filed in the offices of the judge of probate of the county in which such authority was sought to be incorporated, but the attempted incorporation is invalid because of some irregularity in the procedure followed, the attempted incorporation of such port authority with respect to which such certificate of incorporation has been filed shall be and hereby is validated ab initio, notwithstanding any irregularity in the procedure for the incorporation of such port authority including, without limiting the generality of the foregoing, (1) the failure of the State Docks Advisory Committee to take any action or to adopt any resolution with respect to such incorporation, (2) the failure of the certificate of incorporation to state that the State Docks Department had adopted a resolution granting permission to organize such authority or the date of adoption of such resolution, or (3) the failure of such judge of probate to approve such certificate of incorporation and make an order so approving it.



Section 11-94-25 - Revenues to be used for paying bonds of authorities.

Any provision of Chapter 94 of Title 11, to the contrary notwithstanding, any bonds issued by an authority in connection with any project described in paragraph b. of Section 11-94-1(9) need not be payable solely out of the revenues derived from the leasing, sale or operation of such project or any other project or projects of such authority but shall be payable solely out of such revenues as may be designated in the proceedings of the board of directors of such authority under which such bonds shall be authorized to be issued. In addition, an authority may, in such proceedings or in any indenture or resolution providing for the issuance of such bonds, assign and pledge any such revenues as security for the payment of the principal of and interest and premium, if any, on such bonds and the performance of any agreements made in connection therewith.






Chapter 95 - PUBLIC HOSPITALS.

Section 11-95-1 - Legislative intent; liberal construction of chapter.

It is the intent of the Legislature by the passage of this chapter to promote the public health of the people of the State of Alabama by authorizing each county and any municipality located in such county to act jointly in authorizing the incorporation of one or more public corporations for the purpose of providing public hospital facilities in such county and to invest each corporation so organized with all powers that may be necessary to enable it to accomplish such purpose. This chapter shall be liberally construed in conformity with said intent.



Section 11-95-2 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein and shall, except where the context otherwise requires, be deemed to cover both singular and plural:

(1) ALTERNATING DIRECTOR. The director initially elected by the governing body of the authorizing municipality and thereafter alternately by the governing bodies of the authorizing county and the authorizing municipality.

(2) APPLICANT. A natural person who files a written application with the governing body of any county and with the governing body of any municipality located wholly or partially within such county in accordance with the provisions of Section 11-95-3.

(3) AUTHORIZING COUNTY. Any county the governing body of which shall have adopted an authorizing resolution.

(4) AUTHORIZING MUNICIPALITY. Any municipality the governing body of which shall have adopted an authorizing resolution.

(5) AUTHORIZING RESOLUTIONS. The resolutions, adopted by the governing bodies of any county and municipality in accordance with the provisions of Section 11-95-3, that authorize the incorporation of a corporation.

(6) AUTHORIZING SUBDIVISIONS. The authorizing county and the authorizing municipality with respect to a single corporation.

(7) BOARD. The board of directors of a corporation.

(8) BONDS. Bonds, notes, and certificates representing an obligation to pay money.

(9) CORPORATION. Any public corporation organized pursuant to the provisions of this chapter.

(10) COUNTY. Any county in the state.

(11) DESIGNATED REVENUES. Hospital taxes and other revenues from which any particular bonds of a corporation may be payable, as designated in the proceeding of the board of such corporation authorizing the issuance of such bonds.

(12) DIRECTOR. A member of the board of a corporation.

(13) FEDERAL SECURITIES. Direct obligations of the United States for the payment of which the full faith and credit of the United States is pledged, or obligations issued by a person controlled or supervised by and acting as an instrumentality of the United States, the payment of the principal of, premium, if any, and interest on which is fully and unconditionally guaranteed as a full faith and credit obligation by the United States.

(14) GOVERNING BODY. With respect to a county, its county commission or other like governing body, and with respect to a municipality, its city or town council, board of commissioners, or other like governing body.

(15) HOSPITAL FACILITIES. a. Public hospitals of all types, public clinics, public health centers, and related public health facilities, such as laboratories, out-patient departments, nurses homes and nurses training facilities, and central service facilities operated in connection with public hospitals;

b. Appurtenant buildings and other facilities to provide offices for persons engaged in the diagnosis, treatment, or care of diseased, sick, or injured persons and to house or service equipment used for the diagnosis, treatment, or care of diseased, sick, or injured persons or the records of such diagnosis, treatment, or care, or research with respect to any of the foregoing; and

c. Parking areas, parking decks, facilities, buildings, and structures appurtenant to any of the foregoing.

(16) HOSPITAL TAX. Any taxes which may be levied for the benefit of a corporation or the proceeds of which may have been appropriated to a corporation by the Legislature of the state or by the governing body of an authorizing subdivision.

(17) INCORPORATORS. The persons forming a public corporation organized pursuant to the provisions of this chapter.

(18) MUNICIPALITY. An incorporated city or town of the state.

(19) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments thereto, the bylaws, and the minutes of the proceedings of the board of a corporation are kept.

(20) STATE. The State of Alabama.



Section 11-95-3 - Application for incorporation of public corporation; approval by local governing bodies.

A public corporation may be organized pursuant to the provisions of this chapter in any county. In order to incorporate such a public corporation, any number of natural persons, not less than three, who are duly qualified electors of a county, shall first file a written application with the governing body of such county and with the governing body of any single municipality located wholly within such county, which application shall:

(1) Recite the names of the county and the municipality with the governing bodies of which such application is being filed;

(2) Contain a statement that the applicants propose to incorporate a corporation pursuant to the provisions of this chapter;

(3) State the proposed location of the principal office of the corporation, which shall be within the county with whose governing body such application is filed;

(4) State that each of the applicants is a duly qualified elector of the county with whose governing body such application is filed; and

(5) Request that the governing body of such county and the governing body of such municipality each adopt a resolution declaring that it is wise, expedient, and necessary that the proposed corporation be formed and authorizing the applicants to proceed to form the proposed corporation by the filing for record of a certificate of incorporation in accordance with the provisions of Section 11-95-4.

Every such application shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate. As promptly as may be practicable after the filing of the application with them, in accordance with the provisions of this section, the governing bodies of the municipality and the county with which the application was filed shall each review the contents of the application, and shall each adopt a resolution either denying the application or declaring that it is wise, expedient, and necessary that the proposed corporation be formed and authorizing the applicants to proceed to form the proposed corporation by the filing for record of a certificate of incorporation in accordance with the provisions of Section 11-95-4. Each governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon said application is taken.



Section 11-95-4 - Certificate of incorporation - Contents; execution, acknowledgment, attachments, recordation by probate judge.

(a) Within 80 days following the adoption of the first adopted of the two authorizing resolutions required by the provisions of Section 11-95-3 and within 40 days following the adoption of the last adopted of the said two authorizing resolutions, the applicants may proceed to incorporate a corporation by filing for record in the office of the judge of probate of the authorizing county a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided.

(b) The certificate of incorporation of the corporation shall state:

(1) The names of the persons forming the corporation, and that each of them is a duly qualified elector of the authorizing county;

(2) The name of the corporation (which shall be _____ county-city (town) of _____ joint hospital board, with the insertion of the names of the authorizing county and the authorizing municipality, unless the Secretary of State shall determine that such name is identical to the name of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty, in which case the incorporators may insert additional identifying words so as to eliminate said duplication or similarity);

(3) The period for the duration of the corporation (if the duration is to be perpetual, subject to the provisions of Section 11-95-19, that fact shall be stated);

(4) The name of the authorizing county together with the date on which the governing body thereof adopted an authorizing resolution;

(5) The name of the authorizing municipality together with the date on which the governing body thereof adopted an authorizing resolution;

(6) The location of the principal office of the corporation, which shall be within the authorizing county;

(7) That the corporation is organized pursuant to the provisions of this chapter; and

(8) Any other matters relating to the corporation that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds.

(d) When the certificate of incorporation is filed for record, there shall be attached to it:

(1) A copy of the application as filed with the governing bodies of the authorizing subdivisions in accordance with the provisions of Section 11-95-3;

(2) A certified copy of each of the authorizing resolutions adopted by the governing bodies of the authorizing subdivisions; and

(3) A certificate by the Secretary of State that the name proposed for the corporation is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty.

(e) Upon the filing for record of the said certificate of incorporation and the documents required by subsection (d) of this section to be attached thereto, the corporation shall come into existence and shall constitute a public corporation under the name set forth in said certificate of incorporation. The judge of probate shall thereupon record said certificate of incorporation in an appropriate book in his office and send a notice to the Secretary of State that said certificate of incorporation of the corporation has been filed for record.



Section 11-95-5 - Certificate of incorporation - Amendment procedure.

The certificate of incorporation of any corporation incorporated under the provisions of this chapter may at any time and from time to time be amended in the manner provided in this section.

The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the said resolution and which amendment may include any matters that might have been included in the original certificate of incorporation.

After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the corporation, the chairman of the board and the secretary of the corporation shall sign and file a written application in the name of and on behalf of the corporation, under its seal, with the governing body of each of the authorizing subdivisions, requesting each such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the said resolution adopted by the board proposing the said amendment to the certificate of incorporation, together with such documents in support of the application as the said chairman may consider appropriate. As promptly as may be practicable after the filing of the said application with the governing body of each of the authorizing subdivisions pursuant to the foregoing provisions of this section, each such governing body shall review the said application and shall adopt a resolution either denying the said application or authorizing the proposed amendment. Each such governing body shall also cause a copy of the said application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon the said application is taken.

Within 80 days following the adoption of the first adopted of the two resolutions of the governing bodies of the authorizing subdivisions approving the proposed amendment and within 40 days following the adoption of the last adopted of the said two resolutions, the chairman of the board of the corporation and the secretary of the corporation shall sign and file for record in the office of the judge of probate with which the certificate of incorporation of the corporation was originally filed a certificate in the name of and in behalf of the corporation, under its seal, reciting the adoption of said respective resolutions by the directors and by the said governing bodies of the authorizing subdivisions and setting forth the said proposed amendment. The judge of probate for such county shall thereupon record said certificate in an appropriate book in his office. When such certificate has been so filed and recorded, such amendment shall become effective, and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of a corporation shall be amended except in the manner provided in this section.



Section 11-95-6 - Board of directors of corporation; election; terms of office; qualifications; vacancies; expenses; impeachment.

Each corporation shall be governed by a board of directors. All powers of the corporation shall be exercised by the board or pursuant to its authorization. The board shall consist of five directors. One director, the alternating director, shall be elected initially by the governing body of the authorizing municipality and thereafter alternately by the governing bodies of the authorizing county and the authorizing municipality. Two directors shall be elected by the governing body of the authorizing county and two directors shall be elected by the governing body of the authorizing municipality. The initial term of office of the alternating director shall begin immediately upon his election and shall end at 12:01 o'clock, A.M., on the third January 1 following the date of filing of the certificate of incorporation of the corporation. Thereafter, the term of office of the alternating director shall be three years. The initial terms of office of one director elected by the governing body of the authorizing county and one director elected by the governing body of the authorizing municipality shall begin immediately upon their respective elections and shall end at 12:01 o'clock, A.M., on the third January 1 following the date of filing of the certificate of incorporation of the corporation. The initial terms of office of one director elected by the governing body of the authorizing county and one director elected by the governing body of the authorizing municipality shall begin immediately upon their respective elections and shall end at 12:01 o'clock, A.M., on the sixth January 1 following the date of filing of the certificate of incorporation of the corporation. Thereafter, the term of office of each such director, excluding the alternating director, shall be six years. The governing body of each of the authorizing subdivisions shall specify for which term each director it elects is elected. If at the expiration of any term of office of any director, a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his successor shall be so elected. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of that one of the authorizing subdivisions that elected the predecessor director. Each election of a director, whether for a full six-year term or to complete an unexpired term, shall be made not earlier than 30 days prior to the date on which such director is to take office as such.

No officer of the state or of any county or municipality shall, during his tenure as such officer, be eligible to serve as a director. Each director elected by the authorizing county must be, at the time of his election, a duly qualified elector of the authorizing county. Each director elected by the authorizing municipality must be, at the time of his election, a duly qualified elector of the authorizing municipality. The alternating director must also be, at the time of his election, a physician duly licensed to practice medicine in the state. Directors shall be eligible for re-election. Each director shall serve as such without compensation but shall be reimbursed for expenses actually incurred by him in and about the performance of his duties. Any director of the corporation may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 11-95-7 - Powers of corporation.

In addition to all other powers granted elsewhere in this chapter, a corporation shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be perpetuity, subject to the provisions of Section 11-95-19) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil suits and actions, and to defend suits against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, construct, equip, enlarge, improve, maintain, and operate hospital facilities in the authorizing county and to do all things necessary to that end;

(6) To receive, acquire, take and hold, whether by purchase, gift, lease, devise, or otherwise, real and personal property of every description and to manage and dispose of the same by any form of legal conveyance or transfer; provided, however, that the corporation shall not, without the prior approval of the governing bodies of the authorizing subdivisions, have the power to dispose of substantially all of its assets or of any hospital facilities the disposition of which would materially reduce or impair the level of hospital or health care services rendered by the corporation;

(7) To provide instruction for, and to contract for the instruction of, nurses and other technical, professional and paramedical personnel;

(8) To select and appoint medical staff and dental staff members and others licensed to practice the healing arts and to delineate and define the privileges granted each such individual;

(9) To affiliate with, and contract to provide training and clinical experience for, students of other institutions;

(10) To rent, lease, or contract for the operation of any department, section, equipment, or holdings of the corporation;

(11) To establish, collect, and alter charges for services rendered and supplies furnished by it;

(12) To make all needful or appropriate rules and regulations for the conduct of any hospital facilities owned or operated by it and to alter such rules and regulations;

(13) To provide for such insurance as the business of the corporation may require;

(14) To cooperate with the State Board of Health and the State Department of Mental Health and Mental Retardation and to make contracts with either of said agencies respecting the operation of any hospital facilities owned or operated by it;

(15) To receive and accept grants from the United States, the state and any county or municipality, and from any agency or instrumentality of any of the foregoing, and to give such assurances, contractual or otherwise, to or for the benefit of any such grantor as may be required in connection with, or as a precedent to, the receipt of any such grant;

(16) To give such assurances, contractual or otherwise, and to make such commitments and agreements as may be necessary or desirable to preclude the exercise of any rights of recovery with respect to, or the forfeiture of title to, any of its hospital facilities or other property or any hospital facilities or other property proposed to be acquired by it;

(17) To make and alter rules and regulations for the treatment of indigent patients;

(18) To assume any obligations of any entity that conveys and transfers to the corporation any hospital facilities or other property, or interest therein, provided that such obligations appertain to the hospital facilities, property or interest so conveyed and transferred to the corporation;

(19) To assume, establish, fund, and maintain retirement, pension, or other employee benefit plans for its employees;

(20) To borrow money in order to provide funds for any lawful corporate function, use, or purpose and, in evidence of such borrowing, to issue and secure bonds in the manner provided and subject to the limitations set forth in Sections 11-95-8 and 11-95-15;

(21) To appoint, employ, contract with, and provide for the compensation of, such officers, employees, agents, attorneys, consultants, and fiscal advisers as the business of the corporation may require;

(22) To invest or cause to be invested any funds of the corporation (including, without limitation, funds held in any trust created by the corporation) in federal securities, bonds, or other obligations of the state, any county or any municipality, and interest-bearing bank and savings and loan association deposits, or any thereof, and to enter into, or cause to be entered into, repurchase agreements with respect to any of the foregoing;

(23) To enter into management agreements with any person, firm, or corporation for the management by said person, firm, or corporation on behalf of the corporation of any of its properties;

(24) To expend its funds for the recruitment of physicians and employees and for the promotion of employee morale and well-being; and

(25) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the corporation was organized or to exercise any power expressly granted hereunder.



Section 11-95-8 - Bonds of corporation - From what source payable; pledge of revenues; execution; form, interest rate, maturity, sale, and negotiability; nature of obligation and source of payment; investment eligibility.

(a) All bonds issued by a corporation shall be payable solely from one or more of the following sources as may be designated in the proceedings of the board under which such bonds shall be authorized to be issued:

(1) Hospital taxes; and

(2) Revenues from any hospital facilities owned or operated by it.

(b) The principal of and interest on any bonds issued by a corporation shall be secured by a pledge of the designated revenues and may be secured by a trust indenture evidencing such pledge or by a non-foreclosable mortgage and deed of trust conveying as security for such bonds all or any part of the property of the corporation from which any part of the designated revenues so pledged may be derived. The resolution of the board under which the bonds are authorized to be issued or any such trust indenture or mortgage may contain agreements and provisions respecting the application of the proceeds of such bonds, the maintenance and insuring of properties of the corporation, the application of the designated revenues, the creation and maintenance of special funds from the designated revenues, the maintenance of rates and charges for services and goods provided through any of the hospital facilities of the corporation, the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such resolution or instrument is adopted or made, the rights and remedies available in the event of default and such other agreements and provisions as the board shall deem advisable and which are not in conflict with the provisions of this chapter.

(c) All bonds issued by a corporation shall be signed by the chairman of its board and attested by its secretary, and the seal of the corporation shall be affixed thereto, and any interest coupons applicable to the bonds of the corporation shall be signed by the chairman of its board; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, a facsimile of the seal of the corporation may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chairman of the board may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same.

(d) Any such bonds may be executed and delivered by the corporation at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the corporation may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The corporation may pay all expenses, premiums and commissions in connection with any financing done by it. All bonds, except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the corporation shall be construed to be negotiable instruments although payable solely from a specified source.

(e) All obligations created and all bonds issued by the corporation shall be solely and exclusively an obligation of the corporation and shall not create an obligation or debt of the state or of any county or municipality. Any bonds issued by the corporation shall be limited or special obligations of the corporation payable solely out of the designated revenues specified in the proceedings authorizing those bonds.

(f) The governing body of any county or municipality is authorized in its discretion to invest in bonds of the corporation any idle or surplus money held in its treasury. Such bonds are hereby made legal investments for executors, administrators, trustees and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.



Section 11-95-9 - Bonds of corporation - Proceeds from sale.

All moneys derived from the sale of any bonds issued by a corporation shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the establishment of reserve funds as security for the payment of the principal of (and premium, if any) and interest on such bonds and funds for the maintenance, repair, replacement, improvement and enlargement of any of its hospital facilities or other properties, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to the fiscal, consulting, legal and other expenses incurred in connection with the issuance of the bonds, and interest to accrue on such bonds for a period ending not later than three years from their date.



Section 11-95-10 - Refunding bonds.

Any bonds issued by a corporation may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different designated revenues for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with such refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the corporation at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds to be refunded. Any such refunding bonds may be executed and delivered by the corporation at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Any refunding bonds issued by a corporation shall be issued and may be secured in accordance with the provisions of Section 11-95-8.



Section 11-95-11 - Exemption from taxation and fees.

The property and income of a corporation, all bonds issued by a corporation, the income from such bonds, conveyances by or to a corporation, and leases, mortgages and deeds of trust or trust indentures by or to a corporation shall be exempt from all taxation in the State of Alabama. A corporation shall be exempt from all taxes levied by any county, municipality, or other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which a corporation may engage. A corporation shall not be obligated to pay or allow any fees, taxes or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation or the recording of any document.



Section 11-95-12 - Liability of authorizing subdivisions.

Neither of the authorizing subdivisions shall be liable in any manner for the payment of the principal of or interest on any bonds of a corporation or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by a corporation, and neither the bonds of a corporation nor any of its agreements or obligations shall be construed to constitute an indebtedness of either of the authorizing subdivisions within the meaning of any constitutional or statutory provision whatsoever.



Section 11-95-13 - Exemption from usury and interest laws.

A corporation shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8 as it may at any time be amended.



Section 11-95-14 - Power of eminent domain.

A corporation shall have the same power of eminent domain as is vested by law in its authorizing county, which power shall be exercised in the same manner and under the same conditions as are provided by law for the exercise of the power of eminent domain by such authorizing county.



Section 11-95-15 - Applicability of Division 2 of Article 4 of Chapter 21 of Title 22.

A corporation shall constitute a hospital corporation as that term is used in Sections 22-21-101, 22-21-102, and 22-21-106 as now or hereafter amended. Without limiting the generality of the foregoing, any corporation may be designated by its authorizing county as the agency of such county to acquire, construct, equip, operate, and maintain public hospital facilities in such county, in the manner and with the consequences specified in said Section 22-21-101, shall, if so designated, receive hospital taxes referred to in said Section 22-21-102 to the extent and in the manner provided in said section, and shall be entitled to anticipate the proceeds of any special county tax in the manner and to the extent specified in said Section 22-21-106. Nothing in this section shall be construed in any manner to limit any rights or powers otherwise conferred upon a corporation pursuant to any other provision of this chapter, and the provisions of Sections 22-21-107, 22-21-108, 22-21-109, and 22-21-110 shall not apply to a corporation.



Section 11-95-16 - Applicability of Section 11-93-2.

A corporation shall constitute a governmental entity as that term is used in Section 11-93-2, as now or hereafter amended, and any damages recoverable against, and any settlement or compromise made by, a corporation shall be limited as provided in said Section 11-93-2.



Section 11-95-17 - Transfer of funds, assets, etc. to corporation.

The authorizing county, any municipality located, in whole or in part, within such county, whether or not the authorizing municipality, and any public corporation in such county and any other public agency, authority or body, whether or not incorporated, located or having its principal office in such county are hereby authorized to transfer and convey to the corporation, with or without consideration, any hospital facilities and other properties, real or personal, and all funds and assets, tangible or intangible, relative to the ownership or operation of any hospital facilities that may be owned by such county, municipality, public corporation or public agency, authority or body, as the case may be, or that may be jointly owned by any one or more thereof, and any funds owned or controlled by such county, municipality, public corporation or public agency, authority or body, as the case may be, or jointly by any one or more thereof, that may have been raised or allocated for any of the purposes for which the corporation shall have been organized; provided, that such transfer or conveyance shall be authorized by an ordinance or a resolution duly adopted by the governing body of such county or municipality or by the governing board of such public corporation or public agency, authority or body, as the case may be. In the event of the transfer of any hospital facilities to the corporation, any taxes, tax proceeds, and other revenues that are apportioned or allocated to or for the benefit of the prior owner or operator of such hospital facilities or for patient care at such hospital facilities shall thereafter be paid to the corporation.



Section 11-95-18 - Earnings of corporation.

A corporation shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event its board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of a corporation, then any portion, as determined by its board, of the net earnings of a corporation thereafter accruing may be paid to its authorizing subdivisions in equal shares.



Section 11-95-19 - Dissolution of corporation; passage of title to property of corporation.

At any time when a corporation has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the corporation shall be dissolved. Upon filing for record of a certified copy of the said resolution in the office of the judge of probate with which the corporation's certificate of incorporation is filed, the corporation shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to the authorizing subdivisions as tenants in common.



Section 11-95-20 - Multiple corporations permitted.

The existence of a corporation incorporated under the provisions of this chapter shall not prevent the subsequent incorporation hereunder of another corporation pursuant to authority granted by the same county and municipality or by the same county and a different municipality.



Section 11-95-21 - Cumulative effect of chapter.

The provisions of this chapter are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with provisions of this chapter.






Chapter 96 - COMMUNITY ACTION AGENCIES.

Section 11-96-1 - Appropriation of funds.

Ninety-five percent of all moneys received by the State of Alabama through the Community Services Block Grant Act, Section 671 of the Omnibus Budget Reconciliation Act of 1981 shall be appropriated to community action agencies and certain other agencies as defined in Section 11-96-3 to carry out programs under Section 11-96-4 herein. The Legislature is authorized to appropriate any other funds that might become available for the purposes as described in this chapter.



Section 11-96-2 - Allocation of appropriated funds in proportion to size of poverty level population served.

Funds appropriated for the purpose of Section 11-96-1 shall be allocated annually to community action agencies in proportion to the size of the poverty level population served by the agency when compared to the size of the poverty level population and available resources in the state. "Poverty level population" means the number of people whose household income is below the official poverty line established by the United States Director of the Office of Management and Budget.



Section 11-96-3 - Community action agency; defined; governing board; biannual audit; delegation of responsibility; service area; consultation with neighborhood-based organizations; powers and duties.

(a) A "community action agency" for the purposes of this chapter shall include the following:

(1) A county, a municipality or a combination thereof;

(2) A private nonprofit agency which has been designated as an "eligible entity" under Section 673(1) of the Community Services Block Grant Act; or

(3) A private nonprofit agency newly established by local ordinance in compliance with subsection (b) of this section.

(b) Each community action agency shall administer its programs through a governing board consisting of 15 to 51 members.

(1) One-third of the members of the board shall be elected or appointed public officials, currently holding office or their representatives. These members shall be designated or approved by the chief elected local government official or officials of the jurisdiction which they represent.

(2) At least one-third of the members shall be persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the area served by the agency.

(3) The other members shall be officials or members of business, industry, labor, religious, welfare, education, housing, or other major groups and interests in the community. Each member of the board selected to represent a specific geographic area within an appointed community must reside in the area represented.

Procedures for selection of board members shall be submitted to county commissions within the community action agency service area for their review. This procedure may be set out in the bylaws governing the community action agency.

(c) Each community action agency receiving funds under this chapter shall prepare a biannual audit to be made available to the public, to state and local government.

(d) If a community action agency delegates responsibility for major policy determinations with respect to the character, funding, extent, and administration of the budgeting for programs to be carried on in a particular geographic poverty or low-income area within the community in a subsidiary board, council, or similar agency, that board, council, or agency shall be broadly representative of the area.

(e) The specific service area of any community action agency must be specific in its charter. No community action agency service areas shall overlap; nor shall any new service area include less than 50,000 total population. This population requirement shall not affect existing community action agencies, nor affect the authority of an existing agency to expand into an area not already served by a community action program.

(f) Each community action agency shall consult neighborhood-based organizations composed of residents of the area of members of the groups served to assist the agency in planning, conduct, and evaluation of components of the community action program.

(g) A community action agency shall:

(1) Plan systematically for an effective community action program;

(2) Encourage agencies engaged in activities related to the community action program to administer assistance on a common or cooperative basis;

(3) Initiate and sponsor projects responsive to needs of the poor which are not otherwise being met, with particular emphasis on providing central or common services that can be drawn upon by a variety of related programs;

(4) Establish effective procedures by which the poor and area residents concerned will be enabled to influence the character of programs affecting their interests;

(5) Join with and encourage business, labor, and other private groups and organizations to undertake activities which will result in the additional use of private resources and capabilities, and otherwise carry out its purposes as approved by its governing board.



Section 11-96-4 - Limited purpose agencies; defined; governing board; bi-annual audit; delegation of responsibility; service area; consultation and planning.

(a) A limited purpose agency qualifying for funds from the community services administration block grant is a community-based and -operated program which:

(1) Was designated as an eligible entity to receive funds from the community services block grant program under Public Law 97-115, the "Older Americans Act Amendments of 1981" or administer a head start program.

(2) Performs the functions of community action agencies, but which is not technically a community action agency.

(3) Received funds in fiscal year 1981 under Section 221 and Section 222(a) or under Title IV of the Economic Opportunity Act of 1964.

(b) Each limited purpose agency shall administer its programs through a governing board consisting of 15 to 50 members.

This board shall be representative of the population of its service area, and representative of the poor, as well as representatives from the business community and other agencies.

(c) Each limited purpose agency receiving funds under this chapter shall prepare a biannual audit to be made available to the public, and to state and local government.

(d) If a limited purpose agency delegates responsibility for major policy determinations with respect to the character, funding, extent, and administration of the budgeting for programs to be carried on in a particular geographic poverty or low-income area within the community in a subsidiary board, council, or similar agency, that board, council, or agency shall be broadly representative of the area.

(e) The specific area of any limited purpose agency must be specified in its charter. No limited purpose agency may service any area that overlaps with the service areas of a community action agency unless the limited purpose agency is operating a program that is clearly statewide in its scope.

(f) Each limited purpose agency shall adhere to the principles of consultation and planning as defined for community action agencies and defined under Section 11-96-3.



Section 11-96-5 - Community action program defined; components of program; administration.

(a) A community action program is a community-based and -operated program which:

(1) Includes or is designated to include a sufficient number of projects of components to provide, in sum, a range of services and activities having a measurable and potentially major impact on causes of poverty in the community or those areas of the community where poverty is a particularly acute problem;

(2) Has been developed, and which organizes and combines its component projects and activities, in a manner appropriate to carry out all the purposes of Sections 11-96-2 and 11-96-4; and

(3) Conforms to any other supplementary criteria as may be prescribed by federal or state laws or regulations.

(b) The components of a community action program may include programs designated to assist participants, including the elderly poor, to:

(1) Secure and retain meaningful employment;

(2) Attain an adequate education;

(3) Make better use of available income;

(4) Obtain and maintain adequate housing and a suitable living environment;

(5) Obtain emergency assistance through loans or grants to meet immediate and urgent individual and family needs, including the need for health services, nutritious food, housing, employment, and energy related assistance;

(6) Remove obstacles and solve problems which block the achievement of self-sufficiency;

(7) Achieve greater participation in the affairs of the community; and,

(8) Make more frequent and effective use of other programs related to the purposes of Sections 11-96-2 and 11-96-4.

(c) Components of a community action program may be administered by the community action agency when consistent with sound and efficient management and applicable law, or by other agencies. There may be projects eligible for assistance under Section 11-96-2, or projects assisted from other public or private sources; and they may be either specially designed to meet local needs or designed pursuant to the eligibility standards of a state or federal program providing assistance to a particular kind of activity which will help in meeting those needs.



Section 11-96-6 - Continuation of certain community action agencies.

Any community action agency, whether public or private which has been designated as such at the time of passage of this chapter and which has received funding as an "eligible entity" under Section 673(1) of the Community Services Block Grant Act shall maintain such designation and shall continue to receive any funds designated for community action programs as long as those agencies comply with the provisions of this chapter and all other applicable state or federal laws or regulations.

Provided, however, that this section shall not be construed to affect the eligibility of newly established community action agencies designated to serve areas not already served by a community action program to receive funding under the community action programs.






Chapter 96A - SHELTERS, HALFWAY HOUSES, ETC., AND AFFORDABLE SINGLE AND MULTI-FAMILY DWELLINGS.

Section 11-96A-1 - Legislative declarations.

It is hereby declared that a lack of sanitary, safe, and affordable dwelling accommodations for persons of moderate and low income and shelters, halfway houses and emergency housing for persons who would otherwise be homeless exists in various municipalities and rural areas of the state. Consequently, persons of low and moderate income are forced to reside in and use unsafe and unsanitary dwellings and certain other persons are unable to afford any dwelling accommodations at all. These conditions which cause an increase in and spread of disease and crime constitute a menace to the health, safety, morals, and welfare of the citizens of the state. It is a matter of public interest to provide safe and sanitary housing for the low and moderate income citizens and shelter for homeless persons, to alleviate such conditions and to encourage economic development, to increase employment in housing construction and related businesses and to create and foster conditions suitable for the welfare and prosperity of all of the people of the state by making available a more adequate supply of funds and increase the availability of safe and sanitary shelters, halfway houses, and emergency housing for the homeless and single and multi-family dwelling accommodations for citizens of low and moderate income within such municipalities and rural areas. The necessity for the provision of such homeless shelters, halfway houses, and emergency housing and such single and multi-family dwelling accommodations for low and moderate income persons and the taking of related actions provided for in this chapter is hereby declared as a matter of legislative determination to be in the public interest.



Section 11-96A-2 - Definition of "low or moderate income person or family."

For purposes of this chapter, a low or moderate income person or family shall mean those persons or families with incomes that do not exceed the level of 100 percent of the median income for the applicable area, as provided for under existing regulations promulgated by the United States Department of Housing and Urban Development currently contained within the provisions of 24 Code of Federal Regulations at Parts 813 and 913, and such successor federal laws and regulations as may exist from time to time. If no such regulations or successor regulations exist, median income will be determined by each municipality taking into account all relevant factors.



Section 11-96A-3 - Municipalities or counties empowered to take certain actions to carry out purpose of chapter.

The council or other governing body of any municipality, or governing body of a county in furtherance of the legislative purpose stated above, is empowered to take the following actions and to the extent necessary or desirable in its judgment to expend its moneys to accomplish such purpose:

(1) To acquire sites for, purchase, construct, own, develop, operate, survey, subdivide, establish, maintain, refurbish, remodel, or improve single or multi-family dwellings;

(2) To receive designated funds from whatever source, federal, state, private, or otherwise and to apply such funds for the uses and purposes described in this chapter;

(3) To sell and issue bonds or warrants in order to provide funds for any low or moderate income single or multi-family housing purpose or to provide funds for any shelter for the homeless purpose;

(4) To purchase mortgage loans from mortgage lenders;

(5) To contract with mortgage lenders for the origination of, or the servicing of mortgage loans to be made by such mortgage lenders and the servicing of the mortgages securing such mortgage loans;

(6) To make loans to mortgage lenders provided that the proceeds of such loans shall be required to be used by such mortgage lenders for the making of mortgage loans within the municipalities or counties and provided further, that the mortgages in connection with the mortgage loans so made, together with any additional security required by the municipality, shall be mortgaged, pledged, assigned, or otherwise provided as security for such loans to mortgage lenders;

(7) To exercise any and all rights according to the owner and holder of a mortgage under and in accordance with the terms of said instruments and the applicable laws of the state with respect to the mortgaged property, directly or through mortgage lenders or others acting on behalf of the municipality or county or on behalf of the holder of its bonds or warrants, including, but without limitation, the power to foreclose, to sell the equity of redemption, to purchase the equity of redemption and otherwise to sell and dispose of the mortgaged property, all as shall seem in the best interests of the municipalities and the holders of its bonds or warrants;

(8) To execute and deliver in furtherance of the provisions of this chapter, mortgages, deeds of trusts or trust indentures;

(9) To sell at public or private sale, exchange, lease, and convey any or all of its properties whenever such action is in furtherance of the purposes stated in this chapter;

(10) To establish such reserves from the proceeds of any issue of bonds, warrants, or from revenues of the municipality or county as its governing body shall determine to be necessary and desirable in connection with the payment and retirement of the bonds or warrants;

(11) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or desirable to accomplish any purpose granted by this chapter;

(12) To appropriate, lend, or donate funds or properties to any political subdivision, public corporation, or nonprofit corporation or agency to be used for the purpose of funding or providing low or moderate income housing or homeless shelter, halfway houses, or emergency housing;

(13) To provide for such insurance as the governing body may deem advisable, including, but without limitation, casualty insurance, mortgage payment guaranty insurance, and bond insurance;

(14) To enter into a management agreement or agreements with any person, firm, or corporation for the performance by said person, firm, or corporation of any of the functions or powers granted to the municipality or county in this chapter with respect to the provision of single or multi-family dwellings upon such terms and conditions as may be mutually agreeable and in the public interest;

(15) To sell or lease to persons of low or moderate income or to other persons who will themselves sell or lease the same, or otherwise make the same available for occupancy by persons of low or moderate income any single or multi-family dwelling units acquired by the municipality or county, all upon such terms and conditions as it shall determine to be in the public interest and necessary or desirable to carry out the purposes of this chapter;

(16) To acquire sites for, purchase, construct, own, develop, establish, maintain, operate, refurbish, remodel, or improve shelters for homeless persons including, without limitation, day shelters, night shelters, or respite shelters, halfway houses including, without limitation, rooming houses and emergency shelters of any kind. Soup kitchens, health clinics, social service programs, and educational programs may be operated in any of the foregoing facilities. Persons served by such facilities may be charged for the services provided therein if the council or governing body determines that such charges are in the public interest. Any of the foregoing facilities may be operated on behalf of the municipality or county by a nonprofit organization designated by the municipality or county; and

(17) To do any and all things necessary or convenient to carry out the purposes described in this chapter and to exercise its powers pursuant to the provisions of this chapter.



Section 11-96A-4 - Cooperation with other municipalities, counties, etc., in exercise of powers.

Any two or more municipalities or counties may join or cooperate with one another or with an unincorporated area in the exercise, either jointly or otherwise, of any or all of their powers for the financing, planning, undertaking, owning, constructing, operating, contracting, or disposing of any dwelling, shelter, halfway house, or other housing located within the boundaries of any one or more of said municipalities or counties. For such purpose any municipality or county may authorize any other so joining or cooperating with it to act on its behalf with respect to any or all of such powers. Any municipalities or counties joining or cooperating with one another may by resolution appoint from among the members of the governing bodies an executive committee with full power to act on behalf of such municipalities or counties with respect to all their powers. Furthermore, any municipality may join or cooperate with an unincorporated rural area in the exercise of such powers, above, with the permission and concurrence of the governing body of the county wherein the unincorporated area is located. For such purpose, any municipality or county may authorize any other so joining or cooperating with it to act on its behalf with respect to any or all of such powers.



Section 11-96A-5 - Powers conferred cumulative and supplemental.

Except as may be otherwise expressly provided, all powers and authorities conferred shall be cumulative and supplemental and not in derogation of any powers and authorities otherwise existing.



Section 11-96A-6 - Construction required to be performed by licensed contractor; construction subject to state competitive bid laws.

All construction authorized pursuant to the provisions of this chapter shall be performed by a licensed contractor as provided in Chapter 8 of Title 34. All construction authorized pursuant to the provisions of this chapter shall be subject to the state competitive bid laws as provided in Chapter 16 of Title 41, or as provided by any other provision of general law.






Chapter 97 - CONSTRUCTION AND IMPROVEMENT OF UTILITY SERVICES FACILITIES.

Section 11-97-1 - Legislative declarations and findings.

It is hereby found and declared as follows:

(1) That the health, safety, and welfare of the people of this state require the provision of certain utility services, including water and sewer services;

(2) That it is necessary for the Legislature to provide additional methods by which the cities and counties in the state may provide new and improve existing utility services facilities;

(3) That historically a significant portion of the funding of the costs of construction of such utility services facilities has been provided through grants from the United States of America;

(4) That, in recent years, funds available to cities and counties from the United States of America for payment of costs of construction of utility services facilities has been substantially reduced, and it is anticipated that, in coming years, such funds may be further reduced or eliminated;

(5) That the result of the elimination of funding from the United States of America will be to place the entire burden of payment of costs of constructing and improving utility services facilities solely upon the cities and counties in the state;

(6) That the users of utility services facilities will be forced to pay increased charges in amounts sufficient to enable the cities and counties to provide funds to pay costs of constructing new and improved utility services facilities;

(7) That it may be impossible for cities and counties to raise rates with respect to the use of such utility services facilities to such levels as will provide funds sufficient to enable such cities and counties to pay substantially all of the costs of constructing and improving such utility services facilities;

(8) That the legislatures in other states of the United States of America, including surrounding states, have enacted or are considering legislation making available to cities and counties new and different methods of financing the costs of such utility services facilities, to the end that the entire burden of the loss of funds from the United States of America will not be placed directly on the users of such utility services in the form of substantially increased charges;

(9) That among the alternatives available to cities and counties in the construction of new and improved utility services facilities is the encouragement of private investment in the construction, ownership, and operation of utility services facilities;

(10) That to the extent that the provision of utility services facilities in connection with private ownership and operation reduces the cost of service, the people of this state are greatly benefited by lower cost to the users of such utility services facilities;

(11) That to the extent that utility services charges in this state are substantially higher than in surrounding states, the industrial development of the state is adversely affected and the improvement of the quality of the environment of the state impeded.The

Legislature, therefore, finds and declares that it is necessary, desirable, and in the public interest that additional and alternative methods of providing for the construction and improvement of certain utility services facilities be provided; and that the provisions of this chapter are in the public interest and promote the health, welfare, and safety of the citizens of this state.



Section 11-97-2 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of a clear implication herein otherwise, be given the following respective interpretations herein:

(1) APPLICANT. A natural person who files a written application with the governing body of any county or municipality in accordance with the provisions of Section 11-97-3 hereof.

(2) AUTHORIZING RESOLUTION. A resolution of ordinance adopted by the governing body of any county or municipality in accordance with the provisions of Section 11-97-3 hereof, that authorizes the incorporation of a corporation.

(3) BOARD. The board of directors of a corporation.

(4) BONDS. Bonds, notes, or other obligations representing an obligation to pay money.

(5) CORPORATION. Any public corporation organized pursuant to the provisions of this chapter.

(6) COSTS. As applied to a facility or any portion thereof, shall include all or any part of the cost of construction, acquisition, alteration, enlargement, extension, reconstruction, improvement, and remodeling of a facility, including all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, permits, approvals, licenses, and certificates and interests acquired or used for, in connection with or with respect to a facility, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring lands to which such buildings or structures may be moved, the cost of all machinery and equipment, financing charges, underwriters' commissions or discounts, interest prior to, during, and following completion of such construction and acquisition, provisions for reserves for both principal and interest and for maintenance, extensions, enlargements, additions, and improvements to any facilities then being or theretofore acquired and all other amounts authorized by any corporation to be paid into any special funds from proceeds of bonds issued by the corporation, the cost of architectural, engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing a facility, and such other expenses as may be necessary or incident to the construction and acquisition of a facility, the financing of such construction and acquisition, and the placing of a facility in operation.

(7) COUNTY. Any county in the state.

(8) DETERMINING COUNTY. With respect to a corporation, any county the governing body of which shall have made findings and determinations of fact pertaining to the organization of such corporation in accordance with the provisions of Section 11-97-3.

(9) DETERMINING MUNICIPALITY. With respect to a corporation, any municipality the governing body of which shall have made findings and determinations of fact pertaining to the organization of such corporation, in accordance with the provisions of Section 11-97-3.

(10) DETERMINING SUBDIVISION. With respect to a corporation, any determining county or determining municipality and, with respect to an instrumentality, the county or municipality or combination thereof whose governing body is empowered to incorporate or otherwise establish such instrumentality.

(11) DIRECTOR. A member of the board of a corporation.

(12) ELIGIBLE INVESTMENT. Includes:

a. Any time deposit with, or any certificate of deposit issued by, (i) any bank which is organized under the laws of the United States of America or any state thereof and deposits in which are insured by the Federal Deposit Insurance Corporation or any department, agency, or instrumentality of the United States of America that may succeed to the functions of such corporation or (ii) any savings and loan association which is organized under the laws of the United States of America or any state thereof and deposits in which are insured by the Federal Savings and Loan Insurance Corporation or any department, agency, or instrumentality of the United States of America that may succeed to the functions of such corporation;

b. Any debt securities that are direct, general obligations of the United States of America;

c. Any debt securities the payment of the principal of and interest on which is unconditionally guaranteed by the United States of America;

d. Any debt securities that are direct, general obligations of any agencies or instrumentalities of the United States of America, including the following: The Export-Import Banks of the United States, the Federal Farm Credit Banks, the Federal Land Banks, the Federal Intermediate Credit Banks, the Banks for Cooperatives, the Federal Home Loan Banks (including any joint obligations of any two or more of the foregoing agencies), the Federal Home Loan Mortgage Corporation (including participation certificates of the last named agency), the Government National Mortgage Association (including participation certificates of the last named agency), the Tennessee Valley Authority, the Federal Reimbursement Bank, and the Farmers Home Administration;

e. Any debt securities that are direct, general obligations of the Federal National Mortgage Association;

f. Prime commercial paper or finance company paper which is rated not less than prime one or the equivalent thereof by Moody's Investors Service, Inc., or Standard & Poor's Corporation, or their successors;

g. Units of investment in any money market fund which is rated not less favorably than A (or the equivalent thereof) by Moody's Investors Service, Inc., or Standard & Poor's Corporation, or their successors; and

h. Any debt obligation in which an insurance company organized under the laws of the state may legally invest its money at the time of investment by an authority.

(13) FACILITY. Property or collections of property used to provide utility services, including all land, rights-of-way, property rights, franchise rights, buildings and other structures, machinery, equipment, vehicles, furniture, fixtures, reservoirs, wells, intakes, mains, laterals, pipes, aqueducts, and all other property, rights, easements, and interests necessary or desirable in connection therewith.

(14) GOVERNING BODY. With respect to a municipality, its city or town council, board of commissioners, or other like governing body exercising the legislative functions of a municipality and, with respect to a county, its county commission or other like governing body exercising the legislative functions of a county and, with respect to an instrumentality or Tannehill Furnace and Foundry Commission, its board of directors or other like governing body duly constituted to exercise the ultimate decision-making functions of such instrumentality or said Tannehill Furnace and Foundry Commission, as the case may be.

(15) GOVERNMENTAL USER. Any county or municipality, or any instrumentality of either thereof (including, without limitation to, any corporation incorporated hereunder) or Tannehill Furnace and Foundry Commission, that receives, participates in, or otherwise partakes of utility services pursuant to a utility services agreement.

(16) INCORPORATORS. The persons forming a public corporation pursuant to the provisions of this chapter.

(17) INSTRUMENTALITY. With respect to any county or municipality, any public corporation, public authority, board, commission or other similar body that is incorporated, established, or controlled by such county or municipality.

(18) MUNICIPALITY. An incorporated municipality in the state.

(19) PERSON. Any natural person, public or private corporation (including, without limitation to, any corporation incorporated hereunder), partnership, trust, foundation, government or governmental body, political subdivision, or other legal entity.

(20) PROVIDER. Any person that provides utility services to any user pursuant to a utility services agreement.

(21) REVENUES. All rentals, receipts, income, and other charges derived or received or to be derived or received by the corporation, from any of the following: The operation by the corporation of a facility or facilities, or part of either thereof; the sale, including installment sales or conditional sales, lease, sublease, or use or other disposition of any facility or portion thereof; repayment of any loan with respect to any facility or the operation thereof; contracts, agreements, or franchises with respect to a facility (or portion thereof); any gift or grant; proceeds of bonds to the extent of use thereof for payment of principal of, interest or premium, if any, on the bonds is authorized by the corporation; proceeds from any insurance, condemnation or guaranty pertaining to a facility or property mortgaged to secure bonds or pertaining to the financing of a facility; and income and profit from the investment of the proceeds of bonds or of any revenues.

(22) STATE. The State of Alabama.

(23) TANNEHILL FURNACE AND FOUNDRY COMMISSION. The "Tannehill Furnace and Foundry Commission" created under Article 10 of Chapter 9 of Title 41.

(24) UTILITY SERVICES. Any services for (i) the collection, treatment, and delivery of water, whether such water is used for human consumption or industrial use, and (ii) the collection, treatment, and disposal of sewage, wastewater, industrial effluent, or other fluid waste.

(25) UTILITY SERVICES AGREEMENT. Any agreement between or among one or more users and one or more providers, whether such agreement is in the form of a lease, a service contract, a contract of sale, or in any other form, pursuant to which a provider or providers shall agree to provide one or more utility services to, or for the benefit of, such user or users under circumstances in which the facilities for the provision of such utility services are financed, in whole or in part, by a corporation.

(26) USER. Any person that receives, participates in, or otherwise partakes of utility services pursuant to a utility services agreement, and includes any governmental user.



Section 11-97-3 - Filing of application for incorporation of corporation; authorization of incorporation by governing body of county or municipality.

A public corporation may be organized pursuant to the provisions of this chapter in any county or municipality. In order to incorporate such a public corporation, any number of natural persons, not less than three, who are duly qualified electors of the determining county or the determining municipality, as in the case may be applicable, shall first file a written application with the governing body of such county or municipality, which application shall:



Section 11-97-4 - Incorporation procedure; contents, execution, and filing of certificate of incorporation.

(a) Within 40 days following the adoption of an authorizing resolution the applicants shall proceed to incorporate a corporation by filing for record in the office of the judge of probate of the county or one of the counties in which the determining subdivision is located a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided.

(b) The certificate of incorporation of the corporation shall state:

(1) The names of the persons forming the corporation, and that each of them is a duly qualified elector of the determining subdivision;

(2) The name of the corporation [which shall be "The Governmental Utility Services Corporation of ___________," with the insertion of the name of the determining subdivision (which name may include additional wording identifying the region served by the facility), unless the Secretary of State shall determine that such name is identical to the name of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty, in which case the incorporators may insert additional identifying words so as to eliminate said duplication or similarity];

(3) The period for the duration of the corporation (if the duration is to be perpetual, subject to the provisions of Section 11-97-23 hereof, that fact shall be stated);

(4) The name of the determining subdivision together with the date on which the governing body thereof adopted the authorizing resolution;

(5) The location of the principal office of the corporation, which shall be within the boundaries of the determining subdivision;

(6) That the corporation is organized pursuant to the provisions of this chapter; and

(7) Any other matters relating to the corporation that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it (1) a copy of the application as filed with the governing body of the determining subdivision in accordance with the provisions of Section 11-97-3, (2) a certified copy of the authorizing resolution adopted by the governing body of the determining subdivision, and (3) a certificate by the Secretary of State that the name proposed for the corporation is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty.

(d) Upon the filing for record of the said certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the corporation shall come into existence and shall constitute a public corporation under the name set forth in said certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the corporation has been filed for record.

(e) The authorization of the incorporation of one corporation shall not preclude the authorization by the governing body of any determining subdivision of the incorporation of other such authorities; provided, that such other corporations shall be required to adopt names or designations sufficient to distinguish them from any corporation theretofore incorporated.



Section 11-97-5 - Amendments to certificate of incorporation.

The certificate of incorporation of any corporation incorporated under the provisions of this chapter may at any time and from time to time be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the said resolution and which amendment may include any matters which might have been included in the original certificate of incorporation.

After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the corporation, the chairman of the board and the secretary of the corporation shall sign and file a written application in the name of and on behalf of the corporation, under its seal, with the governing body of the determining subdivision, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the said resolution adopted by the board proposing the said amendment to the certificate of incorporation, together with such documents in support of the application as the said chairman may consider appropriate. As promptly as may be practicable after the filing of the said application with the governing body of the determining subdivision pursuant to the foregoing provisions of this section, that governing body shall review the said application and shall find and determine whether it is wise, expedient, necessary or advisable for the said amendment to be made. In finding and determining whether it is wise, expedient, necessary or advisable for the said amendment to be made, the said governing body may consider, in conjunction with any other factors it may deem relevant, alternative means of accomplishing any lawful objective or purpose of the said amendment affecting the public interest. If the said governing body finds and determines that it is wise, expedient, necessary or advisable for the said amendment to be made, it shall adopt a resolution declaring that it has reviewed the said application and has found and determined as a matter of fact that it is wise, expedient, necessary or advisable for the said amendment to be made; if the said governing body finds and determines that it is not wise, expedient, necessary or advisable for the said amendment to be made, it shall deny the application. Such governing body shall also cause a copy of the said application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of said governing body at which final action upon the said application is taken.

Within 40 days following the adoption by the governing body of the determining subdivision of a resolution finding and determining as a matter of fact that it is wise, expedient, necessary or advisable for said amendment to be made, the chairman of the board of the corporation and the secretary of the corporation shall sign, and file for record in the office of the judge of probate with which the certificate of incorporation of the corporation was originally filed a certificate in the name of and in behalf of the corporation, under its seal, reciting the adoption of said respective resolutions by the board and by the said governing body and setting forth the said proposed amendment. If the proposed amendment provides for a change in the name of the corporation, there shall be filed, together with the certificate required by the immediately preceding sentence, a certificate by the Secretary of State showing that the proposed new name of the corporation is not identical to that of any other corporation then in existence and organized under the laws of the state or so nearly similar to that of any other such corporation as to lead to confusion and uncertainty. The judge of probate shall promptly examine each such certificate and shall determine whether it is complete and regular on its face and whether the proposed amendment complies with the provisions of this chapter. If the judge of probate shall find that each such certificate is complete and regular on its face and that the proposed amendment complies with the provisions of this chapter, he shall require each such certificate to be recorded in the permanent records maintained in his office. Upon the filing of the aforesaid certificates, the said amendment to the certificate of incorporation shall become effective. If the proposed amendment effects a change in the name of the corporation, the judge of probate shall promptly send a notice to the Secretary of State, advising him of such change. No certificate of incorporation of a corporation shall be amended except in the manner provided in this section.



Section 11-97-6 - Board of directors of corporation; election; terms of office; vacancies; qualifications; expenses; impeachment.

(a) Each corporation shall be governed by a board of directors. All powers of the corporation shall be exercised by the board or pursuant to its authorization. The board shall consist of three directors who shall be elected by the governing body of the determining subdivision for staggered terms as hereinafter provided. The governing body of the determining subdivision shall specify for which term each director is elected. The initial term of office of one director shall begin immediately upon his election and shall end at 12:01 o'clock, A.M., on January 1 of the first succeeding odd-numbered calendar year following his election. The initial term of office of another director shall begin immediately upon his election and shall end at 12:01 o'clock, A.M., on January 1 of the second succeeding odd-numbered calendar year following his election. The initial term of the remaining director shall begin immediately upon his election and shall end at 12:01 o'clock, A.M., on January 1 of the third succeeding odd-numbered calendar year following his election. Thereafter, the term of office of each such director shall be six years. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the determining subdivision. If the term of office being served by any director shall expire prior to the election of such director for a new term or prior to the election of his successor by the governing body of the determining subdivision, such director shall continue to serve until his successor is elected and qualified, and if such director is elected for a new term after the expiration of the immediately preceding term which he has been serving, his new term of office shall be deemed to have commenced as of the expiration of such immediately preceding term.

(b) Any officer of the determining subdivision shall be eligible for appointment and may serve as a member of the board for the term for which he is appointed or during his tenure as an officer of the determining subdivision, whichever expires first, but he shall not receive a fee for his services; provided, however, that at no time shall the board consist of more than one officer of the determining subdivision. Each director must be a duly qualified elector of the determining subdivision. Directors shall be eligible for reelection. Each director shall be reimbursed for expenses actually incurred by him in and about the performance of his duties. No director shall vote on or participate in the discussion or consideration of any matter coming before the board in which he, his immediate family or any business enterprise with which he is associated has any direct or indirect pecuniary interest; provided, however, that when any such matter is brought before the board, any director having an interest therein which may be in conflict with his obligations as a director shall immediately make a complete disclosure to the board of any direct or indirect pecuniary interest he may have in such matter prior to removing himself and withdrawing from the board's deliberations and vote on the matter presented.

(c) A majority of the directors shall constitute a quorum for the transaction of business. No vacancy in the membership of the board or the voluntary disqualification or abstention of any member thereof shall impair the right of a quorum to exercise all of the powers and duties of the corporation.

(d) Any director of the corporation may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama, or successor provision thereof, and the general laws of the state for impeachment and removal of the officers mentioned in Section 175, or successor provision thereof.

(e) All proceedings of the board shall be reduced to writing by the secretary of the corporation and maintained in the permanent records of the corporation. Copies of such proceedings, when certified by the secretary of the corporation under the seal of the corporation, shall be received in all courts as evidence of the matters therein certified.



Section 11-97-7 - Officers of corporation.

The officers of a corporation shall consist of a chairman, a vice-chairman, a secretary, a treasurer, and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may but need not be held by the same person. The chairman and vice-chairman of a corporation shall be elected by the board from the membership thereof; the secretary, the treasurer, and any other officers of the corporation may but need not be members of the board and shall also be elected by the board. The chairman, vice-chairman, secretary, and treasurer of the corporation shall also be the chairman, vice-chairman, secretary, and treasurer of the board, respectively.



Section 11-97-8 - Powers of corporation; location of facilities of corporation.

(a) Every corporation shall have all of the powers necessary and convenient to carry out and effectuate the purposes and provisions of this chapter, including (without limiting the generality of the foregoing) the following powers:

(1) To have succession in its corporate name for the duration of time (which may be in perpetuity, subject to the provisions of Section 11-97-22 hereof) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil suits and actions and to defend suits against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt, alter, and repeal bylaws, regulations, and rules, not inconsistent with the provisions of this chapter, for the regulation and conduct of its affairs and business;

(5) To acquire, whether by gift, purchase, transfer, foreclosure, lease, or otherwise, to construct and to expand, improve, operate, maintain, equip, and furnish one or more facilities, including all real and personal properties that its board may deem necessary in connection therewith, regardless of whether or not any such facility shall then be in existence and, if in existence, regardless of whether or not any such facility is then owned or leased by any person to which such facility may subsequently be sold or leased by such corporation;

(6) To borrow money and to sell and issue bonds as hereinafter provided for any corporate use or purpose;

(7) To lease to any person or persons all or any part of any facility or facilities that are or are to be owned by it, to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof, all upon such terms and conditions as its board may deem advisable;

(8) To contract to sell, convey, or dispose of and to sell, convey, or dispose of all or any part of a facility (including but not limited to the granting of options to purchase a facility to any person), all for such consideration and upon such terms and conditions as its board may deem advisable;

(9) In connection with the financing of the acquisition, construction, or operation of one or more facilities, to lend, upon such terms and conditions as its board may deem advisable, all or any portion of the proceeds derived from the issuance of its bonds for one or more or any combination of the following purposes:

a. To enable such person to borrow an amount not substantially in excess of the equity (determined on any basis not resulting in a higher value for any facility in question than the estimated replacement cost or the appraised market value thereof, whichever may be greater) which such person may then have in any facility or facilities;

b. To enable such person to refinance any outstanding indebtedness incurred or assumed in connection with the acquisition, improvement, or operation of any existing facility or facilities;

c. To enable such person to finance the costs of acquiring, by purchase, construction, or otherwise, one or more facilities and/or the costs of expanding or improving one or more facilities, regardless of whether any such facility has theretofore been owned or leased by such person or is to be acquired or leased by such person; and

d. To enable such person to borrow working capital for use in the operation of one or more facilities.

(10) To pledge for payment of any bonds issued or assumed by the corporation any revenues from which such bonds are payable as herein provided, and to mortgage or pledge any or all of its facilities or any part or parts thereof, whether then owned or received or thereafter acquired or received, and to pledge any revenues from which such bonds are payable as herein provided as security for the payment of the principal of and the interest and premium, if any, on any bonds so issued and any agreements (including, without limitation, any utility service agreements) made in connection therewith;

(11) To assume obligations secured by a lien on or secured by and payable out of or secured by a pledge of any facility or facilities or part thereof or the revenues derived from any facility or facilities that may be acquired by the corporation;

(12) To make, enter into, and execute such contracts, agreements, leases and other instruments (including, without limitation to, utility service agreements) and to take such other actions as may be necessary or convenient to accomplish any purpose for which such corporation was organized or to exercise any power expressly granted hereunder;

(13) To enter into contracts with, to accept aid, loans and grants from, to cooperate with and to do any and all things not specifically prohibited by this chapter or the constitution or other applicable laws of the state that may be necessary in order to avail itself to the aid and cooperation of the United States of America, the state or any agency, instrumentality, or political subdivision of either thereof in furtherance of the purposes of this chapter;

(14) To receive and accept from any source aid or contributions in the form of money, property, labor, or other things of value, to be held, used, and applied to carry out the purposes of this chapter, subject to any lawful condition upon which such aid or contributions may be given or made;

(15) To appoint, employ, and contract with such employees and agents, including but not limited to, architects, engineers, attorneys, accountants, financial experts, fiscal agents, and such other advisors, consultants, and agents as may in its judgment be necessary or desirable, and to fix their compensation;

(16) To enter into a management contract or contracts with any municipality, any county, or any person or persons for the management, supervision, or operation of all or any part of its facilities as may in the judgment of such corporation be necessary or desirable in order to perform more efficiently or economically any function for which it may become responsible in the exercise of the powers conferred upon it by this chapter;

(17) To procure insurance against any loss in connection with its property and other assets in such amounts and from such insurers as its board may deem desirable;

(18) To the extent permitted by the contracts of such corporation with the holders of its bonds and if not otherwise specifically prohibited by any other provision of this chapter, to invest its moneys (including, without limitation, the moneys held in any special fund created pursuant to any trust indenture or agreement or resolution securing any of its bonds and proceeds from the sale of any bonds) not required for immediate use in eligible investments;

(19) To include in any borrowing by such corporation such amounts as may be deemed necessary by its board to pay bond discount, commissions, or other financing charges, interest on the obligations issued in evidence of such borrowing for such period as its board shall deem advisable, fees and expenses of financial advisors and planning and management consultants, all legal, accounting, publishing, printing, recording, and filing fees and expenses and such other expenses as shall be necessary or incident to such borrowing;

(20) To the extent permitted by its contracts with the holders of its bonds, to purchase bonds of such corporation out of any of its funds or moneys available therefor and to hold, cancel, or resell such bonds;

(21) To secure payment of bonds or other obligations of such corporation, including performance obligations relating to processes and facilities involved in providing utility services, by procuring or agreeing to procure (i) insurance or guarantees from the United States of America or any agency or instrumentality thereof, or (ii) insurance, guarantees, letters of credit, and other sureties from banks, insurance companies, and other financial institutions, and to pay premiums, commissions, and fees necessary to procure such insurance, guarantees, letters of credit, or other sureties;

(22) To establish and maintain one or more special debt service reserve funds and such other special fund or funds as may be necessary or desirable for its corporate purposes and to pay into each such fund any moneys contributed or granted to such corporation for the purpose of such fund by any governmental or public entity or any private party, any proceeds from the sale of bonds to the extent provided in the resolution adopted by the board of such corporation authorizing the issuance of such bonds and any other moneys which may be made available to such corporation for the purpose of such fund from any other source or sources;

(23) To require payments in lieu of taxes with respect to any facilities to be made by a provider to the state, a county, or a municipality, or any two or more thereof; and

(24) To do any and all things necessary or convenient to carry out its purposes and to exercise its powers pursuant to the provisions of this chapter.

(b) Any facility or facilities of a corporation organized pursuant to determination by a determining municipality may be located within or without or partially within and partially without the determining municipality, subject to the following conditions:

(1) No such facility or part thereof shall be located more than 30 miles from the corporate limits of the determining municipality;

(2) No such facility or part thereof shall be located within the corporate limits of a municipality other than the determining municipality in this state unless the governing body of such other municipality has first adopted a resolution consenting to the location of such facility or part thereof in such municipality; and

(3) No such facility or part thereof shall be located in a county other than that (or those) in which the determining municipality (or part thereof) is situated unless the governing body of such other county has first adopted a resolution consenting to the location of such facility or part thereof in such county.

(c) Any facility or facilities of a corporation organized pursuant to determination by a determining county may be located within or without or partially within and partially without the determining county, subject to the following conditions:

(1) No part of a facility shall be located more than three miles outside the boundaries of the determining county;

(2) In no event shall any facility or part thereof be located within the corporate limits of a municipality unless the governing body of such municipality has first adopted a resolution consenting to the location of such facility or part thereof in such municipality; and

(3) No such project or part thereof shall be located in a county other than the determining county unless the governing body of such other county has first adopted a resolution consenting to the location of a part of such facility in such other county.



Section 11-97-9 - Bonds of corporation generally.

(a) Any corporation shall have the power to issue, sell and deliver at any time and from time to time its bonds in such principal amount or amounts as its board shall determine to be necessary to provide sufficient funds for achieving any of its corporate purposes, including the payment of interest on any of its bonds, the establishment of reserves to secure any such bonds and all other expenditures of such corporation incident to and necessary or convenient to carry out its corporate purposes and powers. Any corporation shall also have the power to issue from time to time bonds to renew bonds and bonds to pay bonds, including interest thereon and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other of its corporate purposes.

(b) The bonds issued by any corporation shall be authorized by resolution or resolutions adopted by its board, shall bear such date or dates and shall mature at such time or times as such resolution or resolutions may provide, except that no bond shall mature more than 40 years from date of its issue. The bonds of any corporation may be issued as serial bonds or as term bonds or as a combination thereof. The bonds of any corporation shall bear interest at such rate or rates, be in such form and denominations, either coupon or registered, carry such registration privileges, be executed by such officers of such corporation and in such manner, be payable in such medium of payment, at such place or places within or without the state and be subject to such terms of redemption as may be provided in the resolution or resolutions by which they are authorized to be issued. The bonds of any corporation may be sold by such corporation at public or private sale at such price or prices as such corporation shall determine. If such action shall be deemed advisable by the board, there may be retained in the proceedings under which any of such bonds are authorized to be issued an option to redeem all or any part thereof as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be recited in summary form on the face of such bonds; provided that any bond of any corporation having a specified maturity more than 15 years after its date shall be made subject to redemption at the option of such corporation at the expiration of 15 years from its date and on any interest payment date thereafter at such price or prices and after such notice or notices and on such terms and in such manner as may be provided in the resolution adopted by the board of such corporation authorizing the issuance of such bond. Any corporation may pay all expenses, premiums and commissions which its board may deem necessary and advantageous in connection with the issuance of any of its bonds. Issuance by any corporation of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds, but the resolutions whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for the benefit of any prior issue of bonds, unless in the proceedings authorizing such prior issue the right was reserved to issue subsequent bonds on a parity with such prior issue.

(c) Prior to the preparation of definitive bonds, the corporation may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The corporation may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost.

(d) All obligations created or assumed and all bonds issued or assumed by any corporation shall be solely and exclusively an obligation of such corporation and shall not create an obligation or debt of the state, the determining subdivision, any other county or municipality or any other political subdivision of the state or any instrumentality or governmental agency existing under the laws thereof; provided, that the provisions of this subsection shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the corporation.



Section 11-97-10 - Security for payment of bonds; contracts and agreements to secure.

(a) Bonds issued by any corporation may, as its board may deem advisable, be either general obligations of such corporation or limited obligations payable only out of certain specified revenues or assets of such corporation; provided, that any corporation may enter into contracts with the holders of any of its bonds preventing such corporation from thereafter issuing general obligation bonds or limiting the amount of such bonds that may thereafter be issued. To the extent permitted by any contracts with the holders of outstanding bonds and any other contractual obligations or requirements, any corporation may pledge any of its revenues or mortgage or assign any of its assets, whether real or personal and whether tangible or intangible, to secure the payment of any of its bonds.

(b) As security for payment of the principal of and the interest and premium, if any, on any bonds issued or assumed by it, any corporation may enter into a contract or contracts, and adopt resolutions or other proceedings containing provisions constituting a part of the contract or contracts with the holders of such bonds, pertaining to, among other things, the following matters:

(1) Pledging all or any part of the revenues of such corporation to secure the payment of such bonds, subject to contracts with the holders of its then outstanding bonds;

(2) Pledging, assigning or mortgaging all or any part of the assets of such corporation to secure the payment of such bonds, subject to contracts with the holders of its then outstanding bonds;

(3) The creation of reserves, sinking funds or other funds and the regulation and disposition thereof;

(4) Limitations on the purpose to which the proceeds of sale of such bonds may be applied and pledging such proceeds to secure the payment of such bonds;

(5) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds;

(6) Binding the corporation to impose and collect reasonable rates for and the imposition of reasonable regulations respecting any service rendered from or with respect to any facility or facilities;

(7) The procedure, if any, by which the terms of any contract with the holders of such bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(8) Limitations on the amount of moneys to be expended by such corporation for its operating expenses;

(9) Vesting in a trustee or trustees such property, rights, powers and duties as such corporation may determine;

(10) Defining the acts or omissions to act that shall constitute a default in the performance of the obligations and duties of such corporation to the holders of such bonds and providing for the rights and remedies of such holders in the event of such default; provided, however, that such rights and remedies shall not be inconsistent with the general laws of the state and the other provisions of this chapter; and

(11) Any other matters of like or different character which in any way affect the security or protection of the holders of such bonds.

(c) Any mortgage of property granted by any corporation, any security interest in property created by it or any assignment or pledge of revenues or contract rights made by it, in each case to secure the payment of its bonds, shall be valid and binding from the time when such mortgage is granted, such security interest is created or such assignment or pledge is made, as the case may be, and the property so mortgaged, the property with respect to which such security interest is so created and the revenues and contract rights so assigned or pledged shall immediately (or as soon thereafter as such corporation obtains any right thereto or interest therein) be subject to such mortgage, security interest, assignment or pledge, as the case may be, without physical delivery of any property, revenues or contract documents covered thereby or any further act, and the lien of any such mortgage, security interest, assignment or pledge shall be valid and binding as against all persons having claims of any kind in tort, contract or otherwise against such corporation, irrespective of whether such persons have actual notice thereof, from the time notice of such mortgage, security interest, assignment or pledge is filed for record (i) in the office of the judge of probate in which the certificate of incorporation of such corporation was filed for record and (ii) in the case of any mortgage or security interest covering any tangible property, whether real, personal or mixed, in the office of the judge of probate of the county in which such property is or is to be located pursuant to any agreement made by such corporation with any person respecting the location and use of such property. Such notice shall contain a statement of the existence of any such mortgage, security interest, assignment or pledge, as the case may be, a description of the property, revenues or contract rights subject thereto and a description of the bonds secured thereby, all in terms sufficient to give notice to a reasonably prudent person of the existence and effect of any such mortgage, security interest, assignment or pledge. If the requirements of the preceding sentence are met, such notice may consist of (i) a summary statement prepared specially for the purpose of serving as such notice, (ii) an executed counterpart of any mortgage, security agreement, assignment, trust indenture or any other instrument granting such mortgage, creating such security interest or making such assignment or pledge, as the case may be, or (iii) a certified copy of the resolution adopted by the board of such corporation authorizing such mortgage, security interest, assignment or pledge, as the case may be.

(d) Any corporation shall have power, subject to contracts with the holders of its then outstanding bonds, to purchase for retirement and cancellation any of its bonds and to use any of its available funds for such purpose, provided that, if such bonds are then redeemable, the purchase price thereof shall not exceed the redemption price then applicable, plus accrued interest thereon to the date of purchase, and if such bonds are not then redeemable, the purchase price thereof shall not exceed the redemption price applicable on the earliest date after such purchase upon which such bonds become subject to redemption, plus accrued interest thereon to the date of purchase.

(e) The bonds of any corporation may, at the discretion of such corporation, be issued under and secured by a trust indenture or trust indentures by and between such corporation and a corporate trustee, which may be any trust company or bank having the power of a trust company within or without the state. Any such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of such corporation in relation to the exercise of its corporate powers and the custody, safeguarding and application of all moneys. Such authority may provide by any such trust indenture for the payment to the trustee thereunder or other depository of the proceeds of any bonds issued thereunder and any revenues pledged for the security of such proceeds and revenues, with such safeguards and restrictions as it may determine. All expenses incurred in connection with such trust indenture may be treated as part of the operating expenses of such corporation.

(f) Whether or not the bonds of any corporation are of such form and character as to be negotiable instruments under the terms of the Alabama Uniform Commercial Code, such bonds are hereby made negotiable instruments within the meaning of the Alabama Uniform Commercial Code and for all purposes thereof, subject only to any registration provisions of such bonds. In case any of the directors or officers of any corporation whose signatures appear on any bonds or coupons appertaining to any bond shall cease to be such directors or officers before the delivery of such bonds or coupons, such signatures shall, nevertheless, be valid and sufficient for all purposes to the same extent as if such directors or officers had remained in office until such delivery.

(g) The directors and officers of any corporation shall not be subject to any personal liability by reason of the issuance of any bonds of such corporation.



Section 11-97-11 - Proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by a corporation shall be used solely for the purpose or purposes for which the same are authorized; provided, however, that if for any reason any part of such proceeds shall not be necessary for such purposes, then such unexpended part of such proceeds shall be applied to the payment of the principal or of interest on the said bonds. All accrued interest and premium received in any such sale shall be applied to the payment of interest or principal on the bonds sold.



Section 11-97-12 - Refunding bonds.

(a) Any bonds issued or assumed by a corporation may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with such refunding including, without limitation to, attorneys' fees, costs of printing the refunding bonds, financial advisors' fees and accountants' fees; provided, that unless such bonds are duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. The issuance of such refunding bonds, the maturities and other details thereof, the rights of the holders thereof and the rights, duties, and obligations of such corporation in respect thereof shall be governed by the provisions of this chapter relating to the issuance of bonds generally, to the extent that such provisions may be appropriate therefor.

(b) Refunding bonds issued by any corporation may be sold or exchanged for outstanding bonds issued under this chapter and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding bonds. Pending the application of the proceeds of any such refunding bonds for any of the purposes provided in this section, such proceeds may be invested in any eligible investments pursuant to an escrow agreement providing for the future application of such proceeds in accordance with such purposes.



Section 11-97-13 - Freedom of corporation from supervision and control of state; applicability of certain laws regarding operation of facilities.

(a) This chapter is intended to aid the state through the furtherance of the purposes of the chapter by providing appropriate and independent instrumentalities with full and adequate powers to fulfill their functions. Except as expressly provided in this chapter, no proceeding, notice, or approval shall be required for the incorporation of any corporation or the amendment of its certificate of incorporation, the purchase of any note or other instrument secured by a mortgage, deed of trust, note or other security interest, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture, or the exercise of any other of its powers by a corporation. Neither a public hearing nor the consent of the State Department of Finance or any other department, agency, bureau, board, or corporation of the state shall be prerequisite to the issuance of bonds by a corporation.

(b) Each corporation shall, however, be subject to the provisions of the laws of this state respecting the operation of facilities of the corporation, including particularly the provisions of Chapters 23, 25, and 26 of Title 22.



Section 11-97-14 - Power of eminent domain.

Each corporation organized under the provisions of this chapter is hereby granted the power of eminent domain and may exercise such power in the manner provided by law for the purpose of obtaining real property for any facility or part thereof.



Section 11-97-15 - Contacts; cooperation; aid and agreements from other bodies.

(a) For the purpose of attaining the objectives of this chapter, any county, municipality, or other political subdivision, public corporation, agency or instrumentality of the state, a county or municipality may, upon such terms and with or without consideration, as it may determine, do any or all of the following:

(1) Lend or donate money to any corporation or perform services for the benefit thereof;

(2) Donate, sell, convey, transfer, lease, or grant to any corporation, without the necessity of authorization at any election of qualified voters, any property of any kind; and

(3) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with any corporation in attaining the objectives of this chapter.

(b) Without in any way limiting the generality of the foregoing, any municipality, county, or any political subdivision or agency of the state or of a county or municipality, a public corporation or any other entity is authorized to convey to the corporation, and the corporation in turn is authorized to convey to any person, any existing facility, it being hereby specifically declared that the agreement of any person to whom such conveyance is made to provide a facility or facilities that are in full compliance with all such applicable federal and state laws and regulations shall be deemed to be adequate consideration for any such transfer.



Section 11-97-16 - Utility services agreements; incurring indebtedness by governmental users; enforceability of utility services agreements.

(a) Any county or municipality, or any instrumentality of either thereof, if authorized by resolution or ordinance of its governing body, may enter into one or more utility services agreements with a provider or providers pursuant to which such provider or providers shall provide one or more utility services for, or for the benefit of, any such governmental user that is a party to such utility services agreement. Any such utility services agreement may provide for the purchase by the governmental user thereunder of all or any part of the capacity, capability, or output of the facilities used to provide the applicable utility services. Since the receipt of utility services by a governmental user pursuant to a utility services agreement affords such governmental user the benefits of such utility services without the burdens of ownership and operation of the facilities for the provision of such utility services, and since the payments by such governmental user under such utility services agreement will constitute, in whole or in part, the source of repayment for any financing of the facilities for the provision of such utility services, any utility services agreement may provide (i) that the governmental user thereunder shall be obligated to make the payments required of it by such utility services agreement whether or not the applicable facilities are completed, operable, or operating and notwithstanding the suspension, interruption, interference, reduction, or curtailment of the capacity, capability, or output, as in the case may be applicable, of such facilities or the utility services contracted for, the nonperformance or nondelivery of the utility services contracted for, or the inability, for any reason, of the governmental user to receive or partake of the utility services so contracted for, and (ii) that the payments by the governmental user under such utility services agreement shall not be subject to any reduction, whether by offset or otherwise, and shall not be conditioned upon the performance or nonperformance by the provider or providers under such utility services agreement. Any utility services agreement pursuant to which utility services are to be provided to more than one governmental user may also provide that if one or more of such governmental users shall default in the payment of its or their obligations thereunder, then in such event the other governmental user or users that are parties to such utility services agreement shall be required to accept and pay for, and shall be entitled proportionately to and may use or otherwise dispose of, the utility services (or the capacity, capability, or output thereof) which was to be received by the defaulting governmental user. Any utility services agreement may provide that the obligation of any governmental user to make payments thereunder in respect of utility services shall be as absolute and unconditional as the obligation of such governmental user to repay money that it borrowed directly on its own credit for the purpose of financing the acquisition of facilities that would be used to provide utility services equivalent to those proposed to be provided pursuant to such utility services agreement. Any utility services agreement may extend for a period not exceeding 40 years from the date that such utility services agreement is entered into.

(b) It is hereby recognized that this chapter confers upon any governmental user the right to incur payment obligations under a utility services agreement that may constitute debt within the meaning of constitutional limitations and other applicable laws of the state, but, that fact notwithstanding, nothing contained in this chapter shall be construed

(1) To cause any such debt to lose any exemption from any constitutional debt limit to which, absent any claimed effect of any provision of this chapter, it would be entitled by virtue of the fact that it was incurred for the purpose of providing waterworks, sewers, or sewerage, or

(2) To prevent any governmental user from entering into a utility services agreement which provides that payments thereunder due in any fiscal year shall be payable only out of the revenues received by such governmental user during such fiscal year.

(c) In the event of any failure or refusal on the part of any governmental user to perform punctually any covenant or obligation contained in any utility services agreement, the provider under such utility services agreement shall have the right (1) to recover damages from such governmental user through an action at law or (2) to enforce performance by such governmental user of such covenant or obligation through any legal or equitable process, including mandamus or specific performance.



Section 11-97-17 - Prior approval of utility services agreements and related agreements with governmental users; notice and public hearing.

(a) No utility services agreement or related agreements in connection with the acquisition, construction, equipment, or operation of any facilities may be entered into by any governmental user pursuant to the provisions of this chapter unless the entering into of such utility services agreement and related agreements by such governmental user is approved by resolution adopted by the governing body of such governmental user in accordance with the provisions of this chapter; and any utility services agreement or related agreements entered into without prior compliance with the provisions of this section shall be void; provided, however, that no public hearing pursuant to the provisions of this section shall be required in connection with the entering into of any utility services agreement by Tannehill Furnace and Foundry Commission.

(b) No approval of any utility services agreement or related agreements by the governing body of any governmental user shall be effective for purposes of this chapter unless such approval is obtained in compliance with the provisions of this section. Prior to entering into any utility services agreement or related agreements, the governing body of any governmental user shall designate a place, date, and time at which such governing body shall meet to consider all views expressed by the general public, whether in support or opposition, with respect to such utility services agreement, the utility services to be provided thereunder or any related agreements for the acquisition, construction, equipment, or operation of facilities for provision of such utility services. The date of such meeting to hear the views of the general public shall be not less than three weeks after the date on which notice thereof is first published as hereinafter provided. Notice of such meeting shall be published once a week for three consecutive weeks in some newspaper published within the territorial boundaries of such governmental user in the event that the governmental user is a county or municipality, or within the territorial limits of the pertinent determining subdivision or subdivisions in the event that the governmental user is an instrumentality; provided, however, that if no newspaper is at the time being published within the territorial boundaries of such governmental user, or such determining subdivision or subdivisions, as in the case may be applicable, such notice shall be published in a newspaper which the governing body of such governmental user determines to have general circulation within the territorial boundaries of such governmental user or such determining subdivision or subdivisions, as in the case may be applicable; provided further that if no newspaper is at the time being published within the territorial boundaries of such governmental user or such determining subdivision or subdivisions, as in the case may be applicable, and if the governing body of such governmental user determines that there is no newspaper at the time having general circulation within the territorial boundaries of such governmental user or such determining subdivision or subdivisions, as in the case may be applicable, then such notice may be published by posting for three weeks in three public places within such territorial boundaries. Such notice shall be deemed to comply with the requirements of this chapter if it contains (1) a statement of the intention of the governing body of such governmental user to meet at the designated place, date, and time for the purpose of hearing and considering the views of the general public with respect to the approval by such governing body of the entering into of the utility services agreement and related agreements in question, (2) a brief description of such utility services agreement and related agreements and (3) the proposed street address of the facilities for the provision of the utility services in question or such other description of the proposed location thereof as will be intelligible to the general public.

At the meeting with respect to which such notice is published, the governing body of the governmental user shall hear and consider the views of all persons desiring to be heard and may thereafter at the same meeting adopt a resolution expressing its final approval or disapproval of the entering into such utility services agreement and related agreements. Instead of taking final action with respect to such utility services agreement and related agreements at the first meeting held to hear the views of the general public, such governing body may defer such action to a subsequent meeting, and it may also continue to hear the views of the general public with respect to such utility services agreement and related agreements during one or more subsequent meetings until it takes such final action, but it may not take any final action with respect to the approval or disapproval of such utility services agreement and related agreements, or conduct other hearings with respect thereto, at any subsequent meeting unless (1) such subsequent meeting is a regular meeting of such governing body or a valid adjournment thereof and (2) at the preceding meeting at which such utility services agreement and related agreements were last considered, such subsequent meeting was publicly designated by such governing body as the place, date and time to which further consideration of such utility services agreement and related agreements was to be continued.

The decision of the governing body of any governmental user to grant or refuse any approval of the entering into of any utility services agreement or related agreements required by the provisions of this chapter shall be within the sole discretion of such governing body, and, except to the extent affected by fraud, bribery, or other unlawful conduct, the reasonableness or fairness of such governing body in approving or refusing to approve the entering into of any such utility services agreement and related agreements shall not be the subject of any case, controversy, or inquiry brought before any court of the state.



Section 11-97-18 - Exemption from taxation.

(a) Every corporation shall exercise its powers in all respects for the benefit of the people of the state, for their well being, and for the improvement of their health, welfare, and social condition, and the exemptions from taxation hereinafter described are hereby granted in order to promote the more effective and economical exercise of such powers.

(b) No income, sales, use, or other excise or license tax shall be levied upon or collected in the state with respect to any corporate activities of a corporation or any of its revenues, income, or profit. No ad valorem tax or assessment for any public improvement shall be levied upon or collected in the state with respect to any property during any time that title to such property is held by a corporation, including, without limiting the generality of the foregoing, any time that such property is leased to a provider by a corporation pursuant to a lease which provides that title to such property shall automatically pass to such provider upon expiration of the lease term or which gives such provider the right to purchase such property from such authority for a nominal consideration and any time that title to such property is retained by a corporation pursuant to a contract of sale with a provider which provides that title to such property shall not pass to such provider until the purchase price thereof has been paid in full; provided that any corporation may require any provider to pay to such corporation or to any county, municipality, or the state payments in lieu of any such ad valorem taxes that would be payable with respect to such property but for the application of the provisions of this section.

(c) No privilege or license taxes payable in respect of the recording or filing for record of any mortgage, deed, or other instrument, including, without limitation, the privilege taxes now imposed by Chapter 22 of Title 40, shall be levied, charged, or collected in connection with the recording or filing for record of any mortgage, deed, or other instrument evidencing a conveyance to or the creation of any property interest in a corporation, any agreement or instrument to which a corporation is a party, and any mortgage, deed, or other instrument evidencing a conveyance from a corporation to another party or the creation by a corporation of any property interest in another party.

(d) If, pursuant to any contractual agreement between a corporation and a provider, any facility has been or is to be acquired by such corporation and leased or sold to such provider or has been or is to be financed by a loan from such corporation, then in such case the gross proceeds of the sale of any property used in the construction and equipment of such facility, regardless of whether such sale is to such corporation, such provider or any contractor or agent of either thereof, shall be exempt from the sales tax imposed by Article 1 of Chapter 23 of Title 40 and from all other sales and similar excise taxes now or hereafter levied on or with respect to the gross proceeds of any such sale by the state or any county, municipality, or other political subdivision or instrumentality of any thereof. Further, if, pursuant to any contractual arrangement between a corporation and a provider, any facility has been or is to be acquired by such corporation and leased or sold to such provider or has been or is to be financed by a loan from such corporation, then in such case any property used in the construction and equipment of such facility, regardless of whether such property has been purchased by such corporation, such provider or any contractor or agent of either thereof, shall be exempt from the use tax imposed by Article 2 of Chapter 23 of Title 40 and all other use and similar excise taxes now or hereafter levied on or with respect to any such property by the state or any county, municipality, or other political subdivision or instrumentality of any thereof.

(e) All bonds issued by any corporation, their transfer, and the income therefrom, including the interest income thereon and any profits made on the sale thereof, shall at all times be free from taxation by the state or any county, municipality, or other political subdivision or instrumentality of the state, excepting inheritance, estate, and gift taxes.



Section 11-97-19 - Exemption from usury and interest laws.

Any corporation and all contracts made by it shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8. Further, any payment payable directly or indirectly by any provider pursuant to any lease, installment sale contract, loan agreement, or other contract to which a corporation is a party, any payment pursuant to any utility service agreement or any payment pursuant to any other obligation constituting the source of payment for any obligation of a corporation which, in any such case under the laws of the state in effect at the time, constitutes interest, or a payment in the nature of interest, shall be exempt from all such laws of the state governing usury or prescribing or limiting interest rates.



Section 11-97-20 - Exemption from competitive bid laws.

Any corporation and all contracts made by it shall be exempt from the laws of the state requiring competitive bids for any contract to be entered into by counties, municipalities, public corporations, or other instrumentalities authorized by them, including, but without limitation to, the provisions of Article 3 of Chapter 16 of Title 41. Further, all contracts, whether or not involving any corporation as a party thereto, which relate to the design, construction, acquisition, financing, or operation of any facilities that are financed, in whole or in part, by any corporation pursuant to the provisions of this chapter (including, without limitation, utility services agreements and contracts for the design, construction, and equipment of such facilities) shall be exempt from (1) such laws requiring competitive bids for any contract to be entered into by counties, municipalities, public corporations, or other instrumentalities authorized by them, including, but without limitation to, the provisions of Article 3 of Chapter 16 of Title 41, and (2) the laws of the state limiting the duration of any contracts for the purchase of personal property or contractual services by counties, municipalities, public corporations, or other instrumentalities authorized by them, including, without limitation to, the provisions of Article 3 of Chapter 16 of Title 41.



Section 11-97-21 - Disposition of net earnings of corporation.

Every corporation shall be a nonprofit public corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any private person, except that in the event a board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of a corporation, then any net earnings of a corporation thereafter accruing shall be paid to its determining subdivision.



Section 11-97-22 - Bonds of corporation as legal investments.

The bonds of any corporation shall be legal investments in which the state and its agencies and instrumentalities, all counties, municipalities, and other political subdivisions of the state and public corporations organized under the laws thereof, all insurance companies and associations and other persons carrying on an insurance business, all banks, savings banks, savings and loan associations, trust companies, credit unions, and investment companies of any kind, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds in their control or belonging to them.



Section 11-97-23 - Dissolution of corporation; vesting of title to corporation's property in determining subdivision.

At any time when any corporation has no bonds or other obligations outstanding and when there shall be no other obligations assumed by such corporation that are then outstanding, the board of such corporation may adopt a resolution, which shall be duly entered upon its minutes, declaring that the corporation shall be dissolved. Upon filing for record of a certified copy of the said resolution in the office of the judge of probate with which the corporation's certificate of incorporation was filed, the corporation shall thereupon stand dissolved and, in the event it owned any assets or property at the time of its dissolution, the title to all such assets or property shall thereupon vest in the determining subdivision.



Section 11-97-24 - Incorporation of another corporation by same determining subdivision.

The formation or dissolution of one or more corporations incorporated under the provisions of this chapter shall not prevent the subsequent incorporation hereunder of other corporations pursuant to authorization by the same determining subdivision.



Section 11-97-25 - Notice of bond resolution; contest to validity of bonds, etc.

(a) Upon the adoption by the board of any corporation of any resolution providing for the issuance of bonds, such corporation may, in the discretion of its board, cause a notice respecting the issuance of such bonds to be published once a week for two consecutive weeks in each county in which shall be located any facility financed or in any way assisted by the issuance of such bonds, such publication in each such county to be in a newspaper having general circulation therein. Such notice shall be in substantially the following form (the blanks being properly filled in), at the end of which shall be printed the name and title of either the chairman or secretary of such corporation:

"_______, a public corporation and instrumentality of the State of Alabama, on the ______ day of _____, authorized the issuance of $_____ principal amount of bonds (or notes or other obligations, as the case may be) of the said public corporation for purposes authorized in the act of the Legislature of Alabama under which the said public corporation was organized. Any action or proceeding questioning or contesting the validity of the said bonds (or notes or other obligations), or the instruments securing the same, or the proceedings authorizing the same, must be commenced on or before _____ (here insert date determined in accordance with the provisions of subsection (b) of this section)."

(b) The date stated in such notice as the date on or before which any action or proceeding questioning or contesting the validity of the bonds referred to therein must be commenced shall be a date at least 30 days after the date on which occurs the last publication of such notice necessary for it to have been published at least once in all counties in which it is required to be published. Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in such notice or to contest the validity of any such bonds, or the validity of any instruments securing the same, must be commenced on or before the date determined in accordance with the preceding sentence and stated in such notice as the date on or before which any such action or proceeding must be commenced. After such date no right of action or defense shall be asserted questioning or contesting the validity of such bonds, or the instruments securing the same, or the proceedings authorizing the same, nor shall the validity of such bonds or such instruments or proceedings be open to question in any court on any ground whatsoever, except in an action or proceeding commenced on or before such date.



Section 11-97-26 - Provisions cumulative.

The provisions of this chapter are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with provisions of this chapter.



Section 11-97-27 - Liberal construction.

This chapter shall be construed liberally to effect its purposes and neither this chapter nor anything herein contained is or shall be construed as a restriction or limitation upon any powers which any corporation might otherwise have under any laws of the state, and the provisions of this chapter are cumulative to any such powers.

This chapter does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to other laws. However, the issuance of bonds of any corporation under the provisions of this chapter need not comply with the requirements of any other law of the state generally applicable to the issuance of bonds, notes, and other obligations by other public corporations organized under the laws of the state.






Chapter 98 - EMERGENCY TELEPHONE SERVICE.

Section 11-98-1 - Definitions.

(a) As used in this chapter, the following words and terms have the following meanings, unless the context clearly indicates otherwise:

(1) AUTOMATIC NUMBER IDENTIFICATION. An enhanced 911 service capability that enables the automatic display of the 10-digit telephone number used to place a 911 call. The term includes pseudo-automatic number identification, which means an enhanced 911 service capability that enables identification of the subscriber.

(2) CMRS. Commercial mobile radio service under Sections 3(27) and 332(d) of the Federal Telecommunications Act of 1996, 47 U.S.C. §151 et seq., and Omnibus Budget Reconciliation Act of 1993, Pub. L. 103-66, Aug. 10, 1993, 107 Stat. 312. The term includes the term wireless and service provider by any wireless real time two-way voice communication device, including radio-telephone communications used in cellular telephone service, personal communication service, or the functional or competitive equivalent of a radio-telephone communications line used in cellular telephone service, a personal communication service, or a network radio access line. The term does not include service whose customers do not have access to 911 or to an enhanced 911-like service, to a communications channel suitable only for data transmission, to a wireless roaming service or other non-local radio access line service, or to a private telecommunications system.

(3) CMRS CONNECTION. Each mobile telephone number assigned to a CMRS subscriber with a place of primary use in Alabama.

(4) CMRS PROVIDER. A person or entity that provides CMRS.

(5) CREATING AUTHORITY. The municipal governing body of any municipality or the governing body of any county that, by passage of a resolution or ordinance, creates a district within its respective jurisdiction in accordance with this chapter.

(6) DISTRIBUTION FORMULA. The percentage of the total state population residing in a district, compared to the total state population residing in all districts statewide, based upon the latest census data or estimates compiled by or for the Alabama Department of Economic and Community Affairs.

(7) DISTRICT. A communication district created pursuant to this chapter.

(8) ENHANCED 911, E-911, or E-911 SYSTEM. An emergency telephone system that directs 911 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated, that provides the capability for automatic number identification, and the features that the Federal Communications Commission may require in the future. Such system may include lines, facilities, and equipment necessary for answering, transferring, and dispatching public emergency telephone calls originated by persons within the service area who dial 911 but does not include dial tone first which may be made available by the service provider based on the ability to recover the costs associated with its implementation and, to the extent required by law, consistent with tariffs with and approved by the Alabama Public Service Commission.

(9) FCC ORDER. The order of the Federal Communications Commission, FCC Docket No. 94-102, adopted on June 12, 1996, and released on July 26, 1996.

(10) OTHER ORIGINATING SERVICE PROVIDER. An entity other than a voice communication service provider that delivers real-time communication between a person needing assistance and an E-911 system.

(11) PHASE II ENHANCED 911. An enhanced 911 system that identifies the location of all 911 calls by longitude and latitude in conformance with accuracy requirements established by the Federal Communications Commission.

(12) PLACE OF PRIMARY USE. The street address representative of where the customer's use of the mobile telecommunications service primarily occurs, which must be:

a. The residential street address or the primary business street address of the customer.

b. Within the licensed service areas of the CMRS provider.

(13) PUBLIC SAFETY AGENCY. An agency of the State of Alabama, or a functional division of a political subdivision, that provides fire fighting, rescue, natural or man-caused disaster, or major emergency response, law enforcement, ambulance, or emergency medical services.

(14) STATEWIDE 911 BOARD or 911 BOARD. The statewide 911 Board established pursuant to Section 11-98-4.1.

(15) STATEWIDE 911 CHARGE. The statewide 911 charge created pursuant to Section 11-98-5.

(16) SUBSCRIBER. A person who purchases or subscribes to a voice communications service and is able to receive it or use it periodically over time; provided, however, that for purposes of the imposition and collection of the statewide 911 charge the term subscriber shall not include the State of Alabama, the counties within the state, incorporated municipalities of the State of Alabama, county and city school boards, independent school boards, and all educational institutions and agencies of the State of Alabama, the counties within the state, or any incorporated municipalities of the State of Alabama.

(17) TECHNICAL PROPRIETARY INFORMATION. Technology descriptions, technical information, or trade secrets, including the term trade secrets as defined by the Alabama Trade Secrets Act of 1987, Chapter 27 of Title 8, and the actual or developmental costs thereof which are developed, produced, or received internally by a voice communications service provider or by its employees, directors, officers, or agents.

(18) VOICE COMMUNICATIONS SERVICE. Any of the following:

a. The transmission, conveyance, or routing of real-time, two-way voice communications to a point or between or among points by or through any electronic, radio, satellite, cable, optical, microwave, wireline, wireless, or other medium or method, regardless of the protocol used.

b. The ability to receive and terminate voice calls to and from the public switched telephone network.

c. Interconnected VoIP service, as that term is defined by 47 C.F.R. § 9.3.

d. Such other services to which the statewide 911 charge is applied pursuant to Section 11-98-4.1(e)(8).

(19) VOICE COMMUNICATIONS SERVICE PROVIDER. An entity that provides voice communications service to a subscriber in the State of Alabama.

(b) The terms department, prepaid retail, transaction, prepaid wireless telephone service, and prepaid wireless consumer shall have those meanings ascribed to them in Section 11-98-5.3.



Section 11-98-2 - Districts; creation; composition; powers and duties.

The creating authority may by ordinance or resolution, as may be appropriate, create within its respective jurisdiction districts composed of the territory lying wholly within the municipality or of any part or all of the territory lying wholly within the county. The districts shall be political and legal subdivisions of the state, with power to sue and be sued in their corporate names and to incur debt and issue bonds. The bonds shall be negotiable instruments and shall be solely the obligations of the district and not the State of Alabama. The bonds and the income thereof shall be exempt from all taxation in the State of Alabama. The bonds shall be payable out of the income, revenues, and receipts of the district. The bonds shall be authorized and issued by resolution or ordinance of the creating authority of the district and shall be of such series, bear such date or dates, mature at such time or times, not to exceed 30 years from issuance, bear interest at such rate or rates, be in such denominations, be in such form, without coupon or fully registered without coupon, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to the priorities on the income, revenues, and receipts of the district as the resolution or ordinance may provide.

All bonds shall contain a recital that they are issued pursuant to this chapter, which recitals shall be conclusive that they have been duly authorized pursuant to this chapter.



Section 11-98-3 - The digits 911 established as primary emergency telephone number.

It has been shown to be in the public interest to shorten the time required for a citizen to request and receive emergency aid. The provision of a single, primary three-digit emergency number through which emergency services can be quickly and efficiently obtained will provide a significant contribution to law enforcement and other public service efforts by simplifying the notification of public service personnel. Such a simplified means of procuring emergency services will result in the saving of life, a reduction in the destruction of property, quicker apprehension of criminals, and ultimately the saving of moneys. Establishment of a uniform emergency number is a matter of concern and interest to all citizens. It is the purpose of this chapter to establish the number 911 as the primary emergency telephone number for use in communications districts created in municipalities or counties as herein provided.



Section 11-98-4 - Board of commissioners.

(a) When any district is created, the creating authority may appoint a board of commissioners composed of seven members to govern its affairs, and shall fix the domicile of the board of commissioners at any point within the district. In the case of county districts, after the expiration of the terms of the members of the board of commissioners holding office on May 23, 2000, there may be at least one member of the board of commissioners from each county commission district if the number of the county commission does not exceed seven, unless a resolution dated before January 1, 2000, was passed by a county commission establishing an appointment process different from this section or as otherwise provided by the enactment of a local act after May 23, 2000. The members of the board of commissioners shall be qualified electors of the district, two of whom shall be appointed for terms of two years, three for terms of three years, and two for terms of four years, dating from the date of the adoption of the resolution or ordinance creating the district. Thereafter, all appointments of the members shall be for terms of four years.

(b) The board of commissioners shall have complete and sole authority to appoint a chairman and any other officers it may deem necessary from among the membership of the board of commissioners.

(c) A majority of the board of commissioners membership shall constitute a quorum and all official action of the board of commissioners shall require a quorum.

(d) The board of commissioners may employ such employees, experts, and consultants as it deems necessary to assist the board of commissioners in the discharge of its responsibilities to the extent that funds are made available.

(e) In lieu of appointing a board of commissioners, the governing body of the creating authority may serve as the board of commissioners of the district, in which case it shall assume all the powers and duties of the board of commissioners as provided in this chapter.

(f) In addition to other authority and powers necessary to establish, operate, maintain, and replace an emergency communication system, the board of commissioners shall have the following authority:

(1) To sue and be sued, to prosecute, and defend civil actions in any court having jurisdiction of the subject matter and of the parties.

(2) To acquire or dispose of, whether by purchase, sale, gift, lease, devise, or otherwise, property of every description that the board may deem necessary, consistent with this section, and to hold title thereto.

(3) To construct, enlarge, equip, improve, maintain, and operate all aspects of an emergency communication system consistent with subsection (a) of Section 11-98-6.

(4) To borrow money for any of its purposes.

(5) To provide for such liability and hazard insurance as the board of commissioners may deem advisable to include inclusion and continuation, or both, of district employees in state, county, municipal, or self-funded liability insurance programs.

(6) To enter into contracts or agreements with public or private safety agencies for dispatch services when such terms, conditions, and charges are mutually agreed upon, unless otherwise provided by local law.

(7) To make grants to municipalities for dispatching equipment and services.

(g) The board of commissioners may elect to form a nonprofit, public corporation with all of the powers and authority vested in such political and legal entities. The certificate of incorporation shall recite, in part:

(1) That this is a nonprofit, public corporation and is a political and legal subdivision of the State of Alabama as defined in this chapter.

(2) The location of its principal office.

(3) The name of the corporation.

(4) That the governing body is the board of commissioners.

(h) Any other provisions of this chapter notwithstanding, the board of commissioners shall present to the creating authority for approval the acquisition, disposition, or improvements to real property.

(i) In addition to the provisions of subdivision (5) of subsection (f), each member of the board of commissioners and each director of an emergency communication district shall be bonded in an amount equal to one-half of one percent of the total funds received by the district in the prior fiscal year except the amount of the bond for any persons required to be bonded, shall not be less than ten thousand dollars ($10,000) nor exceed fifty thousand dollars ($50,000). The board of commissioners may require other employees to be bonded in an amount set by the board and made payable to the district. The bonds shall be paid for by the district, and a copy shall be on file at the offices of the district and at the office of the judge of probate of the county in which the district is incorporated. In the event the governing body of the creating authority serves as the board of commissioners of the district, each member of the board may combine the bond required herein with the bond required for service on the creating authority provided both the creating authority and the emergency communication district are adequately protected in the event of forfeiture and the portion of the bond payment required pursuant to this section is paid by the district.



Section 11-98-4.1 - Board created; composition; powers and duties.

(a) There is created a statewide 911 Board comprised of 13 members that shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. All appointing authorities shall coordinate their appointments so that diversity of gender, race, and geographical areas is reflective of the makeup of this state. The 911 Board shall be created effective July 1, 2012, and until the effective date of the statewide 911 charge pursuant to Section 11-98-5, with cooperation of the CMRS Board, shall plan for the implementation of the statewide 911 charge and the distribution of the revenues as provided herein. The reasonable administrative expenses incurred by the 911 Board prior to the implementation of the statewide 911 charge may be deducted from the existing CMRS Fund. Upon the effective date of the new statewide 911 charge, the 911 Board shall replace and supersede the CMRS Board formerly created pursuant to this chapter, and the CMRS Fund shall be incorporated into, and considered part of, the 911 Fund.

(b) The 13 members of the 911 Board, each of whom shall serve for a term of four years, shall be appointed by the Governor as follows:

(1) Seven members recommended by the Alabama Association of 911 Districts, one from each of the seven congressional districts, with each district representative recommended selected by vote of the Alabama Association of 911 Districts members from that congressional district. The initial appointments shall include the three district representatives on the CMRS Board who shall serve through March 31, 2014, and a member from the first, third, fifth, and seventh congressional districts as provided herein. Following the March 31, 2014, expiration of the terms of the district representatives drawn from the CMRS Board, the Governor shall appoint a member recommended by the Association of 911 Districts from each of the second, fourth, and sixth congressional districts, it being the intent of this section that each of the seven district representatives on the board be from a different congressional district, as such districts exist on May 8, 2012.

(2) Two members recommended by CMRS providers licensed to do business in Alabama.

(3) Two members recommended by incumbent local exchange carriers operating in Alabama, who shall not be from the same local exchange carrier.

(4) Two members recommended by cable companies that provide interconnected VoIP services in Alabama, who shall not be from the same cable company.

(c) For purposes of the initial board appointments, (1) five members of the board shall be appointed for a four-year term; (2) four members for a three-year term; (3) the three members of the CMRS Board who are appointed pursuant to subdivision (1) of subsection (b) to terms ending on March 31, 2014; and (4) the remaining member for a two-year term. Thereafter, board members shall serve staggered terms of four years. In the event of vacancy, the vacancy shall be filled for the balance of the unexpired term in the same manner as the original appointment. Any vacancy occurring on the 911 Board, whether for an expired or unexpired term, shall be filled by appointment as soon as practicable after the vacancy occurs, whether for an expired or unexpired term.

(d) For all terms expiring after June 1, 2014, the governmental entities or industry groups identified in subsection (b) shall recommend at least two different persons for each board position for which they are charged with making a recommendation, with the Governor appointing a member from among such recommended candidates. For all terms expiring after July 1, 2015, appointments made by the Governor shall be subject to confirmation by the Senate as provided in this subsection. Appointments made at times when the Senate is not in session shall be effective immediately ad interim and shall serve until the Senate acts on the appointment as provided herein. Any appointment made while the Senate is not in session shall be submitted to the Senate not later than the third legislative day following the reconvening of the Legislature. In the event the Senate fails or refuses to act on the appointment, the person whose name was submitted shall continue to serve until action is taken on the appointment by the Senate.

(e) The statewide 911 Board shall have the following powers and duties:

(1) To develop a 911 State Plan. In fulfilling this duty, the 911 Board shall monitor trends in voice communications service technology and in enhanced 911 service technology, investigate, and incorporate Geographical Information Systems (GIS) mapping and other resources into the plan, and formulate recommended strategies for the efficient and effective delivery of enhanced 911 service. In addition, the board, in conjunction with the Permanent Oversight Commission and utilizing the information developed by the Department of Examiners of Public Accounts pursuant to Section 11-98-13.1, shall study the operational and financial condition of the current 911 systems within the State of Alabama and publish a report detailing the same; study the rates charged for wireline 911 services and make adjustments to the rates as provided in this chapter; recommend a long-term plan for the most efficient and effective delivery of 911 services in Alabama over both the long- and short-term; recommend any legislation necessary to implement the long-term plan; and report its recommendations to the Permanent Oversight Commission no later than February 1, 2014.

(2) To administer the 911 Fund and the monthly statewide 911 charge authorized by Section 11-98-5.

(3) To distribute revenue in the 911 Fund in accordance with this chapter.

(4) To establish policies and procedures, adopted in accordance with the Alabama Administrative Procedure Act, to fund advisory services and training for districts and to provide funds in accordance with these policies and procedures to the extent funds are available.

(5) To make and enter into contracts and agreements necessary or incidental to the performance of its powers and duties under this chapter and to use revenue available to the 911 Board under Section 11-98-5 for administrative expenses to pay its obligations under the contracts and agreements.

(6) To accept gifts, grants, or other money for the 911 Fund.

(7) To undertake its duties in a manner that is competitively and technologically neutral as to all voice communications service providers.

(8) To adopt rules in accordance with the Administrative Procedure Act to implement this chapter; to establish the statewide 911 charge; and, in response to technological changes, apply, collect, and remit the statewide 911 charge, without duplication, to the active service connections of other originating service providers that are technically capable of accessing a 911 system, subject to the provisions applicable to voice communications service providers under this chapter. Any proposed rule extending the application of the 911 charge beyond those voice communication services defined in paragraphs a. to c., inclusive, of subdivision (18) of Section 11-98-1, upon approval by the 911 Board shall be submitted to the Permanent Oversight Committee which, by an affirmative vote of six of its members, may disapprove the action. If not disapproved by the Permanent Oversight Committee within 15 days of submission, the proposed rule shall be deemed adopted by the 911 Board on the fifteenth day after submission and shall be certified to the Legislative Reference Service in accordance with the Administrative Procedure Act. This authority does not include the regulation of any 911 service, such as the establishment of technical standards.

(9) To take other necessary and proper action to implement this chapter.



Section 11-98-5 - Monthly statewide 911 charge.

(a) A single, monthly statewide 911 charge shall be imposed on each active voice communications service connection in Alabama that is technically capable of accessing a 911 system. For each digital transmission link, including primary rate interface service or Digital Signal-1 (DS-1) level service, or equivalent, that can be channelized and split into 23 or 24 voice-grade or data-grade channels for voice communications, a subscriber shall be assessed on the number of channels configured for or capable of accessing a 911 system. If the number of such channels so configured is not readily determinable, the service charge per DS-1, or equivalent, shall be assessed on 23 voice communications service connections. The 911 Board shall also establish a maximum number of wireline 911 charges to be imposed at a single subscriber location for bills rendered on or after January 1, 2015, following the same procedures and deadlines provided in this subsection for a subsequent adjustment to the initial statewide 911 charge, which shall not be counted against the number of permitted rate adjustments during such fiscal year. For CMRS providers, the statewide 911 charge shall be levied on each CMRS connection with a primary place of use in the State of Alabama. The statewide 911 charge is payable by the subscriber to the voice communications service provider. Except as otherwise provided in this chapter, the voice communications service provider shall list the statewide 911 charge separately from other charges on the bill and the charge shall be collected according to the regular billing practice of the voice communications service provider. The statewide 911 charge collected under this section shall not be subject to taxes or charges levied on or by the voice communications service provider nor shall the charges and fees be considered revenue of the voice communications service provider for any purposes. Partial payments made by a subscriber are applied first to the amount owed for voice communications service. The 911 Board shall collect from each voice communications service provider the monthly statewide 911 charges prescribed herein. The initial statewide 911 charge shall be developed by the 911 Board at an amount calculated to produce, after deduction of administrative fees specified in this chapter, annual total revenues equal to the annual 911 fees collected by or on behalf of, or owed to, districts and governmental bodies, as calculated for purposes of the base distribution amount under subdivision (3) of subsection (b) of Section 11-98-5.2, plus, without duplication, (1) the amount of CMRS service charges collected by the CMRS Board for the 12 months ending September 30, 2011, and (2) an amount equal to any other taxpayer funding of E-911 systems by counties or municipalities in areas where no separate 911 fee is imposed. The revenues and other funds used to determine the initial statewide 911 charge shall be hereafter referred to as the baseline 911 revenues. The statewide 911 charge shall be uniformly applied and shall be imposed throughout the state, and shall replace all other 911 fees or 911 taxes. The 911 Board shall certify that the initial statewide 911 charge adopted herein is reasonably calculated so as not to exceed the funding requirements of this chapter. The board shall submit the recommended statewide 911 charge to the Permanent Oversight Commission for review and approval no later than March 1, 2013. The Permanent Oversight Commission may reject the recommended statewide 911 charge and specify an alternative charge, calculated in accordance with this chapter, by an affirmative vote of six of its members; provided, however, in no case may the Permanent Oversight Commission establish a rate which reduces funding below that necessary to produce the baseline 911 revenues as established under this chapter. Failure of the Permanent Oversight Commission to reject the recommended statewide charge and specify an alternative charge within 30 days of submission shall result in the charge being deemed approved for implementation on October 1, 2013, without the need for further action. Should the Permanent Oversight Commission reject the recommended statewide 911 charge and specify an alternative rate, it shall specify the basis for its action to the board, which may, by a supermajority of 60 percent of a quorum of its members, reject the alternative charge in favor of its original recommended charge or a lower charge. The statewide 911 charge established by the 911 Board following such second review shall not be subject to further review by the Permanent Oversight Commission and shall take effect automatically on October 1, 2013. Failure of the 911 Board to reject or modify the alternative charge submitted by the Permanent Oversight Commission within 30 days of submission shall result in the alternative charge being deemed approved for implementation on October 1, 2013, without the need for further action.

(b) A voice communications service provider shall remit the statewide 911 charge collected by it under this section to the 911 Board, utilizing such electronic or paper reporting forms that may be adopted by the 911 Board by rule. The provider shall remit the collected charges by the end of the calendar month following the month the provider received the charges from its subscribers. A voice communications service provider may deduct and retain from the statewide 911 charges it receives from its subscribers and remits to the 911 Board an administrative allowance in an amount equal to one percent. The voice communications service provider shall maintain records of the amount of the statewide 911 fees collected for a period of at least two years from the date of collection. Good faith compliance by the voice communications service supplier with this chapter shall constitute a complete defense to any legal action or claim that may result from the voice communications service provider's determination of nonpayment or the identification of service users, or both.

(c) Subject to succeeding provisions of this subsection:

(1) The 911 Board, from time to time but in no event more than once every fiscal year, shall increase or decrease the rate of the statewide 911 charge by an amount reasonably calculated to produce the baseline 911 revenues, plus any additional revenues necessary to meet the requirements of subdivision (6) of subsection (b) of Section 11-98-5.2.

(2) The 911 Board, not later than October 1 in the year 2018 and each fifth year thereafter, shall adjust the 911 charge to produce an increase in the baseline 911 revenues sufficient to increase the amount distributed to each district under this chapter during the immediately preceding fiscal year by an amount equal to the rate of growth, determined as a percentage, in the Consumer Price Index for Urban Consumers (CPI-U) for such five-year period. Once adjusted as provided in this section, the resulting revenues shall become the baseline 911 revenues until amended or adjusted under the procedures established in this chapter.

(3) Any adjustments to the statewide 911 charge pursuant to this subsection shall follow the same procedures, standards, and deadlines provided in subsection (a) for review of the initial statewide 911 charge, with the exception that the adjustment shall be effective at a date set by the board at least 90 days after, as applicable, the expiration of the time period for action by the Permanent Oversight Committee on the adjustment or the 911 Board's action in adopting a final adjustment following action by the Permanent Oversight Committee. In addition, the 911 Board, not less than 90 days prior to the effective date of any such increase or decrease in the rate of the statewide 911 charge, shall notify each voice communications service provider and CMRS provider of such increase or decrease, as the case may be. Notwithstanding any provision of this subsection to the contrary, in no event shall the revenues produced by the statewide 911 charge exceed the amounts deemed by the 911 Board to be necessary to satisfy the requirements of this chapter.

(d) A voice communications service provider has no obligation to take any legal action to enforce the collection of the statewide 911 charge billed to a subscriber. The 911 Board may initiate a collection action, and reasonable costs and attorney's fees associated with that collection may be assessed against the subscriber. A voice communications service provider shall quarterly report to the 911 Board the amount of the provider's uncollected service charges. The 911 Board may request, to the extent permitted by federal and state privacy laws, the name, address, and telephone number of a subscriber who refuses to pay the statewide 911 charge.

(e) No district may impose a service charge or other fee on a subscriber to support a 911 system.

(f) At any time after October 1, 2013, should the 911 Board determine that the revenues allocated to CMRS providers under subdivision (7) of subsection (b) of Section 11-98-5.2 for reimbursement to CMRS providers exceed those necessary to meet funding requirements, it may distribute any excess revenues in accordance with subdivision (1) of subsection (b) of Section 11-98-5.2.



Section 11-98-5.1 - (Repealed effective October 1, 2013) Maximum tariff rates.

Repealed by Act 2012-293, §3, effective October 1, 2012.



Section 11-98-5.2 - 911 Fund.

(a) Effective October 1, 2013, the 911 Fund shall be created as an insured interest-bearing account into which the 911 Board shall deposit all revenues derived from the service charge levied on voice communications service providers under this chapter and all prepaid wireless 911 charges received from the department. The revenues deposited into the 911 Fund shall not be monies or property of the state and shall not be subject to appropriation by the Legislature. The 911 Board shall administer the fund and shall credit the 911 Fund all revenues received. The fund and revenues generated by the fund may only be used as provided in this chapter.

(b) Effective October 1, 2013, there shall first be deducted, no more than one time during each calendar month, from the total amount of the statewide 911 charges paid over to the 911 Board during such month, a sum not to exceed one percent of the total amount, to be applied by the 911 Board exclusively for payment of administrative expenses theretofore incurred by it and, at the board's discretion, the awarding of additional operational grants to districts outside of the other distribution criteria in this subsection upon a showing of hardship. The balance of the total amount of the statewide 911 charges paid over to the 911 Board during each calendar month shall be deposited into the 911 Fund and shall be apportioned and distributed in accordance with the succeeding provisions of this subsection.

(1) There shall be distributed each month among all then existing districts, from the moneys then on deposit in the 911 Fund, an aggregate amount equal to the sum of a. 80 percent of the portion of the statewide 911 charges remitted to the 911 Board with respect to the month by CMRS providers and for prepaid wireless 911 charges, plus b. 100 percent of all other statewide 911 charges remitted to the 911 Board with respect to the month.

(2) There shall be paid each month to each then existing district, out of the amount described in subdivision (1), one-twelfth of the sum of the base distribution amount defined, as applicable, in subdivisions (3) and (4), plus the per capita distribution amount defined in subdivision (5).

(3) The term base distribution amount, as used in this section with respect to any district with a functioning 911 system as of September 30, 2011, and except as otherwise provided in this subdivision and subdivision (4), means the highest dollar amount per annum of emergency telephone service charges, excluding any fees received from the CMRS Fund, if any, received by the district during the five prior consecutive fiscal years ending on September 30, 2011; provided, that, if the district first levied any such service charge, or if the district by vote of the commissioners of the district, during the fiscal year ending on September 30, 2011, or seven months thereafter, increased the rate of the charge effective on or before January 1, 2013, then the total dollar amount of the emergency telephone service charges with respect to the fiscal year ending September 30, 2011, shall be deemed to be the amount that would have been collected had the increased rate been in effect for the entire fiscal year ending September 30, 2011. Any vote of the commissioners authorizing an increase in fees under the preceding sentence may be contingent upon the enactment of Act 2012-293. No adjustment shall be made under the preceding sentence to take into account any increase in an emergency service charge adopted by a district after January 1, 2012, if such district shall have otherwise increased its emergency service charge since January 1, 2011. For any district established prior to September 30, 2011, but which initiated 911 service between September 30, 2011, and June 1, 2012, the base distribution amount shall be deemed to be the amount that would have been collected if the 911 charge imposed by the district on August 1, 2012, had been in effect for the entire fiscal year. For any county or municipal district that was funding an E-911 system on September 30, 2011, without a separate 911 fee, the base distribution amount shall be the product of: That amount determined by the board to be the county or municipality's total funding of its E-911 system for purposes of calculation of the initial statewide rate under subsection (a) of Section 11-98-5, multiplied by a fraction, the numerator of which is the total wireline 911 fees paid to all districts as of September 30, 2011, and the denominator of which is the total wireline and wireless 911 fees determined by the board to have been paid to all districts and the CMRS Board for the same period. Within 90 days of the effective date of any adjustment in the statewide 911 charge to increase the baseline 911 revenues under subdivision (2) of subsection (c) of Section 11-98-5, the base distribution amount shall be increased by an amount equal to the product of: a. the total amount distributed to the district in the immediately preceding fiscal year, multiplied by b. the rate of growth, determined as a percentage, in the CPI-U utilized by the 911 Board for the prior five-year period pursuant to subdivision (2) of subsection (c) of Section 11-98-5.

(4)a. Any district that has, prior to March 1, 2011, entered into one or more contracts, including, without limitation, any lease, lease-purchase, or purchase agreement or contract, to acquire equipment utilized or to be utilized as part of a single, comprehensive, countywide radio system to be operated within the boundaries of the district, may, no later than December 31, 2012, provide the 911 Board a copy of a pro forma financial statement setting forth revenue and expense projections demonstrating the ability of the district to pay all principal and interest maturing or coming due with respect to any contracts, and any bonds or other obligations issued or incurred by the district to evidence the borrowing of money by the district in connection with the planning, acquisition, construction, and equipment of the countywide radio system, and other system costs. Such revenue projections shall set forth the district's annualized revenues that would be included in the base distribution amount as calculated in subdivision (3), for the fiscal year of the district ending on September 30, 2011, or any fiscal year thereafter during which the contracts, bonds, or other obligations are expected to be outstanding and unpaid, and the amount received by the district during the fiscal year ending September 30, 2011, from the CMRS Fund. The pro forma statement shall be accompanied by such supporting information as may be reasonably requested by the 911 Board, whose review shall be limited to the accuracy and reasonableness of the revenue and expense projections contained therein solely for the purposes of this subsection and which shall not extend to the approval or disapproval of any projects authorized by the district under existing law.

b. For a district meeting the requirements of this subdivision, the base distribution amount for the district, during any fiscal year or years in which the contracts, bonds, or other obligations outstanding and unpaid, shall be increased by the difference, if any, between the revenue projections shown in the pro forma financial statement and the base distribution amount as calculated under subdivision (3), and the district's per capita distribution amount, as defined in subdivision (5), shall be reduced by an amount equal to the difference, with the amount of the reduction added to the amount available for payment to other districts under subdivision (5).

(5) The term per capita distribution amount, as used in this section with respect to any district, means the district's pro rata share, computed according to the distribution formula, of the amount described in subdivision (1) that remains after payment in full of the aggregate base distribution amounts required to be paid to all districts.

(6) Notwithstanding the preceding provisions of this subsection, there shall never be paid to any district, during any fiscal year, from the moneys deposited into the 911 Fund, an amount less than the sum of the total dollar amount of the initial base distribution amount received by the district as calculated under subdivision (3) plus, without duplication, amount received by the district from the CMRS Fund during the fiscal year ending September 30, 2011. For any county or municipal district that was funding an E-911 system on September 30, 2011, without a separate 911 fee, there shall never be paid from the moneys deposited into the 911 Fund, during any fiscal year, an amount less than the sum that amount determined by the board to be the county or municipality's funding of its E-911 system for purposes of calculation of the initial statewide rate under this section.

(7) Except as otherwise provided in subdivision (6), there shall be set aside and deposited each month, into a separate account, which may, but need not, form a part of the 911 Fund, an amount equal to 20 percent of the portion of the statewide 911 charges remitted to the 911 Board with respect to the month by CMRS providers. All moneys in the separate account shall be used exclusively for payment of actual and direct costs incurred by CMRS providers in complying with wireless E-911 service requirements established by the FCC Order and complying with any rules or regulations adopted at any time by the FCC pursuant to the FCC Order; and the costs may include, without limitation, costs and expenses incurred in connection with designing, upgrading, purchasing, leasing, programming, installing, testing, or maintaining all necessary data, hardware, and software required in order to provide Phase II Enhanced 911, and the incremental costs of operating Phase II Enhanced 911.

(c) Each CMRS provider wishing to participate in the payments provided in subdivision (7) of subsection (b) for expenses related to providing Phase II Enhanced 911 shall certify to the 911 Board that it does not then collect a cost-recovery or other similar separate charge from its customers. CMRS providers failing to provide the certification by October 1 are ineligible to receive any payments until such certificate is provided to the 911 Board. Any CMRS provider electing to collect cost-recovery or other similar separate charges at any time following its October 1 certification shall immediately notify the 911 Board and is ineligible to participate in the payments established in this subsection until ceasing the collection from its customers and providing the notice required herein. This requirement shall only apply to payments for expenses related to providing Phase II Enhanced 911.

(d) Any CMRS provider wishing to receive reimbursement of costs under the guidelines established by subsection (c) shall also comply with Section 11-98-7.

(e) In the event that there are wireless emergency telephone services that cannot be efficiently performed at the district level or there are expenses that cannot be properly allocated at the district level, the 911 Board may determine the smallest practical unit basis for joint implementation and provide reimbursements in accordance with this section.



Section 11-98-5.3 - Prepaid wireless telephone service.

(a) As used in this section, the following words and terms shall have the following meanings unless the context clearly indicates otherwise:

(1) DEPARTMENT. The Department of Revenue for the State of Alabama.

(2) PREPAID RETAIL TRANSACTION. The purchase of prepaid wireless telecommunications service from a seller for any purpose other than resale.

(3) PREPAID WIRELESS CONSUMER. A person who purchases prepaid wireless telecommunications service in a retail transaction.

(4) PREPAID WIRELESS TELEPHONE SERVICE. A service that meets all of the following requirements:

a. Authorizes the purchase of CMRS, either exclusively or in conjunction with other services.

b. Must be paid for in advance.

c. Is sold in units or dollars whose number or dollar value declines with use and is known on a continuous basis.

(b) Notwithstanding any other provision of this chapter, the current CMRS emergency telephone service charge established under subdivision (1) of subsection (b) of Section 11-98-7 and, upon its implementation, the replacement, statewide 911 charge to be established under subsection (a) of Section 11-98-5 shall be collected on prepaid wireless telephone service on each retail transaction as follows:

(1) The prepaid wireless statewide 911 charge shall be collected on prepaid wireless by the seller from the prepaid wireless consumer with respect to each retail transaction occurring in this state. The amount of the prepaid wireless 911 charge shall be either separately stated on an invoice, receipt, or other similar document that is provided to the prepaid wireless consumer by the seller, or otherwise disclosed to the prepaid wireless consumer. If a minimal amount of prepaid wireless telephone service is sold for a single, non-itemized price as part of the purchase of a wireless communications device, the seller may elect not to apply the prepaid communications charge to the initial transaction. For these purposes, a service allotment denominated as 10 minutes or less, or five dollars ($5) or less, is a minimal amount. If the seller elects to collect such charge, it shall be treated as all other prepaid communications charges under this chapter.

(2) For purposes of subdivision (1), a retail transaction that is effected in person by a prepaid wireless consumer at a business location of the seller shall be treated as occurring in this state if that business location is in this state, and any other retail transaction shall be treated as occurring in this state if the retail transaction is treated as occurring in this state for purposes of Chapter 23 of Title 40.

(3) The prepaid wireless 911 charge is the liability of the prepaid wireless consumer and not of the seller or of any provider, except that the seller shall be liable to remit all prepaid wireless 911 charges that the seller collects from prepaid wireless consumers as provided in subdivisions (6) and (7) of this subsection, including all charges that the seller is deemed to collect where the amount of the charge has not been separately stated on an invoice, receipt, or other similar document provided to the prepaid wireless consumer by the seller.

(4) The amount of the prepaid wireless 911 charge that is collected by a seller from a prepaid wireless consumer, if the amount is separately stated on an invoice, receipt, or other similar document provided to the prepaid wireless consumer by the seller, shall not be included in the base for measuring any tax, fee, surcharge, or other charge that is imposed by this state, any political subdivision of this state, or any intergovernmental agency.

(5) The prepaid wireless 911 charge shall be increased or decreased, as applicable, upon any change to the rate specified in subdivision (1) of subsection (b) of Section 11-98-7 or, upon its implementation, the statewide 911 charge. The increase or decrease shall be effective on the effective date of the change to the postpaid charge or, if later, the first day of the first calendar month to occur at least 60 days after the enactment of the change to the rate specified in subdivision (1) of subsection (b) of Section 11-98-7 or, upon its implementation, the statewide 911 charge. The department shall provide not less than 30 days of advance notice of the increase or decrease on the department's website.

(6) Prepaid wireless 911 charges collected by sellers shall be remitted to the department at the times and in the manner provided by Chapter 23 of Title 40. The department shall establish registration and payment procedures that substantially coincide with the registration and payment procedures that apply to Chapter 23, Title 40.

(7) A seller shall be permitted to deduct and retain four percent of prepaid wireless 911 charges that are collected by the seller from prepaid wireless consumers.

(8) The audit and appeal procedures applicable to Chapter 23 of Title 40 shall apply to prepaid wireless 911 charges.

(9) The department shall establish procedures by which a seller of prepaid wireless telecommunications service may document that a sale is not a retail transaction, which procedures shall substantially coincide with the procedures for documenting sales for resale transactions for sales and use tax purposes under Chapter 23 of Title 40.

(10) The department shall pay all remitted prepaid wireless 911 charges over to the Commercial Mobile Radio Services Board and, upon the effective date of the statewide 911 charge, to the statewide 911 Board, within 30 days of receipt, for use by the board in accordance with the purposes permitted by this chapter, after deducting an amount, not to exceed two percent of collected charges, that shall be retained by the department to reimburse its direct costs of administering the collection and remittance of prepaid wireless 911 charges.

(c) The enactment of this section does not constitute an expression as to the application of the CMRS service charge to prepaid service before the adoption of Act 2012-293.



Section 11-98-6 - Disposition of funds.

(a) Funds received by a district pursuant to Section 11-98-5.2 shall be used to establish, operate, maintain, and replace an emergency communication system that, without limitation, may consist of the following:

(1) Telephone communications equipment to be used in answering, transferring, and dispatching public emergency telephone calls originated by persons within the service area who dial 911.

(2) Emergency radio communications equipment and facilities necessary to transmit and receive dispatch calls.

(3) The engineering, installation, and recurring costs necessary to implement, operate, and maintain an emergency communication system.

(4) Facilities to house E-911 operators and related services as defined in this chapter, with the approval of the creating authority, and for necessary emergency and uninterruptable power supplies for the systems.

(5) Administrative and other costs related to subdivisions (1) to (4), inclusive.

(b) A district or county or municipal governing body may receive federal, state, county, or municipal real or personal property and funds, as well as real or personal property and funds from private sources, and may expend the funds or use the property for the purposes of this chapter.

(c) Subject to the remaining provisions of this chapter and the approval of the 911 Board and the creating authority, two or more districts, cities, or counties, or a city and a county in another district may agree to cooperate, to the extent practicable, to provide funding and service to their respective areas, and a single board of commissioners of not more than seven members may be appointed to conduct the affairs of the entities involved. In the event that two or more districts are consolidated for purposes of this chapter, the base distribution amount as defined in Section 11-98-5.2 (b)(3) shall include the combined base distribution amounts that would have been calculated for the individual districts.

(d) Subject to rules that may be adopted by the 911 Board, a district may expend available funds to establish a common address and location identification program and to establish the emergency service number data base to facilitate efficient operation of the system. The governing body and the E-911 Board of each county or city affected shall be jointly responsible for purchasing and installing the necessary signs to properly identify all roads and streets in the district.

(e) Beginning with fiscal year 2013, the Department of Examiners of Public Accounts shall audit each district on a biennial basis to ensure compliance with the requirements of this chapter regarding both revenues and expenditures.



Section 11-98-7 - Reimbursement of CMRS providers from 911 Fund.

(a) CMRS providers are eligible for reimbursement from the 911 Fund as set forth in subsections (b) and (c) of Section 11-98-5.2. To obtain reimbursement, a CMRS provider shall comply with all of the following:

(1) Invoices shall be sworn.

(2) All costs and expenses must be commercially reasonable.

(3) All invoices for reimbursement shall be directly related to compliance with the requirements of enhanced 911 service.

(4) The board shall adopt rules providing for prior approval of any expenditures for which the CMRS provider intends to seek reimbursement in excess of a threshold amount.

(5) All invoices shall be supported by such reasonable supporting documents as required by the board and shall be subject to audit.

(b) If the total amount of invoices submitted to the 911 Board and approved for payment in a month exceeds the amount available from the 911 Fund for reimbursements to CMRS providers, the amount payable to each CMRS provider shall be reduced proportionately so that the amount paid does not exceed the amount available for payment. The balance of the payment is deferred to the following month. A deferred payment accrues interest at a rate equal to the rate earned by the 911 Fund until it is paid.



Section 11-98-7.1 - (Repealed effective October 1, 2013) Phase II Enhanced 911 Implementation Fund; reimbursement of costs; disposition of funds.

Repealed by Act 2012-293, §3, effective October 1, 2012.



Section 11-98-7.2 - Alabama Emergency Communication District Long-Range Study Commission.

Repealed by Act 2007-459, §3(g) effective June 1, 2008.



Section 11-98-8 - (Repealed effective October 1, 2013) Commercial Mobile Radio Service - Duties of providers; service charges.

Repealed by Act 2012-293, §3, effective October 1, 2012.



Section 11-98-9 - Technical proprietary information.

All technical proprietary information submitted to the board or to the independent third-party auditor as provided by Section 11-98-13 shall be retained by the board and the auditor in confidence and shall be subject to review only by the Examiners of Public Accounts. Notwithstanding any other provision of the law, no technical proprietary information submitted shall be subject to subpoena or otherwise released to any person other than to the submitting voice communication provider, the board, and the independent third-party auditor without the express permission of the administrator and the submitting voice communication provider. General information collected by the independent third-party auditor shall only be released or published in aggregate amounts which do not identify or allow identification of numbers of subscribers or revenues attributable to an individual voice communication provider. Notwithstanding any other provision of the law, no district, political subdivision, voice communication provider, or its employees, directors, officers, or agents shall be liable for any damages in a civil action or subject to criminal prosecution resulting from death, injury, or loss to persons or property incurred by any person in connection with establishing, developing, implementing, maintaining, operating, and otherwise providing 911 service in compliance with the requirements established by the FCC or other state or federal requirement, except in the case of willful or wanton misconduct.



Section 11-98-10 - Restrictions on 911 use; secondary backup emergency number authorized; certain automatic alerting devices connected to network prohibited; possible penalties for misuse.

(a) The telephone number 911 is restricted to emergency calls that may result in dispatch of the appropriate response for: fire suppression and rescue, emergency medical services or ambulances, hazardous material, disaster, or major emergency occurrences, and law enforcement activities.

(b) The digits 911 shall be the primary emergency telephone number, but the involved agencies may maintain a separate secondary backup number and shall maintain a separate number for non-emergency telephone calls.

(c) No person shall connect to a service supplier's network or to a CMRS provider's network any automatic alarm, or other automatic alerting device that automatically dials, without human initiation, and provides a pre-recorded message in order to directly access the services that may be obtained through dialing 911.

(d) The making of a false alarm, complaint, or knowingly reporting false information using the E-911 system, may subject the caller to penalties as provided by law.



Section 11-98-11 - Methods of response to emergency calls.

(a) The emergency telephone system shall be designed to have the capability of utilizing at least one of the following four methods in response to emergency calls:

(1) Direct dispatch method, which is a telephone service to a centralized dispatch center providing for the dispatch of an appropriate emergency service unit upon receipt of a telephone request for such services and a decision as to the proper action to be taken.

(2) Relay method, which is a telephone service whereby pertinent information is noted by the recipient of a telephone request for emergency services, and is relayed to appropriate public safety agencies or other providers of emergency services for dispatch of an emergency service unit.

(3) Transfer method, which is a telephone service which receives telephone requests for emergency services and directly transfers such requests to an appropriate public safety agency or other provider of emergency services.

(4) Referral method, which is a telephone service which, upon the receipt of a telephone request for emergency services, provides the requesting party with the telephone number of the appropriate public safety agency or other provider of emergency services.

(b) The board of commissioners of the district shall select the method which it determines to be the most feasible for the county or municipality.



Section 11-98-12 - Release of audio recording; public records; transcript.

(a) After April 21, 2010, an emergency communications district may not release the audio recording of a 911 telephone call except pursuant to a court order finding that the right of the public to the release of the recording outweighs the privacy interests of the individual who made the 911 call or any person involved in the facts or circumstances relating to the 911 call. This section shall not apply to law enforcement personnel conducting an investigation where the 911 telephone call is or may be relevant to the investigation.

(b) An audio recording may be released without a court order to the caller whose voice is on the 911 audio recording or, in the event that the caller is deceased or incapacitated, to the legal representative of the caller or the caller's estate, provided the person seeking the 911 audio recording submits a sworn affidavit to include sufficient information so that the emergency communications district director may verify the statements which attest to the following facts:

(1) That the person signing the affidavit is the caller or that the caller is deceased or incapacitated and the person signing the affidavit is the legal representative of the caller or the caller's estate.

(2) That release of the 911 audio recording is pertinent to the investigation of a legal matter resulting from the events necessitating the making of the 911 call at issue.

(c) Notwithstanding subsection (a), any written or electronic record detailing the circumstances, response, or other events related to a 911 call which is kept by the emergency communications district in its regular course of business shall be deemed a public writing under Section 36-12-40, and subject to public inspection as otherwise provided by law.

(d) Upon payment of a reasonable fee, not to exceed the actual cost of transcription, an emergency communications district shall provide a transcript of any requested audio recording of a 911 telephone call which is retained by the emergency communications district.



Section 11-98-13 - Biennial audit.

On a biennial basis, if not more frequently, the 911 Board shall retain an independent, third-party auditor for the purposes of receiving, maintaining, and verifying the accuracy of any and all information, including all proprietary information, that is required to be collected, or that may have been submitted to the board by voice communication providers and districts, and the accuracy of the collection of the 911 service charge required to be collected.



Section 11-98-13.1 - Permanent Oversight Commission on 911.

(a) The Permanent Oversight Commission on 911 is established. The commission shall do the following:

(1) Study the operational and financial condition of the current 911 systems within the State of Alabama and publish a report detailing the same.

(2) Study the rate charged for 911 services and make recommendations to the board regarding adjustments to the rate.

(3) Develop recommendations for the most efficient and effective delivery of 911 services in Alabama over both the long- and short-term.

(4) Study the charges levied by each telecommunications provider to each communications district for both data base and network charges.

(5) Develop legislation necessary to implement its long-term 911 plan.

(6) Report its findings, recommendations, and proposed legislation to the Legislature prior to the last day of the 2014 Regular Session.

(b) The commission shall remain in place until the later of the end of the 2014 Regular Session or the time necessary to complete any pending review of a proposed adjustment to the statewide 911 charge adjustment under Section 11-98-5 after which the duties, responsibilities, and powers of the Permanent Oversight Committee under this chapter shall be assumed by the Joint Committee on Administrative Regulation Review. Any action under this chapter requiring an affirmative vote of six of the members of the Permanent Oversight Committee, following its termination, may be taken by a vote of a majority of the members of the Joint Committee on Administrative Regulation Review, and any requirement for prior submission of a proposed rule to the Permanent Oversight Committee under Section 11-98-4.1(e)(8), shall be replaced in its entirety by the normal procedure for adoption and legislative review of an agency rule under the Alabama Administrative Procedure Act.

(c) The commission shall be comprised of the following members:

(1) Three members of the House of Representatives, to be appointed by the Speaker of the House of Representatives.

(2) Three members of the Senate, to be appointed by the President Pro Tempore of the Senate.

(3) Three members to be appointed by the Governor, who shall include a representative of the districts and the State 911 Coordinator.

(d) The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(e) The chair and vice chair of the commission shall be elected at the first meeting by the members of the commission.

(f) Upon request of the chair, the Secretary of the Senate and the Clerk of the House of Representatives shall provide necessary clerical assistance for the work of the commission.

(g) Each legislative member of the commission shall be entitled to his or her regular legislative compensation, his or her per diem, and travel expenses for each day he or she attends a meeting of the commission. Upon requisitions signed by the chair of the commission, these payments shall be paid out of any funds appropriated to the use of the Legislature by means of warrants drawn by the Comptroller on the State Treasury. Notwithstanding the foregoing, no member shall receive additional legislative compensation or per diem when the Legislature is in session or if a member is being paid any other payments on the same dates for attendance on other state business.

(h) The Department of Examiners of Public Accounts shall gather and report to the Permanent Oversight Commission the information necessary to evaluate 911 emergency communications funding across the State of Alabama. Each communications district established pursuant to Section 11-98-2 and the Commercial Mobile Radio Service Emergency Telephone Services Board and the statewide 911 Board, unless exempted by the Department of Examiners of Public Accounts for good cause, shall provide at least the information specified following to the Department of Examiners of Public Accounts no later than 180 days after May 8, 2012.

(1) For wireline 911 and for fiscal years ending 2009, 2010, and 2011, the information provided by communications districts shall include:

a. 911 rates in effect for residence telephone service and for business telephone service in the communications district for each fiscal year.

b. 911 revenues collected by the communications district by month for each fiscal year.

c. The amount of any funding provided to the communications district by a county or municipality in which the communications district resides by month for each fiscal year.

d. The amount of revenues received by the communications district from the Commercial Mobile Radio Service Emergency Telephone Services Board by month for each fiscal year.

e. The amount of any direct grants from federal or state government and any state matches for federal, state, local, or private grants for each fiscal year.

f. Gifts or other amounts not otherwise reported in this section.

g. Amounts held in any savings or investment accounts or reserve or escrow accounts by fiscal year.

h. Identification and specification in detail how the 911 funds were spent in each fiscal year. The Department of Examiners of Public Accounts shall identify any areas of noncompliance with this chapter.

i. Monthly charges paid to each telecommunications service provider for both data base and network charges.

(2) Each communications district that fails to provide the information required by this section to the Department of Examiners of Public Accounts by the deadline specified in this subsection, unless exempted by the Department of Examiners of Public Accounts for good cause, shall not be eligible to receive distributions from the Commercial Mobile Radio Service Emergency Telephone Services Board after the deadline.

(3) For wireless 911 and for fiscal years ending 2009, 2010, and 2011, the information provided by the Commercial Mobile Radio Service Emergency Telephone Services Board shall include:

a. 911 revenues received by month for each fiscal year segregated between postpaid wireless service and prepaid wireless service.

b. 911 revenues disbursed to each communications district by month by fiscal year.

c. Amounts of any direct grants from federal or state government and any state matches for federal, state, local, or private grants for each fiscal year.

d. Gifts or other amounts not otherwise reported in this section.

e. Amounts held in any savings or investment accounts or reserve or escrow accounts by fiscal year.

f. The amount of funds retained by the board for operation of the board and identify how the funds retained were spent in each fiscal year.

g. The amount of funds that were escrowed for the purpose of reimbursing wireless carriers for cost recovery or implementation for Phase I and Phase II 911 implementation costs and the amounts paid to the wireless carriers for cost recovery in each fiscal year segregated by Phase I and Phase II.

(i) The Commercial Mobile Radio Service Emergency Telephone Services Board and the statewide 911 Board shall track monthly wireless 911 prepaid revenue following implementation of the prepaid 911 point-of-sale mechanism specified in Section 11-98-5.3 and shall file a monthly report with the Permanent Oversight Commission detailing and comparing prepaid 911 revenues received in the 2012 fiscal year to the prepaid revenues received in the 2011 fiscal year. The first monthly report shall be filed with the commission no later than 60 days following implementation of the point-of-sale system and on a monthly basis thereafter.

(j) The Department of Examiners of Public Accounts shall promulgate rules and a common financial reporting format to establish annual reporting requirements applicable to all communications districts and the Commercial Mobile Radio Service Emergency Telephone Services Board or statewide 911 Board that the committee shall need to monitor 911 surcharge rates, 911 revenues, and the use of 911 funds on an ongoing annual basis. The Department of Examiners of Public Accounts shall gather and report to the commission the information necessary to evaluate 911 emergency communications funding across the State of Alabama on an ongoing basis.

(k) The annual reports of the communications districts and the Commercial Mobile Radio Service Emergency Telephone Services Board and any reports developed by the commission shall be posted no later than 60 days following the end of the fiscal year on a website to be determined by the Department of Examiners of Public Accounts.

(l) To assist in the development of the long-term plan for 911 in the state, the statewide 911 Board and Permanent Oversight Commission may solicit input from members of the 911 districts in the state, from members of the communications industry operating in the state, and, if deemed necessary, from 911 experts outside the state.



Section 11-98-14 - Sunset provision.

The 911 Board shall be subject to the Alabama Sunset Law, Chapter 20, Title 41, as an enumerated agency as provided in Section 41-20-3, and shall have a termination date of October 1, 2016, and every four years thereafter, unless continued pursuant to the Alabama Sunset Law.



Section 11-98-15 - Reimbursement for unused funds retained for 911 Board administrative expenses; annual costs.

The 911 Board shall reimburse the Department of Examiners of Public Accounts to the extent of any unused funds retained for administrative expenses under this section or Section 11-98-5.2(b) for the amount of actual costs incurred in carrying out the requirements placed upon the Department of Examiners of Public Accounts by this chapter, as evidenced by invoice presented to the board. By January 1, 2013, the Department of Examiners of Public Accounts shall provide the 911 Board with a projection of its annual costs in meeting the requirements of this chapter, which shall be treated and retained by the 911 Board as an administrative fee in addition to the administrative allowance specified in Section 11-98-5.2(b). The invoiced amount shall be due and payable within 30 days of presentment.






Chapter 99 - TAX INCREMENT DISTRICTS.

Section 11-99-1 - Legislative findings and declarations.

(a) Act 2013-51 shall be known and may be cited as the Major 21st Century Manufacturing Zone Act.

(b)(1) It is hereby found and declared that there exist in municipalities and counties of the state blighted or economically distressed areas which constitute a serious and growing problem, injurious to the public health, safety, morals, and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, constitutes an economic and social liability imposing onerous burdens which decrease the tax base and reduce tax revenues, substantially impairs or arrests sound growth, retards the provision of housing accommodations, aggravates traffic problems, and substantially hampers the elimination of traffic hazards and the improvement of traffic facilities; and that the prevention and elimination of slums and blighted areas and economically distressed areas is a matter of state policy and state concern in order that the state and its municipalities and counties shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, and consume an excessive proportion of public revenues because of the extra services required for police, fire, accident, hospitalization, and other forms of public protection, services, and facilities.

(2) It is further found and declared that certain blighted and economically distressed areas or portions thereof may require acquisition, clearance, and disposition subject to use restrictions, as provided in this chapter, since the prevailing condition of blight and economic distress may make impracticable the reclamation of the area by conservation or rehabilitation; that other areas or portions thereof may, through the means provided in this chapter, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils enumerated may be eliminated, remedied, or prevented; and that salvageable blighted and economically distressed areas can be conserved and rehabilitated through appropriate public action as herein authorized and the cooperation and voluntary action of the owners and tenants of property in such areas.

(3) It is further found and declared that there exist in municipalities and counties of the state underutilized real and personal property in enhanced use lease areas which, when leased by a secretary of a military department for cash or in-kind consideration, enhances the public benefit and welfare by, among other things, promoting local economic development and the stimulation of the local economy, increasing job opportunities, creating additional tax revenues, and enhancing the public's overall quality of life.

(4) It is further found and declared that there exist in municipalities and counties of the state underutilized large tracts of real property suitable for the location of automotive, automotive-industry related, aviation, aviation-industry related, medical, pharmaceutical, semiconductor, computer, electronics, energy conservation, cyber technology, and biomedical industry manufacturing facilities which, when serving as the site therefor, enhances the public benefit and welfare by, among other things, facilitating the creation of skilled manufacturing jobs, promoting local economic development and the stimulation of the local economy, creating additional tax revenues, and enhancing the public's overall quality of life.

(5) It is further found and declared that the powers conferred by this chapter are for public and, in the case of automotive, automotive-industry related, aviation, aviation-industry related, medical, pharmaceutical, semiconductor, computer, electronics, energy conservation, cyber technology, and biomedical industry manufacturing facilities, private uses and purposes imbued with a public interest and for which public money may be expended, either directly or indirectly, in the case of automotive, automotive-industry related, aviation, aviation-industry related, medical, pharmaceutical, semiconductor, computer, electronics, energy conservation, cyber technology, and biomedical industry manufacturing facilities, and police power exercised, and the necessity in the public interest for the provisions herein enacted is hereby declared as a matter of legislative determination.

(c) The Legislature makes the following findings:

(1) It is in the best interest of the state to ensure the location and expansion of automotive, automotive-industry related, aviation, aviation-industry related, medical, pharmaceutical, semiconductor, computer, electronics, energy conservation, cyber technology, and biomedical industry manufacturing facilities in this state.

(2) The presence and expansion of automotive, automotive-industry related, aviation, aviation-industry related, medical, pharmaceutical, semiconductor, computer, electronics, energy conservation, cyber technology, and biomedical industry manufacturing facilities in this state is of substantial benefit to and enhances the public welfare of the state by, among other things, promoting local economic development and the stimulus of local economies, increasing skilled job opportunities, creating additional tax revenues, and enhancing the public's overall quality of life.

(3) The growth and enhanced prosperity of municipalities and counties of the state, as well as of the state at large, as a result of the presence and expansion of automotive, automotive-industry related, aviation, aviation-industry related, medical, pharmaceutical, semiconductor, computer, electronics, energy conservation, cyber technology, and biomedical industry manufacturing facilities in this state often requires the infusion of capital, improved, and expanded public infrastructure dedicated to such facilities, and the provision, for the benefit thereof, of capital improvements to existing facilities as well as the provision of buildings and structures suitable for use as part of or in connection with automotive, automotive-industry related, aviation, aviation-industry related, medical, pharmaceutical, semiconductor, computer, electronics, energy conservation, cyber technology, and biomedical industry manufacturing facilities.

(4) The provision of such capital, public infrastructure improvements, and capital improvements constitutes an important public purpose vital to the welfare and prosperity of the citizens of this state.



Section 11-99-2 - Definitions.

As used in this chapter:

(1) BLIGHTED OR ECONOMICALLY DISTRESSED AREA:

a. An area in which the structures, buildings, or improvements, by reason of dilapidation, deterioration, age, or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and are detrimental to the public health, safety, morals, or welfare, or

b. Any area which by reason of the presence of a substantial number of substandard, slum, deteriorated, or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquencies exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or any combination of the foregoing, substantially impairs or arrests the sound economic growth of an area, retards the provision of housing accommodations, or constitutes an economic or social liability and is a detriment to the public health, safety, morals, or welfare in its present condition and use, or

c. Any area which is predominantly open and which because of obsolete platting, diversity of ownership, deterioration of structures or of site improvements, or otherwise, substantially impairs or arrests the sound economic growth of an area, or

d. Any area which the local governing body certifies is in need of redevelopment or rehabilitation as a result of flood, fire, hurricane, tornado, earthquake, storm, or other catastrophe respecting which the Governor of the state has certified the need for disaster assistance under federal law, or

e. Any area containing excessive vacant land on which structures were previously located, or on which are located abandoned or vacant buildings or old buildings, or where excessive vacancies exist in existing buildings, or which contains substandard structures, or with respect to which there exist delinquencies in payment of real property taxes.

(2) DEFERRED TAX RECIPIENT. Each taxing authority which receives ad valorem taxes with respect to property located in a proposed tax increment district.

(3) ENHANCED USE LEASE AREA. Any area of a military installation which contains underutilized real or personal property, or both, that is leased by a secretary of a military department to a lessee pursuant to the authority provided in Title 10 U.S.C. §2667.

(4) LOCAL FINANCE OFFICER. The legally authorized officer or agent responsible for receipt and disbursement of the revenues of a taxing authority.

(5) LOCAL GOVERNING BODY. The governing body of a county or municipality which proposes to create or has created a tax increment district.

(6) MAJOR 21ST CENTURY MANUFACTURING ZONE. Any area aggregating not less than 250 contiguous acres of real property determined by a local governing body to be a. located, in whole or part, within its boundaries or corporate limits, b. suitable for the site of an automotive, automotive-industry related, aviation, aviation-industry related, medical, pharmaceutical, semiconductor, computer, electronics, energy conservation, cyber technology, or biomedical industry manufacturing facility or facilities, and c. an area within which not less than one hundred million dollars ($100,000,000) of capital expenditure in connection with the establishment, expansion, construction, equipping, development, rehabilitation, or redevelopment of such a facility or facilities is anticipated to be made based upon representations and information provided by the anticipated user or users of the facility or facilities and such other information as the local governing body shall have available to it and deems appropriate.

(7) MUNICIPALITY. Any incorporated municipality in this state.

(8) PROJECT. Undertakings and activities of a public entity in a tax increment district for a. the elimination and prevention of the development or spread of blight in a blighted or economically distressed area, b. the utilization of underutilized real or personal property, or both, in an enhanced use lease area, and may include property acquisition, property clearance, development, redevelopment, rehabilitation, or conservation or a combination or part thereof in accordance with a project plan, or c. the utilization of underutilized real property in an area determined by a local governing body to be a Major 21st Century Manufacturing Zone, and may include property acquisition, property clearance, development, including, without limitation, public infrastructure improvements and any other improvements for the construction and equipping of automotive, automotive-industry related, aviation, aviation-industry related, medical, pharmaceutical, semiconductor, computer, electronics, energy conservation, cyber technology, or biomedical industry manufacturing facilities, or the redevelopment, rehabilitation, or conservation or a combination or part thereof in accordance with a project plan.

(9) PROJECT COSTS. Any expenditures made or estimated to be made or monetary obligations incurred or estimated to be incurred by a public entity, which in the case of expenditures for or within a Major 21st Century Manufacturing Zone may be incurred directly by the public entity or by a private entity with funds granted by, or otherwise made available from, a public entity, which are listed in a project plan as costs of public works or improvements or, in the case of improvements within a Major 21st Century Manufacturing Zone, public works or improvements or private improvements, within a tax increment district, plus any costs incidental thereto, diminished by any special assessments, received or reasonably expected to be received by the public entity in connection with the implementation of the project plan. Project costs include, but are not limited to:

a. Capital costs, including the costs of the construction of public works or improvements, new buildings, facilities or improvements, structures, and fixtures, the demolition, alteration, remodeling, repair, or reconstruction of existing buildings, structures, facilities, and fixtures, the acquisition of equipment, the acquisition, clearing, and grading of land and the acquisition of interests in land;

b. Financing costs, including all interest paid to holders of tax increment obligations during the period of implementation of the project plan, the costs of any form of credit enhancement, printing and trustee costs, and any premium paid in excess of the principal amount thereof because of the redemption of such obligations prior to maturity;

c. Real property assembly costs, meaning any deficit resulting from the sale or lease as lessor by the public entity of real or personal property within a tax increment district for consideration which is less than its cost to the public entity;

d. Professional service costs, including those costs incurred for architectural, planning, engineering, fiscal, underwriting, and legal advice and services;

e. Imputed administrative costs, including reasonable charges for the time spent by officers and employees of the public entity in connection with the implementation of a project plan;

f. Relocation costs, including those relocation payments made following condemnation under Chapter 1A of Title 18;

g. Organizational costs, including the costs of conducting environmental impact and other studies and the costs of informing the public with respect to the creation of tax increment districts and the implementation of project plans;

h. The amount of any contributions made in connection with the implementation of the project plan that are within limits prescribed by law;

i. Payments made, at the discretion of the local governing body, which are to be necessary or convenient to the creation of tax increment districts or the implementation of project plans; and

j. For purposes of any tax increment district in which not less than 50 percent, by area, of the real property within the tax increment district is an enhanced use lease area, project costs shall also include all costs described in this subdivision which are expended by a public entity or a developer within three years immediately preceding the date of the creation of such tax increment district.

(10) PROJECT PLAN. The properly approved plan for the development or redevelopment of a tax increment district, including all properly approved amendments thereto.

(11) PUBLIC ENTITY. Any municipality or county in the state.

(12) TAX INCREMENT. That amount obtained by multiplying the total revenue derived from ad valorem taxes levied by all local taxing authorities on all taxable property within a tax increment district in any tax year by a fraction having a numerator equal to that tax year's market value of all taxable property in the district minus the tax increment base and a denominator equal to that tax year's equalized value of all taxable property in the district. In any tax year, a tax increment is positive if the tax increment base is less than the aggregate value of taxable property as equalized by the Department of Revenue; it is negative if the base exceeds such value.

(13) TAX INCREMENT BASE. The aggregate value, as equalized by the Department of Revenue, of all taxable property located within a tax increment district on the date the district is created, determined as provided in Section 11-99-5.

(14) TAX INCREMENT DISTRICT. A contiguous geographic area within the boundaries of a public entity defined and created by resolution of the local governing body.

(15) TAX INCREMENT FUND. A fund into which all tax increments not retained by a taxing authority as provided by Section 11-99-10(b) are paid, and from which money is disbursed to satisfy claims of holders of tax increment obligations issued for the tax increment district.

(16) TAX INCREMENT OBLIGATIONS. Bonds, warrants, notes, or other evidences of indebtedness issued by a public entity to fund all or any project costs.

(17) TAXABLE PROPERTY. All real and personal property located in a tax increment district which is subject to ad valorem taxation on the date of adoption of the resolution creating the tax increment district.

(18) TAXING AUTHORITY.

a. For tax increment districts in which not less than 50 percent, by area, of the real property within the tax increment district is a blighted or economically distressed area, taxing authority means any municipality, county, or other taxing authority which has the power to levy taxes on property within the tax increment districts.

b. For tax increment districts in which not less than 50 percent, by area, of the real property within the tax increment district is an enhanced use lease area, taxing authority means the state or any municipality, county, or other taxing authority which has the power to levy taxes on property within the tax increment district.

c. For tax increment districts in which not less than 50 percent, by area, of the real property within the tax increment district is a Major 21st Century Manufacturing Zone, "taxing authority" means the state or any municipality, county, or other taxing authority which has the power to levy taxes on property within the tax increment district.



Section 11-99-3 - Powers of municipalities and counties.

In addition to any other powers conferred by law, each municipality and county in the state shall have and may exercise any powers necessary and convenient to carry out the purposes of this chapter, including the power to:

(1) Create tax increment districts and to define the boundaries thereof;

(2) Cause project plans to be prepared, to approve plans, and to implement the provisions and effectuate the purposes of project plans;

(3) Issue tax increment obligations;

(4) Deposit moneys into the tax increment fund for any tax increment district; and

(5) Enter into any covenants, contracts, or agreements, including conditions, restrictions, or covenants which either run with the land or otherwise regulate the use of the land and any covenants, contracts, and agreements with or for the benefit of holders of tax increment obligations, determined by the local governing body to be necessary or convenient to implement the provisions and effectuate the purposes of project plans.



Section 11-99-4 - Creation of tax increment districts and approval of project plans.

In order to exercise its powers under this chapter, a public entity shall take the following steps:

(1) The local governing body shall hold a public hearing at which all interested parties are afforded a reasonable opportunity to express their views on the concept of tax increment financing, on the proposed creation of a tax increment district and its proposed boundaries, and its benefits to the public entity. Notice of the hearing shall be published in a newspaper of general circulation in either the county or in the city, as the case may be, in which the proposed tax increment district is to be located with such notice to be published at least twice in the 15-day period immediately preceding the date of the hearing. Prior to publication, a copy of the notice shall be sent by first class mail to the chief executive officer of each deferred tax recipient.

(2) In addition to the notice required by subdivision (1) of this section, and either before or after such hearing, the local governing body shall make a written submission to the governing body of each deferred tax recipient. The submission shall include a description of the proposed boundaries of the tax increment district, the tentative plans for the development or redevelopment of the tax increment district, and an estimate of the general impact of the proposed project plan on property values and tax revenues. Not later than the fifteenth day after the date on which the notice required by subdivision (1) of this section is mailed, each deferred tax recipient shall designate a representative empowered to meet with the local governing body to discuss the project plan and the tax increment financing and shall notify the local governing body of its designation. Failure of any deferred tax recipient to designate a representative within the 15-day period, or to notify the local governing body of its designation, shall not prevent the local governing body from proceeding hereunder. If a deferred tax recipient which has failed to so designate a representative shall thereafter designate a representative and shall notify the local governing body of such designation, such representative shall be entitled to notice of any meetings held thereafter pursuant to this section, and shall be entitled to attend such meetings, but shall have no right to have matters discussed again which have already been discussed. The local governing body shall call a meeting, or meetings, of the representatives of the deferred tax recipients to be held at any time after 20 days from the mailing notice referred to in subdivision (1) of this section. Each representative shall be notified of each meeting at least three days before it is to be held, but such notice may be waived. At the meetings the local governing body and the representatives of the deferred tax recipients may discuss the boundaries of the tax increment district, development within such district, the exclusion of particular parcels of property from such district, and tax collection for such district. On the motion of the local governing body any other matter relevant to the proposed tax increment district may be discussed.

(3) The local governing body shall adopt a resolution, which need not be published, which:

a. Describes the boundaries of the tax increment district with sufficient definiteness to identify with ordinary and reasonable certainty the territory included, which shall include only those whole units of property, other than publicly owned property such as streets, easements, and rights-of-ways, assessed for general property tax purposes and, if the public entity is a county, which shall include only those areas which lie outside the corporate limits of any municipality, unless the governing body of a municipality has consented to the inclusion of land within its corporate limits within a tax increment district formed by a county;

b. Creates the tax increment district as of a given date after the date of adoption of the resolution, and fixes the period for its duration, which may be for a period not to exceed 30 years in the case of a tax increment district in which not less than 50 percent, by area, of the real property within the tax increment district is a blighted or economically distressed area, and which may be for a period not to exceed 35 years in the case of a tax increment district in which not less than 50 percent, by area, of the real property within the tax increment district is an enhanced use lease area or a Major 21st Century Manufacturing Zone, unless an amendment is made to the project plan under subdivision (7) of this section;

c. Assigns a name to the tax increment district for identification purposes, such as "tax increment district number one";

d. Contains findings, which shall not be subject to review except after a showing of fraud, corruption, or undue influence, that:

1. Not less than 50 percent, by area, of the real property within the tax increment district is either (i) a blighted area and is in need of rehabilitation or conservation work, (ii) an enhanced use lease area, or (iii) a Major 21st Century Manufacturing Zone; and

2. The aggregate value of equalized taxable property in the district plus all existing districts created by the public entity does not exceed 10 percent of the total value of equalized taxable property within the public entity or 50 percent if the public entity is a Class 3 municipality. Provided, however, that equalized taxable property located within the boundaries of a military reservation, jurisdiction over which has been ceded to the United States pursuant to Section 42-3-1, shall be excluded from aggregated value.

(4) The local governmental body shall prepare and adopt a project plan for each tax increment district. The plan shall include a statement listing the kind, number, and location of all proposed public works or improvements or, in the case of a Major 21st Century Manufacturing Zone, public works or improvements or private improvements, within the district; a detailed list of estimated project costs; and a description of the methods of financing all estimated project cost and the time when related costs or monetary obligations are to be incurred. For purposes of this chapter, any work or improvement for a military installation and located within an enhanced use lease area shall be deemed to be for public uses and purposes. The project plan shall also include: A map showing existing uses and condition of real property in the district; a map showing proposed improvements and uses therein; proposed changes of zoning, master map plan, building code, and other ordinances or resolutions affecting the district; a list of estimated nonproject costs; and a proposed plan for the relocation of families, persons, and businesses to be temporarily or permanently displaced from housing or commercial facilities in the district by implementation of the plan.

(5) The local governing body shall certify before approving the project plan that:

a. The proposed tax increment district on the whole has not been subject to growth and development through investment by private enterprise and it is not reasonable to anticipate that the land in the district will be developed without the adoption of the project plan;

b. A feasible method exists for the relocation and compensation of individuals, families, and businesses that will be displaced by the project in decent, safe, and sanitary accommodations within their means and without undue hardship to such individuals, families, and businesses;

c. The plan conforms to the applicable master plan of the local entity (if there is one); and

d. The plan will afford maximum opportunity, consistent with the sound needs of the public entity as a whole, for the rehabilitation or redevelopment of the tax increment district by private enterprise.

(6) A copy of the project plan shall be mailed to the governing body of each deferred tax recipient, before approval of the project plan.

(7) The local governing body may at any time adopt an amendment to a project plan by complying with the procedures for the original adoption of a project plan.



Section 11-99-5 - Determination of tax increment base; aggregate valuation of taxable property; acquisition or lease of property by public entity; identification of property; notice.

(a) Upon the creation of a tax increment district or adoption of any amendment pursuant to subsection (c) of this section, the tax increment base shall be determined.

(b) Upon application in writing by the local finance officer, the tax assessor (or the officer of the county performing the duties of a tax assessor) for each county in which any part of the district is located shall determine according to his or her best judgment from all sources available to him or her the full aggregate value of the taxable property in the district located in that county. The aggregate valuation from all such tax assessors or other such public officials, upon certification to the local finance officer, shall constitute the tax increment base of the district.

(c) If the public entity creating a tax increment district in which not less than 50 percent, by area, of the real property within the tax increment district is a blighted or economically distressed area adopts an amendment to the original project plan for such district which includes additional project costs for which tax increments may be received by such public entity, the tax increment base for the district shall be redetermined pursuant to subsection (b) of this section as of 90 days following the effective date of the amendment, except that if the effective date of the amendment is October 1 of any year, the redetermination shall be made on that date. The tax increment base as redetermined under this subsection shall be effective for the purposes of this chapter only if it exceeds the original tax increment base determined under subsection (b) of this section.

(d) If the public entity creating a tax increment district in which not less than 50 percent, by area, of the real property within the tax increment district is an enhanced use lease area or a Major 21st Century Manufacturing Zone adopts an amendment to the original project plan for such district which includes additional project costs for which tax increments may be received by such public entity or an expansion of the tax increment district, the tax increment base for the district shall not be redetermined.

(e) There shall be a rebuttable presumption that any property within a tax increment district acquired or leased as lessee by the public entity or any agency or instrumentality thereof within one year immediately preceding the date of the creation of the district was so acquired or leased in contemplation of the creation of the district. The presumption may be rebutted by the public entity with proof that the property was so leased or acquired primarily for a purpose other than to reduce the tax increment base. If the presumption is not rebutted, in determining the tax increment base of the district, but for no other purpose, the taxable status of such property shall be determined as though such lease or acquisition had not occurred.

(f) The local tax assessor or person performing his or her duties shall identify upon the tax records prepared by him or her under Chapter 7 of Title 40 those parcels of property which are within each existing tax increment district, specifying the name of each district. A similar notation shall also appear on the tax records made by the local finance officer.

(g) The Department of Revenue shall annually give notice to the designated finance officer of all taxing authorities levying taxes on property within each district as to both the assessed and equalized value of the property and the assessed and equalized value of the tax increment base. The notice shall state that the taxes collected in excess of the base will be paid to the public entity.



Section 11-99-6 - Allocation of positive tax increments; payment to local finance officer; tax increment fund.

(a) Positive tax increments of a tax increment district shall be allocated and paid over to the public entity which created the district for each year commencing on the October 1 following the date when the district is created until the earlier of:

(1) That time, after the completion of all public improvements specified in the project plan or amendments thereto, when the public entity has received aggregate tax increments from the district in an amount equal to the aggregate of all expenditures previously made or monetary obligations previously incurred for project costs for the district; or

(2) Thirty-five years after the last expenditure identified in the project plan is made. No expenditure may be provided for in the project plan to be made more than five years after the district is created, except in Class 3 municipalities where such expenditures may be made not more than 10 years thereafter if so provided and in tax increment districts in which not less than 50 percent, by area, of the real property within the tax increment district is an enhanced use lease area where such expenditures may be made not more than 15 years thereafter if so provided, unless an amendment is adopted by the local governing body under subdivision (7) of Section 11-99-4.

(b) Notwithstanding any other provision of law, every officer charged by law to collect and pay over or retain local general property taxes in the case of a tax increment district in which not less than 50 percent, by area, of the real property within the tax increment district is a blighted or economically distressed area, or state and local general property taxes in the case of a tax increment district in which not less than 50 percent, by area, of the real property within the tax increment district is an enhanced use lease area or a Major 21st Century Manufacturing Zone, shall first, on the next settlement date provided by law, pay over to the local finance officer out of all such taxes which have been collected that portion which represents a tax increment allocable to a tax increment district, identifying the amount for each district.

(c) All tax increments received for a tax increment district shall, upon receipt by the local finance officer, be deposited into the tax increment fund for that district. The local finance officer may deposit additional moneys into the fund pursuant to an appropriation by the local governing body. Moneys shall be paid out of the fund only to reimburse the public entity for payments theretofore made by it for principal of or interest on tax increment obligations for that district if such obligations are general obligations of the public entity, to satisfy claims of holders of tax increment obligations issued for that district, or to reimburse the public entity for payments theretofore made by it that are used to pay project costs. Subject to any agreement with security holders, moneys in the fund may be temporarily invested in the same manner as other surplus funds of the public entity. After the principal of and interest on all tax increment obligations of the district have been paid or provided for, subject to any agreement with security holders, if there remain in the fund any moneys, they shall be paid over to the chief finance officer of the state, each county, each municipality, each school district, and to the general fund of the public entity in such amounts as are due to each respectively, having due regard for what portion of such moneys, if any, represents tax increments not allocated to the public entity and what portion thereof, if any, represents voluntary deposits of the public entity into the fund.



Section 11-99-7 - Termination of tax increment districts.

The existence of a tax increment district shall terminate when:

(1) Positive tax increments are no longer allocable to a district under Section 11-99-6(a) hereof; or

(2) The local governing body, by resolution, dissolves the district.



Section 11-99-8 - Financing of project costs.

(a) Payment of project costs may be made by any of the following methods or any combination thereof:

(1) Payment from the tax increment fund of the tax increment district if the purpose of the payment is one provided for in Section 11-99-6 hereof;

(2) Payment out of the general funds of the public entity, such payments being used either directly by the public entity to pay such costs or used by a third party recipient of such funds to pay such costs if within a Major 21st Century Manufacturing Zone;

(3) Payment out of the proceeds of the sale of warrants, bonds or notes (whether public improvement bonds or notes, mortgage bonds, notes or certificates, revenue bonds or notes, or otherwise) issued by the public entity, such payments being used either directly by the public entity to pay such costs or used by a third party recipient of such funds to pay such costs if within a Major 21st Century Manufacturing Zone;

(4) Payment out of the proceeds of the sale of tax increment obligations issued by the public entity under this section, such payments being used either directly by the public entity to pay such costs or used by a third party recipient of such funds to pay such costs if within a Major 21st Century Manufacturing Zone; and

(5) Payment as otherwise provided by law.

(b) For the purposes of paying project costs or of refunding obligations issued as otherwise provided by law or under this section, the local governing body may issue tax increment obligations payable out of positive tax increments. Such tax increment obligations shall not be included in the computation of the constitutional debt limitation of the public entity unless they are also secured by a pledge of the full faith and credit of the public entity.

(c) Tax increment obligations may be authorized by resolution of the local governing body without the necessity of a referendum or any approval by the electorate. The resolution shall state the name of the tax increment district, the amount of obligations authorized, and the interest rate or rates to be borne thereby or the method of computing the same. The resolution may prescribe the terms, form, and content of the obligations and such other matters as the local governing body deems useful.

(d) Tax increment obligations may not be issued in an amount exceeding the aggregate project costs of a project. The tax increment obligations shall mature not more than 30 years from the date thereof. The tax increment obligations may (i) contain provisions authorizing the redemption thereof, in whole or in part, at stipulated prices, at the option of the public entity, on any dates named therein and provide the method of selecting the obligations to be redeemed, (ii) be payable at any time or times and at any place, (iii) be payable to bearer or registered as to principal or principal and interest, (iv) be in any denominations, and (v) be sold at public or private sale.

(e) Tax increment obligations shall be payable only out of a stipulated tax increment fund created pursuant to Section 11-99-6 hereof, except as provided in paragraph (f) of this section. The local governing body shall irrevocably pledge all or a part of such tax increment fund to the payment of the tax increment obligations. The tax increment fund may thereafter be used only for the payment of the principal of and interest on the tax increment obligations payable therefrom until they have been fully paid.

(f) To increase the security and marketability of tax increment obligations, the public entity may:

(1) Create a lien for the benefit of the security holders upon any public improvements or public works financed thereby or the revenues therefrom;

(2) Pledge the full faith and credit of the public entity to the payment thereof; and

(3) Make covenants and do any and all acts as may be necessary or convenient or desirable in the judgment of the local governing body in order additionally to secure such obligations or make the obligations more marketable.

(g) For the purpose of paying project costs, the local governing body may also allow payments to be made in full at the time such costs accrue, thus allowing a project to be all or partially funded on a pay-as-you-go basis.



Section 11-99-9 - Overlapping tax increment districts.

(a) Subject to any agreement with security holders, a tax increment district may be created, the boundaries of which overlap one or more existing tax increment districts. Districts created on the same date, however, may not have overlapping boundaries.

(b) If the boundaries of two or more tax increment districts overlap, in determining how positive tax increments generated by that area which is within two or more districts are allocated among the districts, but for no other purpose, the aggregate value of the taxable property in the area as equalized by the Department of Revenue in any year as to each earlier created district is deemed to be that portion of the tax increment base of the district next created which is attributable to such overlapped area.



Section 11-99-10 - Equalized valuation for apportionment of property taxes.

(a) With respect to any taxing authority other than the public entity which created the tax increment district, the calculation of the equalized valuation of taxable property in a tax increment district may not exceed the tax increment base of the district until the district is terminated, unless agreement has been made for other arrangements under subsection (b) of this section.

(b) In such cases where it can be shown that losing tax increments would be harmful to any given taxing authority or cause such taxing authority not to honor a prior binding commitment, by contract executed with the public entity prior to the designation of the tax increment district, and if an agreement has been made for such allowances through a process of negotiation at the time of the creation of the tax increment district, a taxing authority may make payments into the tax increment fund, less the sum of:

(1) Any property taxes produced from the tax increments which are required to be paid by the taxing authority to another political subdivision; and

(2) A portion, not to exceed 20 percent or a one-time payment mutually agreed upon at the time of the creation of the tax increment district, of the tax increment produced in the district by the taxes levied on behalf of that taxing authority.

(c) All tax increments which have accrued with respect to school districts under this chapter shall be determined and the amounts shall be paid on February 1 of each year out of the taxes of all school districts which have territory in a tax increment district.

(d) The use of the increased valuations in the tax increment district before the completion of the project in calculating any general state school aid formula is prohibited.

(e) A taxing authority is not required to pay a tax increment into the tax increment fund for a district beyond three years from the date the district was created unless one or more of the following conditions exist or have been met:

(1) Tax increment obligations have been issued for the district;

(2) The public entity has acquired property within the district pursuant to the project plan; or

(3) Construction of improvements pursuant to the project plan has commenced in the district.



Section 11-99-11 - Construction.

Nothing herein shall be construed to authorize any municipality or county to lend its credit or to grant public money or things of value in aid of any individual, association, or corporation in violation of Section 94 of the Constitution of Alabama of 1901, as amended, except to the extent otherwise permitted by other provisions of or amendments to the Constitution.






Chapter 99A - Alabama Improvement Districts.

Section 11-99A-1 - Name.

This chapter shall be known and may be referred to as the "Alabama Improvement District Act."



Section 11-99A-2 - Definitions.

In this chapter the following words shall have the following meanings:

(1) APPOINTING GOVERNMENT. The municipality or county that approves the creation of a district and appoints members to the board.

(2) BOARD. The board of directors of a district.

(3) CONTIGUOUS. Two tracts of land if touching for a continuous distance of not less than 200 feet. The term includes tracts of land divided by bodies of water, streets, railroad, or utility rights-of-way, or by land owned by any public person. In determining whether land is contiguous with a municipality, (i) land separated by bodies of water, streets, or railroad, or utility rights-of-way is contiguous even though the bodies of water, streets, or rights-of-way are within the city limits of another municipality and (ii) land separated by land owned by a public person is not contiguous if the land owned by the public person is within the city limits of another municipality.

(4) COUNCIL. The governing body of a county or municipality.

(5) DISTRICT. A body corporate formed in accordance with this chapter, having the powers granted under this chapter.

(6) IMPROVEMENTS. Any improvement to land within a district, or outside a district providing benefit to land within the district, including, without limitation, any of the following:

a. Any system for providing water to the occupants of land within the district, and extensions of any existing water system for providing water, including, without limitation, wells, water treatment facilities, water transportation and distribution lines, water mains, water tanks, pumps, and any other water storage, treatment, purification, and distribution facilities or systems.

b. Sanitary sewer systems and extensions to existing sewer systems, including, without limitation, sewer treatment facilities and sanitary sewer lines pump stations.

c. Storm sewer systems, including extensions to existing storm sewer systems, including drains, aboveground drainage systems, underground drainage systems, sewer lines and mains, and culverts.

d. Utilities providing benefit to property within the district, including, without limitation, customer-owned electrical substations, gas lines, garbage and solid waste disposal plants, and any other utilities and facilities for providing such utilities.

e. Streets, bridges, curbs, gutters, drainage, both above and below ground, grading, on or off street parking, sidewalks, street lighting, lighting for any public place, traffic control systems, traffic lights, signage, guardrails, any and all other improvements for providing transportation within and into or out of or otherwise benefiting the land within the district.

f. Public parks, public lakes, dams, public recreational facilities, including, without limitation, facilities for athletics, golf, and boating, and driving ranges, ballfields, tennis courts, swimming pools, concession stands, and any associated or useful facilities in connection therewith.

g. Flood control dams, dikes, levies, rip rap, embankments, berms, and other improvements to control flooding or erosion.

h. Fire protection facilities, including fire hydrants, fire stations, and fire monitoring equipment.

i. Railroad lines and spurs.

j. Docks, harbors, wharves, and any related facilities for transferring goods to or from boats, barges, and other forms of water transport.

k. Facilities for providing police protection, police or sheriff stations, police or sheriff substations, and security monitoring equipment.

l. Schools, school grounds, playgrounds, athletic fields, and cafeterias.

m. Landscaping.

n. Fountains, distinctive lighting, and signs.

o. Acquiring, constructing, improving, widening, narrowing, closing, or rerouting of sidewalks, streets, or their rights-of-way.

p. Acquisition, construction, installation, or improvement of pedestrian malls.

q. Acquisition and installation of pieces of art.

r. Acquisition, construction, or improvement of public libraries.

s. Acquisition, construction, or improvement or rerouting of mass transportation facilities.

t. Airports, air traffic control, and other air transportation facilities.

u. Any improvements benefiting the general public or residents or anticipated residents of the district, including provision of utilities, improving their health and sanitation, hospitals and other medical facilities, public safety, security, facilitating business recruitment, industrial recruitment, cultural enhancement, or otherwise improving the quality of life, whether or not otherwise described in this definition or this chapter and whether or not sui generis with the remaining provisions of this definition.

v. Payment of expenses incurred in the establishment, administration, and operation of the district, including reasonable reserves and replacement funds and the cost of issuance of bonds, whether or not incurred before the establishment of the district, including reimbursement of costs paid by private persons to the extent approved by the board.

w. The maintenance, repair, or replacement, extension, extension reconstruction, improvements, capital or otherwise, modification, razing, or other modification of any improvement.

x. Any or all of the above within the territorial boundaries of the district or, to the extent providing benefit to land within the district, outside the district, whether or not within the corporate limits of the municipality or the boundaries of the county creating the district.

Nothing in this chapter shall authorize the use of bonds, assessments, or tax exemptions for the acquisition, equipping, or construction of property to be owned by any person other than a utility company, the district, or another public person. By way of example and not limitation, "improvements" shall not include gambling or gaming establishments.

(7) MUNICIPALITY. An incorporated city or town in the state.

(8) OWNER. The person or persons in whose name property within a district is assessed for ad valorem property tax purposes. Notwithstanding the preceding sentence, in the case of a trust, the owner of the property is the trustee; in the case of an estate, the owner of the property is the executor or administrator; in the case of a minor, the owner of the property is the guardian, or other personal representative. "Owner" only includes the holders of present interests, and not the holders of future interests in property. In the case of land with respect to which a person owns an option to purchase or a contract to purchase, the holder of the option or purchase contract shall be considered the owner, rather than the person holding legal title to the real estate, provided that the person owning an option or real estate contract certifies under oath that the person will purchase real estate in accordance with the option or purchase contract within 30 days after formation of the district and demonstrates to the reasonable satisfaction of the municipality or county that the person is capable of making a purchase.

(9) PUBLIC NOTICE. Notice published in a newspaper of general circulation within the appointing government. If there is no newspaper, at the option of the board or council giving public notice, as appropriate, public notice in a newspaper of general circulation in the appointing government or by posting in three prominent locations within the municipality or county, at least one of which shall be in the city or town hall of the municipality or county courthouse of the county, as applicable. Public notice shall be published in two consecutive weeks commencing at least eight days before the meeting for which public notice is being given.

(10) PUBLIC PERSON. The United States of America, the state, any county, any municipality, and any public corporation a majority of the members of which are appointed by any public person, and any agency or political subdivision of any public person.

(11) STATE. The State of Alabama.

(12) STREET. Any road, highway, alleyway, street, or other public right-of-way.

(13) BONDS. Bonds, warrants, negotiable instruments, and any other evidences of indebtedness, whether or not negotiable.



Section 11-99A-3 - Conduct of hearings.

A hearing described in this chapter may be held only after giving public notice. However, public notice of regularly scheduled meetings of a council is not required. A hearing may be adjourned from time to time until the board or council makes findings by resolution as to the expedience of the matter being considered. Where this chapter requires written personal notice of a hearing, notice may be given by deposit in the United States mail, first class postage prepaid, no later than the eighth day before the date of the hearing.



Section 11-99A-4 - Establishment of districts.

(a) One or more owners of land wishing to form a district in a municipality or a county may petition the municipality or county to form a district as follows:

(1) The owners shall prepare a written petition executed by the owners of all land proposed to be included within the district.

(2) The petition shall include a description of the tract or tracts of land proposed to be included within the district, which may include less than all of any individual tract of land. The description shall be sufficient if it refers to tax assessment tracts in accordance with the tax assessor's numbering or other reference system, by metes and bounds, by subdivision lot, by reference to recorded deeds, or by other reasonable reference method.

(3) The petition shall include a map or plat of the proposed district, showing that, if the district is created, (i) with respect to a petition being submitted to a municipality, the land will be contiguous with land presently within the city or town limits of the municipality, whether or not all the land is presently within the corporate limits of the municipality and (ii) with respect to a petition being submitted to a county, the land will be contiguous.

(4) The petition shall designate no more than three persons to act as agents in representing the owners before the municipality or county. The persons need not be owners of the subject land.

(b) Any land proposed to be included within a district formed by a municipality may not be within the municipal limits of any municipality other than the municipality to which the petition is being made. Any land proposed to be included within a district formed by a county may not be within the municipal limits or the territorial jurisdiction under subsection (a) of Section 11-52-30, of any municipal planning commission of any municipality except with the consent of that municipality. Any land proposed to be included within a district formed by a county may not be within another county except with the consent of that county.

(c) A petition shall contain a proposed form of articles of incorporation for the proposed district, which shall include the following information:

(1) The name of the district and that the district is organized pursuant to the provisions of this chapter.

(2) The names and mailing addresses of the incorporators.

(3) The name of the appointing government.

(4) The names and addresses of the members of the initial board of directors of the district and their initial terms of office.

(5) The period of duration of the district, which may be perpetual.

(6) The location of the principal office of the district.

(7) Any other provisions not inconsistent with this chapter, including any limitations on the power of the district.

(d) A petition shall contain a proposed name for the district substantially in the form of "__________ Improvement District," which name shall be sufficient to distinguish the district from other districts of the same appointing government.

(e) Upon receipt of a petition, the municipality or county shall confirm that the persons executing the petition are the owners of all land proposed to be included within the district.

(f) If the council considers the formation of a district expedient, the council may, by resolution, approve the formation of the district and the articles of incorporation therefor, and appoint three persons as the initial board of directors of the district.

(g) The three or fewer persons designated by the owners to represent them shall execute and cause to be recorded in the office of judge of probate in the county in which the district exists, and if in more than one county, in all such counties, the articles of incorporation as approved by the appointing government. Upon recordation, the district shall be formed as a body corporate, having the powers stated in this chapter. The acceptance of articles of incorporation for recording by the judge of probate shall be conclusive evidence of the due, legal, and valid incorporation of the district in all courts.



Section 11-99A-5 - Validity of petition to form or amend district.

No petition for the formation of a district with the requisite signatures shall be declared void on account of defects. The council of the appointing government, at any time, may permit the petition to be amended to conform to the facts or this chapter by correcting any errors in the description of the territory or in any other particular.



Section 11-99A-6 - Powers of a district.

Any district shall have the following powers, in addition to those stated elsewhere in this chapter:

(1) To have perpetual existence, subject to termination as herein provided.

(2) To have and use a corporate seal, but the use of a corporate seal on any document shall not be required for the validity of a document or the due execution and delivery thereof.

(3) To sue and to be sued and to be a party to suits, actions, and proceedings, but subject to the limitations on liability and the immunity granted in this chapter.

(4) To enter into contracts and agreements affecting the affairs of the district, including contracts with the United States of America and any other public person.

(5) To borrow money and to incur indebtedness and to evidence the same by bonds, all without an election.

(6) To acquire and dispose of land, real property, personal property, and interests therein of any nature.

(7) To acquire, construct, install, and operate improvements and all property, rights, or interests incidental or pertinent thereto, and to dispose of real and personal property and any interest therein, including leases and easements and options to purchase in connection therewith; provided, however, that nothing in this chapter shall authorize a district to construct, own, or operate a system for the generation, transmission, or distribution of electric power, cable television, or Internet system, or telecommunications utility or to be in the business of providing electric energy, cable television, Internet, or telecommunications services.

(8) To refund any bonds of the district without an election.

(9) To have the management, control, and supervision of all the business and affairs of the district, and of the acquisition, construction, installation, and operation of improvements therein.

(10) To enter into contracts with one or more owners of property within the district relating to the acquisition, construction, or installation of improvements. Without limitation, contracts may require owners to connect their properties with gas, water, or sewer mains or other utilities in the streets in front of, at the rear of, or otherwise adjacent or near to their properties prior to the paving or final paving of roads on which their properties front. In addition, to the extent not subject to a bid law, contracts may specify the improvements to be made in general or particular terms, the choice of construction companies or other contractors, consultants, or professionals, choice of underwriter, trustee, fiscal agent, attorneys, engineers, and all other matters relating to the acquisition, construction, and installation of the improvements, the levying of assessments, or the issuance of bonds.

(11) To contract with any public person for the purpose of providing any materials or any work with respect to the acquisition, installation, or construction of improvements, and any contracting with any public person shall be exempt from any laws relating to the advertising and award of construction contracts and purchase contracts, including, without limitation, Article 3 of Chapter 16 of Title 41.

(12) To purchase liability and other forms of insurance.

(13) To hire and compensate employees and contractors, to provide retirement and other forms of deferred compensation, to provide fringe benefits, and to otherwise contract with employees and contractors.

(14) Except to the extent limited in the district's articles of incorporation, to have and exercise the power of eminent domain in the manner provided by law to obtain private property for the purposes of the district including, without limitation, proceedings under Chapter 1A of Title 18, as a condemner. However, a district may not exercise the power of eminent domain without the consent of the council of the appointing government.

(15) To adopt and amend bylaws not in conflict with the articles of incorporation and the laws of this state.

(16) To enter into contracts and agreements with any landowner, owner, or any other person concerning the installation, construction, or acquisition of improvements, assessment of the costs thereof, the waiver or limitation of legal rights, or any other matter concerning the district or the improvements.

(17) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this chapter. A specific power shall not be considered as a limitation upon any power necessary, useful, or appropriate to carry out the purposes and intent of this chapter.

(18) To allow utilities or similar entities to use any rights-of-way on which the district is developing any improvements or has developed any improvements.

(19) To take official action with respect to the reimbursement of costs with bond proceeds.

(20) To enter into contracts, agreements, options, leases, deeds, and other instruments, and to take other actions as may be necessary or convenient to accomplish any purpose for which a district is organized or to exercise any power expressly granted hereunder.

(21) To dedicate or grant streets, sidewalks, parks, any other improvements, easements, rights-of-way, and other interests in property to the public, to a public person, or to a utility provided that nothing herein shall require a public person to accept the dedication without an affirmative act of acceptance by the public person.



Section 11-99A-7 - Immunity.

Districts, the members of the board, its officers, and agents shall have the same immunity from liability as a municipality and its officers. No civil action shall be brought or maintained against the district or any director thereof for or on account of the negligence of a district or director or its or his or her agents, servants, or employees in or about the construction, acquisition, installation, maintenance, operation, superintendence, or management of any facility or other improvement owned, controlled, maintained, or managed by the district.

No civil action may be maintained against an appointing government, its officers, servants, employees, or agents relating to any facility or other improvement owned, controlled, maintained, or managed by the district.



Section 11-99A-8 - Internal operations of a district.

(a) Each board shall have a chair, a secretary, and a treasurer or a secretary-treasurer, and may have a vice-chair and other officers as the board may determine from time to time.

(b) All proceedings of a board and of all committees of the board shall be recorded in minutes, which shall be maintained and available for inspection by the appointing government.

(c) All funds of a district shall be deposited or invested as directed by the board. However, funds received by the district from a public person and not from assessments shall be deposited or invested only in a manner as a public person may invest or deposit funds.

(d) Any member of a board and any officer may call a special meeting of the board as may be permitted by the bylaws or resolutions of the board. Personal notice may be waived by any members of the board before, at, or after a meeting by waiver in writing signed by the person giving the waiver. The attendance of any member of the board at any meeting of the board shall constitute a waiver of notice unless attendance is made exclusively for the purpose of protesting the means of calling the meeting, and the person otherwise does not participate in the meeting.

(e) Any meeting that is called at which a quorum is not present may be adjourned by announcement at the meeting of the date to which it is adjourned, and may be reconvened at a time as a quorum shall become available.

(f) A quorum of a board shall consist of a majority of the members of the board. Actions of the board shall be taken by a majority of those present, if a quorum is present, unless a higher percentage is provided for in the articles of incorporation or bylaws.



Section 11-99A-9 - Appointment of board members.

(a) The district shall have a board of directors in which all powers of the district shall be vested and which shall consist of the number of members specified in the articles of incorporation, but not less than three nor more than 11. Members of the board shall be appointed by the appointing government. The articles of incorporation shall specify that the members of the board serve for staggered terms, with one-third, or as near to one-third as is practical, of the initial members serving for four years, with one-third, or as near to one-third as is practical, of the initial members to serve for five years, and with one-third, or as near to one-third as is practical, of the initial members to serve for six years. Thereafter, the successors to members of the board of directors shall serve for six-year terms. The proceedings of the appointing government by which members of the board are appointed shall specify the term for which the appointment is made. Upon the expiration of the term of office of any member of the board, the person whose term shall have expired shall remain a member of the board until his or her successor shall have been duly appointed by the appointing government. Members of the board need not be owners, residents, electors, or taxpayers of the appointing government or the state.

(b) No vacancy in the membership of the board of directors or the voluntary disqualification or abstention of any member thereof shall impair the right of a quorum to exercise all of the powers and duties of the board.



Section 11-99A-10 - Annexation incidental to formation of district.

The petition for the formation of a district by a municipality may include land that is not within the corporate limits of the municipality provided that the land is, taken as a whole, contiguous with land within the corporate limits of the municipality. In such a case, upon the formation of the district, all land within the districts shall become automatically annexed into and a part of the municipality.



Section 11-99A-11 - Assessment of district land.

For the payment of all or any part of the costs of improvements and the costs referenced in Sections 11-99A-2(6)(v) and (w) and 11-99A-15(c), a district may petition the appointing government for the assessment of all or any part of that land within the district which is specifically benefited or increased in value by such improvements in accordance with the following procedure:

(1) The board shall prepare plans for the acquisition, construction, or installation of the improvements. The plans shall include:

a. A reasonable description of the nature and location of the improvements.

b. An estimate of the costs of the improvements, which may include the costs referenced in Section 11-99A-2(6)(v) and (w) and Section 11-99A-15(c).

c. A description or designation of the land upon which the assessment shall be levied, which may be made in a manner provided in Section 11-99A-4(a)(2).

d. The manner in which, or the methodology by which, the assessments shall be made.

(2) The proposed assessment of each tract in the district, based on the estimated increase in value of each tract resulting from the special benefits derived from the proposed improvements, and consistent with Section 223 of the Constitution of Alabama of 1901.

(3) The petition shall further include either a document executed by each owner of land within the district that will be subject to the assessment setting forth the written consent thereof to such assessment and approving the petition, or a certification that an election has been held within the district, and that the owners of 51 percent or more of the land within the district that will be subject to such assessment have voted in favor of the assessment.

(4) Except as provided in Section 11-99A-47, the district must comply with all state, county, and municipal laws, rules, and regulations and the district must obtain all approvals that may be required by the appointing government or the government within which the district is located.

Upon receipt of the petition by the council, the council shall determine what approvals may be required by the appointing government in addition to the approval of the council, including, but not limited to, approval of zoning, subdivision, fire regulations, and other ordinances, rules, codes, and regulations of the appointing government, and if other approvals are required, the appointing government shall forward the petition, or applicable portions thereof, to the appropriate boards and agencies to consider whether to grant the petition and to notify the district of the necessity of obtaining approvals. The petition shall be held by the appointing government in abeyance until all approvals as may be required have been received, or variances or exceptions granted.

Failure to notify the district of any required approval shall not relieve the district from complying with the required approval. No cause of action may be maintained against the appointing government, its officers, employees, servants, or agents for failure to notify the district of any required approval.

(5) In the event that the board determines that it is necessary to amend its petition to the appointing government in order to conform to its rules, regulations, and ordinances, or to obtain variances and exceptions as may be appropriate, or to obtain approval of the petition by the council, the board may do so.



Section 11-99A-12 - Contracting for improvements.

Upon the making of the preliminary assessment, the board shall prepare contracts and bid specifications, and shall bid or otherwise contract for the acquisition, construction, or installation of all the improvements as specified in the petition. In general, all contracts shall be bid in accordance with applicable state law. However, if an improvement or a portion of an improvement is to be paid for exclusively with funds provided through assessments under this chapter or by the owners or on behalf of the owners, and not from any revenues, taxes, or funds of the appointing government, the contracting for the acquisition, construction, or installation of the improvement or portion thereof shall be exempt from all laws relating to the advertising and award of construction contracts and purchase contracts, including, without limitation, Title 39 and Article 3 of Chapter 16 of Title 41, and shall be performed in the sole discretion of the board. All contracts and bids shall be contingent upon the issuance of a final assessment by the appointing government as hereinafter provided.

Notwithstanding the foregoing, the board may contract for and commence the acquisition, construction, or installation of one or more improvements or a portion of one or more improvements in advance of a preliminary or final assessment, provided that the contract for the acquisition, construction, or installation is exempt from laws relating to the advertising and award of construction contracts and purchase contracts under this section.



Section 11-99A-13 - Final assessment.

As soon as possible after receipt by the appointing government of the petition and all required approvals, variances, or exceptions, the council shall conduct a hearing with respect to the petition, and, if considered expedient by the council, the council shall confirm and make final the assessment or the methodology by which the assessments shall be made, as provided in the petition, whereupon the assessments and methodology therefor shall stand confirmed and be and remain legal, valid, and binding liens upon the property upon which the assessments are made, as provided in this chapter. The final assessment of each tract in the district shall be based on the estimated increase in value of each tract resulting from the special benefits derived from the improvements, and consistent with Section 223 of the Constitution of Alabama of 1901, but shall not be made against any land owned or used by a utility in connection with the distribution, transmission, or generation of electric power. If the council considers the recommendation inexpedient, the council shall advise the board of the reasons for its determination, and the board may submit a revised recommendation to the appointing government.



Section 11-99A-14 - Payment of assessments.

(a) Each assessment shall constitute a lien on the property assessed in the amount of the assessment with respect to that parcel of land, as provided in the final assessment, forecloseable as provided in this chapter. The assessment shall be payable either within 30 days after the final assessment or over such term as may be determined by the board. If the assessment is to be paid over a term, the assessment shall accrue interest and be payable periodically, monthly, quarterly, semiannually, annually, or as otherwise provided by the board, with interest at a rate as may be considered reasonable by the board. In particular, the assessment may bear interest at the same rate or yield borne by the bonds issued to obtain funds to acquire, construct, or install the improvements, but interest may be at a higher rate in the discretion of the board. Once the amount of a final assessment allocated with respect to a tract is paid in full, with all interest and penalties and costs of collection, if any, such tract shall be released from the lien of the assessment.

(b) The proceedings by which an assessment is levied may provide for an increased interest rate with respect to any interest accruing on any payment after the due date thereof.

(c) In its proceedings, the board may specify that assessments may be prepaid at any time or circumstance. The board may specify that assessments be prepaid upon the sale of the tract of land, or a portion thereof, being assessed. If the obligation to pay is accelerated, the assessment shall include all principal of the assessment then unpaid, plus interest until the next date provided for the payment of principal on any bonds secured by a pledge of the assessments, unless otherwise provided in the proceedings pursuant to which the bonds are issued.

(d) Unless otherwise provided in the proceedings of the board with respect to the assessment, any assessment may be voluntarily prepaid by the owner of the land assessed. In that case, the amount prepaid shall be applied first to interest until the first following date on which principal may be paid under the bond, and then to principal. However, if provided in the proceedings of the board with respect to the assessment, prepayments, whether voluntary or mandatory, the amount prepaid may be applied only to interest accrued to the date of the prepayment, and then to principal.

(e) Alternatively, the proceedings of the board with respect to the assessment may provide that prepayment shall be applied first to accrued interest, and then to the difference between: (1) interest that will accrue from the date of prepayment until the next principal payment on the bonds, and (2) the rate of interest at which the principal paid may be invested by the board to earn interest from the date of prepayment until the principal payment date, with any remaining balance to be applied to principal.

(f) The proceedings of the board with respect to the assessment may provide that any mandatory prepayment may be waived by the board on the terms as may be provided in a proceeding.

(g) If bonds are issued with respect to the final assessment, the assessments shall either (1) total the principal amount of the bonds to be issued with respect to the assessments or (2) total such principal amount multiplied by a coverage ratio (e.g., 1.2 to 1) providing debt service coverage for the bonds in the ratio desired by the board.



Section 11-99A-15 - Issuance of bonds by districts; terms and assessments.

(a) A district may borrow money by the issuance of bonds, which bonds shall be revenue obligations, payable exclusively out of assessments levied on land within the district, and the bonds shall not be supported by the full faith and credit of the appointing government. However, the bonds may be secured by additional revenues, guarantees, pledges, letters of credit, or other credit enhancements as may be provided by the district, the owner of any property within the district, or any other person, to the extent provided in the proceedings of the board with respect to the issuance of the bonds.

(b) Bonds of a district shall be signed by its chair and attested by its secretary, the seal of the district may be affixed thereto, and any interest coupons applicable to the bonds shall be signed by the chair; provided that: (1) a facsimile of the signature of the officers may be printed or otherwise reproduced on any bonds in lieu of being manually subscribed thereon, (2) a facsimile of the seal of the district may be printed or otherwise produced on any bonds in lieu of being manually affixed thereto, and (3) a facsimile of the chair's signature may be printed or otherwise reproduced on any interest coupons in lieu of being manually subscribed thereon; provided that the bonds have been manually authenticated by a transfer agent of the bond issue. Delivery of the bonds executed shall be valid notwithstanding any changes in officers or in the seal of the district after the signing and sealing of the bonds.

(c) Bonds may be issued for the cost of acquiring, installing, and constructing the improvements, any reasonable reserve funds for contingencies or for debt service, for interest accruing during the construction period and for up to five years thereafter, for the costs of issuance, the costs of levying the assessments, the costs of forming the district, the costs of designing and planning the improvements, and for all other incidental costs even though incurred before the formation of the district or before the issuance of the bonds.

(d) Bonds issued by a district shall not be indebtedness of the appointing government or any public person other than the district, and shall not be counted against the debt limit of any county or municipality, except to the extent guaranteed by the appointing government or other public person.

(e) The appointing government and any other public person may guarantee or pledge revenues to the payment of any bonds on such terms as it considers appropriate, including a pledge of its full faith and credit. A revenue pledge may, without limitations, include a pledge of revenue increases deemed to have resulted from the construction, acquisition, or installation of the improvements as determined by resolution or ordinance of the public person making the pledge.

(f) Upon the adoption by a board of any resolution providing for or anticipating the issuance of bonds, the district may, either before, upon, or after issuance of bonds, publish once a week for two consecutive weeks in a newspaper of general circulation in the appointing government, a notice in substantially the following form, the blanks being properly filled in, at the end of which shall be printed the name and title of either the chair or secretary of the district: "_____, a municipal improvement district organized under the laws of the State of Alabama, on the ____ day of ______, ____, adopted a resolution with respect to the issuance of not more than $ _____ principal amount of [revenue or other appropriate designation] bonds of the district for purposes authorized in the act of the Legislature of Alabama under which the district was organized. Any action or proceeding questioning the validity of the bonds, any pledge or mortgage to secure the same, the assessments made with respect to the bonds, or the proceedings authorizing the same shall be commenced within 20 days after the first publication of this notice." Any action or proceeding in any court questioning the validity of the bonds, any pledge or mortgage to secure the same, the assessments made with respect to the bonds, or the proceedings authorizing the same shall be commenced within 20 days after the first publication of a notice. After the expiration of the period, no cause of action, counterclaim, setoff, or defense questioning any of the foregoing may be asserted in any court on any ground whatsoever except in an action or proceeding commenced within the period for such purpose.

(g) Bonds issued by a district shall be for a term approximately coextensive with the term provided for payment of the assessments.



Section 11-99A-16 - Exemptions of district - Usury and interest laws.

The rate of interest borne by the assessments shall be exempt from all usury laws or laws prescribing or restricting the rate of interest. Each district organized under this chapter is exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.



Section 11-99A-17 - Pledge of assessments.

If bonds are issued with respect to all or part of an assessment, all proceeds of the assessment allocable to the payment of such bonds shall be pledged to secure payment of the bonds and shall be paid directly by the property owners to the board or to a trustee or other holder of funds as may be appointed by the board for the benefit of the holders of the bonds.



Section 11-99A-18 - Refundings.

Any bonds issued by a district may be refunded by the district, and upon refunding, by current or advance refunding, the term for payment of the assessments shall be modified to the term of the newly issued bonds. If the refunding results in a lower interest rate from that borne by the refunded bonds, the board may adjust the interest rate borne by the assessments accordingly.



Section 11-99A-19 - Excess funds.

Following the completion of the acquisition, construction, or installation of the improvements, if there are excess funds, either from bond proceeds or from assessments, after fully funding all reserves, contingency funds, or the like, the excess funds, either from bond proceeds or from assessments, shall be used to prepay the bonds at the earliest date on which the bonds may be prepaid or redeemed at a penalty or premium of two percent or less, and the amount of the outstanding assessments may be proportionately reduced to reflect prepayment of principal. Upon payment of the bonds in full, other than by refunding, all unpaid assessments may be terminated and cancelled or may be continued, as determined by the board. Any proceeds of assessments remaining or received after payment of the bonds in full shall be disposed of or used to construct, install, or acquire additional improvements, to refund assessments in a manner determined equitable by the board, or as otherwise provided in the board's proceedings with respect to issuance of the bonds.



Section 11-99A-20 - Exemption from taxation.

(a) Each district, and the bonds and interest and income on the bonds of the district, shall be exempt from all taxation by the state or any other public person and all of its property, purchases, sales, and usage, and the recordation of its mortgages, indentures, deeds, or other instruments to which the district is a party or which reflect the securing of any bonds of the district shall be exempt from all taxation and recording fees. The income of a district shall be exempt from all taxation.

(b) The purchase, acquisition, and installation of materials for improvements by a district shall be exempt from all sales and use taxes, gross receipts taxes in the nature of a sales or use tax, or taxes measured by the amount of the purchase, whether levied on the vendor, contractor, subcontractor, or the district. The Department of Revenue shall issue regulations to provide a simple procedure to allow contractors and subcontractors to make purchases of materials for use in acquiring, constructing, or installing improvements for a district free of sales and use taxes or gross receipts taxes in the nature of a sales tax. Nothing in this chapter shall allow the exemption of sales or use taxes on purchases, acquisitions, or installations that would not be exempt if purchased, acquired, or installed directly by the appointing government.

(c) Notwithstanding the foregoing, the appointing government may at or prior to making a preliminary assessment: (1) Require the payment of fees in lieu of taxes or (2) Limit or restrict or rescind one or more of the tax exemptions provided in this section.



Section 11-99A-21 - Failure to pay assessments.

If the owner of any land within the district fails to pay an assessment when due, time being of the essence, the board may commence proceedings to foreclose on the land as follows:

(1) The board shall send a letter, certified mail, return receipt requested, United States first class mail to the last known address of the owner. The address of the owner as shown in the tax assessment records of the tax assessor or revenue commissioner for the county in which the property is located shall be sufficient.

(2) The letter shall specify that if payment is not made within 10 days of the date of the letter, foreclosure proceedings may be commenced.

(3) Any late payment received within the 10-day period will accrue a late fee of the greater of five percent of the payment or fifty dollars ($50).

(4) If payment is not made within the 10-day period, the entire assessment shall become immediately due and payable, and the board may do either of the following:

a. File a complaint in the circuit court for the county in which the property is located requesting that the property be foreclosed. Thirty days following service of process, unless the entire assessment is paid in the meantime, the court shall enter a decree declaring that the property shall be sold to the highest bidder.

b. Proceed to sell the property against which the assessment is made to the highest bidder for cash.

c. In either case, the property shall be sold in the same manner and upon the same notice as provided by law for the sale of lands or property by foreclosure by power of sale for mortgages. The proceeds from the sale shall first be applied to the amount of the assessment and all accrued interest thereon, plus penalties specified in subdivision (3), plus the attorneys' fees and other expenses incurred by the board in the foreclosure and suit.

(5) If the board concludes that no bidders are present or that all bids are insufficient, the board may announce that the sale shall be continued to a later date to be announced by public notice.

(6) Upon declaring the highest bidder and receipt of the purchase price, the board shall deliver a foreclosure deed to the highest bidder which shall vest therein legal title to the property sold by foreclosure, subject to easement or other rights in such property of persons other than the owner that has failed to pay the assessment. The owner of the property shall have no right of redemption unless otherwise provided in the board's proceedings with respect to the assessment.

(7) The purchase price shall be used first for the payment of the assessment, then for the cost of collection, suit, foreclosure, and deed preparation, then for penalties, then for accrued interest and interest until the next principal payment date of bonds as provided in this chapter with respect to prepayments of assessments, and then for the unpaid principal amount of the assessment, and any remaining portion shall be paid to the owner of the land at the owner's last known address as shown in the records of the tax assessor or revenue commissioner with respect to such tract of land.

(8) The board may bid on any sale the same as any other person, and may credit any portion of the assessment and other costs as a part of its bid.

(9) If the highest amount bid and accepted is insufficient to pay the entire assessment, the board and holders of the bonds shall have no further claim against the owner of the land assessed by virtue of the assessment.

(10) Any foreclosure deed shall make no warranty with respect to the title to the land other than as expressly stated therein.

(11) At any point in the foreclosure proceedings, until a bid is accepted, the board may waive the default on terms as it may consider proper and reinstate the assessment, subject to any contrary terms of the board's proceedings with respect to the bonds.



Section 11-99A-22 - Amendments of district.

A board may submit to the appointing government a petition for amendment of the district, to alter its boundary lines, to add additional property contiguous to the municipality (in the case of a district formed by that municipality) or to the district, or to make an amendment in the articles of incorporation as the board may consider expedient. The council may approve changes, and upon approval, changes shall become effective. To the extent the articles of incorporation are to be amended, the board shall, following a hearing, make an amendment to the articles of incorporation to be forthwith recorded in the office of judge of probate of the county or counties in which the district is located, reflecting the approved amendment. If the amendment adds additional land to a district formed by a municipality, upon the recording of such amendment, such additional land shall be deemed annexed into the municipality. However, no land shall be added to a district by amendment except with the written consent of the owners of such land.



Section 11-99A-23 - Conduct of elections.

(a) In any instance where this chapter requires or authorizes the conduct of an election or a vote of owners of land within or electors of a district, public notice of the election shall be given not less than 30 days in advance of an election.

(b) An election under this chapter shall be held at a location convenient to the district selected by the board or appointing government.

(c) An election under this chapter shall otherwise be conducted by the appointing government or board by secret ballot. All costs associated with the election shall be borne by the district.



Section 11-99A-24 - Dispute as to ownership.

If there is a dispute as to the true owner of any property within a district, the board shall resolve a dispute in accordance with this chapter, and the determination may not be overturned by any court unless the determination is found to be arbitrary and capricious.



Section 11-99A-25 - Failure to provide notice.

In any case where notice is provided for in this chapter, if the board or appointing government finds for any reason that due notice was not given, the board or appointing government shall not thereby lose jurisdiction and the proceedings shall not be voided, but if the proceeding is continuing, the board shall hold the proceedings in abeyance until due notice is given, and shall continue the proceeding as though notice had been properly given in the first instance. If the proceedings are not continuing, the board or appointing government shall provide an opportunity for the person or persons failing to receive notice to be heard, and after having heard the person, the board or appointing government may make modifications in the assessments, plans, improvements, or bond issue as it may deem appropriate.



Section 11-99A-26 - Multiple assessments.

A board, by the proceedings described in this chapter, may request the appointing government to levy one or more than one assessments, on some or all of the property in the district, and no property shall be exempt from assessment due to the fact that it is presently subject to another assessment. If the board determines that certain property within the district is not benefited by any particular improvement, the board shall not request the appointing authority to levy an assessment on property for the improvement.



Section 11-99A-27 - Dissolution and liquidation.

If at any time a district has no assessments outstanding, and has paid all its indebtedness, the board may adopt a resolution recommending to the appointing government that the district be dissolved and liquidated. Upon delivery of a copy of the resolution to the council, the council, if it considers it expedient, may adopt a resolution declaring the district dissolved. Upon the adoption of a resolution, the board shall proceed to distribute all property in the district to the appointing government, or to other public persons as may be directed by the council or as otherwise provided in the district's articles of incorporation. Upon distribution, the district shall cease to exist.



Section 11-99A-28 - Reimbursement of appointing government costs.

If the council of an appointing government considers it expedient, the council may require the district to reimburse it for its reasonable costs in reviewing the district's plans and proposals, including the cost of legal counsel, engineers, and other consultants or professionals assisting the appointing government in considering proposals of the district, and the amount shall be paid by the district to the appointing government and may be paid by the district out of the proceeds of an issue of bonds.



Section 11-99A-29 - Resolutions not permanent.

All resolutions to be adopted by an appointing government under this chapter shall be deemed not to be permanent or of a continuing nature and shall not require two readings and shall not require publication. All resolutions shall be immediately effective upon adoption.



Section 11-99A-30 - Methods of allocating assessments.

Subject to Section 223 of the Constitution of Alabama of 1901, if considered appropriate by a council, the cost of an assessment may be levied on property in proportion to, or based upon, front feet, or square footage of each parcel, acreage, its estimate of the increase in value of the property resulting from the improvements for which the assessment was made, or in accordance with the methodology determined by the district and approved by the appointing government therefor.



Section 11-99A-31 - Recordation of notice of lien.

(a) All preliminary and final assessments shall constitute liens upon the property assessed. The council shall provide a copy of the preliminary and final assessment to the municipal or town clerk of the appointing government, either of which shall constitute notice to all of the existence of the preliminary or final assessment and their priority, the same as though recorded in the records of the office of the judge of probate, and all purchasers of property, whether bona fide purchasers or not, shall take subject to the assessment, whether or not having actual knowledge of the assessment. Moreover, in the discretion of the council or board, notice of the presence of a preliminary or final assessment may be recorded in the office of the judge of probate for the county or counties in which a district is located. Any such recordation shall be free of mortgage or other recording taxes.

(b) All assessments made pursuant to this chapter, together with all interest thereon and penalties for default and payment thereof, and all costs of collecting, suing for, or foreclosing shall constitute from the date of the preliminary assessment a lien against each lot or tract of land as provided in the assessment and shall have priority over all other liens, other than liens for ad valorem taxes.



Section 11-99A-32 - Apportionment of liens.

Upon the subdivision of any assessed tract of land, the board may, but shall not be required to, apportion the lien and the assessment among the subdivided lots in a manner as the board may consider expedient.



Section 11-99A-33 - Non-effect of errors.

No delays, mistakes, errors, or irregularities in any act or proceeding authorized or required by this chapter shall prejudice or invalidate any preliminary or final assessment, but may be remedied by subsequent filings, amending acts, or municipal, county, or board proceedings, as the case may require. When remedied, the preliminary or final assessment shall take effect retroactively as of the date of the original filing, act, or proceeding. If any final assessment made is set aside by any court or if for any reason the board determines it to be expedient to alter any final assessment, the appointing government may make a new assessment in accordance with this chapter.



Section 11-99A-34 - Irregularly shaped lots.

In assessing lots based on front footage, special assessments may be made for irregularly shaped lots having unusually high or low front footage in proportion to the size of the lot.



Section 11-99A-35 - Enjoining of assessments.

No suit may be brought or maintained to enjoin the collection of assessments levied under this chapter except upon the ground that public notice of a hearing upon the amount of the assessment with respect to property owned by the person bringing the suit was not given as required in this chapter and that the failure materially infringed the rights of the person bringing suit. However, any person presenting objections to the board at or before the hearing on assessment shall be deemed to have waived this ground.



Section 11-99A-36 - Pledge of assessments to bonds.

Assessments may be pledged to an issue of bonds, and if pledged, the pledge shall be deemed a perfected, first claim by the bondholders, or trustee on behalf of the bondholders, against the assessments, regardless of compliance with the terms of Article 9 of Title 7, the Alabama Uniform Commercial Code, or any other public notice or filing. However, nothing herein shall prevent the filing of a financing statement under Article 9 of Title 7, the Alabama Uniform Commercial Code, and a filing shall not constitute an election to perfect only in accordance with Article 9 of Title 7.



Section 11-99A-37 - Appropriations by public persons.

A public person may contribute funds or property of any kind to a district by appropriation, grant, donation of services of municipal employees or contractors, lease, deed, or other means considered appropriate, for the purpose of paying in whole or in part any bonds, to pay the costs of acquiring, installing, or constructing improvements in whole or in part, or to fund in whole or in part any other costs or expenses of the district, all without an election of any kind. A public person may issue bonds for the purpose of financing the costs of any funds or property provided to a district. If a public person provides funds to pay debt service on any bond issue in whole, the public person shall, if it elects, be subrogated to the rights of the district to the proceeds of the unpaid assessments to the extent of the funds provided. The district and the public person may contract for the granting of subrogation with respect to any partial or whole prepayment with respect to particular lots or parcels.



Section 11-99A-38 - Merger of improvement districts.

Two or more districts having a single appointing government may, by joint petition filed with the appointing government, request that the districts be merged. If the petition is approved by the appointing government, the districts shall be merged into a single district. No merger shall alter any existing assessments or bonds nor shall a merger result in any existing assessments being pledged to bonds to which assessments were not pledged prior to the merger. No merger shall impair the security of any outstanding bonds of the district.



Section 11-99A-39 - Feasibility as a condition.

The appointing government, as a condition to approving the establishment of a district or the levying of a preliminary or final assessment, may require that the petitioners or the board, as appropriate, demonstrate the feasibility of the proposed improvements, by providing a feasibility report, such as evidence that the bonds will be purchased by an underwriter or other purchaser, a recommendation by the appropriate officials within the appointing government, or other means as may be required by the appointing government.



Section 11-99A-40 - Land owned by public persons.

Land owned by a public person shall be exempt from assessments regardless of whether the public person consented to the formation of the district.



Section 11-99A-41 - Use of improvements by persons not assessed.

(a) For use of improvements constructed, acquired, or installed by the district with proceeds of assessments, the board may require the payment of a connection, tap fee, or increased tap fee by persons owning property not assessed to pay for improvements, even though the utilities may be provided by some public person or utility other than the board. The tap fee shall be reasonable and may not exceed 150 percent of the assessment that otherwise would have been paid by the person.

(b) If the owner of any property that fronts on any street built with proceeds of an assessment, whether or not within the district, wishes to connect a driveway or street or otherwise to have access to the street, the owner shall obtain consent of the board to connect to the street, to any cut in the curb, to the establishment of any cut in the median, if any, and otherwise to ingress and egress on the street. The board shall exercise its discretion in order to provide for public safety in the use of the street, and may further condition approval on the payment of a "curb cut fee" in an amount not in excess of 150 percent of the assessments that the owner of the fronting property would have paid had the owner's property been included within the district and the board shall require any owner to pay or reimburse the district for any costs of the district in making a curb cut, median cut, or otherwise permitting ingress and egress. The district may further condition use of the street on the adjacent land being annexed into the municipality that formed the district, on the owner of the land agreeing to restrict the use or to regulate the appearance of the land, or otherwise as the board may determine to be in the interest of the district. The district may enjoin by appropriate proceedings any ingress or egress to a street contrary to this section and any violation of any agreement restricting the use or regulating the appearance of the fronting land, without posting bond, and the person enjoined shall be obligated to pay all costs and legal fees in connection with the obtaining and enforcing of such injunctive relief.

(c) All tap fees and curb cut fees shall be applied to the payment of any bond issue outstanding that financed the cost of the improvements to which the owner is obtaining access. If no bonds are outstanding or fees exceed the amount of the bonds, the excess amount shall either be used to build additional improvements or to refund assessments paid with respect to improvements.



Section 11-99A-42 - Reassessments.

The council may make a reassessment or new assessment of a parcel if:

(1) A court of competent jurisdiction sets aside an assessment against the parcel.

(2) On the written advice of legal counsel, the council determines that the original assessment is invalid.

(3) Requested in writing by a district to correct an error or omission in an existing assessment, or to comply with the methodology for the assessments as approved by the council as provided in this chapter, or to conform an assessment or assessments to the provisions and limitations thereupon of this chapter.



Section 11-99A-43 - Assessment revenue anticipation bonds, notes etc.

The district at any time may obtain loans, in the amounts, on the terms and conditions, and payable from and secured by a pledge of such funds, revenues, assessments, and property, all as the board may determine, for the purpose of paying any costs of the district referenced in Section 11-99A-2(6)(v) and (w) and Section 11-99A-15(c), and in evidence thereof the district may issue assessment revenue anticipation bonds, notes, or other evidences of debt. The provisions of Section 11-99A-15(f) shall apply to any such debt.



Section 11-99A-44 - Bonds in series.

Bonds of a district may be issued in series, and, for example, one series may be issued as tax-exempt under the United States Internal Revenue Code, while another series may be issued as taxable. A separate series may also have different assessments pledged as security or may have its proceeds designated for the acquisition, construction, and installation of different improvements.



Section 11-99A-45 - Parity bonds.

A district may make provisions for the subsequent issue of additional parity bonds or subordinate lien bonds on terms and conditions specified in the proceedings of the board with respect to the bond issue.



Section 11-99A-46 - Assumption of municipal or county actions.

Where an appointing government has taken official action with respect to the construction, acquisition, or installation of improvements, whether before or after June 12, 1999, such as by adoption of a resolution or ordinance respecting the same, a district previously or thereafter formed may assume the official action and may undertake the construction, acquisition, or installation of improvements and may pay or reimburse all costs incurred with respect to the improvements by or on behalf of the appointing government from bond issue proceeds.



Section 11-99A-47 - Limited exception from regulations.

The appointing government and any other public person may determine that improvements may be built by the district, paid for with proceeds of bonds, and may otherwise be subject to the terms of this chapter even though the subdivision, zoning, or other ordinances, rules, codes, and regulations of the appointing government or other public person would, but for this chapter, require the owners of the land, developers, or other private persons to pay for the costs of improvements, and to the extent paid for from the proceeds from a bond issue or assessments under this chapter, the private person shall be relieved of the obligation to pay for costs.



Section 11-99A-48 - Additional security for bonds.

(a) A board may pledge out of bond proceeds or other sources reserve funds for the repayment of bonds. In addition, the district, any other public person, or any other person may mortgage, subject to foreclosure, for the benefit of bonds, any improvements constructed, acquired, or installed with proceeds of the bonds.

(b) A board, the appointing government, any other public person, or any other person may pledge to the payment of bonds all or part of a grant, donation, revenue, or income received or to be received from the government of the United States or any other public or private source, whether or not it is received pursuant to an agreement or otherwise.



Section 11-99A-49 - Investments in bonds.

Bonds issued under this chapter are legal and authorized investments for banks, trust companies, savings and loan associations, savings banks, insurance companies, fiduciaries, trustees, guardians, and any public person. Bonds issued under this chapter may be security for deposits of public funds of any public person.



Section 11-99A-50 - Provisions cumulative.

The provisions of this chapter shall be cumulative with any other act of the Legislature permitting municipalities or other public persons to assess property for the acquisition, construction, or installation of improvements.



Section 11-99A-51 - Disposition of net earnings.

The district shall be a nonprofit, public corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation; except, that in the event the board of directors of the board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the district, any net earnings of the corporation thereafter accruing shall be paid to the appointing government or as otherwise provided in the articles of incorporation or proceedings with respect to the bonds.



Section 11-99A-52 - Formation and incorporation of districts validated and confirmed; validity of certain districts.

(a) The formation and incorporation of each district heretofore formed and incorporated pursuant to this chapter by any county or municipality is hereby validated and confirmed from the date of such formation and incorporation, notwithstanding any noncompliance with any provisions of Section 11-99A-4 or other provision of this chapter with respect thereto; provided, however, that the validation and confirmation effected by this section shall not be applicable to any district the validity of which is being directly challenged in appropriate judicial proceedings in any proper court on May 24, 2013.

(b) In the event that, subsequent to June 12, 1999, land within the corporate limits of a municipality is removed from, or deannexed from, or otherwise determined not to be within, the corporate limits of such municipality, such that land within a district formed and incorporated pursuant to a petition approved by such municipality under Section 11-99A-4, which land is therefore within the corporate limits of such municipality, is no longer contiguous at any point with land within the corporate limits of such municipality, then the district shall be valid in all respects from the date of formation and incorporation thereof, the land within such district shall be and remain within the corporate limits, and a part, of such municipality, and such municipality shall remain the appointing government with respect to such district.






Chapter 99B - Capital Improvement Cooperative Districts.

Section 11-99B-1 - Definitions.

When used in this chapter the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) APPLICANT. A natural person who files a written application with the governing body of any county or municipality or public corporation in accordance with the provisions of Section 11-99B-3.

(2) AUTHORIZING RESOLUTION. A resolution, adopted by a governing body in accordance with the provisions of Section 11-99B-3, that authorizes the incorporation of a district.

(3) AUTHORIZING SUBDIVISION. Any county or municipality or public corporation the governing body of which shall have adopted an authorizing resolution.

(4) BOARD. The board of directors of a district.

(5) BONDS. Bonds, notes, and certificates representing an obligation to pay money.

(6) COUNTY. Any county in the state.

(7) DIRECTOR. A member of the board of directors of the district.

(8) DISTRICT. A public corporation organized pursuant to the provisions of this chapter.

(9) GOVERNING BODY. With respect to a county, its county commission, and, with respect to a municipality, its city or town council, board of commissioners, or other like governing body and, with respect to a public corporation, its board of directors.

(10) INCORPORATORS. The persons forming a public corporation organized pursuant to the provisions of this chapter.

(11) MEMBER. Any county, municipality, or public corporation which elects one or more directors to the board of a district.

(12) MUNICIPALITY. Any incorporated city or town of the state.

(13) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation, a municipality, a county or an agency, department or instrumentality of the state, or of a county or municipality.

(14) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments thereto, the bylaws, and the minutes of proceedings of the board of a district are kept.

(15) PROPERTY. Real and personal property and interests therein.

(16) PROJECT. Any capital improvement, facility, structure, building, property, or appurtenances thereto of any nature, type, or description which any member is authorized by any law of the state to own, acquire, construct, or finance.

(17) PUBLIC CORPORATION. Any public corporation organized under the laws of the state.

(18) PUBLIC REVENUES. Any one or more of the items of tax proceeds and other revenues that a municipality or county is authorized to pledge for its bonds under the provisions of Section 11-81-16.

(19) STATE. The State of Alabama.



Section 11-99B-2 - Intent.

This chapter is intended to encourage and facilitate cooperative efforts by public entities to provide projects for their own use and for the use and benefit of their citizens and users.



Section 11-99B-3 - Filing of application for incorporation of district; adoption of resolutions approving or denying application by governing bodies.

(a) In order to incorporate a district under this chapter, any number of natural persons, not less than three, shall first file an identical written application with the governing body of each county, municipality, and public corporation proposed to be a member of the proposed district. Such application shall contain:

(1) A statement of each project that the district proposes to acquire or construct.

(2) A general description of the area or areas in which the district proposes to acquire or construct such project or projects, and the name of each county, municipality, and public corporation proposed to be a member of the district.

(3) A proposed total number of directors, which shall be at least equal to the total number of counties and municipalities, and public corporations with the governing bodies of which such application is filed, but in no event less than three, and proposed provisions for the election of each director by one of such governing bodies and for the election of at least one director by each of said governing bodies; and any proposal to give the directors proportional voting power based upon the percentage of indebtedness and operating expenses of the district for which the entities electing the directors will be guarantors, or any other measure for establishing proportional voting power of directors.

(4) The proposed location of the principal office of the district, which shall be within a county with the governing body of which such application is filed or within a county in which is located a municipality or a public corporation with the governing body of which such application is filed.

(5) A statement that each of the applicants is a duly qualified elector of the county or one of the counties with the governing bodies of which such application is filed or a county in which is located a municipality or a public corporation with the governing body of which such application is filed.

(6) A request that each of such governing bodies adopt a resolution declaring that it is wise, expedient, and necessary that the proposed district be formed and authorizing the applicants to proceed to form the proposed district by the filing for record of a certificate of incorporation in accordance with the provisions of Section 11-99B-4.

Such application may also state a proposed plan for apportioning the properties of the district upon its dissolution among its members. Every such application shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate.

(b) As promptly as may be practicable after the filing of the application in accordance with the provisions of subsection (a) each governing body with which the application was filed shall review the contents of the application, and shall adopt a resolution either denying the application or declaring that it is wise, expedient, and necessary that the proposed district be formed and authorizing the applicants to proceed to form the proposed district by the filing for record of a certificate of incorporation in accordance with the provisions of Section 11-99B-4.



Section 11-99B-4 - Filing of certificate of incorporation and copies of resolutions of governing bodies with judge of probate; contents and execution of certificate of incorporation; notification of Secretary of State of recordation of certificate of incorporation by judge of probate.

(a) Following the adoption of an authorizing resolution by that governing body that was the last to adopt an authorizing resolution, but if and only if each other governing body with whom such application was filed has theretofore adopted an authorizing resolution, the applicants shall proceed to incorporate a district by filing for record in the office of the judge of probate of the county in which the principal office of the district is to be located, as specified in the certificate of incorporation provided for in this section, a certificate of incorporation which shall comply with the requirements of this section and which shall be in the form and executed in the manner provided in this section.

(b) The certificate of incorporation of the district shall state:

(1) The names of the persons forming the district and the statement required by Section 11-99B-3(a)(5).

(2) The period for the duration of the district. If the duration is to be perpetual, subject to the provisions of Section 11-99B-15, that fact shall be stated.

(3) The name of each authorizing subdivision, together with the date on which the governing body thereof adopted an authorizing resolution.

(4) The name of the district, and the location of the principal office of the district, which shall be the same as that stated in the application required by Section 11-99B-3.

(5) A general description of the project or projects proposed to be acquired or constructed by the district, and a general description of the proposed location thereof.

(6) The total number of directors and the number of directors which the governing body of each authorizing subdivision shall be entitled to elect; and any provision to give the directors proportional voting power based upon the percentage of indebtedness and operating expenses of the district for which the entities electing the directors will be guarantors, or any other measure for establishing proportional voting power of directors.

(7) The proposed name of the district, which shall include the words "cooperative district."

(8) A plan for apportioning the properties of the district upon its dissolution among its members, but only if such plan was stated in the application filed with the governing bodies of the authorizing subdivisions in accordance with the provisions of Section 11-99B-3.

(9) A statement that the application filed with the governing body of each of the authorizing subdivisions in accordance with Section 11-99B-3 was identical to the copy thereof attached to said certificate of incorporation.

(10) Any other matters relating to the district that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(c) To the extent that any matter required by the provisions of subsection (b) to be included in the certificate of incorporation of a district is also required or permitted to be included in the application theretofore filed with the authorizing subdivisions in accordance with the provisions of Section 11-99B-3; the provisions of the certificate of incorporation with respect to such matter shall be in strict accordance with the corresponding provisions of such application.

(d) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it (i) a copy of the application as filed with the governing body of each of the authorizing subdivisions in accordance with the provisions of Section 11-99B-3, (ii) a certified copy of the authorizing resolution adopted by the governing body of each authorizing subdivision; and (iii) a certificate by the Secretary of State that the name proposed for the district is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty. Upon the filing for record of the said certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the district shall come into existence and shall constitute a public corporation under the name set forth in said certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the district has been filed for record.



Section 11-99B-5 - Authorization and procedure for amendment of certificate of incorporation.

(a) The certificate of incorporation of any district may at any time and from time to time be amended in the manner provided in this section.

(b)(1) The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the said resolution and which amendment may include, without limitation:

a. A change in the name of the district.

b. The addition to the project or projects of the district of a new project or projects and the proposed location thereof.

c. Any matters which might have been included in the original certificate of incorporation, or any change in any such matters.

(2) If any proposed amendment would add any new county, municipality, or public corporation as a member of a district, such proposed amendment shall include, in addition:

a. Provisions for election of at least one director by the governing body of each such new county, municipality, or public corporation.

b. Provisions for any change in the total number of directors that the board deems appropriate; and any provision to give the directors proportional voting power based upon the percentage of indebtedness and operating expenses of the district for which the entities electing the directors will be guarantors, or any other measure for establishing proportional voting power of directors; provided, however, that the total number of directors shall be at least equal to the number of directors immediately before the amendment, plus the number added pursuant to paragraph a. of this subdivision (2).

c. Any provision that the board deems appropriate for apportioning of the properties of the district upon its dissolution among its members.

(c) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the district, the chairman of the board or other chief executive officer of the district and the secretary of the district shall sign and file a written application in the name of and on behalf of the district, under its seal, with the governing body of each member and each additional county, municipality, or public corporation proposed to be added as a member of the district. Such application shall request each governing body with which the application is filed to adopt a resolution approving the proposed amendment and shall be accompanied by a certified copy of the said resolution adopted by the board proposing the said amendment to the certificate of incorporation, together with such documents in support of the application as the said chairman or other chief executive officer may consider appropriate.

(d) As promptly as may be practicable after the filing of the said application with any governing body pursuant to the provisions of subsection (c), that governing body shall review the said application and shall adopt a resolution either denying the said application or authorizing the proposed amendment.

(e) Following the adoption of such a resolution by that governing body that was the last to adopt such a resolution, but if and only if the governing body of each other county, public corporation, and municipality with whom such application was filed has theretofore adopted such a resolution, the chairman of the board or other chief executive officer of the district and the secretary of the district shall sign and file for record in the office of the judge of probate of the county where the certificate of incorporation of the district was filed a certificate in the name of and in behalf of the district, under its seal, reciting the adoption of said respective resolutions by the board and by each of the said governing bodies and setting forth the said proposed amendment. If the proposed amendment provides for a change in the name of the district, there shall be filed, together with the certificate required by the immediately preceding sentence, a certificate of the Secretary of State showing that the proposed new name of the district is not identical to that of any other corporation then in existence and organized under the laws of this state or so nearly similar to that of any other such corporation so as to lead to confusion and uncertainty. Upon the filing for record of each such certificate, the said amendment to the certificate of incorporation shall become effective. If the proposed amendment effects a change in the name of the district, the judge of probate shall promptly send a notice to the Secretary of State, advising him or her of such change.



Section 11-99B-6 - Board of directors.

(a) Each district shall be governed by a board of directors. All powers of the district shall be exercised by the board or pursuant to its authorization. Subject to the provisions of Sections 11-99B-4 and 11-99B-5, the board shall consist initially of that number of directors, apportioned among and elected by the authorizing subdivisions, as shall be specified in the certificate of incorporation of the district. The initial term of office of each such director shall begin immediately upon his or her election and shall end at 12:01 A.M. on the fourth anniversary date of the filing for record of the certificate of incorporation of the district. Thereafter, the term of office of each such director shall be four years.

(b) If any amendment to the certificate of incorporation of the district shall increase the membership of the board, the board shall thereafter consist of such number of directors, elected by such governing bodies, as may be specified in the said amendment. The initial term of office of each new director added by any such amendment shall begin immediately upon his election after the effective date of the amendment and shall end at 12:01 A.M. on the fourth anniversary date of the filing for record of such amendment. The term of office of each new director added by amendment as aforesaid shall, following the initial term of such new director, be for a period of four years. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by that governing body which elected the director whose unexpired term he or she is to fill.

(c) Each director of a district elected by a county governing body must be a duly qualified elector of that county from which he or she was elected, and, if elected by a municipality of less than 2,000 inhabitants according to the most recent decennial census, such director must be a duly qualified elector of that county in which such municipality is located, or, if elected by a municipality of 2,000 or more inhabitants according to said census, such director must be a duly qualified elector of the municipality from which he or she was elected. Directors shall be eligible for reelection. Each director shall be reimbursed for expenses actually incurred by him or her in and about the performance of his or her duties. If the certificate of incorporation so provides, directors shall be compensated in such an additional amount as may be prescribed by the governing body of each member, but no officer of any county or municipality shall receive any such additional amount.

(d) Any director may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama of 1901, and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175.

(e) If the certificate of incorporation so provides, the directors shall have proportional voting power, based on the measure or measures set out in the certificate of incorporation.



Section 11-99B-7 - Powers of district generally; power of district to acquire and operate projects; provisions in schedules of rates and charges generally.

Each district shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time, which may be in perpetuity, subject to the provisions of Section 11-99B-15, specified in its certificate of incorporation.

(2) To sue and to be sued in its own name in civil actions, and to defend civil actions against it; provided, that the district shall be deemed to be a "governmental entity" as defined in Chapter 93 of this title, for the purposes of limiting the damages for which the district and its members may be liable.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, receive, and take, by purchase, gift, lease, devise, or otherwise, and to hold property of every description, whether located in one or more counties or municipalities.

(6) To make, enter into, and execute such licences, contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the district was organized or to exercise any power expressly granted under this section.

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, enlarge, improve, maintain, equip, and operate a project or projects or any part or combination of any thereof, whether located in one or more counties or municipalities, and to acquire franchises and easements deemed necessary or desirable in connection therewith.

(8) To sell and issue bonds of the district in order to provide funds for any corporate function, use, or purpose, any such bonds to be payable solely out of the revenues derived from any project or projects of the district, or pursuant to any guarantees by any of its members.

(9) To assume obligations secured by a lien on or payable out of or secured by a pledge of the revenues from any project or any part of any thereof that may be acquired by the district, any obligation so assumed to be payable by the district solely out of the revenues derived from the operation of any project or any thereof of the district.

(10) To pledge for payment of any bonds issued or obligations assumed by the district any revenues from which those bonds or obligations are made payable as provided in this chapter.

(11) To execute and deliver trust indentures in accordance with the provisions of this chapter.

(12) To exercise the power of eminent domain in the manner provided in and subject to the provisions of Title 18; provided, that this subdivision shall not be deemed to authorize the district to acquire, without the consent of the owner or owners thereof, any property or interests therein at the time dedicated to public use.

(13) To appoint, employ, contract with, and provide for the compensation of such officers, employees, and agents, including, but without limitation to, engineers, attorneys, accountants, architects, management consultants, and fiscal advisers as the business of the district may require.

(14) To make and enforce reasonable rules and regulations governing the use of any project owned or controlled by the district.

(15) To provide for such insurance as the board may deem advisable.

(16) To invest any funds of the district that the board may determine are not presently needed in the operation of its properties in any investment which may be made by any of its members.

(17) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any county, municipality, or other political subdivision of the state and any public corporation and to make such contracts with them or any of them, as the board may deem advisable to accomplish the purpose for which the district was established.

(18) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful as a part of any project of the district.

(19) To sell and convey, with or without valuable consideration, any of its projects or any portion thereof to any one or more counties, municipalities, or public corporations which have the corporate power to operate the project or portions thereof so conveyed and the property and income of which are not subject to taxation; provided, that any such sale and conveyance may be made only with the consent of each member of the district, any such consent to be evidenced by a resolution adopted by the governing body of each such member and only if any such conveyance would not constitute a breach of any then outstanding trust indenture or other agreement to which the district is a party.

(20) To enter into a management agreement or agreements with any person for the management by the district of any project or any part thereof upon such terms and conditions as may be mutually agreeable.

(21) To fix and revise from time to time reasonable rentals, licences, rates, fees, and other charges for the use of any project or portion thereof, owned or operated by the district, and to collect all charges made by it.

(22) To require any user of any of its projects or any part thereof to make a reasonable deposit with the district in advance to insure the payment of rentals, licences, rates, fees or charges, or costs of repair to any damage to the project and to be subject to the application to the payment thereof if and when delinquent.



Section 11-99B-8 - Bonds of district - Form, terms, denominations; sale; execution and delivery; refunding; liability thereon; security for payment of principal and interest and payment thereof generally; provisions in trust indentures executed as security for payment of bonds generally.

All bonds issued by the district shall be signed by the chairman of its board or other chief executive officer and attested by its secretary and the seal of the district shall be affixed thereto, and any interest coupons applicable to the bonds of the district shall be signed by the chairman of its board or other chief executive officer.

Any such bonds may be executed and delivered by the district at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, or no interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the district may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The principal of and interest on any bonds issued or obligations assumed by the district may thereafter at any time, whether before, at, or after maturity of any such principal and whether at, after, or not exceeding six months prior to the maturity of any such interest, and from time to time be refunded by the issuance of refunding bonds of the district, which may be sold by the district at public or private sale at such price or prices as may be determined by its board to be most advantageous or which may be exchanged for the bonds or other obligations to be refunded. The district may pay all expenses, premiums, and commissions which its board may deem necessary and advantageous in connection with any financing done by it. All bonds issued by the district shall be construed to be negotiable instruments although payable solely from a specified source.

All obligations created or assumed and all bonds issued or assumed by the district shall be solely and exclusively an obligation of the district and shall not create an obligation or debt of any member of the district; provided, that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the district.

Any bonds issued by the district shall be limited or special obligations of the district payable solely out of the revenues of the district specified in the proceedings authorizing those bonds or from any guarantees of such bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of the revenues derived from the operation or leasing of all projects owned by the district or solely out of the revenues from the operation or leasing of any one or more of such projects or parts thereof, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only one project of the district.

The district may pledge for the payment of any of its bonds the revenues from which such bonds are payable and may execute and deliver a trust indenture evidencing any such pledge conveying as security for such bonds the revenues which are so pledged. Any trust indenture made by the district may contain such agreements as the board may deem advisable respecting the operation and maintenance of the project and the use of the revenues subject to such trust indenture and respecting the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made; provided, that no such instrument shall be subject to foreclosure.



Section 11-99B-9 - Contracts to secure payment of principal and interest.

As security for payment of the principal of and the interest on bonds issued or obligations assumed by it, the district may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any project owned by it or any part or parts thereof, for the imposition and collection of reasonable rates, licences, rentals, fees and charges for and the promulgation of reasonable regulations respecting any such project, for the disposition and application of its gross revenues or any part thereof, and for any other act or series of acts not inconsistent with the provisions of this chapter for the protection of the bonds and other obligations being secured and the assurance that the revenues from such project will be sufficient to operate such project, maintain the same in good repair and in good operating condition, pay the principal of and the interest on any bonds payable from such revenues and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such project, and the making of replacements thereof and capital improvements thereto.

Any contract pursuant to the provisions of this section may be set forth in any resolution of the board authorizing the issuance of bonds or the assumption of obligations or in any trust indenture made by the district under this chapter.



Section 11-99B-10 - Disposition of proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by the district shall be used solely for the purpose or purposes for which the same are authorized and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to:

(1) The fiscal, accounting, engineering, legal, and other expenses incurred in connection with the issuance of the bonds.

(2) Interest on the bonds in the case of bonds issued to pay costs of construction or, if a part only of any series of bonds is issued for construction purposes, interest on that portion of the bonds of that series that is issued to pay construction costs prior to and during such construction and for not exceeding one year after completion of such construction.

(3) Any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded in the case of bonds issued for the purpose of refunding principal and interest, or either, with respect to bonds issued or obligations assumed by the district.



Section 11-99B-11 - Establishment and revision of rentals, licenses, rates, fees, and charges for services or facilities rendered by district.

Rates, fees, charges, rentals, and licenses for services rendered by the district or facilities provided by the district from any of its projects shall be so fixed and, from time to time, revised as at all times to provide funds at least sufficient, taking into account other sources for the payment thereof, to:

(1) Pay the cost of operating, maintaining, repairing, replacing, extending, and improving the project or projects of the district.

(2) Pay the principal of and the interest on all bonds issued and obligations assumed by the district that are payable out of the revenues derived from operation of the project or projects of the district as the said principal and interest become due and payable.

(3) Create and maintain such reserves for the foregoing purposes or any of them as may be provided in any trust indenture executed by the district under this chapter or in any resolutions of the board authorizing the issuance of bonds, the assumption of any obligation, or the acquisition of any such project.

(4) Make such annual payments, if any, to the United States of America or any agency or instrumentality thereof, the state, municipalities, counties, departments, authorities, agencies, and political subdivisions of the state and any public corporations organized under the laws of the state as the district may have contracted to make.



Section 11-99B-12 - Loans, sales, grants, guarantees, contractual or lease obligations of money or property, to district by counties, municipalities, and public corporations.

(a) For the purpose of securing services of or the right to use or the use by its citizens or customers of one or more projects of a district, or aiding or cooperating with the district in the planning, development, undertaking, acquisition, construction, extension, improvement, financing, operation, or protection of a project, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to, guarantee all or any part of the indebtedness or operating expense of, or perform services for the benefit of, the district.

(2) Donate, sell, convey, transfer, lease, or grant to the district, without the necessity of authorization at any election of qualified voters, any property of any kind, including, but without limitation, any project, any interest in any thereof, and any franchise.

(3) Contract with the district or enter into a lease under such terms as may be mutually agreeable, including a contract obligating it to purchase a certain service or product from the district for a stipulated price in a stipulated period of time, or to pay for such service or product whether or not it receives it, or lease all or a part of a project for a stipulated rental for a stipulated period of time, or to pay such rental whether or not the leased facilities are available to it.

(4) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the district in the planning, undertaking, acquisition, construction, financing, or operation of its projects.

(5) Pay, or provide for the payment of, the principal of or interest on any then outstanding bonds theretofore issued by the district, whether or not such principal and interest shall have then matured or become due, and any premium that may be payable upon redemption prior to maturity.

(6) Issue its bonds in order to provide moneys to make any loan, donation, or payment authorized in this subsection.

(7) Provide for payment of such bonds of the district by irrevocable trust fund created by agreement with a bank or trust company.

(b) Any bonds issued by a county or a municipality pursuant to authorization in this section may be either general obligations or special obligations payable solely from a specified source or sources, which source or sources may include any public revenues, or portions thereof, which the county or municipality may lawfully use for such purpose. Such county or municipality may pledge for payment of the principal of and interest on any such bonds that are general obligations any public revenues that may lawfully be used for such purpose and may pledge for the benefit of any such special obligations issued by it so much as may be necessary for said payment of the public revenues from which the said special obligations are made payable.

(c) Any such county or municipal bonds shall be in such form or forms and denomination or denominations, may bear no interest or such rate or rates of interest payable and evidenced in such manner and may have such maturities of principal all as may be provided by ordinance or resolution adopted by the governing body of the issuing county or municipality; provided, that:

(1) Any such bonds that are payable solely from public revenues of the character referred to in subdivision (4) of Section 11-81-16, shall not have a maturity date later than 50 years after their date.

(2) Any such bonds other than those described in subdivision (1) shall not have a maturity later than 30 years after their date. Any bonds issued pursuant to this section shall be made subject to redemption prior to maturity to the extent required by the provisions of Chapter 82 of this title, and any such bonds shall also be subject to, and shall be issued in accordance with, the applicable provisions of Articles 1 and 2 of Chapter 81 of this title, except that the maturities of any bonds issued under this section, the sources of the payment thereof and the pledges that may be made therefor shall be as herein specifically provided.

(d) The proceeds of any bonds issued by a county or a municipality for the purpose referred to in this section may be applied for payment of principal, interest, and redemption premium with respect to the district's bonds to be paid from such proceeds and the expenses of issuing such municipal or county bonds.



Section 11-99B-13 - Use of rights-of-way of public roads by district.

Each district is hereby authorized to use the rights-of-way of all public roads in the state without securing the prior approval of the state or of its agencies or departments or the governing body of any county and subject only to the necessity of obtaining the municipal consent required by Section 220 of the Constitution of Alabama of 1901; provided, however, that nothing in this section shall be construed to exempt any district from the requirements of Section 23-1-4; provided further, that the said district shall have the duty to restore at its expense all roads, highways, and public rights-of-way in which it may have made excavations or done other work in performing any of its other corporate functions.



Section 11-99B-14 - Exemption from taxation of district and the property, leases, and bonds thereof; payment of fees, taxes, or costs to judge of probate for incorporation.

The property and income of the district, all bonds issued by the district, the income, and profits from such bonds, conveyances by or to the district and leases, mortgages, and deeds of trust by or to the district shall be exempt from all taxation in the state. The district shall be exempt from all taxes levied by any county, municipality, or other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities that a district may engage in.

The district shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation or the recording of any document.



Section 11-99B-15 - Authorization and procedure for dissolution of district; vesting of title to properties of district and apportionment thereof upon dissolution of district.

At any time when the district has no bonds or other obligations outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the district shall be dissolved. Upon the filing for record of a certified copy of the said resolution in the office of the judge of probate of the county in which the district's certificate of incorporation was filed, the district shall thereupon stand dissolved and, in the event it owned any property at the time of its dissolution, the title to all its property shall thereupon pass to and be divided and apportioned among its members, all in such manner and to such extent as may be provided in the district's certificate of incorporation, as last amended; provided, however, that in the absence of a contrary provision in the said certificate of incorporation, as last amended, title to real estate and tangible personal property, other than cash, shall vest in the county or municipality, as the case may be, in which the said real estate or tangible personal property is located and the title to cash on hand and in banks, accounts receivable, choses in action, and other intangible property, other than intangible interest in land, shall vest in all of the counties and municipalities in which any part of a project lies. Each such county and municipality shall have title to said cash and intangible items as a tenant in common thereof, the fractional interest of each such tenant in common in said items being represented by a fraction the numerator of which is an amount equal to the gross revenues derived by the district during its then next preceding complete fiscal year from projects within that county or municipality, as the case may be, and the denominator of which is an amount equal to the gross revenues derived by the district during the same period from all of its projects. For the purposes of this section only, real and tangible personal property, other than cash, located and service rendered wholly within a municipality shall not be deemed to be located or rendered, as the case may be, in a county.



Section 11-99B-16 - Existence of district not to prevent subsequent incorporation of another district.

The existence of one or more districts incorporated under the provisions of this chapter shall not prevent the subsequent incorporation under this chapter of another district or the amendment of the certificate of incorporation of another district pursuant to authority granted by the same county, counties, municipality or municipalities, public corporation or public corporations, or by the same combination thereof, even though the project described in the certificate of incorporation, as originally filed or amended, of any existing district may include a project proposed by a district that is proposed to be incorporated under this chapter or that proposes to amend its certificate of incorporation under this chapter.



Section 11-99B-17 - Provisions of chapter as to incorporation of district, acquisition of property, issuance of bonds, exclusive; jurisdiction over and regulation of district, by State Board of Health, Public Service Commission.

Except as expressly otherwise provided in this chapter, no proceeding, notice, or approval shall be required for the incorporation of any district or the amendment of its certificate of incorporation, the acquisition of any property or project, or the issuance of any bonds, or trust indenture; provided, however, that nothing contained in this section shall be construed to exempt any district from the jurisdiction of the State Board of Health.

The district, every project of the district, and the rates, rentals, fees, licenses, and charges thereof shall be exempt from all jurisdiction of and all regulation and supervision by the Public Service Commission and neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to the issuance of bonds by the district.



Section 11-99B-18 - This chapter is cumulative.

This chapter does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to other laws. However, the issuance of bonds of any district under the provisions of this chapter need not comply with the requirements of any other law of the state generally applicable to the issuance of bonds, notes, and other obligations by other public corporations organized under the laws of the state.






Chapter 100 - ALABAMA CONVENTION FACILITIES ACT.

Section 11-100-1 - Short title.

This chapter may be cited as the "Alabama Convention Facilities Act."



Section 11-100-2 - Legislative findings.

The Legislature hereby finds and determines that:

(1) The convention industry is a vital and beneficial industry for the State of Alabama and promotes the health, welfare, progress, and physical and economic well-being of the people of this state.

(2) Adequate facilities are essential to the proper development of the meeting and entertainment industries. Adequate convention facilities are often not self-supporting so as to permit their financing with revenue bonds, but generate economic activity and stimulate business and commerce in the affected locality, and throughout the state, through increased demand for goods and services furnished by restaurants, hotels, places of entertainment, as well as stores, shops and other establishments, and, as a consequence, they generate additional state and local tax revenues.

(3) It is in the interest of the state and its cities and counties, for the state to assist any city, county, and entities or authorities thereof in financing convention facilities by remitting to the city, county, or entities or authorities thereof a portion of the additional state transient occupancy tax proceeds paid by delegates.



Section 11-100-3 - Definitions.

As used in this chapter, the following words and phrases shall have the following meanings respectively ascribed to them unless the context clearly indicates otherwise:

(1) BONDS. Either general obligation bonds, limited obligation, or revenue bonds, or a combination thereof, issued after the effective date of this act by a city, county, or entities or authorities thereof in connection with the financing, in whole or in part, of eligible facilities. The term "bonds" shall also refer to any bonds, warrants, or other certificates of indebtedness authorized under the laws of the State of Alabama.

(2) CITY. Any city in this state.

(3) COUNTY. Any county in this state.

(4) AUTHORITY. Any authority created pursuant to Act No. 547, H. 1176, 1965 Regular Session.

(5) DELEGATE. A person attending a national or regional convention or meeting in this state.

(6) ELIGIBLE FACILITIES. Any convention facilities owned by a city, county, or entities or authorities thereof in which the bonds for the facilities are issued after the effective date hereof, or such facilities for which the construction, or substantial expansion, reconstruction, or renovation is completed after May 11, 1989.

(7) ESTIMATED INVESTMENT MULTIPLIER. The number of times initial expenditures by delegates will be respent on additional goods and services in this state, as determined in Section 11-100-4(h).

(8) NATIONAL OR REGIONAL MEETING. A meeting, convention, show, or other function which is intended primarily for delegates from outside the state. For a meeting to qualify as a regional or national meeting, it must meet the criteria as determined for regional or national meetings by the International Association of Convention and Visitor Bureaus or as set by the State Director of Finance.

(9) REVENUE BONDS. Bonds issued by a city, county or authority which are limited or special, rather than general obligations of the issuer and which are not payable from the proceeds of an ad valorem tax.

(10) STATE ASSISTANCE PAYMENTS. Payments to a city, county or entities or authorities thereof, under this chapter.

(11) CONVENTION FACILITIES. Any property, real, personal or mixed, which is necessary or desirable in connection with a convention or meeting center, or similar facility, including without limitation, auditoriums, exhibition halls, facilities for food preparation and serving, parking facilities, and administrative offices in connection therewith.

(12) STATE LODGING TAX or STATE TRANSIENT OCCUPANCY TAX. The tax levied and collected pursuant to Section 40-26-1.



Section 11-100-4 - State assistance payments; application; procedures; determination of base number of convention delegates; appropriations; quarterly requests; amount of payments.

(a) Any city, county, or entities or authorities thereof may apply to the State Director of Finance for state assistance payments for any eligible facilities. The city, county, or entities or authorities thereof shall file an initial application with the Director of Finance, which shall be in writing and shall describe: (i) the eligible facilities; (ii) the need for said facilities or the benefit therefrom; and (iii) the financing thereof, including the principal and interest payments for the bonds.

(b) The Director of Finance shall promptly review such initial application and shall notify the applicant of any additional information that may be necessary.

(c) After reviewing the initial application and upon reasonable notice to the applicant, the Director of Finance shall hold a public hearing on the application and maintain an official record of such hearing. He shall give notice of the time, place and purpose of the public hearing by publication one time in a newspaper of general circulation within the boundaries of the applicant, not less than 10 days prior to the hearing.

(d) Within 90 days after such public hearing, the Director of Finance shall: (i) determine whether the facilities described in the initial application are eligible facilities; (ii) notify the applicant of its determination; and (iii) if said facilities are determined to be eligible, approve such application and immediately certify the same to the Governor and Joint Legislative Council of the Alabama Legislature.

(e) After the initial application has been approved, the city, county, or entities or authorities thereof must establish a base number of convention delegates which shall be computed by taking an annual average number of convention delegates attending national and regional meetings in said city, county, or the entity's or authority's region over the previous five-year period. For purposes of determining such base number, each county, city, or entity or authority thereof is hereby authorized to require each hotel or motel to report quarterly to it the total number of convention delegates in attendance for any national or regional convention or meeting which utilizes 50 or more room nights per meeting. The city, county, or entity or authority thereof shall then file an annual application with the Director of Finance, which shall estimate: (i) the number of additional delegates, over and above the base average number, who will patronize the eligible facilities during the year; (ii) their estimated expenditures; (iii) the estimated additional state lodging tax revenues to be derived as a result of the expenditures (taking into consideration the investment multiplier); (iv) the expected additional expense, if any, to the state; and (v) any other matters prescribed by the Director of Finance. The descriptions required by (i), (ii), and (iii) shall be supported by statistical surveys satisfactory to the Director of Finance.

(f) The Director of Finance shall review all such annual applications, determine the amount of state assistance payments that would be required under such estimates, as determined in paragraph (i) of this section, and shall include in the proposed budget to the Governor, a line item appropriation in such amount, and certify such amount to the State Legislature; provided, however, that in no fiscal year shall the entire amount budgeted for all eligible facilities exceed $3,000,000.

(g) From the net proceeds of the state transient occupancy tax proceeds levied pursuant to Section 40-26-1, the provisions of Section 40-26-20 to the contrary notwithstanding, the Legislature shall appropriate annually such amount as it deems necessary and desirable to satisfy all such projected state assistance payments for the next fiscal year. In the first full fiscal year after May 11, 1989, this amount shall not exceed $500,000; in the second fiscal year after May 11, 1989, this amount shall not exceed $1,000,000; in the third fiscal year after May 11, 1989, this amount shall not exceed $2,000,000; in the fourth fiscal year after May 11, 1989, this amount shall not exceed $3,000,000; and in no subsequent fiscal year shall the amount budgeted ever exceed $3,000,000. Such amounts shall be credited to the Convention Facilities Fund established pursuant to Section 11-100-5.

(h) Each city, county, or entity or authority thereof that has filed an annual application for assistance payments for the current fiscal year shall file a request for state assistance payments with the State Department of Finance within 30 days after the end of each quarter during said fiscal year. The quarterly request shall include the actual number of delegates that patronized eligible facilities during the preceding quarter, the average number of days attendance for such delegates, and signed documentation from an executive of each group or association attesting to the number of delegates and the average number of days attendance. The quarterly request shall also include the delegates' average expenditures, the delegates' total estimated expenditures, taking into consideration the investment multiplier, the total estimated additional state lodging tax revenues generated and the amount of state assistance payments requested by the city, county or entity or authority thereof for such quarter. The investment multiplier for each city, county or entity or authority thereof shall be determined by the Director of Finance with due consideration given to the opinion of the International Association of Convention and Visitor Bureaus as to what the investment multiplier should be for such city, county, or entity or authority thereof. The investment multiplier, as determined by the Director of Finance, shall be not greater than five.

(i) The amount of any state assistance payments to which each city, county, or entity or authority thereof having filed an annual application hereunder shall be entitled, shall be an amount equal to two-thirds of the total sum of additional state transient occupancy tax revenue, if any, generated in connection with such city, county, or entity's or authority's eligible facility for the preceding quarter, as determined in paragraph (h) of this section. The maximum amount of any city, county, or entity's or authority's state assistance payments for any quarter shall be limited to 50 percent of the bond debt service requirements, including principal and interest, for the quarter for which such state assistance payments have been requested.

(j) In any fiscal year in which approved state assistance payments exceed the maximum allowed under Section 11-100-4(g), all participating cities, counties, and entities or authorities thereof shall receive a pro rata share of the amount they would be due to receive otherwise hereunder. In the event state assistance payments are set aside in the Convention Facilities Fund and are unclaimed at the end of the fiscal year, such remaining funds shall revert to the fund to which the taxes would have otherwise been originally deposited.



Section 11-100-5 - Alabama Convention Facilities Fund.

(a) There is hereby established in the State General Fund a fund to be known as the Alabama Convention Facilities Fund.

(b) State assistance payments authorized by this chapter shall be made to the participating city, county or entity or authority thereof by the state Comptroller within 30 days after the Director of Finance approves said city, county, or entity or authority quarterly request.



Section 11-100-6 - Termination of state assistance payments; return of moneys held.

State assistance payments to cities, counties, and entities or authorities thereof, authorized by this chapter, shall be terminated when the bonds issued to finance said city, county, or entity's or authority's eligible facilities are fully retired or when, in the instance the bonds are refinanced, at the date the original issue of such bonds would have reached its final maturity. Any moneys then held by the cities or counties or entities or authorities thereof, derived from state assistance payments, shall be returned to the state and deposited into the account in the State Treasury to which such funds would have otherwise originally been deposited.



Section 11-100-7 - Faith and credit of state not pledged; appropriations to be made only from additional state lodging tax generated by eligible facilities.

Nothing in this chapter shall be construed as authorizing the pledging of the faith and credit of the State of Alabama or any of its revenues, either for the performance of the obligations of the state under this chapter or for the payment of any bonds. Nothing herein, or in any agreement entered into pursuant to this chapter, shall be construed to require the Legislature to make any appropriation pursuant to this chapter. It is the intent of the Legislature that any appropriation made pursuant to this chapter shall only be made from additional state lodging tax generated by eligible convention facilities as provided herein and that nothing herein, or in any agreement entered into pursuant to this chapter, shall be construed to unearmark any funds currently being collected and deposited in the General Fund pursuant to Section 40-26-20.



Section 11-100-8 - Application of payments and credits; refunding or refinancing of bonds.

The payments provided for in this chapter shall apply only to debt service incurred pursuant to the provisions of this chapter. No payments or credits shall be allowed for any past debt service payments nor for any debt service payments beyond the date of the final interest and principal payment of the original issue of such bonds. Nothing herein shall restrict any city or county or entities or authorities thereof from refunding or refinancing such bonds within the original maturity schedule to take advantage of savings arising from such refunding or refinancing.






Chapter 101 - ACQUISITION OF REAL AND PERSONAL PROPERTY FOR LEASE TO UNITED STATES.(FOR TERMINATION DATE - SEE NOTE.)

Section 11-101-1 - Purpose.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-2 - Definitions.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-3 - Application to incorporate authority.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-4 - Incorporation of authority.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-5 - Amendment to certificate of incorporation.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-6 - Board of directors.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-7 - Officers.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-8 - Powers of authority.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-9 - Eminent domain.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-10 - Powers of authorizing subdivision.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-11 - Sale of securities.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-12 - Refunding securities; limitations.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-13 - Signature and seal.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-14 - Securities payable out of revenues from projects, properties, etc.; indenture may contain agreements; liens.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-15 - Use of proceeds.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-16 - Obligations rest with authority.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-17 - Securities are legal investments.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-18 - Exemption from usury laws.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-19 - Authorization of securities.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-20 - Investments.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-21 - Exemption from taxation.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-22 - Exemption from provisions of Articles 2 and 3 of Chapter 16, Title 41.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-23 - Public corporation.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-24 - Dissolution.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-25 - Effect of formation or dissolution on incorporation of another authority.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-26 - Authorities governed exclusively by chapter.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.



Section 11-101-27 - Construction of chapter.

Repealed by Act 2001-642, p. 1317, § 2, effective May 20, 2001.






Chapter 101A - ACQUISITION OF REAL AND PERSONAL PROPERTY FOR LEASE TO UNITED STATES.

Section 11-101A-1 - Legislative intent.

It is the intent of the Legislature to authorize the several counties and municipalities in the state effectively to form public corporations whose corporate purpose shall be to provide buildings, facilities, and other property for lease to and use by the United States of America, its departments, agencies, and instrumentalities, to invest those public corporations with all powers that may be necessary to enable them to accomplish that purpose, and to authorize each county and municipality forming each public corporation to provide financial support and to take other action as may be necessary to enable the public corporation to carry out the purposes of this chapter. This chapter shall be liberally construed in conformity with this intent.



Section 11-101A-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) APPLICANT. A natural person who files a written application with the governing body of a county or municipality, or two or more thereof, in accordance with Section 11-101A-3.

(2) AUTHORITY. A public corporation organized pursuant to this chapter.

(3) AUTHORIZING RESOLUTION. A resolution adopted by the governing body of an authorizing subdivision in accordance with Section 11-101A-3, that authorizes the incorporation of an authority under this chapter.

(4) AUTHORIZING SUBDIVISION. Each county and municipality with the governing body of which an application for the incorporation of an authority under this chapter is filed.

(5) BOARD. The board of directors of an authority.

(6) BONDS. Any bonds authorized to be issued by an authority hereunder, including refunding bonds.

(7) CODE. The Code of Alabama 1975.

(8) COUNTY. Any county in the state.

(9) DIRECTOR. A member of the board of an authority.

(10) FEDERAL SECURITIES. Direct obligations of the United States of America for the payment of which the full faith and credit of the United States of America is pledged, or obligations issued by a person controlled or supervised by and acting as an instrumentality of the United States of America, the payment of the principal of, premium, if any, and interest on which is fully and unconditionally guaranteed as a full faith and credit obligation by the United States of America.

(11) FISCAL YEAR. A fiscal year of an authorizing subdivision.

(12) GOVERNING BODY. With respect to a county, its county commission or other like governing body, and with respect to a municipality, its city or town council, board of commissioners, or other like governing body.

(13) INCORPORATORS. The persons forming a public corporation organized pursuant to this chapter.

(14) INDENTURE. A mortgage, mortgage indenture, mortgage and trust indenture, or trust indenture executed by an authority as security for any of its securities.

(15) LEGISLATURE. The Legislature of the state.

(16) MUNICIPALITY. An incorporated city or town of the state.

(17) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments thereto, the bylaws, and the minutes of the proceedings of the board of an authority are kept.

(18) PROJECT. Any land and any buildings or other improvements thereon and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by the United States.

(19) SECURITIES. Bonds, notes, warrants, certificates of indebtedness, or other evidences of indebtedness, including, without limiting the generality of the foregoing, notes issued in anticipation of the sale of any of the foregoing.

(20) STATE. The State of Alabama.

(21) UNITED STATES. The United States of America or any of its departments, agencies, or instrumentalities.



Section 11-101A-3 - Application to incorporate authority.

(a) In order to incorporate an authority pursuant to this chapter, any number of natural persons, not less than three, each of whom is a duly qualified elector of the county or municipality with the governing body of which an application is filed, or if there is more than one, at least one thereof, shall first file a written application with the governing body of any county or municipality, or any two or more thereof, which application shall:

(1) Recite the name of each county and municipality with the governing body of which the application is being filed.

(2) Contain a statement that the applicants propose to incorporate an authority pursuant to this chapter.

(3) State the proposed location of the principal office of the authority, which shall be within the boundaries of the county or municipality with the governing body of which the application is filed, or, if there is more than one, at least one thereof.

(4) State that each of the applicants is a duly qualified elector of the county or municipality with the governing body of which the application is filed, or, if there is more than one, at least one thereof.

(5) Request that the governing body of the county or municipality adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed, approving its certificate of incorporation, and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 11-101A-4. Every application shall be accompanied by the form of certificate of incorporation of the proposed authority and by other supporting documents or evidence the applicants may consider appropriate.

(b) As promptly as may be practicable after the filing of the application in accordance with this section, the governing body of each county and municipality with which the application was filed shall review the contents of the application and the accompanying form of certificate of incorporation, and shall adopt a resolution either denying the application or declaring that it is wise, expedient, and necessary that the proposed authority be formed, approving the form of its certificate of incorporation, and authorizing the applicants to proceed to form the proposed authority by the filing for record of the certificate of incorporation in accordance with Section 11-101A-4. The governing body of each county and municipality with which the application is filed shall also cause a copy of the application, and accompanying documents, to be included in the resolution or otherwise spread upon or made a part of the minutes of the meeting of the governing body at which final action upon the application is taken. No authority shall be formed unless the application required by this section is made and unless an authorizing resolution for which provision is made in this section is adopted by each authorizing subdivision.



Section 11-101A-4 - Incorporation of authority.

(a) Within 60 days following the adoption of the authorizing resolution, or, if there is more than one, the last adopted thereof, the applicants shall proceed to incorporate an authority by filing for record, in the office of the judge of probate of the county in which the principal office of the authority is to be located, a certificate of incorporation complying in form and substance with this action, being in the form and executed in the manner herein provided and being in the form approved by the governing body of each authorizing subdivision.

(b) In addition to any other provisions required by this chapter to be included therein, the certificate of incorporation of an authority shall state:

(1) The names of the incorporators, together with the address of the residence of each thereof, and that each of them is a duly qualified elector of the authorizing subdivision, or, if there is more than one, at least one thereof.

(2) The name of the authority, which shall be "The ______ Federal Building Authority," with the insertion of the name of one or more of the authorizing subdivisions, unless the Secretary of State determines that the name is identical to the name of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty, in which case the incorporators may insert additional identifying words to eliminate the duplication or similarity or adopt some other similar name that is available.

(3) The period for the duration of the authority. If the duration is to be perpetual, subject to Section 11-101A-24, that fact shall be stated.

(4) The name of each authorizing subdivision together with the date on which the governing body thereof adopted an authorizing resolution.

(5) The location of the principal office of the authority, which shall be within the boundaries of the authorizing subdivision, or, if there is more than one, at least one thereon.

(6) That the authority is organized pursuant to this chapter.

(7) If the exercise by the authority of its powers is to be in any way prohibited, limited, or conditioned, a statement of that prohibition, limitation, or condition.

(8) The number of directors, which shall be an odd number not less than three, the duration of their respective terms of office, which shall not be in excess of six years, and, subject to Section 11-101A-6, the manner of their election or appointment.

(9) Any provisions, not inconsistent with Section 11-101A-24, relating to the vesting of title to its assets and properties upon its dissolution.

(10) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by each of the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it a certified copy of each authorizing resolution and a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty. Upon the filing for record of the certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in its certificate of incorporation. The judge of probate shall record the certificate of incorporation in an appropriate book in his or her office and send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 11-101A-5 - Amendment to certificate of incorporation.

(a) The certificate of incorporation of any authority incorporated under this chapter may at any time, and from time to time, be amended, but only in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation of the authority, which amendment shall be set forth in full in the resolution and which amendment may include any matters that might have been included in the original certificate of incorporation.

(b) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chair of the board and the secretary of the authority shall sign and file, with the governing body of each authorizing subdivision, a written application in the name and on behalf of the authority, requesting the governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the resolution adopted by the board proposing the amendment to the certificate of incorporation, together with such documents in support of the application as the chair may consider appropriate. As promptly as may be practicable after the filing of the application with the governing body of an authorizing subdivision, the governing body shall review the application and shall adopt a resolution either denying the application or approving and authorizing the proposed amendment. The governing body of each authorizing subdivision with which any application is filed shall also cause a copy of the application and all accompanying documents to be included in the resolution or otherwise spread upon or made a part of the minutes of the meeting of the governing body at which final action upon the application is taken.

(c) Within 60 days following the adoption of a resolution approving the proposed amendment by the governing body of the authorizing subdivision, or, if there is more than one, the last adopted of the approving resolutions, the chair of the board and the secretary of the authority shall sign and file for record in the office of the judge of probate of the county in which the certificate of incorporation of the authority was originally filed a certificate in the name and on behalf of the authority reciting the adoption of the respective resolutions by the board and by the governing body of each authorizing subdivision and setting forth the proposed amendment. The judge of probate shall thereupon record the certificate in an appropriate book in his or her office. When the certificate has been filed and recorded, the amendment shall become effective, and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment.



Section 11-101A-6 - Board of directors.

(a) Each corporation shall be governed by a board of directors composed of the number of directors provided in the certificate of incorporation as most recently amended. Unless provided to the contrary in its certificate of incorporation, all powers of the authority shall be exercised by the board or pursuant to this authorization. Subject to the provisions of subdivision (8) of subsection (b) of Section 11-101A-4, the board shall consist of directors having those qualifications, being elected or appointed by that person or persons, including, without limitation, the board itself, one or more authorizing subdivisions, or other counties and municipalities, and other entities or organizations and in the manner, and serving for the terms of office, all as shall be specified in the certificate of incorporation of the authority. Notwithstanding the foregoing, no fewer than a majority of the directors shall be elected by the governing body or bodies of one or more of the authorizing subdivisions and the certificate of incorporation of each authority shall contain provisions having this effect. Directors elected or appointed by a municipality shall be nominated by the mayor and confirmed by the governing body of the municipality. Directors elected or appointed by a county shall be nominated by the chair of the county commission and confirmed by the governing body of the county. No elected official may serve as a director.

(b) If, at the expiration of any term of office of any director, a successor has not been elected or appointed, then the director whose term of office has expired shall continue to hold office until a successor has been elected or appointed. If at any time there is a vacancy on the board, whether by death, resignation, incapacity, disqualification, or otherwise, a successor director to serve for the unexpired term applicable to the vacancy shall be elected or appointed by the person or persons who elected or appointed the predecessor director. Any director, irrespective of by whom elected or appointed, shall be eligible for reelection or reappointment.

(c) Each director shall serve without compensation but shall be reimbursed for expenses actually incurred in and about the performance of his or her duties. A majority of the directors shall constitute a quorum for the transaction of business, but any meeting of the board may be adjourned from time to time by a majority of the directors present. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the board. The board shall hold regular meetings at such times, if any, as may be provided in the bylaws of the authority, may hold other meetings at any time and from time to time upon such notice as may be required by the bylaws of the authority, and shall upon call of the chair of the board, or a majority of the total number of directors, hold a special meeting. Any matter on which the board is authorized to act may be acted upon at any regular, special, or called meeting. At the request of any director, the vote on any question before the board shall be taken by yeas and nays and entered upon the record. All resolutions adopted by the board shall constitute actions of the authority, and all proceedings of the board shall be reduced to writing, signed by the secretary of the authority, and recorded in a well-bound book. Copies of proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.

(d) Any director may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama of 1901 and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 11-101A-7 - Officers.

The officers of an authority shall consist of a chair of the board, a vice-chair of the board, a secretary, a treasurer, and such other officers as the board deems necessary or desirable. The chair and the vice-chair of the board shall be elected by the board from its membership but neither the secretary, the treasurer, nor any of the other officers of the authority need be a director. The offices of secretary and treasurer may be, but need not be, held by the same person. The officers of the authority shall be elected by the board for such terms as it deems advisable. The duties of the chair of the board, the vice-chair of the board, the secretary, and the treasurer shall be those that are customarily performed by those officers and as may be prescribed by the board. The duties of any other officers of the authority shall be those that are from time to time prescribed by the board.



Section 11-101A-8 - Powers of authority.

(a) In addition to all other powers granted elsewhere in this chapter, and subject to the express provisions of its certificate of incorporation, an authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time, which may be in perpetuity, specified in its certificate of incorporation, or until dissolved as provided in Section 11-101A-24.

(2) To sue and be sued in its own name in civil suits and actions, and to defend suits and actions against it, subject, however, to Chapter 93 of this title, which chapter is hereby made applicable to the authority.

(3) To adopt, alter, amend, and repeal bylaws, regulations, and rules for the regulation and conduct of its affairs and business.

(4) To adopt and make use of a corporate seal and to alter the same at pleasure.

(5) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise and to improve, maintain, equip, and furnish one or more projects, including all real and personal properties which the board deems necessary in connection therewith, regardless of whether any projects are then in existence, at such place or places, within and without the boundaries of its authorizing subdivisions, as it considers necessary or advisable.

(6) To lease or otherwise make available its projects or other of its properties or assets, with or without charge, to the United States or to one or more of its authorizing subdivisions, for sublease to the United States, on such terms as the board deems appropriate, to charge and collect rent or other fees or charges therefor, if any, and to terminate any lease or other agreement upon the failure of the lessee or other party to comply with any of its obligations thereunder.

(7) To receive, acquire, take, and hold, whether by purchase, gift, transfer, foreclosure, lease, devise, option, or otherwise, real and personal property of every description, or any interest therein, and to manage, improve, and dispose of the same by any form of legal conveyance or transfer. Notwithstanding the foregoing, the authority shall not, without the prior approval of the governing body of each authorizing subdivision, dispose of all or substantially all its assets. The foregoing provision shall not be construed to require the prior approval of any governing body for the mortgage or pledge of all or substantially all its assets or for the foreclosure of any mortgage or sale or for any sale or other disposition thereunder.

(8) To mortgage, pledge, or otherwise convey its property and its revenues from any source, including, without limitation, any amounts payable to the authority by an authorizing subdivision in accordance with an agreement entered into pursuant to Section 11-101A-10.

(9) To borrow money in order to provide funds for any lawful corporate function, use, or purpose and, in evidence of such borrowing, to sell and issue interest-bearing securities in the manner provided and subject to the limitations set forth in this chapter.

(10) To pledge for payment of any of its securities its revenues from any source, including, without limitation, any amounts payable to the authority by an authorizing subdivision in accordance with an agreement entered into pursuant to Section 11-101A-10, and to mortgage or pledge any or all of its projects or other assets or properties or any part or parts thereof, whether then owned or thereafter acquired, as security for the payment of the principal of and the interest and premium, if any, on any securities so issued and any agreements made in connection therewith.

(11) To enter into agreements with any person, firm, or corporation for the management by the person, firm, or corporation on behalf of the authority of any of its projects or other properties or for the more efficient or economical performance of clerical, accounting, administrative, and other functions relating to its projects or other properties.

(12) To make all needful or appropriate rules and regulations for the conduct of any properties owned or operated by it and to alter those rules and regulations.

(13) To provide for any insurance the business of the authority requires.

(14) To receive and accept from any source aid or contributions in the form of money, property, labor, or other things of value, to be held, used, and applied to carry out the purposes of this chapter, subject to any lawful condition upon which any aid or contributions may be given or made.

(15) To enter into contracts with, to accept aid, loans, and grants from, to cooperate with, and to do any and all things not specifically prohibited by this chapter or the Constitution of Alabama of 1901, that may be necessary to avail itself of the aid and cooperation of the United States of America, the state, any county or municipality, or any agency, instrumentality, or political subdivision of any of the foregoing in furtherance of the purposes of this chapter; to give such assurances, contractual or otherwise, to or for the benefit of any of the foregoing as may be required in connection with, or as conditions precedent to the receipt of, any such aid, loan, or grant; and to take other action not in violation of law necessary to qualify the authority to receive funds appropriated by any of the foregoing.

(16) To give assurances, contractual or otherwise, and to make commitments and agreements necessary or desirable to preclude the exercise of any rights of recovery with respect to, or the forfeiture of title to, any of its projects or other property or any project or other property proposed to be acquired by it.

(17) To assume any obligations of any entity that conveys and transfers to the authority any project or other property, or interest therein, provided that those obligations appertain to the project, property, or interest so conveyed and transferred to the authority.

(18) To appoint, employ, contract with, and provide for the compensation of, such employees and agents, including, but not limited to, architects, attorneys, consultants, engineers, accountants, financial experts, fiscal agents, and other advisers, consultants, and agents as the business of the authority may require.

(19) To invest, in any trust fund established under and subject to the general laws of the state for investment or self-insurance purposes with investment authority as may be authorized by law for such trusts, any funds of the authority available therefor.

(20) To the extent permitted by its contracts with the holders of its securities, to purchase securities out of any of its funds or moneys available therefor and to hold, cancel, or resell those securities.

(21) To make any expenditure of any moneys under its control that would, if the authority were generally subject to state corporate income taxation, be considered an ordinary and necessary expense of the authority within the meaning of Section 40-18-35, and applicable regulations promulgated thereunder.

(22) To enter into such contracts, agreements, leases, and other instruments, and to take such other actions, as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder.

(23) To expend funds in support of federal facilities located in Alabama including support for the promotion of such facilities and support for the growth of such facilities and the activities performed at those facilities.

(b) The Legislature declares that no expenditure permitted by subdivision (21) of subsection (a) to be made by or on behalf of an authority shall be considered to be a lending of credit or a granting of public money or thing of value to or in aid of any individual, association, or corporation within the meaning of any constitutional or statutory provision. Nothing herein contained shall be construed as prohibiting or rendering unlawful any otherwise lawful expenditure made by or on behalf of an authority, solely because that expenditure is not expressly permitted by the terms of subdivision (21) of subsection (a).



Section 11-101A-9 - Eminent domain.

An authority shall have, in addition to all other powers granted elsewhere in this chapter, the same power of eminent domain as is vested by law in any authorizing subdivision, in the same manner, and under the same conditions as are provided by law for the exercise of the power of eminent domain by the authorizing subdivision.



Section 11-101A-10 - Powers of authorizing subdivision.

(a) In addition to all other powers that an authorizing subdivision may have with respect to an authority, any authorizing subdivision may, with or without consideration and on such terms as its governing body may deem advisable:

(1) Lend, donate, or otherwise contribute money to, or perform services for the benefit of, an authority.

(2) Donate, convey, transfer, lease, or grant to an authority any property of any kind.

(3) Enter into contractual agreements with an authority and with other authorizing subdivisions obligating the authorizing subdivision to lend, donate, or otherwise contribute money to, perform services for the benefit of, and to otherwise provide financial support for an authority.

(4) Issue securities of the authorizing subdivision to provide moneys to make any loan, donation, or contribution provided for in subdivisions (1), (2), and (3).

(b) The obligation of an authorizing subdivision to lend, donate, or otherwise contribute money to an authority in accordance with an agreement entered into pursuant to the power granted in subdivision (3) of subsection (a) shall constitute a general obligation of the authorizing subdivision, which may pledge its full faith and credit for the performance of the obligation. The amounts to be paid and the agreements to be performed by the authorizing subdivision under the agreement during any fiscal year during which the agreement is in effect shall be payable solely out of the current revenues of the authorizing subdivision for that fiscal year.

(c) Any securities issued by an authorizing subdivision pursuant to subdivision (4) of subsection (a) may be either general obligations of the authorizing subdivision or special obligations payable solely from a specified source or sources, which source or sources may include any revenues, or portions thereof, which the authorizing subdivision may lawfully use for that purpose. The authorizing subdivision may pledge for payment of the principal of and interest on any securities that are general obligations any revenues that may lawfully be used for that purpose and may pledge for the benefit of any special obligations issued by it so much as may be necessary for the payment of the revenues from which the special obligations are made payable. Any securities shall be in the form or forms and denomination or denominations, may bear such rate or rates of interest payable and evidenced in such manner, and may have such maturities of principal all as may be provided by ordinance or resolution adopted by the governing body of the issuing authorizing subdivision. Any securities issued by a municipality shall also be subject to and shall be issued in accordance with such provisions of Articles 1 and 2 of Chapter 81 of this title as may be applicable to the securities. Any securities issued by a county shall also be subject to and shall be issued in accordance with such provisions of Chapter 28 of this title as may be applicable to the securities.



Section 11-101A-11 - Sale of securities.

Securities of an authority may be executed and delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturity or maturities not exceeding 40 years from their date, shall bear such rate or rates of interest, which may be fixed or which may float or vary based on some index or other standard deemed appropriate by the board, shall be payable and evidenced in such manner, may contain provisions for redemption prior to maturity and may contain other provisions not inconsistent with this chapter, all as may be provided by the resolution of the board authorizing the same or by the indenture under which those securities are authorized to be issued. Any borrowing may be effected by the issuance and sale of securities at either public or private sale in such manner, at such price or prices, at such time or times, and on such other terms and conditions as may be determined by the board to be most advantageous to the authority.



Section 11-101A-12 - Refunding securities; limitations.

(a) An authority may at any time, and from time to time, sell and issue its refunding securities for the purpose of refunding the principal of and interest on any then outstanding securities of the authority, whether or not the securities shall have matured or be redeemable at the option of the authority at the time of the refunding, and for the payment of any expenses incurred in connection with the refunding and any premium or other sum necessary to be paid to redeem or retire the securities so to be refunded. The principal amount of securities that the authority may at any time issue for refunding purposes shall not exceed the sum of the following:

(1) The outstanding principal or face amount of the securities refunded thereby.

(2) The unpaid interest accrued or to accrue thereon to their respective maturities, or, in the event the securities to be refunded, or any part thereof, are to be retired prior to their respective maturities, the interest accrued or to accrue thereon to the date or dates on which they are to be retired.

(3) Any premium or other sum necessary to be paid to redeem or retire the securities to be refunded, but only if the securities are in fact to be redeemed or retired prior to their respective maturities.

(4) The expenses estimated to be incurred in connection with the refunding.

The authority may also at any time, and from time to time, sell and issue its securities for the combined purpose of refunding any of its securities and of obtaining funds for any other purpose for which it is authorized by this chapter to sell and issue securities, in which event the provisions of this chapter relating to refunding securities shall apply only to those securities issued for refunding purposes.

(b) The principal proceeds derived by the authority from the sale of any refunding securities shall be used only for the payment of the principal of and the interest and premium on the securities being refunded and for payment of the expenses referred to in the preceding subdivision (4) of subsection (a). Notwithstanding the foregoing, if, in the judgment of the board, it is necessary or desirable to effect an advantageous refunding, a portion of the proceeds may be used for payment of principal of and interest on the refunding securities themselves and the remainder of the proceeds for payment of the securities being refunded and of the expenses. Any portion of the proceeds that shall at the time not be needed therefor, may be invested in those investments specified in Section 11-101A-20.

(c) Any refunding may be effected either by sale of refunding securities and the application of the proceeds thereof as provided in subsection (b), or by exchange of the refunding securities for the securities to be refunded thereby, or by any combination thereof. Notwithstanding the foregoing, the holders of any securities to be refunded shall not be compelled without their consent to surrender their securities for payment or exchange prior to the date on which they may be paid or redeemed by call of the authority under their respective provisions. All provisions of this chapter pertaining to securities of the authority that are not inconsistent with this section shall, to the extent applicable, also apply to refunding securities issued by the authority and to securities issued by the authority for both refunding and other purposes.



Section 11-101A-13 - Signature and seal.

All securities of an authority shall be signed in the name and on behalf of the authority by the chair or vice-chair of the board, and the seal of the authority shall be affixed thereto and attested by its secretary or an assistant secretary. Notwithstanding the foregoing, a facsimile of the signature of one or both of the officers whose signature will appear on the securities may be imprinted or otherwise reproduced on any thereof in lieu of manually signing the same, but in the event both signatures are imprinted or otherwise reproduced thereon in facsimile, the securities shall be authenticated on behalf of the registrar therefor by a manual signature. A facsimile of the seal of the authority may be imprinted, or otherwise reproduced, on any securities in lieu of being manually affixed thereto. If after any securities shall be so signed, whether manually or by facsimile, and any officer shall, for any reason, vacate office, the securities so signed may nevertheless be delivered at any time thereafter as the act and deed of the authority.



Section 11-101A-14 - Securities payable out of revenues from projects, properties, etc., indenture may contain agreements; liens.

(a) Securities issued by an authority shall not be general obligations of the authority but shall be payable solely out of the revenues from any project or other properties or assets, including, without limitation, proceeds from the securities, investment income and insurance, and condemnation proceeds, owned by it, all as may be provided or specified in the resolution of the board authorizing the securities or the indenture under which issued. The principal of and interest, and premium, if any, on any securities issued by the authority shall be secured by a pledge of the revenues out of which the same are payable and may be secured by an indenture conveying as security for the securities all or any part of its property, which indenture may be subject to foreclosure.

(b) Any indenture executed on behalf of the authority and any resolution of the board authorizing the issuance of securities may contain such agreements as the board may deem advisable respecting the operation and maintenance of the properties of the authority, the application and use of any revenues out of which any securities are payable, the rights or duties of the parties to the instrument or the parties for the benefit of whom the instrument is made, and the rights and remedies of the parties in the event of default. It may also contain provisions restricting the individual rights of action of the holders of any securities. Any indenture may be filed in the office of the judge of probate of any county in which any of the property, real, personal, or mixed, subject to the lien thereof is, or is anticipated to be, located, and the lien of the indenture shall, with respect to all personal property and fixtures subject thereto, including after-acquired property, and notwithstanding any contrary provisions of, and without compliance with, the Alabama Uniform Commercial Code, Title 7, be valid and binding against all parties having claims of any kind against the authority, irrespective of whether the parties have actual notice thereof, from the time the indenture is so filed. Any pledge of any revenues shall be valid and binding from the time it is made, and the revenues so pledged and thereafter received by the authority shall immediately become subject to the lien of the pledge without any physical delivery thereof or further act. The lien of that pledge shall, notwithstanding any contrary provisions of the Alabama Uniform Commercial Code, Title 7, and without compliance with the provisions thereof, be valid and binding against all parties having claims of any kind against the authority, irrespective of whether the parties have actual notice thereof, from the time there is filed in the office of the judge of probate of the county in which the principal office of the authority is located a notice stating the date on which the resolution authorizing the issuance of the securities was adopted by the board, the principal amount of the securities issued, a brief description of the revenues so pledged, and a brief description of any property the revenues from which are so pledged. Issuance by any authority of one or more series of securities for one or more purposes shall not preclude it from issuing other securities, but the resolution or indenture under which any subsequent securities may be issued shall recognize and protect any prior pledge or mortgage made for the benefit of any prior issue of securities unless in the proceedings authorizing the prior issue the right was reserved to issue subsequent securities on a parity with that prior issue. The trustee under any indenture may be a trust company or bank having trust powers, whether located within or without the state, and may be selected by the board without regard to Chapter 25, Title 36.



Section 11-101A-15 - Use of proceeds.

(a) The principal proceeds derived from any borrowing made by an authority shall be used solely for the purpose or purposes for which the borrowing was authorized to be made. If any securities are issued for the purpose of financing costs of acquiring, constructing, improving, enlarging, and equipping a project, those costs shall be deemed to include the following:

(1) The cost of any land forming a part of the project.

(2) The cost of the labor, materials, and supplies used in any construction, improvement, or enlargement, including architectural and engineering fees and the cost of preparing contract documents advertising for bids.

(3) The purchase price of, and the cost of installing, equipment for the project.

(4) The cost of landscaping the lands forming a part of the project and of constructing and installing roads, sidewalks, curbs, gutters, utilities, and parking facilities in connection therewith.

(5) Legal, accounting, publishing, printing, fiscal and recording fees, and expenses incurred in connection with the authorization, sale, and issuance of the securities issued in connection with the project; bond discount, commission, or other financing charges; fees and expenses of financial advisers and planning and management consultants; the cost of any feasibility studies deemed necessary or advisable in connection with the issuance and sale of the securities; the amount of any debt service reserve that the board deems necessary or advisable to be funded out of the proceeds from the sale of the securities; and any other expenses as shall be necessary or incident to the borrowing.

(6) Interest on the securities for a reasonable period prior to the commencement of the construction and equipment of the project, or of any improvements or additions being financed, in whole or in part, out of the proceeds from the sale of the securities, and during the period estimated to be required for the construction and equipment and for a period of not more than two years after the completion of the construction and equipment.

(7) The reimbursement to itself, or to its general fund or any one or more of its other funds, to any authorizing subdivision or other county or municipality, and to any other public agency, authority, or body, of any funds advanced, to, or for the benefit of, the authority or any projects owned by it, in anticipation of the issuance of securities by the authority, including the amount of any interest paid or incurred on any borrowings made for the purpose of obtaining funds to advance to, or for the benefit of, the authority or the project.

(8) The amount of such reserves for the payment of debt service on any securities and for the maintenance, repair, replacement, improvement, and enlargement of any of its projects and other properties as the board deems advisable.

(b) Any portion of the principal proceeds derived from any borrowing not needed for any of the purposes for which the borrowing was authorized to be made shall be applied and used:

(1) For retirement of the securities issued in evidence of the borrowing.

(2) For payment of the interest thereon.

(3) For payment into one or more special funds created for payment of principal or interest, or both, or for the creation of reserves for the payment of debt service, or for maintenance, repair, replacement, improvement, or enlargement of the project with respect to which the securities were issued.

(4) For any combination thereof, all as shall be specified in the indenture under which the securities are issued or in the resolution of the board authorizing any borrowing.



Section 11-101A-16 - Obligations rest with authority.

All agreements and obligations undertaken, and all securities issued, by an authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state, any authorizing subdivision, or any other county or municipality within the meaning of any constitutional or statutory provision. The faith and credit of the state, any authorizing subdivision, or any other county or municipality shall never be pledged for the payment of any securities issued by an authority. The state, any authorizing subdivision, or any other county or municipality shall not be liable in any manner for the payment of the principal of, or interest on, any securities of an authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever that may be undertaken by an authority.



Section 11-101A-17 - Securities are legal investments.

Securities issued under this chapter are hereby made legal investments for savings banks and insurance companies organized under the laws of the state. Unless otherwise directed by the court having jurisdiction thereof or the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in securities of an authority. The governing body of any authorizing subdivision, or any county or municipality in which any project of an authority may be situated, may, in its discretion, invest in securities of the authority any idle or surplus money held in its treasury which is not otherwise earmarked or pledged.



Section 11-101A-18 - Exemption from usury laws.

An authority shall be exempt from all laws of the state governing usury or prescribing or limiting interest rates, including, but without limitation to, Chapter 8 (commencing with Section 8-8-1) of Title 8.



Section 11-101A-19 - Authorization of securities.

(a) Any resolution authorizing any securities under this chapter may contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence that the securities have been duly authorized pursuant to this chapter, notwithstanding any other law now in force or hereafter enacted or amended. Upon the adoption by the board of any resolution providing for the issuance of securities, the authority may cause to be published once a week for two consecutive weeks in a newspaper published in the county in which the principal office of the authority is located, or, if there is no newspaper, then in a daily newspaper published in the state, a notice in substantially the following form, with any appropriate changes, to the extent applicable and with the blanks being properly filled in:

" ______________________, a public corporation and instrumentality under the laws of the State of Alabama, has authorized the issuance of $ _____ principal amount of securities of the said authority to be dated _____ for purposes authorized in Chapter 101A of Title 11 of the Code of Alabama 1975. Any action or proceeding questioning the validity of the securities, or the pledge [and any indenture] to secure the same, must be commenced within 20 days after the first publication of this notice.

"By [here insert name of the authority]

"Chair of its Board of Directors"

(b) Any action or proceeding in any court to set aside or question the validity of the proceedings for the issuance of the securities referred to in the notice or to contest the validity of any securities, the validity of any pledge made therefor, or the validity of any indenture with respect thereto shall be commenced within 20 days after the first publication of the notice. After the expiration of that period, no right of action or defense questioning or attacking the validity of the proceedings, the securities, any pledge herein authorized, or any indenture shall be asserted, nor shall the validity of the proceedings, securities, pledge, or indenture be open to question in any court on any ground whatsoever except in an action commenced within that period.



Section 11-101A-20 - Investments.

(a) To the extent permitted by the contracts of the authority with the holders of its securities and if not otherwise specifically prohibited by any other provision of this chapter, the authority may invest any portion of the principal proceeds derived from the sale of any of its securities which is not then needed for any of the purposes for which the securities were authorized to be issued, the moneys held in any special fund created pursuant to any resolution or indenture authorizing or securing any of its securities, and any other moneys of the authority not then needed by it, in any of the following:

(1) Federal securities.

(2) Any debt securities that are direct obligations of any agency of the United States of America.

(3) Interest-bearing bank time deposits and interest-bearing bank certificates of deposit.

(4) Money market funds whose investments are restricted to federal securities.

(5) Repurchase agreements with respect to federal securities.

(b) Any securities, time deposits, or certificates of deposit in which any investment is made may, at any time, and from time to time, be sold or otherwise converted into cash. The income derived from those investments shall be disbursed on order of the board for any purpose for which the authority may lawfully expend funds.



Section 11-101A-21 - Exemption from taxation.

All properties of an authority, whether real, personal, or mixed, and the income therefrom, all securities issued by an authority and the income therefrom, and all indentures and other instruments executed as security therefor, all leases made pursuant to this chapter and all revenues derived from such leases, and all deeds and other documents executed by or delivered to an authority shall be exempt from any and all taxation by the state, or by any county, municipality, or other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which an authority may engage. An authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document. The gross proceeds of the sale of any property used in the construction and equipment of any project for an authority, regardless of whether the sale is to the authority or any contractor or agent thereof, shall be exempt from the sales tax imposed by Article 1 (commencing with Section 40-23-1), Chapter 23, Title 40, and from all other sales and similar excise taxes now or hereafter levied on or with respect to the gross proceeds of any sale by the state or any county, municipality, or other political subdivision or instrumentality thereof. Any property used in the construction and equipment of any project for an authority, regardless of whether the property has been purchased by the authority or any contractor or agent thereof, shall be exempt from the use tax imposed by Article 2 (commencing with Section 40-23-60), Chapter 23, Title 40, and all other use and similar excise taxes now or hereafter levied on or with respect to any property by the state or any county, municipality, or other political subdivision or instrumentality thereof.



Section 11-101A-22 - Applicability of certain competitive bidding provisions.

Articles 2 (commencing with Section 41-16-20) and 3 (commencing with Section 41-16-50), Chapter 16, Title 41, shall not apply to any authority, the members of its board, or any of its officers or employees.



Section 11-101A-23 - Public corporation.

An authority shall be a public corporation or authority and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event the board shall determine that sufficient provision has been made for the full payment of the expenses, securities, and other obligations of the authority, then any portion, as determined by the board, of the net earnings of the authority thereafter accruing may, in the discretion of the board, be paid to one or more of its authorizing subdivisions.



Section 11-101A-24 - Dissolution.

At any time when the authority does not have any securities outstanding, and when there shall be no other obligations assumed by the authority that are then outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of the resolution in the office of the judge of probate of the county in which the certificate of incorporation of the authority was filed, the authority shall thereupon stand dissolved. In the event that the authority owned any assets or property at the time of its dissolution, the title to all its assets and property shall, subject to any constitutional provision to the contrary, vest in one or more counties or municipalities in such manner and interests as may be provided in the certificate of incorporation. If the certificate of incorporation contains no provision respecting the vesting of title to the assets and property of the authority, title to all assets and property shall, subject to any constitutional provision to the contrary, vest in its authorizing subdivisions as tenants in common.



Section 11-101A-25 - Effect of formation or dissolution on incorporation of another authority.

The formation or dissolution of one authority shall not prevent the subsequent incorporation of another authority pursuant to the authority granted by one or more of the same authorizing subdivisions.



Section 11-101A-26 - Authorities governed exclusively by chapter.

Any authority organized under this chapter shall, insofar as the subject matter of this chapter is concerned, be governed exclusively by this chapter, which shall not be construed in pari materia with any other statute.



Section 11-101A-27 - Construction of chapter.

This chapter shall not be construed as a restriction or limitation upon any power, right, or remedy which any county, municipality, or public corporation now in existence or hereafter formed may have in the absence of this chapter. The provisions of this chapter are cumulative and shall not be deemed to repeal existing laws, except to the extent those laws are clearly inconsistent with this chapter.






Chapter 102 - COMMON SERVICE CONTRACTS BY COUNTIES AND MUNICIPALTIES.

Section 11-102-1 - Joint exercise of powers or services authorized.

Except as otherwise provided in this chapter or as otherwise prohibited by law, any county or incorporated municipality of the State of Alabama may enter into a written contract with any one or more counties or incorporated municipalities for the joint exercise of any power or service that state or local law authorizes each of the contracting entities to exercise individually. For purposes of this chapter, it is sufficient if each of the contracting entities has the authority to exercise or perform the power or service which is the subject of the contract regardless of the manner in which the power or service shall be exercised or performed, provided that at least one of the contracting parties has the authority to exercise the power or service in the manner agreed upon by the parties. The joint contract may provide for the power or service to be exercised by one or more entities on behalf of the others or jointly by the entities.



Section 11-102-2 - Contract specifications.

Any contract entered into pursuant to this chapter shall be in writing. The contract shall specify the duration of the contract, which shall not exceed three years. The parties may renew the contract for another term of not more than three years on the same or amended terms by the same method by which the original contract was adopted. Any party to the contract shall have the power to refuse to renew the contract. The refusal shall not affect the authority of the remaining parties to enter into a contract with each other with the same or similar terms of the original contract as provided in this chapter. The contract shall also specify the purpose of the contract; the method to be used to partially or completely terminate the contract; the method to be used to dispose of any property belonging to the parties as a result of the contract upon termination of the contract; the manner of financing the joint undertaking and of establishing and creating a budget for the undertaking, except that no party to the contract shall have any power to incur any debt which shall become the responsibility of any other contracting party; and any other matter necessary and proper to jointly exercise the contract.



Section 11-102-3 - Approval of contract.

No contract entered into pursuant to this chapter shall take effect until the contract has been approved by the governing body of each of the contracting municipalities or counties. Approval by a county governing body shall be by adoption of a resolution and approval by a municipal governing body shall be by adoption of an ordinance of general and permanent operation.



Section 11-102-4 - Implementation.

The contracting parties may specify the method or methods which shall be used to implement the contract.



Section 11-102-5 - Taxing and zoning contracts excepted.

Nothing in this chapter shall be construed to authorize the joint exercise of the power to levy taxes or to zone real property. Additionally, nothing in this chapter shall be construed to authorize the joint exercise of the power to tax, the power to exercise planning authority, or the power to zone real property in the unincorporated areas of a county unless authorized by act of the Legislature. Notwithstanding this prohibition, counties and municipalities may contract with each other to zone flood prone areas as mandated by the federal government pursuant to Title 11, Chapter 19.



Section 11-102-6 - Construction.

Nothing in this chapter shall be construed to affect or alter any other law which authorizes joint cooperative power between any public entities and this chapter shall be supplemental to these laws.



Section 11-102-7 - Performance of contract.

Except as otherwise provided in this chapter and as limited by the contract between the contracting parties, any entity which contracts to perform or exercise any service or power pursuant to this chapter shall have the full power and authority to act within the jurisdiction of all contracting entities to the extent necessary to carry out the purposes of the contract. Each municipality or county which is a party to the contract shall adopt all ordinances, resolutions, or policies necessary to authorize the other contracting entities to carry out their contractual duties and responsibilities.



Section 11-102-8 - Solid waste contracts excepted.

The provisions of this chapter are not applicable to contracts for the collection, transportation, storage, or disposal of solid waste.






Chapter 103 - CREDIT CARD PAYMENTS FOR COUNTY AND MUNICIPAL SERVICES.

Section 11-103-1 - Authorization of payment by credit cards.

(a) The use of credit cards for any payments made to a county or municipal office, department, agency, board, or commission may be authorized by the county commission or municipal governing body in which the office, department, agency, board, or commission is located as provided in Section 11-103-2, and if authorized, shall be accepted pursuant to rules and regulations promulgated by the county commission or municipal governing body in which the office, department, agency, board, or commission is located. The rules and regulations shall include specific procedures for the acceptance of credit card payments, including, but not limited to, provision for the payment of any discount or administrative fee charged by the credit card issuer or processor. The county or municipal governing body is authorized, but not required to impose the assessment of a surcharge or convenience fee from the person paying by credit card in an amount not greater than the transaction fee charged by the credit card issuer or processor. If no such election is made, the county or municipal governing body may withhold the cost of any discount or administrative fee charged by the credit card issuer or processor from each governmental entity entitled to the proceeds from the payment made by the credit card issuer. In this event, each governmental entity shall be assessed the percentage of the cost equivalent to its pro rata share of the payment.

(b) Except as otherwise provided, this chapter shall be construed to allow acceptance of credit card payments of any types of amounts payable to a county or a municipality as authorized by the county commission or municipal governing body, including, but not limited to, taxes, license and registration fees, fines, and penalties. For purposes of this chapter, the term "credit card" shall include credit cards, charge cards, and debit cards issued by any bank, foreign lender, domestic lender, or credit card bank as defined in Section 5-20-3.



Section 11-103-2 - Agreements with credit card issuers, etc.

The county commission or municipal governing body may enter into appropriate agreements with one or more credit card issuers or other appropriate parties as needed to facilitate the acceptance of credit card payments, provided that no agreement may provide for the receipt of payments at a discount from the amount that would be owed were credit cards not accepted for the payment or withholding of administrative fees from the actual amount of the payments. Except as otherwise specifically provided, the provisions of the competitive bid law found in Section 41-16-1 et seq., shall not apply to the agreements between the county commission or municipal governing body and credit card issuers or processors. Any agreement shall provide that it may be canceled without penalty at any time by the county commission or municipal governing body upon reasonable notice. No agreement shall exceed three years as provided in Section 41-16-27.



Section 11-103-3 - Liability for final payment.

(a) When a party elects to make a payment to a county or municipal agency, office, department, board, or commission by credit card and a surcharge or convenience fee is imposed, the payment of the surcharge or convenience fee shall not be refundable.

(b) No person making payment to any county or municipal agency, office, department, board, or commission by credit card shall be relieved from liability for the face amount of the payment except to the extent that the county or municipal agency, office, department, board, or commission realizes final payment of the underlying obligation in cash or the equivalent. If final payment is not made by the credit card issuer or other guarantor of payment in the credit card transaction, the underlying obligation shall survive and the county or municipal agency, office, department, board, or commission shall retain all remedies for enforcement which would have applied if the credit card transaction had not occurred. No contract may modify the provisions of this subsection.

(c) A county or municipal agency, office, department, board, or commission officer or employee who accepts a credit card payment in accordance with this chapter and any applicable policies, rules, or regulations of a county commission or a municipal governing body shall not thereby incur any personal liability for the final collection of such payments.



Section 11-103-4 - Acceptance of credit cards by individual offices, agencies, etc.

If a county governing body has authorized the use of credit cards and has entered into an agreement with one or more credit card issuers or processors, each office or agency within a county may elect whether or not to accept credit card payments in its office or agency, and may establish its own policies and procedures for acceptance of any credit cards permitted within the county pursuant to an agreement executed under Section 11-103-2. No office or agency shall be required to accept credit card payments, and may elect which credit cards to accept, provided that the county governing body has executed an agreement with the credit card issuer or processor. If an office or agency within the county desires to accept a credit card issued or processed by a company with which the county governing body does not have an agreement under Section 11-103-2, the office or agency may petition the governing body to execute an agreement with that credit card issuer or processor; provided, however, that the county governing body shall not be required to execute an agreement with any credit card issuer or processor that will not agree to the terms and conditions required by the county governing body and by this chapter.



Section 11-103-5 - Applicability.

Except where otherwise provided by local law, this chapter shall apply in any county or municipality where credit cards are accepted for any payments made to a county or municipal office, department, agency, board, or commission.






Chapter 104 - POST-EMPLOYMENT BENEFITS ACT OF 2008.

Section 11-104-1 - Short title.

The name of this chapter is the Post-Employment Benefits Act of 2008.



Section 11-104-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) DEPENDENTS. The spouse, children, or other dependents of the retired employee, as defined by and covered under the documents governing the governmental entities' benefit plans that provide post-employment benefits.

(2) EMPLOYEE. Any person who is an employee of any governmental entity located in the state who may become eligible for post-employment benefits from the governmental entity.

(3) EMPLOYER. Any governmental entity that sponsors, in whole or in part, post-employment benefits.

(4) FISCAL YEAR. The annual period at the end of which a governmental entity determines its financial condition.

(5) GASB. The Governmental Accounting Standards Board.

(6) GOVERNMENTAL ENTITY. Any political subdivision of the state, any department, agency, board, commission, or authority of any such political subdivision, or any public corporation, authority, agency, instrumentality, board, commission, state college, university, or other governmental entity controlled by or otherwise associated with any political subdivision.

(7) POST-EMPLOYMENT BENEFITS. Non-pension benefits sponsored in whole or in part by a governmental entity and paid in whole or in part by a governmental entity on behalf of retired employees or their dependents after separation from service in accordance with the terms of the relevant plan providing such benefits. Such benefits include, but are not limited to, medical, dental, vision, and prescription drug benefits; life insurance; long-term health care benefits; disability benefits and any other benefits as may now or hereafter be defined by GASB as subject to Statements 43 and 45, or similar statements, as may be amended from time to time.

(8) RETIRED EMPLOYEE. A former employee of a governmental entity who is eligible for post-employment benefits from the governmental entity.

(9) STATE. The State of Alabama.

(10) TRUSTEE. The trustee of a trust.

(11) TRUST. Any single-employer or multiple-employer trust or fund established for the purpose of funding post-employment benefits and includes, but is not limited to, an Internal Revenue Code Section 115 trust, 26 U.S.C. §501(c)(9) trust, also known as a Voluntary Employee Benefits Association trust, or 26 U.S.C. §401(h) fund.



Section 11-104-3 - Establishment of trust or participation in multiple-employer trust; management and control; taxation; validity; termination.

(a) A governmental entity may adopt an ordinance, bylaw, or resolution allowing for the establishment of a trust, or for the establishment of participation in a multiple-employer trust with other governmental entities, for the sole purpose of funding post-employment benefit obligations. The governmental entity may adopt such ordinance, bylaw, or resolution through voting procedures and requirements currently utilized by the governmental entity which are in accordance with state law.

(b) Any trusts created pursuant to this chapter shall be evidenced by a written trust instrument, the terms and conditions of which shall be determined by and between the governmental entity or entities and the applicable trustee, so long as such terms and conditions do not conflict with this chapter. Each trust shall be managed and controlled by its respective governmental entity or entities and trustee pursuant to the terms of the written trust agreement.

(c) All assets and income of any trusts shall be exempt from taxation by the state or any political subdivision thereof. Distributions from the trusts will not be taxable income to the retired employees or their dependents under state law or other local law. The assets of the trusts will not be subject to the claims of creditors of the governmental entities, trustees, plan administrators, employees, retired employees, or dependents, and will not be subject to execution, attachment, garnishment, the operation of bankruptcy, the insolvency laws, or other process whatsoever, nor shall any assignment thereof be enforceable in any court.

(d) A trust created pursuant to this chapter shall not be deemed to be invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in the agreements creating the trusts, nor shall they be deemed to be invalid as violating any existing law against perpetuities or against suspension of the power of alienation of title to property or against trusts for the purpose of the accumulation of income; but each trust may continue for such time as may be necessary to accomplish the purpose for which it was created.

(e) A single-employer trust may be terminated by the governmental entity if the governmental entity's plans or programs providing post-employment benefits for which the trust is established are repealed or terminated, and there is no future obligation of the governmental entity to provide such post-employment benefits. A multiple-employer trust may be terminated, or a governmental entity may terminate its affiliation with a multiple-employer trust, under the aforementioned circumstances pursuant to the terms of the written trust agreement. Also, any trust may be terminated if GASB adopts new requirements that eliminate or alter the funding of post-employment benefits.



Section 11-104-4 - Trustees.

(a) A governmental entity or entities may retain as a trustee any financial institution, committee, association, person, or persons which it deems capable, competent, experienced, and appropriate for serving in such capacity.

(b) The powers and duties of the trustee shall be evidenced in and determined by the written trust agreement between the trustee and the governmental entity or entities.

(c) The trustee shall cause the annual financial statements of the trust to be prepared in accordance with generally accepted accounting principles and an audit by a qualified independent certified accounting firm to be conducted of those financial statements of each respective trust for each fiscal year in accordance with generally accepted auditing standards.

(d) Reasonable trustee fees and the reasonable expenses of holding, making, and disposing of investments, such as brokerage commissions, legal expenses referable to a particular transaction, transfer taxes, and other customary transactional expenses with respect to a trust may be payable out of the funds of such trust, if so allowed by the written trust agreement.



Section 11-104-5 - Funding; trust investments.

(a) Subject to any limitations necessary to ensure the tax-exempt status of a trust, the sources of funding to a trust may be any of the following:

(1) Appropriations made by the governmental entity.

(2) Contributions by employees and retired employees.

(3) Employer contributions.

(4) Investment income.

(5) Proceeds of any gifts, grants, or contributions.

(6) Transfers from another trust or fund held by a governmental entity.

(7) Bonds, warrants, notes, or other evidence of indebtedness.

(8) All other sources permitted by law.

(b) Subject to payment for fees and reasonable expenses of maintaining a trust, the funds deposited into a trust shall be used for the exclusive purpose of funding post-employment benefit obligations of the governmental entity or entities. The agreements creating a trust shall be irrevocable, subject to subsection (e) of Section 11-104-3 and Section 11-104-8, and the assets of a trust shall not be expended, disbursed, loaned, transferred, or used for any purpose other than to acquire investments, pay reasonable administrative expenses, and provide post-employment benefits to or for retired employees and their dependents. The Legislature may not appropriate the assets of any trust.

(c) The governmental entity or entities may retain, in addition to the trustee, the appropriate administrative and professional services, including, but not limited to, actuaries, attorneys, and investment consultants, to properly maintain a trust and manage and invest the assets held in a trust. The reasonable administrative expenses associated with these services may be paid from the assets of the trust, if so allowed by the written trust agreement.

(d) The trust investments shall be governed by an asset allocation strategy that emphasizes the long-term funding of the trust while investing the assets for the highest investment rate of return consistent with acceptable levels of risk and the actuarially assumed rate of return that is established by the trust's actuary. These investments may include, but are not limited to, stocks, bonds, and various alternative assets, including real estate, hedge funds, and commodities. With respect to each trust that is created, an investment policy guiding the investment of such trust's assets, consistent with this subsection and all other provisions of this chapter, shall be established.



Section 11-104-6 - Applicability of chapter

Nothing in this chapter shall be construed to define or otherwise grant any right or privilege to post-employment benefits or any other benefits to any person other than those post-employment benefits, rights, and privileges previously or already granted to employees, retired employees, and their dependents by each governmental entity's post-employment benefit plans, if any. Such rights and privileges shall be governed by the terms of the governmental entity's benefit plans, if any. This chapter is not intended to assure or deny any existing or future employee, retired employee, any of their dependents, or any other person of any right of employment or entitlement to any post-employment benefit or limit or otherwise restrict the ability of the governmental entity to modify or eliminate any existing or future benefit or post-employment benefit.



Section 11-104-7 - Construction with other laws.

It is the intent of the Legislature that, to the extent a governmental entity or entities establishes a trust, that it be operated in compliance with the Internal Revenue Code 26 U.S.C., as amended, in a manner which would allow the trust to maximize investment earnings while minimizing the costs to the governmental entities and their employees. The trusts shall not be subject to any current or future provision of a law, rule, ordinance, or resolution of the state, municipality, city, town, county, agency, or instrumentality thereof which conflicts with this legislative intent or would prevent or unreasonably hinder the accomplishment of the purposes of this chapter. This chapter shall be read as separate and apart from, and not in conflict with or subject to, the provisions of Amendment No. 623 of the Constitution of Alabama of 1901, now appearing as Section 228.01 of the Official Recompilation of the Constitution of Alabama of 1901, as amended.






Chapter 105 - TOURISM PROMOTION AND DEVELOPMENT AUTHORITIES.

Section 11-105-1 - Formation of public authority.

Any one or more municipalities or counties, or any combination thereof, by resolution of the governing body of each participating municipality or county, may elect to form a public authority for the purpose of promoting and developing tourism in the geographic area to be served by the authority. The authority shall be vested with the powers provided by this chapter.



Section 11-105-2 - Designation of tourism promotion and development district.

A public authority established pursuant to this chapter shall designate a tourism promotion and development district which may be comprised of part or all of the corporate limits of any participating municipality and all or part of the unincorporated areas of any participating county. The governing body of each municipality and each county participating in the formation of the authority shall state in its authorizing resolution or by separate resolution the geographic area within its corporate limits that shall comprise the tourism promotion and development district.



Section 11-105-3 - Powers of authority.

(a) A public authority established pursuant to this chapter may conduct programs and events, including, but not limited to, programs of information and publicity and public events to attract tourists to geographic areas served by the authority. The authority may conduct programs or events in Alabama and elsewhere and expend its funds in the furtherance of such programs and events in Alabama and elsewhere.

(b) The authority may enter into contracts with a person, firm, corporation, or association to carry out the purposes set forth herein. No contract entered into by the authority shall bind the State of Alabama or any county or municipality of the State of Alabama.

(c) The authority shall have all of the following powers:

(1) To sue and be sued.

(2) To own, lease, license, operate, purchase, acquire, hold, improve, develop, manage, sell, convey, transfer, exchange, release, and dispose of, either alone or in conjunction with others, real and personal property, tangible and intangible, of every kind, character, and description.

(3) To have a seal and alter the seal as necessary or appropriate.

(4) To appoint officers, agents, employees, attorneys, and accountants and fix their compensation.

(5) To make bylaws for the management and regulation of the authority's affairs, including the appointment of committees, upon resolution of the board of directors of the authority.

(6) To enter into contracts and execute all instruments necessary or convenient to lease, purchase, and own real or personal property used in furtherance of the purposes for the accomplishment of which the authority is created.

(7) To accept or receive gifts, bequests, devises, and all other types of funds, both public and private, regardless of the source, subject to all applicable laws, and to expend all such funds to carry out the purposes of this chapter.

(8) To provide funds directly or indirectly to third parties in connection with any public program, event, or advertising campaign to carry out the purposes herein stated.

(9) To borrow money, execute notes, and other evidence of indebtedness which may be required by the lender, and pledge anticipated revenue or income to secure payment of loans.

(10) To do all things necessary or convenient to carry out the powers expressly given herein.

(d) The authority shall not have the power of eminent domain.



Section 11-105-4 - Board of directors.

(a) The affairs of the authority shall be managed by a board of directors, hereinafter called the board, which shall consist of the following: At least one and not more than five board members representing each incorporated municipality located within the defined tourism promotion and development district and not more than two board members from any unincorporated area included in the tourism promotion and development district, except that the number of board members from the unincorporated area of the tourism development district may be increased to not more than four board members by a two-thirds majority vote of the then existing board members of the authority.

(b) The number of board members representing each municipality included in the tourism promotion and development district shall be computed as follows:

(1) One board seat for each seventy thousand dollars ($70,000) of annual lodging tax collections collected within the municipality. The minimum board seats per municipality shall be one and the maximum board seats per municipality shall be five.

(2) The board members representing the incorporated municipalities shall be appointed by the governing body of their respective municipality. The board members shall not be required to reside within any municipality or the tourism promotion and development district. The initial board member terms shall be one each for a one, two, and three-year term. In the event there are more than three board members representing any incorporated municipality, each additional board member shall be appointed for a three, two, or one-year initial term in the order the additional board member is appointed. Subsequent appointments shall be for a term of three years. No board member representing any incorporated municipality shall serve longer than the initial term of the board member plus two consecutive three-year terms.

(3) Appointed board members shall represent the following from within their respective municipality:

a. No more than one board member from each municipality may be a member of the elected body of the municipality.

b. No more than two board members from each municipality may be engaged in the lodging business within the tourism promotion and development district.

c. No more than two board members from each municipality may be engaged in a business within the tourism promotion and development district, other than a lodging business, whose customers or clients are primarily tourists or visitors.

d. Any other board members from each municipality shall have a background and experience in a tourist-related industry or attraction, in the field of marketing, advertising, or public relations, or other field or industry directly related to the purposes for which the authority is created and established.

(c) The number of board members representing any unincorporated area of the defined tourism promotion and development district shall be determined as follows:

(1) There shall be two board members from the unincorporated area of the tourism promotion and development district, except that the number of board members from the unincorporated area of the tourism promotion and development district may be increased to not more than four board members by a two-thirds majority vote of the then existing board members of the authority.

(2) The board members representing the unincorporated area of the defined tourism promotion and development district shall be appointed by a majority vote of the members of the county commission of the county in which the unincorporated area is located. The board members shall be required to reside within the county. The initial board member terms shall be one each for a two and three-year term. Subsequent appointments shall be for a term of three years. No board member representing the unincorporated area of the tourism promotion and development district shall serve longer than the initial term of the board member plus two consecutive three-year terms. At least one of the board members shall be engaged in either the lodging business or a major tourist attraction within the unincorporated area. Any additional board members representing the unincorporated area of the tourism promotion and development district that may be appointed pursuant to subdivision (1) of this subsection shall have a background and experience in a tourist-related industry or attraction, in the field of marketing, advertising, or public relations, or other field or industry directly related to the purposes for which the authority is created and established.

(3) Board members whose terms have expired shall continue to serve until either replaced or reappointed by the appropriate governing body.

(4) The members of the board shall serve without compensation, but they may be reimbursed for actual expenses incurred in the performance of their duties for the authority.



Section 11-105-5 - Powers of board.

(a) The power of the authority shall be vested in and exercised by the board of directors pursuant to this chapter.

(b) The board may employ agents, employees, officers, consultants, attorneys, and secure services and assistance the board deems necessary to enable it to conduct and engage in the activities and purposes for which the authority is created.

(c) The board may delegate to one or more of its members, employees, agents, or officers, the duties it deems proper.

(d) The board shall elect a chair and a treasurer, and may elect a vice chair of the board who shall serve as chair in the event of the absence of the chair, and a secretary. One person may serve as treasurer and secretary. The treasurer and secretary may, but need not be, a member of the board.

(e) The board shall provide by resolution for the dates on which the chair, vice chair, treasurer, secretary, or any other officers shall be elected, which resolution shall also specify the term or period for which each of the offices shall serve.

(f) The treasurer shall act as custodian of all funds from whatever sources derived received by the authority.

(g) The treasurer of the board shall execute a fidelity bond with a company authorized to write bonds in the State of Alabama being surety thereon, which bond shall be in an amount approved by the board.

(h) Contracts of the authority shall be executed in the name of the authority by the chair of the board and attested by the secretary of the board. The board, by resolution, may provide for a different form for the execution of contracts and for the execution by an officer or agent other than the chair and secretary. In no event may a contract, irrespective of its form and of the persons executing it, be binding unless the contract was authorized or ratified by the board.

(i) Any member of the board may be removed without cause upon a two-thirds majority vote of the then existing board members of the authority.






Chapter 106 - MILITARY LAND USE PLANNING.

Section 11-106-1 - Short title.

This chapter shall be known and may be cited as the Military Land Use Planning Act.



Section 11-106-2 - Legislative findings.

The Legislature finds, determines, and declares that it is desirable for local governments in the state to cooperate with military installations located within the state in order to encourage compatible land use, help prevent incompatible urban encroachment upon military installations, and facilitate the continued presence of major military installations within the state.



Section 11-106-3 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) LOCAL GOVERNMENT. Any county or municipality.

(2) LOCAL IMPACT ISSUE. Any adoption or amendment by a local government of a proposed zoning plan, comprehensive master plan, or land development regulations that, if approved, may or will significantly affect any area or airspace that is within two miles of a military installation.

(3) MILITARY INSTALLATION. Any base, camp, post, station, airfield, yard, center, or any other land area under the jurisdiction of the United States Department of Defense, including any leased facility, the total acreage of which installation is in excess of 500 acres. The term military installation does not include any facility used primarily for civil works, river projects, or flood control projects.



Section 11-106-4 - Notification of local impact issues.

Each local government whose territorial boundaries are within two miles of all or any portion of a military installation shall provide written notice to the military installation's commanding officer and the flying mission commanding officer if applicable, or their designees, of any local impact issue.



Section 11-106-5 - Review by military installation, submission of comments; effects on local government.

(a) Upon submission of the information required by Section 11-106-4 about a local impact issue, the military installation shall have 30 calendar days before any final action is taken or any public hearing is held about the issue. During that time the military installation may review the information and submit comments to the local government on the impact of the issue upon the mission of the military installation. The comments may include any of the following:

(1) If the military installation has an airfield, whether the local impact issue will be compatible with the safety and noise standards contained in the air installation compatible use zone recommended by the United States Department of Defense for that airfield.

(2) Whether the local impact issue is compatible with the installation environmental noise management program of the military installation.

(3) Whether the local impact issue is compatible with any joint land use study for the area within which the changes are to take place, if such study has been completed.

(4) Whether the military installation's mission will be adversely affected by the local impact issue.

(b) The local government shall review any comments received from the commanding officer or the flying mission commanding officer, or their designees, pursuant to this section when considering approval of the local impact issue.

(c) Notwithstanding any other provision of this chapter, nothing in this section shall be construed to require a local government to amend its zoning rules, comprehensive plan, or land development regulations in effect as of February 18, 2014, in order to satisfy the requirements of this section.

(d) No provision of this chapter shall be construed to confer additional powers or expand existing powers of any local government over zoning, planning, or land use.

(e) If an existing joint land use study exists between any local governmental body and a military installation, this chapter shall not be construed to supersede the provisions of that existing agreement.












Title 12 - COURTS.

Chapter 1 - GENERAL PROVISIONS.

Section 12-1-1 - Effect of rules of Supreme Court of Alabama.

Any provisions of this title regulating procedure shall apply only if the procedure is not governed by the Alabama Rules of Civil Procedure, the Alabama Rules of Appellate Procedure or any other rule of practice and procedure as may be adopted by the Supreme Court of Alabama.



Section 12-1-2 - Vesting of judicial power of state generally.

The judicial power of the state is vested exclusively in a unified judicial system which shall consist of a Supreme Court, a Court of Criminal Appeals, a Court of Civil Appeals, a trial court of general jurisdiction known as the circuit court, a trial court of limited jurisdiction known as the district court, a probate court and such municipal courts as may be provided by law. The courts described in this section shall have all authority provided by law and shall continue to have all authority provided by rule. Except as otherwise provided by law, no moneys provided for under the provisions of this title shall be expended unless duly appropriated by the Legislature of the State of Alabama.



Section 12-1-3 - Vesting of criminal jurisdiction.

The criminal jurisdiction of this state is vested in the circuit courts, district and municipal courts and such officers as are by law clothed with criminal jurisdiction.



Section 12-1-4 - Transfer of cases improperly submitted to Supreme Court or courts of appeals.

When any case is submitted to the Supreme Court which should have gone to one of the courts of appeals or is submitted to one court of appeals when it should have gone to the other, it must not be dismissed but shall be transferred to the proper court; and, when any case is submitted to a court of appeals which should have gone to the Supreme Court, it shall be transferred to the Supreme Court.



Section 12-1-5 - Procedure when bill to increase or decrease number of judges or change boundaries of circuit or district introduced in Legislature.

Pursuant to the constitutional requirement that the Supreme Court must, within three weeks after a bill is introduced at any session of the Legislature to increase or decrease the number of circuit or district judges or to change the boundaries of any judicial circuit or district, report to the Legislature its recommendations on the proposed change, the Clerk of the House of Representatives and the Secretary of the State Senate shall file with the Clerk of the Supreme Court immediately a certified copy of any such bill. The recommendations of the Supreme Court shall be filed with the Clerk of the House of Representatives and the Secretary of the State Senate within three weeks from the date of the delivery of such bill to the Clerk of the Supreme Court.



Section 12-1-6 - Procedure when local legislation affecting judiciary introduced in Legislature.

Whenever any bill is introduced in any session of the Legislature which pertains to the judiciary, which bill calls for local or less than statewide application, the Clerk of the House of Representatives or the Secretary of the Senate shall immediately deliver a certified copy of such bill to the Administrative Director of Courts, who shall, within 10 days after receipt of such certified copy of said bill, file an instrument in writing expressing an opinion pertaining to the constitutionality of such bill. Said instrument in writing shall be filed with the chairman of the House Judiciary Committee, the chairman of the Senate Judiciary Committee, the Clerk of the House of Representatives and the Secretary of the State Senate.



Section 12-1-7 - Powers of courts as to preservation of order, enforcement of judgments, etc., generally.

Every court shall have power:

(1) To preserve and enforce order in its immediate presence and as near thereto as is necessary to prevent interruption, disturbance or hindrance to its proceedings;

(2) To enforce order before a person or body empowered to conduct a judicial investigation under its authority;

(3) To compel obedience to its judgments, orders and process and to orders of a judge out of court, in an action or proceeding therein;

(4) To control, in furtherance of justice, the conduct of its officers and all other persons connected with a judicial proceeding before it in every matter appertaining thereto;

(5) To administer oaths in an action or proceeding pending therein and in all other cases where it may be necessary in the exercise of its powers and duties; and

(6) To amend and control its process and orders so as to make them conformable to law and justice.



Section 12-1-8 - Cases in which courts may issue attachments and inflict summary punishment for contempt.

The powers of the several courts in this state to issue attachments and inflict summary punishment for contempts shall not extend to any other cases than:

(1) Disrespectful, contemptuous or insolent behavior in court, tending in any way to diminish or impair the respect due to judicial tribunals or to interrupt the due course of trial;

(2) A breach of the peace, boisterous conduct, violent disturbance or any other act calculated to disturb or obstruct the administration of justice, committed in the presence of the court or so near thereto as to have that effect;

(3) The misbehavior of any officer of the court in his official transactions or the disobedience or resistance of any officer of the court, party, juror, witness or any other person to any lawful writ, process, order, rule, decree or command thereof;

(4) Deceit or the abuse of the process of the proceedings of the court by any person or party or any unlawful interference with the processor proceedings of the court;

(5) Refusing to be sworn or to answer, either in the court or before the grand jury, any lawful question as a witness or garnishee;

(6) When summoned as a juror in a court, improperly conversing with a party to an action to be tried at such court or with any other person in relation to the merits of such action or receiving a communication from a party or other person, in respect to it, without immediately disclosing the same to the court; or

(7) Conversing with a juror, knowing him to be such, in relation to the merits of any action which he is engaged in the trial of or supplying any juror with refreshments of any kind, except water, during the time he is engaged in the trial of any cause, without leave of the court.



Section 12-1-9 - Conduct of inquiries, etc., as to violations of Section 12-1-8 and punishment of offenders.

The judges of the several courts of this state, whenever they deem it proper or necessary, shall inquire and examine the parties, witnesses, jurors or third parties as to whether or not any of the provisions of Section 12-1-8 have been violated; and, if the judge shall ascertain and determine that any provision of Section 12-1-8 has been violated, he shall declare the persons offending guilty of contempt of court and punish them accordingly.



Section 12-1-10 - Punishment by courts for contempt.

The courts of this state may punish for contempt as provided by law.



Section 12-1-11 - Appeal to appellate court by attorney or officer from judgment of contempt.

Any attorney or officer who is ordered to be punished for a contempt in the circuit court may appeal to the appropriate appellate court and may stay the execution of any fine or sentence imposed by the execution of a bond, payable to the state, with two sufficient sureties, to be approved by the tribunal appealed from, in a penalty to be fixed by said tribunal, not exceeding $300.00, conditioned to pay the fine and costs, in case of affirmance in whole or in part.

The appellant shall be entitled to bail in such cases upon the execution of an appearance bond, with two or more such sureties, in the penalty of $300.00, payable to the state, conditioned to appear in the court to which his appeal is prosecuted and to abide the result of such appeal, which maybe approved by the sheriff or other officer in whose custody the appellant may be.

On such appeal the question shall be whether the appellant was guilty of contempt, and the sentence or order of the court below may be affirmed, reversed, annulled or modified, according to the judgment of the appellate court. All such appeals shall be tried on the record, which shall be prepared and transmitted to the appropriate appellate court in accordance with the Alabama Rules of Appellate Procedure. On demand of any person so condemned, the judge shall make findings of fact upon which such judgment was predicated within one day from the filing or making of such demand.



Section 12-1-12 - Grounds for disqualification of judges from trial of cases generally.

No judge of any court shall sit in any case or proceeding in which he is interested or related to any party within the fourth degree of consanguinity or affinity or in which he has been of counsel or in which is called in question the validity of any judgment or judicial proceeding in which he was of counsel or the validity or construction of any instrument or paper prepared or signed by him as counsel or attorney, without the consent of the parties entered of record or put in writing if the court is not of record.



Section 12-1-13 - Grounds for disqualification of justices of Supreme Court and judges of courts of appeals from participation in decision of cases.

No justice of the Supreme Court or judge of a Court of Appeals of Alabama shall participate in the decision of any case in the Supreme Court or a court of appeals appealed to said court from any lower court of the State of Alabama, of which lower court said justice was judge at the time said case was decided and who presided at the trial of said case in said lower court.



Section 12-1-14 - Appointment, powers, compensation, etc., of special judges for circuit, district, or probate court.

Should the need for special judges in the circuit court, district court or probate court arise, the Supreme Court may appoint and commission special circuit judges or special district court judges or special probate judges for temporary service; provided, however, that the person so appointed shall possess the qualifications of the judgeship to which he is appointed. Such special judges shall qualify by taking the oath of office prescribed in the Constitution. Such appointment shall confer on the special judge all powers, authority and jurisdiction of the respective judgeship to which he is appointed. Such special judge shall receive as compensation for his services a sum not to exceed $100.00 a day as established by rule and reimbursement for his actual and necessary expenses, including, but not limited to, transportation costs, food and lodging, to be paid out of the State Treasury or, in whole or part, from grant funds on approval and direction of the Administrative Office of Courts.



Section 12-1-14.1 - Appointment of special judge upon request; temporary service.

(a) At the request of the affected judge in a particular circuit, the presiding circuit court judge of the circuit may appoint and commission a special circuit court judge, special district court judge, or special judge of probate for temporary service. The person so appointed shall possess the qualifications of the judgeship to which he or she is appointed. The special judge shall qualify by taking the oath of office prescribed in the Constitution of Alabama of 1901. The appointment shall confer on the special judge all powers, authority, and jurisdiction of the judgeship to which he or she is appointed. The special judge shall not receive compensation for his or her services.

(b) As used in this section, the term "temporary service" means not more than 180 consecutive days. A special judge may be reappointed, as needed, for more than one period of 180 consecutive days.

(c) This section is supplemental to Section 12-1-14.

(d) Pursuant to this section, the appointments shall be non-discriminatory.



Section 12-1-14.2 - Senior judge status.

(a) Any circuit court judge or district court judge who has served for 10 or more years in any combination of service as a judge of the circuit court or district court in this state and who retires pursuant to Chapter 18 of this title, may be appointed as a senior judge. A circuit court judge or district court judge who retires because of a disability may not be appointed as a senior judge.

(b) Any eligible retired judge may apply to the Chief Justice for appointment as a senior judge and the Chief Justice shall appoint each qualified applicant as a senior judge.

(c) A senior judge may be called upon to serve as a justice or judge in any court of this state pursuant to a written request for assistance from the presiding judge of the requesting court made to the Chief Justice. A request for assistance may be made in any of the following situations:

(1) When a judge of the requesting court is disqualified for any cause from presiding in a matter pending before the requesting court.

(2) When a judge of the requesting court is unable to preside in the requesting court because of disability, illness, or absence.

(3) When the business of the requesting court requires the temporary assistance of an additional judge or additional judges.

(d) A senior judge is bound by the same ethical standards as other judges and justices in the state and may be disciplined or have his or her senior judge status withdrawn the in same manner as other judges and justices are disciplined or removed from office.

(e) A senior judge appointment by the Chief Justice to fulfill a specific request made by a presiding judge shall receive no compensation but shall receive the same per diem expenses and mileage as state employees paid from funds appropriated to the Unified Judicial System.



Section 12-1-15 - Benefits to which judges, officers, employees, etc., of judicial branch of government entitled; uniformity of treatment as to benefits, etc., of supernumerary justices and judges and retired justices and judges; failure by justice or judge to apply for supernumerary or retirement benefits at time of leaving active state service not to forfeit entitlement to rights.

(a) Any justice, judge, officer, official or employee of the judicial branch of government, including retired and supernumerary justices, judges or employees, other than probate and municipal court judges and employees, shall be entitled to any and all employee benefits to which other state employees, officers or officials on active duty status are entitled, including, but not limited to, group hospital, medical and surgical insurance, regardless of whether such officer, official or employee is receiving his compensation from grant funds or otherwise.

(b) All supernumerary justices and judges and retired justices and judges shall fall within the retirement category and there shall be no differences between the same in regard to social security, tax benefits or advantages and employee benefits, and uniformity of treatment shall be given and accorded unless statutes specifically otherwise provide.

(c) Any justice or judge who is eligible or who will become eligible in the future for supernumerary benefits or retirement benefits shall not forfeit any right by failing to apply for such status at the time that he left or leaves active state service but shall be entitled to all such rights whenever he applies for the same.



Section 12-1-16 - Voluntary diminution of compensation, benefits, etc., by judges, officers, employees, etc., of judicial branch of government.

It shall be lawful for any justice, judge, official, officer or employee of the judicial branch of government, including any retired or supernumerary justice, judge, officer, official or employee, to voluntarily diminish the compensation, salary, retirement benefits or any other benefits of monetary value fixed by law to which he is entitled, from time to time, to such extent as he may desire, on forms and in the manner prescribed by the Administrative Office of Courts; provided, that this provision shall not prevent such justice, judge, officer, official or employee from drawing his travel expenses or allowances, provided he is performing duties or engaging in activities in behalf of the judicial system of Alabama.



Section 12-1-17 - Reimbursement of travel expenses of judges, officers, etc., of appellate courts attending judicial colleges, seminars, etc.

The justices, judges, officers, officials and employees of the appellate courts shall be entitled to be reimbursed their actual expenses of travel, including, but not limited to, transportation costs, meals, lodging, registration fees, tuition fees and membership fees, when attending judicial colleges, seminars, conferences, conventions, meetings and court functions in or outside the State of Alabama, without regard to any limitation or requirement contained in Article 2 of Chapter 7 of Title 36, in accordance with the approval of the Chief Justice.



Section 12-1-18 - Reimbursement of travel expenses of circuit judges, district court judges, municipal judges, court-supportive personnel, etc.; effect of failure to attend educational conference, seminar, etc., when attendance ordered.

(a) Notwithstanding any other provision of law relating to reimbursement of traveling expenses of public officers and employees, all circuit judges, district court judges and court-supportive personnel, including, but not limited to, referees, clerks, registers, official court reporters, special roving court reporters, special court reporters, bailiffs, magistrates of district courts and employees of clerks' offices and registers' offices, shall be entitled to be reimbursed their necessary and reasonable expenses of travel, including, but not limited to, transportation costs, meals, lodging, registration fees, tuition fees and membership fees, whenever traveling on official business from the town or city of their office to other locations, regardless of whether said location is located within or outside their circuits or districts or whenever ordered by the Chief Justice to attend a conference, seminar, college, institute or other educational meeting.

(b) Whenever attendance at such an educational conference, seminar, college, institute or other educational meeting is ordered, nonattendance may be considered a neglect of an official duty, unless excused in advance by the Administrative Director of Courts, the Court Administrator or Chief Justice.

(c) Whenever any municipal, probate or trial court judge, including any retired or supernumerary municipal, probate or trial court judge, is assigned by the Chief Justice for temporary service in any court or when requested to attend any conference, seminar, college, institute or other educational meeting by the Administrative Director of Courts, such director is authorized to pay the actual and reasonable expenses of travel of such judge, including, but not limited to, transportation costs, lodging, meals, registration fees, tuition fees and membership fees.

(d) Such judges, officials and employees shall submit their claims for reimbursement of travel expenses to the Administrative Office of Courts on forms and in such manner as may be prescribed by the Administrative Director of Courts.



Section 12-1-19 - Monthly reports of clerks of circuit, district and municipal courts as to fines, fees, etc., collected.

The clerks of the circuit courts and the clerks of the district and municipal courts in this state shall each prepare a monthly report on a form to be approved by the Chief Examiner of Public Accounts showing by totals the amount of fines, trial tax, district attorney fees and other fees that accrue to benefit of the state, county or municipality that were collected the preceding month. The report forms shall be prepared in triplicate. The original copy shall be furnished the State Comptroller, the duplicate copy shall be furnished the county commission, and the triplicate copy shall be retained in the office of the clerk.

All laws or parts of laws and all rules or regulations requiring reports with a detailed itemization of collections by cases are hereby repealed to the extent that they conflict with this section; provided, that nothing contained in this section shall relieve the clerks from maintaining a cashbook containing detailed entries and making detailed reports as required by the Department of Public Safety and Department of Conservation and Natural Resources.



Section 12-1-20 - Appellate courts, Administrative Office of Courts and Department of Court Management authorized to contract with counties, municipalities, etc., for offices and other physical facilities for courts.

The appellate courts, the Administrative Office of Courts and the Department of Court Management are authorized and empowered to contract with county commissions, municipalities, private individuals, corporations or entities for offices and other physical facilities at locations outside the seat of government, as well as in Montgomery, to be used for the hearing of cases and court needs, as well as office needs of justices, judges and court-related personnel.



Section 12-1-21 - Salaries of court personnel, etc.

Salaries or compensation of court personnel and any other persons paid by or by authority of the judicial department of the State of Alabama, whose salary, including any local supplement thereto, is set by statute, shall be paid in accordance with such statute, as shown in the journal of salaries and compensation prepared pursuant to Section 36-6-9. Nothing contained in this code or such journal of salaries and compensation shall be construed to amend or repeal any salary or compensation established by the State Judicial Compensation Commission, nor to amend or repeal any authority of the State Judicial Compensation Commission to establish salaries, compensation or expense allowances of any person.



Section 12-1-22 - Certain statutes relative to judicial circuits and court personnel continued in effect.

The adoption of this code shall not repeal or amend any statute in effect on the effective date of this code which is applicable only with respect to one or more judicial circuits of the state, whether such judicial circuits are identified by specific reference thereto, on the basis of population or by any other method of identification or classification; nor shall the adoption of this code be deemed to repeal any general law, general law of local application or local law in effect on the effective date of this code relating to the appointment, election, number, duties, term of office, removal or compensation of any court personnel.



Section 12-1-23 - Reasonable accommodation for those in need of special services, etc.

(a) If any plaintiff, defendant, or witness in any proceeding before the district court, circuit court, appellate court, or grand jury is in need of special services or equipment as required by the Americans with Disabilities Act [P.L. 101-366], the court shall make every effort to make reasonable accommodation for the services or equipment to allow the person to fully participate in the proceedings. All costs for the services or equipment shall be approved in advance by the court.

(b) The costs incurred by the district, circuit, or appellate court providing special services or equipment, when approved by the court in advance, shall be forwarded by the clerk of the court to the State Comptroller to be paid out of funds within the State General Fund known as "court assessed costs not provided for." Nothing in this section shall prohibit the court from taxing the costs against one or more of the parties for immediate payment or from requiring reimbursement to the state at a later date, if not otherwise prohibited by law.



Section 12-1-24 - Pretrial hearings in certain cases to be conducted by audio-video communications.

(a) The presiding judge of each judicial circuit may authorize pretrial motion hearings in civil and criminal matters in the circuit courts, district courts, and probate courts to be conducted by telephone conferencing or other audio-video telecommunications means. The presiding judge shall develop and publish procedures for the conduct of the civil and criminal hearings in the circuit courts, districts courts, and probate courts in his or her judicial circuit.

(b) The telephone or audio-video telecommunications device used in the hearing shall enable the judge and all parties to converse simultaneously with each other.






Chapter 2 - SUPREME COURT.

Article 1 - General Provisions.

Section 12-2-1 - Composition of court; election and terms of office of justices.

(a) The Supreme Court, except as otherwise provided, shall consist of a chief justice and eight associate justices, who shall be elected by the qualified electors of the state at the general elections as provided by law for the election of members of the House of Representatives in Congress and who shall hold their offices for the term of six years from the first Monday after the second Tuesday in January next succeeding their election and until their successors are elected and qualified. Subject to the provisions of the Constitution respecting filling of vacancies in judicial offices, members of the Supreme Court shall be elected as follows: The Chief Justice and three associate justices shall be elected at the general election in November, 1976, two associate justices shall be elected at the general election in November, 1978, and three associate justices shall be elected at the general election in November, 1980. Thereafter members of the Supreme Court shall be elected in the general election next preceding the expiration of the respective term for which the incumbent holds office.

(b) Persons elected to the Supreme Court, or appointed to fill a vacant term of office on the Supreme Court, after January 1, 2010, must have been licensed by the Alabama State Bar Association a combined total of 10 years or more, or by any other state bar association for a combined total of 10 years or more, prior to beginning a term of office or appointment to serve a vacant term of office.



Section 12-2-2 - Powers of justices - Issuance of writs of certiorari and granting of injunctions.

The justices of the Supreme Court shall have authority to issue writs of certiorari and to grant injunctions and stays of execution of judgment, subject to the limitations prescribed by this code and the Alabama Rules of Appellate Procedure, as judges of the circuit courts are authorized to grant the same.



Section 12-2-3 - Powers of justices - Administration of oaths and taking of affidavits and acknowledgments.

The Chief Justice and every associate justice of the Supreme Court of Alabama may administer any oaths and take any affidavits or acknowledgments authorized or required by law.



Section 12-2-4 - Salary of justices.

The salary of the Chief Justice of the Supreme Court and every associate justice of the Supreme Court shall be such amount as is provided by law, and shall be paid as the salaries of other state officers are paid.



Section 12-2-5 - Performance of duties or functions of Chief Justice in event of absence from state or disability thereof generally.

In the event of the absence of the Chief Justice from the state or in the event of the inability of the Chief Justice to perform any duty or function required by law or rule, such duty or function may be performed by the senior associate justice available in the seat of government, provided he is requested to do so by the Chief Justice.



Section 12-2-6 - Performance of duties of Chief Justice in event of extended absence from court or disability thereof.

Whenever the Chief Justice of the Supreme Court of Alabama shall, because of illness or otherwise, be disabled from actively performing his duties as chief justice or those ex officio duties imposed upon him by law or shall be absent from the court for a period of 30 days or longer, then, in either event, the duties so imposed upon him shall be performed by the available associate justice of the Supreme Court in order of seniority based upon continuous length of service on the court, and such associate justice of the Supreme Court is hereby authorized and empowered to perform all of the same in lieu of the chief justice during the latter's disability or absence from the court for said period longer than 30 days.



Section 12-2-7 - Jurisdiction and powers of court generally.

The Supreme Court shall have authority:

(1) To exercise appellate jurisdiction coextensive with the state, under such restrictions and regulations as are prescribed by law; but, in deciding appeals, no weight shall be given the decision of the trial judge upon the facts where the evidence is not taken orally before the judge, but in such cases the Supreme Court shall weigh the evidence and give judgment as it deems just.

(2) To exercise original jurisdiction in the issue and determination of writs of quo warranto and mandamus in relation to matters in which no other court has jurisdiction.

(3) To issue writs of injunction, habeas corpus, and such other remedial and original writs as are necessary to give to it a general superintendence and control of courts of inferior jurisdiction.

(4) To make and promulgate rules governing the administration of all courts and rules governing practice and procedure in all courts; provided, that such rules shall not abridge, enlarge, or modify the substantive right of any party nor affect the jurisdiction of circuit and district courts or venue of actions therein; and provided further, that the right of trial by jury as at common law and declared by Section 11 of the Constitution of Alabama of 1901 shall be preserved to the parties inviolate.

(5) To punish for contempts by the infliction of a fine not exceeding $100, and imprisonment not exceeding 10 days or both.

(6) To transfer to the Court of Civil Appeals, for determination by that court, any civil case appealed to the Supreme Court and within the appellate jurisdiction of the Supreme Court, except the following:

a. A case that the Supreme Court determines presents a substantial question of federal or state constitutional law.

b. A case that the Supreme Court determines involves a novel legal question, the resolution of which will have significant statewide impact.

c. A utility rate case appealed directly to the Supreme Court under the provisions of Section 37-1-140.

d. A bond validation proceeding appealed to the Supreme Court under the provisions of Section 6-6-754.

e. A bar disciplinary proceeding.

(7) To exercise such other powers as are or may be given to the Supreme Court by law.



Section 12-2-8 - Regular terms of court.

Regular terms of the Supreme Court shall commence on the first Monday of October in each year and continue until and including the last day of June of the ensuing year, but the court may, in its discretion, adjourn from time to time.



Section 12-2-9 - Special terms.

The court may, whenever it deems proper, order and hold a special term.



Section 12-2-10 - Advisory opinions on constitutional questions - How opinion obtained.

The Governor, by a request in writing, or either house of the Legislature, by a resolution of such house, may obtain a written opinion of the justices of the Supreme Court of Alabama or a majority thereof on important constitutional questions.



Section 12-2-11 - Advisory opinions on constitutional questions - Request and receipt by court of briefs from Attorney General and amici curiae as to questions presented.

The justices of the Supreme Court may request briefs from the Attorney General, and may receive briefs from other attorneys as amici curiae as to such questions as may be propounded to them for their answers.



Section 12-2-12 - Advisory opinions on constitutional questions - Effect of opinion.

The opinion of the justices of the Supreme Court or a majority of them shall be a protection to the officers and departments of the state acting in accordance therewith in the same manner and to the same extent as opinions of the Attorney General of the state; and, in the event of a conflict between the opinions of the Attorney General and the opinion of the justices of the Supreme Court rendered in accordance with this article, the opinion of the justices of the Supreme Court shall take precedence and prevail. All opinions of the justices of the Supreme Court heretofore rendered in accordance with this article shall have the protective force and effect provided for in this article.



Section 12-2-13 - Standard for decision of cases in which existing opinion and former ruling in case conflict.

The Supreme Court, in deciding each case when there is a conflict between its existing opinion and any former ruling in the case, must be governed by what, in its opinion, at that time is law, without any regard to such former ruling on the law by it; but the right of third persons, acquired on the faith of the former ruling, shall not be defeated or interfered with by or on account of any subsequent ruling.



Section 12-2-14 - Appointment of members of bar to sit as special judges in determination of certain cases.

When by reason of disqualification the number of judges competent to sit in a case is reduced to eight or to six and there is equal division among them on any question material to the determination of the case, the fact shall be certified by the Chief Justice or, when he is disqualified, by the judges sitting to the Governor, who shall thereupon appoint a member of the bar of the Supreme Court to sit as a judge of said court in the determination of said case. Similarly, when by reason of disqualification no one of the judges is competent to sit in a case or the number is reduced below six, the fact shall be certified by the Chief Justice, if he is competent to sit, or, if not, by the judge or judges sitting, or, if no one is competent, by the clerk of the court to the Governor, who shall thereupon appoint members of the bar of the Supreme Court to constitute a special court of seven members for the consideration and determination of such case.

The word "disqualification," as used in this section, shall include inability to sit by reason of prolonged illness of a chronic nature.



Section 12-2-15 - Minutes of court and reports of decisions to state names of judges sitting in final decision of cases.

The minutes of the court and the reports of its decisions shall state the names of the judges sitting in the final decision of cases.



Section 12-2-16 - Advisory and standing committees.

The Supreme Court is authorized and empowered in connection with any rule-making power or other function to appoint from time to time various advisory committees or standing committees composed of justices, judges, lawyers, law professors and other persons to serve on such committees, and the Chief Justice is authorized and empowered to direct that the expenses of such advisory committees or standing committees, including, but not limited to, the expenses, compensation and employment of consultants, reporters and travel expenses, including, but not limited to, transportation, meals, lodging, membership fees, registration fees, printing and postage, be paid from any funds appropriated to the Supreme Court, the Administrative Office of Courts, the Department of Court Management, the Permanent Study Commission on Alabama's Judicial System or grant funds.



Section 12-2-17 - Establishment of additional duties for judges.

The Supreme Court may, by rules of court, establish additional duties for judges either within or without the geographical boundaries of the court of the judge when such is, in the opinion of a majority of the court, necessary to properly serve the administration of justice.



Section 12-2-18 - Institution and maintenance of safety programs and precautions for security and protection of judicial building, etc., authorized; designation of marshal, assistant marshals, etc., as conservators of peace and powers thereof; payment for uniforms, arms, etc., of marshals, etc.

(a) In connection with the security and protection of the judicial building and those sites other than the judicial building when the Supreme Court so meets, the Supreme Court is authorized to institute and maintain safety programs and precautions.

(b) The marshal, assistant marshals, deputy marshal and other personnel designated by the Supreme Court are made conservators of the peace and shall have the power to make arrests and serve subpoenas.

(c) The uniforms, arms and other equipment of such marshals and other personnel so designated by the Supreme Court maybe paid for from any funds appropriated to the Supreme Court.



Section 12-2-19 - Promulgation, filing and publication of rules; construction and interpretation of rules.

(a) Since the Supreme Court now has the initial primary duty to make and promulgate rules governing practice and procedure in all courts, as well as rules of administration for all courts, all such rules made and promulgated by the Supreme Court shall be filed in the office of the Clerk of the Supreme Court and published in the official report of decisions. The Clerk of the Supreme Court shall certify to the Secretary of State all such rules. The Secretary of State shall cause the rules to be published in any code of the laws of Alabama whenever the codes are published or in pocket supplements to codes.

(b) In connection with its duty to make and promulgate such rules, the Legislature finds that it is within the scope of such authority for the Supreme Court to make rules of administration pertaining to the collection, use, protection and disclosure of information, statistics and records involved in the administration of justice, criminal or otherwise, including information to be stored or which is stored in computers; collection of unpaid court costs, fines and forfeitures; the security of courts; the procedures, forms and standards for appointment of attorneys for indigents in criminal cases and, in the event an indigent becomes nonindigent, collection procedures for attorney's fees, transcript fees, and other expenses paid by the state during the period of indigency.

(c) Rules heretofore promulgated by the Supreme Court shall not be considered to have been superseded or modified by this title unless by express reference in this title or by law hereinafter enacted or by irreconcilable conflict with this title.

(d) The Clerk of the Supreme Court shall give his or her opinion in writing on any question of the interpretation of any rule of administration promulgated by the Supreme Court to any other officer or official of the state who shows a need for such opinion and requests the same. The written opinion of the Clerk of the Supreme Court shall protect the officer or official to whom it is directed as well as other officers or officials who use it as guidance from liability to either the state, county, or any municipal subdivision of the state because of any official act or acts performed as directed or advised in such opinion; provided, however, that such opinion shall be merely advisory. Such opinions shall be published in the official report of decisions.



Section 12-2-20 - Purposes for which appropriations may be used.

The Supreme Court is further authorized and empowered to use moneys or funds appropriated to it, including, but not limited to, the moneys appropriated for the administrative fund, advisory committee work and judicial education, for any judicial purposes the Supreme Court may direct, including, but not limited to, the preservation, acquisition, framing and repair of portraits, pictures, murals, photographs, resolutions and orders of the court, historical documents and archives; the publishing of books, pamphlets and other publications; the use of consultants; expenses of visiting jurists and other judicial or legally related individuals who are performing services to the courts of this state; ceremonies; and seminars and conferences pertaining to courts and the administration of justice for justices, judges and court-related personnel within or outside the state, and the clerk of said court is authorized to direct payment for all expenses connected therewith, including, but not limited to, meal meetings; provided, however, any law to the contrary notwithstanding, fees authorized by law, court rule or order for certificates, documents, and any other copies of the court records of the Supreme Court shall be paid by the Clerk of the Supreme Court into the administrative fund and shall be expended therefrom on the monthly written requisition of the chief justice as an allowance for the office of the Chief Justice not otherwise provided by law: Provided further however, such allowance shall be and is hereby limited to the amount of such fees collected and paid into said administrative fund.



Section 12-2-21 - Appointment, compensation, etc., of staff attorneys.

The Alabama Supreme Court is hereby authorized to hire six staff attorneys to assist that court in legal research and analysis, including the preparation of staff memoranda, and to perform such other duties as directed by the court. The staff attorneys shall be licensed to practice law in the State of Alabama and shall be appointed by and serve at the pleasure of the court. The salaries of each staff attorney shall be fixed within the range of the proper classification of attorneys under the merit system as may be determined by the Supreme Court. Said staff attorneys shall be subject to the Merit System Act only as to the pay plan selected for them by the Supreme Court.






Article 2 - Ex Officio Powers and Duties of Chief Justice.

Section 12-2-30 - Powers and duties as to supervision and administration of courts generally.

(a) The Chief Justice shall see that the business of the several courts of the state is attended with proper dispatch and that cases, civil and criminal, are not permitted to become congested or delayed, and he shall take care that prisoners are not allowed to remain in the jails without a prompt trial.

(b) In connection with these duties and other responsibilities, the Chief Justice is authorized and empowered:

(1) To maintain a roster of supernumerary circuit judges who are willing and able to undertake special duties from time to time and to assign supernumerary circuit judges in accordance with the provisions of law and, further, to assign supernumerary circuit judges and circuit judges, provided they are agreeable, in connection with studies, projects and functions designed to improve the administration of justice and the courts in Alabama and in connection with projects, studies and functions of the Administrative Office of Courts, the Department of Court Management, the Permanent Study Commission on Alabama's Judicial System and the Judicial Conference. While so serving, such supernumerary circuit judges and circuit judges shall be paid the same compensation as if they were holding court and shall be entitled to their necessary expenses of travel and to the same maintenance expense allowances, paid from the State Treasury, as if they were holding court outside their circuits.

(2) To appoint, employ and terminate, in connection with any grants which the Administrative Office of Courts, the Department of Court Management, the Permanent Study Commission on Alabama's Judicial System, the Supreme Court and the Judicial Conference may receive from any source, any officers, officials, consultants, reporters and employees who may be used in connection with the purposes and functions of such grants without regard to the provisions of the merit system, on a full-time or part-time basis, at such compensation or salaries as he may direct.

(3) To use any officials and employees of the Administrative Office of Courts, the Department of Court Management, the Permanent Study Commission on Alabama's Judicial System, the Supreme Court and the Judicial Conference on a part-time basis outside of their regular duties in connection with any study, project or function being conducted by or for the Department of Court Management, the Permanent Study Commission on Alabama's Judicial System, the Supreme Court and the Judicial Conference.

(4) To appoint, employ and terminate all officers, officials, consultants and employees of the Administrative Office of Courts, the Department of Court Management, the Permanent Study Commission on Alabama's Judicial System and the Judicial Conference without regard to the merit system, on either a full-time or part-time basis, at such compensation or salaries as he may direct and to direct that such compensation or salaries for such officials or employees be paid, in full or in part, from funds appropriated to the Administrative Office of Courts, the Department of Court Management, the Supreme Court, the Permanent Study Commission on Alabama's Judicial System and the Judicial Conference, separately or jointly in accordance with his directions.

(5) To obtain from court officials, including clerks, registers, judges and court reporters, statistics, data and other factual information which the Chief Justice may deem advisable pertaining to the courts, the work of such court officials and said court officials' offices, at such times as the Chief Justice may deem advisable. The Chief Justice is further empowered to prepare forms for such court officials to fill out and submit in accordance with his directions. For the failure of any court official to furnish such information as may be requested from said court official, said court official shall forfeit $100.00 to the state to be recovered on motion by the district attorney or assistant district attorney of any court of record of the county in which the court official resides, or by the Attorney General of the state, in the name of the state. Such court official to have three days' notice of such motion.

(6) To assign any circuit judge, when it is deemed advisable or necessary for the prompt dispatch of the business of the Supreme Court of Alabama, the Alabama Court of Criminal Appeals and the Alabama Court of Civil Appeals, to temporary duty on any one or more of said courts, provided such circuit judge is agreeable to such assignment. Whenever any said circuit judge is so assigned such judge shall be allowed and paid his necessary expenses of travel and shall be entitled to the same maintenance expense allowances from the State Treasury that he is entitled to receive when he attends and holds court or transacts other official business outside the circuit for which he is elected.

(7) To take affirmative and appropriate action to correct or alleviate any condition or situation adversely affecting the administration of justice within the state.

(8) To take any such other, further or additional action as maybe necessary for the orderly administration of justice within the state, whether or not enumerated in this section or elsewhere.



Section 12-2-31 - Provision for compilation and tabulation of reports and information supplied to office.

The Chief Justice shall have the reports and information supplied to his office as provided by law, tabulated and compiled so as to furnish information as to the administration of justice, the workings and operation of the courts and the amount of business pending, performed or dispatched in the several courts of the state. Such reports and information shall be tabulated by counties and circuits.



Section 12-2-32 - Employment, etc., of court attendant.

The Chief Justice of the Supreme Court may employ one court attendant, who shall wait upon the Supreme Court and have the care of its courtrooms, library and consultation rooms. His salary shall be fixed under the provisions of the merit system and he shall be paid as other state employees.



Section 12-2-33 - Ordering of special sessions of courts, etc.

Whenever in the opinion of the Chief Justice the business in any of the courts is being delayed or is unnecessarily congested or unnecessarily accumulated, he shall order adjourned or special sessions of court or the calling of the cases on the dockets for trial by sending a written order to the clerk of the court, which order shall be spread upon the minutes of the court as a part of the organization thereof, and he may direct the judge of any circuit at any time to call or order an adjourned or special session of any court in the circuit of such judge for the trial of all cases, civil or criminal, and the circuit judge shall immediately make such orders and issue such process and notice as shall be necessary for the calling, convening and holding of such sessions of court according to law.



Section 12-2-34 - Ordering of attendance of district attorneys at special sessions of courts, etc.

The Chief Justice shall direct and order in the same manner the attendance of any district attorney upon any regular, adjourned or special session of the court for the prosecution of any criminal case or the prosecution or defense in any case in which the state or any county thereof is interested at any regular, adjourned or special session of court or to attend upon any preliminary trial or application for bail or habeas corpus either in or out of his circuit.



Section 12-2-35 - Notification of Chief Justice by judge or district attorney unable to attend court; designation of judge or district attorney to attend and hold court.

Whenever the judge or the district attorney of the court shall be unable to attend such court, he shall notify the Chief Justice, and the Chief Justice shall designate some other judge or district attorney, as the case may be, not then engaged elsewhere to attend and hold said court or discharge the duties of district attorney or judge, as the case may be.



Section 12-2-36 - Ordering of judges to attend and hold court, etc., in other circuits.

Whenever the public good requires more judges than are regularly provided by law for the holding or attending the courts in any circuit of this state, the Chief Justice may order one or more judges living out of such circuit to attend and hold or assist in holding such courts.

In so holding or assisting in holding such court no two judges shall try cases in the same room at the same time, but such court may be held in separate divisions and the sheriff and county commission of such county wherein such court is ordered to be held, shall provide rooms for the accommodation or holding such court by such judge and said courts or divisions of courts may be held in any part of the courthouse or in buildings nearby the courthouse as fully and lawfully as if held in the courtroom regularly provided for holding such court.



Section 12-2-37 - Forfeiture by judge failing to order or attend special session of court, etc.

For any failure of a judge to order such special session of court or to attend any such court after having called the same or, having been notified by the Chief Justice, to attend and to perform any of the duties required of him by Sections 12-2-33, 12-2-35 and 12-2-36 without a lawful excuse, either being sick himself or having sickness in his family or being engaged in holding court elsewhere or being lawfully absent from the state, he shall forfeit $100.00 to the state, to be recovered in the circuit court of Montgomery County, on motion of the Attorney General, in the name of the state on 10 days' notice.



Section 12-2-38 - Forfeiture by district attorney failing to perform duties required by Sections 12-2-34 and 12-2-35.

Any district attorney who fails, without sufficient excuse, to perform any of the duties required of him under Sections 12-2-34 and 12-2-35, shall forfeit to the State of Alabama $100.00, to be recovered by the Attorney General, on motion, in the circuit court of Montgomery County on 10 days' notice.






Article 3 - Supernumerary Justices.

Section 12-2-50 - Continuation of laws concerning duties, benefits, etc.

All laws dealing with the eligibility of members of the Supreme Court to assume duties and obligations, and to claim and receive benefits, as supernumerary justices, are, as to all persons who were eligible to assume such duties and obligations and claim and receive such benefits as of September 18, 1973, continued in full force and effect, and shall not be repealed by the adoption of this code. But at such time as all persons who became vested with eligibility, either present or prospective, to assume duties and responsibilities, and to claim and receive benefits, as, or in the case of surviving spouses, on account of, supernumerary justices as of September 18, 1973, are deceased, all such laws shall thereupon be repealed.






Article 4 - Law Clerks.

Section 12-2-70 - Appointment.

The Chief Justice and each associate justice of the Supreme Court are hereby authorized to appoint one law clerk to assist the appointing justice in the performance of his duties.



Section 12-2-71 - Clerks to serve appointing justices; dismissal of clerks and appointment of successors.

Each law clerk so appointed shall serve as the law clerk for the Chief Justice or the associate justice appointing him and may be dismissed and a successor appointed at the will of the Chief Justice or the associate justice appointing him.



Section 12-2-72 - Salaries.

The salary of each such law clerk shall not be in excess of the amount paid under the merit system classification to attorney I, step 3, such amount to be fixed by the Chief Justice or associate justice employing him, and he shall be paid out of the general funds of the state as other state employees are paid.






Article 5 - Clerks of Court.

Division 1 - Clerk.

Section 12-2-90 - Appointment and removal of clerk.

A Clerk of the Supreme Court shall be appointed by the justices and shall be removable at any time for cause, to be determined by the court and entered at length on its record.



Section 12-2-91 - Bond generally.

Before entering upon the duties of his office, the Clerk of the Supreme Court shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $5,000.00, for the faithful performance of his duties.



Section 12-2-92 - When additional bond required; effect of failure to give additional bond.

The clerk must give additional bond, on the requisition of the Chief Justice, whenever the public interest requires; and, upon his failure so to do within the time fixed by the Chief Justice, his office shall be vacated.



Section 12-2-93 - Salary.

The salary of the Clerk of the Supreme Court of Alabama shall be fixed under the provisions of the merit system at the maximum paid to attorneys in the classified service and shall be payable out of the treasury as the salaries of other state officers are paid.



Section 12-2-94 - Confidential assistant.

The Clerk of the Supreme Court may appoint a confidential assistant who shall perform such duties as may be required and who shall be subject to the merit system only as to the pay plan. Before entering upon the duties of his office, he shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $5,000.00, for the faithful performance of his duties.



Section 12-2-95 - Employment of additional help.

The Clerk of the Supreme Court is authorized to appoint and employ such additional help as may be required by him to operate the office of the clerk.



Section 12-2-96 - Office and office hours.

The Clerk of the Supreme Court must keep his office in the judicial building open for the transaction of business on every day except Saturdays, Sundays and legal holidays, from 9:00 A.M. until 4:00 P.M.



Section 12-2-97 - Powers and duties generally.

The clerk shall have authority and it shall be his duty:

(1) To administer oaths and take affidavits;

(2) To issue and sign all writs and process of every description issued under the authority of the court;

(3) To keep in regular order the papers, dockets and records of the court;

(4) To keep a docket as prescribed by the court;

(5) To enter from day to day the judgments and proceedings of the court; and

(6) To make, under the supervision of the court, the quarterly allotments of the funds appropriated for the expenses of the court and approve the bills for payment out of such funds for the purchases and expenses of the court.



Section 12-2-98 - Payment of costs for preserving records.

The cost of preserving records according to the provisions of this division shall be paid out of the treasury as accounts for printing and binding of the state are paid.



Section 12-2-99 - Furnishing of record books, blanks and stationery.

The record books, blanks and stationery necessary to the office shall be furnished to the clerk in like manner as they are furnished to the other public officers in the capitol.



Section 12-2-100 - Collection and disposition of fees and costs of clerk; quarterly statement to department of finance of fees paid into treasury.

All fees and costs authorized by law and the Alabama Rules of Appellate Procedure to be taxed and collected as cost for or fees of the Clerk of the Supreme Court shall be collected by the Clerk of the Supreme Court and paid to the treasury quarterly as other public funds.

A statement of the fees paid to the treasury shall be rendered to the Department of Finance quarterly.






Division 2 - Deputy Clerk.

Section 12-2-110 - Office created; appointment and removal of deputy clerk.

The office of deputy clerk of the Supreme Court of Alabama is hereby created. Such deputy clerk shall be appointed by the justices of the Supreme Court and may be removed at any time the said justices of the Supreme Court may see fit.



Section 12-2-111 - Salary.

The salary of the deputy clerk shall be fixed under the provisions of the merit system as attorney III and shall be payable out of the State Treasury as the salaries of other state officers are paid.



Section 12-2-112 - Powers and duties.

The duties and authority of such deputy clerk shall be prescribed by the rules of the Supreme Court.









Article 6 - Secretaries.

Section 12-2-130 - Confidential secretary of Chief Justice.

The Chief Justice shall have a confidential secretary who shall perform such duties as may be required by him and who shall be appointed and dismissed at the will of the Chief Justice and who shall be subject to the merit system only as to the pay plan.



Section 12-2-131 - Confidential secretaries for associate justices and supernumerary justices - Appointment, compensation, etc.

Each associate justice of the Supreme Court and each supernumerary justice of said court, while serving at the request of the Governor or Chief Justice, is hereby authorized to appoint and employ a confidential secretary, who shall serve at the pleasure of the associate justice or supernumerary justice. Such confidential secretary shall be subject to the Merit System Act only as to the pay plan.



Section 12-2-132 - Confidential secretaries for associate justices and supernumerary justices - Duties.

The secretaries shall perform such duties as may be prescribed by the justices.






Article 7 - Marshal and Librarian.

Section 12-2-157 - Library fund.

The library fund of the Supreme Court and state law library shall consist of funds appropriated by the Legislature, fees collected under the provision of law and moneys collected from the sale of copies, books and other materials or received from donations, gifts, grants and funds other than those appropriated. Expenditures out of this fund shall be made by the state law librarian for the use and benefit of the appellate courts under the direction of the justices.



Section 12-2-159 - Library tax.

For the maintenance of the supreme court library there shall be taxed in each civil case decided by the Supreme Court or the courts of appeals on appeal the sum of $5.00, which must be taxed and collected as other costs in the case and, when collected, must be paid by the clerk to the marshal and librarian, by whom it must be disbursed on the order of the justices.



Section 12-2-160 - Justices to make rules for preservation and protection of libraries.

The justices of the Supreme Court must make such rules as they deem necessary for the preservation and protection of the libraries.









Chapter 3 - COURT OF CRIMINAL APPEALS AND COURT OF CIVIL APPEALS.

Section 12-3-1 - Courts created; composition; qualifications of judges.

A Court of Criminal Appeals and a Court of Civil Appeals, each composed of five judges, possessing the qualifications of the Supreme Court justices, including, but not limited to, the qualifications provided in subsection (b) of Section 12-2-1, are hereby created and established.



Section 12-3-2 - Election and term of judges of Court of Criminal Appeals; designation of panels of judges to decide cases.

(a) The offices of the three judges of the Court of Criminal Appeals that were filled in the general election of 1970 pursuant to Act No. 987 of the 1969 Regular Session of the Legislature shall be filled by election from the state at large in the general election held each six years thereafter, or as the end of the term of such office may thereafter occur pursuant to the Constitution.

(b) The offices of the two judges of the Court of Criminal Appeals that were filled in the general election of 1972 pursuant to Act No. 75 of the 1971 Third Special Session of the Legislature shall be filled by election from the state at large in the general election held each six years thereafter, or as the end of the term of such office may thereafter occur pursuant to the Constitution.

(c) The presiding judge of the Court of Criminal Appeals may from time to time designate panels of three judges to decide cases submitted to said court; provided, that the concurrence of three of the five judges shall be required for each decision.



Section 12-3-3 - Election and term of judges of Court of Civil Appeals.

(a) The offices of the judges of the Court of Civil Appeals that were filled at the general election in 1972 for terms of two, four and six years pursuant to Act No. 987 of the 1969 Regular Session of the Legislature shall, at the general election immediately preceding the expiration of said respective terms, be filled by election from the state at large for terms of six years, and shall likewise be filled by election from the state at large each six years thereafter, or as the end of the term of each such office may thereafter occur pursuant to the Constitution.

(b) In the event the number of judges on the court is increased to more than three, unless otherwise provided by the act increasing the number of judges, the Governor shall make appointments of the additional judges so that, as nearly as may be, one third of the members of such court shall be elected each second year.



Section 12-3-4 - Presiding judges.

(a) The presiding judge of the Court of Criminal Appeals shall be elected by the members of such court for a term to be set by such court, in no event for a longer time than the term for which such judge is chosen.

(b) The presiding judge of the Court of Civil Appeals shall be the judge of such court who has served the longest period of time as judge of such court. In cases of equal seniority, the presiding judge shall be chosen as follows:

(1) If more than one judge was elected at the same election, the presiding judge shall be elected by lot from the judges who are so situated, and shall serve as presiding judge for the term which he is then filling as a judge of such court.

(2) If more than one judge was appointed by the Governor at the same time, their seniority shall be governed by the order in which their names appear on the list of appointees submitted by the Governor to the Secretary of State.



Section 12-3-5 - Residency of judges.

The judges of the courts may reside anywhere within this state.



Section 12-3-6 - Salaries of judges.

The salary of each judge on each court of appeals shall be such amount as shall be fixed by law, which shall be paid as the salaries of other state officers are paid.



Section 12-3-7 - Continuation of laws concerning duties, benefits, etc., of supernumerary judges of courts of appeals.

All laws dealing with the eligibility of judges of the Court of Criminal Appeals and the Court of Civil Appeals to assume duties and obligations, and to claim and receive benefits, as supernumerary judges are, as to all persons who were eligible to assume such duties and obligations and claim and receive such benefits as of September 18, 1973, continued in full force and effect, and shall not be repealed by the adoption of this code. But at such time as all persons who became vested with eligibility, either present or prospective, to assume duties and responsibilities, and to claim and receive benefits, as, or in the case of surviving spouses, on account of, supernumerary judges as of September 18, 1973, are deceased, all such laws shall thereupon be repealed.



Section 12-3-8 - Powers of judges as to issuance of writs of certiorari, granting of injunctions, etc.

The judges of said courts shall each have authority to issue writs of certiorari and to grant orders for stays of judgments or orders to all inferior courts and injunctions, subject to the limitations prescribed by law.



Section 12-3-9 - Appellate jurisdiction of Court of Criminal Appeals.

The Court of Criminal Appeals shall have exclusive appellate jurisdiction of all misdemeanors, including the violation of town and city ordinances, habeas corpus and all felonies, including all post conviction writs in criminal cases.



Section 12-3-10 - Appellate jurisdiction of Court of Civil Appeals.

The Court of Civil Appeals shall have exclusive appellate jurisdiction of all civil cases where the amount involved, exclusive of interest and costs, does not exceed $50,000, all appeals from administrative agencies other than the Alabama Public Service Commission, all appeals in workers' compensation cases, all appeals in domestic relations cases, including annulment, divorce, adoption, and child custody cases and all extraordinary writs arising from appeals in said cases. Where there is a recovery in the court below of any amount other than costs, the amount of such recovery shall be deemed to be the amount involved; otherwise, the amount claimed shall be deemed to be the amount involved; except, that in actions of detinue the alternate value of the property as found by the court or jury shall be deemed to be the amount involved.



Section 12-3-11 - Original jurisdiction of courts of appeals; powers of courts as to issuance of remedial and original writs and punishment for contempt.

Each of the courts of appeals shall have and exercise original jurisdiction in the issuance and determination of writs of quo warranto and mandamus in relation to matters in which said court has appellate jurisdiction. Each court shall have authority to grant injunctions and issue writs of habeas corpus and such other remedial and original writs as are necessary to give it a general superintendence and control of jurisdiction inferior to it and in matters over which it has exclusive appellate jurisdiction and to punish for contempts by the infliction of a fine not exceeding $100.00 and imprisonment not exceeding 10 days, or both, and to exercise such other powers as may be given to such court by law.



Section 12-3-12 - Regular term of courts.

The regular term of the courts of appeals shall be the same as that of the Supreme Court, but the court may, in its discretion, adjourn from time to time.



Section 12-3-13 - Quarters.

Suitable and adequate quarters for the holding of the sessions of the courts and for the use of the judges and other officers of the court shall be provided.



Section 12-3-14 - Transfer of cases in Court of Criminal Appeals to Supreme Court.

When it is deemed advisable or necessary for the proper dispatch of the business of the Alabama Court of Criminal Appeals, the Chief Justice of the Supreme Court, with the advice of the Supreme Court and the presiding judge of the Alabama Court of Criminal Appeals, may in writing designate any case in the Court of Criminal Appeals to be transferred to the Supreme Court for hearing and final determination by that court. Such written designation shall be entered upon the minutes of each of the courts, and the Clerk of the Court of Criminal Appeals shall deliver to the Clerk of the Supreme Court the transcript of the record and all other papers in the cases so designated, together with copies of any orders that may be made in any such cases by the Court of Criminal Appeals. Upon the making or entering of such designation, the jurisdiction and control of the Court of Criminal Appeals over the designated case shall cease and terminate.



Section 12-3-15 - Transfer of cases in Court of Civil Appeals to Supreme Court.

When it is deemed advisable or necessary for the proper dispatch of the business of the Alabama Court of Civil Appeals, the Chief Justice of the Supreme Court, with the advice of the Supreme Court, and the presiding judge of the Court of Civil Appeals, may in writing designate any case in the Alabama Court of Civil Appeals to be transferred to the Supreme Court for a hearing and final determination by that court. Such written designation shall be entered upon the minutes of each of the courts, and the Clerk of the Court of Civil Appeals shall deliver to the Clerk of the Supreme Court the transcript of the record and other papers in the cases so designated, together with copies of any orders that may be made in any of such cases by the Court of Civil Appeals. Upon the making and entering of such designation, the jurisdiction and control of the Court of Civil Appeals over the designated case shall cease and terminate.



Section 12-3-17 - Decision of cases in event of absence or disqualification of judge or judges.

In the absence of a judge of either of the courts of appeals or in case of the disqualification of a judge, a majority can hold court and decide cases and announce the result when concurred in by them. In the event the remaining judges are equally divided as to the decision, or the court is reduced to less than a majority, the fact must be certified to the Chief Justice of the Supreme Court, and he shall appoint a justice or justices of that court to sit with the divided members to consider and decide said case, or, if the entire court is disqualified, the appointed justice shall consider and decide the case.



Section 12-3-16 - Decisions of Supreme Court to govern holdings and decisions of courts of appeals; decisions and proceedings of courts of appeals subject to general superintendence and control of Supreme Court.

The decisions of the Supreme Court shall govern the holdings and decisions of the courts of appeals, and the decisions and proceedings of such courts of appeals shall be subject to the general superintendence and control of the Supreme Court as provided by Constitutional Amendment No. 328.



Section 12-3-18 - Reporting of opinions and decisions of courts.

The reporter decisions of the Supreme Court and courts of appeals shall report the opinions and decisions of the courts of appeals in all respects as he is now or hereafter may be required by law to report the decisions and opinions of the Supreme Court.



Section 12-3-19 - Marshal and librarian and assistants.

The marshal and librarian of the Supreme Court and his assistants shall be the marshal and librarian and assistants, respectively, of the courts of appeals and shall discharge such duties and obey such directions, not inconsistent with the laws of the state or his duties as marshal and librarian of the Supreme Court and pertaining to his office, as may be required by the judges.



Section 12-3-20 - Appointment, compensation, duties, etc., of clerk, assistant clerk, executions clerk and secretaries of Court of Criminal Appeals.

The judges of the Court of Criminal Appeals are hereby authorized to appoint and employ a clerk, an assistant clerk, an executions clerk and five secretaries. Such clerk shall serve as confidential assistant and such assistant clerk, executions clerk and secretaries shall serve as confidential secretaries in the same manner and to the same extent as other confidential assistants and confidential secretaries employed in the state service, shall perform such duties as may be required by the judges of the court and shall be subject to the Merit System Act only as to the pay plan.

The salary of the clerk shall be fixed under the provisions of the merit system in the same pay range as that of attorneys in the highest classification of attorneys in the classified service, and the salary of the assistant clerk shall be fixed under the provisions of the merit system in the same pay range as that of attorneys in the next-to-highest classification of attorneys in the classified service, and these salaries shall be payable as the salaries of other state officers and employees are paid.



Section 12-3-21 - Bond of Clerk of Court of Criminal Appeals.

Before entering upon the duties of his office, the Clerk of the Court of Criminal Appeals shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $5,000.00, for the faithful performance of his duties.



Section 12-3-22 - Dockets Clerk of Court of Criminal Appeals.

(a) The office of dockets Clerk of the Court of Criminal Appeals of Alabama is hereby created, such clerk to be appointed by the judges of the Court of Criminal Appeals and removable at any time the said judges of the Court of Criminal Appeals may see fit.

(b) The duties of such dockets clerk shall be to keep in regular order the dockets of the clerk's office of the court, to enter from day today the judgments and proceedings of the court and to perform such duties as may be required by the judges of the court.

(c) The dockets Clerk of the Court of Criminal Appeals shall serve as confidential assistant to the court and shall be subject to the Merit System Act only as to the pay plan.



Section 12-3-23 - Appointment, removal, compensation, etc., of clerk and confidential secretaries of Court of Civil Appeals.

The judges of the Court of Civil Appeals are authorized to appoint and employ a clerk. The clerk so appointed by the court may be removed at any time for cause, to be determined by the court and entered at length on its record. The salary of the clerk shall be fixed under the provisions of the merit system in the top pay range of the highest classification of attorneys in the classified service, and said salary shall be payable as the salaries of other state officials are paid. The clerk is authorized to appoint and employ such additional employees as may be required by him to adequately operate the office of clerk. Each judge of the Court of Civil Appeals is hereby authorized to appoint and employ a confidential secretary who shall serve at the pleasure of the judge and shall be subject to the Merit System Act only as to the pay plan.



Section 12-3-24 - Bond of Clerk of Court of Civil Appeals.

Before entering upon the duties of his office, the Clerk of the Court of Civil Appeals shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $5,000.00, for the faithful performance of his duties.



Section 12-3-25 - Office hours of clerks of courts of appeals.

The clerks of the courts of appeals must keep the office open for transaction of business on every day except Saturday, Sunday and legal holidays for such hours as may be directed by the courts of appeals.



Section 12-3-26 - Powers and duties of clerks.

Each clerk shall have the authority and it shall be his duty:

(1) To administer oaths and take affidavits;

(2) To issue and sign all writs and process of every description, issued under the authority of the court;

(3) To keep in regular order the papers, dockets and records of the court;

(4) To keep dockets as prescribed by the courts;

(5) To enter from day to day the judgments and proceedings of the courts; and

(6) To have the transcripts of the records of all cases, with a copy of the orders made and of the final judgment or order in each case, and the manuscript opinions of the courts decided at such term, properly preserved so as to show the term at the end of each term. Such transcript and copy of the orders and of final judgment and the manuscript opinion of the court shall constitute the record in each case.



Section 12-3-27 - Law clerks - Appointment.

Each judge of each court of appeals is authorized to appoint one law clerk to assist the appointing judge in the performance of his duties.



Section 12-3-28 - Law clerks - Clerk to serve appointing judge; dismissal of clerk and appointment of successor.

Each law clerk so appointed shall serve as law clerk to the judge appointing him and may be dismissed and a successor appointed at the will of the appointing judge.



Section 12-3-29 - Law clerks - Salaries.

The salary of each such law clerk shall be the same as the salary paid to law clerks of the supreme court justices and shall be payable as the salaries of other state employees are paid.



Section 12-3-30 - Payment of salaries of employees of courts.

The salaries of all the employees of the courts of appeals shall be paid as the salaries of other state employees are paid.



Section 12-3-31 - Payment of cost of preserving records; furnishing of record books, stationery, furniture, etc.

(a) The cost of preserving records according to the provisions of this chapter shall be paid out of the treasury as accounts for printing and binding of the state are paid.

(b) The record books, blanks and stationery and furniture necessary to the courts shall be furnished in like manner as they are furnished to the other public officers in the capitol.



Section 12-3-32 - Attorney General to attend criminal cases and civil suits in courts in which state a party.

The Attorney General in person or by assistant must attend on the part of the state to all criminal cases and all civil actions in which the state is a party in said courts of appeals.



Section 12-3-33 - Applicability of provisions of Section 12-2-9.

Within the limitations or jurisdiction conferred on the courts of appeals by this chapter, the provisions of Section 12-2-9 are made applicable to said courts of appeals.



Section 12-3-34 - Appointment, compensation, etc., of staff attorneys and confidential assistant of Court of Criminal Appeals.

(a) The Alabama Court of Criminal Appeals is hereby authorized to hire three staff attorneys to assist the court in legal research and analysis, including the preparation of staff memoranda, and to perform such other duties as directed by the court. The staff attorneys shall be licensed to practice law in the State of Alabama and shall be appointed by and serve at the pleasure of the court. The salaries of each staff attorney shall be fixed within the range of the classification of attorney II under the merit system, to be paid as other state salaries are paid. The said staff attorneys shall be subject to the Merit System Act only as to the pay plan.

(b) The Court of Criminal Appeals is hereby authorized to hire, in addition to all other clerical employees, a confidential assistant to perform the stenographic and secretarial services for the staff attorneys appointed pursuant to subsection (a) of this section. The said confidential assistant shall be appointed by and serve at the pleasure of the court and shall be paid a salary accordingly. The confidential assistant shall be subject to the Merit System Act only as to the pay plan.



Section 12-3-35 - Appointment, compensation, etc., of additional staff attorneys.

The Alabama Court of Criminal Appeals is hereby authorized to hire two additional staff attorneys to assist that court in legal research and analysis, including the preparation of staff memoranda, and to perform such other duties as directed by the court. The staff attorneys shall be licensed to practice law in the State of Alabama and shall be appointed by and serve at the pleasure of the court. The salaries of all staff attorneys shall be fixed within the range of the proper classification of attorneys under the merit system as may be determined by the court. Said staff attorneys shall be subject to the Merit System Act only as to the pay plan selected for them by the Court of Criminal Appeals. The court is hereby authorized to employ one additional secretary to serve at the pleasure of the court to be classified as a confidential assistant to the court, subject to the Merit System Act only as to pay plan.



Section 12-3-36 - Appointment, compensation, etc., of additional confidential assistant.

(a) The judges of the Court of Criminal Appeals are hereby authorized to appoint and employ one additional clerical employee to serve in the office of the Clerk of the Court of Criminal Appeals.

(b) The duties of this employee shall be to assist the clerk of the court and perform such duties as may be required by the judges of the court.

(c) This employee shall serve as a confidential assistant to the court and shall be subject to the Merit System Act only as to pay plan.






Chapter 4A - EMPLOYEES OF SUPREME COURT, COURTS OF APPEAL, AND STATE LAW LIBRARY.

Section 12-4A-1 - Appointment of court personnel.

The Supreme Court and the courts of appeal may employ sufficient personnel to carry out their constitutional duties payable from any funds appropriated or available to such courts. The Supreme Court, after consultation with the presiding judges of the courts of appeal, may provide, by order or rule, for the appointment, qualifications, and duties of the State Law Librarian, the Reporter of Decisions of the Supreme Court and the courts of appeal, and the personnel for the security, maintenance, and operation of the State Judicial Building, State Law Library, and the Office of Reporter of Decisions. The Supreme Court and the courts of appeal may each respectively provide, by order or rule, for the appointment, qualifications, and duties of any personnel employed by each court. The Supreme Court and the courts of appeal shall consult with the Administrative Office of Courts in promulgating the procedures for the appointment of employees under this chapter and shall fix all salaries under the State Judicial Personnel System.



Section 12-4A-2 - Supreme Court and State Law Library designated State Law Library; State Law Librarian to supervise.

The Supreme Court and State Law Library shall be designated the State Law Library and shall be under the supervision of the State Law Librarian.






Chapter 5 - ADMINISTRATIVE OFFICE OF COURTS AND DEPARTMENT OF COURT MANAGEMENT.

Section 12-5-1 - Administrative Office of Courts created.

The Administrative Office of Courts is hereby created.



Section 12-5-3 - Department of Court Management established; powers and duties generally.

(a) There shall be a state department to be known as the Department of Court Management. This department shall be specifically charged with the duty of assisting the Chief Justice of the Supreme Court of Alabama in connection with his duties as the chief administrative officer of all the trial courts of this state, the Chief Justice's task of insuring that the business of said courts of the state is attended with proper dispatch and the Chief Justice's task of seeing that the dockets of such courts are not permitted to become congested and that trial of cases, civil and criminal, is not delayed unreasonably.

(b) The department shall also perform the following duties:

(1) It shall work with the clerks and registers of all civil and criminal trial courts in the state to collect, obtain, compile and digest information and statistics concerning the administration of justice in the state.

(2) It shall serve as an agency to apply for and receive any grants or other assistance and to coordinate and conduct studies and projects in connection with the improvement of the administration of justice and trial courts in Alabama, and it may conduct such studies and projects with or without the assistance of consultants.

(3) It shall assist the Judicial Conference in its tasks.

(4) It shall promote, carry on and assist in programs designed to aid in the continuing legal and judicial education of justices, judges, clerks, registers and other court personnel and to work with any organization or association of such officials.

(5) It shall perform such other duties as may be assigned by the Chief Justice of the Alabama Supreme Court.



Section 12-5-2 - Service by Administrative Office of Courts as agency for application for and receipt of grants, etc., and coordination of studies, etc., as to improvement of administration of justice; appointment, compensation, etc., of officers, employees, etc., of Administrative Office of Courts generally; powers of Chief Justice as to use of officers, employees, moneys, etc., of Administrative Office of Courts.

(a) The Administrative Office of Courts may serve as an agency to apply for and receive grants or other assistance and to coordinate or conduct studies and projects in connection with the improvement of the administration of justice.

(b) All officials, officers and employees of the Administrative Office of Courts, including the Administrative Director of Courts, shall be appointed, employed, serve and receive compensation in accordance with the provisions of Section 12-2-30, whether employed by grant funds or otherwise.

(c) The Chief Justice shall have the same authority pertaining to the use of officials, officers, employees and moneys of the Administrative Office of Courts and shall have the same authority of direction as he has with and to other governmental judicial entities or courts as is set forth in Section 12-2-30.



Section 12-5-6 - Department to be responsible for trial court administration.

Unless the Chief Justice otherwise directs, the Department of Court Management, under the direction of the Administrative Director of Courts, shall have the responsibility for trial court administration.



Section 12-5-5 - Applicability of provisions of State Merit System to officers, employees, etc., of department.

The officers, officials and employees of the Department of Court Management, other than the court administrator and the assistant court administrator, shall automatically come under the provisions of the personnel merit system after serving a continuous period of six months with the Department of Court Management; provided, that they are not receiving their compensation in whole or in part from grant funds. Thereafter, the officers, officials and employees of the Department of Court Management, other than the court administrator and the assistant court administrator, shall be governed by personnel merit system laws, rules and regulations the same as other employees in the state service, as administered by the state personnel department, but nothing in this section shall be construed to prevent or preclude the removal of an officer, official or employee for cause in the manner provided by law; and such officers, officials and employees, except for appointment and nonmerit system service, shall be subject fully to the provisions of the State Merit System Act and rules and regulations of the State Personnel Board.



Section 12-5-4 - Appointment, duties, etc., of court administrator and assistant court administrator; appointment and compensation of other employees of department.

The chief administrative officers of the department shall be the court administrator and the assistant court administrator. These officers shall each be appointed by and serve at the pleasure of the Chief Justice of the Alabama Supreme Court for such times as he directs on either a full-time or part-time basis, and they shall perform such duties as are prescribed by the Chief Justice.

The Chief Justice shall appoint such other employees as are needed for the efficient conduct of the business of the department, subject, however, to the provisions of the State Merit System. Their compensation shall be fixed by the Chief Justice under the provisions of the State Merit System department as the salaries of other State Merit System employees are fixed, and such salaries shall be paid at the same time and in the same manner that salaries of such other state employees are paid.



Section 12-5-7 - Entitlement to insurance, retirement and other state employees' benefits of officers, employees, etc., of Administrative Office of Courts and Department of Court Management.

The officers, officials and employees of the Administrative Office of Courts and Department of Court Management shall be entitled to insurance, retirement and other state employees' benefits regardless of whether they are not under the State Merit System or employed in whole or in part by grant funds; provided, that for retirement purposes the state shall contribute only on the funds paid by the state, and such salaries as are paid by the state shall be the only amounts included in their average final compensation unless additional employer costs are appropriated from the grant funds.



Section 12-5-8 - Administrative Director of Courts ex officio head of Department of Court Management and head of Administrative Office of Courts.

The Administrative Director of Courts shall serve as ex officio head of the Department of Court Management and shall also be the head of the Administrative Office of Courts.



Section 12-5-9 - Administrative Director of Courts to assist Chief Justice with duties as administrative head of judicial system.

The Administrative Director of Courts shall assist the Chief Justice of the Supreme Court of Alabama in connection with the Chief Justice's duties as administrative head of the judicial system of Alabama, the Chief Justice's task of seeing that the business of the courts of the state is attended with proper dispatch and the Chief Justice's task that the dockets of court are not permitted to become congested and that trials and appeals of cases are not delayed unreasonably.



Section 12-5-10 - Powers and duties of Administrative Director of Courts generally.

In addition to any other duties and responsibilities that may be assigned to the Administrative Director of Courts by the Chief Justice, he shall have the following duties and authority with respect to all courts, subject to the direction of the Chief Justice:

(1) To require the filing of reports, the collection and compilation of statistical data and other information on the judicial and financial operation of the courts and on the operation of other offices directly related to and serving the courts;

(2) To determine the state of the dockets and evaluate the practices and procedures of the courts and make recommendations concerning the number of judges and other personnel required for the efficient administration of justice;

(3) To prescribe uniform administrative and business methods, systems, forms and records to be used in the offices of the clerks and registers of courts;

(4) To prepare and submit budget recommendations for state appropriations necessary for the maintenance and operation of the Unified Judicial System, with the exception of appellate courts, and to authorize expenditures from funds appropriated for these purposes as permitted or authorized by law;

(5) To investigate, make recommendations concerning and assist in the securing of adequate physical accommodations for the Unified Judicial System;

(6) To procure, distribute, exchange, transfer and assign such equipment, books, forms and supplies as are acquired with state funds or grant funds or otherwise for the Unified Judicial System;

(7) To make recommendations for the improvement of the operations of the Unified Judicial System;

(8) To prepare and submit an annual report on the work of the Unified Judicial System to the Chief Justice;

(9) To assist the Chief Justice in performing his duties relating to the transfer and assignment of justices and judges for temporary or specialized duty;

(10) To assist the Judicial Conference in its tasks;

(11) To promote, carry on and assist in programs designed to aid in the continuing education of justices, judges and other court personnel;

(12) To take necessary steps in the collection of unpaid court costs, fines and forfeitures;

(13) To serve as a liaison with the executive and legislative branches of the state government; and

(14) To perform such additional administrative duties as may be assigned by the Chief Justice.



Section 12-5-11 - Direction of expenditure of funds appropriated to accounts of colleges of judges and accounts for judicial education of justices, judges or court-supportive personnel and payment of expenses of justices, judges or court-supportive personnel attending colleges, institutes, conferences, etc.

In connection with the continuing judicial education of justices, judges and court-supportive personnel, the Administrative Director of Courts is authorized to direct the expenditure of funds appropriated to the account of the National College of State Trial Judges or any college of judges by whatever name the account appears or to any accounts or judicial education for the judicial education of any justice, judge or court-supportive personnel and may direct that the actual and reasonable expenses incurred by a justice, judge or court-supportive personnel attending the National College of State Judiciary or any other college, institute, conference, seminar or organization be paid.



Section 12-5-12 - Study of applications for funds, grants, etc., from federal governmental agencies or entities, direction of disbursement of funds, grants, etc.; designation of moneys previously appropriated to certain state agencies as matching funds; application for federal funds, grants, etc., and use of certain moneys as matching funds in connection therewith by circuit courts, district courts, etc.

(a) In connection with any federal legislation hereafter passed or presently in force and effect, designed, directly or indirectly, to assist or aid in the administration of justice, criminal or otherwise, or the improvement of courts and the judicial system, the Administrative Director of Courts is authorized and empowered to study any and all applications for funds and grants directed to his office from any federal governmental agency or entity and the disbursement of such aid, assistance, subgrants, funds or money to any office or agency of the judicial branch of state government and to direct the disbursement of such aid, assistance, funds, moneys, grants or subgrants and coordinate the same with the overall administration of justice in Alabama, to establish priorities pertaining to such and to designate and direct moneys that have been appropriated to and for the Administrative Office of Courts, the Department of Court Management, the Permanent Study Commission on Alabama's Judicial System, the Judicial Conference, judicial education, the Trial Courts College of Trial Judges and the Supreme Court to be matching money or funds to be used in connection with any such aid, assistance, funds, moneys, grants or subgrants for either state or local agencies, entities, units or courts, regardless of whether such appropriations are designated for salaries or any other account within the particular appropriation.

(b) In connection with any such disbursements, circuit courts, district courts or trial courts, regardless of the name they bear, are designated as proper local units or entities of government to apply for and receive such assistance, aid, funds, moneys, grants and subgrants and are further authorized to use moneys in public law libraries, funds within their circuits, districts or counties as matching funds in connection with any judicially or legally related project or function.



Section 12-5-13 - Coordination of functions and duties of administrative personnel of trial courts or local court systems; transfer and direction of expenditure of moneys appropriated to certain state agencies and courts.

(a) In connection with the administration of justice within trial courts or within local court systems, the Administrative Director of Courts shall coordinate the functions and duties of administrative personnel, including court administrators and court administrative aides to judges, so that the overall administration of justice may function with efficiency and cooperation.

(b) The Administrative Director of Courts is authorized to direct the expenditure of moneys appropriated to the Administrative Director of Courts, Administrative Office of Courts, Department of Court Management or to any account for trial courts, circuit courts or district courts for any and all functions or projects directly or indirectly affecting the operation of any court, the administration of justice or continuing education for judges and court-supportive personnel and may transfer moneys appropriated for such office, department or accounts to any one or more of such other accounts, office or department.



Section 12-5-14 - Employment of consultants by Chief Justice and Administrative Director of Courts.

In connection with the functions of conducting studies and projects pertaining to improvements in the administration of justice, the improvement of courts in Alabama and continuing legal and judicial education, the Chief Justice or the Administrative Director of Courts is authorized and empowered to employ consultants and consultant firms in connection therewith and to contract with the same for their services at such compensation and for such time as he determines to be advisable. Such contracts with such consultants or consultant firms shall be considered as contracts for professional services.



Section 12-5-15 - Delegation to Administrative Director of Courts, court administrator, etc., of authority to act for Chief Justice.

The Chief Justice may, by power of attorney or other writing, authorize and empower the Administrative Director of Courts, the court administrator and any other officer in the Administrative Office of Courts or the Department of Court Management or the office of Clerk of the Supreme Court to sign the name of the Chief Justice to any instruments and documents that he is required to sign, including, but not limited to, the approval of expense accounts of trial judges and supernumerary or retired judges and approval of fees for attorneys for services rendered in defense of indigents in criminal cases. Such instrument of authorization shall be filed in the office of the Clerk of the Supreme Court.



Section 12-5-16 - Membership of Chief Justice and officers, employees, etc., of Administrative Office of Courts and Department of Court Management in organizations and associations devoted to improvement of justice, etc., authorized; payment of membership dues therefor and for state membership in certain national organizations and associations.

The Chief Justice and officers, officials and employees of the Administrative Office of Courts and Department of Court Management are authorized to join organizations and associations devoted to the improvement of justice or related activities, the administration of justice and improvement of courts or related activities and to be reimbursed their membership dues.

The director is further authorized to pay such dues and to pay membership dues for the state membership in The National Center for State Courts, Conference of Chief Justices, Conference of State Court Administrators, Appellate Judges Conference, National Conference of Appellate Court Clerks, National Conference of Trial Judges and National Conference of Special Court Judges and other similar organizations out of any moneys appropriated to the Administrative Office of Courts or the Department of Court Management.



Section 12-5-17 - Attendance at colleges, conferences, etc., pertaining to administration of courts by Chief Justice, officers, employees, etc., of Administrative Office of Courts and Department of Court Management, members of judiciary and court-supportive personnel authorized; reimbursement for expenses thereof.

(a) Notwithstanding any other provision of law relating to reimbursement of traveling expenses of public officers and employees, the Chief Justice, officers, officials, personnel and employees of the Administrative Office of Courts and Department of Court Management are authorized to attend colleges, schools, conferences, seminars and other meetings pertaining to the administration of justice and courts, as well as performing the duties of their office, in or outside the State of Alabama, provided the chief justice requests them to do so, and are entitled to be reimbursed for their actual and necessary expenses, including, but not limited to, travel expenses, lodging, subsistence outside the County of Montgomery, tuition fees, registration fees and membership fees or dues.

(b) Members of the judiciary and court-supportive personnel are authorized to attend judicial colleges, institutes, seminars, conferences, court sessions or other meetings concerning the administration of justice, in or outside the State of Alabama; and, notwithstanding any other provision of law relating to reimbursement of traveling expenses of public officers and employees, such members of the judiciary and court-supportive personnel shall be reimbursed their actual and necessary expenses, including, but not limited to, travel expenses, lodging, subsistence outside the circuit or district in which they are employed, registration fees and membership dues or fees; provided, that the Chief Justice orders such member of the judiciary or any court-supportive personnel to attend the same.



Section 12-5-18 - Use of members of judiciary and court-supportive personnel for studies, projects, etc., to improve the administration of justice.

In connection with studies, projects and functions designed to improve or effect the administration of justice, the operation of courts and continuing legal and judicial education, the Administrative Director of Courts, the Department of Court Management and the Chief Justice are authorized to use the services of any member of the judiciary of any court and court-supportive personnel, including, but not limited to, court reporters, clerks, registers, bailiffs, law clerks, court administrators, secretaries and employees in clerks' offices and registers' offices.



Section 12-5-19 - Payment of expenses of conferences or meetings sponsored by Administrative Office of Courts or Department of Court Management.

In the event the Administrative Office of Courts or the Department of Court Management sponsors any conference or any meeting of members of the judiciary or court-supportive personnel or sponsors a conference or meeting on behalf of any other agency, entity, court or unit of government or any group of individuals involved in projects designed to improve the administration of justice or continuing education, the Administrative Director of Courts or court administrator of the Department of Court Management is authorized to direct the payment for meal meetings of such conferences or meetings and meeting room expenses, as well as other expenses of such conferences or meetings.



Section 12-5-20 - Review, etc., of administrative decisions of Chief Justice or Administrative Director of Courts by Supreme Court justices.

The justices of the Supreme Court shall have the power and authority to review, countermand, overrule, modify or amend any administrative decision by either the Chief Justice or the Administrative Director of Courts. A majority of all the justices shall constitute a quorum for such purpose. The concurrence of a majority of all the justices shall be sufficient to determine the question of whether and how such decision shall be so reviewed, countermanded, overruled, modified or amended.



Section 12-5-21 - Appointment, compensation, etc., of confidential secretaries for retired justices or judges performing active duty for Supreme Court or courts of appeals.

The Administrative Director of Courts, with the approval of the Chief Justice, is hereby authorized to appoint and employ not more than two confidential secretaries who shall serve at the pleasure of the Chief Justice. Said secretary or secretaries shall be subject to the Merit System Act only as to pay plan, and shall be assigned to assist retired justices or judges who perform active duty for the Supreme Court or one or both of the courts of appeals.






Chapter 5A - JUVENILE PROBATION SERVICES.

Section 12-5A-1 - Legislative findings and intent.

Juvenile probation officers are an integral part of the juvenile justice system. Juvenile probation officers perform a variety of services which are essential to the proper operation of the juvenile courts including working primarily with youths who are alleged to be delinquent or in need of supervision. It is the intent of the Legislature that a comprehensive system of juvenile probation services be developed, implemented, and administered statewide by the Administrative Office of Courts.



Section 12-5A-2 - Duties of Administrative Director of Courts; education and training for juvenile probation officers.

(a) Beginning October 1, 1998, the Administrative Director of Courts shall promote the delivery of juvenile probation services for youths alleged or adjudged to be delinquent or in need of supervision, establish and promulgate reasonable minimum standards for initial and continuing certification of juvenile probation officers, and verify any applicant meeting these standards for the position of juvenile probation officer.

(b) The Administrative Director of Courts may establish and schedule in-service education and training for juvenile probation officers which shall include training and educational programs to enable juvenile probation officers to meet the minimum standards established pursuant to this section. Juvenile probation officers in counties having a population of 99,000 or less according to the 1990 federal decennial census may attend judicial colleges, including, but not limited to, programs of the Alabama Judicial College, institutes, seminars, conferences, or other meetings concerning probation and aftercare services, juvenile justice, and the administration of justice, in or outside of the State of Alabama, as may be approved by the Administrative Director of Courts. Written authorization, as required by Section 36-7-21, shall be obtained in advance for any education-related travel outside the State of Alabama. Juvenile probation officers from counties having a population of 99,000 or less according to the 1990 federal decennial census shall receive reimbursement for their expenses at the same rates and pursuant to the same rules and regulations applicable to other court personnel when attending approved seminars, institutes, conferences, judicial colleges, or meetings.



Section 12-5A-3 - Juvenile Probation Services Fund.

There is created in the State Treasury a fund to be designated as the Juvenile Probation Services Fund. All funds now or hereafter deposited to the credit of the Juvenile Probation Services Fund shall be expended for the purposes of carrying out the provisions of this chapter which shall include, but not be limited to, providing juvenile probation services for children alleged or adjudged to be delinquent or in need of supervision, salaries and related costs for juvenile probation officers, salaries and related costs for other professional and support staff for juvenile probation services, training and education of juvenile probation officers and staff, research, equipment, printing, supplies, state administrative office support staff, or any other purpose consistent with the purposes of this chapter in counties having a population of 99,000 or less according to the 1990 federal decennial census and for providing salary subsidies for juvenile probation officers in counties having a population of more than 99,000 according to the same census. All funds now or hereafter deposited to the Juvenile Probation Services Fund from appropriations, grants, gifts, donations, bequests, loans, or any other source, public and private, shall be expended for the purposes of carrying out the provisions of this chapter. Notwithstanding the foregoing, no funds shall be withdrawn or expended for any purpose unless the funds have been appropriated by the Legislature and any sums so appropriated shall be budgeted and allotted pursuant to the Budget Management Act and Article 4 of Chapter 4 of Title 41. Except for appropriations from the State General Fund or the Education Trust Fund, receipts to the Juvenile Probation Services Fund shall not revert at the end of the fiscal year and shall remain in the fund. Funds from the Juvenile Probation Services Fund shall be appropriated annually to the Unified Judicial System to be expended for the purposes of this chapter or any other purposes specified herein.



Section 12-5A-4 - Duties transferred to Administrative Office of Courts; transition of personnel.

(a) On October 1, 1998, all duties currently assigned to the Department of Youth Services relating to the establishment of minimum standards and the certification of juvenile probation officers, providing continuing education for juvenile probation officers, and allocating salary subsidies to the counties for authorized juvenile probation positions, shall be transferred to the Administrative Office of Courts.

(b) On October 1, 1999, the juvenile probation officers and other juvenile probation personnel in any county having a population of 99,000 or less according to the 1990 federal decennial census shall be transitioned to the state court system personnel system administered by the Administrative Office of Courts. The aforementioned personnel shall not include any personnel providing services for detention or shelter care facilities.



Section 12-5A-5 - Employees included in state court system personnel system; salary subsidies.

(a) On the effective date of this chapter, any juvenile probation officer serving the juvenile court and any clerical employee or professional staff member who supports the juvenile probation officers shall become the base group of employees to be transitioned to be employees of the State of Alabama and be included in the state court system personnel system. The foregoing provision shall have no application or effect as to any position that is established and filled after passage of this chapter, unless prior written approval for the additional position is provided by the Administrative Director of Courts, nor shall it apply to any position or employee whose primary responsibility involves support to a juvenile detention or shelter care facility. Any controversy regarding the composition of that class of persons or positions qualifying as court personnel under this chapter shall be determined by the Administrative Director of Courts whose decision shall be final.

(b) Beginning October 1, 1998, the Administrative Office of Courts shall provide salary subsidies to each county for juvenile probation officers and shall continue those subsidies until the beginning of the fiscal year in which the juvenile probation officers are assumed by the state court system personnel system.

(1) The Administrative Office of Courts shall allocate salary subsidies to each county for juvenile probation officers on the basis of one salary subsidy per 15,000 population or a fraction thereof. Provided, however, if legislation is enacted to provide additional salary subsidies for additional juvenile probation officers, the salary subsidy ratio as provided herein shall be adjusted accordingly. The last federal decennial census shall be used for these calculations. If there are counties with a population of less than 30,000 which do not provide matching funds, the salary of one probation officer may be fully funded per county.

(2) The Administrative Office of Courts shall expend funds to provide a salary subsidy of twenty-two thousand dollars ($22,000) or one-half of the total salary actually paid to a juvenile probation officer, whichever is greater, for the number of probation officers' subsidies provided to a county in the formula in subdivision (1). The subsidy shall be paid to each county only for juvenile probation officers authorized and employed. Employment for purposes of this subdivision includes temporary vacancies of 30 days or less. Salary rates and ranges for juvenile probation officers shall be established by county personnel boards, county commissions, or any other local entities. These salary rates and ranges shall be adjusted to reflect a minimum salary for juvenile probation officers of twenty-two thousand dollars ($22,000) effective October 1, 1994. In adjusting the salary rates and ranges of juvenile probation officers, no county shall reduce the portion it pays for any probation officer salary below the salary level in effect on January 1, 1994.

(3) On the first day of the fiscal year in which the juvenile probation officers of a county are transitioned to the state court system personnel system, juvenile probation officer salary subsidies shall no longer be paid to that county. Counties having a population of more than 99,000 according to the 1990 federal decennial census shall continue to receive salary subsidies as provided in subdivisions (1) and (2).



Section 12-5A-6 - Phase-out of financial support from counties.

In counties having a population of 99,000 or less according to the 1990 federal decennial census, after the state assumes responsibility for salaries and benefits of juvenile probation officers and staff of juvenile probation services, financial support from those counties for these functions shall be phased out over a five-year period. In the initial year of each county's transition, the county shall pay to the Juvenile Probation Services Fund in the State Treasury a sum equal to the total amount expended by the county during fiscal year 1997-98 for salaries and fringe benefits of juvenile probation officers, excluding the amount reimbursed by the state through salary subsidy payments, and staff of juvenile probation services as well as expenditures for supplies, travel, and administrative costs which can be documented. Each county shall enter into a contract with the state which establishes the amount to be paid and the terms of payments over the years of transition. The amount shall specifically exclude the salaries of staff and expenses of juvenile detention facilities and shelter care facilities. For each of the years two through five after transition begins, the annual amount paid by each county to the state shall be reduced by an additional 20 percent of the initial year's amount so that at the end of the five-year period, the county shall not remit any reimbursement to the state. Remittance for the reimbursement from the county shall be made by the tenth of each month to the Juvenile Probation Services Fund in the State Treasury.



Section 12-5A-7 - Juvenile probation officers - Allocation by population.

On or after October 1, 1999, the allocation of positions or salary subsidies in juvenile probation services shall be as follows:

(1) In counties having a population of more than 99,000 according to the 1990 federal decennial census, the Administrative Office of Courts shall provide salary subsidies for juvenile probation officers on the basis of one salary subsidy per 15,000 population or fraction thereof. Provided, however, if legislation is enacted to provide additional salary subsidies for additional juvenile probation officers, the salary subsidy ratio as provided herein shall be adjusted accordingly. The Administrative Office of Courts shall expend funds to provide a salary subsidy in accordance with subsection (b) of Section 12-5A-5. This subsidy shall be paid to the counties only for juvenile probation officers authorized and employed. Employment for purposes of this subsection includes temporary vacancies of 30 days or less. Salary rates and ranges for juvenile probation officers in these counties shall be established by county personnel boards, county commissions, or any other local entity, but shall reflect a minimum salary of twenty-two thousand dollars ($22,000). Nothing herein shall be construed to prohibit any juvenile probation officer from being covered by the provisions of any local act establishing a local merit system or personnel board in counties having a population of more than 99,000 according to the 1990 federal decennial census.

(2) The juvenile court in counties having a population of more than 99,000 according to the 1990 federal decennial census may appoint one or more juvenile probation officers, as authorized by law and certified by the Administrative Office of Courts, who shall serve at the pleasure of the court. If more than one juvenile probation officer is appointed, one may be designated by the court as the chief probation officer or director of juvenile probation services. The chief probation officer or director of juvenile probation services shall be responsible for the administration of juvenile probation services under the direction of the court.

(3) In counties having a population of 99,000 or less according to the 1990 federal decennial census, the Administrative Director of Courts shall consult with each juvenile court judge and the presiding circuit court judge to determine the need for juvenile probation officers and other staff to support the juvenile probation services within that county. The Administrative Director of Courts shall develop a statewide assessment for juvenile probation services and criteria for allocating juvenile probation officers and other staff in counties having a population of 99,000 or less according to the 1990 federal decennial census. Based upon the statewide allocation criteria, juvenile probation officer and support staff positions shall be allocated to each county by the Administrative Director of Courts. After the effective date for the transition of a county, the presiding juvenile court judge may appoint juvenile probation officers and other support staff to positions approved by the Administrative Director of Courts based upon the allocation criteria for the proper functioning of the juvenile court within the county and subject to funding available at the time of the appointment. The implementation of an allocation formula based upon the statewide assessment and the criteria for allocation shall not affect those persons serving as juvenile probation officers or juvenile probation staff on the effective date of this chapter.



Section 12-5A-8 - Juvenile probation officers - Supervision; employees of state; appointment and dismissal; director of probation services; certain employees subject to merit system procedures.

On or after October 1, 1999, each of the following shall occur:

(1) In each county having a population of 99,000 or less according to the 1990 federal decennial census, all juvenile probation officers and employees covered by this chapter, and any future employees occupying covered positions, shall be under the direct supervision of the presiding juvenile court judge.

(2) All juvenile probation officers in counties having a population of 99,000 or less according to the 1990 federal decennial census shall be state employees and shall be subject to the procedures of the state court system personnel system. All appointments of juvenile probation officers for authorized positions within a county shall be made by the presiding juvenile court judge, subject to the approval of the Administrative Director of Courts. Persons so appointed shall not be a part of the merit system in the state court system personnel system. Any dismissal of a juvenile probation officer, except those appointed as chief juvenile probation officers or directors of probation services, shall be for good cause and shall be subject to review by the Administrative Director of Courts. Juvenile probation officers who are subject to appointment and dismissal procedures pursuant to a local government merit system immediately prior to October 1 of the year of transition shall be subject to all Merit System procedures established by the Administrative Director of Courts for other merit employees in the state court system personnel system.

(3) If there is more than one juvenile probation officer in a county having a population of 99,000 or less according to the 1990 federal decennial census, the presiding juvenile court judge may appoint a chief juvenile probation officer or director of probation services who shall be responsible for the administration of the juvenile probation services under the direction of the juvenile court. If there is only one juvenile probation officer in a county, the presiding juvenile court judge may designate that juvenile probation officer as the chief juvenile probation officer or director of probation services. The chief juvenile probation officer or director of probation services shall serve in that position at the pleasure of the appointing juvenile court judge. Any person appointed as chief juvenile probation officer or director of probation services who previously served as a juvenile probation officer within the circuit or district, may return to juvenile probation officer status and may be appointed to a vacant juvenile probation officer position within the circuit or district. If there is no vacancy in the circuit or district, the position of the individual shall be terminated without prejudice.

(4) Any employee, on the effective date for the transition of a county having a population of 99,000 or less according to the 1990 federal decennial census, or hereafter appointed to a position in juvenile probation services, other than chief juvenile probation officers, directors of probation services, or juvenile probation officers, covered by this chapter and any future employee occupying those positions, shall be subject to the same merit system procedures of employment as apply to merit employees in the state court system personnel system.



Section 12-5A-9 - Participation of eligible employees in Employees' Retirement System; creditable service; formal leave accounting system; inclusion in health insurance plan.

(a) Class specifications and rates of compensation for employees covered by this chapter, juvenile probation officers, juvenile probation professional staff, and clerical staff, hereafter called "eligible employees," and any future employees occupying those positions shall be established by the Administrative Director of Courts. Notwithstanding the foregoing, the compensation of any employee shall not be diminished as a result of his or her inclusion in the state court system personnel system.

(b) Eligible employees included in the state court system personnel system pursuant to this chapter shall, on October 1 of the year their county transitions, be covered by the Employees' Retirement System. An employee who on that date is participating in a local retirement plan other than a unit administered by the Employees' Retirement System may, by written notice filed with both the Administrative Director of Courts and the administrator of the local retirement plan within 30 days prior to the date the employee joins the state court system personnel system, elect to retain instead membership in the local retirement plan. Upon election of an employee and notice from the local retirement program of the employer retirement contribution rate attributable to the employee, the Administrative Director of Courts shall pay to the local retirement plan the employer contribution for any employee electing to retain local plan membership. The employer contribution paid by the state to the local retirement plan shall not exceed the employer contribution paid by the state for eligible members transferring to the Employees' Retirement System. The county shall pay into the local plan any additional amount necessary to fully fund the employer contribution pursuant to the local retirement plan.

(1) Eligible employees who have participated in retirement programs with units of local government, whether or not the local programs have utilized the state employees' retirement plan to administer the funding of the plans, shall receive credit for prior service for which they have been given credit under the local retirement programs. When an eligible employee joins the Employees' Retirement System, the total of all employer and employee contributions plus any other amounts, including, but not limited to, interest attributable to the account of the employee to which the employee would have had the right to receive upon withdrawal from the local retirement program, shall be transferred immediately into the Employees' Retirement Fund on account of the employee under the same rules and regulations applicable to other members of the Employees' Retirement System on the date the employee joins the Employees' Retirement System. Amounts transferred shall not exceed the amount that would have been received on behalf of the employee had the employee been participating in the Employees' Retirement System for the length of his or her creditable service. Any contribution represented by annuities purchased by or through the previous employer on account of the employment therewith of any eligible employee and for his or her individual benefit shall be immediately cashed out and the proceeds transferred along with any other regular contributions to the Employees' Retirement System.

(2) Eligible employees who have participated in unfunded local retirement programs or who have not participated in retirement programs with units of local government shall be granted prior service credit by the Employees' Retirement System, based on length of previous service in any position in juvenile probation services covered by this chapter, to a maximum of five years. The Secretary-Treasurer of the Employees' Retirement System shall authorize and direct the Comptroller to pay from the Juvenile Probation Services Fund the cost of granting prior service credit in the amounts determined to be necessary, and the Comptroller shall pay those amounts as necessary for both employer and employee contributions into the Employees' Retirement Fund on account of the eligible employee under the same rules and regulations applicable to other members of the Employees' Retirement System. In addition to the five-year prior service credit described above, any eligible employee may purchase prior service credit in any position covered by this chapter, not to exceed actual years served, by direct payment to the Employees' Retirement System, within one year after October 1 of the year of transition in an amount as determined to be necessary by the Employees' Retirement System for the prior service credit desired.

(3) Any unresolved issues relating to the Employees' Retirement System, including eligibility, membership, benefits, or any other similar question shall be determined by the Board of Control of the system.

(c) The Administrative Office of Courts shall consult with each local personnel system prior to October 1 of the year of transition, to determine the existence of any formal leave accounting system for the benefit of those persons joining the state court system personnel system, as provided in this chapter. "Formal leave accounting system" as used herein refers to a system with an established written policy wherein annual and sick leave are earned in specified increments and leave balances for each employee are maintained on individual leave accounting cards or can be calculated based on supportive documentation.

(1) Each local personnel system operating a formal leave accounting system for the benefit of any employee covered by this chapter shall certify to the Administrative Director of Courts the balance of all annual and sick leave credited to each employee's leave account as of the close of business on September 30 of the year prior to transition. Upon receipt of a properly certified leave balance from the appropriate county commission, the Administrative Director of Courts shall credit an individual's leave accounting card with all unused annual and sick leave to which he or she was entitled on September 30 of the year prior to transition. Notwithstanding the foregoing, no individual shall be credited with more than 480 hours of annual leave nor more than 1,200 hours of sick leave for any service rendered prior to his or her inclusion in the state court system personnel system, except that any sick leave earned in excess of this maximum may be credited as a sick leave reserve which may be restored to the employee's sick leave account if that employee suffers an extended illness or disability which results in a depletion of his or her sick leave balance.

(2) Employees entering the state court system personnel system on October 1 of the year of transition, as herein provided, who were not previously covered by a formal leave accounting system shall begin participation in the leave accrual program.

(3) It shall be the responsibility of each county commission to certify to the personnel division of the Administrative Office of Courts, for eligible employees covered by this chapter, their total service through September 30 of the year prior to transition. For eligible employees in counties maintaining a formal leave accounting system, each county shall certify the employee's total service with the county. For eligible employees in counties without a formal leave accounting system, certification shall include only the dates of employment in any position covered by this chapter. An employee's leave accumulation rate shall then be established based on such service, and he or she shall begin earning leave on October 1 of the year of transition, in accordance with the rules and regulations applicable to other employees in the state court system personnel system.

(4) No compensatory leave shall be transferred to the state court system personnel system.

(d) On October 1 of the year of transition, all employees covered by this chapter and any future employees occupying positions covered by this chapter shall be included in the health insurance plan for employees of the State of Alabama under the same rules and regulations applicable to other employees covered by that plan. Any waiting periods applicable to coverage that would otherwise be applicable to an employee joining the state's service are specifically waived for employees covered by this chapter who have at least nine months service prior to transition and provided further that upon receipt of proof at least 30 days prior to October 1 of the year of transition, from any covered employee that his or her family health insurance coverage was furnished as a supplemental benefit to his or her employment immediately prior to his or her inclusion in the state court system personnel system, the Administrative Director of Courts shall pay the cost of family coverage under the state health plan for the individual. In lieu of coverage in the health insurance plan for state employees as provided herein, any employee covered by this chapter may elect instead to continue to participate in the insurance program provided to the employees of the local governmental unit. Notice of election shall be filed by the individual both with the Administrative Director of Courts and the local governmental unit providing the coverage at least 30 days prior to the date the employee joins the state court system personnel system. Upon receiving notification, the state shall reimburse the local governmental unit for the cost of providing this insurance coverage to the employee. Should conditions cause this local governmental unit to alter or discontinue the insurance coverage offered to its employees after the transition date, any employee covered by this chapter electing to participate in the local governmental health insurance program shall be treated as any other employee of the local governmental unit. If any alterations in coverage made by the local governing body are unacceptable to the employee covered by this chapter electing to participate in the local insurance program, the Administrative Director of Courts may take all reasonable action necessary to procure the same or substantially the same coverage in substantially the same amounts as was in effect on January 1 of the year of transition. In any instance where the Administrative Director of Courts is unable to procure the same or substantially the same coverage as herein provided, he or she shall notify the employee who shall then be included in the health insurance plan for employees of the State of Alabama under the same provisions as applicable to employees covered by this chapter who joined the plan on October 1 of the year of transition. Any covered employee who elects to retain coverage under any local insurance program as provided herein, may, during any period of open enrollment as specified by the State Employees' Insurance Board, elect to come under the State Employees' Health Insurance Plan in lieu of any local insurance program. The election shall be made in accordance with any procedure prescribed by the State Employees' Insurance Board, with a written copy of the notice being filed with the Administrative Director of Courts. All waiting periods applicable to coverage that would otherwise apply to other employees joining the state service or their dependents, shall also apply to any person making an election under this subsection. All questions regarding coverage under the health insurance plan for employees of the State of Alabama as provided in this chapter shall be directed to the State Employees' Insurance Board for its determination.



Section 12-5A-10 - Operating expenses; inventory of county-owned property; election to transfer property to state; county to provide office space, etc.

(a) Except as otherwise provided in this chapter, the operating expenses for the employees and positions covered by this chapter shall be paid by the state from funds appropriated annually to the Unified Judicial System from the Juvenile Probation Services Fund beginning on October 1 of the year of transition for counties having a population of 99,000 or less according to the 1990 federal decennial census. The expenses shall include, but not be limited to, the salary and expenses of all eligible employees and positions, training and education for juvenile probation officers and other staff, research, equipment, supplies, and state administrative staff. Staff and administrative expenses of juvenile detention facilities and shelter care facilities are specifically excluded from the assumption.

(b) Upon the effective date of this chapter, the Administrative Director of Courts shall forthwith inventory all county-owned property primarily being used by those employees covered by this chapter at the time of its passage in counties having a population of 99,000 or less according to the 1990 federal decennial census. The inventory shall include all equipment, furniture, and supplies utilized in the operation of the juvenile probation offices, with the exception of any county-owned automobiles. The inventory shall indicate where the property is located, the type and classification of property, its age, its purchase or estimated purchase cost where actual cost data is not available, and the county or other government agency possessing title prior to state assumption. The juvenile probation officers and staff shall provide assistance in the formulation of the inventory as requested by the Administrative Director of Courts. The Administrative Director of Courts shall submit the inventory to the county commission for its review and consideration and the county commission shall, within 60 days after receipt thereof, elect in writing to transfer the property to the state or to retain ownership of the property and agree to be responsible for its maintenance and replacement.

(c) Office space and utilities, except long distance telephone service, for all employees in positions covered by this chapter shall continue to be provided and maintained by the counties.



Section 12-5A-11 - County programs, etc., unaffected.

Nothing in this chapter shall diminish or adversely affect any program or service for children currently provided by a county to its respective juvenile court which is not assumed by the state under this chapter including, but not limited to, programs of financial assistance for juvenile probation and aftercare services, probation-related projects, detention and shelter care programs, and treatment programs for juveniles under the jurisdiction of the court.



Section 12-5A-12 - Study commission created.

(a) There is created a study commission to evaluate the feasibility and effectiveness of transferring to state employee status the juvenile probation officers and staff in counties having a population of more than 99,000 according to the 1990 federal decennial census. The commission shall be composed of one person appointed by the Administrative Office of Courts, one person appointed by the Association of County Commissions of Alabama, one person appointed by the Alabama Association of County Commission Clerks and Administrators, one person appointed by the Council of Chief Probation Officers, one person appointed by the juvenile court judges, one person appointed by the Speaker of the House of Representatives, and one person appointed by the Lieutenant Governor. The commission shall meet on or before October 1, 1998, and shall at that time elect a chair and such other officers as it deems necessary. The first meeting of the commission shall be called by the Administrative Director of Courts. The Administrative Office of Courts shall provide staff and technical assistance to the commission.

(b) The commission shall present its report to the Legislature on or before the fifth legislative day of the 2000 Regular Session.



Section 12-5A-13 - Applicability to certain counties.

Notwithstanding the provisions of this chapter to the contrary, and the population of Mobile County, wherever this chapter refers to counties having a population of more than 99,000 according to the 1990 federal decennial census, Mobile County shall not be included and wherever this chapter refers to counties having a population of 99,000 or less according to the 1990 federal decennial census, Mobile County shall be included.



Section 12-5A-14 - Construction.

(a) All laws or parts of laws, both general and local, and any rules or portions of rules adopted by the Supreme Court which conflict with this chapter are expressly repealed. The provisions of this chapter are cumulative and shall not be construed to repeal or supersede any laws not inconsistent herewith.

(b) The provisions of this chapter are severable. If any part of this chapter is declared invalid or unconstitutional, that declaration shall not affect the part which remains.

(c) The provisions of this section shall not be construed as repealing any local act which is in effect upon the passage of this chapter and which provides for the collection of additional court costs to be placed in a fund in the county treasury for the general use and maintenance of the juvenile probation office. Any local acts are amended so as to provide that the funds so collected and deposited in the county treasury shall not be utilized for the purpose of supplementing the salary of any juvenile probation officer, but shall, after the effective date of this chapter, be utilized for probation service activities as may be directed by the juvenile court judge, the provisions of any local act to the contrary notwithstanding.






Chapter 6 - JUDICIAL INQUIRY COMMISSION.

Section 12-6-1 - Per diem compensation of members of commission who are not judges.

Members of the Judicial Inquiry Commission who are not judges, while engaged in the performance of their duties outside the counties of their residence or in attending meetings of the commission, shall be paid per diem compensation in an amount equal to one half of one percent of the annual salary paid by the State of Alabama to circuit judges.



Section 12-6-2 - Assistant executive director.

(a) The Judicial Inquiry Commission may employ an assistant executive director. The commission shall set the salary of the assistant executive director, who shall serve at the pleasure of the commission and be in the unclassified service of the state.

(b) The employment of an assistant executive director pursuant to this section shall be in lieu of the filling of an administrative position authorized in the classified service on July 1, 2006.






Chapter 7 - COURT OF THE JUDICIARY.

Section 12-7-1 - Reimbursement of expenses of members of court.

Members of the Court of the Judiciary shall be reimbursed for actual and necessary expenses incurred in the performance of their duties as such members; provided, that such expenses must be approved by the chief judge of the court and filed with the Comptroller of the State of Alabama.



Section 12-7-2 - Court reporter.

The chief judge of the Court of the Judiciary is authorized to employ a court reporter, as needed, who shall assist the court by performing those duties assigned to him by the chief judge. The court reporter shall be compensated at a rate established by the chief judge and paid in the same manner as employees of the state.






Chapter 8 - JUDICIAL CONFERENCE.

Section 12-8-1 - Creation; composition; designation of members.

A Judicial Conference for the State of Alabama is hereby created, which shall consist of: The Chief Justice of the Supreme Court of Alabama and two associate justices of such court, designated by the Chief Justice; a member of the Court of Criminal Appeals, designated by the presiding judge of that court; a member of the Court of Civil Appeals, designated by the presiding judge of that court; three circuit judges of the state, designated by the president of the association of circuit judges; three lawyers, who are members in good standing of the Alabama State Bar, designated by the president of the Alabama State Bar; one probate judge, designated by the president of the association of probate judges; and, subsequent to establishment of the district courts of Alabama, two district court judges, designated by the president of the association of district judges, and two municipal court judges, designated by the president of the association of municipal court judges.



Section 12-8-2 - Terms of office of members.

The Chief Justice and the associate justices of the Supreme Court and the judges of the Court of Criminal Appeals and the Court of Civil Appeals shall serve as members of such conference until their designations are changed. The first circuit judges and lawyers shall be appointed one for a term of one year, one for a term of two years and one for a term of three years. Thereafter, their successors shall be appointed for terms of three years. The first district and municipal judges shall be appointed, one for a term of two years and one for a term of three years. Thereafter, their successors shall be appointed for terms of three years. The probate judge shall be appointed for a term of three years, and his successors shall be appointed for three-year terms.



Section 12-8-3 - Vacancies.

Vacancies in the membership of the conference shall be filled for the remainder of any term in the same manner as the original appointment was made.



Section 12-8-4 - Reimbursement of expenses of members; payment of printing, postage, etc., of conference.

(a) Notwithstanding any other provision of law relating to reimbursement of traveling expenses of public officers and employees, the Chief Justice, justices, judges, lawyer members, officials and employees attending meetings or traveling on official business of the conference or of the Permanent Study Commission on Alabama's Judicial System, at the direction of the Chief Justice, within or outside of the state, may be reimbursed their actual and necessary expenses, including travel, lodging, food and other expenses, including registration fees and membership fees. Such expenses hereby authorized shall be paid, in full or in part, from any funds in the State Treasury appropriated to the Permanent Study Commission on Alabama's Judicial System, the Judicial Conference, the Supreme Court of Alabama, circuit judges' travel, supernumerary circuit judges' travel and/or to grant funds, as directed by the Chief Justice, upon claims therefor approved by the Chief Justice.

(b) Any other expenses of the conference, including printing, postage and mailing expenses, may be charged by the Chief Justice to the Supreme Court library fund, the Permanent Study Commission on Alabama's Judicial System, the Judicial Conference and grant funds, in accordance with the direction of the Chief Justice.



Section 12-8-5 - Chairman; meetings; officials and employees.

The Chief Justice of the Supreme Court shall be the chairman of the conference. The conference shall meet at least annually but shall meet at such other times as, in the opinion of the Chief Justice, such meetings are needed, upon the call of the Chief Justice.

The Chief Justice shall have the right, if he deems it advisable, to appoint and dismiss a secretary and other officials and employees, including consultants and consulting agencies, without regard to the provisions of the merit system, for the Judicial Conference, who shall perform such other duties as directed by the Chief Justice with the Supreme Court, the Permanent Study Commission on Alabama's Judicial System and the Department of Court Management and who shall be paid, in full or in part, such compensation or salaries as the chief justice may direct, from any funds appropriated to the Supreme Court, the Permanent Study Commission on Alabama's Judicial System, the Department of Court Management or any grant funds awarded or given to the Permanent Study Commission on Alabama's Judicial System, the Judicial Conference, the Department of Court Management and the Supreme Court in accordance with the direction of the Chief Justice.



Section 12-8-6 - Duties of conference generally.

It shall be the duty of the Judicial Conference:

(1) To make a continuous study of the administration of justice in this state and of the organization, procedure, practice, rules and methods of administration and operation of each and all of the courts of the state;

(2) To receive and consider and in its discretion investigate criticisms and suggestions pertaining to the administration of justice in the state;

(3) To prepare for presentation to the Legislature at each regular session thereof a report of the proceedings of the conference and its recommendations relative to improving the administration of justice in Alabama and particularly of expediting the business of the courts and utilizing in the most appropriate manner the judges of the circuit courts and district courts of the state. The conference shall also recommend such changes or additions to the rules of practice of the trial and appellate courts of the state as in its judgment are needed to the Legislature and the Supreme Court; and

(4) To cooperate with and become a part of the Permanent Study Commission on Alabama's Judicial System.



Section 12-8-7 - Chief Justice authorized to obtain statistics, etc., from court officials; forfeiture by court officials failing to furnish information requested; preparation by Chief Justice of forms to be filled out and submitted by court officials; statistics, etc., compiled by Chief Justice to be made available to conference.

(a) The Chief Justice of the Supreme Court is authorized and empowered to obtain from court officials, including clerks, registers, judges and court reporters, statistics, data and other factual information which he may deem advisable pertaining to the courts, the work of such court officials and any other phase of the work of such officials pertaining to the administration of justice or the operation of the courts or their offices, at such times as he may deem advisable.

(b) For the failure of any court official to furnish such information as may be requested from said court official by the Chief Justice, such court official shall forfeit $100.00 to the state to be recovered on complaint by the district attorney of any court of record of the county in which the court official resides, in the name of the state, such court official to have three days' notice of such complaint.

(c) The Chief Justice is further authorized and empowered to prepare forms for such court officials to fill out and submit to him in accordance with his direction.

(d) The statistics, data and other factual information submitted to and compiled by the Chief Justice shall be made available by the Chief Justice to all members of the conference for their use in carrying out the duties imposed upon them by this chapter.



Section 12-8-8 - Chief Justice may direct use of appropriated funds by conference, etc.; application for grants and other assistance for conference.

(a) In connection with any of the duties and work of the Judicial Conference, including the study of the courts of the state, the Chief Justice is authorized and empowered to direct that any funds appropriated for consultant study or similar purposes to the Supreme Court and any funds appropriated for the Judicial Conference may be used in connection with studies and other work of the Permanent Study Commission on Alabama's Judicial System, the Judicial Conference and/or the Department of Court Management, in whole or in part.

(b) The Chief Justice is further authorized and empowered to apply for grants and other assistance to any public or any private entity and to take any and all necessary steps and actions pertaining to the same in connection with the duties and work of the Judicial Conference.






Chapter 9 - JUDICIAL SYSTEM STUDY COMMISSION.

Section 12-9-1 - Creation; duties generally.

A permanent study commission on Alabama's judicial system is hereby created. This commission shall continuously study the judicial system of the state, the courts of the state, the administration of justice in Alabama, criminal rehabilitation, criminal punishment methods and procedures and all matters relating directly or indirectly to the administration of justice in Alabama and make recommendations pertaining thereto.



Section 12-9-2 - Composition; appointment of certain members; terms of office of members.

(a) Such commission shall be composed of the following members:

(1) Six members of the House of Representatives, one of whom shall be the chairman of the Judicial Committee and the other five of whom shall be appointed by the Speaker of the House from the Judicial Committee of the House of Representatives;

(2) Six members of the state Senate, one of whom shall be the chairman of the Judicial Committee and the other five of whom shall be appointed by the Lieutenant Governor of the state or, in the event there is no Lieutenant Governor, the presiding officer of the Senate, from the Judicial Committee of the Senate;

(3) The members of the Judicial Conference, the membership of which is set forth in Section 12-8-1; and

(4) The Lieutenant Governor, the Speaker of the House of Representatives, the legal advisor to the Governor of Alabama and a member of the staff of the Attorney General appointed by the Attorney General of Alabama.

(b) The Lieutenant Governor and the members from the Legislature shall serve during the term of office to which they were elected as members of the Legislature. The member of the Attorney General's staff shall serve at the pleasure of the Attorney General. The members of the Judicial Conference shall serve as long as they remain members of such Judicial Conference.



Section 12-9-3 - Reimbursement of expenses of members.

The members of the study commission on Alabama's judicial system are entitled to reimbursement for their actual and necessary expenses, including travel, lodging and meals, while on official business of said commission or attending its meetings, which said expenses may be paid as follows:

(1) The expenses of the Lieutenant Governor and the members who are legislators may be paid out of any funds appropriated to the Legislature or out of any funds appropriated for joint interim committees of the Legislature as the chairman of the commission may direct, but in the amounts as if they were performing legislative duties.

(2) The expenses of the members of the Judicial Conference while on official business of the commission may be paid out of any funds authorized for the Judicial Conference, as the chairman of the commission may direct.

(3) The expenses of the Governor's legal advisor, member of the Attorney General's staff and judges and justices may be paid out of funds available for travel in their respective departments or courts or circuit judges' travel allowance as the chairman of the commission may direct.



Section 12-9-4 - Chairman, vice-chairman and secretary; executive committee.

The chairman of the commission shall be the Chief Justice of the Supreme Court of Alabama. The commission shall elect a vice-chairman and a secretary. The executive committee of such commission shall be composed of the chairman and four other members appointed by the chairman of the commission with the consent of the members of the commission.



Section 12-9-5 - Commission to serve as agency for grants, etc., and coordinate and conduct studies.

Such commission shall serve as an agency to apply for and receive any grants or other assistance and to coordinate and conduct studies in connection with any of its purposes and functions and may conduct such studies with or without the assistance of consultants or experts.



Section 12-9-6 - Chairman authorized to apply for grants, etc.

The chairman of the commission is authorized to apply for grants and other assistance to any public or private entity and to take any and all necessary steps in connection therewith.



Section 12-9-7 - Assistance of commission by Legislative Reference Service and by law institute; appointment, etc., of research analyst and other employees; employment and compensation of consultants and experts.

(a) The Alabama Legislative Reference Service shall provide such assistance to the commission as the commission may request. The Alabama Law Institute is authorized and empowered, at its discretion, to assist the commission and to use any funds appropriated for its use to assist the commission in its functions and purposes.

(b) The Chief Justice may appoint and dismiss a research analyst for the commission who shall perform other duties as directed by the Chief Justice and who shall be subject to the merit system only as to pay plan and who may be paid from any funds appropriated to the Supreme Court or Judicial Conference or any other department or agency of the state which may be headed by the Chief Justice, as the Chief Justice may direct. The Chief Justice may also designate other employees for the commission in the same manner with like authority, discretion and direction.

(c) The executive committee of the commission shall have the right to employ and fix the compensation of consultants and experts to assist the commission in connection with its functions and purposes.



Section 12-9-8 - Reports and recommendations.

Said commission shall make reports and recommendations to the Governor, the Supreme Court of Alabama, the Court of Criminal Appeals, the Court of Civil Appeals, the Department of Court Management, the Legislature of Alabama and any other departments, commissions, boards, institutes or other entities of the state at such times as the commission deems appropriate.



Section 12-9-9 - Use of appropriated funds or grants.

In the event funds are appropriated by the Legislature for this commission or any grants or other assistance are received by the commission, then the expenses of the members and all other expenses, including compensation of personnel, secretaries, experts and consultants may be paid out of such funds appropriated or from any grants or other assistance received as may be directed by the chairman of the commission.






Chapter 9A - JUDICIAL RESOURCES ALLOCATION COMMISSION.

Section 12-9A-1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MARCH 6, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) A permanent study commission on the judicial resources in Alabama is hereby created and shall be known as the Judicial Resources Allocation Commission. The commission shall be composed of the following members:

(1) The Chief Justice of the Supreme Court of Alabama, who shall serve as chair.

(2) The legal advisor to the Governor of Alabama.

(3) The Alabama Attorney General.

(4) Three incumbent circuit judges appointed by the President of the Circuit Judges Association, one of whom shall be from the most populous circuit. One member shall be appointed for three years, one member shall be appointed for four years, and one member shall be appointed for five years. All appointments to fill vacancies shall be for the duration of the unexpired term and subsequent appointments shall be for five-year terms. Any member so appointed shall serve only so long as the member remains an incumbent circuit judge.

(5) Three incumbent district judges appointed by the President of the District Judges Association, one of whom shall be from a county without a dedicated circuit judge. One member shall be appointed for three years, one member shall be appointed for four years, and one member shall be appointed for five years. All appointments to fill vacancies shall be for the duration of the unexpired term and subsequent appointments shall be for five-year terms. Any member so appointed shall serve only so long as the member remains an incumbent district judge.

(6) Three licensed attorneys, two appointed by the President of the Alabama State Bar and one appointed by the President of the Alabama Lawyers Association. One member shall be appointed for three years, one member shall be appointed for four years, and one member shall be appointed for five years. All appointments to fill vacancies shall be for the duration of the unexpired term and subsequent appointments shall be for five-year terms. Any member so appointed shall serve only so long as the member remains a member in good standing of the Alabama State Bar.

(b) The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The appointing authorities must coordinate together to achieve this diversity.

(c) A majority of the commission shall constitute a quorum for the transaction of business. The commission shall meet at least once annually beginning in the first quarter of 2018. The first committee meeting shall be set by the Chief Justice. Members shall serve without compensation.

(d) The commission shall annually review the need for increasing or decreasing the number of judgeships in each district court and circuit court using the following criteria:

(1) Judicial Weighted Caseload Study, as adopted by the Alabama Supreme Court.

(2) Population of the district or circuit as determined on the basis of the most recent decennial census of the United States or annual population estimates prepared by the United States Bureau of the Census.

(3) Judicial duties in the district or circuit, including consideration of those circuits which have specialized divisions.

(4) Uniformity in the calculation of how civil, criminal, and domestic cases are accounted for between circuits.

(5) Any other information deemed relevant by the commission.

(e) Based on the criteria in subsection (d), the commission shall annually determine the need for increasing or decreasing judgeships in the district and circuit courts and rank each court accordingly. The commission shall provide this list to the Governor and the Legislature no later than 30 days after it is completed.



Section 12-9A-2 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MARCH 6, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Only in the event of a vacancy due to death, retirement, resignation, or removal from office of a district or circuit judge, the Judicial Resources Allocation Commission shall have 30 days to determine whether to reallocate such judgeship to another district or circuit. The commission may also choose to reallocate a judgeship if the incumbent judge is not eligible to run for reelection as a result of the age limitation provided for in Section 155 of the Constitution of Alabama 1901, as amended, by notifying the Secretary of State no later than one year prior to the close of qualifying for candidates to run for such judgeship. All reallocation decisions require a two-thirds vote of the commission members. In determining whether to reallocate such judgeship, the commission shall consider the need based on the district and court rankings as determined pursuant to Section 12-9A-1. However, in no event shall the commission reallocate a judgeship to another district or circuit if doing so would cause the district or circuit from which the judgeship was being removed to move into the ten counties in most need of a district judge or the ten circuits, or divisions thereof, in most need of a circuit judge based on the rankings provided pursuant to Section 12-9A-1. Additionally, each county shall continue to have at least one district judge.

(b) In the event the commission chooses not to reallocate the vacant judgeship within the 30 days prescribed in subsection (a), the vacancy shall be filled according to law in the district or circuit in which the judgeship is located.

(c) In the event the commission chooses to reallocate the vacant judgeship within the 30 days prescribed in subsection (a), the vacancy shall be filled according to law for the district or circuit to which the judgeship is reallocated. The person appointed to fill the judgeship shall serve the required time period pursuant to law before running for election, at which time the reallocated judgeship shall be subject to election in the district or circuit to which the judgeship was reallocated.

(d) Upon the reallocation of the judgeship, all remaining judgeships in the district or circuit from which the judgeship was reallocated shall be renumbered appropriately. Additionally, the state resources allocated to fund the judgeship shall continue to fund the judgeship in the district or circuit to which it was reallocated.

(e) The chair of the commission shall keep a true record of all the proceedings of the meetings of the commission. At the call of any member, the vote on any pending question shall be taken by ayes and nays, and the same shall be entered in the record. The records of the proceedings of the commission shall be open to any member of the commission and to the public and a copy of the record, certified by the chair, shall be kept in the records of commission maintained by the chair.



Section 12-9A-3 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MARCH 6, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

A district or circuit judge appointed to a reallocated judgeship pursuant to this chapter shall have and exercise all jurisdiction, power, rights, and authority and shall possess all of the qualifications, perform all of the duties, and shall be subject to all of the responsibilities and duties of the office to which other district or circuit judges are subject.



Section 12-9A-4 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MARCH 6, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The annual compensation of the circuit or district judges appointed pursuant to this chapter shall be in accordance with Chapter 10A of this title.



Section 12-9A-5 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MARCH 6, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) No later than January 1, 2018, the Alabama Supreme Court shall revise the factors considered in the Judicial Weighted Caseload Study to uniformly, fairly, and accurately account for criminal cases by counts brought against a defendant.

(b) No judgeship shall be reallocated until three years of data is available after the revision of the factors considered in the Judicial Weighted Caseload Study as provided in this section.

(c) No judicial circuit shall lose more than one judgeship through allocation in a two year period.



Section 12-9A-6 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MARCH 6, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Judicial Resources Allocation Commission shall be subject to the Alabama Open Meetings Act and the Alabama Open Records Act.






Chapter 10 - JUDICIAL COMPENSATION COMMISSION.

Section 12-10-1 - Designation and term of office of chairman.

The members of the Judicial Compensation Commission created by Constitutional Amendment No. 328 shall, by majority vote, designate a chairman from among their number who shall serve for one year from the date of election or until his successor is designated and assumes his responsibilities.



Section 12-10-2 - Powers of members of commission as to witnesses, etc.

Each member of the commission shall have the power to administer oaths, take testimony, subpoena and compel the attendance of witnesses and the production of all books, papers, records or documents deemed by the commission to be material or pertinent to any subject within the scope of its studies and investigations.



Section 12-10-3 - Reimbursement of expenses of members of commission.

Commission members shall be reimbursed for actual and necessary expenses incurred in the performance of their duties on the commission; provided, that such expenses shall be approved by the chairman and shall be filed with the Comptroller of the State of Alabama.



Section 12-10-4 - Recommendation to Legislature by commission of salary and expense allowances to be paid judges generally.

The Judicial Compensation Commission shall recommend to the Legislature the salary and expense allowances to be paid from the State Treasury for all judges of this state except for municipal and probate judges.



Section 12-10-5 - When recommendations may be submitted to Legislature; recommendations to become law upon adjournment of legislative session to which submitted unless rejected or altered by legislative act; recordation and publication thereof.

(a) The commission may submit recommendations in the form of a report to the Legislature at any time within the first five calendar days of any session.

(b) Unless rejected by a joint resolution or altered by act of the Legislature at the session to which the report is submitted, the recommendations of the commission shall become law upon the adjournment of that session of the Legislature.

(c) Upon adjournment, the recommendations that have become law shall become effective immediately and shall be recorded and published as other laws.






Chapter 10A - UNIFORM JUDICIAL PAY PLAN.

Section 12-10A-1 - Compensation of judges - Uniform plan.

(a) In recognition of the disparity in compensation of circuit and district judges caused by varying amounts of local supplements to state salaries and the need for a uniform plan of compensation, the following comprehensive plan is adopted for the compensation of judges. This plan, when implemented, shall reward judges for judicial experience and phase out local salary supplements and expense allowances.

(1) On October 1, 2000, the salary of circuit judges paid from the State Treasury shall be increased to the amount authorized for attorneys in the classified service of the state as Attorney IV, step 14, on June 10, 1999, and the salary of the Supreme Court Justices, judges of the appellate courts, and district judges shall be adjusted correspondingly as provided by Act 90-111, 1990 Regular Session (Acts 1990, p. 132).

(2) On October 1, 2001, the salary of circuit judges paid from the State Treasury shall be increased to the amount authorized for attorneys in the classified service of the state as Attorney IV, step 17, on June 10, 1999, and the salary of the Supreme Court Justices, judges of the appellate courts, and district judges shall be adjusted correspondingly as provided by Act 90-111, 1990 Regular Session (Acts 1990, p. 132).

(3) On October 1, 2002, the salaries of the circuit judges paid from the State Treasury shall be fixed at one thousand dollars ($1,000) above the maximum amount authorized on June 10, 1999, for attorneys in the classified service of the state as Attorney IV, and the salary of Supreme Court Justices, judges of the appellate courts, and district judges shall be adjusted correspondingly as provided by Act 90-111, 1990 Regular Session (Acts 1990, p. 132).

The salaries of circuit judges shall not be increased above the amounts provided in this chapter as the result of any increases in the salaries of Attorneys IV which may occur after June 10, 1999.

(b) A circuit or district judge, Supreme Court Justice, or judge of an appellate court may not receive a cost-of-living raise during fiscal year 2000-2001, 2001-2002, or 2002-2003, other than an increase as provided by this chapter and Act 90-111, 1990 Regular Session (Acts 1990, p. 132).

(c) A circuit or district judge who is first elected or appointed after October 1, 2001, shall be paid compensation only from the State Treasury, and may not receive any salary supplement or expense allowance, or both, from any county.

(d)(1) Effective October 1, 2000, all circuit and district judges shall receive as additional compensation from the state the base salary provided in subsection (a) plus the appropriate amount for bench experience calculated pursuant to subdivision (2). Any salary supplement or expense allowance being paid by a county commission on September 30, 2000, to a sitting judge shall be diminished on October 1, 2000, and each October 1 thereafter, by the amount that the judge receives from the state for his or her bench experience as provided in subdivision (2). No salary supplement or expense allowance may increase after June 10, 1999.

(2) Effective October 1, 2000, the salary of circuit judges, district judges, Supreme Court Justices, and judges of the appellate courts shall be increased by 1.25 percent for every year that they have served as judges or justices of a state court to a maximum of 25 percent of the base salary.

(3) Any local salary supplement or expense allowance paid to a circuit or district judge shall be reduced by the amount of any increase in compensation brought about by virtue of the bench experience provision in subdivision (2).

(e) Notwithstanding the provisions of subsection (d), no circuit judge, district judge, Supreme Court Justice, or judge of the appellate courts shall have his or her salary increased for bench experience after May 26, 2004.

(f) Effective April 23, 2006, notwithstanding subsection (e), the provisions of subsection (d), which provide for additional compensation based on bench experience are reinstated, as they apply to circuit and district judges only.



Section 12-10A-2 - Compensation of judges - Phase-out of local supplements and expense allowances.

The Legislature, recognizing the need to eliminate the disparities in compensation of circuit and district judges due to county supplements and expense allowances in varying amounts authorized by local acts, shall phase out all local supplements and expense allowances as follows:

(1) No Supreme Court Justice, appellate judge, circuit judge, or district judge shall receive a cost-of-living raise during fiscal year 2000-2001, 2001-2002, or 2002-2003, other than as provided in Section 12-10A-1 and Act 90-111, 1990 Regular Session (Acts 1990, p. 132).

(2) Any county supplement or expense allowance authorized to be paid to a circuit or district judge in office on any day on or after October 1, 2000, to October 1, 2001, inclusive, shall be diminished by the amount the judge receives from the state for his or her bench experience pursuant to subdivision (2) of Section 12-10A-1.

(3) No salary supplement or expense allowance may increase after June 10, 1999.

(4) No county supplement or expense allowance shall be provided to any circuit or district judge who is first elected or appointed to office after October 1, 2001.

(5) If the implementation of subdivision (2) results in a reduction in salary supplements for a circuit or district judge who receives a supplement from more than one county, such reduction shall be divided proportionally among the affected counties.



Section 12-10A-3 - Applicability to judicial retirement compensation.

(a) Passage of this chapter shall not repeal any law which, on June 10, 1999, provides for the retirement compensation payable from the treasury of any county to a circuit or district judge. Any contribution required by law to be made by a circuit or district judge to be entitled to retirement benefits shall continue at the dollar amount required to be contributed on June 10, 1999, and for any judge elected or appointed on or after June 10, 1999, any benefit paid from the treasury of any county to judges who in the future shall retire shall be fixed at the dollar amount required to be paid on June 10, 1999.

Nothing in this chapter shall be construed as reducing the benefits payable from the county treasury to judges who have retired or to judges who are in active service on June 10, 1999.

(b) Notwithstanding any provision herein to the contrary, any circuit or district judge who is first elected or appointed after October 1, 2001, shall receive retirement benefits only from the Judicial Retirement Fund of Alabama, and shall not receive any retirement benefit from any county.

(c) No provision of this chapter shall reduce the amount of retirement benefits from the Judicial Retirement Fund currently authorized for retired justices and judges.



Section 12-10A-4 - Funding.

(a) To provide the employer's costs to implement the uniform pay plan adopted by this chapter, there is appropriated to the Unified Judicial System from the State General Fund the following amounts: For fiscal year 2000-2001, nine million five hundred thousand dollars ($9,500,000); for fiscal year 2001-2002, twelve million five hundred thousand dollars ($12,500,000); for fiscal year 2002-2003 and each subsequent fiscal year thereafter, fourteen million one hundred thousand dollars ($14,100,000).

(b) There is appropriated from the State Treasury to the Supreme Court of Alabama the amount of two hundred thousand dollars ($200,000) for the fiscal year ending September 30, 2000, and each fiscal year thereafter, to be used for the furtherance of attorney professionalism and the statewide coordination of pro bono services in civil cases.



Section 12-10A-5 - Increase in fees.

The increase in fees authorized by this chapter shall not affect an increase in the fees authorized in Section 12-17-224, or any existing cost, fee, fine, or assessment except those specifically set out in this chapter.



Section 12-10A-6 - Applicability to other constitutional officers.

(a) Any district attorney or constitutional officer other than a judge whose compensation is affected by this chapter who receives a local supplement shall have his or her supplement reduced by any increase in his or her state compensation until the supplement is eliminated. No officer appointed or elected after October 1, 2001, shall receive a county supplement or expense allowance in addition to his or her state salary and no salary supplement or expense allowance may increase after June 10, 1999.

(b) The phrase "circuit judges" as used in Section 12-17-182, shall refer to circuit judges who, due to bench experience, are receiving the maximum amount of state compensation.






Chapter 11 - CIRCUIT COURTS.

Article 1 - General Provisions.

Section 12-11-1 - Circuit court in every county.

(a) There is provided in every county in the state a circuit court with all the jurisdiction and powers that are conferred on the circuit court by the Constitution and laws of this state.

(b) Persons elected to or appointed to a circuit court judgeship after January 1, 2010, must have been licensed by the Alabama State Bar Association a combined total of five years or more, or by any other state bar association for a combined total of five years or more, prior to beginning a term of office or appointment to serve a vacant term of office.



Section 12-11-2 - State divided into judicial circuits; enumeration of circuits.

The State of Alabama is divided into judicial circuits for the circuit courts, numbered and composed of counties as follows:

(1) First circuit - Choctaw, Clarke and Washington.

(2) Second circuit - Butler, Crenshaw and Lowndes.

(3) Third circuit - Barbour and Bullock.

(4) Fourth circuit - Bibb, Dallas, Hale, Perry and Wilcox.

(5) Fifth circuit - Chambers, Macon, Randolph and Tallapoosa.

(6) Sixth circuit - Tuscaloosa.

(7) Seventh circuit - Calhoun and Cleburne.

(8) Eighth circuit - Morgan.

(9) Ninth circuit - Cherokee and DeKalb.

(10) Tenth circuit - Jefferson.

(11) Eleventh circuit - Lauderdale.

(12) Twelfth circuit - Coffee and Pike.

(13) Thirteenth circuit - Mobile.

(14) Fourteenth circuit - Walker.

(15) Fifteenth circuit - Montgomery.

(16) Sixteenth circuit - Etowah.

(17) Seventeenth circuit - Marengo, Greene and Sumter.

(18) Eighteenth circuit - Shelby.

(19) Nineteenth circuit - Autauga, Chilton and Elmore.

(20) Twentieth circuit - Henry and Houston.

(21) Twenty-first circuit - Escambia.

(22) Twenty-second circuit - Covington.

(23) Twenty-third circuit - Madison.

(24) Twenty-fourth circuit - Fayette, Lamar and Pickens.

(25) Twenty-fifth circuit - Marion and Winston.

(26) Twenty-sixth circuit - Russell.

(27) Twenty-seventh circuit - Marshall.

(28) Twenty-eighth circuit - Baldwin.

(29) Twenty-ninth circuit - Talladega.

(30) Thirtieth circuit - St. Clair.

(31) Thirty-first circuit - Colbert.

(32) Thirty-second circuit - Cullman.

(33) Thirty-third circuit - Dale and Geneva.

(34) Thirty-fourth circuit - Franklin.

(35) Thirty-fifth circuit - Conecuh and Monroe.

(36) Thirty-sixth circuit - Lawrence.

(37) Thirty-seventh circuit - Lee.

(38) Thirty-eighth circuit - Jackson.

(39) Thirty-ninth circuit - Limestone.

(40) Fortieth circuit - Clay and Coosa.

(41) Forty-first circuit - Blount.



Section 12-11-3 - Circuit court to be held in each county at courthouse, etc.

Except when otherwise provided by law, the circuit courts of the several counties shall be held at the courthouses thereof.



Section 12-11-4 - When courts open.

The circuit courts of the several counties of the state shall be open for the transaction of any and all business or judicial proceedings of every kind at all times.



Section 12-11-5 - Provision for regular or special sessions of court.

The presiding circuit judge of each circuit court shall provide, by written direction to the circuit clerk, for the holding of regular or special sessions of the court; provided, that nothing herein contained shall be construed to prevent the transaction of business by the court at times when the court is not in session.



Section 12-11-6 - Notice of special sessions.

When the court or judge has ordered or directed that a special session of the court be held, the clerk of the court shall, as soon as practicable, notify either the parties or one of their attorneys of record of the date of holding such special session, which notice may be given by personal service or by mailing a letter to each of the parties or to one of his attorneys of record, by the clerk of the court.



Section 12-11-7 - Witnesses and process for special sessions.

The circuit clerk shall, immediately after an order for a special session is made, mail to each party and his attorney of record in any case subject to trial at such session a copy of such order, addressed to such party or attorney at the post office nearest his residence, if known, duly stamped. Subpoenas shall issue for witnesses in any civil or criminal case at such special session.



Section 12-11-8 - "Session of court" defined.

The term "session of court," when used in this code, means any period of time fixed by the presiding judge of the court for the trial of cases or the transaction of any other business, unless the context clearly indicates to the contrary.



Section 12-11-9 - Transfer of cases - Between circuit court and district court.

If a case filed in the circuit court is within the exclusive jurisdiction of a district court or a case filed in the district court is within the exclusive jurisdiction of the circuit court, the circuit clerk or a judge of the court where the case was filed shall transfer the case to the docket of the appropriate court, and the clerk shall make such cost and docket fee adjustments as maybe required and transfer all case records. This section does not apply to cases filed in the circuit court prior to January 16, 1977.



Section 12-11-10 - Transfer of cases - Involuntary juvenile commitment proceedings.

Except as provided in Chapter 15 of this title, involuntary commitment proceedings, primarily cognizable before the probate courts, may be transferred to the circuit court for adjudication on motion of a party to the proceeding in probate court, according to rules governing transfer of these proceedings. Probate court offices shall maintain records of all commitment proceedings.



Section 12-11-11 - Transfer of cases - Transfer to another court in same county.

Whenever it shall appear to the court that any case filed therein should have been brought in another court in the same county, the court shall make an order transferring the case to the proper court, and the clerk or register shall forthwith certify the pleadings, process, costs and order to the court to which the case is transferred, and the case shall be docketed and proceed in the court to which it is transferred, and the costs accrued in the court in which the case was originally filed shall abide by the result of the case in the court to which transferred.






Article 2 - Jurisdiction.

Section 12-11-30 - Generally.

(1) CIVIL. The circuit court shall have exclusive original jurisdiction of all civil actions in which the matter in controversy exceeds ten thousand dollars ($10,000), exclusive of interest and costs, and shall exercise original jurisdiction concurrent with the district court in all civil actions in which the matter in controversy exceeds six thousand dollars ($6,000), exclusive of interest and costs.

(2) CRIMINAL. The circuit court shall have exclusive original jurisdiction of all felony prosecutions and of misdemeanor or ordinance violations which are lesser included offenses within a felony charge or which arise from the same incident as a felony charge; except, that the district court shall have concurrent jurisdiction with the circuit court to receive pleas of guilty in felony cases not punishable by sentence of death. The circuit court may, on conviction of a defendant, upon a showing of inability to make immediate payment of fine and costs, continue the case from time to time to permit the fine and costs to be paid.

(3) APPELLATE. The circuit court shall have appellate jurisdiction of civil, criminal, and juvenile cases in district court and prosecutions for ordinance violations in municipal courts, except in cases in which direct appeal to the Courts of Civil or Criminal Appeals is provided by law or rule. Appeals to the circuit court shall be tried de novo, with or without a jury, as provided by law.

(4) SUPERINTENDENCE OF DISTRICT, MUNICIPAL AND PROBATE COURTS. The circuit court shall exercise a general superintendence over all district courts, municipal courts, and probate courts.

(5) CONTEMPTS. The circuit court may punish contempts by fines not exceeding one hundred dollars ($100) and by imprisonment not exceeding five days. The power of the circuit court to enforce its orders and judgements by determinations of civil contempt shall be unaffected by this section.

(6) GENERAL. The circuit court shall have other powers as provided by law.



Section 12-11-31 - Equitable jurisdiction.

The powers and jurisdiction of circuit courts as to equitable matters or proceedings shall extend:

(1) To all civil actions in which a plain and adequate remedy is not provided in the other judicial tribunals.

(2) To all cases founded on a gambling consideration, so far as to sustain a petition for discovery and grant relief.

(3) To subject an equitable title or claim to real estate, and generally all equitable assets to the payment of debts.

(4) To such other cases as may be provided by law.

(5) To establish and define uncertain or disputed boundary lines, whether the complaint contains an independent equity or not.



Section 12-11-32 - Jurisdiction to sell property and franchises of public utility corporation.

All circuit courts of this state are authorized and empowered to order the sale of the property and franchises of public utility corporations upon a civil action by a creditor or creditors having a judgment against such public utility corporations.



Section 12-11-33 - Cases of which circuit courts take cognizance in equitable matters.

Circuit courts, when exercising equitable jurisdiction, must take cognizance of the following cases:

(1) When the defendants reside in this state.

(2) Against nonresidents, when the object of the action concerns an estate of, lien or charge upon lands or the disposition thereof, or any interest in, title to, or encumbrance on personal property within this state, or where the cause of action arose, or the act on which the civil action is founded was to have been performed in this state.

(3) In such other cases as such courts are by law required to take jurisdiction.



Section 12-11-40 - Proceedings on administration of estates in circuit court.

In the administration of estates in the circuit court in this state, such court, in the exercise of such jurisdiction, shall proceed according to the Alabama Rules of Civil Procedure and shall, where necessary, permit service by publication in the manner provided for publication in said rules, without regard to any of the statutory requirements provided for administration of estates in the probate court, and shall have power to appoint personal representatives in cases pending in the circuit court in cases of vacancy.



Section 12-11-41 - Removal of administration of estates from probate court.

The administration of any estate may be removed from the probate court to the circuit court at any time before a final settlement thereof, by any heir, devisee, legatee, distributee, executor, administrator or administrator with the will annexed of any such estate, without assigning any special equity; and an order of removal must be made by the court, upon the filing of a sworn petition by any such heir, devisee, legatee, distributee, executor, administrator or administrator with the will annexed of any such estate, reciting that the petitioner is such heir, devisee, legatee, distributee, executor, administrator or administrator with the will annexed and that, in the opinion of the petitioner, such estate can be better administered in the circuit court than in the probate court.



Section 12-11-41.1 - Transfer to circuit court; remand to probate court.

(a) In any county where the judge of probate is required to be learned in the law, the administration of any estate may be removed from the probate court to the circuit court pursuant to Section 12-11-41 at any time before a proceeding for final settlement thereof is commenced in probate court by any heir, devisee, legatee, distributee, executor, administrator, or administrator with the will annexed of the estate, without assigning any special equity. The circuit court shall remand the administration of an estate transferred pursuant to this section to the probate court if the circuit court finds that the removal was sought for the purpose of improper delay or did not comply with applicable law. The circuit court may remand the administration of an estate pursuant to this section to the probate court if the circuit court finds that any of the following apply:

(1) The circuit court has issued a final order or judgment on all contested matters pending before the circuit court in the administration of the estate and the time for an appeal of the order or judgment has expired without an appeal being filed or, if an appeal was filed, after the final adjudication of the appeal.

(2) All interested parties or their representatives request the estate administration be remanded to probate court.

(b) Nothing in subsection (a) shall prevent the administration of an estate from being removed again to the circuit court pursuant to Section 12-11-41 after the administration has been remanded to the probate court as provided above.






Article 3 - Correction of Errors in Probate Court.

Section 12-11-60 - Settlements of estates.

(a) When any error of law or fact has occurred in the settlement of any estate of a decedent to the injury of any party, without any fault or neglect on his part, such party may correct such error by filing a complaint in the circuit court within two years after the final settlement thereof. The evidence filed in the probate court in relation to such settlement must be received as evidence in the circuit court, with such other evidence as may be adduced. A failure to appeal from the decree of the probate court shall not be held to be such fault or neglect as will bar the plaintiff the remedy herein provided.

(b) The limitations of subsection (a) of this section do not extend to infants or persons of unsound mind who are allowed two years after the termination of their respective disabilities, but in no case to exceed 20 years.

(c) Errors of law or fact in the settlement of accounts of guardians may be corrected in the circuit court according to the provisions of subsections (a) and (b) of this section.



Section 12-11-61 - Irregular sales of lands under decrees of probate court may be confirmed.

Sales of lands made under a decree of the probate court, the parties in interest having had legal notice of the proceedings in which the decree was rendered, which are invalid because of errors, omissions or irregularities in the proceedings in the probate court, may be confirmed by a judgment of the circuit court if it is shown that the lands were sold for their full value, which has been fully paid to the party entitled to receive it.









Chapter 11A - PRIVATE JUDGE.

Section 12-11A-1 - Definitions.

As used in this chapter, private judge means a person who is qualified to act as a judge of a case.



Section 12-11A-2 - Qualifications; requirements.

(a) Persons who may act as private judges shall:

(1) Have been, but are not actively serving as, a judge of a district or circuit court and have served in the capacity of judge for at least six consecutive years.

(2) Be admitted to the practice of law in Alabama.

(3) Be an active member in good standing of the Alabama State Bar Association.

(4) Be a resident of Alabama.

(b) A person may act as a judge of a case under this chapter only if all of the following occur:

(1) All parties to the action file a written petition with the circuit clerk of the court in which the action is pending requesting a private judge and naming the person whom the parties wish to have as private judge. The petition shall be accompanied by a form signed by the private judge selected consenting to the appointment.

(2) The case is one over which the court in which the former judge served would have had subject matter and monetary jurisdiction.

(3) The case is founded exclusively on domestic relations, contract, tort, or a combination of contract and tort.



Section 12-11A-3 - Registration; petition for appointment.

(a) A former judge qualified under this chapter who wishes to serve as a private judge must register with the Director of the Alabama Center for Alternative Dispute Resolution. The director shall verify that the former judge is qualified to serve as a private judge and shall compile and periodically update a list of registered private judges. The list of registered private judges shall be made available by the center to the public and to all actively serving judges in the state. The center may charge private judges an annual registration fee.

(b) If the parties to an action wish to have the action heard before a private judge, all parties shall submit to the circuit clerk of the court in which the action is pending a written petition for the appointment of a private judge and consent to appointment from the private judge selected as described in subdivision (1) of subsection (b) of Section 12-11A-2.

(c) The clerk shall forward the petition to the presiding judge of the circuit in which the proceedings are pending who shall verify that the former judge is registered under this section and shall enter an order granting the petition and appointing the private judge selected by the parties.

(d) The petition for an appointment of a private judge in a proceeding may be filed contemporaneously with the filing of the action or any time after the action has been filed, but before the beginning of a trial.



Section 12-11A-4 - Trial without jury; powers of private judge; immunity; procedures.

(a) A trial conducted by a private judge shall be conducted without a jury.

(b) A person who serves as a private judge has, for each case the private judge hears, the same powers as the judge of a circuit court in relation to the following:

(1) Court procedure.

(2) Deciding the outcome of the case.

(3) Attendance of witnesses.

(4) Punishment of contempt.

(5) Enforcement of orders.

(6) Administering oaths.

(7) Giving all necessary certificates for the authentication of the records and proceedings.

(c) A person appointed as a private judge pursuant to the terms of this chapter shall have immunity in the same manner and to the same extent as a judge in the State of Alabama.

(d) All proceedings in an action heard by a private judge are of record and must be:

(1) Filed with the clerk of the circuit court in the county of proper venue under the Alabama Rules of Civil Procedure.

(2) Made available to the public in the same manner as circuit court records.

(e) The Alabama Rules of Civil Procedure shall apply for all actions brought before a private judge. The private judge shall maintain jurisdiction over all matters brought before him or her until the order is deemed final and appealable, as defined by the Alabama Rules of Civil Procedure. An appeal from an action or a judgment of a private judge may be taken in the same manner as an appeal from the circuit court of the county where the case is filed.



Section 12-11A-5 - Filing fee.

A filing fee of one hundred dollars ($100) shall be required with every petition to appoint a private judge. This one hundred dollar ($100) fee shall be distributed in equal parts to the Administrative Office of Courts and to the office of the clerk of the county in which the case being heard by the private judge is pending. Otherwise, costs in an action brought before a private judge shall be taxed and distributed in the same manner as costs in the circuit court of the county in which the case is filed.



Section 12-11A-6 - Services provided by circuit court clerk and sheriff.

(a) The clerk of the circuit court of the county in which the case is filed shall provide the same case management services as with any other case filed in the circuit clerk's office. The private judge hearing a case under this chapter shall have access to all pleadings, docket entries, and other filings as would a judge hearing the case.

(b) The sheriff of the county in which the case is filed shall provide such services related to service of process as for any other case filed in the county.



Section 12-11A-7 - Time and place of hearing; notice.

(a) A case heard by a private judge may be heard:

(1) At any time.

(2) At any place in Alabama.

(b) A private judge under this chapter shall provide to the clerk of the court in which the case was filed the dates, times, and places of any proceeding that could result in a judgment. The notice shall be provided to the clerk and entered in the clerk's records at least three days before the proceeding is conducted.



Section 12-11A-8 - Compensation.

Notwithstanding the Rules of Civil Procedure, a private judge may receive compensation for hearing a case in an amount and subject to the terms and conditions agreed to by the private judge and the parties to the case. A contract for the services of a private judge must provide for the payment of the judge's compensation by the parties, the compensation of all personnel, and the costs of all facilities and materials that are used in relation to the case and not otherwise covered.






Chapter 12 - DISTRICT COURTS.

Article 1 - General Provisions.

Section 12-12-1 - Establishment, designation, etc.; location of sessions of district courts; abolition of courts not authorized by Constitution.

(a) The district court of Alabama, a trial court of limited jurisdiction, is created and established, effective January 16, 1977, and shall be subdivided according to districts and styled the district court of the county. Persons elected or appointed to a district court judgeship after January 1, 2010, must have been licensed by the Alabama State Bar Association a combined total of three years or more, or by any other state bar association for a combined total of three years or more, prior to beginning a term of office or appointment to serve a vacant term of office.

(b) Sessions of the district court shall be held in each county seat, each municipality containing a population of 1,000 or more where no municipal court exists, to be restricted to municipal cases, and at other locations within counties in which geographical venue, as described in Section 12-12-36, lies in more than one place.

(c) All courts which are not authorized by Article 6 of the Constitution shall retain their power through January 15, 1977, at which time they shall be abolished. Judgments of courts which cease to exist at the end of that day shall continue in effect, and the courts of the unified system are vested with jurisdiction to enforce such judgments.

All cases then pending in courts which cease to exist shall be transferred to the appropriate district or circuit court. Cases which could be filed in district court under the provisions of this chapter shall be transferred to the district court; provided, that any case containing a demand for a jury trial filed before January 15, 1977, which could have been granted in the court where filed, shall be transferred to the appropriate circuit court.



Section 12-12-2 - District court a court of record; preparation, maintenance, etc., of records of proceedings generally; employment of reporters or provision for transcripts of proceedings by parties.

(a) The district court shall be a court of record.

(b) Records of proceedings shall be made, maintained and preserved according to rules promulgated by the supreme court, but neither reports nor transcripts of proceedings shall be required, except as provided by law or rule.

(c) Any party may employ a reporter or provide for a transcript of the proceedings on his own account.



Section 12-12-3 - Trial of cases.

All cases in the district court shall be tried by the judge, who shall determine all issues of law and fact without a jury.



Section 12-12-4 - Powers of court as to disposition of criminal cases generally.

In disposing of cases within its criminal jurisdiction, the district court may impose and suspend sentences, place criminal defendants on probation, remit fines and court costs and release defendants on personal recognizance in accordance with standards prescribed by law or rule; provided, that the court may enter an order authorizing the defendant to drive under the conditions set forth in the order.



Section 12-12-5 - Continuation of cases to permit payment of fines and costs.

The district court may, on conviction of a defendant, upon a showing of inability to make immediate payment of fine and costs, continue the case from time to time to permit the fine and costs to be paid.



Section 12-12-6 - Powers as to punishment for contempt.

In all matters before the district court, the district court shall have and possess power to punish for contempts as heretofore or hereafter granted to the circuit court by law, in Section 12-11-30 or otherwise, and by the common law of this state.



Section 12-12-7 - Issuance of writs.

The district court may issue all writs necessary to preserve and enforce its jurisdiction and authority.



Section 12-12-8 - District attorney of circuit charged with responsibility for district court prosecutions.

The district attorney of the circuit in which a district court is located shall have responsibility for prosecutions in the district court.



Section 12-12-9 - Abolition of office of county solicitor and performance of functions thereof by assistant district attorneys; election by county solicitors serving terms to which elected prior to January 16, 1977, to become assistant district attorneys for duration of terms.

On January 16, 1977, the functions of the position of county solicitor shall be performed by assistant district attorneys, and the office of county solicitor shall be abolished.

County solicitors serving terms to which they have been elected prior to January 16, 1977, may elect to become assistant district attorneys for the duration of their electoral terms without diminution of salary or expense payments.



Section 12-12-10 - Supervision of district courts by presiding circuit judges.

The presiding judge of each circuit shall have general supervision of the administrative operation of the district courts within the circuit, subject to rules of the Supreme Court and the administrative authority of the Chief Justice.



Section 12-12-11 - Applicability of Alabama Rules of Civil Procedure.

The Alabama Rules of Civil Procedure shall be applicable to all civil actions brought in the district court, except as they are inconsistent with this chapter and except as the Supreme Court may otherwise provide by rule.






Article 2 - Jurisdiction Generally; Venue.

Section 12-12-30

The original civil jurisdiction of the district court of Alabama shall be uniform throughout the state, concurrent with the circuit court, except as otherwise provided, and shall include all civil actions in which the matter in controversy does not exceed ten thousand dollars ($10,000), exclusive of interest and costs, and civil actions based on unlawful detainer; except, that the district court shall not exercise jurisdiction over any of the following matters:

(1) Actions seeking equitable relief other than:

a. Equitable questions arising in juvenile cases within the jurisdiction of the district court.

b. Equitable defenses asserted or compulsory counterclaims filed by any party in any civil action within the jurisdiction of the district court.

(2) Any actions enumerated in Rule 81 of the Alabama Rules of Civil Procedure other than any of the following:

a. Actions based in negligence against municipalities.

b. Actions seeking substitution of lost or destroyed records or instruments.

c. Summary motion proceedings.

d. Relieving disabilities of nonage.

(3) Actions seeking declaratory judgments.

(4) Appeals from probate or municipal courts.



Section 12-12-31 - Small claims actions; attorney representation; when; attorney fees; prosecution of assigned claims; license required.

(a) The district court shall exercise exclusive jurisdiction over all civil actions in which the matter in controversy, exclusive of interest and costs, does not exceed six thousand dollars ($6,000). These actions shall be placed on a small claims docket by each district court and shall be processed according to uniform rules of simplified civil procedure as may be promulgated by the Supreme Court.

(b) A party, including an individual, partnership, or corporation, may appear in cases on the small claims docket of district court with or without representation by an attorney. If a partnership appears without representation by an attorney, the person representing the partnership shall be a partner or employee of the partnership and if a corporation appears without representation by an attorney, the person representing the corporation shall be an officer or full-time employee of the corporation.

(c) No party shall seek or recover any judgment in a case on the small claims docket which includes an award of attorney fees unless the party is represented by a licensed attorney.

(d) No action shall be filed or prosecuted on the small claims docket by an assignee of the claim which is the subject matter of the action without being represented by a licensed attorney; nor shall any person, firm or corporation, excluding licensed attorneys, file or prosecute such an action on behalf of the original owner of the claim.

(e) No action may be filed or prosecuted on the small claims docket by any individual whose license to practice law, at the time of filing or prosecution, has been revoked, suspended, or otherwise impaired for disciplinary reasons by the Alabama Board of Bar Commissioners or the Alabama Supreme Court.

(f) Notwithstanding any other provision of law, the docket fee for cases on the small claims docket in which the matter in controversy exceeds one thousand five hundred dollars ($1,500) shall be the same as the docket fee set for cases in the district court that are not small claims cases.



Section 12-12-32 - Criminal jurisdiction generally.

(a) Misdemeanors. The district court shall have exclusive original trial jurisdiction over prosecutions of all offenses defined by law or ordinance as misdemeanors, except:

(1) Prosecutions by municipalities having municipal courts;

(2) Any such prosecution which also involves a felony offense which is within the exclusive jurisdiction of the circuit court, except as the district court is empowered to hold preliminary hearings with respect to felonies and to receive guilty pleas as provided in subsection (b) of this section; and

(3) Any misdemeanor for which an indictment has been returned by a grand jury.

(b) Felonies.

(1) The district court may exercise original jurisdiction concurrent with the circuit court to receive pleas of guilty in prosecutions of offenses defined by law as felonies not punishable by sentence of death.

(2) The district court shall have jurisdiction to hold preliminary hearings in prosecutions for felonies as provided for in Title 15 of this code.



Section 12-12-33 - Extradition proceedings.

The district court may exercise jurisdiction over proceedings relating to demands for extradition made by another jurisdiction pursuant to the laws of Alabama governing extradition.



Section 12-12-34 - Juvenile jurisdiction.

Juvenile jurisdiction shall be exercised concurrently by the district court and the circuit court as provided by law.



Section 12-12-35 - Transfer of adoption proceedings to district court from probate court; maintenance of records of adoption proceedings.

(a) Adoption proceedings, primarily cognizable before the probate court, may be transferred to the district court on motion of a party to the proceeding in probate court.

(b) When adoption proceedings are transferred to the district court, a copy of the record of such proceedings shall be filed in the probate court, and the probate court offices shall maintain records of all adoption proceedings within their respective counties.



Section 12-12-36 - Venue generally; transfer of actions improperly located; designation of additional locations for court sites.

(a) Venue in the district court lies in the county where venue would lie for civil or criminal actions brought in the circuit court, except that:

(1) In counties where venue has lain within an area of lesser geographic extent than the county for any categories of cases which were on December 18, 1973, within the jurisdiction of a court inferior to the circuit court, venue lies in such lesser geographic area; and

(2) Venue of prosecutions for violations of municipal ordinances shall be in the district court sitting in the municipality or, if none, the district court within the county and nearest to the municipality;

(b) If any action is filed in a court located where venue does not lie, any party may move to transfer the action to a location where venue may properly be laid.

(c) Additional locations for purposes of court sites may be designated by the Administrative Director of Courts to serve the best interest and administration of justice.






Article 3 - Traffic Offenses.

Section 12-12-50 - "Traffic infraction" defined.

A "traffic infraction" is any violation of a statute, ordinance or regulation relating to the operation or use of motor or other vehicles or the use of streets and highways by pedestrians.



Section 12-12-51 - District court jurisdiction of misdemeanor prosecutions for traffic infractions.

The district court shall have exclusive original jurisdiction of misdemeanor prosecutions for traffic infractions, except ordinance infractions prosecuted in municipal courts.



Section 12-12-52 - Receipt of guilty pleas in traffic infraction prosecutions by magistrates.

Pursuant to the provisions of Section 12-17-251, magistrates may receive pleas of guilty in traffic infraction prosecutions, but may not receive pleas in matters involving:

(1) Violations resulting in personal injury;

(2) Operation of a motor vehicle while intoxicated;

(3) Reckless driving;

(4) Felonies or indictable offenses;

(5) Operation of motor vehicles without an operator's license or while the license is suspended or revoked; or

(6) A defendant convicted of two or more previous traffic offenses in the preceding 12 months.



Section 12-12-53 - Requirement of use of uniform traffic ticket and complaint.

(a) Every law enforcement agency in the state shall use traffic citations of the form known as the uniform traffic ticket and complaint, which shall be substantially uniform throughout the state and which shall be issued, except for an electronic traffic ticket or e-ticket, as defined in Section 32-1-4, in books with citations in no less than quadruplicate.

(b) The uniform traffic ticket and complaint shall be used in traffic cases where a complaint is made by a law enforcement officer or by any other person or an information is filed by the district attorney.



Section 12-12-54 - Accounting for uniform traffic tickets and complaints; disposition of forms; records and reports.

The judge or judges and the clerk of the district court shall designate personnel to be responsible for accounting for all uniform traffic tickets and complaints issued to law enforcement officers or others in their jurisdiction and for the proper disposition of the forms and shall cause to be prepared records and reports relating to the uniform traffic tickets and complaints in the manner and at the time as may be prescribed by rule of the Supreme Court. In instances in which an electronic traffic ticket or e-ticket, as defined in Section 32-1-4, is used, the judges and the clerks of the district courts shall designate personnel to be responsible for accounting for all e-tickets received and issued by the court in the manner and at the time as may be prescribed by rule of the Supreme Court.



Section 12-12-55 - Establishment of schedules of fines for traffic infractions; provision for manner of payment and accounting for of fines and costs.

Schedules of fines to be imposed for traffic infractions shall be established by law or rule.

The manner in which fines and costs shall be paid to and accounted for by personnel assigned to accept payment shall be provided by administrative rule.



Section 12-12-56 - Law enforcement officers, etc., not to dispose of uniform traffic tickets or complaints, etc., in unauthorized manner; persons soliciting, etc., unauthorized disposition, etc., of uniform traffic ticket and complaint subject to punishment for criminal contempt.

(a) No law enforcement officer or other officer or public employee shall dispose of a uniform traffic ticket and complaint or any portion thereof or the record of issuance thereof in a manner other than as required under rules or regulations promulgated pursuant to this subsection.

(b) Any person who solicits or aids in the disposition or attempted disposition of a uniform traffic ticket and complaint or any portion thereof in any unauthorized manner is subject to the criminal contempt power of the district or municipal court.






Article 3A - Nontraffic Offenses.

Section 12-12-60 - Electronic uniform non-traffic citation and complaint.

(a)(1) Whenever any person is arrested for a violation of any non-traffic offense enumerated in Rule 20, Appendix B of the Alabama Rules of Judicial Administration, as adopted by the Supreme Court of Alabama, the arresting officer, unless otherwise provided in this section, shall take the name and address of the person and the license number or identification number of his or her motor vehicle or vessel, as appropriate, and shall issue a summons or otherwise notify him or her in writing to appear at a time and place to be specified in such summons, notice, or electronic uniform non-traffic citation and complaint (eUNTCC).

(2) For purposes of this section, eUNTCC means a ticket that is electronically generated and printed at the site of a violation. Only violations enumerated in Rule 20, Appendix B of the Alabama Rules of Judicial Administration may be electronically transmitted to the court.

(3) The eUNTCC may also be used to initiate the summons and complaint process pursuant to the Alabama Rules of Criminal Procedure in a printed form wherein it is processed by the court as is any other written ticket not otherwise transmitted electronically.

(4) The person arrested, if he or she so desires, shall have a right to a hearing within 24 hours at a convenient time before a magistrate within the county or city where the arrest occurred, or if an eUNTCC is written, the person may have a hearing within 24 hours at a convenient time before any magistrate in this state. In enforcing this section, a law enforcement agency may require a sufficient written court appearance bond of the arrested person.

(5) Except when an arresting officer cites a person with an eUNTCC, the arresting officer, upon the giving by the person of a sufficient written bond approved by the arresting officer to appear at such time and place, forthwith shall release the person from custody. Except when an arresting officer cites a person with an eUNTCC, a person refusing to give bond to appear shall be taken immediately by the arresting officer before the nearest or most accessible magistrate. When an eUNTCC is used by an arresting officer, the person, upon accepting a written copy of the eUNTCC, shall be deemed, without signature, to have given his or her written bond to appear in court on the date specified on the eUNTCC. A person refusing to accept a written copy of the eUNTCC shall be deemed to be refusing to give bond to appear and the person shall be taken immediately by the arresting officer before the nearest or most accessible magistrate.

(6) Any person who, not having pled guilty as provided in Rule 20 (E) (1) of the Alabama Rules of Judicial Administration, willfully violates his or her written bond by failing to timely appear shall be guilty of a misdemeanor regardless of the disposition of the charge upon which he or she was originally arrested.

(b) This section shall not apply to any of the following and the arresting officer shall take the person forthwith to the nearest or most accessible magistrate:

(1) A person arrested and charged with an offense involving, causing, or contributing to an accident resulting in injury or death.

(2) A person charged with driving or operating a vehicle or vessel while under the influence.

(3) A person who the arresting officer has good cause to believe has committed a felony.

(c) Any officer violating this section shall be guilty of misconduct in office and shall be subject to removal from office.






Article 4 - Appeals.

Section 12-12-70 - Right of appeal and procedure for appeals generally; dismissal for failure to appear.

(a) Civil cases. Any party may appeal from a final judgment of the district court in a civil case by filing notice of appeal in the district court, within 14 days from the date of the judgment or the denial of a posttrial motion, whichever is later, or, if the appeal is to an appellate court, within the time prescribed by the Alabama Rules of Appellate Procedure or the Alabama Rules of Juvenile Procedure where applicable, together with security for costs as required by law or rule.

(b) Criminal cases. A defendant may appeal from a final judgment of the district court in a criminal or quasi-criminal case by filing notice of appeal within 14 days from the date of judgment or from the date of denial of a post-trial motion, whichever is later, together with such bond as may be fixed by the court, conditioned upon the defendant's appearance before the circuit court; provided, however, that the court may authorize the defendant's release on his own recognizance without any undertaking relating to or deposit of security. If the appeal is to an appellate court, the notice of appeal shall be filed within the time prescribed in the Alabama Rules of Appellate Procedure and where applicable, the Alabama Rules of Juvenile Procedure. A defendant sentenced to imprisonment shall not be released from custody pending an appeal until a cash bond is deposited or until he has given sufficient bond with surety, approved by the judge or magistrate, unless the court has authorized the release of such defendant on his own recognizance. If the appeal is to the circuit court and the defendant is not released from custody, the prosecution shall so notify the circuit clerk and the case shall be set for trial at the earliest practicable time.

(c) The state or municipality may appeal only from a judgment holding a statute or ordinance invalid.

(d) When an appeal is to the circuit court, the clerk of the district court, if separate from the clerk of the circuit court, shall forthwith file the notice of appeal, a cost bill and copies of the case file with the clerk of the circuit court. If the appeal is to an appellate court, the clerk of the district court shall follow the Alabama Rules of Appellate Procedure, and if applicable, the Alabama Rules of Juvenile Procedure.

(e) The circuit court shall, upon failure of the appellant to appear in court when the case is called for trial, unless good cause for such default is shown, enter an order dismissing the appeal and enter judgment of default on any appearance bond given in connection therewith in accordance with the procedures set out in Title 15, Article 5, Chapter 13. On motion of the defendant for good cause shown, the circuit court may, within 30 days of the date of the order of dismissal, set it aside and reinstate the appeal on such terms as the court may prescribe. If a separate district clerk's office has been established, the circuit clerk shall, upon the expiration of 30 days from the date of an order dismissing an appeal, unless such order is set aside, deliver a copy thereof to the district court clerk.

(f) Upon receipt of notice of dismissal of an appeal based upon the defendant's failure to appear, the district court may issue a warrant for arrest of the defendant, who may also be arrested without a warrant as an escapee. Upon arrest, the defendant shall be brought before the district court judge and punished in accordance with the judgment of the court.

(g) In addition to an involuntary dismissal as provided in subsection (e), the judge of the circuit court to which an appeal has been taken may, at the request of the defendant, enter an order dismissing the appeal, provided the defendant tenders payment of the costs and fine imposed by the district court at the time the request for dismissal is made, and provided further, that the defendant submits himself to the sheriff or, in municipal ordinance cases, to the chief of police to begin serving any sentence of imprisonment ordered by the district court. Any order dismissing an appeal, along with the fine and costs assessed by the district court and collected by the circuit court clerk pursuant to this subsection, shall be delivered to the district court clerk if a separate district clerk's office has been established, no later than 30 days from the date the appeal is dismissed.

(h) When judgment of guilt is entered against a defendant on appeal and the sentence of the circuit court includes a term of imprisonment, commitment shall be to the appropriate municipal jail, county jail or state penitentiary. All fines imposed and costs, including those costs accruing in district court, shall be collected by the circuit clerk and distributed as provided by law.



Section 12-12-71 - When appeals taken to circuit courts; nature of proceedings and right to jury trial upon appeals to circuit courts.

Except as provided in Section 12-12-72 and in subsection (e) of Section 12-15-120, all appeals from final judgments of the district court shall be to the circuit court for trial de novo.

An appellant shall not be entitled to a jury trial in circuit court unless it is demanded in the notice of appeal, and an appellee shall have no right to a jury trial unless written demand is filed in circuit court within 14 days of service upon him of notice of appeal.



Section 12-12-72 - When appeals may be taken directly to appellate courts.

Appeals shall be directly to the appropriate appellate court if:

(1) An adequate record or stipulation of facts is available and the right to a jury trial is waived by all parties entitled thereto; or

(2) The parties stipulate that only questions of law are involved and the district court certifies the questions.



Section 12-12-73 - Bonds on appeals.

A supersedeas bond in twice the amount of the judgment shall be required of the appellant in any civil appeal to the circuit court. Upon the filing of such supersedeas bond and the timely filing of a notice of appeal, execution of the judgment shall be stayed pending final judgment on appeal.









Chapter 13 - PROBATE COURTS.

Article 1 - General Provisions.

Section 12-13-1 - Jurisdiction generally; validity and presumptions to be accorded to judgments, orders, etc., of probate courts.

(a) The probate court shall have original and general jurisdiction as to all matters mentioned in this section and shall have original and general jurisdiction as to all other matters which may be conferred upon them by statute, unless the statute so conferring jurisdiction expressly makes the jurisdiction special or limited.

(b) The probate court shall have original and general jurisdiction over the following matters:

(1) The probate of wills.

(2) The granting of letters testamentary and of administration and the repeal or revocation of the same.

(3) All controversies in relation to the right of executorship or of administration.

(4) The settlement of accounts of executors and administrators.

(5) The sale and disposition of the real and personal property belonging to and the distribution of intestate's estates.

(6) The appointment and removal of guardians for minors and persons of unsound mind.

(7) All controversies as to the right of guardianship and the settlement of guardians' accounts.

(8) The allotment of dower in land in the cases provided by law.

(9) The partition of lands within their counties.

(10) The change of the name of any person residing in their county, upon his filing a declaration in writing, signed by him, stating the name by which he is known and the name to which he wishes it to be changed.

(11) Such other cases as jurisdiction is or may be given to such courts by law in all cases to be exercised in the manner prescribed by law.

(c) All orders, judgments and decrees of probate courts shall be accorded the same validity and presumptions which are accorded to judgments and orders of other courts of general jurisdiction.



Section 12-13-2 - Person in federal service and spouse thereof who die while living within state deemed resident of state and of county in which living for purposes of probate jurisdiction.

Any person in any branch of service of the government of the United States of America, including those in the military, air and naval service, and the husband or wife of any such person, if he or she dies while living within the borders of the State of Alabama, shall be deemed prima facie to be a resident and inhabitant of the State of Alabama and of the county in which he or she was living at the time of his or her death for purposes of general probate jurisdiction, including the probation of his or her will and the granting of letters testamentary or of administration upon his or her estate.



Section 12-13-3 - When courts deemed open for granting of letters testamentary, etc., and making of orders grantable as matter of course; limitation period for setting aside or amendment of orders or decrees and reopening of cases.

The probate court shall at all times be considered as open, except on Saturdays, Sundays and holidays, with authority to do all things needful in relation to granting letters testamentary or of administration or guardianship and all matters pertaining thereto and making all other necessary orders which are grantable as a matter of course.

In all cases, any order or decree may be set aside or amended and the case reopened within 30 days after the rendition thereof by the judge of the court in which said decree was rendered or said order was made.



Section 12-13-4 - Where cases, etc., may be heard, etc., in counties where terms of court held in places other than county seat.

In all counties in this state where terms of the probate court are held at places other than the county seat, the probate courts of such counties may try any case, sign any order, judgment or decree arising in said county and hear and determine any matter, case or proceedings at any time at either the county seat or at any place other than the county seat where such matter, case or proceedings may be legally heard, tried or determined.



Section 12-13-5 - Form, execution, return, etc., of letters testamentary, etc., and process of probate court generally.

All letters testamentary, of administration and of guardianship and all process from the probate court shall be signed by the judge or his chief clerk, bear the date of the day of issue and conform, as nearly as possible, to those used in other courts in this state and shall be directed, executed and returned in like manner and under the same penalties unless otherwise provided by law.



Section 12-13-6 - When process of probate court may be made returnable.

All executions and other process issuing from the probate court may be made returnable, if no other day is provided by law, not less than three nor more than six months after such issue.



Section 12-13-7 - Garnishments - Issuance, enforcement, etc., generally.

The probate court may issue process of garnishment upon decrees for money, in favor of plaintiffs in such decrees, returnable within 30 days, upon compliance with the laws respecting garnishments in the circuit courts on judgments and may render judgments or decrees on the answers of such garnishees, enforce the collection thereof by execution, as may be necessary, and try all collateral issues that may grow out of the answers of such garnishees, both as to a contest of an answer or a claim of an alleged transferee.



Section 12-13-8 - Garnishments - Applicability of provisions pertaining to garnishments in circuit court.

The provisions of this code in reference to garnishments in the circuit court are applicable to garnishments in the probate court.



Section 12-13-9 - Powers of probate court as to punishment for contempt.

(a) The probate court may issue show cause orders and attachment for contempts offered to the court or its process by any executor, administrator, guardian, or other person and may punish the person by a fine not exceeding twenty dollars ($20) and imprisonment not exceeding 24 hours, or both.

(b) In all cases or other proceedings in the probate court of a county where the judge of probate is a licensed attorney in this state, the judge of probate shall have the same power to punish for civil contempt as granted to a judge of the circuit court pursuant to Section 12-11-30 or other law or as provided by the common law of this state.



Section 12-13-10 - Changes of venue.

In all cases in the probate court where a jury may be called to try contested facts, changes of venue may be had as in cases of contested wills and all the provisions as to changes of venue in cases of contested wills shall apply to changes of venue under this section.



Section 12-13-11 - Grounds for granting new trials; costs therefor.

(a) On motion filed within 30 days from entry of judgment, a new trial may be granted for the following grounds:

(1) Irregularity in the proceedings of the court, jury or prevailing party, or any order of court, or abuse of discretion, by which the party was prevented from having a fair trial.

(2) Misconduct of the jury or prevailing party.

(3) Accident or surprise, which ordinary prudence could not have guarded against.

(4) Excessive or inadequate damages.

(5) Error in the assessment of the amount of recovery, whether too large or too small where the action is upon a contract or for the injury or detention of property.

(6) The verdict or decision is not sustained by the great preponderance of the evidence or is contrary to law.

(7) Newly discovered evidence, material for the party applying, which he could not, with reasonable diligence, have discovered and produced at the trial.

(8) Error of law occurring at the trial and properly preserved by the party making the application.

(b) The court, in granting new trials, may allow the same upon the payment of such costs by party applying therefor, as the justice and equity of the case may require, taking into consideration the causes which may make such new trial necessary.



Section 12-13-12 - Applicability of provisions pertaining to evidence, pleading, and practice, etc., in circuit court.

The provisions of this code in reference to evidence, pleading and practice, judgments and orders in the circuit court, so far as the same are appropriate, and the mode of obtaining evidence by oral examination or by deposition and of compelling the attendance of witnesses and of enforcing orders and judgments, in the absence of express provision to the contrary, are applicable to the proceedings in the probate court.



Section 12-13-13 - Chief clerk of probate court - Oath and bond.

The chief clerk of the probate court, before he enters upon his duties, must take the oath directed to be taken by the officers of this state and give bond, with surety, payable to the probate judge, in such sum as he may prescribe, upon which bond such clerk shall be liable to such judge inconsequence of any act of misfeasance or malfeasance of such chief clerk in the duties of his office, which bond must be approved by the probate judge and filed and recorded in the office of the clerk of the circuit court of the county.



Section 12-13-14 - Chief clerk of probate court - Powers generally; authority for performance of official acts of chief clerk generally.

(a) The chief clerk shall have the following powers:

(1) To issue letters testamentary, of administration and of guardianship, where there is no contest.

(2) To administer oaths relating to the business of the court and to take and certify acknowledgments and proof of instruments authorized to be recorded.

(3) To solemnize matrimony, approve bonds and appoint guardians ad litem.

(4) To admit wills to probate and record and to pass and allow accounts of executors, administrators and guardians, where there is no contest.

(5) To do all other acts and things and perform all other duties, ministerial and judicial, where there is no contest, that the probate judge may do and perform.

(b) All of the official acts of such chief clerk must be performed in the name of the probate judge, except when there is a vacancy in that office.



Section 12-13-15 - Chief clerk of probate court - Acts which may be performed by chief clerk during vacancy in office of probate judge; authority, compensation and liability of chief clerk for acts performed during such vacancy.

Whenever a vacancy shall occur in the office of the probate judge, the chief clerk in that office, appointed and qualified as authorized by law, shall, during such vacancy and until the qualification of a lawful successor, perform all the duties of that office which he is authorized by law to perform when there is no vacancy, but must not receive money on decrees or executions or become the custodian of trust funds pertaining to the court. He may make all necessary orders for the continuances of cases and proceedings pending in the court.

All such duties are to be performed, during such vacancy, by such chief clerk in his own name as clerk of the probate court, and he is entitled to the lawful fees therefor. For his official acts under this article, such chief clerk and the sureties on his bond to the probate judge shall be liable to persons injured according to the legal effect of official bonds as declared by statute.



Section 12-13-16 - Preparation, etc., by probate judge, register, etc., of papers, documents, etc., to be heard, etc., by such judge or register.

No probate judge or his clerk or any register shall prepare or assist in the preparation of any paper, document or instrument which is to be heard or determined by such judge or register or which may become a subject of controversy before such judge or register, but such judge or his clerk may prepare or assist in the preparation of acknowledgments and proof of conveyances, affidavits, oath, affirmations or any instrument which by law is required to be prepared by such judge.

Any probate judge or his clerk or any register who shall prepare or assist in the preparation of any paper, document or instrument in violation of this section shall be guilty of a misdemeanor and shall forfeit the sum of $300.00, one third to the use of the state and two thirds to the use of any person who may institute a civil action for the same; provided further, that any citizen of the county in which the violation may occur may institute a civil action, in his own name, for this penalty in the circuit court of said county.



Section 12-13-17 - Liability of sheriff, deputies, etc., for failure to make money on or return execution issued by probate court, etc.

For a failure to make money on or for failing to return any execution issued from or returnable to the probate court or for not paying over money collected on such execution, the sheriff, coroner or other officer and his sureties are liable to the same penalties and judgments as in like cases in the circuit court, the proceedings to be instituted and conducted in the probate court in the same manner as in the circuit court, either party having the right, on request, to a trial of all questions of fact by a jury, and an appeal from the judgment entered may be taken to the circuit or Supreme Court.



Section 12-13-18 - Failure of clerk, etc., to deliver books, papers, money, etc., to successor of probate judge.

Any clerk or person in the office of the probate judge who obtains possession of the books, papers, money or property belonging or appertaining to such office pending a vacancy therein and who fails or refuses on demand to deliver such books, papers, money or property to the lawfully qualified successor of the probate judge must, on conviction, be fined not less than $200.00.



Section 12-13-19 - Payment by county of expenses incurred by probate judge, etc., in attending state or national conferences, schools, etc.

(a) The judge of probate of each county may be entitled to receive from the county treasury payment for expenses, including, but not limited to, membership dues and other expenses, incurred in attending state or national conferences, schools and other functions attended by said judge, including, but not limited to, the personnel in his or her office, pertaining to his or her official position of judge of probate, which payment shall be in addition to all other compensation and allowances now provided by law. Such payments shall be paid on warrants approved by the county commissions of each county drawn on any funds in the county treasury not otherwise appropriated.

(b) Membership dues and fees may be paid by remittance to the secretary/treasurer of such organization upon presentation of a statement therefor.

(c) Expenses may be remitted directly to the individual concerned upon presentation of an itemized statement, supported by receipts, indicating actual expenses incurred. Such statement may be properly sworn to and notarized.

(d) In counties wherein supplements or expenses are presently paid to the judge of probate and personnel in his or her office for expenses as described in subsection (a) of this section, whether paid through the authority of local or other laws of the State of Alabama, such expenses described in subsection (a) of this section may be paid by the governing body of the county, but in no circumstance may such expenses be paid or reimbursed more than once under authority granted by this or previous laws of the State of Alabama.



Section 12-13-20 - Salaried probate judges' compensation; funds to come from county's general fund.

(a) No probate judge who is on a salary and who serves as chairman of the county commission shall receive total compensation less than $35,000.00 per year beginning on October 1, 1985 and less than $40,000.00 per year beginning on October 1, 1986, for serving as chairman and probate judge. This section in no way affects probate judges earning more than $35,000.00 per year on October 1, 1985 and more than $40,000.00 per year on October 1, 1986.

(b) No probate judge who is on a salary and who does not serve as chairman of the county commission shall receive total compensation less than $32,500.00 per year beginning on October 1, 1985 and less than $37,500.00 per year on October 1, 1986. This section in no way affects probate judges earning more than $32,500.00 per year on October 1, 1985 and more than $37,500.00 per year on October 1, 1986.

(c) On October 1, 1990, and on October 1, 1991, and on October 1, 1992, each probate judge in this state who is paid on a salary basis shall receive an additional annual salary increase of $5,000.00 on each of said three dates, for a total increase of $15,000.00 over the said three year period, payable on and after October 1, 1992.

(d) No probate judge who is on a salary and who serves as chairman of the county commission shall receive total compensation more than $55,000.00 per year beginning on October 1, 1990. This section in no way affects probate judges earning more than $55,000.00 per year on October 1, 1990.

(e) No probate judge who is on a salary and who does not serve as chairman of the county commission shall receive total compensation more than $52,500.00 per year beginning on October 1, 1990. This section in no way affects probate judges earning more than $52,500.00 per year on October 1, 1990.

(f) Any necessary funds needed to ensure a probate judge shall receive the total respective compensations herein provided shall be paid out of the respective county's general fund.

(g) The provisions of this section shall not affect the compensation of probate judges of counties where said judges are compensated on the basis of the fee system.



Section 12-13-21 - Appointment of guardian for developmentally disabled person.

(a) The term "developmentally disabled" person, means a person whose impairment of general intellectual functioning or adaptive behavior meets the following criteria:

(1) It has continued since its origination or can be expected to continue indefinitely.

(2) It constitutes a substantial burden to the impaired person's ability to perform normally in society.

(3) It is attributed to one or more of the following:

a. Mental retardation, cerebral palsy, epilepsy, or autism.

b. Any other condition of a person found to be closely related to mental retardation because it produces a similar impairment or requires treatment and services similar to those required for a person who is mentally retarded

c. Dyslexia resulting from a condition described in subparagraph a or b.

(b) Guardianship for a developmentally disabled person shall be utilized only as is necessary to promote and protect the well being of the person, including protection from neglect, exploitation, and abuse; shall be designed to encourage the development of maximum self-reliance and independence in the person; and shall be ordered only to the extent necessitated by the person's actual mental and adaptive limitations.

The court may appoint as guardian for a developmentally disabled person any suitable person or agency, public or private, including a private association or nonprofit corporation capable of conducting an active guardianship program for a developmentally disabled person. The court shall not appoint the Department of Mental Health as guardian or any other agency, public or private, that is directly providing services to the developmentally disabled person.

(c) A petition for the appointment of a guardian for an individual who is developmentally disabled may be filed with the probate court by an interested person or entity or by the individual. "Interested person or entity" shall mean an adult relative or friend of the respondent, an official or private agency, corporation, or association concerned with the person's welfare, or any other person found suitable by the court.



Section 12-13-22 - Requirement to redact, remove, etc., Social Security number or birthdate on certain documents; electronic availability of records.

(a) Before recording any document, with the exception of federal and state tax liens, as public record with the probate court that conveys any interest in real or personal property or purports to encumber an interest in real or personal property, or any other document, including military discharge forms, that is filed as a public record in the probate court, the person submitting the document for recordation shall redact, remove, or otherwise make illegible any Social Security number appearing in the document. Removal of the Social Security number shall be a condition to filing the document.

(b) Before recording any document, with the exception of federal and state tax liens, as public record with the probate court that conveys any interest in real or personal property or purports to encumber an interest in real or personal property, the person submitting the document for recordation shall redact, remove, or otherwise make illegible any birthdate if it appears in the document in connection with a person's name unless the birthdate is required by law to be included in the document or is a necessary part of the document.

(c) The judge of probate, in accordance with this section, may redact, remove, or otherwise make illegible a Social Security number or birthdate appearing in connection with a person's name that appears in any document, with the exception of federal and state tax liens, that conveys any interest in real or personal property or purports to encumber an interest in real or personal property and is recorded in the probate court, or any other document, including military discharge forms, that is filed as a public record in the probate court. Notwithstanding the foregoing, dates of birth shall not be redacted, removed, or otherwise made illegible on marriage certificates.

The judge of probate may make such records available to the public in electronic format and publish such records on the Internet.

(d) To the extent federal law conflicts with this section, an instrument shall contain the information required by and shall be filed in a manner that complies with federal law.

(e) The failure to comply with the requirements of this section shall not invalidate or adversely affect any document which is recorded even though that document does not comply with the requirements of this section.



Section 12-13-23 - Declaration of residence.

(a) For the purposes of this section, the following words shall have the following meanings:

(1) DECLARATION OF RESIDENCE. Any written document which conveys a person's intention to designate any place within this state as his or her place of residence.

(2) PERSON. Whether used in the singular or plural form, a natural person who is a citizen of the United States. When used in reference to the designation of a place of residence, the word "person" shall include any dependent minor child of a person.

(3) PLACE or PLACE OF RESIDENCE. A physical location which is capable of habitation and may be described in any way reasonably calculated to locate the same.

(4) RESIDENT. A lawful citizen of this state for all legal purposes other than registration to vote or qualification for elected office.

(b) Any person who is absent from this state on military duty, eleemosynary journey, mission assignment, or other similar venture may designate any place within the State of Alabama as his or her residence. Upon filing a notarized declaration of residence with the judge of probate of the county in which the designated place of residence is located, the person and his or her dependent children shall thereafter be considered residents of that designated place for all purposes under the law.

(c) The judge of probate of the county, upon receipt of a declaration of residency, shall file the same within the public record of his or her office.

(d) Notwithstanding the foregoing, a declaration of residence filed under this section shall not affect the person's eligibility to register to vote or qualify for an elected office if that person otherwise meets the requirements of law to register to vote or to qualify for elected office.

(e) Notwithstanding the foregoing, if a person is previously registered to vote in a district their voting rights shall continue in that district.

(f) In the event a person has filed a declaration of residence as provided in this section and otherwise meets all requirements of law to register to vote or to qualify for elected office, then that person may also register to vote or qualify for elected office at the place of residence designated pursuant to this section.

(g) Notwithstanding the foregoing, the filing of a declaration of residence under this section does not establish permanent residency for the person filing the declaration for the purposes of eligibility for the Alabama G.I. and Dependents' Educational Benefit Act, Sections 31-6-1 through 31-6-17, inclusive.

(h) Nothing in this section shall be used to change the venue of any pending civil action or for the purpose of forum shopping.

(i) Notwithstanding the foregoing, the filing of a declaration of residence under this section does not establish permanent residency for the person filing the declaration for the purposes of qualifying for in-state tuition rates at a state-supported institution of higher education, unless the person either filed a personal income tax return with the State of Alabama or would have been required to file a personal income tax return if the person otherwise had a tax liability.






Article 2 - Judges.

Section 12-13-30 - Election; term of office.

A probate judge shall be elected by the qualified voters of each county, who shall hold office for a term of six years from the first Monday after the second Tuesday in January next after his election and until his successor is elected and qualified.



Section 12-13-31 - Qualifications.

A probate judge must be a citizen of the state and must have resided in the county for which he is elected or appointed for one year preceding the election or appointment.



Section 12-13-32 - Filling of vacancies.

Vacancies in the office of probate judge shall be filled by the Governor, and the person appointed shall hold office until the election and qualification of his successor.



Section 12-13-33 - Amount of bond.

The official bond of the probate judge shall be determined by the use of the following table based on a percentage of the total annual collections recorded in the latest audit report for each office published at least four months prior to the date the bond is required to be filed:



Section 12-13-34 - Persons who may institute civil actions on bonds of judges.

Civil actions may be instituted on all bonds given by a probate judge by anyone sustaining any injury by reason of any neglect or omission of such officer to take good and sufficient surety from any executor, administrator or guardian or from any officer whose bond it is his duty to approve or in any case in which it is his duty to require additional bond and he fails so to do or by the failure of such judge to perform any other official duty or by reason of the commission by him of any wrongful act in the performance of his official duties or under color of his office.



Section 12-13-35 - Seal of office.

The probate judge shall have a seal of office.



Section 12-13-36 - Offices and office hours.

The probate judge shall keep his office at the courthouse, and, unless otherwise provided by a local law, the office of the probate judge shall be kept open for transaction of business on every day, except Sundays and legal holidays, from 9:00 A.M. until 4:00 P.M.



Section 12-13-37 - Appointment of special judge when probate judge incompetent, absent, sick, etc., generally; powers and duties of special judge and force, effect, etc., of judgments, orders and decrees thereof.

If in any matter or proceeding arising in the probate court or in reference to which the judge thereof is required to exercise jurisdiction or authority or to perform a duty the judge is incompetent for any legal cause or shall be absent, sick or otherwise disqualified from acting, he or his chief clerk must certify the fact of incompetency, absence, sickness or disqualification to the Chief Justice of the Alabama Supreme Court, and the Supreme Court shall, upon such certificate, appoint a person possessing the qualifications of a probate judge to act as special probate judge.

Such special judge in relation to such matter or proceeding shall have the jurisdiction and authority and discharge the duties of the probate judge, and the judgments, orders and decrees made or rendered by him shall be entered on the records of such court and shall have the force and effect and shall be subject to revision on appeal or by other revisory remedy, of judgments, orders and decrees of such probate court.



Section 12-13-38 - Appointment of special judge in event of refusal to act, death, etc., of original special judge and continuation of incompetence, absence, etc., of probate judge.

If the special judge so appointed fails or refuses to act or, having commenced to act and before finally concluding or determining such matter or proceeding, dies, becomes incompetent or fails or refuses to continue acting therein, the incompetency, absence, sickness or other disqualification of the probate judge continuing, the Alabama Supreme Court, upon the facts being certified to it, shall appoint another special judge of like qualification.



Section 12-13-39 - Probate judges deemed conservators of peace.

Probate judges shall be conservators of the peace in their respective counties.



Section 12-13-40 - Powers of probate judges generally.

The probate judge shall have authority:

(1) To administer oaths and take and certify the same in all cases in which administering such oath and taking such affidavit is not confined expressly to some other officer;

(2) To cause jurors to be impaneled and sworn in any matter of fact pending before him in which the right to a jury trial is given by law;

(3) To appoint guardians ad litem for minors and persons of unsound mind, when necessary, but he must not appoint as such guardian any clerk, employee or other person connected with his office or related to him by consanguinity or affinity;

(4) To employ, at his own expense a chief clerk and such other clerks as he deems necessary, for whose official acts he shall be responsible;

(5) To complete the minute entries and decrees of the court when the same are incomplete on account of the failure to make necessary entries at the time when they should have been made, but the necessary application and proof must first be made, and such entries, orders or decrees shall be as valid and binding as if they had been made at the proper time;

(6) To authorize the making of an abstract of title of lands sold at judicial sale as provided in Section 6-8-30; and

(7) To exercise such other powers as are or may be conferred on him by law.



Section 12-13-41 - Duties of probate judges generally.

It shall be the duty of the probate judge:

(1) To issue all citations, letters testamentary, of administration and guardianship, subpoenas, executions and all other process which is necessary for the exercise of his powers, the jurisdiction of the court and the enforcement of its judgments, orders and decrees.

(2) To keep minutes of all his official acts and proceedings and, within three months thereafter, to record the same in well-bound books.

(3) To keep all the books, papers and records belonging to his office with care and security, the papers arranged, filed and labeled so as to be of easy reference and the books and records lettered and kept with general, direct and reverse indexes, but, without the authority of the county commission, he shall not make new indexes.

(4) To keep constantly in his office a well-arranged docket, showing the date of the issue and return of all process, the day set for the hearing, the kind of notice ordered, the returns of the sheriff and such other entries as may be necessary to show the true condition of all proceedings pending in the court and all fees accruing in the case and to whom due.

(5) To keep a correct account of the fees accruing to the sheriff or services of notices, citations and other process in relation to the estates of deceased persons and minors; he may receive and receipt for such fees and must, on demand, pay the same to the sheriff, and before the final settlement of any estate is allowed, the fees of the sheriff, or such part thereof as he is entitled to receive, must be paid.

(6) To enter on the fee-book, execution docket and on the execution the name of the attorney of the plaintiff in the judgment.

(7) To give transcripts of any paper or record required to be kept in his office, properly certified, on application of any person and the payment or tender of the lawful fees.

(8) To keep the acts, reports and digests furnished by the state to the county in his office or in the bar library, if there is one in the county, convenient to his office, except when delivered to the sheriff for the use of the circuit court.

(9) To have suitably bound, at the expense of the county and for the payment of which binding the county commission must issue a warrant on the county treasury, the reports of the census enumerators of the county, and he must keep such reports in the office, open to examination without charge.

(10) To provide a suitable and convenient place in the office for keeping the United States census reports and to preserve such reports, giving free access to them.

(11) To keep large and well-bound books for the registration of deeds of conveyance and other and separate books of like character for the registration of mortgages and other instruments to secure the payment of debts.

(12) To keep a large and well-bound book for the registration of liens of judgments and decrees, with direct and reverse indexes thereto.

(13) To keep a well-bound book for the registration of notice of the adverse possession of lands, with a proper index thereto.

(14) To perform such other duties as are or may be required of him by law.

(15)a. The probate judge of Elmore County in conformity to the duties set out in this section shall maintain a general register for all transactions now recorded by the probate office and having a general direct and general reverse index for every instrument filed. Specifically included in the general register are those instruments described in subdivision (11) (deeds and mortgages, etc.); subdivision (13) (adverse possession); Section 35-4-52 (bankruptcy petitions); Section 35-4-53 (bonds for title); Sections 35-4-69 and 35-4-71 (affidavits relative to chain of title of land); Section 35-4-76 (options to buy land); Section 35-4-90 (agreements to convey land); Section 35-4-91 (wills which convey real property); Section 35-4-130 (lis pendens and hospital liens); Sections 36-5-3, 36-5-4, 36-5-5, and 36-5-6 (official bonds, notary bonds and oaths of office); Section 10-2B-1.25 (corporations); Section 10-4-26 (church minutes which grant trustees the authority to convey land); Section 6-9-210 (liens of judgment); subsection (d) of Section 40-1-2 (tax liens); military discharges; medical records and any and all other miscellaneous documents may be so registered at the discretion of the probate judge.

b. These instruments excluded from this subsection, mainly subdivisions (2) and (3) (minutes of official acts); subdivision (4) (probate docket); Section 43-2-502 (final settlements); Sections 18-1A-93 and 18-1A-282 (condemnation orders); Section 40-10-15 (tax sales); subsection (a) of 35-2-51 (plats); Section 12-19-45 (fees), shall be maintained as specified by the heretofore existing laws.

c. Each instrument contained in the general index shall be numbered consecutively and filmed.



Section 12-13-42 - Furnishing to veterans administration of copies of decrees upon settlement by guardians of beneficiaries of administration; payment of fees therefor.

At the time of settlement, either partial or final, by a guardian of a beneficiary of the United States Veterans Administration and upon request of counsel of such agency, it shall be the duty of the probate judge in whose court the settlement is had and passed to furnish to the United States Veterans Administration a certified copy of the decree of the said court on the guardian's settlement without cost to said United States Veterans Administration. For furnishing such certified copy the probate judge is authorized to collect from the guardian the fee now allowed by law for furnishing a copy of such decree on settlement by a guardian.



Section 12-13-43 - Maintenance of general direct and reverse indexes of instruments filed for record; liability of probate judge for failure to comply with provisions of section.

The probate judge of each county in this state shall keep in his office four well-bound books of suitable size and grade of paper in which to make a general direct and a general reverse index of each instrument filed for record in his office, and two of said books shall be used for conveyances of real property and two for conveyances of personal property and all other instruments entitled to record in his office. In the general direct indexes he shall enter, in regular alphabetical order, under appropriate title, the name of each maker of the instrument, the name of each person to whom made, the date and character of such instrument and the date filed for record; and, in the general reverse indexes, in like alphabetical order, under its appropriate title, he shall enter the name of each person to whom the instrument is made, the name of each person by whom the instrument is made, the date and character of such instrument and the date filed for record. Instruments containing conveyances of both real and personal property shall be entered upon each set of indexes.

Immediately on receipt of any instrument to be recorded, the probate judge shall make the entries required by this section; and, after recording the instrument, the books and page in which the record is made shall be noted opposite each name thus placed in such general direct and in such general reverse indexes.

Failure to comply strictly with the provisions of this section shall subject the probate judge to a penalty of $100.00 for each failure, to be recovered by any person who institutes a civil action for the same, besides damages to any person injured by such failure.



Section 12-13-44 - Reports to Department of Human Resources as to adoptions - Required.

It shall be the duty of the probate judges to make, on or before the tenth day of each month, to the State Department of Human Resources, reports on all adoptions handled by such courts during the preceding month. All reports required by this section shall be made upon forms furnished by the State Department of Human Resources.



Section 12-13-46 - Authorization by county commission of rebinding or recopying of books in office of probate judge; manner of recopying or rebinding and compensation of probate judge therefor.

The probate judge, deeming it necessary to recopy or rebind any books in his office, including maps or plats, in order to secure their contents from damage or loss must submit the same to the examination of the county commission, which, if it deem such rebinding or recopying necessary, must, upon its minutes, order the same to be made, and the probate judge must make the same in good and substantial books or binding and the county commission must allow him a reasonable compensation therefor.



Section 12-13-47 - Execution of contract for rebinding of books by probate judge; surrender of custody of books for rebinding.

If the county commission deems it advisable to rebind any of the books of the county, it shall be lawful for the probate judge to contract with a book bindery for the rebinding of such book, taking due precaution for the safety of the book and its due and proper return. For this purpose, the probate judge may surrender custody of a book for a period of not longer than 30 days.



Section 12-13-48 - Payment to probate judge of money due on decree upon settlement by executor, administrator, etc.; duty of judge as to payment of money to person entitled thereto and liability for failure to perform duty.

Money due on decrees for the payment of money rendered against any executor, administrator or guardian on a partial or final settlement may be paid to the probate judge, and it shall be his duty to pay over the same to the person entitled thereto on demand upon proper proof of identity or authority; and, for failure to do so, he shall incur a penalty in favor of the person entitled to the money of 10 percent damages, which, together with the money received and interest thereon, may be recovered by civil action on his bond.



Section 12-13-49 - Payment of probate judge for receipt of money under Section 12-13-48.

The probate judge shall be entitled to one half of one percent for receiving money under Section 12-13-48, to be paid by the party from whom the same is received out of his own funds, and the probate judge shall not be bound to receive this money until such percentage is paid.



Section 12-13-50 - Examination of records of probate judge.

The records of the office must be free for the examination of all persons when not in use by the judge, whether such persons are interested in such records or not.



Section 12-13-53 - Failure to collect recording or registration tax, etc., upon mortgages, deeds of trust, etc.

Any probate judge who shall file for record or shall record any mortgage, deed of trust or other instrument in the nature of a mortgage without collecting the recording or registration tax provided for the recording or registration of such instruments or who shall fail to certify the fact that said tax has been paid before the filing and recording of such instrument shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $10.00 nor more than $100.00.



Section 12-13-54 - Failure to keep abstract of mortgages, etc.

Any probate judge who fails to keep an abstract of mortgages or other instruments intended to secure the payment of money which are filed in his office for record, as he is required by law to keep, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $10.00 nor more than $500.00.






Article 3 - Supernumerary Judges.

Section 12-13-70 - Continuation of laws concerning duties, benefits, etc.

All laws dealing with the eligibility of probate judges to assume duties and obligations, and to claim and receive benefits, as supernumerary probate judges are, as to all persons who were eligible to assume such duties and obligations and claim and receive such benefits as of October 1, 1976, continued in full force and effect, and shall not be repealed by the adoption of this code. But at such time as all persons who became vested with eligibility, either present or prospective, to assume duties and responsibilities, and to claim and receive benefits as, or, in the case of surviving spouses, on account of, supernumerary probate judges as of October 1, 1976, are deceased, all such laws shall thereupon be repealed.









Chapter 14 - MUNICIPAL COURTS.

Article 1 - General Provisions.

Section 12-14-1 - Establishment; jurisdiction.

(a) There is hereby established, effective December 27, 1977, for each municipal corporation, hereinafter referred to in this chapter as "municipality," within the state, except those which elect not to have such courts by ordinance adopted before December 27, 1977, a municipal court subject to the authority, conditions and limitations provided by law.

(b) The municipal court shall have jurisdiction of all prosecutions for the breach of the ordinances of the municipality within its police jurisdiction.

(c) The municipal court shall have concurrent jurisdiction with the district court of all acts constituting violations of state law committed within the police jurisdiction of the municipality which may be prosecuted as breaches of municipal ordinances.



Section 12-14-2 - Provision by municipality of facilities, court personnel, prosecutorial services, etc.

(a) The municipality shall provide appropriate facilities and necessary supportive personnel for the municipal court and may provide for probation services, clerks and municipal employees designated as magistrates.

(b) Municipalities shall furnish prosecutorial services in municipal courts and in appeals from such judgments and orders.



Section 12-14-3 - Municipal governing body to provide for number of judges and times and places for holding court.

The municipal court shall have the number of judges and shall hold court at times and places provided by the municipal governing body.



Section 12-14-4 - Execution by sheriffs and municipal law enforcement officers of warrants and processes committed to them for service by municipal judges.

The sheriffs of the counties and law enforcement officers of the municipalities of the State of Alabama shall obey the municipal judge having legal authority in faithfully executing the warrants and processes committed to them for service according to their mandates.



Section 12-14-5 - Admission to bail of persons charged with violations of municipal ordinances; waiver of appearance bond.

Municipal judges shall admit to bail any person charged with violation of any municipal ordinance by requiring an appearance bond, with good security, to be approved by the respective municipal judges or their designees, in an amount not to exceed $1,000.00, and may, in their discretion, admit to bail such person on a personal recognizance bond, such bonds to be conditioned on the appearance of such person before the judge on a day named therein to answer the charges preferred against him. The municipal judge may waive an appearance bond upon satisfactory showing that the defendant is indigent or otherwise unable to make bond.



Section 12-14-6 - Cases to be tried by judge without jury.

All cases in municipal courts shall be tried by a judge without a jury.



Section 12-14-7 - Courts to take judicial notice of ordinances of municipality.

A municipal court shall take judicial notice of the ordinances of the municipality in which it sits.



Section 12-14-8 - Traffic infractions procedure.

All municipalities shall utilize the uniform traffic infractions procedure as provided by law or rule.



Section 12-14-9 - Provision of indigent defense services.

A municipality which retains its court shall provide indigent defense services as otherwise provided by law.



Section 12-14-10 - Powers of courts as to trial and disposition of cases generally.

Municipal courts shall have the authority to continue the case from time to time to permit the fine and costs to be paid, remit fines, costs and fees, impose intermittent sentences, establish work release programs, require attendance of educational, corrective or rehabilitative programs, suspend driving privileges for such times and under such conditions as provided by law and order hearings to determine the competency of the defendant to stand trial; provided further, that the court may enter an order authorizing the defendant to drive under the conditions set forth in the order.



Section 12-14-11 - Acceptance of defendant's bond upon showing of inability to make immediate payment of fines and costs; issuance of execution on bond upon nonpayment of fines and costs.

Upon conviction, the court may, upon a showing of inability to make immediate payment of fines and costs, accept defendant's bond with or without surety and with waiver of exemptions as to personalty, such fines and costs to be payable within 90 days and, upon nonpayment of which execution may issue upon the bond as upon judgments in state courts.



Section 12-14-12 - Requirement of working out of amount of judgment when not paid within time prescribed.

The judgment of the municipal court may provide that if a fine and costs are not paid within the time prescribed, the defendant shall workout the amount of the judgment under the direction of the municipal authority, allowing not less than $10.00 for each day's service.



Section 12-14-13 - Probation.

(a) Municipal courts may suspend execution of sentence and place a defendant on probation for varying periods of time, not to exceed two years.

(b) The court may require such investigations as may be deemed necessary and desirable to be made by a probation officer or such other suitable person or persons as the court may designate as to the circumstances of the offense and the criminal record, social history and present condition of the defendant.

(c) The court may suspend the execution of sentence and continue the defendant under an existing bond or may require such additional bail as it deems necessary pending the disposition of the application for probation.

(d) The court shall determine and may, at any time, modify the conditions of probation and may require the probationer to comply with the following or any other conditions:

(1) To avoid injurious or vicious habits;

(2) To avoid persons or places of disreputable or harmful character;

(3) To report to the probation officer or other person designated by the judge;

(4) To permit the officer to visit him at his home or elsewhere;

(5) To work faithfully at suitable employment as far as possible;

(6) To remain within a specified area;

(7) To pay the fine and costs imposed or such portions thereof as the judge may determine and in such installments as the judge may direct;

(8) To make reparation or restitution to any aggrieved party for the damage or loss caused by his offense in an amount to be determined by the court; and

(9) To attend defensive driving schools, alcohol countermeasure programs or courses where available and support his dependents to the best of his ability.

(e) The probation or other officer designated by the court shall investigate all cases when directed to do so by the court and report in writing thereon if the court so directs. The officer, if so designated, shall furnish to each probationer released on probation under his supervision a written statement of the conditions of probation and shall instruct the probationer regarding the same. Such officer shall keep informed concerning the conduct and conditions of each person on probation under his supervision by visiting the probationer and requiring reports from the probationer or others and shall report thereon in writing as often as the court may require. Such officer shall use all practicable and suitable methods, not inconsistent with the conditions imposed by the court, to aid and encourage persons on probation and to bring about improvement in their conduct and condition. Such officer shall keep detailed records of his work and shall make such reports in writing as the court may require. The officer so designated shall have, in the execution of his duties, the power to arrest probationers and the same right to execute process as is given by law to peace officers.

(f) All reports, records and data assembled by any probation officer and referred to the court shall be privileged and shall not be available for public inspection except upon order of the court to which the same was referred. All probation reports completed and filed shall be subject to inspection by the defendant or his attorney.

(g) The period of probation or suspension of execution of sentence shall be determined by the court and may exceed the length of the sentence, and such period may be extended a period of two years from date of sentencing.

(h) Upon the satisfactory fulfillment of the conditions of probation or suspension of sentence, the court shall, by order duly entered on the minutes, discharge the defendant.

(i) At any time during the period of probation or suspension of execution of sentence, the court may issue a warrant and cause the defendant to be arrested for violating any of the conditions of probation or suspension of sentence. Any probation officer with probable cause to believe a probationer has violated the conditions of probation may arrest such probationer without a warrant. In case of an arrest without a warrant, the probation officer shall prepare a written statement setting forth that the probationer has, in his judgment, violated the conditions of probation, and said statement shall be sufficient warrant for having probationers brought forthwith before the court for determination as to probable cause for the charge of probation violation. The court may order detention of the probationer pending further hearing, after which the court may revoke the probation or suspension of sentence and order and adjudge that the sentence be immediately executed.



Section 12-14-14 - Court costs.

In addition to any costs and charges fixed by law upon conviction for violations of municipal ordinances in municipalities having a municipal court, $12.00 shall be assessed and collected as other costs and charges are collected. Five dollars of such sum shall be remitted to the State General Fund; $5.00 shall be remitted to the general fund of the municipality maintaining the municipal court; and $2.00 shall be remitted to the Alabama Peace Officers' Annuity and Benefit Fund established pursuant to Section 36-21-66. In addition, the governing body of each municipality having a municipal court may by ordinance provide for the imposition of other costs in the maximum amount of $10.00, which sum shall be in addition to any other costs and charges fixed by law for conviction of any municipal ordinance violation.

In addition in all violations of municipal ordinances involving traffic offenses, there shall be assessed and collected as other costs and charges $8.50, to be disbursed to the State Drivers' Fund for further distribution pursuant to Section 32-5-313.



Section 12-14-15 - Power of mayor to remit fines and costs, commute sentences imposed by municipal judges, etc.; report of actions to municipal governing body.

The mayor may remit fines and such costs as are payable to the municipality and commute sentences imposed by a municipal court or the court to which an appeal was taken for violations of municipal ordinances and may grant pardons, after conviction, for violation of such ordinances, and he shall report his action to the council or other governing body at the first regular meeting thereof in the succeeding month with his reasons therefor in writing.



Section 12-14-16 - Reports as to proceedings of courts.

Municipalities shall report on the proceedings of their municipal courts as required by law or rule.



Section 12-14-17 - Procedure for abolition of municipal courts by governing bodies of municipalities; effect of abolition generally.

(a) The governing body of any municipality having a municipal court may at any time by ordinance abolish its municipal court and the jurisdiction of the court so abolished shall be transferred to the district court of the district in which the municipality is located under the conditions and effective dates provided in this section. A certified copy of the ordinance abolishing the municipal court shall be transmitted by certified mail to the clerk of the district court for the district in which the municipality is located, the presiding judge of the circuit court for the judicial circuit in which the municipality is located, the clerk of the circuit court, the Clerk of the Supreme Court, the Secretary of State and the Administrative Director of the Courts.

(b) All pending cases and process in those cases which are to be acted upon by the district court after the effective date of the municipal ordinance abolishing the municipal court as provided in this section shall be delivered by the clerk of the municipal court to the clerk of the district court at least 10 days prior to such effective date, but the records of completed cases and inactive process shall be retained by the clerk of the municipality for a period of 10 years.

(c) An ordinance abolishing the municipal court shall be effective as follows:

(1) In municipalities with a population of 5,000 or less, the transfer of pending cases to the district court shall occur 90 days subsequent to the date of adoption of the ordinance abolishing the municipal court.

(2) In municipalities with a population of 5,001 and up to 50,000, the transfer of pending cases to the district court shall occur 12 months subsequent to the date of adoption of the ordinance abolishing the municipal court.

(3) In municipalities of a population of 50,000 or more, the transfer of pending cases to the district court where the municipality is located shall occur two years subsequent to the date of adoption of the ordinance abolishing the municipal court.

(d) On the effective date of transfer of pending cases as provided in this section, all proceedings relating to ordinance violations shall be within the jurisdiction of the district court. Judgments of courts which cease to exist on the effective date of transfer shall continue in effect and the district court is empowered to enforce such judgments. Fines, forfeitures and costs due and unpaid on the effective date of transfer and those which will subsequently be collected on cases pending on the effective date of transfer shall be collected by the district court and remitted to the municipality.

(e) On the effective date of transfer of municipal cases to the district court, the authority, duties, powers, jurisdiction and term of the municipal judge or judges shall terminate.

(f) In the event a municipality ceases to have a municipal court, the judges of such courts entitled to receive commissions as district judges pursuant to the Constitution may be commissioned district judges as provided by the Constitution.



Section 12-14-18 - Remittance of court costs, fines and forfeitures previously collected upon abolition of municipal court.

When a municipal court is abolished as provided by law, the court costs, fines and forfeitures collected by the court clerk as a result of enforcement of ordinances of the municipality shall be remitted as follows: Ninety percent of the fines and forfeitures and 10 percent of the costs, exclusive of earmarked funds, shall be paid to the treasurer of the municipality or to the officer corresponding to the treasurer thereof within 30 days after receipt by the clerk of the circuit and/or district court.



Section 12-14-19 - Procedure for reestablishment of municipal courts and effect thereof.

(a) Any municipality which shall have abolished its municipal court may thereafter by ordinance reestablish such court in the manner provided in this section.

(b) A copy of the proposed ordinance shall be sent by certified mail to the officers specified in Section 12-14-17 to receive notice of the abolition of municipal courts, together with notice stating the time and place of the meeting at which such ordinance shall be considered for adoption, which shall be not less than 15 days from the date of mailing such notice.

(c) Such ordinance upon its adoption shall specify the effective date of the reestablishment of the municipal court, which in no event shall be sooner than the following stipulated minimums:

(1) In municipalities with a population of 5,000 or less, the ordinance shall not have an effective date of less than 90 days subsequent to the date of adoption;

(2) In municipalities with a population of 5,001 and up to 50,000, the ordinance shall not have an effective date of less than 12 months subsequent to the date of adoption; and

(3) In municipalities with a population of 50,000 or more, the ordinance shall not have an effective date of less than five years subsequent to the date of adoption.

(d) A certified copy of the ordinance reestablishing a municipal court as adopted shall be transmitted forthwith by certified mail to the officers specified in Section 12-14-17 to receive notice of the abolition of municipal courts.

(e) All cases and processes pending upon the effective date of the reestablishment of the municipal court shall be delivered by the clerk of the district court to the clerk of the municipal court. Records of completed cases and inactive process shall be retained in the office of the clerk of the district court.

(f) On the effective date of transfer of pending cases as provided in this section, all proceedings relating to ordinance violations of the municipality reestablishing its municipal court shall be within the jurisdiction of the reestablished municipal court.






Article 2 - Judges.

Section 12-14-30 - Appointment, terms of office and qualifications; designation, etc., of presiding judge; filling of vacancies; oath; grounds for disqualification of judges from hearing of cases; practice of law or receipt of unauthorized remuneration for judicial services by full-time judges prohibited.

(a) The governing body of the municipality shall, by vote of a majority of its members, appoint judges of the municipal court.

(b) The term of office of each full-time municipal judge shall be for a term of four years. The term of office of a municipal judge other than a full-time municipal judge shall be two years. The term of either full-time or part-time municipal judges shall continue until a successor has been appointed and qualified.

(c) In the event that a municipality has more than one judge, the mayor shall designate a presiding judge, who shall have such additional duties and powers and be entitled to receive such additional compensation as provided by ordinance.

(d) Each judge must be licensed to practice law in this state and must be a qualified elector of the state. No judge shall be otherwise employed in any capacity by the municipality during his term of office.

(e) The office of a municipal judge shall be vacant if he dies, resigns or is removed, and vacancies shall be filled by the municipal governing body in the same manner as original appointments are made.

(f) Each municipal judge shall, before assuming office, take and sign the oath provided by the Constitution, and a copy thereof shall be filed in the Office of the Secretary of State, the Administrative Director of Courts and the clerk of the municipality; provided, that failure to file as required by this subsection shall not render invalid any act, order or judgment of said judge.

(g) Municipal judges shall be subject to all grounds of disqualification from hearing specific cases as are applicable to circuit judges.

(h) No full-time municipal judge shall, during his continuance in office, engage in the practice of law or receive any remuneration for his judicial service, except the salary and allowances authorized by the municipality.



Section 12-14-31 - Powers generally; designation of other municipal officers to approve appearance and appeal bonds.

(a) A municipal judge may administer oaths, compel the attendance of witnesses and compel the production of books and papers, punish by fine not exceeding $50.00 and/or imprisonment not exceeding five days any person found and adjudged to be in contempt of court and shall have power coextensive with the jurisdiction of the district court to issue writs and other process and to approve and declare bonds forfeited. In contempt of court cases brought pursuant to Section 12-19-311(c) and (d), a municipal judge may punish by a fine not exceeding five hundred dollars ($500).

(b) The municipal judge or, when there is more than one judge in the municipality, the presiding judge shall designate any other municipal officers who shall be authorized to approve appearance and appeal bonds.



Section 12-14-32 - Issuance of arrest and search warrants.

Municipal judges are authorized to issue arrest and search warrants for municipal ordinance violations returnable to the municipal court and for violations of state law returnable to any state court.



Section 12-14-33 - Salary; retirement.

(a) The salary of the municipal judges shall be fixed from time to time by the municipal governing body and paid by the municipality, but no judge's salary shall be diminished during his term of office.

(b) A general increase in the compensation of all or substantially all city employees shall be applied proportionately to the salaries of such judges.

(c) The municipality may provide for the retirement of municipal judges, with such conditions, retirement benefits and pensions for them and their dependents as it may prescribe.



Section 12-14-34 - Acting municipal judges.

In the event of the absence from the municipality, death, disability or disqualification of a municipal judge for any reason, the mayor of the municipality shall have the authority to designate a person, licensed to practice law in the state and a qualified elector of the state, not otherwise employed in any capacity by the municipality, to serve as acting municipal judge with all power and authority of a duly appointed municipal judge. No such acting judge may serve for more than 30 successive days or a total of 60 days in any calendar year; provided, that when the duly appointed municipal judge is disqualified pursuant to the Constitution, the time of service limitations for acting judges shall not apply during such disqualification.






Article 3 - Municipal Court Administrative Agency and Magistrates.

Section 12-14-50 - Municipal court administrative agency authorized; powers and duties thereof; persons deemed officials of agency; judicial powers thereof generally.

The municipal court may have under its supervision a municipal court administrative agency empowered to provide expeditious service in connection with administrative adjudication of ordinance violations, the handling of uniform traffic tickets and complaints, the issuance of arrest warrants and other powers provided by law.

The personnel designated by the judge or judges of the municipal court for the accounting of uniform traffic tickets or complaints and magistrates shall be considered as officials of such administrative agency.

Such officials shall be vested with judicial power reasonably incident to the accomplishment of the purposes and responsibilities of the administrative agency.



Section 12-14-51 - Magistrates deemed chief officers of agency; appointment and powers of magistrates.

(a) The magistrates shall be considered the chief officers of the municipal court administrative agency.

(b) The Supreme Court may, by rule, prescribe procedures for the appointment of magistrates by class or position and, in addition thereto, provide for the appointment of other magistrates by the Administrative Director of Courts, upon recommendation by municipal judges.

(c) The powers of a magistrate shall be limited to the following:

(1) Issuance of arrest warrants.

(2) Granting of bail in minor misdemeanor prosecutions in accordance with the discretionary bail schedule and approving property, cash, and professional surety bonds upon a municipal judge's approval.

(3) Receiving of pleas of guilty in minor misdemeanors where a schedule of fines has been prescribed by rule.

(4) Accountability to the municipal court for all uniform traffic tickets and complaints issued, including all electronic traffic tickets or e-tickets, as defined in Section 32-1-4, in instances in which the court has, in its discretion, determined to use e-tickets, and for all moneys received and records of offenses.

(5) Accepting and screening affidavits of substantial hardship upon a municipal judge's approval and, if authorized by court order, assigning attorneys on a rotating basis from a list approved by the court.

(6) Conducting arraignments and setting nonguilty pleas for trial, upon a municipal judge's approval.

(7) Opening court and calling the docket, upon a municipal judge's approval.

(8) Granting continuances in municipal ordinance violation cases, upon a municipal judge's approval.

(9) Dismissing no driver's license violations pursuant to Section 32-6-9 where the defendant shows proof of a driver's license at the time the citation was written.

(10) Dismissing mandatory liability insurance violations pursuant to Section 32-7A-20 where the defendant has produced satisfactory evidence that at the time of the citation the motor vehicle was covered by a liability insurance policy in accordance with Section 32-7A-4.

(11) Dismissing equipment violations where a municipal ordinance allows and where the law enforcement officer signs the uniform traffic ticket and complaint verifying that the equipment has been replaced.

(12) Any other authority as may be granted by law.



Section 12-14-52 - Supreme Court to provide rules of administration for agency.

The Supreme Court shall provide rules of administration for such administrative agency, including the bonding of all officials who will be handling money.



Section 12-14-53 - Reimbursement by new employer for training expenses.

In those instances in which a municipal court clerk or municipal court magistrate of any municipality is employed by another municipality within 24 months after completing the certification requirements pursuant to Rule 18 I.(B)(3) of the Alabama Rules of Judicial Administration, the total expense paid by the municipal court clerk's employer or the municipal court magistrate's employer to enable the municipal court clerk or municipal court magistrate to become certified, including, but not limited to, salary paid during training, transportation costs paid to the trainee for travel to and from the training facility, room, board, tuition, overtime paid to other employees who fill in for the trainee during his or her absence, and any other related training expenses, shall be reimbursed to the municipality which paid for the training. The municipality which paid for the training shall submit an itemized sworn statement to the new employer of the municipal court clerk or municipal court magistrate, as the case may be, shall demand payment thereof, and may enforce collection of the obligation through civil remedies and procedures. The terms "municipal court clerk" and "municipal court magistrate" refer to those persons appointed pursuant to Rule 18 I.(B)(1) of the Alabama Rules of Judicial Administration.



Section 12-14-54 - Certification program; continuing education requirements.

(a) Each municipal court clerk, within six months after taking office, shall enroll in a municipal court magistrates' certification program approved by the Administrative Director of Courts. Each municipal court magistrate who is not a municipal court clerk shall enroll in the certification program not later than six months from the date of his or her appointment. Each municipal court magistrate and municipal court clerk shall complete the program in the manner and within the time prescribed by the director and the Administrative Office of Courts. The director shall appoint a Municipal Magistrates' Certification Program Oversight Committee which shall make educational recommendations to the director for his or her approval. The director shall determine the appropriate administrative sanctions for noncompliance with this section.

(b) After completing the certification program, each municipal court clerk and municipal court magistrate shall meet annual educational requirements prescribed by the Administrative Director of Courts and the Administrative Office of Courts. The director shall determine the appropriate administrative sanctions for noncompliance with this section.






Article 4 - Appeals.

Section 12-14-70 - Appeals to circuit courts from judgments of municipal courts and proceedings thereon.

(a) All appeals from judgments of municipal courts shall be to the circuit court of the circuit in which the violation occurred for trial de novo.

(b) The municipality may appeal within 60 days, without bond, from a judgment of the municipal court holding an ordinance invalid.

(c) A defendant may appeal in any case within 14 days from the entry of judgment by filing notice of appeal and giving bond, with or without surety, approved by the court or the clerk in an amount not more than twice the amount of the fine and costs, as fixed by the court, or in the event no fine is levied the bond shall be in an amount not to exceed $1,000.00, as fixed by the court, conditioned upon the defendant's appearance before the circuit court. The municipal court may waive appearance bond upon satisfactory showing that the defendant is indigent or otherwise unable to provide a surety bond. If an appeal bond is waived, a defendant sentenced to imprisonment shall not be released from custody, but may obtain release at any time by filing a bond approved by the municipal court. If defendant is not released, the prosecutor shall notify the circuit clerk, and the case shall be set for trial at the earliest practicable time.

(d) When an appeal has been taken, the municipality shall file the notice and other documents in the court to which the appeal is taken within 15 days, failing which the municipality shall be deemed to have abandoned the prosecution, the defendant shall stand discharged and the bond shall be automatically terminated.

(e) Upon trial or plea of guilty in the circuit court on appeal, the court may impose any penalty or sentence which the municipal court could have imposed.

(f) Upon failure of an appellant to appear in the circuit court when the case is called for trial, unless good cause for such default is shown, the court shall dismiss the appeal and upon the expiration of 30 days from such date, unless the dismissal is set aside, the circuit clerk shall return the file, with a copy of the order of dismissal, to the clerk of the court from which the appeal was taken and the judge of such court may enter judgment of default on the appeal bond by utilizing the procedures set forth in Section 15-13-81. The circuit court may, on motion of the defendant made within 30 days of the order of dismissal, set aside the dismissal and other orders and reinstate the appeal on such terms as the court may prescribe, for good cause shown by defendant.

(g) Upon receipt of notice of dismissal of an appeal, the municipal court may issue a warrant for arrest of the defendant, who may also be arrested without a warrant as an escapee. Upon arrest, the defendant shall be delivered to the municipal authorities and punished in accordance with the judgment of the municipal court.

(h) If a judgment is entered against a defendant on appeal, the circuit court shall remand the defendant to the municipal authorities for punishment in accordance with the judgment of the circuit court, unless, when the judgment is for fine and costs only, the judgment is paid or a judgment is conferred therefor in favor of the municipality with sureties or as otherwise provided for convictions under state law.

(i) Upon receipt of payment of fines, forfeitures and costs upon appeals, the clerk of the circuit court shall within 30 days pay 90 percent of such fines and forfeitures and 10 percent of the costs to the treasurer of the municipality. The circuit clerk shall be liable on his bond for such fines and costs plus a penalty of five percent per month for default in such payments.



Section 12-14-71 - Appeals from judgments of circuit courts and proceedings thereon.

From the judgment of the circuit court, the municipality, in a case holding invalid an ordinance, or the defendant in any case, may appeal to the court of criminal appeals in like manner as in cases of appeals for convictions of violation of the criminal laws of the state. If the appeal is taken by the municipality, it shall not be required to give surety for the cost of appeal. When taken by the defendant, he may give bail with sufficient sureties, conditioned that he will appear and abide by the judgment of the appellate court; and, failing to give bail, he must be committed to the municipal jail, but he may give such bail at any time pending the appeal. When an appeal is taken by the defendant, bail is given pending the appeal and the judgment of conviction is affirmed or the appeal is dismissed, the defendant is bound by the undertaking of bail to surrender himself to the municipal authorities within 15 days from the date of such affirmance or dismissal; and, if he shall fail to do so, the clerk of the circuit court from which the appeal is taken, upon motion of the municipality, must endorse the bail bond forfeited, and a writ or writs of arrest must be issued by the clerk to the sheriff. Upon arrest the defendant shall be delivered to the municipal authorities, and the sentence must without delay be carried out as if no appeal had been taken. If bail is forfeited as provided in this section, a conditional judgment must be entered by the court in favor of the municipality and the same proceedings had thereon for the municipality as is authorized by law to be had in the name of the state in state cases.






Article 5 - Pretrial Diversion Program.

Section 12-14-90 - Establishment of pretrial diversion program.

(a) The governing body of any municipality may establish or abolish a pretrial diversion program for that municipality and may provide for the assessment and collection of fees for the administration of such program.

(b) Any pretrial diversion program established pursuant to this article shall be under the supervision of the presiding judge for the municipality pursuant to any rules and regulations established by the municipal governing body. The presiding judge, with approval of the municipal governing body and the municipal prosecutor, may contract with any agency, person, or business entity for any service necessary to accomplish the purpose of this article.

(c) The presiding municipal judge, acting in consultation with the municipal prosecutor, shall have the authority to establish all rules and terms necessary for the implementation of a pretrial diversion program.



Section 12-14-91 - Admittance into program; completion of program; eligibility; liability under program.

(a) A person charged with a criminal offense under the jurisdiction of the municipal court in a municipality that has established a pretrial diversion program may apply to the court for admittance to the program.

(b) Upon receipt of the application and recommendation of the municipal prosecutor, the judge shall determine whether to grant the individual admittance to the program.

(c) Upon admittance to the program, the individual shall be required to enter a plea of guilty at which time the case shall be placed in an administrative docket until such time as the offender has completed all requirements of the pretrial diversion program. Imposition of any sentence shall be deferred until such time as the offender completes the pretrial diversion program or is terminated from the program.

(d) In the event the offender does not satisfactorily complete the program and all terms thereof, the court shall impose an appropriate sentence in the same manner as with any guilty plea.

(e) Upon successful completion of the program and all terms thereof, the court shall dismiss the case pursuant to the rules established by the municipality.

(f) A holder of a commercial driver's license, an operator of a commercial motor vehicle, or a commercial driver learner permit holder who is charged with a violation of a traffic law in this state shall not be eligible for a pretrial diversion program pursuant to this article.

(g) Absent wantonness, gross negligence, or intentional misconduct, the municipality, or its officers or employees, shall have no liability, criminal or civil, for the conduct of any offender while participating in a pretrial diversion program established under this article or of any service provider or its agents that are contracted to or who have agreed to provide services to the pretrial diversion program.

(h) The municipality, or its officers or employees, shall have no liability, criminal or civil, for any injury or harm to the offender while the offender is a participant in any pretrial diversion program administered pursuant to this article The municipal prosecutor may require written agreed upon waivers of liability as a prerequisite for admittance into the pretrial diversion program.



Section 12-14-92 - Programs established under local law.

If, on May 24, 2013, a municipal pretrial diversion program, or an equivalent, has been established by local law, the municipal governing body of the municipality governed by such local law may choose to come under the provisions of this article or continue under the provisions of the local law.









Chapter 15 - JUVENILE PROCEEDINGS.

Article 1 - General Provisions.

Section 12-15-101 - Purpose of the Alabama Juvenile Justice Act; short title; goals for the juvenile court.

(a) This chapter shall be known as the Alabama Juvenile Justice Act. The purpose of this chapter is to facilitate the care, protection, and discipline of children who come under the jurisdiction of the juvenile court, while acknowledging the responsibility of the juvenile court to preserve the public peace and security.

(b) In furtherance of this purpose, the following goals have been established for the juvenile court:

(1) To preserve and strengthen the family of the child whenever possible, including improvement of the home environment of the child.

(2) To remove the child from the custody of his or her parent or parents only when it is judicially determined to be in his or her best interests or for the safety and protection of the public.

(3) To reunite a child with his or her parent or parents as quickly and as safely as possible when the child has been removed from the custody of his or her parent or parents unless reunification is judicially determined not to be in the best interests of the child.

(4) To secure for any child removed from parental custody the necessary treatment, care, guidance, and discipline to assist him or her in becoming a responsible, productive member of society.

(5) To promote a continuum of services for children and their families from prevention to aftercare, considering wherever possible, prevention, diversion, and early intervention.

(6) To promote the use of community-based alternatives as deterrents to acts of juvenile delinquency and as least restrictive dispositional alternatives.

(7) To hold a child found to be delinquent accountable for his or her actions to the extent of the age, education, mental and physical condition, and background of the child, and all other relevant factors and to provide a program of supervision, care, and rehabilitation, including restitution by the child to the victim of his or her delinquent acts.

(8) To achieve the foregoing goals in the least restrictive setting necessary, with a preference at all times for the preservation of the family and the integration of parental accountability and participation in treatment and counseling programs.

(c) Judicial procedures through which these goals are accomplished will assure the parties a fair hearing where their constitutional and other statutory rights are recognized and enforced.

(d) This chapter shall be liberally construed to the end that each child coming under the jurisdiction of the juvenile court shall receive the care, guidance, and control, preferably in his or her own home, necessary for the welfare of the child and the best interests of the state.



Section 12-15-102 - Definitions.

When used in this chapter, the following words and phrases have the following meanings:

(1) ADULT. An individual 19 years of age or older.

(2) AFTERCARE. Conditions and supervision as the juvenile court orders after release from the Department of Youth Services.

(3) CHILD. An individual under the age of 18 years, or under 21 years of age and before the juvenile court for a delinquency matter arising before that individual's 18th birthday. Where a delinquency petition alleges that an individual, prior to the individual's 18th birthday, has committed an offense for which there is no statute of limitation pursuant to Section 15-3-5, the term child also shall include the individual subject to the petition, regardless of the age of the individual at the time of filing.

(4) CHILD IN NEED OF SUPERVISION. A child who has been adjudicated by a juvenile court for doing any of the following and who is in need of care, rehabilitation, or supervision:

a. Being subject to the requirement of compulsory school attendance, is habitually truant from school as defined by the State Board of Education in the Alabama Administrative Code. Notwithstanding the foregoing, a child shall not be found in need of supervision pursuant to this subdivision if the juvenile court determines that the parent, legal guardian, or legal custodian of the child was solely responsible for the nonattendance of the child.

b. Disobeys the reasonable and lawful demands of his or her parent, legal guardian, or legal custodian and is beyond the control of the parent, legal guardian, or legal custodian.

c. Leaves, or remains away from, the home without the permission of the parent, legal guardian, legal custodian, or person with whom he or she resides.

d. Commits an offense established by law but not classified as criminal.

(5) CHILD'S ATTORNEY. A licensed attorney who provides legal services for a child, or for a minor in a mental commitment proceeding, and who owes the same duties of undivided loyalty, confidentiality, and competent representation to the child or minor as is due an adult client.

(6) DELINQUENT ACT. An act committed by a child that is designated a violation, misdemeanor, or felony offense pursuant to the law of the municipality, county, or state in which the act was committed or pursuant to federal law. This term shall not apply to any of the following:

a. An offense when committed by a child 16 or 17 years of age as follows:

1. A nonfelony traffic offense or water safety offense other than one charged pursuant to Section 32-5A-191 or 32-5A-191.3 or a municipal ordinance prohibiting the same conduct.

2. A capital offense.

3. A Class A felony.

4. A felony which has as an element the use of a deadly weapon.

5. A felony which has as an element the causing of death or serious physical injury.

6. A felony which has as an element the use of a dangerous instrument against any person who is one of the following:

(i) A law enforcement officer or official.

(ii) A correctional officer or official.

(iii) A parole or probation officer or official.

(iv) A juvenile court probation officer or official.

(v) A district attorney or other prosecuting officer or official.

(vi) A judge or judicial official.

(vii) A court officer or official.

(viii) A person who is a grand juror, juror, or witness in any legal proceeding of whatever nature when the offense stems from, is caused by, or is related to the role of the person as a juror, grand juror, or witness.

(ix) A teacher, principal, or employee of the public education system of Alabama.

7. Trafficking in drugs in violation of Section 13A-12-231, or as the same may be amended.

8. Any lesser included offense of the offenses in subparagraphs 1 to 7, inclusive, charged or any lesser felony offense charged arising from the same facts and circumstances and committed at the same time as the offenses listed in subparagraphs 1 to 7, inclusive.

b. Any criminal act, offense, or violation committed by a child under the age of 18 years who has been previously convicted or adjudicated a youthful offender.

(7) DELINQUENT CHILD. A child who has been adjudicated for a delinquent act and is in need of care or rehabilitation.

(8) DEPENDENT CHILD. a. A child who has been adjudicated dependent by a juvenile court and is in need of care or supervision and meets any of the following circumstances:

1. Whose parent, legal guardian, legal custodian, or other custodian subjects the child or any other child in the household to abuse, as defined in subdivision (2) of Section 12-15-301 or neglect as defined in subdivision (4) of Section 12-15-301, or allows the child to be so subjected.

2. Who is without a parent, legal guardian, or legal custodian willing and able to provide for the care, support, or education of the child.

3. Whose parent, legal guardian, legal custodian, or other custodian neglects or refuses, when able to do so or when the service is offered without charge, to provide or allow medical, surgical, or other care necessary for the health or well-being of the child.

4. Whose parent, legal guardian, legal custodian, or other custodian fails, refuses, or neglects to send the child to school in accordance with the terms of the compulsory school attendance laws of this state.

5. Whose parent, legal guardian, legal custodian, or other custodian has abandoned the child, as defined in subdivision (1) of Section 12-15-301.

6. Whose parent, legal guardian, legal custodian, or other custodian is unable or unwilling to discharge his or her responsibilities to and for the child.

7. Who has been placed for care or adoption in violation of the law.

8. Who, for any other cause, is in need of the care and protection of the state.

b. The commission of one or more status offenses as defined in subdivision (4) of Section 12-15-201 is not a sufficient basis for an adjudication of dependency.

(9) DETENTION. The temporary placement of children alleged or adjudicated to be delinquent in secure custody as defined herein pending juvenile court disposition or transfer to a residential facility for further care of a child adjudicated delinquent.

(10) GUARDIAN AD LITEM. A licensed attorney appointed by a juvenile court to protect the best interests of an individual without being bound by the expressed wishes of that individual.

(11) INTAKE OFFICER. A juvenile probation officer or an employee of the judicial branch of government, who is neutral and detached from executive and legislative branch activities, designated by the juvenile court judge to initiate original delinquency, dependency, and child in need of supervision cases, as well as cases designated in Section 12-15-132 before the juvenile court. The juvenile court intake officer shall be appointed a magistrate pursuant to Rule 18, Alabama Rules of Judicial Administration, to issue warrants of arrest for individuals 18 years of age or older committing criminal offenses under the jurisdiction of the juvenile court.

(12) JUVENILE COURT. The juvenile or family court division of the circuit or district court having jurisdiction over matters as provided by this chapter.

(13) JUVENILE DETENTION FACILITY. Any facility owned or operated by the state, any county, or other legal entity licensed by and contracted with the Department of Youth Services for the detention of children.

(14) LAW ENFORCEMENT OFFICER. Any person, however denominated, who is authorized by law to exercise the police powers of the state, a county, or local governments.

(15) LEGAL CUSTODIAN. A parent, person, agency, or department to whom legal custody of a child under the jurisdiction of the juvenile court pursuant to this chapter has been awarded by order of the juvenile court or other court of competent jurisdiction.

(16) LEGAL CUSTODY. A legal status created by order of the juvenile court which vests in a legal custodian the right to have physical custody of a child under the jurisdiction of the juvenile court pursuant to this chapter and the right and duty to protect, train, and discipline the child and to provide the child with food, shelter, clothing, education, and medical care, all subject to the powers, rights, duties, and responsibilities of the legal guardian of the person of the child and subject to any residual parental rights and responsibilities. A parent, person, agency, or department granted legal custody shall exercise the rights and responsibilities personally, unless otherwise restricted by the juvenile court.

(17) LEGAL GUARDIAN. A person who has been appointed by a probate court pursuant to the Alabama Uniform Guardianship and Protective Proceedings Act, Chapter 2A (commencing with Section 26-2A-1) of Title 26 to be a guardian of a person under 19 years of age who has not otherwise had the disabilities of minority removed. This term does not include a guardian ad litem as defined in this section.

(18) MINOR. An individual who is under the age of 19 years and who is not a child within the meaning of this chapter.

(19) PARENT. The legal mother or the legal father of a child under the jurisdiction of the juvenile court pursuant to this chapter.

(20) PICK-UP ORDER. In any case before the juvenile court, an order directing any law enforcement officer or other person authorized by this chapter to take a child into custody and to deliver the child to a place of detention, shelter, or other care designated by the juvenile court.

(21) PROBATION. The legal status created by order of the juvenile court following an adjudication of delinquency or in need of supervision whereby a child is permitted to remain in a community subject to supervision and return to the juvenile court for violation of probation at any time during the period of probation.

(22) RESIDENTIAL FACILITY. A dwelling, other than a detention or shelter care facility, providing living accommodations, care, treatment, and maintenance for children, including, but not limited to, institutions, foster family homes, group homes, half-way houses, and forestry camps operated, accredited, or licensed by a federal or state department or agency.

(23) RESIDUAL PARENTAL RIGHTS AND RESPONSIBILITIES. Those rights and responsibilities remaining with a parent after a transfer of legal custody of a child under the jurisdiction of the juvenile court pursuant to this chapter, including, but not necessarily limited to, the right of visitation, the right to withhold consent to adoption, the right to determine religious affiliation, and the responsibility for support, unless determined by order of the juvenile court not to be in the best interests of the child.

(24) SECURE CUSTODY. As used with regard to juvenile detention facilities and the Department of Youth Services, this term means residential facilities with construction features designed to physically restrict the movements and activities of persons in custody such as locked rooms and buildings, including rooms and buildings that contain alarm devices that prevent departure; fences; or other physical structures. This term does not include facilities where physical restriction of movement or activity is provided solely through facility staff.

(25) SHELTER CARE. The temporary care of children in group homes, foster care, relative placement, or other nonpenal facilities.



Section 12-15-103 - Juvenile court judges may be circuit or district court judges; maintenance of separate juvenile case action summaries; promulgation of rules of procedure for juvenile courts; powers of judges of juvenile courts as to issuance of writs and processes and as to equity generally.

(a) A circuit or district court judge may be designated as a juvenile court judge.

(b) The juvenile court shall maintain a separate docketing and case filing system.

(c) The Supreme Court of Alabama shall promulgate rules governing procedure in the juvenile court.

(d) The juvenile court shall issue all writs and processes necessary to the exercise of its jurisdiction and to fulfill the purposes of this chapter.

(e) The judge of the juvenile court shall issue warrants of arrest, pick-up orders, and writs of habeas corpus to have individuals brought before the juvenile court pursuant to this chapter.

(f) The juvenile court shall have and exercise equity power.



Section 12-15-104 - Advisory boards.

(a) The presiding juvenile court judge may appoint not less than five nor more than 25 citizens of the county, known for their interest in the welfare of children, who shall serve without compensation, to constitute and be the advisory board of the juvenile court in matters relating to the welfare of children. The membership of the advisory board shall be inclusive and reflect the racial, gender, geographic, urban or rural, and economic diversity of the county. The advisory board shall organize by electing officers and by adopting bylaws, rules, and regulations for its government as it shall deem best for the purposes of this chapter. The board shall hold office at the pleasure of the juvenile court or of the judge thereof.

(b) The duties of the advisory board shall be as follows:

(1) To assist the juvenile court in securing the services of volunteer juvenile probation officers when the services of those officers shall be deemed necessary or desirable.

(2) To visit institutions which are charged with caring for children and, whenever practicable, other institutions to which the juvenile court from time to time may award legal custody.

(3) To advise and cooperate with the juvenile court upon all matters relating to the welfare of children.

(4) To recommend to the juvenile court any and all needful measures for the purpose of carrying out the provisions and intent of this chapter and to make themselves familiar with the work of the juvenile court pursuant to this chapter.

(5) To make, from time to time, a report to the public of the work of the juvenile court.



Section 12-15-105 - Exercise of authority by district attorneys in juvenile court proceedings generally; assistance by district attorneys in the juvenile courts; representation of the state by district attorneys in cases appealed from juvenile courts.

(a) The district attorney of the judicial circuit in which delinquency or child in need of supervision cases are filed may exercise his or her authority in all delinquency and child in need of supervision cases arising pursuant to this chapter.

(b) The juvenile court may call upon the district attorney to assist the juvenile court in any proceeding pursuant to this chapter. It shall be the duty of the district attorney to render this assistance when so requested.

(c) Notwithstanding Title 36, the district attorney shall represent the state in all delinquency and child in need of supervision cases appealed from the juvenile court.



Section 12-15-106 - Juvenile court referees' qualifications and appointment; conduct of hearings of cases by juvenile court referees; transmission of findings and recommendations for disposition of juvenile court referees to juvenile court judges; provision of notice and written copies of findings and recommendations of juvenile court referees to parties; rehearing of cases by juvenile court judges; when findings and recommendations of juvenile court referees become decree of the juvenile court.

(a) Appointment of Referees. The Administrative Director of Courts may authorize one or more referee positions in any judicial circuit on either a full-time or a part-time basis upon submission of a written request by the presiding juvenile court judge and upon consideration of funding and the juvenile and child-support caseload in the circuit. Once the Administrative Director of Courts approves the request, the presiding judge of the juvenile court may appoint an attorney the judge believes to be qualified to fill the position, subject to the approval of the Administrative Director of Courts. The amount to be paid the referee and the manner of payment shall be determined by the Administrative Director of Courts.

(b) Cases Handled by Referees. The presiding judge of the juvenile court may direct that the referee handle various kinds of juvenile and child-support cases unless any of the following occurs:

(1) The referee has agreed to hear certain juvenile and child-support cases pursuant to an agreement or a contract.

(2) The hearing in a particular case is one to determine whether the case will be transferred for criminal prosecution.

(3) The hearing involves the termination of parental rights as defined in subdivision (10) of Section 12-15-301.

(4) A party objects to a hearing being held by a referee.

(c) Duties of Referees. Referees shall perform one or more of the following duties in juvenile and child-support cases:

(1) Take testimony in hearings.

(2) Evaluate evidence and make findings of fact and recommendations to determine paternity and to establish and enforce child-support orders.

(3) Accept voluntary acknowledgments of child-support liability or paternity and stipulated agreements setting the amount of child support to be paid.

(4) Prepare a default order upon a showing that process has been served on the defendant and that the defendant failed to respond to service in accordance with the Alabama Rules of Juvenile Procedure or the Alabama Rules of Civil Procedure.

(5) Order genetic tests in contested paternity cases without the necessity of obtaining an order from a judge.

(6) Enter orders relating to the administration of the docket of the juvenile court to which the referee is assigned without the necessity of obtaining a signature of a judge.

(7) All other duties as authorized by law or rule.

(d) Duty to Inform Parties of Right to Object to Referee. Before conducting a hearing in a juvenile or child-support case, the referee shall inform all of the parties that the referee is not a judge and that the hearing may be conducted before a judge if any party objects to the hearing being held by the referee.

(e) Written Findings and Recommendations of the Referee.

(1) After conducting a hearing in a juvenile or child-support case, if the referee has made a decision at the conclusion of the hearing, the referee shall immediately reduce his or her findings and recommendations to writing and then transmit those written findings and recommendations to the clerk of the juvenile court for filing and to a judge with authority over juvenile matters for his or her signature pursuant to subsection (g). If the parties are present at the hearing, copies of the written findings and recommendations shall be given to the parties in open court. The written findings and recommendations shall contain a notice that any party has a right to request a rehearing within 14 days of the date those findings and recommendations were filed in the office of the clerk of juvenile court.

(2) If the referee has not made a decision on the matter at the conclusion of the hearing or if the parties are not present in open court, the referee, within three business days of making his or her decision, shall transmit his or her written findings and recommendations to the clerk of the juvenile court for filing and to a judge with authority over juvenile matters for his or her signature pursuant to subsection (g). Once the clerk files the written findings and recommendations, the clerk shall send to the parties, by first class mail, copies of the findings and recommendations containing a notice informing them that they have the right to request a rehearing within 14 days of the date the findings and recommendations were filed in the office of the clerk of the juvenile court.

(3) Notice to a party represented by counsel shall be given to counsel rather than the party and the notice shall be sufficient as notice to the party unless the juvenile court orders otherwise.

(f) Rehearing Before the Juvenile Court. A rehearing before a judge with authority over juvenile court matters concerning the matter heard by the referee shall be scheduled if any party files a written request therefor within the time frames provided in subsection (e). Once a rehearing is scheduled, the parties shall be notified of the date, time, and the place of the rehearing. Notice to a party represented by counsel shall be given to counsel, and this notice shall be sufficient unless the juvenile court orders otherwise. When an adequate record has been made in the proceeding before the referee, the judge shall review the record before rehearing and may admit new evidence at the rehearing. If the record is not adequate, the rehearing shall be de novo.

(g) Ratification by the Judge. The findings and recommendations of the referee shall become the order of the juvenile court when ratified by the original signature of a judge with authority over juvenile matters.

(h) Matters Before the Referee Needing Immediate Action. If a matter before a referee requires immediate action, the referee shall state in his or her written findings and recommendations why the recommendations should be effective immediately. These matters for immediate action may include, but are not limited to, matters of contempt, the physical safety of the child, or the safety of others, or when the personal liberty of the child may be infringed. In such event, the written recommendations of the referee shall be effective and binding, upon the consent of the parties, for a period not exceeding 72 hours. In the event the parties do not consent to immediate action, the recommendations shall be reviewed immediately by any judge with authority over juvenile matters, who may order an appropriate temporary order based on the findings and recommendations, which order will be effective for a period not exceeding 72 hours. In any event, the findings and recommendations of the referee and any temporary orders in a matter needing immediate attention shall be reviewed by a judge with authority over juvenile matters within 72 hours after being made. Upon such review, the judge shall rescind, modify, or continue the order in effect and conduct such further proceedings as may be permitted under subsection (f).



Section 12-15-107 - Juvenile probation officers - Duties of juvenile probation officers generally; powers of juvenile probation officers as to taking into custody and placing in shelter or detention care of children generally; procedure upon taking into custody of child by juvenile probation officer generally.

(a) For the purpose of carrying out the objectives and purposes of this chapter and subject to the limitations of this chapter or imposed by the juvenile court, a juvenile probation officer shall perform the following duties:

(1) Make investigations, reports, and recommendations to the juvenile court.

(2) Serve as a juvenile court intake officer when designated by the juvenile court judge.

(3) Supervise and assist a child placed on probation or aftercare by order of the juvenile court or other authority of law until the terms of probation or aftercare expire or are otherwise terminated.

(4) Make appropriate referrals to other private or public departments or agencies of the community if their assistance appears to be needed or desirable.

(5) Make predisposition studies and submit reports and recommendations to the juvenile court as required by this chapter.

(6) Collect and compile statistical data and file reports as may be required by the Administrative Director of Courts pursuant to subdivision (1) of Section 12-5-10. The reports may include, but shall not be limited to, statistical data, case studies, and research materials.

(7) Notify the state and either the parent, legal guardian, or legal custodian of a juvenile sex offender, or the child's attorney for the juvenile sex offender, of the pending release of the juvenile sex offender and provide them with a copy of the risk assessment pursuant to subsection (c) of Section 15-20A-26.

(8) Perform other functions as are designated by this chapter or directed by the juvenile court.

(b) For the purposes of this chapter, a juvenile probation officer with the approval of the juvenile court, shall have the power to take into custody and place in shelter or detention, subject to Section 12-15-208, a child who is on probation or aftercare under his or her supervision when the juvenile probation officer has reasonable cause to believe that the child has violated the conditions of his or her probation or aftercare, or that he or she may flee from the jurisdiction of the juvenile court. A juvenile probation officer does not have the powers of a law enforcement officer.



Section 12-15-108 - Liability of counties for expenses of maintenance and care of children under the jurisdiction of the juvenile court pursuant to this chapter; reimbursement.

Except as otherwise provided in this chapter, all expenses necessary or appropriate to the carrying out of the purposes and intent of this chapter and all expenses of maintenance and care of children under the jurisdiction of the juvenile court pursuant to this chapter that may be incurred by order of the juvenile court in carrying out the provisions and intent of this chapter (except costs paid by parents, legal guardians, legal custodians, or trustees and court costs as provided by law) shall be valid charges and preferred claims against the county . These claims shall be paid by the county treasurer when itemized and sworn to by the creditor or other persons knowing the facts in the case and when approved by the juvenile court. Notwithstanding the foregoing, a municipality shall reimburse the county the actual costs of housing, maintenance, and medical expenses of those children held in a facility utilized by the county for housing children, or other facility licensed by the Department of Youth Services utilized by the county, as a result of a child being cited or detained for an alleged violation of an ordinance of the municipality that is not based on a state criminal statute adopted by the municipality as a municipal ordinance.



Section 12-15-109 - Issuance of orders to parents for payment of court costs, fees of attorneys, and expenses for support, treatment of children under the jurisdiction of the juvenile court pursuant to this chapter; manner of payment; proceedings upon failure of parents to pay amounts directed.

If, after making a parent, or other person legally obligated to care for and support a child, a party to the action pursuant to this chapter and the Alabama Rules of Juvenile Procedure and after a hearing, the juvenile court finds that the parent or other person is financially able to pay all or part of the court costs, as provided by law, attorney fees, and expenses with respect to examination, treatment, care, detention, or support of the child incurred from the commencement of the proceeding in carrying out this chapter, the juvenile court shall order them to pay the same and may prescribe the manner of payment. Unless otherwise ordered, payment shall be made to the clerk of the juvenile court for remittance to those to whom compensation is due. If the child shall have an estate in the hands of a legal guardian, conservator, or trustee, the legal guardian, conservator, or trustee may be required to pay in a like manner. The juvenile court shall also order the parent or other person legally obligated to care for and support the child to apply for insurance and Medicaid. If the parent or other legally obligated person willfully fails or refuses to pay the sum, the juvenile court may proceed against him or her for civil or criminal contempt or both, and the order may be filed and shall constitute a civil judgment.



Section 12-15-110 - Punishment for contempt of court of persons disobeying orders of the juvenile court generally.

(a) Subject to the laws relating to the procedures therefor and the limitations thereon, the juvenile court may punish a person for contempt of court for disobeying an order of the juvenile court or for obstructing or interfering with the proceedings of the juvenile court or the enforcement of its orders.

(b) Notwithstanding the provisions of subsection (a), the juvenile court shall be limited in the actions it may take with respect to a child violating the terms and conditions of the order of protective supervision as this term is defined in subdivision (5) of Section 12-15-301, to those which the juvenile court could have taken at the time of the original disposition of the juvenile court pursuant to subsection (a) of Section 12-15-314.

(c) A finding of indirect contempt not based on a delinquency petition does not constitute an adjudication of delinquency.



Section 12-15-111 - Contributing to the delinquency, dependency, or need of supervision of children.

(a) It shall be unlawful for any parent, legal guardian, legal custodian, or other person to do any of the following:

(1) To willfully aid, encourage, or cause any child to become or remain delinquent, dependent, or in need of supervision.

(2) To permit or encourage the employment of any child in violation of any of the provisions of the child labor law.

(3) To cause a child to fail to attend school as required by the compulsory school attendance law.

(b) Whenever, in the course of any proceedings pursuant to this chapter, or when, by affidavit as provided in this subsection, it shall appear to the juvenile court that a parent, legal guardian, legal custodian, or other person having custody, control, or supervision of a child or any other person not standing in any relation to the child has aided, encouraged, or caused the child to become delinquent, dependent, or in need of supervision, the juvenile court, for the protection of the child from these influences, shall have jurisdiction in these matters, as provided in this section. The juvenile court shall cause the parent, legal guardian, legal custodian, or other person to be brought before the juvenile court upon either summons or a warrant, affidavit of probable cause having first been made.

(c) Whoever violates any provision of this section shall be guilty of a Class A misdemeanor and shall be punished accordingly.

(d) Upon conviction, the juvenile court may suspend any sentence, remit any fine, or place the person on probation pursuant to such orders, directives, or conditions for his or her discipline and supervision as the juvenile court deems fit.



Section 12-15-112 - Interference with performance of duties by juvenile probation officers.

(a) It shall be unlawful for any person to interfere knowingly with or oppose or otherwise obstruct any juvenile probation officer or representative of the Department of Human Resources in the performance of his or her duties pursuant to this chapter.

(b) Any person violating any of the provisions of this section shall be guilty of a Class A misdemeanor and shall be punished accordingly.

(c) The juvenile court however, shall have the power to suspend any sentence, remit any fine, or place the person on probation pursuant to orders, directives, or conditions for his or her discipline and supervision as the juvenile court deems fit.



Section 12-15-113 - Jurisdiction to make a parent or parents, legal guardians, or legal custodians parties to juvenile court proceedings.

A juvenile court shall have the authority to make a parent, legal guardian, or legal custodian a party to a juvenile court proceeding pursuant to procedures established by the Alabama Rules of Juvenile Procedure.



Section 12-15-114 - Original jurisdiction - Juvenile.

(a) A juvenile court shall exercise exclusive original jurisdiction of juvenile court proceedings in which a child is alleged to have committed a delinquent act, to be dependent, or to be in need of supervision. A dependency action shall not include a custody dispute between parents. Juvenile cases before the juvenile court shall be initiated through the juvenile court intake office pursuant to this chapter.

(b) A juvenile court shall not have jurisdiction over any delinquent act committed by an individual before his or her 18th birthday for which a petition has not been filed before the individual reaches 21 years of age, except when the delinquent act is an offense having no statute of limitation as provided in Section 15-3-5.

(c) A juvenile court shall also exercise exclusive original jurisdiction over each of the following:

(1) Proceedings pursuant to the Interstate Compact on Juveniles and the Interstate Compact on Placement of Children pursuant to Chapter 2 of Title 44.

(2) Proceedings for termination of parental rights.



Section 12-15-115 - Original jurisdiction - Civil.

(a) A juvenile court shall also exercise original jurisdiction of the following civil proceedings:

(1) Removal of disabilities of nonage pursuant to Chapter 13 of Title 26.

(2) Proceedings for judicial consent for a person under the respective legal age to marry, to be employed, withdraw from school, or enlist in military service when this consent is required by law.

(3) Proceedings for the commitment of a minor or child with mental illness or an intellectual disability to the Department of Mental Health, as provided in Article 4 (commencing with Section 12-15-401).

(4) Proceedings for the adoption of a child when these proceedings have been transferred from probate court as provided by law.

(5) Proceedings for waiver of parental consent for a minor to have an abortion pursuant to Chapter 21 of Title 26.

(6) Proceedings to establish parentage of a child pursuant to the Alabama Uniform Parentage Act, Chapter 17 of Title 26.

(7) Proceedings to establish, modify, or enforce support, visitation, or custody when a juvenile court previously has established parentage.

(8) Proceedings to establish, modify, or enforce child and spousal support, or both, in cases brought pursuant to Title IV-D of the Social Security Act, including the Alabama Uniform Interstate Family Support Act, commencing at Section 30-3A-101, when an equivalent court of another state issued an order.

(9) Proceedings filed pursuant to the Uniform Child Custody Jurisdiction and Enforcement Act, commencing at Section 30-3B-101, when an equivalent court of another state issued an order.

(10) Proceedings to establish grandparent visitation when filed as part of a juvenile court case involving the same child.

(b) A juvenile court also shall have original jurisdiction in proceedings concerning any child in either of the following instances:

(1) The child requires emergency medical treatment in order to preserve his or her life, prevent permanent physical impairment or deformity, or alleviate prolonged agonizing pain.

(2) Where it is alleged that the rights of a child are improperly denied or infringed in proceedings resulting in suspension, expulsion, or exclusion from a public school.

(c) All civil cases before the juvenile court shall be governed by the laws relating thereto and shall be initiated by filing a petition or complaint with the clerk of the juvenile court, with the exception that the proceedings provided in Section 12-15-132 shall be initiated through the juvenile court intake office.



Section 12-15-116 - Original jurisdiction - Criminal.

(a) A juvenile court shall have exclusive original jurisdiction to try any individual committing any of the following offenses while 18 years of age or older:

(1) Contributing to the delinquency, in need of supervision, or dependency of a child in violation of Section 12-15-111.

(2) Opposing or interfering with a juvenile probation officer or a representative of the Department of Human Resources in violation of Section 12-15-112.

(3) Violating any of the confidentiality provisions of Sections 12-15-133, 12-15-134, 12-15-135, or 12-15-217.

(4) Nonsupport in violation of Section 13A-13-4.

(5) Violating any of the juvenile sex offender provisions of Section 15-20A-27(b)(1).

(6) Violating any of the provisions of the compulsory school attendance laws in Section 16-28-12.

(b) All criminal cases before the juvenile court shall be governed by the laws relating thereto and shall be initiated by complaint made before a judge or magistrate according to criminal procedure.



Section 12-15-117 - Retention and termination of jurisdiction generally.

(a) Once a child has been adjudicated dependent, delinquent, or in need of supervision, jurisdiction of the juvenile court shall terminate when the child becomes 21 years of age unless, prior thereto, the judge of the juvenile court terminates its jurisdiction by explicitly stating in a written order that it is terminating jurisdiction over the case involving the child. Nothing in this section is intended to affect the initial and continuing jurisdiction of juvenile courts over cases other than delinquency, dependency, or in need of supervision cases as provided in Sections 12-15-114, 12-15-115, 12-15-116, or any other statute by which jurisdiction was initially lawfully invoked.

(b) The jurisdiction of the juvenile court shall terminate when the child is convicted or adjudicated a youthful offender as provided in Section 12-15-203(i) and Section 12-15-204(b). If a person already under the jurisdiction of the juvenile court is convicted or adjudicated a youthful offender in a criminal court of a crime committed at the age of 18 or older, the conviction or adjudication shall terminate the jurisdiction of the juvenile court.

(c) In any case over which the juvenile court has jurisdiction, the juvenile court shall retain jurisdiction over an individual of any age to enforce or modify any prior orders of the juvenile court unless otherwise provided by law and also shall retain jurisdiction for the enforcement or modification of any prior orders of the juvenile court requiring the payment of fines, court costs, restitution, or other money ordered by the juvenile court until paid in full.

(d) For purposes of enforcing any order of the juvenile court requiring the payment of fines, court costs, restitution, or other money ordered by the juvenile court, the remedies with regard to punishment for contempt, including incarceration in jail of individuals 18 years of age or older, shall be available to the juvenile court.



Section 12-15-117.1 - Continuing jurisdiction of juvenile court to modify and enforce judgments.

(a) The Legislature finds that it was its original intent in the adoption of the Alabama Juvenile Justice Act (Act 2008-277) for a juvenile court to retain continuing jurisdiction in all cases in its jurisdiction to the extent provided by law. Act 2012-383 is curative and shall apply retroactively to ratify and confirm the exercise of continuing jurisdiction of the juvenile court to modify and enforce a judgment in cases filed in juvenile court on or after January 1, 2009, and prior to May 14, 2012. Any order of a juvenile court issued while exercising jurisdiction pursuant to this subsection during this time shall be deemed valid.

(b) Nothing in Act 2012-383 shall affect the jurisdiction of the circuit courts over any custody, visitation, or support issues, or enforcement or modification of the same issues, that a circuit court exercised in cases filed on or after January 1, 2009, and prior to May 14, 2012.



Section 12-15-118 - Duties of juvenile court intake officers.

A person employed by the judicial branch of government who is designated by a juvenile court as a juvenile court intake officer shall perform the following duties:

(1) Receive and examine written complaints or petitions, made under oath, of allegations of delinquency, in need of supervision, or dependency or concerning proceedings filed pursuant to Section 12-15-132.

(2) Refer to the Department of Human Resources for investigations, reports, and recommendations those complaints and allegations of dependency or other appropriate matters and may refer to the Department of Human Resources for investigations, reports, and recommendations those complaints on children in need of supervision.



Section 12-15-119 - Informal adjustment of certain cases prior to filing of juvenile petition.

After a verified complaint has been filed and before a petition alleging delinquency or in need of supervision is filed, the juvenile court intake officer, subject to the direction of the juvenile court, may give counsel and advice to the parties for the purpose of an informal adjustment pursuant to rules of procedure adopted by the Supreme Court of Alabama.



Section 12-15-120 - Cases initiated by filing of petitions by juvenile court intake officers.

(a) Delinquency, child in need of supervision, and dependency cases and proceedings pursuant to Section 12-15-132 before the juvenile court shall be initiated by the filing of a petition by the juvenile court intake officer who shall receive verified complaints and proceed thereon pursuant to rules of procedure adopted by the Supreme Court of Alabama.

(b) A petition alleging that a child is a delinquent child, dependent child, or a child in need of supervision shall not be filed by a juvenile court intake officer unless the juvenile court intake officer has determined and endorsed upon the petition that the juvenile court has subject matter jurisdiction and venue over the case and that the filing of the petition is in the best interests of the public and the child.



Section 12-15-121 - Form, contents, and execution of juvenile petitions.

(a) A juvenile petition alleging delinquency, in need of supervision, or dependency may be signed by any person 18 years of age or older, other than a juvenile court intake officer, who has knowledge of the facts alleged or is informed of them and believes that they are true. However, the person signing a dependency petition, in the petition or in an attached affidavit, shall give information, if reasonably ascertainable, as required in Section 30-3B-209.

(b) A petition shall be entitled "In the matter of _____, a child" and shall be made under oath.

(c) The petition shall set forth with specificity all of the following:

(1) The facts which bring the child under the jurisdiction of the juvenile court, the facts constituting the alleged dependency, delinquency, or need of supervision and the facts showing that the child is in need of supervision, treatment, rehabilitation, care, or the protection of the state, as the case may be.

(2) The name, age, and residence address, if known, of the child on whose behalf the petition is brought.

(3) The names and residence addresses, if known to the petitioner, of the parent, legal guardian, or legal custodian of the child. If no parent, legal guardian, or legal custodian resides or can be found within the state or if their respective places of residence are unknown, the name of any known adult relative residing within the county or, if there be none, the known adult relative residing nearest to the location of the juvenile court.

(4) The place of detention of the child and the time he or she was taken into custody, if the child in custody is alleged to be delinquent or in need of supervision.

(d) When any of the facts required by subsection (c) are not known, except the facts required by subdivision (4) of subsection (c), the petition shall so state.



Section 12-15-122 - Issuance and service of summonses generally; waiver of service of summonses.

(a) After a petition alleging delinquency, in need of supervision, or dependency has been filed, the juvenile court shall direct the issuance of summonses to be directed to the child if he or she is 12 or more years of age, to the parents, legal guardian, or other legal custodian, and to other persons who appear to the juvenile court to be proper or necessary parties to the proceedings, requiring them to appear personally before the juvenile court at the time fixed to answer or testify as to the allegations of the petition. Where the legal custodian is summoned, the parent or legal guardian, or both, shall also be served with a summons.

(b) A copy of the petition shall be attached to each summons.

(c) The summons shall direct the parents, legal guardian, or other legal custodian having the custody or control of the child to bring him or her to the hearing.

(d) An adult who is a party may waive service of the summons by written stipulation or by voluntary appearance at the hearing.



Section 12-15-123 - Manner of service of summons.

Service of summonses in cases filed in the jurisdiction of the juvenile court shall be pursuant to rules of procedure adopted by the Supreme Court of Alabama.



Section 12-15-124 - Authority of juvenile court to make interlocutory or final dispositional orders in cases where parties served by publication.

The juvenile court shall make interlocutory and final dispositional orders in those cases in which a party or parties have been served by publication in accordance with rules adopted by the Supreme Court of Alabama.



Section 12-15-125 - Taking into custody of children generally.

(a) A child or minor may be taken into custody for any of the following reasons:

(1) Pursuant to an order of the juvenile court.

(2) By a law enforcement officer having reasonable grounds to believe that the child or minor has run away from a juvenile detention, residential, shelter, or other care facility.

(3) By a law enforcement officer having reasonable grounds to believe that the child or minor is suffering from an illness or injury or is in immediate danger from the surroundings of the child or minor and that the immediate removal of the child or minor from those surroundings is necessary for the protection of the health and safety of the child or minor.

(b) In addition to the grounds listed in subsection (a), a child may also be taken into custody for any of the following reasons:

(1) By a law enforcement officer for an alleged delinquent act pursuant to the laws of arrest;

(2) By a law enforcement officer who has reasonable grounds to believe that the child has run away from his or her parents, legal guardian, or other legal custodian;

(3) By a law enforcement officer who has reasonable grounds to believe that the child has no parent, legal guardian, legal custodian, or other suitable person willing and able to provide supervision and care for the child; or

(4) By a juvenile probation officer pursuant to Section 12-15-107.



Section 12-15-126 - Issuance of pick-up order for taking into custody.

If it appears from a sworn statement, written or verbal, presented to the juvenile court that a child needs to be placed in detention or shelter or other care, the juvenile court may issue a pick-up order that a law enforcement officer or other person authorized by this chapter shall at once take the child into custody and take him or her to the place of detention or shelter or other care designated by the juvenile court.



Section 12-15-127 - Release, delivery to detention or shelter care facility, medical facility of children taken into custody generally.

(a) A person taking a child into custody without an order of the juvenile court shall, with all possible speed, and in accordance with this chapter and the rules of court pursuant thereto:

(1) Release the child to the parents, legal guardian, or legal custodian of the child or other suitable person able to provide supervision and care for the child and issue verbal counsel and warning as may be appropriate.

(2) Release the child to the parents, legal guardian, or legal custodian of the child upon his or her promise to bring the child before the juvenile court when requested, unless the placement of the child in detention or shelter care appears required. If a parent, legal guardian, or other legal custodian fails, when requested, to bring the child before the juvenile court as provided in this section, the juvenile court may issue an order directing that the child be taken into custody and brought before the juvenile court.

(3) Bring the child, if not released, to the place designated by the juvenile court and give written notice of the action taken and the reasons for taking the child into custody to the juvenile court intake officer, to the parent, legal guardian, or other legal custodian of the child, and, in the case of dependency, to the Department of Human Resources.

(b) Prior to authorizing the admission of the child to detention, shelter, or other care, the juvenile court intake officer, on an allegation of delinquency or in need of supervision or of dependency, shall review the need for detention or shelter care, including reviewing the written notice of the person who took the child into custody without an order of the juvenile court, and shall direct the law enforcement officer or other person currently having the child in custody to release the child unless detention or shelter care is required pursuant to Section 12-15-128. The juvenile court intake officer may allow release with or without electronic or telephone monitoring pending the 72-hour hearing requirement.

(c) A person taking a child or minor into custody pursuant to subdivision (3) of subsection (a) of Section 12-15-125 shall bring the child or minor to a medical or mental health facility if the child or minor is believed to be suffering from a serious mental health condition, illness, or injury which requires either prompt treatment or prompt diagnosis for the welfare of the child or minor or for evidentiary purposes, and, in the most expeditious manner possible, give notice of the action taken together with a statement of taking the child or minor into custody in writing to the court, the parents, legal guardian or other legal custodian and to the intake office and to the Department of Human Resources in the case of a dependency allegation.



Section 12-15-128 - Authority and criteria for continuation of detention or shelter care of children taken into custody beyond 72 hours.

(a) An allegedly delinquent child, dependent child, or child in need of supervision lawfully taken into custody shall immediately be released, upon the ascertainment of the necessary facts, to the care, custody, and control of the parent, legal guardian, or legal custodian of the child or other suitable person able to provide supervision and care for the child, unless the juvenile court or juvenile court intake officer, subject to the limitations in Section 12-15-208, finds any of the following:

(1) The child has no parent, legal guardian, legal custodian, or other suitable person able to provide supervision and care for the child.

(2) The release of the child would present a clear and substantial threat of a serious nature to the person or property of others and where the child is alleged to be delinquent.

(3) The release of the child would present a serious threat of substantial harm to the child.

(4) The child has a history of failing to appear for hearings before the juvenile court.

(5) The child is alleged to be delinquent for possessing a pistol, short-barreled rifle, or short-barreled shotgun, in which case the child may be detained in a juvenile detention facility until the hearing required by Section 12-15-207. Pistol as used in this section shall be as defined in subdivision (1) of Section 13A-11-70. Short-barreled rifle and short-barreled shotgun as used in this section shall be as defined in Section 13A-11-62.

(b) The criteria for continuing the allegedly delinquent child or child in need of supervision in detention or shelter or other care, or for continuing the allegedly dependent child in shelter or other care, as set forth in subsection (a) shall govern the decisions of all persons involved in determining whether the continued detention or shelter care is warranted pending juvenile court disposition and those criteria shall be supported by clear and convincing evidence in support of the decision not to release the child.

(c) In releasing a child, a juvenile court or the juvenile court intake officer may impose restrictions on the travel, association, or place of abode of the child or place the child under the supervision of a department, agency, or organization agreeing to supervise him or her, and may place the child under supervision such as electronic or telephone monitoring, if available. A child, once placed in detention, may also be released pursuant to the same conditions should there be a need to release the child from a juvenile detention facility because of an overcrowded population.



Section 12-15-129 - Conduct of hearings generally.

All hearings pursuant to this chapter shall be conducted by the juvenile court without a jury and separate from other proceedings. The general public shall be excluded from delinquency, in need of supervision, or dependency hearings and only the parties, their counsel, witnesses, and other persons requested by a party shall be admitted. Other persons as the juvenile court finds to have a proper interest in the case or in the work of the juvenile court may be admitted by the juvenile court on condition that the persons refrain from divulging any information which would identify the child under the jurisdiction of the juvenile court or family involved. If the juvenile court finds that it is in the best interests of the child under the jurisdiction of the juvenile court, the child may be temporarily excluded from the hearings, except while allegations of delinquency or in need of supervision are being heard.



Section 12-15-130 - Ordering, conduct, and certification of findings of mental and physical examinations of children; minors or children believed to be individuals with a mental illness or an intellectual disability; treatment or care for children; payment; authority to order emergency medical care for children.

(a) Where there are indications that a child may be physically ill, a child with mental illness or an intellectual disability, or an evaluation of a child is needed to help determine issues of competency to understand judicial proceedings, mental state at the time of the offense, or the ability of the child to assist his or her attorney, the juvenile court, on its own motion or motion by the prosecutor, or that of the child's attorney or guardian ad litem for the child, may order the child to be examined at a suitable place by a physician, psychiatrist, psychologist, or other qualified examiner, under the supervision of a physician, psychiatrist, or psychologist who shall certify the findings of the examiner in writing, or a qualified examiner approved by the Department of Mental Health prior to a hearing on the merits of the petition.

(b) The examinations made prior to a hearing as provided for in subsection (a) shall be conducted on an outpatient basis unless the juvenile court finds that placement in a hospital or other appropriate facility is necessary.

(c) The juvenile court, after a hearing, may order an examination, as described in subsection (a), of a parent, legal guardian, or legal custodian who gives his or her consent and whose ability to care for or supervise a child before the juvenile court is at issue.

(d) The juvenile court, either before or after a hearing, may cause any child under the jurisdiction of the juvenile court to be given a physical or mental examination, or both, by a competent physician, psychiatrist, psychologist, or other qualified examiner, under the supervision of a physician, psychiatrist, or psychologist who shall certify the findings of the examiner in writing, or an examiner approved by the Department of Mental Health to be designated by the juvenile court, and the physician, psychiatrist, psychologist, or mental examiner shall certify to the juvenile court the condition in which the child is found.

(e) If, upon the examination, there is reason to believe that a minor or child is a minor or child with mental illness or an intellectual disability, as defined by the Department of Mental Health, a petition for mental commitment of the minor or child may be filed pursuant to Article 4, commencing with Section 12-15-401.

(f) Upon examination, if it appears that the child is in need of surgery, medical treatment or care, hospital care, or dental care, the juvenile court may cause the child to be treated by a competent physician, surgeon, or dentist or placed in a public hospital or other institution for training or care or in an approved private home, hospital, or institution, which will receive him or her for like purposes. The expense of the treatment shall be a valid charge against the county unless otherwise provided for.

(g) The juvenile court may grant authority to order emergency medical care to any such person, agency, or department charged with the detention, temporary shelter care, or other care of a child under the jurisdiction of the juvenile court.



Section 12-15-131 - Issuance of orders restraining conduct of parties to proceedings.

In any proceeding commenced pursuant to this chapter, on motion of the juvenile court or on motion of a party, the juvenile court may make an order restraining the conduct of any party over whom the juvenile court has obtained jurisdiction, if all of the following occur:

(1) An order of disposition of a delinquent child, dependent child, or a child in need of supervision has been made in a proceeding pursuant to this chapter.

(2) The juvenile court finds that the conduct of the party is or may be detrimental or harmful to the delinquent child, dependent child, or child in need of supervision and will tend to defeat the execution of the order of disposition made.

(3) Notice of the motion and the grounds therein and an opportunity to be heard thereon have been given to the party against whom the order is directed.



Section 12-15-132 - Proceedings against children violating terms of probation or aftercare; disposition of these children.

(a) A child on probation or aftercare incident to an adjudication as a delinquent child or a child in need of supervision who violates the terms of his or her probation or aftercare may be proceeded against for a revocation of the order.

(b) A proceeding to revoke probation or aftercare shall be commenced by the filing of a petition entitled "petition to revoke probation" or "petition to revoke aftercare." Except as otherwise provided, these petitions shall be screened, reviewed, and prepared in the same manner and shall contain the same information as provided in Sections 12-15-120 and 12-15-121. The petition shall recite the date that the child was placed on probation or aftercare and shall state the time and manner in which notice of the terms of probation or aftercare was given.

(c) Probation or aftercare revocation proceedings shall require clear and convincing evidence. In all other respects, proceedings to revoke probation or aftercare shall be governed by the procedures, safeguards, and rights and duties applicable to delinquency and child in need of supervision cases contained in this chapter.

(d) If a child is found to have violated the terms of his or her probation or aftercare pursuant to a revocation hearing, the juvenile court may extend the period of probation or aftercare or make any other order of disposition specified for a child adjudicated delinquent or in need of supervision.

(e) A violation of probation for a child in need of supervision is not an adjudication of delinquency.



Section 12-15-133 - Filing and inspection of records.

(a) The following records, reports, and information acquired or generated in juvenile courts concerning children shall be confidential and shall not be released to any person, department, agency, or entity, except as provided elsewhere in this section:

(1) Juvenile legal files (including formal documents as petitions, notices, motions, legal memoranda, orders, and decrees).

(2) Social records, including but not limited to:

a. Records of juvenile probation officers.

b. Records of the Department of Human Resources.

c. Records of the Department of Youth Services.

d. Medical records.

e. Psychiatric or psychological records.

f. Reports of preliminary inquiries and predisposition studies.

g. Supervision records.

h. Birth certificates.

i. Individualized service plans.

j. Education records, including, but not limited to, individualized education plans.

k. Detention records.

l. Demographic information that identifies a child or the family of a child.

(3) State Criminal Justice Information System records.

(4) Juvenile criminal sex offender notification records.

(b) The records, reports, and information described in subsection (a) shall be filed separately from other files and records of the court. The juvenile legal files described in subdivision (1) of subsection (a) shall be maintained in a separate file from all other juvenile records, reports, and information.

(c) Subject to applicable federal law, the records, reports, and information described in subsection (a) shall be open to inspection and copying only by the following, under the specified circumstances:

(1) The judge, juvenile probation officers, and professional staff assigned to serve or contracted for service to the juvenile court.

(2) Representatives of a public or private agency or department providing supervision or having legal custody of the child.

(3) The parent (except when parental rights have been terminated), the legal guardian of the child, and the legal custodian of the child.

(4) The subject of the proceedings and his or her counsel and guardian ad litem. As used in this section, the term counsel means a child's attorney and an attorney for a criminal defendant who was formerly a child subject to proceedings in juvenile court.

(5) The judge, probation, prosecutor, and other professional staff serving a court handling criminal cases for investigating or considering youthful offender applications for an individual, who, prior thereto, had been the subject of proceedings in juvenile court.

(6) The judge, probation, and other professional staff, including the prosecutor and the attorney for the defendant, serving a court handling criminal cases for completing sentencing standards worksheets and considering the sentence upon a person charged with a criminal offense who, prior thereto, had been the subject of proceedings in juvenile court.

(7) The principal of the school in which the child is enrolled, or the representative of the principal, upon written petition to the juvenile court setting forth the reasons why the safety or welfare, or both, of the school, its students, or personnel, necessitate production of the information and without which the safety and welfare of the school, its students, and personnel, would be threatened; provided, however, certain information concerning children adjudicated delinquent of certain offenses shall be provided as set forth in Section 12-15-217.

(8) The Alabama Sentencing Commission, as set forth in Section 12-25-11.

(9) In any criminal proceeding, including a criminal proceeding in which a person is adjudicated a youthful offender, as well as any juvenile proceeding pursuant to Section 12-15-105, the prosecutor representing the State of Alabama shall have access to all juvenile legal files specified in subdivision (a)(1) on that person regardless of the jurisdiction from which the files originate.

(d) Upon determining a legitimate need for access, and subject to applicable federal law, the juvenile court may also grant access to specific records, reports, and information to a prosecutor representing the State of Alabama, department, entity, or agency. The determination of legitimate need by the juvenile court shall be based upon a written request filed with the juvenile court stating the following:

(1) The reason the person, department, entity, or agency is requesting the information.

(2) The use to be made of the information.

(3) The names of those persons or entities that will have access to the information.

(e) Petitions, motions, juvenile court notices, or dispositions shall be open to inspection and copying by the victim.

(f) Subject to applicable confidentiality disclosure and case restrictions imposed by federal or state law, confidential juvenile legal files, as described in subdivision (1) of subsection (a), may be placed on an automated information sharing system to be shared with the child's counsel and guardian ad litem, prosecutors,departments, agencies, or entities who are entitled to access pursuant to this section.

(g) Except for the purposes permitted and in the manner provided by this section, whoever discloses or makes use of or knowingly permits the use of information identifying a child, or the family of a child, who is or was under the jurisdiction of the juvenile court, where this information is directly or indirectly derived from the records of the juvenile court or acquired in the course of official duties, upon conviction thereof, shall be guilty of a Class A misdemeanor under the jurisdiction of the juvenile court and also may be subject to civil sanctions. Provided, however, that nothing in this section shall be construed to prohibit or otherwise limit counsel from disclosing confidential information obtained from the juvenile court file of the child as needed to investigate the case of the client or prepare a defense for that client, provided that the disclosure is in furtherance of counsel's representation of the party.

(h) Anytime that a child commits a violent offense and is adjudicated delinquent, if that child as an adult commits the same or a similar offense, the court records pertaining to the juvenile offense may be used in the prosecution of the adult offense.



Section 12-15-134 - Maintenance and inspection of law enforcement records.

(a) Law enforcement agencies shall take special precautions to ensure that law enforcement records and files concerning a child will be maintained in a manner and pursuant to those safeguards that will protect against disclosure to any unauthorized person, department, agency, or entity. Unless a charge of delinquency is transferred for criminal prosecution pursuant to Section 12-15-203 or the juvenile court otherwise orders in the interests of the child or of national security, the law enforcement records and files with respect to the child shall not be open to public inspection nor their contents disclosed to the public.

(b) Law enforcement records and files described in subsection (a) shall be open to inspection and copying by the following:

(1) A juvenile court having a child currently before it in any proceeding.

(2) Personnel of the Department of Human Resources, the Department of Youth Services, public and private institutions or agencies of which the child under the jurisdiction of the juvenile court has been placed into the legal custody and those responsible for his or her supervision after release.

(3) Law enforcement officers of other jurisdictions when necessary for the discharge of their current official duties.

(4) The probation and other professional staff of a court in which the child is subsequently convicted of a criminal offense or adjudicated as a youthful offender for the purpose of a presentence report or other dispositional proceedings, officials of penal institutions and other penal facilities into which the child is placed or a parole board in considering his or her parole or discharge or in exercising supervision over him or her.

(5) The probation and other professional staff serving a court handling criminal cases when investigating or considering youthful offender applications.

(6) The parent, except when parental rights have been terminated, or legal guardian of the child and the child's attorney and guardian ad litem.

(7) The principal of the school in which the child is enrolled, or the representative of the principal, upon written petition to the juvenile court setting forth the reasons why the safety or welfare, or both, of the school, its students, or personnel necessitate production of the information and without which the safety and welfare of the school, its students, and personnel would be threatened.

(c) Law enforcement records may be viewed by victims during the investigation of a crime at the discretion of the investigating officer.

(d) All law enforcement agencies shall report to the Alabama Criminal Justice Information Center that a child has been charged with an act of delinquency along with any pertinent identifying information or historical data concerning that child, when either of the following occurs:

(1) The child is taken into custody and charged with an act of delinquency for an act which would constitute a felony if committed by an adult.

(2) The child is taken into custody and charged with an act of delinquency for an act which would constitute a misdemeanor, according to subdivision (2) of Section 41-9-622 if committed by an adult.

(e) Nothing in this section shall be construed to prohibit or otherwise limit counsel from disclosing confidential law enforcement records relating to a client as needed to investigate the case of the client or prepare a defense for that client, provided that the disclosure is in furtherance of counsel's representation of the party.

(f) Except as provided in this section, whoever directly or indirectly discloses or makes use of or knowingly permits the use of information described in this section that identifies a child, or the family of a child, who is or was under the jurisdiction of the juvenile court, upon conviction thereof, shall be guilty of a Class A misdemeanor under the jurisdiction of the juvenile court.



Section 12-15-135 - Taking and disposition of fingerprints, photographs, blood samples.

(a) Fingerprints of a child who has been charged with a delinquent act shall be taken by the law enforcement agency taking the child into custody. The prints may be retained in a local file and a copy shall be filed with the Alabama Bureau of Investigation.

(b) If latent fingerprints are found during the investigation of a delinquent act and a law enforcement officer has reason to believe that they are those of the child in custody, the officer may fingerprint the child regardless of age or delinquent act for purpose of immediate comparison with the latent fingerprints. The prints may be retained in a local file and copies shall be sent to the Alabama Bureau of Investigation.

(c) Special precautions shall be taken to ensure that the fingerprints will be maintained in a manner and pursuant to safeguards as to limit their use to inspection for comparison purposes by law enforcement officers or by staff of the depository only in the investigation of a crime.

(d) A child who is charged with a delinquent act shall be photographed by the law enforcement agency taking the child into custody for criminal identification purposes. A child in custody for any other reason shall not be photographed for criminal identification purposes without the consent of the juvenile court. The photographs shall be retained in a local file with the same safeguards in place as for fingerprints.

(e) Blood or other samples necessary for DNA testing may be taken for criminal identification purposes from a child who is charged with a delinquent act that would constitute a Class A or B felony if committed by an adult. The samples, if taken, shall be submitted for DNA testing and the DNA records shall be filed with the Department of Forensic Sciences. Special precautions shall be taken to ensure that the DNA records will be maintained in a manner and pursuant to safeguards that will limit their use to inspection for identification purposes by law enforcement officers or by staff of the testing facility only in the investigation of a crime.

(f) Any person who willfully violates this section, upon conviction thereof, shall be guilty of a Class A misdemeanor under the jurisdiction of the juvenile court.



Section 12-15-136 - Proceedings for sealing legal and social files and records of courts, pertaining to certain persons and effect thereof.

(a) On motion of a person who has been the subject of a delinquency or child in need of supervision petition , the juvenile court may order the sealing of the legal and social files and records of the juvenile court pertaining to the person if it finds that:

(1) Two years have elapsed since the final discharge of the person from legal custody or supervision or two years after the entry of any other order of the juvenile court not involving custody or supervision; and

(2) The person has not been convicted or adjudicated delinquent or a youthful offender of any felony or a misdemeanor involving sexual offenses, drugs, weapons, or violence, or threats of violence, prior to the filing of the motion and no proceeding is pending seeking the conviction or adjudication.

(b) The motion and the order may include the records, reports, or information specified in Section 12-15-133.

(c) Notice of the motion shall be given by the clerk of the juvenile court to all of the following:

(1) The prosecutor.

(2) The authority granting the discharge if the final discharge was from an institution, parole, or probation.

(3) The law enforcement officers, department, agency, and central depository having custody of the files and records specified in Section 12-15-133 and included in the motion.

(d) Upon the entry of the order, the proceedings in the case shall be sealed. The juvenile court, by order in an individual case, may permit inspection by or release of information in the records to any clinic, hospital, or agency which has the person under care.

(e) Any adjudication of delinquency or youthful offender or conviction of a felony or misdemeanor involving sexual offenses, drugs, weapons, or violence, or threats of violence, subsequent to sealing shall have the effect of nullifying the sealing order.



Section 12-15-137 - Proceedings for destruction of legal and social files and records of juvenile courts pertaining to certain persons and effect thereof.

(a) A person who has been the subject of a delinquency petition and has met the conditions stipulated in subdivision (2) of subsection (a) of Section 12-15-136, five years after reaching the age of majority, may file a motion requesting the destruction of all records pertaining to his or her case. If the juvenile court grants the motion, copies of the order shall be sent to all offices, departments, or agencies that are repositories of the records, and all the offices, departments, and agencies shall comply with the order.

(b) Upon the entry of a destruction order, all references including arrest, complaints, referrals, petitions, reports, and orders shall be removed from all department or agency official and institutional files and destroyed.

(c) A person who has been the subject of a delinquency petition shall be notified of his or her rights under subsection (a) of Section 12-15-136 and subsection (a) of this section and at the time of his or her final discharge.



Section 12-15-138 - Power of juvenile courts to enter protection or restraint ex parte order; when order may be entered; purpose of order.

The juvenile court, at any time after a dependency petition has been filed, or on an emergency basis, may enter an order of protection or restraint to protect the health or safety of a child subject to the proceeding.



Section 12-15-139 - Requisites for order; notice and hearing; evidentiary standard; showing of necessity to protect health or safety of child subject to a juvenile court proceeding, best interests of the child.

A protection or restraint order may be issued by the juvenile court, after notice and a hearing, upon proper showing by a preponderance of the evidence that an order is necessary to protect the health or safety of the child subject to a juvenile court proceeding or is otherwise in the best interests of the child.



Section 12-15-140 - Content of order; order may set forth reasonable conditions of behavior for parents, persons responsible for care; enumeration of certain specific requirements which may be included in order.

(a) The protection or restraint order may set forth reasonable conditions of behavior to be observed by a person who is a parent, legal guardian, legal custodian, or other person legally responsible for the care of the child subject to a juvenile court proceeding, or the spouse of the parent, or spouse of any other person legally responsible for the care of the child, or relatives of any of the above, or residents of the home of the child, or any other person.

(b) The protection or restraint order, among other things, may require any person or persons to do any of the following:

(1) Stay away from the home in which the child subject to a juvenile court proceeding resides, the family or the child.

(2) Vacate the home in which the child subject to a juvenile court proceeding resides.

(3) Permit a parent, legal guardian, or legal custodian to visit the child subject to a juvenile court proceeding at stated periods pursuant to stated conditions or deny visitation.

(4) Deny access to the home in which the child subject to a juvenile court proceeding resides to persons who have been harmful to the child.

(5) Refrain from acts of commission or omission that tend to make the home in which the child subject to a juvenile court proceeding resides an unsafe place for the child.

(6) Cooperate with any treatment or Department of Human Resources service plan found necessary to the best interests of the child subject to a juvenile court proceeding.

(7) Obtain or participate in individual or family counseling.

(8) Refrain from abusive, disruptive, or harassing behavior toward the child subject to a juvenile court proceeding, the other parent, legal guardian, or legal custodian.

(9) Limit or refrain from contact or communication with the child subject to a juvenile court proceeding, family, children in the home, or any other child.

(10) Pay temporary support for the child subject to a juvenile court proceeding or other family members and the costs of medical, psychiatric, or physical treatment or care of the child or other family members.



Section 12-15-141 - Emergency ex parte orders authorized upon showing of verified evidence of abuse or neglect; evidence required; hearing required within 72 hours of issuance of order.

The juvenile court may enter an ex parte order of protection or restraint on an emergency basis, without prior notice and a hearing, upon a showing of verified written or verbal evidence of abuse or neglect injurious to the health or safety of a child subject to a juvenile court proceeding and the likelihood that the abuse or neglect will continue unless the order is issued. If an emergency order is issued, a hearing, after notice, shall be held within 72 hours of the written evidence or the next judicial business day thereafter, to either dissolve, continue, or modify the order.



Section 12-15-142 - Modification, extension, or termination of order after notice and hearing for person subject thereto; findings required concerning best interests of the child subject to a juvenile court proceeding.

After notice and opportunity for a hearing afforded to a person subject to a protection or restraint order, the order may be modified or extended for a further specified period, or both, or may be terminated if the juvenile court finds that the best interests of the child subject to a juvenile court proceeding will be served thereby.



Section 12-15-143 - Violations of orders punished as contempt; willful conduct rendering violator responsible for court costs and attorney fees.

(a) Any person violating an order of protection or restraint shall be punishable for contempt of court, as in other cases, and upon a finding of willful conduct, shall be responsible for the payment of court costs and attorney fees incurred by any person in seeking enforcement of the order.

(b) Any person may also be charged with a willful violation of a protection order pursuant to subsection (c) of Section 30-5A-3.



Section 12-15-144 - Construction of sections; sections to be read in pari materia with certain other laws.

The provisions of Sections 12-15-138 to 12-15-143, inclusive, shall be construed in pari materia with Sections 30-5-1 to 30-5-11, inclusive, as amended, and other criminal laws relating to child abuse except to the extent that there is conflict herewith.






Article 2 - Delinquency and Children in Need of Supervision.

Section 12-15-201 - Definitions.

For purposes of this article, the following terms and phrases shall have the following meanings:

(1) AVERAGE COST OF DETENTION. The average cost of detention of children as determined from experience in Alabama and as computed by the Department of Youth Services.

(2) CONSENT DECREE. An order, entered after the filing of a delinquency or child in need of supervision petition and before the entry of an adjudication order, suspending the proceedings and placing the child under supervision pursuant to terms and conditions agreed to between the child and his or her parent, legal guardian, or legal custodian and approved by the juvenile court.

(3) NONOFFENDER. A child who is subject to the jurisdiction of the juvenile court for reasons other than the legally prohibited conduct of the child.

(4) STATUS OFFENDER. A status offender is an individual who has been charged with or adjudicated for conduct that would not, pursuant to the law of the jurisdiction in which the offense was committed, be a crime if committed by an adult. An adjudicated status offender who violates the terms of his or her probation or aftercare remains a status offender for purposes of subdivision (1) of subsection (a) of Section 12-15-208, unless the child is contemporaneously adjudicated for having committed a delinquent act that is not a status offense. Status offenses include, but are not limited to, the following:

a. Truancy.

b. Violations of municipal ordinances applicable only to children.

c. Runaway.

d. Beyond control.

e. Consumption or possession of tobacco products.

f. Possession and consumption of alcohol, which is a status offense by federal law, even though considered a delinquent act by state law.

g. Driving under the influence pursuant to subsection (b) of Section 32-5A-191, which is a status offense by federal law, even though considered a delinquent act by state law.

(5) VALID COURT ORDER. An order given by a juvenile court judge to a child who was brought before the juvenile court and made subject to the order; and who received, before the issuance of the order, the full due process rights guaranteed to the child by the Constitution of the United States.



Section 12-15-202 - Rights of the child.

(a) Rights of the child when taken into custody. When a child is taken into custody, the person taking the child into custody shall inform the child of all of the following, in language understandable to the child:

(1) The reason that the child is being taken into custody.

(2) That the child has the right to communicate with his or her parent, legal guardian, or legal custodian whether or not that person is present. If necessary, reasonable means will be provided for the child to do so.

(3) The child has the right to communicate with an attorney. If the child does not have an attorney, one will be appointed for him or her. If the child has an attorney who is not present, reasonable means shall be provided for the child to communicate with the attorney.

(b) Rights of the child before being questioned while in custody. Before the child is questioned about anything concerning the charge on which the child was taken into custody, the person asking the questions shall inform the child of the following rights:

(1) That the child has the right to a child's attorney.

(2) That if the child is unable to pay for a child's attorney and if the parent, legal guardian, or legal custodian of the child has not provided a child's attorney, one will be appointed.

(3) That the child is not required to say anything and that anything the child says may be used against the child.

(4) That the child has a right to communicate with his or her parent, legal guardian, or legal custodian, whether or not that person is present. If necessary, reasonable means will be provided for the child to do so.

(5) That even if the child's attorney is not present or has not yet been appointed, the child has the right to communicate with him or her and that, if necessary, reasonable means will be provided for the child to do so.

(c) When a child is brought to the juvenile court intake office or delivered to a juvenile detention facility or shelter care facility, the juvenile court intake officer or person in charge of the facility shall immediately inform the child of the following:

(1) The reason for the detention of the child.

(2) The right of the child to a hearing to determine if continued detention or shelter care is needed as provided in this article.

(3) That the parent, legal guardian, or legal custodian will be informed of the whereabouts of the child and the reason for the detention of the child.

(d) Rights of the child upon detention in a juvenile court intake office or juvenile detention facility or shelter care facility. When a child is detained pursuant to subsection (c), the person in charge of the juvenile court intake office or the facility shall notify the child of the rights of the child as set out in subsection (b).

(1) The person in charge of the juvenile court intake office or the juvenile detention facility, in the most expeditious manner possible, shall ensure that the parent, legal guardian, or legal custodian of the child is notified of the whereabouts of the child and the reason for the detention of the child. Except in the situation provided herein, the person in charge shall also inform the parent, legal guardian, or legal custodian of the child of the rights of the child and of the right of the parent, legal guardian, or legal custodian to be represented by counsel. The parent, legal guardian, or legal custodian shall also be informed of the right of the child to remain silent. However, if the child has been read his or her rights, understands those rights, and knowingly, voluntarily, and intelligently waives those rights, then it is not necessary that the parent, legal guardian, or legal custodian be notified of the rights of the child or be present during the interrogation. This notification to the parent, legal guardian, or legal custodian, if practicable, shall be made in person or by telephone; otherwise, the communication shall be by the best means practicable.

(2) A written statement containing the information in subdivision (1) shall be given to the parent, legal guardian, or legal custodian of the child at the first meeting with the juvenile court intake officer or person in charge of the facility. If the parent, legal guardian, or legal custodian does not appear at the facility within 24 hours after the placement of the child in the facility, or if the parent, legal guardian, or legal custodian fails to attend the detention or shelter care hearing, this written statement shall be mailed if an address may reasonably be ascertained.

(e) Rights of parties once a petition is filed. If a petition has been filed, the parties shall be informed of their rights as set out in subsections (b) and (d). Additionally, the juvenile court judge or referee shall inform the parties at the commencement of the detention or shelter or other care hearing of the contents of the petition and all of the parties shall be given an opportunity to admit or deny the allegations of the petition.

(f) Additional rights of the child include all of the following:

(1) The child has a right to be represented by a child's attorney at all stages of a juvenile court proceeding under this article.

a. In any proceeding in which there is a possibility that the child may be placed in an institution in which the freedom of the child may be curtailed, and in which proceeding a child's attorney has not been retained, a child's attorney shall be appointed for the child.

b. In all other juvenile court proceedings, the juvenile court may appoint a child's attorney in any case upon request or when it deems the appointment to be in the interests of justice.

c. In addition to those duties referenced in subdivision (5) of Section 12-15-102, the duties of a child's attorney include, but are not limited to, the following:

1. Irrespective of the age of the child, meet with the child prior to juvenile court hearings, when apprised of emergencies or significant events impacting on the child, and as necessary to prepare for the juvenile court proceeding. The child's attorney shall explain, in terms understandable to the child, what is expected to happen at each stage of the proceedings, as well as the rights of the child at each stage of the proceedings.

2. Conduct a prompt, thorough, and independent investigation of the facts, the health, family, social history, and educational background of the child, possible defenses, and applicable law, and seek discovery from the prosecution.

3. Based upon the investigation, advise the child, in terms he or she can understand, as to his or her options for proceeding in the case and the likely outcomes of the various courses of action. Conduct the defense in accordance with the expressed interests of the client regarding whether to seek release from detention, whether to admit or deny the allegations, whether to testify, whether to enter into a negotiated settlement, whether to appeal, whether to accept or oppose a recommended disposition, and the overall goals of the representation.

4. Attend all hearings scheduled by the juvenile court and file all necessary pleadings and motions to promote the expressed interests of the child and protect his or her rights.

5. Maintain familiarity with the dispositional resources available through the juvenile court and in the community, and recommend appropriate services to the child and the family. Advocate in the dispositional process to protect the rights of the client, meet the goals of the representation, and ensure that the juvenile court is aware of any special needs of the child that should be addressed in the dispositional process.

(2) The child, through a child's attorney, has the right to cross-examine witnesses.

(3) The child has the right to confront all witnesses against the child, subject to limitations recognized by the United States Supreme Court.

(4) The child shall be furnished a transcript on appeal. If the child or the parent, legal guardian, or legal custodian of the child cannot afford a transcript, the juvenile court shall order that the transcript be paid for out of funds set aside for this purpose.



Section 12-15-203 - Transfer of cases from juvenile court.

(a) A prosecutor, before a hearing on a delinquency petition on its merits and after notifying, verbally or in writing, the juvenile probation officer, may file a motion requesting the juvenile court judge to transfer a child for criminal prosecution to the circuit or district court, if the child was 14 or more years of age at the time of the conduct charged and is alleged to have committed an act which would constitute a criminal offense as defined by this code if committed by an adult.

(b) The juvenile court judge shall conduct a hearing on all motions for the purpose of determining whether it is in the best interests of the child or the public to grant the motion. Only if there are no reasonable grounds to believe the child is committable to an institution, department, or agency for individuals with an intellectual disability or mental illness, may the juvenile court judge order the case transferred for criminal prosecution.

(c) When there are grounds to believe that the child is committable to an institution, department, or agency for individuals with an intellectual disability or mental illness, the juvenile court judge shall order an examination pursuant to Section 12-15-130.

(d) Evidence of the following and other relevant factors shall be considered in determining whether the motion shall be granted:

(1) The nature of the present alleged offense.

(2) The extent and nature of the prior delinquency record of the child.

(3) The nature of past treatment efforts and the nature of the response of the child to the efforts.

(4) Demeanor.

(5) The extent and nature of the physical and mental maturity of the child.

(6) The interests of the community and of the child requiring that the child be placed under legal restraint or discipline.

(e) Prior to a hearing on the motion by the prosecutor, a written study and report to the juvenile court judge, relevant to the factors listed in subsection (d), shall be made by a juvenile probation officer.

(f) When a child is transferred for criminal prosecution, the juvenile court judge shall set forth in writing his or her reasons for granting the motion, which shall include a finding of probable cause for believing that the allegations are true and correct.

(g) The finding of probable cause by the juvenile court judge shall preclude the necessity for a preliminary hearing subsequent to the transfer of the case for criminal prosecution, and the court having jurisdiction of the offense or offenses charged may exercise any authority over the case and the child, subsequent to the transfer, which is otherwise applicable to cases involving adult offenders pursuant to provisions of laws or rules of procedure adopted by the Supreme Court of Alabama.

(h) A child who is transferred to a court for criminal prosecution shall be tried as an adult for the offense charged and all lesser included offenses of the offense charged.

(i) A conviction or adjudication as a youthful offender of a child of a criminal offense, with the exception of a nonfelony traffic offense, shall terminate the jurisdiction of the juvenile court over that child with respect to any future delinquent acts and with respect to any pending allegations of delinquency which have not been disposed of by the juvenile court at the time of the criminal conviction or adjudication as a youthful offender. Any pending or future criminal acts committed by the child shall be prosecuted as other criminal charges are prosecuted. Termination of the jurisdiction of the juvenile court over the child with respect to future criminal charges and pending allegations of delinquency, as provided herein, shall not affect the jurisdiction of the juvenile court over the child with respect to any other matter provided in this chapter, specifically including any prior allegations of delinquency which, at the time of the criminal conviction, has been disposed of by the juvenile court either through informal adjustment, consent decree, or adjudication. The juvenile court is specifically authorized, to the extent practicable, to continue exercising its jurisdiction over the child with respect to such previously disposed delinquency cases after the termination of its jurisdiction with respect to other criminal charges, including jurisdiction to enforce its order requiring the payment of fines, costs, restitution, or other money ordered by the juvenile court pursuant to Section 12-15-117.



Section 12-15-204 - Acts for which person who has attained age 16 shall be charged, arrested, and tried as adult; removal of person from jurisdiction of juvenile court.

(a) Notwithstanding any other provision of law, any person who has attained the age of 16 years at the time of the conduct charged and who is charged with the commission of any act or conduct, which if committed by an adult would constitute any of the following, shall not be subject to the jurisdiction of juvenile court but shall be charged, arrested, and tried as an adult:

(1) A capital offense.

(2) A Class A felony.

(3) A felony which has as an element thereof the use of a deadly weapon.

(4) A felony which has as an element thereof the causing of death or serious physical injury.

(5) A felony which has as an element thereof the use of a dangerous instrument against any person who is one of the following:

a. A law enforcement officer or official.

b. A correctional officer or official.

c. A parole or probation officer or official.

d. A juvenile court probation officer or official.

e. A district attorney or other prosecuting officer or official.

f. A judge or judicial official.

g. A court officer or official.

h. A person who is a grand juror, juror, or witness in any legal proceeding of whatever nature when the offense stems from, is caused by, or is related to the role of the person as a juror, grand juror, or witness.

i. A teacher, principal, or employee of the public education system of Alabama.

(6) Trafficking in drugs in violation of Section 13A-12-231, or as the same may be amended.

(7) Any lesser included offense of the above offenses charged or any lesser felony offense charged arising from the same facts and circumstances and committed at the same time as the offenses listed above. Provided, however, that the juvenile court shall maintain original jurisdiction over these lesser included offenses if the grand jury fails to indict for any of the offenses enumerated in subsections (a)(1) to (a)(6), inclusive. The juvenile court shall also maintain original jurisdiction over these lesser included offenses, subject to double jeopardy limitations, if the court handling criminal offenses dismisses all charges for offenses enumerated in subsections (a)(1) to (a)(6), inclusive.

(b) Notwithstanding any other provision of law, any person who has been convicted or adjudicated a youthful offender in a court handling criminal offenses pursuant to the provisions of this section shall not thereafter be subject to the jurisdiction of juvenile court for any pending or subsequent offense. Provided, however, pursuant to Section 12-15-117, the juvenile court shall retain jurisdiction over an individual of any age for the enforcement of any prior orders of the juvenile court requiring the payment of fines, court costs, restitution, or other money ordered by the juvenile court until paid in full.

(c) This section shall apply to all cases in which the alleged criminal conduct occurred after April 14, 1994. All conduct occurring before April 14, 1994, shall be governed by pre-existing law.



Section 12-15-205 - Venue generally.

If delinquency or in need of supervision is alleged, proceedings shall be commenced in the county where the acts constituting the allegation occurred.



Section 12-15-206 - Transfer of delinquent and child in need of supervision proceedings between juvenile courts within the state.

If a child resides in a county of the state and the delinquency or child in need of supervision proceeding is commenced in a juvenile court of another county, the juvenile court in the county in which the proceeding was commenced, on its own motion or a motion of a party and after consultation with the receiving juvenile court, may transfer the proceeding to the county of the residence of the child for such further action or proceedings as the juvenile court receiving the transfer may deem proper.

A transfer may also be made if the residence of the child changes pending the proceeding.

The proceeding shall be so transferred if the child has been adjudicated delinquent or in need of supervision and other proceedings involving the child are pending in the juvenile court of the county of his or her residence.

Certified copies of all legal and social records pertaining to the case shall accompany the transfer.



Section 12-15-207 - Filing of petition and conduct of hearing as to necessity for continuation of detention or shelter care of a child; violation of probation and aftercare.

(a) When a child is not released from detention or shelter care as provided in Section 12-15-127, a petition shall be filed and a hearing held within 72 hours of placement in detention or shelter care, Saturdays, Sundays, and holidays included, to determine probable cause and to determine whether or not continued detention or shelter care is required.

(b) Notice of the detention or shelter care hearing, either verbal or written, stating the date, time, place, and purpose of the hearing and the right to counsel shall be given by a juvenile probation officer to the parent, legal guardian, or legal custodian if they can be found and to the child if the child is over 12 years of age .

(c) At the commencement of the detention or shelter care hearing, the juvenile court shall advise the parent, legal guardian, legal custodian, and the parties of the right to counsel and shall appoint counsel if the juvenile court determines they are indigent. The parties shall be informed of the right of the child to remain silent. The parent, legal guardian, legal custodian, and the parties shall also be informed of the contents of the petition and, except as provided herein, shall be given an opportunity to admit or deny the allegations of the petition. Prior to the acceptance of an admission of the allegations of the petition, the juvenile court shall: (1) Verify if the child was previously convicted or adjudicated a youthful offender pursuant to Section 12-15-203 or (2) rule on any motion of the prosecutor requesting the juvenile court to transfer the child for criminal prosecution. The juvenile court shall not accept a plea of guilt or an admission to the allegations of the petition in any case in which the child will be transferred for prosecution as an adult, either by grant of the motion of the prosecutor to transfer or pursuant to Section 12-15-203.

(d) All relevant and material evidence helpful in determining the need for detention or shelter care may be admitted by the juvenile court even though not admissible in subsequent hearings.

(e) If the child is not released and no parent, legal guardian, or other legal custodian has been notified and none appeared or waived appearance at the hearing, upon the filing of an affidavit by the parent, legal guardian, or legal custodian stating these facts and requesting a hearing, the juvenile court shall rehear the matter within 24 hours

(f) If a person 18 years of age or older is alleged to have violated a condition of probation or aftercare after the person was adjudicated to be delinquent, the juvenile court may order that the person be confined in the appropriate jail or lockup for adults as ordered by the juvenile court.



Section 12-15-208 - Facilities to be used for detention or shelter care of children generally; when child may be detained in jail or other facility for detention of adults; notification of juvenile court, when child received at facility for detention of adult offenders or persons charged with crimes; development of statewide system; Department of Youth Services to subsidize detention in regional facilities, may contract for detention; transfer of child to detention facility, when case transferred from juvenile court for criminal prosecution.

(a) Persons who shall not be detained or confined in secure custody include all of the following:

(1) STATUS OFFENDERS. Effective October 1, 2009, status offenders, as defined in this article, shall not be detained or confined in secure custody, except that a status offender who is charged with or who commits a violation of a valid court order may be detained in secure custody in a juvenile detention facility for up to 72 hours in any six-month period, provided that all conditions set forth in subdivision (3) of subsection (b) are satisfied. Short-term secure custody of accused status offenders may be necessary, such as detention in a juvenile detention facility for a brief period, not exceeding 24 hours, prior to formal juvenile court action, for investigative purposes, for identification purposes, or for the purpose of allowing return of a status offender to the parent, legal guardian, or legal custodian. Detention for a brief period of time pursuant to juvenile court authority may also be necessary in order to arrange for appropriate shelter care placement. If a petition regarding an alleged status offender is filed in juvenile court and if it is determined that the alleged status offender is at imminent risk of being placed in the legal or physical custody of the Department of Human Resources, the case shall be referred to the county children's services facilitation team, and the procedures in Article 5 shall be followed. Upon referral to the county children's services facilitation team, the juvenile probation officer shall continue to provide case management to the status offender unless the county children's services facilitation team appoints another person to act as case manager. The juvenile probation officer shall participate in county children's services facilitation team meetings and share records information and reports on the status offender with the county children's services facilitation team.

(2) FEDERAL WARDS. Federal wards held beyond 24 hours in secure custody in state and local juvenile detention facilities pursuant to a written contract or agreement with a federal agency and for the specific purpose of affecting a jurisdictional transfer or appearance as a material witness or for return to their lawful residence or country of citizenship shall be reported as violations of the deinstitutionalization of status offender requirement.

(3) NONOFFENDERS. Nonoffenders, as defined in this article, shall not be detained or confined in secure custody.

(4) CHILDREN 10 YEARS OF AGE AND YOUNGER. Children 10 years of age and younger shall not be detained or confined in secure custody, unless the children are charged with offenses causing death or serious bodily injury to persons or offenses that would be classified as Class A felonies if committed by adults. Children 11 or 12 years of age may only be detained or confined in secure custody by orders of juvenile courts, unless the children are charged with offenses causing death or serious bodily injury to persons or offenses that would be classified as Class A felonies if committed by adults.

(b) Persons who may be detained or confined in secure custody include all of the following:

(1) Persons who violate the federal law, which prohibits possession of a handgun by a child under the age of 18 years, or who violate a similar state or municipal law, may be placed in secure custody in juvenile detention facilities.

(2) Persons in custody pursuant to the Interstate Compact on Juveniles, contained in Section 44-2-1, et seq., may be placed in secure custody in juvenile detention facilities.

(3) Status offenders who violate a valid court order. A status offender who is charged with or has committed a violation of a valid court order may be detained in secure custody in a juvenile detention facility for up to 72 hours in any six-month period. Status offenders who violate valid court orders shall not be committed to the Department of Youth Services, nor shall they be held in jails or lockups for adult offenders. For this valid court order exception to apply, the following actions must occur whenever a status offender is taken into custody for violating a valid court order:

a. The juvenile detention facility shall immediately notify the juvenile court intake or probation officer that the child is being held in secure custody for violating a valid court order. The notice shall include the date and time the child entered the juvenile detention facility.

b. Within the first 24 hours during which a status offender is held in secure custody for violating a valid court order, not including weekends or holidays, a juvenile court intake or probation officer, or an authorized representative of the department or agency having custody or supervision of the child, shall interview the child, in person.

c. Within 48 hours of the admission of the status offender to secure custody for violating a valid court order, not including weekends or holidays:

1. The individual who interviewed the child shall submit a written assessment report to the juvenile court regarding the immediate needs of the child; and

2. If the juvenile court has not yet determined whether the child has, in fact, violated the order, the juvenile court shall conduct a hearing to determine whether there is reasonable cause to believe that the child violated the order and the appropriate placement of the child pending disposition of the alleged violation.

(c) Compliance with jail removal. No person under the age of 18 years shall be detained or confined in any jail or lockup for adults except for the following exceptions:

(1) A child may be detained in a jail or lockup for adults for up to six hours while processing the case of the child.

(2) A child transferred for criminal prosecution pursuant to Section 12-15-203 may be detained in a jail or lockup for adults.

(3) A person charged pursuant to Section 12-15-204 may be detained in a jail or lockup for adults.

When a case is transferred to another court for criminal prosecution, the person shall be transferred to the appropriate officer or jail or lockup in accordance with the law governing the detention of the person charged with the crime. Jails and lockups used for holding adults shall not hold status offenders in secure custody at any time. An accused status offender may be detained in a nonsecure area of a jail or lockup for processing while waiting transportation to a nonsecure shelter care facility or a juvenile detention facility or while waiting for release to a parent, legal guardian, or legal custodian.

Nothing in this subsection shall prohibit a circuit court judge exercising criminal jurisdiction from recommending that a child described in subdivision (2) or (3) should be placed in a juvenile detention center instead of an adult jail or lockup.

(d) Compliance with separation. Accused or adjudicated delinquent children or status offenders shall not have contact with adult inmates, including trusties. Contact is defined to include any physical or sustained sight and sound contact. Sight contact is defined as clear visual contact between adult inmates and accused or adjudicated delinquent children or status offenders within close proximity to each other. Sound contact is defined as direct verbal communication between adult inmates and accused or adjudicated delinquent children or status offenders.

No child shall enter pursuant to public authority, for any amount of time, in secure custody in a secure section of a jail, lockup, or correctional facility for adults as a disposition of an offense or as a means of modifying his or her behavior (e.g., Shock Incarceration or Scared Straight).

(e) Except as provided above, in providing detention and shelter or other care for children referred to or coming under the jurisdiction of the juvenile court, the juvenile court shall utilize only those facilities as have been established, licensed, or approved by the Department of Youth Services or Department of Human Resources for those purposes.

(f) After October 1, 1991, the Department of Youth Services shall accept all children committed to it within seven days of notice of disposition.

(g) Except as provided above, the official in charge of a jail or lockup for the detention of adult offenders or persons charged with crimes shall inform the juvenile court immediately when a child, who is or appears to be a child as defined by this chapter, is received at the jail or lockup. Upon request, the official shall deliver the child to the juvenile court or transfer him or her to a juvenile detention facility designated by the juvenile court.

(h) The Department of Youth Services shall continue to develop and implement a statewide system of juvenile detention facilities which shall be licensed by the Department of Youth Services for the detention of children.

(i) The Department of Youth Services shall subsidize the detention of children in the juvenile detention facilities in an amount up to one half the average cost of detention, which term is defined in this article, the amount depending on the provision of funds by the Legislature to the Department of Youth Services. Juvenile detention facilities may contract with the Department of Youth Services or other counties for the detention of children.

(j) When a case is transferred to another court for criminal prosecution, the child shall be transferred to the appropriate officer or jail or lockup in accordance with the law governing the detention of the person charged with criminal offenses.

(k) Any law enforcement officer, at the direction of the juvenile court, shall provide security and transportation services for the juvenile court in transporting children to and from juvenile detention facilities.



Section 12-15-208.1 - Requirements for the detainment of juveniles.

(a) No person under the age of 18 years, including one who has been transferred for criminal prosecution pursuant to Section 12-15-203 or charged pursuant to Section 12-15-204, shall be detained or confined in any facility under the control of the Department of Corrections unless the facility is fully compliant with the sight and sound separation requirements in subsection (d) of Section 12-15-208. The use of solitary confinement or other practice resulting in extended isolation as a method of complying with subsection (d) of Section 12-15-208 shall be prohibited.

(b) The implementation of this section shall be contingent on funds being appropriated to accomplish this provision.



Section 12-15-209 - Children to be released when full-time detention or shelter care not required; conditions imposed upon release; amendment of conditions or return of child to custody upon failure to conform to conditions imposed.

(a) When the juvenile court finds that full-time detention or shelter care of a child is not required, the juvenile court shall order the release of the child, and in so doing, may impose one or more of the following conditions:

(1) Place the child in the custody of a parent, legal guardian, legal custodian, or any other person whom the juvenile court deems proper, or place the child with a department, agency, or organization agreeing to supervise the child.

(2) Place restrictions on the travel, association, or place of abode of the child during the period of his or her release, or place the child under electronic or telephone monitoring, if available.

(3) Impose any other condition deemed reasonably necessary and consistent with the criteria for detaining children specified in Section 12-15-128, including a condition requiring that the child return to custody as required.

(b) An order releasing a child on any conditions specified in subsection (a) may at any time be amended to impose additional or different conditions of release or to return the child to custody for failure to conform to the conditions originally imposed.



Section 12-15-210 - Notification to children of right to counsel; appointment of counsel by juvenile court.

(a) In delinquency and child in need of supervision cases, a child and his or her parent, legal guardian, or legal custodian shall be advised by the juvenile court or its representative at intake that the child has the right to be represented at all stages of the proceedings by a child's attorney retained by them or, if they are unable to afford a child's attorney, by a child's attorney appointed by the juvenile court.

(b) If a child's attorney is not retained by the child or a party in a juvenile court proceeding in which there is a reasonable likelihood such may result in a placement in an institution in which the freedom of the child is curtailed, a child's attorney shall be appointed to defend the child.

(c) In delinquency and child in need of supervision proceedings, a juvenile court may appoint a guardian ad litem in addition to the child's attorney described in this section.

(d) The juvenile court may appoint counsel in any case when it deems such in the interests of justice.



Section 12-15-211 - Suspension of proceedings and continuation of cases under terms and conditions agreed to by parties.

(a) The juvenile court may suspend delinquency or child in need of supervision proceedings pursuant to a consent decree. The terms and conditions of the consent decree shall be agreed to by the child and his or her parent, legal guardian, or legal custodian. The consent decree shall be entered at any time after the filing of a delinquency or child in need of supervision petition and before the entry of an adjudication order. The child and his or her parent, legal guardian, or legal custodian shall be advised of their rights, including the right to counsel.

(b) Where an objection is made by the prosecutor, the juvenile court, after considering the objection and the reasons therefor, shall proceed to determine whether it is appropriate to enter a consent decree.

(c) A consent decree shall remain in force for six months unless the child is discharged sooner by the juvenile court. Upon application of a juvenile probation officer or other department or agency supervising the child, made before the expiration of the six-month period, a consent decree may be extended by the juvenile court for an additional six months.

(d) If prior to discharge by the juvenile probation officer or expiration of the consent decree, a new delinquency or child in need of supervision petition is filed against the child, or the child otherwise fails to fulfill express terms and conditions of the decree, the petition under which the child was continued under supervision may be reinstated after a hearing and the case may proceed to adjudication.

(e) Upon satisfaction by the child of the conditions of the consent decree or upon the child being otherwise discharged by the juvenile court, the petition shall be dismissed with prejudice.



Section 12-15-212 - Conduct of delinquency and child in need of supervision hearings.

(a) If the allegations are denied, the juvenile court shall proceed to hear evidence on the petition. If the juvenile court finds on proof beyond a reasonable doubt, based upon competent, material, and relevant evidence, that the child committed the acts by reason of which the child is alleged to be delinquent or in need of supervision, the juvenile court shall record its findings and proceed to determine whether the child is in need of care or rehabilitation. If the juvenile court finds that the allegations in the petition have not been established, the juvenile court shall dismiss the petition and order the child discharged from any detention or temporary care, theretofore ordered in the proceedings.

(b) If the child admits to the allegations contained in the petition, the juvenile court shall record its findings and proceed to determine whether the child is in need of care or rehabilitation.

(c) When the allegations have been proven pursuant to subsections (a) or (b), the juvenile court may proceed immediately to hear evidence as to whether the child is in need of care or rehabilitation and to file its findings thereon. In the absence of evidence to the contrary, a finding that the child has committed an act that constitutes a felony is sufficient to sustain a finding that the child is in need of care or rehabilitation. If the juvenile court finds that the child is not in need of care or rehabilitation, it shall dismiss the proceedings and discharge the child from any detention or other temporary care. If the juvenile court finds from clear and convincing evidence, competent, material, and relevant in nature, that the child is in need of care or rehabilitation in the absence of objection showing good cause or at a postponed hearing, the juvenile court may make proper disposition of the case.

(d) In dispositional hearings, all relevant and material evidence helpful in determining the questions presented, including verbal and written reports, may be received by the juvenile court and may be relied upon to the extent of its probative value, even though not competent in a hearing on the petition. The parties or their counsel shall be afforded an opportunity to examine and controvert written reports so received and to cross-examine individuals making reports.

(e) On its own motion or that of a party, the juvenile court may continue the dispositional hearing for a reasonable period to receive reports and other evidence bearing on the disposition or need for care or rehabilitation. In this event, the juvenile court shall make an appropriate order for detention or temporary care for the child, or the release of the child from detention or temporary care during the period of the continuance, subject to those conditions as the juvenile court may impose.



Section 12-15-213 - Children charged with delinquent acts or alleged to be in need of supervision to be accorded privilege against self-incrimination; admissibility in evidence of extrajudicial statements of children and evidence illegally seized or obtained; double jeopardy.

(a) A child charged with a delinquent act or who is alleged to be in need of supervision shall be accorded the rights and privileges afforded by the Constitution of the United States and the Constitution of Alabama of 1901.

(b) An extrajudicial statement which would be constitutionally inadmissible in a criminal proceeding may not be received in evidence over objection. Evidence illegally seized or obtained may not be received in evidence over objection to establish the allegations against the child. An extrajudicial admission or confession made by the child out of court is insufficient to support a finding that the child committed the acts alleged in the petition unless it is corroborated by other evidence.

(c) Criminal proceedings and other juvenile proceedings based upon the offense alleged in the petition or an offense based upon the same conduct are barred where the juvenile court has begun taking evidence or where the juvenile court has accepted from the child a plea of guilty to the petition.



Section 12-15-214 - Ordering and preparation of study and written report concerning child; ordering, conduct, and certification of findings of physical or mental examination of child prior to hearing on petition generally; examination of parent, legal guardian, or legal custodian after hearing where ability to care for or supervise child in issue.

The juvenile court may direct that a juvenile probation officer conduct a study and submit a written report to the juvenile court with recommendations concerning a child, his or her family, his or her environment, and other matters relevant to the need for treatment or disposition of the case. The recommendations may indicate that the child needs further mental health evaluation, especially, in some cases, for the purpose of determining whether the child is competent to stand trial. The recommendations may also include a request that the juvenile court proceed pursuant to Section 12-15-130.



Section 12-15-215 - Disposition of delinquent children or children in need of supervision generally.

(a) If the juvenile court finds on proof beyond a reasonable doubt, based upon competent, material, and relevant evidence, that a child committed the acts by reason of which the child is alleged to be delinquent or in need of supervision, it may proceed immediately to hear evidence as to whether the child is in need of care or rehabilitation and to file its findings thereon. In the absence of evidence to the contrary, a finding that the child has committed an act which constitutes a felony is sufficient to sustain a finding that the child is in need of care or rehabilitation. If the juvenile court finds that the child is not in need of care or rehabilitation, it shall dismiss the proceedings and discharge the child from any detention or other temporary care theretofore ordered. If the juvenile court finds that the child is in need of care or rehabilitation, it may make any of the following orders or dispositions, subject to the limitations and prohibitions on secure custody contained in Section 12-15-208:

(1) Permit the child to remain with the parent, legal guardian, or other legal custodian of the child, subject to the conditions and limitations the juvenile court may prescribe.

(2) Place the child on probation pursuant to conditions and limitations the juvenile court may prescribe.

(3) Transfer legal and physical custody to any of the following:

a. The Department of Youth Services, with or without an order to a specific institution.

b. In the case of a child in need of supervision, the Department of Youth Services, or the Department of Human Resources; provided however 1. that prior to any transfer of custody to the Department of Human Resources, the case shall first be referred to the county children's services facilitation team, which must proceed according to Article 5; and 2. that the child's commission of one or more status offenses shall not constitute a sufficient basis for transfer of legal or physical custody to the Department of Human Resources. Upon referral to the county children's services facilitation team, the juvenile probation officer shall continue to provide case management to the status offender unless the county children's services facilitation team appoints another person to act as case manager. The juvenile probation officer shall participate in county children's services facilitation team meetings and share records information and reports on the status offender with the county children's services facilitation team. When the juvenile court transfers legal and physical custody to the Department of Human Resources, all requirements which shall be met for a child to be eligible for federal funding shall apply, including, but not limited to, the requirements set out in Sections 12-15-312, 12-15-315, and 12-15-317.

c. A local, public, or private agency, organization, or facility willing and able to assume the education, care, and maintenance of the child and which is licensed or otherwise authorized by law to receive and provide care for children.

d. During the term of supervision, a relative or other individual who is found by the juvenile court to be qualified to receive and care for the child.

(4) Make any other order as the juvenile court in its discretion shall deem to be for the welfare and best interests of the child, including random drug screens, assessment of fines not to exceed two hundred fifty dollars ($250), and restitution against the parent, legal guardian, legal custodian, or child, as the juvenile court deems appropriate. Costs for juvenile court-ordered drug screening may be ordered paid for by the state out of moneys appropriated as "court costs not otherwise provided for." Restitution against the parent, legal guardian, legal custodian, or child shall be governed by the same principles applicable in the Restitution to Victims of Crime Act, commencing with Section 15-18-65.

(5) Direct the parent, legal guardian, or legal custodian of the child to perform reasonable acts as are deemed necessary to promote the best interests of the child.

(6) In any case where a child is adjudicated delinquent for possessing a pistol, short-barreled rifle, or short-barreled shotgun, any pistol, short-barreled rifle, or short-barreled shotgun possessed by that child is forfeited and shall be ordered to be destroyed by the juvenile court.

(b) No child by virtue of a disposition pursuant to this section shall be committed or transferred to a penal institution or other facility used for the execution of sentences of persons convicted of a crime.

(c) No child in need of supervision, unless also a delinquent child, shall be ordered to be placed in an institution or facility established for the care and rehabilitation of delinquent children unless the juvenile probation officer submits a written recommendation and the juvenile court finds upon a further hearing that the child is not amenable to treatment or rehabilitation pursuant to any prior disposition .

In determining if a child is not amenable to treatment or rehabilitation, the juvenile court shall consider evidence of the following and other relevant factors:

(1) Prior treatment efforts, such as, but not limited to:

a. Mental health counseling, if any.

b. Individualized educational plans, if any.

c. Other educational records.

d. Individualized service plans, if any.

(2) The age of the child.

(3) The history of the child being involved with the juvenile court, including, but not limited to, informal adjustments, consent decrees, adjudications, and prior placements.

(4) Other factors contributing to the behavioral difficulties of the child.

The written recommendations of the juvenile probation officer shall include evidence of the foregoing and other relevant factors.

(d) When a delinquent child may be committable to the Department of Mental Health, the juvenile court shall proceed as provided in Article 4, commencing with Section 12-15-401.

(e) Whenever the juvenile court vests legal custody in an agency or department, it shall transmit with the order copies of the clinical reports, predisposition study, and other information it has pertinent to the care and treatment of the child.

(f) When a child is placed in the legal custody of a department, agency, organization, entity, or person as provided in this section, when the parent, legal guardian, or legal custodian of the child has resources for child support, the juvenile court shall order child support in conformity with the child support guidelines as set out in Rule 32, Alabama Rules of Judicial Administration. The child support shall be paid to the department, agency, organization, entity, or person in whose legal custody the child is placed and may be expended for those matters that are necessary for the welfare and well-being of those children placed in the departments, agencies, organizations, entities, or persons. In these cases, the juvenile court shall issue income withholding orders subject to state law.

(g) Whenever the juvenile court commits a child to a state or local department or agency or orders a state or local department or agency to provide services or treatment for a child, that department or agency shall accept the child for commitment, ordered services, or treatment within seven days of the order of the juvenile court. Notwithstanding the foregoing, if compliance with the order of the juvenile court within seven days would place a department or agency in violation of either a state statute or standard, then compliance is not required.



Section 12-15-216 - Legislative intent.

The Legislature reaffirms its belief that juvenile court records, in general, should be confidential. However, it is the intent of the Legislature by Act 99-433, 1999 Regular Session, to provide for limited exceptions to juvenile court record confidentiality to promote more effective communication among juvenile courts, law enforcement agencies, and schools to aid in the rehabilitation of children as well as to lessen the potential for drug use, violence, and other forms of delinquency.



Section 12-15-217 - Notice of delinquent acts.

(a) Notwithstanding subsection (a) of Section 12-15-133, written notice that a child enrolled in a school, kindergarten to grade 12, has been found delinquent of an act which if committed by an adult would be a Class A or B felony or any other crime, at the discretion of the juvenile court, shall be provided within seven days to the superintendent of the school district of attendance, or, if the child attends a private school, to the principal of the school. The juvenile court shall provide the notice using whatever method it deems appropriate or otherwise as decided by the Administrative Office of Courts. The prosecutor may recommend to the juvenile court that notice be given to the school for any delinquent act. Written notice shall include only the offenses, enumerated by the appropriate code section and brief description, found to have been committed by the child and the disposition of the case involving the child. Where applicable, this notice shall be expeditiously transmitted by the district superintendent to the principal at the school of attendance. The principal shall disseminate the information to those counselors directly supervising or reporting on the behavior or progress of the child. In addition, the principal may disseminate the information to any teacher, administrator, or other school employee directly supervising or reporting on the behavior or progress of the child whom the principal believes needs the information to work with the pupil in appropriate fashion or to protect other students and staff.

(b) Any information received by a teacher, counselor, administrator, or other school employee pursuant to this section shall be received in confidence for the limited purpose of rehabilitating the child and protecting students and staff, and shall not be further disseminated by the teacher, counselor, or administrator, except insofar as communication with the child, his or her parent, legal guardian, legal custodian, law enforcement personnel, and the juvenile probation officer of the child is necessary to effectuate the rehabilitation of the child or to protect students and staff.

(c) An intentional violation of the confidentiality provisions of this section is a Class A misdemeanor under the jurisdiction of the juvenile court.



Section 12-15-218 - Order requiring parent, legal guardian, or legal custodian to assist child in complying with terms of probation; penalties; exemptions.

(a) In all cases where a child has been granted probation, the juvenile court, as a condition of granting probation to the child, may order the parent, legal guardian, or legal custodian of the child, if he or she is made a party to the proceedings, to assist the juvenile court in ensuring that the child complies with the terms of his or her probation.

(b) Prior to granting probation, the juvenile court shall explain to the parent, legal guardian, or legal custodian and the child the terms of his or her probation, including the responsibility and the penalty which may be imposed on all parties for failure to comply with the terms of the probation.

(c) A parent, legal guardian, or legal custodian, who after being made a party fails to assist the child in complying with the terms of the probation, may be held in civil or criminal contempt of court, or both.

(d) This section shall not apply to the parent, legal guardian, or legal custodian of a child who initiated a case by filing a petition alleging delinquency of the child.



Section 12-15-219 - Serious juvenile offenders; disposition; serious juvenile offender review panel; facility and programs.

(a) The juvenile court may find a child to be a serious juvenile offender if:

(1) The child is adjudicated delinquent and the delinquent act or acts charged in the petition would constitute any of the following if committed by an adult:

a. A Class A felony.

b. A felony resulting in serious physical injury as defined in subdivision (14) of Section 13A-1-2.

c. A felony involving deadly physical force as defined in subdivision (6) of Section 13A-1-2; or a deadly weapon as defined in subdivision (7) of Section 13A-1-2; or a dangerous instrument as defined in subdivision (5) of Section 13A-1-2.

(2) The child has been adjudicated delinquent for an act which would constitute a Class A or B felony or burglary in the third degree involving a residence and the child has previously been adjudicated delinquent of two previous acts which would have been a Class A or B felony or burglary in the third degree involving a residence if the acts had been committed by an adult.

(b) A child found to be a serious juvenile offender shall be committed to the custody of the Department of Youth Services, where he or she shall remain for a minimum of one year.

(c) A serious juvenile offender review panel shall be created by the Board of the Department of Youth Services. The serious juvenile offender review panel shall review quarterly the progress of each serious juvenile offender and determine at the end of the one-year term served by each child, a further treatment plan for that child. The panel may extend the commitment, order alternative treatment, or release the child. The serious juvenile offender review panel shall provide the juvenile court with all reports and recommendations, and notify the judge in writing of the decision to release the child at least 30 days in advance of the release.

(d) The Department of Youth Services shall maintain and staff a separate, secure facility and implement programs for serious juvenile offenders. The minimum one-year term required by this section shall be served at the facility and the review panel may extend the period of confinement in the facility as determined necessary.

(e) Nothing in this section shall be construed to prevent the juvenile court from transferring a child for criminal prosecution pursuant to Section 12-15-203.



Section 12-15-220 - Orders of disposition not to be deemed convictions, impose civil disabilities, etc.; disposition of child and evidence in hearing not admissible in another court.

(a) An order of disposition or other adjudication in a proceeding pursuant to subsection (a) of Section 12-15-114 shall not be considered to be a conviction or impose any civil disabilities ordinarily resulting from a conviction of a crime or operate to disqualify the child in any civil service application or appointment.

(b) The disposition of a child and evidence given in a hearing in the juvenile court shall not be admissible as evidence against him or her in any case or proceeding in any other court, whether before or after reaching majority, except in a dispositional hearing in a juvenile court or in sentencing proceedings after conviction of a crime for the purposes of a presentence study and report or for consideration of an application for youthful offender status.



Section 12-15-221 - Modification, extension or termination of orders of custody or probation generally.

(a) An order awarding legal custody or an order of probation made by the juvenile court in the case of a child may be modified, revoked, or extended on motion by:

(1) A child, whose legal custody has been transferred to a department, institution, agency, or person, requesting the juvenile court for a modification or termination of the order, alleging that the child is no longer in need of placement or probation and the department, institution, agency, or person has denied application for release of the child or has failed to act upon the application within a reasonable time; or

(2) A department, institution, agency, or person vested with legal custody or responsibility for probation, requesting the juvenile court for a modification, an extension, or a termination of the order on the grounds that the action is in the best interests of the child or necessary to safeguard the welfare of the child or the public interest.

(b) The juvenile court may dismiss the motions filed pursuant to subsection (a) if, after preliminary investigation, it finds that they are without substance. If the juvenile court is of the opinion that the order should be reviewed, upon due notice to all necessary parties as prescribed by rules of court, it may proceed to a hearing in the same manner and under the same safeguards provided for in this chapter for the issuance of the original order. It may thereupon terminate the order if it finds the child is no longer in need of care or rehabilitation or it may enter an order extending or modifying the original order if it finds this action necessary to safeguard the child or the public interest.






Article 3 - Dependency and Termination of Parental Rights.

Section 12-15-301 - Definitions.

For purposes of this article, the following words and phrases shall have the following meanings:

(1) ABANDONMENT. A voluntary and intentional relinquishment of the custody of a child by a parent, or a withholding from the child, without good cause or excuse, by the parent, of his or her presence, care, love, protection, maintenance, or the opportunity for the display of filial affection, or the failure to claim the rights of a parent, or failure to perform the duties of a parent.

(2) ABUSE. Harm or the risk of harm to the emotional, physical health, or welfare of a child. Harm or the risk of harm to the emotional, physical health, or welfare of a child can occur through nonaccidental physical or mental injury, sexual abuse, or attempted sexual abuse or sexual exploitation or attempted sexual exploitation.

(3) AGE OR DEVELOPMENTALLY APPROPRIATE. Activities or items that are generally accepted as suitable for children of the same chronological age or level of maturity or that are determined to be developmentally appropriate for a child based on the development of cognitive, emotional, physical, and behavioral capacities that are typical for an age or age group and, in the case of a specific child, activities or items that are suitable for the child based on the developmental stages attained by the child with respect to the cognitive, emotional, physical, and behavioral capacities of the child.

(4) CAREGIVER. An individual 21 years of age or older, other than a parent, legal guardian, or legal custodian of a child who is an approved foster parent and who is a relative of the child and has been providing care and support for the child while the child has been residing in the home of the caregiver for at least the last six consecutive months while in the legal custody of the Department of Human Resources or a designated official for a child-placing agency or a successor guardian.

(5) CHILD-PLACING AGENCY. The same as the term is defined in subdivision (3) of Section 38-7-2.

(6) ELIGIBLE CHILD. In addition to the definition of child in subdivision (3) of Section 12-15-102, an individual under 18 years of age who has been residing with the caregiver for at least the last six consecutive months while in the legal custody of the Department of Human Resources.

(7) KINSHIP GUARDIAN. A caregiver who is willing to assume care of a child because of parental incapacity of a parent, legal guardian, or legal custodian, or other dependency reasons, with the intent to raise the child to adulthood, and who is appointed the kinship guardian of the child by a juvenile court. A kinship guardian shall be responsible for the care and protection of the child and for providing for the health, education, and maintenance of the child.

(8) NEGLECT. Negligent treatment or maltreatment of a child, including, but not limited to, the failure to provide adequate food, medical treatment, supervision, education, clothing, or shelter.

(9) PARENTAL INCAPACITY. Abandonment or incapacity of such a serious nature as to demonstrate that the parent, legal guardian, or legal custodian is unable, unavailable, or unwilling to perform the regular and expected functions of care and support of the child.

(10) PROTECTIVE SUPERVISION. A legal status created by order of the juvenile court following an adjudication of dependency whereby a child is placed with a parent or other person subject to supervision by the Department of Human Resources.

(11) REASONABLE AND PRUDENT PARENT STANDARD. The standard characterized by careful and sensible parental decisions that maintain the health, safety, and best interests of a child, while at the same time encouraging the emotional and developmental growth of the child, that a caregiver shall use when determining whether to allow a child in foster care under the responsibility of the state to participate in extracurricular, enrichment, cultural, and social activities.

(12) REASONABLE EFFORTS. Efforts made to preserve and reunify families prior to the placement of a child in foster care, to prevent or eliminate the need for removing the child from his or her home, and to make it possible for a child to return safely to his or her home. Reasonable efforts also refers to efforts made to place the child in a timely manner in accordance with the permanency plan, and to complete whatever steps are necessary to finalize the permanency placement of the child. In determining the reasonable efforts to be made with respect to a child, and in making these reasonable efforts, the health and safety of the child shall be the paramount concern.

(13) RELATIVE. An individual who is legally related to the child by blood, marriage, or adoption within the fourth degree of kinship, including only a brother, sister, uncle, aunt, first cousin, grandparent, great grandparent, great-aunt, great-uncle, great great grandparent, niece, nephew, grandniece, grandnephew, or a stepparent.

(14) SEXUAL ABUSE. Sexual abuse includes the employment, use, persuasion, inducement, enticement, or coercion of any child to engage in, or having a child assist any person to engage in, any sexually explicit conduct or any simulation of the conduct for the purpose of producing any visual depiction of the conduct. Sexual abuse also includes rape, molestation, prostitution, or other forms of sexual exploitation or abuse of children, or incest with children, as those acts are defined in this article or by Alabama law.

(15) SEXUAL EXPLOITATION. Sexual exploitation includes allowing, permitting, or encouraging a child to engage in prostitution and allowing, permitting, encouraging, or engaging in the obscene or pornographic photographing, filming, or depicting of a child.

(16) SUCCESSOR GUARDIAN. A person or persons named in a kinship guardianship assistance agreement, or any amendments thereto, as the person or persons to provide care and guardianship for a child in the event of the death or incapacity of a kinship guardian. The successor guardian may be unrelated to the child.

(17) TERMINATION OF PARENTAL RIGHTS. A severance of all rights of a parent to a child.



Section 12-15-302 - Venue generally.

(a) Dependency proceedings shall be commenced in the county where the child resides, in the county where the child is present when the proceedings are commenced, or in the county where the acts that are the basis of the dependency petition occurred.

(b) Regardless of the county where the child currently resides, when a petition is filed seeking to modify an award of custody or visitation pursuant to an adjudication of dependency, and one of the individuals who was a party to the original proceeding still resides in the county of the juvenile court of original jurisdiction, the petition shall be filed in the juvenile court of the original jurisdiction.

(c) When a petition is filed seeking to modify an award of custody or visitation pursuant to an adjudication of dependency in which all parties to the original action, including the child, no longer reside in the county of original jurisdiction, the petition shall be filed in the county where the child resides at the time the petition is filed. The petition shall be accompanied by a certified copy of the most recent order to be modified.

(d) For purposes of this section, county where the child resides means the county in which the child and legal custodian have established legal residence or have resided for six or more months of a calendar year. This term shall not include placements by a state department or agency.



Section 12-15-303 - Transfer of dependency proceedings between juvenile courts within the state.

(a) If a dependency proceeding is commenced in a county other than the county of the residence of the child, the juvenile court in which the proceedings were commenced, on its own motion or a motion of a party and after consultation with the receiving juvenile court, may transfer the proceeding before or after adjudication to the county of the residence of the child for the purpose of adjudication, disposition, supervision, or review as mandated by federal and state law for children in foster care or in the custody of the state, or any combination thereof.

(b) For purposes of this section, county of the residence of the child means the county in which the child and legal custodian have established legal residence or have resided for six or more months of a calendar year. This term shall not include placements by a state department or agency.

(c) Certified copies of all legal and social records pertaining to the case shall accompany the transfer.



Section 12-15-304 - Appointment by juvenile courts of guardians ad litem.

(a) In all dependency and termination of parental rights proceedings, the juvenile court shall appoint a guardian ad litem for a child who is a party to the proceedings and whose primary responsibility shall be to protect the best interests of the child.

(b) The duties of the guardian ad litem include, but shall not be limited to, the following:

(1) Irrespective of the age of the child, meet with the child prior to juvenile court hearings and when apprised of emergencies or significant events impacting the child. In addition, the guardian ad litem shall explain, in terms understandable to the child, what is expected to happen before, during, and after each juvenile court hearing.

(2) Conduct a thorough and independent investigation.

(3) Advocate for appropriate services for the child and the family.

(4) Attend all juvenile court hearings scheduled by the juvenile court and file all necessary pleadings to facilitate the best interests of the child.

(c) Before being appointed by the juvenile court, every guardian ad litem appointed in juvenile dependency or termination of parental rights cases shall receive training appropriate to their role.

(d) Nothing in this section shall prohibit the juvenile court from appointing trained volunteers in addition to guardians ad litem in promoting the best interests of the child.

(e) A guardian ad litem may be appointed to protect the best interests of more than one child of the same parent. A guardian ad litem also may be appointed to protect the best interests of both a minor (or otherwise incapacitated) parent and the child.



Section 12-15-305 - Right to counsel for petitioners or respondent parents, legal guardians, or legal custodians in dependency proceedings.

THIS SECTION WAS CREATED BY ACT 2008-277 IN THE 2008 REGULAR SESSION, EFFECTIVE JANUARY 1, 2009.

(a) Upon request and a finding of indigency, the juvenile court may appoint an attorney to represent the petitioner and may order recoupment of the fees of the attorney to be paid to the State of Alabama.

(b) In dependency and termination of parental rights cases, the respondent parent, legal guardian, or legal custodian shall be informed of his or her right to be represented by counsel and, if the juvenile court determines that he or she is indigent, counsel shall be appointed where the respondent parent, legal guardian, or legal custodian is unable for financial reasons to retain his or her own counsel.



Section 12-15-306 - Removing a child from the custody of a parent, legal guardian, or legal custodian.

(a) A child may be removed by a law enforcement officer from the custody of a parent, legal guardian, or legal custodian if there are reasonable grounds to believe any of the following:

(1) The child is suffering from an illness or injury or is in imminent danger from the surroundings of the child and that the removal of the child is necessary for the protection of the health and safety of the child.

(2) The child has no parent, legal guardian, legal custodian, or other suitable person able to provide supervision and care for the child.

(b) The person removing the child shall immediately deliver the child to the Department of Human Resources.



Section 12-15-307 - Notice and right to be heard to be given to relatives, preadoptive parents, or foster parents.

Relative caregivers, preadoptive parents, and foster parents of a child in foster care under the responsibility of the state shall be given notice, verbally or in writing, of the date, time, and place of any juvenile court proceeding being held with respect to a child in their care.

Foster parents, preadoptive parents, and relative caregivers of a child in foster care under the responsibility of the state have a right to be heard in any juvenile court proceeding being held with respect to a child in their care.

No foster parent, preadoptive parent, and relative caregiver of a child in foster care under the responsibility of the state shall be made a party to a juvenile court proceeding solely on the basis of this notice and right to be heard pursuant to this section.



Section 12-15-308 - Filing of petition and conduct of 72-hour hearing as to necessity for continuation of shelter care of a child.

(a) When a child alleged to be dependent has been removed from the custody of the parent, legal guardian, or legal custodian and has not been returned to same, a hearing shall be held within 72 hours from the time of removal, Saturdays, Sundays, and holidays included, to determine whether continued shelter care is required.

(b) Notice of the 72-hour hearing requirement, either verbal or written, stating the date, time, place, and purpose of the hearing and the right to counsel shall be given to the parent, legal guardian, or legal custodian if he or she can be found.

(c) At the commencement of the 72-hour hearing requirement, the juvenile court shall advise the parent, legal guardian, or legal custodian of the right to counsel and shall appoint counsel if the juvenile court determines he or she is indigent. If the juvenile court already has not done so, it shall appoint a guardian ad litem for a child who is a party to the proceeding. It is the responsibility of the guardian ad litem to present evidence supporting the best interests of the child. The parent, legal guardian, or legal custodian shall also be informed of the contents of the petition and, except as provided herein, shall be given an opportunity to admit or deny the allegations of the petition.

(d) All relevant and material evidence helpful in determining the need for shelter care may be admitted by the juvenile court, even though not admissible in subsequent hearings.

(e) If the child is not released and no parent, legal guardian, or other legal custodian has been notified and none appeared or waived appearance at the hearing, upon the filing of an affidavit by the parent, legal guardian, or legal custodian stating these facts and requesting a hearing, the juvenile court shall hear the matter within 24 hours.

(f) If the child is not released, the juvenile court, at the earliest opportunity in the case, including the 72-hour hearing requirement or the adjudicatory hearing, may order the parent, legal guardian, or legal custodian to provide a list of names and, if possible, addresses and telephone numbers, of known paternal and maternal relatives to the juvenile court.



Section 12-15-309 - Alleged dependent child to be released when continued shelter care not required; conditions imposed upon release; amendment of conditions or return of child to custody upon failure to conform to conditions imposed.

(a) When the juvenile court finds that continued shelter care is not required for a child, the juvenile court shall order the return of the child, and in so doing, may impose one or more of the following conditions singly or in combination:

(1) Return the child to the custody of the parent, legal guardian, or legal custodian and, if necessary, place the child under the supervision of the Department of Human Resources.

(2) Place restrictions on travel, associations, or living conditions of the child pending the adjudicatory hearing.

(b) An order releasing a child on any conditions specified may at any time be amended to impose additional or different conditions.



Section 12-15-310 - Conduct of adjudicatory hearings.

(a) An adjudicatory hearing is a hearing at which evidence is presented for a juvenile court to determine if a child is dependent. At the commencement of the hearing, if the parties are not represented by counsel, they shall be informed of the specific allegations in the petition. The parties shall be permitted to admit or deny the allegations prior to the taking of testimony.

(b) If the allegations are denied by the parties or if they fail to respond, the juvenile court shall proceed to hear evidence on the petition. The juvenile court shall record its findings on whether the child is dependent. If the juvenile court finds that the allegations in the petition have not been proven by clear and convincing evidence, the juvenile court shall dismiss the petition.

(c) A statement made by a child under the age of 12 describing any act of sexual conduct performed with or on the child by another, not otherwise admissible by statute or court rule, is admissible in all dependency cases brought by the State of Alabama acting by and through a local department of human resources if:

(1) The statement was made to a social worker, child sexual abuse therapist or counselor, licensed psychologist, physician, or school or kindergarten teacher or instructor; and

(2) The juvenile court finds that the time, content, and circumstances of the statement provide sufficient indicia of reliability. In making its determination, the juvenile court may consider the physical and mental age and maturity of the child, the nature and duration of the abuse or offense, the relationship of the child to the offender, and any other factor deemed appropriate.

(d) A statement may not be admitted pursuant to this section unless the proponent of the statement makes known to the adverse party the intention of the proponent to offer the statement and the particulars of the statement sufficiently in advance of the proceedings to provide the adverse party with a fair opportunity to rebut the statement. This child hearsay exception applies to all hearings involving dependency including, but not limited to, the 72-hour hearing requirement, the adjudicatory hearing, and the dispositional hearing. The exception contained in this subsection shall not apply to a criminal proceeding or charge.



Section 12-15-311 - Dispositional hearing.

(a) If the juvenile court finds from clear and convincing evidence, competent, material, and relevant in nature, that a child is dependent, the juvenile court may proceed immediately, in the absence of objection showing good cause or at a postponed hearing, to make proper disposition of the case.

(b) In dispositional hearings, all relevant and material evidence helpful in determining the best interests of the child, including verbal and written reports, may be received by the juvenile court even though not admissible in the adjudicatory hearing. The parties or their counsel shall be afforded an opportunity to examine and controvert written reports so received and to cross-examine individuals making reports.

(c) On its own motion or that of a party, the juvenile court may continue the dispositional hearing pursuant to this section for a reasonable period to receive reports and other evidence bearing on the disposition or need for care or rehabilitation. In this event, the juvenile court shall make an appropriate order for temporary care for the child, or the release of the child from temporary care during the period of the continuance, subject to those conditions as the juvenile court may impose.



Section 12-15-312 - Reasonable efforts in judicial determinations; situations in which reasonable efforts are not required to be made.

(a) When the juvenile court enters an order removing a child from his or her home and places the child into foster care or custody of the Department of Human Resources pursuant to this chapter, the order shall contain specific findings, if warranted by the evidence, within the following time periods while making child safety the paramount concern:

(1) In the first order of the juvenile court that sanctions the removal, whether continuation of the residence of the child in the home would be contrary to the welfare of the child. This order may be the pick-up order that the juvenile court issues on the filing of a dependency petition.

(2) Within 60 days after the child is removed from the home of the child, whether reasonable efforts have been made to prevent removal of the child or whether reasonable efforts were not required to be made.

(3) Within 12 months after the child is removed from the home of the child and not less than every 12 months thereafter during the continuation of the child in out-of-home care, whether reasonable efforts have been made to finalize the existing permanency plan.

(b) As used in this chapter, reasonable efforts refers to efforts made to preserve and reunify families prior to the placement of a child in foster care, to prevent or eliminate the need for removing the child from the home of the child, and to make it possible for a child to return safely to the home of the child. In determining the reasonable efforts to be made with respect to a child, and in making these reasonable efforts, the health and safety of the child shall be the paramount concern. If continuation of reasonable efforts is determined to be inconsistent with the permanency plan for the child, reasonable efforts shall be made to place the child in a timely manner in accordance with the permanency plan including, if appropriate, through an interstate placement, and to complete whatever steps are necessary to finalize a permanent plan for the child.

(c) Reasonable efforts shall not be required to be made with respect to a parent of the child if the juvenile court has determined that the parental rights of the parent to a sibling of the child have been involuntarily terminated or that a parent has done any of the following:

(1) Subjected a child to an aggravated circumstance against the child or a sibling of the child and the risk of child abuse or neglect is too high for the child to remain at home safely or to be returned home. An aggravated circumstance includes, but is not limited to, rape, sodomy, incest, aggravated stalking, abandonment, torture, chronic abuse, or sexual abuse. An aggravated circumstance may also include any of the following:

a. Allowing a child to use alcohol or illegal drugs to the point of abuse, neglect, or substantial risk of harm.

b. Substance misuse or abuse, or both, by a parent or interfering with the ability to keep the child safe and refusal of a parent to participate in or complete treatment, or where treatment has been unsuccessful.

c. A parent demonstrating extreme disinterest in the child by doing either of the following:

1. Not complying with the steps outlined in the individualized service plan or case plan over a period of six months.

2. Repeatedly leaving the child with someone who is unwilling or incapable of providing care and not returning for the child as promised.

d. Abandoning an infant or young child when the identity of the child is unknown and the parent is unknown or unable to be located after a diligent search.

e. When the parent has an emotional or mental condition and there is clearly no treatment that can improve or strengthen the condition enough to allow the child to remain at home safely or to return home safely.

f. When a parent is incarcerated and the child is deprived of a safe, stable, and permanent parent-child relationship.

(2) Committed murder or manslaughter of another child or murder or manslaughter of the other parent of the child.

(3) Aided or abetted, attempted, conspired, or solicited to commit murder or manslaughter of another child or aided or abetted, attempted, conspired, or solicited to commit murder or manslaughter of the other parent of the child.

(4) Committed a felony assault which resulted in serious bodily injury to the child or another child or to the other parent of the child. The term serious bodily injury means bodily injury which involves substantial risk of death, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty.

(d) Nothing in the exceptions to making reasonable efforts listed in subsection (c) shall be interpreted to require the reunification of a child with a stepparent or paramour of a parent under similar circumstances. The crimes listed in subsection (c) may include those from other states or federal crimes if the elements of the crimes are substantially similar to those crimes in this state.

(e) If reasonable efforts are not made with respect to a child as a result of a determination made by a juvenile court in situations as described above, a permanency hearing, as provided in Section 12-15-315, in which in-state or out-of-state placement options for the child are considered, shall be held for the child within 30 days after the determination. Reasonable efforts shall be made to place the child in a timely manner in accordance with the permanency plan and to complete whatever steps are necessary to finalize permanent placement of the child. Reasonable efforts to place a child for adoption or with a legal guardian or legal custodian, including identifying appropriate in-state and out-of-state placements, may be made concurrently with other reasonable efforts.



Section 12-15-313 - Ordering and preparation of report concerning a child and family; ordering, conduct, and certification of findings of physical or mental examination of child prior to hearing on petition generally; examination of parent, legal guardian, or legal custodian after hearing where ability to care for or supervise child at issue.

(a) After a petition alleging dependency has been filed, the juvenile court may direct that a study and report to the juvenile court be made by the Department of Human Resources with recommendations concerning the child, his or her family, his or her environment, and other matters relevant to the need for treatment or disposition of the case.

(b) Where there are indications that the child may be physically ill or a child with mental illness or an intellectual disability, on its own motion or motion of a party, may order the child to be examined at a suitable place by a physician, psychiatrist, psychologist, or other qualified examiner under the supervision of a physician, psychiatrist, or psychologist who shall certify the findings of the examiner in writing prior to a hearing on the merits of the petition.



Section 12-15-314 - Dispositions for dependent children.

(a) If a child is found to be dependent, the juvenile court may make any of the following orders of disposition to protect the welfare of the child:

(1) Permit the child to remain with the parent, legal guardian, or other legal custodian of the child, subject to conditions and limitations as the juvenile court may prescribe.

(2) Place the child under protective supervision under the Department of Human Resources.

(3) Transfer legal custody to any of the following:

a. The Department of Human Resources.

b. A local public or private agency, organization, or facility willing and able to assume the education, care, and maintenance of the child and which is licensed by the Department of Human Resources or otherwise authorized by law to receive and provide care for the child.

c. A relative or other individual who, after study by the Department of Human Resources, is found by the juvenile court to be qualified to receive and care for the child. Unless the juvenile court finds it not in the best interests of the child, a willing, fit, and able relative shall have priority for placement or custody over a non-relative.

(4) Make any other order as the juvenile court in its discretion shall deem to be for the welfare and best interests of the child.

(5) In appropriate cases, award permanent custody to the Department of Human Resources or to a licensed child-placing agency after termination of parental rights and authorization to place for adoption, without appointing a legal guardian, or award temporary custody to the department or a licensed child-placing agency without appointing a legal custodian or legal guardian.

(b) Unless a child found dependent shall also be found to be delinquent, the child shall not be confined in an institution established for the care and rehabilitation of delinquent children or in a juvenile detention facility. Nothing in this subsection shall be construed to prohibit the placement of dependent children in any other residential facility as defined in subdivision (22) of Section 12-15-102.

(c) There shall be a rebuttable presumption that children cannot be removed from the custody of their parents solely because of a need for emergency housing.

(d) In providing shelter or other care for children referred to or coming under the jurisdiction of the juvenile court, the juvenile court and the Department of Human Resources shall utilize only those facilities as have been established, licensed, or approved by law, or by agencies pursuant to law, for those purposes.

(e) When a child is placed in the legal custody of the Department of Human Resources or any other department, agency, organization, entity, or person pursuant to this section and when the parent, legal guardian, or legal custodian of the child has resources for child support, the juvenile court shall order child support in conformity with the child support guidelines as set out in Rule 32, Alabama Rules of Judicial Administration. The child support shall be paid to the Department of Human Resources or department, agency, any other organization, entity, or person in whose legal custody the child is placed and may be expended for those matters that are necessary for the welfare and well-being of those children placed in the Department of Human Resources or any other departments, agencies, organizations, entities, or person. In these cases, the juvenile court shall issue income withholding orders subject to state law. Any petition alleging dependency of a child filed by the Department of Human Resources shall contain a request for child support.

(f)(1) After a child has been placed in the legal custody of the Department of Human Resources, the department may file with the juvenile court a written request for appointment of a kinship guardian in cases where the juvenile court has entered an order under Section 12-15-315 affirming kinship guardianship as the permanent plan for the child.

(2) If the kinship guardian dies or becomes incapacitated, the department or the named prospective successor guardian in the kinship guardian subsidy agreement may file a written request for appointment of the successor guardian. The department or the prospective successor guardian may file for an ex parte order of temporary guardianship pending a hearing on the written request for appointment of a successor guardian.

(3) A written request for appointment of a kinship guardian or successor guardian shall be verified and allege the following with respect to the child:

a. Facts that if proved will meet the requirements for a kinship guardianship or successor guardianship.

b. The date and place of birth of the child, if known, and if not known, the reason for the lack of knowledge.

c. The legal residence of the child and the place where he or she resides, if different from the legal residence.

d. The marital status of the child, if applicable.

e. The name and home and business addresses of an individual caregiver sought to be appointed as a kinship guardian or successor guardian and all residents of that individual's household.

f. The relationship between the individual caregiver sought to be appointed as a kinship guardian or successor guardian and the child.

g. The names and home and business addresses of the parents of the child, if known.

h. The names and home and business addresses of legal guardians or legal custodians.

i. The existence of any pending matters involving the custody of the child.

j. A signed statement from the individual caregiver sought to be appointed as a kinship guardian or successor guardian that the individual agrees to accept the duties and responsibilities of being a kinship guardian or successor guardian.

k. The existence of any other matters pending in the juvenile court involving the child and, if they exist, a statement that departments, agencies, individuals, or entities authorized or involved in the proceedings, by law or court order, consent to the relief requested.

l. The results of a criminal history record background check of the individual caregiver seeking to be appointed as a kinship guardian or successor guardian and all adult residents of the household of the individual caregiver. In addition, the results of a child abuse record check of the individual caregiver seeking to be appointed as a kinship guardian or successor guardian and all residents 14 years or older of the household of the individual caregiver.

m. Whether the child is subject to provisions of the federal Indian Child Welfare Act of 1978, 25 U.S.C. §1901, and, if so:

1. The tribal affiliations of the parents, legal guardians, or legal custodians of the child; and

2. The specific actions taken to notify the tribes of the parents, legal guardians, or legal custodians and the results of the contacts.

n. Other relevant facts in support of the written request to be appointed as a kinship guardian or successor guardian.

(4) After the juvenile court finds that an individual caregiver qualifies to be appointed as a kinship guardian, the requirements of subdivision (5) or (6) have been proved, and the best interests of the child will be served by the requested appointment, it may make the appointment. After a kinship guardianship appointment, the juvenile court may make any other disposition of the matter that will serve the best interests of the child.

(5) A kinship guardian may be appointed by the juvenile court only if:

a.1. A parent, legal guardian, or legal custodian of the child is living and has consented in writing to the appointment of a kinship guardian and the consent has not been withdrawn; or

2. A parent of the child is living but all parental rights in regard to the child have been terminated or restricted by a prior court order, provided that for this purpose only, the blood relationship with the child will continue to be recognized in defining relative caregiver; and

b.1. The child has resided with the individual caregiver seeking to be appointed as a kinship guardian without the parent, legal guardian, or legal custodian for a period of six months or more immediately preceding the date the written request is filed, and a parent, legal guardian, or legal custodian having legal custody of the child is currently unwilling or unable to provide adequate care, maintenance, and supervision for the child or there are extraordinary circumstances; and

2. No legal guardian of the child is currently appointed pursuant to the Alabama Uniform Guardianship and Protective Proceedings Act, Chapter 2A of Title 26.

(6) A successor guardian may be appointed by the juvenile court only if all of the following requirements have been met:

a. The original kinship guardian subsidy agreement or amendments to such agreement names the prospective successor guardian as the person to become the legal guardian of the child in the event of the death or incapacitation of the kinship guardian.

b. A parent, legal guardian, or legal custodian of the child has consented in writing to the appointment of the successor guardian named in the original subsidy agreement unless all parental rights have been terminated or restricted by a prior court order.

c. The department has completed a criminal history record check on the prospective successor guardian and all adult residents of the household of the prospective successor guardian. The department also has completed a child abuse record check on the prospective successor guardian and all residents 14 years or older of the household of the individual caregiver.

d. No legal guardian of the child is currently appointed pursuant to the Alabama Uniform Guardianship and Protective Proceedings Act, Section 26-2A-1.

e. A child that is 14 years of age or older must be consulted as to his or her position regarding the prospective successor guardianship and if the child is 18 years or older, he or she has consented to the successor guardianship if capable of giving effective consent.

(7) The burden of proof shall be by clear and convincing evidence, except that in those cases involving an Indian child as defined in the federal Indian Child Welfare Act of 1978, 25 U.S.C. §1901, the burden of proof shall be proof beyond a reasonable doubt.

(8) As part of a kinship guardianship order or successor guardianship order, the juvenile court may order a parent, legal guardian, or legal custodian to pay the reasonable costs of support and maintenance of the child that the parent, legal guardian, or legal custodian is financially able to pay. The juvenile court shall use the Child Support Guidelines established by rules of the Alabama Supreme Court to calculate a reasonable payment.

(9) The juvenile court may order visitation between a parent, legal guardian, or legal custodian and the child to maintain or rebuild a parent-child relationship if the visitation is in the best interests of the child.

(10)a. A kinship guardianship or successor guardianship is intended to be permanent during the child's minority similar to other permanency plan options. After the kinship guardian or successor guardian has been appointed by the juvenile court, a parent, other person, entity, department, or agency, including the Department of Human Resources, may file a petition to revoke or modify the kinship guardianship or successor guardianship by proving not only that a material change in circumstances has occurred since the order granting the kinship guardianship or successor guardianship was entered, but also that the change would materially promote the child's best interest and welfare, and that the positive good brought about by the change would more than offset the inherently disruptive effect caused by uprooting the child.

b. If the juvenile court finds that a petition for revocation of the kinship guardianship or successor guardianship filed by the Department of Human Resources meets the standard in paragraph a., it shall grant the petition, and the child shall be placed in the legal custody of the Department of Human Resources. If the juvenile court finds that a petition for modification of the kinship guardianship or successor guardianship filed by the Department of Human Resources meets the standard in paragraph a., it shall grant the petition, and the child shall remain with the kinship guardian or successor guardian but shall be under the protective supervision of the department.

c. This subsection does not preclude a parent, other person, entity, department, or agency, including the Department of Human Resources, from filing a petition to modify other terms of the order of the juvenile court granting the kinship guardianship or successor guardianship, including, but not limited to, visitation, which shall be decided, after notice to the department, on the basis of what is in the best interests of the child.

(11)a. Except as provided herein, a kinship guardian or successor guardian shall have the same rights, responsibilities, and authority relating to the child as a parent, including, but not limited to, making decisions concerning the care and well-being of the child; consenting to routine, preventative, necessary, elective, cosmetic, and emergency medical, dental, and mental health needs; arranging and consenting to educational plans for the child; arranging and consenting to athletic, sport, or other activity participation; applying for financial assistance and social services for which the child is eligible; applying for a permit or license; applying for admission to a college or university; responsibility for activities necessary to ensure the safety, permanency, and well-being of the child; and ensuring the maintenance and protection of the child, and further provided, that the appointment of the kinship guardian or successor guardian terminates the education rights of the parent in favor of the kinship guardian or successor guardian and the kinship guardian or successor guardian shall be deemed the parent for federal IDEA and other educational purposes.

b. A kinship guardian or successor guardian may not consent to the adoption of the child or a name change for the child. The parent of the child shall retain the authority to consent to the adoption of the child or a name change for the child.

c. The parent, legal guardian, or legal custodian from whose custody the child was removed shall retain the obligation to pay child support.

d. Unless otherwise ordered by the juvenile court, a kinship guardian or successor guardian has the authority to make all decisions regarding appropriate visitation between the parent, legal guardian, or legal custodian and the child.

e. The appointment of a kinship guardian or successor guardian does not limit or terminate any rights or benefits derived from or between the child and parent, legal guardian, or legal custodian relating to inheritance or insurance.

f. A kinship guardianship or successor guardianship terminates when the child reaches 18 years of age, or when the child reaches age 21 if the child is eligible for a guardianship subsidy up to age 21 regardless of whether the juvenile court has continued jurisdiction, or when the kinship guardianship or successor guardianship is otherwise terminated or revoked by the juvenile court.

g. A certified copy of the court order appointing a kinship guardian or successor guardian shall be satisfactory proof of the authority of the kinship guardian or successor guardian, and letters of guardianship need not be issued.

h. A kinship guardianship or successor guardianship order is the legal authority to enroll the named child in school and consent to school-related activities and medical care for the child; to give permission or consent for other non-school related activities, placements, and events; and to enroll the child in health, homeowner, employment, motor vehicle, and other insurance.

i. A kinship guardianship or successor guardianship order is the legal authority for the kinship guardian or successor guardian to authorize or consent to medical care, dental care, and mental health care for the child.

j. Absent negligence, wantonness, recklessness, or deliberate misconduct, no person who acts in good faith reliance on a kinship guardianship or successor guardianship order without actual knowledge of facts contrary to that order is subject to criminal or civil liability or professional disciplinary action. This good faith immunity applies even though a parent, legal guardian, or legal custodian having parental rights or a person having legal custody of the child has contrary wishes. A person who relies upon a kinship guardianship or successor guardianship order is under no duty to make further inquiry or investigation.

(g)(1) A caregiver shall have the authority, without prior approval of the department, juvenile court, or circuit court, to allow a child in his or her care that is in foster care to participate in activities that are age or developmentally appropriate for the child based on a reasonable and prudent parent standard, provided the activities are consistent with provisions of any existing court order, individualized service plan, or promulgated policy of the department that provides guidance to caregivers concerning the reasonable and prudent parent standard. The guidance shall include factors for the caregiver to consider prior to allowing a child to participate in age or developmentally appropriate normal childhood activities.

(2) A caregiver shall be immune from liability in a civil action to recover damages for injury, death, or loss to person or property that results from a caregiver's decisions using a reasonable and prudent parent standard. This subsection shall not be construed to remove or limit any existing liability protection provided by law.



Section 12-15-315 - Permanency hearing for Department of Human Resources cases only.

(a) Within 12 months of the date a child is removed from the home and placed in out-of-home care, and not less frequently than every 12 months thereafter during the continuation of the child in out-of-home care, the juvenile court shall hold a permanency hearing. The Department of Human Resources shall present to the juvenile court at the hearing a permanent plan for the child. The juvenile court shall consult with the child, in an age-appropriate manner, regarding the permanency plan and any transition plan to independent living. If a permanent plan is not presented to the juvenile court at this hearing, there shall be a rebuttable presumption that the child should be returned home. This provision is intended to ensure that a permanent plan is prepared by the Department of Human Resources and presented to the juvenile court within 12 months of the placement of any child in foster care and no less frequently than every 12 months thereafter. The purpose of the permanency hearing shall be to determine the permanency plan for the child which may include whether, and, if applicable, when, the child shall be:

(1) Returned home on a specific date.

(2) Placed for adoption with no identified resource or with the current foster parent wherein the Department of Human Resources shall file a petition for termination of parental rights.

(3) Permanently placed with a relative with a transfer of legal and physical custody to the relative or with a transfer of physical custody to the relative but with the Department of Human Resources retaining legal custody.

(4) Permanently placed with a kinship guardian pursuant to a written request filed by the Department of Human Resources for appointment of an individual as a kinship guardian. In addition to the allegations set forth in this section, the written request shall further contain the following:

a. That granting kinship guardianship of the child to the relative caregiver is in the best interests of the child and that neither a permanency goal of return of the child to the parents of the child nor adoption would be in the best interests of the child and are therefore not appropriate permanent plans for the child.

b. That granting a kinship guardianship of the child to the relative caregiver will provide the child with a safe and permanent home.

c. That the child demonstrates a strong attachment to the relative caregiver and the relative caregiver demonstrates a strong commitment to caring permanently for the child.

d. That the relative caregiver has been approved as a foster parent pursuant to regulations of the Department of Human Resources, has completed a criminal history clearance and child abuse and neglect central registry clearance, and that results of these clearances have been provided to the juvenile court.

e. That the child has been in foster care in the care of the prospective kinship guardian for a period of not less than six consecutive months preceding the filing of the written request for appointment of a kinship guardian.

f. That a child who is 14 years of age or older has been consulted as to his or her position regarding the prospective kinship guardianship and, if the child is 18 years of age or older, he or she has consented to the kinship guardianship if capable of giving effective consent.

(5) Placed in adult custodial care.

(6) Placed in another planned permanent living arrangement. In the case of a child who will not be returned home, at the permanency hearing, the juvenile court shall consider in-state and out-of-state placement options.

(b) If the juvenile court determines the permanent plan under subsection (a) shall be placement in another planned permanent living arrangement, the Department of Human Resources must document to the juvenile court a compelling reason for determining that it would not be in the best interests of the child to return home, be placed for adoption with no identified resource or with the current foster parent, or be permanently placed with a relative, with a transfer of legal and physical custody to the relative or with a transfer of physical custody to the relative but with the Department of Human Resources retaining legal custody, be placed with a kinship guardian, or be placed in adult custodial care. If the child has been placed in foster care outside the State of Alabama, at the permanency hearing, the juvenile court shall determine whether the out-of-state placement continues to be appropriate and in the best interests of the child. In the case of a child who has attained the age of 14 years, at the permanency hearing, the juvenile court shall consider the services needed to assist the child to make the transition from foster care to independent living. In any permanency hearing held with respect to the child, including any hearing regarding the transition of the child from foster care to independent living, the juvenile court shall consult, in an age-appropriate manner, with the child regarding the proposed permanency or transition plan for the child. Permanency plans may be concurrent and the Department of Human Resources may make reasonable efforts concurrently towards multiple permanency goals.

(c) The permanency hearing order of the juvenile court shall address whether the Department of Human Resources has made reasonable efforts to finalize any existing permanency plan for the child.

(d) The Department of Human Resources shall provide a copy of available health and education records of the foster child to the foster parent or foster care provider at the time of placement and provide a copy of available health and education records to the foster child, at no cost, at the time the child is emancipated or released from foster care by reason of attaining the age of majority.

(e) If the permanency plan for a child is placement with a kinship guardian, the individualized service plan must contain the following:

(1) The steps that the Department of Human Resources has taken to determine that it is not appropriate for the child to be returned home or adopted.

(2) The reasons for any separation of siblings during placement.

(3) The reasons why a permanent placement with a fit and willing relative caregiver through a kinship guardianship arrangement is in the best interests of the child.

(4) The ways in which the child meets the eligibility requirements for the kinship guardianship program.

(5) The efforts the Department of Human Resources has made to discuss adoption by the relative foster parent of the child as a more permanent alternative to a kinship guardianship and, in the case of a relative foster parent who has chosen not to pursue adoption, documentation of the reasons therefor.

(6) The efforts made by the Department of Human Resources to discuss with the parent, legal guardian, or legal custodian of the child the kinship guardianship arrangement, or the reasons why the efforts were not made.



Section 12-15-316 - Modification, extension, or termination of orders of custody or protective supervision generally.

An order awarding legal custody or an order of protective supervision made by the juvenile court in the case of a child may be modified, terminated, or extended on motion by any of the following:

(1) A child, whose legal custody has been transferred to a department, institution, agency, or person, requesting the juvenile court for a modification or termination of the order, alleging that the child is no longer dependent or that protective supervision is no longer necessary.

(2) A department, institution, agency, or person vested with legal custody or responsibility for protective supervision, requesting the juvenile court for a modification, an extension, or a termination of the order on the grounds that this action is in the best interests of the child.



Section 12-15-317 - Who may file petition.

The Department of Human Resources, any public or private licensed child-placing agency, parent, child, or any interested person may file a petition to terminate the parental rights of a parent or parents of a child.

(1) Mandatory filing of petition by the Department of Human Resources. The Department of Human Resources shall be required to file a petition to terminate the parental rights of a parent or parents of a child, or if the petition has been filed by another party, shall seek to be joined as a party to the petition, and, concurrently, to identify, recruit, process, and approve a qualified family for adoption, in the following circumstances:

a. In the case of a child who has been in foster care in the custody of the Department of Human Resources for 12 of the most recent 22 months.

b. If a child has been abandoned.

c. If the parent has committed murder of another child of that parent.

d. If the parent has committed manslaughter of another child of that parent.

e. If the parent has aided, abetted, attempted, conspired, or solicited to commit murder or manslaughter of another child of that parent.

f. If the parent has committed a felony assault that has resulted in serious bodily injury, as defined in paragraph c. of subdivision (5) of subsection (a) of Section 12-15-319, to the child, to another child of the parent, or to the other parent of the child.

(2) Exceptions to mandatory filing shall include any of the following factors:

a. The child is being cared for by a relative.

b. The Department of Human Resources has documented in the individualized service plan, which shall be available for review by the juvenile court, a compelling reason for determining that filing a petition would not be in the best interests of the child.

c. The Department of Human Resources has not provided to the family of the child, consistent with the time period in the individualized service plan of the Department of Human Resources, such services as the Department of Human Resources deems necessary for the safe return of the child to his or her home, if reasonable efforts are required to be made with respect to the child.



Section 12-15-318 - Service of process.

(a) Except as otherwise provided by the Alabama Rules of Juvenile Procedure and this section, service of process of termination of parental rights actions shall be made in accordance with the Alabama Rules of Civil Procedure.

(b) If service of process has not been completed within 45 days of the filing of the termination of parental rights petition, the petitioner shall request service by publication.

(c) Service of process by publication may not be ordered by the juvenile court unless at least one of the following conditions is met:

(1) The child who is the subject of the proceedings was abandoned in the state, or

(2) The state or private department or agency having custody of the child has established, by evidence presented to the juvenile court, that the absent parent or parents are avoiding service of process or their whereabouts are unknown and cannot be ascertained with reasonable diligence.

(d) Service shall be made by publication in a newspaper of general circulation in the county of the juvenile court having jurisdiction and in the county of the last known address of the parent or parents of the abandoned child, at least once a week for four consecutive weeks.



Section 12-15-319 - Grounds for termination of parental rights; factors considered; presumption arising from abandonment.

(a) If the juvenile court finds from clear and convincing evidence, competent, material, and relevant in nature, that the parents of a child are unable or unwilling to discharge their responsibilities to and for the child, or that the conduct or condition of the parents renders them unable to properly care for the child and that the conduct or condition is unlikely to change in the foreseeable future, it may terminate the parental rights of the parents. In determining whether or not the parents are unable or unwilling to discharge their responsibilities to and for the child and to terminate the parental rights, the juvenile court shall consider the following factors including, but not limited to, the following:

(1) That the parents have abandoned the child, provided that in these cases, proof shall not be required of reasonable efforts to prevent removal or reunite the child with the parents.

(2) Emotional illness, mental illness, or mental deficiency of the parent, or excessive use of alcohol or controlled substances, of a duration or nature as to render the parent unable to care for needs of the child.

(3) That the parent has tortured, abused, cruelly beaten, or otherwise maltreated the child, or attempted to torture, abuse, cruelly beat, or otherwise maltreat the child, or the child is in clear and present danger of being thus tortured, abused, cruelly beaten, or otherwise maltreated as evidenced by the treatment of a sibling.

(4) Conviction of and imprisonment for a felony.

(5) Commission by the parents of any of the following:

a. Murder or manslaughter of another child of that parent.

b. Aiding, abetting, attempting, conspiring, or soliciting to commit murder or manslaughter of another child of that parent.

c. A felony assault or abuse which results in serious bodily injury to the surviving child or another child of that parent. The term serious bodily injury shall mean bodily injury which involves substantial risk of death, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty.

(6) Unexplained serious physical injury to the child under those circumstances as would indicate that the injuries resulted from the intentional conduct or willful neglect of the parent.

(7) That reasonable efforts by the Department of Human Resources or licensed public or private child care agencies leading toward the rehabilitation of the parents have failed.

(8) That parental rights to a sibling of the child have been involuntarily terminated.

(9) Failure by the parents to provide for the material needs of the child or to pay a reasonable portion of support of the child, where the parent is able to do so.

(10) Failure by the parents to maintain regular visits with the child in accordance with a plan devised by the Department of Human Resources, or any public or licensed private child care agency, and agreed to by the parent.

(11) Failure by the parents to maintain consistent contact or communication with the child.

(12) Lack of effort by the parent to adjust his or her circumstances to meet the needs of the child in accordance with agreements reached, including agreements reached with local departments of human resources or licensed child-placing agencies, in an administrative review or a judicial review.

(b) A rebuttable presumption that the parents are unable or unwilling to act as parents exists in any case where the parents have abandoned a child and this abandonment continues for a period of four months next preceding the filing of the petition. Nothing in this subsection is intended to prevent the filing of a petition in an abandonment case prior to the end of the four-month period.



Section 12-15-320 - Dispositions.

(a) Termination of parental rights cases shall be given priority over other cases. The trial on the petition for termination of parental rights shall be completed within 90 days after service of process has been perfected. The trial court judge shall enter a final order within 30 days of the completion of the trial.

(b) If the juvenile court determines that the parents of a child are unwilling or unable to act as parents and terminates their parental rights, it may do the following:

(1) Transfer or continue the permanent legal custody of the child to the Department of Human Resources or to any public or private licensed child-placing agency able and willing to assume the care and maintenance of the child. An order of the juvenile court which terminates parental rights and awards permanent legal custody to the Department of Human Resources or to a licensed child-placing agency shall mean that the Department of Human Resources or the licensed child-placing agency shall have authority to make permanent plans for the child, including the authority to place for adoption and consent to adoption.

(2) Transfer or continue the permanent legal custody of the child to the petitioner who, after study by the Department of Human Resources, is found to be able to properly receive and care for the child.



Section 12-15-321 - Periodic review of efforts to achieve adoption of child in custody of another after parental rights terminated.

Where the juvenile court has terminated the parental rights and has placed legal custody of the child with the Department of Human Resources or with a public or private licensed child-placing agency, the juvenile court, at least annually, shall review the circumstances of the child to determine what efforts have been made to achieve permanency for the child.



Section 12-15-322 - Authority of one in custody to place child for adoption or consent to adoption.

Upon the termination of parental rights by the juvenile court and placement of permanent custody of a child with any agency or department, the agency or department may place the child for adoption or consent to the adoption of the child.



Section 12-15-323 - Appeals of dependency and termination of parental rights cases.

Appeals relating to dependency and termination of parental rights cases shall take priority over other cases filed on appeal except for emergency matters, including appeals from denial of waiver of parental consent for abortion.



Section 12-15-324 - Applicability.

The provisions of Sections 12-15-317 and 12-15-319 as amended by Act 98-370, regarding termination of parental rights petitions required to be filed by the Department of Human Resources shall apply to all children coming into foster care after April 22, 1998. In the case of children in foster care on April 22, 1998, the department shall comply with the timetable established by federal law for the processing of such cases.






Article 4 - Involuntary Commitment of Minors or Children.

Section 12-15-401 - Definitions.

For purposes of this article, the following words and phrases shall have the following meanings:

(1) COMMIT. Transfer legal and physical custody.

(2) DEPARTMENT. The Department of Mental Health.



Section 12-15-402 - Authority and procedure.

(a) The state, any county, any municipality, or any governmental department or agency, including, but not limited to, the Department of Human Resources or the Department of Youth Services, or any person, including a parent, legal guardian, or legal custodian, may file a petition in the juvenile court to have any minor or child, as defined in this chapter, committed to the custody of the department on the basis that the minor or child is an individual with a mental illness or intellectual disability and, as a consequence of that mental illness or intellectual disability, poses a real and present threat of substantial harm to self or to others.

(b) The petition shall be verified and filed in the county in which the minor or child is located or resides, petitioning the juvenile court to commit the minor or child to the custody of the department.



Section 12-15-403 - Review of the petition by the juvenile court.

(a) When at the time a petition is filed, a juvenile court shall immediately review the petition and may require the petitioner to be sworn and answer under oath questions in regard to the petition and the minor or child sought to be committed.

(b) If it appears from the face of the petition or from the testimony of the petitioner that the petition is totally without merit, the juvenile court shall order the petition dismissed without further proceedings.



Section 12-15-404 - Service of the petition.

Service of the petition upon the minor or child sought to be committed and upon his or her parent, legal guardian, or legal custodian shall be as provided in this chapter for service on minors and children generally or as otherwise provided by rules of court promulgated by the Supreme Court of Alabama.



Section 12-15-405 - Notice of hearing; appointment of counsel for the minor or child.

(a) When any minor or child against whom a petition has been filed seeking to commit the minor or child to the custody of the department is initially brought before the juvenile court, the juvenile court shall provide a copy of the petition and if requested, read the petition to the minor or child and to his or her parent, legal guardian, or legal custodian and counsel, and inform those persons verbally and in writing of the date, time, and place of the next hearing to be held in regard to the minor or child, the purpose of the hearing, the rights of the minor or child at the hearing, and the possible consequences of the hearing.

(b) The juvenile court shall appoint a child's attorney for the minor or child. The juvenile court may appoint a guardian ad litem in addition to the child's attorney. No statement made or act done by the minor or child in the presence of the juvenile court prior to the minor or child obtaining the services of a child's attorney, or a guardian ad litem, shall be considered by the juvenile court in determining if the minor or child should be committed to the custody of the department.

(c) Notice of the filing of a petition pursuant to this section and of the date of final hearing shall be given to the department by the juvenile court not less than 14 days prior to the hearing. The notice shall constitute an application for admission to a facility maintained or operated by, under contract with, or under the supervision and control of the department.

(d) Not less than 24 hours prior to the final hearing, the department shall notify the juvenile court whether adequate facilities are available for the minor or child and to which facility the minor or child should be sent if the juvenile court should determine that the minor or child is to be committed. The minor or child shall not be accepted if the facility does not have adequate facilities available or if acceptance of the minor or child would result in an overcrowded condition.



Section 12-15-406 - Determination of placement of the minor or child.

(a) At the time that a minor or child sought to be committed is first brought before the juvenile court, the juvenile court shall determine the placement of the minor or child pending further hearings. No limitations shall be placed upon the minor or child unless limitations shall be necessary to prevent the minor or child from doing substantial harm to self or to others or to prevent the minor or child from leaving the jurisdiction of the juvenile court.

(b) No child shall be placed in a juvenile detention facility unless the child is charged with a delinquent act.

(c) The juvenile court may order the minor or child to be held in a public or private facility pending receipt by the department.

(d) The juvenile court shall order the minor or child to appear at the times and places set for hearing the petition and may order and require the minor or child to appear at designated times and places to be examined by medical doctors or mental health professionals.



Section 12-15-407 - Probable cause hearings for temporary confinement of the minor or child.

(a) If the juvenile court finds it necessary to temporarily confine or restrain the minor or child, pending final hearing upon a petition for mental commitment of the minor or child in the custody of any person, department, or agency other than his or her parent, legal guardian, or legal custodian, the juvenile court at the time the confinement is ordered shall set the matter for a hearing within seven days to determine if probable cause exists that the minor or child should be committed. At the probable cause hearing, the juvenile court shall determine if it is necessary to continue the restraint or confinement pending the final hearing.

(b) Upon a finding of probable cause that the minor or child should be committed, the juvenile court shall enter an order so stating and setting the date, time, and place of the hearing on the merits of the petition.

(c) The final hearing shall be held on the merits of the petition within 30 days of the date that the minor or child was served with a copy of the petition seeking to commit the minor or child.



Section 12-15-408 - Conducting hearings to commit the minor or child.

At all hearings conducted pursuant to this section to commit a minor or child to the custody of the department, the following shall apply:

(1) The minor or child sought to be committed shall be present unless, prior to the hearing, the child's attorney for the minor or child has filed in writing a waiver of the presence of the minor or child on the ground that the presence of the minor or child would be dangerous to his or her physical or mental health or that the conduct of the minor or child could reasonably be expected to prevent the hearing from being held in an orderly manner and the juvenile court has determined from the evidence that the waiver should be granted and has entered an order approving the waiver.

(2) The minor or child sought to be committed shall have the right to compel the attendance of and offer the testimony of witnesses, to be confronted with the witnesses in support of the petition and to cross-examine those witnesses, and to testify in his or her own behalf. No minor or child shall be compelled to testify against himself or herself.

(3) The juvenile court shall cause the hearing to be recorded stenographically, mechanically, or electronically and shall retain the recording for a period of not less than three years from the date the petition is denied or granted, and not less than the duration of any commitment pursuant to the hearing.

(4) All hearings shall be heard by the juvenile court without a jury, and the persons who may be present shall be as provided in Section 12-15-129.



Section 12-15-409 - Role of attorney as advocate; designation of facilities.

(a) An attorney representing the state, any county, or municipality or the Department of Youth Services or the Department of Human Resources or an attorney representing the person or persons filing a petition to have a minor or child committed may serve as the advocate in support of the petition to commit in all matters regarding the petition.

(b) At the final hearing upon a petition seeking to commit a minor or child to the custody of the department on the basis that the minor or child is mentally ill, the juvenile court may grant the petition if clear and convincing evidence proves all of the following:

(1) That the minor or child sought to be committed is mentally ill.

(2) That, as a consequence of the mental illness, the minor or child poses a real and present threat of substantial harm to himself, herself, or to others.

(3) That the threat of substantial harm has been evidenced by a recent overt act.

(4) That treatment is available for the mental illness of the minor or child or that confinement is necessary to prevent the minor or child from causing substantial harm to himself, herself, or to others.

(5) That commitment is the least restricting alternative necessary and available for treatment of the illness of the minor or child.

(c) Upon these findings, the juvenile court shall enter an order setting forth the findings and may order the minor or child committed to the custody of the department.

(d) The commissioner of the department, or his or her designee, may designate a hospital outside the department where a committed child or minor may receive care and treatment and may place the child or minor in the designated hospital upon commitment to the department.



Section 12-15-410 - Evidence in commitment proceedings for minor and child with an intellectual disability.

(a) At the final hearing upon a petition seeking to commit a minor or child to the department on the basis that the minor or child is a person with an intellectual disability, the juvenile court may grant the petition if clear and convincing evidence proves all of the following:

(1) The minor or child sought to be committed is a person with an intellectual disability.

(2) The minor or child is not mildly retarded, as defined by the department.

(3) The minor or child, if allowed to remain in the community, is likely to cause serious injury to himself, herself, or others, or that adequate care, rehabilitation, and training opportunities are available only at a facility provided by the department.

(b) Upon these findings, the juvenile court shall enter an order setting forth the findings, and may order the minor or child committed to the custody of the department.

(c) The commissioner of the department, or his or her designee, may designate a facility outside the department where a committed child or minor may receive care and treatment and may place the child or minor in the designated facility upon commitment to the department.



Section 12-15-411 - Discharge of the minor or child from custody of the department.

(a) Any minor or child committed to the custody of the department who has gained maximum benefit from institutional treatment, who is no longer in need of the services of the department, or who has gained maximum benefit from the programs of the department shall be discharged from the custody of the department. The minor or child shall not be received again by the department pursuant to the original commitment order unless deemed appropriate by a court of proper jurisdiction holding a subsequent hearing.

(b) The department shall notify the committing juvenile court or the court to which the case is transferred and the parties to the commitment action in writing, which must be received by the juvenile court at least 10 days in advance of the proposed discharge. The committing juvenile court, at the time of discharge, shall transfer custody to a person or another state department or agency deemed suitable by the juvenile court.



Section 12-15-412 - Retention of jurisdiction.

The juvenile court committing any minor or child to the custody of the department shall retain jurisdiction over the minor or child so long as the minor or child is in the custody of the department regarding the original commitment.



Section 12-15-413 - Combining probable cause and final hearings.

The probable cause hearing provided in Section 12-15-407 and the final hearing provided in Section 12-15-408 may be consolidated with the consent of all the parties.






Article 5 - Multiple Needs Child Provisions.

Section 12-15-501 - Definitions.

For purposes of this article, the following words and phrases shall have the following meanings:

(1) COUNTY TEAM. A county children's services facilitation team.

(2) MULTIPLE NEEDS CHILD. A child coming to the attention of the juvenile court or one of the entities listed herein who is at imminent risk of out-of-home placement or a placement in a more restrictive environment, and whose needs require the services of two or more of the following entities: Department of Youth Services, public school system (services for exceptional needs), Department of Human Resources, Department of Public Health, juvenile probation officers, or Department of Mental Health.

(3) STATE TEAM. The Alabama Children's Services Facilitation Team.



Section 12-15-502 - Referral of multiple needs child case to county team.

After the filing of a petition alleging that a child is delinquent, dependent, or in need of supervision, or after the filing of a petition seeking mental commitment of a minor or child pursuant to Article 4, the juvenile court, on its own motion or motion of a party, may refer the above-referenced child to the county team for recommendation if the petition alleged or evidence reveals to the juvenile court that the child may be a multiple needs child. If the case involves a child in need of supervision, or a status offender as defined in subdivision (4) of Section 12-15-201, who is at imminent risk of being placed in the legal or physical custody of the Department of Human Resources, the juvenile court shall refer the case to the county team. This referral may occur prior to any hearing, or the juvenile court may suspend proceedings during the hearing or prior to disposition to review the findings and recommendations of the county team. Upon referral to the county children's services facilitation team, the juvenile probation officer shall continue to provide case management to the status offender unless the county children's services facilitation team appoints another person to act as case manager. The juvenile probation officer shall participate in county children's services facilitation team meetings and share records information and reports on the status offender with the county children's services facilitation team.



Section 12-15-503 - Recommendation by county team; decision by juvenile court of multiple needs child.

(a) Within 21 days of receipt of a juvenile court referral or within another time specified by the juvenile court, the county team shall present to the juvenile court a plan of services addressing the needs of the child referred to the county team and the respective responsibilities of departments, agencies, and organizations composing this county team. Upon receipt of this plan, the juvenile court may find the child a multiple needs child. When the juvenile court finds it is in the best interests of the multiple needs child, the juvenile court may order the use of any dispositional alternative or service available for dependent children, delinquent children, or children in need of supervision, children who are emotionally disturbed, children with an intellectual disability or mental illness, or children who need specialized educational services, or children who need health services, or any combination thereof. The departments, agencies, or organizations shall be responsible for the implementation of the service plan adopted by the juvenile court.

(b) No multiple needs child, unless alleged or adjudicated delinquent, shall be placed in secure custody, except as provided in Section 12-15-208.

(c) The juvenile court may appoint a guardian ad litem for a multiple needs child.

(d) The provisions of subsections (a), (b), and (c) which require new or additional services beyond those already provided by the departments or agencies which are members of the State Team are mandated only to the extent that additional funds are appropriated to the State Multiple Needs Children Fund to implement its provisions. Nothing in the provisions relating to multiple needs children shall prohibit or restrict departments or agencies charged with the duty of providing services for children and families from working cooperatively and providing financial assistance to address needs which have been identified prior to a case being referred to a county team.



Section 12-15-504 - Creation of Executive Council of the State Team; membership; duties.

There is created an Executive Council of the State Team consisting of the heads of the following departments or agencies: Department of Education, Department of Human Resources, Department of Mental Health, Department of Public Health, and the Department of Youth Services. The Executive Council shall exercise general supervision and oversight over the State Team, approve its state plan and its budget, oversee all financial arrangements, approve all policies and procedures, as well as amendments thereto, and establish minimum standards for the operation of county teams.



Section 12-15-505 - State Team established; membership; term; duties; hiring authority.

(a) The State Team is created and shall consist of a representative appointed by the head of the following departments, agencies, or organizations: The Department of Education, the Department of Human Resources, the Department of Mental Health, the Department of Public Health, the Department of Youth Services, and the Alabama Chief Probation Officers Association.

(b) The appointments to the State Team shall be for a term of three years beginning October 1, 1993, and each three years thereafter and until their successors are appointed, except that the initial appointments of the representatives of the Department of Human Resources and the Department of Mental Health shall be for three years; the initial appointments of the representatives of the Department of Education and the Department of Youth Services shall be for two years; and the initial appointments of representatives of the Department of Public Health and the Alabama Chief Probation Officers Association shall be for one year. Any vacancies in the appointed positions shall be filled in like manner as their predecessors and shall serve for the remainder of the term of their predecessors and until a successor is appointed. Representatives may be reappointed for additional terms.

(c) The State Team shall annually select one of its members to serve as chair and may select other officers as needed.

(d) The State Team shall meet at least monthly at a time and place that is mutually agreeable.

(e) The State Team shall:

(1) Develop and implement interagency plans for statewide services for multiple needs children.

(2) Develop guidelines, policies, and procedures for the allocation of available resources for services to multiple needs children. These guidelines, policies, and procedures shall be approved by the Executive Council of the State Team.

(3) Be authorized to exchange records, documents, and information among members of the state and county teams as well as the departments or agencies the members represent for the purposes of assessment, planning, and delivery of services to children.

(4) Consult with the county teams to ensure that all efforts to provide services locally and in the least restrictive environment are exhausted before a case is referred to the State Team. Upon receiving a referral, the State Team shall develop a plan which shall be binding on the county team. The State Team may allocate resources to implement the plan for services and treatment in accordance with the budget approved by the Executive Council of the State Team.

(5) The State Team may accept and use funds available to it from all sources, including, but not limited to, grants, appropriations, gifts, and donations for the purpose of implementing this section. All these funds shall be deposited into the State Multiple Needs Children Fund, which shall be under the management of the State Team. Moneys of the fund may be withdrawn by vouchers authorized by the Director of the Multiple Needs Child Office in accordance with the operations plan approved by the Executive Council of the State Team.

(6) The State Team shall report periodically to the Alabama Children's Policy Council on the services available within the state, the number of cases upon which the State Team has been consulted or requested to formulate a service plan, and budgetary needs or constraints affecting delivery of services.

(f) The State Team may employ staff, conditioned upon appropriation of funds, to carry out the duties of the State Team. Employment may be through contract or appointment pursuant to the State Merit System, utilizing one of the member departments or agencies as the appointing or contracting authority. Supervision of the Director of the Multiple Needs Child Office shall be by the chair of the State Team.



Section 12-15-506 - County teams established; appointments; meetings; duties.

(a) A county team is created in each county of the state The county team shall consist of a representative appointed by the head of the following departments, agencies, or organizations: The local education agency or agencies, the county department of human resources, the Department of Mental Health, the Department of Youth Services, and a juvenile probation officer appointed by the presiding juvenile court judge.

(b) Appointments to the county team shall be for a term of three years beginning October 1, 1993, and each three years thereafter and until their successors are appointed, except that the initial appointments of the representatives of the county department of human resources and the Department of Mental Health shall be for three years; the initial appointments of the representatives of the local education agency or agencies and the Department of Youth Services shall be for two years; and the initial appointment of the juvenile probation officer shall be for one year. Any vacancies in the appointed positions shall be filled in like manner as their predecessors and shall serve for the remainder of the term of their predecessors and until a successor is appointed. Representatives may be reappointed for additional terms.

(c) The county team shall annually select one of its members to serve as chair and may select other officers as needed.

(d) Meetings of the county team may be held as needed. The county team shall meet during its normally scheduled time when a case is referred by a juvenile court or from notice of a member that there is a need for the county team to develop a service plan.

(e) The county team shall:

(1) Comply with the guidelines, policies, and procedures promulgated by the State Team and approved by the Executive Council of the State Team.

(2) Be authorized to develop guidelines, policies, and procedures, not in conflict with the minimum standards established by the State Team, for the county team.

(3) Be authorized to exchange records, documents, and information among members of the county and State Teams, as well as the departments or agencies the members represent, for the purposes of assessment, planning, and delivery of services to children.

(4) By consensus, develop an individualized service plan to meet the needs of each child who is accepted by the county team.

(5) Consult with the State Team whenever the county team is unable to reach an agreement as to a service plan. In the event a county team requests assistance of the State Team because of an inability to agree on a plan or needs assistance developing or implementing a plan, the service plan developed by the State Team shall be binding on the county team, as well as the departments, agencies, or organizations represented.

(6) Work with the county children's policy council to ensure that appropriate local services are developed, modified, or expanded as the needs of children within the community are identified.

(7) Be authorized to accept and use funds available to it from all sources, including, but not limited to, grants, appropriations, gifts, and donations for the purpose of implementing this section. All these funds shall be deposited into the county multiple needs children fund, which shall be under the management of the county team. Moneys of the fund may be withdrawn by vouchers or checks authorized by the chair of the county team in accordance with the operations plan approved by the county team.



Section 12-15-507 - Reimbursement available for team member expenses.

The members of the state and county teams shall be entitled to be reimbursed for their expenses, including travel, lodging, food, and other expenses at the same rate as state employees. The expenses shall be paid by their respective departments, agencies, or organizations. Travel expenses of members of the team not otherwise reimbursed by the respective departments, agencies, or organizations may be paid from funds available to the teams.



Section 12-15-508 - State Multiple Needs Children Fund established; use; limitations; accounting system to be maintained; provisions for yearly audit.

(a) There is established in the State Treasury a fund to be known as the State Multiple Needs Children Fund which shall be administered by the agency designated by the Executive Council of the State Team. This fund shall consist of all moneys appropriated for these purposes from the State General Fund , the Alabama Education Trust Fund, or the Children First Trust Fund, donations, grants, bequests, loans, or any other sources, either public or private, relating to providing services for children identified as multiple needs children.

(b) The State Multiple Needs Children Fund shall be used to provide services not otherwise provided by state departments or agencies for multiple needs children. Administrative costs connected with the expenditures of state multiple needs children funds shall not exceed a percentage amount established by the Executive Council of the State Team.

(c) All funds now or hereafter deposited to the credit of the State Multiple Needs Children Fund shall be expended for the purposes of carrying out this article; provided, however, that no funds shall be withdrawn nor expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Article 4 of Chapter 4 of Title 41, and only in the amounts and for the purposes provided by the Legislature in the general appropriations bill for any specific fiscal year.

(d) The Chief Examiner of the Department of Public Accounts shall develop a uniform accounting system for the State Multiple Needs Children Fund conforming to generally accepted accounting principles. County teams and programs shall establish and maintain the uniform accounting system.

(e) The annual reports and all records of accounts and financial records of all funds received by the State Multiple Needs Children Fund by grant, contract, or otherwise from state, local, or federal sources, shall be subject to audit annually by the Chief Examiner of the Department of Public Accounts. All audits shall be completed as soon as practicable after the end of the fiscal year of the team.



Section 12-15-509 - Executive Council to adopt allocation guidelines; granting role of State Team; eligible recipients; prerequisites to maintaining funding; penalty for noncompliance; reporting requirement.

(a) The Executive Council of the State Team shall adopt policies and procedures relating to the allocation of available resources for providing services for multiple needs children; for granting funds for programs and services on individuals; and for monitoring, evaluating, and reviewing services provided by programs where funds are provided. Funds available to provide services for multiple needs children may be allocated by the State Team:

(1) To counties, or groups of counties, based on detailed proposals, for establishing new, needs-based local services or expanding existing programs.

(2) To provide treatment for individual children.

(3) For other activities consistent with the purposes of this article.

(b) The State Team, with approval of the Executive Council, shall determine the amount and duration of grants made for new programs provided for one or more counties. The State Team shall also determine the amount of funding to be awarded and the duration in individual cases where local resources have been exhausted. The State Team may select projects which meet the criteria and are compatible with the purposes of the multiple needs children program for financial awards.

(c) In order to remain eligible for continued grant funding, a recipient shall substantially comply with the standards and administrative regulations defining program effectiveness which shall be promulgated by the Executive Council of the State Team. Each recipient shall participate in an evaluation to determine local and state program effectiveness. The form of this evaluation shall be a part of the promulgated policies and procedures.

(d) Continued grant funding shall be based on demonstrated effectiveness in providing services to meet the identified needs.

(e) If it is determined that there are reasonable grounds to believe that a participating county team is not complying with its plan or the minimum standards, the State Team shall give 30 days' written notice to the participating entity. If the State Team finds that a participating entity is not complying with its plan or the established minimum standards, the State Team shall require the entity to provide a letter of intent as to how and when specific deficiencies identified will be corrected. If no letter is submitted to the State Team within the time limit specified, or if the deficiencies are not corrected within 45 days after the letter has been submitted to the entity, the funding may be suspended in part or in whole until compliance is achieved.

(f) A quarterly report shall be submitted to the Alabama Children's Policy Council showing the awards initiated by the State Team during the quarter and the cumulative totals for each new services awards and awards for each special project. An annual report shall also be compiled.






Article 6 - Appeals.

Section 12-15-601 - Appeals from judgments and orders of juvenile courts.

A party, including the state or any subdivision of the state, has the right to appeal a judgment or order from any juvenile court proceeding pursuant to this chapter. The procedure for appealing these cases shall be pursuant to rules of procedure adopted by the Supreme Court of Alabama. All appeals from juvenile court proceedings pursuant to this chapter shall take precedence over all other business of the court to which the appeal is taken.






Article 7 - Sexual Exploitation of Child..

Section 12-15-701 - Definitions; applicability of prostitution statutes; procedures.

(a) For the purposes of this section, sexually exploited child shall mean an individual under the age of 18 years who is under the jurisdiction of the juvenile court and who has been subjected to sexual exploitation because he or she is any of the following:

(1) A victim of the crime of human trafficking sexual servitude as provided in Section 13A-6-150, et seq.

(2) Engaged in prostitution as provided in Section 13A-12-120 or 13A-12-121.

(3) A victim of the crime of promoting prostitution as provided in Section 13A-12-111, 13A-12-112, or 13A-12-113.

(b) A sexually exploited child may not be adjudicated delinquent or convicted of a crime of prostitution as provided in Section 13A-12-120 or 13A-12-121, or any municipal ordinance prohibiting such acts.

(c) In any proceeding based upon a child's arrest for an act of prostitution, there is a presumption that the child satisfies the definition of a sexually exploited child as provided in this section.

(d) If a law enforcement officer or a person seeks to file a complaint against a child for an offense of prostitution as provided in Section 13A-12-120 or 13A-12-121, the juvenile court intake officer shall evaluate the complaint to determine if the child is a sexually exploited child and could have another complaint filed stating that the child is alleged to be in need of supervision or alleged to be dependent, and not a child alleged to be delinquent, pursuant to Rule 12 of the Alabama Rules of Juvenile Procedure. A juvenile probation officer who is designated to be a juvenile court intake officer may determine if a child alleged to be in need of supervision is appropriate for an informal adjustment pursuant to Rule 15 of the Alabama Rules of Juvenile Procedure.

(e) If a petition alleging that a sexually exploited child is in need of supervision or is dependent is filed, a sexually exploited child may be adjudicated a child in need of supervision or a dependent child pursuant to Section 12-15-102(4) and (8). Once the sexually exploited child is adjudicated, the juvenile court shall retain jurisdiction over the sexually exploited child and may enforce prior orders requiring payment of court-ordered monies pursuant to Section 12-15-117. The juvenile court may issue any requisite order or conduct any hearing necessary to protect the health or safety of a sexually exploited child that is determined to be in the best interests of the child. The juvenile court may also, on an emergency basis, enter an order of protection or restraint to protect the health or safety of a sexually exploited child.

(f) A sexually exploited child who commits an act of prostitution as provided in Section 13A-12-120 or 13A-12-121 may not be transferred from the jurisdiction of juvenile court to any adult court pursuant to Section 12-15-203, except in those cases where the child has been convicted or adjudicated a youthful offender divesting the juvenile court of jurisdiction as provided in Sections 12-15-203(i) and 12-15-204(b).

(g) A sexually exploited child who commits an act of prostitution as provided in Section 13A-12-120 or 13A-12-121 shall be afforded all rights pursuant to Section 12-15-202.

(h) All social and community services shall be made available to a sexually exploited child. Services may include, but are not limited to, any of the following:

(1) Forensic evidence collection.

(2) Forensic interviewing.

(3) Counseling.

(4) Advocacy.

(5) Shelter.

(6) Alcohol or substance abuse treatment.

(7) Mental health services.

(8) Medical treatment.

(9) Legal services.

(10) Educational tutoring, counseling, and language interpreter services.

(11) Crisis intervention services.

(12) Safety planning.

(13) Investigation and prosecution of the individuals subjecting the child to sexual exploitation or abuse.









Chapter 16 - JURIES.

Article 1 - General Provisions.

Section 12-16-1 - When words "jury" or "juries" include court or judge.

Whenever the statutes or laws of this state authorize or require the jury to ascertain or determine certain facts, to make certain findings or to fix the amount of damages, the value of property or the value of the use, hire or rent of property and a jury trial is waived or the court or judge trying the case is authorized to find and determine the facts as well as the law, then the word "jury" or "juries" shall be held to include the court or judge so trying the case.



Section 12-16-2 - Persons exempted from jury duty.

Repealed by Acts 1978, No. 594, p. 712, §11, effective April 27, 1978.



Section 12-16-3 - Citizens of state, counties, cities, etc., not disqualified as interested in actions in which state, county, city, etc., a party or interested.

In actions to which the state, a county, a city or a town is a party or has an interest, citizens of the state, county, city or town are not disqualified by reason of interest.



Section 12-16-4 - Repealed by Acts 1978, No. 594, p. 712, §11, effective April 27, 1978.

Repealed by Acts 1978, No. 594, p. 712, §11, effective April 27, 1978.



Section 12-16-5 - Repealed by Acts 1978, No. 594, p. 712, §11, effective April 27, 1978.

Repealed by Acts 1978, No. 594, p. 712, §11, effective April 27, 1978.



Section 12-16-6 - Duty of court to ascertain qualifications before administering oath to jurors.

It is the duty of the court, before administering the oath prescribed by law to any grand, petit or tales jurors, to ascertain that such juror possesses the qualifications required by law, and the duty required of the court by this section shall be considered imperative.



Section 12-16-7 - Duty of juror to declare personal knowledge as to fact in controversy during trial and proceedings upon such declaration; proceedings upon declaration of fact by juror during retirement of jury.

If a juror has personal knowledge respecting any fact in controversy, he must declare it in open court during the trial; and, if during the retirement of the jury a juror declares a fact as of his own knowledge which could be evidence in the case, the jury must forthwith return into court and such juror must, in either case, be sworn and examined as a witness in the presence of the parties.



Section 12-16-8 - Employees excused from employment; compensation; postponement of service.

(a) Upon receiving a summons to report for jury duty, any employee, on the next day he or she is engaged in his or her employment, shall exhibit the summons to his or her immediate superior, and the employee shall thereupon be excused from his or her employment for the day or days required of him or her in serving as a juror in any court created by the constitutions of the United States or of the State of Alabama or the laws of the United States or of the State of Alabama.

(b) An employee may not be required or requested to use annual, vacation, unpaid leave, or sick leave for time spent responding to a summons for jury duty, time spent participating in the jury selection process, or for time spent actually serving on a jury. Nothing in this subsection shall be construed to require an employer to provide annual, vacation, or sick leave to employees who otherwise are not entitled to the benefits under policies of the employer.

(c) Notwithstanding the excused absence provided in subsection (a), any full-time employee shall be entitled to his or her usual compensation received from such employment.

(d) It shall be the duty of all persons paying jurors their fee or compensation for services to issue to each juror a statement showing the daily fee or compensation and the total fee or compensation received by the juror.

(e) Notwithstanding subsection (a), a court shall automatically postpone and reschedule the service of a summoned juror who is an employee of an employer with five or fewer full-time employees, or their equivalent, if another employee of that employer also has been summoned to appear during the same period. A postponement pursuant to this section shall not affect an individual's right to one automatic postponement under Section 12-16-63.1.



Section 12-16-8.1 - Discharge of employee or adverse employee action.

(a) No employer in this state may discharge any employee or subject any employee to an adverse employment action solely because he or she serves on any jury empanelled under any state or federal statute; provided, however, that the employee reports for work on his or her next regularly scheduled hour after being dismissed from any jury.

(b) Any employee who is so discharged or subjected to an adverse employment action shall have a cause of action against the employer for the discharge or adverse employment action in any court of competent jurisdiction in this state and shall be entitled to recover both actual and punitive damages.

(c) The provisions of this section are supplemental to any statutes, existing or to be enacted in the future, that are designed to protect and safeguard a citizen's right and duty to serve on a lawful jury, and the provisions of this section shall not repeal or supersede the provisions of any law not directly inconsistent herewith.



Section 12-16-9 - Separation and sequestration of jury in felony cases.

In the prosecution of any felony case the trial court in its discretion may permit the jury hearing the case to separate during the pendency of the trial. The court may at any time on its own initiative or on motion of any party, require that the jury be sequestered under the charge of a proper officer whenever they leave the jury box or the court may allow them to separate. A motion to separate or sequester shall not be made within the hearing of the jury, and the jury shall not be informed which party, if any, requested separation or sequestration.



Section 12-16-10 - Provision of lodging and meals for jurors, etc., when jury kept together without separation overnight, etc.; presumption as to separation of jurors on basis of sex.

Whenever a jury is, by order of the court, kept together without separation during any night or for any unusual length of time, it is the duty of the sheriff, with the approval of the court, at the expense of the state, to provide for the jurors and the bailiffs or deputy sheriffs in charge of or attending said jury suitable lodging and meals. If a jury composed of both men and women is kept together overnight, separate lodging shall be provided for jurors of each sex.

A separation solely by reason of sex, while in the custody of bailiffs or deputy sheriffs, shall not create a presumption of prejudice to an accused, but on the contrary it shall be prima facie presumed that the accused was not prejudiced by reason of the separation of the jury by sexes.



Section 12-16-11 - Charge of court to jury generally.

The court may state to the jury the law of the case and may also state the evidence when the same is disputed, but shall not charge upon the effect of the testimony, unless required to do so by one of the parties.



Section 12-16-12 - When charge must be written and filed in record.

The charge of the judge must be taken down by the court reporter or by some stenographer appointed by the court and reduced to writing and filed as a part of the record proper of the case, unless both parties or their counsel waive the reporting and making the charge a part of the record.



Section 12-16-13 - Charges moved for by parties; appeals; general charges.

Charges moved for by either party must be in writing and must be given or refused in the terms in which they are written, and it is the duty of the judge to write "given" or "refused," as the case may be, on the document and sign his name thereto, which thereby becomes a part of the record. Charges which are marked "given" by the trial judge must be taken by the jury with them on retirement, and those "refused" must be retained by the clerk. The court shall, after the conclusion of his charge to the jury, read such written charges as he has given for the parties in a clear and audible voice, saying to the jury, "these are instructions given you by the court at the request of the plaintiff or defendant, as the case may be, and are correct statements of the law to be taken by you in connection with what has already been said to you." The refusal of a charge, though a correct statement of the law, shall not be cause for a reversal on appeal if it appears that the same rule of law was substantially and fairly given to the jury in the court's general charge or in charges given at the request of parties. In case of appeal, the charges must be set out in the record on appeal in the following manner:

Every general charge shall be in writing or be taken down by the court reporter as it is delivered to the jury.



Section 12-16-14 - Taking of written evidence by jury on retirement.

All instruments of evidence and depositions read to the jury may be taken out by them on their retirement.



Section 12-16-15 - Polling of jurors and proceedings thereupon.

When a verdict is entered in either a civil or criminal case and before it is recorded, the jury may be polled, on the requirement of either party, in which case they must be asked severally if it is their verdict; and, if any answer in the negative, the jury must be sent out for further deliberation.






Article 2 - County Jury Commissions.

Section 12-16-30 - Establishment.

There shall be a jury commission in every county in this state.



Section 12-16-31 - Composition; qualifications of members; members may not hold other offices or perform other public duties under federal, state, etc., governments for compensation.

Each of said jury commissions shall be composed of three members who shall be qualified electors of the county in which they are appointed and shall be persons reputed for their fairness, impartiality, integrity and good judgment.

Members of the commission shall not during the term for which they are appointed and during their tenure in said office hold any other office by appointment or election or perform any other public duty under the federal, state, county or municipal government which carries with it any compensation whatsoever.



Section 12-16-32 - Appointment and term of office of members.

The Governor shall appoint the members of the several jury commissions who shall constitute said several commissions during the Governor's tenure of office and until their successors are appointed and qualified, and thereafter the Governor shall appoint the members of said jury commissions for and only during the tenure of office of the Governor making the appointment and until their successors are appointed and qualified.



Section 12-16-33 - President of commission; quorum; members to take oath of office and be commissioned prior to entering upon discharge of duties.

The members of the jury commission shall elect one of their number president of the commission. Any two members of the commission shall be a quorum for the transaction of business. Every member of the commission before entering upon the discharge of his duties must take the oath of office prescribed by Section 279 of the Constitution and must be commissioned by the Governor.



Section 12-16-34 - Compensation of members.

(a) Upon written order of the presiding circuit judge or his designee, the jury commission shall meet on such days as are required to replenish the number of names in the trial court jury box and to perform such other necessary duties as are related thereto. Each member of the jury commission shall be paid the sum of $10.00 for each day he is actually engaged in the discharge of his duties pursuant to the order of the presiding circuit judge. The president of each jury commission shall submit all claims for compensation for its members along with a copy of the order of the presiding circuit judge to the Administrative Director of Courts. Claims shall be submitted on such forms as may be prescribed by the Administrative Director of Courts, and, if approved, shall be processed and paid by the state.

(b) The compensation of each member of the commission shall not exceed for any year of his term the following amounts:

(1) In counties of 25,000 population or less, $200.00;

(2) In counties exceeding 25,000 and not exceeding 50,000 population, $500.00; and

(3) In counties having a population of more than 50,000, but not more than 600,000, $600.00; and

(4) In counties having a population of more than 600,000, $1,200.00.



Section 12-16-35 - Disqualification of member and appointment of successor; filling of vacancies generally.

(a) Should any member of the commission become disqualified under the provisions of this article, the fact of such disqualification and the ground or reason therefor shall be certified to the Governor by the judge of the circuit court for the county; and, when so certified, the office of the member of the commission shall become vacant and the Governor shall appoint his successor to fill out the unexpired term.

(b) In case of any vacancy from any other cause in the office of a member of the commission, the Governor shall appoint a member to fill such vacancy who shall hold office for the unexpired term.



Section 12-16-36 - Appointment of persons to act as members of commission in event of absence from state, sickness, etc., of two members.

In the event that two members of the jury commission are absent from the state, sick or for any reason cannot discharge the duties imposed upon them by this article, then the other member of the commission shall notify any judge of a court of record residing in the county to appear and take the place of the absent members; and, in such case, one judge and one member shall constitute a quorum. If no such judge is present or able to serve, the other member must immediately notify the Governor, who shall appoint competent persons to act as members of the commission until the regular members are present and able to discharge their duties.



Section 12-16-37 - Clerks of commissions - Authority for employment; compensation; clerical assistance.

(a) The clerk of the circuit court in counties having a population of 60,000 or less according to the last federal census preceding his election or appointment, may elect to serve as clerk of the jury commission; provided that notice of his intent to serve as clerk for the commission shall be filed in writing with the presiding circuit judge and the Administrative Director of Courts within 30 days after assuming the duties of clerk of the circuit court. Provided that the provisions of this section shall not prohibit any clerk of the circuit court who is on August 17, 1983, serving as clerk of the jury commission or clerk of any similar body established by local law to act in lieu of the jury commission, from serving as clerk of the jury commission as provided in this article, regardless of the population of their respective counties; all provisions to the contrary in subsection (b) of this section notwithstanding. Provided further that on August 17, 1983, any clerk of the circuit court who is serving as clerk of the jury commission or clerk of any similar body established by local law to act in lieu of the jury commission, shall continue to serve as clerk of the jury commission, unless and until notice of their intent not to serve in such capacity is filed with the presiding circuit judge and the Administrative Director of Courts.

(b) In counties having a population of more than 60,000 according to the last or any subsequent federal census and in all other counties where the clerk of the circuit court does not serve as clerk of the jury commission, the commission shall employ a clerk who shall serve at the pleasure of the commission subject, however, to the election of the clerk of the circuit court to serve in such capacity as provided in subsection (a) of this section.

(c) The clerk of the jury commission, whether he is the clerk of the court or not, shall be paid for his services rendered under the direction of the president of the commission, the sum of $10.00 per day while actually engaged in performing his duties. All claims for services rendered by the clerk of the jury commission shall be submitted to the Administrative Office of Courts by the president of the commission on such forms as may be prescribed by the Administrative Director of Courts. If approved, said claims shall be processed and paid by the state.



Section 12-16-38 - Clerks of commissions - Oath of office.

Every clerk of a jury commission, before entering upon the discharge of his duties under this article, must take and subscribe the oath of office prescribed by Section 279 of the Constitution and file the same for record in the probate office of the county.



Section 12-16-39 - Clerks of commissions - Duties.

Repealed by Acts 1978, No. 594, p. 712, §11, effective April 27, 1978.



Section 12-16-40 - Clerks of commissions - Clerks to devote such time as required by commissions to performance of duties; clerks not to be paid for Sundays; discharge of clerks.

The clerk of the jury commission shall give such time to the performance of his duties as may be required by the jury commission but shall not be paid for Sundays.

The jury commission may at any time discharge any clerk employed by it and employ another.



Section 12-16-41 - Duty of jury commission as to preparation of jury roll and jury box; entry of juror's name on jury roll, etc.; scanning of registration lists, telephone directories, etc., and visiting of precincts by clerk.

Repealed by Acts 1978, No. 594, p. 712, §11, effective April 27, 1978.



Section 12-16-42 - Preparation, maintenance, etc., of jury roll, cards and box generally.

Repealed by Acts 1978, No. 594, p. 712, §11, effective April 27, 1978.



Section 12-16-43 - Qualifications of persons to be placed on jury roll and in jury box generally; service on juries by persons over age 65.

Repealed by Acts 1978, No. 594, p. 712, §11, effective April 27, 1978.



Section 12-16-44 - Preparation, etc., of separate jury rolls and boxes for courts of territorial subdivisions of counties.

Whenever a court requiring grand and petit juries or petit juries is established for and held in a territorial subdivision of the county, the jury commission shall make and keep a separate roll and make a separate box for that court and territorial subdivision, on which roll and in which box only the names of jurors residing in that territory shall be placed, which box shall be kept by the clerk of said court and the key thereof by the judge of said court, and all jurors for that court shall be drawn by the judge of said court as provided in this article from the separate jury box provided under this section and shall be summoned as provided by law for summoning jurors otherwise drawn. The names of jurors whose names are required to be placed on the roll and in the box provided for in this section shall not be placed on any other roll nor in any other box nor shall any such person be authorized or required to serve as a juror in any court outside of said territorial subdivision.

If there is more than one court requiring grand and petit juries or petit juries established for and held in such territorial subdivision of the county, all of such courts shall procure their juries from the box provided for in this section.

This section is intended to apply to any division of a court that is held in such territorial subdivision, including the probate court. It is not the object or effect of this section to repeal or affect any local law.



Section 12-16-45 - Notification of commission as to necessity to refill jury box; emptying and refilling of box by circuit court judge.

Whenever it shall appear to the judge of the circuit court that the jury box is so nearly exhausted as to require refilling, he shall notify the president of the jury commission, who in turn shall call together the other members of the commission and shall proceed to refill the box as provided in this chapter; provided, that the judge of the circuit court may, whenever in his discretion he deems it necessary or expedient, call the jury commission together and empty and refill the jury box of the particular county as provided in this chapter.



Section 12-16-46 - Certification of new jury roll and refilling of jury box by commission.

Whenever the names in the jury box are exhausted or so far depleted that they will probably be exhausted at the next drawing of jurors, the jury commission shall proceed to make and certify a new roll and deposit the names in the box in all respects as provided in this article; and, for this purpose, the jury commission shall meet whenever it is necessary and refill the jury box.



Section 12-16-47 - Certification to commission by court clerks of names of persons empaneled on juries; entry of notation on jury roll by clerk of commission.

The clerks of the several courts in which juries are empaneled shall, from time to time as the juries are empaneled, certify to the jury commission the names of all persons so empaneled, and the clerk of the commission, under the direction of the commission shall note opposite the names of such persons on the jury roll the date on which and the court in which they were empaneled.



Section 12-16-48 - Certification to commission by court clerks of names of persons found disqualified or exempt from jury service; entry of notation on jury roll by clerk of commission.

The clerks of the several courts shall also certify to the jury commission the names of all persons who have been found by the court to be disqualified or exempt, which fact shall be noted opposite their respective names on the jury roll.



Section 12-16-49 - Taxing of cost of summoning, etc., unqualified person on jury roll against clerk or members of commission.

Whenever it appears to the court that a person's name has been placed upon a jury roll who did not, at the time he was enrolled, possess the qualifications required by law, the court may, in its discretion, upon excusing the person from service, tax the cost of summoning the person and his attendance and excusing him against the clerk of the commission or against any one or more of the members.



Section 12-16-50 - Probate judge to purchase supplies for commission.

The probate judge of every county shall, upon the request of the president of the commission, purchase the necessary books in which to keep the jury rolls and the record of the proceedings and the necessary cards, stationery and things of all kinds required by the commission and shall draw his warrant on the county treasury for the payment of the same.



Section 12-16-51 - Failure of clerk or member of commission to perform duty imposed by article; failure of person to attend or testify before commission.

Any member of a jury commission or clerk thereof who neglects to perform any duty imposed upon him by this article or any person who, being duly summoned to attend before the jury commission, willfully fails to do so or attending refuses to testify shall be guilty of a misdemeanor.






Article 2A - Qualifications and Selection of Jurors Generally.

Section 12-16-55 - Declaration of policy.

It is the policy of this state that all persons selected for jury service be selected at random from a fair cross section of the population of the area served by the court, and that all qualified citizens have the opportunity, in accordance with this article, to be considered for jury service in this state and an obligation to serve as jurors when summoned for that purpose.



Section 12-16-56 - Discrimination prohibited.

A citizen shall not be excluded from jury service in this state on account of race, color, religion, sex, national origin or economic status.



Section 12-16-57 - Master list.

(a) The jury commission for each county shall compile and maintain an alphabetical master list of all persons in the county who may be called for jury duty, with their addresses and any other necessary identifying information. This list may include all registered voters, persons holding drivers' licenses and registering motor vehicles, and may include other lists, such as lists of utility customers and persons listing property for ad valorem taxation, which will include persons whose listing will foster the policy and protect the rights provided in Sections 12-16-55 and 12-16-56. The list shall avoid duplication of names. The list shall be reviewed and corrected and new names added from time to time, but at least once every four years.

(b) Whoever has custody, possession or control of any lists used in compiling the master list shall make the list available to the jury commission for inspection, reproduction and copying at all reasonable times.

(c) The master list shall be open to the public for inspection at all reasonable times.



Section 12-16-58 - Placement of names of prospective jurors in master jury box.

(a) The name or identifying number of every prospective juror whose name is drawn from the master list pursuant to subsection (b) shall be set forth on a card and placed in the master jury box as provided in this section.

(b) The number of names or identifying numbers to be placed in the master jury box shall be a minimum of 1,000 plus one percent of the total number of names on the master list. From time to time names or identifying numbers of additional prospective jurors may be placed in the master jury box as determined by the jury commission or ordered by the circuit court. The master jury box shall be emptied and refilled by December 31 of each even numbered year.

(c) The names or identifying numbers of prospective jurors which shall be placed in the master jury box shall be selected by the jury commission at random from the master list as follows:

The total number of names on the master list shall be divided by the number of names to be placed in the master jury box and the whole number next greater than the quotient shall be the key number, except that the key number shall never be less than two. A starting number for making the selection shall then be determined by a random method from the numbers one to the key number, both inclusive. The required number of names shall then be selected from the master list by taking in order the first name on the master list corresponding to the starting number and by then taking successively the names appearing on the master list at intervals equal to the key number, recommencing if necessary at the start of the list until the required number of names has been selected. Upon recommencing at the start of the list, or if additional names are subsequently selected for the master jury box, names previously selected from the master list shall be disregarded in selecting additional names.



Section 12-16-59 - Drawings from master jury box; preparation and contents of juror qualification forms; completion of qualification forms by prospective jurors; misrepresentation of material facts on qualification forms.

(a) From time to time and in a manner prescribed by the circuit court, the jury commission shall publicly draw at random from the master jury box the names or identifying numbers of as many prospective jurors as the court orders. Neither the names drawn nor any list thereof shall be disclosed to any person other than pursuant to this article or specific order of the court. The jury commission shall mail to every prospective juror whose name is drawn from the master jury box a juror qualification form accompanied by instructions to fill out and return the form to the jury commission within 10 days after its receipt.

(b) The juror qualification form shall be prepared by the Supreme Court of Alabama and shall elicit the name, age and address of the prospective juror, and whether or not the prospective juror:

(1) Is a citizen of the United States;

(2) Has been a resident of the county for 12 months;

(3) Is able to read, speak, understand and follow instructions given by a judge in the English language;

(4) Has lost the right to vote by conviction for any offense involving moral turpitude.

(c) The juror qualification form shall contain the prospective juror's declaration that the responses are true to the best of the knowledge of the juror. If the prospective juror is unable to fill out the form, another person may do so for the juror, and shall indicate on the form who filled it out and the reason therefor.

(d) If there is an omission, ambiguity or error in a returned form, the commission shall again send a form to the prospective juror with instructions to make the necessary additions, clarification or correction and return the form within 10 days of its receipt.

(e) In the event any prospective juror fails to return a completed juror qualification form as instructed by the commission, the commission shall notify the prospective juror to appear forthwith before the commission to fill out properly the juror qualification form. At the time of the appearance of the juror before the commission, the juror may be required to fill out another form, and may be questioned with regard to the responses to the questions contained on the form and the grounds for excuses or disqualification. Any information thus acquired shall be noted on the form.

(f) In the event any prospective juror fails to return a completed juror qualification form as instructed by the commission, or fails to appear before the commission, the name of such prospective juror may be certified to the court to appear and show cause for such failure. If the prospective juror fails to appear pursuant to the court's order, or fails to show good cause for failure to follow instructions of the commission, such prospective juror shall be guilty of criminal contempt of court, and upon conviction shall be punished accordingly.

(g) Any person who willfully misrepresents a material fact on a juror qualification form for the purpose of securing or avoiding service as a juror shall be guilty of a misdemeanor, and upon conviction therefor, shall be punished accordingly.



Section 12-16-60 - Qualifications of jurors.

(a) A prospective juror is qualified to serve on a jury if the juror is generally reputed to be honest and intelligent and is esteemed in the community for integrity, good character and sound judgment and also:

(1) Is a citizen of the United States, has been a resident of the county for more than 12 months and is over the age of 19 years;

(2) Is able to read, speak, understand and follow instructions given by a judge in the English language;

(3) Is capable by reason of physical and mental ability to render satisfactory jury service, and is not afflicted with any permanent disease or physical weakness whereby the juror is unfit to discharge the duties of a juror;

(4) Has not lost the right to vote by conviction for any offense involving moral turpitude.

(b) The jury commission shall determine, on the basis of information provided on the jury qualification form or interviews with the prospective juror or other competent evidence:

(1) If the prospective juror is qualified. If so, the name or identifying number of the juror shall be placed in the trial court jury box.

(2) If not, the commission shall notify the prospective juror of its decision and certify the juror's name to the court as disqualified. The juror shall have 10 days within which to appear before the court to review such decision. If the court finds such juror to be qualified, the court shall so certify to the commission. If the juror fails to appear, or the court finds such juror not qualified, the court shall so certify to the commission.

(c) In any event, the jury commission shall enter on the master list the ultimate determination of the qualification of each juror.



Section 12-16-61 - Trial court jury box.

The jury commission shall maintain a trial court jury box and shall place therein the names or identifying numbers of all prospective jurors drawn from the master jury box who are not disqualified from which grand juries and petit juries are drawn as provided by law.



Section 12-16-62 - No exemptions from jury service.

No qualified prospective juror is exempt from jury service.



Section 12-16-63 - Excusing prospective jurors from service.

(a) The court, upon the request of a prospective juror pursuant to this section, shall determine on the basis of information provided during an interview with the prospective juror or based on other competent evidence whether the prospective juror should be excused from jury service.

(b) A person who is not disqualified for jury service may apply to be excused from jury service by the court only upon a showing of undue or extreme physical or financial hardship, a mental or physical condition that incapacitates the person, or public necessity, for a period of up to 24 months, at the conclusion of which the person may be directed to reappear for jury service in accordance with the court's direction.

(1) A person asking to be excused based on undue or extreme physical or financial hardship shall take all actions necessary to have obtained a ruling on that request by no later than the date on which the individual is scheduled to appear for jury duty. Documentation of such hardship shall be provided to the court upon request.

(2) For purposes of this article, undue or extreme physical or financial hardship is limited to any of the following circumstances in which an individual would:

a. Be required to abandon a person under his or her personal care or supervision due to the impossibility of obtaining an appropriate substitute caregiver during the period of participation in the jury pool or on the jury.

b. Incur costs that would have a substantial adverse impact on the payment of the individual's necessary daily living expenses or on those for whom he or she provides the principal means of support.

c. Suffer physical hardship that would result in illness or disease.

(3) Undue or extreme physical or financial hardship does not exist solely based on the fact that a prospective juror will be required to be absent from his or her place of employment.

(c) The excusal of a person from jury service pursuant to subsection (b) shall not affect the person's right to one automatic postponement under Section 12-16-63.1.



Section 12-16-63.1 - Request for postponement of service.

(a) Individuals scheduled to appear for jury service have the right to postpone the date of their initial appearance for jury service one time only. When requested, postponements shall be granted, upon consideration of the following:

(1) The juror has not previously been granted a postponement.

(2) The prospective juror appears in person or contacts the clerk by telephone, electronic mail, or in writing to request a postponement.

(3) Prior to the grant of a postponement with the concurrence of the court, the prospective juror fixes a date certain on which he or she will appear for jury service that is not more than six months after the date on which the prospective juror originally was called to serve and on which date the court will be in session.

(b) A subsequent request to postpone jury service may be approved by a judicial officer only in the event of an extreme emergency, such as a death in the family, sudden grave illness, or a natural disaster or a national emergency in which the prospective juror is personally involved, that could not have been anticipated at the time the initial postponement was granted. Prior to the grant of a second postponement, the prospective juror shall fix a date certain on which the individual will appear for jury service within six months of the postponement on a date when the court will be in session.



Section 12-16-64 - Preservation of records.

All records and papers compiled and maintained by the jury commission in connection with the selection and service of jurors shall be preserved by the jury commission for four years after the master jury box used in their selection is emptied and refilled and for any longer period ordered by the court.






Article 3 - Drawing, Summoning, Empaneling, etc., of Grand and Petit JuriesGenerally.

Section 12-16-70 - Names of prospective jurors provided from master jury list; preparation of list; summons.

When jurors, grand or petit, are needed for court, the judge, or where there are more than one, then any one of the judges of the court, shall at a time within his or her discretion, but at least 20 days prior to the date on which the prospective jurors are to serve, draw or cause to be provided from the master jury list compiled pursuant to Rule 40, Alabama Rules of Judicial Administration, the names of prospective jurors in a number the judge deems sufficient to obtain the juries needed for the period for which the names are drawn; provided, however, if prior to the date of service, it appears that an insufficient number of prospective jurors summoned will be available to constitute the juries for the period for which they were summoned, the court shall cause the names of additional prospective jurors to be provided and to be summoned for service forthwith.

The names so provided shall be forwarded forthwith to the clerk of the court who shall retain possession thereof without disclosing to anyone the names drawn nor any list thereof. Not less than 20 days before the day the prospective jurors are to first appear in court for service as jurors, the clerk shall make a list of names drawn, showing the date on which the prospective jurors shall appear and in what court they shall serve and shall enter opposite every name the residence address, and may include, for informational purposes to counsel, the occupation of the person and his or her place of business, and the Administrative Office of Courts shall forthwith summon the persons named thereon by any means authorized by law to appear and serve as jurors. The accuracy of any information which might be furnished to counsel shall not be grounds for challenging a verdict rendered by a jury.



Section 12-16-72 - When juries for next session of court drawn by presiding judge.

If for any reason the judge of the court fails to draw the juries as required in Section 12-16-70 before the 20 days mentioned therein, the clerk of such court shall notify the presiding judge and he shall, upon receiving such notification, immediately draw the juries for the next session of the court in the manner provided in this article.



Section 12-16-73 - Execution and return of order to summon jurors by sheriff.

(a) Every order to summon jurors, except as otherwise provided in this article, shall be executed by the sheriff by either of the following methods at the election of the sheriff:

(1) By giving personal notice to every such person or by leaving a written notice at the place of residence of the summoned juror with some family member of the juror or with some person residing at the same residence, at least two days before the day appointed for the service of the juror in court; or

(2) By placing a written notice to a person named in the order to summon jurors in the United States mail, first class, postage prepaid and addressed to the residence of the person summoned. The envelope in which such notice is mailed shall indicate the return address of the sheriff and shall bear a proper notice that if it cannot be delivered at the indicated address it shall be returned to the sheriff. Such notice must be deposited in the United States mail not less than 15 days before the day appointed for the service of the juror in court. If such notice shall not be returned to the sheriff, the mailed notice shall be considered to be legal service. If any such mailed notice shall be returned to the sheriff more than three days before the day appointed for the service of the juror in court, then such notice may be served in the manner provided in subdivision (1) of this subsection. Any juror whose mailed notice shall be returned to the sheriff three days or less before the day appointed for the service of the juror in court shall be reported by the sheriff as "Not Found."

(b) Orders to summon jurors instanter may not be served by United States mail but shall be served in the manner provided in subdivision (1) of subsection (a) of this section.

(c) The order to summon jurors shall be returned to the clerk of the court whence it issued, with the proper return thereon, showing the manner of service by the sheriff, on or before the day appointed for appearance of the jurors.



Section 12-16-74 - Hearing of excuses, claims of exemptions, etc.; drawing, swearing and empaneling of grand and petit jurors.

The court shall require the names to be called from the venire list of all persons who have been served with a summons to appear in court that day for service as jurors and whose service has not been previously excused or postponed. The court may hear any excuses not previously heard and shall pass upon the qualifications of those in attendance for grand jury service. The court may in any case, including capital cases, excuse or postpone the service of any prospective juror outside the presence of the parties and their counsel in accordance with the provisions for excusal contained in Section 12-16-63.

If a grand jury is to be empaneled, the court shall draw from the venire list on a random basis the names of 18 persons qualified and in attendance who shall be sworn and empaneled as the grand jury. If a petit jury is also to be empaneled, all qualified persons remaining whose service is not excused or postponed shall be sworn as petit jurors. If no grand jury is to be empaneled, all persons appearing who are qualified and not excused or whose service is not postponed shall be sworn as petit jurors. The court shall then cause to be randomly compiled a master strike list containing the names of all petit jurors so sworn as jurors.



Section 12-16-75 - Duration of service; summons for subsequent service.

(a) Once selected, a juror shall serve on the jury for the duration of the trial unless excused by the presiding judge.

(b) A juror who has served on a petit jury in this state shall not be summoned to serve again as a petit juror in any court of this state for 24 months following the last day of service.



Section 12-16-76 - Insufficient number of qualified jurors to form juries.

Whenever there are not enough qualified jurors in attendance upon the court to form the juries required, the judge of the court shall cause to be provided from the master jury list names of as many prospective jurors as the judge deems necessary to complete the empaneling of all juries then required. The court shall forthwith cause to be summoned all prospective jurors thus drawn to attend court when required, and they may be summoned by personal service or by telephone. The court shall then proceed to empanel or complete the empaneling of the juries as provided in this article.

If, prior to commencement of striking, due to challenges for cause or for any other reason, the number of names on the lists from which the parties are to strike is reduced below the minimums established in Rule 18.4, Alabama Rules of Criminal Procedure, in criminal cases or Rule 47, Alabama Rules of Civil Procedure, in civil cases, unless the parties agree to strike from such lesser number, the court shall fill the deficiency first from the remaining available petit jurors sworn. If the number of available petit jurors sworn is insufficient to fill the deficiency, the remaining deficiency shall in the discretion of the court be filled by waiting until other petit jurors sworn become available or by randomly drawing or causing to be provided from the master jury list at least twice the number of names needed to fill the deficiency remaining. The court shall forthwith cause to be summoned all prospective jurors thus drawn in any of the manners set forth in this section. The names of those persons found competent to hear the case shall be added to the strike list in at least the number necessary to fill the deficiency.



Section 12-16-78 - Drawing of names from jury box for juries in probate court; summoning and drawing of jurors; certification to jury commission of names of persons disqualified, exempt and empaneled.

Whenever a jury is required to try any issue in a probate court of the county, other than inquisition proceedings regarding mental illness, the probate judge shall procure the jury box and key thereto and shall draw from the jury box as many names as he may think necessary, in no case less than 24, and shall immediately return the key and box to the proper custodian thereof respectively. After each name is drawn, it shall not be returned to the jury box and there shall be no selection of names, and the probate judge shall make and file a record of the drawing and issue an order to the sheriff requiring him to summon the jurors, and the probate judge shall draw the juries in the manner provided by this article, and the judge shall call the names of those disqualified and exempt and those empaneled to be certified to the jury commission as required by law.



Section 12-16-80 - Objections which may be taken to venire of jurors.

No objection can be taken to any venire of jurors except for fraud in drawing or summoning the jurors.



Section 12-16-81 - Failure of sheriff to summon juror drawn, failure of juror summoned to attend trial, etc., not grounds for quashing venire or continuing case.

If the sheriff fails to summon any jurors drawn or any person summoned fails or refuses to attend the trial or there is any mistake in the name of any person drawn or summoned, none nor all of these grounds shall be sufficient to quash the venire or continue the case.



Section 12-16-82 - Effect of failure of person summoned as juror to obey summons.

If any person summoned as a grand or petit juror shall fail to obey such summons without good excuse, to be determined by the court, he or she shall be deemed guilty of a contempt of court; and, if no sufficient excuse is rendered for him or her at the time of his or her default, an order shall be entered for him or her to show cause why he or she shall not be adjudged guilty of contempt and punished accordingly; and, if he or she shall fail at the next session after the service of such notice to render such excuse, he or she shall be fined by the court not more than three hundred dollars ($300) and may be imprisoned in the county jail for not more than 10 days. In courts holding sessions longer than 30 days, the order shall be made returnable 20 days after it issues, and the person in default shall have 10 days after service in which to appear and render his or her excuse.



Section 12-16-83 - Unlawfully placing in or withdrawing names from jury box, destruction, etc., of jury box, etc.

Any person who shall unlawfully place in or withdraw from the jury box any name or names of persons or destroy, conceal or remove such jury box or place on or erase from the jury roll the name of any person or destroy, mutilate, conceal or remove such jury roll shall be guilty of a felony and, upon conviction, shall be sentenced to the penitentiary or to hard labor for the county for not less than six months nor more than two years, such period to be fixed by the court.



Section 12-16-85 - Attempting to influence jury commissioner or other officer selecting, drawing, summoning, etc., jurors or juries.

Any person who attempts, otherwise than by bribery, to influence any jury commissioner or any other officer charged with the execution of any duty concerning the selecting, drawing, summoning, empaneling or organizing of jurors or juries shall, on conviction, be fined not more than $1,000.00, and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than 12 months.



Section 12-16-86 - Performance of act with intent to affect fair drawing of jury by probate judge, jury commissioner, county commissioner, etc.

Any person who does an act calculated to affect the fair drawing of a jury and with intent to affect the same shall, on conviction, be fined not less than $200.00 nor more than $1,000.00 and may also be imprisoned in the county jail for not more than six months, and if such person is a probate judge, sheriff or clerk of the circuit court or jury commissioner or a member of a county commission, his office shall be thereby vacated and shall be filled as in other cases of vacancy, on such conviction's being certified to the appointing power by the presiding judge or the clerk of the court in which it is had.



Section 12-16-87 - Summoning of persons for jury by sheriff, etc., with intent to produce result favorable to party in action before court.

Any sheriff or other officer having a discretion in summoning jurors who summons any person with intent to produce a result favorable to any party having a case in the court in which such person is summoned shall, on conviction, be imprisoned in the penitentiary for not less than two nor more than five years.



Section 12-16-88 - Connivance by sheriff at commission by constable, deputy, etc., of offense prohibited by Section 12-16-87.

Any sheriff who connives at the commission of the offense prohibited by Section 12-16-87 by any constable, bailiff or deputy sheriff shall, on conviction, be imprisoned in the penitentiary for not less than two nor more than five years.



Section 12-16-89 - Negligent failure of sheriff or deputy to summon juror.

If the sheriff or any deputy shall negligently fail to summon any person to serve as a juror whom he is commanded to summon, he shall be held and deemed guilty of a contempt of court and shall be fined not more than $100.00 in every case where the person is not so served, and he may also be imprisoned in the county jail for not more than five days.

The return of any such person as "not found" shall be prima facie evidence of negligence on the part of the sheriff or deputy making the return, and he shall be punished by the court unless the court is reasonably satisfied from evidence produced that he was not negligent.



Section 12-16-90 - Provisions of article as to selection, drawing, summoning, etc., of jurors directory; powers, etc., of jurors selected, drawn, summoned, etc., under article.

(a) The provisions of this article as to the selection, drawing, summoning or empaneling of jurors are directory merely and not mandatory.

(b) The jurors selected, drawn, summoned and empaneled under the provisions of this article, whether at an earlier or later day than required by this article, must and shall in all respects be deemed legal and to possess in full in every respect power to perform all of the duties belonging to grand and petit jurors.






Article 4 - Drawing, Summoning, Empaneling, etc., of Juries in Criminal Cases Generally.

Division 1 - General Provisions.

Section 12-16-100 - Drawing, selection, and empaneling of juries in criminal cases - Generally.

(a) In every criminal case the jury shall be drawn, selected and empaneled as follows: Upon the trial by jury in the circuit courts of any person charged with a felony, including a capital felony, a misdemeanor, or violation, the court shall require a strike list or lists to be compiled from the names appearing on the master strike list as established in Section 12-16-74. In compiling the list or lists, names of qualified jurors may be omitted on a nonselective basis. A strike list shall be furnished for the trial of any case at hand and a copy thereof given to all parties. The jurors whose names appear thereon shall be brought into open court, the case shall be called and in the presence of the district attorney and the defendant and his attorney, the jurors shall be examined on voir dire for the trial of the case at hand. After the conclusion of the voir dire examination and the removal from the strike list of the names of those jurors who were challenged or excused for good reason, the district attorney shall be required first to strike from the strike list the name of one juror, and the defendant shall strike one, and they shall continue to strike off names alternately until only 12 jurors remain on the strike list and these 12 jurors thus selected shall be the jury charged with the trial of the case. If any defendant shall refuse to exercise a strike to which he is entitled, then the judge presiding shall exercise that defendant's strike for him. The number of names appearing on the strike list upon commencement of striking, unless a lesser number is agreed to by the parties, shall not be less than 36 if the offense charged is a capital felony nor less than 24 if the offense charged is a felony not punished capitally nor less than 18 if the offense charged is a misdemeanor or violation. In the event the list of competent prospective jurors is reduced to fewer than the number required by this subsection, the court shall add prospective jurors in the manner prescribed in Section 12-16-76. No special venire shall be ordered, drawn, or summoned for the trial of any person indicted for a capital felony.

(b) The court may in its discretion qualify such alternate jurors as it deems necessary, except that in capital cases the court shall qualify at least two alternate jurors, as required by law. Alternate jurors shall be drawn from the venire in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath, and shall have the same functions, powers, facilities, and privileges as the principal jurors, except that they shall not deliberate with the jury or vote upon the verdict unless designated to replace a principal juror. An alternate juror who does not replace a principal juror shall be discharged at the time the jury retires to consider its verdict.

(c) If the court determines that more than two alternate jurors shall be selected in a capital case, or that one or more alternate jurors shall be selected in a noncapital case, upon commencement of striking, unless the parties consent to the use of a lesser number, the minimum number of names required on the strike list in subsection (a) shall be increased by two for each alternate juror to be selected; provided that such increase in names shall not apply for the first two alternate jurors to be selected in a capital case. The parties shall then strike from the strike list as herein provided until there remain 12 jurors. The last juror or jurors struck shall be the alternate or alternates, and if it becomes necessary for an alternate to replace a principal juror, the last juror struck shall be designated. The identity of alternate jurors shall not be divulged to the jurors until the jury retires for deliberation.

(d) Any county having existing laws on April 15, 1982 establishing procedures for the selection and use of alternate jurors, may at the election of the presiding circuit judge, continue to follow the provisions of such law with respect to the selection of alternate jurors. Such election must be made in writing within 30 days of April 15, 1982 and filed with the Secretary of State, the Clerk of the Supreme Court, the Administrative Office of Courts and the local bar of the county affected thereby. At any time after said election, either the presiding circuit judge, or a majority of the circuit judges in the circuit wherein the county is located, may elect to come under the provisions of this chapter by filing written notice as required above.



Section 12-16-101 - Drawing, selection, and empaneling of juries in criminal cases - Where two or more persons tried jointly.

In case two or more persons are tried jointly, the district attorney shall strike one, and each defendant shall have the right to strike off one name, and they shall continue thus to strike off names until only 12 jurors remain, and the 12 jurors thus selected shall be the jury charged with the trial of the defendants.









Article 5 - Selection of Juries in Civil Actions.

Section 12-16-140 - Procedure generally.

In all civil actions triable by jury, either party may demand a struck jury and must thereupon be furnished by the clerk with a list of 24 jurors in attendance upon the court, from which a jury must be obtained by the parties or their attorneys alternately striking one from the list until 12 are stricken off, the party demanding the jury commencing.

The jury thus obtained must not be challenged for any cause, except bias or interest as to the particular case.






Article 5A - Alternate Plan and Procedure for Qualification, Selection, Drawing,Summoning and Empaneling of Juries.

Section 12-16-145 - Alternate juror selection and qualification plan; master list; random selection; disqualification.

Notwithstanding any provision of Title 12, Chapter 16, the presiding circuit judge, with the consent of the circuit judges of the court, may elect to utilize the following alternate juror selection and qualification plan after notice to the Administrative Director of Courts, which eliminates the master jury box and the interposition of the jury commission in the qualifying process, and embraces and combines the qualification and summoning process, as follows:

The jury commission shall meet and cause to be compiled and maintained a master list of persons in the county, together with their residence addresses, who may be called for jury service. The list shall be compiled and maintained, avoiding duplication as far as possible, from one or more of the sources named in Section 12-16-57 to include persons whose listings will foster the policy and protect the rights provided in Sections 12-16-55 and 12-16-56. This list shall be compiled prior to the implementation of the alternate plan and shall be revised by December 31 of each even-numbered year thereafter.

When jurors, grand or petit, are needed for any future term or terms of court, at least 20 days prior to the first day on which the prospective jurors are to serve, the presiding circuit judge or a circuit judge designated by him shall cause to be randomly drawn from the master list the names of prospective jurors in a number he deems sufficient to obtain the juries needed for the term or terms for which the names are drawn; provided, however, if prior to the first day of service, it appears that an insufficient number of the prospective jurors summoned will be available to constitute the juries for the period for which their names were drawn, the court shall cause the names of additional prospective jurors to be drawn randomly and cause them to be summoned for service forthwith. The prospective jurors whose names are drawn, along with any other person whose jury service has been postponed to such time, shall be summoned by first-class mail notwithstanding any other provision of law; the cost of summoning the prospective jurors under this alternate plan shall be an expense of the court.

Prior to the date on which a prospective juror has been summoned to appear, the presiding circuit judge, or a court official designated by him, shall have the authority to disqualify the prospective juror or to excuse or postpone his service to any future date, notwithstanding the provisions of any other law.

On the day the prospective jurors have been summoned to appear in court, a circuit judge shall examine the prospective jurors on oath touching upon their qualifications as jurors and either qualify or disqualify them in accordance with the provisions for qualification contained in Section 12-16-60. Those persons qualified and whose jury service is not excused or postponed shall become the venire from which grand or petit juries are chosen in accordance with other provisions of law.

The presiding circuit judge, with the consent of the circuit judges of the court, may at any time elect to discontinue use of the alternate plan and to proceed according to other available provisions of this article.



Section 12-16-146 - Use of mechanical or electronic data processing equipment for selecting, qualifying, etc., juries.

Any of the procedures established in Title 12, Chapter 16, governing the selecting, qualifying, drawing, summoning, and empaneling of juries (including but not limited to any one or all of the following procedures: compilation and maintenance of the master list; the combined qualification and summoning process; the selection and maintenance of the trial court jury box, including the preparation and issuance of qualification questionnaires; the drawing from the trial court jury box; the preparation of the venire list and summons; or the compilation of the master or other strike lists) may be accomplished and maintained by mechanical or electronic data processing equipment available to an individual county or to several counties, or centralized for all the counties or any combination thereof after written notice to the Administrative Director of Courts. The actual presence of any official normally required to be present shall not be required when mechanical or electronic data processing equipment is used to implement any of the foregoing procedures.

Any procedure accomplished by mechanical or electronic data processing equipment shall be performed in accordance with any random selection requirement of Title 12, Chapter 16, and shall be open to public inspection, and further, shall constitute a public drawing or selection.






Article 6 - Challenges of Jurors.

Section 12-16-150 - Challenges of jurors for cause - Grounds generally.

It is good ground for challenge of a juror by either party:

(1) That the person has not been a resident householder or freeholder of the county for the last preceding six months.

(2) That he is not a citizen of Alabama.

(3) That he has been indicted within the last 12 months for felony or an offense of the same character as that with which the defendant is charged.

(4) That he is connected by consanguinity within the ninth degree, or by affinity within the fifth degree, computed according to the rules of the civil law, either with the defendant or with the prosecutor or the person alleged to be injured.

(5) That he has been convicted of a felony.

(6) That he has an interest in the conviction or acquittal of the defendant or has made any promise or given any assurance that he will convict or acquit the defendant.

(7) That he has a fixed opinion as to the guilt or innocence of the defendant which would bias his verdict.

(8) That he is under 19 years of age.

(9) That he is of unsound mind.

(10) That he is a witness for the other party.

(11) That the juror, in any civil case, is plaintiff or defendant in a case which stands for trial during the week he is challenged or is related by consanguinity within the ninth degree or by affinity within the fifth degree, computed according to the rules of the civil law, to any attorney in the case to be tried or is a partner in business with any party to such case.

(12) That the juror, in any civil case, is an officer, employee or stockholder of or, in case of a mutual company, is the holder of a policy of insurance with an insurance company indemnifying any party to the case against liability in whole or in part or holding a subrogation claim to any portion of the proceeds of the claim sued on or being otherwise financially interested in the result of the case.



Section 12-16-151 - Challenges of jurors for cause - Manner of proof.

Of the causes of challenge specified in Section 12-16-150, the first four may be proved by the oath of the person summoned or by other evidence, the fifth and sixth by other testimony only, the seventh by the oath of the person alone and the others as the court may direct.



Section 12-16-152 - Challenges of jurors for cause - Additional grounds for challenge by state in certain cases.

On the trial for any offense which may be punished capitally or by imprisonment in the penitentiary, it is a good cause of challenge by the state that the person would refuse to impose the death penalty regardless of the evidence produced or has a fixed opinion against penitentiary punishment or thinks that a conviction should not be had on circumstantial evidence, which cause of challenge may be proved by the oath of the person or by other evidence.






Article 7 - Oaths of Jurors.

Section 12-16-170 - Petit jurors.

The following oath shall be administered by the clerk, in the presence of the court, to each of the petit jurors: "You do solemnly swear (or affirm, as the case may be) that you will well and truly try all issues which maybe submitted to you during the present session (or week, as the case may be), and true verdicts render according to the evidence - so help you God"; and the same oath must be administered to the talesman, substituting the word "day" for "session."



Section 12-16-171 - Grand jury foreman.

The following oath shall be administered to the foreman of the grand jury: "You, as foreman of the grand jury of _____ county, do solemnly swear (or affirm as the case may be) that you will diligently inquire and true presentment make of all indictable offenses given you in charge, as well as those brought to your knowledge, committed or triable within the county; the state's counsel, your fellows' and your own you shall keep secret; you shall present no person from envy, hatred or malice, nor leave any one unpresented from fear, affection, reward or the hope thereof; but you shall present all things truly as they come to your knowledge, to the best of your understanding. So help you God."



Section 12-16-172 - Grand jurors.

After the oath prescribed in Section 12-16-171 has been administered to the foreman, the following oath shall be administered to the other grand jurors: "The same oath which your foreman has taken, on his part, you and each of you, on your respective parts, shall well and truly observe and keep. So help you God."



Section 12-16-173 - Reversal of criminal cases appealed to Court of Criminal Appeals on ground of defect in administration of oath to grand or petit juries.

No criminal case taken by appeal to the Court of Criminal Appeals shall be reversed because of any defect in the administration of the oath to any grand or petit jury, unless the record in the case discloses the fact that some objection was taken in the court below during the progress of the trial, based on such defect.






Article 8 - Empaneling, Proceedings, etc., of Grand Juries.

Division 1 - General Provisions.

Section 12-16-190 - Empaneling of grand juries generally; recessing and reassembling of grand juries.

(a) There shall be empaneled in every county having less than 50,000 population not less than two grand juries in every year; and, when they have completed their labors, in its discretion, the court may permit them to take a recess subject to the call of the judge of the circuit court or Chief Justice of the Supreme Court, and they may be reassembled at any place where the circuit court of the county is to be held.

(b) In all counties having over 50,000 population, there shall be empaneled not less than four grand juries in every year.



Section 12-16-191 - Duty of grand juries as to condition of county jail, etc.

It shall be the duty of the grand jury to determine at least once annually the condition of the county jail in regard to its sufficiency for the safekeeping of prisoners and their accommodation and health and to inquire into the manner in which the same has been kept since the last determination. The determination may include a personal inspection and a review of all inspection records of the jail. If it shall be found that such jail is not constructed in the manner prescribed by law and so strongly and securely built as to prevent the escape of prisoners confined therein and properly ventilated, the grand jury shall, as often as may be necessary, present its findings to the district attorney, sheriff and county commission for appropriate action.



Section 12-16-192 - Examination of county treasury and bonds of county officers, inquiry into indictable offenses committed or triable within county, etc.

It shall be the duty of the grand jury to examine into the condition of the county treasury and the bonds of all county officers with regard to their correctness and sufficiency and to report upon the same, to inquire into all indictable offenses committed or triable within the county, which, as they may be advised by the court, are not barred by the lapse of time or some other cause, and to perform such other duties as are or may be by law required of them.



Section 12-16-193 - Sheriff to deliver book of accounts with state for feeding of prisoners to grand jury for examination as to correctness of accounts.

It shall be the duty of the sheriff to deliver the book in which he enters his accounts with the state for feeding prisoners to the foreman of the grand jury of the circuit court of such county upon the first day of each session thereof, and it shall be the duty of the grand jury to inquire into the correctness of such accounts as may have been made out since the preceding session.



Section 12-16-194 - Examination of fee book of probate judge by district attorney and grand jury.

It shall be the duty of the district attorney and grand jury at every session of the circuit court to examine the fee book of the probate judge and ascertain if illegal fees have been received.



Section 12-16-195 - Examination of books and papers of county superintendent of education by district attorney and grand jury.

It shall be the duty of the district attorney and the grand jury at every session of the circuit court to examine the books and papers of the county superintendent of education.



Section 12-16-196 - District attorney and grand jury entitled to free access to county jail and office of county treasurer and to examination of records and papers in county offices.

The district attorney and the grand jury shall be entitled to free access, at all proper hours, to the county jail, to the office of the county treasurer and to examination, without charge, of all records and other papers in any of the county offices connected in any way with their duties.



Section 12-16-197 - Issuance of subpoenas for witnesses for grand jury generally; proceedings upon failure of witnesses summoned to attend.

The district attorney, the foreman of the grand jury or the clerk of the court, on the application of the grand jury, must issue subpoenas for any witnesses whom they may require to give evidence before them, and if witnesses so summoned fail to attend, the subpoenas must be returned to the court, with the default thereon endorsed, signed by the foreman, and the same proceedings may thereupon be had against them as against defaulting witnesses, the endorsement of the foreman being presumptive evidence of the default.



Section 12-16-198 - Issuance of subpoenas for witnesses by district attorneys.

District attorneys shall have authority, and it shall be their duty, to issue a subpoena for any person whom they may desire to appear before the grand jury to give evidence of any violation of the law.



Section 12-16-199 - Administration of oath to witnesses; preparation by foreman and disposition of book and list of witnesses summoned before and attending grand jury; issuance of certificates to witnesses by foreman.

Witnesses before the grand jury may be sworn by the district attorney or foreman.

A list of all witnesses summoned and in attendance before such jury during each session shall be kept by the foreman, and he shall give to each of such witnesses a certificate, stating the number of the case in which such witness attended, the number of days of his actual attendance, the number of miles traveled by him and the amount due him, and each of such items the foreman shall enter in a book kept for that purpose, and such book and list, certified by the foreman to be correct, must be by him returned into the court and by the clerk filed and kept as a part of the records of such court.



Section 12-16-200 - Evidence which may be received by grand jury; examination, etc., of witnesses.

In the investigation of a charge for any indictable offense, the grand jury can receive no other evidence than is given by witnesses before them or furnished by legal documentary evidence, and any witness may be examined and compelled to testify as to any offense within his knowledge without being specially interrogated as to any particular person, time or place.



Section 12-16-201 - When grand jurors may be required to disclose testimony of witnesses.

A grand juror may be required by any court to disclose the testimony of any witness examined before the grand jury for the purpose of ascertaining whether it is consistent with the testimony given by the witness before the court or on a charge of perjury against him.



Section 12-16-202 - Charging of grand jury.

(a) The judges of the several courts in this state in which grand juries are organized and empaneled shall give a special charge to the grand jury relative to the criminal laws of this state against the following offenses: laws regulating the ownership, registration and carrying of weapons, violations of election laws, the manufacturing or selling of intoxicating liquors in violation of law, violating the game and fish laws or violating the law prohibiting corporations from contributing to campaign funds.

(b) It shall likewise be the duty of the judges to charge the grand jury as to all other matters which may be required by law and to instruct the grand juries that it is their duty to indict for the above named offenses, if, in the opinion of the grand jury, the evidence justifies the indictment.



Section 12-16-203 - Finding of indictments for misdemeanors generally.

The grand jury shall not be bound to find an indictment for any misdemeanor, where no prosecutor appears, unless 12 of their number think it necessary for the public good.



Section 12-16-204 - Concurrence of 12 jurors required for finding of indictment; endorsement and signature of indictment generally.

The concurrence of at least 12 grand jurors is necessary to find an indictment, and when so found it must be endorsed "a true bill" and the endorsement signed by the foreman.



Section 12-16-205 - Endorsement of prosecutor's name on indictment; endorsement on indictment where no prosecutor appears.

If a prosecutor appears, his name must be endorsed by the foreman on the indictment; and, if no prosecutor appears, the words "no prosecutor" must be endorsed thereon.



Section 12-16-206 - Duty of grand juror to disclose to fellow jurors public offense of which he has knowledge, etc.

If any grand juror knows or has reason to believe that a public offense has been committed which may be indicted and tried in that county, it shall be his duty to disclose the same to his fellow jurors, who must thereupon investigate it.



Section 12-16-207 - Grand juror not to participate, etc., in deliberations as to offenses committed against his person or property, etc.; supplying of deficiency in number of grand jurors resulting therefrom.

(a) A grand juror must not be present at or take any part in the deliberations of his fellow jurors respecting any public offense with which he is charged or which was committed against his person or property or when he is a prosecutor or when he is connected by blood or marriage with the person charged.

(b) If, by reason of the provisions of subsection (a) of this section, the number of grand jurors is reduced below 13 in the investigation of any matter, the court must supply the deficiency from the qualified jurors of the county, and the persons so placed on the grand jury must serve only during such investigation.



Section 12-16-208 - Replacement of foreman.

If the foreman of a grand jury is discharged or excused for any cause after the jury is sworn or charged, the court may appoint one of the other jurors in his place.



Section 12-16-209 - Attendance and duties of district attorney before grand jury generally; district attorney not to be present at expression of opinions or giving of votes by grand jury.

The district attorney must attend before the grand jury when required by them, and he may do so whenever he sees fit for the purpose of examining witnesses in their presence or giving them legal advice as to any matter connected with their duties; and he may appear before them at any time to give information as to any matter cognizable by them, but he must not be present at the expression of their opinions or the giving of their votes on any matter before them.



Section 12-16-210 - Disclosure of indictment by district attorney, grand juror, etc., prior to arrest, etc., of person indicted.

Any judge, district attorney, clerk or other officer of court or grand juror who discloses the fact that an indictment has been found before the person indicted has been arrested or has given bail for his appearance to answer thereto shall, on conviction, be fined not less than $200.00, and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.



Section 12-16-211 - Disclosure of testimony before grand jury by witness prior to arrest, etc., of person indicted.

Any person who, having been a witness before the grand jury, discloses the name of the person about whom he testified or any of the facts to which he testified before the arrest of the person against whom he testified or before such person has given bail for his appearance to answer the indictment or indictments found against him shall, on conviction, be fined not less than $100.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.



Section 12-16-212 - Examination of witnesses before grand jury in gaming and lottery cases.

Witnesses before the grand jury, summoned to give evidence of any violation of the laws against gaming or lotteries, may be required to answer generally as to any such offense, within their knowledge, committed within the 12 months next preceding, without being first specially interrogated as to any particular offense; but no witness must be prosecuted for any offense as to which he testified before the grand jury, and any member of the grand jury may be a witness to prove that fact.



Section 12-16-213 - Refusal of witness to testify before grand jury as to gaming or lottery.

Any person who is summoned as a witness before the grand jury to answer as to any gaming or lottery within his knowledge and who fails or refuses to attend and testify in obedience to such summons without a good excuse, to be determined by the court, is guilty of a contempt and also a misdemeanor and, on conviction for such misdemeanor, shall be fined not less than $20.00 nor more than $300.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than three months.






Division 2 - Secret Grand Jury Proceedings.

Section 12-16-214 - Legislative findings; desirability of secrecy.

The Legislature hereby finds, declares and determines that it is essential to the fair and impartial administration of justice that all grand jury proceedings be secret and that the secrecy of such proceedings remain inviolate. The provisions of this division are to be construed for the accomplishment of this purpose and to promote the following:

(1) That grand juries have the utmost freedom in their discussions, deliberations, considerations, debates, opinions and votes without fear or apprehension that the same may be subsequently disclosed, or that they may be subject to outside pressure or influence or injury in their person or property as a result thereof.

(2) That those persons who have information or knowledge with respect to the commission of crimes or criminal acts be encouraged to testify freely and truthfully before an appropriate grand jury without fear or apprehension that their testimony may be subsequently disclosed, or that they may be subject to injury in their person or property as a result thereof.

(3) That those persons who have committed criminal acts or whose indictment may be contemplated not escape or flee from the due administration of justice.

(4) That those persons falsely accused of criminal acts are not subject to public scrutiny or display and their otherwise good names and reputations are left intact.



Section 12-16-215 - Grand juror, witness, etc., prohibited from revealing, disclosing, etc., a juror's questions, considerations, etc.; no person to directly, indirectly, etc., by any means obtain information as to juror's questions, considerations, etc.

No past or present grand juror, past or present grand jury witness or grand jury reporter or stenographer shall willfully at any time directly or indirectly, conditionally or unconditionally, by any means whatever, reveal, disclose or divulge or attempt or endeavor to reveal, disclose or divulge or cause to be revealed, disclosed or divulged, any knowledge or information pertaining to any grand juror's questions, considerations, debates, deliberations, opinions or votes on any case, evidence, or other matter taken within or occurring before any grand jury of this state. Nor shall any person at any time, directly or indirectly, conditionally or unconditionally by any means whatever, corruptly or with intent to influence a grand juror or other person authorized by law to attend a grand jury, or by threat of harm to person or property, or by force applied to person or property, or by threatening letter or communication, or by offer of reward, remuneration, gift, benefit or thing of value of whatever nature or kind, obtain or endeavor to obtain, any information pertaining to, or any knowledge of any grand juror's questions, considerations, debates, deliberations, opinions or votes on any case, evidence or other matter taken or transpiring within or before any grand jury of this state.



Section 12-16-216 - Grand juror, witness, etc., prohibited from revealing, disclosing, etc., form, nature, etc., of physical evidence or questions asked; no person to directly, indirectly, etc., by any means, obtain information as to physical evidence or questions asked; exception as to state prosecutions.

No past or present grand juror, past or present grand jury witness or grand jury reporter or stenographer shall willfully at any time, directly or indirectly, conditionally or unconditionally, by any means whatever, reveal, disclose or divulge or endeavor to reveal, disclose or divulge or cause to be revealed, disclosed or divulged, any knowledge of the form, nature or content of any physical evidence presented to any grand jury of this state or any knowledge of the form, nature or content of any question propounded to any person within or before any grand jury or any comment made by any person in response thereto or any other evidence, testimony or conversation occurring or taken therein. Nor shall any person at any time directly or indirectly, conditionally or unconditionally, by any means whatever, corruptly or with intent to influence a grand juror or other person authorized by law to attend a grand jury, or by threats of harm to person or property, or by force applied to person or property or by threatening letter or communication, or by offer of reward, remuneration, gift, benefit or thing of value of whatever nature and kind, obtain or endeavor to obtain any knowledge of the form, nature or content of any physical evidence presented to any grand jury of this state, or any knowledge of the form, nature or content of any question propounded to any person within or before any grand jury, or any knowledge of the form, nature or content of any answer or comment made by any person in response thereto, or any other evidence, testimony, or conversation occurring or taken therein.

Provided however, the State of Alabama shall not be precluded from using the testimony of a grand jury witness to impeach that witness's testimony in the trial of a criminal case, nor shall the State of Alabama be precluded from using grand jury testimony to prosecute a perjury warrant or indictment, nor shall the State of Alabama be precluded from using grand jury testimony in any manner otherwise permitted by law. Further, provided however, that grand jury evidence and testimony may be presented to grand juries of other circuits and jurisdictions upon the issuance of a proper grand jury subpoena.



Section 12-16-217 - No person to prevent testimony or to induce to withhold or give false testimony.

No person shall willfully by any means whatever, directly or indirectly, conditionally or unconditionally, obstruct, impede or prevent or attempt or endeavor to obstruct, impede or prevent any person summoned, subpoenaed or called to testify before any grand jury of this state or who may be summoned, subpoenaed or called before any such grand jury from attending or appearing before the same. Nor shall any person, by any means whatever, directly or indirectly, conditionally or unconditionally induce or coerce or attempt or endeavor to induce or coerce any such person to give any false testimony or withhold any true testimony within or before such grand juries.



Section 12-16-218 - Damage to participant's property or person prohibited.

No person shall injure or endeavor to injure the property or person of any grand juror, witness, prosecutor, judicial officer, or grand jury reporter as a result of their participation in, appearance, or testimony before any duly empaneled grand jury.



Section 12-16-219 - Oath of secrecy; effect of refusal.

Any prosecutor, grand jury foreman, or circuit court may require all persons testifying in or before a grand jury to submit to an oath or affirmation of secrecy. The failure of any witness to be so sworn shall not relieve such witness of any criminal liability imposed by this division.



Section 12-16-220 - Evidence, other than juror's questions, considerations, etc., disclosed to district attorney's staff.

Grand jury evidence other than the questions, considerations, debates, deliberations, opinions or votes of any grand juror may be disclosed by a district attorney or other prosecutor in the performance of his official duties to members of his staff for the purposes of bona fide criminal investigations and prosecutions.



Section 12-16-221 - Disclosures in aid of law enforcement investigations and in public interest.

A district attorney or other prosecutor may, in his or her discretion, disclose evidence taken within or before the grand juries of such circuit to law enforcement officers for the purpose of bona fide investigations into violations of criminal law.

A district attorney or a circuit judge, in the public interest, may disclose the date, time and place that a particular case will be or was presented to a grand jury, or that a particular matter or case was continued by a grand jury and to what date, if any, or that a no bill or an indictment was returned thereon, or that a particular defendant was otherwise exonerated or falsely accused.



Section 12-16-222 - Right to counsel unaffected; counsel prohibited within jury.

No provision of this division shall be construed to deny a witness or criminal defendant the right to confer with or be represented by counsel concerning his appearance within or testimony before a duly empaneled grand jury, provided however, nothing contained in this section shall be construed so as to permit or authorize such persons to be accompanied by counsel within a grand jury.



Section 12-16-223 - Critical reports prohibited without indictment, etc.; judge to expunge record; exception.

Grand juries shall make no reports critical of any citizen of this state without returning an indictment or bill of impeachment against the same. It shall be the duty of the circuit judges of the respective judicial circuits of this state, on their own motion, to expunge from any such grand jury report any and all such critical portions unless there has been an indictment or bill of impeachment returned against the person or persons affected. Provided however, this section shall not be construed to prohibit a grand jury from examining and reporting upon the condition of any public facility, agency or account or the books and records thereof, where such examination and reporting is specifically authorized by statute.



Section 12-16-224 - Written reports; form.

The grand juries of this state may make written reports as provided by law, however, the judges of each judicial circuit may provide by court rule for the form and content of such grand jury reports to accomplish the purposes of this division.



Section 12-16-225 - Penalties.

Any person violating the provisions of Sections 12-16-215 through 12-16-218 of this division, shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than three years, or fined not more than $5,000.00, or both.



Section 12-16-226 - Conflicting laws repealed; penalties cumulative; consistent laws applicable; judges' powers.

All laws or parts of laws in conflict with the provisions of this division are hereby repealed; provided, however, the criminal penalties imposed by this division shall be cumulative. This section shall not be construed to preclude the applicability of other provisions of the criminal laws of this state which presently apply or may in the future apply to any transaction or event which violates the provisions of this division unless such provision is inconsistent with the terms of this division. Nor shall the circuit courts of this state be precluded from utilizing any contempt powers or sanctions which may apply to acts or events which violate the provisions of this division. Further, the circuit judges of this state may issue whatever other reasonable orders as may be necessary to accomplish the purposes of this division.









Article 9 - Discharge of Jurors and Jury.

Section 12-16-230 - Discharge of juror, summoning of replacement, etc., prior to retirement of jury.

If, before the jury retires, one of them becomes so sick as to incapacitate him for the performance of his duty or any other cause renders it necessary, in the opinion of the court, to discharge a juror, such juror may be discharged, another summoned in his place and the trial commenced anew.



Section 12-16-231 - Discharge of juror after retirement of jury.

If after the jury retire one of them becomes so sick as to prevent the discharge of his duty or any other cause or accident occurs to prevent their being kept together for deliberation, they may be discharged.



Section 12-16-232 - Consent by parties to discharge of member of jury and to rendition of verdict by remaining jurors.

(a) At any stage of a trial then pending, whether the jury has retired or not, the parties may unanimously consent in open court, with legal effectiveness, to the discharge from further duty of any member of the jury trying the case and to a continuation of the trial and the rendition of a verdict by the remaining jurors. A verdict returned by the remaining jurors shall be as valid and as legally effective as if it had been returned by the full jury.

(b) Prior to the commencement of a trial, the parties may unanimously stipulate in open court, with legal effectiveness, that in the event it becomes necessary during the pendency of the trial, whether the jury has retired or not, for the court to discharge from further duty any member of the jury trying the case because of the juror's sickness or other good cause, the trial shall continue with and a verdict be rendered by the remaining jurors. A verdict returned by the remaining jurors shall be as valid and as legally effective as if it had been returned by the full jury.

(c) The provisions of this section shall apply to any and every kind of action except prosecutions for capital felonies.

(d) This section shall be cumulative and alternative to the provisions of Sections 12-16-230 and 12-16-231.



Section 12-16-233 - Discharge of jury and entry of mistrial.

The court or presiding judge in all cases of jury trial may discharge the jury without giving a verdict, with the consent of all parties to the trial or without the consent of the parties, when, in the opinion of the court or judge, there is a manifest necessity for the discharge or when the ends of justice would otherwise be defeated. In all cases in which the jury is discharged without a verdict, a mistrial shall be entered upon the minutes of the court, assigning the reason or cause for the mistrial, and no person shall gain any advantage by reason of such discharge of the jury.









Chapter 17 - CIRCUIT AND DISTRICT COURT PERSONNEL.

Article 1 - General Provisions.

Section 12-17-1 - County court personnel serving district and circuit courts to become employees of state; court personnel subject to benefits and regulations of merit and retirement systems; settlement of disputes regarding which persons are court personnel.

(a) County personnel. - All full-time county personnel, including all persons for whom funding is provided by the unified judicial budget, serving the district and circuit courts, other than sheriff's deputies and employees and building maintenance and security personnel, shall become employees of the State of Alabama on October 1, 1977. No such personnel so employed as of August 26, 1976 shall be deemed to be ineligible to continue as an employee of the respective courts by virtue of or by operation of the provisions of Section 41-1-5, nor shall such person be deemed to be in violation of the provisions of Section 41-1-5.

(b) Merit and retirement systems. - Except as otherwise provided by law or rule, all court personnel employed by the state shall be subject to the State Merit System, retirement and other benefits applicable to other state employees.

(c) Determination of controversies as to composition, etc., of court personnel. - Any controversy regarding the composition of that class of persons qualifying as court personnel shall be determined by the Administrative Director of Courts with the advice and consent of the Supreme Court except where such determinations relate to eligibility, membership, benefits or any other question whatsoever related to retirement, such determination shall be made by the board of control of the Employees' Retirement System of Alabama.



Section 12-17-2 - Court personnel included in state employee personnel system; establishment of job descriptions, rates of compensation, etc., applicable to court personnel.

Except as otherwise provided by law, all court personnel shall be included in the state employee personnel system; provided, that job descriptions, regulations, rates of compensation and administrative procedures applicable to court personnel shall be established by the Administrative Director of Courts after consultation with the state employee personnel system; provided, that for any court official or employee with a salary rate which, immediately before October 10, 1975, exceeded the salary rate provided by this title, the county where the court for which he works is located must supplement his salary to an extent sufficient to maintain such former higher rate.



Section 12-17-3 - Reimbursement of employees for expenses incurred at locations other than principal court site.

Court employees, including, but not limited to, active and supernumerary court reporters, clerks, registers and persons employed in those offices, shall be reimbursed by the state in the same manner as state employees generally for their expenses incurred in the performance of official duties at locations other than their principal court site.



Section 12-17-4 - State assumption of retirement and other employee benefits.

(a) Retirement. - Employees of the circuit and district court, hereinafter "eligible employees," shall, on the date they join or joined the state personnel system, be covered by the Employees' Retirement System of Alabama; provided, that an employee who on that date is covered by a local retirement system may by written notice filed within 30 days prior to the date the employee joins the state personnel system, with the Comptroller, elect to retain instead membership in the local retirement plan; provided further, that any employee joining the state personnel system on or before October 1, 1977, shall have the right to make such election within 30 days prior to October 1, 1977. Upon election of an employee, the Comptroller shall pay to such local government plans the employer retirement contribution attributable to employees electing to retain local plan membership; provided, that such employer contribution paid by the state to such local retirement plan shall not exceed the employer contribution paid by the state for eligible members transferring to the Employees' Retirement System of Alabama. The previous local employer shall pay into such local plan any additional amounts necessary to fund said benefits.

(b) Prior service benefits.

(1) BENEFITS FOR ELIGIBLE EMPLOYEES UNDER LOCAL PLANS. - Eligible employees who have participated in retirement programs with units of local government whether or not such local programs have utilized the state employees' retirement plan to administer the funding of such plans shall receive credit for prior service for which they have been given credit under the local retirement programs. When an eligible employee joins the Employees' Retirement System, the total of all employer and employee contributions plus any other amounts, including, but not limited to, interest attributable to the account of such employee to which he would have had the right to receive upon withdrawal from the local retirement program, shall be transferred immediately into the State Employees' Retirement Fund on account of such employee under the same rules and regulations applicable to other members of the State Employees' Retirement System on the date the employee joins the Employees' Retirement System of Alabama. Any contributions represented by annuities purchased by or through the previous employer on account of the employment therewith of any eligible employee and for his individual benefit shall be immediately cashed out and the proceeds transferred along with any other regular contributions to the Employees' Retirement System of Alabama.

(2) BENEFITS FOR ELIGIBLE EMPLOYEES COVERED BY UNFUNDED LOCAL RETIREMENT PROGRAMS OR EMPLOYEES NOT PREVIOUSLY COVERED BY RETIREMENT PLANS. - Eligible employees who have participated in unfunded local retirement programs or who have not participated in retirement programs with units of local government shall be granted prior service credit by the Employees' Retirement System of Alabama, based on length of previous court employment, to a maximum of five years. The secretary-treasurer of the Employees' Retirement System of Alabama shall authorize and direct the Comptroller to pay the cost of granting such prior service credit in such amounts as determined to be necessary, and the Comptroller shall pay such amounts as necessary for both employer and employee contributions into the Employees' Retirement Fund on account of such eligible employee under the same rules and regulations applicable to other members of the Employees' Retirement System. In addition to the five-year prior service credit described above, any eligible employee may purchase prior service credit, not to exceed actual years served, by direct payment to the Employees' Retirement System, within 90 days after October 1, 1977, in such amount as determined to be necessary by the Employees' Retirement System for the prior service credit desired.

(3) Eligible employees who participated in retirement programs with units of local government for less than one year preceding October 1, 1977, whether or not such local programs utilized the state employees' retirement plan to administer the funding of such plans shall be granted prior service credit by the Employees' Retirement System of Alabama, based on length of previous court employment, to a maximum of five years. When an eligible employee joins the Employees' Retirement System, the total of all employer and employee contributions plus any other amounts, including, but not limited to, interest attributable to the account of such employee to which he would have had the right to receive upon withdrawal from the local retirement program, shall be transferred immediately into the State Employees' Retirement Fund on account of such employee under the same rules and regulations applicable to other members of the State Employees' Retirement System on the date the employee joins the Employees' Retirement System of Alabama. Any contributions represented by annuities purchased by or through the previous employer on account of the employment therewith of any eligible employee and for his individual benefit shall be immediately cashed out and the proceeds transferred along with any other regular contributions to the Employees' Retirement System of Alabama. The secretary-treasurer of the Employees' Retirement System of Alabama shall authorize and direct the Comptroller to pay the cost of granting such prior service credit in such amounts as determined to be necessary, and the Comptroller shall pay such amounts as necessary for both employer and employee contributions into the Employees' Retirement Fund on account of such eligible employee under the same rules and regulations applicable to other members of the Employees' Retirement System. In addition to the five-year prior service credit described above, any eligible employee may purchase prior service credit, not to exceed actual years served, by direct payment to the Employees' Retirement System, within 360 days after January 1, 1990, in such amount as determined to be necessary by the Employees' Retirement System for the prior service credit desired.

(c) Other benefits. - The Administrative Office of Courts shall, after consultation with the state and local personnel systems, adjust benefits other than retirement of court personnel joining the state personnel system, including clerks, registers and judges. Such adjustment shall be made as of the date upon which the employee joined or joins the state personnel system and shall assure continuation of existing employee benefits at the same rates and amounts as were in effect for such employees on August 1, 1975; provided, that the Administrative Director of Courts may, in his or her discretion, adjust or increase such benefits to allow for normal incremental increases or additions to such benefits received by court employees on or after August 1, 1975, whether such employees were hired by the unit of local government before, on or after August 1, 1975. The Administrative Director of Courts shall thereafter make such future adjustments as are necessary to maintain such rates and amounts of benefits as were in effect for such employees on August 1, 1975. For court personnel employed after August 1, 1975, but before the date upon which court employees in his or her unit of local government join the state personnel system, including clerks, registers and judges, benefits under this section shall be established at such levels as were in effect for employees similarly situated on August 1, 1975, or, if such employee was employed in a new position not existing on August 1, 1975, benefits for such employee shall be established at such levels as the Administrative Director of Courts in his or her discretion determines to be appropriate based upon benefit levels which were in effect on August 1, 1975, for similar classes of employees. Subsequent to the establishment of such benefits and the employer costs thereof, the Administrative Director of Courts shall determine the method of administering the fringe benefits for such employees through the local government units for whom such employees were employed prior to state assumption or through the state fringe benefit programs. If the Administrative Director of Courts determines that it is impractical or unfeasible to administer the benefits for such employees through the state fringe benefit program, the local government units for whom such employees were employed prior to state assumption shall retain such employees in their fringe benefit programs; provided, that the Administrative Director of Courts shall in such instances establish reimbursement procedures for the payment of the employer costs to such local government units. The Comptroller shall, subsequent to the establishment of such benefits and the employer costs thereof and at anytime it may be necessary to establish or adjust such benefits, pay the employer contributions as established by the Administrative Director of Courts.






Article 2 - Circuit Court Judges.

Division 1 - General Provisions.

Section 12-17-20 - Number of judges in each circuit.

(a) Except as otherwise provided in this section, each judicial circuit of the state shall have one resident circuit judge.

(b) In the following judicial circuits, there shall be the number of resident circuit judges listed below:

(1) There shall be two circuit judges in the first judicial circuit. The judge occupying judgeship No. 1 shall be the presiding judge.

(2) There shall be three circuit judges in the fourth judicial circuit.

(3) There shall be three circuit judges in the fifth judicial circuit.

(4) There shall be six circuit judges in the sixth judicial circuit.

(5) There shall be five circuit judges in the seventh judicial circuit.

(6) There shall be three circuit judges in the eighth judicial circuit.

(7) There shall be three circuit judges in the ninth judicial circuit.

(8) There shall be 27 circuit judges in the tenth judicial circuit. The judge occupying judgeship No. 23 shall serve the Birmingham domestic relations division, and the judges occupying judgeship Nos. 21, 22, and 24 shall serve the Birmingham civil division. The judge occupying judgeship No. 25 shall serve the Bessemer cut-off division. The judges occupying judgeship Nos. 26 and 27 shall serve in the Criminal Division of Jefferson County, Birmingham Division.

(9) There shall be three circuit judges in the eleventh judicial circuit.

(10) There shall be three circuit judges in the twelfth judicial circuit.

(11) There shall be eleven circuit judges in the thirteenth judicial circuit.

(12) There shall be three circuit judges in the fourteenth judicial circuit.

(13) There shall be nine circuit judges in the fifteenth judicial circuit. At least two judges shall be assigned to the criminal division of said circuit, and one or more judges shall be assigned to the civil division, in the discretion of the presiding judge. The judge occupying judgeship No. 7 shall serve the family court division of said circuit.

(14) There shall be four circuit judges in the sixteenth judicial circuit.

(15) There shall be four circuit judges in the eighteenth judicial circuit.

(16) There shall be three circuit judges in the nineteenth judicial circuit. The judge occupying judgeship No. 1 shall be a resident of Elmore County, the judge occupying judgeship No. 2 shall be a resident of Autauga County, and the judge occupying judgeship No. 3 shall be a resident of Chilton County. A person qualifying as a candidate for election to a judgeship under this subdivision shall be a resident of the county for the judgeship the person seeks for a period of not less than one year prior to the date the person qualifies as a candidate for election to the office and thereafter during his or her tenure in office.

(17) There shall be five circuit judges in the twentieth judicial circuit.

(18) There shall be two circuit judges in the twenty-first judicial circuit.

(19) There shall be two circuit judges in the twenty-second judicial circuit.

(20) There shall be seven circuit judges in the twenty-third judicial circuit.

(21) There shall be two circuit judges in the twenty-fifth judicial circuit.

(22) There shall be two circuit judges in the twenty-sixth judicial circuit.

(23) There shall be three circuit judges in the twenty-seventh judicial circuit.

(24) There shall be five circuit judges in the twenty-eighth judicial circuit.

(25) There shall be two circuit judges in the twenty-ninth judicial circuit.

(26) There shall be two circuit judges in the thirtieth judicial circuit.

(27) There shall be two circuit judges in the thirty-first judicial circuit.

(28) There shall be two circuit judges in the thirty-second judicial circuit.

(29) There shall be two circuit judges in the thirty-third judicial circuit.

(30) There shall be three circuit judges in the thirty-seventh judicial circuit. The judge occupying judgeship Number 3 shall preside over the family court division.

(31) There shall be two circuit judges in the thirty-eighth judicial circuit.

(32) There shall be two circuit judges in the thirty-ninth judicial circuit.



Section 12-17-21 - Judgeships to be numbered in circuits with more than one judge; candidates to designate judgeship for which they are candidate.

In judicial circuits with more than one circuit judge, each judgeship shall be numbered. Candidates for the office of circuit judge in such circuits in any election shall designate the numbered judgeship for which they are a candidate.



Section 12-17-22 - Residence.

Each circuit judge must have resided in the circuit for which he is elected or appointed for at least 12 months preceding his election or appointment and must reside in such circuit during his continuance in office.



Section 12-17-23 - Presiding judges - How selected.

The presiding judge of a circuit shall be elected by a majority vote of circuit judges in the circuit. In the event of the failure of any judge to receive a majority vote, the Supreme Court shall provide by rule for selection of the presiding judge.



Section 12-17-24 - Presiding judges - Supervision of judges and other court personnel.

The presiding circuit judge shall exercise a general supervision of the judges, clerks, registers, court reporters, bailiffs, sheriffs and other court employees of the circuit and district courts within the circuit, except employees of the clerk, and see that they attend strictly to the prompt, diligent discharge of their duties.



Section 12-17-24.1 - Family court divisions; implementation plan.

(a) Except as provided in subsection (c), the presiding circuit judge of any judicial circuit may establish by means of a written order, a family court division or divisions of the judicial circuit. The presiding circuit judge shall assign one or more of the existing circuit or district judges to preside in the family court division. The circuit or district court judges assigned to the family court division shall handle all cases and proceedings involving domestic relations, divorces, annulments of marriage, legal separations, custody and support of children, granting and enforcement of alimony, proceedings under any uniform interstate support or custody act, and all other domestic and marital matters over which the circuit courts have jurisdiction, including non-support cases arising in the circuit court under Chapter 3 and Chapter 4, Title 30, as well as other matters within the jurisdiction of the juvenile court. In the event a district judge is assigned, the district judge shall serve as an ex officio circuit judge when handling cases. The presiding circuit judge may assign other relevant cases to the family court division.

(b) The presiding circuit judge of each judicial circuit choosing to establish a family court division shall coordinate with the Administrative Director of Courts in the development of a written implementation plan and shall submit the plan to the Chief Justice of the Alabama Supreme Court for approval. The plan shall become effective no later than 90 days upon approval by the Chief Justice of the Alabama Supreme Court.

(c) This section shall not apply to any circuit which already has a family court structure established by local law, including the Sixth, Seventh, Tenth, Thirteenth, Fifteenth, Twentieth, Twenty-third, and Thirty-seventh Judicial Circuits, unless otherwise provided by local law.



Section 12-17-24.2 - Jurisdiction of Family Court Division.

(a) The Family Court Division of the Circuit Court of the 37th Judicial Circuit shall handle all cases and proceedings involving divorces, annulments of marriages, custody and support of children, granting and enforcement of alimony, proceedings under any reciprocal non-support act, and all other domestic and marital matters over which the circuit courts have jurisdiction, including non-support cases arising in the circuit under Title 30, Chapters 3 and 4.

(b) The division shall also have and exercise jurisdiction over juveniles for the purposes of subsection (a), and for the enforcement of Chapter 15 of this title.

(c) All cases and proceedings involving domestic relations and marital matters which originate in the circuit court shall be assigned to the family court division. If the docket of the division is overcrowded, cases may be reassigned by the presiding judge of the circuit court to other circuit and district judges of the circuit.

(d) When the family court division of the circuit court has been organized pursuant to Section 12-17-20 and this section and is ready to function, all cases or causes pending in the District Court of Lee County or the Circuit Court of the 37th Judicial Circuit having jurisdiction of juveniles and matters involving domestic relations shall be transferred to the family court division. However, those pending cases which have been heard and are awaiting a final disposition at the time of the commencement of the family court division, shall remain with the judge who conducted the hearings or trials.



Section 12-17-25 - Appointment of relief judges to assist in clearing dockets.

Any judge shall, whenever he deems it necessary, call on the Chief Justice of the Supreme Court to assign one or more judges to relieve the judges who need assistance in clearing dockets, civil and criminal.



Section 12-17-26 - Authority and duties generally.

Circuit judges have the following authority and duties:

(1) To grant stays of proceedings and writs of certiorari, quo warranto, mandamus and all other remedial and original writs which are grantable by judges at common law.

(2) To grant writs of injunction and ne exeat, returnable into the circuit court.

(3) To administer oaths and take acknowledgments and affidavits in all cases in which oaths and affidavits are required by law.

(4) To exercise such other powers as are or may be granted them by law.



Section 12-17-27 - Authority of judge outside own circuit.

Whenever a circuit judge has jurisdiction of any case, it shall not be necessary for him to be in the judicial circuit in which the case is pending to make interlocutory or final orders or judgments in said case, but any such order or judgment may be made by said judge in any part of the state.



Section 12-17-28 - Writs of certiorari to district and municipal courts.

Judges of circuit courts may grant writs of certiorari directed to judges of district and municipal courts in all cases where appeals lie from such courts to the circuit court.



Section 12-17-29 - Absence of judge adjourns court.

When any circuit judge fails to attend, the court stands adjourned from day to day until the judge or another circuit or special judge appears to open and hold the court.



Section 12-17-30 - Salary; effect on other provisions; judges and district attorney's supplements.

(a) Circuit judges shall receive an annual state salary in the amount of $34,000 commencing October 1, 1979.

(b) The provisions of this section shall not apply to Section 12-17-68 and Section 12-17-92.

(c) Any salary supplement received by any circuit judge or district attorney which now exceeds $11,000, or because of the enactment of this section will exceed such sum, is hereby reduced to the sum of $11,000.






Division 2 - Supernumerary Circuit Judges.

Section 12-17-40 - Continuation of laws concerning duties, benefits, etc.; election of supernumerary status.

(a) All laws dealing with the eligibility of judges of the circuit court to assume duties and obligations, and to claim and receive benefits, as supernumerary judges are, as to all persons who were eligible to assume such duties and obligations and claim and receive such benefits as of September 18, 1973, continued in full force and effect, and shall not be repealed by the adoption of this code. Notwithstanding the foregoing, on the date that all persons who became vested with eligibility, either present or prospective, to assume duties and responsibilities, and to claim and receive benefits, as, or, in the case of surviving spouses, on account of, supernumerary judges as of September 18, 1973, or those persons so electing pursuant to subsection (b), are deceased, all relevant laws relating thereto shall be repealed.

(b) Notwithstanding subsection (a), any person may elect to become a supernumerary circuit judge if he or she had completed the years of judicial service prescribed for eligibility for supernumerary status before September 18, 1973, and has reached the age prescribed for eligibility by the laws in force and effect on September 18, 1973. Any person electing supernumerary status pursuant to this subsection shall otherwise be eligible to receive the same benefits as provided for any other person taking supernumerary status pursuant to subsection (a).









Article 3 - District Court Judges.

Section 12-17-60 - Boundaries of districts for election of judges.

District court boundaries, for the purpose of election of district court judges, shall be coterminous with county boundaries unless otherwise provided in Section 12-17-61; provided, that the geographic area for the purpose of election of district court judges shall not alter or modify venue for actions in the district court as otherwise provided by law.



Section 12-17-61 - Number of judges in each district; manner of election of judges generally.

Each county shall constitute a district and shall have one resident district judge, except that:

(1) Baldwin, Lee, Etowah, Russell, Talladega, Tuscaloosa, Walker, Houston, Dale, Shelby, Marshall, Cullman, Chambers, Elmore, Limestone, and St. Clair Counties shall each have two resident district judges.

(2) Montgomery, Morgan, and Calhoun Counties shall have three resident district judges.

(3) Madison County shall have four resident district judges.

(4) Mobile County shall have five resident district judges.

(5) Jefferson County shall have 12 resident district judges, who shall be nominated and elected in the manner provided by law for the nomination and election of circuit judges in the county. Three of such district judges shall serve in the Bessemer division and nine shall serve in the Birmingham division. The district judgeship created by Act 96-751 shall be assigned to the Family Court Division of Jefferson County, Birmingham Division.



Section 12-17-62 - Numbering and designation of positions on ballots in districts in which more than one judge elected.

In districts with more than one district judge, each position shall be numbered and designated on primary and general election ballots.



Section 12-17-63 - Qualifications.

Candidates seeking to be elected as a district court judge shall be licensed to practice law in this state and shall file all necessary documents of qualification with the Secretary of State as provided by law.



Section 12-17-64 - Residence.

Each district judge must have resided in the district from which he is elected, appointed or commissioned for at least 12 months preceding his election or appointment and must reside in such district during his continuance in office.



Section 12-17-65 - Term of office.

Each district judge, except for judges filling positions pursuant to Section 12-17-66, shall be elected for a term of six years by the qualified voters of the district which he is to serve.



Section 12-17-66 - Commissioned judges.

(a) Notwithstanding the number of judges authorized for each district by Section 12-17-61, additional district judges may be commissioned in any district where the number of judges entitled by the Constitution to receive commissions as district judges exceeds the number of positions authorized for the district. All commissions so issued shall expire on the first Monday after the second Tuesday in January following the next general election after completion of three years in office as a district judge.

(b) Judges seeking commissions pursuant to the Constitution must file a request for such commission with the Secretary of State 10 months prior to the date of the general election preceding January 16, 1977.

(c) If no judge files a request pursuant to subsection (b) of this section, and if, after judges requesting commissions have been assigned to the judgeships established by Section 12-17-61, any of the positions authorized for each district remain unfilled, these positions shall be filled at the general election prior to January 16, 1977.



Section 12-17-67 - Filling of vacancies.

(a) In the event that a vacancy occurs in the judicial office of the district court, until such vacancy has been filled by appointment as provided by the Constitution, the presiding judge of the circuit shall designate a district or circuit judge, including himself, within the circuit to serve as the district court judge for the duration of such vacancy.

(b) If a judge, who filed a request pursuant to subsection (b) of Section 12-17-66 and has been designated to receive a commissioned term, or has been elected as provided in this article, dies or becomes disqualified prior to January 16, 1977, or is otherwise unable to assume office and such death, disability or refusal to serve occurs at such a time that the judicial office created in Section 12-17-61 cannot be filled prior to January 16, 1977, a vacancy shall be created in each such case. Any vacancy which exists on January 16, 1977, shall be filled as provided by law.



Section 12-17-68 - Compensation.

Each district judge shall be compensated by the state at a salary in the amount established by the judicial compensation commission or by the legislature pursuant to Constitutional Amendment No. 328; provided, that district judges serving one county, in those counties in which county courts, general sessions courts and other courts of inferior jurisdiction, except municipal courts, exist on January 16, 1977, shall each receive a supplemental salary from the general fund of such counties in an amount sufficient to maintain their total salaries at the same relationship which the salaries of the judges of said courts of inferior jurisdiction bear on January 16, 1977, to salaries of circuit judges in their respective counties.

Notwithstanding the foregoing provision for supplemental salary for district court judges, any county may, by local act already enacted or hereafter enacted, pay a district judge or district judges a supplemental salary from the general fund of such county in excess of the supplemental salary provided for by this section.



Section 12-17-69 - Primary duty to serve districts for which elected.

Judges shall have a primary duty to serve the district to which they are elected.



Section 12-17-70 - Designation of judge to handle domestic relations, divorce, etc., cases in districts having more than one judge.

In those districts having more than one district court judge, the presiding circuit court judge may designate from time to time a district court judge, who shall have the same powers and authority as a circuit judge to handle all cases involving domestic relations, divorce, annulments of marriage, custody and support of children, granting and enforcement of alimony, proceedings under the Reciprocal Nonsupport Act and all other domestic and marital matters over which the circuit court has jurisdiction as well as all laws pertaining to juvenile and nonsupport cases arising in the county under Title 30 of this code and who shall serve as an ex officio circuit judge when handling such cases, regardless of any provisions contained in this title or any other laws to the contrary; provided, that in those counties having one district judge and in which a circuit judge is currently empowered to handle the aforementioned classes of cases as well as juvenile cases, such power and authority shall not transfer to the district judge without the express authorization of the presiding circuit judge.






Article 4 - Circuit Clerks and Registers.

Division 1 - General Provisions.

Section 12-17-80 - Circuit clerks, registers, and employees in offices thereof to be paid by state.

Clerks and registers of the circuit court shall be paid by the state. The deputy circuit clerk serving the Bessemer cut-off division of the tenth judicial circuit shall for all purposes be deemed a circuit clerk and register and shall be elected as provided for by Section 12-17-98. Employees in the offices of the circuit clerks and registers, including employees serving district courts, shall be paid by the state beginning October 1, 1977. Employees in the offices of clerks and registers shall be paid by the county through September 30, 1977.



Section 12-17-81 - Annual salary.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) ANNIVERSARY DATE. Annually, the first Monday after the second Tuesday in January.

(2) PAY PLAN. The pay plan adopted by the Unified Judicial System personnel system, or its successor entity, providing the pay range with steps, as the same may be amended from time to time.

(3) STATE SALARY. The annual salary of circuit clerks and district clerks payable from the State Treasury.

(b) Effective January 18, 1999, the annual salary of circuit clerks and district clerks, who first take office by appointment or election on or after January 18, 1999, payable from the State Treasury shall be fixed at step one of the pay plan for Assistant Clerk of the Court of Criminal Appeals. Thereafter, the state salary of circuit clerks and district clerks shall be increased annually, on the anniversary date, by one step on the pay plan until the maximum step authorized by the pay plan is reached. This section shall not diminish any local supplement currently provided to any circuit clerk or district clerk pursuant to any general or local act; provided further that nothing in this section as amended by Act 98-301 of the 1998 Regular Session shall serve to increase any local supplement in effect on July 1, 1998. In no event shall the annual state salary of any circuit clerk or district clerk be diminished by this section.

(c) Effective January 18, 1999, the state salary payable to circuit clerks and district clerks, who are already serving in office on that date and who have not more than six years of service, shall be an amount equal to step five of the pay plan for Assistant Clerk of the Court of Criminal Appeals. The state salary shall be increased on January 17, 2000, or on the anniversary date of creditable service, to step six of the pay plan. Beginning on the anniversary date in the year 2002, and annually thereafter, the state salary shall be increased in an amount equal to one step in the pay plan until the maximum step authorized by the pay plan is reached.

(d) Effective January 18, 1999, the state salary payable to circuit clerks and district clerks, who are in office on that date and who have not less than six and not more than 12 years of service, shall be an amount equal to fifty-four thousand dollars ($54,000), plus one-third of the difference between fifty-four thousand dollars ($54,000) and step 12 of the pay plan for Assistant Clerk of the Court of Criminal Appeals. The state salary shall be increased on January 17, 2000, to an amount equal to fifty-four thousand dollars ($54,000), plus two-thirds of the difference between fifty-four thousand dollars ($54,000) and step 12 of the pay plan. The state salary shall be increased on January 15, 2001, or on the anniversary date of creditable service, to an amount equal to step 12 of the pay plan. Beginning on the anniversary date in the year 2002, and annually thereafter, the state salary shall be increased in an amount equal to one step in the pay plan until the maximum step authorized by the pay plan is reached.

(e) Effective January 18, 1999, the state salary payable to circuit clerks and district clerks, who are in office on that date and who have more than 12 years of service, shall be an amount equal to fifty-four thousand dollars ($54,000), plus one-third of the difference between fifty-four thousand dollars ($54,000) and step 18 of the pay plan for Assistant Clerk of the Court of Criminal Appeals. The state salary shall be increased on January 17, 2000, to an amount equal to fifty-four thousand dollars ($54,000), plus two-thirds of the difference between fifty-four thousand dollars ($54,000) and step 18 of the pay plan for Assistant Clerk of the Court of Criminal Appeals. The state salary shall be increased on January 15, 2001, or on the anniversary date of creditable service, to an amount equal to step 18 of the pay plan.

(f) Notwithstanding the provisions of this section as amended by Act 98-301 of the 1998 Regular Session, no circuit or district clerk shall receive any salary increase for state employees which is enacted to apply effective FY 1999.



Section 12-17-81.1 - Prior service credit.

Notwithstanding any other provision of law, for the purpose of determining the salary of any circuit clerk pursuant to Section 12-17-81, years of service under Section 12-17-81 shall include any prior service credit purchased toward supernumerary status as a circuit clerk pursuant to Section 12-17-144.1.






Division 2 - Clerks.

Section 12-17-90 - Offices; vacancies.

The offices of the circuit clerks shall be at the courthouses of their respective counties. Vacancies in such an office shall be filled in accordance with Constitutional Amendment No. 328.



Section 12-17-91 - Bond.

The official bond of the clerk of the circuit court shall in no case be less than $5,000.00.



Section 12-17-92 - Compensation of circuit clerks.

Each circuit clerk shall be compensated by the state at a salary established by law; provided, however, that any supplemental salary now provided to circuit clerks by their respective counties on May 28, 1980, shall not be diminished; and provided, further, that any county may, pursuant to a local act already enacted or hereafter enacted, pay a circuit clerk a supplemental salary from the general fund of such county in excess of any supplemental salary provided for by this section.



Section 12-17-93 - Authority.

Clerks of the circuit court have authority:

(1) To administer oaths and take acknowledgments and affidavits in all cases in which the authority to administer such oath or take such affidavit is not confined to some other officer.

(2) To appoint deputies, with full power to transact all business of such clerks, such deputies first taking an oath to support the Constitution and laws of this state and faithfully to discharge the duties of deputy clerks of the court for which they act.

(3) To receive the amount of any judgment entered in the courts of which they are clerks, either before or after the issue of execution thereon.

(4) To exercise such other powers as are, or may be, conferred by law, including administrative rules of procedure promulgated by order of the Supreme Court of Alabama.



Section 12-17-94 - Duties generally.

(a) The duties of the clerks of the circuit court include all of the following:

(1) To sign and issue all summons, subpoenas, writs, executions, and other processes, under the authority of the court.

(2) To keep a consolidated docket sheet of civil and criminal cases, the names of the parties, the character of action or offense, the names of the attorneys and the sheriff's return, which shall be entered in all civil and criminal cases standing for trial, in the order in which they are brought, and the bench notes, orders, rulings on motions and pleadings, other preliminary matters and final judgment which have been made in each case by the judge, which shall be the official minutes.

(3) To keep all papers, books, dockets, and records belonging to their office with care and security, with the papers filed, arranged, numbered, and labeled, so as to be of easy reference, and the books, dockets and records properly lettered. Parties shall be allowed to inspect the records free of charge.

(4) To make out and deliver, on application and payment of the legal fees therefor, to any person applying for the same, a correct transcript, properly certified, of any paper or record in their offices.

(5) To exercise such duties as are, or may be, conferred upon them by law, including administrative rules promulgated by order of the Supreme Court of Alabama.

(6) To monitor compliance with court orders issued by a state court which assess court costs, fines, and other related court-ordered money against criminal defendants and to utilize accounts receivable systems and other procedures, including notice processes, to ensure payment of court-ordered money.

(b) Any clerk of any circuit court who fails to perform any duty imposed on him or her, for the failure to perform which no other punishment is provided, shall, on conviction, be fined not exceeding $200.00.



Section 12-17-95 - When sheriff's commissions to be collected.

When any clerk receives payment of a judgment, he shall collect the costs and commissions of the sheriff, if execution has issued on such judgment.



Section 12-17-96 - Duty of clerk when convict indicted; convict not to be released until bail given.

The clerk of any circuit court shall, without delay, certify a copy of any indictment in his court against a convict sentenced to the penitentiary or to hard labor for the county to the head of the department having supervision over convicts; and such convict, if pardoned for the offense for which he is sentenced, shall not be discharged until he enters into a recognizance to answer such indictment at the next session of the court in which the same is pending, if the case is bailable, or is otherwise legally discharged from such indictment.



Section 12-17-97 - Duty to pay over money to successor.

Any clerk of the circuit court, having in his hands, at the expiration of his term of office, any money held by him, subject to the further order or judgment of any court, shall, on demand, pay the same to his successor in office; and, upon such payment, he shall be discharged from further liability therefor.



Section 12-17-98 - Deputy clerk for Bessemer division of tenth judicial circuit.

At the general election held on the first Tuesday after the first Monday in November, 1982, and every six years thereafter, there shall be elected by the qualified voters of the territory over which the circuit court of the tenth judicial circuit sitting at Bessemer has and exercises jurisdiction a deputy clerk of the circuit court, who shall hold office for six years and until his successor is elected and qualified. He shall, at the time of his election and during his term of office, reside within and be a qualified voter of the territory from which he is elected. Such deputy clerk shall perform the same duties and exercise the same authority under the supervision of the circuit court when being held at said place as if he were the circuit clerk. Before entering upon the duties of his office such deputy clerk shall take and subscribe to the same oath of office, and enter into the same bond as circuit court clerks of the state, and shall be subject to the same liabilities. In addition to the duties and authorities hereinbefore in this section set out, such deputy clerk shall perform for said division of said court the duties of register of said court at said place.



Section 12-17-99 - Supplemental salary for elected deputy circuit clerks.

In addition to any salary paid by the state, each elected deputy circuit clerk shall be paid a supplemental salary from the county at a rate equal to 50 percent of the supplemental salary paid by the county to each circuit judge; provided, that the total salary of such elected deputy circuit clerk shall in no event be in excess of the total salary of the circuit clerk of the same circuit or county. The county commission shall pay such supplemental salary in equal biweekly installments from the general fund of the county.






Division 3 - Registers.

Section 12-17-110 - Office of register not to be filled when vacancy occurs; reappointment of registers holding office on October 10, 1975; removal of registers.

(a) Vacancies. - When the position of register in any circuit court becomes vacant upon the death, resignation, retirement or inability of the incumbent to satisfy the conditions for reappointment specified in subsection (b) of this section, the vacancy shall not be filled, and the responsibilities and authority of the register shall become the responsibilities and authority of the clerk of the circuit court for the county where the register served.

(b) Reappointment. - A register who:

may be reappointed for terms of six years, but no register shall be reappointed after completion of any term during which he becomes eligible to retire and receive retirement compensation; provided, that a register who becomes eligible to retire during a term shall be eligible to reappointment by the presiding judge of his circuit for not more than six additional terms of one year each; and provided further, that until such time as the register becomes eligible to retire and receive retirement compensation, reappointment shall be automatic unless a majority of the circuit judges within the circuit, or by unanimous agreement where there are only two circuit judges, file a written declaration with the Administrative Director of Courts stating that the register shall not be reappointed. At such time, the office shall be deemed vacant under subsection (a) of this section.

(c) Removal. - The register shall be subject to removal by the judge who appointed him for cause by order to be entered at length on the minutes of the court.



Section 12-17-111 - Bond.

(a) The official bond of the register of the circuit court shall in no case be less than $5,000.00.

(b) The circuit judge, whenever the public interests demand, shall require of such register an additional bond; and, on failure to give the same within the time fixed by the circuit judge therefor, the circuit judge shall remove him from office. Such additional bond shall be approved, filed and recorded as the first official bond.



Section 12-17-112 - Compensation of registers and employees in office of register.

(a) Each register shall be compensated by the state beginning January 16, 1977. Employees in the office of a register shall be compensated by the state beginning October 1, 1977. Employees in the office of a register compensated at the expense of the individual register shall be continued at their rate of compensation on January 16, 1977, until September 30, 1977, to be paid during that period by the county in which the service is rendered.

(b) When the state assumes responsibility for compensating registers, each shall be paid a salary in lieu of all other fees previously received pursuant to statute or rule, equal to the highest net annual income received for services rendered as register for the three years next preceding January 16, 1977, as certified by the Administrative Director of Courts; provided, that in no event shall the salary of any register be less than the amount established by law as a minimum salary for registers; provided further, that no register who is being paid on a fixed compensation basis on October 10, 1975, shall suffer a reduction in fixed compensation.



Section 12-17-113 - Place of office.

The register shall keep his office at the place at which the court of which he is register is held.



Section 12-17-114 - Duties generally.

(a) It is the duty of the register, within his respective county:

(1) To administer oaths in all cases; to issue all processes from the circuit court as to equitable cases; to make orders of publication for defendants; to grant default judgments for want of answers; to issue attachments and processes of sequestration; to make all interlocutory decrees and orders, not affecting the decision of the controversy between the parties, subject at all times to the control, direction and supervision of the circuit court; and to exercise such other duties as are, or may be, conferred by law, including administrative rules promulgated by order of the Supreme Court of Alabama.

(2) To keep a consolidated docket sheet of all cases filed, in which must be entered the names of plaintiffs and defendants, the names of the attorneys of the several parties, a minute of the time when process issued and was returned, the return thereon and note of all the orders and proceedings.

(3) To issue, within the five days after the decree or order is filed, all process necessary for the enforcement of any orders or decrees made during the term.

(4) To keep all papers, books, dockets and records belonging to his office with care and security, with the papers filed, arranged, numbered and labeled so as to be of easy reference, and the books, dockets and records properly labeled.

(5) To perform all duties concerning absentee voting as set out by the election laws.

(6) On application, and the payment of the legal fees therefor, to make out and deliver to any person a correct transcript, properly certified, of any paper or record in his office.

(b) Any register in the circuit court who fails to perform any duty imposed on him, for the failure to perform which no other punishment is provided, shall, on conviction, be fined not exceeding $200.00.



Section 12-17-115 - Pleadings to be endorsed with date of filing.

All answers and other papers filed in any case must be endorsed by the register with the true date on which they were filed.



Section 12-17-116 - Injunctions.

The register has no authority to grant or dissolve injunctions.



Section 12-17-117 - General direct and reverse indexes.

Registers shall keep general direct and reverse indexes of all record books in their offices, which must always be in good, substantial and well-bound books; but they are not required to prepare any new indexes if those already in their offices are sufficient.



Section 12-17-118 - Recopying of records.

The register, deeming it necessary to recopy any books in his office in order to secure their contents from damage or loss, shall submit the same to the examination of the county commission, and the county commission, if it deems such recopy necessary, shall, upon the minutes of the county commission, order the same to be made; and the register shall make the same in good and substantial books.



Section 12-17-119 - Records open to examination.

The records of the register's office shall be free for the examination of all persons when not in use by him.



Section 12-17-120 - Payment of money to successor.

The register, having in his hands at the expiration of his official term any money held by him subject to the further order or judgment of any court, shall, on demand of his successor in office, pay the same to him and, upon such payment, shall be discharged from further liability therefor.



Section 12-17-121 - Punishment for contempt.

The register, or the clerk if there is no register, when holding a reference by order of the circuit court or when presiding on a show cause order which by law may come before him, may punish for contempt, by fine not exceeding $10.00 and by imprisonment not exceeding two days.



Section 12-17-122 - Failure of register or commissioner to made deed of land.

Repealed by Acts 1977, No. 607, p. 812, §9901, as amended, effective January 1, 1980.






Division 4 - Supernumerary Clerks and Registers.

Section 12-17-140 - Qualifications for supernumerary status generally; applicability of division; eligibility of clerk or register of circuit court with 23 years of service.

(a) Any clerk or register of the circuit court, serving on October 1, 1976, or clerk elected or appointed in any county of the State of Alabama:

The provisions of this division shall apply only to those persons who are 55 years of age or older and who are in office on October 1, 1976, or who may thereafter become eligible under its provisions.

(b) Any circuit clerk who is serving as such clerk on October 1,1976, and who has served for at least 23 years on said date shall be eligible for supernumerary status at any time notwithstanding any provisions of this title, provided he has paid contributions into the supernumerary fund for the maximum number of years required by this division.

(c) Any register of the circuit court who has served for at least 23 years shall be eligible for supernumerary status at any time notwithstanding any provisions of this title, provided he has paid contributions into the supernumerary fund for the maximum number of years required by this division.



Section 12-17-141 - Oath; vacancies in office of clerk or register in counties where supernumerary holds commission.

(a) Such supernumerary clerk or register of the circuit court in the various counties of the State of Alabama shall take the oath of office prescribed for clerks and registers of the circuit courts in this state.

(b) If a vacancy shall occur in the office of clerk or register in the county in which one or more supernumerary clerks or registers hold a commission, the Chief Justice shall immediately appoint one such supernumerary from the county in which such vacancy occurs, and such supernumerary so appointed shall immediately assume and exercise all of the duties, powers and authority of such official in said county until a permanent successor is appointed or is otherwise selected. All fees and commissions which may become due while such supernumerary is so acting shall be paid into the appropriate fund as designated by law, and the salaries of the employees in such office shall be paid by the State of Alabama during such period.



Section 12-17-142 - Term of office; compensation; surviving spouse benefits; applicability.

(a) Every supernumerary official shall serve for life and shall receive an annual salary in an amount equal to 75 percent of the state salary payable to a circuit clerk on the date a circuit clerk or register becomes a supernumerary official, payable in equal installments on a twice per month basis.

(b) In the event of the death of any supernumerary official, circuit clerk or register who, at the time of his or her death, was serving as or was otherwise eligible to serve as a supernumerary official, his or her spouse shall receive benefits from the Clerks' and Registers' Supernumerary Fund in the State Treasury in an amount equivalent to three percent of the salary payable from the State Treasury, as prescribed by law for the position of circuit clerk, for each year of service not to exceed 30 percent of the salary, payable monthly for the remainder of the spouse's life or until he or she remarries.

(c) The provisions of subsection (a) of this section shall continue to apply only to those circuit clerks and circuit registers in active service on or after October 1, 1990. The provisions of subsection (b) of this section shall apply to circuit clerks and circuit registers who were in active service on or after January 16, 1989.

(d) Notwithstanding the provisions of subsection (b), any spouse who was appointed to serve the remainder of an unexpired term of a circuit clerk who was in active service on October 19, 1990, with at least 12 years of service, shall be eligible to receive benefits from the Clerks' and Registers' Supernumerary Fund in the State Treasury. The amount shall be equivalent to three percent of the salary, payable from the State Treasury as prescribed for the position of circuit clerk, for each year of service, not to exceed 30 percent of the salary. The benefits shall be payable monthly for the remainder of the spouse's life or until the spouse remarries.



Section 12-17-143 - Establishment of supernumerary fund; contributions thereto.

Officials electing to come under the provisions of this article shall contribute to the Clerks' and Registers' Supernumerary Fund of the State of Alabama, which is hereby created, in amounts to be determined as follows:

(1) Circuit clerks shall contribute six percent of the total per annum state compensation for the circuit clerk in the county of residence of said clerk.

(2) Circuit registers shall contribute six percent of the total per annum state compensation for the circuit register in the county of residence of said register.

(3) The Clerks' and Registers' Supernumerary Fund is hereby placed under the management and control of the Employees' Retirement System of Alabama. The Secretary-Treasurer of the Employees' Retirement System of Alabama is charged with the responsibility for investment of the fund and for the development and maintenance of administrative procedures involving member records, benefits, investment of funds, and other administrative functions necessary to the operation of the Clerks' and Registers' Supernumerary Fund.



Section 12-17-144 - Prior service credit.

(a) Prior service credit may be obtained by a clerk or register in office on October 1, 1976, for years served in the individual capacity of clerk or register on a continuous basis. Prior service credit must either be for time served as clerk or as register without allowance for service as both clerk and register; provided, that prior service credit for each individual position may not be combined. A person seeking to qualify as supernumerary clerk shall count only time served as clerk, and one seeking to qualify as supernumerary register shall count only time served as register. Prior service credit may also be obtained by a clerk or register for any years served in the capacity of probate judge, provided such service as probate judge was continuous. If any person subject to the provisions of this division shall seek to obtain prior service as either clerk or register, he shall contribute to the Clerks' and Registers' Supernumerary Fund, State of Alabama, for each year for which prior service credit is sought up to a maximum of 15 years. No official under this division shall be eligible for prior service credit to become supernumerary unless payments as provided hereinafter have been paid. However, any official who otherwise qualifies may become eligible upon October 1, 1978, or within two years thereof, by paying in a lump sum computed on the basis of the formula enumerated in this section or by paying such sum into the appropriate fund, in equal installments, with no interest, over a two-year period from October 1, 1978; provided, that no compensation benefits shall accrue to any official electing to become supernumerary hereunder until all contributions have been paid.

(b) Payments necessary for prior service credit shall be computed as follows:

(1) Circuit clerks shall contribute an amount equal to five percent of their salary or, if on fees, the base sum payable by the state as salary to circuit clerks pursuant to Section 12-17-92, for each year for which prior service credit is sought; and

(2) Circuit registers shall contribute an amount equal to five percent of the highest net annual income received for services rendered for any one year of the three years next preceding February 14, 1975.



Section 12-17-145 - Officials covered by division; notification procedure; post-election contribution transfer; post-transfer credits and contributions.

(a) Any clerk or register of the circuit court shall be subject to the terms of this division unless he or she notifies the Administrative Director of Courts in writing to the contrary 30 days subsequent to October 1, 1995. This notification may be made notwithstanding any prior election to not participate and is made available only to those circuit clerks or registers who hold office on or before October 1, 1976.

(b) Upon the receipt of an election to participate in the supernumerary system provided in this division by a circuit clerk or register who was previously a member of the Employees' Retirement System, and who held office on or before October 1, 1976, the Administrative Director of Courts shall immediately notify the Secretary-Treasurer of the Retirement Systems of Alabama of the election. Upon receiving the notice, the retirement systems shall transfer on or before the September 30 after the election all of the employee contributions plus any other amounts, including, but not limited to, any interest on the account which he or she would be entitled to receive upon withdrawal from the retirement system, to the Clerks' and Registers' Supernumerary Fund provided for in Section 12-17-143, so that the employee may begin participating in the fund on the ensuing first of October.

(c) Upon transfer of the funds, any clerk or register electing to participate in the supernumerary system shall receive credit in the fund for all prior service for which he or she had been given credit under the Employees' Retirement System, and shall thereafter make contributions to the supernumerary fund as provided in Section 12-17-143.



Section 12-17-146 - Return of contributions to other plans.

(a) All contributions of circuit clerks or registers heretofore made to county or state supernumerary or retirement funds shall be refunded to the contributor if election is made to come within the supernumerary plan set out in this division.

(b) When an active circuit clerk or register has been granted a refund of his or her contributions to a county supernumerary program and has cancelled membership in the program as provided in subsection (a), the circuit clerk or register may purchase up to 10 years of prior service credit in the state circuit clerks or registers supernumerary program for prior service as a county tax collector. Credit for the prior service in the state supernumerary program shall be granted when the purchaser pays to the circuit clerks or registers supernumerary fund prior to October 1, 2000, the full cost of the prior service credit as actuarially determined by the Administrative Office of Courts.



Section 12-17-147 - Return of contributions upon termination of service.

Should the service of the circuit clerk or register be terminated for any reason other than death prior to the time he is entitled to receive supernumerary benefits under this division, such circuit clerk or register shall have the right to elect to withdraw from the supernumerary fund and to have refunded his contributions plus accrued interest thereon under the same rules, regulations and rates applicable to similar refunds of contributions under the Employees' Retirement System of Alabama. If service is terminated by death, the refund on contributions and accrued interest is payable to the clerk's or register's designated beneficiary.

If a circuit clerk or register who has assumed supernumerary status dies prior to receiving supernumerary benefits equal to his total contributions plus accrued interest thereon which was credited to the member's individual account at the time of assuming supernumerary status, the remaining portion of his contributions and accrued interest is payable to the clerk's or register's beneficiary.

Any prior service credit obtained by a clerk or register pursuant to Section 12-17-144, shall be included in computing the total number of years of the clerk's or register's participation in the Clerks' and Registers' Supernumerary Fund.









Article 5 - District Court Clerks.

Section 12-17-160 - Clerk of circuit court ex officio clerk of district court.

Except as otherwise provided in this article, the clerk of the circuit court shall be ex officio clerk of the district court within the circuit and shall have administrative responsibility for and supervision of the records and clerical services of the district court in accordance with applicable general laws and rules.



Section 12-17-161 - Separate office of clerk of district court may be established; appointment and removal of clerk; abolition of separate office; participation in supernumerary fund.

(a) Authority and responsibility for the operation of a separate clerk's office for the district court of a county may be authorized by the Supreme Court upon the written request of the clerk of the circuit court or the judges of the district court. When the Supreme Court authorizes a separate clerk's office for the district court of a county, the clerk of the circuit court shall not be the ex officio clerk of the district court and shall have no administrative responsibilities for and supervision over the operation of the office. Whenever a separate district clerk's office is authorized, the administrative responsibility for and supervision of the records and clerical services of the respective district court is vested in an official who shall be known as the clerk of the district court, who shall perform all duties and responsibilities which, if no clerk for the district court was authorized, would have been performed by the circuit clerk.

(b) The clerk of a district court shall be appointed by the Administrative Director of Courts, with the advice and consent of the presiding judge of the circuit court and a majority of the district court judges of the district concerned. The clerk of a district court may be removed for cause by the Administrative Director of Courts and shall not be subject to the state merit system except for pay purposes.

(c) The separate office of clerk of district court may be abolished by the Supreme Court, and if abolished, the authority and responsibilities shall be assumed by the clerk of the circuit court.

(d) Any district court clerk who desires to be included under the supernumerary provisions for circuit clerks and registers in lieu of participation in the Employees' Retirement System shall file a declaration to that effect with the Administrative Director of Courts during the month of August in the years 1993 to 1995, inclusive. Upon receipt of an election by any district court clerk to participate in the supernumerary fund for clerks and registers, the Administrative Director of Courts shall immediately notify the Secretary-Treasurer of the Retirement Systems of Alabama of the election. Upon receipt of the election, the retirement systems shall transfer, on or before the September 30 after the election, all of the employee contributions plus any other amounts, including, but not limited to, any interest on the account that the employee would be entitled to receive upon withdrawal from the retirement system, to the Clerks' and Registers' Supernumerary Fund provided in Section 12-17-143, so that the employee may begin participating in the fund on the ensuing first of October.

Upon the transfer of the funds, any district court clerk electing to participate in the supernumerary fund shall receive credit in the fund for all prior service that he or she had been given credit for under the Employees' Retirement System.

Thereafter, any district court clerk who elects to come under the supernumerary fund for clerks and registers shall make contributions to the Clerks' and Registers' Supernumerary Fund as provided in Section 12-17-143.

Any person who has served as clerk of the district court prior to October 1, 1993, and has elected to participate in the Clerks' and Registers' Supernumerary Fund as provided in this section, may elect to become a supernumerary clerk of the district court of the county in which the clerk served, in the same manner provided in Section 12-17-140, if the clerk meets the requisite qualifications. It is the intent of this subsection that the provisions in the Clerks' and Registers' Supernumerary Fund laws that refer to circuit clerks shall be construed to also refer to district court clerks for purposes of the supernumerary fund; however, a supernumerary district court clerk's salary shall be set at 75 percent of his or her salary as a district court clerk at the time such eligibility is achieved.



Section 12-17-162 - District court clerk employees component of office of clerk.

Clerical employees serving the district court in any location shall be a component of the office of the clerk of the circuit court for the county in which they serve. When a separate district clerk's office is authorized, employees serving in such separate office shall be subject to the supervision and control of the clerk of the district court.






Article 6 - District Attorneys.

Division 1 - General Provisions.

Section 12-17-180 - When elected; term of office.

At the general election held on the first Tuesday after the first Monday in November, 1980, and every six years thereafter, there shall be elected a district attorney for every judicial circuit in this state, who shall hold office for the term of six years and until his successor is elected and qualified.



Section 12-17-181 - Filling of vacancies.

Vacancies in the office of district attorney are filled by the Governor, the appointee to hold during the unexpired term and until his successor is elected and qualified.



Section 12-17-182 - Compensation.

The district attorneys for each judicial circuit in the state shall be paid by the state an annual salary of an amount equal to $1,000.00 less than the salary paid by the state to circuit judges, payable as the salaries of other state officers are paid.

All laws or parts of laws, general, special or local, in conflict with this section are hereby repealed; provided, that nothing in this section shall be construed to affect or reduce the compensation of any district attorney which is payable from any other source than the State Treasury.



Section 12-17-183 - Residence; vacation of office for nonresidency.

Every district attorney must have resided in the circuit for which he is elected or appointed for at least 12 months preceding his election or appointment and must reside in such circuit during his continuance in office. If he shall fail so to do, he shall vacate his office. Upon such failure, it shall be the duty of the judge of the circuit to notify the Governor, and the Governor shall fill the vacancy.



Section 12-17-184 - Powers and duties generally.

It is the duty of every district attorney and assistant district attorney, within the circuit, county, or other territory for which he or she is elected or appointed:

(1) To attend on the grand juries, advise them in relation to matters of law, and examine and swear witnesses before them.

(2) To draw up all indictments and to prosecute all indictable offenses.

(3) To prosecute and defend any civil action in the circuit court in the prosecution or defense of which the state is interested.

(4) To inquire whether registers have performed the duty required of them by Section 12-17-117 and shall, in every case of failure, move against the register as provided by subsection (b) of Section 12-17-114.

(5) If a criminal prosecution is removed from a court of his or her circuit, county, or division of a county to a court of the United States, to appear in that court and represent the state; and, if it is impracticable, consistent with his or her other duties, to attend that court, he or she may designate and appoint an attorney practicing therein to appear for and represent the state.

(6) To attend each special session of the circuit court held for the trial of persons charged with criminal offenses; and on failure to do so, a conditional judgment may be rendered against him or her for fifty dollars ($50), to be made permanent on notice at the next session thereafter unless a good excuse is rendered.

(7) To perform other duties and exercise other powers as are or may be required by law.

(8) To give every county official an opinion in writing on all matters connected with their respective offices, except in civil actions against official bonds. But county commissions may retain or employ attorneys when it is deemed advisable or necessary, and the agreed compensation to them may be paid as are claims to grand and petit jurors.

(9) To, whenever requested to do so by the Governor of Alabama or by the Board of Pardons and Paroles, make a full and thorough investigation in each case arising in their circuit, county, or division of a county, and fully report their findings, with recommendations that pardon or parole be granted or refused, and they shall assign fully and in detail their reasons for the recommendations. They shall advise any parole officer who may have jurisdiction in their respective circuits, county, or division of a county and shall, when called upon by parole officer, make a full, thorough, and impartial investigation of each case being investigated and give all information possible with reference to such case and shall advise him or her upon his or her request with reference to the law and procedure on all matters pertaining to the office of the parole officer. They shall, whenever called upon by the Governor or the Board of Pardons and Paroles, go to Montgomery or to any other place where a case with which they are familiar is being investigated and appear specially before the Governor or before the Board of Pardons and Paroles. They shall cooperate fully with the Governor and with the Board of Pardons and Paroles with reference to any cases which have arisen in their respective circuits, counties, or division of a county and shall render all assistance possible in furnishing information needed by the Governor or the Board of Pardons and Paroles, furnishing any information and making any investigation which may be needed in the proper handling of such pardon or parole and the investigation thereof.

(10) To go to any place in the State of Alabama and prosecute any case or cases, or work with any grand jury, when called upon to do so by the Attorney General or the Governor of the State of Alabama, and to attend sessions of courts and transact all of the duties of the district attorney in the courts whenever called upon by the Attorney General or the Governor to do so.

(11) All district attorneys and all full-time assistant district attorneys shall devote their entire time to the discharge of the duties of their respective offices, and each and every one of the officers are prohibited from practicing law, directly or indirectly, in any court of this state or of the United States, or in any other manner or form whatsoever, except in the discharge of the official duties of their offices.

(12) To carefully read and check the record on appeal in all criminal cases appealed from the circuit court of their judicial circuit to the Court of Criminal Appeals or the Supreme Court of Alabama, and call to the attention of the trial judge any errors or discrepancies that may appear in the record.

(13) To, whenever requested by the Attorney General of the State of Alabama, file memorandum briefs in all criminal cases appealed from the circuit court of their judicial circuits to the Court of Criminal Appeals or the Supreme Court of Alabama.

(14) To attend all hearings in their judicial circuits on any application for probation and furnish the trial judge or the judge hearing the application with all information in their possession concerning the applicant for probation.

(15) To represent the board of registrars of the county or counties comprising their judicial circuits in all civil actions for damages that are filed against the boards of registrars arising out of the performance of their official duties, in either the circuit court of their judicial circuits or in the United States district courts.

(16) To attend all clemency hearings before the Governor of Alabama, in all cases arising in their judicial circuits, and furnish to the Governor, at those hearings, all pertinent information in their possession concerning the applicant or applicants for clemency.

(17) To attend all hearings in their respective judicial circuits for revocation of probation and furnish the trial judge, or the judge hearing the revocation, with all information in their possession concerning the case.

(18) To, at any time the grand jury is not in session, issue subpoenas to persons to come before them, and they shall have power to administer oaths to those persons and examine them as to any violation of the criminal laws of the state.

(19) To make application to the courts to place witnesses in criminal cases under bond for their appearance in court when they have information that the witnesses are about to leave the state.

(20) To, when requested to do so, represent the chief of police of any municipality in their respective judicial circuits in all habeas corpus proceedings filed in the circuit courts of their respective judicial circuits.

(21) To, when requested to do so by the Attorney General, assist the Attorney General in the prosecution of all impeachment proceedings which it is his or her duty to institute before the Supreme Court of Alabama involving any official or officials in their respective judicial circuits.

(22) To report to the State Board of Medical Examiners the name and address of any physician who is indicted or otherwise charged with any felony or any misdemeanor related to the practice of medicine, or any violation of Section 32-5A-191. The report required by this subdivision shall be made within 30 days of the filing of any indictment, information, or other charge in any district or circuit court of this state. In addition, a report shall be rendered to the State Board of Medical Examiners of the conviction of any physician for any felony or any misdemeanor related to the practice of medicine, or any violation of Section 32-5A-191. The report of conviction shall be submitted within 30 days after sentencing without regard to any appeal of the conviction. For the purposes of this subdivision a physician is an individual licensed to practice medicine by the Medical Licensure Commission of Alabama.



Section 12-17-185 - Duty to attend court.

(a) It is the duty of every district attorney to attend each session of the court for which he is district attorney and to remain in the discharge of his duties until the business of the state is disposed of. Any district attorney, other than those mentioned in subsection (b) of this section, failing to so attend or absenting himself before the business of the state is disposed of, forfeits to the state the sum of $100.00, for which a conditional judgment must be entered, to be made absolute on notice to such district attorney unless a good excuse is rendered.

(b) If any district attorney who is paid a salary by the state fails or neglects to attend any session of the court for which he is district attorney or, after attending, absents himself before the business of the state is disposed of, he forfeits to the state the sum of $25.00 for every day he is thus absent or fails to attend, to be deducted by the Comptroller from his salary. The absence or failure of such district attorney shall be certified to the Comptroller by the clerk of the court within 10 days after the session, under a penalty of $100.00, to be recovered in the name of the state on two days' notice.

(c) The deduction provided for in the subsection (b) of this section shall not be made if the district attorney makes and files with the Comptroller, within 10 days after the session from which he is absent, an affidavit that such failure to attend or absence was on account of sickness of himself or family, inevitable accident or of an epidemic or contagious disease or a well-grounded apprehension thereof.



Section 12-17-186 - Appointment of attorney to act for district attorney when office vacant, district attorney disqualified, etc.

(a) The presiding judge of the circuit court, the district court or the municipal court, when the district attorney or assistant district attorney regularly required by law to prosecute criminal cases in such court is absent, or connected with the party against whom it is his duty to appear by consanguinity or affinity within the fourth degree, or when there is a vacancy in the office from any cause, or when the district attorney refuses to act, may appoint a competent attorney to act in such district attorney's place, but such appointment shall in no event extend beyond the session of the court at which the appointment is made.

(b) The attorney so appointed shall receive for his services the sum of $25.00 per day for the time he is actually engaged in court, to be paid on the warrant of the Comptroller if the district attorney for whom he is appointed to act is paid by the state, there being hereby appropriated annually out of the general funds in the State Treasury a sum of money sufficient to pay such attorney; and he shall be paid by the county for his services the sum of $25.00 per day for the time he is actually engaged in court on warrant of the probate judge or presiding officer of the county commission if the district attorney for whom he is appointed to act is paid by the county.

(c) The clerk of the court appointing an attorney to act in a district attorney's place or, if there is no clerk, the presiding judge of such court, shall certify to the Comptroller in writing the number of days such attorney was so engaged in court if the district attorney for whom he is appointed to act is paid by the state, and shall certify to the probate judge or presiding officer of the county commission in writing the number of days such attorney was so engaged in court if the district attorney for whom he is appointed to act is paid by the county, and such certification shall be the basis for the warrant to be drawn by the Comptroller or the probate judge or presiding officer of the county commission as the case may be.



Section 12-17-187 - Failure to collect amounts due to county from public officers.

Repealed by Acts 1977, No. 607, p. 812, § 9901, as amended, effective January 1, 1980.



Section 12-17-188 - Suspension from office - Indictment pending.

When it shall be made known to any court that an indictment is pending therein against the person who is acting as district attorney of the county in which the court is held, the court shall make an order suspending such district attorney. The district attorney so suspended shall not act as district attorney until such order of suspension shall be set aside.



Section 12-17-189 - Suspension from office - Appointment and compensation of district attorney pro tem.

When any district attorney is suspended, the court shall appoint a district attorney pro tem, who shall perform the duties of the office of district attorney and receive $25.00 per day while engaged in court, to be paid on the warrant of the Comptroller drawn on the treasurer, the clerk of the court having first certified to the Comptroller in writing the number of days such district attorney pro tem was engaged in court, from such appointment until the original order suspending the district attorney shall be set aside.



Section 12-17-190 - Suspension from office - When order of suspension set aside.

When it shall be known to the court that there is no indictment pending in the court in which such indictment was found or in any court to which a case may have been removed by change of venue, against a district attorney who has been suspended, the order suspending such district attorney shall be set aside.



Section 12-17-191 - Allowance for attendance outside home county.

District attorneys in judicial circuits of more than one county shall receive the sum of $1,000.00 per annum, payable monthly from the treasury, said additional allowance to be in reimbursement for reasonable expenses while in attendance upon court outside of their home county.



Section 12-17-192 - Additional allowance in circuits having four or more counties.

In addition to the expenses now allowed by law to district attorneys pursuant to Section 12-17-191, there shall be paid to district attorneys in all judicial circuits composed of four or more counties the sum of $300.00 per annum for each county of the judicial circuit, over and above one, said additional allowance to be reimbursement for reasonable expenses while in attendance upon court outside of their home county, to be paid from the treasury monthly.



Section 12-17-193 - Fees of district attorneys to be paid into State Treasury.

All fees which may be by law taxed as district attorneys' fees against defendants on convictions belong to the state and, when collected, shall be paid into the State Treasury.



Section 12-17-194 - Commencing prosecution on own affidavit.

Any district attorney who commences a prosecution for any criminal offense by his own affidavit, except for an offense against his person or property or for a violation of the revenue laws or the prohibition laws, or unless the affidavit is upon his personal knowledge of the commission of the offense, shall, on conviction, be fined not less than $50.00.



Section 12-17-195 - Assistant district attorneys representing defendants charged with criminal offenses.

Any assistant district attorney who acts as attorney for, represents or defends any defendant charged with a criminal offense of any kind or character in any court, state, municipal or federal, in this state, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $100.00 nor more than $1,000.00.



Section 12-17-196 - Restrictions on law partners defending criminal cases.

Any law partner or partners of any district attorney or assistant district attorney of this state who defend criminal cases of any character, kind or description in any court in this state in which said district attorney or assistant district attorney is the prosecuting officer shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than $500.00.



Section 12-17-197 - District attorney's fund.

(a) This section shall be effective in those judicial circuits of Alabama now or hereafter created where there is no local, general or special law providing for a district attorney's fund for the use of the district attorneys in the discharge of their duties and for law enforcement.

(b) All district attorneys' fees taxed as costs and collected in all criminal cases in the circuit courts in the judicial circuits defined in subsection (a) of this section shall be paid into the county treasury of the county in which said fees are taxed and collected, and said fund shall be kept as a separate fund in the county treasury and shall be known as the district attorney's fund and shall be used and expended by the district attorney of the judicial circuit of which said county is a part, as hereinafter provided.

(c) The district attorney of each judicial circuit, as defined in subsection (a) of this section, is hereby authorized to requisition expenditures from the district attorney's fund for the payment of any and all expenses to be incurred by him for law enforcement and in the discharge of the duties of his office, as he sees fit. The treasurer of each county in each judicial circuit, as defined in subsection (a) of this section, shall pay out of said funds to the said district attorney upon requisition made to the treasurer by the district attorney.

(d) All laws and parts of laws in conflict with this section are hereby repealed, but it is not intended to repeal or modify or change in any manner any general, local or special law creating district attorneys' funds for certain judicial circuits, and the same shall remain in full force and effect.



Section 12-17-198 - Appointment, number and compensation of assistant district attorneys.

(a) The district attorney may appoint full-time or part-time assistant district attorneys to perform prosecutorial duties in the district or circuit courts within the circuit for which the district attorney shall have administrative responsibility. The number and compensation of such assistant district attorneys shall be as otherwise authorized or provided by law.

(b) All general laws applicable within certain judicial circuits, general laws of local application and local laws providing for deputy or assistant district attorneys or circuit solicitors and the manner of election or appointment, compensation, duties, etc., of such officers, which said laws were in effect on the effective date of this code, shall continue in effect until amended or repealed by statute; provided, that all such officers shall be known as "assistant district attorneys."



Section 12-17-199 - Entitlement of elected assistant district attorneys to entitlements in article.

All laws to the contrary notwithstanding, any elected assistant district attorney in this state is hereby entitled to all entitlements enumerated in this article.






Division 1A - District Attorneys' Spouses Fund.

Section 12-17-201 - Creation and establishment of fund; source of fund.

Repealed by Act 2000-155, p. 221, §1, effective March 24, 2000.



Section 12-17-202 - Administration; disbursement.

Repealed by Act 2000-155, p. 221, §1, effective March 24, 2000.



Section 12-17-203 - Eligibility.

Repealed by Act 2000-155, p. 221, §1, effective March 24, 2000.



Section 12-17-204 - Coverage; contributions; participation.

Repealed by Act 2000-155, p. 221, §1, effective March 24, 2000.



Section 12-17-205 - Credit for prior service.

Repealed by Act 2000-155, p. 221, §1, effective March 24, 2000.



Section 12-17-206 - Benefits.

Repealed by Act 2000-155, p. 221, §1, effective March 24, 2000.



Section 12-17-207 - Termination of service prior to assumption of supernumerary status.

Repealed by Act 2000-155, p. 221, §1, effective March 24, 2000..






Division 2 - Supernumerary District Attorneys.

Section 12-17-210 - Qualifications for supernumerary status - Elected district attorneys generally.

(a) Any district attorney, former district attorney or former circuit solicitor of this state:

may elect to become supernumerary district attorney of the state by filing a written declaration to that effect with the Governor.

(b) Any district attorney, former district attorney or former circuit solicitor who has served in that office as district attorney for not less than 24 years, or for not less than six terms, the last 10 years of such service having been continuous, may elect to become a supernumerary district attorney of the state by filing a written declaration to that effect with the Governor at any time not more than 90 days prior to the end of the 24-year period.

(c) This section shall apply only to district attorneys, former district attorneys or former circuit solicitors who have been elected to that office.



Section 12-17-211 - Qualifications for supernumerary status - Fifteen years of service and not less than 70 years of age.

Any district attorney of this state who has served continuously for 15 years as district attorney and who is not less than 70 years of age may elect to become a supernumerary district attorney of the state by filing, while in service, a written declaration to that effect with the Governor, who shall, if the age of the declarant is not less than 70 and his continuous service as district attorney is not less than 15 years, thereupon issue to such declarant a commission as supernumerary district attorney of the State of Alabama.



Section 12-17-212 - Qualifications for supernumerary status - Twelve years service and total disability; 25 years continuous service; 20 years service as judge and district attorney, etc.

Any district attorney or other like prosecuting officer by whatever name designated of this state who has served continuously for as much as 12 years and who has become permanently and totally disabled, proof of such disability being made by certificate of three reputable physicians, or who has served continuously for as much as 25 years, and any person holding office as a judge of a county law and equity court on January 1, 1960, who has served continuously as a district attorney or other like prosecuting officer by whatever name designated for 20 years or more, may elect to become a supernumerary district attorney of the State of Alabama by filing, while in service as such prosecuting officer or judge, a written declaration to that effect with the Governor, which written declaration shall set forth one of the foregoing conditions under which a person may elect to become a supernumerary district attorney; and, in case of permanent and total disability, such declaration shall have attached thereto the certificate of disability signed by three reputable physicians as above required; whereupon, if the matters set forth in such declaration are true, and other requirements above required are complied with, the Governor shall issue to such declarant a commission as supernumerary district attorney of the State of Alabama.

For the purposes of this section, service in the armed forces of the United States shall not be deemed to interrupt continuous service as such district attorney.



Section 12-17-213 - Qualifications for supernumerary status - Sixty years of age and 18 years of service as district attorney, judge, county solicitor, etc., with minimum of 10 years service as district attorney; 18 years of service as district attorney, judge, county solicitor, etc., with minimum of 15 1/2 years service as district attorney.

(a) Any person now serving or having formerly served as a district attorney of a judicial circuit of Alabama, who has served for not less than 18 years, when he has reached the age of 60 years, may elect to become a supernumerary district attorney by filing a written declaration to that effect with the Governor, and time served as judge of a court of record, a county court, county solicitor or any other countywide elected official, a full-time deputy or assistant district attorney or as a duly licensed attorney employed full time by the State of Alabama, whether commissioned or appointed or as an elected constitutional officer or other state official, shall be counted as time served towards accumulating the above required 18 years; provided, that such district attorney shall have served not less than 10 years as district attorney of a judicial circuit.

(b) Any district attorney of a judicial circuit who has served 18 years as circuit district attorney may elect to become a supernumerary district attorney by filing a written declaration to that effect with the Governor, and only two and one-half years served as judge of a court of record, a county court, county solicitor, a full-time deputy or assistant district attorney or as a duly licensed attorney employed full time by the State of Alabama, whether commissioned or appointed or as an elected constitutional officer or other state official, may be counted as time served towards accumulating the above required 18 years.

(c) This section shall not apply to any person who has previously become a supernumerary district attorney prior to October 10, 1975.



Section 12-17-214 - Issuance of commission; filling of vacancies in office of district attorney.

If the Governor shall find that any such declarant is qualified as set forth in this article, a commission as supernumerary district attorney for the State of Alabama shall thereupon be issued to such declarant by the Governor. The office of district attorney made vacant by the election of any such declarant shall be filled by appointment of the Governor as provided by law.



Section 12-17-215 - Compensation; term of office; impeachment.

(a) The salary of each supernumerary district attorney shall be an amount equal to $500.00 less than the salary paid by the state to supernumerary circuit judges and shall be paid as other district attorneys' salaries are now paid, for the payment of which an appropriation is hereby made. Such supernumerary district attorney shall hold office during good behavior of such supernumerary district attorney and may be removed only by impeachment for the causes specified in the Constitution of Alabama.

(b) The repeal of laws providing for supernumerary judges as provided in Section 12-17-40 shall not affect the compensation paid supernumerary district attorneys. The method for computing said compensation will continue with full force and effect as if the laws regarding supernumerary circuit judges were still in effect.



Section 12-17-216 - Oath of office; powers and duties.

Supernumerary district attorneys shall take the oath of office prescribed by the constitution for judicial officers and shall have and exercise all the duties, power and authority of district attorneys of the judicial circuits or circuit courts and shall, upon request of the Governor, the Chief Justice of the Supreme Court or the Attorney General, conduct investigations, attend any regular, adjourned or special session of any circuit court in any of the judicial circuits of Alabama for the investigation of or the prosecution of any criminal case or the prosecution or defense of any case in which the state is interested. The Governor, any member of the Supreme Court or courts of appeals or the Attorney General may request a supernumerary district attorney to perform duties as those prescribed for assistant attorneys general, either in their respective offices or at such other places within or without the state as such officials may assign him. When on such special assignment at the request or designation of one of the aforementioned officials and performing duties as those prescribed for assistant attorneys general, the supernumerary district attorney shall have all the powers and authority of an assistant attorney general and shall be entitled to the same amount of sick leave and annual leave that accrues to an assistant attorney general; and, while performing such duties at the request of the Attorney General, he shall be designated as a special assistant attorney general.



Section 12-17-217

Any person occupying the office of supernumerary district attorney shall not represent any client, other than the State of Alabama, himself or herself, or an immediate family member in any criminal, quasi-criminal, or civil forfeiture proceeding resulting from a criminal action where the State of Alabama is a party to the action, as court appointed counsel or as a public defender, eligible to receive funds or reimbursements from the indigent defense fund. Upon motion, the court shall enjoin any supernumerary district attorney from violating this section.






Division 3 - Assistants, Investigators, and Other Personnel; Budget Procedures.

Section 12-17-220 - Powers of district attorneys as to employment, compensation, etc., of assistants, investigators, etc., to serve at district attorney's pleasure; such employees not covered by State Merit System Act; supplementation of state expenditures, etc., by counties.

(a) The district attorney of each judicial circuit is hereby authorized to employ, in any manner as he or she shall determine necessary, assistant district attorneys, investigators, clerical, secretarial, and other personnel, who shall be paid from funds available for that purpose. Unless otherwise provided by local law for Talladega County, all of these employees shall serve at the pleasure of the district attorney and shall not be considered employees under the State Merit System Act.

(b) The district attorney is authorized to supplement the salaries of personnel employed within his or her office.

(c) The district attorney is authorized to use funds available to him or her from all sources such as grants, appropriations, gifts, and other sources for the purposes stated in this section or for any other law enforcement purpose.

(d) Counties are authorized to supplement state expenditures as they deem necessary and shall provide other financial support as required by laws in effect on September 30, 1977.



Section 12-17-220.1 - Appointment of investigators by district attorney of any judicial circuit.

(a) Unless otherwise provided by local law, the district attorney of any judicial circuit in this state may appoint a chief investigator and, from time to time, additional investigators who will each be a peace officer pursuant to Section 6-5-338. The chief investigator and other investigators shall serve at the pleasure of the district attorney. The chief investigator and any additional investigators shall meet the minimum standards for law enforcement officers and hold a current certification from the Alabama Peace Officers' Standards and Training Commission. The chief investigator and other investigators shall have the same authority as deputy sheriffs and other law enforcement officers in this state. They shall be responsible to the district attorney and shall perform duties as assigned by the district attorney.

(b) The Legislature may continue to enact local laws in the future or repeal existing local laws authorizing the appointment of investigators and providing for the powers of those investigators. This section shall not supersede existing local acts on June 9, 2011, or any local act enacted after June 9, 2011, providing for appointment of investigators by the district attorney in any county. Any district attorney appointing investigators pursuant to a local act may continue to appoint investigators according to that act until it is expressly repealed. Any investigator appointed pursuant to a local act of the Legislature may continue to exercise the powers and authorities provided in the local act until the local act is expressly repealed. Upon repeal of a local act authorizing the district attorney to appoint investigators and providing for the powers and authority of the investigators, the district attorney may appoint investigators pursuant to this section.



Section 12-17-221 - Submission to Office of Prosecution Services by district attorneys of estimates of amounts needed for personnel and office expenses for fiscal year; form and contents thereof; submission to Legislature by Office of Prosecution Services of unified budget request for funding of offices of district attorneys.

(a) Each district attorney shall submit to the Office of Prosecution Services 60 days prior to each general session of the State Legislature a written report containing an estimate in itemized form showing the amount needed for personnel and office expenses for the year beginning October 1,1978, and each fiscal year thereafter. Each district attorney shall calculate his estimated budget according to the population and case load of his judicial circuit. Each such estimate shall itemize the expenditures required for the district attorney submitting it for his assistants as follows:

(1) Salaries of assistant district attorneys;

(2) Salaries of secretarial and clerical staff;

(3) Salaries of investigators; and

(4) Salaries for any other personnel or other law enforcement expenses.

(b) The form of such reports shall be prescribed by the Office of Prosecution Services and shall be uniform.

(c) The Office of Prosecution Services shall, based upon the various budgets submitted to it by the district attorneys pursuant to subsection (a) of this section, compile and submit to the State Legislature a unified budget request for the funding of the office of district attorney of the several judicial circuits in the manner consistent with other state agencies.



Section 12-17-222 - Applicability of division to deputy district attorney of Bessemer cutoff of tenth judicial circuit.

The elected deputy district attorney of the tenth judicial circuit (the Bessemer cutoff) shall be, for the purpose of this division, considered a district attorney.



Section 12-17-223 - Construction of division.

The provisions of this division are supplemental and shall not be construed to repeal any law not in direct conflict herewith.



Section 12-17-224 - Special services division; worthless check unit; guidelines for processing worthless check complaints; fees and restitution; collection and distribution.

(a) Each district attorney may establish a special services division which shall be under the direction and control of the district attorney, and shall be organized for the following uses and purposes:

(1) A section of the special services division of each district attorney's office may be organized as a worthless check unit. Each district attorney who elects to establish the unit shall assign sufficient staff and resources to effectively operate the unit. The worthless check unit of the special services division of the district attorney's office shall be created for the purpose of processing worthless checks.

(2) Procedures:

a. COMPLAINT REFERRALS. After following the requisites of Section 13A-9-13.1, any party holding a worthless negotiable instrument may present a "complaint" to the worthless check unit of the special services division of the district attorney's office. Upon receipt of the complaint, the complaint shall be evaluated by the worthless check unit, under the direction of the district attorney, to determine whether or not the complaint is appropriate to be processed by the worthless check unit.

1. Guidelines to be used in the determination of whether a complaint has been appropriately filed may include, but are not limited to, the following:

(i) The amount of the check as recited in the complaint.

(ii) Whether the defendant has a prior criminal record of violations involving issuing worthless checks.

(iii) The number of checks previously received by the district attorney on this particular defendant.

(iv) Whether the defendant has any worthless check charges pending.

(v) The strength of the evidence of intent to defraud the victim.

2. Complaint withdrawals. If after filing a "complaint" with the worthless check unit the victim wishes to withdraw the complaint for good cause, the victim shall satisfy the service charge of thirty dollars ($30) to the worthless check unit for processing the complaint.

b. NOTICE. After approval of the complaint, a warrant may be issued by an appropriate warrant magistrate, and the warrant may be held by the worthless check unit. After issuance of a warrant or upon approval of a complaint by the worthless check unit, the unit shall notify the individual charged with violating Section 13A-9-13.1 by issuing a notice to the individual that a warrant has been issued for arrest or that a complaint has been received by the worthless check unit. The notice may be sent by mail. The notice shall inform the accused that he or she may be eligible for deferred prosecution for violation of Section 13A-9-13.1 by voluntarily surrendering to the worthless check unit within 10 business days from the date of the notice.

c. VOLUNTARY SURRENDER. Upon voluntary surrender, the accused may be presented with the warrant or complaint and prosecution of same may be deferred upon payment of restitution and the service charge for processing the check, to the worthless check unit. Upon election by the worthless check unit, the accused may sign a restitution agreement which shall contain the terms by which the restitution and the service charge may be paid.

d. NONSURRENDER. If, after receiving the notice, the accused shall not voluntarily surrender to the worthless check unit within the 10 business days prescribed in the notice, the violation shall be prosecuted in accordance with applicable laws and procedures.

e. FEES AND RESTITUTION.

1. Definitions.

(i) Fees. The worthless check unit of the special services division of the district attorney's office may charge a service charge in the stated amount in the following circumstances:

I. In those cases where the accused has been notified by mail that a warrant has been issued and may be criminally prosecuted unless the accused voluntarily surrenders to the worthless check unit within 10 business days from the date of the notice, and if an accused voluntarily surrenders pursuant to the notice within 10 business days, the worthless check unit may collect the sum of forty dollars ($40) from the accused as a service charge for processing the check. This service charge shall be increased in the same dollar amount as the court cost charged by the district court of the judicial circuit for violations of Section 13A-9-13.1 when the court cost shall be increased.

II. In those cases when the accused does not appear within 10 business days from the date of the notice issued to the accused, or if no restitution agreement is made, or if the accused does not comply with the restitution agreement, the case may be prosecuted in accordance with applicable laws and procedures. Upon appearance of the accused in the district or circuit court of the judicial circuit or the equivalent thereof and upon a finding of guilt or a plea of guilty, the court shall order the accused to satisfy an additional service charge equal to 85% of the court cost levied by the court for the offense. This amount shall not be in lieu of, but shall be in addition to, court costs assessed by the district or circuit court for the violation. Further, the service charge is to be paid to the general fund of the county to be disbursed pursuant to this section and shall not decrease any amounts allotted to any county or state agency from the court costs collected by the district or circuit court.

(ii) Restitution. Restitution shall be defined as the face amount of any negotiable instrument, in the event of the issuance of a forged or altered instrument, restitution shall be in the amount to which the instrument was changed or altered, plus any amounts the victim may have been required to pay to a bank as a result of having attempted to process the worthless instrument and the service charge authorized by Sections 13A-9-13.1 through 13A-9-13.3 for the holder of a worthless check.

I. Upon filing a complaint with the worthless check unit, the victim waives the right to collect restitution directly from the defendant.

II. Restitution agreements. After an accused has been sent notification by mail of the warrant issued for arrest and upon voluntarily surrendering to the worthless check unit, the worthless check unit may enter into a restitution agreement with the accused as to the terms by which the accused shall satisfy restitution and fees to the worthless check unit. The terms of the restitution agreements shall be determined on a case by case basis by the worthless check unit, but the duration of any agreement shall be no longer than a period of six months. No interest may be charged or collected on either restitution or fees charged. The restitution agreement shall be signed by the accused and shall be ratified by the worthless check unit before it is effective. If the accused does not honor each term of the signed restitution agreement, the district attorney's office may proceed with the prosecution of the accused as provided by law.

2. COLLECTION AND DISTRIBUTION.

(i) Restitution. Restitution shall be collected by the worthless check unit and deposited into an account maintained solely for that purpose. The worthless check unit shall, after a reasonable time for accounting and bookkeeping purposes, disburse to the victim all restitution collected with regard to the original complaint filed.

(ii) If the victim cannot be located after a reasonable time and diligent efforts, the restitution due the victim shall be deposited into the worthless check fund as herein provided.

(iii) Fees. All fees or charges, other than court costs, collected by the worthless check unit in accordance with this section shall be paid to the county treasurer of the county in a fund to be known as the Worthless Check Fund. Sixty-five percent of funds collected pursuant to subsection (a)(2)e1(i)I of this section shall be used and expended by the district attorney to defray the reasonable expenses incurred by the office of the district attorney. The district attorney may requisition and expend these funds for those purposes. The treasurer of the county shall make disbursements of the funds upon requisition of the district attorney. Provided further, this paragraph shall not reduce the amount payable to the district attorney under any local act, specifically Act No. 83-483. Thirty-five percent of the funds shall be used by the county for the reasonable expenses incurred in the administration of the program. All of the funds collected pursuant to subsections (a)(2)e1(i)II and (a)(2)e1(ii) shall be deposited in the general fund of the county and shall be expended only for the reasonable and necessary expenses of law enforcement.

(b) This section shall in no way prohibit or preclude the office of the district attorney from proceeding with the prosecution of any violation of Section 13A-9-13.1 as provided by applicable law and procedures heretofore enacted.






Division 4 - Restitution Recovery Division.

Section 12-17-225 - Purpose.

It is the purpose of this legislation to ensure that court-ordered restitution to crime victims, victim compensation assessments, bail bond forfeitures, court costs required by law, fines levied against criminals for wrongful conduct, and other court-ordered sums payable to the state or to the crime victims be paid in full and that cost of collection be borne by the person who is responsible for payment. The Legislature of this state further recognizes that the district attorneys of the various judicial circuits are mandated by law to represent the people of the state, and a strong public policy dictates that restitution, court costs, fines, and other court-ordered sums be enforced within each judicial circuit by the district attorneys in conjunction with the circuit clerks and local courts.



Section 12-17-225.1 - District attorneys authorized to establish division.

Any law to the contrary notwithstanding, each district attorney may establish a special division designated the "restitution recovery division" for the administration, collection, and enforcement of court costs, fines, penalty payments, victim compensation assessments, bail bond forfeitures, restitution, or like payments in civil or criminal proceedings ordered by the court and payable to the state or to crime victims, or judgements entered which have not been otherwise vacated, or judicial relief given from the operation of the order or judgement.



Section 12-17-225.2 - Court or clerk of court to notify district attorney when payments to state or victim are in default.

The court or the clerk of the court shall notify the district attorney in writing when any bail bond forfeitures, court costs, fines, penalty payments, crime victims' restitution, or victims' compensation assessments or like payments in any civil or criminal proceeding ordered by the court to be paid to the state or to crime victims have not been paid or are in default and the default has not been vacated. Upon written notification to the district attorney, the restitution recovery division of the office of the district attorney may collect or enforce the collection of any funds that have not been paid or that are in default which, under the direction of the district attorney, are appropriate to be processed. In no event shall a court or court clerk notify the district attorney in less than 90 days from the date the payments are due to be paid in full.



Section 12-17-225.3 - District attorney authorized to take lawful steps to require compliance.

After notification as provided in Section 12-17-225.2, the district attorney may take all lawful steps necessary in order to require compliance with the court-ordered payments, including any of the following: (1) a petition for revocation of probation; (2) a show cause petition for contempt of court; (3) any other civil or criminal proceedings which may be authorized by law or by rule of court. In addition, the district attorney may issue appropriate notices to inform the defendant of the noncompliance of the defendant and a warning of the penalty for noncompliance.



Section 12-17-225.4 - Collection fee.

After a matter has been transferred to a district attorney under Section 12-17-225.2, a court shall assess a collection fee of 30 percent of the funds due which shall be added to the amount of funds due. Any amount collected pursuant to this division shall be distributed as follows:

(1) Seventy-five percent of the collection fee shall be distributed to the county district attorney's fund to be expended for lawful purposes for the operation of the office of the district attorney. Funds provided to the district attorney by this division shall not reduce the amount payable to the district attorney under any local act or general act or reduce or affect the amounts of funding allocated by law to the budget of the district attorney. The funds shall be audited as all other state funds are audited.

(2) Twenty-five percent of the collection fee shall be distributed to the circuit clerk's fund which shall be kept and maintained by the circuit clerk in a separate account to be used for the operation of the office of the clerk to include, but not be limited to, equipment purchases, education, and other office related expenses including personnel. Funds retained by the circuit clerk shall not reduce the amount payable to the circuit clerk under any local act or general act or reduce or affect the amounts of funding allocated by the Administrative Office of Courts to the budget of the circuit clerk. The funds shall be audited as all other state funds are audited.

The Legislature may, by local law, adjust the distribution in this section.

The remainder of the fees, fines, penalties, charges, court costs, and bail bond forfeitures after the deduction for collection shall be disbursed as provided by law on a monthly basis.

(3) This division shall not affect the right of the office of the district attorney to proceed with the prosecution of any violation as currently provided by law.



Section 12-17-225.5 - Amnesty period.

There shall be an amnesty period of 60 days after August 7, 1995 during which any person may voluntarily pay in full any duly assessed court costs, fines, victim compensation assessments, bail bond forfeitures, penalty payments, restitution, or like payments in default. Commencing with the sixty-first day after August 7, 1995, the enforcement and collection procedures provided in this division shall be implemented.



Section 12-17-225.6 - Costs, bail bond forfeitures, restitution, and other court-ordered charges considered civil judgement.

In addition to the provisions of this division, all court costs, fines, victim compensation assessments, bail bond forfeitures, and restitution, and other court-ordered charges, including the collection fee of a court of competent jurisdiction in this state, shall be considered civil judgements which can be recorded and enforced in the manner provided by law.



Section 12-17-225.7 - Contracting with private collection agency allowed.

Any district attorney and the Administrative Office of Courts in this state shall be allowed to contract with a private collection agency under the same terms and conditions as set forth in this division.



Section 12-17-225.8 - Provisions of division are supplemental.

The provisions of this division are supplemental to any procedures for the enforcement and collection of any court-ordered sums or forfeitures. The provisions of this division are supplemental and shall not be construed to repeal any law not in direct conflict with this division.



Section 12-17-225.9 - Local legislation to supersede division.

Any county which currently has local legislation pertaining to restitution recovery shall supersede this division.






Division 5 - Pretrial Diversion Program.

Section 12-17-226 - Definitions.

For purposes of this division, the following terms shall have the following meanings:

(1) ADMINISTRATION FEE. A fee imposed by the district attorney as a condition precedent to participation in a pretrial diversion program.

(2) COMMUNITY SERVICE. Work imposed as a condition of a pretrial diversion program that is intended for the common good of the community or to assist in restoration of the victim. Community service should further serve to rehabilitate an offender.

(3) DISTRICT ATTORNEY. The district attorney of the judicial circuit or his or her designee, so designated to fulfill the goals, purposes, and objectives of this division.

(4) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. As defined in Section 41-8A-1 or 36-25-1, whether employed in this state or elsewhere.

(5) OFFENDER. Any person who has been charged with a criminal offense, including, but not limited to, any felony, misdemeanor, violation, or traffic offense, as defined in the Code of Alabama 1975, which was alleged to have been committed in the jurisdiction of the State of Alabama.

(6) PRETRIAL. The term includes, but is not limited to, any moment within or during the disposition of a criminal or quasi-criminal action.

(7) PRETRIAL DIVERSION PROGRAM or PROGRAM. A voluntary option that allows an offender, upon advice of counsel or where counsel is waived in a judicial process, to knowingly agree to the imposition by the district attorney of certain conditions of behavior and conduct for a specified period of time upon the offender which would allow the offender to have his or her charges reduced, dismissed without prejudice, or otherwise mitigated, should all conditions be satisfied during the time frame set by the district attorney as provided in the agreement.

(8) RESTITUTION. As defined by Section 15-18-142, and may also include, but not be limited to, any extraordinary cost incurred during the investigation or prosecution by a law enforcement agency or the district attorney.

(9) SERIOUS PHYSICAL INJURY. As defined in Section 13A-1-2.

(10) SUPERVISION FEE. Any fee other than the administration fee imposed by any agency providing supervision or treatment of an offender.



Section 12-17-226.1 - Authorization to establish program; discretionary powers; supervision and control; intervention plans.

(a) The district attorney of any judicial circuit of this state may establish a pretrial diversion program within that judicial circuit or any county within that judicial circuit.

(b) All discretionary powers endowed by the common law, provided for by statute and acts of this state, or otherwise provided by law for the district attorneys of this state shall be retained.

(c) A county pretrial diversion program established under subsection (a) shall be under the direct supervision and control of the district attorney. The district attorney may contract with any agency, person, or corporation, including, but not limited to, certified and judicially sanctioned community corrections programs, certified mental health and drug treatment programs, family service programs, or any certified not-for-profit programs for services related to this division. The district attorney may employ persons necessary to accomplish the purposes of this division, who shall serve at the pleasure of the district attorney.

(d) The pretrial diversion program should utilize individual and realistic intervention plans which feature achievable goals. Any plan formulated shall occur as soon as possible after enrollment by the offender and shall be reduced to writing.

(e) This division shall not apply to juvenile delinquency proceedings in juvenile court.



Section 12-17-226.2 - Applicants for admittance.

(a) A person charged with a criminal offense specified in subsection (b) whose jurisdiction is in the circuit court or district court in a circuit in which a pretrial diversion program has been created pursuant to this division may apply to the district attorney of the circuit for admittance to the program.

(b) A person charged with any of the following offenses may apply for the pretrial diversion program:

(1) A drug offense, excluding sale of a controlled substance as provided in Section 13A-12-211, trafficking in controlled substances or cannabis as provided in Section 13A-12-231, manufacturing controlled substances in the first degree as provided in Section 13A-12-218, or trafficking in an analog controlled substance.

(2) A property offense.

(3) An offense that does not involve serious physical injury, death, a victim under the age of 14, or a sex offense involving forcible compulsion or incapacity of a victim.

(4) A misdemeanor or violation, except the district attorney may determine that a person charged with a misdemeanor offense or violation is ineligible to apply for the program if it is in the best interest of the victim, the offender, the community, or justice.

(5) A traffic or conservation offense, except that a holder of a commercial driver's license, an operator of a commercial motor vehicle, or a commercial driver learner permit holder who is charged with a violation of a traffic law in this state shall not be eligible for a deferred prosecution program, diversion program, or any deferred imposition of judgment program pursuant to Section 32-6-49.23.

(c) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Any Class A felony or capital offense.

(2) Any offense involving serious physical injury to a person.

(3) An offense involving violence in which the victim was a child under 14 years of age, a law enforcement officer, a school officer, a correctional officer, active duty military personnel of the United States military, or a person over the age of 65.

(4) Any offense involving death.

(5) A person deemed by the district attorney to be a threat to the safety or well-being of the community.

(6) Bribery of a government or public official.

(7) Any offense wherein the offender is a public official and the charge is related to his or her capacity as a public official.

(8) Abduction or kidnapping.

(9) Any sex offense involving forcible compulsion or incapacity.

(10) A violation of Section 13A-12-191, et seq., or Section 13A-6-111, et seq.

(11) Any violation of Section 13A-10-120, et seq.

(12) Perjury in any degree, as defined in Section 13A-10-100, et seq.

(13) Any crime motivated by a victim's race, color, religion, national origin, ethnicity, or physical or mental disability, as defined in Section 13A-5-13.

(d) As new offenses are created by the Legislature or new criminal acts trend, the Office of Prosecution Services may promulgate rules to include additional disqualifying offenses or eligibility to participate in any pretrial diversion program operating under this division.



Section 12-17-226.3 - Standards for admission.

(a) In determining whether an offender may be admitted into a pretrial diversion program established under this division, it shall be appropriate for the district attorney to consider any of the following circumstances:

(1) If the offender is 18 years of age or older at the time the offense was committed.

(2) There is a probability justice will be served if the offender is placed in the pretrial diversion program.

(3) It is determined the needs of the community and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and well-being of the community or law enforcement.

(5) The offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(7) The expressed wish of the victim for the offender to participate in the pretrial diversion program.

(8) Undue hardship upon the victim.

(9) Whether the victim or the offender has medical, psychiatric, or vocational difficulties that would impede the administration of justice.

(10) Whether there is a reason to believe that the victim or offender will benefit from and cooperate with a diversionary program.

(11) If the offender honorably served and is eligible as a former member of the U.S. military to be treated by the United States Department of Veterans' Affairs.

(12) The impact of criminal charges or prosecution upon the victim, witnesses, or the community.

(13) The availability of other programs which may serve the needs of the community or the rehabilitation of the offender.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.

(c) Any participation in a pretrial diversion program should not preclude an offender from considering and pursuing other strategies which may be more beneficial to him or her than the program.

(d)(1) In jurisdictions where the district attorney elects to establish a pretrial diversion program pursuant to this division, an offender's qualifications, application, or entry into any other existing statutorily created drug court or other successful specialty court shall be paramount to the pretrial diversion program created pursuant to this division. If an offender qualifies for a drug or specialty court program, that program shall have priority over the pretrial diversion program created pursuant to this division.

(2)a. Nothing in this division shall prohibit a district attorney and the presiding circuit judge or the presiding judge in charge of the specialty court or drug court to enter into an agreement or memorandum of understanding, whereby the pretrial diversion program and the other specialty or drug court will work to complement each other in a cohesive and unified effort to serve the needs of the community, victims, and to rehabilitate the offender.

b. Nothing in this division shall prevent the pretrial diversion program from accepting applicants who have been referred from or denied acceptance into a drug or specialty court program.

(e) No potential pretrial diversion program applicant shall be denied access to a program based on race, ethnic background, religion, gender, disability, marital status, or economic status. No person who is protected by applicable federal or state laws against discrimination should be otherwise subjected to discrimination for eligibility purposes.



Section 12-17-226.4 - Admission into program.

(a) Notwithstanding current law, admittance into the pretrial diversion program shall be in the discretion of the district attorney. To assist the district attorney in his or her decision to admit the offender into the pretrial diversion program, the district attorney, prior to the offender being admitted to the pretrial diversion program or as a part of the district attorney's evaluation process, may require an offender to furnish to the district attorney information concerning past criminal history, educational history, work history, family history, medical or psychiatric treatment history, psychological tests, or any other information concerning the offender which the district attorney believes is applicable to determine whether the offender should be admitted into the pretrial diversion program.

(b) The district attorney may require the offender to submit to any examinations, test, or evaluation process the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this division.

(c) If requested by the district attorney or the court, a program certified by the Alabama Department of Mental Health may provide a mental health evaluation, including a drug addiction assessment for any offender who has applied for the program pursuant to this division, any local pretrial diversion program, or any drug court program created by statute.



Section 12-17-226.5 - Program requirements; counsel; costs.

(a) An offender who enters into a pretrial diversion program established under this division shall be brought before a court of competent jurisdiction and shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling of periods of limitations established by statutes or rules of court while in the program.

(3) If applicable, waive, in writing, his or her right to a jury trial.

(b) Prior to entering into any agreement or seeking entry into a pretrial diversion program created pursuant to this division, an offender must be represented by counsel or waive his or her right to have counsel before a judge of a court of competent jurisdiction. If the offender is indigent, nothing in this division shall prevent the court from appointing counsel to represent an offender.

(c) An offender who enters a pretrial diversion program pursuant to this division shall reasonably be informed of the cost of the administration fee and, as practicable as possible, any other costs that will be required for the offender to pay for participation in the program. Restitution, or portions thereof, may be left open where amounts are difficult to determine or, due to the nature of the harm, may increase or decrease over the period.



Section 12-17-226.6 - Acceptance into program; termination from program; completion of program; Restorative Justice Initiative; violations of terms or conditions.

(a) An offender who enters into a pretrial diversion program established under this division may satisfy any of the following requirements:

(1) Provide a statement admitting his or her participation in, and responsibility for, the offense which is the subject of the application for entry into the pretrial diversion program. The statement provided by the offender shall be admissible in any criminal trial.

(2) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(3) If there is restitution, agree in writing to a restitution amount to be paid within a specified period of time, or for restitution to remain open for future changes due to the nature of the injury or loss pursuant to the agreement.

(4) If the investigating law enforcement agency incurred extraordinary investigative expenses, agree in writing to a specific restitution agreement to be paid within a specified period of time and in an amount to be determined by the district attorney.

(5) Agree in writing to the jurisdiction of the court beyond completion of any disposition of the case, end of sentence, or conclusion of the pretrial diversion program to enforce collection of restitution, cost of court, fines, fees, or other agreed upon or court-ordered monies, pursuant to Section 12-17-225.

(6) Agree to execute any agreement, covenant, note, or contract to pay any agreed upon sums of restitution, cost of courts, fines, fees, or other agreed upon or court-ordered monies, pursuant to Section 12-17-225.

(7) Submission, to a court of competent jurisdiction, of a written plea of guilty to the offense or offenses charged, agreed upon included offenses, or mitigated disposition, together with an agreement as to whether the case is to be dismissed or nolle prossed upon successful completion of the program, and an agreement as to the recommended sentence should one be imposed by the court. The agreement shall, as practicable as possible, set forth all fees, fines, cost, restitution, or any other conditions or expectations upon the offender or the state.

(b)(1) Upon acceptance of an offender into the program by the district attorney, the district attorney shall submit the written application of the offender, together with a statement of fact of the offense, and the agreement of the offender and the district attorney, to a court of competent jurisdiction presiding over the affected case for approval.

(2) The determination as to which judge within a judicial circuit or county will preside over the case shall be made according to the local approved method of criminal case assignment that is practiced in all other criminal case assignments within that jurisdiction. However, the district attorney and the presiding circuit judge may enter into an agreement as to an alternative method of case assignment for pretrial diversion cases to a judge pursuant to this division in order to serve judicial economy.

(c) If the offender is terminated from the program for a violation of agreed upon conditions, the administration fees shall not be refundable. However, if at the time the agreement is initially presented to the court, the court rejects the agreement and disposition of the charges involved, any monies paid by the offender in satisfaction of the administration fee shall be refunded to the offender. The offender shall remain liable for any agency or service provider in furtherance of the application and evaluation process, and the same shall be deducted from any money refunded to the offender. Any deducted money shall be paid solely to the office of the district attorney for payment of the expenses.

(d) Upon approval of the agreement and acceptance of the guilty plea, the court shall expressly place the case or cases in an administrative docket until such time that the court is notified that the offender has fulfilled the terms of the pretrial diversion agreement, upon motion of the district attorney that the offender has been terminated from the program by the court, or otherwise withdraws from the program. Imposition of punishment or sentence by the court shall be deferred until the offender has successfully completed the program or is terminated from the program, by the court or upon motion of the district attorney.

(e) In the event the offender is terminated from the program, the court shall impose appropriate punishment or sentence in the same manner as with any guilty plea, finding of guilt, or admission and shall not be bound by the terms of the agreement as to what punishment or sentence to impose.

(f) Upon successful completion of the program by the offender, the district attorney shall notify the court in writing of that fact, together with a request that the court enter an order of dismissal of the case pursuant to the agreement or any other disposition that was agreed upon by the district attorney and the offender and approved by the court.

(g) Pretrial diversion program records or records related to pretrial diversion program admission, with the exception of the statement of the applicant concerning his or her involvement in the crimes charged or other crimes, shall not be admissible in subsequent proceedings, criminal or civil, unless a court of competent jurisdiction determines there is a compelling public interest in disclosing the records. Communications between pretrial diversion program counselors and offenders shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest in disclosing the communication.

(h) The district attorney and the presiding judge may establish a Restorative Justice Initiative within the judicial circuit for any case in the circuit or district court. The guidelines, rules, and mechanisms for such an initiative shall be promulgated by the Alabama Office of Prosecution Services and the Administrative Office of Courts.

(i) After any violation of any pretrial diversion program terms or conditions or upon any breach of any program agreement by the offender, the district attorney shall notify the court, and the district attorney may do any of the following:

(1) Terminate the offender from the pretrial diversion program.

(2) Require the adoption of a new agreement as a condition of continued participation.

(3) Continue with the agreement with or without modification.



Section 12-17-226.7 - Time for application.

An offender shall make application to a pretrial diversion program established under this division at a time to be determined by the district attorney, but in the case of a felony, may not be more than 90 days after arraignment.



Section 12-17-226.8 - Fees.

(a) An offender may be assessed an administration fee when he or she is approved for a pretrial diversion program established under this division. The amount of the fee for participation in the program shall be in addition to any court costs, assessments for crime victim's compensation fund, Department of Forensic Sciences assessments, drug, alcohol, or anger management treatments required by law, restitution, or costs of supervision or treatment. A schedule of payments for any of these fees may be established by the district attorney.

(b) The amount of the administration fee shall be determined by the district attorney. The administration fees shall not exceed the amount assessed for a first offense pursuant to Section 13A-12-281(a) for each case for which the offender makes application for acceptance into the pretrial diversion program.

(c)(1) An applicant may not be denied access into the pretrial diversion program based solely on his or her inability to pay pretrial diversion program fees. Fees established by this division may be waived or reduced for just cause, including indigency of the applicant.

(2) If an offender, upon application, claims indigency, he or she shall be brought before a court of competent jurisdiction for a determination of indigency. In the event that a court determines the offender to be indigent, any fees or costs shall not be waived or remitted unless the defendant or the party responsible for paying any fees or costs proves to the reasonable satisfaction of the judge presiding or sentencing judge that the defendant or party is not capable of paying the same within the reasonably foreseeable future. In the event the offender is determined to be indigent, a periodic review of the offender's indigent status may be conducted by the court upon motion of the district attorney to determine if the offender is no longer indigent.

(d) Administration fees required by this division shall be collected by the district attorney's office or, if by agreement of the district attorney and the circuit clerk, the circuit clerk in the county of the judicial circuit in which the offense was filed may collect the fee. All pretrial diversion program fees under this division shall be deposited in a timely manner by the district attorney into the District Attorney's Solicitor Fund pursuant to Section 12-17-226.11. The district attorney shall make the deposits in a timely manner, pursuant to commonly accepted accounting practices. The District Attorney's Solicitor Fund shall be subject to regular audits by the Department of Examiners of Public Accounts.

(e)(1) Notwithstanding Section 12-17-226.11, twenty-five dollars ($25) of the administration fee shall be allocated to the appropriate circuit or district court clerk and shall be available for use at the discretion of the clerk to support the office of the clerk in the same way and manner as monies received from or through the District Attorney's Restitution Recovery Unit.

(2) Notwithstanding Section 12-17-226.11, in pretrial diversion cases arising out of circuit or district court, five dollars ($5) of the administration fee shall be allocated to the Victims of Crime and Leniency and shall be available for use at the discretion of the program to support its services.

(f) The fees allocated to the circuit clerk shall be disbursed to the Restitution Recovery Fund of the Clerk as established pursuant to Section 12-17-225.4(2). Funds deposited into the Restitution Recovery Fund shall be kept and maintained by the clerk to be available for use, at the discretion of the clerk, to support the functions of the office of the clerk and shall be in addition to the amount allocated to the Unified Judicial System for the clerks. Funds retained by the clerk shall not reduce the amount payable to the clerk under any local act or reduce or affect the amounts of funding allocated by the Administrative Office of Courts to the budgets of the clerks.

(g) Fees allocated or funds retained by the district attorney and deposited into the District Attorney's Solicitor Fund shall be kept and maintained by the district attorney to be available for use, at the discretion of the district attorney, as prescribed by this division or for any other legitimate law enforcement purposes or to support the functions of the office of the district attorney. The funds shall be in addition to the amount allocated to the district attorney pursuant to this division or any other act, grant, fee, assessment, fine, restitution, other monies, or alternative funding retained by the district attorney, and shall not reduce the amount payable to the district attorney of funding allocated by the State of Alabama to the budget of the district attorney.



Section 12-17-226.9 - Treatment programs; drug testing.

The district attorney and the offender may enter into an agreement, as a part of a pretrial diversion program established under this division, that the offender be admitted to a certified drug or alcohol program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse. The district attorney may require the offender to submit to periodic or random drug testing or other terms and conditions related to substance abuse. The offender shall pay the costs of all services unless otherwise approved by the district attorney.



Section 12-17-226.10 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program established under this division, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, as practicable as possible, the costs of the program to the offender, and the period of time after which the district attorney must dispose of the charges against the offender. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular charge or charges and receives a specific sentence, an agreement concerning when the plea of guilt will occur, to what charges to which the offender will plead guilty, and any sentence to be imposed shall be approved by and submitted to an appropriate circuit or district court judge having jurisdiction over the offender within the judicial circuit prior to admission of the offender in the pretrial diversion program.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Pay restitution.

(2) Participate in an education setting to include, but not limited to, K-12, college, job training school, trade school, GED classes, adult basic education courses, or any other workforce development program approved by the district attorney.

(3) If appropriate, attempt to learn to read and write.

(4) Financially support his or her children or pay child support.

(5) Refrain from the use of alcohol or drugs or frequenting places where alcohol or drugs are sold or used.

(6) Refrain from contact with certain persons or premises.

(7) Maintain or seek employment.

(8) Attend individual, group, or family counseling.

(9) Pay court costs, fees, and fines.

(10) Be required to conduct himself or herself in an honorable manner as a good member of the community, and not endanger in any way the person, property rights, dignity, or morals of others or himself or herself.

(11) Be required to comply with all municipal, county, state, and federal law, ordinances, or orders.

(12) Be required to be absolutely truthful in any oral or written application or reports to the pretrial diversion program.

(13) Be required to pay supervision fees to the agency or entity responsible for monitoring and verifying the offender's compliance with the terms of the pretrial diversion program set forth by the district attorney. These fees shall be paid by the offender or the district attorney to the supervising agency or entity in a timely manner, pursuant to the agreement.

(14) Observe curfews, home detention, electronic monitoring, or travel constraints as set out in the offender's agreement.

(15) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support withheld, accounts or assets forfeited, or wages or salary of the offender garnished.

(16) Complete approved community service.

(17) Agree to the terms and conditions of the pretrial diversion program established by the district attorney.

(18) Provide a statement admitting his or her participation in, and responsibility for, the offense which is the subject of the application for entry into the pretrial diversion program.

(19) Refrain from the possession of or use of any firearm.

(20) Pay the application fee pursuant to this division.

(21) Participate in and complete a certified drug court program, approved by the Administrative Office of Courts.

(22) Complete a certified drug or alcohol addiction evaluation and treatment program, which may also include services pursuant to Section 22-50-17.

(23) Complete a certified mental health evaluation and treatment program.

(24) Abide by all conditions imposed for treatment by the United States Department of Veterans' Affairs and provide certified proof of completion to the district attorney.

(25) Not to leave the State of Alabama without prior written consent of the district attorney or supervising agency or personnel and to execute a waiver of extradition from any other jurisdiction outside the State of Alabama, to exist only during the term of the pretrial diversion program.

(26) For, but not limited to, offenses involving a violation of any provision of Section 32-5A-191, be required to operate only a motor vehicle installed with an approved ignition interlock device for the duration of his or her time in the program.

(27) Agree to be subject to any other terms or conditions as required by the district attorney set out in the pretrial diversion agreement. The district attorney shall be given broad discretion in designing a program specifically for each offender and circumstances of the offender.

(c) Regardless of the ultimate disposition of the criminal charge, upon an offender's completion of the program, the district attorney shall notify the court that the offender has completed his or her obligations under the program. At that time, the court shall order the offender to pay any and all remaining unpaid restitution, court costs, fines, fees, or other monies that the offender is statutorily obligated to pay that would have been assessed or owed upon a conviction or adjudication for the underlying criminal offense. These shall include, but are not limited to, supervision or driver's license reinstatement fees or any statutory fees or assessments to the Alabama Department of Forensic Sciences.

(d) The offender shall further agree to the court's jurisdiction beyond the term of pretrial diversion, incarceration, probation, parole, or end of sentence for the purposes of the collection of court-ordered or agreed upon fines, fees, court costs, and restitution pursuant to Section 12-17-225, et seq.



Section 12-17-226.11 - Disposition of funds.

(a) All remaining administration fees shall be allocated to the district attorney's office. At the discretion of the district attorney, all administration fees paid by the offender pursuant to this division may either be paid to the district attorney, to be placed in the District Attorney's Solicitor Fund, or if the district attorney and the clerk agree, may be paid to the circuit clerk of the jurisdiction for distribution to the District Attorney's Solicitor Fund. In the event that the district attorney elects to have the administration fee paid to the circuit clerk for ultimate distribution to the Solicitor Fund, the circuit clerk shall retain a fee of twenty-five dollars ($25) for processing.

(b) All fees paid to the district attorney pursuant to this division shall be paid into the District Attorney's Solicitor Fund and shall be used to pay costs associated with the administration of the pretrial diversion program or for any other law enforcement purpose.

(c) Costs associated with program administration shall be paid from fees collected and include, but are not limited to, salaries, rent, vehicles, uniforms, telephones, postage, office supplies, public education, reports, equipment, training and travel services, service contracts, or professional services. The district attorney may pay for services or programs for an offender while the offender is in the pretrial diversion program if special circumstances and justice dictate.



Section 12-17-226.12 - Violations; waiver.

(a)(1) If the offender violates the conditions of a pretrial diversion program established under this division, and the offender's participation is terminated, as an alternative to the imposition of a prison sentence, an offender who has violated the terms and conditions of a pretrial diversion program may be placed under the supervision of an existing community corrections program, or other alternative diversionary program, provided that the supervision is consistent with public safety and the best interests of the offender in furtherance of his or her treatment and rehabilitation in the community.

(2) The court and the offender shall be given written notice of the intent of the district attorney to terminate the offender from the pretrial diversion program including the reason for the termination. If the offender is unavailable for notice or has absconded, the district attorney may provide notice of termination from the pretrial diversion program, or any portion thereof, by giving notice to the offender's attorney of record or by regular mail to the most recent known address provided by the offender.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.



Section 12-17-226.13 - Liability of district attorney, staff, officers, etc.

(a) Absent wantonness, negligence, or intentional misconduct, the district attorney or his or her staff shall have no liability, criminal or civil, for the conduct of any offender while participating in a pretrial diversion program established under this division or of any service provider or its agents that are contracted to or who have agreed to provide services to the pretrial diversion program.

(b) Absent wantonness, negligence, or intentional misconduct, the district attorney, or his or her staff or its officers or employees, shall have no liability, criminal or civil, for any injury or harm to the offender while the offender is a participant in any pretrial diversion program administered pursuant to this division. The district attorney may require written agreed upon waivers of liability as a prerequisite for admittance into the pretrial diversion program.

(c) Absent an agreement which includes the consent of the county commission, the sheriff, and the district attorney, neither the county nor the sheriff shall have any responsibility for a pretrial diversion program established under this division, including, but not limited to, the payment of any expenses which may be necessary to operate the program. Under no circumstances shall the county or the sheriff have any liability, criminal or civil, for any conduct by an offender or any injury or harm to the offender while he or she is a participant in any program authorized by this division.



Section 12-17-226.14 - Funding of program.

A pretrial diversion program established under this division may apply for grants, may accept donations from individuals or corporations, and may receive funding or appropriations from city, county, or state agencies or departments to be used in the maintenance or expansion of the pretrial diversion program. Absent an express agreement between the county commission, sheriff, and district attorney, no county commission or any of its departments or agencies shall be required to participate in, or provide funding for, any pretrial diversion program established under this division.



Section 12-17-226.15 - Advisory board.

If a district attorney establishes a pretrial diversion program under this division, the district attorney may form an advisory board within the county or judicial circuit, which may be known as the Citizens Justice Advisory Board for Pretrial Diversion, for the purpose of assisting the district attorney in the determination of appropriate pretrial diversion candidates. The district attorney shall retain the final decision as to the admittance or denial of individuals into the pretrial diversion program, the fees, the guidelines of the program, and any resources the pretrial diversion program utilizes. The district attorney shall appoint all members of any advisory board and shall determine when or if it should meet. The board shall be inclusive and reflect the racial, gender, geographic, urban and rural, and economic diversity of the circuit. The advisory board shall serve without personal profit, but may be paid from the District Attorney's Solicitor Fund for actual expenses incurred in connection with its duties.



Section 12-17-226.16 - Utilization of community programs and drug court programs; election to opt into this division.

(a) A district attorney, to the extent practicable, may enter into an agreement with a community correction entity, to utilize the services of existing community corrections programs established pursuant to Section 15-18-170, or faith based community programs, which are certified by the Alabama Department of Mental Health, to provide for the supervision of defendants participating in a pretrial diversion program established under this division. The district attorney may enter into an agreement with a drug court entity to utilize the services of existing certified drug court programs established pursuant to Section 12-23A-4, provided that the district attorney determines it would serve the best interest of justice and the community.

(b) Notwithstanding subdivision (2) of subsection (b) of Section 12-17-226.11, if, upon enactment of this legislation, a pretrial diversion program, or an equivalent, has been established in the judicial circuit by local law, with regard only to a pretrial diversion program in a circuit court or district court, the district attorney may choose to adopt this division in its entirety or any portion or portions that the district attorney believes would best serve the interest of justice and the community.

(c) If, pursuant to subsection (b), a district attorney elects to opt into any provision or provisions of this division, he or she must file such an election with the Office of Prosecution Services.



Section 12-17-226.17 - Pretrial diversion offender database.

(a) The Office of Prosecution Services shall develop and maintain a pretrial diversion offender database. Any existing or newly created pretrial diversion program, regardless of whether it was established by this division or created by local law, municipal ordinance, or other administrative action, or is an existing district attorney or municipal pretrial diversion program, shall be subject to this section. Upon entry into any pretrial diversion program, the district attorney or municipal prosecutor shall submit information, including the name, date of birth, and identifying personal vital information of a participating offender. The district attorney or municipal prosecutor shall also submit the criminal statute or municipal ordinance violated, a brief description of any underlying qualifying offense, and a brief description of the agreed upon disposition of the offense. If the offender was prematurely terminated from the program, a brief description of the reasons for the termination shall be submitted for inclusion into the database.

(b) Information in the database concerning any applicant may be used by any district attorney in determining admittance into a pretrial diversion program or its equivalent. A district attorney may submit prior pretrial diversion dispositions from any jurisdiction contained within the database to the court for the purpose of assisting the court in its ruling with regard to sentencing, a ruling on youthful offender, or any first offender or first offender-type judicial determination. Nothing in this division shall prohibit any district attorney from entering pretrial diversion dispositions of offenders, pursuant to this section, that were previously disposed of in a pretrial diversion program or its equivalent, prior to this division. Unless otherwise provided for by law, information contained in the database shall only be accessible by court order, the district attorney, or other law enforcement agency. In no event shall a prosecuting agency be charged for accessing the information in the database.

(c) Any information submitted pursuant to this section whereby the offender has been adjudicated or convicted as a youthful offender shall be sealed pursuant to state law. This information may only be retrieved from the database or used upon an order of a court of competent jurisdiction.

(d) Within 30 days of entry of the applicant into a pretrial diversion program, seven dollars ($7) per applicant shall be paid by the district attorney or municipality if the applicant is from a municipality, to the Office of Prosecution Services for creation and maintenance of the offender database described in this section, regardless of whether the program was created pursuant to this division, a local act, a municipal ordinance, or an administrative action authorizing a pretrial diversion program, or any existing district attorney or municipal pretrial diversion program.



Section 12-17-226.18 - Ability to pay fees or costs.

Notwithstanding subsection (c) of Section 12-17-226.10, upon conviction for any criminal offense, felony, misdemeanor, or violation of the Code of Alabama 1975, or ordinance violation, any fees or costs shall not be waived or remitted unless the defendant or party responsible for paying the fees proves to the reasonable satisfaction of the presiding or sentencing judge that the defendant or party is not capable of paying the fees or costs within the reasonably foreseeable future.






Division 6 - District Attorneys'Plan for Retirement.

Section 12-17-227 - (Effective November 8, 2016, subject to contingencies) Definitions.

When used in this division, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ACCUMULATED CONTRIBUTIONS. The sum of all the amounts deducted from the compensation of a member credited to his or her individual account in the District Attorneys' Plan, together with regular interest thereon.

(2) ACTUARIAL EQUIVALENT. A benefit of equal value when computed upon the basis of the mortality tables adopted by the Board of Control and regular interest.

(3) ANNUITY. Payments for life derived from the accumulated contributions of a member. All annuities shall be payable in equal monthly installments.

(4) AVERAGE FINAL COMPENSATION. The average annual compensation of a district attorney with respect to which he or she had made contributions pursuant to Section 12-17-227.2 during the five years in his or her last 10 years of membership service for which the average is highest or during his or her entire period of membership service if less than five years.

(5) BENEFICIARY. Any person in receipt of a pension, an annuity, a retirement allowance or other benefit as provided by this division.

(6) BOARD OF CONTROL. The board provided for in Section 36-27-23 to administer the retirement system.

(7) DISTRICT ATTORNEY. Except as otherwise provided in Section 12-17-227.11, any district attorney first elected or appointed to his or her position on or after November 8, 2016.

(8) EMPLOYER. The State of Alabama or any department, agency, or local governing body by which a district attorney is paid.

(9) FUND. The Judicial Retirement Fund provided for in Chapter 18 of this title.

(10) MEDICAL BOARD. The board of physicians provided for in Section 36-27-23.

(11) MEMBER. Any district attorney included in membership of the plan.

(12) MEMBERSHIP SERVICE. Service as a district attorney on account of which contributions are made.

(13) PENSION. Payments for life derived from money provided by the employer. All pensions shall be payable in equal monthly installments.

(14) PLAN. The District Attorneys' Plan provided for in Section 12-17-227.1.

(15) REGULAR INTEREST. Interest compounded annually at the rate determined by the Board of Control.

(16) RETIREMENT. Withdrawal from active service with a retirement allowance or optional benefit in lieu thereof granted under this division.

(17) RETIREMENT ALLOWANCE. The sum of the annuity and the pension.

(18) RETIREMENT SYSTEM. The Employees' Retirement System of Alabama as defined in Section 36-27-2.

(19) SUPERNUMERARY DISTRICT ATTORNEY. A supernumerary district attorney who has elected to come under the provisions and requirements of Division 2 of this article.



Section 12-17-227.1 - (Effective November 8, 2016, subject to contingencies) District Attorneys' Plan established.

There is hereby created and established the District Attorneys' Plan under the Judicial Retirement Fund.



Section 12-17-227.2 - (Effective November 8, 2016, subject to contingencies) Scope and applicaton of plan; contributions.

(a) Every district attorney first elected or appointed to his or her position on or after November 8, 2016 shall come under this division by operation of law. Each district attorney shall contribute to the fund eight and one-half percent (8.5%) of his or her annual salary. The percentages shall be deducted by the employer from each district attorney's salary and paid into the fund in the State Treasury and credited to the individual account of the district attorney from whose salary it was deducted.

(b) On account of each member there shall be paid monthly by the employer an amount equal to a certain percentage of the annual salary of each member to be the employer's contribution. The percentage rate of such contribution shall be fixed for each fiscal year on the basis of the liabilities as shown by the last annual actuarial valuation, and such percentage rate as established by such valuation shall take effect the following October 1 and continue in effect for the fiscal year. Such contribution shall be made by the Office of the District Attorney who employs the member.



Section 12-17-227.3 - (Effective November 8, 2016, subject to contingencies) Transfer of membership service and accumulated contributions.

(a) Any active and contributing member of the District Attorneys' Plan who, not more than one year prior to becoming a member of the plan was a member of the Employees' Retirement System of Alabama or the Teachers' Retirement System of Alabama, may elect to transfer his or her membership service and accumulated contributions in the Employees' Retirement System or the Teachers' Retirement System to the District Attorneys' Plan.

(b) Any active and contributing member desiring to transfer any membership service and accumulated contributions under subsection (a) shall notify the Board of Control of the Employees' Retirement System of his or her election to transfer membership service and shall authorize the transfer of the amount of his or her accumulated contributions to his or her credit in the Employees' Retirement System or Teachers' Retirement System to his or her account in the District Attorneys' Plan.

(c) The Board of Control transferring the membership service and contributions shall thereupon certify to the Board of Control of the Employees' Retirement System and to the fund the amount of contributions and service creditable to the member at the time of separation from the transferring retirement system. The member shall be credited in the fund with the membership service and accumulated contributions so certified.

(d) Anything in this division to the contrary notwithstanding, in the application of the foregoing provisions of this section to a member whose membership service includes a period of service as a district attorney and a period of service in another employment classification, the benefit rates applicable to a district attorney shall apply to all membership service as a district attorney, and the benefit rates applicable to the member's other employment classification shall apply to membership service in such other classification. In all other respects, the pension under this section shall be determined on the basis of the member's employment classification at the time of his or her withdrawal from service.



Section 12-17-227.4 - (Effective November 8, 2016, subject to contingencies) Service retirement allowance.

(a) Any member who withdraws from service upon or after attainment of age 62 may retire upon written application to the Board of Control setting forth at what time, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he or she desires to be retired; provided, that any such member shall have completed 10 or more years of membership service in the District Attorneys' Plan.

(b) Any member who has attained age 62 and has previously withdrawn from service may retire upon written application to the Board of Control setting forth at what time, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he or she desires to be retired; provided, that any such member shall have completed 10 or more years of membership service.

(c) Upon retirement from service, the member shall receive a service retirement allowance which shall consist of an annuity, which shall be the actuarial equivalent of the member's accumulated contributions at the time of retirement, and a pension, which when added to the member's annuity shall be equal to three percent (3%) of the member's average final compensation multiplied by the member's number of years of membership service. Notwithstanding the foregoing, the service retirement allowance shall not exceed eighty percent (80%) of the member's average final compensation.



Section 12-17-227.5 - (Effective November 8, 2016, subject to contingencies) Disability retirement allowance.

(a) Upon application of an active and contributing member, any such member who has 10 or more years of membership service who becomes disabled may be retired on a disability retirement allowance by the Board of Control not less than 30 days nor more than 90 days next following the date of filing of such application; provided that the medical board, after a medical examination of such member, shall certify that such individual is totally and permanently mentally or physically incapacitated from regular and substantial gainful employment and that such member should be retired.

(b) Upon retirement for disability, the member shall receive a service retirement allowance if he or she has attained age 62; otherwise, he or she shall receive a disability retirement allowance which shall consist of an annuity, which shall be the actuarial equivalent of the member's accumulated contributions at the time of retirement, and a pension, which when added to the member's annuity shall be equal to three percent (3%) of the member's average final compensation multiplied by the member's number of years of membership service. Notwithstanding the foregoing, the disability retirement allowance shall not exceed eighty percent (80%) of the member's average final compensation.

(c) Once each year during the first five years following the retirement of a member on a disability retirement allowance and once every three-year period thereafter, the Board of Control may require any disability beneficiary who has not yet attained age 62 to undergo a medical examination, such examination to be made at the place of residence of such beneficiary or other place mutually agreed upon by a physician or physicians of or designated by the medical board. Should any disability beneficiary who has not yet attained age 62 refuse to submit to such medical examination, his or her retirement allowance may be discontinued until his or her withdrawal of such refusal, and should his or her refusal continue for one year, all his or her rights in and to his or her pension may be revoked by the Board of Control. Should the medical board report and certify to the Board of Control that a disability beneficiary has the capacity to engage in regular and substantial gainful employment, the Board of Control shall discontinue the beneficiary's retirement allowance until the beneficiary is otherwise eligible for service retirement.



Section 12-17-227.6 - (Effective November 8, 2016, subject to contingencies) Payments from plan; optional allowances; replacement beneficiaries.

(a) Should a member cease to be a district attorney except by death or by retirement under the provisions of this division, the contributions standing to the credit of his or her individual account in the fund shall be paid to him or her upon demand and, in addition to such payment, there shall be paid five-tenths of the interest accumulations standing to the credit of his or her individual account if he or she shall have not less than three but less than 16 years of membership service, six-tenths of such interest accumulations if he or she shall have not less than 16 but less than 21 years of membership service, seven-tenths of such interest accumulations if he or she shall have not less than 21 but less than 26 years of membership service and eight-tenths of such interest accumulations if he or she shall have not less than 26 years of membership service.

(b) In case of the death of a member eligible for service retirement pursuant to Section 12-17-227.4, an allowance shall be paid to the surviving spouse, or to such other person who the member shall have designated, in an amount that would have been payable if the member had retired immediately prior to his or her death and had elected Option 3, as set forth in subsection (d) or, alternatively, if the surviving spouse or other designee desires, he or she may choose to receive, in lieu of the allowance provided under Option 3, the accumulated contributions of the member plus an amount equal to the accumulated contributions of the member not to exceed $5,000.00 or the accumulated contributions of the member plus the benefit provided by Section 36-27B-3 if a benefit is payable under such section.

(c) Upon the death of a member on account of whom no survivor allowance is payable under subsection (b), the accumulated contributions of the member plus an amount equal to the accumulated contributions not to exceed $5,000 or the accumulated contributions of the member plus the benefit provided by Section 36-27B-3 if a benefit is payable under such section shall be paid to his or her estate or to such person as he or she shall have nominated by written designation duly executed and filed with the Board of Control.

(d) Optional allowances. With the provision that the election of an option shall be effective on the effective date of retirement, any member may elect prior to retirement to receive, in lieu of his or her retirement allowance payable throughout life, the actuarial equivalent, at that time, of his or her retirement allowance in a reduced retirement allowance payable throughout life with the provisions that:

(1) OPTION 1. If he or she dies before he or she has received in annuity payments the present value of his or her annuity as it was at the time of his or her retirement, the balance shall be paid to his or her legal representatives or to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Control;

(2) OPTION 2. Upon his or her death, his or her reduced retirement allowance shall be continued throughout the life of and paid to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Control at the time of his or her retirement;

(3) OPTION 3. Upon his or her death, one half of his or her reduced allowance shall be continued throughout the life of and paid to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Control at the time of his or her retirement; or

(4) OPTION 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he or she shall nominate; provided, that such other benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his or her retirement allowance and shall be approved by the Board of Control.

(e) Notwithstanding any other provisions of this section to the contrary, when a designated beneficiary for a member predeceases the member who is receiving a monthly benefit allowance provided under Option 2, 3, or 4, the member may designate a replacement beneficiary for the deceased beneficiary to become effective two years after the date of designation of the replacement beneficiary and an actuarial adjustment in the monthly benefit allowance of the member to cover any cost associated with designating a replacement beneficiary shall be reflected thereafter in the monthly benefit allowance received by the member, commencing with the first benefit allowance check received by the member following the date of designation of the replacement beneficiary.

(f) Notwithstanding any provision of this section to the contrary, if a retired member who is receiving a monthly benefit allowance provided under Option 2, 3, or 4 divorces his or her designated beneficiary, the member may designate a replacement beneficiary for the beneficiary to become effective two years after the date of designation of the replacement beneficiary and an actuarial adjustment in the monthly benefit allowance of the member to cover any cost associated with designating a replacement beneficiary shall be reflected thereafter in the monthly benefit allowance received by the member, commencing with the first benefit allowance check received by the member following the date of designation of the replacement beneficiary.



Section 12-17-227.7 - (Effective November 8, 2016, subject to contingencies) Cancellation of survivor allowance.

Any member of the plan who is retired and who has selected a survivor option may cancel the survivor allowance payable to his or her designated beneficiary. Such election shall be in accordance with the rules and regulations prescribed by the Board of Control and once made by the member shall be irrevocable. Any member who so elects to cancel a survivor allowance shall designate such new beneficiary as he or she shall nominate to receive a pro rata payment for the number of days the member shall live during the month of his or her death. Any cancellation of a survivor allowance under the provisions of this section shall be irrevocable by the member and payment of the pro rata amount for the number of days the member lives during the month of his or her death shall be in lieu of any other benefits heretofore payable.



Section 12-17-227.8 - (Effective November 8, 2016, subject to contingencies) Withholdings from retirement pay.

(a) Any member who, at the time of his or her retirement is a member of and holds a policy in any state group hospitalization or health insurance plan, may in writing authorize the Secretary-Treasurer of the state retirement system to withhold from his or her retirement pay a sufficient sum or amount to pay the premium on such policy.

(b) The Secretary-Treasurer of the state Employees' Retirement System, when authorized by a retired employee, is hereby authorized to withhold from the retirement pay of such employee a sufficient amount to pay the premium on such policy and remit the same to the insurance carrier.



Section 12-17-227.9 - (Effective November 8, 2016, subject to contingencies) Management and supervision of plan; rulemaking authority.

The District Attorneys' Plan shall be under the management and supervision of the Employees' Retirement System as a component of the Judicial Retirement Fund, with all contributions to the plan deposited and held in the same manner as contributions to the Judicial Retirement Fund. The Employees' Retirement System may adopt rules and regulations as necessary to implement the plan.



Section 12-17-227.10 - (Effective November 8, 2016, subject to contingencies) Legislation to include costs.

All proposed legislation affecting the plan shall be accompanied by an actuarial estimate of the cost involved in such proposed legislation.



Section 12-17-227.11 - (Effective November 8, 2016, subject to contingencies) Supernumerary program; participation election.

(a) A person serving as district attorney, supernumerary district attorney, or who has made an election to assume the office of supernumerary district attorney or is otherwise entitled to participate in the supernumerary district attorney program established under Division 2 of this article shall, subject to subsection (c), continue to serve or participate in the supernumerary district attorney program, which shall include the assumption of the office of the supernumerary district attorney after November 8, 2016 according to the terms and conditions of Division 2 of this article, notwithstanding the fact that the person may be re-elected after November 8, 2016 to the office he or she is holding on November 8, 2016.

(b) No person may participate in both the supernumerary district attorney program and the Employees' Retirement System based on the same service.

(c) A district attorney who was elected prior to November 8, 2016 and who is serving in the capacity of district attorney on and after November 8, 2016 and had prior service credit in the Employees' Retirement System, Teachers' Retirement System, or Judicial Retirement Fund prior to being elected district attorney shall have 30 days from November 8, 2016 to elect to participate in the District Attorneys' Plan established by this division. This election shall be irrevocable.

(d) An assistant or deputy district attorney who obtains service credit in that position as a Tier 1 plan member and is elected or appointed district attorney on or after November 8, 2016, may withdraw from service after completion of not less than 25 years of credible service and may retire without a reduction in retirement allowance upon written application to the Board of Control setting forth at what time, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he or she desires to be retired.



Section 12-17-227.12 - (Effective November 8, 2016, subject to contingencies) Fraud; correction of errors.

(a) Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this plan in any attempt to defraud such plan shall be guilty of a misdemeanor and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not exceeding $500.00, or imprisonment not exceeding 12 months, or both such fine and imprisonment, at the discretion of the court.

(b) Should any charge or error in the records result in any member or beneficiary receiving from the fund more or less than he or she would have been entitled to receive had the records been correct, the Board of Control shall correct such error and, as far as practicable, shall adjust the payment in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.



Section 12-17-227.13 - (Effective November 8, 2016, subject to contingencies) Exemption from taxes; assignability.

The right of a person to a pension, an annuity, a retirement allowance or to the return of contributions, the pension, annuity or retirement allowance itself and any optional benefit or any other right accrued or accruing to any person under this division and the moneys in the fund are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever and shall be unassignable except as in this division specifically otherwise provide.



Section 12-17-227.14 - (Effective November 8, 2016, subject to contingencies) Admissibility of evidence.

Official copies of records or documents maintained on microfilm, microfiche or other photo-reproductive material of archival quality by the Employees' Retirement System shall be admissible as primary evidence in any legal, judicial, or administrative proceeding or action for the purpose of proving the truth of the contents of the photo-reproduced copies of such records or documents, regardless of any rule of evidence or law relating to the proof of such matters, provided the Secretary-Treasurer of the Employees' Retirement System of Alabama certifies on such copies offered into evidence that the Employees' Retirement System of Alabama is not in possession of the original and that the copy is a true and correct representation of the original.



Section 12-17-227.15 - (Effective November 8, 2016, subject to contingencies) Relation to other laws.

No other provision of law in any other statute which provides wholly or partly at the expense of the State of Alabama or of any political subdivision thereof for pensions or retirement benefits for employees of the state shall apply to members of the plan established by this division, except as to provisions for coverage under the federal Social Security Act, as may be provided by state and federal laws.



Section 12-17-227.16 - (Effective November 8, 2016, subject to contingencies) Compliance with qualification standards.

The Board of Control is authorized to implement any new accounting procedures, funds, or administrative changes and to provide for the payment of benefits to members or beneficiaries of the plan as may be necessary to ensure the plan's compliance with the qualification standards required of public pension plans by the Internal Revenue Code of the United States.









Article 7 - Office of Prosecution Services.

Section 12-17-230 - Established; purpose.

(a) The Office of Prosecution Services is hereby established.

(b) It shall be the purpose of the Office of Prosecution Services to assist the prosecuting attorneys throughout the state in their efforts against criminal activity in the state. Such assistance may include:

(1) The obtaining, preparation, supplementing and dissemination of indexes to and digests of the decisions of the Supreme Court and the Court of Appeals of Alabama and other courts, statutes and other legal authorities relating to criminal matters;

(2) The preparation and distribution of model indictments, search warrants, interrogation advices and other common and appropriate documents employed in the administration of criminal justice at the trial level;

(3) The preparation and distribution of a basic prosecutor's manual and other educational materials;

(4) The promotion of and assistance in the training of prosecuting attorneys;

(5) The provision of legal research assistance to prosecuting attorneys;

(6) The provision of such assistance to law enforcement agencies as may be lawful; and

(7) The provision of such other assistance to prosecuting attorneys which is necessary for the successful implementation of this article or which hereafter may be authorized by law.



Section 12-17-231 - Executive director and staff not subject to merit system but eligible for state retirement benefits.

There shall be an executive director of the Office of Prosecution Services and whatever staff is necessary to carry out the purpose of this office. Such director and employees shall not be subject to the provisions of the State Merit System Act but shall be eligible to participate in the State Employees' Retirement System and shall be credited for retirement purposes by the Alabama State Retirement System for all time employed by the office prior to May 17, 1984, provided that the director and each employee shall pay to the secretary-treasurer within two years from May 17, 1984 the amount he would have been required to contribute to the Employees' Retirement System for each year of prior service had he been a member, together with eight percent compounded interest. Past employees may obtain credit for past service in the same manner as present employees.



Section 12-17-232 - Appointment, tenure, compensation and duties of executive director.

The Executive Committee of the Alabama District Attorneys Association shall appoint the executive director, shall fix the conditions of employment and tenure in office, and shall be responsible for the efficient discharge of his or her duties, all in accordance with the constitution and bylaws of the association. The executive committee shall fix the salary of the executive director within the total sum of funds available from all sources, but limited to federal grants, dues, contributions, gifts, and the funds described in Section 12-17-233. The executive director shall, with the advice and consent of the executive committee, employ persons within the total sum of moneys available from all sources, but limited to federal grants, dues, contributions, gifts, and the funds described in Section 12-17-233, fix their conditions of employment and tenure in office and shall be responsible for the efficient discharge of their duties.



Section 12-17-233 - Funding; annual audit.

It is the intention of the Legislature that the Office of Prosecution Services be funded from the several district attorney or solicitor funds of all 39 judicial circuits. This article hereby authorizes the lawful custodians of such funds to contribute moneys for the administration of the Office of Prosecution Services. Such custodians shall be required to remit, on a monthly basis, 10 percent of the moneys collected for their respective district attorney or solicitor funds to the Office of Prosecution Services; provided, that nothing contained in this article shall prohibit such custodians from contributing over and above 10 percent of the moneys collected for their respective district attorney or solicitor funds. The Department of Examiners of Public Accounts shall audit all the expenditures and revenues of this agency annually. The Legislature may make appropriations to said office, and the office is authorized to receive and expend any such appropriations.



Section 12-17-233.1 - Transfers of budget excesses.

For the purposes of Section 41-19-10, the Office of Prosecution Services is considered within the same program as the offices of district attorneys. Upon approval of the finance director, transfers of any budget excesses from district attorneys objects of expenditures may be made to the Office of Prosecution Services objects of expenditures. Any such transfers to said office shall not revert to the General Fund and may be expended by the Office of Prosecution Services in accordance with applicable law. Any such transfers to the Office of Prosecution Services are limited to two and one half percent of district attorneys annual budget.



Section 12-17-234 - Restriction on powers of office.

Anything in this article to the contrary notwithstanding, the Office of Prosecution Services may not exercise any power, supervisory or otherwise, undertake any duty or perform any function presently or hereafter assigned by law to the Governor of this state, the Attorney General, the Chief Justice of the Supreme Court or any district attorney of any court of record in this state.



Section 12-17-235 - Domestic violence resource prosecutor.

(a) There shall be created the position of a domestic violence resource prosecutor at the Office of Prosecution Services to be fully funded through the Department of Economic and Community Affairs at eighty thousand dollars ($80,000) per year.

(b) The domestic violence resource prosecutor shall have the following duties and responsibilities:

(1) To train prosecutors, law enforcement, and domestic violence shelters on the laws related to domestic violence.

(2) To be a liaison between the domestic violence shelters, prosecutors, and law enforcement.

(3) To advocate for victims of domestic violence.

(4) Any other duties as assigned by the Executive Director at the Office of Prosecution Services.






Article 8 - District Court Administrative Agency, Magistrates, and SupernumeraryMagistrates.

Division 1 - District Court Administrative Agency and Magistrates.

Section 12-17-250 - District court administrative agency created; powers and duties thereof; persons deemed officials of agency; judicial powers thereof generally.

The district court shall have under its supervision a district court administrative agency empowered to provide expeditious service in connection with administrative adjudication of minor misdemeanors, the issuance of warrants, certain juvenile justice functions, as provided by this title, and other powers provided by law; provided, that the clerk of the district court shall have responsibility for administration of said clerk's office.

The personnel designated by the judge or judges and the clerk of the district court, as magistrates and referees in juvenile cases, shall be considered as officials of such administrative agency. Such officials shall be vested with judicial power reasonably incident to the accomplishment of the purposes and responsibilities of the administrative agency; provided, that the clerk of the district court shall have responsibility for administration of said clerk's office.



Section 12-17-251 - Magistrates deemed chief officers of agency; appointment and powers of magistrates.

(a) The magistrates shall be considered the chief officers of such administrative agency, subject to the administrative direction of the clerk of the district court.

(b) The Supreme Court may, by rule, prescribe procedures for the appointment of magistrates by class or position. In addition thereto, the Supreme Court may provide for the appointment of other magistrates by the Administrative Director of Courts, upon recommendation and nomination by the judge or judges and the clerk of the district court under whom such magistrates are to serve.

(c) The powers of a magistrate shall be limited to:

(1) Issuance of arrest warrants and, where such magistrate is licensed to practice law in Alabama or was serving as a full-time magistrate or warrant clerk on September 1, 1976, and who continued in such capacity as a merit system employee in the district court, search warrants;

(2) Granting of bail in minor misdemeanor prosecutions;

(3) Receiving of pleas of guilty in minor misdemeanors where a schedule of fines has been prescribed by rule; and

(4) Such other authority as may be granted by law.



Section 12-17-252 - Supreme Court to provide rules of administration for agency.

The Supreme Court shall provide rules of administration for such administrative agency, including the bonding of all officials who will be handling money.



Section 12-17-253 - Election by inferior court judges whose positions abolished by Constitution to become magistrates for duration of unexpired terms as judges; salaries of such judges.

In the event that there exists within the State of Alabama a judge of a court inferior to the circuit court in any county, municipal judges excluded, who is not qualified under the provisions of Amendment 328 to the Constitution of Alabama to continue to be a judge and whose judgeship is abolished by said Amendment 328 prior to the expiration of his term, then said judge may elect to automatically become a magistrate under this title for the duration of his unexpired term as a judge; provided, that such election shall be made in writing prior to January 1, 1977, and filed with the Secretary of State.

The salary of such magistrate, to be paid by the state, shall be equal to the salary such judge earned as such inferior court judge on September 1, 1975.






Division 2 - Supernumerary Magistrates.

Section 12-17-260 - Who may become supernumerary magistrate.

If there exists within the State of Alabama judges or former judges of a court inferior to the circuit court in any county, municipal judges excluded, who, elected to become a magistrate under Section 4-106(g)(4) of Act No. 1205, S. 400, 1975 Regular Session (Acts of 1975, p. 2384), now appearing as Section 12-17-253, and such former magistrates shall have served a total of 16 years as said magistrates, taking into consideration for purposes of computing said 16 years the time served by said former magistrates as judges of said inferior court or its predecessor inferior court and who have reached or passed the age of 65, they may elect to become a supernumerary magistrate.



Section 12-17-261 - Filing of written declaration; issuance of commission.

Any former magistrate who is qualified to become a supernumerary magistrate under any of the provisions of this article may elect to become a supernumerary magistrate of the district court of the county in which said magistrate served as such official at any time within one year from April 28, 1988, by filing a written declaration to that effect with the Administrative Director of Courts at least 30 days prior to the time said former magistrate desires to become a supernumerary official. If the Administrative Director of Courts shall find that such applicant is qualified under any of the provisions of this article, a commission as supernumerary magistrate of the district court for the county in which he has served shall thereupon be issued to such applicant by the Secretary of State.



Section 12-17-262 - Term of office; salary.

Every such supernumerary magistrate shall serve for life and receive in equal monthly installments on the first of each month an annual salary to be paid by the state in an amount equal to 50 percent of the salary paid from time to time to supernumerary district attorneys under Acts 1969, No.1050, p. 1965, or its successors, now appearing as Section 12-17-215, for the payment of which an appropriation shall be made from the State General Fund.



Section 12-17-263 - Notice to Administrative Director of Courts of intention to become supernumerary magistrate; payment of percentage of salary earned as judge or magistrate; oath of office; appointment of supernumerary magistrate to fill vacancy.

A former magistrate electing to come under the provisions of this article shall notify the Administrative Director of Courts in writing of his intention to become a supernumerary magistrate. He must also pay to the State General Fund an amount equal to six percent of the salary earned each year in his capacity as magistrate or as a judge of an inferior court. Upon receipt of a former magistrate's application for a supernumerary appointment, the Administrative Director of Courts shall notify said applicant within 60 days of the receipt of said application and of the amount of the contribution due to be paid to the State General Fund. Such supernumerary magistrates of the district courts in the various counties of the State of Alabama shall take the oath of office prescribed for magistrates and if a vacancy shall occur in the office of magistrate in the county in which said supernumerary magistrate holds a commission, the Chief Justice of the Supreme Court may immediately appoint such supernumerary magistrate to fill said vacancy and such supernumerary magistrate so appointed shall immediately assume and exercise all of the duties, powers and authority of such official in said county, without further compensation, until a permanent successor is appointed or is otherwise selected.



Section 12-17-264 - Prior service credit.

Prior service credit may be obtained by any former magistrate who is entitled to take advantage of this article for years served in his individual capacity as magistrate or judge of any inferior court, municipal judges excluded, by contributing an amount equal to six percent of his then salary for each year for which prior service credit is sought.



Section 12-17-265 - Benefit to surviving spouse of supernumerary magistrate.

In the event of the death of any supernumerary magistrate in whose favor a monthly retirement allowance is accruing, his spouse shall be entitled to a monthly allowance equal to 50 per centum of the retirement allowance the supernumerary magistrate was receiving when he died, as hereinafter specified, for a period of up to 25 years. No spouse shall receive any benefits under this article unless such spouse was married to the deceased supernumerary magistrate at the time of his death and any benefits of a spouse under this article shall terminate in the event the spouse remarries.









Article 9 - Court Reporters.

Division 1 - General Provisions.

Section 12-17-270 - Appointment; qualifications; term of office; removal.

Each of the judges of the circuit courts of this state shall appoint a competent person to perform the duties of official court reporter of the courts in the circuit over which said judge presides. No two or more judges shall appoint the same court reporter. The official court reporter shall be an officer of the court and within his circuit shall have power to administer oaths and shall hold office at the pleasure of the judge, who shall have power to remove said official reporter at any time. The court reporter shall not be related to the trial judge within the fourth degree of consanguinity or affinity, and any appointment of a court reporter so related to the trial judge within the prohibited degree shall be void. The provisions of this section shall not apply to circuits which consist of only one county and have three or more than three judges.



Section 12-17-271 - Existing positions continued; authorization of additional positions by Administrative Director of Courts.

Positions for court reporters existing on October 10, 1975, shall continue as provided by law. Additional positions for court reporters in the circuit and district court may be authorized by the Administrative Director of Courts upon recommendation of presiding circuit judges.



Section 12-17-272 - Special roving reporters.

Special roving reporters may be appointed and serve at the pleasure of the Administrative Director of Courts on either a part-time or full-time basis and shall perform duties at places and in such manner as prescribed by the Administrative Director of Courts. The rate of compensation of such special roving reporter shall be established by the Administrative Director of Courts. Special reporters may be employed by a circuit judge or district court judge, as the work of the court requires, subject to prior approval of the Administrative Director of Courts as to the need of such employment, length of employment, amount of compensation and use thereof. Transcript fees of special roving reporters and special reporters shall be paid at the rate set for court reporters, pursuant to Section 12-17-276. The Administrative Director of Courts shall promulgate regulations providing for use by judges of official court reporters or previously appointed special roving reporters and special reporters when these reporters are not otherwise officially engaged in order that special reporters only be appointed when official reporters and special roving reporters are not available.



Section 12-17-273 - Oath.

Before any official court reporter, special reporter or roving reporter shall enter upon the duties of his office, he must subscribe to an oath to support the constitution and laws of the State of Alabama and to faithfully perform all the duties of such office.



Section 12-17-274 - Compensation; minimum state salary; cost-of-living increase.

(a) The official court reporters shall be paid a salary by the state in such amount as shall be established by law, to be paid as other state employees are paid.

(b) In addition to the salary paid by the state, each official court reporter shall be paid a salary by the counties composing the circuit in such amount as shall be established by law. In circuits composed of more than one county, each county shall pay its pro rata part thereof, based on the assessed tax valuation of all property in such county for the preceding year. The payments shall be made in favor of such official court reporter for the respective amounts due by the several counties each month and shall be paid by the treasurer of each county out of the general fund.

(c) This section shall not be construed to repeal or amend any local law, special law, general law, or general law of local application providing extra allowances, compensation, or expenses, for any official court reporter paid from the funds of any county or counties.

(d) Beginning on October 1, 1997, the state salary of all official court reporters not covered by the Merit System of the State of Alabama shall be thirty-eight thousand two hundred and sixty-three dollars and fifty-nine cents ($38,263.59) per year.

(e) In the event a cost-of-living pay raise bill for all state employees is enacted during the 1997 Regular Session of the Legislature, then no official court reporter who receives any increase in compensation under the terms of this section shall be entitled to such cost-of-living increase granted in any law granting a cost-of-living pay raise.



Section 12-17-275 - Duties.

The official court reporter shall attend in person, except as otherwise herein provided, the sessions of court held in the circuit for which he is appointed, and in every case, where directed by the judge or requested by a party thereto, he shall take full stenographic notes of the oral testimony and proceedings, except argument of counsel, and note the order in which all documentary evidence is introduced, all objections of counsel, the rulings of the court thereon and exceptions taken or reserved thereto. When directed by the judge, he shall attend the investigations of the grand jury and there take such notes of the testimony as directed by the district attorney or foreman. The original stenographic notes of such court reporter in each case or proceeding officially reported shall be preserved by him and treated as a part of the records of the respective courts, and upon his retirement from office, shall be turned over to the clerks of such courts. In cases where the testimony is taken orally before the judge, the court reporter, whenever ordered by the judge, shall transcribe his stenographic notes of such oral testimony and file the same.



Section 12-17-276 - Transcript fees.

Notwithstanding any statutes existing on October 10, 1975, which prescribe fees to be paid to court reporters for producing transcripts of their stenographic notes, the amounts of these fees may be fixed and adjusted by the Supreme Court at such times as it shall determine.



Section 12-17-277 - Fee for court reporter taxed as costs in cases utilizing reporter.

In all cases reported by an official court reporter or special reporter, there shall be taxed, as part of the costs of the case, a fee of $5.00 for each day or fraction thereof that such reporter shall be engaged in reporting a case, to be collected as costs as in other cases and, when collected, paid by the clerk of the court into the county treasury of the county in which the case is tried.






Division 2 - Supernumerary Circuit Court Reporters.

Section 12-17-290 - Qualifications for becoming supernumerary reporter.

While in service as an official circuit court reporter of the State of Alabama, any such reporter who is not a participating member of the Employees' Retirement System of Alabama:

(1) Who has a minimum of 12 years as a reporter of any probate court having equity jurisdiction or any circuit court of any one or more circuits of Alabama, the last 10 years of which must have been served as an official court reporter of any one or more circuits of Alabama, and who has become permanently and totally disabled, proof of such disability being made by certificate of three reputable physicians; or

(2) Who has a minimum of 15 years service as official circuit court reporter in any one or more circuits of Alabama and who is not less than 60 years of age; or

(3) Who has total service as an official circuit court reporter in any one or more circuit courts of Alabama of not less than 24 years, may elect to become a supernumerary circuit court reporter of the State of Alabama by filing a written declaration to that effect with the Chief Justice of the State of Alabama. If the Chief Justice of the State of Alabama shall find that any such declarant is qualified under either subdivision (1), (2) or (3) of this section, he shall notify the Secretary of State of such fact, who shall thereupon issue a commission as supernumerary circuit court reporter of the State of Alabama to such declarant.



Section 12-17-291 - Oath, powers and duties of supernumeraries.

Such supernumerary circuit court reporter shall take the oath of office prescribed by the Constitution for judicial officers and shall have and exercise all the duties, power and authority of official circuit court reporters of the circuit courts of Alabama and shall, upon request of the circuit judge or presiding judge of the circuit wherein said supernumerary circuit court reporter resides, attend any regular, adjourned or special session of the circuit court thereof.



Section 12-17-292 - Term; compensation.

Every supernumerary circuit court reporter shall serve for life and receive annually a salary equal to 50 percent of the state salary payable to official circuit court reporters, payable out of the State Treasury as other salaries are paid, but a supernumerary reporter designated to perform services as a reporter in court shall be compensated, in lieu of the salary specified in this section, in like manner and as official court reporters are paid, for the duration of his services in court.



Section 12-17-293 - Appropriation for salaries.

There is appropriated out of any funds in the State Treasury not otherwise appropriated such sum or sums as may be necessary to pay the salaries of supernumerary circuit court reporters provided for and commissioned under this division.









Article 10 - Bailiffs.

Section 12-17-310 - Existing positions continued; authorization of additional positions by Administrative Director of Courts.

Positions for bailiffs existing on October 10, 1975, shall continue as provided by law. Additional positions for bailiffs in the circuit and district court may be authorized by the Administrative Director of Courts upon recommendation of presiding circuit judges. Bailiffs, when authorized, shall be confidential employees employed by and serving at the pleasure of the judge in whose court they serve.



Section 12-17-311 - Number and compensation.

The number of bailiffs and the rate of compensation for each bailiff shall be established and fixed by the Administrative Director of Courts upon recommendation of the presiding circuit judge.






Article 11 - Referees.

Section 12-17-330 - Appointment; qualifications.

District court judges may appoint, with the approval of the Administrative Director of Courts, referees to serve in connection with juvenile cases. Referees must be licensed to practice law in this state.






Article 12 - Secretaries.

Section 12-17-340 - Judicial secretaries.

(a) Classified positions of secretaries existing under local government merit systems. Classified positions of secretaries existing under local government merit systems in those circuits having 15 or more circuit judges, serving the courts on October 10, 1975, shall be subject to the provisions of the State Merit System and all other benefits applicable to state employees; provided, that they shall have the retirement benefit options described in subdivision (b) (2) of Section 12-17-4.

(b) Additional confidential secretaries. In circumstances other than those provided in subsection (a) of this section, each circuit and district court judge may employ a confidential secretary without regard to civil service qualifications or regulations, to serve at the pleasure of the judge. However, before the appointment thereof, the Administrative Director of Courts shall certify to the state Comptroller and presiding circuit judge of the respective circuit that such a secretary is needed. The compensation of confidential secretaries shall be fixed by the Administrative Director of Courts.



Section 12-17-341 - Secretaries for clerks.

(a) Positions authorized and existing on June 1, 1975. Each circuit clerk who is authorized the position of confidential or private secretary as of June 1, 1975, shall be entitled to keep such position. Such confidential secretary shall be appointed and serve at the pleasure of the circuit clerk, shall be entitled to all rights, privileges and benefits of merit system employees and shall be paid from the same fund as merit system employees, without regard to merit system qualifications or regulations, at the highest rate of pay that an employee of the circuit clerk in his circuit is entitled to receive.

(b) Additional confidential secretaries. Each circuit clerk may employ a confidential secretary subject to the merit system for pay purposes only, to serve at the pleasure of the circuit clerk. However, before the appointment of such a secretary, not serving on June 1, 1975, the Administrative Director of Courts shall certify to the state Comptroller and presiding circuit judge of the respective circuit that such a secretary is needed; provided, that the job positions so authorized shall not become effective until the necessary appropriations have been provided.









Chapter 18 - JUDICIAL RETIREMENT.

Article 1 - Judicial Retirement Fund; Justices of Supreme Court, Judges ofCourts of Appeals and Judges of Circuit Courts Generally.

Section 12-18-1 - Judicial Retirement Fund created; composition of fund.

(a) There is hereby created and established a continuing fund to be known as the Judicial Retirement Fund.

(b) The fund shall be made up from contributions from justices of the Supreme Court, supernumerary justices of the Supreme Court, judges of the Court of Civil Appeals, judges of the Court of Criminal Appeals, judges and supernumerary judges of the circuit courts of the state, district judges and probate judges and from a yearly sum to be paid into such fund from the General Fund in the State Treasury in such amount as shall be sufficient to carry out the provisions of this chapter.



Section 12-18-2 - Administration of fund; disbursement of funds; appeals from decisions of Board of Control.

(a) The Judicial Retirement Fund shall be administered by the Secretary-Treasurer of the State Employees' Retirement System under the supervision of the Board of Control of the said State Employees' Retirement System, and said board of control shall be the trustee of such fund and shall handle such fund in the same manner and pursuant to the same rules and regulations that it handles funds in the State Employees' Retirement System.

(b) The State Comptroller shall issue warrants for the disbursement of such fund in the same manner that he issues warrants for the disbursement of funds of the State Employees' Retirement System.

(c) Any justice or judge or spouse and/or child of a justice or a judge who is aggrieved by any decision of the Board of Control shall have the right to appeal to the Supreme Court of Alabama, where the Supreme Court shall hear said appeal de novo.



Section 12-18-3 - Appropriation of moneys by Legislature for Judicial Retirement Fund; payment of state contributions to fund in event of failure of state to appropriate moneys, etc., for fund.

The Legislature from time to time shall appropriate sufficient moneys out of the General Fund of the State Treasury to sufficiently provide for the provisions of this chapter. The amount paid from the General Fund into the Judicial Retirement Fund annually shall not be less than the yearly contributions paid by all members.

Should the Legislature fail to appropriate moneys or sufficient moneys for the Judicial Retirement Fund, then the contributions from the state out of the General Fund to be paid into the Judicial Retirement Fund shall be paid out of moneys appropriated to the account designated for salaries of supernumerary justices and judges; provided, however, that such payments shall not adversely affect the amounts paid to any supernumerary justice or judge.



Section 12-18-4 - Entitlement to retirement and receipt of pension of justices of Supreme Court, judges of courts of appeals and judges of circuit courts generally; retirement order.

Every justice of the Supreme Court, judge of one of the courts of appeals or judge of a circuit court of the state who meets the requirements for retirement prescribed in this article shall be entitled to be retired and to receive a pension as hereinafter provided. Such retirement shall be on order of the Board of Control of the Judicial Retirement Fund and upon the request of the member to be retired or on an order signed by a majority of the members of the Supreme Court.



Section 12-18-5 - Applicability of article to justices and judges; contributions to retirement fund; granting of credit for military service.

(a) Every justice of the Supreme Court, judge of the Court of Civil Appeals, judge of the Court of Criminal Appeals, and judge of the circuit court of the state holding office on September 18, 1973, shall have the right of election to come under this article. Each justice or judge holding office on September 18, 1973, shall have the right, within three years from September 18, 1973, to file with the clerk of the Supreme Court of Alabama, an instrument in writing electing to come under this article. Each justice or judge of such courts elected or appointed to office after September 18, 1973, shall come under this article as a matter of law. After September 18, 1973, each justice and each judge who has elected to come under this article as provided by this section or who comes under this article by operation of law shall contribute to the Judicial Retirement Fund four and one-half percent of his earnable compensation; provided, that after February 1, 1977, the rate of contribution to be paid by the justices and judges shall be six percent of their salary derived from the State of Alabama, but the increased rate of contribution shall not be effective until February 1, 1977. For all pay dates beginning on or after October 1, 2011, the contribution to be paid by the justices and judges shall be eight and one-quarter percent (8.25%) of their salary. For all pay dates beginning on or after October 1, 2012, the rate of contribution to be paid by the justices and judges shall be eight and one-half percent (8.5%) of their salary. The percentages shall be deducted by the state Comptroller from each justice's or judge's salary and paid into the Judicial Retirement Fund in the State Treasury and credited to the individual account of the justice or judge from whose salary it was deducted.

(b) Members of the retirement fund who heretofore, during a term for which they had been appointed or elected to a judicial office covered by this article for which prior service credit toward retirement under this article is given, entered the military services of the United States, and judicial officers covered by this article hereafter entering the Armed Forces of the United States who return to service as a justice or judge shall be given full credit for the time of such military service; provided, that a contribution shall be made into the Judicial Retirement Fund in an amount equal to that which would have been contributed had the member remained and served in the judicial office to which he had been duly elected or appointed. Request for the service credit must be made within 90 days after returning to service as the justice or judge or the service credit shall be forfeited forever. When requests for the service credit have been approved by the Board of Control of the Judicial Retirement Fund and the Chief Justice of the Supreme Court, contributions as required shall commence within 60 days and be made in equal payments within the following 12 months. Military service credit granted to a justice or a judge shall include credit for service during World War II, but, in computing any service with the armed forces for credit after World War II, service credit granted shall be limited to service for a period not to exceed five years, provided that the justice or judge was on official leave of absence from his or her judicial position and further provided that the length of service so granted shall not exceed the term of office for which the justice or judge had been appointed or elected prior to his or her entering military service.

(c) The Supreme Court of Alabama may provide that the state shall pick up member contributions to the Judicial Retirement Fund, as required by this section and Section 12-18-52, on behalf of all appellate justices or judges, circuit, and district judges who participate in the Judicial Retirement Fund and that the counties shall pick up member contributions to the Judicial Retirement Fund, as required by Section 12-18-81, on behalf of all probate judges who participate in the Judicial Retirement Fund, by a corresponding reduction in the salary of the member, the picking up to be mandatory for all the judges, and the contributions so picked up shall be treated as employer contributions in determining tax treatment under the Internal Revenue Code. These contributions shall be paid from the same source of funds which is used in paying earnings to the member. If member contributions are so picked up they shall be treated for all other purposes of state law in the same manner and to the same extent as member contributions made prior to the date picked up.



Section 12-18-6 - Eligibility for retirement of justices of Supreme Court, judges of courts of appeals and judges of circuit courts.

(a) The Chief Justice or any associate justice of the Supreme Court, any judge of the Court of Civil Appeals or any judge of the Court of Criminal Appeals serving on September 18, 1973, who elects to become a member of the retirement system hereby established, and any such justice or judge assuming such office after September 18, 1973, may elect to be retired pursuant to this article if he:

(1) Has served as much as five years as a justice of the Supreme Court or as a judge of one of the courts of appeals or as a judge of the circuit court or any two or more of them consecutively and has become permanently physically or mentally unable to carry out his duties on a full-time basis, proof of such disability being made by certificate of three reputable physicians;

(2) Has served for 12 years as a justice of the Supreme Court or as a judge of one of the courts of appeals or one of the circuit courts or any two or more of them and has reached or passed the age of 65 years;

(3) Has served for 15 years as a justice of the Supreme Court or as a judge of one of the courts of appeals or one of the circuit courts or any two or more of them and has attained age 62 less one year for each year of service in excess of 15;

(4) Has served for 10 years as justice of the Supreme Court or as a judge of one of the courts of appeals or one of the circuit courts or any two or more of them and is not less than 70 years of age; or

(5) Has served for not less than 18 years or three full terms or a time equal to three full terms as a justice of the Supreme Court or as a judge of one of the courts of appeals or one of the circuit courts.

(b) Any judge of a circuit court who was serving on September 18, 1973, who elects to become a member of the retirement fund hereby established and any circuit judge assuming such office after September 18, 1973, may elect to be retired pursuant to this article if he:

(1) Has served as much as five years as a circuit judge and has become permanently physically or mentally unable to carry out his duties on a full-time basis, proof of such disability being made by certificate of three reputable physicians;

(2) Has served for 12 years as a circuit judge and has reached or passed the age of 65 years;

(3) Has served for 15 years as circuit judge and is not less than 62 years of age or has served as such for more than 15 years and has attained age 62 less one year for each year of service in excess of 15;

(4) Has served continuously for 10 years as circuit judge and is not less than 70 years of age; or

(5) Has served for not less than 18 years or three full terms or a time equal to three full terms as a circuit judge.



Section 12-18-7 - Filing of declaration as to intention to retire by justices of Supreme Court, judges of courts of appeals and judges of circuit courts; endorsement and forwarding thereof by Chief Justice of Supreme Court; oath, powers, duties, etc., of retired justices and judges; forfeiture of right to receive retirement benefits by certain justices or judges upon failure to file declaration of intention to retire.

(a) Any justice of the Supreme Court or any judge of one of the courts of appeals or of a circuit court of the state who desires to be retired pursuant to this article shall file a written declaration relative to his intention to elect such retirement with the Chief Justice of the Supreme Court, who, upon finding the existence of the conditions prerequisite to such retirement, shall endorse his findings thereon and forward said declaration to the Secretary-Treasurer of the Judicial Retirement Fund.

(b) The retiring justice or judge, upon being retired, shall take the oath of office as a retired justice or judge and thereupon become an extra or additional judge of the state. Thereafter, on the request of the Chief Justice, the presiding judge of one of the courts of appeals or the Governor, any such retired justice or judge may serve on the Supreme Court, on either of the courts of appeals or on any circuit court in the state. Such retired justice or judge, when serving on a court in the absence or disqualification of the regular justice or judge, as the case may be, shall have and exercise all the duties and functions of the regular justice or judge for whom he is substituting. When serving on a court for reasons other than the absence or disqualification of the regular justice or judge, the duties of a retired justice or judge shall be as prescribed by the Chief Justice when serving on the Supreme Court or by the presiding judge when serving on a court of appeals or by the presiding judge, when serving in a circuit court; provided, that nothing contained in this provision shall prevent the Chief Justice from assigning a justice or a judge to special temporary duty in other courts. A recital in the minutes of the court that a regular justice or judge is absent or disqualified and that a retired justice or judge is sitting in his place at the request of the Chief Justice, the presiding judge of one of the courts of appeals or the Governor shall be conclusive evidence of his authority to act.

(c) The Chief Justice or any associate justice of the Supreme Court or any judge of a court of appeals or a circuit court who becomes 70 years of age during the term for which he has been elected and is serving, who is qualified to be retired pursuant to this article and who does not at or before the expiration of his term file his written declaration stating that he intends to retire at the end of the term he is then serving shall be deemed to have waived and forfeited his right to receive any retirement benefits under this article. He shall, however, be entitled to a refund of his contributions to the retirement fund.



Section 12-18-8 - Transfer into Judicial Retirement Fund of contributions made to Employees' Retirement System of Alabama and receipt of credit for prior service under Employees' Retirement System, etc., upon payment of contribution for prior years of service; refund of contributions to Judicial Retirement Fund upon termination of service prior to eligibility for retirement benefits under article.

(a) Any justice or judge holding office as a member of the Supreme Court, a court of appeals or of a circuit court on September 18, 1973, who has paid contributions into the Employees' Retirement System of Alabama, shall be entitled to have such contributions transferred from the Employees' Retirement System of Alabama into the Judicial Retirement Fund and to receive credit for the time of service he had acquired under the Employees' Retirement System of Alabama as time of service in the judicial position which he holds on September 18, 1973, regardless of whether or not such time of service was continuous, provided such time of service acquired under the Employees' Retirement System of Alabama was in a legal or judicial position, and further provided such justice or judge requests such transfer within three years from September 18, 1973. Upon request of such justice or judge, the Secretary-Treasurer of the Employees' Retirement System of Alabama shall transfer such contributions and accrued interest thereon into the Judicial Retirement Fund and shall certify to the Judicial Retirement Fund and to such justice or judge the time of service that such justice or judge has accumulated in the Employees' Retirement System of Alabama, which said time of service shall count toward any judicial retirement benefit. Any justice or judge of the Supreme Court, a court of appeals or of a circuit court holding office on September 18, 1973, who has had time of service in a legal or judicial position in which he could have become a member of the Employees' Retirement System of Alabama, if he had elected to do so but did not so elect, or who has time of service in the Employees' Retirement System of Alabama in a legal or judicial position, but has since withdrawn the contributions to such system or who has time of service in the Legislature of Alabama, provided that credit may be claimed for a maximum of two and one-half years' service in the Legislature, shall be entitled to have such time of service, regardless of whether or not such time of service was continuous, treated as time of service in the judicial position he holds on September 18, 1973; provided, that such justice or judge shall pay into the Judicial Retirement Fund of Alabama a sum equal to four and one-half percent of his then annual salary for each year of such service that he elects to count toward judicial retirement; provided further, that such election and payment shall be made to the Secretary-Treasurer of the Employees' Retirement System of Alabama within three years from September 18, 1973. Should the records of the Employees' Retirement System of Alabama fail to reflect the position held thereunder, affidavits from disinterested persons that such position was a legal or judicial position shall suffice as proof thereof.

(b) Should the service of a justice or a judge of the Supreme Court, a court of appeals or a circuit court be terminated prior to the time he is entitled to receive retirement benefits under this article, then such justice or judge shall have the right to elect to withdraw from the Judicial Retirement Fund and to have refunded to him his contributions to the Judicial Retirement Fund plus accrued interest thereon; provided, that should such a justice or judge not elect to withdraw from the Judicial Retirement Fund he shall be entitled to receive a certificate from the Secretary-Treasurer of the Employees' Retirement System of Alabama showing the time of service he has accumulated toward retirement. If he has sufficient time of service for any retirement benefit provided for in this article, upon reaching a retirement age or upon becoming permanently disabled as defined in this article or upon his death, such certificate may be filed as proof of time of service with the then Secretary-Treasurer of the Judicial Retirement Fund in lieu of the requirements of Section 12-18-7; provided, that such justice or judge shall indicate to the Chief Justice of the Supreme Court his desire as to inactive or active retired status.



Section 12-18-8.1 - Time of service as full-time state prosecutor, etc., may be credited as time in judicial position with Judicial Retirement System.

Any justice of the Supreme Court or judge of one of the courts of appeals or any circuit court judge holding office on or before June 1,1976, who has time of service as a full-time state prosecutor or assistant state prosecutor in any circuit of the state, or who had time of service as an attorney for the State Milk Control Board, shall be entitled to have such time of service, regardless of whether or not such time of service was continuous, treated as time of service in the judicial position he holds on or before June 1, 1976, with the Judicial Retirement System; provided, however, that such time of service does not exceed five years; provided also that such justice or judge shall pay into the Judicial Retirement Fund of Alabama a sum equal to six percent of his then annual salary for each year of such service that he elects to count toward judicial retirement; provided further that such election and payment shall be made to the Secretary-Treasurer of the Employees' Retirement Systems of Alabama within one year from June 1, 1981. Should the records of the Employees' Retirement Systems of Alabama fail to reflect the position held thereunder and for which credit is sought under the provisions of this section, affidavit from one disinterested person that such position was that of a full-time prosecutor or assistant prosecutor of any circuit in this state, or as an attorney for the State Milk Control Board, shall suffice as proof thereof.



Section 12-18-8.2 - Eligibility for retirement of circuit judges; credit for former service in executive department of state; credit for service as full-time assistant district attorney, deputy district attorney or assistant attorney general.

(a) Any circuit judge who is an active and contributing member of the Judicial Retirement Fund of Alabama and has been such a member since February 1, 1977, and who has had full-time service as an administrative assistant and/or an executive assistant in the executive department of the state, or who had former service as a full-time assistant district attorney, a deputy district attorney or an assistant attorney general regardless of whether or not such time of service was continuous, may hereby claim and purchase credit in the judicial retirement fund for up to three years of such time of service.

(b) Any circuit judge eligible to claim and purchase credit for such service under subsection (a) shall be awarded such credit provided that such judge shall pay into the Judicial Retirement Fund of Alabama a sum of money which is equal to both the judge's and the state's annual contribution into the fund at the time of election to purchase aforesaid credit multiplied by each year or fraction thereof of such service credit claimed; provided further that such election and payment shall be made to the Secretary-Treasurer of the Employees' Retirement Systems of Alabama, administrator of the Judicial Retirement Fund, within one year from September 20, 1991, and prior to said judge's date of retirement.

(c) The provisions of this section to reopen the Judicial Retirement Fund for such service credit shall terminate one year from September 20, 1991, and no one shall be eligible to utilize any of the options granted herein if not fully exercised and paid prior to such date.



Section 12-18-8.3 - Restoration of prior creditable service; participation in other public retirement systems.

Notwithstanding any other provisions in this chapter, any judge who is currently a member of the Judicial Retirement Fund or who becomes a member of the Judicial Retirement Fund at a future date, who had previously withdrawn his or her funds from the Judicial Retirement Fund or whose account had been terminated due to a five-year absence shall have restored to him or her all creditable service if the judge completes two years of contributing membership service after he or she again becomes a member of the retirement fund and subsequently repays to the Secretary-Treasurer of the Judicial Retirement Fund the amount previously returned to him or her including compounded interest of eight percent to the date of repayment, prior to the date of retirement of the member.

Notwithstanding the foregoing provisions, any member who elects to purchase credit for withdrawn service shall be eligible to purchase the credit only to the extent that the member does not have credit established with any other public retirement system for the period of service. Should any member have established part credit with another public retirement system for any period of withdrawn service, then the member shall only be eligible to purchase that portion of the withdrawn service for which the member does not otherwise have credit. In determining credit with other public retirement systems, coverage under the federal Social Security program shall not be considered. The provisions of this section that allow creditable service to be restored for previously withdrawn service shall terminate February 1, 1998, and no one shall be eligible to utilize any of the options granted herein if not fully exercised and paid prior to February 1, 1998.



Section 12-18-9 - Offices deemed vacant upon retirement of justices of Supreme Court, judges of courts of appeals or judges of circuit courts; filling of vacancies.

Whenever a justice of the Supreme Court or judge of one of the courts of appeals or judge of a circuit court of the state retires pursuant to this article the office then held by him shall become vacant, and the vacancy shall be filled as provided by Constitutional Amendment No. 328 or other applicable provisions of the Constitution.



Section 12-18-10 - Retirement and disability benefits of justices of Supreme Court, judges of courts of appeals and judges of circuit courts; payment of benefits to spouses upon death of justices or judges; call to active duty status of retired justices or judges; powers, duties, compensation, etc., of retired justices or judges on active duty status; transfer of justices or judges from active to inactive status, etc.

(a) The retirement benefit payable to a justice of the Supreme Court or judge of one of the courts of appeals retiring pursuant to subdivision (2), (3), (4) or (5) of subsection (a) of Section 12-18-6 shall be 75 percent of the salary prescribed by law for the position from which he retires, payable monthly for the rest of his life. Such benefit shall continue to be 75 percent of his salary prescribed by law for such position and shall change in amount as such salary is hereafter increased or decreased by law and shall not be subject to writs of attachment or garnishment.

(b) The retirement benefit payable to a judge of a circuit court retiring pursuant to subdivision (2), (3), (4) or (5) of subsection (b) of Section 12-18-6 shall be 75 percent of the salary prescribed by law of the salary payable from the State Treasury to circuit judges. Such retirement benefits shall be payable monthly for the life of the beneficiary and shall continue to be 75 percent of the salary then prescribed by law for the respective position and shall change in amount as such salary is hereafter increased or decreased by law and shall not be subject to writs of attachment or garnishment.

(c) After the death of any justice or judge who had held office for a minimum of five years, his spouse shall receive a yearly benefit equivalent to three percent of the salary payable from the State Treasury prescribed by law for his former position as either a justice or judge, as the case may be, for each year of service, not to exceed 30 percent of such salary, payable monthly for the remainder of such spouse's life or until his or her remarriage, and such benefit shall change in amount as such salary is hereafter increased or decreased by law.

(d) Any justice or judge retiring pursuant to subdivision (1) of subsection (a) or subdivision (1) of subsection (b) of Section 12-8-6 who has served for 10 years shall be entitled to a disability benefit allowance payable monthly from the Judicial Retirement Fund equal to 75 percent of the salary payable from the State Treasury for the position he held at the time he retires. If such disabled justice or judge has served less than 10 years, he shall be entitled to receive a monthly disability benefit that is equal to 25 percent of the salary payable from the State Treasury for the position he held at the time he retires plus 10 percent of such salary for each year of service in excess of five years; provided, however, that in no event shall such justice or judge receive less than 30 percent of the annual salary being paid to a full-time justice or judge, as the case may be, from the State Treasury.

(e) Every justice or judge who has retired pursuant to this article may, on the request of the Chief Justice, the presiding judge of a court of appeals or the Governor, be called to active duty status and, when serving with the Supreme Court or courts of appeals, shall perform such duties as may be prescribed by the Chief Justice or the presiding judge of the court of appeals with which he is serving and, when serving in a circuit court, shall perform such duties as may be prescribed by the presiding judge in the circuit. Such retired justice or judge of a court of appeals in such active service status shall receive an additional sum during the term of such service which, when added to his retirement benefits, would amount to $250.00 per month less than the monthly salary paid a justice or judge of the appellate court from which he has retired. The salary paid a retired circuit judge called to active service with the Supreme Court or a court of appeals shall be the salary paid a circuit judge in the circuit from which said judge retired. The salary paid a retired circuit judge called to active service as a circuit judge shall be the salary paid a regular judge in the circuit to which he is assigned or in the circuit from which he retired, whichever is greater. In no event, however, shall the total compensation paid to a retired circuit judge on active status during any calendar year exceed a sum which is $1,000.00 less than the compensation received by a regular judge in the circuit from which such judge retired.

Whenever a retired justice or judge of a court of appeals is serving in a circuit court, he shall receive compensation equal to that due the regular judge of that circuit for the performance of such duties, such compensation to be paid in the same manner as the compensation of the regular circuit judge is paid; and, whenever a retired justice or a judge of a court of appeals is serving as an active member on the Supreme Court or on one of the courts of appeals, then he shall be entitled to receive, during the time of such service, compensation equal to that due a regular justice or judge for the performance of such duties, such compensation to be paid in the same manner as the compensation of a regular justice or judge is paid.

A retired justice or judge of one of the courts of appeals or circuit judge, while serving with the Supreme Court or one of the courts of appeals for reasons other than the absence or disqualification of a justice or judge, shall perform such duties as may be prescribed by the Chief Justice when serving with the Supreme Court, or as prescribed by the presiding judge of the court of appeals with which he may be serving.

(f) The Chief Justice, with the advice of the Supreme Court, or the presiding judge of a court of appeals, with the advice of the court over which he presides, shall determine whether such retired justice or judge is satisfactorily performing his assigned duties. Upon determination that such retired justice or judge is not satisfactorily performing such duties, such retired justice or judge shall immediately be removed from active status, and his additional active duty compensation shall be stopped.

(g) Except as provided in subsection (f) of this section, a retired justice or judge shall hold office as such additional or extra judge during good behavior and may be removed only for causes specified in the constitution. Such retired justices or judges may, however, but subject to the approval of the Chief Justice, be transferred to inactive status, upon request for such transfer. Justices or judges who revert to inactive status shall be entitled to the same retirement benefits prescribed in subsections (a) and (b) of this section for justices and judges who have retired.

(h) Nothing contained in this section or hereafter shall limit the power and authority of the Chief Justice to transfer a retired justice or judge from inactive status to active status or from active status to inactive status as the public interest in his judgment requires.



Section 12-18-11 - Crediting to circuit court judges toward retirement of prior service for which entitled to credit toward supernumerary status in position other than as circuit judge.

Any judge of a circuit court holding office on September 18, 1973 who is entitled to credit for prior service toward earning supernumerary status in a position other than as a circuit judge shall be entitled to have all such service credited toward retirement status under this article, provided he does so within three years from September 18, 1973, by notifying the Supreme Court in writing of the service for which he is at that time entitled to credit toward obtaining supernumerary status and for which he desires credit toward retirement under the Judicial Retirement Fund provided by this article. Upon receipt of such notice the Supreme Court shall make a judicial determination of the amount of such credit to which such judge is entitled and shall notify the board of control of the State Employees' Retirement System of this determination, and such service shall be credited to such judge's retirement benefits and shall be counted as time of service as a circuit judge under this article.



Section 12-18-12 - Applicability of provisions of article to future additional state judicial offices.

Should there hereafter be created a different or additional state judicial office, for which officeholders receive compensation from the State Treasury, then the provisions of this article shall be applicable to such state judicial officeholders; provided, however, that if the different or additional office is an appellate position, then the provisions applicable to a judge of the Court of Criminal Appeals or Court of Civil Appeals shall be applicable to such different or additional judicial office; and, if the different or additional judicial office is a trial position, then the provisions of this article applicable to a circuit judge shall be applicable to the different or additional judicial position.



Section 12-18-13 - Construction of article.

The provisions of this article are cumulative and shall not be construed to repeal or supersede any laws not inconsistent herewith.



Section 12-18-14 - Compliance with qualification standards.

The Board of Control of the Employees' Retirement System of Alabama is authorized to implement any new accounting procedures, funds, or administrative changes and to provide for the payment of benefits to members or beneficiaries of the retirement fund as may be necessary to ensure the Judicial Retirement Fund's compliance with the qualification standards required of public pension plans by the Internal Revenue Code of the United States.






Article 2 - Supernumerary Justices of Supreme Court and Circuit Court Judges.

Section 12-18-30 - Right of election of justices of Supreme Court and judges of circuit courts becoming supernumerary justices or judges prior to September 18, 1973, to come under provisions of Article 1 of chapter; filing of instrument as to election with Clerk of Supreme Court.

Any former justice of the Supreme Court or judge of any of the several circuit courts of this state who became a supernumerary justice or judge under the applicable laws of this state prior to September 18, 1973, may elect to come under the provisions of Article 1 of this chapter by filing with the Clerk of the Supreme Court of Alabama, within one year after October 1, 1976, an instrument in writing electing to come under the provisions of Article 1 of this chapter.



Section 12-18-31 - Contribution for payment of benefits to spouse of supernumerary justice of Supreme Court upon death thereof.

A supernumerary justice of the Supreme Court who desires that his spouse receive after his death the benefits provided in subsection (c) of Section 12-18-10 must, at the time of the filing of the instrument showing his election to come under the provisions of Article 1 of this chapter, pay into the judicial retirement fund an amount of money equal to the largest sum heretofore paid into that fund by a now retired justice of the Supreme Court between September 18, 1973, and the date of his retirement.



Section 12-18-32 - Contribution for payment of benefits to spouse of supernumerary circuit court judge upon death thereof.

A supernumerary judge of a circuit court who desires that his spouse receive, after his death, the benefits provided in subsection (c) of Section 12-18-10 must, at the time of the filing of the instrument showing his election to come under the provisions of Article 1 of this chapter, pay into the judicial retirement fund an amount of money equal to the largest sum heretofore paid into that fund by a now retired circuit court judge between September 18, 1973, and the date of his retirement.



Section 12-18-33 - Surviving spouses' election to obtain benefits under provisions of Article 1 of chapter; payment to Judicial Retirement Fund by surviving spouse at time of election.

The surviving spouse of any justice or judge, active or supernumerary, who died at any time before the expiration of one year from October 1, 1976, is authorized to elect to come under the provisions of Article 1 of this chapter and obtain the benefits thereof for spouses. Such election is to be manifested in the same manner and within the same time provided in Sections 12-18-30 through 12-18-32 for the election by a supernumerary justice or judge; except, that in cases of death of justices or judges, active or supernumerary, during the last six months of the year following October 1, 1976, an election by a surviving spouse shall be made within six months from the death of the deceased justice or judge.

The surviving spouse must, at the time of making the election, pay into the Judicial Retirement Fund a sum which would equal the amount required in this article to be paid by a supernumerary justice or judge electing at the time to come under the provisions of subsection (c) of Section 12-18-10.



Section 12-18-34 - Effective date.

The provisions of this article shall become effective on October 1, 1976. No contributions shall be paid, no elections shall be made and no benefits shall accrue under the provisions of this article until October 1,1976.






Article 2A - Eligibility Requirements.

Section 12-18-40 - Retirement at age 60; computation; cost-of-living; prior service.

On or after July 30, 1979, any person assuming office for the first time as a justice of the Supreme Court, judge of a court of appeals or a circuit judge, shall receive and be entitled to all retirement benefits prescribed in Title 12, Chapter 18, Articles 1 and 2, except as follows:

(1) The provisions of subdivisions (3) and (5) of both subsections (a) and (b) of Section 12-18-6, to the contrary notwithstanding, except for disability, no such justice or judge shall be eligible to receive judicial service retirement pay prior to attaining 60 years of age.

(2) The retirement pay or benefit of each such justice or judge shall be based and computed pursuant to the provisions of Section 12-18-10, at the percentage rate therein prescribed of his final salary received from the state at the time of retirement. Retired justices and judges coming under this article shall be entitled to receive cost-of-living increases in their retirement pay equal to any cost-of-living increment received by retired state employees from the State Employees Retirement System, as provided by the Legislature from time to time.

(3) The provisions of Section 12-18-8, to the contrary notwithstanding, no credit for prior creditable service shall be claimed by such justice or judge for inclusion toward judicial retirement except prior creditable service as a judge.

(4) In order for any person, electing to retire under the provisions of this article, to receive benefits authorized for the judicial office in which he is serving at the time of retirement, he must have served not less than one full term, or a time equal to a full term, in such office; if such person has served for a lesser period in such office, he shall only be entitled to retire in, and receive the benefits for, any previous judicial office in which he shall have served for not less than one full term, or a time equal to a full term, such person otherwise having attained the number of years of creditable service and age for such retirement, including all service in the office held at the time of retirement.



Section 12-18-41 - Prior creditable service as district or county court judge.

Any person with service as a judge of a district court who assumes the office of circuit judge or as a justice of the Supreme Court or judge of a court of appeals shall be entitled to receive creditable service for such time served as judge of a district or county court for inclusion toward retirement under Title 12, Chapter 18, Articles 1 and 2.






Article 3 - District Court Judges.

Section 12-18-50 - Entitlement to retirement and receipt of pension of district judges generally; retirement order.

Every district judge who meets the requirements for retirement prescribed in this article shall be entitled to be retired and to receive a pension as provided in this article. Such retirement shall be on order of the Board of Control of the Judicial Retirement Fund and upon the request of the district judge to be retired or on an order signed by a majority of the members of the Supreme Court.



Section 12-18-51 - Right of election of judges of county courts or full-time municipal court judges entitled to receive commissions as district judges to come under provisions of Article 1 of chapter; filing of notice of election with Clerk of Supreme Court, Secretary-Treasurer of Judicial Retirement Fund and governing body of county or municipality; applicability of provisions of Article 1 of chapter to district court judges elected or appointed to office after October 10, 1975.

(a) Each judge of a county court or full-time municipal court judge entitled to receive a commission as a district judge pursuant to the Constitution shall have a right to elect to come under the provisions of Article 1 of this chapter in accord with the provisions of this article, but a full-time municipal court judge shall not be entitled to credit to determine eligibility for retirement under Section 12-18-55 for any service prior to such election.

(b) Such election shall be made by written notice filed within 30 days from the issuance of the commission with the Clerk of the Supreme Court and the Secretary-Treasurer of the Judicial Retirement Fund. Each such judge of a county court shall also file notice of such election with the county commission of the county in which he resides. Each such full-time municipal court judge shall also file such notice with the governing body of the municipality ceasing to have a city or municipal court.

(c) Each district judge elected or appointed to office after October 10, 1975, shall come under the provisions of Article 1 of this chapter as a matter of law.



Section 12-18-52 - Contributions to retirement fund by judges.

After January 16, 1977, each district judge who comes under the provisions of Article 1 of this chapter by election or by operation of law shall contribute to the Judicial Retirement Fund annually, payable in equal monthly installments, four and one-half percent of his annual compensation paid by the State of Alabama; provided, that after February 1, 1977, the rate of contribution to be paid by such judge shall be six percent of his salary derived from the State of Alabama, but such increased rate of contribution shall not be effective until February 1, 1977. For all pay dates beginning on or after October 1, 2011, the contribution to be paid by the judges shall be eight and one-quarter percent (8.25%) of their salary. For all pay dates beginning on or after October 1, 2012, the rate of contribution to be paid by the judges shall be eight and one-half percent (8.5%) of their salary. Such percentages shall be deducted by the state Comptroller from each such judge's salary and paid into the Judicial Retirement Fund in the State Treasury and credited to the individual account of the judge from whose salary it was deducted.

The Supreme Court of Alabama may provide that the state shall pickup member contributions to the Judicial Retirement Fund, as required by Section 12-18-5 and this section, on behalf of all appellate justices or judges, circuit and district judges who participate in the judicial retirement fund and that the counties shall pickup member contributions to the Judicial Retirement Fund, as required by Section 12-18-81, on behalf of all probate judges who participate in the Judicial Retirement Fund, by a corresponding reduction in the salary of the member, such pickup to be mandatory for all such judges, and the contributions so picked up shall be treated as employer contributions in determining tax treatment under the Internal Revenue Code. These contributions shall be paid from the same source of funds which is used in paying earnings to the member. If member contributions are so picked up they shall be treated for all other purposes of state law in the same manner and to the same extent as member contributions made prior to the date picked up.



Section 12-18-53 - Payment into Judicial Retirement Fund of moneys previously paid into retirement funds for benefit of judges by counties or municipalities; crediting to judges of such payments.

When a district judge elects to come under the provisions of Article 1 of this chapter, all money paid by the county or municipality into a retirement fund for the benefit of such judge shall immediately be paid into the Judicial Retirement Fund on account of the judge electing to come under the article, and the same shall be credited to him under the rules and regulations applicable to similar contributions under the Employees' Retirement System of Alabama.



Section 12-18-54 - Election as to withdrawal from retirement fund and refunding of contributions or receipt of certificate of time of service accumulated toward retirement upon termination of service of judge prior to eligibility for retirement benefits under article; filing of certificate as proof of time of service for retirement benefits under article upon reaching of retirement age or death of judge.

Should the service of a district judge be terminated prior to the time said judge is entitled to receive retirement benefits under this article, such judge shall have the right to elect to withdraw from the Judicial Retirement Fund and to have refunded his contributions to the Judicial Retirement Fund, plus accrued interest thereon, under the same rules, regulations and rates applicable to similar refunds of contributions under the Employees' Retirement System; provided, that should such judge not elect to withdraw from the Judicial Retirement Fund he shall be entitled to receive a certificate from the Secretary-Treasurer of the Employees' Retirement System of Alabama showing the time of service accumulated toward retirement.

If any such judge has sufficient time of service for any retirement benefit provided by this article, upon reaching a retirement age or upon death, such certificate may be filed as proof of time of service with the Chief Justice of the Supreme Court.



Section 12-18-55 - Eligibility for retirement of district judges; right of election of former county court judges, district attorneys or assistant district attorneys serving as circuit judges on January 16, 1977, to come under provisions of Article 1 of chapter; filing of notice of election with Clerk of Supreme Court by same.

(a) Any district judge shall be eligible for retirement and may elect to be retired pursuant to this article if he:

(1) Has served as much as five years as a district judge or judge of a county court immediately prior to retirement and has become permanently, physically, or mentally unable to carry out his duties on a full-time basis, proof of such disability being made by certificate of three reputable physicians;

(2) Has served for 12 years as a district judge or judge of a county court and has reached or passed the age of 65 years;

(3) Has served for 15 years as a district judge or judge of a county court and is not less than 62 years of age or has served as such for more than 15 years and has attained age 62, less one year for each year of service in excess of 15; provided, however, that no district court judge shall retire under the provision of this subdivision prior to attaining the age of 60 years;

(4) Has served for 10 years as a district judge or judge of a county court and is not less than 70 years of age; or

(5) Has served for not less than 18 years or three full terms or a time equal to three full terms as a circuit judge, district judge, judge of a county court or any two or more of the positions; provided, that he shall not be less than 60 years of age.

(b) Any provision of this article to the contrary notwithstanding, a district court judge shall not be eligible to retire on service or otherwise receive service retirement benefits on account of his participation in said fund, unless such member shall have attained 60 years of age; provided, however, that nothing in this subsection shall be construed as limiting, altering or amending existing provisions of law relating to eligibility for entitlement to disability benefits.

(c) Any former judge of a county court, former district attorney or former deputy district attorney serving as circuit judge on January 16, 1977, shall have the right, within one year from January 16, 1977, to elect to come under the provisions of Article 1 of this chapter, receiving prior service credit under such article for years served as a judge of a county court, district attorney, or deputy district attorney to the same extent that years served as a circuit judge would render the circuit judge eligible for retirement, notwithstanding any contrary provisions of Article 1 of this chapter. The notice of election to come within Article 1 of this chapter shall be filed with the Clerk of the Supreme Court.



Section 12-18-56 - Filing of notice of intention to retire with Chief Justice of Supreme Court by district judge; endorsement and forwarding thereof by Chief Justice.

Any judge of the state who desires to be retired pursuant to this article shall file a written notice of election to retire with the Chief Justice of the Supreme Court, who, upon finding the existence of the conditions prerequisite to such retirement, shall endorse his findings thereon and forward said declaration to the Secretary-Treasurer of the Judicial Retirement Fund.



Section 12-18-57 - Office deemed vacant upon retirement of judge; filling of vacancy.

When a district judge retires pursuant to this article, the office then held by him shall become vacant, and the vacancy shall be filled as provided by the Constitution.



Section 12-18-58 - Judges' retirement benefits.

The annual retirement benefit payable to a judge retiring pursuant to subdivisions (2) through (5) of subsection (a) of Section 12-18-55 shall be 75 percent of the salary payable by the state to district judges on the date such judge retires. Retired district judges shall also be entitled to receive cost-of-living increases in their retirement pay equal to any cost-of-living increment received by retired state employees from the State Employees' Retirement System, as provided by the Legislature from time to time. District judges retirement benefits shall be payable monthly for the life of the beneficiary and shall not be subject to writs of attachment or garnishment.



Section 12-18-58.1 - Applicability of Sections 12-18-55 and 12-18-58.

The provisions of Sections 12-18-55 and 12-18-58 shall only apply to those district judges retiring on or after October 1, 1986. Any district judge who retired prior to October 1, 1986, shall be entitled to the benefits provided by law on the date of retirement, and shall also be entitled to receive cost-of-living increases received by retired state employees as may be provided by the Legislature after April 7, 1988.



Section 12-18-59 - Judges' disability benefits.

Any judge retiring pursuant to subdivision (1) of subsection (a) of Section 12-18-55 who has served for 10 years shall be entitled to a disability benefit allowance payable monthly from the Judicial Retirement Fund equal to 75 percent of the salary payable to the state for the position held at the time of retirement. A disabled judge who has served less than 10 years shall be entitled to receive a monthly benefit equal to 25 percent of the salary payable by the state for the position held at the time of retirement plus 10 percent of such salary for each year of service in excess of five years; provided, that in no event shall such judge receive less than 30 percent of the annual salary being paid to a full-time district court judge by the state at the time of his retirement.



Section 12-18-60 - Payment of benefits to spouses upon death of judges.

After the death of any district judge, who, while serving as an intermediate court judge or as a district judge, has contributed or paid into a county retirement system or to a state retirement system for a minimum of five years, his spouse shall receive a yearly benefit from the state equivalent to three percent of the salary payable from the State Treasury prescribed by law for his former position as a district judge or as an intermediate court judge, as the case may be, for each year of service not to exceed 30 percent of such salary, payable monthly for the remainder of such spouse's life or until their remarriage.



Section 12-18-60.1 - Applicability of Section 12-18-60.

The provisions of Section 12-18-60 shall be applicable to all persons now receiving district judge's spousal benefits or who may be entitled to such benefits prior to April 7, 1988.



Section 12-18-61 - Call to active duty of retired judges; compensation of retired judges on active duty; termination of active duty.

Any district judge who has retired pursuant to this article may be called by the Chief Justice to temporary active duty in any court.

The salary paid a retired district judge called to active duty shall be the salary paid a district judge in the district from which said district judge retired or the salary paid a resident district court judge in the district to which the judge is assigned, whichever is greater. In no event, however, shall the total compensation paid to a retired district judge on active duty during any calendar year exceed a sum which is $1,000.00 less than the compensation received by a regular judge in the district from which said judge is retired.

Such active duty may be terminated by order of the Chief Justice at any time.






Article 4 - Probate Judges.

Section 12-18-80 - Entitlement to retirement and receipt of pension of probate judges generally; retirement order.

Every probate judge who meets the requirements for retirement prescribed in this article shall be entitled to be retired and to receive a pension as provided in this article.

Such retirement shall be on order of the Board of Control of the Judicial Retirement Fund or on an order signed by the majority of the members of the Supreme Court and upon the request of the probate judge to be retired.



Section 12-18-81 - Right of election of probate judges holding office on or after December 27, 1973, to come under provisions of Article 1 of chapter; filing of instrument as to election with Clerk of Supreme Court, county commission and Secretary-Treasurer of State Employees' Retirement System; applicability of provisions of Article 1 of chapter to probate judges elected or appointed to office after October 1, 1976; state and local governing bodies authorized to pick up member contributions to retirement fund.

Each probate judge holding office in the several counties of Alabama on or after December 27, 1973, and prior to October 1, 1976, shall have a right to elect to come under the provisions of Article 1 of this chapter in accordance with the provisions of this article.

Each such probate judge who elects to come under the provisions of article 1 of this chapter shall, prior to the first Monday after the second Tuesday in January, 1977, file with the Clerk of the Supreme Court of Alabama, the county commission of the county in which each such probate judge serves and the Secretary-Treasurer of the Employees' Retirement System of Alabama an instrument in writing electing to come under the provisions of Article 1 of this chapter.

Each probate judge elected or appointed to office after October 1, 1976, shall come under the provisions of Article 1 of this chapter as a matter of law.

The Supreme Court of Alabama may provide that the state shall pick up member contributions to the Judicial Retirement Fund, as required by Sections 12-18-5 and 12-18-52, on behalf of all appellate justices or judges, circuit and district judges who participate in the Judicial Retirement Fund and that the counties shall pick up member contributions to the Judicial Retirement Fund, as required by this section, on behalf of all probate judges who participate in the Judicial Retirement Fund, by a corresponding reduction in the salary of the member, such picking up to be mandatory for all such judges, and the contributions so picked up shall be treated as employer contributions in determining tax treatment under the Internal Revenue Code. These contributions shall be paid from the same source of funds which is used in paying earnings to the member. If member contributions are so picked up they shall be treated for all other purposes of state law in the same manner and to the same extent as member contributions made prior to the date picked up.



Section 12-18-82 - Contributions to retirement fund by judges.

(a) Judges on fees. After October 1, 1976, each probate judge compensated by fees who elects to come under the provisions of Article 1 of this chapter or who comes under the provisions of Article 1 of this chapter by operation of law shall contribute to the Judicial Retirement Fund annually, payable in equal monthly installments, four and one-half percent of a sum, hereinafter referred to as the "base sum," that is, 90 percent of the annual state compensation now authorized by law to be paid to circuit judges in Alabama; provided, that, after February 1, 1977, the rate of contribution to be paid by such judge shall be six percent of his salary derived from the State of Alabama, but such increased rate of contribution shall not be effective until February 1, 1977. For all pay dates beginning on or after October 1, 2011, the contribution to be paid by the judges shall be eight and one-quarter percent (8.25%) of their salary. For all pay dates beginning on or after October 1, 2012, the rate of contribution to be paid by the judges shall be eight and one-half percent (8.5%) of their salary. The base sum shall be adjusted up or down in accordance with and equal to future changes that are made in the state compensation of such circuit judges. Such percentage shall be paid by each such probate judge into the Judicial Retirement Fund in the State Treasury and credited to the individual account of the probate judge from whose fees it was paid.

(b) Judges on salary. After October 1, 1976, each probate judge compensated by salary who elects to come under the provisions of Article 1 of this chapter or who comes under the provisions of Article 1 of this chapter by operation of law shall contribute to the Judicial Retirement Fund annually, payable in equal monthly installments, four and one-half percent of his salary; provided, that, after February 1, 1977, the rate of contribution to be paid by such judge shall be six percent of his salary derived from the State of Alabama, but such increased rate of contribution shall not be effective until February 1, 1977. For all pay dates beginning on or after October 1, 2011, the contribution to be paid by the judges shall be eight and one-quarter percent (8.25%) of their salary. For all pay dates beginning on or after October 1, 2012, the rate of contribution to be paid by the judges shall be eight and one-half percent (8.5%) of their salary. Such percentage shall be paid into the Judicial Retirement Fund in the State Treasury and credited to the individual account of the probate judge from whose salary it was deducted.



Section 12-18-83 - Election as to withdrawal from retirement fund and refunding of contributions or receipt of certificate of time of service accumulated toward retirement upon termination of service of judge prior to eligibility for retirement benefits under article; filing of certificate as proof of time of service for retirement benefits under article upon reaching of retirement age or death of judge.

Should the service of a probate judge be terminated prior to the time he is entitled to receive retirement benefits under this article, such probate judge shall have the right to elect to withdraw from the Judicial Retirement Fund and to have refunded his contributions to the Judicial Retirement Fund, plus accrued interest thereon, under the same rules and regulations and at the same rate governing the accrual and refund of interest under the Employees' Retirement System of Alabama; provided, that should such probate judge not elect to withdraw from the Judicial Retirement Fund he shall be entitled to receive a certificate from the Secretary-Treasurer of the Employees' Retirement System of Alabama showing the time of service he has accumulated toward retirement.

If any such judge has sufficient time of service for any retirement benefit provided by this article, upon reaching a retirement age or upon his death, such certificate may be filed as proof of time of service with the Chief Justice of the Supreme Court.



Section 12-18-84 - Eligibility for retirement.

Any probate judge serving on December 27, 1973, who elects to become a member of the retirement fund hereby established, and any probate judge assuming such office after October 1, 1976, may elect to be retired pursuant to this article if he or she qualifies under any one of the following:

(1) Has served as much as five years as a probate judge and has become permanently, physically or mentally unable to carry out his or her duties on a full-time basis, proof of such disability being made by certificate of three reputable physicians;

(2) Has served as much as 12 years as a probate judge and has reached or passed the age of 65 years;

(3) Has served as much as 15 years as probate judge and is not less than 62 years of age or has served as such for more than 15 years and has attained age 62, less one year for each year of service in excess of 15; provided, that such probate judge shall have attained not less than 60 years of age;

(4) Has served continuously as much as 10 years as probate judge and is not less than 70 years of age; or

(5) Has served for not less than 18 years or three full terms or a time equal to three full terms as a probate judge and is not less than 60 years of age; or

(6) Has served for not less than 24 years or four full terms or a time equal to four full terms as a probate judge, regardless of age, if upon electing to retire with less than 25 years of service, prior to his or her date of retirement he or she pays to the Secretary-Treasurer of the Judicial Retirement Fund a lump sum in an amount equal to the annual employer and employee contributions necessary to purchase one year of creditable service in the fund based on the final annual state salary earned by the judge during his or her most recent fiscal year of active judicial service.



Section 12-18-84.1 - Election to retire with 24 years of service.

Notwithstanding any law to the contrary, any judge of probate who has served for not less than 24 years on any one or more of such courts or has 24 years of creditable service in the Judicial Retirement Fund shall be eligible to retire under this chapter, regardless of age, if upon electing to retire with less than 25 years of service, prior to his or her date of retirement he or she pays to the Secretary-Treasurer of the Judicial Retirement Fund a lump sum in an amount equal to the annual employer and employee contributions necessary to purchase one year of creditable service in the fund based on the final annual state salary earned by the judge during his or her most recent fiscal year of active judicial service.



Section 12-18-85 - Filing of declaration as to intention to retire with Chief Justice of Supreme Court; endorsement and forwarding thereof by Chief Justice.

Any probate judge of the state who desires to be retired pursuant to this article shall file a written declaration relative to his intention to elect such retirement with the Chief Justice of the Supreme Court, who, upon finding the existence of the conditions prerequisite to such retirement, shall endorse his findings thereon and forward said declaration to the Secretary-Treasurer of the Judicial Retirement Fund.



Section 12-18-86 - Office deemed vacant upon retirement of judge; filling of vacancy.

When a probate judge retires pursuant to this article, the office then held by him shall become vacant, and the vacancy shall be filled as provided by the Constitution.



Section 12-18-87 - Benefits.

(a) Judges' retirement benefits. - The annual retirement benefit payable to a probate judge retiring pursuant to subdivisions (2), (3), (4), and (5) of Section 12-18-84 shall be 75 percent of the base sum or salary upon which such judge is paying the percentage as provided in subsection (a) or subsection (b) of Section 12-18-82 immediately prior to retirement. Such retirement benefit shall be payable monthly from the State Treasury for the life of the beneficiary.

(b) Spouses' benefits. - After the death of any probate judge who has held office for a minimum of five years, his or her spouse shall receive a yearly benefit from the State Treasury equivalent to the greater of $480.00 per year, multiplied by the number of years of service, not to exceed 10 years, or three percent of the base sum or salary upon which such probate judge was paying the percentage as provided in subsection (a) or subsection (b) of Section 12-18-82 immediately prior to retirement, multiplied by the number of years service, not to exceed 10 years, payable monthly for the remainder of such spouse's life or until his or her remarriage.

(c) Judges' disability benefits. - Any probate judge retiring pursuant to subdivision (1) of Section 12-18-84, who has served for 10 years or more shall be entitled to a disability benefit allowance payable monthly from the Judicial Retirement Fund equal to 75 percent of the base sum or salary specified in subsection (a) or (b) of Section 12-18-82 applicable at the time of retirement. If such disabled probate judge has served less than 10 years, he shall be entitled to receive from the State Treasury a monthly disability benefit that is equal to 25 percent of such base sum or salary plus 10 percent of such base sum or salary for each year of service in excess of five years; provided, however, that in no event shall such justice or judge receive less than 30 percent of the annual salary being paid to a full-time probate judge, as the case may be, from the State Treasury.

(d) Minimum age for receipt of retirement benefits, etc. - Any provision of this article to the contrary notwithstanding, a probate judge shall not be eligible to retire on service or otherwise receive service retirement benefits on account of his participation in said fund unless such member shall have attained 60 years of age; provided, however, that nothing in this subsection shall be construed as limiting, altering or amending existing provisions of law relating to eligibility for entitlement to disability benefits.



Section 12-18-88 - Call to active duty of retired judges; compensation of retired judges on active duty; termination of active duty.

Every probate judge who has retired pursuant to this article may, on the request of the Chief Justice, be called to active duty status as a probate judge.

Such retired probate judge shall be entitled to receive from the county in which he is serving reimbursement for all reasonable and necessary expenses, including travel, incurred in the performance of such active duty.

Such active duty status shall be terminated by the appointment of a person to fill the vacancy occupied by such retired probate judge or by an order of the appointing authority.



Section 12-18-90 - Provisions of article not applicable to supernumerary probate judges; receipt of benefits as supernumerary probate judge, etc., by probate judge electing to come under provisions of Article 1 of chapter; transfer to Judicial Retirement Fund of moneys paid to counties under provisions of Article 3 of Chapter 13 of this title by probate judges electing to come under provisions of Article 1 of chapter.

This article shall not apply to any supernumerary probate judge.

No probate judge who elects to come under the provisions of Article 1 of this chapter shall be eligible to receive benefits as a supernumerary probate judge or benefits under any other state retirement program; provided, that any probate judge retired under this article may receive all social security benefits to which he or she is entitled, and the receipt of such shall not diminish the retirement benefits herein provided.

When a probate judge elects to come under the provisions of Article 1 of this chapter, all money paid to the county by such probate judge under the provisions of Article 3 of Chapter 13 of this title shall immediately be paid into the Judicial Retirement Fund in the State Treasury.



Section 12-18-91 - Effective date.

The provisions of this article shall become effective on October 1, 1976, unless otherwise provided in this article. No contributions shall be paid, no elections shall be made, and no benefits shall accrue under this article until October 1, 1976, unless otherwise provided in this article.



Section 12-18-92 - 1984 cost of living increase.

(a) There is hereby provided, commencing October 1, 1984, to any probate judge retired prior to October 1, 1983, under the Judicial Retirement Fund of Alabama and who is receiving a retirement allowance therefrom, a cost-of-living increase in his maximum retirement allowance as follows:

(1) If such person retired prior to October 1, 1979, a 15 percent increase in his maximum retirement allowance.

(2) If such person retired on or after October 1, 1979, but prior to October 1, 1981, a 10 percent increase in his maximum retirement allowance.

(3) If such person retired on or after October 1, 1981, but prior to October 1, 1983, a five percent increase in his maximum retirement allowance.

(b) Any person retired under the Judicial Retirement Fund of Alabama who assumed office for the first time on or after July 30, 1979, for purposes of this section, shall not be entitled to receive the cost-of-living increase provided.

(c) The board of control of the Employees' Retirement System shall determine annually the amount required to pay the costs of the benefits provided in this section and shall certify such amounts to the state Comptroller as payable to the Judicial Retirement Fund for the purpose herein defined.

The provisions of this subsection shall govern and override any seeming or actual conflicts with other provisions of this section.

(d) The provisions of this section are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to retired probate judges of Alabama; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.



Section 12-18-93 - Cost-of-living adjustments.

(a) Any retired judge of probate receiving benefits from the Judicial Retirement Fund shall be entitled to receive any cost-of-living adjustment provided by law for state employees who are retired under the State Employees' Retirement System after April 21, 1998.

(b) The cost-of-living adjustments provided for retired judges of probate under subsection (a) shall be financed from time to time, from the investment income of the Judicial Retirement Fund.






Article 5 - Transfer of Contributions and Creditable Service From Employees'Retirement System and Teachers' Retirement System to Judicial Retirement Fund.

Section 12-18-110 - Transfer of contributions and creditable service - Eligibility period; procedure.

(a) Any member of the Judicial Retirement Fund, who, not more than one year prior to becoming a member of the Judicial Retirement Fund, was a member of the Employees' Retirement System of Alabama or the Teachers' Retirement System of Alabama may elect to transfer to the Judicial Retirement Fund his or her creditable service and accumulated contributions in the Employees' or Teachers' Retirement System, as provided in this article.

(b) Any member desiring to transfer any creditable service and contributions shall notify the Board of Control of the Employees' Retirement System within one year after he or she becomes a member of the Judicial Retirement Fund, or, if a member of the fund on May 19, 1993, then, within one year after May 19, 1993, of his or her election to transfer the creditable service and shall authorize transfer of the amount of his or her accumulated contributions to his or her credit in the Employees' or Teachers' Retirement System to his or her account in the Judicial Retirement Fund.

(c) The Board of Control transferring the creditable service and contributions shall thereupon certify to the Board of Control of the Employees' Retirement System and to the Judicial Retirement Fund the amount of contributions and service creditable to the member at the time of separation from the transferring retirement system. The member shall be credited in the Judicial Retirement Fund with the creditable service and accumulated contributions so certified.



Section 12-18-111 - Transfer of contributions and creditable service - Eligibility requirements; adjusted benefits; formulas; district or probate judges excepted; spouses benefits.

(a) Any member of the Judicial Retirement Fund of Alabama whose creditable service and contributions have been certified and transferred to the Judicial Retirement Fund, shall be entitled to retire under the said fund on service or disability, upon attaining sufficient years of age and creditable service, including credit for service transferred to the fund under the provisions of this article, to qualify for said retirement, in accordance with the service and age requirements contained in this chapter for the judicial position in which such member is serving at the time of retirement, subject to the adjustments in benefits and allowances provided for in this section.

The surviving spouse of a member of the Judicial Retirement Fund shall be entitled to count or employ creditable service certified and transferred under this article to the fund on or before the date of death of the member in order to qualify for any benefits and/or allowances provided for said spouse under this chapter, subject to the adjustments in benefits and allowances provided for in this section.

(b) In the event a member of the Judicial Retirement Fund or the surviving spouse thereof, except a district or probate judge or surviving spouse thereof, must employ and count creditable service transferred under this article to qualify for retirement and/or benefits under the fund, the benefits or allowances payable to such member or spouse shall be calculated as follows, and shall be in lieu of any and all other rights, benefits and allowances, except social security payments:

(1) The annual service allowance payable to such retiring member shall be an annual amount equal to the sum of:

a. The amount which results when the current salary payable by the state for the judicial position from which the member is retiring is multiplied by the percentage factor resulting from multiplying 75 percent by the ratio created when the member's number of years of creditable service, excluding transferred credit, is compared to the number of years of creditable service required under this chapter, to retire on service with respect to the member's age at the time of retirement; and

b. Two and one-eightieth percent of the member's average final compensation, that is the average annual compensation, during the three years in the last 10 years of creditable service transferred under this article for which such average is highest, or during his entire period of transferred creditable service if less than three years credit is transferred under this article multiplied by the number of years of the member's creditable service transferred under the provisions of this article.

The annual service allowance shall be payable to a retiring member in equal monthly installments but, anything this section to the contrary notwithstanding, shall not exceed 75 percent of the current salary payable from the state for the judicial position from which the member retired.

(2) The annual allowance payable to the surviving spouse of a member shall be an annual amount equal to the sum of:

a. Three percent of the current salary payable from the state for the judicial position from which the deceased member retired or in which the member was serving, prior to retirement, at the time of death multiplied by the member's number of years of creditable service, excluding transferred credit; and

b. Forty percent of two and one-eightieth percent of the member's average final compensation for the creditable service transferred under this article multiplied by the number of years of the members' creditable service transferred under the provisions of this article.

The annual allowance to the surviving spouse shall be payable in equal monthly installments for the remainder of the surviving spouse's life or until remarriage, but anything in this section to the contrary notwithstanding, said annual allowance shall not exceed 30 percent of the current salary payable by the state to the judicial position from which the member retired or in which said member was serving prior to retirement at the time of death.

(3) The annual disability allowance payable to a retiring member shall be an annual amount equal to the sum of:

a. A percentage of the current salary payable by the state for the judicial position from which the member is retiring multiplied by the member's number of years of creditable service, excluding transferred credit, in accordance with the following schedule:

b. Two and one-eightieth percent of the average final compensation for the period of transferred service credit multiplied by the member's number of years of creditable service transferred under this article.

The annual disability allowance shall be payable in equal monthly installments but, anything in this section to the contrary notwithstanding, said allowance shall not exceed 75 percent of the current salary payable by the state to the position from which the member retired.



Section 12-18-112 - Transfer of contributions and creditable service - District judge's adjusted benefit formulas; spouse's benefits.

In the event a member of the Judicial Retirement Fund, who is a district judge, or a surviving spouse thereof, must employ and count creditable service transferred under this article to qualify for retirement and/or benefits under the fund, the benefits or allowances payable to such member or spouse shall be calculated as follows, and shall be in lieu of any and all other rights, benefits and allowances, except social security payments:

(1) The annual service allowance payable to a retiring district judge shall be an annual amount equal to the sum of:

a. The amount which results when 90 percent of the retirement benefits payable by the state to circuit judges on the date such district judge retires (as is provided under Section 12-18-58) is multiplied by the ratio created when the member's number of years of creditable service, excluding transferred credit, is compared to the number of years of creditable service section under Section 12-18-55, to retire on service with respect to the member's age at the time of retirement; and

b. Two and one-eightieth percent of the member's average final compensation, that is the average annual compensation, during the three years in the last 10 years of creditable service transferred under this article for which such average is highest, or during his entire period of transferred creditable service if less than three years credit is transferred under this article multiplied by the number of years of the member's creditable service transferred under the provisions of this article.

The annual service allowance shall be payable to such retiring district judge in equal monthly installments but, anything in this section to the contrary notwithstanding, shall not exceed 90 percent of the retirement benefits payable by the state to a circuit judge on the date such district judge retires.

(2) The annual disability allowance payable to a retiring district judge shall be an annual amount equal to the sum of:

a. A percentage of the salary payable by the state for an active district judge at the date such district judge retires multiplied by the member's number of years of creditable service, excluding transferred credit, in accordance with the following schedule:

b. Two and one-eightieth percent of the average final compensation for the period of transferred service credit multiplied by the member's number of years of creditable service transferred hereunder.

The annual disability allowance shall be payable in equal monthly installments but, anything in this section to the contrary notwithstanding, said allowance shall not exceed 75 percent of the salary payable by the state for the position from which the member retired at the time of retirement.

(3) The annual allowance payable to the surviving spouse of a district judge shall be an annual amount equal to the sum of:

a. Five hundred fifty dollars multiplied by the member's number of years of creditable service as a district judge or as an intermediate court judge excluding transferred service, and not to exceed 10 years; and

b. Forty percent of two and one-eightieth percent of the member's average final compensation for the creditable service transferred under this article multiplied by the number of years of the member's creditable service transferred under the provisions of this article.

The annual allowance to the surviving spouse shall be payable in equal monthly installments for the remainder of the surviving spouse's life or until remarriage, but, anything in this section to the contrary notwithstanding, said annual allowance shall not exceed the maximum survivor benefit allowable under Section 12-18-60.



Section 12-18-113 - Transfer of contributions and creditable service - Probate judge's adjusted benefit formulas; spouse's benefits.

In the event a member of the Judicial Retirement Fund, who is a probate judge, or a surviving spouse thereof, must employ and count creditable service transferred under this article to qualify for retirement and/or benefits under the fund, the benefits or allowances payable to such member or spouse shall be calculated as follows, and shall be in lieu of any and all other rights, benefits and allowances, except Social Security payments:

(1) The annual service allowance payable to a retiring probate judge shall be an annual amount equal to the sum of:

a. The amount which results when 75 percent of the base sum or salary upon which such judge was contributing, as provided in Section 12-18-82, immediately prior to retirement is multiplied by the ratio created when the member's number of years of creditable service, excluding transferred credit, is compared to the number of years of creditable service required under Article 4 of this chapter, to retire on service with respect to the member's age at the time of retirement; and

b. Two and one-eightieth percent of the member's average final compensation, that is the average annual compensation, during the three years in the last 10 years of creditable service transferred under this article for which such average is highest, or during his entire period of transferred creditable service if less than three years credit is transferred under this article multiplied by the number of years of the member's creditable service transferred under the provisions of this article.

The annual service allowance shall be payable to such retiring probate judge in equal monthly installments but, anything in this section to the contrary notwithstanding, shall not exceed 75 percent of the base sum or salary upon which such judge was contributing immediately prior to retirement.

(2) The annual disability allowance payable to a retiring probate judge shall be an annual amount equal to the sum of:

a. A percentage of the base sum or salary contributed upon immediately prior to retirement by such probate judge multiplied by the member's number of years of creditable service, excluding transferred credit, in accordance with the following schedule:

b. Two and one-eightieth of the average final compensation for the period of transferred service credit multiplied by the member's number of years of creditable service transferred under this article.

The annual disability allowance shall be payable in equal monthly installments but, anything in this section to the contrary notwithstanding, said allowance shall not exceed 75 percent of the salary or base sum upon which the member was contributing immediately prior to retirement.

(3) The annual allowance payable to the surviving spouse of a probate judge shall be an annual amount equal to the sum of:

a. Three percent of the base sum or salary upon which the judge of probate was paying the percentage as provided in subsection (a) or subsection (b) of Section 12-18-82 immediately prior to retirement, multiplied by the number of years of creditable service as a judge of probate, not to exceed 10 years.

b. Forty percent of two and one-eightieth percent of the member's average final compensation for the creditable service transferred under this article multiplied by the number of years of the member's creditable service transferred under the provisions of this article.

The annual allowance to the surviving spouse shall be payable in equal monthly installments for the remainder of the surviving spouse's life or until remarriage, but, anything in this section to the contrary notwithstanding, said annual allowance shall not exceed 30 percent of the salary upon which the judge of probate was paying the percentage as provided in subsection (a) or subsection (b) of Section 12-18-82 immediately prior to retirement.



Section 12-18-114 - Article supplemental to other related laws.

The provisions of this article are cumulative and supplemental to other law or laws relating to this subject and shall not be construed to repeal any law or part of law not directly in conflict herewith.






Article 6 - Retirement Upon 25 Years of Service; Allow to Purchase Credit for Final Year.

Section 12-18-130 - Applicability.

This article does not apply to anyone who assumed office as a justice of the Supreme Court, a judge of the Court of Civil Appeals, a judge of the Court of Criminal Appeals, or a circuit judge before July 30, 1979. This article also does not apply to anyone who assumed office as a district judge before July 30, 1979, and later assumed or assumes office as a justice of the Supreme Court, a judge of the Court of Civil Appeals, a judge of the Court of Criminal Appeals, or a circuit judge.



Section 12-18-131 - Eligibility to retire regardless of age.

Notwithstanding Section 12-18-40 or 12-18-55, any justice of the Supreme Court, any judge of the Court of Civil Appeals, any judge of the Court of Criminal Appeals, any circuit judge, or any district judge who has served for not less than 25 years on any one or more of such courts or has 25 years of creditable service in the Judicial Retirement System shall be eligible to retire under this chapter regardless of age.



Section 12-18-132 - Retirement benefits.

With the exception of justices of the Supreme Court and judges of the appellate courts, circuit courts, and district courts who assumed office prior to July 30, 1979, and who are exempted from Section 12-18-40, and this article, the retirement pay or benefits of any justice or judge qualifying for service retirement pursuant to this article shall be based and computed on the final salary received from the state at the time of his or her retirement in accordance with the percentage rate now prescribed by law. The retirement benefits of justices and judges who have 25 years of creditable service based on nonjudicial service which has been transferred to the Judicial Retirement System shall be calculated pursuant to Sections 12-18-111, 12-18-112, or 12-18-113, as applicable.



Section 12-18-133 - Purchase of additional credit.

Any justice of the Supreme Court, judge of the Court of Civil Appeals, judge of the Court of Criminal Appeals, circuit judge, or district judge who has 24 years of creditable service in the Judicial Retirement Fund of Alabama may elect to purchase credit in the Judicial Retirement Fund of Alabama for up to one additional year. Any justice or judge eligible to purchase such credit shall be awarded such credit provided that the justice or judge shall pay into the Judicial Retirement Fund of Alabama a sum of money which is equal to the annual contribution of both the justice or judge and the annual contribution of the state into the fund at the time of election to purchase the credit multiplied by each year or fraction thereof of service credit claimed. The election and payment shall be made to the Secretary-Treasurer of the Employees' Retirement System of Alabama, administrator of the Judicial Retirement Fund.



Section 12-18-134 - Construction of article.

The provisions of this article are cumulative and supplemental to other statutes or laws relating to judicial retirement and shall not be construed to repeal any law or part of law not directly in conflict herewith. Nothing herein shall be construed to eliminate, reduce, or modify any entitlement or benefit to which a justice or judge is now eligible or would be eligible under the retirement laws existing and in effect before July 1, 1998.






Article 7 - Judges' and Clerks' Plan for Retirement.

Section 12-18-150 - (Effective November 8, 2016, subject to contingencies) Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ACCUMULATED CONTRIBUTIONS. The sum of all the amounts deducted from the compensation of a member credited to his or her individual account in the Judges' and Clerks' Plan, together with regular interest thereon.

(2) ACTUARIAL EQUIVALENT. A benefit of equal value when computed upon the basis of the mortality tables adopted by the Board of Control and regular interest.

(3) ANNUITY. Payments for life derived from the accumulated contributions of a member. All annuities shall be payable in equal monthly installments.

(4) AVERAGE FINAL COMPENSATION. The average annual compensation of a judge or clerk with respect to which he or she had made contributions pursuant to Section 12-18-152 during the five years in his or her last 10 years of membership service for which the average is highest or during his or her entire period of membership service if less than five years.

(5) BENEFICIARY. Any person in receipt of a pension, an annuity, a retirement allowance or other benefit as provided by this article.

(6) BOARD OF CONTROL. The board provided for in Section 36-27-23 to administer the retirement system.

(7) EMPLOYER. The State of Alabama or any department, agency, or local governing body by which a judge or clerk is paid.

(8) FUND. The Judicial Retirement Fund provided for in this chapter.

(9) JUDGE OR CLERK. Any justice of the Supreme Court, judge of the Court of Civil Appeals, judge of the Court of Criminal Appeals, circuit judge, district judge, probate judge, or circuit clerk who is not a member of the Judicial Retirement Fund or Clerks' and Registers' Supernumerary Fund on November 7, 2016 and who is first elected or appointed to his or her position on or after November 8, 2016. This shall not include any judge or clerk who is a member of the Judicial Retirement Fund or Clerks' and Registers' Supernumerary Fund prior to November 8, 2016, regardless of when he or she is first appointed or elected to his or her judicial or clerk position.

(10) MEDICAL BOARD. The board of physicians provided for in Section 36-27-23.

(11) MEMBER. Any judge or clerk included in membership of the plan.

(12) MEMBERSHIP SERVICE. Service as a judge or clerk on account of which contributions are made.

(13) PENSION. Payments for life derived from money provided by the employer. All pensions shall be payable in equal monthly installments.

(14) PLAN. The Judges' and Clerks' Plan provided for in Section 12-18-151.

(15) REGULAR INTEREST. Interest compounded annually at the rate determined by the Board of Control.

(16) RETIREMENT. Withdrawal from active service with a retirement allowance or optional benefit in lieu thereof granted under this article.

(17) RETIREMENT ALLOWANCE. The sum of the annuity and the pension.

(18) RETIREMENT SYSTEM. The Employees' Retirement System of Alabama as defined in Section 36-27-2.



Section 12-18-151 - (Effective November 8, 2016, subject to contingencies) Judges' and Clerks' Plan established.

There is hereby created and established the Judges' and Clerks' Plan under the Judicial Retirement Fund.



Section 12-18-152 - (Effective November 8, 2016, subject to contingencies) Scope and application of plan; contributions.

(a) Every judge or clerk first elected or appointed to his or her position on or after November 8, 2016 who is not a member of the Judicial Retirement Fund or Clerks' and Registers' Supernumerary Fund on November 7, 2016 shall come under this article by operation of law. The plan shall not include any judge or clerk who is a member of the Judicial Retirement Fund or Clerks' and Registers' Supernumerary Fund prior to November 8, 2016, regardless of the type of judgeship position held. Each judge or clerk shall contribute to the fund eight and one-half percent (8.5%) of his or her annual salary or base sum as provided in Section 12-18-82. The percentages shall be deducted by the employer from each judge's or clerk's salary and paid into the fund in the State Treasury and credited to the individual account of the judge or clerk from whose salary it was deducted.

(b) On account of each member there shall be paid monthly by the employer an amount equal to a certain percentage of the annual salary of each member to be the employer's contribution. The percentage rate of such contribution shall be fixed for each fiscal year on the basis of the liabilities as shown by the last annual actuarial valuation, and such percentage rate as established by such valuation shall take effect the following October 1 and continue in effect for the fiscal year.



Section 12-18-153 - (Effective November 8, 2016, subject to contingencies) Transfer of membership service and accumulated contributions.

(a) Any active and contributing member of the Judges' and Clerks' Plan who, not more than one year prior to becoming a member of the plan was a member of the Employees' Retirement System of Alabama or the Teachers' Retirement System of Alabama, may elect to transfer his or her membership service and accumulated contributions in the Employees' Retirement System or the Teachers' Retirement System to the Judges' and Clerks' Plan.

(b) Any active and contributing member desiring to transfer any membership service and accumulated contributions under subsection (a) shall notify the Board of Control of the Employees' Retirement System of his or her election to transfer membership service and shall authorize the transfer of the amount of his or her accumulated contributions to his or her credit in the Employees' Retirement System or Teachers' Retirement System to his or her account in the Judges' and Clerks' Plan.

(c) The Board of Control transferring the membership service and contributions shall thereupon certify to the Board of Control of the Employees' Retirement System and to the fund the amount of contributions and service creditable to the member at the time of separation from the transferring retirement system. The member shall be credited in the fund with the membership service and accumulated contributions so certified.

(d) Anything in this article to the contrary notwithstanding, in the application of the foregoing provisions of this section to a member whose membership service includes a period of service as a judge or clerk and a period of service in another employment classification, the benefit rates applicable to a judge or clerk shall apply to all membership service as a judge or clerk, and the benefit rates applicable to the member's other employment classification shall apply to membership service in such other classification. In all other respects, the pension under this section shall be determined on the basis of the member's employment classification at the time of his or her withdrawal from service.



Section 12-18-154 - (Effective November 8, 2016, subject to contingencies) Service retirement allowance.

(a) Any member who withdraws from service upon or after attainment of age 62 may retire upon written application to the Board of Control setting forth at what time, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he or she desires to be retired; provided, that any such member shall have completed 10 or more years of membership service in the Judges' and Clerks' Plan.

(b) Any member who has attained age 62 and has previously withdrawn from service may retire upon written application to the Board of Control setting forth at what time, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he or she desires to be retired; provided, that any such member shall have completed 10 or more years of membership service.

(c) Upon retirement from service, a member who is a clerk shall receive a service retirement allowance which shall consist of an annuity, which shall be the actuarial equivalent of the member's accumulated contributions at the time of retirement, and a pension, which when added to the member's annuity shall be equal to three percent (3%) of the member's average final compensation multiplied by the member's number of years of membership service. Notwithstanding the foregoing, the service retirement allowance shall not exceed eighty percent (80%) of the member's average final compensation.

(d) Upon retirement from service, a member who is a judge shall receive a service retirement allowance which shall consist of an annuity, which shall be the actuarial equivalent of the member's accumulated contributions at the time of retirement, and a pension, which when added to the member's annuity shall be equal to four percent (4%) of the member's average final compensation multiplied by the member's number of years of membership service. Notwithstanding the foregoing, the service retirement allowance shall not exceed seventy-five percent (75%) of the member's average final compensation. A member who is a judge and who has attained 18 or more years of membership service shall be entitled to a retirement allowance of seventy-five percent (75%) of the member's average final compensation.



Section 12-18-155 - (Effective November 8, 2016, subject to contingencies) Disability retirement allowance.

(a) Upon application of an active and contributing member, any such member who has 10 or more years of membership service who becomes disabled may be retired on a disability retirement allowance by the Board of Control not less than 30 days nor more than 90 days next following the date of filing of such application; provided that the medical board, after a medical examination of such member, shall certify that such individual is totally and permanently mentally or physically incapacitated from regular and substantial gainful employment and that such member should be retired.

(b) Upon retirement for disability, a member who is a clerk shall receive a service retirement allowance if he or she has attained age 62; otherwise, he or she shall receive a disability retirement allowance which shall consist of an annuity, which shall be the actuarial equivalent of the member's accumulated contributions at the time of retirement, and a pension, which when added to the member's annuity shall be equal to three percent (3%) of the member's average final compensation multiplied by the member's number of years of membership service. Notwithstanding the foregoing, the disability retirement allowance shall not exceed eighty percent (80%) of the member's average final compensation.

(c) Upon retirement for disability, a member who is a judge shall receive a service retirement allowance if he or she has attained age 62; otherwise, he or she shall receive a disability retirement allowance which shall consist of an annuity, which shall be the actuarial equivalent of the member's accumulated contributions at the time of retirement, and a pension, which when added to the member's annuity shall be equal to four percent (4%) of the member's average final compensation multiplied by the member's number of years of membership service. Notwithstanding the foregoing, the disability retirement allowance shall not exceed seventy-five percent (75%) of the member's average final compensation. A member who is a judge and who has attained 18 or more years of membership service shall be entitled to a disability retirement allowance of seventy-five percent (75%) of the member’s average final compensation.

(d) Once each year during the first five years following the retirement of a member on a disability retirement allowance and once every three-year period thereafter, the Board of Control may require any disability beneficiary who has not yet attained age 62 to undergo a medical examination, such examination to be made at the place of residence of such beneficiary or other place mutually agreed upon by a physician or physicians of or designated by the medical board. Should any disability beneficiary who has not yet attained age 62 refuse to submit to such medical examination, his or her retirement allowance may be discontinued until his or her withdrawal of such refusal, and should his or her refusal continue for one year, all his or her rights in and to his or her pension may be revoked by the Board of Control. Should the medical board report and certify to the Board of Control that a disability beneficiary has the capacity to engage in regular and substantial gainful employment, the Board of Control shall discontinue the beneficiary's retirement allowance until the beneficiary is otherwise eligible for service retirement.



Section 12-18-156 - (Effective November 8, 2016, subject to contingencies) Payments from plan; optional allowances; replacement beneficiaries.

(a) Should a member cease to be a judge or clerk except by death or by retirement under the provisions of this article, the contributions standing to the credit of his or her individual account in the fund shall be paid to him or her upon demand and, in addition to such payment, there shall be paid five-tenths of the interest accumulations standing to the credit of his or her individual account if he or she shall have not less than three but less than 16 years of membership service, six-tenths of such interest accumulations if he or she shall have not less than 16 but less than 21 years of membership service, seven-tenths of such interest accumulations if he or she shall have not less than 21 but less than 26 years of membership service and eight-tenths of such interest accumulations if he or she shall have not less than 26 years of membership service.

(b) In case of the death of a member eligible for service retirement pursuant to Section 12-18-154, an allowance shall be paid to the surviving spouse, or to such other person who the member shall have designated, in an amount that would have been payable if the member had retired immediately prior to his or her death and had elected Option 3, as set forth in subsection (d) or, alternatively, if the surviving spouse or other designee desires, he or she may choose to receive, in lieu of the allowance provided under Option 3, the accumulated contributions of the member plus an amount equal to the accumulated contributions of the member not to exceed $5,000.00 or the accumulated contributions of the member plus the benefit provided by Section 36-27B-3 if a benefit is payable under such section.

(c) Upon the death of a member on account of whom no survivor allowance is payable under subsection (b), the accumulated contributions of the member plus an amount equal to the accumulated contributions not to exceed $5,000 or the accumulated contributions of the member plus the benefit provided by Section 36-27B-3 if a benefit is payable under such section shall be paid to his or her estate or to such person as he or she shall have nominated by written designation duly executed and filed with the Board of Control.

(d) Optional allowances. With the provision that the election of an option shall be effective on the effective date of retirement, any member may elect prior to retirement to receive, in lieu of his or her retirement allowance payable throughout life, the actuarial equivalent, at that time, of his or her retirement allowance in a reduced retirement allowance payable throughout life with the provisions that:

(1) OPTION 1. If he or she dies before he or she has received in annuity payments the present value of his or her annuity as it was at the time of his or her retirement, the balance shall be paid to his or her legal representatives or to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Control;

(2) OPTION 2. Upon his or her death, his or her reduced retirement allowance shall be continued throughout the life of and paid to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Control at the time of his or her retirement;

(3) OPTION 3. Upon his or her death, one half of his or her reduced allowance shall be continued throughout the life of and paid to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Control at the time of his or her retirement; or

(4) OPTION 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he or she shall nominate; provided, that such other benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his or her retirement allowance and shall be approved by the Board of Control.

(e) Notwithstanding any other provisions of this section to the contrary, when a designated beneficiary for a member predeceases the member who is receiving a monthly benefit allowance provided under Option 2, 3, or 4, the member may designate a replacement beneficiary for the deceased beneficiary to become effective two years after the date of designation of the replacement beneficiary and an actuarial adjustment in the monthly benefit allowance of the member to cover any cost associated with designating a replacement beneficiary shall be reflected thereafter in the monthly benefit allowance received by the member, commencing with the first benefit allowance check received by the member following the date of designation of the replacement beneficiary.

(f) Notwithstanding any provision of this section to the contrary, if a retired member who is receiving a monthly benefit allowance provided under Option 2, 3, or 4 divorces his or her designated beneficiary, the member may designate a replacement beneficiary for the beneficiary to become effective two years after the date of designation of the replacement beneficiary and an actuarial adjustment in the monthly benefit allowance of the member to cover any cost associated with designating a replacement beneficiary shall be reflected thereafter in the monthly benefit allowance received by the member, commencing with the first benefit allowance check received by the member following the date of designation of the replacement beneficiary.



Section 12-18-157 - (Effective November 8, 2016, subject to contingencies) Cancellation of survivor allowance.

Any member of the plan who is retired and who has selected a survivor option may cancel the survivor allowance payable to his or her designated beneficiary. Such election shall be in accordance with the rules and regulations prescribed by the Board of Control and once made by the member shall be irrevocable. Any member who so elects to cancel a survivor allowance shall designate such new beneficiary as he or she shall nominate to receive a pro rata payment for the number of days the member shall live during the month of his or her death. Any cancellation of a survivor allowance under the provisions of this section shall be irrevocable by the member and payment of the pro rata amount for the number of days the member lives during the month of his or her death shall be in lieu of any other benefits heretofore payable.



Section 12-18-158 - (Effective November 8, 2016, subject to contingencies) Withholdings from retirement pay.

(a) Any member who, at the time of his or her retirement is a member of and holds a policy in any state group hospitalization or health insurance plan, may in writing authorize the Secretary-Treasurer of the state retirement system to withhold from his or her retirement pay a sufficient sum or amount to pay the premium on such policy.

(b) The Secretary-Treasurer of the state Employees' Retirement System, when authorized by a retired employee, is hereby authorized to withhold from the retirement pay of such employee a sufficient amount to pay the premium on such policy and remit the same to the insurance carrier.



Section 12-18-159 - (Effective November 8, 2016, subject to contingencies) Management and supervision of plan; rulemaking authority.

The Judges' and Clerks' Plan shall be under the management and supervision of the Employees' Retirement System as a component of the Judicial Retirement Fund, with all contributions to the plan deposited and held in the same manner as contributions to the Judicial Retirement Fund. The Employees' Retirement System may adopt rules and regulations as necessary to implement the plan.



Section 12-18-160 - (Effective November 8, 2016, subject to contingencies) Legislation to include costs.

All proposed legislation affecting the plan shall be accompanied by an actuarial estimate of the cost involved in such proposed legislation.



Section 12-18-161 - (Effective November 8, 2016, subject to contingencies) Fraud; correction of errors.

(a) Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this plan in any attempt to defraud such plan shall be guilty of a misdemeanor and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not exceeding $500.00, or imprisonment not exceeding 12 months, or both such fine and imprisonment, at the discretion of the court.

(b) Should any charge or error in the records result in any member or beneficiary receiving from the fund more or less than he or she would have been entitled to receive had the records been correct, the Board of Control shall correct such error and, as far as practicable, shall adjust the payment in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.



Section 12-18-162 - (Effective November 8, 2016, subject to contingencies) Exemption from taxes; assignability.

The right of a person to a pension, an annuity, a retirement allowance or to the return of contributions, the pension, annuity or retirement allowance itself and any optional benefit or any other right accrued or accruing to any person under the provisions of this article and the moneys in the fund are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment or any other process whatsoever and shall be unassignable except as in this article specifically otherwise provide.



Section 12-18-163 - (Effective November 8, 2016, subject to contingencies) Admissibility of evidence.

Official copies of records or documents maintained on microfilm, microfiche, or other photo-reproductive material of archival quality by the Employees' Retirement System shall be admissible as primary evidence in any legal, judicial, or administrative proceeding or action for the purpose of proving the truth of the contents of the photo-reproduced copies of such records or documents, regardless of any rule of evidence or law relating to the proof of such matters, provided the Secretary-Treasurer of the Employees' Retirement System of Alabama certifies on such copies offered into evidence that the Employees' Retirement System of Alabama is not in possession of the original and that the copy is a true and correct representation of the original.



Section 12-18-164 - (Effective November 8, 2016, subject to contingencies) Relation to other laws.

No other provision of law in any other statute which provides wholly or partly at the expense of the State of Alabama or of any political subdivision thereof for pensions or retirement benefits for employees of the state shall apply to members of the plan established by this article, except as to provisions for coverage under the federal Social Security Act, as may be provided by state and federal laws.



Section 12-18-165 - (Effective November 8, 2016, subject to contingencies) Compliance with qualification standards.

The Board of Control is authorized to implement any new accounting procedures, funds, or administrative changes and to provide for the payment of benefits to members or beneficiaries of the plan as may be necessary to ensure the plan's compliance with the qualification standards required of public pension plans by the Internal Revenue Code of the United States.









Chapter 19 - COURT FINANCES.

Article 1 - General Provisions.

Section 12-19-1 - State responsibility for operating expenses of Unified Judicial System generally; supplementation of state expenditures by counties.

Except as otherwise provided in this chapter, the operating expenses of the Unified Judicial System, exclusive of the expenses of probate courts and municipal courts, shall be paid by the state.

Counties may supplement state expenditures as provided by law.



Section 12-19-2 - Continuation of financial support by counties from January 16, 1977, through September 30, 1977.

(a) All counties shall continue from January 16, 1977, through September 30, 1977, to support court services within their respective counties at not less than the same level of expenditures for such court services during the fiscal year ending September 30, 1976; provided, that the county level of expenditure for court services may be decreased to the extent and for individual items, formerly paid by the county, assumed by the state on January 16, 1977.

(b) All authorized appropriations for court services of any kind, including but not limited to, county solicitors, assistant district attorneys and other prosecution and defense expenses, in effect on January 15, 1977, for county courts to be abolished and replaced by district courts and for circuit courts, shall continue to be provided by the counties from January 16, 1977, through September 30, 1977, for district and circuit court services.



Section 12-19-3 - Phasing of state assumption of financial responsibility for Unified Judicial System.

The state assumption of financial responsibility for the Unified Judicial System shall be phased over three fiscal years as follows:

(1) The state shall be responsible for the following beginning in the 1975-76 fiscal year:

a. Salaries and expenses of the Supreme Court, the Court of Criminal Appeals and the Court of Civil Appeals;

b. Salaries and expenses of the Judicial Inquiry Commission, the Court of the Judiciary, the Judicial Compensation Commission, the Permanent Study Commission on Alabama's Judicial System and the Judicial Conference;

c. Salaries and expenses of circuit judges and supernumerary and retired justices and judges;

d. Salaries, including supernumerary salaries and expenses, of court reporters paid by the State of Alabama;

e. Salaries and expenses of the Administrative Office of Courts and the Department of Court Management;

f. State contributions to judicial retirement, unless otherwise provided by law; and

g. Salaries and expenses of public defender programs, to the extent currently funded by the state, instituted by local acts or by general acts of local application.

(2) The state shall be responsible for the following beginning in the 1976-77 fiscal year:

a. All items enumerated in subdivision (1) of this section; and

b. Fees and expenses, from January 16, 1977, forward, of jurors, jury commissions and witnesses, salaries and expenses of district judges and salaries of circuit clerks and registers, and clerical office supplies. All forms, stationery and other printed court supplies may be purchased through the county purchasing agent or in the same manner in which the county purchases such supplies if the county has no purchasing agent, and the cost thereof shall be reimbursed to the county by the state from funds appropriated for such use.

(3) The state shall be responsible for the following beginning in the 1977-78 fiscal year:

a. All items enumerated in subdivisions (1) and (2) above; and

b. Salaries of warrant-issuing magistrates and trial court administrators, expenses for operation of judicial offices and such other expenses and services for which provision is made within the unified judicial budget.



Section 12-19-4 - Provision and maintenance by municipalities of courtrooms and judicial and clerical facilities for certain district courts.

Courtrooms and related judicial and clerical facilities for the district court shall be provided and maintained by the municipalities where the court shall sit other than at the county courthouse, said facilities to be with the approval of the Administrative Director of Courts.



Section 12-19-5 - Preparation of budget estimates as to state expenditures for trial courts of Unified Judicial System.

The Administrative Director of Courts shall prepare budget estimates relating to state expenditures for the trial courts of the Unified Judicial System.



Section 12-19-6 - Payment by state of salaries and expenses of personnel of Unified Judicial System.

The salaries and expenses payable to personnel of the Unified Judicial System out of state funds shall be paid out of the State General Fund upon warrants drawn thereon.



Section 12-19-7 - Establishment and filing of special procedures for payment of juror fees, witness fees, etc.

The Administrative Director of Courts shall, with the advice of the Department of Examiners of Public Accounts, establish special procedures for the prompt payment of juror fees, witness fees and any other expenses necessary to the operation of the unified court system as may be provided by law or rule, which special procedures shall be filed with the state Comptroller.



Section 12-19-8 - Inventory of equipment and furniture used in operation of trial courts other than municipal and probate courts; submission of inventory to county commission for approval, etc.; finality of decision of Administrative Director of Courts as to items to be transferred to state.

(a) The Administrative Director of Courts shall forthwith inventory all equipment and furniture utilized in the operation of circuit courts and all other trial courts, except probate courts and municipal courts. This inventory shall indicate the agency or office where the property is located, the type and classification of property, its age, its purchase cost and the government agency possessing title. The clerks and registers of the respective circuits and their administrative staffs shall provide assistance in the formulation of the inventory as requested by the Administrative Director of Courts.

(b) The inventory shall be submitted to the county commission for approval. The county commission may object in writing to inclusion of any items in the inventory.

(c) The determination of the Administrative Director of Courts as to the items to be transferred to the state shall be final unless modified by a court of competent jurisdiction.



Section 12-19-9 - Transfer to state of title to county-owned equipment, furniture and supplies utilized in operation of judicial system.

(a) The county-owned equipment and furniture used in the operation of the judicial system shall become the property of the state as follows:

(1) On January 16, 1977, all county-owned equipment and furniture used by circuit judges and district judges, formerly judges of the courts of the county, other than that used by judges of probate and municipal courts, shall become the property of the state; and

(2) On October 1, 1977, all remaining county-owned property used in the operation of the judicial system shall become the property of the state.

(b) Supplies located in offices covered by the inventory shall become the property of the state on the date when the furniture and equipment in the office or agency becomes the property of the state.



Section 12-19-10 - Local purchasing procedures.

In order to facilitate the prompt purchase and delivery of equipment, clerical office supplies, court forms, stationery and other printed court supplies, hereinafter referred to as "clerical office supplies," used by and in the offices of circuit judges, district judges, circuit clerks, district clerks, registers, court administrators, official court reporters, magistrates and jury commissions, the presiding circuit judge of each judicial circuit is hereby authorized to administer local purchasing procedures within such judicial circuit and each county thereof as provided in this section.

(1) Not more than 90 days prior to the beginning of each fiscal year, each circuit judge, district judge, circuit clerk, district clerk, register, court administrator, official court reporter, magistrate and each jury commission shall submit to the Administrative Director of Courts a written estimate of the costs of clerical office supplies anticipated to be needed and used for the efficient operation of such court office of such court official during the next fiscal year. The Administrative Director of Courts shall thereupon review each such estimate and shall determine and allocate to each such court office, on a quarterly basis, the amount of funds approved and set aside within the funds appropriated to the Unified Judicial System for the purpose of requisitioning and purchasing such clerical office supplies for each such court office. No such court office shall requisition and purchase such clerical office supplies in excess of the quarterly allotment therefor.

(2) The circuit clerk of each county shall be the local court purchasing agent, hereinafter referred to as the "court agent," to purchase clerical office supplies for the various court offices within such county; provided, that the presiding circuit judge may designate by instrument in writing such additional court official or officials within the county as local court purchasing agent or agents for any court office or offices other than the office of the circuit clerk. Such clerical office supplies may be requisitioned and purchased on requisition and purchase order forms provided by the Administrative Director of Courts as follows: The court agent shall submit requisitions and purchase orders to the Administrative Director of Courts for his prompt approval therefor in writing; and upon such approval, the court agent shall then purchase such clerical office supplies by delivering such requisition and purchase order to the appropriate vendor for delivery of such clerical office supplies to the court agent together with an itemized invoice therefor. No further approval shall be necessary to authorize the purchase of such clerical office supplies nor obligate funds and the payment therefor notwithstanding any provision contained in Chapter 4 of Title 41 of this code. Upon the receipt of such clerical office supplies and the itemized invoice, the court agent shall promptly execute a material receiving report, approve in writing such invoice for payment and, together with a copy of the requisition and purchase order, forward all such documents to the Administrative Director of Courts, who shall deliver such documents to the state Comptroller for the prompt payment thereof out of funds appropriated to the Unified Judicial System. Each purchase of clerical office supplies by the court agent shall be in conformity with the state competitive bid laws.






Article 2 - Costs, Fees, Fines, etc., Generally.

Section 12-19-20 - Court fees in civil and criminal cases in circuit and district courts to be uniform; fees prescribed by chapter exclusive; exceptions.

(a) Court fees in civil and criminal cases in the circuit court and district court shall be uniform for each type of case and each court level.

(b) The fees prescribed in this chapter shall be exclusive of all other fees, except that:

(1) The Administrative Director of Courts may, pursuant to Supreme Court rule, set schedules of fees for payments to court-appointed officers for preparation of transcripts on appeal and for certification of court records;

(2) Fees now or hereafter imposed by law on parties to civil actions and criminal defendants for support of law libraries, public defender services, work release programs and pretrial release programs shall be retained in the county collecting such fees, to be utilized for the purposes now or hereafter authorized by law;

(3) Any fees for counsel, masters, receivers or other court-appointed officials and other items of expense assessed and fixed by rule of the Supreme Court under authority granted by law may be collected; and

(4) Any fees assessed according to law for judicial administration or court administration funds may be collected and retained by the county collecting such fees.



Section 12-19-21 - Administrative Director of Courts to prescribe procedures for collection and distribution of court fees.

The Administrative Director of Courts shall prescribe procedures for the collection and distribution of court fees.



Section 12-19-22 - Assessment and distribution of fines, costs and fees in cases filed in circuit or district courts on or after January 16, 1977; assessment and distribution of fines, costs and fees in cases filed prior to January 16, 1977, in circuit courts and courts abolished; transfer to circuit clerks of costs, fees, etc., collected and in possession on January 15, 1977, of clerks of courts abolished.

(a) In all cases filed in the district or circuit court on or after January 16, 1977, fines, costs and fees shall be assessed and distributed according to this chapter.

(b) In all cases filed prior to January 16, 1977, in the circuit court or courts abolished by Acts 1975, No. 1205, all fines, costs and fees shall be assessed and distributed according to law in existence on date of filings, including moneys collected on or after January 16, 1977.

(c) All costs, fees and other funds collected by courts abolished by Acts 1975, No. 1205 and in the possession of clerks of such courts on January 15, 1977, shall be transferred to the circuit clerk of each county pursuant to rules of the Supreme Court.



Section 12-19-23 - Fees collected from proceeds of judicial sale; payment into General Fund; application of section.

(a) For each judicial sale in any district or circuit court in this state a fee, which shall equal one percent of the sales price, shall be collected from the proceeds of such sale prior to any other distribution therefrom.

(b) The fee provided herein is in addition to any other fees or costs which may be authorized by law. Fees collected as herein prescribed shall be remitted to the State General Fund.

(c) This section shall apply to any judicial sale in any district or circuit court in this state made on or after October 1, 1984, provided the case was filed after January 15, 1977, and provided further that the provisions of this section shall not apply to any judicial sale in any probate court in this state.



Section 12-19-25 - Applicability.

(a) The increase in fees provided in this act shall in no instance operate to increase the municipal share of the docket fees collected in municipal ordinance cases in the district and circuit courts; any provision of the law to the contrary notwithstanding.

(b) Except for law library fees, the fees and costs prescribed in this act for circuit and district courts shall be exclusive of all other fees and costs that are prescribed by general law for such courts.

(c) The fees and costs provided herein shall be assessed and collected in all civil cases or proceedings filed on or after August 5, 1983 and in all criminal cases wherein the defendant is adjudicated guilty or pleads guilty or where a bond is forfeited and the result of the forfeiture is a final disposition case on or after August 5, 1983.



Section 12-19-26 - Administrative fee for periodic payments; payment to General Fund; notice of fee.

(a) There is hereby imposed an administrative fee of $1.00 to be collected by the clerks of the circuit and district courts and the registers of the circuit courts for the receipt and disbursement of each periodic payment made to their offices under any order, decree or judgment of the circuit or district court which provides for periodic and continuing payments of alimony, child support, or court-ordered restitution, except for payments received from a responding state pursuant to Sections 30-4-80 through 30-4-98. Said fee shall be collected from the individual responsible for the periodic payments at the time each payment is receipted through the office of the clerk or register, whether such payment is collected for the benefit of a private individual or the state, including any department or agency thereof and whether the duty to collect such payments is imposed upon the clerk or register by statute, court rule or order of the court. Provided, however, that in the event the obligor fails to submit sufficient funds to cover the fee and the required payment at the time such payment is made, then said fee shall be deducted from the proceeds of the payment prior to any other distribution thereof, except in cases arising under Title IV-D of the Social Security Act, as amended, and the obligor shall be in default to the obligee for the amount so deducted. Said fee shall be remitted to the State General Fund.

(b) The clerks of the circuit and district courts and the registers of the circuit court shall provide written notice to each person who is currently under an obligation to make periodic payments as provided in subsection (a) if such obligation will continue beyond September 30, 1984, advising them of the administrative fee prescribed herein for the receipt and disbursement of each such payments. Said notice shall be served by first-class mail at the last known address of the obligor, and the date of mailing shall be noted on the case action summary of the underlying case for which said payments are being made. Said fee to become due and payable for any payment as prescribed in subsection (a) made on or after October 1, 1984.






Article 3 - Costs and Fees in Civil Cases.

Division 1 - General Provisions.

Section 12-19-40 - Posting of lists of fees by probate judges and furnishing of copies thereof.

(a) Probate judges must keep posted, in a conspicuous place in their respective offices, a complete list of all the fees allowed by law to them and must furnish a copy thereof on application.

(b) Any probate judge who fails to comply with the provisions of subsection (a) of this section shall not be authorized to collect or receive any fee for services rendered during such failure.



Section 12-19-41 - Preparation of bills for fees or costs generally - Officers.

All officers entitled to fees or costs must, on demand, make out a bill of such fees or costs, stating each item distinctly, and, except in cases where it is expressly authorized, no fee shall be charged for taxing costs or furnishing a copy of the bill.



Section 12-19-42 - Preparation of bills for fees or costs generally - Probate judges.

It shall be the duty of the several probate judges to make out an itemized account for their official services before their fees are due and collectible.



Section 12-19-43 - When fees allowed for services in proceedings before probate judges due.

(a) Fees allowed by law in connection with proceedings before probate judges shall be collected either at the time the pleading is filed in probate court or at the termination of the suit, as determined by the court. Fees for transcripts of papers filed in the case to which parties are entitled as of course, shall be due when the service is performed.

(b) In cases where appropriate, the court may order that security deposits be deposited into the probate court to cover expected court costs. Any unused security deposits shall be returned to the person who made the deposit.



Section 12-19-44 - Allowances for ex officio services.

Persons entitled to an allowance by the county commission for what are commonly called ex officio services shall, before the allowance is made, itemize such services and make oath thereto, as in the case of other claims against the county. The compensation allowed shall be the fair and reasonable value of the services, in no case to exceed $200.00 per annum, unless otherwise provided by law.



Section 12-19-45 - Maintenance of record book of fees received by probate judges.

The probate judges must keep constantly in their offices, free to public inspection, a book in which must be entered all fees received by virtue of their office, stating for what and from whom received.



Section 12-19-46 - Liability for receiving unauthorized fees - Officers.

Any officer authorized by law to take fees who knowingly receives any other or higher fees than are prescribed by law shall be liable to the party aggrieved for fourfold the fees so received, to be recovered in any court of competent jurisdiction.



Section 12-19-47 - Liability for receiving unauthorized fees - Probate judges.

(a) Any probate judge who knowingly receives any other or higher fees than are allowed by law shall forfeit $50.00, to be recovered in the name of the person aggrieved. Such sum, if recovered by a personal representative or guardian, shall be assets of the estate. This penalty shall be no bar to an indictment for extortion.

(b) Any probate judge who corruptly receives any fee or item of costs not authorized by law must, on conviction, be fined not less than $100.00 nor more than $500.00, and the grand jury must present an indictment, if justified by the evidence. Upon such conviction, the office shall be vacated and the fact of such conviction shall be certified to the Governor by the presiding judge.



Section 12-19-48 - Security for costs in suits by or for nonresidents in probate courts.

The probate judge must take and approve security for costs in all suits within the jurisdiction of his court commenced by or for the use of a nonresident of this state.



Section 12-19-49 - Assessment of prepaid fees as costs against defendant; execution for prepaid fees assessed as costs against defendant; issuance of execution against plaintiff for unpaid fees where execution against defendant returned indicating "no property found."

(a) Prepaid fees shall be assessed as additional costs of the proceedings when costs are assessed against the defendant.

(b) A plaintiff may have execution against a defendant for prepaid fees assessed as costs against a defendant by a final judgment.

(c) Execution may be had against a plaintiff when execution against a defendant for unpaid fees results in a sheriff's return indicating "no property found."



Section 12-19-50 - Issuance of execution against plaintiff or appellant for own costs; issuance of execution against sheriff, etc., failing to return, levy, or collect execution issued against plaintiff or appellant for costs.

(a) The Clerk of the Supreme Court, clerks of the courts of appeals, clerks of the circuit courts and probate judges, upon return of an execution "no property found" against the defendant by the proper officer of the county in which the judgment was entered, or, if the execution is from the Supreme Court or courts of appeals, of the county from which the case was brought, may issue execution against the plaintiff or appellant, as the case may be, for the costs actually created by the plaintiff or appellant, but for none other, to be collected and returned as other executions.

(b) Judgment may be entered on motion in the circuit court of such county, in the name of the clerk or probate judge issuing the execution, against the sheriff or his sureties, or either of them, upon three days' notice, for dereliction of duty on the part of the sheriff for failing to return, levy or collect such execution so issued against the plaintiff or against the plaintiff and his sureties or against the appellant or against the appellant and his sureties for such costs, as follows:

(1) Twenty percent upon the amount of the execution for failing to return same;

(2) For failing to collect the amount of such execution when the same could have been collected by said sheriff by the use of reasonable diligence, the full amount of such execution and 10 percent on the amount thereof as damages; and

(3) For failure to pay over the amount collected thereon, the full amount of the sum so collected and not paid over and five percent per month damage for each month after demand.



Section 12-19-51 - Submission of cost bill by district court clerk, payment of circuit court docket fee and making of final assessment of costs in circuit court upon appeals from district courts to circuit courts.

If an appeal to the circuit court is taken in a civil case, the clerk in making records available to the circuit court shall submit a cost bill from the district court and the final assessment of cost will be made in the circuit court.

The appellant shall pay the circuit court docket fee and all unpaid court costs from both district court and circuit court will be assessed as costs on final judgment.



Section 12-19-52 - Recovery of full costs by defendant upon showing of usurious interest.

If it shall be made to appear that usurious interest has been intentionally taken or reserved, the defendant shall recover full costs.



Section 12-19-53 - Entry of judgment for costs when judgment in action entered against nominal plaintiff.

When judgment is entered against the plaintiff in any action brought in the name of a nominal plaintiff for the use of another, judgment for costs must be entered against the beneficiary or his personal representative.



Section 12-19-54 - Proceedings for retaxation of excessive costs in probate courts.

(a) If the taxation of costs by a probate court is excessive by charging the costs of witnesses who were not examined, by charging costs to an improper party or by taxing costs contrary to law, the party aggrieved may move the court for a retaxation, setting forth the particulars in which the clerk has erred. This section shall apply to costs taxed in probate courts in all cases and proceedings where such courts have jurisdiction, and any aggrieved party to any case or proceeding may move the circuit court in the county where such case or proceeding is pending for a retaxation of such costs, setting forth the particulars wherein such probate court costs were improperly taxed. Such motion may be heard on five days' notice to the officers or persons claiming said fees or costs, and the same shall be passed on by the judge as other motions are heard and passed upon. From a judgment or order refusing or granting any motion made under this section, an appeal lies to the Supreme Court as in other cases.

(b) If execution has issued in any such case, the party complaining thereof, or his attorney, may file a written application with the clerk, which must be spread upon the motion docket, for a retaxation of the costs, setting forth in what the alleged error consists, and the clerk must issue an order to the sheriff directing him to abstain from the collection of the disputed items of cost until the further order of the court on said application for a retaxation thereof.






Division 2 - Court Fees.

Section 12-19-70 - Circuit and district court docket fee - Creation; collection generally; waiver and taxation as costs at conclusion of case.

(a) There shall be a consolidated civil filing fee, known as a docket fee, collected from a plaintiff at the time a complaint is filed in circuit court or in district court.

(b) The docket fee may be waived initially and taxed as costs at the conclusion of the case if the court finds that payment of the fee will constitute a substantial hardship. A verified statement of substantial hardship, signed by the plaintiff and approved by the court, shall be filed with the clerk of court.



Section 12-19-71 - Circuit and district court filing fee - Amount.

(a) The filing fees which shall be collected in civil cases shall be:

(1) Thirty-five dollars ($35) for cases filed on the small claims docket of the district court in which the matter in controversy, exclusive of interest, costs, and attorney fees, totals one thousand five hundred dollars ($1,500) or less; provided, however, if attorney fees have been allowed by applicable state law or contract, the amount of these fees shall be added to the amount of the matter in controversy above in determining the jurisdictional amount.

(2) One hundred nine dollars ($109) for cases filed on the small claims docket of the district court in which the matter in controversy, exclusive of interest, costs, and attorney fees, exceeds one thousand five hundred dollars ($1,500) but does not exceed three thousand dollars ($3,000); provided, however, if attorney fees have been allowed by applicable state law or contract, the amount of these fees shall be added to the amount of the matter in controversy above in determining the jurisdictional amount.

(3) One hundred ninety-eight dollars ($198) for cases otherwise filed in the district court, including cases on the small claims docket, in which the matter in controversy, exclusive of interest, costs, and attorney fees, exceeds three thousand dollars ($3,000) but does not exceed ten thousand dollars ($10,000); provided, however, if attorney fees have been allowed by applicable state law or contract, the amount of these fees shall be added to the amount of the matter in controversy above in determining the jurisdictional amount.

(4) Two hundred ninety-seven dollars ($297) for cases filed in the circuit court other than cases filed on the domestic relations docket of the circuit court. Notwithstanding any other provision of law, the docket fee shall be one hundred ninety-seven dollars ($197) for civil cases in circuit court in which the matter of controversy, exclusive of interest, costs, and attorney fees does not exceed fifty thousand dollars ($50,000); provided, however, if attorney fees have been allowed by applicable state law or contract, the amount of these fees shall be added to the amount of the matter in controversy above in determining the jurisdictional amount. However, if any plaintiff files an addendum to increase the damages requested to an amount that exceeds fifty thousand dollars ($50,000), or if the plaintiff fails to specify the amount in the filing, then the fee shall be two hundred ninety-seven dollars ($297) and distributed as provided for in subdivision (4) of Section 12-19-72.

(5) One hundred forty-five dollars ($145) for cases filed on the domestic relations docket of the circuit court in which the circuit clerk determines that the cases are uncontested at the time of filing. A case is considered uncontested if a complaint, an answer, and an agreement of the parties is filed in the circuit court.

(6) One hundred forty-five dollars ($145) for cases filed on the domestic relations docket of the circuit court in which the circuit clerk determines that the cases are contested at the time of filing.

(7) Two hundred forty-eight dollars ($248) for cases filed in the domestic relations docket of the circuit court seeking to modify or enforce an existing domestic relations court order.

(8) Two hundred ninety-seven dollars ($297) for a counterclaim, cross claim, third party complaint, a third party motion, or an action for a declaratory judgment filed in a civil action of the circuit court other than cases filed on the domestic relations docket of the circuit court.

(9) Two hundred ninety-seven dollars ($297) on a motion or complaint to appear as an intervenor or a third party plaintiff in a civil action of the circuit court other than cases filed on the domestic relations docket of the circuit court.

(10) Fifty dollars ($50) on a dispositive motion seeking (a) a judgment on the pleadings pursuant to Rule 12(c), Alabama Rules of Civil Procedure, (b) a default judgment pursuant to Rule 55(b), Alabama Rules of Civil Procedure, and/or (c) a summary judgment pursuant to Rule 56, Alabama Rules of Civil Procedure, and filed by any party in a civil action of the district or circuit court, except for small claims cases where the amount in controversy does not exceed three thousand dollars ($3,000).

(11) In addition to the filing fees provided in subdivisions (1), (2), and (3), an additional fifty dollars ($50) shall be charged for each additional plaintiff in those cases filed; provided, however, that regardless of the number of additional plaintiffs, not more than five hundred dollars ($500) in total additional plaintiff filing fees shall be charged in any one case filed. The court may remit any of the additional fifty dollar ($50) charges if any of the additional plaintiffs provide proof to the court that such fees should not be charged. Nothing in this subdivision shall be interpreted as establishing a maximum number of plaintiffs.

(12) In addition to the filing fees provided in subdivision (4), an additional one hundred dollars ($100) shall be charged for each additional plaintiff in those cases filed; provided, however, that regardless of the number of additional plaintiffs, not more than one thousand dollars ($1,000) in total additional plaintiff filing fees shall be charged in any one case filed. The court may remit any of the additional one hundred dollar ($100) charges if any of the additional plaintiffs provide proof to the court that such fees should not be charged. Nothing in this subdivision shall be interpreted as establishing a maximum number of plaintiffs.

(13) An additional one hundred dollars ($100) to be paid at the time the jury is demanded by any party demanding a jury.

(b) The fees provided in subdivisions (8) and (9) shall be not charged to a plaintiff suing for loss of consortium who is a spouse of a plaintiff listed in a case.

(c)(1) Notwithstanding any other provision of Act 2004-636 to the contrary, there shall be no increase in the filing fee for any workers' compensation case filed in circuit court.

(2) Notwithstanding any other provision of Act 2004-636 to the contrary, Act 2004-636 shall not affect any local court filing fees established by local act unless specifically provided for in Act 2004-636.

(d) Nothing in Act 2004-636 shall limit a judge's authority to allow a civil case to proceed at no cost to a party upon the judge's approval of an affidavit of substantial hardship.



Section 12-19-72 - Circuit and district court filing fee - Distribution.

The filing fees collected in civil cases shall be distributed as follows:

(1) For cases filed on the small claims docket of the district court in which the matter in controversy, exclusive of interest, costs, and attorney fees, totals one thousand five hundred dollars ($1,500) or less, seventeen dollars ($17) to the Fair Trial Tax Fund; thirteen dollars ($13) to the State General Fund; and five dollars ($5) to the county general fund.

(2) For cases on the small claims docket of the district court in which the matter in controversy, exclusive of interest, costs, and attorney fees, exceeds one thousand five hundred dollars ($1,500) but does not exceed three thousand dollars ($3,000), twenty-one dollars ($21) to the Fair Trial Tax Fund; seventy-five dollars ($75) to the State General Fund; five dollars ($5) to the Advanced Technology and Data Exchange Fund; and eight dollars ($8) to the county general fund.

(3) For other district court cases, including small claims cases, in which the matter in controversy, exclusive of interest, costs, and attorney fees, exceeds three thousand dollars ($3,000) but does not exceed ten thousand dollars ($10,000), twenty-one dollars ($21) to the Fair Trial Tax Fund; one hundred fifty-nine dollars fifty cents ($159.50) to the State General Fund, eighty-four dollars fifty cents ($84.50) of which shall be for judicial and public safety functions; five dollars ($5) to the Advanced Technology and Data Exchange Fund; and twelve dollars fifty cents ($12.50) to the county general fund.

(4) For cases filed in circuit court other than cases filed on the domestic relations docket of the circuit court, twenty-five dollars ($25) to the Fair Trial Tax Fund; two hundred forty-six dollars seventy-five cents ($246.75) to the State General Fund, one hundred forty-one dollars seventy-five cents ($141.75) of which shall be for judicial and public safety functions; five dollars ($5) to the Advanced Technology and Data Exchange Fund; and twenty dollars twenty-five cents ($20.25) to the county general fund.

(5) For other circuit court cases in which the matter in controversy, exclusive of interest, costs, and attorney fees, does not exceed fifty thousand dollars ($50,000), twenty-five dollars ($25) to the Fair Trial Tax Fund; one hundred fifty-three dollars fifty cents ($153.50) to the State General Fund, forty-eight dollars fifty cents ($48.50) of which shall be for judicial and public safety functions; five dollars ($5) to the Advanced Technology and Data Exchange Fund; and thirteen dollars fifty cents ($13.50) to the county general fund.

(6) For uncontested and contested cases filed on the domestic relations docket in circuit court, twenty-five dollars ($25) to the Fair Trial Tax Fund; one hundred five dollars ($105) to the State General Fund; five dollars ($5) to the Advanced Technology and Data Exchange Fund; and ten dollars ($10) to the county general fund.

(7) For cases filed on the domestic relations docket of the circuit court seeking to modify or enforce an existing domestic relations court order, twenty-five dollars ($25) to the Fair Trial Tax Fund; two hundred one dollars ($201) to the State General Fund, ninety-six dollars ($96) of which shall be for judicial and public safety functions; five dollars ($5) to the Advanced Technology and Data Exchange Fund; and seventeen dollars ($17) to the county general fund.

(8) For a counterclaim, cross claim, third party complaint, third party motion or an action for a declaratory judgment filed in a civil action of the circuit court and for a motion or complaint to appear as an intervenor or a third party plaintiff in a civil action of the circuit court other than cases filed on the domestic relations docket of the circuit court, twenty-five dollars ($25) to the Fair Trial Tax Fund; two hundred thirty-six dollars seventy-five cents ($236.75) to the State General Fund, two hundred thirty-six dollars seventy-five cents ($236.75) of which shall be for judicial and public safety functions; five dollars ($5) to the Advanced Technology and Data Exchange Fund; and thirty dollars twenty-five cents ($30.25) to the county general fund.

(9) For any fifty dollar ($50) fee collected for each additional plaintiff in civil cases filed on the small claims docket of the district court where the amount in controversy does not exceed three thousand dollars ($3,000), forty-six dollars fifty cents ($46.50) shall be distributed to the State General Fund for judicial and public safety functions and three dollars fifty cents ($3.50) shall be distributed to the county general fund.

(10) For any fifty dollar ($50) fee collected for each additional plaintiff in civil cases filed in the district court, including small claims cases where the amount in controversy exceeds three thousand dollars ($3,000), as well as, any fifty dollar ($50) fee for any party filing a dispositive motion, i.e. a motion for a judgment on the pleadings, a default judgment, or a summary judgment, forty-five dollars ($45) shall be distributed to the State General Fund for judicial and public safety functions and five dollars ($5) shall be distributed to the county general fund.

(11) For any one hundred dollar ($100) fee collected for each additional plaintiff in civil cases filed in the circuit court, ninety-three dollars ($93) shall be distributed to the State General Fund for judicial and public safety functions and seven dollars ($7) shall be distributed to the county general fund.

(12) Ten dollars ($10) of all sums paid pursuant to subdivision (13) of Section 12-19-71 shall be paid to the Fair Trial Tax Fund; eighty-six dollars fifty cents ($86.50) to the State General Fund, forty-five dollars fifty cents ($45.50) of which shall be for judicial and public safety functions; and three dollars fifty cents ($3.50) shall be distributed to the county general fund.



Section 12-19-73 - Circuit and district court defendant service fees.

(a) The following defendant service fees shall be collected in civil cases in circuit court and district court: For each defendant in excess of one, where personal service is required, there shall be collected a service fee of $10.00; provided, however, where service on any defendant is by publication or by registered mail, the actual cost of such service shall be collected as the service fee. All service fees shall be paid at the time of filing; except, that prepayments shall not be required if the court finds that payment of such fee will constitute a substantial hardship. A verified statement, signed by the plaintiff and approved by the court, shall be filed with the clerk of court attesting to such substantial hardship.

(b) Fees for personal service collected in civil cases shall be distributed as follows: The first $3.00 of each such service fee shall be paid to the county general fund, and the balance thereof shall be paid to the State General Fund.



Section 12-19-74 - Circuit and district court fee for service of witness subpoenas.

(a) In civil cases in circuit court and district court, for the issuance of witness subpoenas a fee of twelve dollars ($12) shall be collected for each subpoena. Subpoena fees shall be paid at the time the subpoena is requested unless the court has approved an affidavit of substantial hardship on behalf of the party requesting the subpoena(s).

(b) Seven dollars fifty cents ($7.50) of each subpoena fee collected in civil cases in circuit and district court shall be distributed to the county general fund and four dollars fifty cents ($4.50) shall be distributed to the State General Fund, one dollar fifty cents ($1.50) of which shall be for judicial and public safety functions



Section 12-19-75 - Circuit and district court attachment, garnishment, and execution fees.

(a) In civil cases in circuit court and district court there shall be collected a fee for the initiation of each of the following postjudgment proceedings: Attachment, garnishment, and execution. The fee for such proceeding shall be paid at the time the proceeding is initiated.

(b) The amounts of the postjudgment fees shall be as follows:

(1) Twenty-eight dollars ($28) for attachment;

(2) Twenty-eight dollars ($28) for garnishment; and

(3) Twenty-eight dollars ($28) for execution.

(c) The postjudgment fees collected in civil cases shall be distributed as follows:

(1) Twenty-two dollars seventy-five cents ($22.75) of the attachment fee to the State General Fund, ten dollars seventy-five cents ($10.75) of which shall be for judicial and public safety functions; five dollars twenty-five cents ($5.25) of the attachment fee to the county general fund.

(2) Twenty-two dollars seventy-five cents ($22.75) of the garnishment fee to the State General Fund, ten dollars seventy-five cents ($10.75) of which shall be for judicial and public safety functions; five dollars twenty-five cents ($5.25) of the garnishment fee to the county general fund.

(3) Twenty-one dollars forty cents ($21.40) of the execution fee to the State General Fund, sixteen dollars forty cents ($16.40) of which shall be for judicial and public safety functions; six dollars sixty cents ($6.60) of the execution fee to the county general fund.



Section 12-19-76 - Circuit court fee for filing of report of sale of abandoned motor vehicle.

Repealed by Act 2006-414, p. 1027, §2, effective July 1, 2006.






Division 3 - Officers' Fees.

Section 12-19-90 - Judge of probate - Schedule of fees.

(a) The following fees for service provided by the probate offices shall be charged and paid into the county treasury or to the judge of probate as may be authorized or required by law:

(1) Probate of will of not more than five pages, whether contested or not, with three certified copies of letters and including final settlement when not more than 10 pages. An additional charge of $3.00 per page for wills over five pages in length and for final settlements in excess of 10 pages in length shall be made ..... $45.00

(2) Grant of letters of administration with three certified copies of letters of administration and including final settlement when not more than 10 pages (when over 10 pages an additional charge of $3.00 per page) ..... 45.00

(3) Grant of letters of guardianship or conservatorship, three certified copies ..... 20.00

(4) Partial or final settlement of guardianship or conservatorship ..... 15.00

(5) Each additional certified copy of letters testamentary, letters of administration, or letters of guardianship or conservatorship ..... 3.00

(6) Proceedings in filing and granting petition of adoption, including one certified copy of decree for petitioner, one certified copy for the Department of Human Resources, and one copy to the State Bureau of Vital Statistics. (Fee shall apply to each child adopted) ..... 75.00

(7) Proceedings in legitimations, fee to apply to each child ..... 15.00

(8) Proceedings in change of name ..... 15.00

(9) Proceedings to set aside exemptions pursuant to Sections 43-8-110, 43-8-111, 43-8-112, and 43-8-113 ..... 35.00

(b) Fees for services other than those specified in subsection (a) shall be:

(1) Filing petitions and other papers, each .... 3.00

(2) Docketing cause ..... 10.00

(3) Issuing each citation, summons, writ, execution for cost or other notice required by law ..... 3.00

(4) Issuing subpoenas to witnesses, each ..... 3.00

(5) Witnesses certificate ..... 3.00

(6) Order of publication ..... 3.00

(7) Posting order of publication, each ..... 3.00

(8) Notice by mail to creditor and heirs, each ..... 3.00

(9) Each notice not otherwise provided for ..... 3.00

(10) Issuing commission to take testimony ..... 10.00

(11) Entering returns of sheriff, printer, or commissioner, each ..... 3.00

(12) Appointment of guardian ad litem, special attorney, or administrator ad litem ..... 5.00

(13) Approving bonds ..... 10.00

(14) Presiding in noncontested cause or examining papers, pleadings, taking testimony, etc. ..... 10.00

(15) Presiding in contested cause, per day ..... 25.00

(16) Examining vouchers, each ..... 1.00

(17) Examining and entering decree or other order ..... 3.00

(18) Drafting decree ..... 10.00

(19) Each certificate with seal 3.00

(20) Each certificate without seal ..... 3.00

(21) Filing and docketing each claim ..... 3.00

(22) Filing and recording, including recording documents filed for record, irrespective of size type, per page ..... 3.00

(23) Filing and recording all oil, gas, mineral and/or coal leases, per page ..... 3.00

(24) If the instrument conveys any interest in real or personal property within this state and recites more than two grantors or grantees, mortgagors or mortgagees, lessors or lessees, transferors or transferees, assignors or assignees, buyers or sellers, or vendors or vendees, an additional fee for indexing each name in excess of two entered in the direct index or two entered in the reverse index ..... 1.00

(25) Copy of an instrument, per page ..... 1.00

(26) Each entry of an estray, to be paid by taker ..... 3.00

(27) Each record of a mark or brand ..... 3.00

(28) Filing and recording certificate of incorporation organized as a profit-making organization ..... 50.00

(29) Filing and recording certificate of incorporation organized as a nonprofit corporation ..... 15.00

(30) Each certificate given under Title 22 in relation to hospitals, diseases, infection, and quarantine ..... 3.00

(31) Each satisfaction of a mortgage ..... 3.00

(32) Issuing and recording marriage license ..... 10.00

(33) Celebrating rites of matrimony ..... 15.00

(34) Proceedings to correct record of marriage ..... 15.00

(35) Recording certificates of judgment ..... 3.00

(36) Administering oath for affidavit ..... 3.00

(37) Issuing writs of ad quod damnum for the erection of dams or public mills ..... 15.00

(38) Establishing facts of birth ..... 15.00

(39) Proceedings appointing notary public and recording ..... 15.00

(40) Hearing pertaining to mental illness ..... 25.00

(41) Restoration to capacity ..... 15.00

(42) Taking questions and answers and recording the same in proceedings to perpetuate testimony, per page ..... 5.00

(43) Trying and sealing weights and measures, for each weight and measure sealed, to be paid by the person for whom the service is performed ..... .50

(44) Fees on all sums paid to the probate judge as escheats, two percent of total amount.

(45) Recording or copying plats, for each lot contained therein, $1.00 per lot, but in no case more than $200.00 for one map, nor less than $15.00 for one map.

(46) Presiding over the county commission and keeping minutes of the county commission, for each day ..... 10.00

(47) For recording minutes and proceedings of the county commission, for each page or fraction thereof ..... 2.00

(48) Discharging his or her duties in relation to public roads, on proof to the county commission that he or she had discharged such duties, annually, to be paid out of the county treasury or, in the discretion of the county commission, to be paid out of the county gasoline tax fund, not exceeding ..... 400.00

(49) For certifying record on appeal under either Rule 10 (d) or (e) of the Alabama Rules of Appellate Procedure ..... 15.00

(50) All other official duties, for the compensation of which no express provision is made by law, such sum as may be allowed by the county commission to be paid out of the county treasury, not exceeding $500.00 per annum.

(51) Commissions on state and county licenses issued in the probate office, five percent on the amount collected and paid over.

(c) For any proceeding in the probate court or for receiving, keeping and paying out money or distributing money where there is no fee now allowed by law, the same fees shall be charged as are now allowed to the register in the circuit court as provided for in subdivision (3) of Section 12-19-71. Provided, however, for any proceeding under the equity power of the probate court the same fees shall be charged as are provided in this section.

(d) This section shall not repeal, amend nor affect any local law or general law of local application prescribing fees for judges of probate.

(e) The increases provided in subsections (a) and (b) by Act 2000-108 shall not apply to counties in Category 2 as defined in Section 11-2A-1 or to Cullman County.



Section 12-19-90.1 - Limitation on probate judges' income when on fee basis.

Repealed by Act 2000-108, p. 148, §8, effective October 1, 2000.



Section 12-19-91 - Clerks of Supreme Court or courts of appeals.

(a) The clerks of the courts of appeal shall be entitled to receive the following fees for the following services, to be paid to the treasurer as provided in this article:

(1) Docketing each case ..... $ .30

(2) Entering each appearance, to include all attorneys appearing on the same side for the same parties ..... .30

(3) Each bond ..... .50

(4) Each appeal ..... .50

(5) Each order ..... .50

(6) Each continuance ..... .25

(7) Each judgment ..... 1.00

(8) Each mandate or certificate to the court below ..... 2.00

(9) Each writ in the nature of scire facias, certiorari, mandamus, prohibition or other similar writ ..... 1.00

(10) Filing the same with return ..... .20

(11) Each writ of execution ..... 1.00

(12) Taxing costs, copying and entering satisfaction ..... .85

(13) Copying opinions, record or paper, in his office, for each 100 words ..... .15

(14) In each case an additional fee of ..... 4.00

(b) For petitions for certiorari to the Court of Criminal Appeals, the Clerk of the Supreme Court shall be entitled to receive as assessment of costs the amount of $25.00.

(c) The docket fee as hereinafter prescribed shall be paid to the clerk of the appropriate appellate court, unless otherwise excepted, as follows:

(1) Appeals in civil cases, review by certiorari in workers' compensation cases, and review by certiorari of the decisions and judgments of trial courts in cases where review by appeal is not provided for and from decisions of boards and agencies where review by petition in the appropriate appellate court is provided by law, the docket fee to be paid at the time of the filing of the petition or notice of appeal ..... $100.00.

(2) The docket fee herein prescribed shall be in lieu of all other court costs in the particular proceeding before the appellate court unless otherwise set by the court, and may be taxed as costs.



Section 12-19-92 - Constables' fees generally; exception as to Jefferson County.

(a) Constables shall be entitled to the following fees for the following services in civil cases in which the amount in controversy is less than $20.00:

(b) In civil cases, the fees of constables shall be the same as the sheriff's fees on December 18, 1973, when performing the same or like services, where the amount in controversy is twenty dollars ($20) or more, except in Jefferson County where constables shall receive an administrative fee of ten dollars ($10) for each process or alias process issued to the constable and a fee of ten dollars ($10) for actual service of each process, and a gasoline allowance of ten dollars ($10) for the actual service of each process.



Section 12-19-93 - Coroners' fees generally.

The coroners shall be entitled to receive, for services rendered by them in civil cases, the same fees as were allowed to sheriffs for like services on December 18, 1973.



Section 12-19-94 - Fees due constables and coroners for services in connection with circuit and district court proceedings.

Fees due to constables and coroners for services in connection with district and circuit court proceedings shall be payable from the county treasury upon a sworn statement certified by the circuit clerk and shall not affect the collection and distribution of uniform fees.



Section 12-19-95 - Collection, etc., of commissions on costs on executions by coroners or constables generally.

No coroner or constable shall collect or reserve commissions on costs taxed in an execution put in his hands. The commissions allowed by law shall be collected or received only on the principal, damages and interest of the execution.



Section 12-19-96 - When coroners or constables entitled to receive full commissions.

Coroners or constables shall not be entitled to full commissions until after actual levy of execution on property of the defendant and the money made or paid to the plaintiff in execution, and then only on the amount actually collected or paid.



Section 12-19-97 - When coroners or constables entitled to receive only half commissions.

When the coroner or constable has levied execution and, before sale, it is stayed by order of the plaintiff, the coroner or constable so levying shall receive only half commission.



Section 12-19-98 - Fees, etc., for keeping indexes not allowed.

Clerks of the circuit courts and registers of the circuit courts are prohibited from receiving any fees or allowances out of the county treasury for keeping direct and reverse indexes to books and records required by law.






Division 4 - Jurors' Fees.

Section 12-19-110 - Circuit court.

Regular and tales jurors serving in the circuit court in civil cases are entitled to the same fees and allowances as provided by law for criminal cases, to be evidenced and paid in the same manner.



Section 12-19-111 - Probate court - Generally.

Jurors in the probate court are entitled to the same pay as in the circuit court, except as otherwise provided in this article, upon the certificate of the probate judge stating the number of miles traveled and the amount of compensation to which they are entitled, to be paid in the same manner as jurors in the circuit court.



Section 12-19-112 - Probate court - Ad quod damnum proceedings.

The viewing jurors in cases of erection of dams and establishment of public mills and all jurors summoned under writs of ad quod damnum are each entitled to $5.00 per day, to be paid by the applicant before return of verdict.



Section 12-19-113 - Probate court - Proceedings to pass upon soundness of mind of person.

Jurors summoned under the provisions of this code to pass upon the soundness of mind of a person, with a view to the appointment of a guardian, are each entitled to receive $5.00 per day of attendance, to be paid on the certificate of the probate judge in the same manner as regular jurors are paid.






Division 5 - Witnesses' Fees.

Section 12-19-130 - Circuit and district court witness fees generally.

In civil cases in circuit court and district court, witness fees shall be collected in the amount prescribed by law and shall be distributed to witnesses pursuant to law.



Section 12-19-131 - Attendance and mileage fees generally; limitations in same case and when attending more than one case.

(a) Witnesses shall be allowed $1.50 per day in civil cases; also, $.05 per mile for each mile to and from their residence by the usual traveled route and all necessary ferriage, tolls of turnpikes and toll bridges, whether attending under subpoena or at the request of the party.

(b) A witness shall charge for his mileage and attendance but on one side of the same case, and a witness attending in more cases than one at the same time shall only be entitled to a fee in one case, to be selected by him while so attending; but if, after the case in which he elects to claim his fees is disposed of, his attendance is required in the other case or cases, he shall for such attendance be entitled to claim his per diem in such other case or, if more than one, in the one which he may elect to claim his fees, and so on, until all the cases in which he is required to attend are disposed of by trial, continuance or otherwise; but no witness shall receive his per diem in more than one case for the same day.



Section 12-19-132 - Issuance to witness of certificate of sum entitled to for attendance, etc.; proof of attendance by witness.

(a) After the trial, continuance of the cause or discharge of the witness, the clerk must, on his application and upon his oath, give the witness a certificate setting forth the cause in which he was a witness, the party by whom he was summoned or on whose request he attended, the number of day he attended as a witness and the sum to which he is entitled for his attendance, travel, ferriage and tolls, which he must also enter, either upon the subpoena docket or book to be kept for that purpose.

(b) The witness must prove his attendance within five days after his attendance as such witness.



Section 12-19-133 - Effect of certificate of attendance; obligation of witness to appear in same case when fees not paid.

The certificate issued to the witness entitles him to demand, of the party summoning or at whose request he attended, the amount therein stated and is presumptive evidence that such amount is due in any proceeding instituted for its recovery; and, if in any civil case, on demand therefor of the party, his agent or attorney, the same is not paid, the witness is not obliged to appear again as a witness in the same case until his fees are paid.



Section 12-19-134 - Taxation and collection of amount proved; limitation on number of witnesses to prove any one matter.

(a) Upon the final disposition of any civil case, the amount proved by the witnesses, as provided in this article, must be taxed in the bill of costs against the rightful party, setting forth the name of each witness and the amount allowed him, which must be collected by the sheriff for the use of such witnesses and be paid to the clerk issuing the execution, unless the certificate of such clerk, with the receipt of the witnesses thereon, is produced to the sheriff.

(b) Not more than two witnesses shall be taxed in any bill of costs who were called to prove any one matter of fact or, having been subpoenaed, were not examined unless the court, upon a motion to retax the costs, should, in its discretion, consider that the circumstances of the case warranted the examining or summoning of more than two witnesses for the proof of a particular fact or unless such witnesses were summoned or examined to assail or defend the reputation of a witness for veracity or to assail or to establish the character of a party when character is put in issue.



Section 12-19-135 - Witness fees in probate court - Generally; inquisition proceedings regarding mental illness.

Witnesses in proceedings in probate court are entitled to the same fees as in circuit court, to be taxed as costs, except in inquisition proceedings regarding mental illness, in which they shall receive $.75 per day, to be taxed and collected the same as fees or compensation of jurors in such cases as provided by Section 12-19-113.



Section 12-19-136 - Witness fees in probate court - Ad quod damnum proceedings.

Witnesses summoned in ad quod damnum proceedings, to assess the damages to real estate from taking land, are entitled to the same fees and allowances as in the circuit court, to be taxed as costs.



Section 12-19-137 - Claims for payment of witness fees to be presented within three months from date of collection by clerk; payment of claims.

Any person entitled to such witness fees shall present his claim for payment to the court clerk within three months from the date of its collection by the clerk, by presenting the witness certificate or by filing an affidavit showing its loss and his right and title to the payment, and said court clerk, upon such presentation, shall pay out of state funds to the person presenting said claim the amount shown to be due him.

All claims for witness fees shall be forever barred after three months from the time such fees are collected and subject to disbursement.



Section 12-19-138 - Payment of nondisbursed fees to successors and furnishing of statement as to fees by court clerks.

All court clerks in this state, upon the expiration of their several terms of office, shall pay over to their several successors in office all witness fees in their hands and which have been collected by them and which have not been paid into the State Treasury and shall furnish such successor a full and complete statement showing the names of all witnesses for whom said fees were collected, the date of the collection, the amount due each of the witnesses, the court, the style of the case and the date of the final termination of the case in which such fees were collected.

After such payment to their several successors in office or to the State Treasurer, they shall be discharged from further liability in regard to all fees so paid over, either to their successors or to the State Treasurer.



Section 12-19-139 - Per diem and mileage for volunteer firefighters and volunteer emergency medical service providers.

(a) A volunteer firefighter or a volunteer emergency medical service provider who is subpoenaed to appear as a witness for a deposition or court hearing in connection with a civil matter regarding an event or transaction which he or she witnessed or investigated in the course of his or her duties as a volunteer firefighter or a volunteer emergency medical service provider, upon his or her discharge as a witness, immediately shall be paid by the party requesting the subpoena the amount of seventy dollars ($70) per day, not to include travel time, or thirty-five dollars ($35) per half-day, not to include travel time.

(b) If the volunteer firefighter or a volunteer emergency medical service provider resides at a distance of greater than 10 miles from the place of the deposition or court hearing, he or she shall receive the mileage rate allowed to Alabama state employees for instate travel for each mile traveled to and from the place of the deposition or court hearing.









Article 4 - Costs, Fees, Fines, etc., in Criminal Cases.

Division 1 - General Provisions.

Section 12-19-150 - Legislative intent; assessment of fees in criminal cases; submission of cost bill by municipal or district court clerk and making of final assessment of costs in circuit court upon appeals from municipal or district courts to circuit courts.

(a) It is hereby declared to be the policy of the state that docket fees and other court costs in criminal cases shall generally be assessed only upon conviction. It is further declared to be the policy of the state that a creditor shall not use the criminal process in order to collect civil debts. The state does recognize that situations will arise from time to time wherein justice may best be served by allowing a judge to enter an order dismissing a case upon the payment of costs by the defendant or by the complainant where the judge has determined that the criminal process has been abused.

(b) Docket fees and other court costs in criminal cases shall be assessed upon conviction; provided that, in the interest of justice, following an arrest or the issuance of a warrant for the arrest of a defendant, a judge may in his discretion, on motion of the district attorney or upon his own motion, enter an order prior to trial dismissing the case. Such order may be conditioned upon the defendant's payment of the docket fee and other court costs accruing in the proceeding. It is further provided that such costs may be taxed against any person who has made a complaint upon which a warrant was issued and who subsequently requests that such case be dismissed without just cause or legal excuse. A judge may excuse payment of fees in any case wherein the defendant serves an active jail sentence.

(c) For the purpose of assessing fees in criminal cases, a case shall include all offenses arising out of the same incident. Fees shall be assessed on the basis of the most serious offense of which the defendant is convicted, provided, that the judge may, in his discretion, assess costs for each conviction. When two or more defendants are charged in the same indictment or complaint, fees shall be assessed against them separately, as if they had been charged separately.

(d) If an appeal is taken from the district court or the municipal court in a criminal case, the clerk, in making records available to the circuit court, shall submit a cost bill from the district court or municipal court, and the final assessment of cost will be made in circuit court, including unpaid court costs and fees from district, municipal and circuit courts.



Section 12-19-151 - Collection of docket fees and fines where defendants convicted of misdemeanors confess judgment for fees and fines.

If the defendant is convicted of a misdemeanor and confesses judgment for the fees and fine, the fees set forth in Sections 12-19-170 through 12-19-172, and the applicable fine shall be collected by execution against the defendant.



Section 12-19-152 - Distribution of fines collected in misdemeanor and felony cases generally.

Except as otherwise provided in Chapter 14 of this title, fines collected in misdemeanor and felony cases shall be remitted to the State General Fund; provided, that state funds or percentages thereof designated for use by state agencies or departments shall be distributed as otherwise provided by law.



Section 12-19-153 - Imposition of court costs by municipal courts; collection of municipal court costs, fines, etc., by circuit court clerks upon appeals to circuit courts from municipal courts.

(a) Municipal courts may impose court costs pursuant to law.

(b) In cases of appeal de novo from a municipal court and conviction of the defendant in the circuit court, the clerk of the circuit court shall collect the municipal court costs, fines and forfeitures in addition to the municipal share of the docket fee in circuit court.



Section 12-19-154 - Distribution of docket fees, fines, etc., collected in municipal ordinance cases in district and circuit courts; payment of municipal share of docket fee.

(a) Docket fees, fines and forfeitures collected in municipal ordinance cases in district court and in circuit court shall be distributed as follows:

(1) Ninety percent of the docket fee to the State General Fund and 10 percent to the municipality; and

(2) Ninety percent of the fines and forfeitures to the municipality and 10 percent to the State General Fund.

(b) The municipal share of the docket fee is payable from that portion of the docket fee allocated to the county general fund, which allocation shall be reduced accordingly in all municipal ordinance cases.



Section 12-19-155 - Provisions not to increase municipal share of docket fees or fees applicable to traffic cases.

Notwithstanding any provision of the law to the contrary, the increases in fees and costs provided in this act shall in no instance operate to increase the municipal share of the docket fees collected in municipal ordinance cases in the district and circuit courts. In addition, nothing in this act should be construed to increase the fees and costs applicable to traffic cases in the district courts.



Section 12-19-156 - Prescribed fees for circuit and district courts to be exclusive.

Except for the law library costs provided in Section 11-25-9 and the victims compensation costs provided in Section 15-23-17, the fees and costs prescribed in this chapter for circuit and district courts shall be exclusive of all other fees and costs that are prescribed by general law for such courts, notwithstanding any other provision of law to the contrary.






Division 2 - Court Fees.

Section 12-19-170 - Docket fees to be uniform for criminal cases; exception for conservation cases.

Docket fees for criminal cases shall be uniform by court level and type of case; except, that in all conservation cases the docket fee shall be increased to include an arrest and bond fee of $7.00.



Section 12-19-171 - Schedule and distribution of fees - Juvenile and criminal cases in district and circuit courts.

(a) The following docket fees shall be collected for juvenile and criminal cases in the district court and the circuit court:

(1) District Court:

(2) Circuit Court:

(3) Docket fees for cases in the juvenile division of the district court or circuit court shall be assessed at eighty-five dollars ($85) and shall be distributed as follows:

a. Sixteen dollars ($16) to the Fair Trial Tax Fund.

b. Forty-nine dollars ($49) to the State General Fund.

c. Ten dollars ($10) to the county general fund.

d. Five dollars ($5) to the Peace Officers' Standards and Training Fund.

e. Five dollars ($5) to the Advanced Technology and Data Exchange Fund.

(4) Uncollected court costs in juvenile cases may not be assessed as charges against the county.

(b) A fee of eight dollars ($8) shall be collected for the issuance of each witness subpoena. Witness subpoena fees shall be in addition to docket fees. The subpoena fee shall be distributed as follows:

(1) Five dollars ($5) to the county general fund.

(2) Three dollars ($3) to the State General Fund.

(c) Effective October 1, 2000, the docket fees in criminal and juvenile cases shall be increased by five dollars ($5) and the additional fee shall be deposited into the Fair Trial Tax Fund.



Section 12-19-172 - Schedule and distribution of fees - Municipal ordinance cases in circuit and district courts.

(a) The following docket fees shall be collected for municipal ordinance cases in the district court:

(b) Effective October 1, 2000, the docket fee in municipal ordinance cases in district and circuit courts shall be increased by five dollars ($5) and the additional fee shall be deposited into the Fair Trial Tax Fund.

(c) On appeals de novo to the circuit court, the docket fees in municipal ordinance cases shall be the same as those collected for misdemeanor cases.

(d) In addition to the fees now authorized by law, an additional fee of thirty dollars ($30) shall be assessed in municipal courts upon conviction of a municipal ordinance violation, excluding parking violations. The fees shall be distributed as follows: Nine dollars ($9) to the Fair Trial Tax Fund; two dollars ($2) to the municipal general fund; three dollars ($3) to the Advanced Technology and Data Exchange Fund; and sixteen dollars ($16) to the State General Fund. These fees shall be collected by the court clerk and remitted monthly in accordance with Rule 4 of the Alabama Rules of Judicial Administration. The two dollars ($2) which is distributed to the municipal general fund shall be used only for equipment, training, and certification of municipal court officials and employees and the fees shall not supplant existing funds designated by municipalities for equipment, education, and training of court personnel.



Section 12-19-173 - Distribution of docket fees - Cases in circuit and district courts in which bond forfeited.

(a) The following distribution shall be made of docket fees in cases where the defendant forfeits bond in either the district court or circuit court:

(1) Sixteen dollars ($16) to the Fair Trial Tax Fund.

(2) Thirty-nine dollars ($39) to the State General Fund.

(3) Five dollars ($5) to the county general fund.

(4) Five dollars ($5) to the Advanced Technology and Data Exchange Fund.

(b) Effective October 1, 2000, the docket fees for bond forfeitures in district and circuit courts shall be increased by five dollars ($5) and the additional fee shall be deposited into the Fair Trial Tax Fund.



Section 12-19-174 - Distribution of docket fees - Felony cases in circuit court.

(a) The following distribution shall be made of docket fees for felony cases in circuit court:

(1) Ten dollars ($10) to the Peace Officers' Annuity Fund.

(2) Sixteen dollars ($16) to the Fair Trial Tax Fund.

(3) One hundred four dollars ($104) to the State General Fund.

(4) Five dollars ($5) to the county general fund.

(5) An arrest fee of five dollars ($5) to the State General Fund or to the state funds prescribed by law; except, that in cases initiated by county law enforcement officers, the arrest fee shall be distributed to the county general fund.

(6) Thirty dollars ($30) to the District Attorney Fund or to the fund prescribed by law for district attorney fees.

(7) Ten dollars ($10) to the Peace Officers' Standards and Training Fund.

(8) Five dollars ($5) to the Advanced Technology and Data Exchange Fund.

(b) The additional five dollars ($5) assessed and collected in felony cases effective October 1, 2000, shall be distributed to the Fair Trial Tax Fund.



Section 12-19-175 - Distribution of docket fees - Misdemeanor cases in circuit court.

(a) The following distribution shall be made of docket fees for misdemeanors in circuit court:

(1) Sixteen dollars ($16) to the Fair Trial Tax Fund.

(2) Sixty-four dollars ($64) to the State General Fund.

(3) Ten dollars ($10) to the county general fund.

(4) Ten dollars ($10) to the District Attorney Fund or to the fund prescribed by law for district attorney fees.

(5) Seven dollars ($7) to the Peace Officers' Annuity Fund.

(6) Five dollars ($5) to the Peace Officers' Standards and Training Fund, except that the five dollars ($5) provided herein for the Peace Officers' Standards and Training Fund shall not be assessed and collected in traffic or conservation cases.

(7) Five dollars ($5) to the Advanced Technology and Data Exchange Fund.

(b) The additional five dollars ($5) assessed and collected in misdemeanor cases in circuit court, effective October 1, 2000, shall be distributed to the Fair Trial Tax Fund.



Section 12-19-176 - Distribution of docket fees - Felony guilty pleas in district court.

(a) The following distribution shall be made of docket fees for felony guilty plea cases in district court:

(1) Ten dollars ($10) to the Police Officers' Annuity Fund.

(2) Sixteen dollars ($16) to the Fair Trial Tax Fund.

(3) One hundred four dollars ($104) to the State General Fund.

(4) Five dollars ($5) to the county general fund.

(5) An arrest fee of five dollars ($5) to the State General Fund or the state funds prescribed by law; except, that in cases initiated by county law enforcement officers, the arrest fee shall be distributed to the county general fund.

(6) Thirty dollars ($30) to the District Attorney Fund or to the fund prescribed by law for district attorney fees.

(7) Ten dollars ($10) to the Peace Officers' Standards and Training Fund.

(8) Five dollars ($5) to the Advanced Technology and Data Exchange Fund.

(b) The additional five dollars ($5) assessed and collected in felony guilty plea cases in district court, effective October 1, 2000, shall be distributed to the Fair Trial Tax Fund.



Section 12-19-177 - Distribution of docket fees - Preliminary hearings in district court.

The docket fee collected in circuit court for preliminary hearings in district court shall be remitted to the State General Fund.



Section 12-19-178 - Distribution of docket fees - Misdemeanor cases in district court.

(a) The following distribution shall be made of docket fees for misdemeanor cases in district court:

(1) Seven dollars ($7) to the Police Officers' Annuity Fund.

(2) Sixteen dollars ($16) to the Fair Trial Tax Fund.

(3) Sixty-four dollars ($64) to the State General Fund.

(4) Five dollars ($5) to the county general fund.

(5) An arrest fee of five dollars ($5) to the State General Fund or to the state funds prescribed by law; except, that the arrest fee shall be paid into the county general fund in cases initiated by county law enforcement officers.

(6) Ten dollars ($10) to the District Attorney Fund or to the fund prescribed by law for district attorney fees.

(7) Five dollars ($5) to the Peace Officers' Standards and Training Fund, except that the five dollars ($5) provided herein for the Peace Officers' Standards and Training Fund shall not be assessed and collected in conservation cases.

(8) Five dollars ($5) to the Advanced Technology and Data Exchange Fund.

(b) The additional five dollars ($5) assessed and collected in misdemeanor cases in district court, effective October 1, 2000, shall be distributed to the Fair Trial Tax Fund.



Section 12-19-179 - Distribution of docket fees - Traffic infractions in district court.

(a) The following distribution shall be made of docket fees for traffic infractions in district court:

(1) Three dollars ($3) to the Police Officers' Annuity Fund.

(2) Sixteen dollars ($16) to the Fair Trial Tax Fund.

(3) Eight dollars fifty cents ($8.50) to the State Drivers' Fund.

(4) Forty-nine dollars ($49) to the State General Fund.

(5) Three dollars ($3) to the county general fund.

(6) An arrest fee of five dollars ($5) to the State General Fund or the state funds prescribed by law; except, that the arrest fee shall be paid into the county general fund in cases initiated by county law enforcement officers.

(7) Two dollars fifty cents ($2.50) to the District Attorney Fund or to the fund prescribed by law for district attorney fees.

(8) Five dollars ($5) to the Advanced Technology and Data Exchange Fund.

(b) The additional five dollars ($5) assessed and collected in traffic cases in district court, effective October 1, 2000, shall be distributed to the Fair Trial Tax Fund.

(c) Fees for issuance of alias writs from circuit and district courts shall be distributed as follows:

(1) Writs issuing from district court:

a. Two dollars ($2) to the county general fund.

b. Eighteen dollars ($18) to the State General Fund.

(2) Writs issuing from circuit court:

a. Five dollars ($5) to the county general fund.

b. Twenty-five dollars ($25) to the State General Fund.



Section 12-19-180 - Criminal history processing fee; allocation of monies; access to court data from within and without Unified Judicial System; user fees to be deposited in Court Automation Fund; section not bar to public access to court records.

(a) In addition to all other costs, fees, or fines prescribed by law, each person convicted of a crime in a municipal, district, or circuit court, except traffic cases which do not involve driving under the influence of alcohol or controlled substances as set out in Section 32-5A-191, and conservation cases and juvenile cases, shall be assessed a criminal history processing fee of thirty dollars ($30). The assessment shall be automatically assessed by the clerk of the court upon conviction.

(b) There is created in the State Treasury a fund to be designated as the Public Safety Automated Fingerprint Identification System Fund, a fund to be designated as the Court Automation Fund, and a fund to be designated as the Criminal Justice Information System Automation Fund. Ten dollars ($10) of each additional fee collected pursuant to this section shall be deposited into the State Treasury to the credit of the Public Safety Automated Fingerprint Identification System Fund, five dollars ($5) to the Court Automation Fund, ten dollars ($10) to the Criminal Justice Information System Automation Fund, and five dollars ($5) to the Department of Forensic Sciences Forensic Services Fund. All money deposited in the State Treasury to the credit of the Public Safety Automated Fingerprint Identification System Fund shall be expended for operations and maintenance of the Automated Fingerprint Identification System. All money deposited in the State Treasury to the credit of the Court Automation Fund shall be expended for equipment, operations, supplies, maintenance, and training related to court automation, court cost collection and the timely and efficient processing of court cases, and for the other purposes enumerated in this section. All money deposited in the State Treasury to the credit of the Criminal Justice Information System Automation Fund shall be expended for equipment, operations, supplies, maintenance, and training related to the Criminal Justice Information System. All money deposited in the State Treasury to the credit of the Forensic Services Fund from the criminal history processing fee shall be expended for any purposes for which the Department of Forensic Sciences is authorized to expend funds appropriated to that department. No money shall be withdrawn or expended from these funds for any purpose unless the money has been allotted and budgeted in accordance with Article 4 (commencing with Section 41-4-80) of Chapter 4 of Title 41, and only in the amounts and for the purposes provided by the Legislature in the general appropriations bill or other appropriation bills.

(c) All data collected and maintained in the State Judicial Information System from the automated management systems operated by the Administrative Office of Courts and all manuals, forms, brochures, and publications developed by the Administrative Office of Courts shall be used to assist with the administrative and management needs of court officials and employees within the Unified Judicial System. The authority for control and dissemination of data from the system or distribution of judicial forms, manuals, and publications to any individuals, corporations, partnerships, or governmental associations outside the Unified Judicial System is vested in the Administrative Director of Courts.

(d) The Administrative Director of Courts shall promulgate policies and procedures, in conformity with rules adopted by the Supreme Court of Alabama, for the handling of applications for information from the State Judicial Information System and applications for court forms, manuals, and publications from all persons or entities outside the Unified Judicial System. The Administrative Director of Courts may establish in the policies and procedures, subscription, rental, or user fees, and other charges applicable to non-judicial system entities to be used to offset the costs involved in transferring or providing any information requested.

(e) All monies received by the Administrative Office of Courts from applications, user fees, service charges, subscriptions, donations, grants, leases, rentals, bequests, loans, or any other sources, either public or private, relating to the operation and administration of the State Judicial Information System or the publication and distribution of court forms and informational material shall be deposited in the Court Automation Fund. The fund shall be used to help defray the costs of maintenance, acquisition and operation of the computer system and the research, preparation, printing, and distribution of forms and manuals, which shall include, but not be limited to, equipment, supplies, line charges, printing, salaries for employees, and other incidental expenses required for the operation or expansion of the system or associated with developing and distributing informational materials.

(f) Nothing contained in this section shall be construed to prevent, prohibit, or otherwise limit or restrict public access to individual court records from the official custodians thereof, if the records are otherwise subject to public disclosure by law or court rule, nor shall anything in this section be construed to allow access to any court records which are not otherwise subject to public disclosure by law or court rule.

(g) No money deposited to the Court Automation Fund may be transferred for use by any other program or purpose within the Unified Judicial System.



Section 12-19-181 - Schedule and distribution of additional fees.

(a) In addition to any other docket fees provided by law, including, but not limited to, the docket fees provided in Sections 12-19-171 and 12-19-176, the following fees shall be automatically assessed in cases in municipal, juvenile, district, and circuit courts upon conviction or adjudication of the defendant of any of the following offenses:

(1) Unlawful possession of marihuana in the second degree in violation of Section 13A-12-214 .........$40.

(2) Possession of drug paraphernalia, misdemeanor conviction or adjudication, in violation of subsection (c) of Section 13A-12-260 ..........$40.

(3) Delivery, sale, manufacture, etc. of drug paraphernalia in violation of subsection (d) of Section 13A-12-260:

a. Misdemeanor ..............$40.

b. Felony .........................$60.

(4) Felony unlawful possession of a controlled substance in violation of Sections 13A-12-212 and 13A-12-213 ...............$60.

(5) Obtaining a controlled substance by fraud in violation of subdivision (3) of subsection (a) of Section 20-2-72............$60.

(6) Unlawful distribution, manufacture, or sale of a controlled substance in violation of Section 13A-12-211 .............$260.

(7) Trafficking in a controlled substance in violation of Section 13A-12-231 ...............$600.

(b) The fees collected pursuant to this section shall be collected by the court clerk and remitted monthly to the State Treasury in accordance with Rule 4 of the Alabama Rules of Judicial Administration and distributed as follows:

(1) Three-eighths of the fee collected shall be deposited in the Fair Trial Tax Fund in the State Treasury and shall be used solely to pay the fees and expenses for the representation of indigent criminal defendants and other persons pursuant to Sections 15-12-21 to 15-12-23, inclusive.

(2) One-eighth of the fee collected shall be deposited in the Advanced Technology and Data Exchange Fund.

(3) One-fourth of the fee collected shall be deposited in the State General Fund and shall be used to provide for the statewide coordination of pro bono legal services in civil matters and for the furtherance of professionalism among members of the bench and bar.

(4) One-fourth of the fee collected shall be deposited in the State General Fund to implement the uniform judicial pay plan.



Section 12-19-182 - Solicitor's fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in this state, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly as follows: Three dollars ($3) from each case to the circuit clerk of the county where collected to be used as provided by law for the operation of the office of the circuit clerk and the remainder of each fee to the solicitor's fund or district attorney's fund in the county where collected or to the fund in the county that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonable foreseeable future.

(c) The solicitor's fee may be expended by the district attorney in the county where it is collected for the payment of any and all expenses incurred and for any legitimate law enforcement purpose.

(d) The Legislature may continue to adopt future local laws or repeal existing local laws establishing a solicitor's fee in criminal cases. This section shall not supersede existing local legislation on July 1, 2010, or enacted after July 1, 2010, in any county providing for a solicitor's fee in criminal cases, and any county having local legislation establishing a solicitor's fee shall collect the fee according to the local act until the local act is expressly repealed. Upon repeal of a local act establishing a solicitor's fee, the county shall collect the fee pursuant to this section or pursuant to a local act enacted after July 1, 2010.






Division 3 - Officers' Fees.

Section 12-19-190 - Attorney General.

In all criminal cases taken to the Supreme Court or Court of Criminal Appeals if judgment is there entered in favor of the state, the Attorney General is entitled to a fee of $15.00, to be taxed and collected as costs.



Section 12-19-191 - Constables.

(a) Constables shall be entitled to the following fees in criminal cases:

(1) For executing a search warrant by day ..... $1.00

(2) For executing a search warrant by night ..... 2.00

(3) For executing any other warrant or writ of arrest ..... 1.50

(4) For serving each subpoena or notice issued by a court of the Unified Judicial System ..... .50

(5) For carrying a person before a magistrate under a warrant of arrest or to jail when committed thereto, for himself and each necessary guard, to be proved by his own oath, for each mile ..... .10

(6) For carrying a prisoner to the jail of another county, when there is no sufficient jail in the proper county, the same fees that were allowed to the sheriff for similar services on December 18, 1973, to be paid in the same manner.

(7) For taking and approving each bond of undertaking ..... .50

(b) In all criminal prosecutions, the fees specified in subsection (a) of this section for the services rendered in the case shall be payable from the county treasury upon a sworn statement certified by the circuit clerk and shall not affect the collection and distribution of uniform fees.



Section 12-19-192 - Coroners generally.

(a) Coroners shall be entitled to the following fees:

(1) For going to and returning from the place where he holds an inquest, for each mile traveled ..... $.06

(2) For holding an inquest, when ordered by a judge of a court of record or by the district attorney ..... 7.50

(3) For summoning a jury on inquest ..... 1.00

(4) For each subpoena ..... .25

(5) For each warrant of arrest ..... .50

(6) For each bond or undertaking returned to court ..... .50

(7) For investigation and certification of the cause of death when no jury is summoned or postmortem examination made by a physician or surgeon as provided in Section 12-19-193, $.06 for each mile traveled in going and returning, and $7.50 to be paid from the county treasury.

(8) For all services performed when discharging the duty of the sheriff in cases authorized by law, the same fees that were allowed the sheriff for similar services on December 18, 1973.

(b) In no event shall the coroner be entitled in any one year to fees exceeding in the aggregate $1,200.00.



Section 12-19-193 - Fees for inquest; fees, etc., for postmortem examinations; payment of fees to coroners for services rendered in discharging duties of sheriff.

(a) Fees for holding inquest shall be paid out of the county treasury, when the inquest has been held under the order of a judge of a court of record or district attorney, and such fees must be also certified by the coroner to the clerk of the circuit court of the county and must be taxed as costs against any person who is convicted for killing the person on whose body the inquest was held and be collected like other costs in criminal cases and, when collected in cases in which the county has paid the same, shall be paid to the county treasurer for the use of the county and, in other cases, to the coroner.

(b) No fees shall be paid for an inquest when it is publicly known before the jury is summoned who caused the death of the deceased or when the slayer has been arrested for the homicide; but, in such case, if the immediate cause of the death is uncertain, a physician or surgeon may be summoned to make a postmortem examination, who shall give his opinion in writing as to the cause of the death, which must be returned by the coroner as inquests are returned by him, and such coroner, physician or surgeon shall be entitled to the same fee and mileage, to be paid in the same manner as for attending an inquest.

(c) Such fees as accrue to coroners for services rendered by them in discharging duties of sheriffs must be paid in the same manner that sheriffs' fees for like services were paid on December 18, 1973.






Division 4 - Jurors' Fees.

Section 12-19-210 - Grand and petit jurors generally.

(a) Regular jurors, grand and petit, shall be entitled to $10.00 expense allowance for each day's services, $.05 for each mile traveled in going to and returning from court and ferriage and toll, to be proved by the oath of the juror before the clerk of the court. The clerk shall give each juror a certificate, stating therein the number of days he has served, the number of miles he has traveled, the amount of ferriage and toll he has paid and the amount of expense allowance to which he is entitled. The certificate shall be payable out of the State Treasury.

(b) The provisions of this section shall be retroactive to May 23, 1977.



Section 12-19-211 - Tales jurors.

Every person summoned for trial of a capital case under the provisions of this code or for service on a coroner's jury and attending in obedience to the summons shall be entitled to the same per diem and mileage for their attendance as regular jurors, to be paid in the same manner. Other tales jurors are entitled to the same per diem for each day's attendance as regular jurors receive, to be paid in the same manner.









Article 5 - Fair Trial Tax.

Section 12-19-250 - Imposition; assessment, collection.

(a) There shall be levied and imposed a tax in the amount of sixteen dollars ($16), to be called the "fair trial tax," in each and every criminal case in any municipal court.

(b) The fee shall be automatically assessed in each case upon conviction or adjudication and shall be collected as other costs are collected.

(c) The fees charged and collected in the municipal courts pursuant to this section shall be distributed in accordance with Section 12-19-251.1.



Section 12-19-250.1 - Imposition of additional fee on every case; charge and collection; distribution to Fair Trial Tax Fund.

Repealed by Act 99-427, p. 759, §12, 1999 Regular Session, effective June 10, 1999.



Section 12-19-251 - Remittance into Fair Trial Tax Fund.

When the fair trial tax is collected in circuit or district court, the clerk or register of the court, or the judge if there is no clerk or register, shall remit the receipts monthly to the State Treasury to be paid into a fund to be called the "Fair Trial Tax Fund."



Section 12-19-251.1 - Retention of tax by municipalities when collected in municipal court; disposition of proceeds by municipalities.

Notwithstanding the provisions of this article, when the "fair trial tax" levied and provided for in this article is collected, the clerk of the municipal court of each municipality which has retained its municipal court, instead of remitting the receipts from said tax into the State Treasury, shall pay such receipts into the general fund of the municipality. The governing body of such municipality shall use and expend so much of said funds as is necessary to defray the costs of providing representation of indigent defendants in their municipal court and after payment of such costs shall pay into the State Treasury any funds not used for such purpose. The governing body shall render an accounting of such funds to the State Treasurer on a monthly basis and the monthly report of such funds shall be filed with the State Treasurer on or before the twentieth day of the month following collection.



Section 12-19-252 - Annual appropriations; payment of share of cost of maintaining public defender offices by counties.

There is hereby appropriated from the Fair Trial Tax Fund, annually, such amount as may be necessary to pay the fees of counsel, court reporters, and such other necessary expenses of indigent defense as are provided by law.

There is also hereby appropriated from the Fair Trial Tax Fund, annually, such amount as may be necessary to pay to the Office of Indigent Defense Services, the salaries, benefits, and other necessary expenses involved in administering the Office of Indigent Defense Services.

In addition thereto, the Legislature shall appropriate annually out of the General Fund in the State Treasury a sum equal to the amount by which the cost of such necessary expenses of indigent defense, as provided by law, exceeds the amount available for such purpose in the Fair Trial Tax Fund.

If the county maintains a public defender, there shall be paid a reasonable share of the cost of maintaining such office, the amount appropriated for such purpose to be prorated to the several counties maintaining public defender's offices on the basis of the case load of the respective public defender offices.



Section 12-19-253 - Expenditures from fund subject to control and approval of Governor.

(a) Expenditures from the Fair Trial Tax Fund shall be subject to the control and approval of the Governor.

(b) In his discretion the Governor may limit the payment of expenses incurred in one county or judicial circuit to revenues collected within such county or judicial circuit; and, by order, he may also prohibit the expenditure of funds outside of the county or judicial circuit wherein such funds are derived.



Section 12-19-254 - Disposition of unexpended and unencumbered balance in fund at close of fiscal year.

Any unexpended and unencumbered balance remaining in the Fair Trial Tax Fund at the close of the state fiscal year shall not revert to the General Fund of the state but shall be retained in the "Fair Trial Tax Fund" and may be used in future years for the payment of appointed counsel or maintenance of public defenders' offices.






Article 6 - Litigation Accountability.

Section 12-19-270 - Short title.

This article may be cited as the Alabama Litigation Accountability Act.



Section 12-19-271 - Definitions.

The following words and phrases as used in this article, have the meaning ascribed to them in this section, unless the context clearly requires otherwise:

(1) WITHOUT SUBSTANTIAL JUSTIFICATION. The phrase "without substantial justification", when used with reference to any action, claim, defense or appeal, including without limitation any motion, means that such action, claim, defense or appeal (including any motion) is frivolous, groundless in fact or in law, or vexatious, or interposed for any improper purpose, including without limitation, to cause unnecessary delay or needless increase in the cost of litigation, as determined by the court.

(2) PERSON. Any individual, corporation, company, association, firm, partnership, society, joint stock company, or any other entity, including any governmental entity or unincorporated association of persons.

(3) ACTION. Any suit, counterclaim, crossclaim or third party claim filed at law or in equity, including any claim therein asserted by one or more parties or against one or more parties in a multi-party action or suit, or an appeal thereof.

(4) DEFENSE. Any affirmative defense under Rule 8(c), Alabama Rules of Civil Procedure, filed in any action at law or in equity.



Section 12-19-272 - Court to award fees and costs against attorney or party who brought action without substantial justification; voluntary dismissal.

(a) Except as otherwise provided in this article, in any civil action commenced or appealed in any court of record in this state, the court shall award, as part of its judgment and in addition to any other costs otherwise assessed, reasonable attorneys' fees and costs against any attorney or party, or both, who has brought a civil action, or asserted a claim therein, or interposed a defense, that a court determines to be without substantial justification, either in whole or part;

(b) When a court determines reasonable attorneys' fees or costs should be assessed it shall assess the payment thereof against the offending attorneys or parties, or both, and in its discretion may allocate among them, as it determines most just, and may assess the full amount or any portion thereof to any offending attorney or party;

(c) The court shall assess attorneys' fees and costs against any party or attorney if the court, upon the motion of any party or on its own motion, finds that an attorney or party brought an action or any part thereof, or asserted any claim or defense therein, that is without substantial justification, or that the action or any part thereof, or any claim or defense therein, was interposed for delay or harassment, or if it finds that an attorney or party unnecessarily expanded the proceedings by other improper conduct including but not limited to abuses of discovery procedures available under the Alabama Rules of Civil Procedure;

(d) No attorneys' fees or costs shall be assessed if a voluntary dismissal is filed as to any action, claim or defense within 90 days after filing, or during any reasonable extension granted by the court, for good cause shown, on motion filed prior to the expiration of said 90 day period;

(e) No party, except an attorney licensed to practice law in this state, who is appearing without an attorney shall be assessed attorneys' fees unless the court finds that the party clearly knew or reasonably should have known that his action, claim or defense or any part thereof was without substantial justification.



Section 12-19-273 - Court to exercise sound discretion and specifically set forth reasons for award; factors to be considered.

In determining the amount of an award of costs or attorneys' fees, the court shall exercise its sound discretion. When granting an award of costs and attorneys' fees, the court shall specifically set forth the reasons for such award and shall consider the following factors, among others, in determining whether to assess attorneys' fees and costs and the amount to be assessed:

(1) The extent to which any effort was made to determine the validity of any action, claim or defense before it was asserted;

(2) The extent of any effort made after the commencement of an action to reduce the number of claims being asserted or to dismiss claims that have been found not to be valid;

(3) The availability of facts to assist in determining the validity of an action, claim or defense;

(4) The relative financial position of the parties involved;

(5) Whether or not the action was prosecuted or defended, in whole or in part, in bad faith or for improper purpose;

(6) Whether or not issues of fact, determinative of the validity of a parties' claim or defense, were reasonably in conflict;

(7) The extent to which the party prevailed with respect to the amount of and number of claims or defenses in controversy;

(8) The extent to which any action, claim or defense was asserted by an attorney or party in a good faith attempt to establish a new theory of law in the state, which purpose was made known to the court at the time of filing;

(9) The amount or conditions of any offer of judgment or settlement in relation to the amount or conditions of the ultimate relief granted by the court;

(10) The extent to which a reasonable effort was made to determine prior to the time of filing of an action or claim that all parties sued or joined were proper parties owing a legally defined duty to any party or parties asserting the claim or action;

(11) The extent of any effort made after the commencement of an action to reduce the number of parties in the action; and

(12) The period of time available to the attorney for the party asserting any defense before such defense was interposed.



Section 12-19-274 - Attorney's fees negotiated in private; court may approve stipulations.

Nothing in this article shall be construed to prevent an attorney and his client from negotiating in private the actual fee which the client is to pay his attorney. Nothing in this article is intended to limit the authority of the court to approve written stipulations filed with the court or oral stipulations in open court agreeing to no award of attorneys' fees or costs or an award of attorneys' fees or costs in a manner different than that provided in this article.



Section 12-19-275 - Application.

This article shall apply to any suit or claim or defense or appeal filed subsequent to June 11, 1987. It shall also apply to any suit or claim or defense or appeal which has been filed prior to June 11, 1987, and which is not dismissed within 180 days of June 11, 1987.



Section 12-19-276 - Provisions cumulative.

The provisions of this article are cumulative and in addition to the damages which may be awarded for a frivolous appeal pursuant to Rule 38, Alabama Rules of Appellate Procedure.






Article 7 - Advanced Technology and Data Exchange Fund

Section 12-19-290 - Created; purposes; payments.

(a) The Advanced Technology and Data Exchange Fund is created in the State Treasury.

(b) The fund shall consist of all monies paid into the State Treasury to the credit of the fund pursuant to Section 12-19-181 or by legislative appropriations, grant, gift, or otherwise.

(c) Monies contained in the Advanced Technology and Data Exchange Fund may be expended to provide for any activities involving the administration of justice including, but not limited to, the following purposes:

(1) Expand methods and means for collection and disbursement of court-ordered monies through the use of credit cards, electronic fund transfers, or other means and provide for electronic transfer of records and storage.

(2) Enhance coordination and sharing of data with local, state, and federal agencies, members of the bar, and the public.

(3) Provide equipment for electronically filing cases.

(4) Improve accountability for case filings and dispositions.

(5) Train and educate employees and officials on the state and municipal levels of the Unified Judicial System regarding legal and administrative policies and procedures and effective usage of the courts' management systems.

(6) Provide education materials including, but not limited to, manuals, forms, handbooks, books, brochures, and technology for legal research and case management for court officials and employees and component groups of the legal community.

(7) Provide staff, services, and equipment required to maintain and expand technological improvements and conduct continuing education and training in these areas.

(8) Pay service charges, electronic transfer fees, or any other transaction costs associated with subdivisions (1) to (7), inclusive.

All such costs shall be paid out of funds appropriated to the Advanced Technology and Data Exchange Fund and shall not reduce amounts due to be distributed to other governmental funds or entities.

(d)(1) Subject to the adoption of uniform rules by the Administrative Office of Courts, the clerks of the circuit and district courts may accept credit cards, charge cards, or debit cards issued from any bank, foreign lender, domestic lender, or credit card bank as defined in Section 5-20-3 for the payment of court costs, fees, fines, forfeitures, judgments, restitution, attorney fees, any monies collected and payable to individuals, businesses or partnerships, or any person or entity or assessments of any kind. Any other provision of law to the contrary notwithstanding, the clerk of the court or agent thereof accepting payment as provided for in this subsection shall impose and collect a surcharge or convenience fee in respect of payments made by credit card, charge card, or debit card for any of the above in an amount not exceeding the sum of the following: a. the transaction fee or discount charged by the credit card, charge card, or debit card issuer or processor with respect to such payments; and b. any cost or fee charged with respect to the payments pursuant to agreement between the Administrative Office of Courts and a contracting entity which provides software, support, and management services in connection with the acceptance of payment by credit card, charge card, or debit card by the clerks of the circuit and district courts as provided herein.

(2) The imposition and validity of any surcharges or convenience fees heretofore charged and collected by clerks of the circuit or district courts or their agents prior to June 1, 2014, are hereby ratified and confirmed.

(e) The Administrative Director of Courts or any municipality may contract with any company that issues credit cards to collect and seize credit cards issued by any company that are outdated or otherwise unauthorized. The state or municipality may charge the company a fee for the return of the credit cards. Any fees collected pursuant to this subsection by state courts shall be deposited into the Advanced Technology and Data Exchange Fund and the fees collected by a municipal court shall be deposited into the general fund of the municipality.

(f) Procedures for implementing the provisions of Act 99-427 may be promulgated as Rules of Judicial Administration adopted by the Supreme Court of Alabama.

(g) At the end of any fiscal year, any unexpended or unencumbered monies contributed to or deposited in the fund from any source, except appropriations from other state funds, shall remain in the fund.

(h) The clerk of any court shall not be liable to any person for any action taken pursuant to this section if he or she acts in accordance with the rules adopted by the Administrative Office of Courts.






Article 8 - Judicial Administration Funds.

Section 12-19-310 - Additional docket fees.

(a) In addition to the docket fees now authorized by law, additional docket fees shall be assessed in all circuit, district, and municipal courts as follows:

(1) In civil cases in the circuit and district courts, except child support cases and as further provided for small claims cases, an additional docket fee of forty-five dollars ($45) and in small claims cases an additional docket fee of fifteen dollars ($15).

(2) In criminal cases in the circuit, district, and municipal courts, except juvenile cases and as further provided for traffic cases, an additional docket fee of forty dollars ($40) and in traffic cases, but excluding parking violations, an additional docket fee of twenty-six dollars ($26).

(b) (1) Two dollars ($2) of the traffic docket fee shall be distributed to the Police Officers' Annuity Fund before any distribution pursuant to subsections (c) and (d).

(2) Ten dollars ($10) of each fee in municipal court shall be retained by the presiding municipal judge or the municipal court clerk for operation of the municipal court and, before any distribution in subsections (c) and (d), distributed to the municipality for the operation of the municipal courts.

(c) There is established in the State Treasury the State Judicial Administration Fund. Two-thirds of the docket fees collected pursuant to subsection (a) shall be distributed to the fund and used by the Administrative Office of Courts as determined by the Administrative Director of Courts for the operation of courts in this state.

(d) There is established in each judicial circuit of this state the Presiding Circuit Judge's Judicial Administration Fund and in each county in this state the Circuit Clerk's Judicial Administration Fund. One-sixth of the docket fees collected in each circuit pursuant to subsection (a) shall be distributed to the Presiding Circuit Judge's Judicial Administration Fund in the circuit. One-sixth of the docket fees collected in each county pursuant to subsection (a) shall be distributed to the Circuit Clerk's Judicial Administration Fund in the county.

(e) (1) The funds distributed pursuant to subsection (d) shall be expended for the support of local court operations, including, but not limited to, salaries and benefits of court employees where necessary for the efficient operations of the courts in the circuit and for other expenses as individually determined necessary by the presiding circuit judge or any circuit clerk to promote efficient administration of justice. Funds distributed pursuant to subsection (d) shall not reduce the amount payable to the presiding circuit judge or any circuit clerk under any local act or general act or reduce or affect the amounts of funding allocated by the Administrative Office of Courts to the budget of the presiding circuit judge or any circuit clerk.

(2) In addition to subdivision (1) relating to the circuit clerk, each clerk, at his or her discretion, may use the money in the Circuit Clerk's Judicial Administration Fund for the purpose of awarding merit and promotions raises to full-time employees of the clerk's office.

(f) All expenditures of funds pursuant to this section shall be audited as all other state funds are audited.

(g) The docket fees assessed pursuant to this section shall not be waived or remitted by the court unless all docket fees associated with the case are waived or remitted.

(h) The court clerk shall distribute the fees provided for in this section on a monthly basis as other costs and fees are distributed.



Section 12-19-311 - Bail bond fees.

(a)(1) In addition to all other charges, costs, taxes, or fees levied by law on bail bonds, additional fees as detailed in paragraph a. and paragraph b. shall be imposed on every bail bond in all courts of this state.

The fee shall not be assessed in traffic cases, except for those serious traffic offenses enumerated in Title 32, Chapter 5A, Article 9. Where multiple charges arise out of the same incident, the bond fee pursuant to this section shall only be assessed on one charge. For the purposes of this section, the term same incident shall be defined as the same date, location, and proximate time. Where the charge is negotiating a worthless negotiable instrument, the fee shall not be assessed more than three times annually per person charged. The fees shall be assessed as follows:

a. A filing fee in the amount of thirty-five dollars ($35) on each bond executed.

b. For a misdemeanor offense, a bail bond fee in the amount of 3.5 percent of the total face value of the bail bond or one hundred dollars ($100), whichever is greater, but not to exceed four hundred fifty dollars ($450). For a felony offense, a bail bond fee of 3.5 percent of the total face value of the bail bond or one hundred fifty dollars ($150), whichever is greater, but not to exceed seven hundred fifty dollars ($750). Except that if a person is released on a judicial public bail, recognizance, or signature bond, including a bond on electronic traffic and nontraffic citations, the fee shall be affixed at twenty-five dollars ($25). For purposes of this section, face value of bond shall mean the bond amount set by court or other authority at release, not the amount posted at release on bail.

(2) The fees assessed pursuant to paragraph a. of subdivision (1) of subsection (a) are required whether the release from confinement or admittance to bail is based on cash, judicial public bail, personal recognizance, a signature bond, including a bond on electronic traffic and nontraffic citations for those serious traffic offenses enumerated in Title 32, Chapter 5A, Article 9, an appearance bond, a secured appearance bond utilizing security, a bond executed by a professional surety company, or a professional bail company using professional bondsmen; provided, however that no fee shall be assessed pursuant to paragraph a. of subdivision (1) of subsection (a) if a person is released on judicial public bail or on personal recognizance for a documented medical reason. The fee shall be assessed at the issuance, reissuance, or reinstatement of the bond.

(b) The fee in paragraph a. of subdivision (1) of subsection (a) shall be collected by either the official executing the bond or by the clerk of the court. If the fee is collected by the official executing the bond, it shall be collected at the execution of the bond or at the time of release. If the fee is collected by the clerk of the court, it shall be collected at the execution of the bond, at the time of release, or within two business days of release. The fee may be remitted via money order, electronic means, U.S. mail to the court clerk postmarked within 48 hours of release, or by any other method approved by the sheriff. If the fee is collected by an official other than the clerk of the court, the official shall remit the fee to the clerk of the court, attached to the executed bond, within 30 days or upon adjudication or conviction of the underlying offense, whichever occurs first; if the fee is not collected by the official, the official shall provide documentation of the nonpayment, attached to the executed bond, to the clerk of the court within two business days. The clerk of the court may accept the payment of the fee if the clerk has the executed bond, together with proof of nonpayment and charging instrument, in hand. This fee shall be paid by the bondsman, surety, guaranty, or person signing as surety for the undertaking of bail. If the person is released on own recognizance, judicial public bail, or non-custodial offense pursuant to Rule 20 of the Alabama Rules of Judicial Administration, the fee shall be assessed at the time of adjudication or at the time that any other fees and costs are assessed.

(c) Upon the failure to pay the fee in paragraph a. of subdivision (1) of subsection (a) and upon a finding of contempt in subsection (d), the bondsman, surety, guaranty, or individuals required to pay the fee shall be punished by a fine of not less than five hundred dollars ($500) in addition to the fee imposed in paragraph a. of subdivision (1) of subsection (a). The fine shall not be remitted, waived, or reduced unless the person(s) fined can show cause to the court that he or she cannot pay the fine in the reasonably foreseeable future. In addition, upon a finding of contempt, if the responsible party is a professional surety company or a professional bail company or otherwise operating as a bondsman under Alabama law, the presiding judge may revoke the entity or individual's authority to write or issue bonds pursuant to Section 15-13-159 or 15-13-160 until such time as the payment is rendered in full.

(d) If the fee in paragraph a. of subdivision (1) of subsection (a) is not paid in full within 30 days, the clerk of the court shall provide notification of the delinquency to the district attorney or prosecuting attorney on a monthly basis. Upon receipt of the certification of delinquency or failure to pay from the court, the district attorney or prosecuting attorney may take appropriate action which may include, but shall not be limited to, contempt proceedings. If contempt proceedings are initiated the district attorney or prosecuting attorney shall send notice by U.S. Mail to the last known address of the person charged with the crime, bondsman, surety, guaranty, or person signing as surety for the undertaking of bail of the failure to pay and provide them 10 days to remit payment in full pursuant to this section. If the surety is the person charged with the crime where the fee applies, the district attorney or prosecuting attorney may file a petition for contempt and the court shall set the contempt hearing on the person's next regularly scheduled court appearance. If the surety is not the person charged with the crime the district attorney or prosecuting attorney may file a petition for contempt with the court, which may, after hearing, find the bondsman, surety, guaranty or person signing as surety the undertaking of bail in contempt. The municipal court clerk shall provide a list to the prosecuting attorney and district attorney every 60 days that shall include, but not be limited to, the name of every person who has failed to pay the fee, the municipal case number, and the name of the person signing as surety for the undertaking bail. If the prosecuting authority of the municipality does not initiate contempt proceedings pursuant to this section within 30 days of receiving notice from the clerk of the court, the district attorney with jurisdiction may file the contempt petition in the municipal court. If the district attorney initiates contempt proceedings in a municipal case and the person is found in contempt, the fine shall be distributed as follows: 50% to the general fund of the municipality and 50% to the district attorney Solicitor's Fund.

(e)(1) The fee imposed on bail bonds under paragraph b. of subdivision (1) of subsection (a) shall be assessed to the defendant and be imposed by the court when the defendant appears in court for adjudication or sentencing.

(2) Notwithstanding (e)(1), if the bail bond has been secured by cash, the conditions of release have been performed, and the defendant has been discharged from all obligations of the bond, or if the cash bail bond is forfeited the clerk of the court shall, unless otherwise ordered by the court, retain as the bail bond fee the amount pursuant to paragraph b. of subdivision (1) of subsection (a) and disburse the remainder as provided by law.

(3) Notwithstanding (e)(1), if the property bail bond has been secured, the conditions of release have been performed and the defendant has been discharged or released from all obligations of the bond, or if the property bail bond is forfeited, then the bond shall be reduced to the bail bond fee amount pursuant to paragraph b. of subdivision (1) of subsection (a) and the property shall not be discharged or released by the court until the bail bond fee pursuant to paragraph b. of subdivision (1) of subsection (a) has been paid in full.

(4) The fees shall be collected pursuant to paragraph b. of subdivision (1) of subsection (a) by the clerk of the court. The fees pursuant to this section shall not be remitted, waived, or reduced unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the same within the reasonably foreseeable future. The fees pursuant to this section shall not be remitted, waived, or reduced unless all other costs, fees, and charges of court are remitted or waived.

(5) The fees shall not reduce or affect the funds allocated to the office of the court clerk, the sheriff, the municipality, the district attorney, or the Alabama Department of Forensic Sciences under any local act or other funding mechanism under the law. These funds shall be in addition to and not in lieu of any funds currently available to the office of the court clerk, sheriff, municipality, the district attorney, and the Alabama Department of Forensic Sciences.

(f) The court clerks shall distribute on a monthly basis as other fees are distributed, the fees collected pursuant to paragraph a. of subdivision (1) of subsection (a) as follows: Ten percent from each fee shall be distributed either to the county general fund to be earmarked and distributed to the Sheriff's Fund, administered by the sheriff, in the county where the bond was executed or, where the bond is executed by the municipality, to the municipality; 45 percent of the fee to the court clerk's fund where the bond was executed or where the bond is executed by the municipal court, to the municipality; 45 percent of the fee to the Solicitor's Fund in the county where the bond was executed. The bail bond fee records shall be audited by the Department of Examiners of Public Accounts.

(g) The court clerks shall distribute on a monthly basis as other fees are distributed, the fees collected pursuant to paragraph b. of subdivision (1) of subsection (a) as follows: Twenty-one dollars and fifty cents ($21.50) from each fee shall be distributed to the county general fund which shall be earmarked and distributed to the Sheriff's Fund, administered by the sheriff, in the county where the bond was executed or, where the bond was executed by a municipality, to the municipality; 40 percent of the remainder of the fee to the court clerk's fund where the bond was executed or where the bond is executed by the municipal court, to the municipality; 45 percent of the remainder of the fee to the Solicitor's Fund in the county where the bond was executed; five percent to the State General Fund and ten percent to the Alabama Forensic Services Trust Fund. The bail bond fee records shall be audited by the Department of Examiners of Public Accounts.



Section 12-19-312 - Disposition of funds.

(a) The fee allocated to the Solicitor's Fund shall be expended for the payment of any and all expenses incurred by the district attorney in the discharge of the duties of the office or for any legitimate law enforcement purpose.

(b) The fee allocated for the court clerk's fund shall be expended at the discretion of the clerk, to support the functions of the office of the clerk.

(c) The fees allocated to the Sheriff's Fund, administered by the sheriff, shall be expended at the direction of the sheriff for the operation of the jail.

(d) The fees allocated to the Alabama Forensic Services Trust Fund shall be expended for the objective analysis of scientific evidence in pending criminal investigations.



Section 12-19-313 - Assessment of fees.

If the charge against a defendant in a case is disposed of by a finding of not guilty, no bill, dismissal or nolle prosequi without conditions, the fees imposed in the case pursuant to paragraph b. of subdivision (1) of subsection (a) of Section 12-19-311 shall not be assessed. In all other cases wherein the charge against a defendant is disposed of by conviction, a finding of guilty, or dismissal or nolle prosequi upon conditions to pay costs and fees, the fees pursuant to paragraph b. of subdivision (1) of subsection (a) of Section 12-19-311 shall be assessed. If the defendant is admitted to a pretrial diversion program or to a specialty court program, the fee shall be assessed as with other court costs and fees.



Section 12-19-314 - Collection of fees.

All fees or fines imposed pursuant to this chapter shall be collected as provided for by the statute for other court ordered monies in this state.



Section 12-19-315 - Jurisdiction.

The court shall maintain jurisdiction to collect restitution, fees, fines, costs, and other court ordered monies beyond the termination of a defendant’s sentence or probation.









Chapter 20 - JUDICIAL AND OTHER PUBLIC RECORDS.

Article 1 - General Provisions.

Section 12-20-1 - Costs and fees of substitution.

The cost of any proceedings for substitution under any of the provisions of this chapter shall be paid by the party applying for such substitution if there is no defense; and, if a defense is interposed, the costs are to be paid by the unsuccessful party; but in no case shall any officer be entitled to any fees in such proceedings if the loss or destruction of the paper or instrument sought to be substituted was caused by his neglect or fault.






Article 2 - Judicial Records.

Section 12-20-21 - Copying of orders, etc., into final record not required.

The orders, judgments and decrees entered upon the minutes of a court are parts of the record of the cases to which they pertain and need not be copied into the final record. If so copied, no fee shall be charged therefor.



Section 12-20-22 - Original pleadings, etc., or copies thereof final record in civil actions.

The original pleadings, motions or other papers in civil actions, the original process issued thereon and all affidavits and bonds taken in a court may be used and, if so used, shall stand as the final record. If said original pleadings, motions or other papers, process, affidavits or bonds should be lost, mislaid, destroyed or mutilated, a copy of such shall stand in the place and have the force and effect of the original.



Section 12-20-23 - Preserving judgment records of abolished inferior courts of record.

The records of the judgments of any inferior court of record which heretofore ceased or hereafter ceases to exist is confided to the clerk of the circuit court of the county in which such court held its sessions. Such clerk shall preserve said records as a part of the records of his office, and he must issue any and all necessary processes for putting such judgments into execution.



Section 12-20-24 - Removal of court records or papers.

No records or papers of any court shall be removed out of the county, except in cases of invasion or insurrection whereby the same may be endangered, unless by order of the court; provided, that any noncurrent records or papers may be deposited in the Department of Archives and History at the discretion of the judge or clerk of said court.



Section 12-20-25 - Taking file in pending action from office of clerk, etc.

The file pertaining to a pending action shall not be taken from the office of the clerk, register or probate judge except by an attorney of record of a party to the action upon a receipt in writing signed by such attorney, stating the number and title of the case and the papers contained in the file. If any of such papers are lost, mislaid, destroyed or mutilated before a return of the file and a surrender of the receipt, the costs of substituting them must be paid by the attorney taking them.



Section 12-20-26 - Substitution of lost, etc., papers or records in civil cases - Inherent power of courts.

All courts have the inherent power, if original papers or records pertaining to matters of civil jurisdiction or to civil actions which are pending or which have been determined are lost, mislaid, destroyed or mutilated, to cause a substitution thereof, and the substituted paper or record is of equal validity with the original.



Section 12-20-27 - Substitution of lost, etc., papers or records in civil cases - How made - Generally.

When original papers in civil actions have been lost, mislaid, destroyed or mutilated, a court may cause a substitution thereof to be made by directing the attorneys representing the parties therein to file a copy thereof with the clerk or register of the court.



Section 12-20-28 - Substitution of lost, etc., papers or records in civil cases - How made - In pending action or proceeding.

If the action or proceeding in which the substitution of a lost, mislaid, destroyed or mutilated original paper is proposed is pending and undetermined, the substitution must be made on notice of not less than one day to the adverse party or his attorney of record, if he has such an attorney, accompanied with a copy of the paper offered in substitution; but, if such adverse party or his attorney of record does not reside in the county, notice may be given by the filing of the paper and the entry of a motion to substitute, or the filing of such motion, for one day prior to the making thereof. On the hearing of such motion, affidavits and counter affidavits may be received as to the correctness of the proposed substitute.



Section 12-20-29 - Substitution of lost, etc., papers or records in civil cases - How made - After determination of action or proceeding.

If, after the determination of any civil action or proceeding, the original papers, or any part thereof pertaining thereto, which are not of record are lost, mislaid, destroyed or mutilated, if the record of such papers with such papers should be lost, mislaid, destroyed or mutilated or if the record of any judgment or decree of any judicial proceeding or quasi-judicial proceeding, or any part thereof, should be lost, mislaid, destroyed or mutilated, any party in interest may, on application in writing, stating the facts, accompanied with the substitute proposed of such lost, mislaid, destroyed or mutilated paper or record, verified by affidavit, obtain an order of substitution. If the adverse party is of full age, of sound mind and a resident of the state, notice of the application and a copy thereof, accompanied with a copy of the proposed substitute, must be served on him at least 10 days before the session of the court in which such application is made. If he is of unsound mind or an infant residing in the state, notice must be served on his guardian or, if he has no guardian, upon the person with whom he resides or in whose care or custody he may be; but, if such party, whether he is of full age and sound mind, an infant or of unsound mind, resides without the state or his residence is unknown, upon affidavit stating the facts, the register, or the clerk of the court or the probate judge, must make and enter an order of publication as to such party and cause notice to be given by publication for three successive weeks in some newspaper published in the county or, if there is no such newspaper, in a newspaper published in an adjoining county. If the adverse party is of unsound mind or an infant, the court must appoint a guardian ad litem to represent and defend for him. On the hearing, the court may receive affidavits and counter affidavits as to the correctness of the proposed substitute.



Section 12-20-30 - Substitution of lost, etc., papers or records in civil cases - How made - Where deed, contract, conveyance or other instrument involved.

If the record of a deed, contract, conveyance or other instrument, the record of which is by law required or authorized, is lost, mislaid, destroyed or mutilated, the original of such deed, contract, conveyance or instrument may be recorded again, and such record shall have relation to, and be operative from, the day the original record was operative. If the original is lost, mislaid, destroyed or mutilated, a copy thereof may be recorded on proof of its correctness of the record and of the loss or destruction of the original, and the record of such copy shall have relation to, and be operative from, the day the original record was operative. But in case of the loss or destruction of the original, an application for the record of the copy must be made to the court or successor of the court in which the original record was made and notice thereof given to the party in adverse interest, as prescribed in Section 12-20-29.



Section 12-20-31 - Substitution of lost, etc., papers or records in civil cases - Appeal from court order or decree granting or denying.

From any order of a circuit or district court or probate court granting or refusing substitution under this article, an appeal lies to the appropriate appellate court as from final judgments or decrees in civil cases. From an order of a district court, an appeal to the circuit court lies as in other cases, and the trial is de novo.



Section 12-20-32 - Substitution of appellate court records.

If the records of an appellate court, or any part thereof, are lost, mislaid, destroyed or mutilated, the same may be substituted under such rules and regulations as the court may prescribe.






Article 3 - Other Public Records.

Section 12-20-50 - Establishment or restoration of lost, etc., records of state, county, or municipality.

The circuit courts of this state shall have jurisdiction of an action by the state, a county or municipality or any citizen who will give security for the costs of the proceeding to establish or restore any lost, mislaid, destroyed or mutilated records of the state, county or municipality, or of any department, agency or instrumentality thereof. Such courts shall have jurisdiction and power to prescribe all necessary rules, regulations and proceedings proper or necessary to establish or restore lost, mislaid, destroyed or mutilated records and, when so established or restored, to declare them to be the proper and legal records as the original which was so lost, mislaid, destroyed or mutilated. The proceedings shall be ex parte, and any citizen of the state who will give security for the costs of the appeal may appeal from the order, judgment or decision of the circuit court establishing or restoring or refusing to establish or restore such records to the appropriate appellate court of the state. The evidence on the hearing in the circuit court may be by depositions or affidavits, and witnesses may be examined orally and their testimony taken down by the court stenographer and transcribed and certified by him as being true and correct. On appeal to the appropriate appellate court, the transcript of the record, proceedings, and all testimony shall be certified by the circuit court; and, upon the hearing in the appropriate appellate court, such court may affirm or reverse the judgment or order of the circuit court or may enter such judgment, order or decision as the circuit court should have entered on the record and evidence so certified. The proceeding under this section shall not be deemed exclusive, but additional or supplementary to any other remedy given by common law or statute.









Chapter 21 - EVIDENCE AND WITNESSES.

Article 1 - General Provisions.

Division 1 - Evidence.

Division 1 - Generally.

Section 12-21-1 - Production of books, etc., generally - By parties; failure to comply.

(a) The court may, on motion and due notice thereof, require the parties to produce books, documents or writings in their possession, custody, control or power which contain evidence pertinent to the issues.

(b) If the plaintiff or prosecution fails to comply with such order, the court may, on motion, give the like judgment for the defendant as in cases of dismissal; and, if the defendant fails to comply with such order, the court may, on motion, give judgment against him by default.



Section 12-21-2 - Production of books, etc., generally - By resident nonparties; failure to comply.

(a) When any deed, writing or other document which it may be necessary to use as testimony in any case may be in the possession of any person resident in this state who is not a party to the case, the clerk of the court in which the case is pending shall, upon application of the party or his attorney desirous of using such testimony, issue a subpoena duces tecum directed to the person having such book or other document in his possession, requiring him to appear and bring with him into court the paper desired to be used as testimony. Service shall be by a sheriff, constable or some private person, and the official return of the sheriff or constable or the affidavit of such private person shall be sufficient evidence that the same was duly served; but, in all cases, the judge may require the summary production of any book or document by subpoena duces tecum where the witness is able to produce it and where the ends of justice require such summary production.

(b) When a subpoena shall be issued and served as provided in subsection (a) of this section and the person whose attendance is thereby required shall fail to comply with the requisition thereof, the court shall, on motion, issue an attachment against such defaulting person, returnable instantly or to the next term of said court, and shall fine such person in a sum not exceeding $300.00 unless he shall make a sufficient excuse for such failure, to be judged of by the court; but such person shall, nevertheless, be subject to an action at the instance of the party by whom he was subpoenaed, for any damages which such party may have sustained by reason of such failure. If the person so subpoenaed shall, within 10 days after the service of such subpoena, deliver to the party at whose instance the subpoena was issued or his attorney, or file in the office of the court from which such subpoena was issued the paper, the production of which is required by such subpoena, or shall deliver to the said party or his attorney, or shall file in the said office his affidavit that the said paper is not in his power, custody, possession or control and that it was not at the time of serving said subpoena, then such delivery and filing of the paper so sought as aforesaid or of such affidavit shall be considered a full and complete compliance with the requirements of such subpoena duces tecum.



Section 12-21-3 - Compelling books, etc., to be produced; parol in lieu thereof.

The court may, upon affidavit of their necessity and materiality, upon motion, compel, by order, either party to produce, at or before the trial, any book, paper or document in his possession or power. The order may be made upon the application of either party, upon reasonable notice to the adverse party or his attorney. If not produced, parol evidence may be given of its contents.



Section 12-21-3.1 - Subpoena of law enforcement officers and investigative reports; disposition of criminal matters.

(a) Neither law enforcement investigative reports nor the testimony of a law enforcement officer may be subject to a civil or administrative subpoena except as provided in subsection (c).

(b) Law enforcement investigative reports and related investigative material are not public records. Law enforcement investigative reports, records, field notes, witness statements, and other investigative writings or recordings are privileged communications protected from disclosure.

(c) Under no circumstance may a party to a civil or administrative proceeding discover material which is not authorized discoverable by a defendant in a criminal matter. Noncriminal parties may upon proper motion and order from a court of record: Secure photographs, documents and tangible evidence for examination and copying only by order of a court imposing such conditions and qualifications as may be necessary to protect a chain of custody of evidence; or protect the prosecutors', law enforcement officers', or investigators' work product; or to prevent the loss or destruction of documents, objects, or evidence. Such discovery order may be issued by a court of record upon proof by substantial evidence, that the moving party will suffer undue hardship and that the records, photographs or witnesses are unavailable from other reasonable sources.

(d) Discovery orders prior to the disposition of the criminal matter under investigation are not favored and should be granted only upon showing that the party seeking discovery has substantial need of the materials and is unable, without undue hardship, to obtain the substantial equivalent by other means.

(e) Nothing in this section shall preclude the disclosure of investigative reports, including the testimony of law enforcement officers, to a state administrative agency authorized by law to investigate or conduct administrative contested case hearings in any matter related to the suspension, revocation, or restriction of a professional license or registration for the protection of the public health and safety.

(f) For purposes of this section, a criminal matter is disposed of in any of the following ways:

(1) When the prosecuting authority has presented the matter to a grand jury and a no bill or true bill has been returned.

(2) After a written statement by the chief law enforcement officer of the agency conducting the investigation that the matter under investigation is closed.

(3) When the entity or individual under investigation has been tried and final judgment entered.



Section 12-21-4 - Taking of affidavits outside state.

Affidavits required in the commencement or progress of any action or judicial proceedings may be taken without this state before any commissioner appointed by the Governor of this state, any judge or clerk of a federal court, any judge or clerk of any court of record or any notary public, who shall certify under their hands and seals of office, if any.



Section 12-21-5 - Copy of hospital records - Admissibility.

When the original would be admissible in any case or proceeding in a court in the state, a certified copy of the hospital records of any hospital organized or operated under or pursuant to the laws of Alabama, including records of admission, medical, hospital, occupational, disease, injury and disability histories, temperature and other charts, X rays and written interpretations thereof, pictures, photographs, files, written orders, directions, findings and reports and interpretations of physicians, doctors, surgeons, pathologists, radiologists, specialists, dentists, technicians and nurses, as well as of all employees of such hospital, forming a part of such hospital records as to the health, condition, state, injuries, sickness, disease, mental, physical and nervous disorders, duration and character of disabilities, diagnosis, prognosis, progress, wounds, cuts, contusions, lacerations, breaks, loss of blood, incisions, operations, injuries, examinations, tests, transfusions, hospitalization and duration thereof, medication, medicines, supplies, treatment and care and the cost, expenses, fees and charges therefor and thereof, a part of, or shown on or in, said hospital records of any patient in said hospital, when certified and affirmed by the custodian of said hospital records as provided in Section 12-21-7, shall be admissible in evidence, without further proof in any court in the state where admissible, if and when said hospital records were made and kept in the usual and regular course of business of said hospital and it was in the regular course of business of said hospital to make and keep said records and that said records were made at the time of such acts, transactions, occurrences or events therein referred to occurred or arose or were made, or within a reasonable time thereafter.



Section 12-21-6 - Copy of hospital records - Subpoena duces tecum; inspection; form; weight.

(a) A certified copy of said hospital records may be procured by any litigant in any court of competent jurisdiction in the state by subpoena duces tecum, and when any such subpoena duces tecum is issued for said hospital records, the custodian of said hospital records shall prepare a copy of said hospital records as provided in this subsection and securely seal the same in an envelope or other container and date and fill out and sign a certificate in substantially the form provided in Section 12-21-7 and place on, or securely fasten said certificate to the outside of, said envelope or container in which said copy of said hospital records are placed and deliver the same to the clerk or register of the court hearing, or to hear or to try, the case or proceeding in which the records are sought, and he shall not otherwise be required to appear in court unless thereafter ordered to do so by the court. The copy of the hospital records shall not be open to inspection or copy by other persons than the parties to the case or proceeding and their attorneys until ordered published by the court trying the case at the time of the trial. When so prepared and certified, the copy of said hospital records shall be admissible in evidence in any court in the state, if and when admissible, in prima facie proof of the facts therein shown just as if otherwise verified and just as if the copy were the original. The copy of the hospital records may be photostated, photographed or made by microphotographic plate or film, or otherwise made, so long as clear and easily legible. All the circumstances of the making of such hospital records, including lack of personal knowledge of the entrant or maker of such hospital records, may otherwise be shown to affect the weight of such hospital records, but this shall not affect their admissibility.

(b) Repealed by Acts 1994, No. 94-609, p. 1124, §3.



Section 12-21-6.1 - Reproduction and delivery of medical records.

(a) The following words and phrases used in this section shall have the following meanings:

(1) ACTUAL COSTS. The cost of material and supplies used to duplicate the medical record, the labor costs, and other costs associated with duplication of the medical records.

(2) PERSON. Any medical provider or company or other legal entity that maintains medical records.

(b)(1) Notwithstanding any other provision of law, any person required to release copies of medical records may condition the release upon payment by the requesting party of the reasonable costs of reproducing the medical records.

(2) The reasonable costs of reproducing copies of written or typed documents, or reports shall not be more than one dollar ($1) for each page of the first 25 pages, not more than 50 cents ($.50) for each page in excess of 25 pages, and a search fee of five dollars ($5). If the medical records are mailed to the person making the request, reasonable costs shall include the actual costs of mailing the medical records.

(3) A person may charge in addition to the fees allowed in subdivision (2) of this subsection the actual cost of reproducing X-rays and other special medical records.

(4) Unless other arrangements for payments are made between the requesting party and the person supplying the medical records, the requesting party shall pay the fees charged for reproduction and delivery of the medical records prior to delivery of the medical records.

(c) The provisions of this section shall not apply to records subpoenaed by the State Board of Medical Examiners.

(d) This section shall not affect any fees or costs currently paid by state agencies.



Section 12-21-7 - Copy of hospital records - Certificate of custodian.

The certificate of the custodian of the hospital records provided for in Sections 12-21-5 and 12-21-6 shall show the name of the parties to the case or proceeding and the name of the court to which made, by appropriate caption, and said certificate shall be in form in substance as follows, to-wit:

I, _____, hereby certify and affirm in writing that I am _____ of the _____ Hospital, a hospital organized or operated pursuant to or under the laws of Alabama, located at _____, Alabama, that I am custodian of the hospital records of said hospital and that the within copy of said hospital records are an exact, full, true and correct copy of said hospital records pertaining to _____.

I further certify that I am familiar with and know, and knew when made and charged, the reasonable value and price for the various charges made and shown in said hospital records pertaining to _________ and that said charges are in my judgment just, reasonable and proper and in keeping with those generally charged in the county and community where said hospital is located.

All of which I hereby certify and affirm on this ______ day of __________, 19__.



Section 12-21-8 - Destruction of exhibits offered and received in evidence.

The registers and clerks of the circuit courts of this state are authorized to and may destroy all exhibits offered and received in evidence in civil cases on or after the expiration of one year from the final disposition of such cases; provided, however, that such destruction shall not be accomplished until it has been approved by the presiding judge of the circuit; provided further, that prior to destruction of the exhibits, the clerk shall notify the party who offered the same into evidence that said exhibits may be obtained within 30 days from the clerk if the offering party so desires. The authority given by this section shall authorize the destruction of such items as certified copies of hospital records subpoenaed by the parties, depositions of parties and witnesses, subpoenas for witnesses, paper exhibits, bulky exhibit items or such other similar items of evidence; provided, however, that such itemization shall not be deemed to be all inclusive; provided further, that after the expiration of the appeal period in such cases and before such destruction, any party at interest, or counsel for such party, may permanently remove and withdraw such exhibits offered by such party upon the execution of an appropriate receipt therefor, which receipt shall be signed and recorded on the consolidated trial docket sheet of such case.



Section 12-21-9 - Exclusion of audience where evidence vulgar, etc.

In all civil cases sounding in damages involving the question of rape, assault with intent to ravish, seduction, divorce or any other case where the evidence is vulgar, obscene or relates to the improper acts of the sexes and tends to debauch the morals of the young, the presiding judge shall have the right, in his discretion and on his own motion, or on motion of plaintiffs or defendants or their attorneys, to hear and try the case after clearing the courtroom of all or any portion of the audience whose presence is not necessary.



Section 12-21-10 - Division cumulative as to proof of documents or records.

The mode or manner of authenticating or proving any documents or records provided for in this division shall not be held to be exclusive or restrictive, but shall be additional or cumulative modes or manners of authentication or proof of such records and documents.



Section 12-21-11 - Applicability of provisions regulating admissibility or proof of facts.

Any provision of this division regulating the admissibility or proof of facts in any proceeding shall apply only if the admissibility or proof of such facts is not governed by the Alabama Rules of Civil Procedure, or any other rule of practice as may be adopted by the Supreme Court of Alabama, or by Title 6 of this code.



Section 12-21-12 - Proof by substantial evidence required; scintilla rule abolished; higher standard of proof; substantial evidence defined; application.

(a) In all civil actions brought in any court of the State of Alabama, proof by substantial evidence shall be required to submit an issue of fact to the trier of the facts. Proof by substantial evidence shall be required for purposes of testing the sufficiency of the evidence to support an issue of fact in rulings by the court, including without limitation, motions for summary judgment, motions for directed verdict, motions for judgment notwithstanding the verdict, and other such motions or pleadings respecting the sufficiency of evidence.

(b) The scintilla rule of evidence is hereby abolished in all civil actions in the courts of the State of Alabama.

(c) With respect to any issue of fact for which a higher standard of proof is required, whether by statute, or by rule or decision of the courts of the state, substantial evidence shall not be sufficient to carry the burden of proof, and such higher standard of proof shall be required with respect to such issue of fact.

(d) Substantial evidence shall mean evidence of such quality and weight that reasonable and fair-minded persons in the exercise of impartial judgment might reach different conclusions as to the existence of the fact sought to be proven. A scintilla of evidence is insufficient to permit submission of an issue of fact to the trier of facts.

(e) This section shall not apply to any civil action pending in the courts of this state on June 11, 1987.



Section 12-21-13 - Physical evidence not precluded from jury or court because of break in chain of custody.

Physical evidence connected with or collected in the investigation of a crime shall not be excluded from consideration by a jury or court due to a failure to prove the chain of custody of the evidence. Whenever a witness in a criminal trial identifies a physical piece of evidence connected with or collected in the investigation of a crime, the evidence shall be submitted to the jury or court for whatever weight the jury or court may deem proper. The trial court in its charge to the jury shall explain any break in the chain of custody concerning the physical evidence.






Division 2 - Competency and Admissibility.

Section 12-21-30 - Declarations of deceased persons as to ancient rights.

Hearsay evidence as to declarations of deceased persons as to ancient rights made before the litigation arose are admissible to prove matters of public interest in which the whole community are supposed to take interest and have knowledge.



Section 12-21-31 - Written settlements for composition of debts.

All settlements in writing made in good faith for the composition of debts must be taken as evidence and held to operate according to the intention of the parties though no release under seal is given and no new consideration has passed.



Section 12-21-32 - Books of account kept by deceased executor, etc.

Books of account kept by a deceased executor, administrator, guardian or trustee or entries or memoranda made by him in the course of business or duty are admissible evidence; and, if such book or memoranda is lost, a copy thereof, supported by the oath of the person making it, is admissible evidence.



Section 12-21-33 - Parol to show writing void.

Parol evidence is admissible to show that a writing was originally void or has subsequently become so.



Section 12-21-34 - Certificate of public officer on nonexistence of record or entry of such.

The certificate of any public officer or his deputy that he has made diligent search of the registers, books, papers and records in his office and that no record or entry of a specified tenor was found to exist shall be competent evidence as to the nonexistence of such record or entry. Such certificate shall be proved or admitted as prima facie evidence in all courts and tribunals in this state by the attestation of such officer or his deputy under the seal of his office, if any, that the same is true, and if there is no seal, there shall be attached to such attestation the certificate of the clerk and the seal of the circuit or district court of the county where such officer resides that such attestation is genuine.



Section 12-21-35 - Certified transcripts of official governmental books, etc.; duty to furnish.

(a) All transcripts of books or papers, or parts thereof, required by law to be kept in the office, custody or control of any public officer, agent, servant or employee of any municipality, city or county of the State of Alabama or of the United States, when certified by the proper custodian thereof, must be received in evidence in all courts, and it is no objection to such transcript that the book from which it is taken is a copy of office books belonging to the United States. All such officers under jurisdiction and laws of the State of Alabama and counties and cities therein shall furnish all such transcripts of any documents, official books and papers in their possession, custody or control when requested so to do by any person, firm or corporation tendering to such officer or custodian of such records the proper amount of fees and charges required or necessary to pay for the making of such transcripts.

(b) Any person violating subsection (a) of this section as to furnishing transcripts of books, papers or parts thereof required by law to be copied by them shall, upon conviction, be fined not less than $50.00 nor more than $500.00 and may be sentenced to hard labor for the county for not more than 12 months, one or both, at the discretion of the court trying the same.



Section 12-21-36 - Certified copies of surveyor general's books, etc.

The books, maps and field notes of the surveyor general of the United States for the State of Alabama deposited in the office of the Secretary of State are public archives of the state; and the Secretary of State must, upon the application of any person, furnish certified copies, which must be received in evidence in any court.



Section 12-21-37 - Private legislative acts.

All private acts of the legislature of this or any other state of the United States may be given in evidence without being specially pleaded.



Section 12-21-38 - Copies of proceedings and judgments of foreign courts not of record.

Copies of the proceedings and judgments of any court not of record of any state or territory in the United States or of the District of Columbia, certified by the judge or judges, under his or their hands and seals, before whom the proceedings were had or judgments rendered or their successors in office, or other judges having legal custody thereof, that the same are true and complete copies of the proceedings or judgments, with the certificate of the clerk or prothonotary of any court of record of the county or district where said judge or judges shall hold his or their office or offices, certifying, under the seal of said court, that the judge or judges were, at the time when the proceedings were had or judgments rendered and when the copy was taken, duly commissioned and qualified to act as such, shall be admissible as evidence in any of the courts of this state.



Section 12-21-39 - Handwriting - Evidence for comparison.

In any proceeding before a court or judicial officer of the state where the genuineness of the handwriting of any person may be involved, any admitted or proved handwriting of such person shall be competent evidence as a basis for comparison by witnesses or by the jury, court or officer conducting such proceeding to prove or disprove such genuineness.



Section 12-21-40 - Handwriting - Comparison of disputed writing with genuine.

Comparison of a disputed writing with any writing admitted to be genuine or proven to the reasonable satisfaction of the court to be genuine shall be permitted to be made by witnesses who are qualified as experts or who are familiar with the handwriting of the person whose handwriting is in question, and such writings and the evidence of witnesses respecting the same may be submitted to the court or jury trying the case as evidence of the genuineness or otherwise of the writings in dispute.



Section 12-21-41 - Evidence of title to lands.

Copies of the field notes of the original government surveys of lands or other evidences of title to lands furnished by the Secretary of State or by the United States, or any department thereof, to the probate judge, when certified by such judge, are admissible in evidence.



Section 12-21-42 - Books of account as proof of accounts.

The books of account of any manufacturer, merchant, shopkeeper, physician or other person doing a regular business and keeping daily entries thereof may be admitted in evidence as proof of such accounts upon the following conditions:

(1) That he kept no clerk, or else the clerk is dead or otherwise inaccessible or for any other reason the clerk is disqualified from testifying;

(2) Upon proof, the party's oath being sufficient, that the book tendered is his book of original entries;

(3) When any party or interested person, manager or other official of any association or company testifies to his or their account book and the items therein contained, that the same is a book of original entries and that the entries therein are true and just and were made by himself or his employee, deceased or living, in the usual course of trade and of his duty or employment to the party so testifying; thereupon the said account book and entries shall be admitted as prima facie evidence in the case upon the matters as shown by said account book;

(4) When, in any mercantile business, sales are regularly entered on charge tickets by the salesman making such sales, whence they are regularly transcribed to a day book or ledger as the first permanent memorial thereof, the testimony of the clerk or bookkeeper, who has transcribed such entries, that they were correctly transcribed by him, in due course of business, from the original tickets which came to him in due course from said salesman, shall render such entries in a day book or ledger prima facie evidence of the sale and delivery of such articles to the person charged therewith; and

(5) In case of the loss or destruction of the book of original entries, a ledger upon which such entries have been transcribed in due course of business shall be admissible as secondary evidence of the entries in the original book, upon the testimony of the clerk or bookkeeper making the same that they were correctly transcribed.



Section 12-21-43 - Writings or records made in regular course of business - Originals.

Any writing or record, whether in the form of an entry in a book or otherwise, made as a memorandum or record of any act, transaction, occurrence or event, shall be admissible in evidence in proof of said act, transaction or event if it was made in the regular course of any business and it was the regular course of the business to make such memorandum or record at the time of such act, transaction, occurrence or event, or within a reasonable time thereafter. All other circumstances of the making of such writing or record, including lack of personal knowledge by the entrant or maker, may be shown to affect its weight, but they shall not affect its admissibility. The term, "business" shall include a business, profession, occupation and calling of every kind.



Section 12-21-44 - Writings or records made in regular course of business - Photostatic, photographic, or microphotographic plate or film of originals, or prints thereof; rights thereto when original not available.

(a) Any writing or record, whether in the form of an entry in a book or otherwise, made as a memorandum or record of any act, transaction, occurrence or event, if it was made in the regular course of any business and it was in the regular course of the business to make such memorandum or record at the time of such act, transaction, occurrence or event, or within a reasonable time thereafter, may be photostated, or it may be photographed or microphotographed on plate or film; and such photostat, photographic or microphotographic plate or film, or print thereof, whether enlarged or not, shall be deemed to be an original record and shall be admissible in evidence in proof of said act, transaction, occurrence or event in all instances that the original record might have been admissible and shall be presumed to be a true and correct reproduction of the original record it purports to represent. All other circumstances of the making of such writing or record, or of such photostat, photographic or microphotographic plate or film or print thereof, whether enlarged or not, including lack of personal knowledge by the entrant or maker, may be shown to affect its weight, but they shall not affect its admissibility.

(b) Whenever any writing or record, whether in the form of an entry in a book or otherwise, made as a memorandum or record of any act, transaction, occurrence or event has been photostated, photographed or microphotographed on plate or film, any party having the right to have the original record preserved or to an inspection of the original writing or record, or other rights in connection therewith, shall have the same rights as to the photostat, photographic or microphotographic plate or film, or prints made therefrom, in the event the original is not available. The custodian of such plate or film shall provide for the ready location of particular records so reproduced on plate or film and shall provide a projector or other convenient means for viewing the records so reproduced by those entitled thereto, and said custodian shall furnish a legible print or copy of such plate or film to such persons as are entitled to a copy of the original record. Nothing contained in this subsection shall be construed to allow the destruction or other disposition of original records which by statutory enactment now are, or hereafter may be, required to be preserved for inspection or for other purposes.

(c) For the purposes of this section, the term "business" shall mean and include any private business, industry, profession, occupation or calling of any kind. The term "record" or "records" as used in this section shall mean and include any writing or record as described in subsection (a) of this section, heretofore made or which may be made after May 21, 1951.



Section 12-21-45 - Evidence that medical or hospital expenses to be paid or reimbursed admissible as competent evidence.

(a) In all civil actions where damages for any medical or hospital expenses are claimed and are legally recoverable for personal injury or death, evidence that the plaintiff's medical or hospital expenses have been or will be paid or reimbursed shall be admissible as competent evidence. In such actions upon admission of evidence respecting reimbursement or payment of medical or hospital expenses, the plaintiff shall be entitled to introduce evidence of the cost of obtaining reimbursement or payment of medical or hospital expenses.

(b) In such civil actions, information respecting such reimbursement or payment obtained or such reimbursement or payment which may be obtained by the plaintiff for medical or hospital expenses shall be subject to discovery.

(c) Upon proof by the plaintiff to the court that the plaintiff is obligated to repay the medical or hospital expenses which have been or will be paid or reimbursed, evidence relating to such reimbursement or payment shall be admissible.

(d) This section shall not apply to any civil action pending on June 11, 1987.






Division 3 - Authentication of Documents, Proof of Facts, etc.

Section 12-21-60 - Proof of written instrument's execution by maker.

The execution of any instrument of writing attested by witnesses may be proved by the testimony of the maker thereof, without producing or accounting for the absence of attesting witnesses.



Section 12-21-61 - Subscribing witnesses - When must be produced.

The subscribing witness to prove execution of private documents must be produced in all cases except the following, unless otherwise specially provided:

(1) Ancient writings which prove themselves;

(2) If from any cause the witness cannot be produced or sworn;

(3) Official bonds required by law to be approved or tested by a particular functionary;

(4) If the paper is only incidentally or collaterally material to the case;

(5) If the party executing the written instrument testifies to its execution; or

(6) If the document is self-proving or properly acknowledged.



Section 12-21-62 - Subscribing witnesses - Proof of execution when dead, etc.

Whenever the subscribing witnesses to an instrument in writing are dead, insane, incompetent or are without the state or their residence is unknown or, being produced, they do not recollect the transaction, then proof of the actual signing by, or of the handwriting of, the alleged maker or subscribing witness shall be received as primary evidence of the fact of execution; and, if such evidence is not attainable, the court may admit evidence of the handwriting of the subscribing witnesses or other secondary evidence to establish such fact of execution.



Section 12-21-63 - Accounting for alteration in writing introduced as genuine.

The party producing a writing as genuine which has been altered or appears to have been altered after its execution in a part material to the question in dispute must account for the appearance or alteration. He may show that the alteration was made by another, without his concurrence, or was made with the consent of the parties affected by it, or otherwise properly or innocently made or that the alteration did not change the meaning of the language of the instrument. If he does that, he may give the writing in evidence, but not otherwise.



Section 12-21-64 - Proof of laws of foreign countries.

The existence and tenor or effect of the laws of any foreign country may be proved as facts by parol evidence, but if it shall appear that the law in question is contained in a written statute or code, the court may, in its discretion, reject any evidence of such law which is not accompanied by a copy thereof.



Section 12-21-65 - Proof of unwritten or common law of other states and territories.

The unwritten or common law of any other state of the United States, or of the territories thereof, may be proved as facts by parol evidence, and the books of reports of cases adjudged in the respective states purporting to be the official reports thereof or to have been published under the authority of the state or as a part of the national reporter system or of any universally accepted system of reports of decided cases and the works of commentators of recognized authority on the law of the particular state involved may also be admitted in evidence in proof of such unwritten or common law.



Section 12-21-66 - Proof of land office deeds or written instruments for conveyance or sale of land.

Any deed or written instrument for the conveyance or sale of land purchased or entered at any land office of the United States in this state made or signed in or upon any book or record of such office may be proved by a copy thereof, certified by the register of such land office under his hand to be a correct copy, and such copy shall be received in all courts and proceedings under the laws of this state and may be recorded in the office of the probate judge of the county in which the land may be. A transcript of such record in the office of the probate judge may be certified and used in the same manner and in the same cases as transcripts of such records of original deeds may be.



Section 12-21-67 - Proof of exemplifications or copies of records, etc., kept in public office.

Exemplifications or copies of records and records of deeds and other instruments or of office books, or parts thereof, and official bonds which are kept in any public office in this state shall be proved or admitted as legal evidence in this state by the attestation of the keeper of said records or books, deeds or other instruments or official bonds that the same are true and complete copies of the records, bonds, instruments or books, or parts thereof, in his custody, and the seal of said keeper thereto annexed, if there is a seal (if there is no official seal, there shall be attached to such attestation the certificate of the clerk), and the seal of the circuit, district or municipal court of the proper county where such keeper resides that such attestation is genuine and made by the proper officer.



Section 12-21-68 - Proof of publication of notice.

The publication of any notice in a newspaper, when required by law or by order of court, may be proved by the production of a copy of the notice, with the affidavit of the printer, clerk or superintendent of the newspaper specifying the respective numbers and dates of the newspaper in which publication was made, and such affidavit shall be evidence.



Section 12-21-69 - Proof of posting of notice.

The posting of any notice required by law or the order of any court may be proved by filing a copy of the notice with an affidavit of posting in the court in which the proceeding was had in which the notice was required, and such affidavit shall be competent evidence in all courts and shall be prima facie evidence of what it states, but this shall not be the exclusive mode of proof.



Section 12-21-70 - Authentication of foreign state, territory, or country's legislative acts; effect thereof.

The acts of the legislature of any state or territory or of any country subject to the jurisdiction of the United States shall be authenticated by having the seals of such state, territory or country affixed thereto. The record and judicial proceedings of the courts of any state or territory or of any such country shall be proved or admitted in any other court within the United States by the attestation of the clerk and the seal of the court annexed, if there is a seal, together with a certificate of the judge, Chief Justice or presiding magistrate that the said attestation is in due form. The said records and judicial proceedings so authenticated shall have such faith and credit given to them in every court within the United States as they have by law or usage in the courts of the state from which they are taken.



Section 12-21-71 - Authentication of foreign state, territory, or country's public records or books; effect thereof.

All records and exemplifications of books which may be kept in any public office of any state or territory or of any country subject to the jurisdiction of the United States not appertaining to a court shall be proved or admitted in any court or office in any other state or territory or in any such country by the attestation of the keeper of said records or books and the seal of his office annexed, if there is a seal, together with a certificate of the presiding justice of the court of the county, parish or district in which such office may be kept, or of the governor or secretary of state, the chancellor or keeper of the great seal of the state, territory or country that the said attestation is in due form and by the proper officers. If the said certificate is given by the presiding justice of a court, it shall be further authenticated by the clerk of said court, who shall certify under his hand and the seal of his office that the said presiding justice is duly commissioned and qualified; or, if given by such governor, secretary, chancellor or keeper of the great seal, it shall be under the great seal of the state, territory or country aforesaid in which it is made. The said records and exemplifications so authenticated shall have such faith and credit given to them in every court and office within the United States as they may have by law or usage in the court or offices of the state, territory or country as aforesaid from which they are taken.



Section 12-21-72 - Authentication of paper or document by bureau or department head.

The certificate of the head of any bureau or department of the general government is sufficient authentication of any paper or document appertaining to his office.



Section 12-21-73 - Additional or alternative mode of proof of certain official documents.

As an additional or alternative mode of proof, the following documents may be proved as follows:

(1) Acts of the executive of this state, by the records of the state Department of the State, and of the United States, by the records of the State Department of the United States, certified by the heads of these departments respectively; they may also be proved by public documents printed by order of the Legislature or Congress, or either house thereof;

(2) The proceedings of the Legislature of this state or of Congress, by the journals of those bodies respectively, or either house thereof, or by published statutes or resolutions or by copies certified by the clerk or printed by their order;

(3) The acts of the executive or the proceedings of the Legislature of a sister state, in the same manner;

(4) The acts of the executive or the proceedings of the Legislature of a foreign country, by journals published by their authority or commonly received in that country as such, or by a copy certified under the seal of the country or sovereign or by a recognition thereof in some public act of the executive of the United States;

(5) Acts of a municipal corporation of this state, or of a board or department thereof, by a copy, certified by the legal keeper thereof, or by a printed book published by the authority of such corporation;

(6) Documents of any other class in this state, by the original or by a copy, certified by the legal keeper thereof;

(7) Documents of any other class in a sister state, by the original or by a copy, certified by the legal keeper thereof, together with the certificate of the secretary of state, judge of an appellate court, circuit or probate court or mayor of a city of such state that the copy is duly certified by the officer having the legal custody of the original;

(8) Documents of any other class in a foreign country, by the original or by a copy, certified by the legal keeper thereof, with a certificate, under seal, of the country or sovereign that the document is a valid and subsisting document of such country and the copy is duly certified by the officer having the legal custody of the original; and

(9) Documents in the departments of the United States government, by the certificate of the legal custodian thereof.






Division 3.5 - Alabama Uniform Unsworn Foreign Declarations Act.

Section 12-21-80 - Short title.

This subdivision may be cited as the Alabama Uniform Unsworn Foreign Declarations Act.



Section 12-21-81 - Definitions.

In this subdivision:

(1) "Boundaries of the United States" means the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

(2) "Law" includes the federal or a state constitution, a federal or state statute, a judicial decision or order, a rule of court, an executive order, and an administrative rule, regulation, or order.

(3) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(4) "Sign" means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic symbol, sound, or process.

(5) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(6) "Sworn declaration" means a declaration in a signed record given under oath. The term includes a sworn statement, verification, certificate, and affidavit.

(7) "Unsworn declaration" means a declaration in a signed record that is not given under oath, but is given under penalty of perjury.



Section 12-21-82 - Applicability.

This subdivision applies to an unsworn declaration by a declarant who at the time of making the declaration is physically located outside the boundaries of the United States whether or not the location is subject to the jurisdiction of the United States. This subdivision does not apply to a declaration by a declarant who is physically located on property that is within the boundaries of the United States and subject to the jurisdiction of another country or a federally recognized Indian tribe.



Section 12-21-83 - Validity of unsworn declaration.

(a) Except as otherwise provided in subsection (b), if a law of this state requires or permits use of a sworn declaration, an unsworn declaration meeting the requirements of this subdivision has the same effect as a sworn declaration.

(b) This subdivision does not apply to:

(1) a deposition;

(2) an oath of office;

(3) an oath required to be given before a specified official other than a notary public;

(4) a declaration to be recorded pursuant to Title 35;

(5) an oath required by Sections 43-8-132 and 43-8-133; or

(6) a durable power of attorney executed pursuant to Chapter 1 of Title 26.



Section 12-21-84 - Required medium.

If a law of this state requires that a sworn declaration be presented in a particular medium, an unsworn declaration must be presented in that medium.



Section 12-21-85 - Form of unsworn declaration.

An unsworn declaration under this subdivision must be in substantially the following form:

I declare under penalty of perjury under the law of the State of Alabama that the foregoing is true and correct, and that I am physically located outside the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

Executed on the (date), day of (month), (year), at

________________________________.

(specific location, including city, state, country, or other descriptive information)

_____________________

(printed name)

_____________________

(signature)



Section 12-21-86 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 12-21-87 - Relation to electronic signatures in Global and National Commerce Act.

This subdivision modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).






Division 4 - Weight and Sufficiency.

Section 12-21-90 - Official notice of armed forces death.

A written notice or communication purportedly from the Department of Defense, the Adjutant General of the Army, the Secretary of the Navy or other officer charged with the duty of sending such notice or communication to the effect that any person in the armed forces of our country, or serving as auxiliary thereto, is dead shall be prima facie evidence of the death of such person.



Section 12-21-91 - Official report of person missing, etc.; presumption of signer's authority.

(a) An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a neutral country, or beleaguered, besieged or captured by an enemy or is dead or is alive, made by any officer or employee of the United States authorized by any law of the United States to make same, shall be received in any court, office or other place in this state as prima facie evidence that such person is missing, missing in action, interned in a neutral country, or beleaguered, besieged or captured by an enemy or is dead or is alive, as the case may be.

(b) For the purpose of this section, any report or record, or duly certified copy thereof, purporting to have been signed by such an officer or employee of the United States as is described in said section, shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of his authority. If a copy purports to have been certified by a person authorized by law to certify the same, such certified copy shall be prima facie evidence of his authority so to certify.



Section 12-21-92 - Secretary of State's publication of foreign interest rates.

Repealed by Act 2015-70 effective April 21, 2015.



Section 12-21-93 - Statutes of other states and territories.

The printed statute books of the several states and territories of the United States, purporting to be printed under the authority of those states and territories, and any copy of any statute, or any part thereof, contained therein, having attached thereto the certificate of the secretary of state, under seal of the state, certifying the copy to be complete and correct, that the statute book, from which the copy is taken, is deposited in the Office of the Secretary of State or in the state library and is, by him, believed to have been received under the authority of the state and territory purporting to have enacted the same shall be presumptive evidence in all courts of the legislative acts, public or private, of those states or territories, respectively. When the statute as written is only a part of the law of a state or territory and it is affected by other facts of a legal nature existing in that state or territory, if the courts of such state or territory have deduced from the written words of the statute upon a particular state of facts a well understood rule of law, then such rule of law may be proved by the testimony or opinions of competent witnesses instructed in the law of that state, or by the introduction into evidence of the books of reports of cases adjudged in that state purporting to be the official reports thereof, or to have been published under the authority of such state, or as a part of the national reporter system or of any universally accepted system of reports of decided cases or the works of commentators of recognized authority on the law of the particular state involved.



Section 12-21-94 - Transcripts of congressional acts and foreign statutes.

Transcripts of Acts of Congress or of the statutes of any other state or territory of the United States, certified by the Secretary of State of this state as being deposited in his office or as being deposited in the Supreme Court library, and public or private statutes or the proceedings of any legislative body, purporting on the face of the book to be printed by authority of the government, state or territory, are evidence without further proof.



Section 12-21-95 - Municipal ordinances, bylaws, and resolutions.

Ordinances, bylaws and resolutions purporting to be published by authority of the council or other governing body in book or pamphlet form and any written or printed book, code or revision of the bylaws, resolutions or ordinances of any municipal corporation of this state purporting, on the face of the book or pamphlet, to be written or printed by authority or to be a code of ordinances, resolutions or bylaws of such municipal corporation or certified on such book or pamphlet under the hand of the clerk or recording officer of such corporation as being an official publication of ordinances, resolutions or bylaws of such municipal corporation and any such book or pamphlet certified by such official as correct shall be prima facie evidence of the due adoption, publication and continued existence of the bylaws, resolutions or ordinances therein written or printed or certified as correct, as of the dates mentioned or provided for therein, in any of the courts or in any legal proceedings in this state without further proof.



Section 12-21-96 - Land patents.

Land patents issued by the United States, or any state of the United States, and tract books kept in the probate offices of the counties as required by law, or certified copies of entries taken therefrom, must be received in evidence without further proof.



Section 12-21-97 - Pre-1879 documents or certified copies executed by Governor as evidence of sale or transfer of state lands.

(a) All documents executed prior to February 12, 1879, by the Governor, in person or in his name by his secretary, purporting to convey any of the state's lands which are ineffective as patents or conveyances because of not being executed as provided by law or for any other reason and which recite either the payment of the purchase money for the lands attempted to be conveyed thereby or the deposit of a receipt or certificate of the officer authorized to receive the money acknowledging that such payment has been made shall be admissible in evidence in any case affecting the title to such lands and shall be prima facie evidence of any sale or transfer of said lands there recited and of the payment of the purchase money thereof.

(b) A duly certified copy of the record of any such document which has been recorded for as much as 10 years in the office of the probate judge of the county in which is situated the land attempted to be conveyed thereby likewise shall be admissible in evidence and shall have the same probative effect as the original document.



Section 12-21-98 - Certificates and transcripts as evidence of land title and facts.

All certificates issued pursuant to any Act of Congress by any county commission, register of a land office or by anyone authorized by law to issue such certificate, upon any warrant or order of survey or for any donation or preemption claim, vest the legal title in the holder or his assignee and must be received as evidence of such title; and all transcripts of any official book, official entry or other document pertaining to any land office in this state, certified by the register of such land office, must be received as prima facie evidence of the facts contained in such transcripts so certified in all the courts of this state.



Section 12-21-99 - Recitals in sheriff's deed.

The recitals in a sheriff's deed of a judgment, an execution, a levy and a sale thereunder, or of any one or more of such facts or proceedings, shall be prima facie evidence of the fact or proceeding recited. Such sheriff's deed, when properly executed, shall be received in evidence without independent proof of such fact or proceeding recited.



Section 12-21-100 - Judgments.

A judgment is admissible between any parties to show the fact of the entry or rendition thereof; between parties and privies thereto it is conclusive as to the matter directly in issue until reversed or set aside.



Section 12-21-101 - Certified registers of marriages, births, and deaths.

Registers of marriages, births and deaths, kept in pursuance of law or any rule of a church or religious society may be certified by the custodian thereof and, when so certified, are presumptive evidence of the facts therein stated as well as of the law or rule in pursuance of which such registry was made and of the authority to certify the same.



Section 12-21-102 - Copies of letters testamentary, administration, and guardianship.

Copies of letters testamentary and of administration and guardianship shall be primary evidence of the fact of administration and guardianship to the same extent as the original letters, provided such copies of letters are duly certified from the proper record of the proper officer.



Section 12-21-103 - Transcribed records.

Whenever the records of a county or of any court or office, or any part thereof, shall be transcribed in pursuance of law, the copy or transcribed record shall be evidence and shall prima facie have the same force and effect as the original from which the transcript was made.



Section 12-21-104 - Copies of required official bonds, etc., and transcripts.

Copies of official bonds or other instruments or papers, required to be kept by any officer of this state and transcripts from the books and proceedings required to be kept by any sworn officer of the state are presumptive evidence in any case and have the same effect as if the original were produced and proved, upon the certificate of the custodian thereof that it is a true copy of the original.



Section 12-21-105 - Certificate of notary, etc., as to presentment for acceptance, etc., of instrument governed by commercial law.

The certificate of a notary public under his hand and seal of office or of any other authorized person under his hand and seal of the presentment for acceptance or demand of payment or protest for nonacceptance or nonpayment of any instrument governed by the commercial law or of service of notice of such presentment, demand or protest and the mode of giving the same and the reputed place of residence of the party to whom the same was given and the post office nearest thereto is evidence of the facts contained in such certificate.



Section 12-21-106 - Official entry on paper as evidence of registry.

The official entry of the proper officer on a paper shall be sufficient evidence of its registry.



Section 12-21-107 - When certified copy good secondary evidence.

If the original of any paper properly registered is lost or destroyed, a certified copy from the registry shall be deemed good secondary evidence.



Section 12-21-108 - Historical works, etc., as evidence of facts of general notoriety and interest.

Historical works, books of science or art and published maps or charts, when made by persons indifferent between the parties, are prima facie evidence of facts of general notoriety and interest.



Section 12-21-109 - Effect of written receipts, releases, discharges, and judgments entered pursuant to pro tanto settlements generally.

All receipts, releases and discharges in writing, whether of a debt of record, a contract under seal or otherwise, and all judgments entered pursuant to pro tanto settlements, must have effect according to their terms and the intentions of the parties thereto.



Section 12-21-110 - Receipts for money.

Receipts for money are always only prima facie evidence of payment and may be denied or explained by parol evidence.



Section 12-21-111 - Verified itemized statement as evidence of account's correctness.

In all actions upon accounts, an itemized statement of the account, verified by the affidavit of a competent witness, taken before and certified by, a notary public or any officer having authority under the laws of this or another state to take and certify affidavits, is competent evidence of the correctness of the account if the plaintiff, at the time of bringing his action, files with his complaint such verified itemized statement and endorses on the complaint the fact that the account is verified by affidavit. Unless the defendant, within the time allowed him for pleading, files in the case an affidavit denying on information and belief the correctness of the account, which affidavit of the defendant shall state whether or not the defendant denies liability and whether or not he disputes the whole account or only a part or parts or an item or items thereof (if defendant disputes only a part or parts or an item or items of the account and not the whole account, he shall state in such affidavit what parts or items are disputed by him), the verified account so filed and noted by the plaintiff shall be competent evidence of the correctness of all parts and items of the account not disputed by defendant's affidavit. Any person who files a denial of the correctness of the verified account and thereby causes delay or a continuance of the case, when, on final hearing of the case, the judge of the court does not believe that the denial affidavit was made in good faith, shall be penalized in a sum not exceeding five percent of the amount of the judgment recovered, which sum shall be added to and become a part of the judgment. The presence on the affidavit of the seal of the officer purporting to take such affidavit shall be prima facie evidence of the fact that it was affixed thereto by such officer.



Section 12-21-112 - Written contract as evidence of debt or duty; impeachment thereof.

Every written contract, the foundation of the action, purporting to be executed by the party sought to be charged, his partner, agent or attorney-in-fact, is evidence of the existence of the debt or that the party undertook to perform the duty for which it was given and that it was made on sufficient consideration, but may be impeached by answer, and, when so impeached, the burden of proof is on the defendant.



Section 12-21-113 - Price current and commercial lists.

Price current and commercial lists, printed at any commercial mart, are presumptive evidence of the value of any article of merchandise specified therein, at that place, at the date thereof and of the rate of exchange between that and other places, also of the rates of insurance, freights and the times of arrival and departure of ships and other vessels.



Section 12-21-114 - Market value testimony.

Direct testimony as to the market value is in the nature of opinion evidence; one need not be an expert or dealer in the article, but may testify as to value if he has had an opportunity for forming a correct opinion.









Division 2 - Witnesses.

Division 1 - Generally.

Section 12-21-130 - Interpreters generally.

Interpreters may be sworn to interpret truly, when necessary, and must be paid as witnesses in the case.



Section 12-21-131 - Interpreters for persons defective in speech and/or hearing - Qualified interpreter provided in certain criminal and juvenile proceedings; requirements; fees.

(a) Deaf person means any person either totally deaf, or who has defective hearing, or who has both defective hearing and speech.

(b) For the purpose of this section, the term qualified interpreter means an interpreter certified by the National Registry of Interpreters for the Deaf, Alabama Registry of Interpreters for the Deaf, or, in the event an interpreter so certified is not available, an interpreter whose qualifications are otherwise determined. Efforts to obtain the services of a qualified interpreter certified with a legal skills certificate or a comprehensive skills certificate will be made prior to accepting services of an interpreter with lesser certification. No qualified interpreter shall be appointed unless the appointing authority and the deaf person make a preliminary determination that the interpreter is able to readily communicate with the deaf person and is able to accurately interpret the statements of the deaf person and interpret the proceedings in which a deaf person may be involved.

(c) In any case in law or equity before any court or the grand jury or during the juvenile court intake process conducted pursuant to Sections 12-15-118 and 12-15-120 and Rule 12 of the Alabama Rules of Juvenile Procedure, wherein any deaf person is a party to such action, either as a complainant, petitioner, plaintiff, child, defendant, or witness, the court shall appoint a qualified interpreter to interpret the proceedings to the deaf person and interpret his or her testimony or statements and to assist in preparation with counsel.

(d) In any proceeding before any department, board, commission, agency, or licensing authority of the state, in any political subdivision or municipality, wherein any deaf person is a principal party of interest, either as a complainant, respondent, plaintiff, defendant, or witness such department, board, commission, agency, licensing authority or municipality shall appoint a qualified interpreter to interpret the proceedings to the deaf person and to interpret his or her testimony or statements.

(e) In the event a person who is deaf is arrested and taken into custody for any alleged violation of a criminal law of this state, the arresting officer and his or her superiors shall procure a qualified interpreter in order to properly interrogate such deaf person and to interpret such person's statements. No statement taken from such deaf person before an interpreter is present may be admissible in court.

(f) Every deaf person whose appearance before a proceeding entitles him or her to an interpreter should notify the appointing authority of his or her need prior to any appearance and should request at such time the services of an interpreter; provided that where a deaf person reasonably expects the need for an interpreter to be for a period greater than a single day he or she should notify the appointing authority and such notification shall be sufficient for the duration of his or her participation in the proceedings.

(g) An appointing authority may require a person requesting the appointment of an interpreter to furnish reasonable proof of his or her deafness when the appointing authority has reason to believe that the person is not deaf.

(h) It shall be the responsibility of the appointing authority to channel requests for qualified interpreters through (1) The Alabama Registry of Interpreters for the Deaf; (2) Alabama Association of the Deaf; or, in the alternative, (3) any community resource wherein the appointing authority or the deaf person is knowledgeable that such qualified interpreters can be found. It shall be the responsibility of the Alabama Registry of Interpreters for the Deaf to compile and update annually a listing of qualified interpreters approved by the Alabama Association for the Deaf and to make this listing available to authorities in possible need of interpreter service as provided in this section.

(i) Before a qualified interpreter will participate in any proceedings subsequent to an appointment under the provisions of this section, such interpreter shall make an oath or affirmation that such interpreter will make a true interpretation in an understandable manner to the deaf person for whom he or she is appointed and that such interpreter will interpret the statements of the deaf person desiring that statements be made, in the English language to the best of such interpreter's skill and judgment. The appointing authority shall provide recess periods as necessary for the interpreter when the interpreter so indicates. Any and all information that the interpreter gathers from the deaf person pertaining to any proceeding then pending shall at all times remain confidential and privileged, or on an equal basis with the attorney-client privilege, unless such deaf person desires that such information be communicated to other persons.

(j) An interpreter appointed under the provisions of this section shall be entitled to a reasonable fee for such services. The fee shall be in accordance with standards established by the Alabama Registry of Interpreters for the Deaf, in addition to actual expenses for travel and transportation. When the interpreter is appointed by a court, the fee and expenses shall be paid out of the State General Fund from "Court Costs Not Otherwise Provided." When the interpreter is otherwise appointed, the fee shall be paid out of funds available to the appointing authority.



Section 12-21-132 - Interpreters for persons defective in speech and/or hearing - How furnished.

The presiding judge before whose court a case involving such handicapped person or persons described in Section 12-21-131, when requested to do so as provided in Section 12-21-133, must furnish said interpreter from a roster of interpreters kept by the Clerk of the Alabama Supreme Court in his office at Montgomery, Alabama, said roster being provided by and approved solely by the Alabama Association of the Deaf.



Section 12-21-133 - Interpreters for persons defective in speech and/or hearing - Duty of disabled person; provisions cumulative.

It shall be the duty of any handicapped person described in Section 12-21-131 who desires the services of an interpreter as provided in Section 12-21-131, or his or her attorney of record to make known in writing to the presiding judge before whom such case is to be tried or heard, at least 30 days prior to or immediately upon the setting of such case, that such an interpreter is needed during the trial or hearing, so that said presiding judge can have sufficient time to comply with the provisions of Section 12-21-131, thus expediting the proceedings of said court in an orderly manner. Sections 12-21-131 through 12-21-134 shall not prevent any court from selecting and using interpreters as now provided by law, but are cumulative in providing additional means for obtaining qualified interpreters.



Section 12-21-134 - Interpreters for persons defective in speech and/or hearing - Compensation and expenses.

The compensation of any interpreter who is called upon for service in any legal litigation as described in Section 12-21-131 shall be fixed at $15.00 for each day while on active call by the presiding judge, together with actual expenses incurred by said interpreter while on active call by the presiding judge. Said compensation and expenses shall be approved by the presiding judge on proper forms prescribed by the Chief Examiner of Public Accounts, and said compensation and expenses shall be paid from the general funds of the Alabama State Treasury immediately upon presentation or filing with the state Comptroller by the claimant.



Section 12-21-135 - How testimony given.

All testimony, except as otherwise directed, must be given in open court on the oath or affirmation of the witness.



Section 12-21-135.1 - Video testimony by certain witnesses.

(a) This section shall be known as the "Alabama Armed Services Accommodation Act."

(b) The Legislature finds it to be an important matter of public policy that an accommodation be made for military members who are asked to testify in civil or criminal trials in this state but are unable to attend in person. The purpose of this section is to ease the burdens on military personnel and their families brought on by the duty of appearing as a witness in a trial in this state when summoned. The purpose of this section is also to allow members of the armed services to assist in trials in this state as witnesses without interrupting their military service, while protecting the rights of all parties in civil or criminal litigation. The purpose of this section is also to better enable the fact-finder to obtain crucial evidence and will aid in the expeditious resolution of cases in this state by providing a procedure in which testimony of a person serving in the armed services may be taken without undue hardship.

(c) The Legislature also finds it is a matter of public policy that an accommodation be made for the employees and representatives of the Alabama Department of Forensic Sciences who are asked or required to testify in civil or criminal trials in this state. This section will allow the employees and representatives of the Alabama Department of Forensic Sciences to appear as a witness, while minimizing the amount of time required for the employees and representatives of the Alabama Department of Forensic Sciences to be out of their respective facilities.

(d) For purposes of this section, the following words shall have the following meanings:

(1) ACTIVE DUTY. Full-time duty status in the Armed Services of the United States, including members of the reserve and National Guard components on active duty orders pursuant to 10 U.S.C. §§ 331, 332, 333, 12301(d), 12302, 12304, and 12406.

(2) ARMED SERVICES. The federal military forces of the United States including the Army, Navy, Marine Corps, Air Force, Coast Guard, a reserve component thereof, and the National Guard.

(3) FORENSIC SCIENTIST. Any employee or representative of the Alabama Department of Forensic Sciences.

(4) TWO-WAY VIDEO CONFERENCE. A conference among people in different locations by means of transmitted audio and video signals. The term includes use of all communication technologies that allow individuals in two or more locations to interact by two-way video and audio transmissions simultaneously in real time.

(e) Upon motion by either party, a circuit or district court judge may permit a witness to testify in any civil case by a two-way video conference presented in open court, if the moving party establishes all of the following to the satisfaction of the court:

(1) The witness is a member of the armed services currently on active duty status.

(2) The witness currently is not physically present in the State of Alabama.

(3) The witness's absence from the state is a direct result of official military duty.

(4) The testimony of the witness is given under oath and subject to cross-examination.

(f) Upon consent of all the parties, a circuit or district court judge may permit a witness to testify in any criminal case by a two-way video conference presented in open court if the witness meets all of the requirements provided in subsection (e) for witnesses testifying in a civil case.

(g) Upon motion by either party, and upon consent by both parties, a circuit or district court judge may permit a forensic scientist to testify in any civil or criminal case by a two-way video conference presented in open court if the testimony of the witness is given under oath and subject to cross-examination.

(h) If the trial court authorizes testimony by a two-way video conference, the testimony shall be admissible only if it meets all of the following requirements:

(1) The parties, the court, and the trier of fact are able to see and hear the witness.

(2) The witness is able to see and hear the courtroom proceedings.

(3) Any attorney who is representing a party in any criminal or civil proceeding, or who is representing a victim in a criminal proceeding, is able to see and hear the witness.

(4) All persons present with the witness are identified on the record.

(i) Only the following persons may be present with the witness during his or her video testimony:

(1) The video conference technician.

(2) Any attorney assigned to represent or advise the witness, if provided at the discretion of the military or otherwise obtained by the witness at no cost to the state.

(3) Any person the court determines may be present.

(j) The party seeking to introduce testimony via two-way video conference shall be responsible for coordinating the audiovisual feed into the courtroom and any associated costs. Nothing in this section shall require any court to acquire two-way video conference equipment for these purposes. Any testimony given by two-way video conference under this section shall be recorded in the same manner as any other testimony in the proceeding. The oath may be administered to the witness by two-way video conference.

(k) Any testimony given by two-way video conference under this section must be otherwise admissible under the rules of evidence in the courts of this state.



Section 12-21-136 - Oath or affirmation for oral testimony.

The sanction of an oath, or affirmation equivalent thereto, is necessary to the reception of any oral testimony. The court may frame such affirmation according to the religious faith of the witness.



Section 12-21-137 - Right of cross-examination.

The right of cross-examination, thorough and sifting, belongs to every party as to the witnesses called against him. If several parties to the same case have distinct interests, each may exercise this right.



Section 12-21-138 - Leading questions.

Leading questions are generally allowed in cross-examinations and only in these, but the court may exercise a discretion in granting the right to the party calling the witness and in refusing it to the opposite party when, from the conduct of the witness or other reason, justice requires it.



Section 12-21-139 - Disclosure of evidence sought by objected-to question.

In the examination of witnesses and the introduction of evidence, it shall not be necessary to state or disclose to the court the substance of the anticipated answer of the witness or of the evidence sought to be introduced by the question in order to put the court in error in its ruling on objection to the question unless the court requests that counsel disclose to the court the evidence sought by the question.



Section 12-21-140 - Motion to exclude answer unnecessary.

Where there is an objection to a question propounded to a witness in the trial of any case and the objection is overruled, it shall not be necessary to make a motion to exclude the answer of the witness in order to put the court in error on its ruling on such objection.



Section 12-21-141 - Right of witness to be protected.

It is the right of a witness to be protected from improper questions and from harsh or insulting demeanor.



Section 12-21-142 - Exemption of news-gathering persons from disclosing sources.

No person engaged in, connected with or employed on any newspaper, radio broadcasting station or television station, while engaged in a news-gathering capacity, shall be compelled to disclose in any legal proceeding or trial, before any court or before a grand jury of any court, before the presiding officer of any tribunal or his agent or agents or before any committee of the Legislature or elsewhere the sources of any information procured or obtained by him and published in the newspaper, broadcast by any broadcasting station, or televised by any television station on which he is engaged, connected with or employed.



Section 12-21-143 - Failure of witnesses to testify.

(a) Any witness refusing to testify, unless privileged by law from testifying in the case, must be committed to the jail of the county, there to remain without bail until he consents to testify.

(b) No witness so imprisoned shall be discharged at the adjournment of the court, or afterwards, until he gives bond and surety in an amount to be prescribed by the judge of such court, to be approved by the clerk of the court, payable to the state and conditioned to appear at the next session and give evidence in the case.



Section 12-21-144 - Taxation of costs for taking of depositions.

The costs of any deposition introduced, in whole or in part, into evidence at the trial by the party taking it shall be taxed as costs in the case upon the certificate of the person before whom the deposition was taken; the costs of depositions in other cases shall be taxed as costs in the case only if the court so directs.



Section 12-21-145 - Applicability of provisions regulating admissibility or proof of facts.

Any provision of this division regulating the admissibility or proof of facts in any proceeding shall apply only if the admissibility or proof of such facts is not governed by the Alabama Rules of Civil Procedure, or any other rule of practice as may be adopted by the Supreme Court of Alabama, or by Title 6 of this code.



Section 12-21-146 - Definition of "physician" extended.

(a) For the purpose of the use of deposition testimony in any court proceeding in any civil action, the term "physician" as used in the Alabama Rules of Civil Procedure or otherwise shall include any licensed Doctor of Chiropractic and any licensed podiatrist.

(b) The provisions of this section are supplemental and shall not be construed to repeal any law not in direct conflict with this section.



Section 12-21-147 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) For purposes of this section, the following terms shall have the following meanings:

(1) ACTIVE MEMBER. Therapy dog teams who have had recorded visits at facilities including hospitals, nursing homes, libraries, and extended care facilities in the past 18 months.

(2) REGISTERED HANDLER. A volunteer registered by the court system as a therapy dog handler who has not been convicted of sexual, animal, or domestic abuse or any felony, who has been registered by a qualifying therapy dog organization, and has taken an oath of confidentiality. An officer of the court may be a handler only if there is no expense to the state.

(3) REGISTERED THERAPY DOG. a. A trained emotional support dog that has been tested and registered by a nonprofit therapy dog organization that sets standards and requirements for the health, welfare, task work, and oversight for therapy dogs and their handlers, including at a minimum, all of the following:

1. A current annual certificate of health from an Alabama veterinarian on a form designed by the nonprofit therapy dog organization.

2. Markings identifying the dog as a therapy dog while working.

3. An identification card or badge to be prominently displayed on the handler.

4. A minimum of 18 months of recorded visits in institutions such as hospitals, libraries, and nursing homes providing therapy and emotional support to people of all ages, and must have passed a test administered by a nonprofit therapy dog organization demonstrating the dog and handler are qualified to access public buildings and interact with the public.

5. Proof of liability insurance in the minimum amount of five hundred thousand dollars ($500,000) for each therapy dog working in the court system which may be provided through a nonprofit therapy dog organization.

b. Notwithstanding the requirements of paragraph a., a handler with a dog having the appropriate temperament may be tested by a certified Alabama law enforcement canine officer with a minimum of two years' experience for the ability to be registered as a therapy dog for use in certain legal proceedings.

(4) THERAPY DOG ORGANIZATION. A nationally registered 501(c)(3) nonprofit therapy dog organization that has been continuously active for a minimum of three years as a therapy dog organization with at least 100 active therapy dog teams nationwide and with active members in Alabama.

(b) In a legal proceeding, to reduce the stress of the witness and to enhance the ability of the court to obtain full and accurate testimony, the court may allow a registered therapy dog to accompany a victim or witness while testifying, or in other court proceedings if a registered therapy dog is available.

(c) If the court, in its sole discretion, grants the use of a registered therapy dog, the registered therapy dog shall be accompanied by a registered handler who has received instruction from the district attorney's office on the protocols and policies of legal proceedings for that circuit and the role of the registered therapy dog and registered handler to assure there is no interference with the collection of evidence and testimony or the administration of justice.

(d) If a jury has been empaneled in the legal proceeding, the registered therapy dog shall be accompanied by the registered handler to the witness stand with the witness outside of the presence of the jury and the registered handler shall return to his or her position in the courtroom within view of the witness stand. Subsequently, the jury shall be seated and the court shall inform the jury of the presence of the registered therapy dog and instruct the jury that the presence of a registered therapy dog should not create any prejudice to any party.

(e) During trial proceedings all precautions should be taken to obscure the presence of a registered therapy dog from the jury.

(f) Markings identifying the dog as a registered therapy dog while working must be visible.

(g) Subject to the Alabama Rules of Criminal Procedure, if requested by either party in a legal proceeding, the court may examine and confirm the credentials of the registered therapy dog and registered handler.

(h) Registered therapy dogs and handlers shall not be dismissed from any therapy dog organization for following the rules and procedures in this section or those set by the court.

(i) Prior to the use of a registered therapy dog in a court proceeding the state or moving party must file a notice of intent to use the registered therapy dog.

(j) A judge may award costs from the judge's discretionary fund to the registered handler to offset some of the financial cost of using the dog in legal proceedings.



Section 12-21-148 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) CERTIFIED FACILITY DOG. A trained working dog that is a graduate of an assistance dog organization, a nonprofit organization that sets standards of training for the health, welfare, task work, and oversight for assistance dogs and their handlers, and shall have at a minimum all of the following:

a. Two years of training and must have passed the same public-access test as a service dog.

b. Documentation showing that the certified facility dog has graduated from an assistance dog organization.

c. A current annual certificate of health from an Alabama veterinarian.

d. Proof of liability insurance in the minimum amount of five hundred thousand dollars ($500,000).

(2) CERTIFIED HANDLER. A certified handler who has received training from an assistance dog organization and has received training on the protocols and policies of legal proceedings and the role of the certified facility dog and certified handler to assure there is no interference with the collection of evidence and testimony, or the administration of justice.

(b) In a legal proceeding, to reduce the stress of a witness and to enhance the ability of the court to obtain full and accurate testimony, the court may allow a certified facility dog to accompany a victim or witness while testifying, or in other court proceedings, if a certified facility dog is available.

(c) If the court, in its sole discretion, grants the use of a certified facility dog, and a jury has been empaneled in the legal proceeding, the certified facility dog shall be accompanied by the certified handler to the witness stand with the witness outside of the presence of the jury, and the certified handler shall return to his or her position in the courtroom within view of the witness stand. Subsequently the jury shall be seated and the court shall instruct the jury on the presence of the certified facility dog and that the presence of a certified facility dog should not create any prejudice to any party.

(d) During trial proceedings, all precautions should be taken to obscure the presence of the dog from the jury.

(e) Markings identifying the dog as a certified facility dog while working must be visible.

(f) Subject to the Alabama Rules of Criminal Procedure, if requested by either party in a legal proceeding, the court may examine and confirm the credentials of the certified facility dog and certified handler.

(g) Prior to the use of a certified facility dog in a court proceeding the state or moving party must file a notice of intent to use the registered therapy dog.






Division 2 - Competency.

Section 12-21-160 - Expert witnesses.

(a) Generally. If scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education, may testify thereto in the form of an opinion or otherwise.

(b) Scientific evidence. In addition to requirements set forth in subsection (a), expert testimony based on a scientific theory, principle, methodology, or procedure is only admissible if:

(1) The testimony is based on sufficient facts or data,

(2) The testimony is the product of reliable principles and methods, and

(3) The witness has applied the principles and methods reliably to the facts of the case.

(c) Nothing in this section shall modify, amend, or supersede any provisions of the Alabama Medical Liability Act of 1987 and the Alabama Medical Liability Act of 1996, commencing with Section 6-5-540, et seq., or any judicial interpretation thereof.

(d) This section shall apply to all civil state court actions commenced on or after January 1, 2012. In criminal actions, this section shall only apply to non-juvenile felony proceedings in which the defendant that is the subject of the proceeding was arrested on the charge that is the subject of the proceeding on or after January 1, 2012. This section shall not apply to domestic relations, child support, juvenile, or probate cases.

(e) The provisions of this section, where inconsistent with any Alabama Rule of Civil Procedure, Alabama Rule of Criminal Procedure or Alabama Rule of Evidence, including, but not limited to, Ala. R. Evid. 702, shall supersede such rule or parts of rules.



Section 12-21-161 - Testimony of attorney, etc., for or against client.

No attorney or his clerk shall be competent or compelled to testify in any court in this state for or against the client as to any matter or thing, knowledge of which may have been acquired from the client, or as to advice or counsel to the client given by virtue of the relation as attorney or given by reason of anticipated employment as attorney unless called to testify by the client, but shall be competent to testify, for or against the client, as to any matter or thing the knowledge of which may have been acquired in any other manner.



Section 12-21-162 - Witness convicted of crime.

(a) No objection must be allowed to the competency of a witness because of his conviction for any crime, except perjury or subornation of perjury.

(b) As affecting his credibility, a witness may be examined touching his conviction for a crime involving moral turpitude, and his answers may be contradicted by other evidence.



Section 12-21-163 - Witness having interest.

In civil actions and proceedings, there must be no exclusion of any witness because he is a party or interested in the issue tried, except that no person having a pecuniary interest in the result of the action or proceeding shall be allowed to testify against the party to whom his interest is opposed as to any transaction with, or statement by, the deceased person whose estate is interested in the result of the action or proceeding or when such deceased person, at the time of such transaction or statement, acted in any representative or fiduciary relation whatsoever to the party against whom such testimony is sought to be introduced, unless called to testify thereto by the party to whom such interest is opposed or unless the testimony of such deceased person in relation to such transaction or statement is introduced in evidence by the party whose interest is opposed to that of the witness or has been taken and is on file in the case. No person who is an incompetent witness under this section shall make himself competent by transferring his interest to another.



Section 12-21-164 - Deceased borrower's representative as usury witness.

When the borrower is dead and usury is relied on as a defense, the representative of the borrower, having given 10 days' notice to the plaintiff, or his attorney of his intention so to do, is a competent witness to prove the usury by swearing that he believes the contract to be usurious, if the plaintiff was the lender, unless the plaintiff denies on oath, in open court, the truth of the facts proposed to be sworn to by the defendant.



Section 12-21-165 - Incompetent witnesses.

(a) Persons who have not the use of reason, such as idiots, lunatics during lunacy and children who do not understand the nature of an oath, are incompetent witnesses.

(b) The court must, by examination, decide upon the capacity of one alleged to be incompetent from idiocy, lunacy, insanity, drunkenness or infancy.



Section 12-21-166 - Confidentiality of communications with clergymen.

(a) As used in this section, unless a contrary meaning is clearly intended from the context in which the term appears, the following terms have the respective meanings hereinafter set forth and indicated:

(1) CLERGYMAN. Any duly ordained, licensed or commissioned minister, pastor, priest, rabbi or practitioner of any bona fide established church or religious organization and shall include and be limited to any person who regularly, as a vocation, devotes a substantial portion of his time and abilities to the service of his respective church or religious organization.

(2) LEGAL OR QUASI-LEGAL PROCEEDINGS. Any proceeding, civil or criminal, in any court, whether a court of record, a grand jury investigation, a coroner's inquest and any proceeding or hearing before any public officer or administrative agency of the state or any political subdivision thereof.

(b) If any person shall communicate with a clergyman in his professional capacity and in a confidential manner (1) to make a confession, (2) to seek spiritual counsel or comfort, or (3) to enlist help or advice in connection with a marital problem, either such person or the clergyman shall have the privilege, in any legal or quasi-legal proceeding, to refuse to disclose and to prevent the other from disclosing anything said by either party during such communication.






Division 3 - Attendance.

Section 12-21-180 - Subpoenas for witnesses.

(a) At the request of any party to a pending case, or the attorney of a party, the clerk of the court must issue subpoenas for witnesses, whose addresses shall be given by the person requesting the subpoena, specifying therein the time and place for their appearance, the title of the case and the party at whose instance they are summoned and commanding them to appear in conformity therewith and give testimony.

(b) No subpoena shall issue for a witness residing more than 100 miles from the place of trial, computed by the route usually traveled, unless the person requesting the subpoena makes affidavit that the personal attendance of the witness is necessary to a proper decision of the case and that the deposition of the witness would be insufficient for that purpose, and the fact that such affidavit has been made must be endorsed by the clerk upon the subpoena.

(c) A subpoena issued under this section shall be directed "To any sheriff of the State of Alabama" and, unless the person requesting the subpoena directs that it be personally served as provided in subdivision (1) of this subsection, at the election of the sheriff, the subpoena shall be served by either of the following methods:

(1) By serving the subpoena personally on the witness or by leaving a copy at the place of residence of the witness; or,

(2) In cases or proceedings involving misdemeanors, if any such subpoena is requested more than 10 days before the date the witness is required to appear, the subpoena may be served by placing a copy of such in the United States mail, first class, postage prepaid, addressed to the witness at the address given by the person requesting the subpoena. The envelope in which such subpoena is mailed shall indicate the return address of the sheriff and shall bear a proper notice that if it cannot be delivered at the indicated address it shall be returned to the sheriff. If the mailed subpoena is returned to the sheriff more than three days before the date the witness is required to appear, the sheriff may serve the subpoena in the manner provided in subdivision (1) of this subsection. Any witness whose mailed subpoena shall be returned to the sheriff three days or less before the date the witness is required to appear shall be reported by the sheriff "Not Found." If the subpoena is served by mail, the date of service shall be the date upon which the sheriff deposits such in the United States mail.

(d) The sheriff shall make return by endorsing on the subpoena the date and manner of service and such return shall be prima facie proof of service.

(e) A witness may acknowledge service of a subpoena by endorsing acceptance thereof on the subpoena, in writing, in which event service by the sheriff shall not be required.

(f) All subpoenas issued while the court is in session commanding the appearance of a witness in a case or proceeding then being heard or to be heard during the term of the court then in session shall be served in the manner provided in subdivision (1) of subsection (c) of this section, unless, on the motion of either party or upon the court's own motion, service by mail under subdivision (2) of subsection (c) of this section shall be directed by the court.



Section 12-21-181 - Compelling of appearance and testimony of expert witnesses.

A witness who is an expert in any art, science, trade or profession may be compelled to appear and testify to an opinion as such expert in relation to any matter whenever such opinion is material evidence relevant to an issue on trial before a court or jury without payment or tender of compensation other than the per diem and mileage allowed by law to witnesses under the same rules and regulations by which he can be compelled to appear and testify as to his knowledge of facts relevant to the same issue.



Section 12-21-182 - Proceedings upon failure of subpoenaed witness to attend and remain.

(a) Any witness who, after being subpoenaed, fails to attend pursuant to the mandate of the subpoena and remain until his testimony is given or he is discharged forfeits $100.00 to the use of the party summoning him, and the attendance of such witness may be compelled by attachment.

(b) A conditional judgment must, on motion of such party, be entered against such witness and a notice issued to him that such judgment will be made absolute unless he appears within 30 days from the date of the service of such notice and renders a good excuse for his default; and, if he fails to appear and render a satisfactory excuse for his default, such judgment may be made absolute or reduced, as the court may direct.

(c) Witnesses failing to attend court may make their excuse by affidavit, or viva voce, in open court, which the court must hear at any time, unless engaged in the trial of a case, and, if the excuse is sufficient, release the party from any fine imposed, without the payment of costs.



Section 12-21-183 - Execution of warrants for witnesses and other process in adjoining counties.

The sheriff, his deputy or any person specially deputed by a court of record may execute all warrants of arrest, attachments, subpoenas, etc., for witnesses or any other process issued by a court of record, during trial or within three days before trial, in any adjoining county. The sheriff, the deputy sheriff or person specially deputed may act upon a copy of such warrant, attachment or subpoena, given him over a telephone, by telegraph or by radio by the sheriff or clerk of the court.



Section 12-21-184 - Securing attendance of witnesses until case disposed of.

In all civil cases where the case is not decided at the first session, witnesses who have been served with subpoenas must not again be summoned by the clerk for further attendance, unless otherwise directed by the party originally summoning them, but such witnesses are bound to attend from session to session until the case is disposed of. If a judgment is entered in the case which is reversed on appeal, new subpoenas must be issued when the case is reset for trial; provided, however, that in the circuit court of counties having a population of 400,000 or more, according to the last or any subsequent federal census, the clerk of the said court must subpoena witnesses to attend court at each regular setting of a case after said witnesses have once been ordered summoned by the party, unless otherwise directed by said party originally summoning them.












Article 2 - Criminal Cases.

Division 1 - General Provisions.

Section 12-21-200 - Proof of intent to injure, defraud or cheat.

When an intent to injure, defraud or cheat is necessary to be shown in order to constitute the offense, it is sufficient if such intent be to injure, defraud or cheat the United States, this state or any other state, or any public officer thereof, or any county, city, town, corporation, body politic or private individual.



Section 12-21-201 - When proof of incorporation necessary.

In the trial of criminal cases it shall not be necessary for the state to prove the incorporation of any corporation mentioned in the indictment, complaint or information unless the defendant, within 30 days after indictment if the defendant is under bond or within 30 days after arrest on capias, denies the existence of such corporation by a sworn plea.



Section 12-21-202 - Exclusion of audience where evidence vulgar, etc.

In all prosecutions for rape and assault with intent to ravish, the court may, in its discretion, exclude from the courtroom all persons, except such as may be necessary in the conduct of the trial; and, in all other cases where the evidence is vulgar, obscene or relates to the improper acts of the sexes and tends to debauch the morals of the young, the presiding judge shall have the right, by and with the consent and agreement of the defendant, in his discretion and on his own motion, or on the motion of the plaintiffs or defendants or their attorneys, to hear and try the said case after clearing the courtroom of all or any portion of the audience whose presence is not necessary.



Section 12-21-203 - Admissibility of evidence relating to past sexual behavior of complaining witness in prosecutions for criminal sexual conduct.

(a) As used in this section, unless the context clearly indicates otherwise, the following words and phrases shall have the following respective meanings:

(1) COMPLAINING WITNESS. Any person alleged to be the victim of the crime charged, the prosecution of which is subject to the provisions of this section.

(2) CRIMINAL SEXUAL CONDUCT. Sexual activity, including, but not limited to, rape, sodomy, sexual misconduct, sexual abuse or carnal knowledge.

(3) EVIDENCE RELATING TO PAST SEXUAL BEHAVIOR. Such term includes, but is not limited to, evidence of the complaining witness's marital history, mode of dress and general reputation for promiscuity, nonchastity or sexual mores contrary to the community standards.

(b) In any prosecution for criminal sexual conduct or for assault with intent to commit, attempt to commit or conspiracy to commit criminal sexual conduct, evidence relating to the past sexual behavior of the complaining witness, as defined in subsection (a) of this section, shall not be admissible, either as direct evidence or on cross-examination of the complaining witness or of other witnesses, except as otherwise provided in this section.

(c) In any prosecution for criminal sexual conduct, evidence relating to the past sexual behavior of the complaining witness shall be introduced if the court, following the procedure described in subsection (d) of this section, finds that such past sexual behavior directly involved the participation of the accused.

(d) The procedure for introducing evidence, as described in subsection (c) of this section, shall be as follows:

(1) At the time the defense shall seek to introduce evidence which would be covered by subsection (c) of this section, the defense shall notify the court of such intent, whereupon the court shall conduct an in camera hearing to examine into the defendant's offer of proof. All in camera proceedings shall be included in their entirety in the transcript and record of the trial and case;

(2) At the conclusion of the hearing, if the court finds that any of the evidence introduced at the hearing is admissible under subsection (b) of this section, the court shall by order state what evidence may be introduced by the defense at the trial of the case and in what manner the evidence may be introduced; and

(3) The defense may then introduce evidence pursuant to the order of the court.






Division 2 - Witnesses.

Division 1 - Competency.

Section 12-21-220 - Right of defendant to be witness; effect of prosecution's comment on defendant's failure to testify.

On the trial of all indictments, complaints or other criminal proceedings, the person on trial shall, at his own request, but not otherwise, be a competent witness, and his failure to make such a request shall not create any presumption against him nor be the subject of comment by counsel. If the district attorney makes any comment concerning the defendant's failure to testify, a new trial must be granted on motion filed within 30 days from entry of the judgment.



Section 12-21-221 - Witness having pecuniary interest in case.

There shall be no exclusion of a witness in a criminal case because, on conviction of the defendant, he may be entitled to a reward or to a restoration of property or to the whole or any part of the fine or penalty inflicted. The witness may be examined touching such circumstances, but the examination goes to his credibility and not to his competency as a witness.



Section 12-21-222 - Accomplice's testimony for felony conviction.

A conviction of felony cannot be had on the testimony of an accomplice unless corroborated by other evidence tending to connect the defendant with the commission of the offense, and such corroborative evidence, if it merely shows the commission of the offense or the circumstances thereof, is not sufficient.



Section 12-21-223 - Discharged codefendant as witness for prosecution.

When two or more defendants are jointly indicted, the court may, at any time before the evidence for the defense has commenced, order any defendant to be discharged from the indictment in order that he may be a witness for the prosecution, and such order operates as an acquittal of such defendant, provided he does testify.



Section 12-21-224 - Acquitted codefendant as witness.

When two or more defendants are jointly indicted, the court may direct a verdict of acquittal to be entered in favor of any one of them against whom there is not, in the opinion of the court, evidence to put him on his defense; and, being acquitted, he may be a witness.



Section 12-21-225 - Testimony for state or defendant by convict.

(a) The presiding judge of any circuit court or district court having reason to believe that the testimony of any convict serving a sentence in the penitentiary or to hard labor for the county is necessary in any criminal prosecution for the state and that other evidence cannot be obtained on behalf of the state may order a writ to be issued by the clerk, commanding the Board of Corrections to have the convict before the court on a specified day to give testimony in the particular case for the state. Moreover, upon the sworn petition of the defendant in a criminal prosecution showing that a convict serving sentence in the penitentiary knows facts which would be beneficial to him, the judge may, if he believes the ends of justice will be served thereby, order the issuance of such a writ to secure the appearance of the convict to testify on behalf of the defendant. The writ shall be served on the board at least one week before the day appointed to have the witness in court; and the board must have the convict before the court on the specified day in accordance with the mandate of the writ, employing a trustworthy deputy, with a sufficient guard, to convey such convict to the court. After he has testified, the convict must be returned forthwith to the place from which he was brought.

(b) For conveying any convict under the provisions of subsection (a) of this section, the board is entitled to the actual expenses incurred in such removal, including the hire of necessary guards and their expenses; the guards and the convict are subject to the same liabilities and penalties for an escape or attempt to escape; and the sheriff or jailer of the county must, on demand of the officer having charge of the convict, receive and safely keep such convict in the county jail during his attendance on the court or while delayed in passing through the county and is entitled to the usual legal charge for feeding prisoners.



Section 12-21-226 - Wife against husband in abandonment cases.

In all cases where a husband is charged with abandoning his family and leaving them in danger of becoming a burden to the public, the wife shall be competent witness against her husband.



Section 12-21-227 - Husband and wife for or against one another.

The husband and wife may testify either for or against each other in criminal cases, but shall not be compelled so to do.






Division 2 - Attendance.

Section 12-21-240 - Attendance of witnesses - Generally.

Witnesses must be subpoenaed to attend court on the day on which the case is set for trial in which they are subpoenaed as witnesses and to attend from day to day until discharged by law by the court or by the party by whom they are summoned as witnesses. Witnesses appearing on a given date may be ordered by the court to attend court on a subsequent day fixed or named by the court.



Section 12-21-241 - Attendance of witnesses - Where case continued.

Where a case has been continued, it shall be the duty of the clerk of the circuit court or district court to issue a subpoena for all witnesses in such case when it is next set, and it shall be the duty of the sheriff to execute such subpoena by summoning the witnesses named therein. The circuit clerk shall, for the services required of him by this section, receive the same compensation that he receives for issuing the original subpoenas, and the sheriff shall receive the same compensation that he receives for serving the original summons. The costs accruing from the services performed as provided in this section shall be taxed and paid as other costs are taxed and paid in criminal cases.



Section 12-21-242 - Attendance of witnesses - On remand for new trial.

Where a case has been remanded by the appropriate appellate court for a new trial, the clerk of the court to which said case has been remanded must issue subpoenas for all the witnesses in the case in the same manner as if the case had been continued.



Section 12-21-243 - Subpoena of witnesses - Grand jury appearance.

It shall be the duty of the clerk of the circuit court to issue subpoenas for any necessary witnesses to be and appear before the grand jury without application having been made for such witnesses by the grand jury.



Section 12-21-244 - Subpoena of witnesses - Trial appearance.

(a) No subpoena must be issued in a criminal case unless the defendant is in custody or has given bail to answer the charge.

(b) If the defendant is in custody or has given bail to answer the charge, it is the duty of the clerk of the court in which the prosecution is pending, on his application, to issue subpoenas for such witnesses as he requires.

(c) The clerk must also issue subpoenas for all witnesses on the part of the state whose names are so marked on the indictment, if any, and for such other witnesses as the district attorney may direct him to summon.

(d) It is the duty of clerks of the district and circuit courts to subpoena witnesses in cases set for trial to the day fixed for such trial.



Section 12-21-245 - Subpoena of witnesses - Authority of district attorney.

The district attorney also has authority to issue subpoenas for witnesses on the part of the state, to appear either before the grand jury or before any court in his circuit.



Section 12-21-246 - Subpoena of witnesses - Execution.

(a) In criminal cases, at the request of the state, or the defendant or the defendant's attorney, the clerk of the court must issue subpoenas for witnesses whose address shall be given by the person requesting the subpoena, specifying therein the time and place for their appearance, the title of the case and at whose instance the witness is summoned, and commanding the witness to appear in conformity therewith and give testimony.

(b) No subpoena shall issue for a witness residing more than 100 miles from the place of trial, computed by the route usually traveled, unless the person requesting the subpoena makes affidavit that the personal attendance of the witness is necessary to a proper decision of the case and that the deposition of the witness would be insufficient for that purpose, and the fact that such affidavit has been made must be endorsed by the clerk upon the subpoena.

(c) A subpoena issued under this section shall be directed "To any sheriff of the State of Alabama" and, unless the person requesting the subpoena directs that it be personally served as provided in subdivision (1) of this subsection, at the election of the sheriff, the subpoena shall be served by either of the following methods:

(1) By serving the subpoena personally on the witness or by leaving a copy at the place of residence of the witness; or

(2) In cases or proceedings involving misdemeanors, if any such subpoena is requested more than 10 days before the date the witness is required to appear, the subpoena may be served by placing a copy of such in the United States mail, first class, postage prepaid, addressed to the witness at the address given by the person requesting the subpoena. The envelope in which such subpoena is mailed shall indicate the return address of the sheriff and shall bear a proper notice that if it cannot be delivered at the indicated address it shall be returned to the sheriff. If the mailed subpoena is returned to the sheriff more than three days before the date the witness is required to appear, the sheriff may serve the subpoena in the manner provided in subdivision (1) of this subsection. Any witness whose mailed subpoena shall be returned to the sheriff three days or less before the date the witness is required to appear shall be reported by the sheriff "Not Found." If the subpoena is served by mail, the date of service shall be the date upon which the sheriff deposits such in the United States mail.

(d) The sheriff shall make return by endorsing on the subpoena the date and manner of service and such return shall be prima facie proof of service.

(e) A witness may acknowledge service of a subpoena by endorsing acceptance thereof on the subpoena, in writing, in which event service by the sheriff shall not be required.

(f) All subpoenas issued while the court is in session commanding the appearance of a witness in a case or proceeding then being heard or to be heard during the term of the court then in session shall be served in the manner provided in subdivision (1) of subsection (c) of this section, unless, on the motion of either party or upon the court's own motion, service by mail under subdivision (2) of subsection (c) of this section shall be directed by the court.



Section 12-21-247 - Conditional judgment against defaulting witnesses - Entry.

Any witness who is duly summoned in a criminal case and who fails to appear as commanded shall forfeit $100.00 to the party at whose instance he was summoned, for which a conditional judgment must be entered against him.



Section 12-21-248 - Conditional judgment against defaulting witnesses - Notice; when made absolute.

Where a conditional judgment has been entered against a defaulting witness in a criminal case, if he does not appear before the docket then in process of being heard is completed and show a sufficient cause for his default, a notice must be issued by the clerk of the court within 30 days notifying him of the entry of such conditional judgment and that the same will be made absolute at the expiration of 30 days from the date of service of said notice unless he appears and shows sufficient excuse for his default, which notice must be served by the sheriff and return thereof made to the clerk. If he fails to appear as required or fails to show sufficient excuse for his default, to be determined by the court, the judgment must be made absolute against him.



Section 12-21-249 - Conditional judgment against defaulting witnesses - Effect of two notices returned "not found."

If two notices of the entry of such conditional judgment are returned "not found" by the proper officer, such returns are equivalent to personal service, and the judgment may be made absolute thereon.






Division 3 - Depositions.

Section 12-21-263 - Taking testimony of convict in penitentiary on interrogatories by defendant.

The defendant in any criminal prosecution may take the testimony of any convict in the penitentiary on interrogatories and notice as in other cases of taking testimony by interrogatories, the convict's answer being taken on oath and returned with the commission as in other cases, but the notice in such case, with a copy of the interrogatories, must be served on the district attorney of the circuit in which the prosecution is pending.



Section 12-21-264 - Taking of deposition or videotaped deposition when victim or witness unavailable because of exceptional circumstances.

(a) In any criminal prosecution, the court may, upon motion of the district attorney, the defense, or the court, for good cause shown and after notice to the parties, order the taking of a deposition or a videotaped deposition of a victim or a witness when the victim or witness is or may be unavailable for trial for medical reasons or other exceptional circumstances. On any motion for a deposition or a videotaped deposition of the victim or witness, the court shall consider the age of the victim or witness, the potential unavailability of the victim or witness for trial, the nature of the offense, the nature of testimony that may be expected, and the possible effect that testimony in person at trial may have on the victim or witness, along with any other relevant matters that may be required by Supreme Court rule. During the taking of a deposition or a videotaped deposition, an attorney of the victim or witness may be present at the deposition if the victim or witness requests the presence of an attorney. If the court orders that a deposition of the victim or witness shall be taken as provided in this section, the party requesting the deposition shall make all necessary arrangements to have the deposition transcribed or videotaped, or both. Either party may request that the deposition be videotaped and the court may so order.

(b) The deposition shall be taken before the judge in the court's chambers or at another suitable location as the court may direct and shall be conducted in the presence of the district attorney or assistant district attorney, the defendant and his or her attorney, and any other persons as the court in its discretion may permit, taking into consideration the welfare and well-being of the victim or witness. The officer having custody of a defendant shall be notified of the time and place set for the examination and shall, unless the defendant waives in writing the right to be present, produce the defendant at the examination and keep the defendant in the presence of the witness during the examination, unless, after being warned by the court that disruptive conduct will cause the defendant's removal from the place of the taking of the deposition, the defendant persists in conduct which is such as to justify exclusion from that place. A defendant not in custody shall have the right to be present at the examination subject to any terms as may be fixed by the court, but a failure, absent good cause shown, to appear after notice shall constitute a waiver of that right and of any objection to the taking and use of the deposition based on that right. The state shall make available to the defendant or the defendant's counsel for examination and use at the taking of the deposition any statement of the witness being deposed which is in possession of the state and to which the defendant would be entitled at the trial. In no event shall a deposition be taken of a defendant without the defendant's consent. The court may also order any designated book, paper, document, record, recording, or other material not privileged be produced at the same time and place of the taking of the witness's deposition. The examination and cross examination of the victim or witness shall proceed at the taking of the deposition or videotaped deposition as though the victim or witness was testifying personally in the trial of the case. The moving party shall provide the attorney for the other party with reasonable access and means to view and hear the deposition or videotaped deposition at a suitable and reasonable time prior to the trial of the case and with a copy of the deposition. Objections to the introduction into the record of the deposition shall be heard by the judge who presides at the trial of the case in which the introduction of the deposition or videotaped deposition is sought, and unless the court determines that its introduction in lieu of the victim's or witness's actual appearance as a witness at the trial will unfairly prejudice the defendant, the deposition or videotaped deposition shall be entered into the record by the moving party in lieu of the direct testimony of the victim or witness and shall be viewed by, heard by, or read to, the trier of fact at the trial of the case.

(c) For the purposes of this section, "videotaped deposition" means the visual recording on a magnetic tape, together with the associated sound of a witness testifying under oath to be entered in the record in a judicial proceeding. The term "deposition" as used in this section means a transcribed deposition which may include an audiotape of the deposition or a videotaped deposition.

(d) The Supreme Court may adopt rules of procedure regarding the taking and use of depositions or videotaped depositions in criminal proceedings as provided by this section, as well as for the transcribing of the deposition in the event the case is appealed.

(e) All costs associated with the taking of a deposition or the videotaping of a deposition ordered pursuant to this section shall be paid by the moving party.

(f) A deposition or videotaped deposition ordered pursuant to this section may be subject to a protective order of the court for the purpose of protecting the privacy of the victim of the offense or a witness until presented as evidence at trial.






Division 4 - Securing Attendance of Out-of-State Witnesses.

Section 12-21-280 - Short title.

This subdivision may be cited as the "Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings."



Section 12-21-281 - Definitions.

As used in this subdivision, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) WITNESS. A person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.

(2) STATE. Any state or territory of the United States and the District of Columbia.

(3) SUMMONS. A subpoena, order or other notice requiring the appearance of a witness.



Section 12-21-282 - Procedure for securing attendance of witness within state at criminal proceeding, etc.; in another state; fees and allowances; effect of failure of summoned witness to attend and testify.

(a) If a judge in a court of record in any state which, by its laws, has made provision for commanding persons within that state to attend and testify in this state certifies under seal of such court that there is a criminal proceeding pending in such court or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such proceedings or grand jury investigation and that his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person resides or the county in which such person is found if he is not a resident of this state, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place for the hearing.

(b) If, at the hearing, the judge determines that the witness is material and necessary and that it will not cause undue hardship to the witness to be compelled to attend and testify in the criminal proceeding or grand jury investigation in the other state and that the laws of the state in which the proceeding is pending or the grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by the ordinary course of travel, will give him protection from arrest and service of civil and criminal process in connection with any matter which arose before his entrance into the state under the summons, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the criminal proceeding is pending or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing, the certificate shall be prima facie evidence of all facts stated therein.

(c) If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for said hearing. If, at the hearing, the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the criminal proceeding or grand jury investigation in the other state and that the laws of the state in which the criminal proceeding is pending or grand jury investigation has commenced or is about to commence will give to him the protection from arrest and service of civil and criminal process in connection with any matter which arose before his entrance into the state under the summons, the judge may, in lieu of issuing a subpoena or summons, order that said witness be taken into the custody and delivered to an officer of the requesting state. The certificate shall be prima facie proof of such desirability.

(d) If the witness, who is summoned as provided in this section, after being paid or tendered by some properly authorized persons the sum of $.15 a mile for each mile by the ordinary traveled route to and from the court where the proceeding is pending and $15.00 for each day that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.



Section 12-21-283 - Procedure for securing attendance of witness in another state at criminal proceedings, etc., within state; fees and allowances; effect of failure of summoned witness to attend and testify.

(a) If a person in any state which, by its laws, has made provision for commanding persons within its borders to attend and testify in criminal proceedings or grand jury investigations commenced or about to be commenced in this state is a material witness in a criminal proceeding pending in a court of record in this state or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

(b) If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state, the judge of the court of record where the certificate is presented shall order that said witness be taken into custody and delivered to an officer of this state, which order shall be sufficient authority to such officer to take such witness into custody and hold him unless and until he may be released by bail, recognizance or order of the judge issuing the certificate. This certificate shall be presented to a judge of a court of record in the county in which the witness resides or is found if he is not a resident of that state.

(c) If the witness is summoned to attend and testify in this state, he shall be tendered the sum of $.15 a mile for each mile traveled by the ordinary route to and from the court where the proceeding is pending and $15.00 for each day that he is required to travel and attend as a witness, to be paid out of the district attorney's fund or such other fund as may be provided therefor upon the direction of the district attorney. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within the state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court.

(d) If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner prescribed for the punishment of any witness who disobeys a summons issued from a court of record in this state.



Section 12-21-284 - Exemption from arrest or service of process of persons coming into or passing through state in obedience to summons to attend and testify.

(a) If a person comes into this state in obedience to a summons directing him to attend and testify in this state, he shall not while in this state pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

(b) If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.



Section 12-21-285 - Construction of subdivision.

This subdivision shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.






Division 5 - Certificate of Analysis.

Section 12-21-300 - Offering of certificate of analysis in lieu of testimony.

(a) In any criminal case, or juvenile or family court case which is of a criminal nature, the prosecuting authority may offer a certificate of analysis as described below, in lieu of direct testimony. The court shall receive as evidence the certificate of analysis from any of the following:

(1) A person performing an analysis or examination in any laboratory operated by the Alabama Department of Forensic Sciences or authorized by the department to conduct an analysis or examination of the type performed.

(2) A person performing an analysis or examination in any criminalistics laboratory established pursuant to federal law.

(b) To be admissible pursuant to this section, a certificate of analysis shall contain all of the following:

(1) The date and time the evidence was delivered to the facility.

(2) The name of the person making the delivery, and the name of the person receiving the delivery.

(3) A brief description of the evidence.

(4) The type of examination or analysis requested.

(5) The name of the person making the examination or analysis.

(6) The date or dates of the examination or analysis.

(7) The results of the examination or analysis.

The certificate of analysis shall give the name and address of the facility in which the examination or analysis was made, and it shall be signed by and sworn to as true and correct, under penalty of law, by the person making the examination or analysis.



Section 12-21-301 - Notice of intent to offer proof by certificate of analysis.

The party seeking to introduce a certificate of analysis shall not less than 40 days prior to the commencement of the hearing or trial, give written notice to all parties of intent to offer proof by a certificate of analysis. The notice shall include a copy of the certificate of analysis.



Section 12-21-302 - Request for hearing to show cause why subpoena should be issued for cross-examination.

(a) The party against whom the certificate is offered may request, not later than 30 days prior to the commencement of the hearing or trial, a hearing to show cause why a subpoena should be issued for cross-examination of the person who performed the examination or analysis.

(b) The request shall be in writing and shall contain a certification that the requesting party intends in good faith to conduct the cross-examination. The request shall also include a statement of the basis upon which the requesting party intends to challenge the findings contained in the certificate of analysis. The court shall grant the request for subpoena only for good cause shown. Good cause shall not include a challenge to the findings contained in the certificate of analysis, unless the requesting party first establishes a legitimate basis for the challenge. If the request for subpoena is granted, and the requesting party subsequently fails to conduct the cross-examination previously certified to, the court shall assess against the requesting party, all necessary and reasonable expenses incurred for the attendance in court of the certifying witness.



Section 12-21-303 - When subdivision not applicable.

This subdivision shall not apply where the defendant is charged with an offense punishable by death, nor shall this subdivision apply to the offenses enumerated in Chapter 6 of Title 13A.












Article 3 - Alabama Uniform Interstate Dispositions and Discovery Act.

Section 12-21-400 - Short title.

This article may be cited as the Alabama Uniform Interstate Depositions and Discovery Act.



Section 12-21-401 - Definitions.

In this article:

(1) "Foreign jurisdiction" means a state other than this state.

(2) "Foreign subpoena" means a subpoena issued in a civil action under authority of a court of record of a foreign jurisdiction.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

(5) "Subpoena" means a document, however denominated, issued in a civil action under authority of a court of record requiring a person to:

(A) Attend and give testimony at a deposition.

(B) Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person.

(C) Permit inspection of premises under the control of the person.



Section 12-21-402 - Foreign subpoena; request; issuance.

(a) To request issuance of a subpoena under this section, a party must submit a foreign subpoena to a clerk of the circuit court in the county in which discovery is sought to be conducted in this state. A request for the issuance of a subpoena under this article does not constitute an appearance in the courts of this state.

(b) When a party submits a foreign subpoena to a clerk of the circuit court in this state, the clerk, in accordance with that court's procedure, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed.

(c) A subpoena under subsection (b) must:

(1) Incorporate the terms used in the foreign subpoena.

(2) Contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

(3) Plainly and prominently state on its face: "THE RECIPIENT OF THIS SUBPOENA HAS THE RIGHT TO OBJECT TO THIS SUBPOENA WITHIN FIFTEEN (15) DAYS OF PROPER SERVICE BY SUBMITTING A REASONABLY SPECIFIC WRITTEN OBJECTION TO THE PARTY INITIATING THE SUBPOENA AS WELL AS THE LOCAL ISSUING CLERK OF THE COURT AT THE FOLLOWING ADDRESS: [ADDRESS OF CLERK OF COURT]."



Section 12-21-403 - Service of subpoena.

A subpoena issued by a clerk of court under Section 12-21-402 must be served in compliance with Rule 45 of the Alabama Rules of Civil Procedure.



Section 12-21-404 - Construction with other rules and laws.

The Alabama Rules of Civil Procedure as well as any applicable provision of the Code of Alabama 1975, apply to subpoenas issued under Section 12-21-402. To the extent that the provisions of Rule 28(b)(3) and subsection (c) of Rule 28 conflict with this article, those provisions are no longer effective.



Section 12-21-405 - Application for protective order.

An application to the court for a protective order or to enforce, quash, or modify a subpoena issued by a clerk of court under Section 12-21-402 must comply with the rules or statutes of this state and must be submitted to the circuit court in the county in which discovery is to be conducted.



Section 12-21-406 - Uniformity of laws.

(a) In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(b) The privilege extended to persons in other states for discovery under this article shall only apply if the jurisdiction where the action is pending has extended a similar privilege to persons in this state.



Section 12-21-407 - Application of article.

This article applies to requests for discovery in cases pending on or filed after January 1, 2013.









Chapter 22 - APPELLATE PROCEEDINGS.

Article 1 - General Provisions

Division 1 - Judgments, Decrees and Orders Supporting Appeal.

Section 12-22-1 - Confession of judgment.

A confession of judgment is in law a release of errors.



Section 12-22-2 - Final judgments of circuit or probate courts.

From any final judgment of the circuit court or probate court, an appeal lies to the appropriate appellate court as a matter of right by either party, or their personal representatives, within the time and in the manner prescribed by the Alabama Rules of Appellate Procedure.



Section 12-22-3 - Judgments or decrees of abolished courts of record.

If a court of record ceases to exist by reason of the repeal of the statute creating it and, while existing, rendered a judgment or decree from which an appeal would lie, within the time prescribed by law, an appeal therefrom may be taken by filing a notice of appeal with the clerk or register of the court to which the unfinished business or the records of such inferior court may be transferred as if such judgment or decree had been rendered in the court having the jurisdiction of such unfinished business or the custody of such records. In the event of the reversal of such judgment or decree, the remandment of the case must be to the latter court.



Section 12-22-4 - Judgment on partial or annual settlement of estate.

From a judgment of the circuit court or probate court on a partial or annual settlement of an estate of a deceased person, an appeal lies to the Supreme Court; but this section shall not be construed as to prevent the presentation of an issue upon appeal taken after a final determination of the case.



Section 12-22-5 - Final judgment in ad quod damnum proceedings under condemnation order.

When an appeal is taken to the appropriate appellate court by either party pursuant to Rule 4, Alabama Rules of Appellate Procedure, from a final judgment in the circuit court in ad quod damnum proceedings under Section 18-1-20, the judgment of the circuit court shall not be stayed if the compensation assessed is paid to the owner and the costs of the case are paid into court, or if such compensation together with the costs of the case are paid into court and the applicant has given bond in double the amount of the damages assessed, conditioned to pay to the landowner such judgment as may be finally entered in his favor.



Section 12-22-6 - Judgments on applications for remedial writs.

Appeals may be taken to the appropriate appellate court from the judgment of the circuit court on application for writs of certiorari, supersedeas, quo warranto, mandamus, prohibition, injunction and other remedial writs as provided by the Alabama Rules of Appellate Procedure; but such appeal shall not operate as a stay of execution unless supersedeas bond is given by the appellant pursuant to Rule 8 of the Alabama Rules of Appellate Procedure. But this section shall not be construed as to prevent the presentation of an issue upon appeal taken after a final determination of the case.



Section 12-22-7 - Applications for temporary restraining orders generally; renewal of applications.

If any application is made to a circuit court judge for a temporary restraining order and refused, no other circuit court judge can act on the application. The application may be made to a judge of the Court of Civil Appeals or Supreme Court; if refused by a judge of the Court of Civil Appeals, it may be renewed to a judge of the Supreme Court, but no other officer, and, if refused by a judge of the Supreme Court, it cannot be renewed. Application to an appellate judge shall be made and acted upon in accordance with the Alabama Rules of Civil Procedure.



Section 12-22-8 - Applications to Supreme Court or Court of Civil Appeals for temporary restraining orders or other equitable process.

No application shall be made to a justice of the Supreme Court or a judge of the Court of Civil Appeals for a temporary restraining order or other equitable process which may be granted by any other judge or officer unless the same has been made to such other judge or officer and refused by him.



Section 12-22-9 - Order appointing or refusing to appoint receiver.

An appeal will lie to the appropriate appellate court from an order appointing or refusing to appoint a receiver.



Section 12-22-10 - Grant or refusal of motion for new trial.

Either party in a civil case, or the defendant in a criminal case, may appeal to the appropriate appellate court from an order granting or refusing a motion for a new trial by the circuit court.






Division 2 - Appeals From Probate Court.

Section 12-22-20 - Final judgments, orders, or decrees generally.

An appeal lies to the circuit court or Supreme Court from any final decree of the probate court, or from any final judgment, order or decree of the probate judge; and, in all cases where it may of right be done, the appellate court shall render such decree, order or judgment as the probate court ought to have rendered.



Section 12-22-21 - Other orders, judgments, or decrees.

Appeal from the order, judgment or decree of the probate court may be taken by the party aggrieved to the circuit court or Supreme Court in the cases hereinafter specified. Appeals to the Supreme Court shall be governed by the Alabama Rules of Appellate Procedure, including the time for taking an appeal. Appeal to the circuit court in such cases shall be within the time hereinafter specified:

(1) From the decree, judgment or order on a contest as to the validity of a will, to be taken within 42 days after the determination of the contest;

(2) From the decree, judgment or order on an application claiming the right to execute a will or administer an estate, to be taken within 42 days after the hearing and decision of such application, unless the application was denied because the applicant was deemed unfit to serve by reason of a conviction of an infamous crime or by reason of improvidence, intemperance or want of understanding, in which case the appeal must be taken within seven days from the denial of the application;

(3) Upon any decree, judgment or order removing an executor or administrator, in which case the appeal must be taken within seven days after such decree, judgment or order;

(4) By a legatee or person entitled to distribution, on the decision of the court, in proceedings instituted to compel the payment of a legacy or distributive share, at any time within 42 days after such decision;

(5) After a final settlement, upon any order, judgment or decree, made on such settlement, or respecting any item or matter thereof, or any previous settlement or item, or matter thereof, within 42 days thereafter;

(6) Upon any issue as to the insolvency of an estate and upon any issue as to an allowance of any claim against insolvent estates, in which cases the appeal must be taken within 42 days after the determination of such issue; and

(7) On an application for a division or partition of real or personal property, in which case the appeal must be taken within 42 days, and the decree, judgment or order may be stayed upon the execution, within 14 days, of a supersedeas bond, payable to the appellee, in an amount and upon condition to be prescribed by the probate judge, such stay of execution to continue until the appeal is decided.



Section 12-22-22 - Appeal from circuit court judgment on appeal.

An appeal to the Supreme Court may be taken from the judgment of the circuit court on an appeal brought to such court under the provisions of this division.



Section 12-22-23 - Contest of will removed to probate court of another county.

Upon the contest of a will removed from the probate court of the county in which it was propounded to the probate court of another county for trial, an appeal lies to the Supreme Court.



Section 12-22-24 - Bond on appeal of order removing executor or administrator.

(a) No appeal can be taken from any order of the probate court removing an executor or administrator unless the applicant gives either a cash bond or a bond with at least two good and sufficient sureties, payable to the probate judge and in the amount fixed by him, not less than the amount of his bond as executor or administrator, conditioned to prosecute the appeal to effect and, until the same is decided, faithfully to discharge his duties as such executor or administrator.

(b) If such appeal is decided against the appellant, any cash bond posted or part thereof may be ordered forfeited for costs, or, if other than a cash bond was given, execution for costs may issue against him and the sureties on such bond, their names being certified with the record to the appellate court.

(c) Such bond also stands as security for the faithful discharge of his duties as such executor or administrator, from the time the same is approved until the appeal is finally decided.



Section 12-22-25 - Security for costs of appeal.

In all other cases in which an appeal is taken under the provisions of this division, the appellant, or someone for him, must give security for the costs of such appeal, to be approved by the probate judge or the clerk of the circuit court, as the case may be, and the names of such sureties must be certified with the record to the appellate court, but the filing of security for costs is not a jurisdictional prerequisite. If the appellant fails to prosecute his appeal or the judgment is not reversed or is entered against him for a less amount than the judgment of the court from which the appeal is taken, execution may issue against him and such sureties for the costs of the appeal.



Section 12-22-26 - Appeals by next friends or guardians of minors or persons of unsound mind.

The next friend or general guardian of a minor or of a person of unsound mind may, in the name of such minor or person of unsound mind, take and prosecute an appeal from any final decree of the probate court or from any judgment, order or decree of the probate judge, on giving security for the costs of the appeal; but a guardian ad litem may take and prosecute an appeal without giving any security for costs of the appeal and shall not be liable personally for costs of the appeal.



Section 12-22-27 - Reimbursement of costs from estate of testator, etc.

The costs of an appeal, when paid by an executor or administrator, guardian or guardian ad litem, or next friend or an administrator ad litem, may, in the discretion of the probate judge, be reimbursed from the estate of the testator, intestate, infant or person of unsound mind.






Division 3 - Bonds and Security for Costs on Appeal.

Section 12-22-40 - Recording of order fixing supersedeas bond; failure to make or record same.

The order of the judge, register or clerk fixing the amount of a supersedeas bond, pursuant to the Alabama Rules of Appellate Procedure, must be filed and entered by the clerk or register on the minutes of the court, but the failure to make such order or, if made, to file or record the same shall not impair the validity or obligation of any bond which is given as a security by which an appeal and a stay of execution are in fact obtained.



Section 12-22-41 - Liability to appellee for taking insufficient surety.

For taking insufficient surety, the clerk, register or probate judge is liable to the appellee for the damages thereby sustained, unless the surety was generally reputed good for the amount when he was received; but the clerk, register or probate judge is not required to receive anyone as surety who refuses to answer on oath as to his sufficiency.






Division 4 - Record on Appeal.

Section 12-22-60 - Liability of clerk, register or probate judge for delayed or defective record.

If, by reason of negligence or delay of the clerk, register or probate judge, the record on appeal is not delivered to the clerk of the appellate court in time to be filed or if the record on appeal is so defective that the appellate court cannot proceed thereon, the clerk, register or probate judge forfeits to the party aggrieved the sum of $200.00 and is further liable to him, in an action on the case, for all damages sustained by his neglect or delay.






Division 5 - Disposition of Appeals.

Section 12-22-70 - Procedure upon reversal of judgment or decree.

The appellate court may, upon the reversal of any judgment or decree, remand the same for further proceedings or enter such judgment or decree as the court below should have entered or rendered, when the record enables it to do so.



Section 12-22-71 - Proceedings when only amount of judgment excessive.

When an appeal is taken to the appropriate appellate court from the judgment of any court and the appellate court shall be of the opinion that the case should be reversed because the judgment of the lower court is excessive and that there is no other ground of reversal, the appellate court shall notify the appellee of the amount which it deems in excess of the just and proper amount of recovery and require the appellee, within a time to be stated in said notice, to remit such amount upon penalty of a reversal of the case. If the appellee does not, within the time stated in such notice or within such further time as may be granted by the court for good reason file a remittitur of such excessive amount, the appellate court shall reverse and remand the case; but, if the appellee shall file with the court a remittitur of the amount deemed excessive by the court, the appellate court shall reduce the amount of the judgment accordingly and shall affirm the case and enter a judgment for such reduced amount, which judgment so entered shall be and remain the judgment of the lower court and shall date back to the time of the entry or rendition of the judgment in the lower court.



Section 12-22-72 - Affirmation of stayed judgment - Generally.

When a judgment or decree is entered or rendered for money, whether debt or damages, and the same has been stayed on appeal by the execution of bond, with surety, if the appellate court affirms the judgment of the court below, it must also enter judgment against all or any of the obligors on the bond for the amount of the affirmed judgment, and the costs of the appellate court; and, upon the appeal of any judgment or decree entered or rendered for any amount of commissions, fees or compensation fixed or determined by the trial court and taxed or allowed as costs, if the appellate court affirms the judgment or decree of the court below and the payment thereof has been stayed on such appeal, judgment shall be entered by the appellate court against all or any of the obligors on the bond for the amount affirmed, and the costs of the appellate court; provided, however, that if no supersedeas bond has been executed on such appeal, the appellate court, in the event of affirmance, shall increase the amount so allowed as costs by the court below in the judgment or decree appealed from by adding thereto the costs of the appellate court.



Section 12-22-73 - Affirmation of stayed judgment - Right of property.

When an appeal is taken on a trial of the right of property and the judgment is stayed by the execution of a supersedeas bond, if the appellate court affirms the judgment of the court below, it must also enter judgment against the obligors in said bond for the amount of the costs of the appellate court.



Section 12-22-73.1 - Applicability of 1987 amendment to Sections 12-22-72 and 12-22-73.

On the effective date of Act No. 87-188 [June 11, 1987], the provisions contained therein shall apply to all causes of action not yet filed, any lawsuit upon which any judgment has not been rendered and/or all judgments which have not been affirmed by an appropriate appellate court and had a 10 percent penalty assessed as so provided by Section 12-22-72 and/or Section 12-22-73.



Section 12-22-74 - Affirmation of stayed judgment - Recovery of chattels in specie.

Upon the affirmance of a judgment for the recovery of chattels in specie, judgment for which has been stayed by the execution of a supersedeas bond, the court must also enter judgment against the obligors in said bond for 10 percent of the alternative value of such property as fixed by the court below, and the damages fixed for the detention thereof.



Section 12-22-75 - Execution upon dismissal of appeal or affirmation of judgment, etc.

When an appeal shall be prosecuted from a judgment to the appropriate appellate court and such appeal is dismissed or the judgment is affirmed, upon a certificate of judgment of the appellate court being filed in the office of the clerk of the court from which the case was originally appealed, execution may issue and other proceedings be had thereon in all respects as if no appeal had been prosecuted.



Section 12-22-76 - Execution by lower courts for unpaid costs.

Clerks of the circuit court and probate judges, when cases have been taken from their respective courts to an appellate court by appeal or other lawful mode and been there decided, if the costs accruing in such lower courts for transcripts, or otherwise, are not paid by the parties against whom they were adjudged in the appellate court, may issue executions for costs, returnable into the court in which such costs accrued.









Article 2 - Criminal Cases.

Division 1 - General Provisions.

Section 12-22-90 - Appeals in habeas corpus.

(a) Any party aggrieved by the judgment on the trial of a habeas corpus may appeal to the appropriate appellate court.

(b) The district attorney or other prosecuting officer or attorney may take an appeal on behalf of the state to the appropriate appellate court when, on habeas corpus, any person held in custody under a charge or conviction for crime or for extradition as a fugitive from justice from any other state is discharged from custody or when any person held in custody under an indictment by the grand jury charging him with a capital offense is admitted to bail. In all such cases the judgment must be stayed pending the appeal.

(c) Pending the appeal, the person restrained shall be admitted to bail, with sufficient sureties, conditioned that he will appear before such court or officer as may be prescribed by the judge and abide the judgment entered, provided such person is charged with an offense that is bailable under the laws of this state and is not a prisoner serving his sentence and the judgment appealed from is not a judgment denying his application for bail.



Section 12-22-91 - Appeal when statute under which prosecution preferred held unconstitutional.

In all criminal cases when the act of the Legislature under which the indictment or information is preferred is held to be unconstitutional, the district attorney may take an appeal in behalf of the state to the Supreme Court, which appeal shall be certified as other appeals in criminal cases, and the clerk must transmit, without delay, the record on appeal and the notice of appeal to the Supreme Court.






Division 2 - Appeals to Specific Courts.

Division 1 - Appeals to Circuit Courts.

Section 12-22-111 - Issuance, execution and return of subpoenas for witnesses; liability of witnesses failing to appear.

In cases of appeal, the clerk of the court shall issue subpoenas for such witnesses as may be required, both for the state and for the accused, returnable to the next session of the court to which the appeal is taken, which subpoenas shall be executed by the sheriff and returned to such circuit court. If witnesses so summoned fail to appear and testify as required, they shall be liable to the same penalties, forfeitures and proceedings as if the subpoenas had been issued out of the circuit court.



Section 12-22-112 - Liability of defendant failing to appear; warrant of arrest.

(a) If the defendant fails to appear at the circuit court as required by the appeal bond, he shall be liable to the same penalties, forfeitures and proceedings as on a forfeited bail bond taken in the court, and a new warrant of arrest may issue from that court without any other authority therefor.

(b) Such warrant of arrest must be directed to any sheriff of the State of Alabama; and, when the defendant is arrested, he must be dealt within all respects as if the arrest had been made on capias from the circuit court.



Section 12-22-113 - De novo trial in circuit court; statement of cause of complaint.

The trial in the circuit court shall be de novo and without any indictment or presentment by the grand jury, but the district attorney shall make a brief statement of the cause of complaint signed by him, which maybe in the following form:

The State of Alabama, by its district attorney, complains of C.D., that, within 12 months before the commencement of this prosecution, he did (here describe the offense as in cases of indictment).



Section 12-22-114 - Rules as to evidence, etc., governing appeals.

On the trial of such appeals, the court shall be governed by the same rules as to evidence, practice, finding of the jury and punishment as if the case had originated in that court.






Division 2 - Appeals to Supreme Court or Court of Criminal Appeals.

Section 12-22-130 - Appealing judgment of conviction.

A person convicted of a criminal offense in the circuit court or other court from which an appeal lies directly to the Supreme Court or Court of Criminal Appeals may appeal from the judgment of conviction to the appropriate appellate court.



Section 12-22-131 - Review in Court of Criminal Appeals; when appeal taken to wrong court; decision where conflict over jurisdiction.

Wherever jurisdiction is now or may hereafter be conferred on the Court of Criminal Appeals, a review or revision may be had in and by the Court of Criminal Appeals in the same manner and by the same mode and means as is provided for appeal, review or revision in or by the Supreme Court. Wherever the appeal or review is taken or attempted to be taken to the Supreme Court when it should have been taken to the Court of Criminal Appeals, the Supreme Court may ex mero motu or upon motion have the case, record and proceedings transferred to the Court of Criminal Appeals for decision and disposition by the Court of Criminal Appeals; and, if the appeal or review is taken or attempted to be taken to the Court of Criminal Appeals when it should have been taken to the Supreme Court, the Court of Criminal Appeals may ex mero motu or on motion transfer the case, record and proceedings to the Supreme Court for disposition by the Supreme Court. If, however, there should be a conflict or difference of opinion between the two courts as to which has jurisdiction of the appeal or proceedings to review, the decision of the Supreme Court shall control.



Section 12-22-132 - Reserving questions of law; presumption that written charges asked before jury retired.

Any question of law arising in any of the proceedings in a criminal case tried in the circuit court may be reserved by the defendant, but not by the state, except as provided in Section 12-22-91, for the consideration of the Supreme Court or Court of Criminal Appeals. All written charges in the record on appeal shall be presumed to have been asked of the court before the jury retired unless shown to the contrary by notation of the trial judge of the refused charges.



Section 12-22-133 - Retention of jurisdiction by trial court.

Where an appeal is taken from the judgment of any municipal, district or circuit court in criminal cases, the trial court retains jurisdiction for the purpose of granting a motion for a new trial and also retains jurisdiction for the purpose of enforcing its judgment where the appeal is dismissed before the judgment of the appellate court is entered.









Division 3 - Automatic Appeal From Death Sentence.

Section 12-22-150 - Duty of trial judge to enter appeal; automatic stay of execution; how appeal governed.

In all cases wherein a defendant is tried and convicted for the commission of a felony against the peace and dignity of the State of Alabama and the death sentence is imposed, it shall be the duty of the trial judge, immediately after the imposition of sentence, to enter of record, with or without the direction or election of the defendant, that the defendant appeals from said judgment of conviction. Upon the entry of an order of appeal from such judgment of conviction, execution of sentence shall automatically be stayed pending said appeal. Said appeal, except as otherwise provided in this division, shall in all respects be governed as provided by law and rules of court.






Division 4 - Stays Pending Appeal.

Section 12-22-170 - Stay of sentence when question of law reserved and admission to bail - Felonies.

When any question of law is reserved in case of a felony and it shall be made known to the court that the defendant desires to take an appeal to the appropriate appellate court, judgment must be entered against the defendant, but execution thereof must be stayed pending the appeal and the defendant held in custody. If the sentence is for a term not exceeding 20 years, the judge must direct the clerk of the court in which the conviction is had to admit the defendant to bail in a sum to be fixed by the judge, with sufficient surety, conditioned upon his appearance at the court, from time to time thereafter, as fixed by the court to abide such judgement as may be entered on the appeal. All proceedings for forfeiture of bail and arrest under this section shall be had and conducted as is otherwise provided in this code for such proceedings.



Section 12-22-171 - Stay of sentence when question of law reserved and admission to bail - Misdemeanors.

When such question is reserved, in case of a misdemeanor, and it shall be made known to the court that the defendant desires to take an appeal to the appropriate appellate court, judgment must be entered on the conviction, but the execution thereof must be stayed pending the appeal. In such case, the defendant may give bail, with sufficient sureties, conditioned that he will appear and abide the judgment; failing to give such bail, he must be committed to jail, but may give such bail at any time pending the appeal.



Section 12-22-172 - Stays of execution on confessed judgments in misdemeanors.

In the case of a misdemeanor, the defendant may confess judgment, with sufficient sureties, for a fine and costs as if no appeal were taken, but execution thereon must be stayed pending the appeal, pursuant to the Alabama Rules of Appellate Procedure. If the judgment of conviction is reversed, the confessed judgment is thereby vacated, but if the judgment of conviction is affirmed or the appeal is dismissed, execution on such confessed judgment may issue at once.



Section 12-22-173 - Waiver of stayed sentence; duty of clerk; effect on appeal.

In all cases where there is judgment staying sentence, at any time before the record on appeal has been forwarded to the clerk of the appellate court, the defendant, in person or by his attorney, may waive the benefit of the stayed sentence by filing in the office of the clerk of the court in which the case was tried a statement in writing to that effect, signed by himself or his attorney of record. The clerk must then enter the fact and date of such waiver of stay of sentence upon the margin of the record of the judgment and shall report said convict to the board of corrections as in cases where there is no judgment or stay of sentence, but such waiver of the stay shall not affect the appeal.






Division 5 - Providing Record on Appeal for Indigents.

Section 12-22-190 - Purpose of division.

The Legislature is aware that it has become settled law that a state may or may not authorize appeals from judgments of convictions in criminal cases and certain other related proceedings involving the life, liberty or property of a person convicted of a criminal offense; further, that if a state does provide for appeals in criminal cases and such other cases, defendants or petitioners adjudged guilty of crimes and who are without funds and unable to pay the fees of the court reporter for transcribing the evidence or the fees of the clerk for preparing the record for review on appeal may be denied equal protection of the law or due process of law. It is the purpose of this division to provide such defendants or petitioners with a transcript of the evidence, or a part thereof, and a record for a proper and equal review in certain criminal cases and such other cases wherein it is made to appear that a convicted defendant is indigent and desires to take an appeal and obtain a judicial review of matters that occurred at his trial or hearing.



Section 12-22-191 - Applicability of division.

This division shall apply to all criminal cases tried in the courts of the State of Alabama where a direct appeal to the Supreme Court or Court of Criminal Appeals is provided by law, also to all related or collateral proceedings, including habeas corpus and coram nobis proceedings, involving the life, liberty or property of a person convicted of a criminal offense where an appeal is provided to the Supreme Court or Court of Criminal Appeals.



Section 12-22-192 - Petition for appeal under division; contents thereof.

In such criminal cases where the defendant has been adjudicated guilty by the trial court he may, if no motion for a new trial is filed within 10 days after the last day on which a motion for a new trial could have been filed or within 10 days after the ruling of the trial court upon a motion for a new trial, duly filed and ruled on adversely to defendant, file with the clerk or the trial judge of the court wherein such defendant was adjudicated guilty and sentenced a petition in writing, sworn to and subscribed by said defendant, stating that the defendant desires to take an appeal under the provisions of this division. Such petition must identify the style of the case, the offense for which the defendant was convicted, the plea made by the defendant, the date of the adjudication of guilt, the sentence and the punishment therefor and the name of the court imposing such punishment, together with the name of the trial judge. Such petition shall also contain the full name of the defendant, together with a statement that he desires to appeal either from the judgment of conviction or from the adverse ruling on the motion for a new trial, or both. Such petition must contain an averment that the defendant is without sufficient funds, and has no reasonable way to procure the same, to pay the court reporter all of his lawful fees for transcribing the evidence and other proceedings had at the trial of said case, or the fees of the clerk for preparing the record on appeal. In such other cases, including habeas corpus and coram nobis, which are related or collateral proceedings to a conviction of a criminal offense and which proceedings involve the life, liberty or property of a person convicted of a crime, the person convicted may, within 10 days after a judgment or order disposing of the proceedings adversely to said person, file with the clerk or the trial judge of the court making said order a similar petition describing and identifying the proceeding and stating the desire of the petitioner to appeal under the provisions of this division.



Section 12-22-193 - Examination of petitioner; subpoena of witnesses; ascertainment of financial information; estimate of costs and fees.

Upon the filing of the petition with the clerk or the trial judge within the time prescribed in Section 12-22-92, the trial judge shall have the defendant or petitioner brought before him and shall examine the defendant or petitioner under oath concerning the required averment in the petition that the defendant or petitioner is without sufficient funds, and has no reasonable way to procure the same, to pay the court reporter all of his lawful fees for transcribing the evidence and other proceedings had at the trial or on the hearing of said case or the fees of the clerk which will accrue on appeal. The trial court, at such hearing, may issue subpoenas for witnesses as deemed necessary and may call upon the sheriff, the district attorney and other officers of the court to ascertain information relevant to the financial condition and ability of defendant or petitioner. The trial judge shall find from the court reporter or reporters who took stenographic notes at the trial or hearing a general estimate of the costs of transcribing the evidence and other proceedings occurring at the trial, or such part thereof as may be necessary to be transcribed to afford the appellate court with a record on appeal of sufficient completeness as a basis for a fair review of the points insisted upon by the defendant or petitioner and shall also ascertain from the clerk a general estimate of the amount of fees which will be due to said clerk incident to an appeal.



Section 12-22-194 - Report on financial condition of petitioner.

The trial court, either before, after or during said hearing, may designate a probation officer of the court or may designate the county Department of Human Resources to make inquiry and ascertain facts concerning the financial condition and ability of defendant or petitioner, and it shall be the duty of such agencies to investigate and file a written report of its findings with the trial judge. Such report shall state with certainty any and all sources from which the defendant or petitioner could be expected to obtain financial aid to pay such fees.



Section 12-22-195 - Burden of proof as to sufficient funds.

The burden shall be upon the convicted defendant or petitioner to satisfy the trial judge that said defendant or petitioner is without said sufficient funds and has no reasonable way to procure the same. If the trial judge is in doubt after such investigation as he deems proper, he shall deny such petition, in whole or in part, and state his reasons therefor and cause the same to be entered on the minutes of the court.



Section 12-22-196 - Entry of findings on minutes of court.

If the trial judge is satisfied that the defendant or petitioner is without sufficient funds, and has no reasonable way to procure the same, necessary for the payment of court reporters' fees or the clerks' fees, he shall cause said finding to be entered on the minutes of the court. If the trial judge finds to the contrary, he shall also cause said findings to be entered on the minutes of the court, stating his reasons therefor. If the trial judge finds that the defendant or petitioner is unable to pay all of the court reporter's fees or all of the clerk's fees but is able to pay a part, he shall cause to be entered upon the minutes of the court such finding and shall state his reasons therefor and state the amount in money that the defendant or petitioner can reasonably pay.



Section 12-22-197 - Order to prepare record on appeal; order authorizing payment of fees and transmission thereof to state Comptroller.

If it appears to the trial court, after full investigation, that the defendant or petitioner is without sufficient funds, and has no reasonable way to procure same, to pay the court reporter all of his lawful fee for transcribing the evidence and other proceedings had at the trial or the fees of the clerk incident to an appeal or that the defendant or petitioner has reasonably available to him only enough funds to pay a part of such fees, he shall make and enter an order requiring the court reporter to transcribe all or such parts of evidence of the proceedings occurring at the trial that may be necessary to afford the appellate court a record of sufficient completeness for review and shall order the clerk to prepare the record on appeal. The trial court shall, at said time, make and enter an order authorizing the payment of a sum certain to the court reporter of all or a part of his estimated fees, calculated at the rate provided by law, upon the completion and delivery of a transcript and three carbon copies thereof, duly certified and filed with the clerk, one of said carbon copies to be delivered by the clerk to the defendant or petitioner. The court shall also at said time make and enter an order authorizing the payment of a sum certain to the clerk of all or a part of his estimated fees incident to the appeal. Such order shall not be made unless and until the defendant or petitioner has paid to the court reporter and to the clerk that part of the amount due the court reporter and the clerk which the court has found must be borne by the defendant or petitioner, and the defendant or petitioner shall furnish to the court satisfactory evidence of such payment. The trial court shall cause a certified copy of such order to be delivered to the court reporter and to the clerk; and, upon the filing of said transcript and three carbon copies thereof by the court reporter with the clerk of the trial court and the complete preparation of the record on appeal by the clerk, the clerk shall transmit such order to the state Comptroller, whereupon the state Comptroller shall cause to be paid to the court reporter and to the clerk out of the general funds in the State Treasury, not otherwise appropriated, the amount of said fees.



Section 12-22-198 - Appeals from denial of petition or where parts of record ordered transcribed deemed inadequate.

(a) Any defendant or petitioner who has filed a petition under the provisions of this division and which petition is denied by the trial court, or if parts of the record ordered to be transcribed are deemed to be inadequate by defendant or petitioner, said defendant or petitioner may, within 10 days from the order of the trial court, file a notice of appeal with the clerk of the trial court from the order denying the petition or from the order deemed inadequate in specifying the parts of the transcript of the evidence to be forwarded to the appellate court on appeal, and such notice of appeal shall specify with particularity wherein the defendant or petitioner considers himself aggrieved by the order of the trial court, whereupon the trial judge shall cause to be certified and transmitted, to the Court of Criminal Appeals in cases wherein the punishment is 20 years or less and to the Supreme Court in cases where the punishment exceeds 20 years, the file of the trial court in said proceedings to obtain a transcript and record containing the petition and reports made in writing to the court, the court reporter's estimate of the cost of the transcript, the estimate of the clerk of his fees incident to an appeal, a certified copy of the order or orders entered by the trial court and other relevant papers pertaining to the petition, together with an opinion or statement of the trial court, as the trial court shall deem necessary. Upon receipt of said court file by the Court of Criminal Appeals or the Supreme Court, such court shall proceed to determine the matter of whether or not a transcript of the evidence and a complete record on appeal should be ordered, prepared and filed and paid for as provided for in this division and shall enter such judgment as in its opinion should have been entered below, or such appellate court may remand such proceedings to the trial court for further proceedings as said appellate court may deem proper.

(b) Such proceedings in the appellate court shall be docketed and filed as other appeals and shall be considered and disposed of without delay. The defendant filing said petition in the trial court shall have the right to file such brief and argument as he so desires; and, in like manner, the state may file such brief and argument. There shall be no costs or charges attending said appeals.



Section 12-22-199 - Judgment for costs against petitioner when appeal unfavorable; payment thereof into General Fund; liability for payment.

In appeals taken under the provisions of this division, if the judgment or order of the trial court is affirmed or disposed of otherwise unfavorably to the defendant or petitioner, the Supreme Court or the Court of Criminal Appeals affirming said judgment or order shall enter a judgment for costs against the defendant or petitioner, including an amount equal to the fees of the court reporter paid by the state for transcribing the evidence and the fees of the clerk incident to the appeal paid by the state. If said costs are paid by defendant or petitioner, or by another in his behalf, such costs shall be paid into the General Fund of the State of Alabama. If such costs are not presently paid by the defendant or petitioner, or by another in his behalf, execution shall be issued by the trial court upon said judgment against the defendant or petitioner; and, if said execution is levied and collected, the proceeds thereof shall be paid into the General Fund of the state. If such execution is returned to the trial court "no property found," the defendant or petitioner shall be sentenced additionally by the trial court at hard labor for the county, if the punishment for the offense is a fine or confinement in the county jail or hard labor for the county, or by imprisonment in the state penitentiary, if the punishment for the offense is imprisonment in the penitentiary, for an additional term to pay said costs, at the rate of $5.00 per day.



Section 12-22-200 - Rules and regulations.

The Supreme Court of the State of Alabama, with the advice and consultation with the Court of Criminal Appeals of Alabama, is authorized to adopt all needful rules and regulations designed to accomplish the purposes set forth in this division; such rules and regulations duly adopted shall have the force and effect of law. The circuit courts and other courts of the state having jurisdiction over proceedings under this division shall have authority to adopt all needful rules and regulations not in conflict with the rules of the Supreme Court designed to accomplish the purposes set forth in this division.



Section 12-22-201 - Annual appropriation; approval of Governor for disbursement.

There is hereby appropriated annually out of the General Fund of the State Treasury the sum of $15,000.00, not to be exceeded in any one fiscal year, to pay said court reporters and clerks and to carry out the provisions of this division. Expenditures from said appropriation are subject, before disbursement, to the approval of the Governor and contingent upon the opinion of the Governor of the condition of the State Treasury.






Division 6 - Writs of Error.

Section 12-22-220 - By whom and when granted; duty of clerk of court.

(a) A writ of error on any judgment entered in a criminal case may issue on an order to that effect by any one of the judges of the appropriate appellate court in vacation or by the appropriate appellate court in term time, addressed to the clerk of the court in which the judgment was entered, but such writ must only be granted on some error of law apparent on the record on appeal.

(b) On the filing of such order with the clerk of the court in which the judgment was entered, such clerk must give the party filing it a certificate of the filing thereof, make out a writ of error and a transcript of the record and proceedings had in the cause, attach his certificate and the writ of error to such transcript and deliver the same, on demand, to the party suing out the writ, or to his attorney.



Section 12-22-221 - Entry of order on court's minutes; dismissal if not prosecuted to term returnable.

When a writ of error is awarded by a judge of an appellate court in vacation, such judge must cause an entry of such order to be made on the minutes of the court at its next term, and if any writ of error is not prosecuted to the term to which it is returnable, it must be dismissed and no writ of error afterwards allowed.



Section 12-22-222 - Stay of proceedings on judgment; admission of defendant to bail; proceedings on failure to appear.

(a) If the defendant is in the custody of the sheriff and the order allowing the writ directs a stay of proceedings on the judgment, the sheriff must, on being served with the clerk's certificate that the order has been filed and with a copy of the order, keep and detain the defendant in his custody, without executing the sentence which may have been passed on his conviction, to abide the judgment that may be entered on the writ of error.

(b) If the conviction is for an offense which is not punished capitally or by imprisonment for a term not exceeding 10 years, the judge or court must also direct the clerk of the court in which conviction was had to admit the defendant to bail in a sum which may be prescribed by the court, with sufficient sureties, conditioned for his appearance at the next session of the court in which the conviction was had and, from session to session thereafter, to abide such judgment as may be entered on the writ of error.

(c) If the defendant fails to appear according to the undertaking, a writ of arrest must be issued and the same proceedings be thereon had as are prescribed by Sections 12-22-244 and 12-22-245, and the same proceedings must be had on the forfeited undertaking as on the forfeiture of other undertakings of bail in said court.






Division 7 - Disposition of Appeals.

Section 12-22-240 - Consideration of cases by Court of Criminal Appeals generally.

In all cases appealable to the Court of Criminal Appeals, the court must consider all questions apparent on the record or reserved in the circuit court and must enter such judgment as the law demands.



Section 12-22-241 - Consideration of automatic appeals; reversal of judgment and granting of new trial.

In all cases of automatic appeals, the appellate court may consider, at its discretion, any testimony that was seriously prejudicial to the rights of the appellant and may reverse thereon, even though no objection was made thereto. The appellate court shall consider all of the testimony; and, if upon such consideration it is of opinion the verdict is so decidedly contrary to the great weight of the evidence as to be wrong and unjust and that upon that ground a new trial should be had, the court shall enter an order of reversal of the judgment and grant a new trial, though no motion to that effect was presented in the court below.



Section 12-22-242 - Reversal of judgment.

If the judgment is reversed, the appellate court may order a new trial or that the defendant be discharged or that he be held in custody until discharged by due course of law or make such other order as the case may require. If the defendant is ordered to be discharged, no forfeiture can be taken on his undertaking of bail.



Section 12-22-243 - Affirmation of judgment in capital cases.

Upon affirmation of a judgment carrying the death penalty, the Court of Criminal Appeals must direct the sentence to be executed and, if the day appointed for the execution of the sentence has passed, must specify a day for the execution of the sentence, and the judgment and sentence must be executed accordingly.



Section 12-22-244 - Duty of defendant on bail to surrender upon affirmation of conviction or dismissal of appeal.

When the defendant in a case of misdemeanor or felony is sentenced to hard labor, imprisonment or to the penitentiary, gives bail pending the appeal and the judgment of conviction is affirmed or the appeal is dismissed, he is bound by the undertaking of bail to surrender himself to the sheriff, at the county jail, within 15 days from the date of such affirmance or dismissal. If he shall fail to do so, the sheriff must endorse the bail bond forfeited, and a writ of arrest must be issued by the clerk; if not executed, another must be issued, and so on until the judgment has been executed. If the defendant is taken on such writ or if he shall surrender himself to the sheriff, the sentence must, without delay, be carried out as if no appeal had been taken.



Section 12-22-245 - Effect of undertaking when conviction reversed and case remanded.

When the judgment of conviction is reversed and the case remanded, such undertaking binds the defendant to appear from time to time until discharged by law and to answer the charge, as in bail before conviction, but the defendant is not bound to appear before the trial court pending his appeal.



Section 12-22-246 - Proceedings when undertaking forfeited.

When any undertaking of bail under the provisions of Sections 12-22-244 or 12-22-245 is forfeited by the failure of the defendant to surrender himself to the sheriff or to appear and answer the charge, according to the terms and effect of such undertaking, the same proceeding must be had thereon as on the forfeiture of other undertakings of bail in the circuit court.












Chapter 23 - ALCOHOL AND DRUG ABUSE COURT REFERRAL AND TREATMENT PROGRAM.

Section 12-23-1 - Short title.

This chapter shall be known as the "Mandatory Treatment Act of 1990."



Section 12-23-2 - Legislative findings and intent.

The Legislature finds that the high incidence of crimes which directly involve alcohol and drugs in this state is intolerable; that the problems of alcohol and drug abuse among the citizens of Alabama are extensive and exist at an unacceptable level; that alcohol and/or drug abuse or dependency have been identified as contributing factors in the commission of many crimes; that a concentrated and coordinated state and local effort is needed to address the needs of Alabamians regarding such problems; that a specialized system for screening, evaluating, educating, and rehabilitating defendants convicted of alcohol and drug related offenses is required to address such problems; and that adequate funding should be provided for this purpose. It is therefore the intent of the Legislature:

To establish a specialized court referral officer program to promote the evaluation, education and rehabilitation of persons whose use or dependency on alcohol or drugs directly or indirectly contributed to the commission of an offense for which they were convicted in state or municipal courts and to establish mandatory alcohol and drug abuse treatment programs to provide treatment and rehabilitation for these identified offenders.



Section 12-23-3 - Definitions.

For the purpose of this chapter, the following terms shall have the meaning ascribed to them in this section:

(1) ALCOHOL OR DRUG RELATED OFFENSES. All offenses, including municipal ordinance violations, in which alcohol and drug abuse is determined from the evidence to have been a factor in the commission of the offense including juveniles charged with possession of controlled substances and adjudicated delinquent.

(2) ALCOHOL ABUSE. The use of alcohol to the extent that the health, safety or welfare of the user, or that of others, is substantially impaired or endangered or the social or economic function of the user is disrupted.

(3) DRUG ABUSE. Use of a controlled substance or drug with abuse or addictive potential to the extent that the user has lost the ability of self control, or to the extent that the health, safety, or welfare of the user, or that of others, is substantially impaired or endangered, or the social or economic function of the user is disrupted.

(4) COURT REFERRAL OFFICER PROGRAM. A program established to evaluate defendants' use of alcohol and/or drugs and to provide assistance to courts in promoting the education and rehabilitation of defendants including juveniles and those granted youthful offender status or convicted of alcohol and/or drug-related offenses.

(5) COURT REFERRAL OFFICERS. Those persons within designated court jurisdictions providing assessment or evaluation of defendants for alcohol and/or drug abuse, recommendations and/or referrals for education or treatment and monitoring for court-ordered compliance.

(6) DUI. Driving or in actual physical control of a vehicle while under the influence of alcohol or drugs as proscribed by Section 32-5A-191, or any other law.

(7) DIVERSIONARY SCREENING. The power of the prosecutor, prior to arraignment, to consider all circumstances of criminal proceedings and to determine whether any legal action is to be taken.

(8) PROSECUTORIAL DISCRETION. The discretionary power of a prosecutor to suspend, prior to the arraignment, all formal prosecutorial proceedings against one who has become involved in the criminal justice system as a defendant or an accused.

(9) ACCUSATORY INSTRUMENT. Any complaint, information, or grand jury indictment.

(10) NON-CRIMINAL DISPOSITION. The dismissal of a criminal charge without prejudice to reinstate criminal proceedings on motion of the prosecutor as herein provided.

(11) PRE-TRIAL DIVERSION. The imposition of conditions by the prosecutor upon defendants charged with certain criminal offenses for a specified period of time prior to arraignment.

(12) DEFERRED PROSECUTION. The suspension of prosecution prior to arraignment for a specified period of time upon the request of the accused with the consent of the prosecutor.



Section 12-23-4 - Court referral officers or contracting entities; appointment; supervision by Administrative Director of Courts and circuit judges; compensation; duties.

(a) The Administrative Director of Courts is authorized to appoint court referral officers or contract with individuals or entities to provide alcohol and drug assessment for courts and to conduct the court referral programs in each court jurisdiction of the state. Such appointments or contracts shall be made or entered into with the advice of the presiding circuit judge. The Administrative Director of Courts shall designate the locations where said court referral programs, court referral officers or contracting entities or individuals shall serve, which designations may be changed from time to time; provided, however, that all appointed court referral officers and approved court referral programs shall serve at the pleasure of the Administrative Director of Courts. Any individual or entity which contracts to conduct the court referral program shall perform all the duties as set out in the statewide policies and procedures manual for court referral programs established by the Administrative Office of Courts or these programs shall meet the national criteria for treatment alternatives to street crimes (TASC) programs. Court referral officers shall work under the general supervision and direction of the Administrative Director of Courts and the judges of the circuit to which they are assigned. Such court referral officers shall be compensated by the state from moneys contained in the alcohol and drug abuse court referral officer trust fund and/or federal grants designated by the Administrative Office of Courts for this purpose. Except for court referral officers currently employed by the Administrative Office of Courts on August 15, 1990, such officers shall not be considered employees of the state for purposes of entitlement to insurance, retirement and other state employee benefits. All such contracts will be null and void unless first reviewed according to Sections 29-2-40 and 29-2-41.

(b) Court referral officers shall be required to perform the following duties:

(1) Attend municipal, district, probate, and circuit courts as needed;

(2) Screen and evaluate all defendants ordered by the prosecutor or trial courts to participate and to recommend to the court appropriate educational and/or rehabilitative programs for such defendants;

(3) Develop and maintain a file on each defendant assigned to the court referral officer, which shall include, but shall not be limited to, information taken from arrest records, test scores, results of chemical blood alcohol tests, drug screens and other personal data;

(4) Continuously monitor defendants who are ordered to complete alcohol and/or drug related educational or rehabilitative programs and to report violations of such orders to the prosecutor or court;

(5) Provide such information and reports on defendants assigned to the court referral officer as may be required by the prosecutor, ordering court or the Administrative Director of Courts;

(6) Provide information or education on the court referral program to judges, clerks, law enforcement personnel, prosecutors and the general public;

(7) Collect and report statistics, data, and other information pertaining to the court referral program and alcohol and drug related offenses as required by the Administrative Director of Courts or area judge(s);

(8) Collect and report information to the courts concerning results of urine screens, drug testing or other appropriate evaluative measures; and

(9) Perform such other duties or functions to further the purposes of this chapter as may be directed by the court which they serve or the Administrative Director of Courts.



Section 12-23-5 - Request to enroll in program in lieu of drug prosecution; guidelines; conditions.

Any person arrested or charged with the violation of a controlled substance offense as set forth in Sections 13A-12-212, 13A-12-213 or 13A-12-214 may file a request with the district attorney having jurisdiction over the offense to enroll in a drug abuse treatment program in lieu of undergoing prosecution. Admission to such treatment program and deferral of prosecution may be granted at the discretion of the district attorney. The Office of Prosecution Services shall establish guidelines, which shall be used by the prosecutor in evaluating the request for diversion from the criminal justice system into rehabilitation. If prosecution has been initiated by the filing of a complaint, information or indictment, prior approval and dismissal of the case must be obtained from the judge presiding over the case. Admission to such treatment or rehabilitation program and deferral of prosecution is subject to the following conditions:

(1) The defendant must have no prior felony convictions for controlled substance offenses or other pending felony charges.

(2) Where the person arrested or charged is in violation of a controlled substance offense as set forth in Sections 13A-12-212, 13A-12-213 or 13A-12-214, they may request diversion. The amount of controlled substances involved, however, must not exceed the amounts below.

a. 113.2 grams or four ounces of cannabis;

b. Five grams of cocaine HCL or of any mixture containing cocaine, as described in Section 20-2-25(1);

c. 500 milligrams of cocaine base;

d. One gram of any morphine, opium or any salt, isomer, or salt of an isomer thereof, including heroin, as described in Section 20-2-23(2) or Section 20-2-25(1)a, or one gram of any mixture containing any such substance;

e. Ten pills or capsules of methaqualone, as described in Section 20-2-1, et seq.;

f. Ten pills or capsules of barbiturate or benzodiazepine as described in Section 20-2-1, et seq.;

g. Five pills or capsules of hydromorphone, meperidine, pentazocine, hydrocodone, oxycodone, propoxyphene as described in Sections 20-2-1, et seq.;

h. One gram of 3, 4-methylenedioxy amphetamine, or of any mixture containing 3, 4-methylenedioxy amphetamine;

i. One gram of 5-methoxy-3, 4-methylenedioxy amphetamine, or any mixture containing 5-methoxy-3, 4-methylenedioxy amphetamine;

j. Fifty milligrams of phencyclidine, or any mixture containing phencyclidine;

k. Fifty milligrams of lysergic acid diethylamide or one gram of any mixture containing lysergic acid diethylamide;

l. Twenty pills or tablets of 3, 4-methylenedioxy methamphetamine; 3,4 methylenedioxy ethylamphetamine.

(3) If diversion to treatment is allowed, the offender shall:

a. Provide information needed to conduct an assessment of his treatment needs;

b. Complete the recommended treatment;

c. Complete a drug or alcohol testing program;

d. Pay restitution to his victim;

e. Unless indigent, pay for his assessment, treatment, and monitoring.

(4) If the defendant fails to complete treatment and pay the required costs, the prosecutor shall initiate charges against the defendant.



Section 12-23-6 - Authority of courts to refer defendants to education and/or treatment program.

In order to effect the purposes of this chapter, all courts exercising jurisdiction over alcohol and drug related offenses shall be authorized to refer a defendant to a court referral program for evaluation and referral to an appropriate education and/or treatment program. At a minimum, every defendant who is not referred directly to drug or alcohol treatment shall be required to complete an alcohol and drug education program certified by the Administrative Office of Courts.



Section 12-23-7 - Mandatory drug testing at own expense for person convicted of alcohol or drug-related offenses and placed on probation or parole; treatment for persons who fail test; indigents not required to pay.

Any person who is convicted of an alcohol or drug-related offense and who is placed on probation or parole shall be required to participate in an alcohol or drug testing program at his own expense, unless he is determined to be indigent. Any such person who fails the alcohol or drug test shall be required to:

(1) Provide information needed to conduct a treatment assessment;

(2) Complete the recommended treatment; and

(3) Pay for the assessment, treatment and alcohol or drug testing unless the court finds he is indigent.

Any person who fails to complete treatment and pay for it shall be charged with violation of probation or parole; provided, however, that indigents shall not be required to pay for treatment or monitoring provided by court referral officers.



Section 12-23-8 - Enforcement.

Compliance with any order authorized pursuant to this chapter relating to education and/or treatment may be enforced by the court through exercise of its contempt powers; or, where made a condition of probation, by revocation thereof for non-compliance.



Section 12-23-9 - Department of Mental Health to develop policies and procedures; certification.

The Department of Mental Health shall develop policies and procedures which shall be followed in the treatment of offenders. These programs shall be certified by the Alabama Department of Mental Health or the Joint Commission on Accreditation of Health-care Organizations (JCAHO).



Section 12-23-10 - Alcohol and Drug Abuse Court Referral Officer Trust Fund - Established; use.

The Alcohol and Drug Abuse Court Referral Officer Trust Fund is hereby established and created as a separate fund in the State Treasury. Such fund shall be used for operation of the alcohol and drug abuse court referral officer program. This fund shall consist of all moneys paid into the State Treasury to the credit of such fund pursuant to this chapter and all moneys received for the benefit of the court referral officer program by legislative appropriation, grant, gift, or contributions by counties or municipalities, or otherwise. Such moneys shall be used and expended by the Administrative Director of Courts to establish, organize, and administer the alcohol and drug abuse court referral officer program throughout the state. Any unexpended or unencumbered sums remaining in the fund at the end of the fiscal year except appropriations from other state funds shall remain in the fund to be preserved for the administration of the alcohol and drug abuse court referral officer program.



Section 12-23-11 - Alcohol and Drug Abuse Court Referral Officer Trust Fund - Purpose of expenditures; effect on other appropriations.

Moneys contained in the Alcohol and Drug Abuse Court Referral Officer Trust Fund shall be expended by the Administrative Director of Courts for purposes set out in Section 12-23-4. Appropriations heretofore or hereafter made to the Unified Judicial System shall not be reduced by the amount of any funds contained in the Alcohol and Drug Abuse Court Referral Officer Trust Fund.



Section 12-23-12 - Court referral officer assessment fee.

In addition to the imposition of any other costs, penalties, or fines imposed pursuant to law, any person convicted as an adult or adjudicated a youthful offender or juvenile delinquent based on the offense of driving under the influence or other alcohol or drug related offenses as defined in this chapter shall be ordered by the court to pay an alcohol and drug abuse court referral officer assessment fee in an amount recommended by the Administrative Office of Courts and approved by the Supreme Court. Such additional assessment fee shall be collected by the court referral officer by the 10th day of each month. The State Treasurer shall credit such sums to the Alcohol and Drug Abuse Court Referral Officer Trust Fund.



Section 12-23-13 - Monitoring fee.

Any alcohol or drug-related offender referred for assessment and placed on probation by the judge shall pay a monitoring fee to the court referral officer which shall also be remitted to the State Treasurer by the court referral officer by the tenth day of each month as set out in Section 12-23-10. The assessment fee and monitoring fees shall be established and regulated by the Administrative Office of Courts and can be adjusted to ensure that adequate financial resources are available to support the court referral program and administration of the programs.



Section 12-23-14 - Eligibility of court referral programs to receive payments from fund.

The Administrative Office of Courts shall establish criteria to determine eligibility of court referral programs to receive payment from the Court Referral Officer Trust Fund. All Alabama TASC programs which meet the national TASC criteria on August 15, 1990 shall be eligible to receive payments from the Court Referral Officer Trust Fund. All such programs shall be nonprofit agencies.



Section 12-23-15 - Indigent Offender Alcohol and Drug Treatment Trust Fund - Established fee; sanctions for failure to remit fees.

The Indigent Offender Alcohol and Drug Treatment Trust Fund is hereby established and created as a separate fund in the State Treasury. Such fund shall provide for payment to eligible alcohol and drug treatment programs for treatment and rehabilitation of indigent offenders. This fund shall consist of all moneys paid into the State Treasury to the credit of such fund pursuant to this chapter and all moneys received for the benefit of the Indigent Offender Alcohol and Drug Treatment Trust Fund by legislative appropriation, grant, or otherwise. A fee recommended by the Administrative Office of Courts and approved by the Supreme Court shall be collected from each offender. The fee shall be collected by the court referral officer by the tenth day of each month. The State Treasurer shall credit such sums to the Indigent Offender Alcohol and Drug Treatment Trust Fund. Failure of a court referral program or court referral officer to remit all fees collected shall be grounds for termination from the program. Additionally, the prosecutor shall be authorized to determine if criminal charges are warranted.



Section 12-23-16 - Indigent Offender Alcohol and Drug Treatment Fund - Criteria for eligibility of programs to receive payment from fund.

The Department of Mental Health and Mental Retardation shall establish criteria to determine which treatment programs shall be eligible to receive payment for treatment services for indigent offenders from this fund, and shall establish rates of reimbursement for treatment of indigent offenders. At a minimum, such programs must be nonprofit and certified by the Alabama Department of Mental Health and Mental Retardation or joint commission on accreditation of health-care organizations.



Section 12-23-17 - Indigent Offender Alcohol and Drug Treatment Trust Fund - Purpose of expenditures.

Moneys contained in the Indigent Offender Trust Fund shall be expended by the Commissioner of Mental Health for purposes set out in Section 12-23-15. Such moneys shall be used and expended by the Commissioner of Mental Health to establish, organize, and administer the indigent offender alcohol and drug treatment program throughout the state, including all functions or projects of the Department of Mental Health directly or indirectly relating thereto. Any unexpended or unencumbered sums remaining in the fund at the end of the fiscal year except appropriations from other state funds shall remain in the fund to be preserved for the administration of the indigent offender treatment program.



Section 12-23-18 - Waiver of payment of fees for indigents; revocation of waiver; community service in lieu of payment.

Any person determined to be indigent by the court may request waiver of all or part of the fees established by this chapter. In such cases where a waiver of fees is granted, such waiver shall be limited to the time when the offender is unable to pay. If the offender becomes able to pay during the course of monitoring or treatment, or another future date, the waiver of fees may be revoked. The judge may order an indigent offender to perform community service in lieu of payment of fees.



Section 12-23-19 - Exemption from liability.

The directors, employees of the Administrative Office of Courts, including the Administrative Director of Courts, and the employees of the Department of Mental Health, including the Commissioner of Mental Health, shall be exempt from civil liability for alleged acts of ordinary negligence actions taken in performance of their official duties in carrying out the provisions of this chapter.






Chapter 23A - ALABAMA DRUG OFFENDER ACCOUNTABILITY ACT.

Section 12-23A-1 - Short title.

This chapter shall be known and may be cited as the Alabama Drug Offender Accountability Act.



Section 12-23A-2 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) ADVISORY COMMITTEE. A local committee which may consist of the following members or their designees:

a. The drug court judge, who shall serve as chair.

b. The district attorney.

c. The public defender or a member of the criminal defense bar.

d. The drug court coordinator.

e. The court clerk.

f. A community corrections or court referral officer, or both.

g. A pretrial services provider.

h. A law enforcement officer.

i. Substance abuse treatment providers.

j. Any other person the chair deems appropriate.

(2) ASSESSMENT. A diagnostic evaluation for placement in a treatment program which shall be performed in accordance with criteria certified by the Department of Mental Health, Substance Abuse Services Division.

(3) CHARGE. As defined in Section 12-25-32(13).

(4) CONTINUUM OF CARE. A seamless and coordinated course of substance abuse education and treatment designed to meet the needs of drug offenders as they move through the criminal justice system and beyond, maximizing self-sufficiency.

(5) CO-OCCURRING. A substance abuse and mental health disorder.

(6) DRUG. Includes all of the following:

a. A controlled substance, drug, or other substance for which a medical prescription or other legal authorization is required for purchase or possession.

b. A drug whose manufacture, sale, use, or possession is forbidden by law.

c. Other harmful substance, a misused substance otherwise legal to possess, including alcohol.

(7) DRUG COURT. A judicial intervention program for drug offenders in the criminal division of the circuit or district court that incorporates the ten key components as enumerated in subsection (f) of Section 12-23A-4 and may include any of the following:

a. Pre-adjudication. A drug offender is ordered to participate in drug court before acceptance of a plea of guilty or conviction.

b. Post-adjudication. A drug offender is ordered to participate in drug court after entering a plea of guilty or having been found guilty.

c. Reentry. A drug offender is ordered to participate in drug court upon release from a sentence of incarceration.

d. Combination program. May include pre-adjudication, post-adjudication, and/or reentry.

(8) DRUG COURT COORDINATOR. An individual who is responsible for coordinating the establishment, staffing, operation, evaluation, and integrity of the drug court.

(9) DRUG COURT TEAM. Consists of all of the following members who are assigned to the drug court:

a. The drug court judge.

b. The district attorney or his or her designee.

c. The public defender or a member of the criminal defense bar.

d. A law enforcement officer.

e. The drug court coordinator.

f. A representative from community corrections, court referral program, or the Board of Pardons and Paroles.

g. Any other persons selected by the drug court team.

(10) DRUG OFFENDER. A person charged with or convicted of a drug-related offense or an offense in which substance abuse is determined from the evidence to have been a significant factor in the commission of the offense and who has applied for or been accepted to participate in a drug court program for drug offenders in the criminal division of the circuit or district court.

(11) MEMORANDUM OF UNDERSTANDING. A written document setting forth an agreed upon procedure.

(12) RECIDIVISM. A subsequent conviction or plea of nolo contendere in this or any other state or federal court of the United States within three years of successful completion of, or termination from, drug court for any offense carrying a sentence of one year or more.

(13) RELAPSE. A return to substance use after a period of abstinence from substance abuse.

(14) SCREENING. The process of gathering basic information to determine whether the offender meets established drug court eligibility criteria and shall include, but is not limited to, the current charge, a substance abuse evaluation, a brief questionnaire to determine if a risk or needs assessment is needed, and drug testing, and may include, but is not limited to, a substance abuse evaluation, risk assessment, or needs assessment.

(15) SPLIT SENTENCING. A sentence which includes a period of incarceration followed by a period of probation.

(16) STAFFING. The meeting before an appearance of a drug offender in drug court in which the drug court team discusses a coordinated response to the drug offender's behavior.

(17) SUBSTANCE. Drug as defined in subdivision (6).

(18) SUBSTANCE ABUSE. The illegal or improper consumption of a drug.

(19) SUBSTANCE ABUSE TREATMENT. The application of professionally planned, managed, administered, and monitored procedures for the purpose of alleviating, minimizing, and stabilizing the effect of substance-related disorders and restoring impaired functionality.

(20) VIOLENT OFFENSE OR CHARGE. As defined in Section 12-25-32(13).



Section 12-23A-3 - Legislative intent.

(a) The Legislature recognizes that a critical need exists in this state for the criminal justice system to more effectively address the number of defendants who are involved with substance abuse or addiction. For the criminal justice system to maintain credibility, court and community alternatives for the substance abuse and addiction involved defendant must be expanded. A growing body of research demonstrates the impact of substance abuse on public safety, personal health, and health care costs, the spread of communicable disease, educational performance and attainment, work force reliability and productivity, family safety, and financial stability. Requiring accountability and effective treatment, in addition to or in place of, conventional and expensive incarceration, will promote public safety, the welfare of the individuals involved, reduce the burden upon the State Treasury and benefit the common welfare of this state. The goals of this chapter are to do all of the following:

(1) Enhance community safety and quality of life for citizens.

(2) Reduce recidivism.

(3) Reduce substance abuse.

(4) Increase the personal, familial, and societal accountability of drug offenders.

(5) Restore drug offenders to productive, law-abiding, and taxpaying citizens.

(6) Promote effective interaction and use of resources among criminal justice and community agencies.

(7) Reduce the costs of incarceration.

(8) Improve the efficiency of the criminal justice system by enacting an effective methodology.

(b) As a general proposition, all drug offenders should receive timely eligibility screening and, where indicated, assessment and the appropriate level of treatment. The criminal justice system should be used constructively to motivate drug offenders to accept treatment and engage in the treatment process.



Section 12-23A-4 - Establishment of drug court; participation; incentives and sanctions; components; drug court team and advisory committee; coordinator.

(a)(1) The presiding judge of each judicial circuit, with the consent of the district attorney of that judicial circuit, may establish a drug court or courts, under which drug offenders shall be processed, to appropriately address the identified substance abuse problem of the drug offender as a condition of pretrial release, pretrial diversion, probation, jail, prison, parole, community corrections, or other release or diversion from a correctional facility. The structure, method, and operation of each drug court may differ and should be based upon the specific needs of and resources available to the judicial district or circuit where the drug court is located, but shall be created and operate pursuant to this chapter and in compliance with rules promulgated by the Alabama Supreme Court.

(2) Nothing in this chapter shall affect the authority of the district attorney to establish a deferred prosecution program or a pretrial diversion program within his or her judicial circuit or affect his or her ability to nolle prosse a particular case. Notwithstanding the foregoing, all drug courts shall comply with this chapter and rules promulgated by the Alabama Supreme Court.

(b) Participation in drug court shall require the consent of the district attorney and the court and shall be pursuant to a written agreement. A drug offender may participate in a pre-adjudication, post-adjudication, reentry, probation violation, or combination program.

(c) The court may grant reasonable incentives under the written agreement if the court finds that the drug offender:

(1) Is performing satisfactorily in drug court.

(2) Is benefiting from education, treatment, and rehabilitation.

(3) Has not engaged in criminal conduct.

(4) Has not violated the terms and conditions of the agreement.

(d) The court may impose reasonable sanctions under the written agreement or may incarcerate or expel the offender from the program if the court finds that the drug offender:

(1) Is not performing satisfactorily in drug court.

(2) Is not benefiting from education, treatment, or rehabilitation.

(3) Has engaged in conduct rendering him or her unsuitable for the program.

(4) Has otherwise violated the terms and conditions of the agreement.

(5) Is for any reason unable to participate.

(e) Upon successful completion of drug court, a drug offender's case shall be disposed of by the judge in the manner prescribed by the agreement and by the applicable policies and procedures adopted by the drug court. This may include, but is not limited to, withholding criminal charges, nolle prosse of charges recommended by the district attorney, probation, deferred sentencing, suspended sentencing, split sentencing, or a reduced period of incarceration. Records of all such dispositions shall be maintained and be available to judges and prosecutors statewide. This provision shall not authorize the disclosure of youthful offender or juvenile records to the general public.

(f) Drug courts shall include all of the following ten key components, as defined by the United States Department of Justice, and the drug court team shall act to ensure compliance with each of the components:

(1) Integration of drug, alcohol, and other drug treatment or educational services with justice system case processing.

(2) Use of a non-adversarial approach, with prosecution and defense counsel promoting public safety while protecting the due process rights of drug offenders participating in the program.

(3) Early identification of drug offenders eligible to participate and prompt placement in the drug court program.

(4) Access to a continuum of alcohol, drug, and other related treatment and rehabilitation services.

(5) Monitoring of abstinence by frequent alcohol and other drug testing.

(6) Adoption and implementation of a coordinated strategy which governs drug court responses to the compliance of drug offenders participating in the program.

(7) Ongoing judicial interaction with each drug court of drug offenders participating in the program.

(8) Monitoring and evaluation to measure the achievement of program goals and gauge effectiveness.

(9) Continuing interdisciplinary education to promote effective drug court planning, implementation, and operations.

(10) Forging partnerships among drug courts, public agencies, and community-based organizations to generate local support and enhance drug court effectiveness.

(g) Cases handled pursuant to this chapter shall be calendared on dedicated dockets, set aside from other criminal cases.

(h) Each local jurisdiction that intends to establish a drug court, or continue the operation of an existing drug court, shall establish a local drug court team and may also establish a local drug court advisory committee.

(i) The drug court team, when practicable, shall conduct a staff meeting prior to each drug court session to discuss and provide updated information regarding drug offenders. After determining their progress, or lack thereof, the drug court team shall agree on the appropriate incentive or sanction to be applied. If the drug court team cannot agree on the appropriate action, the court shall make the decision based on information presented in the staff meeting. Nothing in this chapter shall prohibit the authority of the district attorney to file a petition to remove the drug offender from the drug court program for good cause shown.

(j) Nothing contained in this chapter shall confer a right, or an expectation of a right, to participate in drug court, nor does it obligate the drug court to accept every drug offender. Neither the establishment of any drug court nor anything in this chapter shall be construed as limiting the discretion of the district attorney. Each drug court judge may establish rules and may make special orders and rules, as necessary, that do not conflict with this chapter or rules promulgated by the Alabama Supreme Court.

(k) A drug court coordinator shall be responsible for the general administration of drug court.

(l) Any agency charged with supervising a drug offender under drug court jurisdiction shall timely forward information to the drug court concerning the progress and compliance of the drug offender with any court imposed terms and conditions.



Section 12-23A-5 - Drug tests; screening; confidentiality of information; criteria for participation.

(a) Any drug offender subject to this chapter who posts bail shall submit to random observed drug tests as a condition of pretrial release.

(b) A drug offender shall be required to undergo a screening under any of the following conditions:

(1) The results of a drug test are positive.

(2) The drug offender requests a screening.

(3) The drug offender admits to substance use or abuse within the year preceding the arrest for the present charge.

(4) The present charge involves a violation of the controlled substances or impaired driving statutes.

(5) The drug offender, within the previous five years, has been convicted in any state or federal court involving a violation described in subsection (b)(1), (b)(3), or (b)(4).

(6) The drug offender refuses to undergo a drug test as required by this chapter.

(c) Notwithstanding the requirements of subsection (a), the court shall order a drug offender to undergo a screening if the court has reason to believe the drug offender is a substance abuser or would otherwise benefit from undergoing a screening.

(d) If a drug offender is ordered to undergo a screening and has not done so at the time of his or her release prior to trial or probation, submission to a screening shall be a condition of his or her pretrial release or probation.

(e) Unless otherwise ordered by the court, the drug test results and screening of a drug offender shall be provided as soon as practical after the initial appearance of the drug offender before the drug court team, or other appropriate authority in the case of an inmate.

(f) The screening shall include recommendations concerning the drug offender's need for a needs or risk assessment.

(g) Anyone receiving drug test results, a screening, an assessment, or other personal medical information shall maintain that information in accordance with federal and state confidentiality laws.

(h) A court shall immediately consider ordering a drug offender to participate in drug court if all of the following apply:

(1) A screening reveals that a drug offender is a substance abuser, and the court recommends that the drug offender participate in drug court.

(2) The court has reason to believe that participation in drug court will benefit the drug offender by addressing his or her substance abuse.

(3) The district attorney consents to the participation of the drug offender in the program.

(4) The case of the drug offender is handled pursuant to subsection (b) of Section 12-23A-4.

(i) A drug offender shall not be eligible for admission into a drug court program if any of the following applies:

(1) The drug offender has a pending violent criminal charge against him or her or any felony charge in which a firearm or deadly weapon or dangerous instrument was used.

(2) The drug offender has been convicted of a violent felony offense or any felony in which a firearm or deadly weapon or dangerous instrument was used or adjudicated as a youthful offender or delinquent as a juvenile of a violent felony offense or any felony in which a firearm or deadly weapon or dangerous instrument was used.

(3) The drug offender is required to register as a sex offender or currently charged with a felony sex offense.

(4) The drug offender is charged with distribution, manufacturing, or trafficking of a controlled substance.

(j) Eligible offenses may be further restricted by the rules of a specific local drug court program.

(k) The Commissioner of the Department of Corrections shall develop criteria regarding the evaluation and eligibility of an inmate for early release into a reentry drug court program consistent with the requirements of subsection (i).



Section 12-23A-6 - Assessments and recommendations; treatment services.

(a) As part of the assessment, each jurisdiction shall establish a system to ensure that drug offenders are placed into a substance abuse treatment program approved by the Department of Mental Health. To accomplish this, the entity conducting the assessment should make specific recommendations to the drug court team regarding the level of treatment program and duration necessary so that the individualized needs of a drug offender may be addressed. These assessments and resulting recommendations shall be performed by a certified or licensed alcohol and drug professional in accordance with the criteria certified by the Department of Mental Health, Substance Abuse Services Division. Treatment recommendations accepted by the court, pursuant to this chapter, shall be deemed to be reasonable and necessary.

(b) An adequate continuum of care for drug offenders shall be established in response to this chapter.

(c) The drug court, when practicable, shall ensure that no agency provide both assessment and treatment services for a drug court to avoid potential conflicts of interest or the appearance that a given assessment agency might benefit by determining that an offender is in need of the particular form of treatment that the assessor provides.

(d) A drug court making a referral for substance abuse treatment shall refer the drug offender to a program that is certified by the Department of Mental Health, Substance Abuse Services Division.

(e) The court shall determine which treatment programs are authorized to provide the recommended treatment to a drug offender. The relationship between the treatment program and the court should be governed by a memorandum of understanding, which should include the timely reporting of the progress or lack thereof of the drug offender to the drug court.

(f) Appropriate services for mental health treatment should be made available by the Department of Mental Health, where practicable, recognizing that a drug offender is frequently co-occurring.

(g) Recognizing that appropriate levels of substance abuse treatment, including appropriate length of stay, impact success, the drug court team may require assessments that determine the appropriate level of care and refer to programs certified by the Department of Mental Health for the provision of the indicated treatment.



Section 12-23A-7 - Drug testing procedures.

(a) The drug court team shall ensure fair, accurate, and reliable drug testing procedures.

(b) The drug offender shall be ordered to submit to frequent, random, and observed drug testing to monitor abstinence.

(c) The results of all drug tests shall be provided to the drug court team as soon as practicable, and in the event of a positive drug test, the team shall be notified immediately.

(d) Anyone in receipt of drug test results shall maintain the information in compliance with the requirements of federal and state confidentiality laws.



Section 12-23A-8 - Transfers between drug courts.

Any drug court in this state may transfer to or accept transfer from any other drug court in this state, as well as any drug court in any other state which is a part of the Interstate Compact for Adult Offender Supervision, any drug offender for admission into the respective drug court program based upon the residence of the drug offender. All terms and conditions of the transfer and supervision shall be clearly stated, in writing, and shall not be valid unless agreed to, in writing, by all of the following:

(1) The drug offender.

(2) The defense attorney.

(3) The judge and prosecutor of the transferring drug court.

(4) The judge and prosecutor of the receiving drug court.



Section 12-23A-9 - Functions of Administrative Office of Courts.

(a) The Administrative Office of Courts, hereinafter AOC, shall assist in the planning, implementation, and development of drug courts statewide. AOC shall make recommendations to the Alabama Supreme Court and the Chief Justice concerning the legal, policy, and procedural issues confronting the drug courts in the state. Nothing in this section shall impede the constitutional authority of the district attorney.

(b) AOC shall provide state-level coordination and support for drug court judges and their programs and operate as a liaison between drug court judges and other state-level agencies providing services to or benefitting from drug court programs.

(c) The Administrative Director of Courts shall make recommendations to the Chief Justice of the Alabama Supreme Court concerning criteria for eligibility, the promulgation of procedural rules, the establishment of guidelines for operation, and adoption of standards and protocols for the various drug courts of this state. All rules, guidelines, standards, and protocols shall periodically be reviewed and revised.

(d) AOC shall identify existing resources for assessment and treatment and make recommendations for the allocation of those resources; explore grants and funds necessary to support drug courts; promote and provide annual training and technical assistance for all drug court judges and criminal justice personnel involved in drug courts, as well as education for the public about the effectiveness of drug court; and establish evaluation criteria and procedures, including tracking the status of drug offenders after concluding drug court. The critical performance measures to be collected shall include those set forth in subsection (a) of Section 12-23A-10.

(e) The local drug court team or advisory committee, or both, shall ensure the provision of a full continuum of care for drug offenders.

(f) The presiding judge of each circuit shall report to AOC by the fifteenth day of January of each year. The report shall include all of the following:

(1) A description of the drug court operating within the jurisdiction.

(2) The name of the participating judge or judges.

(3) Community involvement.

(4) Education and training.

(5) Use of existing resources.

(6) Collaborative efforts.

(7) An evaluation of the critical data elements required by subsection (a) of Section 12-23A-10.

(g) The Administrative Director of Courts shall provide a statewide report each year during the regular legislative session to the Alabama Supreme Court, Legislature, and Governor regarding the need for, and implementation of, this chapter. The report shall include a synopsis of such information or data necessary to determine the impact, utility, and cost-effectiveness of its implementation and ongoing operation.



Section 12-23A-10 - Collection and maintenance of information; fees, costs, and restitution; annual audit.

(a) A drug court shall collect and maintain the following information for each drug offender that is considered for admission or admitted into drug court:

(1) Prior criminal history.

(2) Prior substance abuse treatment history, including information on the success or failure of the drug offender in those programs.

(3) Employment, education, and income histories.

(4) Gender, race, ethnicity, marital and family status, and any child custody and support obligations.

(5)a. Instances of recidivism occurring after successful completion of drug court. Recidivism shall be measured at a period of three years after successful graduation.

b. Instances of recidivism occurring after a drug offender's termination in drug court for a period of three years from release into the community.

(6) The drug of choice and the estimated daily financial cost to the drug offender at the time of entry into the program.

(7) The number of drug offenders screened for eligibility, the number of eligible drug offenders who were and were not admitted into drug court, the reasons for non-admission for those drug offenders not admitted into drug court, and the case disposition for each drug offender admitted into drug court.

(8) The cost of operation and sources of funding for each drug court.

(b) A drug offender subject to this chapter may be required, as a condition of pretrial release, probation, diversion, parole, or community corrections to provide the information in subsection (a). The collection and maintenance of this information shall be collected in a standardized format according to applicable guidelines.

(c) To protect the privacy of a drug offender in accordance with federal and state confidentiality laws, treatment records shall be kept in a secure environment, separated from the court records to which the public has access.

(d) All drug court personnel shall be trained in accordance with subsection (d) of Section 12-23A-9.

(e) Evaluations shall be conducted in accordance with subsection (a).

(f) The drug offender shall be responsible for all fees, court costs, and restitution associated with the terms of release of the offender, supervision, treatment, and successful completion in drug court, unless the offender is determined to be indigent, in which event such fees may be waived in whole or in part. Determination of indigency shall be subject to continuing review by the court. All such fees, which do not include regular court costs normally collected by the clerk of court, shall be collected and accounted for by the drug court or other entity designated by the drug court team, in accordance with generally accepted uniform accounting principles, which shall be subject to approval by the Chief Examiner of the Department of Examiners of Public Accounts. Drug courts shall establish and maintain a uniform accounting system.

(g) The annual reports and all records of accounts and financial records of all funds received from fees or by grant, contract, or otherwise from state, local, or federal sources, shall be subject to audit annually by the Chief Examiner of the Department of Examiners of Public Accounts. The audit may be performed by a licensed independent certified public accountant approved by the Chief Examiner of the Department of Examiners of Public Accounts.

(h) All audits shall be completed as soon as practicable after the end of the fiscal year. One copy of each audit shall be furnished to the presiding circuit judge, the district attorney, the Administrative Director of Courts, and the Chief Examiner of the Department of Examiners of Public Accounts. Copies of each audit shall also be made available to the press.



Section 12-23A-11 - Liability.

(a) Absent negligence, wantonness, recklessness, or deliberate misconduct, any individual who, in good faith, provides services pursuant to this chapter, shall not be liable in any civil action. The grant of immunity provided for in this subsection shall extend to all employees, administrative personnel, and drug court team members, as well as volunteers.

(b) Any qualified person who obtains, in a medically accepted manner, a specimen of breath, blood, urine, or other bodily substance pursuant to this chapter shall not be liable in any civil action.



Section 12-23A-12 - Construction of chapter.

Nothing in this chapter shall be construed to require a county commission or any county employee to participate in or fund in whole or in part the development or operation of a drug court program authorized in this chapter.



Section 12-23A-13 - Persons ineligible to participate.

A holder of a commercial driver's license, a commercial driver learner's permit holder, and any other operator of a commercial motor vehicle that is subject to Part 383 of the Federal Motor Carrier Safety Regulations shall be ineligible to participate in any drug court program.






Chapter 24 - RECUSAL FOR CAMPAIGN CONTRIBUTIONS.

Section 12-24-1 - Recusal of justice or judge due to campaign contributions.

Repealed by Act 2014-455, §2, effective July 1, 2014.



Section 12-24-2 - Filing by judges, justices, parties, and attorneys of disclosure statements concerning campaign contributions.

Repealed by Act 2014-455, §2, effective July 1, 2014.



Section 12-24-3 - Recusal of a justice or judge due to campaign contribution; rebuttable presumption; appeal.

(a) In any civil action, on motion of a party or on its own motion, a justice or judge shall recuse himself or herself from hearing a case if, as a result of a substantial campaign contribution or electioneering communication made to or on behalf of the justice or judge in the immediately preceding election by a party who has a case pending before that justice or judge, either of the following circumstances exist:

(1) A reasonable person would perceive that the justice or judge's ability to carry out his or her judicial responsibilities with impartiality is impaired.

(2) There is a serious, objective probability of actual bias by the justice or judge due to his or her acceptance of the campaign contribution.

(b) A rebuttable presumption arises that a justice or judge shall recuse himself or herself if a campaign contribution made directly by a party to the judge or justice exceeds the following percentages of the total contributions raised during the election cycle by that judge or justice and was made at a time when it was reasonably foreseeable that the case could come before the judge or justice:

(1) Ten percent in a statewide appellate court race.

(2) Fifteen percent in a circuit court race.

(3) Twenty-five percent in a district court race.

Any refunded contributions shall not be counted toward the percentages noted herein.

(c) The term party, as referenced in this section, means any of the following:

(1) A party or real party in interest to the case or any person in his or her immediate family.

(2) Any holder of five percent or more of the value of a party that is a corporation, limited liability company, firm, partnership, or any other business entity.

(3) Affiliates or subsidiaries of a corporate party.

(4) Any attorney for the party.

(5) Other lawyers in practice with the party's attorney.

(d) An order of a court denying a motion to recuse shall be appealable in the same manner as a final order to the appellate court which would otherwise have jurisdiction over the appeal from a final order in the action. The appeal may be filed only within 30 days of the order denying the motion to recuse. During the pendency of an appeal, where the threshold set forth in subsection (b) is met, the action in the trial court shall be stayed in all respects.






Chapter 25 - ALABAMA SENTENCING COMMISSION.

Article 1 - General Provisions.

Section 12-25-1 - Created.

There is created within the judicial branch as an agency of the Supreme Court the Alabama Sentencing Commission, hereinafter called the "commission."



Section 12-25-2 - Purpose.

(a) The purposes of the commission shall be to review existing sentence structure, including laws, policies, and practices, and to determine and recommend to the Legislature and Supreme Court changes regarding the criminal code, criminal procedures, and other aspects of sentencing policies and practices appropriate for the state which:

(1) Secure the public safety of the state by providing a swift and sure response to the commission of crime.

(2) Establish an effective, fair, and efficient sentencing system for Alabama adult and juvenile criminal offenders which provides certainty in sentencing, maintains judicial discretion and sufficient flexibility to permit individualized sentencing as warranted by mitigating or aggravating factors, and avoids unwarranted sentencing disparities among defendants with like criminal records who have been found guilty of similar criminal conduct. Where there is disparity, it should be rational and not related, for example, to geography, race, or judicial assignment.

(3) Promote truth in sentencing, in order that a party involved in a criminal case and the criminal justice process is aware of the nature and length of the sentence and its basis.

(4) Prevent prison overcrowding and the premature release of prisoners.

(5) Provide judges with flexibility in sentencing options and meaningful discretion in the imposition of sentences.

(6) Enhance the availability and use of a wider array of sentencing options in appropriate cases.

(7) Limit the discretion of district attorneys in determining the charge or crime.

(b) In fulfilling its purposes, the commission shall be mindful of the purposes of sentencing that include, but are not limited to, all of the following:

(1) Protecting the public.

(2) Promoting respect for the law.

(3) Providing just and adequate punishment for the offense.

(4) Deterring criminal conduct.

(5) Imposing sanctions which are least restrictive while consistent with the protection of the public and the gravity of the crime.

(6) Promoting the rehabilitation of offenders.



Section 12-25-3 - Membership.

(a) The commission shall consist of the following voting members:

(1) The Chief Justice of the Supreme Court, or at his or her designation, a sitting or retired judge, who shall serve as chair, or at his or her designation another member of the commission shall serve as chair.

(2) The Governor, or his or her designee.

(3) The Attorney General, or his or her designee.

(4) Three district attorneys appointed by the President of the Alabama District Attorneys' Association.

(5) Two circuit judges, active or retired, appointed by the President of the Alabama Association of Circuit Court Judges.

(6) A district judge, active or retired, appointed by the President of the Alabama Association of District Court Judges.

(7) Two victims of a violent felony or persons whose immediate family member was a victim of a violent felony, appointed by the Governor.

(8) The Chair of the House Judiciary Committee, or his or her designee who is a member of the House Judiciary Committee.

(9) The Chair of the Senate Judiciary Committee, or his or her designee who is a member of the Senate Judiciary Committee.

(10) A private attorney specializing in criminal defense appointed by the President of the Alabama Criminal Defense Lawyers' Association.

(11) A private attorney specializing in criminal law appointed by the President of the Alabama Lawyer's Association.

(12) A county commissioner appointed by the Governor.

(13) The Commissioner of the Department of Corrections, or his or her designee.

(14) The Chair of the Alabama Board of Pardons and Paroles, or his or her designee.

(15) A member of the academic community with a background in criminal justice or corrections policy appointed by the Chief Justice.

(16) A sheriff appointed by the Sheriff's Association.

(17) An active police officer appointed by the Association of Chiefs of Police.

(b)(1) Appointed members of the commission shall serve terms of four years and may be reappointed for a second term. Members of the commission who serve because of their public office or position shall serve only as long as they hold such office or position.

(2) A member appointed to fill a vacancy on the commission which occurs before the expiration of the term for which his or her predecessor was appointed shall serve only for the remainder of such term.

(3) The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of this state.



Section 12-25-4 - Advisory council.

(a) An advisory council to the commission shall be established to advise and consult the commission on sentencing matters. The advisory council shall be composed of representatives from the various state and non-state agencies and organizations having an interest in or whose operations directly or indirectly impact upon the criminal justice system. Membership of the advisory council shall include:

(1) The Director of Public Safety, or his or her designee.

(2) The Director of the Department of Youth Services, or his or her designee.

(3) A sheriff appointed by the Alabama Sheriff's Association.

(4) A police chief appointed by the Alabama Association of Chiefs of Police.

(5) A director of a community corrections program appointed by the Chief Justice.

(6) A representative of a prison ministry organization, who is not employed by the state, appointed by the Commissioner of the Department of Corrections.

(7) A rehabilitated former prison inmate appointed by the Commissioner of the Department of Corrections.

(8) Additional advisory members appointed in the numbers and manner as the commission deems advisable.

(b)(1) Appointed members of the advisory council shall serve terms of four years and may be reappointed. Members of the advisory council who serve because of their public office or position shall serve only as long as they hold the office or position.

(2) A member appointed to fill a vacancy on the advisory council that occurs before the expiration of the term of his or her predecessor shall serve only for the remainder of the term.



Section 12-25-5 - Compensation and expenses.

(a) Members of the commission and advisory council shall serve without compensation.

(b) Members of the commission and advisory council are entitled to reimbursement for expenses while on official business of the commission or attending its meetings. Expenses shall be paid as follows:

(1) The expenses of members who are legislators may be paid out of any funds appropriated to the Legislature or out of any funds appropriated for joint interim committees of the Legislature, but in the amounts as if they were performing legislative duties.

(2) The expenses of the members representing state or local government departments or agencies may be paid out of any funds available for travel in their respective departments or agencies.

(3) The expenses of the other members may be paid out of funds available to the commission for travel and shall be reimbursed in accordance with Sections 36-7-20 to 36-7-22, inclusive.



Section 12-25-6 - Meetings.

(a) The commission shall meet quarterly at the State Capitol or at other places as is deemed necessary or convenient and at other times upon call of the chair. All meetings shall be open to the public. The advisory council shall convene at the discretion of the commission, but in any event shall meet jointly with the commission at least once annually.

(b) A majority of the members of the commission shall constitute a quorum for conducting business.

(c) Except as hereinafter provided, the commission shall act by affirmative vote of a majority of members present and voting.

(d) The commission will keep or cause to be kept a record of all transactions discussed or voted on by the commission.



Section 12-25-7 - Executive committee.

The executive committee of the commission shall be composed of the chair and four other members selected by the commission and shall conduct business as authorized by the commission or as permitted in Section 12-25-12.



Section 12-25-8 - Powers.

The commission shall have the power to perform the functions as necessary to carry out the purposes of this article and may delegate power to any member or designated person. The commission may do all of the following:

(1) Submit appropriation requests to the Legislature.

(2) Serve as an agency to apply for and receive grants, donations, or other monies from public or private sources and to coordinate and conduct studies in connection with any of its purposes and functions.

(3) Enter into and perform contracts, leases, cooperative agreements, and other transactions as may be necessary to fulfill the responsibilities of the commission, with any public agency, or with any person, firm, association, corporation, educational institution, or nonprofit organization.

(4) Accept voluntary and uncompensated services.

(5) Request information, data, and reports from any Alabama agency or judicial officer as the commission may from time to time require and as may be produced consistent with other law.

(6) Hold hearings, conduct fact finding tours, and call witnesses to assist the commission in fulfilling its responsibilities.

(7) Perform other functions as may be necessary to carry out this article.



Section 12-25-9 - Duties.

The commission shall have the following responsibilities:

(1) To review state sentencing structure, including laws, policies, and practices, and recommend changes to the criminal code, criminal rules of procedure, and other aspects of sentencing necessary to accomplish the purposes and objectives of this article.

(2) To review the overcrowding problem in county jails, with particular emphasis on funding for the county jails and the proper removal of state prisoners from county jails pursuant to state law and state and federal court orders, and to make recommendations for resolution of these issues to the Governor, Legislature, Attorney General, and Judicial System Study Commission before the 2002 Regular Legislative Session.

(3) To make recommendations to the Governor, Legislature, Attorney General, and Judicial System Study Commission concerning the enactment of laws relating to criminal offenses, sentencing, and correctional or probation matters.

(4) To publish an annual report and other reports as the chair deems necessary.

(5) To serve as a clearinghouse for the collection, preparation, and dissemination of information on sentencing practices.

(6) To maintain and make available for public inspection records of actions taken by the commission.



Section 12-25-10 - Comprehensive discretionary sentencing plan.

Before or during the 2003 Regular Legislative Session, the commission shall review the present sentencing structure, including laws, policies, and practices, and recommend for consideration in the 2003 Regular Session changes to the criminal code, criminal rules of procedure, and other aspects of sentencing necessary to accomplish a comprehensive discretionary sentencing plan for all felony offenses consistent with the purposes and objectives of this article.



Section 12-25-11 - Cooperation with commission.

Agencies of the state government shall cooperate with the commission as necessary for the commission to carry out its responsibilities. Upon the request of the commission, each agency and department of the state shall make its services, equipment, personnel, facilities, and information available to the greatest practicable extent to the commission in the execution of its functions without cost to the commission. The commission shall have access to all offender records maintained by other state departments and agencies, including, but not limited to, the Department of Corrections, the Board of Pardons and Paroles, the Administrative Office of Courts, and the Alabama Criminal Justice Information Center. All offender information received by the commission shall remain subject to the confidentiality requirements of the department or agency providing the information. The commission, however, may release non-identifying offender information for statistical and analysis purposes. When possible, information shall be provided to the commission electronically.



Section 12-25-12 - Director; employees.

(a) The Chief Justice shall appoint a director for the commission. The Chief Justice may also authorize other employee positions for the commission. The director and employees of the commission shall be paid from any funds appropriated to the commission and shall be employed in the same manner as employees of the Supreme Court.

(b) The executive committee of the commission may employ and fix the compensation of consultants and experts to assist the commission as may be necessary to carry out its responsibilities.






Article 2 - Alabama Sentencing Reform Act of 2003.

Section 12-25-30 - Short title.

This article shall be known and may be cited as the Alabama Sentencing Reform Act of 2003.



Section 12-25-31 - Statement of purpose.

(a) It is essential that Alabama manage its criminal justice system in the manner best able to protect public safety and make the most effective and efficient use of correctional resources. Based on the findings and recommendations of the Alabama Sentencing Commission, the Legislature finds that all of the following are necessary to protect public safety by providing a fair, effective, and efficient criminal justice system:

(1) Voluntary sentencing standards used to guide judicial decision makers in determining the most appropriate sentence for convicted felony offenders.

(2) The abolition of traditional parole and good time credits for convicted felons.

(3) The availability of a continuum of punishment options.

(b) The Legislature further finds, based on the findings and recommendations of the sentencing commission, that subdivisions (1) to (3), inclusive, of subsection (a) are necessary to best achieve all of the following goals:

(1) Incapacitating through incarceration the most dangerous and violent offenders in the state.

(2) Eliminating unwarranted disparity in sentencing.

(3) Assuring truth-in-sentencing.

(4) Providing the most effective use of correctional resources.

(5) Assuring the greatest opportunity for victim restitution.

(6) Protecting against prison and jail overcrowding.

(7) Maintaining meaningful judicial discretion.



Section 12-25-31.1 - Legislative findings.

(a) The Legislature finds the Alabama Sentencing Commission has followed the directives of the Legislature in this article, to develop and recommend to the Legislature a discretionary sentencing structure designed to protect public safety by providing a fair, effective, and efficient criminal sentencing system for this state by doing all of the following:

(1) By developing a system of statewide voluntary sentencing standards and worksheets for use in felony cases for 26 felony offenses representing 87 percent of all felony convictions in Alabama over a five-year period.

(2) By taking into account historical sentencing data concerning time imposed and other factors that, after analysis of historical data, appear to be relevant in determining both the duration and disposition of sentences in the applicable felony cases.

(3) By basing the voluntary sentencing standards on historical sentencing practices adjusted to achieve sentencing goals as established in Rule 26 of the Alabama Rules of Criminal Procedure and Section 12-25-31.

(b) The Legislature further recognizes that the development of voluntary sentencing standards by the commission is and should be a continuous process and the commission has been directed to continue the development of the voluntary sentencing standards recommendations by collecting and analyzing sentencing data and incorporating a continuum of punishment options, as required by subdivision (1) of Section 12-25-33, and by identifying, testing, and recommending modifications of the initial voluntary sentencing standards and worksheets as may be necessary to accomplish the purposes and goals set out in this article and Rule 26 of the Alabama Rules of Criminal Procedure.



Section 12-25-32 - Definitions.

For the purposes of this article, the following terms have the following meanings:

(1) COMMISSION. The Alabama Sentencing Commission, established as a state agency under the Supreme Court by this chapter.

(2) CONTINUUM OF PUNISHMENTS. An array of punishment options, from probation to incarceration, graduated in restrictiveness according to the degree of supervision of the offender including, but not limited to, all of the following:

a. Active Incarceration. A sentence, other than an intermediate punishment or unsupervised probation, that requires an offender to serve a sentence of imprisonment. The term includes time served in a work release program operated as a custody option by the Alabama Department of Corrections or in the Supervised Intensive Restitution program of the Department of Corrections pursuant to Article 7, commencing with Section 15-18-110, of Chapter 18 of Title 15.

b. Intermediate Punishment. A sentence that may include assignment to any community based punishment program or may include probation with conditions or probation in conjunction with a period of confinement. Intermediate punishments include, but are not limited to, all of the following options:

1. A split sentence pursuant to Section 15-18-8.

2. Assignment to a community punishment and corrections program pursuant to the Alabama Community Punishment and Corrections Act or local acts.

3. Assignment to a community based manual labor work program pursuant to Sections 14-5-30 to 14-5-37, inclusive.

4. Intensive probation supervision pursuant to Section 15-22-56.

5. Cognitive and behavioral training.

6. Community service work.

7. County probation.

8. Day fines or means-based fines.

9. Day reporting.

10. Drug or alcohol testing.

11. Drug court programs.

12. Educational programs.

13. Electronic monitoring.

14. Home confinement or house arrest.

15. Ignition interlock.

16. Intermittent confinement.

17. Jail and prison diversion programs.

18. Job readiness and work.

19. Literacy and basic learning.

20. Pretrial diversion programs.

21. Residential drug treatment.

22. Residential community based punishment programs in which the offender is required to spend at least eight hours per day, or overnight, within a facility and is required to participate in activities such as counseling, treatment, social skills training, or employment training, conducted at the residential facility or at another specified location.

23. Restorative justice as established in Section 12-17-226.6.

(i) Victim impact panels.

(ii) Voluntary victim offender conferencing.

(iii) Voluntary victim offender mediation.

24. Self-help groups.

25. Sobrietor or breath alcohol remote monitoring.

26. Substance abuse education and treatment.

27. Treatment alternatives to street crime (TASC).

28. Voice recognition, curfew restriction, or employment monitoring.

29. Work release, other than those work release programs operated by the Alabama Department of Corrections, as a custody option.

c. Unsupervised Probation. A sentence in a criminal case that includes a period of probation but does not include supervision, active incarceration, or an intermediate punishment.

d. Post-release Supervision. A mandatory period of supervision following sentences of active incarceration as defined in paragraph a. that may include one or more intermediate punishment options.

(3) COURT. Unless otherwise stated, a district or circuit court exercising jurisdiction to sentence felony offenders.

(4) EVIDENCE-BASED PRACTICES. Policies, procedures, programs, and practices proven by widely accepted and published research to reliably produce reductions in recidivism.

(5) FELONY OFFENSE. A noncapital felony offense.

(6) INITIAL VOLUNTARY STANDARDS. The voluntary sentencing standards effective on October 1, 2006. These standards were based on statewide historic sentences imposed with normative adjustments designed to reflect current sentencing policies.

(7) NONVIOLENT OFFENSE. All offenses which are not violent offenses.

(8) NONVIOLENT OFFENDER. Any offender who does not qualify as a violent offender pursuant to subdivision (14).

(9) OFFENDER. A person convicted of a noncapital felony offense.

(10) RELEASE AUTHORITY. Any public official, agency, or other entity authorized by law to release a sentenced offender from incarceration or other conditions of a sentence.

(11) VALIDATED RISK AND NEEDS ASSESSMENT. An actuarial tool that has been validated and established by administrative rule in Alabama to determine the likelihood of an offender engaging in future criminal behavior. The Board of Pardons and Paroles and the Department of Corrections shall adopt compatible tools to conduct a validated risk and needs assessment upon offenders within the jurisdiction of the state. A validated risk and needs assessment shall include, but not be limited to, an offender's prior criminal history, the nature and severity of the present offense, and potential for future violence.

(12) TRUTH-IN-SENTENCING STANDARDS. Truth in sentencing is scheduled to become effective October 1, 2020.

(13) UNDER SUPERVISION. All offenders under the supervision of any criminal justice agency or program including, but not limited to, any of the following entities:

a. The Alabama Department of Corrections.

b. State or county probation offices.

c. Community corrections programs pursuant to Alabama Community Corrections Act.

d. Jails.

e. State or local law enforcement agencies.

f. Any court.

(14) VIOLENT OFFENDER. A violent offender is an offender who has been convicted of a violent offense, or who is determined by the trial court judge or a release authority to have demonstrated a propensity for violence, aggression, or weapons related behavior based on the criminal history or behavior of the offender while under supervision of any criminal justice system agency or entity.

(15) VIOLENT OFFENSE.

a. For the purposes of this article, a violent offense includes each of the following offenses, or any substantially similar offense to those listed in this subdivision created after June 20, 2003:

1. Capital murder pursuant to Sections 13A-6-2 and 13A-5-40.

2. Murder pursuant to Section 13A-6-2.

3. Manslaughter pursuant to Section 13A-6-3.

4. Criminally negligent homicide pursuant to Section 13A-6-4.

5. Assault I pursuant to Section 13A-6-20.

6. Assault II pursuant to Section 13A-6-21.

7. Compelling street gang membership pursuant to Section 13A-6-26.

8. Kidnapping I pursuant to Section 13A-6-43.

9. Kidnapping II pursuant to Section 13A-6-44.

10. Rape I pursuant to Section 13A-6-61.

11. Rape II pursuant to Section 13A-6-62.

12. Sodomy I pursuant to Section 13A-6-63.

13. Sodomy II pursuant to Section 13A-6-64.

14. Sexual torture pursuant to Section 13A-6-65.l.

15. Sexual abuse I pursuant to Section 13A-6-66.

16. Enticing a child to enter a vehicle for immoral purposes pursuant to Section 13A-6-69.

17. Stalking pursuant to Section 13A-6-90.

18. Aggravated stalking pursuant to Section 13A-6-91.

19. Soliciting a child by computer pursuant to Section 13A-6-110.

20. Domestic violence I pursuant to Section 13A-6-130.

21. Domestic violence II pursuant to Section 13A-6-131.

22. Burglary I pursuant to Section 13A-7-5.

23. Burglary II pursuant to Section 13A-7-6.

24. Burglary III pursuant to subdivision (1) or subdivision (2) of subsection (a) of Section 13A-7-7.

25. Arson I pursuant to Section 13A-7-41.

26. Criminal possession of explosives pursuant to Section 13A-7-44.

27. Extortion I pursuant to Section 13A-8-14.

28. Robbery I pursuant to Section 13A-8-41.

29. Robbery II pursuant to Section 13A-8-42.

30. Robbery III pursuant to Section 13A-8-43.

31. Pharmacy robbery pursuant to Section 13A-8-51.

32. Terrorist threats pursuant to Section 13A-10-15.

33. Escape I pursuant to Section 13A-10-31.

34. Promoting prison contraband I pursuant to Section 13A-10-36, involving a deadly weapon or dangerous instrument.

35. Intimidating a witness pursuant to Section 13A-10-123.

36. Intimidating a juror pursuant to Section 13A-10-127.

37. Treason pursuant to Section 13A-11-2.

38. Discharging a weapon into an occupied building, dwelling, automobile, etc., pursuant to Section 13A-11-61.

39. Promoting prostitution I pursuant to Section 13A-12-111.

40. Production of obscene matter involving a minor pursuant to Section 13A-12-197.

41. Trafficking pursuant to Section 13A-12-231.

42. Child abuse pursuant to Section 26-15-3.

43. Elder abuse pursuant to Section 38-9-7.

44. Terrorism pursuant to Section 13A-10-152.

45. Hindering prosecution for terrorism pursuant to Section 13A-10-154.

46. Domestic violence III pursuant to subsection (d) of Section 13A-6-132.

47. Domestic violence by strangulation or suffocation pursuant to Section 13A-6-138.

48. Human trafficking I pursuant to Section 13A-6-152.

49. Human trafficking II pursuant to Section 13A-6-153.

50. Hindering prosecution in the first degree pursuant to Section 13A-10-43.

51. Any substantially similar offense for which an Alabama offender has been convicted under prior Alabama law or the law of any other state, the District of Columbia, the United States, or any of the territories of the United States.

b. The basis for defining these offenses as violent is that each offense meets at least one of the following criteria:

1. Has as an element, the use, attempted use, or threatened use of a deadly weapon or dangerous instrument or physical force against the person of another.

2. Involves a substantial risk of physical injury against the person of another.

3. Is a nonconsensual sex offense.

4. Is particularly reprehensible.

c. Any attempt, conspiracy, or solicitation to commit a violent offense shall be considered a violent offense for the purposes of this article.

d. Any criminal offense which meets the criteria provided in paragraph b. enacted after 2003.



Section 12-25-33 - Powers and duties of commission.

To achieve the goals recognized by the Legislature in Chapter 25 and Section 12-25-31, the commission shall:

(1) Develop, maintain, and modify as necessary a system of statewide voluntary sentencing standards for use in felony cases which shall take into account historical sentencing data, concerning time actually served for various felony offenses, sentences imposed for various felony offenses, and such other factors as appear historically relevant to determining both the duration and disposition of sentences in felony cases. The standards shall recognize a continuum of punishments in recommending the disposition of sentences.

(2) Educate judges, prosecutors, defense attorneys, victim’s service officers, community corrections officials, probation officers, and other personnel, where appropriate, in the use of the voluntary sentencing standards and worksheets.

(3) Develop, distribute, and periodically update sentencing worksheets for the use of courts in determining both the duration and disposition of sentences in felony cases.

(4) Prepare, distribute, and periodically update a form for sentencing courts to record the sentence of the offender and the reason or reasons for any departure from the voluntary sentencing standards.

(5) Develop and distribute voluntary standards for sentencing courts that include recommended intermediate punishment options.

(6) Evaluate validated risk and needs assessment instruments used by the Board of Pardons and Paroles, the Department of Corrections, and other agencies and entities and assist in developing an offender risk and needs assessment instrument for use in felony cases, based on a study of Alabama felons, that is intended to be predictive of the relative risk that a felon will become a threat to public safety.

(7) Collect, analyze, and maintain data regarding sentencing practices in felony cases, including the use of the voluntary sentencing standards, and recommend changes or modifications of the standards and worksheets as the commission deems appropriate.

(8) Collect and analyze information including sentencing data, crime trends, and existing correctional resources to enable the commission to make recommendations regarding projected correctional resource needs and to make recommendations to the Governor, the Legislature, the Chief Justice, and the Attorney General in the annual report of the commission. This annual report should also include data showing the impact of the initial voluntary standards and the truth-in-sentencing standards by race, gender, and location of the offender.

(9) Study felony statutes in the context of sentencing patterns as they evolve and make recommendations for the revision of criminal offense statutes to provide more specific offense definitions and more narrowly prescribed ranges of punishment.

(10) Study bills introduced in the Legislature affecting criminal laws and procedure and prepare impact statements of proposed legislation on Alabama's criminal justice system, including the prison population.

(11) Report upon its work and recommendations annually to the Governor, the Legislature, the Chief Justice, and the Attorney General, to include the number of incarcerated inmates that are currently only serving a sentence for a nonviolent offense and who also have a violent offense in their criminal history. The Department of Corrections shall provide to the commission any information necessary to complete such report.

(12) Conduct the research necessary to determine the appropriate point values for offenses classified as Class D felonies for purposes of the sentencing guidelines and establish such point values within the sentencing range set forth in Section 13A-5-6.

(13) Perform such other functions as may be required by law or necessary to carry out the duties of the commission prescribed in this chapter and this article.



Section 12-25-34 - Development and adoption of the voluntary sentencing standards.

(a) Statewide voluntary sentencing standards shall be developed and presented to the Legislature in stages over a three-year period as follows:

(1) By July 31, 2003, the commission shall develop and distribute to all sentencing judges a reference manual analyzing historical sentencing practices by duration of sentence and disposition of felony offenders in Alabama. The reference manual shall indicate those types of offenders historically most likely to be sentenced to punishments other than active incarceration where alternatives to active incarceration are available.

(2) Concurrently with the development and distribution of the reference manual, the commission shall develop and begin testing worksheets and voluntary sentencing standards in selected circuits for selected felony offenses.

(3) The commission shall develop and present the initial voluntary sentencing standards to the Legislature before or during the 2006 Regular Session. These standards shall be introduced in the 2006 Regular Session and shall become effective on October 1 following the 2006 Regular Session, if approved by an act of the Legislature passed during that session. The initial voluntary sentencing standards based on sentences imposed shall apply to convictions for felony offenses sentenced on or after October 1, 2006, and committed before the effective date of the voluntary truth-in-sentencing standards.

(4) The commission shall develop and present truth-in-sentencing standards to the Legislature before or during the 2020 Regular Session. These standards shall be introduced in the 2020 Regular Session and shall become effective on October 1 following the 2020 Regular Session, if approved by an act of the Legislature. The voluntary truth-in-sentencing standards shall apply only to felony offenses committed on or after the effective date of these standards.

(b) Recommended sentence ranges shall be established by standards that are based on historical sentencing practices, adjusted to achieve sentencing goals as established in Rule 26 of the Alabama Rules of Criminal Procedure, this chapter, and Section 12-25-31.

(c) Voluntary sentencing standards shall take into account and include statewide historically based sentence ranges, including all applicable statutory minimums and sentence enhancement provisions, including the Habitual Felony Offender Act, with adjustments made to reflect current sentencing policies. No additional penalties pursuant to any sentence enhancement statute shall apply to sentences imposed based on the voluntary sentencing standards.

(d) Commencing with the 2013 Regular Session, any modifications to the initial voluntary sentencing standards made by the commission shall be contained in the annual report presented to the Governor, the Legislature, the Chief Justice, and the Attorney General. An annual report containing proposed modifications shall be presented to the Governor, the Legislature, the Chief Justice, and the Attorney General at least forty-five days prior to each regular session of the Legislature. The modifications presented for nonviolent offenses shall become effective on October 1 following the legislative session in which the modifications were presented unless rejected by an act of the Legislature enacted by bill during the legislative session. The modifications presented for violent offenses shall become effective on October 1 following the legislative session in which the modifications were presented, if approved by an act of the Legislature enacted by bill during the legislative session in which the modifications were presented.



Section 12-25-34.1 - Approval of the initial voluntary sentencing standards.

The initial voluntary sentencing standards and the accompanying worksheets and instructions, as adopted by the Sentencing Commission on September 30, 2005, and filed with the Clerk of the Supreme Court, the Secretary of the Senate, and the Clerk of the House of Representatives, are approved for implementation effective on October 1, 2006, under the terms and conditions set out in Sections 12-25-34 and 12-25-35; provided however, that these standards shall not apply to any sex offense involving a victim under the age of 12.



Section 12-25-34.2 - Presumptive sentencing standards.

(a) For the purposes of this section, the following words shall have the following meanings:

(1) AGGRAVATING FACTORS. Substantial and compelling reasons justifying an exceptional sentence whereby the sentencing court may impose a departure sentence above the presumptive sentence recommendation for an offense. Aggravating factors may result in dispositional or sentence range departures, or both, and shall be stated on the record by the court.

(2) DEPARTURE. A sentence which departs from the presumptive sentence recommendation for an offender.

(3) DISPOSITION. The part of the sentencing courts presumptive sentence recommendation other than sentence length.

(4) DISPOSITIONAL DEPARTURE. A sentence which departs from the presumptive sentence recommendation for disposition of sentence.

(5) MITIGATING FACTORS. Substantial and compelling reasons justifying an exceptional sentence whereby the sentencing court may impose a departure sentence below the presumptive sentence recommendation for an offense. Mitigating factors may result in disposition or sentence range departures, or both, and shall be stated on the record by the court.

(6) NONVIOLENT OFFENSES. As defined in Section 12-25-32.

(7) PRESUMPTIVE SENTENCE RECOMMENDATION. The recommended sentence range and disposition provided in the sentencing standards.

(8) SENTENCE RANGE. The sentencing court's discretionary range of length of sentence as provided and recommended in the presumptive sentencing recommendation.

(9) SENTENCE RANGE DEPARTURE. A sentence which departs from the presumptive sentence recommendation as to the sentence range.

(10) VIOLENT OFFENSES. As defined in Section 12-25-32.

(b) The voluntary sentencing standards as provided for in Section 12-25-34, as applied to nonviolent offenses shall become presumptive sentencing standards effective October 1, 2013, to the extent the modification adopted by the Alabama Sentencing Commission become effective October 1, 2013. The standards shall be applied by the courts in sentencing subject to departures as provided herein. To accomplish this purpose as to the existing initial voluntary sentencing standards, the Alabama Sentencing Commission shall adopt modifications to the standards, worksheets, and instructions to the extent necessary to implement this provision including, but not limited to, defining aggravating and mitigating factors that allow for departure from the presumptive sentencing recommendations. The commission's modifications shall be presented to the Legislature in the commission's annual report within the first five legislative days of the 2013 Regular Session.

(c) Durational and dispositional departures from the presumptive sentencing standards shall be subject to appellate review. Along with the modifications provided for in subsection (b), the Alabama Sentencing Commission shall recommend a narrowly defined scope of appellate review applicable to departures from presumptive sentencing recommendations. The scope of appellate review shall become effective upon approval by an act of the Legislature enacted by bill.



Section 12-25-35 - Use of voluntary sentencing standards.

(a) In felony cases, a probation officer, the district attorney, or some other person appointed at the discretion of the sentencing judge, and within the time frame set by the judge, shall, after notice to the offender or his or her attorney, present a completed appropriate voluntary sentencing standards worksheet to the sentencing judge for consideration.

(b) The trial court shall review the sentencing standards worksheet and consider the suitability of the applicable voluntary sentencing standards established pursuant to this article. In imposing sentence, the court shall indicate on the record that the worksheet and applicable sentencing standards have been reviewed and considered.

(c) In any felony case in which the trial court imposes a sentence that departs from the voluntary standards, and sentences outside the voluntary sentencing standards in accordance with existing law, the court may provide a brief written reason for the departure. Neither the departure nor the reason stated for the departure shall be subject to appellate review but shall be supplied to the commission for future consideration concerning modification of the voluntary sentencing standards and for statistical purposes only.

(d) Copies of the voluntary sentencing standards worksheets, prepared pursuant to this article, shall be subject to the same distribution requirements as presentence investigation reports.

(e) Following the imposition of a sentence in a felony case, the clerk of the court in which the case was disposed shall forward a copy of the sentencing order or orders, a copy of the voluntary sentencing standards worksheets prepared in the case, and a copy of any departure explanation to the commission within 45 days after the imposition of sentence.

(f) Failure to follow any or all of the provisions of this section, or failure to follow any or all of the provisions of this section in the prescribed manner, shall not be reviewable on appeal or the basis of any other post-conviction relief.



Section 12-25-36 - Sentencing under the voluntary truth-in-sentencing standards.

This section and Sections 12-25-37 and 12-25-38 shall apply only after development and legislative approval of the proposed truth-in-sentencing standards submitted in 2020. When a judge sentences based on the voluntary truth-in-sentencing standards, all of the following rules shall apply:

(1) Sentences imposed based on voluntary truth-in-sentencing standards pursuant to this article shall not be subject to any other provision of law concerning the duration of sentence.

(2) Sentences imposed based on the voluntary truth-in-sentencing standards shall include both a minimum and an extended term of sentence including a period of post-release supervision. The minimum sentence and the extended sentence shall be specified in the judgment of the court for those sentences that are imposed in compliance with the voluntary truth-in-sentencing standards. Sentence dispositions may include active incarceration, intermediate punishment, unsupervised probation, or a minimum punishment as specified in the voluntary truth-in-sentencing standards.

(3) The minimum term of sentence shall be consistent with the sentence range recommended in the voluntary truth-in-sentencing standards for the worksheet score of an offender. No offender sentenced to incarceration may be released from incarceration before the expiration date of the minimum term of sentence.

(4) The extended term of sentence shall be a period of time equal to 120 percent of the minimum term, rounded to the next highest month, plus a one-year period of post-release supervision.

(5) The amount of time an offender shall be incarcerated on the extended term of sentence shall be determined by the Department of Corrections pursuant to rules and regulations established by the Department of Corrections governing an offender's conduct after conviction and sentence.

(6) No sentence of active incarceration may be suspended.

(7) For any disposition of sentence less than active incarceration as defined in paragraph a. of subdivision (2) of Section 12-25-32, the court shall retain jurisdiction to modify sentence disposition of sentence.



Section 12-25-37 - Post-release supervision.

(a) An offender sentenced based on the voluntary truth-in-sentencing standards is released from incarceration to post-release supervision on the date equivalent to the expiration of the minimum term of sentence plus any additional time added by the Department of Corrections on the offender's extended term of sentence. In no event, however, shall an offender's initial release date be later than the date equivalent to the extended term less the time equivalent to the period of post-release supervision.

(b) An offender may not refuse post-release supervision.

(c) An offender whose offense was committed after the effective date of the voluntary truth-in-sentencing standards but whose sentence of active incarceration was a departure from the standards, shall be released to post-release supervision one year prior to the date calculated as the end of the offender’s sentence.

(d) Before an offender is released to post-release supervision, the Board of Pardons and Paroles shall design a release plan to reintegrate the offender into society and to further hold the offender accountable for his or her offense by collecting restitution and other court indebtedness.

(e) Post-release supervision shall be provided by probation and parole officers or other officers designated by the Board of Pardons and Paroles.



Section 12-25-38 - Revocation of post-release supervision status.

(a) Offenders who fail to comply with the conditions of post-release supervision as specified by the Board of Pardons and Paroles may have their release status revoked.

(b) At any time during the period of post-release supervision, the Board of Pardons and Paroles may issue a warrant and may cause the offender to be arrested for violating any of the conditions of post-release supervision.

(c) Any probation officer, police officer, or other officer with power of arrest, when requested by the probation officer or other supervising officer, may arrest an offender under post-release supervision without a warrant. To arrest the offender without a warrant, the arresting officer shall have a written statement by the probation officer or other supervising officer declaring that the offender under post-release supervision, in his or her judgment, has violated the conditions of post-release supervision. The statement shall be sufficient warrant for the detention of the person under post-release supervision in the county jail or other appropriate place of detention until the offender under post-release supervision is brought before the Board of Pardons and Paroles; provided that no person detained under this section shall be held in the county jail for more than 20 days, and if his or her detention exceeds 20 days, he or she shall be immediately transferred to a state correctional facility. The probation officer or other supervising officer shall forthwith report the arrest and detention to the Board of Pardons and Paroles and shall submit in writing a report demonstrating how the offender under post-release supervision violated the terms of his or her release status.

(d) If the offender violates a condition of post-release supervision, the Board of Pardons and Paroles, after a hearing, may implement one or more of the following options:

(1) Continue the existing term of post-release supervision.

(2) Issue a formal or informal warning to the offender under post-release supervision that further violation may result in revocation of his or her post-release supervision status and a return to incarceration for a period of time not to exceed the remainder of the maximum sentence imposed at the time of sentencing. An offender shall not receive credit on his or her sentence for time served on post-release supervision.

(3) Conduct a formal or informal conference with the offender under post-release supervision to reemphasize the necessity of compliance with the conditions of his or her release status.

(4) Modify the conditions of post-release supervision, including, but not limited to, short periods of confinement.

(5) Revoke the post-release supervision status of the offender and order the offender returned to custody for such period of time as provided in subdivision (2).

(e) The Board of Pardons and Paroles may not revoke the release status of an offender and order additional confinement unless the board finds, on the basis of the original offense and the intervening conduct of the offender, either of the following:

(1) That no measure short of confinement will adequately protect the community from further criminal activity by the offender.

(2) That no measure short of confinement will avoid depreciating the seriousness of the violation.

(3) In lieu of a formal hearing, the Board of Pardons and Paroles may issue a standing order authorizing supervising officers to impose the sanctions listed in subdivisions (1), (2), or (3) of this subsection (d) or any pre-approved sanction that does not include a period of confinement. All instances of non-compliance and disciplinary actions shall be immediately reported to the Board of Pardons and Paroles.












Title 13A - CRIMINAL CODE.

Chapter 1 - GENERAL PROVISIONS.

Section 13A-1-1 - Short title.

This title shall be known and may be cited as the "Alabama Criminal Code."



Section 13A-1-2 - Definitions.

Unless different meanings are expressly specified in subsequent provisions of this title, the following terms shall have the following meanings:

(1) BOOBY TRAP. Any concealed or camouflaged device designed to cause bodily injury when triggered by any action of a person making contact with the device. This term includes guns, ammunition, or explosive devices attached to trip wires or other triggering mechanisms, sharpened stakes, nails, spikes, electrical devices, lines or wires with hooks attached, and devices for the production of toxic fumes or gases.

(2) BURDEN OF INJECTING THE ISSUE. The term means that the defendant must offer some competent evidence relating to all matters subject to the burden, except that the defendant may rely upon evidence presented by the prosecution in meeting the burden.

(3) CLANDESTINE LABORATORY OPERATION. Any of the following:

a. Purchase or procurement of chemicals, supplies, equipment, or laboratory location for the unlawful manufacture of controlled substances.

b. Transportation or arranging for the transportation of chemicals, supplies, or equipment for the unlawful manufacture of controlled substances.

c. Setting up of equipment or supplies in preparation for the unlawful manufacture of controlled substances.

d. Distribution or disposal of chemicals, equipment, supplies, or products used in or produced by the unlawful manufacture of controlled substances.

(4) CRIME. A misdemeanor or a felony.

(5) DANGEROUS INSTRUMENT. Any instrument, article, or substance which, under the circumstances in which it is used, attempted to be used, or threatened to be used, is highly capable of causing death or serious physical injury. The term includes a "vehicle," as that term is defined in subdivision (15).

(6) DEADLY PHYSICAL FORCE. Physical force which, under the circumstances in which it is used, is readily capable of causing death or serious physical injury.

(7) DEADLY WEAPON. A firearm or anything manifestly designed, made, or adapted for the purposes of inflicting death or serious physical injury. The term includes, but is not limited to, a pistol, rifle, or shotgun; or a switch-blade knife, gravity knife, stiletto, sword, or dagger; or any billy, black-jack, bludgeon, or metal knuckles.

(8) FELONY. An offense for which a sentence to a term of imprisonment in excess of one year is authorized by this title.

(9) MISDEMEANOR. An offense for which a sentence to a term of imprisonment not in excess of one year may be imposed.

(10) OFFENSE. Conduct for which a sentence to a term of imprisonment, or the death penalty, or to a fine is provided by any law of this state or by any law, local law, or ordinance of a political subdivision of this state.

(11) PERSON. A human being, and where appropriate, a public or private corporation, an unincorporated association, a partnership, a government, or a governmental instrumentality.

(12) PHYSICAL INJURY. Impairment of physical condition or substantial pain.

(13) POSSESS. To have physical possession or otherwise to exercise dominion or control over tangible property.

(14) SERIOUS PHYSICAL INJURY. Physical injury which creates a substantial risk of death, or which causes serious and protracted disfigurement, protracted impairment of health, or protracted loss or impairment of the function of any bodily organ.

(15) VEHICLE. Any "propelled vehicle," as defined in subdivision (9) of Section 13A-8-1. The term includes any propelled device by which any person or property is transported on land, water, or in the air, and includes motor vehicles, motorcycles, motorboats, and aircraft, and any vessel, whether propelled by machinery or not.

(16) VIOLATION. An offense for which a sentence to a term of imprisonment not in excess of 30 days may be imposed.



Section 13A-1-3 - General purposes of title.

The general purposes of the provisions of this title are:

(1) To proscribe conduct that unjustifiably and inexcusably causes or threatens substantial harm to individual and/or public interests;

(2) To give fair warning of the nature of the conduct proscribed and of the punishment authorized upon conviction;

(3) To define the act or omission and the accompanying mental state that constitute each offense;

(4) To differentiate on reasonable grounds between serious and minor offenses and to prescribe proportionate penalties for each;

(5) To insure the public safety by preventing the commission of offenses through the deterrent influence of the sentences authorized, the rehabilitation of those convicted and their confinement when required in the interests of public protection; and

(6) To prevent arbitrary or oppressive treatment of persons accused or convicted of offenses.



Section 13A-1-4 - When act or omission constitutes crime.

No act or omission is a crime unless made so by this title or by other applicable statute or lawful ordinance.



Section 13A-1-6 - General rule of construction.

All provisions of this title shall be construed according to the fair import of their terms to promote justice and to effect the objects of the law, including the purposes stated in Section 13A-1-3.



Section 13A-1-7 - Applicability of title to offenses committed before and after enactment of title.

(a) The provisions of this title shall govern the construction of and punishment for any offense defined in this title and committed after 12:01 A.M. January 1, 1980, as well as the construction and application of any defense to a prosecution for such an offense.

(b) Unless otherwise expressly provided or unless the context otherwise requires, the provisions of this chapter shall govern the construction of and punishment for any offense defined outside this title and committed after the effective date thereof, as well as the construction and application of any defense to a prosecution for such an offense.

(c) The provisions of this title do not apply to or govern the construction of and punishment for any offense committed prior to 12:01 A.M. January 1, 1980, or the construction and application of any defense to a prosecution of such an offense. Such an offense must be construed and punished according to the provisions of law existing at the time of the commission thereof in the same manner as if this title had not been enacted.



Section 13A-1-8 - Procedural matters; civil liabilities not affected by title; prosecution when more than one offense.

(a)(1) Except as otherwise provided herein, the procedure governing the accusation, prosecution, conviction, and punishment of offenders and offenses is not regulated by this title.

(2) This title does not bar, suspend, or otherwise affect any right or liability to damages, penalty, forfeiture, or other remedy authorized by law to be recovered or enforced in a civil action, regardless of whether the conduct involved in the proceeding constitutes an offense defined in this title.

(b) When the same conduct of a defendant may establish the commission of more than one offense, the defendant may be prosecuted for each such offense. He may not, however, be convicted of more than one offense if:

(1) One offense is included in the other, as defined in Section 13A-1-9; or

(2) One offense consists only of a conspiracy or other form of preparation to commit the other; or

(3) Inconsistent findings of fact are required to establish the commission of the offenses; or

(4) The offenses differ only in that one is defined to prohibit a designated kind of conduct generally and the other to prohibit a specific instance of such conduct.



Section 13A-1-9 - Lesser included offenses.

(a) A defendant may be convicted of an offense included in an offense charged. An offense is an included one if:

(1) It is established by proof of the same or fewer than all the facts required to establish the commission of the offense charged; or

(2) It consists of an attempt or solicitation to commit the offense charged or to commit a lesser included offense; or

(3) It is specifically designated by statute as a lesser degree of the offense charged; or

(4) It differs from the offense charged only in the respect that a less serious injury or risk of injury to the same person, property or public interests, or a lesser kind of culpability suffices to establish its commission.

(b) The court shall not charge the jury with respect to an included offense unless there is a rational basis for a verdict convicting the defendant of the included offense.



Section 13A-1-10 - Pending proceedings, rights and liabilities not affected.

All proceedings pending and all rights and liabilities existing, acquired or incurred on January 1, 1980, are hereby saved and may be consummated according to the law in force when they were commenced. This title shall not be construed to affect any prosecution pending or begun before January 1, 1980.



Section 13A-1-11 - Effective date.

This title shall take effect at 12:01 A.M. o'clock on January 1, 1980.






Chapter 2 - PRINCIPLES OF CRIMINAL LIABILITY.

Article 1 - Culpability.

Section 13A-2-1 - Definitions - Generally.

The following definitions apply to this Criminal Code:

(1) ACT. A bodily movement, and such term includes possession of property.

(2) VOLUNTARY ACT. An act performed consciously as a result of effort or determination, and such term includes the possession of property if the actor was aware of his physical possession or control thereof for a sufficient time to have been able to terminate it.

(3) OMISSION. A failure to perform an act as to which a duty of performance is imposed by law.

(4) CONDUCT. An act or omission and its accompanying mental state.

(5) TO ACT. Either to perform an act or to omit to perform an act.

(6) CULPABLE MENTAL STATE. Such term means "intentionally" or "knowingly" or "recklessly" or with "criminal negligence," as these terms are defined in Section 13A-2-2.



Section 13A-2-2 - Definitions - Definitions of culpable mental state.

The following definitions apply to this Criminal Code:

(1) INTENTIONALLY. A person acts intentionally with respect to a result or to conduct described by a statute defining an offense, when his purpose is to cause that result or to engage in that conduct.

(2) KNOWINGLY. A person acts knowingly with respect to conduct or to a circumstance described by a statute defining an offense when he is aware that his conduct is of that nature or that the circumstance exists.

(3) RECKLESSLY. A person acts recklessly with respect to a result or to a circumstance described by a statute defining an offense when he is aware of and consciously disregards a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk must be of such nature and degree that disregard thereof constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation. A person who creates a risk but is unaware thereof solely by reason of voluntary intoxication, as defined in subdivision (e)(2) of Section 13A-3-2, acts recklessly with respect thereto.

(4) CRIMINAL NEGLIGENCE. A person acts with criminal negligence with respect to a result or to a circumstance which is defined by statute as an offense when he fails to perceive a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk must be of such nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation. A court or jury may consider statutes or ordinances regulating the defendant's conduct as bearing upon the question of criminal negligence.



Section 13A-2-3 - Requirements for criminal liability in general and for offenses of strict liability and of mental culpability.

The minimum requirement for criminal liability is the performance by a person of conduct which includes a voluntary act or the omission to perform an act which he is physically capable of performing. If that conduct is all that is required for commission of a particular offense, or if an offense or some material element thereof does not require a culpable mental state on the part of the actor, the offense is one of "strict liability." If a culpable mental state on the part of the actor is required with respect to any material element of an offense, the offense is one of "mental culpability."



Section 13A-2-4 - Construction of statutes with respect to culpability requirements.

(a) When a statute defining an offense prescribes as an element thereof a specified culpable mental state, such mental state is presumed to apply to every element of the offense unless the context thereof indicates to the contrary.

(b) Although no culpable mental state is expressly designated in a statute defining an offense, an appropriate culpable mental state may nevertheless be required for the commission of that offense, or with respect to some or all of the material elements thereof, if the proscribed conduct necessarily involves such culpable mental state. A statute defining a crime, unless clearly indicating a legislative intent to impose strict liability, states a crime of mental culpability.

(c) If a statute provides that criminal negligence suffices to establish an element of an offense, that element also is established if a person acts recklessly, knowingly or intentionally. If recklessness suffices to establish an element, that element also is established if a person acts knowingly and intentionally. If acting knowingly suffices to establish an element, that element also is established if a person acts intentionally.



Section 13A-2-5 - Causal relationship between conduct and results; relationship to mental culpability.

(a) A person is criminally liable if the result would not have occurred but for his conduct, operating either alone or concurrently with another cause, unless the concurrent cause was sufficient to produce the result and the conduct of the actor clearly insufficient.

(b) A person is nevertheless criminally liable for causing a result if the only difference between what actually occurred and what he intended, contemplated or risked is that:

(1) A different person or property was injured, harmed or affected; or

(2) A less serious or less extensive injury or harm occurred.

(c) When causing a particular result is a material element of an offense for which absolute liability is imposed by law, the element is not established unless the actual result is a probable consequence of the actor's conduct.



Section 13A-2-6 - Effect of ignorance or mistake upon liability.

(a) A person is not relieved of criminal liability for conduct because he engages in that conduct under a mistaken belief of fact unless:

(1) His factual mistake negatives the culpable mental state required for the commission of an offense; or

(2) The statute defining the offense or a statute related thereto expressly provides that such a factual mistake constitutes a defense or exemption; or

(3) The factual mistake is of a kind that supports a defense of justification as defined in Article 2 of Chapter 3 of this title.

(b) A person is not relieved of criminal liability for conduct because he engages in that conduct under a mistaken belief that it does not, as a matter of law, constitute an offense, unless his mistaken belief is founded upon an official statement of the law contained in a statute or the latest judicial decision of the highest state or federal court which has decided on the matter.

(c) The burden of injecting the issue of mistake of law under subsection (b) of this section is on the defendant, but this does not shift the burden of proof.

(d) A mistake of law, other than as to the existence or meaning of the statute under which the defendant is prosecuted, is relevant to disprove the specific state of mental culpability required by the statute under which the defendant is prosecuted.



Section 13A-2-7 - Consent.

(a) In general. - The consent of the victim to conduct charged to constitute an offense or to the result thereof is a defense if such consent negatives a required element of the offense or precludes the infliction of the harm or evil sought to be prevented by the law defining the offense.

(b) Consent to bodily harm. - When conduct is charged to constitute an offense because it causes or threatens bodily harm, consent to such conduct or to the infliction of such harm is a defense only if:

(1) The bodily harm consented to or threatened by the conduct consented to is not serious; or

(2) The conduct and the harm are reasonably foreseeable hazards of joint participation in a lawful athletic contest or competitive sport; or

(3) The consent establishes a justification for the conduct under Article 2 of Chapter 3 of this title.

(c) Ineffective consent. - Unless otherwise provided by this Criminal Code or by the law defining the offense, assent does not constitute consent if:

(1) It is given by a person who is legally incompetent to authorize the conduct; or

(2) It is given by a person who by reason of immaturity, mental disease or defect, or intoxication is manifestly unable and known by the actor to be unable to make a reasonable judgment as to the nature or harmfulness of the conduct; or

(3) It is given by a person whose consent is sought to be prevented by the law defining the offense; or

(4) It is induced by force, duress or deception.






Article 2 - Parties to Offenses.

Section 13A-2-20 - Criminal liability based upon behavior.

A person is criminally liable for an offense if it is committed by his own behavior or by the behavior of another person for which he is legally accountable as provided for in this article, or both.



Section 13A-2-21 - Criminal liability based upon behavior of another - Accountability imposed by statute.

A person is legally accountable for the behavior of another person if he is made accountable for the behavior of such person by the statute defining the offense or by specific provision of this title.



Section 13A-2-22 - Criminal liability based upon behavior of another - Conduct of an innocent person.

(a) A person is legally accountable for the behavior of another if, acting with the culpable mental state sufficient for the commission of the offense in question, he causes an innocent person to engage in such behavior.

(b) As used in this section, an "innocent person" includes any person who is not guilty of the offense in question, despite his behavior, because of:

(1) Criminal irresponsibility or other legal incapacity or exemption.

(2) Unawareness of the criminal nature of the conduct in question or of the defendant's criminal purpose.

(3) Any other factor precluding the mental state sufficient for the commission of the offense in question.



Section 13A-2-23 - Criminal liability based upon behavior of another - Complicity.

A person is legally accountable for the behavior of another constituting a criminal offense if, with the intent to promote or assist the commission of the offense:

(1) He procures, induces or causes such other person to commit the offense; or

(2) He aids or abets such other person in committing the offense; or

(3) Having a legal duty to prevent the commission of the offense, he fails to make an effort he is legally required to make.



Section 13A-2-24 - Criminal liability based upon behavior of another - Exceptions.

Unless otherwise provided by the statute defining the offense, a person shall not be legally accountable for behavior of another constituting a criminal offense if:

(1) He is a victim of that offense; or

(2) The offense is so defined that his conduct is inevitably incidental to its commission; or

(3) Prior to the commission of the offense, he voluntarily terminated his effort to promote or assist its commission and either gave timely and adequate warning to law enforcement authorities, or to the intended victim, or wholly deprived his complicity of its effectiveness in the commission of the offense. The burden of injecting this issue is on the defendant, but this does not shift the burden of proof.



Section 13A-2-25 - Criminal liability based upon behavior of another - Certain defenses not available.

In a prosecution for an offense in which criminal liability is based upon the behavior of another person pursuant to this article, it is no defense that:

(1) Such other person has not been prosecuted for or convicted of any offense based upon the behavior in question, or has been previously acquitted thereof, or has been convicted of a different offense or degree of offense.

(2) The defendant belongs to a class of persons who, by definition of the offense, are legally incapable of committing the offense in an individual capacity.



Section 13A-2-26 - Criminal liability of an individual for corporate conduct.

A person is criminally liable for conduct constituting an offense which he performs or causes to be performed in the name of or in behalf of a corporation to the same extent as if such conduct were performed in his own name or behalf.









Chapter 3 - DEFENSES.

Article 1 - Responsibility.

Section 13A-3-1 - Mental disease or defect.

(a) It is an affirmative defense to a prosecution for any crime that, at the time of the commission of the acts constituting the offense, the defendant, as a result of severe mental disease or defect, was unable to appreciate the nature and quality or wrongfulness of his acts. Mental disease or defect does not otherwise constitute a defense.

(b) "Severe mental disease or defect" does not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct.

(c) The defendant has the burden of proving the defense of insanity by clear and convincing evidence.



Section 13A-3-2 - Intoxication.

(a) Intoxication is not a defense to a criminal charge, except as provided in subsection (c) of this section. However, intoxication, whether voluntary or involuntary, is admissible in evidence whenever it is relevant to negate an element of the offense charged.

(b) When recklessness establishes an element of an offense and the actor is unaware of a risk because of voluntary intoxication, his unawareness is immaterial in a prosecution for that offense.

(c) Involuntary intoxication is a defense to prosecution if as a result the actor lacks capacity either to appreciate the criminality of his conduct or to conform his conduct to the requirements of law.

(d) Intoxication in itself does not constitute mental disease or defect within the meaning of Section 13A-3-1.

(e) In this section:

(1) "Intoxication" includes a disturbance of mental or physical capacities resulting from the introduction of any substance into the body.

(2) "Voluntary intoxication" means intoxication caused by substances that the actor knowingly introduced into his body, the tendency of which to cause intoxication he knows or ought to know, unless he introduces them under circumstances that would afford a defense to a charge of crime.



Section 13A-3-3 - Immaturity.

The prosecution of any person as an adult shall be barred if the offense was committed when the actor was less than 14 years old.






Article 2 - Justification and Excuse.

Section 13A-3-20 - Definitions.

The following definitions are applicable to this article:

(1) BUILDING. Any structure which may be entered and utilized by persons for business, public use, lodging, or the storage of goods, and includes any vehicle, aircraft, or watercraft used for the lodging of persons or carrying on business therein. Each unit of a building consisting of two or more units separately occupied or secured is a separate building.

(2) DEADLY PHYSICAL FORCE. Force which, under the circumstances in which it is used, is readily capable of causing death or serious physical injury.

(3) DWELLING. A building which is usually occupied by a person lodging therein at night, or a building of any kind, including any attached balcony, whether the building is temporary or permanent, mobile or immobile, which has a roof over it, and is designed to be occupied by people lodging therein at night.

(4) FORCE. Physical action or threat against another, including confinement.

(5) PREMISES. The term includes any building, as defined in this section, and any real property.

(6) RESIDENCE. A dwelling in which a person resides either temporarily or permanently or is visiting as an invited guest.

(7) VEHICLE. A motorized conveyance which is designed to transport people or property.



Section 13A-3-21 - Basis for defense generally; injury to innocent person through negligence; civil remedies.

(a) Defense. Except as otherwise expressly provided, justification or excuse under this article is a defense.

(b) Danger to innocent persons. If a person is justified or excused in using force against a person, but he recklessly or negligently injures or creates a substantial injury to another person, the justifications afforded by this article are unavailable in a prosecution for such recklessness or negligence.

(c) Civil remedy unimpaired. Any justification or excuse within the meaning of this article does not abolish or impair any civil remedy or right of action which is otherwise available.



Section 13A-3-22 - Execution of public duty.

Unless inconsistent with other provisions of this article, or with some other provision of law, conduct which would otherwise constitute an offense is justifiable and not criminal when it is required or authorized by law or by a judicial decree or is performed by a public servant in the reasonable exercise of his official powers, duties or functions.



Section 13A-3-23 - Use of force in defense of a person.

(a) A person is justified in using physical force upon another person in order to defend himself or herself or a third person from what he or she reasonably believes to be the use or imminent use of unlawful physical force by that other person, and he or she may use a degree of force which he or she reasonably believes to be necessary for the purpose. A person may use deadly physical force, and is legally presumed to be justified in using deadly physical force in self-defense or the defense of another person pursuant to subdivision (5), if the person reasonably believes that another person is:

(1) Using or about to use unlawful deadly physical force.

(2) Using or about to use physical force against an occupant of a dwelling while committing or attempting to commit a burglary of such dwelling.

(3) Committing or about to commit a kidnapping in any degree, assault in the first or second degree, burglary in any degree, robbery in any degree, forcible rape, or forcible sodomy.

(4) Using or about to use physical force against an owner, employee, or other person authorized to be on business property when the business is closed to the public while committing or attempting to commit a crime involving death, serious physical injury, robbery, kidnapping, rape, sodomy, or a crime of a sexual nature involving a child under the age of 12.

(5) In the process of unlawfully and forcefully entering, or has unlawfully and forcefully entered, a dwelling, residence, business property, or occupied vehicle, or federally licensed nuclear power facility, or is in the process of sabotaging or attempting to sabotage a federally licensed nuclear power facility, or is attempting to remove, or has forcefully removed, a person against his or her will from any dwelling, residence, business property, or occupied vehicle when the person has a legal right to be there, and provided that the person using the deadly physical force knows or has reason to believe that an unlawful and forcible entry or unlawful and forcible act is occurring. The legal presumption that a person using deadly physical force is justified to do so pursuant to this subdivision does not apply if:

a. The person against whom the defensive force is used has the right to be in or is a lawful resident of the dwelling, residence, or vehicle, such as an owner or lessee, and there is not an injunction for protection from domestic violence or a written pretrial supervision order of no contact against that person;

b. The person sought to be removed is a child or grandchild, or is otherwise in the lawful custody or under the lawful guardianship of, the person against whom the defensive force is used;

c. The person who uses defensive force is engaged in an unlawful activity or is using the dwelling, residence, or occupied vehicle to further an unlawful activity; or

d. The person against whom the defensive force is used is a law enforcement officer acting in the performance of his or her official duties.

(b) A person who is justified under subsection (a) in using physical force, including deadly physical force, and who is not engaged in an unlawful activity and is in any place where he or she has the right to be has no duty to retreat and has the right to stand his or her ground.

(c) Notwithstanding the provisions of subsection (a), a person is not justified in using physical force if:

(1) With intent to cause physical injury or death to another person, he or she provoked the use of unlawful physical force by such other person.

(2) He or she was the initial aggressor, except that his or her use of physical force upon another person under the circumstances is justifiable if he or she withdraws from the encounter and effectively communicates to the other person his or her intent to do so, but the latter person nevertheless continues or threatens the use of unlawful physical force.

(3) The physical force involved was the product of a combat by agreement not specifically authorized by law.

(d)(1) A person who uses force, including deadly physical force, as justified and permitted in this section is immune from criminal prosecution and civil action for the use of such force, unless the force was determined to be unlawful.

(2) Prior to the commencement of a trial in a case in which a defense is claimed under this section, the court having jurisdiction over the case, upon motion of the defendant, shall conduct a pretrial hearing to determine whether force, including deadly force, used by the defendant was justified or whether it was unlawful under this section. During any pretrial hearing to determine immunity, the defendant must show by a preponderance of the evidence that he or she is immune from criminal prosecution.

(3) If, after a pretrial hearing under subdivision (2), the court concludes that the defendant has proven by a preponderance of the evidence that force, including deadly force, was justified, the court shall enter an order finding the defendant immune from criminal prosecution and dismissing the criminal charges.

(4) If the defendant does not meet his or her burden of proving immunity at the pre-trial hearing, he or she may continue to pursue the defense of self-defense or defense of another person at trial. Once the issue of self-defense or defense of another person has been raised by the defendant, the state continues to bear the burden of proving beyond a reasonable doubt all of the elements of the charged conduct.

(e) A law enforcement agency may use standard procedures for investigating the use of force described in subsection (a), but the agency may not arrest the person for using force unless it determines that there is probable cause that the force used was unlawful.



Section 13A-3-24 - Use of force by persons with parental, custodial, or special responsibilities.

The use of force upon another person is justified under any of the following circumstances:

(1) A parent, guardian, or other person responsible for the care and supervision of a minor or an incompetent person, and a teacher or other person responsible for the care and supervision of a minor for a special purpose, may use reasonable and appropriate physical force upon the minor or incompetent person when and to the extent that he reasonably believes it necessary and appropriate to maintain discipline or to promote the welfare of the minor or incompetent person.

(2) A warden or other authorized official of a jail, prison, or correctional institution may, in order to maintain order and discipline, use whatever physical force is authorized by law.

(3) A person responsible for the maintenance of order in a common or contract carrier of passengers, or a person acting under his direction, may use reasonable physical force when and to the extent that he reasonably believes it necessary to maintain order, but he may use deadly physical force only when he reasonably believes it necessary to prevent death or serious physical injury.

(4) A person acting under a reasonable belief that another person is about to commit suicide or to inflict serious physical injury upon himself may use reasonable physical force upon that person to the extent that he reasonably believes it necessary to thwart the result.

(5) A duly licensed physician, or a person acting under his direction, may use reasonable physical force for the purpose of administering a reasonable and recognized form of treatment which he reasonably believes to be adapted to promoting the physical or mental health of the patient if:

a. The treatment is administered with the consent of the patient or, if the patient is a minor or an incompetent person, with the consent of his parent, guardian or other person responsible for his care and supervision; or

b. The treatment is administered in an emergency when the physician reasonably believes that no one competent to consent can be consulted and that a reasonable person, wishing to safeguard the welfare of the patient, would consent.



Section 13A-3-25 - Use of force in defense of premises.

(a) A person in lawful possession or control of premises, as defined in Section 13A-3-20, or a person who is licensed or privileged to be thereon, may use physical force upon another person when and to the extent that he reasonably believes it necessary to prevent or terminate what he reasonably believes to be the commission or attempted commission of a criminal trespass by the other person in or upon such premises.

(b) A person may use deadly physical force under the circumstances set forth in subsection (a) of this section only:

(1) In defense of a person, as provided in Section 13A-3-23; or

(2) When he reasonably believes it necessary to prevent the commission of arson in the first or second degree by the trespasser.



Section 13A-3-26 - Use of force in defense of property other than premises.

A person is justified in using physical force, other than deadly physical force, upon another person when and to the extent that he reasonably believes it to be necessary to prevent or terminate the commission or attempted commission by the other person of theft or criminal mischief with respect to property other than premises as defined in Section 13A-3-20.



Section 13A-3-27 - Use of force in making an arrest or preventing an escape.

(a) A peace officer is justified in using that degree of physical force which he reasonably believes to be necessary, upon a person in order:

(1) To make an arrest for a misdemeanor, violation or violation of a criminal ordinance, or to prevent the escape from custody of a person arrested for a misdemeanor, violation or violation of a criminal ordinance, unless the peace officer knows that the arrest is unauthorized; or

(2) To defend himself or a third person from what he reasonably believes to be the use or imminent use of physical force while making or attempting to make an arrest for a misdemeanor, violation or violation of a criminal ordinance, or while preventing or attempting to prevent an escape from custody of a person who has been legally arrested for a misdemeanor, violation or violation of a criminal ordinance.

(b) A peace officer is justified in using deadly physical force upon another person when and to the extent that he reasonably believes it necessary in order:

(1) To make an arrest for a felony or to prevent the escape from custody of a person arrested for a felony, unless the officer knows that the arrest is unauthorized; or

(2) To defend himself or a third person from what he reasonably believes to be the use or imminent use of deadly physical force.

(c) Nothing in subdivision (a)(1), or (b)(1), or (f)(2) constitutes justification for reckless or criminally negligent conduct by a peace officer amounting to an offense against or with respect to persons being arrested or to innocent persons whom he is not seeking to arrest or retain in custody.

(d) A peace officer who is effecting an arrest pursuant to a warrant is justified in using the physical force prescribed in subsections (a) and (b) unless the warrant is invalid and is known by the officer to be invalid.

(e) Except as provided in subsection (f), a person who has been directed by a peace officer to assist him to effect an arrest or to prevent an escape from custody is justified in using physical force when and to the extent that he reasonably believes that force to be necessary to carry out the peace officer's direction.

(f) A person who has been directed to assist a peace officer under circumstances specified in subsection (e) may use deadly physical force to effect an arrest or to prevent an escape only when:

(1) He reasonably believes that force to be necessary to defend himself or a third person from what he reasonably believes to be the use or imminent use of deadly physical force; or

(2) He is authorized by the peace officer to use deadly physical force and does not know that the peace officer himself is not authorized to use deadly physical force under the circumstances.

(g) A private person acting on his own account is justified in using physical force upon another person when and to the extent that he reasonably believes it necessary to effect an arrest or to prevent the escape from custody of an arrested person whom he reasonably believes has committed a felony and who in fact has committed that felony, but he is justified in using deadly physical force for the purpose only when he reasonably believes it necessary to defend himself or a third person from what he reasonably believes to be the use or imminent use of deadly physical force.

(h) A guard or peace officer employed in a detention facility is justified:

(1) In using deadly physical force when and to the extent that he reasonably believes it necessary to prevent what he reasonably believes to be the escape of a prisoner accused or convicted of a felony from any detention facility, or from armed escort or guard;

(2) In using physical force, but not deadly physical force, in all other circumstances when and to extent that he reasonably believes it necessary to prevent what he reasonably believes to be the escape of a prisoner from a detention facility.

(3) "Detention facility" means any place used for the confinement, pursuant to law, of a person:

a. Charged with or convicted of an offense; or

b. Charged with being or adjudicated a youthful offender, a neglected minor or juvenile delinquent; or

c. Held for extradition; or

d. Otherwise confined pursuant to an order of a criminal court.



Section 13A-3-28 - Use of force in resisting arrest prohibited.

A person may not use physical force to resist a lawful arrest by a peace officer who is known or reasonably appears to be a peace officer.



Section 13A-3-30 - Duress.

(a) It is a defense to prosecution that the actor engaged in the proscribed conduct because he was compelled to do so by the threat of imminent death or serious physical injury to himself or another.

(b) The defense provided by this section is unavailable if the actor intentionally or recklessly placed himself in a situation in which it was probable that he would be subjected to duress. The defense is also unavailable if he was negligent in placing himself in such a situation, whenever negligence suffices to establish culpability for the offense charged.

(c) It is no defense that a person acted at the command or persuasion of his or her spouse, unless such compulsion would establish a defense under this section. The presumption that a woman is subject to compulsion when acting in the presence of her husband is abolished.

(d) The defense provided by this section is unavailable in a prosecution for:

(1) murder; or

(2) any killing of another under aggravated circumstances, as provided by Article 2 of Chapter 5 of this title.



Section 13A-3-31 - Entrapment.

The Alabama Criminal Code adopts the present case law on entrapment.









Chapter 4 - INCHOATE CRIMES.

Section 13A-4-1 - Criminal solicitation.

(a) A person is guilty of criminal solicitation if, with the intent that another person engage in conduct constituting a crime, he solicits, requests, commands or importunes such other person to engage in such conduct.

A person may not be convicted of criminal solicitation upon the uncorroborated testimony of the person allegedly solicited, and there must be proof of circumstances corroborating both the solicitation and the defendant's intent.

(b) A person is not liable under this section if, under circumstances manifesting a voluntary and complete renunciation of his criminal intent, he (1) notified the person solicited of his renunciation and (2) gave timely and adequate warning to the law enforcement authorities or otherwise made a substantial effort to prevent the commission of the criminal conduct solicited. The burden of injecting this issue is on the defendant, but this does not shift the burden of proof.

(c) A person is not liable under this section when his solicitation constitutes conduct of a kind that is necessarily incidental to the commission of the offense solicited. When the solicitation constitutes an offense other than criminal solicitation which is related to but separate from the offense solicited, defendant is guilty of such related offense only and not of criminal solicitation.

(d) It is no defense to a prosecution for criminal solicitation that the person solicited could not be guilty of the offense solicited because of:

(1) Criminal irresponsibility or other legal incapacity or exemption; or

(2) Unawareness of the criminal nature of the conduct solicited or of the defendant's criminal purpose; or

(3) Any other factor precluding the mental state required for the commission of the offense in question.

(e) It is no defense to a prosecution for criminal solicitation that defendant belongs to a class of persons who by definition are legally incapable in an individual capacity of committing the offense that he solicited another to commit.

(f) Criminal solicitation is a:

(1) Class A felony if the offense solicited is murder.

(2) Class B felony if the offense solicited is a Class A felony.

(3) Class C felony if the offense solicited is a Class B felony.

(4) Class A misdemeanor if the offense solicited is a Class C felony.

(5) Class B misdemeanor if the offense solicited is a Class A misdemeanor.

(6) Class C misdemeanor if the offense solicited is a Class B misdemeanor.

(7) Violation if the offense solicited is a Class C misdemeanor.



Section 13A-4-2 - Attempt.

(a) A person is guilty of an attempt to commit a crime if, with the intent to commit a specific offense, he does any overt act towards the commission of such offense.

(b) It is no defense under this section that the offense charged to have been attempted was, under the attendant circumstances, factually or legally impossible of commission, if such offense could have been committed had the attendant circumstances been as the defendant believed them to be.

(c) A person is not liable under this section if, under circumstances manifesting a voluntary and complete renunciation of this criminal intent, he avoided the commission of the offense attempted by abandoning his criminal effort and, if mere abandonment is insufficient to accomplish such avoidance, by taking further and affirmative steps which prevented the commission thereof. The burden of injecting this issue is on the defendant, but this does not shift the burden of proof.

(d) An attempt is a:

(1) Class A felony if the offense attempted is murder.

(2) Class B felony if the offense attempted is a Class A felony.

(3) Class C felony if the offense attempted is a Class B felony.

(4) Class A misdemeanor if the offense attempted is a Class C felony.

(5) Class B misdemeanor if the offense attempted is a Class A misdemeanor.

(6) Class C misdemeanor if the offense attempted is a Class B misdemeanor.

(7) Violation if the offense attempted is a Class C misdemeanor.



Section 13A-4-3 - Criminal conspiracy generally.

(a) A person is guilty of criminal conspiracy if, with the intent that conduct constituting an offense be performed, he agrees with one or more persons to engage in or cause the performance of such conduct, and any one or more of such persons does an overt act to effect an objective of the agreement.

(b) If a person knows or should know that one with whom he agrees has in turn agreed or will agree with another to effect the same criminal objective, he shall be deemed to have agreed with such other person, whether or not he knows the other's identity.

(c) A person is not liable under this section if, under circumstances manifesting a voluntary and complete renunciation of his criminal purpose, he gave a timely and adequate warning to law enforcement authorities or made a substantial effort to prevent the enforcement of the criminal conduct contemplated by the conspiracy. Renunciation by one conspirator, however, does not affect the liability of another conspirator who does not join in the abandonment of the conspiratorial objective. The burden of injecting the issue of renunciation is on the defendant, but this does not shift the burden of proof.

(d) It is no defense to a prosecution for criminal conspiracy that:

(1) The person, or persons, with whom defendant is alleged to have conspired has been acquitted, has not been prosecuted or convicted, has been convicted of a different offense or is immune from prosecution, or

(2) The person, or persons, with whom defendant conspired could not be guilty of the conspiracy or the object crime because of lack of mental responsibility or culpability, or other legal incapacity or defense, or

(3) The defendant belongs to a class of persons who by definition are legally incapable in an individual capacity of committing the offense that is the object of the conspiracy.

(e) A conspirator is not liable under this section if, had the criminal conduct contemplated by the conspiracy actually been performed, he would be immune from liability under the law defining the offense or as an accomplice under Section 13A-2-24.

(f) Liability as accomplice. - Accomplice liability for offenses committed in furtherance of a conspiracy is to be determined as provided in Section 13A-2-23.

(g) Criminal conspiracy is a:

(1) Class A felony if an object of the conspiracy is murder.

(2) Class B felony if an object of the conspiracy is a Class A felony.

(3) Class C felony if an object of the conspiracy is a Class B felony.

(4) Class A misdemeanor if an object of the conspiracy is a Class C felony.

(5) Class B misdemeanor if an object of the conspiracy is a Class A misdemeanor.

(6) Class C misdemeanor if an object of the conspiracy is a Class B misdemeanor.

(7) Violation if an object of the conspiracy is a Class C misdemeanor.



Section 13A-4-4 - Conspiracy formed in this state to commit crime elsewhere indictable here.

A conspiracy formed in this state to do an act beyond the state, which, if done in this state, would be a criminal offense, is indictable and punishable in this state in all respects as if such conspiracy had been to do such act in this state.



Section 13A-4-5 - Consummation of object offense not defense to prosecution; multiple convictions on basis of same course of conduct.

(a) It is no defense to a prosecution for criminal solicitation, Section 13A-4-1, attempt, Section 13A-4-2, or criminal conspiracy, Section 13A-4-3, that the offense solicited, attempted or conspired was actually committed.

(b) A person may not be convicted on the basis of the same course of conduct of both the actual commission of an offense and:

(1) An attempt to commit the offense; or

(2) Criminal solicitation of the offense; or

(3) Criminal conspiracy of the offense.

(c) A person may not be convicted of more than one of the offenses defined in Sections 13A-4-1, 13A-4-2 and 13A-4-3 for a single course of conduct designed to commit or to cause the commission of the same crime.






Chapter 5 - PUNISHMENTS AND SENTENCES.

Article 1 - General Provisions.

Section 13A-5-1 - Applicability of provisions.

(a) Every person convicted of any offense defined in this title, or defined outside this title, shall be sentenced by the court in accordance with this article, unless otherwise specifically provided by law.

(b) Penal laws enacted after January 1, 1980, shall be classified for punishment purposes in accordance with this article.



Section 13A-5-2 - Authorized dispositions.

(a) Every person convicted of a felony shall be sentenced by the court to imprisonment for a term authorized by Sections 13A-5-6, 13A-5-9, and 13A-5-10.

(b) In addition to imprisonment, every person convicted of a felony may be sentenced by the court to pay a fine authorized by Section 13A-5-11.

(c) Every person convicted of a misdemeanor or violation shall be sentenced by the court to:

(1) Imprisonment for a term authorized by Section 13A-5-7; or

(2) Pay a fine authorized by Section 13A-5-12; or

(3) Both such imprisonment and fine.

(d) Every person convicted of a felony, misdemeanor, or violation, except for the commission of a sex offense involving a child as defined in Section 15-20A-4(26), may be placed on probation as authorized by law.

(e) This article does not deprive a court of authority conferred by law to forfeit property, dissolve a corporation, suspend or cancel a license or permit, remove a person from office, cite for contempt, or impose any other lawful civil penalty. Such a judgment, order, or decree may be included as part of the sentence.

(f) Every person convicted of murder shall be sentenced by the court to imprisonment for a term, or to death, life imprisonment without parole, or life imprisonment in the case of a defendant who establishes that he or she was under the age of 18 years at the time of the offense, as authorized by subsection (c) of Section 13A-6-2.



Section 13A-5-3 - Classification of offenses.

(a) Offenses are designated as felonies, misdemeanors or violations.

(b) Felonies are classified according to the relative seriousness of the offense into four categories:

(1) Class A felonies;

(2) Class B felonies;

(3) Class C felonies; and

(4) Class D felonies.

(c) Misdemeanors are classified according to the relative seriousness of the offense into three categories:

(1) Class A misdemeanors;

(2) Class B misdemeanors; and

(3) Class C misdemeanors.

(d) Violations are not classified.



Section 13A-5-4 - Designation of offenses.

(a) The particular classification of each felony defined in this title, except murder under Section 13A-6-2, is expressly designated in the chapter or article defining it. Any offense defined outside this title which is declared by law to be a felony without specification of its classification or punishment is punishable as a Class C felony.

(b) The particular classification of each misdemeanor defined in this title is expressly designated in the chapter or article defining it. Any offense defined outside this title which is declared by law to be a misdemeanor without specification as to classification or punishment is punishable as a Class C misdemeanor.

(c) Every violation defined in this title is expressly designated as such. Any offense defined outside this title without specification as to punishment or as to felony or misdemeanor is a violation.



Section 13A-5-5 - Presentence investigation.

There shall be a presentence or postsentence investigation report completed and filed on every defendant convicted of a felony offense after March 10, 2006, and such report shall be in an electronic format. On motion of the court or written motion of either party, the court shall require a written report of a presentence investigation of a defendant convicted of a felony, and such defendant shall not be sentenced or otherwise disposed of before such report has been presented to and considered by the court.



Section 13A-5-6 - Sentences of imprisonment for felonies.

(a) Sentences for felonies shall be for a definite term of imprisonment, which imprisonment includes hard labor, within the following limitations:

(1) For a Class A felony, for life or not more than 99 years or less than 10 years.

(2) For a Class B felony, not more than 20 years or less than 2 years.

(3) For a Class C felony, not more than 10 years or less than 1 year and 1 day and must be in accordance with subsection (b) of Section 15-18-8 unless sentencing is pursuant to Section 13A-5-9.

(4) For a Class D felony, not more than 5 years or less than 1 year and 1 day and must be in accordance with subsection (b) of Section 15-18-8.

(5) For a Class A felony in which a firearm or deadly weapon was used or attempted to be used in the commission of the felony, or a Class A felony sex offense involving a child as defined in Section 15-20A-4(26), not less than 20 years.

(6) For a Class B or C felony in which a firearm or deadly weapon was used or attempted to be used in the commission of the felony, or a Class B felony sex offense involving a child as defined in Section 15-20A-4(26), not less than 10 years.

(b) The actual time of release within the limitations established by subsection (a) of this section shall be determined under procedures established elsewhere by law.

(c) In addition to any penalties heretofore or hereafter provided by law, in all cases where an offender is designated as a sexually violent predator pursuant to Section 15-20A-19, or where an offender is convicted of a Class A felony sex offense involving a child as defined in Section 15-20A-4(26), and is sentenced to a county jail or the Alabama Department of Corrections, the sentencing judge shall impose an additional penalty of not less than 10 years of post-release supervision to be served upon the defendant's release from incarceration.

(d) In addition to any penalties heretofore or hereafter provided by law, in all cases where an offender is convicted of a sex offense pursuant to Section 13A-6-61, 13A-6-63, or 13A-6-65.1, when the defendant was 21 years of age or older and the victim was six years of age or less at the time the offense was committed, the defendant shall be sentenced to life imprisonment without the possibility of parole.



Section 13A-5-7 - Sentences of imprisonment for misdemeanors and violations.

(a) Sentences for misdemeanors shall be a definite term of imprisonment in the county jail or to hard labor for the county, within the following limitations:

(1) For a Class A misdemeanor, not more than one year.

(2) For a Class B misdemeanor, not more than six months.

(3) For a Class C misdemeanor, not more than three months.

(b) Sentences for violations shall be for a definite term of imprisonment in the county jail, not to exceed 30 days.



Section 13A-5-8 - Place of imprisonment.

The place of imprisonment for sentences imposed in this state shall be as established elsewhere by law.



Section 13A-5-8.1 - Termination from alternative programs.

If a defendant is participating in a court supervised evidence-based treatment program, as that term is defined in Section 12-25-32, a court ordered faith-based program, or any other court ordered rehabilitative program and is subsequently terminated from that program, the court may then order that the defendant be confined in either a prison, jail-type institution, treatment institution, or a consenting community corrections program. The court shall impose a sentence length that complies with either Section 13A-5-6, Section 13A-5-9, or the sentencing guidelines, whichever is applicable. Nothing in this section shall preclude the court from imposing a split sentence under Section 15-18-8 or from suspending a sentence under Section 15-22-50. Nothing in this section shall limit the court's discretion with regard to any defendant ordered to participate in a court supervised evidence-based treatment program, as that term is defined in Section 12-25-32, a court ordered faith-based program, or any other court ordered rehabilitative program, whether pre-trial, pre-trial adjudication, or as a condition of bond.



Section 13A-5-9 - Habitual felony offenders - Additional penalties.

(a) In all cases when it is shown that a criminal defendant has been previously convicted of a Class A, Class B, or Class C felony and after the conviction has committed another Class A, Class B, or Class C felony, he or she must be punished as follows:

(1) On conviction of a Class C felony, he or she must be punished for a Class B felony.

(2) On conviction of a Class B felony, he or she must be punished for a Class A felony.

(3) On conviction of a Class A felony, he or she must be punished by imprisonment for life or for any term of not more than 99 years but not less than 15 years.

(b) In all cases when it is shown that a criminal defendant has been previously convicted of any two felonies that are Class A, Class B, or Class C felonies and after such convictions has committed another Class A, Class B, or Class C felony, he or she must be punished as follows:

(1) On conviction of a Class C felony, he or she must be punished for a Class A felony.

(2) On conviction of a Class B felony, he or she must be punished by imprisonment for life or for any term of not more than 99 years but not less than 15 years.

(3) On conviction of a Class A felony, he or she must be punished by imprisonment for life or for any term of not less than 99 years.

(c) In all cases when it is shown that a criminal defendant has been previously convicted of any three felonies that are Class A, Class B, or Class C felonies and after such convictions has committed another Class A, Class B, or Class C felony, he or she must be punished as follows:

(1) On conviction of a Class C felony, he or she must be punished by imprisonment for life or for any term of not more than 99 years but not less than 15 years.

(2) On conviction of a Class B felony, he or she must be punished by imprisonment for life or any term of not less than 20 years.

(3) On conviction of a Class A felony, where the defendant has no prior convictions for any Class A felony, he or she must be punished by imprisonment for life or life without the possibility of parole, in the discretion of the trial court.

(4) On conviction of a Class A felony, where the defendant has one or more prior convictions for any Class A felony, he or she must be punished by imprisonment for life without the possibility of parole.

(d) In all cases when it is shown that a criminal defendant has been previously convicted of any two or more felonies that are Class A or Class B felonies and after such convictions has committed a Class D felony, upon conviction, he or she must be punished for a Class C felony.

(e) In all cases when it is shown that a criminal defendant has been previously convicted of any three or more felonies and after such convictions has committed a Class D felony, upon conviction, he or she must be punished for a Class C felony.



Section 13A-5-9.1 - Retroactive application of Section 13A-5-9.

Repealed by Act 2014-165, §1, effective March 13, 2014.



Section 13A-5-10 - Habitual felony offenders - Proof; restriction on imposition of penalty.

(a) The court may conduct a hearing upon the issue of whether a defendant is a repeat or habitual offender under Section 13A-5-9, according to procedures established by rule of court.

(b) Section 13A-5-9 does not apply to a corporation.



Section 13A-5-10.1 - Habitual felony offenders - Proof; certified copies of case action summary sheets, docket sheets, etc.

(a) Certified copies of case action summary sheets, docket sheets or other records of the court are admissible for the purpose of proving prior convictions of a crime, if the prior conviction is otherwise admissible under the laws of this state.

(b) If the trial court determines that the defendant would be prejudiced by the admission of the documents described in subsection (a) the court may admit into evidence and inform the jury of the fact of the conviction but not allow the jury to view the prejudicial documents.

(c) If the document described in subsection (a) indicates that the defendant was represented by an attorney, it is presumed that the attorney was present in court with the defendant at all critical stages of the proceeding.



Section 13A-5-11 - Fines for felonies.

(a) A sentence to pay a fine for a felony shall be for a definite amount, fixed by the court, within the following limitations:

(1) For a Class A felony, not more than $60,000;

(2) For a Class B felony, not more than $30,000;

(3) For a Class C felony, not more than $15,000;

(4) For a Class D felony, not more than $7,500; or

(5) Any amount not exceeding double the pecuniary gain to the defendant or loss to the victim caused by the commission of the offense.

(b) As used in this section, "gain" means the amount of money or the value of property derived from the commission of the crime, less the amount of money or the value of property returned to the victim of the crime or seized or surrendered to lawful authority prior to the time sentence is imposed. "Value" shall be determined by the standards established in subdivision (14) of Section 13A-8-1.

(c) The court may conduct a hearing upon the issue of defendant's gain or the victim's loss from the crime according to procedures established by rule of court.

(d) This section shall not apply if a higher fine is otherwise authorized by law for a specific crime.



Section 13A-5-12 - Fines for misdemeanors and violations.

(a) A sentence to pay a fine for a misdemeanor shall be for a definite amount, fixed by the court, within the following limitations:

(1) For a Class A misdemeanor, not more than $6,000;

(2) For a Class B misdemeanor, not more than $3,000;

(3) For a Class C misdemeanor, not more than $500; or

(4) Any amount not exceeding double the pecuniary gain to the defendant or loss to the victim caused by the commission of the offense.

(b) A sentence to pay a fine for a violation shall be for a definite amount, fixed by the court, not to exceed $200, or any amount not exceeding double the pecuniary gain to the defendant or loss to the victim caused by the commission of the offense.

(c) As used in this section, "gain" means the amount of money or the value of property derived from the commission of the crime, less the amount of money or the value of property returned to the victim of the crime or seized or surrendered to lawful authority prior to the time sentence is imposed. "Value" shall be determined by the standards established in subdivision (14) of Section 13A-8-1.

(d) The court may conduct a hearing upon the issue of defendant's gain or the victim's loss from the crime according to procedures established by rule of court.



Section 13A-5-12.1 - Fines for certain additional misdemeanors.

Repealed by Act 2011-680, p. 2004, §2, effective June 14, 2011.



Section 13A-5-13 - Crimes motivated by victim's race, color, religion, national origin, ethnicity, or physical or mental disability.

(a) The Legislature finds and declares the following:

(1) It is the right of every person, regardless of race, color, religion, national origin, ethnicity, or physical or mental disability, to be secure and protected from threats of reasonable fear, intimidation, harassment, and physical harm caused by activities of groups and individuals.

(2) It is not the intent, by enactment of this section, to interfere with the exercise of rights protected by the Constitution of the State of Alabama or the United States.

(3) The intentional advocacy of unlawful acts by groups or individuals against other persons or groups and bodily injury or death to persons is not constitutionally protected when violence or civil disorder is imminent, and poses a threat to public order and safety, and such conduct should be subjected to criminal sanctions.

(b) The purpose of this section is to impose additional penalties where it is shown that a perpetrator committing the underlying offense was motivated by the victim's actual or perceived race, color, religion, national origin, ethnicity, or physical or mental disability.

(c) A person who has been found guilty of a crime, the commission of which was shown beyond a reasonable doubt to have been motivated by the victim's actual or perceived race, color, religion, national origin, ethnicity, or physical or mental disability, shall be punished as follows:

(1) Felonies:

a. On conviction of a Class A felony that was found to have been motivated by the victim's actual or perceived race, color, religion, national origin, ethnicity, or physical or mental disability, the sentence shall not be less than 15 years.

b. On conviction of a Class B felony that was found to have been motivated by the victim's actual or perceived race, color, religion, national origin, ethnicity, or physical or mental disability, the sentence shall not be less than 10 years.

c. On conviction of a Class C felony that was found to have been motivated by the victim's actual or perceived race, color, religion, national origin, ethnicity, or physical or mental disability, the sentence shall not be less than two years.

d. On conviction of a Class D felony that was found to have been motivated by the victim's actual or perceived race, color, religion, national origin, ethnicity, or physical or mental disability, the sentence shall not be less than 18 months.

e. For purposes of this subdivision, a criminal defendant who has been previously convicted of any felony and receives an enhanced sentence pursuant to this section is also subject to enhanced punishment under the Alabama Habitual Felony Offender Act, Section 13A-5-9.

(2) Misdemeanors:

On conviction of a misdemeanor which was found beyond a reasonable doubt to have been motivated by the victim's actual or perceived race, color, religion, national origin, ethnicity, or physical or mental disability, the defendant shall be sentenced for a Class A misdemeanor, except that the defendant shall be sentenced to a minimum of three months.






Article 2 - Death Penalty and Life Imprisonment Without Parole.

Section 13A-5-39 - Definitions.

As used in this article, these terms shall be defined as follows:

(1) CAPITAL OFFENSE. An offense for which a defendant shall be punished by a sentence of death or life imprisonment without parole, or in the case of a defendant who establishes that he or she was under the age of 18 years at the time of the capital offense, life imprisonment, or life imprisonment without parole, according to the provisions of this article.

(2) DURING. The term as used in Section 13A-5-40(a) means in the course of or in connection with the commission of, or in immediate flight from the commission of the underlying felony or attempt thereof.

(3) EXPLOSIVES and EXPLOSION. The terms shall have the meanings provided in Section 13A-7-40(2) and (3).

(4) BURDEN OF INTERJECTING THE ISSUE. Shall be defined as provided in Section 13A-1-2(14).

(5) MURDER and MURDER BY THE DEFENDANT. Shall be defined as provided in Section 13A-5-40(b).

(6) PREVIOUSLY CONVICTED and PRIOR CRIMINAL ACTIVITY. As used in Sections 13A-5-49(2) and 13A-5-51(1), these terms refer to events occurring before the date of the sentence hearing.

(7) UNDER SENTENCE OF IMPRISONMENT. As used in Section 13A-5-49(1), the term means while serving a term of imprisonment, while under a suspended sentence, while on probation or parole, or while on work release, furlough, escape, or any other type of release or freedom while or after serving a term of imprisonment, other than unconditional release and freedom after expiration of the term of sentence.



Section 13A-5-40 - Capital offenses.

(a) The following are capital offenses:

(1) Murder by the defendant during a kidnapping in the first degree or an attempt thereof committed by the defendant.

(2) Murder by the defendant during a robbery in the first degree or an attempt thereof committed by the defendant.

(3) Murder by the defendant during a rape in the first or second degree or an attempt thereof committed by the defendant; or murder by the defendant during sodomy in the first or second degree or an attempt thereof committed by the defendant.

(4) Murder by the defendant during a burglary in the first or second degree or an attempt thereof committed by the defendant.

(5) Murder of any police officer, sheriff, deputy, state trooper, federal law enforcement officer, or any other state or federal peace officer of any kind, or prison or jail guard, while such officer or guard is on duty, regardless of whether the defendant knew or should have known the victim was an officer or guard on duty, or because of some official or job-related act or performance of such officer or guard.

(6) Murder committed while the defendant is under sentence of life imprisonment.

(7) Murder done for a pecuniary or other valuable consideration or pursuant to a contract or for hire.

(8) Murder by the defendant during sexual abuse in the first or second degree or an attempt thereof committed by the defendant.

(9) Murder by the defendant during arson in the first or second degree committed by the defendant; or murder by the defendant by means of explosives or explosion.

(10) Murder wherein two or more persons are murdered by the defendant by one act or pursuant to one scheme or course of conduct.

(11) Murder by the defendant when the victim is a state or federal public official or former public official and the murder stems from or is caused by or is related to his official position, act, or capacity.

(12) Murder by the defendant during the act of unlawfully assuming control of any aircraft by use of threats or force with intent to obtain any valuable consideration for the release of said aircraft or any passenger or crewmen thereon or to direct the route or movement of said aircraft, or otherwise exert control over said aircraft.

(13) Murder by a defendant who has been convicted of any other murder in the 20 years preceding the crime; provided that the murder which constitutes the capital crime shall be murder as defined in subsection (b) of this section; and provided further that the prior murder conviction referred to shall include murder in any degree as defined at the time and place of the prior conviction.

(14) Murder when the victim is subpoenaed, or has been subpoenaed, to testify, or the victim had testified, in any preliminary hearing, grand jury proceeding, criminal trial or criminal proceeding of whatever nature, or civil trial or civil proceeding of whatever nature, in any municipal, state, or federal court, when the murder stems from, is caused by, or is related to the capacity or role of the victim as a witness.

(15) Murder when the victim is less than fourteen years of age.

(16) Murder committed by or through the use of a deadly weapon fired or otherwise used from outside a dwelling while the victim is in a dwelling.

(17) Murder committed by or through the use of a deadly weapon while the victim is in a vehicle.

(18) Murder committed by or through the use of a deadly weapon fired or otherwise used within or from a vehicle.

(19) Murder by the defendant where a court had issued a protective order for the victim, against the defendant, pursuant to Section 30-5-1 et seq., or the protective order was issued as a condition of the defendant's pretrial release.

(b) Except as specifically provided to the contrary in the last part of subdivision (a)(13) of this section, the terms "murder" and "murder by the defendant" as used in this section to define capital offenses mean murder as defined in Section 13A-6-2(a)(1), but not as defined in Section 13A-6-2(a)(2) and (3). Subject to the provisions of Section 13A-5-41, murder as defined in Section 13A-6-2(a)(2) and (3), as well as murder as defined in Section 13A-6-2(a)(1), may be a lesser included offense of the capital offenses defined in subsection (a) of this section.

(c) A defendant who does not personally commit the act of killing which constitutes the murder is not guilty of a capital offense defined in subsection (a) of this section unless that defendant is legally accountable for the murder because of complicity in the murder itself under the provisions of Section 13A-2-23, in addition to being guilty of the other elements of the capital offense as defined in subsection (a) of this section.

(d) To the extent that a crime other than murder is an element of a capital offense defined in subsection (a) of this section, a defendant's guilt of that other crime may also be established under Section 13A-2-23. When the defendant's guilt of that other crime is established under Section 13A-2-23, that crime shall be deemed to have been "committed by the defendant" within the meaning of that phrase as it is used in subsection (a) of this section.



Section 13A-5-41 - Lesser included offenses.

Subject to the provisions of Section 13A-1-9(b), the jury may find a defendant indicted for a crime defined in Section 13A-5-40(a) not guilty of the capital offense but guilty of a lesser included offense or offenses. Lesser included offenses shall be defined as provided in Section 13A-1-9(a), and when there is a rational basis for such a verdict, include but are not limited to, murder as defined in Section 13A-6-2(a), and the accompanying other felony, if any, in the provision of Section 13A-5-40(a) upon which the indictment is based.



Section 13A-5-42 - Guilty plea; burden of proof upon state; waiver; sentencing.

A defendant who is indicted for a capital offense may plead guilty to it, but the state, only in cases where the death penalty is to be imposed, must prove the defendant's guilt of the capital offense beyond a reasonable doubt to a jury. The guilty plea may be considered in determining whether the state has met that burden of proof. The guilty plea shall have the effect of waiving all non-jurisdictional defects in the proceeding resulting in the conviction except the sufficiency of the evidence. A defendant convicted of a capital offense after pleading guilty to it shall be sentenced according to the provisions of Section 13A-5-43(d).



Section 13A-5-43 - Trial of capital offenses; discharge of defendant; lesser included offenses; sentencing.

(a) In the trial of a capital offense the jury shall first hear all the admissible evidence offered on the charge or charges against the defendant. It shall then determine whether the defendant is guilty of the capital offense or offenses with which he is charged or of any lesser included offense or offenses considered pursuant to Section 13A-5-41.

(b) If the defendant is found not guilty of the capital offense or offenses with which he is charged, and not guilty of any lesser included offense or offenses considered pursuant to Section 13A-5-41, the defendant shall be discharged.

(c) If the defendant is found not guilty of the capital offense or offenses with which he is charged, and is found guilty of a lesser included offense or offenses considered pursuant to Section 13A-5-41, sentence shall be determined and imposed as provided by law.

(d) If the defendant is found guilty of a capital offense or offenses with which he is charged and the defendant does not establish to the court by a preponderance of the evidence that he or she was under the age of 18 years at the time of the capital offense or offenses with which he or she is found guilty, the sentence shall be determined as provided in Sections 13A-5-45 through 13A-5-53.

(e) If the defendant is found guilty of a capital offense or offenses with which he or she is charged and the defendant establishes to the court by a preponderance of the evidence that he or she was under the age of 18 years at the time of the capital offense or offenses, the sentence shall be either life without the possibility of parole or, in the alternative, life, and the sentence shall be determined by the procedures set forth in the Alabama Rules of Criminal Procedure for judicially imposing sentences within the range set by statute without a jury, rather than as provided in Sections 13A-5-45 to 13A-5-53, inclusive. The judge shall consider all relevant mitigating circumstances.

If the defendant is sentenced to life on a capital offense, the defendant must serve a minimum of 30 years, day for day, prior to first consideration of parole.



Section 13A-5-43.1 - Life imprisonment for certain crimes by persons under 18 years of age.

Notwithstanding any other provision of law, if a defendant is found guilty of any non-homicide crime for which the only sentence provided by law is life imprisonment without the possibility of parole and that defendant proves by a preponderance of the evidence that he or she was under the age of 18 years at the time of the offense, the sentence shall be life imprisonment.



Section 13A-5-43.2 - Applicability of certain provisions to persons under 18 years of age.

Act 2016-360 shall apply to any person under the age of 18 years at the time an offense was committed who was sentenced to life without the possibility of parole under Section 13A-5-2, 13A-5-39, 13A-5-43, or 13A-6-2, whether the person is currently incarcerated or hereinafter convicted.



Section 13A-5-44 - Jury selection and separation; waiver by defendant of jury participation in sentence hearing.

(a) The selection of the jury for the trial of a capital case shall include the selection of at least two alternate jurors chosen according to procedures specified by law or court rule.

(b) The separation of the jury during the pendency of the trial of a capital case shall be governed by applicable law or court rule.

(c) Notwithstanding any other provision of law, the defendant with the consent of the state and with the approval of the court may waive the participation of a jury in the sentence hearing provided in Section 13A-5-46. Provided, however, before any such waiver is valid, it must affirmatively appear in the record that the defendant himself has freely waived his right to the participation of a jury in the sentence proceeding, after having been expressly informed of such right.



Section 13A-5-45 - Sentence hearing - Delay; statements and arguments; admissibility of evidence; burden of proof; mitigating and aggravating circumstances.

(a) Upon conviction of a defendant for a capital offense, the trial court shall conduct a separate sentence hearing to determine whether the defendant shall be sentenced to life imprisonment without parole or to death. The sentence hearing shall be conducted as soon as practicable after the defendant is convicted. Provided, however, if the sentence hearing is to be conducted before the trial judge without a jury or before the trial judge and a jury other than the trial jury, as provided elsewhere in this article, the trial court with the consent of both parties may delay the sentence hearing until it has received the pre-sentence investigation report specified in Section 13A-5-47(b). Otherwise, the sentence hearing shall not be delayed pending receipt of the pre-sentence investigation report.

(b) The state and the defendant shall be allowed to make opening statements and closing arguments at the sentence hearing. The order of those statements and arguments and the order of presentation of the evidence shall be the same as at trial.

(c) At the sentence hearing evidence may be presented as to any matter that the court deems relevant to sentence and shall include any matters relating to the aggravating and mitigating circumstances referred to in Sections 13A-5-49, 13A-5-51, and 13A-5-52. Evidence presented at the trial of the case may be considered insofar as it is relevant to the aggravating and mitigating circumstances without the necessity of re-introducing that evidence at the sentence hearing, unless the sentence hearing is conducted before a trial judge other than the one before whom the defendant was tried or a jury other than the trial jury before which the defendant was tried.

(d) Any evidence which has probative value and is relevant to sentence shall be received at the sentence hearing regardless of its admissibility under the exclusionary rules of evidence, provided that the defendant is accorded a fair opportunity to rebut any hearsay statements. This subsection shall not be construed to authorize the introduction of any evidence secured in violation of the Constitution of the United States or the State of Alabama.

(e) At the sentence hearing the state shall have the burden of proving beyond a reasonable doubt the existence of any aggravating circumstances. Provided, however, any aggravating circumstance which the verdict convicting the defendant establishes was proven beyond a reasonable doubt at trial shall be considered as proven beyond a reasonable doubt for purposes of the sentence hearing.

(f) Unless at least one aggravating circumstance as defined in Section 13A-5-49 exists, the sentence shall be life imprisonment without parole.

(g) The defendant shall be allowed to offer any mitigating circumstance defined in Sections 13A-5-51 and 13A-5-52. When the factual existence of an offered mitigating circumstance is in dispute, the defendant shall have the burden of interjecting the issue, but once it is interjected the state shall have the burden of disproving the factual existence of that circumstance by a preponderance of the evidence.



Section 13A-5-46 - Sentence hearing - Conducted before jury unless waived; trial jury to sit unless impossible or impracticable; separation of jury; instructions to jury; advisory verdicts; vote required; mistrial; waiver of right to advisory verdict.

(a) Unless both parties with the consent of the court waive the right to have the sentence hearing conducted before a jury as provided in Section 13A-5-44(c), it shall be conducted before a jury which shall return a verdict as provided by subsection (e) of this section. If both parties with the consent of the court waive the right to have the hearing conducted before a jury, the trial judge shall proceed to determine sentence without a verdict from a jury. Otherwise, the hearing shall be conducted before a jury as provided in the remaining subsections of this section.

(b) If the defendant was tried and convicted by a jury, the sentence hearing shall be conducted before that same jury unless it is impossible or impracticable to do so. If it is impossible or impracticable for the trial jury to sit at the sentence hearing, or if the case on appeal is remanded for a new sentence hearing before a jury, a new jury shall be impanelled to sit at the sentence hearing. The selection of that jury shall be according to the laws and rules governing the selection of a jury for the trial of a capital case.

(c) The separation of the jury during the pendency of the sentence hearing, and if the sentence hearing is before the same jury which convicted the defendant, the separation of the jury during the time between the guilty verdict and the beginning of the sentence hearing, shall be governed by the law and court rules applicable to the separation of the jury during the trial of a capital case.

(d) After hearing the evidence and the arguments of both parties at the sentence hearing, the jury shall be instructed on its function and on the relevant law by the trial judge. The jury shall then retire to deliberate concerning the verdict it is to return.

(e) After deliberation, the jury shall return a verdict as follows:

(1) If the jury determines that no aggravating circumstances as defined in Section 13A-5-49 exist, it shall return a verdict of life imprisonment without parole;

(2) If the jury determines that one or more aggravating circumstances as defined in Section 13A-5-49 exist but do not outweigh the mitigating circumstances, it shall return a verdict of life imprisonment without parole;

(3) If the jury determines that one or more aggravating circumstances as defined in Section 13A-5-49 exist and that they outweigh the mitigating circumstances, if any, it shall return a verdict of death.

(f) The decision of the jury to return a verdict recommending a sentence of life imprisonment without parole must be based on a vote of a majority of the jurors. The decision of the jury to recommend a sentence of death must be based on a vote of at least 10 jurors. The verdict of the jury must be in writing and must specify the vote.

(g) If the jury is unable to reach a verdict recommending a sentence, or for other manifest necessity, the trial court may declare a mistrial of the sentence hearing. Such a mistrial shall not affect the conviction. After such a mistrial or mistrials another sentence hearing shall be conducted before another jury, selected according to the laws and rules governing the selection of a jury for the trial of a capital case. Provided, however, that, subject to the provisions of Section 13A-5-44(c), after one or more mistrials both parties with the consent of the court may waive the right to have a verdict from a jury, in which event the issue of sentence shall be submitted to the trial court without a recommendation from a jury.



Section 13A-5-47 - Determination of sentence by court; presentence investigation report; presentation of arguments on aggravating and mitigating circumstances; court to enter written findings; court not bound by sentence recommended by jury.

(a) After the sentence hearing has been conducted, and after the jury has returned a verdict, or after such a verdict has been waived as provided in Section 13A-5-46(a) or Section 13A-5-46(g), the trial court shall impose sentence. Where the jury has returned a verdict of death, the court shall sentence the defendant to death. Where a sentence of death is not returned by the jury, the court shall sentence the defendant to life imprisonment without parole. This code section shall not affect a trial court's power to sentence in accordance with a guilty plea.

(b) Where the sentencing jury is waived pursuant to Section 13A-5-44 and before imposing sentence the trial court shall permit the parties to present arguments concerning the existence of aggravating and mitigating circumstances and the proper sentence to be imposed in the case. The order of the arguments shall be the same as at the trial of a case. The trial court, based upon evidence presented at trial and the evidence presented during the sentence hearing and any evidence submitted in connection with it, shall enter specific written findings concerning the existence or nonexistence of each aggravating circumstance enumerated in Section 13A-5-49, each mitigating circumstance enumerated in Section 13A-5-51, and any additional mitigating circumstances offered pursuant to Section 13A-5-52. The trial court shall also enter written findings of facts summarizing the crime and the defendant's participation in it. In deciding upon the sentence, the trial court shall determine whether the aggravating circumstances it finds to exist outweigh the mitigating circumstances it finds to exist.



Section 13A-5-47.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 11, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Sections 13A-5-45, 13A-5-46, and 13A-5-47 shall apply to any defendant who is charged with capital murder after April 11, 2017, and shall not apply retroactively to any defendant who has previously been convicted of capital murder and sentenced to death prior to April 11, 2017.



Section 13A-5-48 - Process of weighing aggravating and mitigating circumstances defined.

The process described in Sections 13A-5-46(e)(2), 13A-5- 46(e)(3) and Section 13A-5-47(e) of weighing the aggravating and mitigating circumstances to determine the sentence shall not be defined to mean a mere tallying of aggravating and mitigating circumstances for the purpose of numerical comparison. Instead, it shall be defined to mean a process by which circumstances relevant to sentence are marshalled and considered in an organized fashion for the purpose of determining whether the proper sentence in view of all the relevant circumstances in an individual case is life imprisonment without parole or death.



Section 13A-5-49 - Aggravating circumstances.

Aggravating circumstances shall be the following:

(1) The capital offense was committed by a person under sentence of imprisonment;

(2) The defendant was previously convicted of another capital offense or a felony involving the use or threat of violence to the person;

(3) The defendant knowingly created a great risk of death to many persons;

(4) The capital offense was committed while the defendant was engaged or was an accomplice in the commission of, or an attempt to commit, or flight after committing, or attempting to commit, rape, robbery, burglary or kidnapping;

(5) The capital offense was committed for the purpose of avoiding or preventing a lawful arrest or effecting an escape from custody;

(6) The capital offense was committed for pecuniary gain;

(7) The capital offense was committed to disrupt or hinder the lawful exercise of any governmental function or the enforcement of laws;

(8) The capital offense was especially heinous, atrocious, or cruel compared to other capital offenses;

(9) The defendant intentionally caused the death of two or more persons by one act or pursuant to one scheme or course of conduct; or

(10) The capital offense was one of a series of intentional killings committed by the defendant.



Section 13A-5-50 - Consideration of aggravating circumstances in sentence determination.

The fact that a particular capital offense as defined in Section 13A-5-40(a) necessarily includes one or more aggravating circumstances as specified in Section 13A-5-49 shall not be construed to preclude the finding and consideration of that relevant circumstance or circumstances in determining sentence. By way of illustration and not limitation, the aggravating circumstance specified in Section 13A-5-49(4) shall be found and considered in determining sentence in every case in which a defendant is convicted of the capital offenses defined in subdivisions (1) through (4) of subsection (a) of Section 13A-5-40.



Section 13A-5-51 - Mitigating circumstances - Generally.

Mitigating circumstances shall include, but not be limited to. the following:

(1) The defendant has no significant history of prior criminal activity;

(2) The capital offense was committed while the defendant was under the influence of extreme mental or emotional disturbance;

(3) The victim was a participant in the defendant's conduct or consented to it;

(4) The defendant was an accomplice in the capital offense committed by another person and his participation was relatively minor;

(5) The defendant acted under extreme duress or under the substantial domination of another person;

(6) The capacity of the defendant to appreciate the criminality of his conduct or to conform his conduct to the requirements of law was substantially impaired; and

(7) The age of the defendant at the time of the crime.



Section 13A-5-52 - Mitigating circumstances - Inclusion of defendant's character, record, etc.

In addition to the mitigating circumstances specified in Section 13A-5-51, mitigating circumstances shall include any aspect of a defendant's character or record and any of the circumstances of the offense that the defendant offers as a basis for a sentence of life imprisonment without parole instead of death, and any other relevant mitigating circumstance which the defendant offers as a basis for a sentence of life imprisonment without parole instead of death.



Section 13A-5-53 - Appellate review of death sentence; scope; remand; specific determinations to be made by court; authority of court following review.

(a) In any case in which the death penalty is imposed, in addition to reviewing the case for any error involving the conviction, the Alabama Court of Criminal Appeals, subject to review by the Alabama Supreme Court, shall also review the propriety of the death sentence. This review shall include the determination of whether any error adversely affecting the rights of the defendant was made in the sentence proceedings, whether the trial court's findings concerning the aggravating and mitigating circumstances were supported by the evidence, and whether death was the proper sentence in the case. If the court determines that an error adversely affecting the rights of the defendant was made in the sentence proceedings or that one or more of the trial court's findings concerning aggravating and mitigating circumstances were not supported by the evidence, it shall remand the case for new proceedings to the extent necessary to correct the error or errors. If the appellate court finds that no error adversely affecting the rights of the defendant was made in the sentence proceedings and that the trial court's findings concerning aggravating and mitigating circumstances were supported by the evidence, it shall proceed to review the propriety of the decision that death was the proper sentence.

(b) In determining whether death was the proper sentence in the case the Alabama Court of Criminal Appeals, subject to review by the Alabama Supreme Court, shall determine:

(1) Whether the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor;

(2) Whether an independent weighing of the aggravating and mitigating circumstances at the appellate level indicates that death was the proper sentence; and

(3) Whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.

(c) The Court of Criminal Appeals shall explicitly address each of the three questions specified in subsection (b) of this section in every case it reviews in which a sentence of death has been imposed.

(d) After performing the review specified in this section, the Alabama Court of Criminal Appeals, subject to review by the Alabama Supreme Court, shall be authorized to:

(1) Affirm the sentence of death;

(2) Set the sentence of death aside and remand to the trial court for correction of any errors occurring during the sentence proceedings and for imposition of the appropriate penalty after any new sentence proceedings that are necessary, provided that such errors shall not affect the determination of guilt and shall not preclude the imposition of a sentence of death where it is determined to be proper after any new sentence proceedings that are deemed necessary; or

(3) In cases in which the death penalty is deemed inappropriate under subdivision (b)(2) or (b)(3) of this section, set the sentence of death aside and remand to the trial court with directions that the defendant be sentenced to life imprisonment without parole.



Section 13A-5-54 - Appointment of experienced counsel for indigent defendants.

Each person indicted for an offense punishable under the provisions of this article who is not able to afford legal counsel must be provided with court appointed counsel having no less than five years' prior experience in the active practice of criminal law.



Section 13A-5-55 - Conviction and sentence of death subject to automatic review.

In all cases in which a defendant is sentenced to death, the judgment of conviction shall be subject to automatic review. The sentence of death shall be subject to review as provided in Section 13A-5-53.



Section 13A-5-56 - Supreme Court to promulgate indictment forms, verdict forms and jury instructions.

The Alabama Supreme Court shall promulgate pattern indictment forms for use in cases in which indictments charging offenses defined in Section 13A-5-40(a) are thereafter returned. The Alabama Supreme Court shall also promulgate pattern verdict forms and pattern jury instructions for the trial and sentencing aspects of cases tried thereafter under this article, insofar as such verdicts and instructions relate to the particularities of cases tried under this article.



Section 13A-5-57 - Application of article to conduct after effective date.

(a) This article applies only to conduct occurring after 12:01 A.M. on July 1, 1981. Conduct occurring before 12:01 A.M. on July 1, 1981 shall be governed by pre-existing law.

(b) Sections 13A-5-30 through 13A-5-38 are hereby repealed. All other laws or parts of laws in conflict with this article are hereby repealed. This repealer shall not affect the application of pre-existing law to conduct occurring before 12:01 A.M. on July 1, 1981.



Section 13A-5-58 - Interpretation of article.

This article shall be interpreted, and if necessary reinterpreted, to be constitutional.



Section 13A-5-59 - Application of article upon finding of unconstitutionality.

It is the intent of the Legislature that if the death penalty provisions of this article are declared unconstitutional and if the offensive provision or provisions cannot be reinterpreted so as to provide a constitutional death penalty, or if the death penalty is ever declared to be unconstitutional per se, that the defendants who have been sentenced to death under this article shall be re-sentenced to life imprisonment without parole. It is also the intent of the Legislature that in the event that the death penalty provisions of this article are declared unconstitutional and if they cannot be reinterpreted to provide a constitutional death penalty, or if the death penalty is ever declared to be unconstitutional per se, that defendants convicted thereafter for committing crimes specified in Section 13A-5-40(a) shall be sentenced to life imprisonment without parole.









Chapter 6 - OFFENSES INVOLVING DANGER TO THE PERSON.

Article 1 - Homicide.

Section 13A-6-1 - Definitions.

(a) As used in Article 1 and Article 2, the following terms shall have the meanings ascribed to them by this section:

(1) CRIMINAL HOMICIDE. Murder, manslaughter, or criminally negligent homicide.

(2) HOMICIDE. A person commits criminal homicide if he intentionally, knowingly, recklessly or with criminal negligence causes the death of another person.

(3) PERSON. The term, when referring to the victim of a criminal homicide or assault, means a human being, including an unborn child in utero at any stage of development, regardless of viability.

(b) Article 1 or Article 2 shall not apply to the death or injury to an unborn child alleged to be caused by medication or medical care or treatment provided to a pregnant woman when performed by a physician or other licensed health care provider.

Mistake, or unintentional error on the part of a licensed physician or other licensed health care provider or his or her employee or agent or any person acting on behalf of the patient shall not subject the licensed physician or other licensed health care provider or person acting on behalf of the patient to any criminal liability under this section.

Medical care or treatment includes, but is not limited to, ordering, dispensation or administration of prescribed medications and medical procedures.

(c) A victim of domestic violence or sexual assault may not be charged under Article 1 or Article 2 for the injury or death of an unborn child caused by a crime of domestic violence or rape perpetrated upon her.

(d) Nothing in Article 1 or Article 2 shall permit the prosecution of (1) any person for conduct relating to an abortion for which the consent of the pregnant woman or a person authorized by law to act on her behalf has been obtained or for which consent is implied by law or (2) any woman with respect to her unborn child.

(e) Nothing in this section shall make it a crime to perform or obtain an abortion that is otherwise legal. Nothing in this section shall be construed to make an abortion legal which is not otherwise authorized by law.



Section 13A-6-2 - Murder.

(a) A person commits the crime of murder if he or she does any of the following:

(1) With intent to cause the death of another person, he or she causes the death of that person or of another person.

(2) Under circumstances manifesting extreme indifference to human life, he or she recklessly engages in conduct which creates a grave risk of death to a person other than himself or herself, and thereby causes the death of another person.

(3) He or she commits or attempts to commit arson in the first degree, burglary in the first or second degree, escape in the first degree, kidnapping in the first degree, rape in the first degree, robbery in any degree, sodomy in the first degree, aggravated child abuse under Section 26-15-3.1, or any other felony clearly dangerous to human life and, in the course of and in furtherance of the crime that he or she is committing or attempting to commit, or in immediate flight therefrom, he or she, or another participant if there be any, causes the death of any person.

(4) He or she commits the crime of arson and a qualified governmental or volunteer firefighter or other public safety officer dies while performing his or her duty resulting from the arson.

(b) A person does not commit murder under subdivisions (a)(1) or (a)(2) of this section if he or she was moved to act by a sudden heat of passion caused by provocation recognized by law, and before there had been a reasonable time for the passion to cool and for reason to reassert itself. The burden of injecting the issue of killing under legal provocation is on the defendant, but this does not shift the burden of proof. This subsection does not apply to a prosecution for, or preclude a conviction of, manslaughter or other crime.

(c) Murder is a Class A felony; provided, that the punishment for murder or any offense committed under aggravated circumstances by a person 18 years of age or older, as provided by Article 2 of Chapter 5 of this title, is death or life imprisonment without parole, which punishment shall be determined and fixed as provided by Article 2 of Chapter 5 of this title or any amendments thereto. The punishment for murder or any offense committed under aggravated circumstances by a person under the age of 18 years, as provided by Article 2 of Chapter 5, is either life imprisonment without parole, or life, which punishment shall be determined and fixed as provided by Article 2 of Chapter 5 of this title or any amendments thereto and the applicable Alabama Rules of Criminal Procedure.

If the defendant is sentenced to life on a capital offense, the defendant must serve a minimum of 30 years, day for day, prior to first consideration of parole.



Section 13A-6-3 - Manslaughter.

(a) A person commits the crime of manslaughter if:

(1) He recklessly causes the death of another person, or

(2) He causes the death of another person under circumstances that would constitute murder under Section 13A-6-2; except, that he causes the death due to a sudden heat of passion caused by provocation recognized by law, and before a reasonable time for the passion to cool and for reason to reassert itself.

(b) Manslaughter is a Class B felony.



Section 13A-6-4 - Criminally negligent homicide.

(a) A person commits the crime of criminally negligent homicide if he or she causes the death of another person by criminal negligence.

(b) The jury may consider statutes and ordinances regulating the actor's conduct in determining whether the actor is culpably negligent under subsection (a).

(c) Criminally negligent homicide is a Class A misdemeanor, except in cases in which the criminally negligent homicide is caused by the driver or operator of a vehicle or vessel who is driving or operating the vehicle or vessel in violation of Section 32-5A-191 or 32-5A-191.3; in these cases, criminally negligent homicide is a Class C felony.






Article 2 - Assaults.

Section 13A-6-20 - Assault in the first degree.

(a) A person commits the crime of assault in the first degree if:

(1) With intent to cause serious physical injury to another person, he or she causes serious physical injury to any person by means of a deadly weapon or a dangerous instrument; or

(2) With intent to disfigure another person seriously and permanently, or to destroy, amputate, or disable permanently a member or organ of the body of another person, he or she causes such an injury to any person; or

(3) Under circumstances manifesting extreme indifference to the value of human life, he or she recklessly engages in conduct which creates a grave risk of death to another person, and thereby causes serious physical injury to any person; or

(4) In the course of and in furtherance of the commission or attempted commission of arson in the first degree, burglary in the first or second degree, escape in the first degree, kidnapping in the first degree, rape in the first degree, robbery in any degree, sodomy in the first degree or any other felony clearly dangerous to human life, or of immediate flight therefrom, he or she causes a serious physical injury to another person; or

(5) While driving under the influence of alcohol or a controlled substance or any combination thereof in violation of Section 32-5A-191 or 32-5A-191.3, he or she causes serious physical injury to the person of another with a vehicle or vessel.

(b) Assault in the first degree is a Class B felony.



Section 13A-6-21 - Assault in the second degree.

(a) A person commits the crime of assault in the second degree if the person does any of the following:

(1) With intent to cause serious physical injury to another person, he or she causes serious physical injury to any person.

(2) With intent to cause physical injury to another person, he or she causes physical injury to any person by means of a deadly weapon or a dangerous instrument.

(3) He or she recklessly causes serious physical injury to another person by means of a deadly weapon or a dangerous instrument.

(4) With intent to prevent a peace officer, as defined in Section 36-21-60, a detention or correctional officer at any municipal or county jail or state penitentiary, emergency medical personnel, a utility worker, or a firefighter from performing a lawful duty, he or she intends to cause physical injury and he or she causes physical injury to any person. For the purpose of this subdivision, a person who is a peace officer who is employed or under contract while off duty by a private or public entity is a peace officer performing a lawful duty when the person is working in his or her approved uniform while off duty with the approval of his or her employing law enforcement agency. Provided, however, that nothing contained herein shall be deemed or construed as amending, modifying, or extending the classification of a peace officer as off-duty for workers compensation purposes or any other benefits to which a peace officer may otherwise be entitled to under law when considered on-duty. Additionally, nothing contained herein shall be deemed or construed as amending, modifying, or extending the tort liability of any municipality as a result of any action or inaction on the part of an off-duty police officer.

(5) With intent to cause physical injury to a teacher or to an employee of a public educational institution during or as a result of the performance of his or her duty, he or she causes physical injury to any person.

(6) With intent to cause physical injury to a health care worker, including a nurse, physician, technician, or any other person employed by or practicing at a hospital as defined in Section 22-21-20; a county or district health department; a long-term care facility; or a physician's office, clinic, or outpatient treatment facility during the course of or as a result of the performance of the duties of the health care worker or other person employed by or practicing at the hospital; the county or district health department; any health care facility owned or operated by the State of Alabama; the long-term care facility; or the physician's office, clinic, or outpatient treatment facility; he or she causes physical injury to any person. This subdivision shall not apply to assaults by patients who are impaired by medication or to assaults on home health care workers while they are in private residences.

(7) For a purpose other than lawful medical or therapeutic treatment, he or she intentionally causes stupor, unconsciousness, or other physical or mental impairment or injury to another person by administering to him or her, without his or her consent, a drug, substance or preparation capable of producing the intended harm.

(b) Assault in the second degree is a Class C felony.

(c) For the purposes of this section, utility worker means any person who is employed by an entity that owns, operates, leases, or controls any plant, property, or facility for the generation, transmission, manufacture, production, supply, distribution, sale, storage, conveyance, delivery, or furnishing to or for the public of electricity, natural or manufactured gas, water, steam, sewage, or telephone service, including two or more utilities rendering joint service.



Section 13A-6-22 - Assault in the third degree.

(a) A person commits the crime of assault in the third degree if:

(1) With intent to cause physical injury to another person, he causes physical injury to any person; or

(2) He recklessly causes physical injury to another person; or

(3) With criminal negligence he causes physical injury to another person by means of a deadly weapon or a dangerous instrument; or

(4) With intent to prevent a peace officer from performing a lawful duty, he causes physical injury to any person.

(b) Assault in the third degree is a Class A misdemeanor.



Section 13A-6-23 - Menacing.

(a) A person commits the crime of menacing if, by physical action, he intentionally places or attempts to place another person in fear of imminent serious physical injury.

(b) Menacing is a Class B misdemeanor.



Section 13A-6-24 - Reckless endangerment.

(a) A person commits the crime of reckless endangerment if he recklessly engages in conduct which creates a substantial risk of serious physical injury to another person.

(b) Reckless endangerment is a Class A misdemeanor.



Section 13A-6-25 - Criminal coercion.

(a) A person commits the crime of criminal coercion if, without legal authority, he threatens to confine, restrain or to cause physical injury to the threatened person or another, or to damage the property or reputation of the threatened person or another with intent thereby to induce the threatened person or another against his will to do an unlawful act or refrain from doing a lawful act.

(b) Criminal coercion is a Class A misdemeanor.



Section 13A-6-26 - Compelling streetgang membership.

(a) For purposes of this section, the term "streetgang" means any combination, confederation, alliance, network, conspiracy, understanding, or other similar arrangement in law or in fact, of three or more persons that, through its membership or through the agency of any member, engages in a course or pattern of criminal activity.

(b) A person who expressly or by implication threatens to do bodily harm or does bodily harm to a person, a family member or a friend of the person, or any other person, or uses any other unlawful criminal means to solicit or cause any person to join or remain in a streetgang is guilty of the crime of compelling streetgang membership.

(c) The crime of compelling streetgang membership is a Class C felony.

(d) Notwithstanding subsection (c), the crime of compelling streetgang membership is a Class A felony if the defendant is over the age of 18 years and the other person is under the age of 18 years.

(e) This section shall not be construed to repeal other criminal laws. Whenever conduct proscribed by this section is also proscribed by any other provision of law, the provision which carries the more serious penalty shall apply.



Section 13A-6-27 - Use of pepper spray, etc.

(a) The crime of criminal use of a defense spray is committed if the perpetrator uses a defense spray including, but not limited to pepper spray, foam and any other self-defense chemical spray against another person in the commission of a crime or against a law enforcement officer while the law enforcement officer is performing his or her official duties.

(b) Criminal use of a defense spray is a Class C felony.



Section 13A-6-28 - Cross or American flag burning.

(a) A person commits the crime of cross or the American flag burning if he or she, with the intent to intimidate any person or group of persons, burns, or causes to be burned, a cross or the American flag on the property of another, a highway, or other public place.

(b) As used in this section, "intent to intimidate" means the intent to place a person or a group of persons in fear of bodily harm.

(c) The crime of cross or the American flag burning is a Class C felony.



Section 13A-6-29 - Administration of medication by owner, operator, or employee of licensed or statutorily exempt child care facility.

(a) As used in this section, the following terms shall have the following meanings:

(1) MEDICALLY PRESCRIBED. In accordance with a physician's prescription or in accordance with age-appropriate directions for the over-the-counter medication.

(2) NEAR FATALITY. An act that, as certified by a physician, places the child in serious or critical condition.

(b) There is established the crime of administration of medication by the owner, operator, or employee of a licensed or statutorily exempt child care facility with the intent to drug the child or alter the child's behavior beyond what is medically prescribed or with the reckless disregard for the health, safety, and welfare of the child.

(c) A violation of subsection (b) is punishable as follows:

(1) A violation which does not cause or contributes to the death, near fatality, dismemberment, or permanent disability of a child is a Class C felony.

(2) A violation which causes a near fatality, dismemberment, or permanent disability of a child is a Class B felony.

(3) A violation which causes the death of a child is a Class A felony.






Article 3 - Kidnapping, Unlawful Imprisonment and Related Offenses.

Section 13A-6-40 - Definitions.

The following definitions apply in this article:

(1) RESTRAIN. To intentionally or knowingly restrict a person's movements unlawfully and without consent, so as to interfere substantially with his liberty by moving him from one place to another, or by confining him either in the place where the restriction commences or in a place to which he has been moved. Restraint is "without consent" if it is accomplished by:

a. Physical force, intimidation or deception, or

b. Any means, including acquiescence of the victim, if he is a child less than 16 years old or an incompetent person and the parent, guardian or other person or institution having lawful control or custody of him has not acquiesced in the movement or confinement.

(2) ABDUCT. To restrain a person with intent to prevent his liberation by either:

a. Secreting or holding him in a place where he is not likely to be found, or

b. Using or threatening to use deadly physical force.

(3) RELATIVE. A parent or stepparent, ancestor, sibling, uncle or aunt or other lawful custodian, including an adoptive relative of the same degree through marriage or adoption.



Section 13A-6-41 - Unlawful imprisonment in the first degree.

(a) A person commits the crime of unlawful imprisonment in the first degree if he restrains another person under circumstances which expose the latter to a risk of serious physical injury.

(b) Unlawful imprisonment in the first degree is a Class A misdemeanor.



Section 13A-6-42 - Unlawful imprisonment in the second degree.

(a) A person commits the crime of unlawful imprisonment in the second degree if he restrains another person.

(b) A person does not commit a crime under this section if:

(1) The person restrained is a child less than 18 years old, and

(2) The actor is a relative of the child, and

(3) The actor's sole purpose is to assume lawful control of the child.

The burden of injecting the issue is on the defendant, but this does not shift the burden of proof.

(c) Unlawful imprisonment in the second degree is a Class C misdemeanor.



Section 13A-6-43 - Kidnapping in the first degree.

(a) A person commits the crime of kidnapping in the first degree if he abducts another person with intent to

(1) Hold him for ransom or reward; or

(2) Use him as a shield or hostage; or

(3) Accomplish or aid the commission of any felony or flight therefrom; or

(4) Inflict physical injury upon him, or to violate or abuse him sexually; or

(5) Terrorize him or a third person; or

(6) Interfere with the performance of any governmental or political function.

(b) A person does not commit the crime of kidnapping in the first degree if he voluntarily releases the victim alive, and not suffering from serious physical injury, in a safe place prior to apprehension. The burden of injecting the issue of voluntary safe release is on the defendant, but this does not shift the burden of proof. This subsection does not apply to a prosecution for or preclude a conviction of kidnapping in the second degree or any other crime.

(c) Kidnapping in the first degree is a Class A felony.



Section 13A-6-44 - Kidnapping in the second degree.

(a) A person commits the crime of kidnapping in the second degree if he abducts another person.

(b) A person does not commit a crime under this section if:

(1) The abduction is not coupled with intent to use or to threaten to use deadly force,

(2) The actor is a relative of the person abducted, and

(3) The actor's sole purpose is to assume lawful control of that person.

The burden of injecting the issue of defense under this subsection is on the defendant, but this does not shift the burden of proof.

(c) Kidnapping in the second degree is a Class B felony.



Section 13A-6-45 - Interference with custody.

(a) A person commits the crime of interference with custody if he knowingly takes or entices:

(1) Any child under the age of 18 from the lawful custody of its parent, guardian or other lawful custodian, or

(2) Any committed person from the lawful custody of its parent, guardian or other lawful custodian. "Committed person" means, in addition to anyone committed under judicial warrant, any neglected, dependent or delinquent child, mentally defective or insane person or any other incompetent person entrusted to another's custody by authority of law.

(b) A person does not commit a crime under this section if the actor's sole purpose is to assume lawful control of the child.

The burden of injecting the issue is on the defendant, but this does not shift the burden of proof.

(c) Interference with custody is a Class C felony.






Article 4 - Sexual Offenses.

Section 13A-6-60 - Definitions.

The following definitions apply in this article:

(1) SEXUAL INTERCOURSE. Such term has its ordinary meaning and occurs upon any penetration, however slight; emission is not required.

(2) DEVIATE SEXUAL INTERCOURSE. Any act of sexual gratification between persons not married to each other involving the sex organs of one person and the mouth or anus of another.

(3) SEXUAL CONTACT. Any touching of the sexual or other intimate parts of a person not married to the actor, done for the purpose of gratifying the sexual desire of either party.

(4) FEMALE. Any female person.

(5) MENTALLY DEFECTIVE. Such term means that a person suffers from a mental disease or defect which renders him incapable of appraising the nature of his conduct.

(6) MENTALLY INCAPACITATED. Such term means that a person is rendered temporarily incapable of appraising or controlling his conduct owing to the influence of a narcotic or intoxicating substance administered to him without his consent, or to any other incapacitating act committed upon him without his consent.

(7) PHYSICALLY HELPLESS. Such term means that a person is unconscious or for any other reason is physically unable to communicate unwillingness to an act.

(8) FORCIBLE COMPULSION. Physical force that overcomes earnest resistance or a threat, express or implied, that places a person in fear of immediate death or serious physical injury to himself or another person.



Section 13A-6-61 - Rape in the first degree.

(a) A person commits the crime of rape in the first degree if:

(1) He or she engages in sexual intercourse with a member of the opposite sex by forcible compulsion; or

(2) He or she engages in sexual intercourse with a member of the opposite sex who is incapable of consent by reason of being physically helpless or mentally incapacitated; or

(3) He or she, being 16 years or older, engages in sexual intercourse with a member of the opposite sex who is less than 12 years old.

(b) Rape in the first degree is a Class A felony.



Section 13A-6-62 - Rape in the second degree.

(a) A person commits the crime of rape in the second degree if:

(1) Being 16 years old or older, he or she engages in sexual intercourse with a member of the opposite sex less than 16 and more than 12 years old; provided, however, the actor is at least two years older than the member of the opposite sex.

(2) He or she engages in sexual intercourse with a member of the opposite sex who is incapable of consent by reason of being mentally defective.

(b) Rape in the second degree is a Class B felony.



Section 13A-6-63 - Sodomy in the first degree.

(a) A person commits the crime of sodomy in the first degree if:

(1) He engages in deviate sexual intercourse with another person by forcible compulsion; or

(2) He engages in deviate sexual intercourse with a person who is incapable of consent by reason of being physically helpless or mentally incapacitated; or

(3) He, being 16 years old or older, engages in deviate sexual intercourse with a person who is less than 12 years old.

(b) Sodomy in the first degree is a Class A felony.



Section 13A-6-64 - Sodomy in the second degree.

(a) A person commits the crime of sodomy in the second degree if:

(1) He, being 16 years old or older, engages in deviate sexual intercourse with another person less than 16 and more than 12 years old.

(2) He engages in deviate sexual intercourse with a person who is incapable of consent by reason of being mentally defective.

(b) Sodomy in the second degree is a Class B felony.



Section 13A-6-65 - Sexual misconduct.

(a) A person commits the crime of sexual misconduct if:

(1) Being a male, he engages in sexual intercourse with a female without her consent, under circumstances other than those covered by Sections 13A-6-61 and 13A-6-62; or with her consent where consent was obtained by the use of any fraud or artifice; or

(2) Being a female, she engages in sexual intercourse with a male without his consent; or

(3) He or she engages in deviate sexual intercourse with another person under circumstances other than those covered by Sections 13A-6-63 and 13A-6-64. Consent is no defense to a prosecution under this subdivision.

(b) Sexual misconduct is a Class A misdemeanor.



Section 13A-6-65.1 - Sexual torture.

(a) A person commits the crime of sexual torture:

(1) By penetrating the vagina or anus or mouth of another person with an inanimate object by forcible compulsion with the intent to sexually torture or to sexually abuse.

(2) By penetrating the vagina or anus or mouth of a person who is incapable of consent by reason of physical helplessness or mental incapacity with an inanimate object, with the intent to sexually torture or to sexually abuse.

(3) By penetrating the vagina or anus or mouth of a person who is less than 12 years old with an inanimate object, by a person who is 16 years old or older with the intent to sexually torture or to sexually abuse.

(b) The crime of sexual torture is a Class A felony.



Section 13A-6-66 - Sexual abuse in the first degree.

(a) A person commits the crime of sexual abuse in the first degree if:

(1) He subjects another person to sexual contact by forcible compulsion; or

(2) He subjects another person to sexual contact who is incapable of consent by reason of being physically helpless or mentally incapacitated.

(b) Sexual abuse in the first degree is a Class C felony.



Section 13A-6-67 - Sexual abuse in the second degree.

(a) A person commits the crime of sexual abuse in the second degree if:

(1) He subjects another person to sexual contact who is incapable of consent by reason of some factor other than being less than 16 years old; or

(2) He, being 19 years old or older, subjects another person to sexual contact who is less than 16 years old, but more than 12 years old.

(b) Sexual abuse in second degree is a Class A misdemeanor, except that if a person commits a second or subsequent offense of sexual abuse in the second degree within one year of another sexual offense, the offense is a Class C felony.



Section 13A-6-68 - Indecent exposure.

(a) A person commits the crime of indecent exposure if, with intent to arouse or gratify sexual desire of himself or of any person other than his spouse, he exposes his genitals under circumstances in which he knows his conduct is likely to cause affront or alarm in any public place or on the private premises of another or so near thereto as to be seen from such private premises.

(b) Indecent exposure is a Class A misdemeanor except a third or subsequent conviction shall be a Class C felony.



Section 13A-6-69 - Enticing child to enter vehicle, house, etc., for immoral purposes.

(a) It shall be unlawful for any person with lascivious intent to entice, allure, persuade, or invite, or attempt to entice, allure, persuade, or invite, any child under 16 years of age to enter any vehicle, room, house, office, or other place for the purpose of proposing to such child the performance of an act of sexual intercourse or an act which constitutes the offense of sodomy or for the purpose of proposing the fondling or feeling of the sexual or genital parts of such child or the breast of such child, or for the purpose of committing an aggravated assault on such child, or for the purpose of proposing that such child fondle or feel the sexual or genital parts of such person.

(b) A violation of this section is a Class C felony.



Section 13A-6-69.1 - Sexual abuse of a child less than 12 years old.

(a) A person commits the crime of sexual abuse of a child less than 12 years old if he or she, being 16 years old or older, subjects another person who is less than 12 years old to sexual contact.

(b) Sexual abuse of a child less than 12 years old is a Class B felony.



Section 13A-6-70 - Lack of consent.

(a) Whether or not specifically stated, it is an element of every offense defined in this article, with the exception of subdivision (a)(3) of Section 13A-6-65, that the sexual act was committed without consent of the victim.

(b) Lack of consent results from:

(1) Forcible compulsion; or

(2) Incapacity to consent; or

(3) If the offense charged is sexual abuse, any circumstances, in addition to forcible compulsion or incapacity to consent, in which the victim does not expressly or impliedly acquiesce in the actor's conduct.

(c) A person is deemed incapable of consent if he is:

(1) Less than 16 years old; or

(2) Mentally defective; or

(3) Mentally incapacitated; or

(4) Physically helpless.



Section 13A-6-71 - Foster parent engaging in a sex act, etc., with a foster child.

(a) A person commits the crime of engaging in a sex act with a foster child if he or she is a foster parent and engages in sexual intercourse, as defined by Section 13A-6-60(1), or deviant sexual intercourse, as defined by Section 13A-6-60(2), with a foster child under the age of 19 years who is under his or her care or supervision. Engaging in a sex act with a foster child is a Class B felony.

(b) A person commits the crime of engaging in a sexual contact with a foster child if he or she is a foster parent and engages in a sexual contact, pursuant to Section 13A-6-60(3), with a foster child under the age of 19 years who is under his or her care or supervision. Engaging in sexual contact with a foster child is a Class C felony.

(c) A person commits the crime of soliciting a sex act or sexual contact with a foster child if he or she is a foster parent and solicits, persuades, encourages, harasses, or entices a foster child under the age of 19 to engage in a sex act including, but not limited to, sexual intercourse, as defined by Section 13A-6-30(1), deviate sexual intercourse, as defined by Section 13A-6-30(2), or sexual contact, as defined by Section 13A-6-30(3). The crime of soliciting a sex act or sexual contact with a foster child is a Class A misdemeanor.

(d) Consent is not a defense to a charge under subsections (a), (b), or (c).

(e) For the purposes of this section a foster parent is an individual approved or licensed by the Department of Human Resources or other child placing agencies who provides care and supervision to a foster child under the temporary or permanent custody of the department.






Article 4A - Sexual Offenses by School Employees Involving a Student.

Section 13A-6-80 - Applicability; definitions.

(a) For purposes of this article, school employee includes a teacher, school administrator, student teacher, safety or resource officer, coach, adult volunteer in a position of authority or any other school employee who has contact with a student in his or her official capacity as a school employee.

(b) For purposes of this article, a student is defined as any person under the age of 19 years enrolled or attending classes in a licensed or accredited public, private, or church school that offers instruction in grades K-12, regardless of whether school is in session.



Section 13A-6-81 - School employee engaging in a sex act with a student under the age of 19 years.

(a) A person commits the crime of a school employee engaging in a sex act with a student under the age of 19 years if he or she is a school employee and engages in sexual intercourse as defined by Section 13A-6-60(1) or deviant sexual intercourse as defined by 13A-6-60(2) with a student, regardless of whether the student is male or female. Consent is not a defense to a charge under this section.

(b) The crime of a school employee engaging in a sex act with a student is a Class B felony.



Section 13A-6-82 - School employee having sexual contact with a student under the age of 19 years.

(a) A person commits the crime of a school employee having sexual contact with a student under the age of 19 years if he or she is a school employee and engages in sexual contact, as defined by Section 13A-6-60(3), with a student, regardless of whether the student is male or female. Consent is not a defense to a charge under this section. The crime of a school employee having sexual contact with a student is a Class C felony.

(b) A person commits the crime of a school employee soliciting a sex act with a student under the age of 19 years if he or she is a school employee and solicits, persuades, encourages, harasses, or entices a student to engage in a sex act including, but not limited to, sexual intercourse, as defined by Section 13A-6-30(1), deviate sexual intercourse, as defined by Section 13A-6-30(2), or sexual contact, as defined by Section 13A-6-30(3). The crime of soliciting a student to perform a sex act is a Class A misdemeanor.



Section 13A-6-82.1 - School employee distributing obscene material to a student.

(a) A person commits the crime of school employee distributing obscene material to a student if he or she is a school employee and distributes or transmits, by any means, obscene matter that depicts sexual intercourse, sexual excitement, masturbation, breast nudity, genital nudity, or other sexual conduct to a student.

(b) A school employee distributing obscene material to a student is a Class A misdemeanor.



Section 13A-6-83 - Paid administrative leave; disciplinary action.

A school employee charged with the crime of engaging in a sex act or deviant sexual intercourse with a student or the crime of having sexual contact with a student may be placed on paid administrative leave while the charge is adjudicated. Upon the adjudication of the charge, further disciplinary action may be taken in accordance with the Teacher Tenure Act, Chapter 24 of Title 16, the Teacher Accountability Act, Chapter 24 of Title 16, or the Fair Dismissal Act, Article 4 of Chapter 26 of Title 36, whichever is applicable.






Article 5 - Stalking and Aggravated Stalking.

Section 13A-6-90 - Stalking in the first degree.

(a) A person who intentionally and repeatedly follows or harasses another person and who makes a threat, either expressed or implied, with the intent to place that person in reasonable fear of death or serious bodily harm is guilty of the crime of stalking in the first degree.

(b) The crime of stalking in the first degree is a Class C felony.



Section 13A-6-90.1 - Stalking in the second degree.

(a) A person who, acting with an improper purpose, intentionally and repeatedly follows, harasses, telephones, or initiates communication, verbally, electronically, or otherwise, with another person, any member of the other person's immediate family, or any third party with whom the other person is acquainted, and causes material harm to the mental or emotional health of the other person, or causes such person to reasonably fear that his or her employment, business, or career is threatened, and the perpetrator was previously informed to cease that conduct is guilty of the crime of stalking in the second degree.

(b) The crime of stalking in the second degree is a Class B misdemeanor.



Section 13A-6-91 - Aggravated stalking in the first degree.

(a) A person who violates the provisions of Section 13A-6-90(a) and whose conduct in doing so also violates any court order or injunction is guilty of the crime of aggravated stalking in the first degree.

(b) The crime of aggravated stalking in the first degree is a Class B felony.



Section 13A-6-91.1 - Aggravated stalking in the second degree.

(a) A person who violates the provisions of Section 13A-6-90.1 and whose conduct in doing so also violates any court order or injunction is guilty of the crime of aggravated stalking in the second degree.

(b) The crime of aggravated stalking in the second degree is a Class C felony.



Section 13A-6-92 - Definitions.

As used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise.

(a) COURSE OF CONDUCT.A pattern of conduct composed of a series of acts over a period of time which evidences a continuity of purpose.

(b) CREDIBLE THREAT. A threat, expressed or implied, made with the intent and the apparent ability to carry out the threat so as to cause the person who is the target of the threat to fear for his or her safety or the safety of a family member and to cause reasonable mental anxiety, anguish, or fear.

(c) HARASSES. Engages in an intentional course of conduct directed at a specified person which alarms or annoys that person, or interferes with the freedom of movement of that person, and which serves no legitimate purpose. The course of conduct must be such as would cause a reasonable person to suffer substantial emotional distress, and must actually cause substantial emotional distress. Constitutionally protected conduct is not included within the definition of this term.



Section 13A-6-93 - Relationship to other laws.

This article shall not be construed to repeal other criminal laws. Whenever conduct prescribed by any provision of this article is also prescribed by any other provision of law, the provision which carries the more serious penalty shall be applied.



Section 13A-6-94 - Article construed to sustain constitutionality.

This article shall be construed and, if necessary, reconstrued to sustain its constitutionality.






Article 6 - Sex Offenses By Computer Use Involving a Child.

Section 13A-6-110 - Soliciting a child by computer.

Repealed by Act 2009-745, p. 2233, §9, effective May 22, 2009.



Section 13A-6-111 - Transmitting obscene material to a child by computer.

(a) A person is guilty of transmitting obscene material to a child if the person transmits, by means of any computer communication system allowing the input, output, examination, or transfer of computer programs from one computer to another, material which, in whole or in part, depicts actual or simulated nudity, sexual conduct, or sadomasochistic abuse, for the purpose of initiating or engaging in sexual acts with the child.

(b) For purposes of determining jurisdiction, the offense is committed in this state if the transmission that constitutes the offense either originates in this state or is received in this state.

(c) A person charged under this section shall be tried as an adult and the record of the proceeding shall not be sealed nor subject to expungement.

(d) Transmitting obscene material of engaging in sexual intercourse, sodomy, or to engage in a sexual performance, obscene sexual performance, or sexual conduct for his or her benefit to a child is a Class B felony.



Section 13A-6-112 - No violation of article.

No person shall be held to have violated this article solely for providing access or connection to or from a facility, system, or network not under the control of the person, including transmission, downloading, intermediate storage, access software, or other related capabilities that are incidental to providing access or connection that do not include the creation of the communication unless:

(1) The person is a conspirator with an entity actively involved in the creation of the obscene material.

(2) The person knowingly distributed a communication that violates this article.

(3) The person knowingly advertises the availability of the communication.

(4) The person knowingly provides access or connection to a facility, system, or network engaged in the violation of this article that is owned or controlled by the person.



Section 13A-6-113 - No liability for employer.

No employer shall be held liable under this article for the action of an employee or agent unless the conduct of the employee or agent is within the scope of his or her employment or agency and the employer having knowledge of the conduct, authorizes or ratifies the conduct or recklessly disregards the conduct.






Article 6A - Solicitation of Children by Electronic Means.

Section 13A-6-120 - Definitions.

For the purposes of this article, a child is defined as a person under 16 years of age.



Section 13A-6-121 - Facilitating solicitation of unlawful sexual conduct with a child.

A person who knowingly compiles, enters into, or transmits by use of computer or otherwise; makes, prints, publishes, or reproduces by computerized or other means; knowingly causes or allows to be entered into or transmitted by use of computer or otherwise; or buys, sells, receives, exchanges, or disseminates any notice, statement, or advertisement of any child's name, telephone number, place of residence, other geographical location, physical characteristics, or other descriptive or identifying information for the purpose of facilitating, encouraging, offering, or soliciting unlawful sexual conduct of or with any child, or the visual depiction of such conduct, is guilty of facilitating solicitation of unlawful sexual conduct with a child. Any person who violates this section commits a Class C felony.



Section 13A-6-122 - Electronic solicitation of a child.

In addition to the provisions of Section 13A-6-69, a person who, knowingly, entices, induces, persuades, seduces, prevails, advises, coerces, lures, or orders, or attempts to entice, induce, persuade, seduce, prevail, advise, coerce, lure, or order, by means of a computer, on-line service, Internet service, Internet bulletin board service, weblog, cellular phone, video game system, personal data assistant, telephone, facsimile machine, camera, universal serial bus drive, writable compact disc, magnetic storage device, floppy disk, or any other electronic communication or storage device, a child who is at least three years younger than the defendant, or another person believed by the defendant to be a child at least three years younger than the defendant to meet with the defendant or any other person for the purpose of engaging in sexual intercourse, deviate sexual intercourse, sexual contact, sexual performance, obscene sexual performance, sexual conduct, or genital mutilation or directs a child to engage in sexual intercourse, deviate sexual intercourse, sexual contact, sexual performance, obscene sexual performance, sexual conduct, or genital mutilation, is guilty of electronic solicitation of a child. Any person who violates this section commits a Class B felony.



Section 13A-6-123 - Facilitating the on-line solicitation of a child.

Any owner or operator of a computer on-line service, weblog, Internet service, or Internet bulletin board service, who knowingly aids and abets another person or who, with the purpose of facilitating or encouraging the on-line solicitation of the child, permits any person to use the service to commit a violation of this article is guilty of facilitating the on-line solicitation of a child. Any person who violates this section commits a Class B felony.



Section 13A-6-124 - Traveling to meet a child for an unlawful sex act.

Any person who travels either within this state, to this state, or from this state by any means, who attempts to do so, or who knowingly causes another to do so or to attempt to do so for the purpose of engaging in any unlawful sex act with a child, including sexual intercourse, sodomy, a sexual performance, obscene sexual performance, or other sexual conduct for his or her benefit or for the benefit of another shall be guilty of traveling to meet a child for an unlawful sex act. Any person who violates this section commits a Class A felony. Notwithstanding any law to the contrary, a conviction under this section shall be considered a criminal sex offense under Section 15-20-21.



Section 13A-6-125 - Facilitating the travel of a child for an unlawful sex act.

Any person who facilitates, arranges, provides, or pays for the transport of a child for the purposes of engaging in an unlawful sex act with a child, including sexual intercourse, sodomy, a sexual performance, obscene sexual performance, or other sexual conduct for his or her benefit or for the benefit of another shall be guilty of facilitating the transport of a child for an unlawful sex act. Any person who violates this section commits a Class A felony.



Section 13A-6-126 - Jurisdiction.

For purposes of determining jurisdiction of this article, the offense is committed in this state if any of the acts committed under Sections 13A-6-121, 13A-6-122, or 13A-6-123 either originate in or are received in this state. The purpose of this section is to confer jurisdiction upon the courts of this state to the maximum extent allowable under the Constitution of the United States of America and the Constitution of Alabama of 1901.



Section 13A-6-127 - Defenses.

(a) It shall not be a defense to prosecution under this article:

(1) That an undercover operative or law enforcement officer was involved in the detection and investigation of an offense; or

(2) That a meeting as described in this article did not occur.

(b) An owner or operator of a computer on-line service, weblog, Internet service, or Internet bulletin board service shall not be liable for facilitating the on-line solicitation of a child for permitting an undercover operative or law enforcement officer to use an on-line service to detect and investigate unlawful activity related to the on-line solicitation of a child.






Article 7 - Domestic Violence in 1st, 2nd, and 3rd Degrees.

Section 13A-6-130 - Domestic violence - First degree.

(a) A person commits the crime of domestic violence in the first degree if the person commits the crime of assault in the first degree pursuant to Section 13A-6-20 or aggravated stalking pursuant to Section 13A-6-91, and the victim is a current or former spouse, parent, child, any person with whom the defendant has a child in common, a present or former household member, or a person who has or had a dating relationship, as defined in Section 13A-6-139.1, with the defendant. Domestic violence in the first degree is a Class A felony, except that the defendant shall serve a minimum term of imprisonment of one year without consideration of probation, parole, good time credits, or any other reduction in time for any second or subsequent conviction under this subsection.

(b) The minimum term of imprisonment imposed under subsection (a) shall be double without consideration of probation, parole, good time credits, or any reduction in time if a defendant willfully violates a protection order issued by a court of competent jurisdiction and in the process of violating the order commits domestic violence in the first degree.



Section 13A-6-131 - Domestic violence - Second degree.

(a) A person commits the crime of domestic violence in the second degree if the person commits the crime of assault in the second degree pursuant to Section 13A-6-21; the crime of intimidating a witness pursuant to Section 13A-10-123; the crime of stalking pursuant to Section 13A-6-90; the crime of burglary in the second or third degree pursuant to Sections 13A-7-6 and 13A-7-7; or the crime of criminal mischief in the first degree pursuant to Section 13A-7-21 and the victim is a current or former spouse, parent, child, any person with whom the defendant has a child in common, a present or former household member, or a person who has or had a dating relationship, as defined in Section 13A-6-139.1, with the defendant. Domestic violence in the second degree is a Class B felony, except the defendant shall serve a minimum term of imprisonment of six months without consideration of probation, parole, good time credits, or any reduction in time for any second or subsequent conviction under this subsection.

(b) The minimum term of imprisonment imposed under subsection (a) shall be double without consideration of probation, parole, good time credits, or any reduction in time if a defendant willfully violates a protection order issued by a court of competent jurisdiction and in the process of violating the order commits domestic violence in the second degree.



Section 13A-6-132 - Domestic violence - Third degree.

(a) A person commits domestic violence in the third degree if the person commits the crime of assault in the third degree pursuant to Section 13A-6-22; the crime of menacing pursuant to Section 13A-6-23; the crime of reckless endangerment pursuant to Section 13A-6-24; the crime of criminal coercion pursuant to Section 13A-6-25; the crime of harassment pursuant to subsection (a) of Section 13A-11-8; the crime of criminal surveillance pursuant to Section 13A-11-32; the crime of harassing communications pursuant to subsection (b) of Section 13A-11-8; the crime of criminal trespass in the third degree pursuant to Section 13A-7-4; the crime of criminal mischief in the second or third degree pursuant to Sections 13A-7-22 and 13A-7-23; or the crime of arson in the third degree pursuant to Section 13A-7-43; and the victim is a current or former spouse, parent, child, any person with whom the defendant has a child in common, a present or former household member, or a person who has or had a dating relationship, as defined in Section 13A-6-139.1, with the defendant. Domestic violence in the third degree is a Class A misdemeanor.

(b) The minimum term of imprisonment imposed under subsection (a) shall be 30 days without consideration of reduction in time if a defendant willfully violates a protection order issued by a court of competent jurisdiction and in the process of violating the order commits domestic violence in the third degree.

(c) A second conviction under subsection (a) is a Class A misdemeanor, except the defendant shall serve a minimum term of imprisonment of 10 days in a city or county jail or detention facility without consideration for any reduction in time.

(d) A third or subsequent conviction under subsection (a) is a Class C felony.

(e) For purposes of determining second, third, or subsequent number of convictions, convictions in municipal court shall be included.



Section 13A-6-133 - Arrest without warrant - Generally.

For the purposes of an arrest without a warrant pursuant to Section 15-10-3, the crimes of domestic violence in the first, second, and third degrees, and domestic violence by strangulation or suffocation shall be an offense involving domestic violence. A warrantless arrest for an offense involving domestic violence made pursuant to subdivision (8) of subsection (a) of Section 15-10-3, shall include a charge of a crime of domestic violence under this article.



Section 13A-6-134 - Arrest without warrant - Determination of predominant aggressor.

(a) If a law enforcement officer receives complaints of domestic violence from two or more opposing persons, or if both parties have injuries, the officer shall evaluate each complaint separately to determine who was the predominant aggressor. If the officer determines that one person was the predominant physical aggressor, that person may be arrested; however, a person who acts in a reasonable manner to protect himself or herself or another family or household member from domestic violence, as defined in Section 13A-6-139.1, may not be arrested for a violation of Section 13A-6-130, 13A-6-131, or 13A-6-132. In determining whether a person is the predominant aggressor the officer shall consider all of the following:

(1) Prior complaints of domestic violence.

(2) The relative severity of the injuries inflicted on each person, including whether the injuries are offensive versus defensive in nature.

(3) The likelihood of future injury to each person.

(4) Whether the person had reasonable cause to believe he or she was in imminent danger of becoming a victim of any act of domestic violence, as the terms are defined in Section 13A-6-139.1.

(5) Whether one of the persons acted in self-defense.

(b) A law enforcement officer shall not threaten, suggest, or otherwise indicate the possible arrest of all parties to discourage the request for intervention by law enforcement by any party or base the decision to arrest or not to arrest on either of the following:

(1) The specific consent or request of the victim.

(2) The officer's perception of the willingness of a victim of or witness to the domestic violence to testify or otherwise participate in a judicial proceeding.

(c)(1) In addition to victim information services required pursuant to Section 15-23-62, a law enforcement officer, at the time of initial investigation, shall give a victim of domestic violence, as those terms are defined in Section 13A-6-139.1, notice of the legal rights and remedies available on a standard form developed and distributed by the Alabama Law Enforcement Agency pursuant to subdivision (2).

(2) The agency shall develop a "Legal Rights and Remedies Notice to Victims" that includes a general summary of the provisions of the Protection From Domestic Violence Act using language a layperson may understand and the statewide domestic violence hotline number, and shall distribute the notice to be used by all law enforcement agencies throughout the state.

(d) A law enforcement officer is not liable in any civil action filed by any party for an arrest based on probable cause, enforcement of a court order, or service of process arising from an alleged incident of domestic violence, pursuant to Sections 36-1-12 and 6-5-338, as applicable.



Section 13A-6-135 - Relation to abuse laws.

For the purposes of Chapter 5 of Title 30, the crimes of domestic violence in the first, second, and third degrees shall be included as acts, attempts, or threats of abuse as defined pursuant to Section 30-5-2.



Section 13A-6-136 - Relation to domestic or family abuse laws.

For the purposes of Article 6, Chapter 3 of Title 30, the definition of "domestic or family abuse" includes an incident of domestic violence in the first, second, or third degrees pursuant to this article.



Section 13A-6-137 - Interference with a domestic violence emergency call.

(a) A person commits the crime of interference with a domestic violence emergency call if he or she intentionally hinders, obstructs, disconnects, or in any way prevents the victim from calling for assistance.

(b) Interference with a domestic violence emergency call is a Class B misdemeanor.



Section 13A-6-138 - Domestic violence by strangulation or suffocation.

(a) For the purposes of this section, the following terms have the following meanings:

(1) STRANGULATION. Intentionally causing asphyxia by closure or compression of the blood vessels or air passages of the neck as a result of external pressure on the neck.

(2) SUFFOCATION. Intentionally causing asphyxia by depriving a person of air or by preventing a person from breathing through the inhalation of toxic gases or by blocking or obstructing the airway of a person, by any means other than by strangulation.

(b) A person commits the crime of domestic violence by strangulation or suffocation if he or she commits an assault with intent to cause physical harm or commits the crime of menacing pursuant to Section 13A-6-23, by strangulation or suffocation or attempted strangulation or suffocation against a victim, as the term is defined in Section 13A-6-139.1.

(c) Domestic violence by strangulation or suffocation is a Class B felony punishable as provided by law.



Section 13A-6-139 - Costs of prosecution or warrant recall of domestic violence, stalking, or sexual assault offenses.

Notwithstanding any other provision of law, no court costs shall be assessed against any victim of domestic violence, stalking, or sexual assault in connection with the prosecution or warrant recall of a domestic violence, stalking, or sexual assault offense.



Section 13A-6-139.1 - Definitions.

For the purposes of this article, the following terms shall have the following meanings:

(1) DATING RELATIONSHIP.

a. A significant relationship of a romantic or intimate nature characterized by the expectation of affectionate or sexual involvement over a period of time and on a continuing basis during the course of the relationship.

b. A dating relationship includes the period of engagement to be married.

c. A dating relationship does not include a casual or business relationship or a relationship that ended more than 12 months prior to the filing of the petition for a protection order.

(2) DOMESTIC VIOLENCE. Any of the following acts committed against a victim:

a. Arson. Arson as defined under Sections 13A-7-40 to 13A-7-43, inclusive.

b. Assault. Assault as defined under Sections 13A-6-20 to 13A-6-22, inclusive.

c. Attempt. With the intent to commit any crime under this section or any other criminal act under the laws of this state, performing any overt act towards the commission of the offense.

d. Child Abuse. Torture or willful abuse of a child, aggravated child abuse, or chemical endangerment of a child as provided in Chapter 15, commencing with Section 26-15-1, of Title 26, known as the Alabama Child Abuse Act.

e. Criminal Coercion. Criminal coercion as defined under Section 13A-6-25.

f. Criminal trespass. Entering or remaining in the dwelling or on the premises of another after having been warned not to do so either orally or in writing by the owner of the premises or other authorized person as defined under Sections 13A-7-2 to 13A-7-4.1, inclusive.

g. Harassment. Harassment as defined under Section 13A-11-8.

h. Kidnapping. Kidnapping as defined under Sections 13A-6-43 and 13A-6-44.

i. Menacing. Menacing as defined under Section 13A-6-23.

j. Other Conduct. Any other conduct directed toward a plaintiff covered by this chapter that could be punished as a criminal act under the laws of this state.

k. Reckless Endangerment. Reckless endangerment as defined under Section 13A-6-24.

l. Sexual Abuse. Any sexual offenses included in Article 4, commencing with Section 13A-6-60, of Chapter 6 of this title.

m. Stalking. Stalking as defined under Sections 13A-6-90 to 13A-6-94, inclusive.

n. Theft. Knowingly obtaining or exerting unauthorized control or obtaining control by deception over property owned by or jointly owned by the plaintiff and another. Theft includes theft as defined under Sections 13A-8-1 to 13A-8-5, inclusive.

o. Unlawful imprisonment. Unlawful imprisonment as defined under Sections 13A-6-41 and 13A-6-42.

(3) VICTIM. An individual who is related to the person who commits an act of domestic violence in any of the following ways:

a. Is related by marriage to the defendant, including a common law marriage.

b. Had a former marriage or common law marriage with the defendant.

c. Has a child in common with the defendant regardless of whether the victim and defendant have ever been married and regardless of whether they are currently residing or have in the past resided together in the same household.

d. Has or had a dating relationship with the defendant.

e. Is a current or former household member. A household member is a person maintaining or having maintained a living arrangement with the defendant where he or she is in, or was engaged in, a romantic or sexual relationship.

f. A relative of a current or former household member as defined in paragraph e. who also lived with the defendant.

g. An individual who is a parent, stepparent, child, or stepchild and who is in or has maintained a living arrangement with the defendant.



Section 13A-6-139.2 - Recordkeeping.

Each agency in the state that is involved with the enforcement, monitoring, or prosecution of crimes of domestic violence shall collect and maintain records of each domestic violence incident for access by investigators preparing for bond hearings and prosecutions for acts of domestic violence.






Article 7A - Domestic Violence Protection Order Enforcement Act.

Section 13A-6-140 - Short title; purpose.

(a) This article shall be known as the Domestic Violence Protection Order Enforcement Act.

(b) The purpose of this article is to define the crime of violation of a domestic violence protection order.



Section 13A-6-141 - Definitions.

As used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) DOMESTIC VIOLENCE PROTECTION ORDER. A domestic violence protection order is any protection from abuse order issued pursuant to the Protection from Abuse Act, Sections 30-5-1 to 30-5-11, inclusive. The term includes the following:

a. A restraining order, injunctive order, or order of release from custody which has been issued in a circuit, district, municipal, or juvenile court in a domestic relations or family violence case;

b. An order issued by municipal, district, or circuit court which places conditions on the pre-trial release on defendants in criminal cases, including provisions of bail pursuant to Section 15-13-190;

c. An order issued by another state or territory which may be enforced under Sections 30-5B-1 through 30-5B-10. Restraining or protection orders not issued pursuant to the Protection From Abuse Act, Sections 30-5-1 to 30-5-11, inclusive, must specify that a history of violence or abuse exists for the provisions of this chapter to apply.

(2) VIOLATION. The knowing commission of any act prohibited by a domestic violence protection order or any willful failure to abide by its terms.



Section 13A-6-142 - Violations; penalties.

(a) A violation of a domestic violence protection order is a Class A misdemeanor which shall be punishable as provided by law.

(b) A second conviction for violation of a domestic violence protection order, in addition to any other penalty or fine, shall be punishable by a minimum of 30 days imprisonment which may not be suspended. A third or subsequent conviction shall, in addition to any other penalty or fine, be punishable by a minimum sentence of 120 days imprisonment which may not be suspended.



Section 13A-6-143 - Arrest for violation of article.

A law enforcement officer may arrest any person for the violation of this article if the officer has probable cause to believe that the person has violated any provision of a valid domestic violence protection order, whether temporary or permanent. The presentation of a domestic violence protection order constitutes probable cause for an officer to believe that a valid order exists. For purposes of this article, the domestic violence protection order may be inscribed on a tangible copy or may be stored in an electronic or other medium if it is retrievable in a detectable form. Presentation of a certified copy of the domestic violence protection order is not required for enforcement or to allow a law enforcement officer to effect a warrantless arrest. If a domestic violence protection order is not presented to or otherwise confirmed by a law enforcement officer, the officer may consider other information in determining whether there is probable cause to believe that a valid domestic violence protection order exists. The law enforcement officer may arrest the defendant without a warrant although he or she did not personally see the violation. Knowledge by the officer of the existence or contents of, or both, or presentation to the officer by the complainant of, a domestic violence protection order shall constitute prima facie evidence of the validity of the order.

If a law enforcement officer of this state determines that an otherwise valid domestic violence protection order cannot be enforced because the defendant has not been notified or served with the domestic violence protection order, the law enforcement officer shall inform the defendant of the order and allow the person a reasonable opportunity to comply with the order's provisions before enforcing the order. In the event the law enforcement officer provides notice of the domestic violence protection order to the defendant, the officer shall document this fact in the written report.






Article 8 - Human Trafficking.

Section 13A-6-150 - Short title.

This article shall be known and may be cited as the Representatives Jack Williams and Merika Coleman Act.



Section 13A-6-151 - Definitions.

As used in this article, the following terms shall have the following, or any combination of the following, meanings ascribed to them by this section:

(1) COERCION. Any of the following:

a. Causing or threatening to cause physical injury or mental suffering to any person, physically restraining or confining any person, or threatening to physically restrain or confine any person or otherwise causing the person performing or providing labor or services to believe that the person or another person will suffer physical injury or mental suffering.

b. Implementing any scheme, plan, or pattern intended to cause a person to believe that failure to perform an act would result in physical injury, mental suffering, or physical restraint of any person.

c. Destroying, concealing, removing, confiscating, or withholding from the person or another person, or threatening to destroy, conceal, remove, confiscate, or withhold from the person or another person, the person's or any person's actual or purported government records, immigration documents, identifying information, or personal or real property.

d. Exposing or threatening to expose any fact or information that if revealed would tend to subject a person to criminal prosecution, criminal or immigration proceedings, hatred, contempt, or ridicule.

e. Threatening to report the person or another person to immigration officials or to other law enforcement officials or otherwise blackmailing or extorting the person or another person.

f. Controlling a person's access to a controlled substance, as the term is defined in Section 20-2-2.

g. Rape or sodomy or threatened rape or sodomy of any person, as defined in Title 13A.

(2) DECEPTION. Any of the following:

a. Creating or confirming an impression of any existing fact or past event which is false and which the accused knows or believes to be false.

b. Exerting financial control over the person or another person by placing the person or another person under the actor's control as a security or payment of a debt, if the value of the services as reasonably assessed is not applied toward the liquidation of the debt or the length and nature of those services are not respectively limited and defined or the principal amount of the debt does not reasonably reflect the value of the items or services for which debt was incurred or by preventing a person from acquiring information pertinent to the disposition of the debt, referenced in this paragraph.

c. Promising benefits or the performance of services which the accused does not intend to be delivered. Evidence of failure to deliver benefits or perform services standing alone shall not be sufficient to authorize a conviction under this article.

d. Using any scheme, plan, or pattern, whether overt or subtle, intended to cause any person to believe that, if the person did not perform such labor, services, acts, or performances, the person or another person would suffer physical injury or mental suffering.

(3) LABOR SERVITUDE. Work or service of economic or financial value which is performed or provided by another person and is induced or obtained by coercion or deception.

(4) MENTAL SUFFERING. A high degree of mental pain or emotional disturbances, such as distress, anxiety, public humiliation, or psychosomatic physical symptoms. It is more than mere disappointment, anger, resentment, wounded pride, or embarrassment and must be a direct result of the crime of human trafficking.

(5) MINOR. A person under the age of 18.

(6) PHYSICAL INJURY. Impairment of physical condition or substantial pain.

(7) SEXUAL SERVITUDE. Any of the following:

a. Any sexual conduct as defined in subdivision (3) of Section 14-11-30, for which anything of value is directly or indirectly given, promised to, or received by any person, which conduct is induced or obtained by coercion or deception from a person.

b. Sexual conduct includes:

1. Sexually explicit performances, meaning an act or show intended to arouse, satisfy the sexual desires of, or appeal to the prurient interests of patrons or viewers, whether public or private, live, photographed, recorded, videotaped, or projected over the Internet.

2. Commercial sex acts, meaning any sex act on account of which anything of value is given, promised to, or received, directly or indirectly, by any person.

3. Acts defined in subdivision (3) of Section 14-11-30.

(8) TRAFFICKING VICTIM. Any person, including minors, subjected to labor servitude, sexual servitude, or involuntary servitude.



Section 13A-6-152 - Human trafficking in the first degree.

(a) A person commits the crime of human trafficking in the first degree if:

(1) He or she knowingly subjects another person to labor servitude or sexual servitude through use of coercion or deception.

(2) He or she knowingly obtains, recruits, entices, solicits, induces, threatens, isolates, harbors, holds, restrains, transports, provides, or maintains any minor for the purpose of causing a minor to engage in sexual servitude.

(3) For purposes of this section, it is not required that the defendant have knowledge of a minor victim's age, nor is reasonable mistake of age a defense to liability under this section.

(4) A corporation, or any other legal entity other than an individual, may be prosecuted for human trafficking in the first degree for an act or omission only if an agent of the corporation or entity performs the conduct which is an element of the crime while acting within the scope of his or her office or employment and on behalf of the corporation or entity, and the commission of the crime was either authorized, requested, commanded, performed, or within the scope of the person's employment on behalf of the corporation or entity or constituted a pattern of conduct that an agent of the corporation or entity knew or should have known was occurring.

(5) Any person who obstructs, or attempts to obstruct, or in any way interferes with or prevents the enforcement of this section shall be guilty of a Class C felony.

(b) Human trafficking in the first degree is a Class A felony.



Section 13A-6-153 - Human trafficking in the second degree.

(a) A person commits the crime of human trafficking in the second degree if:

(1) A person knowingly benefits, financially or by receiving anything of value, from participation in a venture or engagement for the purpose of sexual servitude or labor servitude.

(2) A person knowingly recruits, entices, solicits, induces, harbors, transports, holds, restrains, provides, maintains, subjects, or obtains by any means another person for the purpose of labor servitude or sexual servitude.

(3) A corporation, or any other legal entity other than an individual, may be prosecuted for human trafficking in the second degree for an act or omission only if an agent of the corporation or entity performs the conduct which is an element of the crime while acting within the scope of his or her office or employment and on behalf of the corporation or entity, and the commission of the crime was either authorized, requested, commanded, performed, or within the scope of the person's employment on behalf of the corporation or entity or constituted a pattern of conduct that an agent of the corporation or entity knew or should have known was occurring.

(4) Any person who obstructs, or attempts to obstruct, or in any way interferes with or prevents the enforcement of this section shall be guilty of a Class A misdemeanor.

(b) Human trafficking in the second degree is a Class B felony.



Section 13A-6-154 - Evidence of certain facts or conditions not deemed a defense.

Evidence of the following facts or conditions shall not constitute a defense in a prosecution for human trafficking in the first or second degree, nor shall the evidence preclude a finding of a violation:

(1) A human trafficking victim's sexual history or history of commercial sexual activity.

(2) A human trafficking victim's connection by blood or marriage to a defendant in the case or to anyone involved in the victim's trafficking.

(3) Consent of or permission by a victim of human trafficking or anyone else on the victim's behalf to any commercial sex act or sexually explicit performance.

(4) Age of consent to sex, an act defined by paragraph b. of subdivision (7) of Section 13A-6-151 of the definition for sexual servitude, legal age of marriage, or other discretionary age.

(5) Mistake as to the human trafficking victim's age, even if the mistake is reasonable.



Section 13A-6-155 - Mandatory restitution.

(a) A person or entity convicted of any violation of this article shall be ordered to pay mandatory restitution to the victim, prosecutorial, or law enforcement entity, with the proceeds from property forfeited under Section 13A-6-156 applied first to payment of restitution. Restitution under this section shall include items covered under Article 4A, commencing with Section 15-18-65 of Chapter 18 of Title 15, and any of the following:

(1) Costs of medical and psychological treatment, including physical and occupational therapy and rehabilitation, at the court's discretion.

(2) Costs of necessary transportation, temporary housing, and child care, at the court's discretion.

(3) Cost of the investigation and prosecution, attorney's fees, and other court-related costs such as victim advocate fees.

(4) The greater of a. the value of the human trafficking victim's labor as guaranteed under the minimum wage and overtime provisions of the Fair Labor Standards Act; or b. the gross income or value to the defendant of the victim's labor servitude or sexual servitude engaged in by the victim while in the human trafficking situation.

(5) Return of property, cost of damage to property, or full value of property if destroyed or damaged beyond repair.

(6) Expenses incurred by a victim and any household members or other family members in relocating away from the defendant or his or her associates, including, but not limited to, deposits for utilities and telephone service, deposits for rental housing, temporary lodging and food expenses, clothing, and personal items. Expenses incurred pursuant to this section shall be verified by law enforcement to be necessary for the personal safety of the victim or household or family members, or by a mental health treatment provider to be necessary for the emotional well-being of the victim.

(7) Any and all other losses suffered by the victim as a result of any violation of this article.

(b) For purposes of this section, the return of the victim to his or her home country or other absence of the victim from the jurisdiction shall not prevent the victim from receiving restitution.



Section 13A-6-156 - Forfeiture of profits or proceeds and interest in property.

A person who commits the offense of human trafficking in the first degree or human trafficking in the second degree shall forfeit to the State of Alabama any profits or proceeds and any interest in property that he or she has acquired or maintained that the sentencing court determines to have been acquired or maintained as a result of committing human trafficking in the first degree or human trafficking in the second degree. Any assets seized shall first be used to pay restitution to trafficking victims and subsequently to pay any damages awarded to victims in a civil action. Any remaining assets shall go toward the cost of the investigation and prosecution and the remaining assets shall be remitted to funding the Alabama Crime Victims Compensation Fund.



Section 13A-6-157 - Civil action by victims; relief awarded.

An individual who is a victim of human trafficking may bring a civil action in the appropriate state court. The court may award actual damages, compensatory damages, punitive damages, injunctive relief, and any other appropriate relief. A prevailing plaintiff shall also be awarded attorney's fees and costs. Treble damages shall be awarded on proof of actual damages where defendant's acts were willful and malicious.



Section 13A-6-158 - Limitation period.

(a)(1) An action for an offense defined by this article where the victim is not a minor shall be brought within five years from the date the victim was removed or escaped from the human trafficking situation.

(2) Any statute of limitations that would otherwise preclude prosecution for an offense involving the trafficking of a minor, or the physical or sexual abuse of a minor, shall be tolled until such time as the victim has reached the age of 18 years.

(3) The running of the statute of limitations shall be suspended where a person entitled to bring a claim of an offense defined by this article could not have reasonably discovered the crime due to circumstances resulting from the human trafficking situation, such as psychological trauma, cultural and linguistic isolation, and the inability to access services.

(b) Any statute of limitation period imposed for the filing of a civil action under this article will not begin to run until the plaintiff discovers both that the sex trade act occurred and that the defendant caused, was responsible for, or profited from the sex trade act.

(1) If the plaintiff is a minor, then the limitation period will not commence running until he or she has reached the age of majority.

(2) If the plaintiff is under a disability at the time the cause of action accrues, so that it is impossible or impractical for him or her to bring an action, then the time of the disability is not part of the time limited for the commencement of the action. Disability includes, but is not limited to, insanity, imprisonment, or other incapacity or incompetence.

(3) If the plaintiff's injury is caused by two or more acts that are part of a continuing series of sex trade acts by the same defendant, then the limitation period will not commence running until the last sex trade act in the continuing series occurs.

(4) If the plaintiff is subject to threats, intimidation, manipulation, or fraud perpetrated by the defendant or by any person acting in the interest of the defendant, then the time when these acts occur will not be part of the time limited for the commencement of this action.



Section 13A-6-159 - Affirmative defense.

In a prosecution for prostitution, or a sexually explicit performance defined in this article, of a human trafficking victim for the victim's illegal acts engaged in or performed as a result of labor servitude or sexual servitude, it shall be an affirmative defense that the person was a victim of human trafficking.



Section 13A-6-160 - Concurrent prosecuting authority; separate offenses.

(a) District attorneys and the Attorney General shall have concurrent authority to prosecute any criminal cases arising under this article and to perform any duty that necessarily appertains to this section.

(b) Each violation under this article shall constitute a separate offense.






Article 8A - National Human Trafficking Resource Center Hotline Notice.

Section 13A-6-170 - Posting of National Human Trafficking Resource Center Hotline in certain establishments.

(a) All persons owning any establishment that requires a liquor license or alcoholic beverage license, and that does not also have a food or beverage permit, or both; any hotel that has been cited as a nuisance as defined in Sections 13A-12-110 to 13A-12-122, inclusive; any massage parlor where an employee has been cited with violating Section 45-13-41, or where the establishment has been cited as a nuisance as defined in Section 6-5-140; any airport, train station, or bus station; and any business that provides entertainment commonly called stripteasing or topless entertaining or entertainment that has employees who are not clad both above and below the waist shall post in a location conspicuous to the public at the entrance of the business or where such posters and notices are customarily posted, a poster of no smaller than 8 1/2 by 11 inches in size that states the following:

"If you or someone you know is being forced to engage in any activity and cannot leave - whether it is commercial sex, housework, farm work, or any other activity - call the National Human Trafficking Resource Center Hotline at 1-888-373-7888 to access help and services.

"(1) Victims of human trafficking are protected under U.S. law.

"(2) The Toll-free Hotline is:

"a. Available 24 hours a day, 7 days a week.

"b. Operated by a nonprofit, nongovernmental organization.

"c. Anonymous and confidential.

"d. Accessible in 170 languages.

"e. Able to provide help, referral to services, training, and general information."

This subsection shall not apply to businesses providing entertainment in theaters, concert halls, art centers, museums, or similar establishments that are devoted primarily to the arts or theatrical performances, when the performances that are presented are expressing matters of serious literary, artistic, scientific, or political value.

(b) The poster shall be available on the Internet website of all of the following:

(1) The Alabama Alcoholic Beverage Control Board where documents associated with obtaining a liquor license or alcoholic beverage license are customarily located.

(2) The Alabama Public Service Commission.

(3) The Alabama Department of Labor.

(c) The owners shall print the poster from any of the Internet websites in subsection (b) or ask that the poster be mailed for the cost of printing and first class postage and post the sign in compliance with subsection (a).

(d) The Alcoholic Beverage Control Board, the Public Service Commission, and the Department of Labor shall post the sign on its Internet site in English, Spanish, and any other language deemed appropriate by the Commissioner of Labor. The owners shall obtain and post the posters in English, Spanish, and any other languages deemed appropriate by the Commissioner of Labor.

(e) The Alcoholic Beverage Control Board, the Public Service Commission, and the Department of Labor shall provide each applicable business or establishment with notice of mandatory compliance of this section.

(f) A person who violates this section shall be subject to a warning on the first violation and a fine not to exceed fifty dollars ($50) for each subsequent violation. The violation or noncompliance with this section, and each day's continuance thereof, shall constitute a separate and distinct violation.






Article 8B - Alabama Human Trafficking Safe Harbor Act.

Section 13A-6-180 - Short title.

This article and Sections 12-15-701, 13A-12-123, and 15-5-61 shall be known and may be cited as the Alabama Human Trafficking Safe Harbor Act.



Section 13A-6-181 - Fines; counseling or educational training programs; pretrial diversion program.

(a)(1) Notwithstanding any other fines, restitution, court costs, or docket fees, upon conviction for the offense of promoting prostitution under Division 1 of Article 3 of Chapter 12, or a violation of subsection (b) or (d) of Section 13A-12-121, a mandatory fine of five hundred dollars ($500) shall be assessed. The court shall order the five hundred dollar ($500) fine to be paid to the clerk of court to be distributed to a court-certified therapeutic counseling entity that provides education, treatment, and prevention counseling to adult persons convicted of prostitution offenses.

(2) Any fine imposed by the court for a second or subsequent conviction under subdivision (1) shall increase by 50 percent for each subsequent conviction through a fourth conviction.

(b) A court may order an adult person convicted of an offense under Division 1 of Article 3 of Chapter 12 or subsection (b) or (d) of Section 13A-12-121 to successfully attend counseling or an educational training program designed to reduce recidivism rates for these violations. Attendance of such programs shall be at the cost and expense of the person convicted of the offense.

(c) An adult person who is charged with an offense under subsection (b) or (d) of Section 13A-12-121 and has no prior arrest or convictions for an offense under Sections 13A-12-111, 13A-12-112, 13A-12-113, and 13A-12-121, or an offense in any other state that has the same or similar elements as those sections, may be accepted into a pretrial diversion program, provided the adult person satisfied the requirements of subsections (a) and (b), as well as any other conditions imposed pursuant to the pretrial diversion program.

(d) Under no circumstance may an adult person be admitted into a pretrial diversion program if he or she has been previously convicted of an offense under Sections 13A-12-111, 13A-12-112, 13A-12-113, and 13A-12-121, or an offense in any other state which has the same or similar elements as those sections.

(e) A person charged with an offense defined under 13A-12-120, in violation of subsection (a) or (c) of Section 13A-12-121, may be accepted in a pretrial diversion program, provided that he or she meets the requirements of a pretrial diversion program within the jurisdiction where the offense occurred.



Section 13A-6-182 - Prosecution of misdemeanor prostitution offenses.

Notwithstanding Section 12-14-1, a misdemeanor offense under Article 3 of Chapter 12 of this title, relating to prostitution offenses, including the attempt of any of the misdemeanor offenses included in Article 13, shall be prosecuted in the district court in the county where the offense occurred.



Section 13A-6-183 - Custody of arrestee; access to resources; photographs.

(a) For the safety and well-being of a person arrested for the crime of prostitution under Division 2 of Article 3 of Chapter 12 he or she may be held in custody for up to 72 hours. The person shall be brought before a court of competent jurisdiction as soon as possible within a 48-hour period to conduct an inquiry into the person's access to resources, such as, but not limited to, health care, shelter, mental health counseling, or financial aid. The court may issue an order to assist the person in obtaining the services and resources needed pursuant to the court's inquiry.

(b) A photograph of a person taken by a law enforcement agency upon the arrest of a person for the crime of prostitution under Division 2 of Article 3 of Chapter 12, is not a public record and may not be published in any printed or electronic media or provided to any person without an order of a district court judge with jurisdiction over the person's criminal case.



Section 13A-6-184 - Registration of escort business of companionship.

(a) By August 31, 2016, a domestic or interstate business engaging in an escort business of companionship in this state must register with the Secretary of State.

(b)(1) A violation of subsection (a) is a Class A misdemeanor.

(2) A second or subsequent violation of subsection (a) is a Class D felony.






Article 9 - Protecting Alabama's Elders Act.

Section 13A-6-190 - Short title.

This chapter shall be known and may be cited as the Protecting Alabama's Elders Act.



Section 13A-6-191 - Definitions.

For purposes of this chapter, the following terms shall have the following meanings:

(1) CAREGIVER. An individual who has the responsibility for the care of an elderly person as a result of family relationship or who has assumed the responsibility for the care of the person voluntarily, for pecuniary gain, by contract, or as a result of the ties of friendship.

(2) DECEPTION. Deception occurs when a person knowingly:

a. Creates or confirms another's impression which is false and which the defendant does not believe to be true.

b. Fails to correct a false impression which the defendant previously has created or confirmed.

c. Fails to correct a false impression when the defendant is under a duty to do so.

d. Prevents another from acquiring information pertinent to the disposition of the property involved.

e. Sells or otherwise transfers or encumbers property, failing to disclose a lien, adverse claim, or other legal impediment to the enjoyment of the property, whether that impediment is or is not valid, or is not a matter of official record.

f. Promises performance which the defendant does not intend to perform or knows will not be performed.

(3) ELDERLY PERSON. A person 60 years of age or older.

(4) EMOTIONAL ABUSE. The intentional or reckless infliction of emotional or mental anguish or the use of a physical or chemical restraint, medication, or isolation as punishment or as a substitute for treatment or care of any elderly person.

(5) FINANCIAL EXPLOITATION. The use of deception, intimidation, undue influence, force, or threat of force to obtain or exert unauthorized control over an elderly person's property with the intent to deprive the elderly person of his or her property or the breach of a fiduciary duty to an elderly person by the person's guardian, conservator, or agent under a power of attorney which results in an unauthorized appropriation, sale, or transfer of the elderly person's property.

(6) INTIMIDATION. A threat of physical or emotional harm to an elderly person, or the communication to an elderly person that he or she will be deprived of food and nutrition, shelter, property, prescribed medication, or medical care or treatment.

(7) NEGLECT. The failure of a caregiver to provide food, shelter, clothing, medical services, medication, or health care for an elderly person.

(8) PERSON. A human being.

(9) UNDUE INFLUENCE. Domination, coercion, manipulation, or any other act exercised by another person to the extent that an elderly person is prevented from exercising free judgment and choice.



Section 13A-6-192 - Elder abuse and neglect - First degree.

(a) A person commits the crime of elder abuse and neglect in the first degree if he or she intentionally abuses or neglects any elderly person and the abuse or neglect causes serious physical injury to the elderly person.

(b) Elder abuse and neglect in the first degree is a Class A felony.



Section 13A-6-193 - Elder abuse and neglect - Second degree.

(a) A person commits the crime of elder abuse and neglect in the second degree if he or she does any of the following:

(1) Intentionally abuses or neglects any elderly person and the abuse or neglect causes physical injury to the elderly person.

(2) Recklessly abuses or neglects any elderly person and the abuse or neglect causes serious physical injury to the elderly person.

(3) Recklessly abuses or neglects or emotionally abuses any elderly person having been previously convicted of elder abuse and neglect in the third degree in any court.

(b) Elder abuse and neglect in the second degree is a Class B felony.



Section 13A-6-194 - Elder abuse and neglect - Third degree.

(a) A person commits the crime of elder abuse and neglect in the third degree if he or she does any of the following:

(1) Recklessly abuses or neglects any elderly person and the abuse or neglect causes physical injury.

(2) Recklessly emotionally abuses any elderly person.

(b) Elder abuse and neglect in the third degree is a Class A misdemeanor.



Section 13A-6-195 - Financial exploitation of an elderly person - First degree.

(a) The financial exploitation of an elderly person in which the value of the property taken exceeds two thousand five hundred dollars ($2,500) constitutes financial exploitation of the elderly person in the first degree.

(b) Financial exploitation of an elderly person in the first degree is a Class B felony.



Section 13A-6-196 - Financial exploitation of an elderly person - Second degree.

(a) The financial exploitation of an elderly person in which the value of the property taken exceeds five hundred dollars ($500) but does not exceed two thousand five hundred dollars ($2,500) constitutes financial exploitation of the elderly person in the second degree.

(b) Financial exploitation of an elderly person in the second degree is a Class C felony.



Section 13A-6-197 - Financial exploitation of an elderly person - Third degree.

(a) The financial exploitation of an elderly person in which the value of the property taken does not exceed five hundred dollars ($500) constitutes financial exploitation of the elderly person in the third degree.

(b) Financial exploitation of an elderly person in the third degree is a Class A misdemeanor.



Section 13A-6-198 - Financial exploitation of an elderly person - Prosecution.

(a) In any prosecution brought for financial exploitation of an elderly person, the crime shall be considered to be committed in any county in which any part of the crime took place, regardless of whether the defendant was ever actually present in that county, or in the county of residence of the person who is the subject of the financial exploitation.

(b) Any prosecution brought for financial exploitation of an elderly person shall be commenced within seven years after the commission of the offense.

(c) It shall not be a defense to financial exploitation of an elderly person that the accused reasonably believed that the victim was not an elderly person.



Section 13A-6-199 - Liability of persons reporting or investigating violations.

Any person or entity acting pursuant to this chapter in reporting or investigating any report of abuse, neglect, or financial exploitation of an elderly person, or participating in a judicial proceeding resulting therefrom, shall be immune from any civil liability that might otherwise be incurred or imposed as a result of the report, investigation, or participation, unless the person or entity acted recklessly, in bad faith, or with malicious purpose.



Section 13A-6-200 - Remedies.

Nothing in this chapter shall be construed to limit the remedies available to the victim pursuant to any state law relating to domestic violence, the Adult Protective Services Act of 1976, or any other applicable law.



Section 13A-6-201 - Liability of physicians.

No physician, as defined under Section 34-24-50.1, who is licensed to practice medicine in this state, shall be subject to Sections 13A-6-192, 13A-6-193, and 13A-6-194 for any acts or omissions constituting the practice of medicine.






Article 10 - Bestiality.

Section 13A-6-220 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) SEXUAL CONDUCT. Any touching or fondling by a person, either directly or through clothing, of the sex organs or anus of an animal or any transfer or transmission of semen by the person upon any part of the animal for the purpose of sexual gratification or arousal of the person.

(2) SEXUAL CONTACT. Any contact, however slight, between the mouth, sex organ, or anus of a person and the sex organ or anus of an animal, any penetration, however slight, of any part of the body of the person into the sex organ or anus of an animal, or any penetration of the sex organ or anus of the person into the mouth of the animal for the purpose of sexual gratification or sexual arousal of the person.



Section 13A-6-221 - Bestiality.

(a) A person commits the crime of bestiality if he or she:

(1) Knowingly engages in or submits to any sexual conduct or sexual contact with an animal.

(2) Knowingly causes, aids, or abets another in engaging in any sexual conduct or sexual contact with an animal.

(3) Knowingly permits any sexual conduct or sexual contact with an animal upon premises under his or her control.

(4) Knowingly organizes, promotes, conducts, advertises, aids, abets, observes, or performs any service furthering an act involving sexual conduct or sexual contact with an animal for a commercial or recreational purpose.

(b) Bestiality is a Class A misdemeanor.

(c) This article shall not apply to accepted animal husbandry practices, conformation judging practices, or accepted veterinary medicine practices.






Article 11 - Additional Sexual Offenses.

Section 13A-6-240 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) A person commits the crime of distributing a private image if he or she knowingly posts, emails, texts, transmits, or otherwise distributes a private image with the intent to harass, threaten, coerce, or intimidate the person depicted when the depicted person has not consented to the transmission and the depicted person had a reasonable expectation of privacy against transmission of the private image.

(b) For purposes of this section, private image means a photograph, digital image, video, film, or other recording of a person who is identifiable from the recording itself or from the circumstances of its transmission and who is engaged in any act of sadomasochistic abuse, sexual intercourse, sexual excitement, masturbation, breast nudity, as defined in Section 13A-12-190, genital nudity, or other sexual conduct. The term includes a recording that has been edited, altered, or otherwise manipulated from its original form.

(c)(1) For purposes of this section, a reasonable expectation of privacy includes, but is not limited to, either of the following circumstances:

a. The person depicted in the private image created it or consented to its creation believing that it would remain confidential.

b. The sexual conduct depicted in the image was involuntary.

(2) There is no reasonable expectation of privacy against the transmission of a private image made voluntarily in a public or commercial setting.

(d) It is a defense to distributing a private image if the distribution of the private image was made in the public interest, including, but not limited to, the reporting of unlawful conduct; the lawful and common practices of law enforcement, legal proceedings, or medical treatment; or a bona fide attempt to prevent further distribution of the private image.

(e) A violation of this section is a Class A misdemeanor. A subsequent adjudication or conviction under this section is a Class C felony.



Section 13A-6-241 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) A person commits the crime of sexual extortion if he or she knowingly causes another person to engage in sexual intercourse, deviate sexual intercourse, sexual contact, or in a sexual act or to produce any photograph, digital image, video, film, or other recording of any person, whether recognizable or not, engaged in any act of sadomasochistic abuse, sexual intercourse, deviate sexual intercourse, sexual excitement, masturbation, breast nudity, genital nudity, or other sexual conduct by transmitting any communication containing any threat to injure the body, property, or reputation of any person.

(b) Sexual extortion is a Class B felony.



Section 13A-6-242 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) A person commits the crime of assault with bodily fluids if he or she knowingly causes or attempts to cause another person to come into contact with a bodily fluid unless the other person consented to the contact or the contact was necessary to provide medical care.

(b) For purposes of this section, a bodily fluid is blood, saliva, seminal fluid, mucous fluid, urine, or feces.

(c) Assault with bodily fluids is a Class A misdemeanor; provided, however, a violation of this section is a Class C felony if the person commits the crime of assault with bodily fluids knowing that he or she has a communicable disease.



Section 13A-6-243 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a)(1) A person commits the crime of directing a child to engage in sexual intercourse or deviate sexual intercourse if he or she knowingly entices, allures, persuades, induces, or directs any person under the age of 12 to engage in sexual intercourse or deviate sexual intercourse with another person under the age of 12.

(2) Directing a child to engage in sexual intercourse or deviate sexual intercourse is a Class A felony.

(b)(1) A person commits the crime of directing a child to engage in sexual contact if he or she knowingly entices, allures, persuades, induces, or directs any person under the age of 12 to engage in sexual contact with another person under the age of 12.

(2) A violation of this section is a Class C felony.









Chapter 7 - OFFENSES INVOLVING DAMAGE TO AND INTRUSION UPON PROPERTY.

Article 1 - Burglary and Criminal Trespass.

Section 13A-7-1 - Definitions.

The following definitions are applicable to this article:

(1) BUILDING. Any structure which may be entered and utilized by persons for business, public use, lodging or the storage of goods, and such term includes any vehicle, aircraft or watercraft used for the lodging of persons or carrying on business therein, and such term includes any railroad box car or other rail equipment or trailer or tractor trailer or combination thereof. Where a building consists of two or more units separately occupied or secure, each shall be deemed both a separate building and a part of the main building.

(2) DWELLING. A building which is used or normally used by a person for sleeping, living or lodging therein.

(3) ENTER OR REMAIN UNLAWFULLY. A person "enters or remains unlawfully" in or upon premises when he is not licensed, invited or privileged to do so. A person who, regardless of his intent, enters or remains in or upon premises which are at the time open to the public does so with license and privilege unless he defies a lawful order not to enter or remain, personally communicated to him by the owner of such premises or other authorized person. A license or privilege to enter or remain in a building which is partly open to the public is not a license or privilege to enter or remain in that part of the building which is not open to the public. A person who enters or remains upon unimproved and apparently unused land, which is neither fenced nor otherwise enclosed in a manner designed to exclude intruders, does so with license and privileges unless notice against trespass is personally communicated to him by the owner of such land or other authorized person, or unless such notice is given by posting in a conspicuous manner.

(4) POSTING IN A CONSPICUOUS MANNER. A sign or signs posted on the property, reasonably likely to come to the attention of intruders, indicating that entry is forbidden or the placement of identifying purple paint marks on trees or posts on the property, provided that the marks satisfy all of the following:

a. Are vertical lines of not less than eight inches in length and not less than one inch in width.

b. Are placed so that the bottom of the mark is not less than three feet from the ground or more than five feet from the ground.

c. Are placed at locations that are readily visible to any person approaching the property and are no more than 100 feet apart on forest land or 1,000 feet apart on land other than forest land.

(5) PREMISES. Such term includes any "building," as herein defined, and any real property.



Section 13A-7-2 - Criminal trespass in the first degree.

(a) A person is guilty of criminal trespass in the first degree if he knowingly enters or remains unlawfully in a dwelling.

(b) Criminal trespass in the first degree is a Class A misdemeanor.



Section 13A-7-3 - Criminal trespass in the second degree.

(a) A person is guilty of criminal trespass in the second degree if he knowingly enters or remains unlawfully in a building or upon real property which is fenced or enclosed in a manner designed to exclude intruders.

(b) Criminal trespass in the second degree is a Class C misdemeanor.



Section 13A-7-4 - Criminal trespass in the third degree.

(a) A person is guilty of criminal trespass in the third degree when he knowingly enters or remains unlawfully in or upon premises.

(b) Criminal trespass in the third degree is a violation.



Section 13A-7-4.1 - Criminal trespass by motor vehicle.

(a) A person commits the offense of criminal trespass by motor vehicle when the person, after having been requested not to do so by a uniformed law enforcement officer or by a properly identified owner or an authorized agent of the owner, parks or stands an occupied or unoccupied motor vehicle in, or repeatedly drives a motor vehicle through or within, a parking area which is located on privately owned property and is provided by a merchant, a group of merchants, or a shopping center or other similar facility for customers if:

(1) The parking area is identified by at least one sign as specified in this paragraph, and if the parking area contains more than 150 parking spaces, then by at least one such sign for every 150 parking spaces, each such sign shall be substantially as follows:

Entry restricted to our tenants, their customers, employees and invitees. Remaining after proper use is prohibited. Violators may be charged with trespassing.

(2) And the motor vehicle is parked, is standing, or is being operated other than for the purpose of:

a. Transporting some person to or from the interior of the place of business of a merchant identified by the sign or signs in the parking area or to or from the interior of the shopping center or other facility so identified;

b. Making use of a telephone, vending machine, automatic teller machine, or other similar facility located in the parking area;

c. Meeting the requirements of a situation in which it has unexpectedly become impossible or impractical for the motor vehicle to continue to travel on the public roads; or

d. Carrying out an activity for which express permission has been given by the owner of the parking area or an authorized representative of the owner.

(b) A person who commits the offense of criminal trespass by motor vehicle shall be guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine:

(1) Not to exceed $50.00 for the first such offense;

(2) Not to exceed $100.00 for the second such offense; and

(3) Not to exceed $150.00 for the third or subsequent such offense.



Section 13A-7-4.2 - Trespass on a school bus in the first degree.

(a) This section shall be known and may be cited as the Charles "Chuck" Poland, Jr., Act.

(b) A person commits the crime of trespass on a school bus in the first degree if he or she is found guilty of doing any of the following:

(1) Intentionally demolishing, destroying, defacing, injuring, burning, or damaging any public school bus.

(2) Entering a public school bus while the door is open to load or unload students without a lawful purpose, while at a railroad grade crossing, or after being forbidden from doing so by the authorized school bus driver in charge of the bus, or upon demand of a principal of a school to which the bus is assigned or other duly authorized school system official.

(3) As an occupant of a public school bus, refusing to leave the bus on demand of the authorized school bus driver in charge of the bus, or upon demand of a principal of a school to which the bus is assigned or other duly authorized school system official.

(4) Intentionally stopping, impeding, delaying, or detaining any public school bus being operated for public school purposes with the intent to commit a crime therein.

(c) The crime of trespass on a school bus in the first degree is a Class A misdemeanor.

(d) Subdivisions (2), (3), and (4) of subsection (b) do not apply to a child who is less than 12 years of age or to authorized school personnel who are boarding the school bus as a part of their job assignment.



Section 13A-7-4.3 - Unauthorized entry of a critical infrastructure.

(a) For the purposes of this section, the following words have the following meanings:

(1) CRITICAL INFRASTRUCTURE. The term includes, but is not limited to, a chemical manufacturing facility, a refinery, an electrical power generating facility and the area surrounding the facility, an electrical transmission tower and substation and distribution substation, an electric utility control center, communication equipment, a switching station, a water intake structure and water treatment facility, a natural gas transmission compressor station, a liquefied natural gas (LNG) terminal and storage facility, a natural gas and hydrocarbon storage facility, and a transportation facility, such as a port, railroad operating facility, or trucking terminal.

(2) FRAUDULENT DOCUMENTS FOR IDENTIFICATION PURPOSES. A document which is presented as being a bona fide document that provides personal identification information but which, in fact, is false, forged, altered, or counterfeit.

(b) A person commits the crime of unauthorized entry of a critical infrastructure if the person does any of the following:

(1) Intentionally enters without authority into any structure or onto any premises belonging to another that constitutes in whole or in part a critical infrastructure that is completely enclosed by any type of physical barrier or clearly marked with a sign or signs that are posted in a conspicuous manner and indicate that unauthorized entry is forbidden.

(2) Uses or attempts to use a fraudulent document for identification for the purpose of entering a critical infrastructure.

(3) Remains upon or on the premises of a critical infrastructure after having been forbidden to do so, either orally or in writing, by any owner, lessee, or custodian of the property or by any other authorized person.

(4) Intentionally enters into a restricted area of a critical infrastructure which is marked as a restricted or limited access area that is completely enclosed by any type of physical barrier when the person is not authorized to enter the restricted or limited access area.

(c) A person who commits the crime of unauthorized entry of a critical infrastructure is guilty of a Class A misdemeanor.

(d) Nothing in this section shall be construed to prevent lawful assembly and peaceful and orderly petition for the redress of grievances, including, but not limited to, any labor dispute between any employer and its employee.



Section 13A-7-5 - Burglary in the first degree.

(a) A person commits the crime of burglary in the first degree if he or she knowingly and unlawfully enters or remains unlawfully in a dwelling with intent to commit a crime therein, and, if, in effecting entry or while in dwelling or in immediate flight therefrom, the person or another participant in the crime:

(1) Is armed with explosives; or

(2) Causes physical injury to any person who is not a participant in the crime; or

(3) In effecting entry, is armed with a deadly weapon or dangerous instrument or, while in the dwelling or immediate flight from the dwelling, uses or threatens the immediate use of a deadly weapon or dangerous instrument against another person. The use of or threatened use of a deadly weapon or dangerous instrument does not include the mere acquisition of a deadly weapon or dangerous instrument during the burglary.

(b) Burglary in the first degree is a Class A felony.



Section 13A-7-6 - Burglary in the second degree.

(a) A person commits the crime of burglary in the second degree if he or she knowingly enters or remains unlawfully in a building with intent to commit theft or a felony therein and, if in effecting entry or while in the building or in immediate flight therefrom, the person or another participant in the crime:

(1) Is armed with explosives; or

(2) Causes physical injury to any person who is not a participant in the crime; or

(3) In effecting entry, is armed with a deadly weapon or dangerous instrument or, while in the building or in immediate flight from the building, uses or threatens the immediate use of a deadly weapon or dangerous instrument against another person. The use of or threatened use of a deadly weapon or dangerous instrument does not include the mere acquisition of a deadly weapon or dangerous instrument during the burglary.

(b) In the alternative to subsection (a) of this section, a person commits the crime of burglary in the second degree if he or she unlawfully enters a lawfully occupied dwelling-house with intent to commit a theft or a felony therein.

(c) Burglary in the second degree is a Class B felony.



Section 13A-7-7 - Burglary in the third degree.

(a) A person commits the crime of burglary in the third degree if any of the following occur:

(1) He or she knowingly enters or remains unlawfully in a dwelling with the intent to commit a crime therein;

(2) He or she knowingly enters or remains unlawfully in an occupied building with the intent to commit a crime therein; or

(3) He or she knowingly enters or remains unlawfully in an unoccupied building with the intent to commit a crime therein.

(b) Burglary in the third degree is a Class C felony.



Section 13A-7-8 - Possession of burglar's tools.

(a) A person commits the crime of possession of burglar's tools if he:

(1) Possesses any explosive, tool, instrument or other article adapted, designed or commonly used for committing or facilitating the commission of an offense involving forcible entry into premises or theft by a physical taking; and

(2) Intends to use the thing possessed in the commission of an offense of the nature described in subdivision (a) (1) of this section.

(b) Possession of burglar's tools is a Class C felony. (Acts 1977, No. 607, p. 812, §2615.)






Article 2 - Criminal Damage to Property.

Section 13A-7-20 - Definitions.

The definitions contained in Sections 13A-7-40 and 13A-8-1 are applicable in this article unless the context otherwise requires.



Section 13A-7-21 - Criminal mischief in the first degree.

(a) A person commits the crime of criminal mischief in the first degree if, with intent to damage property, and having no right to do so or any reasonable ground to believe that he or she has such a right, he or she inflicts damages to property:

(1) In an amount exceeding two thousand five hundred dollars ($2,500); or

(2) By means of an explosion.

(b) Criminal mischief in the first degree is a Class C felony.



Section 13A-7-22 - Criminal mischief in the second degree.

(a) A person commits the crime of criminal mischief in the second degree if, with intent to damage property, and having no right to do so or any reasonable ground to believe that he or she has such a right, he or she inflicts damages to property in an amount which exceeds five hundred dollars ($500) but does not exceed two thousand five hundred dollars ($2,500).

(b)(1) Criminal mischief in the second degree is a Class A misdemeanor punishable as provided by law.

(2) Upon a second conviction of criminal mischief in the second degree within a five-year period involving damage to a church or other religious building, or damage to property in a church or other religious building, the defendant shall be sentenced to a mandatory minimum sentence of not less than 10 days in jail and upon a third or subsequent conviction of criminal mischief in the second degree within a five-year period involving damage to a church or other religious building, or damage to property in a church or other religious building, the defendant shall be sentenced to a mandatory minimum sentence of not less than 30 days in jail.

(3) Upon conviction for criminal mischief in the second degree involving a church or other religious building or damage to property in a church or other religious building, the court shall order restitution as a first priority before the payment of fines, court costs, or other court ordered payments.



Section 13A-7-23 - Criminal mischief in the third degree.

(a) A person commits the crime of criminal mischief in the third degree if, with intent to damage property, and having no right to do so or any reasonable ground to believe that he or she has such a right, he or she inflicts damages to property in an amount not exceeding five hundred dollars ($500).

(b) Criminal mischief in the third degree is a Class B misdemeanor.



Section 13A-7-23.1 - Desecration, defacement, etc., of memorial of dead; invasion or mutilation of corpse.

(a) Any person who willfully or maliciously injures, defaces, removes, or destroys any tomb, monument, gravestone, burial mound, earthen or shell monument containing human skeletal remains or associated burial artifacts, or other structure or thing placed or designed for a memorial of the dead, or any fence, railing, curb, or any enclosure for the protection or ornamentation of any tomb, monument, gravestone, burial mound, earthen or shell monument containing human skeletal remains or associated burial artifacts, or other structure before mentioned, or for any enclosure for the burial of the dead, or any person who willfully and wrongfully or maliciously destroys, removes, cuts, breaks, or injures any tree, shrub, plant, flower, decoration, or other real or personal property within any cemetery or graveyard shall be guilty of a Class A misdemeanor.

(b) Any person who willfully or maliciously desecrates, injures, defaces, removes, or destroys any tomb, monument, structure, or container of human remains, burial mound, earthen or shell monument containing human skeletal remains or associated burial artifacts, and invades or mutilates the human corpse or remains shall be guilty of a Class C felony and upon conviction the person shall be punished as provided by law.

(c) The provisions of subsections (a) and (b) shall not apply to any person holding a permit issued by the Alabama Historical Commission pursuant to subsection (d), to anyone operating a cemetery under standard rules and regulations and maintenance procedures, or to any person otherwise authorized by law to remove or disturb a tomb, monument, grave marker, burial mound, earthen or shell monument, or similar structure, or its contents, as described in subsections (a) and (b), nor shall subsections (a) and (b) apply to any person authorized to take any action on municipal property.

(d) The Alabama Historical Commission, to provide for the lawful preservation, investigation, restoration, or relocation of human burial remains, human skeletal remains, or funerary objects, shall promulgate rules and regulations for the issuance of a permit and may issue a permit to persons or companies who seek to restore, preserve, or relocate human burial remains, human skeletal remains, funerary objects, or otherwise disturb, a place of burial.



Section 13A-7-24 - Criminal tampering - Definitions.

The following definitions apply to Sections 13A-7-25 and 13A-7-26:

(1) TAMPER. To improperly interfere, meddle with or make an unwarranted alteration in the condition of property of another.

(2) PROPERTY. As used in the context of Sections 13A-7-25 and 13A-7-26, such term means any tangible or intangible property, real or personal, public or private, and includes the commodities and services of a utility nature, such as gas, electricity, steam and water.

(3) UTILITY. An enterprise which provides gas, electric, steam, water, sewage, transportation or communication services, cable and broadband services, and any institution that provides health and safety protection or other public services; it may be either publicly or privately owned.



Section 13A-7-25 - Criminal tampering in the first degree.

(a) A person commits the crime of criminal tampering in the first degree if the person does any of the following:

(1) Having no right to do so or any reasonable ground to believe that he or she has such a right, intentionally causes substantial interruption or impairment of a service rendered to the public by a utility.

(2) Threatens an individual with a deadly weapon or dangerous instrument with the intent to obstruct the operation of a utility. This subdivision only applies if the individual is working under the procedures and within the scope of his or her duties as an employee of the utility and has properly identified himself or herself when asked by stating his or her name, employer, and purpose of work.

(b) Criminal tampering in the first degree is a Class C felony.



Section 13A-7-26 - Criminal tampering in the second degree.

(a) A person commits the crime of criminal tampering in the second degree if, having no right to do so or any reasonable ground to believe that he has such a right, he:

(1) Intentionally tampers with property of another for the purpose of causing substantial inconvenience to that person or to another; or

(2) Intentionally tampers or makes connection with property of a utility.

(b) Criminal tampering in the second degree is a Class B misdemeanor.



Section 13A-7-27 - Criminal use of noxious substance.

(a) A person commits the crime of criminal use of a noxious substance if he knowingly deposits on the land or in the building or vehicle of another, without his consent, any stink bomb or device, irritant or offensive-smelling substance, with the intent to interfere with another's use of the land, building or vehicle.

(b) Criminal use of a noxious substance is a Class A misdemeanor.



Section 13A-7-28 - Criminal possession of noxious substances.

(a) A person commits the crime of criminal possession of noxious substances if he possesses, manufactures or transports any stink bomb or device, irritant, offensive-smelling or injurious substance, and intends that the injurious article or substance be used in the commission of any crime.

(b) Criminal possession of noxious substances is a Class A misdemeanor.



Section 13A-7-29 - Criminal littering.

(a) A person commits the crime of criminal littering if he or she engages in any of the following acts:

(1) Knowingly deposits in any manner litter on any public or private property or in any public or private waters, having no permission to do so. For purposes of this subdivision, any series of items found in the garbage, trash, or other discarded material including, but not limited to, bank statements, utility bills, bank card bills, and other financial documents, clearly bearing the name of a person shall constitute a rebuttable presumption that the person whose name appears thereon knowingly deposited the litter. Advertising, marketing, and campaign materials and literature shall not be sufficient to constitute a rebuttable presumption of criminal littering under this subsection.

(2) Negligently deposits in any manner glass or other dangerously pointed or edged objects on or adjacent to water to which the public has lawful access for bathing, swimming, or fishing, or on or upon a public highway, or within the right-of-way thereof.

(3) Discharges sewage, oil products, or litter from a watercraft vessel of more than 25 feet in length into a river, inland lake, or stream within the state or within three miles of the shoreline of the state.

(4) a. Drops or permits to be dropped or thrown upon any highway any destructive or injurious material and does not immediately remove the same or cause it to be removed; or

b. Removes a wrecked or damaged vehicle from a highway and does not remove glass or other injurious substance dropped upon the highway from such vehicle.

(b) "Litter" means rubbish, refuse, waste material, garbage, dead animals or fowl, offal, paper, glass, cans, bottles, trash, scrap metal, debris, or any foreign substance of whatever kind and description, and whether or not it is of value. Any agricultural product in its natural state that is unintentionally deposited on a public highway, road, street, or public right-of-way shall not be deemed litter for purposes of this section or Section 32-5-76. Any other law or ordinance to the contrary notwithstanding, the unintentional depositing of an agricultural product in its natural state on a public highway, road, street, or right-of-way shall not constitute unlawful littering or any similarly prohibited activity.

(c) It is no defense under subsections (a)(3) and (a)(4) that the actor did not intend, or was unaware of, the act charged.

(d) Criminal littering is a Class C misdemeanor. The minimum fine for the first conviction shall be two hundred fifty dollars ($250), and the fine for the second and any subsequent conviction shall be five hundred dollars ($500) for each conviction.

(e) The fine from such conviction shall be awarded and distributed by the court to the municipal, and/or county, and/or State General Fund, following a determination by the court of whose law enforcement agencies or departments have been a participant in the arrest or citation resulting in the fine. Such award and distribution shall be made on the basis of the percentage as determined by the court, which the respective agency or department contributed to the police work resulting in the arrest, and shall be spent by the governing body on law and litter enforcement purposes only.

(f) No action for criminal littering based on evidence that creates a rebuttable presumption under subsection (a)(1) shall be brought against a person by or on behalf of a county or municipal governing body unless he or she has been given written notice by a designee of the governing body that items found in an accumulation of garbage, trash, or other discarded materials contain his or her name, and that, under subsection (a)(1), there is a rebuttable presumption that he or she knowingly deposited the litter. The notice shall advise the person that criminal littering is a Class C misdemeanor, and shall provide that, unless the person can present satisfactory information or evidence to rebut the presumption to the designee of the governing body within 15 days from the date of the notice, an action for criminal littering may be filed against him or her in the appropriate court. If the person responds to the notice and presents information or evidence to the designee of the governing body, the designee shall review the information or evidence presented and make a determination as to whether or not an action should be brought against the person for criminal littering. The designee shall provide written notice to the person of its determination, and if the intent is to proceed with an action for criminal littering, the notice shall be sent before any action is filed.

(g) Upon approval of the county commission, the county license inspector employed under Section 40-12-10 shall have the same authority to issue citations against persons violating this section as county license inspectors have with regard to persons violating revenue laws as provided in Section 40-12-10. In addition, the county solid waste officer, as defined in subsection (b) of Section 22-27-3, shall have the same authority to issue citations against persons violating this section as solid waste officers have with regard to persons violating the Solid Wastes Disposal Act pursuant to subsection (b) of Section 22-27-3.

(h) Nothing herein shall authorize a county license inspector or solid waste officer to take any person into custody pursuant to this section unless the inspector or officer is a law enforcement officer employed by a law enforcement agency as defined in Section 36-21-40.






Article 3 - Arson and Explosives.

Section 13A-7-40 - Definitions.

The following definitions are applicable to this article:

(1) BUILDING. As used in this article, such term means any structure which may be entered and utilized by persons for business, public use, lodging or the storage of goods, and includes any vehicle, railway car, aircraft or watercraft used for the lodging of persons or for carrying on business therein. Where a building consists of two or more units separately secured or occupied, each unit shall not be deemed a separate building.

(2) EXPLOSIVES. Any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities or packing that an ignition by fire, by friction, by concussion, by detonator or by chemical action of any part of the compound or mixture may cause a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb.

(3) EXPLOSION. A rapid, sudden and violent expansion of air or relinquishment of energy with resultant pressures that are capable of producing destructive effects on contiguous objects or of destroying life or limb. "Explosion" includes, but is not limited to, a sudden and rapid combustion, causing violent expansion of the air, or the sudden bursting or breaking up or in pieces from an internal or other force. "Explosion" is not limited to cases caused by combustion or fire, but it may result from decomposition or chemical action.



Section 13A-7-41 - Arson in the first degree.

(a) A person commits the crime of arson in the first degree if he intentionally damages a building by starting or maintaining a fire or causing an explosion, and when:

(1) Another person is present in such building at the time, and

(2) The actor knows that fact, or the circumstances are such as to render the presence of a person therein a reasonable possibility.

(b) Arson in the first degree is a Class A felony.



Section 13A-7-42 - Arson in the second degree.

(a) A person commits the crime of arson in the second degree if he intentionally damages a building by starting or maintaining a fire or causing an explosion.

(b) A person does not commit a crime under subsection (a) if:

(1) No person other than himself has a possessory or proprietary interest in the building damaged; or if other persons have those interests, all of them consented to his conduct; and

(2) His sole intent was to destroy or damage the building for a lawful and proper purpose.

(c) The burden of injecting the issue of justification in subsection (b) is on the defendant, but this does not shift the burden of proof.

(d) A person commits the crime of arson in the second degree if he intentionally starts or maintains a fire or causes an explosion which damages property in a detention facility or a penal facility, as defined in Section 13A-10-30, with reckless disregard (because of the nature or extent of the damage caused or which would have been caused but for the intervention of others) for the safety of others.

(e) Arson in the second degree is a Class B felony.



Section 13A-7-43 - Arson in the third degree.

(a) A person commits the crime of arson in the third degree if he recklessly damages a building by a fire or an explosion.

(b) A person does not commit a crime under this section if no person other than himself has a possessory or proprietary interest in the damaged building.

(c) The burden of injecting the issue of justification in subsection (b) is on the defendant, but this does not shift the burden of proof.

(d) Arson in the third degree is a Class A misdemeanor.



Section 13A-7-44 - Criminal possession of explosives.

Repealed by Act 2009-718, p. 2115, §23, effective August 1, 2009.






Article 4 - Miscellaneous Offenses.

Section 13A-7-60 - Unlawfully taking possession of or going back into possession of real estate after dispossession under legal process.

Any person having no title or bona fide claim of title thereto or right of possession, who enters upon any land, and on demand of the owner or person entitled to the possession thereof, refuses to surrender such possession, or any person or his privy, who, having been dispossessed of any real estate by an officer under legal process from any court having jurisdiction of the subject matter; or any person or his privy, who voluntarily surrenders possession of the lands as a result of a judgment of a court of competent jurisdiction and goes back into the possession of such real estate by force or otherwise; or who, having regained possession of such real estate, holds the same by force or threats without having been restored to the possession of such real estate by an order of a court of competent jurisdiction, shall, on conviction, be fined not less than $200.00 nor more than $1,000.00, and imprisoned in the county jail for not less than six months; and one half of the fine shall go to the person for whose benefit the writ of possession is issued.



Section 13A-7-61 - Allowing stock to run at large under common fence.

Any one of several persons occupying or cultivating lands under a common fence who turns stock of any kind into such inclosure, or knowingly suffers such stock to go at large therein without the consent of all the persons owning or cultivating such lands, shall, on conviction, be punished by a fine of not less than $5.00 nor more than $50.00, and also the amount of damages inflicted by the stock, which damages shall be held as a part of the penalty imposed by the court, and shall go to the party injured.

Whenever a conviction shall be had under this section, unless the full amount of the penalty is immediately paid, it shall be the duty of the sheriff, or other officer charged with the execution of the judgment of the court, to seize and hold the stock committing the trespass, and after giving five days' notice by posting at three or more public places in the neighborhood, to sell the same, and out of the proceeds to collect the amount of such penalty and costs; and the surplus shall be paid to the owner of such stock.






Article 5 - Looting.

Section 13A-7-80 - Definitions; penalties.

(a) For the purposes of this section, the following words have the following meaning:

(1) BUILDING. Any structure that may be entered and utilized by persons for business, public use, lodging, or the storage of goods. The term includes any vehicle, aircraft, or watercraft used for the lodging of persons or carrying on business therein and includes any railroad boxcar or other rail equipment or trailer or tractor trailer, or combination thereof. Where a building consists of two or more units separately occupied or secure, each shall be deemed both a separate building and a part of the main building.

(2) STATE OF EMERGENCY. When the Governor duly proclaims the existence of conditions of disaster or of extreme peril to the safety of persons and property within the state caused by fire, flood, storm, epidemic, technological failure or accident, riot, drought, sudden and severe energy shortage, plant or animal infestation or disease, earthquake, explosion, terrorism, man-made disaster, or other conditions, other than conditions resulting from a labor controversy or conditions causing a state of war emergency, which, by reason of their magnitude, are or are likely to be beyond the control of the services, personnel, equipment, and facilities of any single county, city, or county and city and require the combined forces of a mutual aid region or regions to combat or an energy shortage which requires extraordinary measures beyond the authority vested in the Alabama Public Service Commission.

(b) A person commits the crime of looting if the person intentionally enters without authorization any building or real property during a state of emergency and obtains, exerts control over, damages, or removes the property of another person without lawful authority.

(c) The crime of looting is a Class C felony.

(d) The fact that a person may be subject to prosecution under this section shall not bar his or her prosecution or punishment for any other offense.









Chapter 8 - OFFENSES INVOLVING THEFT.

Article 1 - Theft and Related Offenses.

Section 13A-8-1 - Definitions.

The following definitions are applicable in this article unless the context otherwise requires:

(1) DECEPTION occurs when a person knowingly:

a. Creates or confirms another's impression which is false and which the defendant does not believe to be true; or

b. Fails to correct a false impression which the defendant previously has created or confirmed; or

c. Fails to correct a false impression when the defendant is under a duty to do so; or

d. Prevents another from acquiring information pertinent to the disposition of the property involved; or

e. Sells or otherwise transfers or encumbers property, failing to disclose a lien, adverse claim, or other legal impediment to the enjoyment of the property when the defendant is under a duty to do so, whether that impediment is or is not valid, or is not a matter of official record; or

f. Promises performance which the defendant does not intend to perform or knows will not be performed. Failure to perform, standing alone, however, is not proof that the defendant did not intend to perform.

The term "deception" does not, however, include falsity as to matters having no pecuniary significance, or puffing by statements unlikely to deceive ordinary persons. "Puffing" means an exaggerated commendation of wares or services.

(2) To "DEPRIVE ..." means:

a. To withhold property or cause it to be withheld from a person permanently or for such period or under such circumstances that all or a portion of its use or benefit would be lost to him or her; or

b. To dispose of the property so as to make it unlikely that the owner would recover it; or

c. To retain the property with intent to restore it to the owner only if the owner purchases or leases it back, or pays a reward or other compensation for its return; or

d. To sell, give, pledge, or otherwise transfer any interest in the property; or

e. To subject the property to the claim of a person other than the owner.

(3) FIFTH WHEEL. Coupling between a trailer and a vehicle used for towing.

(4) FINANCIAL INSTITUTION. A bank, insurance company, credit union, safety deposit company, savings and loan association, investment trust, or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment.

(5) FIREARM. A weapon from which a shot is discharged by gunpowder.

(6) GOVERNMENT. The United States, any state or any county, municipality, or other political unit within territory belonging to the United States, or any department, agency, or subdivision of any of the foregoing, or any corporation or other association carrying out the functions of government, or any corporation or agency formed pursuant to interstate compact or international treaty.

As used in this definition "state" includes any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(7) OBTAINS. Such term means:

a. In relation to property, to bring about a transfer or purported transfer of a legally recognized interest in the property, whether to the obtainer or another; or

b. In relation to labor or service, to secure performance thereof.

(8) OBTAINS OR EXERTS CONTROL or OBTAINS OR EXERTS UNAUTHORIZED CONTROL over property includes but is not necessarily limited to the taking, carrying away, or the sale, conveyance, or transfer of title to, or interest in, or possession of, property, and includes but is not necessarily limited to conduct heretofore defined or known as common law larceny by trespassory taking, common law larceny by trick, larceny by conversion, embezzlement, extortion, or obtaining property by false pretenses.

(9) OWNER. A person, other than the defendant, who has possession of or any other interest in the property involved, even though that interest or possession is unlawful, and without whose consent the defendant has no authority to exert control over the property.

A secured party, as defined in Section 7-9A-102(a)(72), is not an owner in relation to a defendant who is a debtor, as defined in Section 7-9A-102(a)(28), in respect of property in which the secured party has a security interest, as defined in Section 7-1-201(37).

(10) PROPELLED VEHICLE. Any propelled device in, upon, or by which any person or property is transported on land, water, or in the air, and such term includes motor vehicles, motorcycles, motorboats, aircraft, and any vessel propelled by machinery, whether or not that machinery is the principal source of propulsion.

(11) PROPERTY. Any money, tangible or intangible personal property, property (whether real or personal) the location of which can be changed (including things growing on, affixed to, or found in land and documents, although the rights represented hereby have no physical location), contract right, chose-in-action, interest in a claim to wealth, credit, or any other article or thing of value of any kind.

Commodities of a public utility nature, such as gas, electricity, steam, and water, constitute property, but the supplying of such a commodity to premises from an outside source by means of wires, pipes, conduits, or other equipment shall be deemed a rendition of a service rather than a sale or delivery of property.

(12) RECEIVING. Such term includes, but is not limited to, acquiring possession, control, or title and taking a security interest in the property.

(13) STOLEN. Obtained by theft, theft by appropriating lost property, robbery, or extortion.

(14) THREAT. A menace, however communicated, to:

a. Cause physical harm to the person threatened or to any other person; or

b. Cause damage to property; or

c. Subject the person threatened or any other person to physical confinement or restraint; or

d. Engage in other conduct constituting a crime; or

e. Accuse any person of a crime or cause criminal charges to be instituted against any person; or

f. Expose a secret or publicize an asserted fact, whether true or false, tending to subject any person to hatred, contempt, or ridicule; or

g. Reveal any information sought to be concealed by the person threatened; or

h. Testify or provide information or withhold testimony or information with respect to another's legal claim or defense; or

i. Take action as an official against anyone or anything, or withhold official action, or cause such action or withholding; or

j. Bring about or continue a strike, boycott, or other similar collective action to obtain property which is not demanded or received for the benefit of the group which the actor purports to represent; or

k. Do any other act which would not in itself substantially benefit the actor but which is calculated to harm substantially another person with respect to his or her health, safety, business, calling, career, financial condition, reputation, or personal relationships.

(15) VALUE. The market value of the property at the time and place of the criminal act.

Whether or not they have been issued or delivered, certain written instruments, not including those having a readily ascertainable market value such as some public and corporate bonds and securities shall be evaluated as follows:

a. The value of an instrument constituting an evidence of debt, such as a check, draft, or promissory note, shall be deemed the amount due or collectible thereon or thereby, that figure ordinarily being the face amount of the indebtedness less any portion thereof which has been satisfied.

b. The value of any other instrument that creates, releases, discharges, or otherwise affects any valuable legal right, privilege, or obligation shall be deemed the greatest amount of economic loss which the owner of the instrument might reasonably suffer by virtue of the loss of the instrument.

When the value of property cannot be ascertained pursuant to the standards set forth above, its value shall be deemed to be an amount not exceeding five hundred dollars ($500).

Amounts involved in thefts committed pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the grade of the offense; provided, that only one conviction may be had and only one sentence enforced for all thefts included in such aggregate.



Section 13A-8-2 - Theft of property - Definition; limitations period.

(a) A person commits the crime of theft of property if he or she:

(1) Knowingly obtains or exerts unauthorized control over the property of another, with intent to deprive the owner of his or her property;

(2) Knowingly obtains by deception control over the property of another, with intent to deprive the owner of his or her property;

(3) Knowingly obtains or exerts control over property in the custody of a law enforcement agency which was explicitly represented to the person by an agent of the law enforcement agency as being stolen; or

(4) Knowingly obtains or exerts unauthorized control over any donated item left on the property of a charitable organization or in a drop box or trailer, or within 30 feet of a drop box or trailer, belonging to a charitable organization.

(b) The limitations period for any prosecution under subdivision (2) of subsection (a) does not commence or begin to accrue until the discovery of the facts constituting the deception, after which the prosecution shall be commenced within five years.



Section 13A-8-3 - Theft of property in the first degree.

(a) The theft of property which exceeds two thousand five hundred dollars ($2,500) in value, or property of any value taken from the person of another, constitutes theft of property in the first degree.

(b) The theft of a motor vehicle, regardless of its value, constitutes theft of property in the first degree.

(c)(1) The theft of property which involves all of the following constitutes theft of property in the first degree:

a. The theft is a common plan or scheme by one or more persons; and

b. The object of the common plan or scheme is to sell or transfer the property to another person or business that buys the property with knowledge or reasonable belief that the property is stolen; and

c. The aggregate value of the property stolen is at least one thousand dollars ($1,000) within a 180-day period.

(2) If the offense under this subsection involves two or more counties, prosecution may be commenced in any one of those counties in which the offense occurred or in which the property was disposed.

(d) Theft of property in the first degree is a Class B felony.



Section 13A-8-4 - Theft of property in the second degree.

(a) The theft of property between one thousand five hundred dollars ($1,500) in value and two thousand five hundred dollars ($2,500) in value, and which is not taken from the person of another, constitutes theft of property in the second degree.

(b) Theft of property in the second degree is a Class C felony.

(c) The theft of a firearm, rifle, or shotgun, regardless of its value, constitutes theft of property in the second degree.

(d) The theft of any substance controlled by Chapter 2 of Title 20 or any amendments thereto, regardless of value, constitutes theft of property in the second degree.

(e) The theft of any livestock which includes cattle, swine, equine or equidae, or sheep, regardless of their value, constitutes theft of property in the second degree.



Section 13A-8-4.1 - Theft of property in the third degree.

(a) The theft of property that exceeds five hundred dollars ($500) in value but does not exceed one thousand four hundred and ninety-nine dollars ($1,499) in value, and which is not taken from the person of another, constitutes theft of property in the third degree.

(b) Theft of property in the third degree is a Class D felony.

(c) The theft of a credit card or a debit card, regardless of its value, constitutes theft of property in the third degree.



Section 13A-8-5 - Theft of property in the fourth degree.

(a) The theft of property which does not exceed five hundred dollars ($500) in value and which is not taken from the person of another constitutes theft of property in the fourth degree.

(b) Theft of property in the fourth degree is a Class A misdemeanor.



Section 13A-8-6 - Theft of lost property - Definition.

A person commits the crime of theft of lost property if he actively obtains or exerts control over the property of another which he knows to have been lost or mislaid, or to have been delivered under a mistake as to the identity of the recipient or as to the nature or the amount of the property, and with intent to deprive the owner permanently of it, he fails to take reasonable measures to discover and notify the owner.



Section 13A-8-7 - Theft of lost property in the first degree.

(a) The theft of lost property which exceeds two thousand five hundred dollars ($2,500) in value constitutes theft of lost property in the first degree.

(b) Theft of lost property in the first degree is a Class B felony.



Section 13A-8-8 - Theft of lost property in the second degree.

(a) The theft of lost property between one thousand five hundred dollars ($1,500) in value and two thousand five hundred dollars ($2,500) in value constitutes theft of lost property in the second degree.

(b) Theft of lost property in the second degree is a Class C felony.



Section 13A-8-8.1 - Theft of lost property in the third degree.

(a) The theft of lost property which exceeds five hundred dollars ($500) in value but does not exceed one thousand four hundred and ninety-nine dollars ($1,499) in value constitutes theft of lost property in the third degree.

(b) Theft of lost property in the third degree is a Class D felony.



Section 13A-8-9 - Theft of lost property in the fourth degree.

(a) The theft of lost property which does not exceed five hundred dollars ($500) in value constitutes theft of lost property in the fourth degree.

(b) Theft of lost property in the fourth degree is a Class A misdemeanor.



Section 13A-8-10 - Theft of services - Definition.

(a) A person commits the crime of theft of services if:

(1) He intentionally obtains services known by him to be available only for compensation by deception, threat, false token or other means to avoid payment for the services; or

(2) Having control over the disposition of services of others to which he is not entitled, he knowingly diverts those services to his own benefit or to the benefit of another not entitled thereto.

(b) "Services" includes but is not necessarily limited to labor, professional services, transportation, telephone or other public services, accommodation in motels, hotels, restaurants or elsewhere, admission to exhibitions, computer services and the supplying of equipment for use.

(c) Where compensation for services is ordinarily paid immediately upon the rendering of them, as in the case of motels, hotels, restaurants and the like, absconding without payment or bona fide offer to pay is prima facie evidence under subsection (a) that the services were obtained by deception.

(d) If services are obtained under subdivision (a) (1) from a hotel, motel, inn, restaurant or cafe, no prosecution can be commenced after 120 days from the time of the offense.



Section 13A-8-10.1 - Theft of services in the first degree.

(a) The theft of services which exceeds two thousand five hundred dollars ($2,500) in value constitutes theft of services in the first degree.

(b) Theft of services in the first degree is a Class B felony.



Section 13A-8-10.2 - Theft of services in the second degree.

(a) The theft of services between one thousand five hundred dollars ($1,500) in value and two thousand five hundred dollars ($2,500) in value constitutes theft of services in the second degree.

(b) Theft of services in the second degree is a Class C felony.



Section 13A-8-10.25 - Theft of services in the third degree.

(a) The theft of services which exceeds five hundred dollars ($500) in value but does not exceed one thousand four hundred and ninety-nine dollars ($1,499) in value constitutes theft of services in the third degree.

(b) Theft of services in the third degree is a Class D felony.



Section 13A-8-10.3 - Theft of services in the fourth degree.

(a) The theft of services which does not exceed five hundred dollars ($500) in value constitutes theft of services in the fourth degree.

(b) Theft of services in the fourth degree is a Class A misdemeanor.



Section 13A-8-10.4 - Theft of trademarks or trade secrets.

(a) For purposes of this section:

(1) ARTICLE. Any object, material, device, or substance or any copy thereof, including a writing, recording, drawing, sample, specimen, prototype, model, photograph, microorganism, blueprint, or map.

(2) COPY. A facsimile, replica, photograph, or other reproduction of an article or a note, drawing, or sketch made of or from an article.

(3) REPRESENTING. Describing, depicting, containing, constituting, reflecting, or recording.

(4) TRADE SECRET. The whole or any part of any scientific or technical information, design, process, procedure, formula, or improvement that has value and that the owner has taken measures to prevent from becoming available to persons other than those selected by the owner to have access for limited purposes.

(5) TRADEMARK. Any word, name, symbol, or device adopted and used by any person or business entity to identify his goods or services, and to distinguish them from the goods or services of others.

(b) A person commits the crime of "theft of trade secrets or trademarks" if, without the owner's effective consent, he knowingly:

(1) Steals a trade secret;

(2) Makes a copy of an article representing a trade secret;

(3) Communicates or transmits a trade secret;

(4) Makes a copy or reproduction of a trademark for any commercial purpose; or

(5) Sells an article on which a trademark is reproduced knowing said trademark was used without the owner's consent.

(c) Theft of trade secrets or trademarks is a Class C felony.



Section 13A-8-10.5 - Theft of valor.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) CONGRESSIONAL MEDAL OF HONOR. Includes any of the following:

a. A Medal of Honor awarded under Section 3741, 6241, or 8741 of Title 10 or Section 491 of Title 14 of the United States Code.

b. A duplicate Medal of Honor issued under Section 3754, 6256, or 8754 of Title 10 or Section 504 of Title 14 of the United States Code.

c. A replacement of a Medal of Honor provided under Section 3747, 6253, or 8747 of Title 10 or Section 501 of Title 14 of the United States Code.

(2) MATERIAL GAIN. Something of value received, bestowed, conferred, presented, granted, contributed, funded, gifted, donated, bequeathed, decided, or approved, regardless of the monetary, rumunerative, or tangible value. This includes, but is not limited to, food, lodging, compensation, travel expenses, placards, public benefits, public relief, financial relief, or anything in which or for which a tangible benefit was gained, even if the value of such is de minimis.

(b) A person commits the crime of theft of valor if he or she does any of the following:

(1) Knowingly wears, purchases, attempts to purchase, solicits for purchase, mails, ships, imports, exports, produces blank certificates of receipt for, manufactures, sells, attempts to sell, advertises for sale, trades, barters, or exchanges anything of value for any of the following and receives a material gain, unless the person is authorized under applicable state or federal regulations or law:

a. Any decoration or medal authorized by Congress for the Armed Forces of the United States.

b. A service medal or badge awarded to a member of the Armed Forces of the United States.

c. A ribbon, button, or rosette of any badge, decoration or medal, or any colorable imitation thereof.

(2) Falsely represents himself or herself, verbally or in writing, to have been awarded any of the following in order to receive, or attempt to receive, a material gain:

a. Any decoration or medal authorized by Congress for the Armed Forces of the United States.

b. A service medal or badge awarded to a member of the Armed Forces of the United States.

c. A ribbon, button, or rosette of any badge, decoration or medal, or any colorable imitation thereof.

(c)(1) Except as provided in subdivisions (2) and (3), theft of valor is a Class B misdemeanor.

(2) If any of the following decorations or medals, including a duplicate or replacement thereof, are the subject of an offense under subsection (b), the offense is a Class A misdemeanor and a minimum fine of five thousand dollars ($5,000) shall be imposed:

a. A Distinguished-Service Cross awarded under Section 3742 of Title 10 of the United States Code.

b. A Navy Cross awarded under Section 6242 of Title 10 of the United States Code.

c. An Air Force Cross awarded under Section 8742 of Section 10 of the United States Code.

d. A Silver Star awarded under Section 3746, 6244, or 8746 of Title 10 of the United States Code.

e. A Purple Heart awarded under Section 1129 of Title 10 of the United States Code.

(3) If a Congressional Medal of Honor is the subject of an offense under subsection (b), the offense is a Class C felony.

(d) Notwithstanding any other law, the limitation period for any prosecution under this section does not commence or begin to accrue until the discovery of the facts constituting the offense.



Section 13A-8-10.6 - Cargo theft.

(a) A person commits the crime of cargo theft if the person knowingly obtains or exerts unauthorized control over either of the following:

(1) A vehicle engaged in commercial transportation of cargo or an appurtenance thereto, including, without limitation, a trailer, semitrailer, container, railcar, or other associated equipment, or the cargo being transported therein or thereon, which is the property of another, with the intention of depriving the other person of the property, regardless of the manner in which the property is taken or appropriated.

(2) A trailer, semitrailer, container, railcar, or other associated equipment, or the cargo being transported therein or thereon, which is the property of another, with the intention of depriving the other person of the property, regardless of the manner in which the property is taken or appropriated.

(b)(1) Cargo theft that has a collective value in excess of fifty thousand dollars ($50,000) is a Class B felony, except the punishment shall be a term of imprisonment of not less than 10 years nor more than 20 years and a fine not to exceed one hundred fifty thousand dollars ($150,000).

(2) Cargo theft that has a collective value exceeding ten thousand dollars ($10,000), but not exceeding fifty thousand dollars ($50,000), is a Class C felony, except the offense shall be punishable by a term of imprisonment of not less than five years nor more than 10 years and a fine not to exceed seventy-five thousand dollars ($75,000).

(3) Cargo theft that has a collective value exceeding five hundred dollars ($500), but does not exceed ten thousand dollars ($10,000), is a Class D felony, except the offense shall be punishable by a term of imprisonment of not less than two years and a fine not to exceed twenty thousand dollars ($20,000).

(4) Cargo theft that has a collective value of five hundred dollars ($500) or less, is a Class A misdemeanor.

(5) A person convicted of cargo theft may also be disqualified from driving a commercial motor vehicle for a period of one year for the first conviction and for life for the second or subsequent conviction, subject to possible reduction as provided in subsection (c) of Section 32-6-49.11.



Section 13A-8-10.7 - Fifth wheel tampering.

(a) A person commits the crime of fifth wheel tampering if the person, with the intent to commit cargo theft does either of the following:

(1) Modifies, alters, or attempts to alter a fifth wheel or the antitheft locking device attached.

(2) Sells, possesses, offers to sell, moves, or causes to be moved on the highways of this state a modified or altered fifth wheel.

(b) Fifth wheel tampering is a Class C felony.



Section 13A-8-11 - Unauthorized use of vehicle; unlawful breaking and entering a vehicle.

(a) A person commits the crime of unauthorized use of a vehicle if:

(1) Knowing that he does not have the consent of the owner, he takes, operates, exercises control over or otherwise uses a propelled vehicle; or

(2) Having custody of propelled vehicle pursuant to an agreement between himself or another and the owner thereof whereby the actor or another is to perform for compensation a specific service for the owner involving the maintenance, repair or use of the vehicle, he intentionally uses or operates it, without the consent of the owner, for his own purpose in a manner constituting a gross deviation from the agreed purpose; or

(3) Having custody of a propelled vehicle pursuant to an agreement with the owner thereof whereby it is to be returned to the owner at a specified time, he knowingly retains or withholds possession thereof, without the consent of the owner, for so lengthy a period beyond the specified time as to render the retention or possession a gross deviation from the agreement.

(4) Unauthorized use of a vehicle is a Class A misdemeanor, except that if a person by force or threat of force takes, operates, usurps or exercises control over a propelled vehicle with an operator or one or more passengers aboard he is guilty of a Class B felony.

(b) A person commits the crime of unlawful breaking and entering a vehicle if, without the consent of the owner, he breaks into and enters a vehicle or any part of a vehicle with the intent to commit any felony or theft. For the purposes of this section, "enters" means to intrude:

(1) Any part of the body; or

(2) Any physical object connected with the body.

(3) Unlawful breaking and entering a vehicle is a Class C felony.



Section 13A-8-12 - Defenses to prosecutions for theft and unauthorized use of vehicle.

(a) It is a defense to a prosecution under Sections 13A-8-2 through 13A-8-11 (theft of property, theft of lost property, theft of services and unauthorized use of vehicle) that the actor honestly believed that he had a claim to the property or services involved which he was entitled to assert in the manner which forms the basis for the charge against him.

(b) The burden of injecting the issue of claim of right is on the defendant, but this does not shift the burden of proof.



Section 13A-8-13 - Extortion - Definition.

A person commits the crime of extortion if he knowingly obtains by threat control over the property of another, with intent to deprive him of the property.



Section 13A-8-14 - Extortion in the first degree.

(a) Extortion by means of a threat, as defined in paragraphs (13)a or (13)c of Section 13A-8-1, constitutes extortion in the first degree.

(b) Extortion in the first degree is a Class B felony.



Section 13A-8-15 - Extortion in the second degree.

(a) Extortion by means of a threat, as defined in paragraphs (13)b or (13)d through (13)k of Section 13A-8-1, constitutes extortion in the second degree.

(b) A person is not liable under this section for a threat, as defined in paragraph (13)e of Section 13A-8-1, if he honestly claims the property as restitution or indemnification for harm done in the circumstances to which the threat relates, or as compensation for property or lawful services. The burden of injecting the issue of claim of right is on the defendant, but this does not shift the burden of proof.

(c) Extortion in the second degree is a Class C felony.



Section 13A-8-16 - Receiving stolen property - Definition.

(a) A person commits the crime of receiving stolen property if he intentionally receives, retains or disposes of stolen property knowing that it has been stolen or having reasonable grounds to believe it has been stolen, unless the property is received, retained or disposed of with intent to restore it to the owner.

(b) If a person:

(1) On two separate occasions within a year prior to the commission of the instant offense of receiving stolen property is found in possession or control of stolen property; or

(2) Possesses goods or property which have been recently stolen; or

(3) Regularly buys, sells, uses or handles in the course of business property of the sort received, and acquired the property without making reasonable inquiry whether the person selling or delivering the property to him had a legal right to do so, this shall be prima facie evidence that he has the requisite knowledge or belief.

(c) The fact that the person who stole the property has not been convicted, apprehended or identified is not a defense to a charge of receiving stolen property.



Section 13A-8-17 - Receiving stolen property in the first degree.

(a) Receiving stolen property which exceeds two thousand five hundred dollars ($2,500) in value constitutes receiving stolen property in the first degree.

(b) Receiving stolen property in the first degree is a Class B felony.



Section 13A-8-18 - Receiving stolen property in the second degree.

(a) Receiving stolen property:

(1) Which is between one thousand five hundred dollars ($1,500) in value and two thousand five hundred dollars ($2,500) in value; or

(2) Of any value under the circumstances described in subdivision (b)(3) of Section 13A-8-16; constitutes receiving stolen property in the second degree.

(b) Receiving stolen property in the second degree is a Class C felony.



Section 13A-8-18.1 - Receiving stolen property in the third degree.

(a) Receiving stolen property which exceeds five hundred dollars ($500) in value but does not exceed one thousand four hundred and ninety-nine dollars ($1,499) in value constitutes receiving stolen property in the third degree.

(b) Receiving stolen property in the third degree is a Class D felony.



Section 13A-8-19 - Receiving stolen property in the fourth degree.

(a) Receiving stolen property which does not exceed five hundred dollars ($500) in value constitutes receiving stolen property in the fourth degree.

(b) Receiving stolen property in the fourth degree is a Class A misdemeanor.



Section 13A-8-20 - Bringing stolen property into this state.

Any person who fraudulently brings into this state any personal property which he knew was stolen elsewhere shall, on conviction, be punished as if he had stolen it in this state.



Section 13A-8-21 - Bringing into state property obtained by false pretense elsewhere.

Any person who brings or causes to be brought into this state any money or other personal property obtained from another by any false pretense, with intent to defraud, shall, on conviction, be punished as if he had stolen the same.



Section 13A-8-22 - Obscuring identity of vehicle.

(a) A person commits the crime of obscuring identity of a vehicle if:

(1) He obscures the manufacturer's serial number or any other distinguishing identification number or mark upon any vehicle or component part thereof, except tires, with intent to render it unidentifiable; or

(2) He possesses a vehicle or component part thereof knowing that the manufacturer's serial number or other identification number or mark has been obscured unless he legally acquired ownership of the vehicle or part before the manufacturer's serial number was obscured or before he knew it was obscured.

(b) "Obscure" means to remove, deface, cover, alter, destroy or otherwise render unidentifiable.

(c) "Vehicle" means any propelled device in, upon or by which any person or property is transported on land, water or in the air, including stationary rails or tracks, and includes motor vehicles, motorboats, vessels and aircraft.

(d) Proof that a person has obscured the manufacturer's serial number or other distinguishing identification number or mark on a vehicle is prima facie evidence that he did so with the intent to render it unidentifiable within the meaning of subdivision (a)(1) of this section.

(e) Possession of a vehicle held for sale in the course of business on which the serial number or other identification number or mark has been obscured is prima facie evidence of knowledge of that fact.

(f) A report by the defendant to the police or other appropriate government agency before arrest is a defense to a charge of violating subdivision (a)(2) of this section. The burden of injecting this issue is on the defendant, but this does not shift the burden of proof.

(g) Obscuring identity of a vehicle is a Class C felony.



Section 13A-8-22.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) A person, as defined in Section 32-8-2, who advertises in a newspaper, on a website, on a public display or sign, or through an online service, for the purchase of a salvage or junk branded motor vehicle shall clearly and conspicuously disclose on the advertisement his or her true and correct company name, physical address, telephone number, and current license number issued under, and registered in accordance with, Article 8 or Article 9, Chapter 12, Title 40, or Chapter 8, Title 13A.

(b)(1) A person who advertises in violation of subsection (a) commits a Class A misdemeanor.

(2) A person required by state law to be licensed as a motor vehicle dealer, who is not licensed, and who advertises in violation of subsection (a), commits a Class A misdemeanor.

(3) One half of any fines assessed and collected for violations of this subsection shall be deposited into the General Fund and one half of any fines assessed and collected for violations of this subsection shall be deposited with the local law enforcement agency that has jurisdiction over the crime committed.

(c) Subsections (a) and (b) do not apply to either of the following:

(1) A person who offers to purchase a motor vehicle on his or her behalf for personal purposes other than rebuilding, dismantling, or recycling into metallic scrap as provided by Section 32-8-87, or a motor vehicle that meets the conditions set forth in paragraph f. of subdivision (2) of subsection(s) of Section 32-8-87.

(2) A motor vehicle dealer with an advertisement that is physically attached to the outside of its physical address or location, located on dealership property, or on an easement directly adjacent to dealership property.

(d) This section does not apply to any of the following:

(1) A person conducting a private transaction seeking to sell his or her own personal vehicle.

(2) A person licensed under Article 8 or Article 9, Chapter 12, Title 40.

(3) A person registered in accordance with Article 1A, Chapter 8, Title 13A.



Section 13A-8-23 - Tampering with availability of gas, electricity, or water.

(a) The following terms shall have the meanings ascribed thereto unless the context clearly indicates otherwise:

(1) OWNER. Includes any part owner, joint owner, tenant-in-common, joint tenant, or tenant by the entirety of the whole or part of any building.

(2) PERSON. Includes a corporation, firm, company, or association.

(3) TENANT or OCCUPANT. Shall include any person who occupies the whole or a part of any building whether alone or with others and shall include the owner.

(4) UTILITY. Any public or private utility authorized to provide electricity, natural gas, or water or any combination thereof for sale to consumers in any particular service area.

(5) UTILITY SERVICES. The products, commodities, and services provided by a utility to its customers.

(b) It shall be unlawful for a tenant, occupant, or any other person to commit any of the following acts which could, or in fact does, make gas, electricity, or water unlawfully available to such tenant, occupant, or person, or to another:

(1) To connect any tube, pipe, wire, or other instrument with any meter, device, or other instrument used for conducting gas, electricity, or water in such a manner as to permit the use of said gas, electricity, or water without the same passing through a meter or other instrument recording the usage for billing.

(2) To alter, injure, turn on, or prevent the action of a meter, valve, stopcock, or other instrument used for measuring quantities of gas, electricity, or water.

(3) To break, deface, or cause to be broken or defaced any seal, locking device, or other parts that make up a metering device for recording usage of gas, electricity, or water or a security system for the recording device.

(4) To remove a metering device for measuring quantities of gas, electricity, or water.

(5) To transfer from one location to another a metering device for measuring utilities of gas, electricity, or water.

(6) To use a metering device belonging to the utility that has not been assigned to the location and installed by the utility.

(7) To adjust the indicated consumption, to jam the measuring device, to bypass the meter or measuring device with a jumper so that it does not indicate use or registers incorrectly, or to otherwise obtain quantities of gas, electricity, or water from the utility without same passing through a metering device for measuring quantities of consumption for billing.

(8) To fabricate or to use a device to pick or otherwise tamper with the locks used to deter current diversion, meter tampering, and meter thefts.

(9) To otherwise take any action resulting in the diversion or unauthorized use of gas, electricity, or water.

(c) Any property on which it is found to have electric, gas, or water utilities tampered with in violation of this section and capable of receiving gas, electricity, or water as a result of the use of any method of diversion prohibited herein shall be prima facie evidence and create against the tenant, occupant, or other person a presumption of intent to tamper or divert in violation of this section.

(d) Any occupant, tenant, or other person who violates this section, and any person who aids and abets in such prohibited acts, who shall be deemed a principal to such acts, shall be guilty of a Class C felony if the theft amount exceeds five hundred dollars ($500) in value and a Class A misdemeanor if the theft amount is less than or equal to five hundred dollars ($500) in value, as provided by the state criminal code, and upon conviction, be punished as prescribed by law.

(e) The provisions of this section are supplemental to the provisions of the offense of theft of services as provided in Section 13A-8-10, and shall in no way repeal or modify Section 13A-8-10.






Article 1A - Secondary Metal Recycling.

Section 13A-8-30 - Definitions.

As used in this article, the following terms have the following meanings:

(1) FERROUS METALS. Any metals containing significant quantities of iron or steel, excluding motor vehicles purchased in accordance with Section 32-8-87.

(2) LAW ENFORCEMENT OFFICER. A duly constituted and certified peace officer of the State of Alabama or of any county or municipality within the state.

(3) METAL PROPERTY. Metals as defined in this section as either ferrous or nonferrous metals.

(4) NONFERROUS METALS. Metals not containing significant quantities of iron or steel, including, without limitation, copper, brass, aluminum other than aluminum cans, bronze, lead, zinc, nickel, stainless steel, and alloys thereof, including stainless steel beer kegs.

(5) PERSON. An individual, partnership, corporation, joint venture, trust, association, or any other legal entity.

(6) PERSONAL IDENTIFICATION CARD. A driver's license or identification card issued by the Alabama State Law Enforcement Agency or a similar card issued by another state, a military identification card, a passport, or an appropriate work authorization issued by the U.S. Citizenship and Immigration Services of the Department of Homeland Security.

(7) PHOTOGRAPH. A still photographic image, including an image captured in digital format, which is of such quality that the persons and objects depicted are identifiable.

(8) PURCHASE TRANSACTION. A transaction in which a secondary metals recycler gives consideration in exchange for regulated metal property.

(9) SECONDARY METALS RECYCLER. Any person, whether licensed or not licensed, who is engaged, from a fixed location or otherwise, in the business of paying compensation for ferrous or nonferrous metals, whether or not engaged in the business of performing the manufacturing process by which ferrous metals or nonferrous metals are converted into raw material products consisting of prepared grades and having an existing or potential economic value. The term does not include a pawnbroker licensed pursuant to Chapter 19A of Title 5, or a licensed automotive dismantler and parts recycler as defined in Section 40-12-410, unless the entities engage in the business of paying compensation for ferrous or nonferrous metals.

(10) VERIFIABLE DOCUMENTATION. Written evidence of ownership which may be verified, including, but not limited to, receipts, bills of sale, titles, certificates of title, purchase agreements, shipping manifests, work orders, etc.



Section 13A-8-31 - Record of purchases.

(a) A secondary metals recycler shall maintain a legible record of all purchase transactions of ferrous or nonferrous metals to which the secondary metals recycler is a party. The record shall include all of the following information:

(1) The name and address of the secondary metals recycler.

(2) The name or identification of the employee responsible for making the purchase on behalf of the secondary metals recycler.

(3) The date and time of the transaction.

(4) The weight, quantity, or volume and a description of the type of metal property purchased in a purchase transaction. For purposes of this subdivision, the term "type of metal property" shall include a general physical description, such as wire, tubing, extrusions, or casting.

(5) The amount of consideration given in a purchase transaction for the metal property.

(6) A signed statement from the person receiving consideration in the purchase transaction stating that he or she is the rightful owner of the metal property or is authorized to sell the metal property being sold.

(7) The name and address of the person delivering the metal property to the secondary metals recycler.

(8) A photocopy or scanned copy of the personal identification card of the person delivering the metal property to the secondary metals recycler, including the distinctive number from, and type of, the personal identification card of the person delivering the metal property to the secondary metals recycler.

(9) The vehicle license tag number and state of issue, or the vehicle identification number if no vehicle license tag is available, and the type of vehicle used to deliver the metal property to the secondary metals recycler. For purposes of this subdivision, the term "type of vehicle" shall mean an automobile, pickup truck, van, or truck.

(10) A digital photograph or video recording of the person delivering or receiving consideration for the metal property delivered to the secondary metals recycler in which the person's facial features are clearly visible and a photograph or video recording of the metal property as delivered or sold in which the type of metal property is identifiable. The time and date shall be digitally recorded on the photograph or video recording.

(b) A secondary metals recycler shall maintain or cause to be maintained the information required by subsection (a) for not less than one year from the date of the purchase transaction.

(c) Any person who intentionally violates the requirements of subsections (a) or (b) shall be guilty of a Class B misdemeanor for a first offense, a Class A misdemeanor for a second offense, and a Class C felony for a third or subsequent offense within a 10-year period.

(d) It shall be unlawful for any person to give false information and receive money or other consideration from a secondary metals recycler in return for metal property. Any person in violation of this subsection shall be guilty of a Class C felony.



Section 13A-8-31.1 - Payment and purchase limitations.

(a) A secondary metals recycler may not enter into any cash transactions in excess of fifty dollars ($50) for copper, copper/aluminum air conditioning coils, or catalytic convertors, or any items described in subdivision (a)(2) or (a)(10) of Section 13A-8-37, or in excess of five hundred dollars ($500) for all other metals in payment for the purchase of metal property. Payment by check may be made payable only to the person whose information was recorded pursuant to Section 13A-8-31.

(b) It shall be unlawful for a secondary metals recycler to purchase metal property from a person younger than 18 years of age.

(c) Metal property may not be purchased between the hours of 9:00 P.M. and 6:00 A.M.

(d) Any person who intentionally violates the requirements of this section shall be guilty of a Class B misdemeanor for a first offense, a Class A misdemeanor for a second offense, and a Class C felony for a third or subsequent offense within a 10-year period.



Section 13A-8-31.2 - Registration and reporting requirements.

(a) All secondary metals recyclers subject to this article shall register with the Alabama Criminal Justice Information Center (ACJIC) by August 31, 2012, and shall pay an annual registration fee of two hundred fifty dollars ($250) to ACJIC. In the event the electronic reporting system is not fully implemented by August 1, 2012, the record maintenance and reporting requirements of the current law shall remain in full force and effect until such time as the ACJIC electronic reporting system is fully implemented. The registration shall include the name of the business, address of the business, telephone number, and the name of the owner or owners of the business.

(b)(1) Prior to January 1, 2013, secondary metals recyclers shall continue to abide by any reporting requirements currently in effect and followed by the recyclers.

(2) Effective January 1, 2013, secondary metals recyclers shall enter the information required by subdivisions (1), (3), (4), (5), (7), and (9) of subsection (a) of Section 13A-8-31 into a database maintained by the ACJIC and shall transmit such information electronically to the database no later than 9:00 P.M. on the day of a purchase transaction. The ACJIC Commission in consultation with the members of the Alabama Recycling Association shall promulgate rules, regulations, and policies for the receipt and dissemination of the information in the database through ACJIC information systems. All information reported by secondary metals recyclers pursuant to this section shall be considered to be confidential and privileged and exempt from disclosure under Section 41-13-1. The ACJIC Commission shall ensure that adequate safeguards are incorporated and maintained so that the data may be accessed and used only by properly authorized law enforcement agencies for the purpose of investigating thefts of metal property. Any person releasing or using this data in an unauthorized manner shall be subject to the provisions of Section 13A-10-82.

(c) Any person who intentionally violates the requirements of this section shall be guilty of a Class B misdemeanor for a first offense, a Class A misdemeanor for a second offense, and a Class C felony for a third or subsequent offense within a 10-year period.



Section 13A-8-32 - Inspections.

During the usual and customary business hours of a secondary metals recycler, a law enforcement officer, after properly identifying himself or herself as a law enforcement officer, shall have the right to inspect:

(1) All purchased metal property in the possession of the secondary metals recycler.

(2) All records required to be maintained under Section 13A-8-31.



Section 13A-8-33 - Law enforcement officers authorized to place hold on certain sales of metals.

(a)(1) Whenever a law enforcement officer has reasonable suspicion to believe that any item of metal property in the possession of a secondary metals recycler has been stolen, the law enforcement officer, may issue a hold notice to the secondary metals recycler. The hold notice shall be in writing, shall be delivered to the secondary metals recycler, shall specifically identify those items of metal property that are believed to have been stolen and that are subject to the notice, and shall inform the secondary metals recycler of the information contained in this section.

(2) Upon receipt of the notice, the secondary metals recycler may not process or remove the items of metal property identified in the notice, or any portion thereof, from the place of business of the secondary metals recycler for 15 calendar days after receipt of the notice by the secondary metals recycler, unless sooner released by a law enforcement officer.

(b)(1) No later than the expiration of the 15-day period, a law enforcement officer after receiving additional substantive evidence may issue a second hold notice to the secondary metals recycler, which shall be an extended hold notice. The extended hold notice shall be in writing, shall be delivered to the secondary metals recycler, shall specifically identify those items of metal property that are believed to have been stolen and that are subject to the extended hold notice, and shall inform the secondary metals recycler of the information contained in this section.

(2) Upon receipt of the extended hold notice, the secondary metals recycler may not process or remove the items of metal property identified in the notice, or any portion thereof, from the place of business of the secondary metals recycler for 30 calendar days after receipt of the extended hold notice by the secondary metals recycler, unless sooner released by a law enforcement officer.

(c) At the expiration of the hold period or, if extended in accordance with this section, at the expiration of the extended hold period, the hold is automatically released and the secondary metals recycler may dispose of the metal property unless other disposition has been ordered by a court of competent jurisdiction.

(d) Any person who intentionally violates the requirements of subsection (a) or (b) shall be guilty of a Class B misdemeanor for a first offense, a Class A misdemeanor for a second offense, and a Class C felony for a third or subsequent offense within a 10-year period.



Section 13A-8-34 - Contesting identification or ownership of metal property.

(a) If the secondary metals recycler contests the identification or ownership of the metal property, the party other than the secondary metals recycler claiming ownership of any metal property in the possession of the secondary metals recycler may, provided that a timely report of the theft of the metal property was made to the proper authorities, bring an action in the circuit court of the county in which the secondary metals recycler is located. The petition for the action shall include a description of the means of identification of the metal property utilized by the petitioner to determine ownership of the metal property in the possession of the secondary metals recycler. If the person who sold the metal property to the secondary metals recycler is convicted of theft of property or criminal mischief related to the removal of the metal property, the court shall order the defendant to make full restitution to the victim including, without limitation, attorney fees, court costs, and property damage which resulted from the theft of property, and other expenses.

(b) When a lawful owner recovers stolen metal property from a secondary metals recycler who has complied with this article, and the person who sold the metal property to the secondary metals recycler is convicted of a violation of this article, or theft by receiving stolen property, the court shall order the defendant to make full restitution, including, without limitation, attorneys' fees, court costs, and other expenses to the secondary metals recycler.



Section 13A-8-35 - Exceptions.

This article shall not apply to purchases of metal property from any of the following:

(1) A law enforcement officer acting in an official capacity unless the law enforcement officer is investigating a compliance issue pursuant to this article or is presenting metal property for sale.

(2) A trustee in bankruptcy, executor, administrator, or receiver who has presented proof of such status to the secondary metals recycler.

(3) Any public official acting under a court order who has presented proof of such status to the secondary metals recycler.

(4) A sale or the execution, or by virtue, of any process issued by a court if proof thereof has been presented to the secondary metals recycler.

(5) A manufacturing, industrial, or other commercial vendor that generates or sells regulated metal property in the ordinary course of its business.

(6) A municipal, county, state, federal, or other governmental entity.

(7) A utility company.

(8) A funeral home or the owner or operator of a cemetery.



Section 13A-8-35.1 - Liability for injuries.

(a) A public or private owner of metal property is not civilly liable to a person who is injured during the theft or attempted theft of metal property in any amount by the person or a third party.

(b) A public or private owner of metal property is not civilly liable for a person's injuries caused by a dangerous condition created as a result of the theft or attempted theft of the owner's metal property in any amount when the owner of the metal property did not know and could not have reasonably known of the dangerous condition.

(c) This section does not create or impose a duty of care upon an owner of metal property that would not otherwise exist under common law.



Section 13A-8-36 - Damage or destruction of property.

(a) It is unlawful for a person with the intent to damage property and having no right to do so or any reasonable ground to believe that he or she has such a right, damages or destroys any of the following:

(1) Telecommunications, cable communications, or electric power transmission pedestal or pole owned or operated by a telecommunications, cable, or electric power company or cooperative, or electric power supplier, or railroad.

(2) Telecommunications, cable communications, or electric power grounding or any other equipment or materials used in the delivery of electricity, wire, fiber insulator, power supply transformer, ground wire, or other apparatus, equipment, or fixture used in the transmission of telecommunications, cable communications, or electric power owned or operated by a telecommunications, cable, or electric power company or cooperative, or electric power supplier, or railroad.

(3) Equipment used in the transmission of wireless communications or related to wireless communications.

(4) Equipment used at any facility of over the air broadcast companies.

(5) Railroad materials and lading, including, but not limited to, any rail telecommunications; cable communications; power and signal equipment and wires; road/rail crossing signals, equipment, and wires; metal property lading being transported by a railroad; and any railroad track and other operating materials, including switch component, spike, angle bar, tie plate or bolt of the type used in constructing railroads.

(6) Electric power line, gas line, water line, wire or fiber insulators, electric motors or other apparatus, heating and cooling systems, and environmental control systems that are connected to farm shops, on-farm grain drying and storage complexes, animal production facilities, irrigation systems, greenhouse facilities, or other agricultural, forestry, or food-related activities, equipment, structures, systems, or vehicles.

(7) Any electric power line, gas line, water line, wire or fiber insulators, fencing, gates, security structures, electric motors or other apparatus, metering instruments, communications antenna, environmental control systems, and processing plants that are connected to oil, natural gas, coalbed methane, shale gas, or other petroleum producing properties, equipment, structures, systems, or vehicles.

(8) Any metal property from a school, place of worship, or a secondary metals recycler's premises.

(9) A copper, aluminum, or aluminum-copper condensing or evaporating coil, including its tubing or rods, from a heating or air conditioning unit, excluding scrap from window air conditioning units and automobile condenser coils, unless any one of the following criteria are satisfied:

a. The condenser coils are being sold by a licensed contractor, HVAC contractor, plumber, or electrician and a current and valid license with number is provided at the time of sale and copied or scanned by the secondary metals recycler at the time of sale.

b. The condenser coils are being sold by a person with verifiable documentation, such as a receipt or work order, indicating that the condenser coils are the result of a replacement of an air conditioner unit or condenser coils performed by a licensed contractor.

(10) Utility access covers, manhole covers, or storm drain covers, unless the seller is a company that deals in the manufacture or sale of the aforementioned products.

(11) Grave markers, vases, memorials, statues, plaques, or other bronze objects used at a cemetery or other location where deceased persons are interred or memorialized or any other metal historic markers or monuments or the attached support or post to either, unless the seller is a company that deals in the manufacture or sale of the aforementioned products.

(b) Any person in violation of this section shall be guilty of a Class C felony.

(c) Any person in violation of this section shall be guilty of a Class B felony if the damage or destruction causes imminent danger to the health and safety of the public, a metal owner's employees, first responders, law enforcement officers, or utility workers, or cause an interruption in communications services or electric utility services. For purposes of this subsection, "imminent danger" means the existence of any condition that could hinder or disrupt the normal operation of equipment, systems, or services provided for the health and safety of the public, metal owner's employees, first responders, law enforcement officers, or utility workers or cause an interruption in communications services or electric utility services.

(d) At the time of sentencing of any person convicted under this section, the judge may order restitution in an amount determined by the court; provided, however, the amount shall not be less than the value of the metal property determined to have been damaged or stolen and shall include the cost of replacement and the cost to repair any and all damage caused during the commission of the crime for which the person is convicted.



Section 13A-8-37 - Possession or control of stolen property.

(a) It is unlawful for a person to possess or control the following property knowing that it has been stolen or having reasonable grounds to believe it has been stolen, unless the property is possessed or controlled with intent to restore it to the owner:

(1) Metal property marked with the initials of an electrical company, a telephone company, a cable company, another public utility, a railroad, or a brewer.

(2) Utility access covers, manhole covers, or storm drain covers, unless the seller is a company that deals in the manufacture or sale of the aforementioned products.

(3) Street light poles and fixtures, unless the seller is a company that deals in the manufacture or sale of the aforementioned products.

(4) Road and bridge guard rails unless the seller is a company that deals in the manufacture or sale of the aforementioned products.

(5) Highway or street signs, traffic light signals, and traffic directional and control signs unless the seller is a company that deals in the manufacture or sale of the aforementioned products.

(6) Water meter covers unless the seller is a company that deals in the manufacture or sale of the aforementioned products.

(7) Metal beer kegs including those made of stainless steel that are clearly marked as being the property of a beer manufacturer unless the seller is a company that deals in the manufacture or sale of the aforementioned products.

(8) Metal property marked with the name of a government entity.

(9) Unused and undamaged building construction or utility materials consisting of copper, pipe, tubing or wiring, aluminum wire, or historical markers.

(10) Grave markers, vases, memorials, statues, plaques, or other bronze objects used at a cemetery or other location where deceased persons are interred or memorialized, unless the seller is a company that deals in the manufacture or sale of the aforementioned products.

(11) A copper, aluminum, or aluminum-copper condensing or evaporating coil, including its tubing or rods, from a heating or air conditioning unit, excluding scrap from window air conditioning units and automobile condenser coils, unless any one of the following criteria are satisfied:

a. The condenser coils are being sold by a licensed contractor, HVAC contractor, plumber, or electrician and a current and valid license with number is provided at the time of sale and copied or scanned by the secondary metals recycler at the time of sale.

b. The condenser coils are being sold by a person with verifiable documentation, such as a receipt or work order, indicating that the condenser coils are the result of a replacement of an air conditioner unit or condenser coils performed by a licensed contractor.

(b) Any person who violates the requirements of subdivision (a)(2) or (a)(10) shall be guilty of a Class C felony for a first offense, a Class B felony for a second offense, and a Class A felony for a third or subsequent offense within a 10-year period.

(c) Any person who violates the requirements of subdivision (1), (3), (4), (5), (6), (7), (8), or (9) of subsection (a) shall be guilty of a Class B misdemeanor for a first offense, a Class A misdemeanor for a second offense, and a Class C felony for a third or subsequent offense within a 10-year period.



Section 13A-8-37.1 - Ownership documentation required for purchase of certain property.

(a) It is unlawful for a secondary metals recycler to purchase the following property unless a copy of verifiable documentation in addition to the signed statement required by subdivision (a)(6) of Section 13A-8-31 is provided to the secondary metals recycler that the seller is the owner of the property:

(1) Catalytic convertors that are not part of an entire motor vehicle.

(2) Metal property of a telephone company, an electric company, a cable company, a water company, another utility, or a railroad marked or otherwise identified as such.

(3) Copper wire that has been burned to remove the insulation, unless verifiable documentation is provided that the source of the copper wire was in a building destroyed by fire.

(4) A copper, aluminum, or aluminum-copper condensing or evaporating coil, including its tubing or rods, from a heating or air conditioning unit, excluding scrap from window air conditioning units and automobile condenser coils, unless any one of the following criteria are satisfied:

a. The condenser coils are being sold by a licensed contractor, HVAC contractor, plumber, or electrician and a current and valid license with number is provided at the time of sale and copied or scanned by the secondary metals recycler at the time of sale.

b. The condenser coils are being sold by a person with verifiable documentation, such as a receipt or work order, indicating that the condenser coils are the result of a replacement of an air conditioner unit or condenser coils performed by a licensed contractor.

(5) Utility access covers, manhole covers, or storm drain covers, unless the seller is a company that deals in the manufacture or sale of the aforementioned products.

(6) Grave markers, vases, memorials, statues, plaques, or other bronze objects used at a cemetery or other location where deceased persons are interred or memorialized or any other metal historic markers or monuments or the attached support or post to either, unless the seller is a company that deals in the manufacture or sale of the aforementioned products.

(7) Any metal property that has been brightly painted or marked to deter theft of the property.

(8) Ventilation fans or similar fans designed to supply fresh air to workers in confined spaces such as underground mines or other similar circumstances.

(b) Any person in violation of this section shall be guilty of a Class B felony.



Section 13A-8-37.2 - Lawful possession of metal property.

Compliance by a secondary metals recycler with Sections 13A-8-31, 13A-8-31.1, 13A-8-31.2, and 13A-8-37.1, with regard to a purchase of metal property shall be recognized by law enforcement agencies and the Alabama state courts as evidence that the possession of the metal property is lawful.



Section 13A-8-38 - Construction.

This article shall not be construed to repeal other criminal laws. Whenever conduct prescribed by any provision of this article is also prescribed by any other provision of law, the provision which carries the more serious penalty shall be applied.



Section 13A-8-39 - Application.

This article shall apply to all businesses regulated under this article without regard to the location within the State of Alabama and shall take precedence over any and all local ordinances governing purchase transactions of metal property by a secondary metals recycler.






Article 2 - Robbery.

Section 13A-8-40 - Definitions.

(a) The definitions contained in Section 13A-8-1 are applicable to this article unless the context otherwise requires.

(b) "In the course of committing a theft" embraces acts which occur in an attempt to commit or the commission of theft, or in immediate flight after the attempt or commission.



Section 13A-8-41 - Robbery in the first degree.

(a) A person commits the crime of robbery in the first degree if he violates Section 13A-8-43 and he:

(1) Is armed with a deadly weapon or dangerous instrument; or

(2) Causes serious physical injury to another.

(b) Possession then and there of an article used or fashioned in a manner to lead any person who is present reasonably to believe it to be a deadly weapon or dangerous instrument, or any verbal or other representation by the defendant that he is then and there so armed, is prima facie evidence under subsection (a) of this section that he was so armed.

(c) Robbery in the first degree is a Class A felony.



Section 13A-8-42 - Robbery in the second degree.

(a) A person commits the crime of robbery in the second degree if he violates Section 13A-8-43 and he is aided by another person actually present.

(b) Robbery in the second degree is a Class B felony.



Section 13A-8-43 - Robbery in the third degree.

(a) A person commits the crime of robbery in the third degree if in the course of committing a theft he:

(1) Uses force against the person of the owner or any person present with intent to overcome his physical resistance or physical power of resistance; or

(2) Threatens the imminent use of force against the person of the owner or any person present with intent to compel acquiescence to the taking of or escaping with the property.

(b) Robbery in the third degree is a Class C felony.



Section 13A-8-44 - Claim of right not defense in robbery prosecution.

No person may submit in defense against a prosecution for robbery in any of its degrees that there was no theft because the taking was under a claim of right. Claim of right is not a defense under this article.






Article 2A - Pharmacy Robbery.

Section 13A-8-50 - Short title.

This article shall be known and cited as "The Pharmacy Robbery Act of 1982."



Section 13A-8-51 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) PHARMACY. Any building, warehouse, physician's office, hospital, pharmaceutical house or other structure used in whole or in part for the sale, storage and/or dispensing of any controlled substance as defined in Section 20-2-2 as amended.

(2) PHARMACY ROBBERY. A person commits the offense of "pharmacy robbery" under this article if in the course of committing a theft of any controlled substance as defined in Section 20-2-2 such person violates Section 13A-8-41.



Section 13A-8-52 - Penalty for violation of article.

(a) Upon conviction of the criminal offense of "pharmacy robbery" as defined in Section 13A-8-51(2), the offender shall be imprisoned at hard labor for not less than 10 years nor more than 99 years and shall be ineligible for consideration for parole, probation or suspension of sentence.

(b) On a second or subsequent conviction under this article, the offender shall be imprisoned for the remainder of his natural life and shall be ineligible for consideration for parole, probation or suspension of sentence.






Article 3 - Shopping Carts.

Section 13A-8-60 - Defined.

The term "shopping cart," when used in this article, shall mean those pushcarts of the type or types which are commonly provided by grocery stores, drugstores or other merchant stores or markets for the use of the public in transporting commodities in stores and markets and incidentally from the store to a place outside the store.



Section 13A-8-61 - Removal from premises without consent of owner; "premises" defined.

It shall be unlawful for any person to remove a shopping cart from the premises, posted as provided in Section 13A-8-63, of the owner of such shopping cart without the consent, given at the time of such removal, of the owner or of his agent, servant or employee. For the purpose of this section, the "premises" shall include all the parking area set aside by the owner, or on behalf of the owner, for the parking of cars for the convenience of the patrons of the owner.



Section 13A-8-62 - Abandonment on public streets, sidewalks, parking lots, etc.

It shall be unlawful for any person to abandon a shopping cart upon any public street, sidewalk, way or parking lot, other than a parking lot on the premises of the owner.



Section 13A-8-63 - Posting of article in stores.

The owner of the store in which the shopping cart is used shall post in at least three prominent places in his store, and at each exit therefrom, a printed copy of this article, which copy shall be printed in type no smaller than 12 points.



Section 13A-8-64 - Penalty for violation of article.

Any person convicted of a violation under this article shall be deemed guilty of a Class C misdemeanor and shall be punished as prescribed by law under Sections 13A-5-7 and 13A-5-12.






Article 3A - Traffic Signs.

Section 13A-8-70 - "Traffic sign" defined.

As used in this article, the term "traffic sign" shall mean any traffic sign, traffic signal, warning sign, guideboard, milepost, road marker, emergency telephone sign, or any similar sign, signal, or device used by the state or any political subdivision of the state on the highways, roads, bridges, or streets of this state for the warning, instruction, or information of the public.



Section 13A-8-71 - Possession of traffic sign; notification; destruction, defacement, etc., of traffic sign or traffic control device; defacement of public building or property.

(a) No person may unlawfully possess any traffic sign erected by the state, a county, or a municipality.

(b) Any person who voluntarily notifies a law enforcement agency of the presence on their property of a traffic sign shall not be guilty of violating the provisions of subsection (a).

(c) It shall be unlawful for any person to intentionally destroy, knock down, remove, deface, or alter any letters or figures on a traffic sign, or in any way damage any traffic control device, erected on a highway, public road, or right of way of this state, by the Department of Transportation, a county, or municipality.

(d) It shall be unlawful for any person to intentionally deface any public building or public property.



Section 13A-8-72 - Penalties.

(a) A person who is convicted of violating subsection (a) of Section 13A-8-71 shall be fined not more than fifty dollars ($50).

(b) A person who is convicted of intentionally destroying, knocking down, removing, defacing, or altering a traffic sign pursuant to subsection (c) of Section 13A-8-71 or defacing a public building or public property pursuant to subsection (d) of Section 13A-8-71, where the damage inflicted is more than two thousand five hundred dollars ($2,500), is guilty of a Class C felony.

(c) A person who is convicted of intentionally destroying, knocking down, removing, defacing, or altering a traffic sign pursuant to subsection (c) of Section 13A-8-71 or defacing a public building or public property pursuant to subsection (d) of Section 13A-8-71, where the damage inflicted is more than five hundred dollars ($500), but less than two thousand five hundred dollars ($2,500), is guilty of a Class A misdemeanor.

(d) A person who is convicted of intentionally destroying, knocking down, removing, defacing, or altering a traffic sign pursuant to subsection (c) of Section 13A-8-71 or defacing a public building or public property pursuant to subsection (d) of Section 13A-8-71, where the damage inflicted is less than five hundred dollars ($500) is guilty of a Class B misdemeanor.

(e) The parents of a minor under the age of 18 years with whom the minor is living and who have custody of the minor shall be liable for actual damages, plus court costs, for the destruction or defacement of any public road sign or the defacement of any public building or public property by the intentional acts of the minor.

(f) Any minor who is convicted of violating this article shall be ordered by the court to correct or clean up any destruction or defacement of which the minor has been convicted.



Section 13A-8-73 - Fines to be deposited in general fund.

Any fines collected pursuant to this article shall be deposited in the general fund of the county and distributed as follows: one-half shall be designated for law enforcement purposes and one-half shall be designated to the county road and bridge fund.






Article 3B - Theft of Consigned Motor Fuels.

Section 13A-8-75 - Consigned motor fuels defined.

As used in this article, the term consigned motor fuels means all grades of gasoline including gasohol or any gasoline blend, number 1 diesel, number 2 diesel, kerosene, and all aviation fuels delivered to a merchant by another for the purpose of sale and the merchant deals in goods of that kind. Consigned motor fuels are not owned by the party to whom the fuels are delivered for sale, but remain the property of the company delivering or having the motor fuels delivered. The merchant agrees to sell the consigned motor fuels belonging to another for a commission or other compensation.



Section 13A-8-76 - Written consignment agreement.

(a) There shall be a written agreement between the person delivering or having the consigned motor fuels delivered for sale, hereinafter designated the consignor, and the merchant, hereinafter designated as the consignee, reflecting not only the consignment agreement between the parties, but that title to the consigned motor fuels and to the proceeds from the sale of the consigned motor fuels is always vested in the consignor and never the consignee.

(b) Nothing in this section shall be construed to create a new or additional element necessary to prove the commission of theft of property in any degree.



Section 13A-8-77 - Taking of consigned motor fuels without consent of owner.

It shall be unlawful for any person to take, use, sell, or dispose of consigned motor fuels or the proceeds from the sale of consigned motor fuels without the consent of the owner and in violation of the written agreement required in Section 13A-8-76.



Section 13A-8-78 - Penalties.

A person who violates this article shall be guilty of the crime of theft of property and subject to those penalties provided in Section 13A-8-3, 13A-8-4, or 13A-8-5, based on value of the property taken.






Article 4 - Copying and Sale of Recorded Devices.

Section 13A-8-80 - "Owner" defined.

Unless the context clearly requires otherwise, the term "owner," as used in this article, shall mean the person who owns, or has the exclusive license in the United States to reproduce or the exclusive license in the United States to distribute to the public copies of the original fixation of sounds embodied in the master phonograph record, master disc, master tape, master film or other device used for reproducing recorded sounds on phonograph records, discs, tapes, films, videocassettes or other articles now known or later developed on which sound is recorded and from which the transferred sounds are directly or indirectly derived, or the person who owns the rights to record or to authorize the recording of a live performance.



Section 13A-8-81 - Transfer, manufacture, distribution, etc., of certain sounds without consent prohibited; applicability; penalties; recording rights; evidence of performer's consent.

(a) It shall be a felony for any person to:

(1) Knowingly transfer or cause to be transferred, directly or indirectly, by any means, any sounds recorded on a phonograph record, disc, wire, tape, film, videocassette or other article now known or later developed on which sounds are recorded, with the intent, for commercial advantage or private financial gain, to sell or rent, or cause to be sold or rented, or to be used for profit through public performance, such article on which sounds are so transferred, without consent of the owner;

(2) Knowingly transfer or cause to be transferred, directly or indirectly, by any means, onto any phonograph record, disc, wire, tape, film, videocassette or other article now known or later developed, any live performance, for commercial advantage or private financial gain, without the consent of the owner; or

(3) Manufacture, distribute, transport or wholesale any article with the knowledge that the sounds or performances are so transferred without consent of the owner.

(b) The provisions of this section shall not apply to any person engaged in radio or television broadcasting who transfers, or causes to be transferred, any such sounds other than from the sound track of a motion picture intended for, or in connection with broadcast or telecast transmission or related uses, or for archival purposes.

(c) Penalties for violations hereof are prescribed in Section 13A-8-86(a).

(d) Subdivision (a)(1) of this section applies only to sound recordings that were initially fixed prior to February 15, 1972.

(e) In the absence of a written agreement or operation of law to the contrary, the performer or performers of the live performance shall be presumed to own the rights to record or authorize the recording of the live performance. In any proceeding where a performer's consent is in issue, a person who is authorized to maintain custody and control over business records reflecting consent shall be considered a proper witness, subject to all rules of evidence relating to competency and admissibility.



Section 13A-8-82 - Possession, sale, rental, etc., of recorded device in violation of article prohibited; penalties.

(1) It shall be unlawful for any person to knowingly sell, rent, cause to be sold or rented, or possess for the purpose of selling or renting any recorded device that has been produced, manufactured, distributed or acquired in violation of any provision of this article.

(2) Penalties for violations hereof are prescribed in Section 13A-8-86(b).



Section 13A-8-83 - Manufacturer's name required on package.

Every recorded device sold, rented or transferred for commercial advantage or private financial gain, or possessed for the purpose of sale, rental or transfer by any manufacturer, distributor or wholesale or retail merchant shall contain on its packaging the true name and address of the manufacturer; provided, that the term "manufacturer" shall not include the manufacturer of the cartridge or casing itself, but shall mean the manufacturer of the actual recorded material. The term "recorded device" means the tangible medium upon which sounds or images are recorded or otherwise stored, and includes any phonograph record, disc, wire, tape, videocassette, film, or other medium now known or later developed on which sounds or images are recorded or otherwise stored.



Section 13A-8-84 - Confiscation of nonconforming recordings, equipment and components.

It shall be the duty of any state, county or local law enforcement officer to confiscate all recorded material that does not conform to the provisions of this article and all equipment and components used or intended to be used in the manufacture of the infringing recordings and to deliver the nonconforming recorded devices, equipment and components to the State Attorney General or the appropriate local district attorney of the judicial district in which the confiscation was made. The provisions of this section shall apply to any nonconforming recording, regardless of lack of knowledge or intent on the part of the retail seller.



Section 13A-8-85 - Damages in civil action.

(a) Any owner of recorded material whose material has allegedly been illegally reproduced as provided herein shall have a cause of action in the circuit courts of this state for all damages resultant therefrom, including actual, compensatory and incidental damages, as well as punitive damages of not more than three times the amount of the total cost of producing the illegally recorded material.

(b) Any lawful producer of recorded material, as set forth in this article, whose product is allegedly the subject of a violation of the provisions of this article shall have a cause of action in the circuit courts of this state for all damages resultant therefrom, including actual, compensatory and incidental damages, as well as punitive damages not exceeding three times the amount of the total cost of producing the recorded materials.



Section 13A-8-86 - Penalties for manufacture, sale, rental, possession for sale or rental, etc., in contravention of article; forfeiture.

(a) Each separate manufacture, distribution, sale or transfer at wholesale of any unauthorized recording in contravention of the provisions of this article shall upon conviction constitute a separate offense punishable as follows:

(1) If the offense involves not less than 1,000 unlawful sound recordings or not less than 65 audio visual recordings, by imprisonment not less than three years, nor more than ten years, or by a fine of not more than $250,000.00 or both.

(2) For any other offense not described in subdivision (a)(1), by imprisonment not less than one year, nor more than three years, or by fine of not more than $25,000.00 for the first offense, or both, and by imprisonment not less than three years nor more than 10 years, or by fine of not more than $100,000.00, or both, for any subsequent offense.

(b) Each separate sale, rental or possession for sale or rental of any recording, not described in subsection (a), in contravention of the provisions of this article shall upon conviction constitute a separate offense punishable as follows:

(1) If the offense involves not less than 100 unlawful sound recordings or not less than seven unlawful audio visual recordings, or if the offense is a subsequent offense, by imprisonment not less than one year nor more than five years, or by a fine of not more than $250,000.00 or both.

(2) For any other offense not described in subdivision (b)(1), by imprisonment for not more than one year, or by a fine of not more than $25,000.00 or both.

(c) If a person is convicted of any offense under this article, the court in its judgment of conviction shall order the forfeiture and destruction or other disposition of all infringing recordings and of all equipment and components used or intended to be used in the manufacture of the infringing recordings, as provided in Section 13A-8-84.






Article 4A - Unlawful Operation of a Recording Device in Motion Picture Theater.

Section 13A-8-90 - Violations; penalties.

(a) For purposes of this section, the following words have the following meanings:

(1) AUDIOVISUAL IMAGE. A series of related images which are intended to impart an impression of motion when shown in succession by means of a machine or device.

(2) AUDIOVISUAL RECORDING FUNCTION. The capability of a device to record or transmit a motion picture or any part thereof.

(3) MOTION PICTURE THEATER. A movie theater, screening room, or other venue that is being utilized primarily for the exhibition of a motion picture at the time of the offense.

(4) COMMERCIALLY DISTRIBUTE. To sell, lease, rent, or distribute for pecuniary gain.

(b) Any person who knowingly operates the audiovisual recording function of any device in a motion picture theater for the purpose of recording a motion picture with the intent to violate the property rights of the owner of the motion picture commits the crime of unlawful operation of a recording device. For purposes of this subsection, to record or transmit one or more audiovisual images from the on-screen exhibition of a motion picture, or to transmit the audio sounds accompanying the motion picture, is presumptive proof of intent to violate the property rights of the owner of the motion picture.

(c) Unlawful operation of a recording device in violation of subsection (b) is a Class A misdemeanor on the first offense. Any subsequent conviction of unlawful operation of a recording device in violation of subsection (b) is a Class C felony.

(d) Unlawful operation of a recording device in violation of subsection (b) with intent to commercially distribute the recording is a Class C felony.

(e) The owner or lessee of a motion picture theater, or the authorized agent or employee of the owner or lessee, who in good faith notifies a law enforcement agency of an alleged violation of this section shall not be liable, absent negligence or willfulness and wantonness, in any civil action arising out of measures taken by the owner, lessee, agent, or employee in the course of subsequently detaining a person that the owner, lessee, agent, or employee in good faith believed to have violated this section while awaiting the arrival of law enforcement authorities.

(f) This section does not prevent any lawfully authorized investigative, law enforcement, protective, or intelligence gathering employee or agent of local, state, or federal government from operating any audiovisual recording device in a motion picture theater as part of any lawfully authorized investigative, protective, law enforcement, or intelligence gathering activities.

(g) This section does not prevent prosecution for any acts violating this section under any other provision of law providing for a greater penalty.






Article 5 - Alabama Computer Crime Act.

Section 13A-8-100 - Short title.

Repealed by Act 2012-432, §11, effective August 1, 2012.



Section 13A-8-101 - Definitions.

Repealed by Act 2012-432, §11, effective August 1, 2012.



Section 13A-8-102 - Offenses against intellectual property.

Repealed by Act 2012-432, §11, effective August 1, 2012.



Section 13A-8-103 - Acts constituting offense against computer equipment or supplies; punishment.

Repealed by Act 2012-432, §11, effective August 1, 2012.






Article 5A - The Alabama Digital Crime Act.

Section 13A-8-110 - Short title.

This article may be cited as The Alabama Digital Crime Act.



Section 13A-8-111 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) ACCESS. To gain entry to, instruct, communicate with, store data in, retrieve or intercept data from, alter data or computer software in, or otherwise make use of any resource of a computer, computer system, or computer network.

(2) COMPUTER. An electronic, magnetic, optical, electrochemical, or other high speed data processing device or system that performs logical, arithmetic, or memory functions by the manipulations of electronic or magnetic impulses and includes all input, output, processing, storage, or communication facilities that are connected or related to the device.

(3) COMPUTER NETWORK. The interconnection of two or more computers or computer systems that transmit data over communication circuits connecting them.

(4) COMPUTER PROGRAM. An ordered set of data representing coded instructions or statements that when executed by a computer cause the computer to process data or perform specific functions.

(5) COMPUTER SECURITY SYSTEM. The design, procedures, or other measures that the person responsible for the operation and use of a computer employs to restrict the use of the computer to particular persons or uses or that the owner or licensee of data stored or maintained by a computer in which the owner or licensee is entitled to store or maintain the data employs to restrict access to the data.

(6) COMPUTER SERVICES. The product of the use of a computer, the information stored in the computer, or the personnel supporting the computer, including computer time, data processing, and storage functions.

(7) COMPUTER SOFTWARE. A set of instructions or statements, and related data, that when executed in actual or modified form, cause a computer, computer system, or computer network to perform specific functions.

(8) COMPUTER SYSTEM. A set of related or interconnected computer or computer network equipment, devices and software.

(9) DATA. A representation of information, knowledge, facts, concepts, or instructions, which are prepared and are intended for use in a computer, computer system, or computer network. Data may be in any form, in storage media, or as stored in the memory of the computer or in transit.

(10) ELECTRONIC MAIL MESSAGE. A message sent to a unique destination that consists of a unique user name or mailbox and a reference to an Internet domain, whether or not displayed, to which such message can be sent or delivered.

(11) EXCEEDS AUTHORIZATION OF USE. Accessing a computer, computer network, or other digital device with actual or perceived authorization, and using such access to obtain or alter information that the accessor is not entitled to obtain or alter.

(12) FINANCIAL INSTRUMENT. Includes, but is not limited to, any check, cashier's check, draft, warrant, money order, certificate of deposit, negotiable instrument, letter of credit, bill of exchange, credit or debit card, transaction authorization mechanism, marketable security, or any computer system representation thereof.

(13) HARM. Partial or total alteration, damage, or erasure of stored data, interruption of computer services, introduction of a virus, or any other loss, disadvantage, or injury that might reasonably be suffered as a result of the actor's conduct.

(14) IDENTIFICATION DOCUMENT. Any document containing data that is issued to an individual and which that individual, and only that individual, uses alone or in conjunction with any other information for the primary purpose of establishing his or her identity or accessing his or her financial information or benefits. Identification documents specifically include, but are not limited to, the following:

a. Government issued driver's licenses or identification cards.

b. Payment cards such as credit cards, debit cards, and ATM cards.

c. Passports.

d. Health insurance or benefit cards.

e. Identification cards issued by educational institutions.

f. Identification cards for employees or contractors.

g. Benefit cards issued in conjunction with any government supported aid program.

h. Library cards issued by any public library.

(15) IDENTIFYING INFORMATION. Specific details that can be used to access a person's financial accounts, obtain identification, or to obtain goods or services, including, but not limited to:

a. Social Security number.

b. Driver's license number.

c. Bank account number.

d. Credit card or debit card number.

e. Personal identification number (PIN).

f. Automated or electronic signature.

g. Unique biometric data.

h. Account password.

(16) INTEGRATED CIRCUIT CARD. Also known as a smart card or chip card, a pocket sized, plastic card with embedded integrated circuits used for data storage or special purpose processing used to validate personal identification numbers (PINs), authorize purchases, verify account balances and store personal records. When inserted into a reader, it transfers data to and from a central computer.

(17) OWNER. An owner or lessee of a computer or a computer network, or an owner, lessee, or licensee of computer data, computer programs, or computer software.

(18) PROPERTY. Includes a financial instrument, data, databases, data while in transit, computer software, computer programs, documents associated with computer systems and computer programs, or copies whether tangible or intangible.

(19) RADIO FREQUENCY IDENTIFICATION (RFID). A technology that uses radio waves to transmit data remotely from an RFID tag, through a reader, from identification documents. It is used in contactless integrated circuit cards, also known as proximity cards.

(20) RADIO FREQUENCY IDENTIFICATION (RFID) TAGS. Also known as RFID labels, the hardware for an RFID system that electronically stores and processes information, and receives and transmits the signal.

(21) REENCODER. An electronic device that places encoded information from the magnetic strip, integrated circuit, RFID tag of an identification document onto the magnetic strip, integrated circuit, or RFID tag of a different identification document.

(22) SCANNING DEVICE. A scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip, integrated circuit, or RFID tag of an identification document.

(23) VIRUS. Means an unwanted computer program or other set of instructions inserted into a computer's memory, operating system, or program that is specifically constructed with the ability to replicate itself or to affect the other programs or files in the computer by attaching a copy of the unwanted program or other set of instructions to one or more computer programs or files.

(24) WEB PAGE. A location that has a single uniform resource locator or other single location with respect to the Internet.



Section 13A-8-112 - Computer tampering.

(a) A person who acts without authority or who exceeds authorization of use commits the crime of computer tampering by knowingly:

(1) Accessing and altering, damaging, or destroying any computer, computer system, or computer network.

(2) Altering, damaging, deleting, or destroying computer programs or data.

(3) Disclosing, using, controlling, or taking computer programs, data, or supporting documentation residing in, or existing internal or external to, a computer, computer system, or network.

(4) Directly or indirectly introducing a computer contaminator or a virus into any computer, computer system, or network.

(5) Disrupting or causing the disruption of a computer, computer system, or network services or denying or causing the denial of computer or network services to any authorized user of a computer, computer system, or network.

(6) Preventing a computer user from exiting a site, computer system, or network-connected location in order to compel the user's computer to continue communicating with, connecting to, or displaying the content of the service, site, or system.

(7) Obtaining any information that is required by law to be kept confidential or any records that are not public records by accessing any computer, computer system, or network that is operated by this state, a political subdivision of this state, or a medical institution.

(8) Giving a password, identifying code, personal identification number, debit card number, bank account number, or other confidential information about a computer security system to another person without the consent of the person using the computer security system to restrict access to a computer, computer network, computer system, or data.

(b)(1) Except as otherwise provided in this subsection, the offense of computer tampering is a Class A misdemeanor, punishable as provided by law. Subsection (a) does not apply to any acts which are committed by a person within the scope of his or her lawful employment. For purposes of this section, a person acts within the scope of his of her employment when he or she performs acts which are reasonably necessary to the performance of his or her work assignment.

(2) If the actor's intent is to commit an unlawful act or obtain a benefit, or defraud or harm another, the offense is a Class C felony, punishable as provided by law.

(3) If any violation results in a victim expenditure of greater than two thousand five hundred dollars ($2,500), or if the actor's intent is to obtain a benefit, commit an unlawful act, or defraud or harm another and there is an interruption or impairment of governmental operations or public communication, transportation, or supply of water, gas, or other public or utility service, the offense is a Class B felony, punishable as provided by law.

(4) If any violation results in a victim expenditure of greater than one hundred thousand dollars ($100,000), or if the committed offense causes physical injury to any person who is not involved in the act, the offense is a Class A felony, punishable as provided by law.

(5) If any violation relates to access to an Alabama Criminal Justice Information Center information system or to data regulated under the authority of the Alabama Justice Information Commission, the offense is a Class B felony, punishable as provided by law. Misuse of each individual record constitutes a separate offense under this subsection.

(c) A prosecution for a violation of this section may be tried in any of the following:

(1) The county in which the victimized computer, computer system, or network is located.

(2) The county in which the computer, computer system, or network that was used in the commission of the offense is located or in which any books, records, documents, property, financial instruments, computer software, data, access devices, or instruments of the offense were used.

(3) The county in which any authorized user was denied service or in which an authorized user's service was interrupted.

(4) The county in which critical infrastructure resources were tampered with or affected.



Section 13A-8-113 - Encoded data fraud.

(a) A person commits the crime of encoded data fraud by:

(1) Knowingly and with the intent to commit an unlawful act or to defraud, possessing a scanning device; or knowingly and with intent to commit an unlawful act or defraud, using or attempting to use a scanning device to access, read, obtain, memorize, or store, temporarily or permanently, information encoded on an identification document by means of magnetic strip, integrated circuit, or radio frequency identification tag without the permission of the authorized user or issuer of the identification document.

(2) Knowingly and with the intent to commit an unlawful act or to defraud, possessing a reencoder; or knowingly and with intent to commit an unlawful act or defraud, using or attempting to use a reencoder to place encoded information on an identification document by means of magnetic strip, integrated circuit, or radio frequency identification tag without the permission of the authorized user or issuer of the identification document from which the information is being reencoded.

(3) Knowingly and with intent to commit an unlawful act or to defraud, possess any purported credit or debit card that was not legitimately issued by a financial institution, company, governmental agency, or other card issuer. If any credit or debit card contains conflicting identifying information, this conflict shall create a rebuttable presumption of intent to commit an unlawful act or to defraud and that the credit or debit card was not legitimately issued.

(b) Any person violating this section, upon conviction, shall be guilty of a Class C felony. For the purposes of charges under subdivision (3) of subsection (a), the possession of each credit or debit card shall be charged as a separate count.

(c) Any scanning device, reencoder, or credit or debit card owned by the defendant and possessed or used in violation of this section may be seized and be destroyed as contraband by the investigating law enforcement agency by which the scanning device, reencoder, or credit or debit card was seized.



Section 13A-8-114 - Phishing.

(a) A person commits the crime of phishing if the person by means of an Internet web page, electronic mail message, or otherwise using the Internet, solicits, requests, or takes any action to induce another person to provide identifying information by representing that the person, either directly or by implication, is a business, without the authority or approval of the business.

(b) Any person violating this section, upon conviction, shall be guilty of a Class C felony. Multiple violations resulting from a single action or act shall constitute one violation for the purposes of this section.

(c) The following persons may bring an action against a person who violates or is in violation of this section:

(1) A person who is engaged in the business of providing Internet access service to the public, owns a web page, or owns a trademark, and is adversely affected by a violation of this section.

(2) An individual who is adversely affected by a violation of this section.

(d) In any criminal proceeding brought pursuant to this section, the crime shall be considered to be committed in any county in which any part of the crime took place, regardless of whether the defendant was ever actually present in that county, or in the county of residence of the person who is the subject of the identification documents or identifying information.

(e) The Attorney General or the district attorney may file a civil action in circuit court to enforce this section and to enjoin further violations of this section. The Attorney General or the district attorney may recover actual damages or twenty-five thousand dollars ($25,000), whichever is greater, for each violation of subsection (a).

(f) In a civil action under subsection (e), the court may increase the damage award to an amount equal to not more than three times the award provided in subsection (d) if the court determines that the defendant has engaged in a pattern and practice of violating subsection (a).

(g) Proceeds from an action under subsection (e) shall first be used for payment of all proper expenses, including court costs, of the proceedings for the civil action with the remaining proceeds payable first towards the restitution of any victims, as determined by the court. Any remaining proceeds shall be awarded equally between the State General Fund and the office of the Attorney General, the office of the district attorney bringing the action, or both.

(h) An interactive computer service provider shall not be held liable or found in violation of this section for identifying, removing, or disabling access to an Internet web page or other online location that such provider reasonably believes by clear and convincing evidence that it is being used to engage in a violation of this section.



Section 13A-8-115 - Disclosure of stored wire or electronic communications, transaction records, etc.

(a) A law enforcement officer, a prosecuting attorney, or the Attorney General may require the disclosure of stored wire or electronic communications, as well as transactional records and subscriber information pertaining thereto, to the extent and under the procedures and conditions provided for by the laws of the United States.

(b) A provider of electronic communication service or remote computing service shall provide subscriber information as well as the contents of, and transactional records pertaining to, wire and electronic communications in its possession or reasonably accessible thereto when a requesting law enforcement officer, a prosecuting attorney, or the Attorney General complies with the provisions for access thereto set forth by the laws of the United States.

(c) Warrants or appropriate orders for production of stored wire or electronic communications and transactional records pertaining thereto shall have statewide application or application as provided by the laws of the United States when issued by a judge with jurisdiction over the criminal offense under investigation or to which such records relate.

(d) This section specifically authorizes any law enforcement official, prosecuting attorney, or the Attorney General to issue a subpoena to obtain any stored electronic records governed by 18 U.S.C. § 2703(b) et seq., and any successor statute. The subpoena shall be issued with a showing that the subpoenaed material relates to an investigation.

(e) Intentional violation of this section shall be punishable as contempt.



Section 13A-8-116 - Warrants from other states.

(a) An Alabama corporation or business entity that provides electronic communication services or remote computing services to the general public, when served with a warrant issued by another state to produce records that could reveal the identity of the customers using those services, data stored by, or on behalf of, the customer, the customer's usage of those services, the recipient or destination of communications sent to or from those customers, or the content of those communications, shall produce those records as if that warrant had been issued by an Alabama court.

(b) Intentional violation of this section shall be punishable as contempt.



Section 13A-8-117 - Forfeiture of certain computers, software, etc.

(a) On conviction of a violation of this article or any other violation of the criminal laws of Alabama, the court shall order that any computer, computer system, computer network, instrument of communication, software or data that was owned or used by the defendant with the owner's knowledge of the unlawful act or where the owner had reason to know of the unlawful act, and that was used in the commission of the offense be forfeited to the State of Alabama and sold, destroyed, or otherwise properly disposed. If the defendant is a minor, it also includes the above listed property of the parent or guardian of the defendant. The manner, method, and procedure for the forfeiture and condemnation or forfeiture of such thing shall be the same as that provided by law for the confiscation or condemnation or forfeiture of automobiles, conveyances, or vehicles in which alcoholic beverages are illegally transported. If the computer, computer system, computer network, instrument of communication, software, or data that was used by a defendant, in conjunction with a violation of this article, is owned or leased by the defendant's employer or a client or vendor of the defendant's employer and such owner or lessor did not authorize the activity violating the article, this section shall not apply.

(b) When property is forfeited under this article or any other violation of the criminal laws of Alabama, the court may award the property to any state, county, or municipal law enforcement agency or department who participated in the investigation or prosecution of the offense given rise to the seizure. The recipient law enforcement agency shall use such property for law enforcement purposes but, at its discretion, may transfer the tangible property to another governmental department or agency to support crime prevention. The agencies may sell that which is not required to be destroyed and which is not harmful to the public. The proceeds from a sale authorized by this article shall be used first for payment of all proper expenses of the proceedings for forfeiture and sale and the remaining proceeds from the sale shall be awarded and distributed by the court to the participating agencies to be used exclusively for law enforcement purposes.

(c) Pursuant to Section 15-18-67, and in addition to any other cost ordered pursuant to law, the district attorney may request and the court may order the defendant to pay the cost of prosecution or investigation, or both. Restitution shall include any and all costs associated with the violation of the criminal laws of this state.



Section 13A-8-118 - Prosecution.

A person who is subject to prosecution under this article and any other law of this state may be prosecuted under either or both laws.



Section 13A-8-119 - Activities of law enforcement agencies, political subdivisions, etc.

Nothing in this article prohibits any lawfully authorized investigative, protective, or intelligence activity of a law enforcement agency of this state or a political subdivision of this state or a law enforcement agency of the United States or of an intelligence agency of the United States.






Article 6 - Theft of Cable Television Services.

Section 13A-8-120 - "Cable television company" defined.

As used in this article, unless the context requires otherwise, "cable television company" or "company" means any franchised or other duly licensed company which is operated or intended to be operated to perform the service of receiving and amplifying the signals broadcast by one or more television stations and redistributing such signals by wire, cable or other device or means for accomplishing such redistribution, to members of the public who subscribe to such service, or distributing through such company's antennae, poles, wires, cables, conduits or other property used in providing service to its subscribers and customers any television signals whether broadcast or not.



Section 13A-8-121 - Acts punishable as misdemeanors.

It shall be a misdemeanor for any person to knowingly:

(1) Obtain or attempt to obtain cable television service from a company by trick, artifice, deception or other fraudulent means with the intent to deprive such company of any or all lawful compensation for rendering each type of service obtained;

(2) Assist or instruct any other person in obtaining or attempting to obtain any cable television service without payment of all lawful compensation to the company providing such service;

(3) Make or maintain a connection or connections, whether physical, electrical, mechanical, acoustical or by other means, with any cables, wires, components or other devices used for the distribution of cable television without authority from the cable television company;

(4) Make or maintain any modification or alteration to any device installed with the authorization of a cable television company for the purpose of intercepting or receiving any program or other service carried by such company which such person is not authorized by such company to receive;

(5) Manufacture, import into this state, distribute, sell, lease or offer, possess, or advertise for sale or lease any device, or any plan or kit for a device or for a printed circuit designed in whole or in part to decode, descramble or otherwise make intelligible any encoded, scramble or other nonstandard signal carried by a cable television company with the intent that such device, plan or kit be used for the theft of such company's services;

(6) Provided, however, that nothing in this section shall be construed to prohibit the manufacture, importation, sale, lease or possession of any television device possessing the internal hardware necessary to receive cable television signals without the use of a converter device or box, or of any television advertised as "cable ready";

(7) Manufacture, import into this state, distribute, sell, offer for sale, rent or use any device, plan or kit for a device, designed in whole or in part to unlawfully perform or facilitate the unlawful performance of any of the acts set out in subdivisions (1)-(5) of this section;

(8) Provided, that nothing in this section shall be construed to limit a subscriber's equipment selection to that of the cable company, so long as all equipment is properly installed and meets all local and FCC requirements.

Any person violating the provisions of this section shall, upon conviction, be guilty of a Class B misdemeanor.



Section 13A-8-122 - Possession of certain devices constitutes prima facie evidence of intent to violate article.

In a prosecution for a violation of this article, the existence on the property and in the actual possession of the defendant of (1) any connection, wire conductor or any device whatsoever, which is connected in such a manner as would permit the receipt of cable television service without such service being reported for payment to and specifically authorized by the cable television company or (2) the existence on the property and in the actual possession of the defendant, where the totality of the circumstances, including quantities or volumes, surrounding the defendant's arrest indicate possession for resale, of any device designed in whole or in part to facilitate the performance of any of the illegal acts set out in Section 13A-8-121, shall constitute prima facie evidence of the defendant's intent to violate the provisions of this article.



Section 13A-8-123 - Civil liability for violations of Section 13A-8-121.

(a) Any person who violates the provisions of subdivision (5) of Section 13A-8-121 shall, in addition to the criminal penalties provided in this article, be civilly liable to the aggrieved cable television company for an amount not to exceed the greater of the following amounts:

(1) One thousand dollars; or

(2) Double the amount of actual damages, if any, sustained by the cable television company.

(b) Any person who violates the provisions of any subsection of Section 13A-8-121 for a second or subsequent time shall, in addition to the criminal penalties provided by this article, be civilly liable to the aggrieved cable television company for an amount not to exceed the greater of the following amounts:

(1) Two thousand dollars; or

(2) Double the amount of actual damages, if any, sustained by the cable television company.



Section 13A-8-124 - Injunctive relief; damages; proof of actual damages not prerequisite.

(a) Any cable television company may, in accordance with the Alabama Rules of Civil Procedure, bring an action to enjoin and restrain any violation of the provisions of this article, and may in the same action seek damages as provided in Section 13A-8-123.

(b) It is not a necessary prerequisite to a civil action pursuant to this article that the cable television company prove it has suffered, or is threatened with, actual damages.



Section 13A-8-125 - Equipment used to violate article is contraband; seizure and forfeiture.

Any electronic or communications equipment or any other such devices used to violate the provisions of this article shall be considered contraband subject to seizure and forfeiture to the state.



Section 13A-8-126 - Satellite reception dishes.

The provisions of this article shall have no application to satellite reception dishes nor related equipment or accessories used in connection with satellite reception dishes.






Article 7 - Theft by Fraudulent Leasing or Rental of Property.

Section 13A-8-140 - Elements of offense of theft by fraudulent leasing or rental.

The crime of theft by fraudulent leasing or rental of property is committed if a person, herein called "lessee", signs a written lease or rental contract with a person licensed to rent or lease tangible personal property under the provisions of Article 4, Chapter 12, Title 40, herein called "lessor", and obtains or exerts control over tangible personal property by reason of such rental contract, with the intent, knowledge or expectation that he will not perform the terms, covenants and agreements of the lessee provided in such rental contract.



Section 13A-8-141 - Prima facie evidence of fraudulent leasing or rental.

For the purposes of Section 13A-8-140 of this article, it is prima facie evidence that a lessee fraudulently leased or rented property, and intended, knew or expected that he would not perform the terms and obligations of the lessee under a rental contract if:

(1) The name or address of the lessee appearing on the written agreement shall, at the time it is signed, be false or fictitious, and if the lessee fails to return the leased property to the lessor within seven days after lessor makes written demand for its return, notwithstanding that the term under the rental contract has not expired; or

(2) The rental contract provides for the return of the leased property to a particular place, at a particular time, and the lessee shall fail to return the leased property to the place and within the time specified in the said rental contract, and the lessor thereafter makes written demand for the return of the leased property to the place specified in the rental contract within 48 hours from the time the written demand is delivered to the lessee, and the lessee fails to return said property to the lessor within the said 48 hour period; or

(3) A lessee obtains or exerts control over personal property by executing a rental contract which provides for the return of said property to a particular place, or at a particular time, and thereafter abandons said property, secretes, converts, sells or attempts to sell the same or any part thereof.



Section 13A-8-142 - Written demand for return of leased property; form of notice.

For the purposes of Section 13A-8-141 of this article:

(1) A written demand for the return of leased property may be made by personally delivering a copy thereof to the lessee; such demand may also be delivered to a lessee by certified United States mail, directed to lessee at his address shown on the rental contract, and the return receipt shall be deemed sufficient evidence that the demand was received by the lessee, on the date shown on the receipt.

(2) The form of notice to be given under subdivision (1) of Section 13A-8-141 shall be sufficient if substantially as follows:

"This statutory notice is provided pursuant to Section _____ of the Code of Alabama. You are hereby notified that the name or address given by you, as lessee, and appearing on the rental contract dated _____, wherein _____ is the lessor, was fictitious or false. Pursuant to Alabama law you have seven (7) days from receipt of this demand to return the property rented or leased under the said rental contract to the lessor at the place designated in the rental contract, and to pay all accrued lease or rental charges. Unless the said property is so returned, and accrued rental charges paid, all as provided by the said rental contract, within the time specified above, the lessor may assume that you leased the said property with intent, knowledge or expectation that you, as the lessee would not perform the terms, covenants and agreements appearing in the said rental contract at the time you executed the same, and, therefore that you intended to defraud the lessor. In such case the lessor may turn over the rental contract and all other available information relating to this incident to the proper authorities for criminal prosecution."

(3) The form of notice to be given under subdivision (2) of Section 13A-8-141 above shall be sufficient if substantially as follows:

"This statutory notice is provided pursuant to Section _____ of the Code of Alabama. You are hereby notified that you have failed to return that certain personal property leased by you under a written rental contract dated _____, wherein _____ is the lessor, to the particular place or at the particular time provided by the said rental contract. Pursuant to Alabama law, you have forty-eight (48) hours from the receipt of this demand to return the leased property to the lessor at the address specified in the rental contract. Unless the said property is returned to the lessor at the address specified in the rental contract within the time specified above, the lessor may assume that at the time you entered into the said rental contract you intended, knew or expected that you would not perform the terms, covenants and agreements of the lessee thereunder, and that you intended to defraud the lessor. In such case the lessor may turn over the rental contract and all other available information relating to this incident to the proper authorities for criminal prosecution."



Section 13A-8-143 - Immunity from liability for giving of notice.

Any lessor under a written lease or rental agreement having given notice in substantially similar form to that provided in this article shall be immune from civil or criminal liability for the giving of such notice and for proceeding under the forms of such notice.



Section 13A-8-144 - Penalties.

The crime of theft by fraudulent leasing or rental of property shall be a Class A misdemeanor if the subject matter of the lease or rental agreement had a value of five hundred dollars ($500) or less; if the value of such property was in excess of five hundred dollars ($500), the crime shall be a Class C felony.






Article 8 - Telecommunication Equipment or Plans, Prohibited Possession, Distribution, Use.

Section 13A-8-150 - Definitions.

For the purposes of this article, the following definitions shall apply:

(1) MANUFACTURE OF AN UNLAWFUL TELECOMMUNICATION DEVICE. The production or assembly of an unlawful telecommunication device or the modification, alteration, programming, or reprogramming of a telecommunication device to be capable of acquiring or facilitating the acquisition of telecommunication service without the consent of the telecommunication service provider.

(2) PUBLISH. The communication or dissemination of information to any one or more persons, either orally in person, or by telephone, computer network, radio, television, or in a writing of any kind, including, without limitation, a letter or memorandum, circular, handbill, newspaper, magazine article, or book.

(3) TELECOMMUNICATION DEVICE. Any type of instrument, device, machine, or equipment that is capable of transmitting or receiving telephonic, electronic, or radio communications, or any part of such instrument, device, machine or equipment, or any computer circuit, computer chip, electronic mechanism, or other component that is capable of facilitating the transmission or reception of telephonic, electronic, or radio communication.

(4) TELECOMMUNICATION SERVICE. Any service provided for a charge or compensation to facilitate the origination, transmission, emission, or reception of signs, signals, data, writings, images, sounds, or intelligence of any nature by telephone, including cellular telephones, wire, radio, electromagnetic, photoelectronic, or photo-optical system.

(5) TELECOMMUNICATION SERVICE PROVIDER. A person or entity providing telecommunication service including, but not limited to, a cellular, paging, or other wireless communications company or other person or entity which, for a fee, supplies the facility, cell site, mobile telephone switching office, or other equipment or telecommunication service.

(6) UNLAWFUL TELECOMMUNICATION DEVICE. Any electronic serial number, mobile identification number, personal identification number, or any telecommunication device that is capable, or has been altered, modified, programmed, or reprogrammed alone or in conjunction with another access device or other equipment so as to be capable of acquiring or facilitating the acquisition of a telecommunication service without the consent of the telecommunication service provider. The term includes, but is not limited to, telecommunication devices altered to obtain service without the consent of the telecommunication service provider, tumbler phones, counterfeit or illegally cloned microchips, scanning receivers of wireless telecommunication service of a telecommunication service provider, and other instruments capable of disguising their identity or location or of gaining access to a communication system operated by a telecommunication service provider. Excluded from being classified as unlawful is a common piece of telephone installation and maintenance equipment known as a dial set or butt-in-ski.



Section 13A-8-151 - Unlawful acts with respect to telecommunications devices; seizure and destruction unlawful devices, plans, etc.

(a) It shall be unlawful for any person to knowingly do any of the following:

(1) To make, manufacture, distribute, possess, use, or assemble an unlawful telecommunication device or modify, alter, program, or reprogram a telecommunication device designed, adapted, or which is used:

a. For commission of a theft of telecommunication service or to acquire or facilitate the acquisition of telecommunication service without the consent of the telecommunication service provider in violation of this article.

b. To conceal, or assist another to conceal, from any supplier of telecommunication service provider or from any lawful authority the existence, place of origin, or destination of any telecommunication.

(2) To sell, possess, distribute, give, transport, or otherwise transfer to another or offer or advertise for sale any of the following:

a. An unlawful telecommunication device, or plans or instructions for making or assembling the same under circumstances evincing an intent to use or employ the unlawful telecommunication device, or to allow the same to be used or employed, for a purpose described in paragraph a. or paragraph b. above, or knowing or having reason to believe that the same is intended to be so used, or that the aforesaid plans or instructions are intended to be used for making or assembling such unlawful telecommunication device.

b. The material, including hardware, cables, tools, data, computer software or other information or equipment, knowing that the purchaser or a third person intends to use the material in the manufacture of an unlawful telecommunication device.

(3) To publish plans or instructions for making or assembling or using any unlawful telecommunication device.

(4) To publish the number or code of an existing, cancelled, revoked or nonexistent telephone number, credit number, or other credit device, or method of numbering or coding which is employed in the issuance of telephone numbers, credit numbers or other credit devices with knowledge or reason to believe that it may be used to avoid the payment of any lawful telephone or telegraph toll charge under circumstances evincing an intent to have such telephone number, credit number, credit device or method of numbering or coding so used.

(b) Any unlawful telecommunication device, plans, instructions, or publications described in this section may be seized under warrant or incident to a lawful arrest for a violation of this section, and, upon the conviction of a person for a violation of this section, the unlawful telecommunication device, plans, instructions, or publication may be destroyed as contraband by the sheriff of the county in which the person was convicted or turned over to the person providing telephone or telegraph service in the territory in which the same was seized.



Section 13A-8-152 - Penalties.

(a) Any person violating any of the provisions of this article shall be guilty of a Class B misdemeanor. However, if the offense involves five or more unlawful telecommunication devices, the person shall be guilty of a Class C felony.

(b) The court shall, in addition to any sentence authorized by law, sentence a person convicted of violating this article to make restitution to any telecommunication service provider wishing restitution.

(c) A telecommunication service provider aggrieved by a violation of this article may, in a civil action in any court of competent jurisdiction, obtain appropriate relief, including preliminary and other equitable or declaratory relief, compensatory and punitive damages, reasonable investigation expenses, costs of suit, and attorney fees as are provided by law.






Article 9 - Leaving Premises of Gasoline Sales Establishment without Remitting Payment.

Section 13A-8-170 - Violation and penalties.

(a) No person shall drive his or her motor vehicle off the premises of an establishment where gasoline is offered for retail sale after dispensing gasoline into the fuel tank of his or her motor vehicle if the person fails to remit payment or make an authorized charge for the gasoline that was dispensed.

(b) A person who violates this section shall be guilty of a Class A misdemeanor.

(c) The driver's license of a person convicted for a second or subsequent offense of violating this section shall be suspended as follows:

(1) On a second conviction, the driver's license of the person shall be suspended for a period of six months.

(2) On a third or subsequent conviction, the driver's license of the person shall be suspended for a period of one year.

(d) The person shall submit the driver's license to the court upon conviction and the court shall forward the driver's license to the Alabama State Law Enforcement Agency.






Article 10 - The Consumer Identity Protection Act.

Section 13A-8-190 - Short title.

This article shall be known as "The Consumer Identity Protection Act."



Section 13A-8-191 - Definitions.

For purposes of this article, the following words shall have the following meanings:

(1) IDENTIFICATION DOCUMENTS. Any papers, cards, or other documents issued by federal, state, or local governmental authorities that are used specifically to identify a person. Identification documents include, but are not limited to, driver's licenses, military identification cards, passports, birth certificates, Social Security cards, and other government-issued identification cards.

(2) IDENTIFYING INFORMATION. Any information, used either alone or in conjunction with other information, that specifically identifies a person or a person's property, and includes, but is not limited to, any of the following information related to a person:

a. Name.

b. Date of birth.

c. Social Security number.

d. Driver's license number.

e. Financial services account numbers, including checking and savings accounts.

f. Credit or debit card numbers.

g. Personal identification numbers (PIN).

h. Electronic identification codes.

i. Automated or electronic signatures.

j. Biometric data.

k. Fingerprints.

l. Passwords.

m. Parent's legal surname prior to marriage.

n. Any other numbers or information that can be used to access a person's financial resources, obtain identification, act as identification, or obtain goods or services.

(3) VICTIM. A person whose identification documents or identifying information are used to perpetrate a crime created by this article.



Section 13A-8-192 - Identity theft.

(a) A person commits the crime of identity theft if, without the authorization, consent, or permission of the victim, and with the intent to defraud for his or her own benefit or the benefit of a third person, he or she does any of the following:

(1) Obtains, records, or accesses identifying information that would assist in accessing financial resources, obtaining identification documents, or obtaining benefits of the victim.

(2) Obtains goods or services through the use of identifying information of the victim.

(3) Obtains identification documents in the victim's name.

(4) Obtains employment through the use of identifying information of the victim.

(b) Identity theft is a Class B felony.

(c) This section shall not apply when a person obtains the identity of another person to misrepresent his or her age for the sole purpose of obtaining alcoholic beverages, tobacco, or another privilege denied to minors.

(d) Any prosecution brought pursuant to this article shall be commenced within seven years after the commission of the offense.



Section 13A-8-193 - Trafficking in stolen identities.

(a) A person commits the crime of trafficking in stolen identities when, without the authorization, consent, or permission of the victim, he or she manufactures, sells, transfers, purchases, or possesses, with intent to manufacture, sell, transfer, or purchase, identification documents or identifying information for the purpose of committing identity theft.

(b) Possession of five or more identification documents of the same person, or possession of identifying information of five or more separate persons, without the authorization, consent, or permission of the person or persons, shall create an inference that the identities are possessed with intent to manufacture, sell, transfer, or purchase identification documents or identifying information for the purpose of committing identity theft.

(c) Trafficking in stolen identities is a Class B felony.



Section 13A-8-194 - Obstructing justice using a false identity.

(a) A person commits the crime of obstructing justice using a false identity if he or she uses identification documents or identifying information of another person or a fictitious person to avoid summons, arrest, prosecution, or to impede a criminal investigation.

(b) Obstructing justice using a false identity is a Class C felony.



Section 13A-8-195 - Restitution for financial loss.

Upon conviction for any crime in this article, in addition to any other punishment, a person found guilty shall be ordered by the court to make restitution for financial loss caused by the criminal violation of this article to any person whose identifying information was appropriated. Financial loss may include any costs incurred by the victim in correcting the credit history or credit rating of the victim or any costs incurred in connection with any civil or administrative proceeding to satisfy any debt, lien, or other obligations resulting from the theft of the victim's identification documents or identifying information, including lost wages and attorney's fees. The court may order restitution for financial loss to any other person or entity that suffers a loss from the violation. Additionally, persons convicted of violation of this article shall be assessed an amount of twenty-five dollars ($25) per day and medical expenses for time spent in county or municipal jails or in a state prison facility.



Section 13A-8-196 - Situs of crime.

In any criminal proceeding brought pursuant to this article, the crime shall be considered to be committed in any county in which any part of the crime took place, regardless of whether the defendant was ever actually present in that county, or in the county of residence of the person who is the subject of the identification documents or identifying information.



Section 13A-8-197 - Court records to reflect innocence of victim.

In any case in which a person obtains identification documents or identifying information of another person in violation of this article and uses the documents or information to commit a crime in the name of another person, the court records for the crime shall reflect that the victim of this act did not commit the crime.



Section 13A-8-198 - Order to correct records.

(a) Upon a conviction for any crime in violation of this article or conviction of any other offense which the court finds involved identity theft, and at the victim's request, the sentencing court shall issue any orders necessary to correct any public or private record that contains false information as a result of a criminal violation of this article. Any order shall be under seal and may be released only as prescribed by this section. The order shall include the following information:

(1) Information about financial accounts affected by the crime, including, but not limited to, the name of the financial institution, the account number, amount of money involved in the crime, and the date of the crime.

(2) The specific identifying information and identification documents used to commit the crime.

(3) A description of the perpetrator of the crime.

(b) The victim may release the orders as follows:

(1) The victim may submit this order in any civil proceeding to set aside a judgment against the victim involving the specific account and amounts as determined by the criminal sentencing court. The order shall remain sealed in the civil proceeding.

(2) The victim may submit the order to any governmental entity or private business as proof that any financial accounts therein created or altered were a result of the crime and not the actions of the victim.



Section 13A-8-199 - Civil action for violation of chapter.

(a) In addition to any other remedies provided by law, a victim who has suffered loss as a result of a criminal violation of this article may bring an action in his or her county of residence or any county in which any part of the crime took place, regardless of whether the defendant who committed the criminal violation was ever actually present in that county, against the defendant to recover the following:

(1) Five thousand dollars ($5,000) for each incident, or three times the actual damages, whichever is greater.

(2) Reasonable attorney's fees and court costs.

(b) The statute of limitations for cases under this section shall be seven years from the earlier of the date of discovery of the offense or the date when the offense reasonably should have been discovered.



Section 13A-8-200 - Block on false information in credit reports.

(a) As used in this section, the following words shall have the following meanings:

(1) CONSUMER CREDIT REPORT. The term shall mean the same as the term is defined in the Federal Fair Credit Reporting Act, 15 USC Sections 1681a and 1681b, as amended.

(2) CONSUMER REPORTING AGENCY. The term shall mean the same as the term is defined in the Federal Fair Credit Reporting Act, 15 USC Sections 1681a and 1681b, as amended.

(3) PERSON. Any individual, partnership, corporation, trust, estate, cooperative, association, government or governmental subdivision or agency, or other entity.

(b)(1) If a consumer submits to a consumer reporting agency a court order as described in Section 13A-8-198, the consumer reporting agency shall, within 30 days of receipt, employ reasonable procedures to block reporting any information in the consumer's credit report identified in the court order that is the result of a criminal violation of the Consumer Identity Protection Act so that the information cannot be reported and, at the consumer's request, include the fact of the order in the consumer's credit report. The consumer reporting agency shall promptly notify the furnisher of the information that a court order has been filed, that a block has been established, and the effective date of the block.

(2) The block on information may be rescinded only by a subsequent order from the court that originally issued the order pursuant to Section 13A-8-198.

(3) If the block of information is rescinded pursuant to this section, the consumer shall be promptly notified in the same manner as the consumers are notified of the reinsertion of information pursuant to Section 611 of the Federal Fair Credit Reporting Act, 15 USC Section 1681i, as amended.

(4) A consumer harmed by an intentional or reckless violation of this section may maintain an action for actual damages caused by a violation of this section and injunctive relief against the person who violated this section. A judgment in favor of the consumer shall include an award of attorney's fees.

(5) It shall be a defense to any action or proceeding brought under this section that the defendant has established and implemented reasonable practices and procedures to comply with the requirements of this section. No action or proceeding may be brought under this section more than two years after the person bringing the action knew or should have known of the alleged violation in subdivision (4).



Section 13A-8-201 - Reissuance of identification documents.

Upon request by a victim of a crime created by this article, identification documents issued by a state, county, or municipal agency and used to perpetrate a crime created by this article shall be reissued at no charge to the victim. An agency may require proof of the criminal activity, such as a police report, before reissuing the identification documents.









Chapter 9 - FORGERY AND FRAUDULENT PRACTICES.

Article 1 - Forgery and Related Offenses.

Section 13A-9-1 - Definitions.

The following definitions are applicable in this article unless the context otherwise requires:

(1) WRITTEN INSTRUMENT. Such term means:

(2) COMPLETE WRITTEN INSTRUMENT. One which purports to be a genuine written instrument fully drawn with respect to every essential feature thereof.

(3) INCOMPLETE WRITTEN INSTRUMENT. One which contains some matter by way of content or authentication, but which requires additional matter in order to render it a complete written instrument.

(4) FALSELY MAKE. To "falsely make" a written instrument means to make or draw a complete written instrument in its entirety, or an incomplete written instrument, which purports to be authentic creation of its ostensible maker, but which is not either because the ostensible maker is fictitious or because, if real, he did not authorize the making or drawing thereof.

(5) FALSELY COMPLETE. To "falsely complete" a written instrument means to transform, by adding, inserting or changing matter, an incomplete written instrument into a complete one, without lawful authority, so that the completed written instrument falsely appears or purports to be in all respects an authentic creation of its ostensible maker or authorized by him.

(6) FALSELY ALTER. To "falsely alter" a written instrument means to change, without lawful authority, a written instrument, whether complete or incomplete, by means of erasure, obliteration, deletion, addition or transportation of matter, or in any other manner, so that the instrument so changed falsely appears or purports to be in all respects an authentic creation of its ostensible maker or authorized by him.

(7) FORGED INSTRUMENT. A written instrument which has been falsely made, completed or altered.

(8) INTENT TO DEFRAUD. A purpose to use deception, as defined in Section 13A-8-1(1), or to injure another person's interest which has value, as defined in Section 13A-8-1(14).

(9) PROPERTY. Such term is defined as in Section 13A-8-1(10).

(10) SERVICES. Such term is defined as in Section 13A-8-10(b).

(11) GOVERNMENT. Such term is defined as in Section 13A-8-1(5).

(12) UTTER. To "utter" means to directly or indirectly offer, assert, declare or put forth a forged instrument as genuine.



Section 13A-9-2 - Forgery in the first degree.

(a) A person commits the crime of forgery in the first degree if, with intent to defraud, he falsely makes, completes or alters a written instrument which is or purports to be, or which is calculated to become or to represent if completed:

(1) Part of an issue or series of stamps, securities or other valuable instruments issued by a government or governmental agency; or

(2) Part of an issue or series of stock, bonds or other instruments representing interests in or claims against a business enterprise or its property.

(b) Forgery in the first degree is a Class B felony.



Section 13A-9-3 - Forgery in the second degree.

(a) A person commits the crime of forgery in the second degree if, with intent to defraud, he or she falsely makes, completes or alters a written instrument which is or purports to be, or which is calculated to become or to represent if completed:

(1) A deed, will, codicil, or contract which does or may evidence, create, transfer, terminate or otherwise affect a legal right, interest, obligation or status; or

(2) A public record, or an instrument filed or required or authorized by law to be filed in a public office or with a public employee; or

(3) A written instrument officially issued or created by a public office, public employees or government agency.

(b) Forgery in the second degree is a Class C felony.



Section 13A-9-3.1 - Forgery in the third degree.

(a) A person commits the crime of forgery in the third degree if, with intent to defraud, he or she falsely makes, completes, or alters a written instrument which is or purports to be, or which is calculated to become or to represent if completed, an assignment or a check, draft, note, or other commercial instrument which does or may evidence, create, transfer, terminate, or otherwise affect a legal right, interest, obligation, or status.

(b) Forgery in the third degree is a Class D felony.



Section 13A-9-4 - Forgery in the fourth degree.

(a) A person commits the crime of forgery in the fourth degree if, with intent to defraud, he or she falsely makes, completes or alters a written instrument.

(b) Forgery in the fourth degree is a Class A misdemeanor.



Section 13A-9-5 - Criminal possession of forged instrument in the first degree.

(a) A person commits the crime of criminal possession of a forged instrument in the first degree if he possesses or utters any forged instrument of a kind specified in Section 13A-9-2 with knowledge that it is forged and with intent to defraud.

(b) Criminal possession of a forged instrument in the first degree is a Class B felony.



Section 13A-9-6 - Criminal possession of forged instrument in the second degree.

(a) A person commits the crime of criminal possession of a forged instrument in the second degree if he possesses or utters any forged instrument of a kind specified in Section 13A-9-3 with knowledge that it is forged and with intent to defraud.

(b) Criminal possession of a forged instrument in the second degree is a Class C felony.



Section 13A-9-6.1 - Criminal possession of forged instrument in the third degree.

(a) A person commits the crime of criminal possession of a forged instrument in the third degree if he or she possesses or utters a forged instrument of a kind covered in Section 13A-9-3.1 with knowledge that it is forged and with intent to defraud.

(b) Criminal possession of a forged instrument in the third degree is a Class D felony.



Section 13A-9-7 - Criminal possession of forged instrument in the fourth degree.

(a) A person commits the crime of criminal possession of a forged instrument in the fourth degree if he or she possesses or utters a forged instrument of a kind covered in Section 13A-9-4 with knowledge that it is forged and with intent to defraud.

(b) Criminal possession of a forged instrument in the fourth degree is a Class A misdemeanor.



Section 13A-9-8 - Limitation on criminal liability for forgery and criminal possession of forged instrument.

A person may not be punished for both the offense of forgery and the offense of criminal possession of a forged instrument with respect to the same instrument, unless arising out of separate and distinct transactions.



Section 13A-9-9 - Criminal possession of forgery device.

(a) A person commits the crime of criminal possession of a forgery device if he makes or possesses with knowledge of its character any plate, die or other device, appliance, apparatus, equipment or article specifically designed or adapted for use in forging written instruments with intent to use it himself, or to aid or permit another to use it for purposes of forgery.

(b) Criminal possession of a forgery device is a Class C felony.



Section 13A-9-10 - Criminal simulation.

(a) A person commits the crime of criminal simulation if:

(1) He makes or alters any object, with intent to defraud, so that it appears to have an antiquity, value, rarity, source or authorship that it does not in fact possess; or

(2) He possesses or utters an object so simulated with knowledge of its true character and with intent to defraud.

(b) Criminal simulation is a Class A misdemeanor.



Section 13A-9-11 - Obtaining signature by deception.

(a) A person commits the crime of obtaining a signature by deception if with intent to defraud or to acquire a substantial benefit for himself or another, he causes another by deception to sign or execute a written instrument.

(b) The definition of "deception" in Section 13A-8-1(1) applies to this section also.

(c) Obtaining a signature by deception is a Class A misdemeanor.



Section 13A-9-12 - Offering false instrument for recording; nullifaction or expungement from record.

(a) A person commits the crime of offering a false instrument for recording if, knowing that a written instrument relating to or affecting real or personal property, or an interest therein, or directly affecting contractual relationships contains a material false statement or material false information, and with intent to defraud, he presents or offers it to a public office or a public employee, with the knowledge that it will be registered, filed or recorded or become a part of the records of that public office or public employee.

(b) Offering a false instrument for recording is a Class A misdemeanor.

(c) A person commits the crime of offering a false instrument for recording against a public servant if the person offers, for recording, a written instrument which relates to or affects the real or personal property, or an interest therein, or a contractual relationship of a public servant, knowing that the written instrument contains a materially false statement or materially false information, with the intent to defraud, intimidate, or harass the public servant, or to impede the public servant in the performance of his or her duties. For the purposes of this subsection, public servant is defined as in Section 13A-10-1.

(d) Offering a false instrument for recording against a public servant is a Class C felony.

(e) A recording official may nullify or expunge from an official record a false or fraudulent lien or instrument. A person or entity whose rights are affected by the filing of a lien or other instrument may petition a recording official to nullify or expunge the filing. If a lien or instrument is recorded with more than one recording official, then the petitioner may file such a petition with any such recording official, but may file only one such petition and any decision rendered on that petition in accordance with the procedures outlined in this subsection shall be equally applicable to all other filings. Such petition shall be in writing and sworn under oath and based upon the personal knowledge of the petitioner. A copy of such petition shall be delivered via certified and first class mail to the person or entity who filed the lien or instrument or who claims the rights or interests thereby at an address shown on the lien or instrument. Within 14 days of the filing of such a petition, the recording official shall give written notice of the filing of the petition to the person or entity who filed the lien or instrument or who claims the rights or interests thereby. Such notice shall be sent by certified and first class mail, shall be deemed delivered when placed in the mail, and shall state that any additional proof of the validity of the lien or instrument shall be filed with the recording official within 14 days of the date of mailing the notice and that the failure to do so could result in the lien or instrument being nullified or expunged. If the recording official does not grant the petition within 28 days of the date that it is filed, the petition shall be deemed denied. An order granting or denying a petition, if rendered, shall be delivered to the parties by the recording official by certified first class mail, but shall not be enforced, acted upon, or effective before the expiration of 28 days from the date of mailing or the final adjudication of any and all appeals of that decision, at which time any final order granting the petition shall be recorded and indexed in order to provide notice that the lien or instrument has been nullified or expunged. A party may appeal the decision of the recording official to the circuit court of any county where the lien or instrument was filed or to the Circuit Court of Montgomery County, Alabama. Such appeals must be filed within 28 days of the recording official’s order or deemed denied. Such appeals shall be filed and commenced as a civil action under the Alabama Rules of Civil Procedure, which shall otherwise apply to such actions on appeal. A notice of the appeal shall also be filed with the recording official, who shall file the notice as a lis pendens filing. The appeal shall be de novo by the circuit court without a jury. The prevailing party on appeal shall be entitled to a judgement against the other party for the prevailing party’s attorneys fees and expenses arising out of and relating to the appeal, and court costs shall be taxed against the non-prevailing party. The remedy and procedure provided in this subsection is not exclusive or mandatory. Nothing in this subsection shall prevent the enforcement or challenge of any recorded lien or instrument as may otherwise be allowed by law. Nothing in this section alters or modifies any other requirements for the filing, enforcement, or challenge of any lien or instrument required or allowed by law.



Section 13A-9-13.1 - Negotiating worthless negotiable instrument - Generally.

(a) A person commits the crime of negotiating a worthless negotiable instrument if the person negotiates or delivers a negotiable instrument for a thing of value and with the intent, knowledge, or expectation that it will not be honored by the drawee.

(b) For the purposes of this section, it is prima facie evidence that the maker or drawer intended, knew, or expected that the instrument would not be honored in any of the following instances:

(1) The maker or drawer had no account with the drawee at the time the negotiable instrument was negotiated or delivered, as determined according to Section 7-3-503(2).

(2) Payment was refused by the drawee for lack of funds, upon presentation within 30 days after delivery, and the maker or drawer shall not have paid the holder thereof the amount due thereon, together with a service charge of not more than (fill in appropriate amount as provided by law), within 10 days after receiving written notice from the holder of the instrument that payment was refused upon the instrument, as provided in Section 13A-9-13.2.

(3) Notice that payment was refused is mailed by certified or registered mail and is returned undelivered to the sender, when the notice is mailed within a reasonable time after dishonor to the address printed on the instrument or given by the maker or drawer at the time of issuance of the instrument.

(c) Negotiating a worthless negotiable instrument is a Class A misdemeanor.

(d) The definition of "negotiable instrument" in Section 7-3-104 applies to this section and Sections 13A-9-13.2 and 13A-9-13.3. For the purposes only of this section and Sections 13A-9-13.2 and 13A-9-13.3, the term "negotiable instrument" shall include electronic drafts.

(e) The definition of "negotiation" in Section 7-3-202 applies to this section and Sections 13A-9-13.2 and 13A-9-13.3.

(f) The definition of "delivery" in Section 7-1-201(14) applies to this section and Sections 13A-9-13.2 and 13A-9-13.3.



Section 13A-9-13.2 - Negotiating worthless negotiable instrument - Notice of refusal of payment upon instrument.

For purposes of Section 13A-9-13.1:

(1) Notice mailed by certified or registered mail, evidenced by return receipt, to the address printed on the instrument or given at the time of issuance shall be deemed sufficient and equivalent to notice having been received by the person making, drawing, uttering, or delivering the instrument.

(2) The form of notice shall be substantially as follows:

"This statutory notice is provided pursuant to Section 13A-9-13.2 of the Alabama Code. You are hereby notified that a check or instrument numbered _____, apparently issued by you on ________ (date), drawn upon ________ (name of bank), and payable to ________, has been dishonored. Pursuant to Alabama law, you have 10 days from receipt of this notice to tender payment of the full amount of the check or instrument plus a service charge of not more than (fill in appropriate amount provided by law), the total amount due being $_____. Unless this amount is paid in full within the specified time above, the holder of such check or instrument may assume that you delivered the instrument with intent to defraud and may turn over the dishonored instrument and all other available information relating to this incident to the proper authorities for criminal prosecution."

(3) Any party holding a worthless negotiable instrument and giving notice in substantially similar form to that provided in subdivision (2) of this section shall be immune from civil or criminal liability for the giving of the notice and for proceeding under the forms of the notice.



Section 13A-9-13.3 - Negotiating worthless negotiable instrument - Prima facie evidence of identity.

(a) In any prosecution or action under the provisions of Section 13A-9-13.1, a negotiable instrument for which the information required in subsections (b) and (c) of this section is available at the time of issuance shall constitute prima facie evidence of the identity of the party issuing the negotiable instrument and that such person was a party authorized to draw upon the named account.

(b) To establish this prima facie evidence, the following information regarding the identity of the party presenting the negotiable instrument shall be requested by the party receiving such instrument: The presenter's name, residence address, and home phone number. Such information may be provided by either of two methods:

(1) It may be recorded upon the negotiable instrument itself; or

(2) The number of a check-cashing identification card issued by the receiving party may be recorded on the negotiable instrument. Such check-cashing identification card shall be issued only after the information required in this subsection has been placed on file by the receiving party.

(c) In addition to the information required in subsection (b) of this section, the party receiving a negotiable instrument shall witness the signature or endorsement of the party presenting such negotiable instrument and, as evidence of such, the receiving party shall initial the negotiable instrument.



Section 13A-9-14 - Illegal possession or fraudulent use of credit card or debit card.

(a) A person commits the crime of illegal possession of a credit or debit card if, knowing that he or she does not have the consent of the owner, he or she takes, exercises control over, or otherwise uses the card.

(b) A person commits the crime of fraudulent use of a credit card or debit card if he or she uses, attempts to use, or allows to be used, a credit card or debit card for the purpose of obtaining property, services, or anything else of value with knowledge that:

(1) The card is stolen; or

(2) The card has been revoked or cancelled; or

(3) For any other reason the use of the card is unauthorized by either the issuer or the person to whom the credit card or debit card is issued. The mere use by the original issuee of a credit card or debit card which has expired is not within the provisions of subdivision (b)(3) of this section.

(c) "Credit card" means any instrument or device, including a card to obtain telecommunication services, whether known as a credit card, credit plate, bank service card, banking card, check guarantee card, welfare card, a card used to facilitate the transfer of government benefits such as an electronic benefit transfer card (EBT card) or similar card, or a debit card, or by any other name, including an account number, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services, or anything else of value, including telecommunication services, on credit or for use in an automated banking device to obtain any of the services offered through the device.

(d) "Debit card" means any instrument or writing or other evidence known by any name issued with or without fee by an issuer for the use of a depositor in obtaining money, goods, services, or anything else of value, payment of which is made against funds previously deposited in an account with the issuer.

(e) Illegal possession of or fraudulent use of a credit card or debit card is a Class D felony.



Section 13A-9-14.1 - Fraud by persons authorized to provide goods and services; definitions.

(a) Definitions. - For purposes of this section, the following terms shall have the meanings ascribed by this subsection:

(1) ACQUIRER. A business organization including without limitation a merchant, financial institution, or an agent of a business organization or financial institution that authorizes a merchant to accept payment by credit card for money, goods, services, or anything else of value.

(2) CARDHOLDER. The person or organization named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer.

(3) CREDIT CARD TRANSACTION RECORD. Credit card slips, electronically recorded information or other documentation or evidence evidencing a transaction involving a credit card.

(4) CREDIT CARD. Any instrument or device, whether known as a credit card, credit plate, bank service card, banking card, check guarantee card, or debit card or by any other name, including an account number, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services, or anything else of value on credit or for use in an automated banking device to obtain any of the services offered through the device.

(5) EXPIRED CREDIT CARD. A credit card which is no longer valid because the term shown on it has elapsed.

(6) ISSUER. The business organization or financial institution, or its duly authorized agent, which issues a credit card.

(7) REVOKED CREDIT CARD. A credit card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

(b) Illegally obtained or illegally possessed credit card; forged, revoked, or expired credit card. - A person who is authorized by an issuer or an acquirer to furnish money, goods, services, or anything else of value upon presentation of a credit card by the cardholder, or any agent or employee of such person, who, with intent to defraud the issuer, the acquirer, or the cardholder, furnishes money, goods, services, or anything else of value upon presentation of a credit card obtained or retained in violation of Section 13A-9-14 or a credit card which such person knows is forged, expired, or revoked violates this subsection (b) and such violation is a Class B felony.

(c) Misrepresentation to issuer or acquirer. - A person who is authorized by an issuer or an acquirer to furnish money, goods, services, or anything else of value upon presentation of a credit card by the cardholder, or any agent or employee of such person, who, with intent to defraud the issuer, the acquirer, or the cardholder, fails to furnish money, goods, services, or anything else of value which such person represents in writing, electronically or otherwise to the issuer or the acquirer that such person has furnished violates this subsection (c) and such violation is a Class B felony.

(d) Illegally laundering credit card transactions. - A person who is authorized by an issuer or an acquirer to furnish money, goods, services, or anything else of value upon presentation of a credit card by a cardholder, or any agent or employee of such person, who, with intent to defraud the issuer, the acquirer or the cardholder, presents for payment a credit card transaction record to the issuer, acquirer, or any other person violates this subsection (d) and such violation is a Class B felony.

(e) Provisions not exclusive. - This section shall not be construed to preclude the applicability of any other provisions of the criminal laws of this state to any transaction which violates this section, unless such provision is inconsistent with the terms of this section.



Section 13A-9-15 - Reporting of credit card lost, stolen, or mislaid.

(a) Any person who reports or attempts to report a credit card as being lost, stolen, or mislaid knowing the report to be false violates this subsection and shall be fined not more than $1,000.00 or imprisoned not more than one year, or both.

(b) Any cardholder who, with intent to defraud, uses a credit card which has previously been reported lost, stolen, or mislaid violates this subsection and shall be fined not more than $1,000.00 or imprisoned not more than one year, or both.



Section 13A-9-16 - Unlawfully using slugs - Definitions.

The following definitions apply to Section 13A-9-17:

(1) COIN MACHINE. A coin box, turnstile, vending machine or other mechanical or electronic device or receptacle designed:

a. To receive a coin or bill of a certain denomination or a token made for the purpose; and

b. In return for the insertion or deposit thereof, automatically to offer, provide, assist in providing or permit the acquisition of property or a public or private service.

(2) SLUG. A metallic or other object or article which by virtue of its size, shape or any other quality is capable of being inserted, deposited or otherwise used in a coin machine as an improper but effective substitute for a genuine coin, bill or token.



Section 13A-9-17 - Unlawfully using slugs - Prohibition.

(a) A person commits the crime of unlawfully using slugs if:

(1) With intent to defraud the supplier, or another person, of property or a service sold or offered by means of a coin machine, he inserts, deposits or uses a slug in that machine; or

(2) He makes, possesses or disposes of a slug with intent that it be used unlawfully in a coin machine as provided in subdivision (a)(1) of this section.

(b) Unlawfully using slugs is a Class B misdemeanor.



Section 13A-9-18 - Criminal impersonation.

(a) A person commits the crime of criminal impersonation if he:

(1) Assumes a false identity and does an act in his assumed character with intent to gain an economic benefit for himself or another or to injure or defraud another; or

(2) Pretends to be a representative of some person or organization and does an act in his pretended capacity with intent to gain an economic benefit for himself or another or to injure or defraud another.

(b) Criminal impersonation is a Class B misdemeanor.



Section 13A-9-18.1 - Giving of false name or address to a law enforcement officer.

(a) A person commits the crime of giving a false name or address to a law enforcement officer if the person gives a false name or address to a law enforcement officer in the course of the officer's official duties with intent to mislead the officer.

(b) Giving a false name or address to a law enforcement officer is a Class A misdemeanor.



Section 13A-9-19 - Change bills - Emitting as money.

Any officer or agent of any private corporation or association or any other person who makes, emits, signs or countersigns, or causes or procures to be made, emitted, signed or countersigned, without authority of law, any paper to answer the purpose of money, or for general circulation, shall, on conviction, be fined not more than $500.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than one year.



Section 13A-9-20 - Change bills - Circulating.

Any person who passes or circulates in this state any paper issued without authority of law to answer the purpose of money shall, on conviction, be fined not less than $20.00 nor more than $100.00.



Section 13A-9-21 - Submitting of false or fraudulent application for certificate of qualification or license to practice medicine.

(a) A person commits the crime of submitting a false or fraudulent application for a certificate of qualification or license to practice medicine if:

(1) In connection with the submission of an application for a certificate of qualification or license to practice medicine, he submits or causes some other person to submit any materially false, fraudulent or deceptive statement in any document connected with the application for certificate of qualification or a license to practice medicine.

(2) In connection with the submission of an application for a certificate of qualification or license to practice medicine, he makes or causes another person to make any false, fraudulent or deceptive statement to the employees, agents or members of the Medical Licensure Commission or Board of Medical Examiners to whom he has submitted an application for a license.

(3) In connection with sitting for an examination administered by the Board of Medical Examiners, he attempts to give assistance to another or attempts to use the assistance of another in answering questions or solving problems contained in the licensing examination.

(4) In connection with sitting for an examination administered by the Board of Medical Examiners, he attempts to use unauthorized notes, symbols of other memorandums to assist him in answering questions or solving problems contained in the licensing examination during the actual administration of the licensing examination.

(5) In connection with sitting for an examination administered by the Board of Medical Examiners, he attempts to use an unauthorized copy of the licensing examination obtained by himself or another person in preparing to sit for the licensing examination.

(6) In connection with an examination administered by the Board of Medical Examiners he attempts to make or obtain an unauthorized copy of the examination or questions of the examination or retains a copy of the examination or a question of the examination which he is directed to return to the board.

(b) Submitting a false or fraudulent application is a Class C felony.






Article 2 - Business Frauds.

Section 13A-9-40 - Definitions.

(a) The definitions contained in Sections 13A-8-1 and 13A-9-1 are applicable in this chapter unless the context otherwise requires.

(b) "Services" is defined as in Section 13A-8-10(b).



Section 13A-9-41 - Deceptive business practices.

(a) A person commits the crime of deceptive business practices if in the course of engaging in a business, occupation, or profession, he:

(1) Uses or possesses for use a false weight or measure, or any other device for falsely determining or recording any quality or quantity; or

(2) Sells, offers or exposes for sale, or delivers, less than the represented quantity of any commodity or service; or

(3) Takes or attempts to take more than the represented quantity of any commodity or service when as buyer he furnishes the weight or measure; or

(4) Sells, offers or exposes for sale adulterated commodities; or

(5) Sells, offers or exposes for sale mislabeled commodities.

(b) It shall be a defense to a prosecution under this section if the actor acts neither knowingly nor recklessly. The burden of injecting the issue is on the defendant, but this does not shift the burden of proof.

(c) "Adulterated" means varying from the standard of composition or quality prescribed by statute or lawfully promulgated administrative regulation, or if none, as set by established commercial usage.

(d) "Mislabeled" means:

(1) Varying from the standard of truth or disclosure in labeling prescribed by statute or lawfully promulgated administrative regulation, or if none, as set by established commercial usage; or

(2) Represented as being another person's product, though otherwise labeled accurately as to quality and quantity.

(e) Deceptive business practices is a Class B misdemeanor.



Section 13A-9-42 - False advertising.

(a) A person commits the crime of false advertising if, in connection with the promotion of a sale, transfer, consumption or use of property or services, he makes or causes to be made a false or misleading statement in any advertisement addressed to the public or to a substantial number of persons.

(b) It is a defense to a prosecution under this section if the actor acts neither knowingly nor recklessly in making the false or misleading statement or in causing it to be made. The burden of injecting the issue is on the defendant, but this does not shift the burden of proof.

(c) False advertising is a Class B misdemeanor.



Section 13A-9-43 - Bait advertising.

(a) A person commits the crime of bait advertising if in any manner, including advertising or other means of communication to the public or to a substantial number of persons, he offers to sell property or services with the intent, plan or purpose not to sell or provide the advertised property or services:

(1) At the price at which he offered them; or

(2) In a quantity sufficient to meet the reasonably expected public demand, unless the advertisement discloses a limitation of quantity; or

(3) At all.

(b) Bait advertising is a Class A misdemeanor.



Section 13A-9-44 - Limitation on criminal liability for false advertising and bait advertising by broadcasters, publishers, etc.

A television or radio broadcasting station, or a publisher or printer of a newspaper, magazine or other form of printed advertising, which broadcasts, publishes or prints a false advertisement or a bait advertisement of another person or a telephone company which furnishes service to a subscriber, without knowledge of the advertiser's or subscriber's intent, plan or purpose, does not commit a crime under Sections 13A-9-42 and 13A-9-43.



Section 13A-9-45 - Falsifying business records.

(a) A person commits the crime of falsifying business records if, with intent to defraud, he:

(1) Makes or causes a false entry in the business records of an enterprise; or

(2) Alters, erases, obliterates, deletes, removes or destroys a true entry in the business records of an enterprise when he knows the retention or preservation of a true entry is required by law independent of this section; or

(3) Omits to make a true entry in the business records of an enterprise in violation of a duty to do so which he knows to be imposed upon him by law; or

(4) Prevents the making of a true entry or causes the omission thereof in the business records of an enterprise when he knows a true entry is required by law independent of this section.

(b) "Enterprise" means any entity of one or more persons, corporate or otherwise, engaged in business, commercial, professional, industrial, eleemosynary, political or social activity.

(c) "Business record" means any writing or article kept or maintained by an enterprise for the purpose of evidencing or reflecting its condition or activity.

(d) Falsifying business records is a Class B misdemeanor.



Section 13A-9-46 - Defrauding secured creditors.

(a) A person commits the crime of defrauding secured creditors if he destroys, removes, conceals, encumbers, transfers or otherwise deals with property subject to a security interest with intent to hinder enforcement of that interest.

(b) "Security interest" means an interest in personal property or fixtures as defined in Section 7-1-201(37).

(c) Defrauding secured creditors is a Class A misdemeanor.



Section 13A-9-47 - Defrauding judgment creditors.

(a) A person commits the crime of defrauding judgment creditors if he:

(1) With fraudulent intent removes property subject to execution from a county to prevent it being levied upon by an execution; or

(2) Secretes, assigns, conveys or otherwise disposes of property with intent to defraud a judgment creditor.

(b) Defrauding judgment creditors is a Class B misdemeanor.



Section 13A-9-48 - Fraud in insolvency.

(a) A person commits the crime of fraud in insolvency if, with the intent to defraud a creditor and with knowledge or reason to believe either that proceedings have been or are about to be instituted for the appointment of a receiver or that a composition agreement or other arrangement for the benefit of creditors has been or is about to be made, he:

(1) Conveys, transfers, removes, conceals, destroys, encumbers or otherwise disposes of any part of or any interest in the debtor's estate; or

(2) Presents to any creditor or to the receiver any writing or record relating to the debtor's estate, not otherwise within the coverage of Sections 13A-10-101, 13A-10-102 or 13A-10-109, knowing or having reason to believe that it contains a false material statement; or

(3) Misrepresents or refuses to disclose to the receiver, under circumstances not amounting to a violation of Section 13A-10-4, the existence, amount or location of any part of or an interest in debtor's estate, or any other information that he is legally required to furnish to the administrator.

(b) "Receiver" means an assignee or trustee for the benefit of creditors, a conservator, a liquidator or any other person legally entitled to administer property for the benefit of creditors.

(c) Fraud in insolvency is a Class B misdemeanor.



Section 13A-9-49 - Issuing false financial statement.

(a) A person commits the crime of issuing a false financial statement if, with intent to defraud, he:

(1) Knowingly makes or utters a written instrument which purports to describe the financial condition or ability of himself or some other person and which is inaccurate in some material respect; or

(2) Represents in writing that a written instrument purporting to describe a person's financial condition or ability to pay is accurate with respect to that person's current financial condition or ability to pay, knowing or having reason to believe the instrument to be materially inaccurate in that respect.

(b) Issuing a false financial statement is a Class B misdemeanor.



Section 13A-9-50 - Receiving deposits in failing financial institution.

(a) A person commits the crime of receiving deposits in a failing financial institution, if, as an officer, manager or other person participating in the direction of a financial institution, he knowingly receives or permits the receipt of funds, a general deposit or other investment, knowing or having reason to believe that:

(1) Due to financial difficulties the institution is about to suspend operations or go into receivership or reorganization, and

(2) The person making the deposit or other payment is unaware of the precarious situation of the institution.

(b) Receiving deposits in a failing financial institution is a Class A misdemeanor.



Section 13A-9-51 - Misapplication of property.

(a) A person commits the crime of misapplication of property if, with knowledge that he is misapplying and that the misapplication involves substantial risk of loss or detriment to the owner of the property or to a person for whose benefit the property was entrusted, he misapplies or disposes of property that has been entrusted to him as a fiduciary or that is property of the government or a financial institution.

(b) "Fiduciary" includes a trustee, guardian, executor, administrator, receiver or any other person acting in a fiduciary capacity, or any person carrying on fiduciary functions on behalf of a corporation or other organization which is a fiduciary.

(c) To "misapply" means to deal with the property contrary to law or governmental regulation of the custody or disposition of that property; "governmental regulation" includes administrative and judicial rules and orders as well as statutes and ordinances.

(d) Misapplication of property is a Class A misdemeanor.



Section 13A-9-52 - Sale and delivery of coal mixed with other substances or materials or with different quality of coal.

(a) Any person who knowingly sells and delivers any coal which has been mixed or loaded in the delivery container together with any substance or material other than coal or together with coal of a different quality with intent to defraud the purchaser of such coal or with the intent to obtain a higher price for such coal by inducing the purchaser to believe that such coal is of a higher quality or different quality than is actually delivered shall be guilty of a Class A misdemeanor and shall, upon conviction, be fined not less than $100.00 nor more than $2,000.00 for each offense, and may also be imprisoned in the county jail for not more than one year for each offense; provided, that the blending of coal with coal of a different quality in order to achieve contract specifications is not prohibited by this section.

(b) For the purposes of this section, the sale and delivery of each delivery container shall constitute a separate offense. A delivery container is a truck, railroad car, barge or any other means or device by which coal is delivered to the purchaser. Sale and delivery is consummated when the container is accepted by the purchaser.






Article 3 - Charitable Fraud.

Section 13A-9-70 - Definitions.

The following words and phrases as used in this article shall have the following meanings unless a different meaning is required by the context:

(1) CHARITABLE ORGANIZATION. Any benevolent, philanthropic, or patriotic person, or one purporting to be such, consistent with the then-controlling definition provided in the Internal Revenue Code of the United States of America, which solicits and collects funds for charitable purposes and includes each local, county, or area division within this state of the charitable organization; provided the local, county, or area division has authority and discretion to disburse funds or property otherwise than by transfer to any parent organization.

(2) CHARITABLE PURPOSE. Any charitable, benevolent, philanthropic, or patriotic purpose which is consistent with the then-controlling definition provided in the Internal Revenue Code of the United States of America.

(3) CIVIL RIGHTS ORGANIZATION. Any charitable organization exempt from taxation pursuant to Section 501(c) of the Internal Revenue Code that is organized to protect the rights of persons against deprivation, discrimination, or denial of their right to equal protection of the laws under the Constitution of the United States of America because of color, race, religion, sex, age, disability, or national origin.

(4) COMMERCIAL CO-VENTURER. Any person who for profit or other commercial consideration conducts, promotes, underwrites, arranges, or sponsors a sale, performance, or event of any kind which is advertised, and which will benefit, to any extent, a charitable or religious organization. However, any such person who will benefit in good will only is not a commercial co-venturer if the collection and distribution of the proceeds of the sale, performance, or event are supervised and controlled by the benefiting charitable or religious organization.

(5) CONTRIBUTION. The promise or grant of any money or property of any kind or value, including the promise to pay, except payments by members of an organization for membership fees, dues, fines, or assessments, or for services rendered to individual members, if membership in the organization confers a bona fide right, privilege, professional standing, honor, or other direct benefit, other than the right to vote, elect officers, or hold offices, and except money or property received from any governmental authority. Reference to the dollar amount of "contributions" in this article means in the case of promises to pay, or payments for merchandise or rights of any other description, the value of the total amount promised to be paid for the merchandise or rights and not merely that portion of the purchase price to be applied to a charitable purpose.

(6) EDUCATIONAL INSTITUTION. A school, college, or other institution which has a defined curriculum, student body, and faculty and which conducts classes on a regular basis.

(7) PERSON. Any individual, organization, group, association, partnership, corporation, trust, or any combination of them.

(8) POLITICAL ORGANIZATION. A party, committee, association, fund, or other organization, whether or not incorporated, which is organized and operated primarily for the purpose of directly or indirectly accepting contributions or making expenditures, or both, for an exempt function pursuant to 26 U.S.C. §527.

(9) PROFESSIONAL FUND RAISER. Any person who for compensation or other consideration plans, conducts, manages, or carries on any drive or campaign in this state for the purpose of soliciting contributions for or on behalf of any charitable organization or any other person, or who engages in the business of, or holds himself or herself out to persons in this state as independently engaged in the business of soliciting contributions for such purposes. A bona fide officer or employee of a charitable organization is not a professional fund raiser unless his or her salary or other compensation is computed on the basis of funds to be raised, or actually raised. This section shall not apply to persons who solicit political campaign contributions on behalf of candidates for public office or initiatives on a ballot.

(10) PROFESSIONAL SOLICITOR. Any person who is employed or retained for compensation by a professional fund raiser to solicit contributions for charitable purposes in this state.

(11) RELIGIOUS ORGANIZATION. Any society, sect, persuasion, mission, church, parish, congregation, temple, convention, or association of any of the foregoing, diocese or presbytery, or other organization, whether or not incorporated, or any employee thereof, no part of the net earnings of which inures to the benefit of any private party or individual associated with such an organization and that otherwise qualifies as an exempt organization under Section 501(c)(3) of Title 26, United States Code, as amended.



Section 13A-9-71 - Registration of charitable organizations, professional fund raisers, and commercial co-venturers, and professional solicitors; notification of changes; exempt persons; annual report; prohibition against fund raising by unregistered person; contracts between professional fund raisers and commercial co-venturers; appointment of Secretary of State as agent for service of process; use of name of charitable organization without consent; disclosure by solicitors; violations and penalties; injunctive relief.

(a) Every charitable organization, except those granted an exemption in subsection (f), which is physically located in this state, intends to solicit contributions in or from this state, or to have contributions solicited in this state, on its behalf, by other charitable organizations, paid solicitors, or commercial co-venturers in or from this state shall, prior to any solicitation, file a registration statement with the Attorney General upon a form prescribed by the Attorney General containing all of the following information:

(1) The name of the organization and the name or names under which it intends to solicit contributions.

(2) The names and addresses of the officers, directors, trustees, and executive personnel of the organization.

(3) The addresses of the organization and the addresses of any offices in this state. If the organization does not maintain an office, the name and address of the person having custody of its financial records.

(4) The place where and the date when the organization was legally established, the form of its organization, and its tax exempt status.

(5) The purposes for which the organization is organized and the purpose or purposes for which the contributions to be solicited will be used.

(6) The date on which the fiscal year of the organization ends.

(7) Whether the organization is authorized by any governmental authority to solicit contributions and whether it is or has ever been enjoined by any court from soliciting contributions.

(8) The names and addresses of any professional fund raisers and commercial co-venturers who are acting or have agreed to act on behalf of the organization.

(b) With the initial registration only, every charitable organization required to be registered shall also file with the Attorney General a copy of the charitable organizational charter, articles of organization or incorporation, agreement of association, instrument of trust, constitution or other organizational instrument and bylaws, and a statement setting forth the place where and the date when the organization was legally established, the form of this organization, and its tax exemption status attaching federal or state tax exemption determination letters.

(c) The registration form shall be signed by the president or other authorized officer and the chief fiscal officer of the organization.

(d) Every charitable organization required to register shall pay a fee of twenty-five dollars ($25) to the Attorney General at the time of registration.

(e) The registration shall remain in effect unless it is either cancelled as provided in this section or withdrawn by the organization. Every registered organization shall notify the Attorney General within 10 days of any change in the information required to be furnished by the organization under subsection (a).

(f) The following persons shall not be required, pursuant to this article, to register with the Attorney General:

(1) Educational institutions and their authorized and related foundations.

(2) Religious organizations.

(3) Political organizations.

(4) Fraternal, patriotic, benevolent, social, educational, alumni, health care foundation, historical, and civil rights organizations, including fraternities and sororities and any auxiliaries associated with any such organizations.

(5) Civic leagues and civic organizations which solicit contributions solely from their own membership.

(6) Persons requesting any contributions for the relief of any individual, specified by the name at the time of the solicitation, if all of the contributions collected do not exceed ten thousand dollars ($10,000) and, without any deductions, are turned over to the named beneficiary.

(7) Any charitable organization which does not intend to solicit and receive and does not actually receive contributions in excess of twenty-five thousand dollars ($25,000) during a fiscal year of the organization, provided all of its fund raising functions are carried on by persons who are not paid for such services. If the gross contributions received by a charitable organization during any fiscal year of that organization are in excess of twenty-five thousand dollars ($25,000), within 30 days after the date it receives total contributions in excess of twenty-five thousand dollars ($25,000), the charitable organization shall register with the Attorney General as required by this section.

(8)a. Any charitable organization receiving an allocation from an incorporated community chest or united fund, provided all of the following requirements have been met:

1. The chest or fund is complying with this section relating to registration and filing of annual reports with the Attorney General.

2. The charitable organization does not actually receive, in addition to an allocation, contributions in excess of twenty-five thousand dollars ($25,000) during the fiscal year.

3. All of the fund raising functions of the charitable organization are carried on by persons who are not paid for such services.

b. If the gross contributions other than the allocation received by the charitable organization during any fiscal year of the charitable organization are in excess of twenty-five thousand dollars ($25,000), the charitable organization shall within 30 days after the date it receives the contributions in excess of twenty-five thousand dollars ($25,000), register with the Attorney General as required by this section.

(9) A local post, camp, chapter, or similarly designated element, or a county unit of such elements of a bona fide veterans organization, which issues charters to local elements throughout this state, or a bona fide organization of volunteer firefighters, ambulance companies, or rescue squads, or a bona fide auxiliary or affiliate of such organizations, provided all of its fund raising activities are carried on by members of the organization, family members of the members of the organization, volunteers, or an affiliate of the organization and the members receive no compensation, directly or indirectly, therefor.

(g) Every charitable organization registered pursuant to subsection (a) shall, within 90 days of the close of its fiscal year ending after the date on which the charitable organization files its initial registration pursuant to subsection (a), file an annual written report. Each annual report shall be sworn to under oath, shall be in the form prescribed by the Attorney General and shall include a financial statement covering the fiscal year, clearly setting forth the gross income, expenses, and net income inuring to the benefit of the charitable organization, a balance sheet as of the close of the fiscal year, and a schedule of the activities carried on by the charitable organization in the performance of its purposes and the amounts expended thereon during the fiscal year. An organization may also meet this requirement by submitting a copy of the Form 990 submitted to the Internal Revenue Service as required by federal law. A fee of twenty-five dollars ($25) payable to the Attorney General shall accompany the report at the time of filing.

(1) The Attorney General shall cancel the registration of any charitable organization which fails within the time herein prescribed to comply with this section, or fails to furnish any additional information requested by the Attorney General within the required time. The Attorney General may extend the time for filing the reports for a period not to exceed 180 days. Notice of cancellation pursuant to this subsection shall be mailed to the registrant at least 15 days before the effective date thereof.

(2) All records, books, and reports maintained by any charitable organization registered or required to register pursuant to subsection (a) shall be available for inspection during normal business hours at the principal office of the organization, by the Attorney General, or the duly authorized representative of the Attorney General.

(h) No person shall act as a professional fund raiser or commercial co-venturer either before he or she registers with the Attorney General, or after the expiration or cancellation of his or her registration and prior to renewal thereof. Applications for registration and renewal shall be in writing, under oath, in the form prescribed by the Attorney General, and shall be accompanied by an annual fee in the amount of one hundred dollars ($100).

(1) The applicant shall at the time of making application, file with, and have approved by the Attorney General, a bond in which the applicant shall be the principal obligor in the sum of ten thousand dollars ($10,000) with one or more sureties whose liability in the aggregate as sureties will at least equal that sum. The bond shall run to the Attorney General for the use of the state and to any person who may have a cause of action against the obligor of the bond for any malfeasance or misfeasance in the conduct of the solicitation.

(2) Registration shall be for the period of one year, or a part thereof, expiring on the 30th day of September and may be renewed upon written application under oath, in the form prescribed by the Attorney General, the filing of the bond, and the payment of the fee prescribed for an additional one-year period. Applications, registrations, renewals, and bonds, when filed with the Attorney General, shall become public records in the Office of the Attorney General.

(3) A professional fund raiser or commercial co-venturer shall maintain accurate and current books and records of his or her activities while required to be registered under this section and until at least two years have elapsed at the end of the effective period of the registration to which they relate. He or she shall keep the books and records in his or her office available for inspection and examination by the Attorney General, or the duly authorized representative of the Attorney General.

(i) All contracts entered into between professional fund raisers or commercial co-venturers and charitable organizations shall be in writing. A true and correct copy of each contract shall be filed by the professional fund raiser or commercial co-venturer with the Attorney General within 10 days after it is executed. No services shall be performed under a contract until the expiration of 15 days from the date the contract is filed with the Attorney General. Within 90 days after the termination of the contract, the professional fund raiser or commercial co-venturer shall file a closing statement with the Attorney General disclosing gross receipts and all expenditures incurred in the performance of the contract.

(j) No person shall act as a professional solicitor in the employ of a professional fund raiser who is required to register pursuant to this section before he or she has registered with the Attorney General or after the expiration or cancellation of the registration or any renewal thereof. Application for registration shall be in writing, under oath, in the form prescribed by the Attorney General and shall be accompanied by a fee in the amount of twenty-five dollars ($25). Registration when effected shall be for a period of one year, or a part thereof, expiring with the 30th day of September and may be renewed upon written application, under oath, in the form prescribed by the Attorney General and the payment of the fee prescribed herein for additional one-year periods. Applications for registration, when filed with the Attorney General, shall become public records in the Office of the Attorney General.

(k) Any charitable organization, professional fund raiser, professional solicitor, or commercial co-venturer which is subject to this article, having its principal place of business outside this state, or organized under and by virtue of the laws of a foreign state, shall be deemed to have irrevocably appointed the Secretary of State as its agent upon whom may be served any summons, subpoena, subpoena duces tecum, or other process directed to the charitable organization, professional fund raiser, professional solicitor, or commercial co-venturer, or any partner, principal officer, or director thereof, in any action or proceeding brought pursuant to this article. Service of process upon the Secretary of State shall be made by personally delivering a copy to the Office of the Secretary of State and depositing it with the Secretary of State or his or her agent. Service shall be sufficient if notice of the service and a copy of the process shall be forthwith sent by the Secretary of State to the charitable organization, professional fund raiser, commercial co-venturer, or other person to whom it is directed, by registered mail, with return receipt requested, to the last address known to the Secretary of State.

(l) No person, except an officer, director, or trustee of the charitable organization by or for whom contributions are solicited, shall for the purpose of soliciting contributions from persons in this state, use the name of any charitable organization without the consent of the charitable organization.

(m) A person shall be deemed to have used the name of a charitable organization for the purpose of soliciting contributions if the latter charitable organization's name is listed on any stationery, advertisement, brochure, or correspondence in or by which a contribution is solicited by or on behalf of a charitable organization or his or her name is listed or referred to in connection with a request for a contribution as one who has contributed to, sponsored, or endorsed the charitable organization or its activities.

(n) Nothing contained in this section shall prevent the publication of names of contributors without their written consent in an annual or other periodic report issued by a charitable organization for the purpose of reporting its operations and affairs to its membership or for the purpose of reporting contributions to contributors.

(o) No charitable organization or professional fund raiser soliciting contributions shall use a name, symbol, or statement so closely related or similar to that used by another charitable organization or governmental agency that the use thereof would tend to confuse or mislead the public.

(p) Every individual in the process of soliciting funds shall identify himself or herself. If the individual is being paid for soliciting, he or she shall so inform the solicitee of his or her being so paid. This information shall be disclosed to the solicitee in a clear manner before attempting any solicitations.

(q) Any solicitor or person who knowingly violates the provisions of this section shall be guilty of charitable fraud. The initial conviction of charitable fraud shall be a Class A misdemeanor. A second or subsequent conviction of charitable fraud shall be a Class C felony.

(r) In addition to all other remedies provided by law, the Attorney General, or a district attorney, may bring an action to enjoin the violation of this section. The Attorney General, or district attorney, may give at least 15 days written notice by registered or certified mail to the charitable organization, person, or persons violating the provisions hereof. The notice shall require that registration be accomplished or that the solicitation of funds be immediately terminated. The failure to immediately discontinue solicitation, or to register in accordance with this section, shall be unlawful and the charitable organizations or persons committing the violation shall forfeit and pay a penalty of not more than five thousand dollars ($5,000) upon petition by the Attorney General or a district attorney acting in the name of the state. The Attorney General shall have the authority to formulate rules and regulations interpreting this section as necessary to the administration and enforcement of its provisions.



Section 13A-9-72 - Theft of property by charitable fraud.

A professional fund raiser or solicitor who commits both of the following acts shall be guilty of theft of property by charitable fraud:

(1) Knowingly represents that he or she is soliciting funds for a charitable organization without the charitable organization's consent.

(2) Receives any contributions which are not delivered to the charitable organization either:

a. Within 30 days after receipt, or

b. Within 10 days upon request therefor by the charitable organization, whichever is sooner.



Section 13A-9-73 - Charitable fraud in the first degree.

(a) Theft of property by charitable fraud which exceeds two thousand five hundred dollars ($2,500) in value constitutes theft of property by charitable fraud in the first degree.

(b) Theft of property by charitable fraud in the first degree is a Class B felony.



Section 13A-9-74 - Charitable fraud in the second degree.

(a) Theft of property by charitable fraud which exceeds five hundred dollars ($500) in value but does not exceed two thousand five hundred dollars ($2,500) in value constitutes theft of property by charitable fraud in the second degree.

(b) Theft of property by charitable fraud in the second degree is a Class C felony.



Section 13A-9-75 - Charitable fraud in the third degree.

(a) Theft of property by charitable fraud which does not exceed five hundred dollars ($500) in value constitutes theft of property by charitable fraud in the third degree.

(b) Theft of property by charitable fraud in the third degree is a Class A misdemeanor.



Section 13A-9-76 - Enforcement of provisions by injunction, cancellation of registration, etc.; civil penalties.

(a) In addition to any other remedy under this article, the Attorney General of the State of Alabama, the district attorneys of the respective counties of the State of Alabama, or an affected charitable organization may bring an action against a charitable organization, professional fund raiser, professional solicitor, or commercial co-venturer, and any other persons acting for or on their behalf to enjoin the charitable organization and other persons from continuing the solicitation or collection of funds or property or engaging therein or doing any acts in furtherance thereof; and to cancel any registration statement previously filed with the Attorney General whenever the Attorney General or a district attorney shall have reason to believe that the charitable organization is acting in the following manner:

(1) Operating in violation of the provisions of this article.

(2) Refuses or fails, or any of its principal officers refuses or fails, after notice, to produce any records of the charitable organization.

(3) Engages in, or is about to engage in, any solicitation or collection of funds or other property for the charitable organization through the use of any scheme or plan, including any device or artifice, to defraud, or for obtaining money or property by means of false pretense, representation, or promises.

(4) Making, or has made, a material false statement in an application, registration, or statement required to be filed pursuant to this article.

(b) Upon a finding that any person has engaged in or is engaging in any act or practice declared unlawful by this article, the court may make any necessary order or judgment, including, but not limited to, injunctions, restitution, awards of reasonable attorneys' fees, and costs of investigation and litigation, and may award to the state civil penalties up to five thousand dollars ($5,000) for each violation of this article. In requesting injunctive relief, the Attorney General or district attorney shall not be required to establish irreparable harm but only that a violation has occurred or that the requested order promotes the public interest.

(c) Any charitable organization, professional fund raiser, commercial co-venturer, or professional solicitor, their agents or any other person who violates the terms of an injunction or other order entered under this article shall, in addition to other remedies, forfeit and pay to the state a civil penalty of not more than twenty-five thousand dollars ($25,000) for each violation. Each separate violation of such an order shall be a separate offense, except that in the case of a violation through continuing failure or neglect to obey the order, each day of continuance of such failure of neglect shall be deemed a separate offense.






Article 3A - Unlawful Charitable Solicitation.

Section 13A-9-80 - Definitions.

The following words and phrases used in this article shall have the following meanings unless a different meaning is required by the context:

(1) CHARITABLE ORGANIZATION. A person or nonprofit corporation who is or holds himself or herself out to be established for a benevolent, educational, philanthropic, humane, scientific, artistic, patriotic, social welfare or advocacy, public health, environmental, conservation, civic, or other eleemosynary purpose, or a person who employs a charitable appeal as the basis for any solicitation or appeal that suggests, directly or indirectly, that the solicitation is for a charitable purpose. Charitable organization includes a person, chapter, branch, area office, or a similar affiliate, or agent of any of these, soliciting contributions within the state for a charitable organization or cause that has its principal place of business within or without the state.

(2) CHARITABLE PURPOSE. Any charitable, benevolent, philanthropic, humane, patriotic, scientific, artistic, public health, social welfare, advocacy, environmental, conservation, civic, or other eleemosynary purpose as defined and amended, from time to time, by the Internal Revenue Code.

(3) CONTAINER. Box, carton, package, receptacle, canister, jar, dispenser, or machine that offers a product for sale or distribution, for solicitation purposes.

(4) DISCLOSURE LABEL. A printed or typed notice affixed to a container, in a conspicuous place and accessible to the public, that is easily readable and legible that informs the public of the following:

a. The approximate annual percentage paid, if any, to any individual or organization to maintain, service, or collect the contributions raised by the solicitation.

b. The net percentage or sum annually paid for the most recent calendar year paid to the specific charitable purpose.

c. If the maintenance, service, and collection from the container is done by volunteers or by paid individuals.



Section 13A-9-81 - Charitable organizations and other persons required to place disclosure labels on containers used for soliciting funds.

Any container used by any person, nonprofit corporation, or charitable organization, or an agent of any of these, whether paid or not paid, in a public place to solicit contributions by offering a product for sale or distribution for solicitation purposes shall have a disclosure label as defined by Section 13A- 9-80.



Section 13A-9-82 - Person or organization who knowingly violates article is guilty of crime.

Any person or organization who knowingly violates this article shall be guilty of unlawful charitable solicitation. Unlawful charitable solicitation is a Class C misdemeanor and shall be punished as provided by law. It is an absolute defense to any criminal prosecution under this section if the charitable organization has given one hundred percent of the receipts generated by the container to the designated charitable organization for whom the person, nonprofit corporation, charitable organization, or an affiliate or branch of either, or solicitor, represented the funds being solicited.



Section 13A-9-83 - When disclosure label not required.

No charitable organization shall be liable under this article to place a disclosure label on any container that generates less than one hundred dollars ($100) gross per annum or a charitable organization that generates less than five hundred dollars ($500) per year from all sources for any charitable purpose or purposes combined.



Section 13A-9-84 - Construction with other law.

This article shall be construed together with any law relating to charitable fraud or fraudulent practices, except in the event of a direct conflict with this article.






Article 4 - Illegal Possession of Food Stamps.

Section 13A-9-90 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them in this section, unless the context clearly indicates otherwise:

(1) FOOD STAMP COUPON. Any coupon, stamp or type of certificate issued pursuant to the provisions of the Food Stamp Act of 1977.

(2) FOOD STAMP AUTHORIZATION CARD. A document issued by the state agency to an eligible household which shows the total value of coupons the household is authorized to receive during each month pursuant to the provisions of the Food Stamp Act of 1977.



Section 13A-9-91 - Illegal possession of food stamps in the first, second, and third degree.

(a) A person commits the crime of illegal possession of food stamps if:

(1) He or she knowingly uses, transfers, acquires, alters, or possesses food stamp coupons or food stamp authorization cards in any manner not authorized by the Food Stamp Act of 1977, 7 U.S.C. § 2011 et seq., or the regulations issued pursuant to the act; or

(2) He or she presents or causes to be presented food stamp coupons for payment or redemption knowing the same to have been received, transferred, or used in any manner not authorized by the Food Stamp Act of 1977, 7 U.S.C. § 2011 et seq., or the regulations pursuant to the act.

(b) Illegal possession of food stamps which exceed two thousand five hundred dollars ($2,500) in value constitutes illegal possession of food stamps in the first degree and is a Class B felony.

(c) Illegal possession of food stamps which exceed five hundred dollars ($500) in value but do not exceed two thousand five hundred dollars ($2,500) in value constitutes illegal possession of food stamps in the second degree and is a Class C felony.

(d) Illegal possession of food stamps which do not exceed five hundred dollars ($500) in value constitutes illegal possession of food stamps in the third degree and is a Class A misdemeanor.



Section 13A-9-92 - Revocation of liquor license for illegal possession of food stamps.

Any person, licensed to engage in alcoholic beverage transactions in this state pursuant to the Alcoholic Beverage Licensing Code, Chapter 3A of Title 28, who commits the crime of illegal possession of food stamps, shall, upon conviction thereof, in addition to the criminal penalties provided in this article, have his liquor license revoked by the Alcoholic Beverage Control Board and no future license or permit shall be issued or granted to any such person for a period of one year from the date of the revocation of the license.






Article 5 - HOME REPAIR FRAUD.

Section 13A-9-110 - Definitions.

As used in this article, unless the context clearly requires otherwise, the following words and terms shall have the following meanings:

(1) HOME REPAIR. a. The repairing, replacing, altering, or the construction or renovation of an addition to a building on real property which is or will be primarily used as a residence.

b. Home repair shall include: The construction, installation, replacement, repairing, or renovation of driveways, swimming pools, porches, kitchens, chimneys, chimney liners, garages, fences, fallout shelters, central air conditioning, central heating, boilers, furnaces, hot water heaters, electrical wiring, sewers, plumbing fixtures, storm doors, storm windows, awnings, roofs, insulation, and other improvements to structures within the residence or upon the real property adjacent thereto.

c. Home repair shall not include: The sale, installation, cleaning, or repair of carpets; the sale of goods or materials by a merchant who does not directly or through a subsidiary perform any work or labor in connection with the installation or application of the goods or materials; the repair, installation, replacement, or connection of any home appliance including, but not limited to, disposals, refrigerators, ranges, garage door openers, television cables, antennas or dishes, washing machines, telephones, or other home appliances when the person replacing, installing, repairing, or connecting such home appliance is an employee or agent of the merchant that sold the home appliance; the performance of repairs to a manufactured home or a mobile home pursuant to a manufacturer's or retailer's warranty or service agreement; or landscaping.

d. Home repair shall not include home repair made by not-for-profit charitable organizations.

(2) PERSON. Any individual, partnership, corporation, business, trust, or other legal entity.

(3) RESIDENCE. A single or multiple family dwelling including, but not limited to, a single-family home, apartment building, condominium, duplex, townhouse, or mobile home which is used or intended to be used by its occupants as their dwelling place.



Section 13A-9-111 - Elements of the offense.

A person commits the offense of home repair fraud when the person intentionally and knowingly does any of the following:

(1) Enters into an agreement or contract for consideration, written or oral, with a person for home repair, and the offending person knowingly engages in any one or more of the following deceptive activities:

a. Misrepresentation of a material fact relating to the terms of the contract or agreement or the preexisting or existing condition of any portion of the property involved, or the creation or confirmation of another's impression which is false and which the offending person does not believe to be true, or promises performance which the offending person does not intend to perform or knows will not be performed.

b. Use or employment of any deception, false pretense, or false promises in order to induce, encourage, or solicit a person to enter into any contract or agreement.

c. Misrepresentation or concealment of either the offending person's real name or the name of his or her business or business address.

d. Use of deception, coercion, or force to obtain a person's consent to modification of the terms of the original contract or agreement.

(2) Damages the property of a person with the intent to enter into an agreement or contract for home repair.

(3) Misrepresents himself or herself or another person as being an employee or agent of any unit of federal, state, or municipal government or any other governmental unit, or an employee or agent of any public utility, with the intent to cause a person to enter into a contract or agreement for home repair.



Section 13A-9-112 - Determination of intent and knowledge.

Intent and knowledge of a person alleged to have committed home repair fraud shall be determined by an evaluation of all circumstances surrounding a home repair and the determination shall not be limited to the time of the origination of the contract or agreement.



Section 13A-9-113 - Substantial performance.

Substantial performance of a home repair contract may be used as a mitigating circumstance and may be raised as a defense by a person alleged to have committed home repair fraud. Home repair performed in a manner which is of little or no value, or home repair that fails to materially comply with the appropriate municipal, county, state, or federal building regulations or codes is not substantial performance.



Section 13A-9-114 - Penalties.

Violations of this article shall be punished as follows:

(1) A first conviction shall be a Class A misdemeanor.

(2) A second or subsequent conviction shall be a Class C felony.



Section 13A-9-115 - Restitution.

In addition to any other sentence the court may impose pursuant to Section 13A-9-114, the court shall order the defendant to make restitution to the victim as a condition of probation, either within a specified period of time or in specified installments. The order shall not be enforceable during the period of imprisonment unless the court expressly finds that the defendant has assets to pay the amounts ordered at the time of sentencing. Intentional refusal to make restitution pursuant to a court order may be considered as grounds for revocation of the person's probation or suspension of sentence.






Article 6 - Residential Mortgage Fund.

Section 13A-9-130 - Residential mortgage fraud.

(a) This article shall be known and may be cited as the Alabama Residential Mortgage Fraud Act.

(b) For the protection of the general public, including borrowers and lending institutions, and for the integrity of the mortgage lending process, the Legislature enacts the "Alabama Residential Mortgage Fraud Act."

(c)(1) An individual commits the offense of residential mortgage fraud when with the intent to defraud, he or she does any of the following:

a. Knowingly makes any material deliberate misstatement or misrepresentation, knowing the same to be a misstatement or misrepresentation during the mortgage lending process with the specific intention that it be relied on by a mortgage broker, mortgage lender, mortgage servicer, mortgage processor, borrower, or any other party to the mortgage lending process.

b. Knowingly uses or facilitates the use of any material deliberate and known misstatement or misrepresentation knowing the same to contain a misstatement or misrepresentation during the mortgage lending process with the specific intention that it be relied on by a mortgage broker, mortgage lender, mortgage servicer, mortgage processor, borrower, or any other party to the mortgage lending process.

c. Files or causes to be filed with any public office any document that the person knows to contain a material deliberate misstatement or misrepresentation with the specific intent to cause a residential mortgage fraud.

(2) For the purposes of venue, any violation of this section shall be considered to have been committed at any of the following:

a. In the county in which the residential property for which a mortgage loan is being sought is located.

b. In any county in which any act was performed in furtherance of this violation.

c. In any county in which any individual alleged to have violated this section had control or possession of any proceeds of this violation.

d. If a closing occurred, in any county in which the closing occurred.

e. In any county in which a document containing a deliberate misstatement, misrepresentation, or omission was filed with a public official.

(3) District attorneys and the Attorney General shall have the authority to conduct the criminal investigations of all cases of residential mortgage fraud under this section.

(4)a. Residential mortgage fraud is a Class C felony.

b. Each residential mortgage transaction subject to a violation of this section shall constitute a separate offense and shall not merge with any other crimes set forth in this section.






Article 7 - Public Assistance Fraud.

Section 13A-9-150 - Public assistance fraud; penalties.

(a) For the purposes of this section, public assistance means money or property provided directly or indirectly to eligible persons through programs of the federal government, the state, or any political subdivision thereof, including any program administered by a public housing authority.

(b) It shall be unlawful for an individual or business entity to knowingly do any of the following:

(1) Fail, by false statement, misrepresentation, impersonation, or other fraudulent means, to disclose a material fact used in making a determination as to the qualification of the person to receive public assistance.

(2) Fail to disclose a change in circumstances in order to obtain or continue to receive any public assistance to which he or she is not entitled or in an amount larger than that to which he or she is entitled.

(3) Aid and abet another person in the commission of the prohibitions enumerated in subdivisions (1) and (2).

(4) Use, transfer, acquire, traffic, alter, forge, possess, attempt to use, attempt to transfer, attempt to acquire, attempt to traffic, attempt to alter, attempt to forge, attempt to possess, or aid and abet another person in the use, transfer, acquisition, traffic, alteration, forgery, or possession of a food assistance identification card, an authorization, including, but not limited to, an electronic authorization, for the expenditure of food assistance benefits, a certificate of eligibility for medical services, or a Medicaid identification card in any manner not authorized by law, or to re-encode a magnetic strip on any card with information issued by any state or federal agency that grants monetary benefits that were not issued by that agency or that does not match the information on the front of the card.

(5) File, attempt to file, or aid and abet in the filing of a claim for services to, or on behalf of, a recipient of public assistance for services that were not rendered.

(6) File a false claim or a claim for nonauthorized items or services under any state or federally funded public assistance program.

(7) Bill the recipient of public assistance, or his or her family, for an amount in excess of that provided for by law or regulation.

(8) Fail to credit, return, or pay back to the state or its agents any payments received from Social Security, insurance, or other sources of funds paid or administered by any state agency that are in excess of the approved or listed amount or were received or approved based on fraud or fraudulent conduct.

(9) In any way receive, attempt to receive, or aid and abet in the receipt of unauthorized payments or other unauthorized public assistance or authorization or identification to obtain public assistance.

(10) Convert, charge, accept, or in any way take any funds administered by a public assistance program in excess of the listed price plus any applicable taxes.

(11) Receive payment that includes public assistance funds, in any form, for the purchase of items that are not authorized or are prohibited by state or federal law.

(c) In order to commit a violation of subsection (b), a hospital, as defined in Section 22-21-20, or an employee, agent, contractor, subcontractor, or independent contractor of a hospital, or a physician or a physician's employee, agent, contractor, subcontractor, or independent contractor must have specific intent to make a claim or obtain a payment for a health care item or service for which he or she has actual knowledge, as opposed to constructive knowledge, that he or she is not entitled to the claim or payment or that he or she has actual knowledge that his or her patient is not otherwise entitled to coverage under a public assistance program.

(d) It shall be unlawful for any person having duties in the administration of a public assistance program or in the distribution of public assistance or with authorization or identification to obtain public assistance to do any of the following:

(1) Fraudulently misappropriate, attempt to misappropriate, knowingly fail to disclose fraudulent activity, or aid and abet in the misappropriation of a food assistance, an authorization for food assistance, a food assistance identification card, a certificate of eligibility for prescribed medicine, a Medicaid identification card, or any other public assistance program with which he or she has been entrusted or of which he or she has gained possession by virtue of his or her position.

(2) Knowingly misappropriate, attempt to misappropriate, or aid and abet in the misappropriation of funds given in exchange for food assistance program benefits or for any form of food assistance benefits authorization.

(e)(1) In addition to any other penalty provided by law, an individual or business entity that violates this section in an aggregate value of two hundred dollars ($200) or more shall be guilty of a Class C felony.

(2) In addition to any other penalty provided by law, an individual or business entity that violates this section in an amount less than the aggregate value of two hundred dollars ($200) shall be guilty of a Class A misdemeanor.

(3) Three or more violations of this section shall establish a rebuttable presumption that the individual knowingly violated this section.

(f) The value of a food assistance authorization benefit shall be equal to the cash or exchange value unlawfully obtained by the fraudulent act committed in violation of this section.

(g) For the purposes of this section, public assistance fraud shall include the introduction of fraudulent records into a computer system, the unauthorized use of computer facilities, the intentional or deliberate alteration or destruction of computerized information or files, fraudulent billing or charging, and the stealing of financial instruments, data, and other assets.

(h) Repayment of public assistance benefits or services or return of authorization or identification wrongfully obtained is not a defense to, or ground for dismissal of, criminal charges brought under this section. However, in situations in which a hospital, as defined in Section 22-21-20, or an employee, agent, contractor, subcontractor, or independent contractor of a hospital, or a physician or his or her employee, agent, contractor, subcontractor, or independent contractor has overbilled or received an overpayment for a medical or health care service or improperly charted, coded, or billed for any medical or health care service, common practices, including but not limited to, repayment, even years later, may use as a defense to, or ground for dismissal of, a prosecution under this section.

(i) The introduction into evidence of a paid state warrant to the order of the defendant is prima facie evidence that the defendant did receive public assistance from the state.

(j) The introduction into evidence of a transaction history generated by a personal identification number (PIN) establishing a purchase or withdrawal by electronic benefit transfer is prima facie evidence that the identified recipient received public assistance from the state.

(k)(1) If an original record is admissible in any case or proceeding in a court in the state, a certified copy of the record in the custody of any federal or state agency relating to an investigation of public assistance fraud under this section shall be admissible when certified and affirmed by the custodian of the agency records as provided in subdivision (2), without further proof in any court in the state where admissible. The agency records must satisfy both of the following:

a. Were made and kept in the usual and regular course of business of the agency.

b. Were made at the time that the acts, transactions, occurrences, or events occurred or arose or within a reasonable time thereafter.

(2) The certificate of the custodian of a record under subdivision (1) shall name the parties to the case or proceeding and the name of the court to which made, by appropriate caption. The certificate shall be in the following form:

"I, ______________, hereby certify and affirm in writing that I am ______________ (title) of the _______________ (agency), a governmental agency, located at _______________, that I am custodian of the agency records of the agency and that the copy of the records within are an exact, full, true, and correct copy of the records pertaining to ________________. These records were made and kept in the usual and regular course of business of the listed agency and it was in the regular course of business of the listed agency to make and keep the records and that the records were made at the time that the acts, transactions, occurrences, or events that occurred or arose, or within a reasonable time thereafter. All of which I hereby certify and affirm on this ____ day of __________, ____"

(l) The Department of Human Resources, the Medicaid Agency, the Housing Finance Authority, and any other state agency that administers public assistance shall create an error-prone or fraud-prone case profile within its public assistance information system and shall screen each application for public assistance, including food assistance, Medicaid, temporary cash assistance, and public housing, against the profile to identify cases that have a potential for error or fraud. Each case identified as having a potential for error or fraud shall be subjected to preeligibility fraud screening. The Department of Human Resources may utilize the Income and Eligibility Verification System to comply with the criteria of this section to address fraud.

The Alabama Medicaid Agency may utilize the Federal Data Services Hub to comply with the criteria of this section.

(m)(1) Any person providing service for which compensation is paid under any state or federally funded public assistance program who solicits, requests, or receives, either actually or constructively, any payment or contribution through a payment, assessment, gift, devise, bequest, or other means, whether directly or indirectly, from a recipient of public assistance from a public assistance program, or from the family of the recipient, shall notify the Department of Human Resources, on a form provided by the department, of the amount of the payment or contribution and of any other information as specified by the department, within 10 days after the receipt of the payment or contribution, or if the payment or contribution is to become effective at some time in the future, within 10 days of the consummation of the agreement to make the payment or contribution. This subsection shall not apply to a hospital, as defined in Section 22-21-20, that treats Medicaid or Medicare patients, or a physician who treats Medicaid or Medicare patients.

For the purposes of this subsection, the term payment shall not include any copayment paid by a recipient of Medicaid to a medical provider.

(2) Failure to notify the Department of Human Resources within the prescribed time is a Class A misdemeanor.

(n)(1) All funds, proceeds, or property, whether real or personal, used or intended to be used in the commission of any violation of this section, obtained in any way by a violation of this section, or in any way derived from the proceeds of a violation of this section, are subject to forfeiture. This forfeiture provision shall not apply to payments received by a hospital, as defined in Section 22-21-20, for services provided to Medicaid recipients. A forfeiture proceeding shall be by means of an in rem civil action.

(2) Subsections (b) through (e), inclusive, and subsection (h) of Section 20-2-93, are applicable to forfeiture proceeding under this subsection, including all of the following portions of the proceeding:

a. How seizure of funds, proceeds, or property may be made.

b. The promptness of the proceeding.

c. Custody of funds, proceeds, and property.

d. Disposition of property after forfeiture.

e. How a bona fide lien holder's interests are treated.

(3) The standard of proof in a forfeiture proceeding under this subsection is reasonable satisfaction that the funds, proceeds, or property subject to forfeiture were used or intended to be used to violate this section or were obtained based on a violation of this section.

(o) Nothing in this section and Section 40-18-100 shall apply to Section 22-1-11.









Chapter 10 - OFFENSES AGAINST PUBLIC ADMINISTRATION.

Article 1 - Obstruction of Public Administration.

Section 13A-10-1 - Definitions.

The following definitions apply in this article only unless the context otherwise requires:

(1) FIREMAN. Any officer of a fire department, a member of a volunteer fire department, or any other person vested by law with the duty to extinguish fires.

(2) GOVERNMENT. The state, county, municipality, or other political subdivision thereof, including public county and city boards of education, the youth services department district, the Alabama Institute for Deaf and Blind, and all educational institutions under the auspices of the State Board of Education.

(3) GOVERNMENTAL FUNCTION. Any activity which a public servant is legally authorized to undertake on behalf of a government or the fire control activities of a member of a volunteer fire department.

(4) GOVERNMENTAL RECORD. Any record, paper, document, or thing belonging to, or received or kept by, the government for information or record, or required by law to be kept by others for information of the government. Any educational attendance, membership, or financial report, or a student's school transcript.

(5) PEACE OFFICER. Any public servant vested by law with a duty to maintain public order or to make arrests for crime, whether that duty extends to all crimes or is limited to specific crimes.

(6) PROPERTY. Any real or personal property, including books, records, and documents.

(7) PUBLIC SERVANT. Any officer or employee of government, including legislators and judges and any person or agency participating as an adviser, consultant, or otherwise in performing a governmental function.



Section 13A-10-2 - Obstructing governmental operations.

(a) A person commits the crime of obstructing governmental operations if, by means of intimidation, physical force or interference or by any other independently unlawful act, he:

(1) Intentionally obstructs, impairs or hinders the administration of law or other governmental function; or

(2) Intentionally prevents a public servant from performing a governmental function.

(b) This section does not apply to the obstruction, impairment or hindrance of the making of an arrest.

(c) Obstructing governmental operations is a Class A misdemeanor.



Section 13A-10-3 - Refusal to permit inspection.

(a) A person commits the crime of refusing to permit inspection of property that is owned, possessed or otherwise subject to his control if, a public servant is legally authorized to inspect such property and an attempt is being made to exercise that authority and he:

(1) Refuses to produce the property for a reasonable inspection; or

(2) Refuses to permit a reasonable inspection.

(b) For the purposes of this section, "legally authorized inspection" includes any lawful search, sampling, testing or other examination of property, in connection with the regulation of the defendant's business or occupation, that is authorized by law.

(c) Refusing to permit inspection is a Class C misdemeanor.



Section 13A-10-4 - Failing to file required report.

(a) A person commits the crime of failing to file a required report if, knowing that he is required by law to submit a written report to a designated public servant, he intentionally fails to submit the report within the time provided by law.

(b) Failure to submit a report within 10 days after receipt of proper notification that the report legally is due shall constitute prima facie evidence of:

(1) Knowledge of a legal duty to submit the report; and

(2) Intentional failure to submit the report.

(c) This section applies to the failure to submit a specific report only when a separate statutory provision makes such failure subject to the operation of this section.

(d) Failing to file a required report is a violation.



Section 13A-10-5 - Refusing to aid peace officer.

(a) A person commits the crime of refusing to aid a peace officer if, upon command by a peace officer identified to him as such, he fails or refuses to aid such peace officer in:

(1) Effecting or securing a lawful arrest; or

(2) Preventing the commission by another person of any offense.

(b) A person is not liable under this section if the failure or refusal to aid the officer was reasonable under the circumstances. The burden of injecting this issue is on the defendant, but this does not shift the burden of proof.

(c) Refusing to aid a peace officer is a Class C misdemeanor.



Section 13A-10-5.1 - Disarming a law enforcement or corrections officer

(a) A person commits the crime of disarming a law enforcement or corrections officer if the person intentionally removes a firearm or weapon from a law enforcement or corrections officer or deprives a law enforcement or corrections officer of the use of a firearm or weapon when the officer is acting within the scope of his or her duties and the person knows or reasonably should have known that the individual is a law enforcement or corrections officer.

(b) The crime of disarming a law enforcement or corrections officer is a Class C felony.



Section 13A-10-6 - Refusing to assist in fire control.

(a) A person commits the crime of refusing to assist in fire control if, upon command by a fireman or peace officer identified to him as such, he intentionally disobeys a reasonable order or regulation made in relation to the conduct of persons in the vicinity of a fire.

(b) Refusing to assist in fire control is a Class C misdemeanor.



Section 13A-10-7 - Compounding.

(a) A person commits the crime of compounding if he gives or offers to give, or accepts or agrees to accept, any pecuniary benefit or other thing of value in consideration for:

(1) Refraining from seeking prosecution of a crime; or

(2) Refraining from reporting to law enforcement authorities the commission or suspected commission of any crime or information relating to the crime.

(b) It is a defense to a prosecution under this section that the pecuniary benefit did not exceed an amount which the actor reasonably believed to be due as restitution or indemnification for harm caused by the offense. The burden of injecting this defense is on the defendant.

(c) Compounding is a Class A misdemeanor.



Section 13A-10-8 - Rendering a false alarm.

(a) A person commits the crime of rendering a false alarm if he knowingly causes a false alarm of fire or other emergency involving danger to person or property to be transmitted to or within an official or volunteer fire department or any other governmental agency or to be transmitted to or within a hospital or nursing home or any building housing handicapped or immobile people.

(b) Rendering a false alarm except a false alarm concerning a hospital or nursing home or other building housing handicapped or immobile people to or within an official or volunteer fire department or any other governmental agency is a Class A misdemeanor. Rendering a false alarm concerning or to or within a hospital or nursing home or any building housing handicapped or immobile people shall be a Class C felony.



Section 13A-10-9 - False reporting to law enforcement authorities.

(a) A person commits the crime of false reporting to law enforcement authorities if he knowingly makes a false report or causes the transmission of a false report to law enforcement authorities of a crime or relating to a crime.

(b) False reporting to law enforcement authorities is a Class A misdemeanor.



Section 13A-10-10 - Impersonating public servant.

(a) A person commits the crime of impersonating a public servant if he falsely pretends to be a public servant and does any act in that capacity.

(b) It is no defense to a prosecution under this section that the office the actor pretended to hold did not in fact exist.

(c) Impersonating a public servant is a Class C misdemeanor.



Section 13A-10-11 - Impersonating peace officer.

(a) A person commits the crime of impersonating a peace officer if he falsely pretends to be a peace officer and does any act in that capacity.

(b) Impersonating a peace officer is a Class C felony.



Section 13A-10-12 - Tampering with governmental records.

(a) A person commits the crime of tampering with governmental records if:

(1) He knowingly makes a false entry in or falsely alters any governmental record; or

(2) Knowing he lacks the authority to do so, he intentionally destroys, mutilates, conceals, removes or otherwise substantially impairs the verity or availability of any governmental record; or

(3) Knowing he lacks the authority to retain a governmental record he refuses to deliver up the record in his possession upon proper request of a person lawfully entitled to receive such record for examination or other purposes.

(b) Tampering with governmental records is a Class A misdemeanor.



Section 13A-10-13 - Unlawful use of great seal of state or printing of official identification card.

(a) It is unlawful for anyone to use an image or facsimile of the Great Seal of the State of Alabama as described in Section 1-2-4 for any commercial purpose.

(b) It is unlawful for anyone to print or distribute, or both, a facsimile of an official identification card issued by the Alabama State Law Enforcement Agency, which does not have a disclaimer of the authenticity of the card printed on the front of the card. The disclaimer shall be of the same size and type as the type used for the largest type on the facsimile of an official identification card.

(c) A violation of subsection (a) or (b) of this section is a Class C felony punishable as provided by law.



Section 13A-10-14 - Unlawful use of facsimile of official identification card.

(a) It is unlawful for anyone to possess and present a facsimile of an official identification card issued by the Alabama State Law Enforcement Agency.

(b) It is a Class A misdemeanor for any person to possess and present such a facsimile of an official identification card as described in subsection (b) of Section 13A-10-13.



Section 13A-10-15 - Terrorist threats.

(a) A person commits the crime of making a terrorist threat when he or she threatens by any means to commit any crime of violence or to damage any property by doing any of the following:

(1) Intentionally or recklessly:

a. Terrorizing another person.

b. Causing the disruption of school activities.

c. Causing the evacuation of a building, place of assembly, or facility of public transportation, or other serious public inconvenience.

(2) With the intent to retaliate against any person who:

a. Attends a judicial or administrative proceeding as a witness or party or produces records, documents, or other objects in a judicial proceeding.

b. Provides to a law enforcement officer, adult or juvenile probation officer, prosecuting attorney, or judge any information relating to the commission or possible commission of an offense under the laws of this state, of the United States, or a violation of conditions of bail, pretrial release, probation, or parole.

(b) The crime of making a terrorist threat is a Class C felony.



Section 13A-10-16 - Interference with public safety communication.

(a) For the purposes of this section, "public safety communication" means any radio signal, electronic transmission, telephone communication, or broadcast, intended for law enforcement, fire service, 911 personnel, or emergency personnel acting in an official capacity under color of law, which is transmitted or received by any equipment or system capable of either receiving or transmitting telephone communication, radio signals or other electronic transmissions on a wavelength, frequency, or channel allocated by the Federal Communications Commission or otherwise for use by law enforcement, fire service, 911 personnel, or emergency personnel.

(b) Except as provided in subsection (c), a person commits the offense of interference with public safety communication if the person does any of the following:

(1) Knowingly and intentionally displaces, damages, removes, injures, tampers with, destroys, or renders inoperable any transmitter, receiver, transceiver, tower or antenna, or any cable, telegraph or telephone line, or equipment, wire, fiber, pole, computer equipment, telecommunication switch, dispatching equipment, or conduit belonging to, required, used, or intended to be used for public safety communication, or material or property appurtenant thereto.

(2) Knowingly and intentionally displaces, damages, removes, injures, tampers with, destroys, or renders inoperable any audible or visual device or outdoor speaker or siren which is intended to indiscriminately provide or generate mass notification, alert, or warning of persons in the event of an emergency, or the material or property appurtenant thereto.

(3) Knowingly and intentionally interferes with the transmission or reception of any data, communication, message, or public safety communication by any law enforcement, fire service, 911 personnel, or emergency service agency in order to hinder the agency in the fulfillment of its duties.

(4) Knowingly and intentionally operates, or permits to be operated, any apparatus in his or her possession, or under his or her direct or indirect control, which is capable of transmitting radio signals or telephone communications that interfere with or cause disruption of a public safety communication.

(5) Knowingly and intentionally intercepts any transmission of a public safety communication which is encrypted for the purpose of preventing the unauthorized access to sensitive information.

(c) Subsection (b) does not apply to any of the following:

(1) A certified law enforcement officer acting under color of law in performance of his or her duties.

(2) Any officer, operator, employee, or agent acting in an official capacity on behalf of an agency, authority, or organization which maintains or oversees public safety communication activities or equipment.

(3) A person who has permission in writing from the head of a law enforcement, fire service, public safety, or emergency service agency or organization to possess and use any radio transceiver or apparatus capable of transmitting or receiving messages or signals within a wavelength, channel, or talkgroup assigned to the agency granting the permission.

(4) Any utility personnel acting within the scope of his or her duties.

(5) Any wireless telecommunications carrier employee acting within the scope of his or her duties or in good faith reliance on an intercept court order.

(d) It shall be the duty of any law enforcement officer to seize and hold for evidence any equipment possessed or used in violation of this section, and upon conviction of the person possessing or using the equipment, the court shall order such equipment destroyed or forfeited to the State of Alabama or to the authorized jurisdiction making the arrest and prosecution of the offense.

(e) Interference with public safety communication is a Class C felony.






Article 2 - Escape and Other Offenses Relating to Custody.

Section 13A-10-30 - Definitions.

(a) The definitions contained in Section 13A-10-1 are applicable in this article unless the context requires otherwise.

(b) The following definitions are also applicable to this article:

(1) CUSTODY. A restraint or detention by a public servant pursuant to a lawful arrest, conviction or order of court, but does not include mere supervision of probation or parole, or constraint incidental to release on bail.

(2) DETENTION FACILITY. Any place used for the confinement, pursuant to law, of a person:

a. Charged with or convicted of a criminal offense; or

b. Charged with being or adjudicated a youthful offender, or a neglected minor or juvenile delinquent; or

c. Held for extradition; or

d. Otherwise confined pursuant to an order of court.

(3) PENAL FACILITY. Any security correctional institution for the confinement of persons arrested for, charged with or convicted of a criminal offense, including but not limited to the following security facilities: the state penitentiary and any branch thereof or any county or city jail.

(4) CONTRABAND. Any article or thing which a person confined in a detention facility is legally prohibited from obtaining or possessing by statute, rule, regulation or order.



Section 13A-10-31 - Escape in the first degree.

(a) A person commits the crime of escape in the first degree if:

(1) He employs physical force, a threat of physical force, a deadly weapon or a dangerous instrument in escaping or attempting to escape from custody; or

(2) Having been convicted of a felony, he escapes or attempts to escape from custody imposed pursuant to that conviction.

(b) Escape in the first degree is a Class B felony.



Section 13A-10-32 - Escape in the second degree.

(a) A person commits the crime of escape in the second degree if he escapes or attempts to escape from a penal facility.

(b) Escape in the second degree is a Class C felony.



Section 13A-10-33 - Escape in the third degree.

(a) A person commits the offense of escape in the third degree if he escapes or attempts to escape from custody.

(b) Escape in the third degree is a Class C felony.



Section 13A-10-34 - Permitting or facilitating escape in the first degree.

(a) A person commits the crime of permitting or facilitating escape in the first degree if:

(1) He intentionally aids or attempts to aid in the escape of a person arrested for, charged with or convicted of a felony from a penal facility; or

(2) He is a public servant of a penal facility and intentionally, knowingly or recklessly permits or facilitates the escape of a person arrested for, charged with or convicted of a felony.

(b) Permitting or facilitating an escape in the first degree is a Class C felony.



Section 13A-10-35 - Permitting or facilitating escape in the second degree.

(a) A person commits the crime of permitting or facilitating escape in the second degree if:

(1) He intentionally aids or attempts to aid in the escape of a person arrested for, charged with or convicted of a misdemeanor from a penal or detentional facility; or

(2) He is a public servant of a penal or detention facility and who intentionally, knowingly, or recklessly permits or facilitates the escape of a person arrested for, charged with, or convicted of a misdemeanor.

(b) Permitting or facilitating escape in the second degree is a Class A misdemeanor.



Section 13A-10-36 - Promoting prison contraband in the first degree.

(a) A person is guilty of promoting prison contraband in the first degree if:

(1) He intentionally and unlawfully introduces within a detention facility, or provides an inmate with, any deadly weapon, instrument, tool or other thing which may be useful for escape;

(2) Being a person confined in a detention facility, he intentionally and unlawfully makes, obtains or possesses any deadly weapon, instrument, tool or other thing which may be useful for escape.

(b) Promoting prison contraband in the first degree is a Class C felony.



Section 13A-10-37 - Promoting prison contraband in the second degree.

(a) A person is guilty of promoting prison contraband in the second degree if:

(1) He intentionally and unlawfully introduces within a detention facility, or provides an inmate with, any narcotic, dangerous drug or controlled substance as defined in the "Alabama Controlled Substances Act," or any amendments thereto; or

(2) Being a person confined in a detention facility, he intentionally and unlawfully makes, obtains or possesses any narcotic, dangerous drug, or controlled substance as defined in Chapter 2 of Title 20 of this Code.

(b) Promoting prison contraband in the second degree is a Class C felony.



Section 13A-10-38 - Promoting prison contraband in the third degree.

(a) A person is guilty of promoting prison contraband in the third degree if the person does any of the following:

(1) He or she intentionally and unlawfully introduces within a detention facility, or provides an inmate with, any contraband or thing which the actor knows or should know it is unlawful to introduce or for the inmate to possess.

(2) Being a person confined in a detention facility, he or she intentionally and unlawfully makes, obtains, or possesses any contraband.

(3) He or she intentionally introduces within a state detention facility operated by the Department of Corrections, or provides an inmate in a state detention facility operated by the Department of Corrections with, any currency or coin which the actor knows or should know is unlawful to introduce or the possession of which is not authorized by an inmate by the written policy of the Department of Corrections.

(4) Being a person in the custody of the Department of Corrections, he or she obtains or possesses any currency or coin, the possession of which is not authorized by the written policy of the Department of Corrections.

(b) Promoting prison contraband in the third degree is a Class B misdemeanor.

(c) Any currency or coin contraband found on or in the possession of any inmate in any state detention facility operated by the Department of Corrections, the possession of which is not authorized by the written policy of the Department of Corrections, shall be confiscated and liquidated after notice and a hearing as provided by departmental policy and the proceeds shall be deposited in the general operating fund of the department.



Section 13A-10-39 - Bail jumping in the first degree.

(a) The person commits the crime of bail jumping in the first degree if, having been lawfully released from custody, with or without bail, upon condition that he will subsequently appear at a specified time and place in connection with a charge of his having committed murder or any Class A or B felony, he fails to appear at the time and place.

(b) It is a defense to prosecution under this section that the defendant's failure to appear was unintentional or was unavoidable and due to circumstances beyond his control. The burden of injecting the defense of an unintentional failure to appear, or unavoidability and circumstances beyond his control, is on the defendant.

(c) Bail jumping in the first degree is a Class C felony.



Section 13A-10-40 - Bail jumping in the second degree.

(a) A person commits the crime of bail jumping in the second degree if, having been lawfully released from custody, with or without bail, upon condition that he will subsequently appear at a specified time and place in connection with a charge of his having committed any misdemeanor or Class C felony, he fails to appear at that time and place.

(b) It is a defense to prosecution under this section that the defendant's failure to appear was unintentional or was unavoidable and due to circumstances beyond his control. The burden of injecting the defense of an unintentional failure to appear, or unavoidability and circumstances beyond his control, is on the defendant.

(c) This section does not apply to a person released from custody on condition that he will appear in connection with a charge of having committed a misdemeanor in violation of Title 32 of this Code.

(d) Bail jumping in the second degree is a Class A misdemeanor.



Section 13A-10-41 - Resisting arrest.

(a) A person commits the crime of resisting arrest if he intentionally prevents or attempts to prevent a peace officer from affecting a lawful arrest of himself or of another person.

(b) Resisting arrest is a Class B misdemeanor.



Section 13A-10-42 - Hindering prosecution or apprehension - Definition of "criminal assistance."

For the purposes of Sections 13A-10-43 through 13A-10- 45, a person renders "criminal assistance" to another if he:

(1) Harbors or conceals such person;

(2) Warns such person of impending discovery or apprehension; except that this subdivision does not apply to a warning given in connection with an effort to bring another into compliance with the law;

(3) Provides such person with money, transportation, weapon, disguise or other means of avoiding discovery or apprehension;

(4) Prevents or obstructs, by means of force, deception or intimidation, anyone except a trespasser from performing an act that might aid in the discovery or apprehension of such person; or

(5) Suppresses, by an act of concealment, alteration or destruction, any physical evidence that might aid in the discovery or apprehension of such person.



Section 13A-10-43 - Hindering prosecution in the first degree.

(a) A person commits the crime of hindering prosecution in the first degree if with the intent to hinder the apprehension, prosecution, conviction or punishment of another for conduct constituting a murder or a Class A or B felony, he renders criminal assistance to such person.

(b) Hindering prosecution in the first degree is a Class C felony.



Section 13A-10-44 - Hindering prosecution in the second degree.

(a) A person commits the crime of hindering prosecution in the second degree if with the intent to hinder the apprehension, prosecution, conviction or punishment of another for conduct constituting a Class C felony or a Class A misdemeanor, he renders criminal assistance to such person.

(b) Hindering prosecution in the second degree is a Class A misdemeanor.



Section 13A-10-45 - Hindering apprehension of escapee.

(a) A person commits the crime of hindering the apprehension of an escapee if, with the intent to hinder the apprehension of a person known to have escaped from a detention facility, he renders criminal assistance to such person.

(b) Hindering apprehension of an escapee is a Class A misdemeanor.






Article 2A - Intentionally Fleeing a Law Enforcement Officer.

Section 13A-10-50 - Short title.

This article shall be known and cited as the "Officer Keith E. Houts Act."



Section 13A-10-51 - Definitions.

(a) For purposes of this article, the term law enforcement officer shall mean any person who has all of the following qualifications:

(1) He or she has the power to arrest pursuant to the laws of this state.

(2) He or she is certified by the Alabama Peace Officers and Standards Training Commission.

(3) He or she is acting in his or her official capacity.

(4) He or she is not on strike or involved in a work stoppage.

(5) He or she is not on duty as a private security officer.



Section 13A-10-52 - Fleeing or attempting to elude law enforcement officer.

(a) It shall be unlawful for a person to intentionally flee by any means from anyone the person knows to be a law enforcement officer if the person knows the officer is attempting to arrest the person.

(b) It shall be unlawful for a person while operating a motor vehicle on a street, road, alley, or highway in this state, to intentionally flee or attempt to elude a law enforcement officer after having received a signal from the officer to bring the vehicle to a stop.

(c) A violation of subsection (a) or (b) is a Class A misdemeanor unless the flight or attempt to elude causes an actual death or physical injury to innocent bystanders or third parties, in which case the violation shall be a Class C felony. In addition, the court shall order the suspension of the driver's license of the defendant for a period of not less than six months nor more than two years.



Section 13A-10-53 - Defense.

It is an affirmative defense to prosecution under this article that the arrest was unlawful or that the person operating the motor vehicle was aware of the signal from the law enforcement officer to bring the vehicle to a stop and the person stopped his or her vehicle within a reasonable time and at a reasonable location based on the facts and circumstances of the stop.



Section 13A-10-54 - Relation to §13A-10-41

A person charged under this article may not be charged with the crime of resisting arrest under Section 13A-10-41, based on the same facts on which a charge under this article is based.






Article 3 - Bribery and Corrupt Influence.

Section 13A-10-60 - Definitions.

(a) The definitions contained in Section 13A-10-1 are applicable in this article unless the context otherwise requires.

(b) The following definitions also apply to this article:

(1) BENEFIT. Any gain or advantage to the beneficiary, including any gain or advantage to a third person pursuant to the desire or consent of the beneficiary.

(2) PECUNIARY BENEFIT. Benefit in the form of money, property, commercial interests or anything else the primary significance of which is economic gain. Expenses associated with social occasions afforded public servants and party officers shall not be deemed a pecuniary benefit within the meaning of this article.

(3) PUBLIC SERVANT. As used in this article, such term includes persons who presently occupy the position of a public servant, as defined in Section 13A-10-1(7), or have been elected, appointed or designated to become a public servant although not yet occupying that position.

(4) PARTY OFFICER. A person who holds any position or office in a political party, whether by election, appointment or otherwise.



Section 13A-10-61 - Bribery of public servants.

(a) A person commits the crime of bribery if:

(1) He offers, confers or agrees to confer any thing of value upon a public servant with the intent that the public servant's vote, opinion, judgment, exercise of discretion or other action in his official capacity will thereby be corruptly influenced; or

(2) While a public servant, he solicits, accepts or agrees to accept any pecuniary benefit upon an agreement or understanding that his vote, opinion, judgment, exercise of discretion or other action as a public servant will thereby be corruptly influenced.

(b) It is not a defense to a prosecution under this section that the person sought to be influenced was not qualified to act in the desired way, whether because he had not yet assumed office, lacked jurisdiction or for any other reason.

(c) Bribery is a Class C felony.



Section 13A-10-62 - Failure to disclose conflict of interest.

(a) A public servant commits the crime of failing to disclose a conflict of interest if he exercises any substantial discretionary function in connection with a government contract, purchase, payment or other pecuniary transaction without advance public disclosure of a known potential conflicting interest in the transaction.

(b) A "potential conflicting interest" exists, but is not limited to, when the public servant is a director, president, general manager or similar executive officer, or owns directly or indirectly a substantial portion of any nongovernmental entity participating in the transaction.

(c) Public disclosure includes public announcement or notification to a superior officer or the Attorney General.

(d) Failing to disclose a conflict of interest is a Class A misdemeanor.



Section 13A-10-63 - Trading in public office.

(a) A person is guilty of trading in public office if:

(1) He offers, confers or agrees to confer any pecuniary benefit upon a public servant or party officer upon an agreement or understanding that he himself will or may be appointed to a public office or public employment or designated or nominated as a candidate for public office; or

(2) While a public servant or party officer, he solicits, accepts or agrees to accept any pecuniary benefit from another upon an agreement or understanding that that person will or may be appointed to a public office or public employment or designated or nominated as a candidate for public office.

(b) This section does not apply to contributions to political campaign funds or other political contributions.

(c) Trading in public office is a Class A misdemeanor.






Article 4 - Abuse of Public Office.

Section 13A-10-80 - Definitions.

(a) The definitions contained in Sections 13A-10-1, 13A-10-30 and 13A-10-60 are applicable in this article unless the context otherwise requires.

(b) "Harm" means loss, disadvantage or injury to the person affected or to any other person in whose welfare he is interested.



Section 13A-10-82 - Misuse of confidential information.

(a) A public servant commits the crime of misuse of confidential information if in contemplation of official action by himself or by a governmental unit with which he is associated, or in reliance on information to which he has access in his official capacity and which has not been made public, he:

(1) Acquires a pecuniary interest in any property, transaction or enterprise which may be affected by such information or official action;

(2) Speculates or wagers on the basis of such information or action; or

(3) Aids another to do any of the foregoing.

(b) Misuse of confidential information is a Class B misdemeanor.






Article 5 - Perjury and Related Offenses.

Section 13A-10-100 - Definitions.

(a) The definitions in Sections 13A-10-1 and 13A-10-60 are applicable in this article unless the context otherwise requires.

(b) The following definitions are also applicable in this article:

(1) SWEARS FALSELY and FALSE SWEARING. The making of a false statement under oath required or authorized by law, or the swearing or affirming the truth of such statement previously made, which the declarant does not believe to be true. A false swearing in a subscribed written instrument shall not be deemed complete until the instrument is delivered by its subscriber, or by someone acting in his behalf, to another person with intent that it be uttered or published as true.

(2) MATERIAL. A statement is "material," regardless of the admissibility of the statement under the rules of evidence, if it could have affected the course or outcome of the official proceeding. It is no defense that the declarant mistakenly believed the falsification to be immaterial. Whether a falsification is material in a given factual situation is a question of law.

(3) OATH. Such term includes an affirmation and every other mode authorized by law of attesting to the truth of that which is stated. For the purposes of this article, written statements shall be treated as if made under oath if:

a. The statement was made on or pursuant to form bearing notice, authorized by law, to the effect that false statements made therein are punishable; or

b. The statement recites that it was made under oath, the declarant was aware of such recitation at the time he made the statement and intended that the statement should be represented as a sworn statement, and the statement was in fact so represented by its delivery or utterance with the signed jurat of an officer authorized to administer oaths appended thereto.

(4) REQUIRED OR AUTHORIZED BY LAW. An oath is "required or authorized by law" when the use of the oath is provided for by statute or municipal ordinance.

(5) OFFICIAL PROCEEDING. Any proceeding heard before any legislative, judicial, administrative or other government agency or official authorized to hear evidence under oath.

(6) JURAT. A clause wherein a notary public or other attesting officer authorized by law to administer oaths in connection with affidavits, depositions and other subscribed written instruments certifies that the subscriber has appeared before him and sworn to the truth of the contents thereof.



Section 13A-10-101 - Perjury in the first degree.

(a) A person commits the crime of perjury in the first degree when in any official proceeding he swears falsely and his false statement is material to the proceeding in which it is made.

(b) Perjury in the first degree is a Class C felony.



Section 13A-10-102 - Perjury in the second degree.

(a) A person commits the crime of perjury in the second degree when he swears with intent to mislead a public servant in the performance of his duty and his false statement is material to the action, proceeding or matter involved.

(b) Perjury in the second degree is a Class A misdemeanor.



Section 13A-10-103 - Perjury in the third degree.

(a) A person commits the crime of perjury in the third degree when he swears falsely.

(b) Perjury in the third degree is a Class B misdemeanor.



Section 13A-10-104 - Perjury prosecution for inconsistent statements; highest degree of perjury for which conviction may be had.

(a) Where a person has made statements under oath which are inconsistent to the degree that one of them is necessarily false, each having been made within the jurisdiction of this state and within the period of the statute of limitations, the prosecution may proceed by setting forth the inconsistent statements in a single count alleging in the alternative that one or the other was false and not believed by the defendant to have been true when made. In such case, it shall not be necessary for the prosecution to prove which statement was false, but only that one or the other was false and not believed by the defendant to be true.

(b) The highest degree of perjury of which the defendant may be convicted shall be determined by hypothetically assuming each statement to be false and perjurious. If perjury of the same degree would be established by the making of each statement, the accused may be convicted of that degree at most. If perjury of different degrees would be established by the making of the two statements, the accused may be convicted of the lesser degree at most.



Section 13A-10-105 - Corroboration required for perjury conviction; exception.

In any prosecution for perjury, except a prosecution based upon inconsistent statements pursuant to Section 13A-10-104, the falsity of a statement may not be established by the uncorroborated testimony of a single witness.



Section 13A-10-106 - Denial of guilt in previous trial not to be prosecuted as perjury.

No prosecution shall be brought under this article if the substance of the defendant's false statement was a denial of his guilt in a previous criminal proceeding.



Section 13A-10-107 - When retraction of false statement bar to perjury conviction.

No person shall be convicted of perjury if he retracted his false statement in the course of the same proceeding in which it was made before it became manifest that the falsification was or would be exposed. Statements made in separate hearings at separate stages of the same trial or administrative proceeding shall be deemed to have been made in the course of the same proceeding. The burden of injecting the issue of retraction is on the defendant, but this does not shift the burden of proof.



Section 13A-10-108 - Irregularities no defense to perjury prosecution.

It is no defense to prosecution for perjury:

(1) That the oath was administered in an irregular manner.

(2) That there was some irregularity in the appointment or qualification of the person who administered the oath, if the taking of the oath was required or authorized by law.

(3) That the document was not sworn to if the document contains a recital that it was made under oath, the declarant was aware of the recital when he signed the document and the document contains the signed jurat of a public servant authorized to administer oaths.

(4) That the defendant mistakenly believed the false statement to be immaterial.

(5) That the statement was inadmissible under the law of evidence.



Section 13A-10-109 - Unsworn falsification to authorities.

(a) A person commits the crime of unsworn falsification to authorities if, with an intent to mislead a public servant in the performance of his duty, he makes or submits any written statement, which he does not believe to be true, in an application for pecuniary or other benefit, or a record or report required by law to be submitted to any governmental agency.

(b) The provisions of Sections 13A-10-104 and 13A-10-107 shall be applicable to all prosecutions under this section.

(c) Unsworn falsification to authorities is a Class C misdemeanor.






Article 6 - Offenses Relating to Judicial and Other Proceedings.

Section 13A-10-120 - Definitions.

(a) The definitions in Sections 13A-10-1, 13A-10-60 and 13A-10-100 are applicable in this article unless the context otherwise requires.

(b) The following definitions are also applicable in this article:

(1) JUROR. Any person who is a member of any jury, including a grand jury, impaneled by any court of this state or by any public servant authorized by law to impanel a jury. The term juror also includes any person who has been summoned or whose name has been drawn to attend as a prospective juror.

(2) TESTIMONY. Such term includes oral or written statements, documents or any other material that may be offered as evidence in an official proceeding.



Section 13A-10-121 - Bribing a witness.

(a) A person commits the crime of bribing a witness if he offers, confers or agrees to confer any thing of value upon a witness or a person he believes will be called as a witness in any official proceeding with intent to:

(1) Corruptly influence the testimony of that person;

(2) Induce that person to avoid legal process summoning him to testify; or

(3) Induce that person to absent himself from an official proceeding to which he has been legally summoned.

(b) This section does not apply to the payment of additional compensation to an expert witness over and above the amount otherwise prescribed by law to be paid a witness.

(c) Bribing a witness is a Class C felony.



Section 13A-10-122 - Bribe receiving by a witness.

(a) A witness or a person believing he will be called as a witness in any official proceeding commits the crime of bribe receiving by a witness if he solicits, accepts or agrees to accept any thing of value upon an agreement or understanding that:

(1) His testimony will thereby be corruptly influenced;

(2) He will attempt to avoid legal process summoning him to testify; or

(3) He will attempt to absent himself from an official proceeding to which he has been legally summoned.

(b) This section does not apply to the payment of additional compensation to an expert witness over and above the amount otherwise prescribed by law to be paid to a witness.

(c) Bribe receiving by a witness is a Class C felony.



Section 13A-10-123 - Intimidating a witness.

(a) A person commits the crime of intimidating a witness if he attempts, by use of a threat directed to a witness or a person he believes will be called as a witness in any official proceedings, to:

(1) Corruptly influence the testimony of that person;

(2) Induce that person to avoid legal process summoning him to testify; or

(3) Induce that person to absent himself from an official proceeding to which he has been legally summoned.

(b) "Threat," as used in this section, means any threat proscribed by Section 13A-6-25 on criminal coercion.

(c) Intimidating a witness is a Class C felony.



Section 13A-10-124 - Tampering with a witness.

(a) A person commits the crime of tampering with a witness if he attempts to induce a witness or a person he believes will be called as a witness in any official proceeding to:

(1) Testify falsely or unlawfully withhold testimony; or

(2) Absent himself from any official proceeding to which he has been legally summoned.

(b) Tampering with a witness is a Class B misdemeanor.



Section 13A-10-125 - Bribing a juror.

(a) A person commits the crime of bribing a juror if he offers, confers or agrees to confer any pecuniary benefit upon a juror with the intent that the juror's vote, opinion, decision or other action as a juror will thereby be corruptly influenced.

(b) Bribing a juror is a Class C felony.



Section 13A-10-126 - Bribe receiving by a juror.

(a) A person commits the crime of bribe receiving by a juror if he solicits, accepts or agrees to accept any pecuniary benefit upon an agreement or understanding that his vote, opinion, decision or other action as a juror will thereby be corruptly influenced.

(b) Bribe receiving by a juror is a Class C felony.



Section 13A-10-127 - Intimidating a juror.

(a) A person commits the crime of intimidating a juror if he attempts, by the use of a threat, to influence a juror's vote, opinion, decision or other action as a juror.

(b) "Threat," as used in this section, means any threat proscribed by Section 13A-6-25 on criminal coercion.

(c) Intimidating a juror is a Class C felony.



Section 13A-10-128 - Jury tampering.

(a) A person commits the crime of jury tampering if, with intent to influence a juror's vote, opinion, decision or other action in the case, he attempts directly or indirectly to communicate with a juror other than as part of the proceedings in the trial of the case.

(b) Jury tampering is a Class B misdemeanor.



Section 13A-10-129 - Tampering with physical evidence.

(a) A person commits the crime of tampering with physical evidence if, believing that an official proceeding is pending or may be instituted, and acting without legal right or authority, he:

(1) Destroys, mutilates, conceals, removes or alters physical evidence with intent to impair its use, verity or availability in the pending or prospective official proceeding; or

(2) Knowingly makes, presents or offers any false physical evidence with intent that it be introduced in the pending or prospective official proceeding.

(b) "Physical evidence," as used in this section, includes any article, object, document, record or other thing of physical substance.

(c) Tampering with physical evidence is a Class A misdemeanor.



Section 13A-10-130 - Interfering with judicial proceedings.

(a) A person commits the crime of interfering with judicial proceedings if:

(1) He engages in disorderly, contemptuous or insolent behavior, committed during the sitting of a court in its immediate view and presence, and directly tending to interrupt its proceedings or impair the respect due its authority;

(2) He intentionally creates a breach of the peace or disturbance under circumstances directly tending to interrupt a court's proceedings;

(3) As an attorney, clerk or other officer of the court, he knowingly fails to perform or violates a duty of his office, or knowingly disobeys a lawful directive or order of a court;

(4) Knowing that he is not authorized to practice law, he represents himself to be an attorney and acts as such in a court proceeding; or

(5) He records or attempts to record the deliberation of a jury.

(b) Interfering with judicial proceedings is a Class B misdemeanor.



Section 13A-10-131 - Simulating legal process.

(a) A person commits the crime of simulating legal process if he knowingly delivers or causes to be delivered to another person any demand, request or claim for the payment of money or the delivery or transfer of property that in form and substance simulates any legal process issued by any court of this state.

(b) Simulating legal process is a Class B misdemeanor.



Section 13A-10-132 - Crimes in connection with sham legal process, etc.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) LAW ENFORCEMENT OFFICER. The same as defined in Section 13A-10-1.

(2) LAWFULLY ISSUED. Adopted, issued, or rendered in accordance with the applicable statutes, rules, regulations, and ordinances of the United States, a state, an agency, or a political subdivision of a state.

(3) SHAM LEGAL PROCESS. The issuance, display, delivery, distribution, reliance on as lawful authority, or other use of an instrument that is not lawfully issued, whether or not the instrument is produced for inspection or actually exists, which purports to be any one of the following:

a. A summons, subpoena, judgment, lien, arrest warrant, search warrant, or other order of a court of this state, a peace officer, or a legislative, executive, or administrative agency established by state law.

b. An assertion of jurisdiction or authority over or determination or adjudication of the legal or equitable status, rights, duties, powers, or privileges of a person or property.

c. A requirement or authorization for the search, seizure, indictment, arrest, trial, or sentencing of a person or property.

(4) STATE OR LOCAL OFFICIAL OR EMPLOYEE. An appointed or elected official or an employee of a state agency, board, commission, department, in a branch of state government, institution of higher education, or other unit of government in this state.

(b) It shall be unlawful for a person to impersonate a state or local official or employee or a law enforcement officer in connection with a sham legal process by acting or purporting to act in an official capacity or taking advantage of such actual or purported capacity by either of the following:

(1) Subjecting another person to arrest, detention, search, seizure, mistreatment, dispossession, assessment, lien, or other infringement of personal or property rights.

(2) Denying or impeding another person in the exercise or enjoyment of any right, privilege, power, or immunity.

(c) A person violating subsection (b) is guilty of a Class B misdemeanor.

(d) It shall be unlawful for a person falsely to assert authority of state law in connection with a sham legal process. A person violating this subsection is guilty of a Class A misdemeanor.

(e) It shall be unlawful for a person to knowingly act, without authority under state law, as any judge, magistrate, hearing officer, juror, a clerk of court, a commissioned notary public, or any other official authorized to determine a controversy or adjudicate the rights or interests of others, or to sign a document as if authorized by state law. A person violating this subsection is guilty of a Class A misdemeanor.

(f) It shall be unlawful for a person to falsely assert authority of law in an attempt to intimidate or hinder a state or local official or employee or a law enforcement officer in the discharge of official duties, by means of threats, harassment, physical abuse, or use of a sham legal process. A person violating this subsection is guilty of a Class C felony.






Article 7 - The Anti-Terrorism Act of 2002.

Section 13A-10-150 - Short title.

This article shall be known and may be cited as "The Anti-Terrorism Act of 2002."



Section 13A-10-151 - Definitions.

The following terms shall have the following meanings:

(1) ACT OF TERRORISM. An act or acts constituting a specified offense as defined in subdivision (4) for which a person may be convicted in the criminal courts of this state, or an act or acts constituting an offense in any other jurisdiction within or outside the territorial boundaries of the United States which contains all of the essential elements of a specified offense, that is intended to do the following:

a. Intimidate or coerce a civilian population.

b. Influence the policy of a unit of government by intimidation or coercion.

c. Affect the conduct of a unit of government by murder, assassination, or kidnapping.

(2) MATERIAL SUPPORT OR RESOURCES. Currency or other financial securities, financial services, lodging, training, safehouses, false documentation or identification, communications equipment, facilities, weapons, lethal substances, explosives, personnel, transportation, and other physical assets, except medicine or religious materials.

(3) RENDERS CRIMINAL ASSISTANCE. Shall have the same meaning as in Section 13A-10-42.

(4) SPECIFIED OFFENSE. A Class A felony, manslaughter, kidnapping in the second degree, assault in the first or second degree, stalking, intimidating a witness, criminal tampering, endangering the food supply, endangering the water supply or any attempt or conspiracy to commit any of these offenses.



Section 13A-10-152 - Crime of terrorism.

(a) A person is guilty of a crime of terrorism when, with intent to intimidate or coerce a civilian population, influence the policy of a unit of government by intimidation or coercion, or affect the conduct of a unit of government by murder, assassination, or kidnapping, he or she commits a specified offense.

(b)(1) When a person is convicted pursuant to this section, and the specified offense is a Class B or Class C felony, the crime of terrorism shall be deemed to be one class higher than the specified offense the defendant committed, or one class higher than the offense level applicable to the defendant's conviction for an attempt or conspiracy to commit the specified offense, whichever is applicable.

(2) Notwithstanding any other provision of law, when a person is convicted of a crime of terrorism pursuant to this article, and the specified offense is a Class A felony other than murder, the sentence upon conviction of the offense shall be life imprisonment without parole.

(3) Notwithstanding any other provision of law, when a person is convicted of a crime of terrorism pursuant to this article, and the specified offense is murder, the sentence upon conviction of the offense shall be death pursuant to Section 13A-5-39.

(c) An indictment for the crime of terrorism shall charge the defendant with a specified offense and shall state that the defendant acted with intent to intimidate or coerce a civilian population, influence the policy of a unit of government by intimidation or coercion, or affect the conduct of a unit of government by murder, assassination, or kidnapping.



Section 13A-10-153 - Soliciting of providing support for an act of terrorism.

(a)(1) A person commits soliciting or providing support for an act of terrorism in the second degree when, with intent that material support or resources will be used, in whole or in part, to plan, prepare, carry out, or aid in either an act of terrorism or the concealment of, or an escape from, an act of terrorism, he or she raises, solicits, collects, or provides material support or resources.

(2) Soliciting or providing support for an act of terrorism in the second degree is a Class C felony.

(b)(1) A person commits soliciting or providing support for an act of terrorism in the first degree when he or she commits the crime of soliciting or providing support for an act of terrorism in the second degree and the total value of material support or resources exceeds one thousand dollars ($1,000).

(2) Soliciting or providing support for an act of terrorism in the first degree is a Class B felony.



Section 13A-10-154 - Hindering prosecution of terrorism.

(a)(1) A person is guilty of hindering prosecution of terrorism in the second degree when he or she renders criminal assistance to a person who has committed an act of terrorism, knowing or believing that the person engaged in conduct constituting an act of terrorism.

(2) Hindering prosecution of terrorism in the second degree is a Class B felony.

(b)(1) A person is guilty of hindering prosecution of terrorism in the first degree when he or she renders criminal assistance to a person who has committed an act of terrorism that resulted in the death of a person other than one of the participants, knowing or believing that the person engaged in conduct constituting an act of terrorism.

(2) Hindering prosecution of terrorism in the first degree is a Class A felony.






Article 8 - Endangering Food and Water Supply.

Section 13A-10-170 - Definitions.

(a) For purposes of this section, the following words shall have the following meanings:

(1) CONTAGIOUS OR INFECTIOUS DISEASE. A specific highly communicable disease caused by one or more biological agents and that is generally found in livestock, including poultry, designated for human consumption.

(2) PROCESSED FOOD. Any food other than a raw agricultural commodity, including any raw agricultural commodity that has been subject to processing, such as canning, cooking, freezing, dehydration, or milling.

(3) RAW AGRICULTURAL COMMODITY. Any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing.

(b) The offense of endangering the food supply is committed if a person knowingly does any of the following:

(1) Brings into this state any domestic animal that is affected with any contagious or infectious disease or any animal that has been exposed to any contagious or infectious disease.

(2) Exposes any animal in this state to any contagious or infectious disease.

(3) Delivers any poultry that is infected with any contagious or infectious disease to any poultry producer pursuant to a production contract.

(4) Except as otherwise permitted by Alabama law, brings or releases into this state any insect pest or exposes any plant to an insect pest.

(5) Exposes any raw agricultural commodity, animal feed, or processed food to any contaminant or contagious or infectious disease.

(c) The offense of endangering the food supply does not include bona fide experiments and actions related to those experiments carried on by commonly recognized research facilities or actions by agricultural producers and animal health professionals who may inadvertently contribute to the spread of detrimental biological agents while employing generally acceptable management practices.

(d) Endangering the food supply is a Class B felony.



Section 13A-10-171 - Elements of offense; exceptions.

(a) The offense of endangering the water supply is committed if a person knowingly contaminates a public or private water well or water reservoir or any water supply of a public utility or tampers with the production of bottled or packaged water at a retail or wholesale mercantile establishment.

(b) Endangering the water supply does not include contamination of a public or private well or water reservoir or any water supply of a public utility that may occur in any of the following circumstances:

(1) Inadvertently as part of the operation of a public utility or electrical generating station.

(2) Due to releases, discharges, or emissions that are authorized by state or federal law or that are permitted or licensed by any state or federal agency.

(3) Due to accidental releases from an otherwise lawful activity.

(4) Due to discharges or emissions in excess of permitted or licensed levels provided that federal or state enforcement authority is available to respond.

(c) The offense of endangering the water supply is a Class B felony.






Article 9 - Biological and Bacteriological Weapons.

Section 13A-10-190 - Definitions.

As used in this article, Section 13A-11-11, and Section 36-19-2.1, the following words shall have the following meanings:

(1) BACTERIOLOGICAL WEAPON or BIOLOGICAL WEAPON. A device which is designed in a manner to permit the intentional release onto any person, into the population or environment of microbial, or other biological agents or toxins or viral agents whatever their origin or method of production in a manner not otherwise authorized by law or any device the development, production, or stockpiling of which is prohibited pursuant to the "Convention on the Prohibition of the Development, Production, and Stockpiling of Bacteriological (Biological) and Toxin Weapons and Their Destruction," 26 U.S.T. 583, TIAS 8063. The microbial or biological agents or viral agents shall include, but not be limited to, any of the following: Anthrax or any variation thereof, smallpox or any variation thereof.

(2) CONVICTION. An adjudication of guilt of or a plea of guilty or nolo contendere to the commission of an offense against the laws of this state, any other state or territory, the United States, or a foreign nation recognized by the United States. The term shall include the adjudication or plea of a juvenile to the commission of an act which if committed by an adult would constitute a crime under the laws of this state.

(3) DESTRUCTIVE DEVICE. a. An explosive, incendiary, or over-pressure device or poison gas which has been configured as a bomb; a grenade; a rocket with a propellant charge of more than four ounces; a missile having an explosive or incendiary charge of more than one-quarter ounce; a poison gas; a mine; a Molotov cocktail; or any other device which is substantially similar to these devices.

b. Any type of weapon by whatever name known which will or may be readily converted to expel a projectile by the action of an explosive or other propellant, through a barrel which has a bore diameter of more than one-half inch in diameter. The term shall not include a pistol, rifle, or shotgun suitable for sporting or personal safety purposes or ammunition; a device which, although originally designed for use as a weapon, is redesigned for use as a signaling, pyrotechnic, line throwing, safety, or similar device; or surplus military ordnance sold, loaned, or given by authority of the appropriate official of the United States Department of Defense.

c. A weapon of mass destruction.

d. A bacteriological weapon or biological weapon.

e. A combination of parts either designed or intended for use in converting any device into a destructive device as otherwise defined in this Act 2009-718.

f. Nothing in this section or Sections 13A-10-193.1, 13A-10-193.2, or 36-19-2.1 shall prohibit the manufacture, possession, or transfer of a destructive device legally obtained in accordance with the provisions of the National Firearms Act.

(4) DETONATOR. A device containing a detonating charge that is used to initiate detonation in an explosive, including, but not limited to, electric blasting caps, blasting caps for use with safety fuses, and detonating cord delay connectors.

(5) DIRECTOR. The Director of the Alabama State Law Enforcement Agency.

(6) DISTRIBUTE. The actual, constructive, or attempted transfer from one person to another.

(7) EXPLOSIVE. A chemical compound or other substance or mechanical system intended for the purpose of producing an explosion capable of causing injury to persons or damage to property or containing oxidizing and combustible units or other ingredients in proportions or quantities that ignition, fire, friction, concussion, percussion, or detonator may produce an explosion capable of causing injury to persons or damage to property. The term explosive shall not include common fireworks, model rockets, and model rocket engines designed, sold, and used for the purpose of propelling recoverable aero models, or toy pistol paper caps in which the explosive content does not average more than 0.25 grains of explosive mixture per paper cap for toy pistols, toy cannons, toy canes, toy guns, or other devices using paper caps unless the devices are used as a component of a destructive device.

(8) EXPLOSIVE ORDNANCE DISPOSAL TECHNICIAN or EOD TECHNICIAN. a. A law enforcement officer, fire official, emergency management official, or an employee of this state or its political subdivisions or an authority of the state or a political subdivision who is currently accredited by the Federal Bureau of Investigation's Hazardous Devices School, or members of the Alabama National Guard who are qualified and trained as explosive ordnance disposal technicians under the appropriate laws and regulations when acting in the performance of their official duties.

b. An official or employee of the United States, including, but not limited to, a member of the Armed Forces of the United States, who is qualified as an explosive ordnance disposal technician under the appropriate laws and regulations when acting in the performance of his or her official duties.

(9) FELONY. An offense punishable by imprisonment for a term of one year or more, and includes conviction by a court-martial under the Uniform Code of Military Justice for an offense which would constitute a felony under the laws of the United States. A conviction of an offense under the laws of a foreign nation shall be considered a felony for the purposes of this article if the conduct giving rise to the conviction would have constituted a felony under the laws of this state or of the United States if committed within the jurisdiction of this state or the United States at the time of the conduct.

(10) HOAX DEVICE or REPLICA. A device or article which has the appearance of a destructive device or bacteriological or biological weapon.

(11) INCENDIARY. A flammable or combustible liquid or compound with a flash point of 100 degrees Fahrenheit or less as determined by Tagliabue or equivalent closed-cup device including, but not limited to, gasoline, kerosene, fuel oil, or a derivative of these substances.

(12) MANUFACTURING. The process of combining two or more components necessary to produce a destructive device, over-pressure device, explosive, detonator, or poison gas, with the exception of commercially manufactured reactive targets used for recreational shooting purposes, or manufactured under provisions set forth under a permit issued by the State Fire Marshal.

(13) OVER-PRESSURE DEVICE. A frangible container filled with an explosive gas or expanding gas which is designed or constructed so as to cause the container to break or fracture in a manner which is capable of causing death, bodily harm, or property damage.

(14) POISON GAS. A toxic chemical or its precursors that through its chemical action or properties on life processes causes death or permanent injury to human beings. The term poison gas shall not include any of the following:

a. Riot control agents, smoke, and obscuration materials or medical products which are manufactured, possessed, transported, or used in accordance with the laws of the United States and of this state.

b. Tear gas devices designed to be carried on or about the person which contain not more than one-half ounce of the chemical.

c. Pesticides, as provided in subdivision (2) of Section 13A-10-209.

(15) PROPERTY. Real or personal property of any kind including money, choses in action, and other similar interests in property.

(16) PUBLIC BUILDING. A structure which is generally open to members of the public with or without the payment of an admission fee or membership dues including, but not limited to, structures owned, operated, or leased by the state, the United States, any of the several states, or a foreign nation or any political subdivision or authority thereof; a religious organization; any medical facility; any college, school, or university; or any corporation, partnership, or association.

(17) STATE FIRE MARSHAL. The State Fire Marshal who is appointed by the Commissioner of Insurance pursuant to Section 27-2-10.

(18) WEAPONS OF MASS DESTRUCTION. Include any of the following:

a. Any destructive device as defined in this section.

b. Any weapon that is designed or intended to cause death or serious bodily injury through the release, dissemination, or impact of toxic or poisonous chemicals, or their precursors.

c. Any weapon involving a disease organism.

d. Any weapon that is designed to release radiation or radioactivity at a level dangerous to human life.

e. Any device, weapon, or vehicle designed to cause mass casualties.



Section 13A-10-191 - Designation of explosives.

The following materials are explosives within the meaning of Act 2009-718:

(1) Acetylides of heavy metals.

(2) Aluminum containing polymeric propellant.

(3) Aluminum ophorite explosive.

(4) Amatex.

(5) Amatol.

(6) Ammonal.

(7) Ammonium nitrate explosive mixtures, cap sensitive.

(8) Ammonium nitrate explosive mixtures, noncap sensitive.

(9) Ammonium perchlorate composite propellant.

(10) Ammonium perchlorate explosive mixtures.

(11) Ammonium picrate (picrate of ammonia, Explosive D).

(12) Ammonium salt lattice with isomorphously substituted inorganic salts.

(13) Ammonium tri-iodide.

(14) ANFO (ammonium nitrate-fuel oil).

(15) Aromatic nitro-compound explosives mixtures.

(16) Baratol.

(17) Baronol.

(18) BEAF [1,2-bis (2,2-difluoro-2-nitroacetoxyethane)].

(19) Black powder.

(20) Black powder based explosive mixtures.

(21) Blasting agents, nitro-carbo-nitrates, including noncap sensitive slurry and water-gel explosives.

(22) Blasting caps.

(23) Blasting gelatin.

(24) Blasting powder.

(25) BTNEC [bis (trinitroethyl) carbonate].

(26) BTNEN [bis (trinitroethyl) nitramine].

(27) BTTN (1,2,4 butanetriol trinitrate).

(28) Bulk salutes.

(29) Butyl tetryl.

(30) Calcium nitrate explosive mixture.

(31) Cellulose hexanitrate explosive mixture.

(32) Chlorate explosive mixtures.

(33) Composition A and variations.

(34) Composition B and variations.

(35) Composition C and variations.

(36) Copper acetylide.

(37) Cyanuric triazide.

(38) Cyclonite (RDX).

(39) Cyclotetramethylenetetranitramine (HMX).

(40) Cyclotrimethylenetrinitramine (RDX).

(41) Cyclotol.

(42) DATB (diaminotrinitrobenzene).

(43) DDNP (diazodinitrophenol).

(44) DEGDN (diethyleneglycol dinitrate).

(45) Detonating cord.

(46) Detonators.

(47) Dimethylol dimethyl methane dinitrate composition.

(48) Dinitroethyleneurea.

(49) Dinitroglycerine (glycerol dinitrate).

(50) Dinitrophenol.

(51) Dinitrophenolates.

(52) Dinitrophenyl hydrazine.

(53) Dinitroresorcinol.

(54) Dinitrotoluene-sodium nitrate explosive mixtures.

(55) DIPAM.

(56) Dipicrylamine.

(57) Dipicryl sulfone.

(58) Display fireworks.

(59) DNDP (dinitropentano nitrile).

(60) DNPA (2,2-dinitropropyl acrylate).

(61) Dynamite.

(62) EDDN (ethylene diamine dinitrate).

(63) EDNA.

(64) Ednatol.

(65) EDNP (ethyl 4,4-dinitropentanoate).

(66) EGDN (ethylene glycol dinitrate).

(67) Erythritol tetranitrate explosives.

(68) Esters of nitro-substituted alcohols.

(69) Ethyl-tetryl.

(70) Explosive conitrates.

(71) Explosive gelatins.

(72) Explosive liquids.

(73) Explosive mixtures containing oxygen-releasing inorganic salts and hydrocarbons.

(74) Explosive mixtures containing oxygen-releasing inorganic salts and nitro bodies.

(75) Explosive mixtures containing oxygen-releasing inorganic salts and water insoluble fuels.

(76) Explosive mixtures containing oxygen-releasing inorganic salts and water soluble fuels.

(77) Explosive mixtures containing sensitized nitromethane.

(78) Explosive mixtures containing tetranitromethane (nitroform).

(79) Explosive nitro compounds of aromatic hydrocarbons.

(80) Explosive organic nitrate mixtures.

(81) Explosive powders.

(82) Flash powder.

(83) Fulminate of mercury.

(84) Fulminate of silver.

(85) Fulminating gold.

(86) Fulminating mercury.

(87) Fulminating platinum.

(88) Fulminating silver.

(89) Gelatinized nitrocellulose.

(90) Gem-dinitro aliphatic explosive mixtures.

(91) Guanyl nitrosamino guanylidene hydrazine.

(92) Guanyl nitrosamino guanyl tetrazene.

(93) Hexogene or octogene and a nitrated N-methylaniline.

(94) Hexolites.

(95) HMX (cyclo-l,3,5,7-tetramethylene-2,4,6,8-tetranitramine; Octogen).

(96) Hydrazinium nitrate/hydrazine/aluminum explosive system.

(97) Hydrazoic acid.

(98) Igniter cord.

(99) Igniters.

(100) Initiating tube systems.

(101) KDNBF (potassium dinitrobenzo-furoxane).

(102) Lead azide.

(103) Lead mannite.

(104) Lead mononitroresorcinate.

(105) Lead picrate.

(106) Lead salts, explosive.

(107) Lead styphnate (styphnate of lead, lead trinitroresorcinate).

(108) Liquid nitrated polyol and trimethylolethane.

(109) Liquid oxygen explosives.

(110) Magnesium ophorite explosives.

(111) Mannitol hexanitrate.

(112) MDNP (methyl 4,4-dinitropentanoate).

(113) MEAN (monoethanolamine nitrate).

(114) Mercuric fulminate.

(115) Mercury oxalate.

(116) Mercury tartrate.

(117) Metriol trinitrate.

(118) Minol-2 (40% TNT, ammonium nitrate, 20% aluminum).

(119) MMAN (monomethylamine nitrate); methylamine nitrate.

(120) Mononitrotoluene-nitroglycerin mixture.

(121) Monopropellants.

(122) NIBTN (nitroisobutametriol trinitrate).

(123) Nitrated carbohydrate explosive.

(124) Nitrated glucoside explosive.

(125) Nitrated polyhydric alcohol explosives.

(126) Nitrate sensitized with gelled nitroparaffin.

(127) Nitrates of soda explosive mixtures.

(128) Nitric acid and a nitro aromatic compound explosive.

(129) Nitric acid and carboxylic fuel explosive.

(130) Nitric acid explosive mixtures.

(131) Nitro aromatic explosive mixtures.

(132) Nitrocellulose explosive.

(133) Nitro compounds of furane explosive mixtures.

(134) Nitroderivative of a urea explosive mixture.

(135) Nitrogelatin explosive.

(136) Nitrogen trichloride.

(137) Nitrogen tri-iodide.

(138) Nitroglycerine (NG, RNG, nitro, glyceryl trinitrate, trinitroglycerine).

(139) Nitroglycide.

(140) Nitroglycol (ethylene glycol dinitrate, EGDN).

(141) Nitroguanidine explosives.

(142) Nitronium perchlorate propellant mixtures.

(143) Nitroparaffins Explosive Grade and ammonium nitrate mixtures.

(144) Nitrostarch.

(145) Nitro-substituted carboxylic acids.

(146) Nitrourea.

(147) Octogen (HMX).

(148) Octol (75% HMX, 25% TNT).

(149) Organic amine nitrates.

(150) Organic nitramines.

(151) PBX (RDX and plasticizer).

(152) Pellet powder.

(153) Penthrinite composition.

(154) Pentolite.

(155) Perchlorate explosive mixtures.

(156) Peroxide based explosive mixtures.

(157) PETN (nitropentaerythrite, pentaerythrite, tetranitrate, pentaerythritol tetranitrate).

(158) Picramic acid and its salts.

(159) Picramide.

(160) Picrate of potassium explosive mixtures.

(161) Picratol.

(162) Picric acid (manufactured as an explosive).

(163) Picryl chloride.

(164) Picryl fluoride.

(165) PLX (95% nitromethane, 5% ethylenediamine).

(166) Polynitro aliphatic compounds.

(167) Polyolpolynitrate-nitrocellulose explosive gels.

(168) Potassium chlorate and lead sulfocyanate explosive.

(169) Potassium nitrate explosive mixtures.

(170) Potassium nitroaminotetrazole.

(171) Pyrotechnic compositions.

(172) PYX [2,6-bis(picrylamino)-3,5-dinitropyridine].

(173) RDX (cyclonite, hexogen, T4,cyclo-l,3,5,-trimethylene-2,4,6,-rinitramine; hexahydro-l,3,5-trinitro-S-triazine).

(174) Safety fuse.

(175) Salts of organic amino sulfonic acid explosive mixture.

(176) Salutes, (bulk).

(177) Silver acetylide.

(178) Silver azide.

(179) Silver fulminate.

(180) Silver oxalate explosive mixtures.

(181) Silver styphnate.

(182) Silver tartrate explosive mixtures.

(183) Silver tetrazene.

(184) Slurried explosive mixtures of water, inorganic oxidizing salt, gelling agent, fuel and sensitizer, cap sensitive.

(185) Smokeless powder.

(186) Sodatol.

(187) Sodium amatol.

(188) Sodium azide explosive mixture.

(189) Sodium dinitro-ortho-cresolate.

(190) Sodium nitrate-potassium nitrate explosive mixture.

(191) Sodium picramate.

(192) Special fireworks.

(193) Squibs.

(194) Styphnic acid explosives.

(195) Tacot (tetranitro-2,3,5,6-dibenzo-l,3a,4,6a tetrazapentalene).

(196) TATB (triaminotrinitrobenzene).

(197) TATP (triacetone triperoxide).

(198) TEGDN (triethylene glycol dinitrate).

(199) Tetranitrocarbazole.

(200) Tetrazene (tetracene, tetrazine, l(5-tetrazolyl)-4-guanyl tetrazene hydrate).

(201) Tetryl (2,4,6 tetranitro-N-methylaniline).

(202) Tetrytol.

(203) Thickened inorganic oxidizer salt slurried explosive mixture.

(204) TMETN (trimethylolethane trinitrate).

(205) TNEF (trinitroethyl formal).

(206) TNEOC (trinitroethylorthocarbonate).

(207) TNEOF (trinitroethylorthoformate).

(208) TNT (trinitrotoluene, trotyl, trilite, triton).

(209) Torpex.

(210) Tridite.

(211) Trimethylol ethyl methane trinitrate composition.

(212) Trimethylolthane trinitrate-nitrocellulose.

(213) Trimonite.

(214) Trinitroanisole.

(215) Trinitrobenzene.

(216) Trinitrobenzoic acid.

(217) Trinitrocresol.

(218) Trinitro-meta-cresol.

(219) Trinitronaphthalene.

(220) Trinitrophenetol.

(221) Trinitrophloroglucinol.

(222) Trinitroresorcinol.

(223) Tritonal.

(224) Urea nitrate.

(225) Water bearing explosives having salts of oxidizing acids and nitrogen bases, sulfates, or sulfamates, cap sensitive.

(226) Water-in-oil emulsion explosive compositions.

(227) Xanthamonas hydrophilic colloid explosive mixture.

(228) Other substances as listed hereafter pursuant to Section 13A-10-192.



Section 13A-10-192 - Additional designations.

If any substance is hereafter designated as an explosive substance or compound under applicable federal law and notice thereof is given to the State Fire Marshal, the State Fire Marshal shall similarly designate the explosive substance or compound as an explosive under Section 13A-10-191. The State Fire Marshal shall revise and republish the listing of explosives set forth in Section 13A-10-191 on an annual basis, by publication in a newspaper or newspapers of general circulation in the state, or as otherwise provided by law.



Section 13A-10-193 - Destructive device or bacteriological or biological weapon - Possession, manufacture, transportation, or distribution.

(a) It shall be unlawful for any person to possess, manufacture, transport, or distribute a destructive device or bacteriological or biological weapon, except as provided in this article.

(b) A person convicted of a violation of subsection (a) shall be guilty of a Class B felony. If the defendant is a corporation or other entity, the corporation or other entity shall be fined not less than twenty-five thousand dollars ($25,000) nor more than one hundred thousand dollars ($100,000). A corporation or other entity may also be sentenced to perform not less than 5,000 nor more than 10,000 hours of community service.



Section 13A-10-193.1 - Destructive device or bacteriological or biological weapon - Unlawful manufacture in the second degree.

(a) A person, who is not otherwise authorized by state or federal law or a permit issued to him or her by the State Fire Marshal, commits the crime of unlawful manufacture of a destructive device or bacteriological or biological weapon in the second degree if he or she does any of the following:

(1) Manufactures a destructive device or bacteriological or biological weapon.

(2) Possesses precursor substances as determined in Section 13A-10-191, in any amount with the intent to unlawfully manufacture a destructive device or bacteriological or biological weapon.

(3) Combines two or more components with the intent to assemble, construct, or otherwise cause to be formed, a destructive device, incendiary device, over-pressure device, detonator, poison gas, or bacteriological or biological weapon as described in Section 13A-10-190.

(4) Manufactures an explosive with intent to produce a destructive device, incendiary device, over-pressure device, detonator, poison gas, or bacteriological or biological weapon as described in 13A-10-190.

(b) The fact that a destructive device, over-pressure device, explosive, detonator, poison gas, or bacteriological or biological weapon does not function as designed or intended, is not a defense to the crime of unlawful manufacture of a destructive device or bacteriological or biological weapon in the second degree.

(c) Unlawful manufacture of a destructive device or bacteriological or biological weapon in the second degree is a Class B felony.



Section 13A-10-193.2 - Destructive device or bacteriological or biological weapon - Unlawful manufacture in the first degree.

(a) A person commits the crime of unlawful manufacture of a destructive device or bacteriological or biological weapon in the first degree if he or she violates Section 13A-10-193.1 and two or more of the following conditions occur in conjunction with that violation:

(1) Use of a booby trap or manufacture of a booby trap.

(2) Illegal possession, transportation, or disposal of hazardous or dangerous materials or while transporting or causing to be transported materials in furtherance of a clandestine laboratory operation, there was created a substantial risk to human health or safety or a danger to the environment.

(3) A clandestine laboratory operation was to take place, or did take place, within 500 feet of a residence, place of business, church, or school.

(4) A clandestine laboratory operation actually produced any amount of a specified destructive device or bacteriological or biological weapon.

(5) A person under the age of 17 was present during the manufacturing process.

(b) Unlawful manufacture of a destructive device or bacteriological or biological weapon in the first degree is a Class A felony.



Section 13A-10-194 - Destructive device or bacteriological or biological weapon - Sales, distribution, etc.

(a) It shall be unlawful for a person to sell, furnish, give away, deliver, or distribute a destructive device, or a bacteriological or biological weapon to a person who is less than 21 years of age.

(b) A person convicted of a violation of subsection (a) shall be guilty of a Class A felony. If the defendant is a corporation or other entity, the corporation or other entity shall be fined not less than one hundred thousand dollars ($100,000) nor more than two hundred fifty thousand dollars ($250,000). A corporation or other entity may also be sentenced to perform not less than 10,000 nor more than 25,000 hours of community service.



Section 13A-10-195 - Possession, distribution, etc., of detonator, explosive, poison gas, or hoax device by person under indictment or convicted of felony.

(a) It shall be unlawful for a person who is under indictment or who has been convicted of a felony by a court of this state, any other state, the United States including its territories, possessions, and dominions, or a foreign nation to possess, manufacture, transport, or distribute a detonator, explosive, poison gas, or hoax device.

(b) It shall be unlawful for a person to knowingly distribute a detonator, explosive, poison gas, or hoax device to any of the following:

(1) A person who he or she knows or should know has been convicted of a felony by a court of this state, any other state, the United States including its territories, possessions, and dominions, or a foreign nation.

(2) A person who he or she knows or should know has been adjudicated to be mentally incompetent by a court of this state, any other state, or the United States including its territories, possessions, and dominions.

(3) A person who is less than 21 years of age.

(c) A person convicted of a violation of subsection (a) or subsection (b) shall be guilty of a Class C felony. If the defendant is a corporation or other entity, the corporation or other entity shall be fined not less than twenty thousand dollars ($20,000) nor more than fifty thousand dollars ($50,000). The corporation or other entity may also be sentenced to perform not less than 2,500 nor more than 7,500 hours of community service.

(d) Notwithstanding any other provision of law to the contrary, adjudicating courts of competent jurisdiction shall make available to any law enforcement agency or prosecuting attorney of this state the information necessary to establish that a person has been adjudicated by a court to be mentally incompetent.

(e) This section shall not apply to any of the following:

(1) A person who has been pardoned of a felony by the President of the United States, the State Board of Pardons and Paroles, or the person or agency empowered to grant pardons under the constitution or laws of any other state or of a foreign nation and, by the terms of the pardon, has expressly been authorized to receive, possess, distribute, or transport a destructive device, explosive, poison gas, or detonator.

(2) A person who has been convicted of a felony, but has been granted relief from the disabilities imposed by the laws of the United States with respect to the acquisition, receipt, transfer, shipment, or possession of explosives by the Secretary of the United States Department of the Treasury pursuant to 18 U.S.C. §845, may apply to the Alabama State Law Enforcement Agency for relief from the disabilities imposed by this section.



Section 13A-10-196 - Possession, distribution, etc., of hoax device represented as destructive device or weapon.

(a) It shall be unlawful for a person to manufacture, possess, transport, or distribute a hoax device or replica of a destructive device, detonator, or bacteriological or biological weapon with the intent to cause another to reasonably believe that the hoax device or replica of a destructive device or bacteriological or biological weapon is a destructive device, detonator, or bacteriological or biological weapon.

(b) A person convicted of a violation of subsection (a) shall be guilty of a Class A misdemeanor. If the defendant is a corporation or other entity, the corporation or other entity shall be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000). The corporation or other entity may also be sentenced to perform not less than 1,000 hours of community service nor more than 5,000 hours of community service.

(c) It shall be unlawful for a person listed in subsection (a) to communicate or transmit to another that the hoax device or replica of a destructive device or detonator is a destructive device, detonator, or bacteriological or biological weapon with the intent to obtain the property of another person or to interfere with the ability of another person to carry on the ordinary course of business, trade, education, or government.

(d) A person convicted of a violation of subsection (c) shall be guilty of a Class C felony. If the defendant is a corporation or other entity, the corporation or other entity shall be fined not less than twenty thousand dollars ($20,000) nor more than fifty thousand dollars ($50,000). The corporation or other entity may also be sentenced to perform not less than 2,500 nor more than 7,500 hours of community service for each hoax device or replica of a destructive device, detonator, or bacteriological or biological weapon.



Section 13A-10-197 - Explosives or destructive device or bacteriological or biological weapons crime - Attempt.

(a) It shall be unlawful for a person to attempt to commit an explosives or destructive device or bacteriological or biological weapons crime as contained in Act 2009-718. A person is guilty of an attempt to commit an explosives or destructive device or bacteriological or biological weapons crime if he or she engages in the conduct specified in Section 13A-4-2, and the crime attempted is an explosives or destructive device crime as contained in Act 2009-718.

(b) The principles of liability and defenses for an attempt to commit an explosives or destructive device or bacteriological or biological weapons crime are the same as those specified in subsections (b) and (c) of Sections 13A-4-2 and 13A-4-5.

(c) An attempt to commit an explosives or destructive device or bacteriological or biological weapons crime shall be punished the same as the explosives or destructive device crime attempted.



Section 13A-10-198 - Explosives or destructive device or bacteriological or biological weapons crime - Conspiracy.

(a) It shall be unlawful for a person to conspire to commit an explosives or destructive device or bacteriological or biological weapons crime as contained in Act 2009-718. A person is guilty of criminal conspiracy to commit an explosives or destructive device or bacteriological or biological weapons crime if he or she intentionally engages in the conduct defined in subsection (a) of Section 13A-4-3, and the object of the conspiracy is an explosives or destructive device or bacteriological or biological weapons crime as contained in Act 2009-718.

(b) The principles of liability and defenses for criminal conspiracy to commit an explosives or destructive device or bacteriological or biological weapons crime shall be the same as those specified in subsections (b) to (f), inclusive, of Section 13A-4-3 and Sections 13A-4-4 and 13A-4-5.

(c) A conspiracy to commit an explosives or destructive device or bacteriological or biological weapons crime shall be punished the same as the explosives or destructive device or bacteriological or biological weapons crime that is the object of the conspiracy.



Section 13A-10-199 - Hinderance or obstruction during detection, disarming, or destruction of destructive device or weapon.

(a) It shall be unlawful for a person to knowingly hinder or obstruct an explosive ordnance disposal or technician or bomb technician, law enforcement officer, fire official, emergency management official, animal trained to detect destructive devices or bacteriological or biological weapons, or a robot or mechanical device designed or utilized by a law enforcement officer, fire official, or emergency management official of this state or of the United States in the detection, disarming, or destruction of a destructive device or bacteriological or biological weapon.

(b) A person convicted of a violation of this section shall be guilty of a Class C felony.



Section 13A-10-200 - Possession, distribution, etc., of destructive device or weapon intended to cause injury or destruction.

(a) It shall be unlawful for any person to possess, transport, or receive or attempt to possess, transport, or receive a destructive device, explosive, or bacteriological or biological weapon with the knowledge or intent that it shall be used to kill or injure an individual or to destroy a public building. A person convicted of a violation of this subsection shall be guilty of a Class A felony.

(b) Notwithstanding any other provision of law to the contrary, and in addition to any other penalty imposed under the laws of this state or of the United States, any person who shall knowingly use or knowingly attempt to use a destructive device, explosive, or bacteriological or biological weapon to kill or injure any individual, including a public safety officer performing his or her duties as a direct or proximate result of a violation of Act 2009-718, or to knowingly destroy a public building, shall be guilty of a Class A felony and shall be imprisoned for not less than 20 years. In addition, a person convicted under subsection (a) or this subsection may also be fined the greater of the cost of replacing any property that is destroyed or two hundred fifty thousand dollars ($250,000). If the defendant is a corporation or other entity, the corporation or other entity shall be fined the greater of the cost of replacing any property which is destroyed or one million dollars ($1,000,000). The corporation or other entity may also be sentenced to perform not fewer than 20,000 nor more than 40,000 hours of community service.

(c) Notwithstanding any other provision of law to the contrary, and in addition to any other penalty imposed under the laws of this state or of the United States, no part of any sentence imposed pursuant to subsection (a) or subsection (b) shall be probated, deferred, suspended, or withheld and no person sentenced pursuant to subsection (a) or subsection (b) shall be eligible for early release, leave, work release, earned time, good time, or any other program administered by an agency of the executive or judicial branches of this state which would have the effect of reducing or mitigating the sentence until the defendant has completed the minimum sentence as provided by subsection (a) or subsection (b).



Section 13A-10-201 - Separate offenses.

Each violation of the provisions of Act 2009-718 shall be considered a separate offense.



Section 13A-10-202 - Searches and inspections.

The director, the State Fire Marshal, or the designee of the director or the State Fire Marshal, or any law enforcement officer or fire official may conduct a search or inspection of all of the following:

(1) A person licensed to manufacture, possess, transport, sell, distribute, or use a destructive device or detonator within the state.

(2) A person licensed to manufacture, possess, transport, sell, distribute, or use pesticides.

(3) Any property where a pesticide, destructive device, or detonator is manufactured, possessed, transported, distributed, or used.



Section 13A-10-203 - Records of destructive devices, etc., and reports of loss or theft.

(a) It shall be the duty of any person authorized by subdivision (1) of Section 13A-10-205 to manufacture, possess, transport, distribute, or use a destructive device, detonator, explosive, or hoax device within the state to maintain records on the devices and to report promptly the loss or theft of a destructive device, detonator, explosive, or hoax device to the Alabama State Law Enforcement Agency.

(b) Failure to maintain the records or to promptly report the loss shall be a Class C misdemeanor.



Section 13A-10-204 - Power to compel attendance of witnesses and production of evidence.

In any case where there is reason to believe that a destructive device, detonator, explosive, bacteriological or biological weapon, or hoax device has been manufactured, possessed, transported, distributed, or used in violation of Act 2009-718 or that there has been an attempt or a conspiracy to commit a violation, the Attorney General, any district attorney, or the persons as may be designated in writing by these officials shall have the same power to compel the attendance of witnesses and the production of evidence before the official in the same manner as the State Fire Marshal or pursuant to the Alabama Rules of Criminal Procedure and the Alabama Rules of Civil Procedure.



Section 13A-10-205 - Excluded persons and activities.

Sections 13A-10-193, 13A-10-195, 13A-10-196, and 13A-10-200 shall not apply to any of the following:

(1) A person authorized to manufacture, possess, transport, distribute, or use a destructive device or detonator pursuant to the laws of the United States, as amended, or when the person is acting in accordance with the laws and any regulations issued pursuant thereto.

(2) A person licensed as a blaster by the State Fire Marshal, when the blaster is acting in accordance with the laws of the state and any regulations promulgated thereunder and any ordinances and regulations of the political subdivision or authority of the state where blasting operations are being performed.

(3) Fireworks and any person authorized by the laws of this state and of the United States to manufacture, possess, distribute, transport, store, exhibit, display, or use fireworks when acting in accordance with the laws and any regulations promulgated thereunder.

(4) A law enforcement, fire service, or emergency management agency of this state, any agency or authority of a political subdivision of this state, or the United States and any employee or authorized agent thereof while in the performance of official duties and any law enforcement officer, fire official, or emergency management official of the United States or any other state while attending training in this state.

(5) The Armed Forces of the United States or of this state.

(6) Research or educational programs conducted by or on behalf of a college, university, or secondary school which have been authorized by the chief executive officer of the educational institution or his or her designee and which are conducted in accordance with the laws of the United States and of this state.

(7) The use of explosive materials in medicines and medicinal agents in forms prescribed by the most recent published edition of the official United States Pharmacopoeia or the National Formulary.

(8) Small arms ammunition and reloading components thereof.

(9) Commercially manufactured black powder in quantities not to exceed 50 pounds, percussion caps, safety and pyrotechnic fuses, quills, quick and slow matches, and friction primers which is or are intended to be used solely for sporting, recreational, or cultural purposes in black powder firearms or antique firearms or antique devices.

(10) An explosive which is lawfully possessed in accordance with the rules adopted pursuant to Section 13A-10-206.



Section 13A-10-206 - Use of explosives for legitimate agricultural activities.

After consultation with the State Fire Marshal or the Commissioner of Agriculture and Industries, or his or her designee, the Alabama State Law Enforcement Agency may except by rule and provide for any explosive or quantity of explosive to be used in legitimate agricultural activities. A copy of the rule shall promptly be furnished to the State Fire Marshal and the Commissioner of Agriculture and Industries.



Section 13A-10-207 - Forfeiture of property.

(a) All of the following property, real or personal, shall be subject to forfeiture:

(1) All raw materials, products, and equipment of any kind which are used or intended for use in manufacturing, cultivating, growing, compounding, processing, delivering, importing, or exporting any explosives or destructive devices in violation of Act 2009-718.

(2) All property which is used or intended for use as a container for property described in subdivision (1).

(3) All moneys, negotiable instruments, securities, other things of value furnished or intended to be furnished by any person in exchange for explosives or destructive devices in violation of any law of this state; all proceeds traceable to the exchange; and all moneys, negotiable instruments, and securities used or intended to be used to facilitate any violation of Act 2009-718.

(4) All conveyances, including aircraft, vehicles, or vessels, or agricultural machinery, which are used, or are intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of any property described in subdivision (1).

(5) All books, records, and research products and materials, including formulas, microfilm, tapes, and data, which are used or intended for use in violation of Act 2009-718.

(6) All real property or fixtures used or intended to be used for the manufacture, receipt, storage, handling, distribution, or sale of explosive and destructive devices in violation of Act 2009-718.

(7) All property of any type whatsoever constituting, or derived from, any proceeds obtained directly, or indirectly, from any violation of Act 2009-718.

(b) Property subject to forfeiture under Act 2009-718 may be seized by state, county, or municipal law enforcement agencies upon process issued by a court having jurisdiction over the property. Seizure of property without process may be made if any of the following occurs:

(1) Incident to an arrest, search under a search warrant, or an inspection under an administrative inspection warrant.

(2) If the property is the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding based upon Act 2009-718.

(3) The state, county, or municipal law enforcement agency has probable cause to believe that the property is directly or indirectly dangerous to health or safety.

(4) The state, county, or municipal law enforcement agency has probable cause to believe that the property was used or is intended to be used in violation of Act 2009-718.

(c) In the event of seizure pursuant to subsection (b), proceedings under subsection (d) shall be instituted promptly.

(d) Property taken or detained under this section shall not be subject to replevin but is deemed to be in the custody of the state, county, or municipal law enforcement agency subject only to the orders and judgment of the court having jurisdiction over the forfeiture proceedings. When property is seized under Act 2009-718, the state, county, or municipal law enforcement agency may do any of the following:

(1) Place the removed property under seal.

(2) Remove the property to a designated place.

(3) Take custody of the property and remove it to an appropriate location for disposition in accordance with law.

(4) Post notice of the seizure on real property or fixtures, and file and record notice of the seizure in the probate office.

(e) When property is forfeited under Act 2009-718 the state, county, or municipal law enforcement agency may do any of the following:

(1) Retain the property for official use, except for lawful currency or money of the United States which shall be disposed of in the same manner provided for the disposal of proceeds from a sale in subdivision (2).

(2) Sell that which is not required to be destroyed by law and which is not harmful to the public. The proceeds from the sale shall be used, first, for payment of all expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of or custody, advertising, and court costs; and the remaining proceeds from the sale shall be awarded and distributed by the court to the law enforcement agencies or departments that were participants in the investigation resulting in the seizure. The award and distribution shall be made on the basis of the percentage as determined by the court, which the respective agency or department contributed to the police work resulting in the seizure. Proceeds from sales authorized by this section awarded by the court to a law enforcement agency or department shall be deposited into the respective agency's general fund and made available to the law enforcement agency or department upon requisition of the chief law enforcement official of the agency or department.

(3) Take custody of the property and remove the property for final disposition in accordance with law.

(f) An owner's or bona fide lienholder's interest in real property or fixtures shall not be forfeited under this section for any act or omission unless the state proves that the act or omission was committed or omitted with the knowledge or consent of the owner or lienholder. An owner's or bona fide lienholder's interest in any type of property other than real property and fixtures shall be forfeited under this section unless the owner or bona fide lienholder proves the act or omission subjecting the property to forfeiture was committed or omitted without the owner's or lienholder's knowledge or consent, and that the owner or lienholder could not have obtained by the exercise of reasonable diligence knowledge of the intended illegal use of the property to prevent the use, or both. Except as specifically provided to the contrary in this section, the procedures for the condemnation and forfeiture of property seized under this section shall be governed by and shall conform to the procedures set out in Sections 28-4-286 to 28-4-290, inclusive, except that:

(1) The burden of proof and standard of proof shall be as set out in this subsection instead of as set out in the last three lines of Section 28-4-290.

(2) The official filing the complaint shall also serve a copy of the complaint on any person, corporation, or other entity having a perfected security interest in the property that is known to that official or that can be discovered through the exercise of reasonable diligence.

(g) On application of the seizing law enforcement agency, the circuit court may authorize the seizing law enforcement agency to destroy or transfer to any agency of this state or of the United States which can safely store or render harmless any destructive device, explosive, poison gas, or detonator which is subject to forfeiture pursuant to this section if the court finds that it is impractical or unsafe for the seizing law enforcement agency to store the destructive device, explosive, poison gas, or detonator. The application may be made at any time after seizure. A destruction authorized pursuant to this subsection shall be made in the presence of at least one credible witness or shall be recorded on film, videotape, or other electronic imaging method. A film, videotape, or other electronic imaging method shall be admissible as evidence in lieu of the destructive device, explosive, poison gas, or detonator. The court may also direct the seizing agency or an agency to which the destructive device, explosive, poison gas, or detonator is transferred to make a report of the destruction or take samples, or both.

(h) Subsection (g) shall not prohibit an explosive ordnance technician, other law enforcement officer, or fire service personnel from taking action which shall render safe an explosive, destructive device, poison gas, or detonator or any object which is suspected of being an explosive, destructive device, poison gas, or detonator without the prior approval of a court when the action is intended to protect lives or property.



Section 13A-10-208 - Exclusions for lawfully intended purposes.

(a) Photographs, videotapes, or other identification or analysis of a destructive device, explosive, poison gas, detonator, or bacteriological or biological weapon duly identified by an explosive ordnance disposal technician or a person qualified as a forensic expert in the area of destructive devices or bacteriological or biological weapons shall be admissible in a civil or criminal trial in lieu of the destructive device, detonator, or bacteriological or biological weapon.

(b) If a destructive device, explosive, poison gas, detonator, or bacteriological or biological weapon which has been rendered safe is introduced into evidence in any criminal or civil action, it shall be the duty of the clerk of court, the court reporter of the court, or any other person authorized by the court to immediately photograph the same and to transfer custody of the destructive device, explosive, detonator, or bacteriological or biological weapon to the director or his or her designee or an explosive ordnance disposal technician.



Section 13A-10-209 - Exclusions for lawfully intended purposes.

The provisions of Act 2009-718 shall not apply to any of the following:

(1) Fertilizers, propellant activated devices, or propellant activated industrial tools manufactured, imported, distributed, or used for their lawfully intended purposes.

(2) A pesticide which is manufactured, stored, transported, distributed, possessed, or used in accordance with Chapter 7 of Title 2, the Federal Insecticide, Fungicide, and Rodenticide Act, 61 Stat. 163, as amended, and the Federal Environmental Pesticide Control Act of 1972, Pub. L. 92-516, as amended.



Section 13A-10-210 - Criminal possession of explosives.

Any criminal act committed by a person, any civil action initiated by any party, or pending criminal or civil matter relating to Section 13A-7-44, or as a result of a person's conduct attributed to Section 13A-7-44, is hereby saved and may be continued and consummated according to the law in force when it was commenced. Furthermore, it is the intent of this section that the enactment of Act 2009-718 shall not be construed to affect any prosecution of any criminal or civil proceeding pending or begun before August 1, 2009, and Section 13A-7-44 is repealed as a result thereof.









Chapter 11 - OFFENSES AGAINST PUBLIC ORDER AND SAFETY.

Article 1 - Offenses Against Public Order and Decency.

Section 13A-11-1 - Definitions.

The following definitions apply in this article:

(1) OBSTRUCT. To "obstruct" means to render impassable without unreasonable inconvenience or hazard. A gathering of persons to hear a person speak or otherwise communicate does not constitute an obstruction.

(2) PUBLIC PLACE. A place to which the public or a substantial group of persons has access, and includes but is not limited to highways, transportation facilities, schools, places of amusement, parks, playgrounds and hallways, lobbies and other portions of apartment houses not constituting rooms or apartments designed for actual residence; provided, that no private dwelling and no place engaged for a private gathering is included within the meaning of public place with respect to any person specifically invited therein.

(3) TRANSPORTATION FACILITY. Any conveyance, premises or place used for or in connection with public passenger transportation, whether by air, railroad, motor vehicle or any other method. It includes aircraft, water craft, railroad cars, buses and air, boat, railroad and bus terminals and stations and all appurtenances thereto.



Section 13A-11-2 - Treason.

(a) A person commits the crime of treason if he levies war against the State of Alabama or adheres to its enemies, giving them aid and comfort.

(b) No person shall be convicted of treason unless upon the testimony of two witnesses to the same overt act or upon confession in open court.

(c) Treason is a Class A felony.



Section 13A-11-3 - Riot.

(a) A person commits the crime of riot if, with five or more other persons, he wrongfully engages in tumultuous and violent conduct and thereby intentionally or recklessly causes or creates a grave risk of public terror or alarm.

(b) Riot is a Class A misdemeanor.



Section 13A-11-4 - Inciting to riot.

(a) A person commits the crime of inciting to riot if he commands, solicits, incites or urges another person to engage in tumultuous and violent conduct of a kind likely to cause or create a grave risk of public terror or alarm.

(b) Inciting to riot is a Class A misdemeanor.



Section 13A-11-5 - Unlawful assembly.

(a) A person commits the crime of unlawful assembly if he assembles with five or more other persons for the purpose of engaging in conduct constituting the crime of riot or if, being present at an assembly that either has or develops such a purpose, he remains there with intent to advance that purpose.

(b) Unlawful assembly is a Class B misdemeanor.



Section 13A-11-6 - Failure of disorderly persons to disperse.

(a) A person commits the crime of failure of a disorderly person to disperse if he participates with five or more other persons in a course of disorderly conduct likely to cause substantial harm or serious inconvenience, annoyance or alarm, and intentionally refuses or fails to disperse when ordered to do so by a peace officer or other public servant lawfully engaged in executing or enforcing the law.

(b) Failure of a disorderly person to disperse is a Class B misdemeanor.



Section 13A-11-7 - Disorderly conduct.

(a) A person commits the crime of disorderly conduct if, with intent to cause public inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he or she does any of the following:

(1) Engages in fighting or in violent tumultuous or threatening behavior.

(2) Makes unreasonable noise.

(3) In a public place uses abusive or obscene language or makes an obscene gesture.

(4) Without lawful authority, disturbs any lawful assembly or meeting of persons.

(5) Obstructs vehicular or pedestrian traffic, or a transportation facility.

(6) Congregates with other person in a public place and refuses to comply with a lawful order of law enforcement to disperse.

(b) Disorderly conduct is a Class C misdemeanor.

(c) It shall be a rebuttable presumption that the mere carrying of a visible pistol, holstered or secured, in a public place, in and of itself, is not a violation of this section.

(d) Nothing in Act 2013-283 shall be construed to prohibit law enforcement personnel who have reasonable suspicion from acting to prevent a breach of the peace or from taking action to preserve public safety.



Section 13A-11-8 - Harassment or harassing communications.

(a)(1) HARASSMENT. A person commits the crime of harassment if, with intent to harass, annoy, or alarm another person, he or she either:

a. Strikes, shoves, kicks, or otherwise touches a person or subjects him or her to physical contact.

b. Directs abusive or obscene language or makes an obscene gesture towards another person.

(2) For purposes of this section, harassment shall include a threat, verbal or nonverbal, made with the intent to carry out the threat, that would cause a reasonable person who is the target of the threat to fear for his or her safety.

(3) Harassment is a Class C misdemeanor.

(b)(1) HARASSING COMMUNICATIONS. A person commits the crime of harassing communications if, with intent to harass or alarm another person, he or she does any of the following:

a. Communicates with a person, anonymously or otherwise, by telephone, telegraph, mail, or any other form of written or electronic communication, in a manner likely to harass or cause alarm.

b. Makes a telephone call, whether or not a conversation ensues, with no purpose of legitimate communication.

c. Telephones another person and addresses to or about such other person any lewd or obscene words or language.

Nothing in this section shall apply to legitimate business telephone communications.

(2) Harassing communications is a Class C misdemeanor.



Section 13A-11-9 - Loitering.

(a) A person commits the crime of loitering if he:

(1) Loiters, remains or wanders about in a public place for the purpose of begging; or

(2) Loiters or remains in a public place for the purpose of gambling; or

(3) Loiters or remains in a public place for the purpose of engaging or soliciting another person to engage in prostitution or deviate sexual intercourse; or

(4) Being masked, loiters, remains or congregates in a public place; or

(5) Loiters or remains in or about a school, college or university building or grounds after having been told to leave by any authorized official of such school, college or university, and not having any reason or relationship involving custody of or responsibility for a pupil or any other specific, legitimate reason for being there, and not having written permission from a school, college or university administrator; or

(6) Loiters or remains in any transportation facility, unless specifically authorized to do so, for the purpose of soliciting or engaging in any business, trade or commercial transactions involving the sale of merchandise or services; or

(7) Loiters or remains in any place with one or more persons for purpose of unlawfully using or possessing a dangerous drug.

(b) A person does not commit a crime under subdivision (a)(4) of this section if he is going to or from or staying at a masquerade party, or is participating in a public parade or presentation of an educational, religious, or historical character or in an event as defined in subdivision (1) of Section 13A-11-140.

(c) "Deviate sexual intercourse" in subdivision (a)(3) of this section is defined as in subdivision (2) of Section 13A-6-60.

(d) "Dangerous drug" in subdivision (a)(7) of this section means any narcotic, drug or controlled substance as defined in Chapter 2 of Title 20 of this Code and any schedule incorporated therein.

(e) Loitering is a violation.



Section 13A-11-10 - Public intoxication.

(a) A person commits the crime of public intoxication if he appears in a public place under the influence of alcohol, narcotics or other drug to the degree that he endangers himself or another person or property, or by boisterous and offensive conduct annoys another person in his vicinity.

(b) Public intoxication is a violation.



Section 13A-11-10.1 - Open house parties; when not allowed to continue; exceptions; penalties.

(a) As used in this section, the following words have the following meanings:

(1) ADULT. A person who, pursuant to state law, may possess alcoholic beverages.

(2) ADULT HAVING CONTROL OF A RESIDENCE. An adult who has sanctioned an open house party and who is in attendance.

(3) ALCOHOLIC BEVERAGE. The meaning ascribed in Section 28-3-1.

(4) CONTROLLED SUBSTANCE. The meaning ascribed in Section 20-2-2.

(5) OPEN HOUSE PARTY. A social gathering at a residence.

(6) REASONABLE ACTION. The act of ejecting a person from a residence or requesting law enforcement officials to eject a person from a residence.

(7) RESIDENCE. A home, apartment, condominium, country club, motel, hotel, or any other unit designed for dwelling.

(b) No adult having control of any residence, who has authorized an open house party at the residence and is in attendance at the party, shall allow the open house party to continue if all of the following occur:

(1) Alcoholic beverages or controlled substances are illegally possessed or illegally consumed at the residence by a person under the age of 21.

(2) The adult knows that an alcoholic beverage or controlled substance is in the illegal possession of or is being illegally consumed by a person under the age of 21 at the residence.

(3) The adult fails to take reasonable action to prevent illegal possession or illegal consumption of the alcoholic beverage or controlled substance.

(c) Any adult who violates this section shall be guilty of a Class B misdemeanor.



Section 13A-11-11 - Falsely reporting an incident.

(a) A person commits the crime of falsely reporting an incident if with knowledge that the information reported, conveyed, or circulated is false, he or she initiates or circulates a false report or warning of an alleged occurrence or impending occurrence of a fire, bomb, explosion, crime, catastrophe, or emergency or the alleged release or impending release of a hazardous or dangerous substance, including, but not limited to, chemical, biological, or bacteriological substance or any nerve agent under circumstances in which it is likely to cause evacuation of a building, place of assembly, or transportation facility, or to cause public inconvenience or alarm.

(b) Falsely reporting an incident is a Class A misdemeanor except that falsely reporting an incident of a bomb or explosion or the alleged release or impending release of a hazardous or dangerous substance is a Class C felony. Notwithstanding any other provision of law to the contrary, if the objective or target of the person listed in subsection (a) is to interfere with the attendance, operation, activities, or other business conducted at a public or private school, university, college, or other educational institution in this state, no part of a sentence imposed pursuant to subsection (a) or this subsection shall be probated, deferred, suspended, or withheld, and no person sentenced pursuant to subsection (a) or this subsection shall be eligible for early release, leave, work release, earned time, good time, or any other program administered by an agency of the executive or judicial branches of this state which would have the effect of reducing or mitigating the sentence until the defendant has completed the minimum sentence pursuant to subsection (a) or this subsection.



Section 13A-11-12 - Desecration of venerated objects.

(a) A person commits the crime of desecration of venerated objects if he intentionally:

(1) Desecrates any public monument or structure or place of worship or burial; or

(2) Desecrates in a public place the United States or Alabama flag or any other object of veneration by the public or a substantial segment thereof.

(b) Desecration of venerated objects is a Class A misdemeanor.



Section 13A-11-13 - Abuse of corpse.

(a) A person commits the crime of abuse of a corpse if, except as otherwise authorized by law, he knowingly treats a human corpse in a way that would outrage ordinary family sensibilities. Abuse of a corpse may include knowingly and willfully signing a certificate as having embalmed, cremated, or prepared a human body for disposition when, in fact, the services were not performed as indicated.

(b) Abuse of a corpse is a Class C felony.



Section 13A-11-14 - Cruelty to animals.

(a) A person commits the crime of cruelty to animals if, except as otherwise authorized by law, he or she recklessly or with criminal negligence:

(1) Subjects any animal to cruel mistreatment; or

(2) Subjects any animal in his or her custody to cruel neglect; or

(3) Kills or injures without good cause any animal belonging to another.

(b) Cruelty to animals is a Class A misdemeanor and on the first conviction of a violation of this section shall be punished by a fine of not more than three thousand dollars ($3,000) or imprisonment in the county jail for not more than one year, or both fine and imprisonment; on a second conviction of a violation of this section, shall be punished by a fine of not less than five hundred dollars ($500) nor more than three thousand dollars ($3,000) or imprisonment in the county jail for not more than one year, or both fine and imprisonment; and on a third or subsequent conviction of a violation of this section, shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than three thousand dollars ($3,000) or imprisonment in the county jail for not more than one year, or both fine and imprisonment.



Section 13A-11-14.1 - Aggravated cruelty to animals.

(a) A person commits the crime of aggravated cruelty to animals if the person intentionally or knowingly violates Section 13A-11-14, and the act of cruelty or neglect involved the infliction of torture to the animal.

(b) The word torture as used in this section shall mean the act of doing physical injury to an animal by the infliction of inhumane treatment or gross physical abuse meant to cause the animal intensive or prolonged pain or serious physical injury, or by causing the death of the animal.

(c) For purposes of this section and Section 13A-11-14, the terms torture and cruelty do not include the following:

(1) Actions taken if there is a reasonable fear of imminent attack, or conduct which is otherwise permitted under the agricultural or animal husbandry laws, customs, or practices of this state or the United States, including, but not limited to, catfish, cattle, goats, horses, pigs, hogs, poultry, sheep, pen-raised game, rodeo stock, and other farm animals.

(2) Conduct which is permitted under the fishing, hunting, and trapping laws, customs, or practices of this state or the United States.

(3) Conduct that is permitted under the laws, customs, or practices of this state or the United States related to the training, conditioning, and use of animals for rodeos, equine activities, livestock shows, field trials, and similar activities, or the use of dogs for hunting, service work, or similar activities.

(4) Conduct that is licensed or lawful under the Alabama Veterinary Practice Act or conduct by any licensed veterinarian that complies with accepted standards of practice of the profession within the State of Alabama, including, but not limited to, euthanasia.

(5) Conduct that is lawful under the laws of this state or the United States relating to activities undertaken by research and education facilities and institutions.

(6) Conduct that is prohibited under Section 13A-12-4.

(d) Aggravated cruelty to animals is a Class C felony.



Section 13A-11-15 - Killing a dog used by a peace officer; penalty; exception.

Repealed by Act 2013-421, §6, effective August 1, 2013.



Section 13A-11-16 - Greyhounds used for racing to be put to death by lethal injection.

(a) It is the intent of the Legislature that animals that participate in greyhound racing on which pari-mutual wagering is conducted and animals that are bred and trained for greyhound racing be treated humanely, both on and off the racetrack, throughout the lives of the animals.

(b) A greyhound bred, trained, or used for greyhound racing may not be put to death by any means other than lethal injection. A greyhound may not be removed from this state for the purpose of being destroyed.

(c)(1) Any person who violates this section on the first offense shall be guilty of a Class C misdemeanor.

(2) A person who violates this section on a second or subsequent offense shall be guilty of a Class A misdemeanor.



Section 13A-11-17 - Disrupting a funeral or memorial service.

(a) A person commits the crime of disrupting a funeral or memorial service if, during the 60 minutes immediately preceding a funeral or memorial service that has a scheduled starting time, during the funeral or memorial service, or immediately following the funeral or memorial service, the person does any of the following with the intention of disrupting the funeral or memorial service:

(1) Engages in a protest, including, but not limited to, protest with or without using an electric sound amplification device, that involves singing, chanting, whistling, yelling, or honking a motor vehicle horn within 1,000 feet of the entrance to a facility being used for a funeral or memorial service.

(2) Blocks access to a facility being used for the service.

(3) Impedes vehicles that he or she knows are part of the procession.

(b) For purposes of this section, the term "facility" includes a funeral home, church, or cemetery in which the funeral or memorial service takes place.

(c) A violation of subsection (a) is a Class A misdemeanor for the first conviction and a Class C felony for each subsequent conviction.






Article 2 - Offenses Against Privacy.

Section 13A-11-30 - Definitions.

The following definitions apply to this article:

(1) EAVESDROP. To overhear, record, amplify or transmit any part of the private communication of others without the consent of at least one of the persons engaged in the communication, except as otherwise provided by law.

(2) PRIVATE PLACE. A place where one may reasonably expect to be safe from casual or hostile intrusion or surveillance, but such term does not include a place to which the public or a substantial group of the public has access.

(3) SURVEILLANCE. Secret observation of the activities of another person for the purpose of spying upon and invading the privacy of the person observed.



Section 13A-11-31 - Criminal eavesdropping.

(a) A person commits the crime of criminal eavesdropping if he intentionally uses any device to eavesdrop, whether or not he is present at the time.

(b) Criminal eavesdropping is a Class A misdemeanor.



Section 13A-11-32 - Criminal surveillance.

(a) A person commits the crime of criminal surveillance if he intentionally engages in surveillance while trespassing in a private place.

(b) Criminal surveillance is a Class B misdemeanor.



Section 13A-11-32.1 - Aggravated criminal surveillance.

(a) A person commits the crime of aggravated criminal surveillance if he or she intentionally engages in surveillance of an individual in any place where the individual being observed has a reasonable expectation of privacy, without the prior express or implied consent of the individual being observed, for the purpose of sexual gratification.

(b) Aggravated criminal surveillance is a Class A misdemeanor, except if a person has a prior conviction or adjudication under this section the offense is a Class C felony.

(c) For purposes of determining prior conviction or adjudication under this section, convictions in municipal court shall be included.



Section 13A-11-33 - Installing eavesdropping device.

(a) A person commits the crime of installing an eavesdropping device if he intentionally installs or places a device in a private place with knowledge it is to be used for eavesdropping and without permission of the owner and any lessee or tenant or guest for hire of the private place.

(b) Installing an eavesdropping device in a private place is prima facie evidence of knowledge that the device is to be used for eavesdropping.

(c) Installing an eavesdropping device is a Class C felony.



Section 13A-11-34 - Criminal possession of eavesdropping device.

(a) A person commits the crime of criminal possession of an eavesdropping device if he possesses, manufactures, sends or transports any device designed or commonly used for eavesdropping, and:

(1) Intends to use that device to eavesdrop; or

(2) Knows that another person intends to use that device to eavesdrop.

(b) Criminal possession of an eavesdropping device is a Class A misdemeanor.



Section 13A-11-35 - Divulging illegally-obtained information.

(a) A person commits the crime of divulging illegally-obtained information if he knowingly or recklessly uses or divulges information obtained through criminal eavesdropping or criminal surveillance.

(b) Divulging illegally-obtained information is a Class B misdemeanor.



Section 13A-11-36 - Defenses to prosecutions under article.

(a) A person does not commit a crime under this article if:

(1) He was a peace officer engaged in the lawful performance of his duties; or

(2) He was an officer, employee or agent of a communication common carrier who, while acting in the normal course of his employment, and while engaged in any activity which was a necessary incident to the rendition of his service or to the protection of the rights or property of the carrier of such communication, intercepted, disclosed or used a communication transmitted through the facilities of that carrier; or

(3) He relies in good faith on a lawful court order or legislative authorization.

(b) The burden of injecting the issue under subsection (a) is on the defendant, but this does not shift the burden of proof.



Section 13A-11-37 - Forfeiture of eavesdropping device.

Any eavesdropping or surveillance device possessed or used in violation of this article may be forfeited to the state, and may by court order be turned over to the Alabama State Law Enforcement Agency for whatever disposition its director may order.






Article 3 - Offenses Relating to Firearms and Weapons.

Division 1 - General Provisions.

Section 13A-11-50 - Carrying concealed weapons.

Except as otherwise provided in this Code, a person who carries concealed about his person a bowie knife or knife or instrument of like kind or description or a pistol or firearm of any other kind or an air gun shall, on conviction, be fined not less than $50.00 nor more than $500.00, and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.



Section 13A-11-51 - Evidence of apprehension of attack may mitigate punishment, etc.

The defendant being tried under the provisions of Section 13A-11-50 may give evidence that at the time of carrying the weapon concealed, he had good reason to apprehend an attack, which the jury may consider in mitigation of the punishment or in justification of the offense.



Section 13A-11-52 - Carrying pistol on private property; who may carry pistol.

Except as otherwise provided in this article, no person shall carry a pistol about his person on private property not his own or under his control unless the person possesses a valid concealed weapon permit or the person has the consent of the owner or legal possessor of the premises; but this section shall not apply to any law enforcement officer in the lawful discharge of the duties of his office, or to United States marshal or his deputies, rural free delivery mail carriers in the discharge of their duties as such, bonded constables in the discharge of their duties as such, conductors, railway mail clerks and express messengers in the discharge of their duties.



Section 13A-11-53 - Brass knuckles and slingshots.

Anyone who carries concealed about his person brass knuckles, slingshots or other weapon of like kind or description shall, on conviction, be fined not less than $50.00 nor more than $500.00, and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.



Section 13A-11-54 - Carrying rifle or shotgun walking cane.

Any person who carries a rifle or shotgun walking cane shall, on conviction, be fined not less than $500.00 nor more than $1,000.00, and be imprisoned in the penitentiary not less than two years.



Section 13A-11-55 - Indictment for carrying weapons unlawfully; proof.

In an indictment for carrying weapons unlawfully, it is sufficient to charge that the defendant carried concealed about his person a pistol, or other description of firearms, on premises not his own, or a bowie knife, or other knife or instrument of the like kind or description, or other forbidden weapon, describing it, as the case may be; and the excuse, if any, must be proved by the defendant on the trial, to the satisfaction of the jury; and if the evidence offered to excuse the charge raises a reasonable doubt of the defendant's guilt, the jury must acquit him.



Section 13A-11-56 - Using firearms while fighting in public place.

Any person who, while fighting in the streets of any city or town, or at a militia muster, or at any public place, whether public in itself, or made public at the time by an assemblage of persons, uses or attempts to use, except in self-defense, any kind of firearms shall, on conviction, be fined not less than $200.00 nor more than $500.00, and may also be imprisoned in the county jail or sentenced to hard labor for the county for not less than six months.



Section 13A-11-57 - Selling, etc., pistol or bowie knife to minor.

(a) Any person who sells, gives or lends to any minor any pistol , except under the circumstances provided in Section 13A-11-72, bowie knife, or other knife of like kind or description, shall, on conviction, be fined not less than fifty dollars ($50) nor more than five hundred dollars ($500).

(b) This section does not apply to a transfer by inheritance of title to, but not possession of, a pistol, bowie knife, or other knife of like kind or description to a minor.



Section 13A-11-58 - Sale of firearms or ammunition to residents of other states; purchase in other states.

(a) Any resident of Alabama authorized to sell and deliver rifles, shotguns, and ammunition may sell and deliver them to a resident of any state where the sale of the firearms and ammunition is legal. Any purchaser of the firearm or ammunition may take or send it out of the state or have it delivered to his or her place of residence.

(b) Any resident of Alabama who legally purchases rifles, shotguns, and ammunition in any state where the purchase is legal may take delivery of the weapons either in the state where they were purchased or in Alabama.



Section 13A-11-58.1 - Improper transfer of firearm or weapon; providing false information to dealer.

(a) For the purposes of this section, the following words have the following meanings:

(1) AMMUNITION. Any cartridge, shell, or projectile designed for use in a firearm.

(2) LICENSED DEALER. A person who is licensed pursuant to 18 U.S.C. § 923 or Section 13A-11-79, to engage in the business of dealing in firearms.

(3) MATERIALLY FALSE INFORMATION. Information that portrays an illegal transaction as legal or a legal transaction as illegal.

(4) PRIVATE SELLER. A person who sells or offers for sale any firearm, as defined in Section 13A-8-1(4), or ammunition.

(b) A person who knowingly solicits, persuades, encourages, or entices a licensed dealer or private seller of a firearm or ammunition to transfer a firearm or ammunition under circumstances which the person knows would violate the laws of this state or the United States is guilty of a Class C felony.

(c) A person who provides to a licensed dealer or private seller of firearms or ammunition what the person knows to be materially false information with intent to deceive the dealer or seller about the legality of the transfer of a firearm or ammunition is guilty of a Class C felony.

(d) This section does not apply to a peace officer acting in his or her official capacity or to a person acting at the direction of a peace officer.



Section 13A-11-59 - Possession of firearms by persons participating in, attending, etc., demonstrations at public places.

(a) For the purposes of this section, the following words and phrases shall have the meanings respectively ascribed to them in this subsection, except in those instances where the context clearly indicates a different meaning:

(1) DEMONSTRATION. Demonstrating, picketing, speechmaking or marching, holding of vigils and all other like forms of conduct which involve the communication or expression of views or grievances engaged in by one or more persons, the conduct of which has the effect, intent or propensity to draw a crowd or onlookers. Such term shall not include casual use of property by visitors or tourists which does not have an intent or propensity to attract a crowd or onlookers.

(2) FIREARM. Any pistol, rifle, shotgun or firearm of any kind, whether loaded or not.

(3) LAW ENFORCEMENT OFFICER. Any duly appointed and acting federal, state, county or municipal law enforcement officer, peace officer or investigating officer, or any military or militia personnel called out or directed by constituted authority to keep the law and order, and any park ranger while acting as such on the grounds of a public park and who is on regular duty and present to actively police and control the demonstration, and who is assigned this duty by his department or agency. Such term does not include a peace officer on strike or a peace officer not on duty.

(4) PUBLIC PLACE. Any place to which the general public has access and a right to resort for business, entertainment or other lawful purpose, but does not necessarily mean a place devoted solely to the uses of the public. Such term shall include the front or immediate area or parking lot of any store, shop, restaurant, tavern, shopping center or other place of business. Such term shall also include any public building, the grounds of any public building, or within the curtilage of any public building, or in any public parking lot, public street, right-of-way, sidewalk right-of-way, or within any public park or other public grounds.

(b) It shall be unlawful for any person, other than a law enforcement officer, to have in his or her possession or on his or her person or in any vehicle any firearm while participating in or attending any demonstration being held at a public place.

(c) It shall be unlawful for any person, other than a law enforcement officer as defined in subsection (a) of this section, to have in his or her possession or about his or her person or in any vehicle at a point within 1,000 feet of a demonstration at a public place, any firearm after having first been advised by a law enforcement officer that a demonstration was taking place at a public place and after having been ordered by such officer to remove himself or herself from the prescribed area until such time as he or she no longer was in possession of any firearm. This subsection shall not apply to any person in possession of or having on his or her person any firearm within a private dwelling or other private building or structure.

(d) Any person violating any of the provisions of this section shall be guilty of a misdemeanor and shall be punished as provided by law.



Section 13A-11-60 - Possession or sale of brass or steel teflon-coated handgun ammunition; applicability of section.

(a) Except as provided in subsection (b) of this section, the possession or sale of brass or steel teflon-coated handgun ammunition is illegal anywhere within the State of Alabama. The possession or sale of said ammunition or any ammunition of like kind designed to penetrate bullet-proof vests shall be unlawful and punishable as provided in subsection (c) of this section.

(b) The provisions of this section shall not apply to state or local law enforcement officers; nor shall it apply to the possession or sale of teflon-coated lead or brass ammunition designed to expand upon contact.

(c) Any person who while armed with a firearm in the commission or attempted commission of any felony, has in his or her immediate possession, teflon-coated ammunition for such firearm, upon conviction of such felony or attempted felony, in addition and consecutive to the punishment prescribed for said felony or attempted felony, shall be punished by the imposition of an additional term of three years in the penitentiary.

(d) Any person violating the provisions of this section shall be guilty of a Class C felony as defined by Section 13A-5-3.



Section 13A-11-61 - Discharging firearm, etc., into occupied or unoccupied building, etc., prohibited; penalty.

(a) No person shall shoot or discharge a firearm, explosive or other weapon which discharges a dangerous projectile into any occupied or unoccupied dwelling or building or railroad locomotive or railroad car, aircraft, automobile, truck or watercraft in this state.

(b) Any person who commits an act prohibited by subsection (a) with respect to an occupied dwelling or building or railroad locomotive or railroad car, aircraft, automobile, truck or watercraft shall be deemed guilty of a Class B felony as defined by the state criminal code, and upon conviction, shall be punished as prescribed by law.

(c) Any person who commits any act prohibited by subsection (a) hereof with respect to an unoccupied dwelling or building or railroad locomotive or railroad car, aircraft, automobile, truck or watercraft shall be deemed guilty of a Class C felony as defined by the state criminal code, and upon conviction, shall be punished as prescribed by law.



Section 13A-11-61.1 - Discharging into a school bus or school building.

(a) No person shall shoot or discharge a firearm into an occupied or unoccupied school bus or school building.

(b) A person who shoots or discharges a firearm into an occupied school bus or school building shall be guilty of a Class B felony.

(c) A person who shoots or discharges a firearm into an unoccupied school bus or school building shall be guilty of a Class C felony.

(d) This section shall not be construed to repeal other criminal laws. Whenever conduct prescribed by any provision of this section is also prescribed by any other provision of law, the provision which carries the more serious penalty shall be applied.



Section 13A-11-61.2 - Possession of firearms in certain places.

(a) In addition to any other place limited or prohibited by state or federal law, a person, including a person with a permit issued under Section 13A-11-75(a)(1) or recognized under Section 13A-11-85, may not knowingly possess or carry a firearm in any of the following places without the express permission of a person or entity with authority over the premises:

(1) Inside the building of a police, sheriff, or highway patrol station.

(2) Inside or on the premises of a prison, jail, halfway house, community corrections facility, or other detention facility for those who have been charged with or convicted of a criminal or juvenile offense.

(3) Inside a facility which provides inpatient or custodial care of those with psychiatric, mental, or emotional disorders.

(4) Inside a courthouse, courthouse annex, a building in which a district attorney's office is located, or a building in which a county commission or city council is currently having a regularly scheduled or specially called meeting.

(5) Inside any facility hosting an athletic event not related to or involving firearms which is sponsored by a private or public elementary or secondary school or any private or public institution of postsecondary education, unless the person has a permit issued under Section 13A-11-75(a)(1) or recognized under Section 13A-11-85.

(6) Inside any facility hosting a professional athletic event not related to or involving firearms, unless the person has a permit issued under Section 13A-11-75(a)(1) or recognized under Section 13A-11-85.

(b) Notwithstanding the provisions of subsection (a), a person, including a person with a permit issued under Section 13A-11-75(a)(1) or recognized under Section 13A-11-85, may not, without the express permission of a person or entity with authority over the premises, knowingly possess or carry a firearm inside any building or facility to which access of unauthorized persons and prohibited articles is limited during normal hours of operation by the continuous posting of guards and the use of other security features, including, but not limited to, magnetometers, key cards, biometric screening devices, or turnstiles or other physical barriers. Nothing in this subsection otherwise restricts the possession, transportation, or storage of a lawfully possessed firearm or ammunition in an employee's privately owned motor vehicle while parked or operated in a public or private parking area provided the employee complies with the requirements of Section 13A-11-90.

(c) The person or entity with authority over the premises set forth in subsection (a)(1)-(6) and subsection (b) shall place a notice at the public entrances of such premises or buildings alerting those entering that firearms are prohibited.

(d) Except as provided in subsections (a)(5) and (a)(6), any firearm on the premises of any facility set forth in subsection (a)(1), or subsection (a)(4)-(6), or subsection (b) must be kept from ordinary observation and locked within a compartment or in the interior of the person's motor vehicle or in a compartment or container securely affixed to the motor vehicle.

(e) A violation of subsections (a), (b), or (d) is a Class C misdemeanor.

(f) This section shall not prohibit any person from possessing a firearm within the person's residence or during ingress or egress thereto.

(g) Prohibitions regarding the carrying of a firearm under this section shall not apply to law enforcement officers engaged in the lawful execution of their official duties.

(h) Nothing in this section shall be construed to authorize the carrying or possession of a firearm where prohibited by federal law.



Section 13A-11-61.3 - Regulation of firearms, ammunition, and firearm accessories.

(a) The purpose of this section is to establish within the Legislature complete control over regulation and policy pertaining to firearms, ammunition, and firearm accessories in order to ensure that such regulation and policy is applied uniformly throughout this state to each person subject to the state's jurisdiction and to ensure protection of the right to keep and bear arms recognized by the Constitutions of the State of Alabama and the United States. This section is to be liberally construed to accomplish its purpose.

(b) For the purposes of this section, the following words shall have the following meanings:

(1) AMMUNITION. Fixed cartridge ammunition, shotgun shells, the individual components of fixed cartridge ammunition and shotgun shells, projectiles for muzzle-loading firearms, and any propellant used in firearms or ammunition.

(2) EXPRESSLY AUTHORIZED BY A STATUTE OF THIS STATE. The authority of a political subdivision to regulate firearms, ammunition, or firearm accessories that is granted by a duly enacted state law that specifically mentions firearms, a particular type of firearm, ammunition, or a particular type of ammunition.

(3) FIREARM ACCESSORY. A device specifically designed or adapted to enable the wearing or carrying about one's person, or the storage or mounting in or on a conveyance, of a firearm, or an attachment or device specifically designed or adapted to be inserted into or affixed onto a firearm to enable, alter, or improve the functioning or capabilities of the firearm.

(4) FIREARM. This term has the same meaning as in Section 13A-8-1(4).

(5) PERSON ADVERSELY AFFECTED. Any of the following:

a. A resident of this state who may legally possess a firearm under the laws of this state and the United States and who is either of the following:

1. Subject to any manner of regulation alleged to be promulgated or enforced in violation of this section, whether or not specific enforcement action has been initiated or threatened against that person or another person.

2. If the person were present in the political subdivision in question, subject to any manner of regulation alleged to be promulgated or enforced in violation of this section, whether or not specific enforcement action has been initiated or threatened against that person or another person.

b. A person who otherwise has standing under the laws of this state to bring an action under subsection (f).

c. A membership organization if its members would otherwise have standing to sue in their own right, if the interests it seeks to protect are germane to the organization's purpose, and neither the claim asserted nor the relief requested requires the participation of individual members in the lawsuit.

(6) POLITICAL SUBDIVISION. A county, incorporated city, unincorporated city, public local entity, public-private partnership, and any other public entity of a county or city commonly considered to be a political subdivision of the state.

(7) PUBLIC OFFICIAL. Any person elected to public office, whether or not that person has taken office, by the vote of the people of a political subdivision or its instrumentalities, including governmental corporations, and any person appointed to a position at the municipal level of government or its instrumentalities, including governmental corporations.

(8) REASONABLE EXPENSES. The expenses involved in litigation, including, but not limited to, expert witness fees, court costs, and compensation for loss of income.

(c) Except as otherwise provided in Act 2013-283 or as expressly authorized by a statute of this state, the Legislature hereby occupies and preempts the entire field of regulation in this state touching in any way upon firearms, ammunition, and firearm accessories to the complete exclusion of any order, ordinance, or rule promulgated or enforced by any political subdivision of this state.

(d) The authority of a political subdivision to regulate firearms, ammunition, or firearm accessories shall not be inferred from its proprietary authority, home rule status, or any other inherent or general power.

(e) Any existing orders, ordinances, or rules promulgated or enforced contrary to the terms of this section are null and void and any future order, ordinance, or rules shall comply with this section.

(f)(1) A person adversely affected by any order, ordinance, or rule promulgated in violation of this section may file a petition with the Attorney General requesting that he or she bring an action in circuit court for declarative and injunctive relief. The petition must be signed under oath and under penalty of perjury and must include specific details regarding the alleged violations.

(2) If, after investigation of the enactment or adoption of the order, ordinance, or rule, the Attorney General determines that there is reasonable cause to proceed with an action, he or she shall provide the political subdivision or public official enacting or adopting the order, ordinance, or rule 60 days' notice of his or her intent to file an action. Upon the expiration of the 60 days' notice, the Attorney General may file the suit.

(3) If, after investigation of the enactment or adoption of the order, ordinance, or rule, the Attorney General determines that there is no reasonable cause to proceed with an action, he or she shall publicly state in writing the justification for the determination not to file suit.

(4) The Attorney General shall either bring an action or publicly state, within 90 days of receipt of the petition, in the written justification why a violation of the spirit of this section, specifically subsections (a) and (c), has not occurred.

(5) The court may award reimbursement for actual and reasonable expenses to a person adversely affected if an action under this subsection results in a final determination in favor of the person adversely affected.

(g) This section shall not be construed to prevent any of the following:

(1) A duly organized law enforcement agency of a political subdivision from promulgating and enforcing rules pertaining to firearms, ammunition, or firearm accessories that it issues to or that are used by the political subdivision's peace officers in the course of their official duties.

(2) An employer from regulating or prohibiting an employee's carrying or possession of firearms, firearm accessories, or ammunition during and in the course of the employee's official duties.

(3) A prosecutor, court or administrative law judge from hearing and resolving a case or controversy or issuing an opinion or order on a matter within its jurisdiction.

(4) The enactment or enforcement of a generally applicable zoning or business ordinance that includes firearms businesses along with other businesses, provided that an ordinance designed or enforced effectively to restrict or prohibit the sale, purchase, transfer, manufacture, or display of firearms, ammunition, or firearm accessories that is otherwise lawful under the laws of this state is in conflict with this section and is void.

(5) A political subdivision from enacting and enforcing rules of operation and use for any firearm range owned or operated by the political subdivision.

(6) A political subdivision from sponsoring or conducting any firearm-related competition or educational or cultural program and from enacting and enforcing rules for participation in or attendance at such program, provided that nothing in this section authorizes or permits a political subdivision to offer remuneration for the surrender or transfer of a privately owned firearm to the political subdivision or another party as a method of reducing the number of privately owned firearms within the political subdivision.

(7) Any official of a political subdivision, a sheriff, or other law enforcement officer with appropriate authority and jurisdiction from enforcing any law enacted by the Legislature.

(8) A sheriff of a county from acting on an application for a permit under Section 13A-11-75.

(9) A political subdivision from leasing public property to another person or entity for a gun show or other firearm-related event on terms agreeable to both parties.

(10) The adoption or enforcement by a county or municipality of ordinances which make the violation of a state firearm law a violation of an ordinance, provided that the elements of the local ordinance may not differ from the state firearm law, nor may the local ordinance impose a higher penalty than what is imposed under the state firearm law.

(11) A municipality from regulating the discharge of firearms within the limits of the municipality or a county from exercising any authority it has under law, to regulate the discharge of firearms within the jurisdiction of the county. The discharge of a firearm in defense of one's self or family or in defense of one's property may not be construed to be a violation of state law or any ordinance or rule of a political subdivision of this state.

(12) A county or a municipality from exercising any authority it has to assess, enforce, and collect generally applicable sales taxes, use taxes, and gross receipts taxes in the nature of sales taxes as defined by Section 40-2A-3(8), on the retail sale of firearms, ammunition, and firearm accessories along with other goods, provided that no such tax imposed by a county or municipality may apply at a higher rate to firearms, ammunition, or firearm accessories than the general sales tax rate of the jurisdiction.






Division 1A - Rifles and Shotguns.

Section 13A-11-62 - Definitions.

For purposes of this division, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) FIREARM. Definition is same as provided in Section 13A-8-1(4).

(2) RIFLE. Any weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed metallic cartridge to fire only a single projectile through a rifled bore for each pull of the trigger.

(3) SHOTGUN. A weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of ball shot or a single projectile for each single pull of the trigger.

(4) SHORT-BARRELED RIFLE. A rifle having one or more barrels less than 16 inches in length and any weapon made from a rifle (whether by alteration, modification, or otherwise) if such weapon, as modified, has an overall length of less than 26 inches.

(5) SHORT-BARRELED SHOTGUN. A shotgun having one or more barrels less than 18 inches in length and any weapon made from a shotgun (whether by alteration, modification, or otherwise) if such weapon as modified has an overall length of less than 26 inches.



Section 13A-11-63 - Possession, sale, etc., of short-barreled rifle or short-barreled shotgun; applicability.

(a) A person who possesses, obtains, receives, sells, or uses a short-barreled rifle or a short-barreled shotgun in violation of federal law is guilty of a Class C felony.

(b) This section does not apply to a peace officer who possesses, obtains, receives, sells, or uses a short-barreled rifle or a short-barreled shotgun in the course of or in connection with his or her official duties.



Section 13A-11-64 - Alteration, etc., of manufacturer's number, etc., of firearm; possession, etc., of firearm after identification altered.

A person who either:

(1) Changes, alters, removes, or obliterates the name of the maker, model, manufacturer's number or other mark or identification of any firearm, or

(2) Possesses, obtains, receives, sells, or uses a firearm after the maker, model, manufacturer's number or other mark or identification has been changed, altered, removed, or obliterated, is guilty of a Class C felony.



Section 13A-11-65 - Penalty.

Violation of Section 13A-11-63(a) or Section 13A-11-64 in the course of, or in connection with the commission of any other felony shall be a Class B felony, and the punishment imposed therefor shall be in addition to the punishment imposed for the other felony.



Section 13A-11-66 - This division supplemental to other laws and penalties.

This division is supplemental to any other law and the penalties provided herein are in addition to any other penalties provided by law. This division shall not be construed to limit or in any way reduce the minimum and maximum penalties provided in any other law.






Division 2 - Pistols.

Section 13A-11-70 - Definitions.

For the purposes of this division, the following terms shall have the respective meanings ascribed by this section:

(1) PISTOL. Any firearm with a barrel less than 12 inches in length.

(2) CRIME OF VIOLENCE. Any of the following crimes or an attempt to commit any of them, namely, murder, manslaughter, (except manslaughter arising out of the operation of a vehicle), rape, mayhem, assault with intent to rob, assault with intent to ravish, assault with intent to murder, robbery, burglary, and kidnapping. "Crime of violence" shall also mean any Class A felony or any Class B felony that has as an element serious physical injury, the distribution or manufacture of a controlled substance, or is of a sexual nature involving a child under the age of 12.

(3) PERSON. Such term includes any firm, partnership, association or corporation.



Section 13A-11-71 - Committing crime when armed; evidence of intent.

If any person shall commit or attempt to commit a crime of violence when armed with a pistol, he may, in addition to the punishment provided for the crime, be punished also as provided by this division. In the trial of a person for committing or attempting to commit a crime of violence, the fact that he was armed with a pistol and had no license to carry the same shall be prima facie evidence of his intention to commit said crime of violence.



Section 13A-11-72 - Certain persons forbidden to possess pistol.

(a) No person who has been convicted in this state or elsewhere of committing or attempting to commit a crime of violence, misdemeanor offense of domestic violence, violent offense as listed in Section 12-25-32(15), anyone who is subject to a valid protection order for domestic abuse, or anyone of unsound mind shall own a firearm or have one in his or her possession or under his or her control.

(b) No person who is a minor, except under the circumstances provided in this section, a drug addict, or an habitual drunkard shall own a pistol or have one in his or her possession or under his or her control.

(c) Subject to the exceptions provided by Section 13A-11-74, no person shall knowingly with intent to do bodily harm carry or possess a deadly weapon on the premises of a public school.

(d) Possession of a deadly weapon with the intent to do bodily harm on the premises of a public school in violation of subsection (c) of this section is a Class C felony.

(e) School security personnel and school resource officers qualified under subsection (a) of Section 16-1-44.1, employed by a local board of education, and authorized by the employing local board of education to carry a deadly weapon while on duty are exempt from subsection (c) of this section. Law enforcement officers are exempt from this section, and persons with pistol permits issued pursuant to Section 13A-11-75, are exempt from subsection (c) of this section.

(f) A person shall not be in violation of Section 13A-11-57 or 13A-11-76 and a minor shall not be in violation of this section if the minor has permission to possess a pistol from a parent or legal guardian who is not prohibited from possessing a firearm under state or federal law, and any of the following are satisfied:

(1) The minor is attending a hunter education course or a firearms safety course under the supervision of an adult who is not prohibited from possessing a firearm under state or federal law.

(2) The minor is engaging in practice in the use of a firearm or target shooting at an established range under the supervision of an adult who is not prohibited from possessing a firearm under state or federal law.

(3) The minor is engaging in an organized competition involving the use of a firearm or participating in or practicing for a performance by an organized group under 26 U.S.C. § 501(c)(3) which uses firearms as part of the performance.

(4) The minor is hunting or fishing pursuant to a valid license, if required, and the person has the license in his or her possession; has written permission of the owner or legal possessor of the land on which the activities are being conducted; and the pistol, when loaded, is carried only in a manner discernible by ordinary observation.

(5) The minor is on real property under the control of the minor's parent, legal guardian, or grandparent.

(6) The minor is a member of the armed services or National Guard and the minor is acting in the line of duty.

(7) The minor is traveling by motor vehicle to any of the locations or activities listed in subdivisions (1) through (6), has written permission to possess the pistol by his or her parent or legal guardian, and the pistol is unloaded, locked in a compartment or container that is in or affixed securely to the motor vehicle and is out of reach of the driver and any passenger in the motor vehicle.

(g) This section does not apply to a minor who uses a pistol while acting in self-defense of himself or herself or other persons against an intruder into the residence of the minor or a residence in which the minor is an invited guest.

(h) The term "school resource officer" as used in this section means an Alabama Peace Officers' Standards and Training Commissioner-certified law enforcement officer employed by a law enforcement agency who is specifically selected and specially trained for the school setting.

(i) The term "public school" as used in this section applies only to a school composed of grades K-12 and shall include a school bus used for grades K-12.

(j) The term "deadly weapon" as used in this section means a firearm or anything manifestly designed, made, or adapted for the purposes of inflicting death or serious physical injury, and such term includes, but is not limited to, a bazooka, hand grenade, missile, or explosive or incendiary device; a pistol, rifle, or shotgun; or a switch-blade knife, gravity knife, stiletto, sword, or dagger; or any club, baton, billy, black-jack, bludgeon, or metal knuckles.

(k)(1) The term "convicted" as used in this section requires that the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case if required by law, and either the case was tried before a judge, tried by a jury, or the person knowingly and intelligently waived the right to have the case tried, by guilty plea or otherwise.

(2) A person may not be considered to have been convicted for the purposes of this section if the person is not considered to have been convicted in the jurisdiction in which the proceedings were held or the conviction has been expunged, set aside, or is of an offense for which the person has been pardoned or has had civil rights restored, unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms.

(l) The term "misdemeanor offense of domestic violence" as used in this section means a misdemeanor offense that has, as its elements, the use or attempted use of physical force or the threatened use of a dangerous instrument or deadly weapon, and the victim is a current or former spouse, parent, child, person with whom the defendant has a child in common, or a present or former household member.

(m) The term "valid protection order" as used in this section means an order issued after a hearing of which the person received actual notice, and at which the person had an opportunity to participate, that does any of the following:

(1) Restrains the person from harassing, stalking, or threatening a qualified individual or child of the qualified individual or person or engaging in other conduct that would place a qualified individual in reasonable fear of bodily injury to the individual or child and that includes a finding that the person represents a credible threat to the physical safety of the qualified individual or child.

(2) By its terms, explicitly prohibits the use, attempted use, or threatened use of physical force against the qualified individual or child that would reasonably be expected to cause bodily injury.

(n) The term "qualified individual" as used in subsection (m), means a spouse or former spouse of the person, an individual who is a parent of a child of the person, or an individual who cohabitates or has cohabited with the person.

(o) The term "unsound mind" as used in this section includes any person who is subject to any of the findings listed below, and who has not had his or her rights to possess a firearm reinstated by operation of law or legal process:

(1) Found by a court, board, commission, or other lawful authority that, as a result of marked subnormal intelligence, mental illness, incompetency, condition, or disease, is a danger to himself or herself or others or lacks the mental capacity to contract or manage his or her own affairs.

(2) Found to be insane, not guilty by reason of mental disease or defect, found mentally incompetent to stand trial, or found not guilty by a reason of lack of mental responsibility by a court in a criminal case, to include state, federal and military courts.

(3) Involuntarily committed for a final commitment for inpatient treatment to the Department of Mental Health or a Veterans' Administration hospital by a court after a hearing.



Section 13A-11-73 - Permit to carry pistol in vehicle or concealed on person - Required; possession of unloaded pistol in motor vehicle.

(a) Except on land under his or her control or in his or her own abode or his or her own fixed place of business, no person shall carry a pistol in any vehicle or concealed on or about his or her person without a permit issued under Section 13A-11-75(a)(1) or recognized under Section 13A-11-85.

(b) Except as otherwise prohibited by law, a person legally permitted to possess a pistol, but who does not possess a valid concealed weapon permit, may possess an unloaded pistol in his or her motor vehicle if the pistol is locked in a compartment or container that is in or affixed securely to the vehicle and out of reach of the driver and any passenger in the vehicle.



Section 13A-11-74 - License to carry pistol in vehicle or concealed on person - Exceptions.

The provisions of Section 13A-11-73 shall not apply to marshals, sheriffs, prison and jail wardens and their regularly employed deputies, policemen and other law enforcement officers of any state or political subdivision thereof, or to the members of the Army, Navy or Marine Corps of the United States or of the National Guard, or to the members of the National Guard organized reserves or state guard organizations when on duty or going to or from duty, or to the regularly enrolled members of any organization duly authorized to purchase or receive such weapons from the United States or from this state; provided, that such members are at or are going to or from their places of assembly or target practices, or to officers or employees of the United States duly authorized to carry a pistol, or to any person engaged in manufacturing, repairing or dealing in pistols, or the agent or representative of such person possessing, using, or carrying a pistol in the usual or ordinary course of such business, or to any common carrier, except taxicabs, licensed as a common carrier, or to any person permitted by law to possess a pistol while carrying it unloaded in a secure wrapper, from the place of purchase to his home or place of business, or to or from a place of repair or in moving from one place of abode or business to another.



Section 13A-11-75 - Permit to carry pistol in vehicle or concealed on person - Issuance; fee; revocation; release of information.

(a)(1)a. The sheriff of a county, upon the application of any person residing in that county, within 30 days from receipt of a complete application and accompanying fee, shall issue or renew a permit for such person to carry a pistol in a vehicle or concealed on or about his or her person within this state for one- to five-year increments, as requested by the person seeking the permit, from date of issue, unless the sheriff determines that the person is prohibited from the possession of a pistol or firearm pursuant to state or federal law, or has a reasonable suspicion that the person may use a weapon unlawfully or in such other manner that would endanger the person's self or others. In making such determination, the sheriff may consider whether the applicant:

1. Was found guilty but mentally ill in a criminal case.

2. Was found not guilty in a criminal case by reason of insanity or mental disease or defect.

3. Was declared incompetent to stand trial in a criminal case.

4. Asserted a defense in a criminal case of not guilty by reason of insanity or mental disease or defect.

5. Was found not guilty only by reason of lack of mental responsibility under the Uniform Code of Military Justice.

6. Required involuntary inpatient treatment in a psychiatric hospital or similar treatment facility.

7. Required involuntary outpatient treatment in a psychiatric hospital or similar treatment facility based on a finding that the person is an imminent danger to himself or herself or to others.

8. Required involuntary commitment to a psychiatric hospital or similar treatment facility for any reason, including drug use.

9. Is or was the subject of a prosecution or of a commitment or incompetency proceeding that could lead to a prohibition on the receipt or possession of a firearm under the laws of Alabama or the United States.

10. Falsified any portion of the permit application.

11. Caused justifiable concern for public safety.

b. The sheriff shall take into account how recent any consideration under paragraph a. is in relation to the date of the application. The sheriff shall provide a written statement of the reasons for a denial of a permit and the evidence upon which it is based must be disclosed to the applicant, unless disclosure would interfere with a criminal investigation.

c. Except as otherwise provided by the laws of this state, a permit issued under this subdivision is valid throughout the state, and a sheriff may not place conditions or requirements on the issuance of the permit or limit its scope or applicability.

(2)a. The sheriff may revoke a permit issued under subdivision (1) for any reason that could lead to a denial of a permit under that subdivision.

b. The sheriff shall provide a written statement of the reasons for the revocation and the evidence upon which it is based must be disclosed to the applicant, unless disclosure would interfere with a criminal investigation.

(3) A person who is denied a permit under subdivision (1), or a person whose permit is revoked under subdivision (2), within 30 days of notification of the denial or revocation, may appeal the denial or revocation to the district court of the county where the denial or revocation was issued. Upon a review of a denial under this subdivision, the sheriff shall have the burden of proving by clear and convincing evidence that the person is prohibited from possession of a pistol or other firearm pursuant to state or federal law or, based on any of the considerations enumerated in subsection (a)(1) that the person may use a weapon unlawfully or in such other manner as would endanger the person's self or others if granted a permit to carry a concealed weapon under this section.

(4) Within 30 days of receipt of the appeal, the district court shall review the appeal and issue a determination providing the reasons for the determination.

(5) If the district court issues a determination in favor of a person whose permit was denied or revoked, the person shall be issued a permit or the permit must be reinstated.

(6) Nothing in this section shall be construed to permit a sheriff to disregard any federal law or regulation pertaining to the purchase or possession of a firearm.

(b) Each permit shall be written or in an electronic or digital form to be prescribed by the Secretary of State in consultation with the Alabama Sheriff's Association, and shall bear the name, address, description, and signature of the permittee. The original hardcopy of the permit shall be delivered to the permittee, and a duplicate shall, within seven days, be sent by registered or certified mail to the Director of the Alabama State Law Enforcement Agency. The application and a copy shall be preserved for six years by the authority issuing the same. The sheriff may charge a fee as provided by local law for the issuance of the permit under subdivision (1) of subsection (a). The amount of the fee for a period of one year up to five years shall be the amount of the fee as prescribed by local law multiplied by the number of years of the permit requested by the applicant. The fee shall be paid into the county treasury unless otherwise provided by local law. Prior to issuance or renewal of a permit, the sheriff shall contact available local, state, and federal criminal history data banks, including the National Instant Criminal Background Check System, to determine whether possession of a firearm by an applicant would be a violation of state or federal law.

(c) For the convenience of the applicant, the sheriff may provide for application or renewal of a permit under subdivision (1) of subsection (a) through electronic means. The sheriff may also accept payment for a permit by debit or credit card or other consumer electronic payment method. Any transaction or banking fee charged for the electronic payment method shall be paid by the applicant.

(d) If a person who is not a United States citizen applies for a permit under this section, the sheriff shall conduct an Immigration Alien Query through U.S. Immigration and Customs Enforcement, or any successor agency, and the application form shall require information relating to the applicant's country of citizenship, place of birth, and any alien or admission number issued by U.S. Immigration and Customs Enforcement, or any successor agency. The sheriff shall review the results of these inquiries before making a determination of whether to issue a permit or renewal permit. A person who is unlawfully present in this state may not be issued a permit under this section.

(e) The name, address, signature, photograph, and any other personally identifying information collected from an applicant or permittee under this section shall be kept confidential, shall be exempt from disclosure under Section 36-12-40, and may only be used for law enforcement purposes except when a current permittee is charged in any state with a felony involving the use of a pistol. All other information on permits under this section, including information concerning the annual number of applicants, number of permits issued, number of permits denied or revoked, revenue from issuance of permits, and any other fiscal or statistical data otherwise, shall remain public writings subject to public disclosure. Except as provided above, the sheriff of a county shall redact the name, address, signature, photograph, and any other personally identifying information of a permit holder before releasing a copy of a permit for a non-law enforcement purpose. The sheriff may charge one dollar ($1) per copy of any redacted permit record requested other than when requested for law enforcement purposes. To knowingly publish or release to the public in any form any information or records related to the licensing process, or the current validity of any permit, except as authorized in this subsection or in response to a court order or subpoena, is a Class A misdemeanor.

(f) A concealed pistol permit issued under this section shall be valid for the carrying of a pistol in a motor vehicle or concealed on the permittee's person throughout the state, unless prohibited by this section.

(g) This section shall not be construed to limit or place any conditions upon a person's right to carry a pistol that is not in a motor vehicle or not concealed.

(h) If a person issued a pistol permit in this state establishes residence in another state, the pistol permit shall expire upon the establishment of residence in the other state.



Section 13A-11-75.1 - Pistol permit for retired military personnel.

THIS SECTION WAS AMENDED BY ACT 2016-453 IN THE 2016 FIRST SPECIAL SESSION, EFFECTIVE AUGUST 30, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The words retired military veteran as used in this section, unless the context clearly requires a different meaning, means only those persons who are retirees from active duty in the Army, or the Navy, or the Marine Corps, or the Air Force, or the Coast Guard of the United States or any reserve or National Guard component thereof.

(b) Any retired military veteran who meets the conditions for issuance of a pistol permit pursuant to Section 13A-11-75 shall be eligible to obtain the pistol permit without paying a fee for the permit. Upon approval of the pistol permit application, the pistol permit shall be issued by the sheriff of the county in which the veteran resides upon presentation by the retired military veteran of the United States government issued Veteran Identification Card or a DD-214 Proof of Military Service form and sufficient proof that the person is a military retiree. The retired military veteran shall apply for renewal as required by law, but shall be eligible to obtain renewed pistol permits without paying a fee as long as he or she meets the conditions for renewal of the permit.

(c) In the event a retired veteran, to whom a pistol permit has been issued pursuant to subsection (b), is suspected of or is charged with any crime, then the sheriff of the county in which the retired veteran resides may revoke the pistol permit. The sheriff shall notify the retired veteran in writing and by registered mail that his or her pistol permit is revoked. The sheriff shall state the reasons for the revocation and order the retiree to return his or her pistol permit to that sheriff within 30 days. Should the retired veteran refuse to return the pistol permit within the 30-day limit and continue to carry the handgun, he or she shall be guilty of carrying a weapon without a license or carrying a concealed weapon, whichever might be the case.



Section 13A-11-76 - Delivery to minors, habitual drunkards, etc.

(a) Except as provided in subsection (b), no person shall deliver a pistol to any person who he or she has reasonable cause to believe is a minor, except under the circumstances provided in Section 13A-11-72, a drug addict, or an habitual drunkard, has been convicted in this state or elsewhere of committing or attempting to commit a crime of violence, misdemeanor offense of domestic violence, a violent offense as listed in Section 12-25-32(15), or anyone who is subject to a valid protection order for domestic abuse, or anyone of unsound mind.

(b) A person may deliver a pistol to a person otherwise prohibited from receiving a pistol under subsection (a), if the person has had his or her firearm rights restored by operation of law or legal process.

(c) For the purposes of this section, the terms "convicted," "misdemeanor offense of domestic violence," "valid protection order," and "unsound mind" shall have the same meanings as provided in Section 13A-11-72.



Section 13A-11-77 - Sales regulated; application for purchase.

Repealed by Act 2000-762, §2, 2000 Regular Session, effective August 1, 2000.



Section 13A-11-78 - Dealers' licenses - Required.

No retail dealer shall sell or otherwise transfer, or expose for sale or transfer, or have in his possession with intent to sell, or otherwise transfer, any pistol without being licensed as hereinafter provided.



Section 13A-11-79 - Dealers' licenses - Issuance; conditions; display; fees.

(a) The duly constituted licensing authorities of any city, town or political subdivision of this state may grant licenses in forms prescribed by the secretary of state, effective for not more than one year from date of issue, permitting the licensee to sell pistols at retail within this state subject to the following conditions, for breach of any of which the license shall be forfeited and the licensee subject to punishment as provided in this division. The business shall be carried on only in the building designated in the license. The license or a copy thereof, certified by the issuing authority, shall be displayed on the premises where it can easily be read. The fee for issuing the license shall be $.50, which fee shall be paid into the State Treasury.

(b) All records of pistol, revolver, or maxim silencer sales that are maintained or in the custody of dealers, the chief of police, the sheriff, or the Secretary of State pursuant to this section or Section 40-12-143, including any records or databases compiled as a result of or based on the records or information so maintained or received, shall be permanently removed and destroyed without reproduction of the removed documents no later than February 28, 2016. This section does not apply to any record necessary for an active investigation or ongoing prosecution.



Section 13A-11-80 - Loans secured by deposit, etc., of pistol prohibited; certain transfers prohibited.

No person shall make any loan secured by a mortgage, deposit or pledge of a pistol contrary to this division, nor shall any person lend or give a pistol to another or otherwise deliver a pistol contrary to the provisions of this division.



Section 13A-11-81 - False information in applications for licenses, purchases, etc.

No person shall, in purchasing or otherwise securing delivery of a pistol or in applying for a license to carry the same, give false information or offer false evidence of his identity.



Section 13A-11-83 - Antique pistols.

This division shall not apply to the purchase, possession or sale of pistols as curiosities or ornaments or to the transportation of such pistols unloaded and in a bag, box or securely wrapped package, but not concealed on the person.



Section 13A-11-84 - Penalties; seizure and disposition of pistols involved in violations of certain sections.

(a) Every violation of subsection (a) of Section 13A-11-72 or Section 13A-11-81 shall be a Class C felony. Every violation of subsection (b) of Section 13A-11-72 or Sections 13A-11-73, 13A-11-74, 13A-11-76, and 13A-11-77 through 13A-11-80 shall be a Class A misdemeanor. The punishment for violating Section 13A-11-78 or 13A-11-79 may include revocation of license.

(b) It shall be the duty of any sheriff, policeman, or other peace officer of the State of Alabama, arresting any person charged with violating Sections 13A-11-71 through 13A-11-73, or any one or more of those sections, to seize the pistol or pistols in the possession or under the control of the person or persons charged with violating the section or sections, and to deliver the pistol or pistols to one of the following named persons: if a municipal officer makes the arrest, to the city clerk or custodian of stolen property of the municipality employing the arresting officer; if a county, state, or other peace officer makes the arrest, to the sheriff of the county in which the arrest is made. The person receiving the pistol or pistols from the arresting officer shall keep it in a safe place in as good condition as received until disposed of as hereinafter provided. Within five days after the final conviction of any person arrested for violating any of the above-numbered sections, the person receiving possession of the pistol or pistols, seized as provided in this section, shall report the seizure and detention of the pistol or pistols to the district attorney within the county where the pistol or pistols are seized, giving a full description thereof, the number, make and model thereof, the name of the person in whose possession it was found when seized, the person making claim to same or any interest therein, if the name can be ascertained or is known, and the date of the seizure. Upon receipt of the report from the person receiving possession of the pistol or pistols, it shall be the duty of the district attorney within the county wherein the pistol or pistols were seized to forthwith file a complaint in the circuit court of the proper county, praying that the seized pistol or pistols be declared contraband, be forfeited to the state and be destroyed. Any person, firm or corporation or association of persons in whose possession the pistol or pistols may be seized or who claim to own the same or any interest therein shall be made a party defendant to the complaint, and thereupon the matter shall proceed and be determined in the circuit court of the proper county in the same form and manner, as near as may be, as in the forfeiture and destruction of gaming devices, except as otherwise provided. When any judgment of condemnation and forfeiture is made in any case filed under this section, the judge making the judgment shall direct the destruction of the pistol or pistols by the person receiving possession of the pistol or pistols from the arresting officer in the presence of the clerk or register of the court, unless the judge is of the opinion that the nondestruction thereof is necessary or proper in the ends of justice, in which event and upon recommendation of the district attorney, the judge shall award the pistol or pistols to the sheriff of the county or to the chief of police of the municipality to be used exclusively by the sheriff or the chief of police in the enforcement of law, and the sheriff of the county and the chiefs of police of the municipalities shall keep a permanent record of all pistols awarded to them as provided for in this section, to be accounted for as other public property, and the order, in the event that no appeal is taken within 15 days from the rendition thereof, shall be carried out and executed before the expiration of 20 days from the date of the judgment. The court may direct in the judgment that the costs of the proceedings be paid by the person in whose possession the pistol or pistols were found when seized, or by any party or parties who claim to own the pistol or pistols, or any interest therein, and who contested the condemnation and forfeiture thereof.



Section 13A-11-85 - Reciprocity for licenses issued in other states.

(a) A person licensed to carry a handgun in any state shall be authorized to carry a handgun in this state. This section shall apply to a license holder from another state only while the license holder is not a resident of this state. A license holder from another state shall carry the handgun in compliance with the laws of this state.

(b) The Attorney General is authorized to enter into reciprocal agreements with other states for the mutual recognition of licenses to carry handguns and shall periodically publish a list of states which recognize licenses issued pursuant to Section 13A-11-75.






Division 3 - Firearms in Place of Employment.

Section 13A-11-90 - Restrictions on firemarms by employers.

(a) Except as provided in subdivision (b), a public or private employer may restrict or prohibit its employees, including those with a permit issued or recognized under Section 13A-11-75, from carrying firearms while on the employer's property or while engaged in the duties of the person's employment.

(b) A public or private employer may not restrict or prohibit the transportation or storage of a lawfully possessed firearm or ammunition in an employee’s privately owned motor vehicle while parked or operated in a public or private parking area if the employee satisfies all of the following:

(1) The employee either:

a. Has a valid concealed weapon permit; or

b. If the weapon is any firearm legal for use for hunting in Alabama other than a pistol:

i. The employee possesses a valid Alabama hunting license;

ii. The weapon is unloaded at all times on the property;

iii. It is during a season in which hunting is permitted by Alabama law or regulation;

iv. The employee has never been convicted of any crime of violence as that term is defined in Section 13A-11-70, nor of any crime set forth in Chapter 6 of Title 13A, nor is subject to a Domestic Violence Order, as that term is defined in Section 13A-6-141;

v. The employee does not meet any of the factors set forth in Section 13A-11-75(a)(1)a.1-8; and

vi. The employee has no documented prior workplace incidents involving the threat of physical injury or which resulted in physical injury.

(2) The motor vehicle is operated or parked in a location where it is otherwise permitted to be.

(3) The firearm is either of the following:

a. In a motor vehicle attended by the employee, kept from ordinary observation within the person's motor vehicle.

b. In a motor vehicle unattended by the employee, kept from ordinary observation and locked within a compartment, container, or in the interior of the person’s privately owned motor vehicle or in a compartment or container securely affixed to the motor vehicle.

(c) If an employer believes that an employee presents a risk of harm to himself/herself or to others, the employer may inquire as to whether the employee possesses a firearm in his or her private motor vehicle. If the employee does possess a firearm in his or her private motor vehicle on the property of the employer, the employer may make any inquiry necessary to establish that the employee is in compliance with subsection (b).

(1) If the employee is not in compliance with subsection (b), the employer may take adverse employment action against the employee, in the discretion of the employer.

(2) If the employee has been in compliance with subsection (b) at all times, the employer may not take adverse employment action against the employee based solely on the presence of the firearm.

(d) If an employer discovers by other means that an employee is transporting or storing a firearm in his or her private motor vehicle, the employer may not take any adverse employment action against the employee based solely on the possession of that firearm if the employee has complied with the requirements in subsection (b).

(e) Nothing in this section shall prohibit an employer from reporting to law enforcement a complaint based upon information and belief that there is credible evidence of any of the following:

(1) That the employee's motor vehicle contains:

a. A firearm prohibited by state or federal law.

b. Stolen property or a prohibited or illegal item other than a firearm.

(2) A threat made by an employee to cause bodily harm to themselves or others.

(f) If law enforcement officers, pursuant to a valid search warrant or valid warrantless search based upon probable cause, exigent circumstances, or other lawful exception to the search warrant requirement, discover a firearm prohibited by state or federal law, stolen property, or a prohibited or illegal item other than a firearm, the employer may take adverse employment action against the employee.

(g) However, if the employee has fully complied with the requirements of subsection (b) and does not possess a firearm prohibited by state or federal law, that employee is entitled to recovery as specified in this subsection for any adverse employment action against the employee. If demand for the recovery has not been satisfied within 45 calendar days, the employee may file a civil action in the appropriate court of this state against the public or private employer. A plaintiff is entitled to seek an award of all of the following:

(1) Compensation, if applicable, for lost wages or benefits.

(2) Compensation, if applicable, for other lost remuneration caused by the termination, demotion, or other adverse action.

(h) The license requirements set forth in sections (b)(1)a. and (b)(1)b.i. are for the purposes of this section only in order to determine whether an employee may transport or store a lawfully possessed firearm or ammunition in an employee’s privately owned motor vehicle while parked or operated in a public or private parking area owned by the employer and shall not be construed to otherwise expand the requirements for the lawful possession of a firearm. These requirements shall not be interpreted to mean that the laws of the State of Alabama create any new connection between the possession of a hunting license and the right of a citizen to keep and bear arms.

(i) Prohibitions regarding the carrying of a firearm under this section shall not apply to law enforcement officers engaged in the lawful execution of their official duties.

(j) Nothing in this section shall be construed to authorize the transportation, carrying, storing, or possession of a firearm or ammunition where prohibited by federal law.



Section 13A-11-91 - Liability of employers, etc., for damages resulting from presence of firearms.

(a) Except as provided in subsection (g) of Section 13A-11-90, an employer and the owner and/or lawful possessor of the property on which the employer is situated shall be absolutely immune from any claim, cause of action or lawsuit that may be brought by any person seeking any form of damages that are alleged to arise, directly or indirectly, as a result of any firearm brought onto the property of the employer, owner, or lawful possessor by an employee, including a firearm that is transported in an employee's privately owned motor vehicle.

(b) The presence of a firearm or ammunition on an employer’s property under the authority of Act 2013-283 does not, by itself, constitute the failure by the employer to provide a safe workplace.

(c) For the purposes of Act 2013-283, a public or private employer, or the employer’s principal, officer, director, employee, or agent, does not have a duty:

(1) To patrol, inspect, or secure:

a. Any parking lot, parking garage, or other parking area the employer provides for employees; or

b. Any privately owned motor vehicle located in a parking lot, parking garage, or other parking area the employer provides for employees; or

(2) To investigate, confirm, or determine an employee’s compliance with laws related to the ownership or possession of a firearm or ammunition or the transportation and storage of a firearm or ammunition.

(d) Nothing in this section shall be construed to provide immunity from liability to an employer, business entity, or property owner for his or her own affirmative wrongful acts that cause harm, damage, or injury to another.

(e) The denial by a court of a Motion to Dismiss based on immunity grounds shall be appealable in the same manner as a final order to the appellate court which would otherwise have jurisdiction over the appeal from a final order of the action. Such appeal may only be filed within 42 days of the order denying the Motion to Dismiss. The filing of such appeal, the failure to file an appeal, or the affirmance of the denial of the Motion to Dismiss shall in no way affect the right of the defendant, after entry of judgment, to appeal the denial of immunity. During the pendency of such appeal, the action in the trial court shall be stayed in all respects.

(f) Nothing in Act 2013-283 is intended to expand or limit the rights an employer or employee currently has under Chapter 5 of Title 25.









Article 5 - Offenses Affecting Businesses, Occupations, and Professions.

Section 13A-11-120 - Commercial bribery.

(a) A person commits the crime of commercial bribery if he:

(1) Confers, or agrees or offers to confer, any benefit upon any employee or agent without the consent of the latter's employer or principal, with intent to improperly influence his conduct in relation to his employer's or principal's affairs; or

(2) Confers, or agrees or offers to confer, any benefit upon any fiduciary without the consent of the latter's beneficiary, with intent to improperly influence him to act or conduct himself contrary to his fiduciary obligation.

(b) Commercial bribery is a Class A misdemeanor.



Section 13A-11-121 - Receiving commercial bribe.

(a) A person commits the crime of receiving a commercial bribe if:

(1) As an employee or agent, and without the consent of his employer or principal, he solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that the benefit will improperly influence his conduct in relation to his employer's or principal's affairs; or

(2) As a hiring agent or an official or employee in charge of employment, he solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that someone shall be hired, retained in employment or discharged or suspended from employment; or

(3) As a fiduciary, and without the consent of his beneficiary, he solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that the benefit will improperly influence his conduct in his fiduciary capacity.

(b) Subdivision (a)(2) of this section does not apply to any person conducting a private employment agency licensed and operating under the laws of Alabama.

(c) Receiving a commercial bribe is a Class A misdemeanor.



Section 13A-11-122 - Conspiracy, combination, or agreement to interfere with or hinder business.

Two or more persons who, without a just cause or legal excuse for so doing, enter into any combination, conspiracy, agreement, arrangement or understanding for the purpose of hindering, delaying or preventing any other persons, firms, corporation or association of persons from carrying on any lawful business shall be guilty of a misdemeanor.



Section 13A-11-123 - Maintaining blacklist.

Any person, firm, corporation or association of persons who maintains what is commonly called a blacklist or notifies any other person, firm, corporation or association that any person has been blacklisted by such person, firm, corporation or association or who uses any other similar means to prevent any person from receiving employment from whomsoever he desires to be employed by shall be guilty of a misdemeanor.



Section 13A-11-124 - Making false statements to obtain workers' compensation benefits.

Any person who makes or causes to be made any knowingly false or fraudulent material statement or material representation for the purpose of obtaining compensation, as defined in Section 25-5-1(1), as amended, for himself or herself or any other person is guilty of a Class C felony.






Article 6 - Offenses Relating to Sports.

Section 13A-11-140 - Definitions.

The following definitions apply to Sections 13A-11-140 through 13A-11-143:

(1) SPORTS CONTEST. Any professional or amateur sport, athletic game or contest, or race or contest involving machines, persons or animals, viewed by the public, and for which admission is charged.

(2) SPORTS PARTICIPANT. Any person who participates or expects to participate in a sports contest as a player, contestant or member of a team, or as a coach, manager, trainer or other person directly associated with a player, contestant or team.

(3) SPORTS OFFICIAL. Any person who acts or expects to act in a sports contest as an umpire, referee or judge, or otherwise to officiate at a sports contest.



Section 13A-11-141 - Sports bribery generally.

(a) A person commits the crime of sports bribery if he:

(1) Confers, or offers or agrees to confer any benefit upon a sports participant with intent to influence him not to give his best efforts in a sports contest; or

(2) Confers, or offers or agrees to confer any benefit upon a sports official in return for an agreement from him to perform his duties improperly.

(b) Sports bribery is a Class A misdemeanor.



Section 13A-11-142 - Receiving sports bribe.

(a) A person commits the crime of receiving a sports bribe if:

(1) Being a sports participant, he solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that he will thereby be influenced not to give his best efforts in a sports contest; or

(2) Being a sports official, he solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that he will perform his duties improperly.

(b) Receiving a sports bribe is a Class A misdemeanor.



Section 13A-11-143 - Tampering with sports contest.

(a) A person commits the crime of tampering with a sports contest if, with intent to influence the outcome of a sports contest, he:

(1) Tampers with any sports participant or sports official, or with any animal, equipment or other thing involved in the conduct or operation of a sports contest, in a manner contrary to the rules and usages purporting to govern the sports contest in question; or

(2) Substitutes a sports participant, animal, equipment or other thing involved in the conduct or operation of a sports contest, for the genuine person, animal or thing.

(b) Tampering with a sports contest is a Class A misdemeanor.



Section 13A-11-144 - Harassment, etc., of sports official.

(a) For purposes of this section, a "sports official" is a person at a sports event who enforces the rules of the event, such as an umpire or referee, or a person who supervises the participants, such as a coach. A "sports event" includes any interscholastic or intramural athletic activity in a primary, middle, junior high, or high school, college, or university, any organized athletic activity sponsored by a community, business, or nonprofit organization, any athletic activity that is a professional or semiprofessional event, and any other organized athletic activity in the state.

(b) A person commits the crime of harassment of a sports official if he or she commits the crime of harassment as provided for by Section 13A-11-8, and the victim is a sports official performing official duties and the harassment is a result of the official performing his or her official duties. Harassment of a sports official is a Class B misdemeanor.

(c) A person commits the crime of menacing a sports official if he or she commits the crime of menacing as provided for by Section 13A-6-23, and the victim is a sports official performing official duties and the menacing is a result of the official performing his or her official duties. Menacing a sports official is a Class A misdemeanor.

(d) A person commits the crime of assault of a sports official in the third degree if he or she commits the crime of assault in the third degree as provided for by Section 13A-6-22, and the victim is a sports official performing official duties and the assault is a result of the official performing his or her official duties. Assault of a sports official in the third degree is a Class C felony.

(e) A person commits the crime of assault of a sports official in the second degree if he or she commits the crime of assault in the second degree as provided for by Section 13A-6-21, and the victim is a sports official performing official duties and the assault is a result of the official performing his or her official duties. Assault of a sports official in the second degree is a Class B felony.

(f) A person commits the crime of assault of a sports official in the first degree if he or she commits the crime of assault in the first degree as provided for by Section 13A-6-20, and the victim is a sports official performing official duties and the assault is a result of the official performing his or her official duties. Assault of a sports official in the first degree is a Class A felony.






Article 6A - Offenses Against Animal Research and Animal Production Facilities.

Section 13A-11-150 - Legislative findings and determinations.

The Legislature has found and determined that there has been an increasing number of illegal acts committed against animal research and production facilities involving injury to humans or animals, criminal trespass, and damage to property. These acts not only abridge the property rights of the owner of the facility, they also damage the public interest by jeopardizing crucial scientific, biomedical, or agricultural research or production. These actions can also threaten the public safety by exposing communities to serious public health concerns and may substantially disrupt or damage research.

Therefore, it is in the interest of the people of the State of Alabama to protect the welfare of humans and animals as well as productive use of public funds to prohibit unauthorized possession, alteration, or destruction of agricultural, educational, or research records, equipment, and animals.



Section 13A-11-151 - Short title.

This article may be known and cited as the "Farm Animal, Crop, and Research Facilities Protection Act."



Section 13A-11-152 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) ANIMAL. Every living creature, domestic or wild, with the exception of man and animals used for illegal gaming purposes.

(2) ANIMAL OR CROP FACILITY. Any facility engaging in scientific research, education, or agricultural production of or involving the use of animals or crops including any organization with the primary purpose of representing livestock or crop production or processing; any organization with a primary purpose of promoting or marketing livestock or crops; any organization with a primary purpose of promoting or marketing livestock or crop products or materials; any person licensed to practice veterinary medicine; any person licensed to apply chemical applications not limited to pesticides, insecticides, rodenticides, or herbicides; any organization with a primary purpose of representing any of the above; the owner, operator, and employees of any animal or crop facility; and any vehicle, building, greenhouse, structure, laboratory, pasture, field, paddock, pond, impoundment, or premises where animals or crops are located.

(3) COMMISSIONER. The Commissioner of Agriculture and Industries for the State of Alabama.

(4) CROPS. Any shrub, vine, tree, seedling, shoot, slip, or other plant undergoing experimentation or otherwise capable of producing food, fiber, lawful or legal medicines, nursery stock, floral products, or aesthetic beauty.

(5) PERSON. A human being, and where appropriate, a public or private corporation, an unincorporated corporation, a partnership, a government or a governmental instrumentality, or a private organization, association, coalition, federation, and its officers or spokespersons.



Section 13A-11-153 - Prohibited acts.

It shall be unlawful for any person to do any of the following:

(1) Intentionally release, steal, destroy, demolish, obliterate, or otherwise cause loss of any animal or crop from an animal or crop facility without the consent of the owner.

(2) Damage, vandalize, or steal any property on or from an animal or crop facility.

(3) Obtain access to an animal or crop facility by false pretenses for the purpose of performing acts not authorized by that facility.

(4) Break and enter into any animal or crop facility with the intent to destroy, alter, duplicate, or obtain unauthorized possession of records, data, materials, equipment, animals, or crops.

(5) Knowingly obtain control by theft or deception that is unauthorized, or to exert control that is unauthorized over any records, data, materials, equipment, animals, or crops of any animal or crop facility for the purpose of depriving the rightful owner or facility of records, materials, data, equipment, animals, or crops.

(6) Possess or use records, materials, data, equipment, crops, or animals in any way to copy or reproduce records or data of an animal or crop facility knowing or reasonably believing that the records, materials, data, equipment, crops, or animals have been obtained by theft or deception, or without authorization of the rightful owners or administrators of the animal or crop facility.

(7) Enter or remain on an animal or crop facility with the intent to commit an act prohibited under this section.



Section 13A-11-154 - Violations.

Any person who violates Section 13A-11-153 shall be guilty of a Class C felony if the loss is two hundred fifty dollars ($250) or more. Any person who violates Section 13A-11-153 shall be guilty of a Class A misdemeanor if the loss is less than two hundred fifty dollars ($250).



Section 13A-11-155 - Restitution.

Any person convicted of a violation of this article shall also be required by the court to make restitution of two times the value of the animal or crop damaged, destroyed, or lost to the owner or operator of the animal or crop facility for any reasonable costs of replacing materials, data, equipment, animals, crops, and records that may have been damaged, destroyed, lost, or cannot be returned, and reasonable cost of repeating any experimentation that may have been interrupted or invalidated as a result of any violation of this article.



Section 13A-11-156 - Additional remedies.

Notwithstanding any remedy available at law, any owner or operator of an animal or crop facility may apply to the circuit court of the county where the animal or crop facility is located for a temporary restraining order and an injunction to restrain any person, organization, or association from committing any violation of this article.



Section 13A-11-157 - Enforcement.

For purposes of enforcing this article, the commissioner may do all of the following:

(1) Investigate any offense under this article.

(2) Seek the assistance of any law enforcement agency of the United States, the state, or any local government in the conduct of any investigations.

(3) Coordinate any investigation, to the maximum extent practicable, with the investigations of any law enforcement agency of the United States, the state, or any local government.



Section 13A-11-158 - Construction.

This article shall not be construed to repeal any other criminal law except as expressly provided in this article. Whenever conduct prescribed by any provision of this article is also prescribed by any other provision of law, the provision which carries the more serious penalty shall apply.






Article 7 - Offenses Relating to Libel and Defamation.

Section 13A-11-160 - Libel tending to provoke breach of peace.

Any person who publishes a libel of another which may tend to provoke a breach of the peace shall be punished, on conviction, by fine and imprisonment in the county jail, or hard labor for the county; the fine not to exceed in any case $500.00 and the imprisonment or hard labor not to exceed six months.



Section 13A-11-161 - Publication of certain documents considered privileged.

The publication of a fair and impartial report of the return of any indictment, the issuance of any warrant, the arrest of any person for any cause or the filing of any affidavit, pleading or other document in any criminal or civil proceeding in any court, or of a fair and impartial report of the contents thereof, or of any charge of crime made to any judicial officer or body, or of any report of any grand jury, or of any investigation made by any legislative committee, or other public body or officer, shall be privileged, unless it be proved that the same was published with actual malice, or that the defendant has refused or neglected to publish in the same manner in which the publication complained of appeared, a reasonable explanation or contradiction thereof by the plaintiff, or that the publisher has refused upon the written request of the plaintiff to publish the subsequent determination of such suit, action or investigation.



Section 13A-11-162 - Indictment for libel.

An indictment for a libel need not set forth any extrinsic facts for the purpose of showing the application to the party libeled of the defamatory matter on which the indictment is founded; it is sufficient to state generally that the same was published concerning him, and the fact that it was so published must be proved on the trial.



Section 13A-11-163 - Defamation.

Any person who, with knowledge that a statement is false or with reckless disregard of whether the statement is false or not, publishes or otherwise disseminates any accusation against a private citizen, not currently holding or running for public office, which falsely and maliciously imports the commission by such person of a felony or any other indictable offense involving moral turpitude shall be guilty of a Class B misdemeanor.



Section 13A-11-164 - Refusal to testify by printer of libel or defamation.

The printer or proprietor of any newspaper, handbill, advertisement or libel, the publication of which is punishable under this article, who refuses, when summoned, to appear and testify before either the grand or petit jury respecting the publication of such newspaper, handbill, advertisement or libel (not having a good excuse, to be determined by the court), is guilty of a contempt and also of a misdemeanor, and, on conviction of such misdemeanor, shall be fined not less than $20.00 nor more than $300.00 and may also be imprisoned in the county jail, or sentenced to hard labor for the county for not more than six months.






Article 8 - Registration of Felons.

Section 13A-11-180 - "Resides" or "residing" defined.

The words "resides" or "residing," as used in this article, shall mean any person who remains within any county in the state for a period of more than 24 hours and maintains or uses sleeping quarters anywhere within the county.



Section 13A-11-181 - Person convicted more than twice of felony to register with sheriff of county of residence.

It shall be the duty of any person who has been convicted more than twice of a felony under the laws of any state or the United States, who has not been restored to his civil rights by competent legal authority, and who resides within any county in the State of Alabama, to register within 24 hours after his arrival in the county, in a book of registration to be kept at the county courthouse, under the supervision of the county sheriff. Such person shall make a sworn statement upon blanks to be furnished by the sheriff, stating each offense for which he has been convicted, the time and place of conviction and his address while residing in the county.



Section 13A-11-182 - Registration card.

Upon registration and the filing of the affidavit, as provided in Section 13A-11-181, the sheriff or one of his deputies shall give to such person a registration card, showing the name of such person, his address in the county and the date of registration. Such card shall be signed by the sheriff or one of his deputies. It shall be unlawful for anyone who is required to register under the provisions of this article to be within any county in the state without having in his immediate possession a registration card as provided herein. It shall be the duty of such person to carry the card with him at all times while he is within the county and to exhibit the same to any officer of a municipality, a county or the state upon request.



Section 13A-11-183 - Notice of change of address or place of residence.

It shall be the duty of any person who has registered pursuant to this article and who changes his address or place of residence in the county, to inform the sheriff of such change within 24 hours after the same has been made, which shall be noted in the aforesaid book of registration and also on the registration card.



Section 13A-11-184 - Certain persons exempt.

The provisions of this article shall not apply to any person residing in any county in the state on September 12, 1966, who has not been convicted of or served time for a felony within the five years next preceding such date.



Section 13A-11-185 - Access to registration book.

No person except the sheriff and the deputy sheriffs of the county shall have access to or be permitted to examine the registration book or the sworn statement provided for in this article.



Section 13A-11-186 - Penalties for violation of article.

It shall be unlawful for any person subject to the provisions of this article to fail or refuse to comply with any of the provisions hereof within the time prescribed. Any person violating any provision of this article shall be subject to a fine of not less than $10.00 nor more than $50.00 for each day of violation, or imprisonment in the county jail not less than 10 nor more than 30 days for each day of violation, or both such fine and imprisonment.






Article 9 - Registration of Sex Offenders.

Section 13A-11-200 - Reporting and registration requirements.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 13A-11-201 - Sheriff to maintain register and supply information.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 13A-11-202 - Department of Public Safety to maintain register; disclosure of information.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 13A-11-203 - Penalty for violations of article.

Repealed by Act 2005-301, 1st Sp. Sess., §3, effective October 1, 2005.



Section 13A-11-204 - Residential limitations on criminal sex offenders in Class 1 municipalities.

(a) This section shall only apply in a Class 1 municipality.

(b) No adult or unrelated juvenile criminal sex offender shall establish a residence or other living accommodation in a residence where another criminal sex offender resides whose name appears on the Jefferson County Sheriff's official published sex offender list.

(c) The owner or lessee of the property who knowingly, willingly, or intentionally permits a violation of subsection (b) shall be fined five thousand dollars ($5,000) for each violation and those fees, once collected, will be distributed to the Birmingham Police Department Sex Offender Unit.

(d) The owner or lessee of the property shall not be in violation of subsection (b) if the sex offender is the spouse or child of the owner or lessee or if the spouse or child is the owner or lessee of the property.

(e) The owner is not in violation where the application for a lease or the lease itself provides a signed statement by the lessee that the lessee is not a convicted sex offender.






Article 10 - Miscellaneous Offenses Relating to Public Safety.

Section 13A-11-220 - Creating a hazard.

(a) A person commits the crime of creating a hazard if:

(1) Having discarded, in any place accessible to children, a container having a compartment of more than one and one half cubic feet capacity and a door or lid that locks or fastens automatically when closed and cannot easily be opened from the inside, he fails to remove the door, lid or locking or fastening device; or

(2) Being the owner or otherwise having possession of land upon which there is an abandoned well, cistern or cesspool of a depth of four feet or more and a top width of 12 inches or more, he fails to fill, cover or fence it with a suitable protective construction.

(b) Creating a hazard is a Class B misdemeanor.



Section 13A-11-221 - Hindering transportation of commodities.

(a) A person commits the crime of hindering transportation of commodities if, intentionally and without lawful authority, he forcibly stops or hinders the operation of any vehicle transporting farm or commercial products within the state for the purpose of delaying the transportation or interfering with the loading or unloading of farm or commercial products.

(b) Hindering transportation of commodities is a Class B misdemeanor.



Section 13A-11-222 - Unlawfully refusing to yield party line.

Repealed by Act 2015-70 effective April 21, 2015.



Section 13A-11-223 - Falsely requesting use of party line for emergency.

Repealed by Act 2015-70 effective April 21, 2015.



Section 13A-11-224 - Storing gunpowder, etc., in city or town.

Any person who keeps on hand, at any one time, within the limits of any incorporated city or town, for sale or for use, more than 50 pounds of gunpowder or other explosives shall, on conviction, be fined not less than $100.00.



Section 13A-11-225 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) As used in this section, the following words have the following meanings:

(1) PUBLIC GATHERING. The presence of more than 500 members of the public in an outdoor place for the purpose of attending a sporting contest, auto race, concert, festival, political rally, parade, or similar event.

(2) SKY LANTERN. An unmanned self-contained free-floating luminary device requiring an open flame underneath, such as a candle, for propulsion.

(b) It is unlawful to release a sky lantern within 500 yards of a public gathering.

(c) A violation of this section is a criminal violation punishable pursuant to Section 13A-5-12.






Article 10A - Service Dogs.

Section 13A-11-230 - Purpose.

It is the policy of this state to recognize the special role and value of service dogs, not only in the lives of those persons who use them but also in society at large, and to encourage the use of service dogs by persons with disabilities and to recognize that those persons have a right to use service dogs without any interference with or injury to the service dog.



Section 13A-11-231 - Definitions.

For the purposes of this article, the following terms have the following meanings:

(1) HARASS. To engage in any conduct directed toward a service dog or handler that is likely to impede or interfere with the performance of a service dog in its duties or places the health and safety of the service dog or its handler in jeopardy. Such conduct includes actions which distract, obstruct, or intimidate the service dog, such as taunting, teasing, or striking.

(2) INJURY. Physical or emotional injury to the service dog.

(3) NOTICE. An actual verbal or other communication warning that the behavior of the person or the dog of the person is harassing toward the performance of a service dog in its duty or endangering the health and safety of the service dog.

(4) SERVICE DOG. A dog that has been individually trained for the purpose of assisting or accommodating a physician-diagnosed physical or mental disability or medical condition of a person as that term is used in the federal Americans with Disabilities Act. Service dogs include, but are not limited to, guide or leader dogs for persons who are blind; dogs that assist persons with physical disabilities by providing balance support, pulling a wheelchair, or performing other tasks; dogs that provide hearing assistance by alerting individuals who are deaf to specific sounds; and dogs who alert persons to an impending potential medical crisis. The term includes a therapy dog.

(5) THERAPY DOG. A trained emotional support dog that has been tested and registered by a nonprofit national therapy dog organization that sets standards and requirements for the health, welfare, task work, and oversight of therapy dogs and their handlers. The term therapy dog includes a dog trained to visit and provide emotional support to children, the sick and disabled, the aged, and victims in the court system. A registered therapy dog is trained for public access in facilities including, but not limited to, libraries, nursing homes, hospitals, schools, hospice, courthouse facilities, funeral homes, disaster areas, and homes where visits are needed to aid in health care and emotional support. A registered therapy dog is covered under this article from the time the dog leaves its home until the time it returns while in the performance of its duties as defined herein. The handler of a registered therapy dog shall be a member in good standing of a national therapy dog organization and be clearly identified with an organization and have authorized credentials.

(6) VALUE. The value of the service dog to the service dog user as demonstrated by any of the following elements:

a. Cost of the service dog.

b. Replacement and training or retraining expenses for the service dog and the user.

c. Veterinary and other medical and boarding expenses for the service dog during a period of treatment for injury.

d. Lost wages or income incurred by the service dog user during any period the user is without the services of the service dog.

e. Any additional expenses incurred by the service dog user directly because of the loss of the use of the service dog.



Section 13A-11-232 - Harassment of service dog.

(a) It is unlawful for a person who has received notice that his or her behavior is harassing to a dog the person knows or has reason to believe is a service dog to continue that behavior with malice or reckless disregard.

(b) It is unlawful for a person with reckless disregard to allow his or her dog that is not contained by a fence, a leash, or other containment system to harass a service dog.

(c) A person who violates subsection (a) or (b) is guilty of a Class C misdemeanor.



Section 13A-11-233 - Causing injury to service dog.

(a) It is unlawful for any person without legal justification or authority to cause injury to a service dog, or to allow his or her dog to cause injury to a service dog.

(b) A person who violates subsection (a) with reckless disregard is guilty of a Class B misdemeanor.

(c) A person who intentionally or willfully violates subsection (a) is guilty of a Class A misdemeanor.



Section 13A-11-234 - Causing death to service dog; causing injury resulting in disability to service dog.

(a) It is unlawful for any person without legal justification or authority to cause the death of a service dog or cause an injury resulting in disability to the service dog such that it is no longer able to function in that role, or for that person to allow his or her dog to cause the same.

(b) A person who violates subsection (a) with reckless disregard is guilty of a Class A misdemeanor.

(c) A person who intentionally or willfully violates subsection (a) is guilty of a Class A misdemeanor.



Section 13A-11-235 - Restitution; remedies.

(a) A person convicted of a violation of this article shall be ordered to make full restitution for damages, including incidental and consequential expenses, incurred by the service dog and its user, which arise out of or are related to the violation.

(b) Restitution for a conviction under this article includes, but is not limited to, any of the following:

(1) The medical expenses of the service dog and its user, and the value of the service dog to its user for the period in which the dog is unable to perform its duties due to injuries suffered as a proximate cause of the violation, or if the violation resulted in the death or permanent disability of the service dog, the value of the service dog to its user.

(2) The cost of any retraining of the service dog needed as a result of the violation.

(3) Compensation for wages or earned income lost by the service dog user as a proximate cause of the violation.

(4) Any other economic loss suffered by the service dog user as a proximate result of the violation.

(c) This section does not affect the civil remedy that is available for violations of this article. Restitution paid pursuant to this article shall be set off against damages awarded in a civil action arising out of the same conduct that resulted in the restitution payment.

(d) The user of a service dog may bring a civil cause of action for violation of any of this article in a court of competent jurisdiction in the county where the service animal user resides or where the violation occurred.

(e) In any civil action brought under this article, the court may award costs and reasonable attorney fees to the prevailing party.






Article 11 - Cruelty to Dog or Cat.

Section 13A-11-240 - Definitions.

(a) The word "torture" as used in this article shall mean the act of doing physical injury to a dog or cat by the infliction of inhumane treatment or gross physical abuse meant to cause said animal intensive or prolonged pain or serious physical injury, or thereby causing death due to said act.

(b) The word "cruel" as used in this article shall mean: Every act, omission, or neglect, including abandonment, where unnecessary or unjustifiable pain or suffering, including abandonment, is caused or where unnecessary pain or suffering is allowed to continue.

(c) The words "dog or cat" as used in this article shall mean any domesticated member of the dog or cat family.



Section 13A-11-241 - Cruelty in first and second degrees.

(a) A person commits the crime of cruelty to a dog or cat in the first degree if he or she intentionally tortures any dog or cat or skins a domestic dog or cat or offers for sale or exchange or offers to buy or exchange the fur, hide, or pelt of a domestic dog or cat. Cruelty to a dog or cat in the first degree is a Class C felony. A conviction for a felony pursuant to this section shall not be considered a felony for purposes of the Habitual Felony Offender Act, Sections 13A-5-9 to 13A-5-10.1, inclusive.

(b) A person commits the crime of cruelty to a dog or cat in the second degree if he or she, in a cruel manner, overloads, overdrives, deprives of necessary sustenance or shelter, unnecessarily or cruelly beats, injuries, mutilates, or causes the same to be done. Cruelty to a dog or cat in the second degree is a Class A misdemeanor.



Section 13A-11-242 - Appointment of agents.

Any county or municipality may appoint one or more trained agents to inspect alleged violations of this article, to protect dogs or cats from any cruelty charged, and to prevent any cruelty to any dog or cat. Any appointment made pursuant to this section shall be made at a meeting of the local governing body duly called with notice.



Section 13A-11-243 - Powers if agents, officers; liability.

(a) Any law enforcement officer and any agent of the county or the municipality appointed pursuant to Section 13A-11-242, having reasonable belief, evidence of, or having found a dog or cat to be neglected or cruelly treated may perform either of the following:

(1) Remove the dog or cat from its present location.

(2) Order the owner of the dog or cat to provide certain care to the dog or cat at the owner's expense without the removal of the dog or cat from its present location.

(b) Neither the county or municipality, nor any employee or agent of the county or municipality, acting in good faith, shall be liable for any actions taken under this section, regardless of whether or not the dog or cat is returned to its owner after impoundment.



Section 13A-11-244 - Hearing.

(a) The law enforcement officer or any agent of the county or of the municipality, without the requirement of any fee or charge for court costs, shall immediately petition the municipal court if the violation involves a municipal ordinance or the district court in the county in which the dog or cat is found for a hearing to be set within 20 days of seizure of the dog or cat or issuance of the order to provide care. The hearing shall be held not more than 10 days after the setting of the date to determine whether the owner, if known, is able to provide adequately and protectively for the dog or cat and is fit to have custody of the dog or cat. The hearing shall be concluded and the court order entered within 30 days after the date the hearing is commenced.

(b) The owner, at least five days prior to holding such a hearing, shall be notified of the date of the hearing to determine if the owner is able to provide adequately and protectively for the dog or cat and is fit to have custody of the dog or cat.



Section 13A-11-245 - Disposition of animal.

(a) The law enforcement officer or agent of the county or municipality may provide for the dog or cat until either the dog or cat is returned to the owner by the court, or the court refuses to return the dog or cat to the owner and implements one of the procedures pursuant to subsection (c).

(b) If the owner is adjudged by the court, with certification from a licensed veterinarian, to be able to provide adequately for and have custody of the dog or cat, the dog or cat shall be returned to the owner.

(c) If the court determines that the owner of the dog or cat is unable, unwilling, or unfit to adequately provide for, protect, and have custody of the dog or cat, the court may implement the following by court order:

(1) Upon the testimony of the person taking custody, a licensed veterinarian, or another qualified witness that the dog or cat requires destruction or other disposition for humane reasons or is of no commercial value, order the dog or cat destroyed or remanded directly to the custody of the dog or cat control, humane shelter, or similar facility designated by the county or the municipality or other appropriate person to be disposed of by the facility or person in a humane manner.

(2) Upon proof of the costs incurred by the agent or agency having custody of the dog or cat, order that the owner pay any costs incurred for the care of the dog or cat and for any costs incurred in destroying the dog or cat. A separate hearing may be held by the judge of the district court on the assessment of costs, which assessment shall include all costs of notice and hearing. In the event the court finds the owner innocent of charges, the owner shall not be charged with costs of the care of the dog or cat in custody.

(d) If the court determines that the owner is unable, unwilling, or unfit to adequately provide for and protect any other dog or cat in the custody of the owner that was not originally seized by the agency, agent, or other person when the dog or cat in custody was seized, the court may enjoin the owner of further possession or custody of the unseized dog or cat.



Section 13A-11-246 - Applicability.

This article shall not apply to any of the following persons or institutions:

(1) Academic and research enterprises that use dogs or cats for medical or pharmaceutical research or testing.

(2) Any owner of a dog or cat who euthanizes the dog or cat for humane purposes.

(3) Any person who kills a dog or cat found outside of the owned or rented property of the owner or custodian of the dog or cat when the dog or cat threatens immediate physical injury or is causing physical injury to any person, animal, bird, or silvicultural or agricultural industry.

(4) A person who shoots a dog or cat with a BB gun not capable of inflicting serious injury when the dog or cat is defecating or urinating on the person's property.

(5) A person who uses a training device, anti-bark collar, or an invisible fence on his or her own dog or cat or with permission of the owner.



Section 13A-11-247 - Construction.

This article shall not be construed to repeal other criminal laws. Whenever conduct prescribed by any provision of this article is also prescribed by any other provision of law, the provision which carries the more serious penalty shall be applied.






Article 11A - Interfering with Police Animals and Handlers.

Section 13A-11-260 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) CONTAINMENT AREA. Any area used to hold a police animal or search and rescue animal regardless whether on duty or off duty, including, but not limited to, a kennel, car unit, trailer, tent, staging area, stable, paddock, tie-out, or fenced area or pasture.

(2) HANDLER. A peace officer, firefighter, search and rescue person, or other specifically trained individual who uses a police animal or search and rescue animal in the performance of his or her duties. For purposes of this article, a peace officer and firefighter are defined in Section 36-30-1.

(3) HARASS. Any act or omission, or attempted act or omission, with or without actual physical contact, which results or could result in harm, disabling, restriction, control of the animal, or a distraction from duties of the animal or handler including, but not limited, to the following:

a. Taunting, teasing, tormenting, mistreating, spitting, shouting, inappropriate gesturing or noises, or approaching in a menacing fashion.

b. Poking, prodding, striking, or kicking.

c. Spraying, throwing, pushing, or otherwise projecting an item or substance, including a flash of light or laser, in a manner likely to cause harm or distraction from duties.

d. Placing food, drugs, chemicals, poison, or other items in the path, area of operation, or containment.

(4) PHYSICAL HARM. Any injury, illness, or other impairment, regardless of its gravity or duration.

(5) POLICE ANIMAL. An animal, generally a dog or horse, which is not a human, with specialized training or in the process of specialized training, which is used by, and under the control of a peace officer, Class One Railroad Officer or special agent, or firefighter, in the performance of his or her duties.

(6) SEARCH AND RESCUE ANIMAL. Any animal with specialized training or in the process of specialized training, which is utilized for the principal purpose of aiding in the detection of missing persons, including, but not limited to, tracking persons who are lost or missing regardless whether living or deceased, sometimes referred to as a "SAR" animal.

(7) SERIOUS PHYSICAL HARM. Any physical harm that carries a substantial risk of death, permanent or temporary maiming or disfigurement, or that causes pain or suffering of any gravity or duration.



Section 13A-11-261 - Harassment of, interference with etc., duties of police animals, search and rescue animals, or handlers; causing physical harm or death; entering containment area; restraining, taunting, endangering, etc.

(a) Any person who intentionally and knowingly causes, attempts to cause, or causes another person to harass, interfere, or obstruct a police animal or search and rescue animal being used by a handler in lawfully performing duties or causes harassment, interference, or obstruction of a handler in lawfully performing his or her duties is guilty of a Class A misdemeanor.

(b) Any person who intentionally and knowingly causes or attempts to cause physical harm to a police animal or search and rescue animal which results in no long-term damage or disfigurement of the animal and any temporary loss of service of the animal does not exceed 30 calendar days, is guilty of a Class A misdemeanor.

(c) Any person who intentionally and knowingly causes or attempts to cause serious physical harm, theft, or death of a police animal or search and rescue animal is guilty of a Class C felony.

(d) Any person who intentionally and knowingly enters a containment area of a police animal or search and rescue animal without the consent of the handler, causes or attempts to cause any item or substance to enter the containment area without the consent of the handler, or who releases a police animal or search and rescue animal without the consent of the handler, is guilty of a Class A misdemeanor.

(e) An owner or keeper of a dog or other animal, who fails to reasonably restrain the dog or animal from taunting, tormenting, chasing, approaching in a menacing fashion or apparent attitude of attack, or attempting to bite or otherwise endanger a police animal or search and rescue animal, is responsible for any violation of this article in the same manner as if he or she knowingly caused or attempted to cause the violation.



Section 13A-11-262 - Applicability of article.

(a) This article shall apply regardless whether the police animal or search and rescue animal is in the actual performance of assisting a handler in his or her duties or is off duty.

(b) If the police animal or search and rescue animal is in a containment area not in the immediate presence of the handler, this article only applies to an offender who knows or should know at the time of the violation that the animal that is the subject of the violation is a police animal or search and rescue animal.



Section 13A-11-263 - Penalties.

In addition to any other penalties imposed, any person who violates this article may be ordered by the court to pay restitution to the owner of the police animal or search and rescue animal and the agency involved for expenses caused by the violation, including, but not limited to, the following:

(1) Any veterinary expenses resulting from the violation.

(2) Replacement costs of the animal if it is stolen, killed, or disabled temporarily or permanently, and can no longer perform its duties.

(3) The salary of the handler for the period of time his or her services are lost to the employer and any expenses for a replacement employee during that period of time, if needed.

(4) The value of any services lost to employer until replacement services are obtained.

(5) Any lost or damaged equipment.

(6) Training, retraining, or rehabilitation expenses for the animal and for the handler.



Section 13A-11-264 - Emergency euthanization; defenses.

(a) This article does not prohibit a credentialed euthanasia technician, an authorized handler, or a veterinarian from euthanizing a police animal or search and rescue animal in an emergency if the animal is critically wounded and would otherwise endure undue suffering and pain.

(b) It is a defense that the accused person, acting as handler or as an employee or agent of the handler or employing agency, engaged in a reasonable act of training, handling, or discipline of the animal or reasonably believed the violating conduct was necessary to prevent serious physical harm or death of another person.






Article 12 - Offenses Relating to Airbags.

Section 13A-11-270 - Airbag fraud.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) AIRBAG. A motor vehicle inflatable occupant restraint system or any component thereof that satisfies both of the following:

a. Operates in the event of a crash.

b. Was designed in accordance with all applicable federal safety standards for the specific make, model, and year of the motor vehicle in which it is or will be installed.

(2) COUNTERFEIT AIRBAG. A replacement motor vehicle inflatable occupant restraint system or any component thereof displaying a mark identical or similar to the genuine mark of a motor vehicle manufacturer without authorization from the manufacturer.

(3) NONFUNCTIONAL AIRBAG. A replacement motor vehicle inflatable occupant restraint system or any component thereof that satisfies any of the following:

a. Was previously deployed or damaged.

b. Has a fault that is detected by the vehicle diagnostic system after the installation procedure is completed.

c. Includes any part or object, including, but not limited to, a counterfeit airbag, a nonfunctional airbag, or a repaired airbag cover, installed in a motor vehicle to mislead the owner or operator of such motor vehicle into believing that a functional airbag has been installed.

(b) A person commits the offense of airbag fraud if the person knowingly and intentionally as defined in Section 13A-2-2, does any of the following:

(1) Manufactures, imports, sells, offers for sale, installs, or reinstalls a counterfeit airbag, a nonfunctional airbag, or any other device to replace an airbag that the person knew was not designed in accordance with all applicable federal safety standards for the make, model, and year of the motor vehicle.

(2) Installs a used airbag in a motor vehicle and fails to disclose to the owner or lessee that a used airbag has been installed.

(3) Sells any device, or installs or reinstalls in any vehicle any device, that causes the vehicle's diagnostic system to inaccurately indicate that the vehicle is equipped with a functional airbag when a counterfeit airbag, nonfunctional airbag, or no airbag is installed.

(4) Installs or requests another to install a counterfeit airbag or nonfunctional airbag and sells or offers to sell the vehicle to another person with the intent to deceive the purchaser about the existence of the counterfeit airbag or nonfunctional airbag in the vehicle.

(c) Airbag fraud is a Class A misdemeanor. If the fraud contributes to a person's serious physical injury or death, airbag fraud is a Class C felony.



Section 13A-11-271 - Fraudulent sale of a motor vehicle without an airbag.

Repealed by Act 2014-138, §2, effective June 1, 2014.



Section 13A-11-272 - Construction of article.

This article shall not be construed to repeal other criminal laws. Whenever conduct prescribed by any provision of this article is also prescribed by any other provision of law, the provision which carries the more serious penalty shall be applied.






Article 13 - Amiyah White Act.

Section 13A-11-290 - Leaving child or incapacitated person unattended in motor vehicle prohibited.

(a) This section shall be known and cited as the Amiyah White Act.

(b) For the purposes of this section, the term motor vehicle shall mean any motor vehicle as defined in Section 32-1-1.1, and the term incapacitated person shall mean any incapacitated person as defined in Section 26-2A-20.

(c)(1) A licensed day care center, a licensed child care facility, a program providing day care service to incapacitated persons, or any other child care service that is exempt from licensing pursuant to Section 38-7-3, or an employee thereof, or a person for hire responsible for a child under the age of 7 or an incapacitated person, shall not leave a child or an incapacitated person in a motor vehicle unattended in a manner that creates an unreasonable risk of injury or harm.

(2) A person violating this section shall be punished by a fine of not less than two thousand dollars ($2,000). If a person has a prior conviction or adjudication under this section, the offense is a Class C misdemeanor.

(3) For purposes of determining prior conviction or adjudication pursuant to subdivision (2), conviction in municipal court shall be included.

(4) If the child or incapacitated person receives physical injury as a result of a violation of this section, the person violating this section is guilty of a Class A misdemeanor.

(5) If the child or incapacitated person receives serious physical injury as a result of a violation of this section, the person violating this section is guilty of a Class C felony.

(6) If the child or incapacitated person is fatally injured as a result of a violation of this section, the person violating this section is guilty of a Class B felony.

(d) Notwithstanding the foregoing, nothing in this section shall limit any existing cause of action or right to bring a cause of action. A violation of this section shall not be considered evidence of contributory negligence and the liability of an insurer shall not be limited or mitigated.









Chapter 12 - OFFENSES AGAINST PUBLIC HEALTH AND MORALS.

Article 1 - General Provisions.

Section 13A-12-1 - Certain acts prohibited on Sunday.

Repealed by Act 2015-70 effective April 21, 2015.



Section 13A-12-2 - Holding public markets and trading therein on Sunday.

Repealed by Act 2015-70 effective April 21, 2015.



Section 13A-12-3 - Selling cigarettes to minors.

Any person who sells, barters, exchanges or gives to any minor any cigarettes, cigarette tobacco or cigarette paper, or any substitute for either of them shall, on conviction, be fined not less than $10.00 nor more than $50.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than 30 days.



Section 13A-12-3.1 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) BRAND STYLE. A variety of cigarettes distinguished by the tobacco used, tar and nicotine content, flavoring used, size of cigarette, filtration on the cigarette, or packaging.

(2) CLEAR AND CONSPICUOUS STATEMENT. The statement is of sufficient type size to be clearly readable by the recipient of the communication.

(3) COMMISSIONER. The Commissioner of the Alabama Department of Revenue.

(4) CONSUMER. An individual who acquires or seeks to acquire cigarettes, or any one or more articles taxed herein, for personal use.

(5) DELIVERY SALE. Any sale of cigarettes to a consumer within this state where either a. the purchaser submits the order for such sale by means of a telephonic or other method of voice transmission, the mails or any other delivery service, facsimile transmission, or the Internet or other online service or b. the cigarettes are delivered by use of the mails or other delivery service. A sale of cigarettes that meets the requirements of this subdivision shall constitute a delivery sale regardless of whether the seller is located within or without the state.

(6) DELIVERY SALES STATUTES. Those provisions contained within Sections 13A-12-3.2, 13A-12-3.3, 13A-12-3.4, 13A-12-3.5, 13A-12-3.6, and 13A-12-3.7.

(7) DELIVERY SERVICE. Any person, other than a person who makes a delivery sale, who delivers to the consumer the cigarettes sold in a delivery sale.

(8) DEPARTMENT. The Alabama Department of Revenue.

(9) GOVERNMENT-ISSUED IDENTIFICATION. A state driver's license, state identification card, passport, a military identification, or an official naturalization or immigration document, including an alien registration recipient card or green card, or an immigrant visa.

(10) LEGAL MINIMUM AGE. 19 years of age.

(11) MAILS or MAILING. The shipment of cigarettes through the United States Postal Service.

(12) OUT-OF-STATE SALE. A sale of cigarettes to a consumer located outside of this state where the consumer submits the order for such sale by means of a telephonic or other method of voice transmission, the mails or any other delivery service, facsimile transmission, or the Internet or other online service, and where the cigarettes are delivered by use of the mails or other delivery service.

(13) PERSON. Any individual, corporation, partnership, limited liability company, association, or other organization that engages in any for-profit or not-for-profit activities.

(14) SHIPPING DOCUMENTS. Bills of lading, air bills, or any other documents used to evidence the undertaking by a delivery service to deliver letters, packages, or other containers.

(15) SHIPPING PACKAGE. A container in which packs or cartons of cigarettes are shipped in connection with a delivery sale.

(16) STAMP or STAMPS. The stamp or stamps by the use of which the tax levied under this article is paid and shall be designated Alabama Revenue Stamps.

(17) WITHIN THIS STATE. Within the exterior limits of the State of Alabama.



Section 13A-12-3.2 - Delivery sale to persons under legal minimum age prohibited; acceptance of purchase order.

(a) No person shall make a delivery sale of cigarettes to any individual who is under the legal minimum age.

(b) Each person accepting a purchase order for a delivery sale shall comply with the provisions of this chapter and all other laws of this state generally applicable to sales of cigarettes that occur within this state, including, but not limited to, those laws imposing excise taxes, sales taxes, license and revenue-stamping requirements, and escrow payment obligations.

(c) Violations of the delivery sales statutes shall, in addition to any other penalty provided by law, be subject to the penalties provided under subsection (b) of Section 8-19-12.



Section 13A-12-3.3 - Delivery prerequisites.

(a) No person, other than a delivery service, shall mail, ship, or otherwise cause to be delivered a shipping package in connection with a delivery sale unless the following occur:

(1) The person, prior to the first delivery sale to the prospective consumer, obtains from the prospective consumer a written certification which includes a statement signed by the prospective consumer that certifies the prospective consumer's current address and that the consumer is at least the legal minimum age.

(2) The person informs, in writing, the prospective consumer all of the following:

a. The signing of another person's name to the certification described in this section is illegal.

b. Sales of cigarettes to individuals under the legal minimum age are illegal.

c. The purchase of cigarettes by individuals under the legal minimum age is illegal.

(3) The person makes a good faith effort to verify the date of birth of the consumer provided pursuant to this section against a commercially available database or by obtaining a photocopy or other image of a valid government-issued identification stating the date of birth or age of the prospective consumer.

(4) The person provides to the prospective consumer a notice which meets the requirements of Section 13A-12-3.4.

(5) The person receives payment for the delivery sale from the prospective consumer by a credit or debit card that has been issued in the consumer's name, or by check, or other written instrument in the consumer's name.

(6) The person ensures that the shipping package is delivered to the same address as is provided on the government-issued identification or as included in the commercially available database.



Section 13A-12-3.4 - Notice requirements.

(a) The notice required under subdivision (4) of Section 13A-12-3.3 shall include all of the following:

(1) A statement that cigarette sales to consumers below the legal minimum age are illegal.

(2) A statement that sales of cigarettes are restricted to those consumers who provide verifiable proof of age in accordance with Section 13A-12-3.3.

(3) One of the warnings set forth in Section 4(a)(1) of the federal Cigarette Labeling and Advertising Act, 15 U.S.C. §1333(a)(1), rotated on a quarterly basis.

(4) A statement that cigarette sales are subject to tax under Section 40-25-2, and an explanation of how such tax has been, or is to be, paid with respect to the delivery sale.

(b) A statement meets the requirements of this section if all of the following occur:

(1) The statement is clear and conspicuous.

(2) The statement is contained in a printed box set apart from the other contents of the communication.

(3) The statement is printed in bold capital letters.

(4) The statement is printed with a degree of color contrast between the background and the printed statement that is no less than the color contrast between the background and the largest text used in the communication.

(5) For any printed material delivered by electronic means, the statement appears at both the top and the bottom of the electronic mail message or both the top and the bottom of the Internet website homepage.



Section 13A-12-3.5 - Shipping requirements.

Each person, other than a delivery service, who mails, ships, or otherwise causes to be delivered a shipping package in connection with a delivery sale shall do all of the following:

(1) Include as part of the shipping documents a clear and conspicuous statement stating: "Cigarettes: Alabama Law Prohibits Shipping to Individuals Under 19 Years of Age and Requires the Payment of All Applicable Taxes."

(2) Use a method of mailing, shipping, or delivery that requires the consumer's signature before the shipping package is released to the consumer.

(3) Ensure that the shipping package is not delivered to any post office box.



Section 13A-12-3.6 - Reporting requirements.

(a) Each person who makes a delivery sale of cigarettes to a consumer located within this state shall file with the department for each individual sale all of the following information:

(1) A statement setting forth such person's name, trade name, and address of such person's principal place of business and any other place of business.

(2) Not later than the tenth day of each calendar month, a memorandum or copy of the invoice for each and every such delivery sale made during the previous calendar month, which includes the following information:

a. The name and address of the consumer to whom the delivery sale was made.

b. The brand style or brand styles of the cigarettes that were sold in the delivery sale.

c. The quantity of cigarettes that were sold in the delivery sale.

d. An indication of whether or not the cigarettes sold in the delivery sale bore a tax stamp evidencing payment of the tax under Section 40-25-2.

(b) Each person engaged in business within this state who makes an out-of-state sale shall, for each individual sale, submit to the appropriate tax official of the state in which the consumer is located the information required in subsection (a).

(c) Any person that satisfies the requirements of 15 U.S.C. §376, shall be deemed to satisfy the requirements of subsections (a) and (b).

(d) The commissioner may disclose to the Attorney General any information received under this chapter and requested by the Attorney General for purposes of determining compliance with and enforcing the provisions of this chapter. The commissioner and the Attorney General shall share with each other the information received under this chapter and may share the information with other federal, state, or local agencies for purposes of enforcement of this chapter or other federal or state laws.

(e) Violations of this section shall, in addition to any other penalty provided by law, be subject to the penalties provided under Section 40-25-13.

(f) This section shall not be construed to impose liability upon any delivery service, or officers, or employees thereof, when acting within the scope of business of the delivery service.



Section 13A-12-3.7 - Collection and remittance of taxes; statement requirements.

(a) Each person who makes a delivery sale shall collect and remit to the department all excise taxes imposed by this state with respect to the delivery and maintain evidence of the payment unless the person is located outside the state and includes a statement on the outside of the shipping package stating: "Alabama law requires the payment of state taxes on this shipment of cigarettes. You are legally responsible for all applicable unpaid taxes on these cigarettes."

(b) A statement meets the requirements of this section if the following occur:

(1) The statement is clear and conspicuous.

(2) The statement is contained in a printed box set apart from the shipping label and other markings contained on the shipping package.

(3) The statement is printed in bold capital letters.

(4) The statement is printed with a degree of color contrast between the background and the printed statement that is no less than the color contrast between the background and the largest text used on the shipping label.

(5) The statement is located on the same side of the shipping package as the shipping label.



Section 13A-12-4 - Keeping cockpit; cockfighting.

Any person who keeps a cockpit or who in any public place fights cocks shall, on conviction, be fined not less than $20.00 nor more than $50.00.



Section 13A-12-5 - Unlawful bear exploitation; penalties.

Repealed by Act 2015-70 effective April 21, 2015.



Section 13A-12-6 - Hog and canine fighting.

(a) As used in this section, the term "hog" shall mean a pig, swine, or boar.

(b) The crime of hog and canine fighting occurs when a person organizes or conducts any commercial or private event, commonly referred to as a "catch," wherein there is a display of combat or fighting between one or more domestic or feral canines and feral or domestic hogs and in which it is intended or reasonably foreseeable that the canines or hogs would be injured, maimed, mutilated, or killed.

(c) The crime of hog and canine fighting occurs when a person intentionally does any of the following for the purpose of organizing, conducting, or financially or materially supporting any event as provided in subsection (b):

(1) Finance, commercially advertise, sell admission tickets, or employ persons.

(2) Own, manage, or operate any facility or property.

(3) Supply, breed, train, or keep canines or hogs.

(4) Knowingly purchase tickets of admission.

(d) This section shall not apply to the lawful hunting of hogs with canines or the use of canines for the management, farming, or herding of hogs which are livestock or the private training of canines for the purposes enumerated in this subsection provided that such training is conducted in the field and is not in violation of this section.

(e) A violation of this section is a Class A misdemeanor upon conviction for a first offense. A second or subsequent violation is a Class C felony. After a first violation, a judge shall inform the defendant of the enhanced penalty upon a second or subsequent violation.






Article 2 - Gambling Offenses.

Division 1 - General Provisions.

Section 13A-12-20 - Definitions.

The following definitions apply to this article:

(1) ADVANCE GAMBLING ACTIVITY. A person "advances gambling activity" if he engages in conduct that materially aids any form of gambling activity. Conduct of this nature includes but is not limited to conduct directed toward the creation or establishment of the particular game, contest, scheme, device or activity involved, toward the acquisition or maintenance of premises, paraphernalia, equipment or apparatus therefor, toward the solicitation or inducement of persons to participate therein, toward the actual conduct of the playing phases thereof, toward the arrangement of any of its financial or recording phases or toward any other phase of its operation. A person advances gambling activity if, having substantial proprietary control or other authoritative control over premises being used with his knowledge for purposes of gambling activity, he permits that activity to occur or continue or makes no effort to prevent its occurrence or continuation.

(2) BOOKMAKING. Advancing gambling activity by unlawfully accepting bets from members of the public as a business, rather than in a casual or personal fashion, upon the outcome of future contingent events.

(3) CONTEST OF CHANCE. Any contest, game, gaming scheme or gaming device in which the outcome depends in a material degree upon an element of chance, notwithstanding that skill of the contestants may also be a factor therein.

(4) GAMBLING. A person engages in gambling if he stakes or risks something of value upon the outcome of a contest of chance or a future contingent event not under his control or influence, upon an agreement or understanding that he or someone else will receive something of value in the event of a certain outcome. Gambling does not include bona fide business transactions valid under the law of contracts, including but not limited to contracts for the purchase or sale at a future date of securities or commodities, and agreements to compensate for loss caused by the happening of chance, including but not limited to contracts of indemnity or guaranty and life, health or accident insurance.

(5) GAMBLING DEVICE. Any device, machine, paraphernalia or equipment that is normally used or usable in the playing phases of any gambling activity, whether that activity consists of gambling between persons or gambling by a person involving the playing of a machine. However, lottery tickets, policy slips and other items used in the playing phases of lottery and policy schemes are not gambling devices within this definition.

(6) LOTTERY or POLICY. An unlawful gambling scheme in which:

a. The players pay or agree to pay something of value for chances, represented and differentiated by numbers or by combinations of numbers or by some other medium, one or more of which chances are to be designated by the winning ones; and

b. The winning chances are to be determined by a drawing or by some other fortuitous method; and

c. The holders of the winning chances are to receive something of value.

(7) PARI-MUTUEL, MUTUEL or THE NUMBERS GAME. A form of lottery in which the winning chances or plays are not determined upon the basis of a drawing or other act on the part of persons conducting or connected with the scheme, but upon the basis of the outcome of a future contingent event or events otherwise unrelated to the particular scheme.

(8) PLAYER. A person who engages in any form of gambling solely as a contestant or bettor, without receiving or becoming entitled to receive any profit therefrom other than personal gambling winnings, and without otherwise rendering any material assistance to the establishment, conduct or operation of the particular gambling activity.

(9) PROFIT FROM GAMBLING ACTIVITY. A person "profits from gambling activity" if he accepts or receives money or other property pursuant to an agreement or understanding with any person whereby he shares or is to share in the proceeds of gambling activity.

(10) SLOT MACHINE. A gambling device that, as a result of the insertion of a coin or other object, operates, either completely automatically or with the aid of some physical act by the player, in such a manner that, depending upon elements of chance, it may eject something of value. A device so constructed or readily adaptable or convertible to such use is no less a slot machine because it is not in working order or because some mechanical act of manipulation or repair is required to accomplish its adaptation, conversion or workability. Nor is it any less a slot machine because apart from its use or adaptability as such it may also sell or deliver something of value on a basis other than chance.

(11) SOMETHING OF VALUE. Any money or property, any token, object or article exchangeable for money or property or any form of credit or promise directly or indirectly contemplating transfer of money or property or of any interest therein, or involving extension of a service entertainment or a privilege of playing at a game or scheme without charge.

(12) UNLAWFUL. Not specifically authorized by law.



Section 13A-12-21 - Simple gambling.

(a) A person commits the crime of simple gambling if he knowingly advances or profits from unlawful gambling activity as a player.

(b) It is a defense to a prosecution under this section that a person charged with being a player was engaged in a social game in a private place. The burden of injecting the issue is on the defendant, but this does not shift the burden of proof.

(c) Simple gambling is a Class C misdemeanor.



Section 13A-12-22 - Promoting gambling.

(a) A person commits the crime of promoting gambling if he knowingly advances or profits from unlawful gambling activity otherwise than as a player.

(b) Promoting gambling is a Class A misdemeanor.



Section 13A-12-23 - Conspiracy to promote gambling.

(a) A person commits the crime of conspiracy to promote gambling if he conspires to advance or profit from gambling activity otherwise than as a player.

(b) "Conspire" means to engage in activity constituting a criminal conspiracy as defined in Section 13A-4-3.

(c) Conspiracy to promote gambling is a Class A misdemeanor.



Section 13A-12-24 - Possession of gambling records in the first degree.

(a) A person commits the crime of possession of gambling records in the first degree if with knowledge of the contents thereof, he possesses any writing, paper, instrument or article:

(1) Of a kind commonly used in the operation or promotion of a bookmaking scheme or enterprise, and constituting, reflecting or representing more than five bets, or more than $500.00; or

(2) Of a kind commonly used in the operation, promotion or playing of a lottery or mutuel scheme or enterprise, and constituting, reflecting or representing more than five plays or chances therein.

(b) Possession of gambling records in the first degree is a Class A misdemeanor.



Section 13A-12-25 - Possession of gambling records in the second degree.

(a) A person commits the crime of possession of gambling records in the second degree if with knowledge of the contents thereof, he possesses any writing, paper, instrument or article:

(1) Of a kind commonly and peculiarly used in the operation or promotion of a bookmaking scheme or enterprise; or

(2) Of a kind commonly and peculiarly used in the operation, promotion or playing of a lottery or mutuel scheme or enterprise.

(b) Possession of gambling records in the second degree is a Class A misdemeanor.



Section 13A-12-26 - Defense to prosecution for possession of gambling records.

A person does not commit the crime of possession of gambling records in either degree if the writing, paper, instrument or article possessed by the defendant is neither used nor intended to be used in the operation or promotion of a bookmaking scheme or enterprise, or in the operation, promotion or playing of a lottery or mutuel scheme or enterprise. The burden of injecting the issue is on the defendant, but this does not shift the burden of proof.



Section 13A-12-27 - Possession of gambling device.

(a) A person commits the crime of possession of a gambling device if with knowledge of the character thereof he manufactures, sells, transports, places or possesses, or conducts or negotiates any transaction affecting or designed to affect ownership, custody or use of:

(1) A slot machine; or

(2) Any other gambling device, with the intention that it be used in the advancement of unlawful gambling activity.

(b) Possession of a gambling device is a Class A misdemeanor.



Section 13A-12-28 - Prima facie proof of gambling offenses.

(a) Proof of possession of any gambling device, as defined by subdivision (5) of Section 13A-12-20 or any gambling record specified in Sections 13A-12-24 and 13A-12-25 is prima facie evidence of possession thereof with knowledge of its character or contents.

(b) In any prosecution under this article in which it is necessary to prove the occurrence of a sporting event, (1) a published report of its occurrence in any daily newspaper, magazine or other periodically printed publication of general circulation, or (2) evidence that a description of some aspect of the event was written, printed or otherwise noted at the place in which a violation of this chapter is alleged to have been committed, shall be admissible in evidence and shall constitute prima facie proof of the occurrence of the event.



Section 13A-12-29 - Lottery occurring outside state no defense to prosecution under Section 13A-12-22.

It is no defense under Section 13A-12-22 relating to a lottery that the lottery itself is drawn or conducted outside Alabama and is not in violation of the laws of the jurisdiction in which it is drawn or conducted.



Section 13A-12-30 - Forfeiture of gambling devices and gambling proceeds.

(a) Any gambling device or gambling record possessed or used in violation of this article is forfeited to the state, and shall by court order be destroyed or otherwise disposed of as the court directs.

(b) Any vehicle possessed or used in violation of this article may be forfeited to the state and disposed of by court order as authorized by law.

(c) Money used as bets or stakes in gambling activity in violation of this article is forfeited to the state and by court order shall be transmitted to the General Fund of the state.



Section 13A-12-31 - Legalized pari-mutuel betting not affected.

The provisions of this article shall not apply to pari- mutuel betting at race meetings authorized by statute. All presently effective state statutes and laws and locally adopted ordinances and laws pursuant thereto legalizing, authorizing or allowing greyhound races and betting or wagering thereon are hereby expressly and specifically preserved, saved and excepted from any repealer provisions contained anywhere in the Criminal Code.






Division 2 - Suppression of Gambling Places.

Section 13A-12-50 - Unlawful to maintain electric bells, etc.

No person or persons shall maintain or use any electric bells, wires or signals or any elevators or dumbwaiters or other implements or appliances connected with any gaming place or rooms used for gaming, which may be used for the purpose of communicating with the occupants of such gaming house or rooms used for gaming or with those who may be within, and any person who erects, maintains or uses any such bells, wires, signals or elevators or dumbwaiters or other implements or appliances or devices of like kind for said purpose shall be guilty of a felony and shall be punished by imprisonment in the penitentiary for not less than one nor more than five years.



Section 13A-12-51 - District attorney to file complaint on certain information.

When it shall be made known to any district attorney who prosecutes criminal cases in the county by the chief of police, sheriff or other officer or by any reputable citizen that any hotel, tavern, inn or other building has been provided with bells, wires, signals or dumbwaiters or any of them, or other implements or appliances for communicating with the occupants of a gaming place or rooms used for gambling, or that barred or locked doors have been provided which prevent the access of any officer to said rooms where said gaming is carried on, the district attorney shall file a complaint in a court against the owner of such building or room, as well as against the keeper or proprietor of such hotel, tavern, inn or other building to obtain a mandatory injunction to compel the removal of all the things, implements or devices hereinabove mentioned and to perpetually enjoin them from permitting said hotel, tavern, inn or building to be used for the purpose of gaming, and application shall be made upon the filing of such complaint to the judge for a preliminary injunction if the district attorney will make the affidavit to said complaint which he may do on information or belief or if any other officer or citizen offers to make such affidavit so as to obtain an order for a preliminary injunction. Any party or parties operating or conducting said gaming room or place, or found therein, may be joined as parties defendant to the complaint.



Section 13A-12-52 - Exhibiting gambling devices in barred house or where speaking tubes or electric signals are used.

No person or persons shall exhibit or expose to view in any barred or barricaded house or room, in any place built or constructed in such manner as to make it difficult of access or ingress to police officers or other officers, or protected, furnished or equipped with speaking tubes, dumbwaiters, electric wires or bells, or other apparatus for giving alarm from the outside or from the inside of such house, or room when two or more persons are present, any cards, dice, roulette wheel or any gambling implements whatever. Any person violating the provisions of this section shall be guilty of a felony and shall be punished by imprisonment in the penitentiary for not less than one nor more than five years; and all persons who visit or resort to any such barred or barricaded house or room or other place that is built or protected or equipped in the manner described in this section and where any cards, dice, roulette wheel or any gaming implements whatever are kept or exhibited or exposed to view when said persons visit or resort to such place for the purpose of gaming, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $50.00 nor more than $300.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.



Section 13A-12-53 - Owner permitting any person to equip any room, etc.

Any person who, being the owner, proprietor, or keeper, or superintendent of any tavern, inn, restaurant, billiard room, poolroom or other public house, permits or suffers any person or persons on or about the premises to provide a barred or barricaded room or rooms to which persons resort for gaming or who knowingly or wilfully permits or knowingly or wilfully suffers any person or persons to equip any room or rooms on or about the premises with electric bells, wires or signals, or elevators, dumbwaiters or other implements or appliances connected with such rooms used or to be used for the purpose of communicating with an occupant or occupants of such gambling room or rooms, shall likewise be guilty of a felony and shall be punished by imprisonment in the penitentiary for not less than one nor more than five years.



Section 13A-12-54 - When affidavit made, court to examine affiant under oath.

When an affidavit is made before a court of competent jurisdiction that the complainant has probable cause to believe and does believe that any house or any part of a house, particularly designating the same, is being kept or maintained contrary to the provisions of this division, or that a gaming table is being exhibited or kept at said place, or that said house or part of a house or any room therein is provided with electric bells or other instruments or appliances hereinabove set forth for communicating with the occupants of such place or room, or that some other offense under this division is being committed at said house or room, then the court to whom the application is made shall examine the complainant or affiant under oath and other witnesses, if he so desires, touching the matter charged in the affidavit, and, if the said court has probable cause for believing that the act or offense alleged in the affidavit is being committed, he shall issue his warrant directed to any lawful officer of the State of Alabama commanding him to enter the house or room and to arrest all parties found therein and to bring them before such court to be dealt with according to law.



Section 13A-12-55 - Duty of officer to break into and enter house.

The officer, in executing said warrant, shall break into and enter such house, room or part of a house, upon the refusal of the proprietor or any occupant thereof to open the same, and seize all gambling instruments and bring such instruments, together with all gambling devices and the parties that are found there, before the court which issued the warrant.



Section 13A-12-56 - Arrest of occupants of house.

If it appears from the affidavit of the complainant or of any other witness that he produces what persons are the proprietors of or the occupants of the house, part of a house or room hereinabove described, the warrant shall order the arrest of such persons by name, but if such proprietors or occupants are unknown, it may be so stated in the affidavits and warrants, and, upon bringing the said persons who are arrested under said warrant before the court, a supplemental affidavit may be made against them by the complainant or any officer executing the warrant charging them with the offense or felony of which they appear to be guilty under the provisions of this division.



Section 13A-12-57 - Trial; defendant bound over.

The court shall thereupon proceed to hear the evidence in the case, and, if probable cause is shown for believing said parties or any of them to be guilty, he shall bind them over under proper bond to await the action of the grand jury in accordance with the laws of the state as prescribed in preliminary examinations before courts authorized by law to conduct preliminary examinations, and all rules of procedure applicable to such preliminary examinations shall be likewise applicable to proceedings under this division.



Section 13A-12-58 - Presence of bells, etc., prima facie evidence.

The presence of electric bells, wires or signals or dumbwaiters or of other implements or appliances that may be used for the purpose of communicating with persons who are occupying a barred or barricaded room on or about the premises of a hotel, restaurant, billiard room, poolroom or any room above the grade floor in the business district of any town or city is prima facie evidence that gaming was being there carried on by such parties in any prosecution against them, if they have the general reputation of being gamblers, and in all such cases, proof of such general reputation is admissible in evidence.






Division 3 - Transportation of Lottery Paraphernalia.

Section 13A-12-70 - Transportation by certain persons; seizure of vehicles used.

Any transportation or conveyance within this state of any slip, ticket, card, paper, writing, article, thing or other device or paraphernalia which is customarily or usually used in the operation of a form or type of lottery commonly known as a numbers (or number) game or policy game (herein called "lottery paraphernalia") or any possession thereof in any vehicle of transportation by any person who is or has been within three years next preceding actually engaged in or connected with the setting up, conducting or operation of any such game, or who is or has been within three years next preceding an employee of a person or persons who are or have been engaged in setting up, conducting or operating of any such game is hereby declared to be a misdemeanor; and all conveyances or vehicles of transportation which have been within three years next preceding or are used by such persons for the conveying or transporting of such prohibited lottery paraphernalia into this state or from one point in the state to another point within the state, or in which conveyance any such lottery paraphernalia may be contained or found while such conveyance is in the custody or control of such person shall be contraband and shall be forfeited to the State of Alabama and shall be seized by any sheriff or other person acting under authority of the law in the enforcement of the laws of this state who become cognizant of the facts or who finds such prohibited lottery paraphernalia being transported, stored or contained as aforesaid in such conveyance or vehicle. And such officer or person shall report the seizure and the facts connected therewith to a district attorney in the county where seizure is made, or, in default thereof, to the Attorney General of the state, giving full description of the vehicle or conveyance seized and detained, the person in whose possession it was found, the person making a claim to the same, or any interest therein, if the name can be ascertained or is known, and the date of seizure.



Section 13A-12-71 - Movement of vehicle need not be shown.

In order to condemn and confiscate any of the above mentioned conveyances or vehicles, it shall not be necessary for the state or prosecuting authority to show any actual movement of said conveyance or vehicles while loaded with, or in which there is contained or stored, any of said prohibited lottery paraphernalia, but the presence thereof in any conveyance or vehicle which is in the use of, control or custody of any such person as described in Section 13A-12-70 shall be sufficient cause of forfeiture of such conveyance or vehicle.



Section 13A-12-72 - Procedure for condemnation and forfeiture of vehicle.

Except as otherwise herein provided, the manner, method and procedure for the forfeiture and condemnation of any such vehicle shall be the same as that provided by law for the confiscation or condemnation or forfeiture of automobiles, conveyances or vehicles in which alcoholic beverages are illegally transported. Without limiting the generality of the foregoing sentence, Sections 28-4-286 and 28-4-287 shall apply.



Section 13A-12-73 - Sale of forfeited vehicle; rights of bailor, conditional vendor or mortgagee.

The court in condemnation proceedings shall sell the right of all interested persons in and to said conveyance or vehicle who aided or assisted any such person as described in Section 13A-12-70 in the illegal transportation or who had knowledge or notice thereof, or who had knowledge of the presence thereof in said vehicle or conveyance, or who could by reasonable diligence have obtained knowledge or notice thereof. Any bona fide bailor or conditional vendor or chattel mortgagee who shall, prior to bailing, selling or accepting a mortgage upon such conveyance or vehicle, make inquiry of the sheriff and chief of police of the county and city of the residence of such bailee, vendee or mortgagor and of the sheriff and chief of police of the county and city of the place of business of the bailor, vendor or mortgagee, or of any recognized or licensed agency which makes a systematic check of court records of convictions for violations of the law and furnishes credit reports, and in answer to such inquiry shall be informed in writing that the prospective bailee, conditional vendee or mortgagor has no reputation as a person who has been engaged in operating or connected with lotteries, gambling or gaming and that such person has not according to their records been convicted of a violation of any of the laws of this state, any other state or of any municipal ordinance relating to gaming, gambling or lotteries, shall be presumed to be entitled to such conveyance or vehicle or to be protected to the extent of his interest therein.



Section 13A-12-74 - Disposition of proceeds of sale of forfeited vehicle.

The proceeds of the sale of any such vehicle or conveyance forfeited to the state shall, after paying all expenses in the cause, including the costs of seizure and of keeping a property pending the proceedings, be applied as follows: One half shall be paid into the general fund of the county in which the property is seized, and the other one half shall be paid into the Law Enforcement Fund to be used and applied on the enforcement of state laws under the supervision and control of the Governor; but provided, that when such property shall be seized by an officer of a municipality, one half thereof shall be paid into the general fund of the municipality, one quarter thereof shall be paid into the general fund of the county and the other one quarter shall be paid into the law enforcement fund to be used and applied on the enforcement of state laws under the supervision and control of the Governor.



Section 13A-12-75 - Transportation of articles not commonly used in numbers or policy game not unlawful.

The provisions of this division shall not be construed to make unlawful the transportation of articles or paraphernalia not commonly used in the conduct of any form or type of lottery commonly known as a numbers (or number) game or policy game, and no vehicle used in transporting such articles or paraphernalia not commonly used in the conduct of such game shall be subject to condemnation or forfeiture by reason of such use or transportation.



Section 13A-12-76 - Bona fide coin-operated amusement machines.

(a) Sections 13A-12-70 to 13A-12-75, inclusive, shall not apply to a coin-operated game or device designed and manufactured for bona fide amusement purposes which, by application of some skill, only entitles the player to replay the game or device at no additional cost if a single play of the bona fide coin-operated amusement machine or device can reach no more than 25 free replays or can be discharged of accumulated free replay, or rewards the player exclusively with merchandise limited to noncash merchandise, prizes, toys, gift certificates, or novelties, each of which has a wholesale value of not more than five dollars ($5). This subsection shall not apply to any game or device classified by the United States government as requiring a federal gaming tax stamp under applicable provisions of the Internal Revenue Code.

(b) Any person who gives to any other person money or anything of value for free replays on coin-operated devices described in subsection (a) shall be guilty of a Class A misdemeanor.

(c) Sections 13A-12-70 to 13A-12-75, inclusive, shall not apply to a crane game machine or device which meets the following requirements:

(1) The crane machine or device is designed and manufactured only for bona fide amusement purposes and involves at least some skill in its operation.

(2) For a single play of the crane machine or device, the winning player is rewarded exclusively with merchandise contained within the machine itself and the merchandise is limited to noncash merchandise, prizes, toys, gift certificates, or novelties, each of which has a wholesale value not exceeding five dollars ($5).

(3) The player of the crane machine or device is able to control the timing of the use of the claw or grasping device to attempt to pick up or grasp a prize, toy, or novelty.

(4) The player of the crane machine or device is made aware of the total time which the crane machine or device allows during a game for the player to maneuver the claw or grasping device into a position to attempt to pick up or grasp a prize, toy, or novelty.

(5) The claw or grasping device is not of a size, design, or shape that prohibits picking up or grasping a prize, toy, or novelty contained within the crane machine or device.

(6) The crane machine or device is not classified by the United States government as requiring a federal gaming stamp under the Internal Revenue Code.

(d) A player of a bona fide coin-operated amusement machine may accumulate winnings for the successful play of a bona fide coin-operated amusement machine through either tokens or tickets, and may redeem these tokens or tickets for merchandise so long as the amount of tokens or tickets earned on a single play does not exceed five dollars ($5) per unit.

(e)(1) For purposes of this section, "bona fide coin-operated amusement machine" means every machine of any kind or character used by the public to provide amusement or entertainment whose operation requires the payment of or the insertion of a coin, bill, other money, token, ticket, or similar object, and the result of whose operation depends in whole or in part upon the skill of the player, whether or not it affords an award to a successful player, and which can be legally shipped interstate according to federal law. Examples of bona fide coin-operated amusement machines include, but are not limited to, the following:

a. Pinball machines.

b. Console machines.

c. Video games.

d. Crane machines.

e. Claw machines.

f. Pusher machines.

g. Bowling machines.

h. Novelty arcade games.

i. Foosball or table soccer machines.

j. Miniature racetrack or football machines.

k. Target or shooting gallery machines.

l. Basketball machines.

m. Shuffleboard games.

n. Kiddie ride games.

o. Skeeball machines.

p. Air hockey machines.

q. Roll down machines.

r. Coin-operated pool table or coin-operated billiard table.

s. Any other similar amusement machine which can be legally operated in Alabama.

t. Every machine of any kind or character used by the public to provide music whose operation requires the payment of or the insertion of a coin, bill, other money, token, ticket, or similar object, such as jukeboxes or other similar types of music machines.

(2) The term "bona fide coin-operated amusement machine" does not include the following:

a. Coin-operated washing machines or dryers.

b. Vending machines which for payment of money dispense products or services.

c. Gas and electric meters.

d. Pay telephones.

e. Cigarette vending machines.

f. Coin-operated scales.

g. Coin-operated gumball machines.

h. Coin-operated parking meters.

i. Coin-operated television sets which provide cable or network programming.

j. Machines which are not legally permitted to be operated in Alabama.

k. Slot machines.

l. Video poker games.

(f) Any person owning or possessing an amusement game or device described in subdivision (1) of subsection (e) or any person employed by or acting on behalf of another person who gives to another person money for noncash merchandise, prizes, toys, gift certificates, or novelties received as a reward in playing an amusement game or device shall be guilty of a Class A misdemeanor.






Division 4 - Federal Wagering Occupational Tax Stamp.

Section 13A-12-90 - Possession, etc., of stamp prima facie evidence of violation of gambling laws.

The holding, owning, having in possession of, or paying the tax of a wagering occupational tax stamp issued by the internal revenue authorities of the United States shall be held in all the courts of this state as prima facie evidence against the person holding such stamp in any prosecution of such person for violation of the gambling laws of this state.



Section 13A-12-91 - Production of stamp warrants indictment or information.

In cases where the proper prosecuting officers shall produce said stamp or certified copy, the grand jury may indict the holder of such stamp or the proper prosecuting officer may file information against the holder of such stamp without further proof, charging such holder with the violation of the Alabama gambling laws.



Section 13A-12-92 - Proof of ownership, etc.

Upon the trial of such person, proof of the owning, holding or possession of such stamp may be made by two witnesses who have seen such stamp in the place of business of the holder or on his person, or by the production of the original stamp with proof by one or more witnesses that it is the property of the defendant, or by production by the state of a copy of such stamp certified by the director of the issuing federal internal revenue district as being a copy of the stamp originally issued to the defendant. Proof made as herein provided shall be sufficient evidence, without explanation, to convict of violation of the gambling laws.









Article 3 - Prostitution Offenses.

Division 1 - Promoting Prostitution.

Section 13A-12-110 - Definitions.

The following definitions are applicable in Sections 13A-12-111 through 13A-12-113:

(1) ADVANCE PROSTITUTION. A person "advances prostitution" if, acting other than as a prostitute or a patron of a prostitute, he knowingly causes or aids a person to commit or engage in prostitution, procures or solicits patrons for prostitution, provides persons or premises for prostitution purposes, operates or assists in the operation of a house of prostitution or a prostitution enterprise.

(2) PROFIT FROM PROSTITUTION. A person "profits from prostitution" if, acting other than as a prostitute receiving compensation for personally-rendered prostitution services, he accepts or receives money or other property pursuant to a prior agreement with any person whereby he participates or is to participate in the proceeds of prostitution activity.



Section 13A-12-111 - Promoting prostitution in the first degree.

(a) A person commits the crime of promoting prostitution in the first degree if he knowingly:

(1) Advances prostitution by compelling a person by force or intimidation to engage in prostitution, or profits from such coercive conduct by another; or

(2) Advances or profits from prostitution of a person less than 16 years of age.

(b) Promoting prostitution in the first degree is a Class B felony.



Section 13A-12-112 - Promoting prostitution in the second degree.

(a) A person commits the crime of promoting prostitution in the second degree if he knowingly:

(1) Advances or profits from prostitution by managing, supervising, controlling or owning, either alone or in association with others, a house of prostitution or a prostitution business or enterprise involving prostitution activity by two or more prostitutes other than the defendant; or

(2) Advances or profits from prostitution of a person less than 18 years of age.

(b) Promoting prostitution in the second degree is a Class C felony.



Section 13A-12-113 - Promoting prostitution in the third degree.

(a) A person commits the crime of promoting prostitution in the third degree if he knowingly advances or profits from prostitution.

(b) Promoting prostitution in the third degree is a Class A misdemeanor.






Division 2 - Prostitution.

Section 13A-12-120 - Prostitution defined.

For the purpose of this division, the term "prostitution" shall mean the commission by a person of any natural or unnatural sexual act, deviate sexual intercourse, or sexual contact for monetary consideration or other thing of value.



Section 13A-12-121 - Prohibited activities.

(a) No person shall commit an act of prostitution as defined in Section 13A-12-120.

(b) No person shall solicit, compel, or coerce any person to have sexual intercourse or participate in any natural or unnatural sexual act, deviate sexual intercourse, or sexual contact for monetary consideration or other thing of marketable value.

(c) No person shall agree to engage in sexual intercourse, deviate sexual intercourse, or sexual contact with another or participate in the act for monetary consideration or other thing of marketable value and give or accept monetary consideration or other thing of value in furtherance of the agreement.

(d) No person shall knowingly do any of the following:

(1) Cause or aid a person to commit or engage in prostitution.

(2) Procure or solicit patrons for prostitution.

(3) Provide persons or premises for prostitution purposes.

(4) Receive or accept money or other thing of value pursuant to a prior agreement with any person whereby he or she participates or is to participate in the proceeds of any prostitution activity.

(5) Operate or assist in the operation of a house of prostitution or a prostitution enterprise.



Section 13A-12-122 - Violations.

Each violation of this division is a Class A misdemeanor.



Section 13A-12-123 - Sexually exploited child.

A sexually exploited child, as defined in Section 12-15-701, who is alleged to have committed a violation of Section 13A-12-120 or 13A-12-121, or any municipal ordinance prohibiting such acts, shall be treated pursuant to Section 13A-6-181.









Article 4 - Obscenity and Related Offenses.

Division 1 - General Provisions.

Section 13A-12-130 - Public lewdness.

(a) A person commits the crime of public lewdness if:

(1) He exposes his anus or genitals in a public place and is reckless about whether another may be present who will be offended or alarmed by his act; or

(2) He does any lewd act in a public place which he knows is likely to be observed by others who would be affronted or alarmed.

(b) Public lewdness is a Class C misdemeanor.



Section 13A-12-131 - Public display of obscene sticker, sign, etc.

It shall be unlawful for any person to display in public any bumper sticker, sign or writing which depicts obscene language descriptive of sexual or excretory activities. Any person convicted of a violation of this section shall be guilty of a Class C misdemeanor and shall be punished as prescribed by law.






Division 4 - Obscene Materials Containing Visual Reproduction of Children.

Section 13A-12-190 - Definitions.

For the purposes of this division, the following terms shall have the meanings respectively ascribed to them by this section:

(1) DISSEMINATE. To sell, lend or show for monetary consideration or to offer or agree to do the same.

(2) DISPLAY PUBLICLY. The exposing, placing, posting, exhibiting or in any fashion displaying in any location, whether public or private, an item in such a manner that it may be readily seen and its content or character distinguished by normal unaided vision viewing it from a public thoroughfare, depot or vehicle.

(3) PUBLIC THOROUGHFARE, DEPOT or VEHICLE. Any street, highway, park, depot or transportation platform or other place, whether indoors or out, or any vehicle for public transportation, owned or operated by government, either directly or through a public corporation or authority, or owned or operated by any agency of public transportation that is designed for the use, enjoyment or transportation of the general public.

(4) KNOWINGLY. A person knowingly disseminates or publicly displays obscene matter when the person knows the nature of the matter. A person knows the nature of the matter when either of the following circumstances exist:

a. The person is aware of the character and content of the matter; or

b. The person recklessly disregards circumstances suggesting the character and content of the matter.

(5) SADO-MASOCHISTIC ABUSE. Such term means either of the following:

a. Flagellation or torture, for the purpose of sexual stimulation, by or upon a person who is nude or clad in undergarments or in a revealing or bizarre costume; or

b. The condition of a person who is nude or clad in undergarments or in a revealing or bizarre costume being fettered, bound or otherwise physically restrained for the purpose of sexual stimulation.

(6) SEXUAL EXCITEMENT. The condition of human male or female genitals when in a state of sexual stimulation.

(7) SEXUAL INTERCOURSE. Intercourse, real or simulated, whether genital-genital, oral-genital, anal-genital or oral-anal, whether between persons of the same or opposite sex or between a human and an animal.

(8) MASTURBATION. Manipulation, by hand or instrument, of the human genitals, whether one's own or another's for the purpose of sexual stimulation.

(9) OTHER SEXUAL CONDUCT. Any touching of the genitals, pubic areas or buttocks of the human male or female, or the breasts of the female, whether alone or between members of the same or opposite sex or between humans and animals in an act of apparent sexual stimulation or gratification.

(10) BREAST NUDITY. The lewd showing of the post-pubertal human female breasts below a point immediately above the top of the areola.

(11) GENITAL NUDITY. The lewd showing of the genitals or pubic area.

(12) MATTER. Any book, magazine, newspaper, or other printed material, or any picture, photograph, motion picture, video cassette, tape, record, digital video disc (DVD), video compilation, or electronic depiction in a comparable format, or an image, file, download, or other content stored, or reproduced by using a computer or electronic device or other digital storage, or any other thing, articles, or materials that either are or contain a photographic or other visual depiction of a live act, performance, or event.

(13) OBSCENE. a. When used to describe any matter that contains a visual reproduction of breast nudity, such term means matter that:

1. Applying contemporary local community standards, on the whole, appeals to the prurient interest; and

2. Is patently offensive; and

3. On the whole, lacks serious literary, artistic, political or scientific value.

b. When used to describe matter that is a depiction of an act of sado-masochistic abuse, sexual intercourse, sexual excitement, masturbation, genital nudity, or other sexual conduct, such term means matter containing such a visual reproduction that itself lacks serious literary, artistic, political or scientific value.

(14) LOCAL COMMUNITY. The judicial circuit in which the indictment is brought.

(15) VISUAL DEPICTION. A portrayal, representation, illustration, image, likeness, or other thing that creates a sensory impression, whether an original, duplicate, or reproduction.

(16) SEPARATE OFFENSE. The depiction of an individual less than 17 years of age that violates this division shall constitute a separate offense for each single visual depiction.



Section 13A-12-191 - Dissemination or public display of obscene matter containing visual depiction of persons under 17 years of age involved in obscene acts.

Any person who shall knowingly disseminate or display publicly any obscene matter containing a visual depiction of a person under the age of 17 years engaged in any act of sado-masochistic abuse, sexual intercourse, sexual excitement, masturbation, breast nudity, genital nudity, or other sexual conduct shall be guilty of a Class B felony.



Section 13A-12-192 - Possession and possession with intent to disseminate obscene matter containing visual depiction of persons under 17 years of age involved in obscene acts.

(a) Any person who knowingly possesses with intent to disseminate any obscene matter that contains a visual depiction of a person under the age of 17 years engaged in any act of sado-masochistic abuse, sexual intercourse, sexual excitement, masturbation, breast nudity, genital nudity, or other sexual conduct shall be guilty of a Class B felony. Possession of three or more copies of the same visual depiction contained in obscene matter is prima facie evidence of possession with intent to disseminate the same.

(b) Any person who knowingly possesses any obscene matter that contains a visual depiction of a person under the age of 17 years engaged in any act of sado-masochistic abuse, sexual intercourse, sexual excitement, masturbation, genital nudity, or other sexual conduct shall be guilty of a Class C felony.



Section 13A-12-193 - Proof of age of person contained in visual depiction; inferences as to age.

(a) In proving that a person in a visual depiction who is engaged in any obscene act set out in Sections 13A-12-191, 13A-12-192, 13A-12-196 and 13A-12-197 is under the age of 17 years, the state is not required to introduce into evidence a birth certificate, produce testimony as to the date of birth of such person, or produce testimony of any person who knows or is acquainted with the person alleged to be under the age of 17 years. If the defendant or the state intends to rely on a birth certificate to prove the date of birth of any person in the visually reproduced matter, such defendant or the state shall file with the clerk of the court in which the action is pending, at least 15 days prior to trial, a notice of an intention to rely on an official, certified copy of a birth certificate together with a copy of the birth certificate.

(b) A jury, or the court if a jury trial is waived, may infer from the following factors whether or not the person displayed or depicted in any obscene matter is under the age of 17 years:

(1) The general body growth and bone structure of the person;

(2) The development of pubic hair or body hair on the person;

(3) The development of the person's sexual organs;

(4) The context in which the person is placed by any accompanying printed or text material;

(5) Any expert testimony as to the degree of maturity of the person.

(c) The existence of any or all of the factors listed in subsection (b) of this section shall not operate to change the requirement that before any conviction may be had, the state must convince the factfinder beyond a reasonable doubt that the person engaged in the act of sado-masochistic abuse, sexual intercourse, sexual excitement, masturbation, breast nudity, genital nudity, or other sexual conduct in the visual depiction is under the age of 17 years.



Section 13A-12-194 - Identity of person engaged in obscene act not required.

The state shall not be required to establish the identity, either in the indictment or in any subsequent proceeding, of the person alleged to be under the age of 17 years who is engaged in any of the acts described in Sections 13A-12-191, 13A-12-192, 13A-12-196 and 13A-12-197, which are visual depiction.



Section 13A-12-195 - Indication of commercial exploitation of matter for prurient appeal may be considered in determining whether matter appeals to prurient interest, etc.

Where the circumstances of the dissemination or public display of matter indicates that it is being commercially exploited by the defendant for its prurient appeal, such evidence may be considered in determining whether the matter appeals to the prurient interest, is patently offensive, or lacks serious literary, artistic, political or scientific value.



Section 13A-12-196 - Parents or guardians permitting children to engage in production of obscene matter guilty of Class A felony.

Any parent or guardian who knowingly permits or allows their child, ward, or dependent under the age of 17 years to engage in the production of any obscene matter containing a visual depiction of such child, ward, or dependent under the age of 17 years engaged in any act of sado-masochistic abuse, sexual excitement, masturbation, breast nudity, genital nudity, or other sexual conduct shall be guilty of a Class A felony.



Section 13A-12-197 - Production of obscene matter containing visual depiction of person under 17 years of age involved in obscene acts.

(a) Any person who knowingly films, prints, records, photographs or otherwise produces any obscene matter that contains a visual depiction of a person under the age of 17 years engaged in any act of sado-masochistic abuse, sexual intercourse, sexual excitement, masturbation, breast nudity, genital nudity, or other sexual conduct shall be guilty of a Class A felony.

(b) For any person who violates this section, each depiction of each individual less than 17 years of age constitutes a separate offense.



Section 13A-12-198 - Forfeiture of equipment, materials, vehicles, etc., used in production, transportation, dissemination, etc., of obscene matter.

Any article, equipment, machine, materials, matter, vehicle or other thing whatsoever used in the commercial production, transportation, dissemination, display or storage of any obscene matter displaying or depicting a person under the age of 17 years engaged in any of the obscene acts described in Sections 13A-12-191, 13A-12-192, 13A-12-196 and 13A-12-197 shall be contraband and shall be forfeited to the State of Alabama. The manner, method and procedure for the forfeiture and condemnation of such thing shall be the same as that provided by law for the confiscation or condemnation or forfeiture of automobiles, conveyances or vehicles in which alcoholic beverages are illegally transported.






Division 5 - Alabama Anti-Obscenity Enforcement Act.

Section 13A-12-200.1 - Definitions.

As used in this division, the following terms shall have the meanings respectively ascribed to them by this section:

(1) ADULT BOOKSTORES and ADULT VIDEO STORES. A commercial establishment in which is offered for sale or rent any book, video, film, or other medium which in the aggregate constitute substantially all of its stock or inventory which depicts sexual conduct as defined herein.

(2) ADULT MOVIE HOUSE. A place where obscene "adult films" depicting sexual conduct are shown.

(3) ADULT-ONLY ENTERTAINMENT. Any commercial establishment or private club where entertainers, employees, dancers, or waiters appear nude or semi-nude.

(4) BREAST NUDITY. The showing of the post-pubertal human female breasts below a point immediately above the top of the areola.

(5) DISPLAY FOR SALE. To expose, place, exhibit, show, or in any fashion display any material for the purpose of the sale of such material to any person in a manner that a minor can physically examine or see the material.

(6) DISSEMINATE PUBLICLY. To expose, place, perform, exhibit, show or in any fashion display, in any location, public or private, any material in a manner that the material can either be readily seen and its content or character distinguished by normal unaided vision or be physically examined, by viewing or examining the material from any public place or any place to which members of the general public are invited.

(7) DISTRIBUTE. To import, export, sell, rent, lend, transfer possession of or title to, display, exhibit, show, present, provide, broadcast, transmit, retransmit, communicate by telephone, play, orally communicate or perform.

(8) EXPORT. To send or cause to be sent outside of the State of Alabama from inside the state.

(9) FOR ANY THING OF PECUNIARY VALUE. In exchange for, in return for, or for any consideration consisting of, whether wholly or partly:

a. Any money, negotiable instrument, debt, credit, chose in action, interest in wealth, or any other property whether real or personal, tangible or intangible; or

b. Any offer or agreement to pay, furnish or provide any money, negotiable instrument, debt, credit, chose in action, interest in wealth, or any other property whether real or personal, tangible or intangible.

(10) GENITAL NUDITY. The showing of the human male or female genitals or pubic area.

(11) HARMFUL TO MINORS. The term means:

a. The average person, applying contemporary community standards, would find that the material, taken as a whole, appeals to the prurient interest of minors; and

b. The material depicts or describes sexual conduct, breast nudity or genital nudity, in a way which is patently offensive to prevailing standards in the adult community with respect to what is suitable for minors; and

c. A reasonable person would find that the material, taken as a whole, lacks serious literary, artistic, political or scientific value for minors.

(12) IMPORT. To bring or cause to be brought into the State of Alabama from outside of the state.

(13) KNOWINGLY. The term means knowingly, as defined by Section 13A-2-2(2), doing an act involving a material when the person knows the nature of the material.

(14) KNOWS THE NATURE OF THE MATERIAL.

A person knows the nature of the material when any one of the following exists:

a. The person knows the nature of the material;

b. The person has reason to know the nature of the material;

c. The person has a belief or reasonable ground for belief as to the nature of the material which warrants further inspection or inquiry of the character and content of the material.

(15) MATERIAL. Any book, magazine, newspaper, printed or written matter, writing, description, picture, drawing, animation, photograph, motion picture, film, video tape, pictorial representation, depiction, image, electrical or electronic reproduction, broadcast, transmission, telephone communication, sound recording, article, device, equipment, matter, oral communication, live performance, or dance.

(16) MINOR. Any unmarried person under the age of 18 years.

(17) OBSCENE. The term means that:

a. The average person, applying contemporary community standards, would find that the material, taken as a whole, appeals to the prurient interest; and

b. The material depicts or describes, in a patently offensive way, sexual conduct, actual or simulated, normal or perverted; and

c. A reasonable person would find that the material, taken as a whole, lacks serious literary, artistic, political or scientific value.

(18) PERSON. Any individual and, except where inappropriate, any partnership, firm, association, corporation or other legal entity.

(19) PRODUCE. Create, make, write, film, produce, reproduce, direct, or stage.

(20) RECKLESSLY. The term means recklessly, as defined by Section 13A-2-2(3), doing an act involving a material when the person knows the nature of the material.

(21) SADO-MASOCHISTIC ABUSE. The term means:

a. Flagellation or torture, in an act of sexual stimulation, by or upon a person who is nude or clad in undergarments or in a revealing or bizarre costume; or

b. The binding or physical restraining of a person who is nude or clad in undergarments or in a revealing or bizarre costume in an act of sexual stimulation.

(22) SEXUAL CONDUCT. The term means:

a. Any act of sexual intercourse, masturbation, urination, defecation, lewd exhibition of the genitals, sado-masochistic abuse, bestiality, or the fondling of the sex organs of animals; or

b. Any other physical contact with a person's unclothed genitals, pubic area, buttocks, or the breast or breasts of a female, whether alone or between members of the same or opposite sex or between a human and an animal, in an act of sexual stimulation, gratification or perversion.

(23) SEXUAL INTERCOURSE. Intercourse, whether genital-genital, oral-genital, anal-genital, or oral-anal, and whether between persons of the same or opposite sex or between a human and an animal.

(24) WHOLESALER. A person who distributes material for the purpose of resale or commercial distribution at retail.



Section 13A-12-200.2 - Distribution, possession with intent to distribute, production, etc., of obscene material prohibited; penalties; distribution of fines.

(a)(1) It shall be unlawful for any person to knowingly distribute, possess with intent to distribute, or offer or agree to distribute any obscene material or any device designed or marketed as useful primarily for the stimulation of human genital organs for any thing of pecuniary value. Material not otherwise obscene may be obscene under this section if the distribution of the material, the offer to do so, or the possession with the intent to do so is a commercial exploitation of erotica solely for the sake of prurient appeal. Any person who violates this subsection shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than ten thousand dollars ($10,000) and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than one year. A second or subsequent violation of this subdivision is a Class C felony if the second or subsequent violation occurs after a conviction has been obtained for a previous violation. Upon a second violation, a corporation or business entity shall be fined not less than ten thousand dollars ($10,000) nor more than fifty thousand dollars ($50,000).

(2) It shall be unlawful for any person, being a wholesaler, to knowingly distribute, possess with intent to distribute, or offer or agree to distribute, for the purpose of resale or commercial distribution at retail, any obscene material or any device designed or marketed as useful primarily for the stimulation of human genital organs for any thing of pecuniary value. Material not otherwise obscene may be obscene under this section if the distribution of the material, the offer to do so, or the possession with the intent to do so is a commercial exploitation of erotica solely for the sake of their prurient appeal. Any person who violates this subsection shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than twenty thousand dollars ($20,000) and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than one year. A second or subsequent violation of this subdivision is a Class C felony if the second or subsequent violation occurs after a conviction has been obtained for a previous violation. Upon a second violation, a corporation or business entity shall be fined not less than ten thousand dollars ($10,000) nor more than fifty thousand dollars ($50,000).

(3) It shall be unlawful for any person to knowingly produce, or offer or agree to produce, any obscene material or any device designed or marketed as useful primarily for the stimulation of human genital organs for any thing of pecuniary value. Material not otherwise obscene may be obscene under this section if the distribution of the material, the offer to do so, or the possession with the intent to do so is a commercial exploitation of erotica solely for the sake of prurient appeal. Any person who violates this subsection shall be guilty of a Class C felony.

(4) If a person is held under this section in the county jail, one-half of any fines collected and due to be deposited to the State General Fund for violations of this section shall be paid by the Comptroller to the general fund of the county where the person is held for the operation of the county jail.



Section 13A-12-200.3 - Dissemination of obscene material; penalty; disposition of fines.

It shall be unlawful for any person to knowingly procure or write advertisement for obscene material or disseminate publicly any obscene material. Any person who violates this subsection shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than ten thousand dollars ($10,000) and may also be imprisoned in the county jail for not more than one year.

If a person is held under this section in the county jail, one-half of any fines collected and due to be deposited to the State General Fund for violations of this section shall be paid by the Comptroller to the general fund of the county where the person is held for the operation of the county jail.



Section 13A-12-200.4 - Affirmative defenses.

It shall be an affirmative defense to a charge of violating Sections 13A-12-200.2 and 13A-12-200.3 that the act charged was done for a bona fide medical, scientific, educational, legislative, judicial, or law enforcement purpose.



Section 13A-12-200.5 - Material harmful to minors - Distribution, possession with intent to distribute, display for sale, etc., prohibited; penalty; affirmative defenses; operation of adult-only enterprise near place frequented by minors; exceptions; disposition of fines.

(1) It shall be unlawful for any person to knowingly or recklessly distribute to a minor, possess with intent to distribute to a minor, or offer or agree to distribute to a minor any material which is harmful to minors. Any person who violates this subsection shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than ten thousand dollars ($10,000) and may also be imprisoned in the county jail for not more than one year.

(2)a. It shall be unlawful for any person to openly and knowingly display for sale at any business establishment frequented by minors, or any other place where minors are or may be invited as part of the general public, any material which is harmful to minors or to hire or employ a minor in an establishment that displays or disseminates material containing nudity or sexual conduct; provided, however, that a person shall not be deemed to have violated the provisions of this subsection, relating to display for sale, by displaying material harmful to minors in sealed wrappers or behind opaque covers commonly known as "blinder racks" so that in either event the material is located at a height of not less than five and one-half feet from the floor, the lower two-thirds of the material is concealed from view, the content of such material is not available for inspection by minors, and other reasonable efforts are made to prevent minors from perusing the material. Any person who violates this subsection shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than ten thousand dollars ($10,000) and may also be imprisoned in the county jail for not more than one year. Any person who hires or employs a person in violation of this subsection is guilty of a Class C felony and, upon conviction, shall be fined not less than ten thousand dollars ($10,000) nor more than fifty thousand dollars ($50,000).

b. This section shall not be applicable to employment of minors in establishments that sell or rent video cassettes or films that contain nudity or sexual acts if the cover of the video cassettes or films does not contain a depiction of nudity or sexual acts and the video cassettes or films are displayed in a form that cannot be viewed without electrical or mechanical equipment and the equipment is not being used to produce a visual depiction of the material contained in the video cassette or film.

(3) The following shall be affirmative defenses to a charge of violating this section as it may relate to a particular minor:

a. The minor exhibited to the defendant, his agent or employee a draft card, driver's license, birth certificate, marriage license or other governmental document purporting to show that such minor was not an unmarried person under the age of 18 years and the person to whom the document was exhibited did not otherwise have reasonable cause to believe that the minor was an unmarried person under the age of 18.

b. A parent or legal guardian accompanied the minor or consented to the act charged.

c. The defendant is the parent or legal guardian of the minor.

d. The act charged was done for a bona fide medical, scientific, educational, legislative, judicial or law enforcement purpose.

(4) It shall be unlawful for any person to operate an adult bookstore, adult movie house, adult video store, or other form of adult-only enterprise within 1,000 feet of a church, place of worship, church bookstore, public park, public housing project, daycare center, public or private school, college, recreation center, skating rink, video arcade, public swimming pool, private residence, or any other place frequented by minors. Any person who violates this subsection shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than ten thousand dollars ($10,000) and may also be imprisoned in the county jail for not more than one year.

(5) This subsection shall not be applicable to any video rental store that does not engage predominantly in and whose principle business is not the sale or rental of adult material, if the material is maintained in compliance with Section 13A-12-200.5(2), or is located in an area that is restricted to adults.

(6) If a person is held under this section in the county jail, one-half of any fines collected and due to be deposited to the State General Fund for violations of this section shall be paid by the Comptroller to the general fund of the county where the person is held for the operation of the county jail.



Section 13A-12-200.6 - Extradition of persons charged with violation of this division.

The Governor of this state may demand from the governor of any other state the extradition of any person found in such other state who is charged with any violation of any of the provisions of this division.



Section 13A-12-200.7 - Civil action to enjoin violations; hearing; procedures; precedence over other matters.

(1) When there is reason to believe that any person is violating or is about to violate any of the provisions of this division, the Attorney General or district attorney may initiate a civil action in the circuit court in the name of the State of Alabama against such person for preliminary and permanent injunctive relief, to prevent or enjoin the violation. The Alabama Rules of Civil Procedure shall apply to the extent that such rules are not inconsistent with this section; provided, however, that no temporary restraining order shall be issued pursuant to this section. No bond shall be required of the official bringing the action and the official, the political subdivision and the officers, agents, and employees of the political subdivision shall not be liable for costs or damages, other than court costs, by reason of injunctive orders not being granted or where judgment is entered in favor of the defendant by the trial or an appellate court.

(2) The court shall hold the hearing on the preliminary injunction at the earliest possible time after service of the complaint and motion for preliminary injunction upon the defendant. The defendant shall be given an opportunity to present evidence prior to the issuance of any preliminary injunction. It shall be the duty of the State of Alabama at the hearing to prove by clear and convincing evidence that the violation is being or is about to be committed. The court shall then issue an order granting or denying the preliminary injunction at the earliest possible time after the conclusion of the hearing.

(3) The defendant shall have the right to demand a trial on the merits to begin within 30 days after issuance or denial of the preliminary injunction. The finding of the court regarding the question of whether the material is obscene or harmful to minors at the preliminary injunction stage shall not be binding upon the final order on the merits at trial on the permanent injunction. The court shall reserve the right to reconsider its preliminary findings based upon the evidence or testimony which may be introduced at such trial. The defendant shall be given an opportunity to present evidence prior to the issuance of any permanent injunction. It shall be the duty of the State of Alabama at trial to prove by clear and convincing evidence that the violation is being or is about to be committed. The court shall then issue an order granting or denying the permanent injunction at the earliest possible time after the conclusion of the trial.

(4) If the court enters a final order denying the permanent injunction on the basis that the material is not obscene or harmful to minors, as the case may be, then no contempt shall be found for violation of any preliminary injunction relating thereto. Nothing in this section shall be deemed to authorize a prior restraint of speech in violation of the United States Constitution. Hearings and determinations required pursuant to this section shall take precedence over all other matters, and, in any event such hearings shall be held and determinations made within time limits mandated by the United States Constitution.



Section 13A-12-200.8 - Property subject to forfeiture for violation of this division; procedures; hearing; forfeiture action; action for money judgment.

(a) The following property is subject to forfeiture:

(1) All obscene material and material which is harmful to minors used, intended to be used or obtained in violation of the provisions of this division;

(2) All moneys, negotiable instruments, and funds used, intended to be used, or obtained in any violation of the provisions of this division;

(3) All proceeds or receipts derived from property which is subject to forfeiture pursuant to subdivisions (a)(1) and (a)(2) of this section.

(b) Property taken or detained under this section shall not be subject to replevin but is deemed to be in the custody of the state, county or municipal law enforcement agency subject only to the orders and judgment of the court having jurisdiction over the forfeiture proceedings. When property is seized under this division, the state, county or municipal law enforcement agency may:

(1) Place the property under seal;

(2) Remove the property to a place designated by it; and

(3) In the case of real property or fixtures, post notice of the seizure on the property, and file and record notice of seizure in the probate office.

(c) The following is the procedure regarding the seizure of property subject to forfeiture under subsection (a) of this section:

(1) Property subject to forfeiture may be seized by state, county or municipal law enforcement agencies upon process issued by any court having jurisdiction over the property upon a showing of probable cause; provided, however, that not more than one copy of each expressive material may be seized prior to a judicial determination, after a hearing at which all proper parties have an opportunity to be heard and present evidence, that the expressive material is obscene material or material which is harmful to minors and, in either case, subject to forfeiture under this division.

(2) In the event of seizure, a forfeiture action pursuant to subdivision (c)(4) of this section shall be instituted promptly and within time limits mandated by the United States Constitution.

(3) At any time after seizure, and prior to trial, the state, defendant, owner, or other proper party, may file with the appropriate circuit court, a written demand for an adversary hearing for the purpose of obtaining with regard to expressive material only a preliminary determination of obscenity, harmfulness to minors, and whether the property is subject to forfeiture. Such adversary hearing shall be held as soon as possible. At such adversary hearing, all proper parties shall be given the opportunity to present evidence. It shall be the duty of the State of Alabama at the hearing to prove by clear and convincing evidence that the seized property is subject to forfeiture under subsection (a) herein. The court shall render a decision within time limits mandated by the United States Constitution and, if the court does not find the property to be subject to forfeiture, it shall immediately order the property to be returned. Should the court find the property to be subject to forfeiture, it shall order the property to be retained as evidence. A finding by the court that the property is subject to forfeiture shall not be binding at the trial on the merits.

(4) The Attorney General or district attorney may initiate a forfeiture action in the name of the State of Alabama in the circuit court. The action shall be heard and determined within time limits mandated by the United States Constitution. It shall be the duty of the State of Alabama at the hearing to prove by clear and convincing evidence that the property should be forfeited. It shall be an affirmative defense to the forfeiture action to the extent of the owner's interest that the owner of the obscene material, material which is harmful to minors, moneys, negotiable instruments, funds, proceeds or receipts, neither consented to nor had knowledge of the acts which would otherwise result in forfeiture. It shall be an affirmative defense to any bona fide lienholder to the extent of the lienholder's interest that the lienholder neither consented to nor had knowledge of the acts which would otherwise result in forfeiture. The defendant shall be given the opportunity to present evidence.

(d) Nothing in this section shall be deemed to authorize a prior restraint of speech in violation of the United States Constitution. All hearings and determinations required pursuant to this section shall be heard and determined within time limits mandated by the United States Constitution.

(e) After trial on the merits, the court shall issue such forfeiture and seizure orders as are proper under the law and facts. The court shall order obscene material and material which is harmful to minors which is forfeited to be destroyed or retained for official law enforcement use. Where the court orders the forfeiture of one copy of an expressive material, it may also order the seizure and forfeiture of all other copies of such expressive material of the defendant which is subject to forfeiture. The court shall further order such moneys, negotiable instruments, funds, proceeds, or receipts, which are forfeited to be (1) distributed directly to the general fund of the state, county or municipality whose enforcement agencies investigated the acts resulting in forfeiture or (2) sold and distributed, after payment of all proper expenses relating to the forfeiture and sale, to the general fund of the state or any county or municipality whose department, office, or agency contributed to the investigation of the acts resulting in forfeiture, based upon the contribution, including expenses, of the department, office, or agency, or agency as determined by the court.

(f) Where any property owned or possessed by a person is subject to forfeiture pursuant to this section but because of any act, omission, or consent by such person the property (1) cannot be located upon the exercise of due diligence, (2) has been transferred or sold to, or deposited with, a third party, (3) has been placed beyond the jurisdiction of the court, (4) has been substantially diminished in value or, (5) has been commingled with other property which cannot be divided without difficulty, and such person knowingly participated either as a principal, aider and abettor, or conspirator in the acts subjecting the property to forfeiture, the Attorney General or district attorney may initiate a civil action in the name of the State of Alabama against such person for forfeiture of a money judgment amount up to the value of and in lieu of the property described in (1) through (5) of this subsection. Such judgment upon satisfaction shall be distributed as provided in subsection (e) of this section.



Section 13A-12-200.9 - Effect on other laws and ordinances.

The provisions of this division shall not be deemed to repeal, amend, affect, or limit the Alabama Red Light Abatement Act or the provisions of the Code of Alabama pertaining to obscene materials displaying or depicting children, as contained in Sections 13A-12-190 through 13A-12-198. Nothing in this division shall be presumed to invalidate, repeal, or preempt, any city or county ordinance governing the subject matter of this division and not in conflict with the provisions of this division.



Section 13A-12-200.10 - Inapplicability of criminal provisions to libraries and their agents or employees.

The criminal provisions of this division shall not apply to bona fide public libraries, or public school or college or university libraries, or their employees or agents acting on behalf of the legitimate educational purposes of such public libraries, or public school or college or university libraries.



Section 13A-12-200.11 - Display of genitals, etc., for entertainment purposes; violation; disposition of fines.

It shall be unlawful for any business establishment or any private club to show or allow to be shown for entertainment purposes the human male or female genitals, pubic area, or buttocks with less than a fully opaque covering, or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple, or the depiction of covered male genitals in a discernibly turgid state. A violation of this section shall be a Class C felony.

If a person is held under this section in the county jail, one-half of any fines collected and due to be deposited to the State General Fund for violations of this section shall be paid by the Comptroller to the general fund of the county where the person is held for the operation of the county jail.



Section 13A-12-200.12 - Special operating license for adult-only enterprises; advertisement; revocation of license.

(a) Any business establishment that operates as an "adult bookstore," "adult movie house," "adult video store," or other form of adult-only entertainment enterprise shall obtain in addition to any licenses required by existing law a special operating license, except that a video rental store that does not engage predominantly in and whose principle business is not the sale or rental of adult material, if it is maintained in compliance with Section 13A-12-200.5(2) or is located in an area restricted to adults. Persons who apply for the license shall provide on the application detailed information concerning ownership and financing, and pay an investigation fee of five hundred dollars ($500) to the county or municipality wherein the business establishment will be located.

(b) If granted the license, the local government, in its discretion, may restrict the type of advertisement that the business establishment can display outside the establishment.

(c) The license shall be revoked if the business establishment is convicted of violating this division.









Article 5 - Drug Offenses.

Division 1 - Inchoate Drug Offenses.

Section 13A-12-201 - Short title.

This division shall be entitled "The Drug Predator Control Act of 1987."



Section 13A-12-202 - Criminal solicitation to commit controlled substance crime.

(a) A person is guilty of criminal solicitation to commit a controlled substance crime if he engages in the conduct defined as criminal solicitation in Section 13A-4-1(a), and the crime solicited is a controlled substance crime.

(b) The principles of liability and defenses for criminal solicitation to commit a controlled substance crime are the same as those specified in Sections 13A-4-1(b) through (e), and Section 13A-4-5.

(c) Criminal solicitation to commit a controlled substance crime shall be punished the same as the controlled substance crime solicited.



Section 13A-12-203 - Attempt to commit controlled substance crime.

(a) A person is guilty of an attempt to commit a controlled substance crime if he engages in the conduct defined in Section 13A-4-2(a), and the crime attempted is a controlled substance crime.

(b) The principles of liability and defenses for an attempt to commit a controlled substance crime are the same as those specified in Sections 13A-4-2(b) through (c), and in Section 13A-4-5.

(c) An attempt to commit a controlled substance crime shall be punished the same as the controlled substance crime attempted.



Section 13A-12-204 - Criminal conspiracy to commit controlled substance crime.

(a) A person is guilty of criminal conspiracy to commit a controlled substance crime if he engages in the conduct defined in Section 13A-4-3(a), and the object of the conspiracy is a controlled substance crime.

(b) The principles of liability and defenses for criminal conspiracy to commit a controlled substance crime are the same as those specified in Sections 13A-4-3(b) through (f), Section 13A-4-4, and Section 13A-4-5.

(c) A criminal conspiracy to commit a controlled substance crime shall be punished the same as the controlled substance crime that is the object of the conspiracy.



Section 13A-12-205 - Included offenses.

Attempt, criminal solicitation, and criminal conspiracy to commit a controlled substance crime are offenses included in any controlled substance crime that is charged, and a defendant charged with any controlled substance crime may be convicted of attempt, solicitation, or conspiracy to commit it.






Division 2 - Drug Possession and Sale Offenses.

Section 13A-12-210 - Short title.

This division shall be entitled "The Drug Crimes Amendments Act of 1987."



Section 13A-12-211 - Unlawful distribution of controlled substances; possession with intent to distribute a controlled substance.

(a) A person commits the crime of unlawful distribution of controlled substances if, except as otherwise authorized, he or she sells, furnishes, gives away, delivers, or distributes a controlled substance enumerated in Schedules I through V.

(b) Unlawful distribution of controlled substances is a Class B felony.

(c) A person commits the crime of unlawful possession with intent to distribute a controlled substance if, except as otherwise authorized by law, he or she knowingly possesses any of the following quantities of a controlled substance:

(1) More than eight grams, but less than 28 grams, of cocaine or of any mixture containing cocaine.

(2) More than two grams, but less than four grams, of any morphine, opium, or any salt, isomer, or salt of an isomer thereof, including heroin.

(3) More than eight grams, but less than 28 grams, of 3,4-methylenedioxy amphetamine, or of any mixture containing 3,4-methylenedioxy amphetamine.

(4) More than eight grams, but less than 28 grams, of 5-methoxy-3, 4-methylenedioxy amphetamine, or of any mixture containing 5-methoxy-3, 4-methylenedioxy amphetamine.

(5) More than eight grams, but less than 28 grams, of amphetamine or any mixture containing amphetamine, its salt, optical isomer, or salt of its optical isomer thereof.

(6) More than eight grams, but less than 28 grams, of methamphetamine or any mixture containing methamphetamine, its salts, optical isomers, or salt of its optical isomers thereof.

(d) Unlawful possession with intent to distribute a controlled substance is a Class B felony.



Section 13A-12-212 - Unlawful possession or receipt of controlled substances.

(a) A person commits the crime of unlawful possession of controlled substance if:

(1) Except as otherwise authorized, he or she possesses a controlled substance enumerated in Schedules I through V.

(2) He or she obtains by fraud, deceit, misrepresentation, or subterfuge or by the alteration of a prescription or written order or by the concealment of a material fact or by the use of a false name or giving a false address, a controlled substance enumerated in Schedules I through V or a precursor chemical enumerated in Section 20-2-181.

(b) Unlawful possession of a controlled substance is a Class D felony.



Section 13A-12-213 - Unlawful possession of marihuana in the first degree.

(a) A person commits the crime of unlawful possession of marihuana in the first degree if, except as otherwise authorized:

(1) He or she possesses marihuana for other than personal use; or

(2) He or she possesses marihuana for his or her personal use only after having been previously convicted of unlawful possession of marihuana in the second degree or unlawful possession of marihuana for his or her personal use only.

(b) Unlawful possession of marihuana in the first degree pursuant to subdivision (1) of subsection (a) is a Class C felony.

(c) Unlawful possession of marihuana in the first degree pursuant to subdivision (2) of subsection (a) is a Class D felony.



Section 13A-12-214 - Unlawful possession of marihuana in the second degree.

(a) A person commits the crime of unlawful possession of marihuana in the second degree if, except as otherwise authorized, he possesses marihuana for his personal use only.

(b) Unlawful possession of marihuana in the second degree is a Class A misdemeanor.



Section 13A-12-214.1 - Unlawful possession of certain chemical compounds.

(a) The possession of salvia divinorum or salvinorum A, including all parts of the plant presently classified botanically as salvia divinorum, whether growing or not, the seeds thereof, any extract from any part of such plant, and every compound, manufacture, salts, derivative, mixture, or preparation of such plant, its seeds or extracts shall be illegal in this state.

(b) A violation of subsection (a) shall be subject to the same penalties as a violation of Sections 13A-12-213 and 13A-12-214.



Section 13A-12-214.2 - (Repealed effective July 1, 2019) Possession and use of cannabidiol.

(a) This section shall be known and may be cited as "Carly's Law."

(b) As used in this section, the following words shall have the following meanings:

(1) AUTHORIZED BY THE UAB DEPARTMENT. Authorized by the UAB Department means that Cannabidiol (CBD) has been prescribed by a health care practitioner employed by or on behalf of the UAB Department.

(2) CANNABIDIOL (CBD). [13956-29-1]. A (nonpsychoactive) cannabinoid found in the plant Cannabis sativa L. or any other preparation thereof that is essentially free from plant material, and has a THC level of no more than 3 percent. Also known as (synonyms): 2-[(1R,6R)-3-Methyl-6-(1-methylethenyl)-2-cyclohexen-1-yl]-5-pentyl-1,3-benzenediol; trans-(-)-2-p-mentha-1,8-dien-3-yl-5-pentylresorcinol; (-)-Cannabidiol; (-)-trans-Cannabidiol; Cannabidiol (7CI); D1(2)-trans-Cannabidiol.

(3) DEBILITATING EPILEPTIC CONDITION. Epilepsy or other neurological disorder, or the treatment of epilepsy or other neurological disorder that, as diagnosed by a board-certified neurologist under the employment or authority of the UAB Department, produces serious, debilitating, or life-threatening seizures.

(4) UAB DEPARTMENT. The Department of Neurology at the University of Alabama at Birmingham, its successors, or any subdivisions.

(c) In a prosecution for the unlawful possession of marijuana under the laws of this state, it is an affirmative and complete defense to the prosecution that the defendant has a debilitating epileptic condition and used or possessed cannabidiol (CBD) pursuant to a prescription authorized by the UAB Department.

(d) In a prosecution for the unlawful possession of marijuana under the laws of this state, it is an affirmative and complete defense to the prosecution that the defendant possessed cannabidiol (CBD) because he or she is the parent or caretaker of an individual who has a debilitating epileptic condition and who has a prescription for the possession and use of cannabidiol (CBD) as authorized by the UAB Department, and where the parent or caretaker's possession of the CBD is on behalf of and otherwise for the prescribed person's use only.

(e) An agency of this state or a political subdivision thereof, including any law enforcement agency, may not initiate proceedings to remove a child from the home of a parent based solely upon the parent's or child's possession or use of cannabidiol (CBD) as authorized by this section.

(f) A prescription for the possession or use of cannabidiol (CBD) as authorized by this section shall be provided exclusively by the UAB Department for a debilitating epileptic condition. Health care practitioners of the UAB Department shall be the sole authorized source of any prescription for the use of cannabidiol (CBD), and shall be the sole authorized source to use cannabidiol (CBD) in or as a part of the treatment of a person diagnosed with a debilitating epileptic condition. A health care practitioner of the UAB Department shall have the sole authority to determine the use or amount of cannabidiol (CBD), if any, in the treatment of an individual diagnosed with a debilitating epileptic condition.

(g) The UAB Department and any UAB School of Medicine affiliated pediatric training entity, including any authorized physician, nurse, attendant, or agent thereof, shall not be subject to prosecution for the unlawful possession, use, distribution, or prescription of marijuana under the laws of this state for its activities arising directly out of or directly related to the prescription or use of cannabidiol (CBD) in the treatment of individuals diagnosed with a debilitating epileptic condition.

(h) The UAB Department will establish a research and development study purposed to determine medical uses and benefits of cannabidiol (CBD) for individuals with debilitating epileptic conditions.

(i) The UAB Department and any UAB School of Medicine affiliated pediatric training entity, including any authorized physician, nurse, attendant or agent thereof, shall not be subject to prosecution for the unlawful possession, use, or distribution of marijuana under the laws of this state for its activities arising directly out of or directly related to the department's research and development activities in pursuit of medical benefits and uses of cannabidiol (CBD), as long as the prescription, treatment or use of cannabidiol (CBD) is provided only to individuals diagnosed with a debilitating epileptic condition.

(j) Pursuant to the filing requirements of Rule 15.3 of the Alabama Rules of Criminal Procedure, the defendant shall produce a valid prescription, certification of a debilitating epileptic condition, and the name of the prescribing health care professional authorized by the UAB Department.

(k) This section is repealed July 1, 2019.

(l) Nothing in this section shall be construed to allow or accommodate the prescription, testing, medical use, or possession of any other form of Cannabis other than that defined by this section.



Section 13A-12-214.3 - Possession and use of cannabidiol for certain debilitating conditions.

(a)(1) This section shall be known and may be cited as Leni's Law.

(2) For the purposes of this section, the following terms shall have the following meanings:

a. CANNABIDIOL (CBD). [13956-29-1]. A (nonpsychoactive) cannabinoid found in the plant Cannabis sativa L. or any other preparation thereof that is free from plant material, and has a THC level (delta-9-tetrahydrocannibinol) of no more than three percent relative to CBD according to the rules adopted by the Alabama Department of Forensic Sciences. Also known as (synonyms): 2-[(1R,6R)-3-Methyl-6-(1-methylethenyl)-2-cyclohexen-1-yl]-5-pentyl-1,3-benzenediol; trans-(-)-2-p-mentha-1,8-dien-3-yl-5-pentylresorcinol; (-)-Cannabidiol; (-)-trans-Cannabidiol; Cannabidiol (7CI); D1(2)-tran-Cannabidiol and that is tested by a independent third-party laboratory.

b. DEBILITATING MEDICAL CONDITION. A chronic or debilitating disease or medical condition including one that produces seizures for which a person is under treatment.

(3) In addition to the affirmative defense provided in Section 13A-12-214.2, in a prosecution for the unlawful possession of marijuana in the second degree under Section 13A-12-214, it is an affirmative and complete defense that the defendant used or possessed CBD if the defendant satisfies either of the following:

a. He or she has a debilitating medical condition.

b. He or she is the parent or legal guardian of a minor who has a debilitating medical condition, and the CBD is being used by the minor.

(4) An agency of this state or a political subdivision thereof, including any law enforcement agency, may not initiate proceedings to remove a child from the home of a parent or guardian, nor initiate any child protection action or proceedings, based solely upon the parent's or child's possession or use of CBD as allowed by this section.

(5) Nothing in this section shall be construed to require the various individual or group insurance organizations providing protection, indemnity, or insurance against hospital, medical, or surgical expenses, or health maintenance organizations to provide payment or reimbursement for prescriptions of CBD.

(6) Nothing in this section shall be construed to allow or accommodate the prescription, testing, medical use, or possession of any other form of Cannabis other than that defined in this section.

(b) The Legislature finds and declares the following:

(1) This section is intended to authorize only the limited use of nonpsychoactive CBD as defined in this section only for specified debilitating conditions that produce seizures, and is not intended as a generalized authorization of medical marijuana.

(2) It is the intent of the Legislature to maintain existing criminal prohibitions of marijuana, except as expressly provided in existing law or as expressly provided in this section.



Section 13A-12-215 - Sale, furnishing, etc., of controlled substances by persons over age 18 to persons under age 18.

If the offender is over the age of 18 and the offense consists of selling, furnishing or giving such controlled substances as enumerated in Schedules I, II, III, IV and V to a person who has not attained the age of 18 years the offender shall be guilty of a Class A felony. The imposition or execution of sentence shall not be suspended and probation shall not be granted.



Section 13A-12-216 - Schedules of controlled substances.

The Schedules I through V referred to in this division are the schedules contained in Sections 20-2-20 through 20-2-31, or in those schedules as revised and republished annually by the State Board of Health pursuant to Section 20-2-32.



Section 13A-12-217 - Unlawful manufacture of controlled substance in the second degree.

(a) A person commits the crime of unlawful manufacture of a controlled substance in the second degree if, except as otherwise authorized in state or federal law, he or she does any of the following:

(1) Manufactures a controlled substance enumerated in Schedules I to V, inclusive.

(2) Possesses precursor substances as determined in Section 20-2-181, in any amount with the intent to unlawfully manufacture a controlled substance.

(b) Unlawful manufacture of a controlled substance in the second degree is a Class B felony.



Section 13A-12-218 - Unlawful manufacture of controlled substance in the first degree.

(a) A person commits the crime of unlawful manufacture of a controlled substance in the first degree if he or she violates Section 13A-12-217 and two or more of the following conditions occurred in conjunction with that violation:

(1) Possession of a firearm.

(2) Use of a booby trap.

(3) Illegal possession, transportation, or disposal of hazardous or dangerous materials or while transporting or causing to be transported materials in furtherance of a clandestine laboratory operation, there was created a substantial risk to human health or safety or a danger to the environment.

(4) A clandestine laboratory operation was to take place or did take place within 500 feet of a residence, place of business, church, or school.

(5) A clandestine laboratory operation actually produced any amount of a specified controlled substance.

(6) A clandestine laboratory operation was for the production of controlled substances listed in Schedule I or Schedule II.

(7) A person under the age of 17 was present during the manufacturing process.

(b) Unlawful manufacture of a controlled substance in the first degree is a Class A felony.



Section 13A-12-219 - Unlawful possession of anhydrous ammonia.

(a) A person commits the crime of unlawful possession of anhydrous ammonia if he or she purchases, possesses, transfers, or distributes any amount of anhydrous ammonia, knowing, or under circumstances where one reasonably should know, that the anhydrous ammonia will be used to unlawfully manufacture a controlled substance.

(b) Unlawful possession of anhydrous ammonia is a Class B felony.






Division 3 - Drug Trafficking Offenses.

Section 13A-12-231 - Trafficking in cannabis, cocaine, etc.; mandatory minimum terms of imprisonment; trafficking in illegal drugs; trafficking in amphetamine and methamphetamine; habitual felony offender act.

Except as authorized in Chapter 2, Title 20:

(1) Any person who knowingly sells, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, in excess of one kilo or 2.2 pounds of any part of the plant of the genus Cannabis, whether growing or not, the seeds thereof, the resin extracted from any part of the plant, and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or resin including the completely defoliated mature stalks of the plant, fiber produced from the stalks, oil, or cake, or the completely sterilized samples of seeds of the plant which are incapable of germination is guilty of a felony, which felony shall be known as "trafficking in cannabis." Nothing in this subdivision shall apply to samples of tetrahydrocannabinols including, but not limited to, all synthetic or naturally produced samples of tetrahydrocannabinols which contain more than 15 percent by weight of tetrahydrocannabinols and which do not contain plant material exhibiting the external morphological features of the plant cannabis. If the quantity of cannabis involved:

a. Is in excess of one kilo or 2.2 pounds, but less than 100 pounds, the person shall be sentenced to a mandatory minimum term of imprisonment of three calendar years and to pay a fine of twenty-five thousand dollars ($25,000).

b. Is 100 pounds or more, but less than 500 pounds, the person shall be sentenced to a mandatory minimum term of imprisonment of five calendar years and to pay a fine of fifty thousand dollars ($50,000).

c. Is 500 pounds or more, but less than 1,000 pounds, the person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and to pay a fine of two hundred thousand dollars ($200,000).

d. Is 1,000 pounds or more, the person shall be sentenced to a mandatory term of imprisonment of life without parole.

(2) Any person who knowingly sells, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 28 grams or more of cocaine or of any mixture containing cocaine, described in Section 20-2-25(1), is guilty of a felony, which felony shall be known as "trafficking in cocaine." If the quantity involved:

a. Is 28 grams or more, but less than 500 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of three calendar years and to pay a fine of fifty thousand dollars ($50,000).

b. Is 500 grams or more, but less than one kilo, the person shall be sentenced to a mandatory minimum term of imprisonment of five calendar years and to pay a fine of one hundred thousand dollars ($100,000).

c. Is one kilo, but less than 10 kilos, then the person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and to pay a fine of two hundred fifty thousand dollars ($250,000).

d. Is 10 kilos or more, the person shall be sentenced to a mandatory term of imprisonment of life without parole.

(3) Any person who knowingly sells, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, four grams or more of any morphine, opium, or any salt, isomer, or salt of an isomer thereof, including heroin, as described in Section 20-2-23(b)(2) or Section 20-2-25(1)a., or four grams or more of any mixture containing any such substance, is guilty of a felony, which felony shall be known as "trafficking in illegal drugs." If the quantity involved:

a. Is four grams or more, but less than 14 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of three calendar years and to pay a fine of fifty thousand dollars ($50,000).

b. Is 14 grams or more, but less than 28 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of 10 calendar years and to pay a fine of one hundred thousand dollars ($100,000).

c. Is 28 grams or more, but less than 56 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of 25 calendar years and to pay a fine of five hundred thousand dollars ($500,000).

d. Is 56 grams or more, the person shall be sentenced to a mandatory term of imprisonment of life without parole.

(4) Any person who knowingly sells, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of 1,000 or more pills or capsules of methaqualone, as described in Section 20-2-1, et seq., is guilty of a felony, which felony shall be known as "trafficking in illegal drugs." If the quantity involved:

a. Is 1,000 pills or capsules, but less than 5,000 pills or capsules, the person shall be sentenced to a mandatory minimum term of imprisonment of three calendar years and pay a fine of fifty thousand dollars ($50,000).

b. Is 5,000 capsules or more, but less than 25,000 capsules, that person shall be imprisoned to a mandatory minimum term of imprisonment of 10 calendar years and pay a fine of one hundred thousand dollars ($100,000).

c. Is 25,000 pills or more, but less than 100,000 pills or capsules, the person shall be sentenced to a mandatory minimum term of imprisonment of 25 calendar years and pay a fine of five hundred thousand dollars ($500,000).

d. Is 100,000 capsules or more, the person shall be sentenced to a mandatory term of imprisonment of life without parole.

(5) Any person who knowingly sells, manufactures, delivers or brings into this state, or who is knowingly in actual or constructive possession of 500 or more pills or capsules of hydromorphone as is described in Section 20-2-1, et seq., is guilty of a felony which shall be known as "trafficking in illegal drugs." If the quantity involved:

a. Is 500 pills or capsules or more but less than 1,000 pills or capsules, the person shall be sentenced to a mandatory term of imprisonment of three calendar years and to pay a fine of fifty thousand dollars ($50,000).

b. Is 1,000 pills or capsules or more, but less than 4,000 pills or capsules, the person shall be sentenced to a mandatory term of imprisonment of 10 calendar years and to pay a fine of one hundred thousand dollars ($100,000).

c. Is 4,000 pills or capsules or more but less than 10,000 pills or capsules, the person shall be sentenced to a mandatory term of imprisonment of 25 calendar years and to pay a fine of one hundred thousand dollars ($100,000).

d. Is more than 10,000 pills or capsules, the person shall be sentenced to a mandatory term of life in prison without parole.

(6) Any person who knowingly sells, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 28 grams or more of 3,4-methylenedioxy amphetamine, or of any mixture containing 3,4-methylenedioxy amphetamine, is guilty of a felony, which felony shall be known as "trafficking in illegal drugs." If the quantity involved:

a. Is 28 grams or more, but less than 500 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of three calendar years and to pay a fine of fifty thousand dollars ($50,000).

b. Is 500 grams or more, but less than one kilo, the person shall be sentenced to a mandatory minimum term of imprisonment of five calendar years and to pay a fine of one hundred thousand dollars ($100,000).

c. Is one kilo, but less than 10 kilos, then the person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and to pay a fine of two hundred fifty thousand dollars ($250,000).

d. Is 10 kilos or more, the person shall be sentenced to a mandatory term of imprisonment of life without parole.

(7) Any person who knowingly sells, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 28 grams or more of 5-methoxy-3, 4-methylenedioxy amphetamine, or of any mixture containing 5-methoxy-3, 4-methylenedioxy amphetamine is guilty of a felony, which felony shall be known as "trafficking in illegal drugs" if the quantity involved:

a. Is 28 grams or more, but less than 500 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of three calendar years and to pay a fine of fifty thousand dollars ($50,000).

b. Is 500 grams or more, but less than one kilo, the person shall be sentenced to a mandatory minimum term of imprisonment of five calendar years and to pay a fine of one hundred thousand dollars ($100,000).

c. Is one kilo, but less than 10 kilos, then the person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and to pay a fine of two hundred fifty thousand dollars ($250,000).

d. Is 10 kilos or more, the person shall be sentenced to a mandatory term of imprisonment of life without parole.

(8) Any person who knowingly sells, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, four grams or more of phencyclidine, or any mixture containing phencyclidine, is guilty of a felony, which felony shall be known as "trafficking in illegal drugs." If the quantity involved:

a. Is four grams or more, but less than 14 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of three calendar years and to pay a fine of fifty thousand dollars ($50,000).

b. Is 14 grams or more, but less than 28 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of five calendar years and to pay a fine of one hundred thousand dollars ($100,000).

c. Is 28 grams or more, but less than 56 grams, then the person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and to pay a fine of two hundred fifty thousand dollars ($250,000).

d. Is 56 grams or more, the person shall be sentenced to a mandatory term of imprisonment of life without parole.

(9) Any person who knowingly sells, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, four grams or more of lysergic acid diethylamide, of four grams or more of any mixture containing lysergic acid diethylamide, is guilty of a felony, which felony shall be known as "trafficking in illegal drugs." If the quantity involved:

a. Is four grams or more, but less than 14 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of three calendar years and to pay a fine of fifty thousand dollars ($50,000).

b. Is 14 grams or more, but less than 28 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of 10 calendar years and to pay a fine of one hundred thousand dollars ($100,000).

c. Is 28 grams or more, but less than 56 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of 25 calendar years and to pay a fine of five hundred thousand dollars ($500,000).

d. Is 56 grams or more, the person shall be sentenced to a mandatory term of imprisonment of life without parole.

(10) Any person who knowingly sells, manufactures, delivers or brings into this state, or who is knowingly in actual or constructive possession of, 28 grams or more of amphetamine or any mixture containing amphetamine, its salt, optical isomer, or salt of its optical isomer thereof, is guilty of a felony, which felony shall be known as "trafficking in amphetamine." If the quantity involved:

a. Is 28 grams or more but less than 500 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of three calendar years and to pay a fine of fifty thousand dollars ($50,000).

b. Is 500 grams or more, but less than one kilo, the person shall be sentenced to a mandatory minimum term of imprisonment of five calendar years and to pay a fine of one hundred thousand dollars ($100,000).

c. Is one kilo but less than 10 kilos, then the person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and to pay a fine of two hundred fifty thousand dollars ($250,000).

d. Is 10 kilos or more, the person shall be sentenced to a mandatory term of imprisonment of life without parole.

(11) Any person who knowingly sells, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of, 28 grams or more of methamphetamine or any mixture containing methamphetamine, its salts, optical isomers, or salt of its optical isomers thereof, is guilty of a felony, which felony shall be known as "trafficking in methamphetamine." If the quantity involved:

a. Is 28 grams or more but less than 500 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of three calendar years and to pay a fine of fifty thousand dollars ($50,000).

b. Is 500 grams or more, but less than one kilo, the person shall be sentenced to a mandatory minimum term of imprisonment of five calendar years and to pay a fine of one hundred thousand dollars ($100,000).

c. Is one kilo but less than 10 kilos, then the person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and to pay a fine of two hundred fifty thousand dollars ($250,000).

d. Is 10 kilos or more, the person shall be sentenced to a mandatory term of imprisonment of life without parole.

(12) Any person who knowingly sells, manufactures, delivers, or brings into this state, or who is knowingly in actual or constructive possession of 56 or more grams of a synthetic controlled substance or a synthetic controlled substance analogue, as described in subdivision (4) or (5) of subsection (a) of Section 20-2-23, is guilty of a felony, which felony shall be known as "trafficking in synthetic controlled substances." If the quantity involved:

a. Is 56 grams or more, but less than 500 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of three calendar years and to pay a fine of fifty thousand dollars ($50,000).

b. Is 500 grams or more, but less than 1 kilo, the person shall be sentenced to a mandatory minimum term of imprisonment of 10 calendar years and to pay a fine of one hundred thousand dollars ($100,000).

c. Is one kilo, but less than 10 kilos, then the person shall be sentenced to a mandatory minimum term of imprisonment of 15 calendar years and to pay a fine of two hundred fifty thousand dollars ($250,000).

d. Is 10 kilos or more, the person shall be sentenced to a mandatory term of imprisonment of life without parole.

(13) The felonies of "trafficking in cannabis," "trafficking in cocaine," "trafficking in illegal drugs," "trafficking in amphetamine," "trafficking in methamphetamine," and "trafficking in synthetic controlled substances" as defined in subdivisions (1) through (12), above, shall be treated as Class A felonies for purposes of Title 13A, including sentencing under Section 13A-5-9. Provided, however, that the sentence of imprisonment for a defendant with one or more prior felony convictions who violates subdivisions (1) through (12) of this section shall be the sentence provided therein, or the sentence provided under Section 13A-5-9, whichever is greater. Provided further, that the fine for a defendant with one or more prior felony convictions who violates subdivisions (1) through (12) of this section shall be the fine provided therein, or the fine provided under Section 13A-5-9, whichever is greater.

(14) Notwithstanding any provision of law to the contrary, any person who has possession of a firearm during the commission of any act proscribed by this section shall be punished by a term of imprisonment of five calendar years which shall be in addition to, and not in lieu of, the punishment otherwise provided, and a fine of twenty-five thousand dollars ($25,000); the court shall not suspend the five-year additional sentence of the person or give the person a probationary sentence.



Section 13A-12-232 - Sentence not to be suspended, deferred, etc., prior to mandatory minimum term; reduction, suspension, etc., of sentence for assistance in arrest, conviction, etc., of accessories, principals, etc.

(a) Notwithstanding the provisions of Chapter 22, Title 15, or any other provision of law, with respect to any person who is found to have violated Section 13A-12-231, adjudication of guilt or imposition of sentence shall not be suspended, deferred, or withheld, nor shall such person be eligible for any type of parole, probation, work release, supervised intensive restitution program, release because of deduction from sentence for good behavior under corrections incentive time act or any other program, furlough, pass, leave, or any other type of early, conditional, or temporary release program, nor shall such person be permitted to leave the penitentiary for any reason whatsoever except for necessary court appearances and for necessary medical treatment, prior to serving the mandatory minimum term of imprisonment prescribed in this article or 15 years, whichever is less. Nothing contained in this section shall be construed in any way to render any inmate eligible for parole, probation, suspended sentence, furlough, pass, leave, or any type or early, conditional, or temporary release program of any type to which the inmate is not otherwise eligible under other provision of law. Nor shall anything in this section be construed to render any person sentenced to life imprisonment without parole under this or any other act eligible for parole, probation, suspended sentence, furlough, pass, leave, or any type of early, conditional, or temporary release program at any time.

(b) The prosecuting attorney may move the sentencing court to reduce or suspend the sentence of any person who is convicted of a violation of Section 13A-12-231, except where the sentence is life imprisonment without parole, and who provides substantial assistance in the arrest, or in the conviction of any of his accomplices, accessories, coconspirators, or principals. The arresting agency shall be given an opportunity to be heard in aggravation or mitigation in reference to any such motion. Upon good cause shown, the motion may be filed and heard in camera. The judge hearing the motion may reduce or suspend the sentence if he finds that the defendant rendered such substantial assistance. Under no circumstances may the judge reduce or suspend the sentence except upon motion of the prosecuting attorney.



Section 13A-12-233 - Drug trafficking enterprise defined; punishment.

(a) This section shall be known as the "Alabama Drug Trafficking Enterprise Act." For purposes of this section, a person is engaged in a criminal enterprise for the purpose of trafficking in illegal drugs if that person violates any provision of Section 13A-12-231, and such violation is:

(1) Undertaken by such person in concert with five or more other persons with respect to whom such person occupies a position of organizer, a supervisory position, or any other position of management, and

(2) From which such person obtains substantial income or resources.

(b) For purposes of this section, "substantial income" means any amount exceeding the established minimum wage, as established by law.

(c) Any person who engages in a criminal enterprise for the purpose of trafficking in illegal drugs shall be punished as follows:

(1) Upon the first conviction of violation of this section, he shall be sentenced to a mandatory minimum term of imprisonment of 25 calendar years or for any mandatory term of calendar years up to and including life without parole and to a fine of not less than $50,000.00 nor more than $500,000.00.

(2) Upon the second conviction of violation of this section, he must be sentenced to a mandatory term of imprisonment for life without parole and to a fine of not less than $150,000.00 nor more than $1,000,000.00.

(3) In no event shall the term of imprisonment or the amount of fine imposed under this section be less than the corresponding term of imprisonment or fine authorized in Section 13A-12-231, for the underlying violation of that section, including application of the Habitual Felony Offender Act, as determined by the type and amount of the particular illegal drug involved.

(d) The courts of Alabama shall have jurisdiction to enter such restraining orders or prohibitions, or to take such other actions, including the acceptance of satisfactory performance bonds, in connection with any property or other interest subject to forfeiture under Section 20-2-93 as they shall deem proper.






Division 4 - Sale on or Near School Campus.

Section 13A-12-250 - Additional penalty if unlawful sale on or near school campus.

In addition to any penalties heretofore or hereafter provided by law for any person convicted of an unlawful sale of a controlled substance, there is hereby imposed a penalty of five years incarceration in a state corrections facility with no provision for probation if the situs of such unlawful sale was on the campus or within a three-mile radius of the campus boundaries of any public or private school, college, university or other educational institution in this state.






Division 5 - Drug Paraphernalia Offenses.

Section 13A-12-260 - Drug paraphernalia; use or possession; delivery or sale; forfeiture.

(a) Definition of "drug paraphernalia". As used in this section, the term "drug paraphernalia" means all equipment, products, and materials of any kind which are used, intended for use, or designed for use, in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance in violation of the controlled substances laws of this state. It includes but is not limited to:

(1) Kits used, intended for use, or designed for use in planting, propagating, cultivating, growing, or harvesting of any species of plant which is a controlled substance or from which a controlled substance can be derived;

(2) Kits used, intended for use, or designed for use in manufacturing, compounding, converting, producing, processing, or preparing controlled substances;

(3) Isomerization devices used, intended for use, or designed for use in increasing the potency of any species of plant which is a controlled substance;

(4) Testing equipment used, intended for use, or designed for use in identifying, or in analyzing the strength, effectiveness, or purity of controlled substances;

(5) Scales and balances used, intended for use, or designed for use in weighing or measuring controlled substances;

(6) Dilutants and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose and lactose, used, intended for use, or designed for use in cutting controlled substances;

(7) Separation gins and sifters used, intended for use, or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, marihuana;

(8) Blenders, bowls, containers, spoons and mixing devices used, intended for use, or designed for use in compounding controlled substances;

(9) Capsules, balloons, envelopes and other containers used, intended for use, or designed for use in packaging small quantities of controlled substances;

(10) Containers and other objects used, intended for use, or designed for use in storing or concealing controlled substances;

(11) Hypodermic syringes, needles and other objects used, intended for use, or designed for use in parenterally injecting controlled substances into the human body;

(12) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marihuana, tetrahydro cannabinols, cocaine, hashish, or hashish oil into the human body, such as:

a. Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

b. Water pipes;

c. Carburetion tubes and devices;

d. Smoking and carburetion masks;

e. Roach clips: Meaning objects used to hold burning material, such as a marihuana cigarette, that has become too small or too short to be held in the hand;

f. Miniature cocaine spoons, and cocaine vials;

g. Chamber pipes;

h. Carburetor pipes;

i. Electric pipes;

j. Air-driven pipes;

k. Chillums;

l. Bongs;

m. Ice pipes or chillers;

n. Glass tubes which are hollow, cylindrical items made of glass which are smaller than three-quarters of an inch in diameter, shorter than 12 inches in length, and which are not sealed with glass at both ends.

(b) Factors in determining whether object is drug paraphernalia. In determining whether an object is drug paraphernalia, a court or other authority shall consider, in addition to all other logically relevant factors, the following:

(1) Statements by an owner or by anyone in control of the object concerning its use;

(2) Prior convictions, if any, of an owner, or of anyone in control of the object, under any state or federal law relating to any controlled substance;

(3) The proximity of the object, in time and space, to a direct violation of this section or to a controlled substance;

(4) The existence of any residue of controlled substances on the object;

(5) Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons whom he knows intend to use the object to facilitate a violation of the controlled substances laws of this state; the innocence of an owner, or of anyone in control of the object, as to a direct violation of such laws shall not prevent a finding that the object is intended for use, or designed for use as drug paraphernalia;

(6) Instructions, oral or written, provided with the object concerning its use;

(7) Descriptive materials accompanying the object which explain or depict its use;

(8) National and local advertising concerning its use;

(9) The manner in which the object is displayed for sale;

(10) Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

(11) Direct or circumstantial evidence of the ratio of sales of the object or objects to the total sales of the business enterprise;

(12) The existence and scope of legitimate uses for the object in the community;

(13) Expert testimony concerning its use.

(c) Use or possession with intent to use. It shall be unlawful for any person to use, or to possess with intent to use, or to use to inject, ingest, inhale or otherwise introduce into the human body, drug paraphernalia to plant, propagate, cultivate, grow, harvest, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain or conceal a controlled substance in violation of the controlled substances laws of this state. Any person who violates this subsection is guilty of a Class A misdemeanor and upon conviction shall be punished as prescribed by law.

(d)(1) It shall be unlawful for any person to use, deliver, or sell, possess with intent to deliver or sell, or manufacture with intent to deliver or sell, or to possess with intent to use, drug paraphernalia to manufacture a controlled substance in violation of the controlled substances laws of this state.

(2) Any person who violates this subsection is guilty of a Class C felony. If a person is in violation of this subsection and is in possession of a firearm at the time of the offense, the person shall be guilty of a Class B felony.

(e) Delivery or sale.

(1) It shall be unlawful for any person to deliver or sell, possess with intent to deliver or sell, or manufacture with intent to deliver or sell drug paraphernalia, knowing that it will be used to plant, propagate, cultivate, grow, harvest, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance in violation of the controlled substances laws of this state. Any person who violates this section is guilty of a Class A misdemeanor and upon conviction shall be punished as prescribed by law. A person who is convicted of a subsequent violation of this subsection shall be guilty of a Class C felony and punished as prescribed by law. Any person convicted of violating this subsection who previously has been convicted of violating subdivision (2) of this subsection shall be subject to the same penalties specified for subsequent violations of this subsection.

(2) Any person 18 years of age or over who violates subdivision (1) of this subsection by delivering drug paraphernalia to a person under 18 years of age who is at least three years his junior shall be guilty of a Class B felony and upon conviction shall be punished as prescribed by law.

(f) Contraband; forfeiture. All drug paraphernalia used in violation of this section shall be contraband and subject to the forfeiture laws of this state and Section 20-2-93 as amended, in particular.






Division 6 - Sale at or Near Public Housing Project.

Section 13A-12-270 - Additional penalty for unlawful sale within three-mile radius of public housing project.

In addition to any penalties heretofore or hereafter provided by law for any person convicted of an unlawful sale of a controlled substance, there is hereby imposed a penalty of five years incarceration in a state corrections facility with no provision for probation if the situs of such unlawful sale was within a three-mile radius of a public housing project owned by a housing authority.






Division 7 - Demand Reduction Assessment Act.

Section 13A-12-280 - Short title.

This division shall be known and may be cited as the Demand Reduction Assessment Act.



Section 13A-12-281 - Additional penalties prescribed.

(a) In addition to any disposition and fine authorized by Sections 13A-12-202, 13A-12-203, 13A-12-204, 13A-12-211, 13A-12-212, 13A-12-213, 13A-12-215, or 13A-12-231, or any other statute indicating the dispositions that can be ordered for such a conviction, every person convicted of a violation of any offense defined in the sections set forth above, shall be assessed for each offense an additional penalty fixed at one thousand dollars ($1,000) for a first offense and two thousand dollars ($2,000) for a second or subsequent offense.

(b) All penalties provided for in this division shall be in addition to and not in lieu of any fine authorized by law or required to be imposed pursuant to the provisions of the controlled substance statutes set forth in subsection (a) of this section, and nothing in this division shall be deemed to affect or suspend any other criminal sanctions imposed pursuant to these controlled substance statutes.



Section 13A-12-282 - Collection of penalties.

All penalties provided for in this division shall be collected as provided for collection of fines and restitution in [Rule 26.11, Alabama Rules of Criminal Procedure].



Section 13A-12-283 - Deposit of penalties in Drug Demand Reduction Fund; use of fund.

All moneys collected pursuant to this division shall be forwarded to the Department of Corrections to be deposited in a revolving fund to be known as the "Drug Demand Reduction Fund." The moneys in the fund shall be expended by the Department of Corrections for drug education, prevention and treatment purposes.



Section 13A-12-284 - Suspension and reduction of penalty conditioned on participation in drug rehabilitation program; amount of reduction.

(a) The court may suspend the collection of a penalty imposed pursuant to this division if the defendant agrees to enter a drug rehabilitation program approved by the court and if the defendant agrees to pay for all or some portion of the costs associated with the rehabilitation program. The collection of a penalty imposed pursuant to this division shall be suspended during the defendant's participation in the approved rehabilitation program.

(b) Upon successful completion of the rehabilitation program, the defendant may apply to the court to reduce the penalty imposed pursuant to this division by any amount actually paid by the defendant for his participation in said program. The court shall not reduce the penalty pursuant to this section unless the defendant establishes to the satisfaction of the court that he has successfully completed the rehabilitation program.

(c) If the defendant's participation is for any reason terminated before his successful completion of the rehabilitation program, collection of the entire penalty imposed pursuant to this division shall be enforced.






Division 8 - Suspension of Driver's License for Certain Drug Related Violations.

Section 13A-12-290 - License suspended for six months; crediting of time.

In addition to any other penalty provided by law, the Alabama State Law Enforcement Agency shall suspend for a period of six months the driver's license of any person, including, but not limited to, a juvenile, child, or youthful offender, convicted or adjudicated of, or subjected to a finding of delinquency based on, the crimes specified in Section 13A-12-291. If, at the time of conviction, adjudication, or finding of delinquency, the individual did not have a driver's license or the driver's license had been suspended or revoked, there shall be a delay in the issuance or reinstatement of the driver's license for six months after the individual applies for issuance or reinstatement. If the individual is ordered by a court to enter as a resident of an in-patient drug or alcohol rehabilitation facility, the suspension required by this section shall be effective immediately. If the individual voluntarily enters an in-patient drug or alcohol rehabilitation facility as a resident and the court approves the treatment either before or after treatment, the time in the treatment program shall be credited against any period of suspension required by this section. If ordered by a court to enter a facility, the individual shall surrender his or her driver's license to the court and the court shall destroy the license. The individual shall receive credit for the time actually spent in a facility if he or she is released by the facility because the treatment is complete or the facility certifies that completion is not necessary. The Alabama State Law Enforcement Agency shall be notified by the court within 10 days by mail, fax, or electronic means of the status of the individual's license.



Section 13A-12-291 - Specific crimes warranting suspension of driver's license.

(a) A driver's license shall be suspended pursuant to Section 13A-12-290 for conviction of, adjudication of, or a finding of delinquency based on, the following crimes:

(1) Criminal solicitation to commit the crime of trafficking in specified substances under Section 13A-12-231 or unlawful possession with intent to distribute a controlled substance under subsections (c) and (d) of Section 13A-12-211.

(2) Attempt to commit the crime of trafficking in specified substances under Section 13A-12-231 or unlawful possession with intent to distribute a controlled substance under subsections (c) and (d) of Section 13A-12-211.

(3) Criminal conspiracy to commit the crime of trafficking in specified substances under Section 13A-12-231.

(4) Trafficking in specified substances under Section 13A-12-231.

(5) Unlawful possession with intent to distribute a controlled substance under subsections (c) and (d) of Section 13A-12-211.

(b) The suspension of a driver's license for driving under the influence of a controlled substance or under the combined influence of a controlled substance and alcohol pursuant to Section 32-5A-191 shall be governed by that section.



Section 13A-12-292 - Procedure.

Upon conviction or adjudication of, or finding of delinquency based on, any of the offenses enumerated in Section 13A-12-291, the court shall take the defendant's driver's license and immediately forward it to the Alabama State Law Enforcement Agency. Drivers' licenses from other states shall also be subject to suspension. The Alabama State Law Enforcement Agency shall coordinate with other states when out-of-state licenses are involved.



Section 13A-12-293 - Federal crimes and crimes of other states given same effect.

For purposes of this division, if the conduct or acts punishable by reference in Section 13A-12-291 also constitute violations of a federal law or the law of another state, then conviction or adjudication under federal law, or conviction or adjudication, or a finding of delinquency based on the law of another state for the same acts or conduct shall be given effect as if rendered in the courts of this state.



Section 13A-12-294 - Collection of fee.

The Director of the Alabama State Law Enforcement Agency shall establish and collect a nonrefundable fee in the amount of twenty-five dollars ($25) for costs incurred by the department in the administration of this division. The fee shall be in addition to the fees established under Section 32-6-17. The additional fee shall be collected upon application for reinstatement and the proceeds shall be deposited in the State Treasury to the credit of the Highway Traffic Safety Fund for the Alabama State Law Enforcement Agency. All money deposited in the State Treasury to the credit of the Highway Traffic Safety Fund for the Alabama State Law Enforcement Agency shall be expended by the Alabama State Law Enforcement Agency for law enforcement purposes. No money shall be withdrawn or expended from the fund for any purpose unless the money has been allotted and budgeted in accordance with Article 4 (commencing with Section 41-4-80) of Chapter 4 of Title 41, and only in the amounts and for the purposes provided by the Legislature in the general appropriations bill or other appropriation bills.






Division 9 - Deceptively Obtaining a Controlled Substance.

Section 13A-12-320 - Deceptively obtaining a prescription for a controlled substance.

(a) It is unlawful for any person to deceptively obtain a controlled substance, as defined in Section 20-2-2(4), from a medical practitioner by intentionally and knowingly withholding information from the medical practitioner that the person has obtained a prescription for the same controlled substance or another controlled substance of similar therapeutic use in a concurrent time period from another medical practitioner. The unlawful activity is complete upon the delivery of the prescription to the patient and occurs at the location of the delivery.

(b) A violation of subsection (a) constitutes a Class A misdemeanor punishable as prescribed by law.

(c) A person who commits a fourth or subsequent violation of subsection (a) within a five-year period commits a Class C felony.












Chapter 13 - OFFENSES AGAINST THE FAMILY.

Section 13A-13-1 - Bigamy.

(a) A person commits bigamy when he intentionally contracts or purports to contract a marriage with another person when he has a living spouse. A person who contracts a marriage outside this state, which would be bigamous if contracted in this state, commits bigamy by cohabiting in the state with the other party to such a marriage.

(b) A person does not commit an offense under this section if:

(1) He reasonably believes that his previous marriage is void or was dissolved by death, divorce or annulment; or

(2) He and the prior spouse have been living apart for five consecutive years next prior to the subsequent marriage, during which time the prior spouse was not known by him to be alive.

(3) The burden of injecting the issues under this subsection is on the defendant, but this does not shift the burden of proof.

(c) Bigamy is a Class C felony.



Section 13A-13-2 - Adultery.

(a) A person commits adultery when he engages in sexual intercourse with another person who is not his spouse and lives in cohabitation with that other person when he or that other person is married.

(b) A person does not commit a crime under this section if he reasonably believes that he and the other person are unmarried persons. The burden of injecting this issue is on the defendant, but this does not change the burden of proof.

(c) Adultery is a Class B misdemeanor.



Section 13A-13-3 - Incest.

(a) A person commits incest if he marries or engages in sexual intercourse with a person he knows to be, either legitimately or illegitimately:

(1) His ancestor or descendant by blood or adoption; or

(2) His brother or sister of the whole or half-blood or by adoption; or

(3) His stepchild or stepparent, while the marriage creating the relationship exists; or

(4) His aunt, uncle, nephew or niece of the whole or half-blood.

(b) A person shall not be convicted of incest or of an attempt to commit incest upon the uncorroborated testimony of the person with whom the offense is alleged to have been committed.

(c) Incest is a Class C felony.



Section 13A-13-4 - Nonsupport.

(a) A man or woman commits the crime of nonsupport if he or she intentionally fails to provide support which that person is able to provide and which that person knows he or she is legally obligated to provide to a dependent spouse or child less than 19 years of age.

(b) "Support" includes but is not limited to food, shelter, clothing, medical attention and other necessary care, as determined elsewhere by law.

(c) "Child" includes a child born out of wedlock whose paternity has been admitted by the actor or has been established in a civil suit.

(d) Nonsupport is a Class A misdemeanor.



Section 13A-13-5 - Abandonment of child.

(a) A man or woman commits the crime of abandonment of a child when, being a parent, guardian or other person legally charged with the care or custody of a child less than 18 years old, he or she deserts such child in any place with intent wholly to abandon it.

(b) Abandonment of a child is a Class A misdemeanor.



Section 13A-13-6 - Endangering welfare of child.

(a) A man or woman commits the crime of endangering the welfare of a child when:

(1) He or she knowingly directs or authorizes a child less than 16 years of age to engage in an occupation involving a substantial risk of danger to his life or health; or

(2) He or she, as a parent, guardian or other person legally charged with the care or custody of a child less than 18 years of age, fails to exercise reasonable diligence in the control of such child to prevent him or her from becoming a "dependent child" or a "delinquent child," as defined in Section 12-15-1.

(b) A person does not commit an offense under Section 13A-13-4 or this section for the sole reason he provides a child under the age of 19 years or a dependent spouse with remedial treatment by spiritual means alone in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof in lieu of medical treatment.

(c) Endangering the welfare of a child is a Class A misdemeanor.



Section 13A-13-7 - Inducing or attempting to induce abortion, miscarriage or premature delivery of woman.

Any person who willfully administers to any pregnant woman any drug or substance or uses or employs any instrument or other means to induce an abortion, miscarriage or premature delivery or aids, abets or prescribes for the same, unless the same is necessary to preserve her life or health and done for that purpose, shall on conviction be fined not less than $100.00 nor more than $1,000.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than 12 months.



Section 13A-13-8 - Failure to report missing child.

(a) This section shall be known and may be cited as Caylee's Law.

(b) For purposes of this section, the following terms shall have the meanings respectively ascribed to them by this section:

(1) ABDUCTION. The removal or retention of a child without the consent of the child's custodian.

(2) CHILD. A person who is less than 18 years of age.

(3) CUSTODIAN. A child's father or mother, whether biological or adoptive, a child's legally appointed guardian, or the spouse of a child's father, mother, or legally appointed guardian. In the case where only one parent has legal custody, the term means the parent with legal custody or his or her spouse.

(4) GUARDIAN. A guardian as defined in Section 26-2A-20.

(5) LOST CHILD. A child who is unable to find his or her way back to his or her custodian.

(6) RUNAWAY CHILD. A child who voluntarily absents himself or herself from the control of his or her custodian with intent to remain away indefinitely.

(c) A child's custodian shall report, or cause a report to be made, to a law enforcement officer or agency that the child is missing when the child's whereabouts are unknown to the custodian and the custodian knows, believes, or has substantial reason to believe any of the following:

(1) That the child's whereabouts are unknown to any person under whose temporary supervision the custodian placed the child.

(2) That the child is the victim of an abduction or the victim of serious bodily harm, abuse, or sexual exploitation.

(3) That the child is a lost or runaway child.

(d) The report required under subsection (c) shall be made verbally, either by telephone or direct communication, followed by a written report as requested by a law enforcement official.

(e)(1) A child's custodian who is subject to the duty imposed by subsection (c) is guilty of failure to report a missing child in the second degree if he or she fails or delays to make, or fails to cause to be made, the required report with willful or reckless disregard for the safety of the child.

(2) Failure to report a missing child in the second degree is a Class A misdemeanor.

(f)(1) A child's custodian who is subject to the duty imposed by subsection (c) is guilty of failure to report a missing child in the first degree if he or she fails or delays to make, or fails to cause to be made, the required report with willful or reckless disregard for the safety of the child and the child suffers serious bodily harm or death.

(2) Failure to report a missing child in the first degree is a Class C felony.

(g) It is a defense to prosecution under this section that the custodian made reasonably diligent efforts to verify the whereabouts and safety of the child during the period of any delay in making the report required by subsection (c).






Chapter 14 - MISCELLANEOUS OFFENSES.

Section 13A-14-1 - Maiming one's self to escape duty or obtain alms.

Every person who, with design to disable himself from performing a legal duty, existing or anticipated, shall inflict upon himself an injury whereby he is so disabled and every person who shall so injure himself with intent to avail himself of such injury to excite sympathy or to obtain alms or some charitable relief shall be guilty of a felony.



Section 13A-14-2 - Executive or secret sessions of certain boards.

Repealed by Act 2005-40, p. 55, §10, effective October 1, 2005.



Section 13A-14-3 - Marathon, etc., contests prohibited.

Repealed by Act 2015-70 effective April 21, 2015.



Section 13A-14-4 - Fraudulently pretending to be clergyman.

Whoever, being in a public place, fraudulently pretends by garb or outward array to be a minister of any religion, or nun, priest, rabbi or other member of the clergy, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding $500.00 or confinement in the county jail for not more than one year, or by both such fine and imprisonment.



Section 13A-14-5 - Solicitation of advertisements for state or federal peace officer magazines or journals.

(a) It shall be unlawful for any person, firm or corporation to solicit advertisement in this state to appear in any state or federal peace officers' magazine or journal without such person, firm or corporation first having qualified with the Attorney General of the State of Alabama to solicit such advertisement as hereinafter provided in this section.

(b) Any person, firm or corporation who holds himself out to be affiliated with any state or federal peace officers association who publishes a peace officers' magazine or journal may qualify with the Attorney General and receive a certificate of qualification from him by furnishing proof to the Attorney General that he does in truth and in fact represent a legitimate federal or state peace officers association and that the publication which he purports to represent is published at least quarterly.

(c) Any person, firm or corporation who holds himself out to represent any peace officers' magazine or journal who solicits advertisement to appear in such magazine or journal without first having obtained a certificate of qualification from the Attorney General of the State of Alabama shall be guilty of a misdemeanor and upon conviction shall be fined not less than $1,000.00 and imprisoned in the county jail not more than one year.









Title 14 - CRIMINAL CORRECTIONAL AND DETENTION FACILITIES.

Chapter 1 - BOARD AND DEPARTMENT OF CORRECTIONS.

Section 14-1-1.1 - Department of Corrections - Creation, duties, responsibilities, etc.

There is hereby created the Alabama Department of Corrections, hereinafter referred to as "the department" which shall have all of the duties, responsibilities, authority, power, assets, liabilities, property, funds, appropriations, contractual rights and obligations, property rights and personnel, whether accruing or vested, by operation or by law and which are not in conflict with this section and Sections 14-1-1.2 through 14-1-1.5 which, prior to the enactment of Sections 14-1-15 through 14-1-17, were vested in a Board of Corrections and which, by virtue of such statutes, vested in the Governor of the State of Alabama.



Section 14-1-1.2 - Department of Corrections - Administration of penal and corrections institutions.

The department shall be an administrative department responsible for administering and exercising the direct and effective control over penal and corrections institutions throughout this state. An institution over which the department exercises control may not be leased, transferred, or placed under the supervision or management of any nongovernmental entity without first obtaining the consent of the Legislature through the passage of legislation by a majority vote of the membership of each house.



Section 14-1-1.3 - Commissioner of Corrections - Appointment; salary; duties.

The department shall be headed by and under the independent direction, supervision and control of a Commissioner of Corrections, hereinafter referred to as "the commissioner," who shall be appointed by and serve at the pleasure of the Governor. The Governor is hereby authorized to set the salary of the commissioner at the same level of any cabinet officer or at a reasonable level in excess thereof. The commissioner, without additional compensation, shall also serve as and exercise the authority, functions and duties of the Commissioner of Corrections as that position otherwise exists under the laws of Alabama, it being the intention of this section that there be but one Commissioner of Corrections.



Section 14-1-1.4 - Commissioner of Corrections - Qualifications; oath; bond.

The commissioner shall be a person of good character, of good business experience and experience in the administration of correctional systems, shall have no financial interest in any partnership, corporation or association with which the department has any financial dealings and shall devote his full time to his official position and shall hold no other lucrative position while serving as such. Before entering upon the duties of his office, the commissioner shall take the constitutional oath of office and execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the Governor, but not less than $10,000.00, for the faithful performance of his duties.



Section 14-1-1.5 - Deputy commissioners; appointment; duties; qualifications; salary.

The commissioner shall have the authority to appoint no more than three deputy commissioners who shall serve at his pleasure, and to define their duties. The deputy commissioners shall be persons of good character, of good business, educational or administrative experience, shall have no financial interest in any partnership, corporation or association with which the department has any financial dealings and shall devote their full time to their official position and shall have no other lucrative position while serving as such. Their salaries shall be set by the commissioner but shall not exceed the salary paid the commissioner.



Section 14-1-1.6 - Release into federal custody of persons whose federal sentence exceeds state sentence.

The Commissioner of the Department of Corrections shall release into the custody of the United States Bureau of Prisons, or its authorized representative, any person in the custody of the Department of Corrections whose federal sentence exceeds his or her sentence in Alabama unless he or she was convicted of a Class A felony or a sex offense defined pursuant to Section 15-20A-5.



Section 14-1-4 - Officers and employees generally.

(a) The department may appoint officers and employees as it may require for the performance of its duties and shall fix and determine their qualifications, duties, and authority. The employees of the department, except the Commissioner of Corrections and the deputy commissioners of corrections, not to exceed three, shall be subject to the law with respect to the method, selection, classification, and compensation of state employees on a basis of merit.

(b) The Department of Corrections shall not rescind any employee position with the classification of "correctional officer" and replace them with an employee of a lower classification or pay.

(c) The rules and regulations of the State Personnel Department shall not be applicable to the appointment, tenure, or compensation of physicians, surgeons, psychiatrists, psychologists, dentists, or allied professional supportive personnel employed by the department.

(d) The deputy commissioners and all other appointed personnel shall serve at the pleasure of the Commissioner of the Department of Corrections.



Section 14-1-4.1 - Perry County Facility employment and appointments.

Upon the acquisition of the Perry County Facility by the Alabama Corrections Institution Finance Authority, as provided in Chapter 2, the Department of Corrections shall employ all otherwise eligible employees below the rank of captain, through provisional appointments, persons who were employees of the Perry County Facility at the time of acquisition as the department deems necessary and appropriate. All subsequent appointments and employment of persons shall be pursuant to the Merit System Act of Alabama.



Section 14-1-5 - Bond of officers and employees.

(a) The board shall require its officers and employees and those of institutions under its charge or control who may be charged with the handling of any public moneys to give bond to the state in a sum to be prescribed by the board, conditioned faithfully to account for all moneys and to disburse the same according to law, the bonds to be signed by an approved surety company and to be approved by the commissioner of the board.

(b) The premiums on the bonds shall be paid by the state.



Section 14-1-7 - Administrative divisions; chiefs of divisions.

The board shall have the power to create within the board such divisions as may be necessary for its effective administration. Each division in the board shall be headed by and be under the direction, supervision and control of an officer who shall be designated as the chief of such division. All chiefs of divisions shall be appointed by the board. Before entering upon the discharge of their duties, such chiefs of divisions shall take the constitutional oath of office. The salaries of such chiefs of divisions shall be fixed by the board, with the approval of the Governor, and shall be paid in the same manner and at the same time as the salaries of other state officers, but no one of such salaries shall exceed such amount as is provided by statute; except, that the salaries paid two physicians may not be in excess of such amount as is provided by statute. Each such officer shall devote his full time to his official duties and shall hold no other lucrative position while serving as such.



Section 14-1-8 - Functions and duties - Generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-1-9 - Functions and duties - Advisor to Governor and Legislature; notice to Governor and Legislature prior to construction of permanent facilities at prisons.

Repealed by Act 2015-70, §1(22), effective April 21, 2015.



Section 14-1-10 - Functions and duties - Power and authority - Exercise; restrictions.

Repealed by Act 2015-70, §1(22), effective April 21, 2015.



Section 14-1-11 - Functions and duties - Power and authority - Rules and regulations.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-1-12 - Treatment, care and segregation of tubercular and other convict patients needing long-time hospitalization.

The board may also make such changes in the existing arrangements with reference to the segregation and treatment of tubercular patients and other patients needing long-time hospital detention and care who are serving sentences for conviction of crime, so as to permit such patients to be transferred to the custody and care of those officers and agents who have the charge and control of the detention hospital, or hospitals, of the state convict system. The agents in charge of such hospital, or hospitals, during the period of the treatment of such convict patients, are constituted the legal custodians of such convicts. Any such hospital, or hospitals, or other places suitable and used under the convict system for the segregation and treatment of tubercular or other long-time patients may be opened under the authority of the board and may be used for the segregation, treatment and care of other inmates afflicted with tuberculosis or other diseases or ailments requiring long-time detention, treatment and care, and who may be received from any other institution covered by this chapter, or from any hospital or other duly accredited and responsible institution in the state with which the board may cooperate in the matter of the treatment or care of such patients. There shall be proper separation of convicts from free persons and males from females in such hospital or place of detention. The board is given general authority over the reception, care, custody and segregation of such persons and is also vested with the power and authority, by and with the approval of the Governor, to establish and promulgate rules and regulations for the proper conduct of the business and operation of such hospitals and places of detention, except as may be otherwise provided by this chapter.



Section 14-1-13 - Fiscal year; annual report; periodic recommendations.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-1-14 - Corrections Revolving Fund.

There is hereby created from the board's general operating funds, for the use and benefit of the board, a fund in the amount of $40,000.00 to be known as the Corrections Revolving Fund. The purpose of said fund shall be to pay certain expenses at the general office of the board and at the prisons and institutions under its supervision and control. The Commissioner of Corrections or the chief accountant of the board, upon authorization by the board, shall be the custodian of said fund and shall authorize, approve or certify all withdrawals and expenditures from said fund. Reimbursement to this fund shall be made by voucher by the commissioner or chief accountant, upon which the comptroller shall issue his warrant. The commissioner shall be authorized to make such expense advances from said fund to transfer agents and other employees as he deems proper. He shall be authorized to set aside such amounts as he deems necessary to the various prisons and institutions under his supervision for allowances to prisoners and for general administrative uses in such institutions. Expenditures from said fund shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41. All refunds to the Corrections Revolving Fund, as established by this section, shall be made from the board's general operating fund.



Section 14-1-15 - Duties, authority, property, rights, etc., of Board of Corrections vested in Governor.

All duties, responsibilities, authority, power, assets, liabilities, property, funds, appropriations, contractual rights and obligations, property rights and personnel, whether accruing or vested, by operation or by law and which are not in conflict with Sections 14-1-15 through 14-1-17 and which are presently vested in the Board of Corrections under Title 14, Chapters 1 through 12, as amended, and by any other laws or parts of laws of this state, are hereby vested in the Governor of the State of Alabama.



Section 14-1-16 - Board of Corrections abolished; rights, duties, powers, property, etc., vested in Governor.

Effective October 1, 1979, the Board of Corrections of the State of Alabama is hereby abolished and all rights, all duties, responsibilities, powers, assets, liabilities, contractual rights and obligations and property rights, whether accruing or vested in the abolished agency, are hereby vested in the Governor of the State of Alabama.



Section 14-1-17 - Governor authorized to exercise functions, designate administrator, set salary and designate duties.

All functions and duties of the department shall be exercised by the Governor, acting by himself or by and through such administrative divisions or such officers or employees or individuals as he may designate. The Governor is hereby further authorized to set the salary of such individual or individuals and make one such person responsible to him as administrator of the corrections institutions throughout this state. The Governor is further authorized to set the salary of such administrator at the same level of any cabinet officer or at a reasonable level in excess thereof. Any administrator shall have the authority and the duties which the Governor may designate and all of the power and authority incident to carrying out the functions and duties assigned.



Section 14-1-18 - Capital Outlay Oversight Commission; creation, composition; appointment; meetings; quorum; capital outlays and capital improvements; compensation; funding from oil and gas leases.

(a) There is hereby created the Board of Corrections Capital Outlay Oversight Commission to consist of the Lieutenant Governor, Speaker of the House, Governor, Finance Director, the State Board of Corrections Officer, and six members each from the House of Representatives and Senate, appointed by the Speaker of the House and Lieutenant Governor, respectively. The members so appointed shall serve until their successors are appointed at the next regular session of the Legislature following the regular session in which they were elected. In the event of the death or resignation of any member appointed from the Senate or the House of Representatives his successor shall be appointed from the same body and such successor appointed to the vacancy shall serve for the unexpired term remaining of the member he was appointed to succeed. The original members shall serve until the end of their elected terms. Each subsequent appointment shall be for the full four-year legislative term. A chairman and vice chairman shall be elected from among its members. The commission shall hold an organizational meeting at the State Capitol within 10 days after May 21, 1981. Thereafter the commission shall meet, from time to time, at the call of the chairman, vice chairman, or upon the request of five or more members, with notice and procedure as prescribed by the rules of the commission. The commission shall adopt its own rules of procedure and transaction of business, except as otherwise herein provided.

(b) A majority of the members shall constitute a quorum for the purpose of transacting any business or the performance of any authorized duties. Each of the ex officio and appointed members shall have voting privileges.

(c) The commission shall approve and supervise any capital outlay or capital improvement for the Board of Corrections made pursuant to the provisions of this section.

(d) The sum of $45,000,000.00, or so much thereof as may become available, as herein provided, is hereby appropriated from the General Fund of the State Treasury, for the fiscal year ending September 30, 1981, to the use of the Board of Corrections for capital outlays and capital improvements. Such appropriation shall be released only upon resolution duly adopted by the commission, recommending and ordering the transfer, the use or expenditure of the amount, and upon the terms so recommended; and the State Comptroller shall draw a warrant in such amount and for such purposes upon receipt of a certified copy of the resolution signed by the chairman or vice chairman. Such supplemental appropriations made pursuant to this section shall be in addition to any other appropriation heretofore or hereinafter provided by law for the Board of Corrections.

(e) The commission shall keep full and complete minutes in writing of its proceedings and every action taken shall be by written resolution.

(f) Each legislative member of the commission shall be entitled to his regular legislative compensation, per diem and travel expenses for each day he attends a meeting or conducts business of the commission which shall be paid out of any funds herein appropriated, on warrants drawn on the State Comptroller upon requisition signed by the committee's chairman or vice chairman.

(g) It is the intent of the Legislature that funds accruing to the state from oil and gas leases, although co-mingled with other funds in the General Fund of the State Treasury for investment purposes, shall be considered as a separate fund for purposes of appropriations. All principal and interest accruing from the leases shall remain in the State Treasury until specifically and unconditionally appropriated by the Legislature. It is further the intent of the Legislature that funds appropriated in this bill shall come from said oil and gas lease funds.



Section 14-1-19 - Acceptance and redispensing of unused prescription medications.

(a) As used in this section, the following terms shall have the following meanings:

(1) CORRECTIONS FACILITY. Any facility or program controlled or operated by the state Department of Corrections or any of its agencies or departments and supported wholly or in part by state funds for the correctional care of persons or any county jail operated and controlled by the county sheriff and a county.

(2) CUSTOMIZED PATIENT MEDICATION PACKAGE. A package that is prepared by a pharmacist for a specific patient and that contains two or more prescribed solid oral dosage forms.

(3) REPACKAGING. The process by which the pharmacy prepares a prescription it accepts pursuant to this section in a unit-dose package, unit-of-issue package or customized patient medication package for immediate dispensing in accordance with a current prescription.

(4) UNIT-DOSE PACKAGE. A package that contains a single-dose drug with the name, strength, control number, and expiration date of that drug on the label.

(5) UNIT-OF-ISSUE PACKAGE. A package that provides multiple doses of the same drug, but each drug is individually separated and includes the name, lot number, and expiration date of the drug.

(b) A pharmacy operated by the Alabama Department of Corrections or by a county for a county jail or operated by a company under contract with the Alabama Department of Corrections or with a county for a county jail, shall accept for the purpose of redispensing a prescription drug that has been dispensed and has left the control of the pharmacy or pharmacist if the prescription drug is being returned by a corrections facility that has met the requirements of routine on-site inspections by the pharmacy or pharmacist and has a registered professional nurse or a licensed practical nurse who is responsible for the security, handling, and administration of prescription drugs within that corrections facility and if all of the following conditions are met:

(1) The pharmacy or pharmacist is satisfied that the conditions under which the prescription drug has been delivered, stored, and handled before and during its return were such as to prevent damage, deterioration, or contamination that would adversely affect the identity, strength, quality, purity, stability, integrity, or effectiveness of the prescription drug.

(2) The pharmacist is satisfied that the prescription drug did not leave the control of the registered professional nurse or licensed practical nurse responsible for the security, handling, and administration of that prescription drug and that the prescription drug did not come into the physical possession of the individual for whom it was prescribed.

(3) The pharmacist is satisfied that the labeling and packaging of the prescription drug are accurate, have not been altered, defaced, or tampered with and include the identity, strength, expiration date, and lot number of the prescription drug.

(4) The prescription drug was dispensed in a unit-dose package or unit-of-issue package.

(c) A pharmacy operated by the Alabama Department of Corrections or by a county for a county jail or operated by a company under contract with the Alabama Department of Corrections or with a county for a county jail shall not accept for return prescription drugs as provided pursuant to this section until the pharmacist in charge develops a written set of protocols for accepting, returning to stock, repackaging, labeling, and redispensing prescription drugs. The written protocols shall be maintained on the premises of any pharmacy dispensing prescriptions for the Alabama Department of Corrections or a county jail and shall be readily accessible to each pharmacist on duty. The written protocols shall include, at a minimum, each of the following:

(1) Methods for ensuring that damage, deterioration, or contamination has not occurred during the delivery, handling, storage, or return of the prescription drugs such that it would adversely affect the identity, strength, quality, purity, stability, integrity, or effectiveness of the prescription drugs or otherwise render the drugs unfit for distribution.

(2) Methods for accepting, returning to stock, repackaging, labeling, and redispensing the prescription drugs returned pursuant to this section.

(3) A uniform system of recording and tracking prescription drugs that are returned to stock, repackaged, labeled, and redistributed pursuant to this section.

(d) If the condition of a prescription drug and its package meets the standards set forth in subsection (c), a prescription drug shall be returned to stock and redistributed as follows:

(1) A prescription drug that was originally dispensed in the manufacturer's unit-dose package or unit-of-issue package that is returned in that same package may be returned to stock, repackaged, and redispensed as needed.

(2) A prescription drug that is repackaged into a unit-dose package or a unit-of-issue package by the pharmacy, dispensed and returned to that pharmacy in that unit-dose package or unit-of-issue package may be returned to stock, but it shall not be repackaged. A unit-dose package or unit-of-issue package prepared by the pharmacist and returned to stock shall only be redispensed in that same unit-dose package or unit-of-issue package and shall only be redispensed once. A pharmacist shall not add unit-dose package drugs to a partially used unit-of-issue package.

(e) This section does not apply to any of the following:

(1) A controlled substance.

(2) A prescription drug that is dispensed as part of a customized patient medication package.

(3) A prescription drug that is not dispensed as a unit-dose package or a unit-of-issue package.

(4) A prescription drug that is not properly labeled with the identity, strength, lot number, and expiration date.






Chapter 2 - ALABAMA CORRECTIONS INSTITUTION FINANCE AUTHORITY.

Section 14-2-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this chapter.

(2) COMMISSION. The Building Commission created by Section 41-9-140 and its successors as the state agency for awarding construction contracts and supervising construction.

(3) DEPARTMENT. The Alabama Department of Corrections created by Section 14-1-1.1 and its successors as the state agency responsible for supervising and controlling the operation of the correctional institutions of the state.

(4) STATE. The State of Alabama.

(5) BONDS. The bonds issued under the provisions of this chapter.

(6) FACILITIES. Such term includes any one or more of the following:

a. Prisons;

b. Buildings and enclosures for housing, containing or supervising prisoners; and

c. Any facilities necessary or useful in connection with prisons, buildings or enclosures, including, without limiting the generality of the foregoing, hospitals, offices, correctional officers' quarters and residences, warehouses, garages, storage facilities, abattoirs, cold storage plants, canning plants, laundries and manufacturing plants for the employment of prison labor.

(7) KILBY PROPERTY. Such term includes all of the real property commonly referred to as Kilby prison property, embracing not only the real property owned by the state on which Kilby prison is located, but also all real property owned by the state used in connection with Kilby prison and adjacent thereto, all located in sections 2, 3, 10, 11, 21, 22, 26, 27, 28, 29, 30, 33, 34, and 35 in township 17, range 18 in Montgomery County, Alabama, together with all personal property owned by the state and used in connection with Kilby prison and the real property adjacent thereto.

(8) PERRY COUNTY FACILITY. The Perry County Correctional Center, including all real property, buildings and improvements located at the facility in Perry County.



Section 14-2-2 - Purpose of chapter; construction thereof.

It is the intent of the Legislature, by the passage of this chapter, to authorize the incorporation of the Governor, the Commissioner of Corrections, the Director of Finance, the Lieutenant Governor and the Attorney General as a public corporation for the purposes of acquiring land, constructing and leasing correctional institutions, buildings and facilities, disposing of the Kilby property by sale or lease and to vest such corporation with all powers, authority, rights, privileges and titles that may be necessary to enable it to accomplish such purpose. This chapter shall be liberally construed in conformity with the purpose just stated.



Section 14-2-3 - Incorporation by state officials - Authority.

The Governor, the Commissioner of Corrections, the Director of Finance, the Lieutenant Governor and the Attorney General may become a public corporation with the power and authority provided in this chapter by proceeding according to the provisions of this chapter.



Section 14-2-4 - Incorporation by state officials - Application.

To become a corporation, the Governor, the Commissioner of Corrections, the Director of Finance, the Lieutenant Governor and the Attorney General shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the document evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be the "Alabama Corrections Institution Finance Authority";

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this chapter or the laws of the State of Alabama.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgments to deeds. The Secretary of State shall examine the application, and if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 14-2-5 - Incorporation by state officials - Certificate of incorporation.

When the application has been made, filed and recorded as provided in Section 14-2-4, the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the great seal of the state, and shall record the certificate with the application, whereupon the applicants shall constitute a public corporation and agency of the state under the name proposed in the application.



Section 14-2-6 - Members; officers; directors; quorum; vacancies; salaries.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the Commissioner of Corrections shall be the vice-president of the authority and the Director of Finance shall be the secretary of the authority. The State Treasurer shall be the treasurer and custodian of the funds of the authority, but shall not be a member of the authority. The members of the authority shall constitute all the members of the board of directors of the authority, which shall be the governing body of the authority. A majority of the members of the said board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold such office by reason of death, resignation, expiration of his term of office or for any other reason, then his successor in office shall take his place as a member, officer or director, as the case may be, of the authority. No member, officer or director of the authority shall draw any salary in addition to that now authorized by law for any service he may render or for any duty he may perform in connection with the authority. No member, officer, director or employee of the authority shall be personally liable for any debt, obligation or liability of the authority.



Section 14-2-7 - Resolutions and proceedings of board of directors.

All resolutions adopted by the board of directors shall constitute actions of the authority, and all proceedings of the board of directors shall be reduced to writing by the secretary of the authority, shall be signed by the members of the authority and shall be recorded in a substantially bound book and filed in the office of the Secretary of State. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 14-2-8 - Powers - Generally.

The authority shall have the following powers among others specified in this chapter:

(1) To have succession in its corporate name until the principal of and interest on all bonds issued by it shall have been fully paid and until it shall have been dissolved as provided in this chapter;

(2) To maintain actions and have actions maintained against it and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties thereof;

(3) To have and to use a corporate seal and to alter such seal at pleasure;

(4) To establish a fiscal year;

(5) To acquire and hold title to real and personal property and to sell, convey, mortgage, or lease the same as provided in this chapter;

(6) To provide for the acquisition, construction, reconstruction, alteration, and improvement of facilities and for the procurement of sites and equipment for such facilities and for the lease thereof;

(7) To lease facilities to the state, the department, and any other agency or instrumentality of the state;

(8) To anticipate by the issuance of its bonds as limited in this chapter the receipt of the rent and revenues from such facilities; and from the net rent and sale proceeds of the Kilby property;

(9) As security for the payment of the principal of and interest on its bonds, to enter into any lawful covenant, to grant mortgages upon and security interests in its facilities and to pledge the rents and revenues from such facilities; and from the net rent and sale proceeds of the Kilby property;

(10) To invest as provided in this chapter the proceeds from the sale of its bonds pending need therefor; and

(11) To appoint and employ such attorneys, agents, and employees as the business of the authority may require, subject to the Merit System where applicable.



Section 14-2-9 - Powers - Eminent domain.

The authority shall have the same power of eminent domain as the state. Such power shall be exercised in the same manner and under the same conditions as is provided by law for the exercise of the power of eminent domain by the state.



Section 14-2-10 - Temporary loans in anticipation of issuance of bonds.

In anticipation of issuance of bonds under this chapter, the authority may, from time to time, borrow such sums as may be needed, not exceeding $1,000,000.00 in aggregate principal amount, for any of the purposes for which bonds are authorized to be issued under this chapter and in evidence of the moneys so borrowed may issue its promissory notes. The authorized principal amount of notes that may be issued under this section shall be reduced to the extent that bonds may be issued under this chapter. The principal of and the interest on notes so issued may, from time to time, be refunded by refunding notes or by bonds in anticipation of the issuance of which such notes were issued. All such notes, whether initial issues or refunding issues, may bear interest from their dates until their maturities at such rate or rates as may be deemed acceptable by the board of directors, not to exceed 10 percent per annum, shall mature within two years from their date, and the principal thereof, premium, if any, and interest thereon shall be payable solely from the proceeds of the refunding notes issued to refund any such notes outstanding, the proceeds from the sale of bonds in anticipation of the issuance of which any such notes were issued and funds from which such bonds may be made payable, all as may be provided in the resolution of the board of directors under which such notes may be issued.



Section 14-2-11 - Execution of bonds and notes.

The bonds and notes of the authority shall be executed by the manual or facsimile signature of either its president or its treasurer, as shall be provided in the resolution under which such securities shall be issued, and the seal of the authority or a facsimile thereof shall be affixed to any bonds so issued and attested by its secretary; provided, that if bonds are executed entirely by facsimile, such bonds shall be authenticated by the manual signature of the bond trustee, registrar or paying agent. If, after any of the bonds shall be so signed, whether manually or by facsimile, any such officer shall for any reason vacate his said office, the bonds so signed may nevertheless be delivered at any time thereafter as the act and deed of the authority.



Section 14-2-12 - Bonds - Authorization.

(a) For the purpose of providing funds for the acquisition of sites, for the construction, reconstruction, alteration and improvement of facilities, for the procurement and installation of equipment therefor and for payment of obligations incurred and the principal of and interest on any temporary loans made for any of the said purposes, the authority is hereby authorized, from time to time, to sell and issue, in addition to all bonds heretofore authorized to be issued by the authority, its bonds in such aggregate principal amounts as may be determined by the corporation to be necessary for the said purposes but not to exceed $25,000,000, plus an additional seven million five hundred thousand dollars ($7,500,000) pursuant to Act 97-950, in aggregate principal amount.

(b) In addition to the authorization provided in subsection (a), the authority is hereby authorized, from time to time, to sell and issue its bonds in amounts determined by the authority to be necessary for the acquisition, construction, reconstruction, alteration, and improvement of facilities. Additional bonds may be issued to provide for additional bedspace by improving properties currently owned by the Department of Corrections or the authority. The total additional bonds authorized by this subsection shall not exceed $60 million.

(c) Any monetary transactions completed pursuant to Act 2010-729 shall be fully disclosed to the public.

(d) Any bonds issued pursuant to this section shall be sold by competitive bid if practical and economically feasible as determined by the authority.

(e) The authority is strongly encouraged to utilize businesses and companies in all aspects of the bond and construction portions of this chapter that reflect the racial and ethnic diversity of the state.



Section 14-2-13 - Bonds - Sale and issuance of refunding bonds.

The authority may, from time to time, sell and issue its refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority at the time outstanding and any premiums necessary to be paid to redeem any such bonds so to be refunded. Such refunding bonds shall be subrogated and entitled to all priorities, rights and pledges to which the bonds refunded thereby were entitled.



Section 14-2-13.1 - Bonds - Limitations on issuance of refunding bonds; present value of debt service; average maturity of refunding bonds.

It is hereby further provided that no refunding bonds as provided for by Section 14-2-13 shall be issued unless the present value of all debt service on the refunding bonds (computed with a discount rate equal to the true interest rate of the refunding bonds and taking into account all underwriting discount and other issuance expenses) shall not be greater than 95% of the present value of all debt service on the bonds to be refunded (computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such bonds) determined as if such bonds to be refunded were paid and retired in accordance with the schedule of maturities (considering mandatory redemption as a scheduled maturity) provided at the time of their issuance. Provided further that the average maturity of the refunding bonds, as measured from the date of issuance of such refunding bonds, shall not exceed by more than three years the average maturity of the bonds to be refunded, as also measured from such date of issuance, with the average maturity of any principal amount of bonds to be determined by multiplying the principal of each maturity by the number of years (including any fractional part of a year) intervening between such date of issuance and each such maturity, taking the sum of all such products, and then dividing such sum by the aggregate principal amount of bonds for which the average maturity is to be determined.



Section 14-2-14 - Bonds - Specifications; redemption; precedence.

Any bonds of the authority may be executed and delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest payable and evidenced in such manner, may contain provisions for redemption prior to maturity and may contain other provisions not inconsistent with this section, all as may be provided by the resolution of the board of directors whereunder such bonds are authorized to be issued; provided, that no bond of the authority shall have a specified maturity date later than 20 years after its date. In the event that the authority shall make more than one pledge of the same revenues, such pledges shall, unless otherwise provided in the resolution or resolutions authorizing the earlier issued bonds, take precedence in the order of the adoption of the resolutions in which the pledges are made; provided, that each pledge for the benefit of refunding bonds shall have the same priority as the pledge for the benefit of the bonds refunded thereby.



Section 14-2-15 - Bonds - Recital, notice and contest of authorizing resolution, etc.

(a) Any resolution or indenture of trust authorizing any bonds under this chapter shall contain a recital that they are issued pursuant to the provisions of this chapter, which recital shall be conclusive evidence that said bonds have been duly authorized pursuant to the provisions of this chapter, notwithstanding the provisions of any other law now in force or hereafter enacted or amended.

(b) Upon the passage of any resolution or approval of any indenture or trust providing for the issuance of bonds under the provisions of this chapter, the authority may, in its discretion, cause to be published once in each of two consecutive weeks in a newspaper published and having general circulation in the City of Montgomery, Alabama, a notice in substantially the following form, the blanks being first properly filled in:

"Alabama Corrections Institution Finance Authority, an Agency of the State of Alabama, on the _____ day of _____, 20__, adopted a resolution providing for the issuance of _____ Dollars principal amount of bonds of said Authority. Any action or proceeding questioning the validity of said resolution or said bonds or the pledges and agreements made in said resolution for the benefit thereof, or the proceedings under which said bonds, pledges and agreements were authorized, must be commenced within 20 days after the first publication of this notice.

Alabama Corrections Institution Finance Authority.

(c) Any action or proceeding in any court seeking to set aside or invalidate a resolution providing for the issuance of bonds under the provisions of this chapter or to contest the validity of any such bonds or the validity of any pledge or agreement made therefor must be commenced within 20 days after the first publication of said notice. After the expiration of 20 days following such first publication, no right of action or defense founded upon the validity of the resolution, indenture of trust or other proceedings, if any, or of the bonds or of the pledges or agreements shall be asserted. In the event of such publication, the validity of such resolution, indenture of trust, proceedings, bonds, pledges or agreements shall not be open to question in any court upon any ground whatever, except in an action or proceeding commenced within such period. Any such action shall be brought in the circuit court of Montgomery County, Alabama.



Section 14-2-16 - Bonds - Sale.

Bonds of the authority may be sold at such price or prices and at such time or times as the board of directors of the authority may consider advantageous, either at public sale or private sale. Bonds of the authority sold by competitive bid must be sold, whether on sealed bids or at public auction, to the bidder whose bid reflects the lowest effective borrowing cost to the authority for the bonds being sold; provided, that if no bid acceptable to the authority is received, it may reject all bids. Notice of each such sale by competitive bids shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper published in the State of Alabama, each of which notices must be published at least one time not less than 10 days before the date for the sale. The board of directors may fix the terms and conditions under which such sale may be held; provided, that such terms and conditions shall not conflict with any of the requirements of this chapter. The authority may pay out of the proceeds of the sale of its bonds all expenses, including capitalized interest during a period not to exceed one year from the date of issuance of such bonds, publication and printing charges, attorneys' fees and other expenses which said board of directors may deem necessary and advantageous in connection with the authorization, advertisement, sale, execution and issuance of such bonds. Neither a public hearing nor consent of the State Department of Finance or any other department or agency of the state shall be a prerequisite to the issuance or sale of bonds by the authority.



Section 14-2-16.1 - Bonds - Report to Legislature; contents.

The bonding authority provided herein must file a report, in concise, simple language to each legislator between the first and the twelfth legislative day of each legislative session which shall reflect the date of the issuance of the bonds, total amount of the bonds, maturity date, schedule of payments, including interest and principal, amount of attorney fees, architect fees and bond attorney fees, discount points and all other costs incurred in the issuance of and sale of the bonds herein authorized, and to what person, firm, corporation, company or other entity to which any such fees or money is to be or has been paid.



Section 14-2-17 - Bonds - Investment of surplus in state fund, etc., and trust funds.

Any surplus in any state fund and any retirements or trust fund, where the investment thereof is permitted or required by law, may be invested in bonds issued by the authority. Unless otherwise directed by the court having jurisdiction thereof or the document which is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in the bonds of the authority.



Section 14-2-18 - Bonds - Security for deposit of governmental funds.

Any bonds issued by the authority may be used by the holders thereof as security for deposits of any funds belonging to the state or to any instrumentality, agency or political subdivision of the state in any instance where security for such deposits may be required or permitted by law.



Section 14-2-19 - Bonds - Disposition of proceeds.

(a) All proceeds derived from the sale of any bonds, except refunding bonds, sold by the authority, remaining after payment of the expenses of issuance thereof, shall be turned over to the State Treasurer, shall be carried in a special account to the credit of the authority, and shall be subject to be drawn on by the authority solely for the purposes of:

(1) Acquiring land for and constructing, reconstructing and equipping thereon one or more facilities;

(2) Constructing additional improvements on property currently owned by the Department of Corrections or the authority in order to provide for additional bedspace;

(3) Paying all reasonable and necessary expenses incidental thereto, including filing, recording, surveying, legal and engineering fees and expenses;

(4) Paying the interest which will accrue on the said bonds during the period required for the construction and equipment of the said facilities and for a period not exceeding six months after the completion thereof; and

(5) Paying the principal of and interest on all then outstanding notes theretofore issued by the authority pursuant to the provisions of Section 14-2-10.

The balance of the said proceeds thereafter remaining, unless required for the construction of other facilities by the authority as shall be determined by resolution of its board of directors within six months after completion of the facilities for which the bonds were issued, shall be set aside as additional security for the bonds or shall be used to pay, purchase or redeem bonds as may be provided in the proceedings authorizing their issuance. The reasonable and necessary expenses incident to the construction of any facility shall, if deemed advisable by the authority, include all or any part of the expense of providing temporary facilities, during the construction of a new facility, for any penal or correctional institution facility which is demolished or rendered unserviceable as such.

(b) All proceeds from the sale of refunding bonds issued by the authority that remain after paying the expenses of their issuance may be used only for the purpose of refunding the principal of and any unpaid and accrued interest on the outstanding bonds of the authority for the refunding of which the refunding bonds are authorized to be issued, together with any premium that may be necessary to be paid in order to redeem or retire such outstanding bonds.



Section 14-2-20 - Bonds - Investment of proceeds.

Any portion of the principal proceeds derived from the sale of the bonds which the board of directors of the authority may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall, on order of the authority, be invested by the State Treasurer in any securities which are direct and general obligations of the United States of America or the principal of and interest on which are unconditionally and irrevocably guaranteed by the United States of America. Any such securities may, at any time and from time to time on order of the authority, be sold or otherwise converted by the State Treasurer into cash. The income derived from any such investments shall be disbursed on order of the authority for any purpose for which it may lawfully expend funds.



Section 14-2-21 - Bonds - Security.

The principal of, premium, if any, and interest on the bonds of the authority shall be secured by any or all of the following, as the authority may determine:

(1) The rent and revenue for the use of one or more facilities of the authority;

(2) The net rent or sale proceeds from the Kilby property;

(3) Any bond proceeds remaining unexpended upon completion of all facilities to be constructed with such bond proceeds and the payment of the cost thereof;

(4) Any insurance proceeds which the authority may receive by reason of its ownership of any of the facilities; and

(5) Any mortgage upon or security interest in one or more facilities of the authority, granted in connection with the issuance of such bonds.

The authority shall have authority to transfer and assign any lease of any of the facilities and any lease or mortgage of the Kilby property as security for the payment of such principal, premium, if any, and interest. The bonds may be issued under, and secured by, a resolution which may, but need not, provide for an indenture of trust covering one or more facilities of the authority. Such resolution or such indenture of trust may contain any provision or agreement customarily contained in instruments securing evidences of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection and application of any receipts pledged to the payment of bonds, the terms to be incorporated in lease agreements respecting the facilities, the maintenance and insurance thereof, the creation and maintenance of reserve and other special funds from such receipts and the rights and remedies available in the event of default to the holders of the bonds or to the trustee for the holders of the bonds or under any indenture of trust, all as the authority may deem advisable and as shall not be in conflict with the provisions of this chapter; provided, however, that in making such agreements or provisions the authority shall not have the power to obligate itself except with respect to its facilities, the Kilby property and the application of the receipts which it is authorized in this chapter to pledge.



Section 14-2-22 - Bonds - Enforcement upon default.

If there be any default by the authority in the payment of the principal of or interest on the bonds or in any of the agreements on the part of the authority which may properly be included in any resolution or indenture of trust securing such bonds, any holder of any of the bonds or the trustee for the bondholders under any resolution or indenture of trust, if so authorized therein, may, by an action, mandamus or other proceedings, enforce payment of such items and foreclosure upon any mortgage or security interest granted as security for such bonds and compel performance of all duties of the directors and officers of the authority and shall be entitled, as a matter of right and regardless of the sufficiency of any such security or the availability of any other remedy, to the appointment of a receiver with all the power of such receiver for the maintenance, insurance and leasing of the facilities and property covered by such resolution or such indenture of trust and the collection and application of the receipts therefrom. Any such resolution or indenture of trust may contain provisions regarding the rights and remedies of any trustee thereunder and the holders of the bonds and may contain provisions restricting the individual rights of action of the holders of the bonds.



Section 14-2-23 - Bonds - Bonds and coupons deemed negotiable instruments.

All bonds issued by the authority, while not registered, shall be construed to be negotiable instruments even though they are payable from a limited source. All coupons applicable to any bonds issued by the authority, while the applicable bonds are not registered as to both principal and interest, shall likewise be construed to be negotiable instruments although payable from a limited source.



Section 14-2-24 - Obligations, bonds, and notes not debt of state.

All obligations incurred by the authority and all bonds and notes issued by it shall be solely and exclusively an obligation of the authority, payable solely from the revenues and income which may under the provisions of this chapter be pledged to the payment thereof. No obligation incurred by the authority and no bond or note issued by it shall create an obligation or debt of the state.



Section 14-2-25 - Conveyance of property by state; right to possession thereof; consideration therefor.

The Governor of the state is authorized to execute and deliver, at any time and from time to time, an appropriate deed or deeds conveying to the authority:



Section 14-2-26 - Kilby property - Sale or lease by authority.

(a) The authority shall have the power to sell, convey and lease all or any part of the Kilby property and, as an aid to such sale or lease, to cause to be prepared by competent real estate experts a land use map and plan. No such sale or lease shall be made, however, except at public offering, on sealed bids or at auction, and upon such published notice as the authority shall determine to be necessary or desirable in order to attract the greatest interest from prospective bidders. Notice of any public sale or lease shall, in any event, be given by publication in at least three newspapers of general circulation published in the state at least three times, the first notice to be published not less than 60 days before the date of such public offering, the second notice to be published not less than 30 days nor more than 40 days before such public offering and the third notice to be published not less than 10 days nor more than 20 days before such public offering.

(b) The award of any property offered for sale or lease shall be made to the highest responsible bidder unless all bids shall be rejected as inadequate and other public offering shall be made upon notice republished as before. Any sale shall be for all cash or at least one-third cash and the balance payable in not exceeding three years, bearing interest at the legal rate, payable in such manner as may be specified by the authority and secured by a purchase money mortgage on the property sold. Each deed or lease to effectuate any such sale or lease shall be signed in the name of the authority by its president, to which the seal of the authority shall be affixed and attested by its secretary.

(c) The proceeds of each sale or lease of any such property shall be used first to pay the reasonable and necessary expenses of the sale or lease, and the balance remaining shall be paid to the State Treasurer and held by him in a special account and disbursed on order of the authority for any one or more of the following purposes:

(d) Nothing contained in this section or in any pledge made pursuant to the provisions of this section shall be construed to impose a lien on any part of the Kilby property, and the purchasers and lessees of the Kilby property, or any part thereof, shall not be obligated to assure that the proceeds of any sale or lease of any of the Kilby property are disbursed as are provided in this section.



Section 14-2-27 - Kilby property - Lease to United States Environmental Protection Agency.

Notwithstanding the provisions of this chapter to the contrary, the authority is authorized, in its discretion, to continue to lease to the Environmental Protection Agency of the United States of America approximately 11.8 acres of land, bounded on the north by Federal Drive, on the south and east by Gunter Air Force Base and on the west by Three-Mile Branch, of the Kilby property in the County of Montgomery known as the Eastern Radiological Laboratory and to give to the Environmental Protection Agency of the United States of America the improvements thereon consisting of four frame buildings for the purpose of maintaining and operating an environmental laboratory by said Environmental Protection Agency. Such lease is to be made upon the same terms, conditions and provisions upon which said land is presently leased; however, no such lease shall be for a term longer than the then current fiscal year of the state, but such lease may contain a grant of successive options of renewing said lease on the terms specified therein for any subsequent fiscal year or years. The authority may continue such lease for so long as the said Environmental Protection Agency maintains and operates an environmental laboratory on said land and for so long as such lease does not materially impair the security of any bonds issued by said authority.



Section 14-2-28 - Facilities - Construction.

All facilities constructed by the authority shall be constructed according to plans and specifications of architects or engineers, or both, selected by the department. Such plans and specifications shall be approved by the department and by the commission. All work in the construction of facilities, or any part thereof, which is determined by the commission to be suitable and proper for construction by prison labor under force account shall be performed by such prison labor under such supervision and directions as shall be ordered by the department. All construction of facilities or any part thereof which the commission shall determine not to be suitable and proper for construction by prison labor shall be done under the supervision and direction of the commission following award for each part of the work to the lowest responsible bidder after advertising for, receipt and public opening of sealed bids. Each such invitation for bids and the bidding documents applicable thereto shall be so arranged that any alternates shall constitute cumulative deductions from the base bid rather than additions thereto. In determining the lowest bidder if funds are insufficient to construct the facility on the lowest base bid, then the commission may proceed to consider the bids upon the basis of the base bids of all bidders minus the respective reductions stated for the first alternate. If the lowest bid so determined is not then within the funds available, the commission shall proceed to consider the base bid minus the first and second alternates together to determine the lowest bid and in like manner throughout all alternates, if need be, so that in no event shall there be any discretion as to which alternate or alternates will be used in determining the lowest responsible bidder. If no bid deemed acceptable by the commission and the authority is received, all bids may be rejected, in which event bids may again from time to time be invited and acted on as provided in this section. All such contracts shall be lump sum contracts. All contracts for the entire work on a facility shall be awarded at the same time, but notice to proceed may be withheld until prior work under another contract has progressed to a point where the joint or following work can best be coordinated for the earliest completion of the entire project in a sound and workmanlike manner. Each contract shall be executed by the authority upon the determination of the commission as to the lowest bidder. Payments made by the authority under the construction contracts shall be upon the contractor's written sworn request only if endorsed as approved by the commission or in any lesser amount the commission shall endorse as having been then earned on said contract. After the contracts for a facility have been awarded, such construction cost estimate shall be revised and all extras on the contracts shall be awarded within the funds available. The authority shall pay to the commission as a part of the cost of constructing the facility such sums for the services of its employees as may be mutually agreed between the department and the commission.



Section 14-2-28.1 - Facilities - Determination on provider of telephone service.

When a facility is constructed with the proceeds from any bonds issued under this chapter, a determination on the provider of telephone service for the facility shall be made by the Joint Legislative Oversight Committee on Corrections.



Section 14-2-29 - Facilities - Leasing - State or agency thereof.

(a) The authority is hereby authorized to enter into a lease or leases of any one or more facilities constructed, acquired, reconstructed, renovated or improved by the authority under the provisions of this chapter to and with the department and any other agency, board, commission, bureau or department of the state which may be charged with the responsibility for the operation of any of the penal or correctional institutions of the state. The department and any such other agency, board, commission, bureau or department of the state and each of them are hereby authorized to lease any such facilities from the authority. No such lease shall, however, be for a term longer than the then current fiscal year of the state, but any such lease may contain a grant to the state or its agency of successive options of renewing said lease on the terms specified therein for any subsequent fiscal year or years of the state; provided, that liability for the payment of rent shall never be for a term longer than one fiscal year.

(b) Rent payment by the state or any of its agencies shall be due in accordance with the provisions of any lease by the authority of any of its facilities and shall, upon being so paid, entitle the state or such agency to quiet possession of the facilities leased for the remainder of such fiscal year. The rent for each fiscal year during which said lease agreement shall be in effect shall be due in accordance with the provisions of any lease by the authority of any of its facilities, and said rent for such fiscal year shall be payable, and any such covenant on the part of the state or any of its agencies shall be performed, solely out of the current revenues of the state for such fiscal year. The rent payable and the covenants to be performed by the state or any of its agencies under the provisions of said lease shall never create a debt of the state within the meaning of the Constitution.

(c) In the event that there shall be any default in the payment of any rent required to be paid or in the performance of any covenant required to be performed by the state or any of its agencies under the provisions of any such lease, while such lease is in effect, the authority and any pledgee of such lease may, by any appropriate proceedings instituted within the time permitted by law, enforce and compel the payment of such rent and the performance of such covenants. No free use shall be made of any facilities of the authority so long as the principal of or interest on any bonds, including refunding bonds, issued by the authority remains unpaid.

(d) In the event that any facility of the authority should become vacant or not be used by the state or one of its agencies, then neither the state nor any agency, board, bureau, commission, public corporation or department of the state shall rent, purchase, acquire, construct or lease any facility for penal or correctional use or renew any lease of any facility for penal or correctional use, nor shall it use any such facility other than those of the authority, so long as any facility of the authority shall remain vacant or unused.



Section 14-2-30 - Facilities - Leasing - County, municipal corporation, agency of federal government, etc.

If at any time any facility constructed by the authority is, or is about to be, vacant or unused as a result of there being no lease for such facility in effect for the current fiscal year, then, but only in such event, in order to prevent default on its bonds, the authority is hereby authorized to lease such facility to any other agency, department, bureau or commission of the state, any municipal corporation, public corporation, county, or other public body in the state, or any agency of the federal government other than the original lessee of said facility. Any such lease shall not be for the purpose of lending public credit but shall be solely to avoid default on the authority's bonds and to insure the prompt payment of the principal thereof and interest thereon when due.



Section 14-2-31 - Special funds.

In the resolution or proceedings authorizing the issuance of any bonds, any temporary loans or in any indenture of trust, the authority may provide for the establishment of one or more special funds for the payment of the principal of, or interest on, the bonds, certificates or notes, one or more reserve funds therefor and a fund, or funds, for the payment of insurance premiums or other expenses with respect to the ownership and leasing of the facilities or for the expense of selling and leasing the Kilby property. Any such special funds shall be held as trust funds by the State Treasurer separate and apart from all other moneys. The State Treasurer is authorized and directed to pay, solely from the special fund, or funds, provided therefor, the principal of and interest on all bonds issued under this chapter as such principal and interest respectively mature and come due and the redemption price of any bonds called prior to maturity. He shall establish and maintain appropriate records pertaining to such funds. Such records shall be available at all reasonable times to public inspection.



Section 14-2-32 - Exemption from taxation.

The properties of the authority and the income therefrom, all lease agreements made by the authority and all bonds issued by the authority, the coupons applicable thereto, the income therefrom and all lien notices with respect thereto shall be forever exempt from any and all taxation in the State of Alabama.



Section 14-2-33 - Venue for actions.

Any action to protect or enforce any rights under the provisions of this chapter shall be brought in the circuit court of Montgomery County, Alabama.



Section 14-2-34 - Dissolution.

When all bonds and securities issued by the authority and all obligations assumed by it under the provisions of this chapter shall have been paid in full, the then president of the authority shall thereupon execute and deliver in the name of, and in behalf of, the authority an appropriate deed or deeds, to which the seal of the authority shall be affixed and attested by the secretary of the authority, conveying all facilities and other assets then owned by the authority to the state. The then officers and directors of the authority may at such time file with the Secretary of State a written statement, subscribed and sworn to by each of them, reciting the payment in full of all bonds theretofore issued by the authority and the execution and delivery of such deed or deeds, which statement shall be filed by the Secretary of State and recorded with the certificate of incorporation of the authority, and thereupon the authority shall stand dissolved.



Section 14-2-35 - Fees of Secretary of State.

There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.



Section 14-2-36 - Exemption from competitive bid laws.

All leases of facilities made by the authority shall be exempt from the provisions and requirements of Chapter 16 of Title 41 of this Code.



Section 14-2-37 - Swap agreements.

Notwithstanding any other provision of law, including without limitation Article 3, commencing with Section 41-1-40, of Chapter 1 of Title 41, the Alabama Corrections Institution Finance Authority shall not enter into any swap agreement involving the bonds authorized to be issued by Act 2010-729. For purposes of the preceding sentence, swap agreement shall have the same meaning as provided in Section 41-1-41.






Chapter 3 - PRISON SYSTEM.

Article 1 - General Provisions.

Section 14-3-1 - Duties of Board of Corrections generally.

Repealed by Act 2015-70. §1(24), effective April 21, 2015.



Section 14-3-2 - State lands - Sale and purchase; appropriations for purchase.

(a) The Board of Corrections may sell any, or all, of the lands now used by the state in working convicts for cash or on credit, as may seem best, and purchase lands superior in quality to be used by the board in working convicts.

(b) So much of the funds earned by the board as may be necessary is appropriated and authorized to be paid for such lands as may be purchased under subsection (a) of this section, and the Comptroller, upon the application of the board, shall draw his warrant for such sum, or sums, as may be necessary for such purchase of such lands and the payment thereof.



Section 14-3-3 - State lands - Improvements.

The Board of Corrections may cause to be made such improvement on any of the land owned by the state as may tend to the benefit of the prison system and enable it to work such convicts as it may think proper at farming or other employments.



Section 14-3-4 - State lands - Renting out.

Such of the lands owned by the state as are not needed for the use of the prison system may be rented out by the Board of Corrections.



Section 14-3-5 - Use of net income from convict labor.

Any part of the net income from the labor of state convicts may, with the approval of the Board of Corrections, be applied to permanent improvements or manufacturing at the prisons, looking to the more permanent employment of the convicts of different classes.



Section 14-3-6 - Official correspondence and public documents.

Repealed by Act 2015-70, §1(25), effective April 21, 2015.



Section 14-3-7 - Record of convicts and other books.

Repealed by Act 2015-70, §1(25), effective April 21, 2015.



Section 14-3-8 - Sentence card to be furnished each convict.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-9 - Reporting of violations of law; investigation and inspection division; where violations tried; full police powers for correctional investigative services officers; minimum standards.

(a) It shall be the duty of all employees of the Department of Corrections to report all violations of the law relating to prisons, correctional facilities, and employees and inmates of the Department of Corrections that may come to their knowledge to the Investigation and Intelligence Division of the Department of Corrections. Correctional investigative services officers of the division shall investigate all reported violations and those violations otherwise discovered and, where applicable, refer the violations to the proper district attorney. All indictments for violations shall be tried in the circuit court of the county where the offense was committed.

(b) Employees of the Department of Corrections classified as "correctional investigative services officers" and their supervisors, performing criminal investigative duties, are hereby constituted law enforcement officers of the State of Alabama as defined in Section 36-21-40 with full and unlimited police powers and jurisdiction as any other state police officers in this state to investigate violations of the law relating to prisons, correctional facilities, and employees and inmates of the Department of Corrections and to enforce the law. Whenever these "correctional investigative services officers" are effecting an arrest, they shall properly display a badge .

The powers vested in correctional investigative services officers under this section shall be limited to investigations and arrests involving inmates or employees of the Department of Corrections and associates of inmates or employees of the department, including, but not limited to, family members of inmates, employees, and contractors of the department related to investigations originated by the department.

(c) All correctional investigative services officers and their supervisors given police power by this section shall be required to comply with the minimum standards now in effect relating to state law enforcement officers.



Section 14-3-11 - Transmission of reports to Legislature.

Repealed by Act 2015-70, §1(26), effective April 21, 2015.



Section 14-3-12 - Appointment of chaplains and assistant chaplains.

Chaplains shall be appointed by the Board of Corrections, which chaplains shall in turn appoint assistant chaplains with the approval of the board. The chaplains shall devote their entire time to moral improvement and religious instruction of the convicts. The term of office shall be at the will of the board.



Section 14-3-13 - Officers and guards - Oath of office.

Every officer and guard shall, before entering on the duties of his office, take and subscribe before some officer authorized to administer oaths, the following oath:

"I, _____, do solemnly swear (or affirm, as the case may be) that I will support the Constitution of the United States and the Constitution of the State of Alabama, so long as I remain a citizen thereof; that I will faithfully execute and discharge all the duties required of me as _____ (designating the office), and observe all the rules and regulations prescribed for the government of convicts, so far as concerns my office; and will, in no case, ill treat or abuse any convict under my charge or control, nor inflict upon him any other or greater punishment than may be prescribed by said rules and regulations. So help me God."



Section 14-3-14 - Officers and guards - Powers of policemen.

Every officer and guard at any prison has the power of a policeman and may arrest any person who intrudes upon the premises or makes a disturbance near the prison and take him before any magistrate of the county, by whom he may be fined $10 and the costs.



Section 14-3-15 - Officers and guards - Pursuit and arrest of escaped convicts.

Every officer and guard, regularly sworn, shall have power to pursue and arrest any escaped convict in any county of this state without a warrant. He may use such force or means as may be required under the circumstances to prevent the convict's escape by flight or to overcome his resistance. He shall have the same authority as a sheriff to summon persons to assist in making such arrest or to protect such convict from any violence after arrest.



Section 14-3-16 - Penalty for violation of chapter.

Any person who violates any provisions of this chapter shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than $25 nor more than $500 and may also be imprisoned in the county jail or sentenced to hard labor for a term not exceeding six months, in the discretion of the judge trying the case.






Article 2 - Penitentiary.

Section 14-3-30 - Temporary confinement of convict pending removal; inmate developing medical condition which requires treatment.

(a) When any convict is sentenced to the penitentiary, the judge of the court in which the sentence is rendered shall order the inmate to be confined in the nearest secure jail. The clerk of the court shall at once notify the Department of Corrections as to the jail where the inmate is confined, forward to the department a copy of the judgment entry and sentence in the case, and inform the department if any special care is necessary to guard the inmate. Thereupon, the department shall direct where the inmate shall be taken for confinement or hard labor.

(b) When an inmate sentenced to the custody of the department and the department is in receipt of a transcript of such sentence, is being housed in a county jail, and the inmate develops a medical condition which requires immediate treatment at a medical-care facility outside the county jail, the department shall be financially responsible for the cost of the treatment of the inmate. The department shall receive any contractual discounts the medical-care facility has agreed to grant for the treatment of inmates housed in state correctional facilities. When an inmate sentenced to the custody of the department and the department is in receipt of a transcript of such sentence, is housed in a county jail, and the inmate develops a medical condition or has been diagnosed as having a medical condition which, in the opinion of a physician licensed in Alabama, would require treatment or a medical procedure or both, involving a cost of more than two thousand dollars ($2,000), the inmate shall be transferred within three days to a state owned or operated correctional facility or to the physical custody of the department as determined by the Commissioner of the Department of Corrections. The inmate shall receive treatment in the same manner as other state inmates. Nothing in this subsection shall be interpreted to relieve the department of its responsibility for the maintenance and upkeep, including the payment of medical costs, of an inmate sentenced to the custody of the department, nor shall this subsection be interpreted as conferring any additional responsibility upon a county for the maintenance and upkeep, or the payment of medical costs, of any inmate sentenced to the custody of the department.



Section 14-3-31 - Imprisonment on commuted sentence.

The Board of Corrections must receive into the penitentiary, on the written order of the Governor, any convict whose sentence has been commuted, according to law, to imprisonment in the penitentiary, and must confine such person according to the terms of the commutation and the rules and regulations established by law; and, if the Governor shall so direct, the cost of conviction in such case must be paid as in case of sentence to imprisonment in the penitentiary.



Section 14-3-32 - Federal prisoners.

The Board of Corrections must receive into the penitentiary all convicts sentenced to imprisonment therein by any court of the United States held in this state, and must safely keep and employ them according to the rules and regulations of the institution until the expiration of the term for which they are sentenced or until they are otherwise discharged by law; and it must account to the Department of Finance for all moneys received for the support of such prisoners.



Section 14-3-33 - Delivery of convict by sheriff.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-34 - Detention of convict en route.

It is the duty of all jailers, on demand of the officer in charge of any convict being conveyed to the penitentiary, to receive and safely keep such convict for the legal charge of feeding prisoners whenever such officer may deem it necessary to have him secured for the night or for any longer time they may be necessarily detained.



Section 14-3-35 - Information regarding convict; search of convict's baggage and person.

It is the duty of the Board of Corrections, upon the reception of any convict into the penitentiary, to take his height, name, age, complexion, color of his hair and eyes, fingerprints, photograph, the place of his birth, the county in which he was convicted, the nature of the crime and the period of imprisonment, all of which, together with the statement of the time when such convict was received, must be entered upon a permanent record. The baggage and person of every convict must be carefully searched, and every instrument by which he may effect his escape shall be taken therefrom.



Section 14-3-36 - Taking charge of convict's effects.

The officer in charge of any prison or camp must take in charge any property, money or other thing of value in the possession of any convict at the time of the delivery of such convict to him and shall pay or deliver the same to such person as the convict may in writing direct, to the convict on his discharge or to his personal representative in case of his death previous thereto, and should no personal representative be appointed within six months after his death, then into the State Treasury.



Section 14-3-37 - Removal from penitentiary when judgment reversed.

When any judgment of conviction is reversed and the case remanded after the convict has been conveyed to the penitentiary, he may be removed to the county in which he was tried by the sheriff of that county, or his deputy, in the same manner in which he was conveyed to the penitentiary; and all the provisions of this code in respect to authority, duty and compensation of officers and escapes, or attempts to escape, by convicts are applicable to such removal.



Section 14-3-38 - How sentences to be served on two or more convictions; effect of convict's conduct thereon.

(a) When a convict is sentenced to imprisonment in the penitentiary on two or more convictions, unless it is specifically ordered in the judgment entry that such sentences be served concurrently, such sentences shall be cumulative and shall be served consecutively, the first term thereof beginning to run from the date on which such prisoner is received at the penitentiary, reformatory or jail for service of the sentence or at some place of detention to await transportation to the place where his sentences are to be served and his second and subsequent terms, each, beginning on the expiration of the preceding term. When the judgment sentence contains a fixed order that the term shall run concurrently, such sentences shall run concurrently from the date on which such convict is received for serving of the sentences as prescribed above.

(b) In case the prison record of a convict serving two or more sentences consecutively is good, he shall be discharged at the expiration of the last term of imprisonment to which he was sentenced, less any deduction from the sentences accorded him pursuant to Sections 14-9-1 through 14-9-3.

(c) In case the prison record of a convict serving two or more sentences concurrently is good, he shall be discharged at the expiration of the longest term of imprisonment to which he was sentenced, less any deduction therefrom accorded him pursuant to Sections 14-9-1 through 14-9-3.

(d) In case the record of a prisoner during his term shall not have been good, the director, at his discretion, may revoke any or all of the deductions given under Sections 14-9-1 through 14-9-3, whether such convict is serving his terms of imprisonment concurrently or consecutively.



Section 14-3-39 - Guards for female convicts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-40 - Separation of convicts - Male and female.

It shall be unlawful to chain together or to confine together in the same room or compartment male and female convicts.



Section 14-3-41 - Separation of convicts - Convicts suffering from tuberculosis.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-42 - Removal of convicts - Insanity.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-70 EFFECTIVE APRIL 21, 2015.



Section 14-3-43 - Removal of convicts - Disease or other urgent necessity.

The Board of Corrections may cause the convicts to be removed to such place of security within the state as they may deem expedient whenever the prevalence of any epidemic, infectious or contagious disease or any other urgent necessity may render such removal proper, taking all necessary precautions to insure the safekeeping of the convicts and to prevent escape when removed.



Section 14-3-44 - Clothing of convicts.

All convicts must be clothed during the term of their imprisonment in a comfortable manner in coarse and cheap clothing made in a uniform and peculiar style so as to distinguish them from other persons.



Section 14-3-45 - Diet.

The diet of convicts in quantity and quality must be such as may be directed by the Board of Corrections, and shall be sound and wholesome.



Section 14-3-46 - Bibles and other reading matter.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-47 - Employment - Authorized; regulations; department authorized to establish posts; camps, etc., for labor, discipline, etc., programs; limitations.

(a) State inmates shall be employed at such labor, in such places and under such regulations within the state as may be determined by the Department of Corrections. The Department of Corrections is expressly authorized to establish posts, camps or stations in conjunction with labor, discipline or rehabilitation programs. The Department of Corrections is authorized to direct inmates to work at any labor and at any site except as provided otherwise by law. The Department of Corrections is further authorized to direct inmates to participate in programs designed to improve their physical or mental or psychological well-being; or programs designed to instill discipline and a sense of responsibility in state inmates and the Department of Corrections is expressly authorized to establish posts, camps or stations to implement such programs.

(b) The Department of Corrections is expressly authorized to adopt rules and regulations to expend funds, to enter contracts and to do any other activity reasonably necessary to establish, regulate and control the programs as outlined in subsection (a) above.

(c) The Department of Corrections shall establish rules and regulations for the operation of these programs as outlined in subsection (a) above to ensure that all reasonable steps are taken to protect the public; and in no case shall an inmate convicted of capital murder; rape in the first degree; sodomy in the first degree be placed in a program as outlined in subsection (a) above.

(d) Participation in the programs as outlined in subsection (a) above shall not create any legal cause of action or theory of recovery except as expressly provided for by the constitution of the United States or of Alabama; or by the statutes of the United States or of Alabama.



Section 14-3-48 - Employment - Exemptions; holidays.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-49 - Employment - Working for themselves.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-50 - Confinement in unhealthy or unfit cells, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-51 - Punishment - Restrictions generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-52 - Punishment - Cruel or excessive punishment; corporal punishment; records to be kept.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-53 - Shackles and chains.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-54 - Inquiry into management and treatment of convicts.

The Board of Corrections shall have authority to summon, swear and examine witnesses as to any matter concerning the management and treatment of convicts; and the board may administer the oath of office to guards and employees and may administer oaths as to the correctness of any account or statement in regard to the prison system.



Section 14-3-55 - Comments on prison management in presence of convicts.

No officer or person holding any appointment, the duties of which are discharged in connection with the prison system, must say anything in relation to the management of any prison in the presence of any convict except to direct him in his duty or to admonish him for delinquency.



Section 14-3-56 - Commission of offense during incarceration - Confinement or bail.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-57 - Commission of offense during incarceration - Evidence of conviction on trial.

On the trial of any convict for any offense committed within the penitentiary or other convict prison or convict camp, the fact of confinement in the penitentiary shall be presumptive evidence of a legal conviction and sentence of imprisonment, and a copy of the transcript of the conviction and sentence filed with the Board of Corrections and certified by it to be correct shall be received as evidence of such conviction.



Section 14-3-58 - Notification and procedures upon escape of inmate; reward.

(a) This section shall be known as the "Joel Willmore Act."

(b) Whenever an inmate escapes from a penal facility, as defined in subdivision (3) of subsection (b) of Section 13A-10-30, it shall be the duty of the department or other agency having custody of the prisoner to take all proper measures for his or her apprehension, and for that purpose, it shall notify the following as soon as possible, but not later than 12 hours after the escape:

(1) The Governor.

(2) The Department of Public Safety.

(3) The sheriff and district attorney of the county where the escape occurred.

(4) The chief of police where the escape occurred, if the escape occurred within a municipality.

(5) The sheriff and district attorney of the county where the last conviction of the escapee occurred, if known.

(6) The chief of police where the last conviction of the escapee occurred, if the conviction occurred within a municipality and if known.

(7) The sheriff of the county where the convict's home of record is located, if known.

(8) The chief of police where the convict's home of record is located, if the location is within a municipality and if known.

(9) All electronic media outlets broadcasting which are known by the department or agency, which have expressed an interest in being notified of the escape, and which broadcast within a radius of 75 miles from where the escape occurred, including all radio and television stations.

(c) The notification required in subsection (b) shall include the time when and the circumstances under which the escape was effected, together with a particular description of the inmate, including a copy of the inmate's most recent mug shot, and in what county convicted and for what offense and when.

(d) In addition to the requirements set forth in subsections (b) and (c), the department or other agency shall post a notification on its website, if a website is available, within a reasonable time of the escape. The notification shall include the time when and the circumstances under which the escape was effected, together with a particular description of the inmate, including a copy of the inmate's most recent mug shot, and in what county convicted and for what offense and when.

(e) The department or other agency shall enter the inmate into the National Crime Information Center within 12 hours of the inmate's escape.

(f) The Department of Corrections shall offer a reward, not exceeding four hundred dollars ($400), for the apprehension of the state inmate, to be paid out of the proceeds of the labor of inmates in the State Treasury. But no warrant shall be issued for the payment of any such reward unless there is filed in the office of the Department of Finance the certificate of the Department of Corrections that the inmate has been recaptured and restored to custody.



Section 14-3-59 - Posting of regulations and code provisions on escapes.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-3-60 - Spirituous and intoxicating liquors.

Repealed by Act 2015-70 effective April 21, 2015.






Article 3 - High Voltage Electrified Security Fence Systems.

Section 14-3-70 - Legislative intent.

It is the intent of the Legislature to authorize the Department of Corrections to install high voltage electrified security fence systems at any medium or maximum security prison facility.



Section 14-3-71 - Department authorized to install high voltage electrified security fence systems.

The Department of Corrections may design and install high voltage electrified security fence systems at any medium or maximum security prison. At the time of installation, there shall be posted universal danger signs on all sides of the system, clearly visible to inmates and the public, displaying the warning, "deadly voltage."



Section 14-3-72 - Installation.

The installation of an electrified security fence shall be between double security fences, with the exception of those locations where a building or wall constitutes a part of the security perimeter.



Section 14-3-73 - Liability of providers for injury or death as result of system.

A provider of electricity for the electric fence system authorized by this article or the providers of parts for construction of the system shall not be liable for any accident, injury, or death which may occur as a result of the construction or operation of the system.









Chapter 4 - COUNTY CONVICTS.

Section 14-4-1 - Applicability of laws and rules pertaining to state convicts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-4-2 - Superintendence and control of convicts.

Hard labor for the county shall be under the superintendence and control of the county commission, which shall determine in what manner and on what particular works the labor shall be performed, and all convicts sentenced to hard labor for the county shall be under the direction and control of the county commission when worked in the county where convicted, unless otherwise provided by court order. It may hire sufficient guards for the safekeeping and maintenance of the convicts on the public roads of the respective counties.



Section 14-4-3 - Maintenance of record of convicts by Board of Corrections; report to board by probate judge.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-4-4 - Report of hard labor sentence to probate judge.

(a) All judicial officers shall, immediately upon the sentence of any person to hard labor for any county, report in writing to the judge of probate of the county for which such sentence is made, the name of such person, the length of his sentence, the date of its commencement and the amount of costs. Any judicial officer presiding over a court that has a clerk may order such report to be made by such clerk.

(b) Any judicial officer or clerk who fails to report in writing to the judge of probate, as required by law, the name of any person sentenced to hard labor for the county, length of such sentence, the date of its commencement and the amount of the costs therein must, on conviction, be fined not less than $25.00.



Section 14-4-5 - Record of convicts to be kept by probate judge.

The county commission shall provide a well-bound book to be kept in the office of the judge of probate subject, during office hours, to the inspection of the public, in which he shall enter the name of each convict sentenced to hard labor for the county, the place where the convict is to labor and the length of sentence. He shall also keep a record of the convicts sentenced to the penitentiary showing the name, the offense of which he was convicted and the date and termination of his sentence.



Section 14-4-6 - Work on public roads - Rules and regulations.

Whenever the county commission of a county deems it to the best interest of the county to use the county convicts in building, repairing and working the public roads of the county, it may so work them under rules and regulations to be prescribed by the Board of Corrections, which shall be uniform throughout the state for working county convicts on the public roads.



Section 14-4-7 - Work on public roads - Female convicts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-4-8 - Work on public roads - Tobacco allowance and noon meals.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-4-9 - Sentencing of convicts - How sentence served on two or more convictions; effect of convict's conduct thereon.

(a) When a convict is sentenced on two or more convictions, unless specifically ordered in the judgment entry that such sentences shall run concurrently, such sentences shall be cumulative and such terms and imprisonments shall be served consecutively, the first term thereof beginning to run from the date such convict is received at the county jail or other place of confinement for the service of his sentences, the second and subsequent terms each beginning on the expiration of the preceding term. When it is specifically ordered in the judgment entry that sentences shall run concurrently, such sentences shall run from the date on which such convict is received at the county jail or other place of confinement for service of the sentence. However no person shall be sentenced to hard labor for the county so that the aggregate of the sentences on two or more convictions shall exceed for the crime two years and for costs 15 months.

(b) In case the prison record of a convict serving two or more sentences consecutively is good, he shall be discharged at the expiration of the last term of imprisonment to which he was sentenced less any deductions accorded him pursuant to Sections 14-9-1 through 14-9-3. In case the record of a prisoner during his term shall not have been good, the Board of Corrections, at its discretion, may revoke any or all of the deductions given under the above mentioned sections, and any amendments thereof, whether such convict is serving his terms of imprisonment concurrently or consecutively.



Section 14-4-10 - Sentencing of convicts - Sentences for costs.

Whenever any convict is sentenced by the court and required to do hard labor for the county, an additional sentence not to exceed 10 months in any case for the payment of costs of conviction may be imposed, and the court must determine a reasonable time required to work out such costs. The costs of conviction of county convicts shall be the same as provided by law now in force in the respective counties.



Section 14-4-11 - Superintendent of Public Works - Appointment.

Should the county commission determine to employ persons sentenced to hard labor for the county, or any part of them, in work on the public roads, public bridges or other public works of the county, it may appoint a Superintendent of Public Works, whose term of office shall expire when his successor is qualified and who shall receive for his services such compensation as shall be fixed by the county commission.



Section 14-4-12 - Superintendent of Public Works - Bond.

The Superintendent of Public Works shall also enter into bond payable to the county and approved by the judge of probate, with two good and sufficient sureties, in the penalty of $1,000, conditioned that he will faithfully perform the duties of his office, obey the orders of the county commission and will not voluntarily permit the escape of any of the convicts committed to him.

The bond of the superintendent may be put in an action and prosecuted in all respects as is provided for actions on bonds of other public officers.



Section 14-4-13 - Superintendent of Public Works - Duties.

The duties of the Superintendent of Public Works are:

(1) Faithfully to obey and carry out the orders and directions of the county commission;

(2) To see that the convicts committed to him labor faithfully;

(3) Not to overwork or maltreat the convicts;

(4) To see that the food and clothing delivered to him for the convicts are given to them at the proper time;

(5) To see that they are properly housed in inclement weather;

(6) To have proper medicine and medical attention bestowed on them when necessary; and

(7) Not voluntarily or negligently to permit them to escape.



Section 14-4-14 - Oath of Superintendent of Public Works and guards.

The Superintendent of Public Works and each person employed as a guard over convicts sentenced to hard labor for the county, before he enters upon the discharge of his duties, shall take and subscribe the following oath before some officer authorized to administer the same: "I do solemnly swear that I will support the Constitution of the United States and the Constitution of the State of Alabama, so long as I remain a citizen of said state, and that I will faithfully execute and discharge all duties required of me (as superintendent or guard of convicts, as the case may be) and that I will observe all rules and regulations prescribed for the government of convicts, so far as I am thereby directed, and will in no case ill treat or abuse any convict under my charge or control or inflict any other or greater punishment than may be prescribed by said rules and regulations." Such oath shall be filed by the party taking the same in the office of the judge of probate of the county in which the convict is sentenced to hard labor.






Chapter 5 - CONVICT LABOR.

Article 1 - General Provisions.

Section 14-5-1 - "Hard labor for the county" defined.

"Hard labor for the county," as used in this code or any other law of the state, shall include labor on the public roads, public bridges and other public works in the county.



Section 14-5-2 - Hiring or leasing of convicts generally.

It shall be unlawful to hire or lease for any purpose any convict, state or county, except as otherwise provided in this article.



Section 14-5-3 - Working convicts in coal mines.

It shall be unlawful to work any convict, state or county, in any coal mine of Alabama.



Section 14-5-4 - Penalty for violating Sections 14-5-2 and 14-5-3.

Any person, firm or corporation violating any of the provisions of Sections 14-5-2 and 14-5-3 shall be, for each violation, guilty of a felony and be punished by imprisonment in the penitentiary for not less than one nor more than 10 years.



Section 14-5-5 - County convicts - Authority to work generally; lease to persons, firms or corporations prohibited; working in and around public buildings and works.

Nothing in this article shall prevent any county of this state from working its county convicts according to the law as it now exists or may hereafter be enacted, but no county convict shall be worked in any coal mine or worked under lease to any person, firm or corporation; provided, however, that any county or counties shall have the authority to work such convicts retained by it in and around the courthouse, in and around the jail or any other public building or works of the county.



Section 14-5-6 - County convicts - Drains and drainage districts.

County commissions in all counties of this state may use county convict labor for use in the construction or maintenance of any drains or outlets for drains, for reopening of any filled or partly filled drains or for the construction or maintenance of any levees in connection with drains necessary, desirable or convenient for the full development, preservation and maintenance or use of any drains or drainage district established or now constructed or that may be hereafter established or constructed under the provisions of general laws relating to drainage districts.



Section 14-5-7 - Work on drains or drainage districts by state convicts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-5-8 - Agreement to use of convict labor under Sections 14-5-6, 14-5-7 and 14-11-2 - County convicts.

The use of county convict labor under the provisions of Sections 14-5-6, 14-5-7 and 14-11-2 shall be such uses as may be agreed to by the county commissions in counties that may use convict labor; provided, that such convict labor shall not be used for such purposes unless, after entering an agreement for such use of convict labor on the minutes of the county commission, the agreement with the proposed plan for its operation shall be submitted to the State Health Officer for review as to whether the same may conflict with the public health statutes or rules or regulations of the State Board of Health, and for his opinion on what may be accomplished that will or may contribute to the public health or sanitation. The conclusion as to such finding shall be signed by the said State Health Officer and be filed with the county commission of such county.



Section 14-5-9 - Agreement to use of convict labor under Sections 14-5-6, 14-5-7 and 14-11-2 - State convicts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-5-10 - Hiring or leasing of convicts by Board of Corrections with state agencies, etc.

The Board of Corrections is hereby authorized to hire or lease convicts to any department, agency, board, bureau or commission of the state on such terms, conditions and at such prices as may be mutually agreed upon. Any department, agency, board, bureau or commission of the state is hereby authorized to contract with the board for the lease or hire of convicts upon such terms, conditions and at such price as may be mutually agreed upon. Any department, agency, board, bureau or commission of the state contracting with the board for the hire or lease of convicts is hereby authorized to expend any available funds necessary for carrying out the provisions of such contract.



Section 14-5-11 - Employment of state or county inmates by certain persons prohibited; penalty.

(a) No state or county inmate shall be employed by or do any work for:

(1) Any district attorney, any judge, or any sheriff; or

(2) Any parent, sibling, or child of any district attorney, any judge, or any sheriff; or

(3) Any business one-third or more of which is owned by any district attorney, any judge, or any sheriff, or any parent, sibling, or child of any district attorney, any judge, or any sheriff.

(b) Nothing in this section shall be construed to prevent any state or county inmate from being employed by or doing work for the state or any political subdivision of the state or for any governmental agency or entity.

(c) Any person who violates this section shall be guilty of a Class A misdemeanor and shall be punished as provided by law.






Article 2 - Manual Labor Work Program.

Section 14-5-30 - Legislative intent.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-5-31 - Establishment of community-based manual labor camps.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-5-32 - Mentally or physically impaired inmates to be periodically examined.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-5-33 - Emphasis of program on removal of litter from highways, cleaning of unauthorized dumps and public cemeteries, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-5-34 - Program may be used for removal of litter on private cemetary, church property, and private property where nuisance.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-5-35 - Exemptions.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-5-36 - Work incentive credits; refusal to work or comply with standards.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-5-37 - Article does not authorize Commissioner to reduce sentence.

Repealed by Act 2015-70 effective April 21, 2015.









Chapter 6 - JAILS.

Article 1 - General Provisions.

Section 14-6-1 - Legal custody and charge of jails and prisoners; appointment of jailer.

The sheriff has the legal custody and charge of the jail in his or her county and all prisoners committed thereto, except in cases otherwise provided by law. The sheriff may employ persons to carry out his or her duty to operate the jail and supervise the inmates housed therein for whose acts he or she is civilly responsible. Persons so employed by the sheriff shall be acting for and under the direction and supervision of the sheriff and shall be entitled to the same immunities and legal protections granted to the sheriff under the general laws and the Constitution of Alabama of 1901, as long as such persons are acting within the line and scope of their duties and are acting in compliance with the law.



Section 14-6-2 - Delivery of jail, etc., upon death, etc., of sheriff.

On the death, resignation, removal from office or expiration of term of office of any sheriff, or of any coroner acting as sheriff, the jail must be delivered over to his successor or to the person authorized by law to take charge of it, together with the prisoners therein, the files of commitments and discharges and everything belonging or appertaining to the jail.



Section 14-6-3 - Who may be confined in county jail.

In addition to convicts sentenced to imprisonment in the county jail, the jail is used as a prison for the safekeeping or confinement of the following persons:

(1) Persons committed for trial for public offenses;

(2) Convicts sentenced to imprisonment in the penitentiary, until their removal thereto;

(3) Persons committed for contempt or on civil process;

(4) Persons committed on failure to give security for their appearance as witnesses in any criminal case;

(5) Persons charged with, or convicted of, a criminal offense against the United States;

(6) Insane persons, pending transfer to a mental hospital or other disposition; and

(7) All other persons committed thereto by authority of law.



Section 14-6-4 - Duty to receive and keep federal prisoners.

The sheriff or jailer must, if the jail of the county is sufficient, receive into his custody any person committed under any criminal charge or offense against the United States and safely keep such prisoner, according to the order or process of commitment, until duly discharged by law; and he is liable to the same penalties for the escape of such prisoner as for the escape of a prisoner committed under the authority of this state.



Section 14-6-5 - Refusal to receive prisoner into custody.

Any jailer or other officer who willfully refuses to receive into his custody any person lawfully committed thereto on any criminal charge or conviction must, on conviction, be fined not more than $500.



Section 14-6-6 - Commitment to nearest sufficient jail to insure safekeeping.

In all criminal cases, either before or after conviction, and in cases of contempt, if it is shown to the court, judge or committing magistrate that the jail of the proper county is insecure or insufficient for the safekeeping of the prisoner or that there is no jail in the county, the commitment must be to the nearest sufficient jail and the reason of such change must be entered on the minutes of the court, or stated in the warrant or endorsed thereon and signed by the magistrate. The jailer of the county to which the commitment is made must receive and confine the prisoner on such commitment or a certified copy of such order.



Section 14-6-7 - Removal of prisoners - When made to nearest sufficient jail.

If the jail of any county is destroyed, or becomes insufficient or unsafe, or any epidemic dangerous to life is prevalent in the vicinity or there be danger of rescue or lawless violence to any prisoner, any circuit court judge may, on the application of the sheriff and proof of the fact, direct the removal of any prisoner or prisoners to the nearest sufficient jail in any other county; and it is the duty of such judge, in such case, to make an endorsement on the order or process of commitment, stating the reason why such removal is ordered, and to date and sign such endorsement.



Section 14-6-8 - Removal of prisoners - Fire.

When the county jail or any building contiguous thereto is on fire and there is reason to apprehend that the prisoners may be thereby injured or endangered, the sheriff or jailer may remove them to a safe and convenient place and confine them there so long as may be necessary to avoid the danger.



Section 14-6-9 - Removal of prisoners - Ill health.

When the life or health of any prisoner, who is not confined under process from any court of the United States, may be seriously endangered by longer confinement in jail and that fact is made to appear clearly to any circuit court judge, such judge must, by an order in writing, direct the sheriff or jailer to remove him to some suitable place or hospital, as near as may be to the jail, and there safely keep him until his health is sufficiently restored to authorize his recommitment to jail.



Section 14-6-10 - Removal of prisoners - Use of guards.

(a) When it becomes necessary to remove any prisoner from the jail of one county to another, in any case by law provided, the sheriff, or other officer having charge of such prisoner, has authority, and it is his duty, to summon such guards as may be necessary to prevent an escape.

(b) When prisoners are removed from the jail under the provisions of either Section 14-6-8 or 14-6-9, the sheriff or jailer has authority, and it is his duty, to summon such guards as may be necessary to insure their safekeeping.



Section 14-6-11 - Summoning of guards to prevent escape.

When the county jail is insecure or insufficient and there is reason to apprehend an escape, the sheriff has authority, and it is his duty, to summon as many guards as may be necessary to prevent an escape.



Section 14-6-12 - Commencement of imprisonment on second or subsequent conviction.

When a convict is sentenced to confinement in the county jail on two or more convictions, the imprisonment on the second, and on each subsequent conviction, must commence at the termination of the imprisonment on the preceding sentence.



Section 14-6-13 - Separation of men and women.

Men and women prisoners, except husband and wife, must not be kept in the same room or apartment.



Section 14-6-14 - Duty of sheriff to furnish list of confined prisoners to circuit court.

It is the duty of the sheriff, on the first day of each session of the circuit court of his county, to make out and deliver to the presiding judge a certified list of the names of all the prisoners confined in the jail and of the offenses with which they are charged or of which they have been convicted; and, on failure to do so, the sheriff is guilty of a misdemeanor.



Section 14-6-15 - Commitment or discharge of prisoners - Duty of sheriff to report to clerk of circuit court.

When a prisoner is committed to the county jail, it is the duty of the sheriff of such county, in person or by deputy, to report in writing to the clerk of the circuit court of such county, within 10 days next succeeding the commitment, the name of such prisoner, the day of his entering such jail and by what authority and upon what charge committed; and when a prisoner is discharged from, or otherwise leaves such jail, the sheriff shall report to such clerk, within two days next succeeding, the name of such prisoner and by what authority and when he so left or was discharged.



Section 14-6-16 - Commitment or discharge of prisoners - Duty to file process or order.

It is the duty of the sheriff or of the jailer under his direction to file in regular order and safely preserve the process or order by which any prisoner is committed to jail or discharged therefrom or an attested copy of such process or order.



Section 14-6-17 - Furnishing of support to prisoners.

Any person committed to jail may furnish his own support, under such precautions as may be adopted by the jailer to prevent escapes. The sheriff must furnish support to those prisoners who do not provide it for themselves.



Section 14-6-18 - Furnishing of spirituous, etc., liquors.

No person confined in jail must, on any pretext whatever, be furnished with or allowed to receive any spirituous, malt or vinous liquors except on the written order of a physician, stating that such liquor is necessary for his health. Any jailer, sheriff, deputy or other person who violates this section shall be guilty of a misdemeanor.



Section 14-6-19 - Clothing, bedding, and medical attention.

Necessary clothing and bedding must be furnished by the sheriff or jailer, at the expense of the county, to those prisoners who are unable to provide them for themselves, and also necessary medicines and medical attention to those who are sick or injured, when they are unable to provide them for themselves.



Section 14-6-20 - Appointment of physicians; terms, compensation, and duties thereof.

(a) The county commission in each county in this state may elect a physician, or as many physicians as in its discretion may be necessary, to attend the inmates of the jails in such counties and county convict camps.

(b) The county commission shall fix and determine the term or terms of such physician or physicians, which term or terms of office shall not be for a longer period than two years, and such physicians may be removed at the will of the county commission. The county commission shall fix and determine the amount of compensation which shall be paid to such physician or physicians and shall determine what duties such physician shall perform.



Section 14-6-21 - Allowing jail, etc., to become foul or unclean.

Whoever, being a sheriff, jailer or other person having the care and custody of any jail, workhouse, prison or other lawful place of confinement, suffers the same to become foul or unclean shall, on conviction, be fined not less than $10 nor more than $100.



Section 14-6-22 - Misdemeanant required to pay costs of incarceration; remission of costs; amount and method of payment; payment of costs as condition of probation, etc., authorized; procedure upon default; disposition of costs.

(a)(1) A court shall require a convicted defendant in a misdemeanor case to pay housing, maintenance and medical costs associated with the defendant's incarceration in a county or city jail except as otherwise provided herein. Such costs shall not exceed $20.00 per day that the defendant has been incarcerated plus actual medical expenses incurred on behalf of the defendant. Such costs shall be taxed as costs of court and shall be in addition to any and all other costs of court.

(2) At the time of sentencing such defendant may petition the court for remission of the payment of these costs or of any portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or his immediate family, the court may remit all or part of the amount due in such costs.

(3) In determining the amount and method of payment of these costs, the court shall take into account the financial resources of the defendant and the nature of the burden that payment of the costs will impose. A defendant who has been ordered to pay the housing, maintenance and medical costs and who is not in contumacious default in the payment thereof may at any time petition the court which sentenced him for remission of the payment of these costs or of any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or his immediate family, the court may remit all or part of the amount due in such costs or modify the method of payment.

(b)(1) When a defendant is ordered to pay housing, maintenance and medical costs, the court may grant permission for payment to be made in a specified period of time or in specified installments. If permission is not included in the order these costs shall be payable forthwith.

(2) When a defendant ordered to pay housing, maintenance and medical costs is also placed on probation or imposition or execution of sentence is suspended the court may make payment of the costs a condition of probation or suspension of sentence.

(c) A default in the payment of the housing, maintenance and medical costs or any installment thereof may be collected by any means authorized by law for the enforcement of a judgment.

(d) Moneys collected for the housing, maintenance and medical costs of a convicted defendant in a misdemeanor case shall be collected by the clerk of the sentencing court and shall be payable to the county or city in whose jail the defendant was incarcerated.






Article 2 - Feeding of Prisoners.

Section 14-6-40 - Duty to feed prisoners.

The sheriff of the county, except as otherwise provided by existing laws, in person or by his deputy or jailer, shall feed the prisoners in the jail under his jurisdiction in accordance with the terms of this article.



Section 14-6-41 - Supervision.

(a) It shall be the duty of the Board of Corrections to supervise, either in person or by deputy, the feeding of all prisoners in the jails of this state. The sheriffs shall not be required to prepare and make out what is commonly known as the daily ration sheet or expense account, which means a daily record of foods served to prisoners.

(b) The county commission of each county shall supervise the feeding of all prisoners in the county jails over which it has jurisdiction.



Section 14-6-42 - Allowance - Amount per capita.

Food for prisoners in the county jail shall be paid for by the state as follows: There shall be allowed such amount as is actually necessary for food for each prisoner daily, and said amount so allowed shall be $1.75 per capita. In addition to the above amount, there is hereby conditionally appropriated from the General Fund an amount of $1.25 per capita.



Section 14-6-43 - Allowance - Preparation and service, etc.

(a) The sheriffs of the several counties of the state shall receive pay for services in preparing food, serving food and other services incident to the feeding of prisoners, not including the cost of food to be served to such prisoners, as follows:

(1) For one prisoner, $1 per prisoner per day;

(2) For each prisoner, from two to five prisoners, $.50 per prisoner per day;

(3) For each prisoner, from six to 10 prisoners, $.40 per prisoner per day;

(4) For each prisoner, from 11 to 20 prisoners, $.30 per prisoner per day; and

(5) For each prisoner, from 21 to 85 prisoners, $.05 per prisoner per day.

(b) In all counties where there are two or more jails, the report of prisoners in said jails shall be made upon the number of prisoners confined, but the sheriff shall be only paid as if all of said prisoners were confined in one jail.



Section 14-6-47 - Forms for records and statements.

All records shall be kept and statements made on forms prescribed and furnished by the Department of Finance.



Section 14-6-48 - Failure of sheriff to maintain account book, etc.

Any sheriff who fails to enter into a book, to be kept by him for that purpose, any account paid him by the state for feeding prisoners, or to keep such book in his office as one of the public records thereof, or to lay the same before the grand jury at each term of the circuit court held in his county or, upon the expiration of his term of office, to turn the same over to his successor as required by law is guilty of a misdemeanor.



Section 14-6-50 - Penalty for violation of article.

Any member of a county commission, sheriff or deputy who violates any of the provisions of this article for which no specific penalty is provided shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than $25 nor more than $100.






Article 3 - Tubercular Prisoners.

Section 14-6-60 - Removal of tubercular prisoners to state hospital.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-61 - Applicability of article to persons confined pending appeal.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-62 - Payment of expenses of removal.

Repealed by Act 2015-70 effective April 21, 2015.






Article 4 - Inspection of Jails and Sanitation Requirements Generally.

Section 14-6-80 - Cities of 10,000 or over embraced in article.

The only town or city prisons embraced within the provisions of this article are such as are in towns or cities of 10,000 or more population, according to the most recent federal census.



Section 14-6-81 - Duties of state agency.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-82 - Authority to order jail, etc., put in proper condition.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-83 - Power to condemn jails.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-84 - Sheriffs, etc., to furnish information on request.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-85 - Penalty for failure to provide information, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-86 - Formulation of rules and regulations.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-87 - Ordering, etc., of alterations, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-88 - Ordering, etc., of removal of prisoners, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-89 - Ordering, etc., of return of prisoners, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-90 - Penalty for refusal to obey orders of board of corrections.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-91 - Publication of reports, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-92 - Fumigating, cleansing and painting jails generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-93 - Janitor service, bathing facilities, etc.

The county commission or city council shall provide adequate janitor service for and shall enforce cleanliness in their respective jails, shall provide bathing facilities separate for males and females, soap and towels, hot and cold water, clean and sufficient bedding and clean clothes when the prisoners are not able to provide them.



Section 14-6-94 - Prisoners to be compelled to bathe.

The sheriff, chief of police, town marshal or other keepers of jails or prisons shall enforce cleanliness among the prisoners, and shall compel them to bathe their persons when entering jail and at least once each week while confined therein.



Section 14-6-95 - Jails, etc., to be kept clean, etc.

The sheriff, chief of police, town marshal or other keepers of jails or prisons or the keeper or manager of the almshouse shall keep their respective jails, prisons and almshouses in a clean and sanitary condition, shall use every means and effort to prevent spitting on the floors and the walls of the jails, prisons and almshouses and shall exercise every precaution to prevent the spread of disease among the inmates.



Section 14-6-96 - Fumigation of jails, etc., where persons with infectious, etc., diseases confined.

Any apartment of any jail, prison or almshouse in which any person affected with any infectious, contagious or communicable disease shall have been confined shall be fumigated immediately upon the removal of such person, the fumigation to be done under the direction of the sheriff, chief of police or town marshal or the keeper or manager of the almshouse, in their respective places, and the expense thereof to be paid out of the funds of the county if the institution be a county institution and of the town or city if the institution be a town or city institution.



Section 14-6-97 - Duty of sheriff, etc., as to food.

The sheriff, the chief of police or town marshal or the keeper or manager of the almshouse shall see that the food for the inmates of the jail, prison and almshouse, respectively, is nutritious, clean, wholesome and of sufficient quantity and variety and shall have all kitchens where food is prepared for the inmates adequately screened against flies.



Section 14-6-98 - Monthly report to Board of Corrections.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-99 - Appointment of special coroner.

In the event the Board of Corrections needs the service of a coroner and there is not a coroner in the county, the judge of probate shall appoint a special coroner at the request of the board.



Section 14-6-100 - Probate judge to furnish grand jury report to Board of Corrections.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-101 - Notification of Board of Corrections as to alterations, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-102 - Special session of county commission.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-103 - Size, etc., of jails, etc.

Each county jail or town or city prison must be of sufficient size and strength to contain and keep securely the prisoners confined therein and must contain separate apartments for men and for women. It shall be fireproof, properly ventilated, sufficiently lighted by day and night, adequately heated and contain adequate sanitary plumbing and sewerage connections.



Section 14-6-104 - Payment of expenses of maintenance, etc., of jails, etc.

The expense incident to the construction, maintenance, sanitation, healthfulness and hygiene of each county jail and prison in this state shall be paid out of the funds of the county in which such institution is located and of the town or city if the institution is a town or city institution.



Section 14-6-105 - Deputies, watchmen, etc., for jails, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-106 - Inspection of prisons, convict camps, jails, etc. - Authorization.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-107 - Inspection of prisons, convict camps, jails, etc. - Powers and effect of orders of Board of Corrections.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-108 - Visiting of places outside the state by Board of Corrections.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-6-109 - Penalty for violations of provisions of article for which no other penalty provided.

Any member of the county commission, sheriff or other keeper of any jail or almshouse or the mayor, chief of police or marshal or member of a city council or other governing board or body who violates any of the provisions of this article for which no specific penalty is provided shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than $25.00 nor more than $100.00 or imprisoned in the county jail for 30 days or both.









Chapter 6A - MULTI-COUNTY ESTABLISHMENT OF REGIONAL JAIL AUTHORITIES.

Section 14-6A-1 - Establishing or joining regional jail authority.

(a) The county commissions of two or more counties may, by resolution and with the initial consent of their respective sheriffs, establish a regional jail authority for the purpose of constructing, maintaining, and operating a regional jail facility for the counties participating in the regional jail authority.

(b) A county which desires to join an existing regional jail authority may, by resolution and with the initial consent of the sheriff, request participation in the existing regional jail authority. The regional jail authority may by resolution approve the requesting county's participation in the authority, and if approved, the county shall participate with all rights and obligations of the original counties participating in the regional jail authority.



Section 14-6A-2 - Powers.

The regional jail authority shall constitute a public body corporate and politic, exercising public and essential governmental functions and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter and including, but not limited to, the following powers:

(1) To sue and be sued in its own name in civil actions, subject to the limitations provided in Chapter 93 of Title 11, and, except as otherwise provided in this chapter, to defend civil actions against it.

(2) To adopt and make use of a corporate seal and to alter the seal at pleasure.

(3) To have perpetual succession.

(4) To make and from time to time amend and repeal bylaws, rules, and regulations to carry into effect the powers and purposes of the authority.

(5) To make, enter into, and execute contracts, agreements, leases, and other instruments and to take other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted under this section.

(6) To acquire, receive, take, or dispose of, by purchase, sale, gift, lease, devise, or otherwise, and to hold property of every description, real, personal, or mixed, that the authority may deem necessary to accomplish its purposes.

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, renovate, enlarge, improve, maintain, equip, and operate a regional jail facility which will serve as the county jail for each member county of the regional jail authority.

(8) To sell and issue bonds in order to provide funds for any corporate function, use, or purpose, pursuant to the same rules and regulations established for water, sewer, and fire protection districts as found in Chapter 89 of Title 11.

(9) To borrow money for any of its purposes.

(10) To appoint, employ, contract with, and provide for the compensation of officers, employees, and agents as the purposes of the authority may require, including, but not limited to, engineers, architects, attorneys, management consultants, private jail management firms, fiscal advisers, and in particular, a superintendent to manage the regional jail facility, and jail personnel as necessary to operate and maintain the facility.

(11) To house all prisoners of the counties participating in the authority in its regional jail facility, and if the facility is sufficient and if space is available over and above space necessary to house prisoners of the participating counties, to receive into custody and house any persons committed under any federal, state, or municipal offense.

(12) To fix, revise, charge, and collect fees for the incarceration of prisoners housed in the regional jail facility from the counties participating in the authority and from any other local, state, or federal governmental entity whose prisoners are housed in the facility.



Section 14-6A-3 - Board of directors.

(a) The regional jail authority shall be governed by a board of directors composed of the following:

(1) Two members appointed by the county commission of the most populous county, one of whom may be a member of the county commission.

(2) One member from each of the remaining counties appointed by the county commission of each respective county, which board member may be a member of the county commission.

(3) The sheriff of each county.

(b) Except with regard to the sheriffs, the members of the board of directors of the authority shall serve at the pleasure of the county commission appointing them.



Section 14-6A-4 - Facility to serve as county jail; sheriff's authority; employees; duty of superintendent.

(a) After a regional jail facility is operational, the facility shall serve as the county jail for each county participating in the regional jail authority and shall satisfy the requirements of Section 11-14-10 and Section 14-6-1. The sheriff of each county shall retain his or her authority regarding the custody and transportation of prisoners from his or her county and may cause the removal of any prisoner from the regional jail facility for any purpose authorized by law. The superintendent of the regional jail facility and all jail personnel shall be employees of the regional jail authority unless the facility is maintained and operated by a privately owned jail management firm. The superintendent shall be selected by the sheriff members of the board of directors and shall serve at their pleasure. The superintendent, according to written policies and procedures adopted by the sheriff members of the board of directors, shall have and exercise control and authority over prisoners committed or transferred to the regional jail facility while housed in the facility and shall supervise all jail officers and other employees assigned to the facility.

(b) Upon resolution of the county commission, any county participating in a regional jail authority may continue to keep operational the jail in its county for the limited purpose of temporarily housing prisoners as necessary while awaiting arraignment or other hearing or as otherwise deemed necessary by the sheriff of the county.



Section 14-6A-5 - Governmental entity.

The regional jail authority is a governmental entity as defined by subdivision (1) of Section 11-93-1 and the services it performs are hereby declared to be governmental functions. The employees of the authority shall be entitled to participate in the Employees' Retirement System of Alabama. Neither the regional jail authority nor any member of its board of directors shall be liable for any tort, whether negligent or willful, committed by any director, agent, servant, or employee of the authority in the construction, maintenance, or operation of any regional jail facility. Neither a county participating in the regional jail authority nor its sheriff shall be jointly or severally liable in tort or otherwise for the actions or inactions of the authority, any member of its board of directors, or any agent, servant, or employee of the authority.



Section 14-6A-6 - Scope of authority.

For the purpose of attaining the objectives of this chapter, any county participating in the regional jail authority may, upon terms and with or without consideration as it may determine, do all of the following:

(1) Lend or donate money to the authority or perform services for the benefit thereof.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind.

(3) Do any and all other things permissible by law that are necessary or convenient to aid and cooperate with the authority in attaining the objectives of this chapter whether or not specifically authorized in this section.

(4) Pay to the authority the proceeds of any special tax appropriated, apportioned, or allocated to the authority or to or for the benefit of any facility owned or operated by the authority.



Section 14-6A-7 - Tax exemptions.

The property and income of the regional jail authority, all bonds issued by the authority, the income from the bonds, conveyances by or to the authority, and leases, mortgages, and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama. The authority shall be exempt from all taxes levied by any county, municipality, or other political subdivision of the state, including, but not limited to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which the authority may engage. The authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.



Section 14-6A-8 - Obligations of authority.

All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of any county nor count against the constitutional debt limit of a participating county. This section shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority.



Section 14-6A-9 - Dissolution.

At any time when a regional jail authority has no bonds or other obligations outstanding, its board may by affirmative vote of a majority of its members, and with the prior approval of the county commission of each county participating in the regional jail authority, adopt a resolution declaring its intent that the authority shall be dissolved. Written notice of intent to dissolve shall be immediately delivered to the county commission of each county participating in the regional jail authority. Dissolution shall not take place less than 60 days following the written notice. At the expiration of 60 days and upon the filing for record of a certified copy of the dissolution resolution in the office of the judge of probate of the county in which the authority's certificate of incorporation was filed, the authority shall thereupon stand dissolved and, in the event it owned any property at the time of its dissolution, the title to all its property shall thereupon pass to and be divided and apportioned among the counties included in the authority.



Article 2 - Multi-Municipal Establishment of Regional Jail Authoirty.

Section 14-6A-30 - Establishing or joining regional jail authority.

(a) The municipal council of two or more municipalities, by resolution and with the initial consent of their respective mayors, may establish a regional jail authority for the purpose of constructing, maintaining, and operating a regional jail facility for the municipalities participating in the regional jail authority.

(b) A municipality which desires to join an existing regional jail authority, by resolution and with the initial consent of the mayor, may request participation in the existing regional jail authority. A regional jail authority, by resolution, may approve the requesting municipality's participation in the authority, and if approved, the municipality shall participate with all rights and obligations of the original municipalities participating in the regional jail authority.



Section 14-6A-31 - Powers.

A regional jail authority shall constitute a public body corporate and politic, exercising public and essential governmental functions and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this article and including, but not limited to, the following powers:

(1) To sue and be sued in its own name in civil actions, subject to the limitations provided in Chapter 93 of Title 11, and, except as otherwise provided in this article, to defend civil actions against it.

(2) To adopt and make use of a corporate seal and to alter the seal at pleasure.

(3) To have perpetual succession.

(4) To make and, from time to time, amend and repeal bylaws, rules, and regulations to carry into effect the powers and purposes of the authority.

(5) To make, enter into, and execute contracts, agreements, leases, and other instruments and to take other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted under this section.

(6) To acquire, receive, take, or dispose of, by purchase, sale, gift, lease, devise, or otherwise, and to hold property of every description, real, personal, or mixed, that the authority may deem necessary to accomplish its purposes.

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, renovate, enlarge, improve, maintain, equip, and operate a regional jail facility which will serve as the municipal jail for each member municipality of the regional jail authority.

(8) To sell and issue bonds in order to provide funds for any corporate function, use, or purpose, pursuant to the same rules and regulations established for water, sewer, and fire protection districts as found in Chapter 89 of Title 11.

(9) To borrow money for any of its purposes.

(10) To appoint, employ, contract with, and provide for the compensation of officers, employees, and agents as the purposes of the authority may require, including, but not limited to, engineers, architects, attorneys, management consultants, private jail management firms, fiscal advisers, and in particular, a superintendent to manage the regional jail facility, and jail personnel as necessary to operate and maintain the facility.

(11) To house all prisoners of the municipalities participating in the authority in its regional jail facility, and if the facility is sufficient and if space is available over and above space necessary to house prisoners of the participating municipalities, to receive into custody and house any persons committed under any federal, state, or municipal offense.

(12) To fix, revise, charge, and collect fees for the incarceration of prisoners housed in the regional jail facility from the municipalities participating in the authority and from any other local, state, or federal governmental entity whose prisoners are housed in the facility.



Section 14-6A-32 - Board of directors.

(a) A regional jail authority shall be governed by a board of directors composed of the following:

(1) Two members appointed by the municipal council of the most populous municipality, one of whom may be a member of the municipal council.

(2) One member from each of the remaining municipalities appointed by the municipal council of each respective municipality, which board member may be a member of the municipal council.

(3) The mayor of each municipality.

(b) Except with regard to the mayors, the members of the board of directors of the authority shall serve at the pleasure of the municipal council appointing them.



Section 14-6A-33 - Facility to serve as municipal jail; employees; duty of superintendent.

(a) After a regional jail facility is operational, the facility shall serve as the municipal jail for each municipality participating in the regional jail authority. Each municipality shall retain its authority regarding the custody and transportation of prisoners from the municipality and may cause the removal of any prisoner from the regional jail facility for any purpose authorized by law. The superintendent of the regional jail facility and all jail personnel shall be employees of the regional jail authority unless the facility is maintained and operated by a privately owned jail management firm. The superintendent shall be selected by the mayor members of the board of directors and shall serve at their pleasure. The superintendent, according to written policies and procedures adopted by the mayor members of the board of directors, shall have and exercise control and authority over prisoners committed or transferred to the regional jail facility while housed in the facility and shall supervise all jail officers and other employees assigned to the facility.

(b) Upon resolution of the municipality, any municipality participating in a regional jail authority may continue to keep operational the jail in its municipality for the limited purpose of temporarily housing prisoners as necessary while awaiting arraignment or other hearing or as otherwise deemed necessary by the mayor of the municipality.



Section 14-6A-34 - Governmental entity.

A regional jail authority is a governmental entity as defined by subdivision (1) of Section 11-93-1, and the services it performs are hereby declared to be governmental functions. The employees of the authority shall be entitled to participate in the Employees' Retirement System of Alabama.



Section 14-6A-35 - Scope of authority.

For the purpose of attaining the objectives of this article, any municipality participating in a regional jail authority, upon terms, and with or without consideration as it may determine, may do all of the following:

(1) Lend or donate money to the authority or perform services for the benefit thereof.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind.

(3) Do any and all other things permissible by law that are necessary or convenient to aid and cooperate with the authority in attaining the objectives of this article whether or not specifically authorized in this section.

(4) Pay to the authority the proceeds of any special tax appropriated, apportioned, or allocated to the authority or to or for the benefit of any facility owned or operated by the authority.



Section 14-6A-36 - Tax exemptions.

The property and income of a regional jail authority, all bonds issued by the authority, the income from the bonds, conveyances by or to the authority, and leases, mortgages, and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama. The authority shall be exempt from all taxes levied by any county, municipality, or other political subdivision of the state, including, but not limited to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which the authority may engage. The authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.



Section 14-6A-37 - Obligations of authority.

All obligations created or assumed and all bonds issued or assumed by a regional jail authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of any municipality nor count against the constitutional debt limit of a participating municipality. This section shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority.



Section 14-6A-38 - Dissolution.

At any time when a regional jail authority has no bonds or other obligations outstanding, its board may by affirmative vote of a majority of its members, and with the prior approval of the city council of each municipality participating in the regional jail authority, adopt a resolution declaring its intent that the authority shall be dissolved. Written notice of intent to dissolve shall be immediately delivered to the municipal council of each municipality participating in the regional jail authority. Dissolution shall not take place less than 60 days following the written notice. At the expiration of 60 days and upon the filing for record of a certified copy of the dissolution resolution in the office of the judge of probate of the municipality in which the authority's certificate of incorporation was filed, the authority shall thereupon stand dissolved and, in the event it owned any property at the time of its dissolution, the title to all its property shall thereupon pass to and be divided and apportioned among the municipalities included in the authority.



Section 14-6A-39 - Applicability.

Notwithstanding any provision of this article to the contrary, the provisions shall not apply to any Class 1 municipality.









Chapter 7 - PRISON-MADE GOODS.

Section 14-7-6 - Short title.

This chapter may be cited as the "Prison-Made Goods Act of Alabama."



Section 14-7-7 - Purpose of chapter.

It is hereby declared to be the intent of this chapter:

(1) To provide more adequate, regular and suitable employment for the vocational training and rehabilitation of the prisoners of this state, consistent with proper penal purposes.

(2) To utilize the labor of prisoners for self-maintenance, reimbursing this state for expenses incurred by reason of their crimes and imprisonment, and for initial living expenses upon reentry into the community following release from prison.

(3) To effect the requisitioning and disbursement of prison products directly through established state authorities without possibility of private profits therefrom.

(4) To provide prison industry projects designed to place inmates in working and training environments in which they are able to acquire marketable skills and earn money to off-set the cost of incarceration, make payments for restitution to their victims, provide support for their families, and prepare for their release from prison.



Section 14-7-8 - Purchase of equipment, etc., and employment of supervisory personnel by Board of Corrections.

The Alabama Board of Corrections is authorized to purchase in the manner prescribed by law, equipment, raw materials and supplies and to engage the supervisory personnel necessary to establish and maintain for this state at the penitentiary or any penal farm or institution now or hereafter under the control of said board industries for the utilization of services of prisoners in the manufacture or production of such articles or products as may be needed for the construction, operation, maintenance or use of any office, department, institution or agency supported in whole or in part by this state and the political subdivisions thereof.



Section 14-7-9 - Issuance of press release and notice as to public hearing upon decision of Board of Corrections to obligate funds to initiation of manufacturing in industry in which not previously engaged.

At least 30 days prior to a final decision by the Board of Corrections to obligate any funds to initiate manufacturing in an industry in which it has not been engaged in the past, the board shall issue a press release stating such intent and provide written notice to various trade associations in Alabama calling for a public hearing of all interested parties. The intent of this provision is to give the Board of Corrections the benefit of input from parties who may be affected by the board's decisions but final decision-making authority rests with the board.



Section 14-7-10 - Manufactured or produced articles or products - Specifications.

Any article or product manufactured by the Board of Corrections for sale through the Finance Department to any office, department, institution or agency of the state or to any political subdivision thereof shall be manufactured or produced only upon state specifications developed by and through the Finance Department. However, if such specifications have not been developed by the department, then production may be based upon commercial specifications in current use by industry for the manufacture of such articles and products for sale to the state and political subdivisions thereof which have first been approved by the Finance Department. For purposes of this chapter, state specifications and commercial specifications approved by the Finance Department shall mean the latest complete version of any specification including amendments thereto.



Section 14-7-11 - Manufactured or produced articles or products - Prices.

The Board of Corrections and the Finance Department shall fix and determine the prices at which all articles or products manufactured or produced shall be furnished.



Section 14-7-12 - Manufactured or produced articles or products - Catalogues; requests for manufacture or production of additional articles or products.

(a) The Board of Corrections shall cause to be prepared, at such times as it may determine, catalogues containing an accurate and complete description of all articles and products manufactured or produced by it pursuant to the provisions of this chapter. Copies of such catalogues shall be sent to all offices, departments, institutions and agencies of this state and made accessible to all political subdivisions of this state referred to in Section 14-7-13.

(b) The Finance Department may at any time request the Board of Corrections to manufacture or produce additional articles or products.



Section 14-7-13 - Manufactured or produced articles or products - Requirement as to purchase of articles or products by state offices, etc., generally; purchases by political subdivisions.

(a) On and after August 13, 1976, all offices, departments, institutions and agencies of this state which are supported in whole or in part by this state and political subdivisions thereof shall purchase from the Alabama Board of Corrections all articles or products required by such offices, departments, institutions, agencies or political subdivisions of this state produced or manufactured by the said Board of Corrections with the use of prison labor, as provided for by this chapter, and no such article or product may be purchased by any such office, department, institution or agency from any other source, unless excepted from the provisions of this section as provided in Section 14-7-14. All purchases made by state agencies shall be made through the Finance Department upon requisition by the proper authority of the office, department, institution or agency.

(b) Political subdivisions of this state may purchase directly from the Board of Corrections.



Section 14-7-14 - Manufactured or produced articles or products - Exceptions as to requirement of purchase of articles or products by state offices, etc.

Exceptions from the operation of the mandatory provisions in subsection (a) of Section 14-7-13 may be made in the case of articles or products produced or manufactured in work shops or home industries developed, supervised or maintained by the adult blind department of the Alabama Institute for Deaf and Blind or in any case where, in the opinion of the Finance Department, the article or articles or product or products produced or manufactured under the supervision of the Board of Corrections do or do not meet the reasonable requirements of or for such offices, departments, institutions or agencies or in any case where the requisitions made cannot be reasonably complied with.

No such office, department, institution or agency shall be allowed to evade the intent and meaning of this section by slight variations from standards adopted by the finance department when the articles or products produced or manufactured by the Board of Corrections in accordance with established standards are reasonably adapted to the actual needs of such office, department, institution or agency.



Section 14-7-15 - Reports as to purchases by state offices, etc.

At least 30 days before the beginning of each fiscal year, the Finance Department shall provide to the Board of Corrections summary reports of the kind and amount of articles and products purchased for state offices, departments, institutions and agencies based upon the previous nine months experience. Not more than 100 days following the close of each fiscal year, the Finance Department shall submit to the Board of Corrections a report showing the kinds and amounts of such prison manufactured articles purchased by all state offices, departments, institutions and agencies based upon the purchase experience of the entire previous fiscal year. All such reports shall refer, insofar as possible, to the items or products contained in the catalogue as issued by the Board of Corrections.



Section 14-7-16 - Reports as to purchases by state offices, etc. - Priorities as to purposes to which articles or products to be devoted.

In keeping with the primary objective of vocational training and rehabilitation of prisoners, the articles or products manufactured or produced by prison labor in accordance with the provisions of this chapter shall be devoted, first, to fulfilling the requirements of the offices, departments, institutions and agencies of this state which are supported in whole or in part by this state and, secondly, to supplying the political subdivisions of this state with such articles and products.



Section 14-7-16.1 - Volunteer fire department and rescue squad organizations purchase of goods and services offered by Correctional Industries Division.

Any volunteer fire department and rescue squad organizations operating in this state which have been granted an exemption under the provision of Section 40-18-32 or approved by the Federal Internal Revenue Service may purchase goods and services offered by the Alabama Correctional Industries Division of the Department of Corrections.



Section 14-7-17 - Reports of annual audits by State Auditor.

In addition to the information ordinarily required by law in the annual audits of expenditures and operations of the Board of Corrections made by the State Auditor, after August 13, 1976 such annual audit reports shall also include a detailed statement of all materials, machinery or other property procured and the cost thereof, the expenditures made during the audited year for manufacturing purposes together with a statement of all materials on hand to be manufactured or in process of manufacture or manufactured, the values of all machinery, fixtures or other appurtenances for the purpose of utilizing the productive labor of prisoners and the earnings realized therefrom during the year.



Section 14-7-18 - Preparation and promulgation of policies as to administration of chapter.

The Board of Corrections shall have the power and authority to prepare and promulgate policies which are necessary to give effect to the provisions of this chapter with respect to matters of administration respecting the same.



Section 14-7-19 - Authorization of Industrial Revolving Fund and expenditures therefrom.

In order to carry out the provisions of this chapter, the Legislature shall authorize in its annual appropriations an Industrial Revolving Fund and set the amount therein for the use of the Board of Corrections. The board is authorized to expend such moneys out of appropriations for said revolving fund as may be necessary to erect buildings, improve existing facilities, purchase equipment, procure tools, supplies and materials, purchase, install or replace equipment and otherwise defray the necessary expenses incident to the employment of prisoners as provided in this chapter.



Section 14-7-20 - Disposition of proceeds from sale, etc., of articles or products; transfer to State General Fund of excess funds in Industrial Revolving Fund.

All moneys collected by the Board of Corrections from the sale or disposition of articles and products manufactured or produced by prison labor in accordance with the provisions of this chapter, shall be forthwith deposited with the State Treasurer to be kept and maintained in the Industrial Revolving Fund authorized by this chapter, and such moneys so collected and deposited shall be used solely for the purchase of raw materials, manufacturing supplies, equipment, machinery and buildings used to carry out the purposes of this chapter, and to otherwise defray the necessary expenses incident thereto, including the employment of such necessary supervisory personnel as is unavailable in the prison inmate population, all of which shall be subject to the approval of the Board of Corrections; provided, however, that the Industrial Revolving Fund shall never be maintained in excess of the amount necessary to carry out efficiently and properly the intentions of this chapter. When, in the opinion of the Governor and the Legislature the Industrial Revolving Fund has reached a sum in excess of the requirements of this chapter, such excess shall be transferred by the Board of Corrections to the State General Fund.



Section 14-7-21 - Sale, etc., of surplus agricultural products and personal property.

The Board of Corrections shall have the power to authorize the commissioner of the Board of Corrections to sell and dispose of all surplus agricultural products and all personal property owned by the Board of Corrections which have not been manufactured by the board for the purpose of sale at such prices and on such terms and under such rules and regulations as it deems best to adopt. The Board of Corrections shall continue to exercise its rights and privileges relative to the sale and disposal of serviceable state personal property no longer needed by state agencies.



Section 14-7-22 - Sale or offer for sale on open market of articles or products manufactured by prisoners.

(a) It shall be unlawful for the Department of Corrections to sell or offer for sale on the open market of this state any articles or products manufactured wholly or in part in this or any other state by prisoners of this state or any other state, except prisoners participating in community correction programs, as defined under Section 15-18-170, et seq., or on parole, probation, or any other kind of community supervision.

(b) Any person who willfully violates subsection (a) shall be guilty of a misdemeanor and, upon conviction, shall be confined in jail for not less than 10 days nor more than one year or shall be fined not less than ten dollars ($10) nor more than five hundred dollars ($500), or both, in the discretion of the court.



Section 14-7-22.1 - Prison industry programs.

(a) In order to implement work-oriented rehabilitation programs in an actual private enterprise work environment, the Commissioner of the Department of Corrections may contract or enter into agreements with private individuals, enterprises, partnerships, or corporations to develop joint plants, businesses, factories, or commercial enterprises. The contracts or agreements shall be limited to those in which the department contracts or agrees to furnish inmate labor for the manufacture of articles or products or to furnish inmate labor for the provision of service in facilities furnished by the department or the party or parties and enter into contracts or agreements with the department. The facilities shall be on property owned or operated by the department or at any prison facility housing inmates sentenced to the department.

(b) An inmate may participate in the program established pursuant to this section only on a voluntary basis and only after he or she has been informed of the conditions of his or her employment.

(c) Inmates participating in programs where articles or products are manufactured in part or in whole shall earn not less than the prevailing wage for work of a similar nature in the private sector. The earnings of an inmate authorized to work at paid employment pursuant to this section or Section 14-7-7 or Section 14-7-22 shall be paid directly to the department. The department shall adopt rules concerning the disbursement of any earnings of the inmates involved in a program established pursuant to this section, including the payment of any court ordered restitution. The department shall withhold from an inmate's earnings the costs incident to the inmate's confinement, as the department shall deem appropriate and reasonable, and the moneys collected shall be deposited into the Department of Corrections Special Revenue Fund. In no event shall the withheld earnings exceed 40 percent of the gross earnings of the inmate. The department shall also comply with any order from a court of proper jurisdiction that directs the withholding of funds from an inmate's personal funds, not to exceed 40 percent of the earnings of the inmate. After all expenses have been deducted by the department, the remainder of the inmate's earnings shall be credited to his or her account with the department. All such manufacturing programs shall be operated in compliance with the Federal Prison Industries Enhancement Act codified at 18 U.S.C. §1761(c).

(d) An inmate participating in the program shall not be considered an employee of the state and shall not be entitled to employee benefits.

(e) All products, goods, or items produced by work done under the auspices of contracts or agreements with the Department of Corrections shall be marketed by the party or parties that entered into the contract or agreement. In no instance may the department market these products, goods, or items.

(f) The Commissioner of the Department of Corrections may enter into contracts necessary to implement the prison industry program. The contractual agreements may include rental or lease agreements for state buildings or sale or lease of land on the grounds at an institution or a facility of the department and provide for reasonable access to and egress from the building to establish and operate a facility. Rental or lease agreements shall be exempt from the provisions and requirements of Chapter 16 of Title 41, and other competitive bid laws.

(g) The Department of Corrections and the party or parties that enter into contracts or agreements under this section or Section 14-7-7 or Section 14-7-22 shall be exempt from the provisions or penalties of Sections 14-5-2 and 14-7-22.

(h) Nothing in this section or Section 14-7-7 or Section 14-7-22 shall cause a reduction in the number of prisoners provided for training and work programs conducted on the campus of and by a two-year college and all such programs shall be provided a satisfactory number of prisoners for their prison education programs and all such prison education appropriations shall continue to fund such programs within the two-year college system as set forth in the Education Trust Fund budget.

(i)(1) The Department of Corrections shall annually submit a report to the Joint Legislative Prison Committee as to the types or kinds of prison industries occurring under this section or Section 14-7-7 or Section 14-7-22.

(2) All contracts issued pursuant to this section or Section 14-7-7 or Section 14-7-22 shall be reviewed by the Permanent Legislative Oversight Contract Review Committee.



Section 14-7-23 - Construction of chapter.

Nothing contained in this chapter shall be construed to affect Sections 21-2-1 through 21-2-4.






Chapter 8 - TEMPORARY RELEASE PROGRAMS.

Article 1 - Work Release for State Inmates.

Section 14-8-1 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section.

(1) BOARD. The Board of Corrections.

(2) COMMISSIONER. The Commissioner of the Board of Corrections.

(3) STATE CORRECTIONAL INSTITUTIONS. Such term shall mean and include Draper Correctional Center in Elmore; Frank Lee Youth Center in Deatsville; Atmore State Prison Farm in Atmore; the State Cattle Ranch in Greensboro; Julia Tutwiler Prison for Women in Wetumpka and all road camps.

(4) INMATE. A person either male or female, convicted of a felony and sentenced to a term of confinement and treatment in a state correctional institution under the jurisdiction of the board.



Section 14-8-2 - Authority to adopt regulations and policies to implement program.

(a) The board is authorized to adopt regulations and policies permitting the commissioner to extend the limits of the place of confinement of an inmate, as to whom there is reasonable cause to believe he will know his trust, by authorizing him, under prescribed conditions, to leave the confines of that place unaccompanied by a custodial agent for a prescribed period of time to work at paid employment while continuing as an inmate of the institution or facility in which he shall be confined except during the hours of his employment or seeking of employment and traveling thereto and therefrom. Inmates shall participate in paid employment at the discretion of the board.

(b) The board may adopt regulations as to the eligibility of those inmates who are classified as minimum security risks for the extension of confinement or the entering into agreement between the board and any city, county or federal agency for the housing of these inmates in a local place of confinement. The board shall, as the need becomes evident, designate and adapt facilities in the state prison system to accomplish the purpose of this article.



Section 14-8-3 - Investigations and recommendations.

Employees of the board are authorized to make investigations and recommendations pertaining to the validity of requests for visits, job opportunities for inmates and to otherwise assist the commissioner in the implementation of the program authorized in this article.



Section 14-8-4 - Limitations on securing employment.

The commissioner shall endeavor to secure employment for eligible inmates under this article, subject to the following:

(1) Such employment must be at a wage at least as high as the prevailing wage for similar work in the area or community where the work is performed and in accordance with the prevailing working conditions in such an area;

(2) Such employment shall not result in the displacement of employed workers;

(3) Inmates eligible for work release shall not be employed as strikebreakers or in impairing any existing contracts; and

(4) Exploitation of eligible prisoners, in any form, is prohibited either as it might affect the community, the inmates or the board.



Section 14-8-5 - Inmate not deemed agent, etc., of Board of Corrections.

No inmate granted privileges under the provisions of this article shall be deemed to be an agent, employee or involuntary servant of the board while involved in the free community or while going to and from employment, or other specified areas.



Section 14-8-6 - Disposition of earnings.

The employer of an inmate involved in work release shall pay the inmate's wages directly to the Department of Corrections. The department may adopt regulations concerning the disbursement of any earnings of the inmates involved in work release. The department is authorized to withhold from an inmate's earnings the cost incident to the inmate's confinement as the department shall deem appropriate and reasonable. In no event shall the withheld earnings exceed 40 percent of the earnings of the inmate. After all expenses have been deducted by the department, the remainder of the inmate's earnings shall be credited to his or her account with the department. Upon his or her release all moneys being held by the department shall be paid over to the inmate.



Section 14-8-7 - Good time.

Inmates employed under this article shall be eligible for good time credit in the same manner as other inmates under the jurisdiction of the board.



Section 14-8-9 - Annual report; public understanding.

The commissioner shall prepare an annual report to be filed not later than 60 days following the close of each fiscal year with the Governor, the Lieutenant Governor, members of the Legislature and the Legislative Budget Committee showing the operation and administrations and suggestions as deemed advisable. The commissioner will provide public understanding of the provisions of this article as well as promote the cooperation of all state agencies involved in implementing the provisions of this article.



Section 14-8-10 - Penalty for violating article.

Anyone violating any of the provisions of this article shall be guilty of a misdemeanor.






Article 2 - Work Release for County Inmates and State Inmates in County Custody.

Section 14-8-30 - Definitions.

As used in this article the following words and terms have the meanings hereby ascribed to them:

(1) COUNTY INMATE. A person convicted of a crime and sentenced to a term of confinement of one year's duration or less.

(2) STATE INMATE. A person convicted of a crime and sentenced to a term of confinement of more than one year's duration.

(3) BOARD. The State Board of Corrections.



Section 14-8-31 - Authorization for and establishment of work release programs by counties; contracts between Board of Corrections and counties as to costs of maintenance of state inmates participating in programs; promulgation of rules and regulations governing participation by state inmates in programs.

(a) There is hereby authorized in each county of the state a work release program for county inmates and state inmates in custody of the county. Such program may be established at the option of the county in accordance with the provisions of this article.

(b) The State Board of Corrections is authorized to contract with the county concerning the costs of maintenance of state inmates participating in the program.

(c) The board may also promulgate rules and regulations concerning state inmates participating in the program the observance of which may be a condition to such participation.



Section 14-8-32 - Establishment of work release camps.

Any county establishing a work release program pursuant to this article may also establish a work release camp to be used in carrying out the program, wherein inmates participating in the program may be housed in lieu of confinement in the county jail.



Section 14-8-33 - Adoption of regulations and policies for extension of limits of confinement of inmates; assignment and transfer of state inmates participating in programs; protests by sentencing judges, etc., as to participation by inmates in programs within counties in which convicted.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-8-34 - Investigations and recommendations by employees of Board of Corrections and counties pertaining to requests for visits or job opportunities, etc.

Employees of the board and the county are authorized to make investigations and recommendations pertaining to the validity of requests for visits or job opportunities for their respective inmates and to otherwise assist the board or county in the implementation of the program authorized by this article.



Section 14-8-35 - Conditions as to employment of inmates.

The board and the county shall endeavor to secure employment for eligible inmates under this article, subject to the following conditions:

(1) Such employment must be at a wage at least as high as the prevailing wage for similar work in the area or community where the work is performed and in accordance with the prevailing working conditions in such an area;

(2) Such employment shall not result in the displacement of employed workers;

(3) Inmates eligible for work release shall not be employed as strikebreakers or in impairing any existing contracts;

(4) Exploitation of eligible prisoners in any form is prohibited, either as it might affect the community, the inmates, the board or the county.



Section 14-8-36 - Employment of inmates by state or counties generally; wages to be paid inmates employed thereby.

(a) The State of Alabama and any county are hereby authorized to become employers of work release inmates under this article, and as such may employ inmates to perform any state or county job available, including, but not limited to, road or bridge work, garbage collection and school grounds maintenance.

(b) Inmates employed under this section shall be paid the federally established minimum wage.



Section 14-8-37 - Disposition of earnings of inmates.

The employer of an inmate involved in work release pursuant to this article shall send the inmate's wages directly to the county or its designated agent. Of each inmate's earnings, 25 percent of his gross wages shall be applied to the costs incident to the inmate's confinement. If the cost of confinement of a state inmate as agreed upon in the maintenance contract authorized in Section 14-8-31 exceeds 25 percent of his gross wages, the board shall pay the difference to the county. The remainder of the inmate's wages shall be credited to his account with the county and shall be paid out as the inmate requests to furnish his clothing, medical and dental care, spending money, savings or dependent support.



Section 14-8-38 - Eligibility of inmates for good time credit.

County inmates employed under this article shall be eligible for good time credit in the same manner as other inmates confined or detained in the county jail or other county correctional facility. State inmates so employed shall be eligible for good time credit in the same manner as other inmates confined or detained in state prisons or other state correctional facilities.



Section 14-8-39 - Granting of leaves and passes to inmates.

The county in the case of county inmates and the board in the case of state inmates may institute a procedure for granting passes and leaves to inmates participating in work release under this article, and may grant such passes or leaves in deserving cases.



Section 14-8-40 - Inmates not deemed state agents, etc.; cause of action against county, etc.

No inmate granted privileges under the provisions of this article shall be deemed to be an agent, employee, or involuntary servant of the department, state, or county while involved in the free community, while under the direction, control, and supervision of the inmate's employer, or while going to and from employment or other specified areas.

Any inmate participating in a work release program authorized by this chapter or otherwise working outside the jail or a correctional facility shall have no cause of action against the county or a community correction agency, or an employee thereof, related to such activities, unless the county or community corrections agency, or employee thereof, is willfully negligent in carrying out their responsibilities.



Section 14-8-41 - Designation by counties and Board of Corrections of officers or employees to do or perform acts or functions authorized by article.

(a) The county commission may designate any officer or employee of the county to do and perform for the county any act or function this article empowers the county to do or perform; provided, however, that no elected official of the county shall be designated to do or perform any act or function for the county unless such elected officer is agreeable to being so designated.

(b) The Board of Corrections may designate any employee of the board to do and perform for the board any act or function this article empowers the board to do or perform.



Section 14-8-42 - Willful failure of inmate to remain within extended limits of confinement or return to place of confinement within time prescribed.

The willful failure of an inmate to remain within the extended limits of his confinement or to return to the place of confinement within the time prescribed shall be deemed an escape from a state penal institution in the case of a state inmate and an escape from the custody of the sheriff in the case of a county inmate and shall be punishable accordingly.



Section 14-8-43 - Penalty for violations of provisions of article.

Anyone violating any of the provisions of this article shall be guilty of a misdemeanor.



Section 14-8-44 - Construction of article generally; effect of article upon existing programs operating or functioning pursuant to local law.

The provisions of this article are cumulative and shall not be construed to repeal or supersede any laws not directly inconsistent herewith.

It is specifically provided that any work release program in operation or functioning pursuant to any local law on August 24, 1976, may be continued pursuant to such local law and shall not be affected in any way by this article. The county conducting such program may, however, at its option convert the program to a program to be governed by this article.






Article 3 - Release for Educational Purposes and Seeking Employment and Residence.

Section 14-8-60 - Definitions.

As used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) BOARD. The Board of Corrections.

(2) COMMISSIONER. The Commissioner of the Board of Corrections.

(3) STATE CORRECTIONAL INSTITUTION. Any correctional institution under the jurisdiction of the board.

(4) INMATE. A person either male or female, who has been convicted of a felony and sentenced to a term of confinement and treatment in a state correctional institution under the jurisdiction of the board and who is participating in the Alabama Board of Corrections work release or prerelease programs.



Section 14-8-61 - Adoption of rules, regulations, and policies extending limits of confinement of inmates seeking employment and place of residence.

In order to provide for the individual supervision and placement of an inmate in the community where the inmate will reside after release from a state correctional institution, the board is authorized to adopt rules, regulations and policies permitting the commissioner to extend the limits of confinement of an inmate where there is reasonable cause to believe the inmate will honor the trust placed in such inmate by authorizing such inmate, under prescribed conditions, to leave the confines of that place unaccompanied by custodial agents for a prescribed period of time to seek and secure employment and a place of residence in the community where the inmate will reside after the release from a state correctional institution.



Section 14-8-62 - Adoption of rules, regulations, and policies extending limits of confinement for inmates studying vocational or educational curricula.

In order to insure that the inmate may be qualified to seek employment after release and thereby become an asset to society, as well as to such inmate, the board is authorized to adopt rules, regulations and policies permitting the commissioner to extend the limits of confinement of an inmate where there is reasonable cause to believe the inmate will honor the trust placed in such inmate, under prescribed conditions, to leave the confines of that place unaccompanied by custodial agents for a prescribed period of time to study in either a vocational or educational curriculum at an institution appropriate for the inmate's abilities.



Section 14-8-63 - Adoption of regulations as to eligibility for extension of confinement of inmates classified as minimum security risks.

The board may adopt regulations as to the eligibility of those inmates who are classified as minimum security risks for the extension of confinement.



Section 14-8-64 - Investigations and recommendations by employees of Board of Corrections pertaining to requests for visits or job opportunities, etc.

Employees of the board are authorized to make investigations and recommendations pertaining to the validity of requests for visits or job opportunities for inmates and otherwise to assist the commissioner in the implementation of the program authorized by this article.



Section 14-8-65 - Inmates not deemed agents, etc., of Board of Corrections while going to and from employment, etc.

No inmate granted privileges under the provisions of this article shall be deemed to be an agent, employee or involuntary servant of the board while involved in the free community or while going to and from employment or other specified areas.



Section 14-8-66 - Annual report; promotion of public understanding and encouragement of cooperation of state agencies.

(a) The commissioner shall prepare an annual report to be filed not later than 60 days following the close of each fiscal year with the Governor, the Lieutenant Governor, members of the Legislature and the Legislative Budget Committee showing the operation and administrations and suggestions as deemed advisable.

(b) The commissioner shall promote public understanding of the provisions of this article as well as encourage the cooperation of all state agencies involved in implementing the provisions of this article.



Section 14-8-67 - Willful failure of inmate to remain within extended limits of confinement or return to place of confinement within time prescribed.

The willful failure of an inmate to remain within the extended limits of the inmate's confinement or to return within the time prescribed to the place of confinement designated by the commissioner shall be deemed as an escape from the custody of the board and shall be punishable as prescribed by law.









Chapter 9 - DEDUCTIONS FROM SENTENCES.

Article 1 - General Provisions.

Section 14-9-3 - Donation of blood.

Repealed by Act 2015-70 effective April 21, 2015.






Article 3 - Deductions from Sentences of Correctional Incentive Time.

Section 14-9-40 - Short title.

This article shall be known as the "Alabama Correctional Incentive Time Act."



Section 14-9-41 - Computation of incentive time deductions.

(a) Each prisoner who shall hereafter be convicted of any offense against the laws of the State of Alabama and is confined, in execution of the judgment or sentence upon any conviction, in the penitentiary or at hard labor for the county or in any municipal jail for a definite or indeterminate term, other than for life, whose record of conduct shows that he or she has faithfully observed the rules for a period of time to be specified by this article may be entitled to earn a deduction from the term of his or her sentence as follows:

(1) Seventy-five days for each 30 days actually served while the prisoner is classified as a Class I prisoner.

(2) Forty days for each 30 days actually served while the prisoner is a Class II prisoner.

(3) Twenty days for each 30 days actually served while the prisoner is a Class III prisoner.

(4) No good time shall accrue during the period the prisoner is classified as a Class IV prisoner.

(b) Within 90 days after May 19, 1980, the Commissioner of the Department of Corrections shall establish and publish in appropriate directives certain criteria not in conflict with this article for Class I, II, III, and IV prisoner classifications. Such classifications shall encompass consideration of the prisoner's behavior, discipline, and work practices and job responsibilities.

(c)(1) Class I is set aside for those prisoners who are considered to be trustworthy in every respect and who, by virtue of their work habits, conduct, and attitude of cooperation have proven their trustworthiness. An example of a Class I inmate would be one who could work without constant supervision by a security officer.

(2) Class II is that category of prisoners whose jobs will be under the supervision of a correctional employee at all times. Any inmate shall remain in this classification for a minimum period of six months before being eligible for Class I.

(3) Class III is for prisoners with special assignments. They may not receive any of the privileges of Class I and Class II inmates. Any inmate shall remain in this classification for a minimum period of three months before being eligible for Class II.

(4) Class IV is for prisoners not yet classified and for those who are able to work and refuse, or who commit disciplinary infractions of such a nature which do not warrant a higher classification, or inmates who do not abide by the rules of the institution. Inmates who are classified in this earning class receive no correctional incentive time. This class is generally referred to as "flat time" or "day-for-day." Any inmate shall remain in this classification for a minimum period of 30 days before being eligible for Class III.

(5) No inmate may reach any class without first having gone through and meeting the requirements of all lower classifications.

(d) As a prisoner gains a higher classification status he or she shall not be granted retroactive incentive credit based on the higher classification he or she has reached, but shall be granted incentive credit based solely on the classification in which he or she was serving at the time the incentive credit was earned. Nothing in this article shall be interpreted as authorizing an inmate incentive credits based on the highest classification he or she attains for any period of time in which he or she was serving in a lower classification or from the date of his sentence.

(e) Provided, however, no person may receive the benefits of correctional incentive time if he or she has been convicted of a Class A felony or has been sentenced to life, or death, or who has received a sentence for more than 15 years in the state penitentiary or in the county jail at hard labor or in any municipal jail. No person may receive the benefits of correctional incentive time if he or she has been convicted of a sex offense involving a child as defined in Section 15-20A-4(26). No person may be placed in Class I if he or she has been convicted of an assault where the victims of such assault suffered the permanent loss or use or permanent partial loss or use of any bodily organ or appendage. No person may be placed in Class I if he or she has been convicted of a crime involving the perpetration of sexual abuse upon the person of a child under the age of 17 years.

The court sentencing a person shall note upon the transcript to accompany such prisoner the fact that he or she has been sentenced as a result of a crime that forbids his or her being classified as a Class I prisoner.

(f)(1) If during the term of imprisonment a prisoner commits an offense or violates a rule of the Department of Corrections, all or any part of his or her correctional incentive time accrued pursuant to this section shall be forfeited.

(2) The Commissioner of the Department of Corrections shall have the power to restore to any prisoner who has heretofore, or who may hereafter, forfeit the deductions allowed him or her for good behavior, work habits and cooperation, or good conduct, by violating any existing law or prison rule or regulation such portion of his or her deduction for good conduct or good behavior as may be proper in his or her judgment, upon recommendation and evidence submitted to him ir her by the warden in charge.

(g)(1) When a prisoner is serving two or more terms of imprisonment and the sentences run consecutively, then all such sentences shall be combined for the purpose of computing deductions for correctional incentive time and release date; however, the actual deduction from sentence for correctional incentive time provided by this section shall apply only to sentences to be served.

(2) When a prisoner is serving two or more sentences which run concurrently, the sentence which results in the longer period of incarceration yet remaining shall be considered the term to which such prisoner is sentenced for the purpose of computing his or her release date and correctional incentive time under the provisions of this article. When computing the deductions allowed in this section on indeterminate sentences the maximum sentence shall be the basis for the computation. The provisions of this section shall be administered by the chief administrative officer of the penal institution as it applies to prisoners in any state penal institution, by the sheriff of the county as it applies to prisoners in any county jail and by the chief of police as it applies to prisoners in any municipal jail.

(h) Deductions for good behavior, work habits and cooperation, or good conduct shall be interpreted to give authorized good time retroactively, to those offenders convicted of crimes committed after May 19, 1980, except those convicted of crimes of the unlawful sale or distribution of controlled substances as enumerated in Title 13A and in former Chapter 2 of Title 20, and for any sexual offenses as enumerated in Chapter 6, Title 13A, provided however that the Commissioner of the Department of Corrections shall have the prison records of all inmates, who become eligible under this article, reviewed and shall disqualify any such inmate from being awarded good time under this article at his or her discretion.



Section 14-9-42 - Effect of deductions on parole.

A deduction from a sentence provided for by this article shall be allowed for any time period served on parole. No deduction from a sentence provided by this article shall be used for determining an inmate's eligibility for parole.



Section 14-9-43 - Good conduct time previously earned; applicability of article.

(a) Any good conduct time credit earned by or otherwise granted to a prisoner prior to enactment of this article, under laws existing prior to the passage of this article, shall be computed by the Department of Corrections through the date next preceding May 19, 1980 under such laws and such time credit, less any forfeited, shall be granted to the prisoner.

(b) The provisions of this article shall not be applicable to any prisoner serving time prior to May 19, 1980, nor to any person who commits an offense prior to May 19, 1980, even if such person is sentenced after May 19, 1980. Deductions from the sentences of such persons shall be earned at the same rate as provided by law prior to May 19, 1980. All constitutional rights, remedies and privileges of such persons shall not be reduced, diminished or abolished.



Section 14-9-44 - Nonretroactive effect of article; effect on habitual offender laws.

(a) Nothing herein shall be interpreted to give any retroactive effect to this article.

(b) Nothing contained in this article shall in any way be construed to repeal or affect the provisions of Section 13A-5-9, or any other statute heretofore or hereinafter enacted in this state dealing with habitual felony offenders or the sentencing of such offenders.









Chapter 10 - DISCHARGING CONVICTS.

Section 14-10-1 - Furnishing of clothing and transportation to state inmate requiring same at expiration of term; rules and regulations; documentation for identification; waiver.

The Department of Corrections shall adopt reasonable regulations and criteria to determine those state inmates that require clothing and transportation upon the expiration of their term of custody, and before the expiration of their term of custody for each state inmate shall make a reasonable determination of whether or not the state inmate has ready and immediate access to clothing and transportation, that meet the requirements of this section. Each state inmate, who is determined to require clothing and transportation shall, at the expiration of his term of custody, be discharged from the custody and shall be furnished with clothes and with the least expensive mode of public transportation to the point where the inmate is to report for parole and probation supervision, or to the point of sentencing, to be paid from the Department of Corrections general operating funds. Clothing shall be of decent and reasonable quality for employment. The Department of Corrections shall provide minimum documentation for identification, including a social security card, necessary to obtain employment. Any inmate entitled to clothing and transportation may waive same, in which case the Department of Corrections shall not be required to make any payment in lieu of clothing and transportation. Each state inmate shall receive this clothing and transportation allowance only once per offense and multiple offenses being served consecutively or concurrently shall for this purpose be considered one offense; but the Department of Corrections may at its discretion furnish transportation as noted above upon any discharge. If such inmate is charged with the commission of any other criminal offense, he must be delivered to the proper sheriff or officer to answer such charge.



Section 14-10-2 - Additional cash payment upon release; determination of inmates requiring same; waiver.

In addition to the cash, transportation and clothes to be furnished to state inmates, as provided in Section 14-10-1 upon their lawful discharge from custody, there shall be allowed and paid to each such inmate whose time in custody does not exceed five years the sum of $10 in cash and to each such inmate whose time in custody exceeds five years the sum of $10 plus an additional sum in cash at the rate of $2 per annum for each additional year or fractional part of a year of not less than six months of actual time in custody after conviction. Said additional allowances and payments may be made as cash allowances and payments are made under existing laws. The Department of Corrections shall determine those state inmates who require these payments and shall use the regulations and criteria established in accordance with Section 14-10-1 to make this determination. No payment shall be made to any state inmate whom the Department of Corrections has reasonably determined does not require such payment. Any state inmate may waive receipt of this payment. Each state inmate shall receive this payment only once per offense and multiple offenses being served consecutively or concurrently shall for this purpose be considered one offense.



Section 14-10-3 - Penalty for wrongful discharge by public official.

Repealed by Act 2015-70 effective April 21, 2015.






Chapter 11 - OFFENSES CONCERNING PRISONERS AND PRISONS.

Article 1 - General Provisions.

Section 14-11-1 - Overworking, maltreatment or inflicting of unauthorized punishment on convict.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-11-2 - Illegal detention, imprisonment or working of convict after termination of sentence.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-11-3 - Failure of witness to appear or testify on management and treatment of convicts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-11-4 - Failure of duty or violation of law by guard, etc., of convicts generally.

Any guard or any person having the charge, management or control of any convict who fails to discharge any of the duties imposed upon him by law or in any other way violates any of the provisions of law regulating or governing the inspection, treatment, confinement, working or guarding or the charge, management or control of convicts, state or county, when no other punishment is provided for such failure in duty or violation of law, must, on conviction, be fined not more than $1,000, and may also be imprisoned in the county jail or sentenced to hard labor for the county, for not more than 12 months.



Section 14-11-5 - Noncompliance by officer, etc., with sentence of solitary confinement.

Repealed by Act 2015-70 effective April 21, 2015.



Section 14-11-9 - Trespassing about prisons.

Any person who goes about any prison against the will or order of the officer in charge shall be guilty of a misdemeanor and, on conviction, must be fined not less than $20 and sentenced to hard labor for the county for not more than six months.



Section 14-11-10 - Injury to or destruction of state property, etc., by convict or prisoner.

Any convict or prisoner who willfully or maliciously injures or destroys any building or property belonging to the state or any agency or instrumentality thereof of value in excess of $25 is guilty of a felony and, upon conviction, shall be imprisoned in the penitentiary for not less than one nor more than five years.






Article 2 - Custodial Sexual Misconduct.

Section 14-11-30 - Definitions.

When used in this article, the following words shall have the following meanings:

(1) CUSTODY. Any of the following:

a. Pretrial incarceration or detention.

b. Incarceration or detention under a sentence or commitment to a state or local penal institution, any detention facility for children or youthful offenders.

c. Parole or mandatory supervised release.

d. Electronic home detention.

e. Parole or probation.

(2) EMPLOYEE. An employee or contractual employee of any governmental agency of the state, county, or municipality that has by statute, ordinance, or court order the responsibility for the care, control, or supervision of pretrial or sentenced persons in a penal system or detention facility.

(3) SEXUAL CONDUCT. Any of the following acts:

a. Sexual intercourse. This term shall have its ordinary meaning and occurs upon a penetration, however slight; emission is not required.

b. Sexual contact. Any known touching for the purpose of sexual arousal, gratification, or abuse of the following:

1. The sexual or other intimate parts of the victim by the actor.

2. The sexual or other intimate parts of the actor by the victim.

3. The clothing covering the immediate area of the sexual or other intimate parts of the victim or actor.

c. Sexual intrusion. Any intrusion, however slight, by any object or any part of the body of a person into the genital, anal, or oral opening of the body of another person if that sexual intrusion can reasonably be construed as being for the purposes of sexual arousal, gratification, or abuse.



Section 14-11-31 - Prohibited acts.

(a) It shall be unlawful for any employee to engage in sexual conduct with a person who is in the custody of the Department of Corrections, the Department of Youth Services, a sheriff, a county, or a municipality.

(b) It shall be unlawful for any probation or parole officer to engage in sexual conduct with a person who is under the supervisory, disciplinary, or custodial authority of the officer engaging in the sexual conduct with the person.

(c) Any person violating subsection (a) or (b) shall, upon conviction, be guilty of custodial sexual misconduct.

(d) Custodial sexual misconduct is a Class C felony.

(e) For purposes of this article, the consent of the person in custody of the Department of Corrections, the Department of Youth Services, a sheriff, a county, or a municipality, or a person who is on probation or on parole, shall not be a defense to a prosecution under this article.



Section 14-11-32 - Construction with other laws.

This article shall not be construed to repeal other criminal laws. Whenever conduct proscribed by any provision of this article is also proscribed by any other provision of law, the provision which carries the more serious penalty shall be applied.






Article 3 - Cell Telephone Possession by Inmate.

Section 14-11-50 - Prohibited activities; violations.

(a) Except as otherwise authorized by law, or when authorized by the person in charge of the prison or other institution subject to this section, or by an officer of the institution empowered to give that authorization, it shall be unlawful for an inmate to possess a cellular telephone, wireless communication device, or computer that allows the input, output, examination, or transfer of computer programs from one computer to another person or for any person to possess with the intent to deliver, or delivers, to an inmate in the custody of the Alabama Department of Corrections a cellular telephone, wireless communication device, or a computer that allows the input, output, examination, or transfer of computer programs from one computer to another person.

(b) An inmate in the custody of the Alabama Department of Corrections who by means of a cellular telephone, wireless communication device, or computer communication system that allows the input, output, examination, or transfer of computer programs from one computer to another person any message or information communicates with another person shall provide his or her identity and inmate identification number to the person.

(c) Except as otherwise authorized by law, or when authorized by the person in charge of the prison or other institution subject to this section, or by an officer of the institution empowered to give that authorization, it shall be unlawful for an employee of the Department of Corrections or other institution subject to this section to possess with the intent to deliver or delivery to an inmate in the custody of the Department of Corrections a cellular telephone, wireless communication device, or computer that allows input, output, examination, or transfer of computer programs from one computer to another person.

(d) A violation of subsection (a), (b), or (c) shall be a Class C felony.

(e) This section may not be construed to repeal other criminal laws. Whenever conduct proscribed by this section is also proscribed by any other provision of law, the provision which carries the more serious penalty shall be applied.

(f) The Alabama Department of Corrections may enter into an agreement or contract to detect unauthorized inmate communications by cellular telephone or other wireless communication device.



Section 14-11-51 - Confiscation of devices; notice.

(a) If a person visiting an inmate in the custody of the Alabama Department of Corrections, upon being searched or subjected to a metal detector, is found to be in possession of a cellular telephone, wireless communication device, or a computer communication system that allows the input, output, examination, or transfer of computer programs from one computer to another person, that device or computer shall be subject to confiscation.

(b) Notice of this provision shall be posted in each area where visitors are searched prior to visitation with an inmate in the custody of the Alabama Department of Corrections.






Article 4 - Social Networking by Inmates.

Section 14-11-70 - Prohibited activities; violations.

(a) No inmate in the custody of the Department of Corrections or city and county jails shall establish or maintain an account on any Internet-based social networking website.

(b) For purposes of this section, social networking website means an Internet-based website that has any of the following capabilities:

(1) Allows users to create web pages or profiles about themselves that are available to the general public or to any other users.

(2) Offers a mechanism for communication among users, such as a forum, chat room, electronic mail, or instant messaging.

(c) Any inmate or other person working in conjunction with a state correction's inmate who violates this section shall be guilty of a misdemeanor, punishable by a fine not to exceed five hundred dollars ($500).









Chapter 12 - SCHOOLS AT CORRECTIONAL UNITS.

Section 14-12-1 - Conduct of study as to establishment and operation of schools at units of Board of Corrections; establishment and operation of schools.

The State Department of Education shall make a study, with the assistance of the Board of Corrections, of the requirements of establishing and operating schools at the various units of the Board of Corrections.

The State Department of Education shall establish and operate such schools when funds are provided for this purpose.



Section 14-12-2 - Determination of professional units and operating expenses to be provided, qualifications and salaries of teachers and minimum number of hours of weekly student attendance.

(a) A formula for the determination of professional units and other operating expenses, based upon eligible students, shall be developed by the State Department of Education. An eligible student under this subsection shall be a person who has not graduated from an accredited high school and who is able to benefit from the instructional programs offered.

The total number of professional units provided shall be the sum total of units necessary for classroom teachers, vocational teachers, librarians, teachers of exceptional students, supervisors, counselors, principals and a director. Any funds provided for such units where such units are not employed shall revert to the Alabama Special Educational Trust Fund.

(b) The qualifications of teachers shall be determined by the State Department of Education and shall be similar to the qualifications of teachers in the regular schools.

(c) The State Department of Education in cooperation with the Board of Corrections shall determine the minimum number of hours a student must be in attendance each week.

(d) The minimum monthly salary rates for classroom teachers and special positions shall be in accordance with the current minimum salary schedule in effect in the regular public schools.

(e) Vocational teachers, counselors, supervisors and special education units shall be provided in addition to classroom teacher units in accordance with the policy of the State Board of Education for the allocation of such units in the regular public schools and in accordance with the ability of the Board of Corrections to provide adequate facilities for such programs and the ability of the students enrolled to benefit from such instruction. The facilities of the technical schools at Atmore and Speigner shall be used to the extent practicable.



Section 14-12-3 - Persons deemed eligible to attend schools.

All persons incarcerated in the Board of Corrections units who are not high school graduates shall be eligible to attend such school.



Section 14-12-4 - Payment of costs of operating schools; preparation and consideration of annual estimate of costs.

(a) The total costs of operating the schools authorized by this chapter shall be borne entirely by the state and shall be paid from the Alabama Special Educational Trust Fund.

(b) Such costs shall be considered annually, upon the recommendation of the State Department of Education, by the joint interim committee made up of the Ways and Means Committee of the House and the Finance and Taxation Committee of the Senate. An estimate of costs for the 1977-78 school year and each succeeding year shall be made to the above mentioned committee when the budget estimates are presented by the State Department of Education.






Chapter 13 - INTERSTATE CORRECTIONS COMPACT.

Section 14-13-1 - Short title.

This chapter will be cited as the Interstate Corrections Compact Act.



Section 14-13-2 - Adoption and text of Interstate Corrections Compact.

The Interstate Corrections Compact is hereby enacted into law and entered into by the State of Alabama with any and all states legally joining therein, in accordance with its terms, in the form substantially as follows:

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment, and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

As used in this compact, unless the context clearly requires otherwise:

(1) "State" means a state of the United States, the United States of America, a territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico;

(2) "Sending state" means a state party to this compact in which conviction or court commitment was had;

(3) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had;

(4) "Inmate" means a male or female offender who is committed, under sentence to or confined in, a penal or correctional institution;

(5) "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates defined in (4) above may lawfully be confined.

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

(1) Its duration;

(2) Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

(3) Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom;

(4) Delivery and retaking of inmates;

(5) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state, provided, that the sending state shall continue to be obligated to such payments as may be pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations, or have such obligations modified or his status changed on account of any action or proceedings in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

(a) Any decisions of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states' party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending or the receiving state have made contractual provision; provided, that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefrom.

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



Section 14-13-3 - Authority of Commissioner of Department of Corrections to carry out compact; contracts with other member states.

The Commissioner of the Department of Corrections is hereby authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and he may in his discretion delegate this authority to an official designee. In order to develop an effective corrections policy, the Commissioner of the Department of Corrections is expressly authorized to enter into contracts with other states that have legally joined into the Interstate Corrections Compact as contained in Section 14-13-2. Said contract shall be negotiated between the Commissioner of the Department of Corrections or his designee and such authority as the other state shall legally designate to negotiate such contracts, and the Commissioner of the Department of Corrections is empowered to sign, obligate or otherwise consummate such contracts for the State of Alabama.






Chapter 14 - ALABAMA MEDICAL FURLOUGH ACT.

Section 14-14-1 - Short title.

This chapter shall be known as the Alabama Medical Furlough Act.



Section 14-14-2 - Definitions.

For purposes of this chapter, the following words shall have the following meanings:

(1) COMMISSIONER. The Commissioner of the Department of Corrections.

(2) DEPARTMENT. The Department of Corrections.

(3) GERIATRIC INMATE. A person 55 years of age or older convicted in this state of a non-capital felony offense and sentenced to the penitentiary, who suffers from a chronic life-threatening infirmity, life-threatening illness, or chronic debilitating disease related to aging, who poses a low risk to the community, and who does not constitute a danger to himself or herself or society.

(4) PERMANENTLY INCAPACITATED INMATE. A state inmate who possesses a permanent, irreversible physical or mental health condition that prevents him or her from being able to perpetrate a violent physical action upon another person or self or initiate or participate in a criminal act. The medical or mental health treatment or need for assistance of such individual must require daily assistance from a caretaker or a long-term skilled medical or rehabilitation center to perform or assist with activities of daily living, such as ambulation, dressing, and bathing and/or must require medications or treatments, such as hemodialysis, to sustain life which require regular diagnostic tests to monitor therapeutic effectiveness. Long-term care and housing needs of such individual with a physical or mental health condition described above must have the potential to exceed the capabilities to provide such need within the confinement of a secure correctional facility within the department.

(5) TERMINALLY ILL INMATE. A person convicted of a non-capital felony offense who is sentenced to the penitentiary and who has an incurable condition caused by illness or disease which would, with reasonable medical judgment, produce death within 12 months, and who does not constitute a danger to himself or herself or society.



Section 14-14-3 - Eligibility for furlough.

(a) No physical or medical condition that existed at the time of sentencing shall provide the basis for medical furlough under this chapter, unless the inmate has become permanently incapacitated or terminally ill after the date of sentencing. In considering an inmate's eligibility for medical furlough, the department shall take into consideration the age of the inmate at the time the crime was committed.

(b) No inmate shall be considered for medical furlough unless the inmate consents in writing to the release after a written explanation of the inmate's medical needs and the availability of medical services, unless the inmate is not capable of consent as determined by a medical professional.

(c) No inmate shall be considered for medical furlough unless he or she would be Medicaid or Medicare eligible at the time of release or a member of the inmate's family agrees in writing to assume financial responsibility for the inmate, including, but not limited to, the medical needs of the inmate.



Section 14-14-4 - Establishment of furlough program.

(a) The department shall establish a medical furlough program. The commissioner shall adopt the rules and regulations for implementation of the medical furlough program. For each person considered for medical furlough, the commissioner shall determine whether the person is a geriatric inmate, permanently incapacitated inmate, or terminally ill inmate.

(b) Notwithstanding any other law to the contrary, an inmate who has not served his or her minimum sentence shall be considered eligible for consideration for furlough under this chapter.

(c) This chapter shall not apply to inmates convicted of capital murder or a sexual offense.

(d) Medical furlough consideration shall be in addition to any other release for which an inmate may be eligible.

(e) The commissioner shall determine the conditions of release of any inmate pursuant to this chapter, including the appropriate level of supervision of the inmate, and shall develop a discharge plan for each inmate released under this chapter. Prior to the commissioner granting any release based on the appropriate medical documentation pursuant to subsection (b) of Section 14-14-5, employees of the department shall contact appropriate departments and agencies, which may include, but shall not be limited to, the Department of Public Health, the Department of Human Resources, Medicare, Medicaid, hospice organizations, or other public and nonprofit community service agencies as the commissioner may deem necessary for consultation in developing an appropriate discharge plan, and to confirm that required care and resources are available to meet the inmate's needs. This chapter is not intended to expand or create new responsibilities for public agencies for arranging and providing care.

(f) In considering an inmate for medical furlough, the department may request that additional medical evidence be produced, or that additional medical examinations be conducted.

(g) Except as provided herein, the furlough of an inmate on medical furlough shall be for the remainder of the inmate's sentence. In addition to terms and conditions prescribed by the department, supervision of an inmate on medical furlough shall at a minimum consist of biannual medical evaluations by a medical care provider at intervals to be determined by the commissioner at the time of release.

(h) If the medical condition of an inmate released pursuant to this chapter should improve to the extent that he or she no longer meets the criteria by which he or she was released, or if he or she violates a condition of release or becomes a danger to himself or herself or others, the commissioner shall revoke the furlough.

(i) The commissioner shall report annually to the Joint Legislative Interim Prison Committee, House Judiciary Sentencing Commission Subcommittee, and the Alabama Sentencing Commission on the number of applications for medical furlough, the nature of the illnesses, diseases, and conditions of the applicants, the number of inmates granted and denied release, and the number of persons on medical furlough who have been returned to the custody of the department. The commissioner shall further report on the status of all inmates who meet the criteria for medical furlough as defined in Section 14-14-2. This report shall include those individuals who have spent more than 30 calendar days within the prior 12 month time period in an infirmary or under direct medical supervision for the medical condition associated with the furlough request or its comorbidities. The report shall be made in a manner that does not disclose any individual identifying information for any particular inmate and shall be compliant in all respects with the Health Insurance Portability and Accountability Act.



Section 14-14-5 - Medical release application; eligibility factors; revocation; notice.

(a) An inmate, or any concerned person, including, but not limited to, the inmate's attorney, family, physician, or an employee or official of the department may initiate consideration for medical furlough by submitting to the department an initial medical release application form along with supporting documentation.

(b)(1) The initial application form shall include the report of a physician or physicians employed by the department or its health care provider and a notarized report of at least one other duly licensed physician who is board certified in the field of medicine for which the inmate is seeking a medical furlough and who is not an employee of the department. These reports shall each be of the opinion that the inmate is either terminally ill, permanently incapacitated, or that the inmate suffers from a chronic infirmity, illness, or disease related to aging.

(2) The commissioner shall provide the initial application and medical authorization forms to all department medical care providers, and the forms shall be available at every correctional facility for distribution to inmates.

(c) Consideration for medical furlough shall be initiated by the submission of an application from the department, the inmate, or the inmate's representative, along with the department's supporting documentation to the commissioner.

(d) If the appropriate medical documentation pursuant to subsection (b) has indicated that the inmate is permanently incapacitated or terminally ill, the commissioner, within 60 days of receipt of an initial application form, shall make a decision regarding the release of the inmate on medical furlough pursuant to the provisions of this chapter. The initial application form and supporting document of inmates, who have been diagnosed by a physician as suffering from a chronic illness or disease related to aging, shall be submitted to the commissioner within 60 days of receipt of the application by the department. Supporting documentation shall include information concerning the inmate's medical history and prognosis, age, and institutional behavior. At the inmate's request, the department shall also provide a copy of all supporting documentation to the inmate.

(e) In determining eligibility factors for a medical furlough, the commissioner shall take into consideration all of the following factors:

(1) Risk for violence.

(2) Criminal history.

(3) Institutional behavior.

(4) Age of the inmate, currently and at the time of the offense.

(5) Severity of the illness, disease, or infirmities.

(6) All available medical and mental health records.

(7) Release plans, which include alternatives to caring for terminally ill or permanently incapacitated inmates in traditional prison settings.

(f) If the commissioner determines that a geriatric inmate, permanently incapacitated inmate, or terminally ill inmate meets the requirements for release to medical furlough pursuant to this chapter, the commissioner shall release the inmate on medical furlough pursuant to the provisions of this chapter within 90 days of receipt by the commissioner of the initial application form and supporting documentation. The commissioner shall have the authority to revoke the inmate's furlough pursuant to subsection (h) of Section 14-14-4.

(g) At least 30 days prior to release of a geriatric inmate, permanently incapacitated inmate, or terminally ill inmate under subsection (f), the commissioner shall provide notification of the medical furlough release to the district attorney of the jurisdiction where the inmate was last sentenced and shall also provide notification of the medical furlough release to the victim, victim's representative, and other interested individual via certified mail, return receipt requested, or by using the automated victim notification system as provided in Section 15-22-36 and Section 15-22-36.2.



Section 14-14-6 - Review.

This chapter shall not be deemed to grant any entitlement or right to release. Upon denial of release by the commissioner, the commissioner may schedule further review of consideration of medical furlough. No inmate or anyone acting on the inmate's behalf shall have the right to seek judicial review.



Section 14-14-7 - Revocation of medical furlough.

The commissioner may revoke a medical furlough granted pursuant to this chapter at his or her discretion.






Chapter 15 - ALABAMA PRISONER LITIGATION REFORM ACT.

Section 14-15-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Prisoner Litigation Reform Act."



Section 14-15-2 - Applicability.

This chapter shall apply to all pro se civil actions for money damages relating to terms and conditions of confinement brought under the laws of this state, or for injunctive, declaratory, or mandamus relief, brought by prisoners incarcerated in any state correctional facility. Nothing in this chapter shall apply to actions brought pursuant to the Alabama Rules of Criminal Procedure or pursuant to Section 15-21-1.



Section 14-15-3 - Definitions.

For purposes of this chapter, the following words shall have the following meanings:

(1) ADMINISTRATIVE REMEDIES. Written policies adopted or approved by the Alabama Department of Corrections and any private company or contractor providing any services within any correctional facility which establish an internal procedure requiring an inmate to file a written complaint to the department, correctional authorities, or any private company or contractor prior to filing a pro se civil action for claims related to the conditions of confinement or the effect of actions by government officials on the lives of prisoners incarcerated in prison.

(2) AVAILABLE. All administrative remedies adopted or approved by the department and any private company or contractor providing any services within any correctional facility which address claims of the kind asserted by the prisoner even if the administrative remedies do not allow the prisoner the particular kind of relief sought.

(3) DEPARTMENT. The Alabama Department of Corrections.



Section 14-15-4 - Exhaustion of administrative remedies; dismissal of action; waiver of right to reply; pretrial proceedings; limitations

(a) The department and any private company or contractor providing any services within any correctional facility shall adopt administrative remedies for prisoners. The administrative remedies shall be prominently posted and published to all prisoners.

(b) A prisoner incarcerated by the department may not assert a pro se civil claim under state law until the prisoner exhausts all administrative remedies available. If a prisoner files a pro se civil action in contravention of this section, the court shall dismiss the action without prejudice.

(c) The court shall take judicial notice of administrative remedies adopted by the department that have been filed with the Clerk of the Supreme Court of Alabama.

(d)(1) The court, on its own motion or on the motion of a party, may dismiss any prisoner pro se civil action if the court is satisfied that the action is any of the following:

a. Frivolous.

b. Malicious.

c. Fails to state a cause of action.

d. Seeks monetary relief from a defendant who is immune from such relief.

e. Fails to state a claim upon which relief can be granted.

(2) If the court makes a determination to dismiss an action based on the content of the petition, the court may dismiss the underlying claim without first exhausting administrative remedies available to the prisoner.

(3) The court, on its own motion, may raise an exception of improper venue and transfer the action to a court of proper venue or dismiss the action.

(e)(1) Any defendant may waive the right to reply to any pro se civil action brought by a person confined by the department or to any prisoner's pro se civil action. Notwithstanding any other law or rule of procedure, a waiver shall not constitute an admission of the allegations contained in the petition or waive any affirmative defenses available to the defendant.

(2) No relief shall be granted to a plaintiff's pro se civil action unless an answer has been filed. The court may require any defendant to answer a petition brought under this section if it finds that the plaintiff has a reasonable opportunity to prevail on the merits.

(f)(1) In any pro se civil action brought with respect to prison conditions by a prisoner confined by the department, to the extent practicable, pretrial proceedings in which the prisoner's participation is required or permitted shall be conducted by telephone, video conference, or other communications technology without removing the prisoner from the facility in which he or she is currently confined.

(2) After providing the parties an opportunity to file supporting and opposing memoranda, a court may rule on exceptions and motions without holding a hearing.

(3) Hearings may be conducted at the facility in which the prisoner is currently confined subject to agreement by the state.

(4) The court shall allow counsel to participate by telephone, video conference, or other telecommunications technology in any hearing held at the facility to the extent practicable.

(g) No pro se civil action by a prisoner may assert a claim under state law for mental or emotional injury suffered while in custody without a prior showing of physical injury.

(h)(1) The pro se civil actions of more than one prisoner may not be consolidated, and a prisoner's action that is filed or prosecuted pro se may not assert a class action.

(2) If a pro se civil action names more than one plaintiff or asserts a pro se class action, the actions of any plaintiff, other than the first named plaintiff, shall be dismissed without prejudice.

(i) No prisoner may file a petition for writ of certiorari more than one year after the incident or omission complained of or one year after any administrative remedy has been exhausted, whichever comes later.



Section 14-15-5 - In forma pauperis statuts.

(a)(1) A prisoner seeking in forma pauperis status shall provide the court with a certified copy of his or her prisoner money account for the preceding 12 months.

(2) Any prisoner granted leave to proceed in forma pauperis shall repay any filing fees and pay any taxed costs by making monthly installments, until fully paid, equal to 20 percent of the prisoner's average monthly prisoner money balance for the prior 12 months, or a similarly determined amount if 12 months of account activity is not available.

(3) If the court determines the prisoner has had no deposits in his or her inmate trust account for the preceding 12 months, the court shall permit the prisoner to proceed without paying the filing fee and costs.

(4) In cases where in forma pauperis status is granted, the filing fee of a pro se civil action shall be taxed to the prisoner at the end of the case. The taxing of costs against a non-prevailing prisoner shall be at the court's discretion.

(5) Any prisoner failing to make any payment when due shall have his or her case dismissed without prejudice.

(b) The court shall deny in forma pauperis status to any prisoner who has had three or more pro se civil actions or appeals dismissed by any federal or state court for being frivolous, malicious, or for failure to state a claim, unless the prisoner shows that he or she is in imminent danger of serious physical injury at the time of filing his or her motion for judgment, or the court determines that it would be manifest injustice to deny in forma pauperis.



Section 14-15-6 - Service requirements.

(a) In any pro se action in which any defendant is the State of Alabama or one of its officers, employees, or agents, upon the grant of in forma pauperis status or receipt of the filing fee and costs, the prisoner shall serve the office of the Attorney General with a copy of the motion for judgment and all necessary supporting papers. Additionally, if the pro se action named the department or any of its officials, employees, or agents as a respondent or defendant, the prisoner shall also serve the Legal Division of the department with a copy of the action. Nothing in this chapter shall be construed to eliminate the prisoner's duty under the Alabama Rules of Civil Procedure to personally serve individual defendants or respondents named as parties.

(b) The office of the Attorney General or the department shall file responsive pleadings within 60 days of receipt of the notice.

(c) A pro se prisoner's failure to state his or her claims in a written motion for judgment plainly stating facts sufficient to support his or her cause of action, accompanied by all necessary supporting documentation, may be grounds for dismissal of the action.



Section 14-15-7 - Oral arguments; subpoenas; discovery.

(a) Oral argument on any motion in any prisoner pro se civil action shall be heard orally only at the request of the court. Whenever possible, the court shall rule upon the record before it.

(b) No pro se prisoner shall be permitted to request subpoenas for witnesses or documents, or file discovery requests, until the court has ruled upon any motion to dismiss or other dispositive motion.

(c) Where a pro se case proceeds past the initial dispositive motion phase, the court shall require the prisoner seeking discovery to demonstrate that his or her requests are relevant and material to the issues in the case.

(d)(1) No subpoena for witnesses or documents shall be issued unless a judge of the court has reviewed the subpoena request and specifically authorized a subpoena to be issued.

(2) The court shall exercise its discretion in determining the scope of the subpoena and may condition its issuance on such terms as the court finds appropriate.

(3) The court shall take into account the burden placed upon the object of the subpoena in relation to the needs of the case, the amount in controversy, and the importance of the issues at stake in the litigation.



Section 14-15-8 - Maintenance of records.

(a) All records maintained by the department in the name of an individual prisoner, including medical records, shall be the property of the department.

(b) In any pro se civil action subject to this chapter, where the State of Alabama, an agency of the State of Alabama, an employee of the State of Alabama, or a private contractor providing services to the department is named as a defendant, the commissioner of the department may share any records maintained in the name of the prisoner filing suit with counsel representing the above-named defendants.



Section 14-15-9 - Damages.

(a) Damages awarded to a prisoner in connection with a pro se civil action brought against any prison or against any official or agent of such prison shall be paid directly to satisfy any outstanding restitution orders pending against the prisoner. Any remaining amounts shall be forwarded to the prisoner.

(b) Prior to payment of any damages, reasonable efforts shall be made to notify the victims of the crime for which the prisoner was convicted and incarcerated concerning the pending payment of any damages.



Section 14-15-10 - Actions concerning prison conditions; prisoner release orders.

(a) In any civil action with respect to prison conditions, no prisoner release order shall be entered unless both of the following are satisfied:

(1) A court has previously entered an order for less intrusive relief that has failed to remedy the deprivation of the right sought to be remedied through the prisoner release order.

(2) The defendant has had a reasonable amount of time to comply with the previous court orders.

(b) In any civil action in state court with respect to prison conditions, a prisoner release order shall be entered by a three-judge court, if the requirements of subsection (f) have been met.

(c) In any action required to be heard and determined by a court of three judges, the composition and procedure of the court shall be as follows:

(1) Upon the filing of a request for three judges, the judge to whom the request is presented shall immediately notify the Chief Justice of the Alabama Supreme Court, who shall designate an active or retired district or circuit judge in good standing, and the presiding judge of the Alabama Court of Criminal Appeals, who shall designate an active or retired district or circuit judge in good standing. The judges so designated, and the judge to whom the request was presented, shall serve as members of the court to hear and determine the action or proceeding.

(2) A single judge may conduct all proceedings except the trial and enter all orders permitted by the Rules of Civil Procedure except as provided in this subsection. The judge may grant a temporary restraining order on a specific finding, based on evidence submitted, that specified irreparable damage will result if the order is not granted. An order, unless previously revoked by the circuit judge, shall remain in force only until the hearing and determination by the circuit court of three judges of an application for a preliminary injunction. A single judge shall not appoint a master, order a reference, hear and determine any application for a preliminary or permanent injunction or motion to vacate the injunction, or enter judgment on the merits. Any action of a single judge may be reviewed by the full court at any time before final judgment.

(d) A party seeking a prisoner release order in state court shall file with any request for such relief a request for a three-judge court and materials sufficient to demonstrate that the requirements of subsection (a) have been met.

(e) If the requirements under subsection (a) have been met, a judge before whom a civil action with respect to prison conditions is pending who believes that a prison release order should be considered may sua sponte request the convening of a three-judge court to determine whether a prisoner release order should be entered.

(f) The three-judge court shall enter a prisoner release order only if the court finds clear and convincing evidence of both of the following:

(1) Crowding is the primary cause of the violation of a right.

(2) No other relief will remedy the violation of the right.

(g) Any state unit of government whose jurisdiction or function includes the appropriation of funds for the construction, operation, or maintenance of program facilities, or the prosecution or custody of persons who may be released from, or not admitted to, a prison as a result of a prisoner release order shall have standing to oppose the imposition or continuation in effect of such relief and to seek termination of such relief, and shall have the right to intervene in any proceeding relating to such relief.









Title 15 - CRIMINAL PROCEDURE.

Chapter 1 - GENERAL PROVISIONS.

Section 15-1-1 - Effect of rules of Supreme Court of Alabama.

Any provisions of this title regulating procedure shall apply only if the procedural subject matter is not governed by rules of practice and procedure adopted by the Supreme Court of Alabama.



Section 15-1-2 - Limits on interviews of victims of sexual abuse or exploitation under 12 years of age; confidentiality of court records of victims under 18 years of age.

(a) The presiding judge of a judicial circuit, after consultation with the district attorney for the judicial circuit may provide for reasonable limits on the number of interviews a victim of sexual abuse or exploitation, who is under 12 years of age, must submit to for law enforcement or other purposes. The judge shall, to the extent possible, protect the victim from the psychological damage of repeated interrogation while preserving the rights of the public, the victim, and the person charged with the violation.

(b) The court records of a child under the age of 18 years who is a victim of sexual abuse or exploitation shall not be open to the public, but shall be kept in the same manner as juvenile offender records are kept.



Section 15-1-3 - Foreign language interpreters.

(a)(1) If at any stage of a criminal proceeding, protection from abuse proceeding, or juvenile court proceeding or during the juvenile court intake process conducted pursuant to Sections 12-15-118 and 12-15-120 and Rule 12 of the Alabama Rules of Juvenile Procedure, the defendant, juvenile, complainant, petitioner, or a witness informs the court that he or she does not speak or adequately understand the English language, the court may appoint an interpreter.

(2) The defendant, juvenile, complainant, petitioner, or witness shall inform the appropriate court of his or her need for an interpreter immediately upon receiving notice to appear in the court.

(3) If the court determines that due process considerations require an interpreter, the court shall appoint a qualified person to interpret the proceedings for the defendant, juvenile, complainant, petitioner, or witness requesting assistance. The interpreter shall also interpret the testimony or statements of the defendant, juvenile, complainant, petitioner, or witness, and, where applicable, assist in communications with counsel.

(4) If the court has reason to believe that the defendant, juvenile, complainant, petitioner, or witness requesting an interpreter is capable of speaking and understanding the English language, the court may require that the requestor provide reasonable proof to the court of his or her inability to speak or understand the English language.

(b) Upon appointment, an interpreter shall swear under oath that he or she will render a true and clear interpretation to the best of his or her skill and judgment.

(c) The relations and communications between an appointed interpreter and the requestor are placed on the same basis as those provided by law between attorney and client. Any information obtained by an interpreter from the requestor pertaining to any proceeding then pending shall at all times remain confidential and privileged, unless the requestor expresses a desire that the information be communicated to another person.

(d) An interpreter appointed pursuant to this section shall be entitled to a fee in an amount calculated according to a fee schedule established by the Administrative Director of Courts with the advice and consent of the state Comptroller for his or her services. The fee shall be in addition to actual expenses for travel and transportation. If the interpreter is appointed by a district, circuit, or appellate court the interpreter shall submit his or her expenses to the judge making the appointment for approval. After approval, the clerk of the court shall forward the expenses of the interpreter to the state Comptroller to be paid from the fund within the State General Fund known as "court assessed costs not provided for." If the interpreter is appointed by another authority, the fee shall be paid out of funds available to that appointing authority. Nothing in this section shall prohibit the court from taxing the costs of the interpreter against one or more of the parties for immediate payment or from requiring reimbursement to the state at a later date.






Chapter 2 - JURISDICTION AND VENUE.

Article 1 - General Provisions.

Section 15-2-1 - All persons liable for offenses committed in Alabama; exception.

Every person, whether an inhabitant of the State of Alabama or of any other state or country, is liable to punishment by the laws of Alabama for an offense committed in the state, except when it is by law exclusively cognizable in the United States courts.



Section 15-2-2 - Venue - County where offense committed.

Unless otherwise provided by law, the venue of all public offenses is in the county in which the offense was committed.



Section 15-2-3 - Venue - Offense commenced in state and consummated elsewhere.

When the commission of an offense commenced in the State of Alabama is consummated without the boundaries of the state, the offender is liable to punishment therefor in Alabama; and venue in such case is in the county in which the offense was commenced, unless otherwise provided by law.



Section 15-2-4 - Venue - Offense commenced outside state and consummated within state.

When the commission of an offense commenced elsewhere is consummated within the boundaries of the State of Alabama, the offender is liable to punishment in Alabama, although he was out of the state at the commission of the offense charged, if he consummated it in this state through the intervention of an innocent or guilty agent or by any other means proceeding directly from himself; and venue in such case is in the county in which the offense was consummated, unless otherwise provided by law.



Section 15-2-5 - Venue - Stolen property brought into state.

When property is stolen elsewhere and brought into the State of Alabama, venue is in any county into which the property is brought.



Section 15-2-6 - Venue - Offense committed in more than one county.

When an offense is committed partly in one county and partly in another or the acts or effects thereof constituting or requisite to the consummation of the offense occur in two or more counties, venue is in either county.



Section 15-2-7 - Venue - Offense committed on or near county boundary.

When an offense is committed on the boundary of two or more counties or within a quarter of a mile thereof or when it is committed so near the boundary of two counties as to render it doubtful in which the offense was committed, venue is in either county.



Section 15-2-8 - Venue - Forcible marriage, prostitution, detaining child, kidnapping, etc.

For the offenses specified in Sections 13-1-20, 13-1-21, 13-1-22 or 13-1-23, venue is in the county in which the offense was committed or in any other county into or through which the person upon whom it was committed may have been carried in the commission of the offense.



Section 15-2-9 - Venue - Carrying stolen property into another county.

When property is stolen in one county and carried into another, venue is in either county.






Article 2 - Change of Venue.

Section 15-2-20 - Application; appeal from denial; when defendant's personal presence unnecessary.

(a) Any person charged with an indictable offense may have his trial removed to another county, on making application to the court, setting forth specifically the reasons why he cannot have a fair and impartial trial in the county in which the indictment is found. The application must be sworn to by him and must be made as early as practicable before the trial, or it may be made after conviction upon a new trial being granted.

(b) The refusal of such application may, after final judgment, be reviewed and revised on appeal, and the Supreme Court or Court of Criminal Appeals shall reverse and remand or enter such judgment on the application as it may deem right without any presumption in favor of the judgment or ruling of the lower court on such application.

(c) If the defendant is in confinement, the application may be heard and determined without the personal presence of the defendant in court.



Section 15-2-21 - Change on motion of trial judge.

On his own motion, a trial judge may, with the consent of the defendant, direct and order a change of venue as is authorized in Section 15-2-20 whenever, in his judgment, there is danger of mob violence, and it is advisable to have a military guard to protect the defendant from mob violence.



Section 15-2-22 - Witnesses.

When an application for a change of venue is presented to the court, the judge shall have authority to, and may, direct the issue of subpoenas for such number of witnesses for either the defendant or the state as he may deem just and proper to appear before the court on the hearing of such application to testify as to the facts concerning the issues made by such application. The number and names of such witnesses shall be subject to the control and discretion of the court, and the costs are to be taxed as provided in Section 12-19-233. This section shall not prevent the presentation of facts by affidavit.



Section 15-2-23 - Examination of prosecution witnesses on interrogatories upon change of venue in misdemeanor cases.

When the defendant is charged with a misdemeanor, upon granting a change of venue, the court may provide that witnesses for the prosecution may be examined on interrogatories on such terms as the court may prescribe.



Section 15-2-24 - Removal to nearest county; only one removal allowed.

When a change of venue is authorized, the trial must be removed to the nearest county free from exception, and it can be removed but once.



Section 15-2-25 - Duty of clerk of court to forward case materials.

When an order for the removal of a trial is made, the clerk of court must make out a transcript of all the entries, orders and proceedings in the case, including the organization of the grand jury, the indictment, the endorsements thereon, all the entries relating thereto, the undertakings or recognizances of the defendant, all the orders and judgments thereon and the order for the removal of the trial. He must attach his certificate thereto and forward the package under seal by a special messenger, by express, by registered or certified mail or deliver it in person to the clerk of the court to which the trial is ordered to be removed. He must also enclose in the package and forward or deliver in the same manner the original subpoenas in the case.



Section 15-2-26 - Trial on certified copy of indictment; correction of transcript mistakes and certification of omitted portion of record.

The defendant must be tried in the court to which the case is removed on the copy of the indictment certified pursuant to Section 15-2-25; and such court may, if necessary and on a proper showing, order the clerk of the court in which the indictment was found to correct any mistake in the transcript or to certify any portion of the record which he may have omitted.



Section 15-2-27 - Issuance of subpoenas for trial witnesses.

At any time before the delivery of the transcript to the clerk of the court to which the trial is removed, subpoenas for witnesses must be issued, on the application of either the defendant or the district attorney, by the clerk of the court in which the indictment was found, commanding such witnesses to appear at the court to which the trial is removed, which subpoenas must be executed by the sheriff and returned to the clerk of the latter court; and the clerk of the court to which the trial is removed must, after the delivery of the transcript to him, issue the subpoenas for witnesses.









Chapter 3 - LIMITATIONS ON PROSECUTION.

Section 15-3-1 - Felonies generally.

Except as otherwise provided by law, the prosecution of all felonies, except those specified in Section 15-3-3, Section 15-3-5, or any other felony that has a specified limitations period, shall be commenced within five years after the commission of the offense.



Section 15-3-2 - Misdemeanors.

Unless otherwise provided, the prosecution of all misdemeanors before a circuit or district court must be commenced within 12 months after the commission of the offense.



Section 15-3-3 - Conversion of public revenues.

A prosecution for conversion of the state or county revenue must be commenced within six years after the conversion.



Section 15-3-4 - Unlawful taking or using temporarily of property.

A prosecution for unlawfully taking or using temporarily the property of another must be commenced within 30 days after the commission of the offense.



Section 15-3-5 - Offenses having no limitation.

(a) There is no limitation of time within which a prosecution must be commenced for:

(1) Any capital offense;

(2) Any felony involving the use, attempted use, or threat of, violence to a person;

(3) Any felony involving serious physical injury or death of a person;

(4) Any sex offense involving a victim under 16 years of age, regardless of whether it involves force or serious physical injury or death;

(5) Any felony involving arson of any type;

(6) Any felony involving forgery of any type;

(7) Any felony involving counterfeiting; and

(8) Any felony involving drug trafficking.

(b) The amendments made by this act shall apply:

(1) To all crimes committed after January 7, 1985; and

(2) To all crimes committed before January 7, 1985, for which no statute of limitations provided under pre-existing law has run as of January 7, 1985.

(c) Nothing herein shall be construed to mean that the adoption of this act indicates that any former statute of limitations applying to capital offenses is invalid as the result of any decision of any court invalidating the capital punishment statutes of the State of Alabama.



Section 15-3-6 - When time elapsing between preferring of first charge and subsequent indictment deducted from time limitation.

When an indictment is lost, mislaid or destroyed, when a judgment is arrested or an indictment quashed for any defect therein, for the reason that it was not found by a grand jury regularly organized, because it charged no offense or for any other cause or when the prosecution is dismissed because of a variance between the allegations of the indictment and the evidence and a new indictment is ordered to be preferred, the time elapsing between the preferring of the first charge or indictment and the subsequent indictment must be deducted from the time limited for the prosecution of the offense last charged.



Section 15-3-7 - When prosecution deemed commenced.

A prosecution may be commenced within the meaning of this chapter by finding an indictment, the issuing of a warrant or by binding over the offender.



Section 15-3-8 - Crimes punishable under different provisions.

Any act or omission declared criminal and punishable in different ways by different provisions of law shall be punished only under one of such provisions, and a conviction or acquittal under any one shall bar a prosecution for the same act or omission under any other provision.






Chapter 4 - CORONERS' INQUESTS.

Section 15-4-1 - Duty of coroner to take sworn statement on death; direction to summon jury; service, compensation, and oath of jurors.

(a) When a coroner has been informed that a person has been killed or suddenly died under such circumstances as to afford a reasonable ground for belief that such death has been occasioned by the act of another by unlawful means, he must forthwith make inquiry of the facts and circumstances of such death by taking the sworn statement in writing of the witnesses having personal knowledge thereof and submit the same to a judge of a court of record or a district attorney.

(b) If, upon such preliminary inquiry, the judge or district attorney is satisfied from the evidence that there is reasonable ground for believing that such death has been occasioned by the act of another by unlawful means, he must direct the coroner to forthwith summon a jury of six qualified jurors of the county to appear before him forthwith at a specified place and inquire into the cause of such death; but no person shall be liable to serve as a juror more than one time during any one year, and no person shall be paid compensation for services as a juror on more than one inquest during any one year.

(c) When five or more of the jurors appear, they must be sworn to inquire who the person was and when, where and by what means he came to his death, and to render a true verdict thereon according to the evidence offered them or arising from the inspection of the body.



Section 15-4-2 - Examination of body and report by coroner; postmortem, autopsy or internal examination of body and report by physician or surgeon.

(a) When a coroner has been informed that a person is dead in the county and that such person died without being attended or examined by a legally qualified physician, the coroner shall forthwith proceed to the place where the dead person is lying, examine the dead body to ascertain the cause of death and report same in the same manner as inquests are reported.

(b) When a coroner is unable to determine the cause of death, he may summon any physician or surgeon, who shall make an external postmortem examination of the dead body and report his opinion of the cause of death to the coroner in writing.

(c) If the surgeon or physician is unable to determine the cause of death from an external postmortem examination and the coroner has reasonable cause to believe that deceased came to his death by unlawful means, the coroner may in such cases order any physician or surgeon to perform an autopsy or internal examination on the dead body, and report the findings of such autopsy to the coroner in writing.



Section 15-4-3 - Subpoenas for witnesses; witnesses to be summoned and examined.

In an inquest under this chapter, the coroner may issue subpoenas for witnesses returnable forthwith or at such time and place as he may appoint. He must summon and examine as a witness any person who, in his opinion or that of any of the jury, has any knowledge of the facts; and he may also summon as a witness a surgeon or physician who must inspect the body in the presence of the jury and give a professional opinion as to the cause of death.



Section 15-4-4 - Service of subpoenas; proceedings against defaulting witnesses; endorsement as presumptive evidence of default.

(a) In an inquest under this chapter, the sheriff or any constable must serve subpoenas for witnesses or they may be served by the coroner.

(b) If any witness, being subpoenaed, fails to attend, the coroner must endorse on the subpoena his default, sign his name thereto and return the same to the clerk of the circuit court of the county within five days thereafter, and such witness must be proceeded against in such court, in the name of the state, as if he were a defaulter therein, the endorsement of the coroner being presumptive evidence of the default.



Section 15-4-5 - Refusal of witness to answer questions.

In an inquest under this chapter, any witness who refuses to answer any question in relation to the cause of death, except on the ground that it may criminate himself, is guilty of a misdemeanor and must be committed to jail by the coroner, unless he gives bail in the sum of $500.00 to appear at the circuit court and answer such offense, and, on conviction thereof, shall be fined not less than $200.00 nor more than $500.00, and may be imprisoned not exceeding three months.



Section 15-4-6 - Right of coroner to administer oaths.

Coroners shall have the right to administer oaths to persons on preliminary examinations provided for by this chapter.



Section 15-4-7 - Rendition of verdict by jury and certification by inquisition; contents of inquisition.

After inspecting the body and hearing the evidence, a jury summoned under this chapter must render its verdict and certify it by an inquisition in writing signed by it, setting forth who the person is and when, where and by what means he came to his death and, if the death was occasioned by the act of another by unlawful means, who is guilty thereof; but if the person, means or manner of his death or the person by whose act he came to his death are not discovered by the evidence, the inquisition must so state, and if there is no evidence tending to show that the deceased came to his death by the unlawful act of another, the inquisition must also state that fact.



Section 15-4-8 - Return of inquisition and preliminary investigation to circuit court; undertaking of witnesses to appear in court.

(a) An inquisition taken under this chapter must be returned by the coroner forthwith, together with the written statement under oath taken by him on the preliminary investigation, to the clerk of the circuit court of the county.

(b) The coroner must also require all the material witnesses to enter into an undertaking to appear at the circuit court, if in session, or, if not, at the next session thereof; he may require surety to such undertaking and, on the failure of a witness to enter therein, may commit him until he enters into the same.



Section 15-4-9 - Issuance and execution of arrest warrant for accused; appearance of accused before judge.

(a) If a jury summoned under this chapter finds that the deceased came to his death by the act of another by unlawful means, the coroner may issue a warrant of arrest for such person, which may be executed in the same manner as provided in Chapter 7 of this title.

(b) When arrested, the person must be brought before the district court of the county in which the inquest was held, and the district court judge must proceed to examine the charge and commit, bail or discharge the defendant as upon a warrant of arrest under the provisions of such chapter.



Section 15-4-10 - Money and property of deceased to be delivered to county treasurer; exception; disposition of property and proceeds therefrom.

(a) Within 30 days after an inquest on a dead body, the coroner must deliver to the county treasurer any money or other property which may be found on the body, unless claimed in the meantime by the legal representatives of the deceased. If he fails to do so, the treasurer may proceed against him for the amount or value thereof, on 10 days' notice to him and his sureties, or against any of them served therewith and recover the same, with 20 percent damages on the amount or value thereof.

(b) Upon the receipt of the money by the treasurer, he must place it to the credit of the county. If it is other property, he must sell it within three months at the courthouse of the county at public auction, upon reasonable public notice, and in like manner must place the proceeds to the credit of the county.

(c) If such money in the treasury is demanded in six years by the legal representatives of the deceased, the treasurer must pay it to them, after deducting the fees of the coroner, expenses of sale and five percent on the balance for the treasurer, or it may be paid at any time thereafter upon the order of the county commission.



Section 15-4-11 - Fees of physician or surgeon for postmortem, autopsy and internal examinations; recovery of costs by county against estate.

Repealed by Act 2015-70 effective April 21, 2015.






Chapter 5 - SEARCHES AND SEIZURES.

Article 1 - Search Warrants.

Section 15-5-1 - "Search warrant" defined.

A "search warrant" is an order in writing in the name of the state signed by a judge, or by a magistrate authorized by law to issue search warrants, and directed to the sheriff or to any constable of the county, commanding him to search for personal property and bring it before the court issuing the warrant.



Section 15-5-2 - Grounds for issuance.

A search warrant may be issued on any one of the following grounds:

(1) Where the property was stolen or embezzled;

(2) Where it was used as the means of committing a felony; or

(3) Where it is in the possession of any person with the intent to use it as a means of committing a public offense or in the possession of another to whom he may have delivered it for the purpose of concealing it or preventing its discovery.



Section 15-5-3 - Probable cause and affidavit required.

A search warrant can only be issued on probable cause, supported by an affidavit naming or describing the person and particularly describing the property and the place to be searched.



Section 15-5-4 - Examination of complainant and witnesses; contents of depositions.

Before issuing a search warrant, a judge, or magistrate authorized by law to issue search warrants, must examine on oath the complainant and any witness he may produce, take their depositions in writing and cause them to be subscribed by the persons making them. Such depositions must set forth facts tending to establish the grounds of the application or probable cause for believing that they exist.



Section 15-5-5 - Issuance of warrant.

If the judge or the magistrate is satisfied of the existence of the grounds of the application or that there is probable ground to believe their existence, he must issue a search warrant signed by him and directed to the sheriff or to any constable of the county, commanding him forthwith to search the person or place named for the property specified and to bring it before the court issuing the warrant.



Section 15-5-6 - Form.

A search warrant may be substantially in the following form:

Proof by affidavit having this day been made before me by A. B., that, (stating the particular ground on which the warrant issued out; or, if the affidavits are not positive, that there is probable ground for believing that, etc.); you are, therefore, commanded in the daytime (or at any time of the day or night, as the case may be) to make immediate search on the person of C. D. (or in the house of C. D., as the case may be), for the following property: (particularly describing it); and if you find the same, or any part thereof, to bring it forthwith before me at, etc., (stating place).

Dated the _____ day of _____, 20__



Section 15-5-7 - By whom executed.

A search warrant may be executed by any one of the officers to whom it is directed, but by no other person except in aid of such officer at his request, he being present and acting in its execution.



Section 15-5-8 - When executed; time of execution to be stated.

In cases in which the property to be seized does not include a controlled substance, a search warrant must be executed in the daytime unless the affidavits state positively that the property is on the person or in the place to be searched, in which case it may be executed at any time of the day or night. Except in cases in which the property to be seized includes a controlled substance, the issuing judge or magistrate must state in the warrant, according to the character of the affidavits, whether it is to be executed by day or at any time of the day or night. In cases in which the property to be seized includes a controlled substance, a warrant may be executed at any time of the day or night.



Section 15-5-9 - Authority of serving officer to break into house.

To execute a search warrant, an officer may break open any door or window of a house, any part of a house or anything therein if after notice of his authority and purpose he is refused admittance.



Section 15-5-10 - Taking of property.

(a) When a search warrant is sued out on the ground specified in subdivision (1) of Section 15-5-2, the property may be taken under the warrant from any house or other place in which it is concealed, from the possession of any person by whom it was stolen or embezzled or from any other person in whose possession it may be.

(b) When a search warrant is sued out on the ground specified in subdivision (2) of Section 15-5-2, the property may be taken under the warrant from any house or other place in which it is concealed, from the possession of the person by whom it was so used or from any other person in whose possession it may be.

(c) When a search warrant is sued out on the ground specified in subdivision (3) of Section 15-5-2, the property may be taken under the warrant from the possession of such person, from any house or other place occupied by him or under his control or from the possession of the person to whom he may so have delivered it.



Section 15-5-11 - Receipt for property taken.

When an officer takes property under a search warrant, he must give a receipt to the person from whom it was taken or in whose possession it was found if required.



Section 15-5-12 - Warrant to be executed and returned within 10 days.

A search warrant must be executed and returned to the judge or the magistrate by whom it was issued within 10 days after its date; if not executed after such time, it is void.



Section 15-5-13 - Contents of return; copies to be furnished.

In his return of a search warrant to the judge or the magistrate, the officer serving such must specify with particularity the property taken, and the applicant for the warrant and the persons from whose possession the property was taken are entitled to a copy of the return, signed by the judge or the magistrate.



Section 15-5-14 - Disposition of taken property by court if property stolen or embezzled.

When the property is taken under a search warrant, it shall be delivered to the court issuing the warrant. If the property was stolen or embezzled, the court shall cause it to be delivered to the owner, on satisfactory proof of his title and the payment by him of all fees. If the warrant was issued on the grounds specified in subdivisions (2) and (3) of Section 15-5-2, the officer effecting the warrant must retain the property in his possession, subject to the order of the court to which he is required to return the proceedings or of the court in which the offense is triable in respect to which the property was taken.



Section 15-5-15 - Hearing on controverted grounds; authentication of testimony as to such facts.

If the grounds on which a search warrant was issued be controverted, the judge or the magistrate must proceed to hear the testimony, which must be reduced to writing and authenticated in the manner prescribed in Section 15-5-4.



Section 15-5-16 - Restoration of taken property to defendant; property to be forwarded to court if not restored.

(a) If it appears that the property taken is not the same as that described in a search warrant or that there is no probable cause for believing the existence of the ground on which the warrant issued, the judge or the magistrate must direct it to be restored to the person from whom it was taken.

(b) If the property is not directed to be restored under the provisions of subsection (a) of this section, the judge or the magistrate shall annex together the search warrant, the return and the depositions and return them to the court having power to inquire into the offense in respect to which the search warrant was issued.



Section 15-5-17 - Searching of person charged with felony for weapon or evidence in judge's or magistrate's presence.

When a person charged with a felony is supposed by the judge or the magistrate before whom he is brought to have upon his person a dangerous weapon or anything which may be used as evidence of the commission of the offense, the judge or the magistrate may direct him to be searched in his presence and such weapon or other thing to be retained, subject to the order of the court in which the defendant may be tried.



Section 15-5-18 - Payment of fees and costs.

The complainant must pay the fees of a search warrant before he is entitled to the same, and must also pay the officer his fees for the execution before the same is executed; and if, on the hearing, it appears that there was no probable cause for believing the existence of the grounds on which the warrant was issued, the whole costs may be taxed against the complainant and an execution issued therefor, returnable on any day the judge or the magistrate may direct.



Section 15-5-19 - Penalty for procuring maliciously and without probable cause.

Any person who maliciously and without probable cause procures a search warrant to be issued and executed shall be fined on conviction not less than $20.00 nor more than $500.00, and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.






Article 2 - Searches, etc., of Persons in Public Places.

Section 15-5-30 - Authority of peace officer to stop and question.

A sheriff or other officer acting as sheriff, his deputy or any constable, acting within their respective counties, any marshal, deputy marshal or policeman of any incorporated city or town within the limits of the county or any highway patrolman or state trooper may stop any person abroad in a public place whom he reasonably suspects is committing, has committed or is about to commit a felony or other public offense and may demand of him his name, address and an explanation of his actions.



Section 15-5-31 - Search for dangerous weapon; procedure if weapon or other thing found.

When a sheriff or other officer acting as sheriff, his deputy or any constable, acting within their respective counties, any marshal, deputy marshal or policeman of any incorporated city or town within the limits of the county or any highway patrolman or state trooper has stopped a person for questioning pursuant to this article and reasonably suspects that he is in danger of life or limb, he may search such person for a dangerous weapon. If such officer finds such a weapon or any other thing, the possession of which may constitute a crime, he may take and keep it until the completion of the questioning, at which time he shall either return it, if lawfully possessed, or arrest such person.






Article 3 - Stored Wire and Electronic Communications.

Section 15-5-40 - stored wire and electronic communications and transactional records access; pen registers and trap and trace devices.

(a) The definitions, prohibitions, authorizations, and procedures regarding access to stored wire and electronic communications and transactional records and the installation or use of pen registers or trap and trace devices shall be adopted and coextensive with the provisions of the federal law defined at Chapters 121 and 206 of Title 18, United States Code, Sections 2701-2712 and 3121-3127, and as those provisions may hereafter be amended.

(b) Emergency pen registers and trap and trace devices may be installed pursuant to the provisions of the federal law defined in Title 18, United States Code, Section 3125, as it may hereafter be amended, provided the investigative or law enforcement officer declaring the emergency has been specially authorized and designated in writing by the Attorney General, district attorney, or city attorney, if authorized to prosecute felony offenses, with prosecuting jurisdiction over the offense, investigation, defendant, or provider of wire or electronic communications service whose assistance is required.

(c) An emergency declared or order issued under the combined authority of the provisions of federal law defined at Chapters 121 and 206 of Title 18, United States Code, Sections 2701-2712 and 3121-3127, may authorize disclosure of call-identifying addressing, routing, or signaling information that may disclose the physical location of the subscriber, customer, or user of a wire or electronic communications service.

(d) An emergency may be declared in those situations involving the disappearance of an individual, the report of a runaway child, or report of a missing person for which no criminal charge may be readily apparent but where the individual may be in danger based on, but not limited to, the age, physical condition, or circumstances surrounding the disappearance of the individual. The situation will authorize the installation of pen registers and trap and trace devices and disclosure of call-identifying addressing, routing, or signaling information that may disclose the physical location of the subscriber, customer, or user of a wire or electronic communications service.

(e) Orders or search warrants, or both, issued pursuant to this section are expressly allowed to be prospective in nature and these orders or search warrants, or both, are allowed to be executed during the day and night. Further, an inventory of the information obtained pursuant to an order or search warrant issued pursuant to this section related to electronic storage media or the seizure or copying of electronically stored information may be limited to describing the physical storage media that was seized or copied. Within 10 days after the expiration of the order or search warrant issued pursuant to this section, law enforcement must return the order or search warrant to the judge designated in the order or search warrant, and, if unavailable, to another judge with jurisdiction.






Article 3A - Criminal Surveillance.

Section 15-5-50 - Warrant for tracking device installation; requirements; procedures.

(a) Any circuit or district court judge in this state is authorized to issue a warrant to install a tracking device. The term tracking device means an electronic or mechanical device which permits the tracking of the movement of a person or object.

(b) Upon the written application, under oath, of any law enforcement officer as defined in Alabama Rule of Criminal Procedure 1.4, district attorney, or Attorney General of the state, including assistant and deputy district attorneys and assistant and deputy attorneys general, any authorized judge may issue a warrant for the installation, retrieval, maintenance, repair, use, or monitoring of a tracking device. The warrant application shall do all of the following:

(1) State facts sufficient to show probable cause that a crime is being, has been, or is about to be committed in the jurisdiction of the issuing judge.

(2) Identify the person, if reasonably determinable, or object, or both, that is, was, or will be involved in the commission of the alleged offense.

(3) Describe, with particularity, the item or person, or both, to be tracked by use of a tracking device.

(c)(1) A warrant for a tracking device shall identify the person, if reasonably determinable, or the object to be tracked, or both, and specify a reasonable length of time that the tracking device may be used, not to exceed 45 days from the date that the warrant was issued unless the issuing judge grants one or more extensions for a reasonable time not to exceed 45 days each, based on new, renewed, or ongoing probable cause.

(2) The warrant shall include the authorization for access to and into the object that will be tracked and any building, dwelling, structure, or curtilage in which the object is located for the limited purpose of installing the tracking device or for maintenance, repair, or retrieval of the tracking device. The warrant shall state that the tracking device may be installed, repaired, maintained, or retrieved at any time during the day or night. However, access to and into any building, dwelling, structure, or curtilage in which the object is located shall be limited to the daytime unless the affidavit sets out that the purpose of the tracking device is to investigate a crime involving a controlled substance, an explosive device or material used or to be used in creating an explosive device, or chemical, biological, or nuclear materials used or to be used in creating an explosive device or a weapon of mass destruction, or an emergency situation involving danger to a person, at which point access to and into any building, dwelling, structure, or curtilage in which the object is located may be allowed at any time of the day or night. The time of day for access to and into any building, dwelling, structure, or curtilage shall be set out in the warrant. The device may be monitored at any time of the day or night.

(3) The warrant shall command the officer to do all of the following:

a. Install the tracking device upon the person or object to be tracked while the person or object is within the jurisdiction of the judge issuing the warrant.

b. Complete the installation within 10 days from the date the warrant is issued.

c. Require that the law enforcement officer make a written return of the warrant within 10 days after the use of the tracking device has ceased, and the device removed if possible, to the judge issuing the warrant or other authorized judge in the jurisdiction where the warrant was issued if the issuing judge is not available setting out the time period or time periods that surveillance occurred. If the device was not able to be removed, require an explanation as to why the device was not removed.

(d) The law enforcement officer executing the warrant shall do all of the following:

(1) Enter on the warrant the date and time the device was installed and the period during which it was used.

(2) Within 10 days after the use of the tracking device has ended, return the warrant with a copy of the inventory that sets out the time period for which the tracking device was active, a statement that the device was removed, or an explanation as to why the device was not removed, to be listed on the inventory, to the issuing judge or other authorized judge in the jurisdiction where the warrant was issued if the issuing judge is not available, and serve a copy of the warrant on the person who was tracked or whose property was tracked. Service may be accomplished by delivering a copy of the warrant to the person who was tracked or whose property was tracked, leaving a copy at that person's residence or usual place of abode with an individual of suitable age and discretion who resides at that location, or mailing a copy to the person's last known address. Upon request of the state, the judge may delay notice as provided in subsection (f).

(e) The law enforcement officers involved in the investigation shall retrieve or cause to be retrieved the tracking device as soon as it is practicable prior to the expiration of the warrant. If retrieval is not practicable, monitoring of the mobile tracking device shall cease on expiration of the warrant.

(f) With respect to a warrant issued pursuant to this section, notice to the person who was tracked or whose property was tracked may be delayed upon the request of the applicant if the following applies:

(1) The court finds reasonable cause to believe that providing immediate notification of the execution of the warrant may have an adverse result. An adverse result means any of the following:

a. Endangerment to the life or physical safety of an individual.

b. Flight from prosecution.

c. Destruction of or tampering with evidence.

d. Intimidation of potential witnesses.

e. Any occurrence that would otherwise seriously jeopardize an investigation or unduly delay a trial.

(2) The warrant provides that notice shall be given within a reasonable period not to exceed 90 days after the date the warrant was returned to the issuing judge or authorized judge in the jurisdiction where the warrant was issued if the issuing judge is not available. The delay may be extended by the court if the court determines that there is a continuous finding of an adverse result, subject to the condition that an extension shall only be granted upon an updated showing of the need for further delay. Each additional delay shall be limited to a period of 90 days or less, unless the facts of the case justify a longer period, provided, however, that the delayed notification shall be no later than the date of arrest of the individual who was tracked or whose property was tracked if the arrest is based wholly or in part upon the results of the tracking device or other information discovered as part of the investigation in which the tracking device was used.

(g) The warrant shall direct that the affidavit, application, warrant, inventory, and return be sealed until notice is given to the person who was tracked or whose property was tracked.

(h) If an authorized judge issues a warrant for a tracking device in accordance with this section, the device shall be installed in any county within the jurisdiction of the issuing judge.

(i) Upon obtaining a warrant for a tracking device or any other electronic device for which location information may be obtained as authorized by Section 15-5-40, the device may be monitored from, or information regarding the device obtained while in, any location within this state regardless of the location of the device itself, even if the device is transported throughout or outside of this state, unless otherwise prohibited by federal law.






Article 3B - Kelsey Smith Act

Section 15-5-55 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) This section shall be known and cited as the Kelsey Smith Act.

(b) Upon request of a law enforcement officer as defined in Rule 1.4 of the Alabama Rules of Criminal Procedure, who is on duty and acting in the course of his or her official duties at the time of the request, a wireless communications service provider shall provide call location information concerning the telecommunications device of a user to the requesting law enforcement officer as soon as practicable after receipt of the request and after a showing that an emergency situation exists at the time of the request by the law enforcement officer.

(c) A law enforcement officer shall not request information pursuant to this section unless the request is made for the specific purpose of responding to a call for emergency services or in an emergency situation that involves the risk or threat of death or serious physical harm.

(d) A wireless communications service provider may establish protocols by which the carrier voluntarily discloses call location information.

(e) A wireless communications service provider, or any employee thereof, that provides information regarding call location information is immune from civil and criminal liability if acting in a reasonable manner and pursuant to this section.

(f) Pursuant to this section or as authorized by Section 15-5-40, a law enforcement officer, while located in the State of Alabama may monitor or obtain the location information of a device from a wireless communications provider no matter the location of the device, even if such device is transported throughout or outside of the State of Alabama, subject to any limitation or prohibition provided by federal law.

(g) The Alabama State Law Enforcement Agency may obtain contact information from all wireless service providers authorized to do business in this state to facilitate a request from a law enforcement agency for call location information under this section. The Alabama State Law Enforcement Agency shall disseminate the contact information to each state and local law enforcement agency in this state.

(h) The provisions of 18 U.S.C. §2707, as adopted by Section 15-5-40, may be applicable to this section as the person making the request, in addition to any other appropriate law or rule.

(i) All such requests pursuant to this section shall either be in writing and signed by the requesting law enforcement officer, or, if made orally, the request shall be documented at the earliest possible time thereafter and signed by the requesting law enforcement officer. The original request or documented request, or a copy thereof, shall be retained by the custodian of records for the law enforcement agency where the requesting law enforcement officer is employed. The documentation shall not be destroyed and shall be held as a permanent record. The open records requirements of Section 36-12-40, shall apply only to the name of the law enforcement officer making the request and the date the request was made, and only after the conclusion of the criminal investigation or criminal prosecution. All requests retained pursuant to this section shall be available to the Attorney General, the Secretary of the Alabama State Law Enforcement Agency, or the local district attorney at any time.






Article 4 - Alabama Comprehensive Criminal Proceeds Forfeiture Act.

Section 15-5-60 - Short title.

This article shall be known and may be cited as the Alabama Comprehensive Criminal Proceeds Forfeiture Act.



Section 15-5-61 - Seizure and forfeiture of proceeds, property, etc., acquired through the commission of certain criminal offenses.

(a) Any property, proceeds, or instrumentality of every kind, used or intended for use in the course of, derived from, or realized through the commission of a felony offense, as defined in this article, or a misdemeanor offense under Article 3, Chapter 12, Title 13A, relating to prostitution offenses, or as inducement or attempt or conspiracy to commit such offenses, is subject to civil forfeiture.

(b) This article does not apply to or limit forfeiture under Sections 20-2-93, 13A-11-84, 13A-12-30, or 13A-12-198.



Section 15-5-62 - Definitions.

For the purposes of this article, the following words shall have the following meanings:

(1) FELONY OFFENSE. Any act that could be charged as a felony criminal offense under the Code of Alabama 1975, whether or not a formal criminal prosecution or delinquent proceeding began at the time the forfeiture was initiated.

(2) FINANCIAL INSTITUTION. A bank, credit union, or savings and loan association.

(3) INNOCENT OWNER. A bona fide purchaser or lienholder of property that is subject to forfeiture, including any of the following:

a. A person who has a valid claim, lien, or other interest in the property seized who did not know or consent to the conduct that caused the property to be forfeited, seized, or abandoned under subdivision (1) of Section 15-5-63.

b. A person who did not participate in the commission of a crime or delinquent act giving rise to the forfeiture.

c. A victim of an alleged criminal offense.

(4) INSTITUTED PROMPTLY. The filing by the district attorney or prosecutorial entity of a civil in rem proceeding in a court of competent jurisdiction within 42 days of seizure, unless good cause is shown for delay.

(5) INSTRUMENTALITY. Property otherwise lawful to possess that is used in or intended to be used in a criminal offense. The term includes, but is not limited to, a firearm, a mobile instrumentality, a computer, a computer network, a computer system, computer software, a telecommunications device, money, or any other means of exchange.

(6) LAW ENFORCEMENT AGENCY. Any municipal, county, or state agency the personnel of which have the power of arrest and to perform law enforcement functions, including prosecutorial entities.

(7) PROCEEDS. Includes both of the following:

a. In cases involving unlawful goods, services, or activities, proceeds includes any property derived directly or indirectly from an offense. The term includes, but is not limited to, money or any other means of exchange. The term is not limited to the net gain or profit realized from the offense.

b. In cases involving lawful goods or services that are sold or provided in an unlawful manner, proceeds are the amount of money or other means of exchange acquired through the illegal transaction resulting in the forfeiture, less the direct costs lawfully incurred in providing the goods or services. The lawful costs deduction does not include any part of the overhead expenses of, or taxes paid by, the entity providing the goods or services. The alleged offender or delinquent has the burden to prove that any costs are lawfully incurred.

(8) PROPERTY. Any real or personal property and any benefit, privilege, claim, position, interest in an enterprise, or right derived, directly or indirectly, from the criminal offense.



Section 15-5-63 - Proof; forfeiture procedures.

The state must prove to the court's reasonable satisfaction that the proceeds, property, or instrumentality of any kind were used in, intended to be used in, or derived from, a felony offense. Except as provided otherwise in this article, the manner, method, and procedure for the seizure, forfeiture, condemnation, and disposition shall be the same as that set out in Section 20-2-93 and Sections 28-4-286 through 28-4-290, inclusive, except for the following:

(1) An innocent owner's or bona fide lienholder's interest in any type of property shall not be forfeited under this article for any act or omission unless the state proves that the act or omission was committed or omitted with the knowledge or consent of that owner or lienholder.

(2) The state may stipulate that the interest of an innocent owner or bona fide lienholder is exempt from forfeiture upon presentation of proof of the claim. The state shall file the stipulation with the court exercising jurisdiction over the forfeiture action and the filing of the stipulation shall constitute an admission by the state that the interest is exempt from forfeiture. If a stipulation is submitted, no further claim, answer, or pleading shall be required of the stipulated innocent owner or lienholder, and a judgment shall be entered exempting that interest from forfeiture.

(3) If an answer is filed within 30 days of service by an innocent owner or bona fide lienholder requesting an expedited hearing, the court may issue an order to show cause to the seizing law enforcement agency for a hearing on the sole issue of whether probable cause for forfeiture of the property or proceeds exists. The hearing shall be held within 60 days of the filing of the request for expedited hearing unless continued for good cause. After the hearing, the court may do any of the following:

a. Find probable cause and stay further proceedings until the resolution of any underlying criminal case.

b. Enter a judgment exempting that interest from forfeiture.

c. Order property that has been seized for forfeiture to be sold to satisfy a specified interest of any lienholder, on motion of any party on all of the following conditions:

1. The lienholder has filed a proper claim.

2. The lienholder has a perfected interest in the property.

3. The lienholder is an innocent owner as defined under Section 15-5-62.

(4) Upon order of a court, the lienholder shall dispose of the property by public sale and apply the proceeds from the sale first to obligations to the lienholder secured by the lien, and then to the lienholder's reasonable expenses incurred in connection with the sale or disposal with the balance of the proceeds, if any, to be returned to the actual or constructive custody of the court, in an interest-bearing account, subject to further proceedings under this article.

(5)a. In cases where the property to be forfeited is cash, monetary instruments in bearer form, funds deposited in an account in a financial institution, or other like fungible property, it shall not be necessary for the state to identify the specific property, other than as U.S. currency, cash, monetary instruments in bearer form, or as funds deposited in an account in a financial institution, involved in the offense that is the basis for the forfeiture action. Actual serial numbers or other detailed descriptions are not required.

b. It shall not be a defense that the property involved in such an action has been removed and replaced by identical property.



Section 15-5-64 - Determination of abandonment.

In order for property or proceeds to be deemed abandoned, a representative of the law enforcement agency having possession of abandoned property or proceeds shall file with the district attorney a sworn affidavit setting forth the circumstances of the abandonment, including the results of a search of records to identify the owner or lienholders. The records to be searched shall include records of the Alabama Department of Revenue, judge of probate, and the Secretary of State. After the filing of the affidavit, the district attorney or Attorney General may file an action in the circuit court to declare the property or proceeds abandoned. If the location of the owner, registrant, secured party, or lienholder is unknown, service shall be made at the last known address of the current owner, registrant, secured party, or lienholder, as well as by publication on a governmental web site or a newspaper of general circulation for a period of three weeks. The sworn affidavit and a certificate of service shall accompany any action filed by the district attorney to any order of court.



Section 15-5-65 - Disposition of proceeds.

(a) Unless by other agreement of the primary law enforcement agency and the prosecutorial entity, the proceeds from any forfeiture shall be used, first, for payment of all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of or custody, advertising, prosecution, and court costs. The remaining proceeds from the sale or distribution shall be awarded by the court pursuant to recommendation of the prosecutorial entity on a pro rata share to the participating law enforcement agencies, the prosecutorial entity that pursued the action, and as payment of restitution to any victims of the underlying offense. Any proceeds from sales authorized by this section awarded by the court to a county or municipal law enforcement agency shall be deposited into the respective county or municipal general fund and made available to the appropriate law enforcement agency upon requisition of the chief law enforcement official of the agency. Any monies or proceeds authorized by this article and ordered by the court to be distributed to the district attorney shall be deposited into the district attorney's solicitor's fund to be expended for lawful law enforcement purposes.

(b) Upon motion of any party, a proceeding instituted under this article shall be stayed pending the disposition of the underlying criminal action.

(c) Any applicable filing fee, court process, or other costs associated with the filing of an action or lien pursuant to this article may not be waived, and shall be payable at the conclusion of the action and deducted from the total award ordered by the court. In the event the plaintiff does not prevail in the action, all filing fees and court costs shall be paid within 15 days from the court's order denying relief.









Chapter 6 - PEACE PROCEEDINGS AND PROCEEDINGS TO PRESERVE ORDER.

Article 1 - General Provisions.

Section 15-6-1 - Sheriff principal conservator of the peace.

The sheriff is the principal conservator of the peace in his county, and it is his duty to suppress all riots, unlawful assemblies and affrays. In the execution of such duty, he may summon to his aid as many of the men of his county as he thinks proper.



Section 15-6-2 - Judges authorized to require persons to give security to keep peace.

The judges of the circuit, district and municipal courts are authorized to require persons to give security to keep the peace in the manner provided in this chapter.



Section 15-6-4 - Refusal, etc., of municipal official to comply with order of Governor.

Any official of a municipality who fails, refuses or neglects to comply with any order or direction of the Governor of the State of Alabama which is made by the Governor under the laws of Alabama authorizing him to enforce the laws and preserve the peace of the state shall be guilty of a misdemeanor, and shall be fined not less than &dollar;50.00 upon conviction and may, in the discretion of the court trying the case, be punished by imprisonment for a term not exceeding 12 months at hard labor for the county.



Section 15-6-3 - Offense committed or threatened in presence of judge.

Any person who, in the presence of a judge, commits or threatens to commit an offense against the person or property of another or contends with another with angry words may be ordered, without process, to enter into an undertaking to keep the peace for a term not exceeding 12 months and, in event of refusal, may be committed as in other cases.






Article 2 - Proceedings Before Judges.

Section 15-6-20 - Examination of complainant and witnesses; form of affidavit.

(a) Whenever complaint is made to a judge of a circuit, district or municipal court that any person has threatened or is about to commit an offense on the person or property of another, such judge must examine the complainant and any witness he may produce on oath, reduce such examination to writing and cause it to be subscribed by the party so examined.

(b) The affidavit may be after the following form:

"State of Alabama,

__________ County.

Before me, ___________,a (circuit, district or municipal) judge (setting out his name and office) in and for said county and state, personally appeared A. B., who, being duly sworn, deposes and says that C. D. has threatened to assault and beat him (or is about) to ___________ (here set forth the particular offense threatened or about to be committed) on the person or property of affiant (or E. F., a third person, as the case may be.)

Sworn to and subscribed before me, this the _______ day of ___________, 20__.



Section 15-6-21 - Arrest warrant.

(a) If on examination by the circuit, district or municipal court judge, it appears that there is reason to fear the commission of any offense by the person complained of, such judge must issue a warrant directed to any lawful officer of the state, containing the substance of the complaint and commanding such officer forthwith to arrest the person complained of and bring him before him or some other judge having jurisdiction of the matter.

(b) The warrant may be after the following form:

"State of Alabama,

__________ County.

To any lawful officer of the state:

Complaint on oath having been made before me that C. D. had threatened to assault and beat A. B. (or is about) to (here set forth particularly the offense threatened or about to be committed) on the person or property of ______, you are hereby commanded forthwith to arrest said C. D. and bring him before me (or some other judge having jurisdiction of the matter, setting forth his name and office).

Dated the _____ day of _____, 20__.

(c) Such warrant may be executed by the sheriff or other officer acting as sheriff, his deputy or any constable of the county or by any marshal or policeman of any incorporated city or town in the county.



Section 15-6-22 - Hearing; discharge of defendant; continuation of hearing.

When a person complained of is brought before the circuit, district or municipal court judge, he and his witnesses must be heard in his defense; and, if on hearing the witnesses on both sides it appears that there is no just reason to fear the commission of the offense, the defendant must be discharged. If the hearing is continued, the judge shall require the defendant to give bail for his appearance, and, failing to furnish the bail, the defendant must be committed to jail.



Section 15-6-23 - When costs to be paid by complainant.

If the circuit, district or municipal court judge regards a complaint as unfounded or frivolous, he may order the complainant to pay the costs of prosecution; and, upon making such order, execution may issue to enforce the payment thereof.



Section 15-6-24 - Requiring security to keep the peace by defendant; when court appearance required; form of undertaking.

(a) If there is just reason to fear the commission of an offense, the defendant must be required to give security to keep the peace, in such sum as the circuit, district or municipal court judge may direct, towards all the people of this state, particularly the person against whom or whose property there is reason to fear the offense may be committed, for such time as the judge may direct, though not more than 12 nor less than six months; but the defendant must not be required to appear at any court unless he has actually committed an offense cognizable in such court.

(b) The undertaking to keep the peace may be, in substance, as follows:

Approved, L. M., (Circuit, District or Municipal) Judge.”



Section 15-6-25 - Discharge of defendant; commitment to jail; contents of commitment warrant.

(a) Upon an undertaking, with sufficient sureties being given, the defendant must be discharged; and, if not given, the circuit, district or municipal court judge must commit him to jail until he gives the same, specifying in the warrant of commitment the cause thereof, the time he is required to keep the peace, towards whom particularly and the sum in which security is required.

(b) Any person committed under the provisions of subsection (a) of this section may be discharged by the sheriff of the county in which he is detained upon entering into an undertaking to keep the peace, with sufficient sureties, in the sum and for the term required by the circuit, district or municipal court judge.



Section 15-6-26 - Prosecution costs; execution for collection.

In all cases where a person is required to keep the peace, the circuit, district or municipal court judge may order the costs of the prosecution, or any part thereof, to be paid judge other than a judge of an appellate or circuit court issue for the collection of the same.






Article 3 - Appeals.

Section 15-6-40 - Appeal to circuit court; form of undertaking on appeal.

(a) Any person required to keep the peace under the provisions of Article 2 of this chapter by any judge other than a judge of an appellate or circuit court is entitled, on entering into an undertaking with sufficient sureties in a sum equal to that required of him to keep the peace for the prosecution of an appeal and in the meantime to keep the peace, to an appeal to the circuit court of the county. The judge from whose order the appeal is taken may require such witnesses as he thinks necessary to enter into an undertaking, in the sum of $100.00 each, to appear at such court.

(b) Any person committed to jail by any such judge for failing to give security to keep the peace may appeal to the circuit court and may thereupon be discharged from custody on giving bond with surety, in such penalty as the judge may prescribe, conditioned for his appearance at such court and to keep the peace towards all the people of the State of Alabama for the period of 12 months, unless sooner discharged by law; and any person who has been required to give bond to keep the peace and has given such bond may appeal in like manner, upon giving security for the costs of such appeal, but such appeal shall not supersede the obligation of such peace bond, unless the court which tries such appeal shall discharge the defendant. A trial by jury on such appeal may be had by the defendant if demand is made therefor at the time of the filing of the bond on the taking of the appeal.

(c) The undertaking on the appeal under this section may be in substance as follows:

name of the defendant) to keep the peace towards all the people of this state and particularly towards (here insert the name of the person against whom, or against whose property there is reason to fear the offense may be committed), from which order the said defendant has taken an appeal to the circuit court of said county; now, therefore, we (here insert the names of the defendant and his sureties) agree to pay the State of Alabama (here insert the amount required by the judge) dollars, if the said defendant fails to prosecute his appeal to effect, and in the meantime to keep the peace towards (here insert the name of the person against whom, or whose property there is reason to fear the offense may be committed.)

Approved, L.M., (District or Municipal) Judge.”



Section 15-6-41 - Return on appeal; contempt for failure.

Any undertaking given under any provision of this chapter must be returned by the judge taking the same to the clerk of the court to which an appeal is taken, within 10 days after taking it; and, failing to do so, he may be attached for contempt.



Section 15-6-42 - Examination anew on appeal; disposition of case; costs.

The court to which an appeal is prosecuted under the provisions of this article must examine the case anew and may confirm the order of the judge, discharge the appellant or require him to enter into a new undertaking, with sufficient sureties, to keep the peace in such sum and for such term as the court thinks proper, and it may make such order in relation to the costs of the prosecution as seems just, which may be enforced by execution.



Section 15-6-43 - Effect of failing to sustain appeal.

If an appellant fails to sustain his appeal under this article, his undertaking remains in full force and effect as to any breach thereof and also stands as security for any costs which are ordered by the court to be paid by the appellant, and execution may issue therefor against all parties to the same.






Article 4 - Undertakings.

Section 15-6-60 - Upon conviction.

The court may, on the conviction of any person for an offense against the person or property of another and when necessary for the public good, require the defendant to enter into an undertaking, with sufficient sureties, to keep the peace for a period not exceeding 12 months and, on his failure to do so, may commit him.



Section 15-6-61 - Forfeiture; remittance of amount specified.

(a) An undertaking to keep the peace is forfeited by the commission by the defendant of any offense upon the person or property of another, which may be ascertained by a jury, without the conviction of the defendant therefor, in the circuit court on 10 days' notice to the parties against whom the forfeiture is sought.

(b) On a forfeiture of an undertaking to keep the peace, the court may remit any portion of the amount specified therein, according to the circumstances of the case.









Chapter 7 - INITIATION OF PROCEEDINGS BY COMPLAINT.

Article 1 - General Provisions.

Section 15-7-1 - "Complaint" defined.

A "complaint" is an allegation made before a proper judge or magistrate that a person has been guilty of a designated public offense.



Section 15-7-2 - Examination of complainant and witnesses; taking of depositions.

(a) Upon a complaint being made to a judge or magistrate that an offense has, in the opinion of the complainant, been committed, the judge or magistrate must examine the complainant and such witnesses as he may propose on oath, take their depositions in writing and cause them to be subscribed by the person making them.

(b) The depositions must set forth the facts stated by the complainant and his witnesses tending to establish the commission of the offense and the guilt of the defendant.



Section 15-7-3 - Warrant of arrest - When issued.

If the judge or magistrate is reasonably satisfied from such deposition that the offense complained of has been committed and that there is reasonable ground to believe that the defendant is guilty thereof, he must issue a warrant of arrest.



Section 15-7-4 - Warrant of arrest - Defined; contents; form.

(a) A "warrant of arrest" is an order in writing, issued and signed by a judge or magistrate, stating the substance of the complaint and directed to a proper officer, commanding him to arrest the defendant.

(b) Such warrant must designate the name of the defendant, if known; but if it states that the name is unknown to the judge or magistrate, then no name need be inserted. It must also state the offense by name or so that it can be clearly inferred, the county in which it was issued must appear from some part of the warrant, and the warrant must be signed by the judge or magistrate, with his name and initials of office, or the same must in some way appear from the warrant. It must be directed "to any lawful officer of the state," and, if executed by any lawful officer having authority to execute it, it is valid without regard to its direction.

(c) A warrant of arrest may be in substance as follows:

To any lawful officer of the state:

Complaint on oath having been made before me that the offense of (designating or describing it) has been committed and accusing C. D. thereof, you are, therefore, commanded forthwith to arrest C. D., and bring him before me.






Article 2 - Bail.

Section 15-7-20 - Discharge of defendant - By arresting officer.

When the offense described in an arrest warrant is a misdemeanor and it is executed by the sheriff or his deputy, such sheriff or deputy may, on the request of the defendant, discharge him on sufficient bail for his appearance at the next term of the court having jurisdiction of the offense to answer any indictment which may be found against him therefor; and, if such court is in session, for his appearance at such court.



Section 15-7-21 - Discharge of defendant - By judge or magistrate; certification and delivery of warrant with undertaking.

(a) When the offense described in the warrant is a misdemeanor and it is not executed by the sheriff or his deputy, at the defendant's request, he may be brought before a judge, or a magistrate when authorized by law to grant bail, of the county in which the warrant was executed; and such judge or magistrate may, without examination, discharge such defendant, upon sufficient bail for his appearance before the court having cognizance of the offense.

(b) The judge or magistrate admitting a defendant to bail under the provisions of subsection (a) of this section must certify the same upon the warrant and deliver such warrant, with the undertaking, to the officer who executed the warrant, who must cause the same to be delivered without unnecessary delay to the clerk of the court in which the defendant is bound by his undertaking to appear.



Section 15-7-22 - Presumption offense of aggravated nature.

When the bail is taken under the provisions of Sections 15-7-20 and 15-7-21, in fixing the amount of bail, it must be presumed that the offense is of an aggravated nature.









Chapter 8 - INDICTMENTS.

Article 1 - General Provisions.

Section 15-8-1 - "Indictment" defined.

An "indictment" is an accusation in writing presented by the grand jury of the county, charging a person with an indictable offense. The distinction between indictments and presentments is abolished.



Section 15-8-2 - Indictable offenses.

All felonies and all misdemeanors originally prosecuted in the district court or circuit court are indictable offenses.



Section 15-8-3 - Required contents.

An indictment must contain, in the caption or body thereof, the name of the state, county, court and time when it is preferred and must conclude "against the peace and dignity of the State of Alabama."



Section 15-8-4 - Formal defects not fatal.

An indictment must not be held insufficient, nor can the trial, judgment or other proceedings thereon be affected by reason of any defect or imperfection in any matter of form which does not prejudice the substantial rights of the defendant on the trial.



Section 15-8-5 - Construction of words used.

The words used in an indictment must be construed in their usual acceptation in common language, except words and phrases defined by law, which must be construed according to their legal meanings.






Article 2 - Allegations.

Section 15-8-20 - Offenses charged or described as at common law.

In an indictment for an offense which was indictable at common law, the offense may be charged or described as at common law, and the defendant, if convicted, must receive the punishment prescribed by the statute.



Section 15-8-21 - Statutory language unnecessary.

Words used in a statute to define an offense need not be strictly pursued in the indictment; it is sufficient to use other words conveying the same meaning.



Section 15-8-22 - General terms used for special statutory terms.

When a statute creating or defining an offense uses special or particular terms, an indictment on it may use the general term which, in common language, embraces the special term.



Section 15-8-23 - Manner of stating act constituting offense.

The manner of stating the act constituting the offense, as set forth in the forms given in Article 8 of this chapter, is sufficient in all cases in which the forms there given are applicable; in other cases, forms may be used as nearly similar as the nature of the case and the rules prescribed in this chapter will permit.



Section 15-8-24 - When alleged act done in public place suffices.

When, to constitute the offense, an act must be done in a public place, and such public place is not more particularly defined in the statute, it is sufficient to allege in an indictment that the act was done "in a public place" generally.



Section 15-8-25 - How facts constituting offense to be stated.

An indictment must state the facts constituting the offense in ordinary and concise language, without prolixity or repetition, in such a manner as to enable a person of common understanding to know what is intended and with that degree of certainty which will enable the court, on conviction, to pronounce the proper judgment. In no case are the words "force of arms" or "contrary to the form of the statute" necessary.



Section 15-8-26 - Charging of unknown facts.

Any fact which is unknown to the grand jury and which is not a material ingredient of the offense may be so charged in the indictment.



Section 15-8-27 - Allegation of unknown means.

When the means by which the offense was committed are unknown to the grand jury and do not enter into the essence of the offense, the indictment may allege that they are unknown to the jury.



Section 15-8-28 - Name of defendant when unknown.

The indictment must be certain as to the person charged; but when his name is unknown to the grand jury, it may be so alleged without further identification.



Section 15-8-29 - General allegation of intent to injure or defraud.

When an intent to injure or defraud is necessary to constitute an offense, it is sufficient to allege in an indictment an intent to injure or defraud generally, without naming the particular person, corporation or government intended to be injured or defrauded.



Section 15-8-30 - Statement of time.

It is not necessary to state the precise time at which an offense was committed in an indictment; but it may be alleged to have been committed on any day before the finding of the indictment, or generally before the finding of the indictment, unless time is a material ingredient of the offense.



Section 15-8-31 - Allegation of venue unnecessary; proof of same at trial.

It is not necessary to allege where the offense was committed in an indictment; but it must be proved, on the trial, to have been committed within the jurisdiction of the county in which the indictment is preferred.



Section 15-8-32 - Statement of legal presumptions and matters judicially known unnecessary.

Presumptions of law and matters of which judicial notice is taken need not be stated in an indictment.



Section 15-8-33 - How ownership of property alleged.

When any property, upon or in relation to which an offense was committed, belongs to several partners or owners, it is sufficient to allege in an indictment the ownership to be in any one or more of such partners or owners; or when the property is quasi-public property or belongs to an association, society or collection of individuals, such as churches, meetinghouses, schoolhouses, lodges, etc., it shall not be necessary for the indictment to allege ownership, but it shall be sufficient to describe such property by the name by which it is commonly known or in any other manner which may sufficiently identify the property, upon or in relation to which the offense charged was committed.



Section 15-8-34 - Description of animal in indictment for offense concerning same.

In an indictment for the larceny of any animal or for any other public offense committed in reference to any animal, it is sufficient to describe the animal by such name as, in common understanding, embraces it, without designating its sex.



Section 15-8-35 - Indictment for forgery of instrument destroyed or withheld.

In an indictment for the forgery of an instrument which has been destroyed or withheld by the act or procurement of the defendant, if that fact is alleged in the indictment, a misdescription of the instrument is immaterial.



Section 15-8-36 - Perjury and subornation of perjury; indictment.

In an indictment for perjury or subornation of perjury, it is not necessary to set forth the pleadings, record or proceedings with which the false oath is connected or the commission or authority of the court or persons before whom the perjury was committed; it is sufficient to state the substance of the proceedings, the name of the court or officer before whom the oath was taken and that such court or officer had authority to administer it, with the necessary allegations of the falsity of the matter on which the perjury is assigned.






Article 3 - Alternative Averments.

Section 15-8-50 - Allegation of different means or intents.

When an offense may be committed by different means or with different intents, such means or intents may be alleged in an indictment in the same count in the alternative.



Section 15-8-51 - Charging different results from same act.

When an act is criminal, if producing different results, such results may be charged in an indictment in the same count in the alternative.



Section 15-8-52 - Joinder of offenses in same count.

When offenses are of the same character and subject to the same punishment, the defendant may be charged in an indictment with the commission of either in the same count in the alternative.






Article 4 - Presenting, Filing, Withdrawal, and Recordation.

Section 15-8-70 - Presentation to court and endorsement; limitations on entry in minutes and inspection.

All indictments must be presented to the court by the foreman of the grand jury in the presence of at least 11 other jurors, must be endorsed "filed" and must have the endorsement dated and signed by the clerk; but no entry of an indictment found must be made on the minutes, nor must any indictment be inspected by any other person than the district attorney, the presiding judge and the clerk of the court until the defendant has been arrested or has given bail for his appearance.



Section 15-8-71 - Withdrawal and filing of indictment with leave to reinstate same.

In all criminal cases in the circuit court in which a capias or warrant of arrest has issued for two terms and has been returned "not found," the district attorney may, by leave of the court, withdraw and file the indictment, with leave to reinstate the same when the ends of justice require such reinstatement. In all cases where a defendant is confined in one of the Alabama state hospitals under the provisions of Sections 15-16-21 and 15-16-22, the district attorney may, by leave of the court, withdraw and file the indictment, with leave to reinstate the same when the ends of justice require such reinstatement.



Section 15-8-72 - Recording and safekeeping; when record book required to be produced; use of photograph or photostat machines.

(a) The clerk of the court in which indictments are returned shall, forthwith and without allowing them to be taken out of his custody or control, record the same, with the endorsement thereon, in a well-bound book which shall be properly indexed and kept secret, as indictments are required to be kept secret, before the arrest of the defendant; and, if the office of the clerk is furnished with an iron safe or vault, it shall be kept therein.

(b) The court may require the production of such book on the trial of the defendant for comparison of the indictment against the defendant with the record thereof only in cases where the trial is had on a certified copy of the indictment as provided by law.

(c) Indictments may be recorded by means of a photograph or photostat machine.






Article 5 - Amendments.

Section 15-8-90 - When allowed.

An indictment may be amended, with the consent of the defendant entered of record, when the name of the defendant is incorrectly stated or when any person, property or matter therein stated is incorrectly described.



Section 15-8-91 - Prosecution dismissed where amendment not consented to by defendant; new indictment; form of entry of record.

If the defendant will not consent to such amendment of an indictment, the prosecution may be dismissed at any time before the jury retires as to the count in the indictment to which the variance applies, and the court may order another indictment to be preferred at a subsequent time, in which case an entry of record must be made to the effect following:






Article 6 - Lost, Mislaid, Mutilated or Destroyed Documents.

Section 15-8-110 - Preferring of new indictment; form of entry of record.

When an indictment is lost, mislaid or destroyed, the court may, on satisfactory proof thereof, order another indictment to be preferred at the session at which such proof is made or at a subsequent session, in which case an entry of record must be made to the effect following:

mislaid or destroyed; it is, therefore, ordered that a new indictment be preferred against the defendant for the same offense.”



Section 15-8-111 - Utilization of record copy.

When it is shown to the court that an original indictment, recorded as required by law, has been lost, destroyed or so mutilated as to be illegible, the court shall direct the clerk to make and certify a copy thereof from such record, upon which the defendant may be arraigned and tried as upon the original indictment.






Article 7 - Judgment Arrested, Indictment Quashed, etc.

Section 15-8-130 - Permission of court required to quash, dismiss, etc., indictment.

An indictment must not be quashed, dismissed, discontinued or abandoned without the permission of the court, and such permission must be entered of record.



Section 15-8-131 - Preferring of new indictment where judgment arrested or original indictment quashed; entry of record.

When a judgment is arrested or an indictment quashed on account of any defects therein, because it was not found by a grand jury regularly organized, because it charged no offense or for any other cause, the court may order another indictment to be preferred for the offense charged or intended to be charged, and in such case, an entry of record must be made setting forth the facts.






Article 8 - Forms of Indictments.

Section 15-8-150 - Contents; sufficiency; use of analogous forms.

The forms of indictment set forth in this section in all cases in which they are applicable, are sufficient, and analogous forms may be used in other cases.

(1) CAPTION, COMMENCEMENT AND CONCLUSION GENERALLY.

The grand jury of said county charge that, before the finding of this indictment, etc. (describing the offense as in the following forms), against the peace and dignity of the State of Alabama.

(2) ADVERTISING, ETC., UNREGISTERED SECURITIES.

A. B. did, contrary to law, and subsequent to the ____ day of ____, 20__, advertise (or otherwise describing the unlawful act) in this state for the purpose of inducing or securing subscriptions to or sales of the capital stock of the X. Y. company (or otherwise describing the security so advertised), which said stock (or other security) had not then been registered and recorded in the register of the Alabama Securities Commission (or which said advertisement had not then been filed with and approved by the chairman of the Alabama Securities Commission).

(3) AFFRAYS.

A. B. and C. D. did fight together in a public place

(4) ALTERING, ETC., MARKS, BRANDS, ETC.

A. B., with intent to defraud, marked or branded an unmarked horse, or altered or defaced the mark or brand of a marked animal, the property of C. D.

(5) CRUELTY TO ANIMALS.

A. B. did override (overdrive, overload, drive when overloaded, torture, torment, deprive of necessary sustenance, mutilate or cruelly kill, or cause or procure the same, as the case may be) a horse (or other domestic animal, naming it).

(6) WANTON, MALICIOUS, ETC., DESTRUCTION, ETC., OF ANIMALS, ETC.

A. B. did unlawfully, or wantonly, or maliciously, kill (or disable, disfigure, destroy or injure) a horse (or other property mentioned in the statute), the property of C. D.

(7) ARSON IN THE FIRST DEGREE.

A. B. willfully set fire to, or burned or caused to be burned, or aided or procured the burning (as the case may be) a dwelling house (or other building describing it), the property of C. D.; or with intent to defraud set fire to or burned, or caused to be burned, or aided or procured the burning of a dwelling house (or other house within the curtilage of such dwelling house) the property of himself; (if it is alleged that said arson has produced the death or maiming of any person, this allegation shall be added.)

(8) ARSON IN THE SECOND DEGREE.

A. B. willfully set fire to or burned, or caused to be burned, or aided or procured the burning (as the case may be) of a crib, (or other building) the property of C. D., not within the curtilage of a dwelling, or a shop (or other building) the property of another; or, with intent to defraud, set fire to or burned, or caused to be burned, or aided or procured the burning of (any of the property named in this section) belonging to himself; (if it is alleged that said arson has produced the death or maiming of any person, this allegation shall be added.)

(9) ARSON IN THE THIRD DEGREE.

A. B. willfully set fire to, or burned or caused to be burned, or aided or procured the burning (as the case may be) of a crib, (or other building describing it), of the value of $25.00 or more, the property of C. D.; or with intent to defraud set fire to or burned, or caused to be burned, or aided or procured the burning of a crib (or other property named in this section) the property of himself.

(10) ASSAULT AND BATTERY.

A. B. assaulted and beat C. D.

(11) ABUSING, BEATING, ETC., ACCUSED PERSON.

A. B. and C. D. did abuse, whip, or beat E. F., upon an accusation that he had been guilty of stealing (or to force the said E. F. to disclose where he was on the night of August 21, 1975, or to leave the country, etc., as the case may be.)

(12) ASSAULT WITH STICK, ETC., WHILE INTIMIDATING WITH DEADLY WEAPON.

A. B. did assault and beat C. D. with a cowhide, stick or whip, having in his possession at the time a pistol (or a bowie knife or other deadly weapon), with the intent to intimidate the said C. D., and prevent him from defending himself.

(13) ASSAULT WITH INTENT TO MAIM.

A. B. assaulted C. D. with the intent unlawfully, maliciously and intentionally to cut out or disable his tongue, or to put out or destroy his eye, etc.

(14) ASSAULT WITH INTENT TO MURDER.

A. B., unlawfully and with malice aforethought, did assault C. D., with the intent to murder him.

(15) ASSAULT WITH INTENT TO RAVISH.

A. B. did assault C. D., a woman, with the intent forcibly to ravish her.

(16) ASSAULT WITH INTENT TO ROB.

A. B. assaulted C. D. with the felonious intent, by violence to his person or by putting him in fear of some serious and immediate injury to his person, to rob him.

(17) BETTING AT CARDS, DICE, ETC.

A. B. bet at a game played with cards or dice, or some device or substitute for cards or dice, at a tavern, inn, storehouse for retailing spirituous liquors, or house or place where spirituous liquors were at the time sold, retailed or given away, or in a public house, highway or some other public place or at an outhouse where people resorted (or other place forbidden by law), against, etc.

(18) BETTING AT GAMING TABLE, ETC.

A. B. bet at a gaming table for gaming, or at a game called keno, or roulette, etc.

(19) BETTING ON ELECTION.

A. B. did bet with C. D. on a general (or primary, or municipal or special) election, held on the ____ day of ____, __.

(20) BETTING WITH MINOR.

A. B., being of full age, bet with C. D., a minor

(21) BIGAMY.

A. B., having a wife then living, unlawfully married one C. D.

(22) BRIBERY OF MINISTERIAL OFFICER, ETC.

A. B. did corruptly offer, promise or give to C. D., a ministerial officer of a court, to-wit: (name the office), or to C. D., auditor, juror, arbitrator, umpire or referee, $1.00 (or other gift, gratuity or value, naming it), with the intent to bias the mind or influence the decision of C. D., as such officer in relation to the cause or matter, viz.: (describe the cause or matter).

(23) BRIBERY TO COMMIT A FELONY.

A. B. did corruptly give, offer or promise one C. D. a certain gift, gratuity or thing of value, to-wit: (describing the gift or thing of value, as one horse or $10.00), with intent to induce or influence said C. D. to commit a certain crime or offense punishable as a felony, to-wit: (the offense of murder by unlawfully and with malice aforethought killing one E. F., or the offense of perjury by falsely and corruptly swearing on the trial of the case of the State of Alabama v. said A. B., in the _____ court of ______ county, which case was a criminal prosecution against said A. B. for the offense of murder of one E. F. that he, said C. D., was present at the time the homicide was committed, and that said A. B., did not cut said E. F., or, that at the time the homicide was committed said A. B. was at the house of said C. D., a place other than the place at which the homicide was committed).

(24) BRINGING STOLEN GOODS INTO THIS STATE.

A. B. feloniously took and carried away, in the State of Mississippi, one mule, the personal property of C. D., and brought said mule into the County of Mobile, in this state, against, etc.

(25) INJURING OR DEFACING BUILDING.

A. B. did willfully injure or deface a church (or other building within the statute, describing it; if the property of an individual, giving the name of the owner or person in possession).

(26) POSSESSION OF BURGLARY, ETC., TOOLS.

A. B. had in his possession an implement or instrument designed and intended by him to aid in the commission of burglary or larceny in this state, or elsewhere, against, etc.

(27) BURGLARY IN FIRST DEGREE.

A. B. did, in the nighttime, with intent to steal (or to commit arson in the first degree, or other designated felony, as the case may be, or in the alternative) break into and enter an inhabited dwelling (or other house or building within the statute, describing it and giving the name of the owner or person in possession) which was occupied by C. D., a person lodged therein, against, etc.

(28) BURGLARY IN SECOND DEGREE.

A. B. did, in the daytime, with intent to steal (or to commit arson in first degree, or other designated felony, as the case may be, or in the alternative), break into and enter an inhabited dwelling house (or other house or building within the statute, describing it, and giving the name of the owner or person in possession), which was occupied by C. D., a person lodged therein or A. B. did with intent to steal (or to commit arson in the first degree, or other designated felony, as the case may be, or in the alternative), break into and enter an uninhabited dwelling house, or a building, structure or other enclosure (describing it and giving the name of the owner or person in possession) within the curtilage of a dwelling house, though not forming any part thereof, or a shop, store, warehouse (or other building, structure, or enclosure within the statute, describing it, giving the name of the owner or person in possession) which is specially constructed or made to keep goods, wares, merchandise or other valuable thing (describing the article) in which goods, wares, merchandise or other valuable thing (describing it) was kept for use, sale or deposit (as the case may be or in the alternative), against, etc.

(29) BURGLARY OF MOTOR VEHICLE.

A. B., with intent to steal or to commit a felony (designating the felony as the case may be, or in the alternative) did break into and enter a motor vehicle, the property of C. D., against, etc.

(30) BURGLARY OF RAILROAD CAR.

A. B., with intent to steal (or to commit a felony, describing it as murder, or as the case may be), broke into and entered a railroad car, upon or connected with a railroad in this state, in which goods, merchandise, furniture or valuable things were kept for use, deposit or transportation as freight.

(31) BURNING PROPERTY, ETC., WITH INTENT TO DEFRAUD, ETC., INSURER; ARSON IN THIRD DEGREE.

A. B., willfully or with intent to charge, injure or defraud the insurer, set fire to (or burned or caused to be burned, or aided or procured the burning, as the case may be) the following personal property: (here describe it) the property of himself, or of C. D., which property was at the time insured against loss or damage by fire

(32) BUYING, SELLING, HAVING, ETC., PROHIBITED LIQUORS.

A. B. did buy, sell, have in possession illegally, give, barter, exchange, receive, deliver, carry or ship prohibited liquors, contrary to law, against, etc.

(33) CARD OR DICE PLAYING AT PUBLIC PLACES, HOUSES, ETC.

A. B. played at a game with cards or dice, or some device or substitute for cards or dice, at a tavern, inn, storehouse for retailing spirituous liquors or house or place where spirituous liquors were at the time sold, retailed or given away, or in a public house, highway or some other public place or at an outhouse where people resorted.

(34) CARNAL KNOWLEDGE OF GIRL UNDER 12 YEARS OF AGE.

A. B. did carnally know, or abuse in the attempt to carnally know C. D., a girl under the age of 12.

(35) CARRYING CONCEALED WEAPON.

A. B. carried a pistol concealed about his person or on premises not his own or under his control.

(36) CHALLENGING, ETC., TO FIGHT A DUEL.

A. B. gave, accepted or knowingly carried a challenge, in writing, or in words (as the case may be), to fight in single combat, with a deadly weapon, against, etc.

(37) FORCIBLE TAKING OF WOMAN FOR PURPOSES OF MARRIAGE OR DEFILEMENT.

A. B. did take C. D., a woman, unlawfully and against her will, by menace, force or duress, did compel her to marry him (or to marry one E. F., or to be defiled, etc., as the case may be).

(38) COMPOUNDING FELONY.

A. B., knowing that one C. D. had been guilty of the commission of a felony, took or agreed to take, from the said C. D., money or other property, to compound or conceal such felony, or to abstain from any prosecution therefor.

(39) CONSPIRACY TO COMMIT A FELONY OR MISDEMEANOR.

A. B. and C. D. conspired together to unlawfully, and with malice aforethought, kill E. F. (or to assault and beat E. F., as the case may be), against, etc.

(40) POSSESSION OF COUNTERFEIT COIN.

A. B. had in his possession a counterfeit of a gold coin of the United States, of the denomination of $10.00, which was at the time current in this state, knowing the same to be counterfeit, and with intent to defraud or injure, by uttering the same as true, or causing it to be so uttered.

(41) COUNTERFEITING COIN.

A. B. counterfeited a silver coin of the Republic of Mexico, called a dollar, which was at the time, by law, usage and custom, current in this state.

(42) DECOYING AWAY, ETC., CHILD.

A. B. did take or decoy away C. D., a child, with intent to detain or conceal the said C. D. from his (or her) parents (or guardian, as the case may be), etc.

(43) DEFAMATION.

A. B. did falsely speak (or write or print, as the case may be) of and concerning C. D., in the presence of E. F., charging her with a want of chastity, or did falsely and maliciously speak of and concerning C. D. in the presence of E. F. charging him with having committed larceny, or perjury (or other felony or indictable offense, as the case may be), in substance as follows, to-wit: (here setting out the substance of the word spoken, written or printed, as the case may be).

(44) PRACTICE OF DENTISTRY WITHOUT LICENSE.

A. B. did practice or engage in the business of dentistry without a license and contrary to law.

(45) DISCLOSURE OF INDICTMENT BY OFFICER OF COURT OR GRAND JUROR.

A. B., an officer of the court, to-wit, a deputy sheriff (or a grand juror, as the case may be), disclosed the fact that an indictment had been found by the grand jury of said county against one C. D., before the defendant had been arrested, or had given bail for his appearance to answer thereto, against, etc.

(46) DISTURBING RELIGIOUS WORSHIP.

A. B. willfully interrupted or disturbed an assemblage of people, met for religious worship, by noise, profane discourse or rude or indecent behavior at or near the place of worship (or by fighting at or near the place of worship, as the case may be).

(47) DISTURBING WOMEN AT PUBLIC ASSEMBLIES, ETC., BY PROFANITY, ETC.

A. B., by rude or indecent behavior, or by profane or obscene language, disturbed a woman at a public place (or at a railroad station or other place frequented by the traveling public, as the case may be) against, etc.; or A. B., by rude and indecent behavior, or by profane or obscene language, willfully disturbed a woman on a railroad car, or steamboat or in any other public conveyance, as the case may be.

(48) PUBLIC DRUNKENNESS.

A. B., while intoxicated or drunk, did appear in a public place, to-wit (name the place) where one or more persons were present, or within the curtilage of the private residence of C. D., where one or more persons were present, and manifested his drunken condition by boisterous or indecent conduct, or loud and profane discourse.

(49) EMBEZZLEMENT, ETC., BY BANK OFFICER.

A. B., an officer of the Central of Alabama, a bank incorporated under the laws of said state, embezzled or fraudulently converted to his own use money to about the amount of $500.00 (or bank notes to the amount of about $1,000.00, as the case may be), which was in the possession of the said bank, or deposited therein.

(50) EMITTING OR CIRCULATING CHANGE BILLS.

A. B., without authority of law, signed, made, emitted or countersigned, or caused or procured to be made, emitted, signed or countersigned, a certain paper to answer the purpose of money, or for general circulation, in substance as follows: (here set out substantially the paper), against, etc.; or A. B. passed or circulated a certain paper the substance or tenor of which is as follows: (setting it out in substance), the said paper having been issued without the authority of law, to answer the purposes of money, against, etc.

(51) DEFRAUDING, ETC., OF EMPLOYER BY EMPLOYEE.

A. B., with intent to injure or defraud his employer, C. D., entered into a written contract to perform labor or services for C. D., and obtained thereby the sum of _____ dollars (or certain personal property, describing it) from C. D., and afterwards with like intent and without just cause, failed or refused to perform such labor or services, or to refund such money (or to return such personal property) against, etc.

(52) RECEIPT OF UNAUTHORIZED OFFICIAL FEES.

A. B., being an officer of said county, knowingly took from C. D. $5.00 for the issue of a search warrant, being a greater fee than was by law allowed for such service.

(53) RECEIPT OF PROPERTY BY FALSE PERSONATION.

A. B. did falsely personate C. D., with intent to defraud, and, in such assumed character, received $100.00, intended to have been delivered to the said C. D.

(54) OBTAINING PERSONAL PROPERTY OR MONEY BY FALSE PRETENSES.

A. B. did falsely pretend to C. D., with intent to defraud, that he had 10 bales of cotton packed and ready for delivery, and, by means of such false pretense, obtained from the said C. D. $100.00 (or 10 pieces of cloth, as the case may be).

(55) OBTAINING SIGNATURE BY FALSE PRETENSES.

A. B. did falsely pretend to C. D., with intent to injure or defraud, that (here set out the false pretenses), and by means of such false pretenses, obtained from C. D. his signature to a certain written instrument, in substance as follows: (here set out instrument as near as may be), the false making of which is forgery, against, etc.

(56) PRESENTING FIREARM AT ANOTHER.

A. B. did unlawfully present a firearm at C. D.

(57) FORGERY IN FIRST DEGREE.

A. B., with intent to injure or defraud, did alter, forge or counterfeit a certain bill (or note, draft, etc., as the case may be), which was in substance as follows: (here set out the instrument as near as may be); or, with intent to injure or defraud, did utter and publish as true the said falsely altered, forged or counterfeited bill (or note, draft, check, etc., as the case may be), knowing the same to be so altered, forged or counterfeited.

(58) FORGERY OF WILL, DEED, NOTE, BILL, BOND, RECEIPT OR OTHER WRITTEN INSTRUMENT.

A. B., with intent to injure or defraud, did falsely make, alter, forge, counterfeit (or totally obliterate, as the case may be), an instrument in writing, in words and figures substantially as follows: (here set out the instrument in substance), against, etc.

(59) FRAUDULENT CONVEYANCE.

A. B., with the intent to hinder, delay or defraud his creditors, did make a conveyance of property to C. D.; or A. B. did accept from C. D. a conveyance of property, with the intent to hinder, delay or defraud the creditors of the said C. D.

(60) GRAND LARCENY.

A. B. feloniously took and carried away a horse, the personal property of C. D., (or a gold watch of the value of _____ dollars, the personal property of C. D.); or

A. B. feloniously took and carried away from a building on fire, or which was removed in consequence of an alarm of fire, a silver watch of the value of ____ dollars, the personal property of C. D.; or

A. B. feloniously took and carried away from a dwelling house a diamond breastpin, of the value of ____ dollars, the personal property of C. D., or

A. B. feloniously took and carried away from the person of C. D. one banknote for $1.00 on the bank of Mobile, of the value of ____ dollars, the personal property of C. D.; or

A. B., knowingly, willfully, and without the consent of the owner, entered upon the land of C. D., and cut and carried off timber (or rails, as the case may be), of the value of $25.00 or more, against, etc.

(61) INCEST.

A. B., a man, being the father of one E. B., a woman, and within the decree of consanguinity or relationship within which marriages are declared by law to be incestuous and void, and knowing of such consanguinity or relationship, did have sexual intercourse with the said E. B., or did live with her in a state of adultery, against, etc.; or

A. B., a man, and C. D., a woman, being within the degree of relationship within which marriages are declared by law to be incestuous and void, to-wit, the said C. D., being the widow of one E. F., the uncle of the said A. B., and, knowing of such relationship, did intermarry, or have sexual intercourse together, or did live together in adultery, against, etc.

(62) KEEPING, ETC., GAMING TABLES.

A. B. kept, exhibited or was interested or concerned in keeping or exhibiting a gaming table for gaming.

(63) KIDNAPPING.

A. B. unlawfully or forcibly inveigled, enticed or confined C. D., with intent to cause said C. D. to be imprisoned against his will, or to be sent out of the state against his will, etc., as the case may be.

(64) LIVING IN ADULTERY OR FORNICATION.

A. B., a man, did live with C. D., a woman, in a state of adultery or fornication; or A. B., a man, and C. D., a woman, did live together in a state of adultery or fornication.

(65) CARRYING ON, ETC., LOTTERY.

A. B. set up or was concerned in setting up or carrying on a lottery.

(66) MAINTAINING OR PERMITTING LIQUOR NUISANCE ON PREMISES.

A. B. did maintain or carry on or knowingly allow his property or premises to be used as a liquor nuisance for the manufacture, storage, receipt or disposition or handling of intoxicating or prohibited liquors contrary to law, against, etc.

(67) MALICIOUS, ETC., INJURY TO ANIMALS.

A. B. unlawfully, wantonly or maliciously killed, disabled, disfigured or injured a cow, the property of C. D.; or A. B. unlawfully, wantonly or maliciously destroyed or injured ______ , the property of C. D.

(68) MANSLAUGHTER IN THE FIRST DEGREE.

A. B. unlawfully and intentionally but without malice, killed C. D. by stabbing him with a knife (or by striking him with a stick, etc., as the case may be).

(69) MANSLAUGHTER IN SECOND DEGREE.

A. B. unlawfully, but without malice or the intention to kill, killed C. D., by negligently throwing a brick from the top of a house, (or by negligently running over him with a horse or by striking him with a stick, etc., as the case may be).

(70) POSSESSION, ETC., OF STILL, ETC.

A. B. did manufacture, sell, give away or have in his possession a still or apparatus or appliance or some device or substitute therefor to be used for the purpose of manufacturing or distilling prohibited liquors or beverages, against, etc.

(71) MAYHEM.

A. B. unlawfully, maliciously and intentionally cut out or disabled the tongue of C. D., or put out or destroyed an eye of C. D., etc.

(72) MURDER IN FIRST DEGREE.

A. B. unlawfully, and with malice aforethought, killed C. D., by shooting him with a gun or pistol (or by striking him with an iron weight, or by throwing him from the top of a house or by pushing him into the river, whereby he was drowned, etc., as the case may be).

(73) MURDER IN SECOND DEGREE.

A. B. unlawfully and with malice aforethought killed C. D. by shooting him with a gun (or by other means to be described), but without premeditation or deliberation.

(74) MURDER BY KILLING IN SUDDEN ENCOUNTER WITH CONCEALED WEAPON.

A. B. unlawfully killed C. D. in a sudden encounter, by the use of a deadly weapon concealed before the commencement of the fight, the said A. B. being the assailant, and his adversary having no deadly weapon drawn.

(75) PERJURY ON TRIAL OF FELONY CASE.

A. B., on his examination as a witness, duly sworn to testify, on the trial of one C. D., in the ____ court of ____ county, under an indictment for the murder of one E. F., which said court had authority to administer such oath, falsely swore, etc. (stating the facts), the matters so sworn to being material, and the testimony of the said A. B. being willfully and corruptly false.

(76) PERJURY IN CIVIL CASE OR OTHER PROCEEDING.

A. B., on an application for a continuance in a civil action in the ____ court of _____ county, in which one C. D. was plaintiff and the said A. B., defendant, being duly sworn by the clerk of said court who had authority to administer such oath, falsely swore, etc. (stating the fact), the matters so sworn to being material, and the oath of the said A. B. in relation to such matters, being willfully and corruptly false.

(77) PRACTICE OF MEDICINE, ETC., WITHOUT LICENSE.

A. B. did practice medicine or surgery without a license and contrary to law.

(78) POISONING SPRING, ETC.

A. B. willfully or wantonly poisoned a spring of water in the yard of C. D., or a reservoir of water in the public square in the town of Tuskegee, etc.

(79) POOLS, TRUSTS, COMBINATIONS, ETC.

A. B. did engage in, enter into or agree to engage in or enter into a combination, pool, trust or confederation with C. D. in violation of section 8-10-1.

(80) RAPE.

A. B. forcibly ravished C. D., a woman, etc.

(81) TAKING, ETC., REBATE, ETC.

A. B., an officer (agent or person authorized to purchase for the state, department or other institution named in the statutes, as the case may be), did ask or bargain for, demand, agree to take, receive or take from C. D., the seller of (here describe the property) $5.00, (or other thing of value, describing it), as a rebate, return, compensation, discount or drawback.

(82) RECEIVING, CONCEALING, ETC., STOLEN GOODS.

A. B. did buy, receive, conceal or aid in concealing, one watch of the value of ______ dollars, the personal property of C. D., knowing that it was stolen, and not having the intent to restore it to the owner, against, etc.

(83) REMOVING DEAD BODY FROM GRAVE FOR PURPOSE OF SALE, ETC.

A. B. removed from the grave the dead body of C. D., from wantonness, or for the purpose of dissection or sale.

(84) RESISTING OFFICER IN EXECUTING PROCESS.

A. B. did knowingly and willfully oppose or resist C. D., the sheriff of said county, in attempting to serve or execute a writ of execution, called a fieri facias, issued by the clerk of the circuit court of said county (or as the case may be, describing the process generally).

(85) DESTROYING, ETC., DWELLING, ETC.

A. B., C. D. and E. F., being unlawfully assembled, did demolish, pull down or destroy, or begin to demolish, pull down or destroy, a dwelling house.

(86) ROBBERY.

A. B. feloniously took a gold watch, of the value of _____ dollars, the property of C. D., from his person, and against his will, by violence to his person, or by putting him in such fear as unwillingly to part with the same.

(87) SALE OF SECURITIES BY UNREGISTERED DEALER, ETC.

A. B. did, contrary to law, and subsequent to the _____ day of _____, 20__, without first having been registered as a dealer (or salesman) in the office of the State Securities Commission of Alabama, sell (or offer to sell, etc.) in this state shares of the capital stock of the X. Y. company (or otherwise describing the securities sold, offered for sale, etc.).

(88) SEDUCTION.

A. B., a man, did, by means of temptation, deception, arts, flattery or promise of marriage, seduce C. D., an unmarried woman.

(89) SELLING, GIVING OR LENDING PISTOL, BOWIE KNIFE, ETC., TO MINOR.

A. B. did unlawfully sell, give or lend a pistol or bowie knife, or other knife of like kind or description, to C. D., a minor, against, etc.

(90) SELLING OR CONVEYING MORTGAGED PROPERTY WITHOUT CONSENT OF MORTGAGOR.

A. B. did sell or convey personal property, consisting of one horse (or other property, as the case may be), upon which he had given a written mortgage, lien or deed of trust and which was then unsatisfied, without first obtaining the consent of the lawful holder thereof.

(91) SELLING, REMOVING, ETC., PERSONAL PROPERTY COVERED BY LIEN OR CLAIM.

A. B., with the purpose to hinder, delay or defraud C. D., who had a lawful and valid claim thereto, under a written instrument, lien created by law for rent or advances or other lawful and valid claim, verbal or written, did sell or remove personal property, consisting of one bale of cotton (or other property, as the case may be), of the value of $10.00, the said A. B., having at the time a knowledge of the existence of such claim.

(92) SELLING, ETC., OF UNREGISTERED SECURITIES.

A. B. did, contrary to law, and subsequent to the _____ day of ____, sell (or offer to sell, etc.) in this state, shares of the capital stock of the X. Y. company (or otherwise describing the security sold, offered for sale, etc.), which said stock (or other security) had not then been registered and recorded in the register of the Alabama Securities Commission.

(93) SETTING OFF EXPLOSIVE NEAR, ETC., DWELLING HOUSE, ETC.

A. B. willfully set off or exploded dynamite or other explosive in, under or dangerously near to the dwelling house of C. D., in which there was at the time a human being.

(94) SETTING OFF EXPLOSIVE NEAR, ETC., UNINHABITED DWELLING, ETC.

A. B. willfully set off or exploded dynamite or other explosive in, under or dangerously near to the uninhabited dwelling house of C. D. in which there was at the time no human being.

(95) CRIME AGAINST NATURE.

A. B., against the order of nature carnally knew C. D.; or A. B., against the order of nature, carnally knew a certain beast, to-wit, a cow, against, etc.

(96) SOLICITING, ETC., ORDER FOR PROHIBITED LIQUOR.

A. B. did solicit or receive from C. D. an order for prohibited liquors.

(97) ENGAGING IN HUNTING, ETC., ON SUNDAY.

A. B. unlawfully engaged in hunting or shooting (or gaming, or card playing or racing, as the case may be); or, being a merchant or shopkeeper, and not a druggist, kept open store, or did compel his child (or apprentice or servant, in the alternative, as the case may be) to perform labor not the customary duties of daily necessity or comfort or works of charity on Sunday, against, etc.

(98) TRESPASS AFTER WARNING.

A. B., without legal cause or good excuse, entered into the dwelling house or on the premises of C. D., after having been warned within six months preceding not to do so; or, A. B., having entered into the dwelling house or on the premises of C. D., failed or refused, without legal cause or good excuse, to immediately leave upon being ordered or requested to do so by C. D., or the person in possession, his agent or representative.

(99) USING FIREARMS WHILE FIGHTING IN PUBLIC PLACE.

A. B., while fighting at a militia muster (or in a street of the city of Mobile or at a public place, as the case may be) used, or attempted to use a pistol (or gun, as the case may be), not in self-defense, etc.

(100) VOLUNTARY PERMITTING OF ESCAPE BY SHERIFF.

A. B., while sheriff of said county, having the legal custody of one C. D., who was charged with burglary (or indicted for robbery, as the case may be), voluntarily permitted the said C. D. to escape.

(101) VOTING ILLEGALLY.

A. B. voted more than once, or deposited more than one ballot as his vote for the same office (or, not being 18 years of age, unlawfully voted), at the last general election held in this state (or the kind of election may be designated, as the case may be), against, etc.

(102) CATTLE THEFT.

A. B. feloniously took and carried away a cow (or an animal of the cow kind), the personal property of C. D.









Chapter 9 - FUGITIVES FROM JUSTICE, EXTRADITION AND DETAINERS.

Article 1 - Rewards.

Section 15-9-1 - Information leading to arrest and conviction - Crimes punishable by death or life imprisonment.

When any of the following crimes have been committed:



Section 15-9-2 - Information leading to arrest and conviction - High crime or misdemeanor committed in municipality.

When a high crime or misdemeanor shall have been committed in any municipality, its governing body may offer publicly a reward not exceeding $3,000.00 to the person who shall give information leading to the arrest and conviction of the guilty person. Such reward shall be paid to the informer by the municipality upon order of the court before which such conviction is had.



Section 15-9-3 - Governor may offer reward for apprehension or rearrest of perpetrator of felony or escaped, etc., felon.

Whenever a felony has been committed and the perpetrator thereof is unknown or when, being known, he absconds before being arrested or escapes from custody, either before or after conviction, the Governor is authorized, in his discretion, to offer by proclamation a reward not exceeding $5,000.00 for the apprehension or rearrest of such person within five years from the date of such proclamation, and to draw his warrant on the State Treasurer for the amount of such reward, when necessary to be paid.



Section 15-9-4 - Deciding of claims to rewards by courts.

When any reward shall be offered for the recovery of stolen property or for information which may lead to the arrest or the arrest and conviction of any criminal, or for both, the court before which conviction is had or the circuit court in the county where the offense was committed, at a criminal session, may decide upon the claims of the parties interested in such reward.






Article 2 - Extradition.

Division 1 - General Provisions.

Section 15-9-20 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) GOVERNOR. Any person performing the functions of Governor by authority of the law of this state.

(2) EXECUTIVE AUTHORITY. The Governor and any person performing the functions of Governor in a state other than this state.

(3) STATE. Such term, when referring to a state other than Alabama, refers to any other state or territory of the United States of America.






Division 2 - From Alabama.

Section 15-9-30 - Duty of Governor to have arrested and deliver foreign fugitive.

Subject to the qualifications of this division, the controlling provisions of the Constitution of the United States and Acts of Congress in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony or other crime who has fled from justice and is found in this state.



Section 15-9-31 - Form of demand.

No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing and accompanied by a copy of an indictment found, or by an information supported by affidavit, in the state having jurisdiction of the crime or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereon. The indictment, information or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state, and the copy must be authenticated by the executive authority making the demand, which shall be prima facie evidence of its truth.



Section 15-9-32 - Investigation of demand.

When a demand shall be made upon the Governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.



Section 15-9-33 - What supporting documents to show.

A warrant of extradition must not be issued unless the documents presented by the executive authority making the demand show that the accused was present in the demanding state at the time of the commission of the alleged crime and that he thereafter fled from that state and is now in this state, and that he is lawfully charged by indictment or by an information filed by a prosecuting officer and supported by affidavit to the facts, or by affidavit made before a magistrate in that state, with having committed a crime under the laws of that state, or that he has been convicted of crime in that state and has escaped from confinement or broken his parole.



Section 15-9-34 - Surrender of person committing act in Alabama resulting in crime in another state.

On demand of the executive authority of any other state, the Governor of this state may also surrender any person in this state charged in the other state in the manner provided in Section 15-9-31 with committing an act intentionally resulting in a crime in the other state, and the provisions of this division not otherwise inconsistent shall apply in such cases, notwithstanding that the accused was not in that state at the time of the commission of the crime and has not fled from that state.



Section 15-9-35 - Arrest warrant - Issuance; contents.

If the Governor shall decide that an extradition demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal and be directed to a sheriff, marshal, coroner or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issue.



Section 15-9-36 - Arrest warrant - Authorization to arresting officer.

A warrant of arrest issued by the Governor under this division shall authorize the officer or other person to whom directed to arrest the accused at any place where he may be found within the state and to command the aid of all sheriffs and other peace officers in the execution of the warrant, and to deliver the accused subject to the provisions of this division to the duly authorized agent of the demanding state.



Section 15-9-37 - Authority of arresting officer to command assistance; refusal to assist arresting officer.

Every officer or other person empowered to make an arrest pursuant to a warrant issued under this division shall have the same authority in arresting an accused to command assistance therein as sheriffs and other officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.



Section 15-9-38 - Right of arrestee to be informed; application for writ of habeas corpus; penalty for violation of section.

(a) No person arrested upon a warrant of arrest issued under this division shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he has been informed of the demand made for his surrender, the crime with which he is charged and that he has the right to demand legal counsel.

(b) If the prisoner, his friends or counsel shall state that he or they desire to test the legality of the arrest, the prisoner shall be taken forthwith before a judge of a district or circuit court in this state, who shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the public prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state.

(c) Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the Governor's warrant in disobedience of this section shall be guilty of a misdemeanor, and on conviction shall be fined not more than $1,000.00 or be imprisoned not more than six months or both.



Section 15-9-39 - Confinement of prisoner.

The officer or person executing a Governor's warrant of arrest under this division or the agent of the demanding state to whom the prisoner may have been delivered may confine the prisoner in the jail of any county or city through which he may pass when necessary. The keeper of such jail must receive and safely keep the prisoner until the person having charge of him is ready to proceed on his route, such person being chargeable with the expense of keeping.



Section 15-9-40 - Arrest prior to requisition.

Whenever any person within this state shall be charged on the oath of any credible person before any district or circuit court judge of this state with the commission of any crime in any other state and, except in cases arising under Section 15-9-34, with having fled from justice; or whenever complaint shall have been made before any district or circuit court judge in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state, that the accused has been charged in such state with the commission of the crime and, except in cases arising under Section 15-9-34, that he has fled from justice and is believed to have been found in this state, the judge shall issue a warrant directed to the sheriff of the county in which the oath or complaint is filed, directing him to apprehend the person charged, wherever he may be found in this state, and bring him before the same or any other district or circuit court judge who may be convenient of access to the place where the arrest may be made to answer the charge or complaint and affidavit. A certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.



Section 15-9-41 - Arrest without warrant - When authorized; persons authorized to make arrest; appearance of accused before judge.

The arrest of a person may be lawfully made also by an officer or a private citizen without a warrant upon reasonable information that the accused stands charged with a crime punishable by death or life imprisonment in the courts of another state. When so arrested, the accused must be taken before a district or circuit court judge with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in Section 15-9-40, and thereafter his answer shall be heard as if he had been arrested on a warrant.



Section 15-9-42 - Arrest without warrant - Commitment to jail or admission to bail.

If, from the examination before the district or circuit court judge, it appears that the person held is the person charged with having committed the crime alleged, that he probably committed the crime and, except in cases arising under Section 15-9-34, that he has fled from justice, the judge must commit him to jail by a warrant reciting the accusation for such a time specified in the warrant as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in Section 15-9-43, or until he shall be legally discharged.



Section 15-9-43 - Arrest without warrant - When accused to be admitted to bail; conditions of bail.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, the district or circuit court judge must admit the person arrested to bail by bond or undertaking, with sufficient sureties and in such sum as he deems proper, for his appearance before him at a time specified in such bond or undertaking, and for his surrender, to be arrested upon the warrant of the Governor of this state.



Section 15-9-44 - Arrest without warrant - Failure to arrest accused on Governor's warrant within time specified.

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant, bond or undertaking, the district or circuit court judge may discharge him, may recommit him to a further day or may again take bail for his appearance and surrender, as provided in Section 15-9-43. At the expiration of the second period of commitment, or if he has been bailed and appeared according to the terms of his bond or undertaking, the judge may either discharge him or may require him to enter into a new bond or undertaking to appear and surrender himself at another day.



Section 15-9-45 - Arrest without warrant - Forfeiture of bail.

If the prisoner is admitted to bail and fails to appear and surrender himself according to the condition of his bond, the court, by proper order, shall declare the bond forfeited, and recovery may be had thereon in the name of the state as in the case of other bonds or undertakings given by the accused in criminal proceedings within this state.



Section 15-9-46 - When prosecution already instituted in Alabama.

If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the Governor, at his discretion, either may surrender him on the demand of the executive authority of another state, or may hold him until he has been tried and discharged or convicted and punished in this state.



Section 15-9-47 - Inquiry into guilt or innocence of accused.

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as provided in this division shall have been presented to the Governor, except as it may be involved in identifying the accused held as the person charged with the crime.



Section 15-9-48 - Constraint on use for collection of debt, demand or claim.

Nothing in this division shall be construed as authorizing the extradition of any person in this state to any other state where the extradition proceedings, directly or indirectly, seek to aid in the collection of any debt, demand or claim against the party sought to be extradited.



Section 15-9-49 - Recall of warrant or issuance of alias.

Under this division, the Governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.






Division 3 - To Alabama.

Section 15-9-60 - Warrant for fugitives from Alabama.

Whenever the Governor of this state shall demand a person charged with crime in this state from the chief executive of any other state or of the District of Columbia, he shall issue a warrant under the seal of this state to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.



Section 15-9-61 - Application by district attorney to Governor for requisition; filing and forwarding of papers and requisition.

(a) When the return to this state of a person charged with crime in this state is required, the district attorney of the county in which the offense is committed shall present to the Governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person charged, the crime charged against him, the approximate time, place and circumstances of its committal, the state in which he is believed to be, including the location of the accused therein at the time the application is made, and certification that, in the opinion of the said district attorney, the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

(b) The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the court, stating the offense with which the accused is charged.

(c) The district attorney may also attach such further affidavits and other documents in duplicate as he shall deem proper to be submitted with such application.

(d) One copy of the application, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment or complaint or information and affidavit shall be filed in the office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.



Section 15-9-62 - Payment of expenses of returning accused to Alabama; fees and expenses of officers.

When the punishment of the crime shall be the confinement of the criminal in the penitentiary or death, the expenses incurred in bringing an accused back to the State of Alabama shall be paid out of the State Treasury, on the certificate of the Governor and warrant of the Comptroller. In all other cases, they shall be paid out of the county treasury in the county wherein the crime is alleged to have been committed. Notwithstanding any other provision of law regulating expenses of state officers and employees, the sheriff or other agent shall receive $8.00 per day while going to and returning from the place where the prisoner is arrested or confined and actual necessary expenses, including expenses of transportation; if train or bus is used, actual cost of transportation shall be allowed, but if the trip is made in the personal car of the sheriff or other agent of the state there shall be allowed for transportation $.10 for each mile traveled. There shall also be allowed the fees paid to the officers of the state on whose Governor the requisition is made.



Section 15-9-63 - Exemption from process in civil actions.

A person brought into this state on extradition based upon a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer when he is returned until he has been convicted in the criminal proceeding or, if acquitted, until he has had ample opportunity to return to the state from which he was extradited.



Section 15-9-64 - Trial for crimes other than those specified in requisition.

After a person has been brought back to this state upon extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed in Alabama, in addition to those specified in the requisition for his extradition.



Section 15-9-65 - Fees and expenses of sheriff when accused returns without requisition.

In cases where notice is received in this state from the authorities in another state that a person has been arrested for a crime committed in this state, and the sheriff of the county in which said crime was committed goes to the state aforesaid and the person aforesaid consents to return with said sheriff without requisition from the Governor, said sheriff shall be entitled to the fees and expenses now provided by law where requisitions issue. This section shall apply to felonies and misdemeanors alike, whether there be a conviction of the person apprehended or not.









Article 3 - Mandatory Disposition of Detainers.

Section 15-9-80 - Short title.

This article may be cited as the Uniform Mandatory Disposition of Detainers Act.



Section 15-9-81 - Adoption and text of agreement on detainers.

The agreement on detainers is hereby enacted into law and entered into by the State of Alabama with any and all jurisdictions legally joining therein, in the form substantially as follows:

The contracting states solemnly agree that:

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

As used in this agreement:

(a) "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c) "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within 180 days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information, or complaint; provided, that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decision of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V(a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided, that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; and provided further, that there shall be a period of 30 days after receipt by the appropriate authorities before the request be honored, within which period the Governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon request of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this article, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V(e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(a) In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place of trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody this prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run, but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state, and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement shall apply to any person who is adjudged to be mentally ill.

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

1. This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the Constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the Constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

2. The phrase "appropriate court," as used in the agreement on detainers, shall, with reference to the courts of this state, mean any court with criminal jurisdiction.

3. All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purposes.

4. Escape from custody while in another state pursuant to the agreement on detainers shall constitute an offense against the laws of this state to the same extent and degree as an escape from the institution in which the prisoner was confined immediately prior to having been sent to another state pursuant to the provisions of the agreement on detainers, and shall be punishable in the same manner as an escape from said institution.

5. It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to give over the person of any inmate thereof whenever so required by the operation of the agreement on detainers.

6. The Governor is hereby authorized and empowered to designate an administrator who shall perform the duties and functions and exercise the powers conferred upon such person by Article VII of the agreement on detainers.

7. In order to implement Article IV(a) of the agreement on detainers, and in furtherance of its purposes, the appropriate authorities having custody of the prisoner shall, promptly upon receipt of the officer's written request, notify the prisoner and the governor in writing that a request for temporary custody has been made and such notification shall describe the source and contents of said request. The authorities having custody of the prisoner shall also advise him in writing of his rights to counsel, to make representations to the Governor within 30 days and to contest the legality of his delivery.



Section 15-9-82 - Right of prisoner to final disposition of untried indictments, etc., pending against him; duty of official having custody of prisoners to inform prisoners of untried indictments, etc.; failure to notify prisoners of filing of detainers.

(a) Any person who is imprisoned in a penal or correctional institution of this state may request final disposition of any untried indictment, information or complaint pending against him in this state. The request shall be in writing addressed to the court in which the indictment, information or complaint is pending and to the district attorney charged with the duty of prosecuting it, and shall set forth the place of imprisonment.

(b) The warden or other like official having custody of prisoners shall promptly inform each prisoner in writing of the source and nature of any untried indictment, information or complaint against him of which the warden or other like official had knowledge or notice, and of his right to make a request for final disposition thereof.

(c) Failure of the warden or other like official to inform a prisoner, as required by this section, within one year after a detainer has been filed at the institution, shall entitle him to a final dismissal of the indictment, information or complaint with prejudice.



Section 15-9-83 - Action by official having custody of prisoner upon receipt of request for final determination.

The request shall be delivered to the warden or other like official having custody of the prisoner, who shall forthwith:

(1) Certify the term of commitment under which the prisoner is being held, the time already served on the sentence, the time remaining to be served, the good time earned, the time of parole eligibility of the prisoner and any decisions of the State Board of Pardons and Paroles relating to the prisoner; and

(2) Send by registered or certified mail, return receipt requested, one copy of the request and certificate to the court and one copy to the district attorney to whom it is addressed.



Section 15-9-84 - Time within which indictment, etc., to be brought to trial; continuances; failure to bring indictment, etc., to trial within specified time.

Within 90 days after the receipt of the request and certificate by the court and district attorney or within such additional time as the court for good cause shown in open court may grant, the prisoner or his counsel being present, the indictment, information or complaint shall be brought to trial; but the parties may stipulate for a continuance or a continuance may be granted on notice to the attorney of record and opportunity for him to be heard. If, after such a request, the indictment, information or complaint is not brought to trial within that period, no court of this state shall any longer have jurisdiction thereof, nor shall the untried indictment, information or complaint be of any further force or effect, and the court shall dismiss it with prejudice.



Section 15-9-85 - Escape by prisoner after request filed.

Escape from custody by any prisoner subsequent to his execution of a request for final disposition of an untried indictment, information or complaint voids the request.



Section 15-9-86 - Article inapplicable to mentally ill persons.

This article does not apply to any person adjudged to be mentally ill.



Section 15-9-87 - Notice to prisoners of provisions of article.

The warden or other like official having custody of prisoners shall arrange for all prisoners to be informed in writing of the provisions of this article, and for a record thereof to be placed in the prisoner's file.



Section 15-9-88 - Construction of article.

This article shall be so construed as to effectuate its general purpose to make uniform the laws of this state with those states joining in the Interstate Agreement on Detainers Act.






Article 4 - Transfer of Foreign Nationals.

Section 15-9-100 - Transfer of foreign nationals imprisoned in Alabama to country of citizenship.

When a treaty is in effect between the United States and a foreign country that provides for the transfer of convicted offenders who are citizens or nationals of the foreign country, the Governor of Alabama or the Commissioner of the Department of Corrections, if designated by the Governor, may consent to the transfer of the convicted offenders who are under the jurisdiction of the Department of Corrections to the place or jurisdiction specified in the treaty. The Governor may take any other action necessary to initiate the participation of this state in the treaty.









Chapter 10 - ARRESTS.

Article 1 - Arrest Before Indictment.

Section 15-10-1 - Officers authorized to make arrests.

An arrest may be made, under a warrant or without a warrant, by any sheriff or other officer acting as sheriff or his deputy, or by any constable, acting within their respective counties, or by any marshal, deputy marshal or policeman of any incorporated city or town within the limits of the county.



Section 15-10-2 - When officer may execute warrant; authority of officer to break and enter dwelling house.

An officer may execute a warrant of arrest on any day and at any time; but in doing so, he must inform the defendant of his authority and, if required, must show the warrant. If an officer executing an arrest warrant is refused admittance after notice of his authority and purpose, he may break an outer or inner door or window of a dwelling house in order to make the arrest.



Section 15-10-3 - Arrest without warrant - Generally; definitions; written report.

(a) An officer may arrest a person without a warrant, on any day and at any time in any of the following instances:

(1) If a public offense has been committed or a breach of the peace threatened in the presence of the officer.

(2) When a felony has been committed, though not in the presence of the officer, by the person arrested.

(3) When a felony has been committed and the officer has reasonable cause to believe that the person arrested committed the felony.

(4) When the officer has reasonable cause to believe that the person arrested has committed a felony, although it may afterwards appear that a felony had not in fact been committed.

(5) When a charge has been made, upon reasonable cause, that the person arrested has committed a felony.

(6) When the officer has actual knowledge that a warrant for the person's arrest for the commission of a felony or misdemeanor has been issued, provided the warrant was issued in accordance with this chapter. However, upon request the officer shall show the warrant to the arrested person as soon as possible. If the officer does not have the warrant in his or her possession at the time of arrest the officer shall inform the defendant of the offense charged and of the fact that a warrant has been issued.

(7) When the officer has reasonable cause to believe that a felony or misdemeanor has been committed by the person arrested in violation of a protection order, including a domestic violence protection order or an elder abuse protection order, issued by a court of competent jurisdiction.

(8) When an offense involves domestic violence as defined in Section 13A-6-139.1 or elder abuse as defined in Section 38-9F-3, and the arrest is based on probable cause, regardless of whether the offense is a felony or misdemeanor.

(b) When a law enforcement officer investigates an allegation of domestic violence or elder abuse, whether or not an arrest is made, the officer shall make a written report of the alleged incident, including a statement of the complaint, and the disposition of the case.

(c) If the defendant is arrested under this section for committing an act of domestic violence in violation of a domestic violence protection order or an act of elder abuse in violation of an elder abuse protection order, the defendant shall be held in custody until brought before the court as expeditiously as possible for the purpose of enforcing the protection order and for consideration of bail in accordance with Section 15-13-190 and the applicable rules of criminal procedure, pending a hearing.



Section 15-10-4 - Arrest without warrant - Duty of arresting officer; authority of officer to break and enter dwelling house.

When arresting a person without a warrant, the officer must inform of his authority and the cause of arrest, except when the person is arrested in the actual commission of a public offense or on pursuit. In making a warrantless arrest, an officer has authority to break open an outer or inner door or window of a dwelling house if, after notice of his office and purpose, he is refused admittance.



Section 15-10-6 - Offense committed in presence of judge or magistrate.

When a public offense is committed in the presence of a judge or magistrate, he may, by verbal or written order, command any person to arrest the offender and, when the offender has been arrested, may thereupon proceed as if such offender had been brought before him on a warrant of arrest.



Section 15-10-7 - Arrests by private persons.

(a) A private person may arrest another for any public offense:

(1) Committed in his presence;

(2) Where a felony has been committed, though not in his presence, by the person arrested; or

(3) Where a felony has been committed and he has reasonable cause to believe that the person arrested committed it.

(b) An arrest for felony may be made by a private person on any day and at any time.

(c) A private person must, at the time of the arrest, inform the person to be arrested of the cause thereof, except when such person is in the actual commission of an offense, or arrested on pursuit.

(d) If he is refused admittance, after notice of his intention, and the person to be arrested has committed a felony, he may break open an outer or inner door or window of a dwelling house.

(e) It is the duty of any private person, having arrested another for the commission of any public offense, to take him without unnecessary delay before a judge or magistrate, or to deliver him to some one of the officers specified in Section 15-10-1, who must forthwith take him before a judge or magistrate.



Section 15-10-8 - When notice of arrest for capital felony to be given to Governor or Chief Justice.

Whenever any person arrested is charged with a capital felony and there is no court having jurisdiction thereof in session, it shall be the duty of the sheriff or the officer making the arrest or having the custody of such prisoner to notify the Governor or Chief Justice of the Supreme Court at once of the arrest of such person. An officer failing to give such notice as soon as possible after the arrest of such prisoner is guilty of a misdemeanor.



Section 15-10-9 - Rearrest after escape or rescue.

If a person arrested escapes or is rescued, he may be immediately pursued by the officer or person in whose custody he was and retaken at any time and in any place in the state. If such officer or person is refused admittance, after notice of his intention, he may break open an outer or inner door or window of a dwelling house in order to retake the person so escaping or rescued.



Section 15-10-10 - Where warrant to be executed; endorsement when executed in different county.

Except as provided in Section 15-10-11, a warrant or writ of arrest may be executed in the county in which it was issued, unless the defendant is in another county. When the defendant is in another county, it may be executed therein by any law enforcement officer having the warrant or writ. The law enforcement officer shall summon the assistance of local law enforcement if possible to assist in making the arrest and only then may exercise the same authority as the officer possesses in his or her own county or jurisdiction.



Section 15-10-11 - Authority of officer to pursue and arrest defendant in another county on warrant from municipal court.

Any lawful officer, having a warrant of arrest issued by a municipal court to execute, may pursue the defendant into another county and, on obtaining a signed endorsement on the warrant by an officer of that county authorized to issue such a warrant, to the following effect: "A. B. is authorized to execute this warrant in ________ County," may summon persons to assist him in making the arrest, and exercise the same authority as in his own county.



Section 15-10-12 - When defendant to be taken before judge or magistrate issuing warrant.

When the warrant of arrest is executed in any county other than the one in which it is issued and is for a felony, or when for a misdemeanor and the defendant is not bailed according to the provisions of Sections 15-7-20 and 15-7-21, he must be brought before the judge or magistrate issuing the warrant or, if such judge or magistrate is unable to attend or his office is vacant, before some other judge or magistrate of the county in which such warrant is issued, and the warrant, with a proper return thereof, must be delivered to such judge or magistrate.



Section 15-10-13 - When arrest warrant endorsed by judge or magistrate; liability of judge or magistrate on endorsement.

Repealed by Act 2006-547, p. 1264, §2, effective July 1, 2006.



Section 15-10-14 - Detention and arrest of person suspected of larceny of goods held for sale.

(a) A peace officer, a merchant or a merchant's employee who has probable cause for believing that goods held for sale by the merchant have been unlawfully taken by a person and that he can recover them by taking the person into custody may, for the purpose of attempting to effect such recovery, take the person into custody and detain him in a reasonable manner for a reasonable length of time. Such taking into custody and detention by a peace officer, merchant or merchant's employee shall not render such police officer, merchant or merchant's employee criminally or civilly liable for false arrest, false imprisonment or unlawful detention.

(b) Any peace officer may arrest without warrant any person he has probable cause for believing has committed larceny in retail or wholesale establishments.

(c) A merchant or a merchant's employee who causes such arrest as provided for in subsection (a) of this section of a person for larceny of goods held for sale shall not be criminally or civilly liable for false arrest or false imprisonment where the merchant or merchant's employee has probable cause for believing that the person arrested committed larceny of goods held for sale.






Article 2 - Arrest After Indictment.

Section 15-10-30 - Arrest without process when defendant present.

After an indictment has been returned by the grand jury, the court may order any defendant who is present and who has not been arrested to be taken into custody without process. When the defendant has given bail prior to the return of an indictment against him for a capital offense, the court may, in its discretion, likewise order him into custody.






Article 3 - Issuance and Execution of Writ.

Section 15-10-40 - Issuance by clerk, district attorney or judge.

A writ of arrest must be issued by the clerk forthwith after the finding of the indictment against each defendant who is not in actual custody, who has not been bailed, whose undertaking of bail has been declared forfeited or when an order is made by the judge presiding when the indictment is returned by the grand jury commanding that writ of arrest issue; or it may be issued without order of court by the district attorney of the circuit or by any circuit judge. But if the defendant is in actual custody, he shall be held by virtue of the indictment and no writ of arrest need be issued, unless it is so ordered by the judge presiding when the indictment is found.



Section 15-10-41 - Form of writ - Felony.

When the indictment is for a felony, the writ of arrest may be substantially in the following form:

State of Alabama,

_____ County.

To any sheriff of the state:

An indictment having been found against A. B., at the ______ session, 20__, of the ______ court of _____ County, for the offense of ______ (describing the offense so as to show that it is a felony), you are, therefore, commanded forthwith to arrest the said defendant and commit him to jail; and that you return this writ according to law.



Section 15-10-42 - Form of writ - Misdemeanor.

When the indictment is for a misdemeanor, the writ of arrest may be in the same form as that set out in Section 15-10-41; except, that after the words "commit him to jail," there must be added the words, "unless he gives bail to answer such indictment."



Section 15-10-43 - Alias and pluries writs.

As many writs of arrest may be issued as necessary; and after any forfeiture is taken, another writ of arrest may be issued without an order.



Section 15-10-44 - Execution of writ by sheriff or deputy.

A writ of arrest may be executed by the sheriff of any county in the state or by his deputy. Such officers have the same powers and authority, in relation to arrest under a writ of arrest, as are by law conferred upon them in executing a warrant of arrest.



Section 15-10-45 - Execution of writs, attachments and other process in adjoining county.

All writs of arrest, attachments, subpoenas for witnesses or other process issued by a court while in session shall be executed by the sheriff or his deputy or any person specifically designated for that purpose in any county adjoining that where such court is in session.



Section 15-10-46 - Copy of arrest writ to be delivered to jailer.

When any defendant is committed to jail under a writ of arrest, the sheriff must retain or deliver to the jailer a copy of the writ, which copy is as good authority for the detention of the defendant as the original writ.



Section 15-10-47 - Return of writs by sheriff; duty of clerks to accept returns by mail; failure of sheriffs to comply with section.

(a) All writs of arrest, with the undertaking of bail when given, must be returned by the sheriff to the clerk of the court from which they were issued, with the proper return thereon endorsed.

(b) If the writ of arrest is executed, the return must be made within five days after service; but if executed out of the county in which the indictment was found, the return may be made by depositing the writ in the post office within five days after service in a sealed envelope, postage prepaid, directed to the clerk of the court at the courthouse of his county, with the title of the case and the character of the process endorsed on the envelope.

(c) When any writ of arrest is not executed, it must be returned by the sheriff to the clerk of the court from which it was issued; and when the return is made by the sheriff of any other county than that in which the indictment was found, it may be made by mail, as prescribed by subsection (b) of this section.

(d) The clerk of the court must take from the post office all packages addressed to him which are endorsed according to the provisions of subsection (b) of this section, and the expense of the same must be paid by the county.

(e) Any sheriff who fails to comply with the provisions of subsections (b) and (c) of this section may be compelled to make the return by attachment and also forfeits to the state, for the use of the county, $50.00, which may be recovered with costs against him and his sureties, or any of them, having three days' notice thereof by motion in the court in which the indictment was found. On the trial of such motion, the certificate of the postmaster is presumptive evidence of the deposit of the writ of arrest, the superscription and endorsement on the envelope.






Article 4 - Bench Warrants.

Section 15-10-60 - Definition; procedure.

A "bench warrant" is one issued by a judge for the arrest of one accused of a crime by a grand jury. Every officer is bound to issue it within his jurisdiction, and every person so arrested must be committed to jail until bail is tendered. Any judicial officer or the sheriff of the county where the accusation was found may receive the bail, fix the amount of the bond and approve the sureties, unless it is a case that is bailable only before some particular officer.






Article 5 - Arrest in Other Counties.

Section 15-10-70 - Duty of arresting officer and sheriff of other county.

When any person charged with the commission of any offense is arrested in any county other than that in which he is triable by an officer of the county in which he is arrested, such arresting officer shall immediately commit him to a jail or guardhouse nearest to the place of arrest, and the sheriff of such county shall at once notify the sheriff of the county in which such person is triable of the fact of such arrest and confinement.



Section 15-10-71 - Application for removal order; granting of order.

The sheriff of the county where such person is triable, upon receipt of such notification, shall apply to the district court of his county for a removal order. The district court to whom the application is presented shall grant the same upon a finding that a removal order is in the interest of justice.



Section 15-10-72 - Endorsement on removal order.

The arresting officer shall make the following endorsement on the back of the removal order: "This is to certify that I have this _____ day of _____ delivered to ______, sheriff of _____ County, or to his deputy, _____, the within named prisoner or prisoners, _____, sheriff of _____ County."



Section 15-10-73 - Application for guard in removal of prisoner; endorsement by court if application granted; guards for prisoners charged with misdemeanors.

Whenever a sheriff makes application for the employment of a guard in the removal of a prisoner from another county, such application must be in writing and briefly set forth the facts necessitating the employment of a guard, which shall be verified by oath and filed in the district court of the county to which such removal is made. The district court making the order of removal, if it grants the application for a guard, shall endorse thereon that it has investigated the facts and believes a guard to be necessary. No guard shall be obtained for the removal of a prisoner charged with a misdemeanor, except upon the order of the Governor or a circuit judge in cases when it is necessary to protect the prisoner from violence.



Section 15-10-74 - Arrest powers of peace officer in fresh pursuit.

(a) This section shall be known as the Alabama Fresh Pursuit Act.

(b) "Fresh pursuit" as used in this section does not necessarily mean instant pursuit but it does mean pursuit without unreasonable delay.

(c) The authority of any peace officer of this state whose arrest powers are otherwise limited to a political subdivision or subdivisions of this state, shall extend throughout the county and into any adjacent county when the officer is in fresh pursuit of a person or persons to be arrested for a misdemeanor. Such authority shall extend throughout the state when the officer is in fresh pursuit of a person or persons to be arrested for a felony. Following such pursuit, the arrest powers of the officer in a political subdivision or subdivisions other than his own shall be the same in all respects as the arrest powers the officer has in his own political subdivision.

(d) This section shall not be construed to restrict or limit in any way other statutory or common-law arrest powers that any peace officer of this state has when acting as an officer or as a private citizen.






Article 6 - Fingerprinting of Persons Taken Into Custody.

Section 15-10-90 - Sheriffs to fingerprint persons taken into custody; disposition of copies of fingerprints.

It shall be the duty of the sheriff of each county in this state who shall first take a person into custody to fingerprint such person and furnish a copy of such fingerprints, with the fingerprint card properly filled out, to the Director of the Federal Bureau of Investigation, Washington, D.C., and a copy to the Director, Department of Public Safety, State Bureau of Investigation, Montgomery, Alabama.



Section 15-10-91 - Central state assembling agency for receipt of fingerprint records designated; duties thereof.

The Department of Public Safety, State Bureau of Investigation, shall constitute the central assembling agency of the State of Alabama for receiving such fingerprint records. Said agency shall maintain such records and shall furnish to all law-enforcement agencies and officers of the State of Alabama any information to be derived therefrom on request in writing.



Section 15-10-92 - Furnishing of fingerprinting equipment generally.

The county commissions of the several counties in this state shall furnish to the sheriffs of the respective counties, at county expense, such equipment as may be required for the purpose of this article other than fingerprint cards and envelopes.



Section 15-10-93 - Furnishing of fingerprint cards and envelopes.

The State of Alabama, through the Department of Public Safety, shall provide the form of the fingerprint cards and furnish the several sheriffs with said uniform fingerprint cards and envelopes.









Chapter 11 - PRELIMINARY HEARINGS.

Section 15-11-1 - Right of person arrested for felony to hearing; failure of defendant to appear at hearing.

Every person charged with and arrested for a felony before his indictment shall have an absolute right to a preliminary hearing on said charge upon such person's demand within 30 days following said arrest; provided, that such person's failure or refusal to appear for such preliminary hearing or his absence from the state at the time of the setting for the preliminary hearing shall not delay or invalidate an indictment pursuant to said charge.



Section 15-11-2 - Jurisdiction of district court; prosecution not barred by finding of no probable cause.

The district court shall exercise exclusive jurisdiction to hold preliminary hearings in prosecutions for felonies.

A preliminary hearing determination by the district court finding no probable cause shall not be res judicata with respect to the issue of probable cause, and the state shall not be barred from proceeding further.



Section 15-11-3 - Adjournment; commitment of defendant to jail or bail.

When a defendant is brought before a district court under a warrant of arrest for preliminary examination, the court may adjourn the examination from time to time, as may be necessary, not exceeding 10 days at one time, without the consent of the defendant, and to the same or a different place in the county. In such case, if the defendant is charged with a capital offense, he must be committed to jail in the meantime; but if the offense is not capital, he may give bail in such sum as the court directs for his appearance for such further examination or, for the want thereof, must be committed. On the day to which the examination was adjourned, the defendant may be brought before the court by verbal order to the officer who had charge of him or by order in writing to a different person if the custody has been changed.



Section 15-11-4 - Default of defendant admitted to bail certified to circuit court; district court's certificate as presumptive evidence of default.

If the defendant does not appear before the district court at the time to which an examination is adjourned, the default on the undertaking of bail shall be certified by the district court to the circuit court, and the like proceedings must be had thereon as upon the breach of an undertaking in that court, the certificate being presumptive evidence of the default of the defendant.



Section 15-11-5 - Issuance of alias arrest warrant upon default.

On the failure of the defendant to appear on the day to which an examination is adjourned, another warrant of arrest may be issued, upon which the same proceedings may be had against the defendant as on the original warrant.



Section 15-11-6 - Examination of complainant and witnesses.

The court before whom any person is brought charged with a public offense must examine the complainant and the witnesses for the prosecution on oath, as soon as may be, in the presence of the defendant, and, after the testimony for the prosecution is heard, the witnesses for the defendant must be sworn and examined.



Section 15-11-7 - Appearance by counsel for defendant; separation of witnesses; control of hearing.

In a preliminary examination, the defendant may appear by counsel and, on application, the court may direct the witnesses for the prosecution or defense, or both, to be kept separate so that they cannot hear the evidence or converse with each other until examined. Such an examination is under the control of the court and should be so conducted as to elicit the facts of the case.



Section 15-11-8 - Duty of court to examine all witnesses.

In a preliminary examination, it shall be the duty of the court to examine all witnesses having any knowledge of any facts relevant to such investigation, whether such witnesses were summoned in behalf of the state or of the defendant.



Section 15-11-9 - When defendant to be discharged.

If upon the whole evidence in a preliminary examination it appears to the court that no offense has been committed or that there is no probable cause for charging the defendant therewith, the defendant must be discharged.



Section 15-11-10 - When defendant committed to bail or jail; form of commitment.

(a) If upon a preliminary examination it appears that an offense has been committed and that there is probable cause to believe that the defendant is guilty thereof, he must be discharged, if the offense is bailable, upon giving sufficient bail. If sufficient bail is not given or if the offense is not bailable, he must be committed to jail by an order in writing.

(b) The form of commitment may be in substance as follows:

On the examination of A. B., charged with the offense of murder (or other offense, as the case may be, describing it by name, or so that it may be clearly inferred), it appearing that such offense has been committed and that there is sufficient cause to believe that A. B. is guilty thereof, you are, therefore, commanded to receive him into your custody and to detain him until he is legally discharged.

Dated this ____ day of _____, 20__



Section 15-11-11 - Amount of bail to be endorsed on commitment; discharge of defendant.

Whenever a person is committed to jail for a bailable offense under the provisions of this chapter, the court must endorse on the commitment the amount of bail required and sign his name thereto. The sheriff of the county to which the defendant is committed may discharge him on giving sufficient bail in the amount so endorsed and must, in such case, return the undertaking to the court to which such person is bound to appear within five days thereafter.



Section 15-11-12 - Requiring witnesses to enter undertaking; form of undertaking.

(a) The court may require the witnesses for the prosecution to enter into an undertaking, in the sum of $100.00 each, to appear and testify at the court having cognizance of the offense and, if requested by the defendant, may require his witnesses to enter into such undertaking.

(b) The undertaking of the witnesses for the prosecution or defense may be in substance as follows:

charged with a public offense, do each agree to appear at the district court of _____ County, to give evidence against (or for, as the case may be) him and, failing to do so, to pay to the State of Alabama (or to the said G. H., if the undertaking is for the defendant's witnesses) $100.00.

(c) Whenever the court has good reason to believe that a witness for the prosecution will not appear to testify, it may order such witness to enter into an undertaking to appear and testify in a larger sum and with sufficient sureties, but such surety must not be required from any witness who does not reside in this state and within 50 miles of the place where the examination takes place.



Section 15-11-13 - Requiring sureties of married women and minors when witnesses for prosecution.

Married women and minors, when material witnesses for the prosecution, may also be required, in the discretion of the court, to procure sureties who will undertake for their appearance to testify.



Section 15-11-14 - Failure or refusal of witness to enter undertaking; discharge of witness upon entering into undertaking.

(a) Any witness required under this chapter to enter into an undertaking, with or without surety, may be committed to jail on failure or refusal to do so.

(b) In cases arising under subsection (a) of this section, the court must state in the commitment the amount of the undertaking and whether surety is required; and the witness must be discharged by the sheriff on entering into the undertaking as required.



Section 15-11-15 - Court to report when person held on indictment; report when no committals.

(a) When any person is held by a district court to answer an indictment for a public offense, it is the duty of such court to return to the district attorney immediately after the order holding or committing such person the affidavit and warrant of arrest, with a transcript of the docket, a list of the state's witnesses and all costs and all undertakings of bail by parties or witnesses in the case.

(b) When there has been no such committals since the last session of the circuit court, the district court shall make a report of that fact to the district attorney.






Chapter 12 - DEFENSE OF INDIGENTS.

Article 1 - General Provisions.

Section 15-12-1 - Definitions.

When used in this chapter, the following terms shall have the following meanings:

(1) APPOINTED COUNSEL. Any attorney licensed to practice law in the State of Alabama who is appointed by the court to represent an indigent defendant.

(2) CONTRACT COUNSEL. Any attorney licensed to practice law in the State of Alabama, or a firm, association, corporation, or partnership of lawyers so licensed, executing a contract for the provision of indigent defense services.

(3) DIRECTOR. The Director of the Office of Indigent Defense Services.

(4) INDIGENT DEFENDANT. Any person involved in a criminal or juvenile proceeding in the trial or appellate courts of the state for which proceeding representation by counsel is constitutionally required or is authorized or required by statute or court rule, including parents of children during the termination of parental rights hearings, who under oath or affirmation states that he or she is unable to pay for his or her representation, and who is found by the court to be financially unable to pay for his or her representation based on a written findings as further provided below that the person is indigent based on one of the following criteria:

a. A person that has an income level at or below 125 percent of the United States poverty level as defined by the most recently revised poverty income guidelines published by the United States Department of Health and Human Services, unless the court determines that the person is able to pay for the cost of an attorney to represent the person on the pending case.

b. A person that has an income level greater than 125 percent, but at or below 200 percent, of the most recently revised poverty income guidelines published by the United States Department of Health and Human Services and the court makes a written finding that not providing indigent defense services on the pending case would cause the person substantial hardship.

c. A person that has an income level greater than 200 percent of the most recently revised poverty income guidelines published by the United States Department of Health and Human Services and the person is charged with a felony, and the court makes a written finding that not providing indigent defense services would cause the person substantial hardship.

(5) INDIGENT DEFENSE SERVICES. Those legal services that are necessary for representation of an indigent defendant.

(6) INDIGENT DEFENSE SYSTEM. Any method or mixture of methods for providing legal representation to an indigent defendant, including use of appointed counsel, use of contract counsel, or use of public defenders.

(7) NONOVERHEAD EXPENSES. The reasonable expenses incurred during and directly related to an appointed counsel's legal representation of an indigent defendant including, but not limited to, mileage, postage, and reasonable costs of photocopying. Nonoverhead expenses do not include fees and expenses of all experts, investigators, and others rendering indigent defense services to be used by counsel for an indigent defendant; office overhead expenses, such as professional license fees; malpractice, casualty, health, general disability, and workers' compensation insurance; office salaries; ad valorem taxes; office supplies; office rent; depreciation of office equipment and furniture; continuing legal education expenses, including travel and lodging; utilities; bank fees and interest on loans; professional fees; and other overhead expenses or costs.

(8) OFFICE. The Office of Indigent Defense Services.

(9) PUBLIC DEFENDER. Any attorney licensed to practice law in the State of Alabama, other than contract counsel or appointed counsel, who receives a salary for representing an indigent defendant.

(10) TRIAL COURT. Any juvenile, district, or circuit court of the State of Alabama, not including municipal or probate courts of the State of Alabama.



Section 15-12-2 - Determination as to indigent defense systems to be used in circuit, district and municipal courts.

Repealed by Act 2011-678, p. 1862, §9, effective June 14, 2011.



Section 15-12-3 - Presiding circuit judges to administer indigent defense systems within circuits; adoption of rules for effectuation of systems by circuit courts.

Repealed by Act 2011-678, p. 1862, §9, effective June 14, 2011.



Section 15-12-4 - Voluntary indigent defense advisory boards.

(a) Creation. In each judicial circuit, a voluntary indigent defense advisory board shall be established.

(b) Composition; qualifications, appointment, term of office, and removal of members; vacancies. - The voluntary indigent defense advisory board shall be composed of five members who are residents of the judicial circuit in which they are appointed, including the presiding circuit judge as the chair, the president of the local circuit bar association and three other attorneys all selected by the bar commissioner or commissioners for that circuit. The membership of the voluntary indigent defense advisory board in each judicial circuit shall be inclusive and reflect the racial, gender, and economic diversity of the judicial circuit. In a multi-county circuit, the bar commissioner or commissioners shall select the president of a county bar association existing within the circuit to serve on the indigent defense advisory board. Each member shall serve for a term of one year from the date of appointment and members may be reappointed. Vacancies on the indigent defense advisory board shall be filled by the presiding judge.

(c) Compensation and expenses of members. Members of the voluntary indigent defense advisory board shall serve without compensation; except, that necessary travel expenses in connection with advisory board business shall be paid by the office in the same manner as for state employees generally.

(d) Meetings generally; quorum; chair. The voluntary indigent defense advisory board shall meet at least once quarterly and shall meet whenever so requested by the presiding circuit judge or by two members of the board. Three members shall constitute a quorum for conducting business.

(e) Powers and duties. The voluntary indigent defense advisory board shall perform the following duties and have the following powers:

(1) Analyze, study, and determine the method of indigent defense systems to be used in the circuit. The director may appeal the determination of the indigent defense advisory board to the Indigent Defense Review Panel. The Indigent Defense Review Panel shall make a decision in a timely manner, which decision shall be deemed final.

(2) Provide to the director any information reasonably requested regarding the indigent defense systems used or recommended for the circuit.

(3) At the request of the director, review and provide comment on any statements or bills rendered or submitted for the provision of indigent defense services in the circuit.



Section 15-12-5 - Determination of indigency and provision of defense services.

(a) Judicial role in determining indigency. The trial judge shall determine, in accordance with the policies and procedures established by the Office of Indigent Defense Services, if a person in his or her court is an indigent defendant, any time appropriate or necessary. Upon appeal from the trial court to the state appellate court, the trial judge who presided over the proceedings on appeal shall determine if the appellant is an indigent defendant in accordance with the policies and procedures established by the Office of Indigent Defense Services. If an indigency determination is necessary in any proceeding initiated originally in a state appellate court , the presiding judge or chief justice of the appellate court shall determine if the appellant or petitioner is an indigent defendant.

(b) Criteria for determining indigency. In determining indigency, the judge shall recognize ability to pay as a variable depending on the nature, extent and liquidity of assets, the disposable net income of the defendant, the nature of the offense, the effort and skill required to gather pertinent information and the length and complexity of the proceedings. The director may by rules provide for additional documentation of indigency, including, but not limited to, tax returns, asset statements, or other similar documentation as necessary.

(c) Investigation of indigency. In determining the fact of indigency a judge may require an investigation and report by a district attorney, public defender, sheriff, probation officer, or other officer of the court. Provided, further, that the trial judge shall, in all cases requiring a determination of indigency, require the accused to execute an affidavit of substantial hardship on a form approved by the director. The completed affidavit of substantial hardship and the subsequent order of the court either denying or granting indigent defense services to the indigent defendant shall become a part of the official court record in the case.

(d) Provision of defense services. The judge making a determination of indigency shall provide indigent defense services for the indigent defendant through an indigent defense system provided for the circuit; however, if no indigent defense system exists, then the judge may provide indigent defense services otherwise in accordance with Act 2011-678. To the extent possible, judges shall provide continuity in legal representation.



Section 15-12-6 - Compensation of appointed counsel.

Compensation of counsel appointed to represent indigent defendants shall be paid by the state in such amounts as otherwise provided by law. The procedure for approval and payment for such services shall be as provided by law or rule as may be promulgated by the director.






Article 2 - Appointed Counsel.

Section 15-12-20 - Matters to be ascertained by trial judges as to representation of defendants prior to arraignment.

In all criminal cases, including paternity cases, and civil and criminal nonsupport cases which may result in the jailing of the defendant, in any court of this state created by authority of the Constitution of Alabama of 1901, as amended, when a defendant is entitled to counsel as provided by law, the trial judge shall before arraignment ascertain from the accused, or otherwise:

(1) Whether or not the defendant has arranged to be represented by counsel;

(2) Whether or not the defendant desires the assistance of counsel; and

(3) Whether or not the defendant is able financially or otherwise to obtain the assistance of counsel in accordance with policies and procedures established by the Office of Indigent Defense Services.



Section 15-12-21 - Appointment and compensation of counsel - Trial court.

(a) If it appears to the trial court that an indigent defendant is entitled to counsel, that the indigent defendant does not expressly waive the right to assistance of counsel, and that the indigent defendant is not able financially or otherwise to obtain the assistance of counsel through another indigent defense system for the circuit, the court shall appoint counsel to represent and assist the defendant. It shall be the duty of the appointed counsel, as an officer of the court and as a member of the bar, to represent and assist the indigent defendant to the best of his or her ability.

(b) If it appears to the trial court in a delinquency case, need of supervision case, or other judicial proceeding in which a juvenile is a party, that the juvenile is entitled to counsel and that the juvenile is not able financially or otherwise to obtain the assistance of counsel or that appointed counsel is otherwise required by law, the court shall appoint counsel to represent and assist the juvenile or act in the capacity of guardian ad litem for the juvenile. It shall be the duty of the appointed counsel, as an officer of the court and as a member of the bar, to represent and assist the juvenile to the best of his or her ability.

(c) If it appears to the trial court that the parents, guardian, or custodian of a juvenile who is a party in a judicial proceeding, are entitled to counsel and the parties are unable to afford counsel, upon request, the court shall appoint counsel to represent and assist the parents, guardian, or custodian. It shall be the duty of the appointed counsel, as an officer of the court and as a member of the bar, to represent and assist the parties to the best of his or her ability.

(d) If the appropriate method for providing indigent defense services is by appointed counsel in a case described in subsections (a), (b), and (c), including cases tried de novo in circuit court on appeal from a juvenile proceeding, appointed counsel shall be entitled to receive for their services a fee to be approved by the trial court. The amount of the fee shall be based on the number of hours spent by the attorney in working on the case. The amount of the fee shall be based on the number of hours spent by the attorney in working on the case and shall be computed at the rate of seventy dollars ($70) per hour for time reasonably expended on the case. The total fees paid to any one attorney in any one case, from the time of appointment through the trial of the case, including motions for new trial, shall not exceed the following:

(1) In cases where the original charge is a capital offense or a charge which carries a possible sentence of life without parole, there shall be no limit on the total fee.

(2) Except for cases covered by subdivision (1), in cases where the original charge is a Class A felony, the total fee shall not exceed four thousand dollars ($4,000).

(3) In cases where the original charge is a Class B felony, the total fee shall not exceed three thousand dollars ($3,000).

(4) In cases where the original charge is a Class C or Class D felony, the total fee shall not exceed two thousand dollars ($2,000).

(5) In juvenile cases, the total fee shall not exceed two thousand five hundred dollars ($2,500).

(6) In all other cases, the total fee shall not exceed one thousand five hundred dollars ($1,500).

Counsel shall also be entitled to be reimbursed for any nonoverhead expenses reasonably incurred in the representation of his or her client, with any expense in excess of three hundred dollars ($300) subject to advance approval by the trial court as necessary for the indigent defense services and as a reasonable cost or expense. Reimbursable expenses shall not include overhead expenses. Fees and expenses of all experts, investigators, and others rendering indigent defense services to be used by counsel for an indigent defendant shall be approved in advance by the trial court as necessary for the indigent defense services and as a reasonable cost or expense. Retrials of any case shall be considered a new case for billing purposes. Upon review, the director may authorize interim payment of the attorney fees or expenses, or both.

(e) Within a reasonable time after the conclusion of the trial or ruling on a motion for a new trial or after an acquittal or other judgment disposing of the case, not to exceed 90 days, counsel shall submit a bill for services rendered to the office. The bill shall be accompanied by a certification by the trial court that counsel provided representation to the indigent defendant, that the matter has been concluded, and that to the best of his or her knowledge the bill is reasonable based on the defense provided. The trial court need not approve the items included on the bill or the amount of the bill, but may provide any information requested by the office or the indigent defense advisory board relating to the representation. The bill for compensation of appointed counsel shall be submitted to the office. After review and approval, the office shall recommend to the Comptroller that the bill be paid. The office may forward the bill to the indigent defense advisory board for review and comment prior to approval. The Comptroller shall remit payment in a timely manner not to exceed 90 days from submission. In the event that payment is not made within 90 days of submission, counsel shall be entitled to receive interest at a rate of six percent until such payment is issued.



Section 15-12-22 - Appointment and compensation of counsel - Appeals.

(a) In all criminal cases wherein an indigent defendant has an appeal which lies directly to an appellate court and the indigent defendant expresses his or her desire to appeal, the court shall cause to be entered upon its minutes a recital of notice of appeal.

(b) If it appears that the indigent defendant desires to appeal and is unable financially or otherwise to obtain the assistance of counsel on appeal and the indigent defendant expresses the desire for assistance of counsel, the trial court shall appoint counsel to represent and assist the indigent defendant on appeal, through the indigent defense system for such cases. The presiding judge of the court to which the appeal is taken shall have authority to appoint counsel through the indigent defense system for such cases in the event the trial court fails to appoint and in the event it becomes necessary to further provide for counsel. It shall be the duty of the counsel, as an officer of the court and as a member of the bar, to represent and assist the indigent defendant in the appeal.

(c) If appointed counsel is the appropriate method selected for an indigent defendant for the appeal from a decision in any trial court proceeding, he or she shall be entitled to receive for his or her services a fee to be approved by the office.

The amount of the fee shall be based on the number of hours spent by the counsel in working on the appeal.

(1) The amount of the fee shall be based on the number of hours spent by the attorney in working on the prosecution of the appeal and shall be computed at the rate of seventy dollars ($70) per hour for time reasonably expended in the prosecution of the appeal, and any subsequent petition for writ of certiorari.

(2) The total fees awarded to any one attorney in any appeal and any subsequent petition for writ of certiorari, shall not, however, exceed two thousand five hundred dollars ($2,500), and shall be in addition to any fees awarded on the trial court level. In those cases where the state takes a pretrial appeal, appointed counsel shall be entitled to bill separately for services on the pretrial and post-trial appeals, up to two thousand five hundred dollars ($2,500) for each appeal. In those cases where a petition for writ of certiorari is filed in the Alabama Supreme Court, counsel shall be entitled to bill separately for all services rendered after the Court of Criminal Appeals or the Court of Civil Appeals overrules the application for rehearing, or after the decision of the Court of Criminal Appeals or the Court of Civil Appeals in the case of a pretrial appeal, up to a separate limit of two thousand five hundred dollars ($2,500). Notwithstanding the foregoing provisions of this subdivision, the maximum amounts set forth above in this subdivision may be waived by the appropriate appellate court and the director for good cause shown. Counsel shall also be entitled to be reimbursed for any nonoverhead expenses reasonably incurred in the representation of his or her client, with any expense in excess of three hundred dollars ($300) subject to advance approval by the appellate court as necessary for the indigent defense services and as a reasonable cost or expense and shall be paid directly by the office upon submission from the attorney. Reimbursable expenses shall not include overhead expenses. Fees and expenses of all experts, investigators, and others rendering indigent defense services to be used by counsel for an indigent defendant shall be approved in advance by the appellate court as necessary for the indigent defense services and as a reasonable cost or expense. Upon review, the director may authorize interim payment of the attorney fees or expenses, or both.

(3) Within a reasonable time after the disposition of the appeal, not to exceed 90 days, counsel shall submit a bill for services rendered to the office for review and approval and, if approved, the office shall recommend the bill for payment by the Comptroller. The Comptroller shall remit payment in a timely manner.



Section 15-12-23 - Appointment and compensation of counsel - Post-conviction proceedings.

(a) In proceedings filed in the district or circuit court involving the life and liberty of those charged with or convicted of serious criminal offenses including proceedings for habeas corpus or other post-conviction remedies, the trial or presiding judge or chief justice of the court in which the proceedings may be commenced or pending may appoint counsel through an indigent defense system approved by the office to represent and assist indigent defendants if it appears to the court that the indigent defendant is unable financially or otherwise to obtain the assistance of counsel and desires the assistance of counsel and it further appears that counsel is necessary in the opinion of the judge to assert or protect the right of the indigent defendant.

(b) In proceedings filed in the district or circuit court involving the life and liberty of those persons charged or adjudicated for juvenile offenses including proceedings for habeas corpus or other post-conviction remedies, and in post-trial motions or appeals in the proceedings, the trial or presiding judge or chief justice of the court in which the proceedings may be commenced or pending may appoint counsel through the indigent defense system for such cases to represent and assist those persons so charged or adjudicated if it appears to the court that the person charged or adjudicated is unable financially or otherwise to obtain the assistance of counsel and it further appears that counsel is necessary in the opinion of the judge to assert or protect the rights of the person, or court appointed counsel is otherwise required by law or rule of court.

(c) It shall be the duty of the counsel as provided in subsections (a) and (b) as an officer of the court and a member of the bar to represent and assist the indigent defendant in the proceedings.

(d) Any appointed counsel shall be entitled to receive for his or her services a fee to be approved by the office. The amount of the fee shall be based on the number of hours spent by counsel in working on the proceedings. The fee shall be computed at the rate of seventy dollars ($70) per hour for time reasonably expended on the proceedings. The total fees to counsel for the proceedings shall not exceed one thousand five hundred dollars ($1,500). Notwithstanding the foregoing, the maximum amount may be waived by the director for good cause shown. Counsel shall also be entitled to be reimbursed for any nonoverhead expenses reasonably incurred in the representation of his or her client, with any expense in excess of three hundred dollars ($300) subject to advance approval by the court as necessary for the indigent defense services and as a reasonable cost or expense. Reimbursable expenses shall not include overhead expenses. Fees and expenses of all experts, investigators, and others rendering indigent defense services to be used by counsel for an indigent defendant shall be approved in advance by the court as necessary for the indigent defense services and as a reasonable cost or expense. Retrials of any case shall be considered a new case for billing purposes. Upon review, the director may authorize interim payment of the attorney fees or expenses, or both.

(e) Claim for the fee shall be submitted, approved, and paid in the same manner as provided in subdivision (3) of Section 15-12-22.



Section 15-12-24 - Calculation of rates.

Repealed by Act 2011-678, p. 1862, §9, effective June 14, 2011.



Section 15-12-24.1 - Withdrawals from fair trial tax fund to pay expenses.

Repealed by Act 2011-678, p. 1862, §9, effective June 14, 2011.



Section 15-12-25 - Reimbursement of fees of court appointed counsel by defendant; default.

(a)(1) A court may require a convicted defendant to pay the fees of court appointed counsel. Fees of court appointed counsel for the purposes of this section, shall mean any attorney's fees and expenses paid an appointed counsel, contract counsel, or public defender.

(2) The court shall not order a defendant to pay the fees of court appointed counsel unless the defendant is or will be able to pay them. In determining the amount and method of payment of these fees, the court shall take into account the financial resources of the defendant and the nature of the burden that payment of the fees will impose. A defendant who has been ordered to pay the fees of court appointed counsel and who is not in contumacious default in the payment thereof may at any time petition the court which sentenced him or her for remission of the payment of these fees or of any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the immediate family of the defendant, the court may remit all or part of the amount due in fees or modify the method of payment.

(b)(1) When a defendant is ordered to pay the fees of court appointed counsel, the court may grant permission for payment to be made in a specified period of time or in specified installments. If permission is not included in the order these fees shall be payable forthwith.

(2) When a defendant ordered to pay the fees of court appointed counsel is also placed on probation or imposition or execution of sentence is suspended the court may make payment of the fees a condition of probation or suspension of sentence.

(c)(1) When a defendant ordered to pay the fees of court appointed counsel defaults in the payment thereof or of any installment, the court on motion of the district attorney or upon its own motion may require the defendant to show cause why the default should not be treated as contempt of court, and may issue a show cause citation or a warrant of arrest for his or her appearance.

(2) Unless the defendant shows that the default was not attributable to an intentional refusal to obey the order of the court or to a failure on his or her part to make a good faith effort to make payment, the court may find that the default constitutes contempt and may order the defendant imprisoned as otherwise provided by law.

(3) If it appears to the satisfaction of the court that the default in a payment of the fees of court appointed counsel is not contempt, the court may enter an order allowing the defendant additional time for payment, or reducing the amount of each installment, or revoking these fees or the unpaid portion thereof in whole or in part.

(4) A default in the payment of the fees of court appointed counsel or any installment thereof may be collected by any means authorized by law for the enforcement of a judgment. The issuance of a writ of execution for the collection of these fees shall not discharge a defendant committed to imprisonment for contempt until the amount of these fees has actually been collected.

(d) Moneys collected for fees and expenses incurred by the state in furnishing representation to a convicted defendant shall be collected by the clerk of the court and shall be payable to the Fair Trial Tax Fund, in the same manner as provided in Section 12-19-251.



Section 15-12-26 - Contract counsel system - Selection and appointment of counsel..

(a) The director may recommend that a contract counsel system be used as the method to provide indigent defense services within a circuit or part thereof. The indigent defense advisory board shall be consulted and make a determination on the selection and appointment of contract counsel for the circuit. The director may appeal the determination of the indigent defense advisory board to the Indigent Defense Review Panel. The Indigent Defense Review Panel shall make a decision in a timely manner, which decision shall be deemed final.

(b) If an indigent defense advisory board chooses to explore a contract counsel system within a circuit or part thereof, the indigent defense advisory board shall follow the procedures of the director for requesting and accepting applications or proposals for such contracts and shall make a recommendation for contract counsel to the director. The indigent defense advisory board shall also provide the director with any other information reasonably requested by the director regarding such contract counsel.

(c) After a determination by the indigent defense advisory board, the director shall award the contracts to an attorney, firm, association, corporation, or partnership of lawyers.

(d) Each contract counsel chosen by the director shall be employed pursuant to a contract containing terms and conditions as deemed necessary between the attorney, firm, association, corporation, or partnership, as the case may be, and the office.



Section 15-12-27 - Contract counsel system - Procedures mandatory.

Any provision of this chapter to the contrary notwithstanding, each judicial circuit desiring a contract counsel system shall be required to follow those procedures established for the selection of contract counsel established by the director.



Section 15-12-28 - Contract counsel system - Records, reports, and attorney-client communications.

Each contract counsel shall keep the records and make the reports as required by the terms of the applicable contract; except, that attorney-client communications involving the contract counsel shall remain confidential.



Section 15-12-29 - Contract counsel system - Construction of sections.

Sections 15-12-26, 15-12-27, and 15-12-28 shall not be construed to preclude judges from appointing counsel for indigent defendants, or from assigning representation of an indigent defendant to other contract counsel where there is a conflict of interest involving the contract counsel, or if the contract counsel is unable to provide prompt and adequate representation, and the indigent defense systems chosen do not provide any other alternative. Sections 15-12-26, 15-12-27, and 15-12-28 shall not be construed to supersede any provision of the Alabama Rules of Criminal Procedure or any other provision of law relating to public defenders.






Article 3 - Public Defenders.

Section 15-12-40 - Establishment of public defender office; selection and appointment of attorneys.

The indigent defense advisory board may establish a public defender office as a method to provide indigent defense services within a circuit or any part thereof.

For each new term, and to fill any vacancy, the director may select and appoint a public defender for a circuit. The indigent defense advisory board shall be consulted and have the right to recommend the selection and appointment of a public defender for the circuit. Attorneys appointed hereunder as public defenders shall be licensed to practice law in Alabama at the time of the appointment or by the time he or she assumes office.



Section 15-12-41 - Term of office; removal; requirement of service.

(a) The public defender shall be appointed after June 14, 2011, for a fixed term not to exceed three years, subject to reappointment by the indigent defense advisory board, and may be removed from office for cause by the director.

(b) The director may require that the public defender serve full time or part time.



Section 15-12-42 - Powers and duties.

The public defender shall have the following powers and duties:

(1) Within his or her geographic jurisdiction, the public defender shall provide indigent defense services as defined in Section 15-12-1 to indigent defendants.

(2) The public defender, at the request and with the consent of a municipal governing body and the office, shall represent indigent defendants in a municipal court within his or her geographic jurisdiction. The municipality shall reimburse the office of the public defender for the costs associated with the services rendered.

(3) The public defender, with consent of the director, may represent an indigent defendant in a state appellate court.



Section 15-12-43 - Compensation and expenses.

(a) The public defender shall receive a salary set by the director. The salary shall not exceed the state salary paid to a district attorney and shall be paid in the same manner as employees of the state.

(b) All salary and expenses of a public defender shall be paid by the state out of the Fair Trial Tax Fund or other funds appropriated by the Legislature for such purposes; except, that in counties authorized to impose a court cost for defender services, the county shall fund defender services from the revenues from the court cost, and the state shall pay a reasonable share of the cost of maintaining such office, such reasonable share to be determined by the director.



Section 15-12-44 - Recordkeeping; confidentiality of attorney-client communications.

The public defender shall keep such records and make such reports on matters related to the operation of the office of the public defender as are required by the director. The attorney-client communications involving the defender or attorneys employed by him or her shall remain confidential.



Section 15-12-45 - Approval of expenditures, salaries, etc.; employment of assistants, investigators, etc.

(a) The director may approve expenditures for attorneys, investigators, other personnel and nonpersonnel expenses of the public defender. Authorized employees of the public defender offices shall be entitled to annual and sick leave, insurance, retirement, and other state employee benefits, including cost-of-living raises, authorized by the Legislature for state employees.

(b) The operating expenses and staff salaries and benefits for the offices of the public defender shall be approved in advance by the director as part of an annual budget for the subject public defender's office and, once the budget is approved, shall be paid by the state from funds appropriated annually from the Fair Trial Tax Fund or other funds appropriated by the Legislature for this purpose. The expenses shall include, but not be limited to, the salary, benefits, and expenses of all eligible employees and positions, training and education, travel, research, equipment, and supplies.

(c) Each public defender may employ assistant public defenders, investigators, and other staff, full time or part time, as authorized by the director. Assistants, investigators, and other staff shall be appointed by the public defender and serve at the pleasure of the public defender.



Section 15-12-46 - Applicability of article to establishment of appointed counsel or contract counsel systems, etc.

Nothing in this article shall be construed to exclude establishment of appointed counsel or contract counsel systems parallel to a public defender system or to preclude judges from appointing counsel for indigent defendants where there is a conflict of interest involving the public defender or if the public defender is unable to provide prompt and adequate representation, and the indigent defense systems chosen do not provide any other alternative.









Chapter 13 - BAIL.

Article 1 - General Provisions.

Section 15-13-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) ADMISSION TO BAIL. The order of a competent court or magistrate, when authorized by law to grant bail, that a defendant be discharged from actual custody on bail.

(2) TAKING OF BAIL. The acceptance by a competent court or magistrate, when authorized by law to grant bail, of sufficient bail for the appearance of the defendant according to the legal effect of his undertaking or for the payment to the state of a certain specified sum if he does not appear.



Section 15-13-2 - Allowance as matter of right prior to conviction.

In all cases other than those specified in subsection (a) of Section 15-13-3, a defendant is, before conviction, entitled to bail as a matter of right.



Section 15-13-3 - Persons charged with capital offense.

(a) A defendant cannot be admitted to bail when he is charged with an offense which may be punished by death if the court is of the opinion, on the evidence adduced, that he is guilty of the offense in the degree punishable capitally, nor when he is charged with a personal injury to another which is likely to produce death and which was committed under circumstances such as would, if death arises from such injury, constitute an offense which may be punished by death.

(b) In cases punishable capitally, the defendant is entitled to bail as a matter of right when the state, after the finding of the indictment, has continued the case twice, without his consent, for the testimony of absent witnesses.

In such case, if the indictment is dismissed, the defendant, on application for bail, is entitled to the benefit of any continuance had upon such indictment by the state for absent witnesses; and, if another indictment is not found at the same court at which the former is dismissed, the order of dismissal is to be taken as a continuance by the state for absent witnesses.



Section 15-13-4 - Prisoners entitled to opportunity to give bail; release of prisoner on own recognizance.

All judges or magistrates, when authorized by law to grant bail, shall take care that every prisoner in jail shall have an opportunity to give bail in cases in which a prisoner is entitled to bail. Any judge or magistrate, when authorized by law to grant bail, may approve any bond presented to him at any time, which in his judgment is reasonably good, and may, in his discretion, release on his own recognizance any prisoner charged with a misdemeanor.



Section 15-13-5 - Discharge of defendant by sheriff or deputy after indictment for misdemeanor.

(a) If the offense charged in an indictment is a misdemeanor, the defendant must be discharged by the sheriff, or his deputy, on giving sufficient bail; but the amount of bail must in no case be less than $50.00.

(b) If an indictment charges a misdemeanor and the defendant is committed to jail for want of bail, the sheriff may, at any time, discharge him on his giving bail in the amount required.



Section 15-13-6 - Fixing of bail for felony; discharge of defendant by sheriff upon posting of bail.

(a) When an indictment is filed in court charging the defendant with a bailable felony and the defendant fails to give bail in open court, the judge of the court must forthwith endorse on such indictment the amount of bail to be required of the defendant. When an application for bail is made to any judge, such judge may fix the amount of bail, and the sheriff has authority, and it is his duty, to discharge such defendant on his giving bail as required.

(b) This section shall not have the effect of preventing application for bail or for reduction of bail in any other manner provided by law.



Section 15-13-7 - Amount to be endorsed on writ of arrest.

When a writ of arrest is issued upon an indictment, the clerk issuing the writ must endorse thereon an order to the sheriff to take bail of the defendant in the amount fixed by the judge and endorsed by him on the indictment.



Section 15-13-8 - Limitation on number of applications; appeals to Court of Criminal Appeals; procedure upon order of Court of Criminal Appeals admitting defendant to bail.

(a) When an application for bail is made to any circuit judge and is refused, no subsequent application can be made, but the evidence in such case may be preserved for review on application to the Court of Criminal Appeals.

(b) When an order is made by the Court of Criminal Appeals admitting a defendant to bail, the order must fix the amount of bail required and direct the same to be taken by the court to whom the primary application was made or by the sheriff of the county in which the defendant is confined. When such bail is ordered to be taken by a judge, the sheriff having the custody of the defendant must carry him before such judge for that purpose.






Article 2 - Entry and Return.

Section 15-13-20 - Entry in minutes when taken in open court; form of entry.

When bail is taken in open court, it must be entered in the minutes, and may be as follows:



Section 15-13-21 - Form and requisites of bail not taken in open court.

When not taken in open court, the undertaking of bail must be in writing, signed by the defendant and at least two sufficient sureties and approved by the court or officer taking the same, and may be substantially in the following form:



Section 15-13-22 - Qualifications for bail; bond required for bondsmen; qualification when sufficiency of bail doubtful.

(a) Each person signing as surety an undertaking of bail must be:

(b) The court or magistrate in taking bail, in lieu of the foregoing, may allow a corporation, foreign or domestic, qualified to do a bonding business in this state and authorized to execute the undertaking of bail, to execute such bail.

(c) Every person engaged in the business of making bail bonds and charging therefor, except corporations qualified to do a bonding business in this state, shall be required, in addition to all other requirements of this section, to furnish a bond with corporate surety in the amount of $25,000.00 ($10,000.00 in Cullman County), to be approved by the probate judge of each county in which such person engages in such business, conditioned to guarantee the payment of all sums of money that may become due the state or any political subdivision thereof by virtue of any judgment absolute being rendered against such person on a forfeiture of bail.

(d) Only one such bond set forth in subsection (c) of this section shall be required in each county where such person does business, and the liability of the surety company executing a bond under this section shall not exceed the face amount of such surety bond; provided, however, that the bond may be cancelled as to any future liability at any time by the surety's giving 30 days' written notice of such cancellation to the probate judge of the county in which the bond is filed.

(e) When there is a reasonable doubt as to the sufficiency of the bail, they may be required by the court or magistrate to answer fully on oath as to their qualifications.



Section 15-13-23 - Lunatics and infants.

It is not necessary that lunatics or infants should themselves execute or acknowledge the undertaking of bail, but any other person may enter into an undertaking for their appearance.



Section 15-13-24 - Judicial and ministerial officers prohibited from becoming surety for bail or signing bonds, etc.

It shall not be lawful for any judicial or ministerial officer of this state to sign as surety an undertaking of bail for any prisoner or other person tried before him, to put in his charge under any criminal accusation or to sign any bond or other obligation for the release or appearance of such person, either before himself or any other officer or officers.



Section 15-13-25 - Return of undertakings to clerk of court.

All undertakings of bail must be returned by the court or officer by whom taken to the clerk of the court before which the defendant is bound to appear within the same time and in the same manner as is provided by Section 15-10-47 for the return of writs of arrest.



Section 15-13-26 - When new undertaking may be required.

The court before which any defendant is bound to appear may require him to enter into a new undertaking when it appears to the court that the original undertaking was insufficient when entered into or has since become insufficient from any cause whatever.






Article 3 - Cash Deposit.

Section 15-13-40 - When deposit authorized in lieu of bail.

At any time after an order admitting him to bail, a defendant, instead of giving bail, may deposit with the clerk of the court in which he is held to answer the sum mentioned in the order; and, upon delivering to the officer in whose custody he is a certificate of the deposit, he must be discharged from custody.



Section 15-13-41 - Deposit permitted after bail given and prior to forfeiture; exoneration of bail.

If a defendant has given bail, he may, at any time before the forfeiture of the undertaking, deposit the sum mentioned in the recognizance with the clerk of the court in which he is held to answer; and, upon the deposit's being made, the bail is exonerated.



Section 15-13-42 - Application in satisfaction of fine; refund of surplus.

When money has been deposited, if it remains on deposit at the time of a judgment for the payment of a fine, the clerk of the court receiving the deposit must, under the direction of the court, apply the money in satisfaction thereof and, after satisfying the fine and costs, must refund the surplus, if any, to the defendant.



Section 15-13-43 - Deposit of federal or state bonds in lieu of cash; sale of bonds.

In lieu of a deposit of money, a defendant may deposit negotiable bonds of the United States or of the State of Alabama of the face value of the cash deposit required. Such bonds shall be treated in the same manner as a deposit of money, except that the clerk shall, under order of the court, when occasion arises therefor, sell the said bonds and apply the proceeds of such sale in the manner that a deposit of cash may be required to be applied.






Article 4 - Effect of Undertaking and Discharge of Bail.

Section 15-13-60 - Extent undertaking binds parties thereto.

The undertaking of bail binds the parties thereto, jointly and severally, for the appearance of the defendant on the day fixed in the bond or undertaking from day to day of such session and from day to day of each session thereafter, until he is discharged by law and, if the trial is removed to another county, for the appearance of the defendant from day to day of each session of the court to which it is removed until discharged by law.



Section 15-13-61 - When bail not deemed discharged.

No bail undertaking shall be discharged by reason of the want of the qualifications required in this chapter, by reason of there not being the requisite number of bail, by reason of any agreement other than is expressed in the undertaking, by reason of the infancy, coverture, lunacy or any other incapacity of any of the other parties thereto, because the defendant has not joined in the same or because the undertaking of bail is taken and approved by the sheriff or his deputy, where the defendant is released from custody on approval of such undertaking of bail.



Section 15-13-62 - Exoneration of bail by surrender of defendant prior to conditional judgment; bail may arrest or authorize arrest of principal.

Bail may, at any time before a conditional judgment is entered against them, exonerate themselves by surrendering the defendant; and for that purpose, they may arrest the defendant on a certified copy of the undertaking at any place in the state, or may authorize another person to arrest him by an endorsement in writing on such copy.



Section 15-13-63 - Arrest of defendant by bail after conditional judgment.

After the entry of conditional judgment against any surety on an undertaking of bail, he may arrest the defendant as provided in Section 15-13-62, but such arrest and delivery of the defendant to the sheriff shall not exonerate the surety unless, in the judgment of the court, a good and sufficient excuse is given for the failure of the defendant to appear at the time the conditional judgment was entered.



Section 15-13-64 - Surrender of defendant to sheriff required to exonerate bail; when new bail allowed.

To exonerate the bail, the surrender of the defendant must be made to the sheriff of the county in which the court is held, to which the defendant is bound to appear or to which the trial has been removed; and, if the charge is for a misdemeanor, the sheriff may discharge him on his giving new bail; otherwise, he must keep him in jail until discharged by law.



Section 15-13-65 - Return of cash deposit upon surrender by defendant.

If money has been deposited instead of bail and at any time before the forfeiture thereof the defendant surrenders himself to the officer to whom the commitment was directed, the court must order a return of the deposit to the defendant upon producing the certificate of the officer showing the surrender.






Article 5 - Forfeiture.

Section 15-13-80 - Failure of defendant to appear; forfeiture of money deposited in lieu of bail.

(a) The essence of all undertakings of bail, whether upon a warrant, writ of arrest, suspension of judgment, appeal or in any other case, is the appearance of the defendant at court; and the undertaking is forfeited by the failure of the defendant to appear, although the offense, judgment or other matter is incorrectly described in such undertaking, the particular case or matter to which the undertaking is applicable being made to appear to the court.

(b) If, by reason of the neglect of the defendant to appear, money deposited instead of bail is forfeited and the forfeiture is not discharged or remitted, the clerk with whom it is deposited must, at the end of 30 days, unless the court has before that time discharged the forfeiture, pay over the money deposited to such officer, official or employee authorized by law to receive fines levied by such court. Thereupon the court shall, without any notice to the defendant, enter judgment absolute for the entire sum deposited, and thereupon such money shall become public money of the State General Fund.



Section 15-13-81 - Conditional judgment - Entry; notice to defendant; execution and return of notice; alias notices.

(a) When an undertaking of bail is forfeited by the failure of the defendant to appear as required, except when money is deposited instead of bail, a conditional judgment must be entered by the court in favor of the state against the parties to the undertaking for the sum thereon expressed, which judgment may be substantially as follows:

It appearing to the court that the said A. B. together with C. D. and E. F. agreed to pay the State of Alabama _____ dollars (the sum specified in the undertaking) unless the said A. B. appeared at the time and place mentioned and fixed in the bond or undertaking to answer in this case; and the said A. B. having failed to appear at the time and place mentioned in the bond or undertaking, it is therefore ordered that the State of Alabama recover of the said A. B., C. D. and E. F. on said undertaking the sum of _____ dollars (the sum specified in the undertaking) unless they appear at the next session of this court and show cause why this judgment should not be made absolute.

(b) Notice of the entry of a judgment set forth in subsection (a) of this section must be issued by the clerk to each defendant, which notice may be in the following form:

of said county, a judgment was entered against you, of which the following is a copy: (setting out the conditional judgment); and the said judgment will be made absolute against you on the _____ day of _____ of said court, during the session of said court, unless you then and there appear and show cause against the same.

(c) The notice required by subsection (b) of this section may be executed by the sheriff of any county in the state and must be returned by the officer executing it, with his proper return thereon endorsed, on or before the day and date fixed or specified in the notice.

(d) If the notice required by subsection (b) of this section is not served on any of the parties to the undertaking, such other notices as are necessary may from time to time be issued; but two returns of "not found" by the proper officer are equivalent to personal service.



Section 15-13-82 - Conditional judgment - When set aside or made absolute; when excuses for default heard.

(a) If the defendants appear and show sufficient cause for their default on bail, to be determined by the court, the conditional judgment must be set aside; but, if the excuse is not sufficient or if they fail to appear, such judgment must be made absolute for the entire sum expressed in the undertaking, or any portion thereof, according to the circumstances.

(b) Excuses for default on bail must be heard by the court on application at any time when not engaged in other business. When a conditional judgment is set aside, no cost must be imposed on the defendants; provided, however, that this section has no application where money is deposited instead of bail.






Article 6 - Alabama Bail Reform Act of 1993.

Division 1 - General Provisions.

Section 15-13-100 - Short title.

This article shall be known and may be cited as "The Alabama Bail Reform Act of 1993."



Section 15-13-101 - Definitions.

As used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise.

(1) APPEARANCE BOND. An appearance bond is an undertaking to pay the clerk of the circuit, district, or municipal court, for the use of the State of Alabama or the municipality, a specified sum of money upon the failure of a person released to comply with its conditions.

(2) JUDICIAL OFFICER. Any supreme court, appellate court, circuit court, district court, or municipal court judge or any magistrate of any court in this state.

(3) PROFESSIONAL BAIL COMPANY. A person, individual proprietor, partnership, corporation, or other entity, other than a professional surety company, that furnishes bail or becomes surety for a person on an appearance bond and does so for a valuable consideration.

(4) PROFESSIONAL BONDSMAN. An individual person or agent employed by a professional surety company or professional bail company to solicit and execute appearance bonds or actively seek bail bond business for or on behalf of a professional surety company or a professional bail company.

(5) PROFESSIONAL SURETY COMPANY. An insurance company, domestic or foreign corporation, or association engaged in the business of insurance, or a surety with a bail line of insurance to which has been issued a certificate of authority or certificate of compliance by the Alabama Department of Insurance to execute appearance bonds or bail bonds in criminal cases in the State of Alabama.



Section 15-13-102 - Definitions and purpose of bail.

As used in this article, "bail" is the release of a person who has been arrested and is being held in the custody of the State of Alabama or one of its subdivisions for the commission of a criminal offense. The primary purpose of bail is to procure the release of a person charged with an offense upon obtaining assurance, with or without security, of the defendant's future appearance in court.



Section 15-13-103 - Order and amount of bail.

Admission to bail is the order of a judicial officer of any court of the State of Alabama, or one of its subdivisions, that the defendant be discharged from actual custody on bail. Judicial officers of all courts in the State of Alabama shall see that every defendant arrested and in custody has an opportunity to give bail, in cases in which the defendant is entitled to bail and in cases pending before the court, and shall see that the amount of bail is established. The amount of bail shall be set in the amount that the judicial officer feels, in his or her discretion, is sufficient to guarantee the appearance of the defendant. Bail amounts shall not exceed the statutory limits otherwise set out in the laws of this state. The amounts of bail may be set by a judicial officer in a standard bail schedule as prescribed by the judge or pursuant to the bail schedule promulgated by Supreme Court rule.



Section 15-13-104 - Order of bail to be affixed to warrants.

Judicial officers shall see that the amount of bail is affixed to any warrants of arrests issued by the judicial officer at the time of their issuance for which the defendant is arrested and taken into custody. If arrested for a capital offense for which the defendant is not entitled to release on bail, the judicial officer shall take care to see that "no bail" is affixed on the warrant. Judicial officers may delegate the affixation to lawful employees of the court, but the amount shall be set by the judicial officer.



Section 15-13-105 - Order of bail in warrantless arrest cases.

In cases where a defendant is arrested without a warrant and taken into custody and there is no standard bail schedule prescribed by the presiding judge of the court of jurisdiction for the amounts of bail for such arrests without warrants, then the arresting officer shall, as soon as possible, contact a judicial officer for an order of bail. If the arresting officer is unable to contact the judicial officer having jurisdiction of the case, the arresting officer may contact any judicial officer having the authority to set bail in that judicial circuit to issue the order of bail. If no judicial officer has issued an order of bail within 24 hours of the arrest of defendant, then the bail shall be set by operation of law and the amount of bail shall be that amount prescribed as the minimum amount established by the bail schedule adopted by Supreme Court rule. Provided, however, in violation and misdemeanor cases the minimum amount of bail shall be $300 for each offense charged. The judicial officer may also fix the amount of bail on the indictment.



Section 15-13-106 - Illegal commitment.

Except in capital cases where there is no right to release on bail, no person or defendant shall be committed to any jail in the State of Alabama on a warrant unless there is an amount of bail affixed to the warrant. No person or defendant shall remain in jail anywhere in this state for more than 24 hours for any felony or misdemeanor case without an order of bail, unless bail is not authorized by law.



Section 15-13-107 - Who may or shall accept, take, and approve bail and under what circumstances.

(a) Judges of any court within the State of Alabama may accept, take, and approve bail within the jurisdiction of their respective courts.

(b) Circuit, district, and municipal court clerks, including magistrates, may accept, take, and approve bail within the jurisdiction of their respective courts.

(c) Only judicial officers and circuit, district, and municipal court clerks or a designee of the court may accept and approve appeal bonds and cash bonds. Provided, however, that any person designated by the court to receive cash bonds, shall be bonded to receive court moneys and have the written approval of their chief administrative officer. Clerks of the courts of Alabama may delegate to their employees the right to accept and approve appeal bonds and cash bonds.

(d) Sheriffs of the state and chiefs of police having custody of a defendant may accept, take, and approve property or professional surety bail. The authority may be delegated to their deputies and officers.

(e) The judicial officers and persons in subsections (a), (b), (c), and (d) shall accept and shall release the defendant when bail meets the requirements as set out in Division 10, applying to professional surety. The judicial officers and persons in subsection (c) shall accept, approve, and release the defendant when the bail meets the requirements as set out in Division 9, applying to cash bail. The judicial officers and persons in subsections (a), (b), (c), and (d) may accept, approve, and release the defendant when the officer or person, as designated, is of the opinion the bail meets the requirements as set out in Division 8 of this chapter, applying to property bail.



Section 15-13-108 - Bail as a matter of right.

In all cases of misdemeanors and felonies, unless otherwise specified, the defendant is, before conviction, entitled to bail as a matter of right. All sheriffs and police chiefs of this state shall ensure that one of their officers or themselves are available to approve and accept bail 24 hours each day, seven days a week, except during the hours the clerks of the courts provide personnel for bail acceptance and approval.



Section 15-13-109 - Bail in probation violation cases.

In cases where the defendant has been placed on, or granted, probation and is arrested on a probation violation warrant, it shall be discretionary with the court having jurisdiction as to whether bail is granted and in what amount.



Section 15-13-110 - Professional bondsmen - Right to interview.

Sheriffs, chiefs of police, jailers, or other law enforcement officers having custody of defendants who have bail set, shall, upon the request of the defendant or upon request of a professional bondsman, provide a place of privacy for the defendant to be interviewed by a professional bondsman.






Division 2 - Four Kinds of Bail and Their Definitions.

Section 15-13-111 - Kinds of bail.

For persons arrested and taken into custody, there shall be four kinds of bail used in this state. No other form of bail may be approved and accepted by any judicial officer, court clerk, magistrate, or any other person designated to accept and approve bail as stipulated in Division 1, Sections 15-13-100 to 15-13-110, inclusive. The four kinds of bail shall be judicial public bail, cash bail, property bail, and professional surety bail. Their definitions are as follows:

(1) CASH BAIL. Cash bail is when the defendant or some person on behalf of the defendant deposits cash in an amount equal to a part or the total sum of the bail as set by the judicial officer to the clerk of the court having jurisdiction over the case. Acceptance of cash bail shall conform to Division 9.

(2) JUDICIAL PUBLIC BAIL. Judicial public bail is the release of any defendant without any condition of an undertaking relating to, or a deposit of, security. Such bail shall be granted to persons subjected to custodial arrest only by a judicial officer having jurisdiction over the defendant and in accordance with the procedures established in Division 7 of this article.

(3) PROFESSIONAL SURETY BAIL. Professional surety bail is when a defendant is released on bail by having a professional surety or professional bail company execute a bond on behalf of the defendant and becoming surety on the bail. Such companies shall meet the qualification requirements of Division 10.

(4) PROPERTY BAIL. Property bail is when a defendant is released on bail by having at least one or more property owners that own property in the State of Alabama, execute or become bail or surety for the defendant. Such property owners shall qualify and meet requirements applying to property bail as set out in Division 8.






Division 3 - Bond Forms — Entry and Return.

Section 15-13-112 - Bond forms.

The Supreme Court of Alabama shall prescribe the different forms used for bail bonds and shall publish the forms in the Alabama Rules of Criminal Procedure. The Supreme Court may change the forms from time to time as the court deems necessary but the forms and their terms shall conform to the terms of this chapter or any other laws of the State of Alabama.






Division 4 - Effect of Undertaking and Discharge of Bail.

Section 15-13-113 - Effect of undertaking: To what extent binds parties thereto.

The undertaking of bail binds the parties thereto, jointly and severally, for the appearance of the defendant in court on the day fixed in the bond or undertaking, from day to day of such session, and from day to day of each session thereafter, until the defendant is discharged by law, and if the trial is removed to another county, for the appearance of the defendant from day to day of each session of the court to which the defendant is removed until discharged by law.



Section 15-13-114 - Obligation of sureties continues during trial.

The obligation of the sureties continues throughout every stage of trial, from the time the defendant is entered thereon until the rendition of the verdict by the jury or judge. The finding of the defendant guilty by a jury or judge discharges the sureties. The obligation of the sureties are also discharged when the judge takes any of the following actions:

(1) Sentences the defendant.

(2) Grants the prosecutor's motion to nol pros the case.

(3) Dismisses the case.

(4) Issuance of any order to the defendant to attend driving-under-the-influence school, mental health counseling, or any similar order of which the court would only have had the authority to do so, if there had been an adjudication of guilt or in cases where there has been an adjudication of guilt.

(5) Issuance of any order of restitution.

(6) Announcement or order of sentence prior to any probation determination.



Section 15-13-115 - Obligation of sureties in probation cases.

The obligation of sureties is continued beyond the finding of a guilty verdict by the judge or by a jury in cases where the maximum sentence, set out by law, does not exceed 10 years and where the court desires to continue the case for a probation hearing so long as the court has not announced the sentence to be imposed or sentenced the defendant in any form as set out by law. In such cases, the obligation of the sureties is continued until there has been a determination and order by the court of denying or granting probation. In cases where the maximum sentence as set out by law is less than 10 years, and the court has imposed a sentence, the sureties, may continue their obligation on such bail beyond the findings or rendering of the verdict but such an agreement shall be entered on the docket or case summary sheet and the surety shall execute their name or names by the entry.



Section 15-13-116 - Surrender of principal in open court.

When the defendant is before the court pertaining to the case(s), the sureties of such bail may surrender the defendant in court by notifying the judge that it is their desire to surrender the defendant. The judge shall then order the sheriff, or other officer who has the duty of taking defendants into custody after conviction, to take custody of the defendant. In such event, the surety is not required to produce a bondsman's warrant or certified copy of bond to the court.



Section 15-13-117 - Authorized arrest of defendant by surety and exoneration of bail prior to conditional forfeiture.

The sureties of bail may, at any time before a conditional forfeiture is entered against them, exonerate themselves by surrendering the defendant to the jail having the authority of keeping custody of prisoners of the court having jurisdiction of defendant's case. For that purpose, the surety may arrest the defendant on a bondsman's warrant at any place in the state, or may authorize another person to arrest the defendant by an endorsement in writing on the warrant. The bondsman's warrant shall be issued as required by this chapter and a certified copy of the undertaking shall be attached thereto.



Section 15-13-118 - Arrest of defendant by surety after conditional forfeiture.

After the entry of a conditional forfeiture against any surety on an undertaking of bail, the surety may arrest the defendant as provided in Section 15-13-117, but the arrest and delivery of the defendant to the authorized jail as stated in Section 15-13-117 shall not exonerate the surety unless, in the judgment of the court, a good and sufficient cause is given for the failure of the defendant to appear at the time the conditional judgement was entered.



Section 15-13-119 - Surrender of defendant to his or her original custodians necessary to exonerate bail; when new bail is allowed.

To exonerate the bail, the surrender of the defendant, other than that in Section 15-13-116, shall be made to the original custodian of the county or municipality in which the court is held and to which the defendant is bound to appear, or to which the trial has been removed. If there is no warrant of arrest pending for the defendant's arrest, then the original approving officer may discharge the defendant on his or her giving new bail in the same amount.



Section 15-13-120 - Substitution of bail.

After a defendant has been released on either one of the four different types of bail, as set out in Division 2, Section 15-13-111, and the defendant desires to substitute one form of bail for another, the defendant may do so by giving such bail to the clerk of the court having jurisdiction of the case. The clerk shall approve the bail being substituted so long as it conforms with this chapter.



Section 15-13-121 - Bail not discharged by irregularities or by want of qualifications.

No bail shall be discharged by reason of the want of qualifications required in this chapter, by reason of there not being the requisite number of bail, by reason of any agreement other than is expressed in the undertaking, by reason of the infancy, coverture, lunacy, or any other incapacity of any of the parties thereto, because the defendant has not joined in the same, or because the undertaking of bail is not taken and approved by the proper officer where the defendant is released from custody on approval of such undertaking of bail.



Section 15-13-122 - Bondsman's process - Detainer.

In instances in which the surety or sureties have in their possession a bondsman's process for the defendant and the surety wishes to place a detainer against the defendant with the officer having custody of the defendant, all law enforcement officers of the State of Alabama, or its subdivisions, who have custody of any defendant under bail within the terms of this chapter, shall accept the bondsman's process as a detainer and hold the defendant in custody until the case pending against the defendant in the jurisdiction having custody, has been discharged or until the defendant is authorized to be released from custody by other means set out by law. Upon discharge or release, the officer having custody shall notify the surety that the defendant is ready to be released and the surety shall arrest the defendant and return the defendant to the court of jurisdiction. After the officer has given the surety notice of the release, the surety shall appear before the officer to receive the defendant within 24 hours or the defendant shall be released and detainer cancelled.



Section 15-13-123 - Surety discharged - Failing to accept detainer.

In all cases where any law enforcement officer, as described in Section 15-13-122, who has custody of a defendant for which a surety presents to the officer a bondsman's process in order to place a detainer on the defendant, refuses to accept and place a detainer on the defendant or in detainer cases where the defendant is released and the surety is not notified or given the opportunity to arrest the defendant as set out in Section 15-13-122, the surety shall be exonerated of all liability on the bail by the court having jurisdiction over the bail.






Division 5 - Arrest by Principal's Sureties, Procedure of Arrest, Bondsman's Process.

Section 15-13-124 - Bondsman's process.

A bondsman's process is that document which is issued by the clerk of the court that has jurisdiction over the defendant and sureties for the arrest of the defendant.



Section 15-13-125 - When the clerk shall issue a bondsman's process.

The clerk of the court having jurisdiction over the defendant shall issue a bondsman's process to the sureties on such bail upon their request. The request may be made by any one of the sureties. Before the issuance of the process, the clerk shall determine if the case is still open and the defendant and the sureties have not been discharged by law.



Section 15-13-126 - Return of bondsman's process.

(a) All bondsman's processes, when executed by sureties or other lawful authorized persons, shall be returned by the sheriff, chief of police, or other authorized law enforcement officer to the clerk of the court from which they were issued once the defendant is returned to the custody of the court of jurisdiction with the proper return thereon endorsed.

(b) If the bondsman's process is executed, the return shall be made within five days after service.

(c) When any writ of arrest or other warrant issued by the clerk of the court, in the same case as a bondsman's process, to any law enforcement officer and the warrant has been executed and returned to the clerk of the court, the clerk shall notify the surety which obtained the bondsman's process, and if the bondsman's process has not been executed at the time of the notice, then the surety shall return the process to the clerk of the court within five days and the surety shall endorse thereon, "not executed"; or the surety after notice from the clerk, if the surety desires to be relieved of further obligation of bail, shall surrender the defendant by executing the bondsman's process and producing it to the jailor having custody of the defendant. The sheriff or chief of police shall return it to the clerk as specified in subsection (a).

(d) In any case where the clerk of the court has issued a bondsman's process to the surety and the case is disposed of by the court or by operation of law, the clerk of the court shall notify the surety to whom the process was issued and the surety shall return the process to the clerk of the court within five days and endorse thereon, "not executed."

(e) Any surety who fails to comply with subsections (c) and (d) within the prescribed time, may be compelled to make the return by attachment and forfeit to the state or municipality $50. The $50 shall be paid to the clerk within three days notice of the default from the clerk. If the penalty is not paid within three days, the clerk shall not issue any further bondsman's processes to the surety until it is paid.



Section 15-13-127 - Bondsman's processes have certified copy of undertaking attached.

The clerk shall see that all bondsman's processes have a certified copy of the undertaking attached to them. If there has been a conditional forfeiture taken by the court, then the clerk shall attach a copy of the conditional forfeiture to the warrant. There shall be no charge to the sureties for the issuance of a bondsman's process.



Section 15-13-128 - Form for bondsman's process.

The following shall be substantially the form to be used for a bondsman's process.

COUNTY OF ___________.

(or)

CITY OF ______________.

WHEREAS, the Sureties on the bail of the defendant _____, in case number _____, have expressed their desire to surrender the defendant to the custody of _____ of (City or County), Alabama, and such desire has been expressed to the clerk of the _____ Court of the City/County of _____, Alabama, and,

WHEREAS, the clerk has checked the records and case number _____ is still pending and the defendant nor his or her sureties have been discharged of their obligations, or the records of case number _____ reflect that the defendant has failed to appear on the obligation of bail as required and a warrant has been issued for the arrest of the defendant.

NOW, THEREFORE, this document is issued, as required by law, and the document gives the right to the Sureties (bondsmen) to arrest the defendant, _____ at any place in the State of Alabama, or the sureties may authorize another person to arrest the defendant by an endorsement in writing on this document or attached to this document and the surety or bondsman shall forthwith, after the arrest, take the defendant to the _____ jail of _____, custodian thereof.

SEAL:

Bondsman Return

On this _____ day of ___________, 20__, I ___________ agent for ___________ surrender the above named defendant to the ___________ jail of ___________.

Time: _____



Section 15-13-129 - Arrest of principal by out-of-state surety.

All bondsmen or sureties from out of the State of Alabama who come to this state to make an arrest shall be exempt from having a bondsman's process to arrest a person for which he or she is a surety on bail in another state; but he or she shall have a certified copy of the undertaking of bail for which he or she is surety. His or her right to arrest shall otherwise be in conformity with the common law.






Division 6 - Forfeiture - Proceedings Thereon.

Section 15-13-130 - Cash bail - Undertaking of bail: Basis of and when forfeited.

The basis of all undertakings of bail, whether upon a warrant, writ of arrest, suspension of judgment, writ of error, or in any other case, is to ensure the appearance of the defendant in court, and the undertaking is forfeited by the failure of the defendant to appear.

If, by reason of the neglect of the defendant to appear, money is deposited as cash bail and is forfeited and the forfeiture is not discharged or remitted, the clerk with whom it is deposited shall, at the end of 30 days, unless the court has before that time discharged the forfeiture, pay over the money deposited to the officer, official, or employee authorized by law to receive fines levied by the court. The court shall then, without any notice to defendant, render judgment absolute for the entire sum deposited and the money shall then become public money of the State General Fund or in bail forfeiture cases pending in the municipal courts the sums shall become public money of the municipality. The state shall remit one-half of the funds it receives to the county in which the defendant was charged. The funds shall be deposited into the general fund of the county and used for the maintenance and operation of the county jail.



Section 15-13-131 - Proceeding in forfeiture of bail - Not cash - Conditional forfeitures order.

(a) When a defendant fails to appear in court as required by the undertaking of bail and no sufficient excuse has been provided to the court prior to the hearing, the court shall order a conditional forfeiture and show cause order against the defendant and the sureties of the bail. The court shall notify defendant and sureties of the order as set out in this article. The defendant or sureties, or both, shall file a written response with the clerk of the court within 28 days of the date of service of the notice why the bond should not be forfeited. If a written response is filed within the time allowed and the court is of the opinion the written response is sufficient, the court shall set aside the conditional forfeiture. If the court is of the opinion the written response is not sufficient, the court shall set a hearing to determine whether the bond should be forfeited. The hearing shall not be set less than 90 days of the service of the conditional forfeiture order. If no written response has been filed after 28 days from the date of service of the notice, the court may enter an appropriate order or final judgment forfeiting all or part of the amount of the bond which shall be enforceable as any civil judgment. The court may take into consideration the circumstances provided to the court and continue any final forfeiture hearing to another day and time allowing the sureties more time to apprehend the defendant.

(b) When an undertaking of bail is forfeited by the failure of the defendant to appear as required, except when money is deposited as cash bail, a conditional judgment shall be rendered by the court in favor of the state or its subdivisions, for the use of the proper city, county, or state, against the parties to the undertaking for the sum thereon expressed, which judgment may be substantially as follows:

It being known to the court that A.B., together with (Sureties) _____ , agreed to pay the State of Alabama (or City of _____,) _____ dollars (the sum specified in the undertaking), unless A.B. appeared at the time and place mentioned and fixed in the bond or undertaking to answer in this case and A.B. having failed to appear at the time and place mentioned in the bond or undertaking, it is therefore ordered by the court that the State of Alabama (or City of _____,) for the use of _____ State (or City), recover of the defendant and sureties on the undertakings, the sum of _____ dollars (the sum specified in the undertaking), unless they file a written response and show cause why this judgment should not be made absolute within 28 days of the date of service of this conditional forfeiture order.

(c) The state shall remit one-half of the funds it receives under subsections (a) and (b) to the county in which the defendant was charged. The funds shall be deposited into the general fund of the county and used for the maintenance and operation of the county jail.



Section 15-13-132 - Conditional forfeiture notice to defendant and sureties.

A notice of the rendition of the judgment set forth in Section 15-13-131 shall be issued by the clerk of the court and served according to the terms as established in this article within 90 days of the court's conditional forfeiture order to the defendant and sureties. The notice may be in the following form:

You are hereby notified that your name appears as a surety on the bond in the above styled case. This case was called for trial on _______ (date) and the defendant was not present to answer. Therefore, a conditional forfeiture of _______ dollars was entered against you.

You shall file a written response within 28 days after you receive this notice and show cause to the court why this bond amount and the court cost incident to this forfeiture should not be made final.

If no action on your part is taken 28 days after the date you receive this notice, a final forfeiture may be entered against you by the court. The sheriff shall collect the amount of the bond and court cost from you or levy on your property to satisfy the forfeiture case. If you file a written response and the court is of the opinion your written response is not sufficient to set aside the conditional forfeiture, then the court shall set a final forfeiture hearing date and you will be notified at the address provided on the response.

This bond forfeiture is a court case against you separate from the defendant's criminal case. The court has also ordered that the defendant be re-arrested in the original case.



Section 15-13-133 - Provisions of sureties address for service.

It shall be the sole responsibility of any defendant or surety on bail to notify in writing the clerk of any court to which bail is returnable of the proper address for any service or notices and if the address is changed, then a new written notice is required by the defendant or sureties. Any address provided on the bond form executed by the defendant or sureties shall be the written notice to the clerk.



Section 15-13-134 - Service of forfeiture notice.

A conditional forfeiture notice may be served by any law enforcement officer, at the law enforcement office in the same manner as a summons in a civil action, except that service may not be by publication. At the law enforcement officer's discretion and expense, the notice may be served by certified mail, requiring a signed receipt or some equivalent thereof. In the event the notice is served by certified mail, return of the receipt properly signed shall be prima facie evidence of service. The notice required by this subsection must be returned by the person serving it, with his proper return endorsed thereon, within twenty-eight days of the date of issuance or within five days of service, whichever period of time is shorter.



Section 15-13-135 - Returns "not found" or certified mail returned.

If the notice is not served on any of the parties to the undertaking, such other notices as are necessary, may, from time to time be issued, but two returns of "not found" by the proper officer are equivalent to personal service, unless one of the parties shows evidence that such "not found" service was not diligently executed by the officer or the officer did not attempt to serve the proper party as prescribed by law. If service was by certified mail and is returned without a signature of acceptance, then the clerk shall reissue it to be served by an officer as specified in Section 15-13-134 and a return of the service "not found" by the proper officer is equivalent to personal service.



Section 15-13-136 - Failure to issue and serve conditional forfeiture in 90 days.

In forfeiture cases where the clerk of the court has failed to issue the conditional forfeiture notice as stipulated in Section 15-13-132 and where there has been no service as set out in Section 15-13-134 made within 90 days of the order of the court as set out in Section 15-13-131, and where the sureties have complied with Section 15-13-133, then the sureties shall be discharged from all liability of the bail and the conditional judgment shall be set aside against such sureties.



Section 15-13-137 - Conditional judgment set aside, reduced, or made absolute.

If the defendants appear and show sufficient cause for the default to be determined by the court, the conditional judgment shall be set aside. If the excuse is not sufficient, or if the defendant or sureties fail to appear at the final forfeiture hearing, the judgment shall be made absolute for the entire sum expressed in the undertaking, or any portion thereof according to the circumstances.



Section 15-13-138 - Conditions for which it shall be mandatory for the court to set aside forfeiture.

The court shall set aside the conditional forfeiture in its entirety for the following reasons or under the following circumstances:

(1) If the sureties can show that the defendant was hospitalized at the time he or she was to appear in court, or if the sureties can produce sufficient evidence that the defendant was not able to attend court for reason of illness, by producing a doctor's certificate or letter to that effect. The hospitalization may be in or out of the State of Alabama. For the sureties to take advantage of this provision, they shall put the court on notice that the situation exists either prior to the issuance of the conditional forfeiture order or within 28 days after legal service of the conditional forfeiture on the sureties. After receiving notice, the court may continue the case to a future date it deems proper and just for the defendant to appear. If at that time the defendant is still not able to attend court for the same reason, then it shall be the burden of the sureties to produce the evidence within the same prescribed time. This section shall not bar the court from the issuance of a bench warrant for the defendant in cases where the court feels that documents of proof do not reflect the truth, or where the court has reason to believe the defendant may appear and he or she is using such as an excuse to avoid appearance.

(2) If the sureties show that the defendant was confined in jail or in the custody of another jurisdiction in the State of Alabama or any other state, at the time of his or her original appearance or on the date of the issuance of the conditional forfeiture order, or if the surety shows that the defendant is still confined in any jail in the State of Alabama or any other state, or in the custody of another jurisdiction within the State of Alabama or any other state, or in the custody of another jurisdiction within the continental United States, including United States federal jurisdiction, the court shall set aside the conditional forfeiture and continue the case until a time after the end of that confinement. If the court later learns that the defendant is free from confinement before the confinement was supposed to end, then the court, with notice to the sureties, may reset the case and the burden shall be on the sureties to produce the defendant for the hearing or the court may issue another conditional forfeiture.

(3) If the sureties show the defendant is deceased.

(4) If the sureties show the defendant was serving on active duty in one of the military services of the United States.



Section 15-13-139 - Remission after final judgment of forfeiture.

In forfeiture cases where the sureties have paid the amount of the forfeiture into the court or in cases where the forfeiture has been made final or absolute and there is no further litigation pending on the forfeiture, and the surety locates the defendant and causes the return of the defendant to the custody of the court where the bond was forfeited, and if the defendant was substantially procured by actions of the surety, and the administration of justice has not been thwarted nor the successful prosecution of the defendant has been affected, then the court which ordered the forfeiture, shall have full power and jurisdiction in all proceedings conducted pursuant to this article and within a period of six months from the date of issuance of any final forfeiture judgment, to consider any costs to the state or its subdivisions which resulted as a cause of the default, if any, and upon giving consideration thereto, may, in the court's discretion, remit the whole of the penalty of the bail, or undertaking, or any portion thereof, which is in excess of any costs to the state or its subdivisions, and render a new final judgment against the sureties appearing upon the bail bond or undertaking. In forfeiture cases, if the judgment has been paid into the State or Municipal Treasury, the court may issue an order to the custodian of the treasury to make a refund to the sureties.



Section 15-13-140 - Reasons for default heard at any time, and allowed without costs.

Reasons for default shall be heard by the court on application, at any time when not engaged in other business. When a conditional judgment is set aside for sufficient cause, no cost shall be imposed on the sureties. This provision has no application where money is deposited instead of bail. Sureties may appear before the courts of this state or its subdivisions to answer any "show cause order," conditional or final forfeiture to give any reasons for default, to present any defense to the default, and for any other purpose of informing the courts about information relating to the appearance or non-appearance of the defendant on the bail of which they are surety. If the surety is a professional surety or professional bail company then any agent or representative of the professional surety or bail company may appear for the same purposes.



Section 15-13-141 - Revocation of authority to execute bail by clerk.

In all cases where a conditional forfeiture has been made final by any court of the state or any of its subdivisions and there has been no further action or request filed with the court, appeal taken, application to the State Pardons and Paroles Board, or any other litigation of which the court has knowledge has been filed by the surety with the court within 30 days of the entry or order of the final judgment and the same has not been paid to the clerk of the court, then the clerk shall refuse to accept and approve any bonds from the surety as being insufficient. The clerk shall notify all persons authorized to accept and approve bonds returnable to the court of the action and they shall no longer accept or approve surety on bonds until notified otherwise by the clerk. The clerk shall also notify the circuit clerk of the county who shall notify all other clerks of any courts in the county in writing and the clerks shall refuse to accept or approve any other bonds of the surety and shall notify the other authorized persons having the authority to approve and accept bail returnable to their courts of the action and they shall no longer accept or approve the surety on bail until otherwise notified by the clerk. Refusal by the clerks shall be in writing and shall be known as a "clerk's revocation of surety."






Division 7 - Qualification of Bail - Judicial Public Bail.

Section 15-13-142 - Judicial public bail - Authority of release person.

Only a judicial officer may release a person on judicial public bail. The judicial officer shall have jurisdiction over the case and defendant in order to release the defendant on judicial public bail. The judicial officer shall have a hearing for the person and determine if the person meets the requirements of this article.



Section 15-13-143 - Procedure for bail hearings.

A judicial public bail hearing may commence by a motion from any judicial officer having jurisdiction over the defendant or by the defendant's application as stipulated in Section 15-13-109.



Section 15-13-144 - Notice to prosecutor.

Prior to the hearing, the judicial officer shall have the clerk of the court give a minimum notice of 72 hours to the district attorney of the circuit of the jurisdiction, or to an assistant district attorney of the jurisdiction for that purpose, or the prosecuting officer of the municipal court in municipal court cases, that a person seeks to be released on judicial public bail and notice shall stipulate the time of the hearing. No person shall be released on judicial public bail unless notice is given. Upon receipt of the notice, the district attorney, or prosecutor, or his or her assistant shall be entitled to be heard at the hearing on the merits of the conditions of release, and the hearing shall be at a time, date, and place certain wherein all parties shall appear and proceedings shall be a matter of record. Nothing contained in this chapter shall be construed as granting or affording the defendant an absolute right to be released on judicial public bail, but release shall be in the discretion of the judicial officer and within the terms of this article.



Section 15-13-145 - Defendants who may be eligible.

Any person charged with a felony, misdemeanor, or violation shall be eligible for a judicial public bail, if:

(1) The person is not charged with robbery, capital murder, forcible sex crimes, escape, trafficking in drugs, or the sale of drugs.

(2) The person has not been convicted of a previous felony or committed a felony while being released on any form of bail.

(3) The person is not presently under a suspended sentence or on probation or parole for a previous conviction on a misdemeanor or a felony.

(4) There is no evidence, satisfactory to the judicial officer, that the person has violated a previous bail release, whether it be judicial public bail, property, cash, or professional surety bail.



Section 15-13-146 - Judicial public bail release.

Any person charged with an offense other than an offense exempted by Section 15-13-145, may be ordered released pending trial on judicial public bail upon the execution of an unsecured appearance bond in an amount specified by the judicial officer, unless the officer determines that a release will not reasonably assure the appearance of the person as required or the safety of any other persons or the community. If that determination is made, a judicial officer may either in lieu of, or in addition to, the above method of release, impose restrictions on the travel, association, or place of abode of the person during the period of release or any other conditions specified in Rule 7 of the Alabama Rules of Criminal Procedure on the actions of the defendant while on bail.



Section 15-13-147 - Determination of conditions of release.

In determining the restrictions and conditions of release that will assure the appearance of a person as required, and safety of any other person or the community, the judicial officer shall, on the basis of available information, take into account such matters as the nature and circumstances of the offense charged, the weight of the evidence against the person, family ties, employment, financial resources, character and mental condition, past conduct, length of residence in the community, record of convictions, and any record of appearance at court proceedings or failure to appear at court proceedings as well as any objection or recommendation of the district attorney or prosecutor.



Section 15-13-148 - Additional conditions.

A judicial officer ordering the release of a person on any condition may at any time amend the order to impose additional or different conditions of release.



Section 15-13-149 - Order of release.

A judicial officer authorizing the release of a person shall issue an appropriate order containing a statement of the conditions imposed, and shall advise the person that a warrant of arrest or other court order shall be issued against the person terminating the release and committing the person to jail upon any violation of the conditions of the release. The court shall provide a copy of the order to the defendant and shall serve a copy on the district attorney, or prosecuting officer of the court and the person's counsel of record, if any.



Section 15-13-150 - Cumulative punishment.

Nothing in this chapter shall interfere with or prevent the exercise of power to punish for contempt by the courts.



Section 15-13-151 - Evidence.

Information stated in, or offered in connection with, any order entered pursuant to this article need not conform to the rules pertaining to the admissibility of evidence in a court of law.






Division 8 - Property Bail, Qualifications, Value of Property, Property Owners as Surety.

Section 15-13-152 - Qualification for property bail.

The qualifications for property bail are that each surety be a resident of the state, and an owner of real property therein, and that any property pledged shall be worth, exclusive of all encumbrances and homestead exemptions presently against the property, the amount expressed in the appearance bond. Any proper approving officer, in approving property bail, may allow more than one person to justify severally as bail in amounts less than that expressed in the appearance bond, provided the whole be equivalent to the amount in the appearance bond. The worth shall not be determined by the assessed value of the property but shall be calculated, determined, and evaluated in the manner set forth in the affidavit described in part (A) of this section. If the property owner(s) claim a homestead exemption in the affidavit then they shall also execute the waiver of a homestead exemption form as provided in part (B) below. The affidavit shall be signed by the owners of the properties and the affidavit shall be the same as a lien against the property, and upon the rendition of a final forfeiture, the state or its subdivisions may proceed on the document for sale of the property to satisfy the judgment. The following shall be substantially the forms to be used for the affidavit and waiver mentioned above.

COUNTY OF ____________

Before me, the undersigned authority, personally appeared _____, who first by me being duly sworn, on oath, deposes and says:

That he or she possesses the qualifications and is sufficient to become a surety and that he or she is the owner of the following described property, and that he or she pledges said property as collateral for the above named defendant and his or her bail:

(2) The encumbrances on the above described property are as follows:

(example)

Property owners are qualified to make bail in an amount equal to the Total Unencumbered Value.

(3) That the total number of bails, executed for people other than my immediate family within the year, including this one is _____.

(4) That the above listed real property is not exempt from forced sale under the Constitution and laws of the State of Alabama.

(5) That the property is free of mortgages, liens, and encumbrances other than those listed above.

(6) That I am not an attorney, a judicial official, or a person authorized to take bail and that I own property in this state that has a fair market value equal to or greater than the amount of the appearance bond in this cause, exclusive of property exempt from execution and above and over all liabilities, including the amount of all other outstanding appearance bonds entered into by me.

SWORN TO AND SUBSCRIBED before me in _____, Alabama, on this the _____ day of _____, 19__.

..........................................

I, _____ , HAVE BEEN ADVISED THAT IF I HAVE PROVIDED ANY FALSE INFORMATION IN THE ABOVE AFFIDAVIT, I COULD BE CHARGED WITH A CRIME AND BE PUNISHED ACCORDING TO THE LAW.

In the _____ Court of _____County _____ State of Alabama _____ Municipality of _____

v. _________________________________

As (a surety) of the bond securing the presence of the above named defendant, in compliance with Article X, §210, Constitution of Alabama 1901, and §6-10-122, (I) (we) hereby waive by this separate instrument (my) (our) right(s) to claim (my) (our) homestead, exempt from execution or other process for collection of debt necessary for enforcement of the provisions of the bond.

Done this the _____day of _____ 19__.

I, _____, a Notary Public in and for the above named county of the State of Alabama, hereby certify that the surety and any spouse of the surety; whose name(s) is/are signed to the foregoing instrument, being informed of the instrument, has/have voluntarily executed and acknowledged the same before me this date.

Given under my hand this the _____ day of ______, 19__.



Section 15-13-153 - Value of property determined by approving authority.

Any person having the authority to approve and accept property bail shall determine the sufficiency of the bail. As to the value of the property being pledged, the person may take into consideration any property appraisals, including the appraised value by the tax assessor office of the county, or any other documents presented by the owner of the property reflecting a value. The person may request the property owner to produce any documents or other forms which in his or her opinion may aid in the determination of sufficiency. The person may rely solely on the information provided in the affidavit provided by the owner without any verification.



Section 15-13-154 - False information on property affidavit.

Any person or owner of property who willfully or intentionally provides false information on a property affidavit, as set out in Section 15-13-152, and the information was material in the determination by the person having the authority to approve the bail, and the person relied upon the information to make a determination of sufficiency of the bail and a defendant was released on the bail, then the person or owner of property shall be guilty of a Class A misdemeanor and if convicted be sentenced according to the law.



Section 15-13-155 - Property owners as surety - Limited.

A property owner shall not execute or become surety for more than four different persons in any one year, other than immediate family members, unless the property owner qualifies and meets the requirements set out in this article for professional surety or professional bail companies. A property owner who becomes surety on bail in accordance with this article may not charge a fee or receive anything of value as a consideration thereof.



Section 15-13-156 - Filing of lien in default cases - Release.

(a) Clerks of all courts of the state and its subdivisions may file the "lien and affidavit" form in the probate court of the county where the property is located immediately after a final forfeiture is ordered by any court of the State of Alabama or its subdivisions. The probate court shall file and record it in its real property recordings and there shall be no charge to the city or state assessed or collected.

(b) In all final forfeiture cases of property bail, where the judgment has been satisfied by the sureties or the court has set aside the final forfeiture and the sureties liability has been discharged by law, the clerk of the court shall see that any "lien and affidavit" form previously filed is so cancelled. The clerk may cancel it by issuing a cancellation of the lien. The cancellation shall be in writing and filed and recorded by the judge of probate of the county where the property is located. The probate court shall not charge a filing or recording fee to the city or state.

(c) The cancellation shall be sufficient if the following language is substantially used:

I, the clerk of the _____ court of _____ (city) _____ County of the State of Alabama hereby cancel the lien so filed on _____ (date) and declare the same to be satisfied by payment of the same or by operation of law.



Section 15-13-157 - Collection - Property bail forfeitures.

The clerks of all courts of the State of Alabama and its subdivisions shall make every effort to collect forfeitures. All clerks may issue executions, as ordered by the courts, to the sheriff of the county where the court is located for the sheriff to execute on properties belonging to the sureties. The issuance of executions shall be as prescribed by laws of this state.






Division 9 - Cash Bail.

Section 15-13-158 - Cash bail: Deposit with clerk.

At any time after an order admitting a defendant to bail, the defendant or another person may deposit with the clerk of the court in which the defendant is held to answer, or the court's designee, the sum mentioned in the order in cash. A receipt of the moneys issued by the clerk or the court's designee shall be provided to the person posting the cash bail. A release shall be issued for the defendant and the defendant shall be discharged from custody.






Division 10 - Qualification and Regulation.

Section 15-13-159 - Qualifications - Professional surety company.

No professional surety company shall execute or become surety on any appearance bond in this state, unless it has an order granting authorization to become professional surety on any bail. The order granting the authorization shall be reissued annually, prior to January 1 of each year, by the presiding circuit judge of the county in which the company desires to execute bail or appearance bonds. Prior to the judge's issuance of the original order and no later than December 1 of each year, thereafter, professional surety companies shall submit annually to the presiding circuit judge the following:

(1) An original or certified copy of a certificate of authority or certificate of compliance from the Department of Insurance reflecting that the company is qualified to write a bail line of insurance and that the company is in good standing with the department.

(2) An original qualifying power of attorney issued by the professional surety company, specifying any applicable limitations and the names of the agents that may execute and bind the company to a bail undertaking. The qualifying power of attorney shall not name any company, corporation, or other entity as an agent except a person as defined as a professional bondsman in Division 1, Section 15-13-100 of this chapter, and that person shall be an agent of the company licensed with the Department of Insurance.

(3) A copy of the license issued by the Department of Insurance of each agent who is named in or appointed by the qualifying power of attorney in subdivision (2) or a letter or other documentation from the department indicating that the appointed agents are temporarily licensed as agents of the professional surety company for those lines of insurance.

(4) An affidavit or certification in writing, under oath, executed by a licensed agent of the professional surety company who is the manager or an owner or president of a corporation, company, partnership, or other entity that represents the professional surety company, filed with the clerk of the circuit court of each county in which the professional surety company executes or becomes surety on appearance bonds, stating the following:

a. That all appearance bonds shall be executed in the name of the professional surety company as surety by the agents listed or appointed in the qualifying power of attorney presented to the court or any other qualifying powers of attorney filed with the circuit clerk of the county.

b. That all agents listed or appointed in the qualifying powers of attorney shall be licensed by the Department of Insurance, prior to their appointments.

c. That any agency, company, corporation, or other entity that represents the professional surety company in the county, has no owners or other persons having a direct or indirect financial interest in such agency, company, corporation, or other entity, that have been convicted of a felony or a crime involving moral turpitude. If any person having a direct or indirect financial interest in such agency, company, corporation, or other entity has been convicted of a felony or a crime involving moral turpitude, then the affidavit or certification shall certify that there has been such conviction, providing the name of the person convicted, and certify that the person convicted has been pardoned or has had a restoration of civil rights.

d. That the professional surety company has no knowledge of forfeitures that have been final for more than 30 days that have not been paid arising out of surety undertaking, and that the professional surety company has no petitions, motions, or other litigation matters pending.

e. That no agents of the professional surety company who have the authority to execute appearance bonds in its behalf or any person having a financial interest, direct or indirect, in the ownership or management of any agency, company, corporation, or other entity that represents the professional surety company in the execution of appearance bonds, is an attorney, a judicial official, a person authorized to accept an appearance bond, or an agent of an attorney, judicial official, or person authorized to accept an appearance bond.

f. The names and addresses of all persons, officers, employees, and agents of the agency, company, corporation, or other entity that represents the professional surety company becoming surety on appearance bonds who have a direct or indirect financial interest in the agency, company, corporation, or other entity representing the professional surety company and the nature and extent of each interest.

g. That those persons stated in this section have not, within a period of two years, violated any provisions of this chapter or any rules adopted by the Supreme Court of Alabama in accordance with this chapter.



Section 15-13-160 - Qualifications - Professional bail companies.

No professional bail company shall execute or become surety on any appearance bond in this state, unless it has an order granting authorization to become professional surety on any bail. The order granting authorization shall be reissued annually prior to January 1 of each year by the presiding circuit judge of the county in which the company desires to execute bail or appearance bonds. Prior to the judge's issuance of the original order and no later than December 1 of each year, thereafter, professional bail companies shall submit annually to the presiding circuit judge the following:

(1) An original corporate surety bond or escrow agreement, filed and approved by the presiding circuit judge of the county in which the professional bail company executes or becomes surety on appearance bonds, in the amount of $25,000, guaranteeing the payment of all sums of money that may become due by virtue of any judgment absolute that may be rendered against the professional bail company on a forfeiture entered by any court in the county. Corporate surety bonds shall be executed only by a surety company authorized to do business in the State of Alabama and qualified to write bonds by the Department of Insurance. The corporate surety bond shall provide that it may be cancelled as to any future liability by the corporate surety company or the professional bail company giving 30 days prior written notice of the cancellation to the clerk of the circuit court in which the bond or instrument was filed. A bank in the State of Alabama shall be a party to all escrow agreements, and those agreements shall provide that the agreement may be cancelled as to any future liability only by the professional bail company and bank giving 30 days prior written notice of the cancellation to the clerk of the circuit court in which the escrow agreement or instrument is filed. Once a professional bail company has filed an original continuous corporate surety bond or escrow agreement with the circuit clerk and it has been approved by the presiding circuit judge, then the professional bail company does not have to file any other original continuous corporate surety bond or escrow agreement upon annual recertification. The professional bail company shall submit an original certificate from the insurance company which executed the corporate surety bond reflecting that it is still in force or an original letter from the bank stating the escrow agreement is still effective and the moneys are still held in trust. When any professional bail company is annually recertifying, the circuit clerk shall send the original corporate surety bond or original escrow agreement with any cancellations received by the circuit clerk to the presiding circuit judge for review and approval.

(2) An original qualifying power of attorney, letter, or other document issued by the professional bail company specifying any applicable limitations and specifying the agents who are authorized to execute and bind the professional bail company to a bail undertaking or to appearance bonds. The qualifying power of attorney, letter, or other document may only name persons as agents.

(3) An original affidavit or certificate in writing, under oath, executed by an owner or officer of a professional bail company, to the clerk of the circuit court of the county in which the professional bail company shall execute or become surety on appearance bonds which contains the following:

a. That all appearance bonds shall be executed in the name of the professional bail company as surety by the agents listed or appointed in the qualifying power of attorney, letter, or other document presented to the court or any other person so named in any future qualifying powers of attorney, letters, or documents filed with the circuit clerk of the county.

b. That the professional bail company is qualified to do business in this state and its resident address.

c. That the professional bail company has sufficient financial net worth to satisfy its obligations as a surety.

d. That no person having a direct or indirect financial interest in the professional bail company has been convicted of a felony or a crime involving moral turpitude. Notwithstanding the foregoing, if any person having a direct or indirect financial interest in the bonding business has been convicted of a felony or a crime involving moral turpitude, then the person making the certification shall certify that there has been a conviction, provide the name of the person convicted, and certify that the person convicted has been pardoned or has had a restoration of civil rights.

e. That the professional bail company has no knowledge of any forfeiture that has been made final for more than 30 days that has not been paid arising out of surety undertakings and as to which the professional bail company has no petitions, motions, or other litigation matters pending.

f. That there are no persons, including employees, agents, or persons with a financial interest in the professional bail company, who, within a period of two years, violated this chapter, or any rules adopted by the Supreme Court governing the qualifications of professional surety or bail companies.

g. That no employee, agent, or any other person having a direct or indirect financial interest in the professional bail company is an attorney, a judicial official, a person authorized to accept an appearance bond, or an agent of an attorney, judicial official, or person authorized to accept an appearance bond.

h. The names and addresses of all officers, employees, and agents of the professional bail company who have a direct or indirect financial interest in the professional bail company and the nature and extent of each interest.



Section 15-13-161 - Filing original documents - Circuit clerk.

Professional surety and professional bail companies shall file all corporate surety bonds, escrow agreements and other original documents required pursuant to Division 10 with the circuit clerk of the county where the professional surety or bail company desires and intends to become surety on appearance bonds, and such bonds, escrow agreements, and other documents shall be approved by the presiding circuit judge as being sufficient. Any surety bonds, escrow agreements, and other documents pertaining or attached thereto shall be originals only. After the documents are approved, the circuit clerk shall take custody of the originals and file them for safekeeping. Such documents are public records.



Section 15-13-162 - Surety bond and escrow agreements - Forms.

All corporate surety bonds and escrow agreements shall contain essentially the language set out in forms provided and approved by the Alabama Supreme Court. Corporate surety bonds presented shall have an original qualifying power of attorney from the company attached thereto and a certificate of authority or certificate of compliance from the Department of Insurance reflecting that the corporate surety company is qualified to execute surety bonds in Alabama.



Section 15-13-163 - Revocation by circuit judges.

The presiding judge of the circuit court may, and on verified motion of the prosecutor shall, subpoena the representatives of the professional surety company or professional bail company or other persons for examination under oath concerning matters relating to any affidavit or certificate filed, outstanding forfeitures, and all relevant books, tax returns, and financial data. Authority to act as a professional surety company or a professional bail company may be revoked or withheld by the court for violation of this chapter, any rule promulgated by the Supreme Court of the State of Alabama, in accordance with this chapter, for failure to submit subpoenaed documents, for failure to answer truthfully all relevant questions asked by the court, or in the event the professional surety company or professional bail company has outstanding and unpaid final forfeitures anywhere, or in any court in the State of Alabama. As used herein, outstanding unpaid final forfeitures shall be those in which a final order of forfeiture has been entered by the court and 30 days have elapsed since the date of the final judgment; provided, however, that those companies have no petitions, appeals, or other matters of litigation pending of which the court has knowledge.






Division 11 - Miscellaneous.

Section 15-13-164 - Misrepresentation as surety.

Any person who becomes surety on any bail for a defendant in this state and receives something of value or charges a fee therefor, and who is not authorized as a professional surety or bail company under this chapter shall be guilty of a Class A misdemeanor and, upon conviction, shall be sentenced in accordance with the laws of this state for such an offense.









Article 7 - Bail for Persons Arrested for Certain Domestic Violence Offenses or Violation of Protection Order.

Section 15-13-190 - Procedures upon arrest; conditions of release or bail.

(a) A person arrested for an offense involving domestic violence as defined in Section 13A-6-139.1, who strikes, shoves, kicks, or otherwise touches a victim, as defined in Section 13A-6-139.1, or subjects him or her to physical contact, or is charged with a violation of a domestic violence protection order, may not be admitted to bail until after an appearance before a judge or magistrate within 24 hours of the arrest, and if the person is not taken before a judge or magistrate within 24 hours of the arrest, he or she shall be released on bail. Prior to the release of the person, the judge or magistrate shall review the facts of the arrest to determine whether the person is a threat to the alleged victim, is a threat to public safety, and is reasonably likely to appear in court.

(b) The judge or magistrate shall make findings on the record concerning those determinations and may impose conditions of release or bail on the person to protect the alleged victim of domestic violence or the person protected by a protection order, and to ensure the appearance of the person at a subsequent court proceeding. The conditions may include, but need not be limited to, enjoining the person from threatening to commit or committing acts of domestic violence against the alleged victim; restraining and enjoining the defendant from contacting the victim, as described in Section 30-5-7; prohibiting the person from possessing a firearm or other weapon specified by the court, except when such weapon is necessary for employment as a peace officer or military personnel; and issuing any other order or modification of orders above required to protect the safety of the alleged victim or to ensure the appearance of the person in court.

(c) If conditions of release are imposed, the judge or magistrate shall issue a written order for conditional release, immediately distribute a copy of the order to the law enforcement agency having custody of the arrested or charged person, place information pertaining to the order in the domestic violence protection order registry, and provide the law enforcement agency with any available information concerning the location of the alleged victim in a manner that protects the safety of the victim. Law enforcement shall provide a copy of the written order to the victim within 24 hours of receipt, provided that the victim provides law enforcement with current and accurate contact information, in accordance with the process outlined in Section 30-5-8.

(d) In cases in which the defendant has been placed on conditional release or bail pursuant to this section or is in violation of probation from an another case and is arrested on a probation violation warrant, a violation of written condition of release pursuant to this section, or a violation of a prior protection order, the court shall consider revocation of probation, conditional release, or bail. Should the court order continue probation, conditional release, or bail, the court shall order additional conditions imposed on the defendant to provide protection to the victim of domestic violence or the person protected by a protection order. Additional conditions shall be included in a written order.

(e) A person who willfully violates a condition of pretrial release provided in this section, when the original arrest was for an act of domestic violence as defined in Section 13A-6-139.1, shall be subject to the penalties provided in Section 13A-6-142, and shall receive an enhanced penalty and additional sentence of imprisonment in accordance with Section 13A-6-142.









Chapter 14 - TRIAL ARRANGEMENTS.

Article 1 - General Provisions.

Section 15-14-1 - Duty of circuit clerk to set cases for trial.

It is the duty of the clerk of the circuit court to set for trial all criminal cases in his court, except capital cases and cases of parties in custody, for particular days, and no case so set shall be called for trial before such day.



Section 15-14-2 - Defendant not to be tried until case on docket one day.

No person shall be tried on an indictment presented by the grand jury until at least one entire day after the case has been placed upon the trial docket of the court, except with the consent of the defendant. This section shall not apply to cases where an indictment has been quashed or demurrer sustained thereto and a new indictment for identical offense is returned on the same day.



Section 15-14-3 - Fixing of time for trial of capital cases.

The court may, on any day of the session, fix the time for the trial of any capital case or cases for any subsequent day of the session.



Section 15-14-4 - Court may allow omission in testimony to be supplied before argument concluded.

The court may, at its discretion, at any time before the conclusion of the argument, when it appears to be necessary to the due administration of justice, allow a party to supply an omission in the testimony on such terms and under such limitations as the court may prescribe.






Article 2 - Joint or Several Trials.

Section 15-14-20 - Election by jointly indicted defendants.

When two or more defendants are jointly indicted, they may be tried either jointly or separately, as either may elect.






Article 3 - Trial With or Without Jury.

Section 15-14-30 - Demand for jury in misdemeanor cases in circuit court.

In all misdemeanor cases in the circuit court, the issues and questions of fact shall be tried by the judge of the court without the intervention of a jury except in cases where a trial by jury is demanded in writing by the defendant. Such written demand shall be filed in the case with the clerk of the court on or before the first sounding of the case if the case is sounded within 30 days after the defendant has been arrested or taken into custody after the finding of the indictment or, within 30 days after the defendant has appealed if the case is brought to the circuit court by appeal; and, if such case is not sounded within 30 days after the defendant has appealed, been arrested or been taken into custody after the finding of the indictment, then such written demand must be filed with the clerk within 30 days after the defendant has appealed, or been arrested or taken into custody after the finding of the indictment. A failure to demand in writing a trial by jury as provided in this section shall be held and deemed to be a waiver by the defendant of a trial by jury.






Article 4 - Crime Victims' Court Attendance.

Section 15-14-50 - Short title.

This article shall be known as and may be cited as "The Alabama Crime Victims' Court Attendance Act."



Section 15-14-51 - Legislative findings; purpose of article.

(a) The Legislature hereby finds and determines that it is essential to the fair and impartial administration of justice that a victim of a criminal offense be afforded a reasonable opportunity to attend any trial or hearing or any portion thereof conducted by any court which in any way pertains to such offense.

(b) Further, the Legislature hereby finds and determines that it is essential to the fair and impartial administration of justice that a victim of a criminal offense not be excluded from any hearing or trial or any portion thereof conducted by any court which in any way pertains to such offense, merely because the victim has been or may be subpoenaed to testify at such hearing or trial or because of any arbitrary or invidious reason.

(c) The provisions of this article are to be construed so as to accomplish these purposes and to promote the same which are hereby declared to be the public policy of this state.



Section 15-14-52 - Definitions.

Unless the context clearly requires otherwise or unless different meanings are expressly specified in subsequent provisions of this article, wherever used in this article, the following terms, whether used in the singular or plural shall be given the following respective interpretations:

(1) PERSON. A human being, a public or private corporation, an unincorporated association, a partnership, or other entity established by law, and/or a government or a governmental instrumentality, including, but not limited to, the State of Alabama or any political subdivision thereof.

(2) CRIMINAL OFFENSE. Conduct which is alleged in any summons, complaint, warrant of arrest, information, presentment, or indictment and for which a sentence to a term of imprisonment, or the death penalty, or to a fine is provided by any law of this state or by any law, local law, or ordinance of a political subdivision of this state.

(3) VICTIM. A person who is a victim of the defendant's criminal offense.



Section 15-14-53 - Right of victim to be present in courtroom.

The victim of a criminal offense shall be entitled to be present in any court exercising any jurisdiction over such offense and therein to be seated at the counsel table of any prosecutor prosecuting such offense or other attorney representing the government or other persons in whose name such prosecution is brought.



Section 15-14-54 - Victim may not be excluded from courtroom; removal generally.

A victim of a criminal offense shall not be excluded from court or counsel table during the trial or hearing or any portion thereof conducted by any court which in any way pertains to such offense, provided, however, a judge may remove a victim from the trial or hearing or any portion thereof for the same causes and in same manner as the rules of court or law provides for the exclusion or removal of the defendant.



Section 15-14-55 - Exemption from rule requiring exclusion of witnesses from court.

A victim of a criminal offense shall be exempt from the operation of rule of court, regulation, or statute or other law requiring the separation or exclusion of witnesses from court in criminal trials or hearings.



Section 15-14-56 - Designation of representative when victim unable to attend.

(a) Whenever a victim is unable to attend such trial or hearing or any portion thereof by reason of death; disability; hardship; incapacity; physical, mental, or emotional condition; age; or other inability, the victim, the victim's guardian or the victim's family may select a representative who shall be entitled to exercise any right granted to the victim, pursuant to the provisions of this article.

(b) Provided, however, in the event of a dispute, the court in its discretion may designate such representative.



Section 15-14-57 - Effect of nonattendance of representative.

The failure of a victim or a person designated to represent the victim to exercise any right granted by the provisions of this article shall not be cause or ground for an appeal of a conviction by a defendant or for any court to set aside, reverse or remand a criminal conviction.









Chapter 15 - PLEADING.

Article 1 - General Provisions.

Section 15-15-1 - Entry of not guilty plea for defendant upon refusal to plead.

If a defendant, when arraigned, refuses or neglects to plead or stands mute, the court must cause the plea of not guilty to be entered for him.



Section 15-15-2 - Judgment may be pleaded without averring jurisdictional facts.

In pleading a judgment or other judicial proceeding or determination of any court or officer, such judgment, proceeding or determination may be alleged to have been duly made or rendered without stating the facts conferring jurisdiction; but the facts necessary to show jurisdiction must be proved on the trial.



Section 15-15-3 - How plea determined.

In criminal proceedings, a plea is to be determined according to its substance and not by its commencement or conclusion.



Section 15-15-4 - Forms of pleas, replications, rejoinders and demurrers.

The following forms of pleas, replications, rejoinders and demurrers are sufficient in all cases in which they are applicable, but they are not exclusive, and any other form sufficient at common law, under the statutes or any analogous or kindred pleadings, where no form is provided in this Code, may be used:

(1) CAPTION. - The following caption may be used as a part of each of the following forms:

(2) GENERAL FORM OF PLEA. - Comes the defendant (in his own proper person, or by attorney) and for plea says: The state ought not further to prosecute this indictment against him because _____ (stating matter constituting the plea). And this the defendant is ready to verify and prays judgment that he be discharged (or it may conclude, "and of this he puts himself upon the country," whenever appropriate).

(3) PLEA TO JURISDICTION. - Comes the defendant (in his own proper person, or by attorney) and for plea to the indictment says: This court has no jurisdiction (or should not take further cognizance) of this offense contained in the indictment because _____ (here state matter in substance of the plea). All of which the defendant is ready to verify and prays judgment that this court should take no further jurisdiction or cognizance of the indictment aforesaid and that he be discharged.

(4) PLEA OF MISNOMER. - Comes the defendant (in his own proper person, or by attorney) and for plea of misnomer says: His true name is A. B., and not C. D. as alleged in the indictment and that he has never been known or called by the name of C. D., which he is ready to verify, and prays judgment that the indictment be quashed.

(5) PLEA OF AUTREFOIS CONVICT. - Comes the defendant (in his own proper person, or by attorney) and for plea says: The state ought not to further prosecute this indictment against him because at _____ session of _____ court of _____ cCunty an indictment was found and presented against him charging _____ (here set out indictment or, if prosecution begun by affidavit or complaint, it may be so alleged, setting forth such affidavit or complaint, or if exact copy cannot be set out, the substance of, or as near as may be); that at _____ session of said court, on, to-wit: the _____ said offense, and was duly convicted by said court of said offense charged, which this defendant alleges was based upon and is of the same matters and transactions as is alleged in this indictment or prosecution, of which he is now charged. All of which the defendant is ready to verify and prays judgment that he should be discharged as to the present indictment.

(6) PLEA OF AUTREFOIS ACQUIT. - Comes the defendant (in his own proper person, or by attorney) and for plea says: He ought not to be required to answer this indictment and that the state ought not to prosecute the same against him because at the _____ session of _____ court of _____ County on to-wit: the _____ day of _____, he was charged and put upon trial under an indictment (complaint or affidavit) charging _____ (here set out the indictment, complaint or affidavit, or other charge; or if that cannot be done, state the substance thereof as near as may be) and that, after trial, hearing, and consideration as to said offense, the defendant was acquitted and discharged. And the defendant says that he is now charged in this indictment of this offense, which is based upon the same matter and transactions as that for which he was tried and acquitted as aforesaid in the first indictment (complaint or affidavit). All of which the defendant is ready to verify and prays that he be discharged in the present indictment.

(7) PLEA OF FORMER JEOPARDY. - Comes the defendant (in his own proper person, or by attorney) and for plea says: He has once been in jeopardy for the offense of which he is now charged in this indictment and that, at the_____ session of _____ court, to-wit: On the _____ day of _____, the defendant was in due form arraigned and pleaded not guilty to the said offense charged, which was in substance as follows: _____ (here set out the indictment, complaint or affidavit charging the offense or the substance thereof) and that the defendant was thus put upon trial for such offense and, after he had pleaded to the same and was thus in jeopardy, that _____ (here set out the matters and facts constituting the irregularity that would bar a subsequent prosecution for the same offense). All of which the defendant is ready to verify, and he prays judgment of this court that he be discharged from the premises in the present indictment specified.

(8) GENERAL FORM OF REPLICATION. - Comes the district attorney, and for replication to the defendant's plea says: that the state ought not to be precluded from prosecuting the said indictment against the defendant on account of any fact stated in said plea, because he says:______ (here set out the matter which constitutes the replication to the plea). All of which the district attorney is ready to verify, and he prays judgment that the defendant be convicted of the premises in said indictment alleged.

(9) REPLICATION TO PLEA OF JURISDICTION. - Comes the district attorney and for replication to the defendant's plea to the jurisdiction of this court says: Notwithstanding any facts or matters alleged by the defendant in his said plea, this court ought not to be excluded from taking further cognizance of this indictment because _____ (here set out the matter constituting the replication to said plea). All of which the district attorney is ready to verify, and he prays that the defendant may answer said indictment.

(10) PLEAS OF GUILTY AND NOT GUILTY. - The pleas of guilty and not guilty may be made either orally or in writing.






Article 2 - Guilty Pleas.

Section 15-15-20.1 - Non-capital felony offense.

(a) In any criminal proceeding for a non-capital felony offense commenced by complaint, the defendant may give written notice three days after his or her arrest to a judge of the district or circuit court of the county having jurisdiction of the offense charged that the defendant desires to plead guilty as charged or as a youthful offender upon the granting of youthful offender status.

(b) Upon receipt of the written notice from the defendant stating his or her desire to plead guilty, the court shall direct the district attorney to prefer and file an information against the defendant. The information shall be made under oath of the district attorney or a witness, and shall accuse the defendant with the same specificity as required in an indictment of the offense or offenses for which the defendant is charged. This section shall not be construed to preclude the district attorney from amending or dismissing a pending charge against a defendant before the defendant pleads guilty.

(c) Upon the filing of an information, the court shall ascertain whether the defendant has retained counsel, and, shall appoint counsel if the defendant is indigent. The court shall set an arraignment date to enable the defendant to formally enter a plea of guilty in open court. Arraignment may be held and the guilty plea entered at any time after the filing of an information.

(d) The court shall receive and enter the plea of guilty of the defendant, and shall immediately pronounce and enter a judgement of conviction, set a date for sentencing, and thereafter proceed as provided by law.

(e) Upon acceptance from the defendant plea of guilty and pronouncement and entry of judgment and sentencing, the defendant shall have a right of appeal from the action of the court.

(f) In district court, a record of the defendant's plea of guilty shall be kept by mechanical or electronic device. Any exhibits shall be preserved by the court. The record shall be preserved by the court and shall be transcribed by the designee if the defendant gives notice of appeal. The transcript of the defendant's plea of guilty shall be certified as directed by the court or as required by the Alabama Rules of Appellate Procedure.

(g) If the court does not accept plea of guilty of the defendant or if youthful offender status of the defendant's application is denied, the court shall:

(1) Order the defendant discharged.

(2) Order the defendant released as provided by law.

(3) Order the defendant held in custody pending action of the grand jury, or until released on bail.

(h) This section supersedes Rule 2.2.(e) of the Alabama Rules of Criminal Procedure.

(i) This section applies to all persons charged with non-capital felonies after its effective date.



Section 15-15-21 - Information preferred and filed against defendant.

When the desire of a defendant to plead guilty is made known to the court, it shall direct the district attorney of such court to prefer and file an information against such defendant, under the oath of such district attorney or some witness, which information shall accuse the defendant, with the same certainty as an indictment, of the criminal offense for which he is being held.



Section 15-15-22 - Fixing of date to formally make and enter plea; service of notice.

When an information has been filed as provided in Section 15-15-21 and counsel employed or appointed, the court shall, by order entered upon the minutes of the court, fix a date for the defendant to formally make and enter his plea of guilty in open court, which date shall not be within 15 days after the arrest of the defendant nor within three days after notice to the court of his intention to plead guilty, and notice of such date shall be served by the sheriff upon the defendant and upon his counsel.



Section 15-15-23 - Hearing of testimony; receiving of plea; entry of judgment; sentencing of defendant.

(a) Upon the date fixed for the formal plea of guilty by a defendant, the court shall proceed to hear the testimony of any witnesses who may be summoned or offered either by the state or by the defendant or whom the court may direct to be summoned, and it must hear also the testimony of the defendant.

(b) If after hearing the testimony the court believes beyond a reasonable doubt that the defendant is guilty, in manner and form, of the offense charged against him in the information provided for in Section 15-15-21, the court shall thereupon receive and enter the plea of guilty of such defendant, shall enter judgment of conviction thereon and shall sentence the defendant to such term in the penitentiary as is prescribed by law, any other provisions of the law to the contrary notwithstanding.



Section 15-15-24 - Determination of degree of offense and fixing of punishment; when jury impaneled.

(a) If a defendant upon arraignment or prior to trial pleads guilty, the court, without the intervention of a jury, shall determine the degree of the offense and fix the punishment therefor the same as a jury might fix or impose it if the case were being tried by a jury, unless, in the discretion of the trial judge, a jury should be impaneled to determine the degree of the offense or to fix the punishment therefor or unless the defendant at the time of entering such plea demands a jury in writing. The court shall not in any event, however, impose capital punishment without the intervention of a jury.

(b) Whenever, in the discretion of the trial judge, a jury should be impaneled or a jury is demanded, in the manner and at the time prescribed in subsection (a) of this section, no special venire need be drawn, but the court must cause the punishment to be determined by a jury, except where the punishment is required by law to be fixed by the court.

(c) The court may in all cases in which a plea of guilty is entered cause witnesses to be examined to ascertain the character of the offense.

(d) Nothing contained in this section shall be construed as authorizing an accused who has entered a plea of guilty to demand a jury to determine any issue or to fix punishment in regard to any offense unless the right to have a jury determine such issue or to fix the punishment in regard to the offense with which he is charged is granted under some other applicable provisions of law.



Section 15-15-25 - When plea not accepted.

If the court, after hearing a plea of guilty by a defendant and the testimony offered, is of opinion that no offense has been committed or is not satisfied beyond a reasonable doubt that the defendant is guilty, then the court may order the defendant recommitted to jail to await the action of the grand jury, may release the defendant on bond in an amount to be fixed by the court or may order the defendant to be discharged.



Section 15-15-26 - No right of appeal.

After the court has heard and considered a plea of guilty by a defendant and has permitted the filing of such plea and sentenced the defendant, such defendant shall not have the right of appeal from the action of the court.






Article 3 - Pleas in Abatement.

Section 15-15-40 - Objection to formation of grand jury or indictment generally.

(a) No objection to an indictment on any ground going to the formation of the grand jury which found the same can be taken to the indictment except by a plea in abatement to the indictment, and no objection can be taken to an indictment by a plea in abatement except upon the ground that the grand jurors who found the indictment were not drawn by the officer designated by law to draw the same; but neither this objection nor any other can be taken to the formation of a special grand jury summoned by the direction of the court.

(b) No objection can be taken to an indictment, by plea in abatement or otherwise, on the ground that any member of the grand jury was not legally qualified, that the grand jurors were not legally drawn or summoned or on any other ground going to the formation of the grand jury except that the jurors were not drawn in the presence of the officers designated by law; and neither this objection nor any other can be taken to the formation of a special grand jury summoned by the direction of the court.



Section 15-15-41 - When filed generally.

Any plea in abatement to an indictment must be filed at the first session at which the indictment was found, if the accused has been arrested; or, if the accused has not been arrested, such a plea in abatement must be filed at the first session at which it is practicable after the defendant has been arrested, but in all cases such a plea in abatement must be filed before the plea to the merits.



Section 15-15-42 - Verification.

No plea in abatement or other dilatory plea to an indictment must be received unless it is verified by oath or unless its truth appears by some matter of record or other written evidence accompanying it.



Section 15-15-43 - Abatement of prosecution of misdemeanor in circuit court when case commenced and pending in district or municipal court.

(a) The original jurisdiction of the circuit courts over felonies and misdemeanors is, in all things, unchanged; except, that when a prosecution for a misdemeanor has been first commenced and is still pending in a district court or a municipal court, the prosecution in the circuit court shall be abated on plea.

(b) The plea provided for in subsection (a) of this section must state that the prosecution in the district court or the municipal court was commenced without the agency, request, participation, connivance or authority of the defendant and must be sworn to. Each and every averment of the plea may be traversed and denied; and if, on the trial of the issue, it appears that such prosecution was commenced by the agency, request, participation, connivance or authority of the defendant, then the jury must be instructed, if it finds either of these facts to exist, to find the issue in favor of the state, and the case must proceed to trial in the circuit court, as the case may be.



Section 15-15-44 - When plea on ground grand jurors improperly drawn to be filed; procedure when plea sustained.

A plea to an indictment, on the ground that the grand jurors by whom it was found were not drawn in the presence of the officers designated by law must, if the accused has been arrested, be filed at the session at which the indictment is found, and, if the accused has not been arrested, it must be filed at the first session at which it is practicable after the defendant's arrest; and, in all cases before a plea to the merits, if sustained, the defendant must not be discharged but must be held in custody or bailed, as the case may be, to answer another indictment at the same or the next session of the court, and the time elapsing between the first and second indictments, in such case, must not be computed as a part of the period limited by law for the prosecution of the offense.









Chapter 16 - INSANITY.

Article 1 - General Provisions.

Section 15-16-1 - Defense of insanity to be by special plea.

When the defense of insanity is set up in any criminal prosecution, it must be by special plea, interposed at the time of arraignment and entered of record upon the docket of the court, which, in substance, shall be "not guilty by reason of insanity." A plea of insanity shall not preclude the usual plea of the general issue, which shall not, however, put in issue the question of the irresponsibility of the accused by reason of his alleged insanity, this question being triable only under the special plea.



Section 15-16-2 - Presumption of responsibility for acts; burden of proving irresponsibility.

Every person over 14 years of age charged with crime is presumed to be responsible for his acts, and the burden of proving that he is irresponsible is cast upon the accused. The defense of insanity in all criminal prosecutions shall be clearly proved to the reasonable satisfaction of the jury.



Section 15-16-3 - Costs of moving prisoners to be defrayed by state; recovery of costs by state.

The costs of removing an insane prisoner to and from the Alabama state hospitals under any of the provisions of this chapter must be defrayed by the state as in the case of removal of prisoners from one county to another; and such cost, together with the expenses of such patient in the hospital, may be recovered by the state from such person, his estate or any relative who would have been bound to provide for and maintain him elsewhere.






Article 2 - Confined Persons.

Section 15-16-20 - Duty of judge to institute investigation on sanity of certain confined persons; proceedings where person found insane.

If any person other than a minor in confinement, under indictment, for want of bail for good behavior, for keeping the peace or appearing as a witness, in consequence of any summary conviction appears to be insane, the judge of the circuit court of the county where he is confined must institute a careful investigation, call a respectable physician and call other credible witnesses; and, if he deems it necessary, he may call a jury, for which purpose he is empowered to compel attendance of witnesses and jurors. If it is satisfactorily proved that the person is insane, the judge may discharge him from imprisonment and order his safe custody and removal to the Alabama state hospitals, where he must remain until restored to his right mind, and then, if the judge shall have so directed, the superintendent must inform the judge and sheriff, whereupon the person must be remanded to jail and criminal proceedings be resumed, or he must be otherwise discharged.



Section 15-16-21 - Suspension of felony trial to inquire into accused's sanity; proceedings upon jury findings; resumption of proceedings when sanity restored; release restriction.

If any person charged with any felony is held in confinement under indictment and the trial court shall have reasonable ground to doubt his sanity, the trial of such person for such offense shall be suspended until the jury shall inquire into the fact of such sanity, such jury to be impaneled from the regular jurors in attendance for the week or from a special venire, as the court may direct. If the jury shall find the accused sane at the time of its verdict, it shall make no other inquiry, and the trial in chief shall proceed. If it finds that he is insane at that time, the court shall make an order committing him to the Alabama state hospitals, where he must remain until he is restored to his right mind. When the superintendent of the hospitals shall be of opinion that such person is so restored, he shall forthwith, in writing, inform the judge and sheriff of such court of the fact, whereupon such person must be remanded to jail on an order of such judge and the criminal proceedings resumed. In no event shall such a person be set at large so long as such prosecution is pending or so long as he continues to be insane.



Section 15-16-22 - Duty of judge to order examination of defendant in capital cases; observation and examination of defendant by commission on lunacy; report by commission; order of clerk of court; expenses of removal of defendant.

(a) Whenever it shall be made known to the presiding judge of a court by which an indictment has been returned against a defendant for a capital offense, that there is reasonable ground to believe that such defendant may presently lack the capacity to proceed or continue to trial, as defined in Section 22-52-30, or whenever said judge receives notice that the defense of said defendant may proceed on the basis of mental disease or defect as a defense to criminal responsibility; it shall be the duty of the presiding judge to forthwith order that such defendant be committed to the Department of Mental Health and Mental Retardation for examination by one or more mental health professionals appointed by the Commissioner of the Department of Mental Health and Mental Retardation. The commissioner shall place the defendant under the observation and examination of one or more mental health professionals, each of whom is either a licensed psychologist holding a Psy. D. or Ph.D degree or a licensed physician who specializes in psychiatry. The assigned mental health professional(s) shall examine the defendant with respect to determining the presence of any mental disease or defect which, if determined to be present, would affect the capacity of the defendant to proceed or continue to trial or which would affect the defendant's criminal responsibility at the time of the commission of the crime.

(b) Such defendant shall be subject to the observation of and examination by the mental health professional(s) appointed by the commissioner for such length of time as may be necessary to determine the mental condition of the defendant so far as it affects his capacity to proceed or continue to trial or his criminal responsibility.

(c) As soon as the assigned mental health professional(s) has completed the examination of the defendant, said mental health professional(s) shall make a full written report thereof to the clerk of the court in which the indictment against said defendant is pending, which report shall be placed on file and be accessible to the court, to the district attorney and to the counsel for the defendant.

(d) It shall be the duty of the clerk of said court upon receipt of said report to issue an order to the sheriff of the county directing that such defendant be remanded and removed to jail and that the criminal proceedings against him be resumed or he be otherwise legally discharged.

(e) The expense of removing such defendant to and from the hospitals and of maintaining him while there confined shall be paid in the same manner as provided by law in the case of persons adjudged to be of unsound mind following inquisition in the probate court.



Section 15-16-23 - Suspending execution of death sentence of insane convict; order upon restoration to sanity; limitations on jurisdiction to suspend execution.

If after conviction and sentence to death, but at any time before the execution of the sentence, it is made to appear to the satisfaction of the trial court that the convict is then insane, such trial court shall forthwith enter an order in the trial court suspending the execution of the sentence to the time fixed in the order; and, if it subsequently is made to appear to the court that such convict, the execution of the sentence of whom has thus been suspended, is restored to sanity, the trial court shall forthwith have another order entered ordering and commanding the execution of the judgment and sentence originally awarded in said court at a time fixed in such order. This mode of suspending the execution of sentence after conviction on account of the insanity of the convict shall be exclusive and final and shall not be reviewed or revised by or renewed before any other court or judge. No court or judge in this state shall have the power or right to suspend the execution of sentence of any other court of record on account of the insanity of the convict. This section shall not prevent the judge or court from impaneling a jury to try the question of insanity or from examining such witnesses as he may deem proper for guidance.



Section 15-16-24 - Special verdict of not guilty due to insanity; general verdict of not guilty or verdict of conviction.

If it shall appear from the evidence that a defendant did the act charged as constituting the offense, but at the time of committing the act he was insane, the jury shall render a special verdict to the effect that the defendant is not guilty by reason of insanity, but if the jury does not believe from the evidence that the defendant committed the act or if it believes from the evidence that he is not guilty upon any ground other than his alleged insanity, it must return a general verdict of not guilty; otherwise, it must return a verdict of conviction.






Article 3 - Commitment.

Section 15-16-41 - Determination of necessity for hearing as to involuntary commitment of defendant found not guilty by reason of insanity; subsequent proceedings.

If a defendant in a criminal case is found not guilty by reason of insanity, the court shall forthwith determine whether the defendant should be held for a hearing on the issue of his involuntary commitment to the Alabama State Department of Mental Health. If the court determines that there is probable cause to believe that the defendant is mentally ill and as a consequence of such mental illness poses a real and present threat of substantial harm to himself or to others, the court shall order the defendant into the custody of the sheriff until a hearing can be held to determine whether the defendant shall be involuntarily committed. If the court does not make such a determination, then the defendant shall be forthwith released from custody.



Section 15-16-42 - Final hearing following finding of probable cause.

Whenever the court finds probable cause pursuant to Section 15-16-41, the court shall hold a final hearing within 30 days to determine whether the defendant shall be involuntarily committed.



Section 15-16-43 - Commitment of defendant upon finding of mental illness.

If, at the final hearing, the court finds that the defendant is mentally ill and as a consequence of such mental illness poses a real and present threat of substantial harm to himself or to others, the court shall order the defendant committed to the custody of the Commissioner of the Alabama State Department of Mental Health or to such other public facility as the court may order.

If the court does not make such a finding, then the defendant shall be released from custody forthwith.






Article 4 - Criminal Psychopath Release Restriction Act.

Section 15-16-60 - Short title.

This article shall be entitled "The Criminal Psychopath Release Restriction Act."



Section 15-16-61 - Definitions.

The following definitions shall apply to this article:

(1) COURT. The court which committed the defendant pursuant to Section 15-16-43.

(2) DEFENDANT. A defendant in a criminal case who has been found not guilty by reason of insanity, or not guilty by reason of mental disease or defect, and has been committed to the custody of the Alabama State Department of Mental Health and Mental Retardation or another facility as provided by Section 15-16-43.

(3) DEPARTMENT. The State Department of Mental Health and Mental Retardation.

(4) DISTRICT ATTORNEY. The district attorney for the judicial circuit of the court which committed the defendant pursuant to Section 15-16-43.

(5) REGIONAL OR COMMUNITY MENTAL HEALTH FACILITY. Any mental health facility providing mental health services pursuant to Sections 22-51-1 through 22-51-14.



Section 15-16-62 - Defendant not released from custody unless authorized by court order.

When a defendant in a criminal case has been committed to the custody of the commissioner of the department or another facility as provided by Section 15-16-43, such department or facility may not release such defendant from custody unless authorized to do so by court order as provided in this article.



Section 15-16-63 - Department must give notice of opinion that defendant is no longer mentally ill, poses no threat of substantial harm, etc.; inclusion in notice of conditional release plan.

Whenever the department or other facility with custody of a defendant is of the opinion that the defendant is no longer mentally ill, or that the defendant no longer poses a real and present threat of substantial harm to himself or to others by being at large, or no longer poses a real and present threat of substantial harm to himself or to others by being at large if certain conditions are imposed upon his release, the department or other facility shall give notice in writing to the court of that opinion. The department or other facility shall contemporaneously send copies of that notice to: the district attorney; the regional or community mental health facility which is or may be involved if the defendant is released; and the defendant, or his guardian, or his attorney. The department may include in such notice a conditional release plan if the department deems such a plan appropriate.



Section 15-16-64 - Date of hearing; notice.

The court shall set a hearing to be held within 30 days of its receipt of the notice described in Section 15-16-63, unless an order of release either with or without conditions is stipulated by the department and all the parties to whom notice is required in Section 15-16-63. The court shall give notice of the date of that hearing to the department and to all the parties to whom notice is required in Section 15-16-63.



Section 15-16-65 - Appointed counsel; payment.

Where the defendant does not have an attorney, the court shall appoint him one for purposes of the hearing. Payment of appointed counsel for indigent defendants shall be at the same rates and with the same limitations as would apply if the hearing were a criminal prosecution.



Section 15-16-66 - Release of defendant upon failure to hold hearing.

If a hearing is not held within 60 days of receipt by the court of the notice described in Section 15-16-63, the defendant shall be released forthwith unless for good cause shown the hearing is continued for a reasonable time.



Section 15-16-67 - Determination as to condition of defendant; disposition of defendant.

If, after conducting the hearing, the court determines that the defendant is no longer mentally ill or no longer poses a real and present threat of substantial harm to himself or to others by being at large, the court shall order his release. If the court determines that the defendant is still mentally ill but no longer poses a real and present threat of substantial harm to himself or to others by being at large if his release is accompanied by certain conditions, the court shall order his release subject to those conditions necessary to prevent the defendant from posing a real and present threat of substantial harm to himself or to others.



Section 15-16-68 - Court-imposed conditions for release.

The conditions that the court may impose upon release, if necessary and appropriate, include, the following:

(1) That the defendant take medication as prescribed by doctors in the department or in a regional or community mental health facility, or by some other doctor whose care the defendant is in;

(2) That the defendant submit to treatment and accept care from a duly authorized outpatient facility such as a regional or community mental health facility;

(3) That the defendant submit to mental or medical evaluation or testing as prescribed by the department, by a regional or community mental health facility, or by other appropriate person or facility;

(4) That the defendant submit to periodic or random drug testing designed to ensure that he is taking any prescribed drugs and avoiding any prescribed drugs including alcohol;

(5) That the defendant avoid specified activities, persons, or places that may be detrimental to his condition;

(6) Any other appropriate condition that is necessary to prevent the defendant from posing a real and present threat of substantial harm to himself or to others while he is at large.



Section 15-16-69 - Specific conditions for conditional release must be stated; periodic reports regarding defendant's compliance; periodic reports not deemed violative of doctor-patient privilege.

If conditional release is ordered, the court shall state the specific conditions to be followed by the defendant. The order shall also direct the appropriate agencies or persons to submit periodic reports to the court regarding the defendant's compliance with the conditions of release and progress in treatment, with copies to the district attorney, to the defendant or his guardian or counsel, and to the individual or institution from which the defendant is released. Such reports shall not be deemed to be a violation of any doctor-patient, psychiatrist-patient, or psychologist-patient privilege.



Section 15-16-70 - Modification of release conditions or order to return for further treatment; notice of hearing; standard for modifications and orders.

If at any time it appears that the defendant has failed to comply with the conditions of release, that the defendant's condition has deteriorated to the point that inpatient care is required, or that the release conditions should be modified, the court may, after a hearing, modify the release conditions or order the defendant returned to the Department of Mental Health and Mental Retardation for further treatment. All such hearings shall be preceded by notice to the department and to the parties required to be notified in Section 15-16-63. All such modifications and orders shall be guided by the standard of whether such modifications and orders are necessary to ensure that the defendant does not pose a real and present threat of substantial harm to himself or to others.



Section 15-16-71 - Removal of conditions of release or release without conditions after notice and hearing.

If at any time after a defendant has been conditionally released, it appears that removal of some of the conditions or release of the defendant without conditions will not cause the defendant to pose a real and present threat of substantial harm to himself or to others by being at large, the court, after a hearing, shall remove the unnecessary conditions, or it shall order the defendant released unconditionally and terminate its jurisdiction over the case, as the case may be. All such hearings shall be preceded by notice to the department and to the parties required to be notified in Section 15-16-63.









Chapter 17 - VERDICT.

Section 15-17-2 - When jury cannot agree upon verdict as to all jointly tried defendants.

When several persons are indicted and tried jointly, if the jury cannot agree upon a verdict as to all, they may render a verdict as to those in regard to whom they agree, on which a judgment must be entered accordingly, and the case as to the other defendants may be tried by another jury.



Section 15-17-3 - Conviction where act may be committed by different intents, modes or means.

When the intent with which, the mode in or the means by which an act is done is essential to the commission of the offense and such offense may be committed with different intents, in different modes or by different means, if the jury is satisfied that the act was committed with one of the intents, in one of the modes or by either of the means charged, it is sufficient; and the jury must convict, although uncertain as to which of the intents charged existed, in which mode or by which of the means charged such act was committed.



Section 15-17-4 - Conviction if any result charged produced by act.

When an act done may be attended by more results than one, either of which is sufficient to constitute the offense, the jury must convict if satisfied that any one of the results charged was produced by the act, although uncertain as to which.



Section 15-17-5 - Grounds for granting new trials; costs thereof.

(a) On motion filed within 30 days from entry of judgment, a new trial may be granted for the following grounds:

(1) Irregularity in the proceedings of the court, jury or state or any order of court or abuse of discretion by which the defendant was prevented from having a fair trial;

(2) Misconduct of the jury or state;

(3) Accident or surprise which ordinary prudence could not have guarded against;

(4) That the verdict or decision is not sustained beyond a reasonable doubt or is contrary to law;

(5) Newly discovered evidence, material for the party applying, which he could not with reasonable diligence have discovered and produced at the trial; and

(6) Error of law occurring at the trial properly preserved by the party making the application.

(b) The court, in granting new trials, may allow the same at the costs of the party applying therefor or in the costs abiding the event of the case, or a portion of the costs, as the justice and equity of the case may require, taking into consideration the causes which may make such new trial necessary.






Chapter 18 - SENTENCE AND PUNISHMENT.

Article 1 - General Provisions.

Section 15-18-1 - Legal punishments; sentencing; liability of Department of Corrections for costs.

(a) The only legal punishments, besides removal from office and disqualification to hold office, are fines, hard labor for the county, imprisonment in the county jail, imprisonment in the penitentiary, which includes hard labor for the state, and death.

(b) In all cases in which the period of imprisonment in the penitentiary or hard labor for the county is more than three years, the judge shall sentence the party to imprisonment in the penitentiary. In all cases of conviction for felonies in which imprisonment or hard labor is for more than 12 months and not more than three years, the judge may sentence the party to imprisonment in the penitentiary, confinement in the county jail, or to hard labor for the county, at his or her discretion, any other provision of law to the contrary notwithstanding. In all cases in which the imprisonment or sentence to hard labor is 12 months or less, the party shall be sentenced to imprisonment in the county jail or to hard labor for the county. No misdemeanor prisoner may be sentenced to the penitentiary.

(c) This section shall not be construed to relieve the Department of Corrections of any responsibility imposed upon it by law to make payment of costs under any provisions of law applicable thereto.



Section 15-18-4 - Service of state sentence concurrently with federal sentence in federal penal system.

When an offender who is under sentence from a federal court is convicted in a state court, the state judge, in his discretion, may impose a sentence to be served concurrently with the federally imposed sentence, in the federal penal system.



Section 15-18-5 - Credit towards sentence for time spent incarcerated - Pending trial.

Upon conviction and imprisonment for any felony or misdemeanor, the sentencing court shall order that the convicted person be credited with all of his actual time spent incarcerated pending trial for such offense. The actual time spent incarcerated pending trial shall be certified by the circuit clerk or district clerk on forms to be prescribed by the Board of Corrections.



Section 15-18-6 - Credit towards sentence for time spent incarcerated - Time between recapture and return to penal system for recaptured escapees.

An escapee from a state penal institution who is recaptured and returned to custody shall be credited with all of his actual time spent incarcerated within the State of Alabama prior to his transfer and return to the custody of Board of Corrections (penal system). The actual time spent incarcerated pending return to custody of the Board of Corrections (penal system) shall be certified by the sheriff on forms to be prescribed by the Board of Corrections.



Section 15-18-7 - Applicability of Sections 15-18-5 and 15-18-6 to prisoners presently incarcerated.

Sections 15-18-5 and 15-18-6 shall be applicable to any prisoner presently incarcerated who comes within the purview of Sections 15-18-5 and 15-18-6.



Section 15-18-8 - Terms of confinement, etc.; probation.

(a) When a defendant is convicted of an offense, other than a sex offense involving a child as defined in Section 15-20A-4(26), that constitutes a Class A or Class B felony offense, and receives a sentence of 20 years or less in any court having jurisdiction to try offenses against the State of Alabama and the judge presiding over the case is satisfied that the ends of justice and the best interests of the public as well as the defendant will be served thereby, he or she may order:

(1) That a defendant convicted of a Class A or Class B felony be confined in a prison, jail-type institution, or treatment institution for a period not exceeding three years in cases where the imposed sentence is not more than 15 years, and that the execution of the remainder of the sentence be suspended notwithstanding any provision of the law to the contrary and that the defendant be placed on probation for such period and upon such terms as the court deems best.

(2) That a defendant convicted of a Class A, Class B, or Class C felony with an imposed sentence of greater than 15 years but not more than 20 years be confined in a prison, jail-type institution, or treatment institution for a period of three to five years for Class A or Class B felony convictions and for a period of three years for Class C felony convictions, during which the offender shall not be eligible for parole or release because of deduction from sentence for good behavior under the Alabama Correctional Incentive Time Act, and that the remainder of the sentence be suspended notwithstanding any provision of the law to the contrary and that the defendant be placed on probation for the period upon the terms as the court deems best.

This subsection shall not be construed to impose the responsibility for offenders sentenced to a Department of Corrections facility upon a local confinement facility not operated by the Department of Corrections.

(b) Unless a defendant is sentenced to probation, drug court, or a pretrial diversion program, when a defendant is convicted of an offense that constitutes a Class C or D felony offense and receives a sentence of not more than 15 years, the judge presiding over the case shall order that the convicted defendant be confined in a prison, jail-type institution, treatment institution, or community corrections program for a Class C felony offense or in a consenting community corrections program for a Class D felony offense, except as provided in subsection (e), for a period not exceeding two years in cases where the imposed sentence is not more than 15 years, and that the execution of the remainder of the sentence be suspended notwithstanding any provision of the law to the contrary and that the defendant be placed on probation for a period not exceeding three years and upon such terms as the court deems best. In all cases when it is shown that a defendant has been previously convicted of any three or more felonies or has been previously convicted of any two or more felonies that are Class A or Class B felonies, and after such convictions has committed a Class D felony, upon conviction, he or she must be punished for a Class C felony. This subsection shall not be construed to impose the responsibility for offenders sentenced to a Department of Corrections facility upon a local confinement facility not operated by the Department of Corrections.

(c) Nothing in this section shall be construed as superseding the sentencing requirements set forth and adopted by the Legislature as prescribed by the Alabama Sentencing Commission's Sentencing Standards.

(d) In counties or jurisdictions where no community corrections program exists or resources from a community investment are not complete, a county or jurisdiction may enter into a compact or contract with another county or other counties to create a multi-jurisdiction community corrections facility that meets the needs and resources of each county or jurisdiction or enter into a compact or contract with a county or jurisdiction that has a community corrections program to provide services, as provided in and pursuant to Article 9 of this chapter.

(e) If no community corrections program exists within a county or jurisdiction and no alternative program options are available under subsection (e) of Section 15-18-172, a defendant convicted of an offense that constitutes a Class D felony may be sentenced to high-intensity probation under the supervision of the Board of Pardons and Paroles in lieu of community corrections.

(f) Probation may not be granted for a sex offense involving a child as defined in Section 15-20A-4(26), which constitutes a Class A or B felony. Otherwise, probation may be granted whether the offense is punishable by fine or imprisonment or both. If an offense is punishable by both fine and imprisonment, the court may impose a fine and place the defendant on probation as to imprisonment. Probation may be limited to one or more counts or indictments, but, in the absence of express limitation, shall extend to the entire sentence and judgment.

(g) Regardless of whether the defendant has begun serving the minimum period of confinement ordered under the provisions of subsections (a) or (b), if the imposed sentence is not more than 20 years, the court shall retain jurisdiction and authority throughout that period to suspend that portion of the minimum sentence that remains and place the defendant on probation, notwithstanding any provision of the law to the contrary and the court may revoke or modify any condition of probation or may change the period of probation.

(h) While incarcerated or on probation and among the conditions thereof, the defendant may be required:

(1) To pay a fine in one or several sums;

(2) To make restitution or reparation to aggrieved parties for actual damages or loss caused by the offense for which conviction was had; and

(3) To provide for the support of any persons for whose support he or she is legally responsible.

(i) Except as otherwise provided pursuant to Section 15-18-640, the defendant's liability for any fine or other punishment imposed as to which probation is granted shall be fully discharged by the fulfillment of the terms and conditions of probation.

(j) During any term of probation, the defendant shall report to the probation authorities at such time and place as directed by the judge imposing sentence.

(k) No defendant serving a minimum period of confinement ordered under the provisions of subsections (a) or (b) shall be entitled to parole or to deductions from his or her sentence under the Alabama Correctional Incentive Time Act, during the minimum period of confinement so ordered; provided, however, that this subsection shall not be construed to prohibit application of the Alabama Correctional Incentive Time Act to any period of confinement which may be required after the defendant has served such minimum period.



Section 15-18-8.1 - Rules and regulations.

Any and all rules and regulations issued by the Commissioner of the Alabama Department of Corrections pursuant to the provisions of Section 15-18-8 shall be subject to the Alabama Administrative Procedure Act.



Section 15-18-9 - Penalties for persons previously convicted of felonies.

In all cases when it is shown that a criminal defendant has been previously convicted of any felony and after such conviction has committed another felony, he must be punished as follows:

(1) On conviction of a Class C felony, he must be punished for a Class B felony;

(2) On conviction of a Class B felony, he must be punished for a Class A felony; and

(3) On conviction of a Class A felony, he must be punished by imprisonment for life or for any term of not more than 99 years but not less than 15 years.






Article 2 - Punishment Fixed by Court.

Section 15-18-21 - Offense punishable by imprisonment in county jail.

When an offense is punishable by imprisonment in the county jail, such imprisonment must be imposed by the court, unless the discretion is expressly conferred on the jury.






Article 4 - Costs and Fines.

Section 15-18-60 - When prosecutor liable for costs.

When an indictment is for a misdemeanor and the court is of opinion that the prosecution is frivolous or malicious, the prosecutor is liable for the costs.



Section 15-18-61 - Confession of judgment by prosecutor for costs.

When the costs are imposed on the prosecutor, he may confess judgment for the same, with good and sufficient sureties; and, failing to do so or to pay the same presently, he must be imprisoned in the county jail or sentenced to hard labor for the county for 10 days.



Section 15-18-62 - Imprisonment for failure to pay fines and costs.

In cases of willful nonpayment of the fine and costs, the defendant shall either be imprisoned in the county jail or, at the discretion of the court, sentenced to hard labor for the county as follows:

(1) If the fine and costs do not exceed two hundred fifty dollars ($250), no more than 10 days;

(2) If the fine and costs exceed two hundred fifty dollars ($250) but do not exceed five hundred dollars ($500), no more than 20 days;

(3) If the fine and costs exceed five hundred dollars ($500), but do not exceed one thousand dollars ($1,000), no more than 30 days; and

(4) For every additional one hundred dollars ($100) or fractional part thereof, 4 days.



Section 15-18-63 - Imposition of additional hard labor to pay costs; when defendant discharged.

Repealed by Act 2002-415, p. 1060, §2, effective April 17, 2002.



Section 15-18-64 - Court to retain jurisdiction for purposes of collecting court-ordered fines, fees, costs, or restitution.

(a) In every instance, the court shall retain jurisdiction of any person who reaches the end of his or her sentence, received a termination of supervised or unsupervised parole or supervised or unsupervised probation, or in any way has completed all terms of his or her sentence or incarceration pursuant to Act 2015-185 or any other provision of law for the purposes of the enforcement of a court order related to uncollected court-ordered fines, fees, costs, or restitution, pursuant to Division 4 of Article 6 of Chapter 17 of Title 12 and Article 4A of Chapter 18 of this title.

(b) All interest, fees, or penalties prescribed by law must be attached to any unpaid sums pursuant to Division 4 of Article 6 of Chapter 17 of Title 12 and Article 4A of Chapter 18 of this title.






Article 4A - Restitution to Victims of Crimes.

Section 15-18-65 - Legislative findings; purpose and construction of article.

The Legislature hereby finds, declares and determines that it is essential to be fair and impartial in the administration of justice, that all perpetrators of criminal activity or conduct be required to fully compensate all victims of such conduct or activity for any pecuniary loss, damage or injury as a direct or indirect result thereof. The provisions of this article shall be construed so as to accomplish this purpose and to promote the same which shall be the public policy of this state.



Section 15-18-66 - Definitions.

As used in this article, the following words and terms shall have the meanings respectively ascribed by this section:

(1) CRIMINAL ACTIVITIES. Any offense with respect to which the defendant is convicted or any other criminal conduct admitted by the defendant.

(2) PECUNIARY DAMAGES. All special damages which a person shall recover against the defendant in a civil action arising out of the facts or events constituting the defendant's criminal activities; the term shall include, but not be limited to the money or other equivalent of property taken, broken, destroyed, or otherwise used or harmed and losses such as travel, medical, dental or burial expenses and wages including but not limited to wages lost as a result of court appearances.

(3) RESTITUTION. Full, partial or nominal payment of pecuniary damages to the victim or to its equivalent in services performed or work or labor done for the benefit of the victim as determined by the court of record.

(4) VICTIM. Any person whom the court determines has suffered a direct or indirect pecuniary damage as a result of the defendant's criminal activities. "Victim" shall not include any participant in the defendant's criminal activities.



Section 15-18-67 - Restitution hearing; order of restitution; persons entitled to be heard.

When a defendant is convicted of a criminal activity or conduct which has resulted in pecuniary damages or loss to a victim, the court shall hold a hearing to determine the amount or type of restitution due the victim or victims of such defendant's criminal acts. Such restitution hearings shall be held as a matter of course and in addition to any other sentence which it may impose, the court shall order that the defendant make restitution or otherwise compensate such victim for any pecuniary damages. The defendant, the victim or victims, or their representatives or the administrator of any victim's estate as well as the district attorney shall have the right to be present and be heard upon the issue of restitution at any such hearings.



Section 15-18-68 - Criteria for determining restitution.

(a) In determining the manner, method, or amount of restitution to be ordered, the court may take into consideration all of the following:

(1) The financial resources of the defendant and the victim and the burden that the manner or method of restitution will impose upon the victim or the defendant.

(2) The ability of the defendant to pay restitution on an installment basis or on other conditions to be fixed by the court.

(3) The anticipated rehabilitative effect on the defendant regarding the manner of restitution or the method of payment.

(4) Any burden or hardship upon the victim as a direct or indirect result of the defendant's criminal acts.

(5) The mental, physical, and financial well-being of the victim.

(b) When a defendant has been convicted of the following offenses after February 1, 2009, the court may consider the factors enumerated in subsection (a) and shall order restitution to be paid as follows:

(1) When a defendant has been convicted of a capital offense under subsection (a) of Section 13A-5-40, the court shall order restitution for an amount not less than fifty thousand dollars ($50,000) for each conviction under subsection (a) of Section 13A-5-40.

(2) When a defendant has been convicted of rape in the first degree under Section 13A-6-61 and the person has one or more prior convictions under Section 13A-6-61, the court shall order restitution for an amount not less than ten thousand dollars ($10,000) for each conviction under Section 13A-6-61.

(c) Nothing in this section shall limit or impair the right of a person injured by a defendant's criminal activities to sue or recover damages from the defendant in a civil action. Evidence that the defendant has paid, or has been ordered to pay, restitution pursuant to this section may not be introduced in any civil action arising out of the facts or events which were the basis for the restitution. However, the court shall credit any restitution paid by the defendant to a victim against any judgment in favor of the victim in the civil action.



Section 15-18-69 - Objections to order; statement of findings.

At such restitution hearings, the defendant, the victim, the district attorney, or other interested party may object to the imposition, amount or distribution of restitution or the manner or method thereof and the court shall allow all such objections to be heard and preserved as a matter of record. The court shall thereafter enter its order upon the record stating its findings and the underlying facts and circumstances thereof.



Section 15-18-70 - Method of payment of restitution; payment as condition of sentence suspension or probation.

When a defendant is sentenced or ordered to make restitution, the court may order payment to be made forthwith to be paid to the circuit clerk as other fines and costs are made. The court may also order restitution to be made within a specified period of time or in specified installments to the circuit clerk as a condition of suspension of execution of sentence or as a condition of probation.



Section 15-18-71 - Enforceability of order when defendant imprisoned; condition of parole.

When a defendant is sentenced to a term of imprisonment, the order of restitution shall be enforceable during the period of imprisonment when the defendant has any asset or other income or any portion thereof to which a defendant is or may be entitled. The Board of Pardons and Paroles shall be notified of the amount of restitution by its parole officers and when and if the defendant is paroled, it shall be made a condition of the parole to continue the restitution payments to the victim. If during the period of the defendant's parole, he or she fails to make restitution as ordered by the original court, it shall be grounds for revocation of parole.



Section 15-18-72 - Effect of default by defendant with suspended sentence, on probation or on parole.

(a) When a defendant whose sentence has been suspended and placed on probation by the court, and ordered to make restitution, defaults in the payment thereof or of any installment, the court on motion of the victim or the district attorney or upon its own motion shall require the defendant to show cause why his default should not be treated as violation of a condition of his probation.

(b) When the defendant is sentenced to the penitentiary by the court, and the court orders restitution, it shall be made a condition of his parole that restitution be made. When the parolee defaults in the payment thereof or any installment, the parole board on motion of the victim or the district attorney or the supervising parole officer, may require the defendant to show cause why his default should not be treated as a violation of a condition of parole, and the board may declare the parolee delinquent and after due process may revoke his parole.

(c) The court shall cause all restitution payments to be transmitted in not less than 15 days of receipt of such payment.



Section 15-18-73 - Restitution by corporation, partnership, etc.; default as forfeiture of right to do business.

When an order of restitution is imposed upon a defendant which is a corporation, unincorporated association, partnership or other business entity, it shall be the duty of the person or persons authorized to make disbursements from the assets of such defendant to make restitution from those assets and a failure to do so by such person or persons may be held to be in contempt of court unless a showing be made to the contrary as pursuant to the provisions of Section 15-18-72.

Any corporation, unincorporated association, or other business entity which fails to make restitution as ordered by the court shall forfeit its rights to do business within the State of Alabama and its charter or other legal grant of the right to do such business may be dissolved by the court.



Section 15-18-74 - Supervision of parolee's restitution.

Whenever an offender in the custody of the Department of Corrections is paroled, the Board of Pardons and Paroles will inform him of the court's imposition of restitution payments and the supervising parole officer will see that the schedule of payment of restitution is resumed and continued until paid in full.



Section 15-18-75 - Civil action by victim of crime; credit for restitution paid.

Nothing in this article limits or impairs the right of a person injured by a defendant's criminal activities to sue or recover damages from the defendant in a civil action. Evidence that the defendant has paid or has been ordered to pay restitution pursuant to this article may not be introduced in any civil action arising out of the facts or events which were the basis for the restitution. However, the court shall credit any restitution paid by the defendant to a victim against any judgment in favor of the victim in such civil action.

If conviction in a criminal trial necessarily decides the issue of a defendant's liability for pecuniary damages for a victim, that issue is conclusively determined as to the defendant, if it is involved in a subsequent civil action.



Section 15-18-76 - Restitution centers - Establishment and operation; cooperation of counties and municipalities.

(a) The county commissions of several counties and the governing authorities of municipalities are hereby authorized to cooperate with the State Board of Pardons and Paroles in the establishment of restitution centers. Such centers shall be operated by the State Board of Pardons and Paroles. County or municipal property may be utilized with the approval of the county commission or municipal governing authority for the construction, renovation, and maintenance of facilities owned by the state or a local political subdivision. Such a facility may be furnished or leased to the Board of Pardons and Paroles for a period of time for use as a restitution center.

(b) It is the intent of this section that county and local governments contribute only to the establishment, renovation, furnishing, and maintenance of the physical plant of the restitution center and that the Board of Pardons and Paroles support the operation of and have the responsibility of offenders in such centers. Provided, however, that no provision of this article shall operate so as to deprive the court of its power to revoke probation of residence or the State Board of Pardons and Paroles' power to revoke parolees housed in the center.



Section 15-18-77 - Restitution centers - Services; powers of Board of Pardons and Paroles, counties and municipalities.

The State Board of Pardons and Paroles, the county commissions and the governing authorities of municipalities are hereby authorized to cooperate in the institution and administration of services at restitution centers as authorized in Section 15-18-76.

The Board of Pardons and Paroles, the county commissions and the governing authorities of municipalities are authorized jointly:

(1) To seek funding from federal or other sources to provide the maximum supportive services for offenders and the families of offenders who are participating in the restitution program;

(2) To develop additional programs whereby the offenders may be afforded the opportunity to contribute to society and the support of their families through restitution programs; and

(3) To develop pilot programs of counseling, training and job placement whereby restitution may be accomplished; such programs may be residential or nonresidential as appropriate.



Section 15-18-78 - Effect of restitution order; rights of victim, etc.; section cumulative and in pari materia with other statutes.

(a) A restitution order in a criminal case shall be a final judgment and have all the force and effect of a final judgment in a civil action under the laws of the State of Alabama. The victim on whose behalf restitution is ordered, the executor or administrator of the victim's estate, or anyone else acting on behalf of the victim, shall be entitled to all the rights and remedies to which a plaintiff would be entitled in a civil action under the laws of this state as well as any other right or remedy pertaining to such restitution order as may be provided by law.

(b) The provisions of this section shall be read and deemed in pari materia with other provisions of law. Provided however, the provisions of this section are cumulative and shall not be construed so as to deprive any victim of any other remedy or relief to which a victim may now or hereafter be entitled pursuant to law.






Article 5 - Death Penalty.

Section 15-18-80 - Issuance and delivery of warrant for execution; delivery of condemned person; return of receipt; compensation of sheriff.

(a) Whenever any person is sentenced to death, the clerk of the court in which the sentence is pronounced shall, within 10 days after sentence has been pronounced, issue a warrant under the seal of the court for the execution of the sentence of death, which warrant shall recite the fact of conviction, setting forth specifically the offense, the judgment of the court and the time fixed for his execution, and which shall be directed to the warden of the William C. Holman unit of the prison system at Atmore, commanding him to proceed, at the time and place named in the sentence, to carry the same into execution, as provided in Section 15-18-82, and the clerk shall deliver such warrant to the sheriff of the county in which such judgment of conviction was had, to be by him delivered to the said warden, together with the condemned person as provided in subsection (b) of this section; provided, however, that in case of appeal to the Supreme Court of Alabama by the defendant and the suspension of execution of sentence by the trial court, said condemned person shall remain in the county jail of the county in which the conviction was had unless the court in which the case is tried orders otherwise, in which case, upon the affirmation of the appeal by the Supreme Court, said warrant for the execution of the death sentence, under seal of the court, together with the person of the condemned shall be delivered within 10 days after such affirmation to the warden of Holman prison as provided above.

(b) Immediately upon the receipt of such warrant, the sheriff shall transport such condemned person to the William C. Holman unit of the prison system at Atmore, shall there deliver him and the warrant aforesaid into the hands of the warden and shall take from the warden his receipt for such person and such warrant, which receipt the sheriff shall return to the office of the clerk of the court where the judgment of death was rendered. For his services, the sheriff shall be entitled to the same compensation as now provided by law to sheriffs for removing or conveying prisoners.



Section 15-18-81 - Confinement until execution; certain persons may visit condemned person.

Upon the receipt of a condemned person by the warden of Holman prison, he shall be confined therein until the time for his execution arrives; and, while so confined, all persons outside the said prison shall be denied access to him, except his physician and lawyer, who shall be admitted to see him when necessary to his health or for the transaction of business, and the relatives, friends and spiritual advisors of the condemned person, who shall be admitted to see and converse with him at all proper times, under such reasonable rules and regulations as may be made by the Board of Corrections.



Section 15-18-82 - When, where, and by whom executions conducted.

(a) Where the sentence of death is pronounced against a convict, the sentence shall be executed at any hour on the day set for the execution, not less than 30 nor more than 100 days from the date of sentence, as the court may adjudge, by lethal injection unless the convict elects execution by electrocution as provided by law. If electrocution is held unconstitutional, the method of execution shall be lethal injection.

(b) Executions shall take place at the William C. Holman unit of the prison system at Atmore in a room arranged for that purpose. It shall be the duty of the Department of Corrections of this state to provide the necessary room and appliances to carry out the execution.

(c) The warden of the William C. Holman unit of the prison system at Atmore or, in case of his or her death, disability, or absence, his or her deputy, shall be the executioner. In the case of execution by lethal injection, the warden, or in the case of his or her death, disability, or absence, his or her deputy, may designate an employee of the unit to administer the lethal injection. In the event of the death or disability or absence of both the warden and deputy, the executioner shall be that person appointed by the Commissioner of the Department of Corrections.



Section 15-18-82.1 - Method of execution; election of execution by electrocution; constitutionality.

(a) A death sentence shall be executed by lethal injection, unless the person sentenced to death affirmatively elects to be executed by electrocution. The sentence shall be executed pursuant to Section 15-18-82.

(b) A person convicted and sentenced to death for a capital crime at any time shall have one opportunity to elect that his or her death sentence be executed by electrocution. The election for death by electrocution is waived unless it is personally made by the person in writing and delivered to the warden of the correctional facility within 30 days after the certificate of judgment pursuant to a decision by the Alabama Supreme Court affirming the sentence of death or, if a certificate of judgment is issued before July 1, 2002, the election must be made and delivered to the warden within 30 days after July 1, 2002. If a warrant of execution is pending on July 1, 2002, or if a warrant is issued within 30 days after July 1, 2002, the person sentenced to death who is the subject of the warrant shall waive election of electrocution as the method of execution unless a written election signed by the person is submitted to the warden of the correctional facility no later than 48 hours after a new date for execution of the death sentence is set.

(c) If electrocution or lethal injection is held to be unconstitutional by the Alabama Supreme Court under the Constitution of Alabama of 1901, or held to be unconstitutional by the United States Supreme Court under the United States Constitution, or if the United States Supreme Court declines to review any judgment holding a method of execution to be unconstitutional under the United States Constitution made by the Alabama Supreme Court or the United States Court of Appeals that has jurisdiction over Alabama, all persons sentenced to death for a capital crime shall be executed by any constitutional method of execution.

(d) The provisions of the opinion and all points of law decided by the United States Supreme Court in Malloy v. South Carolina, 237 U.S. 180 (1915), finding that the Ex Post Facto Clause of the United States Constitution is not violated by a legislatively enacted change in the method of execution for a sentence of death validly imposed for previously committed capital murders, are adopted by the Legislature as the law of this state.

(e) A change in the method of execution shall not increase the punishment or modify the penalty of death for capital murder. Any legislative change to the method of execution for the crime of capital murder shall not violate Section 22 of Article I of the Constitution of Alabama of 1901.

(f) Notwithstanding any law to the contrary, a person authorized by state law to prescribe medication and designated by the Department of Corrections may prescribe the drug or drugs necessary to compound a lethal injection. Notwithstanding any law to the contrary, a person authorized by state law to prepare, compound, or dispense medication and designated by the Department of Corrections may prepare, compound, or dispense a lethal injection. For purposes of this section, prescription, preparation, compounding, dispensing, and administration of a lethal injection shall not constitute the practice of medicine, nursing, or pharmacy.

(g) The policies and procedures of the Department of Corrections for execution of persons sentenced to death shall be exempt from the Alabama Administrative Procedure Act, Chapter 22 of Title 41.

(h) No sentence of death shall be reduced as a result of a determination that a method of execution is declared unconstitutional under the Constitution of Alabama of 1901, or the Constitution of the United States. In any case in which an execution method is declared unconstitutional, the death sentence shall remain in force until the sentence can be lawfully executed by any valid method of execution.

(i) Nothing contained in this section is intended to require any physician, nurse, pharmacist, or employee of the Department of Corrections or any other person to assist in any aspect of an execution which is contrary to the person's moral or ethical beliefs.



Section 15-18-83 - Persons who may be present at execution.

(a) The following persons may be present at an execution and none other:

(1) The executioner and any persons necessary to assist in conducting the execution.

(2) The Commissioner of Corrections or his or her representative.

(3) Two physicians, including the prison physician.

(4) The spiritual advisor of the condemned.

(5) The chaplain of Holman Prison.

(6) Such newspaper reporters as may be admitted by the warden.

(7) Any of the relatives or friends of the condemned person that he or she may request, not exceeding six in number.

(8) The immediate family of the victim, over the age of 19, not exceeding eight in number and apportioned equally among the victim's immediate family members. If there are fewer than six total immediate family members of the deceased victim, additional immediate family members of a victim, for whose death the inmate is not sentenced to death.

(b) No convict shall be permitted by the prison authorities to witness the execution.



Section 15-18-84 - Rearrest and execution of person escaping before execution.

(a) If a condemned person escapes after sentence and before his delivery to the warden from Holman prison and is not rearrested until after the time fixed for execution, any person may arrest and commit him to the jail of the county in which he was sentenced. Thereupon, the court by whom the condemned was sentenced, on notice of such arrest being given by the sheriff, shall again appoint a time for the execution, not less than 30 days from such appointment, which appointment shall be by the clerk of said court immediately certified to the warden of Holman prison. Such clerk shall place such certificate in the hands of the sheriff, who shall deliver the same, together with the warrant for execution and the condemned person to the warden, who shall receipt the sheriff for the same and proceed at the appointed time to carry the sentence of death into execution as hereinabove provided.

(b) If a condemned person escapes after his delivery to the warden and is not retaken before the time appointed for his execution, any person may arrest and commit him to Holman prison, whereupon the warden shall certify the fact of his escape and recapture to the court in which sentence was passed. The court shall again appoint a time for the execution, which shall be not less than 30 days from the date of such appointment. Thereupon, the clerk of such court shall certify such appointment to the warden, who shall proceed at the time so appointed to execute the condemned as hereinabove provided.



Section 15-18-85 - Return of execution warrant, certificate and statements; payment for transportation of body.

(a) When execution of sentence is suspended or respited to another date, the same shall be noted on the warrant for execution, and on the arrival of such date the warden shall proceed with such execution, but if the condemned person should be pardoned or his sentence commuted by the Governor, no execution shall be had; and, in such case, as well as when the sentence is executed, the warden shall return the warrant and certificate with a statement of any such act and with his proceedings endorsed thereon, together with the statement, where appropriate, that the body of the convict was decently buried or delivered to his relatives or friends, naming them, or to some other person by consent of the convict, naming such person and naming two or more witnesses to the fact that the convict consented that his body might be delivered to such person to the clerk of the court in which sentence was passed, who shall record said warrant and return in the minutes of the court.

(b) The state shall pay transportation charges of the body back to the home of the condemned person when his or her family or friends cannot pay such expenses, this fact to be determined by the Commissioner of Corrections.



Section 15-18-86 - Procedure when condemned female believed pregnant.

(a) If there is reason to believe that a female convict is pregnant, the sheriff must, with the concurrence of a judge of the circuit court, summon a jury of six disinterested persons, as many of whom must be physicians as practicable. The sheriff must also give notice to the district attorney or, in his absence, to any attorney who may be appointed by a circuit judge to represent the state and who has authority to issue subpoenas for witnesses.

(b) The jury, under the direction of the sheriff or officer acting in his place, must proceed to ascertain the fact of pregnancy and must state their conclusion in writing, signed by them and the sheriff. If such jury is of opinion, and so find, that the convict is with child, the sheriff or officer acting in his place must suspend the execution of the sentence and transmit the finding of the jury to the Governor.

(c) Whenever the Governor is satisfied that such convict is no longer with child, he must issue his warrant to the sheriff appointing a day for her to be executed according to her sentence, and the sheriff or other officer must execute the sentence of the law on the day so appointed.






Article 6 - Stay of Execution.

Section 15-18-100 - Postponing execution of sentence pending commutation or pardon.

When any defendant is convicted and sentenced to death or to imprisonment in the penitentiary, the presiding judge, if he is of the opinion that such defendant should be pardoned, may postpone the execution of the sentence for such time as may appear necessary to obtain the action of the Governor on an application for commutation of the death sentence and action of the Board of Pardons and Paroles on an application for pardon.






Article 7 - Inmate Community Reintegration Program.

Section 15-18-110 - Short title.

The short title of this article is "The Inmate Community Reintegration Under SIR Act."



Section 15-18-111 - Definitions.

As used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) DEPARTMENT. The Department of Corrections.

(2) COMMISSIONER. The Commissioner of the Department of Corrections

(3) STATE CORRECTIONAL INSTITUTION. Any correctional institution under the jurisdiction of the department.

(4) INMATE. A person who has served at least 90 days in any jail or penal facility, either male or female, who has been convicted of a felony and sentenced to a term of confinement and treatment in a state correctional institution under the jurisdiction of the department.

(5) PROGRAM. Supervised Intensive Restitution (SIR) program.



Section 15-18-112 - Extension of limits of confinement authorized.

In order to provide for the individual supervision and placement of an inmate in the community to obtain employment and place of residence in order to aid in the reintegration of the inmate into society, the department is authorized to adopt rules, regulations and policies permitting the commissioner to extend the limits of confinement of an inmate where there is reasonable cause to believe the inmate will honor the trust placed in such inmate by authorizing such inmate, under prescribed conditions, to leave a state correctional institution and reside in the community under the intensive supervision of a correctional officer in the community.



Section 15-18-113 - Eligibility.

The department may adopt regulations as to the eligibility of those inmates who are classified as minimum security risks for the extension of the limits of confinement. However, no inmate who has ever been convicted of murder, kidnapping in the first degree, rape in the first degree, sodomy in the first degree, arson in the first degree, selling or trafficking in controlled substances, robbery in the first degree, burglary in the first degree, sexual abuse in the first degree or assault in the first degree if said assault leaves the victim permanently disfigured or disabled, shall be eligible for such inmate community reintegration under the Supervised Intensive Restitution program.



Section 15-18-114 - Investigation by department regarding inmate suitability; notice required; objections.

Employees of the department are authorized to make investigations and recommendations concerning the suitability of certain inmates for the program and otherwise to assist the commissioner in the implementation of the program authorized by this article. Provided, however, before an inmate can come under the SIR program, the sentencing judge and district attorney shall be given 10 days' written notice. Provided, however, before an inmate can come under the SIR program, the victim who has received physical injury or bodily harm as a result of the crime for which the inmate was incarcerated shall receive notice in the form of a letter from the district attorney or prosecuting attorney at the last known address, one week prior to the inmate going on the SIR program. Provided, further, the district attorney or prosecuting attorney involved in prosecution of said inmate shall receive written notice from the Department of Corrections in the form of a certified letter two weeks prior to the inmate going on the SIR program.

If the victim has received physical injury or bodily harm as a result of the offense, the district attorney or his assistant may represent the victim in communicating his or her objections to the Commissioner of the Department of Corrections.



Section 15-18-115 - Restitution; schedule of payment; disposition of unclaimed, etc., funds.

When an inmate is placed in the Supervised Intensive Restitution program, and has been ordered by a court of this state to make restitution to his victim, it shall be made a condition of his participation in the program that he make restitution payments to the victim until the restitution is paid in full. Where restitution to the victim has not been ordered by a court of this state as part of an inmate's sentence, the commissioner may require, as a condition of the inmate's participation in the program, that the inmate agree to an amount of restitution to be paid to the victim through the circuit clerk of the county where the crime was committed which amount shall be set by the commissioner. Any funds not paid out or which are unclaimed after 12 months shall be transferred by the circuit clerk having custody thereof to the State General Fund. The supervising correctional officer will see that a schedule of payment of restitution is established and continued until paid in full.



Section 15-18-116 - Forty-hour workweek required.

Each inmate participating in the program shall participate in a 40-hour workweek of paid private employment, public service work program, or a combination of both.



Section 15-18-117 - Supervision charge authorized.

The department is authorized to charge each inmate participating in the program a weekly amount for supervision costs, which shall not exceed 25 percent of the adjusted gross weekly income of the inmate. Such sums shall be retained by the department and placed in a fund in the State Treasury to defray the expense of administering this program and is hereby appropriated therefor.



Section 15-18-118 - Legal status of inmate involved in free community, etc.

No inmate granted privileges under the provisions of this article shall be deemed to be an agent, employee, or involuntary servant of the department while involved in the free community or while going to and from employment or other specified areas.



Section 15-18-119 - Annual report required.

The commissioner shall prepare an annual report to be filed not later than 60 days following the close of each fiscal year with the Governor, the Lieutenant Governor, members of the Legislature and the Legislative Budget Committee showing the operation and administration and suggestions as deemed advisable.



Section 15-18-120 - Commissioner required to promote public understanding of program, etc.

The commissioner shall promote public understanding of the provisions of this article as well as encourage the cooperation of all state agencies involved in implementing the provisions of this article.



Section 15-18-121 - Penalty for failure to remain within limits of confinement, etc.

The willful failure of an inmate to remain within the extended limits of the inmate's confinement, or to willfully return within the time prescribed to the place of confinement designated by the commissioner or his agent, shall be deemed as an escape from the custody of a penal facility and shall be punishable as prescribed by law.



Section 15-18-122 - Exemption of program from Administrative Procedure Act.

The Supervised Intensive Restitution (SIR) program is hereby exempted from the Administrative Procedure Act.



Section 15-18-123 - Legislative review authorized.

The provisions of this article, and the activities herein authorized, shall be subject to the review and recommendations of an oversight committee which shall be composed of the Chief Examiner of Public Accounts, the State Finance Director, and the chairman of the permanent legislative committee on the Board of Corrections management and performance evaluation as created by Act No. 76-84 of the Legislature of Alabama, as amended, which said committee shall continue and function for so long as the provisions of this article are in effect.






Article 8 - Alabama Restitution Withholding.

Section 15-18-140 - Short title.

This article shall be known as and may be cited as "The Alabama Restitution Withholding Act."



Section 15-18-141 - Legislative findings, etc.

The Legislature hereby finds, determines and declares that the right of crime victims to restitution is and ought to be intimately affected with the public interest.

The Legislature further hereby finds, determines, and declares that convicted criminals should be required to fully compensate the victims of their unlawful activity, and to that end, our judicial system should be empowered to strictly enforce judicial decrees or orders which require convicted criminals to pay restitution.

The Legislature further finds, determines, and declares that among such judicial powers should be the power of a court to order the withholding of a convicted criminal's income, or the attachment of such criminal's assets or a portion thereof for the purpose of satisfying such restitution orders.

Further, the Legislature finds, determines, and declares that the strict enforcement of restitution orders will and ought to serve as a real and meaningful deterrent to crime.

The provisions of this article are to be construed so as to accomplish these purposes and to promote the same which is hereby declared to be the public policy of this state.



Section 15-18-142 - Definitions.

Unless the context clearly requires otherwise or unless different meanings are expressly specified in subsequent provisions of this article, wherever used in this article, in the singular or plural case, the following terms shall mean:

(1) PERSON.

a. A human being.

b. A public or private corporation, an unincorporated association, a partnership, or other entity established by law.

c. A government or governmental instrumentality, including, but not limited to the State of Alabama or any political subdivision thereof.

(2) RESTITUTION. An amount of money ordered by a court to be paid to a clerk or other person by a defendant for the use and benefit of a victim of the defendant's criminal offense.

(3) DEFENDANT. A person, as defined, who has been ordered by a court to pay restitution.

(4) CRIMINAL OFFENSE. Conduct for which a sentence to a term of imprisonment, or the death penalty, or to a fine is provided by any law of this state or by any law, local law, or ordinance of a political subdivision of this state.

(5) EMPLOYMENT INCOME. Wages, salary, tips, commissions, bonuses, any and all money due or payable to which a defendant is or may be entitled based upon remuneration for employment, past, present or future, less deductions therefrom required to be withheld by law.

(6) OTHER INCOME.

a. Any money or any negotiable instruments or any portion thereof to which a defendant is or may be entitled from the sale, transfer, conveyance, or assignment of any real or personal property or other thing of value.

b. Any money or any negotiable instrument or any portion thereof to which the defendant is or may be entitled, directly or indirectly, as a result of profits, fees, rents, refunds, rebates, commissions, gifts, bequests, devises, annuities, dividends, royalties, money or property on deposit or in escrow or trust, interest, accounts receivable, choses in action or other transactions.

(7) ASSETS. Any money, legal tender, real or personal property or other thing of value to which the defendant is or may be entitled less and except any exemption established by law for a person other than a defendant.

(8) EMPLOYER. A person who owes or will owe any wages, salary, tips, commissions, bonuses, or money to defendant as remuneration for employment, past, present, or future, after deducting any amounts required to be withheld by law.

(9) COURT. Any circuit or district court of this state.

(10) CLERK OF THE COURT or CLERK. Any circuit court clerk, circuit court register, district court clerk, or their employees, with responsibility for docketing or otherwise carrying out the court's clerical duties, including the receipt and disbursement of restitution payments, or another person, other than the victim, designated by the court to receive or distribute the payment of restitution.

(11) VICTIM. A person designated by a court in a restitution order to receive restitution.



Section 15-18-143 - Employment income withholding order - Generally.

(a)(1) Any provision of Section 8-5-21, or any other law of this state to the contrary, notwithstanding, and in addition to any other remedy which is or may be hereafter provided by law for the enforcement or collection of a restitution order, any original decree, judgment or order issued by any court for the payment of restitution may, on motion of the victim, district attorney, probation or parole officer, or the court, include an order directing any employer of the defendant to withhold and pay over to the clerk of the court, out of the employment income due or to become due the defendant at each pay period, an amount ordered to be paid as restitution.

(2) Such order shall recite the amount of the restitution obligation and shall require the employer to withhold a definite amount from such income due or becoming due at each pay period and pay such amount to the clerk of the court. Provided, if the restitution is ordered to be paid monthly and the defendant's pay periods are at more frequent intervals, the order shall require that the employer shall withhold, at each pay period an amount cumulatively sufficient to equal the total monthly restitution obligation and pay over to the clerk of the court, once each month, the total monthly restitution obligation.

(3) The order shall also recite a duty of the defendant and the employer to notify the court of any change in employment of the defendant as provided in this article.

(b)(1) Any provision of Section 8-5-21, or any other law of this state to the contrary notwithstanding, and in addition to any other remedy which is or may be hereafter provided by law for the enforcement of a restitution order a court may, on its own motion or upon the filing of a petition by the victim, district attorney or probation or parole officer, and a finding that previously ordered restitution payments are delinquent, issue an order directing any employer of the defendant to withhold and pay over to the clerk of the court, out of the employment income due or to become due to the defendant at each pay period, an amount the court finds necessary to comply with the original order of restitution plus an amount reasonably sufficient to satisfy any accumulated arrearage.

(2) Provided, that the defendant shall be:

a. Served with a copy of the petition;

b. Afforded such cause as he would be entitled in a probation revocation hearing; and

c. Afforded an opportunity to be heard at a hearing set on the merits of the petition.

(3) Upon the filing of a written agreement and waiver, the defendant may waive any of the rights provided herein and the court may enter the order provided in this section without the necessity of a hearing.

(4) An order entered pursuant to this section shall recite the amount required to be withheld as restitution at each pay period and, if so ordered, the total amount of all accumulated arrearages and the amount required to be withheld at each pay period in order to satisfy the arrearage. The order shall require withholding from such income due or becoming due the defendant at each pay period and payment to the clerk of the court, of the amounts ordered pursuant to this section. If the defendant's restitution obligation is required to be paid on a monthly basis and his or her pay periods are at more frequent intervals, the order shall require that the employer shall withhold, at each pay period, amounts cumulatively sufficient to equal the total monthly arrearage due, if ordered, and the total monthly restitution obligation and pay over to the clerk of the court, once each month, the total amount of any court ordered arrearage and restitution.

(5) A defendant who is the subject of an employment income withholding order and any employer upon whom such order is served shall promptly notify the court or the clerk of the court as to any layoff, suspension, discharge, or resignation of such defendant or other change of employment including the name and address, if known, of any new or successor employer.

(6) Upon notice that such defendant is employed at a new or different place of employment the clerk of the court shall cause a copy of such employment income withholding order to be served upon such new or different employer.

(7) An employer shall not discharge an employee or a person solely because of any court order or other process issued pursuant to the provisions of this article. Any employer who violates this section may be deemed to be in contempt of court and may be compelled by the court to reinstate such employee.



Section 15-18-144 - Employment income withholding order - Assets of defendant to be withheld or attached.

(a) Any provision of any law of this state to the contrary notwithstanding and in addition to any other remedy which is or may be hereafter provided by law for the enforcement or collection of a restitution order, any decree, judgment, or order requiring the payment of restitution may include, upon motion of the victim, district attorney, the Attorney General, or the court, an order requiring that any asset or other income or any portion thereof to which a defendant is or may be entitled be withheld or attached, and such order may also require any person in real or constructive possession, custody, or control thereof to pay over, deliver, convey, transfer, or assign the same to the clerk of the court for disbursement, transfer, or assignment to the victim in accordance with the defendant's restitution obligation. If the prison authority reasonably believes that the defendant's outgoing mail contains any object or any item that has monetary value, the object or item shall be seized and transferred to the court of original jurisdiction. If the court determines that the item or object seized has monetary value, the item or object shall be transferred to the Crime Victims Compensation Fund for disbursement, transfer, or assignment to the victim for satisfaction of the defendant's outstanding restitution obligations. If the court determines that the item or object seized does not have any monetary value, the court shall return such to the prison to be promptly placed in the U.S. mail.

(b) The Alabama Department of Corrections may promulgate reasonable rules to effectuate the intent of this section.



Section 15-18-145 - Employment income withholding order - Nature of order.

Any order issued pursuant to the provisions of this article shall be a continuing order and shall remain in effect and be binding upon the person on whom a copy is served until or unless further orders of the court are issued and served.



Section 15-18-146 - Employment income withholding order - Service.

(a) A copy of any order issued pursuant to the provisions of this article shall be served by the clerk of the court wherein such order was issued or by another person designated by such court.

(b) A copy of any order issued pursuant to the provisions of this article may be served by certified mail, return receipt requested. When served by certified mail, return receipt requested, the actual cost thereof shall be taxed or assessed against the defendant at the time such order is issued.



Section 15-18-147 - Employment income withholding order - Receipt and disposition of income, etc.

When any court order issued pursuant to the provisions of this article requires any employment income, other income or any asset or portion thereof to be withheld, or attached and paid over, conveyed, assigned, delivered or otherwise transferred to the clerk of the court, it shall be the duty and responsibility of such clerk to receive such income or asset and convey, assign, transfer, or disburse the same to the victim in accordance with the defendant's restitution obligation as the court issuing such order may direct.



Section 15-18-148 - Employment income withholding order - Penalty for noncompliance.

Any person who willfully refuses to comply with any court order issued pursuant to the provisions of this article directing such person to withhold, deliver, or pay over any employment income, or other income or to convey, assign, transfer, deliver, or disburse any other income or asset may be deemed in contempt of court and may be held liable to the victim for any restitution lost.



Section 15-18-149 - Employment income withholding order - Person complying protected from actions for wrongful conversion, etc.

Any person who complies with any order or other process issued pursuant to the provisions of this article shall not in any way be held liable to the defendant or other person claiming any rights derived from the defendant for wrongful withholding or wrongful conversion of any asset or income.



Section 15-18-150 - Employment income withholding order - Priority.

Any order issued pursuant to the provisions of this article directing any person to withhold, convey, assign, transfer, deliver, disburse or pay over any employment income, other income, or asset or requiring the attachment thereof, shall have priority over any writ or notice of garnishment or process or writ of attachment subsequently served on such person; provided, however, an employment income withholding order issued pursuant to this article shall not have priority over any employment income withholding order or notice of garnishment for the support of a defendant's dependent children; and provided further, that any court order for employment income withholding issued pursuant to this article may exceed the maximum amounts which is or may be hereafter prescribed by law for garnishment proceeding in Alabama.



Section 15-18-151 - Employment income withholding order - Alteration, modification, etc.

Any court order issued pursuant to the provisions of this article may be altered, modified or rescinded upon the filing of a petition by the defendant, district attorney, or the victim for good and sufficient cause shown by a preponderance of the evidence.






Article 9 - Community Punishment and Corrections.

Section 15-18-170 - Short title.

This article shall be known as the "Alabama Community Punishment and Corrections Act."



Section 15-18-171 - Definitions.

As used in this article, the following terms shall have the following meanings, respectively, unless the context otherwise requires:

(1) APPLICATION PROCESS AND PROCEDURES. The criteria and guidelines developed by the Department of Corrections for the establishment of community punishment and corrections programs, the granting of funds for programs authorized herein, and the monitoring, evaluation, and review of programs funded herein.

(2) BOARD. The board of directors of the authority or the board of directors of a nonprofit entity.

(3) COMMISSIONER. The Commissioner of the Department of Corrections.

(4) COMMUNITY. The county or counties comprising one or more judicial circuits.

(5) COMMUNITY PUNISHMENT AND CORRECTIONS AUTHORITY. A public corporation organized pursuant to the provisions of this article.

(6) COMMUNITY PUNISHMENT AND CORRECTIONS PROGRAM. Any program designed as an alternative to incarceration and maintained by a county commission or an authority or nonprofit entity for the purpose of punishing and for correcting a person convicted of a felony or misdemeanor or adjudicated a youthful offender and which may be imposed as part of a sanction, including, but not limited to confinement, work release, day reporting, home detention, restitution programs, community service, education and intervention programs, and substance abuse programs.

(7) COMMUNITY PUNISHMENT AND CORRECTIONS PLAN. A document prepared by the county commission or an authority, or nonprofit entity, and submitted to the Department of Corrections in accordance with the requirements set forth in the application process and procedure, which identifies proposed community-based programs to be implemented within the county in accordance with the terms of this article and justifies the funding of such programs with regard to local need and community support.

(8) COUNTY COMMISSION CHAIRPERSON. The chair of the county commission or his or her representative.

(9) COUNTY INMATE. A person convicted of a misdemeanor.

(10) COURT. The trial judge exercising sentencing jurisdiction over an eligible offender under this article and includes any successor of the trial judge.

(11) DEPARTMENT. The Department of Corrections.

(12) DIVISION. The Community Corrections Division of the department.

(13) ELIGIBLE. A person who has committed an offense not excluded by subdivision (14) and who meets the criteria of Section 15-18-175.

(14) EXCLUDED FELONY OFFENDERS. One who is convicted of any of the following felony offenses: Murder, kidnapping in the first degree, rape in the first degree, sodomy in the first degree, arson in the first degree, trafficking in controlled substances, robbery in the first degree, burglary in the first degree, manslaughter, sexual abuse in the first degree, forcible sex crimes, sex offenses involving a child as defined in Section 15-20A-4, or assault in the first degree if the assault leaves the victim permanently disfigured or disabled.

(15) GOVERNING BODY. With respect to a county, its county commission or other like governing body exercising the legislative functions of a county.

(16) INCORPORATORS. The persons forming a public corporation pursuant to this article.

(17) NONPROFIT ENTITY. Any not-for-profit organization, agency, or other entity other than a community punishment and corrections authority that provides treatment, guidance, training, or other rehabilitation services to individuals, families, or groups in such areas as health, education, vocational training, special education, social services, psychological counseling, and alcohol and drug treatment.

(18) PLAN. The community punishment and corrections plan defined in subdivision (7).

(19) RECIPIENT. Any entity receiving directly or indirectly any financial grant or contractual remuneration under this article.

(20) RENOVATION. The repair, remodeling, alteration, or expansion of existing buildings or structures to make them habitable or suitable for community punishment and corrections program operations, and includes the acquisition and installation of necessary equipment.

(21) RESTITUTION. Payment to the victim who has suffered financial losses as a result of a crime. Restitution shall include, but not be limited to, payment in cash or in kind for the value of stolen or damaged property; for medical expenses due to physical, emotional, or psychological trauma; wages lost as a result of time absent from work; and value of property lost or transferred through theft or exercise of control by deception or fraud.

(22) STATE INMATE. A person convicted of a felony.

(23) USER FEES. Fees assessed against an offender under a community punishment and corrections program to help defray the costs of such programs.

(24) VICTIM SERVICE OFFICER. A person employed to directly assist crime victims and their families with court attendance, restitution, compensation, property return, victim impact statements, and other needs expressed.

(25) YOUTHFUL OFFENDER. A person adjudicated as a youthful offender.



Section 15-18-171.1 - Community Corrections Division.

The Community Corrections Division is created in the Department of Corrections. The division shall be responsible for implementing and administering this article and any provisions of law relating to the operation and management of a community-based sentencing program. The division shall employ an executive management staff consisting of a director and such other necessary employees for which funds are available. The director of the division and staff shall be Merit System employees of the state and the director shall report directly to the Commissioner of the Department of Corrections.



Section 15-18-172 - Establishment of program; funding; rules and regulations; participation in program; alternatives.

(a) A county or group of counties may establish a community punishment and corrections program for state and county inmates or youthful offenders in custody of the county. The program shall be established by a county by resolution adopted by the county commission or by community punishment and corrections authorities or other nonprofit entities as provided herein. The program shall establish the maximum number of offenders who may participate in the program and participation shall be limited to space availability. No offenders may be sentenced or assigned to the program in excess of the maximum number established for the program. No county is obligated to fund any activities of a community corrections program established under this article without an affirmative vote of the affected county commission.

(b) The department may contract with such counties, authorities, or other nonprofit entities as provided herein concerning start-up costs and the costs of maintenance, including medical expenses, of state inmates participating in any program authorized under this article or under any county program functioning pursuant to any state or local act.

(c) The department shall promulgate rules and regulations pursuant to the Alabama Administrative Procedure Act establishing conditions for state inmates' participation in the community punishment and corrections program, the observance of which may be a condition to such participation.

(d) A state inmate incarcerated in a state facility may be approved by the department for participation in a community punishment and corrections program established under this article and be assigned to a program in the county from which the inmate was sentenced if a community punishment and corrections program under this article has been established in that county and if the sentencing judge of the county authorizes the inmate to participate in the program. An inmate may be assigned to a community punishment and corrections program in another county if the presiding judge of the other county and the sentencing judge agree to the assignment and if the county has agreed in the contract to accept inmates originally sentenced in other counties. In the event the sentencing judge is unavailable due to death, retirement, or any other reason, the presiding judge from the sentencing circuit shall act in the sentencing judge's stead. An inmate assigned to a community punishment and corrections program pursuant to this article shall not be eligible for parole consideration.

(e) The department shall annually identify alternatives to community punishment and corrections programs for those counties which have not established a community punishment and corrections program under this article. The department shall publish a list of such alternatives on its website and shall provide a list of such alternatives to each district and circuit court annually. The department shall include a list of referral services available for veterans and servicemen, and, when available and appropriate, shall include any Veterans Treatment Court in operation in the appropriate county or circuit as an alternative.



Section 15-18-173 - Goals.

The goals of the community punishment and corrections act are:

(1) To promote accountability of offenders to their local community by requiring direct financial restitution to be made to victims of crime and that community service be made to local governments and community agencies representing the community;

(2) To provide a safe, cost-efficient, community punishment and correctional program which provides punishments through the development of a range of sanctions and community services available for the judge at sentencing;

(3) To reduce the number of offenders committed to correctional institutions and jails by punishing such offenders in alternative punishment settings;

(4) To provide opportunities for offenders demonstrating special needs to receive services that enhance their abilities to provide for their families and become contributing members of their community; and

(5) To encourage the involvement of local officials and leading citizens in their local punishment and correctional system.



Section 15-18-174 - Powers, duties, authority of department.

In addition to those otherwise provided by law, the department shall have the following powers, duties, and authority:

(1) Monitor the community punishment and corrections program within the goals and mandates established herein.

(2) Conduct statewide public education programs concerning the purposes and goals as established herein and make an annual report to the Prison Oversight Committee of the Legislature and the Alabama Sentencing Commission regarding the effectiveness of diversion of offenders from state and local correctional institutions. This annual report should also include data showing the impact of diversion of offenders by race, gender, and location of the offender.

(3) Provide technical assistance to local governments, authorities and other nonprofit entities and agencies, and local community punishment and corrections advisory boards regarding development of a community punishment and corrections program.

(4) Develop minimum standards, policies, and administrative rules for the statewide implementation of this article.

(5) Develop and implement by rule an application process and procedure.

(6) Review community punishment and corrections plans and award contracts or grants.

(7) Conduct an audit and annual program evaluation of programs receiving contracts or grants to ensure program accountability.

(8) Require community punishment and corrections plans and programs to incorporate uniform statewide evidence-based practices as defined in Section 12-25-32, subject to available resources, when supervising, treating, or providing for the treatment of offenders.

(9) Provide training for community punishment and corrections programs and employees relating to offender supervision and the utilization of evidence-based practices as defined in Section 12-25-32 in the supervision and treatment of offenders.

(10) Require community punishment and corrections programs to provide particular treatment and supervision based on the offender's risk of reoffending through use of a validated risk and needs assessment, as defined in Section 12-25-32, conducted by the program and, to the extent practicable, to prioritize treatment and supervision resources, as well as behavioral health assessment and treatment referral services, on those offenders who have the highest risk of reoffending as determined by a validated risk and needs assessment. The department shall utilize services available for veterans and servicemen and shall annually collaborate with the Department of Veterans Affairs to confirm behavioral and treatment services that are appropriate for referral.



Section 15-18-175 - Eligibility; exclusion; sentencing.

(a) An offender who meets one of the following minimum criteria shall be considered eligible for punishment in the community under this article:

(1) Persons who, without this option, would be incarcerated in a correctional institution or who are currently incarcerated in a correctional institution.

(2) Persons who are convicted of misdemeanors.

(b) The following offenders are excluded from consideration for punishment in the community:

(1) Persons who are convicted of offenses as listed in subdivision (14) of Section 15-18-171.

(2) Persons who demonstrate a pattern of violent behavior. In reaching this determination, the court may consider prior convictions and other acts not resulting in conviction or criminal charges, and the offender's behavior while in state or county confinement.

(c) The eligibility criteria established in this section shall be interpreted as guidelines for the benefit of the court in making a determination of eligibility of offenders and assessment of funds under this article.

(d)(1) Except as provided in subsection (a) of Section 15-18-172, the court may sentence an eligible offender as defined in this section directly to any appropriate community-based alternative provided, either as a part of or in conjunction with a split sentence as provided for in Section 15-18-8, or otherwise as an alternative to prison; or as a condition for a defendant to meet in conjunction with probation; and under such additional terms and conditions as the court may prescribe. Notwithstanding the foregoing, a defendant may only be sentenced to participate in community punishment and corrections programs when adequate space and staff are available. No program shall be required to operate beyond its staffing and design capabilities as provided in Section 15-18-172.

(2) In sentencing an eligible offender to any community-based alternative to incarceration, the court shall possess the authority to set the duration of the sentence for the offense committed to any period of time up to the maximum sentence within the appropriate sentence range for the particular offense. A court may not sentence an eligible offender to any community punishment and corrections program if the sentencing would cause the offender participation level to exceed the maximum participation level established for that program in its community punishment and corrections plan as provided in Section 15-18-172.

(3) After a hearing on the violation, the court may alter the sentence imposed for a violation of the conditions imposed by the court, as follows:

a. If the defendant violates a condition of the sentence at any time prior to the expiration or termination of the term of the sentence, the court may implement one or more of the following options:

1. Continue the offender on the existing sentence.

2. Issue a formal or informal warning to the offender that further violations may result in revocation of the sentence.

3. Conduct a formal or informal warning to reemphasize the necessity of compliance with the conditions of the sentence.

4. Modify the conditions of serving the sentence, possibly including the inclusion of short periods of confinement in local facilities for time for which supervision of sentence was formerly given.

5. Revoke the sentence as listed in paragraph b. below.

In lieu of a formal hearing, the court may issue a standing court order authorizing program administrators to impose the disciplinary sanctions listed in subparagraphs 1., 2., and 3. or any preapproved sanction that does not include a period of confinement. All instances of noncompliance and disciplinary actions shall be immediately reported to the court.

b. A revocation hearing shall be conducted before the court prior to revocation of the community corrections sentence. The court shall apply the same due process safeguards as a probation revocation proceeding and may modify or revoke the community punishment sentence and impose the sentence that was suspended at the original hearing or any lesser sentence, including any option listed in subdivision (1) of subsection (d).

c. If revocation results in a sentence of confinement, credit shall be given for all time spent in custody prior to revocation. Full credit shall be awarded for full-time confinement in facilities such as city or county jails, state prisons, and boot camps.

d. The court shall not revoke the sentence and order the confinement to prison of the offender unless the court finds, on the basis of the original offense and the offender's intervening conduct, that either of the following apply:

1. No measure short of confinement will adequately protect the community from further criminal activity by the offender.

2. No measure short of confinement will avoid depreciating the seriousness of the violation.

e. The willful failure of an inmate to remain within the extended limits of his or her confinement or to return to the place of confinement within the time prescribed shall be deemed an escape from a state penal institution in the case of a state inmate and an escape from the custody of the sheriff in the case of a county inmate and shall be punishable accordingly.

f. The victim will be notified in accordance with procedures established in the community punishment and corrections plan prior to sentencing under this article.

g. Restitution, when appropriate, shall be ordered by the court as a condition for a community-based sentence under this article in addition to any mandatory victim assessment fees.

1. Nothing herein shall prevent a court from sentencing an eligible defendant to community-based punishment in conjunction with a suspended sentence confinement pursuant to the split sentences or probation.

2. The State of Alabama and any county or municipality may become employers of community punishment and corrections inmates under this article, and as such, may employ inmates to perform any state or county or municipal job available, including, but not limited to, road or bridge work, garbage collection, and public grounds maintenance. Inmates so employed shall not be eligible to participate in group health, accident, and life insurance programs, or retirement programs provided regular state or county or municipal employees. Worker's compensation benefits may be provided the inmates at the discretion of the state or employing county or municipality.

3. Inmates employed under this section shall be paid at least the federally established minimum wage.

4. Counties may utilize inmates or others required by a court of competent jurisdiction to perform community service in county work, including, but not limited to, removal of debris or trash from roads and rights-of-way, road or bridge work, garbage collection, and public grounds maintenance.

5. State and county inmates performing community service shall not be entitled to any compensation.



Section 15-18-176 - Submission and format of plan; application process and procedures; participation voluntary.

(a) A community punishment and corrections plan shall be developed and submitted to the department which sufficiently documents the local need and support for the proposed program. The community punishment and corrections plan shall have the approval of the county commission in the affected counties prior to submission to the department. Any plan shall specifically state the maximum number of inmates eligible to participate in the program.

(b) The format for any community punishment and corrections plan shall be specified by the division in its application process and procedures. Funding and grant evaluation criteria shall be outlined in the application process and procedures to be developed by the division in order that each applicant may know the basis upon which funds will be granted. The department shall adopt rules pursuant to the Administrative Procedure Act outlining the application process and procedures.

(c) The application process and procedures should include a performance-based reimbursement funding plan, developed by the department, for funding community punishment and corrections plans that utilize evidence-based practices as defined in Section 12-25-32 in the treatment and supervision of community punishment and corrections program participants and that meet specified treatment and supervision targets as outlined in the application. The performance-based reimbursement plan outlined in the application process and procedures should also include higher reimbursement rates for community punishment and corrections plans that include behavioral health assessment and treatment referral, to include behavioral and substance abuse treatment, for community punishment and corrections program participants, as well as for local probationers and parolees under the supervision of the Board of Pardons and Paroles. The Department of Corrections, along with the Board of Pardons and Paroles, the Department of Veterans Affairs, the Department of Public Health, and the Department of Mental Health, shall collaborate with the Office of the Governor to implement the provisions of this subsection relating to behavioral health treatment and substance abuse treatment services. The Office of the Governor shall ensure that treatment services that receive funding from the state or through court-ordered monies utilize such funding and monies for programs reasonably expected to reduce recidivism among community corrections offenders.

(d) The application process and procedures should include a requirement that each community punishment and corrections plan establish guidelines to ensure that the supervision and treatment of offenders participating in a community punishment and corrections program is, to the extent practicable, individualized based on the offender's risk of reoffending, as determined through a validated risk and needs assessment as defined in Section 12-25-32, administered by the community punishment and corrections program, and that treatment and supervision resources, as well as behavioral health assessment and treatment referral services, are, within the resources available, prioritized based on those offenders who have the highest risk of reoffending. The plan shall include a list of services available for veterans and, servicemen, and, when appropriate, shall include any Veterans Treatment Court in operation in the appropriate county or circuit as a possible alternative for mentoring and supervision.

(e) Participation in the programs set forth in this article is voluntary. Any participating authority, county commission, or other nonprofit entity may notify the director of the division of its intention to withdraw from participation in the community punishment and corrections program contract. The withdrawal will become effective on the last day of the grant year.



Section 15-18-177 - Drafting of plan.

The proposed community punishment and corrections plan may be drafted by an authority established under this article, or in lieu of the establishment of an authority, a county or another qualifying nonprofit entity as described in subsection (b) of Section 15-18-178.



Section 15-18-178 - Eligibility for contracts or grants; common facilities and cost sharing.

(a) Any county program or authority formed by one or more counties under this article shall be eligible to apply for direct and continuing financial contracts and grants under the article.

(b) A nonprofit entity other than a community punishment and corrections authority may be eligible under the provisions of this article to receive grants or contracts to carry out the provisions and purposes of this article only in a county that has not established a local community punishment and corrections authority or which does not intend to apply for funding directly. The county commission may elect to endorse the community punishment and corrections plan submitted by the nonprofit entity after the commission has received notice that the nonprofit entity desires to seek a grant to carry out this article and the county does not establish a community punishment and corrections authority or pass a resolution that it will apply for grant funding within 60 days after the notification. In this event, the nonprofit entity shall perform the same duties, obligations, and functions as a community punishment and corrections planning authority together with performing the other corrections functions provided for in this article. Nothing in this article shall prohibit a nonprofit entity from receiving funds indirectly for such a program; however, a nonprofit entity shall have no authority to obligate county funds.

(c) Nothing in this article shall prevent an entity eligible for funding under this article to utilize common facilities or personnel and to share other overhead costs with county correctional or work release programs.



Section 15-18-179 - Application for incorporation; certificate of incorporation; amendment; board of directors; dissolution; funding; competitive bidding laws not applicable.

(a) A public corporation may be organized as a community punishment and corrections authority pursuant to this article in any county or group of counties located in one or more judicial circuits. In order to incorporate the public corporation, any number of natural persons, not less than three, who are duly qualified electors of a proposed county or counties shall first file a written application with the county commission or any two or more thereof. The application shall contain all of the following:

(1) The names of each county commission with which the application is filed.

(2) A statement that the applicants propose to incorporate an authority pursuant to this article.

(3) The proposed location of the principal office of the authority.

(4) A statement that each of the applicants is a duly qualified elector of the county, or if there is more than one, at least one thereof.

(5) A request that the governing body of the determining subdivision adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed, approving its certificate of incorporation, and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with this article. Every application shall be accompanied by a form of certification of incorporation of the proposed authority and by any other supporting documents or evidence as the applicants may consider appropriate.

As promptly as may be practicable after the filing of the application with the county commission in accordance with this section, the county commission with which the application was filed shall review the contents of the application, and the accompanying form of certificate of incorporation. The county commission shall thereafter adopt a resolution either denying the application or declaring that it is wise, expedient, and necessary that the proposed authority be formed, and that a community punishment and corrections program be established in such jurisdiction, approving the form of its certificate of incorporation, and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with this article. While it shall not be necessary that the resolution be published in a newspaper or posted, each governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken.

(b) Within 40 days following the adoption of an authorizing resolution, or if there is more than one, the last adopted thereof, the applicants shall proceed to incorporate an authority by filing for record in the office of the judge of probate of the county in which the principal office of the authority is to be located, a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner as provided in this article and as approved by the governing body of each determining subdivision.

(c) The certificate of incorporation of the authority shall state all of the following:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the county, or if there is more than one, at least one thereof.

(2) The name of the authority, which may be a name indicating in a general way the area proposed to be served by the authority and shall include the words "____ Community Punishment and Corrections Authority," or "The Community Punishment and Corrections Authority of _____," the blank spaces to be filled in with the name of one or more of the counties or other geographically descriptive word or words, such descriptive word or words not, however, to preclude the authority from exercising its powers in other geographical areas unless the Secretary of State shall determine that the name is identical to the name of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty, in which case the incorporators may insert additional identifying words so as to eliminate duplication or similarity.

(3) The period for duration of the authority; if the duration is to be perpetual, subject to subsection (g), that fact shall be stated.

(4) The name of each county together with the date on which the governing body adopted an authorizing resolution.

(5) The location of the principal office of the authority, which shall be within the boundaries of the county, or if more than one, at least one thereof.

(6) That the authority is organized pursuant to this article.

(7) The number of members of the board of directors of the authority, which shall be an odd number not less than five; the duration of their respective terms of office, which shall not be in excess of six years; and subject to the provisions of subsection (e), the manner of their election or appointment.

(8) Any provisions, not inconsistent with subsection (g), relating to the vesting of title to its properties upon its dissolution.

(9) Any other related matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this article or with the laws of the state.

(10) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it:

a. A copy of the application as filed with the county commission or county commissions in accordance with subsection (a).

b. A certified copy of the authorizing resolution adopted by the county commission or county commissions.

c. A certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty.

(d) Upon the filing for record of the certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.

(e) The certificate of incorporation of any authority incorporated under this article may be amended at any time in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and may include any matters which might have been included in the original certificate of incorporation.

After adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chair of the board and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the county commission or county commissions, requesting the county commission or county commissions to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the resolution adopted by the board proposing the amendments to the certificate of incorporation, together with such documents in support of the application as the chair of the board may consider appropriate. As promptly as may be practicable after the filing of the application pursuant to the foregoing provisions of this section, the county commission or county commissions shall review the application and shall adopt a resolution either denying the application or authorizing the proposed amendment. While it shall not be necessary that the resolution be published in a newspaper or posted, the county commission or county commissions with which the application is filed shall also cause a copy of the application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of the county commission at which final action upon the application is taken. The certificate of incorporation of an authority may be amended only after the filing of an application for amendment and adoption by the county commission of each county of an approving resolution.

Within 40 days following the adoption by the county commission of a resolution approving the proposed amendment, or if there is more than one, the last adopted of the approving resolutions, the chairman of the board of the authority and the secretary of the authority shall sign and file for record in the office of the judge of probate with which the certificate of incorporation of the authority was originally filed, a certificate in the name of and in behalf of the authority, reciting the adoption of the respective resolutions by the board and by the county commission or county commissions and setting forth the proposed amendment. The judge of probate shall thereupon record the certificate in an appropriate book in his or her office. When the certificate has been filed and recorded, the amendment shall become effective, and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of an authority shall be amended except in the manner provided in this section.

(1) Each authority shall have a board of directors composed of the number of directors provided in the certificate of incorporation, except the board shall consist of at least five directors who shall be appointed by the county commission or county commissions of the counties involved. Unless provided to the contrary in its certificate of incorporation, all powers of the authority shall be exercised, and the authority shall be governed by the board or pursuant to its authorization. The directors or persons shall serve the terms of office as shall be specified in the certificate of incorporation of the authority. Any county commissioner or other county officer or employee shall be eligible for appointment to the board.

(2) If, at the expiration of any term of office of any director, a successor thereto shall not have been elected or appointed, then the director whose term of office shall have expired shall continue to hold office until a successor shall be so elected or appointed. If at any time there should be a vacancy on the board, whether by death, resignation, incapacity, disqualification, or otherwise, a successor director to serve for the unexpired term applicable to the vacancy shall be elected or appointed by the entity which appointed the member whose absence has created the vacancy. Each election or appointment of a director, whether for a full term or to complete an unexpired term, shall be made not earlier than 30 days prior to the date on which the director is to take office. Any director, irrespective of how elected or appointed, shall be eligible for reelection or reappointment.

(3) Each director shall serve without compensation but may be reimbursed for expenses actually incurred in and about the performance of his or her duties. A majority of the directors shall constitute a quorum for the transaction of business, but any meeting of the board may be adjourned from time to time by a majority of the directors present or may be so adjourned by a single director if the director is the only director present at the meeting. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the board. The board shall hold regular meetings at the times as may be provided in the bylaws of the authority. The board may hold other meetings at any time upon providing notice as required by the bylaws of the authority, and, upon call of the chair of the authority or a majority of the total number of directors, shall hold a special meeting. The meetings of the authority shall not be subject to the provisions of Section 13A-14-2, or other similar law.

(f) Every authority shall have all of the powers necessary and convenient to carry out and effectuate the purposes and provisions of this article, including, without limiting the generality of the foregoing, the powers granted nonprofit corporations under the Alabama Nonprofit Corporation Act.

(g) A board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Notwithstanding the foregoing, an authority may not dissolve if there are any offenders participating in a community punishment and corrections program under its supervision. Upon filing for record of a certified copy of the resolution in the office of the judge of probate with which the authority's certificate of incorporation is filed, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to the authorizing counties.

(h) Where a group of counties combine and approve the creation of an authority as provided herein, or otherwise establish a community punishment and corrections program, the application for funding to the department shall contain a cooperative agreement indicating the willingness of each county to collaborate on the proposed program and to meet specific objectives. In addition, multi-jurisdictional applications shall provide for appointment of one fiscal agent to coordinate the financial activities of the grant.

(i) Articles 2 and 3 of Chapter 16 of Title 41, or other similar laws, shall not apply to an authority organized under this article, its directors, or any of its officers, agents, or employees in their capacities as such.



Section 15-18-180 - Funding for community-based programs, facilities, services; user fees; inmate wages.

(a) Community punishment and corrections funds may be used to develop or expand the range of community punishments and services at the local level. Community-based programs should utilize evidence-based practices, as defined in Section 12-25-32, in the treatment and supervision of program participants. The supervision and treatment of each program participant is expected to be based on the participant's anticipated risk of reoffending, as determined through a validated risk and needs assessment as defined in Section 12-25-32, administered by the program. Supervision and treatment of program participants should include the following:

(1) Use of a validated risk and needs assessment;

(2) Use of assessment results to provide guidance for determining the appropriate level of supervision responses consistent with the levels of supervision and evidence-based practices reasonably anticipated to reduce recidivism; and

(3) Use of practical and suitable methods that are consistent with evidence-based practices to aid and encourage the offender to improve his or her conduct and circumstances so as to reduce the offender's risk of recidivism.

(b) Community-based programs options may include, but are not limited to, the following:

(1) Community service supervision; victim restitution, community detention and restitution centers; day reporting centers; victim-offender reconciliation programs; home confinement/curfew; electronic surveillance; intensive supervision probation; alcohol/drug outpatient treatment and psychiatric counseling.

(2) Short-term community residential treatment options that involve close supervision in a residential setting may include, but are not limited to, the following options: Detoxification centers; community detention centers for special needs offenders and probation and parole violators; and inpatient drug/alcohol treatment.

(3) Residential in-house drug and alcohol treatment for detoxification and residential and nonresidential drug and alcohol counseling.

(4) Individualized services which provide evaluation and treatment for special needs of the population served under this article. The services may include the purchase of psychological, medical, educational, vocational, drug and alcohol urine screening, and client specific plan diagnostic evaluations. Other services which may be pursued on an individualized basis may include, but shall not be limited to, job training, alcohol and drug counseling, individual and family counseling, educational programs leading to a GED certificate, or transportation subsidies.

(5) Churches or other nonprofit facilities that provide religious-based counseling, education, or other rehabilitative services. Any such facility that receives funding from the state shall be subject to all requirements and provisions of this article. Any such facility that does not receive funding from the state shall be exempt from the requirements and provisions of this article, as well as from the requirements of Chapter 22 of Title 41.

(c) Community punishment and corrections funds may also be used to acquire, renovate, and operate community facilities established to provide the options and services set forth in subsections (a) and (b).

(d) Counties, authorities, and other nonprofit entities receiving funding herein may provide or contract with qualified proprietary, nonprofit, or governmental entities for the provision of services under this article.

(e) Any options or services established under this article may serve offenders from any county.

(f) As a part of a community punishment and corrections plan, user fees may be assessed to help defray the cost of the plan. User fees paid by an offender participating in any option or service established under this article shall not diminish the payment of restitution by the offender to the victim of the crime for which he or she was sentenced and shall not diminish fines, court costs, or other court fees unless expressly reduced or remitted by the court.

(g) In the event a defendant is assigned to a work release or other residential punishment program operated by a community corrections provider authorized under this article, the defendant's employer shall send the inmate's wages directly to the community corrections provider responsible for housing the defendant. Of the inmate's earnings, 25 percent of the gross wages shall be applied to costs incident to the inmate's confinement, upkeep, and a minimum of an additional 20 percent shall be applied, 10 percent to payment of court costs, fines, court-ordered attorney fees, and other court-ordered fees or assessments, and 10 percent to restitution. The remainder of the inmate's wages may be credited to an account established for the defendant with the community corrections provider and may be paid out for dependent care, savings, and spending money. Modes of accounting and disbursement of these funds shall be addressed in the community punishment and corrections plan. Upon release from a residential program, any balance remaining in the defendant's account shall be returned to the defendant, and the defendant shall remain responsible for paying for any court-ordered monies owed. If the defendant remains under community corrections supervision after his or her release from a residential program, the community corrections provider shall verify that the defendant is paying any remaining court-ordered payments owed.



Section 15-18-180.1 - Utilization of faith-based or nonprofit treatment services.

In addition to facilities utilizing evidence-based practices, a sentencing court may also utilize a faith-based or nonprofit facility that is exempt from Act 2015-185 pursuant to subdivision (5) of subsection (b) of Section 15-18-180 for counseling, education, or other rehabilitation services.



Section 15-18-181 - Administrative costs; uniform accounting system; reports and records audited annually.

(a) Administrative costs connected with the expenditures of community punishment and corrections funds under this article shall not exceed a percentage amount established by the commissioner.

(b) The Chief Examiner of the Department of Examiners of Public Accounts is directed to develop a uniform accounting system conforming to generally accepted accounting principles. Such uniform accounting system shall be subject to the approval of the State Chief Examiner of Public Accounts. Community punishment and corrections programs shall establish and maintain the uniform accounting system.

(c)(1) The annual reports and all records of accounts and financial records of all funds received by grant, contract or otherwise from state, local or federal sources, shall be subject to audit annually by the Chief Examiner of the Department of Public Accounts or the Department of Corrections, or both. The audit may be performed by a licensed independent certified public accountant approved by the Chief Examiner of the Department of Public Accounts. The cost of any such audit shall be paid by the contracting entity.

(2) All audits shall be completed as soon as practicable after the end of the fiscal year of the board. One copy of each audit shall be furnished to the board, if established, the Department of Corrections and the Chief Examiner of the Department of Public Accounts. Copies of each audit shall also be made available to the press.



Section 15-18-182 - Eligibility for continued grant funding; additional incentive funding; noncompliance with plan.

(a) In order to remain eligible for continued grant funding, a recipient must substantially comply with the requirements of this article and the standards and administrative regulations of the department promulgated pursuant to the Administrative Procedure Act defining program effectiveness. Each recipient will participate in a substantive evaluation to determine local and state program effectiveness. The form of this evaluation will be determined in collaboration with the Office of the Governor. The standards, regulations, and evaluations of the department are public records and shall be made available for inspection and copying upon request.

(b) Continued grant funding shall be based on demonstrated effectiveness in either reducing the number of commitments of eligible offenders to state penal institutions or local jails which would likely have occurred without the programs funded under this article or maintaining and operating the program in accordance with evidence-based practices as defined in Section 12-25-32.

(c) Subject to funding availability, each county, participating authority, or other nonprofit entity is eligible to receive additional incentive funding for extending programs if such programs exceed the objectives of this article and the approved community punishment and corrections plan based upon criteria developed by the division and promulgated under its rules pursuant to the Administrative Procedure Act.

(d) If the director of the division determines that there are reasonable grounds to believe that a participating county, authority, or other nonprofit entity is not complying with its plan, or the minimum standards, the director shall give 30 days' written notice to the participating entity, as well as to the county commission in the affected county. If the director finds that such a participating entity is not complying with its plan or the minimum standards established in this article, the director shall require the entity to provide a letter of intent as to how and when specific deficiencies identified by the director will be corrected. If no letter is submitted to the director within the time limit specified, or if the deficiencies are not corrected within 45 days after a letter has been submitted to the entity, the director, with the approval of the commissioner and the Office of the Governor, may suspend any part or all of the funding until compliance is achieved.



Section 15-18-183 - Recovery of damages; exemption from civil liability.

The recovery of damages under any judgment or judgments against an authority established under this section shall be limited to one hundred thousand dollars ($100,000) for bodily injury or death for one person in any single occurrence. Recovery of damages under any judgment or judgments against an authority shall be limited to three hundred thousand dollars ($300,000) in the aggregate where more than two persons have claims or judgments on account of bodily injury or death arising out of any single occurrence. Recovery of damages under any judgment or judgments against an authority shall be limited to one hundred thousand dollars ($100,000) damages or loss of property arising out of any single occurrence. Counties shall be exempt from civil liability for any injury or loss to any person resulting from the operation of a community punishment and corrections program established under this article. This section shall not be construed as limiting any other immunities from civil liability or defenses established under the Constitution of Alabama or any other section of the code or common law, to which counties, authorities, state departments, agencies, courts, or nonprofit entities might be entitled.



Section 15-18-184 - Authority to maintain general liability insurance.

An authority or nonprofit entity contracting with the department under this article shall maintain appropriate liability insurance in an amount sufficient to insure against loss resulting from bodily injury, death or property damage, subject to the limitations on recovery of damages contained in this article and any other immunities from civil liability or defenses established under the Constitution of Alabama or any other section of the code or common law, to which the entities might be entitled. The insurance may be obtained through any source available to an approving county commission.



Section 15-18-185 - Inmate with medical condition in which treatment exceeds $2,000 to be transferred to department.

In the event a state inmate, as defined in this article, participating in a community punishment and corrections program develops a medical condition which, in the opinion of a physician licensed to practice medicine in this state, would require treatment, the cost for which would exceed $2,000.00, such inmate shall be transferred within three days to the custody of the department and shall receive treatment as other state inmates.



Section 15-18-186 - State-County Community Corrections Partnership Fund.

(a) There is created the State-County Community Corrections Partnership Fund in the State Treasury, which shall consist of all monies paid into the State Treasury to the credit of the fund by legislative appropriation, grant, gift, or otherwise for the development, implementation, and maintenance of community-based punishment programs established or operating pursuant to Act 2003-353. All monies in the fund shall be subject to withdrawal by the Department of Corrections, utilized for the implementation and operation of the community-based punishment programs, and shall be used to award grants to establish or expand community-based punishment programs for eligible felony offenders. The funds shall not be used for the operating costs, construction, or any other costs associated with local jail confinement, or for any purpose other than the development and operation of community-based punishment programs. Revenue appropriated to the division to fund community-based punishment programs shall not revert to the General Fund at the end of the fiscal year, but shall remain in the account for expenditures in the following fiscal year. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations act or other appropriation acts.

(b) The provisions of Act 2003-353 requiring the creation and maintenance of a Community Corrections Division within the Department of Corrections for the purpose of carrying out the responsibilities under Act 2003-353 shall be effective only in those years in which the Legislature provides an annual appropriation in the minimum amount of $5.5 million to the State-County Community Corrections Partnership Fund. In any year in which the appropriation to the fund falls below $5.5 million, the duties and responsibilities of the division or its director may be carried out by employees of the Department of Corrections as determined by the commissioner.






Article 10

Section 15-18-200 - Motion by persons convicted of capital offense for forensic DNA testing and analysis.

(a) An individual convicted of a capital offense who is serving a term of imprisonment or awaiting execution of a sentence of death, through written motion to the circuit court that entered the judgment of sentence, may apply for the performance of forensic deoxyribonucleic acid testing on specific evidence, if that evidence was secured in relation to the investigation or prosecution that resulted in the conviction of the applicant, is still available for testing as of the date of the motion, forensic DNA testing was not performed on the case at the time of the initial trial, and the results of the forensic DNA testing, on its face, would demonstrate the convicted individual's factual innocence of the offense convicted. The filing of a motion as provided in this subsection shall not automatically stay an execution.

(b) Upon receipt of a motion for DNA testing, the circuit court shall notify the state and shall afford the state an opportunity to respond to the motion.

(c) After notice to the state and an opportunity to respond, the circuit court may order forensic DNA testing and analysis if the court finds that all of the following apply:

(1) The specific evidence which the petitioner has requested be subject to forensic DNA testing and analysis is still in existence and is in a condition that allows forensic DNA testing and analysis to be conducted which would yield accurate and reliable results.

(2) The evidence was not previously subjected to nuclear forensic DNA testing or was not subjected to another forensic DNA technology, and which may resolve an issue not previously resolved by any prior forensic DNA testing and analysis. The type of forensic DNA testing requested must be generally accepted in the forensic community with the results eligible for inclusion in the National DNA Index System of the Federal Bureau of Investigation (FBI).

(d) Upon receipt of a motion for DNA testing or notice of a motion for DNA testing, the state and the circuit court shall take any steps reasonably necessary to ensure that any remaining biological material in the possession of either the state or the court is preserved pending the completion of proceedings under this section. In the event biological material is not available or that reliable testing is not possible due to the condition or absence of the biological material, the court shall dismiss the application without prejudice.

(e) A motion for DNA testing shall contain all of the following items:

(1) A clear and specific statement of how the requested forensic DNA testing would prove the factual innocence of the petitioner of the offense for which the petitioner was convicted, under penalty of perjury.

(2) A statement of the specific evidence that was secured in relation to the investigation or prosecution that resulted in the conviction of the petitioner to be tested, which shall include a statement that:

a. The evidence, which potentially contains DNA, was obtained in relation to the crime and subsequent indictment, which resulted in the petitioner's conviction.

b. The evidence was not subjected to DNA testing because the existence of the evidence was unknown to the petitioner or to the petitioner's trial attorney prior to trial or because the technology for the testing was not available at the time of trial.

c. A description of the evidence to be tested and, if known, its present location, its origin and the date, time, and means of its original collection.

d. The results of any DNA or other biological evidence testing that was conducted in relation to the investigation or prosecution that resulted in the conviction of the petitioner and entered as evidence at trial by either the prosecution or the defense, if known.

e. If known, the names, addresses, and telephone numbers of all persons or entities who are known or believed to have possession of any evidence described by paragraph a. or b., and any persons or entities who have provided any of the information contained in the petitioner's motion, indicating which person or entity has which items of evidence or information.

f. The names, addresses, and telephone numbers of all persons or entities who may potentially testify for the petitioner and a description of the subject matter and summary of the facts to which each person or entity may testify in the event the circuit court determines an evidentiary hearing would be appropriate.

(3) Prima facie evidence demonstrating that the identity of the perpetrator was at issue in the trial that resulted in the conviction of the petitioner and that DNA testing of the specified evidence would, assuming exculpatory results, demonstrate the factual innocence of the applicant of the offense for which the petitioner was convicted.

(f)(1) Except as provided in subdivision (2), the circuit court shall order the testing requested in a motion for DNA testing, under reasonable conditions designed to protect the interest of the state and the integrity of the evidence and testing process, upon a determination, after review of the record of the trial of the applicant, of all of the following:

a. That the requirements of subsection (c) have been met.

b. That the evidence to be tested is in the possession of the state or the court and has been subject to a chain of custody sufficient to establish that it has not been altered in any material respect.

c. That the motion is made in a timely manner pursuant to the Alabama Rules of Criminal Procedure Rule 32.2(c), or within 12 months of August 1, 2009.

d. That the motion is for the purpose of demonstrating the actual innocence of the applicant and not to delay the execution of sentence or administration of justice.

(2) The court may not order the testing requested in a motion for DNA testing if, after review of the petition, the state's response, if required, and the record of the trial of the applicant, the court determines that there is no reasonable possibility that the testing will produce exculpatory evidence that would exonerate the applicant of the offense for which the applicant was convicted.

(g)(1) Any DNA testing ordered under this section shall be conducted by the Department of Forensic Sciences or a laboratory mutually selected by the state and the petitioner, or if the state and the applicant are unable to agree on a laboratory, a laboratory selected by the court that ordered the testing. Any laboratory selected to conduct the testing shall be accredited by a national forensic organization and operate in compliance with the Quality Assurance Standards for Forensic DNA Testing Laboratories issued by the Director of the FBI.

(2) The costs of any testing ordered under this section shall be paid by the applicant, or in the case of an applicant who is indigent, and if the testing is not performed by the Department of Forensic Sciences, by the State Fair Trial Tax Fund as ordered by the court. If an applicant is deemed by the circuit court to be indigent and the circuit court orders the Department of Forensic Sciences to perform the forensic DNA testing and analysis, then the costs of testing ordered under this section shall be paid from the Alabama DNA Database Fund, as created in Section 36-18-32.

(3) The circuit court may appoint counsel for an indigent petitioner solely for the purpose of proceeding under this provision providing for post-conviction DNA testing. This provision is not to be construed as creating the right to the appointment of counsel for an Alabama Rules of Criminal Procedure Rule 32 post-conviction appeal and is to be limited to the sole issue of petitioning for possible post-conviction DNA testing.

(h)(1) If the DNA testing conducted under this section produces inconclusive evidence or evidence that is unfavorable to the petitioner, the court shall dismiss the petition.

(2) If the DNA testing conducted under this section produces conclusive evidence of the petitioner's factual innocence of the offense convicted, the petitioner, during a 60-day period beginning on the date on which the petitioner is notified of the test results, may file a petition to the circuit court that ordered the testing for post-conviction relief pursuant to Rule 32.1 of the Alabama Rules of Criminal Procedure. Upon receipt of a petition, the circuit court that ordered the testing shall consider the petition pursuant to Rule 32, et seq. of the Alabama Rules of Criminal Procedure.









Chapter 19 - YOUTHFUL OFFENDERS.

Section 15-19-1 - Investigation and examination by court to determine how tried; consent of minor to trial without jury; arraignment as youthful offender; notice and hearing.

(a) A person charged with a crime which was committed in his or her minority but was not disposed of in juvenile court and which involves moral turpitude or is subject to a sentence of commitment for one year or more shall, and, if charged with a lesser crime may be investigated and examined by the court to determine whether he or she should be tried as a youthful offender, provided he or she consents to such examination and to trial without a jury where trial by jury would otherwise be available to the defendant. If the defendant consents and the court so decides, no further action shall be taken on the indictment or information unless otherwise ordered by the court as provided in subsection (b).

(b) After such investigation and examination, the court, in its discretion, may direct that the defendant be arraigned as a youthful offender, and no further action shall be taken on the indictment or information; or the court may decide that the defendant shall not be arraigned as a youthful offender, whereupon the indictment or information shall be deemed filed.

(c) In addition to the provisions of subsections (a) and (b), when the defendant is charged with a crime that contains as an element of the crime or an allegation related to the charge that the defendant intentionally inflicted serious physical injury or intentionally killed the victim in the commission of the crime, prior to conducting a hearing or examination on whether the defendant will be arraigned as a youthful offender, the victim shall receive notice 10 days prior to the hearing pursuant to the provisions of the Crime Victims' Rights Act. In addition, the court shall conduct an evidentiary hearing on the allegations of the crime and the extent of injuries of the victim and shall consider the evidence prior to determining youthful offender status. The failure to provide a right, privilege, or notice to a victim under this subsection shall not be grounds for the defendant or victim to seek to have the disposition of the case set aside.



Section 15-19-2 - Investigations for court by probation officers.

It shall be the duty of all probation officers of the State of Alabama to make such investigations for the court as requested by the court for the purpose of determining whether or not the person shall be charged as a youthful offender.



Section 15-19-3 - Trial - Sessions to be separate from adult trials.

The trial of youthful offenders and proceedings involving them shall be conducted at court sessions separate from those for adults charged with crime.



Section 15-19-4 - Trial - Without jury.

If a defendant does not plead guilty, the trial of the charge as a youthful offender shall be before the judge without a jury.



Section 15-19-5 - Inadmissibility of examination and investigation statements, admissions and confessions; consideration of statements, etc., at time of sentencing.

No statement, admission or confession made by a defendant to the court or to any officer thereof during the examination and investigation referred to in Section 15-19-1 shall be admissible as evidence against him or his interest; provided, however, that the court may take such statement, admission or confession into consideration at the time of sentencing after the defendant has been found guilty of a crime or adjudged a youthful offender.



Section 15-19-6 - Disposition upon adjudication.

(a) If a person is adjudged a youthful offender and the underlying charge is a felony, the court shall:

(1) Suspend the imposition or execution of sentence with or without probation;

(2) Place the defendant on probation for a period not to exceed three years;

(3) Impose a fine as provided by law for the offense with or without probation or commitment;

(4) Commit the defendant to the custody of the Board of Corrections for a term of three years or a lesser term.

(b) Where a sentence of fine is not otherwise authorized by law, then, in lieu of or in addition to any of the dispositions authorized in this section, the court may impose a fine of not more than $1,000. In imposing a fine the court may authorize its payment in installments.

(c) In placing a defendant on probation, the court shall direct that he be placed under the supervision of the appropriate probation agency.

(d) If the underlying charge is a misdemeanor, a person adjudged a youthful offender may be given correctional treatment as provided by law for such misdemeanor.



Section 15-19-7 - Effect of determination; access to records of youthful offender.

(a) No determination made under the provisions of this chapter shall disqualify any youth for public office or public employment, operate as a forfeiture of any right or privilege or make him ineligible to receive any license granted by public authority, and such determination shall not be deemed a conviction of crime; provided, however, that if he is subsequently convicted of crime, the prior adjudication as youthful offender shall be considered.

(b) The fingerprints and photographs and other records of a person adjudged a youthful offender shall not be open to public inspection unless the person adjudged a youthful offender is treated as an adult sex offender according to Section 15-20A-35; provided, however, that the court may, in its discretion, permit the inspection of papers or records.

(c) Prosecutors representing the State of Alabama shall have access to fingerprints, photographs, and other records of a person adjudged a youthful offender contained in the court file regardless of the jurisdiction from which the file originates.






Chapter 20 - SEX OFFENDERS.

Article 1 - Sex Offenders Reporting Requirements.

Section 15-20-1 - Applicability of chapter.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-2 - Law enforcement officers to report arrests to Department of Public Safety.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-3 - Courts to forward records of convictions to Director of Public Safety.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-4 - Failure to report arrest or conviction.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-5 - Reported information to be recorded and indexed by Department of Public Safety; information available to law enforcement officers, etc.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.






Article 2 - Community Notification of Released Convicted Sex Offenders.

Section 15-20-20 - Title of article.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-20.1 - Legislative findings.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-21 - Definitions.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-22 - Adult criminal sex offender - Requirements prior to release.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-23 - Adult criminal sex offender - Transfer and establishment of legal residence.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-23.1 - Adult criminal sex offender - Notice of intent to change place of employment.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-24 - Adult criminal sex offender - Verification of residence.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-25 - Adult criminal sex offender - Community notification procedures.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-25.1 - Adult criminal sex offender - Registration by nonresident workers and students.

Repealed by Act 2011-640, §49, effective July 1, 2011.



Section 15-20-25.2 - Adult criminal sex offender - Notice of employment, enrollment, etc., at school or institution of higher education.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-25.3 - Sexually violent predator.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-26 - Adult criminal sex offender - Prohibited residence locations, etc.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-26.1 - Adult criminal sex offender - Electronic monitoring.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-26.2 - Adult criminal sex offender - Documentation of identity.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-27 - Juvenile criminal sex offender - Treatment; DNA sample.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-28 - Juvenile criminal sex offender - Risk assessment; notification.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-29 - Juvenile criminal sex offender - Requirements prior to release.

Repealed by Act 2011-640, §49, effective July 1, 2011.



Section 15-20-30 - Juvenile criminal sex offender - Verification of residence.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-31 - Juvenile criminal sex offender - When treated as adult.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-32 - Procedures upon escape of criminal sex offender.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-33 - Exemptions from article.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-34 - Victim assistance.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-35 - Disclosure of information.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-36 - Name change of offender.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-37 - Construction.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.



Section 15-20-38 - Rules and regulations.

Repealed by Act 2011-640, p. 1569, §49, effective July 1, 2011.









Chapter 20A - ALABAMA SEX OFFENDER REGISTRATION AND COMMUNITY NOTIFICATION ACT.

Section 15-20A-1 - Short title.

This chapter shall be known and may be cited as the Alabama Sex Offender Registration and Community Notification Act.



Section 15-20A-2 - Legislative findings.

The Legislature makes all of the following findings:

(1) Registration and notification laws are a vital concern as the number of sex offenders continues to rise. The increasing numbers coupled with the danger of recidivism place society at risk. Registration and notification laws strive to reduce these dangers by increasing public safety and mandating the release of certain information to the public. This release of information creates better awareness and informs the public of the presence of sex offenders in the community, thereby enabling the public to take action to protect themselves. Registration and notification laws aid in public awareness and not only protect the community but serve to deter sex offenders from future crimes through frequent in-person registration. Frequent in-person registration maintains constant contact between sex offenders and law enforcement, providing law enforcement with priceless tools to aid them in their investigations including obtaining information for identifying, monitoring, and tracking sex offenders.

(2) Juvenile sex offenders also pose a risk to the community. Due to juvenile sex offenders offending in their formative years, it is imperative that they receive sex offender treatment. At the completion of sex offender treatment, all juvenile sex offenders must undergo a risk assessment, and a hearing must be held by the court to determine their level of risk to the community and the level of notification that should be provided to best protect the public. Juvenile sex offenders adjudicated delinquent of the most serious offenses who pose a greater threat should be subject to more stringent requirements.

(3) Homeless sex offenders are a group of sex offenders who need to be monitored more frequently for the protection of the public. Homeless sex offenders present a growing concern for law enforcement due to their mobility. As the number of homeless sex offenders increases, locating, tracking, and monitoring these offenders becomes more difficult.

(4) Sexually violent offenders also cause increased concern for law enforcement. These predators are repeat sexual offenders who use physical violence, offend on multiple victims, and prey on children. Due to their likelihood to engage in future sexually violent behavior, they present an extreme threat to the public safety. The Legislature declares that its intent in imposing additional tracking and monitoring requirements on sexually violent predators is to assist law enforcement in carrying out their duties and, most importantly, to protect the public, especially children.

(5) Sex offenders, due to the nature of their offenses, have a reduced expectation of privacy. In balancing the sex offender's rights, and the interest of public safety, the Legislature finds that releasing certain information to the public furthers the primary governmental interest of protecting vulnerable populations, particularly children. Employment and residence restrictions, together with monitoring and tracking, also further that interest. The Legislature declares that its intent in imposing certain registration, notification, monitoring, and tracking requirements on sex offenders is not to punish sex offenders but to protect the public and, most importantly, promote child safety.



Section 15-20A-3 - Applicability.

(a) This chapter is applicable to every adult sex offender convicted of a sex offense as defined in Section 15-20A-5, without regard to when his or her crime or crimes were committed or his or her duty to register arose.

(b) Any adult sex offender shall be subject to this chapter for life.

(c) This chapter is applicable to juvenile sex offenders who are adjudicated delinquent pursuant to the Alabama Juvenile Justice Act, Sections 12-15-101 to 12-15-601, inclusive, formerly Sections 12-15-1 to 12-15-176, inclusive, Code of Alabama 1975, of a sex offense as defined in Section 15-20A-5.

(d) A juvenile sex offender adjudicated delinquent of a sex offense as defined in Section 15-20A-5 on or after July 1, 2011, shall be subject to this chapter for the duration of time as provided in Section 15-20A-28. A juvenile sex offender adjudicated delinquent of a sex offense as defined in Section 15-20A-5 prior to July 1, 2011, shall be subject to registration and verification pursuant to this chapter for 10 years from the last date of release on the sex offense subjecting the juvenile sex offender to registration, and the juvenile sex offender shall be subject to notification during the registration period if notification was previously ordered by the sentencing court.

(e) This chapter is applicable to youthful offender sex offenders who are adjudicated as a youthful offender pursuant to the Youthful Offender Act, Sections 15-19-1 to 15-19-7, of a sex offense as defined in Section 15-20A-5.

(f) A youthful offender sex offender adjudicated as a youthful offender of a sex offense as defined in Section 15-20A-5 on or after July 1, 2011, shall be subject to this chapter as provided in Section 15-20A-35. A youthful offender sex offender adjudicated as a youthful offender of a sex offense as defined in Section 15-20A-5 prior to July 1, 2011, shall be treated as follows:

(1) If the youthful offender sex offender was not previously adjudicated or convicted of a sex offense, he or she shall be treated as a juvenile sex offender adjudicated prior to July 1, 2011, pursuant to subsection (d).

(2) If the youthful offender sex offender was previously adjudicated or convicted of a sex offense, he or she shall be treated as an adult sex offender pursuant to subsection (b).



Section 15-20A-4 - Definitions.

For purposes of this chapter, the following words shall have the following meanings:

(1) ADULT SEX OFFENDER. A person convicted of a sex offense.

(2) CHILD. A person who has not attained the age of 12.

(3) CHILDCARE FACILITY. A licensed child daycare center, a licensed childcare facility, or any other childcare service that is exempt from licensing pursuant to Section 38-7-3, if it is sufficiently conspicuous that a reasonable person should know or recognize its location or its address has been provided to local law enforcement.

(4) CONVICTION. A verdict or finding of guilt as the result of a trial, a plea of guilty, a plea of nolo contendere, or an Alford plea regardless of whether adjudication was withheld. Conviction includes, but is not limited to, a conviction in a United States territory, a conviction in a federal or military tribunal, including a court martial conducted by the Armed Forces of the United States, a conviction for an offense committed on an Indian reservation or other federal property, a conviction in any state of the United States or a conviction in a foreign country if the foreign country's judicial system is such that it satisfies minimum due process set forth in the guidelines under Section 111(5)(B) of Public Law 109-248. Cases on appeal are deemed convictions until reversed or overturned.

(5) EMPLOYMENT. Compensated work or a volunteer position for any period of time, regardless of whether the work is full-time, part-time, self-employment, or as an independent contractor or day laborer, provided that employment does not include any time spent traveling as a necessary incident to performing the work.

(6) FIXED RESIDENCE. A building or structure, having a physical address or street number, that provides shelter in which a person resides.

(7) HOMELESS. The state of lacking a fixed residence.

(8) IMMEDIATE FAMILY MEMBER. A parent or grandparent; child, grandchild, or sibling of any age by blood, adoption, or marriage; or spouse.

(9) IMMEDIATELY. Within three business days.

(10) JURISDICTION. Any state of the United States, any United States territory, the District of Columbia, or any federally recognized Indian tribe.

(11) JUVENILE SEX OFFENDER. An individual who has not attained the age of 18 at the time of the offense and who is adjudicated delinquent of a sex offense.

(12) LOCAL LAW ENFORCEMENT. The sheriff of the county and the chief of police if the location subject to registration is within the corporate limits of any municipality, or, if applicable, the chief law enforcement officer for a federally recognized Indian tribe.

(13) MINOR. A person who has not attained the age of 18.

(14) OVERNIGHT VISIT. Any presence between the hours of 10:30 p.m. and 6:00 a.m.

(15) PREDATORY. An act directed at a stranger, a person of casual acquaintance, or with whom no substantial relationship exists, or a person with whom a relationship has been established or promoted for the purpose of victimization of that person or individuals over whom that person has control.

(16) PRIOR CONVICTION. The person has served and has been released or discharged from, or is serving, a separate period of incarceration, commitment, or supervision for the commission of a sex offense, as defined by Section 15-20A-5, prior to, or at the time of, committing another sex offense.

(17) REGISTERING AGENCY. Any agency with whom the sex offender registers required registration information.

(18) RELEASE. Release from a state prison, county jail, municipal jail, mental health facility, release or discharge from the custody of the Department of Youth Services or other juvenile detention, or placement on an appeal bond, probation, parole, or aftercare, placement into any facility or treatment program that allows the sex offender to have unsupervised access to the public, or release from any other facility, custodial or noncustodial, where the sex offender is sentenced or made a ward of that facility by a circuit, district, or juvenile court.

(19) REQUIRED REGISTRATION INFORMATION. Any information required pursuant to Section 15-20A-7.

(20) RESIDE. To be habitually or systematically present at a place. Whether a person is residing at a place shall be determined by the totality of the circumstances, including the amount of time the person spends at the place and the nature of the person's conduct at the place. The term reside includes, but is not limited to, spending more than four hours a day at the place on three or more consecutive days; spending more than four hours a day at the place on 10 or more aggregate days during a calendar month; or spending any amount of time at the place coupled with statements or actions that indicate an intent to live at the place or to remain at the place for the periods specified in this sentence. A person does not have to conduct an overnight visit to reside at a place.

(21) RESIDENCE. A fixed residence as defined by this section or other place where the person resides, regardless of whether the person declares or characterizes such place as a residence.

(22) RESPONSIBLE AGENCY. The person or government entity whose duty it is to obtain information from a sex offender and to transmit that information to the Alabama State Law Enforcement Agency, police departments, and sheriffs. For a sex offender being released from state prison, the responsible agency is the Department of Corrections. For a sex offender being released from a county jail, the responsible agency is the sheriff of that county. For a sex offender being released from a municipal jail, the responsible agency is the chief of police of that municipality. For a sex offender being placed on probation, including conditional discharge or unconditional discharge, without any sentence of incarceration, the responsible agency is the sentencing court or designee of the sentencing court. For a juvenile sex offender being released from the Department of Youth Services, the responsible agency is the Department of Youth Services. For a sex offender who is being released from a jurisdiction outside this state and who is to reside in this state, the responsible agency is the sheriff of the county in which the offender intends to establish a residence.

(23) RISK ASSESSMENT. A written report on the assessment of risk for sexually re-offending conducted by a sex offender treatment program or provider approved by the Department of Youth Services. The report shall include, but not be limited to, the following regarding the juvenile sex offender: Criminal history, mental status, attitude, previous sexual offender treatment and response to treatment, social factors, conditions of release expected to minimize risk of sexual re-offending, and characteristics of the sex offense.

(24) SCHOOL. A licensed or accredited public, private, or church school that offers instruction in grades pre-K-12 if it is sufficiently conspicuous that a reasonable person should know or recognize its location or its address has been provided to local law enforcement. The definition does not include a private residence in which students are taught by parents or tutors or any facility dedicated exclusively to the education of adults unless that facility has a childcare facility as defined in subdivision (3).

(25) SENTENCING COURT. The court of adjudication or conviction.

(26) SEX OFFENDER. Includes any adult sex offender, any youthful offender sex offender, and any juvenile sex offender.

(27) SEX OFFENSE INVOLVING A CHILD. A conviction for any sex offense in which the victim was a child or any offense involving child pornography.

(28) SEX OFFENSE INVOLVING A MINOR. A conviction for any sex offense in which the victim was a minor or any offense involving child pornography.

(29) SEXUALLY VIOLENT PREDATOR. A person who has been convicted of a sexually violent offense and who is likely to engage in one or more future sexually violent offenses or is likely to engage in future predatory sex offenses.

(30) STUDENT. A person who is enrolled in or attends, on a full-time or part-time basis, any public or private educational institution, including a secondary school, trade or professional school, or institution of higher education.

(31) TEMPORARY LODGING INFORMATION. Lodging information including, but not limited to, the name and address of any location where the person is staying when away from his or her residence for three or more days and the period of time the person is staying at that location.

(32) VOLUNTEER POSITION. An arrangement whereby a person works without compensation for any period of time on behalf of a business, school, charity, child care facility, or other organization or entity, provided that a volunteer position does not include any time spent traveling as a necessary incident to performing the uncompensated work.

(33) YOUTHFUL OFFENDER SEX OFFENDER. An individual adjudicated as a youthful offender for a sex offense who has not yet attained the age of 21 at the time of the offense.



Section 15-20A-5 - Sex offenses.

For the purposes of this chapter, a sex offense includes any of the following offenses:

(1) Rape in the first degree, as provided by Section 13A-6-61.

(2) Rape in the second degree, as provided by Section 13A-6-62.

(3) Sodomy in the first degree, as provided by Section 13A-6-63.

(4) Sodomy in the second degree, as provided by Section 13A-6-64.

(5) Sexual misconduct, as provided by Section 13A-6-65, provided that on a first conviction or adjudication the sex offender is only subject to registration and verification pursuant to this chapter. On a second or subsequent conviction or adjudication of a sex offense, if the second or subsequent conviction or adjudication does not arise out of the same set of facts and circumstances as the first conviction or adjudication of a sex offense, the sex offender shall comply with all requirements of this chapter. The sentencing court may exempt from this chapter a juvenile sex offender adjudicated delinquent of sexual misconduct.

(6) Sexual torture, as provided by Section 13A-6-65.1.

(7) Sexual abuse in the first degree, as provided by Section 13A-6-66.

(8) Sexual abuse in the second degree, as provided by Section 13A-6-67.

(9) Indecent exposure, as provided by Section 13A-6-68, provided that on a first conviction or adjudication of a sex offense, the sex offender is only subject to registration and verification pursuant to this chapter. On a second or subsequent conviction or adjudication of a sex offense, if the second or subsequent conviction or adjudication does not arise out of the same set of facts and circumstances as the first conviction or adjudication, the sex offender shall comply with all requirements of this chapter. The sentencing court may exempt from this chapter a juvenile sex offender adjudicated delinquent of indecent exposure.

(10) Enticing a child to enter a vehicle, room, house, office, or other place for immoral purposes, as provided by Section 13A-6-69.

(11) Sexual abuse of a child less than 12 years old, as provided by Section 13A-6-69.1.

(12) Promoting prostitution in the first degree, as provided by Section 13A-12-111.

(13) Promoting prostitution in the second degree, as provided by Section 13A-12-112.

(14) Violation of the Alabama Child Pornography Act, as provided by Section 13A-12-191, 13A-12-192, 13A-12-196, or 13A-12-197. The sentencing court may exempt from this chapter a juvenile sex offender adjudicated delinquent of a violation of the Alabama Child Pornography Act after the juvenile has been counseled on the dangers of the conduct for which he or she was adjudicated delinquent.

(15) Unlawful imprisonment in the first degree, as provided by Section 13A-6-41, if the victim of the offense is a minor, and the record of adjudication or conviction reflects the intent of the unlawful imprisonment was to abuse the minor sexually.

(16) Unlawful imprisonment in the second degree, as provided by Section 13A-6-42, if the victim of the offense is a minor, and the record of adjudication or conviction reflects the intent of the unlawful imprisonment was to abuse the minor sexually.

(17) Kidnapping in the first degree, as provided by subdivision (4) of subsection (a) of Section 13A-6-43, if the intent of the abduction is to violate or abuse the victim sexually.

(18) Kidnapping of a minor, except by a parent, guardian, or custodian, as provided by Section 13A-6-43 or 13A-6-44.

(19) Incest, as provided by Section 13A-13-3.

(20) Transmitting obscene material to a child by computer, as provided by Section 13A-6-111.

(21) School employee engaging in a sex act or deviant sexual intercourse with a student, as provided by Section 13A-6-81.

(22) School employee having sexual contact with a student, as provided by Section 13A-6-82.

(23) Facilitating solicitation of unlawful sexual conduct with a child, as provided by Section 13A-6-121.

(24) Electronic solicitation of a child, as provided by Section 13A-6-122.

(25) Facilitating the on-line solicitation of a child, as provided by Section 13A-6-123.

(26) Traveling to meet a child for an unlawful sex act, as provided by Section 13A-6-124.

(27) Facilitating the travel of a child for an unlawful sex act, as provided by Section 13A-6-125.

(28) Human trafficking in the first degree, as provided by Section 13A-6-152, provided that the offense involves sexual servitude.

(29) Human trafficking in the second degree, as provided by Section 13A-6-153, provided that the offense involves sexual servitude.

(30) Custodial sexual misconduct, as provided by Section 14-11-31.

(31) Sexual extortion, as provided by Section 13A-6-241.

(32) Directing a child to engage in a sex act, as provided in Section 13A-6-243.

(33) Any offense which is the same as or equivalent to any offense set forth above as the same existed and was defined under the laws of this state existing at the time of such conviction, specifically including, but not limited to, crime against nature, as provided by Section 13-1-110; rape, as provided by Sections 13-1-130 and 13-1-131; carnal knowledge of a woman or girl, as provided by Sections 13-1-132 through 13-1-135, or attempting to do so, as provided by Section 13-1-136; indecent molestation of children, as defined and provided by Section 13-1-113; indecent exposure, as provided by Section 13-1-111; incest, as provided by Section 13-8-3; offenses relative to obscene prints and literature, as provided by Sections 13-7-160 through 13-7-175, inclusive; employing, harboring, procuring or using a girl over 10 and under 18 years of age for the purpose of prostitution or sexual intercourse, as provided by Section 13-7-1; seduction, as defined and provided by Section 13-1-112; a male person peeping into a room occupied by a female, as provided by Section 13-6-6; assault with intent to ravish, as provided by Section 13-1-46; and soliciting a child by computer, as provided by Section 13A-6-110.

(34) Any solicitation, attempt, or conspiracy to commit any of the offenses listed in subdivisions (1) to (31), inclusive.

(35) Any crime committed in Alabama or any other state, the District of Columbia, any United States territory, or a federal, military, Indian, or foreign country jurisdiction which, if it had been committed in this state under the current provisions of law, would constitute an offense listed in subdivisions (1) to (32), inclusive.

(36) Any offense specified by Title I of the federal Adam Walsh Child Protection and Safety Act of 2006 (Pub. L. 109-248, the Sex Offender Registration and Notification Act (SORNA)).

(37) Any crime committed in another state, the District of Columbia, any United States territory, or a federal, military, Indian, or foreign country jurisdiction if that jurisdiction also requires that anyone convicted of that crime register as a sex offender in that jurisdiction.

(38) Any offender determined in any jurisdiction to be a sex offender shall be considered a sex offender in this state.

(39) The foregoing notwithstanding, any crime committed in any jurisdiction which, irrespective of the specific description or statutory elements thereof, is in any way characterized or known as rape, carnal knowledge, sodomy, sexual assault, sexual battery, criminal sexual conduct, criminal sexual contact, sexual abuse, continuous sexual abuse, sexual torture, solicitation of a child, enticing or luring a child, child pornography, lewd and lascivious conduct, taking indecent liberties with a child, molestation of a child, criminal sexual misconduct, video voyeurism, or there has been a finding of sexual motivation.

(40) Any crime not listed in this section wherein the underlying felony is an element of the offense and listed in subdivisions (1) to (39), inclusive.

(41) Any other offense not provided for in this section wherein there is a finding of sexual motivation as provided by Section 15-20A-6.



Section 15-20A-6 - Allegation of sexual motivation.

(a)(1) The indictment, count in the indictment, information, complaint or warrant charging the offense may include a specification of sexual motivation or the prosecuting attorney may file an allegation of sexual motivation in any criminal case classified as a felony or Class A misdemeanor if sufficient admissible evidence exists that would justify a finding of sexual motivation by a reasonable and objective finder of fact.

(2) If a specification is included in the indictment, count in the indictment, information, complaint, or warrant charging the offense the specification shall be stated at the end of the body of the indictment, count in the indictment, information, complaint, or warrant and shall be in substantially the following form: "SPECIFICATION or SPECIFICATION TO THE FIRST COUNT. The Grand Jurors (or insert appropriate name) further find and specify that the offender committed the offense with a sexual motivation."

(3) If the prosecuting attorney files an allegation of sexual motivation, it shall be filed within a reasonable time after indictment to give sufficient notice to the defendant.

(b) If the indictment, count of the indictment, information, complaint, or warrant charging the offense includes a specification of sexual motivation or if the prosecuting attorney files an allegation of sexual motivation, the state shall prove beyond a reasonable doubt that the defendant committed the offense with a sexual motivation.

(c) The court shall make a written finding of fact, to be made part of the record upon conviction or adjudication as a youthful offender, of whether or not a sexual motivation was present at the time of the commission of the offense unless the defendant has a trial by jury.

(d) If a defendant has a trial by jury, the jury, if it finds the defendant guilty, shall also find a special verdict as to whether or not the defendant committed the crime with a sexual motivation.

(e) If there is a finding of sexual motivation, the finding shall be made part of the record of conviction or adjudication.

(f) For purposes of this section, sexual motivation means that one of the purposes for which the defendant committed the crime was for the purpose of the sexual gratification of the defendant.

(g) This section shall not apply to sex offenses as defined in subdivisions (1) to (38), inclusive, of Section 15-20A-5.



Section 15-20A-7 - Registration information - Required.

(a) The following registration information, unless otherwise indicated, shall be provided by the sex offender when registering:

(1) Name, including any aliases, nicknames, ethnic, or tribal names.

(2) Date of birth.

(3) Social Security number.

(4) Address of each residence.

(5) Name and address of any school the sex offender attends or will attend. For purposes of this subdivision, a school includes an educational institution, public or private, including a secondary school, a trade or professional school, or an institution of higher education.

(6) Name and address of any employer where the sex offender works or will work, including any transient or day laborer information.

(7) The license plate number, registration number or identifier, description, and permanent or frequent location where all vehicles are kept for any vehicle used for work or personal use, including land vehicles, aircraft, and watercraft.

(8) Any telephone number used, including land line and cell phone numbers.

(9) Any email addresses or instant message address or identifiers used, including any designations or monikers used for self-identification in Internet communications or postings other than those used exclusively in connection with a lawful commercial transaction.

(10) A current photograph.

(11) A physical description of the sex offender including physical appearance, physical characteristics, and identifying marks such as scars and tattoos.

(12) Fingerprints and palm prints.

(13) A DNA sample. The DNA sample may be collected by the probation officer, sheriff, chief of police, or other responsible agency. Prior to collecting a DNA sample, the responsible agency shall determine if a DNA sample has already been collected for the sex offender by checking the Dru Sjodin National Sex Offender Public Registry website, the Alabama Department of Forensic Sciences DNATracker site, or with the Alabama State Law Enforcement Agency. If a DNA sample has not been previously collected for the sex offender, the responsible agency shall coordinate for the collection of a DNA sample with the sheriff of the county in which the registration is occurring. The collection of a DNA sample should be performed using materials recommended or provided by the Alabama Department of Forensic Sciences. The DNA sample shall be immediately forwarded by the entity collecting the sample to the Department of Forensic Sciences.

(14) A photocopy of the valid driver license or identification card.

(15) A photocopy of any and all passport and immigration documents.

(16) Any professional licensing information that authorizes the sex offender to engage in an occupation or carry out a trade or business.

(17) A full criminal history of the sex offender, including dates of all arrests and convictions, status of parole, probation, or supervised release, registration status, and outstanding arrest warrants.

(18) A list of any and all Internet service providers used by the sex offender.

(19) Any other information deemed necessary by the Secretary of the Alabama State Law Enforcement Agency.

(b) The registering agency is not required to obtain any of the following information each time the sex offender verifies his or her required registration information if the registering agency verifies the information has already been collected and has not been changed or altered:

(1) A current photograph.

(2) Fingerprints or palm prints.

(3) A DNA sample.

(4) A photocopy of the valid driver license or identification card.

(5) A photocopy of any and all passport and immigration documents.

(c) The registration information shall be transmitted to the Alabama State Law Enforcement Agency in a manner determined by the secretary of the department and promulgated in rule by the secretary upon recommendation of an advisory board consisting of representatives of the office of the Attorney General, District Attorneys Association, Chiefs of Police Association, Sheriffs Association, and the Alabama State Law Enforcement Agency. The advisory board members shall not receive any compensation or reimbursement for serving on the advisory board.

(d) The required registration information shall include a form explaining all registration and notification duties, including any requirements and restrictions placed on the sex offender. This form shall be signed and dated by the sex offender. If the sex offender fails to sign the form, the designee of the registering agency shall sign the form stating that the requirements have been explained to the sex offender and that the sex offender refused to sign.

(e) All required registration information shall be stored electronically in a manner determined by the Secretary of the Alabama State Law Enforcement Agency and shall be available in a digitized format by the Alabama State Law Enforcement Agency to anyone entitled to receive the information as provided in Section 15-20A-42.

(f) Any person who knowingly fails to provide the required registration information, or who knowingly provides false information, pursuant to this section shall be guilty of a Class C felony.



Section 15-20A-8 - Registration information - Public registry website.

(a) All of the following registration information shall be provided on the public registry website maintained by the Alabama State Law Enforcement Agency and may be provided on any community notification documents:

(1) Name, including any aliases, nicknames, ethnic, or Tribal names.

(2) Address of each residence.

(3) Address of any school the sex offender attends or will attend. For purposes of this subdivision, a school includes an educational institution, public or private, including a secondary school, a trade or professional school, or an institution of higher education.

(4) Address of any employer where the sex offender works or will work, including any transient or day laborer information.

(5) The license plate number and description of any vehicle used for work or personal use, including land vehicles, aircraft, and watercraft.

(6) A current photograph.

(7) A physical description of the sex offender.

(8) Criminal history of any sex offense for which the sex offender has been adjudicated or convicted.

(9) The text of the criminal provision of any sex offense of which the sex offender has been adjudicated or convicted.

(10) Status of the sex offender, including whether the sex offender has absconded.

(b) None of the following information shall be provided on the public registry website or any other notification documents:

(1) Criminal history of any arrests not resulting in conviction.

(2) Social Security number.

(3) Travel and immigration document numbers.

(4) Victim identity.

(5) Any email addresses or instant message addresses or identifiers used by the sex offender.

(6) Any Internet service providers used by the sex offender.

(c) Any other required registration information may be included on the website as determined by the Secretary of the Alabama State Law Enforcement Agency.

(d) All information shall immediately be posted on the public registry website upon receipt of the information by the Alabama State Law Enforcement Agency.

(e) The website shall include field search capabilities to search for sex offenders by name, city or town, county, zip code, or geographic radius.

(f) The website shall include links to sex offender safety and education resources.

(g) The website shall include instructions on how to seek correction of information that a person contends is erroneous.

(h) The website shall include a warning that information on the site should not be used to unlawfully injure, harass, or commit a crime against any person named in the registry or residing or working at any reported address and that any such action may result in civil or criminal penalties. The website shall also include a warning that, prior to including the individual on the website, the Alabama State Law Enforcement Agency did not consider or assess the individual's specific risk of reoffense or current dangerousness; that inclusion on the website is based solely on an individual's conviction record and state law; and that the Legislature's purpose in providing this data is to make the information more easily available and accessible, not to warn about any specific individual.



Section 15-20A-9 - Adult sex offender - Requirements prior to release.

(a) At least 30 days prior to release, or immediately upon notice of release if release is less than 30 days, of an adult sex offender from the county jail, municipal jail, Department of Corrections, or any other facility that has incarcerated the adult sex offender, or immediately upon conviction, if the adult sex offender is not incarcerated:

(1) The responsible agency shall inform the adult sex offender of his or her duty to register and, instruct the adult sex offender to read and sign a form stating that the duty to register has been explained. The adult sex offender shall sign the form stating that the duty to register has been explained and shall provide the required registration information. If the adult sex offender refuses to sign the form, the designee of the responsible agency shall sign the form stating that the requirements have been explained to the adult sex offender and that the adult sex offender refused to sign.

(2) If the adult sex offender declares his or her intent to reside within this state, the responsible agency shall immediately notify and provide the required registration information to the Alabama State Law Enforcement Agency, the Attorney General, the district attorney in the county of conviction, and local law enforcement where the adult sex offender intends to reside. The notification shall also include any other information available to the responsible agency which would be necessary to identify and trace the adult sex offender, including, but not limited to, each sex offense history or a copy of the pre-sentence investigation of the sex offense and the release date of the adult sex offender.

(3) If the adult sex offender declares his or her intent to reside outside of the state, the responsible agency shall immediately notify and provide the required registration information to the Alabama State Law Enforcement Agency, the Attorney General, the district attorney in the county of conviction, and the designated state law enforcement agency of the state to which the adult sex offender has declared his or her intent to reside. The notification shall also include any other information available to the responsible agency which would be necessary to identify and trace the adult sex offender, including, but not limited to, each sex offense history or a copy of the pre-sentence investigation of the sex offense and the release date of the sex offender.

(4) If an adult sex offender is not able to provide a residence prior to the time of release, then the responsible agency shall notify the sheriff of the county where the last conviction for a sex offense or violation of this chapter took place at least five days prior to the release of the adult sex offender. Upon notice of the release date from the responsible agency, the sheriff of the county of the last conviction for a sex offense or a violation of this chapter shall make arrangements to have the adult sex offender immediately remanded to his or her custody to register in accordance with Section 15-20A-10 at the time of release.

(5) Any adult sex offender who is due to be released due to the expiration of his or her sentence and who refuses to provide the required registration information shall be treated as follows:

a. If the adult sex offender has not accumulated any incentive time pursuant to Section 14-9-41 or any other law, he or she shall be charged with violating this section. At least five days prior to his or her release date, the Department of Corrections shall notify the sheriff in the county where the last conviction for a sex offense or violation of this chapter took place, which county shall be the proper venue for arrest and prosecution of violation of this section. Upon notice of the release date, the sheriff from the county of the last conviction for a sex offense or violation of this chapter shall make arrangements to have the adult sex offender immediately remanded to his or her custody at the time of release. Any adult sex offender charged with violating this section may only be released on bond on the condition that the adult sex offender is in compliance with this section before being released.

b. If the adult sex offender has accumulated correctional incentive time pursuant to Section 14-9-41 or any other law, the adult sex offender shall be charged with non-compliance with this section and shall not be allowed early release, but instead shall forfeit all correctional incentive time that has accrued pursuant to Section 14-9-41, or other good time allowed by law.

(b) An adult sex offender who knowingly fails to comply with this section by failing to provide the required registration information shall be guilty of a Class C felony.



Section 15-20A-10 - Adult sex offender - Registration with local law enforcement; residence restrictions.

(a)(1) Immediately upon release from incarceration, or immediately upon conviction if the adult sex offender is not incarcerated, the adult sex offender shall appear in person and register all required registration information with local law enforcement in each county in which the adult sex offender resides or intends to reside, accepts or intends to accept employment, accepts or intends to accept a volunteer position, and begins or intends to begin school attendance.

(2) An adult sex offender who registers pursuant to subdivision (1) shall have seven days from release to comply with the residence restrictions pursuant to subsection (a) of Section 15-20A-11.

(b) Immediately upon establishing a new residence, accepting employment, accepting a volunteer position, or beginning school attendance, the adult sex offender shall appear in person to register with local law enforcement in each county in which the adult sex offender establishes a residence, accepts employment, accepts a volunteer position, or begins school attendance.

(c)(1) Immediately upon transferring or terminating any residence, employment, or school attendance, the adult sex offender shall appear in person to notify local law enforcement in each county in which the adult sex offender is transferring or terminating residence, employment, or school attendance.

(2) Whenever a sex offender transfers his or her residence, as provided in subdivision (1) from one county to another county, the sheriff of the county from which the sex offender is transferring his or her residence shall immediately notify local law enforcement in the county in which the sex offender intends to reside. If a sex offender transfers his or her residence, as provided in subdivision (1) from one county to another jurisdiction, the sheriff of the county from which the sex offender is transferring his or her residence shall immediately notify the chief law enforcement agency in the jurisdiction in which the sex offender intends to reside.

(d) Immediately upon any name change, the adult sex offender shall immediately appear in person to update the information with local law enforcement in each county in which the adult sex offender is required to register.

(e) (1) Upon changing any required registration information, including by transferring or terminating a residence the adult sex offender shall immediately appear in person and update the information with local law enforcement in each county in which the adult sex offender resides. Provided, however, any changes in telephone numbers, email addresses, instant message addresses, or other on-line identifiers or Internet service providers may be reported to local law enforcement in person, electronically, or telephonically as required by the local law enforcement agency.

(2) Notwithstanding any other provision of law regarding the establishment of residence, an adult sex offender has transferred or terminated his or her residence for purposes of subdivision (1) whenever the adult sex offender vacates his or her residence or fails to spend three or more consecutive days at his or her residence without previously notifying local law enforcement or completing a travel notification document pursuant to Section 15-20A-15.

(f) An adult sex offender shall appear in person to verify all required registration information during the adult sex offender's birth month and every three months thereafter, regardless of the month of conviction, for the duration of the adult sex offender's life with local law enforcement in each county in which the adult sex offender resides.

(g) At the time of registration, the adult sex offender shall be provided a form explaining any and all duties and restrictions placed on the adult sex offender. The adult sex offender shall read and sign this form stating that he or she understands the duties and restrictions imposed by this chapter. If the adult sex offender refuses to sign the form, the designee of the registering agency shall sign the form stating that the requirements have been explained to the adult sex offender and that the adult sex offender refused to sign.

(h) For purposes of this section, a school includes an educational institution, public or private, including a secondary school, a trade or professional school, or an institution of higher education.

(i) If an adult sex offender was convicted and required to register prior to July 1, 2011, then the adult sex offender shall begin quarterly registration after his or her next biannual required registration date.

(j) Any person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-11 - Adult sex offender - Prohibited residence locations, etc.

(a) No adult sex offender shall establish a residence or maintain a residence after release or conviction within 2,000 feet of the property on which any school, childcare facility, or resident camp facility is located unless otherwise exempted pursuant to Sections 15-20A-23 and 15-20A-24. For the purposes of this section, a resident camp facility includes any place, area, parcel, or tract of land which contains permanent or semi-permanent facilities for sleeping owned by a business, church, or nonprofit organization used primarily for educational, recreational, or religious purposes for minors and the location of the resident camp has been provided to local law enforcement. Resident camp does not include a private residence, farm, or hunting or fishing camp.

(b) No adult sex offender shall establish a residence or maintain a residence after release or conviction within 2,000 feet of the property on which his or her former victim, or an immediate family member of the victim, resides unless otherwise exempted pursuant to Section 15-20A-24 or Section 15-20A-16.

(c) Changes to property within 2,000 feet of a registered address of an adult sex offender which occur after the adult sex offender establishes residency shall not form the basis for finding that the adult sex offender is in violation of this section unless the sex offender has been released or convicted of a new offense after establishing residency.

(d) No adult sex offender shall reside or conduct an overnight visit with a minor. Notwithstanding the foregoing, an adult sex offender may reside with a minor if the adult sex offender is the parent, grandparent, stepparent, sibling, or stepsibling of the minor, unless one of the following conditions applies:

(1) Parental rights of the adult sex offender have been or are in the process of being terminated as provided by law.

(2) The adult sex offender has been convicted of any sex offense in which any of the minor children, grandchildren, stepchildren, siblings, or stepsiblings of the adult sex offender was the victim.

(3) The adult sex offender has been convicted of any sex offense in which a minor was the victim and the minor resided or lived with the adult sex offender at the time of the offense.

(4) The adult sex offender has been convicted of any sex offense involving a child, regardless of whether the adult sex offender was related to or shared a residence with the child victim.

(5) The adult sex offender has been convicted of any sex offense involving forcible compulsion in which the victim was a minor.

(e) (1) Notwithstanding any other provision of law regarding establishment of residence, an adult sex offender shall be deemed to have established a residence wherever he or she resides following release, regardless of whether the adult sex offender resided at the same location prior to the time of conviction.

(2) Notwithstanding any other provision of law regarding establishment of residence, an adult sex offender has transferred his or her residence for purposes of Section 15-20A-10(e)(1) whenever the adult sex offender vacates his or her residence or fails to spend three or more consecutive days at his or her residence without previously notifying local law enforcement or obtaining a travel notification document pursuant to Section 15-20A-15.

(f) An adult sex offender is exempt from subsections (a) and (b) during the time the adult sex offender is in the facility of a licensed health care provider or is incarcerated in a jail, prison, mental health facility, or any other correctional placement facility wherein the adult sex offender is not allowed unsupervised access to the public.

(g) An adult sex offender shall not be found in violation of subsection (a) on the basis of any address, street number, place, or parcel that has been approved in writing by local law enforcement prior to establishing a residence. Local law enforcement shall promulgate, publicize, and enforce a policy that affords sex offenders a reasonable opportunity to obtain preapproval of a proposed residence.

(h) For the purposes of this section, the 2,000-foot measurement shall be taken in a straight line from nearest property line to nearest property line.

(i) Any person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-12 - Adult sex offender - Homelessness.

(a) An adult sex offender who no longer has a fixed residence shall be considered homeless and shall appear in person and report such change in fixed residence to local law enforcement where he or she is located immediately upon such change in fixed residence.

(b) In addition to complying with the registration and verification requirements pursuant to Section 15-20A-10, a homeless adult sex offender who lacks a fixed residence, or who does not provide an address at a fixed residence at the time of release or registration, shall report in person once every seven days to law enforcement agency where he or she resides. If the sex offender resides within the city limits of a municipality, he or she shall report to the chief of police. If the adult sex offender resides outside of the city limits of a municipality he or she shall report to the sheriff of the county. The weekly report shall be on a day specified by local law enforcement and shall occur during normal business hours.

(c) A homeless adult sex offender who lacks a fixed address shall comply with the residence restrictions set forth in Section 15-20A-11.

(d)(1) Each time a homeless adult sex offender reports under this section, he or she shall provide all of the following information:

a. Name.

b. Date of birth.

c. Social Security number.

d. A detailed description of the location or locations where he or she has resided during the week.

e. A list of the locations where he or she plans to reside in the upcoming week with as much specificity as possible.

(2) The registering agency is not required to obtain the remaining required registration information from the homeless adult sex offender each time he or she reports to the registering agency unless the homeless adult sex offender has any changes to the remaining required registration information.

(e) If an adult sex offender who was homeless obtains a fixed residence in compliance with the provisions of Section 15-20A-11, the adult sex offender shall immediately appear in person to update the information with local law enforcement in each county of residence.

(f) Any person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-13 - Adult sex offender - Employment restrictions.

(a) No adult sex offender shall accept or maintain employment or a volunteer position at any school, childcare facility, mobile vending business that provides services primarily to children, or any other business or organization that provides services primarily to children, or any amusement or water park.

(b) No adult sex offender shall accept or maintain employment or a volunteer position within 2,000 feet of the property on which a school or childcare facility is located unless otherwise exempted pursuant to Sections 15-20A-24 and 15-20A-25.

(c) No adult sex offender, after having been convicted of a sex offense involving a child, shall accept or maintain employment or a volunteer position within 500 feet of a playground, park, athletic field or facility, or any other business or facility having a principal purpose of caring for, educating, or entertaining minors.

(d) Changes to property within 2,000 feet of an adult sex offender's place of employment which occur after an adult sex offender accepts employment shall not form the basis for finding that an adult sex offender is in violation of this section.

(e) It shall be unlawful for the owner or operator of any childcare facility or any other organization that provides services primarily to children to knowingly provide employment or a volunteer position to an adult sex offender.

(f) For purposes of this section, the 2,000-foot measurement shall be taken in a straight line from nearest property line to nearest property line.

(g) Any person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-14 - Adult sex offender - Requirements upon entering state.

(a) Any adult sex offender who declares he or she is entering the state to establish a residence or who enters this state to establish a residence shall immediately appear in person and register all required registration information with local law enforcement in the county where the adult sex offender intends to establish or establishes a residence.

(b) Any adult sex offender who enters this state to accept employment or a volunteer position or to become a student shall immediately appear in person and register all required registration information with local law enforcement in the county where the adult sex offender accepts employment or the volunteer position or becomes a student.

(c) Whenever an adult sex offender registers pursuant to this section, he or she shall be subject to the requirements of this chapter.

(d) Within 30 days of initial registration, the adult sex offender shall provide each registering agency with a certified copy of his or her sex offense conviction; however, an adult sex offender shall be exempt from this subsection if the adult sex offender provides adequate documentation that the certified record is no longer available or has been destroyed.

(e) Any person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-15 - Adult sex offender - Travel.

(a) Immediately before an adult sex offender temporarily leaves his or her county of residence for a period of three or more consecutive days, the adult sex offender shall report in person to the sheriff in each county of residence and complete and sign a travel notification document.

(b) The travel notification document shall be a form prescribed by the Alabama State Law Enforcement Agency to collect dates of travel, the intended destination or destinations, temporary lodging information, and any other information reasonably necessary to monitor a sex offender who plans to travel.

(c) If a sex offender intends to travel to another country, he or she shall report in person to the sheriff in each county of residence and complete a travel notification document at least 21 days prior to such travel. If the travel to another country is for a family or personal medical emergency or a death in the family, then the sex offender shall report in person to the sheriff in each county of residence immediately prior to travel. Any information reported to the sheriff in each county of residence shall immediately be reported to the United States Marshals Service and the Alabama State Law Enforcement Agency.

(d) The travel notification document shall explain the duties of the adult sex offender regarding travel as prescribed by the Alabama State Law Enforcement Agency and a certification that the adult sex offender understands the duties required of him or her and that the information he or she provided on the travel notification document is true and correct. No sex offender shall provide false information on the travel notification document.

(e) The sheriff in each county of residence shall immediately notify local law enforcement in the county or the jurisdiction to which the adult sex offender will be traveling.

(f) Upon return to the county of residence, the adult sex offender shall immediately report to the sheriff in each county of residence.

(g) All completed travel notification documents shall be included with the adult sex offender's required registration information.

(h) Any person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-16 - Adult sex offender - Contact with former victims.

(a) No adult sex offender shall contact, directly or indirectly, in person or through others, by phone, mail, or electronic means, any former victim.

(b) No adult sex offender shall knowingly come within 100 feet of a former victim.

(c) No sex offender shall make any harassing communication, directly or indirectly, in person or through others, by phone, mail, or electronic means to the victim or any immediate family member of the victim.

(d) A petition to exclude an adult sex offender from the requirements of subsections (a) and (b) of this section and Section 15-20A-11(b) may be filed in accordance with the requirements of Section 15-20A-24(c). The court shall conduct a hearing and shall exclude an adult sex offender from the provisions of this section provided that:

(1) The victim appears in court at the time of the hearing and requests the exemption in writing in open court.

(2) The court finds by clear and convincing evidence that the victim's court appearance and written request pursuant to subdivision (1) were made voluntarily.

(3) The victim is over the age of 19 at the time of the request.

(4) The district attorney or prosecuting attorney shall be notified of the hearing and shall have the right to be present and heard.

(e) Notwithstanding any state or local law or rule assigning costs and fees for filing and processing civil and criminal cases a petition filed shall be assessed a filing fee in the amount of two hundred dollars ($200) to be distributed as provided in Section 15-20A-46.

(f) Any person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-17 - Adult sex offender - Loitering in certain areas; requirements for entering K-12 school property or attending K-12 school events.

(a)(1) No adult sex offender, after having been convicted of a sex offense involving a minor, shall loiter on or within 500 feet of the property line of any property on which there is a school, childcare facility, playground, park, athletic field or facility, school bus stop, college or university, or any other business or facility having a principal purpose of caring for, educating, or entertaining minors.

(2) Under this subsection, loiter means to enter or remain on property while having no legitimate purpose or, if a legitimate purpose exists, remaining on that property beyond the time necessary to fulfill that purpose. An adult sex offender does not violate this subsection unless he or she has first been asked to leave a prohibited location by a person authorized to exclude the adult sex offender from the premises. An authorized person includes, but is not limited to, any law enforcement officer, security officer, any owner or manager of the premises, a principal, teacher, or school bus driver if the premises is a school, childcare facility, or bus stop, a coach, if the premises is an athletic field or facility, or any person designated with that authority.

(3) For purposes of this subsection, a school bus stop is any location where a motor vehicle owned or operated by or on behalf of a public or private school stops on a regular basis for the purpose of transporting children to and from school.

(b)(1) No adult sex offender, after having been convicted of a sex offense involving a minor, shall enter onto the property of a K-12 school while school is in session or attend any K-12 school activity unless the adult sex offender does all of the following:

a. Notifies the principal of the school, or his or her designee, before entering onto the property or attending the K-12 school activity.

b. Immediately reports to the principal of the school, or his or her designee, upon entering the property or arriving at the K-12 school activity.

c. Complies with any procedures established by the school to monitor the whereabouts of the sex offender for the duration of his or her presence on the school property or attendance at the K-12 school activity. For a public K-12 school, the local school board shall adopt a policy to effectuate this section.

(2) Procedures established to effectuate this subsection are limited to rules that allow the principal of the school, or his or her designee, to discreetly monitor the adult sex offender.

(3) For the purposes of this subsection, a K-12 school activity is an activity sponsored by a school in which students in grades K-12 are the primary intended participants or for whom students in grades K-12 are the primary intended audience including, but not limited to, school instructional time, after school care, after school tutoring, athletic events, field trips, school plays, or assemblies.

(c) Any person who knowingly violates subsection (a) or subsection (b) shall be guilty of a Class C felony.



Section 15-20A-18 - Adult sex offender - Identification requirements.

(a) Every adult sex offender who is a resident of this state shall obtain from the Alabama State Law Enforcement Agency, and always have in his or her possession, a valid driver license or identification card issued by the Alabama State Law Enforcement Agency. If any adult sex offender is ineligible to be issued a driver license or official identification card, the Alabama State Law Enforcement Agency shall provide the adult sex offender some other form of identification card or documentation that, if it is kept in the possession of the adult sex offender, shall satisfy the requirements of this section. If any adult sex offender is determined to be indigent, an identification card, or other form of identification or documentation that satisfies the requirements of this section, shall be issued to the adult sex offender at no cost. Indigence shall be determined by order of the court prior to each issuance of a driver license or identification card.

(b) The adult sex offender shall obtain from the Alabama State Law Enforcement Agency a valid driver license or identification card bearing a designation that enables law enforcement officers to identify the licensee as a sex offender within 14 days of his or her initial registration following release, initial registration upon entering the state to become a resident, or immediately following his or her next registration after July 1, 2011.

(c) Whenever the Alabama State Law Enforcement Agency issues or renews a driver license or identification card to an adult sex offender, the driver license or identification card shall bear a designation that, at a minimum, enables law enforcement officers to identify the licensee as a sex offender.

(d) Upon obtaining or renewing a driver license or identification card bearing a designation that enables law enforcement officers to identify the licensee as a sex offender, the adult sex offender shall relinquish to the Alabama State Law Enforcement Agency any other driver license or identification card previously issued to him or her by a state motor vehicle agency which does not bear any designation enabling law enforcement officers to identify the licensee as a sex offender. Nothing in this section shall require an adult sex offender to relinquish, or preclude an adult sex offender from possessing, any form of identification issued to him or her by an entity other than a state motor vehicle agency, including, but not limited to, the United States, a federal department or agency, a municipal or county government entity, an educational institution, or a private employer.

(e) No adult sex offender shall mutilate, mar, change, reproduce, alter, deface, disfigure, or otherwise change the form of any driver license or identification card which is issued to the adult sex offender by the Alabama State Law Enforcement Agency and which bears any designation enabling law enforcement officers to identify the licensee as a sex offender. An adult sex offender having in his or her possession a driver license or identification card issued to him or her by the Alabama State Law Enforcement Agency bearing any designation enabling law enforcement officers to identify the licensee as a sex offender which has been mutilated, marred, changed, reproduced, altered, defaced, disfigured, or otherwise changed shall be prima facie evidence that he or she has violated this section.

(f) Any person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-19 - Adult sex offender - Sexually violent predator.

(a) The state, upon conviction and prior to sentencing, may petition the sentencing court to enter an order declaring a person convicted in this state of a sexually violent or predatory offense as a sexually violent predator.

(b) At sentencing, a court may declare a person to be a sexually violent predator. For the purposes of this section, a person is a sexually violent predator if either of the following applies:

(1) The person is a repeat sexually violent offender.

(2) The person commits a sexually violent offense and is likely to engage in one or more sexually violent offenses in the future.

(c) A person is a repeat sexually violent offender for the purposes of this section if the person is convicted of more than one sexually violent offense.

(d) For the purposes of this section, a sexually violent offense is any of the following:

(1) A sex offense committed by forcible compulsion, violence, duress, menace, fear of immediate bodily injury to the victim or another person, or threatening to retaliate in the future against the victim or any other person.

(2) A sex offense involving a child.

(3) Any sex offense involving the enticement or solicitation of a minor for sexual purposes.

(4) Any sex offense that is predatory in nature.

(5) Any solicitation, attempt, or conspiracy to commit any of the offenses listed in subdivisions (1) to (4), inclusive.

(6) Any other offense for which the court makes a specific finding on the record that, based on the circumstances of the case, the person's offense should be considered a sexually violent offense.

(e) Any of the following factors may be considered as evidence tending to indicate that there is a likelihood that the person will engage in the future in one or more sexually violent offenses:

(1) The person has been convicted two or more times, in separate criminal actions, of a sexually violent offense. For purposes of this subdivision, convictions that result from or are connected with the same act or result from offenses committed at the same time are one conviction.

(2) The person has been convicted of a sexually violent offense involving two or more victims regardless of when the acts or convictions occurred.

(3) Available information or evidence suggests that the person chronically commits offenses with a sexual motivation.

(4) The person has committed one or more offenses in which the person has tortured or engaged in ritualistic acts with one or more victims.

(5) The person has committed one or more sex offenses in which one or more victims were physically harmed to the degree that the particular victim's life was in jeopardy.

(6) Any other evidence deemed relevant by the court.

(f) If the state so petitions, it shall present clear and convincing evidence that the sex offender is likely to engage in one or more future sexually violent offenses or is likely to engage in future predatory sex offenses.

(g) Any sex offender determined in any other state to be a sexually violent predator shall be considered a sexually violent predator in this state.

(h) A sexually violent predator, as a condition of the sex offender's release from incarceration, shall be subject to electronic monitoring and be required to pay the costs of such monitoring, as set forth in Section 15-20A-20, for a period of no less than 10 years from the date of the sexually violent predator's release. This requirement shall be imposed by the sentencing court as a part of the sexually violent predator's sentence, as provided in subsection (c) of Section 13A-5-6 and Section 15-20A-20.



Section 15-20A-20 - Adult sex offender - Electronic monitoring.

(a) The Alabama State Law Enforcement Agency shall implement a system of active and passive electronic monitoring that identifies the location of a monitored person and that can produce upon request reports or records of the person's presence near or within a crime scene or prohibited area, the person's departure from specified geographic limitations, or curfew violations by the offender. The Director of the Alabama State Law Enforcement Agency may promulgate any rules as are necessary to implement and administer this system of active electronic monitoring including establishing policies and procedures to notify the person's probation and parole officer or other court-appointed supervising authority when a violation of his or her electronic monitoring restrictions has occurred.

(b) The Board of Pardons and Paroles or a court may require, as a condition of release on parole, probation, community corrections, court referral officer supervision, pretrial release, or any other community-based punishment option, that any person charged or convicted of a sex offense be subject to electronic monitoring as provided in subsection (a).

(c) Any person designated a sexually violent predator pursuant to Section 15-20A-19, upon release from incarceration, shall be subject to electronic monitoring supervised by the Board of Pardons and Paroles, as provided in subsection (a), for a period of no less than 10 years from the date of the sexually violent predator's release. This requirement shall be imposed by the sentencing court as a part of the sentence of the sexually violent predator in accordance with subsection (c) of Section 13A-5-6.

(d) Any person convicted of a Class A felony sex offense involving a child as defined in Section 15-20A-4, upon release from incarceration, shall be subject to electronic monitoring supervised by the Board of Pardons and Paroles, as provided in subsection (a), for a period of no less than 10 years from the date of the sex offender's release. This requirement shall be imposed by the sentencing court as a part of the sex offender's sentence in accordance with subsection (c) of Section 13A-5-6.

(e) Anyone subject to electronic monitoring pursuant to this section, unless he or she is indigent, shall be required to reimburse the supervising entity a reasonable fee to defray supervision costs. The Board of Pardons and Paroles, the sentencing court, or other supervising entity shall determine the amount to be paid based on the financial means and ability to pay of the person, but such amount shall not exceed fifteen dollars ($15) per day.

(f) The supervising entity shall pay the Alabama State Law Enforcement Agency a fee, to be determined by the center, but not exceeding ten dollars ($10) per day, to defray monitoring equipment and telecommunications costs.

(g) It shall constitute a Class C felony for any person to knowingly alter, disable, deactivate, tamper with, remove, damage, or destroy any device used to facilitate electronic monitoring under this section.

(h) The procurement of any product or services necessary for compliance with Act 2005-301, including any system of electronic monitoring, any equipment, and the building of a website, shall be subject to the competitive bid process.



Section 15-20A-21 - Adult sex offender - Community notification.

(a) Immediately upon the release of an adult sex offender or immediately upon notice of where the adult sex offender plans to establish, or has established a fixed residence, the following procedures shall apply:

(1) In the Cities of Birmingham, Mobile, Huntsville, and Montgomery, the chief of police shall notify all persons who have a legal residence within 1,000 feet of the declared fixed residence of the adult sex offender and all schools and childcare facilities within three miles of the declared fixed residence of the adult sex offender that the adult sex offender will be establishing or has established as his or her fixed residence.

(2) In all other cities in Alabama with a resident population of 5,000 or more, the chief of police, or if none, then the sheriff of the county, shall notify all persons who have a legal residence within 1,500 feet of the declared fixed residence of the adult sex offender and all schools and childcare facilities within three miles of the declared fixed residence of the adult sex offender that the adult sex offender will be establishing or has established his or her fixed residence.

(3) In all other municipalities with a resident population of less than 5,000, and in all unincorporated areas, the sheriff of the county in which the adult sex offender intends to reside shall notify all persons who have a legal residence within 2,000 feet of the declared fixed residence of the adult sex offender and all schools and childcare facilities within three miles of the declared fixed residence of the adult sex offender that the adult sex offender will be establishing or has established as his or her fixed residence.

(b) A community notification flyer shall be made by regular mail or hand delivered to all legal residences required by this section and include registration information pursuant to Section 15-20A-8. In addition, any other method reasonably expected to provide notification may be utilized, including, but not limited to, posting a copy of the notice in a prominent place at the office of the sheriff and at the police station closest to the declared fixed residence of the released adult sex offender, publicizing the notice in a local newspaper, posting electronically, including the Internet, or other means available.

(c) Nothing in this chapter shall be construed as prohibiting the Secretary of the Alabama State Law Enforcement Agency, a sheriff, or a chief of police from providing community notification under the provisions of this chapter by regular mail, electronically, or by publication or periodically to persons whose legal residence is within the guidelines of this chapter or more than the applicable distance from the residence of an adult sex offender.

(d) When a homeless adult sex offender who lacks a fixed residence registers pursuant to Section 15-20A-12, notification shall be provided by posting a copy of the notice in a prominent place at the office of the sheriff and at the police station closest to the declared residence of the released adult sex offender, publicizing the notice in a local newspaper, or posting the notice electronically, including the Internet or other means available.



Section 15-20A-22 - Adult sex offender - Registration fee.

(a) An adult sex offender shall pay a registration fee in the amount of ten dollars ($10) to each registering agency where the adult sex offender resides beginning with the first quarterly registration on or after July 1, 2011, and at each quarterly registration thereafter.

(b) Each time an adult sex offender terminates his or her residence and establishes a new residence, he or she shall pay a registration fee in the amount of ten dollars ($10) to each registering agency where the adult sex offender establishes a new residence.

(c) If, at the time of registration, the adult sex offender is unable to pay the registration fee, the registering agency may require the adult sex offender to pay the fee in installments not to exceed 90 days. The registering agency shall waive the registration fee if the adult sex offender has an order from the court declaring his or her indigence. In the event the adult sex offender is determined to be indigent, a periodic review of the adult sex offender's indigent status shall be conducted by the court to determine if the offender is no longer indigent. Further, if the offender is determined to be indigent by the sentencing court, nothing in this chapter shall prohibit the offender from being placed on a payment plan where the entire fee is collected in total.

(d)(1) The fees collected under this section shall be appropriated to the registering agency to defray the costs associated with sex offender registration, verification, and notification.

(2) Any and all registration fees collected by the sheriff, or his or her designee, shall be deposited in the county general fund earmarked for use of the sheriff and shall be paid to the sheriff upon his or her request to be used at the discretion of the sheriff for any law enforcement purpose related to sex offender registration, notification, tracking, or apprehension.

(3) The monies provided in this section and the use of the funds shall in no way diminish or take the place of any other reimbursement or other source of income established for the sheriff or the operation of his or her office.

(4) Any and all registration fees collected by a chief of police, or his or her designee, shall be deposited into the municipal general fund and made available to the affected law enforcement agency or department upon requisition of the chief law enforcement official of such agency or department and shall be used for any lawful purpose related to sex offender registration, notification, tracking or apprehension.

(5) The monies provided in this section and the use of the funds shall in no way diminish or take the place of any other reimbursement or other source of income established for the chief of police or the operation of his or her office.

(e) Any person who willfully fails to pay the required registration fee at the time of registration, or at the time at which the installment payment is due, shall be guilty of a Class B misdemeanor. Upon a second or subsequent conviction for willful failure to pay the required registration fee, the adult sex offender shall be guilty of a Class A misdemeanor.



Section 15-20A-23 - Adult sex offender - Relief from residency restriction.

(a) A sex offender required to register under this chapter may petition the court for relief from the residency restriction pursuant to subsection (a) of Section 15-20A-11 during the time a sex offender is terminally ill or permanently immobile, or the sex offender has a debilitating medical condition requiring substantial care or supervision or requires placement in a residential health care facility.

(b) A petition for relief pursuant to this section shall be filed in the civil division of the circuit court of the county in which the sex offender seeks relief from the residency restriction.

(c) The sex offender shall serve a copy of the petition by certified mail on all of the following:

(1) The prosecuting attorney in the county of adjudication or conviction, if the sex offender was adjudicated or convicted in this state.

(2) The prosecuting attorney of the county where the sex offender seeks relief from the residency restriction.

(3) Local law enforcement where the sex offender was adjudicated or convicted if the sex offender was adjudicated or convicted in this state.

(4) Local law enforcement where the adult sex offender seeks relief from the residency restriction.

(d) The petition and documentation to support the request for relief shall include all of the following:

(1) A certified copy of the adjudication or conviction requiring registration, including a detailed description of the sex offense.

(2) A list of each county, municipality, and jurisdiction where the sex offender is required to register or has ever been required to register.

(3) The sex offender's criminal record and an affidavit stating that the sex offender has no pending criminal charges.

(4) Notarized documentation of the sex offender's condition by his or her medical provider.

(5) A release allowing the prosecuting attorney or the court to obtain any other medical records or documentation relevant to the petition.

(6) Any other information requested by the court relevant to the petition.

(e) Upon notification of the petition, the prosecuting attorney shall make reasonable efforts to notify the victim of the crime for which the sex offender is required to register of the petition and the dates and times of any hearings or other proceedings in connection with the petition.

(f) The court shall hold a hearing within 30 days of the filing of the petition. Upon request of the prosecuting attorney, and for good cause shown, the hearing may be continued to allow the prosecuting attorney to obtain any relevant records pertinent to the hearing. At the hearing the prosecuting attorney and the victim shall have the opportunity to be heard.

(g) The court shall issue an order releasing the sex offender from the residency restrictions pursuant to subsection (a) of Section 15-20A-11 if the court finds by clear and convincing evidence that the sex offender (1) is terminally ill, permanently immobile, has a debilitating medical condition requiring substantial care or supervision, or requires placement in a residential health care facility and (2) does not pose a substantial risk of perpetrating any future sexual offense. The court may relieve a sex offender from any residency restrictions indefinitely or for a specific period of time.

(h) The court shall send a copy of any order releasing a sex offender from residency restrictions pursuant to subsection (a) of Section 15-20A-11 to the prosecuting attorney and the Alabama State Law Enforcement Agency.

(i) If the court finds that the sex offender still poses a risk, has provided false or misleading information in support of the petition, or failed to serve the petition and supporting documentation upon the parties as provided for in subsection (c), then the petition shall be denied.

(j) If the petition for release is denied, the sex offender may not file a subsequent petition for at least 12 months from the date of the final order on the previous petition unless good cause is shown and the sex offender's mental or physical condition has severely changed.

(k) If at any time the sex offender is no longer terminally ill, permanently immobile, or no longer suffers from a debilitating medical condition requiring substantial care or supervision or no longer requires placement in a residential health care facility, the sex offender shall immediately register in person with local law enforcement in each county of residence, update all required registration information, and comply with the residency restriction pursuant to subsection (a) of Section 15-20A-11.

(l) No sex offender petitioning the court under this section for an order terminating the sex offender's obligation to comply with the residency restrictions is entitled to publicly funded experts or publicly funded witnesses.

(m) Upon request of the state, the court may reinstate the restrictions pursuant to subsection (a) of Section 15-20A-11 for good cause shown, including, but not limited to, whenever the grounds for a relief order issued pursuant to subsection (g) are revealed to be false or no longer true. No filing fee may be assessed for a petition filed under this subsection.

(n) Notwithstanding any state or local rule assigning costs and fees for filing and processing civil and criminal cases, a sex offender's petition under this section shall be assessed a filing fee in the amount of two hundred dollars ($200) to be distributed as provided in Section 15-20A-46. The filing fee may be waived initially and taxed as costs at the conclusion of the case if the court finds that payment of the fee will constitute a substantial hardship. A verified statement of substantial hardship, signed by the sex offender and approved by the court, shall be filed with the clerk of court.

(o) If a sex offender seeks relief from the court pursuant to this section, the enforcement of this chapter shall not be stayed pending a ruling of the court.

(p) A person who knowingly provides false or misleading information pursuant to this section shall be guilty of a Class C felony.



Section 15-20A-24 - Adult sex offender - Relief from registration and notification.

(a) At disposition, sentencing, upon completion of probation, or upon completion of a term of registration ordered by the sentencing court, a sex offender may petition the court for relief from the requirements of this chapter resulting from any of the following offenses, provided that he or she meets the requirements set forth in subsection (b):

(1) Rape in the second degree, as provided by subdivision (1) of subsection (a) of Section 13A-6-62.

(2) Sodomy in the second degree, as provided by subdivision (1) of subsection (a) of Section 13A-6-64.

(3) Sexual abuse in the second degree, as provided by subdivision (2) of subsection (a) of Section 13A-6-67.

(4) Sexual misconduct, as provided by Section 13A-6-65.

(5) Any crime committed in this state or any other jurisdiction which, if had been committed in this state under the current provisions of law, would constitute an offense listed in subdivisions (1) to (4), inclusive.

(6) Any solicitation, attempt, or conspiracy to commit any of the offenses listed in subdivisions (1) to (5), inclusive.

(b) The sex offender shall prove by clear and convincing evidence all of the following to obtain relief under this section:

(1) The sex offense did not involve force and was only a crime due to the age of the victim.

(2) At the time of the commission of the sex offense, the victim was 13 years of age or older.

(3) At the time of the commission of the sex offense, the sex offender was less than five years older than the victim.

(c) If the petition for relief is filed after sentencing or disposition, the petition for relief shall be filed as follows:

(1) If the adult or youthful offender sex offender was adjudicated or convicted in this state, the petition for relief shall be filed in the civil division of the circuit court where the adult or youthful offender sex offender was adjudicated or convicted.

(2) If the adult or youthful offender sex offender was adjudicated or convicted in a jurisdiction outside of this state, the petition for relief shall be filed in the civil division of the circuit court in the county in which the adult or youthful offender sex offender resides.

(3) If the juvenile sex offender was adjudicated in this state, the petition for relief shall be filed in the juvenile court.

(4) If the juvenile sex offender was adjudicated in a jurisdiction outside of this state, the petition for relief shall be filed in the juvenile court in the county in which the juvenile sex offender resides.

(d)(1) The sex offender shall serve a copy of the petition by certified mail on all of the following:

a. The prosecuting attorney in the county of adjudication or conviction, if the sex offender was adjudicated or convicted in this state.

b. The prosecuting attorney of the county where the sex offender resides.

c. Local law enforcement where the sex offender was adjudicated or convicted, if the sex offender was adjudicated or convicted in this state.

d. Local law enforcement where the adult sex offender resides.

(2) Failure of the sex offender to serve a copy of the petition as required by this subsection shall result in an automatic denial of the petition.

(e) The petition and documentation to support the request for relief shall include all of the following:

(1) The offense that the sex offender was initially charged with and the offense that the sex offender was adjudicated or convicted of, if different.

(2) A certified copy of the adjudication or conviction requiring registration including a detailed description of the sex offense, if the petition is filed upon completion of probation or a term of registration.

(3) Proof of the age of the victim and the age of the sex offender at the time of the commission of the sex offense.

(4) A list of each registering agency in each county and jurisdiction in which the sex offender is required to or has ever been required to register, if the petition is filed upon completion of probation or a term of registration.

(5) The sex offender's criminal record and an affidavit stating that the sex offender has no pending criminal charges.

(6) Any other information requested by the court relevant to the request for relief.

(f) Upon notification of the petition, the prosecuting attorney shall make reasonable efforts to notify the victim of the crime for which the sex offender is required to register of the petition and the dates and times of any hearings or other proceedings in connection with the petition.

(g) The court shall hold a hearing prior to ruling on the petition. At the hearing, the prosecuting attorney and the victim shall have the opportunity to be heard.

(h) The court shall issue an order releasing the sex offender from some or all requirements of this chapter pursuant to subsection (i) if the court finds by clear and convincing evidence that the sex offender does not pose a substantial risk of perpetrating any future sex offense. In determining whether to grant relief, the court may consider any of the following:

(1) Recommendations from the sex offender's probation officer, including, but not limited to, the recommendations in the presentence investigation report and the sex offender's compliance with supervision requirements.

(2) Recommendations from the prosecuting attorney.

(3) Any written or oral testimony submitted by the victim or the parent, guardian, or custodian of the victim.

(4) The facts and circumstances surrounding the offense.

(5) The relationship of the parties.

(6) The criminal history of the sex offender.

(7) The protection of society.

(8) Any other information deemed relevant by the court.

(i) The court may grant full or partial relief from this chapter. If the court grants relief, the court shall enter an order detailing the relief granted and provide a copy of the order to the prosecuting attorney and the Alabama State Law Enforcement Agency.

(j) If the court denies the petition, the sex offender may not petition the court again until 12 months after the date of the order denying the petition.

(k) A sex offender is not eligible for relief under this section if he or she was adjudicated or convicted of a sex offense previous to or subsequent to the offense of which he or she is petitioning the court for relief or has any pending criminal charges for any sex offense.

(l) In addition to sex offenders adjudicated or convicted of a sex offense on or after July 1, 2011, a sex offender adjudicated or convicted of any of the offenses specified in subsection (a) prior to July 1, 2011, who meets the eligibility requirements specified in subsection (b), except as otherwise provided for in subsection (k), may petition the court for relief pursuant to this section.

(m) Notwithstanding any state or local law or rule assigning costs and fees for filing and processing civil and criminal cases, except when this relief is sought at the time of sentencing or disposition, a sex offender's petition under this section shall be assessed a filing fee in the amount of two hundred dollars ($200) to be distributed as provided in Section 15-20A-46. The filing fee may be waived initially and taxed as costs at the conclusion of the case if the court finds that payment of the fee will constitute a substantial hardship. A verified statement of substantial hardship, signed by the sex offender and approved by the court, shall be filed with the clerk of court.

(n) If a sex offender seeks relief from the court pursuant to this section, the enforcement of this chapter shall not be stayed pending a ruling of the court.

(o) Any person who knowingly provides false or misleading information pursuant to this section shall be guilty of a Class C felony.



Section 15-20A-25 - Adult sex offender - Relief from employment restriction.

(a) A sex offender may petition at sentencing, or if after sentencing, a sex offender may file a petition in the civil division of the circuit court in the county where the sex offender seeks to accept or maintain employment for relief from the employment restrictions pursuant to subsection (b) of Section 15-20A-13. A sex offender adjudicated or convicted of any of the following sex offenses shall not be entitled to relief under this section:

(1) Rape in the first degree, as provided by Section 13A-6-61.

(2) Sodomy in the first degree, as provided by Section 13A-6-63.

(3) Sexual abuse in the first degree, as provided by Section 13A-6-66.

(4) Sex abuse of a child less than 12 years old, as provided by Section 13A-6-69.1.

(5) Sexual torture, as provided by Section 13A-6-65.1.

(6) Any sex offense involving a child.

(7) Any solicitation, attempt, or conspiracy to commit any of the offenses listed in subdivisions (1) to (6), inclusive.

(8) Any offense committed in any other jurisdiction which, if it had been committed in this state under the current provisions of law, would constitute an offense listed in subdivisions (1) to (7), inclusive.

(b)(1) The sex offender shall serve a copy of the petition by certified mail on all of the following:

a. The prosecuting attorney in the county of adjudication or conviction, if the sex offender was adjudicated or convicted in this state.

b. The prosecuting attorney of the county in which the sex offender seeks to accept or maintain employment.

c. Local law enforcement where the sex offender was adjudicated or convicted, if the sex offender was adjudicated or convicted in this state.

d. Local law enforcement where the sex offender seeks to accept or maintain employment.

(2) Failure of the sex offender to serve a copy of the petition as required by this subsection shall result in an automatic denial of the petition.

(c) The petition and documentation to support the petition shall include all of the following:

(1) A certified copy of the adjudication or conviction requiring registration, including a detailed description of the sex offense, if the petition is filed after sentencing.

(2) A list of each registering agency in each county and jurisdiction in which the sex offender is required to register or has ever been required to register, if the petition is filed after conviction.

(3) The sex offender's criminal record and an affidavit stating that the sex offender has no pending criminal charges.

(4) The location where the sex offender is employed or intends to obtain employment.

(5) Justification as to why the court should grant relief.

(6) Any other information requested by the court relevant to the petition.

(d) Upon notification of the petition, the prosecuting attorney shall make reasonable efforts to notify the victim of the crime for which the sex offender is required to register of the petition and the dates and times of any hearings or other proceedings in connection with the petition.

(e) The court shall hold a hearing prior to ruling on the petition. At the hearing, the prosecuting attorney and the victim shall have the opportunity to be heard.

(f) The court shall issue an order releasing the sex offender from the requirements of the employment restrictions pursuant to subsection (b) of Section 15-20A-13 if the court finds by clear and convincing evidence that the sex offender does not pose a substantial risk of perpetrating any future sex offense. The court may consider any of the following factors in determining whether to grant relief:

(1) The nature of the offense.

(2) Past criminal history of the sex offender.

(3) The location where the sex offender is employed or intends to obtain employment.

(4) Any other information deemed relevant by the court.

(g) If the court grants the petition, the court shall enter an order detailing the relief granted and provide a copy of the order to the prosecuting attorney where the petition was filed and to the Alabama State Law Enforcement Agency.

(h) A sex offender is not eligible for relief under this section if he or she was adjudicated or convicted of a sex offense previous to or subsequent to the offense of which he or she is petitioning the court for relief or has any pending criminal charges for any sex offense.

(i) Upon request of the state, the court may reinstate the restrictions pursuant to subsection (b) of Section 15-20A-13 for good cause shown, including, but not limited to, whenever the grounds for a relief order issued pursuant to subsection (f) are revealed to be false or no longer true. No filing fee may be assessed for a petition filed under this subsection.

(j) Notwithstanding any state or local law or rule assigning costs and fees for filing and processing civil and criminal cases, except when this relief is sought at the time of sentencing, a sex offender's petition under this section shall be assessed a filing fee in the amount of two hundred dollars ($200) to be distributed as provided in Section 15-20A-46. The filing fee may be waived initially and taxed as costs at the conclusion of the case if the court finds that payment of the fee will constitute a substantial hardship. A verified statement of substantial hardship, signed by the sex offender and approved by the court, shall be filed with the clerk of court.

(k) If a sex offender seeks relief from the court pursuant to this section, the enforcement of this chapter shall not be stayed pending a ruling of the court.

(l) A person who knowingly provides false or misleading information pursuant to this section shall be guilty of a Class C felony.



Section 15-20A-26 - Juvenile sex offender - Treatment; risk assessment.

(a) Upon adjudication of delinquency for a sex offense, a juvenile sex offender shall be required to receive sex offender treatment by a sex offender treatment program or provider approved by the Department of Youth Services.

(b) Upon completion of sex offender treatment, the juvenile sex offender shall be required to undergo a sex offender risk assessment. The treatment provider shall provide a copy of the risk assessment to the sentencing court, the prosecuting attorney, and the juvenile probation office not less than 60 days prior to the projected release of the juvenile sex offender from a facility where the juvenile sex offender does not have unsupervised access to the public or immediately upon completion of the risk assessment if the juvenile sex offender is not in a facility where the juvenile sex offender does not have unsupervised access to the public.

(c) Upon receiving the risk assessment, the juvenile probation office shall provide a copy of the risk assessment to the state and either the attorney for the juvenile sex offender or the parent, guardian, or custodian of the juvenile sex offender. In addition, the juvenile probation office shall immediately notify the attorney for the juvenile sex offender and either the parent, guardian, or custodian of the pending release of the juvenile sex offender from a facility where the juvenile sex offender does not have unsupervised access to the public.

(d) Within 60 days of receiving the risk assessment, the court shall conduct a hearing to determine the risk of the juvenile sex offender to the community and the level of notification that shall apply.

(e) No juvenile sex offender shall be removed from the supervision of the juvenile court until such time as the juvenile sex offender has completed treatment, the treatment provider has filed a risk assessment with the sentencing court, and the sentencing court has conducted a hearing to determine the risk of the juvenile sex offender to the community and the level of notification that shall apply.



Section 15-20A-27 - Juvenile sex offender - Community notification.

(a) In determining whether to apply notification requirements to a juvenile sex offender, the sentencing court shall consider any of the following factors relevant to the risk of re-offense:

(1) Conditions of release that minimize the risk of re-offense, including, but not limited to, whether the juvenile sex offender is under supervision of probation, parole, or aftercare; receiving counseling, therapy, or treatment; or residing in a home situation that provides guidance and supervision.

(2) Physical conditions that minimize the risk of re-offense, including, but not limited to, advanced age or debilitating illness.

(3) Criminal history factors indicative of high risk of re-offense, including whether the conduct of the juvenile sex offender was found to be characterized by repetitive and compulsive behavior.

(4) Whether psychological or psychiatric profiles indicate a risk of recidivism.

(5) The relationship between the juvenile sex offender and the victim.

(6) The particular facts and circumstances surrounding the offense.

(7) The level of planning and participation in the offense.

(8) Whether the offense involved the use of a weapon, violence, or infliction of serious bodily injury.

(9) The number, date, and nature of prior offenses.

(10) The response to treatment of the juvenile sex offender.

(11) Recent behavior, including behavior while confined or while under supervision in the community.

(12) Recent threats against persons or expressions of intent to commit additional crimes.

(13) The protection of society.

(14) Any other factors deemed relevant by the court.

(b) If the sentencing court determines that the juvenile sex offender shall be subject to notification, the level of notification shall be applied as follows:

(1) If the risk of re-offense is low, notification that the juvenile sex offender will be establishing or has established a fixed residence shall be provided by local law enforcement to the principal of the school where the juvenile sex offender will attend after release. This notification shall include the name, actual living address, date of birth of the juvenile sex offender, and a statement of the sex offense for which he or she has been adjudicated delinquent, including the age and gender of the victim. This information shall be considered confidential by the school and be shared only with the teachers and staff with supervision over the juvenile sex offender. Whoever, except as specifically provided herein, directly or indirectly discloses or makes use of or knowingly permits the use of information concerning a juvenile sex offender described in this section, upon conviction thereof, shall be guilty of a Class C felony within the jurisdiction of the juvenile court.

(2) If the risk of re-offense is moderate, notification that the juvenile sex offender will be establishing, or has established, a fixed residence shall be provided by local law enforcement to all schools and childcare facilities within three miles of the declared fixed residence of the juvenile sex offender. A community notification flyer shall be mailed by regular mail or hand delivered to all schools or childcare facilities as required by this subsection. No other method may be used to disseminate this information.

(3) If the risk of re-offense is high, the public shall receive notification as though the juvenile sex offender were an adult sex offender in accordance with Section 15-20A-21.

(c) The sentencing court shall enter an order stating whether the juvenile sex offender shall be subject to notification and the level of notification that shall be applied. The court shall provide a copy of the order to the prosecuting attorney and to the Alabama State Law Enforcement Agency.

(d) The determination of notification by the sentencing court shall not be subject to appeal.



Section 15-20A-28 - Juvenile sex offender - Lifetime registration and notification.

(a) A juvenile adjudicated delinquent of any of the following sex offenses, who was 14 or older at the time of the offense, shall be subject to registration and notification, if applicable, for life:

(1) Rape in the first degree, as provided by Section 13A-6-61.

(2) Sodomy in the first degree, as provided by Section 13A-6-63.

(3) Sexual abuse in the first degree, as provided by Section 13A-6-66.

(4) Sexual torture, as provided by Section 13A-6-65.1.

(5) Any offense committed in any other jurisdiction which, if had been committed in this state under the current provisions of law, would constitute an offense listed in subdivisions (1) to (4), inclusive.

(6) Any offense, committed in this state or any other jurisdiction, comparable to or more severe than aggravated sexual abuse as described in 18 U.S.C. § 2241(a) or (b).

(7) Any attempt or conspiracy to commit any of the offenses listed in subdivisions (1) to (6), inclusive.

(b) A juvenile sex offender subject to lifetime registration may petition the sentencing juvenile court for relief from registration and notification, if notification was ordered, 25 years after the juvenile sex offender is released from the offense subjecting the juvenile sex offender to registration in accordance with this chapter, pursuant to Section 15-20A-34.

(c) A juvenile sex offender who is not subject to lifetime registration pursuant to subsection (a), shall be subject to this chapter for a period of 10 years from the date of first registration.

(d) The sentencing court or the juvenile court where the juvenile sex offender resides, if the juvenile sex offender's adjudication of delinquency occurred in another jurisdiction, may give a juvenile sex offender credit for the time the juvenile sex offender was registered in another jurisdiction.

(e) A juvenile sex offender who is subsequently adjudicated as a youthful offender sex offender or convicted of another sex offense during his or her registration period shall be considered solely an adult sex offender.



Section 15-20A-29 - Juvenile sex offender - Requirements prior to release.

(a) Prior to the release of a juvenile sex offender, the following shall apply:

(1) The juvenile sex offender and the parent, custodian, or guardian of the juvenile sex offender shall provide the required registration information to the responsible agency.

(2) If the juvenile sex offender or the parent, guardian, or custodian of the juvenile sex offender declares a residence outside of the state, the responsible agency shall immediately notify the Alabama State Law Enforcement Agency and the designated state law enforcement agency of the state to which the juvenile sex offender or the parent, guardian, or custodian of the juvenile sex offender has declared the residence. The notification shall include all information available to the responsible agency that would be necessary to identify and trace the juvenile sex offender, including, but not limited to, the risk assessment and a current photograph of the juvenile sex offender.

(3) If the juvenile sex offender or the parent, guardian, or custodian of the juvenile sex offender declares a residence within this state, the responsible agency shall immediately notify the Alabama State Law Enforcement Agency, and local law enforcement in each county, in which the juvenile sex offender or the parent, guardian, or custodian of the juvenile sex offender has declared the residence. The notification shall include all information available to the responsible agency that would be necessary to identify and trace the juvenile sex offender, including, but not limited to, the risk assessment and a current photograph of the juvenile sex offender.

(b) When a juvenile sex offender becomes the age of majority, the parent, guardian, or custodian of the juvenile sex offender shall no longer be subject to this section and the juvenile sex offender shall instead be solely responsible for all requirements pursuant to this section.

(c) Any person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-30 - Juvenile sex offender - Registration with local law enforcement; residence restrictions.

(a) Immediately upon release or immediately upon adjudication of delinquency if the juvenile sex offender is not committed, the juvenile sex offender and the parent, custodian, or guardian shall register all required registration information with local law enforcement in each county in which the juvenile sex offender resides or intends to reside.

(b) Whenever a juvenile sex offender establishes a new residence, the juvenile sex offender and the parent, custodian, or guardian of the juvenile sex offender shall immediately appear in person to register all required registration information with local law enforcement in each county of residence.

(c) If the parent, custodian, or guardian of a juvenile sex offender transfers or terminates the residence of the juvenile sex offender, or the custody of the juvenile sex offender is changed to a different parent, custodian, or guardian resulting in a transfer of residence, the original parent, custodian, or guardian with custody shall immediately notify local law enforcement in each county of residence.

(d) Whenever a juvenile sex offender changes any required registration information, the juvenile sex offender and the parent, custodian, or guardian of the juvenile sex offender shall immediately appear in person to update the required registration information with local law enforcement in each county in which the juvenile sex offender resides.

(e) A juvenile sex offender required to register for life pursuant to Section 15-20A-28 shall appear in person with his or her parent, custodian, or guardian to verify all required registration information during the birth month of the juvenile sex offender and every three months thereafter with the local law enforcement in each county of residence unless the juvenile sex offender has been relieved from registration requirements pursuant to Section 15-20A-34.

(f) A juvenile sex offender required to register for 10 years pursuant to Section 15-20A-28 shall appear in person with his or her parent, custodian, or guardian to verify all required registration information during the birth month of the juvenile sex offender and every year thereafter with local law enforcement in each county of residence unless the juvenile sex offender has been relieved from registration requirements pursuant to Section 15-20A-24.

(g) At the time of registration, the juvenile sex offender shall be provided a form explaining all duties and any restrictions placed on the juvenile sex offender. The juvenile sex offender and the parent, custodian, or guardian of the juvenile sex offender shall read and sign this form stating that he or she understands the duties and restrictions placed on the juvenile sex offender and his or her parent, custodian, or guardian.

(h) When a juvenile sex offender becomes the age of majority, the parent, custodian, or guardian of the juvenile sex offender shall no longer be subject to the requirements of this section, and the juvenile sex offender shall instead be solely responsible for the requirements in this section.

(i) A person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-31 - Juvenile sex offender - Employment restrictions.

(a) During the time a juvenile sex offender is subject to the registration requirements of this chapter, the juvenile sex offender shall not accept or maintain employment or a volunteer position at any school, childcare facility, or any other business or organization that provides services primarily to children.

(b) It shall be unlawful for the owner or operator of any childcare facility or any other organization that provides services primarily to children to knowingly provide employment or a volunteer position to a juvenile sex offender.

(c) Any person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-32 - Juvenile sex offender - Requirements upon entering state.

(a) A juvenile sex offender or youthful offender sex offender, or equivalent thereto, who is not currently a resident of this state, shall immediately appear in person and register all required registration information upon establishing a residence, accepting employment or a volunteer position, or beginning school attendance in this state with local law enforcement in each county where the juvenile sex offender or youthful offender sex offender resides or intends to reside, accepts employment or a volunteer position, or begins school attendance.

(b) Within 30 days of initial registration, the juvenile sex offender or youthful offender sex offender shall provide each registering agency with a certified copy of his or her sex offense adjudication; however, a juvenile sex offender or youthful offender sex offender shall be exempt under this subsection if the court of adjudication seals the records and refuses to provide a certified copy or the records have been destroyed by the court.

(c) Whenever a juvenile sex offender enters this state to establish a residence, he or she shall be subject to the requirements of this chapter as it applies to juvenile sex offenders in this state.

(d) Whenever a youthful offender sex offender, or equivalent thereto, enters this state to establish a residence, he or she shall be subject to the requirements of this chapter as it applies to youthful offender sex offenders in this state.

(e) A juvenile sex offender or youthful offender sex offender entering this state to accept employment or a volunteer position or to begin school attendance, but not to establish a residence, must immediately appear in person and register any subsequent changes to the required registration information with local law enforcement in each county where he or she is required to register.

(f) Any person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-33 - Juvenile sex offender - Retention of court records.

Notwithstanding any other provision of law, the court records of juvenile sex offenders are to be retained, either in paper format or electronically, and not to be destroyed for a period of 75 years from the date of adjudication.



Section 15-20A-34 - Juvenile sex offender - Relief from lifetime registration requirements.

(a) A juvenile sex offender subject to lifetime registration pursuant to Section 15-20A-28 may file a petition requesting the sentencing juvenile court to enter an order relieving the juvenile sex offender of the requirements pursuant to this chapter 25 years after the juvenile sex offender is released from the custody of the Department of Youth Services or sentenced, if the juvenile sex offender was placed on probation, for the sex offense requiring registration pursuant to this chapter.

(b) The petition shall be filed as follows:

(1) If the juvenile sex offender was adjudicated delinquent of a sex offense in this state, the petition shall be filed in the juvenile court of the county in which the juvenile sex offender was adjudicated delinquent.

(2) If the juvenile sex offender was adjudicated delinquent of a sex offense in a jurisdiction outside of this state, the petition shall be filed in the juvenile court of the county in which the juvenile sex offender resides.

(c)(1) The juvenile sex offender shall serve a copy of the petition by certified mail on all of the following:

a. The prosecuting attorney in the county of adjudication, if the juvenile sex offender was adjudicated delinquent in this state.

b. The prosecuting attorney of the county in which the juvenile sex offender resides.

c. Local law enforcement where the juvenile sex offender was adjudicated delinquent, if the juvenile sex offender was adjudicated delinquent in this state.

d. Local law enforcement where the juvenile sex offender resides.

(2) Failure of the juvenile sex offender to serve a copy of the petition as required by this subsection shall result in an automatic denial of the petition.

(d) The petition and documentation to support the petition shall include all of the following:

(1) A certified copy of the adjudication of delinquency requiring registration.

(2) Documentation of the juvenile sex offender's release date or sentencing date if the juvenile sex offender was placed on probation.

(3) Evidence that the juvenile sex offender has completed a treatment program approved by the Department of Youth Services.

(4) A list of each county and jurisdiction in which the juvenile sex offender is required to register or has ever been required to register.

(5) The juvenile sex offender's criminal record and an affidavit stating that the juvenile sex offender has no pending criminal charges.

(6) Any other information requested by the court relevant to the petition.

(e) Upon notification of the petition, the prosecuting attorney shall make reasonable efforts to notify the victim of the offense for which the juvenile sex offender is required to register of the petition and of the dates and times of any hearings or other proceedings in connection with the petition.

(f) The court shall hold a hearing prior to ruling on the petition. At the hearing, the prosecuting attorney and the victim shall have the opportunity to be heard.

(g) The court may consider any of the following factors to determine whether to grant relief:

(1) Recommendations from the juvenile sex offender's probation officer, including, but not limited to, the recommendations in the predisposition report and the juvenile sex offender's compliance with supervision requirements.

(2) Recommendations from the juvenile sex offender's treatment provider, including, but not limited to, whether the juvenile sex offender successfully completed a treatment program approved by the Department of Youth Services.

(3) Recommendations from the prosecuting attorney.

(4) Any written or oral testimony submitted by the victim or the parent, custodian, or guardian of the victim.

(5) The facts and circumstances surrounding the offense including, but not limited to, the age and number of victims, whether the act was premeditated, and whether the offense involved the use of a weapon, violence, or infliction of serious bodily injury.

(6) Any criminal behavior of the juvenile sex offender before and after the adjudication of delinquency that requires reporting.

(7) The stability of the juvenile sex offender in employment and housing and his or her community and personal support system.

(8) The protection of society.

(9) Any other factors deemed relevant by the court.

(h) If the court is satisfied by clear and convincing evidence that the juvenile sex offender is rehabilitated and does not pose a threat to the safety of the public, the court shall grant relief.

(i) The court shall provide a copy of any order granting relief to the prosecuting attorney and to the Alabama State Law Enforcement Agency.

(j) Upon receipt of a copy of an order granting relief as provided in this section, the Alabama State Law Enforcement Agency shall remove the juvenile sex offender from the public registry website. If the registering agencies maintain a local registry of sex offenders who are registered with their agencies, the registering agencies shall remove the registration information of the juvenile sex offender from the local sex offender public registry, if notification applied.

(k) If the court denies the petition for relief, the juvenile sex offender shall wait at least 12 months from the date of the order denying the petition before petitioning the court again.

(l) Notwithstanding any state or local law or rule assigning costs and fees for filing and processing civil and criminal cases, the fee for filing the petition for relief under this section shall be two hundred dollars ($200) to be distributed as provided in Section 15-20A-46. The filing fee may be waived initially and taxed as costs at the conclusion of the case if the court finds that payment of the fee will constitute a substantial hardship. A verified statement of substantial hardship, signed by the sex offender and approved by the court, shall be filed with the clerk of court.

(m) If a sex offender seeks relief from the court pursuant to this section, the enforcement of this chapter shall not be stayed pending a ruling of the court.

(n) A person who knowingly provides false or misleading information pursuant to this section shall be guilty of a Class C felony.



Section 15-20A-35 - Youthful offender treated as juvenile or adult.

For the purposes of this chapter, a youthful offender sex offender who has not been previously adjudicated or convicted of a sex offense and who has not yet attained the age of 18 at the time of the offense shall be considered a juvenile sex offender. A youthful offender sex offender who has been previously adjudicated or convicted of a sex offense as a juvenile sex offender, youthful offender sex offender, or adult sex offender, or who has attained the age of 18 at the time of the offense shall be treated as an adult sex offender convicted of a sex offense. A youthful offender sex offender who is treated as a juvenile sex offender for purposes of this chapter may not be released from the jurisdiction of the sentencing court until the youthful offender sex offender has undergone sex offender treatment and a risk assessment as required by Section 15-20A-26.



Section 15-20A-36 - Name change of offender.

(a) No sex offender shall change his or her name unless the change is incident to a change in the marital status of the sex offender or is necessary to effect the exercise of the religion of the sex offender. Such a change shall be immediately reported to local law enforcement in each county in which the sex offender is required to register. If the sex offender is subject to the notification provisions of this chapter, the reporting of a name change under this section shall invoke notification.

(b) Any person who knowingly violates this section shall be guilty of a Class C felony.



Section 15-20A-37 - Failure to register; absconding.

(a) When a sex offender declares, and the county is notified that a sex offender intends to reside, maintain employment or a volunteer position, or attend school in the county and the sex offender fails to appear for registration, the county that received the notice shall immediately inform the sheriff of the county that provided the notice that the sex offender failed to appear for registration.

(b) When a sex offender fails to register or cannot be located, an effort shall immediately be made by the sheriff in the county in which the sex offender failed to register or is unable to be located to determine whether the sex offender has absconded.

(c) If no determination can be made as to whether the sex offender has absconded, the sheriff of the county in which the sex offender failed to appear for registration shall immediately notify the Alabama State Law Enforcement Agency and the United States Marshals Service that the sex offender cannot be located and provide any information available to determine whether the sex offender absconded to the United States Marshals Service.

(d) Once a determination is made that the sex offender has absconded, the following shall occur:

(1) The sheriff of the county in which the sex offender has absconded shall immediately obtain a warrant for the arrest of the sex offender.

(2) The sheriff of the county in which the sex offender has absconded shall immediately notify the United States Marshals Service and the Alabama State Law Enforcement Agency.

(3) The Alabama State Law Enforcement Agency shall immediately update its public registry website to reflect that the sex offender has absconded.

(4) The Alabama State Law Enforcement Agency shall immediately notify the Criminal Justice Information Center, who shall immediately notify the National Criminal Information Center.

(5) The Alabama State Law Enforcement Agency shall immediately notify the National Sex Offender Registry to reflect that the sex offender has absconded and enter the information into the National Crime Center Wanted Person File.

(e) A sex offender who knowingly fails to appear for registration after declaring his or her intent to reside, be employed, or attend school in a county without notifying local law enforcement in that county that he or she will no longer establish a residence, maintain employment or a volunteer position, or attend school, shall be guilty of a Class C felony.



Section 15-20A-38 - Escape from correctional facility.

(a) If a sex offender escapes from a state or local correctional facility, juvenile detention facility, or any other facility that would not permit unsupervised access to the public, the responsible agency, within 24 hours, shall notify the Alabama State Law Enforcement Agency, local law enforcement who had jurisdiction at the time of adjudication or conviction of the sex offense, the sheriff of the county and each chief of police of every municipality in the county where the sex offender escaped, and the United States Marshals Service.

(b) The responsible agency shall provide each law enforcement agency listed in subsection (a) with the following information:

(1) The name and aliases of the sex offender.

(2) The amount of time remaining to be served by the sex offender.

(3) The nature of the crime for which the sex offender was incarcerated.

(4) A copy of the fingerprints and current photograph of the sex offender and a summary of the criminal record of the sex offender.



Section 15-20A-39 - Harboring, assisting, concealing, or withholding information about a sex offender.

(a) A person is guilty of the crime of harboring, assisting, concealing, or withholding information about a sex offender if the person has knowledge or reason to believe that a sex offender is required to register and the person assists the sex offender in avoiding a law enforcement agency that is seeking to find the sex offender to question the sex offender about, or to arrest the sex offender for, noncompliance with the requirements of this chapter if the person does any of the following:

(1) Harbors, attempts to harbor, or assists another person in harboring or attempting to harbor the sex offender.

(2) Allows a sex offender to reside at his or her residence to avoid registration if the address is not the address the sex offender listed as his or her residence address.

(3) Warns a sex offender that a law enforcement agency is attempting to locate the sex offender.

(4) Provides the sex offender with money, transportation, weapon, disguise, or other means of avoiding discovery or apprehension.

(5) Conceals, attempts to conceal, or assists another in concealing or attempting to conceal the sex offender.

(6) Provides information to a law enforcement agency regarding a sex offender which the person knows to be false.

(b) For the purposes of this section, the term law enforcement agency includes, but is not limited to, the Board of Pardons and Paroles.

(c) Knowingly harboring, assisting, or concealing a sex offender is a Class C felony.



Section 15-20A-40 - Public records - Certified copies of adjudication or conviction.

(a) It is the intent of the Legislature that a duplicate of a certified copy of a public record be admissible and is not dependent on the original custodian of record to gain admissibility. Further, the Legislature finds that the certification by the clerk of the court and the certification by the Alabama State Law Enforcement Agency assures reliability and trustworthiness.

(b) The clerk of the court shall forward a certified copy of a sex offender's adjudication or conviction to the Alabama State Law Enforcement Agency within 30 days of receipt of the order of adjudication or conviction of any of the offenses listed in Section 15-20A-5.

(c) Any state, county, or municipal law enforcement agency, the Attorney General, or a district attorney may request a duplicate of the sex offender's adjudication or conviction from the Alabama State Law Enforcement Agency.

(d) Upon the request of any of the agencies listed in subsection (c), the custodian of records, or its designee, of the Alabama State Law Enforcement Agency shall immediately certify all of the following:

(1) That the Alabama State Law Enforcement Agency received the certified copy of the sex offender's conviction or adjudication from the clerk of the court pursuant to subsection (b).

(2) That the original certified copy received from the clerk of the court remains in the possession of the Alabama State Law Enforcement Agency.

(3) That no changes or alterations have been made to the original certified copy.

(e) Upon certification by the Alabama State Law Enforcement Agency, as provided in subsection (d), the Alabama State Law Enforcement Agency shall immediately forward the certified documents to the requesting agency.

(f) Notwithstanding any other law or rule of evidence, a certified copy of the record of adjudication or conviction as defined in subsection (b), provided by the Alabama State Law Enforcement Agency, as provided in subsection (d), shall be proof of the sex offender's adjudication or conviction of a sex offense and shall be admissible into evidence, without further proof, in any court in this state.

(g) For the purpose of this section, the term conviction or adjudication shall mean a final conviction or adjudication, regardless of whether the conviction or adjudication is on appeal.

(h) Any clerk of a court, who willfully or intentionally fails to report any such conviction or adjudication in his or her court shall be guilty of a Class A misdemeanor.



Section 15-20A-41 - Victim assistance.

(a) After a sex offender's conviction or adjudication, and upon request of the Attorney General's Office, the office of the prosecuting attorney or the clerk of the court shall immediately forward the victim's name and most current address, if available, to the Attorney General's Office of Victim Assistance.

(b) When providing notice of a parole hearing, the Board of Pardons and Paroles shall provide the Attorney General's Office of Victim Assistance with any victim information on victims whose offenders are subject to this chapter.

(c) Upon request of the victim, the Attorney General's Office of Victim Assistance shall send a notice to the victim notifying the victim of the pending release of the sex offender and the location at which the sex offender intends to reside. This request by the victim shall be made electronically or in writing to the Attorney General's Office of Victim Assistance.

(d) It shall be the responsibility of the victim to inform the Attorney General's Office of Victim Assistance of any change to the victim's address or any other pertinent information. If the notice sent by the Attorney General's Office of Victim Assistance is returned as undeliverable, no further action shall be required of the Attorney General's Office of Victim Assistance.



Section 15-20A-42 - Collection and dissemination of information by Department of Public Safety.

(a) Any jurisdiction or agency responsible for registering a sex offender shall immediately forward all required registration information and any changes to the required registration information received to the Alabama State Law Enforcement Agency in a manner determined by the Secretary of the Alabama State Law Enforcement Agency and promulgated in rule by the secretary upon recommendation of an advisory board consisting of representatives of the office of the Attorney General, District Attorneys Association, Chiefs of Police Association, Sheriffs Association, and the Alabama State Law Enforcement Agency. The advisory board members shall not receive any compensation or reimbursement for serving on the advisory board.

(b) Upon notification or discovery of the death of a sex offender, the registering agency shall immediately notify the Alabama State Law Enforcement Agency.

(c) The Alabama State Law Enforcement Agency shall immediately enter all registration information received into its sex offender database.

(d) All information received by the Alabama State Law Enforcement Agency shall be immediately forwarded to the following by the Alabama State Law Enforcement Agency:

(1) The National Criminal Information Center or any other law enforcement agency for any lawful criminal justice purpose.

(2) The Sex Offender Registration and Notification Act Exchange Portal.

(3) The National Sex Offender Registry.

(4) Each county and municipality where the sex offender resides, is an employee, or is a student.

(5) Each county and municipality from or to which a change of residence, employment, or student status occurs.

(6) The campus police in each county or jurisdiction where the sex offender is a student.

(7) The United States Marshals Service, if the sex offender is terminating residence in a jurisdiction to relocate to a foreign country.

(8) The Attorney General's Office of Victim Assistance.

(e) Upon request, all registration information shall be available in electric form to all federal, state, county, and municipal law enforcement agencies, prosecuting attorneys, probation officers, and any agency responsible for conducting employment-related background checks under the National Child Protection Act of 1993 (42 U.S.C. §5119a).

(f) No existing state laws, including, but not limited to, statutes that would otherwise make juvenile and youthful offender records confidential, shall preclude the disclosure of any information requested by a responsible agency, a law enforcement officer, a criminal justice agency, the Office of the Attorney General, or a prosecuting attorney for purposes of administering, implementing, or enforcing this chapter. No state law shall preclude the disclosure of any information concerning a juvenile sex offender or youthful offender sex offender to the Department of Human Resources for the purpose of conducting an assessment with regard to a person as provided by law.

(g) The sheriff of each county shall maintain a register or roster of the names of all persons registered by him or her pursuant to this chapter. The information contained in the register or roster shall be made available, upon request, to all federal, state, county, and municipal law enforcement agencies, prosecuting attorneys, or probation officers for the administration, implementation, or enforcement of this chapter.

(h) Notwithstanding any other provision of law to the contrary, a sex offender's Internet identifiers as described in subdivision (9) of subsection (a) of Section 15-20A-7, and a sex offender's Internet service providers as described in subdivision (18) of subsection (a) of Section 15-20A-7, may only be disclosed pursuant to federal law or to law enforcement for the purpose of administering, implementing, or enforcing this chapter or to prevent or investigate a crime by the sex offender based on an articulable basis for suspicion. In no event shall such information be disclosed other than for one of the purposes identified in the preceding sentence. A violation of this subsection shall constitute a Class A misdemeanor.



Section 15-20A-43 - Registration and notification requirements mandatory.

(a) Except as provided in Sections 15-20A-5, 15-20A-16, 15-20A-23, 15-20A-24, 15-20A-25, 15-20A-34 or the former 15-20-21(4)(a), the requirements of this chapter are mandatory and shall not be altered, amended, waived, or suspended by any court. Any court order altering, amending, waiving, or suspending sex offender registration and notification requirements, except as provided in Sections 15-20A-5, 15-20A-16, 15-20A-23, 15-20A-24, 15-20A-25, 15-20A-34 or the former 15-20-21(4)(a), shall be null, void, and of no effect.

(b) The Board of Pardons and Paroles shall not grant relief from any provisions of this chapter to any sex offender unless all three of the following conditions are met:

(1) At the time of the commission of the sex offense, the sex offender was less than five years older than the victim.

(2) At the time of the commission of the sex offense, the victim was 13 years of age or older.

(3) The sex offense did not involve force and was only a crime due to the age of the victim.



Section 15-20A-44 - Promulgation of rules.

(a) The Secretary of the Alabama State Law Enforcement Agency shall promulgate rules establishing an administrative hearing for persons who are only made subject to this chapter pursuant to subdivision (33) of Section 15-20A-5.

(b) The Secretary of the Alabama State Law Enforcement Agency shall promulgate rules setting forth a listing of offenses from other jurisdictions that are to be considered criminal sex offenses under subdivision (33) of Section 15-20A-5. Thereafter, any individual convicted of any offense set forth in the listing shall immediately be subject to this chapter and shall not be entitled to an administrative hearing as provided in subsection (a).

(c) The Secretary of the Alabama State Law Enforcement Agency shall have the authority to promulgate any rules as are necessary to implement and enforce this chapter.



Section 15-20A-45 - Penalties.

(a) A sex offender who is convicted of any offense specified in this chapter, in addition to any imprisonment or fine, or both, and in addition to any other fees, costs, and assessments, imposed for the commission of the underlying offense, shall be punished by a fine of two hundred fifty dollars ($250).

(b) The fines collected in subsection (a) shall be distributed as follows:

(1) Fifty dollars ($50) to the Highway Traffic Safety Fund in the Alabama State Law Enforcement Agency.

(2) Twenty-five dollars ($25) to the Circuit Clerk's Restitution Recovery Fund.

(3) Twenty-five dollars ($25) to the State General Fund.

(4) Fifty dollars ($50) to the District Attorney's Fund or the fund prescribed by law for district attorney fees.

(5) Fifty dollars ($50) to the Office of Prosecution Services for the Alabama Computer Forensics Labs.

(6) Fifty dollars ($50) to the law enforcement agency who requested the warrant subject to the following:

a. If the warrant was requested by the sheriff, or his or her designee, any and all monies collected under this subsection shall be deposited in the county general fund earmarked for use by the sheriff and shall be paid to the sheriff upon request by the sheriff to be used at the discretion of the sheriff for any law enforcement purpose related to sex offender registration, notification, tracking, or apprehension.

b. The monies provided in this subdivision and the use of the funds shall in no way diminish or take the place of any other reimbursement or other source of income established for the sheriff or the operation of his or her office.

c. If the warrant was requested by a municipality, any proceeds from this subdivision shall be deposited into the municipal general fund and made available to the affected law enforcement agency or department upon requisition of the chief law enforcement official of such agency or department and shall be used for any lawful purpose related to sex offender registration notification, tracking, or apprehension. The monies provided in this paragraph shall in no way diminish or take the place of any other reimbursement or other source of income established for the chief of police for the operation of his or her office.

(c) Fines ordered pursuant to this section shall not be waived, suspended, or remitted.



Section 15-20A-46 - Disposition of funds.

(a) The two hundred dollar ($200) filing fee paid by a sex offender who petitions the court for relief pursuant to Sections 15-20A-16, 15-20A-23, 15-20A-24, 15-20A-25, or 15-20A-34 shall be distributed as follows:

(1) Fifty dollars ($50) to the Circuit Clerk's Restitution Recovery Fund.

(2) Fifty dollars ($50) to the sheriff of the county subject to the following:

a. Any and all monies collected under this subdivision shall be deposited in the county general fund earmarked for use by the sheriff and shall be paid to the sheriff upon request by the sheriff to be used at the discretion of the sheriff for any law enforcement purpose related to sex offender registration, notification, tracking, or apprehension.

b. The monies provided in this subdivision and the use of the funds shall in no way diminish or take the place of any other reimbursement or other source of income established for the sheriff or the operation of his or her office.

(3) Fifty dollars ($50) to the District Attorney's Fund or the fund prescribed by law for district attorney fees.

(4) Fifty dollars ($50) to Alabama Network of Children's Advocacy Centers.

(b) The filing fee shall not be remitted.



Section 15-20A-47 - Construction.

Nothing in this chapter shall be construed as creating a cause of action against the state or any of its agencies, officials, employees, or political subdivisions based on the performance of any duty imposed by this chapter or the failure to perform any duty imposed by this chapter.



Section 15-20A-48 - Relation to other laws.

(a) For the purposes of Sections 13A-5-2, 13A-5-6, 14-9-41, 15-18-8, 15-22-27.3, or any other section of the Code of Alabama 1975, a criminal sex offense involving a child shall mean a conviction for any sex offense in which the victim was a child under the age of 12 or any offense involving child pornography.

(b) For the purpose of Section 12-15-107(a)(7), a juvenile probation officer shall notify the state and either the parent, legal guardian, or legal custodian of a juvenile sex offender, or the child's attorney for the juvenile sex offender, of the pending release of the sex offender and provide them with a copy of the risk assessment pursuant to subsection (c) of Section 15-20A-26.

(c) For the purpose of Section 12-15-116(a)(5), a juvenile court shall have exclusive original jurisdiction to try any individual who is 18 years of age or older and violates any of the juvenile criminal sex offender provisions of subdivision (1) of subsection (b) of Section 15-20A-27.

(d) For the purpose of Section 13A-5-6(c), an offender is designated a sexually violent predator pursuant to Section 15-20A-19.

(e) For the purpose of Sections 36-18-24(b)(6) and 36-18-25(c)(1), sexual offenses shall include, but not be limited to, those offenses pursuant to Section 15-20A-5.

(f) For the purpose of Section 32-6-49.24, a person who is registered as a sex offender or convicted of a crime that requires registration as a sex offender is a person who is required to register as a sex offender pursuant to this chapter. A crime or offense that requires registration as a sex offender shall include, but not be limited to, those offenses pursuant to Section 15-20A-5.

(g) For the purpose of Sections 38-13-2 and 38-13-4, a sex crime shall also include any offense listed in this chapter pursuant to Section 15-20A-5.






Chapter 21 - HABEAS CORPUS.

Section 15-21-1 - Persons entitled to prosecute writ - Generally.

Any person who is imprisoned or restrained of his liberty in the State of Alabama on any criminal charge or accusation or under any other pretense whatever, except persons committed or detained by virtue of process issued by a court of the United States or by a judge thereof in cases of which such courts have exclusive jurisdiction under the laws of the United States or have acquired exclusive jurisdiction by the commencement of actions in such courts, may prosecute a writ of habeas corpus according to the provisions of this chapter to inquire into the cause of such imprisonment or restraint.



Section 15-21-2 - Persons entitled to prosecute writ - Persons confined for failure to enter into undertaking to keep the peace.

Any person confined in jail for failing to enter into an undertaking to keep the peace may prosecute a writ of habeas corpus as provided in this chapter; but such writ can be heard only by a judge of the circuit court, who may discharge the applicant, remand him to jail or reduce the amount of the undertaking as may seem right. If the amount of the undertaking is reduced, the sheriff must discharge the applicant upon the entering into the undertaking in the sum fixed by such judge.



Section 15-21-3 - Persons entitled to prosecute writ - Persons confined as insane.

Any person confined as insane may prosecute a writ of habeas corpus as provided in this chapter; and, if the judge or the jury, when the petitioner demands the issues arising to be tried by a jury, shall decide at the hearing that the person is insane, such decision does not bar a second application alleging that such person has been restored to sanity.



Section 15-21-4 - Application to be made by petition; contents of petition.

Application for a writ of habeas corpus must be made by petition, signed either by the party himself for whose benefit it is intended or by some other person on his behalf, must be verified by the oath of the applicant to the effect that the statements therein contained are true to the best of his knowledge, information and belief and must state, in substance, the name of the person on whose behalf the application is made, that he is imprisoned or restrained of his liberty in the county, the place of such imprisonment, if known, the name of the officer or person by whom he is so imprisoned and the cause or pretense of such imprisonment; and, if the imprisonment is by virtue of any warrant, writ or other process, a copy thereof must be annexed to the petition or the petition must allege that a copy thereof has been demanded and refused or must show some sufficient excuse for the failure to demand a copy.



Section 15-21-5 - Description of party if name uncertain or unknown.

If the name of the person on whose behalf an application for a writ of habeas corpus is made or the officer or person by whom he is imprisoned or detained is uncertain or unknown, he may be described in any way that is sufficient to identify him.



Section 15-21-6 - To whom petition addressed.

(a) When the person is confined in a county jail or any other place on a charge of felony or under a commitment or an indictment for felony, the petition for a writ of habeas corpus must be addressed to the nearest circuit court judge.

(b) When the person is confined in the penitentiary or under a sentence, judgment or order of the supreme court or the circuit court, other than an indictment for felony, the petition must be addressed to the nearest circuit court judge.

(c) In all other cases, it may be addressed to any one of them, and when the person is confined in any other place than the county jail or the penitentiary and on any other than a criminal charge, it may be addressed to any circuit court judge.



Section 15-21-7 - When petition may be addressed to another judge; justifying proof required; ouster of jurisdiction of nearest judge.

(a) When the petition for a writ of habeas corpus is required to be addressed to the nearest circuit court judge and such judge is absent, is incapable of acting, has refused to grant the writ, has refused to grant the writ returnable within five days or has granted the writ returnable in five days but has failed or refused to rule therein within five days from the return date, it may be addressed to any other circuit court judge. In such case, before the writ is granted, proof must be made, either by the oath of the applicant or other sufficient evidence, of the particular facts which justify such address.

(b) The jurisdiction of the nearest circuit court judge shall be ousted when the petition is filed with any other circuit court judge.



Section 15-21-8 - Writ to be granted without delay; to whom writ returnable.

(a) The judge to whom the application for a writ of habeas corpus is made must grant the same without delay, unless it appears from the petition itself or from the documents thereunto annexed that the person imprisoned or restrained is not entitled to the benefit of the writ under the provisions of this chapter.

(b) When the person is confined in the penitentiary, the writ must be made returnable before the circuit court of the county in which the convict is confined, but if the writ is granted more than 10 days before the time fixed for the holding of such court, it must be made returnable before the nearest circuit court judge. When a person is a patient or confined in any hospital in the state, the writ must be made returnable before the circuit court of the county in which the hospital is located in which he is so confined. In all other cases, the writ must be made returnable before the officer by whom it is granted.



Section 15-21-9 - Form of writ.

A writ of habeas corpus may be, in substance, as follows:

The State of Alabama,)

_________ County.)

To the sheriff of _______ County (or other person by whom the party is imprisoned or

restrained): You are hereby commanded to have the body of A. B. alleged to be detained by you, by whatsoever name the said A. B. is called or charged, with the cause of such detention, before C. D., judge of the circuit court (or other officer, as required by Section 15-21-8), on _____ at _____ (specifying the time and place, or immediately after the receipt of this writ, as the case may be), to do and receive what shall then and there be considered concerning the said A. B.



Section 15-21-10 - Writ not to be disobeyed for want of form or misdescription; writ presumed addressed to recipient.

A writ of habeas corpus must not be disobeyed on account of any want of form or any misdescription of the person to whom it is addressed, and it must be presumed to have been addressed to the person on whom it is served, notwithstanding any mistake in the name or address.



Section 15-21-12 - Notice to any other person having interest required.

If it appears from the petition for a writ of habeas corpus or from the documents thereunto annexed that the party is imprisoned or detained by virtue of any process under which any other person has an interest in continuing his imprisonment or restraint, the officer issuing the writ must endorse thereon an order requiring the applicant, or someone else for him, to give notice to such person, or to his attorney, of the issue of the writ and of the time and place at which it is returnable, in order that he may, if he thinks proper, appear and object to the discharge of the party who is imprisoned. If such notice is not given, when the party who is entitled to it is within 50 miles of the place of examination, the party who is imprisoned must not be discharged.



Section 15-21-13 - Notice to district attorney, prosecutor or arrestor required when criminal charge; bail without notice.

If it appears from the petition for a writ of habeas corpus or from the documents thereunto annexed that the party is imprisoned and detained on any criminal charge or accusation, the officer issuing the writ must endorse thereon an order requiring the applicant, or someone else for him, to give notice to the district attorney of the circuit or to the prosecutor or principal agent in procuring the arrest of the issue of the writ and of the time and place at which it is returnable. If such notice is not given when the district attorney or other person entitled to it is within 50 miles of the place of examination, the party who is imprisoned must not be discharged. But, if the party is charged with an offense which is bailable and he waives an examination into the facts, the judge may fix the amount of bail, without notice to the district attorney or prosecutor, and in so doing, he must act on the presumption that the offense is of the highest grade.



Section 15-21-14 - Issuance of precept; execution of precept by sheriff or constable.

(a) At the time of issuing a writ of habeas corpus or at any time afterward before the hearing, the officer issuing the writ must, on a proper showing, issue a precept directed to any sheriff or constable of the state, commanding him to have the body of the person who is imprisoned or restrained produced before the officer before whom the writ is returnable at the time and place at which it is returnable.

(b) Such precept must be executed by any sheriff or constable into whose hands it may come according to its mandate.

(c) If the party is brought before the court or judge by virtue of a precept issued under the provisions of this section, the case must be heard and determined as if he had been produced in return to the writ.



Section 15-21-15 - Subpoenas for witnesses.

(a) On the application of either party, subpoenas for witnesses must be issued at any time before the hearing on a writ of habeas corpus by the clerk of the circuit court of the county to which the writ is returnable.

(b) Such subpoenas must be directed to the sheriff or any constable of the county in which the witness resides and must be executed and returned as in other cases.



Section 15-21-16 - Service of writ.

A writ of habeas corpus must be served by the sheriff, deputy sheriff or some constable of the county in which it is issued or in which the person on whose behalf it issued out is imprisoned or detained, by delivering a copy to the person to whom it is directed and showing the original, if demanded. If such person cannot be found, conceals himself or refuses admittance to the officer, the writ may be served by leaving a copy at the place where the party is confined with any person of full age who, for the time being, has charge of the party or by posting it in a conspicuous place on the outside of the house or building in which the party is confined.



Section 15-21-17 - When return to be made; form and contents of return.

(a) After due service thereof, the person to whom a writ of habeas corpus is directed must make his return on the day therein specified if practicable; and, if no day is specified therein and the place to which the return is to be made is not more than 30 miles from the place where the party is imprisoned or detained, the return must be made within two days after service, but if more than 30 and less than 100 miles, within five days, and if over 100 miles, within eight days after service.

(b) The return must be signed by the person making it and be verified by his oath, unless he is a sworn public officer and makes the return in his official capacity, and it must state, plainly and unequivocally whether or not he has the party in his custody or power or under his restraint and, if so, by what authority and the cause thereof, setting out the same fully, together with a copy of the writ, warrant or other written authority, if any; and, if he has had the party in his custody or power or under his restraint at any time before or after the date of the writ but has transferred such custody or restraint to another, the return must state to whom, at what time, for what cause and by what authority such transfer was made.



Section 15-21-18 - Person and original detaining warrant, writ, etc., to be produced with return; exception.

At the time of making the return, one must also produce the person on whose behalf the writ of habeas corpus was sued out, according to the command of the writ, and the original warrant, writ or other written authority under which he was detained; but, if from sickness or infirmity the party cannot be produced without danger, that fact must be stated in the return, verified by oath and, if required, established by other sufficient evidence.



Section 15-21-19 - Proceedings when person not produced on account of sickness or infirmity.

When the party on whose behalf a writ of habeas corpus is sued out is not produced on account of sickness or infirmity, the court or judge before whom the writ is returnable may proceed to decide on the return as if the party had been produced if satisfied of such sickness or infirmity, may proceed to the place where he is imprisoned or detained and there make the examination or may adjourn the examination to another time.



Section 15-21-20 - Contesting of return; examination into imprisonment or detention; disposition of detainee on adjournment of examination; forfeiture of bail.

(a) The party on whose behalf a writ of habeas corpus is sued out may deny any of the facts stated in the return and allege any other facts which may be material in the case.

(b) In a summary way, the court or judge may examine into the cause of the imprisonment or detention, may hear the evidence adduced and may adjourn the examination from time to time as the circumstances of the case may require and, in the meantime, remand the party or commit him to the custody of the sheriff of the county or place him under such other custody as his age or other circumstances may require, or, if the character of the charge authorizes it, take bail from him in a sufficient amount for his appearance from day to day until judgment is given.

(c) If the party fails to appear, as required by his undertaking, an entry of forfeiture must be endorsed thereon, signed by the judge and returned to the circuit court of the county in which the examination is had; and the same proceedings must be thereon had in such court as if the undertaking had been taken in such court, the endorsement of forfeiture being presumptive evidence of that fact.



Section 15-21-21 - When party to be discharged or remanded.

Upon a hearing on a writ of habeas corpus, if no legal cause for the imprisonment or restraint of a party is shown, he must be discharged; but, if it appears that he is held or detained in custody by virtue of process issued by a court or judge of the United States in a case of which such court or judge has exclusive jurisdiction or by virtue of any legal engagement or enlistment in the army or navy of the United States or, being subject to the rules and articles of war is confined by anyone legally acting by authority thereof, or is in custody for any public offense committed in any other state or territory for which, by the Constitution and laws of the United States, he should be delivered up to the authority of such state or territory or that he is otherwise legally detained, he must be remanded.



Section 15-21-22 - Admission to bail if charged with bailable offense; procedure when sufficient bail not offered; transmission of bail to clerk of court; forfeiture of bail.

(a) Upon a hearing on a writ of habeas corpus, if it appears that the detained party is charged with a public offense which is bailable, he must be admitted to bail on offering sufficient bail.

(b) If sufficient bail is not offered, the amount of bail required must be endorsed on the warrant, and the court to which he is required to appear, and the detained party may be afterwards discharged by the sheriff of the county on giving sufficient bail in the amount so required.

(c) All undertakings of bail taken by any judge or sheriff under the provisions of this section must be transmitted by him to the clerk of the court before which the party is bound to appear by the first day of the next succeeding session and may be forfeited, and the same proceedings thereon had, as against other bail in criminal cases.



Section 15-21-23 - Judgment, etc., or contempt commitment not to be inquired into.

On the return of a writ of habeas corpus, no court or judge has authority to inquire into the regularity or justice of any order, judgment, decree or process of any court legally constituted, nor into the justice or propriety of any commitment for contempt made by a court, officer or body according to law and charged in such commitment.



Section 15-21-24 - Grounds for discharge of person in custody under process legally issued.

If it appears that the party is in custody by virtue of process from any court legally constituted or issued by any officer in the course of judicial proceedings before him authorized by law, he can only be discharged under a writ of habeas corpus where:

(1) The jurisdiction of such court has been exceeded, either as to matter, place, sum or person;

(2) Though the original imprisonment was lawful, the party has become entitled to his discharge by reason of some subsequent act, omission or event;

(3) The process is void in consequence of some defect in matter or substance required by law;

(4) The process, though in proper form, was issued in a case or under circumstances not allowed by law;

(5) The process is not authorized by any judgment, order or decree nor by any provision of the law; or

(6) The person who has the custody of him under any order or process is not the person authorized by law to detain him.



Section 15-21-25 - Remand or commitment to custody or restraint for public offense when commitment irregular.

In habeas corpus proceedings, if it appears that the party has been legally committed for any public offense or that he is guilty of such an offense, although his commitment was irregular, he may be remanded to the custody or restraint from which he was taken if the person under whose custody or restraint he was is legally entitled thereto; but, if not so entitled, he must be committed to the custody or restraint of the proper officer or person.



Section 15-21-26 - Reimprisonment for same cause after discharge.

When a person has once been discharged on habeas corpus, he cannot be again imprisoned, restrained or kept in custody for the same cause, unless he is indicted therefor or, after a discharge for defect of proof, is again arrested on sufficient proof and committed by legal process.



Section 15-21-27 - Penalty - Unlawful detention or arrest after discharge order; civil action for damages.

Any officer or other person who has the custody of a party produced on habeas corpus and who detains him after an order of the court or judge for his discharge or enlargement or afterwards arrests him without a legal and proper cause, warrant or other process shall be fined, on conviction thereof, not less than $50.00 nor more than $500.00, and is also responsible in a civil action for any damages the party may have sustained.



Section 15-21-28 - Penalty - Refusal or neglect to deliver true copy of detention order, etc.

Any officer who refuses or neglects to deliver a true copy of the order, writ, warrant or process by virtue of which he detains any prisoner, either to the prisoner himself or to any other person who applies for the same on his behalf, for six hours after demand is made, forfeits to the prisoner $200.00, and is also guilty of a misdemeanor, on conviction of which he shall be fined not less than $50.00 nor more than $500.00; but no officer is required to deliver more than two copies of such order, writ, warrant or process.



Section 15-21-30 - Attachment to compel obedience and punish for contempt.

(a) It is the duty of the officer before whom a writ of habeas corpus is returnable, in case of such refusal or neglect on the part of the person to whom it is directed, to proceed forthwith against him by process of attachment, as for contempt, to compel obedience to the writ and to punish him for such contempt.

(b) When such attachment is issued against the sheriff or his deputy, it may be directed to the coroner or to any constable and may be executed by such coroner or constable.



Section 15-21-31 - Penalty for transferring custody, etc., so as to elude service or effect of writ.

Any person who has in his custody or under his control a person who is entitled to a writ of habeas corpus and, either before or after the issue of such writ with intent to elude the service or effect thereof, transfers such person to the custody of another, places him under the control of another, conceals him or changes his place of confinement forfeits to the party aggrieved the sum of $500.00 and is also guilty of a misdemeanor and, on conviction thereof, shall be fined not less than $50.00 and may also be imprisoned in the county jail not more than 12 months.



Section 15-21-32 - Proceedings against defaulting witnesses.

If any witness duly subpoenaed under the provisions of this chapter fails to attend as required, the judge before whom the writ of habeas corpus is returnable must endorse such failure on the back of the subpoena and deliver it to the clerk of the circuit court of the county in which the examination is had; and the same proceedings must be had thereon as against defaulting witnesses in that court, the endorsement being presumptive evidence of such default.



Section 15-21-33 - Taxation and collection of fees and costs of witnesses.

(a) In habeas corpus proceedings, witnesses may prove their attendance before the judge as in other cases and have the same taxed in the bill of costs, on the subsequent conviction of the party, where he is detained on a criminal charge.

(b) In other cases, the court or judge may impose the costs, or any portion thereof, on either party; and, when the writ is returnable before a judge of the circuit court, the costs must be taxed by the clerk of such circuit court and collected by execution.



Section 15-21-34 - Summoning and compensation of guards to convey prisoner.

(a) When the person on whose behalf a writ of habeas corpus is sued out is charged with a public offense, the officer or person having charge of him may summon a sufficient guard to aid in conveying him before the court or judge before whom the writ is returnable and conveying him back again if he is not discharged.

(b) In the case provided for in subsection (a) of this section, the officer and guards are entitled to the same compensation as for removing any prisoner on a change of venue, to be paid in the same manner. Such guards are under the control of the officer summoning them, and any guard who refuses to obey or violates the lawful instructions of such officer is guilty of a misdemeanor.






Chapter 22 - PARDONS, PAROLES, AND PROBATION.

Article 1 - General Provisions.

Section 15-22-1 - Compacts with other states.

Repealed by Act 2002-413, 2003 Regular Session, effective July 1, 2002.



Section 15-22-1.1 - Interstate Compact for Adult Offender Supervision.

Whereas: The Interstate Compact for the Supervision of Parolees and Probationers was established in 1937, it is the earliest corrections "compact" established among the states and has not been amended since its adoption over 62 years ago;

Whereas: This compact is the only vehicle for the controlled movement of adult parolees and probationers across state lines, and it currently has jurisdiction over more than a quarter of a million offenders;

Whereas: The complexities of the compact have become more difficult to administer, and many jurisdictions have expanded supervision expectations to include currently unregulated practices such as victim input, victim notification requirements, and sex offender registration;

Whereas: After hearings, national surveys, and a detailed study by a task force appointed by the National Institute of Corrections, the overwhelming recommendation has been to amend the document to bring about an effective management capacity that addresses public safety concerns and offender accountability;

Whereas: Upon the adoption of this Interstate Compact for Adult Offender Supervision, it is the intention of the Legislature to repeal the previous Interstate Compact for the Supervision of Parolees and Probationers on the effective date of this compact.

ARTICLE I: PURPOSE

(a) The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to: Track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. § 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

(b) It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states:

(1) To provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community;

(2) To provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and

(3) To equitably distribute the costs, benefits, and obligations of the compact among the compacting states.

(c) In addition, this compact will:

(1) Create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact;

(2) Ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

(3) Establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executives, judicial, and legislative branches and criminal justice administrators;

(4) Monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and

(5) Coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

(d) The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder.

(e) It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

ARTICLE II: DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(1) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(2) "Bylaws" mean those bylaws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

(3) "Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(4) "Compacting state" means any state which has enacted the enabling legislation for this compact.

(5) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(6) "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact.

(7) "Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

(8) "Non-Compacting state" means any state which has not enacted the enabling legislation for this compact.

(9) "Offender" means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

(10) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

(11) "Rules" mean acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

(12) "State" means a state of the United States, the District of Columbia and any other territorial possession of the United States.

(13) "State Council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

ARTICLE III: THE COMPACT COMMISSION

(a) The compacting states hereby create the "Interstate Commission for Adult Offender Supervision." The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers, and duties set forth herein; including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The Interstate Commission shall consist of commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state.

In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations. Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (nonvoting) members. The Interstate Commission may provide in its bylaws for such additional, ex-officio, nonvoting members as it deems necessary.

(c) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(d) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(e) The Interstate Commission shall establish an executive committee which shall include commission officers, members, and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee oversees the day-to-day activities managed by the Executive Director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws and as directed by the Interstate Commission and performs other duties as directed by the Commission or set forth in the bylaws.

ARTICLE IV: THE STATE COUNCIL

(a) Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each State Council shall appoint as its commissioner the Compact Administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own State Council, its membership must include at least one representative from the Legislature, judicial, and executive branches of government, victims groups, and compact administrators.

(b) Each compacting state retains the right to determine the qualifications of the Compact Administrator, who shall be appointed by the Governor in accordance with Alabama law.

(c) The State Council for Interstate Adult Offender Supervision in Alabama, shall consist of nine members. These members shall include the Compact Administrator, a representative from each of the legislative branches, a representative from the executive branch, a representative from the judiciary, a representative from a victim's assistance group, a representative from the Attorney General's office, a representative from the Department of Corrections, and a representative at-large.

(1) A Parole Officer V or a parole officer of a higher rank with a total of 10 years of service as a parole officer, shall serve as the Compact Administrator and Chair of the State Council for Interstate Adult Supervision. The Compact Administrator shall serve until his or her successor shall have been appointed and shall have qualified.

(2) Of the remaining members of the State Council:

a. The Governor shall appoint three members, one from the executive branch of government, one of whom must represent a crime victims' organization; and one at-large.

b. The Chief Justice of the Supreme Court shall appoint the member representing the judiciary who shall be a judge.

c. The Attorney General shall appoint the member to represent the Attorney General's office.

d. The Lieutenant Governor shall appoint one member to represent the Senate.

e. The Speaker of the House of Representatives shall appoint one member to represent the House of Representatives.

f. The Commissioner of the Department of Corrections shall appoint the representative from the Department of Corrections.

(3) The term of office of a member is four years.

(4) The State Council shall meet at least twice a year.

(5) The State Council may advise the Compact Administrator on participation in the Interstate Commission activities and administration of the compact.

(d) Members of the council shall be reimbursed for travel and expenses related to the Interstate Commission pursuant to existing Alabama law.

ARTICLE V: POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

(a) To adopt a seal and suitable bylaws governing the management and operation of the Interstate Commission.

(b) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(c) To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and bylaws adopted and rules promulgated by the compact commission.

(d) To enforce compliance with compact provisions, Interstate Commission rules, and bylaws, using all necessary and proper means, including but not limited to, the use of judicial process.

(e) To establish and maintain offices.

(f) To purchase and maintain insurance and bonds.

(g) To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs.

(h) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(i) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

(j) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same.

(k) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(l) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(m) To establish a budget and make expenditures and levy dues as provided in Article X of this compact.

(n) To sue and be sued.

(o) To provide for dispute resolution among compacting states.

(p) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(q) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. The reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(r) To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity.

(s) To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI: ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

(a) Bylaws. The Interstate Commission shall, by a majority of the members, within 12 months of the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee and such other committees as may be necessary;

(3) Providing reasonable standards and procedures:

a. For the establishment of committees, and

b. Governing any general or specific delegation of any authority or function of the Interstate Commission.

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers of the Interstate Commission;

(6) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission; and

(7) Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

(8) Providing transition rules for "start up" administration of the compact;

(9) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(b) Officers and staff.

(1) The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

(c) Corporate records of the Interstate Commission. The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

(d) Qualified immunity, defense and indemnification.

(1) The members, officers, executive director, and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The Interstate Commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; provided, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

(3) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgement obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII: ACTIVITIES OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

(b) Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

(c) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

(d) The Interstate Commission shall meet at least once during each calendar year. The Chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

(e) The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(f) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act," 5 U.S.C. § 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime, or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigatory records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating, or condition reports prepared by, or on behalf of, or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

(9) Disclose information specifically related to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

(g) For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant provision authorizing closure of the meeting. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(h) The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection, and data exchange and reporting requirements.

ARTICLE VIII: RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purpose of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states;

(b) Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.S. § 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C.S. App. 2, § 1 et seq., as may be amended (hereinafter "APA"). All rules and amendments shall become binding as of the date specified in each rule or amendment.

(c) If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

(d) When promulgating a rule, the Interstate Commission shall:

(1) Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule;

(2) Allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available;

(3) Provide an opportunity for an informal hearing;

(4) Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

(e) Not later than 60 days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the rule unlawful and set it aside.

(f) Subjects to be addressed within 12 months after the first meeting must at a minimum include:

(1) Notice to victims and opportunity to be heard;

(2) Offender registration and compliance;

(3) Violations/returns;

(4) Transfer procedures and forms;

(5) Eligibility for transfer;

(6) Collection of restitution and fees from offenders;

(7) Data collection and reporting;

(8) The level of supervision to be provided by the receiving state;

(9) Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

(10) Mediation, arbitration, and dispute resolution.

(g) The existing rules governing the operation of the previous compact superceded by this compact shall be null and void 12 months after the first meeting of the Interstate Commission created hereunder.

(h) Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than 90 days after the effective date of the rule.

ARTICLE IX: OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

(a) Oversight.

(1) The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

(b) Dispute resolution.

(1) The compacting states shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

(2) The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and non-compacting states.

(3) The Interstate Commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(c) Enforcement. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section (b), of this compact.

ARTICLE X: FINANCE

(a) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(b) The Interstate Commission shall levy and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(c) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XI: COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

(a) Any state, as defined in Article II of this compact, is eligible to become a compacting state.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2002, or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of non-member states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(c) Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII: WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT

(a) Withdrawal.

(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(b) Default.

(1) If the Interstate Commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws, or any duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

b. Remedial training and technical assistance as directed by the Interstate Commission;

c. Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the governor, the chief justice or chief judicial officer of the state; the majority and minority leaders of the defaulting state's legislature, and the State Council.

(2) The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission bylaws, or duly promulgated rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension. Within 60 days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the governor, the chief justice or chief judicial officer, and the majority and minority leaders of the defaulting state's legislature and the State Council of such termination.

(3) The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state.

(5) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

(c) Judicial Enforcement. The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

(d) Dissolution of compact.

(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII: SEVERABILITY AND CONSTRUCTION

(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV: BINDING EFFECT OF COMPACT AND OTHER LAWS

(a) Other laws.

(1) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

(b) Binding effect of the compact.

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

(c) Establishment of a State Council for the Interstate Compact for Adult Offender Supervision.

(1) The Compact Administrator, duly appointed by the Governor of Alabama, shall serve as the Compact Administrator for the State of Alabama and as Alabama's commissioner to the Interstate Commission.

(2) The Alabama State Council for Interstate Adult Offender Supervision is established, consisting of nine members. The Compact Administrator is a member of the State Council who shall serve until replaced, and shall serve as Chair of the State Council. Of the remaining members of the State Council:

a. The Governor shall appoint three members, one from the executive branch of government, one of whom must represent a crime victims' organization; and one at-large;

b. The Chief Justice of the Supreme Court shall appoint the member representing the judiciary who shall be a judge;

c. The Attorney General shall appoint the member to represent the Attorney General's office;

d. The Lieutenant Governor shall appoint one member to represent the Senate.

e. The Speaker of the House of Representatives shall appoint one member to represent the House of Representatives;

f. The Commissioner of the Department of Corrections shall appoint the representative from the Department of Corrections.

(3) The term of office of a member, subsequent to the initial appointment is four years.

(4) The State Council shall meet at least twice a year.

(5) The presence of a majority of the council members shall constitute a quorum for the purpose of holding a council meeting. A majority of members present at any given meeting shall constitute an affirmative or a negative vote.

(6) The State Council may advise the Compact Administrator on participation in the Interstate Commission activities and administration of the compact.

(7) Members of the State Council are entitled to expenses as provided in Section 36-7-20.

(8) The initial appointments to the council shall be staggered as follows:

a. Governor's appointees - the member appointed from the executive branch for four years, the member appointed from a crime victim's organization for five years, and the member appointed from the public at-large for six years.

b. The Chief Justice's appointee - six years.

c. The Attorney General's appointee - five years.

d. The Lieutenant Governor's appointee - four years.

e. The Speaker of the House of Representatives' appointee - three years

f. The Department of Corrections' appointee - two years.



Section 15-22-1.2 - Compacts with other states.

The Governor is authorized and directed to enter into a compact on behalf of the State of Alabama with any state in the United States legally joining the compact in the form as substantially provided for in Section 15-22-1.1.



Section 15-22-1.3 - Interstate transfer application fee.

(a) Any adult offender placed under community supervision and released to the community under the jurisdiction of the courts, paroling authorities, corrections, or other criminal justice agencies filing a written request to transfer residence from this state to another state under the Interstate Compact for Adult Offender Supervision shall pay a transfer application fee of seventy-five dollars ($75) for each application prepared for the offender. An exemption from the transfer application fee under this subsection may be granted by the Board of Pardons and Paroles for undue hardship on a case-by-case basis upon the written request of the offender making an application for transfer.

(b) The proceeds of the application fees collected pursuant to subsection (a) shall be deposited into the State Treasury to the credit of the Probationer's Upkeep Fund. The funds are hereby continuously appropriated to the Board of Pardons and Paroles.



Section 15-22-2 - Supervision fee; Probationer's Upkeep Fund; exclusion from taxable income; compliance with rules and regulations.

(a)(1) Any person who is placed on parole by the Board of Pardons and Paroles or any person who is granted probation by a court of competent jurisdiction and who is subject to supervision by the Board of Pardons and Paroles and who has an income shall be required to contribute forty dollars ($40) per month toward the cost of his or her supervision and rehabilitation beginning 30 days from the date he or she has an income. The sum shall be deducted by the parolee or probationer from his or her monthly income and delivered to the Board of Pardons and Paroles each month for deposit in the General Fund of the State Treasury. By prior agreement between an employer and employee, an employer may deduct forty dollars ($40) from the monthly net earned income of the parolee or probationer and remit the amount to the Board of Pardons and Paroles each month. The responsibility of assuring the contribution shall remain that of the parolee or probationer. Exemptions from payments required by this section may be granted for undue hardship on a case by case basis by the sentencing court in probation and the Board of Pardons and Paroles in parole cases.

(2) In the event of over two months' arrearage or delinquency in making a contribution, the arrearage or delinquency shall constitute sufficient ground for revocation of the parole or probation of the person in arrears.

(3) There is established a Probationer's Upkeep Fund. All moneys received pursuant to this section since August 24, 1976, shall be transferred by the State Treasury into the fund for the credit and use of the Board of Pardons and Paroles and all sums collected pursuant thereto after May 5, 1977, shall be deposited into the Treasury to the credit of the fund. All funds shall be withdrawn or expended only for the purposes stated in this section. The funds are hereby appropriated to the Board of Pardons and Paroles for the purposes stated in this section.

(b) The amount of contribution of each parolee and probationer of his or her monthly net earned income shall be excluded from the taxable income of the person for the purpose of determining the state income tax liability of the person.

(c) A parolee or probationer authorized to work at paid employment in the community under this section shall comply with all rules and regulations promulgated by the Board of Pardons and Paroles.






Article 2 - Pardons and Paroles.

Section 15-22-20 - Board of Pardons and Paroles - Creation; composition; compensation.

(a) There shall be a Board of Pardons and Paroles which shall consist of three members.

(b) Any vacancy occurring on the board, whether for an expired or unexpired term, shall be filled by appointment by the Governor, with the advice and consent of the Senate, from a list of five qualified persons nominated by a board consisting of the Chief Justice of the Supreme Court as chairman, the presiding judge of the Court of Criminal Appeals, the Lieutenant Governor, the Speaker of the House, and the President Pro Tempore of the Senate. The nominating board shall as soon as practicable after a vacancy occurs, whether for an expired or unexpired term, meet and select by majority vote the names of five persons to be submitted to the Governor. It shall immediately thereafter submit its nominations to the Governor, who shall make his appointment from such list within 10 days thereafter. Appointees shall begin serving immediately upon appointment, until confirmed or rejected by the Senate. Appointments made at times when the Senate is not in session shall be effective ad interim. Any appointment made by the Governor while the Senate is in session must be submitted by him to the Senate not later than the third legislative day following the date of the appointment; any appointment made while the Senate is not in session shall be submitted not later than the third legislative day following the reconvening of the Legislature. In the event the Senate fails or refuses to act on the appointment within five legislative days after its submission, the appointment shall be void, and the person whose name was thus submitted shall not thereafter be reappointed. In the event an appointee is not confirmed by the Senate, the nominating board shall make five nominations; one of them shall be appointed, and his appointment shall be submitted to the Senate as provided in this section. The nominating and appointing procedure required in this section shall be continued and followed until an appointment is made and completed.

(c) Members of the board shall be appointed for terms of six years commencing on July 1 in the years 1953, 1955, and 1957, and shall serve until their successors shall have been appointed and shall have qualified. Any person appointed to fill the vacancy for an unexpired term shall vacate the office upon the expiration of that unexpired term.

(d) The Governor shall designate one of the members as chairman, and such chairman shall preside at sessions of the board.

(e) Each member shall take the constitutional oath of office and shall be subject to impeachment for any of the causes specified in Section 173 of the Constitution; and the procedure in cases of impeachment shall be in the manner provided by Section 175 of the Constitution; provided, however, that in the event the Governor shall determine that any member of the board shall have become incapacitated by reason of physical or mental disability or illness to the extent that he cannot efficiently perform the duties of his office, he shall direct the Attorney General to proceed to the determination of that issue in an inquisition proceeding instituted by him in the Circuit Court of Montgomery County, Alabama. In the event the issue is determined in such court against the board member, the court shall declare the office vacant, and the same shall be vacated and a successor appointed, as provided in this section.

(f) Two members of the board shall constitute a quorum for the transaction of the official business of the board.

(g) The members of the board shall devote their full time to their official duties and shall hold no other office of profit during their incumbency.

(h) The annual compensation of the chairman and each associate member of the Board of Pardons and Paroles shall be such amount as is provided by law. Such salaries shall be paid in equal installments from the State Treasury in the same manner that salaries of other state officers are paid.

(i) The Governor is hereby authorized to appoint four persons to serve as special members of the board. The four special members shall be appointed to reflect the racial, gender, and geographic diversity of this state. The special members shall serve a single term beginning October 1, 2003 and ending September 30, 2006. The provisions on appointment in subsection (b), oath and incapacity in subsection (e), devotion to duties in subsection (g), and compensation in subsection (h) shall apply to special members to the same extent they apply to members of the board. The special members shall be appointed and serve for the limited purpose of conducting hearings and making determinations concerning pardons, paroles, restorations of political and civil rights, remission of fines and forfeitures, and revocations.

(j) During the term of the special members of the board, the board shall sit in two panels of three for the purpose of conducting hearings and making determinations concerning pardons, paroles, restorations of political and civil rights, remission of fines and forfeitures, and revocations. Membership on each panel shall be designated by the chairman of the board from among the remaining regular and special members of the board as the chairman determines from time to time shall be necessary to hear all pending matters in an expeditious manner. The chairman of the board shall serve as an alternate with members of either panel and shall re-designate panel membership as necessary to carry out the hearing duties of the board. Two members of each panel shall constitute a quorum for the transaction of official business.

(k) When the board sits in panels of three members as herein authorized, each panel shall act in the same manner and under the same authority as the full board. All authority, duties, powers, and responsibilities of the board on any matter brought before the panel for hearing shall be exercised by the panel as though heard and decided by the full board. Decisions of each panel shall constitute a decision of the board. All procedures of the board relating to the conduct of hearings shall apply to hearings before either panel of the board.

(l) This section does not affect in any way the authority of the original board members to carry out all administrative, supervisory, and personnel duties existing on September 25, 2003.



Section 15-22-21 - Board of Pardons and Paroles - Appointment of secretary and other assistants.

The Board of Pardons and Paroles, with the approval of the Governor, may appoint a secretary and such clerical, stenographic, supervisory and expert assistants as may be necessary to carry out the provisions of this article; provided, however, that the selection of such assistants and the fixation of their salaries shall be subject to the provisions of the merit system.



Section 15-22-22 - Board of Pardons and Paroles - Furnishing of offices and supplies, etc.

The necessary office quarters, supplies, stationery and equipment shall be provided for the Board of Pardons and Paroles in the manner that the same are furnished to other departments, boards, commissions, bureaus and offices of the state.



Section 15-22-23 - Board of Pardons and Paroles - Meetings; conditions to board actions; due notice.

(a) Meetings of the Board of Pardons and Paroles shall be held at the call of the chairman or as may be determined by the board. Meetings set for the purpose of conducting hearings and making determinations concerning pardons, paroles, restorations of political and civil rights, remission of fines and forfeitures, and revocations may be set by the chairman, the board, or a panel of the board designated for such purpose.

(b) The Board of Pardons and Paroles shall have no power or authority to tentatively approve, grant, or order any pardon, parole, or remission of fine or other forfeiture unless and until all of the following conditions are met:

(1) The action is taken in an open public meeting of the board held after notice of the meeting has been given to each member of the board in such manner as the board directs; and

(2) Due notice of the time, date, and place of the meeting and the action to be considered has been given in writing sent by U. S. mail, electronic transmission, or by other commonly accepted method of delivery at least 30 days prior to the meeting to each of the following:

a. The incumbent Attorney General.

b. The district attorney who prosecuted and the judge who presided over the case.

c. The chief of police of the municipality wherein the crime occurred, if the crime was committed in a municipality with a police department.

d. The sheriff of the county in which the crime was committed.

(3) If the district attorney who prosecuted the case or the judge who presided over the case is not living or serving, notice under subdivision (2) shall be given to the district attorney and one of the judges of the circuit in which the subject was convicted.

(4) All persons who are required to be notified under the provisions of this section have been allowed, at their option, to either appear before the board or give their views in writing.

(c) Due notice as used in subdivision (b)(2) of this section shall be defined to include all of the following:

(1) The name of the prisoner or defendant involved.

(2) The crime for which the prisoner or defendant was convicted.

(3) The date of the sentence.

(4) The court in which the conviction occurred.

(5) The sentence imposed, the prisoner's actual time in confinement, and the prisoner's minimum release date, as calculated by the Department of Corrections.

(6) The action to be considered by the board.

(7) The date, time, and location of the board meeting at which the action is to be considered.

(8) The right of any individual to present his or her views to the board as specified in subsection (b)(2), (3), and (4) or as otherwise permitted by the board's operating rules.

(d) All of the requirements set out in subsections (b) and (c) are express conditions to any board action approving, granting, or ordering any pardon, parole, remission of fine or other forfeiture, or restoration of civil and political rights.



Section 15-22-24 - Board of Pardons and Paroles - Duties retirement of parole officers; representation of applicant by state official; supervision and treatment; training requirements.

(a) The Board of Pardons and Paroles, hereinafter referred to as "the board," shall be charged with the duty of determining, through use of a validated risk and needs assessment as defined in Section 12-25-32, what prisoners serving sentences in the jails and prisons of the State of Alabama may be released on parole and when and under what conditions. Such board shall also be charged with the duty of supervising all prisoners released on parole from the jails or prisons of the state and of lending its assistance to the courts in the supervision of all prisoners placed on probation by courts exercising criminal jurisdiction and making such investigations as may be necessary in connection therewith, of implementing the use of validated risk and needs assessments as defined in Section 12-25-32 by probation and parole officers, of determining whether violation of parole or probation conditions exist in specific cases, deciding, in the case of parolees, what action should be taken with reference thereto, causing, in the case of probationers, reports of such investigations to be made to the judges of the courts having jurisdiction of the probationers and of aiding parolees and probationers to secure employment.

(b) Between October 1 and December 31 of each year, the board shall make a full report of its activities and functions during the preceding year, and such report shall be prepared in quadruplicate, with one copy thereof lodged with the Governor, one filed in the office of the Secretary of State, one filed in the office of the Department of Archives and History, and one copy retained in the permanent records of the board.

(c) The board may accept grants, devices, bequeaths [bequests] or gifts and make expenditures therefrom for the operations of the board and not individually as board members.

(d) The board shall have the power and authority to enter contracts to accomplish the objectives of the board.

(e) The board shall adopt policy and procedural guidelines for establishing parole consideration eligibility dockets based on its evaluation of a prisoner's prior record, nature and severity of the present offense, potential for future violence, and community attitude toward the offender to include input from the victim or victims, the family of the victim or victims, prosecutors, and law enforcement entities or other criteria established by the board pursuant to Section 15-22-37.

(f) Any person who, at the time of his retirement, is employed by the Board of Pardons and Paroles as a probation and parole officer, shall receive as part of his retirement benefits, without cost to him, his badge, and pistol.

(g) The board is hereby authorized and empowered to promulgate rules and regulations to establish a program that will authorize the board to expend state moneys not to exceed $250.00 per year for awarding recognition incentive awards for outstanding employees.

(h) No state official shall appear or otherwise represent an applicant before the board for any consideration or thing of value unless said official was counsel of record for the applicant during a trial or hearing in the regular judicial process that led to said applicant's present status; however, no state official shall be prohibited from appearing without consideration before the board or board panel on behalf of an applicant.

(i) The board shall have the power, authority, and jurisdiction to conditionally transfer a prisoner to the authorities of the federal government or any other jurisdiction entitled to his custody to answer pending charges or begin serving a sentence in response to a properly filed detainer from the other jurisdiction. Such conditionally transferred prisoner shall remain in the legal custody of the warden of the institution from which he was transferred. Should any such conditionally transferred prisoner satisfy all detainers against him prior to completion of his Alabama sentence, said prisoner shall not be released from custody without further order of the Board of Pardons and Paroles.

(j) The board and its agents shall have the power and authority to administer oaths and affirmation, examine witnesses and receive evidence on all matters to be considered by the board.

(k) The board shall develop and adopt guidelines and policies to ensure that any treatment programs or providers utilized by the board in the supervision of probationers and parolees implement evidence-based practices, as defined in Section 12-25-32, designed to reduce recidivism among such probationers and parolees and shall cooperate with the Office of the Governor in evaluating such programs and providers. The Office of the Governor shall ensure that treatment programs and providers that receive funding from the state or through court-ordered monies utilize such funding and monies for programs reasonably expected to reduce recidivism among probationers and parolees.

(l) The board shall develop and adopt guidelines and policies to ensure that the supervision and treatment of probationers and parolees shall be based on the individual probationer's or parolee's risk of reoffending, as determined through a validated risk and needs assessment as defined in Section 12-25-32, and that supervision and treatment resources of the board are prioritized to focus on those probationers and parolees with the highest risk of reoffending. The board shall include resources available to veterans and servicemen and shall annually coordinate with the Department of Veterans Affairs to ensure the most current benefits and services are identified and available. The board shall maximize case supervision practices such that no probation and parole officer is assigned more than 20 active high-risk cases at any one time. Supervision and treatment of probationers and parolees shall include the following:

(1) Use of a validated risk and needs assessment;

(2) Use of assessment results to guide the appropriate level of supervision responses consistent with the level of supervision and evidence-based practices used to reduce recidivism;

(3) Collateral and personal contacts with the probationer or parolee and community that may be unscheduled and that shall occur as often as needed based on the probationer's or parolee's supervision level, which, in turn, should be based on risk of reoffense as determined through a validated risk and needs assessment. Such contacts shall serve the purpose of keeping supervising officers informed of the probationer's or parolee's conduct, compliance with conditions, and progress in community-based intervention;

(4) Case planning for each probationer or parolee based on risk of reoffense and needs identified and prioritized based on associated risk; and

(5) Use of practical and suitable methods that are consistent with evidence-based practices to aid and encourage the probationer or parolee to improve his or her conduct and circumstances so as to reduce his or her level of risk.

(m) The board shall require all probation and parole officers employed on January 30, 2016, to complete the training requirements set forth in this subsection on or before January 1, 2017. All probation and parole officers hired after January 30, 2016, shall complete the training requirements set forth in this subsection within two years of their hire date. The training and professional development services shall include:

(1) Assessment techniques;

(2) Case planning;

(3) Risk reduction strategies;

(4) Effective communication skills;

(5) Behavioral health needs;

(6) Application of core correctional practices, including motivational interviewing, basic principles of cognitive therapy, structured skill building, problem solving, reinforcement and use of authority;

(7) Training for supervising officers to become training capacity in the state; and

(8) Other topics identified by the board as evidence-based practices as defined in Section 12-25-32.

(n) The board shall not have the power, authority, or jurisdiction to regulate or exercise authority over, or related to, the operation, management, regulations, policies, or procedures of any local confinement facility, including, but not limited to, county jails, community corrections programs, or drug courts.



Section 15-22-25 - Investigation and report on sentenced prisoner's social and criminal records.

(a) As to each prisoner sentenced and received in the jails and prisons of the State of Alabama, it shall be the duty of the Board of Pardons and Paroles, while the case is still recent, to cause to be obtained and filed information as complete as may be obtainable at that time with regard to each such prisoner. Such information shall include a complete statement of the crime for which he is then sentenced, the circumstances of such crime, the nature of his sentence, the court in which he was sentenced, the name of the judge and district attorney and copies of such probation reports as may have been made as well as reports as to the prisoner's social, physical, mental and psychiatric condition and history. It shall be the duty of the clerk of the court and of all probation officers and other appropriate officials to send such information as may be in their possession or under their control to the board upon request. The board shall also at that time obtain and file a copy of the complete criminal record of such prisoner that may exist. When all such existing available records have been assembled, they shall be presented to the board or to some officer designated by it, who shall determine whether any further investigation of such prisoner is necessary at that time and, if so, the nature of such investigation, and the board shall thereupon order it to be made. Such investigation shall be made while the case is still recent, and the results of it with all other information shall be filed in the office of the board so as to be readily available when the parole of such prisoner is being considered.

(b) The board shall not act on any application or case until a complete investigation of the prisoner's social and criminal record has been made by a parole officer and a written report thereof made a part of the prisoner's file.



Section 15-22-26 - Standards for release of prisoners on parole.

(a) No prisoner shall be released on parole merely as a reward for good conduct or efficient performance of duties assigned in prison, but only if the Board of Pardons and Paroles is of the opinion that the prisoner meets criteria and guidelines established by the board to determine a prisoner's fitness for parole. The guidelines shall serve as an aid in the parole decision process and shall promote the use of prison space for the most violent and greatest risk offenders. The guidelines shall be structured, actuarially based, reviewed every three years by the board, after a specified open comment period determined by the board, and posted on the website of the board and include, but not be limited to, the following:

(1) The prisoner's risk to reoffend, based upon a validated risk and needs assessment as defined in Section 12-25-32;

(2) Progress by the prisoner and the Department of Corrections to plan for reentry;

(3) Input from the victim or victims, the family of the victim or victims, prosecutors, and law enforcement entities;

(4) Participation in risk-reduction programs while incarcerated;

(5) Institutional behavior of the prisoner while incarcerated; and

(6) Severity of the underlying offense for which the prisoner was sentenced to incarceration.

(b) If the board shall so determine, such prisoner shall be allowed to go upon parole outside of prison walls and enclosure upon such terms and conditions as the board shall prescribe, but to remain while thus on parole in the legal custody of the warden of the prison from which he is paroled until the expiration of the maximum term specified in his sentence or until he is fully pardoned.

(c) The board shall clearly articulate its reasons for approval or denial of parole for each prisoner, based on its established guidelines, and shall provide the reasons for approval or denial to the prisoner, the victim, the Department of Corrections, or any other interested party upon written request submitted to the board. The use of established guidelines for parole consideration shall not create a right or expectation by a prisoner to parole release. Additionally, the articulated reasons for denial of parole release shall not create a right or expectation for parole release. The guidelines shall serve as an aid in the parole decision making process, and the decision concerning parole release shall be at the complete discretion of the board.



Section 15-22-26.1 - Hearing officers.

(a) The position of Board of Pardons and Paroles Administrative Hearing Officer is created and established, subject to provisions of the state Merit System.

(b) The board may appoint or employ, as the board deems necessary, three administrative hearing officers who shall possess the powers and duties prescribed below in subsection (c). The first three appointments shall be provisional appointments made by the board pending job analysis and compilation of the examination for the state Merit System classification.

(c) Administrative hearing officers shall have the following powers and duties, subject to guidelines established by the board:

(1) No later than 12 months prior to the date an inmate is eligible for parole, as determined by the board, the administrative hearing officer shall investigate and review the inmate's preparedness for release to parole supervision by the board. Such investigation and review shall consider all factors deemed relevant to determine preparedness for release to parole as determined by the board's guidelines.

(2) No later than 30 days prior to the date an inmate is eligible for parole, as determined by the board, the administrative hearing officer shall interview the inmate to provide the opportunity for the inmate to present his or her case for parole consideration to the board. Such interview may be conducted via video-conference, subject to guidelines and rules established by the board.

(d) The board may adopt guidelines, policies, and procedures necessary for the implementation of this section.



Section 15-22-26.2 - Mandatory supervision period on certain sentences.

(a) A convicted defendant sentenced to a period of confinement under the supervision of the Department of Corrections shall be subject to the following provisions, unless the defendant is released to a term of probation or released on parole under the provisions of Chapter 22 of Title 15:

(1) If the defendant is sentenced to a period of five years or less, he or she shall be released to supervision by the Board of Pardons and Paroles no less than three months and no more than five months prior to the defendant's release date;

(2) If the defendant is sentenced to a period of more than five years but less than 10 years, he or she shall be released to supervision by the Board of Pardons and Paroles no less than six months and no more than nine months prior to the defendant's release date; or

(3) If the defendant is sentenced to a period of 10 years or more, he or she shall be released to supervision by the Board of Pardons and Paroles no less than 12 months and no more than 24 months prior to the defendant's release date.

(b) The provisions of this section shall not apply to a defendant convicted of any sex offense involving a child, as defined in Section 15-20A-4.

(c) Prior to the defendant's release to supervision pursuant to this section, notice of such release shall be provided to the victim and interested parties through the victim notification system established pursuant to Section 15-22-36.2 and under the provisions of Section 15-22-36.

(d) Release of an offender to supervision pursuant to this section shall be release to an intensive program under the supervision of the Board of Pardons and Paroles.



Section 15-22-27 - Pardon or parole of person having death sentence commuted to life imprisonment.

(a) Any person whose sentence to death has been commuted by the Governor shall not be eligible for a pardon unless sufficient evidence is presented to the Board of Pardons and Paroles to satisfy it that the person was innocent of the crime for which he or she was convicted, the board votes unanimously to grant the person a pardon, and the Governor concurs in and approves the granting of the pardon.

(b) Any person whose sentence to death has been commuted by the Governor shall not be eligible for a parole.

(c) This section shall not be construed to deny any person whose sentence of death has been commuted the right to apply to the courts of this state for any remedy that the person is entitled to under the laws of Alabama.

(d) The Board of Pardons and Paroles shall not grant a parole or pardon to a person whose sentence of death has been commuted by the Governor unless the provisions of subsection (a) are applicable.



Section 15-22-27.1 - Parole of persons convicted of certain felonies or attempts and having been previously convicted of felonies or attempts resulting in serious physical injury.

Any person convicted of any act, or attempt to commit the act, of murder, rape, robbery or assault with a deadly weapon, the commission of which directly and proximately resulted in serious physical injury to another and the commission of which follows within five years a previous conviction of another felony, or attempt thereof, resulting in serious physical injury to another, shall upon conviction serve such sentence as may be imposed without benefit of parole, notwithstanding any law to the contrary.



Section 15-22-27.2 - Parole of persons sentenced to life imprisonment upon second convictions of Class A felonies.

In all cases where a criminal defendant has been convicted of a Class A felony committed after a previous conviction of another Class A felony, and such second conviction results in a sentence to imprisonment for life, he shall not be eligible for parole.



Section 15-22-27.3 - Parole of persons convicted of sex offense involving a child.

Any person convicted of a sex offense involving a child as defined in subdivision (26) of Section 15-20A-4 which constitutes a Class A or B felony shall not be eligible for parole.



Section 15-22-28 - Investigation for parole; temporary leave; parole restrictions.

(a) It shall be the duty of the Board of Pardons and Paroles, upon its own initiative, to make an investigation of any and all prisoners confined in the jails and prisons of the state, through use of a validated risk and needs assessment as defined in Section 12-25-32, with a view of determining the feasibility of releasing the prisoners on parole and effecting their reclamation. Reinvestigations shall be made from time to time as the board may determine or as the Department of Corrections may request. The investigations shall include such reports and other information as the board may require from the Department of Corrections or any of its officers, agents or employees.

(b) It shall be the duty of the Department of Corrections to cooperate with the Board of Pardons and Paroles for the purpose of carrying out the provisions of this article.

(c) Temporary leave from prison, including Christmas furloughs, may be granted only by the Commissioner of Corrections to a prisoner for good and sufficient reason and may be granted within or without the state; provided, that Christmas furloughs shall not be granted to any prisoner convicted of drug peddling, child molesting or rape, or to any maximum security prisoner. A permanent, written record of all such temporary leaves, together with the reasons therefor, shall be kept by such commissioner. He shall furnish the Pardon and Parole Board with a record of each such leave granted and the reasons therefor, and the same shall be placed by the board in the prisoner's file.

(d) No prisoner shall be released on parole except by a majority vote of the board. The board shall not parole any prisoner for employment by any official of the State of Alabama, nor shall any parolee be employed by an official of the State of Alabama and be allowed to remain on parole; provided, however, that this provision shall not apply in the case of a parolee whose employer, at the time of the parolee's original employment, was not a state official.

(e) For violent offenses as defined in Section 12-25-32, the board shall not grant a parole to any prisoner who has not served at least one third or 10 years of his sentence, whichever is the lesser, except by a unanimous affirmative vote of the board.



Section 15-22-29 - Conditions of parole; adoption of rules concerning conditions.

(a) The Board of Pardons and Paroles, in releasing a prisoner on parole, shall specify in writing the conditions of his parole, and a copy of such conditions shall be given to the parolee. A violation of such conditions may render the prisoner liable to arrest and reimprisonment.

(b) The Board of Pardons and Paroles shall adopt general rules with regard to conditions of parole and their violation and may make special rules to govern particular cases. Such rules, both general and special, shall include, among other things, a requirement that:

(1) The parolee shall not leave the state without the consent of the board;

(2) He or she shall contribute to the support of his or her dependents to the best of his or her ability;

(3) He or she shall make reparation or restitution for his or her crime;

(4) He or she shall abandon evil associates and ways;

(5) He or she shall carry out the instructions of his or her parole officer and in general so comport himself or herself as such officer shall determine; and

(6) He or she shall submit to behavioral treatment, substance abuse treatment, GPS monitoring, other treatment as deemed necessary by the board or the supervising parole officer, and/or a period or periods of confinement in a consenting jail facility. Periods of confinement imposed by the supervising parole officer shall not exceed six days per month during any three separate months during the period of parole. The six days per month confinement provided for in this subdivision shall only be imposed by the supervising parole officer as two-day or three-day consecutive periods at any single time. In no event shall the total periods of confinement imposed by the supervising parole officer provided for in this subdivision exceed 18 total days in a consenting jail facility. Confinement provided herein shall be subject to the limitations, provisions, and conditions provided in Section 15-22-32, and the board's authority to directly impose sanctions, periods of confinement, or revoke parole shall not otherwise be limited.



Section 15-22-29.1 - High intensity probation.

Prior to January 30, 2016, the Board of Pardons and Paroles shall collaborate with the Alabama Sentencing Commission to define and establish the fundamental terms and conditions of high intensity probation.



Section 15-22-30 - Charging parolees residing in community residential facilities for room and board.

(a) The State Board of Pardons and Paroles is authorized to charge each parolee resident of a community residential facility a monthly amount for room and board which shall not exceed 25 percent of the adjusted gross monthly income of the parolee; provided, that under hardship circumstances such charge may be waived for a parolee resident upon written recommendation by the director of the facility.

(b) The proceeds from any charges collected under the provisions of this section shall be paid into the State Treasury to the credit of the General Fund and shall be used exclusively for funding the community residential facilities program of the State Board of Pardons and Paroles.

(c) The State Board of Pardons and Paroles is hereby authorized to promulgate and effect all rules and regulations necessary to implement the provisions of this section.



Section 15-22-31 - Warrant for retaking parolee; arrest without warrant; execution of warrant and fees therefor.

(a) If the parole officer having charge of a paroled prisoner or any member of the Board of Pardons and Paroles shall have reasonable cause to believe that such prisoner has lapsed, or is probably about to lapse, into criminal ways or company or has violated the conditions of his parole in an important respect, such officer or board member may report such fact to the Department of Corrections, which shall thereupon issue a warrant for the retaking of such prisoner and his return to the prison designated.

(b) Any parole officer, police officer, sheriff, or other officer with power of arrest, upon the request of the parole officer, may arrest a parolee without a warrant; but, in case of an arrest without a warrant, the arresting officer shall have a written statement by the parole officer setting forth that the parolee has, in his or her judgment, violated the conditions of parole, in which case such statement shall be sufficient warrant for the detention of the parolee in the county jail or other appropriate place of detention until the warrant issued by the Department of Corrections has been received at the place of his or her detention; provided, however, that in no case shall a parolee be held longer than 20 days on the order of the parole officer awaiting the arrival of the warrant as provided for in this section. If a warrant is not issued within the period prescribed herein, the parolee shall be released from custody. If the parolee is presented to the county jail with a serious medical condition, the admittance of the parolee would create a security risk to the county jail, or if the jail is near, at, or over capacity, the sheriff may refuse to admit the parolee. If while in custody of the county jail the parolee develops a serious medical condition, the presence of the parolee creates a security risk to the county jail, or the county jail reaches near, at, or over capacity, the sheriff may release the parolee upon notification to the parole officer unless the Department of Corrections has issued an arrest warrant directing the return of the parolee to the prison so designated. A sheriff and his or her staff shall be immune from liability for exercising discretion pursuant to Section 36-1-12 in refusing to admit a parolee into the jail or releasing a parolee from jail under the circumstances described above.

(c) Any parole officer, any officer authorized to serve criminal process or any peace officer to whom such warrant, issued by the Department of Corrections pursuant to subsection (a), shall be delivered is authorized and required to execute such warrant by taking such prisoner and returning him to the prison designated by the Department of Corrections, there to be held to await the action of the Board of Pardons and Paroles.

(d) Such officer, other than an officer of the prison or parole officer, shall be entitled to receive the same fees therefor as upon the execution of a warrant of arrest at the place where the prisoner shall be retaken and as for transporting a convict from the place of arrest to the prison, in case such officer also transports the prisoner to the prison. Such fees shall be paid out of the funds standing to the credit of the Department of Corrections.



Section 15-22-32 - Parole court; hearing officers; sanctions; delegation of authority.

(a) Whenever there is reasonable cause to believe that a prisoner who has been paroled has violated his or her parole, the Board of Pardons and Paroles, at its next meeting, may declare the prisoner to be delinquent, and time owed shall date from the delinquency. The Department of Corrections, after receiving notice from the sheriff of the county jail where the state prisoner is being held, shall promptly notify the board of the return of a paroled prisoner charged with violation of his or her parole. Thereupon, the board, a single member of the board, a parole revocation hearing officer, or a designated parole officer shall hold a parole court at the prison or at another place as it may determine within 20 business days and consider the case of the parole violator, who shall be given an opportunity to appear personally or by counsel before the board or the parole court and produce witnesses and explain the charges made against him or her. The board member, parole revocation hearing officer, or a designated parole officer, acting as a parole court, shall determine whether sufficient evidence supports the violation charges. If a hearing is not held within the specified 20 business days, the parolee shall be released back to parole supervision.

(b) Upon finding sufficient evidence to support a parole violation, the parole court may recommend to the board revocation or reinstatement of parole, and the board may revoke or reinstate parole. Upon revocation of parole, the board may require the prisoner to serve in a state prison facility the balance of the term for which he or she was originally sentenced or any portion thereof, calculated from the date of delinquency. The delinquent parolee shall be deemed to begin serving the balance of the prison time required on the date of his or her rearrest as a delinquent parolee. However, in all cases, excluding violent offenses defined pursuant to Section 12-25-32 and classified as a Class A felony, and sex offenses, defined pursuant to Section 15-20A-5, the parole court may only recommend revocation and the board may only revoke parole as provided below:

(1) Unless the underlying offense is a violent offense as defined in Section 12-25-32 and classified as a Class A felony, when a parolee under supervision of the Board of Pardons and Paroles has violated a condition of parole, other than being arrested or convicted of a new offense or absconding, the parole court may recommend and the board may impose a period of confinement of no more than 45 consecutive days to be served in the custody population of the Department of Corrections. By April 29, 2016, the Department of Corrections shall develop and implement a streamlined process to transport and receive the parolee into its custody population and shall identify and, if possible, implement policies aimed at reducing the administrative delays, if any, in transferring to the Department of Corrections the physical custody of the parolee and those whose parole has been revoked. Such process shall be developed in cooperation with the Alabama Sheriffs' Association and the Association of County Commissions of Alabama. Such process shall include the most cost-effective method to process sanctioned parole violators for the maximum 45 day confinement period and shall provide that the Department of Corrections shall reimburse the state mileage rate, as determined by the Alabama Comptroller's Office, to the county for any state inmate sanctioned as a parole violator and transferred to or from a Department of Corrections facility by the county. Upon completion of the confinement period and release from confinement, the parolee shall automatically continue on parole for the remaining term of the sentence without further action from the board. The parole court shall not recommend and the board shall not revoke parole unless the parolee has previously received a total of three periods of confinement under this subsection. A parolee shall receive only three total periods of confinement under this subsection. The maximum 45 day term of confinement ordered under this subsection shall not be reduced by credit for incarceration time already served in the case. Confinement under this subsection shall be credited to the balance of the incarceration term for which the parolee was originally sentenced. In the event the time remaining on parole supervision is 45 days or less, the term of confinement shall be for the remainder of the parolee's sentence.

(2) The total time spent in confinement under this subsection shall not exceed the term of the parolee's original sentence.

(3) Confinement shall be immediate. The board shall be responsible for ensuring that the Department of Corrections receives necessary documentation for imposing a period of confinement within five business days of the board's action.

(4) If the parolee is presented to a county jail for any period of confinement as contemplated hereinabove with a serious medical condition, the admittance of the parolee would create a security risk to the county jail, or if the jail is near, at, or over capacity, the sheriff may refuse to admit the parolee. If while in custody of the county jail the parolee develops a serious medical condition, the presence of the parolee creates a security risk to the county jail, or the county jail reaches near, at, or over capacity, the sheriff may release the parolee upon notification to the parole officer. A sheriff and his or her staff shall be immune from liability for exercising discretion pursuant to Section 36-1-12 in refusing to admit a parolee into the jail or releasing a parolee from jail under the circumstances described above.

(c) The position of Parole Revocation Hearing Officer is created and established, subject to provisions of the state Merit System.

(d) The board may appoint or employ, as the board deems necessary, hearing officers who shall conduct a parole court. Such hearing officers shall have authority to determine the sufficiency of evidence to support parole violation charges and recommend to the board revocation of parole pursuant to subsection (b) or reinstatement of parole.

(e) In lieu of the provisions of subsections (a) and (b), when a parolee violates his or her parole terms and conditions, his or her parole officer may require the parolee to submit to behavioral treatment, substance abuse treatment, GPS monitoring, such other treatment as determined by the board or supervising officer, or a period of confinement in a consenting jail facility as specified in subdivision (6) of subsection (b) of Section 15-22-29. The parole officer may exercise such authority after administrative review and approval by the officer's supervisor.

(f) Prior to imposing a sanction provided under subsection (e) and pursuant to subdivision (6) of subsection (b) of Section 15-22-29, the parolee must first be presented with a violation report, putting forth the alleged parole violations and supporting evidence. The parolee may request a hearing before the parole court to be heard in person within 10 days. The parolee shall be given notice of the right to seek such parole court review and advised of the right (i) to a hearing before a neutral and detached parole court on the alleged violation or violations, with the right to present relevant witnesses and documentary evidence; (ii) to retain and have counsel at the hearing if he or she so desires; and (iii) to confront and cross examine any adverse witnesses. Upon the signing of a waiver of these rights by the parolee and the supervising parole officer, with approval of a supervisor, the parolee may be treated, monitored, or confined for the period recommended in the violation report and designated on the waiver. However, the parolee shall have no right of review if he or she has signed a written waiver of rights as provided in this subsection.

(g) The board shall adopt guidelines and procedures to implement the requirements of this section, which shall include the requirement of a supervisor's approval prior to exercise of the delegation of authority authorized by subsection (e).



Section 15-22-33 - Discharge from parole; relief from reports; permission to leave state or county.

No person released on parole shall be discharged from parole prior to the expiration of the full maximum term for which he was sentenced unless the Board of Pardons and Paroles chooses to discharge the parolee earlier based on review of the parolee under guidelines established pursuant to subdivision (6) of subsection (b) of Section 15-22-37 and the parolee was not convicted of a violent offense as defined in Section 12-25-32. The Board of Pardons and Paroles, however, may relieve a prisoner on parole from making further reports and may permit such prisoner to leave the state or county if satisfied that this is for the best interests of society.



Section 15-22-34 - Furnishing of records by Board of Corrections.

The Board of Pardons and Paroles may call upon the Board of Corrections for complete records kept of every prisoner released on parole, including such records as shall contain the fingerprints, aliases and photograph of each such prisoner and the other information referred to in this article.



Section 15-22-35 - Cooperation with courts by parole officers.

Parole officers employed by the Board of Pardons and Paroles, in addition to supervision of parolees under the direction of the board, shall cooperate with courts exercising criminal jurisdiction in supervising probationers whose sentences have been suspended or entering of judgment of conviction has been postponed by such courts, and they shall make such reports to the courts as the board, in cooperation with the courts, may direct.



Section 15-22-36 - Authority to grant pardons and paroles, remit fines and forfeitures, etc.; notice of board action.

(a) In all cases, except treason and impeachment and cases in which sentence of death is imposed and not commuted, as is provided by law, the Board of Pardons and Paroles shall have the authority and power, after conviction and not otherwise, to grant pardons and paroles and to remit fines and forfeitures.

(b) Each member of the Board of Pardons and Paroles favoring a pardon, parole, remission of a fine or forfeiture, or restoration of civil and political rights shall enter in the file his or her reasons in detail, which entry and the order shall be public records, but all other portions of the file shall be privileged.

(c) No pardon shall relieve one from civil and political disabilities unless specifically expressed in the pardon. No pardon shall be granted unless the prisoner has successfully completed at least three years of permanent parole or until the expiration of his or her sentence if his or her sentence was for less than three years. Notwithstanding the foregoing, a pardon based on innocence may be granted upon the unanimous affirmative vote of the board following receipt and filing of clear proof of his or her innocence of the crime for which he or she was convicted and the written approval of the judge who tried his or her case or district attorney or with the written approval of a circuit judge in the circuit where he or she was convicted if the judge who tried his or her case is dead or no longer serving.

(d) The Board of Pardons and Paroles shall have no power to grant a pardon, order a parole, remit a fine or forfeiture, or restore civil and political rights until 30 days' notice that the prisoner is being considered therefor has been given by the board to the Attorney General, the judge who presided over the case, the district attorney who tried the subject's case, the chief of police in the municipality in which the crime occurred, if the crime was committed in an incorporated area with a police department, and to the sheriff of the county where convicted, and to the same officials of the county where the crime occurred if different from the county of conviction; provided, however, that if they are dead or not serving, the notice shall be given to the district attorney, incumbent sheriff, and one of the judges of the circuit in which the subject was convicted. The board also shall be required to provide the same notice to the Crime Victims Compensation Commission.

(e)(1) Until and unless at least 30 days' written notice of the board's action to be considered has been given by the board to the victim named in the indictment, the victim's representative, and any other interested individuals, after the board has received a request that includes the preferred mode or modes of notification from the victim, the victim's representative, and other interested individuals and is submitted 45 days or more in advance of the board action to be considered either through the automated victim notification system or by a direct request to the board or other authorized individual, the Board of Pardons and Paroles shall have no power or authority to in any way approve or order any parole, pardon, remission of fine or forfeiture, restoration of civil and political rights, furlough, leave or early release of a person convicted of the following offenses:

a. A Class A felony.

b. Any felony committed prior to the first day of January, 1980, which if committed after the first day of January, 1980, would be designated a Class A felony.

c. Any felony involving violence, death, or any physical injury to the person of another.

d. Any felony involving unlawful sexual assault or other unlawful sexual conduct on the person of another.

e. Any felony involving sexual assault, or a lewd or lascivious act upon a child under the age of 16 years or attempt thereof.

f. Sexual abuse or any other criminal conduct committed prior to the first day of January, 1980, which if committed after the first day of January, 1980, would be defined as sexual abuse under the Alabama Criminal Code.

g. Child abuse or any criminal conduct committed prior to the first day of January, 1980, which if committed after the first day of January, 1980, would be defined as child abuse under the Alabama Criminal Code.

h. Sodomy or any criminal conduct committed prior to the first day of January, 1980, which if committed after the first day of January, 1980, would be defined as sodomy under the Alabama Criminal Code.

i. Any violation of Section 13A-6-69, as amended.

(2) If, however, the victim, victim's representative, and other interested individual has not been registered for notice through the automated victim notification system or otherwise made a direct request to the board for notice or to another authorized individual, the victim's information has not been updated, or particular modes of notification have not been requested at least 45 days or more in advance of the board's action to be considered, the board shall not be limited in power or authority in any way to approve or order any parole, pardon, remission of fine or forfeiture, restoration of civil and political rights, furlough, leave, or early release of a person convicted of the offenses named in subsection (e)(1)a. to i., inclusive.

(3) The notice shall be given by U.S. certified mail, return receipt requested, U.S. mail, electronic transmission, or by other commonly accepted method of delivery, upon a request made through the automated victim notification system or otherwise upon direct request made to the board or other authorized individual 45 days or more in advance of the board's action to be considered and shall include:

a. The name of the prisoner or defendant involved.

b. The crime for which the prisoner or defendant was convicted.

c. The date of the sentence.

d. The court in which the conviction occurred.

e. The sentence imposed.

f. The actual time the prisoner has been held in confinement and the prisoner's minimum release date, as computed by the Department of Corrections.

g. The action to be considered by the board.

h. The date, time, and location of the board meeting at which the action is to be considered.

i. The right of the victim named in the indictment, a victim's representative, or if the victim is deceased as a result of the offense, the victim's immediate family, as defined by the board's operating rules, or, in the event there is no immediate family, a relative of a victim, if any, to present his or her views to the board in person or in writing.

Notice for robbery victims who were robbed while on duty as an employee of a business establishment shall be sufficient if mailed to the last address provided by the victim or as otherwise noted on the indictment or in the board files.

(4) If a victim, victim's representative, and otherwise interested individual requests not to be notified, the request shall be made to the Board of Pardons and Paroles in writing or by electronic signature. Confirmation of a request to not be notified shall be provided to the victim so requesting. After a request is received, the board shall provide no further notifications, unless and until the victim, victim's representative, and otherwise interested individual subsequently requests future notifications, at least 45 days in advance of the board's action to be considered through the automated victim notification system or by contacting the board or other authorized individual in writing, in person, or by telephone.

(5) Should a victim, victim's representative, and otherwise interested person wish to receive notice of any specific board hearing and action taken by the board, if any, in a specific case, the individual may register to request the notice through the automated victim notification system or otherwise request notice by making a direct request to the board or other authorized individual to receive notice at least 45 days in advance of the board's action to be considered. The individual shall be required to designate his or her preferred mode or modes of communication.

(6) For any defendant convicted of the offenses named in subsection (e)(1)a. to i., inclusive, and only after the most recent victim information has been furnished to the Board of Pardons and Paroles pursuant to Section 12-17-184(9), in those cases, the probation and parole officer assigned to prepare a pre-sentence or post-sentence investigation report shall at that time register the most recent information for the victim named in the indictment into the automated victim notification system. In case of a homicide, the information of immediate family members shall be entered into the automated victim notification system. If a surviving victim is a minor, information for parents or guardians shall be entered into the automated victim notification system. The probation and parole officer assigned to prepare a pre-sentence or post-sentence investigation report shall then report to the sentencing court that all most current victim information has been so registered. The sentencing court shall then record into the case record that the victim information has been entered into the automated victim notification system.

(7) For those cases in which a defendant has been convicted and sentenced prior to the implementation task force determining that the automated victim notification system complies with the requirements of this section and Sections 15-22-23 and 15-22-36.2, for any homicide, and Class A felony, except Burglary I in which no victim was present, or any sex offense, as defined by Section 15-20A-5, the board shall exercise due diligence to locate the victim or victims and register the most recent victim information into the automated victim notification system. If all attempts to locate a victim, or in case of a homicide to locate immediate family member or members, have failed and the agent of the board has certified that due diligence has been exercised, no future location attempts shall be required.

(f) After any board action is taken granting any pardon or parole, the board shall promptly notify all persons who timely requested notice, pursuant to this section as to the action taken by the board and the conditions, if any, of any such parole or pardon via electronic notification through the automated victim notification system and posting publicly on a state agency website.

(g) Electronic notices as required by this section, Section 14-14-5, Section 15-22-23, Section 15-22-36.2, Section 15-22-36.3, and Section 15-22-26.2 shall be produced through the automated notification system developed and maintained by the Alabama Law Enforcement Agency. All data and records required to produce the notices shall be provided to the Alabama Law Enforcement Agency to be incorporated into the automated notification system. Board records and information accessible to the public through the automated notification system shall be limited to those notification items specified in subdivision (3) of subsection (e), as well as the offender's age, sex, race, and unique identifiers. Records concerning the status of supervised offenders on probation and parole shall also be made available to the public, including information on when supervision began, the date the supervision term will end, and information on whether or how supervision was terminated. Otherwise, access to board records and information through the automated notification system shall be limited in use to the legitimate law enforcement purpose of entering and updating contact information on behalf of crime victims, assisting victims with registration, and ensuring victims receive notice. Information and records of the board accessible for law enforcement purposes through the automated notification system, in addition to that available to the public as specified above, shall be limited to the offender's date of birth, the supervising officer's name, the county of residence for those offenders currently supervised in Alabama, and the supervising officer's phone number. Misuse of the automated notification system or records or information contained in the automated notification system shall be subject to criminal prosecution under Article 5A of Chapter 8 of Title 13A, as well as Section 41-9-601, Section 41-9-602, and any other law of this state.



Section 15-22-36.1 - Certificate of Eligibility to Register to Vote.

(a) Any other provision of law notwithstanding, any person, regardless of the date of his or her sentence, may apply to the Board of Pardons and Paroles for a Certificate of Eligibility to Register to Vote if all of the following requirements are met:

(1) The person has lost his or her right to vote by reason of conviction in a state or federal court in any case except those listed in subsection (g).

(2) The person has no criminal felony charges pending against him or her in any state or federal court.

(3) The person has paid all fines, court costs, fees, and victim restitution ordered by the sentencing court at the time of sentencing on disqualifying cases.

(4) Any of the following are true:

a. The person has been released upon completion of sentence.

b. The person has been pardoned.

c. The person has successfully completed probation or parole and has been released from compliance by the ordering entity.

(b) The Certificate of Eligibility to Register to Vote shall be granted upon a determination that all of the requirements in subsection (a) are fulfilled.

(c) Upon receipt of an application under this section, investigation of the request shall be assigned forthwith to an officer of the state Board of Pardons and Paroles. The assigned officer shall verify, through court records, records of the board, and records of the Department of Corrections, that the applicant has met the qualifications set out in subsection (a). Within 30 days of the initial application for a Certificate of Eligibility to Register to Vote, the officer shall draft a report of his or her findings including a statement as to whether the applicant has successfully completed his or her sentence and has complied with all the eligibility requirements provided in subsection (a).

(d) After completing the investigation set out in subsection (c), the officer shall submit his or her report of investigation to the Executive Director of the Board of Pardons and Paroles.

(e) If the report created pursuant to subsection (c) states that the applicant has met all of the eligibility criteria set forth in subsection (a), and the executive director or his or her designee attests that the report has been submitted properly and accurately, the Board of Pardons and Paroles shall issue a Certificate of Eligibility to Register to Vote to the applicant within 14 days of receipt of the report by the executive director.

(f) If the report created pursuant to subsection (c) states that the applicant has not met all of the eligibility criteria set forth in subsection (a), and the executive director or his or her designee attests that the report has been submitted properly and accurately, the Board of Pardons and Paroles shall not issue a Certificate of Eligibility to Register to Vote and shall notify the applicant of the decision and reason or reasons for the decision within 14 days of receipt of the report by the executive director. The applicant, upon completion of the eligibility requirement in subsection (a) for restoration of his or her rights, may submit a new application at any time if he or she has met the certification criteria.

(g) A person who has lost his or her right to vote by reason of conviction in a state or federal court for any of the following will not be eligible to apply for a Certificate of Eligibility to Register to Vote under this section: Impeachment, murder, rape in any degree, sodomy in any degree, sexual abuse in any degree, incest, sexual torture, enticing a child to enter a vehicle for immoral purposes, soliciting a child by computer, production of obscene matter involving a minor, production of obscene matter, parents or guardians permitting children to engage in obscene matter, possession of obscene matter, possession with intent to distribute child pornography, or treason.

(h) This section shall not affect the right of any person to apply to the board for a pardon with restoration of voting rights pursuant to Section 15-22-36.

(i) Each state or county correctional facility, prison, or jail shall post materials to be prepared by the Secretary of State and the Board of Pardons and Paroles notifying incarcerated individuals of the requirements and procedures for having one's voting rights restored.



Section 15-22-36.2 - Victim Notification Implementation Task Force.

(a) There is hereby created the Victim Notification Implementation Task Force to guide and support the implementation of a statewide automated victim notification system in Alabama. The task force shall be composed of four crime victims' rights advocates designated by the Attorney General and one designee from each of the following: The Board of Pardons and Paroles, the Department of Corrections, the Alabama Law Enforcement Agency, the Alabama Crime Victims Compensation Commission, the District Attorneys Association or a district attorney representative, the Attorney General, the Administrative Office of Courts, the Alabama Circuit Judges' Association, the Office of Prosecution Services, the Alabama Circuit Clerk's Association, and any other entity or organization as deemed appropriate by a majority vote of the current representatives composing the task force. The task force shall elect a chair to function as the administrative head. The task force shall meet initially by March 1, 2012, at the call of the Attorney General. The task force shall meet not less than quarterly after January 1, 2012, and otherwise at the call of the chair or a majority vote of the current task force representatives. Pursuant to this section and Section 14-14-5, Section 15-22-23, Section 15-22-36, Section 15-22-36.3, and Section 15-22-26.2, the task force shall be responsible for overseeing the development of the automated victim notification system by the Alabama Law Enforcement Agency and integration of a process to automatically update victim information into the automated victim notification system on a continual basis. The task force shall also oversee a statewide public education and awareness campaign for the implementation of the automated victim notification system and shall be charged with confirming, by majority vote, that the automated victim notification system complies with the requirements of this section and Section 14-14-5, Section 15-22-23, Section 15-22-36, Section 15-22-36.3, and Section 15-22-26.2. Approval from the task force shall not be required for the validity of any action taken by any entity represented on the task force in the exercise of any of the power or authority granted to it by the Legislature.

(b) Immediately upon approval from the task force by majority vote that the automated notification system complies with the requirements of this section and Section 14-14-5, Section 15-22-23, Section 15-22-36, Section 15-22-36.3, and Section 15-22-26.2, the task force shall automatically convert to the Victim Notification Oversight Council for the purpose of continuing to provide direction to the Alabama Law Enforcement Agency on development, support, expansion, and maintenance of the automated notification system. The council shall consist of those task force representatives serving on the task force, including appointees, at the time of conversion. Upon conversion, representatives from partner agencies may be added by majority vote of the council. The appointees designated by the Attorney General shall serve four year terms to ensure that a variety of victim advocates are included in the oversight of the system. The Attorney General shall designate a replacement as required at the expiration of the term of a victim advocate. No victim advocate may be appointed for more than two consecutive terms.

(c) The Board of Pardons and Paroles shall have authority to carry out the enforcement of Sections 15-22-23 and 15-22-36, and the Department of Corrections shall have authority to carry out the enforcement of Section 14-14-5, Section 15-22-36.3, and Section 15-22-26.2.

(d) The Alabama Law Enforcement Agency shall be required to develop, support, house, and maintain the automated notification system referenced in this section and Section 14-14-5, Section 15-22-23, Section 15-22-36, Section 15-22-36.3, and Section 15-22-26.2 for the use of the Board of Pardons and Paroles and the Department of Corrections to make automated notices as required. The system shall additionally be used to make notices of an offender's change in status or custody, or notices regarding criminal justice proceedings deemed to be in the best interest of Alabama crime victims and public safety, by a majority vote of the task force or, after its conversion, the Victim Notification Oversight Council. The automatic notification system created by the Alabama Law Enforcement Agency shall be the automated notification system used by the state in making notifications to the Alabama crime victims.

(e) There is hereby created a Victim Notification System Fund in the State Treasury. The fund shall consist of all monies appropriated for the development, expansion, support, and maintenance of the automated victim notification system by the Alabama Law Enforcement Agency. Any monies in the fund may be expended solely for the use of the victim notification system. The Secretary of the Alabama Law Enforcement Agency may expend monies in the Victim Notification System Fund solely at the request and direction of the Victim Notification Implementation Task Force or, after its conversion, the Victim Notification Oversight Council, created by this section.



Section 15-22-36.3 - Notification of participation by inmate in furlough, leave, or program.

Prior to an inmate's participation in a work release program or supervised reentry program established under Chapter 8 of Title 14, participation in a community punishment and corrections program established under Article 9 of Chapter 18 of this title, participation in the Supervised Intensive Restitution program established under Article 7 of Chapter 18 of this title, or any temporary leave from prison or furlough, notification of the inmate's participation in such program, leave, or furlough shall be provided to the district attorney and to the victim and interested parties through the victim notification system established pursuant to Section 15-22-36.2 and under the provisions of Section 15-22-36.



Section 15-22-37 - Promulgation of rules.

(a) The Board of Pardons and Paroles may adopt and promulgate rules and regulations, not inconsistent with the provisions of this article, touching upon all matters dealt with in this article, including, among others, practice and procedure in matters pertaining to paroles, pardons and remission of fines and forfeitures; provided, however, that no rule or regulation adopted and promulgated by such board shall have the effect of denying to any person whose application for parole or the revocation of whose parole is being considered by said board from having the benefit of counsel or witnesses upon said hearing.

(b) The Board of Pardons and Paroles shall adopt and promulgate rules and regulations to:

(1) Establish a program of limited supervision for parolees who qualify addressing eligibility using validated risk and needs assessments, as defined in Section 12-25-32, transfers among levels of supervision, to include guidelines for the transfer of lower-risk individuals to an administrative form of parole, and reporting requirements;

(2) Develop policies and procedures for screening, assessment, and referral for parolees to connect with recidivism reduction services including, but not limited to, cognitive behavioral intervention and substance abuse treatment;

(3) Establish a matrix of rewards for compliance and pro-social behaviors and swift, certain and graduated sanctions to be imposed by the board, as provided under subsections (e) and (f) of Section 15-22-32, in response to corresponding violations of parole terms or conditions imposed;

(4) Establish clear guidelines and procedures that retain the board's discretion in individual parole release cases. Such guidelines shall provide that, if a prisoner convicted of a nonviolent offense, as defined in Section 12-25-32, with a sentence of 20 years or less is denied parole, the board shall reconsider releasing the prisoner on parole no more than two years after such parole release denial. Such guidelines shall allow a current validated risk and needs assessment as defined in Section 12-25-32, past criminal history, program completion, institutional misconduct, and other individual characteristics related to the likelihood of offending in the future to be factored into the release decision while working to allocate prison space for the most violent and greatest risk prisoners;

(5) Ensure that the provisions of subsections (k) and (l) of Section 15-22-24 are implemented relating to the supervision and treatment of parolees; and

(6) Establish criteria, guidelines, and procedures to discharge parolees from parole supervision requirements prior to the expiration of the full maximum term for which the parolee was sentenced, unless the parolee was convicted of a violent offense as defined in Section 12-25-32, which shall include review of a parolee for discharge from parole supervision at least every two years if the parolee has satisfied all financial obligations owed to the court, including restitution, and has not had his or her supervision revoked.



Section 15-22-38 - Duties of board mandatory; powers strictly construed.

The duties imposed upon the members of the Board of Pardons and Paroles by this article are mandatory, and the limitations and restrictions on the powers of the board or the members thereof shall be strictly construed.



Section 15-22-39 - Penalty for neglecting or failing to perform duty.

Any member of the Board of Pardons and Paroles who knowingly or willfully neglects or fails to perform any duty enjoined upon him by the provisions of this article is guilty of a felony and, upon his conviction, shall be punished by imprisonment in the penitentiary for not less than one nor more than five years, and any offense as defined by Section 36-10-14 by a member of the board shall also be a felony and be punishable as provided in this section.



Section 15-22-40 - When pardon, etc., null and void.

Any pardon, parole, remission of a fine or forfeiture or restoration of civil and political rights granted, ordered or made contrary to the provisions of this article shall be null and void and shall have no force or effect.






Article 2A - Alabama Medical Parole Act

Section 15-22-41 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE NOVEMBER 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This article shall be known and may be cited as the Alabama Medical Parole Act.



Section 15-22-42 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE NOVEMBER 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

For the purposes of this article, the following terms shall have the following meanings:

(1) BOARD. The Board of Pardons and Paroles.

(2) GERIATRIC INMATE. A person 60 years of age or older convicted in this state of a non-capital felony offense and sentenced to the penitentiary, who suffers from a chronic life-threatening infirmity, life-threatening illness, or chronic debilitating disease related to aging, who requires assistance with a necessary daily life function and poses a low risk to the community, and who does not constitute a danger to himself or herself or society.

(3) NECESSARY DAILY LIFE FUNCTION. Eating, breathing, toileting, walking, or bathing.

(4) PERMANENTLY INCAPACITATED INMATE. A state inmate who satisfies both of the following:

a. Is unable to perform one and requires assistance with one or more necessary daily life functions or who is completely immobile.

b. Has such limited physical or mental ability, strength, or capacity that he or she poses an extremely low risk of physical threat to others or to the community.

(5) TERMINALLY ILL INMATE. A state inmate who has an incurable condition caused by illness or disease which would, with reasonable medical judgment, produce death within 12 months, and who does not constitute a danger to himself or herself or society.



Section 15-22-43 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE NOVEMBER 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a)(1) The Board of Pardons and Paroles shall establish a special medical parole docket and adopt the rules for implementation pursuant to Section 15-22-24(e). For each person considered for medical parole, the board shall determine whether the person is a geriatric inmate, permanently incapacitated inmate, or terminally ill inmate for purposes of placing the person on a special medical parole docket to be considered for parole by the board. An open public hearing shall be held, pursuant to Section 15-22-23, to consider the medical parole of the inmate. Notices of the hearing shall be sent pursuant to Sections 15-22-23 and 15-22-36. The notice shall clearly state the inmate is being considered for a medical parole.

(2) The Department of Corrections shall immediately provide, upon request from the board, a list of geriatric, permanently incapacitated, and terminally ill inmates who are otherwise eligible for parole, subject to the limitations provided under Section 15-22-28(e). By January 1 of each calendar year, the Department of Corrections shall additionally identify all inmates who have spent more than 30 or more days in an infirmary in the prior calendar year or received costly and frequent medical treatment outside a Department of Corrections facility in the previous 12 months, as well as all inmates suffering from a life-threatening illness and whose death is imminent within 12 months, who are otherwise parole eligible, subject to the limitations provided under Section 15-22-28(e), and shall immediately provide this information to the board to determine if identified inmates may be considered for a medical parole.

(3) Upon a determination that the inmate is eligible for a medical parole, the board shall place the inmate on the next available special medical parole docket pursuant to rules adopted by the board for the board to consider the individual for medical parole.

(b) Medical parole consideration shall be in addition to any other release for which an inmate may be eligible.

(c) In considering an inmate for medical parole, the board may request that additional medical evidence be produced, or that additional medical examinations be conducted by the Department of Corrections.

(d) In determining factors for a medical parole, the board shall take into consideration all of the following:

(1) Risk for violence.

(2) Criminal history.

(3) Institutional behavior.

(4) Age of the inmate, currently and at the time of the offense.

(5) Severity of the illness, disease, or infirmities and whether the same existed at the time of the offense.

(6) All available medical and mental health records.

(7) Reentry plans, which include alternatives to caring for terminally ill or permanently incapacitated inmates in traditional prison settings.

(e) This article shall not apply to inmates convicted of capital murder or a sex offense.

(f) Unless provided otherwise in this article, any medical parole under this article shall comply with Article 2, Chapter 22, Title 15.

(g) The board shall report annually to the Joint Legislative Interim Prison Committee, House Judiciary Sentencing Commission Subcommittee, and the Alabama Sentencing Commission on the number of medical paroles granted, the nature of the illnesses, diseases, and conditions of those paroled, the number of inmates granted and denied medical parole, and the number of cases granted medical parole, but that could not be released. The crimes for which the inmates have been convicted shall also be provided in the annual report. The report shall be made in a manner that does not disclose any individual identifying information for any particular inmate and shall be compliant in all respects with the Health Insurance Portability and Accountability Act.

(h) This article shall not be deemed to grant any entitlement or right to release.






Article 3 - Probation.

Section 15-22-50 - Authority of circuit and district courts to suspend sentence and place convicted person on probation.

Circuit courts and district courts, subject to the provisions and conditions hereinafter provided, may suspend execution of sentence and place on probation any person convicted of a crime in any court exercising criminal jurisdiction. The defendant shall not be permitted to waive placement on probation by the senteincing court. The court shall have no power to suspend the execution of sentence imposed upon any person who has been found guilty and whose punishment is fixed at death or imprisonment in the penitentiary for more than 15 years. Except as provided in the preceding sentence, the court, after a plea of guilty, after the returning of a verdict of guilty by the jury or after the entry of a judgment of guilty by the court, may suspend execution of sentence and place the defendant on probation, or may impose a fine within the limits fixed by law and also place the defendant on probation.



Section 15-22-51 - Investigation by probation officer.

(a) When directed by the court, a probation officer shall fully investigate and report to the court in writing the circumstances of the offense, criminal record, social history and present condition of a defendant through use of a validated risk and needs assessment, as defined in Section 12-25-32. No defendant, unless the court shall otherwise direct, shall be placed on probation or released under suspension of sentence until the report of such investigation shall have been presented to and considered by the court; provided, however, that after conviction the court may continue the case for such time as may be reasonably necessary to enable the probation officer to make his investigation and report.

(b) Whenever practicable, such investigation shall include physical and mental examinations of the defendant; and, if such defendant is committed to an institution, a copy of the report of such investigation shall be sent to the Department of Corrections at the time of commitment; provided, that in all cases where the defendant was on bond prior to the time of the trial and an application for probation is made to the court, then the judge of such court, in his discretion, may suspend the execution of the sentence pending the disposition of the application for probation and continue the defendant under the same bond that he was under or, in his discretion, may raise the bond or lower the same pending the disposition of the application for probation, and such bond shall remain in full force and effect until the application for probation is finally disposed of.



Section 15-22-52 - Conditions of probation.

The court shall determine and may at any time modify the conditions of probation and shall include among them the following or any other conditions. Such conditions shall provide that the probationer shall:

(1) Avoid injurious or vicious habits;

(2) Avoid persons or places of disreputable or harmful character;

(3) Report to the probation officer as directed;

(4) Permit the probation officer to visit him or her at his or her home or elsewhere;

(5) Work faithfully at suitable employments as far as possible;

(6) Remain within a specified place;

(7) Pay the fine imposed or costs or such portions thereof as the court may determine and in such installments as the court may direct;

(8) Make reparation or restitution to the aggrieved party for the damage or loss caused by his or her offense in an amount to be determined by the court;

(9) Support his or her dependents to the best of his or her ability; and

(10) Submit to behavioral treatment, substance abuse treatment, GPS monitoring, other treatment as deemed necessary by the court or supervising probation officer, and/or a period or periods of confinement in a consenting jail facility. Periods of confinement imposed by the supervising probation officer shall not exceed six days per month during any three separate months during the period of probation. The six days per month confinement provided for in this subsection shall only be imposed by the supervising probation officer as two-day or three-day consecutive periods at any single time. In no event shall the total periods of confinement imposed by the supervising probation officer provided for in this subsection exceed 18 total days in a consenting jail facility. Confinement provided herein shall be subject to the limitations, provisions, and conditions provided in Section 15-22-54, and the court's authority to directly impose sanctions, periods of confinement, or revoke probation shall not otherwise be limited.



Section 15-22-53 - Powers and duties of probation officers; restrictions on inspection of records, reports, etc., of probation officers.

(a) A probation officer shall investigate all cases referred to him or her for investigation by any court or by the Board of Pardons and Paroles and shall report in writing thereon. He or she shall furnish to persons released on probation under his or her supervision a written statement of the conditions of probation and shall instruct them regarding the same. Such officer shall keep informed concerning the conduct and condition of each person on probation under his or her supervision by visiting, requiring reports, and in other ways, based on the offender's measured risk of offending, and he or she shall report thereon in writing as often as the court or the board may require. The officer shall use all practicable and suitable evidence-based practices as defined in Section 12-25-32, not inconsistent with the provisions imposed by the court, to aid and encourage persons on probation and to bring about improvements in their conduct and condition. The officer shall keep detailed records of his or her work and shall make such reports in writing to the court and the board as they may require. A probation officer shall have, in the execution of his or her duties, the powers of arrest and the same right to execute process as is now given or may hereafter be given by law to the sheriffs of this state. Supervision and treatment of probationers shall be conducted pursuant to and consistent with the provisions of subsections (k) and (l) of Section 15-22-24 and Section 15-22-57.

(b) All reports, records, and data assembled by any probation officer and referred to the court shall be privileged and shall not be available for public inspection except upon order of the court to which the same was referred.

(c) In no case shall the right to inspect the report be denied the defendant or his or her counsel after the report has been completed or filed.



Section 15-22-54 - Period of probation; termination of probation; violation of terms of probation; sanctions.

(a) The period of probation or suspension of execution of sentence shall be determined by the court and shall not be waived by the defendant, and the period of probation or suspension may be continued, extended, or terminated. However, except as provided in Section 32-5A-191 relating to ignition interlock requirements, in no case shall the maximum probation period of a defendant guilty of a misdemeanor exceed two years, nor shall the maximum probation period of a defendant guilty of a felony exceed five years. When the conditions of probation or suspension of sentence are fulfilled, the court shall, by order duly entered on its minutes, discharge the defendant.

(b) The court granting probation may, upon the recommendation of the officer supervising the probationer, terminate all authority and supervision over the probationer prior to the declared date of completion of probation upon showing a continued satisfactory compliance with the conditions of probation over a sufficient portion of the period of the probation. At least every two years, and after providing notice to the district attorney, the court shall review the probationer's suitability for discharge from probation supervision if the probationer has satisfied all financial obligations owed to the court, including restitution, and has not had his or her supervision revoked.

(c) At any time during the period of probation or suspension of execution of sentence, the court may issue a warrant and cause the defendant to be arrested for violating any of the conditions of probation or suspension of sentence, upon which the court shall hold a violation hearing. No probationer shall be held in jail awaiting such violation hearing for longer than 20 business days, unless new criminal charges are pending. If the hearing is not held within the specified time, the sheriff shall release the probation violator unless there are other pending criminal charges. A judge shall have authority to issue a bond to a probationer for release from custody.

(d) Except as provided in Chapter 15 of Title 12, any probation officer, police officer, or other officer with power of arrest, when requested by the probation officer, may arrest a probationer without a warrant. In case of an arrest without a warrant, the arresting officer shall have a written statement by the probation officer setting forth that the probationer has, in his or her judgment, violated the conditions of probation, and the statement shall be sufficient warrant for the detention of the probationer in the county jail or other appropriate place of detention until the probationer is brought before the court. The probation officer shall forthwith report the arrest and detention to the court and submit in writing a report showing in what manner the probationer has violated probation.

(e) After conducting a violation hearing and finding sufficient evidence to support a probation violation, the court may revoke probation to impose a sentence of imprisonment, and credit shall be given for all time spent in custody prior to revocation. If the probationer was convicted of a Class D felony and his or her probation is revoked, the incarceration portion of any split sentence imposed due to revocation shall be limited to two years or one-third of the original suspended prison sentence, whichever is less. However, in all cases, excluding violent offenses defined pursuant to Section 12-25-32 and classified as a Class A felony, and sex offenses, defined pursuant to Section 15-20A-5, the court may only revoke probation as provided below:

(1) Unless the underlying offense is a violent offense as defined in Section 12-25-32 and classified as a Class A felony, when a defendant under supervision for a felony conviction has violated a condition of probation, other than arrest or conviction of a new offense or absconding, the court may impose a period of confinement of no more than 45 consecutive days to be served in the custody population of the Department of Corrections. By April 29, 2016, the Department of Corrections shall develop and implement a streamlined process to transport and receive the probationer into its custody population and shall identify and, if possible, implement policies aimed at reducing the administrative delays, if any, in transferring to the Department of Corrections the physical custody of the probationer and those whose probation has been revoked. Such process shall be developed in cooperation with the Alabama Sheriffs' Association and the Association of County Commissions of Alabama. Such process shall include the most cost-effective method to process sanctioned probation violators for the maximum 45-day confinement period and shall provide that the Department of Corrections shall reimburse the state mileage rate, as determined by the Alabama Comptroller's Office, to the county for any state inmate sanctioned as a probation violator and transferred to or from a Department of Corrections facility by the county. Upon completion of the confinement period, the remaining probation period or suspension of sentence shall automatically continue upon the defendant's release from confinement. The court shall not revoke probation unless the defendant has previously received a total of three periods of confinement under this subsection. For purposes of revocation, the court may take judicial notice of the three total periods of confinement under this subsection. A defendant shall only receive three total periods of confinement under this subsection. The maximum 45-day term of confinement ordered under this subsection for a felony shall not be reduced by credit for time already served in the case. Any such credit shall instead be applied to the suspended sentence. In the event the time remaining on the imposed sentence is 45 days or less, the term of confinement shall be for the remainder of the defendant's sentence.

(2) The total time spent in confinement under this subsection shall not exceed the term of the defendant's original sentence.

(3) Confinement shall be immediate. The court shall be responsible for ensuring that the circuit clerk receives the order revoking probation within five business days. The circuit clerk shall insure that the Department of Corrections receives necessary transcripts for imposing a period of confinement within five business days of its receipt of the court's order.

(4) If a probation violator, as described in subdivision (1), is presented to the county jail for confinement and the probation violator has a serious medical condition, the confinement of the probation violator creates a security risk to the jail facility, or the jail is near, at, or over capacity, the sheriff may refuse to admit the probation violator. If while in custody of the county jail the probation violator develops a serious medical condition, the confinement of the probation violator creates a security risk to the facility, or the county jail reaches near, at, or overcapacity, the sheriff may release the probation violator upon notification to the probation officer and to the court who has jurisdiction over the probation violator. A sheriff and his or her staff shall be immune from liability for exercising discretion pursuant to Section 36-1-12 in refusing to admit a probation violator into the jail or releasing a probation violator from jail under the circumstances described above.

(f) In lieu of the provisions of subsections (c) through (e), when a probationer violates his or her probation terms and conditions imposed by the court, his or her probation officer may, after administrative review and approval by the officer's supervisor, require the probationer to submit to behavioral treatment, substance abuse treatment, GPS monitoring, such other treatment as determined by the board or supervising officer, or a period of confinement in a consenting jail facility as specified in subdivision (10) of Section 15-22-52.

(g) Prior to imposing a sanction provided under subsection (f) and pursuant to subdivision (10) of Section 15-22-52, the probationer must first be presented with a violation report, with the alleged probation violations and supporting evidence noted. The probationer may file a motion with the court to conduct a probation violation hearing within 10 days. The probationer shall be given notice of the right to such hearing and advised of the right (i) to a hearing before the court on the alleged violation in person, with the right to present relevant witnesses and documentary evidence; (ii) to retain and have counsel at the hearing and that counsel will be appointed if the probationer is indigent; and (iii) to confront and cross examine any adverse witnesses. Upon the signing of a waiver of these rights by the probationer and the supervising probation officer, with approval of a supervisor, the probationer may be treated, monitored, or confined for the period recommended in the violation report and designated in the waiver. However, the probationer shall have no right of review if he or she has signed a written waiver of rights as provided in this subsection.

(h) The board shall adopt guidelines and procedures to implement the requirements of this section, which shall include the requirement of a supervisor's approval prior to a supervising probation officer's exercise of the delegation of authority authorized by subsection (f).



Section 15-22-54.1 - Resentencing.

(a) Any person now serving a prison sentence based on revocation of probation who would have been an eligible offender as defined in Section 15-22-54 at the time of revocation shall be entitled to be resentenced upon petition to the sentencing court. Such petition shall be on a form and filed in the manner prescribed by the Administrative Office of Courts. Petitions shall be considered authorized motions for modification of sentence, assigned a unique identifier by the Administrative Office of Courts, and shall not require payment of a filing fee.

(b) The court shall have jurisdiction to resentence the offender in accordance with the terms of this section, upon a showing of the following:

(1) The petitioner met all requirements of an eligible offender as defined in Section 15-22-54 at the time of revocation.

(2) Probation was thereafter revoked and the petitioner was sentenced to the penitentiary only as a result of administrative violations of probation.

(3) The petitioner has no disciplinary infractions while serving the sentence in the penitentiary.

(4) The petitioner has no pending criminal charges or convictions for a new offense since the time the petitioner was placed on probation.

(c) A successive petition shall not be considered by the trial court unless new grounds are raised in the petition. Any successive petition which is not set for a hearing by the court within 30 days after filing is deemed denied by operation of law.



Section 15-22-55 - Assessment and payment of court costs of termination of probation proceedings.

All costs of court, including witness fees, relating to a termination of probation proceeding shall be assessed and paid in the same manner as if no suspension of execution of sentence had intervened.



Section 15-22-56 - Intensive supervision program; fee.

(a) The Board of Pardons and Paroles may, by whatever criteria it deems reasonable, classify certain persons under the supervision of its probation and parole officers as deserving of intensive supervision. Special conditions may be imposed on such persons, individually or as a class.

(b) The board is hereby authorized to charge each person participating in the intensive supervision program a fee for supervision costs, which shall not exceed 25 percent of their gross monthly income. The board shall, by regulation, establish criteria for determining the fee to be charged in each case. Such sums shall be retained by the board and placed in the Probationer's Upkeep Fund in the State Treasury to defray the expense of administering this program and are hereby appropriated therefor.



Section 15-22-57 - Promulgation of regulations and guidelines.

The Board of Pardons and Paroles shall adopt and promulgate regulations and guidelines to:

(1) Establish a program of limited supervision for probationers who qualify addressing eligibility using validated risk and needs assessments, transfers among levels of supervision, to include the transfer of lower-risk individuals to an administrative form of probation, and reporting requirements;

(2) Develop policies and procedures for screening, assessment, and referral for probationers to connect with recidivism reduction services including, but not limited to, cognitive behavioral intervention and substance abuse treatment;

(3) Establish a matrix of rewards for compliance and pro-social behaviors and swift, certain, and graduated sanctions to be imposed by the board under the provisions of subsections (f) and (g) of Section 15-22-54 in response to corresponding violations of probation terms or conditions imposed; and

(4) Ensure that the provisions of subsections (k) and (l) of Section 15-22-24 are implemented relating to the supervision and treatment of probationers.






Article 4 - Municipal Parole Boards.

Section 15-22-70 - Mayor may appoint parole board; membership, terms, etc.

The mayor, or the chief executive officer if there is no mayor, of any municipality of this state having a municipal court may appoint a parole board consisting of five members, one of whom he shall designate to serve at his pleasure as chairman, and such chairman, shall if in attendance, preside at all meetings of the board. In the chairman's absence, an acting chairman shall be selected by a majority of the members present. One member of the initial board shall be appointed to serve a term of six years. Two members of the initial board shall be appointed to serve four-year terms and two members of the initial board shall be appointed to service two-year terms. Thereafter all members of the board shall be appointed for six-year terms.



Section 15-22-71 - Board meetings, quorum; number required for approval.

Meetings of the board shall be held on the first and third Wednesdays of each month and at the call of the chairman, when the business of the board shall warrant additional meetings. Three members of the board shall constitute a quorum for the transaction of the business of the board, and no action shall be taken by the board without the approval of at least two of its members.



Section 15-22-72 - Authority and duties; actions in writing.

The board may remit fines and such costs as are payable to the city, and commute any sentence imposed by the municipal court or any court to which an appeal is taken, may grant paroles and work and educational releases, prescribe the terms upon which persons are paroled or released and may provide for the supervision of persons released on parole. Any period of parole may exceed the length of sentence but shall in no event exceed two years. Failure of any parolee to observe the conditions of his parole as prescribed by the board shall be sufficient cause for the board to revoke such parole.

The board's actions shall be in writing and shall be available to the governing body of such city and the mayor or other chief executive officer thereof.



Section 15-22-73 - Appointment of parole officers; duties and powers; reports, records, etc., privileged.

Parole officers may be appointed to investigate all cases referred by the board to such officers and shall furnish to each parolee under his supervision a written statement of the conditions of his parole, instruct each parolee regarding the same, and keep informed concerning the conduct and condition of each person on parole under his supervision. Each parole officer shall make such reports as the board may require. Each parole officer shall have, in the execution of his duties, the power of arrest and the authority to execute process as is given by law to police officers of such city. All reports, records and data assembled by any parole officer shall be privileged and shall not be available for public inspection except upon order of a court, except that in no case shall the right to inspect said reports be denied the defendant or his counsel.



Section 15-22-74 - Work and educational releases; revocation; deemed escapee.

Any prisoner released to work or further his education or training who violates any condition of his release as prescribed by the board may have such privilege revoked by the board. Any prisoner released to work or further his education or training who fails to return to city jail within the time prescribed by the parole board may, in addition, be deemed an escapee and shall be punished as such if said failure to return to city jail is willful.



Section 15-22-75 - Work release wages; payable to city; withholding confinement costs; disbursing balance.

The employer of an inmate who is released from custody under a work release program shall pay the inmate's wages direct to the city finance department. The mayor of the city may adopt regulations concerning the manner of disbursing any earnings of the inmates involved in the work release program. The mayor is authorized to withhold from an inmate's wages the costs incident to the inmate's confinement as the mayor shall deem appropriate and reasonable, provided however, that in no event shall the mayor withhold more than 20 percent of such inmate's gross wages as the costs incident to such inmate's confinement. After the costs incident to the inmate's confinement have been deducted from the inmate's earnings, the remainder of the inmate's earnings shall be credited to the inmate's account with the city finance department, and upon his release from confinement shall be turned over to the inmate. The mayor is authorized, however, to pay the balance of the inmate's earnings to his family to be used by them for their support while the inmate is confined, provided the inmate has consented to such payment.



Section 15-22-76 - Discharge; arrest for violation of parole, with or without warrant; brought before parole officer; hearing; serving sentence upon revocation.

Upon the expiration of the period of parole the parolee shall be discharged. At any time during the period of parole the parolee may be arrested for the violation of any condition of his parole, and after a hearing by the board his parole shall be subject to revocation. Any parole officer, police officer or other law enforcement officer may arrest a parolee with or without a warrant for the violation of any condition of his parole. In case of an arrest without a warrant, the arresting officer shall have a written statement by a parole officer setting forth that parolee has, in the judgment of the parole officer, violated the conditions of his parole. Such statement shall be sufficient warrant for the detention of said parolee until he can be brought before a parole officer. Such parole officer, after advising said parolee in writing of the charged violation and hearing any evidence or explanation offered by parolee in his defense shall, if not satisfied from the evidence or explanation of the parolee, forthwith submit to the board a written report of such violation. Upon receipt of such report the board shall set a hearing date to determine if such parole shall be revoked. The parolee at such hearing may be represented by counsel and present evidence in his defense, In the event such parole is revoked, the board shall prepare a written opinion stating the evidence relied upon and the reason for such revocation. The parolee, upon such revocation, shall serve his sentence as though no parole had been granted him, notwithstanding his sentence would have ended but for the suspension thereof by parole.



Section 15-22-77 - Provisions of article cumulative; not repealer.

The provisions of this article are cumulative to the provisions of any other laws and shall not be construed to repeal or supersede any laws not inconsistent herewith.






Article 5 - Commutation of Convictions for Protesting Racial Segregation and Discrimination Laws and Ordinances.

Section 15-22-90 - Short title.

This article may be known and cited as "The Rosa Parks Act."



Section 15-22-91 - Grant of pardon upon application or affidavit; notice; hearing.

(a) A person who, while protesting or challenging within the state a state law or municipal ordinance the purpose of which was to maintain racial segregation or racial discrimination of individuals, was convicted for the protest or challenge, upon application to the State Board of Pardons and Paroles, or if the conviction was for violation of a municipal ordinance, to the municipal parole board, or if no municipal parole board, to the mayor of the municipality, shall be granted a pardon of the conviction. The State Board of Pardons and Paroles or the municipal parole board or, if no municipal parole board, the mayor shall provide notice of the application to the district attorney of the county or the appropriate municipal official where the violation occurred within 60 days after its submission. The pardon shall be granted within 42 days after the submission of the application unless it is objected to by the state on the grounds that the conviction did not result from a violation of a law the purpose of which was to maintain racial segregation or racial discrimination of individuals. In lieu of the above, the State Board of Pardons and Paroles or municipal parole board may grant a pardon to a person who files a sworn affidavit stating that he or she while protesting or challenging a state law or municipal ordinance the purpose of which was to maintain racial segregation or racial discrimination of individuals was convicted for the protest or the challenge. If the information in the affidavit is later found to be false, then the pardon shall be void. If the state or municipality objects, a hearing shall be scheduled as soon as practical with notice of the hearing to all interested parties.

(b) If the convicted person is deceased, the application may be filed by a person who can show legal authority to act on behalf of the deceased person.



Section 15-22-92 - Transfer of records.

The record of a person pertaining only to the conviction for which a pardon is granted under this article shall be ordered transferred by a court of competent jurisdiction to the Alabama Department of Archives and History for confidential keeping upon petition by the person to whom the pardon was granted, or if deceased, by his or her legal representative who can show proof that the transfer was requested or desired by the deceased person prior to his or her death. The court shall order the transfer on a form provided by the Administrative Office of Courts. Every agency with records relating to the arrest, charge, or other matters arising out of the arrest or charge or relating to the conviction or other matters arising out of the conviction that are ordered to be transferred shall certify to the court within 60 days of the entry of the transfer order that the required transfer action has been completed. All orders enforcing the transfer procedure shall remain a matter of record. Records or documents subject to transfer which are utilized exclusively for educational purposes and are displayed in public museums, libraries, and buildings are exempt from the transfer requirement. The person whose record is transferred may not be required to disclose the fact of the record or any matter relating to the conviction.






Article 6 - The Scottsboro Boys Act.

Section 15-22-110 - Short title.

This article may be known and cited as the Scottsboro Boys Act.



Section 15-22-111 - Purpose.

The purpose of this article is to establish a process for the consideration of posthumous pardons by the State Board of Pardons and Paroles for certain felons.



Section 15-22-112 - Definitions.

The following words shall have the following meanings for the purposes of this article:

(1) BOARD. State Board of Pardons and Paroles.

(2) CANDIDATE. A person who is considered for a posthumous pardon.

(3) PETITION. A document signed by a petitioner requesting the posthumous pardon of a person.

(4) PETITIONER. A judge in the judicial circuit where the person was tried and convicted or the district attorney in the person's county of conviction.

(5) POSTHUMOUS PARDON. A pardon granted by the State Board of Pardons and Paroles to certain deceased felons.



Section 15-22-113 - Conditions; petition; hearing.

(a) A person convicted of a Class A or Class B felony in this state shall be a candidate for a posthumous pardon if all of the following conditions are satisfied:

(1) He or she is deceased.

(2) The person's circumstances of conviction provide a compelling reason or reasons to consider granting a posthumous pardon to remedy social injustice associated with racial discrimination.

(3) He or she did not receive a pardon for his or her felony conviction at issue from this state while living.

(4) The acts forming the basis for his or her felony conviction or convictions at issue were committed at least 80 years prior to the date of the petition.

(b) A petitioner may petition the board to consider granting a posthumous pardon for a specific compelling reason or reasons for the purpose of remedying social injustice associated with racial discrimination evident by the person's circumstances of conviction.

(c)(1) The petition shall include attestations of all of the following:

a. That the petitioner is an eligible petitioner under this article.

b. That the petitioner has personally conducted an intelligent evaluation of the person's case.

c. The compelling reason or reasons for which the petitioner requests a posthumous pardon for the purpose of remedying social injustice associated with racial discrimination evident by the person's circumstances of conviction.

d. That all information contained in the petition and any supporting documentation or evidence submitted by the petitioner is believed to be true and accurate.

(2) The petition shall also include supporting documentation or evidence of the compelling reason or reasons supporting the award of a posthumous pardon.

(d) The board shall have no power to grant a posthumous pardon unless the petition specifies a compelling reason or reasons for which the petitioner seeks application for the candidate's posthumous pardon to remedy social injustice associated with racial discrimination evident by the person's circumstances of conviction.

(e) Following receipt and review of the petition and supporting documentation or evidence, the board shall conduct a hearing on the petition. The board shall not be required to conduct an investigation to consider or grant a posthumous pardon in accordance with this article, but may rely on the written petition and accompanying documentation or evidence, along with evidence presented at the hearing. The petitioner, public officials, and other witnesses, including members of the public may testify and present evidence at the hearing in support of or in opposition to the petition. The board shall hold ultimate discretion in granting a posthumous pardon. Upon the unanimous affirmative vote of the board, a posthumous pardon may be issued.

(f) The notification requirements of Sections 15-22-23 and 15-22-36, shall not apply to this article, and the board's power to grant posthumous pardons shall not otherwise be limited by Sections 15-22-23 and 15-22-36. The board shall provide general notice of a posthumous pardon hearing by publicly posting on the state agency website the name of the posthumous pardon candidate along with the date, time, and location of the hearing.



Section 15-22-114 - Validity of posthumous pardon.

For the public welfare, a pardon granted by the board pursuant to this article shall not require formal delivery to and acceptance by the candidate's family or legal heirs in order to be considered valid.



Section 15-22-115 - Liability under article; legal claims; privileged records.

Nothing in this article, nor any determination made by the Alabama Board of Pardons and Paroles pursuant to this article, shall give rise to any liability from any act or omission of any governmental entity or otherwise give rise to any legal claim, suit, or action, including for reparations to a surviving family member of a person pardoned under this article or to a posthumously pardoned person's estate. All Board of Pardons and Paroles' files and records created and maintained pursuant to this article shall be subject to the absolute governmental privilege created by subsection (b) of Section 15-22-36.









Chapter 23 - ALABAMA CRIME VICTIMS.

Article 1 - Crime Victims' Compensation.

Section 15-23-1 - Short title.

This article shall be known and may be cited as the "Alabama Crime Victims Compensation Act."



Section 15-23-2 - Legislative findings, etc.

The Legislature hereby finds, determines and declares that victims of violent crime are often reduced to bereft and destitute circumstances as a result of the criminal acts perpetrated against them, that the financial or economic resources of such victims and their dependents are in many instances distressed or depleted as a result of injuries inflicted upon them by violent criminals.

That the general social and economic welfare of such victims and their dependents is and ought to be intimately affected with the public interest, that the deplorable plight of these unfortunate citizens should not go unnoticed by our institutions and agencies of government.

The Legislature hereby further finds, determines and declares that it is to the benefit of all that victims of violence and their dependents be assisted financially and socially whenever possible.

To this end the Legislature intends to provide a means whereby victims of violent crime and their dependents may be provided compensation in the amount of actual expenses incurred as a direct result of criminal acts of other persons.

The provisions of this article are to be construed so as to accomplish this purpose and to promote the same which is hereby declared to be the public policy of this state.



Section 15-23-3 - Definitions.

As used in this article the following words shall include, but are not limited to the following meanings unless the context clearly requires a different meaning:

(1) COMMISSION. The Alabama Crime Victims Compensation Commission as created by Section 15-23-4.

(2) CRIMINALLY INJURIOUS CONDUCT. Criminally injurious conduct includes any of the following acts:

a. An act occurring or attempted within the geographical boundaries of this state which results in serious personal injury or death to a victim for which punishment by fine, imprisonment, or death may be imposed.

b. An act occurring or attempted outside the geographical boundaries of this state in another state of the United States of America which is punishable by fine, imprisonment, or death and which results in personal injury or death to a citizen of this state, and shall include an act of terrorism, as defined in Section 2331 of Title 18, United States Code, committed outside of the United States, against a resident of this state; provided however, the citizen at the time such act was committed had a permanent place of residence within the geographical boundaries of this state, and in addition thereto any of the following circumstances apply, that the citizen:

1. Had a permanent place of employment located within the geographical boundaries of this state.

2. Was a member of the regular Armed Forces of the United States of America; or the United States Coast Guard; or was a full-time member of the Alabama National Guard, Alabama Air National Guard, U.S. Army Reserve, U.S. Naval Reserve, or U.S. Air Force Reserve.

3. Was retired and receiving Social Security or other retirement income.

4. Was 60 years of age or older.

5. Was temporarily in another state of the United States of America for the purpose of receiving medical treatment.

6. Was temporarily in another state of the United States of America for the purpose of performing employment-related duties required by an employer located within the geographical boundaries of this state as an express condition of employment or employee benefits.

7. Was temporarily in another state of the United States of America for the purpose of receiving occupational, vocational, or other job-related training or instruction required by an employer located within the geographical boundaries of this state as an express condition of employment or employee benefits.

8. Was a full-time student at an academic institution, college, or university located in another state of the United States of America.

9. Had not departed the geographical boundaries of this state for a period exceeding 30 days or with the intention of becoming a citizen of another state or establishing a permanent place of residence in another state.

The term "criminally injurious conduct" shall not mean: An act committed outside the geographical boundaries of this state upon a person who was not at the time a citizen of Alabama, or an act committed outside the geographical boundaries of this state upon a person who at the time had departed the geographical boundaries of this state for the purpose of becoming a citizen of, or establishing a permanent place of residence in, another state.

(3) VICTIM. A person who suffered serious personal injury or death as a result of criminally injurious conduct.

(4) DEPENDENT. A natural person wholly or partially dependent upon the victim for care or support, and includes a child of the victim born after the death of the victim where the death occurred as a result of criminally injurious conduct.

(5) CLAIMANT. Any of the following persons applying for compensation under this article:

a. A victim.

b. A dependent of a deceased victim, if such victim died as a result of criminally injurious conduct.

c. A person authorized to act on behalf of a victim or a dependent of a deceased victim if such victim died as a result of criminally injurious conduct.

(6) ALLOWANCE EXPENSE. Charges incurred for needed products, services, and accommodations, including, but not limited to, medical care, rehabilitation, rehabilitative occupational rehabilitation, rehabilitative occupational training, and other remedial treatment and care. It also includes a total charge not in excess of seven thousand dollars ($7,000) for expenses related to funeral, cremation, or burial.

(7) WORK LOSS. Loss of income from work the victim or claimant would have performed if the victim had not been injured or died, reduced by any income from substitute work actually performed by the victim or claimant or by income the victim or claimant would have earned in available appropriate substitute work which he or she was capable of performing but unreasonably failed to undertake. Work loss also includes loss of income of an offender charged with domestic violence under Sections 13A-6-130, 13A-6-131, and 13A-6-132 when the victim was residing with the offender at the time of commission of the offense and the offender's income was a significant source of direct support for the victim.

(8) REPLACEMENT SERVICES LOSS. Expenses reasonably incurred in obtaining ordinary and necessary services in lieu of those the victim would have performed, not for income, but for the benefit of self or family, if the victim had not been injured or died.

(9) ECONOMIC LOSS OF A DEPENDENT. A loss after the death or injury of the victim of contributions of things of economic value to the dependent, not including services which would have been received from the victim if he or she had not suffered the fatal injury, less expenses of the dependent avoided by reason of death or injury of the victim.

(10) REPLACEMENT SERVICES LOSS OF DEPENDENT. The loss reasonably incurred by dependents after death of the victim in obtaining ordinary and necessary services in lieu of those the deceased victim would have performed for their benefit had the deceased victim not suffered the fatal injury, less expenses of the dependent avoided by reason of death of the victim and not subtracted in calculating the economic loss of the dependent.

(11) ECONOMIC LOSS. Monetary detriment consisting only of allowable expense, work loss, replacement services loss and, if injury causes death, economic loss and replacement services loss of a dependent, but shall not include noneconomic loss or noneconomic detriment.

(12) NONECONOMIC LOSS or DETRIMENT. Pain, suffering, inconvenience, physical impairment, and nonpecuniary damage.

(13) COLLATERAL SOURCE. Source of income, financial or other benefits or advantages for economic loss other than the compensation paid by the compensation commission which the claimant has received or is entitled to receive or is readily available to the claimant, from any one or more of the following:

a. The offender.

b. The government of the United States or any agency thereof, in the form of benefits, such as Social Security, Medicare and Medicaid, a state or any of its political subdivisions or an instrumentality of two or more states, unless the law providing for the benefits or advantages makes them excessive or secondary to benefits under this article.

c. Any temporary nonoccupational disability insurance.

d. Workers' compensation.

e. Wage continuation programs of any employer.

f. Proceeds of a contract of insurance payable to the claimant for loss which the victim sustained because of the criminally injurious conduct.

g. A contract providing prepaid hospital and other health care services or benefits for disability.

(14) OFFICE OF PROSECUTION SERVICES. The Office of Prosecution Services as established by Section 12-17-230.



Section 15-23-4 - Alabama Crime Victims Compensation Commission - Created; composition; meetings; rules and regulations; bond; compensation.

(a) There is hereby created the Alabama Crime Victims Compensation Commission, which shall be composed of three citizens of the State of Alabama, who shall be appointed by the Governor with the advice and consent of the Senate, for terms of four years each or until their successors are appointed and qualified. Provided however, initial appointments shall be as follows: One member shall be appointed for two years, one member shall be appointed for three years and one member shall be appointed for four years. All appointments to fill vacancies shall be for the duration of the unexpired term and subsequent appointments shall be for four-year terms. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(b) At least one member shall be a law enforcement officer with a minimum of 10 years' experience in or with a law enforcement agency which has among its primary duties and responsibilities the investigation of violent crimes and the apprehension or arrest of the perpetrators thereof.

(c) At least one member shall be a victim of a crime of violence who suffered serious personal injury as a result thereof, or a member of such victim's immediate family or a member of a deceased victim's immediate family if such deceased victim died as a result of a crime of violence, or an officer of a nonprofit, charitable crime victims organization established pursuant to the laws of Alabama.

(d) Each year the commission shall elect a chairman from its membership.

(e) The commission may appoint an executive director who shall serve at the pleasure of the commission and shall be paid a salary in an amount to be determined by the commission.

(f) The commission shall have its principal place of business in the county wherein the State Capitol is located.

(g) The commission shall hold at its principal place of business regular monthly public meetings on the second Thursday of each month and other meetings at such times and places as its members may elect.

(h) Any two members of the commission shall constitute a quorum for purposes of transacting the business of the commission and two votes in favor shall be necessary for a decision by the commission at any meeting of the commission.

(i) From time to time the commission shall establish rules and regulations for the administration of its duties and responsibilities pursuant to this chapter.

(j) The chairman of the commission shall keep a true record of all of the proceedings of the meetings of the commission. At the call of any member the vote on any pending question shall be taken by ayes and nays, and the same shall be entered in such record, the record of the proceedings of the commission shall be open to any member of the commission and to the public at all times and a copy of such record, certified by the chairman, shall be competent evidence in all courts.

The commission shall decline to disclose the names and addresses of victims or claimants who have applied for compensation pursuant to this article or the facts or circumstances of the criminally injurious conduct perpetrated against them.

(k) All members and employees of the commission handling money or exercising authority over any property shall, before entering the discharge of their duties, give bond with a surety company authorized to do business in the State of Alabama, as surety, payable to the commission in an amount or amounts sufficient to protect the commission against any loss with respect to the funds, money, or property handled, conditioned for the faithful discharge of their duties and responsibilities and further conditioned upon their faithfully accounting for all moneys, funds, or properties coming into their possession in the capacity of their employment.

(l) The Attorney General or the district attorney of the county wherein the State Capitol is located shall, upon written request by the commission represent the commission in all litigation to which the commission is a party or in which the commission has an interest. The Attorney General shall serve as a legal advisor to the commission.

(m) All commission members shall be paid two hundred fifty dollars ($250) per day and mileage for attendance of commission meetings. Mileage and per diem shall be the same as allowed state employees when a commission member is traveling on official business of the commission and shall be paid from the Alabama Crime Victims Compensation Fund.



Section 15-23-5 - Alabama Crime Victims Compensation Commission - Powers and duties.

The commission shall have all the powers and privileges of a corporation and all of its business shall be transacted in the name of the commission. In addition to any other powers and duties specified elsewhere in this article, the commission shall have the power to:

(1) Regulate its own procedures except as otherwise provided in this chapter.

(2) Define any term not defined in this article.

(3) Prescribe forms necessary to carry out the purposes of this article.

(4) Obtain access to investigative reports made by law enforcement officers or law enforcement agencies which may be necessary to assist the commission in making a determination of eligibility for compensation under this article; provided however, the reports and the information contained herein, when received by the commission, shall be confidential and under no circumstances shall the commission disclose the same except to a grand jury.

(5) Take judicial notice of general, technical, and scientific facts within their specialized knowledge.

(6) Publicize the availability of compensation and information regarding the filing of claims therefor.

(7) Collect all moneys provided by this article to be collected by the commission.

(8) Provide for and maintain all necessary administrative facilities and personnel.

(9) Provide for payment of all administrative salaries, fees, and expenses.

(10) Cause its moneys to be invested and its investments sold or exchanged and the proceeds and income collected.

(11) Determine who is a victim or dependent.

(12) Pass upon all applications for compensation or other benefits provided for in this article.

(13) Authorize executive director to pass upon all supplemental applications for compensation in an amount not to exceed one thousand dollars ($1,000) and to pass upon all original applications for claims in an amount not to exceed two thousand dollars ($2,000).

(14) Adopt rules and regulations as may be necessary or desirable to expedite the administration of the affairs of the commission not inconsistent with this article.

(15) Provide descriptive literature and promotional items respecting the commission and its duties.

(16) Pay all compensation or other benefits that may be determined to be due under this article and under the rules and regulations of the commission.

(17) Employ such agents, attorneys, actuaries, and other specialized personnel as shall be necessary or desirable to enable the commission to carry on its functions in a proper and sound manner.

(18) Receive by gift, grant, devise, or bequest any moneys or properties of any nature or description.

(19) Accept and administer loans, grants, and donations from the federal government, its agencies, and all other sources, public and private, for carrying out any of its functions.

(20) Develop a comprehensive analysis of the problems regarding victims of crime within the criminal justice system or systems of this state and formulate model programs, plans, or methods for lessening the physical, mental, or financial burdens placed on innocent crime victims by the operation of the criminal justice system both on the state and local level.

(21) Identify laws, rules, or regulations proposed or adopted by any agency or institution of this state or any political subdivision thereof which have or will have a significant adverse or beneficial impact upon crime victims and to advocate the adoption, repeal, or modification thereof in the interest of innocent victims of crime.

(22) Collect, develop, and maintain statistical information, records, and reports as the commission may determine relevant or necessary to carry out its powers, duties, or functions pursuant to this article. All agencies and institutions of this state or the political subdivisions thereof shall, upon a written request by the commission, furnish to the commission statistical information or data as the commission shall deem necessary to fulfill its duties and responsibilities.

(23) Award loans or grants of money, equipment, or personnel to public or private nonprofit corporations or associations, agencies of the State of Alabama or political subdivisions thereof, or to state, county, or municipal law enforcement, prosecutorial or judicial agencies upon terms and conditions as the commission may deem proper for the purpose of developing, enhancing, or establishing bona fide model crime victims service programs which emphasize the collection of restitution from criminals as an integral part of the criminal justice process, but the loans or grants shall only be awarded when sufficient funds are available in excess of reasonably anticipated or projected claims for compensation.

(24) Provide for the cost of medical examinations for the purpose of gathering evidence and treatment for preventing venereal disease in sexual abuse crimes and offenses.

(25) Carry out any powers expressly granted elsewhere in this article to the commission.

(26) All other powers necessary for the proper administration of this article.



Section 15-23-6 - Alabama Crime Victims Compensation Commission - Annual report required.

The commission shall publish annually a report showing the fiscal transactions of the commission for the preceding year, the amount of the accumulated cash and securities of the commission and a balance sheet showing the financial condition of the commission by means of an actuarial evaluation of the assets and liabilities of the commission.



Section 15-23-7 - Audit of financial affairs of commission authorized.

The Director of the Department of Examiners of Public Accounts shall at least once a year and at such other times as such director shall deem appropriate cause to be performed a detailed audit of the financial affairs of the commission and shall promptly notify the appropriate grand jury as to any possible violations of law.



Section 15-23-8 - Compensation for economic loss resulting from criminal conduct - Authorized; procedure.

(a) The commission may award compensation for economic loss arising from criminally injurious conduct if satisfied by a preponderance of the evidence that the requirements for compensation have been met.

(b) The commission shall hear and determine all matters relating to claims for compensation, and shall have the power to reinvestigate or reopen claims without regard to statutes of limitation.

(c) The commission shall have the power to subpoena witnesses, compel their attendance, require the production of records and other evidence, administer oaths or affirmations, conduct hearings and receive relevant evidence.



Section 15-23-9 - Compensation for economic loss resulting from criminal conduct - Collateral source contribution not required.

The commission shall not require any claimant to seek or accept any collateral source contribution, unless the claimant was receiving or was entitled to receive such benefits prior to the occurrence giving rise to the claim under the provisions of this article; provided, however, no applicant shall be denied compensation solely because such applicant is entitled to income from a collateral source.



Section 15-23-10 - Compensation for economic loss resulting from criminal conduct - Hearing required generally; procedure in contested cases; settlement by consent order, etc.

(a) Every party to a claim shall be afforded an opportunity to appear and be heard and to offer evidence and argument on any issue relevant to the claim, and to examine witnesses and offer evidence in reply to any matter of an evidentiary nature in the record relevant to the claim.

(b) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice pursuant to regulations promulgated by the commission. A record of the proceedings of the hearing in a contested case shall be made and shall be transcribed upon request of any party who shall pay transcription costs unless otherwise ordered by the commission.

(c) The commission may, without a hearing, settle a claim by stipulation, agreed settlement, consent order or default.



Section 15-23-11 - Filing claim under article constitutes waiver of physician-patient privilege.

(a) Any person filing a claim under the provisions of this article shall be deemed to have waived any physician-patient privilege as to communications or records relevant to an issue of the physical, mental or emotional conditions of the claimant.

(b) If the mental, physical or emotional condition of a claimant is material to a claim, the commission upon physical examination may order an autopsy of a deceased victim. The order shall specify the time, place, manner, conditions and scope of the examination or autopsy and the person by whom it is to be made. The order shall also require the person to file with the commission a detailed written report of the examination or autopsy. The report shall set out the findings of the person making the report, including results of all tests made, diagnoses, prognoses and other conclusions and reports of earlier examinations of the same conditions.

(c) The commission, upon request, shall furnish the victim a copy of such report. If the victim is deceased, the commission, on request, shall furnish a copy of the report to the claimant.

(d) The commission may require the claimant to supply any additional medical or psychological reports available relating to the injury or death for which compensation is claimed.



Section 15-23-12 - When compensation not awarded, diminished, etc.; reconsideration of award.

(a) Compensation shall not be awarded in any of the following circumstances:

(1) A claim has been filed with the commission later than one year after the injury or death upon which the claim is based, unless the commission finds there was good cause for the failure to file within that time.

(2) To a claimant who was the offender, or an accomplice of the offender, or who encouraged or in any way participated in the criminally injurious conduct.

(3) If the award would unjustly benefit the offender or accomplice of the offender.

(4) The criminally injurious conduct resulting in injury or death was reported to a law enforcement officer later than 72 hours after its occurrence, unless the commission finds there was good cause for the failure to report within that time.

(b) Compensation otherwise payable to a claimant may be diminished or denied to the extent that the economic loss is recouped from collateral sources; or to the extent that the degree of responsibility for the cause of the injury or death is attributable to the victim as determined by the commission.

(c) The commission, upon finding that the claimant or victim has not fully cooperated with appropriate law enforcement agencies, may deny, withdraw, or reduce an award of compensation.

(d) The commission, on its own motion or on request of the claimant, may reconsider a decision granting or denying an award or determining its amount. An order on reconsideration of an award shall not require a refund of amounts previously paid, unless the award was obtained by fraud. The right of reconsideration does not affect the finality of a commission decision for the purpose of judicial review.



Section 15-23-13 - Award not contingent on prosecution or conviction of offender; effect of proof of conviction; suspension of proceedings under article.

Except as provided elsewhere in this article, an award may be made whether or not any person is prosecuted or convicted. Proof of conviction of a person whose acts give rise to a claim is conclusive evidence that the crime was committed, unless an application for rehearing, an appeal of the conviction or certiorari is pending, or a rehearing or new trial has been ordered. The commission may suspend the proceedings pending disposition of criminal prosecution that has been commenced or is imminent, but may make a tentative award under this section.



Section 15-23-14 - Award of compensation subrogates commission to rights of claimant as to collateral source; funds recovered from collateral source held in trust for commission; disposition of trust funds; notice of action to recover damages; restitution hearings.

(a) If compensation is awarded, the commission shall be subrogated to all the rights of a claimant to receive or recover from a collateral source to the extent that compensation was awarded.

(b) In the event the claimant recovers compensation, other than under the provisions of this article, for injuries or death resulting from criminally injurious conduct, the claimant shall retain, as trustee for the commission, so much of the recovered funds as necessary to reimburse the Alabama Crime Victims Compensation Fund to the extent that compensation was awarded to the claimant from that fund. The funds retained in trust shall be promptly paid over to the commission and deposited in the Alabama Crime Victims Compensation Fund.

Whenever the commission shall deem it necessary to protect, maintain or enforce the commission's right to subrogation or to exercise any of its powers or to carry out any of its duties or responsibilities the commission may initiate legal proceedings or intervene in legal proceedings.

(c) If a claimant initiates any legal proceeding to recover restitution or damages related to the criminally injurious conduct upon which compensation is claimed or awarded, the claimant shall give the commission written notice within 15 days of the filing of the action. The commission may intervene in the proceeding as a complainant to recover the compensation awarded. If a claimant fails to give such written notice to the commission within the stated time period, or prior to any attempt by claimant to reach a negotiated settlement of claims for recovery of damages related to the criminally injurious conduct, the commission's right of subrogation to receive or recover funds from claimant, to the extent that compensation was awarded by the commission, shall not be reduced in any amount or percentage by the costs incurred by claimant attributable to such legal proceedings or settlement; including, but not limited to, attorney's fee, expert witness fees, investigative costs or cost of court. If such notice is given, attorney fees may be awarded in an amount not to exceed 15 percent of the amount subrogated to the commission.

(d) Whenever compensation is awarded to a claimant who is entitled to restitution from a criminal defendant, the commission may initiate restitution hearings in such criminal proceedings or intervene in the same. The commission shall be entitled to receive restitution in such proceedings to the extent that compensation was awarded. The commission shall be subrogated to all the rights and remedies of such claimant for the collection of restitution to the extent compensation was awarded; provided however, the commission shall be exempt from the payment of any fees or other charges for the recording of restitution orders in the offices of the judges of probate.



Section 15-23-15 - Amount and method of compensation; future economic loss generally; exemption from state and local taxes, etc.

(a) Compensation for work loss, replacement services loss, dependent's economic loss, and dependent's replacement services loss may not exceed six hundred dollars ($600) per week.

(b) Compensation payable to a victim and to all other claimants sustaining economic loss because of injury to or death of that victim may not exceed twenty thousand dollars ($20,000) in the aggregate.

(c) The commission may provide for the payment to a claimant in a lump sum or in installments. At the request of the claimant, the commission may convert future economic loss, other than allowable expense, to a lump sum, but only upon a finding by the commission that the award in a lump sum will promote the interests of the claimant.

(d) An award payable in installments for future economic loss may be made only for a period as to which the commission can reasonably determine future economic loss. An award payable in installments for future economic loss may be modified by the commission upon its findings that a material and substantial change of circumstances has occurred.

(e) An award shall not be subject to state or municipal taxation or to execution, attachment, or garnishment, except as the same may pertain to an obligation for the support of dependent children or as the same may pertain to a creditor which has provided products, services, or accommodations, the costs of which are included in the award.

(f) An assignment by the claimant to any future award under the provisions of this article is unenforceable, except any of the following assignments:

(1) An assignment of any award for work loss to assure payment of court-ordered child support.

(2) An assignment of any award for an allowable expense to the extent that the benefits are for the cost of products, services, or accommodations necessitated by the injury or death on which the claim is based and are provided or to be provided by the assignee.



Section 15-23-16 - Alabama Crime Victims Compensation Fund; created; purposes; composition; administered or managed by commission.

(a) There is hereby established a special fund to be known as the Alabama Crime Victims Compensation Fund.

(b) The fund shall be placed under the management or administration of the Alabama Crime Victims Compensation Commission for purposes of providing compensation or other benefits to crime victims and for purposes of implementing this article.

(c) The fund shall consist of all moneys collected or received by the Alabama Crime Victims Compensation Commission from any source.

(d) The commission shall have control of the funds not inconsistent with this article and with the laws of Alabama.

(e) All moneys of the commission shall be covered into the State Treasury or deposited in a special trust account and may be withdrawn therefrom by vouchers or check signed by the chair of the commission pursuant to authorization given by the commissioner. All investments of moneys in the fund shall be either deposited with the State Treasurer for safekeeping upon receipt of the State Treasurer therefor or deposited with the bank in a custodial account. The commission shall have authority to expend moneys in the fund in accordance with this article and to invest any moneys so received pending other needs therefor in any investments which are legal investments for insurance companies under the laws of the state.

(f) No member of the commission shall have any interest in the investments or receive any commission with respect thereto.

(g) It shall be the duty of the commission to keep detailed permanent records of all expenditures and disbursements from the fund.

(h) The commission is authorized to accept and use funds available to it from all sources, such as grants, appropriations, gifts, donations, and other sources for purposes of implementing this article.

(i) The commission may not award any moneys for the six months immediately following passage of this article.

(j) The commission may not award or promise to award more moneys than are available in the fund.

(k) The commission shall not spend more than 25 percent of its funds for administrative costs.



Section 15-23-17 - Assessment of additional costs and penalties; collection and disposition of additional assessments, etc.

(a) In all criminal and quasi-criminal proceedings for the violation of laws of the state or municipal ordinances which are tried in any court or tribunal in this state, wherein the defendant is adjudged guilty or pleads guilty, or is adjudicated a juvenile delinquent or youthful offender, or wherein a bond is forfeited and the result of the forfeiture is a final disposition of the case or wherein any penalty is imposed, there is imposed an additional cost of court in the amount of two dollars ($2) for each traffic infraction, ten dollars ($10) in each proceeding where the offense constitutes a misdemeanor and/or a violation of a municipal ordinance other than traffic infractions, and fifteen dollars ($15) in each proceeding where the offense constitutes a felony , but there shall be no additional costs imposed for violations relating to parking of vehicles.

The amount of all costs shall be remitted by the person or authority collecting the costs to the chair of the commission on the tenth day of each month next succeeding that in which the cost is paid. It shall be the duty of the clerk or other authority collecting the court costs to keep accurate records of the amounts due the commission for the benefit of the fund under this section.

(b) In addition to the imposition of any other costs, penalties, or fines imposed pursuant to law, any person convicted or pleading guilty to a felony or a misdemeanor or a violation for which the person is adjudicated a juvenile delinquent, or a youthful offender, shall be ordered to pay a victim compensation assessment of not less than fifty dollars ($50), nor more than ten thousand dollars ($10,000), for each felony for which the person was convicted or adjudicated and not less than twenty-five dollars ($25), nor more than one thousand dollars ($1,000), for each misdemeanor or violation for which the person was convicted, adjudicated, or otherwise disposed of when the court orders that costs be paid. In imposing this penalty, the court shall consider factors such as the severity of the crime, the prior criminal record, and the ability of the defendant to pay, as well as the economic impact of the victim compensation assessment on the dependents of the defendant. Any person adjudicated a juvenile delinquent shall be ordered to pay a victim compensation assessment of not less than twenty-five dollars ($25), nor more than one thousand dollars ($1,000), for each adjudication, regardless of the underlying charge, but the assessment or penalty authorized by this subsection shall not be assessed or collected for any conservation, forestry, or water safety offense, nor any traffic offense, except those that are punishable as a felony offense or involve the operation or actual physical control of any vehicle while intoxicated or under the influence of drugs, or reckless driving. If a court fails to specifically impose an assessment required by this section, the clerk of court shall automatically assess a victim compensation assessment in the minimum amount provided herein. The additional assessment or penalty shall be collected by the clerk of court insuring that the first twenty-five dollars ($25) of each felony assessment and twelve dollars and fifty cents ($12.50) of each misdemeanor assessment shall be promptly paid over to the commission. The second twenty-five dollars ($25) of each felony assessment and twelve dollars and fifty cents ($12.50) of each misdemeanor assessment shall be promptly paid to the Office of Prosecution Services. Any victim assessment fees ordered above the minimum shall be paid to the commission fund.

(c) The Office of Prosecution Services shall create a Victim Services Fund and the assessments received by the Office of Prosecution Services shall be deposited into the Victim Services Fund. The funds received by the Office of Prosecution Services shall be distributed by the Executive Committee of the Alabama District Attorneys Association to the various district attorneys' offices to employ a minimum of one full-time victim service officer in each circuit and to provide other direct services to victims as needed.



Section 15-23-18 - Penalties - Influence peddling.

(a) Any person who confers, offers, or agrees to confer anything of value upon a member, agent or employee of the Alabama Crime Victims Compensation Commission with the intent that such member's or agent's or employee's vote, opinion, judgment or exercise of discretion or other action in such member's or agent's or employee's official capacity will thereby be influenced shall be guilty of a Class B felony.

(b) Any member, agent or employee of the Alabama Crime Victims Compensation Commission who shall solicit, accept, or agree to solicit or accept anything of value upon an agreement or understanding that such member's or agent's or employee's vote, opinion, judgment or exercise of discretion or other action as such member, agent, or employee will thereby be influenced shall be guilty of a Class B felony.

(c) It shall not be a defense to a prosecution under this section that the member, agent or employee sought to be influenced was not qualified to act in the desired way because of a lack of jurisdiction or for any other reason.



Section 15-23-19 - Penalties - Failure of commission member to disclose conflict of interest.

(a) A member, agent or employee of the Alabama Crime Victims Compensation Commission commits the crime of failing to disclose a conflict of interest if such member, agent or employee exercises any discretionary function in connection with a commission contract, purchase, payment or other pecuniary transaction pertaining to the commission without advance public disclosure of a known potential conflicting interest in the transaction.

(b) A "potential conflicting interest" exists, but is not limited to, when the member, agent or employee of the commission is a director, president, general manager or similar executive officer, or owns directly or indirectly a substantial portion of any nongovernmental entity participating in the transaction.

(c) Public disclosure shall mean a public announcement and written notification to the Attorney General.

(d) Failing to disclose a conflict of interest is a Class C felony.



Section 15-23-20 - Penalties - Alteration of commission records, etc.

Any member, agent or employee of the Alabama Crime Victims Compensation Commission who shall knowingly make a false entry or falsely alter any commission record; or who shall intentionally destroy, mutilate, conceal, remove or otherwise impair the verity or availability of any commission record with the knowledge of a lack of authority to do so; or who shall possess a record of the commission and refuse to deliver up such record upon proper request of a person lawfully entitled to receive the same shall be guilty of a Class C felony.



Section 15-23-21 - Penalties - Furnishing false information; failure to disclose material fact, etc.

(a) Any person who shall knowingly furnish any false information to the Alabama Crime Victims Compensation Commission or to any member, agent or employee thereof with the intent to defraud the said commission; or with the intent to obtain an award of compensation for a person not entitled to receive the same shall be guilty of a Class C felony.

(b) Any person who shall knowingly fail or omit to disclose a material fact or circumstance to the Alabama Crime Victims Compensation Commission or to any member, agent or employee thereof which is material to a claim for an award of compensation with the intent to defraud the commission or with the intent to cause a person to obtain or receive an award of compensation to which such person is not entitled shall be guilty of a Class C felony.



Section 15-23-22 - Penalties - Unauthorized control over money or securities of commission.

(a) Any person who shall knowingly obtain or exert any unauthorized control over any money or securities held on behalf of or in trust for the Alabama Crime Victims Compensation Commission with intent to deprive such commission of such money or securities shall be guilty of a Class C felony.

(b) Any person who shall knowingly obtain by deception any control over any money or securities held on behalf of or in trust for the Alabama Crime Victims Compensation Commission with intent to deprive such commission of such money or securities shall be guilty of a Class C felony.



Section 15-23-23 - Certain persons deemed ineligible for compensation.

Any person who shall perpetrate any criminally injurious conduct on the person of another or who shall be convicted of a felony after making application to the Alabama Crime Victims Compensation Commission for compensation shall not be eligible or entitled to receive compensation pursuant to any provision of this article.






Article 2 - Crime Counselor Confidentiality.

Section 15-23-40 - Short title.

This article shall be entitled "The Victim Counselor Confidentiality Act of 1987."



Section 15-23-41 - Definitions.

As used in this article, unless a contrary meaning is clearly intended from the context in which the term appears, the following terms have the respective meanings hereinafter set forth and indicated:

(1) CONFIDENTIAL COMMUNICATION. Any information exchanged between a victim and a victim counselor in private or in the presence of a third party who is necessary to facilitate communication or further the counseling process and which is disclosed in the course of the counselor's treatment of the victim for any emotional or psychological condition resulting from a sexual assault or family violence.

(2) VICTIM. A person who consults a victim counselor for assistance in overcoming adverse emotional or psychological effects of a sexual assault or family violence.

(3) SEXUAL ASSAULT. Any sexual offense enumerated in Sections 13A-6-60 through 13A-6-70.

(4) FAMILY VIOLENCE. The occurrence of one or more of the following acts between family or household members:

a. Attempting to cause or causing physical harm.

b. Placing another in fear of imminent serious physical harm.

(5) FAMILY or HOUSEHOLD MEMBERS. Children, spouses, former spouses, persons of the opposite sex living as spouses now or in the past, or persons 60 years of age or older living in the same household and related by blood or marriage.

(6) VICTIM COUNSELING. Assessment, diagnosis, and treatment to alleviate the adverse emotional or psychological impact of a sexual assault or family violence on the victim. Victim counseling includes, but is not limited to, crisis intervention.

(7) VICTIM COUNSELING CENTER. A private organization or unit of a government agency which has as one of its primary purposes the treatment of victims for any emotional or psychological condition resulting from a sexual assault or family violence.

(8) VICTIM COUNSELOR. Any employee or supervised volunteer of a victim counseling center or other agency, business, or organization that provides counseling to victims who is not affiliated with a law enforcement agency or a prosecutor's office and whose duties include treating victims for any emotional or psychological condition resulting from a sexual assault or family violence.



Section 15-23-42 - Confidentiality of communications with victim counselor.

(a) A victim, a victim counselor without the consent of the victim, or a minor or incapacitated victim without the consent of a custodial guardian or a guardian ad litem appointed upon application of either party, cannot be compelled to give testimony or to produce records concerning confidential communications for any purpose in any criminal proceeding.

(b) A victim counselor or a victim cannot be compelled to provide testimony in any civil or criminal proceeding that would identify the name, address, location, or telephone number of a safe house, abuse shelter, or other facility that provided temporary emergency shelter to the victim of the offense or transaction that is the subject of the proceeding unless the facility is a party to the proceeding.

(c) The confidential communication privilege of a victim counselor with respect to communications made between the counselor and the victim shall terminate upon the death of the victim.



Section 15-23-43 - Waiver of protection; exception for suit against counselor by victim.

(a) A victim does not waive the protections afforded by this article by testifying in court about the crime.

(1) However, if the victim partially discloses the contents of a confidential communication in the course of testifying, then either party may request the court to rule that justice requires the protections of this section be waived, to the extent they apply to that portion of the communication.

(2) Any waiver shall apply only to the extent necessary to require any witness to respond to counsel's questions concerning the confidential communication that are relevant to the facts and circumstances of the case.

(b) A victim counselor cannot waive the protections afforded to a victim under this section. However, if a victim brings suit against a victim counselor or the agency, business, or organization in which the victim counselor was employed or served as a volunteer at the time of the counseling relationship and the suit alleges malpractice during the counseling relationship, the victim counselor may testify or produce records regarding confidential communications with the victim and is not liable for doing so.



Section 15-23-44 - Other testimonial privilege not limited by provisions.

Nothing in this article shall be construed to limit any other testimonial privilege available to any person under other statutes or rules.



Section 15-23-45 - Victim counselors not relieved of duty to report certain crimes.

This article shall not be construed to relieve victim counselors of any duty to report suspected child abuse or neglect or any evidence that the victim is about to commit a crime.



Section 15-23-46 - Victim counselors not to prescribe drugs, practice medicine, or practice other professions without license.

Nothing in this article shall be construed to permit a victim counselor to administer or prescribe drugs in any form, or in any manner to engage in the practice of medicine as defined by the laws of this state or to engage in any act or to perform any service which act or service requires a license as described in Chapters 8A, 21, 24, 26, or 30 of Title 34, unless such victim counselor is duly licensed by the appropriate licensing agency. Nothing in this article shall be construed to enlarge or expand the scope of practice of any of the licensed professions or occupations enumerated above by virtue of an individual being designated as or holding the position of victim counselor.






Article 3 - Crime Victims' Rights.

Section 15-23-60 - Definitions.

As used in this article, the following words shall have the following meanings:

(1) ACCUSED. A person who has been arrested for committing a criminal offense and who is held for an initial appearance or other proceeding before trial.

(2) APPELLATE PROCEEDING. An oral argument held in open court before the Alabama Court of Criminal Appeals, the Supreme Court of Alabama, a federal court of appeals, or the United States Supreme Court.

(3) ARREST. The actual custodial restraint of a person or his or her submission to custody.

(4) COMMUNITY STATUS. Extension of the limits of the places of confinement of a prisoner through work release, supervised intensive restitution (SIR), and initial consideration of pre-discretionary leave, passes, and furloughs.

(5) COURT. All state courts including juvenile courts.

(6) CRIME VICTIM ADVOCATE. A person who is employed or authorized by a public entity or a private entity that receives public funding primarily to provide counseling, treatment, or other supportive assistance to crime victims.

(7) CRIMINAL OFFENSE. Conduct that gives a law enforcement officer or prosecutor probable cause to believe that a felony involving physical injury, the threat of physical injury, or a sexual offense, or any offense involving spousal abuse or domestic violence has been committed.

(8) CRIMINAL PROCEEDING. A hearing, argument, or other matter scheduled by and held before a trial court but does not include a lineup, grand jury proceeding, or other matter not held in the presence of the court.

(9) CUSTODIAL AGENCY. A municipal or county jail, the State Department of Corrections, juvenile detention facility, Department of Youth Services, the Board of Pardons and Paroles, or a secure mental health facility having custody of a person who is arrested or is in custody for a criminal offense.

(10) DEFENDANT. A person or entity that is formally charged by complaint, indictment, information, or petition, of committing a criminal offense.

(11) FINAL DISPOSITION. The ultimate termination of the criminal prosecution of a defendant by a trial court, including dismissal, acquittal, or imposition of a sentence.

(12) IMMEDIATE FAMILY. The spouse, parent, child, sibling, or grandparent of the victim, unless that person is in custody for an offense or is the accused.

(13) LAWFUL REPRESENTATIVE. A person who is designated by the victim, who is a member of the immediate family, or appointed by the court and who will act in the best interests of the victim.

(14) POST-ARREST RELEASE. The discharge of the accused from confinement on recognizance, bond, or other condition.

(15) POST-CONVICTION RELEASE. Parole, or discharge from confinement by an agency having custody of the prisoner.

(16) POST-CONVICTION RELIEF PROCEEDING. A hearing, argument, or other matter that is held in any court and that involves a request for relief from a conviction, sentence, or adjudication.

(17) PRISONER. A person who has been convicted or adjudicated of a criminal offense against a victim and who has been sentenced to the custody of the sheriff, the Alabama Department of Corrections, Department of Youth Services, juvenile detention facility, a municipal jail, or a secure mental health facility.

(18) RIGHT. Any right granted to the victim by the laws of this state.

(19) VICTIM. A person against whom the criminal offense has been committed, or if the person is killed or incapacitated, the spouse, sibling, parent, child, or guardian of the person, except if the person is in custody for an offense or is the accused.



Section 15-23-61 - Designated representative.

(a) If a victim is physically or emotionally unable to exercise any right established by this article, but is able to designate a lawful representative, the designated representative or person may exercise the same rights that the victim is entitled to exercise. The victim may revoke his or her designated representation at any time and thereafter exercise his or her rights.

(b) If a victim is incompetent, deceased, or otherwise incapable of designating another person to act in his or her behalf, the court may appoint a lawful representative who is not a witness in the case. If at any time the victim is no longer incompetent, incapacitated, or otherwise incapable of acting, the victim may personally exercise his or her rights.

(c) If the victim is a minor, the parent or other immediate family of the victim, or other designated representative as determined by the court, may exercise all of the rights of the victim on behalf of the victim.



Section 15-23-62 - Law enforcement agency required to provide victim with information concerning services, compensation benefits, etc.

Within 72 hours, unless the victim is unavailable or incapacitated as a result of the crime, after the initial contact between a victim of a reported crime and the law enforcement agency either responding to the report of the crime of the victim or another person, or having responsibility for investigating the crime, the law enforcement agency shall provide to the victim in a manner and form designed and produced for the appropriate governmental agency or office, the following information:

(1) The availability of emergency and crisis services.

(2) The availability of victims' compensation benefits and the name, address, and telephone number of the Alabama Crime Victims Compensation Commission.

(3) The name of the law enforcement officer and telephone number of the law enforcement agency with the following statement attached: "If within 60 days you are not notified of an arrest in your case, you may call the telephone number of the law enforcement agency for the status of the case."

(4) The procedural steps involved in a criminal prosecution.

(5) The rights authorized by the Alabama Constitution on rights of victims, including a form to invoke these rights.

(6) The existence and eligibility requirements of restitution and compensation pursuant to Section 15-18-65 et seq. and Section 15-23-1 et seq.

(7) A recommended procedure if the victim is subjected to threats or intimidation.

(8) The name and telephone number of the office of the prosecuting attorney to contact for further information.



Section 15-23-63 - Prosecuting attorney required to notify victim of charges and proceedings; request for notice.

(a) Upon written request of the victim, the prosecuting attorney shall notify the victim of all charges filed against the defendant, criminal proceedings, except initial appearances, as soon as practicable, including any changes that may occur.

(b) The victim shall provide to and maintain with the office of the prosecuting attorney a request for notice on a form provided by the agency. The form shall include the telephone number and address of the victim. If the victim fails to keep this information current, his or her request for notice shall be considered withdrawn and void. Except as otherwise provided, all notices provided to a victim pursuant to this article shall be on forms developed and produced for the appropriate government agency or office.



Section 15-23-64 - Prosecuting attorney required to confer with victim prior to final disposition of offense.

The prosecuting attorney shall confer with the victim prior to the final disposition of a criminal offense, including the views of the victim about a nol pros, reduction of charge, sentence recommendation, and pre-trial diversion programs.



Section 15-23-65 - Prosecuting attorney required to confer with victim before commencement of trial.

The prosecuting attorney shall confer with the victim before the commencement of a trial. Any information received by the victim relating to the substance of the case shall be confidential, unless otherwise authorized by law or required by the courts to be disclosed.



Section 15-23-66 - No right to direct prosecution.

The rights of the victim do not include the authority to direct the prosecution of the case.



Section 15-23-67 - Right to be present throughout proceedings.

The victim has the right to be present throughout all criminal proceedings pursuant to Section 15-14-50 et seq.



Section 15-23-68 - Waiting area for victim; court to minimize contact of victim with defendant.

The court shall provide a waiting area for the victim separate from the defendant, relatives of the defendant, and defense witnesses, if an area is available and the use of the area is practical. If a separate waiting area is not available, or its use impractical, the court shall minimize contact of the victim with the defendant, relatives of the defendant, and defense witnesses during court proceedings. For victims of domestic violence, as the terms are defined in Sections 13A-6-139.1 and 30-5-2, if a separate waiting area is not available, the presiding circuit judge shall create procedures so that the defendant has no contact with the victim.



Section 15-23-69 - Testimony concerning information about victim; information about victim in court file.

(a) Based upon the reasonable apprehension of the victim of acts or threats of physical violence or intimidation by the defendant, the family of the defendant, or by anyone at the direction of the defendant, against the victim or the immediate family of the victim, the prosecutor may petition the court to direct that the victim or any other witness not be compelled to testify during pre-trial proceedings or to any trial, facts that could divulge the identity, residence, or place of employment of the victim, or other related information without consent of the victim unless necessary to the prosecution of the criminal proceeding. If the court schedules a hearing on the merits of the petition, it shall be held in camera.

(b) The address, phone number, place of employment, and other related information about the victim contained in the court file shall not be public record.



Section 15-23-70 - Right to refuse defendant's request for interview.

The victim has the right to refuse a request by the defendant, the attorney of the defendant, or by any other person acting on behalf of the defendant, for an interview or other communication with the victim.



Section 15-23-71 - Plea agreement.

The victim has the right to be present at any proceeding at which a negotiated plea for the person accused of committing the criminal offense against the victim will be presented to the court. The court shall not accept a plea agreement unless:

(1) The prosecuting attorney advises the court that, before requesting the negotiated plea, reasonable efforts were made to confer with the victim.

(2) Reasonable efforts are made to give the victim notice of the plea proceeding, including the offense to which the defendant will plead guilty, the date that the plea will be presented to the court, the terms of any sentence agreed to as part of the negotiated plea, and that the victim has the right to be present.

(3) The prosecuting attorney advises the court that, to the best of his or her knowledge, the notice requirements of this article have been met.



Section 15-23-72 - Right to pre-sentence information.

The prosecuting attorney shall provide to the victim the date of a conviction, acquittal, or dismissal of the charges filed against the defendant and prior to sentencing, when applicable, notice of the following:

(1) The criminal offense for which the defendant was convicted, acquitted, or the effect of a dismissal of the charges filed against the defendant.

(2) If the defendant is convicted, on request, the victim shall be notified, if applicable, of the following:

a. The existence and function of the pre-sentence report.

b. The name, address, and telephone number of the office of the Board of Pardons and Paroles which is preparing the pre-sentence report.

c. The right to make a victim impact statement.

d. The right of the defendant to view the pre-sentence report.

e. The right to be present and be heard at any sentencing proceeding.

f. The time, place, and date of the sentencing proceeding.

g. If the court orders restitution, the right to pursue collection of the restitution as provided by Section 15-18-65 et seq.



Section 15-23-73 - Impact statement; right to review pre-sentence investigative report.

(a) The victim may submit a written impact statement or make an oral impact statement to the probation officer for use in preparing a pre-sentence report. The probation officer shall consider the economic, physical, and psychological impact that the criminal offense has had on the victim and the immediate family of the victim.

(b) The victim shall have the right to review a copy of the pre-sentence investigative report, subject to the applicable federal or state confidentiality laws, at the same time the document is available to the defendant or his or her counsel.



Section 15-23-74 - Right to present evidence, statement, etc., during sentencing or restitution proceedings.

The victim has the right to present evidence, an impact statement, or information that concerns the criminal offense or the sentence during any pre-sentencing, sentencing, or restitution proceeding.



Section 15-23-75 - Right to information concerning defendant's sentence, request for notice, post-conviction review, etc.

The victim has the right to the following information:

(1) As soon as practicable, after the date of sentencing, the office of the prosecuting attorney shall notify the victim of the sentence imposed on the defendant.

(2) The names, addresses, and telephone numbers of the appropriate agencies and departments to whom request for notice should be provided.

(3) The status of any post-conviction court review or appellate proceeding or any decisions arising from those proceedings shall be furnished to the victim by the Office of the Attorney General or the office of the district attorney, whichever is appropriate, immediately after the status is known.

(4) If the terms and conditions of a post-arrest release include a requirement that the accused post a bond, the sheriff or municipal jailer shall, upon request, notify the victim of the release on bond of the defendant.

(5) The agency having physical custody of a prisoner shall, if provided a request for notice, and as soon as practicable, give notice to the victim of the escape and, subsequently, the return of the prisoner into custody.



Section 15-23-76 - Right to be present and heard at court proceeding.

It is the discretion of the victim to exercise the right to be present and heard, where authorized by law, at a court proceeding. The absence of the victim at the proceeding of the court does not preclude the court from going forth with the proceeding. The right of the victim to be heard may be exercised, where authorized by law, at the discretion of the victim, through an oral statement or submission of a written statement.



Section 15-23-77 - Right to have property returned.

(a) Prior to the admission of evidence to the court, on request of the victim, after consultation and written approval by the district attorney or Attorney General, the law enforcement agency responsible for investigating the criminal offense shall return to the victim any property belonging to the victim that was taken during the course of the investigation, or shall inform the victim of the reasons why the property will not be returned. The law enforcement agency shall make reasonable efforts to return the property to the victim as soon as possible.

(b) If the property of the victim has been admitted as evidence during a trial or hearing, the court may, upon request of the district attorney or the Attorney General, order its release to the victim if a photograph can be substituted. If evidence is released pursuant to this subsection, the attorney for the defendant or investigator may inspect and independently photograph the evidence before it is released.



Section 15-23-78 - Right to information from agency having physical custody of prisoner.

Any custodial agency having physical custody of the prisoner, if provided a request for notice, shall mail to the victim the following information:

(1) Notice of an end of sentence release within 15 days prior to the end of the sentence of the prisoner.

(2) Notice of the death within 15 days after the prisoner has died.



Section 15-23-79 - Submission of victim's statement into prisoner's records.

(a) The victim shall have the right to be notified, upon written request, that he or she may submit a written statement, or recorded oral transcription, which shall be entered into the prisoner's Department of Corrections records. The statement shall be considered during any review for community status of the prisoner or prior to release of the prisoner.

(b) The victim shall have the right to be notified by the Board of Pardons and Paroles and allowed to be present and heard at a hearing when parole or pardon is considered pursuant to Section 15-22-36 et seq.



Section 15-23-80 - Facility with custody of defendant to send victim release opinion.

Upon written request of the victim, the Alabama Department of Mental Health and Mental Retardation, or other facility with custody of the criminal defendant, shall send the victim a copy to the address stated in the request, of its release opinion which was provided to the appropriate court pursuant to Section 15-16-63 et seq.



Section 15-23-81 - Victim to respond to subpoena or to participate in proceeding preparation without loss of employment or fear of loss.

The victim shall respond to a subpoena to testify in a criminal proceeding or participate in the reasonable preparation of criminal proceeding without the loss of employment or the intimidation, threats, or fear of the loss of employment.



Section 15-23-82 - Clerk of court to accept and disburse restitution.

The clerk of the court is authorized and shall accept partial payments from defendants when directed to do so by the court, pursuant to the conditions in Section 12-19-26. The clerk of the court shall disburse restitution to victims or the authorized recipient, including partial periodic payments as ordered under any judgment, decree, or order of the circuit or district court, pursuant to Section 15-18-65 et seq. The disbursements shall be made to the victims or the authorized recipient no later than the time provided in Rule 4, Alabama Rules of Judicial Administration. The clerk of the court shall, at the end of each month, provide to the district attorney and probation office a list of the names of defendants who are delinquent in their restitution payments under a court-approved installment plan or any other deferred-payment time period specified by the court in its sentencing order.



Section 15-23-83 - Assertion of rights by Attorney General or district attorney.

The Attorney General or district attorney may assert any right to which the victim is entitled.



Section 15-23-84 - Failure to provide right or notice not grounds for setting aside sentence.

The failure to provide a right, privilege, or notice to a victim under this article shall not be grounds for the defendant to seek to have the conviction or sentence set aside.






Article 4 - Testing of Person Charged with Certain Sex Crimes on Request of Alleged Victim.

Section 15-23-100 - Definitions.

As used in this article, the following words shall have the following meanings:

(1) ALLEGED VICTIM. A person or persons to whom transmission of body fluids from the perpetrator of the crime occurred or was likely to have occurred in the course of the alleged crime.

(2) PARENT OR GUARDIAN OF THE ALLEGED VICTIM. A parent or legal guardian of an alleged victim who is a minor or incapacitated person.

(3) POSITIVE REACTION. A positive test with a positive confirmatory test result as specified by the Department of Public Health.

(4) SEXUALLY TRANSMITTED DISEASE. Those diseases designated by the State Board of Health as sexually transmitted diseases for the purposes of this article.

(5) TRANSMISSION OF BODY FLUIDS. The transfer of blood, semen, vaginal secretions, or other body fluids identified by the Department of Public Health, from the alleged perpetrator of a crime to the mucous membranes or potentially broken skin of the victim.



Section 15-23-101 - Motion to order person charged to be tested for sexually transmitted diseases.

When a person has been charged with the crime of rape, sodomy, or sexual misconduct and it appears from the nature of the charge that the transmission of body fluids from one person to another may have been involved, upon the request of the alleged victim or the parent or guardian of an alleged victim, the district attorney shall file a motion with the court for an order requiring the person charged to submit to a test for any sexually transmitted disease.



Section 15-23-102 - Order to submit to testing; designation of attending physician; additional testing; access to results; post-testing counseling.

(a) If the district attorney files a motion under Section 15-23-101, the court shall order the person charged to submit to testing if the court determines there is probable cause to believe that the person charged committed the crime of rape, sodomy, or sexual misconduct and the transmission of body fluids was involved.

(b) When a test is ordered under Section 15-23-101, the alleged victim of the crime or a parent or guardian of the alleged victim shall designate an attending physician who has agreed in advance to accept the victim as a patient to receive information on behalf of the alleged victim.

(c) If any sexually transmitted disease test results in a negative reaction, the court shall order the person to submit to any follow-up tests at the intervals and in the manner as shall be determined by the State Board of Health.

(d) The result of any test ordered under this section is not a public record and shall be available only to the following:

(1) The alleged victim.

(2) The parent or guardian of the alleged victim.

(3) The attending physician of the alleged victim.

(4) The person tested.

(e) If any sexually transmitted disease test ordered under this section results in a positive reaction, the individual subject to the test shall receive post-test counseling. Counseling and referral for appropriate health care, testing, and support services as directed by the State Health Officer shall be provided to the alleged victim at the request of the alleged victim or the parent or guardian of the alleged victim.



Section 15-23-103 - Confidentiality of results.

(a) The results of tests or reports, or information therein, obtained under Section 15-23-102 shall be confidential and shall not be divulged to any person not authorized to receive the information.

(b) A violation of this section is a Class C misdemeanor.



Section 15-23-104 - Payment of costs.

This article shall be implemented by the Department of Public Health to the extent state funds are available to pay all costs associated with the requirements of this article. The court may order the person charged to pay for or reimburse the state for the cost of all testing.









Chapter 24 - DEFENDANTS WITH INTELLECTUAL DISABILITY.

Section 15-24-1 - Short title.

This chapter shall be known as the "Intellectually Disabled Defendant Act."



Section 15-24-2 - Definitions.

For the purpose of this chapter, the following terms shall have the respective meanings ascribed by this section:

(1) COURT. The court having jurisdiction over the offense charged.

(2) DEFENDANT. Any person accused of a criminal offense against state laws.

(3) INTELLECTUALLY DISABLED PERSON. A person with significant subaverage general intellectual functioning resulting in or associated with concurrent impairments in adaptive behavior and manifested during the developmental period, as measured by appropriate standardized testing instruments.



Section 15-24-3 - Filing of affidavit that defendant is intellectually disabled.

Following the arrest and detention of any person for an offense against the laws of this state, either the defendant or the state may, by verified affidavit filed with the court having jurisdiction, establish that the defendant is a person who has been identified as intellectually disabled and has received or is presently receiving services through the Department of Mental Health, a program certified by the Department of Mental Health, or the Department of Education.



Section 15-24-4 - Affidavit furnished to judge, prosecutor, and defendant's attorney; use of affidavit.

The verified affidavit shall be furnished to the trial judge, prosecutor, and defendant's attorney. Said affidavit may be used in connection with the decisions relative to bail hearings, determination of place of detention, and ultimate disposition of such case.



Section 15-24-5 - Proceedings upon finding defendant to be intellectually disabled.

If the defendant is determined by the court to be intellectually disabled, the judge may:

(1) Consider the information submitted in determining the need for pretrial release along with appropriate conditions, or

(2) Order that the defendant, if he is not released, be accorded placement consistent with his special status so as to better protect him during this period of pretrial confinement.



Section 15-24-6 - Affidavit part of court record; use of affidavit.

The verified affidavit shall become a part of the court record and shall be available for proper use in bail hearings, determination of place of detention, and ultimate disposition of such case.



Section 15-24-7 - Information gained under chapter inadmissible on issue of guilt.

No information gained as a result of the provisions of this chapter shall be admissible in evidence either for or against the defendant on the issue of guilt in any criminal proceeding.






Chapter 25 - CHILD VICTIMS AND WITNESSES IN PROSECUTIONS FOR SEXUAL OFFENSES AND EXPLOITATION INVOLVING CHILDREN.

Article 1 - General Provisions.

Section 15-25-1 - Prosecution for physical or sexual offense or exploitation involving child under age 16 - Leading questions of victim or witness under age 10.

In any criminal prosecution for a physical offense or a sexual offense wherein the alleged victim is a child under the age of 16 years and in any criminal prosecution involving the sexual exploitation of a child under the age of 16, the court may allow leading questions at trial by the prosecution or defense of any victim or witness in a case who is under the age of 10, if the court determines that the allowance of leading questions will further the interests of justice. The court may on motion of the prosecution or the defense, or on its own motion, limit the scope and extent of any leading questions.



Section 15-25-2 - Prosecution for physical or sexual offense or exploitation involving child under age 16 - Videotaped deposition; who may be present; procedure; protective order.

(a) In any criminal prosecution referred to in Section 15-25-1, the court, upon motion of the district attorney or Attorney General, for good cause shown and after notice to the defendant, may order the taking of a videotaped deposition of an alleged victim of or witness to the crime who is under the age of 16 at the time of the order.

(b) On any motion for a videotaped deposition of the victim or a witness, the court shall consider the age and maturity of the child, the nature of the offense, the nature of testimony that may be expected, and the possible effect that the testimony in person at trial may have on the victim or witness, along with any other relevant matters that may be required by Supreme Court rule.

(c) During the taping of a videotaped deposition authorized pursuant to this section, the following persons shall be in the room with the child: The prosecuting attorney, the attorney for the defendant, and a person whose presence, in the judgment of the court, contributes to the well-being of the child and who has dealt with the child in a therapeutic setting regarding the abuse. Additional persons, such as the parent or parents or legal guardian, other than the defendant, may be admitted into the room in the discretion of the court.

(d) Examination and cross-examination of the alleged victim or witness shall proceed at the taking of the videotaped deposition as though the alleged victim or witness were testifying personally in the trial of the case. The state shall provide the attorney for the defendant with reasonable access and means to view and hear the videotaped deposition at a suitable and reasonable time prior to the trial of the case. Objections to the introduction into the record of such deposition shall be heard by the judge in whose presence the deposition was taken, and unless the court determines that its introduction in lieu of the victim's or witness's actual appearance as a witness at the trial will unfairly prejudice the defendant, such videotaped deposition shall be entered into the record by the state in lieu of the direct testimony of the alleged victim or witness and shall be viewed and heard at the trial of the case.

(e) For the purposes of this section, "videotaped deposition" means the visual recording on a magnetic tape, together with the associated sound of a witness testifying under oath to be entered in the record in a judicial proceeding.

(f) The Supreme Court may adopt rules of procedure regarding the taking and use of videotaped depositions in criminal proceedings and juvenile cases, as well as for the transcribing of such in the event the case is thereafter appealed.

(g) All costs associated with the videotaping of a deposition ordered pursuant to this article shall be paid by the state. The district attorney shall submit all such cost bills to the state Comptroller for approval and payment from the fund entitled Court Costs Not Otherwise Provided For.

(h) All videotapes ordered pursuant to this article shall be subject to any protective order of the court for the purpose of protecting the privacy of the victim of the offense.

(i) When necessary, the operator of the videotaping equipment may also be in the room and the operator shall make every effort to be unobtrusive.

(j) Only the court, the prosecuting attorney, and the attorney for the defendant may question the child victim or witness. During the testimony of the child, the defendant shall be provided access to view the testimony out of the presence of the child and shall be allowed to communicate with his or her attorney by any appropriate election method.

(k) This section shall not apply when the defendant is an attorney pro se.



Section 15-25-3 - Prosecution for physical or sexual offense or exploitation involving child under age 16 - Use of closed circuit equipment; competence of victim as witness.

(a) In those criminal prosecutions set out in Section 15-25-1, the court, on motion of the state or the defendant prior to the trial of the case, may order that the testimony of any alleged victim of the crime or witness thereto who is under the age of 16 at the time of the order shall be viewed and heard at trial by the court and the finder of fact by closed circuit equipment. In ruling on the motion the court shall take into consideration those matters set out in Section 15-25-2.

(b) If the court orders that the victim's or witness's testimony in court shall be by closed circuit equipment, the testimony shall be taken outside the courtroom in the judge's chambers or in another suitable location designated by the judge.

(c) Examination and cross-examination of the alleged child victim or witness shall proceed as though he or she were testifying in the courtroom. Present in the room with the child during his or her testimony shall be the prosecuting attorney, the attorney of the defendant, and a person whose presence, in the judgment of the court, contributes to the well-being of the child and who has dealt with the child in a therapeutic setting regarding the abuse. Additional persons, such as the parent or parents or legal guardian, except the defendant, may be admitted into the room in the discretion of the court.

(d) All costs incurred by the district attorney to make it possible for the court and the trier of the fact to view the testimony of the victim by closed circuit equipment as provided in this article shall be paid by the state. The district attorney shall submit all bills for costs to the state Comptroller for approval and payment from the fund entitled Court Costs Not Otherwise Provided For.

(e) Notwithstanding any other provision of law or rule of evidence, a child victim of a physical offense, sexual offense, or sexual exploitation, shall be considered a competent witness and shall be allowed to testify without prior qualification in any judicial proceeding. The trier of fact shall be permitted to determine the weight and credibility to be given to the testimony. The court may also allow leading questions of the child witnesses in the interest of justice.

(f) The operators of the closed circuit equipment may also be in the room and shall make every effort to be unobtrusive.

(g) Only the court, the prosecuting attorney, and the attorney for the defendant may question the child. During the child's testimony by closed circuit equipment, the defendant, the judge, and the jury shall remain in the courtroom. The video feed showing the child shall remain visible to the defendant, the judge, and the jury at all times during the testimony and cross-examination of the child victim or witness.

(h) The judge and the defendant shall be allowed to communicate with the attorneys in the room where the child is testifying by any appropriate electronic method. The party making the motion that the testimony shall be by closed circuit equipment shall make all necessary arrangements regarding the equipment and the operation thereof during the course of the proceeding.

(i) This section may not be interpreted to preclude, for purposes of identification of a defendant, the presence of both the victim and the defendant in the courtroom at the same time. The testimony shall be limited to purposes of identification only.

(j) The provisions of this section shall not apply if the defendant is not represented by an attorney.



Section 15-25-4 - Appropriation for equipment to view videotaped depositions.

There is hereby appropriated from the State General Fund the sum of $104,400.00 to the unified judicial system to furnish courts with the necessary equipment to view videotaped depositions as provided for in this article.



Section 15-25-5 - Use of anatomically correct dolls or mannequins during testimony or deposition of victim or witness under age 10.

In any criminal proceeding and juvenile cases wherein the defendant is alleged to have had unlawful sexual contact or penetration with or on a child, the court shall permit the use of anatomically correct dolls or mannequins to assist an alleged victim or witness who is under the age of 10 in testifying on direct and cross-examination at trial, or in a videotaped deposition as provided in this article.



Section 15-25-6 - Actions to minimize length of proceedings stressful to child; considerations in ruling on motion for delay or continuance.

In all criminal cases and juvenile proceedings involving offenses set out in Section 15-25-1, wherein the victim hereof or a witness to the offense is under the age of 16 years, the court and the district attorney shall take appropriate action to ensure a speedy trial in order to minimize the length of time the child must endure the stress of involvement in the proceedings. In ruling on any motion or other request for a delay or continuance of proceedings, the court shall consider and give weight to any adverse impact the delay or continuance may have on the well-being of a child victim or witness.






Article 2 - The Child Sexual Abuse Victim Protection Act of 1989.

Section 15-25-30 - Short title.

This article shall be entitled "The Child Physical and Sexual Abuse Victim Protection Act."



Section 15-25-31 - Out-of-court statement - When admissible.

An out-of-court statement made by a child under 12 years of age at the time the statement is made concerning an act that is a material element of any crime involving child physical offense, sexual offense, and exploitation, as defined in Section 15-25-39, which statement is not otherwise admissible in evidence, is admissible in evidence in criminal proceedings, if the requirements of Section 15-25-32 are met.



Section 15-25-32 - Out-of-court statement - Requirements for admissibility.

An out-of-court statement may be admitted as provided in Section 15-25-31, if:

(1) The child testifies at the proceeding, or testifies by means of video tape deposition as provided by Section 15-25-2, or testifies by means of closed circuit television as is provided in Section 15-25-3, and at the time of such testimony is subject to cross-examination about the out-of-court statements; or

(2)a. The child is found by the court to be unavailable to testify on any of these grounds:

1. The child's death;

2. The court finds that there are reasonable grounds to believe that the defendant or someone acting on behalf of the defendant has intentionally removed the child from the jurisdiction of the court;

3. The child's total failure of memory;

4. The child's physical or mental disability;

5. The child's incompetency, including the child's inability to communicate about the offense because of fear or a similar reason; or

6. Substantial likelihood that the child would suffer severe emotional trauma from testifying at the proceeding or by means of closed circuit television; and

b. The child's out-of-court statement is shown to the reasonable satisfaction of the court to possess particularized guarantees of trustworthiness.



Section 15-25-33 - Expert testimony as to unavailability of child to testify.

A finding of unavailability under Section 15-25-32(2)a.1., 3., 4., 5. and 6. must be supported by expert testimony.



Section 15-25-34 - Corroborative evidence prerequisite to admission of statement.

Before a statement may be admitted pursuant to this article on the grounds that the child declarant is unavailable as a witness, such statement may be admitted only if there is corroborative evidence of the act.



Section 15-25-35 - Notice to adverse party.

The proponent of the statement must inform the adverse party of the opponent's intention to offer the statement and the content of the statement sufficiently in advance of the proceeding to provide the defendant with a fair opportunity to prepare a response to the statement before the proceeding at which it is offered.



Section 15-25-36 - Court to inform jury as to out-of-court statement.

The court shall inform the jury that the out-of-court statement was taken without the defendant being afforded cross examination of such out-of-court statement.



Section 15-25-37 - Factors in considering trustworthiness of statement.

In determining whether a statement possesses particularized guarantees of trustworthiness under Section 15-25-32(2)b, the court shall consider any one, but is not limited to, the following factors:

(1) The child's personal knowledge of the event;

(2) The age and maturity of the child;

(3) Certainty that the statement was made, including the credibility of the person testifying about the statement;

(4) Any apparent motive the child may have to falsify or distort the event, including bias, corruption, or coercion;

(5) The timing of the child's statement;

(6) Whether more than one person heard the statement;

(7) Whether the child was suffering from pain or distress when making the statement;

(8) The nature and duration of any alleged abuse;

(9) Whether the child's young age makes it unlikely that the child fabricated a statement that represents a graphic, detailed account beyond the child's knowledge and experience;

(10) Whether the statement has a "ring of verity," has an internal consistency or coherence, and uses terminology appropriate to the child's age;

(11) Whether the statement is spontaneous or directly responsive to questions;

(12) Whether the statement is suggestive due to improperly leading questions;

(13) Whether extrinsic evidence exists to show the defendant's opportunity to commit the act complained of in the child's statement.



Section 15-25-38 - Recorded findings of the court.

The court shall support with findings and record any rulings pertaining to the child's unavailability and the trustworthiness of the out-of-court statement.



Section 15-25-39 - "A child physical offense, sexual offense, and exploitation" defined.

For purposes of this article, "a child physical offense, sexual offense, and exploitation" is defined to include the following crimes, when one or more of the victims is a child under 12 years of age:

(1) Rape in any degree.

(2) Sodomy in any degree.

(3) Sexual abuse in any degree.

(4) Sexual misconduct.

(5) Enticing a child to enter a vehicle, room, house, office, or other place, for immoral purposes.

(6) Any crime involving the production of child pornography.

(7) Torture and willful abuse of a child under 18 years of age by responsible person as defined in Section 26-15-3.

(8) Sexual torture as defined in Section 13A-6-65.1.

(9) Attempted murder.

(10) Assault first degree.

(11) Assault second degree.

(12) Assault third degree.

(13) Harassment.



Section 15-25-40 - Effect upon otherwise admissible out-of-court statements.

Nothing contained in this article shall be construed to limit or prevent the admissibility of any out-of-court statement that would be admissible if this article did not exist.









Chapter 26 - AUDIO-VIDEO COMMUNICATION FOR CRIMINAL PRE-TRIAL PROCEEDING.

Section 15-26-1 - Conduct of pre-trial proceeding by audio-video communication device.

Whenever the law requires a defendant in a criminal case to appear before any judge or magistrate for a first or subsequent appearance, bail, arraignment, or other pre-trial proceeding, at the discretion of the court, the proceeding may be conducted by an audio-video communication device, in which case the defendant shall not be required to be physically brought before the judge or magistrate. The audio-video communication shall enable the judge or magistrate to see and converse simultaneously with the defendant or other person and operate so that the defendant and his or her counsel, if any, can communicate privately, and so that the defendant and his or her counsel are both physically present in the same place during the audio-video communication. The signal of the audio-video communication shall be transmitted live and shall be secure from interception through lawful means by anyone other than the persons communicating. Nothing herein shall be construed as affecting the defendant's right to waive counsel.



Section 15-26-2 - Physical presence of defendant not required.

If the court has provided for the use of an audio-video communication system to facilitate communication between the court and the defendant during any pre-trial proceeding, the physical presence of the defendant in open court during the proceeding shall not be required.



Section 15-26-3 - Electronic filing of documents.

Any documents filed during the audio-video communication may be transmitted electronically, including but not limited to, facsimile, personal computers, host computers, other terminal devices, and local, state, and national data networks. The electronic data transmission may be served or executed by the person to whom it is sent, and returned in the same manner, and with the same force, effect, authority, and liability as an original document. All signatures on the electronic data transmission shall be treated as original signatures.



Section 15-26-4 - Utilization of audio-video communication by law enforcement officer.

Any law enforcement officer issuing a Uniform Traffic Ticket and Complaint or a Uniform Non-Traffic Citation and Complaint within the jurisdiction of the court may utilize audio-video communication equipment to acknowledge under oath facts alleged on the complaint. The audio-video communication shall operate in a manner which will allow the judge or magistrate and the law enforcement officer to simultaneously view and verbally communicate with each other.



Section 15-26-5 - Conduct of grand jury proceeding involving sworn police officers by audio-video communication device.

At the discretion of the district attorney, any grand jury proceeding involving sworn police officers may be conducted by an audio-video communication device. The audio-video communication shall enable the district attorney, the grand jury, and the sworn police officer to see and converse simultaneously with each other. The signal of the audio-video communication shall be transmitted live and shall be secure from interception or eavesdropping by anyone other than the persons communicating.



Section 15-26-6 - Location of television monitors.

For any proceeding which is required to be open to the public, television monitors shall be situated in the courtroom and at the place of incarceration to ensure the public, the court, and the defendant a clear view of the proceedings.






Chapter 27 - EXPUNGEMENT.

Section 15-27-1 - Petition to expunge records - Misdemeanor criminal offense, traffic violation, municipal ordinance violation.

(a) A person who has been charged with a misdemeanor criminal offense, a violation, a traffic violation, or a municipal ordinance violation may file a petition in the criminal division of the circuit court in the county in which the charges were filed, to expunge records relating to the charge in any of the following circumstances:

(1) When the charge is dismissed with prejudice.

(2) When the charge has been no billed by a grand jury.

(3) When the person has been found not guilty of the charge.

(4) When the charge was dismissed without prejudice more than two years ago, has not been refiled, and the person has not been convicted of any other felony or misdemeanor crime, any violation, or any traffic violation, excluding minor traffic violations, during the previous two years.

(b) The circuit court shall have exclusive jurisdiction of a petition filed under subsection (a).



Section 15-27-2 - Petition to expunge records - Felony offense.

(a) A person who has been charged with a felony offense, except a violent offense as defined in Section 12-25-32, may file a petition in the criminal division of the circuit court in the county in which the charges were filed, to expunge records relating to the charge in any of the following circumstances:

(1) When the charge is dismissed with prejudice.

(2) When the charge has been no billed by a grand jury.

(3)a. The charge was dismissed after successful completion of a drug court program, mental health court program, diversion program, veteran's court, or any court-approved deferred prosecution program after one year from successful completion of the program.

b. Expungement may be a court-ordered condition of a program listed in paragraph a.

(4) The charge was dismissed without prejudice more than five years ago, has not been refiled, and the person has not been convicted of any other felony or misdemeanor crime, any violation, or any traffic violation, excluding minor traffic violations, during the previous five years.

(5) Ninety days have passed from the date of dismissal with prejudice, no-bill, acquittal, or nolle prosequi and the charge has not been refiled.

(b)(1) A person who has been charged with any felony offense, including a violent offense as defined in Section 12-25-32, may file a petition in the criminal division of the circuit court in the county in which the charges were filed to expunge records relating to the charge if the person has been found not guilty of the charge.

(2) Records related to violent offenses as defined in Section 12-25-32 may be disclosed to law enforcement agency for criminal investigation purposes as provided in Section 15-27-7.

(c) The circuit court shall have exclusive jurisdiction of a petition filed under subsection (a) or subsection (b).



Section 15-27-3 - Submission of sworn statement and records; service.

(a) A petition filed under this chapter shall include a sworn statement made by the person seeking expungement under the penalty of perjury stating that the person has satisfied the requirements set out in this chapter and whether he or she has previously applied for an expungement in any jurisdiction and whether an expungement has been previously granted.

(b) The petitioner shall include a certified record of arrest, disposition, or the case action summary from the appropriate agency for the court record the petitioner seeks to have expunged as well as a certified official criminal record obtained from the Alabama Criminal Justice Information Center. In addition to setting forth grounds for the court to consider, the petitioner shall specify what criminal charges from the record are to be considered, further specify the agency or department that made the arrest and any agency or department where the petitioner was booked or was incarcerated or detained pursuant to the arrest or charge sought to be expunged.

(c) A petitioner shall serve the district attorney, the law enforcement agency, and clerk of court of the jurisdiction for which the records are sought to be expunged, a copy of the petition, and the sworn affidavit. The district attorney shall review the petition and may make reasonable efforts to notify the victim if the petition has been filed seeking an expungement under circumstances enumerated in paragraph a. of subdivision (4) of Section 15-27-2 involving a victim that is not a governmental entity. The district attorney and the victim shall have a period of 45 days to file a written objection to the granting of the petition or the district attorney shall be deemed to have waived the right to object. The district attorney shall serve the petitioner or the petitioner's counsel a copy of the written objection.



Section 15-27-4 - Administrative filing fee; indigency.

(a) In addition to any cost of court or docket fee for filing the petition in circuit court, an administrative filing fee of three hundred dollars ($300) shall be paid at the time the petition is filed and is a condition precedent to any ruling of the court pursuant to this chapter. The administrative filing fee shall not be waived by the court and shall be distributed as follows:

(1) Seventy-five dollars ($75) to the State Judicial Administrative Fund.

(2) Twenty-five dollars ($25) to the Alabama Department of Forensic Sciences.

(3) Fifty dollars ($50) to the district attorney's office.

(4) Fifty dollars ($50) to the clerk's office of the circuit court having jurisdiction over the matter, for the use and benefit of the circuit court clerk.

(5) Fifty dollars ($50) to the Public Safety Fund.

(6) Fifty dollars ($50) to the general fund of the county where the arresting law enforcement agency is located if the arrest was made by the sheriff's office to be used for law enforcement purposes, or, if the arrest was made by another law enforcement agency, to the municipality or other entity or state agency funding the law enforcement activity.

(b) Notwithstanding subsection (a), a person seeking relief under this chapter may apply for indigent status by completing an Affidavit of Substantial Hardship and Order which shall be submitted with the petition. If the court finds the petitioner is indigent, the court may set forth a payment plan for the petitioner to satisfy the filing fee over a period of time, which shall be paid in full, prior to any order granting an expungement.

(c) If a petitioner seeks expungement of an arrest record and the court in the original case made a clear and unequivocal judicial finding on the record that the arrest had no foundation of probable cause, the court, in the expungement proceeding, shall waive all docket fees and court costs, except for the filling fee in subsection (a).



Section 15-27-5 - Objections; hearing; ruling.

(a) If the prosecuting authority or victim files an objection to the granting of a petition under this chapter, the court having jurisdiction over the matter shall set a date for a hearing no sooner than 14 days from the filing of the objection. The court shall notify the prosecuting authority and the petitioner of the hearing date. In the discretion of the court, the court shall consider the following factors:

(1) Nature and seriousness of the offense committed.

(2) Circumstances under which the offense occurred.

(3) Date of the offense.

(4) Age of the person when the offense was committed.

(5) Whether the offense was an isolated or repeated incident.

(6) Other conditions which may have contributed to the offense.

(7) An available probation or parole record, report, or recommendation.

(8) Whether the offense was dismissed or nolle prossed as part of a negotiated plea agreement and the petitioner plead guilty to another related or lesser offense.

(9) Evidence of rehabilitation, including good conduct in prison or jail, in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful business or employment history, and the recommendation of his or her supervisors or other persons in the community.

(10) Any other matter the court deems relevant, which may include, but is not limited to, a prior expungement of the petitioner's records.

(b) A hearing under subsection (a) shall be conducted in a manner prescribed by the trial judge and shall include oral argument and review of relevant documentation in support of, or in objection to, the granting of the petition. The Alabama Rules of Evidence shall apply to the hearing. Leave of the court shall be obtained for the taking of witness testimony relating to any disputed fact.

(c) There is no right to the expungement of any criminal record, and any request for expungement of a criminal record may be denied at the sole discretion of the court. The court shall grant the petition if it is reasonably satisfied from the evidence that the petitioner has complied with and satisfied the requirements of this chapter. The court shall have discretion over the number of cases that may be expunged pursuant to this chapter after the first case is expunged. The ruling of the court shall be subject to certiorari review and shall not be reversed absent a showing of an abuse of discretion.

(d) If no objection to a petition is filed by the prosecuting authority or victim, the court having jurisdiction over the matter may rule on the merits of the petition without setting the matter for hearing. In such cases, the court shall grant the petition if it is reasonably satisfied from the evidence that the petitioner has complied with and satisfied the requirements of this chapter. The court shall have discretion over the number of cases that may be expunged pursuant to this chapter after the first case is expunged.



Section 15-27-6 - Order of expungement; certification; inspection of expunged records.

(a) Except as provided in Section 15-27-10, upon the granting of a petition pursuant to this chapter, the court, pursuant to Section 15-27-9, shall order the expungement of all records in the custody of the court and any records in the custody of any other agency or official, including law enforcement records, except privileged presentence or postsentence investigation reports produced by the Alabama Board of Pardons and Paroles and its officers, records, documents, databases, and files of the district attorney and the Office of Prosecution Services. On July 7, 2014, and for 18 months thereafter, every agency with records relating to the arrest, charge, or other matters arising out of the arrest or charge that is ordered to expunge the records shall certify to the court within 180 days of the entry of the expungement order that the required expungement action has been completed.

(b) After the expungement of records pursuant to subsection (a), the proceedings regarding the charge shall be deemed never to have occurred. Except as provided in this chapter, the court and other agencies shall reply to any inquiry that no record exists on the matter. The petitioner whose record was expunged shall not have to disclose the fact of the record or any matter relating thereto on an application for employment, credit, or other type of application. However, the petitioner whose record was expunged shall have the duty to disclose the fact of the record and any matter relating thereto to any government regulatory or licensing agency, any utility and its agents and affiliates, or any bank or other financial institution. In these circumstances, the government regulatory or licensing agency, utility and its agents and affiliates, or the bank or other financial institution shall have the right to inspect the expunged records after filing notice with the court.



Section 15-27-7 - Archive of records; withdrawal of records from national criminal records repository.

(a) Upon receipt of the order of expungement, a criminal justice agency in possession of records subject to the order shall immediately forward the records to the Alabama Criminal Justice Information Center. The center shall digitally archive the records in a manner prescribed by the Alabama Criminal Justice Information Center Commission and designate the records as protected notwithstanding any other provisions of this chapter. Such records may not be used for any non-criminal justice purpose and may only be made available to criminal justice agencies upon acknowledgement of an investigation or other criminal matter involving the person related to the expungement. Any expunged records that were added to a federal database shall be requested to be removed and not made available within any interstate criminal database.

(b) Records expunged under this chapter may not be transmitted to the Federal Bureau of Investigation national criminal records repository. Any record subject to be expunged under this chapter and transmitted to the Federal Bureau of Investigation prior to the expungement of such record shall be requested for withdrawal within the national system by the Alabama Criminal Justice Information Center.



Section 15-27-8 - Records forwarded to and retained by Alabama Criminal Justice Information Center.

Once the records are expunged pursuant to this chapter, the records shall be forwarded to the Alabama Criminal Justice Information Center in a manner prescribed by the Alabama Criminal Justice Information Center Commission for purposes of archiving, and the records shall be stored in a manner prescribed by the Alabama Criminal Justice Information Center Commission. The records shall be retained by the Alabama Criminal Justice Information Center indefinitely.



Section 15-27-9 - Records.

For purposes of this chapter, the term record includes, but is not limited to, all of the following:

(1) Arrest records.

(2) Booking or arrest photographs of the petitioner.

(3) Index references such as the State Judicial Information System or any other governmental index references for public records search.

(4) Other data, whether in documentary or electronic form, relating to the arrest or charge.



Section 15-27-10 - Maintenance of files, reports, etc., by law enforcement agencies, officials, etc.

Nothing in this chapter shall prohibit a law enforcement agency or official, district attorney or a prosecuting authority, the Alabama Department of Forensic Sciences, or the Department of Human Resources from maintaining an investigative file, report, case file, or log which may include any evidence, biological evidence, photographs, exhibits, or information in documentary or electronic form.



Section 15-27-11 - Personal information subject to expungement.

An order of expungement, pursuant to this chapter may include, but is not limited to, the petitioner's true name, all aliases, current physical address, date of birth, Social Security number, or any other vital identifier sufficient to notify the record keeper of the records to be expunged.



Section 15-27-12 - Prerequisites to expungement.

No order of expungement shall be granted unless all terms and conditions, including court ordered restitution, are satisfied and paid in full, including interest, to any victim, or the Alabama Crime Victim's Compensation Commission, as well as court costs, fines, or statutory fees ordered by the sentencing court to have been paid, absent a finding of indigency by the court.



Section 15-27-13 - Annual report.

Upon request, the Administrative Office of Courts shall provide an annual report to the Legislature specifying the number of applicants requesting expungement, the number of expungements granted, a list of the offenses expunged, and a list of the offenses not expunged. The report shall not include any case specific identifying information.



Section 15-27-14 - Applicability - Alabama Securities Commission.

Nothing in this chapter shall be applicable to the Alabama Securities Commission, its statutes, rules, regulations, policies, information repository, or records, nor shall any expungement information, record, document, whether printed, electronic, or otherwise, or file which is expunged under this chapter be considered nondisclosable or nonreportable to or by the Alabama Securities Commission. Any requirement for licensing or registration which includes information that has been otherwise expunged under this chapter shall remain reportable as required by the Alabama Securities Commission, applicable federal law, or adopted rules and regulations or as required by any securities-related self-regulatory organization rules, policies, or procedures.



Section 15-27-15 - Applicability - Right to ship, transport, possess, or receive firearm.

An expungement order shall not entitle an individual to ship, transport, possess, or receive a firearm. Any person whose record of conviction is expunged pursuant to this chapter may have his or her right to ship, transport, possess, or receive a firearm restored by a Certificate of Pardon with Restoration of Civil and Political Rights from the Alabama Board of Pardons and Paroles.



Section 15-27-16 - Disclosure of information from expunged file without a court order; liability.

(a) Notwithstanding any other provision of this chapter, an individual who knows an expungement order was granted pursuant to this chapter and who intentionally and maliciously divulges, makes known, reveals, gives access to, makes public, uses, or otherwise discloses the contents of an expunged file without a court order, or pursuant to a provision of this chapter, shall be guilty of a Class B misdemeanor.

(b) In addition to any other immunity or other civil protection or legal remedy available that an individual or entity may rightfully claim, an agency, department, custodian of records, corporation, business entity, or individual that makes public or disseminates a record that has been judicially expunged pursuant to this chapter shall be immune from civil liability absent unreasonable, wanton, willful, or intentional conduct.

(c) In addition to any other immunity or other civil protection or legal remedy available that an individual or entity may rightfully claim, an agency, department, custodian of records, corporation, business entity, or individual that employs, hires, contracts with, or holds any business or contractual relationship with an individual and is unaware of the existence of a criminal record due to an expungement pursuant to this chapter shall be immune from civil liability for damages caused by the person, absent unreasonable, wanton, willful, or intentional conduct.



Section 15-27-17 - Filing under false pretenses.

Upon determination by the court that a petition for expungement was filed under false pretenses and was granted, the order of expungement shall be reversed and the criminal history record shall be restored to reflect the original charges.



Section 15-27-18 - Applicants for position in law enforcement, etc.

Notwithstanding any other provision of this chapter, an applicant for a position in law enforcement or corrections or a law enforcement or correctional officer shall disclose and produce any expunged record pursuant to this chapter or any other state law to the Alabama Peace Officers' Standards and Training Commission, and the commission shall have access to any expunged records sealed or archived pursuant to this chapter for purposes of certification and regulation of persons as correctional and law enforcement officers.



Section 15-27-19 - Adoption of rules.

The Alabama Criminal Justice Information Center Commission shall adopt rules for the submission of data from criminal justice agencies necessary to complete the criminal history record within the state criminal history repository. Data within the repository shall include all records allowed by federal regulation of state repositories.









Title 16 - EDUCATION.

Chapter 1 - GENERAL PROVISIONS.

Section 16-1-1 - Definitions.

For purposes of this title, the following words and phrases shall have the meanings respectively ascribed to them by this section:

(1) SCHOLASTIC DAY. Shall not be less than six hours of actual teaching, exclusive of all recesses or intermission periods unless otherwise ordered by the county or city board of education. County and city boards of education and the Alabama Institute for Deaf and Blind shall be required to provide each teacher employed a minimum of 30 minutes of time free of instructional or supervisory responsibilities each teaching day. This provision shall not be interpreted to deprive any teacher of benefits exceeding the minimum requirements of this act.

(2) SCHOLASTIC WEEK. Shall consist of five school days each week.

(3) SCHOLASTIC MONTH. Shall constitute 20 school days.

(4) SCHOLASTIC YEAR. Shall begin with the first day of July and end with the thirtieth day of June each year.

(5) FISCAL YEAR. From October first to September thirtieth, inclusive.



Section 16-1-2 - Inspection of buildings during and after construction; acceptance of completed construction; forms for construction contracts.

In order to eliminate the causes of school fires and other conditions which jeopardize the health and safety of school children:

(1) The county or city superintendent of education shall notify the State Superintendent of Education within 10 days after the beginning of the construction of a building; and, upon the request of the county or city superintendent of education, the State Superintendent of Education or his agent shall inspect said building during construction for the purpose of seeing that plans and specifications upon which the contract was let are being complied with.

(2) A county or city superintendent of education shall not recommend and a county or city board of education shall not approve for payment more than 90 percent of the contract price of the building constructed by the county or city board of education until the State Superintendent of Education or his agent has made a final inspection of said building for the purpose of seeing that the plans and specifications upon which the contract was let have been complied with in full. The State Superintendent of Education or his agent must make final inspection of a school building within 10 days after being notified by the county or city board of education that the building is ready for final inspection. When the State Superintendent of Education or his agent makes a final inspection of a building and finds that it has been completed in accordance with said plans and specifications, the State Superintendent of Education must within five days after said final inspection give the county or city board of education written notice that the building has been completed in accordance with plans and specifications. If the State Superintendent of Education or his agent in making final inspection finds that the building has not been completed in accordance with plans and specifications, the State Superintendent of Education shall not authorize acceptance of said building until it has been completed in accordance with the plans and specifications on which the contract was let or until the contractor or his bondsmen makes an adjustment satisfactory to the county or city board of education and the State Superintendent of Education. Final acceptance of a building cannot be made by a county or city board of education and the final payment of 10 percent of the contract price of such building cannot be made until the State Superintendent of Education has given written notice to the county or city board of education that said building has been completed in accordance with the plans and specifications upon which the contract was let.

(3) Contracts for architectural services and for school building construction shall be made by county and city boards of education on contract forms prescribed by the State Superintendent of Education, into which forms the contracting parties shall write the terms and conditions of the contract agreed upon.

(4) Representatives of the Department of Finance charged with the responsibility of inspecting buildings insured in the State Insurance Fund shall at all times have the authority to inspect for fire hazards school buildings insured in the State Insurance Fund. Reports of said inspections shall be made to the county or city superintendent of education, the State Superintendent of Education and the Director of Finance of the State Department of Finance. If a board of education fails within 30 days to eliminate a potential fire hazard, or hazards, in a school building insured in the State Insurance Fund when notified to do so by a representative of the State Department of Finance charged with the responsibility of inspecting buildings insured in the State Insurance Fund, upon the recommendation of the State Superintendent of Education, the Director of Finance shall have the authority to order the affected building vacated and closed until said potential fire hazard, or hazards, are eliminated.



Section 16-1-2.1 - New school construction to include approved safe space or hallway.

(a) Commencing on July 1, 2010, any new contract awarded for the construction of a new public school, unless the school has an Alabama Building Commission approved safe space or hallway, shall include an Alabama Building Commission approved safe space or hallway.

(b) The State Department of Education shall coordinate with the Alabama Building Commission and develop, promulgate, and enforce any rules necessary for the implementation of this section.



Section 16-1-2.2 - New construction at public two-year and four-year institutions of higher education to include approved safe space or hallway.

(a) Commencing on August 1, 2012, any new contract awarded for the construction of a new building, containing classrooms or dorm rooms, on the grounds of a public two-year or four-year institution of higher education shall include an Alabama Building Commission approved safe space or hallway.

(b) The State Department of Postsecondary Education and the separate boards of trustees of the four-year institutions of higher education in the state shall coordinate with the Alabama Building Commission to develop, promulgate, and enforce any rules necessary for the implementation of this section.



Section 16-1-3 - Photographing or microphotographing records - Authorized; force and effect.

The State Superintendent of Education and each of the several city and county superintendents of education may cause any records, documents, books, papers or writing made, acquired or received as required by law to be photographed or microphotographed, on plate or film. Such photographs, microfilms or prints made therefrom, when duly authenticated by the custodian thereof, shall have the same force and effect at law as the original record, or of a record made by any other legally authorized means, and may be offered in like manner and shall be received in evidence in any court where such original record, or record made by other legally authorized means, could have been so introduced and received.



Section 16-1-4 - Photographing or microphotographing records - Destruction of records photographed, etc.; retention of photographs.

The State Superintendent of Education and each of the several city and county superintendents of education may destroy or cause to be disposed of any record, document, books, papers or other writing which have been photographed or microphotographed. Such photographs or microphotographs shall be retained and kept in lieu of such records, documents, books or papers required to be kept or maintained. However, no record or other written matter authorized under the provisions of Section 16-1-3 to be photographed or microphotographed may be destroyed or otherwise disposed of until the copy has been processed and checked with the original for accuracy, and no city or county superintendent of education shall destroy or dispose of any record or other written matter without first obtaining the approval of the State Superintendent of Education. The State Superintendent of Education may, however, classify such records and other written matter and authorize the destruction of certain classes of records or other written matter upon their being photographed or microphotographed, and may prescribe the period for which records of certain classes must be retained after having been photographed or microphotographed before such records are destroyed.



Section 16-1-5 - Photographing or microphotographing records - Intent.

It is the intent of Sections 16-1-3 and 16-1-4 to permit the State Superintendent of Education and each of the several city and county superintendents of education to destroy, in the manner prescribed in Section 16-1-4, any records, documents, books or papers required by law to be kept or maintained by them in the event that photographic reproductions of such records, documents, books or papers are made and to give such photographic reproductions the same force and effect as the originals thereof.



Section 16-1-6 - Association of school board members.

The Alabama Association of School Board Members is hereby recognized as the organization and representative agency of the members of the school boards of Alabama.

The State Superintendent of Education, the State Department of Education and the boards of education of the county and city systems are hereby empowered and authorized to cooperate with the Alabama Association of School Board Members in its in-service training program for school board members and in encouraging and fostering cooperation among the school boards affiliated with the Alabama Association of School Board Members.

Members of the state, county and city boards of education are authorized to pay dues to and also may incur reasonable traveling and subsistence expenses in attending meetings of the Alabama Association of School Board Members with which it is affiliated. Such dues and expenses may be paid as other expenses are paid by such boards of education.



Section 16-1-7 - Eye protective devices for pupils and teachers participating in certain courses.

(a) Every pupil and every teacher in the public schools shall wear industrial quality eye protective devices while participating in the following courses:

(1) Vocational or industrial arts, shops or laboratories involving experience with:

a. Hot molten metals;

b. Milling, sawing, turning, shaping, cutting or stamping of any solid materials;

c. Heat treatment, tempering or kiln firing of any metal or other materials;

d. Gas or electric arc welding;

e. Repair or servicing of any vehicle;

f. Caustic or explosive materials.

(2) Chemical or combined chemical-physical laboratories involving caustic or explosive chemicals or hot liquids or solids.

(b) The board of education or other governing authority of each school shall furnish the eye protective devices prescribed in this section free of charge to the pupils and teachers of the school participating in the courses described in subsection (a) of this section. The county board of education or other governing authority shall furnish eye protective devices to all visitors to the courses heretofore named.

(c) "Industrial quality eye protective devices" as used in this section shall mean devices meeting the current standards of the American Standard Safety Code for head, eye and respiratory protection, promulgated by the American Standards Association, Incorporated.



Section 16-1-8.1 - Classroom instructional support.

(a) For purposes of this section, classroom instructional support means all elements of classroom instructional support as provided in the Foundation Program, with the exception of textbook funds, as specified in Sections 16-6B-10 and 16-13-231, including, but not limited to, library enhancement, student materials, professional development, technology, common purchases, and other classroom instructional support approved by the State Board of Education.

All funds allocated in the Foundation Program for library enhancement, student materials, technology, professional development, and common purchases shall be spent only for the purpose for which they were allocated. Library media specialists shall be consulted in budgeting all library enhancement funds.

(b) The procedures for ordering, and the regulations applying to, classroom instructional support shall be as follows:

(1) BUDGET COMMITTEE. Each school shall have a budget committee. The committee shall be comprised of five members consisting of four teachers and the school's principal, or the principal's designee. The teachers on the committee shall be elected annually by secret ballot by majority vote of the teachers voting at each school. The budget committee shall propose a budget for classroom instructional support, excluding student materials. The proposed budget shall be consistent with the latest plans for professional development and technology developed at the local school level by the principal and faculty and submitted by the local board of education to the State Superintendent of Education pursuant to Section 16-13-231(b)(1)e. The proposed budget shall outline common purchases and shall specify the common items which may be purchased. The proposed budget shall also specify the amount to be allotted for each teacher, if applicable. Any funds allocated by the Legislature for student materials shall be given directly to each teacher as specified in the allocation for use directly in his or her classroom as determined exclusively by the teacher. The committee shall elect a chairperson from among its membership. The committee shall also elect a secretary from its membership who shall be responsible for keeping minutes of the meetings of the budget committee and actions taken to approve the budget during the secret balloting process. The committee may form advisory subcommittees from teachers at the various grade or department levels, or both levels.

(2) APPROVAL BY TEACHERS. The proposed budget from the budget committee shall be submitted to the teachers at an annual meeting. Before any part of any proposed budget is implemented, the teachers at the school, through a majority vote of those voting, shall approve the proposed budget utilizing a secret balloting process. Teachers shall have at least two work days to review the proposed budget before a vote is taken. Any proposed budget which does not receive approval shall be returned to the budget committee for reformulation, taking into consideration the teachers' recommendations offered at the school's annual meeting at the beginning of the school year or at a spring meeting at the end of the scholastic year, or both. If the proposed budget is not approved, the budget committee shall submit another proposed budget for review and consideration by the teachers, and this procedure shall continue until such time as the teachers approve a budget utilizing the procedures of this section. A report on the budget which is approved by a majority vote of the teachers voting shall be transmitted to the local superintendent on uniform forms provided by the State Department of Education.

(3) DUTIES OF LOCAL SUPERINTENDENT. The local superintendent shall submit a notarized affidavit to the State Superintendent of Education. The affidavit shall certify that all funds allocated for classroom instructional support have been properly spent and that all legal requirements have been properly observed and implemented. On the affidavit, the superintendent shall certify the amount of monies expended at each school, delineating the amounts spent for collective purchases and the amounts received by the teachers at each school. The local superintendent shall take care to insure that each teacher employed is able to order and receive his or her allocation of classroom instructional support during each year as provided in this section.

(4) TIMELINESS. Any or all of the funds for classroom instructional support shall be made available to each teacher before December 1. The teacher may order, in whole or in part, his or her allocation anytime during the applicable fiscal year. It is the intent of the Legislature that teachers should have their full allocation of classroom instructional support as soon in the school year as possible in order to promote learning.

(5) PERMISSIBLE EXPENDITURES. Monies allocated for classroom instructional support may be spent for classroom instructional support purposes only, to be used either by classroom teachers or students in each teacher's respective classes. It shall be permissible to expend these monies on instructional equipment and electrical equipment which is actually utilized with students in the teacher's classroom. Funds provided per school for common purchases shall be expended according to the decisions of the local school budget committee.

All monies allocated and expended shall be consistent with the latest plans for professional development and technology developed at the local school level by the principal and the faculty and submitted by the local board of education to the State Superintendent of Education pursuant to Section 16-13-231(b)(1)e.

(6) COMPETITIVE BIDS AND VOUCHERS. Each local board of education may purchase classroom instructional support in bulk pursuant to the state competitive bid law. The board may also authorize each school or individual teachers to purchase materials and supplies, instructional equipment, and electrical equipment for classroom instruction by the voucher system, with no one item exceeding the sum of seven thousand five hundred dollars ($7,500). The local board shall establish and require proper accounting procedures and safeguards for purchases by the voucher system.

(7) POLICIES AND PROCEDURES. Policies and procedures shall be developed and implemented to insure that each teacher receives his or her full allocated amount for classroom instructional support in conjunction with the approved budget in a timely manner after each order is placed. Procedures and policies utilized and adopted to implement this section shall be established and determined prior to the beginning of the school year by each local board with recommendations from the organization representing the majority of employees as provided in Section 16-1-30.

(8) UNSPENT FUNDS. Any funds appropriated for classroom instructional support but not expended according to this section by the end of each fiscal year shall revert to the Education Trust Fund.

(9) PRORATION. In the event proration of the Education Trust Fund is declared by the Governor, each local school system shall nevertheless insure that at least 80 percent of its allocation per teacher for classroom instructional support shall be expended according to this section. No portion of a teacher's classroom instructional support money shall be withheld until and unless the Governor officially declares proration of the Education Trust Fund.

(10) TRANSFER WITH TEACHER DISALLOWED. Classroom instructional support monies are to be expended on behalf of students at a specific school and are not transportable with the teacher if the teacher is transferred to another school.

(11) EXAMINERS OF PUBLIC ACCOUNTS. All expenditures for classroom instructional support and related documents by each county and city board of education shall be subject to audit by the Examiners of Public Accounts.

(12) COLLATERAL REFERENCES. References to "instructional supplies" contained in Section 16-6B-10 shall be understood to be the same as "student materials."

(13) Any other provision of this section to the contrary notwithstanding, the budget committee of a school may propose the expenditure of up to one hundred dollars ($100) from the student materials allotment of the school to supplement the common purchases funding appropriated by the Legislature, subject to the approval of the teachers as provided in subdivision (2). When the first annual Education Budget Act after October 1, 2005, appropriates the minimum sum of two hundred dollars ($200) per Foundation Program unit for common purchases, this subdivision becomes inoperative and may not be utilized in subsequent fiscal years.



Section 16-1-10 - Selling, etc., alcoholic beverages to school children; keeping on school premises.

Any person, firm, corporation or association that knowingly sells, gives or dispenses any alcoholic beverage to any school student under the age of 18 years, or keeps or has in possession any alcoholic beverage in or on the campus or premises of any school building of any public secondary or grade school is guilty of a felony and, upon conviction thereof, shall be imprisoned in the state penitentiary for a period of from one to three years.



Section 16-1-11 - Private schools to register and report;.

All private schools or institutions of any kind having a school in connection therewith, except church schools as defined in Section 16-28-1, shall register annually on or before October 10 with the Department of Education and shall report on uniform blanks furnished by the Department of Education, giving such statistics as relate to the number of pupils, the number of instructors, enrollment, attendance, course of study, length of term, cost of tuition, funds, value of property, and the general condition of the school. This section may not be interpreted or construed to authorize the Department of Education, the State Board of Education, or the State Superintendent of Education to license or regulate any private, nonpublic, or church school offering instruction in grades K-12, or any combination thereof.



Section 16-1-11.1 - Autonomy of nonpublic schools - Legislative findings.

The Legislature finds and declares all of the following:

(1) That a parent or guardian in Alabama has a constitutional right to choose the type of K-12 education that is best for his or her child, whether public or nonpublic, religious or nonreligious, and including home-based education.

(2) That many parents choose to home school or enroll their children in elementary and secondary nonpublic schools, including private, church, parochial, or religious schools, that are not subject to state regulation and do not receive state or federal funds.

(3) That other than reporting on the enrollment of students, these nonpublic K-12 schools have been primarily exempt from state regulation and have only been required by state law to report the enrollment of students.

(4) That there is no national or state constitutional mandate that the government provide, license, or regulate nonpublic education, including private, church, parochial, and religious schools, or home-schooled students.

(5) That regulation by the state, including the State Department of Education, the State Board of Education, or the State Superintendent of Education, of any school with a religious affiliation would be an unconstitutional burden on religious activities in direct violation of the Alabama Religious Freedom Amendment and the First Amendment to the United States Constitution; and further that the State of Alabama has no compelling interest to burden by license or regulation nonpublic schools, which include private, church, parochial, and religious schools offering educational instruction in grades K-12, as well as home-based schools and home-schooled students.



Section 16-1-11.2 - Autonomy of nonpublic schools - Education selection by parents; exemption from licensure or regulation.

(a) A parent or guardian shall have the right to select the type school or method of his or her choice for the K-12 education of his or her child, whether public or nonpublic, religious or nonreligious, and including home-based education.

(b) Nonpublic schools, including private, church, parochial, and religious schools, offering educational instruction in grades K-12, as well as home-schooled students, are not subject to licensure or regulation by the state or any political subdivision of the state, including the State Department of Education. This section shall not be interpreted or construed as preventing a nonpublic school from voluntarily participating in state audits or other state administrative oversight in order to comply with requirements of federal grant provisions, except that any such voluntary participation may be withdrawn by the nonpublic school at-will and immediately.



Section 16-1-11.3 - Autonomy of nonpublic schools - Applicability of statutory requirements.

Each nonpublic school, including private, church, parochial, and religious schools, offering educational instruction in grades K-12, as well as home-schooling entities, shall comply with the requirements of Chapter 28 of this title, relating to school attendance; Chapter 22A of this title, the Alabama Child Protection Act of 1999; and Chapter 7 of Title 38, relating to criminal history background checks on persons responsible for children, the elderly, and the disabled.



Section 16-1-11.4 - Admission of nonpublic school students by public institutions of higher education.

Any provision of law to the contrary notwithstanding, no public two-year or four-year institution of higher education in the state may deny admission to or otherwise discriminate against an otherwise qualified student based on the consideration, whether in whole or in part, that the student attended, graduated from, or is enrolled in a nonpublic school, including private, church, parochial, and religious schools, or was home schooled.



Section 16-1-11.5 - Teacher certification.

Any provision of law to the contrary notwithstanding, the State Department of Education's requirements for teacher certification and recertification shall be the same for any person who teaches in a public school or a nonpublic school, whether accredited or not, and without regard to whether the otherwise qualified person is or was employed by a nonpublic K-12 private, church, parochial, or religious school that is not subject to state regulation.



Section 16-1-11.6 - Membership of nonpublic schools in Alabama High School Athletic Association.

All nonpublic schools which choose to become members of the Alabama High School Athletic Association shall be in compliance with the constitution and bylaws established by Alabama High School Athletic Association member schools.



Section 16-1-13 - Teaching pupils of disparate ability, background and achievement.

Whenever any city, county or other local school board determines it to be in the best interest of the public school pupils of the local school system, it may prescribe and from time to time adjust and adapt and further prescribe the manner, method and procedure to be employed in classrooms for teaching pupils of disparate ability, background and achievement in the public schools within its jurisdiction. Its authority in this respect shall include but shall not be limited to prescribing the grouping and classification of students within the same grade level, based upon considerations of native ability as indicated by intelligence tests; the general academic achievement, and level of achievement in a particular subject area. Any such grouping of pupils within a class or grade shall be prescribed by the local board of education only after consultation with the superintendent of the school, teachers, students and parents of various pupils concerned, and the decision reached shall be solely within the discretion of the board.

The local board may prescribe the times and hours and place of instruction for any grouping within schools and classrooms as it may consider advisable and may assign special teachers, prescribe special subjects or remedial courses, advanced courses, vocational courses and take such other action with respect to the time and place for teaching such separate groupings as it may consider in the best interest of the students and the entire student body of the school.



Section 16-1-14 - Removal, isolation, or separation of pupils creating disciplinary problems; state approval necessary for rules implementing such measures; deprivation of right to equal and adequate education may not result.

Any city, county, or other local public school board shall, consistent with Section 16-28-12, prescribe rules and regulations with respect to behavior and discipline of pupils enrolled in the schools under its jurisdiction and, in order to enforce such rules and regulations, may remove, isolate, or separate pupils who create disciplinary problems in any classroom or other school activity and whose presence in the class may be detrimental to the best interest and welfare of the pupils of such class as a whole. Any rules and regulations adopted pursuant to this section shall be approved by the State Board of Education. Any such removal, isolation, or separation may not deprive such pupils of their full right to an equal and adequate education.



Section 16-1-15 - Classification and grouping of pupils upon consideration of social attitudes, etc.

For the purpose of preventing or minimizing disciplinary problems, the local school board may classify and group pupils upon consideration of their social attitudes, their amenability to discipline, their hostility toward the school environment and their health, morals, cleanliness and habits of personal behavior.



Section 16-1-16 - Special courses, tutoring, counseling, etc., for special groups of pupils.

A local board of education may in its discretion prescribe special courses in citizenship, health, morals or any other subject it may consider necessary to meet the needs of special groups of pupils and may prescribe individual tutoring, counseling or group instruction and may assign special teachers and special classrooms or other places for such purposes and may schedule such courses either during or after regular school hours or at any time administratively feasible.



Section 16-1-16.1 - Alabama Council on Family and Children.

(a) The Legislature finds that there is at present a need in Alabama to coordinate, at the state and local level, the efforts of existing providers of services supporting early childhood development and family involvement in education.

(b) There is hereby established the Alabama Council on Family and Children to be composed of the Governor, who shall be chairperson; the State Superintendent of Education; the Commissioner of the Department of Human Resources; the State Health Officer; the Commissioner of the Department of Mental Health and Mental Retardation; the Chairman of the Children's Trust Fund; and the Director of the Department of Youth Services, or their designated representatives, and one additional member from each congressional district to be appointed by the Governor. Said council shall exist for the purpose of coordinating existing services, at the state and local level, supporting early childhood development and family involvement in education and assessing existing programs.

(c) On or before June 30, 1992, the Alabama Council on Family and Children shall submit to the Governor and the Legislature a plan which shall include, but not be limited to, recommendations concerning the following:

(1) Federally sponsored "Head Start" programs for children in Alabama qualified thereunder;

(2) State-sponsored "Head Start" type programs for other four-year-old children who do not qualify for federally sponsored Head Start. Such recommendations may include the establishment and implementation of pilot programs in at least ten city or county school systems by the 1993-94 school year; and

(3) The establishment of criteria for recognizing pre-school students in need of readiness skills and the development of summer programs to aid such students.

(d) The Alabama Council on Family and Children shall recommend to the State Department of Education and the Advisory Council on Teacher-Training created by Section 16-23-15, programs of instruction in professional development for public school instructors, teachers and administrators involved in early childhood development.



Section 16-1-17 - Contest of certain elections.

Any and all elections held for the purpose of determining whether a tax shall be levied in the county or in a school district of the county for public school purposes or determining whether or not school districts should be consolidated or whether or not a school district should be enlarged by consolidating therewith territory adjacent to such district may be contested on the same grounds and in the same manner as is provided by general law for the contest of elections of county officers, and all laws governing the grounds, conduct and determination of contests of election of county officers shall govern contests authorized by this section.



Section 16-1-18.1 - Accumulation of sick leave.

(a) Definitions. When used in this section, the following terms shall have the following meanings, respectively:

(1) EMPLOYEE. Any person employed full time as provided by law by those employers enumerated in this section; and adult bus drivers.

(2) EMPLOYER. All public city and county boards of education; the Board of Trustees of the Alabama Institute for Deaf and Blind; the Alabama Youth Services Department District Board in its capacity as the Board of Education for the Youth Services Department District; the Board of Directors of the Alabama School of Fine Arts; the Board of Trustees of the Alabama High School of Mathematics and Science; for purposes of subsection (c) only, the Alabama State Senate, the Lieutenant Governor, the Office of the Senate President Pro Tempore, the Speaker of the House of Representatives, the Alabama House of Representatives, the Legislative Reference Service; any organization participating in the Teachers' Retirement System (excluding any state governmental department not listed herein); the State Board of Education as applied to two-year postsecondary education institutions; and for the purposes of subsection (c) only, all four-year public institutions of higher learning.

(3) EXECUTIVE OFFICER. The superintendent of any public county school system or any public city school system; the President of the Alabama Institute for Deaf and Blind; the president of any two-year school or college under the auspices of the State Board of Education; the Superintendent of the Department of Youth Services School District; the Executive Director of the Alabama School of Fine Arts; the Executive Director of the Alabama High School of Mathematics and Science; the Secretary of the Senate, the Clerk of the House of Representatives, the Lieutenant Governor; the Speaker of the House of Representatives; the chief executive officer of any other employer as provided in this section.

(4) SICK LEAVE. The absence from duty by an employee as a result of any of the following:

a. Personal illness or doctor's quarantine.

b. Incapacitating personal injury.

c. Attendance upon an ill member of the employee's immediate family (parent, spouse, child, foster child currently in the care and custody of the employee, sibling); or an individual with a close personal tie.

d. Death in the family of the employee (parent, spouse, child, sibling, parent-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, nephew, niece, grandchild, grandparent, uncle, or aunt).

e. Death, injury, or sickness of another person who has unusually strong personal ties to the employee, such as a person who stood in loco parentis.

(5) ON-THE-JOB INJURY. Any accident or injury to the employee occurring during the performance of duties or when directed or requested by the employer to be on the property of the employer which prevents the employee from working or returning to his or her job.

(b) Sick leave for employees.

(1) EARNINGS. The employee shall earn one sick leave day per month of employment.

(2) REASONS FOR TAKING SICK LEAVE. The employee shall be allowed and authorized to take sick leave for any of the reasons so enumerated and defined in this section.

(3) EMPLOYEE PAY WHILE ON SICK LEAVE. Reimbursement of pay for the employee per day of sick leave shall be at the daily rate of pay for the employee.

(c) Sick leave accumulation and transfers. (1) An employee shall be allowed to accumulate an unlimited number of sick leave days. Earned sick leave days which have been accrued by an employee shall be transferrable from one employer to another. The executive officer of the employer shall take care to ensure that certification of the number of unused sick leave days is provided to the new employer when an employee transfers employment. All of the earned and unused sick leave days which an employee has accumulated shall be transferred to the new employer for use by the employee as provided by law. However, for purposes of applying accrued sick leave as credit for retirement purposes, an employee is limited to a maximum of sick leave as authorized in subdivision (1) of subsection (b). As pertains to receiving retirement credit for accrued sick leave, the Teacher's Board of Control shall have the authority to adopt such policies and procedures necessary to effectuate a uniform policy pursuant to this section.

(2) Employees of the Alabama State Senate, the Lieutenant Governor, the Office of the Senate President Pro Tempore, the Speaker of the House of Representatives, the Alabama House of Representatives, and the Legislative Reference Service may only accrue unlimited sick leave under this section until January 1, 2013. On January 1, 2013, an employee subject to this section may carry over only the actual number of sick leave hours the employee has or the number allowed under Section 36-26-36, whichever is greater. After January 1, 2013, sick leave earned by an employee subject to this section in excess of the amount determined on January 1, 2013, is subject to Section 36-26-36(d).

(d) On-the-job injury. The following regulations, procedures, and rights are established pertaining to employees who are injured while on the job:

(1) NOTICE OF INJURY. The employee shall make proper notification of the injury to the executive officer (or to the principal of the school, if applicable), within 24 hours after the injury occurred, or where the employee is not clinically able to make notification, it shall be permissible for another person who is reasonably knowledgeable to make the notification of the injury. Other notification procedures and forms shall be as established by written policy of the employer.

(2) PHYSICIAN CERTIFICATION. The employer may require medical certification from the employee's physician that the employee was injured and cannot return to work as a result of the injury. The executive officer may, at his or her discretion, require a second opinion from another physician at the expense of the employer. The employer may require a statement from the physician that there is a reasonable expectation that the employee will be able to return to work. A uniform physician certification form shall be adopted by the State Board of Education and distributed to each executive officer.

(3) SALARY CONTINUED. Upon determination by the executive officer that an employee has been injured on the job and cannot return to work as a result of the injury, the salary and fringe benefits of the employee shall be continued for a period of up to ninety (90) working days consistent with the employee's injury and the subsequent absence from work resulting from the injury. This provision shall apply to the temporary disability of the employee as applicable to the job-related injury.

(4) EXTENSION OF DAYS. The employer may adopt a written policy to extend the 90-day sick leave period for on-the-job injuries. Additional job-injury policies may be adopted by the employer if the policies do not conflict with the section.

(5) REIMBURSEMENT TO EMPLOYER. Any reasonable on-the-job injury costs incurred by the employer (to hire a substitute) per absent injured employee in a fiscal year shall be reimbursed to the employer by the state during the next succeeding fiscal year upon application by the employer to the appropriate State Board of Education department on a form adopted by the state board (not to exceed 90 work days). The department shall subsequently submit the request to the Legislature as a line-item in its budget request for reimbursement to the employer, and, if approved by the Legislature, shall reimburse the employer at the amount per day for sick leave authorized and funded in the annual budget act for public schools and colleges.

(6) EMPLOYEE'S SICK LEAVE. Sick leave shall not be deducted from the employee's account if absence from work is found to be a result of an on-the-job injury as provided in this section.

(7) ADDITIONAL EXPENSES. Any unreimbursed medical expenses and costs which the employee incurs as a result of an on-the-job injury may be filed for reimbursement with the State Board of Adjustment. Reimbursement to the employee shall be determined by the Board of Adjustment's policies, rules, and regulations which may be adopted from time to time. The Board of Adjustment shall adopt appropriate rules, regulations, and forms for submission by the employee.

(8) The executive officer or his or her designee shall inform the employee who is injured on the job of his or her rights about appearing before the Board of Adjustment and also about applicable written policies within thirty (30) calendar days of notification of the injury.

(e) Vacations and leaves of absences. The employer shall have the authority, under the rules and regulations promulgated from time to time by the State Board of Education, to provide for paid leaves of absences and vacations for its employees. Payment may be from public funds. The employer may provide for leaves of absence during the times the schools are, or are not, in session when the teacher or employee devotes the leave to instructing in or attending schools for appropriate training, or when approved by the State Board of Education as beneficial to the state's educational objectives. The employer may also provide for the payment of any full-time teachers or employees for absences during the time schools are in session when the absence results from an unavoidable cause which prevents the teacher or employee from discharging his or her duties. Pay for the absences resulting from unavoidable causes other than sickness shall not be allowed for a longer time than one week during any one scholastic year.

(f) Postsecondary annual leave. As applied to postsecondary employers, any employee who earns and accumulates annual leave shall be entitled to accumulate up to 60 days of annual leave at a rate not to exceed that in the policy established by the State Board of Education.

(g) Policies. The policies and procedures required and permitted by this section shall be adopted by the employer consistent with and as required by Section 16-1-30.



Section 16-1-18.2 - Payment for unused sick leave upon death of employee.

(a) Payment to beneficiary or estate for unused sick leave. Any provision of law to the contrary notwithstanding, when an active and contributing member of the Teachers' Retirement System dies while in service, the beneficiary or estate of the deceased member shall receive a monetary payment of 100 percent of the member's accrued and unused sick leave, not to exceed the maximum days provided in Section 16-1-18.1. The amount of reimbursement per day for earned and unused sick leave shall be computed on the basis of the member's daily rate of pay and multiplied by the number of unused sick leave days and partial sick leave days in the deceased member's account at the time of death, not to exceed the maximum days allowed in Section 16-1-18.1. The beneficiary shall be the designated beneficiary for Teachers' Retirement System benefits. The State Comptroller shall develop and disseminate certification of death forms to the chief executive officer of all boards, agencies, organizations, and associations participating in the Teachers' Retirement System. The certification of death forms shall contain the number of accumulated and unused sick leave days for the deceased member as well as any other information needed by the State Comptroller to calculate the amount of the benefit. The State Comptroller shall pay the calculated amount of sick leave to the deceased member's designated beneficiary or estate if the designated beneficiary is deceased.

(b) Appropriation and disbursement. There is appropriated from the Education Trust Fund such amounts as may be necessary to fulfill the requirements of this section. The State Comptroller shall make the disbursements to the designated beneficiary or estate within 30 days after receiving the appropriate documentation.



Section 16-1-19 - Students at colleges, universities, etc., deemed residents of state if parent or guardian registered to vote in state and employed by congressman or in executive branch of federal government on appointment by President.

Any law or any rule or regulation to the contrary notwithstanding, for the purposes of paying tuition or fees at any college, university or other institution of higher learning, any student shall be considered a resident of this state if one of the student's parents or legal guardians is a resident of this state for voting purposes and is either a full-time employee of a United States senator or congressman representing this state or a full-time officer or employee of the Executive Branch of the federal government on appointment by the President of the United States.



Section 16-1-20 - Period of silence for meditation at beginning of first class in public schools.

At the commencement of the first class each day in the first through the sixth grades in all public schools, the teacher in charge of the room in which each such class is held shall announce that a period of silence, not to exceed one minute in duration, shall be observed for meditation, and during any such period silence shall be maintained and no activities engaged in.



Section 16-1-20.1 - Period of silence for meditation.

Repealed by Act 98-381, p. 715, § 2, effective April 27, 1998.



Section 16-1-20.2 - School prayer.

From henceforth, any teacher or professor in any public educational institution within the State of Alabama, recognizing that the Lord God is one, at the beginning of any homeroom or any class, may pray, may lead willing students in prayer, or may lead the willing students in the following prayer to God:

Almighty God, You alone are our God. We acknowledge You as the Creator and Supreme Judge of the world. May Your justice, Your truth, and Your peace abound this day in the hearts of our countrymen, in the counsels of our government, in the sanctity of our homes and in the classrooms of our schools in the name of our Lord. Amen.



Section 16-1-20.3 - Student-initiated voluntary prayer.

(a) The legislative intent and purpose for this section is to protect the freedom of speech guaranteed by the First Amendment to the United States Constitution and Article 1, Section 4 of the Constitution of Alabama of 1901, to define for the citizens of Alabama the rights and privileges that are accorded them on public school and other public property and at school-related events, and to provide guidance to public school officials on the rights and requirements of law they must apply. Further, the intent and purpose of the Legislature is to properly accommodate the free exercise of religious rights of its student citizens in the public schools and at public school events as mandated by the First Amendment to the United States Constitution and the judicial interpretations thereof as given by the United States Supreme Court.

(b) On public school, other public, or other property, non-sectarian, non-proselytizing student-initiated voluntary prayer, invocations and/or benedictions, shall be permitted during compulsory or non-compulsory school-related student assemblies, school-related student sporting events, school-related graduation or commencement ceremonies, and other school-related student events.

(c) Nothing in this section shall otherwise diminish the right of any student or person to exercise his or her rights of free speech and religion, including prayer, as permitted by the United States Constitution and the Alabama Constitution on public school or other public property, or other property, at times or events other than those stated in subsection (b).

(d) The exercise of these rights on public school or other public property, or on other property for school-related activities, by students or others, shall not be construed to indicate any support, approval, or sanction by the State of Alabama, any political subdivision thereof, municipal corporation, governmental entity of any description, or any agent or employee of any governmental entity of the contents of any such prayer, invocation, benediction, or other activity, or be an unconstitutional use of any public school property or other public property, or be the promotion or establishment of any religion or religious belief.



Section 16-1-20.4 - Period of quiet reflection.

(a) The Legislature of Alabama finds that in the hectic society of today all too few citizens are able to experience even a moment of quiet reflection before plunging headlong into the activities of daily life. Young citizens are particularly affected by the absence of an opportunity for a moment of quiet reflection. The Legislature finds that our young, and society as a whole, would be well served if students in the public schools were afforded a moment of quiet reflection at the beginning of each school day and at the opening of school athletic events and graduation ceremonies.

(b) At the opening of school every day in each public school classroom, the teacher in charge shall conduct a brief period of quiet reflection for 60 seconds with the participation of every pupil in the classroom.

(c) At the beginning of every school athletic event and graduation ceremony, the principal of the school, or his or her designee, shall conduct a brief period of quiet reflection for 60 seconds.

(d) The moment of quiet reflection authorized by subsection (b) and subsection (c) is not intended to be and shall not be conducted as a religious service or exercise, but shall be considered an opportunity for a moment of silent reflection on the anticipated activities of the day or event.



Section 16-1-20.5 - Protection of student religious liberties.

(a) This section shall be known and may be cited as the "Alabama Student Religious Liberties Act of 2015."

(b) A public local board of education may not discriminate against students or parents on the basis of a religious viewpoint or religious expression. A local board of education shall treat a student's voluntary expression of a religious viewpoint, if any, on an otherwise permissible subject in the same manner the local board of education treats a student's voluntary expression of a secular or other viewpoint on an otherwise permissible subject and may not discriminate against the student based on a religious viewpoint expressed by the student on an otherwise permissible subject.

(c) Students may express their beliefs about religion in homework, artwork, and other written and oral assignments free from discrimination based on the religious content of their submissions. Homework and classroom assignments shall be judged by ordinary academic standards of substance and relevance and against other legitimate pedagogical concerns identified by the local board of education. Students may not be penalized or rewarded on account of the religious content of their work. If an assignment requires a student's viewpoint to be expressed in coursework, artwork, or other written or oral assignments, a public school may not penalize or reward a student on the basis of religious content or a religious viewpoint. In such an assignment, a student's academic work that expresses a religious viewpoint shall be evaluated based on ordinary academic standards of substance and relevance to the course curriculum or requirements of the coursework or assignment.

(d)(1) Students in public schools may pray or engage in religious activities or religious expression before, during, and after the school day in the same manner and to the same extent that students may engage in nonreligious activities or expression. Students may organize prayer groups, religious clubs, "see you at the pole" gatherings, or other religious gatherings before, during, and after school to the same extent that students are permitted to organize other noncurricular student activities and groups. Religious groups shall be given the same access to school facilities for assembling as is given to other noncurricular groups without discrimination based on the religious content of the students' expression. If student groups that meet for nonreligious activities are permitted to advertise or announce meetings of the groups, the local board of education may not discriminate against groups that meet for prayer or other religious speech. A local board of education may disclaim school sponsorship of noncurricular groups and events in a manner that neither favors nor disfavors groups that meet to engage in prayer or religious speech.

(2) Students in public schools may wear clothing, accessories and jewelry that display religious messages or religious symbols in the same manner and to the same extent that other types of clothing, accessories, and jewelry that display messages or symbols are permitted.

(e) In order to ensure that a local board of education does not discriminate against a student's publicly stated voluntary expression of a religious viewpoint, if any, and to eliminate any actual or perceived affirmative school sponsorship or attribution to the local board of education of a student's expression of a religious viewpoint, if any, each local board of education shall adopt a policy governing voluntary religious expression in its schools.

(f) This section shall not be construed to authorize this state or any of its political subdivisions to do either of the following:

(1) Require any person to participate in prayer or in any other religious activity.

(2) Violate the constitutional rights of any person.

(g) This section shall not be construed to limit the authority of any public school to do any of the following:

(1) Maintain order and discipline on the campus of the public school in a content and viewpoint neutral manner.

(2) Protect the safety of students, employees, and visitors of the public school.

(3) Adopt and enforce policies and procedures regarding student speech at school provided that the policies and procedures do not violate the rights of students as guaranteed by the United States and Alabama Constitutions and laws.

(h) This section shall apply to all religions. It shall not be construed as establishing a particular religion nor as prohibiting the free exercise of a particular religion.

(i) This section shall apply beginning with the 2015-16 school year.



Section 16-1-21 - Payments by boards of education for fund-saving suggestions; section permissive only.

(a) All local boards of education, throughout the state, now existing or hereinafter established, are hereby authorized to pay employees for suggestions which result in a saving of funds for that particular board of education. Such expenditures are to be made from the general operating funds of the particular board of education awarding the payment.

(b) The expenditures authorized herein shall not be paid to members of the board of education nor to administrative personnel whose normal job duties include providing suggestions for saving of board funds.

(c) This section is permissive only and any authority to give moneys to employees for suggestions remains with the local county or city boards of education. The amount of payment shall be determined by the individual boards, and shall be calculated in such manner as the individual boards see fit.



Section 16-1-22 - Audit of certain institutions.

The Department of Examiners of Public Accounts is hereby authorized and empowered to audit the records of the Marion Military Institute, the Lyman Ward Military Academy, the Talladega College, the Walker County Junior College, the Tuskegee University, the Sylacauga Nurses Training School, and the Coosa Valley Medical Center School of Nursing to the same extent, degree, and scope as its audits of public educational institutions, and said institutions shall submit to the Legislature each year before any subsequent appropriation requests may be considered by the Legislature, a full accounting of their receipts, disbursements, assets, liabilities, and other resources as of the date of the close of their immediately preceding academic year.



Section 16-1-23 - Hazing prohibited; penalty.

(a) Hazing is defined as follows:

(1) Any willful action taken or situation created, whether on or off any school, college, university, or other educational premises, which recklessly or intentionally endangers the mental or physical health of any student, or

(2) Any willful act on or off any school, college, university, or other educational premises by any person alone or acting with others in striking, beating, bruising, or maiming; or seriously offering, threatening, or attempting to strike, beat, bruise, or maim, or to do or seriously offer, threaten, or attempt to do physical violence to any student of any such educational institution or any assault upon any such students made for the purpose of committing any of the acts, or producing any of the results to such student as defined in this section.

(3) The term hazing as defined in this section does not include customary athletic events or similar contests or competitions, and is limited to those actions taken and situations created in connection with initiation into or affiliation with any organization. The term hazing does not include corporal punishment administered by officials or employees of public schools when in accordance with policies adopted by local boards of education.

(b) No person shall engage in what is commonly known and recognized as hazing, or encourage, aid, or assist any other person thus offending.

(c) No person shall knowingly permit, encourage, aid, or assist any person in committing the offense of hazing, or willfully acquiesce in the commission of such offense, or fail to report promptly his knowledge or any reasonable information within his knowledge of the presence and practice of hazing in this state to the chief executive officer of the appropriate school, college, university, or other educational institution in this state. Any act of omission or commission shall be deemed hazing under the provisions of this section.

(d) Any person who shall commit the offense of hazing shall be guilty of a Class C misdemeanor as defined by Title 13A.

(e) Any person who participates in the hazing of another, or any organization associated with a school, college, university, or other educational institution in this state which knowingly permits hazing to be conducted by its members or by others subject to its direction or control, shall forfeit any entitlement to public funds, scholarships, or awards which are enjoyed by him or by it and shall be deprived of any sanction or approval granted by the school, college, university, or other educational institution.

(f) Nothing in this section shall be construed as in any manner affecting or repealing any law of this state respecting homicide, or murder, manslaughter, assault with intent to murder, or aggravated assault.



Section 16-1-24 - Reporting of property damage and physical assaults on students and school personnel; legislative intent; penalties.

(a) For purposes of this section, the following words and phrases shall have the following respective meanings, unless the context clearly indicates otherwise:

(1) INCIDENT. Any act of physical violence, with or without a weapon, trespass, vandalism, or property damage which occurs.

(2) PRINCIPAL. The principal or top administrator of any public elementary, junior or senior high school at which the incident occurred.

(3) SUPERINTENDENT OF EDUCATION. The superintendent of the county or city board of education in the county in which the school is located.

(4) REPORT. A written narrative report of an incident, the number and names and addresses of persons involved in the incident, the type of any weapon involved and a description of any injury or damage resulting from the incident. Said report shall contain the names and addresses of all known persons present at the time of said incident.

(5) TEACHER AND OTHER SCHOOL EMPLOYEE. An employee of any public elementary, junior or senior high school at which the incident occurred.

(6) SCHOOL BOARD. The board of education.

(7) COUNTY SHERIFF. The sheriff of the county in which the public school is located.

(b) It is the intention of the Legislature by passage of the section to require principals, teachers and other school employees of public elementary, junior and senior high schools to make reports of violent disruptive incidents occurring on school property during school hours or during school activities conducted on or off school property after school hours or at any other time when such incident can be reasonably related to school or school functions and to provide for penalties for failure to report such incidents.

(c) Principals shall file a report within 72 hours with the superintendent of education of any incident of which they have knowledge. A copy of the report shall also be furnished members of the school board and the county sheriff by the superintendent of education.

(d) Teachers and other school employees shall immediately report to the principal any incident of which they have knowledge. Said teacher and employee shall assist the principal in the preparation of the report required under subsection (c) of this section.

(e) Any superintendent of education, principal, teacher, or employee who violates the provisions of this section by failure to file a required report shall be guilty of a Class C misdemeanor.



Section 16-1-24.1 - Safe school and drug-free school policy; treatment of policy violators; promulgation and distribution of discipline policy; liability limited for discipline actions; local boards may adopt more stringent guidelines.

(a) The Legislature finds a compelling public interest in ensuring that schools are made safe and drug-free for all students and school employees. The Legislature finds the need for a comprehensive safe school and drug-free school policy to be adopted by the State Board of Education. This policy should establish minimum standards for classes of offenses and prescribe uniform minimum procedures and penalties for those who violate the policies. It is the intent of the Legislature that our schools remain safe and drug-free for all students and school employees. The State Board of Education shall adopt and all local boards of education shall uniformly enforce policies that protect all students and school employees. The State Board of Education shall require local school systems to modify their policies, practices or procedures so as to ensure a safe school environment free of illegal drugs, alcohol, or weapons. Any rules and regulations adopted by the State Board of Education pursuant to this section shall be exempt from Section 41-22-3(3). These modifications shall include the formulation of a discipline plan setting forth policies, practices, and procedures dealing with students or other persons who bring illegal drugs, alcohol, or weapons on a school campus. The discipline plan shall also include uniform drug-free school policies with uniform penalties.

(b) The principal shall notify appropriate law enforcement officials when any person violates local board of education policies concerning drugs, alcohol, weapons, physical harm to a person, or threatened physical harm to a person. If any criminal charge is warranted arising from the conduct, the principal is authorized to sign the appropriate warrant. If that person is a student enrolled in any public school in the State of Alabama, the local school system shall immediately suspend that person from attending regular classes and schedule a hearing at the earliest possible date, which shall not be later than five school days. The decision to suspend or initiate criminal charges against a student, or both, shall include a review and consideration of the student's exceptional status, if applicable, under Chapter 39, or appropriate federal statutory or case law.

(c) If a person is found to have violated a local board of education policy concerning drugs, alcohol, weapons, physical harm to a person, or threatened physical harm to a person, the person may not be readmitted to the public schools of this state until (1) criminal charges or offenses arising from the conduct, if any, have been disposed of by appropriate authorities and (2) the person has satisfied all other requirements imposed by the local board of education as a condition for readmission.

(d) Any person determined to be guilty of an offense involving drugs, alcohol, weapons, physical harm to a person, or threatened physical harm to a person, may be readmitted to the public schools of this state upon such conditions as the local board of education shall prescribe for preservation of the safety or security of students and employees of the local school board, which may include, but are not limited to, psychiatric or psychological evaluation and counseling.

(e)(1) A copy of the school system's discipline plan shall be distributed to all students enrolled in the system and their parents, guardians, or custodians shall read the plan and sign a statement verifying that they have been given notice of the discipline policies of their respective school system. The school board shall have its official discipline plan reviewed on an annual basis to ensure that its policies and procedures are currently in compliance with applicable statutes, case law, and state and federal constitutional provisions.

(2) All discipline plans of school systems shall include, but not be limited to, all of the following:

a. A parent, guardian, custodian, or person, excluding a foster parent, responsible for the care or control of a minor child enrolled in a public school system shall be responsible financially for such child's destructive acts against school property or persons.

b. A parent, guardian, custodian, or person, excluding a foster parent, responsible for the care or control of a minor child enrolled in a public school system may be requested to appear at school by an appropriate school official for a conference regarding acts of the child specified in paragraph a.

c. A parent, guardian, custodian, or person, excluding a foster parent, responsible for the care or control of a minor child enrolled in a school system who has been summoned by proper notification by an appropriate school official shall be required under this provision to attend such discipline conference specified in paragraph b.

(3) Any public school system shall be entitled to recover actual damages, plus necessary court costs, from the parent or guardian, or both, of any minor who maliciously and willfully damages or destroys property belonging to the school system. However, this section shall not apply to parents whose parental control of any child has been removed by court order or decree or to parents of exceptional children with specific mental and physical impairments if the damage is determined to result from the impairments. The action authorized in this section shall be in addition to all other actions which the school system is entitled to maintain and nothing in this section shall preclude recovery in a greater amount from the minor or from a person, including the parents or guardian, or both, for damages to which such minor other person would otherwise be liable.

(4) This section shall apply only to acts committed on or after August 1, 1992.

(f) The local school board shall adopt and make available to all teachers, school personnel, students, and parents or guardians, at the beginning of the 1992-93 school year and each school year thereafter, a code of student conduct developed in consultation with teachers, school personnel, students, and parents or guardians. The code shall be based on the rules governing student conduct and discipline adopted by the school board and may be made available at the school level in the student handbook or similar publication. The code shall include, but not be limited to, all of the following:

(1) Specific grounds for disciplinary action.

(2) Procedures to be followed for acts requiring discipline.

(3) An explanation of the responsibilities and rights of students with regard to attendance, respect for persons and property, knowledge and observation of rules of conduct, the right to learn, free speech and student publications, assembly, privacy, and participation in school programs and activities.

(g) Except in the case of excessive force or cruel and unusual punishment, no certified or noncertified employee of the State Board of Education or any local board of education shall be civilly liable for any action carried out in conformity with state law and system or school rules regarding the control, discipline, suspension, and expulsion of students.

(h) Nothing in this section shall be construed to prevent a local board of education from promulgating more stringent rules and regulations than those adopted on the state level, in order to foster and maintain a safe and drug-free environment in the public schools.



Section 16-1-24.2 - Department of Education to develop statewide violence prevention program.

(a) For purposes of this section, the following words and terms shall have the following meanings:

(1) GUIDANCE COUNSELING PROCEDURES. Procedures providing planned, sequential activities and services designed to help all students develop skills in the areas of personal and social growth, educational planning, and career and vocational development.

(2) LAW-RELATED EDUCATION. Education which provides children and youth with the knowledge and skills pertaining to the law, the legal process, school safety, and citizenship responsibilities to promote law-abiding behavior with the purpose to prevent children and youth from engaging in delinquency or violence and enable them to become productive citizens.

(b) The Department of Education shall develop a statewide violence prevention program using such resources as law-related education and guidance counseling procedures to develop violence prevention curricula for grades K through twelve, to provide training to teachers and school administrators on violence prevention, and to develop school-community partnerships for violence prevention.



Section 16-1-24.3 - Local boards of education to implement policies requiring expulsion of students who possess firearms in school areas.

(a) All city and county boards of education shall develop and implement local policies and procedures requiring the expulsion of students, for a period of one year, who are determined to have brought to school or have in their possession a firearm in a school building, on school grounds, on school buses, or at other school-sponsored functions. Notwithstanding the foregoing, city and county boards of education and the local superintendent of education of each board may modify the expulsion requirement for a student on a case-by-case basis. Students who are expelled for violation of this section shall not be allowed to attend regular school classes in any public school in the state during the expulsion period. Students who are expelled from schools for firearm possession may be permitted to attend alternative schools designed to provide education services. Discipline of students with disabilities who violate the firearm possession policies of city and county boards of education shall be determined on a case-by-case basis in accordance with the requirements of the Individuals with Disabilities Education Act (IDEA) and Section 504 of the Rehabilitation Act.

(b) For the purposes of this section, the term "firearm" has the same meaning as defined in Section 921 of Title 18 of the United States Code.

(c) When there are violations of the prohibition on firearms being brought to school or the possession of firearms by students, the school principal shall notify the appropriate law enforcement authority which may include city police, county sheriffs, and the local district attorney. In addition to notification of law enforcement officials, the school principal shall notify the parents of students who violate the firearm-free school environment provided for in this section.

Law enforcement authorities involved with students charged with firearm violations shall refer the violators of this section to the appropriate authority in the judicial system when the action is feasible.

(d) Local education agencies submitting applications for federal funds to the State Department of Education shall include in the application:

(1) An affidavit to affirm that the local education agency has developed and implemented a policy to provide for a gun-free environment in all its public schools.

(2) A description of the circumstances surrounding an expulsion imposed under this section including:

a. The name of the school concerned.

b. The number of students expelled.

c. The types of weapons concerned.

The State Department of Education shall report the information collected from the local education agencies to the Secretary of Education.



Section 16-1-25 - Access to school facilities by military recruiting representatives.

All city and county public school systems and all public institutions of higher education as defined by Section 16-5-1 and all divisions of public institutions of higher education shall grant military recruiters of the United States Armed Forces and United States Department of Homeland Security the same information and access to students and campus facilities as the institution grants to prospective employers of students or to postsecondary institutions.



Section 16-1-26 - Compensation of school board members.

(a) Members of city and county school boards are authorized to receive reasonable compensation for their services, not to exceed six hundred dollars ($600) per month, unless set at a higher figure by a local act, upon approval by a majority vote of the members at the board's annual meeting. Compensation shall be in addition to actual traveling and other necessary expenses incurred in attending meetings and transacting business of the board.

(b) The compensation, actual traveling expenses and other necessary expenses incurred shall be paid as other ordinary and necessary expenses of the board.

(c) Any individual school board member, at his or her option, may refuse to accept all or any portion of the approved compensation.



Section 16-1-27 - Use of electronic communication devices on school property.

(a) A local board of education may permit any pupil to carry a pocket pager, cellular telephone, or other electronic communication device while on school property and may permit any pupil to use a pocket pager, cellular telephone, or other electronic communication device, when such use is expressly and specifically permitted by the school administrator, teacher, or employee who is acting in a supervisory capacity at the time of the use.

(b) Any pupil found in violation of this section shall be subject to suspension by the board of education.

(c) Each local board of education may adopt a local policy that pertains to pocket pagers, cellular telephones, and other electronic communication devices.



Section 16-1-28 - No public funds or public facilities to be used to promote lifestyle or activities prohibited by sodomy and sexual misconduct laws.

(a) No public funds or public facilities shall be used by any college or university to, directly or indirectly, sanction, recognize, or support the activities or existence of any organization or group that fosters or promotes a lifestyle or actions prohibited by the sodomy and sexual misconduct laws of Sections 13A-6-63 to 13A-6-65, inclusive.

(b) No organization or group that receives public funds or uses public facilities, directly or indirectly, at any college or university shall permit or encourage its members or encourage other persons to engage in any such unlawful acts or provide information or materials that explain how such acts may be engaged in or performed.

(c) This section shall not be construed to be a prior restraint of the First Amendment protected speech. It shall not apply to any organization or group whose activities are limited solely to the political advocacy of a change in the sodomy and sexual misconduct laws of this state.



Section 16-1-30 - Written educational policies, rules and regulations of local boards of education.

(a) Definitions. When used in this section, the following words shall have the following meanings:

(1) LOCAL BOARD OF EDUCATION or BOARD OF EDUCATION. Any city or county board of education; the Board of Trustees of the Alabama Institute for Deaf and Blind; the Alabama Youth Services Board in its capacity as the Board of Education for the Youth Services Department District; the Board of Directors of the Alabama School of Fine Arts; and the Board of Directors of the Alabama High School of Mathematics and Science.

(2) CHIEF EXECUTIVE OFFICER. The superintendent of any public county or public city school system; the President of the Alabama Institute for Deaf and Blind; the Superintendent of the Department of Youth Services District; the Executive Director of the Alabama School of Fine Arts; the Executive Director of the Alabama High School of Mathematics and Science.

(3) PROFESSIONAL ORGANIZATION. The employees' local professional organization whose parent organization represents the majority of school employees statewide.

(b) The local board of education shall, upon the written recommendation of the chief executive officer, determine and establish a written educational policy for the board of education and its employees and shall prescribe rules and regulations for the conduct and management of the schools. Before adopting the written policies, the board shall, directly or indirectly through the chief executive officer, consult with the applicable local employees' professional organization. Input by the applicable professional organization shall be made in writing to the chief executive officer. Representatives of the professional organization shall be made known to the chief executive officer in writing by the professional organization's duly elected officers or their representative. The chief executive officer of the board may also consult with professional assistants, principals, employees, and other interested citizens. The written policies, rules, and regulations, so established, adopted, or promulgated shall be made available to all persons affected and employed by the board. Any amendments to the policies, rules, and regulations shall be developed in the same manner and furnished to the affected persons employed by the board within 20 days after adoption.



Section 16-1-31 - Elective course credit for participation in YMCA Youth and Government programs.

(a) Each public local board of education may provide that a high school student who participates in YMCA Youth and Government programs may earn elective course credit for participation providing that Section 16-28-5, which requires 140 days of instruction by a certified teacher, is adhered to.

(b) The amount of elective course credit granted for participation in YMCA Youth and Government programs shall be determined by the local board of education, but the credit shall not exceed one credit unit.

(c) Participation by a student in YMCA Youth and Government programs shall be certified by the local YMCA official responsible for the program.

(d) YMCA Youth and Government programs eligible for credit pursuant to this section shall be approved by local boards of education.

(e) Local boards of education may adopt minimum standards for any program pursuant to this section including minimum standards for the curriculum and participation in order to qualify for credit.



Section 16-1-32 - Debit cards; authorized uses; transaction fees.

(a) The board of trustees or any other governing body of a public institution of higher education as defined in Section 16-5-1 may establish a program which provides students enrolled at the institution with debit cards issued by the institution. This specific authority shall exist in addition to any pre-existing authority to establish such a program conferred elsewhere by the Constitution of Alabama of 1901, or statute.

(b) A student issued a debit card under the program may use the card to purchase merchandise or services available through the institution or at the institution through a person authorized to sell merchandise or services at the institution, or at any other location or through any other person as determined by the board of trustees or the governing body.

(c) Without limiting the generality of the foregoing subsection, the debit card program shall at a minimum allow a person who operates an off-campus college bookstore which sells merchandise or services of the same kind as the merchandise or services that a student may purchase at a bookstore operated on the campus of the institution under subsection (b), to participate in the program under the same or equivalent terms applicable to a person authorized to sell merchandise or services under subsection (b), and to accept a debit card payment from a student to whom a debit card has been issued under the program for purchase of that merchandise or service.

(d) A per transaction fee, not to exceed 3.25 percent of the total purchase price may be charged the off-campus bookstore by the institution administering the debit card program. Other merchants may participate in the program under the terms and conditions established by the institution. The transaction fee for all other merchants or vendors, irrespective of type of business, shall not exceed five percent of the total purchase price.

(e) The amendments to this section specified in Act 2006-405 shall be implemented and be operative by July 1, 2006.



Section 16-1-33 - Written reduction-in-force policy.

(a) When used in this section, the following words shall have the following meanings:

(1) BOARD. All public city and county boards of education, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Alabama Youth Services Department District Board in its capacity as the Board of Education for the Youth Services Department District, the Board of Directors of the Alabama School of Fine Arts, and the Board of Trustees of the Alabama High School of Mathematics and Science.

(2) EMPLOYEES. Employees or personnel of the board, except those employees covered under the state's Merit System and except those employees at the Alabama Industries for the Blind.

(3) LAYOFF. An unavoidable reduction in the work force beyond normal attrition due to decreased student enrollment or shortage of revenues.

(b) Each board shall adopt a written reduction-in-force policy consistent with Section 16-1-30. The policy shall include, but shall not be limited to, layoffs, recalls, and notifications of layoffs and recalls. The reduction-in-force policy of the board shall be based on objective criteria.



Section 16-1-34 - Donation by two-year college president of surplus property to local public school system.

A two-year college president under the jurisdiction of the Department of Postsecondary Education and the State Board of Education and the State Board of Medical Examiners may donate surplus personal property of the institution to a local city board of education or to a local county board of education for use by public high schools, public middle schools, and public elementary schools in the respective local public school system. Accurate records of the transactions shall be kept by the two-year institution and the State Board of Medical Examiners and the recipient local public school system.



Section 16-1-35 - Governor's Academic Achievement Program.

(a) The "Governor's Academic Achievement Program" is created to encourage and reward academic improvement in the public schools of this state.

(b) Pursuant to the State Board of Education Academic Assistance Program, the status of each public school is classified as one of the following:

(1) Academic Clear.

(2) Academic Caution.

(3) Academic Alert.

(4) Academic Intervention.

(c) Pursuant to the Governor's Academic Achievement Program, any public school in the state that improves its academic achievement status by one or more steps from the previous year shall receive a financial reward.

(1) A two thousand dollar ($2,000) reward shall be paid to any school that improves by one step from Academic Intervention to Academic Alert, from Academic Alert to Academic Caution, or from Academic Caution to Academic Clear.

(2) A three thousand dollar ($3,000) reward shall be paid to any school that improves by two steps from Academic Intervention to Academic Caution or from Academic Alert to Academic Clear.

(3) A five thousand dollar ($5,000) reward shall be paid to any school that improves by three steps from Academic Intervention to Academic Clear. In addition to the financial reward, the school shall receive a Governor's Academic Achievement Program trophy signifying outstanding academic achievement.

(d) Any school on Academic Clear status that demonstrates annual improvement on the nationally normed achievement test for three consecutive years, as confirmed by the State Superintendent of Education, shall receive a five thousand dollar ($5,000) reward for the third year's improvement and a five thousand dollar ($5,000) reward for each three-year period of consecutive improvement thereafter. For any year that the school does not demonstrate improvement, the reward shall not be granted and the three-year consecutive improvement time period shall again be required prior to qualifying for the reward.

(e) Any school earning a financial reward pursuant to this section shall use the reward money for instructional programs and materials at the school as determined by the teachers of the school.

(f) The Legislature shall annually appropriate sufficient funds to the State Department of Education from the Education Trust Fund to meet the requirements of this section. The State Department of Education shall allocate the funds as provided in this section to the respective schools.



Section 16-1-36 - Tutoring programs for students accessed below average SAT scores.

(a) Beginning in the 2000-2001 school year, any public school student in this state who is required by statute or regulation of the State Department of Education to be tested or assessed by Stanford Achievement Test (SAT) or any other assessment used by the school system who scores or is assessed at a range of one grade below any subject or subjects, or falls below the average of the school system assessment shall be provided tutoring programs for reading skills and other subjects by the department. The tutoring program shall be provided within the school system of the student. Tutoring programs shall continue two additional times for any student while attending the school for any subject or subjects until the student scores or is assessed in the average range or above for each subject being tutored, however, the school system may continue the tutoring sessions, and the program shall remain for all other students provided funding is available or appropriated by the state.

(b) Prior to providing a tutoring program, a school system shall develop and submit to the State Department of Education for its approval a local plan for the implementation of tutoring service.

(c) The school system may utilize the services of the Boys and Girls Clubs.

(d) The State Superintendent of Education shall promulgate necessary regulations to implement this section.



Section 16-1-37 - Issuance of high school diplomas to certain honorably discharged veterans.

The State Superintendent of Education may award a standard high school diploma to any honorably discharged veteran who served in the United States Armed Forces at any time between December 7, 1941, and January 31, 1946, between June 27, 1950, and January 31, 1955, or between November 15, 1961, and March 28, 1973; was a resident of Alabama prior to entry into the United States Armed Forces; and whose entry into the United States Armed Forces interrupted high school attendance and prevented graduation. Upon the recommendation of the State Superintendent of Education, the State Board of Education shall develop criteria and guidelines necessary for the implementation of this section.



Section 16-1-38 - Financial and education law training for newly elected superintendents of education.

(a)(1) Each person newly elected or appointed as a city or county superintendent of education shall, prior to assuming office, attend and satisfactorily complete a training program on school finances and education law. This requirement shall be applicable upon the development and offering of the training program as provided in this section.

(2) The State Superintendent of Education, based upon reasonable cause, may allow a newly elected or appointed superintendent to attend and satisfactorily complete the training program after assuming office.

(3) Superintendents serving on May 31, 2001, may attend such training program.

(4) The Department of Education, or its designee, shall provide the training program at no cost.

(b)(1) The training program shall be formulated by a committee comprised of the State Superintendent of Education and each of the following:

a. A representative of the State Department of Education appointed by the State Board of Education.

b. A representative of the Council for Leaders in Alabama Schools, appointed by the governing body of the council.

c. A representative of the Alabama Education Association, appointed by the governing body of the association.

d. A representative of the Alabama Association of School Boards, appointed by the governing body of the association.

e. A representative of the Alabama Commission on Higher Education, appointed by the governing body of the commission.

(2) The committee shall determine each of the following:

a. The contents, scope, and curriculum of the program.

b. The duration of the program.

c. Locations and dates when the program would be offered.

d. The costs of developing the training program for school finance and law as well as the costs of validating and completing bias reviews for the required assessment program.

e. Other relevant matters relating to the development, implementation, and operation of the program.

(3) The committee shall recommend to the State Board of Education the inclusion of the school finance and law training program into all preparation programs for school administrators.

(4) The institutions of higher education shall use for the school finance and law courses only those professors who have satisfactorily completed the training and/or assessment program.

(c)(1) The State Board of Education, by rule, may provide further for the contents, scope, curriculum, duration, offerings, and other relevant matters relating to the development, implementation, and operation of the training program.

(2) The State Board of Education, by rule, may provide for the participation in all or a portion of the program by superintendents serving on May 31, 2001, and other appropriate school personnel.



Section 16-1-38.1 - Professional development program for county and city superintendents of education.

(a) The School Superintendents of Alabama, a professional organization, shall establish and administer a professional development program for all county and city superintendents of education.

(b) This program shall draw guidance from the National Staff Development Council definition of professional development that is included in the proposal to amend ESEA Section 9101 (34)(C), currently before the U.S. Congress and defined as "a comprehensive, sustained and intensive approach to improving superintendents effectiveness in raising student achievement."

(c) Professional development fosters collective responsibility for improved student performance and must be comprised of professional learning that:

(1) Is aligned with rigorous standards, as well as related local educational agency and school improvement goals.

(2) Is conducted among learning teams of educators, including teachers, paraprofessionals, and other instructional staff at the school.

(3) Is facilitated by well-prepared, professional development coaches, mentors, or other educational leaders.

(4) Engages established learning teams in a continuous cycle of improvement that:

a. Analyzes learning needs.

b. Defines a clear set of learning goals.

c. Achieves the learning goals by implementing coherent, sustained strategies that improve effectiveness and achievement.

d. Provides coaching or other forms of assistance to support the transfer of new knowledge and skills to new superintendents.

e. Regularly assesses the effectiveness of professional development in achieving identified learning goals.

f. May be facilitated and strengthened by external assistance.

(d) Professional development may be supported and strengthened by activities such as courses, workshops, institutes, networks, and conferences that:

(1) Address the learning goals and objectives established for superintendents.

(2) Advance the ongoing professional development of superintendents.

(3) Are provided by the School Superintendents of Alabama.

(a) Newly elected or appointed superintendents shall participate in the School Superintendents of Alabama's Mentor and Executive Coaching Program, a free training program for new superintendents serving in member school systems. The program assists the new superintendent in doing all of the following:

a. Understanding the laws, rules, and regulations of Alabama.

b. Accessing statewide resources.

c. Establishing focused goals.

d. Managing expectations.

e. Crafting different strategies.

f. Maintaining integrity.

g. Following through after planning.

(2) Each new superintendent shall be assigned an executive coach, who is an experienced superintendent and who makes a minimum of eight contacts during the first year. In addition, quarterly meetings shall be held to provide information on all of the following:

a. Budget development, instructional planning, and personnel actions.

b. School system actions that must occur in the upcoming three-month period.

c. Identifying and addressing the issues and challenges of running the school district.

(3) A new superintendent may elect to continue the training for one additional year.



Section 16-1-39 - Self-administration of medications by student.

(a) Commencing with the 2007-2008 scholastic year, each local board of education and the governing body of each nonpublic school in the state shall permit the self-administration of medications by a student for chronic conditions if conducted in compliance with the State Department of Education and State Board of Nursing Medication Curriculum, as may be amended from time to time by the department and board. Approved medications may be self-administered if the parent or legal guardian of the student provides all of the information outlined in the medication curriculum, including, but not limited to, all of the following:

(1) Written and signed authorization for the self-administration to the chief executive officer of the school.

(2) Written and signed acknowledgement that the school shall incur no liability and that the parent or legal guardian shall indemnify and hold harmless the school and the employees and agents of the school against any claims that may arise relating to the self-administration of approved medications.

(3) Written medical authorization that includes all of the following:

a. The signature of the attending physician, or his or her authorized agent.

b. Confirmation that the student has been instructed in the proper self-administration of the approved medication.

c. The name, purpose, and prescribed dosage of the medications to be self-administered.

d. The frequency with which the prescribed medications are to be administered.

e. Any special instructions or circumstances under which the medications should be administered.

f. The length of time for which the medications are prescribed.

(b) All documents provided to a school pursuant to subsection (a) shall be kept on file in the office of the school nurse or chief executive officer of the school.

(c) The local board of education or the governing body of the nonpublic school shall incur no liability and is immune from any liability exposure created by this section.

(d) Permission for the self-administration of approved medications shall only be effective for the school year in which permission is granted. Permission for self-administration of approved medications may be granted in subsequent years provided all requirements of this section are satisfied.

(e) Upon obtaining permission to self-administer approved medications pursuant to this section, a student shall be permitted to possess and self-administer approved medications, according to the orders of the prescriber, at any time while on school property or while attending a school-sponsored event.

(f) Nothing in this section shall be interpreted as permitting a student to possess a controlled substance, as defined in the medication curriculum, on school property.



Section 16-1-40 - Education Trust Fund proration relief.

(a) During fiscal year 2009 and any fiscal year in which proration is declared by the Governor in an amount equal to or greater than three percent, local boards of education, with the recommendation of the local superintendent, may transfer Education Trust Fund line item appropriations including the Public School Fund, except Public School Fund monies dedicated to a specific capital outlay project or debt service and except for Alabama Public School and College Authority funds which are allocated for a specific capital outlay project, between and among appropriated line item categories. No state funds shall be transferred from funds appropriated for salaries, fringe benefits, or student materials allocations.

(b) Prior to any implementation of the flexibility provisions of this section, the local board of education shall produce a plan indicating the source and amount to be transferred from each line item and show that the transfer of funds is necessary to minimize the loss of locally employed personnel providing education services, and to cover the essential operational expenses not fully funded by the Education Trust Fund Appropriations Act. The plan shall be submitted to the State Superintendent of Education for approval and must also be made available to the public and approved by the local board of education before it is submitted to the State Superintendent of Education. Failure to follow the plan once approved shall result in immediate state intervention and the subsequent withdrawal of approval. In instances where there are no layoffs due to proration or the school system is in a position of desperate financial need and sufficient other funds are not available from the Public School Fund, local funds, or other sources of revenue, the State Superintendent of Education may allow flexibility through an approved plan to pay for essential services. Before approval of the proposed plan, the state superintendent shall review all existing fund balances, the essential purposes which may only be funded through the flexibility provided as proposed, the economic factors that affect local revenues, and any loss of funding because of a drop in student enrollment. Prior to final approval of any proposed plan, the state superintendent shall assure that the first priority in use of flexibility funds shall be to prevent the loss of personnel.



Section 16-1-41 - Orientation and training for members of local board of education.

Each local public board of education shall adopt a policy for the orientation and ongoing training of members of its local board of education.



Section 16-1-41.1 - School board governance improvement.

(a) This section shall be known and may be cited as the School Board Governance Improvement Act of 2012.

(b) The Legislature finds and declares all of the following:

(1) That the purpose of this section is to enhance the effectiveness of public education governance in Alabama through the establishment of training requirements, boardsmanship standards, and accountability measures that are designed to promote informed deliberations and decisions, to revise the qualifications for serving as a member of a local board of education, to provide for a code of conduct for each member of a local board of education in order to better ensure that any decision or action of a local board of education is based on the interests of students or the system, and to foster the development and implementation of organizational practices that are designed to promote broad support of the public schools.

(2) A local board of education is the legally constituted body that governs a local school system, promotes student learning, and prepares students to be college and career ready. A local school board, and not individual board members, is entrusted with this responsibility. To function effectively, board members, both individually and collectively, must operate with the highest degree of accountability to these responsibilities and their fiduciary duty to act in the best interests of the local school system, without self-interest. A board member, as an individual, shall satisfy minimum qualifications to serve, shall comply with a code of conduct, and shall be required to participate in orientation and ongoing training. To meet the goal of comprehensive board member education and proficiency, governance standards should be clearly reflected in board member training with a focus on roles and responsibilities, student and school performance standards, and the delineation of each member's role as a public official holding public trust.

(c) For the purposes of this section, the following terms shall have the following meanings:

(1) BOARDSMANSHIP. The effective discharge of duties as a member of a local board of education in keeping with the highest standards of stewardship and principles of public service as provided in this section.

(2) LOCAL BOARD OF EDUCATION. A city or county board of education whether elected or appointed.

(d)(1) In conjunction with and as a precondition to the installation of any elected or appointed member of a local board of education, and in addition to all other requirements imposed by law, prospective members shall be required for each term of office to affirm publicly and in writing all of the following principles of educational governance:

a. That each decision, action, and vote taken or made as a member of a local board of education shall be based solely on the needs and interests of students or the system.

b. That no decision, action, or vote shall be taken or made to serve or promote the personal, political, or pecuniary interests of the member.

c. That each decision, action, and vote shall be based on the interests of the school system as a whole.

d. That the views of all members of the local board of education and of the local superintendent of education shall be considered before making a decision or taking an action on any measure or proposal before the local board of education.

e. That, except to the extent otherwise provided by law, each member of a local board of education shall take formal action upon the written recommendation of and in consultation with the local superintendent of education, and may not individually or jointly attempt to direct or corrupt the operations of the school system in a manner that is inconsistent with the discharge of the statutory functions and responsibilities of the local superintendent of education.

f. That each member of a local board of education shall actively promote public support for the school system and a sound statewide system of public education, and shall endorse ideas, initiatives, and programs that are designed to improve the quality of public education for all students.

g. That each member of a local board of education shall attend scheduled meetings and actively participate in school system functions, activities, and training programs that promote quality boardsmanship unless good cause is shown.

(2) In addition to those duties specifically enumerated in the Code of Alabama 1975, a local board of education shall have all of the following duties:

a. In concert with the local superintendent of education, to establish a vision for the school system by adopting goals that address student needs, advance student performance, and monitor implementation of policies and programs by reviewing data.

b. To adopt written policies and programs, upon the recommendation of the local superintendent of education, to further the educational goals of the system and respond to system needs.

c. To act on personnel recommendations submitted by the local superintendent of education in a timely manner, based on student needs and system finances, without regard to personal preferences or political interests.

d. In concert with the local superintendent of education, to consider and approve operating budgets for the system aligned with the goals and objectives of the local board of education.

e. To advocate for the needs, resources, and interests of public school students and refer stakeholders and constituents to the local superintendent of education so that these issues can be addressed by school system personnel.

f. These duties should not be construed to limit or change the duties of local boards of education as found in the Code of Alabama 1975.

(e) In order to further the implementation of sound principles of boardsmanship within and among the local boards of education in the state, the State Superintendent of Education shall develop continuing education and training programs for the members of the local boards of education to enhance the understanding of the role of each member in assuring the effective provision of educational services. The programs shall be developed in cooperation with the Alabama Association of School Boards pursuant to Section 16-1-6.

(f) Any member of a local board of education who fails to satisfy the standards of boardsmanship as provided in this section, or other statutory duty or obligation, under circumstances that constitute neglect of duty or willful misconduct, may be subject to the following sanctions:

(1) Formal censure or reprimand upon an affirmative vote of a majority of the members of the local board of education on which he or she serves. No such action shall be taken unless the member, who is the subject of the proposed action, is provided at least 30 days' advance written notice of the proposed action by the secretary of the local board of education. The notice shall be issued only upon an affirmative vote of a majority of the members of the whole board of education, shall specify the reasons for the proposed action, and shall state that the member shall be afforded an opportunity to respond orally or in writing to the notice before the vote of the local board of education on the proposed action is taken.

(2) Upon the referral of a written complaint by a majority vote of the applicable local board of education, or when, in the judgment of the State Superintendent of Education, sufficient cause exists to do so, and subject to the conditions hereinafter specified, the State Superintendent may investigate serious and substantial allegations of neglect of duty, misconduct, or breach of duty on the part of any member or members of a local board of education. On the basis of the investigation, the State Superintendent of Education may either decline to pursue formal sanctions or issue a written notice to the board members whose conduct is in question, which notice shall specify the proposed imposition of any sanctions that are contemplated as a result of the investigation. The notice shall also describe with reasonable particularity the neglect of duty, misconduct, or other breach of legal duty upon which any proposed sanction is based. The board member shall have at least 30 days to show cause in person or in writing why he or she should not be subject to the proposed sanction or to otherwise object to the proposed sanction. Upon request, the board member shall be granted a hearing before the State Superintendent of Education, or his or her designee, for the purpose of contesting any proposed sanction.

(3) After the close of the investigation, review, and hearing authorized by this section, the State Superintendent of Education may recommend approval of any of the following sanctions to the State Board of Education:

a. A formal censure or reprimand of the board member.

b. For any board member who fails to meet mandated training and attendance requirements, the member shall be subject to disqualification from eligibility for future appointment, reappointment, or election to any local board of education in the state.

c. For a board member whose conduct is found by the State Superintendent of Education to constitute neglect of duty or willful misconduct, the member shall be subject to disqualification from eligibility for future appointment, reappointment, or election to any local board of education in the state.

(4) Nothing in this subsection shall be deemed to preclude a negotiated resolution of any action that may be proposed or initiated by the State Superintendent of Education under this section, provided that such resolution is suitably memorialized, executed, made a matter of public record, and is consistent with the purposes of this section.

(5) No sanction shall be imposed on the basis of the exercise of personal, political, or other rights of a board member that are protected by the United States Constitution or by any state or federal statute.

(6) No sanction by the State Superintendent of Education, other than as may be imposed by written agreement with the board member, shall be effective until it is approved by majority vote of the State Board of Education.

(g) The State Board of Education shall adopt a model code of conduct for members of local boards of education by January 1, 2013. Before April 1, 2013, each local board of education shall adopt a code of conduct that includes, at a minimum, the model code of conduct adopted by the State Board of Education. The State Superintendent of Education shall develop and issue regulations to implement the requirements of this section, including any regulations deemed necessary and appropriate to ensure that procedures to be followed in connection with the imposition of sanctions authorized under this section conform to applicable legal standards.

(h) This section is cumulative and in addition to any other provision of law governing the training, performance, and accountability of local boards of education and members of local boards of education in the State of Alabama.



Section 16-1-42 - High school fast track to college program.

(a) The State Superintendent of Education, the Chancellor of the Department of Postsecondary Education, and the Alabama Commission on Higher Education shall develop a plan for a high school fast track to college program that offers qualified individuals an opportunity to earn a high school diploma while earning credits for a certificate program or an associate's degree.

(b) To be eligible to earn a high school diploma pursuant to this section, an individual shall be either:

(1) Eighteen years of age and not currently enrolled in school.

(2) Between 16 and 18 years of age with consent from an administrator of the high school in which the individual is currently enrolled.

(c) To complete the requirements for a high school diploma pursuant to this section, the individual shall satisfy all graduation requirements as required by law.

(d) The department, in collaboration with the Department of Postsecondary Education and the Alabama Commission on Higher Education shall report to the Legislature on the feasibility of establishing the fast track to college program.



Section 16-1-43 - Waiver of undergraduate tuition and fees for Purple Heart recipients.

(a) For purposes of this section, a public institution of higher education includes public two-year and four-year institutions of higher education and postsecondary technical colleges, community colleges, and junior colleges located in the state.

(b) A public institution of higher education may waive undergraduate tuition and fees for each veteran who is the recipient of the Purple Heart and who satisfies all of the following:

(1) Is enrolled as a full-time, part-time, or summer school student in an undergraduate program that culminates in a degree or certificate.

(2) Is currently, and was at the time of the military action that resulted in the awarding of the Purple Heart, a resident of this state.

(3) Submits to the public institution of higher education the DD-214 form issued at the time of separation from service as documentation that he or she has received the Purple Heart.

(c) The waiver provided to the recipient of a Purple Heart may be applicable for up to 125 percent of the number of required credit hours of the degree or certificate program for which the veteran is enrolled. Nothing in this section shall be construed to lower, or make an exception to, the admission and retention standards or requirements of a public institution of higher education affected by this section. Any veteran, in order to obtain and retain the educational benefits of this section, shall satisfy all scholastic and other requirements for entrance into and continuing enrollment in the applicable public institution of higher education.

(d) The benefits provided by this section shall be in addition to all other benefits provided by law and shall only be available to an eligible veteran after he or she has utilized all other educational benefits, excluding any benefit that is partially funded by the veteran, such as those benefits provided in the federal Montgomery GI Bill, also known as Chapter 30.



Section 16-1-44 - School safety plans.

(a)(1) Each local board of education shall adopt a comprehensive school safety plan for each school under the authority of the board.

(2) The local board or its agent shall examine the conditions and operations of each school under the authority of the local board to determine hazards to student and staff safety and shall propose changes, if needed to promote the prevention of dangerous problems and circumstances.

(3) In developing the plan for each school, the local board or its agent shall involve community law enforcement, safety officials including community fire and emergency management assigned to the school.

(b)(1) The board shall incorporate into the plan the following:

a. A protocol for addressing serious threats to the safety of school property, students, employees, or administrators including, but not limited to, a specific code red school safety plan.

b. A protocol for responding to emergency events that compromise the safety of school property, students, and employees.

(2) Each protocol shall include procedures for responding to threats and emergency events, respectively, including such action as notification of appropriate law enforcement and emergency response personnel for assistance, and informing parents of affected students.

(c)(1) The board shall update the safety plan whenever a major modification to the building requires changes in the procedures outlined in the plan, and at other necessary times. The code red school safety plan shall be reviewed and revised annually, as needed, by the local board of education in consultation with the principal, administrative staff, faculty, and employees of the school.

(2) Upon request of law enforcement or safety officials, or both, the local board shall provide a copy of the current school site and safety plan, which shall be kept in a secure place and not considered public record.

(d) The local board shall grant access to each school under its control to law enforcement and fire department personnel to enable them to prepare for responding to threats and emergency events affecting the school. Such access shall occur outside of student instructional hours and an employee of the board shall be present.

(e) The principal or his or her designee shall instruct and train students concerning procedures to be used for emergency drills and evacuations. The principal or his or her designee shall ensure that all safety and security drills and procedures are conducted and performed no less than what is required by state or federal law, or both. The doors and exits of each school may be locked from the outside but shall allow for immediate egress by those inside the building during school hours and at all school functions. An emergency drill shall include, but not be limited to, safety, security, severe weather, fire, and code red drills.

(f) In conjunction with drills or evacuations required by subsection (e), a principal or his or her designee shall instruct students in safety precautions to be taken in case of a severe weather watch, alert, or warning. A principal or his or her designee shall designate, in accordance with standards prescribed by the local superintendent of education in conjunction with local public safety officials and the fire marshal, or appropriate local fire safety official in counties that do not have a fire marshal, appropriate locations to be used to shelter students in case of a severe weather watch, alert, or warning.

(g) In the event of a perceived immediate threat to a school involving acts of violence, such as terrorism, a person possessing a firearm or a deadly weapon, or any other threat of violence, the principal, or his or her designee, may institute a code red safety alert level for the school. In addition to the requirements of subsection (e), the principal or his or her designee shall conduct a code red school safety drill during the first six weeks of the fall and spring semesters of each school year to provide students with instruction in the procedures to follow in the case of a code red. The principal or his or her designee shall hold an annual training session for employees of the school regarding the code red school safety plan, drills, and procedures to be conducted during a school year.

(h) Appropriate disciplinary action shall be taken against any principal or his or her designee who knowingly neglects or refuses to comply with the requirements of this section.

(i) This section shall be read in pari materia with other laws relating to school safety and emergency planning.



Section 16-1-44.1 - School security personnel and school resource officers.

(a) A local board of education may employ persons as school security personnel or contract with a local chief of police or sheriff to employ school resource officers. A local board of education may allow any person employed by the board as school security personnel or as a school resource officer to carry a firearm while on duty if the employee satisfies all of the following qualifications:

(1) He or she is certified by the Alabama Peace Officers' Standards and Training Commission as a law enforcement officer whose certification is in good standing and who has successfully completed active shooter training approved by the Alabama State Law Enforcement Agency.

(2) He or she annually completes and passes the firearm requalification required of law enforcement officers by the Alabama Peace Officers' Standards and Training Commission.

(3) He or she must carry a non-lethal weapon and must be trained in the appropriate use of that non-lethal weapon.

(b) The State Department of Education shall promulgate any necessary rules to provide for the implementation of this section including, but not limited to, rules providing additional qualifications for employment as school security personnel or school resource officers.



Section 16-1-45 - Automated external defibrillator requirements.

(a) For purposes of this section, the term automated external defibrillator is given the same definition as provided in subsection (c) of Section 6-5-332.3.

(b) An automated external defibrillator shall be placed in each public K-12 school in Alabama. The superintendent of each local board of education shall designate at least one employee at each school to be trained in the use of an automated external defibrillator.

(c) The State Department of Education shall implement and administer this section and shall adopt such rules as are necessary.



Section 16-1-46 - Farm-to-School procurement processes and procedures.

(a) This section shall be known and may be cited as the Farm-To-School Procurement Act.

(b) For the purposes of this section, unprocessed agricultural products means only those agricultural products that retain their inherent character. The effects of any of the following handling and preservation techniques shall not be considered as changing an agricultural product into a product of a different inherent character: Cooling, refrigerating, freezing; size adjustment through size reduction made by peeling, slicing, dicing, cutting, chopping, shucking, and grinding; drying or dehydration, or both; washing; the application of high water pressure or cold pasteurization; packaging, such as placing eggs in cartons, and vacuum packing and bagging, such as placing vegetables in bags; butchering livestock, fish, and poultry; and the pasteurization of milk.

(c)(1) The Alabama Department of Agriculture and Industries and the State Department of Education shall collaborate and cooperate by means of a memorandum of understanding executed between the departments in order to implement this section.

(2) As part of the collaboration, the State Department of Education shall do all of the following:

a. Investigate the potential of various procurement procedures and tools for school food authorities to purchase local farm products and abide by federal regulations including, but not limited to, the small purchase threshold.

b. Educate food service directors on the small purchase threshold and tools to promote their use for farm-to-school initiatives.

c. Implement food preparation training for food service staff to accommodate sourcing fresh and local foods.

d. Encourage school food service directors to include local farmers, processors, and suppliers when procuring farm products that fall under the small purchase threshold.

e. Encourage all new school construction projects to consider kitchen facilities capable of producing fresh and healthy school meals and opportunities for hands-on learning.

(3) As part of the collaboration, the Alabama Department of Agriculture and Industries shall do all of the following:

a. House a farm-to-school point person to coordinate efforts between the Alabama Department of Agriculture and Industries, the State Department of Education, and the Alabama Department of Public Health, who shall be responsible for identifying local farmers, processors, and suppliers and shall work with the State Department of Education to make that information available to school food service directors and for creating and disseminating information on the school food procurement process to help farmers, processors, and suppliers learn more about the process.

b. Identify, target, and promote job creation around farm-to-school initiatives.

c. In cooperation with commodity groups and growers' associations, utilize existing web-based market development tools or adopt a voluntary web-based directory of farmers searchable by location. The directory shall be routinely updated and consistently maintained and usable by anyone interested in locating farmers and Alabama farm products.

d. Investigate opportunities for farmers to supply their products to commercial distributors.

(d) The State Department of Education and the Alabama Department of Agriculture and Industries may accept funds from any federal, state, or private source to implement this section. Any federal funds received for school nutrition programs may be used for purchases pursuant to subdivision (14) of Section 16-13B-2.

(e) At least 10 percent of the local farmers, processors, and suppliers utilized in providing unprocessed agricultural products pursuant to this section may be minority producers.



Section 16-1-47 - Information on meningococcal meningitis disease and its vaccine to be provided to parents and guardians of students.

(a) This section shall be known and may be cited as the Jessica Elkins Act.

(b) If a local board of education provides information on immunizations, infectious diseases, medications, or other school health issues to parents and guardians of students in grades six through 12, then all of the following information about meningococcal meningitis disease and its vaccine shall be included:

(1) A description of causes, symptoms, and means of transmission.

(2) A list of sources for additional information.

(3) Related recommendations issued by the federal Centers for Disease Control and Prevention.

(c) The State Department of Education, in cooperation with the Department of Public Health, shall develop and make available the information about meningococcal meningitis disease and its vaccine to local school systems as required under subsection (b) in an efficient manner that may include posting the information on its website.



Section 16-1-48 - Anaphylaxis preparedness program.

(a) The State Department of Education shall develop an anaphylaxis preparedness program to be adopted by each local board of education and implemented in each K-12 public school commencing with the 2015-2016 scholastic year. The Alabama State Board of Pharmacy shall provide guidance, direction, and advice to the State Department of Education in developing and administering the anaphylaxis preparedness program.

(b) The anaphylaxis preparedness program shall incorporate the following three levels of prevention initiated by licensed public school nurses as a part of the health services program:

(1) Level I, primary prevention: Education programs that address food allergies and anaphylaxis through both classroom and individual instruction for staff and students.

(2) Level II, secondary prevention: Identification and management of chronic illness.

(3) Level III, tertiary prevention: The development of a planned response to anaphylaxis-related emergencies in the school setting.

(c) Each local board of education may collaborate with a physician to develop and maintain a protocol for emergency response that shall include a supply of premeasured, autoinjectable epinephrine on each public school campus to treat potentially life threatening allergic reactions. Single dose autoinjectable epinephrine may be administered or provided to school children by the school nurse, or unlicensed school personnel who have completed an anaphylaxis training program conducted by a nationally recognized organization experienced in training laypersons in emergency health treatment or other medication administration program approved by the State Department of Education and State Board of Nursing. Training may be conducted online or in person and, at a minimum, shall cover each of the following:

(1) Techniques on how to recognize symptoms of severe allergic reactions, including anaphylaxis.

(2) Standards and procedures for the storage and administration of an autoinjectable epinephrine.

(3) Emergency follow-up procedures.

(d) A school that possesses and makes available autoinjectable epinephrine and its employees, agents, and other trained personnel, and any person who conducts the training described in subsection (c), shall be immune from suit and not liable for any civil damages resulting from any acts or omissions in the supervision or rendering of services, care, or assistance to a student under this section, nor for any civil damages resulting from any act, or failure to act, to provide or arrange for further treatment, care, or assistance. No information or protocols produced related to this section shall be construed to establish a standard of care for physicians or otherwise modify, amend, or supersede any provision of the Alabama Medical Liability Act of 1996, commencing with Section 6-5-540, or any amendment thereto, or any judicial interpretation thereof. Any provision of law to the contrary notwithstanding, a physician who is consulted or participates in regard to anaphylaxis-related emergencies, or develops, maintains, or is otherwise associated with, a protocol under this section, or takes any other action associated with, or related to, this section, is immune from all civil and criminal liability for any such acts.

(e) The requirement that a supply of premeasured, autoinjectable epinephrine be secured and maintained on each public school campus shall only be enforced if funding is provided by the state.






Chapter 2 - DEPARTMENT OF EDUCATION.

Section 16-2-1 - Creation; direction; duties of assistant state superintendents.

(a) There shall be a Department of Education, which shall be under the direction of the State Superintendent of Education with the advice and counsel of the State Board of Education.

(b) The assistant state superintendents of education, when they are provided by the State Board of Education, shall perform the duties of the state superintendent when so directed by the State Superintendent of Education and such other duties as required by the State Superintendent of Education.



Section 16-2-2 - Duties of department.

The duties of the Department of Education shall be, through its personnel, to assist in executing the policies and procedures authorized by law and by regulations of the State Board of Education.



Section 16-2-3 - Organization.

By action of the State Board of Education, upon recommendation of the State Superintendent of Education, the department shall be organized into such divisions and services as may be found necessary to carry on its work efficiently.



Section 16-2-4 - Publications by department.

In order that the Department of Education may exert its largest influence, provision shall be made for three series of publications as follows:

(1) A monthly circular of information containing such outlines and descriptions of the work of the Department of Education and such general information, notices and directions as the State Superintendent of Education shall direct;

(2) A series of bulletins to be issued as frequently as need be, to contain collected information on studies made by different divisions of the Department of Education, school manuals and such other publications as may be authorized by the State Board of Education; and

(3) Annual reports as required under this title.



Section 16-2-5 - Expenses of department.

Any funds or appropriations which are available to the State Superintendent of Education, the State Board of Education or the Department of Education for use in operating, maintaining or providing for the expenses of the Department of Education shall be expended in accordance with an annual budget adopted by the State Board of Education upon recommendation of the State Superintendent of Education; provided, that the total amount of such budget shall not exceed the appropriations of funds available during that year. Such funds or appropriations shall be expended for the salaries and expenses of the executive, supervisory or clerical personnel and for other essential purposes, including compensation and expenses of the members of the State Board of Education in the discharge of their official duties as provided by law.



Section 16-2-6 - Public kindergarten pilot programs.

Repealed by Act 2000-757, §3, 2000 Regular Session, effective July 1, 2000.



Section 16-2-7 - Appointment, compensation, benefits, etc., of assistant state superintendents of education and division directors in State Department of Education; filling of vacancies.

(a) The positions of assistant state superintendents of education and of division directors in the State Department of Education existing on August 23, 1976, shall continue to be covered by the Alabama Merit System law in all matters except the number of positions and the method of fixing the compensation for the performance of the duties of such offices. So long as the incumbents of any such offices existing on August 23, 1976, continue to serve in such positions, they shall be entitled to retain all benefits and immunities to which they are entitled under the Merit System law and shall continue to be entitled to participate in the Teachers' Retirement System upon the same terms and under the same conditions as previously applied to them; provided, that the State Board of Education may determine the salaries of such incumbents.

(b) Upon the vacation of any of the offices designated in subsection (a) of this section by any such incumbents, such positions shall cease to be covered by the Merit System law, and persons to fill such positions thereafter shall be appointed and compensated without regard to said Merit System law and shall serve at the pleasure of the State Board of Education; provided, however, that any such person shall be entitled to all the benefits accruing to state employees who are subject to the Merit System law, including the right to accumulate leave and to participate in the Teachers' Retirement System upon the same terms and under the same conditions as other employees of the State Department of Education.

(c) The State Board of Education, upon the recommendation of the State Superintendent of Education, shall prescribe the amount of the annual salaries for the assistant state superintendents of education and for the directors of each of the several divisions in the State Department of Education, and the salaries so prescribed shall apply whether such employees are incumbents of such positions on August 23, 1976, or are thereafter employed in such positions. In no case may the salary of a director or assistant superintendent be as great as or greater than that of the State Superintendent of Education.

(d) Upon the occurrence of a vacancy in any of the positions designated in subsection (a) of this section or upon the establishment of new positions, the State Superintendent of Education, with the approval of the State Board of Education, shall recruit and employ a person to fill such position. The employment of such person shall not be subject to nor governed by the state Merit System law. Any person so employed shall serve at the pleasure of the State Board of Education and the State Superintendent of Education. The State Board of Education, upon the recommendation of the State Superintendent of Education, may enter into contracts of employment with any such employee, but no such contract shall provide for the employment of such person after the expiration of the term of office of the Superintendent of Education making the recommendation.



Section 16-2-8 - Department authorized to contract for storage and distribution of federal food programs.

Notwithstanding any other provision of law, the Department of Education, acting through the Superintendent of Education, shall have the authority to enter into contracts of not greater than three years for the storage and distribution of United States Department of Agriculture commodities distributed through the Child Nutrition Food Program including regular food distribution and for storage only for the Temporary Emergency Food Assistance Program. All such contracts shall be let by free and open competitive bidding, or sealed bids, to the lowest responsible bidder.






Chapter 3 - STATE BOARD OF EDUCATION.

Section 16-3-1 - Composition; election; term of office.

The State Board of Education shall be composed of the Governor as an ex officio member and eight members elected from districts provided by general law. Members of the board shall serve for terms of four years each, and the member from each district shall be elected by the qualified electors of the district at the general election immediately preceding the expiration of the term of office of the member, as designated by the board, representing such district on the board and every four years thereafter. Each member shall hold office from the first Monday after the second Tuesday in January next after his or her election and until his or her successor is elected and qualified.



Section 16-3-1.1 - State Board of Education districts; official maps.

(a) The state is divided into eight State Board of Education districts as follows:

District 1: Baldwin County, Butler County, Conecuh County, Covington County, Crenshaw County, Escambia County, Mobile County: Tract 902, Tract 2502, Tract 2800, Tract 3100, Tract 3202, Tract 3203, Tract 3204, Tract 3205, Tract 3301, Tract 3302, Tract 3502, Tract 3606, Tract 3607, Tract 3703, Tract 3704, Tract 3705, Tract 3706, Tract 3707, Tract 3708, Tract 3709, Tract 3710, Tract 5100, Tract 5200, Tract 5300, Tract 5400, Tract 5500, Tract 5900, Tract 6000, Tract 6104, Tract 6200, Tract 6301, Tract 6302, Tract 6402, Tract 6403, Tract 6404, Tract 6405, Tract 6406, Tract 6407, Tract 6501, Tract 6502, Tract 6600, Tract 6701, Tract 6702, Tract 6801, Tract 6802, Tract 6901, Tract 6902, Tract 7000, Tract 7101, Tract 7102, Tract 7103, Tract 7201, Tract 7202, Tract 7300, Tract 901: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 50, Block 51, Block 52, Block 53; Tract 1800: Block Group 1, Block Group 2: Block 14; Tract 1901: Block Group 2, Block Group 1: Block 10, Block 11, Block 12, Block 13; Tract 1902: Block Group 2, Block Group 3, Block Group 1: Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 42; Tract 2000: Block Group 2: Block 17, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 70, Block 71; Tract 2501: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 32, Block 33, Block 34; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 26, Block 27, Block 28, Block 29, Block 30, Block 33; Tract 2600: Block Group 2: Block 19; Block Group 3: Block 56, Block 57; Tract 2700: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 58, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74; Tract 3000: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 21, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116; Tract 3407: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 51, Block 52, Block 53, Block 54, Block 58, Block 59, Block 60, Block 62, Block 63, Block 64, Block 65, Block 66, Block 69; Block Group 3: Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 57, Block 59, Block 60, Block 61; Tract 3501: Block Group 3, Block Group 1: Block 0, Block 5, Block 6, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 45, Block 46, Block 47; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60; Tract 3800: Block Group 1: Block 132, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 164, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 220, Block 221, Block 222, Block 351; Tract 5000: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 10, Block 11, Block 12, Block 13, Block 14, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52; Block Group 2: Block 0; Tract 5600: Block Group 2: Block 77, Block 78, Block 79, Block 81, Block 82, Block 83, Block 84, Block 85, Block 88, Block 89; Block Group 3: Block 2, Block 3, Block 4, Block 5, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 44, Block 45, Block 55, Block 56, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 111, Block 117, Block 118, Block 119, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 144, Block 145, Block 149, Block 150, Block 151, Block 153, Block 159, Block 160, Block 161, Block 162, Block 163, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172; Tract 5700: Block Group 1: Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 56, Block 57, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148; Block Group 2: Block 32, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 125, Block 153, Block 157, Block 158, Block 159, Block 160, Block 161, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 203; Tract 5800: Block Group 1: Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 186, Block 187, Block 188, Block 189, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 207, Block 208, Block 210, Block 211, Block 219, Block 220, Block 225, Block 226, Block 227, Block 229, Block 230, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 270, Block 271, Block 272, Block 273, Block 274, Block 313, Block 328, Block 329, Block 330, Block 331, Block 332, Block 333, Block 334, Block 335, Block 336, Block 337, Block 338, Block 339, Block 340, Block 341, Block 342, Block 343, Block 344, Block 345, Block 346, Block 347, Block 348, Block 349, Block 350, Block 351, Block 352, Block 353, Block 354, Block 355, Block 356, Block 357, Block 358, Block 359, Block 360, Block 361, Block 365, Block 366, Block 367, Block 368, Block 369, Block 370, Block 371, Block 372, Block 373, Block 374, Block 375, Block 376, Block 377, Block 379, Block 381, Block 393, Block 394, Block 395, Block 396, Block 397, Block 398, Block 399, Block 401, Block 402, Block 418, Block 419, Block 420, Block 421, Block 422, Block 448, Block 449, Block 450, Block 451, Block 452, Block 453, Block 454, Block 455, Block 463, Block 464, Block 465, Block 466, Block 470, Block 474, Block 478; Tract 6102: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99; Tract 6103: Block Group 1: Block 5, Block 6, Block 28; Tract 6105: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 104, Block 105, Block 116, Block 118, Block 128, Block 129, Block 130; Tract 7400: Block Group 3, Block Group 4, Block Group 2: Block 2, Block 7, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25; Tract 990000: Block Group 0: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37.

District 2: Barbour County, Chambers County, Clay County, Cleburne County, Coffee County, Dale County, Geneva County, Henry County, Houston County, Lee County, Randolph County, Russell County, Tallapoosa County, Coosa County: Tract 961000: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 38, Block 39, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 117, Block 118, Block 123, Block 125; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53, Block 57, Block 59, Block 60, Block 73, Block 100; Macon County: Tract 231500: Block Group 2: Block 2.

District 3: Chilton County, Shelby County, Talladega County, Autauga County: Tract 20300: Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21; Tract 20400: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14; Tract 20500: Block Group 2, Block Group 1: Block 4, Block 5, Block 6, Block 7, Block 18, Block 19, Block 20, Block 21; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 5, Block 8, Block 9, Block 10; Bibb County: Tract 10003: Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 36, Block 37, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 31, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 89, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 138, Block 139, Block 140, Block 142, Block 143, Block 144, Block 145, Block 146, Block 161, Block 163, Block 164, Block 166, Block 170; Coosa County: Tract 961100, Tract 961200, Tract 961000: Block Group 3: Block 35, Block 36, Block 37, Block 40, Block 50, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 119, Block 120, Block 121, Block 122, Block 124; Block Group 4: Block 28, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 52, Block 54, Block 55, Block 56, Block 58, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 101, Block 102; Elmore County: Tract 30100, Tract 30200, Tract 30300, Tract 30400, Tract 30500, Tract 30600, Tract 30701, Tract 30702, Tract 30800, Tract 30901, Tract 30902, Tract 31000, Tract 31100, Tract 31200, Tract 31300: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 77, Block 78, Block 106, Block 112, Block 113; Jefferson County: Tract 10703, Tract 10705, Tract 12905, Tract 12906, Tract 12907, Tract 12908, Tract 12910, Tract 12912, Tract 12913, Tract 12914, Tract 12915, Tract 14404, Tract 14405, Tract 14406, Tract 14408, Tract 14409, Tract 14410, Tract 14412, Tract 4800: Block Group 1: Block 30; Tract 10702: Block Group 3, Block Group 1: Block 27, Block 28, Block 47, Block 48, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105; Tract 10704: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61; Tract 10706: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 31, Block 34, Block 35, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61; Tract 10801: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28; Block Group 4: Block 9, Block 10; Tract 10802: Block Group 2: Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 74, Block 75, Block 76, Block 77, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 93, Block 94, Block 95, Block 96, Block 98, Block 99, Block 100, Block 101, Block 102, Block 104, Block 105, Block 106, Block 107; Tract 10804: Block Group 1: Block 0, Block 1, Block 3, Block 5, Block 6, Block 7, Block 8, Block 11, Block 27, Block 28, Block 29, Block 30, Block 32, Block 33, Block 35, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 48, Block 49, Block 50, Block 61; Tract 12802: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 18, Block 19; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26; Block Group 3: Block 0, Block 1, Block 10, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26; Tract 12803: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34, Block 35, Block 36, Block 37, Block 38, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46; Block Group 4: Block 17, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25; Tract 12911: Block Group 1, Block Group 2: Block 9, Block 10, Block 24, Block 27, Block 29, Block 30, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60; Block Group 3: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83; Block Group 4: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37; Tract 14204: Block Group 2, Block Group 6, Block Group 3: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 40, Block 41, Block 42, Block 43, Block 46, Block 48, Block 49, Block 50, Block 51; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 26, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 73; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 10, Block 11, Block 13, Block 14, Block 15; Tract 14302: Block Group 1: Block 175, Block 176, Block 191, Block 192, Block 195, Block 196, Block 197, Block 207, Block 208; Tract 14413: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 18, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 31, Block 33, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 45, Block 46, Block 48, Block 49, Block 50, Block 51, Block 52, Block 55, Block 56, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78; Montgomery County: Tract 1900, Tract 5406, Tract 5407, Tract 5409, Tract 5410, Tract 1700: Block Group 1, Block Group 2, Block Group 3, Block Group 4, Block Group 5: Block 0, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21; Tract 2600: Block Group 1, Block Group 2, Block Group 3, Block Group 5, Block Group 4: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 10, Block 11, Block 15, Block 16, Block 17, Block 18, Block 19; Tract 2700: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 9, Block 10, Block 12; Block Group 4: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20; Tract 3301: Block Group 3, Block Group 2: Block 5, Block 7, Block 8, Block 10, Block 11, Block 12, Block 13, Block 14; Tract 3302: Block Group 1, Block Group 2; Tract 5101: Block Group 1: Block 26; Tract 5301: Block Group 1: Block 33, Block 34, Block 35, Block 36, Block 37, Block 38; Tract 5408: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 42, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49; Tract 5503: Block Group 2: Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 20, Block 21, Block 22, Block 23, Block 24, Block 28, Block 29, Block 41.

District 4: Greene County, Hale County, Pickens County, Bibb County: Tract 10001, Tract 10002, Tract 10004, Tract 10003: Block Group 1: Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 38, Block 39, Block 40, Block 41, Block 42; Block Group 2: Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 32, Block 33, Block 34, Block 35, Block 56, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 90, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 141, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 162, Block 165, Block 167, Block 168, Block 169; Jefferson County: Tract 100, Tract 300, Tract 400, Tract 500, Tract 700, Tract 800, Tract 1100, Tract 1200, Tract 1400, Tract 1500, Tract 1600, Tract 1902, Tract 2000, Tract 2100, Tract 2200, Tract 2305, Tract 2400, Tract 2700, Tract 2900, Tract 3001, Tract 3002, Tract 3100, Tract 3200, Tract 3300, Tract 3400, Tract 3500, Tract 3600, Tract 3700, Tract 3802, Tract 3803, Tract 3900, Tract 4000, Tract 4200, Tract 4500, Tract 4701, Tract 4901, Tract 4902, Tract 5000, Tract 5101, Tract 5103, Tract 5104, Tract 5200, Tract 5302, Tract 5500, Tract 5701, Tract 5702, Tract 5800, Tract 5905, Tract 5907, Tract 5908, Tract 5909, Tract 5910, Tract 10001, Tract 10002, Tract 10100, Tract 10200, Tract 10301, Tract 10302, Tract 10401, Tract 10402, Tract 10500, Tract 10602, Tract 10603, Tract 10701, Tract 10900, Tract 11803, Tract 11804, Tract 11904, Tract 12304, Tract 12305, Tract 12401, Tract 12402, Tract 12500, Tract 13002, Tract 13100, Tract 13200, Tract 13300, Tract 13400, Tract 13601, Tract 13801, Tract 13901, Tract 13902, Tract 14002, Tract 14104, Tract 14105, Tract 14203, Tract 14301, Tract 2303: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 44; Tract 2306: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31; Tract 4702: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56; Tract 4800: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 31; Tract 5600: Block Group 4: Block 0, Block 1, Block 2; Tract 5903: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29, Block 30, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43; Tract 10702: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56; Tract 10704: Block Group 2: Block 41; Tract 10706: Block Group 1, Block Group 2, Block Group 4, Block Group 3: Block 29, Block 32, Block 33, Block 36, Block 62; Tract 10802: Block Group 2: Block 44, Block 45, Block 92, Block 103; Tract 11104: Block Group 1: Block 26, Block 28, Block 29, Block 30; Block Group 2: Block 12, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5; Block Group 6: Block 25, Block 31; Tract 11209: Block Group 2, Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 54, Block 55, Block 61; Tract 11210: Block Group 1: Block 35, Block 36, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 50, Block 51, Block 52, Block 55; Tract 11703: Block Group 4: Block 56, Block 57, Block 58, Block 59, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 71; Tract 11802: Block Group 1, Block Group 2, Block Group 3, Block Group 5; Tract 11901: Block Group 3; Tract 12001: Block Group 1, Block Group 2: Block 4, Block 6, Block 11, Block 15, Block 51, Block 75, Block 80, Block 81, Block 82, Block 83, Block 86, Block 92, Block 93, Block 94, Block 95, Block 96, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 122; Tract 12002: Block Group 3, Block Group 1: Block 7, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23; Block Group 2: Block 56, Block 93, Block 94, Block 95, Block 96; Block Group 4: Block 7, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95; Tract 12103: Block Group 1, Block Group 2: Block 12, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 34, Block 35, Block 38, Block 39, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 93, Block 94, Block 95, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111; Block Group 4: Block 64, Block 65, Block 66, Block 69, Block 70; Block Group 5: Block 20, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66; Tract 12104: Block Group 3, Block Group 1: Block 155, Block 156, Block 157, Block 160, Block 168, Block 169, Block 179; Block Group 2: Block 2, Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57; Tract 12302: Block Group 1: Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172; Tract 12403: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72; Block Group 4: Block 13, Block 16, Block 17, Block 25, Block 30, Block 31, Block 32, Block 33, Block 34, Block 36, Block 38, Block 41, Block 42, Block 43, Block 46, Block 48, Block 49, Block 51, Block 52; Tract 12602: Block Group 3, Block Group 1: Block 0, Block 5; Block Group 4: Block 11, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 47, Block 48, Block 50, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142; Tract 14001: Block Group 2, Block Group 4, Block Group 1: Block 0, Block 3, Block 5, Block 8, Block 9, Block 10, Block 11, Block 21, Block 22, Block 23; Block Group 3: Block 0, Block 1, Block 2, Block 15, Block 20, Block 21; Tract 14102: Block Group 2, Block Group 1: Block 0, Block 1, Block 3, Block 7, Block 9, Block 12, Block 13, Block 14, Block 15, Block 26, Block 28, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 76, Block 86, Block 101, Block 102, Block 103, Block 105, Block 106, Block 107, Block 108, Block 110, Block 111, Block 112, Block 113, Block 131, Block 132, Block 133, Block 134, Block 139, Block 144, Block 148; Tract 14204: Block Group 1, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 11, Block 12, Block 13, Block 14, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 44, Block 45, Block 47, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59; Block Group 4: Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 74; Block Group 5: Block 6, Block 7, Block 8, Block 9, Block 12, Block 16; Tract 14302: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 193, Block 194, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 209, Block 210, Block 211; Tract 14413: Block Group 1: Block 14, Block 15, Block 16, Block 17, Block 19, Block 20, Block 21, Block 28, Block 29, Block 30, Block 32, Block 34, Block 35, Block 43, Block 44, Block 47, Block 53, Block 54, Block 57, Block 58, Block 59, Block 60; Tuscaloosa County: Tract 10101, Tract 10204, Tract 10303, Tract 10403, Tract 10404, Tract 10405, Tract 10406, Tract 10407, Tract 10500, Tract 10601, Tract 10602, Tract 10701, Tract 10702, Tract 10703, Tract 10802, Tract 10803, Tract 10804, Tract 11200, Tract 11401, Tract 11402, Tract 11600, Tract 11701, Tract 11703, Tract 11800, Tract 11901, Tract 11902, Tract 12000, Tract 12100, Tract 12303, Tract 12304, Tract 12305, Tract 12403, Tract 12404, Tract 12405, Tract 12501, Tract 12502, Tract 12503, Tract 12600, Tract 12700, Tract 12800, Tract 10202: Block Group 2, Block Group 3; Tract 10301: Block Group 2, Block Group 3; Tract 10302: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29, Block 31, Block 32, Block 33, Block 34, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 267, Block 268, Block 269, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 290, Block 291, Block 292.

District 5: Bullock County, Choctaw County, Clarke County, Dallas County, Lowndes County, Marengo County, Monroe County, Perry County, Pike County, Sumter County, Washington County, Wilcox County, Autauga County: Tract 20100, Tract 20200, Tract 20600, Tract 20700, Tract 20801, Tract 20802, Tract 20900, Tract 21000, Tract 21100, Tract 20300: Block Group 2, Block Group 1: Block 0, Block 14, Block 15; Tract 20400: Block Group 1: Block 0; Tract 20500: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30; Block Group 3: Block 4, Block 6, Block 7, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20; Elmore County: Tract 31300: Block Group 1: Block 33, Block 34, Block 35, Block 36, Block 37, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 74, Block 75, Block 76, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 107, Block 108, Block 109, Block 110, Block 111, Block 114, Block 115; Macon County: Tract 231400, Tract 231601, Tract 231602, Tract 231603, Tract 231700, Tract 231800, Tract 231900, Tract 232000, Tract 232100, Tract 232200, Tract 232300, Tract 231500: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85; Mobile County: Tract 200, Tract 401, Tract 402, Tract 500, Tract 600, Tract 701, Tract 702, Tract 800, Tract 903, Tract 1001, Tract 1002, Tract 1100, Tract 1200, Tract 1302, Tract 1400, Tract 1501, Tract 1502, Tract 2100, Tract 2200, Tract 2301, Tract 2302, Tract 2400, Tract 2900, Tract 3402, Tract 3404, Tract 3405, Tract 3406, Tract 3408, Tract 3602, Tract 3605, Tract 3608, Tract 3901, Tract 3902, Tract 4000, Tract 4100, Tract 4800, Tract 4900, Tract 7500, Tract 7600, Tract 7700, Tract 901: Block Group 2, Block Group 1: Block 47, Block 48, Block 49; Tract 1800: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29; Tract 1901: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 14; Tract 1902: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 39, Block 40, Block 41, Block 43; Tract 2000: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 46, Block 67, Block 68, Block 69, Block 72, Block 73, Block 74; Tract 2501: Block Group 1: Block 31; Block Group 2: Block 28, Block 30, Block 31, Block 32, Block 33, Block 34; Block Group 3: Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 31, Block 32, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43; Tract 2600: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 23, Block 24; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 58; Tract 2700: Block Group 1: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 56, Block 57, Block 59; Tract 3000: Block Group 2: Block 17, Block 18, Block 19, Block 20, Block 22, Block 23, Block 117; Tract 3407: Block Group 2: Block 10, Block 11, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 55, Block 56, Block 57, Block 61, Block 67, Block 68; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 23, Block 54, Block 55, Block 56, Block 58, Block 62, Block 63, Block 64; Tract 3501: Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 34, Block 43, Block 44; Block Group 2: Block 43; Tract 3800: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 163, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 217, Block 218, Block 219, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320, Block 321, Block 322, Block 323, Block 324, Block 325, Block 326, Block 327, Block 328, Block 329, Block 330, Block 331, Block 332, Block 333, Block 334, Block 335, Block 336, Block 337, Block 338, Block 339, Block 340, Block 341, Block 342, Block 343, Block 344, Block 345, Block 346, Block 347, Block 348, Block 349, Block 350, Block 352, Block 353, Block 354, Block 355, Block 356, Block 357, Block 358; Tract 5000: Block Group 1: Block 7, Block 8, Block 9, Block 15, Block 16; Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40; Tract 5600: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 80, Block 86, Block 87, Block 90, Block 91, Block 92; Block Group 3: Block 0, Block 1, Block 6, Block 7, Block 8, Block 41, Block 42, Block 43, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 72, Block 81, Block 108, Block 109, Block 110, Block 112, Block 113, Block 114, Block 115, Block 116, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 143, Block 146, Block 147, Block 148, Block 152, Block 154, Block 155, Block 156, Block 157, Block 158, Block 164, Block 165; Tract 5700: Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 58, Block 59, Block 60, Block 149; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 33, Block 120, Block 121, Block 122, Block 123, Block 124, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 154, Block 155, Block 156, Block 162, Block 201, Block 202; Tract 5800: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 182, Block 183, Block 184, Block 185, Block 190, Block 202, Block 203, Block 204, Block 205, Block 206, Block 209, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 221, Block 222, Block 223, Block 224, Block 228, Block 231, Block 232, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320, Block 321, Block 322, Block 323, Block 324, Block 325, Block 326, Block 327, Block 362, Block 363, Block 364, Block 378, Block 380, Block 382, Block 383, Block 384, Block 385, Block 386, Block 387, Block 388, Block 389, Block 390, Block 391, Block 392, Block 400, Block 403, Block 404, Block 405, Block 406, Block 407, Block 408, Block 409, Block 410, Block 411, Block 412, Block 413, Block 414, Block 415, Block 416, Block 417, Block 423, Block 424, Block 425, Block 426, Block 427, Block 428, Block 429, Block 430, Block 431, Block 432, Block 433, Block 434, Block 435, Block 436, Block 437, Block 438, Block 439, Block 440, Block 441, Block 442, Block 443, Block 444, Block 445, Block 446, Block 447, Block 456, Block 457, Block 458, Block 459, Block 460, Block 461, Block 462, Block 467, Block 468, Block 469, Block 471, Block 472, Block 473, Block 475, Block 476, Block 477, Block 479, Block 480, Block 481, Block 482, Block 483, Block 484, Block 485, Block 486, Block 487, Block 488, Block 489; Tract 6102: Block Group 1: Block 92; Tract 6103: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45; Tract 6105: Block Group 1: Block 103, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 117, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127; Tract 7400: Block Group 1, Block Group 2: Block 0, Block 1, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32; Tract 990000: Block Group 0: Block 1, Block 2, Block 3; Montgomery County: Tract 100, Tract 200, Tract 300, Tract 400, Tract 500, Tract 600, Tract 700, Tract 900, Tract 1000, Tract 1100, Tract 1200, Tract 1300, Tract 1400, Tract 1500, Tract 1600, Tract 1800, Tract 2000, Tract 2100, Tract 2201, Tract 2202, Tract 2300, Tract 2400, Tract 2500, Tract 2800, Tract 2900, Tract 3000, Tract 3100, Tract 3200, Tract 5102, Tract 5302, Tract 5402, Tract 5403, Tract 5501, Tract 5502, Tract 5504, Tract 5603, Tract 5604, Tract 5605, Tract 5606, Tract 5607, Tract 5608, Tract 5609, Tract 5610, Tract 5611, Tract 5612, Tract 5700, Tract 5800, Tract 5901, Tract 5902, Tract 6000, Tract 6100, Tract 1700: Block Group 5: Block 1; Tract 2600: Block Group 4: Block 0, Block 9, Block 12, Block 13, Block 14; Tract 2700: Block Group 2: Block 5, Block 11; Block Group 4: Block 3, Block 7; Tract 3301: Block Group 1, Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 9, Block 15; Tract 3302: Block Group 3, Block Group 4; Tract 5101: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48; Tract 5301: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45; Tract 5408: Block Group 1: Block 3, Block 11, Block 41, Block 43; Tract 5503: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 12, Block 15, Block 16, Block 17, Block 18, Block 19, Block 25, Block 26, Block 27, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40.

District 6: Blount County, Calhoun County, Cherokee County, Cullman County, Morgan County, St. Clair County, DeKalb County: Tract 961000, Tract 960800: Block Group 1: Block 38, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 84, Block 85, Block 86, Block 87; Block Group 2: Block 47, Block 49, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 100, Block 101, Block 102, Block 103, Block 106; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 152, Block 165, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178; Tract 960900: Block Group 2, Block Group 1: Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 48, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103; Block Group 3: Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 55, Block 56, Block 57, Block 66, Block 67, Block 68, Block 69, Block 71, Block 72, Block 73; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55; Tract 961100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97; Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68; Tract 961200: Block Group 1: Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 73, Block 81; Block Group 2: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 66, Block 67; Tract 961300: Block Group 2, Block Group 3, Block Group 4, Block Group 5, Block Group 1: Block 0, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63; Tract 961400: Block Group 2: Block 153, Block 154, Block 180; Block Group 3: Block 56, Block 57, Block 58, Block 61, Block 70, Block 81, Block 87, Block 100, Block 101, Block 102, Block 104; Limestone County: Tract 21100: Block Group 4: Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 211, Block 212, Block 213, Block 214, Block 217, Block 218, Block 219, Block 222, Block 223, Block 224, Block 226; Tract 21200: Block Group 3: Block 182, Block 183, Block 184, Block 185, Block 186, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 206, Block 207, Block 208, Block 275, Block 276, Block 277, Block 278, Block 288, Block 382, Block 403, Block 405, Block 406; Marshall County: Tract 30100, Tract 30201, Tract 30300, Tract 30401, Tract 30402, Tract 30500, Tract 30600, Tract 30701, Tract 30702, Tract 30801, Tract 30802, Tract 30902, Tract 30903, Tract 30904, Tract 31000, Tract 31100, Tract 31200, Tract 30202: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63.

District 7: Colbert County, Fayette County, Franklin County, Lamar County, Lauderdale County, Lawrence County, Marion County, Walker County, Winston County, Jefferson County: Tract 10803, Tract 10805, Tract 11001, Tract 11002, Tract 11107, Tract 11108, Tract 11109, Tract 11110, Tract 11111, Tract 11205, Tract 11206, Tract 11207, Tract 11208, Tract 11301, Tract 11302, Tract 11400, Tract 11500, Tract 11600, Tract 11704, Tract 11705, Tract 11706, Tract 12200, Tract 12701, Tract 12703, Tract 12704, Tract 2303: Block Group 3: Block 8, Block 9, Block 10, Block 11, Block 18, Block 19, Block 20, Block 21, Block 22; Block Group 4: Block 40, Block 41, Block 42, Block 43, Block 45, Block 46, Block 47; Tract 2306: Block Group 2: Block 17, Block 20, Block 25; Tract 4702: Block Group 2: Block 57; Tract 5600: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 3, Block 4, Block 5, Block 6; Tract 5903: Block Group 1: Block 28, Block 31, Block 32, Block 33, Block 44; Tract 10801: Block Group 1, Block Group 2, Block Group 5, Block Group 3: Block 5; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 11; Tract 10802: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 78, Block 97; Tract 10804: Block Group 1: Block 2, Block 4, Block 9, Block 10, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 31, Block 34, Block 36, Block 47, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68; Tract 11104: Block Group 4, Block Group 5, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 31; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19; Block Group 3: Block 6, Block 7, Block 8, Block 9; Block Group 6: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54; Tract 11209: Block Group 1: Block 0, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 38, Block 39, Block 40, Block 50, Block 52, Block 53, Block 56, Block 57, Block 58, Block 59, Block 60, Block 62; Tract 11210: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 37, Block 38, Block 39, Block 40, Block 41, Block 48, Block 49, Block 53, Block 54, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66; Tract 11703: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 60, Block 70, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78; Tract 11802: Block Group 4; Tract 11901: Block Group 1, Block Group 2; Tract 12001: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 5, Block 7, Block 8, Block 9, Block 10, Block 12, Block 13, Block 14, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 76, Block 77, Block 78, Block 79, Block 84, Block 85, Block 87, Block 88, Block 89, Block 90, Block 91, Block 97, Block 98, Block 99, Block 100, Block 121; Tract 12002: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 24, Block 25; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 97; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 23, Block 24, Block 33, Block 84, Block 85, Block 86; Tract 12103: Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 31, Block 32, Block 33, Block 36, Block 37, Block 40, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 92, Block 96, Block 97; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 67, Block 68, Block 71, Block 72; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24; Tract 12104: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 158, Block 159, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189; Block Group 2: Block 0, Block 1, Block 4; Tract 12302: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 53, Block 54, Block 69, Block 124, Block 125; Tract 12403: Block Group 2: Block 31; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 14, Block 15, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 29, Block 35, Block 37, Block 39, Block 40, Block 44, Block 45, Block 47, Block 50; Tract 12602: Block Group 2, Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 12, Block 13, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 46, Block 49, Block 51, Block 52, Block 133; Tract 12802: Block Group 1: Block 16, Block 17; Block Group 2: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9; Block Group 3: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20; Tract 12803: Block Group 1: Block 33, Block 39; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18; Tract 12911: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 26, Block 28, Block 31; Block Group 3: Block 0, Block 1, Block 2, Block 3; Block Group 4: Block 0; Tract 14001: Block Group 1: Block 1, Block 2, Block 4, Block 6, Block 7, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 24, Block 25; Block Group 3: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 18, Block 19; Tract 14102: Block Group 3, Block Group 4, Block Group 1: Block 2, Block 4, Block 5, Block 6, Block 8, Block 10, Block 11, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 104, Block 109, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 135, Block 136, Block 137, Block 138, Block 140, Block 141, Block 142, Block 143, Block 145, Block 146, Block 147, Block 149, Block 150, Block 151; Limestone County: Tract 20201, Tract 20202, Tract 20300, Tract 20401, Tract 20402, Tract 21100: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 193, Block 243; Tract 21200: Block Group 3: Block 187, Block 204, Block 205, Block 209, Block 210; Tuscaloosa County: Tract 10102, Tract 10103, Tract 10201, Tract 10203, Tract 10202: Block Group 1; Tract 10301: Block Group 1; Tract 10302: Block Group 3: Block 28, Block 30, Block 35, Block 42, Block 43, Block 266, Block 270, Block 289.

District 8: Etowah County, Jackson County, Madison County, DeKalb County: Tract 960100, Tract 960200, Tract 960300, Tract 960400, Tract 960500, Tract 960600, Tract 960700, Tract 960800: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 81, Block 82, Block 83, Block 88, Block 89, Block 90, Block 91, Block 92; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 48, Block 50, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 104, Block 105, Block 107, Block 108, Block 109, Block 110; Block Group 3: Block 151, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 166, Block 167, Block 168, Block 169, Block 170; Tract 960900: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 46, Block 47, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 104; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 53, Block 54, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 70, Block 74; Block Group 4: Block 36, Block 37, Block 38; Tract 961100: Block Group 3, Block Group 1: Block 20; Block Group 2: Block 0, Block 16, Block 17; Tract 961200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 71, Block 72, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 82; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 64, Block 65; Tract 961300: Block Group 1: Block 1; Tract 961400: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 59, Block 60, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 82, Block 83, Block 84, Block 85, Block 86, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 103; Limestone County: Tract 20101, Tract 20102, Tract 20500, Tract 20600, Tract 20700, Tract 20801, Tract 20802, Tract 20900, Tract 21000, Tract 21100: Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 215, Block 216, Block 220, Block 221, Block 225, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274; Tract 21200: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 197, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320, Block 321, Block 322, Block 323, Block 324, Block 325, Block 326, Block 327, Block 328, Block 329, Block 330, Block 331, Block 332, Block 333, Block 334, Block 335, Block 336, Block 337, Block 338, Block 339, Block 340, Block 341, Block 342, Block 343, Block 344, Block 345, Block 346, Block 347, Block 348, Block 349, Block 350, Block 351, Block 352, Block 353, Block 354, Block 355, Block 356, Block 357, Block 358, Block 359, Block 360, Block 361, Block 362, Block 363, Block 364, Block 365, Block 366, Block 367, Block 368, Block 369, Block 370, Block 371, Block 372, Block 373, Block 374, Block 375, Block 376, Block 377, Block 378, Block 379, Block 380, Block 381, Block 383, Block 384, Block 385, Block 386, Block 387, Block 388, Block 389, Block 390, Block 391, Block 392, Block 393, Block 394, Block 395, Block 396, Block 397, Block 398, Block 399, Block 400, Block 401, Block 402, Block 404, Block 407; Marshall County: Tract 30202: Block Group 1: Block 4, Block 5.

(b) This section contains lists of census tracts, blocks, and counties as generated by complex computer software based upon maps drawn by the Legislature. The official maps, which reflect the true intent of the Legislature in the establishment of districts, shall be retained in the office of the Secretary of State and printed as a part of the Acts. In the event of any conflict, it is the intention of the Legislature that the boundary descriptions provided by the official maps shall prevail over the boundary descriptions provided by the census tracts, blocks, and counties generated for and specified in this section.



Section 16-3-2 - Officers.

The Governor shall be the President of the State Board of Education, and the board shall elect a vice-president from its members annually. The State Superintendent of Education shall be secretary and executive officer of the board.



Section 16-3-3 - Qualifications of members.

The members of the board shall be qualified electors of the State of Alabama, and each member shall be a qualified elector in the district which he represents. No person who is an employee of the board or who is or has been engaged as a professional educator within five years next preceding the date of the election shall be eligible for membership on the board. For the purposes of this section the term "professional educator" shall include teacher, supervisor or principal of any public or private school; instructor, professor or president of any public or private university, college or junior college or trade school; any state, county or city superintendent of education; or other person engaged in an administrative capacity in the field of education.



Section 16-3-4 - Removal of members.

The Governor may remove any appointive member of the board for immorality, misconduct in office, incompetency or willful neglect of duty, giving to him a copy of the charges against him and, upon not less than 10 days' notice, an opportunity of being heard publicly in person or by counsel in his own defense. If any member shall be removed, the Governor shall file in the office of the Secretary of State a complete statement of all charges against such member of his findings thereon, together with a complete record of the proceedings.



Section 16-3-5 - Vacancies.

As vacancies occur on the board for any cause they shall be filled by the Governor for the unexpired term subject to confirmation by the Senate at the next succeeding session of the Legislature.



Section 16-3-6 - Oath of office.

Before exercising any authority or performing any duty, each member of the board shall qualify as such by taking and subscribing to the oath of office prescribed by Article XVI of the state constitution, the certificate whereof shall be filed with the records of the board.



Section 16-3-7 - Meetings.

The State Board of Education shall hold a regular annual meeting on the second Tuesday in July at the office of the Department of Education in Montgomery, at which meeting one of its members shall be elected vice-president. Such other meetings may be held as the needs of public education may require, on dates to be set by the board in official session, by the president or by the State Superintendent of Education on written request of a majority of the board members. The rules generally adopted by deliberative bodies for their government shall be observed.



Section 16-3-8 - Compensation of members.

The members of the State Board of Education shall receive a per diem compensation of $10.00 for each day of actual service and for a total of not more than 25 days in any fiscal year and their actual traveling and other necessary expenses incurred in attending meetings and transacting the business of the board.



Section 16-3-9 - Expense allowance for members.

(a) Each member of the State Board of Education shall be entitled to an expense allowance of one thousand five hundred dollars ($1,500) per month which shall be in addition to the per diem compensation and actual traveling and other necessary expenses incurred in attending meetings and transacting business of the board, as provided in Section 16-3-8. The provisions of Sections 36-7-20 to 36-7-23, inclusive, regulating payment of expenses of state officers and employees traveling on state business, shall not be applicable to members of the State Board of Education. It is expressly understood that this amount of one thousand five hundred dollars ($1,500) is paid for travel and other business expenses incurred by the board members which are not covered by the per diem and mileage allowance authorized to be paid to the board members.

(b) The expense allowance herein provided shall be paid out of the Education Trust Fund in the same manner as other expenses of the State Board of Education are paid.



Section 16-3-10 - Compensation of employees subject to the Merit System.

The State Board of Education, upon recommendation of the State Superintendent of Education, shall determine the compensation of all employees in the Department of Education subject to the provisions of the Merit System.



Section 16-3-11 - Powers generally.

The State Board of Education shall exercise, through the State Superintendent of Education and his professional assistants, general control and supervision over the public schools of the state, except institutions of higher learning which by law are under the general supervision and control of a board of trustees, and shall consult with and advise through its executive officer and his professional assistants, county boards of education, city and town boards of education, superintendents of schools, school trustees, attendance officers, principals, teachers, supervisors and interested citizens, and shall seek in every way to direct and develop public sentiment in support of public education.



Section 16-3-12 - Rules and regulations - Generally.

The State Board of Education shall adopt rules and regulations for the proper construction of school buildings, for the sanitation of schools, for the physical examination of school children and, in conjunction with other state authorities, shall see to it that the rules relating to school health, compulsory education and child conservation are enforced.



Section 16-3-13 - Rules and regulations - Necessary to make effective the law's purpose.

In order to meet emergencies that may arise because of any defect in the language or purpose of this title, the State Board of Education may make such rules and regulations as will give full force and effect to any or all of its provisions.



Section 16-3-14 - Grading and standardizing schools.

The State Board of Education shall prescribe rules and regulations for the grading and standardizing of public schools.



Section 16-3-16 - Teachers' training and certification; reciprocity.

(a) Subject to the provisions of Chapter 23 of this title, the State Board of Education, through its executive officer, shall prescribe rules and regulations governing the training and the certification of teachers in the public schools of the state, and for the acceptance of the diplomas of the colleges and universities of Alabama, as well as of other states. The State Board of Education, with the advice of the State Superintendent of Education, shall have full power and authority to promulgate and adopt rules and regulations governing the issuance of professional and special, alternative, and emergency certificates consistent with the provisions of Chapter 23 of this title.

(b) Alabama shall use certification by the National Boards of Professional Teaching Standards as national reciprocity when national certification has been fully implemented.



Section 16-3-16.1 - Board to review requirements for teacher education; nationally normed teacher examination.

(a) The Legislature finds a compelling interest in adequately preparing teachers to teach. The two basic components of teaching consist of knowing what to teach (content) and knowing how to teach (methodology). To assure that teachers entering Alabama's classrooms have been thoroughly prepared, the Legislature directs the State Board of Education to review the requirements of programs for teacher education and preparation and select a nationally normed teacher examination to be used. The nationally normed teacher examination may include the National Teacher Exam or any other national equivalent exam. Colleges and universities shall require each teacher candidate to pass the nationally normed examination as a condition of graduation. Notwithstanding any other provisions of this section, a person can, at any time, elect to not be a teacher candidate. The State Board of Education shall prescribe the manner in which the examination is to be administered and shall further determine the standard to be used for passing the examination.

(b) Graduates of teacher education programs who apply for certification who have attended out-of-state colleges and universities must also pass the same nationally normed teacher examination as required of students attending teacher preparation programs in Alabama. The examination shall be administered in a manner prescribed by the State Board of Education. The same standard used for passing the examination for students enrolled in teacher preparation programs at colleges and universities in Alabama shall be applicable.

(c) This section shall become effective for teacher education candidates who enter their program effective August 1, 1995.



Section 16-3-17 - Educational needs investigated.

The State Board of Education shall conduct investigations relating to the educational needs of the state and the means of improving educational conditions. It may employ additional expert assistance for such investigations if needed and appoint such agents for special investigations.



Section 16-3-17.3 - Flexible school terms.

It is the intent of the Legislature that local school systems be permitted to develop flexible school terms extending over the course of the 12 month calendar year. School systems desiring to use flexible school terms may utilize such scheduling to develop tutorial programs or innovative programs for at-risk students or students deemed academically deficient and to relieve overcrowded classroom conditions. Local school systems desiring to develop flexible school terms shall, upon approval of the local board of education, submit a plan to the State Superintendent of Education and upon his recommendation and approval by the State Board of Education, the plan shall be adopted. No provision of The Alabama Education Improvement Act of 1991 (Acts 1991, No. 91-323), shall be interpreted to require personnel employed in local school systems to work longer than their current contract provides. School personnel may work extended contract periods provided the personnel are willing and are paid commensurate with the system's salary schedule.



Section 16-3-18 - Vocational education.

The State Board of Education and the State Superintendent of Education shall cooperate with the Federal Board for Vocational Education in the administration of all federal acts relating to vocational education. The State of Alabama accepts the benefits of these acts, passed by the Senate and House of Representatives of the United States of America in Congress assembled, as provided in this title.



Section 16-3-19 - Acceptance of federal funds by board.

The State Board of Education may accept for the State of Alabama any appropriation of money for the removal of illiteracy, the teaching of immigrants and for other educational purposes which may hereafter be made out of the federal Treasury by any acts of Congress; and the State Board of Education shall be constituted the chief educational authority for the expenditure and administration of any such funds. Said board may make rules and regulations for the expenditure of such funds, such expenditure to be in accordance with the terms of the acts of Congress making such appropriations. The Treasurer of the state is hereby designated as custodian for all funds received as apportionments under the provisions of such act or acts of Congress.



Section 16-3-20 - Supervision of educational work of special institutions.

The State Board of Education shall have general supervision of the educational work of all charitable, penal, reformatory and child-caring institutions, maintained in whole or in part by the state, through its executive officer, who shall be a member of the governing board or boards which have charge of such.



Section 16-3-21 - Annual report.

The board of education shall submit each year on or before the first day of December, or as early thereafter as practicable, to the Governor an annual report covering all operations of the Department of Education and the support, conditions, progress and needs of education throughout the state. Such annual report shall be printed in sufficient quantities for general distribution throughout the state and for the usual exchange courtesies between state educational authorities.



Section 16-3-22 - Recommendations of legislation.

The State Board of Education shall consider the educational needs of the state and on and with the advice of the State Superintendent of Education shall recommend to the Governor and to the Legislature such additional legislation or changes in the existing legislation as may be deemed desirable. Such recommendations may be in the form of prepared bills and shall be laid before the Governor and the Legislature.



Section 16-3-23 - Seal.

The State Board of Education may adopt a seal for the authentication of its official acts.



Section 16-3-24 - Oaths of agents; examination of witnesses.

The State Board of Education by its presiding officer, or its committees by their chairmen, the State Superintendent of Education and any of its duly appointed agents shall have authority to administer oaths and to examine under oath, in any part of the state, witnesses in any matter pertaining to schools and to cause the examination to be reduced to writing.



Section 16-3-25 - Removal of appointees; filling of vacancies in office of appointees.

The State Board of Education may remove for incompetency, immorality, misconduct in office or willful neglect of duty, any person appointed under the provisions of this title, not subject to the provisions of the state Merit System, upon making known to him in writing the charge against him and upon giving him an opportunity of being heard in person or by counsel in his own defense, upon not less than 10 days' notice. In case of vacancy due to any cause, the State Board of Education shall fill the vacancy, unless otherwise provided, and until a successor shall qualify.



Section 16-3-26 - Property control.

The State Board of Education may hold, lease and rent real and personal property and may make such repairs and improvements on all property under its control as may be for the best interests of the schools and, subject to the approval of the Governor, may acquire, sell and convey title to real estate.



Section 16-3-27 - Review of local actions by state superintendent.

The State Board of Education shall have the power and authority to promulgate rules and regulations governing the right and method of review and disposition upon review by the State Superintendent of Education of actions and orders of county and city boards of education and of county superintendents of education and city superintendents of schools in matters relating to finance and other matters seriously affecting educational interest.



Section 16-3-28 - Authority of board and trustees of institutions to borrow from federal agencies or others; issuance of bonds, notes and other securities.

(a) The State Board of Education, acting for the respective educational institutions under its supervision, and each public corporation that conducts one or more state educational institutions under its supervision, acting through its board of trustees or other governing body, are hereby separately authorized to exercise and perform any or all of the following powers:

(1) To borrow money from the United States of America or any department or agency thereof, or from any person, firm, corporation or other lending agency for the purchase, construction, enlargement or alteration of any buildings or other improvements, including dormitories, dining halls, classrooms, laboratories, libraries, stadiums, administration buildings and any other buildings and appurtenances thereto suitable for use by the institution with respect to which the borrowing is made, the acquisition of furniture and equipment for any thereof, the purchase of land, the beautification of grounds and the construction of swimming pools, tennis courts, athletic fields and other facilities for physical education, all for use by such institution;

(2) To sell and issue interest-bearing securities, whether in the form of bonds, notes or other securities, in evidence of the moneys so borrowed;

(3) To pledge to the payment of the principal of and interest on such securities the fees from students levied and to be levied by or for such institution and any other moneys and revenues not appropriated by the state to such institution;

(4) To establish parietal rules respecting the use or occupancy of any facilities the revenues of which are pledged to such securities;

(5) To agree to maintain the charges for the use or occupancy of, for services rendered by or from and for admission to, any facilities the revenues of which are so pledged, and the fees from students so pledged, at such rates and in such amounts as will produce moneys sufficient to pay at their respective maturities the principal of and interest on the securities with respect to which such pledges and agreements are made and to create and maintain any required reserves therefor;

(6) To agree to insure, maintain, repair and replace any such facilities with respect to which any such pledge is made; and

(7) To make such other agreements with respect to the said facilities and such securities as the governing body providing for the issuance thereof shall deem necessary or desirable.

(b) The securities issued under the provisions of this section may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds, notes or other securities payable from the same or different sources for the purpose of paying all or any part of the principal of the securities to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such securities that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the securities to be refunded, any interest to accrue on each security to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with such refunding; provided, that unless duly called for redemption pursuant to their provisions, the holders of any such securities then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding securities for such refunding. Any such securities may be issued from time to time, may be executed in such manner, shall bear interest at such rate or rates, shall be payable as to both principal and interest, at such time or times, may be made redeemable before maturity at the option of the issuing body at such redemption price or prices and on such terms, and may be sold in such manner and at such price or prices, all as may be provided in the proceedings under which they are issued. The State Board of Education or other governing body providing for the issuance of such securities shall have power to prescribe all details thereof, subject only to the provisions of this section. Bonds, notes and other securities issued under the provisions of this section shall be eligible for the investment of trust or other fiduciary funds in the exercise of prudent judgment by those making such investment. Neither the securities issued under, nor any pledge or agreement that may be made pursuant to, the provisions of this section shall be or constitute an obligation of any nature whatsoever of the state, and neither the said securities nor any obligation arising from any such pledge or agreement shall be payable out of any moneys appropriated by the state to the institution with respect to which such securities are issued or such pledge or agreement is made.



Section 16-3-29 - Donations held for schools.

Property, money or other thing of value may be donated for the benefit of the public schools of this state to be held in trust and administered for the use of such schools.



Section 16-3-30 - Administration of gifts and donations.

Whenever any property, money or thing of value is donated to be used for the benefit of the public schools of this state, the State Board of Education shall have power to administer such trusts as it deems to the best interest of the school or schools for the benefit of which the donation or gift is made. The board of education is given complete control of such property and may sell, lease or otherwise dispose of the property as it deems to the best interest of the school or schools for the benefit of which such property is donated; or the board of education may convert the same into securities for handling the property or proceeds therefrom as in its discretion will best promote the purpose of the trust.



Section 16-3-31 - Gifts may be accepted on conditions.

The State Board of Education may accept the administration of property, money or other thing of value donated in trust for the benefit of any public school of the state upon such conditions as may be acceptable to the donor and the State Board of Education, but no undertaking entered into by the State Board of Education with such donor shall bind the state to pay any public moneys to anyone. Nothing hereunder shall prevent the State Board of Education from undertaking payments to persons out of the proceeds derived from such trust funds as a condition of the acceptance of a donation for the benefit of such school or schools. All trust funds administered under the provisions of this chapter may be required by the State Board of Education to pay the expenses of administering the same.



Section 16-3-32 - Providing instruction not available at state-supported institutions - Graduate and professional instruction.

The State Board of Education, under such rules and regulations as it shall determine, may provide for residents of Alabama graduate and professional instruction not available to them at state-supported educational institutions. The State Board of Education shall, by its rules and regulations, determine the qualifications of persons who may be aided under this section, and the decisions as to qualifications of persons by the State Board of Education shall be final. The State Board of Education may provide such graduate and professional instruction at any educational institution as it deems necessary, within or without state boundaries. The State Board of Education shall provide such graduate and professional instruction, within the limits of the appropriations available for this purpose, at a cost to students not exceeding the probable cost of such instruction to them if it were offered at a state-supported institution. The State Board of Education, in providing such instruction, may take into account travel, tuition and living expenses.



Section 16-3-33 - Providing instruction not available at state-supported institutions - College or university instruction.

The State Board of Education, under such rules and regulations as it shall determine, may provide assistance for residents of Alabama for instruction on the college or university level at private nondenominational institutions when such instruction is not available to such residents at public, state-supported educational institutions in Alabama. The State Board of Education shall, by its rules and regulations, determine the qualifications of persons who may be aided under the provisions of this section, and the decision as to the qualifications of persons by the State Board of Education shall be final. The State Board of Education may provide assistance for instruction on the college or university level at any private nondenominational institution as it deems necessary, within or without the state boundaries. The State Board of Education shall provide assistance for such college or university instruction within the limits of the appropriations available for this purpose at a cost per student not exceeding the probable cost of such instruction if it were available at a state-supported institution. The State Board of Education, in providing assistance in such instruction, may take into account differences in travel, tuition and living expenses.



Section 16-3-34 - Authority of institutions of higher learning to make interstate educational agreements.

Any institution of higher learning which receives all or part of its support from the State of Alabama, subject to approval by the State Board of Education and under such rules and regulations as the State Board of Education shall determine, may contract with other state governments, agencies of other state governments or institutions of higher learning of other state governments to provide educational facilities at such Alabama institution of higher learning to residents of such other states.

Any institution of higher learning which receives all or part of its support from the State of Alabama, subject to approval by the State Board of Education and under such rules and regulations as the State Board of Education shall determine, may contract with other state governments, agencies of other state governments, institutions of higher learning of other state governments or private institutions of higher learning within or outside state boundaries to provide educational facilities to residents of Alabama at an expense to such residents of Alabama not exceeding the probable cost to them if the facilities were provided at such Alabama institution of higher learning.



Section 16-3-35 - Contracts with Tuskegee Institute and Meharry Medical College for education of Alabama students.

(a) The State Board of Education is hereby authorized to contract with the Tuskegee Institute for educational services for Alabama students including the following:

(1) Veterinary medicine;

(2) Engineering;

(3) Vocational agriculture;

(4) Vocational home economics;

(5) Chemistry;

(6) Nursing education; and

(7) Such other educational services which in the opinion of the board of education are in great enough demand to justify a contract.

(b) The state board is authorized to allocate to Tuskegee Institute any appropriation or any part of any appropriation to the State Board of Education for Tuskegee Institute.

(c) The State Board of Education is hereby authorized to contract with Meharry Medical College or the Board of Control for Southern Regional Education for medical and dental education of Alabama students in said college out of any appropriation that may be made available to the State Board of Education for regional education.

(d) It is the full intent of this section to appropriate tax money through the State Board of Education for the education of resident citizens of Alabama in each and every institution of higher learning to which or for which the State Board of Education may allocate any appropriations made to said board for regional education or for any specific institution.



Section 16-3-37 - Naming or designating institutions of higher learning.

The State Board of Education is hereby vested with the authority to name or designate any institution of higher learning which is under its supervision and control.



Section 16-3-39 - Indemnification of members.

Members of the State Board of Education shall be indemnified for any loss incurred as a result of damage done in the performance of their duty as a member of the State Board of Education and for which the member is personally liable. The indemnification shall be made by including such members under the general liability insurance coverage of the General Liability Trust Fund in accordance with the provisions of Section 36-1-6.1.



Section 16-3-40 - Public high school graduation examination available to nonpublic high school students.

(a) If the State Board of Education requires public high school students to take a high school graduation examination prior to graduation, the board shall make the examination available to nonpublic high school students in the state.

(b) This section shall not be construed as requiring nonpublic high schools to give the graduation examination. The examination shall be made available to nonpublic high school students so that those students may use the results of the examination to satisfy admission requirements of institutions of higher education.

(c) The board may establish and charge each nonpublic high school student taking the examination a reasonable fee to cover costs of providing the examination.

(d) The board may promulgate necessary rules and regulations to implement this section.






Chapter 4 - STATE SUPERINTENDENT OF EDUCATION.

Section 16-4-1 - Appointment; qualifications; salary.

As the chief executive officer of the State Department of Education there shall be a State Superintendent of Education, who shall be appointed by the State Board of Education and shall serve at the pleasure of the State Board of Education; provided, however that the State Board of Education may enter into a contract with the State Superintendent of Education for his services for a period not to exceed four years.

The Superintendent of Education shall be a person of good moral character, with academic and professional education equivalent to graduation from a standard university or college, who is knowledgeable in school administration and has training and experience sufficient to qualify him to perform the duties of his office.

The salary of the State Superintendent of Education shall be such amount per annum as shall be set by the State Board of Education in an amount within the range now or hereafter established by law, to be paid in installments from the annual appropriation of the State Department of Education.



Section 16-4-1.1 - Vacancies.

(a) Notice of a vacancy in the position of State Superintendent of Education shall be posted by the State Board of Education. The notice shall be posted on the Internet and in a conspicuous place at each school campus and worksite, including all state and local board of education offices, at least 30 calendar days before the position is to be filled. The notice shall remain posted until the position is filled and shall include, but not necessarily be limited to, all of the following:

(1) Job description and title.

(2) Required qualifications.

(3) Salary amount.

(4) Information on where to submit an application.

(5) Information on any deadlines for applying.

(6) Any other relevant information.

(b) The State Board of Education may adopt or continue policies which are not inconsistent with this section. The position shall not be filled during the required posting period, except as herein provided. The posting of a vacancy notice as required in this section shall not be abridged or delayed except in emergency circumstances and then delayed only temporarily in order to reasonably meet the conditions of the emergency. Violation of the notice requirements of this section by the board shall void any related employment action taken by the board.

(c) A vacancy in the position of State Superintendent of Education shall be filled by the State Board of Education within 120 days after the vacancy occurs. The board may temporarily fill the position on an interim basis for not more than two six-month periods.



Section 16-4-2 - Oath.

Before entering upon the duties of the office, the superintendent shall take the oath prescribed in the constitution.



Section 16-4-3 - Bond.

Before entering upon the duties of his office, the State Superintendent of Education shall execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the State Board of Education, for the faithful performance of his duties.



Section 16-4-4 - Duties generally.

The State Superintendent of Education shall explain the true intent and meaning of the school laws and of the rules and regulations of the State Board of Education. He shall decide, without expense to the parties concerned, all controversies and disputes involving the proper administration of the public school system. The State Superintendent of Education shall enforce all the provisions of this title and the rules and regulations of the State Board of Education. He shall file charges with the State Board of Education or other controlling authority and shall recommend for removal or institute proceedings for the removal of any person appointed under the provisions of this title for immorality, misconduct in office, insubordination, incompetency or willful neglect of duty.



Section 16-4-5 - Apportionment of school funds.

The State Superintendent of Education shall make the annual apportionment of school funds to the local boards of education of the state as provided in this title.



Section 16-4-6 - Execution of educational policy.

The State Superintendent of Education shall execute the educational policy of the State Board of Education. He shall call and conduct conferences of county or city boards of education, county superintendents of education, city superintendents of schools, supervisors, attendance officers, principals and teachers on matters relating to the condition, needs and improvements of the schools.



Section 16-4-7 - Publication of laws, rules, etc.; examination of reports, expenditures, etc.

The State Superintendent of Education shall prepare and publish the school laws of the state and the rules and regulations of the State Board of Education and such other pamphlets as will stimulate public interest, promote the work of education and foster in teachers professional insight and efficiency. He shall receive and examine all the reports required under the rules and regulations of the State Board of Education and, in person or through his assistants, shall examine the expenditures and accounts of county boards of education and of boards of education of cities under a city board of education, and shall supervise their business methods.



Section 16-4-8 - Review of action of county and city boards.

The State Superintendent of Education, under rules and regulations promulgated by the State Board of Education, shall have the authority to review actions and orders of county and city boards of education and of county superintendents of education and city superintendents of schools in matters relating to finance and other matters seriously affecting the educational interest. Upon such review the State Superintendent of Education shall have the power to determine from the facts the just and proper disposition of the matter. The order of the state superintendent shall be binding.



Section 16-4-9 - Forms of contracts.

The State Superintendent of Education shall prepare, or cause to be prepared, the forms of contracts that shall be executed between the boards of education and all regular employees.



Section 16-4-10 - Rules for construction of buildings; condemnation of buildings.

The State Superintendent of Education shall prepare, or cause to be prepared, and submit for approval to the State Board of Education rules and regulations for the hygienic, sanitary and protective construction of school buildings. He is empowered and directed to recommend for condemnation for school use by the State Board of Education all buildings used for school purposes that violate these rules and regulations.



Section 16-4-11 - Administration of department; supervision and nomination of employees of department.

The State Superintendent of Education, acting under the rules and regulations of the State Board of Education, shall be responsible for the administration of the Department of Education and shall have general supervision of all the professional and clerical assistants of the department. He shall nominate to the State Board of Education all the professional and clerical assistants of the department.



Section 16-4-12 - Clerical and professional assistants.

The Department of Education shall be provided with such clerical and professional assistants as may be necessary for the proper conduct of its affairs.



Section 16-4-13 - Rules for protection of health.

In cooperation with other authorized agencies, the State Superintendent of Education shall prepare, or cause to be prepared, and submit for approval and adoption by the State Board of Education rules and regulations for the protection of the health, physical welfare and physical examination of the school children of the state.



Section 16-4-14 - Grading and standardizing schools.

The State Superintendent of Education shall prepare, or cause to be prepared, and submit for approval and adoption by the State Board of Education rules and regulations for grading and standardizing all public schools of an elementary and high school grade, also for limiting on the basis of equipment and number of teachers employed, the years and grades of instructions that may be offered in such schools, but such rules and regulations shall not be inconsistent with the provisions of this title or any other statute of this state. He shall also prepare, or cause to be prepared, and submit for approval and adoption by the State Board of Education the minimum requirements for issuing all certificates and diplomas in such schools.



Section 16-4-15 - Census for schools.

(a) The State Superintendent of Education shall prepare, or cause to be prepared, and submit for approval and adoption by the State Board of Education rules and regulations for the taking of a decennial school census of all children in the state between six and 16 years of age, also the forms and blanks to be employed in taking such census and in compiling the reports thereon. The next school census shall be taken in 2008 and every 10 years thereafter, and the State Superintendent of Education may cause the whole or any part of the school census of any county or of any city to be retaken at any time, if, in the judgment of the State Superintendent of Education, the whole or any part of the census has not been properly taken.

(b) Should a constitutional amendment removing the requirements of the school census be ratified by the people, the provisions of this section thereby shall be automatically repealed without further action required of the Legislature.



Section 16-4-16 - Forms and blanks.

The State Superintendent of Education shall prepare, or cause to be prepared, and submit for approval and adoption by the State Board of Education a uniform series of forms and blanks for the use of county boards of education, boards of education of cities, school officials and teachers, and it shall be his duty to see that all financial matters and all educational records are made according to these forms and blanks. He shall also prepare, or cause to be prepared, and submit for approval and adoption by the State Board of Education forms and blanks to be used in the annual report and in the monthly reports of persons conducting private schools and of private educational associations, corporations or institutions except church schools as defined in Section 16-28-1.



Section 16-4-17 - Vocational education.

The State Superintendent of Education shall prepare, or cause to be prepared, and submit to the State Board of Education plans and rules and regulations for the administration of the provisions of the vocational education laws.



Section 16-4-18 - Reports.

The State Superintendent of Education shall prepare, or cause to be prepared, an annual report of the State Board of Education and shall submit on the first day of December, or as early thereafter as practicable, the same to the board for its approval and adoption. He shall also prepare, or cause to be prepared, all other reports which are or may be required of the board.



Section 16-4-19 - Budget.

The State Superintendent of Education shall prepare, or cause to be prepared, and submit for approval by the State Board of Education such budget for each quadrennium, or for such other period as may be fixed by the Department of Finance or other duly authorized body.



Section 16-4-20 - Legislation.

The State Superintendent of Education shall prepare, or cause to be prepared, and submit for approval and adoption by the State Board of Education such legislative measures as are in his opinion needed for the further development and improvement of the free public schools of the state.



Section 16-4-21 - Inventory; federal grants; special studies.

The State Superintendent of Education shall make an inventory of all school buildings and sites and keep a continuous inventory of the same thereafter, cooperate with county and city boards of education in securing federal grants to assist in school building construction by making special studies of school building needs on request of local school authorities and making the same available to the proper federal agencies and make special studies presenting the need of public education in Alabama for general federal aid for the support of the public schools and shall make the same available to appropriate federal agencies.






Chapter 5 - ALABAMA COMMISSION ON HIGHER EDUCATION.

Article 1 - General Provisions.

Section 16-5-1 - Definitions.

The following terms shall have the meanings respectively prescribed for them, except when the context otherwise requires:

(1) PUBLIC INSTITUTIONS OF HIGHER EDUCATION. Those public educational institutions in Alabama which have been authorized by the Legislature or by the constitution to provide formal education, including vocational, technical, collegiate, professional or any other form of education, above the secondary school level.

(2) COMMISSION. The Alabama Commission on Higher Education created by this article.

(3) INSTRUCTIONAL PROGRAM. A series of courses at any one location which culminates in a degree, certificate or other formal recognition of academic credit.

(4) UNIT. A school, college, division or institute and includes the establishment of any new branch or campus. The term does not include reasonable extension or alterations of existing curricula or programs which have a direct relationship to existing programs previously approved by the commission; the commission may, under its rule-making authority, define the character of such reasonable extension and alterations.

(5) OFF-CAMPUS OFFERING. Any credit course, instructional unit or instructional program conducted off the main campus of any postsecondary institution in existence and separately accredited by the Southern Association of Colleges and Schools, at the time of the passage of this article, or of any new campus previously or hereafter approved by the commission.



Section 16-5-2 - Composition; appointment; qualifications of members; duties.

(a) The commission shall consist of 12 members. Ten of these members shall be appointed by the Governor, one shall be appointed by the Lieutenant Governor, and one shall be appointed by the Speaker of the House of Representatives by and with the advice and consent of the Senate. One person shall be appointed from each United States Congressional District in Alabama and shall reside or maintain an office or place of business within the congressional district from which he is appointed, and the remaining members shall be appointed from the state at large with no more than two in number of the total 12 members being from the same congressional district.

(b) The 12 members shall be citizens of the state and shall be selected, as far as may be practicable, on the basis of their interest in higher education. Appointees shall be selected without regard to political affiliation and appointments shall be of a nature as to aid the work of the commission and to inspire the highest degree of cooperation and confidence. No member of the commission shall be on the governing boards, be employed by or directly connected with any institution of higher education in the state, the State Department of Education or any county or other local board of education. No member of the commission shall serve past June 30th following his seventieth birthday. All members of the commission shall be deemed members at large charged with the responsibility of serving the best interest of the entire system of higher education in the state. No member shall act as the representative of any particular region or of any particular institution of higher education. New appointments to the commission shall be made so that the total membership of the commission is broadly representative of the total population of the State of Alabama.

(c) The commission shall serve in an advisory capacity to the Legislature and the Governor of this state in respect to all matters pertaining to state funds for the operation and the allocation of funds for capital improvements of state supported institutions of higher education. The initial membership of the commission and the term of each initial member is as follows in Section 16-5-3.



Section 16-5-3 - Terms of office; reconfirmation of current members; appointment of new members; vacancies; reappointment.

(a) Members of the commission shall be selected for nine-year terms expiring on August 31 of the respective year. The current nine members are subject to reconfirmation by the Senate and shall continue to the expiration of their respective terms subsequent to such reconfirmation, but shall continue to serve as appointed until such reconfirmation. In the event that the Senate shall fail to reconfirm a current member, the Governor shall with the advice and consent of the Senate appoint a replacement for the unexpired term. Of the three new appointees, one shall be appointed by the Governor for a term of three years, one shall be appointed by the Lieutenant Governor for a term of six years and one by the Speaker of the House of Representatives for a term of nine years.

(b) The members of the commission shall continue to serve after the expiration of their terms until their successors have been appointed. In the event that the number of congressional districts shall change, incumbents on the commission shall complete their terms as members of the commission. If the number of congressional districts shall change, the membership will remain at 12 with the number of at-large memberships being adjusted, if necessary, so that each congressional district is represented. If the Senate is not in session or is in recess when the term of a member expires, the initial appointing authority shall make a temporary appointment of a succeeding member who shall serve subject to subsequent Senate approval of the appointment.

(c) Vacancies and new appointments on the commission shall be filled by appointment of the ex officio officer responsible for the initial appointment. If the Senate is not in session or is in recess when the appointment is made, the appointee shall serve subject to subsequent approval of the appointment.

(d) Any person who serves for five or more years as a member of the commission shall not be eligible for reappointment to succeed himself or herself until the next vacancy occurs after his or her successor is named.



Section 16-5-4 - Organization; chairperson; meetings, quorum, agenda, etc.; expenses; executive director and employees; retirement system.

(a) The commission shall elect annually from its own members a chairperson and such other officers as it deems desirable and shall adopt rules for its organization in the conduct of its business.

(b) The commission shall hold regular meetings at such times as are specified in its rules. Special or additional meetings may be held on call of the chairperson, or upon a call signed by at least six members, or upon call of the Governor. The commission is encouraged to meet as often as seems desirable on the campuses of institutions of higher education in the state. The commission shall meet at least once every three months. A majority of the members of the commission shall constitute a quorum at all its meetings but the approval of a new unit or program of instruction, or a new public institution of higher education, or the recommendation for a new unit of research or public service as provided in Section 16-5-8, shall require the concurrence of a majority of all the members of the commission. An agenda for the meetings in sufficient detail to indicate the terms on which final action is contemplated shall be mailed to the chairperson of each governing board and to the chief administrative officer of each public institution of higher education at least two weeks prior to the meeting. Any public institution of postsecondary education or the State Board of Education may place an item for discussion on the agenda of the next commission meeting by informing the executive director of the commission, in writing, of such request at least three weeks prior to the meeting.

(c) Members of the commission shall serve without compensation but shall be reimbursed for actual expenses incurred in the performance of their duties.

(d) The commission may appoint a highly qualified person as its executive director who shall, with the consent and approval of the commission, select and supervise the commission's staff and perform such other duties as may be delegated to the executive director by the commission, within the amounts made available for the operation of the commission. The appointment of the executive director shall be subject to confirmation by the Senate. Failure of the Senate to confirm the executive director shall result in his or her dismissal within 90 days thereafter.

(e) The executive director shall, with the consent and approval of the commission, employ professional and clerical staff and other assistants, including specialists and consultants, upon a full-time or part-time basis as are necessary to assist the commission and the executive director in performing the duties assigned by this chapter. The number of employees, their compensation, and the other expenditures of the commission shall be within the limits and in compliance with the appropriation made therefor by the Legislature and within budgets that shall be approved from time to time by the commission.

(f) All full-time employees of the commission shall be eligible to participate in the state Teachers' Retirement System.



Section 16-5-5 - Commission to analyze and evaluate education needs; advisory and consultant groups; Council of Presidents.

The commission, in consultation with the agencies and institutions concerned with higher education in this state, shall analyze and evaluate on a continuing basis the present and future needs for instruction, research and public service in postsecondary education in the state, including facilities, and assess the present and future capabilities. The use of advisory groups and consultants, as deemed desirable, may be used to meet these needs in order to provide the highest possible quality of collegiate and university education to all persons in the state able and willing to participate. One such advisory committee shall be the Council of Presidents, consisting of the president of each public four-year institution of higher education and Athens State University, the Chancellor of Postsecondary Education, and the presidents of three public two-year institutions of higher education, to be selected by the chancellor.



Section 16-5-6 - Long-range planning.

The commission shall be responsible for statewide long-range planning for postsecondary education in Alabama. Such planning shall be the result of continuous study, analysis and evaluation. Plans will include the establishment of statewide objectives and priorities with methods and guidelines for achieving them.



Section 16-5-7 - State university and college electronic faculty and student unit record system; definitions; state coordinating agency; advisory committee; database reports; failure to comply with requirements.

(a) For the purposes of this section, the following words shall have the following meanings:

(1) BIOGRAPHICAL AND DEMOGRAPHIC DATA ELEMENTS. Include, but are not limited to, student identification number which shall not be the Social Security number, sex code, race and ethnic identification code, birth date, country of citizenship, state of geographic origin on entry, matriculation date, and college graduation date.

(2) CURRENT EDUCATIONAL ACTIVITY DATA ELEMENTS. Include, but are not limited to, student level, major area code, credit hours enrolled, cumulative credit hours attempted, cumulative credit hours earned, cumulative grade point average (GPA), state of current legal residence, residency status, cumulative quality points, veterans' benefits status, housing status, minor/teaching field code, and financial aid status.

(3) DATA ELEMENTS. Include, but are not limited to, biographical and demographic data, previous educational experience data, and current educational activity data.

(4) PREVIOUS EDUCATIONAL EXPERIENCE DATA ELEMENTS. Include, but are not limited to, high school graduation date, high school code, high school average, American College Test (ACT) scores, Scholastic Aptitude Test (SAT) scores, transfer college, transfer hours earned at the undergraduate level, transfer grade point average at the undergraduate level, and admission status.

(5) RESIDENT/NONRESIDENT STUDENT. In determining resident or nonresident classification, the primary issue is one of intent. If a person is in Alabama primarily for the purpose of obtaining an education, that person shall be considered a nonresident student.

(6) STUDENT UNIT RECORD. Specific items of information pertaining to individual students enrolled at a public two-year or four-year institution of higher education.

(7) ELECTRONIC STUDENT UNIT RECORD DATA SYSTEM. The collective student unit records of all public two-year and four-year institutions of higher education.

(b) The commission, after affording a full opportunity to two-year and four-year public institutions of higher education and the public to be heard, shall design and establish a state university and college electronic student unit record system to provide comprehensive, meaningful, and timely information pertinent to the formulation of decisions and recommendations by the commission. The information submitted by the public institutions of higher education shall be in comparable terms that meet the specific format for the student unit records as established by the Executive Director of the Alabama Commission on Higher Education in complete and full consultation with the Chancellor of the Postsecondary Department of Education, and the Chairman of the Council of College and University Presidents. The reports developed through the system shall conform to the procedures established by the commission. The data elements of a student record shall include, but not be limited to, the following:

(1) Biographical and demographic data elements.

(2) Previous educational experience data elements.

(3) Current educational activity data elements.

(4) Residency status and whether the student pays tuition as a resident or a nonresident student.

(c) The commission shall be the state coordinating agency for all data collection requirements of the federal government which require state level coordination and relate to postsecondary education. The commission shall make every effort to minimize the reporting burden on the institutions by using the existing reports of the federal government.

(d) The commission shall establish an advisory committee comprised of, but not limited to, representatives of the public institutions of higher education and the State Board of Education to assure that the expertise and concerns of the institutions relative to this section, both individually and collectively, shall be provided to the commission.

(e) The database shall be configured to possess the capabilities to include:

(1) Reports to individual high school officials and the State Board of Education using information captured by the student unit record data base concerning the progress made by their respective graduates within the public institutions of higher education in Alabama. Using data captured through the system, the commission shall generate reports to assist legislators, the Governor and educators in informed decision making on education issues.

(2) Reports on student retention and graduation rates.

(3) Reports on student transfers across sectors, institutions, and within institutions.

(4) Reports on the status of out-of-state students.

(f) The information provided by each institution to the commission pursuant to subsections (a) to (g), inclusive, shall be subject to audit by the commission or by the Department of Examiners of Public Accounts.

(g) The commission shall immediately report to the Legislature the failure of any public institution of higher education to comply with the requirements of subsections (a) to (g), inclusive, by means of written notice delivered to the Lieutenant Governor, the Speaker of the House, the Chair of the Senate Committee on Finance and Taxation-Education and the Chair of the House Committee on Ways and Means.

(h) The format used to collect student data shall be developed by the Executive Director of the Alabama Commission on Higher Education in complete and full consultation with the Chancellor of the Postsecondary Department of Education, and the Chairman of the Council of College and University Presidents.

(i)(1) The commission, after affording a full opportunity to the two-year and four-year public institutions of higher education and the public to be heard, shall design and establish a state university and college information system, to include an electronic faculty unit record system, in order to provide comprehensive, meaningful, and timely information pertinent to the formulation of decisions and recommendations by the commission and the Legislature. The information, including the data components required by the electronic faculty unit record system, submitted by the public institutions of higher education shall be in comparable terms and shall meet the specific requirements as established by the commission and the reports developed through the system shall conform to the procedures established by the commission.

(2) In order to promote accountability, the commission shall establish a uniform electronic faculty unit record system for the purpose of obtaining information on faculty work loads at two-year and four-year public institutions of higher education in the state. Each two-year and four-year public institution in the state shall report annually to the commission its individual faculty work loads. The commission shall then forward a summary of this information to the Governor and the Legislature and the Chair of the Council of College and University Presidents and the State Board of Education. Nothing in this subsection shall be construed to authorize or permit the commission to set standards or establish policies for public institutions of higher education concerning faculty and staff hiring, promotion, or retention. This authority shall rest solely with the governing board of the institution.



Section 16-5-8 - Review, coordination, establishment, etc., of programs; transfer of credits; Articulation and General Studies Committee.

(a)(1) The Commission on Higher Education is authorized to review periodically all new and existing programs and units of instruction, research, and public service funded by state appropriations at the state universities and colleges and to share with the appropriate governing board, through the president of the institution, and state Legislature, its recommendations.

(2) As a part of its program review process, the commission shall enforce, monitor, and report on minimum degree productivity standards for all existing programs of instruction at public two-year and four-year institutions of higher education. Productivity standards shall be based, primarily, but not exclusively, on the annual average number of degrees conferred during a five-year period for senior institutions and a three-year period for two-year institutions, as verified by the commission. Minimum productivity standards will vary by degree level. The annual average number of degrees conferred constitutes a productivity standard by which programs shall be deemed viable or non-viable. The data source for degrees awarded per category per institution will be the Integrated Postsecondary Education Data System (IPEDS) annual completions survey. The viability standard annual graduation rates shall be: A diploma, certificate consisting of 45-90 quarter hours; associate or baccalaureate degree program, 7.5 graduates per year; a masters degree program, 3.75 graduates per year; an education specialist degree program, 3 graduates per year; and a doctoral degree program, 2.25 graduates per year. In vocational and technical programs, a student who leaves the program for purposes of gainful employment, in the same field of study as the program, having obtained the skills in said program, shall count as a graduate. For two-year technical and vocational college programs, a student who completes 40 quarter hours or equivalent programs shall be deemed and counted as a graduate for purposes of viability standards. It is the responsibility of the institution to document and verify to the reasonable satisfaction of the commission that the student should be counted as a graduate as provided in this section. This documentation shall include the name of the specific employer and the point in said program that student obtained said employment. The commission shall identify non-viable programs and notify the institution in writing of that determination. The institution has three years from the date of that notification to meet the minimum productivity standard. Failure to meet the minimum productivity standard within the three years will result in the phase-out of the identified programs within three years. New programs approved by the commission within two years prior to May 20, 1996, shall not be subject to this subsection for a period of five academic years.

(3) An institution may request a waiver of the non-viability of a program that does not meet the minimum productivity standard due to the unique and extraordinary characteristics of that program. The request for a waiver must be made in writing to the commission and the justification for the waiver must be documented by the institution. Factors that the commission may consider in a decision to grant the waiver shall include, but not be limited to: The employment and placement of program enrollees in that program-related area of employment; the transfer of program enrollees to other institutions for purposes of educational advancement; the success of program graduates; the lack of duplication of that program in the state; market demands; other unique aspects of the program; and the objectives and requirements of Knight v. Alabama. The commission shall grant or deny the request for the waiver and notify the institution and its respective governing board in writing of that determination.

(4) The commission shall annually report to the committee, the Governor, the State Board of Education, and the Council of College and University Presidents the status of programs determined to be non-viable. This report shall include information for each institution and its respective non-viable program offerings. The annual report shall also list any programs not meeting the minimum standard as set forth in this section which were granted waivers by the commission along with the commission's rationale for granting the waiver for said programs.

(b) The commission shall seek through the use of advisory committees to study needless duplication of education, research, or service programs and programs which are not adequately provided in the state, and shall make findings and recommendations to the institutions, the Governor, and the Legislature that would strengthen the total program of higher education in the state.

(c) The governing boards of public institutions of higher education in this state and the campuses under their governance or supervision shall not undertake the establishment of any new unit or program of instruction for academic credit with state funds before submitting plans for the new unit or program to the commission for its review, evaluation, and approval. No state funds shall be expended by any public institution on any new unit or program of instruction which has not been approved by the commission. Any plan submitted to the commission, or its staff, and not receiving final action by the commission within 10 months of submission shall be considered approved. The term "new unit of instruction," includes the establishment of a college, school, division, or institute, and includes the establishment of any new branch or campus. The term does not include reasonable extensions or alterations of existing curricula, or programs which have a direct relationship to existing programs. The commission may, under its rulemaking power, define the character of the reasonable extensions and alterations.

(d) The commission shall have the authority to authorize and regulate off-campus offerings, new or existing; except courses taught at business and industry sites intended exclusively for employees of business and industry. An exception to this off-campus authority is provided for the branch campuses of universities or branch campuses of junior colleges in existence at the time of passage of this chapter whose fall 1978 registrations exceeded 500 class enrollments and branch campuses of universities operating prior to 1960. For those branches which began operating since 1960, the commission shall present its recommendation for the continuation or termination of each branch with full findings of fact to the Legislature before a public joint meeting of the Education Committees of the House and Senate no later than the fifth legislative day of the 1981 Regular Session of the Legislature. In making the recommendation, the commission shall not use the ratio of full-time faculty to part-time faculty and/or a requirement to attend the main campus for degree completion as a part of its judgment of the quality of a program or branch campus. The education committee of each house shall report to its respective house with a concurrence or nonconcurrence on each recommendation of the commission. Debate on each recommendation shall be limited to one hour of continuous uninterrupted discussion for each recommendation and at the end of the time, it shall be mandatory that the President of the Senate and the Speaker of the House shall in their respective houses call for a recorded vote. The resolution by simple majority of both houses is required to affirm a commission recommendation. No more than one branch shall be continued or terminated in one resolution.

(e) The Computerized Advisement System for students operated by Troy State University which includes a comprehensive undergraduate program and course information for all public two-year and four-year institutions of higher education, existing on March 17, 1994, shall ensure students at each two-year institution accredited by the Southern Association's Commission on Colleges, the opportunity to enter into a contract with a four-year institution guaranteeing the transfer of credit earned for courses taken at the two-year institution pursuant to the terms of the contract provided the student is admitted to the four-year institution. Under this contract, all agreed upon credits transferred from a two-year institution to a four-year institution shall fulfill degree requirements at the four-year institution as if they were earned at the four-year institution. Information regarding this advisement and contracting program shall be included in the official catalog of each institution of higher education. All public two-year and four-year institutions in the state accredited by the Commission on Colleges shall participate in this system.

In addition, there is created an Articulation and General Studies Committee which shall consist of ten members composed as follows: Two representing the state's regional universities, three representing the state's two-year colleges (one of whom shall be Black), and one representing each of the following: Auburn University, the University of Alabama System, the University of South Alabama, Alabama State University, and Alabama A & M University. The Executive Director of the Alabama Commission on Higher Education and the Director of the Computerized Advising System operated by Troy State University shall serve as nonvoting members.

Unless provided by the governing board of the respective institution, the representatives to the Articulation and General Studies Committee shall be selected in the following manner: The presidents of the state's regional universities shall select the two representatives of these institutions on the committee. The State Board of Education shall select the representatives of the state's two-year colleges on the committee. The Chancellor of the University of Alabama System and the Presidents of Auburn University, the University of South Alabama, Alabama State University, and Alabama A & M University shall each select the representative of their institutions on the committee. It is the intent of the Legislature that women be represented on the committee. This committee, utilizing whatever resources and task forces it deems appropriate, shall develop no later than September 1, 1998, a statewide freshman and sophomore level general studies curriculum to be taken at all colleges and universities. Nothing herein shall be interpreted as restricting any institution from requiring additional general studies courses beyond the statewide general studies curriculum.

This committee shall also develop and adopt no later than September 1, 1999, for the freshman and sophomore years, a statewide articulation agreement for the transfer of credit among all public institutions of higher education. Under this articulation agreement, all applicable credits transferred from a two-year institution to a four-year institution shall fulfill degree requirements at the four-year institution as if they were earned at the four-year institution. The committee shall further examine the need for a uniform course numbering system, course titles, and descriptions.

A four-fifths vote of the entire voting membership of the committee shall be required for the adoption of the articulation agreement and general studies curriculum. Upon adoption of the articulation agreement and general studies curriculum, this committee shall continue its duty and authority prescribed herein. The committee shall meet at least annually, or at other times as convened by the chair. The committee shall elect annually a chair from its membership. The chair of the committee shall rotate annually between a representative of the four-year institutions and a representative of the two-year institutions.

In case of problems in the administration or interpretation of the articulation agreement or the general studies curriculum, institutions shall present the problem to the Articulation and General Studies Committee for resolution. A majority decision of the committee shall be final and binding.

The budget recommendation of the commission shall not include an appropriation for institutions of higher education violating the stipulations of this section.

(f) Nothing in this or any section, however, shall be construed to prohibit any institution of higher education in this state from seeking and securing by separate bill the approval of the Legislature for any new unit or program of instruction, research, or public service denied approval by the commission, in which case the action of the Legislature, when approved by the Governor or otherwise upon becoming law, is final.

(g) Colleges and universities conducting off-campus offerings on military reservations are exempt from the commission's regulatory review and approval authority for those offerings on the military reservation.



Section 16-5-8.1 - Computation of grades earned at another institution.

Nothing in subsection (e) of Section 16-5-8 shall be deemed to require a public institution to include any grades earned at another institution in the computation of a student's grade point average at that institution. However, if any public institution includes freshman and sophomore level course grades earned at any other public institution in the computation of a student's grade point average, all freshman and sophomore level course grades earned at all public institutions shall be included in the computation.



Section 16-5-8.2 - Equal access for all citizens.

Nothing in subsection (e) of Section 16-5-8 shall be interpreted or used in any way to discourage or impede the efforts or abilities of the historically black institutions or their officials to carry out the mandates and objectives of federal court decrees and to provide equal access for all citizens of Alabama to full benefits of higher education.



Section 16-5-8.3 - Legislative intent.

It is the intent of the Legislature that all two-year and four-year institutions of higher education in the state comply with the intent of subsection (e) of Section 16-5-8 and the guidelines developed pursuant to it (unless otherwise exempted by subsection (e) of Section 16-5-8). In the event of noncompliance by any institution governed by a board of trustees established by the constitution with the statewide articulation agreement as provided in subsection (e) of Section 16-5-8, no other two-year or four-year institution shall be required to comply with the statewide articulation agreement. These two-year and four-year institutions shall continue to comply with all other provisions of Section 16-5-8. The Alabama Commission on Higher Education shall notify the Legislative Council, the governing body of each four-year institution, and the State Board of Education within 30 days of any failure to comply with subsection (e) of Section 16-5-8 or guidelines.



Section 16-5-8.4 - Reports to Legislature.

Pursuant to Sections 16-5-7 and 16-5-8, the Alabama Commission on Higher Education shall make regular reports to the Legislature regarding the implementation of subsection (e) of Section 16-5-8.



Section 16-5-9 - Budget proposals; open hearings; unified budget report; recommendations.

(a) The governing boards of the public institutions of higher education shall submit to the commission through their appropriate administrative officers, not later than 90 days prior to each legislative session, its budget proposals for the operation and capital needs of the institution under its governance or supervision.

(b) The commission shall receive, evaluate and coordinate budget requests for the public institutions of higher education of this state, shall hold open hearings on the budget requests of the separate institutions and shall present to each institution and to the Governor and the Legislature, a single unified budget report containing budget recommendations for separate appropriations to each of the institutions. The consolidated budget and analysis of the commission shall be accompanied by the original requests and their justifications as submitted by each institution. The recommendations of the commission shall be derived directly from its assessment of the actual funding needs of each of the universities, as presented to it by the presidents, which assessment may include, but shall not be limited to, derived conclusions that may be based upon standard techniques of objective measurement, need and unit cost figures arrived at through the use of comparative and verified data secured from the various institutions, applied in an impartial and objective manner, and comparison shall be made not only between similar functions of institutions in Alabama but also between Alabama institutions and similar functions of institutions located in other states, provided that nothing herein shall be construed to prohibit any institutions of higher education in this state from submitting any matter pertaining to the financial operation and needs of said institution to the Legislature or to the Governor at any time.



Section 16-5-10 - Additional powers and duties of commission.

The commission shall exercise the following powers and duties in addition to those otherwise specified in this article:

(1) To cause to be made such surveys and evaluations of higher education as are believed necessary for the purpose of providing appropriate information to carry out its powers and duties.

(2) To recommend to the Legislature of Alabama the enactment of such legislation as it deems necessary or desirable to insure the highest quality of higher education in this state taking into consideration the orderly development and maintenance of the state system of public higher education to meet trends in population and the change in social and technical requirements of the economy.

(3) To advise and counsel the Governor, at his request, regarding any area of, or matter pertaining to, postsecondary education.

(4) To establish definitions of a junior college, a community college, a technical college or institute, a senior college, a university and university system; provided, that nothing herein shall be construed as authorizing the commission to establish or create any university system, nor to alter any university system presently existing.

(5) To develop and publish criteria which may be used by the Legislature as a basis:

a. For changing the classification of any public institution of higher education; and

b. For determining the need for new public junior colleges, public senior colleges, universities or university systems.

Any proposed statute which would establish an additional institution of higher education may be submitted, either prior to introduction or by the standing committee considering same to the commission for its opinion as to the need for the state therefore, and the commission shall report its findings to the Governor and the Legislature.

(6) To cause studies to be made for the purpose of classifying and prescribing the role and scope for each public institution of higher education in Alabama and to recommend such changes in classification or role and scope for such institutions as it deems necessary and which may be agreed to by the governing board of the institution. In making studies and recommendations for the purpose of classifying and prescribing the role and scope of institutions, the commission shall do so without regard for race and traditional role of the institution, provided, however, that in the absence of compelling reasons to the contrary the commission shall give priority to institutions having seniority in years of operation in the service area. When making recommendations for the elimination of duplication of educationally unnecessary programs, absent justifiable reasons to the contrary, the commission shall recommend the replacement of such programs and/or services with programs and/or services that will strengthen and enhance the role of the institution affected.

(7) To hear applications from the institutions for changes in classification or role and scope and to recommend to the Legislature for clarification such classifications in role or scope which may not be agreed to by the governing board of any institution.

(8) To make continuing studies, on its own initiative or upon the request of the Governor or the Legislature, of the financial needs of public higher education and issue such reports to the Governor and the Legislature as may result from its studies.

(9) To submit to the Governor and the Legislature on or before the first day in January of each year a written report covering the activities of the commission and the state of higher education in Alabama. The report shall include:

a. Statements of the nature, progress or result of any studies undertaken or completed during the past fiscal year;

b. Comments upon major developments, trends, new policies, budgets and financial considerations which, in the judgment of the commission will be useful in planning a sound program of higher education; and

c. Recommendations respecting postsecondary education in this state as may be appropriate.

(10) To make rules and regulations for its meetings, procedures and execution of the powers and duties delegated to it by this article.

(11) To encourage the establishment and development of formal consortia for the advancement of higher education comprised of institutions of higher education in the state.

(12) To conduct a program of public information in order to inform citizens of the state of matters of importance to higher education in Alabama.

(13) To serve as the state agency for the administration of those titles of the Higher Education Act of 1965 (Public Law 89-329) as amended for those programs requiring a single state agency for which the commission qualifies, unless otherwise designated by executive order.

(14) To authorize and regulate instructional programs or units offered by non-Alabama institutions of postsecondary education in the State of Alabama. No institution of postsecondary education located outside of Alabama may offer units or programs of instruction within Alabama without prior approval of the commission, except for those accredited units or programs approved by regional accrediting authorities or accredited degree granting entities located in states participating in reciprocity agreements entered into by the Governor or the commission. The commission under its rule-making authority shall establish criteria for the approval of such institutions and programs. The commission shall promulgate a schedule of programmatic review fees, commensurate with the cost of commission activities related to programmatic review, not exceeding fifteen thousand dollars ($15,000) per institution. Any programmatic review fee collected from a non-Alabama institution of postsecondary education shall be deposited in the State Treasury to the credit of the commission and funds collected are hereby appropriated to the commission.

(15) The powers and duties of the commission shall apply equally to all postsecondary institutions regardless of any authority that may be, or has been, conferred upon them by the constitution or by statutes.



Section 16-5-11 - Commission responsible for certain functions.

(a) The commission is designated the agency responsible for those functions under the Southern Regional Compact for Education (Act 227, HJR 42, 1949; Act 40, HJR 21, 1955) and those functions in Sections 16-3-32 through 16-3-35, heretofore assigned to the State Board of Education with funds that may be appropriated to it by the Legislature for that purpose.

(b) In addition to the function of the commission pursuant to subsection (a) and supplemental thereto, the commission may designate a portion of funds available for chiropractic scholarships for advanced education in health-related advanced education courses at the postdoctoral level at public or private nonprofit colleges and universities within this state.



Section 16-5-12 - Committee to evaluate commission.

Two years after the establishment of the commission and during the last year of each gubernatorial term, the commission shall appoint a committee of at least three consultants who are not associated with higher education in this state to evaluate the effectiveness of the work of the commission and to recommend changes as needed. A report prepared by the committee shall be submitted to the Governor, the Legislature, the presidents and governing boards of the public institutions of higher education of this state and the public.



Section 16-5-13 - Powers and duties of governing boards of public institutions of higher education; commission relationship with state board and Chancellor.

(a) Governing boards of the public institutions of higher education of this state shall retain all powers and duties heretofore given and conferred upon them by the constitution or by any law expressed or implied, to govern, control and operate the institutions for which they are responsible. The commission shall work with and support the respective boards and except where otherwise authorized by this statute, shall act in a fact-finding and advisory capacity.

(b) The State Board of Education and any successor board or boards which govern the state's public postsecondary institutions, including senior institutions, community colleges, junior colleges and postsecondary technical institutes or colleges, shall stand in the same relationship to the commission as do university boards of trustees. The Chancellor shall stand in the same relationship to the commission as do presidents of the universities.



Section 16-5-14 - Acceptance and expenditure of gifts, grants, etc.

The commission is authorized to accept gifts, devises, grants or bequests and expend the same to carry out the provisions of this article or to promote the purposes for which it has been established.



Section 16-5-15 - Submission of facilities master plans by public institutions of higher education; review by commission; freeze on construction and acquisitions; prioritization of capital budget requests; exemption of facilities on military reservation.

(a)(1) Each public two-year and four-year institution of higher education shall submit to the commission a facilities master plan. The commission shall review the master plans of each institution and shall make known any concerns and/or recommendations that it may have concerning four-year institutions to its respective board of trustees or, concerning two-year institutions, to the State Board of Education. This plan shall include the five-year plan of the institution regarding new facility construction and acquisition.

(2) The initial facilities master plan shall be filed with the commission prior to January 1, 1997. The plan shall be updated by the institution annually if changes are desired by the institution.

(b) The commission, in consultation with the Council of College and University Presidents and the State Board of Education shall adopt a standard, uniform method of reporting the five-year master plans. This process shall require the commission to notify the institution, the respective boards of trustees and the State Board of Education, within 60 weeks the findings of its review.

(c)(1) A freeze, effective January 1, 1997, for a period of one year on all new facilities construction and acquisitions of existing facilities shall be imposed on public two-year and four-year institutions of higher education, with the exception of those facilities mandated by the Knight, et al. v. State of Alabama consent decree and court order. Any available or budgeted capital funds may be used to renovate, replace, or restore existing facilities. Any facilities already approved by the appropriate governing board prior to January 1, 1997 are exempt from this subsection.

(2) All capital budget requests made by a public institution of higher education to the commission shall be prioritized. Such requests shall also be accompanied by a needs assessment and be included as part of each institution's master plan.

(3) Colleges and universities conducting off-campus facilities on military reservations are exempt from the commission's regulatory review and approval authority for those facilities on the military reservation.






Article 2 - Committee to Improve Postsecondary Education Participation.

Section 16-5-30 - Committee established to improve postsecondary education participation; membership.

The Alabama Commission on Higher Education shall establish a statewide steering committee to improve participation in two-year and four-year postsecondary education. The commission shall appoint the members of the steering committee. The committee shall be composed of representatives of each of the following groups:

(1) Two-year postsecondary institutions.

(2) Four-year postsecondary institutions.

(3) The State Parent-Teacher Association.

(4) The organization that represents the majority of education employees in the state.

(5) The organization that represents the majority of school boards.

(6) Governmental agencies.

(7) Foundations.

(8) The business community.

(9) The Alabama AFL-CIO.



Section 16-5-31 - Duties.

The steering committee shall perform each of the following duties:

(1) Seek methods to improve participation in two-year and four-year postsecondary education.

(2) Seek methods to improve high school retention.

(3) Encourage the State Board of Education and local boards of education to adopt courses of study that prepare students for two-year and four-year technical, vocational, and academic programs.

(4) Organize and supervise local groups to perform each of the following functions:

a. Encourage participation in two-year and four-year postsecondary education.

b. Improve high school retention.

c. Encourage the adoption by the local board of education of two-year and four-year postsecondary education preparatory courses of study.

d. Provide tutorial, counseling, and other educational assistance to local junior and senior high school students.

(5) Advise the Alabama Commission on Higher Education regarding the operation of the Postsecondary Education Communication Center established in Section 16-5-32.



Section 16-5-32 - Postsecondary Education Communication Center created; center to operate statewide computer network, develop interactive communication system, establish annual ninth graders data base, operate toll-free numbers, and research factors affecting educational choices.

(a) The commission shall enter into a contract with a state educational institution to establish a Postsecondary Education Communication Center to operate a statewide computer network and to perform the functions prescribed in this section. The commission shall supervise the operation of the center. The functions and services of the Postsecondary Education Communication Center shall not duplicate the functions and services provided by the Computer Articulation Program operated by Troy State University.

(b) The center shall assist and support the steering committee and local groups in fulfilling their duties.

(c) The center shall develop and provide an interactive communication system that accomplishes each of the following:

(1) Creates awareness among students and their families of the important role of education in providing a foundation for future well-being.

(2) Provides information services to facilitate educational attainment, participation in postsecondary education, and career development.

(3) Assists students and their families to assess student preparedness for two-year and four-year postsecondary education.

(d) The center shall annually establish a data base of all ninth graders whose parents authorize the steering committee or a local group to include the child in the data base. The center shall develop communications to provide to local groups and the steering committee to distribute to these ninth graders and to other interested persons. These communications may include surveys, newsletters, reports of student preparedness for two-year and four-year postsecondary education, and high school planning books.

(e) The center shall operate a toll-free telephone information number providing students and their parents information regarding two-year and four-year technical, vocational, and academic programs, career planning, financial aid, admission requirements, course of study majors, support services, athletics, and other relevant matters. The center shall implement necessary communication methods to inform the public of the availability of the toll-free telephone service.

(f) The center shall engage in necessary research to better understand the decision-making process and intervention strategies that affect the decision of a student to remain in high school and pursue a two-year or four-year postsecondary education.



Section 16-5-33 - Funding.

The Alabama Commission on Higher Education may seek additional funding from foundations, governmental entities, federal grants, businesses, and other sources to supplement the state funding necessary to implement this article.









Chapter 6 - ALABAMA EDUCATION STUDY COMMISSION.

Section 16-6-1 - Created; membership; appointment; terms; vacancies; meetings; compensation.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-6-2 - Organization; quorum; majority vote.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-6-3 - Employees; contracts for services.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-6-4 - Reports to Legislature.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-6-5 - Cooperation of State Superintendent of Education and other agencies; authority to summon and examine officials and records; use of facilities, etc., of other agencies.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-6-5.1 - Alabama Education Study Commission designated as standards of excellence commission; responsibilities of commission.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-6-6 - Acceptance of gifts, etc.

Repealed by Act 2015-70 effective April 21, 2015.






Chapter 6A - PROGRAMS FOR IMPROVING EDUCATION.

Section 16-6A-1 - Short title.

This chapter shall be known and may be cited as the "Educational Reform Act of 1984."



Section 16-6A-2 - Definitions.

For purposes of this chapter, the following terms shall have the respective meanings ascribed to them by this section:

(1) A.C.H.E. The Alabama Commission on Higher Education.

(2) BOARD or BOARD OF EDUCATION. The State Board of Education.

(3) COMMISSION. The Governor's Educational Reform Commission created by this chapter.

(4) CRITICAL NEEDS AREAS. Those curriculum and teaching areas where there is an urgent need for action. These areas include mathematics, science, computer education and other areas to be identified from time to time by the State Board of Education.

(5) IN-SERVICE EDUCATION. The training of regularly certified education professionals who hold positions in the public schools of the state.

(6) LOCAL EDUCATIONAL AGENCIES. County and city boards of education and the school systems over which these boards of education have authority.

(7) PLAN FOR EXCELLENCE. A Plan for Excellence; Alabama's Public Schools, a report to the Alabama State Board of Education, Governor George C. Wallace, President and to the Legislature and people of Alabama dated January 12, 1984.

(8) SUPERINTENDENT. The Alabama State Superintendent of Education.

(9) PUBLIC EDUCATION. For purposes of this chapter, public education means kindergarten through the twelfth grade.



Section 16-6A-3 - Legislative intent.

The Legislature finds that a true need exists within the state for improving education. In furtherance of this goal, a "plan for excellence" and other reform reports have been submitted to the Legislature and the Governor, including therein numerous recommendations that we strongly endorse. It is the intent of the Legislature to promote and support the Governor's recommended program for improving education. It is further the intent of the Legislature that the elements of the Governor's program be implemented and that every effort be made to utilize appropriations provided herein and otherwise recommended for each of these areas. It shall be incumbent upon and the responsibility of each board of education, superintendent, principal and teacher to help provide the implementation of the program.



Section 16-6A-4 - Governor's program for improving education.

The Governor's program for improving education shall be implemented subject to sufficient appropriations as provided for herein or as provided for in any other appropriation legislation for public education in the state. Such program shall include, but not be limited to, the following:

(1) Establishment of the Governor's Educational Reform Commission;

(2) Development of a comprehensive plan for improving courses in critical needs areas;

(3) Authorization for an emergency source of teachers in critical needs areas;

(4) Provision for a scholarship loan program for undergraduate students enrolled in critical needs areas;

(5) Establishment of a tuition grant program for presently certified teachers to add critical needs areas;

(6) Development of regional in-service education centers for teachers in critical needs areas;

(7) Increase in teacher salaries;

(8) Full statewide kindergarten program;

(9) Replacement of school buses;

(10) Library enhancement;

(11) Burned-out schools program.



Section 16-6A-5 - Governor's Educational Reform Commission - Composition; funding.

(a) There is hereby created the Governor's Educational Reform Commission. Such commission shall be composed of the Governor, the State Superintendent of Education, the President of the Alabama Parent-Teacher Association, the Executive Director of the Alabama Education Association, the Executive Director of the Alabama Association of School Boards, the Executive Director of the Alabama Commission on Higher Education, the president of the Alabama Education Association, the Executive Director of the Alabama Council of School Administrators and Supervisors, the Chancellor of postsecondary education, one member who shall be a business person appointed by the Governor upon the recommendation of the Alabama Association of School Boards, one member of the Senate appointed by the Governor, one member of the House of Representatives appointed by the Governor, and three black members appointed by the Governor as hereinafter provided. Within 90 days after the passage of this chapter, the Governor shall appoint the aforementioned three members to the commission. Members by virtue of their position shall serve on the commission as long as they serve in their respective position. Members appointed by the Governor shall serve at the pleasure of the Governor. Vacancies shall be filled in the same manner as the original appointments were made.

(b) To fund the duties and responsibilities enumerated in this chapter for said commission, there is hereby appropriated to the Governor's Educational Reform Commission from the Education Trust Fund the sum of $100,000 for the fiscal year ending September 30, 1985.



Section 16-6A-6 - Governor's Educational Reform Commission - Chairperson; meetings; rules for conducting business; expenses; employment of staff.

(a) The Governor shall designate one member of the commission as the chairperson. Such chairperson shall call the meetings of the commission.

(b) The commission may hold such meetings as it may deem necessary. The commission shall adopt rules for its organization in the conduct of its business. A majority of the members of the commission shall constitute a quorum at all its meetings.

(c) Members of the commission shall receive the per diem and travel expenses allowed by law for state officers and employees while engaged in the performance of their duties.

(d) The commission is authorized to employ such staff as are necessary to assist the commission in performing the duties required by this chapter. The number of employees, their compensation and the other expenditures of the commission shall be within the limits and in compliance with the appropriation made therefor by the Legislature and within budgets that shall be approved from time to time by the commission.



Section 16-6A-7 - Governor's Educational Reform Commission - To study education reform; serve in advisory capacity; make reports to Governor and Legislature; dissolution; not to duplicate education board.

The commission may study all levels of public education and shall monitor the incorporation of educational reform legislation into existing school programs. It shall also serve in an advisory capacity to the Governor and the Legislature in respect to all existing and future reform legislation and means of funding such programs. One year after May 31, 1984, and each year thereafter, the commission shall make an annual report to the Governor or to the Legislature; however, upon the request of either the Governor or Legislature, reports may be made at any time. The commission shall be dissolved at the end of three years unless otherwise continued by resolution of the Legislature.

It is the express intent of the Legislature that the commission not duplicate any responsibilities of the State Board of Education.



Section 16-6A-8 - Governor's Educational Reform Commission - Additional powers and duties.

In addition but not limited to the powers and duties otherwise specified in this chapter, the commission shall have the following duties:

(1) To study and make recommendations to the Governor and the Legislature concerning mechanisms for increasing financial support of public education;

(2) To study and make recommendations to the Governor and the Legislature concerning the state funding formula, including consideration of incentive plans to increase local support;

(3) To study and make recommendations to the Governor and Legislature concerning capital outlay needs of public education in the state;

(4) To study and make recommendations to the Governor and Legislature concerning the development of summer camp programs for public school students;

(5) To study and present recommendations to the Governor and Legislature concerning mathematics, science, and other critical needs areas;

(6) To study and make recommendations to the Governor and the Legislature concerning the development of a statewide system of teaching excellence awards;

(7) To study and make recommendations to the Governor and the Legislature concerning the development of a statewide performance evaluation system for professional educators;

(8) To study and make recommendations to the Governor and the Legislature concerning the Alabama tenure laws for education professionals in the public schools in this state;

(9) To study and make recommendations to the Governor and Legislature concerning regional in-service education centers in existing institutions of higher education; and

(10) To study and make recommendations to the Governor and Legislature concerning the development of a career ladder and merit pay plan for all regularly certified education professionals in the public schools of this state. The commission shall recommend its program no later than the fifth legislative day of the 1985 Regular Session.



Section 16-6A-9 - Development of plan for improving courses in critical needs areas.

(a) The State Board of Education shall develop and establish a comprehensive plan for improving courses in science, mathematics, computer education and other critical needs areas. In developing such plan, the superintendent shall consult with teacher organizations, school personnel, legislative leaders, the Governor's office, representatives from private industry, public and private higher education and from the fields of education, mathematics, science and computer education. Such program shall be divided into three phases with the first phase being introduced at the beginning of the 1985-1986 school year and another phase to begin each of the following two years. The entire program should be operative at the end of three years.

(b) The comprehensive plan shall provide a framework for the preparation and approval of programs, provide direction for program development and shall include the following provisions:

(1) Identification of curricular goals and expected outcomes;

(2) Preparation of instructional materials lists;

(3) Development of descriptions and cost estimates for providing curricular development, laboratories, equipment, supplies and facilities to implement programs for improvement in school systems or individual schools;

(4) Development of recommended course content to satisfy the new requirements for high school graduation. Consideration shall be given to student goals and needs;

(5) Development of a plan for continuous monitoring and evaluation of the programs, including classroom instructional needs as identified by teachers; and

(6) Solicitation of proposals and funding those programs that meet high standards of excellence.



Section 16-6A-10 - Employment of provisionally certified persons for critical needs areas.

(a) Local school boards are hereby authorized, pursuant to rules and regulations established by the State Board of Education, to employ provisionally certified persons from business, industry or other areas or military retirees who have extensive preparation in mathematics, science, computer education and other critical needs areas for a period not to exceed one year with a limit of three years total employment. Such persons may be employed provided:

(1) They have at least a bachelor's degree in subject they are assigned to teach;

(2) There are no regularly certified teachers available to teach the course to be taught by these persons; and

(3) They are evaluated regularly and offered proper guidance by their supervisors.

(b) The time served as a provisionally certified teacher under this section shall not count toward time earned for tenure.

(c) The employment of provisionally certified teachers under this section shall serve to supply an emergency source of teachers in critical needs areas and shall not be considered a permanent means of acquiring teachers in any area.



Section 16-6A-14 - Scholarship loans for teacher education programs in critical needs areas - Rules and regulations.

The Alabama Commission on Higher Education shall have the authority to make reasonable rules and regulations for implementing and carrying out the provisions of this chapter relating to the scholarship loan program.



Section 16-6A-15 - Tuition grant program for certified teachers; limitations on tuition reimbursement; letter of commitment; withholding records upon failure to satisfy agreement.

The Alabama Commission on Higher Education shall implement a tuition grant program for certified teachers. Tuition grants in institutions of higher education for adding mathematics, science, computer education or other critical needs areas to their certificates shall be provided to able teachers certified in subject areas not designated critical needs areas. The Alabama Commission on Higher Education shall adopt rules to implement the mathematics, science, computer education or other critical needs areas tuition reimbursement program. Any full-time regularly certified public school teacher in Alabama shall be eligible for this program. Tuition reimbursement shall be limited to courses in mathematics, science, computer education or other critical areas as determined by the board. Such courses shall be graduate level courses leading to a new certification area or approved undergraduate courses leading to a new certification area. Participants may receive tuition reimbursements not to exceed 36 semester or 54 quarter hours in an approved teacher education program in Alabama; such reimbursement shall not exceed $4,000.00 per annum. All reimbursements will be contingent on the participant's maintaining a B average on all work attempted. Teachers participating in the tuition reimbursement program shall be eligible for all summer programs and other programs and incentives open to mathematics, science and computer education teachers. Each tuition reimbursement recipient must sign a letter of commitment to the Alabama Commission on Higher Education agreeing that upon the completion of coursework required for certification in a critical needs area, he will teach two full years of secondary mathematics, science, computer education or other critical needs area for each full academic year the grant is received. The Executive Director of the Alabama Commission on Higher Education shall require Alabama institutions of higher education to withhold the release of any records of a recipient who fails to satisfy his agreement with the Alabama Commission on Higher Education.



Section 16-6A-16 - Plan for in-service education centers; governing boards; requirements of centers; school systems to affiliate with centers.

(a) A comprehensive plan shall be established by the Governor's Educational Reform Commission and implemented for the development and location of in-service education centers for the purpose of providing rigorous in-service training in critical needs areas for the state's public school personnel. These in-service centers shall not replace the plan for in-service education which the State Department of Education adopted by resolution on June 14, 1978. The in-service centers established pursuant to this chapter shall be located in existing institutions of higher education located in strategic areas of the state as recommended by the commission and approved by the Governor. Institutions of higher education where such in-service centers may be located shall have resident faculty members in education and the academic areas taught in the public schools.

(b) In addition, the commission may contract with individuals or institutions to provide approved in-service training as defined in this section.

(c) A governing board shall be organized for each in-service center. The governing board of each center shall include representatives from the State Department of Education, teachers and administrators from the local school systems and the institution of higher education where the center is located. Such governing board shall, in cooperation with the staff of the State Department of Education, determine policy, programs and hours of operation of the particular in-service center.

(d) The in-service centers provided for in this section shall:

(1) Provide a number of days' training each year, usually in the summer, for instructional personnel in critical needs areas;

(2) Be open at a specified time during the year for use;

(3) Provide specialized help to instructional personnel;

(4) Have a director named from the local institution's faculty; and

(5) Serve as a data-gathering center for research in areas of public education. Local university, college or community college personnel shall be utilized to conduct the research.

(e) Each local school system shall affiliate with the in-service center in its region and shall participate in the planning of written programs for public school personnel in the area.

(f) All in-service centers shall be fully operative by July 1, 1985.

(g) To carry out the provisions of this section, there is hereby appropriated from the Alabama Special Educational Trust Fund the sum of $500,000.00 for the fiscal year ending September 30, 1985.






Chapter 6B - EDUCATION ACCOUNTABILITY PLAN.

Section 16-6B-1 - Student achievement.

(a) The Legislature finds that the people of Alabama desire two basic things from their public schools:

(1) High achievement for students.

(2) A safe and orderly environment in which to learn.

(b) The Legislature encourages the State Board of Education to assist local boards of education in the development of a strong disciplinary policy and directs the State Board of Education to develop a program to closely monitor student achievement.

(1) The State Board of Education shall require implementation of an assessment program for the public schools of Alabama. The assessment program may include nationally normed tests or criterion referenced tests, or both. These tests may be used to assist in the assessment of student achievement. The State Board of Education may also require the use of other tests and assessments as the board may deem necessary.

(2) In grades 11 and 12, the State Board of Education shall implement an assessment and remediation program to monitor and promote the academic achievement of students in those grades and prepare them for successfully completing the graduation examination.

(c) There is no legislative intent to interfere with the provisions of Section 16-3-18.3, and it is the intent of the Legislature that the development of the total assessment program for student performance, exclusive of the requirements of student performance herein, shall be the function of the State Board of Education. The State Board of Education is instructed to develop courses of study to provide Alabama students with the content and information to enter the workforce, to compete nationally and internationally with other students, and to successfully compete at the postsecondary level. This shall include the content necessary to successfully achieve on nationally normed tests and any other tests that may be required by the State Board of Education.



Section 16-6B-2 - Core curriculum.

Every Alabama student shall be given instruction in grades kindergarten through twelve to prepare him or her to enter the world of work and/or to complete course work at the postsecondary level. In addition to a comprehensive core curriculum of academics, each local board of education shall offer a program of vocational/technical education.

(a) The following words and phrases used in this section shall, in the absence of a clear implication otherwise, be given the following respective interpretations:

(1) REQUIRED COURSES. Courses which are required to be taken by every student enrolled in public schools in the State of Alabama.

(2) ELECTIVE COURSES. Courses which are neither mandatory nor required to be taken by any student enrolled in public schools in the State of Alabama.

(b) The Legislature finds that students must become more literate in the basic skills needed to earn a living or to continue their education. The Legislature further finds that the English language is a common bond that holds our society together. It is necessary that the State Board of Education adopt curriculum policies to ensure that Alabama students have a command of the spoken and written English language. The Legislature further finds that in Alabama schools, students earning a standard high school diploma are only required to earn two credits of mathematics after they enter the ninth grade prior to graduation. The Legislature further finds that special attention must be given to the Alabama courses of study. The State Board of Education shall establish a rigorous and meaningful core curriculum including, but not limited to, all of the following courses for grades nine through twelve in public schools to be phased in beginning with students entering ninth grade in the 1996-97 scholastic year:

(1) Four years (equivalent of four credit units) of English.

(2) Four years (equivalent of four credit units) of mathematics, including but not limited to material designed to ensure that no high school student fails to learn basic mathematical skills and computer literacy.

(3) Four years (equivalent of four credit units) of science.

(4) Four years (equivalent of four credit units) of social studies with an emphasis on history, music history, fine arts history, geography, economics, and political science. History courses shall include material on the history of the United States and the Constitution of the United States. The Legislature further requires that the curriculum content of American history shall include the teaching of important historical documents including the Constitution of the United States, The Declaration of Independence, The Emancipation Proclamation, The Federalist Papers, and other such documents important to the history and heritage of the United States.

(c) It is the intent of the Legislature that credit for required basic core academic courses may be earned in conjunction with vocational courses and/or programs. It is the intent of the Legislature that local boards of education offer and schedule students into vocational programs.

(d) It is the intent of the Legislature that, in addition to the required courses, elective courses including, but not limited to, foreign languages, fine arts, physical education, wellness education, and vocational and technical preparation be available to all students as determined by the local board of education. For purposes of this section, American Sign Language is a foreign language; a public school may offer such a course; and a student who successfully completes the course is entitled to receive credit for the course toward satisfaction of a foreign language requirement, pursuant to rules and regulations adopted by the Alabama State Board of Education. Beginning with the 2005-2006 school year, the preceding sentence shall apply to hearing-impaired students; and beginning with the 2006-2007 school year, and each school year thereafter, the preceding sentence shall apply to all students. Nothing in this chapter shall be construed to diminish the current requirements of the State Board of Education with respect to health and physical education instruction in grades K-12 or to reduce the effect of Section 16-40-1 regarding health and physical education.

(e) The State Board of Education shall adopt necessary policies, procedures, rules, regulations, and standards to require that:

(1) The required courses set forth in this section shall be taken by every student enrolled in grades nine through twelve of public schools to be phased in beginning with students entering the ninth grade in the 1996-97 scholastic year. The State Superintendent of Education after a hearing in which he or she determines there exists just cause may grant a one-time delay of one year for a school system from implementation of any one of the required courses.

(2) The required courses set forth in this section shall be successfully passed by a student enrolled in grades nine through twelve of public schools prior to such student's graduation or receipt of a diploma, phased in beginning with students entering the ninth grade in the 1996-97 scholastic year. Students identified as eligible for special education services as provided by federal and state law shall be required to meet the provisions set forth in the individual education plan prescribed to meet their individual needs as required by law. The State Board of Education shall continue to set graduation requirements; however, such graduation requirements shall not provide less in the way of requirements in the areas of English, math, science, and social studies as provided in this chapter.

(3) In addition to the required courses, a number of elective courses shall be successfully passed by a student enrolled in grades nine through twelve of public schools prior to such student's graduation or receipt of a diploma, phased in beginning with students entering the ninth grade in the 1996-97 scholastic year. The State Board of Education shall determine the number and classification of units of credit required for high school graduation.

(f) The State Board of Education, on the recommendation of the State Superintendent of Education, shall prescribe the minimum contents of courses of study for all public elementary and high schools in the state. In every elementary school there shall be taught at least reading including phonics, spelling, handwriting, arithmetic, oral and written English, geography, history of the United States and Alabama, elementary science, hygiene and sanitation, physical education, the arts, including musical and visual arts, environmental protection, and such other studies as may be prescribed by the local board of education. Instruction in handwriting shall include cursive writing so that students are able to create readable documents through legible cursive handwriting by the end of the third grade. Moreover, the State Board of Education shall require the following courses for grades one through eight in all public schools to be phased in beginning with students entering grades one through eight in the 1995-96 scholastic year: English, social studies, mathematics, and science shall be taught each year in grades one through eight. English shall include, but not be limited to, material designed to develop language arts, such as reading, writing, speaking, and listening skills. Social studies shall emphasize geography and history of the United States and Alabama.

(g) The State Board of Education shall adopt necessary policies, procedures, rules, regulations, and/or standards to require college and university departments of education to review their existing educational programs for all prospective teachers in order to ensure that they are properly prepared to teach the courses required by law.

(h) The State Board of Education and all local boards shall develop and implement within ninety (90) days of July 7, 1995, a comprehensive character education program for all grades to consist of not less than ten minutes instruction per day focusing upon the students' development of the following character traits: Courage, patriotism, citizenship, honesty, fairness, respect for others, kindness, cooperation, self-respect, self-control, courtesy, compassion, tolerance, diligence, generosity, punctuality, cleanliness, cheerfulness, school pride, respect for the environment, patience, creativity, sportsmanship, loyalty, and perseverance. Each plan of instruction shall include the Pledge of Allegiance to the American flag.

(i) The State Board of Education shall adopt necessary policies, procedures, rules, regulations, and/or standards to ensure quality vocational/technical education programs.

(j) Each local board of education shall certify on an annual basis to the State Board of Education that the applicable schools in the school district are meeting the cursive writing requirements under subsection (f). The State Board of Education may adopt rules to implement this subsection.



Section 16-6B-3 - Assistance programs.

(a) Student strategy. The superintendent of the local board of education along with the staff of each school shall develop an assistance program at each school for at-risk students performing below the standards set by the State Board of Education. The standards shall include the results of the required assessment program adopted by the State Board of Education with emphasis on students who are found to be at one or more grade levels below the prescribed norm. The local board of education shall budget at least one hundred dollars ($100) per student so identified to be expended on tutorial assistance programs including, but not limited to, after-school, Saturday school, or summer school, or any combination of these programs. These funds may be budgeted from state or federal funds. However, federal funds already budgeted for at-risk students may not be counted toward the minimum one hundred dollars ($100) requirement set aside to be expended for at-risk students as defined in this chapter. In addition, these funds may be expended for any of the following purposes:

(1) Programs to encourage at-risk five-year olds to attend an approved preschool program.

(2) Programs to identify at-risk students in the first grade.

(3) Programs to ensure strict enforcement of truancy laws.

(4) Programs to create alternative or disciplinary schools in which children who consistently exhibit behaviors or patterns of behaviors that interfere with the learning environment of other students would be placed and would be provided counseling and instruction in basic skills.

(5) Programs to encourage parental involvement of parents of at-risk children.

(6) Programs to encourage literacy of parents of at-risk children.

(b) School strategy. The State Board of Education shall develop an assistance program for a school in need of assistance. A school in need of assistance shall mean any school which has a majority of its students scoring one or more grade levels below the prescribed norm on the state adopted student assessments. Local superintendents and local boards of education will be expected to make the effort and commit the resources necessary to improve the instructional program for a school in need of assistance and shall be required to budget all funds earned by that school in the cost calculations of the Foundation Program. Local superintendents and local boards of education are encouraged to use assistance from the State Department of Education, colleges of education, accrediting agencies and other sources.

The State Board of Education's plan for an assistance program shall consist of the following components:

(1) The faculty and staff of each school in need of assistance shall engage in a self-study to examine the problem of low achievement within that school and shall develop steps which may be taken to improve student achievement. Parents of students in the schools shall be consulted as part of this self-study.

(2) If, after two years, student achievement has not improved, the State Superintendent of Education shall designate a team of practicing professionals to visit the school, conduct a study, consult with parents of students in the school, analyze causes of poor student achievement, and make specific recommendations which shall become a part of a school improvement plan for the succeeding year.

(3) As a final step, when insufficient or no improvement as determined by the State Board of Education is evident from the implementation of steps one and two above, the State Superintendent of Education is required to intervene and to appoint a person or persons to run the day-to-day operation of the school. In considering intervention, the State Board of Education shall consider factors which may have affected the prescribed norm test score. Factors shall include drop-out rates, attendance rates, special education enrollment, and any other data necessary to properly interpret student achievement in each school.

(c) School system strategy. The State Board of Education shall develop an assistance program for a local board of education identified as being in need of assistance. A local board of education in need of assistance shall mean any local board of education which has a majority of its schools, or a majority of the students in a system, in which the students are scoring one or more grade levels below the prescribed norm.

The State Board of Education shall require a local board of education in need of assistance to do the following:

(1) The local board of education and the local superintendent with input from other administrators, teachers, staff, parents of students in the school, and the local community shall engage in a self-study to examine the problem of low achievement within the system and to develop steps which may be taken to improve student achievement.

(2) If, after two years, student achievement has not improved, the state superintendent shall develop a system-wide school improvement plan in consultation with teachers, parents of students in the school, and the local community. This school improvement plan shall become a part of the local board of education's program and financial operations for the succeeding year.

(3) If, after the implementation of the school improvement plan, student achievement has not sufficiently improved, relative to the previous year's performance, the State Board of Education shall require the State Superintendent of Education to intervene and assume the direct management and day-to-day operation of the local board of education for such period of time as may be necessary for student achievement to improve. In considering intervention, the State Board of Education shall consider factors which may have affected the prescribed norm test score. Factors shall include drop-out rates, attendance rates, special education enrollment, and any other data necessary to properly interpret student achievement in each system.

(d) It is the intent of the Legislature that intervention is not to occur when a school or school system scores below the prescribed average. Intervention by the State Board of Education is to occur only after the three-year period provided in this chapter during which a school or school system fails to show improvement. So long as improvement is being shown, the State Board of Education shall not intervene but shall continue to encourage the school to improve.



Section 16-6B-4 - Financial accountability.

Following the analysis of the financial integrity of each local board of education as provided in subsection (a) or (b) of Section 16-13A-2, if a local board of education is determined to have submitted fiscally unsound financial reports, the State Department of Education shall provide assistance and advice. If during the assistance the State Superintendent of Education determines that the local board of education is in an unsound fiscal position, a person or persons shall be appointed by the State Superintendent of Education to advise the day-to-day financial operations of the local board of education. If after a reasonable period of time the State Superintendent of Education determines that the local board of education is still in an unsound fiscal condition, a request shall be made to the State Board of Education for the direct control of the fiscal operation of the local board of education. If the request is granted, the State Superintendent of Education shall present to the State Board of Education a proposal for the implementation of management controls necessary to restore the local school system to a sound financial condition. Upon approval by the State Board of Education, the State Superintendent of Education shall appoint an individual to be chief financial officer to manage the fiscal operation of the local board of education , until such time as the fiscal condition of the system is restored. The chief financial officer shall perform his or her duties in accordance with rules and regulations established by the State Board of Education in concert with applicable Alabama law. Any person appointed by the State Superintendent of Education to serve as chief financial officer to manage the fiscal operation of a local board of education shall be required to give bond with a surety company authorized to do business in Alabama and shall not be required to receive approval of the local superintendent to expend monies. The chief financial officer shall serve at the pleasure and under the direction of the State Superintendent of Education. The State Superintendent of Education, directly or indirectly through the chief financial officer, may direct or approve such actions as may in his or her judgment be necessary to: (1) Prevent further deterioration in the financial condition of the local board; (2) restore the local board of education to financial stability; and (3) enforce compliance with statutory, regulatory, or other binding legal standards or requirements relating to the fiscal operation of the local board of education. Nothing in Chapter 13A or this section shall be construed to deprive any employee of any procedural or substantive right that would otherwise be guaranteed to the employee under the United States Constitution and the laws of the State of Alabama.



Section 16-6B-5 - School safety and discipline accountability.

In addition to providing quality instruction in classrooms and fiscal soundness, all local boards of education shall be accountable for compliance with statutes and regulations regarding school safety and discipline. The State Department of Education shall send to all local boards of education and all local superintendents of education, on or before August 1 of each year, a manual containing all acts of the Legislature and all regulations promulgated by the State Board of Education which pertain to school safety and discipline. Within thirty (30) days of receipt of this manual, each local board of education shall provide to the State Board of Education a report, in the form prescribed by the State Department of Education, describing its compliance with these acts and regulations. If a local board of education is determined by the State Board of Education to have failed to comply in any material respect with these acts and regulations, the State Department of Education shall provide assistance to obtain compliance. If after one year, the State Board of Education determines that a local board of education refuses or fails to come into compliance with these acts and regulations, the State Superintendent of Education shall intervene in and assume the direct management and day-to-day operation of the local board of education for such period of time as the State Board of Education deems necessary to bring that local board of education into compliance with these acts and regulations.



Section 16-6B-6 - Release from intervention.

Management of a school or local board of education occasioned by state intervention based on student achievement or financial instability shall continue until such time as either condition improves to an acceptable level. The local board of education may petition the State Board of Education for release from state intervention by showing acceptable improvement in achievement or financial stability or other just cause for such release. The State Board of Education following a hearing shall have final determination on the matter of release from state intervention.



Section 16-6B-7 - Accountability reports to the public.

(a) The local board of education shall prepare an annual accountability report for each school and area vocational/technical center under its jurisdiction, and for itself, to be provided to the public under regulations promulgated by the State Board of Education. Such accountability reports shall include, but not be limited to, all of the following:

(1) A Funding and Expenditure Report which shall include those documents specified in Section 16-6B-4 and which shall include the amount of Foundation Program funds or vocational/technical education funds, or both, earned and of all funds expended and any other data deemed necessary by the local board of education or the State Board of Education to inform the public about the financial status of each school.

(2) A Student Achievement Report which shall include a comparison of the immediately previous school year with the previous five years regarding student performance on testing required by the State Board of Education, dropout rates, attendance rates, graduation rates, college attendance, and any other data deemed necessary by the local board of education or the State Board of Education to inform the public about student achievement in each school.

(3) A School Safety and Discipline Report which shall include statistical information relating to student safety and discipline in each school and any other data deemed necessary by the local board of education or the State Board of Education to inform the public about safety and discipline in each school.

(b) These reports shall be released to the media, presented to parent organizations, members of the Legislature who represent the schools covered in each report, and the State Superintendent of Education. These reports shall be made available to the public upon request on or before ninety (90) days after the end of the fiscal year.



Section 16-6B-8 - Participation in Foundation Program.

(a) In order for a local board of education to participate in the state Foundation Program certain conditions shall be met. The teacher salary schedule of the local board of education shall be at least 100 percent of the amount specified within the State Minimum Salary Schedule delineated by cell for the type of degree and years of experience of each teacher. All funds allocated to a local board of education for teacher salaries shall be spent for salaries in the instructional program.

(b) In order for a local board of education to participate in the state Vocational/Technical Education Program certain conditions shall be met. The teacher salary schedule of the local board of education shall be at least 100 percent of the amount specified within the State Minimum Salary Schedule adjusted for extended contracts delineated by cell for the type of degree and years of experience of each teacher. All funds allocated to a local board of education for teacher salaries shall be spent for salaries in the instructional program.

(c) Each area vocational center shall earn a principal (director) and shall continue to earn a counselor should it have received a counselor unit in 1994-95. Further, it is the intent of the Legislature that area vocational centers that are serving more than one school system continue to do so. Each participating local board shall assume a pro rata share of the cost of personnel and operating cost of the vocational center. However, should any local board choose in the future to withdraw from participation in an area vocational center, such local board shall assume its pro rata share of the cost of personnel and operating expenses occurring as a result of its withdrawal. If no satisfactory financial agreement can be reached between that local board and other participating local boards, the State Superintendent of Education shall conduct an inquiry and shall render a decision which shall be final and binding. Finally, as a result of hold harmless and federal requirements of maintenance of effort, no local board shall be permitted to spend fewer state dollars for vocational/technical education than it did during the 1994-95 school year.



Section 16-6B-9 - Salary allocations.

No funds shall be transferred by any board of education from salary allocations to any other expenditure or for any other purpose. In times of proration, salaries shall not be subject to proration.



Section 16-6B-10 - Budget requirements for Foundation and Vocational/Technical Education Program.

(a) Foundation Program. It is the intent of the Legislature to see that funds allocated for classroom instructional support actually reach the classroom. To that end, the State Department of Education shall monitor the flow of funds appropriated for various instructional purposes. Classroom instructional support shall be defined as those funds appropriated for instructional supplies, library enhancement, textbooks, technology and professional development. The Legislature believes that the classroom instructional support funds have a direct impact upon the ability of classroom teachers to have the resources and assistance necessary to assist them in the performance of their responsibilities. School budgets for instructional supplies shall be developed within each school as is required by Section 16-1-30 relating to the adoption of school board policies. It is the intent of the Legislature that teachers shall have direct input in the development of their school's budget for classroom instructional support and in the expenditure of these funds. The Legislature realizes that teachers and principals cannot be held accountable unless they have the authority to use resources provided them by legislative appropriations. As each school's budget is developed, local boards of education shall ensure principals and classroom teachers are given the opportunity to participate in decisions concerning the appropriate use and expenditure of classroom instructional support funds. Where the principal or the teachers have not been granted the right to have direct input in the development of their school's budget or are restrained in the expenditure of instructional supply funds, they may petition the State Superintendent of Education for relief pursuant to rules and regulations promulgated by the State Department of Education. Because the Legislature believes classroom instructional support funds to be critically important, the following conditions will apply to the budgeting process of each local board of education:

(1) Classroom instructional materials and supplies must be budgeted for all teachers at the rate appropriated per teacher unit by the Legislature in the Foundation Program.

(2) Textbook funds must be budgeted for all students based on the rate appropriated per student by the Legislature in the Foundation Program.

(3) Technology funds must be budgeted for all teachers based on their rate appropriated per teacher unit by the Legislature in the Foundation Program.

(4) Professional development funds must be budgeted for all teachers based on the rate appropriated per teacher unit by the Legislature in the Foundation Program.

(5) Library enhancement funds must be budgeted for all teachers based on the rate appropriated per teacher unit by the Legislature in the Foundation Program. The library enhancement appropriation shall be for K-12 Public School Library/Media Centers and is an absolute appropriation. Expenditures may include books, book binding, repair, CD Roms, computer software, computer equipment, cataloging, audiovisual materials, newspapers, magazines, recordings, and video tapes.

(6) In addition to classroom instructional support, leave (sick and personal) must be budgeted for all teachers based on the number of days and the rate per day used by the Legislature in calculating the cost in the Foundation Program.

(7) The principal of a local school in consultation with the teacher(s) so affected may request a waiver from subdivisions (2) through (5). The waiver shall be presented to the local superintendent of education. Upon concurrence, the local superintendent of education shall request a waiver from the State Superintendent of Education, which application shall be deemed to be granted unless affirmatively rejected in writing by the state superintendent within 30 days of its receipt.

(b) Vocational/Technical Education Program. It is the intent of the Legislature to see that funds allocated for classroom instructional support actually reach the classroom. To that end, the State Department of Education shall monitor the flow of funds appropriated for various instructional support which shall be defined as those funds appropriated for instructional supplies, textbooks, technology, and professional development. The Legislature believes that the classroom instructional support funds have a direct impact upon the ability of classroom teachers to have the resources and assistance necessary to assist them in the performance of their responsibilities. School budgets for classroom instructional support shall be developed within each school as it is required by Section 16-1-30. It is the intent of the Legislature that teachers shall have direct input in the development of their school's budget for classroom instructional support and in the expenditure of these funds. The Legislature realizes that teachers and principals cannot be held accountable unless they have the authority to use resources provided them by legislative appropriations. As each school's budget is developed, local boards of education shall ensure classroom teachers are given the opportunity to make decisions concerning the appropriate use and expenditures of classroom instructional support funds. Where the principal or the teachers have not been granted the right to have direct input in the development of their school's budget or are restrained in the expenditure of classroom instructional support funds, they may petition the State Superintendent of Education for relief pursuant to rules and regulations promulgated by the State Department of Education. Because the Legislature believes classroom instructional support funds to be critically important, the following conditions will apply to the budgeting process of each local board of education:

(1) Classroom instructional materials and supplies must be budgeted for all teachers at the rate appropriated per teacher unit by the Legislature in the Vocational/Technical Education Program.

(2) Textbook funds must be budgeted for all students based on the rate appropriated per student by the Legislature in the Vocational/Technical Education Program.

(3) Professional development funds must be budgeted for all teachers based on the rate appropriated per teacher unit by the Legislature in the Vocational/Technical Education Program.

(4) In addition to classroom instructional support, leave (sick and personal) must be budgeted for all teachers based on the number of days and rate per day used by the Legislature in calculating the cost in the Vocational/Technical Education Program.

(5) The principal of a local school in consultation with the teacher(s) so affected may request a waiver from subdivisions (2) and (3). The waiver shall be presented to the local superintendent of education. Upon concurrence, the local superintendent of education shall request a waiver from the State Superintendent of Education, which application shall be deemed to be granted unless affirmatively rejected in writing by the state superintendent within 30 days of its receipt.



Section 16-6B-11 - Paperwork Reduction Committee.

(a) The Legislature finds that the excessive paperwork required of teachers and other public education employees hinders the prime responsibility of public education: The education of the children of Alabama. The Legislature also finds that excessive and time-consuming reporting requirements levied on school systems requires automation in order to for timely reporting to occur. The Legislature further finds that the excessive paperwork required of teachers has become so burdensome that teachers do not have adequate time to prepare lesson plans or to devote individual attention to those students who require special assistance. The Legislature further finds that, for teachers to have time to teach, it is imperative that all unnecessary paperwork be eliminated from our public schools and necessary paperwork be automated to the maximum practical extent.

(b) The Paperwork Reduction Committee is created. The membership of the committee shall consist of twenty persons as follows:

(1) Ten members appointed by the Governor, including the chair of the committee and at least five members who are administrators or supervisors in a public school system. The chair of the committee shall call a meeting of the committee within 15 calendar days after June 11, 2001, and the committee shall determine rules and begin deliberations.

(2) Ten persons appointed by the Executive Secretary of the Alabama Education Association.

(c) The terms of office of the members of the committee shall commence on July 1, 2001, and continue through January 31, 2002. Thereafter, a new committee shall be appointed at the beginning of any new gubernatorial administration to serve from July 1 through March 31 of the year following appointment.

(d)(1) The committee shall study the paperwork required of public school employees and prepare a report on how to reduce and automate that paperwork.

(2) The State Department of Education shall provide all necessary assistance, including clerical support, to the committee in order for the committee to perform its work.

(3) The State Superintendent of Education shall timely provide any information, reports, and documents to the committee from the State Department of Education and any local board of education, as requested by the committee.

(4) The report or reports of the committee and any recommendations of the committee shall be delivered to the State Superintendent of Education and the Legislative Council not later than the first day of the applicable regular session of the Legislature.

(5) Any action or inaction by the State Superintendent of Education, any local board of education, or any local superintendent of education in implementing the prior recommendations of the committee shall be reported in writing by the committee to the Legislative Council.

(6) Upon the recommendation of the committee, the Legislative Council may require that further paperwork reduction and automation be implemented by the State Superintendent of Education and local education officials, if not in conflict with this code or the Constitution of Alabama of 1901.

(7) The State Superintendent of Education shall expeditiously implement the recommendations of the Legislative Council.



Section 16-6B-12 - Conflicting and specific laws repealed; State Board of Education to review and develop policies.

All laws or parts of laws which conflict with this chapter are hereby repealed and specifically Sections 16-3-15, 16-3-17.2, 16-3-18.2, 16-3-18.4 and 16-13-15 are hereby repealed. Notwithstanding the repeal of the foregoing sections, the State Board of Education shall review and develop appropriate policies regarding at-risk students, social promotion, and school accreditation.






Chapter 6C - SCHOOL GRADING SYSTEM AND LEGISLATIVE SCHOOL PERFORMANCE RECOGNITION PROGRAM.

Section 16-6C-1 - Legislative findings.

(a) Just as there is value in assigning grades that reflect the performance of public school students in Alabama, the Legislature finds that there is also value in assigning grades that reflect the performance of the public schools attended by public school students in Alabama. The Legislature further finds that an easy to understand school grading system would best serve the interests of the public as a whole, and specifically the parents and guardians of public school students, by providing another transparent layer of accountability for the public dollars allocated to elementary and secondary education in the state.

(b) The Legislature also finds that there is a need for a program to reward public K-12 schools in Alabama that demonstrate high achievement. The Legislature further finds that performance-based incentives and increased autonomy are commonplace in the private sector and should be infused into the public sector as a reward for productivity.



Section 16-6C-2 - School grading system.

(a) In addition to any other labels or designations assigned to public schools and public school districts pursuant to a federal, state, school, district, or other assessment or accountability system, the State Superintendent of Education, consistent with the provisions of this chapter, shall develop a school grading system reflective of school and district performance. The grading system shall utilize the traditional A, B, C, D, or F framework.

(1) Schools receiving a grade of "A" are making excellent progress.

(2) Schools receiving a grade of "B" are making above average progress.

(3) Schools receiving a grade of "C" are making satisfactory progress.

(4) Schools receiving a grade of "D" are making less than satisfactory progress.

(5) Schools receiving a grade of "F" are failing to make adequate progress.

(b) In developing this school grading system, the State Superintendent of Education shall seek input from parents, teachers, school administrators, existing State Department of Education advisory groups or task forces, and other education stakeholders on how the system can properly reflect not only the overall academic proficiency of each public school but also the academic improvements made by each public school, along with other key performance indicators that give a total profile of the school or the school system, or both.

(c) The State Superintendent of Education shall prescribe the design and content of the school grading system by not later than December 31, 2012. It is the intent of the Legislature that the system be in place by not later than the 2013-2014 school year. The system may not be utilized by the State Superintendent of Education or the State Department of Education until sufficient rules have been promulgated by the State Department of Education pursuant to the Alabama Administrative Procedure Act.

(d) Using an easy to understand grading scale, the school grading system shall describe achievement in the state, each district, and each school. Additionally, the State Superintendent of Education shall not be precluded from also assigning grades to school feeder patterns or grades that reflect the fiscal health and fiscal efficiency of a school or school system.

(e) The State Superintendent of Education shall make these grades available to the general public, and shall post these grades on the website of the State Department of Education as soon as the grades are available. Additionally, appropriate grade information shall be delivered to the parent or guardian of each public school student at least once annually in the same manner that student report cards are currently delivered.

(f) Using state-authorized assessments and other key performance indicators that give a total profile of the school or the school system, or both, a school's grade, at a minimum, shall be based on a combination of student achievement scores, achievement gap, college and career readiness, learning gains, and other indicators as determined by the State Superintendent of Education to impact student learning and success. The school grading system shall be consistently applied so that grades of one school or system may be compared to the grades of any other school or system.



Section 16-6C-3 - Legislative School Performance Recognition Program.

(a) The Legislative School Performance Recognition Program is created within the State Department of Education to reward public schools that either:

(1) Demonstrate high performance by being ranked in the top 25 percent of public schools, as ranked in the school grading system created in Section 16-6C-2.

(2) Demonstrate exemplary progress by improving the overall annual ranking of the school by at least one letter grade, as ranked in the school grading system created in Section 16-6C-2.

(b) All public schools that are ranked in the school grading system created in Section 16-6C-2 are eligible to participate in the program.

(c) The State Superintendent of Education shall prescribe guidelines for how the program shall be administered and implemented by not later than December 31, 2013, but the program may not be implemented by the State Superintendent of Education or the State Department of Education until both of the following have occurred:

(1) Rules governing how the program is to be administered and implemented have been promulgated by the State Department of Education pursuant to the Alabama Administrative Procedure Act.

(2) The school grading system created in Section 16-6C-2 is in its second academic year of implementation.

(d) In developing the program, the State Superintendent of Education shall seek input from parents, teachers, school administrators, existing State Department of Education advisory groups or task forces, and other education stakeholders on how the program may properly reflect not only the overall academic proficiency of each public school but also the academic improvements made by each public school.

(e) Selected schools shall receive financial awards depending on the availability of funds appropriated by the Legislature to the program. The State Superintendent of Education shall distribute funds to eligible schools on a competitive basis based on the criteria set forth in this section as well as in the rules governing how the program is to be administered and implemented. When funds are awarded, the State Superintendent of Education may award no more than 20 percent of the total appropriation to those schools eligible for an award pursuant to subdivision (1) of subsection (a). Any remaining amounts shall be awarded to those schools eligible for an award pursuant to subdivision (2) of subsection (a). No school may be eligible for an award pursuant to both subdivision (1) and subdivision (2) of subsection (a) at the same time.

(f) Subject to the rules governing how the program is to be administered and implemented, a school eligible for an award pursuant to subdivision (1) or subdivision (2) of subsection (a) shall be exempt from any statute or regulation related to the prescribed use of funds at the school level, or any categorical spending requirements imposed through the appropriation of funds from the state, except those requirements associated with the receipt of federal funds. A school eligible for an award pursuant to subdivision (1) or subdivision (2) of subsection (a) shall be eligible for the flexibility provided by this subsection regardless of whether the school receives a financial award as contemplated by subsection (e).

(g) A list of schools eligible for an award pursuant to subdivision (1) or subdivision (2) of subsection (a) shall be annually posted by the State Superintendent of Education on the website of the department.






Chapter 6D - ALABAMA ACCOUNTABILITY ACT OF 2013.

Section 16-6D-1 - Short title.

This chapter shall be known and may be cited as the Alabama Accountability Act of 2013.



Section 16-6D-2 - Purpose.

(a) Innovative schools and school systems may be established in Alabama in accordance with this chapter.

(b) The purpose of this chapter is to advance the benefits of local school and school system autonomy in innovation and creativity by allowing flexibility from state laws, regulations, and policies.



Section 16-6D-3 - Legislative findings and intent.

(a) The Legislature finds and declares all of the following:

(1) To further the goals of public education throughout the state, each school system should be able to have maximum possible flexibility to meet the needs of students and the communities within its jurisdiction.

(2) There is a critical need for innovative models of public education that are tailored to the unique circumstances and needs of the students in all schools and communities, and especially in schools and communities that are struggling to improve academic outcomes and close the achievement gap.

(3) To better serve students and better use available resources, local boards of education, local school systems, and parents need the ability to explore flexible alternatives in an effort to be more efficient and effective in providing operational and programmatic services.

(b) Therefore, it is the intent of the Legislature to do all of the following:

(1) Allow school systems greater flexibility in meeting the educational needs of a diverse student population.

(2) Improve educational performance through greater individual school autonomy and managerial flexibility with regard to programs and budgetary matters.

(3) Encourage innovation in education by providing local school systems and school administrators with greater control over decisions including, but not limited to, budgetary matters, staffing, personnel, scheduling, and educational programming, including curriculum and instruction.

(4) Provide financial assistance through an income tax credit to a parent who transfers a student from a failing public school to a nonfailing public school or nonpublic school of the parent's choice.



Section 16-6D-4 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) ACADEMIC YEAR. The 12-month period beginning on July 1 and ending on the following June 30.

(2) DEPARTMENT OF REVENUE. The Alabama Department of Revenue.

(3) EDUCATIONAL SCHOLARSHIP. A grant made by a scholarship granting organization to an eligible student to cover all or part of the tuition and mandatory fees for one academic year charged by a qualifying school to the eligible student receiving the scholarship; provided, however, that an educational scholarship shall not exceed six thousand dollars ($6,000) for an elementary school student, eight thousand dollars ($8,000) for a middle school student, or ten thousand dollars ($10,000) for a high school student per academic year. The term does not include a lump sum, block grant, or similar payment by a scholarship granting organization to a qualifying school that assigns the responsibility in whole or in part for determining the eligibility of scholarship recipients to the qualifying school or any person or entity other than the scholarship granting organization.

(4) ELIGIBLE STUDENT.

a. A student who satisfies all of the following:

1. Is a member of a family whose total annual income the calendar year before he or she receives an educational scholarship under this program does not exceed 185 percent of the federal poverty level, the federally recognized threshold for receiving free or reduced priced lunch, as established from time to time by the U.S. Department of Health and Human Services.

2. Was eligible to attend a public school in the preceding semester or is starting school in Alabama for the first time.

3. Resides in Alabama while receiving an educational scholarship.

b. A scholarship granting organization shall determine the eligibility of a student under subparagraph 1. of paragraph a. every other academic year in which a student receives an educational scholarship; provided that if the annual income of the family of a student who has received at least one educational scholarship exceeds 185 percent of the federal poverty level, the existing student shall remain eligible to receive educational scholarships until and unless the annual income of the family of the student exceeds 275 percent of the federal poverty level; provided, further that no student who has received at least one educational scholarship shall be eligible to receive educational scholarships if the annual income of his or her family exceeds 275 percent of the federal poverty level.

(5) FAILING SCHOOL. A public K-12 school that is either of the following:

a. Is designated as a failing school by the State Superintendent of Education.

b. Does not exclusively serve a special population of students and is listed in the lowest six percent of public K-12 schools based on the state standardized assessment in reading and math.

(6) FAMILY. A group of two or more people related by birth, marriage, or adoption, including foster children, who reside together.

(7) FLEXIBILITY CONTRACT. A school flexibility contract between the local school system and the State Board of Education wherein a local school system may apply for programmatic flexibility or budgetary flexibility, or both, from state laws, regulations, and policies, including regulations and policies promulgated by the State Board of Education and the State Department of Education.

(8) INNOVATION PLAN. The request of a local school system for flexibility and plan for annual accountability measures and five-year targets for all participating schools within the school system.

(9) LOCAL BOARD OF EDUCATION. A city or county board of education that exercises management and control of a local school system pursuant to state law.

(10) LOCAL SCHOOL SYSTEM. A public agency that establishes and supervises one or more public schools within its geographical limits pursuant to state law.

(11) NONPUBLIC SCHOOL. Any nonpublic or private school, including parochial schools, not under the jurisdiction of the State Superintendent of Education and the State Board of Education, providing educational services to children. A nonpublic school provides education to elementary or secondary, or both, students and has notified the Department of Revenue of its intention to participate in the scholarship program and comply with the requirements of the scholarship program. A nonpublic school does not include home schooling.

(12) PARENT. The parent or guardian of a student, with authority to act on behalf of the student. For purposes of Section 16-6D-8, the parent or guardian shall claim the student as a dependent on his or her Alabama state income tax return.

(13) QUALIFYING SCHOOL.

a. Either a public school outside of the resident school district that is not considered failing within the meaning of subdivision (5) or any nonpublic school as defined in subdivision (11) and that satisfies the requirements of this subdivision. A qualifying nonpublic school shall be accredited by one of the six regional accrediting agencies or the National Council for Private School Accreditation, AdvancEd, the American Association of Christian Schools, or one of their partner accrediting agencies. A nonpublic school shall have three years from the later of the date the nonpublic school notified the Department of Revenue of its intent to participate in the scholarship program or June 10, 2015, to obtain the required accreditation and shall thereafter maintain accreditation as required by this subdivision. During the three-year period described in the immediately preceding sentence, a nonpublic school that is not accredited shall satisfy all of the following conditions until the nonpublic school obtains accreditation:

1. Has been in existence for at least three years.

2. Has daily attendance of at least 85 percent over a two-year period.

3. Has a minimum 180-day school year, or its hourly equivalent.

4. Has a day length of at least six and one-half hours.

5. Requires all students to take the Stanford Achievement Test, or its equivalent.

6. Requires all candidates for graduation to take the American College Test before graduation.

7. Requires students in high school in grades nine through 12 to earn a minimum of 24 credits before graduating, including 16 credits in core subjects, and each awarded credit shall consist of a minimum of 140 instructional hours.

8. Does not subject special education students to the same testing or curricular requirements as regular education students if it is not required in the individual plan for the student.

9. Maintains a website that describes the school, the instructional program of the school, and the tuition and mandatory fees charged by the school, updated prior to the beginning of each semester.

10. Annually affirms on forms prescribed by the scholarship granting organization and the Department of Revenue its status financially and academically and provide other relative information as required by the scholarship granting organization or as otherwise required in this chapter.

b. A nonpublic school that is not accredited and that has not been in existence for at least three years shall nevertheless be considered a qualifying school if, in addition to satisfying the requirements in subparagraphs 2. to 10., inclusive, of paragraph a., the nonpublic school operates under the governance of the board of directors or the equivalent thereof of an accredited nonpublic school. For purposes of the immediately preceding sentence, the term governance shall include, but not be limited to, curriculum oversight, personnel and facility management, and financial management. If, at the conclusion of the three-year period in which a nonpublic school is required to obtain accreditation, a nonpublic school is not accredited, the nonpublic school shall not be considered a qualifying school and shall not receive any funds from a scholarship granting organization until the nonpublic school obtains the accreditation required by this subdivision.

(14) SCHOLARSHIP GRANTING ORGANIZATION. An organization that provides or is approved to provide educational scholarships to eligible students attending qualifying schools of their parents' choice.



Section 16-6D-5 - Innovative school system requirements and procedures.

(a) Pursuant to this chapter, to be considered as an innovative school system, a local school system shall successfully comply with the requirements and procedures set forth by the State Department of Education regarding school flexibility contracts, which include, but are not limited to:

(1) Submission to the State Department of Education of a letter of intent to pursue a school flexibility contract.

(2) Submission to the State Department of Education of a resolution adopted by the local board of education supporting the intent of the local school system to pursue a school flexibility contract.

(3) Submission to the State Department of Education of a document of assurance stating that the local board of education shall provide consistency in leadership and a commitment to state standards, assessments, and academic rigor.

(4) Submission to the State Board of Education of a resolution adopted by the local board of education supporting the flexibility contract proposal and the anticipated timeline of the local school system.

(b) Pursuant to State Board of Education rules, each local school system shall provide an opportunity for full discussion and public input, including a public hearing, before submitting a school flexibility contract proposal to the State Board of Education.

(c) A local school system shall ensure that its school flexibility contract proposal and innovation plan is easily accessible to the general public on the website of the local school system.

(d) No school flexibility contract proposal or innovation plan shall be used to allow the collection or dissemination of data in a manner that violates the privacy rights of any student or employee.



Section 16-6D-6 - Innovation plan.

(a) The innovation plan of a local school system shall include, at a minimum, all of the following:

(1) The school year that the local school system expects the school flexibility contract to begin.

(2) The list of state laws, regulations, and policies, including rules, regulations, and policies promulgated by the State Board of Education and the State Department of Education, that the local school system is seeking to waive in its school flexibility contract.

(3) A list of schools included in the innovation plan of the local school system.

(b) A local school system is accountable to the state for the performance of all schools in its system, including innovative schools, under state and federal accountability requirements.

(c) A local school system may not, pursuant to this chapter, waive requirements imposed by federal law, requirements related to the health and safety of students or employees, requirements imposed by ethics laws, requirements imposed by the Alabama Child Protection Act of 1999, Chapter 22A of this title, requirements imposed by open records or open meetings laws, requirements related to financial or academic reporting or transparency, requirements designed to protect the civil rights of students or employees, requirements related to the state retirement system or state health insurance plan, or requirements imposed by Act 2012-482. This chapter may not be construed to allow a local school system to compensate an employee at an annual amount that is less than the amount the employee would otherwise be afforded through the State Minimum Salary Schedule included in the annual Education Trust Fund Appropriations Act. No local school system shall involuntarily remove any rights or privileges acquired by any employee under the Students First Act of 2011, Chapter 24C of this title. Except as provided for a failing school pursuant to subsection (e), no plan or program submitted by a local board of education may be used to deny any right or privilege granted to a new employee pursuant to the Students First Act of 2011.

(d) No provision of this chapter shall be construed or shall be used to authorize the formation of a charter school.

(e) Any provision of subsection (c) to the contrary notwithstanding, nothing in this chapter shall be construed to prohibit the approval of a flexibility contract that gives potential, current, or future employees of a failing school within the local school system the option to voluntarily waive any rights or privileges already acquired or that could potentially be acquired as a result of attaining tenure or nonprobationary status, provided, however, that any employee provided this option is also provided the option of retaining or potentially obtaining any rights or privileges provided under the Students First Act, Chapter 24C of this title.

(f) The State Department of Education shall finalize all school data and the local school system shall seek approval of the local board of education before final submission to the State Department of Education and the State Board of Education.

(g) The final innovation plan, as recommended by the local superintendent of education and approved by the local board of education, shall accompany the formal submission of the local school system to the State Department of Education.

(h) Within 60 days of receiving the final submission, the State Superintendent of Education shall decide whether or not the school flexibility contract and the innovation plan should be approved. If the State Superintendent of Education denies a school flexibility contract and innovation plan, he or she shall provide a written explanation for his or her decision to the local board of education. Likewise, a written letter of approval by the State Superintendent of Education shall be provided to the local board of education that submitted the final school flexibility contract and innovation plan.

(i) The State Board of Education shall promulgate any necessary rules and regulations required to implement this chapter including, but not limited to, all of the following:

(1) The specification of timelines for submission and approval of the innovation plan and school flexibility contract of a local school system.

(2) An authorization for the State Department of Education, upon approval by the State Board of Education after periodic review, to revoke a school flexibility contract for noncompliance or nonperformance, or both, by a local school system.

(3) An outline of procedures and necessary steps that a local school system shall follow, upon denial of an original submission, to amend and resubmit an innovation plan and school flexibility contract for approval.



Section 16-6D-7 - Equal opportunity for applicants.

The State Board of Education and the State Department of Education shall ensure equal opportunity for all school systems that apply for programmatic flexibility or budgetary flexibility, or both, as delineated in this chapter, and in no way shall one local school system be favored over another local school system based upon its size, location, student population, or any other possible discriminatory measure.



Section 16-6D-8 - Tax credits; Failing Schools Income Tax Credit Account.

(a) To provide educational flexibility and state accountability for students in failing schools:

(1) For tax years beginning on and after January 1, 2013, an Alabama income tax credit is made available to the parent of a student enrolled in or assigned to attend a failing school to help offset the cost of transferring the student to a nonfailing public school or nonpublic school of the parent's choice. The income tax credit shall be an amount equal to 80 percent of the average annual state cost of attendance for a public K-12 student during the applicable tax year or the actual cost of attending a nonfailing public school or nonpublic school, whichever is less. The actual cost of attending a nonfailing public school or nonpublic school shall be calculated by adding together any tuition amounts or mandatory fees charged by the school to the student as a condition of enrolling or of maintaining enrollment in the school. The average annual state cost of attendance for a public K-12 student shall be calculated by dividing the state funds appropriated to the Foundation Program pursuant to Section 16-13-231(b)(2) by the total statewide number of pupils in average daily membership during the first 20 scholastic days following Labor Day of the preceding school year. For each student who was enrolled in and attended a failing school the previous semester whose parent receives an income tax credit under this section, an amount equal to 20 percent of the average annual state cost of attendance for a public K-12 student during the applicable tax year shall be allocated, for as long as the parent receives the tax credit, to the failing school from which the student transferred if the student transfers to and remains enrolled in a nonpublic school. No such allocation shall be made in the event the student transfers to or enrolls in a nonfailing public school. The Department of Education shall determine the best method of ensuring that the foregoing allocation provisions are properly implemented. A parent is allowed a credit against income tax for each taxable year under the terms established in this section. If income taxes owed by such a parent are less than the total credit allowed under this subsection, the taxpayer shall be entitled to a refund or rebate, as the case may be, equal to the balance of the unused credit with respect to that taxable year.

(2) Any income tax credit due a parent under this section shall be granted or issued to the parent only upon his or her making application therefor, at such time and in such manner as may be prescribed from time to time by the Department of Revenue. The application process shall include, but not be limited to, certification by the parent that the student was enrolled in or was assigned to attend a failing school, certification by the parent that the student was subsequently transferred to, and was enrolled and attended, a nonfailing public school or nonpublic school of the parent's choice, and proof, satisfactory to the Department of Revenue, of the actual cost of attendance for the student at the nonfailing public school or nonpublic school. For purposes of the tax credit authorized by this section, costs of attendance does not include any such costs incurred for an academic year prior to the 2013-2014 academic year. The Department of Revenue shall also prescribe the various methods by which income tax credits are to be issued to taxpayers. Income tax credits authorized by this section shall be paid out of sales tax collections made to the Education Trust Fund, and set aside by the Comptroller in the Failing Schools Income Tax Credit Account created in subsection (c), in the same manner as refunds of income tax otherwise provided by law, and there is hereby appropriated therefrom, for such purpose, so much as may be necessary to annually pay the income tax credits provided by this section.

(3) An application for an income tax credit authorized by this section shall be filed with the Department of Revenue within the time prescribed for filing petitions for refund under Section 40-2A-7.

(4) The Department of Revenue shall promulgate reasonable rules to effectuate the intent of this subsection.

(b)(1) The parent of a public school student may request and receive an income tax credit pursuant to this section to reimburse the parent for costs associated with transferring the student from a failing school to a nonfailing public school or nonpublic school of the parent's choice, in any of the following circumstances:

a. By assigned school attendance area, if the student spent the prior school year in attendance at a failing school and the attendance of the student occurred during a school year in which the designation was in effect.

b. The student was in attendance elsewhere in the Alabama public school system and was assigned to a failing school for the next school year.

c. The student was notified that he or she was assigned to a failing school for the next school year.

(2) This section does not apply to a student who is enrolled in the Department of Youth Services School District.

(3) For the purposes of continuity of educational choice, the tax credit shall be available to parents for those grade levels of the failing school from which the student transferred. The parent of a student who transfers from a failing school may receive income tax credits for those grade levels enrolled in and attended in the nonfailing public school or nonpublic school of the parent's choice transferred to that were included in the failing school from which the student transferred, whether or not the failing school becomes a nonfailing school during those years. The parent of such a student shall no longer be eligible for the income tax credit after the student completes the highest grade level in which he or she would otherwise have been enrolled at the failing school. Notwithstanding the foregoing, as long as the student remains enrolled in or assigned to attend a failing school, the parent may again transfer the student to a nonfailing public school or nonpublic school of the parent's choice and request and receive an income tax credit as provided in this section.

(4) A local school system, for each student enrolled in or assigned to a failing school, shall do all of the following:

a. Timely notify the parent of the student of all options available under this section as soon as the school of attendance is designated as a failing school.

b. Offer the parent of the student an opportunity to enroll the student in another public school within the local school system that is not a failing school or a failing school to which the student has been assigned.

(5) The parent of a student enrolled in or assigned to a school that has been designated as a failing school, who decides to transfer the student to a nonfailing public school, shall first attempt to enroll the student in a nonfailing public school within the same local system in which the student is already enrolled or assigned to attend before attempting to enroll the student in a nonfailing public school that has available space in any other local school system in the state . A local school system may accept the student on whatever terms and conditions the system establishes and report the student for purposes of the local school system's funding pursuant to the Foundation Program.

(6) For students in the local school system who are participating in the tax credit program, the local school system shall provide locations and times to take all statewide assessments required by law.

(7) Students with disabilities who are eligible to receive services from the local school system under federal or state law, and who participate in the tax credit program, remain eligible to receive services from the local school system as provided by federal or state law.

(8) If a parent enrolls a student in a nonfailing public school within the same local school system, and that system provides transportation services for other enrolled students, transportation costs to the nonfailing public school shall be the responsibility of the local school system. Local school systems may negotiate transportation options with a parent to minimize system costs. If a parent enrolls a student in a nonpublic school or in a nonfailing public school within another local school system, regardless of whether that system provides transportation services for other enrolled students, transportation of the student shall be the responsibility of the parent.

(9) The State Department of Education shall promulgate reasonable rules to effectuate the intent of this subsection. Rules shall include penalties for noncompliance.

(c) There is created within the Education Trust Fund a separate account named the Failing Schools Income Tax Credit Account. The Commissioner of Revenue shall certify to the Comptroller the amount of income tax credits due to parents under this section and the Comptroller shall transfer into the Failing Schools Income Tax Credit Account only the amount from sales tax revenues within the Education Trust Fund that is sufficient for the Department of Revenue to use to cover the income tax credits for the applicable tax year. The Commissioner of Revenue shall distribute the funds in the Failing Schools Income Tax Credit Account to parents pursuant to this section.

(d)(1) Nothing in this section or chapter shall be construed to force any public school, school system, or school district or any nonpublic school, school system, or school district to enroll any student.

(2) A public school, school system, or school district or any nonpublic school, school system, or school district may develop the terms and conditions under which it will allow a student whose parent receives an income tax credit pursuant to this section to be enrolled, but such terms and conditions may not discriminate on the basis of the race, gender, religion, color, disability status, or ethnicity of the student or of the student's parent.

(3) Nothing in this section shall be construed to authorize the violation of or supersede the authority of any court ruling that applies to the public school, school system, or school district, specifically any federal court order related to the desegregation of the local school system's student population.



Section 16-6D-9 - Tax credit claims; administrative accountability; verification of requirements; rules and procedures.

(a)(1) An individual taxpayer who files a state income tax return and is not claimed as a dependent of another taxpayer, a taxpayer subject to the corporate income tax levied by Chapter 18 of Title 40, an Alabama S corporation as defined in Section 40-18-160, or a Subchapter K entity as defined in Section 40-18-1 may claim a credit for a contribution made to a scholarship granting organization. If the credit is claimed by an Alabama S corporation or Subchapter K entity, the credit shall pass through to and may be claimed by any taxpayer eligible to claim a credit under this subdivision who is a shareholder, partner, or member thereof, based on the taxpayer's pro rata or distributive share, respectively, of the credit.

(2) The tax credit may be claimed by an individual taxpayer or a married couple filing jointly in an amount equal to 100 percent of the total contributions the taxpayer made to a scholarship granting organization for educational scholarships during the taxable year for which the credit is claimed, up to 50 percent of the tax liability of the individual taxpayer, not to exceed fifty thousand dollars ($50,000) per individual taxpayer or married couple filing jointly. For purposes of this section, an individual taxpayer includes an individual who is a shareholder of an Alabama S corporation or a partner or member of a Subchapter K entity that made a contribution to a scholarship granting organization.

(3) The tax credit may be claimed by a taxpayer subject to the Alabama corporate income tax in an amount equal to 100 percent of the total contributions the taxpayer made to a scholarship granting organization for educational scholarships during the taxable year for which the credit is claimed, up to 50 percent of the tax liability of the taxpayer.

(4) A taxpayer subject to the Alabama corporate income tax, an individual taxpayer, or a married couple filing jointly may carry forward a tax credit earned under the tax credit scholarship program for up to three taxable years.

(5) The cumulative amount of tax credits issued pursuant to subdivision (2) and subdivision (3) shall not exceed thirty million dollars ($30,000,000) annually, based on the calendar year. A taxpayer making one or more otherwise tax-creditable contributions before the due date, with extensions, of a timely filed 2014 tax return may elect to treat all or a portion of such contributions as applying to and creditable against its 2014 Alabama income tax liability, if the taxpayer properly reserves the credit on the website of the Department of Revenue or another method provided by the Department of Revenue. The amount creditable against the taxpayer's 2014 income tax liability shall be limited to the lesser of the amount so designated or the remaining balance, if any, of the cumulative amount of the twenty-five million dollars ($25,000,000) of tax credits available for the 2014 calendar year. No such contribution and election by a taxpayer to reserve tax credits against the remaining balance of the cumulative amount of tax credits available for 2014 shall preclude the taxpayer from making additional contributions in 2015 and reserving those amounts against the cumulative amount of tax credits available for 2015. The Department of Revenue shall develop a procedure to ensure that this cap is not exceeded and shall also prescribe the various methods by which these credits are to be issued.

(6) No credit may be claimed for a contribution made to a scholarship granting organization if the contribution is restricted or conditioned in any way by the donor including, but not limited to, requiring the scholarship granting organization to direct all or part of the contribution to a particular qualifying school or to grant an educational scholarship to a particular eligible student.

(b)(1) Administrative accountability standards. All scholarship granting organizations shall do all of the following:

a. Notify the Department of Revenue of their intent to provide educational scholarships to eligible students.

b. Demonstrate to the Department of Revenue that they have been granted exemption from the federal income tax as an organization described in Section 501(c)(3) of the Internal Revenue Code, as in effect from time to time.

c. Distribute periodic educational scholarship payments as checks made out and mailed to or directly deposited with the school where the student is enrolled.

d. Provide a Department of Revenue approved receipt to taxpayers for contributions made to the scholarship granting organization.

e. Ensure that all determinations with respect to the eligibility of a student to receive an educational scholarship shall be made by the scholarship granting organization. A scholarship granting organization shall not delegate any responsibility for determining the eligibility of a student for an educational scholarship or any other requirements it is subject to under this chapter to any qualifying school or an entity affiliated therewith.

f. Ensure that at least 95 percent of their revenue from donations is expended on educational scholarships, and that all revenue from interest or investments is expended on educational scholarships. A scholarship granting organization may expend up to five percent of its revenue from donations on administrative and operating expenses in the calendar year of the donation or in any subsequent calendar year.

g. Ensure that scholarship funds on hand at the beginning of a calendar year are expended on educational scholarships by the end of the academic year ending within the next succeeding calendar year. Any scholarship funds on hand at the beginning of a calendar year that are not expended on educational scholarships by the end of the academic year ending within the next succeeding calendar year shall be turned over to and deposited with the State Department of Education for the benefit of its At-Risk Student Program to be distributed to local boards of education on the basis determined by the State Department of Education in furtherance of support to underperforming schools.

h. Ensure that at least 75 percent of first-time recipients of educational scholarships were not continuously enrolled in a private school during the previous academic year.

i. Cooperate with the Department of Revenue to conduct criminal background checks on all of their employees and board members and exclude from employment or governance any individual who may reasonably pose a risk to the appropriate use of contributed funds.

j. Ensure that educational scholarships are portable during the academic year and can be used at any qualifying school that accepts the eligible student according to the wishes of the parent. If an eligible student transfers to another qualifying school during an academic year, the educational scholarship amount may be prorated.

k. Publicly report to the Department of Revenue by September 1 of each year all of the following information prepared by a certified public accountant regarding their educational scholarships funded in the previous academic year:

1. The name and address of the scholarship granting organization.

2. The total number and total dollar amount of contributions received during the previous academic year.

3. The total number and total dollar amount of educational scholarships awarded and funded during the previous academic year, the total number and total dollar amount of educational scholarships awarded and funded during the previous academic year for students qualifying for the federal free and reduced-price lunch program, and the percentage of first-time recipients of educational scholarships who were enrolled in a public school during the previous academic year.

l. Publicly report to the Department of Revenue, by the 15th day after the close of each calendar quarter, all of the following information about educational scholarships granted during the quarter:

1. The total number of scholarships awarded and funded.

2. The names of the qualifying schools that received funding for educational scholarships, the total amount of funds paid to each qualifying school, and the total number of scholarship recipients enrolled in each qualifying school.

3. The total number of eligible students zoned to attend a failing school who received educational scholarships from the scholarship granting organization.

4. The total number of first time scholarship recipients who were continuously enrolled in a nonpublic school prior to receiving an educational scholarship from that scholarship granting organization.

m. Ensure that educational scholarships are not provided for eligible students to attend a school with paid staff or board members, or relatives thereof, in common with the scholarship granting organization.

n. Ensure that educational scholarships are provided in a manner that does not discriminate based on the gender, race, or disability status of the scholarship applicant or his or her parent.

o. Ensure that educational scholarships are provided only to eligible students who are zoned to attend a failing school so that the eligible student can attend a qualifying school. To ensure compliance with the immediately preceding sentence, the local board of education for the county or municipality in which an eligible student applying for an educational scholarship resides, upon written request by a parent, shall provide written verification that a particular address is in the attendance zone of a specified public school. The State Department of Education shall provide written verification of enrollment in a failing school under this chapter. With respect to first time educational scholarship recipients, scholarship granting organizations shall give priority to eligible students zoned to attend failing schools over eligible students not zoned to attend failing schools. Any scholarship funds unaccounted for on July 31st of each calendar year may be made available to eligible students to defray the costs of attending a qualifying school, whether or not the student is zoned to attend a failing school. Any provision of this section to the contrary notwithstanding, once an eligible student receives an educational scholarship under this program, scholarship funds may be made available to the student for educational scholarships until the student graduates from high school or reaches 19 years of age, regardless of whether the student is zoned to attend a failing school, subject to the income eligibility requirements of paragraph b. of subdivision (4) of Section 16-6D-4.

p. Ensure that no donations are directly made to benefit specifically designated scholarship recipients or to particular qualifying schools.

q. Submit to the Department of Revenue annual verification of the scholarship granting organization's policies and procedures used to determine scholarship eligibility. The verification shall confirm that the scholarship granting organization, and not one or more qualifying schools accepting educational scholarship recipients or scholarship funds, is determining whether scholarship applicants are eligible to receive educational scholarships. The verification shall also confirm that the scholarship granting organization is giving priority to receive an educational scholarship to eligible students zoned to attend failing schools.

r. Submit to the Department of Revenue annual verification that none of its actions or policies restricts a parent's educational choice by limiting or prohibiting the enrollment of eligible students in a qualifying school if those eligible students received educational scholarships from other scholarship granting organizations.

(2) Financial accountability standards.

a. All scholarship granting organizations shall demonstrate their financial accountability by doing all of the following:

1. Annually submitting to the Department of Revenue a financial information report for the scholarship granting organization that complies with uniform financial accounting standards established by the Department of Revenue and conducted by a certified public accountant.

2. Having the auditor certify that the report is free of material misstatements.

b. All qualifying nonpublic schools shall demonstrate financial viability, if they are to receive donations of fifty thousand dollars ($50,000) or more during the academic year, by doing either of the following:

1. Filing with the scholarship granting organization prior to receipt of the first educational scholarship payment for that academic year a surety bond payable to the scholarship granting organization in an amount equal to the aggregate amount of scholarship funds expected to be received during the academic year.

2. Filing with the scholarship granting organization prior to receipt of the first educational scholarship payment for that academic year financial information that demonstrates the financial viability of the qualifying nonpublic school.

(c)(1) Each scholarship granting organization shall annually collect and submit to the Department of Revenue with the annual report required by paragraph k. of subdivision (1) of subsection (b) written verification from qualifying nonpublic schools that accept its educational scholarship students that those schools do all of the following:

a. Comply with all health and safety laws or codes that otherwise apply to nonpublic schools.

b. Hold a valid occupancy permit if required by the municipality.

c. Certify compliance with nondiscrimination policies set forth in 42 U.S.C. 1981.

d. Conduct criminal background checks on employees and then do all of the following:

1. Exclude from employment any person not permitted by state law to work in a public school.

2. Exclude from employment any person who may reasonably pose a threat to the safety of students.

(2) By August 1 of each year, each qualifying nonpublic school shall provide to each scholarship granting organization from which it receives educational scholarships verification that the qualifying nonpublic school is in compliance with the Alabama Child Protection Act of 1999, Chapter 22A of this title. Any qualifying nonpublic school failing to timely provide such annual verification shall be prohibited from participating in the scholarship program. Each scholarship granting organization shall annually submit to the Department of Revenue with the annual report required by paragraph k. of subdivision (1) of subsection (b) copies of the written verifications it receives from each qualifying nonpublic school.

(3) Academic accountability standards. There shall be sufficient information about the academic impact educational scholarship tax credits have on students participating in the tax credit scholarship program in order to allow parents and taxpayers to measure the achievements of the tax credit scholarship program, and therefore:

a. Each scholarship granting organization shall ensure that qualifying schools that accept its educational scholarship students shall do all of the following:

1. Annually administer either the state achievement tests or nationally recognized norm-referenced tests that measure learning gains in math and language arts to all students receiving an educational scholarship in grades that require testing under the accountability testing laws of the state for public schools, in order that the state can compare the academic achievement and learning gains of students receiving educational scholarships with students of the same socioeconomic and educational backgrounds who are taking the state achievement tests or nationally norm-referenced tests.

2. Allow the costs of the testing requirement to be covered by the educational scholarships distributed by the scholarship granting organizations.

3. Provide the parents of each student who was tested with a copy of the results of the tests on an annual basis, beginning with the first year of testing.

4. Provide the test results to the Department of Revenue on an annual basis, beginning with the first year of testing.

5. Report student information that allows the state to aggregate data by grade level, gender, family income level, and race.

6. Provide graduation rates of those students benefitting from education scholarships to the Department of Revenue or an organization chosen by the state in a manner consistent with nationally recognized standards.

7. Ensure that a student who receives an educational scholarship conforms to the attendance requirements of the qualifying school. If a student fails to conform, the qualifying school shall immediately communicate the failure to the applicable scholarship granting organization.

b.1. The Department of Revenue shall select an independent research organization, which may be a public or private entity or university, to analyze the results of the testing required by paragraph a. every other academic year. The cost of analyzing and reporting on the test results to the Department of Revenue by the independent research organization shall be borne by all scholarship granting organizations in proportion to the total scholarship donations received for the two calendar years prior to the report being published. Scholarship granting organizations may receive and use funds from outside sources to pay for its share of the biennial report.

2. The independent research organization shall report to the Department of Revenue every other year on the learning gains of students receiving educational scholarships and the report shall be aggregated by the grade level, gender, family income level, number of years of participation in the tax credit scholarship program, and race of the student receiving an educational scholarship. The report shall also include, to the extent possible, a comparison of the learning gains of students participating in the tax credit scholarship program to the statewide learning gains of public school students with socioeconomic and educational backgrounds similar to those students participating in the tax credit scholarship program.

3. The first report under this paragraph shall be submitted to the Department of Revenue by September 1, 2016. Each biennial report thereafter shall be submitted to the Department of Revenue on September 1 of the year the report is due. All biennial reports required by this paragraph shall be published on the website of the Department of Revenue.

4. Each scholarship granting organization shall collect all test results from qualifying schools accepting its scholarship recipients and turn over such test results to the independent research organization described in this paragraph by August 15 of each calendar year.

5. The sharing and reporting of student learning gain data under this paragraph shall conform to the requirements of the Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g., and shall be for the sole purpose of creating the biennial report required by this paragraph. All parties shall preserve the confidentially of such information as required by law. The biennial report shall not disaggregate data to a level that could identify qualifying schools participating in the tax credit scholarship program or disclose the academic level of individual students.

6. At the same time the biennial report under paragraph 2 is submitted to the Department of Revenue, it shall be submitted to the Chair of the Senate Education Policy Committee and the Chair of the House Education Policy Committee.

(d)(1) The Department of Revenue shall adopt rules and procedures consistent with this section as necessary.

(2) The Department of Revenue shall provide a standardized format for a receipt to be issued by a scholarship granting organization to a taxpayer to indicate the value of a contribution received. The Department of Revenue shall require a taxpayer to provide a copy of the receipt when claiming the tax credit pursuant to this section.

(3) The Department of Revenue shall provide a standardized format for a scholarship granting organization to report the information required in paragraphs k. and l. of subdivision (1) of subsection (b).

(4) The Department of Revenue may conduct either a financial review or audit of a scholarship granting organization.

(5) The Department of Revenue may bar a scholarship granting organization or a qualifying school from participating in the tax credit scholarship program if the Department of Revenue establishes that the scholarship granting organization or the qualifying school has intentionally and substantially failed to comply with the requirements in subsection (b) or subsection (c).

(6) If the Department of Revenue decides to bar a scholarship granting organization or a qualifying school from the tax credit scholarship program, the Department of Revenue shall notify affected educational scholarship students and their parents of the decision as quickly as possible.

(7) The Department of Revenue shall publish and routinely update, on the website of the department, a list of scholarship granting organizations in the state, by county.

(8) The Department of Revenue shall publish and make publicly available on its website all annual and quarterly reports required to be filed with it by scholarship granting organizations under paragraphs k. and l. of subdivision (1) of subsection (b).

(e)(1) All schools participating in the tax credit scholarship program shall be required to operate in Alabama.

(2) All schools participating in the tax credit scholarship program shall comply with all state laws that apply to public schools regarding criminal background checks for employees and exclude from employment any person not permitted by state law to work in a public school.

(3) All qualifying nonpublic schools participating in the tax credit scholarship program shall maintain a website that describes the school, the instructional program of the school, and the tuition and mandatory fees charged by the school, updated prior to the beginning of each semester.

(4) The amount of a scholarship awarded a student to attend a nonpublic school may not exceed the total sum of tuition and mandatory fees normally charged a student to attend the nonpublic school for the same attendance period. The amount of a scholarship awarded a student to attend a public school may not exceed the total state appropriation provided for a student to attend the public school for the same attendance period.

(f) The tax credit provided in this section may be first claimed for the 2013 tax year but may not be claimed for any tax year prior to the 2013 tax year.

(g)(1) Nothing in this section shall be construed to force any public school, school system, or school district or any nonpublic school, school system, or school district to enroll any student. No qualifying school may enter into any agreement, whether oral or written, with a scholarship granting organization that would prohibit or limit an eligible student from enrolling in the school based on the identity of the scholarship granting organization from which the eligible student received an educational scholarship.

(2) A public school, school system, or school district or any nonpublic school, school system, or school district may develop the terms and conditions under which it will allow a student who receives a scholarship from a scholarship granting organization pursuant to this section to be enrolled, but such terms and conditions may not discriminate on the basis of the race, gender, religion, color, disability status, or ethnicity of the student or of the student's parent.

(3) Nothing in this section shall be construed to authorize the violation of or supersede the authority of any court ruling that applies to the public school, school system, or school district, specifically any federal court order related to the desegregation of the local school system's student population.

(h) Nothing in this chapter shall affect or change the athletic eligibility rules of student athletes governed by the Alabama High School Athletic Association or similar association.






Chapter 6E - EDUCATIONAL ACCOUNTABILITY AND INTERVENTION ACT OF 2013.

Section 16-6E-1 - Short title.

This chapter shall be known and may be cited as the Educational Accountability and Intervention Act of 2013.



Section 16-6E-2 - Purpose.

The purposes of this chapter include all of the following:

(1) To clarify and confirm the authority of the State Superintendent of Education to assume and exercise direct and comprehensive control over the decision making and operational functions of city and county boards of education when the demonstrated inability of such boards of education to discharge administrative, operational, or instructional functions threatens to deprive students of essential educational services.

(2) To simplify and streamline the exercise of decision making authority during educational intervention by, among other things, eliminating distinctions between policy making and administrative, academic, operational, financial, and organizational decision making functions performed by city and county boards of education that have impeded attainment of intervention objectives to the detriment of the educational process.

(3) To facilitate the implementation of such organizational reforms and accountability measures as may be necessary to restore and maintain stable and efficient provision of sound and educationally appropriate services at the local level, and to thereby enhance local and statewide support for public education.



Section 16-6E-3 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) ACADEMIC PERFORMANCE and ACADEMIC CONDITIONS. As used in subdivision (1) of Section 16-6E-4, may include, but not be limited to, definitions of the same or similar terms and related criteria, circumstances, and conditions identified and described elsewhere in the Code of Alabama 1975. The exercise of intervention authority under this chapter is subject solely to the substantive and procedural preconditions and requirements set forth herein, the existence of any different, conflicting, or inconsistent provisions elsewhere in the Code of Alabama 1975, notwithstanding.

(2) EDUCATIONAL INTERVENTION and EDUCATIONAL OPERATIONS. All policy making, administrative, academic, operational, financial, and organizational decisions and functions that have a direct or indirect bearing on the development or provision of academic, extracurricular, and support services to students served by city and county boards of education.

(3) PRIORITY SCHOOL. A school that has a majority of its students scoring one or more grade levels below the prescribed state-adopted student assessments or that is designated as a priority school by the State Superintendent of Education.



Section 16-6E-4 - Intervention in local education operations and assumption of control by State Board of Education.

The State Board of Education may intervene in the educational operations of a city or county board of education and thereby assume general and direct control over all decision making and operational functions of the city or county board of education under and subject to the following terms and conditions:

(1) If the State Superintendent of Education determines that a majority of the schools in the system are priority schools, or the system is not in compliance with Chapter 13A of this title or the accreditation status of the system or a majority of the schools in the system has been placed on probation, or suspended, or revoked, or if any other formal disciplinary action has been ordered by the accrediting authority, the State Superintendent of Education shall issue a written notice to the local superintendent of education and the presiding officer of the city or county board of education to show cause why educational intervention should not be implemented. The notice shall specify the deficiencies within the operation of the city or county board of education, the steps that are required to be taken to correct the deficiencies, and a reasonable timetable for completing the corrective measures, which timetable may be extended by the State Superintendent of Education. The notice shall require that the recipient board provide a specific written response to the notice, which response shall be filed with the State Superintendent of Education not less than 21 calendar days after the date the notice was issued, unless the time for filing the response is extended by the State Superintendent of Education. In its response, the city or county board of education may offer reasons why intervention is not warranted or, in the alternative, a specific plan and timetable for correcting the deficiencies identified in the notice to show cause.

(2) If, based on the response of the city or county board of education to the notice to show cause or other relevant circumstances and considerations, the State Superintendent of Education determines that educational intervention is not warranted or should be deferred, the city or county board of education shall be notified of such determination.

(3) If, in light of the response of the city or county board of education, the State Superintendent of Education concludes that educational intervention is nonetheless warranted, but that the plan proposed by the city or county board of education for correcting the deficiencies set forth in the notice is acceptable, with or without such modifications as may be required by the State Superintendent of Education, the city or county board of education shall be notified of such determination. The plan, with any modifications thereto that may be required by the State Superintendent of Education, shall thereafter be implemented according to its terms.

(4) If the approved plan is not implemented or if the response to the notice to show cause does not include a plan that, in the judgment of the State Superintendent of Education, adequately addresses the deficiencies that prompted issuance of the notice, the State Superintendent of Education shall request in writing that the State Board of Education approve a resolution authorizing the State Superintendent of Education to intervene in the operations of the city or county board of education. The request of the State Superintendent of Education shall include a description of the conditions and circumstances supporting the request, a copy of the response of the city or county board of education to the notice to show cause why educational intervention should not be implemented, an explanation of why the response of the city or county board of education to the notice to show cause does not adequately address the deficiencies identified in the notice, and a proposed plan for correcting the deficiencies. The city or county board of education that is the subject of the request shall be notified thereof by the State Superintendent of Education and shall be provided with a copy of the request of the State Superintendent of Education and any material accompanying or submitted in support of the request. Before any vote of the State Board of Education on the request, the city or county board of education that is the subject of the request shall be afforded an opportunity to demonstrate in writing to the State Board of Education why such action is not warranted or should not be approved and to appear before the State Board of Education for such purpose prior to a vote being taken on the request for educational intervention.

(5) The State Board of Education shall authorize intervention under this chapter on the basis of the deficiencies and supporting data cited in support of the request for intervention authority of the State Superintendent of Education and upon a finding that the city or county board of education has demonstrated an unwillingness or inability to voluntarily comply with the standards provided in subdivision (1) and the requirements specified in the request of the State Superintendent of Education. The resolution by which educational intervention is authorized shall describe with reasonable specificity the criteria or conditions that are required to be satisfied by the city or county board of education in order to be released from intervention. If the State Board of Education approves a resolution authorizing educational intervention, the State Superintendent of Education may exercise plenary authority to make such decisions or take such actions as he or she reasonably deems necessary to correct the deficiencies that led to the request for approval of intervention or that may be discovered in the exercise of intervention authority. Educational intervention authority may be exercised directly by the State Superintendent of Education or indirectly through his or her designee acting as a chief administrative officer who shall be appointed by, report to, and serve in such capacity at the pleasure and under the supervision of the State Superintendent of Education. The chief administrative officer may act on behalf of the State Superintendent of Education for all purposes under this chapter. If the State Superintendent of Education appoints a chief administrative officer, that officer shall be designated by name in a resolution presented to the State Board of Education.

(6) While a city or county board of education is operating under educational intervention, the State Superintendent of Education or the chief administrative officer shall have the power and authority to act for and on behalf of the city or county board of education and its superintendent in all matters and for all purposes under the Code of Alabama 1975. No decision, action, or undertaking made or approved by the State Superintendent of Education or chief administrative officer shall require the separate recommendation, concurrence, or approval of any city or county board of education or any official thereof in order to be deemed final, valid, or enforceable. While under educational intervention, a city or county board of education, with the approval of the State Superintendent of Education or the chief administrative officer, may meet according to a schedule and agenda that are approved in advance by the State Superintendent of Education or the chief administrative officer and are subject to modification only at the direction or with the express approval of the State Superintendent of Education or the chief administrative officer. Otherwise, the city or county board of education shall meet only at the call of and for specific purposes approved by the State Superintendent of Education or the chief administrative officer. While under educational intervention, city and county boards of education and their officials and employees shall serve under the supervision and direction of the State Superintendent of Education or the chief administrative officer. The State Superintendent of Education or the chief administrative officer may delegate to the employees of the State Department of Education or city or county board of education officials or employees such administrative authority and responsibilities as they may deem necessary to ensure the timely, practical, and efficient execution of normal educational functions, and, at the expense of the city or county board of education, may engage and direct the activities of such consultants, specialists, or employees as they deem necessary to achieve the objectives of the intervention.

(7) Personnel actions that the State Superintendent of Education or the chief administrative officer deem necessary and appropriate to the attainment of intervention objectives may be implemented directly by such officials. Personnel actions taken pursuant to the intervention authority of the State Superintendent of Education must comply with Chapter 24C of this title, the Students First Act of 2011, if and to the extent that the Students First Act of 2011 would otherwise control, except that the State Superintendent of Education shall discharge the functions that would otherwise be executed by the local superintendent and board of education under the Students First Act of 2011. Intervention-related personnel actions shall also be described by the State Superintendent of Education or the chief administrative officer in a written report that shall include the specific personnel actions to be taken and an explanation of how such actions serve the attainment of one or more intervention objectives. At the direction of the State Superintendent of Education or the chief administrative officer, and as soon as practicable following its issuance, the report shall be entered into the minutes of the city or county board of education and the nature of individual personnel actions shall be suitably memorialized in the personnel files of affected employees and in databases or other records maintained for such purposes by the city or county board of education. No delay or irregularity in the transmittal or recordation of the foregoing report or related data shall invalidate or impair the timely implementation of intervention-related personnel actions as prescribed by the State Superintendent of Education or the chief administrative officer. Personnel actions that are deemed advisable or appropriate but that are not identified as related to the attainment of intervention objectives by the State Superintendent of Education or the chief administrative officer may be initiated and acted on by city or county board officials. Such actions shall be taken in accordance with Chapter 24C of this title, the Students First Act of 2011, or other generally applicable statutory requirements, policies, and procedures if the proposed actions would otherwise be subject to such statutes, policies, and procedures and if they are first authorized by the State Superintendent of Education or the chief administrative officer.

(8) The State Superintendent of Education shall report to the State Board of Education regarding the status of intervention in the affected city or county system periodically or at the request of the State Board of Education and, in any event, not less than once every six months.

(9) A city or county board of education may be released from educational intervention upon the adoption of a resolution by the State Board of Education authorizing such action. The resolution shall be considered by the State Board of Education upon the written recommendation of the State Superintendent of Education or upon presentation of a written petition requesting such action duly executed by at least two-thirds of the members of the city or county board of education that is operating under educational intervention. The petition shall set forth the grounds on which the petition is based and may include any evidence that may be relevant to consideration by the State Board of Education. Representatives of the city or county board of education may also be heard in connection with the petition, but no vote shall be taken on the petition by the State Board of Education without first soliciting the views of the State Superintendent of Education regarding the merits of the petition.



Section 16-6E-5 - Regulations.

The State Superintendent of Education may develop and issue regulations to implement the requirements of this chapter.



Section 16-6E-6 - Construction of chapter.

This chapter shall be construed to do all of the following:

(1) Provide the State Superintendent of Education or the chief administrative officer with broad discretion and complete authority to make, direct, implement, and enforce decisions, actions, and measures which, in his or her judgment, are necessary and appropriate to the attainment of the objectives of educational intervention and to accord the fullest measure of deference to decisions and actions made by such officials in furtherance of intervention goals and objectives.

(2) Eliminate unnecessary delay in the implementation of measures designed to attain intervention goals and objectives.

(3) Protect vested and constitutionally based employment rights through appropriate procedural safeguards without impairing attainment of the goals and purposes of educational intervention or of this chapter.

(4) Be cumulative, supplemental, and complementary to other legislation that confers authority on the State Board of Education and the State Superintendent of Education to exercise control and supervision over the decision making and operational functions of city and county boards of education, and not to limit the scope, extent, or exercise of that authority.



Section 16-6E-7 - Application on boards of education operating under intervention.

Any city or county board of education which, on May 24, 2013, is operating under any form of intervention by virtue of a statute that is repealed or superseded by this chapter shall remain subject to the terms and provisions of the statute and the authority conferred thereby on the State Board of Education, State Superintendent of Education, and their designees until the city or county board of education is released from intervention.






Chapter 6F - ALABAMA SCHOOL CHOICE AND STUDENT OPPORTUNITY ACT.

Section 16-6F-1 - Short title.

This chapter shall be known and may be cited as the Alabama School Choice and Student Opportunity Act.



Section 16-6F-2 - Legislative intent.

(a) Public charter schools may be established in Alabama in accordance with this chapter. All public charter schools in the state established under this chapter are public schools and are part of the public education system of the state.

(b) This chapter shall be interpreted to support the findings and purposes of this chapter and to advance the continued commitment of the state to the mission and goals of public education.

(c) No private or nonpublic school may establish a public charter school pursuant to this chapter.



Section 16-6F-3 - Legislative findings.

The Legislature finds and declares all of the following:

(1) It is in the best interests of the people of Alabama to provide all children with access to high quality public schools.

(2) It is necessary to continue to search for ways to strengthen the academic performance of elementary and secondary public school students.

(3) Different students learn differently and public schools should have the ability to customize programs to fit the needs of individual students.

(4) Those who know students best, parents and educators, make the best education-related decisions regarding their students.

(5) Parents and local educators have a right and responsibility to actively participate in the educational institutions that serve the children of Alabama.

(6) Public school programs, whenever possible, should be customized to fit the needs of individual children.

(7) Students of all backgrounds are entitled to access to a high quality education.

(8) Therefore, with this chapter, the Legislature intends to accomplish all of the following:

a. Provide school systems and communities with additional tools that may be used to better meet the educational needs of a diverse student population.

b. Encourage innovative educational ideas that improve student learning for students at all academic levels.

c. Empower educators to be nimble and strategic in their decisions on behalf of students.

d. Provide additional high quality educational options for all students, especially students in low performing schools.

e. Create public schools with freedom and flexibility in exchange for exceptional results.

f. Foster tools and strategies to close achievement gaps between high-performing and low-performing groups of public school students.



Section 16-6F-4 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) APPLICANT. Any group with 501(c)(3) tax-exempt status or that has submitted an application for 501(c)(3) tax-exempt status that develops and submits an application for a public charter school to an authorizer.

(2) APPLICATION. A proposal from an applicant to an authorizer to enter into a charter contract whereby the proposed school obtains public charter school status.

(3) AT-RISK STUDENT. A student who has an economic or academic disadvantage that requires special services and assistance to succeed in educational programs. The term includes, but is not limited to, students who are members of economically disadvantaged families, students who are identified as having special education needs, students who are limited in English proficiency, students who are at risk of dropping out of high school, and students who do not meet minimum standards of academic proficiency.

(4) AUTHORIZER. An entity authorized under this chapter to review applications, approve or reject applications, enter into charter contracts with applicants, oversee public charter schools, and decide whether to renew, not renew, or revoke charter contracts.

(5) CHARTER CONTRACT. A fixed-term renewable contract between a public charter school and an authorizer that outlines the roles, powers, responsibilities, and quantitative and qualitative performance expectations for each party to the contract.

(6) COMMISSION. The Alabama Public Charter School Commission created in subsection (c) of Section 16-6F-6. The commission serves as an appellate body in specific circumstances outlined in subsection (a) of Section 16-6F-6.

(7) CONVERSION PUBLIC CHARTER SCHOOL. A public charter school that existed as a non-charter public school before becoming a public charter school. A conversion public charter school shall adopt and maintain a policy giving enrollment preference to students who reside within the former attendance zone of the public school.

(8) DEPARTMENT. The State Department of Education.

(9) EDUCATION SERVICE PROVIDER. An entity with which a public charter school intends to contract with for educational design, implementation, or comprehensive management. This relationship shall be articulated in the public charter school application.

(10) GOVERNING BOARD. The independent board of a public charter school that is party to the charter contract with the authorizer. A governing board shall have at least 20 percent of its membership be parents of students who attend or have attended the public charter school for at least one academic year. Before the first day of instruction, the 20 percent membership requirement may be satisfied by parents who intend to have their students attend the public charter school.

(11) LOCAL SCHOOL BOARD. A city or county board of education exercising management and control of a city or county local school system pursuant to state law.

(12) LOCAL SCHOOL SYSTEM. A public agency that establishes and supervises one or more public schools within its geographical limits pursuant to state law. A local school system includes a city or county school system.

(13) NATIONALLY RECOGNIZED AUTHORIZING STANDARDS. Standards for high quality public charter school authorizing collaboratively drafted and regularly updated by practitioners and policy makers from across the country who have experience and practice in the field of charter authorizing.

(14) NON-CHARTER PUBLIC SCHOOL. A public school other than a school formed pursuant to this chapter. A public school that is under the direct management, governance, and control of a local school board or the state.

(15) PARENT. A parent, guardian, or other person or entity having legal custody of a child.

(16) PUBLIC CHARTER SCHOOL. A public school formed pursuant to this chapter that satisfies all of the following:

a. Has autonomy over key decisions including, but not limited to, decisions concerning finance, personnel, scheduling, curriculum, instruction, and procurement.

b. Is governed by an independent governing board that is a 501(c)(3) tax-exempt organization. No member of a governing board shall have a financial relationship to an education service provider or the staff of the authorizer.

c. Is established and operated under the terms of a charter contract between the governing board and its authorizer, in accordance with this chapter.

d. Is a school to which parents choose to send their student.

e. Is a school that admits students on the basis of a random selection process if more students attempt to enroll for admission than can be accommodated.

f. Provides an educational program that satisfies all of the following:

1. Includes any grade or grades from prekindergarten to 12th grade.

2. May include a specific academic approach or theme including, but not limited to, vocational and technical training; visual and performing arts; liberal arts and classical education; or science, mathematics, and technology.

3. Operates in pursuit of a specific set of educational objectives as defined in its charter contract, such as college or career readiness, or both.

4. Operates under the oversight of its authorizer in accordance with its charter contract.

(17) START-UP PUBLIC CHARTER SCHOOL. A public charter school that did not exist as a non-charter public school prior to becoming a public charter school.

(18) STUDENT. Any child who is eligible for attendance in public schools in the state.



Section 16-6F-5 - Enrollment; credits; student capacity; records.

(a) Open enrollment.

(1) A public charter school shall be open to any student residing in the state.

(2) A school system shall not require any student enrolled in the school system to attend a start-up public charter school.

(3) A public charter school shall not limit admission based on ethnicity, national origin, religion, gender, income level, disability, proficiency in the English language, or academic or athletic ability.

(4) A public charter school may limit admission to students within a given age group or grade level and may be organized around a special emphasis, theme, or concept as stated in the school's charter application, but fluency or competence in the theme may not be used as a standard for enrollment.

(5) A public charter school shall enroll all students who wish to attend the school, unless the number of students exceeds the capacity of the facility identified for the public charter school.

(6) If facility capacity is insufficient to enroll all students who wish to attend a start-up public charter school, the school shall select students through a random selection process. The school shall first enroll students who reside within the school system in which the public charter school is located. If the number of local students wanting to enroll exceeds the facility's capacity, then the school shall conduct a random selection process to enroll students who reside in the local school system. If the school has additional capacity after admitting students from the local school system, then the school shall admit any students without regard to their residency by a random selection process. The selection shall take place in a public meeting, called by the governing body of the public charter school, and following all posting and notice requirements prescribed by the Alabama Open Meetings Act.

(7) Any non-charter public school converting partially or entirely to a public charter school shall adopt and maintain a policy giving enrollment preference to students who reside within the former attendance area of that public school.

After all students who reside within the former attendance area of that public school are enrolled, enrollment shall first be opened to students residing within the local school system and then outside the local school system, as set forth in subdivision (6).

(8) A public charter school shall give enrollment preference to students enrolled in the public charter school the previous school year and to siblings of students already enrolled in the public charter school.

(9) A public charter school may give enrollment preference to children of a public charter school's founders, governing board members, and full-time employees, so long as they constitute no more than 10 percent of the school's total student population.

(10) This subsection does not preclude the formation of a public charter school whose mission is focused on serving special education students, students of the same gender, students who pose such severe disciplinary problems that they warrant a specific educational program, or students who are at risk of academic failure. Notwithstanding the stated mission of the public charter school, any student may attend.

(b) Credit transferability. If a student who was previously enrolled in a public charter school enrolls in another public school in Alabama, the student's new school shall accept credits earned by the student in courses or instructional programs at the public charter school in a uniform and consistent manner and according to the same criteria that are used to accept academic credits from other public schools. Nothing in this chapter shall prevent local school systems from administering placement tests for newly enrolled students who were previously enrolled in a public charter school.

(c) Determination of student capacity of public charter schools. The capacity of the public charter school shall be determined annually by the governing board of the public charter school in conjunction with the authorizer and in consideration of the public charter school's ability to facilitate the academic success of its students, to achieve the other objectives specified in the charter contract, and to ensure that its student enrollment does not exceed the capacity of its facility or site.

(d) Student information. A public charter school shall maintain records on all enrolled students utilizing the state adopted Alabama Student Information System (ASIM).



Section 16-6F-6 - Authorization of establishment; Alabama Public Charter School Commission; registration requirements; powers and duties of authorizers.

(a) Eligible authorizing entities.

(1) A public charter school shall not be established in this state unless its establishment is authorized by this section. No governmental entity or other entity, other than an entity expressly granted chartering authority as set forth in this section, may assume any authorizing function or duty in any form. The following entities shall be authorizers of public charter schools:

a. A local school board, for chartering of schools within the boundaries of the school system under its jurisdiction, pursuant to state law.

b. The Alabama Public Charter School Commission, pursuant to this section.

(2) A local school board that registers as an authorizer may approve or deny an application to form a public charter school within the boundaries of the local school system overseen by the local school board.

(3) All authorizing entities shall prioritize those applications that are focused on serving at-risk students.

(4) A decision made by a local school board shall be subject to appeal to the commission. The commission may hear an application for the formation of a public charter school by an applicant only if one of the following factors is met:

a. An application to form a public charter school is denied by the local school board overseeing that system and the applicant chooses to appeal the decision of the local school board to the commission.

b. The applicant wishes to open a start-up public charter school in a public school system that has chosen not to register as an authorizer.

(b) Public charter school cap.

(1) Authorizers may not approve more than 10 start-up public charter schools in a fiscal year.

(2) Upon receiving notice of approval of the tenth start-up public charter school to be approved in a fiscal year, the department shall provide notice to all authorizers that the cap has been reached and no new start-up public charter schools may be approved in that fiscal year.

(3) The cap expires on April 1 immediately following the conclusion of the fiscal year beginning October 1, 2020.

(4) At the conclusion of the fiscal year beginning October 1, 2020, the department shall submit a report to the Legislature outlining the performance of both start-up and conversion public charter schools. This report shall include, at a minimum, academic performance of all public charter schools in the state, a detailed update on the authorizing process, and recommendations for adjustments to public charter school governance and oversight.

(5) There is no limit on the number of conversion public charter schools that may be approved.

(c) The Alabama Public Charter School Commission.

(1) The commission is established as an independent state entity.

(2) The mission of the commission is to authorize high quality public charter schools, in accordance with the powers expressly conferred on the commission in this chapter.

(3) The commission shall be composed of a total of 11 members. The State Board of Education shall appoint 10 members, made up of four appointees recommended by the Governor, one appointee recommended by the Lieutenant Governor, two appointees recommended by the President Pro Tempore of the Senate, and three appointees recommended by the Speaker of the House of Representatives. The Governor, the Lieutenant Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives shall each recommend a list of no fewer than two nominees for each appointment to the commission. One recommended appointee of the President Pro Tempore of the Senate and one recommended appointee of the Speaker of the House of Representatives shall be an appointee recommended by members of the Senate minority party and members of the House minority party, respectively. No commission member can be appointed unless he or she has been recommended by the Governor, Lieutenant Governor, President Pro Tempore of the Senate, or the Speaker of the House of Representatives.

(4) The eleventh member of the commission shall be a rotating position based on the local school system where the application was denied. This member appointed to the rotating position shall be appointed by the local school system where the applicant is seeking to open a public charter school. The local school system shall appoint a member to the rotating position through board action specifically to consider that application.

(5) The appointing authorities of the commission members shall strive to select individuals that collectively possess strong experience and expertise in public and nonprofit governance, strategic planning, management and finance, public school leadership, assessment, curriculum and instruction, and public education law. Each member of the commission shall have demonstrated understanding of and commitment to charter schooling as a tool for strengthening public education and shall sign an agreement to hear the appeal and review documents in a fair and impartial manner.

(6) Membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The appointing authority shall consider the eight State Board of Education districts in determining the geographical diversity of the commission.

(7) The initial appointments to the commission shall be made no later than June 1, 2015. Two recommended appointees of the Governor, one recommended appointee of the Lieutenant Governor, one recommended appointee of the Speaker of the House of Representatives, and one recommended appointee of the President Pro Tempore of the Senate shall serve an initial term of one year and two recommended appointees of the Governor, two recommended appointees of the Speaker of the House of Representatives, and one recommended appointee of the President Pro Tempore of the Senate shall serve an initial term of two years. Thereafter, all appointees shall serve two-year terms of office. All appointments shall be eligible for reappointment as determined by the appointing authority, not to exceed a total of six years of service, unless the member was initially appointed to serve a one-year term of office. If the initial term of office of an appointee was one year, he or she may serve a total of five years of service on the commission.

(8) A member of the commission may be removed for failure to perform the duties of the appointment. Whenever a vacancy on the commission exists, the appointing authority, within 60 days after the vacancy occurs, shall appoint a member for the remaining portion of the term in the same manner as the original appointment was made. A member of the commission shall abstain from any vote that involves a local school system of which he or she is an employee or which he or she oversees as a member of a local school board. The requirement to abstain does not apply to the rotating position on the commission.

(9) Six members of the commission constitute a quorum, and a quorum shall be necessary to transact business. Actions of the commission shall be by a majority vote of the commission. The commission, in all respects, shall comply with the Alabama Open Meetings Act and state record laws. Notwithstanding the preceding sentence, members of the commission may participate in a meeting of the commission by means of telephone conference, video conference, or similar communications equipment by means of which all persons participating in the meeting may hear each other at the same time. Participation by such means shall constitute presence in person at a meeting for all purposes, including the establishment of a quorum. Telephone or video conference or similar communications equipment shall also allow members of the public the opportunity to simultaneously listen to or observe meetings of the commission.

(10) If the commission overrules the decision of a local school board and chooses to authorize the establishment of a public charter school in that local school system, the commission shall serve as the authorizer for that public charter school, pursuant to this chapter.

(11) The commission may do any of the following:

a. Utilize professional and administrative staff of the department as recommended by the State Superintendent of Education.

b. Adopt rules for the operation and organization of the commission.

c. Review, at least once per year, department rules and regulations concerning public charter schools and, if needed, recommend to the State Superintendent of Education any rule or regulation changes deemed necessary.

d. Convene stakeholder groups and engage experts.

e. Seek and receive state, federal, and private funds for operational expenses.

f. A commission member may not receive compensation, but shall be reimbursed by the department for travel and per diem expenses at the same rates and in the same manner as state employees.

g. The commission shall submit an annual report to the department pursuant to subsection (g).

(12) In order to overrule the decision of a local school board and authorize a public charter school, the commission shall do all of the following:

a. Find evidence of a thorough and high-quality public charter school application from the applicant based on the authorizing standards in subdivision (8) of subsection (a) of Section 16-6F-7.

b. Hold an open community hearing opportunity for public comment within the local school system where the application was denied.

c. Find that the local board's denial of an original charter application was not supported by the application and exhibits.

d. Take into consideration 1. other existing charter school applications, 2. the quality of school options existing in the affected community, 3. the existence of other charter schools, and 4. any other factors considered relevant to ensure the establishment of high-quality charter schools in accordance with the intent of this chapter.

e. Find evidence that the local school board erred in its application of nationally recognized authorizing standards.

(d) A local school board may register with the department for chartering authority within the boundaries of the school system overseen by the local school board. The department shall publicize to all local school boards the opportunity to register with the state for chartering authority within the school system they oversee. By June 1 of each year, the department shall provide information about the opportunity, including a registration deadline, to all local school boards. To register as a charter authorizer in its school system, each interested local school board shall submit the following information in a format to be established by the department:

(1) Written notification of intent to serve as a charter authorizer in accordance with this chapter.

(2) An explanation of the local school board's capacity and commitment to execute the duties of quality charter authorizing, as defined by nationally recognized authorizing standards.

(3) An explanation of the local school board's strategic vision for chartering.

(4) An explanation of how the local school board plans to solicit public charter school applicants, in accordance with this chapter.

(5) A description or outline of the performance framework the local school board will use to guide the establishment of a charter contract and for ongoing oversight and evaluation of public charter schools, consistent with the requirements of this chapter.

(6) A draft of the local school board's renewal, revocation, and nonrenewal processes, consistent with subsection (c) of Section 16-6F-8.

(7) A statement of assurance that the local school board commits to serving as a charter authorizer and shall fully participate in any authorizer training provided or required by the state.

(e) If a local school board chooses not to register as an authorizer, all applications seeking to open a start-up public charter school within that local school board's boundaries shall be denied. Applicants wishing to open a public charter school physically located in that local school system may apply directly to the commission.

(f) An authorizer may do all of the following:

(1) Solicit, invite, receive, and evaluate applications from organizers of proposed public charter schools.

(2) Approve applications that meet identified educational needs.

(3) Deny applications that do not meet identified educational needs.

(4) Create a framework to guide the development of charter contracts.

(5) Negotiate and execute charter contracts with each approved public charter school.

(6) Monitor the academic, fiscal, and organizational performance and compliance of public charter schools.

(7) Determine whether each charter contract merits renewal or revocation.

(g) An authorizer shall submit to the State Board of Education a publicly accessible annual report within 60 days after the end of each school fiscal year summarizing all of the following:

(1) The authorizer's strategic vision for chartering and progress toward achieving that vision.

(2) The academic and financial performance of all operating public charter schools overseen by the authorizer, according to the performance measures and expectations specified in the charter contracts.

(3) The status of the public charter school portfolio of the authorizer, identifying all public charter schools within that portfolio as one of the following:

a. Approved, but not yet open.

b. Open and operating.

c. Terminated.

d. Closed, including year closed and reason for closing.

e. Never opened.

(4) The oversight and services, if any, provided by the authorizer to the public charter schools under the purview of the authorizer.

(5) The authorizing functions provided by the authorizer to the public charter schools under its jurisdiction, including the operating costs and expenses of the authorizer detailed in annual audited financial statements that conform to generally accepted accounting principles.

(6) All use of taxpayer dollars including expenditures, contracts, and revenues.

(h) To cover costs for overseeing and authorizing public charter schools in accordance with this chapter, a local school board serving as an authorizer may do all of the following:

(1) Expend its own resources, seek grant funds, and establish partnerships to support its public charter school authorizing activities.

(2) Charge a portion of annual per student state allocations received by each public charter school it authorizes based on the following schedule:

a. If the local school board has oversight over one to three, inclusive, public charter schools: Three percent of annual per student state allocations.

b. If the local school board has oversight over four to five, inclusive, public charter schools: Two percent of annual per student state allocations.

c. If the local school board has oversight over six to 10, inclusive, public charter schools: One percent of annual per student state allocations.

d. These funds shall be used to cover the costs for a local school board to provide authorizing services to its public charter schools.

(i) An employee, agent, or representative of an authorizer may not simultaneously serve as an employee, agent, representative, vendor, or contractor of a public charter school of that authorizer.

(j) With the exception of charges for oversight services as required in subsection (h), a public charter school may not be required to purchase services from its authorizer as a condition of charter approval or of a charter contract, nor may any such condition be implied.

(k) A public charter school authorized by a local school system may choose to purchase services, such as transportation-related or lunchroom-related services, from its authorizer. In such event, the public charter school and authorizer shall execute an annual service contract, separate from the charter contract, stating the mutual agreement of the parties concerning any service fees to be charged to the public charter school. A public charter school authorized by the commission may not purchase services from the commission, but consistent with this section, may purchase services from the local school system where the public charter school is located.

(l) The department shall oversee the performance and effectiveness of all authorizers established under this chapter. Persistently unsatisfactory performance of the portfolio of the public charter schools of an authorizer, a pattern of well-founded complaints about the authorizer or its public charter schools, or other objective circumstances may trigger a special review by the department. In reviewing and evaluating the performance of an authorizer, the department shall apply nationally recognized standards for quality in charter authorizing. If, at any time, the department finds that an authorizer is not in compliance with an existing charter contract or the requirements of all authorizers under this chapter, the department shall notify the authorizer in writing of any identified problem, and the authorizer shall have reasonable opportunity to respond and remedy the problem.

(m) If a local school board acting as an authorizer persists in violating a material provision of a charter contract or fails to remedy any other authorizing problem after due notice from the department, the department shall notify the local school board, within 60 days, that it intends to revoke the chartering authority of the local school board unless the local school board demonstrates a timely and satisfactory remedy for the violation or deficiencies.

(n) If the commission violates a material provision of a charter contract or fails to remedy any other authorizing problems after due notice from the department, the department shall notify the commission, within 60 days, that it intends to notify the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate of the actions of the commission unless the commission demonstrates a timely and satisfactory remedy for the violation of the deficiencies. Along with this notification, the department shall publicly request in writing that the Governor, the Speaker of the House of Representatives, and the President Pro Tempore appointees comply with the requests of the department or face a revocation of their appointment to the commission.

(o) In the event of revocation of the chartering authority of an authorizer, the department shall manage the timely and orderly transfer of each charter contract held by that authorizer to another authorizer in the state, with the mutual agreement of each affected public charter school and proposed new authorizer. The new authorizer shall assume the existing charter contract for the remainder of the charter term.

(p) Authorizer power, duties, and liabilities. Authorizers are responsible for executing, in accordance with this chapter, the following essential powers and duties:

(1) Soliciting and evaluating charter applications based on nationally recognized standards.

(2) Approving quality charter applications that meet identified educational needs and promote a diversity of high-quality educational choices.

(3) Declining to approve weak or inadequate charter applications.

(4) Negotiating and executing charter contracts with each approved public charter school.

(5) Monitoring, in accordance with charter contract terms, the performance and legal compliance of public charter schools.

(6) Determining whether each charter contract merits renewal, nonrenewal, or revocation.

(q) An authorizer that grants a charter to a 501(c)(3) tax-exempt organization for the purpose of opening and operating a public charter school is not liable for the debts or obligations of the public charter school, or for claims arising from the performance of acts, errors, or omissions by the charter school, if the authorizer has complied with all oversight responsibilities required by law, including, but not limited to, those required by this chapter.

(r) Principles and standards for charter authorizing.

(1) All authorizers shall be required to develop and maintain chartering policies and practices consistent with nationally recognized principles and standards for quality charter authorizing in all major areas of authorizing responsibility including: Organizational capacity and infrastructure; soliciting and evaluating charter applications; performance contracting; ongoing public charter school oversight and evaluation; and charter renewal decision-making. The State Board of Education shall promulgate reasonable rules and regulations to effectuate this section by June 17, 2015.

(2) Authorizers shall carry out all of their duties under this chapter in a manner consistent with such nationally recognized principles and standards and with the spirit and intent of this chapter. Evidence of material or persistent failure to do so shall constitute grounds for losing charter authorizing powers.



Section 16-6F-7 - Applicant proposals; conversion to public charter school; terms of charters; contracts.

(a) Request for proposals.

(1) To solicit, encourage, and guide the development of quality public charter school applications, every local school board, in its role as public charter school authorizer, shall issue and broadly publicize a request for proposals for public charter school applications by July 17, 2015, and by November 1 in each subsequent year. The content and dissemination of the request for proposals shall be consistent with the purposes and requirements of this act.

(2) Public charter school applicants may submit a proposal for a particular public charter school to no more than one local school board at a time.

(3) The department shall annually establish and disseminate a statewide timeline for charter approval or denial decisions, which shall apply to all authorizers in the state.

(4) Each local school board's request for proposals shall present the board's strategic vision for chartering, including a clear statement of any preferences the board wishes to grant to applications that help at-risk students.

(5) The request for proposals shall include or otherwise direct applicants to the performance framework that the authorizer has developed for public charter school oversight and evaluation in accordance with this chapter.

(6) The request for proposals shall include the criteria that will guide the authorizer's decision to approve or deny a charter application.

(7) The request for proposals shall state clear, appropriately detailed questions as well as guidelines concerning the format and content essential for applicants to demonstrate the capacities necessary to establish and operate a successful public charter school.

(8) The request for proposals shall require charter applications to provide or describe thoroughly all of the following essential elements of the proposed school plan:

a. An executive summary.

b. The mission and vision of the proposed public charter school, including identification of the targeted student population and the community the school hopes to serve.

c. The location or geographic area proposed for the school.

d. The grades to be served each year for the full term of the charter contract.

e. Minimum, planned, and maximum enrollment per grade per year for the term of the charter contract.

f. Evidence of need and community support for the proposed public charter school.

g. A brief biography regarding the expertise and background on the proposed founding governing members and the proposed school leadership and management team.

h. The school's proposed calendar and sample daily schedule.

i. A description of the academic program.

j. A description of the school's instructional design, including the type of learning environment, such as classroom-based or independent study, class size and structure, curriculum overview, and teaching methods.

k. The school's plan for using internal and external assessments to measure and report student progress.

l. The school's plan for identifying and successfully serving students with disabilities, students who are English language learners, students who are academically behind, and gifted students, including, but not limited to, compliance with applicable laws and regulations.

m. A description of cocurricular or extracurricular programs and how they will be funded and delivered.

n. Plans and timelines for student recruitment and enrollment, including random selection procedures in the event that interest exceeds capacity.

o. The school's student discipline policies, including those for special education students.

p. An organization chart that clearly presents the school's organizational structure, including lines of authority and reporting between the governing board, staff, any related bodies, such as advisory bodies or parent and teacher councils, and any external organizations that will play a role in managing the school.

q. A clear description of the roles and responsibilities for the governing board, the school's leadership and management team, and any other entities shown in the organization chart.

r. A staffing chart for the school's first year, and a staffing plan for the term of the charter.

s. Plans for recruiting and developing school leadership and staff.

t. The school's leadership and teacher employment policies, including performance evaluation plans.

u. Proposed governing bylaws.

v. Explanations of any partnerships or contractual relationships central to the school's operations or mission.

w. The school's plans for providing transportation, food service, and all other significant operational or ancillary services.

x. Opportunities and expectations for parental involvement.

y. A detailed school start-up plan, identifying tasks, timelines, and responsible individuals.

z. Description of the school's financial plan and policies, including financial controls and audit requirements. This plan shall include a disclosure of all donations of private funding, if any, including, but not limited to, gifts received from foreign governments, foreign legal entities, and, when reasonably known, domestic entities affiliated with either foreign governments or foreign legal entities.

aa. A description of the insurance coverage the school will obtain.

bb. Start-up and five-year budgets with clearly stated assumptions.

cc. Evidence of anticipated fundraising contributions, if claimed in the application.

dd. A sound facilities plan, including backup or contingency plans, if appropriate.

ee. In the case of an applicant who has submitted an application for 501(c)(3) tax-exempt status, but has not yet been approved for 501(c)(3) tax-exempt status, the applicant shall submit a copy of the application for 501(c)(3) tax-exempt status.

ff. Any other item that the authorizer deems appropriate to assess the applicant's ability to successfully open and operate a public charter school.

(9) Conversion public charter schools. A local school board may convert a non-charter public school to a public charter school.

a. Any local school board's decision to convert a school is not appealable to the commission.

1. After identifying the non-charter public school it has decided to convert to a public charter school, a local school board shall release a request for proposals, allowing education service providers the opportunity to submit applications to manage the specific school as a public charter school under the terms of this chapter.

2. The conversion must occur at the beginning of an academic school year and shall be subject to compliance with this chapter.

3. At the time of conversion to a public charter school, any teacher or administrator in the newly converted public charter school shall have the opportunity to interview for a position in the public charter school. The public charter school is under no obligation to hire any teacher or administrator.

4. At the time of conversion to a public charter school, any teacher or administrator in the public charter school may be allowed to transfer into vacant positions for which they are both certified and qualified in other schools in the school system prior to the hiring of new personnel for those vacant positions.

5. If personnel reductions are contemplated as the result of a conversion to a charter model, that shall be clearly stated in the application. An approved conversion shall constitute decreased student enrollment or a shortage of revenues, or both, for the purposes of the local school board implementing a reduction in force pursuant to Section 16-1-33.

b. After an education service provider has been identified to manage the non-charter public school, the local school board shall negotiate a performance contract with the selected education service provider as set forth in subdivision (1) of subsection (e).

(10) In the case of a proposed public charter school that intends to contract with an education service provider for substantial education services, management services, or both types of services, the request for proposals shall additionally require the applicants to do all of the following:

a. Provide evidence of the education service provider's success in serving student populations similar to the targeted population, including demonstrated academic achievement as well as successful management of nonacademic school functions, if applicable.

b. Provide a term sheet setting forth the proposed duration of the service contract; roles and responsibilities of the governing board; the school staff; and the education service provider; scope of services and resources to be provided by the education service provider; performance evaluation measures and timelines; compensation structure, including clear identification of all fees to be paid to the education service provider; methods of contract oversight and enforcement; investment disclosure; and conditions for renewal and termination of the contract.

c. Disclose and explain any existing or potential conflicts of interest between the school governing board and proposed education service provider or any affiliated business entities.

(11) In the case of a public charter school proposal from an applicant that currently operates one or more schools inside or outside of Alabama, the request for proposals shall additionally require the applicant to provide evidence of past performance and current ability to manage for growth.

(b) Application decision-making process.

(1) In evaluating and reviewing charter applications, authorizers shall employ procedures, practices, and criteria consistent with nationally recognized principles and standards for quality charter authorizing. The application review process shall include thorough evaluation of each written charter application, an in-person interview with the applicant group, and an opportunity in a public forum for local residents to learn about and provide input on each application.

(2) In deciding whether to approve charter applications, authorizers shall do all of the following:

a. Grant charters only to applicants that have demonstrated competence in each element of the authorizer's published approval criteria and are likely to open and operate a successful public charter school.

b. Base decisions on documented evidence collected through the application review process.

c. Follow charter-granting policies and practices that are transparent, based on merit, and avoid conflicts of interest or any appearance thereof.

d. In the case of the commission, require significant and objective evidence of interest for the public charter school from the community the public charter school wishes to serve.

(3) An authorizer shall not approve a public charter school application that includes any of the following:

a. Admissions requirements for entry, including, but not limited to academic proficiency, particular skills or competencies, or financial means.

b. Any parochial or religious theme.

(4) No later than 60 days after the filing of the charter application, the authorizer shall decide to approve or deny the charter application; however, an application submitted by a public historically black college or university (HBCU), in partnership with a national nonprofit public HBCU support organization, for a charter school to be operated on or near the campus of the HBCU may be considered for expedited approval by the authorizer. The authorizer shall adopt by resolution all charter approval or denial decisions in an open meeting. If no action is taken on the application within 60 days, the application shall be considered denied and the applicant may appeal the decision to the commission.

(5) An approval decision may include, if appropriate, reasonable conditions that the charter applicant must meet before a charter contract may be executed pursuant to this section.

(6) For any charter denial, the authorizer shall clearly state, for public record, its reasons for denial. A denied applicant may subsequently reapply to that board the following year or appeal the denial to the commission.

(7) Within 30 days of taking action to approve or deny a charter application, the authorizer shall report to the department the action it has taken. The authorizer shall provide a copy of the report to the charter applicant at the same time that the report is submitted to the department. The report shall include a copy of the authorizer's resolution setting forth the action taken and reasons for the decision and assurances as to compliance with all of the procedural requirements and application elements set forth in this section.

(c)(1) The applicant for a public charter school, the local school board for the district in which a public charter school is proposed to be located, and the authorizer shall carefully review the potential impact of an application for a public charter school on the efforts of the local school system to comply with court orders and statutory obligations for creating and maintaining a unitary system of desegregated public schools.

(2) The authorizer shall attempt to measure the likely impact of a proposed public charter school on the efforts of local school systems to achieve and maintain a unitary system.

(3) The authorizer shall not approve any public charter school under this chapter that hampers, delays, or in any manner negatively affects the desegregation efforts of a local school system.

(d) Initial charter term. An initial charter shall be granted for a term of five operating years. The charter term shall commence on the public charter school's first day of operation. An approved public charter school may delay its opening for one school year in order to plan and prepare for the school's opening. If the school requires an opening delay of more than one year, the school shall request an extension from its authorizer. The authorizer may grant or deny the extension depending on the particular school's circumstances.

(e) Charter contracts.

(1) Within 60 days of approval of a charter application, the authorizer and the governing board of the approved public charter school shall execute a charter contract that clearly sets forth the academic and operational performance expectations and measures by which the public charter school will be judged and the administrative relationship between the authorizer and the public charter school, including each party's rights and duties. The performance expectations and measures set forth in the charter contract shall include, but need not be limited to, applicable federal and state accountability requirements. The performance provisions may be refined or amended by mutual agreement after the public charter school is operating and has collected baseline achievement data for its enrolled students. A governing board shall have received 501(c)(3) tax exempt status before beginning charter contract negotiations.

(2) The charter contract shall be signed by the president of the authorizer's board and the president of the public charter school's governing body. Within 10 days of executing a charter contract, the authorizer shall submit to the department written notification of the executed charter contract and any attachments.

(3) No public charter school may commence operations without a charter contract executed in accordance with this chapter and approved in an open meeting of the authorizer's governing board.

(f) Preopening requirements or conditions. Authorizers may establish reasonable preopening requirements or conditions to monitor the start-up progress of newly approved public charter schools and ensure that they are prepared to open smoothly on the date agreed, and to ensure that each school meets all building, health, safety, insurance, and other legal requirements for school opening.



Section 16-6F-8 - Performance framework; oversight; renewal; revocation; school closure and dissolution; reporting.

(a) Performance framework.

(1) The performance provisions within the charter contract shall be based on a performance framework that clearly sets forth the academic and operational performance indicators, measures, and metrics that will guide the authorizer's evaluations of each public charter school. The performance framework shall include indicators, measures, and metrics for, at a minimum:

a. Student academic proficiency, which includes, but is not limited to, performance on state standardized assessments.

b. Student academic growth, which includes, but is not limited to, performance on state standardized assessments.

c. Achievement gaps in both proficiency and growth between major student subgroups.

d. Attendance.

e. Recurrent enrollment from year to year.

f. Postsecondary readiness for high schools.

g. Financial performance and sustainability.

h. Board performance and stewardship, including compliance with all applicable laws, regulations, and terms of the charter contract.

(2) Annual performance targets shall be set by each public charter school in conjunction with its authorizer, and shall be designed to help each school meet applicable federal, state, and authorizer expectations.

(3) The performance framework shall allow the inclusion of additional rigorous, valid, and reliable indicators proposed by a public charter school to augment external evaluations of its performance, provided that the authorizer approves the quality and rigor of such school-proposed indicators, and they are consistent with the purposes of this chapter.

(4) The performance framework shall require the disaggregation of all student performance data by major student subgroups (gender, race, poverty status, special education status, English learner status, and gifted status).

(5) For each public charter school it oversees, the authorizer shall be responsible for collecting, analyzing, and reporting all data from state assessments in accordance with the performance framework.

(6) Multiple schools overseen by a single governing board shall be required to report their performance as separate, individual schools, and each school shall be held independently accountable for its performance.

(b) Ongoing oversight and corrective action.

(1) An authorizer shall continually monitor the performance and legal compliance of the public charter schools it oversees, including collecting and analyzing data to support ongoing evaluation according to the charter contract. Every authorizer shall have the authority to conduct or require oversight activities that enable the authorizer to fulfill its responsibilities under this chapter, including conducting appropriate inquiries and investigations, so long as those activities are consistent with the intent of this chapter, adhere to the terms of the charter contract, and do not unduly prohibit the autonomy granted to public charter schools.

(2) Each authorizer shall annually publish and provide, as part of its annual report to the department and the Legislature, a performance report for each public charter school it oversees, in accordance with the performance framework set forth in the charter contract and Section 16-6F-6. The authorizer may require each public charter school it oversees to submit an annual report to assist the authorizer in gathering complete information about each school, consistent with the performance framework.

(3) In the event that a public charter school's performance or legal compliance appears unsatisfactory, the authorizer shall promptly notify the public charter school of the perceived problem and provide reasonable opportunity for the school to remedy the problem, unless the problem warrants revocation, in which case the revocation timelines shall apply.

(4) Every authorizer shall have the authority to take appropriate corrective actions or exercise sanctions short of revocation in response to apparent deficiencies in public charter school performance or legal compliance. Such actions or sanctions may include, if warranted, requiring a school to develop and execute a corrective action plan within a specified time frame.

(c) Renewals, revocations, and nonrenewals.

(1) A charter may be renewed for successive five-year terms of duration, although the authorizer may vary the term based on the performance, demonstrated capacities, and particular circumstances of each public charter school. An authorizer may grant renewal with specific conditions for necessary improvement to a public charter school.

(2) No later than July 15, the authorizer shall issue a public charter school performance report and charter renewal application guidance to any public charter school whose charter is scheduled to expire the following year. The performance report shall summarize the public charter school's performance record to date, based on the data required by this chapter and the charter contract, and shall provide notice of any weaknesses or concerns perceived by the authorizer concerning the public charter school that may jeopardize its position in seeking renewal if not timely rectified. The public charter school shall have 15 calendar days to respond to the performance report and submit any corrections or clarifications for the report.

(3) The renewal application guidance, at a minimum, shall provide an opportunity for the public charter school to do all of the following:

a. Present additional evidence, beyond the data contained in the performance report, supporting its case for charter renewal.

b. Describe improvements undertaken or planned for the school.

c. Detail the school's plans for the next charter term.

(4) The renewal application guidance shall include or refer explicitly to the criteria that will guide the authorizer's renewal decisions, which shall be based on the performance framework set forth in the charter contract and consistent with this chapter.

(5) No later than October 1, the governing board of a public charter school seeking renewal shall submit a renewal application to the charter authorizer pursuant to the renewal application guidance issued by the authorizer. The authorizer shall rule by resolution on the renewal application no later than 30 days after the filing of the renewal application.

(6) In making charter renewal decisions, every authorizer shall do all of the following:

a. Ground its decisions in evidence of the school's performance over the term of the charter contract in accordance with the performance framework set forth in the charter contract.

b. Ensure that data used in making renewal decisions are available to the school and the public.

c. Provide a public report summarizing the evidence basis for each decision.

(7) A charter contract may be revoked at any time if the authorizer determines that the public charter school did any of the following or otherwise failed to comply with this chapter:

a. Commits a material and substantial violation of any of the terms, conditions, standards, or procedures required under this chapter or the charter contract.

b. Fails to meet or make sufficient progress toward the performance expectations set forth in the charter contract.

c. Fails to attain the minimum state proficiency standard for public charter schools in each year of their operation and over the charter term.

d. Fails to meet generally accepted standards of fiscal management.

e. Substantially violates any material provision of law from which the public charter school was not exempted.

(8) An authorizer may non-renew a public charter school if the authorizer determines that the public charter school did any of the following or otherwise failed to comply with this chapter:

a. Commits a material and substantial violation of any of the terms, conditions, standards, or procedures required under this chapter or the charter contract.

b. Fails to meet the performance expectations set forth in the charter contract.

c. Fails to meet generally accepted standards of fiscal management.

d. Substantially violates any material provision of law from which the public charter school was not exempted.

(9) A charter contract shall not be renewed at the end of the contract term if the public charter school fails to meet the performance expectations set forth in the charter contract, or fails to attain the minimum state proficiency standard for public charter schools (minimum state standard) in each year of its operation and over the charter term, unless the public charter school demonstrates and the authorizer affirms, through formal action of its board, that other indicators of strength and exceptional circumstances justify the continued operation of the school. At the time of renewal, any public charter school that has received a grade of F on the statewide accountability system for all public schools pursuant to Section 16-6C-2, or a grade of D or F for the past three most recent years shall be considered to fall below the minimum state standard.

(10) An authorizer shall develop revocation and nonrenewal processes that do all of the following:

a. Provide the charter holders with a timely notification of the prospect of revocation or nonrenewal and of the reasons for such possible closures.

b. Allow the charter holders a reasonable amount of time in which to prepare a response.

c. Provide the charter holders with an opportunity to submit documents and give testimony challenging the rationale for closure and in support of the continuation of the school at an orderly proceeding held for that purpose.

d. Allow the charter holders access to representation by counsel, at the expense of the charter holder, and to call witnesses on their behalf.

e. Permit the recordings of such proceedings.

f. After a reasonable period for deliberation, require a final determination be made and conveyed in writing to the charter holders.

(11) If an authorizer revokes or does not renew a charter, the authorizer shall clearly state, in a resolution, the reasons for the revocation or nonrenewal.

(12) Within 15 days of taking action to renew, not renew, or revoke a charter, the authorizer shall report to the department the action taken, and shall provide a copy of the report to the public charter school at the same time that the report is submitted to the department. The report shall include a copy of the authorizer's resolution setting forth the action taken and reasons for the decision and assurances as to compliance with all of the requirements set forth in this chapter.

(d) School closure and dissolution.

(1) Prior to any public charter school closure decision, an authorizer shall have developed a public charter school closure protocol to ensure timely notification to parents, orderly transition of students and student records to new schools, and proper disposition of school funds, property, and assets in accordance with the requirements of this chapter. The protocol shall specify tasks, timelines, and responsible parties, including delineating the respective duties of the school and the authorizer.

(2) In the event of a public charter school closure for any reason, the authorizer shall oversee and work with the closing school to ensure a smooth and orderly closure and transition for students and parents, as guided by the closure protocol. In the event of a public charter school closure for any reason, the assets of the school shall be distributed first to satisfy outstanding payroll obligations for employees of the school, then to creditors of the school, and then to the State Treasury to the credit of the Education Trust Fund. If the assets of the school are insufficient to pay all parties to whom the school owes compensation, the prioritization of the distribution of assets may be determined by decree of a court of law.

(e) Charter transfers. Transfer of a charter contract, and of oversight of that public charter school, from one authorizer to another before the expiration of the charter term shall not be permitted except by special petition to the department by a public charter school or its authorizer. The department shall review such petitions on a case-by-case basis and may grant transfer requests in response to special circumstances and evidence that such a transfer would serve the best interests of the public charter school's students.

(f) Annual report. On or before November 1 of each year beginning in the first year after the state has had public charter schools operating for a full school year, the department shall issue to the Governor, the Legislature, and the public at large, an annual report on the state's public charter schools, drawing from the annual reports submitted by every authorizer as well as any additional relevant data compiled by the department, for the school year ending in the preceding calendar year. The annual report shall include a comparison of the performance of public charter school students with the performance of academically, ethnically, and economically comparable groups of students in non-charter public schools. In addition, the annual report shall include the department's assessment of the successes, challenges, and areas for improvement in meeting the purposes of this chapter, including the department's recommendations as to any suggested changes in state law or policy necessary to strengthen the state's public charter schools.



Section 16-6F-9 - Legal status and powers of public charter schools; employees.

(a) Legal status of a public charter school.

(1) Notwithstanding any provision of law to the contrary, to the extent that any provision of this chapter is inconsistent with any other state or local law, rule, or regulation, the provisions of this chapter shall govern and be controlling.

(2) A public charter school shall be subject to all federal laws and authorities enumerated herein or arranged by charter contract with the school's authorizer, where such contracting is consistent with applicable laws, rules, and regulations.

(3) Except as provided in this chapter, a public charter school shall not be subject to the state's education statutes or any state or local rule, regulation, policy, or procedure relating to non-charter public schools within an applicable local school system regardless of whether such rule, regulation, policy, or procedure is established by the local school board, the State Board of Education, or the State Department of Education.

(4) A single governing board may hold one or more charter contracts. Each public charter school that is part of a charter contract shall be separate and distinct from any others.

(5) A start-up public charter school shall function as a local educational agency (LEA). A public charter school shall be responsible for meeting the requirements of LEAs under applicable federal, state, and local laws, including those relating to special education. LEA status shall not preclude a public charter school from developing partnerships with school systems for services, resources, and programs by mutual agreement or formal contract.

(6) A conversion public charter school shall remain a part of the LEA in which the non-charter public school existed prior to its conversion to a public charter school.

(7) A public charter school shall have primary responsibility for special education at the school, including identification and service provision. It shall be responsible for meeting the needs of enrolled students with disabilities. This does not preclude the public charter school from collaborating with the local school system to meet the needs of any special education student.

(8) The governing board of a public charter school shall hold meetings in the local school system in which the public charter school is located and at times convenient for parents to attend.

(9) All members of a governing board shall be subject to the State Ethics Law.

(b) Powers of public charter schools. A public charter school shall have all the powers necessary for carrying out the terms of its charter contract including the following powers:

(1) To receive and disburse funds for school purposes.

(2) To secure appropriate insurance and to enter into contracts and leases.

(3) To contract with an education service provider for the management and operation of the public charter school so long as the school's governing board retains oversight authority over the school.

(4) To incur debt in reasonable anticipation of the receipt of public or private funds.

(5) To pledge, assign, or encumber its assets to be used as collateral for loans or extensions of credit.

(6) To solicit and accept any gifts or grants for school purposes subject to applicable laws and the terms of its charter contract.

(7) To acquire real property for use as its facility or facilities, from public or private sources.

(8) To sue and be sued in its own name.

(c) General requirements.

(1) A public charter school shall not discriminate against any person on the basis of race, creed, color, sex, disability, or national origin or any other category that would be unlawful if done by a non-charter public school.

(2) No public charter school may engage in any sectarian practices in its educational program, admissions or employment policies, or operations.

(3) A public charter school shall not discriminate against any student on the basis of national origin minority status or limited proficiency in English. Consistent with federal civil rights laws, public charter schools shall provide limited English proficient students with appropriate services designed to teach them English and the general curriculum.

(4) A public charter school shall not charge tuition and may only charge such fees as may be imposed on other students attending public schools in the state.

(5) The powers, obligations, and responsibilities set forth in the charter contract cannot be delegated or assigned by either party.

(d) Applicability of other laws, rules, and regulations.

(1) Public charter schools shall be subject to the same civil rights, health, and safety requirements, including, but not limited to, state and local public health and building codes, employee fingerprinting and criminal background checks applicable to other public schools in the state, except as otherwise specifically provided in this chapter.

(2) Public charter schools shall be subject to the statewide end-of-year annual standardized assessment as applicable to other public schools in the state, but nothing herein shall preclude a public charter school from establishing additional student assessment measures that go beyond state requirements if the school's authorizer approves such measures.

(3) Public charter school governing boards shall be subject to and comply with the Alabama Open Meetings Act and public records laws.

(4) Any provision of this chapter to the contrary notwithstanding, public charter schools shall be subject to competitive bid laws in the same fashion as local boards of education.

(e) Public charter school employees.

(1) Public charter schools shall comply with applicable federal laws, rules, and regulations regarding the qualification of teachers and other instructional staff. In accordance with subsection (a), teachers in public charter schools shall be exempt from state teacher certification requirements.

(2) Start-up public charter schools may elect to participate in the Teachers’ Retirement System and Public Education Employees’ Health Insurance Plan. Such election must take place prior to the execution of the charter contract and once made is irrevocable. Conversion charter schools shall participate in the Teachers’ Retirement System and Public Education Employees’ Health Insurance Plan and shall provide compensation for teachers and school nurses that complies with the pro rata daily rate of pay as provided in the state minimum salary schedules for teachers and school nurses. Employees of participating start-up public charter schools and employees of conversion public charter schools shall participate in the Teachers’ Retirement System of Alabama as teachers defined in subdivision (3) of Section 16-25-1, and are eligible to participate in the Public Education Employees’ Health Insurance Plan as employees defined in subdivision (1) of Section 16-25A-1.

(3) A public charter school may not interfere with laws and applicable rules protecting the rights of employees to organize and be free from discrimination.

(4) Public charter school employees, teachers, and other instructional staff shall be subject to the State Ethics Law, Chapter 25 of Title 36.

(f) Access to extracurricular and interscholastic activities. Nothing in this chapter shall be construed to prevent a public charter school from forming an athletic team and participating in interscholastic athletics in the State of Alabama. If a public charter school elects for its students to participate in athletic contests or competitions, then the school shall pursue membership in the Alabama High School Athletic Association and shall adhere to all guidelines, rules, regulations, and bylaws as other member schools.



Section 16-6F-10 - Reporting of enrollment, attendance, etc.; funding.

(a) Enrollment. Students enrolled in and attending public charter schools shall be included in all enrollment and attendance counts of students of the local school system in which the students reside. The public charter school shall report all such data to the local school systems of residence in a timely manner. Each local school system shall report such enrollment, attendance, and other counts of students to the department in the manner required by the department.

(b) Operational funding.

(1) The following provisions govern operational funding:

a. In their initial year, and in subsequent years to accommodate growth as articulated in their application, funding for public charter schools shall be provided from the Education Trust Fund in the Foundation Program appropriation for current units. Subsequent year funding for public charter schools shall be based on the Foundation Program allocation and other public school Education Trust Fund appropriations.

b. For each of its students, a public charter school shall receive the same amount of state funds, including funds earmarked for the Foundation Program transportation, school nurses, technology coordinators, and other line items that may be included in the appropriation for the Foundation Program Fund, that, for the then-current fiscal year, would have otherwise been allocated on behalf of each public charter school student to the local school system where the student resides. This amount shall reflect the status of each student according to grade level, economic disadvantage, limited English proficiency, and special education needs.

c. For each of its students, a public charter school shall receive the same amount of local tax revenue, that, for the then-current fiscal year, would have otherwise been allocated on behalf of each public charter school student to the local non-charter public school of each student's residence, excluding those funds already earmarked through a vote of the local school board for debt service, capital expenditures, or transportation. As necessary, the department shall promulgate processes and procedures to determine the specific local revenue allocations according to the Foundation Program for each public charter school.

d. The state funds described in paragraph a. shall be forwarded on a quarterly basis to the public charter school by the department. The local funds described in paragraph b. shall be forwarded on a quarterly basis to the public charter school by the local educational agency of the student's residence, notwithstanding the oversight fee reductions pursuant to Section 16-6F-6. Additionally, any local revenues restricted, earmarked, or committed by statutory provision, constitutional provision, or board covenant pledged or imposed by formal action of the local board of education or other authorizing body of government, shall be excluded by the local educational agency of the student's residence when determining the amount of funds to be forwarded by the agency to the public charter school.

e. The maximum annual local tax allocation forwarded to a start-up public charter school from a local school system shall, for each student, not exceed the per student portion of the state required 10 mill ad valorem match.

f. The maximum annual local tax allocation forwarded to a conversion public charter school from a local school system shall, for each student, equal the amount that would have been received by the local education agency of the student's residence for each student who now attends a conversion public charter school, minus any amounts otherwise excluded pursuant to this section.

g. If necessary, the department shall adopt rules governing how to calculate and distribute these per-student allocations, as well as any rules governing cost-sharing for students participating in specialized gifted, talented, vocational, technical, or career education programs.

(2) Categorical funding. The department shall direct the proportionate share of moneys generated under federal and state categorical aid programs to public charter schools serving students eligible for such aid. The state shall ensure that public charter schools with rapidly expanding enrollments are treated equitably in the calculation and disbursement of all federal and state categorical aid program dollars. Each public charter school that serves students who may be eligible to receive services provided through such programs shall comply with all reporting requirements to receive the aid.

(3) Special education funding.

a. The state shall pay directly to a public charter school any federal or state aid attributable to a student with a disability attending the school.

b. At either party's request, a public charter school and its authorizer may negotiate and include in the charter contract alternate arrangements for the provision of and payment for special education services.

(4) Generally accepted accounting principles; independent audit.

a. A public charter school shall adhere to generally accepted accounting principles.

b. A public charter school shall annually engage an independent certified public accountant to do an independent audit of the school's finances. A public charter school shall file a copy of each audit report and accompanying management letter to its authorizer by June 1. This audit shall include the same requirements as those required of local school system pursuant to Section 16-13A-7.

(5) Transportation funding.

a. The department shall disburse state transportation funding to a public charter school on the same basis and in the same manner as it is paid to public school systems.

b. A public charter school may enter into a contract with a school system or private provider to provide transportation to the school's students.

c. Public charter schools that do not provide transportation services shall not be allocated any federal, state, or local funds otherwise earmarked for transportation-related expenses.



Section 16-6F-11 - Public School and College Authority funding; local school system facilities and land.

(a) Access to Alabama Public School and College Authority (PSCA) funds.

(1) Public charter schools shall have the same rights and access to PSCA funding opportunities as non-charter public schools.

(2) The PSCA and the department shall adopt and maintain a policy to ensure that public charter schools receive access to equitable facilities funding.

(b) Access to local school system facilities and land.

(1) A public charter school shall have a right of first refusal to purchase or lease at or below fair market value a closed or unused public school facility or property located in a school system from which it draws its students if the school system decides to sell or lease the public school facility or property.

(2) Unused facility means a school building or other local board of education owned building that is or could be appropriate for school use, in which more than 60 percent of the building is not being used for direct student instruction or critical administration purposes and for which no offer to purchase has been executed.

(3) The department shall publish the names and addresses of unused facilities on its website in a list that is searchable at least by each facility's name and address. This list shall be updated at least once a year by May 1.






Chapter 7 - ALABAMA EDUCATIONAL TELEVISION COMMISSION.

Section 16-7-1 - Creation.

There is hereby created an agency to be known as the Alabama Educational Television Commission, hereinafter called the commission.



Section 16-7-2 - Membership; appointment; terms; vacancies; per diem and expenses.

The commission shall consist of seven members, one from each of the congressional districts in the state as they are constituted on the 15th day of January, 1980. The members shall be residents and qualified electors of the State of Alabama. No member of the commission shall hold any other office of profit or trust under the United States, the State of Alabama or any political subdivision thereof. The five members of the commission serving on May 28, 1980, shall continue to serve as commissioners from their respective congressional districts for the remainder of the unexpired portions of their 10-year terms. The two additional commissioners shall be appointed by the Governor with the advice and consent of the Senate, within 15 days after May 28, 1980; one of the commissioners is to be appointed from one of the congressional districts from which there is no commissioner on May 28, 1980 and the other is to be appointed from the other congressional district from which there is no commissioner on May 28, 1980. One of the two new commissioners shall be appointed originally for a term of eight years and the other for a term of six years. The successors of all commissioners shall be appointed by the Governor with the advice and consent of the Senate for a term of 10 years. Commissioners shall be eligible for reappointment. If a vacancy occurs at a time when the Senate is in session, the Governor shall, with the advice and consent of the Senate, appoint another commissioner for the unexpired term. If such vacancy occurs when the Senate is not in session, the Governor shall appoint a commissioner who shall take office immediately, but his appointment shall be subject to confirmation by the Senate at the next session of the Legislature. If the appointment of such commissioner is confirmed by the Senate he shall serve the remainder of the unexpired term. Each member of the commission shall be entitled to receive $25.00 for each day actually engaged in the performance of his duties, not to exceed $1,200.00 in any one year, plus an allowance for expenses for official travel in the state, not to exceed $10.00 for each day he is entitled to compensation, and the actual cost of his transportation and no more. In the event a member uses a privately owned automobile for official travel, he shall be reimbursed for mileage actually traveled in attending meetings of the commission and in the performance of his official duties at the rate established by law for state officers and employees.



Section 16-7-3 - Members not to have financial interest in facilities; removal.

(a) No member of the commission shall have any financial interest in any facilities such as the commission is authorized to deal with.

(b) Members of the commission may be removed from office upon impeachment on the grounds and in the manner prescribed in Section 173 of the Constitution of Alabama.



Section 16-7-4 - Organization; officers; rules and regulations; agents.

Promptly after their appointment the commissioners shall meet to organize. At such meeting they shall choose from their number a president, a secretary and such other officers as they deem necessary. Thereafter officers shall be elected annually. The commission shall adopt rules regulating the conduct of its meetings and the transaction of the business of the commission, and may appoint such agents and employees as it deems necessary, or may delegate to one or more of its members, officers, agents or employees such powers and duties as it deems proper.



Section 16-7-5 - Duties.

The commission is organized for the purpose of making the benefits of educational television available to and promoting its use by inhabitants of Alabama, and to this end it is hereby empowered and directed to survey, study and appraise the need for an overall plan for the use of television facilities available for noncommercial educational use in the state. The commission is specifically charged with the duty of controlling and supervising the use of channels reserved by the Federal Communications Commission to Alabama for noncommercial, educational use. It may designate the location of stations to utilize such channels and make rules and regulations governing the operation of such stations and the programs televised over such channels. The commission may own and operate television stations to utilize these channels, or it may contract with individuals, corporations, educational institutions or other governmental agencies for the operation of such stations. The commission is also authorized to own and operate radio stations to utilize the channels reserved for public radio within the State of Alabama.



Section 16-7-6 - Contracts; acceptance of gifts.

The commission is hereby authorized to execute all contracts and other instruments necessary and convenient to carry out the mandates of this chapter. It may accept gifts or grants of money or property, real or personal, and voluntary and uncompensated services from any person, federal or other governmental agency, board of education, educational institution or commercial or industrial enterprise.






Chapter 7A - ALABAMA EDUCATIONAL TELEVISION FOUNDATION AUTHORITY.

Section 16-7A-1 - Creation; membership, salary, etc.

There is hereby created the Alabama Educational Television Foundation Authority which shall be a public non-profit corporation consisting of 13 members who shall be appointed by the Alabama Educational Television Commission. Such authority members shall include: one member from each congressional district, the public network's general manager as an ex officio member, and the remaining five selected from the state-at-large from persons with expertise in broadcasting or investments. The ex officio member shall be non-voting. The members shall receive no salary for their services.



Section 16-7A-2 - Appointment of members.

Members of the authority shall be appointed for four-year terms. Commencing on August 1, 2009, members appointed to the authority who are also members of the Alabama Educational Television Commission shall be appointed to a term on the authority that is concurrent in duration with the term of the member on the commission.

The membership of the authority and the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 16-7A-3 - Election of officers; meetings.

The members of the authority shall elect officers from among themselves and shall meet at the call of the president or upon the call of four or more members.



Section 16-7A-4 - Purposes; tax exemption; audits.

(a) The authority shall receive, invest, and expend donated moneys for educational and eleemosynary purposes, related to the promotion, development, and growth of educational and public broadcasting and television in Alabama. The authority, through its director, may expend a reasonable amount of privately donated funds of the authority for the entertainment of major donors and corporate sponsors or prospective major donors and corporate sponsors. The director of the authority may also expend funds of the authority for promotional and public relation purposes. The director of the authority shall report quarterly to each commission member of the authority and to the members of the Legislature the amounts expended for entertainment, promotional, and public relation purposes. Such quarterly report shall contain the expenditures for each purpose by category of expenditure.

(b) The authority shall be exempt from paying any taxes, whether state, local, or municipal.

(c) The authority shall be subject to audits by the Department of Examiners of Public Accounts. The audits shall be similar to the type performed on similar agencies.



Section 16-7A-5 - Activities of authority not to include propaganda, political campaigns, etc.

The activities of the authority shall not include, directly or indirectly, the carrying on of propaganda, or otherwise attempting to influence legislation or engaging in political campaigns.



Section 16-7A-6 - Disposition of assets upon dissolution.

In the event of dissolution, the residual assets of the authority shall be turned over to another public corporation or organization which is itself exempt from federal income tax as an organization described in Section 501(c)(3) and Section 170(c) of the Internal Revenue Code of 1954, as amended.



Section 16-7A-7 - Alabama Educational Television Commission to continue as governing body.

It is the express intent of the Alabama Legislature that the Alabama Educational Television Commission shall continue as the governing body of the Alabama public network.



Section 16-7A-8 - Chapter cumulative.

The provisions of this chapter are cumulative and shall not be construed to repeal or supersede any laws not directly in conflict or inconsistent herewith.






Chapter 8 - COUNTY BOARDS OF EDUCATION.

Section 16-8-1 - Composition; election; single member election districts; qualifications.

(a) The county board of education shall be composed of five members, who shall be elected by the qualified electors of the county.

(b) County boards of education unless otherwise provided by law may use the provisions of this subsection to establish single member election districts with one board member elected from each district. School boards exercising this option may establish five or seven such districts. Such plan shall be considered only after two weeks public notice has been given, outlining generally the school districts under consideration. The members so elected, or appointed in the event of a vacancy, shall be residents of the school district. Such residency shall have been established at least one year before the general election at which the candidate is to be elected, or appointed in the event of a vacancy. Whenever a member of a county board of education moves his or her domicile from the district he or she represents, he or she shall cease to be a member of the county board of education, and a vacancy shall occur. The member shall provide notice of the move to the secretary of the local board of education before the commencement of business at the first meeting of the local board of education following the move. The boundaries of such single member districts shall be determined by a majority vote of the county board of education. The county board of education shall apportion the districts according to the last federal decennial census for the county utilizing the principle of equal representation. Thereafter, each county board of education choosing to implement single member election districts shall reapportion those districts within six months following the publication of the results of each federal decennial census.

(c) No person shall be eligible for election or appointment as a member of a county board of education unless he or she satisfies all of the following qualifications:

(1) Is a person of good moral character.

(2) Has obtained a high school diploma or its equivalent.

(3) Is not employed by that county board of education, unless serving as a member of the county board of education on April 20, 2012.

(4) Is not serving on the governing board of a private elementary or secondary educational institution.

(5) Is not on the National Sex Offender Registry or the state sex offender registry.

(6) Has not been convicted of a felony.



Section 16-8-2 - When members elected; terms of office; oath of office.

At the general election of state and county officers, a member or members shall be elected for terms of six years to succeed the member or members whose term or terms of office expire at that time. The members of the county board of education shall hold office until their successors have been elected and qualified. Before exercising any authority or performing any duties as a member of the county board of education, each member thereof shall qualify by taking and subscribing to the oath of office prescribed by Article XVI of the state constitution, the certificate whereof shall be filed in the office of the judge of probate of the county.



Section 16-8-3 - Special annual public meeting; notice.

The county board of education shall hold a meeting each year for the purpose of giving the public an opportunity of presenting to the board matters relating to the allotment of public school funds or any other matter relating to the administration of the public schools of the county. The time and location of such meeting shall be determined by each local board of education and shall be given public notice.



Section 16-8-4 - Organizational, regular and special meetings; rules of procedure; majority vote.

The county board of education shall hold an annual meeting each year in November. At this meeting the board shall elect each year one of its members to serve as president and one to serve as vice-president. Each board shall hold at least five additional regular meetings during the school year, and such special meetings may be held, at such place as the duties and the business of the board may require. Public notice shall be given of regular meetings. The rules generally adopted by deliberative bodies for their government shall be observed by the county board of education. No motion or resolution shall be declared adopted without the concurrence of the majority of the whole board.



Section 16-8-5 - Compensation.

The members of the county board of education shall receive from the public school funds of the county $7.50 a day and their actual traveling and hotel expenses incurred in attending meetings of the board and transacting the business of the board. The members of the county board shall not be allowed pay for more than 24 days in any one year, and their expenses shall be paid in like manner as provided for the compensation of teachers; provided, that in counties having a population of 600,000 persons or more according to the last or any succeeding federal census, members of the county board of education shall receive from the public school funds of the county $35.00 per day and their actual traveling and hotel expenses incurred in attending meetings of the board and transacting the business of the board, not to exceed 52 days in any one year, said compensation and expenses to be paid in like manner as provided for the compensation of teachers.



Section 16-8-6 - Vacancies.

In the event a vacancy occurs in the office of members of the county board of education, the vacancy shall be filled by appointment by a majority of the remaining members of the county board of education, and the appointee shall hold for the unexpired term. In the event the vacancy is not filled by the remaining members of the county board within 30 days, the State Superintendent of Education shall fill such vacancy by appointment. The county superintendent of education shall notify the State Superintendent of Education when a vacancy in the office of a member of the county board of education has not been filled within 30 days.



Section 16-8-7 - Appointment, duties and bond of superintendent as secretary of board.

The county board of education shall appoint as its executive officer a county superintendent of education who shall also be the secretary of the county board of education. As secretary he shall conduct all correspondence of the board, keep and preserve all of its records, receive all reports required by the board and see that such reports are in proper form, complete and accurate. He shall have the right to advise on any question under consideration by the board, but shall have no vote. In case the office of the county superintendent of education is temporarily vacant, or when the county superintendent of education is absent by reason of the nature of business in hand, or otherwise, the board shall appoint one of its members to act for the time being as secretary. The bond of the county superintendent of education shall be responsible for the faithful performance of duties by the member of the county board of education appointed to act as secretary in the absence of the county superintendent.



Section 16-8-8 - Administration and supervision of schools generally.

The general administration and supervision of the public schools of the educational interests of each county, with the exception of cities having a city board of education, shall be vested in the county board of education; provided, that such general administration and supervision of any city having a city board of education may be consolidated with the administration and control of educational matters affecting the county and vested in the county board of education.



Section 16-8-9 - Exercise of supervision of schools.

The county board of education shall exercise through its executive officer, the county superintendent of education and his professional assistants control and supervision of the public school system of the county. The board shall consult and advise through its executive officer and his professional assistants with school trustees, principals, teachers and interested citizens and shall seek in every way to promote the interest of the schools under its jurisdiction.



Section 16-8-11 - Uniform system of schools maintained.

The county boards of education shall maintain a uniform and effective system of public schools throughout their respective counties.



Section 16-8-12 - Property vested in county board; permissible conveyance.

(a) All the property, estate, effects, money, funds, claims, and donations now or hereafter vested by law in the public school authorities of any county for the benefit of the public schools of any county are hereby transferred and vested in the county board of education, and their successors in office. Real and personal estate granted, conveyed, devised, or bequeathed for the use of any particular county, school district, or public school shall be held in trust by the county board of education for the benefit of any such county school district or school.

(b) A county board of education may convey property to a volunteer fire department in the county.



Section 16-8-12.1 - Authority to enter into cooperative agreements, programs, etc.

In addition to all authority previously granted by statute, county boards of education may enter into cooperative agreements, projects and programs with the county commission, and may take such other actions as they deem necessary and appropriate for the proper management of the public schools; provided, however, that such agreements, projects, and programs shall not be in conflict with nor inconsistent with any law or policy of the State Board of Education and shall not conflict with the purposes for which the school system is established. Provided, further, that such authority shall not be used to deny any employee any legal or constitutional rights to which he or she is entitled, nor shall such authority be used in such a way that employees are denied any benefits established and required by law, nor shall such authority be construed as authorizing county boards of education to levy any taxes not otherwise authorized by law.



Section 16-8-13 - Consolidation of schools - Authority.

The county board of education shall consolidate schools wherever in its judgment it is practicable and arrange, if necessary, for the transportation of pupils to and from such consolidated schools, subject to the provisions of this title.



Section 16-8-14 - Consolidation of schools - In two counties - Authority.

The county boards of two or more adjoining counties shall have the power, by resolution spread upon the minutes of such county boards of education in the counties so adjoining, to form a consolidated school to be composed of the territory bounded by the limits set out for each county by the county boards of education in the aforesaid resolution.



Section 16-8-15 - Consolidation of schools - In two counties - Control.

The government and control of any school in the consolidated territory lying within two counties formed in accordance with the resolution of the boards shall be vested in the county board of education of the county in which the school building is located or is to be located, unless otherwise provided by agreement between the boards of education of the counties concerned.



Section 16-8-16 - Consolidation of schools - In two counties - Apportionment of funds.

The county boards of education of the counties which have formed a consolidated school composed of territory lying within different counties shall apportion funds to the consolidated school or schools in the same manner as to any other school in the county. The funds apportioned to such consolidated school shall be paid over to the custodian of school funds of the county in which the school building is located or is to be located.



Section 16-8-17 - Consolidation of schools - County and city systems.

(a) Whenever a county board of education and the city board or boards of education in the county shall deem it advisable to consolidate the administration of their respective systems under the county board of education and shall reach an agreement to that effect through resolutions adopted by and recorded in the minutes of each board, which agreement shall provide for the payment of their respective indebtedness, said consolidation shall be made to become effective at the time designated in the resolutions providing for such consolidation; provided, that, if within 30 days after the adoption of said resolutions 25 percent of the qualified electors of the territory covered by either of the school systems concerned shall submit a protest in writing, the consolidation procedure shall be as follows:

(1) REQUEST FOR REFERENDUM. The boards concerned shall adopt resolutions asking for a referendum on the proposed consolidation; whereupon the chairman of each board shall certify to the judge of probate a copy of the agreement and of the resolution adopted by his board.

(2) ORDER OF ELECTION. Upon receipt by the judge of probate of certified copies of the agreement and resolutions, adopted as provided herein, he shall forthwith present them to the county commission, which shall order elections to be held simultaneously in the territories concerned and at the time requested by said boards, to determine whether or not the school system of the county and the school system or systems of the city or cities shall be administered by the county board of education.

(3) NOTICE OF ELECTION. At least 30 days before the elections are held, the sheriff shall give notice of the time and the purpose of the elections by publication in some newspaper in the county, if any is published therein and, if not, by writing posted at the courthouse and at three other public places in each school system concerned.

(4) APPOINTMENT, COMPENSATION AND DUTIES OF ELECTION OFFICERS. The officers of the elections shall be appointed, the elections shall be held and the results shall be declared as in regular elections for county or city officers; provided, that the elections may be held at the time of any regular election and, in that event, the officers of the general election shall serve without extra compensation. If the elections are held at a time other than that fixed for a regular election, the officers shall receive the same pay for a general election.

(5) BALLOTS FOR ELECTION. The ballots shall have printed at the top a statement of the purpose of the elections and directly underneath, in plain type and on different lines, the words, "For Consolidation," "Against Consolidation." The voter favoring the proposed consolidation will make a cross mark directly to the left of the words "For Consolidation," and the voter not in favor of the proposed consolidation will make a cross mark directly to the left of the words "Against Consolidation."

(6) WHO MAY VOTE; RESULT OF ELECTION. All qualified electors residing in the territories concerned shall have the right to vote and, if a majority of the qualified electors voting in the combined territories concerned shall vote in favor of the consolidation, the city board or boards of education shall stand abolished and thereafter the schools of the county and the schools of the city or cities involved shall be administered by the county board of education.

(b) The consolidation shall not operate to relieve any board of education, or other governing body, of liability for obligations previously incurred, or to impair rights existing prior to the consolidation. On the contrary, the agreement as to indebtedness shall be binding on both the county board of education and the board or boards of education of the city or cities whose school systems are consolidated; provided, that in the event of a consolidation, the county board of education shall have the right to compel the execution of contractual obligations made to either of the boards prior to consolidation.



Section 16-8-18 - Joint maintenance of schools - Between counties; attendance by pupils near county lines.

The county boards of education of two or more counties shall have power to provide jointly for the maintenance of schools in or near the dividing line of such counties on the basis of the enrollment in such school from the counties represented. Each pupil who lives within five miles of a county boundary line shall attend the school nearest to his residence. The administration and supervision of such school shall be placed under one of the county boards of education of said counties by agreement between the county boards of education, and if no agreement as to administration and supervision is made, it shall be under the board of education of the county in which the schoolhouse is located.



Section 16-8-19 - Joint maintenance of schools - State-line schools.

When a county board of education desires to provide for the joint maintenance of a public school by a county in this state and an adjoining county in another state, said board shall ascertain what agreement with the authority having power to bind the county in the other state may be secured for such joint maintenance, and if the county board deems the conditions of the agreement mutually advantageous, it shall certify the same, together with all the facts, to the State Superintendent of Education. The State Superintendent of Education shall investigate and, if he deems the proposed arrangement advantageous, shall approve the same. Such approval shall authorize the joint maintenance of such state-line schools.



Section 16-8-20 - Annexing to city territory embracing schools - Retention of control pending agreements.

When any part of the territory embracing a school under the supervision and control of the county board of education is annexed to a city having a city board of education by extension of the corporate limits of such city, the county board of education shall retain supervision and control of said school and for school purposes shall retain the same control of the territory and revenues which it exercised prior to such annexation, for the purpose of using and devoting said school to the benefit of all children who were or would be entitled to the use and benefit of the school so long as it was a county school, until an agreement has been made between the county board of education and the city board of education, and the city council or commission or other governing body of the city to which the territory was annexed, with reference to the matter of existing indebtedness and of providing the same or equivalent school facilities for the children in that part of the territory in the school district or districts not annexed or made a part of such city.



Section 16-8-21 - Annexing to city territory embracing schools - When arbitration of agreement required; appointment of Board of Arbitration.

If an agreement under Section 16-8-20 is not reached within 30 days after the annexation, wherever such annexation occurs in any county having a population of less than 400,000 according to the last or any succeeding federal census, or within three years after the annexation, if such annexation occurs in a county having a population of 400,000 or more according to the last or any succeeding federal census, it shall then be mandatory to refer the final disposition of the matter to arbitration by a board consisting of three members, one to be selected by the county board of education, one to be selected by the city board of education and the third member to be selected by these two members. If the two said members are unable to agree upon the third member of the Board of Arbitration, the State Superintendent of Education shall appoint the third member.



Section 16-8-22 - Annexing to city territory embracing schools - Hearing by Board of Arbitration.

The Board of Arbitration shall secure all facts available relative to the matter, hold a public hearing for the purpose of giving an opportunity for every contention to be presented by both evidence and argument and determine all matters relative to the transfer of the control, existing indebtedness and use of such school. The findings of a majority of said Board of Arbitration shall be binding on all concerned.



Section 16-8-23 - Appointment and removal of teachers.

The county board of education shall appoint, upon the written recommendation of the county superintendent, all principals, teachers, clerical and professional assistants authorized by the board. The county board may suspend or dismiss for immorality, misconduct in office, insubordination, incompetency or willful neglect of duty, or whenever, in the opinion of the board, the best interests of the school require it, superintendents, principals, teachers or any other employees or appointees of the board, subject to the provisions of Chapter 24 of this title.



Section 16-8-24 - Full-time employment of teachers by county board.

Nothing shall be construed as preventing a county board of education from contracting with teachers and other employees for a longer period of time than that actually devoted to teaching or the conduct of the schools while actually in session. But no teacher or employee shall be entitled to receive any payment from public funds unless his time has been employed as required by the contract of employment and unless all current records for which such teacher or employee is responsible shall have been kept with care and accuracy, and no teacher or employee of the board shall be entitled to receive any payment from public funds unless all records and reports required by the State Superintendent of Education or county board of education shall have been properly made and submitted.



Section 16-8-25 - Vacations and leaves of absence.

The county board of education shall have the authority, under the rules and regulations promulgated from time to time by the State Board of Education, to provide for leaves of absence and vacations by the employees of the boards and for the payment from public funds to the employees of the boards for leaves of absence or vacations, or both. The boards may provide leaves of absence during the times the schools are not in session for the teachers and employees on full pay when the teacher or employee devotes the leave of absence to instructing in or attending schools for teacher training or in the manner approved by the State Board of Education as beneficial to the educational work of the county and may also provide for the payment of any full-time teachers for absences during the time schools are in session where the absence results from sickness or some other unavoidable cause which prevents the teacher from discharging his or her duties. Notwithstanding the foregoing, any teacher not utilizing or being paid for the sick leave accrued in any one year pursuant to regulations of the State Department of Education may accumulate days at the rate of one day per month for the months employed and carry over the unutilized days to the next consecutive year or years of employment for the same school system, or for any other school system in which the educator may later be employed, until he or she shall accumulate the maximum number of days as provided in subsection (b) of Section 16-1-18.1. Pay for the absences resulting from unavoidable causes other than sickness shall not be allowed for a longer time than one week during any one year. The allowance of such pay shall at all times be in the discretion of the county board of education.



Section 16-8-26 - Definitions; personal leave for teachers during time schools are in session; reimbursement for unused personal leave.

(a) When used in this section, the following terms shall have the following meanings:

(1) BOARD. Any public city or county board of education; the Board of Trustees of the Alabama Institute for Deaf and Blind; the Alabama Youth Services Board in its capacity as the Board of Education for the Youth Services School District; the Board of Directors of the Alabama School of Fine Arts; the Board of Directors of the Alabama High School of Mathematics and Science; and, as applied to two-year postsecondary education institutions, the State Board of Education.

(2) SUPPORT PERSONNEL or SUPPORT EMPLOYEE. Maid, custodian, adult bus driver, lunchroom or cafeteria worker, secretary, clerk, clerical assistant, maintenance worker, or other non-certificated employee who works an average of at least 20 hours weekly, excluding those employees who are covered by the State Merit System and the employees at the Alabama Industries for the Blind.

(3) TEACHER. Any certificated employee in the public schools; and for postsecondary institutions, any instructor, professor, or any other position requiring at least a baccalaureate degree.

(b) Each board may grant up to five days of personal leave to each teacher and support employee annually noncumulative, during the time the schools are in session for teachers, and during the regularly scheduled work year for support personnel. The board shall enact written policies providing for the uniform administration of personal leave consistent with Section 16-1-30. The board shall determine whether personal leave is to be with part pay, full pay, or without pay. Any approved leave for which the state's Foundation Program includes funding shall be with pay. Each board shall grant not less than two days of paid personal leave to its support personnel each scholastic year. Personal leave may, at the discretion of the teacher, be reimbursed to the teacher at the end of the school year at the same daily rate as is paid to substitute teachers for each day of personal leave not taken by the teacher. The number of unused personal leave days subject to reimbursement shall be limited to the number of personal leave days for which state or local funding is provided. No teacher, or support employee, as a condition to receive personal leave, shall be required to divulge his or her reasons for requesting such leave.

(c) The teacher or support employee may choose to convert personal leave days to sick leave days at the end of the school year. Only those unused or unreimbursed personal leave days which are funded by the state or the board shall be eligible for conversion to sick leave days.



Section 16-8-26.1 - Personal leave for support personnel; funding.

Repealed by Acts 1997, No. 97-444, p. 751, §2, effective August 1, 1997.



Section 16-8-27 - Transportation of employees.

County boards of education may at their discretion provide for the transportation of employees of such boards of education to and from schools along with pupils on established pupil transportation route schedules where such transportation can be provided without extra mileage or the overcrowding of school buses; provided, that the county board of education shall not be liable for any damage which may occur to such employee of the school board so transported.



Section 16-8-28 - Courses of study.

The county board of education shall prescribe, on the written recommendation of the county superintendent of education, courses of study for the schools under its jurisdiction, and a printed copy of these courses of study shall be supplied to every teacher and to every interested citizen of the county, subject to the provisions of this title.



Section 16-8-29 - Schools graded and standardized.

The county board of education shall, upon the written recommendation of the county superintendent of education, grade and standardize all the schools under its jurisdiction, subject to the provisions of this title.



Section 16-8-30 - Uniform opening date of schools.

The county board of education, in order to expedite the payment of teachers' salaries and to make possible efficient supervision, shall fix a uniform date each year for the opening of all schools in the county under its jurisdiction, and all schools as far as in the opinion of the county board of education may be practicable shall open on said date. If for any reason the board shall permit any schools to open at later date, the reports and records of such schools shall be made so as to conform to the scholastic months, counting from the uniform date hereinabove mentioned.



Section 16-8-31 - Quadrennial school census.

The county board of education, subject to the rules and regulations of the State Board of Education, shall cause to be taken, under the direction of the county superintendent of education, a quadrennial school census of the children in the county between the ages of six and 19, inclusive. The school census shall be taken in July of 1946, and thereafter every four years, and the county superintendent of education, upon the direction at any time of the State Superintendent of Education, shall cause the whole or any part of any school census in his county to be retaken.



Section 16-8-32 - Census enumerators.

The county board of education, upon the recommendation of the county superintendent of education, shall appoint a sufficient number of enumerators to take the census of the county during the month of July or at such other time as the State Superintendent of Education shall cause the whole or any part of any school census in a county to be retaken. The county board of education, upon the recommendation of the county superintendent of education, shall fix the compensation of the enumerators taking any school census and shall order them paid out of the treasury of the county. The report of the enumerators shall be made under oath to the county superintendent of education not later than the fifteenth day of August next succeeding for the census taken during the month of July, and not later than seven days after the direction of the State Superintendent of Education where the census or part thereof has been caused by the State Superintendent of Education to be retaken.



Section 16-8-33 - Custodian of county school funds.

Repealed by Act 2006-196, p. 275, §5, effective June 1, 2006.



Section 16-8-34 - Compulsory school attendance districts.

The county board of education shall, upon the recommendation of the county superintendent of education, arrange the county into one or more appropriate and convenient compulsory school attendance districts, shall keep full and complete records of the boundaries thereof and shall see to it that the compulsory attendance law is enforced.



Section 16-8-35 - Conditions of promotion of pupils.

The county board of education, upon the recommendation of the county superintendent of education, shall prescribe the conditions on which pupils in the elementary schools, limited to the first six grades of elementary instruction, may be admitted to junior high schools, and also the conditions upon which pupils in junior high schools may be admitted to senior high schools.



Section 16-8-36 - Grades included in public schools.

The public schools of the county shall include elementary schools, that is, grades one to six, inclusive; junior high schools, that is, grades seven to nine, inclusive; and senior high schools, that is, grades 10 to 12, inclusive, except as otherwise authorized by the State Board of Education.



Section 16-8-37 - Annual report published.

The county board of education shall publish annually in the month of October in the county newspaper at the county seat of each county a full and complete statement of the receipts by source and disbursements by function of the county for the 12 months' period ending September 30 in such form as is required by the State Superintendent of Education at the same time it forwards said statement to the State Superintendent of Education. The county board of education shall also publish annually in the county newspaper at the county seat of each county in the month of October, a statement of the outstanding indebtedness of the board of education on September 30, which statement must show the schedule by years for retiring said indebtedness and shall separate funded indebtedness from unfunded indebtedness, and the statement shall show the resources available to pay such unfunded indebtedness. The county board of education may also cause to be prepared and published annually in sufficient quantities for distribution among the citizens of the county a report covering the condition, current accomplishments and needs for the improvement of the schools. The refusal or negligent failure of any member of the county board of education to comply with the provisions of this section shall constitute a misdemeanor, and the State Superintendent of Education shall withhold the payment of public school funds until the provisions of this section have been complied with.



Section 16-8-38 - Forms of reports may be prescribed.

The county board of education shall prescribe, upon the recommendation of the county superintendent of education, forms and blanks on which school trustees, supervisors, attendance officers, principals, teachers, janitors and other regular employees shall make such reports as shall be required from them by the county board of education.



Section 16-8-39 - Reports by county board to state board.

The county board of education shall make all the reports required to the State Board of Education at such time, upon such items and in such form and on such blanks as may be prescribed by the State Board of Education.



Section 16-8-40 - Acquisition of property; right to sue and contract; execution of process.

(a) The county board of education shall have the right to acquire, purchase by the institution of condemnation proceedings if necessary, lease, receive, hold, transmit and convey the title to real and personal property for school purposes.

(b) It may sue and contract. All contracts shall be made after resolutions have been adopted by the board and spread upon its minutes.

(c) All processes shall be executed by service on the executive officer of the board.



Section 16-8-41 - Establishment and maintenance of kindergartens and playgrounds; age limits of children admitted to kindergarten.

The county boards of education shall have power to establish and maintain within their systems of public schools kindergartens and playgrounds for the children who are bona fide residents of and living within their respective jurisdictions. If kindergartens are established and maintained, children from five to eight years of age may be admitted on such terms and conditions which county boards of education may prescribe.



Section 16-8-42 - Insurance on schools.

The county board of education is charged with the duty of seeing that every school building whose title is vested in the state, county or school district is insured for its insurable value and to this end may use a part of the proceeds of incidental fees, district tax levies or such other funds as may be specifically set apart for such purpose by the county board of education.



Section 16-8-42.1 - Authority for risk management cooperative.

(a) Definitions. For the purpose of this section, the following terms shall have the meanings subscribed to them by this section:

(1) RISK MANAGEMENT COOPERATIVE. An entity or entities, to be formed by local boards of education in any combination of 25 or more for the purpose of pooling resources and funds to jointly purchase insurance or to self-insure such boards of education, their members and employees, against risks to which they are exposed.

(2) MEMBER BOARDS OF EDUCATION. A city board of education, county board of education, Department of Youth Services School District, Alabama Institute for Deaf and Blind, State Board of Education or other public education governing board which elects to pool its resources and funds with one or more other boards of education for the purpose of forming a risk management cooperative.

(b) Boards of education in any combination of 25 or more may establish a risk management cooperative for the purpose of pooling resources and funds to provide risk management alternatives for each member board of education and other named insureds. Member boards of education may appropriate such funds as necessary to the risk management cooperative created hereunder.

(c) Each risk management cooperative established under provisions of this section shall have the power and authority to establish a governing body of trustees; establish bylaws for the governing of such group; enter into contracts with member boards of education; establish a schedule of benefits payable; establish a schedule of charges to be collected from member boards of education for benefits provided; enter into contracts with solvent insurers to provide excess coverage; enter into management and consultant contracts; hire attorneys and employees; and, exercise such powers and authority incident to the purposes of this section.

(d) Each risk management cooperative established under the provisions of this section shall file with the State Insurance Commissioner a copy of its bylaws and schedule of benefits and charges. Each risk management cooperative shall also annually file with the State Insurance Commissioner a certified financial audit.

(e) Any insurance and/or excess insurance purchased by each risk management cooperative established under the provisions of this section shall only be procured from sources meeting the requirements of the Department of Insurance of Alabama and/or federal Risk Retention Amendments of 1986. Copies of insurance contracts, if any, purchased by each risk management cooperative will be filed annually with the State Insurance Commissioner.

(f) Each risk management cooperative established under the provisions of this section shall specifically be exempt from the payment of any insurance premium tax levied by the Insurance Department on premiums or charges collected.

(g) This section is not intended and shall not be construed to subject any board of education to liability for tort claims where liability therefor does not already exist by law.

(h) No risk management cooperative nor the trustees, employees or agents thereof, shall be subject to suit by any third party on account of claim against a member board of education. It shall incur no liability to any party other than that authorized and contracted for under provisions of this section. Provided, however, that this section shall not prohibit an action for fraud brought directly against said risk management cooperative or its agents.

(i) No risk management cooperative established under the provisions of this section shall provide coverage or benefits as authorized under the Public Education Employees' Health Insurance Plan or the State Insurance Fund.



Section 16-8-43 - Sanitary rest rooms.

The county board of education shall provide sanitary, hygienic, suitable and convenient rest rooms for the children of the public schools under its jurisdiction, not less than two for each school or building when both sexes are in attendance, with separate means of access to each. It shall be the duty of said boards to make provisions for keeping the said rest rooms in a clean, comfortable, sanitary and hygienic condition.






Chapter 9 - COUNTY SUPERINTENDENTS OF EDUCATION.

Section 16-9-1 - Chief executive and secretary of board of education; superintendent of schools.

There shall be a county superintendent of education in each county of this state who shall act as the chief executive officer of the county board of education and who shall also be secretary of the county board of education. The county board of education of each county shall appoint a superintendent of schools for a term of from two to four years from the first day of July next succeeding his appointment.



Section 16-9-2 - Qualifications of superintendent.

(a) The county superintendent of education shall be chosen for his general fitness and character and shall be a person of recognized ability as a school administrator. No person shall be eligible for appointment by any county board of education or for any political party nomination, or for election to the office of county superintendent of education unless such person:

(1) Holds an Alabama certificate in administration and supervision based upon requirements established by the State Board of Education for such certificate;

(2) Has had not less than five years of experience in public school work at the time he assumes office;

(3) Submits proof to the State Superintendent of Education of three years of successful educational experience as a teacher, principal, supervisor, superintendent, educational administrator or instructor in school administration during the five years next preceding his appointment or election;

(4) Submits proof to the county board of education that he holds a degree from a recognized four-year college or university; and

(5) If such person is to be appointed by the county board of education, submits proof to the county board that he is knowledgeable in school administration.

(b) A county superintendent of education, whether elected or appointed, need not be a resident or qualified elector of the county in which he is to serve. In every county where the county superintendent of education is elected by popular vote, he shall be nominated and elected in the same manner as other county officers are nominated and elected under the state election laws.



Section 16-9-3 - Bond of superintendent.

Repealed by Act 2006-196, p. 275, §5, effective June 1, 2006.



Section 16-9-4 - Misdemeanor to print name of person without certificate on ballot; candidates.

Any person securing his name, or the name of another printed on a ballot as a candidate for, or nomination by a political party as a candidate for the office of county superintendent of education, without first there having been filed with the probate judge, as required by law, the certificate signed by the State Superintendent of Education that the person whose name is printed on the ballot holds a certificate of administration and supervision, and any officer permitting the printing on a ballot of the name of a person as a candidate for, or nomination by a political party as a candidate for the office of county superintendent of education when there has not been filed with the probate judge such certificate shall be subject to a penalty of $250.00, recoverable in the name of the state for the use of any school board first instituting an action therefor. Any resident of the county may institute an action for such recovery for any school board of the county. Before any person shall become an applicant for employment by a county board of education, as county superintendent of education, and before any person shall qualify as a candidate for or for the nomination of a political party as a candidate for the office of county superintendent of education for a county in which such officer is elected by the qualified voters of the county, such person shall file with the probate judge a certificate signed by the State Superintendent of Education that such person holds a certificate of administration and supervision as required by the law prescribing the qualifications of a county superintendent of education. At the grand jury of the county assembled next after making of such affidavits, the record of the same shall be submitted to the grand jury. In any prosecution for perjury under this section the record of the affidavit shall be admissible in evidence.



Section 16-9-5 - Nomination by political party.

Any political party may, in a county where the county superintendent is elected by a direct vote of the qualified electors, either nominate a candidate for such office or may certify to the probate judge that said political party desires to leave the election of a county superintendent of education to the county board of education. Whenever any political party certifies that such political party desires to leave the selection of such officer to the county board of education, the probate judge shall cause to be entered on the ballot where the names of such candidates (if nominated) would appear, the following: "For selection by the county board of education." Such proposition shall appear on the ballot before the names of the candidates and be arranged so that the elector may express his choice for such proposition in the same manner as he expresses his choice for a candidate. Every qualified elector may vote for such selection by the county board of education or for any candidate for such office. In the event more votes are cast for selection by the county board of education than for any candidate, then the county board shall select such officer for the ensuing term. No elector shall be disqualified from participating in any party caucus, convention or election because he voted for the proposition or selection by the county board of education even though his political party nominated a candidate for such position.



Section 16-9-6 - Primary election to nominate superintendent.

Whenever any political party holds a primary election for the nomination of candidates in counties where county superintendents are elected by a direct vote of the qualified electors and one or more persons qualify as candidates for nomination by such political party as candidate for county superintendent of education, there shall be entered on the ballot of such primary election with the names of such candidates for county superintendent of education the proposition: "For selection by the county board of education." Such proposition shall appear on the ballot before the names of the candidates and be arranged so that the elector may express his choice for such proposition in the same manner as he expresses his choice for a candidate. If more votes are cast for selection by the county board of education than for any candidate, then the duly constituted authority of such political party holding such primary election shall certify to the probate judge that said political party favors the selection of said county superintendent of education by the county board of education.



Section 16-9-7 - Instructions on ballot.

When county superintendents are elected by a direct vote of the people, or nominated at a primary election, and the proposition of selection by the county board is also submitted at such election, there must be printed instructions on the ballot of such election substantially as follows: "Vote either for selection by county board of education or for one candidate."



Section 16-9-8 - Taking office on January 1 following election; procedure where successful candidate dies or resigns prior to taking office.

(a) In counties in which the county superintendent of education is elected by popular vote, the successful candidate shall take office on January 1 following the date of election. In the event the successful candidate dies or resigns prior to January 1 following the date of election, a successor shall be elected at a special election held for that purpose set upon proclamation of the Governor. County party committees may call primary elections to be held in accordance with Chapter 7 of Title 17, to determine party candidates at the special election. In the event one candidate at the election does not receive a majority of all votes cast at the election, there shall be held a run-off election three weeks after the date of the first election between the two candidates who received the highest number of votes. The incumbent shall continue to hold office until a successor is elected and qualified.

(b) An elected county superintendent of education holding office on May 27, 1997, shall continue to serve the remainder of his or her term. If an elected county superintendent of education resigns or dies in office, his or her successor shall serve only until January 1 following the election of a successor. This section shall apply to the term of any county superintendent of education elected after May 27, 1997.



Section 16-9-9 - Term of office when county board selects superintendent.

Where the qualified electors of a county in which county superintendents of education are elected by a direct vote of the people vote to leave the selection of such officer to the county board of education, the county board of education shall not have authority to appoint a county superintendent of education for a longer term than the ensuing term prescribed by the law relating to the county.



Section 16-9-10 - Certificate of administration and supervision.

Any person possessing the qualifications prescribed by law for a certificate of administration and supervision required as a qualification of a county superintendent of education shall be entitled to have a certificate signed by the State Superintendent of Education showing such qualifications upon application in writing on blanks prescribed by the State Board of Education and the submission of satisfactory proof showing that he is entitled to the same. It shall be the duty of the State Superintendent of Education, where a person is qualified to receive such certificate and has complied with the provision of law relative to securing same, to forthwith issue the same. In the event the State Superintendent of Education when it is his duty to do so fails to issue such certificate within two weeks and there is no good reason for such failure, he shall be subject to a penalty of $250.00 to be recovered for the benefit of the person entitled to such certificate in a suit by such person in the Circuit Court of Montgomery County.



Section 16-9-11 - Vacancies.

(a) A vacancy in the position of county superintendent shall be filled by the county board of education within 180 days after such a vacancy occurs. Within 90 days after the occurrence of a vacancy, the county board of education shall announce, in a regularly or specially called meeting, a proposed process and time-line for posting and selecting a superintendent.

(b) In the event such vacancy is not filled by the county board of education within 180 days, the state superintendent shall withhold state warrants until the vacancy is filled unless the board, to the satisfaction of the state superintendent, exhibits good faith and reasonable effort in progress toward selecting a superintendent.

(c) Notice of a vacancy in the position of an appointed county superintendent of education shall be posted by the county board of education. The notice shall be posted in a conspicuous place at each school campus and worksite at least 30 calendar days before the position is to be filled. The notice shall remain posted until the position is filled and shall include, but not necessarily be limited to, all of the following:

(1) Job description and title.

(2) Required qualifications.

(3) Salary range.

(4) Information on where to submit an application.

(5) Information on any deadlines for applying.

(6) Any other relevant information.

(d) The board may adopt or continue policies which are not inconsistent with this section. Whenever a vacancy occurs in the position of an appointed county superintendent of education, the county board of education may appoint an interim superintendent to serve for up to 180 days. The interim superintendent shall satisfy the minimum qualifications required for service as a county superintendent of education. The county board of education, pertaining only to the interim superintendent's position, shall not be required to post the position. The adoption of additional policies shall comply with the requirements and procedures of Section 16-1-30.

(e) Substantive, willful violation of the notice requirements of this section shall void any related employment action taken by the board.



Section 16-9-12 - Full-time office; salary; traveling expenses.

The county superintendent of education shall devote his entire time to public school business. In counties in which the maximum salary of the county superintendent of education is not fixed by law, the county superintendent of education shall receive such compensation, including salary and travel expenses, as the county board of education shall direct. In counties where superintendents of education are elected by a direct vote of the qualified electors, the salary for the office must be fixed prior to the beginning of the term of office. The boards of education in counties where the maximum salary of the superintendent of education is prescribed by law are hereby empowered to fix, approve and authorize the payment of the traveling expenses not in excess of $600.00 annually incurred by the superintendent in the performance of his official duties within and without the county.



Section 16-9-13 - Powers and duties as executive officer of board.

The county superintendent of education, as the executive officer of the county board of education, shall see that the laws relating to the schools, the rules and regulations of the state and county boards of education are carried into effect. The county superintendent of education shall have authority to administer oaths and to examine witnesses, under oath, in any part of the county on any matter pertaining to the public schools of the county, and to cause the examination to be reduced to writing.



Section 16-9-14 - Recommendations as to kind, location, etc., of schools and compulsory school attendance districts.

The county superintendent of education, subject to the provisions of this title, shall recommend for approval and adoption by the county board of education the kind, grade and location of schools to be established and maintained and the compulsory school attendance districts to be established.



Section 16-9-16 - Conferences called and conducted.

The county superintendent of education, as executive officer of the county board of education, shall call and conduct conferences with principals, teachers, attendance officers, school trustees and other interested citizens and shall in every way seek to foster in teachers professional insight and efficiency and to develop public interest in education.



Section 16-9-17 - Building program; local attendance district boundaries.

(a) The county superintendent of education shall recommend a building program adequate to the present and future needs of the schools in the county, subject to the provisions of this title.

(b) He shall recommend a plan for the laying out of such local attendance district or districts as will best serve the interests of the entire county and shall submit the same for approval and adoption by the county board of education.



Section 16-9-18 - Condemnation and improvement of buildings and playgrounds; approval of contracts.

The county superintendent of education shall recommend to the county board of education for condemnation school buildings which are unsanitary and unfit for use. He shall recommend in writing all repairs, purchase of playgrounds and school sites and buildings to be erected with state, county and local aid and shall see to it that the plans and specifications and the rules and regulations of the State Board of Education, with reference to the erection, repair and equipment of the school buildings, are carefully followed. He shall approve in writing all contracts of whatever kind entered into by the county board of education.



Section 16-9-19 - Conditions of admittance to high schools.

The county superintendent of education, subject to the provisions of this title, shall prepare and submit for approval and adoption by the county board of education rules and regulations governing the conditions under which children may be admitted to junior and senior high schools of the county.



Section 16-9-20 - Plans for consolidated schools.

The county superintendent of education, subject to the provisions of this title, shall work out plans for the consolidation of schools and for the grounds, buildings and equipment of such consolidated schools, and shall submit the same for approval and adoption by the county board of education.



Section 16-9-21 - Courses of study.

Subject to the rules and regulations of the State Board of Education, the county superintendent of education shall prescribe courses of study for the schools of the county and submit the same for approval and adoption by the county board of education. Printed copies of these courses of study shall be supplied to every teacher and interested citizen of the county.



Section 16-9-22 - Grading and standardizing schools.

Subject to the rules and regulations of the State Board of Education, the county superintendent of education shall prepare rules and regulations for grading and standardizing all public schools of the county and shall submit the same for approval and adoption by the county board of education. He shall grade and standardize all public schools of the county and shall recommend the same for the approval of the county board of education.



Section 16-9-23 - Nomination, assignment, removal, etc., of teachers, employees, etc.

The county superintendent of education shall nominate in writing for appointment by the county board of education all principals, teachers and all other regular employees of the board. He shall assign them to their positions, transfer them as the needs of the schools require, recommend them for promotion, suspend them for cause and recommend them for dismissal, subject to the provisions of Chapter 24 of this title.



Section 16-9-24 - Supervisors; clerical assistants; offices; equipment.

The county board of education may provide upon the nomination of the county superintendent of education, at least the following assistants: an elementary school supervisor and a statistical and stenographic clerk. No person shall be eligible for appointment as supervisor who does not hold a certificate of administration and supervision as required of county superintendents of education. The county board of education may employ additional clerical and professional assistants, including health supervisors, and may reimburse them for all actual traveling expenses necessary in the performance of their official duties. The county superintendent may maintain an office at the county seat, or any other location in the county provided for by local law in a county with a population of more than 100,000 persons according to the most recent United States Decennial Census. The county commission shall provide the county superintendent of education and his or her professional and clerical assistants with ample, convenient, and comfortable office quarters. The county commission shall also provide necessary furniture, office equipment, stationery, postage, forms, and supplies required by the county superintendent of education and his or her assistants.



Section 16-9-25 - Institutes organized by superintendents.

The county superintendent of education shall organize and attend county and local institutes for teachers and citizens and shall advise teachers as to their further study in professional reading and assist parents and citizens to acquire knowledge of the aims and work of the school.



Section 16-9-26 - Visitation of schools.

The county superintendent of education shall visit the schools, observe the management and instruction and give suggestions for the improvement of the same. He shall advise with principals, teachers, school trustees and other interested citizens, and shall endeavor in every way to promote public interest and improve the school conditions of the county.



Section 16-9-27 - Report forms.

The county superintendent of education, subject to the provisions of this title, shall prepare forms and blanks on which school trustees, supervisors, attendance officers, principals, teachers, janitors and other regular employees shall make such reports as shall be required by the county board of education and shall submit the same for approval and adoption by the county board of education.



Section 16-9-28 - Annual statement of receipts and disbursements.

It shall be the duty of the county superintendent of education to prepare, in accordance with the direction of the county board of education, the annual statement of receipts and disbursements which is required to be published in a newspaper and such other reports as the county board of education may require to be published for distribution among the citizens of the county. The refusal or negligent failure of the county superintendent of education to comply with the provisions of this section shall constitute a misdemeanor.



Section 16-9-29 - Quadrennial school census.

The county superintendent of education, subject to the provisions of this title, shall direct the taking of the county quadrennial school census. He shall cause the census to be retaken in whole or in part when directed to do so by the State Superintendent of Education. The county superintendent shall require the enumerators to make their report to him not later than August 15 following the date of taking the census. On or before September 1 following, the county superintendent of education shall make his consolidated report to the State Superintendent of Education. This consolidated report shall include the census data reported to him by the superintendents of schools of cities having a city board of education.



Section 16-9-30 - Enforcement of attendance laws; preparation of reports.

The county superintendent of education shall see to it that the laws requiring school attendance are enforced. The county superintendent of education shall prepare, or cause to be prepared, and submit to the county board of education for adoption all reports required of the county board of education by the State Superintendent of Education, and he shall prepare, or cause to be prepared, and submit to the county board of education the annual report as required under this title.



Section 16-9-31 - Report on schools to state superintendent; examination of books, accounts, etc., by state superintendent.

The county superintendent of education shall, on or before the first day of November of each year, forward to the State Superintendent of Education on blanks to be furnished him by the latter an annual report of the public schools of his county for the preceding year. In the event any county superintendent shall fail to make and forward to the State Superintendent of Education any report required under this chapter within 10 days after the time it should be made, he shall be liable to impeachment, and the resolution of the State Board of Education duly adopted setting forth such failure shall be prima facie evidence of such fact. The books, accounts and vouchers of the county superintendent of education may be examined at any time by the State Superintendent of Education in person or by his duly authorized agent.



Section 16-9-32 - Payrolls - Preparation.

(a) The county superintendent of education shall, at such times and in such manner as directed by the county board of education and approved by the State Superintendent of Education, prepare his payroll or payrolls for the payment of teachers, employees, bills and other items authorized by the county board of education. The State Board of Education shall have the power to promulgate rules and regulations governing the time, manner and method of preparing such payrolls, and such rules and regulations shall be binding on all to whom they are made applicable.

(b) The county superintendent of education, unless otherwise directed under the authority of subsection (a) of this section, at the end of each scholastic month following the date fixed for the opening of the schools in the county shall prepare a payroll covering all teachers and employees payable by the scholastic month; and at the end of the calendar month shall prepare a payroll covering all teachers, employees, bills and items authorized by the county board of education payable by the calendar month.



Section 16-9-33 - Payrolls - Approval.

No money shall be paid on any payroll unless the county superintendent of education certifies thereto in writing that the same in every respect is correct and that the amounts contained thereon are due the parties as shown thereby and that the same should be paid and unless the chairman of the county board of education endorses on said payroll an order that the same be paid.






Chapter 10 - BOARDS OF SCHOOL TRUSTEES.

Section 16-10-1 - Qualification and selection of trustees.

The county board of education may appoint for every school in the county, from a list of six discreet, competent and reliable persons of mature years nominated by the patrons of the said schools, which list shall be kept on file by the board, three persons residing near the schoolhouse and having the respect and confidence of the community to serve for a term of four years as trustees of the school, to care for the property, to look after the general interest of the school and to make to the county board of education, through the county superintendent of education, from time to time, report of the progress and needs of the school and of the will of the people in regard to the school. The board of education, should it decide to appoint school trustees, shall fill all vacancies occurring in the office of trustee for the unexpired term from the list of nominees on file until the names on such list are exhausted. The term "patrons" as used herein shall be construed to mean the parents and guardians of children in attendance at the school.



Section 16-10-2 - Meetings; chairman.

The board of school trustees shall hold an annual meeting each year on the first Saturday in May, or as soon thereafter as practicable. At this meeting the board shall appoint one of its members as chairman and shall give notice of such appointment to the county board of education. Other regular meetings shall be held at least twice during the scholastic year, and such special meetings shall be held as the duties and business of the board shall require.



Section 16-10-3 - Secretary of board.

The principal teacher of the school shall be the secretary of the board of school trustees and shall attend all meetings of the board except when the board is in executive session. The principal teacher shall, with the consent of the majority of the members of the board, have the right to speak upon all questions, but shall have no right to vote, shall prepare for adoption all reports required by the county board of education, shall keep all records of accounts of incidental funds, shall keep the minutes of the meetings of the board in the record book provided by the county board of education and shall conduct the correspondence of the board of school trustees.



Section 16-10-4 - Teacher may be refused by trustees.

In the event a teacher, not already employed in a school, is assigned to such school, the county superintendent of education shall give to the trustees of said school notice in writing of such assignment, and the trustees of said school, within 10 days from the date of the receipt of the superintendent's notice of assignment, may by unanimous consent refuse to accept the assignment of such teacher to their school upon written notification to the county superintendent of education setting out the reason for such refusal; and it is hereby made the duty of the county superintendent of education to assign another teacher to such school.



Section 16-10-5 - Dismissal of pupils.

No teacher shall dismiss pupils during school hours or close the school during school hours, except in an emergency, without the consent of the board of school trustees or the county superintendent of education.



Section 16-10-6 - Incidental fees in elementary schools.

No fees of any kind shall be collected from children attending any of the first six grades during the school term supported by public taxation; provided, that any county or city board of education shall be authorized to permit any school subject to its supervision to solicit and receive from such children or their parents or guardians voluntary contributions to be used for school purposes by the school where such children are attending; provided further, that the provisions of this section shall in no way affect or restrict the right or power of a school board to fix and collect tuition fees or charges from pupils attending schools under the jurisdiction of such board but who live outside the territory over which such board has jurisdiction.



Section 16-10-7 - School visited by trustees.

The board of trustees shall visit the schools under its jurisdiction at least once each month and consult with the teachers and principals of the schools as to the progress of the pupils, conditions and cleanliness of the school and the grounds belonging to same and give such aid as in its power for the advancement of said schools.



Section 16-10-8 - School building controlled by trustees.

The board of school trustees shall have the care of the building and grounds, the school apparatus and other school property, and shall keep the county board of education advised about matters affecting the educational interest of said school. It shall attend to all incidental repairs and pay for same out of the incidental funds collected in accordance with this chapter; provided, that when repairs are to be paid for out of other than incidental funds, the amount to be expended shall be approved by the county superintendent of education and authorized by the county board of education before the repairs are made.



Section 16-10-9 - Charges against teacher may be filed by trustees.

The board of school trustees shall seek in every way to develop sentiment in the support of the schools, and in case of dissatisfaction they may file with the county board of education written charges requesting the removal of the principal or any other teacher in said school.



Section 16-10-10 - Sanitary conditions maintained by trustees.

The board of school trustees shall see that the rest rooms connected with the school are kept clean, comfortable and in a sanitary and hygienic condition.



Section 16-10-11 - Use of schoolhouse for civic purposes.

The board of school trustees shall have the power to authorize the use of the schoolhouse for such civic, social, recreational and community gatherings as in its opinion do not interfere with the principal use of the said school building or property. It shall be the duty of the person or persons making application for the use of the schoolhouse for a public meeting place to see that the said schoolhouse after said meeting is in as clean a condition as it was before said meeting, and in case of failure upon the part of said person or persons to whom permission has been granted to hold the meetings to place said school after said meeting in as clean a condition as it was when said schoolhouse was turned over to said person or persons for said meeting, or the failure of the person or persons to respond in damages to any injury to the property, the ordinary wear and tear excepted, the board of school trustees shall refuse all further applications for the use of such schoolhouse by the same parties.






Chapter 11 - CITY BOARDS OF EDUCATION.

Section 16-11-1 - "City" defined.

A "city" within the meaning of this title shall include all incorporated municipalities of 5,000 or more inhabitants, according to the last or any succeeding federal census, or according to the last or any succeeding census taken under the provisions of Sections 11-47-90 through 11-47-95.



Section 16-11-2 - Applicability; composition of boards.

(a) The provisions of this chapter shall apply to city boards of education unless otherwise provided by local law pursuant to Amendment 659 to the Constitution of Alabama of 1901, or any other provision of the Constitution of Alabama of 1901.

(b) The general administration and supervision of the public schools and educational interest of each city shall be vested in a city board of education, to be composed of five members who shall be residents of the city, and who shall not be members of the city council or commission. In any Class 4 municipality which has adopted a mayor-council form of government pursuant to Chapter 43B (commencing with Section 11-43B-1) of Title 11, the city board of education may be composed of seven members.

(c) No person shall be eligible for election or appointment as a member of a city board of education unless he or she satisfies all of the following qualifications:

(1) Is a person of good moral character.

(2) Has obtained a high school diploma or its equivalent.

(3) Is not employed by that city board of education.

(4) Is not serving on the governing board of a private elementary or secondary educational institution.

(5) Is not on the National Sex Offender Registry or the state sex offender registry.

(6) Has not been convicted of a felony.

(d) In those cities where the members of the city board of education are elected or appointed to represent a district, whenever a member of a city board of education moves his or her domicile from the district he or she represents, he or she shall cease to be a member of the city board of education, and a vacancy shall occur. The member shall provide notice of the move to the secretary of the city board of education before the beginning of business at the first meeting of the city board of education following the move.

(e) Any city or town which has had the general administration and supervision of the public schools and educational interests of the city or town vested in a city board of education for a period of 20 years or more prior to August 15, 1951, may, except as may be provided by law, continue to have general administration and supervision of the public schools and educational interest under a local board of education regardless of any past or future federal census.



Section 16-11-3 - Election; terms of office; vacancies.

Annually at the regular meetings of the city council or commission in April the council or commission shall elect a member or members of the board of education to succeed those whose term or terms of office expire that year. Members of the city board of education shall assume office at the next regular meeting of the city board of education in June following their appointment. The terms of office of members of the city board of education shall be five years, and the term of one member shall expire annually. A member shall serve on the board until his or her successor assumes office. In the event of a vacancy in the membership of the city board of education by resignation or otherwise, the fact shall be reported to the city council or commission by the board, and the council or commission shall elect a person to fill the vacancy for the unexpired term.



Section 16-11-3.1 - Board selection procedure in Class 5 municipalities.

The governing body of any Class 5 municipality may, by resolution, provide for the appointment of the city board of education members from districts corresponding to the city governing body districts and the appointment of one member from the city at-large by the mayor, only upon the expiration of each city board of education member's current term.



Section 16-11-3.2 - Election and operation of boards in Class 4 municipalities.

Notwithstanding any other provision of law, the Legislature may, by local act, provide for the election of the board of education in any Class 4 municipality by the qualified electors of the municipality and may further provide for the operation of the board. The change to an elected board of education shall require the approval of a majority of the qualified electors of the municipality who vote at a referendum election prior to the change becoming effective.



Section 16-11-4 - Office of board.

The office of the city board of education shall be in the principal school building of the respective city, unless otherwise adequately provided for. The city board of education shall provide the city superintendent of schools, his professional and clerical assistants with ample, convenient and comfortable office quarters and with adequate clerical supplies and equipment.



Section 16-11-5 - Meetings; officers; rules of procedure; majority vote.

The city board of education shall hold its annual meeting each year at its first regular meeting in May following the election of said board or any member thereof. At this meeting the board shall elect each year one of its members to serve as president and one to serve as vice-president. The rules generally adopted by deliberative bodies for their government shall be observed by city boards of education. No motion or resolution shall be declared adopted without the concurrence of the majority of the whole board. The board shall hold such other meetings as may be provided for in its bylaws.



Section 16-11-6 - Designation and duties of treasurer.

Repealed by Act 2006-196, p. 275, §5, effective June 1, 2006.



Section 16-11-7 - Bonds of city superintendent and treasurer.

Repealed by Act 2006-196, p. 275, §5, effective June 1, 2006.



Section 16-11-8 - Indebtedness where county unit system adopted.

Whenever the control and administration of education matters affecting a municipality having a city board of education is transferred to or for any reason becomes vested in the county board of education, the existing indebtedness created prior to such transfer and the rights to collect the same shall in nowise be impaired.



Section 16-11-9 - Powers generally.

The city board of education is hereby vested with all the powers necessary or proper for the administration and management of the free public schools within such city and adjacent territory to the city which has been annexed as a part of the school district which includes a city having a city board of education.



Section 16-11-9.1 - Authority to enter into cooperative agreements, programs, etc.

In addition to all authority previously granted by statute, city boards of education may enter into cooperative agreements, projects and programs with the city council or commission, and may take such other actions as they deem necessary and appropriate for the proper management of the public schools; provided, however, that such agreements, projects, and programs shall not be in conflict with nor inconsistent with any law or policy of the State Board of Education and shall not conflict with the purposes for which the school system is established. Provided, further, that such authority shall not be used to deny any employee any legal or constitutional rights to which he or she is entitled, nor shall such authority be used in such a way that employees are denied any benefits established and required by law, nor shall such authority be construed as authorizing city boards of education to levy any taxes not otherwise authorized by law.



Section 16-11-10 - Quadrennial census for city.

The city board of education, subject to the provisions of this title, shall cause to be taken under the direction of the city superintendent of schools a quadrennial school census of the school children in the city between the ages of six and 19 years. The school census shall be taken in July of 1946, and every four years thereafter, and the superintendent of schools, upon the direction at any time of the State Superintendent of Education, shall cause the whole or any part of the school census in the city to be retaken. The city superintendent of schools shall employ, with the approval of the city board of education, a sufficient number of enumerators to take the census during the month of July, or at such other time as the State Superintendent of Education shall cause the whole or any part of the school census in said city to be retaken. The city board of education, upon the recommendation of the city superintendent of schools, shall fix the compensation of the enumerators employed in taking any school census and shall order the same paid out of the city treasury. The report of the enumerators shall be made under oath to the city superintendent of schools not later than the fifth day of August next succeeding the time of the taking of such census, and the data gathered shall be in turn transmitted by the city superintendent of schools to the county superintendent of education not later than the fifteenth day of August thereafter.



Section 16-11-11 - School property vested in board.

All property real, personal and mixed now held or hereafter acquired for school purposes shall be held in trust by the city board of education for the use of the public schools of the city.



Section 16-11-12 - Acquisition, maintenance, etc., of property - Generally.

The city board of education shall have the full and exclusive rights within the revenue appropriated for such purposes, or accruing to the use of the public schools, to purchase real estate, furniture, appropriated libraries, fuel and supplies for the use of the schools, and to sell the same, and to make expenditures for the maintenance and repairs of the school grounds, buildings and other property, to establish and build new schools, to superintend the erection thereof, to purchase sites therefor, to make additions, alterations and repairs to the building and other property erected for school uses, and to make necessary and proper notes, contracts and agreements in relation to such matters. All such contracts shall inure to the benefit of the public schools, and any action brought upon them and for the recovery and protection of money and property belonging to and used by the public schools, or for damages, shall be brought by and in the name of the city.



Section 16-11-13 - Acquisition, maintenance, etc., of property - Condemnation.

When lands or any interest therein shall be deemed necessary by the board of education for the site of a schoolhouse, for enlarging a schoolhouse lot or for playgrounds or other public school purposes, and the board of education for any reason shall be unable to contract with the owner or owners for the title thereof, the said board of education may institute condemnation proceedings to acquire such lands or the interest therein. Said condemnation proceedings shall be in all respects conducted and regulated as provided by Chapter 1 of Title 18.



Section 16-11-14 - School buses - Purchase.

Whenever, in the opinion of a city board of education, it is necessary in the proper conduct of educational activities to operate a school bus or buses, such board is hereby authorized to purchase such bus or buses.



Section 16-11-15 - School buses - Operation; school board members not personally liable.

If such bus or buses are purchased, said city board of education is hereby authorized to expend funds for the operation and maintenance of such bus or buses and to provide for the necessary personnel to operate and maintain the same. The members of such board of education shall not be personally liable in damages for injury to riders or third persons or property resulting from the operation of such bus or buses.



Section 16-11-16 - Kindergartens and playgrounds; eligibility for admission to public schools.

(a) The city board of education shall have power to establish and maintain a system of public schools including kindergartens and playgrounds for the benefit of children who are bona fide residents of and living within the corporate limits of such city.

(b) Such children who are six years of age and less than 19 years of age on the date school opens shall be entitled to admission to the elementary, junior and senior high schools.

(c) If a kindergarten is established and maintained, children from five to eight years of age may be admitted on such terms and conditions as the city board of education may prescribe.



Section 16-11-17 - Establishment of salaries; dismissal of employees.

The city board of education shall fix the salaries of all employees and may suspend or dismiss any principal or teacher or supervisor or attendance officer or other regular employee so appointed on the written recommendation of the city superintendent of schools for immorality, misconduct in office, incompetency, willful neglect of duty or when, in the opinion of the board, the best interests of the schools may require, subject to the provisions of Chapter 24 of this title.



Section 16-11-19 - Bond issues.

If for any reason the current income of the city board of education is inadequate to provide ample, appropriate and suitable grounds, buildings and equipment for all the needed schools of the city, the city board of education, on the recommendation of the city superintendent of schools, shall petition the city council or commission to call an election for the issuance of bonds on the credit of the city in an amount sufficient to provide ample, appropriate and suitable grounds, buildings and equipment for all the needed schools of the city, subject to the limitations set out in the constitution of the state, and the city council or commission shall call the election at the time requested in said petition.



Section 16-11-20 - Grading and standardization of city schools; courses of study.

The city board of education, subject to the provisions of this title, shall grade and standardize all the schools under its jurisdiction, and shall also prescribe courses of study. Printed copies of the courses of study shall be supplied to every teacher and to every interested citizen in said city.



Section 16-11-21 - Forms for reports.

The city board of education, subject to the provisions of this title, shall prescribe, on the recommendation of the city superintendent of schools, forms and blanks on which the superintendent, teachers, supervisors, attendance officers, janitors and other employees shall make such reports as may be required from them.



Section 16-11-22 - Reports of city board to State Board of Education; audit of accounts.

The city board of education shall make all reports required by the State Board of Education at such time, and upon such items and in such form, and on such blanks as may be prescribed by the State Board of Education. The business and financial transactions of the city board of education and the records and accounts of its treasurer shall be kept in a manner approved by the State Superintendent of Education and shall be audited as early as possible after July first of each year, and may be published.



Section 16-11-23 - Libraries and special schools established and maintained.

The city board of education shall have the right to establish and maintain, or aid in establishing and maintaining, public libraries, either separately or in connection with the public schools, and also special schools for backward, defective, truant or incorrigible children, day or night schools for adult illiterates and for the Americanization of foreigners and part-time continuation classes.



Section 16-11-24 - Annual report published.

The city board of education shall publish annually in the month of October in a newspaper published in said city, if there is a newspaper published in said city, a full and complete statement of the receipts by source and disbursements by function of the city for the 12 months' period ending September 30, in such form as is required by the State Superintendent of Education at the same time it forwards said statement to the State Superintendent of Education. The city board of education shall also publish annually in a newspaper published in said city, if there is a newspaper published in said city, in the month of October, a statement of the outstanding indebtedness of the board of education on last September 30, which statement must show the schedule by years for retiring said indebtedness and shall separate funded indebtedness from unfunded indebtedness, and the statement shall show the resources available to pay such unfunded indebtedness. The city board of education may also cause to be prepared and published annually in sufficient quantities for distribution among the citizens of the county a report covering the condition, current accomplishments and needs for the improvement of the schools. The refusal or negligent failure of any member of the city board of education to comply with the provisions of this section shall constitute a misdemeanor, and the State Superintendent of Education shall withhold the payment of public school funds until the provisions of this section have been complied with.



Section 16-11-25 - Allocation of revenue from licenses and taxes.

Where by any provisions of law any certain or definite percentage of the revenue of any city or town from licenses or taxes, either or both, is required to be used for the maintenance of its public schools, then such provisions shall be unaffected by this title and shall be and remain in full force and effect.



Section 16-11-26 - Incidental fees in city elementary schools.

No fees of any kind shall be collected from children attending any of the first six grades of the city schools during the school term supported by public taxation.



Section 16-11-27 - Boards of education of certain cities may insure school buildings, property, etc., in fund.

Any city board of education of a city whose population does not exceed 60,000 according to the most recent federal census may insure against loss by fire or tornado all school buildings and property, equipment, furniture or supplies belonging to such buildings or stored therein which are used or held in trust by such board for school purposes in the State Insurance Fund under the same terms and upon the same conditions as properties of county school systems are insured.






Chapter 12 - CITY SUPERINTENDENTS OF SCHOOLS.

Section 16-12-1 - Appointment, compensation, and removal; vacancies.

(a) The city board of education shall appoint a city superintendent of schools to hold office at the pleasure of the board. The city superintendent of schools shall receive such compensation as the city board of education shall direct. The city board of education may remove the city superintendent of schools for incompetency, immorality, misconduct in office, willful neglect of duty, or when, in the opinion of the board, the best interests of the schools require such action.

(b) Within 90 days after the occurrence of a vacancy, the city board of education shall announce, in a regularly or specially called meeting, a proposed process and time-line for posting and selecting a superintendent. Notice of a vacancy in the position of an appointed city superintendent of education shall be posted by the city board of education. The notice shall be posted in a conspicuous place at each school campus and worksite at least 30 calendar days before the position is to be filled. The notice shall remain posted until the position is filled and shall include, but not necessarily be limited to, all of the following:

(1) Job description and title.

(2) Required qualifications.

(3) Salary range.

(4) Information on where to submit an application.

(5) Information on any deadlines for applying.

(6) Any other relevant information.

(c) The board may adopt or continue policies which are not inconsistent with this section. Whenever a vacancy occurs in the position of an appointed city superintendent of education, the city board of education may appoint an interim superintendent to serve for up to 180 days. The interim superintendent shall satisfy the minimum qualifications required for service as a city superintendent of education. The city board of education, pertaining only to the interim superintendent's position, shall not be required to post the position. The adoption of additional policies shall comply with the requirements and procedures of Section 16-1-30.

(d) A vacancy in the position of city superintendent shall be filled by the board within 180 days after such a vacancy occurs.

In the event such vacancy is not filled by the city board of education within 180 days, the state superintendent shall withhold state warrants until the vacancy is filled unless the board, to the satisfaction of the state superintendent, exhibits good faith and reasonable effort in progress toward selecting a superintendent.

(e) Substantive, willful violation of the notice requirements of this section shall void any related employment action taken by the board.



Section 16-12-2 - Qualifications.

The superintendent of city schools shall be chosen for his general fitness and character, but shall not be eligible for appointment unless he shall offer proof to the board that he holds a degree from a recognized four-year college or university and is knowledgeable in school administration. Such person need not be a resident or qualified elector of the city or county in which he offers to serve.



Section 16-12-3 - Duties generally.

(a) The city superintendent of schools shall be the chief executive officer of the city board of education and shall see that the laws relating to the schools and the rules and regulations of the city board of education are carried into effect.

(b) The city superintendent of schools shall explain the true intent and meaning of the school laws, and of the rules and regulations of the city board of education and of the State Board of Education, subject to the provisions of this title.

(c) The superintendent shall decide, without expense to the parties concerned, all controversies and disputes involving the rules and regulations of the city board of education and the proper administration of the public schools.

(d) The superintendent shall have authority to administer oaths and to examine under oath witnesses in any matter pertaining to the public schools of the city and to cause the examinations to be reduced to writing.

(e) The city board of education shall appoint as its executive officer a superintendent of schools, who may also be secretary of the board of education.

(f) The superintendent of schools shall conduct all correspondence of the board, keep and preserve all of its records, receive all reports required by the board and see that such reports are in proper form, complete and accurate. He shall attend all meetings of the board and of its committee and shall have the right to advise on any motion under consideration, but shall have no vote. In case the secretary is absent, the board shall appoint some member of the board or a teacher in the schools under the jurisdiction of said board to act for the time being.



Section 16-12-4 - Establishment and maintenance of schools.

The city superintendent of schools shall recommend for approval and adoption by the city board of education the kind, grade and location of schools to be established and maintained.



Section 16-12-5 - Recommendations of educational policy and rules and regulations.

The city superintendent of schools, subject to the provisions of this title, shall recommend for approval and adoption by the city board of education policies adapted to promote the educational interests of the city, and rules and regulations for the conduct of the schools.



Section 16-12-6 - Building program for city schools.

The city superintendent of schools, subject to the regulations from time to time of the city board of education and in accordance with the provisions of this title, shall outline a building program adequate to meet the needs of the schools in the city and shall submit the same for approval and adoption by the city board of education.



Section 16-12-7 - School buildings and grounds; approval of contracts generally.

(a) The city superintendent of schools shall recommend to the city board of education for condemnation school buildings which are insanitary and unfit for use. He shall recommend all repairs, purchase of playgrounds, school grounds, school sites and buildings, or the sale of the same, and shall prepare, or cause to be prepared, all plans and specifications for the remodeling of old buildings and the construction of new buildings. He shall recommend, in his discretion, to the board of education an architect or architects to assist in the preparation of plans and specifications for remodeling old buildings, for the construction of new buildings and shall supervise such remodeling and construction.

(b) The city superintendent shall approve in writing all contracts of whatever kind entered into by the city board of education.



Section 16-12-8 - Grading and standardizing city schools.

The city superintendent of schools, subject to the provisions of this title, shall prepare rules and regulations for grading and standardizing the public schools and shall recommend the same for approval by the city board of education.



Section 16-12-9 - Courses of study for city schools.

The city superintendent of schools, subject to the provisions of this title, shall prepare courses of study for the schools of the city and shall submit the same for approval and adoption by the city board of education. Printed copies of the courses of study shall be supplied every teacher and every interested citizen of the city or town.



Section 16-12-10 - Institutes organized by city superintendent.

The city superintendent of schools, subject to the provisions of this title, shall organize institutes for teachers and for citizens. He shall advise teachers as to further study and professional reading and assist parents and teachers in acquiring knowledge of the aims and work of the schools.



Section 16-12-11 - Visitation of city schools by superintendent.

The city superintendent of schools shall visit the schools, observe the management and instruction and give suggestions for the improvement of the same. He shall advise with principals and teachers and shall endeavor in every way to promote public interest and improve educational conditions.



Section 16-12-12 - Forms for reports of employees of city board.

The city superintendent of schools, with the approval of the State Superintendent of Education, shall prepare forms and blanks upon which principals, teachers, supervisors, attendance officers, janitors and other regular employees shall make such reports as shall be required and shall submit the same for approval to the city board of education.



Section 16-12-13 - Quadrennial census for city schools.

The city superintendent of schools shall direct the taking of the quadrennial census provided for in this title. He shall cause the census to be retaken in whole or in part when directed to do so by the State Superintendent of Education. The city superintendent of schools shall require the enumerators to make their report to him not later than August 5, following the date of taking the census; and, on or before August 15 following, the city superintendent of schools shall make his report of such census to the county superintendent of education. Where the census of a city is retaken in whole or in part by direction of the State Superintendent of Education, the enumerators shall make their report to the city superintendent of schools within such time as directed by the State Superintendent of Education, and the city superintendent of schools shall make a report to the county superintendent of education within 24 hours from the time of the report to him by the enumerators. He shall retain a duplicate of the same for the files in his own office.



Section 16-12-14 - Report required by state board.

The city superintendent of schools shall prepare, or cause to be prepared, and submit to the city board of education for adoption, all reports required by the State Board of Education, and he shall prepare, or cause to be prepared, and submit to the city board of education a school report as provided in this title.



Section 16-12-15 - Administration of office; supervision of employees.

The city superintendent of schools, acting under the rules and regulations of the city board of education, shall be responsible for the administration of the office of superintendent of schools, and he shall see that all regular appointees of the city board of education devote their entire time to their duties.



Section 16-12-16 - Nomination, removal, etc., of teachers, employees, etc.

The city superintendent of schools shall nominate in writing for appointment by the city board of education all principals, teachers, supervisors, attendance officers, janitors and all other employees of the board and shall assign to them their positions, transfer them as the needs of the schools require, recommend them for promotion, suspend them for cause and recommend them for dismissal, subject to the provisions of Chapter 24 of this title.

All persons so nominated for teaching or supervising positions shall hold certificates issued by the State Board of Education.



Section 16-12-17 - Payroll of city superintendent.

The city superintendent of schools shall, at such times and in such manner as directed by the city board of education, under the rules and regulations promulgated by the State Superintendent of Education, prepare his payroll or payrolls for the payment of teachers, employees, bills and other items authorized by the city board of education. No public funds must be paid out by the city treasurer except on an order signed by the chairman of the city board of education, accompanied by a certificate of the city superintendent of schools that the payroll or order is correct, due and unpaid.



Section 16-12-18 - Employment of attendance officers; enforcement of attendance laws.

The city superintendent of schools shall recommend the employment of one or more attendance officers, subject to the rules of the city board of education, and shall see to it that the provisions of law for school attendance are enforced.



Section 16-12-19 - Employment of professional, clerical, etc., assistants.

The city board of education shall, upon the recommendation of the city superintendent of schools, employ such professional, clerical, accounting and statistical assistants as, in the judgment of the board, are necessary.



Section 16-12-20 - Full-time employment of teachers authorized.

Nothing shall be construed as preventing a city board of education from contracting with teachers and other employees for a longer period of time than that actually devoted to teaching or the conduct of the schools while actually in session. But no teacher or employee shall be entitled to receive any payment from public funds unless his time has been employed as required by the contract of employment and unless all current records for which such teacher or employee is responsible shall have been kept with care and accuracy, and no teacher or employee of the board shall be entitled to receive any payment from public funds unless all records and reports required by the State Superintendent of Education or city board of education shall have been properly made and submitted.






Chapter 13 - SCHOOL FINANCES GENERALLY.

Article 1 - General Provisions.

Section 16-13-1 - Fiscal year.

The fiscal year of every board of education shall begin October 1 and end September 30.



Section 16-13-2 - Investment of endowment funds held by State Board of Education and trustees of state institutions.

Authority is hereby granted to the State Board of Education and the board of trustees of all state institutions respectively, where education is a part of the program of the institution, to invest and reinvest endowment funds and funds held for investment, subject to all the terms, conditions, limitations and restrictions imposed by the laws of Alabama upon domestic life insurance companies in the making and disposing of their investments; and subject to like terms, conditions, limitations and restrictions, each such board shall have full power to hold, purchase, sell, assign, transfer and dispose of any of the securities and investments in which any of the funds shall have been invested, as well as the proceeds of said investments and any moneys belonging to said funds; provided, that all rights and privileges of investment and management of funds heretofore granted or vested in said boards shall continue to vest therein.



Section 16-13-4 - Diversion of funds; payment of debt obligations.

(a) It shall be unlawful for any official in the State of Alabama having the custody of, or in any manner connected with the handling or having the authority to direct the use of any of the public school funds arising under the provisions of Sections 257, 258, 259 and 260 of the Constitution of Alabama to knowingly or intentionally divert or permit to be diverted or to use or permit the use of these funds or any part thereof for any purpose whatsoever except for the uses and purposes as set out in these sections of the constitution, and such official violating this section shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), and the Attorney General may also institute impeachment proceedings against such official.

(b) Nothing contained in this section shall be so construed as to affect any appropriation heretofore made or which may hereafter be made by the Legislature of Alabama, under the powers granted by the constitution for the support and maintenance of the public schools or other schools in the State of Alabama.

(c) For any debt obligation requiring the approval of the State Superintendent of Education, a local board of education may, in accordance with the rules of the State Board of Education, enter into a binding agreement to authorize and direct the state Comptroller to direct any other state funds allocated to the local board of education from funds appropriated by the Legislature of the State of Alabama for the support and maintenance of public schools to the satisfaction of the debt payment that is due and unpaid. The local board of education shall replace the funds withheld to satisfy the debt payment by providing funds legally available for replacement.

(d) The state Comptroller may not direct any state funds pursuant to this section without having received prior written approval of the incurrence of the debt obligation by the State Department of Education in one of the following forms:

(1) An approved School Warrant Form 1, or such successor form as the State Department of Education may hereafter promulgate, with respect to any debt obligation having a maturity of greater than one year.

(2) Such other written approval as the State Department of Education may provide with respect to any debt obligation having a maturity of one year or less.



Section 16-13-5 - Federal grants, appropriations, etc. - Acceptance.

The State Treasurer is hereby authorized and empowered to accept from the federal government or any instrumentality thereof, in the name of and for the State of Alabama, any grant from the federal government or any appropriation made by the Congress of the United States or any allocation of federal funds appropriated by the Congress of the United States to the State of Alabama for the purpose of assisting the state in financing a minimum foundation program of public elementary and secondary schools, and in reducing inequalities of educational opportunities through public elementary and secondary schools, and for the general welfare and other purposes. The Treasurer is hereby required to make the necessary reports; provided, that any or all such acceptances or conditions shall not be contrary to the Constitution of Alabama.



Section 16-13-6 - Federal grants, appropriations, etc. - State Board of Education designated state agency in administration.

The State Board of Education is hereby designated as state agency in the administration, distribution and supervision of the expenditure of any funds herein provided and is hereby authorized and empowered, insofar as it is not specifically prohibited by the Constitution of Alabama, to meet the terms of such grants, appropriations or allocations and is hereby authorized to establish the necessary rules and regulations governing the allocation of funds derived from such grants, appropriations or allocations to county and city boards of education in the state and to set the conditions upon which local school systems may receive and expend such allocations, it being the intent of Sections 16-13-5 through 16-13-7 to permit the State of Alabama to participate fully in any or all grants, appropriations or allocations made available to it by the federal government or any instrumentality thereof for public elementary and secondary schools.



Section 16-13-7 - Appropriation of federal government funds to Foundation Program Fund.

In addition to all other funds appropriated for the public schools of the state there is hereby appropriated to the Foundation Program Fund for each fiscal year any and all funds which may be made available to the State of Alabama by the federal government or any instrumentality thereof for financing a foundation education program or for the support and maintenance of public schools; provided that any federal funds made available for vocational education shall be and are hereby appropriated to the State Board of Education for vocational education.



Section 16-13-8 - Bonding of persons handling public school funds generally - Authority to require.

County and city boards of education are hereby authorized to require county and city public school principals and such other persons as may be charged with the custody and responsibility for handling public school funds to give bond in an amount to be fixed by the county or city board of education, as the case may be, in a reputable surety company authorized to do business in Alabama, conditioned upon the faithful performance of the duties of their office and upon the accounting and paying over to the proper authority of all such public school funds coming into their hands.



Section 16-13-9 - Bonding of persons handling public school funds generally - Payment of premiums.

County and city boards of education are hereby authorized to expend public school funds in order to pay the necessary premiums on the surety bonds authorized in Section 16-13-8 and to pay for audits of such funds.



Section 16-13-10 - Custodian of school funds - Payment of payrolls.

Repealed by Act 2006-196, p. 275, §5, effective June 1, 2006.



Section 16-13-11 - Custodian of school funds - Vouchers required.

Repealed by Act 2006-196, p. 275, §5, effective June 1, 2006.



Section 16-13-12 - Custodian of school funds - Removal.

Repealed by Act 2006-196, p. 275, §5, effective June 1, 2006.



Section 16-13-13 - Fees for courses.

It is the intent of the Legislature that no fees shall be collected in the future in courses required for graduation. In courses not required for graduation, local school boards may set reasonable fees for courses requiring laboratory and shop materials and equipment, provided, however, that such fees shall be waived for students who cannot afford to pay the fee. Any funds collected in fees shall be spent on the course for which the fee was levied. This section shall not be construed to prohibit community groups or clubs from fundraising activities, provided, however, that students shall not be required to participate in such fundraising activities.



Section 16-13-14 - Advancement of expenses of members and employees of county and city boards of education; itemized statement of expenses to be presented and approved upon return of member or employee.

(a) City and county boards of education, the Department of Youth Services School District and the Alabama Institute for Deaf and Blind are hereby authorized to pay in advance such reasonable sums as may be required for registration and travel expenses for their members and employees to participate in approved meetings and conferences. No sum shall be advanced from the treasury of any city or county board of education in this state for the purpose of defraying the expenses of any member or employee of such board while traveling or remaining beyond the limits of such board unless the same shall first be included in the budget of such board or approved by a majority vote of the board, which said motion shall state the purpose and object of such expenditure.

(b) When any sum is advanced to a member or employee of any board of education to be used to defray expenses incurred while traveling beyond the borders of the school district, the member or employee shall submit such itemized statements of expenses as may be required by law immediately upon return of the member or employee. Failure to present and have approved such statement shall render such member or employee personally liable to the county or city board of education for the sum advanced, which sum shall, if such member or employee is drawing pay for his services from the county or city board of education, be deducted from any sum then or in the future owed by the county or city board of education to such member or employee.



Section 16-13-16 - Name of "Alabama Special Educational Trust Fund" changed to "Education Trust Fund."

The name of the "Alabama Special Educational Trust Fund" is changed to the "Education Trust Fund." All references to the "Alabama Special Educational Trust Fund" or the "Alabama Special Education Trust Fund" contained in the Code of Alabama 1975, are changed to the "Education Trust Fund." All other laws, rules, regulations, and legal references of any kind to the "Alabama Special Educational Trust Fund" or the "Alabama Special Education Trust Fund" shall be changed to the "Education Trust Fund" when the Code of Alabama 1975 is next reprinted and as other laws, rules, regulations and legal references are appropriate, timely and economically feasible.

Any and all funds for public education which are dedicated to the Alabama Special Educational Trust Fund prior to and on October 1, 1996, shall continue to be deposited into the "Education Trust Fund." It is not the intent of this section to redirect the deposit or expenditure of any funds earmarked for the public schools and colleges, nor is it the intent of this section to create a new fund for public schools or colleges. It is the intent of this section only to rename the primary education trust fund of the state from the "Alabama Special Educational Trust Fund" to the "Education Trust Fund".






Article 2 - Apportionment and Disbursement of Public School Funds.

Section 16-13-31 - Record of receipts and disbursements; apportionment of countywide taxes for Foundation Program.

(a) The tax collector/revenue commissioner of each county must keep a record of all receipts and disbursements of school funds of his/her county to the local boards of education of the county.

(b) The tax collector/revenue commissioner of each county shall apportion county-wide taxes collected for the purposes of participating in the Foundation Program to each local board of education in the county on the basis of the total calculated costs of the Foundation Program for those local boards of education within the county. The total calculated costs of the Foundation Program for each local board of education shall be the sum of state funds received from the Foundation Program and the amount of local effort required pursuant to paragraph a. of subdivision (3) of subsection (b) of Section 16-13-231.

(c) The apportionment of countywide taxes collected for the purposes of participating in the Foundation Program as determined in Section 16-13-31(b) shall be used unless the local boards of education in a county sign a mutual agreement and secure the approval of the State Superintendent of Education to use some other plan involving desirable special adjustments.



Section 16-13-32 - Funds contributed to be applied as indicated in grant.

All funds contributed by persons or otherwise to any school or school district shall be applied as indicated in the grant from such contributors.



Section 16-13-33 - Funds of townships divided by state or county line.

Whenever a township which has an income from a trust fund is divided by a state or county line or otherwise, such income must be divided between and apportioned to each division of such township according to the school population.



Section 16-13-36 - Appropriation of funds out of treasury.

Any appropriate local governing body is authorized at any meeting of said governing body in any calendar year to appropriate any funds it may deem proper and expedient out of the general funds of the governing body's treasury to local boards of education for the construction, repair, operation, maintenance and support of new or existing public schools within the jurisdiction of said governing body.



Section 16-13-37 - Use of county sales and use tax funds for general educational purposes.

(a) When approved at a referendum election held for such purposes in the manner hereinafter prescribed, any local board of education may divert any earmarked revenue derived by it from county sales and use taxes heretofore levied and imposed by local laws enacted by the Legislature of Alabama which exclusively earmarked such county sales and use taxes for capital outlay, construction and maintenance of public schools and use or spend the same for general educational purposes, including payment of teachers' salaries, other current school expenses, and costs of school transportation, the provisions of any general, special or local law to the contrary notwithstanding.

(b) Upon the written request of the local board of education to the county commission, the referendum elections referred to in subsection (a) of this section may be called, held and conducted as nearly as may be in accordance with state law. In counties which apportion such sales and use taxes between county boards of education and city boards of education under local laws or by agreement between said county and city boards of education, upon the joint written request of such county and city boards of education to the county commission, such referendum elections may be consolidated into one countywide vote, and the result of such consolidated election shall govern the permissive use of such earmarked revenue thereafter by both the county and city boards of education.

(c) This section shall not be construed so as to permit or allow the diversion or use for general educational purposes of any earmarked or dedicated school revenue derived by any local board of education from county sales and use taxes which have heretofore been pledged by such local board of education or other governing body to the amortization, payment or retirement of any school bond issue, school loan or school contract of any kind which calls or provides for the payment thereof from said earmarked school revenues.






Article 4 - Tax Anticipation Warrants in Cities and Counties.

Section 16-13-70 - Issuance authorized; purposes; source of payment.

(a) Any county board of education and any city board of education may issue and sell interest-bearing tax anticipation warrants for the purpose of paying the costs of erecting, acquiring, providing, constructing, purchasing, altering, enlarging, improving, repairing and equipping school buildings, school playgrounds and buildings for housing and repairing school buses, and for the purpose of purchasing school buses, or for any one or more of such purposes.

(b) Warrants issued under the provisions of this article shall not be general obligations of the board of education issuing such warrants but shall be payable, as to both principal and interest, solely out of one of the following:

(1) The proceeds of any ad valorem tax voted under the constitution for the purpose of paying such warrants, or for school purposes generally, and paid, apportioned or allocated to or for the benefit of the board of education issuing such warrants;

(2) The proceeds of any ad valorem tax that may be paid, apportioned or allocated to or for the benefit of the board of education issuing such warrants; or

(3) The proceeds of any privilege, license or excise tax or taxes that may be paid, apportioned or allocated to or for the benefit of the board of education issuing such warrants.

(c) Any board of education issuing any warrants hereunder shall specify, in the proceedings authorizing such warrants, the tax proceeds out of which such warrants are to be payable and shall secure payment of the principal thereof and the interest thereon by a pledge of so much as may be necessary therefor of such tax proceeds. If any such board of education makes more than one such pledge with respect to the proceeds from the same tax, then such pledges shall take precedence in the order in which they are made unless the proceedings making the pledge prior in time shall specifically provide that such pledge shall be on a parity with or subordinate to a subsequent pledge of the same tax proceeds.

(d) Warrants issued pursuant to the provisions of this article shall constitute preferred claims against the tax proceeds out of which they are payable, subject to prior pledges, and shall have preference over claims for salaries or other operating expenses or any other purpose.

(e) No board of education may issue under the provisions of this article warrants payable out of the proceeds of any ad valorem tax if the principal and interest maturing on such warrants in any fiscal year, when added to the principal and interest maturing in the same fiscal year on all warrants of such board of education then outstanding and constituting preferred claims against said ad valorem tax, would exceed 80 percent of the annual proceeds of said ad valorem tax, computed upon the basis of the last assessed valuation on which taxes were due and payable, of the county or the district, as the case may be, as certified by the county tax assessor; provided, that if an irrevocable trust fund consisting of cash or direct general obligations of the United States of America, or both, shall be established for retirement of all or part of the principal of or interest on any outstanding warrants of a board of education, then, to such extent as the retirement thereof shall be provided for by the said trust fund (including the cash therein and all sums due to be paid by the said United States under the terms of any of its direct general obligations forming a part of the said trust fund), the said principal and interest shall be excluded from any computation for the purposes of this subsection of the amount of principal and interest maturing with respect to outstanding warrants.



Section 16-13-71 - Terms and conditions; sale; use of proceeds.

(a) Warrants issued pursuant to the provisions of this article may bear such rate or rates of interest, not exceeding 12 percent per annum, payable semiannually (provided that the first interest payment date may be at any time not later than nine months after the date of such warrants), may be in such denomination or denominations, may have such maturity or maturities not exceeding 30 years from their date (provided that warrants payable, as to both principal and interest, out of the proceeds of any privilege, license or excise tax or taxes, may have a maturity or maturities not exceeding 40 years from their date), may be made redeemable prior to maturity at the option of the issuing board of education at such redemption price or prices and on such terms and conditions, may be payable at such place or places within or without this state, may be executed in such manner and may contain such terms and details not in conflict with the provisions of this article, all as the board of education issuing such warrants may provide in the proceedings wherein such warrants are authorized to be issued.

(b) All warrants issued pursuant to the provisions of this article shall be sold in the manner required by the provisions of Section 16-13-96, for the sale of capital outlay warrants; provided, that the notice of public sale with respect to the sale of warrants issued hereunder that are not payable out of the proceeds of a county or district ad valorem tax shall, in lieu of stating whether a county or district tax is to be pledged therefor, briefly describe the tax to be pledged for payment of such warrants. No warrants issued pursuant to the provisions of this article may be sold for less than 95 percent of their face value plus accrued interest on such warrants from their date to the date of their delivery, nor shall any warrants issued pursuant to the provisions of this article be sold at a price which would yield more than 12 percent according to standard bond tables taking into account any premium or discount reflected in the sale price.

(c) The principal proceeds derived from the sale of any such warrants shall be used solely for the purpose for which they were authorized to be issued, including the payment of any expenses incurred in connection with the issuance thereof.



Section 16-13-72 - Refunding warrants.

Any county board of education and any city board of education may from time to time sell and issue refunding warrants for the purpose of refunding the principal of warrants then outstanding that were issued by the said board of education under the provisions of either this article or any other act or statute, and the interest accrued on the warrants to be refunded, whether or not the principal of the said outstanding warrants shall have matured at the time of the issuance of the refunding warrants and regardless of the date on which the warrants to be refunded shall have a stated maturity or shall be subject to redemption or cancellation. Any premium necessary to redeem or retire the warrants to be so refunded may be paid out of the proceeds from the refunding warrants; and the total principal amount of the refunding warrants shall not exceed the sum of (i) the principal of the warrants to be refunded, (ii) the interest accrued and unpaid thereon plus the interest to mature thereon until the date on which they are to be redeemed or paid and (iii) the amount of any such redemption premium. Except for the fact that refunding warrants are issued for refunding purposes rather than any of the purposes referred to in Section 16-13-70, all the provisions of this article relating to warrants generally shall be applicable to refunding warrants issued hereunder.



Section 16-13-73 - Approval of issue by State Superintendent of Education.

Before issuing any warrants hereunder, the board of education by which such warrants are proposed to be issued shall cause an application for approval of such issue to be filed with the State Superintendent of Education. Such application shall be in such form and shall contain such information as the State Superintendent of Education may prescribe, and he may require such further information as may be necessary relating to the proposed warrants or other financial or educational matters under the control of such board of education. He shall not approve the issue of any warrants hereunder which would jeopardize the state's Foundation Program of education as prescribed by law and in accordance with the rules and regulations of the State Board of Education. He shall not approve the issue of any warrants hereunder when the principal of or the interest on any other warrants constituting a preferred claim against the tax proceeds to be pledged for payment of the proposed warrants is overdue and unpaid, except warrants to refund the same. The written approval of the State Superintendent of Education of the amount and general purpose of the warrants shall be a sufficient approval of the issue, but he may at his discretion approve any of the terms and provisions of the warrants which in such event shall not be issued otherwise. He shall not approve the issuance of any refunding warrants unless evidence presented to him in his judgment shows:

(1) That an interest saving will thereby be effected without extending the date of payment of the warrants desired to be refunded;

(2) That payment of warrants desired to be refunded will prevent the issuing board of education from operating schools the customary term in their jurisdiction;

(3) That an extension of the time of payment of the warrants desired to be refunded is necessary to prevent the state's Foundation Program from being jeopardized; or

(4) That the proceeds of the tax pledged for payment of the warrants to be refunded are not or will not be sufficient for the payment of the principal of and the interest on such warrants.

The state superintendent's approval of the issue of any warrants hereunder shall be a conclusive determination that all necessary evidence has been presented to him. The written approval of the State Superintendent of Education of the issue of any warrants hereunder shall be a conclusive determination in favor of the validity of such warrants that all of the requirements of this article have been complied with. The State Superintendent of Education may also determine conclusively for all purposes relating to the validity of any warrants issued hereunder whether any other warrants constitute a preferred claim against the tax proceeds out of which the proposed warrants are payable. In all matters connected with his approval of warrants, the State Superintendent of Education shall comply with any regulations or instructions of the State Board of Education, but his failure to do so shall not affect the validity of warrants approved by him.



Section 16-13-74 - Warrants legal investments for fiduciaries.

Warrants issued pursuant to the provisions of this article shall be legal investments for executors, administrators, trustees and other fiduciaries.



Section 16-13-75 - Exemption from taxation.

All warrants and interest coupons issued pursuant to the provisions of this article and all income derived therefrom shall forever be exempt from all state, county, municipal and other taxation under the laws of Alabama.



Section 16-13-76 - Moneys allocated under article or chapter not to be pledged.

Nothing herein contained shall be construed to authorize any local board of education to pledge, for the benefit of any warrants issued hereunder, any portion of the Foundation Program Fund moneys paid, apportioned or allocated to it under the provisions of this chapter, nor any portion of public school fund moneys paid, apportioned or allocated to it under the provisions of this article.



Section 16-13-77 - Effect of article on existing powers of boards of education.

The provisions of this article shall not be deemed to restrict, abridge or revoke any power which any county or city board of education had prior to the adoption of this article. Without in any way limiting the generality of the foregoing, it is hereby declared that all county and city boards of education shall continue to have, in addition to the powers granted by this article, all the powers granted them by the provisions of Article 5 of this chapter; provided, that the provisions of Section 16-13-107 shall not be applicable to any board of education exercising the powers granted in this article.






Article 5 - Warrants for Special County and District Taxes.

Section 16-13-90 - Purposes for which warrants issued.

In any county in which a special county tax shall have been voted under the constitution for such purpose or for school purposes generally, and in any school district in which a special district tax shall have been voted under the constitution for such purpose or for school purposes generally, the county board of education or the city board of education, as the case may be, with the approval of the State Superintendent of Education may issue and sell capital outlay warrants for the purposes of erecting, purchasing, altering, enlarging, improving, repairing and equipping school buildings and school playgrounds, and buildings for housing and repairing school buses, including sites for any such buildings and playgrounds; and for the purpose of purchasing school buses; and for the purpose of acquiring a school building already erected by another government body, which building is being transferred to the use and jurisdiction of the board issuing the warrants; or for any one or more of such purposes; issue and sell or exchange refunding warrants for the purpose of refunding any valid warrants heretofore or hereafter issued and constituting a preferred claim against the said tax, or, in the case of refunding warrants payable from the tax of a special school district which consists of a consolidation of two or more smaller special school districts, constituting a preferred claim against the tax of any of such smaller districts; provided, that the refunding warrants shall not be issued in an aggregate principal amount exceeding the sum of (i) the outstanding principal of such warrants being refunded, (ii) the interest accrued and unpaid thereon plus the interest to mature thereon until the date on which they are to be redeemed or paid, and (iii) the amount of any redemption premium required to be paid. Proceedings authorizing the issuance of refunding warrants under the provisions of this article shall identify the warrants being refunded, but no purchaser or holder of any such refunding warrant shall thereby be put upon inquiry or charged with notice of the nonexistence or invalidity of such refunded warrants, and the validity of such refunding warrants shall not be affected thereby. Warrants shall never be issued hereunder to an amount of principal and interest maturing in any fiscal year which, when added to the amount of principal and interest of all warrants then outstanding and constituting preferred claims against the said tax and maturing in said fiscal year, would exceed 80 percent of the annual proceeds of said tax, computed upon the basis of the last assessed valuation on which taxes were due and payable, of the county or of the district, as the case may be, as certified by the county tax assessor.



Section 16-13-91 - Approval of issuance.

Before issuing any warrants hereunder the county board of education or the city board of education, as the case may be, shall cause an application for approval of such issue to be filed with the State Superintendent of Education. Such application shall be in such form and shall contain such information as the State Superintendent of Education may prescribe, and he may require such further information as may be necessary relating to the proposed warrants or other financial or educational matters under the control of such board of education. He shall not approve the issue of any warrants which would jeopardize the state's Foundation Program of education as prescribed by law and in accordance with the rules and regulations of the State Board of Education. He shall not approve the issue of any warrants hereunder when the principal or interest of any other warrants constituting a preferred claim against the same tax is overdue and unpaid, except warrants to refund the same. The written approval of the State Superintendent of Education of the amount and general purpose of the warrants shall be a sufficient approval of the issue, but he may at his discretion approve any of the terms and provisions of the warrants which in such event shall not be issued otherwise. He shall not approve the issuance of any refunding warrants unless evidence presented to him in his judgment shows:

(1) That an interest saving will thereby be affected without extending the date of payment of the warrants desired to be refunded; or

(2) That payment of warrants desired to be refunded will prevent the issuing board of education from operating schools the customary term in their jurisdiction; or

(3) That an extension of the time of payment of the warrants desired to be refunded is necessary to prevent the state's Foundation Program from being jeopardized; or

(4) That the proceeds of the tax pledged for payment of the warrants to be refunded are not or will not be sufficient for the payment of the principal of and the interest on such warrants.

The state superintendent's approval of the issue of any warrants hereunder shall be a conclusive determination that all necessary evidence has been presented to him. The written approval of the State Superintendent of Education of the issue of any warrants hereunder shall be a conclusive determination in favor of the validity of such warrants that all of the requirements of Section 16-13-120 and this section have been complied with. The State Superintendent of Education may also determine conclusively for all purposes relating to the validity of any warrants issued hereunder whether any other warrants constitute a preferred claim against the same tax proceeds. In all matters connected with his approval of warrants the State Superintendent of Education shall comply with any regulations or instructions of the State Board of Education, but his failure to do so shall not affect the validity of warrants approved by him.



Section 16-13-92 - Execution.

All warrants issued hereunder shall be executed in the name of the issuing county or city board of education, as the case may be, by the president of such board, shall be sealed with the seal of such board and attested by the secretary of the board. Coupons attached to such warrants shall be executed with either the manual or the facsimile signature of the president of such board. All warrants and coupons attached thereto issued hereunder bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before the delivery and payment thereof such officers whose signatures appear thereon shall have ceased to be officers of such board.



Section 16-13-93 - Form.

The following form of warrant shall be valid and sufficient for warrants issued hereunder, but any other appropriate form may be used:

"No. ___ $ ____ State of Alabama county (city) board of education of the County (City) of ____. County, (City, District No. _____) capital outlay (refunding) school warrant. The county (city) board of education of the County (City) of ____, Alabama, is indebted to bearer in the sum of ____ dollars and hereby directs the custodian (treasurer) of the public school funds of the county (city) to pay to bearer the said sum on ____, 2__, with interest meanwhile at the rate of ____. percent per annum payable semiannually to the bearer of the respective coupons therefor hereto attached, both principal and interest being payable at ____ from the proceeds of a special tax of $.30 on each $100.00 of taxable property in the said county (in the said city, in School District No. ____ of the said county) duly authorized to be levied and collected each year until the maturity thereof. This warrant is issued pursuant to Act No. ____, approved ____, 2__, and is a preferred claim against the proceeds of the said tax as therein provided. It is hereby certified that every requirement of the Constitution or laws of the State of Alabama relating to the issue hereof or to the authorization of the said tax has been duly complied with and that this warrant is within every limit prescribed thereby. In witness whereof the said county (city) board of education has caused this warrant to be signed in its name by its president and its seal to be hereunto affixed and attested by its secretary, and the attached coupons to be executed with the facsimile (manual) signature of the said president. Dated ____, 2__, county (city) board of education of ___ by: ___ president, seal attest: ___ secretary (coupon) no. ___ $ ___. On ___, 2__, the county (city) board of education of the County (City) of ____, Alabama, will be indebted to bearer in the sum of ____ dollars and hereby directs the custodian of the public school funds of the county (city treasurer) to pay to bearer at ___, the said sum at that time from the proceeds of a certain special tax as provided in and as interest on its county (city, District No. ___ ) capital outlay (refunding) warrant no. ___, dated ___, 2__, county (city) board of education of ___ by: ___ president."

If such warrants are subject to the call for payment before maturity the words "unless the said warrants shall have been duly called for earlier payment and payment duly provided therefor" may be added to the coupons and the following paragraph inserted in the warrants:

"The said county (city) board of education reserves the right to call this warrant for payment at ____ and accrued interest upon any interest payment date (or any other appropriate statement as to the time of redemption as prescribed by the issuing board). Notice of such call shall be published at least once at least 30 days before such payment date in a newspaper published or circulated in the county and also in a daily newspaper published in Montgomery or Birmingham. Such notice having been given and such payment having been duly provided, this warrant shall cease to bear interest upon such payment date."



Section 16-13-94 - Maturity; payment generally.

Capital outlay warrants issued hereunder shall be payable within the period of usefulness of the improvement or property for which the warrants are issued as estimated by the county or city board of education, which estimate shall be conclusive. In no event shall any warrant issued hereunder be made payable on or after the first of October upon which the special tax pledged for the payment of the warrants last becomes due and payable. All warrants issued hereunder shall be made payable in substantially equal annual instalments of principal and interest beginning in the next fiscal year after their date; provided, that if other warrants issued hereunder or any other law shall be then outstanding constituting a preferred claim against the same tax, all or any part of the maturities of such outstanding warrants may be taken together with the maturities of the new warrants to provide substantially equal instalments of principal and interest; and provided further, that the requirements contained in this sentence shall be directory only and shall not affect the validity of any warrants issued under this article.



Section 16-13-95 - Interest rate.

All warrants issued hereunder shall bear interest at not exceeding eight percent per annum payable semiannually; provided, that the first interest payment date may be at any time not later than nine months after the date of issue. If the principal of or interest on any warrant at any time issued hereunder shall not be paid when due, the same shall bear interest after maturity until paid at the rate of eight percent per annum until paid; provided, that at any time after such principal or interest shall have become past due, the board of education may give notice of its intention to pay the same in whole or in part with interest at a specified time and place by publication at least once at least 10 days before the date fixed for such payment in a newspaper published or circulated in the county and also in a daily newspaper published in Montgomery or Birmingham. If such notice shall be duly given and if money to make such payment shall be duly provided, interest on such overdue principal or interest (or the part thereof for payment of which money is so provided) shall cease to accrue on the date fixed for such payment.



Section 16-13-96 - Sale - Generally.

All warrants issued hereunder shall be sold to the highest bidder at public sale unless sold at a better price within 30 days after failure to receive any acceptable bid at a duly advertised public sale in accordance with this section. A public sale shall be either on sealed bids or at auction. Bidders may be invited to name the rate or rates of interest which the warrants are to bear or the board of education may name a rate or rates of interest and invite bids thereon. The notice of a public sale shall state whether the sale is to be on sealed bids or at auction and shall also state the amount of the warrants to be sold, the maturities thereof, whether county or district tax is to be pledged, the amount payable at each maturity and either the rate or rates of interest which the warrants are to bear or that the bidders are invited to name the rate or rates of interest and shall also state the time and place of the meeting of the board of education at which bids are to be received and the amount of the good faith check required to be deposited. Such notice shall be published once in each of two consecutive weeks in a newspaper published in the county within which the warrants are being issued, and if there should be no such newspaper the notice shall be published in a daily newspaper published in Montgomery or Birmingham. The first of such two publications shall be not less than 10 days before the date of sale. The board of education shall have the right to reject all bids. In the marketing of the said warrants the said board shall be entitled to have such assistance as can be rendered by the Governor, the Treasurer, the Director of Finance, the State Superintendent of Education or any other appropriate state officer or agency. If the warrants are offered for sale at public auction, the highest bidder shall be that bidder whose bid names the lowest net interest cost to the board of education as shown in standard bond tables; if the warrants are offered for sale on sealed bids, the highest bidder shall be that bidder whose bid names the lowest total net interest cost to the board of education determined by ascertaining the total amount of interest that would be payable by the board, computed at the applicable rate or rates of interest stated in the bid from the date of the warrants to their respective absolute maturities, and deducting from the total so ascertained the amount of any premium stated in the bid in excess of the face value of the warrants or adding to the total so ascertained the amount of any discount stated in the bid below the face value of the warrants; provided, that the determination by the board of education as to the highest bidder shall be final. Bidders shall be required to submit a good faith check, drawn on a member bank of the Federal Reserve System, in the form of a certified check or a bank cashier's check or a bank treasurer's check, in an amount not less than two percent of the principal amount of the warrants offered for sale.



Section 16-13-97 - Sale - Price.

Warrants issued hereunder may be sold at such price or prices as the issuing board of education may deem advisable; provided, that no series of warrants issued hereunder shall be sold at a price resulting in an average annual net interest cost to the issuing board greater than eight percent computed from the date of the warrants to their respective maturities and taking into account any premium or discount reflected in the sale price.



Section 16-13-98 - Preference and payment of warrants and care of fund.

All warrants issued hereunder by a county or city board of education shall be payable solely from the county or city board of education's apportioned share of the proceeds of the special tax in respect of which they were issued, but this shall not prohibit their payment from any other funds which may be available therefor under any other provision of law; provided, that in no event shall such warrants be payable from such other funds if the effect thereof would be to subject such warrants to any constitutional debt limit or to any constitutional requirement that they be authorized by vote of the qualified voters. All warrants issued hereunder shall be preferred claims against the county or city board of education's apportioned share of said tax as herein provided. All valid pledges of the said tax heretofore made, whether made to secure warrants or otherwise, shall remain valid and effective, and successive pledges so made of the same tax shall remain entitled as between each other to preference in the order in which they were made. All warrants issued hereunder, whether capital outlay or refunding, and including warrants heretofore issued under Act No. 94 (1936, Ex. Sess., p. 58), approved April 6, 1936, shall be secured by pledge of the entire net proceeds of the county or city board of education's apportioned share of said tax, subordinate to all pledges thereof heretofore or hereafter made before the issue of the said warrants, but superior to all pledges thereof made after the issue of the said warrants; provided, that all warrants hereafter authorized hereunder by the county or city board of education at one session but delivered at different times shall as against other warrants have preference as of the date when the first delivery of such warrants was made and as between each other shall be of equal rank. All warrants issued hereunder, as well as all valid pledges of the said tax heretofore made, shall have preference over claims for salaries or other operating expenses or any other purpose. In each fiscal year the proceeds of the said tax shall be deposited as soon as received by the custodian of school funds or the city treasurer, as the case may be, in a bank approved for that purpose by the State Superintendent of Education upon the advice of the State Superintendent of Banks or other chief state officer having supervision over banking matters, in a separate account to an amount sufficient for the payment of all claims secured by a valid pledge of the said tax and due in that fiscal year, including the principal and interest of all warrants issued hereunder due in that fiscal year or due in any prior year and remaining unpaid with six percent interest on such overdue claims. After such amount has been so deposited the balance of the proceeds of the said tax may be used for any proper purpose without regard to the said pledges or warrants. Such deposit shall be held as a trust fund for the payment of the claims for which it was established and shall be applied to the payment of all such claims as they become due; provided, that no such claim shall be paid therefrom unless after such payment sufficient funds will remain in said deposit to pay all such claims which are secured by a pledge of the said tax superior to the pledge securing the claim to which such payment is to be applied, and such deposit shall be applied to no other purpose until all such claims are satisfied. Any custodian, treasurer, superintendent of education, member of a board of education or other officer who shall by vote or in any other manner cause, aid or encourage any diversion of any such deposit to any other purpose or any misappropriation thereof whereby loss or injury to the owner or holder of any such claim is caused shall be jointly and severally liable, both personally and upon his official bond, if bonded, to such owner or holder to the extent of such loss or injury, including attorneys' fees and other collection costs. Any failure to make such deposit as required by the section or to apply the same as herein provided shall be construed as a diversion or a misappropriation, and any owner or holder of any claim then or at any time in the future payable from such fund may at any time enter suit in any court of competent jurisdiction against the official responsible therefor and the surety upon his official bond, if bonded, both to recover for any loss or injury thereby sustained and to compel the observance of these provisions in the future.



Section 16-13-99 - Place and method of payment.

All warrants issued hereunder may be made payable as to principal and interest at such banks within or without the State of Alabama as the issuing board of education may designate. The county or city superintendent of education and the custodian or treasurer of school funds, as the case may be, shall deposit sufficient funds in such bank designated by the issuing board, as the bank at which its warrants are payable to meet all maturing installments of principal of and interest on its warrants promptly as the same shall fall due. The amounts due on principal and interest of school warrants issued heretofore and hereunder shall be remitted by said banks at par, including any premium due on called warrants, and without the deduction of exchange, handling, or collection costs from the amount due the holders of said warrants. Each issuing board of education shall be authorized to compensate any paying agent bank in an amount deemed reasonable by the board of education for the services to be rendered and the expenses to be incurred by the paying agent bank.



Section 16-13-100 - Payment of incidental costs.

The board of education issuing any warrants hereunder may pay the cost of printing the warrants, the cost of advertising the sale, the attorneys' fees for preparing proceedings, the attorneys' fees for furnishing an opinion as to legality acceptable to the purchaser and other expenses incidental to the issue of the warrants, but only the actual cost thereof shall be paid and all such payments shall be made to those actually rendering such services and not to the purchaser of the warrants, in a lump sum or otherwise; provided, that the board of education may employ any bank or banks and person or persons to assist in making arrangements relating to the issue of refunding warrants hereunder and the sale or exchange thereof and may pay them for such services subject to the approval of the State Superintendent of Education. This section shall not authorize the payment of a commission or other compensation for procuring a purchaser of capital outlay warrants issued hereunder.



Section 16-13-101 - Redemption of warrants prior to maturity.

Any board of education issuing warrants hereunder may, if such action shall be deemed advisable by the issuing board, retain in the proceedings authorizing the issuance of such warrants an option to redeem prior to maturity all or any part thereof, as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of such warrants; provided, that the redemption price for any warrant redeemed prior to maturity shall not exceed the par value of that warrant plus accrued interest thereon to the date fixed for redemption and plus a premium not exceeding 12 months' interest on such warrant computed at the rate it would by its terms bear on the date fixed for redemption if it had not been called for redemption. Notice of the call for redemption prior to maturity of any warrant issued hereunder shall be given by publication at least once, at least 30 days before the date fixed for redemption, in a newspaper published or circulated in the county and also in a daily newspaper published in Montgomery or Birmingham.



Section 16-13-102 - Exchange and delivery of refunding warrants.

Notwithstanding the provisions of Sections 16-13-96 and 16-13-97, refunding warrants issued hereunder may without advertisement be exchanged for a like amount of the warrants being refunded. If part of an authorized issue is so exchanged, the officers authorized to effect such exchange may select from the total authorized issue the particular refunding warrants to be so delivered, and the maturities of the refunding warrants at any time outstanding need not meet the requirements of this article as to equal annual instalments of principal and interest. Refunding warrants may be delivered to a bank designated by the issuing board to be held in escrow pending delivery pursuant to an order of the issuing board for the delivery or exchange of such refunding warrants, all or any part of which warrants held in escrow may be issued and sold or exchanged as other refunding warrants issued under the terms of this article.



Section 16-13-103 - Validity of warrants.

Warrants reciting that they are issued pursuant to the terms of this article shall in any action or proceeding involving their validity be conclusively deemed to be fully authorized thereby and to have been issued, sold, executed and delivered in conformity therewith and with all other provisions of law applicable thereto and shall be incontestable, anything herein or in other statutes to the contrary notwithstanding, unless such action or proceeding is begun before or within 30 days after the day upon which the warrants are delivered and paid for, and no irregularity in the proceedings to authorize the issue of warrants hereunder nor the omission or neglect of any officer charged with the execution of any duties imposed by this article shall affect the validity of any warrants issued hereunder; provided, that the issuance of such warrants shall have been approved by the State Superintendent of Education.



Section 16-13-104 - Exemption from taxation.

All warrants and interest coupons attached to the same issued hereunder shall be exempt from state, county and municipal taxation.



Section 16-13-105 - Warrants may be validated.

All school warrants authorized by this article may, in the discretion of the board of education, be validated in a proceeding in accordance with Sections 6-6-750 through 6-6-757, or any similar proceedings prescribed by law, but such proceedings shall not be essential to the validity of such warrants.



Section 16-13-106 - Records.

The county board of education or the city board of education, as the case may be, shall keep in its minutes a complete record of all warrants issued under the provisions of this article, which record shall show upon what authority the warrants are issued, the amounts in which issued, the persons to whom issued, the dates of issue, the purpose or purposes for which issued, the rate of interest to be paid and the time and place of payment of each installment of principal and interest. It shall be the duty of the superintendent of education to prepare in duplicate on the first day of October in each year, and whenever additional warrants are issued, a record showing all of the information required by this section as to all warrants then outstanding, and he shall deliver one copy of each such record to the custodian of county school funds or the treasurer of the city school funds, as the case may be.



Section 16-13-107 - Exclusiveness of article.

No warrants payable in any fiscal year later than the fiscal year in which they were issued shall be issued except in accordance with the provisions of this article.



Section 16-13-108 - Elections.

(a) Elections for the purpose of voting special taxes for any school purpose or for school purposes generally under the constitution may be held at any time in accordance with law for one or more of the following purposes:

(1) Voting such tax where no such tax is being levied;

(2) Voting such tax for a period additional to the period for which the tax then being levied has been voted;

(3) Voting an additional rate of such tax where such tax has been voted at a rate less than the limit permitted by the constitution;

(4) Voting such tax for a different purpose from that for which the tax has already been voted and beginning with the fiscal year after such election, the purpose of the new election shall govern; provided, that the change of purpose for which a tax is voted shall not deprive the holders of outstanding warrants of their rights; or

(5) Voting such tax for the purpose of consolidation or enlargement of special tax districts; provided, that the holders of outstanding warrants shall not be deprived of their rights.

(b) No election for the voting of the tax shall be held which would authorize the tax for a period or aggregate periods which would cause the tax to become due and payable later than 30 years from the October 1 next after such election. All warrants heretofore or hereafter issued as preferred claims against a special tax under the constitution shall continue such claims against such tax until paid, whether such tax was voted at one time or from time to time and whether such tax was voted at the time the warrants were issued or thereafter.



Section 16-13-109 - Investment of unused proceeds in government securities.

If any county or city board of education has issued and sold school warrants under the provisions of this article for school building purposes and if the proceeds of such warrants cannot now be used for school building construction due to priority regulations of the government of the United States, such board shall have the authority to invest the proceeds of such warrant sale in securities issued by the government of the United States of America having a fixed redemption value at the option of the holder of not less than the amount originally invested. County and city boards of education shall have the authority to use for debt service purposes any interest received on securities issued by the United States government in which the proceeds of school warrant sales are invested. When it becomes practicable for such boards of education to construct the school buildings for which said school warrants were originally issued, said boards of education shall have the authority to liquidate the securities in which the proceeds of warrant sales are invested and apply the same to the purposes for which the school warrants were originally sold.






Article 6 - Warrants for Special License, Privilege or Excise Taxes.

Section 16-13-120 - Authority to issue; interest rate; terms, use of proceeds, etc.

In any county in which a special license or privilege tax or excise tax may now or hereafter be levied, or the proceeds of any ad valorem tax equivalent shall be apportioned, by local act of the Legislature of Alabama, the county board of education of the county or the city board of education of any city in the county, as the case may be, may sell and issue interest-bearing warrants, the principal of and the interest on which shall be payable solely from that portion of the proceeds from such tax or tax equivalent which may be apportioned and paid to such board of education. Any such warrants may bear such rate or rates of interest not exceeding 12 percent per annum, payable semiannually, may be in such denomination or denominations, may mature over such period of time not exceeding 30 years after their date, may be sold at public or private sale at such price or prices, may be made redeemable prior to maturity at the option of the issuing board at such redemption price or prices and on such conditions, may be made payable within or without the state, and may contain such details, all as the board of education issuing such warrants may provide in the proceedings wherein the warrants are authorized to be issued. The board of education issuing such warrants shall secure the payment of the principal thereof, and interest thereon by a pledge of the tax proceeds so apportioned, out of which such warrants are made payable; and, if more than one such pledge shall be made with respect to the proceeds from the same tax, then such pledges shall take precedence in the order in which they are made. Said warrants shall not be general obligations of the issuing board of education but shall be payable solely from the limited source herein specified. Said warrants shall be preferred claims against the tax or tax-equivalent proceeds so apportioned and out of which they are made payable and shall have preference over claims for salaries or other operating expenses or any other purpose. The proceeds from the sale of any such warrants shall be used by the board of education issuing such warrants for the purpose or purposes for which the tax or tax-equivalent proceeds so apportioned to such board of education are permitted by any such local act to be used. Each such board of education may in like manner from time to time sell and issue refunding warrants for the purpose of refunding a like or greater principal amount of warrants then outstanding which were issued under the provisions of this section and Section 16-13-121 and the interest accrued thereon and any premium necessary to be paid thereon. The provisions of said sections applicable to the original issue of warrants so refunded shall likewise be applicable to any such refunding warrants except that the proceeds from the sale of such refunding warrants shall be used only to retire the warrants refunded thereby.



Section 16-13-121 - Approval of issue by State Superintendent of Education.

Before issuing any warrants under Section 16-13-120, the county board of education or the city board of education, as the case may be, shall cause an application for approval of such issue to be filed with the State Superintendent of Education. Such application shall be in such form and shall contain such information as the State Superintendent of Education may prescribe, and he may require such further information as may be necessary relating to the proposed warrants or other financial or educational matters under the control of such board of education. He shall not approve the issue of any warrants which would jeopardize the state's Foundation Program of education as prescribed by law and in accordance with the rules and regulations of the State Board of Education. He shall not approve the issue of any warrants hereunder when the principal or interest of any other warrants constituting a preferred claim against the same tax proceeds is overdue and unpaid, except warrants to refund the same. The written approval of the State Superintendent of Education of the amount and general purpose of the warrants shall be a sufficient approval of the issue, but he may at his discretion approve any of the terms and provisions of the warrants which in such event shall not be issued otherwise. He shall not approve the issuance of any refunding warrants unless evidence presented to him in his judgment shows:

(1) That an interest saving will thereby be affected without extending the date of payment of the warrants desired to be refunded; or

(2) That payment of warrants desired to be refunded will prevent the issuing board of education from operating schools the customary term in their jurisdiction; or

(3) That an extension of the time of payment of the warrants desired to be refunded is necessary to prevent the state's Foundation Program from being jeopardized; or

(4) That the proceeds of the tax pledged for payment of the warrants to be refunded are not or will not be sufficient for the payment of the principal of and the interest on such warrants.

The state superintendent's approval of the issue of any warrants hereunder shall be a conclusive determination that all necessary evidence has been presented to him. The written approval of the State Superintendent of Education of the issue of any warrants hereunder shall be a conclusive determination in favor of the validity of such warrants that all of the requirements of this article have been complied with. The State Superintendent of Education may also determine conclusively for all purposes relating to the validity of any warrants issued hereunder whether any other warrants constitute a preferred claim against the same tax. In all matters connected with his approval of warrants the State Superintendent of Education shall comply with any regulations or instructions of the State Board of Education, but his failure to do so shall not affect the validity of warrants approved by him.



Section 16-13-122 - Provisions of article cumulative.

The provisions of this article are cumulative and shall not be deemed to restrict or abridge any power which any board of education had prior to the adoption of said sections.






Article 7 - Budget System.

Section 16-13-140 - Established for county and city school systems; form of annual budget required; public hearings required.

(a) There shall be a budget system for the public schools of each county and city for the purpose of promoting economy and efficiency in the finances of the public schools.

(b) The State Department of Education shall prepare proposed annual budget forms for each local board of education and shall make the forms available to each local superintendent of education by August 1 of the first year of each legislative quadrennium and by July 1 of each subsequent year of each legislative quadrennium for use with public hearings. The forms shall be clear, uniform, and concise in order to promote understanding by the general public of the budget process.

(c) Each local board of education shall hold at least two open public hearings pertaining to its proposed annual budget. Copies of the proposed budget shall be provided to the public at each hearing on forms provided by the State Department of Education. Each board shall seek input from the public concerning the proposed budget and the allocation of resources. Each hearing shall be held during a scheduled board meeting in a place and at a time convenient for the general public to attend. The chair of each board shall publicize the date and time of each hearing in the local media in advance of the hearing. In addition, notice of each hearing shall be posted in a conspicuous place at the offices of the local board of education, the county courthouse, the main municipal building, and at each affected school. The proposed budget shall reflect the total amount of resources available to the board from all funding and revenue sources. The projected enrollment and the total proposed expenditure by each board and for each school shall be available at the public hearings. The proposed budget shall clearly delineate the number of teachers, librarians, counselors, administrators and other support personnel projected to be employed at each school. The proposed budget shall clearly list the operating costs by category or function at each school. The proposed budget shall delineate by school those operating resources earned, including, but not necessarily limited to, those items contained in the Instructional Support Program of the Foundation Program, designating the amount of funds earned at each school per item based on average daily membership. After at least two public hearings have been held, the local board and superintendent shall cause a final budget to be developed consistent with the laws of this state, and shall make copies of the final budget available to the public upon request. Copies of the budget and other financial documents may be secured from the superintendent at a cost not to exceed the cost of production of the document.

(d) On or before October 1 of each year, each local board of education shall prepare and submit to the State Superintendent of Education the final annual budget adopted by the local board of education, which budget shall be prepared and submitted according to the classifications and items specified on forms provided therefor and in accordance with the regulations of the State Board of Education.

(e) No local board of education, or superintendent thereof, shall approve any budget for operation of the school for any fiscal year which shall show expenditures in excess of income estimated to be available by the various state and other officials, as required in Sections 16-13-141 and 16-13-142, plus any balances on hand, except under conditions set forth by the laws of the state governing the issuance of school warrants.



Section 16-13-141 - Comptroller and state superintendent to estimate funds.

On or before the first day of September of each year, the Comptroller, or such state official as may be charged by law with the responsibility of estimating the income from the various state revenue measures, shall certify to the State Superintendent of Education the income estimated to be available during the next fiscal year to meet the various appropriations for the public elementary and high schools of the state. The state superintendent shall thereupon estimate the amount of each of these funds to be apportioned to each of the school systems of the state during the next fiscal year.



Section 16-13-142 - County and city treasurer to certify estimated funds available.

On or before the first day of September, the county treasurer of each county and the city treasurer of each city, the county tax assessor, or the official or officials in each county and city who are charged by law with the responsibility of determining or estimating revenues to be available for the operation of government in that county or city, shall certify in writing through the county or city superintendent of education in charge of schools in that county or city to the county or city board of education the assessed valuation of property on which taxes are to be collected during the next fiscal year and the amount of school taxes which may reasonably be expected to be derived from assessed valuations during that year. This official or these officials shall also certify in writing through the county or city superintendent of education to the county or city board of education the amount which may be expected to be available from any other fund or funds set aside by law or ordinance or in any other manner for school purposes in that county or city.



Section 16-13-143 - When budget official; approval of funds for teachers' salaries; changes in budget; approval prerequisite to receipt of funds.

(a) A budget shall become official and shall be followed in the matter relating to the financial operation of the schools of any school system when it has been prepared by the superintendent of education and approved by the county or city board of education, as the case may be, in accordance with the conditions prescribed above, and when a copy has been filed with and approved by the State Superintendent of Education.

(b) The State Superintendent of Education shall not approve the expenditure of public funds for the salaries of teachers unless said teachers hold valid teaching certificates and have been nominated in writing by the county or city superintendent of education and appointed by the county or city board of education, as the case may be.

(c) A county or city superintendent of education with the approval of his board shall have authority during the fiscal year to make such changes within the budget as are deemed desirable; provided, that schools are operated for the state minimum term according to rules and regulations of the State Board of Education; and provided, that a deficit is not incurred by such change or changes.

(d) No school board shall be entitled to receive any school funds apportioned by the State Board of Education for any fiscal year until that school board has filed a budget for that fiscal year with the State Superintendent of Education, which budget has been approved in accordance with the provisions of this article.



Section 16-13-144 - Prohibition and penalty for exceeding budget; waiver of penalty.

(a) No local board of education shall spend or obligate itself to spend more money in any fiscal year than the estimate of income available to that board of education for that year, plus balances on hand at the beginning of the fiscal year, which estimate shall be approved by the State Superintendent of Education, if the excess expenditure or excess obligation to spend results in a deficit for that fiscal year, except as provided in Section 16-13-145. The estimate of income shall include estimates of income from revenue receipts from all sources and estimates of nonrevenue receipts from all sources, but excluding all funds derived from loans other than loans obtained by the issuance of school warrants authorized by the laws of the state. This section shall not apply to any fiscal year where there is proration of education funds going to local boards of education. No funds shall be transferred by any board of education from salary allocations to any other expenditure or for any other purpose. In times of proration, salaries shall not be subject to proration.

(b)(1) If a local board of education in any fiscal year violates this section, the State Superintendent of Education shall reduce in the succeeding fiscal year the allotment from the Foundation Program Fund to which the local board of education is otherwise entitled an amount equal to one-fourth of the deficit.

(2) The State Superintendent of Education may waive all or part of the penalty if the school system has made a substantial effort to remove the deficit and agrees to develop an approved financial plan.

(c) If any local superintendent at any time makes a financial statement to his or her local board of education or to the State Superintendent of Education in which the superintendent purposely misrepresents the amount of the deficit or obligations outstanding of his or her local board of education, he or she shall be guilty of a misdemeanor and punishable by a fine of not less than one hundred dollars ($100) and not more than five hundred dollars ($500).



Section 16-13-145 - Authority to borrow funds against revenues of current year; authority to contract with T.V.A. to obtain funds to improve energy-inefficient school buildings with approval of state superintendent.

(a) Any local board of education shall have authority during any fiscal year upon the recommendation of the local superintendent of education, as the case may be, to borrow money in anticipation of the current revenues for that fiscal year and to pledge the current revenues for said fiscal year for the payment of such loan or loans if funds on hand are not sufficient to pay the salaries of teachers and to meet the current expenses when due; provided, that the party or parties making such loan or loans to a local board of education shall not be put upon inquiry as to the validity of such indebtedness because of this provision. The total amount of such loans a local board of education may have outstanding at any time during the fiscal year shall be determined as follows: From the total estimate of current revenue of that local board of education for that fiscal year, which estimate is approved by the State Superintendent of Education, deduct the sum of the current revenue already received for that fiscal year and the principal and interest due on school warrants during that fiscal year and unpaid at that time and the difference shall be the maximum amount of current loans said local board of education can have outstanding in anticipation of current revenue at any given time. All such current loans shall be due and payable not later than the close of the fiscal year for which the current revenue is pledged provided that if the State of Alabama makes the final apportionment of school funds for a fiscal year after the close of that fiscal year, such loans may be extended at the close of the fiscal year until such time as the state makes its final apportionment. If for any reason at the close of a fiscal year a local board of education does not have on hand sufficient funds to retire all current loans, the party or parties making such loans to the local board of education shall not be put upon inquiry as to the validity of such loan or loans due to any provision of this article and any such loans unpaid at the close of any fiscal year shall become a first lien on the current revenue of the succeeding fiscal year subject only to the prior lien of principal and interest due on school warrants if such warrants are outstanding. At no time shall loans be secured to meet the current expenses in any year which shall pledge the school revenues of any other fiscal year; provided, that expenditures for teachers' salaries for services rendered and for transportation for the scholastic year, July 1 to June 30, inclusive, for any year, and expenditures for fuel and school classroom materials and supplies to be consumed in the scholastic year, July 1 to June 30, inclusive, for any year, shall be paid from cash on hand and if for any reason the local boards of education do not have on hand sufficient funds to pay such expenditures then the local boards of education shall have authority upon the recommendation of the local superintendent of education, as the case may be, to borrow money to pay for such expenditures and to pledge therefor the school revenue for the ensuing fiscal year; provided, that such loan must be repaid during that fiscal year for which the school revenue is pledged.

(b) Notwithstanding the provisions of subsection (a) of this section, Section 16-13-144, or any other provision of law, any local board of education upon the recommendation of the local superintendent of education shall have authority to contract with the Tennessee Valley Authority for the purpose of obtaining funds from the Tennessee Valley Authority's Commercial and Industrial Energy Conservation Financing Plan or any similar plan developed by the Tennessee Valley Authority, in accordance with the terms and conditions established for such programs by the Tennessee Valley Authority, to assist said local board of education in modifying any school buildings as may be determined to be energy-inefficient in order to improve the energy efficiency of such buildings. No contract authorized by this subsection shall be effective until approved by the State Superintendent of Education.



Section 16-13-146 - Interest rate on current loans.

County and city boards of education shall have authority to pay interest at a rate not exceeding eight percent per annum on current loans secured in accordance with the provisions of Section 16-13-145. County and city boards of education shall have the right to call upon the State Superintendent of Education for assistance in securing loans at as low an interest rate as possible.



Section 16-13-147 - Payment of teachers' salaries when due.

It shall be the duty of county and city boards of education to pay teachers' salaries promptly when due and, if funds on hand are insufficient, to secure such current loans as are necessary to pay teachers' salaries and other current expenses when due in accordance with the provisions of Section 16-13-145. If any board of education fails to pay the salaries of its teachers in its employ for any month within 10 days after such salaries are due, the county or city superintendent of education, as the case may be, must on the eleventh day of such delinquency make a full and complete report to the State Superintendent of Education of the reasons for such delinquency. No county or city board of education shall have the authority to issue certificates of indebtedness to teachers or to other creditors of the board, but if current funds on hand are insufficient to pay teachers' salaries and other current expenses when due, the board shall secure current loans and pay its teachers and other current expenses on time as authorized in Section 16-13-145.






Article 8 - One-Mill County School Tax.

Section 16-13-160 - Petition for election; calling of election.

Upon a petition signed by 200 or more qualified electors of the county, who are also freeholders, to the county commission in any county within the State of Alabama, the said commission shall order an election to determine whether or not a special tax of one mill shall be levied for the support of the public schools within said county as hereinafter provided.



Section 16-13-161 - Election notice.

There shall be made publication of the election in some newspaper within the county, which publication shall show the rate of such proposed tax, the time it is proposed to be continued and the purpose for which the levy is proposed to be made.



Section 16-13-162 - Election officers; conduct of election.

(a) The inspectors and officers of the election shall be appointed and such elections shall be held and the result of said elections shall be declared in the same manner and by the same officers as is the result of the regular elections for county officers under the general laws of the state.

(b) The election provided for in this article may be had at the time of holding any regular election within the county; and, if held at any such time, the inspectors and officers of the general election shall conduct at the same time the election herein provided for; and for such services they shall receive no compensation other than that allowed them for the holding of the general election; but if such an election is had at any other time than that of holding a regular election within the county, then the election officers shall receive the same pay as that for holding a general election.



Section 16-13-163 - Electors.

All persons who are at the time of such election qualified electors in the county where such election is held under the laws and Constitution of Alabama then in existence shall be qualified electors to participate therein.



Section 16-13-164 - Ballot and election supplies.

The county commission shall provide a sufficient number of ballots for each voting precinct within said county, and at the top of each ballot shall be printed the rate of such proposed tax, the time it is to be continued and that the purpose is for the support of the public schools, and directly underneath in plain type shall be printed on different lines the words, "For proposed taxation," "Against proposed taxation," and a place must be left directly to the left of each line thereof, and the voters favoring the proposed taxation will make a cross mark directly to the left of the line, "For proposed taxation," and the voter not favoring proposed taxation will make a cross mark directly to the left of the line "Against proposed taxation."



Section 16-13-165 - Levy and assessment of tax.

If three fifths of those voting at said election have voted for the proposed taxation, the county commission shall levy said special tax and cause the tax assessor to assess the same on the taxable property in said county, which shall not exceed $.10 on each $100.00 of taxable property in said county; but the rate of such special tax shall not increase the rate of taxation, state and county combined, in any one year to more than $1.25 on each $100.00 of taxable property in said county, but all special county taxes for public buildings, roads, bridges and the payment of debts existing at the ratification of the Constitution of 1875 shall not be included in the aforesaid $1.25 on the $100.00 of taxable property.



Section 16-13-166 - Collection of tax.

The tax collector shall collect such special tax in the same manner and under the same requirements and laws as taxes of the state are collected, shall keep said amount separate and apart from all other funds, shall keep a clear and distinct account thereof and shall turn the same over to the custodian of county school funds whose duty it shall be to receipt therefor. The county board of education shall apportion the same to the various schools throughout the county in the same manner as the public school funds from the state are apportioned in said county.






Article 9 - County and District Three-Mill School Taxes.

Section 16-13-180 - Petition for election; calling of election.

Upon a petition signed by 200 or more qualified electors of any county to the county commission, said county commission shall order an election to be held at the time specified in said petition to determine whether or not a special tax shall be levied for public school purposes within said county; and, upon request of the county board of education to the county commission, said court shall order an election to be held at the time requested by the said board of education to determine whether or not a special tax shall be levied for public school purposes within any school tax district in the county under the control of such board; and, upon the request of any city board of education to the county commission, said court shall order an election to be held at the time requested by said board of education to determine whether or not a special tax shall be levied for public school purposes within said city.



Section 16-13-181 - Request by board of education for election.

Upon the written request of the county board of education or of the board of education of any city having a city board of education for a special election in any school tax district under the control of the respective board, the county commission shall call an election at the time and for the rural or city school tax districts as requested by the respective board of education and shall appoint three managers and one returning officer for each voting place in the school tax district or at such special voting places as may be designated for the special election by the judge of probate of the county who shall locate such voting places, upon the recommendation of the county board of education, and such special voting places shall be set out in the notices of the special election.



Section 16-13-182 - When district tax cannot be levied.

No election in any rural or city school tax district shall be held for the purpose of levying and collecting a special school tax for school purposes unless the county in which said rural or city school tax district is located shall be levying and collecting special county taxes for school purposes of not less than $.30 on each $100.00 worth of taxable property in such county.



Section 16-13-183 - Election notice.

The sheriff must give notice at least 30 days before any election to be held under this article, by publication in some newspaper in the county, if any is published therein, and if not, by writing posted at the courthouse door and at three other public places in the county of the time of holding, and when any election is to be held for a special tax for school purposes in any rural or city school tax district, written notices shall be posted in three public places within said district 30 days prior to said election. Said publications, both for special county and school tax district elections for school purposes, shall show the rate of such proposed tax, the time it is proposed to be continued, the purpose for which the levy is proposed to be made and a description of the boundaries of the proposed school tax district.



Section 16-13-184 - Election officers; conduct of election.

(a) The inspectors and officers of the special county election shall be appointed and said election shall be held and the results of such election shall be declared in the same manner and by the same officers as the results of the regular election for county officers, under the general election laws of the state; provided, that the election may be held at the time for holding any regular election in the county; and, if held at such time, the inspectors and officers of the general election shall conduct at the same time the election herein provided for and for such services they shall receive no compensation other than that allowed them for the holding of the general election. If the election is held at some other time than that of holding the regular election in the county, then the election officers shall receive the same pay as that for holding the general election.

(b) The managers and returning officers, provided for above, shall conduct and make return of such election in the rural or city school tax district; and, in the event such election officers fail to appear at the polling place to which they are appointed, the officer or officers who do appear shall appoint someone to take their places. All election officers shall be residents of the special school tax district and qualified electors of the beat or precinct in which they reside. The sheriff shall notify all officers of their appointment by the county commission. The managers of such election shall open and close the polls pursuant to Section 17-7-5.1 on the date of election and, immediately upon closing the polls, shall ascertain the results of the election at their respective voting places, and make returns of the same to the county commission and deliver the ballot box containing the returns, with the poll lists, tally sheets and other necessary papers, to the returning officers of such voting places, who shall deliver the same to the county commission on or before noon of the second day of the said election. The county commission shall, within four days after said election, canvass the returns so made and under oath make a written report declaring the result of said election in said school tax district, showing the number of votes cast, both for and against the proposed taxation. A copy of such report shall be printed in some newspaper published in the county, and the original shall be filed in the office of the probate judge. Except as otherwise provided herein, said election shall be held under the general laws of the state.



Section 16-13-185 - Expenses of election.

The officers, including the sheriff, shall perform the same duties and receive the same pay as provided for under the general election laws aforesaid, and all costs and fees of said election shall be paid out of the county treasury.



Section 16-13-186 - Election supplies.

When any election is to be held in any county or in any rural or city school tax district, under the provisions of this article, the county commission shall provide the necessary number of ballots, poll lists, tally sheets, ballot boxes, booths, instructions for holding the election and all other necessary and proper stationery for holding said election; and the sheriff shall see that the same are delivered to the managers before the day of the election.



Section 16-13-187 - Ballots.

The ballots used in said election shall have printed at the top the purpose of such election and, if a tax is proposed to be levied, there shall be printed at the top the rate of such proposed tax, the time such tax is proposed to be continued and that it is to be used for public school purposes. Where the election is only for a proposed tax levy, directly underneath such statement at the top of the ballot in plain type shall be printed on different lines the words, "For proposed taxation," "Against proposed taxation"; and, where the election is for consolidation of school tax districts or a school tax district and adjacent territory and proposed taxation, there shall be so printed the words, "For proposed consolidation and taxation," "Against proposed consolidation and taxation." A blank must be left directly to the left of each line so that the voter may indicate his choice by a cross mark directly to the left and in front of the line expressing his choice.



Section 16-13-188 - Election result; levy, amount and duration of tax; limitation on use of proceeds.

The county commission shall declare the result of the election; and, where the electors have voted so as to require the levy of a tax, the county commission shall levy said special tax and cause the tax assessor to assess the same on the taxable property in said county or in said rural or city school tax district, as the case may be, which shall not exceed $.30 on each $100.00 worth of taxable property in said county or in said rural or city school tax district, as the case may be. Any special tax levied hereunder shall not be for a shorter term than two years. In all elections hereafter held, if the specific purposes for which said tax, when levied, shall be used is printed on the ballots to be used in said election, it shall be unlawful for the county board of education to apply it to any other purpose.



Section 16-13-189 - Electors.

Where the election is for the entire county, all persons who are at the time of such election qualified electors of the county, or where the election is held for a school tax district all persons who at the time of such district election are qualified electors of the district and reside in such district shall be qualified electors to participate therein. Any person who participates in any such election or any person who votes in any such election without being so qualified shall upon conviction be fined not over $500.00.



Section 16-13-190 - Validation of elections.

Each election heretofore held in any school district or in any municipality or in any county at large, in this state on the question of the levy of a special tax for any school or educational purpose, or for school or educational purposes generally, under the Constitution of Alabama or any amendment thereto, or upon the question of the consolidation of two or more school districts and the levy of such a tax in the consolidated school district resulting from such consolidation, at which election a majority of the ballots cast were in favor of the levy of the tax, or in favor of the proposed consolidation and the levy of the tax in the consolidated district, as the case may be, and which election was irregular because of failure prior to the holding of the election to give notice thereof in a newspaper or by posting in the manner or for the time required by the statute under which the election was held, or because the period of time for which the tax was voted at the election exceeded the maximum period of time for which the tax was then permitted by the appropriate statute, or because of any other irregularity in any proceedings pertaining to the election, shall be and each such election is hereby ratified, and each such election shall be given effect in all respects as if all provisions of law relating to such election had been duly and legally complied with. The tax voted on at each such election shall be levied and collected for the remaining period of the time specified for the levy thereof in the election proceedings, and each such consolidation of school districts and levy of the tax provided for in such consolidation proceedings shall be effective in accordance with the authorization purported to have been given at such election.

The provisions of this section shall not apply to any election which prior to the enactment of this section shall have been heretofore held or declared irregular by the governing body of the county in which the election was held or shall have been held invalid by the Supreme Court of Alabama or by final judgment of the circuit court in the county in which the election was held and from which judgment an appeal was not taken to the Supreme Court of Alabama within the time provided by law for the taking of such appeal, or to any election the validity of which is in issue in any pending action commenced prior to January 1, 2006.



Section 16-13-191 - School tax district - Boundaries fixed by county board.

In order to make it possible to work out a system of local tax units adapted to the needs of the whole county, the county board of education of its own initiative shall fix the boundaries of any school tax district within its jurisdiction in which it is proposed to levy a local school tax. In making application for a special election in any such district, the county board of education shall submit a map made by the county surveyor, or other competent person, showing the boundaries of the school tax district for which a special tax levy is proposed, indicating the section or sections and ranges, together with the correct description of the boundaries of the said district for which a special tax levy is proposed. These maps shall also show the location of public utilities, such as power plants, railroad and telegraph lines, if any, in such districts, and the railroad mileage for each and every corporation having property therein. The county superintendent shall include a full and correct description of such boundaries in the minutes of the county board of education and shall also furnish a full and correct description of such boundaries, including a map, to the probate judge, who shall record the same in a book to be kept by him for that purpose also to the Department of Education and to the Department of Revenue or other board exercising corresponding powers, including as many copies of such map as there are public utilities.



Section 16-13-192 - School tax district - Map - Required generally; duration of boundaries.

The county board of education shall have a proper map of such school tax district made and recorded as herein provided.

The levy of the district school tax shall operate to fix the boundaries of such school tax district for the time of such special levy, except as hereinafter provided.



Section 16-13-193 - School tax district - Map - Not required of city school tax district.

Any city having a city board of education shall constitute an independent school tax district for the purpose of levying the tax authorized under this article, but it shall not be necessary for the city board of education when making application or request for a special election under the provisions of this article to submit the map or the description of boundaries.



Section 16-13-194 - School tax district - Consolidation - Generally.

When it shall seem desirable to enlarge any school tax district by consolidating with it any adjacent territory or district, which may or may not be levying any special school tax, the county board of education may petition the county commission to call an election in all of the districts concerned, including the school tax district proposed to be enlarged to determine whether a special tax for a uniform rate and time shall be voted in each and every one of the districts. The proposed rate and time shall not be less than the maximum rate in any school tax district or the maximum time in any such district.



Section 16-13-195 - School tax district - Consolidation - City district with other territory.

When it shall seem desirable to consolidate with a city school tax district having a city board of education, either a county school tax district or territory adjacent to such city school tax district which does not lie within the corporate limits of the city, so as to vest the control of educational matters of such proposed consolidated school tax district in said city board of education, the county board of education and city board of education shall agree upon the terms of consolidation and concurrently request the county commission to call an election in all the territory proposed to be consolidated to determine whether such school tax district or territory adjacent to said city school tax district should be consolidated with the city school tax district and the educational affairs of all the territory proposed to be consolidated placed under the control of the city board of education of such city, and whether or not a special tax for a uniform rate and time shall be voted for such proposed school tax district. In the event of such consolidation, the rate and time of the three-mill district tax, if levied, shall be for such time as prescribed in the agreement between the boards; provided, that the rate and time shall not be less than the maximum rate and the maximum time of any such district or territory included in said consolidation.



Section 16-13-196 - School tax district - Consolidation - Effect.

Thereupon the county commission shall call an election in like manner as already prescribed for calling an election in a school tax district in the special districts or district and adjacent territory proposed to be consolidated, and if a majority of the qualified electors voting in the combined territories of the districts or district and adjacent territory proposed to be consolidated shall vote favorably, the districts or district and adjacent territory shall be consolidated into a new special school tax district, and the tax as voted shall be levied and collected in the new district as a unit, but the creation of a new district shall not operate to relieve the county board of education of liability for the just obligations made prior to such consolidation. In the event a majority of the qualified electors voting in the combined territories of the districts or district and adjacent territory proposed to be consolidated shall vote against the proposed consolidation, said consolidation shall not be made and each district shall remain as before with the same taxing privileges.



Section 16-13-197 - Collection of tax.

Whenever such a levy as is provided for in this article is made, it shall be the duty of the tax collector within and for that county to collect such tax in the same manner and under the same requirements and laws as the taxes of the state are collected, and he shall keep said amount separate and apart from all other funds and keep a clear and distinct account thereof, showing what amount is paid, and turn the same over to the county custodian of school funds whose duty it shall be to receipt therefor, and pay the same on monthly payrolls and other prescribed forms, with the authority and approval of the county board of education.



Section 16-13-198 - Use of district funds.

The funds arising from levying a special tax for school purposes in any school tax district under the jurisdiction of the county board of education shall be used for the exclusive benefit of the public schools of such districts; provided, that in any school tax district where such tax is being levied there is no public school, the funds arising from levying said tax may be used for the purpose of transporting school children residing in such district to a school located in another district. In the case of cities and towns under independent boards, said county tax collector shall collect said taxes and pay over the same to the treasurer of said city or town to be used for the exclusive benefit of the schools thereof in accordance with the law.



Section 16-13-199 - Municipality may remain under county board of education; disposition of tax when city assumes control of schools.

When a municipality under the jurisdiction of a county board of education attains a population of 5,000 or more, according to the last decennial or any subsequent federal census, the schools of the municipality may remain under control of the county board by agreement between that board and the city council of the municipality, which agreement shall be expressed in resolutions adopted by and spread upon the minutes of the two authorities. If the municipality does not enter into such an agreement, the control of the school or schools of the territory within the municipality shall be vested in a city board of education, and thereafter the district school tax collected in the city shall be paid over to the custodian of city school funds, and the district school tax collected in the contiguous territory shall be paid over to the custodian of county school funds; provided, that so much of the proceeds of the special school tax collected in the original school tax district as may be required for the retirement of outstanding warrants issued against such tax, including the interest thereon, shall be paid over to the proper official or authority to be used for such purpose.






Article 10 - Notes in Anticipation of Warrants.

Section 16-13-210 - Definitions.

Whenever used in this article, unless a different meaning clearly appears in the context, the following terms shall be given the following respective meanings:

(1) BOARD OF EDUCATION. Any county board of education and any city board of education.

(2) NOTES. The warrant anticipation notes authorized to be issued under this article.

(3) WARRANTS. The interest-bearing tax anticipation warrants authorized to be issued by a board of education under Article 4 of this chapter and the capital outlay warrants authorized to be issued by a board of education under Article 5 of this chapter.



Section 16-13-211 - Borrowing money in anticipation of warrants authorized; issuance of notes.

Any board of education may borrow money in anticipation of the issuance of warrants for use for any of the purposes described in Section 16-13-70(a) or Section 16-13-90 and, in evidence of such borrowing, issue from time to time notes maturing not later than 18 months from the date of issuance and bearing such rate or rates of interest as the board of education issuing such notes may provide in the proceedings wherein the notes are authorized to be issued.



Section 16-13-212 - Notes not general obligation; board may pledge tax proceeds.

The principal of and interest on such notes shall not be general obligations of the board of education issuing said notes but shall be payable from the principal proceeds from the sale of the warrants with respect to which such notes are issued and, to the extent necessary, from the tax proceeds which the issuing board of education may pledge to the payment of such warrants. Any board of education may secure payment of the principal of and interest on the notes by a pledge of so much as may be necessary therefor of such tax proceeds.



Section 16-13-213 - Refunding, renewing or extending notes.

Any notes issued pursuant to this article may be refunded or renewed or extended for two additional periods of not more than 18 months from the date of maturity of such notes being refunded or renewed or extended, but otherwise pursuant to all of the terms and conditions of this article, whether or not the capital improvements with respect to which such outstanding notes were issued have been completed, if the state superintendent shall approve such refunding, renewal or extension.



Section 16-13-214 - Notes sold at public or private sale.

Any notes issued pursuant to the provisions of this article may be sold either at public or private sale as the board of education issuing such notes shall determine and the State Superintendent of Education shall approve.



Section 16-13-215 - Approval of note issue by state superintendent; procedure; conclusive determination.

(a) Before issuing any notes hereunder, the board of education by which such notes are proposed to be issued shall cause an application for approval of such issuance to be filed with the State Superintendent of Education. Such application shall be in such form and shall contain such information as the State Superintendent of Education may prescribe, and he may require such further information as may be necessary relating to the proposed notes or other financial or educational matters under the control of such board of education. He shall not approve the issue of any notes hereunder which would jeopardize the Minimum State Program of education as prescribed by law and in accordance with the rules and regulations of the State Board of Education. He shall not approve the issue of any notes hereunder when the principal of or the interest on any other notes or any other warrants constituting a preferred claim against the tax proceeds to be pledged for payment of the proposed notes and warrants is overdue and unpaid, except to refund the same. The written approval of the State Superintendent of Education of the amount and general purpose of the notes shall be a sufficient approval, but he may at his discretion approve any of the terms and provisions of the notes which in such event shall not be issued otherwise.

(b) The written approval of the State Superintendent of Education of the issue of any notes hereunder shall be a conclusive determination that all necessary evidence has been presented to him, and a conclusive determination in favor of the validity of such notes that all of the requirements of this article have been complied with. The State Superintendent of Education may also determine conclusively for all purposes relating to the validity of any notes issued hereunder whether any other notes or warrants constitute a preferred claim against the tax proceeds out of which the proposed notes are payable. In all matters connected with his approval of notes, the State Superintendent of Education shall comply with any regulations or instructions of the State Board of Education, but his failure to do so shall not affect the validity of the notes approved by him.



Section 16-13-216 - Exemption from taxation.

All notes issued pursuant to the provisions of this article, all interest paid thereon and all income derived therefrom shall forever be exempt from all state, county, municipal and other taxation under the laws of Alabama.



Section 16-13-217 - Legal investments for fiduciaries.

The notes issued pursuant to the provisions of this article shall be legal investments for executors, administrators, trustees and other fiduciaries.






Article 11 - Foundation Program Fund.

Section 16-13-230 - Establishment of fund.

There is hereby established a fund for the public schools of the state which shall be known as the Foundation Program Fund and which shall be used for providing a minimum school term and for providing educational opportunities. This fund shall comprise all appropriations made by the Legislature to the credit of the Foundation Program Fund and any other funds set aside for that purpose.



Section 16-13-231 - Purposes and plan of apportionment.

(a) In addition to all other appropriations and apportionments of public school money now provided by law and made available for public schools there shall be apportioned and paid to local boards of education from the Foundation Program Fund, the amounts to be determined as hereinafter provided and in accordance with regulations of the State Board of Education. This Foundation Program Fund shall be used principally:

(1) To aid in providing at least a 180 full instructional day minimum school term, or the hourly equivalent thereof, except as otherwise provided in paragraph c. of subdivision (1) of subsection (b); and,

(2) To assist in the promotion of educational opportunity for all children in the public schools.

(b) The following requirements and procedures, supplemented when necessary by regulations of the State Board of Education, shall govern the apportionment of the fund:

(1) REQUIREMENTS FOR PARTICIPATING IN FUND. In order for a local board of education to share in the apportionment of the Foundation Program Fund and to receive the maximum benefits therefrom, the board shall meet the following conditions:

a. The appropriate local governing body must insure that the local board of education within its jurisdiction is receiving an amount of local tax receipts equivalent to ten mills of school tax as computed from the most current assessed valuation of property which comprises the school tax district or districts of the local board of education. The State Superintendent of Education shall determine compliance with this provision of the law in accordance with rules or procedures adopted by the State Board of Education. In determining compliance for a county board of education, tax revenues provided to the county board of education from the county, from whatever tax source derived, shall be considered. In determining compliance for a city board of education, tax revenues provided to the city board of education by the county and the city, from whatever tax source derived, shall be considered.

b. In the expenditure of all funds available for the Foundation Program as herein defined, the local board of education shall as nearly as practicable provide the same length of term in all schools.

c.1. The local board of education shall provide a school term of at least 180 full instructional days, or the hourly equivalent of no less than 1080 instructional hours. The local academic school calendar shall be annually established by the local board of education, within the parameters of subparagraph 3. In case the local board of education fails to operate any schools the minimum 180 full instructional day term, or the hourly equivalent thereof, or the minimum term as defined by the State Board of Education, the Foundation Program allowances of the local board of education shall be computed only for the actual period the schools are in session that school year.

2. In extreme circumstances involving natural occurrences, health-related occurrences, or other extenuating circumstances that result in the cancellation of an instructional day, a local board of education may submit a plan for the approval of the State Superintendent of Education to replace cancelled instructional days by adjusting the school calendar to extend the hours of actual teaching time on specified instructional days. At any time the Governor declares a state of emergency for any part of the state, any affected school system that is closed as a result and loses student days or employee days, or both, may appeal to the State Superintendent of Education for relief in fulfilling the local school calendar with respect to student days or employee days, or both, with no loss of income to employees.

3. The local board of education, in providing the minimum required number of instructional days or hours, shall have greater flexibility in establishing the school calendar by adjusting the days or extending the hours of actual teaching or instructional time provided on specified instructional days for the schools under the jurisdiction of the local board. The academic school calendar, established by the local board of education, shall include the minimum required number of instructional days or hours.

d. The local board of education shall expend funds for teachers' salaries in accordance with a salary schedule adopted by the local board of education and approved by the State Superintendent of Education. The salary schedule shall be at least 100 percent of those salary amounts specified in the State Minimum Salary Schedule by cell.

The local board of education shall allocate state and local Foundation Program funds to each school in an equitable manner, based on the needs of the students and the schools, as reflected in the current year's actual student populations, including at-risk students, students receiving special education services, and students enrolled in vocational/technical educational programs. The local board of education shall report annually to the State Board of Education on how all state and local funds for public education, including Foundation Program funds and capital outlay funds, have been allocated to each of its schools or area vocational centers.

e. The local board of education shall submit to the State Superintendent of Education, under the regulations of the State Board of Education, the following:

1. A proposed building program which sets out in detail the location of all present and proposed buildings; which indicates proposed educational centers and grades to be taught at these centers and which provides schools for all children of the local board of education.

2. Except for those city boards of education not maintaining a transportation system, a proposed transportation program showing the proposed routing of buses and the condition of all roads to be used for transportation.

3. A proposed professional development program which sets out in detail the professional development needs of employees of the local board of education.

4. A proposed technology program which sets out in detail the proposed expenditures of technology funds.

5. A proposed program for the provision of services to students with disabilities and gifted students in compliance with applicable state and federal laws.

6. A proposed program for the provision of vocational educational services in compliance with applicable state and federal laws.

7. A proposed program for the provision of educational services to at-risk students in compliance with applicable state and federal laws. The proposed program for at-risk students shall include the provision that all funds allocated shall be spent for at-risk students.

f. The local board of education shall meet such other standards as may be set up by the State Board of Education to promote improved educational opportunity and provide better schools.

(2) DETERMINING COST OF FOUNDATION PROGRAM. In determining the cost of the Foundation Program, the Legislature, based on the recommendation of the State Board of Education, shall proceed to find the following allowable costs for each local board of education: Teachers' salaries, fringe benefits, classroom instructional support, and other current expense. The rate per employee set by the Legislature for teachers' retirement and employees' health insurance shall be in effect for the entire fiscal year and shall not be increased by the Teachers' Retirement System or the Public Education Employees' Health Insurance Board, except by further action of the Legislature.

a. The Foundation Program allowance for salaries of teachers shall be determined as follows: The number of teacher units allowed in Section 16-13-232 for each local board of education shall be multiplied by the amount or amounts per teacher unit, which amounts shall be based on the average salaries for each major classification required by the operation of the State Minimum Salary Schedule established by the Legislature in the Education Trust Fund appropriation bill and adopted by the State Board of Education. In recommending to the Governor and the Legislature the State Minimum Salary Schedule the State Board of Education shall give due consideration to degree level, certification, and public education experience. Any teacher, including, but not limited to, a vocational education teacher, currently under contract in excess of 187 days shall not have the term or salary of his or her contract reduced as a result of this article.

b. The Foundation Program allowance for fringe benefits shall be determined by multiplying a uniform percentage times the amount of teachers' salaries allowed in paragraph a. above or by multiplying a fixed rate depending on the type of fringe benefit. The fringe benefits allowances shall include amounts for the employer's contribution for teachers' retirement, health insurance, Social Security, Medicare, unemployment compensation, personal leave, and sick leave. The fringe benefits allowance may include allowances for other fringe benefits as may be approved by the State Legislature. The State Legislature shall seek the input and advice of appropriate agencies and individuals in setting allowances. The Teachers' Retirement System and the Public Education Employees' Health Insurance Board shall recommend to the Legislature, on or before the first legislative day of each regular session of the Legislature, the rate for the following fiscal year. The Legislature shall set the rate in the annual appropriation bill.

c. The Foundation Program allowance for classroom instructional support shall be determined by multiplying a uniform amount times the number of teacher units allowed in Section 16-13-232. The uniform amount shall include allowances for library enhancement, classroom materials and supplies, professional development, and technology. The library enhancement appropriation shall be for K-12 Public School Library/Media Centers and is an absolute appropriation. Other expenditures may include book binding, repair, CD Roms, computer software, computer equipment, cataloging, audio-visual materials, newspapers, magazines, recordings, and video tapes. The uniform amount may include allowances for other classroom instructional support as may be approved by the State Board of Education. The Foundation Program allowance for classroom instructional support shall also include an allowance for textbooks which shall be determined on a per pupil basis. The number of pupils shall be determined by the number of pupils in average daily membership during the first 20 scholastic days after Labor Day of the preceding school year. The State Board of Education shall recommend to the Governor the amount for each cost factor included in classroom instructional support on or before December 1 of the current fiscal year for the ensuing fiscal year.

d. The Foundation Program allowance for other current expense shall be determined by multiplying a uniform amount by the number of earned units. The uniform amount shall be recommended by the State Board of Education to the Governor on or before December 1 of the current fiscal year for the ensuing fiscal year.

e. The State Board of Education may cause, from time to time, a study of allowances for teachers' salaries, fringe benefits, classroom instructional support, and other current expense of local boards of education to be conducted and, based on the results of the study, may propose any necessary changes to the Governor and Legislature.

f. The total cost of the Foundation Program for any local board of education shall be the total allowed for teachers' salaries, for fringe benefits, for classroom instructional support, and for other current expense. The allowances herein to the local boards of education shall be expended subject to all applicable laws, rules, and regulations; however, the total funds calculated in the total cost of the Foundation Program for teachers' salaries shall be expended for salaries within the instructional program.

(3) DETERMINING FUNDS AVAILABLE TO PROVIDE FOUNDATION PROGRAM.

a. The funds available to meet the cost of the Foundation Program shall be appropriated by the Legislature taking into consideration an amount of local effort required on the part of each local board of education. The required local effort charged against each local board of education for its share of the cost of the Foundation Program shall be as follows:

1. For the 1995-96 fiscal year, the equivalent of five mills of local school tax district ad valorem tax as reported pursuant to subsection (b)(1)a.

2. For the 1996-97 fiscal year, the equivalent of seven and one-half mills of local school tax district ad valorem tax as reported pursuant to subsection (b)(1)a.

3. For the 1997-98 fiscal year, the equivalent of ten mills of local school tax district ad valorem tax as reported pursuant to subsection (b)(1)a.

4. For each fiscal year thereafter, the equivalent of ten mills of local school tax district ad valorem tax as reported pursuant to subsection (b)(1)a.

b. After calculating the total cost of the Foundation Program for each local board of education, the state allocation from the Education Trust Fund is calculated by subtracting the local effort required by this section from the total cost. Although the cost of the Foundation Program is calculated for each school, the one sum allocation for each local board of education shall flow monthly to the local board of education. The state funds for the Foundation Program shall be allotted by the State Board of Education consistent with State Board of Education rules and regulations.

(c) No local board of education may reduce the amount in any cell of any employee salary schedule, or otherwise reduce the compensation of any employee, based upon the amendments to this section made by Act 2012-482 or upon any future modification to its calendar or schedule pursuant to the amendments to this section made by Act 2012-482. Salary appropriations in all future Education Trust Fund budgets shall be based upon the number of contract days allocated by the Legislature, or the hourly equivalent thereof.



Section 16-13-231.1 - Local salary schedules; written retirement application; appropriations.

(a) Any law to the contrary notwithstanding, each county and city board of education shall adopt a local salary schedule which is at least 100 percent of the State Minimum Salary Schedule as established by Sections 16-6B-8 and 16-13-231. Each teacher employed by the board shall receive at least 100 percent pay for the appropriate salary cell on the State Minimum Salary Schedule for that teacher's level of experience and degree.

(b) The provisions of subsection (a) shall be phased in over a two year period as specified below.

(1) For the fiscal year beginning October 1, 1997, each local board of education shall adopt a salary schedule that shall pay each teacher employed at least one half of the difference between the board's 1996-97 salary schedule and 100 percent of the appropriate cell of the State Minimum Salary Schedule as determined by the Legislature.

(2) For the fiscal year beginning October 1, 1998, and for each fiscal year thereafter, each local board of education shall adopt a salary schedule that shall pay each teacher employed at least 100 percent of the appropriate cell of the State Minimum Salary Schedule as determined by the Legislature.

(c) Notwithstanding the provisions of subsection (b), for any teacher within three years of retirement, the teacher may make written application to the local superintendent of education of such intent to retire. Such written application shall be made on or before the fifth school day of the 1997-98 school year. Upon such written application, the local superintendent shall recommend and the local board shall approve a salary adjustment such that the applying teacher shall be paid at least 100 percent of the appropriate cell of the State Minimum Salary Schedule for the fiscal year beginning October 1, 1997. Should the teacher fail to retire as provided for in the written application, the teacher shall repay to the local board of education in a timely manner the difference between the salary actually received and the amount the teacher would have received in the 1997-98 fiscal year only had he or she not filed a written application of intent to retire plus interest at the then current prevailing prime interest rate. The local board of education on a case by case basis may waive any or all of the repayment and interest.

(d) For the fiscal year beginning October 1, 1998, and for each fiscal year thereafter, the Legislature shall include in the annual appropriation for the Foundation Program an allowance for additional instructional salaries and fringe benefits. Such allowance shall be over and above the amount calculated for instructional salaries by the State Minimum Salary Schedule and shall be not less than one percent nor more than two percent of the total cost of instructional salaries for the Foundation Program as calculated by the State Minimum Salary Schedule. The allowance shall be distributed to each local board of education in an equitable manner based on the number of Foundation Program units earned. Funds allocated by the Legislature for such allowance shall be expended only for classroom salaries and fringe benefits in the academic instructional program.

(e) No teacher, as a result of this section, shall have his or her pay diminished or reduced in any manner.

(f) The State Minimum Salary Schedule amounts shall be determined annually by the Legislature in the annual education appropriation act.



Section 16-13-231.2 - State Salary Matrix renamed.

Notwithstanding Chapter 6B and other provisions of this chapter, and notwithstanding Section 16-13-231.1, the "State Salary Matrix" is hereby renamed the "State Minimum Salary Schedule." This provision shall take effect on October 1, 1998.



Section 16-13-231.3 - Funds for classroom supplies.

(a) There shall be annually appropriated from the Education Trust Fund to each public state earned classroom teacher in public school grades K to 12 the sum of three hundred dollars ($300) for classroom supplies.

(b) Classroom supplies may include, but are not limited to, paper goods, cleaning supplies, hand soap and cleaner, pencils, pens, paper, and similar general supplies utilized on a regular basis in the classroom.

(c) The State Superintendent of Education may promulgate rules in conformity with this section regarding implementation of the requirements of this section. Such rules shall include, but are not limited to, a simple and minimal paper work method for teachers to account for the expenditure of such funds.



Section 16-13-232 - Determining number of teacher units and instructional support units; grade level divisors.

(a) In determining the number of teacher units for the purpose of apportioning the state Foundation Program, one teacher unit or fraction thereof shall be allowed for the specified number of pupils in average daily membership as provided for in subsection (b), during the first 20 scholastic days following Labor Day of the preceding school year in the public schools. In extreme circumstances involving natural occurrences, health-related occurrences, or other extenuating circumstances as determined and approved by the State Superintendent of Education, average daily membership for local boards of education may be calculated using alternative days to the first 20 scholastic days following Labor Day. Such alternative calculation shall be determined by the State Department of Education on a case by case basis. If a request from a local board is made to the State Superintendent, the superintendent shall submit a report detailing the decision of the superintendent to the Chair of the Senate Finance and Taxation-Education and the House Education Appropriations Committees and to the Department of Examiners of Public Accounts within 30 days following the end of the average daily membership reporting period. Average daily membership is defined as the average number of students enrolled on a daily basis. Each school, at a minimum, shall earn instructional support units based on the accreditation standards of the commissions which comprise the Southern Association of Colleges and Schools or as otherwise required by an accreditation system adopted by the State Board of Education. Instructional support units shall be earned for principals, assistant principals, counselors, and librarians, and shall be added to a school's teacher units to determine total units earned for each school. Notwithstanding the accreditation standards referenced above, every school shall earn one full-time principal unit beginning with the fiscal year 2008-2009. An instructional support unit earned for a principal shall be increased by a factor of .7 for high schools, unit schools, and area vocational centers; .6 for middle schools; and .5 for elementary schools. An instructional support unit earned for an assistant principal shall be increased by .3; and an instructional support unit earned for a high school guidance counselor shall be increased by .1. Each area vocational center shall earn only one instructional support unit which shall be a principal (director) and shall continue to earn a counselor should it have received a counselor unit in 1994-95. Beginning in the 2009-10 school year, the salary supplement factors for instructional support units, including principals, assistant principals, counselors, and librarians, shall be recommended to the Governor and the Legislature annually by the State Board of Education, but shall not be less than the factors established above. Those local boards of education which show an increase in average daily membership during the first 20 scholastic days following Labor Day of the current year may be allowed one additional teacher unit or fraction thereof for each specified number of pupils in subsection (b) in such increase in average daily membership for such current year. Fractional teacher and instructional support units shall be combined to create whole units. Assignment of whole and fractional teacher and instructional support units shall be made by the local superintendent of education and submitted for approval of the local board of education. Any funds remaining from a fractional teacher and instructional support units that are not combined with and used to make a whole teacher or instructional support unit may be used by the local board of education for salaries and benefits.

(b) The grade level divisors for each fiscal year shall be weighted for each grade to provide funding for special education and vocational education. For the 1995-96 school year the grade level divisors include for special education 5 percent full time equivalent across all grades weighted 2.5 times the regular student weight. For the 1995-96 school year the grade level divisors include for vocational/technical education 7.4 percent full time equivalent in grades 7-8 weighted 1.4 times the regular student weight, and 16.5 percent full time equivalent in grades 9-12 weighted 2.0 times the regular student weight. The weights for special education and vocational education shall be recommended to the Governor and the Legislature annually by the State Board of Education. For the 1995-1996 school year, one teacher unit shall be allowed for each 16 pupils in average daily membership in kindergarten through third grade; one teacher unit shall be allowed for each 24 pupils in average daily membership in grade four through grade six; one teacher unit shall be allowed for each 23 pupils in average daily membership in grade seven through grade eight; and one teacher unit shall be allowed for each 20 pupils in average daily membership in grade nine through grade twelve. Beginning in the 1996-97 school year, the teacher unit divisors shall be recommended to the Governor and the Legislature annually by the State Board of Education, but shall not be higher than the divisors established for the 1995-1996 school year.

(c) It is the intent of the Legislature that local boards of education experiencing increases in average daily membership receive payment for additional current teacher units earned pursuant to subsection (a) as early in the school year as possible. The State Superintendent of Education shall certify to the State Budget Officer the amount for additional current teacher units earned and/or other current expense increase required by subsection (j) and shall adjust the local board of education's regular allocation of state funds, and make requisition on the state Comptroller accordingly, within thirty days of receipt of the first 20 scholastic days membership report.

(d) Current units shall be calculated by comparing the first 20 scholastic days following Labor Day of average daily membership of a current year with that of the prior year. This comparison shall be grade by grade with the prior year first 20 scholastic days following Labor Day average daily membership subtracted from the current year first 20 scholastic days following Labor Day average daily membership. The difference shall be divided by the Foundation Program grade divisor for each grade. The result by grade shall be summed over all grades to yield current teacher units by local board of education. No current teacher units shall be earned if the number of units by local board of education is less than or equal to zero. The total of all current teacher units by local board of education determines the number of state current teacher units for the year.

(e) The allocation of funds for current teacher units shall be determined by multiplying the average allocation per teacher unit in the current year Foundation Program.

(f) Current teacher unit calculations shall be completed by the State Department of Education not later than December 1 of the current year and the allocation of current teacher unit funds shall be distributed in accordance with subsection (c).

(g) If funds allocated for current teacher units are insufficient to fully fund current teacher units, the allocation for each current teacher unit shall be prorated accordingly based upon funds available for that purpose.

(h) The State Department of Education shall report to the Governor by December 1 of each year the estimated current teacher units for the next budget year.

(i) Current teacher units shall be allocated only when earned.

(j) Current teacher unit funds not earned shall be distributed to all local boards of education as an increase in other current expense.

(k) Local boards of education have the management responsibility to allocate current teacher unit funds where needed.



Section 16-13-233 - Allowance for transportation.

(a) The allowance for transportation for those local boards of education providing same shall be determined as follows for any local board of education: The number of pupils transported on transportation routes approved under regulations of the State Board of Education shall be multiplied by an amount per pupil which is to be fixed by the State Board of Education and applied to local boards of education within groups having similar density of population; provided, that studies shall be made from time to time to determine whether the cost allowed per pupil or the cost unit should be changed in any or all local boards of education. In determining the amount to be allotted for transportation, said allotment shall include an allowance for transportation in accordance with the provisions of Section 16-39-11; however, no allowance shall be made for transporting pupils who live less than two miles from the school they are attending unless such pupils can be shown to be disabled and require transportation. Upon a petition to the State Superintendent of Education by the local board of education, the two mile limit may be waived by the State Superintendent of Education to protect the safety of the children. The total amount allotted any local board of education for transportation shall not exceed a figure determined by the State Board of Education in terms of the ratio between pupils transported to school and the total number of pupils attending school in the jurisdiction of such local board of education or some similar ratio established by the State Board of Education. Any local board of education which qualifies for a transportation allowance must provide buses which meet minimum standards established by the State Board of Education and must take such other steps to protect the safety of the children as are required under regulations of the State Board of Education.

(b) The allowance for transportation provided in (a) above shall include funding for depreciation based on a depreciation schedule established by the State Board of Education. The depreciation funding included in the transportation allowance shall be set aside in a restricted fund by the local boards of education for fleet renewal only and shall not be used for operating costs. These transportation cost allowance depreciation funds shall not revert to the Education Trust Fund but shall be carried forward from fiscal year to fiscal year to renew the transportation fleet of the local boards of education.



Section 16-13-234 - Allocation of funds.

(a) In making apportionment of the Public School Fund held by the state, to the local boards of education, the State Superintendent of Education shall first set apart and distribute to the schools of each township the amount due from the state thereto as interest on its sixteenth section fund, or other trust fund held by the state.

(b) It is the intent of the Legislature to insure that no local board of education receive less state funds per pupil than it received in fiscal year 1994-95. For this reason the Foundation Program for each local board of education shall be supplemented, if necessary, by a hold harmless allowance. The base amount of each local board's hold harmless allowance calculation is the 1994-95 program cost as defined herein. The 1994-95 program cost of each local board of education was determined by using the first forty scholastic days of average daily membership from 1993-94. Beginning with the fiscal year 1995-96, the hold harmless allowance calculation shall be the current year Foundation Program state allocation, including allocated Public Education Employees' Health Insurance Plan reserves, less the fiscal year 1994-95 program cost as defined herein. The fiscal year 1994-95 program cost is defined as including the local boards of education allocations for kindergarten through grade twelve plus fringe benefits including Public Education Employees' Health Insurance Plan reserves and the Public School Fund less the transportation allowance.

(c) Beginning with the fiscal year 1995-96, the first cost to the Public School Fund, after complying with the provisions of subsection (a), shall be the hold harmless allowance. The hold harmless calculation shall continue until no local board of education receives less funds per pupil than it received in fiscal year 1994-95. However, this hold harmless allowance shall terminate not later than September 30, 2002.

(d) It is the intent of the Legislature that funds shall be provided to local boards of education in addition to Foundation Program funds to provide continuing funding to provide for soundness and adequacy of public school facilities in Alabama. To that end the remainder of the Public School Fund after deducting the costs pursuant to subsection (a) shall be available to the local boards of education for capital outlay, including the planning, construction, reconstruction, enlargement, improvement, repair or renovation of public school facilities, for the purchase of land for public school facilities, for debt payments related to public school facilities, for insuring public school facilities, and for the acquisition and/or purchase of education technology and equipment.

(e) It is the intent of the Legislature that the distribution of capital funds for the purpose of capital purchases from the Public School Fund be made to all school systems, require a variable matching with local funds based on yield per mill per average daily membership of district property tax, and guarantee the same amount per student in each system for capital purchases from the total of state and matching local funds. The State Superintendent of Education shall allocate the available funds pursuant to the rules adopted by the State Board of Education. Also, to receive funds from this appropriation, the local board of education must develop a comprehensive, long range capital plan addressing the facility, educational technology and equipment needs of the local board of education, pursuant to the rules adopted by the State Board of Education. The goal of this program is to have each local board of education complete its comprehensive, long range capital plan and begin making satisfactory progress in implementing the plan for providing adequate public school facilities for all students.

(f) In addition to rules adopted by the State Board of Education and used by the State Superintendent of Education in the distribution of said funds, it is the intent of the Legislature to impose the following. For fiscal year 1996 a school system may elect to use up to 100 percent of its matched capital purchase funds for serving at-risk students as defined by the State Board of Education or a legislative approved definition. For fiscal year 1997 a school system may elect to use up to 75 percent, in fiscal year 1998 up to 50 percent, and in fiscal year 1999 up to 25 percent. It is the intent of the Legislature that beginning in fiscal year 2000, all public school funds must be used for capital purchases as specified in subsection (e) above. School systems electing to expend their allocations of capital purchase funds on at-risk student programs pursuant to this subsection shall expend those funds for effective programs and tutorial assistance programs that include but shall not be limited to after school, Saturday, and/or summer school; provided, that such programs shall be outside of the normal day school.



Section 16-13-234.1 - Funding salary increases mandated by Legislature.

(a) Any local board of education receiving a hold harmless allowance as provided for in Section 16-13-234, may use part or all of the funds received by the local board from the Public School Fund for capital outlay allowance to pay the costs of any salary increase mandated by the Legislature, including the costs of fringe benefits, not covered by an adjustment to the hold harmless allowance.

(b) Prior to using its capital outlay allowance for salary increases mandated by the Legislature, including the costs of fringe benefits, the local board of education, by a majority vote, must adopt a resolution transferring the capital outlay allowance to the general fund of the local board and earmark the funds for salary increases and associated fringe benefits. The local board of education must also submit a copy of the resolution to the State Superintendent of Education.



Section 16-13-235 - Local boards of education to furnish information and file records; State Superintendent of Education to provide data; rules and regulations.

(a) All local boards of education are required, in order to receive state funds, to furnish all such information and to file such records and reports as may be required by the State Board of Education.

(b) The State Superintendent of Education shall provide to the Legislative Fiscal Office and the Department of Finance any and all data necessary to enable those departments to calculate the cost of the Foundation Program and other funding provisions of this article.

(c) The State Superintendent of Education and the State Board of Education are hereby authorized and required to promulgate such reasonable rules and regulations as may be necessary to implement the provisions of this article.



Section 16-13-236 - Funds for vocational/technical education.

Funds provided by the state to local boards of education for vocational/technical education shall be spent only for its intended purposes.



Section 16-13-237 - Funding city board of education beyond board's pro rata share of countywide tax.

It is not the intent of the Legislature to require, and the Legislature expressly so declares that it does not require, any county to provide funding to any city board of education beyond the city board of education's pro rata share of any countywide tax.



Section 16-13-238 - Failure to provide certain amount of local tax support.

Should any county or city governing body fail to provide an amount of local tax support for its respective local board of education in an amount equivalent to the mills of ad valorem tax as required by law, the Foundation Program Fund allocation for the local board of education, as the case may be, shall be reduced by an amount equal to the difference between the amount of tax support actually provided and the amount of tax support required by law.



Section 16-13-239 - References to "minimum program" deemed references to "Foundation Program."

Whenever any act, section of the Code of Alabama 1975, or any other provision of law refers to the "minimum program" as it relates to the funding of education, it shall be deemed a reference to the "Foundation Program."






Article 12 - Special School Taxes Authority Extended When Original Obligation Refunded.

Section 16-13-260 - Legislative findings.

The Legislature makes the following findings and determinations:

(1) In a number of instances, the Legislature, by general or local act, has authorized the levy and collection within a county or municipality of a tax, other than an ad valorem tax, for school purposes and has specified that the authority for the levy of the tax shall terminate upon the payment in full of certain generally or specifically described bonds, warrants, or other obligations.

(2) Counties, municipalities, boards of education, and other political subdivisions frequently realize substantial debt service savings and other benefits through the issuance and sale of refunding obligations to provide for the payment and retirement of previously issued bonds, warrants, or other obligations.

(3) In order to facilitate the realization of the benefits that may be obtained through the refunding of outstanding obligations, and to avoid the consequence of unintentionally terminating the legal authority for the levy and collection of one or more specific taxes, it is appropriate and desirable for the Legislature to provide that the authority for the levy and collection of any tax that would otherwise terminate upon the payment of certain bonds, warrants, or other obligations shall continue until the payment in full of any refunding obligations referable thereto.



Section 16-13-261 - Authority for special school tax to continue until payments of refunding obligations.

In any instance in which the Legislature, by general or local act, has provided for or authorized the levy and collection within any county or municipality of a tax, other than an ad valorem tax, for school purposes, herein called a "special school tax," and has specified that the authority for the levy of such special school tax shall terminate upon the payment in full of certain generally or specifically described bonds, warrants, or other obligations, herein called "original obligations," if other bonds, warrants, or other obligations, herein called "refunding obligations," are issued to provide for the payment or redemption of some or all of the original obligations or any previously issued refunding obligations, the authority for the levy and collection of the special school tax shall continue until the payment in full of all refunding obligations. As used herein, the term "refunding obligations" includes bonds, warrants, or other obligations issued for multiple purposes, so long as one of those purposes is to provide for the payment or redemption of some or all of the original obligations or any previously issued refunding obligations.



Section 16-13-262 - Construction.

In no event shall this article be construed or applied in a manner that results in a termination date for the levy of any special school tax that is earlier than the termination date that would have been applicable if this article had not become effective.



Section 16-13-263 - Application.

This article shall apply with respect to any special school tax heretofore or hereafter authorized by the Legislature that is subject to a termination provision of the type described herein and shall be given effect if related refunding obligations are issued either before or after April 21, 1998.






Article 13 - National Average for Teacher Salaries.

Section 16-13-280 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) BOARD. Each county or city board of education; the Board of Trustees of the Alabama Institute for Deaf and Blind; the Alabama Youth Services Board in its capacity as the Board of Education for the Youth Services School District; the Board of Directors of the Alabama School of Fine Arts; and the Board of Directors of the Alabama School of Mathematics and Science.

(2) GROWTH. The amount by which projected revenue in the Education Trust Fund for the fiscal year for which appropriations for teacher salaries are being made is anticipated to exceed projected revenue for the prior fiscal year. For purposes of calculating growth, prior fiscal year projected revenue shall exclude actual beginning of year balance and projected end of year unappropriated balance. For purposes of calculating growth, projected revenue for the fiscal year for which appropriations for teacher salaries are being made shall include all revenue projected at the time the growth calculation is made plus any projected unappropriated beginning balance up to $50,000,000, excluding any funds appropriated or anticipated to be transferred to the Proration Prevention Account. Growth shall not include revenue from a. a revenue source not in existence on May 24, 2000, or b. an increase in the rate or a substantial adjustment of the base of a revenue source in existence on May 24, 2000. For purposes of this section, "substantial" shall mean an amount estimated by the Legislative Fiscal Officer and the state Finance Director which is in excess of $500,000 for the year in which the appropriations are to be made.

(3) PRIOR FISCAL YEAR. The fiscal year immediately prior to the fiscal year for which appropriations for teacher salaries are being made.

(4) TEACHER. Any full-time public school teacher in Alabama who is an employee of a board and who is required to be certificated by the State Board of Education, including, but not limited to, counselors, librarians, Science in Motion teachers, supervisors, administrators (excluding superintendents and their professional executive assistants), teachers at the Department of Youth Services, the Alabama School of Mathematics and Science, and the Alabama School of Fine Arts.



Section 16-13-281 - Average salaries to match national average; funding; compliance.

(a) The average salary of Alabama teachers, including the State Minimum Salary Schedule, local salary supplementals, state incentive pay such as National Board of Professional Teaching Standards certification, and any other salary compensation paid to Alabama teachers, shall be increased to the national average for teacher salaries as provided in this article. Beginning in the fiscal year 2001-2002, and continuing each fiscal year thereafter until such time as the Alabama teacher salary average has reached the national average for teacher salaries, there shall be allocated 41.15 percent of the growth in the Education Trust Fund for teacher salaries. The 41.15 percent of the growth shall not apply to any future new revenue source to the Education Trust Fund, including any revenue generated from an increase in the rate or a substantial change in the base of existing revenue sources. Provided, however, an amount up to 45 percent of the projected growth shall be allocated for teacher salaries when both the Director of Finance and Legislative Fiscal Officer certify projected growth in the Education Trust Fund of five percent or more for the fiscal year for which appropriations are being made. This allocation shall be appropriated and expended only for teacher salaries and shall be included in the Education Trust Fund appropriation act in the appropriations for the State Minimum Salary Schedule, the Department of Youth Services, the Schools of Fine Arts and Math and Science, and the Alabama Institute for Deaf and Blind for that purpose.

(b) It is the intent of the Legislature to maintain Alabama teachers' salaries at the national average. However, the provisions of this article shall become null and void at such time as the Director of Finance and the Legislative Fiscal Officer shall certify that the average salary paid to Alabama teachers has reached or exceeded the national average salary paid to teachers. In the event the Legislature appropriates a salary increase for teachers that is greater than the amount of growth in the Education Trust Fund that is earmarked for salary increases for teachers under the provisions of this article, this article shall be null and void for that fiscal year and each fiscal year thereafter; however, this nullification shall not be applicable in any fiscal year that this article is suspended pursuant to subsection (c) of this section.

(c) The Legislative Fiscal Officer and the Director of Finance shall, prior to the third legislative day of each regular session, certify the projected growth in the Education Trust Fund for the fiscal year for which appropriations are being made. The provisions of this article shall be suspended for any fiscal year in which both certify that the projected growth is less than three and one-half percent. In the event one of the above certifies projected growth of less than three and one-half percent and the other certifies projected growth of three and one-half percent or greater, the provisions of this article shall be suspended if the Legislature adopts a joint resolution providing for this suspension and thereafter appropriates projected growth of less than three and one-half percent. In the event the Legislature adopts a joint resolution and thereafter appropriates projected growth of three and one-half percent or more, the provisions of this article shall not be suspended. Nothing in this section shall prohibit the Legislature from appropriating a salary increase for teachers when projected growth is three and one-half percent or less.

(d) The salary increases for Foundation Program teacher units provided by this article shall be funded by the Education Trust Fund. The salaries for all other teacher units shall be the source from which their salaries are paid.

(e) Funding for the total cost in any fiscal year of (1) the increase in teacher salaries provided for in this article and the total cost of employer benefits related to the increased salaries; (2) any increase over the prior fiscal year in the employer's contribution rate paid to the Teachers' Retirement System and Federal Insurance Contributions Act for all K-12 personnel whose salaries are funded in the Education Trust Fund; and (3) any increase over the prior fiscal year in the employer costs for the Public Education Employees' Health Insurance Program (PEEHIP) for all K-12 personnel whose employer costs for PEEHIP are provided from the Education Trust Fund shall not exceed 62 percent of the projected growth in the Education Trust Fund when the projected growth is three and one-half percent or greater but less than five percent. The 41.15 percent allocation for teacher salaries provided for in this article shall be adjusted to allow these appropriations to remain within the 62 percent limit. Provided, however, any increase in the employer's contribution rate paid to the Teachers' Retirement System that is directly attributed by the actuary to (1) a cost-of-living retirement increase that is enacted by the Legislature after October 1, 2000; or (2) any increase in retirement benefits granted directly by the Legislature shall not be included in the 62 percent of growth calculations. The actuary employed by the Retirement Systems of Alabama shall certify to the Teachers' Retirement System any increase in the employer's contribution rate directly attributable to a retirees' cost-of-living increase or an increase in retirement benefits granted by the Legislature. The actuary employed by the Retirement Systems of Alabama shall also certify annually to the Teachers' Retirement System that there has been no change in the liquidation period used to determine the accrued liability contribution rate to be paid by employers to the Teachers' Retirement System. The Teachers' Retirement System shall forward a copy of the certification by the actuary to the Director of Finance and the Legislative Fiscal Officer within 10 days of receipt of the certification from the actuary. In any year in which both the Director of Finance and the Legislative Fiscal Officer project growth in the Education Trust Fund to be five percent or greater, an amount up to 45 percent of the growth shall be allocated for teacher salaries. Provided, however, funding for the total costs for (1) the increase in teacher salaries provided for in this article and the total cost of employer benefits related to the increased salaries; (2) any increase over the prior fiscal year in the employer's contribution rate paid to the Teachers' Retirement System and Federal Insurance Contributions Act for all K-12 personnel whose salaries are funded in the Education Trust Fund; and (3) any increase over the prior fiscal year in the employer costs for PEEHIP for all K-12 personnel whose employer costs for PEEHIP are provided from the Education Trust Fund shall not exceed 65.5 percent of the projected growth in the Education Trust Fund. The 45 percent allocation for teacher salaries provided for in this article shall be adjusted to allow these appropriations to remain within the 65.5 percent limit. Provided, however, any increase in the employer's contribution rate paid to the Teachers' Retirement System that is directly attributed by the actuary to (1) a cost-of-living retirement increase that is enacted by the Legislature after October 1, 2000; or (2) any increase in retirement benefits granted directly by the Legislature shall not be included in the 65.5 percent of growth calculations.

(f) The State Superintendent of Education, under supervision of the State Board of Education, shall collect the data necessary to determine the national average salary paid to teachers. At least 30 days prior to the start of each regular session of the Legislature, the State Superintendent of Education shall report to the Director of Finance and Legislative Fiscal Officer the average salary paid during the prior scholastic year for Alabama teachers, the corresponding national average salary paid during the same scholastic year, and the average salary paid by state. To ensure that Alabama teachers' salaries achieve the most current national average for teacher salaries, the State Superintendent of Education shall survey the salary increases given to teachers in each state for the current scholastic year and adjust the national average report accordingly. The Director of Finance and Legislative Fiscal Officer shall certify to the Governor and the Legislature the national average salary paid to teachers each year. When the average Alabama teacher salary has reached the national average of teacher salaries, the provisions of this article shall cease to be effective for future fiscal years.

(g) The State Board of Education shall ensure that each local board of education complies with this section.

(h) The Legislature shall change the State Minimum Salary Schedule from time to time so as to ensure that teachers receive the amount of compensation required by this section. The Legislature may add steps to the State Minimum Salary Schedule and adjust the schedule accordingly from time to time as required to meet the national average.

(i) The state Budget Officer shall allocate the appropriated funds to the State Board of Education for disbursement to each board in the amounts required to ensure compliance with the provisions of this article.



Section 16-13-282 - Purpose of article.

(a) It is the goal of the Governor and the Legislature to raise Alabama's non-salaried expenditures per public school student to the national average in conjunction with this commitment to teachers' salaries.

(b) It is the goal of the Governor and the Legislature to continue and enhance Alabama's financial support for public institutions of higher education, support personnel in public schools and retirees in the Teachers' Retirement System in conjunction with this commitment to teachers' salaries and non-salaried expenditures per student.






Article 14 - Warrants for Eductional Purposes.

Section 16-13-300 - Legislative intent; construction.

(a) It is the intention of the Legislature by the adoption of this article to authorize each county board of education and each city board of education in the State of Alabama to issue and sell, at public or private sale, upon the prior written approval of the State Superintendent of Education, warrants payable from, and secured by a pledge of, revenues of such board which are lawfully available and are designated by the board therefor, for educational and public school purposes, including, without limitation, payment of the costs of public school facilities and the refunding of valid indebtedness of such board, regardless of whether such indebtedness was incurred under this article or under other provisions of law and regardless of whether such indebtedness is a direct or indirect obligation of such board and to authorize counties and municipalities to provide financial and other assistance to boards of education within the jurisdiction thereof.

(b) This article shall be liberally construed in conformity with the foregoing intention to effect the purposes hereof.



Section 16-13-301 - Definitions.

The following terms as used in this article shall have the following meanings:

(1) BOARD. Any county board of education and any city board of education.

(2) COSTS. When used with reference to or in connection with any public school facility or any portion thereof, all or any part of the costs of acquiring, constructing, altering, enlarging, extending, reconstructing, or remodeling such facility, including (i) the costs of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, permits, licenses and interests acquired or used for, in connection with or with respect to such public school facility; (ii) the costs of demolishing or removing any buildings or structures on land so acquired, including the costs of acquiring land to which such buildings or structures may be moved; (iii) the costs of all machinery, equipment, furniture, furnishings, fixtures, and tangible and intangible personal property acquired or used for, in connection with or with respect to such public school facility; and (iv) the costs of architectural, engineering, financial, and legal services incurred in connection with the acquisition or construction of all or any part of such public school facility and the financing thereof, including the expenses of preparing plans, specifications, surveys, and studies to determine the financial or engineering feasibility of such public school facility.

(3) PUBLIC PERSON. Any agency, board, commission, department, instrumentality, or corporation of the State of Alabama, any county, municipality, or other political subdivision of the State of Alabama, and any public authority, board, or corporation created by any county or municipality or of which any county or municipality is a member.

(4) PUBLIC SCHOOL FACILITIES. All tangible and intangible property and interests in property, whether real, personal or mixed, used or useful for educational and public school purposes and related purposes, including without limitation land and rights or interests in land, school buildings and playgrounds, classrooms, libraries, auditoriums, gymnasiums, recreational and sport facilities, stadiums, arenas, facilities for the performing arts, offices, school buses, buildings for housing and repairing school buses, cafeterias and dining facilities, laboratories, office facilities, equipment, furniture and fixtures, telecommunication facilities, heating and cooling facilities, and related property.

(5) REFUNDABLE DEBT. With respect to any board, (i) any valid indebtedness of such board evidenced by warrants issued pursuant to the provisions of this article, and (ii) any valid indebtedness or obligations of such board issued pursuant to any provision of law other than this article, and (iii) any valid indebtedness or obligations of such board incurred pursuant to any agreement (including without limitation a funding agreement or lease agreement) by such board and a public person whereunder such board shall make payments (including without limitation rental payments) to such public person to enable such public person to pay valid indebtedness or obligations thereof incurred for the benefit of such board, and (iv) any valid indebtedness or obligations of any public person incurred on behalf, or for the benefit, of such board.

(6) STATE SUPERINTENDENT. The State Superintendent of Education and any successor to the functions thereof.

(7) WARRANTS. The warrants authorized to be issued by a board pursuant to this article.



Section 16-13-302 - Issuance authorized; purposes; refunding warrants; powers of the boards; mandamus for payment.

(a) In addition to all other notes, obligations, warrants, and other forms or types of indebtedness which any board shall have the power to issue pursuant to laws other than this article, each board shall have full and continuing power from time to time to issue and sell warrants for educational and public school purposes, including, without limitation, the following:

(1) For the purpose of paying the costs of public school facilities.

(2) For the purpose of paying or refunding all or any portion (principal or interest or premium) of any refundable debt then outstanding, whether such refunding shall occur before, at, or after the maturity of the refundable debt to be refunded.

(3) For the payment of extraordinary, nonrecurring items that are not customarily payable from current revenues, including, without limitation, casualty losses, legal judgments, and payments due upon early termination of contractual agreements or prepayment of indebtedness.

(4) For the purpose of providing any money or moneys deemed necessary by the board to provide for the administration and operation of the board to the expiration of the then current fiscal year.

(5) For such other purposes for which a board is authorized by law to expend money.

(b) A board may issue refunding warrants in exchange for the instruments evidencing the refundable debt to be refunded, or a board may issue and sell refunding warrants and apply the proceeds thereof to the purchase, redemption, or payment of refundable debt. Refunding warrants may be issued in such principal amount as shall be determined by the board, including, without limitation: (i) the outstanding principal amount of the refundable debt to be refunded, (ii) the interest accrued or to accrue on the instruments evidencing the refundable debt to be refunded until the respective maturities thereof, or if any of the instruments evidencing the refundable debt to be refunded are to be called for redemption (either on the earliest date on which under their terms they may be redeemed or some later date or dates), the interest accrued or to accrue thereon until the date or dates on which they are to be called for redemption, (iii) the amount of any redemption premium required, by the terms of the instruments evidencing the refundable debt, to be paid as a condition to their redemption prior to their respective maturities, and (iv) the amount of any costs (as described in Section 16-13-304(d)(2)) incurred in connection with such refunding.

(c) Each board shall have the power to enter into and perform all agreements and contracts for the services of paying agents and trustees with respect to warrants issued under this article, for the purchase of warrants issued under this article, and for the guarantee or insurance, pursuant to standby letters of credit, municipal bond insurance policies, or similar instruments or credit facilities, of the payment, when due, of the principal of, premium (if any) on, and interest on, warrants issued under this article, to the extent that such board determines, in its discretion, that any of such agreements and contracts are necessary and desirable.

(d) Any court having jurisdiction shall issue mandamus for the payment of the principal of and interest on warrants issued under this article, when and as the same becomes due and payable, upon proper proof of nonpayment thereof, or noncompliance with the provisions of law with respect thereto, being furnished by or on behalf of any owner of any warrant issued under this article.



Section 16-13-303 - Notes not general obligations; source of payment.

(a) Warrants issued under this article shall not be general obligations of the board issuing such warrants but shall be payable solely from the designated revenues or tax proceeds of the board which may be lawfully applied to the payment of indebtedness of such board, including funds derived from any one or more of the following sources:

(1) The proceeds of any ad valorem tax or taxes levied for the purpose of paying such warrants, or for educational or public school purposes, and paid, apportioned, allocated, or distributed to or for the benefit of the board.

(2) The proceeds of any privilege, license, or excise tax or taxes that may be paid, apportioned, allocated, or distributed to or for the benefit of the board.

(3) Any revenues of whatsoever kind or nature (including, without limitation, payments pursuant to agreements delivered pursuant to this article and payments in lieu of taxes) that may be paid, apportioned, allocated, or distributed to or for the benefit of the board by any governmental or taxing authority or public person pursuant to law or contractual agreement.

(b) Any board issuing any warrants hereunder shall specify, in the proceedings authorizing such warrants, the tax proceeds or revenues out of which such warrants are to be payable and may secure payment of the principal of, premium (if any) on, and the interest on, such warrants by a pledge of so much as may be necessary therefor of any of such tax proceeds or revenues.

(c) The pledge of any tax proceeds or other revenues for the payment of warrants issued by any board pursuant to this article, together with any covenants of such board relating to such pledge, shall have the force of contract between such board and the owners of such warrants. To the extent necessary and sufficient for making the payments secured by any pledge of pledged tax proceeds or revenues made pursuant to the provisions of this article, such pledged tax proceeds or revenues shall constitute a trust fund or funds which shall be impressed with a lien in favor of the owners of the warrants to the payment of which such tax proceeds or revenues are pledged. All warrants for which any pledge authorized by the provisions of this article may be made shall constitute preferred claims against that portion of the tax proceeds or revenues so pledged for the benefit thereof, and shall have preference over any claims for salaries or other operating expenses or any other purpose whatsoever. If more than one such pledge shall be made with respect to the same portion of any such tax proceeds or revenues, then such pledges shall take precedence in the order in which they are made; provided that, if in the proceedings authorizing any such warrants and making any such pledge therefor the board reserves the privilege of issuing additional warrants secured on a parity of pledge with the warrants authorized by the proceedings, then such additional warrants subsequently issued may be secured by such parity pledge in accordance with the provisions of the proceedings in which such privilege is reserved.

(d) Nothing in this article shall operate or be construed to authorize or permit any board to pledge, for the benefit of any warrants issued hereunder, any portion of the Foundation Program Fund moneys paid, apportioned, allocated, or distributed to it by law, or any portion of Public School Fund moneys paid, apportioned, allocated, or distributed to it by law, or any other revenues or tax proceeds of the State of Alabama paid, allocated, apportioned, or distributed to or for the benefit of such board.

(e) The proceeds of all taxes, and all revenues, of a board which are designated as a source of payment of, or pledged as security for, any warrants issued under this article may, after payment of the principal of, premium (if any) on, and interest on such warrants shall have been made, or provision made therefor, in any fiscal year be used for any lawful purpose.

(f) A board may issue warrants under this article payable from revenues of such board lawfully available therefor and secured by a pledge of tax proceeds on an equal and proportionate basis and parity of lien with outstanding warrants theretofore issued by such board pursuant to laws other than this article.



Section 16-13-304 - Terms and conditions; sale; use of proceeds.

(a)(1) Warrants issued pursuant to this article may be in the denomination or denominations; shall have a maturity or maturities not exceeding 30 years from their date; may bear interest from their date at the rate or rates payable in the manner and at the times; may be payable at the place or places within or without the State of Alabama; may be sold for such price and in the manner as provided in this article; and may contain the terms not in conflict with the provisions of this article; all as the board may provide in the proceedings pursuant to which the warrants are authorized to be issued.

(2)(i) The board may provide that the warrants shall bear interest at a rate or rates fixed at the time of the issuance thereof.

(ii) With the prior, specific approval of the State Superintendent, given as provided in this article, the board may provide that the warrants shall bear interest at rates which may be changed from time to time during the term of the warrants in accordance with an objective procedure determined by the board at the time of the issuance of the warrants, or at a rate or rates which may change from time to time in connection with published interest rates or indices that reflect an objective response to market changes in interest rates by banks, governmental agencies, or other generally recognized public or private sources of information concerning interest rates.

(3)(i) A board may retain in the proceedings of such board authorizing the issuance of warrants under this article an option to redeem all or any part thereof as may be specified in such proceedings at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of such warrants.

(ii) A board which may issue warrants having a stated maturity more than 10 years after the date thereof shall retain in the proceedings authorizing the issuance of such warrants an option to redeem at the expiration of the tenth year following the date of such warrants and on any date subsequent thereto all or any part of such warrants having stated maturities subsequent to the expiration of the tenth year after their date at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and briefly recited in the face of such warrants.

(b) All warrants issued hereunder shall be executed in the name of the issuing board by the president of such board, shall be sealed with the seal of such board, and attested by the secretary of such board. All warrants issued hereunder bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations notwithstanding that before the delivery and payment thereof, such officers whose signatures appear thereon shall have ceased to be officers of such board.

(c) All warrants issued under the authority of this article shall be sold at public or private sale as the board may determine and at such price or prices as the board may deem advantageous.

(d)(1) The proceeds of warrants issued under this article shall be used solely for the purpose for which the warrants are authorized to be issued.

(2) The board may apply proceeds of warrants issued under this article to the payment of the costs of issuing and selling such warrants, including, without limitation, underwriters' commissions and discounts, printing costs, fees of rating services, fees and disbursements of attorneys, accountants, financial advisors, and other consultants, fees and disbursements of trustees and paying agents, and other incidental expenses, the costs of municipal bond insurance policies or standby letters of credit or similar instruments or credit facilities which provide for payment of the principal of, premium (if any) on, and interest on, such warrants when due and payable.

(3) Any proceeds of refunding warrants issued under this article, together with investment income therefrom, and moneys in any sinking fund for the refundable debt to be refunded, together with investment income therefrom, may be deposited in trust, on such terms as the board shall approve, with one or more trustees or escrow agents, which trustees or escrow agents shall be trust companies or national or state banks having trust powers within or without the State of Alabama. The proceeds of refunding warrants, together with the investment income therefrom, shall be available for the payment of all or any part of the principal of and the interest on any of the refunding warrants or for the payment of all or any part of the principal of and the interest and redemption premium, if any, on the refundable debt to be refunded, as the board, in its discretion, shall prescribe. Proceeds of refunding warrants shall be so invested and applied as to assure that the principal of and the interest and redemption premium, if any, on the refundable debt to be refunded shall be paid in full on the respective due dates of such principal, interest, and premium.

(e) The proceeds of warrants issued under this article may be invested in any debt obligation or other investment in which a county or municipality in the State of Alabama is authorized to invest public funds at the time of investment by a board.



Section 16-13-305 - Approval of issue.

(a) A board shall obtain the prior written approval of the State Superintendent for the issuance of any warrants under this article. Before entering into any agreement or contract for the issuance and sale, and before the issuance and sale, of any warrants under this article, the board by which such warrants are proposed to be issued shall cause an application for approval of such warrants to be filed with the State Superintendent. Such application shall be in such form and shall contain such information as the State Superintendent may prescribe, and the State Superintendent may require such further information he or she may deem necessary relating to the proposed warrants or other financial or educational matters under the control of such board. The State Superintendent shall not approve the issuance of any warrants hereunder (i) if it would jeopardize the state’s Foundation Program of education, as prescribed by law and the rules and regulations of the State Board of Education or (ii) when the principal of or interest on any other notes or warrants previously issued by such board are overdue and unpaid, except to refund the same. The written approval of the State Superintendent of the amount, terms, and general purpose of the warrants shall be a sufficient approval thereof.

(b) The written approval of the State Superintendent of the issuance of any warrants hereunder shall be a conclusive and final determination that all necessary evidence has been presented to the State Superintendent and a conclusive and final determination in favor of the validity of such warrants that all the requirements of this article have been complied with. The State Superintendent may also determine conclusively and finally for all purposes relating to the validity of any warrants issued hereunder whether any other warrants constitute a preferred claim against the tax proceeds or revenues out of which the proposed warrants are payable. In all matters connected with his or her approval of warrants, the State Superintendent shall comply with any regulations or instructions of the State Board of Education, but failure to do so shall not affect the validity of the warrants approved by the State Superintendent.



Section 16-13-306 - Validity of warrants.

Warrants reciting that they are issued pursuant to the terms of this article shall in any action or proceeding involving their validity be conclusively deemed to be fully authorized thereby and to have been issued, sold, executed, and delivered in conformity therewith and with all other provisions of law applicable thereto and shall be incontestable, anything herein or in other statutes to the contrary notwithstanding.



Section 16-13-307 - Tax exemption.

All warrants and interest accruing thereon issued hereunder shall forever be exempt from all state, county, municipal, and other taxation under the laws of the State of Alabama.



Section 16-13-308 - Warrants as legal investments.

The warrants issued pursuant to the provisions of this article shall be legal investments for executors, administrators, trustees, and other fiduciaries.



Section 16-13-309 - Powers authorized.

Any county may, with respect to the county board of education within its jurisdiction and any city board of education within, in whole or in part, its jurisdiction, and any municipality may, with respect to the city board of education (if any) within its jurisdiction and with respect to the county board of education for each county within the jurisdiction of which all or any part of such municipality is located, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to, guarantee all or any part of the indebtedness or operating expense of, or perform services for the benefit of, such board.

(2) Donate, sell, convey, transfer, lease, or grant to such board, without the necessity of authorization at any election of qualified voters, any property of any kind, including, without limitation, any project, any interest in any thereof, and any franchise.

(3) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with such board in the planning, undertaking, acquisition, construction, financing, or operation of any of its public school facilities.

(4) Pay, or provide for the payment of, the principal of or interest on any then outstanding notes, warrants, or other obligations of such board.

(5) Issue its notes, warrants, bonds, and other forms or types of indebtedness in order to provide moneys to make any loan, donation, or payment authorized in this section.



Section 16-13-310 - Obligations under contractual agreements.

(a) Upon the request of a public person who shall have issued or incurred obligations for the benefit of a board and for a purpose or purposes for which a board could issue warrants under this article, and upon compliance with the following terms and conditions, a board may undertake, pursuant to a contractual agreement with such public person, to pay such amounts to, or for the account of, such public person at such times and in such amounts as shall be sufficient to pay all, or such portion as such board and such public person shall determine, of the principal of, premium (if any), and interest on such obligations when and as due and payable.

(b) The obligations of a public person which a board is authorized to support by a contractual agreement under subsection (a) shall be in such denomination, mature at such time or times, bear interest at such rate, be subject to redemption, and contain such other terms, as are authorized or required for warrants issued by a board under this article.

(c) Any contractual agreement delivered by a board under this article shall be payable solely from, and secured by, the funds and revenues of such board described in this article which such board could apply to the payment of warrants issued by such board under this article.

(d) Prior to the delivery of any contractual agreement under this article, a board shall obtain the written approval of the State Superintendent for the terms thereof in the form and manner required by the State Superintendent therefor and such approval shall be essential to the validity and enforceability of such contractual agreement.



Section 16-13-311 - Construction with other laws.

Insofar as the provisions of this article may be in conflict or inconsistent with any provisions of any other law concerning actions authorized by this article, the provisions of this article shall control and govern, any other provision of law to the contrary notwithstanding. Subject to the foregoing, this article does and shall be construed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to other laws.









Chapter 13A - SCHOOL FISCAL ACCOUNTABILITY.

Section 16-13A-1 - Fiscal management policies.

A local board of education, to ensure the sound fiscal management of board finances, upon the recommendation of the local superintendent of education, shall adopt fiscal management policies which comply with generally accepted accounting principles, including, but not limited to, policies related to each of the following:

(1) Regular reconciliation of bank statements.

(2) Maintenance of fixed assets inventory.

(3) Deposit of incoming funds.

(4) Review of monthly revenues and expenditures.



Section 16-13A-2 - Financial oversight by State Superintendent of Education; appointment and duties of Chief Education Financial Officer; internal audits of schools and school systems.

(a) The State Superintendent of Education shall oversee the financial integrity of the various local boards of education and shall appoint a Chief Education Financial Officer who shall be an employee of the State Department of Education. The Chief Education Financial Officer shall be a certified public accountant or have equivalent experience as determined by the State Superintendent of Education, shall have experience in educational or governmental finance, shall complete the instructional program provided in Section 16-13A-3 within the later of six months of its introduction or six months of appointment, and shall have passed the mandated competency test provided in Section 16-13A-3 within the later of six months of its adoption or six months of appointment. The Chief Education Financial Officer shall oversee the collection and analysis of the reports required by Section 16-13A-6, shall make reports of the financial integrity of the various local boards of education, shall assist school systems whose financial position is deteriorating, and shall make other reports as deemed necessary or as required by law.

(b) The State Superintendent of Education may employ a sufficient number of persons to analyze internal audits of the various local boards of education and schools within the limits of available funding. Internal auditors shall possess a bachelor's degree in accounting or finance and experience in educational or governmental finance.

(c) Contracts and employments entered into with funds available to the State Department of Education pursuant to this chapter shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. A report shall be made annually to the Legislature detailing the extent to which this subsection has been implemented.



Section 16-13A-3 - Financial training of local superintendents of education.

(a) The State Superintendent of Education shall develop programs for the instruction and training of local superintendents of education in subjects including finance, instruction, and legal requirements. The instruction and training shall be designed to instill a minimum level of competence in local superintendents of education. Tests of competency shall be administered by the State Superintendent of Education as required by Section 16-1-38.

(b) Persons employed before June 1, 2006, as local superintendents by a local board of education or elected by the people shall complete the mandated training and pass the mandated competency test within three years of June 1, 2006, unless they shall sooner become employed by another local board of education in which case they shall immediately complete the mandated training and competency test. All local superintendents of education shall complete the mandated training and pass the mandated competency test before being hired or elected as a local superintendent or after assuming office as provided in subsection (c).

(c) The State Superintendent of Education, based upon reasonable cause, may allow a newly elected or appointed superintendent to attend and satisfactorily complete the training after assuming office.



Section 16-13A-4 - Appointment; removal of chief school financial officer; qualifications.

(a) In consultation with the local superintendent of education, the local board of education shall appoint a chief school financial officer who shall be an employee of the board.

(b)(1) If the position of chief school financial officer is vacant for 30 days and the local board is not actively seeking to fill the position, the State Superintendent of Education may designate a chief school financial officer for a period of not more than one year, which may be extended from year to year, unless and until the local board appoints a person who meets the established qualifications. In addition, the State Superintendent of Education shall designate a chief school financial officer if the position has been vacant for more than 60 days.

(2) A person designated as chief school financial officer by the State Superintendent of Education may not be unilaterally removed from that position by the local board of education pursuant to subsection (c) without the prior approval of the State Superintendent of Education, but may be replaced after one year by a qualified person selected by the local board.

(c) Except as specified in subdivision (2) of subsection (b), a local board of education, upon a majority vote of its members, shall have unilateral authority to remove the chief school financial officer.

(d) A person designated as a chief school financial officer shall meet the minimum job qualifications established by the local board and the State Board of Education and shall possess or be eligible to possess certification required pursuant to regulations promulgated by the State Board of Education.



Section 16-13A-5 - Supervision, fiduciary responsibility of chief school financial officer; duties.

(a) The chief school financial officer shall work under the direct supervision of the local superintendent of education but shall have a fiduciary responsibility to the local board of education.

(b) The chief school financial officer shall perform each of the following duties:

(1) Verify the receipt of all funds to which the local board of education may be entitled by law or which may come into its possession for public school purposes.

(2) Verify the payment of such funds, such payments to occur only on written order of the local superintendent of education.

(3) Keep an accurate record of all receipts and expenditures, and provide such information to the local superintendent and the local board.

(4) Make reports as may be required by law, by the local board of education, or by rules and regulations of the State Board of Education.

(5) Personally notify, in writing, each board member and the local superintendent of education of any financial transaction of the local board of education which the chief school financial officer deems to be non-routine, unusual, without legal authorization, or not in compliance with the fiscal management policies of the board. The notification shall be recorded in the minutes of the board by the president of the local board of education.

(6) Be bonded in an amount determined by the State Board of Education.



Section 16-13A-6 - Required reports.

(a) The State Board of Education shall by regulation provide for various financial and other information which local superintendents of education shall have prepared for the local boards of education, including, but not limited to, the following:

(1) A monthly financial statement showing the financial status of the local board of education accounts with itemized categories specified by the State Board of Education.

(2) A monthly report showing all receipts and the sources thereof.

(3) A monthly report showing all expenditures with itemized categories specified by the State Board of Education.

(4) An annual projected budget.

(5) Monthly and/or quarterly reports showing expenditures relative to such projected budget.

(6) A yearly report of the fixed assets inventory of the local board of education with itemized categories specified by the State Board of Education.

(7) Financial and other information necessary to participate in national statistical studies on education.

(b) The financial information required in subsection (a), as well as any other financial information which the State Board of Education shall require, shall be submitted in writing and/or electronically to the Chief Education Financial Officer by the 15th day of the month following its presentation to the local board of education.

(c) All local boards of education shall be required to implement a standardized financial accounting program as determined by the State Department of Education to collect the information required by this chapter and to provide for ease of input by local boards of education and ease of monitoring by a local board of education, its chief school financial officer, and the State Department of Education. If a local school system's financial report is found to be in conflict with generally accepted accounting principles, the State Department of Education shall issue a notice to that school system informing it of such and request that proof of correction of conflict be forwarded to the State Department of Education and approved by the State Superintendent of Education within a reasonable time thereafter.

(d) All financial documents, in whatever source maintained, are public documents, and shall be open to inspection and accessible to the public. An annual budget and monthly financial statements with supporting spread sheets as submitted to the State Department of Education shall be made available to the general public at the local school system Internet site.



Section 16-13A-7 - Audits.

(a)(1) The yearly business and financial transactions of a local board of education shall be audited as early as possible after the end of the fiscal year.

(2) The audits of the books and accounts of local boards of education shall be conducted by the Department of Examiners of Public Accounts. The Department of Examiners of Public Accounts shall audit, review, and otherwise investigate the receipts and disbursements of funds of each local board in the same manner as audits are performed on other agencies and departments of the State of Alabama.

(3) Any local board of education governing a city school system, other than those city systems required by law to be audited by the Department of Examiners of Public Accounts on June 1, 2006, may employ a certified public accounting firm or firms or use the Department of Examiners of Public Accounts to perform its yearly financial audit of its books and accounts including a legal compliance audit and program compliance audit. The foregoing to the contrary notwithstanding, a city system which has had any financial form of intervention by the State Superintendent of Education shall be audited by the Department of Examiners of Public Accounts, or if any such intervention should become necessary at any future date, such city system shall be audited for three future years by the Department of Examiners of Public Accounts. The Department of Examiners of Public Accounts or the certified public accounting firm or firms shall perform a yearly legal compliance audit in accordance with Chapter 5 of Title 41, and if the compliance audit results in adverse findings by the Department of Examiners of Public Accounts or the certified public accounting firm or firms, the adverse findings shall be reported to the State Superintendent of Education. If the adverse findings involve misappropriation or theft, such findings shall also be reported to the appropriate district attorney and the Attorney General.

(b) Legal compliance audits and program compliance audits performed by a private certified public accounting firm shall adhere to the standards of the Department of Examiners of Public Accounts for each respective type of audit. The Department of Examiners of Public Accounts shall provide these standards to the private certified public accounting firms. Any adverse findings shall be noted in the audit report and reported to the State Superintendent of Education. Such adverse findings shall, upon request, be provided to any member of the public.

(c) A local board of education may request an audit of system funds under control of the same local board by the Department of Examiners of Public Accounts whenever there is a permanent change in the position of local superintendent of education or chief school financial officer.

(d) A local board of education by majority vote may unilaterally request an audit of any school or school system account under control of the same local board by the Department of Examiners of Public Accounts, if the board deems such action is in the best interest of the school system.

(e) The findings of audits conducted pursuant to this section shall be presented to the local board of education in a board meeting. The State Superintendent of Education shall be sent a copy of the audit to review and shall be notified of the time, place, and location of the meeting at which the findings will be presented to the local board of education. Audits are public records.



Section 16-13A-8 - Authority to expend funds.

Each local board of education shall adopt procedures relating to the expenditure of funds which do not require express board approval prior to the expenditure. A local superintendent of education, subject to these policies and board-approved budget limitations, may expend funds without prior approval of the board. All such expenditures shall be included in the monthly report to the board of expenditures required pursuant to this chapter.



Section 16-13A-9 - Reserve funds.

(a) A local board of education shall develop a plan to establish and maintain a minimum reserve fund equal to one month's operating expenses. Also, a local board of education shall develop a plan to replenish its reserve fund after any withdrawal is made pursuant to subsection (b).

(b) Local boards of education are authorized to expend such reserve funds if either of the following occur:

(1) The Governor declares proration in the Education Trust Fund.

(2) Total state funds appropriated by the Legislature to the local boards of education are less than the same appropriation for the preceding fiscal year.



Section 16-13A-10 - Penalties for failing to comply with chapter.

If an employee or official of a local board of education deliberately, willfully, or wantonly fails to provide the local board of education, the State Department of Education, the State Superintendent of Education, or the Chief Education Financial Officer with accurate information required pursuant to this chapter or pursuant to regulations of the State Department of Education or the State Board of Education, or if the employee knowingly, willfully, or wantonly provides inaccurate information, the employee is guilty of a Class A misdemeanor.



Section 16-13A-11 - Liability.

No individual member of a local board of education shall be held financially liable for misappropriation of funds of the local board of education unless the individual acts willfully, maliciously, fraudulently, in bad faith beyond his or her authority, or pursuant to a mistaken interpretation of the law.



Section 16-13A-12 - Bonding.

(a) The following officers and employees of a local board of education shall be bonded in amounts fixed by the local board of education and approved by the State Superintendent of Education:

(1) Local superintendents of education.

(2) Chief school financial officers.

(3) Any other employee of a local board handling local board of education funds as required by the board.

(b) The Chief Education Financial Officer shall be bonded in an amount fixed by the State Superintendent of Education and approved by the State Board of Education.

(c) A certified copy of the bond shall be filed with the State Superintendent of Education.



Section 16-13A-13 - Publication of budget and financial information.

Budget and financial information used for public hearings on local district budgets shall be published on a form provided by the State Superintendent of Education. Such information shall contain financial information at both the school and school district levels.






Chapter 13B - COMPETITIVE BIDDING FOR CERTAIN CONTRACTS OF COUNTY AND CITY BOARDS OF EDUCATION.

Section 16-13B-1 - Applicability; local preference zone; joint agreement; bid bond.

(a) This chapter shall apply to county boards of education and city boards of education, or any combination of city and county boards of education as herein provided for the competitive bidding of certain contracts. With the exception of contracts for public works whose competitive bidding requirements are governed exclusively by Title 39, all expenditure of funds of whatever nature for labor, services, work, or for the purchase of materials, equipment, supplies, or other personal property involving fifteen thousand dollars ($15,000) or more, and the lease of materials, equipment, supplies, or other personal property where the lessee is, or becomes legally and contractually, bound under the terms of the lease, to pay a total amount of fifteen thousand dollars ($15,000) or more, made by or on behalf of any city or county board of education, except as hereinafter provided, shall be made under contractual agreement entered into by free and open competitive bidding, on sealed bids, to the lowest responsible bidder.

(b) Prior to advertising for bids for an item of personal property, where a city or county board of education, thereof is the awarding authority, the awarding authority may establish a local preference zone consisting of either the legal boundaries or jurisdiction of the awarding authority, or the boundaries of the county in which the awarding authority is located, or the boundaries of the core based statistical area (CBSA) in which the awarding authority is located. If no such action is taken by the awarding authority, the boundaries of the local preference zone shall be deemed to be the same as the legal boundaries or jurisdiction of the awarding authority. In the event a bid is received for an item of personal property to be purchased or contracted for from a person, firm, or corporation deemed to be a responsible bidder, having a place of business within the local preference zone where a city or county board of education, thereof is the awarding authority, and the bid is no more than three percent greater than the bid of the lowest responsible bidder, the awarding authority may award the contract to the resident responsible bidder. In the event only one bidder responds to the invitation to bid, the awarding authority may reject the bid and negotiate the purchase or contract, providing the negotiated price is lower than the bid price.

(c) The governing bodies of two or more city or county boards of education, or any combination of two or more city or county boards of education, counties, municipalities, or instrumentalities thereof, may provide, by joint agreement, for the purchase of labor, services, or work, or for the purchase or lease of materials, equipment, supplies, or other personal property for use by their respective agencies. The agreement shall be entered into by official actions of the contracting agencies adopted by each of the participating governing bodies which shall set forth the categories of labor, services, or work, or for the purchase or lease of materials, equipment, supplies, or other personal property to be purchased, the manner of advertising for bids and the awarding of contracts, the method of payment by each participating contracting agency, and other matters deemed necessary to carry out the purposes of the agreement. Each contracting agency's share of expenditures for purchases under any agreement shall be appropriated and paid in the manner set forth in the agreement and in the same manner as for other expenses of the contracting agency. The contracting agencies entering into a joint agreement, as herein permitted, may designate a joint purchasing or bidding agent, and the agent shall comply with this chapter. Purchases, contracts, or agreements made pursuant to a joint purchasing or bidding agreement shall be subject to all terms and conditions of this chapter. Any participation by counties and municipalities authorized in this section shall be subject to the provisions of subsection (b) of Section 41-16-50. In the event that utility services are no longer exempt from competitive bidding under this chapter, non-adjoining boards of education may not purchase utility services by joint agreement under authority granted by this subsection.

(d) The awarding authority may require bidders to furnish a bid bond for a particular bid solicitation if the bonding requirement applies to all bidders, is included in the written bid specifications, and if bonding is available for the services, equipment, or materials.



Section 16-13B-2 - Exceptions to competitive bidding requirements.

(a) Competitive bids shall not be required for utility services for county or city boards of education, the rates for which are fixed by law, regulation, or ordinance, and the competitive bidding requirements of this chapter shall not apply to:

(1) The purchase of insurance.

(2) Contracts for securing services of attorneys, physicians, architects, teachers, superintendents of construction, artists, appraisers, engineers, consultants, certified public accountants, public accountants, or other individuals possessing a high degree of professional skill where the personality of the individual plays a decisive part.

(3) Contracts of employment in the regular civil service.

(4) Contracts for fiscal or financial advice or services.

(5) Purchases of products made or manufactured by the blind or visually handicapped under the direction or supervision of the Alabama Institute for Deaf and Blind in accordance with Sections 21-2-1 to 21-2-4, inclusive.

(6) Purchases of maps or photographs from any federal agency.

(7) Purchases of manuscripts, books, maps, pamphlets, or periodicals.

(8) The selection of paying agents and trustees for any security issued by a public body.

(9) Existing contracts up for renewal for sanitation or solid waste collection, recycling, or disposal and those providing the service.

(10) Purchases of computer and word processing hardware when the hardware is the only type that is compatible with hardware already owned by the entity taking bids and custom software.

(11) Contractual services and purchases of commodities for which there is only one vendor or supplier and contractual services and purchases of personal property which by their very nature are impossible to award by competitive bidding.

(12) Contractual services and purchases of products related to, or having an impact upon, security plans, procedures, assessments, measures, or systems, or the security or safety of persons, structures, facilities, or infrastructures.

(13) Purchases of goods or services, other than voice or data wireless communication services, made as a part of any purchasing cooperative sponsored by the National Association of Counties, its successor organization, or any other national or regional governmental cooperative purchasing program. Such purchases may only be made if all of the following occur:

a. The goods or services being purchased are available as a result of a competitive bid process approved by the Department of Examiners of Public Accounts for each bid.

b. The goods or services are either not at the time available to local boards of education on the state purchasing program or are available at a price equal to or less than that on the state purchasing program.

c. The purchase is made through a participating Alabama vendor holding an Alabama business license if such a vendor exists.

(14) Purchases of unprocessed agricultural products as defined in subsection (b) of Section 16-1-46 and the cost of the food purchased is equal to or less than the federal simplified acquisition threshold set in 2 C.F.R. §200.88.

(15) Purchase of goods or services, other than voice or data wireless communication services, from vendors that have been awarded a current and valid general services administration contract. Prices paid for the goods or services may not exceed the lowest competitively bid price for these goods or services, other than voice or data wireless communication services, and may not exceed the price on an existing state purchasing program.

(b) This chapter shall not apply to:

(1) Any purchases of products where the price of the products is already regulated and established by state law.

(2) Purchases made by individual schools of the county or municipal public school systems from moneys other than those raised by taxation or received through appropriations from state or county sources.

(c) The city and county boards of education shall establish and maintain such purchasing facilities and procedures as may be necessary to carry out the intent and purpose of this chapter by complying with the requirements for competitive bidding in the operation and management of each city and county board of education.

(d) Contracts entered into in violation of this chapter shall be void, and anyone who violates this chapter shall be guilty of a Class C felony.



Section 16-13B-3 - Emergency action.

In case of emergency affecting public health, safety, or convenience, so declared in writing by the awarding authority, setting forth the nature of the danger to public health, safety, or convenience involved in delay, contracts may be let to the extent necessary to meet the emergency without public advertisement. Such action and the reasons therefor shall immediately be made public by the awarding authority.



Section 16-13B-4 - Notice of proposed purchase; bids; reverse auction procedures.

(a) All proposed purchases in excess of fifteen thousand dollars ($15,000) shall be advertised by posting notice thereof on a bulletin board maintained outside the purchasing office and in any other manner and for any length of time as may be determined. Sealed bids or bids to be submitted by a reverse auction procedure shall also be solicited by sending notice by mail or other electronic means to all persons, firms, or corporations who have filed a request in writing that they be listed for solicitation on bids for the particular items that are set forth in the request. If any person, firm, or corporation whose name is listed fails to respond to any solicitation for bids after the receipt of three solicitations, the listing may be cancelled.

(b) Except as provided in subsection (c), all bids shall be sealed when received and shall be opened in public at the hour stated in the notice.

(c) The awarding authority may make purchases or contracts through a reverse auction procedure; provided, however, that a reverse auction shall only be allowed where the item to be purchased at a reverse auction is either not at the time available on the state purchasing program under the same terms and conditions or, if available, the lowest price offered in the reverse auction is equal to or less than the price for which the item is available on the state purchasing program under the same terms and conditions. All of the purchases shall be subject to audit by the Department of Examiners of Public Accounts. For purposes of this chapter, a reverse auction procedure includes either of the following:

(1) A real-time bidding process usually lasting less than one hour and taking place at a previously scheduled time and Internet location, in which multiple anonymous suppliers submit bids to provide the designated goods or services.

(2) a. A bidding process usually lasting less than two weeks and taking place during a previously scheduled period and at a previously scheduled Internet location, in which multiple anonymous suppliers submit bids to provide the designated goods or services.

b. The Department of Examiners of Public Accounts shall establish procedures for the use of reverse auction, which shall be distributed to all contracting agencies and shall be used in conducting any audits of the purchasing agency.

(d) All original bids together with all documents pertaining to the award of the contract shall be retained in accordance with a retention period of at least seven years established by the Local Government Records Commission and shall be open to public inspection.

(e) No purchase or contract involving professional services shall be subject to the requirements of this chapter and no purchase or contract involving an amount in excess of fifteen thousand dollars ($15,000) shall be divided into parts involving amounts of fifteen thousand dollars ($15,000) or less for the purpose of avoiding the requirements of this chapter. All such partial contracts involving fifteen thousand dollars ($15,000) or less shall be void.



Section 16-13B-5 - Collusive agreements.

(a) Any agreement or collusion among bidders or prospective bidders in restraint of freedom of competition, by agreement, to bid at a fixed price or to refrain from bidding or otherwise shall render the bids of such bidders void and shall cause such bidders to be disqualified from submitting further bids to the awarding authority on future purchases.

(b) Whoever knowingly participates in a collusive agreement in violation of this section involving a bid or bids of fifteen thousand dollars ($15,000) and under shall be guilty of a Class A misdemeanor and, upon conviction, shall be punished as prescribed by law.

(c) Whoever knowingly and intentionally participates in a collusive agreement in violation of this section involving a bid or bids of over fifteen thousand dollars ($15,000) shall be guilty of a Class C felony, and upon conviction shall be punished as prescribed by law.



Section 16-13B-6 - Advance disclosure of bid terms.

Any disclosure in advance of the terms of a bid submitted in response to an advertisement for bids shall render the proceedings void and require advertisement and award anew.



Section 16-13B-7 - Defaulting bidder; award to second lowest responsible bidder; preferences; sole source specification; life cycle costs; rejection of bids; lease-purchase contracts.

(a) When purchases are required to be made through competitive bidding, awards shall be made to the lowest responsible bidder taking into consideration the qualities of the commodities proposed to be supplied, their conformity with specifications, the purposes for which required, the terms of delivery, transportation charges, and the dates of delivery. If at any time after the award has been made the lowest responsible bidder notifies the awarding authority in writing that the bidder will no longer comply with the terms of the award to provide the goods or services to the awarding authority under the terms and conditions of the original award, or the awarding authority documents that the lowest responsible bidder defaults under the terms of the original award, the awarding authority may terminate the award to the defaulting bidder and make an award to the second lowest responsible bidder for the remainder of the award period without rebidding, provided the award to the second lowest responsible bidder is in all respects made under the terms and conditions contained in the original bid specifications and is for the same or a lower price than the bid originally submitted to the awarding authority by the second lowest responsible bidder.

(b) The awarding authority in the purchase of or contract for personal property or contractual services shall give preference, provided there is no sacrifice or loss in price or quality, to commodities produced in Alabama or sold by Alabama persons, firms, or corporations. Notwithstanding the foregoing, no county or city board of education may specify the purchase of goods or services from a sole source, unless:

(1) The board of education can document that the sole source product or service is of an indispensable nature, no other product or service can meet its needs, all other viable alternatives have been explored, and it has been determined that only this product or service will fulfill the function for which the product is needed. Frivolous features will not be considered.

(2) No other vendor offers substantially equivalent goods or services that can accomplish the purpose for which the goods or services are required.

(3) All information substantiating the use of a sole source specification is documented in writing and is filed into the project file.

(c)(1) For purchases of personal property in instances where the awarding authority determines that the total cost of ownership over the expected life of the item or items, including acquisition costs plus sustaining costs or life cycle costs, can be reasonably ascertained from industry recognized and accepted sources, the lowest responsible bid may be determined to be the bid offering the lowest life cycle costs and otherwise meeting all of the conditions and specifications contained in the invitation to bid. To utilize this subdivision to determine the lowest responsible bidder, the awarding authority shall include a notice in the invitation to bid that the lowest responsible bid may be determined by using life cycle costs and identify the industry recognized and accepted sources that will be applicable to such an evaluation.

(2) The Department of Examiners of Public Accounts shall establish procedures for the use of life cycle costs, which shall be distributed to all contracting agencies and shall be used in conducting any audits of the purchasing agency.

(d) The awarding authority or requisitioning agency may reject any bid if the price is deemed excessive or quality of product inferior.

(e) Each record, with the successful bid indicated thereon, and with the reasons for the award if not awarded to the lowest bidder, shall, after award of the order or contract, be open to public inspection.

(f) Contracts for the purchase of personal property or contractual services shall be let for periods not greater than five years. Lease-purchase contracts for capital improvements and repairs to real property shall be let for periods not greater than 10 years and all other lease-purchase contracts shall be let for periods not greater than 10 years.



Section 16-13B-8 - Bond requirement.

Bond in a responsible sum for faithful performance of the contract, with adequate surety, may be required in an amount specified in the advertisement for bids.



Section 16-13B-9 - Assignment of contract.

No contract awarded to the lowest responsible bidder shall be assignable by the successful bidder without written consent of the awarding authority, and in no event shall a contract be assigned to an unsuccessful bidder whose bid was rejected because he or she was not a responsible bidder.



Section 16-13B-10 - Conflict of interests; violations.

(a) No member or officer of the city and county boards of education shall be financially interested or have any personal beneficial interest, either directly or indirectly, in the purchase of or contract for any personal property or contractual service, nor shall any person willfully make any purchase or award any contract in violation of this chapter.

(b) Any violation of this section shall be deemed a misdemeanor, and any person who violates this section, upon conviction, shall be imprisoned for not more than 12 months or fined not more than five hundred dollars ($500), or both. Upon conviction thereof, any person who willfully makes any purchase or awards any contract in violation of this chapter shall be removed from office.



Section 16-13B-11 - Action to enjoin execution of contract.

Any taxpayer of the area within the jurisdiction of the awarding authority and any bona fide unsuccessful bidder on a particular contract shall be empowered to bring a civil action in the appropriate court to enjoin execution of any contract entered into in violation of this chapter.






Chapter 15 - ALABAMA EDUCATION AUTHORITY.

Section 16-15-1 - Definitions.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-15-2 - Legislative findings of fact and declaration of intent.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-15-3 - Incorporation authorized.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-15-4 - Application for incorporation.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-15-5 - Issuance and recording of certificate of incorporation; no fees to be paid.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-15-6 - Members, officers and directors; record of proceedings.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-15-7 - Powers generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-15-8 - Issuance and sale of bonds; contracts; purchases.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-15-9 - Execution, form, terms and conditions of bonds; sale; refunding bonds; security for payment; bonds to be negotiable instruments; exemption from taxation; bonds legal investments.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-15-10 - Disposition of proceeds of bonds.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-15-11 - Pledge of revenues for payment of bonds.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-15-12 - Payment of bonds.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-15-13 - Dissolution of authority.

Repealed by Act 2015-70 effective April 21, 2015.






Chapter 16 - ALABAMA PUBLIC SCHOOL AND COLLEGE AUTHORITY.

Section 16-16-1 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the following respective meanings:

(1) THE AUTHORITY. The public corporation organized pursuant to the provisions of this chapter.

(2) BONDS. The bonds issued under the provisions of this chapter.

(3) STATE. The State of Alabama.

Pronouns when used in this chapter shall include all applicable genders.



Section 16-16-2 - Legislative findings of fact and declaration of intent; liberal construction of chapter.

The Legislature hereby makes the findings of fact and declaration of intent hereinafter set forth in this section. The great increase during recent years in the number of students enrolled in the public schools and in other educational institutions in the state that are supported wholly or in part by the state, the anticipated further increase in the enrollment of students in such schools and educational institutions resulting from the greatly increased birth rate and other factors, the increased enrollment in other public institutions in the state and the need to supply additional educational facilities at those other public institutions for the purpose of maintaining and further developing educational programs for the inmates of those institutions have made it imperative that buildings and other facilities for educational purposes be constructed and equipped in all parts of the state. The taxes and other revenues set aside and devoted by law to educational purposes are not sufficient to make the large capital outlays required for such construction and to carry on also the maintenance and operation of the said schools and institutions. The only feasible way in which the needed buildings can be provided is by anticipating the receipt of a portion of the revenues devoted by law to educational purposes by capitalizing those revenues to the end that they may be applied for retirement of the costs of said construction as such revenues are received during the useful life of said buildings. It is, therefore, necessary and desirable that those portions of the excise taxes known as the state sales tax and the state use tax that are required by law to be paid into the Education Trust Fund be anticipated in the manner hereinafter provided for the purpose of effecting the needed capital outlays. It is the intention of the Legislature by the passage of this chapter to authorize the formation of a public corporation for the purpose of providing for the acquisition of such buildings, including sites and equipment therefor, and to authorize said corporation, in order to provide for such acquisition, to anticipate those portions of the two excise taxes hereinafter referred to that are now required by law to be paid into the Education Trust Fund by issuing the bonds of said corporation payable solely out of and secured by a pledge of the said portions of those excise taxes. This chapter shall be liberally construed in conformity with said purpose.



Section 16-16-3 - Incorporation authorized.

The Governor, the State Superintendent of Education and the Director of Finance may become a corporation with the power and authority hereinafter provided by proceeding according to the provisions of this chapter.



Section 16-16-4 - Application for incorporation.

(a) To become a corporation, the Governor, the State Superintendent of Education and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be the Alabama Public School and College Authority;

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this chapter or the laws of the State of Alabama.

(b) The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgments to deeds.

(c) The Secretary of State shall examine the application; and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 16-16-5 - Issuance and recording of certificate of incorporation; no fees to be paid.

When the application has been made, filed and recorded as herein provided, the applicants shall constitute a corporation under the name proposed in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the Great Seal of the State, and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.



Section 16-16-6 - Members, officers and directors; quorum for transacting business; effect of death, resignation or expiration of term; salary; record of proceedings; copies of proceedings as evidence.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the State Superintendent of Education shall be the vice-president thereof and the Director of Finance shall be the secretary thereof. The State Treasurer shall be treasurer thereof, shall act as custodian of its funds and shall pay the principal of and interest on the bonds of the authority out of the funds hereinafter provided for. The members of the authority shall constitute all the members of the board of directors of the authority, and any two members of the said board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold such office by reasons of death, resignation, expiration of his term of office or for any other reason, then his successor in office shall take his place as a member, officer or director, as the case may be, of the authority. No member, officer or director of the authority shall draw any salary in addition to that now authorized by law for any service he may render or for any duty he may perform in connection with the authority. All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority, shall be signed by at least two members of the authority and shall be recorded in a substantially bound book and filed in the office of the secretary. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 16-16-7 - Powers generally.

The authority shall have the following powers:

(1) To have succession by its corporate name until the principal of and interest on all bonds issued by it shall have been fully paid;

(2) To sue and be sued and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties thereto;

(3) To have and to use a corporate seal and to alter the seal at pleasure;

(4) To establish a fiscal year;

(5) To provide for the construction, reconstruction, alteration and improvement of public buildings and other facilities for public educational purposes in the state, including the procurement of sites and equipment therefor;

(6) To anticipate by the issuance of its bonds the receipt of the revenues herein appropriated and pledged;

(7) As security for the payment of the principal of and interest on its bonds, to pledge the proceeds of the appropriations and pledges herein provided for; and

(8) To appoint and employ such attorneys and agents as the business of the authority may require.



Section 16-16-8 - Authority empowered to sell and issue bonds for construction, etc., of facilities for public educational purposes; procedure for letting contracts.

(a) The authority is hereby authorized from time to time to sell and issue its bonds, not exceeding $116,000,000.00 in aggregate principal amount, for the purpose of providing funds for construction, reconstruction, alteration and improvement of buildings and other facilities for public educational purposes in the state, including the procurement of sites and equipment therefor, and for payment of obligations incurred for any such purpose. The cost of construction, reconstruction, alteration and improvement of any such buildings or other facilities shall be deemed to include fees for services rendered by architects and building inspectors in connection therewith.

(b) All contracts involving the expenditure of any funds derived by a county or city board of education under this chapter shall be let on competitive bids in the same manner and according to the same procedure as prescribed for the award of contracts for public works in Sections 39-2-1 through 39-2-13 and 39-5-1 through 39-5-6.

(c) All contracts involving the use of such funds for the purchase of supplies, materials or equipment by county or city boards of education shall be on the basis of competitive bidding, to be conducted in the same manner and according to the same procedure as provided for state purchases in Sections 41-16-20 through 41-16-32.



Section 16-16-9 - Execution, form, terms and conditions of bonds; sale; refunding bonds; bonds to be limited obligations; security for payment; bonds as negotiable instruments; exemption from taxation; bonds as security for deposits and for investment of fiduciary funds.

(a) The bonds of the authority shall be signed by its president and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to such bonds shall be signed by the president; provided, that a facsimile of the signature of one, but not both, of the said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto and a facsimile of the president's signature may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same.

(b) Any bonds of the authority may be executed and delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest, payable at such times and evidenced in such manner, and may contain other provisions not inconsistent herewith, all as may be provided by the resolution of the board of directors whereunder such bonds are authorized to be issued; provided, that no bond of the authority shall have a specified maturity date later than 21 years after its date.

(c) Any bond of the authority may be made subject to redemption at the option of the authority at such times and after such notice and on such conditions and at such redemption price or prices as may be provided in the resolution under which it is authorized to be issued; provided, that those bonds of the authority having specified maturity dates more than 10 years after their date shall be made subject to redemption at the option of the authority at the end of the tenth year after their date, and on any interest payment date thereafter, after such notice and under such terms and conditions and at such redemption price or prices as may be provided in the resolution under which such bonds are authorized to be issued.

(d) Bonds of the authority may be sold from time to time as the board of directors may deem advantageous, but bonds of the authority must be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the authority for the bonds being sold, computed from their date to their respective maturities; provided, that if no bid acceptable to the authority is received it may reject all bids. Notice of each such sale shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also a publication in a daily newspaper published in the State of Alabama, each of which notices must be published at least one time not less than 10 days before the date fixed for the sale. The board of directors may fix the terms and conditions under which such sale may be held; provided, that none of the bonds may be sold for a price less than the face value thereof; and provided, further, that such terms and conditions shall not conflict with any of the requirements of this chapter.

(e) Subject to the provisions and limitations contained in this chapter, the authority may from time to time sell and issue refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority then outstanding.

(f) Approval by the Governor of Alabama of the terms and conditions under which any bonds of the authority may be issued shall be requisite to their validity. Such approval shall be entered on the minutes of the meetings of the board of directors at which the bonds are authorized and shall be signed by the Governor.

(g) The authority may pay out of the proceeds of the sale of its bonds attorneys' fees and the expenses of issuance, which said board of directors may deem necessary and advantageous in connection with the issuance of such bonds. No fiscal agents' fees shall be paid in connection with the issuance or sale of any such bonds.

(h) Bonds issued by the authority shall not be general obligations of the authority but shall be payable solely out of the funds appropriated and pledged therefor in Section 16-16-11.

(i) As security for the payment of the principal of and interest on the bonds issued by it, the authority is hereby authorized and empowered to pledge for payment of such principal and interest the funds that are appropriated and pledged in Section 16-16-11 for payment of such principal and interest. All such pledges made by the authority shall take precedence in the order of the adoption of the resolution containing such pledges.

(j) All contracts made and all bonds issued by the authority pursuant to the provisions of this chapter shall be solely and exclusively obligations of the authority and shall not be an obligation or debt of the State of Alabama.

(k) Bonds issued by the authority shall be construed to be negotiable instruments, although payable solely from a specified source, as provided herein.

(l) All bonds issued by the authority and the income therefrom shall be exempt from all taxation in the State of Alabama.

(m) Any bonds issued by the authority may be used by the holder thereof as security for any funds belonging to the state, or to any political subdivision, instrumentality or agency of the state, in any instance where security for such deposits may be required by law.

(n) Unless otherwise directed by the court having jurisdiction thereof, or the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in bonds of the authority.

(o) Neither a public hearing nor consent of the State Department of Finance or any other department or agency shall be a prerequisite to the issuance of bonds by the authority.



Section 16-16-10 - Disposition of proceeds of bonds.

(a) The proceeds of all bonds, other than refunding bonds, issued by the authority remaining after paying expenses of their issuance shall be deposited in the State Treasury and shall be carried in the State Treasury in a special or separate account. Said expenses shall be deducted from that portion of the said proceeds allocated in subsection (o) of this section. Such remaining funds shall be subject to be drawn upon by the authority with the approval of the secretary of the authority and the Governor, but any funds so withdrawn shall be used solely for the purpose of financing the construction, reconstruction, alteration, improvement and equipment of buildings and other facilities for public educational purposes, including the cost of architectural services therefor and services rendered by building inspectors for periodic and final inspections thereof, and for acquiring sites therefor, in accordance with the provisions of this chapter.

(b) Nine million eight hundred thousand dollars of the proceeds from the sale of the bonds issued hereunder shall be distributed to the Board of Trustees of the University of Alabama to be used at the University Medical Center at Birmingham, Alabama.

(c) One million nine hundred thousand dollars of the proceeds from the sale of the bonds issued hereunder shall be distributed to Auburn University to be used for construction and equipment of physical educational building facilities.

(d) Four million two hundred twenty-eight thousand dollars of the proceeds from the sale of the bonds issued hereunder shall be distributed to the University of South Alabama.

(e) Ten million eight hundred thirty-eight thousand dollars of the proceeds from the sale of the bonds issued hereunder shall be distributed to the Board of Trustees of the University of Alabama to be used for educational buildings and facilities located elsewhere than at the said University Medical Center.

(f) One million nine hundred sixty-five thousand dollars of the proceeds from the sale of the bonds issued hereunder shall be distributed to the University of Montevallo.

(g) Ten million sixty-nine thousand dollars of the proceeds from the sale of the bonds issued hereunder shall be distributed to Auburn University to be used for buildings and other educational facilities other than that set forth in subsection (c) of this section.

(h) Twelve million eight hundred thousand dollars of the proceeds from the sale of the bonds issued hereunder shall be distributed to the State Board of Education to be distributed among the state institutions of higher learning under the State Board of Education as follows:

(1) Two million two hundred eight thousand dollars shall be paid to the University of North Alabama;

(2) One million five hundred thousand dollars shall be paid to Livingston University;

(3) Three million two hundred ninety-two thousand dollars shall be paid to Jacksonville State University;

(4) Two million four hundred thousand dollars shall be paid to Troy State University;

(5) One million six hundred thousand dollars shall be paid to Alabama Agricultural and Mechanical University; and

(6) One million eight hundred thousand dollars shall be paid to Alabama State University.

(i) Nine hundred thousand dollars of the proceeds from the sale of the bonds issued hereunder shall be distributed to the State Board of Education to be distributed among the state junior colleges and trade schools under the State Board of Education as follows:

(1) Four hundred thousand dollars shall be paid to Southern Union College;

(2) One hundred thousand dollars shall be paid to J.F. Drake Technical College;

(3) One hundred thousand dollars shall be paid to Southwest State Technical Institute;

(4) One hundred thousand dollars shall be paid to Councill Trenholm State Technical College;

(5) Two hundred thousand dollars shall be paid to Shelton State Technical Institute at Tuscaloosa.

(j) Four hundred thousand dollars shall be paid to the State Board of Education and disbursed by it for the construction and equipment of buildings and other facilities for public educational purposes at Partlow State School.

(k) One hundred fifty-eight thousand dollars shall be paid to the Alabama Youth Services, Mt. Meigs campus.

(l) Three hundred forty-two thousand dollars shall be paid to the Alabama Youth Services, Chalkville campus.

(m) Four hundred thousand dollars shall be paid to the Alabama Institute for Deaf and Blind.

(n) Two million four hundred thousand dollars of the proceeds from the sale of the bonds issued hereunder shall be distributed by the authority among the state vocational technical schools and junior colleges, these amounts to be in addition to any funds heretofore provided by law for the construction and equipping of trade schools and junior colleges.

(o) Fifty-nine million eight hundred thousand dollars of the proceeds from the sale of the bonds issued hereunder shall be distributed as follows:

(1) The authority shall set aside first an amount considered to be necessary to provide for the appointment and employment of such attorneys and agents as the business of the authority may require.

(2) The preparation of all plans and specifications for any building constructed wholly or in part with any of the money realized from this issue and all work done hereunder in regard to the construction, reconstruction, alteration and improvement of buildings shall be supervised by the Alabama Building Commission, or any agency which may be designated by the Legislature as its successor, and the authority shall reimburse the Building Commission for its reasonable direct costs in having plans, specifications and contract documents prepared and in supervising and inspecting the work.

(3) One hundred eighty-seven thousand five hundred dollars shall be paid to the board of education of each county in this state, to be used for the reconstruction, alteration, equipment and improvement of existing school buildings and for new construction; provided, that such funds so distributed shall be apportioned among the county board of education and the city boards of education within the county, pro rata, on a teacher unit basis; provided, that the money received by Morgan County, under the provisions of this subsection, shall be distributed, two thirds to the county school system and one third to the Decatur school system.

(4) The residue left from the $59,800,000.00 after providing for subdivisions (1), (2) and (3) of this subsection shall be allocated and distributed to county and city boards of education, pro rata, on the basis of teacher units as determined in accordance with the Minimum School Program for the year 1965-66 to be used for the construction of school building facilities, including buildings and equipment, for reconstruction, alteration, equipment and improvement of existing school buildings in school building centers approved by the State Department of Education as permanent school centers; provided, that the money received by Morgan County under the provisions of this subsection shall be distributed, two thirds to the county school system and one third to the Decatur school system.

(p) Other than those disbursements for expenses of the issuance of the bonds and those disbursements applied for attorneys' and agents' fees pursuant to the provisions of subdivision (1) of subsection (o) of this section, the proceeds of sale shall be used solely for the purpose of paying the cost of constructing, altering, improving and equipping buildings and other facilities for public educational purposes in the state, including the fees of architects and building inspectors for services in connection therewith, and for acquiring sites therefor. The preparation of all plans and specifications for any building constructed wholly or in part or reconstructed, altered or improved with any funds realized from this issue shall be performed pursuant to plans and specifications approved by the Alabama Building Commission, or any agency that may be designated by the Legislature as its successor.

(q) The proceeds from the sale of any refunding bonds issued hereunder remaining after paying the expenses of their issuance shall be used only for the purpose of refunding the principal of outstanding bonds of the authority and of paying any premium that may be necessary to be paid in order to redeem or retire the bonds to be refunded.

(r) In the event the bonds are sold in more than one series, the proceeds from the sale of each series, after payment of the expenses of the issuance of that series, shall be distributed among those designated in this section in the same respective proportions as they would have been entitled to receive if the entire authorized issue of bonds had been sold at one time.



Section 16-16-11 - Pledge of revenues for payment of bonds.

(a) For the purpose of providing funds to enable the authority to pay at their respective maturities the principal of and interest on any bonds issued by it under the provisions of this chapter and to accomplish the objects of this chapter, there is hereby irrevocably pledged to such purpose and hereby appropriated such amount of money as may be necessary for such purpose out of the residue of the receipts from the excise tax known as the sales tax levied by Sections 40-23-1 through 40-23-38, after there shall have been taken therefrom the amounts appropriated for other than educational purposes in Section 40-23-35 (which said residue constitutes that portion of the receipts from the said sales tax that is now required by law to be paid into the Education Trust Fund), and after taking from the said residue amounts sufficient to meet all prior charges on the said residue including:

(1) Such amounts as may be necessary to pay the principal of and the interest on the bonds of the State of Alabama issued under Amendment 117 to the Constitution of Alabama; and

(2) Such amounts as may be necessary to pay the principal of and the interest on the bonds of Alabama Education Authority authorized in Sections 16-15-1 through 16-15-10.

(b) If the said residue of the receipts from the said sales tax that remains after taking therefrom the amounts necessary to meet the said prior charges thereon, and that is herein pledged and appropriated, shall be insufficient to pay at their respective maturities the principal of and the interest on the bonds issued under the provisions of this chapter, there is hereby irrevocably pledged to the payment of said principal and interest and hereby appropriated to that purpose so much as may be necessary therefor of the residue of the receipts from the excise tax known as the use tax levied by Sections 40-23-60 through 40-23-88, after there shall have been taken from said receipts the amount necessary to meet the expenses of the State Department of Revenue in collecting the same (which residue constitutes that portion of the receipts from the said use tax that is now required by law to be paid into the Education Trust Fund), and after taking from the said residue such amounts as may be necessary to meet all prior charges on the said residue including:

(1) Such amounts as may be necessary to pay the principal of and the interest on the bonds of the State of Alabama issued under Amendment 117 to the Constitution of Alabama; and

(2) Such amounts as may be necessary to pay the principal of and interest on the said bonds authorized in Sections 16-15-1 through 16-15-10.

(c) All moneys hereby appropriated and pledged shall constitute a sinking fund for the purpose of paying the principal of and the interest on the bonds herein authorized.

(d) As security for the payment of the principal of and interest on the bonds issued under this chapter, the corporation is authorized to pledge the proceeds of the appropriation and pledge herein provided for.



Section 16-16-12 - Payment of principal and interest on bonds.

Out of the revenues appropriated and pledged in Section 16-16-1, the State Treasurer is hereby authorized and directed to pay the principal of and interest on the bonds issued by the authority under the provisions of this chapter, as such principal and interest shall respectively mature, and the State Treasurer is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 16-16-13 - Dissolution of authority.

At any time when no bonds of the authority are outstanding, the authority may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the members of the authority and sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of such application for dissolution, the authority shall cease to exist. The Secretary of State shall file and record the application for dissolution in an appropriate book of record in his office, and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved and shall record such certificate with the application for dissolution.



Section 16-16-14 - Use of bond proceeds for loans to local boards of education.

The proceeds derived from the sale of any bonds issued pursuant to subsection (b) of Section 3 of Act 98-373 shall be deposited in the State Treasury and shall be carried in a separate fund therein for the account of the authority, which shall pay therefrom the expenses of issuance thereof. The proceeds from the sale of the bonds remaining after payment of the expenses of issuance thereof shall be retained in such fund and, until they are paid out, shall be invested by the State Treasurer at the direction of the authority in permitted investments which mature at such time or times as the authority shall direct. Monies in the fund (whether original proceeds from the sale of the bonds or principal proceeds of matured permitted investments) shall be available for loan by the authority. The authority is hereby authorized to loan, and each local board of education is hereby authorized to borrow, such monies under terms and procedures to be established by the authority. Each such loan shall be evidenced by a warrant or warrants issued by the local board of education and may include such terms and provisions as are consistent with Act 98-373 and subsequent acts of the Alabama Legislature, and otherwise as shall be agreed by the authority and the local board of education. The issuance of any warrant or warrants hereunder and the terms thereof shall be subject to the prior approval of the State Superintendent of Education. Warrants issued to the authority by any local board of education hereunder shall be sold to the authority at a price determined by the authority and shall bear interest at such rate or rates and shall have such maturity or maturities as shall be agreed by the authority and local board of education and approved by the State Superintendent of Education as aforesaid. No such warrant shall be a general obligation of the local board of education but shall be payable solely from any and all local funds or from distributions of capital funds made to such local board of education from the public school fund pursuant to Section 16-13-234. Notwithstanding any existing statute or provision of law to the contrary, any local board of education is hereby empowered to pledge to the authority as security for such warrants, and to pay over to the authority to the extent of its payment obligations thereunder, any and all local funds or monies derived from distributions of capital funds from the public school fund, as to which such local board of education shall thereafter be entitled for the fiscal year in which such payment shall be due. Amounts derived by local boards of education from the issuance of such warrants as aforesaid shall be used to acquire capital improvements approved by the authority and by the State Superintendent of Education. The State Treasurer, the Comptroller, and the State Superintendent of Education are hereby authorized and directed to take such actions as shall be necessary to facilitate the terms of any loan agreement between a board of education and the authority respecting the direct payment from time to time to the authority of funds due such board from the state, including funds from the public school fund, to the extent necessary to fund such board's obligations evidenced by its warrant or warrants issued to the authority pursuant hereto.



Section 16-16-14.1 - Sale of bonds and other details of bonds.

From and after August 14, 2009, bonds issued by the authority under subsection (b) of Section 3 of Act 98-373 may be sold by negotiated sale or by competitive bid at such price or prices and at such time or times as the authority may consider advantageous. In addition, bonds hereafter issued by the authority under subsection (b) of Section 3 of Act 98-373 may bear such maturities, may be subject to redemption, or may not be subject to redemption, all on such terms as the authority may consider advantageous. Notwithstanding any other provision of law, bonds, notes, or other debt obligations issued under the provisions of the American Recovery and Reinvestment Act of 2009 or other governmental program providing cost-savings or conditions acceptable to the authority may be issued by the authority after review by the Alabama Public School and College Education Incentive Fund Council created in Section 16-16-15. The council shall make their review within 10 days after receiving notification from the authority. In addition, bonds, notes, or other debt obligations issued under the provisions of the American Recovery and Reinvestment Act of 2009 or other governmental program providing cost-savings or conditions acceptable to the authority may contain such other terms and provisions as shall be necessary to comply with federal legislation, including the American Recovery and Reinvestment Act of 2009 and the Internal Revenue Code of 1986, as amended. In addition, proceeds from the sale of bonds issued as qualified school construction bonds or qualified zone academy bonds may be provided only to those participating local boards of education that irrevocably pledge for the entire bond maturation period an amount of revenue sufficient to meet the corresponding debt service obligations of such local board of education.



Section 16-16-14.2 - Legislative intent.

Act 2010-731 is adopted by the Legislature of the State of Alabama to amend certain provisions of the Code of Alabama 1975 and certain prior acts of the Legislature of Alabama and to make other provisions in a manner intended to permit the Alabama Public School and College Authority (the authority) to issue bonds, notes, or other debt obligations under the provisions of the American Recovery and Reinvestment Act of 2009 or other governmental program providing cost-savings or conditions acceptable to the authority. The issuance of such bonds, notes, or other debt obligations by the authority for the benefit of local boards of education in the state will provide financing for such local boards on favorable terms and will thereby serve an essential need of the citizens of the state. Bonds of the authority in the form of bonds, notes, or other debt obligations under the provisions of the American Recovery and Reinvestment Act of 2009 or other governmental program shall be, and are hereby authorized to be, issued by the authority under Section 3(b) of Act No. 98-373 and Act 2010-731.



Section 16-16-15 - Incentive fund and council.

(a) There is hereby created the Alabama Public School and College Education Incentive Fund (Incentive Fund). Fifty-five million dollars ($55,000,000) from the first series of bonds issued pursuant to Act 2007-415 shall be deposited into the Incentive Fund.

(b) There is hereby created the Alabama Public School and College Education Incentive Fund Council. The council shall be made up of the State Superintendent of Education; the Director of Finance; one member, who shall not be an elected official, appointed by the Governor; the Lieutenant Governor; the Chair of the Senate Finance and Taxation-Education Committee; and the Chair of the House Education Appropriations Committee. The Lieutenant Governor and legislative members of the council shall be entitled to their regular per diem when attending council meetings. The council created by this section shall allocate capital expenditures from the Incentive Fund. Authorized expenditures from the Incentive Fund shall include, but not be limited to, matching local funds for the consolidation of schools; the advancement of technology; capital losses as the result of natural disasters; infrastructure for fast growing school systems or institutions; career technical facilities; public libraries; and capital needs to assist schools that are not accredited by the Southern Association of Colleges and Schools. Entities applying for grants from the Incentive Fund shall make application to members of the council. The council may require local match for certain capital projects. Upon the deposit of the monies into the Incentive Fund, the council shall meet at least quarterly to consider grant applications. Four members of the council shall constitute a quorum and four members must be present and vote affirmatively for the approval of any grant application. The council shall hold its first meeting within the first quarter following the deposit of the first monies into the Incentive Fund. The council shall elect a chair at the first meeting. The chair shall call subsequent meetings of the council. If the chair fails to call a meeting at least quarterly, a meeting shall be held upon a written request by at least four members of the council.

(c) Not later than three years following allocation of bond proceeds as provided in Act 2007-415, the authority shall review the status of any unexpended allocations, and, at its sole discretion, determine if unexpended allocations or any portion thereof shall revert to the authority for reallocation by the Alabama Public School and College Education Incentive Fund Council.



Section 16-16-16 - Racial and ethnic diversity.

(a) The authority shall hire or contract with businesses or individuals which reflect the racial and ethnic diversity of the state.

(b) The authority shall hire or contract with attorneys, fiscal advisors, trustees, paying agents, investment bankers, banks, and underwriters which reflect the racial and ethnic diversity of the state.



Section 16-16-17 - Swap agreements.

Notwithstanding any other provision of law, including without limitation Article 3 of Chapter 1 of Title 41, the Public School and College Authority shall not enter into any swap agreement involving the bonds authorized to be issued by Act 2010-731 or Act 2009-813. For purposes of the preceding sentence, swap agreement shall have the same meaning as provided in Section 41-1-41.






Chapter 16A - BASE REALIGNMENT AND CLOSURE DISTRIBUTIONS.

Section 16-16A-1 - Legislative findings.

Military installations are a major source of economic stability for Alabama and, particularly, Madison County and North Alabama and are important to our Nation's defense. The United States Department of Defense was legislatively directed to reorganize its military installation infrastructure through the 2005 Base Realignment and Closure (2005 BRAC) process. As a result of the 2005 BRAC and anticipated future base realignment and closure activities, Madison County and North Alabama have and are expected to experience significant growth which demands modernizing and expanding the infrastructure for schools, and school related capital projects, in the areas impacted by the growth at Redstone Arsenal. It is expected that Alabama will gain thousands of high paying jobs because of the 2005 BRAC and anticipated future Base Realignment and Closure processes. It is found and declared to be necessary to foster business growth and job creation and generate tax revenues by rendering aid to the school districts impacted by the growth at Redstone Arsenal.



Section 16-16A-2 - Definitions.

As used in this chapter, the following words and phrases shall have the following meanings:

(1) AUTHORITY. The Public School and College Authority.

(2) BASELINE DATE. January 1, 2006.

(3) 2005 BRAC. a. Closure actions according to the 2005 Base Closure and Realignment Commission Report of the U.S. Department of Defense as they relate to Redstone Arsenal.

b. Subsequent BRAC Actions are closure actions according to any Base Closure and Realignment Commission Report of the U.S. Department of Defense subsequent to the 2005 Base Closure and Realignment Commission Report of the U.S. Department of Defense or administrative actions by a United States government agency, department, or organization which positively impact the number of Redstone Arsenal jobs.

(4) BRAC DISTRIBUTIONS. Bond proceeds to be distributed to the local school districts for purposes of and as allocated by this chapter.

(5) BRAC IMPACTED AREA. The geographic area within Madison County and the City of Huntsville described by a closed perimeter boundary consisting of Cummings Research Park, East and West, Thornton Research Park, Redstone Gateway EUL Area, and Redstone Arsenal.

(6) DETERMINATION DATE. September 30 of the fiscal year in which the Authority obtains certification that the jobs requirements of this chapter have been satisfied.

(7) GARRISON. The Garrison located at Redstone Arsenal, Alabama, and any successor thereto.

(8) PERMITTED INVESTMENTS. (i) Government Securities; (ii) bonds, debentures, notes or other evidences of indebtedness issued by any of the following agencies: Bank for Cooperatives; Federal Intermediate Credit Banks; Federal Financing Bank; Federal Home Loan Banks; Federal Farm Credit Bank; Export-Import Bank of the United States; Federal Land Banks; or Farmers Home Administration or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of Congress of the United States as an agency or instrumentality thereof; (iii) bonds, notes, pass through securities or other evidences of indebtedness of Government National Mortgage Association and participation certificates of Federal Home Loan Mortgage Corporation; (iv) full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Rating Group and at least "Aa" by Moody's Investors Service; (v) public housing bonds issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes or project notes issued by public agencies or municipalities, in each case fully secured as to the payment to both principal and interest by a requisition or payment agreement with the United States of America; (vi) time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation, provided that, to the extent such time deposits are not covered by federal deposit insurance, such time deposits (including interest thereon) are fully secured by a pledge of obligations described in clauses (i), (ii), (iii), and (v) above, which at all times have a market value not less than the amount of such bank time deposits required to be so secured and which meet the greater of 100% collateralization or the "AA" collateral levels established by Standard & Poor's Ratings Group for structured financings; (vii) repurchase agreements for obligations of the type specified in clauses (i), (ii), (iii), and (v) above, provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value at least equal to the purchase price of such repurchase agreements which are held by a depository satisfactory to the State Treasurer in such manner as may be required to provide a perfected security interest in such obligations, and which meet the greater of 100% collateralization or the "AA" collateral levels established by Standard & Poor's Ratings Group for structured financings; and (viii) uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Ratings Group and at least "Aa" by Moody's Investors Service.



Section 16-16A-3 - Distribution calculation.

For purposes of this chapter, the BRAC Distribution provided by the Authority shall be the difference calculated by subtracting the number of jobs in the BRAC Impacted District on the Baseline Date from the number of jobs in the BRAC Impacted Area on the Determination Date for any year in which the Authority distributes bond proceeds. The calculated difference shall be divided proportionately to produce the BRAC Distribution for any distribution calculation. The method for the Authority to distribute the amount paid by the state shall be determined in accordance with Section 16-16A-4



Section 16-16A-4 - Distribution considerations.

The Authority shall distribute the BRAC Distribution to a local school district based upon the percentage of BRAC Impacted Area employees living in a city or county served by that school district, in accordance with the following:

(1) Prior to the distribution of any bond proceeds authorized by this chapter, the City of Huntsville Federal Building Authority shall obtain from the Garrison the number of employees at Redstone Arsenal and the location of their residence based upon the Zip Codes of the employees.

(2) The Authority shall allocate the portion of the BRAC Distributions to each city or county school district where the employees reside based on the percentage calculated by the City of Huntsville Federal Building Authority using the information referred to in subdivision (1). If an employee resides in a city, any bond proceeds shall be allocated to the school district of the city of residence. If an employee does not reside in a city, any bond proceeds shall be allocated to the county school district in which the employee resides.



Section 16-16A-5 - Calculation; criteria and procedures.

The City of Huntsville Federal Building Authority is hereby authorized to calculate the amount of BRAC Distribution that is due to each county or city school system and the Public School and College Authority shall specify criteria and procedures for the application, approval, and monitoring of the benefits under this chapter.



Section 16-16A-6 - Requirements for authorization of bonds.

The Authority shall not authorize any bonds unless and until employers located in the BRAC Impacted Area provide a certification and possess proof of the number of employees in the BRAC Impacted Area directly existing because of the 2005 BRAC or Subsequent BRAC Actions, or as a result of administrative actions by a United States government agency, department, or organization, as of January 1, 2010, to the City of Huntsville Federal Building Authority and to the Authority. The City of Huntsville Federal Building Authority shall request of the Garrison, or its designee, the number of persons employed at Redstone Arsenal and shall provide such information to the Authority. In order to prevent double-counting of employees in the BRAC Impacted Area in the case of private employers, the certifications shall delineate between employees located at Redstone Arsenal and those not located at Redstone Arsenal. The number of jobs in the BRAC Impacted Area shall be the sum of the number of employees employed on Redstone Arsenal plus the total number of jobs not on Redstone Arsenal but inside the BRAC Impacted Area directly existing because of the 2005 BRAC or Subsequent BRAC Actions, or as a result of administrative actions by a United States government agency, department, or organization. On or before December 31 of each year until the bond proceeds are issued, the City of Huntsville Federal Building Authority shall submit a report to the Governor and to the Director of Finance detailing the number of jobs within the BRAC Impacted Area created since the Baseline Date.



Section 16-16A-7 - Additional findings; bonds authorized; procedures.

(a) The Legislature finds that the number of students attending the several school systems located in those areas of North Alabama that will be directly impacted by the 2005 BRAC and Subsequent BRAC Actions will collectively increase by an estimated 9,000 students. As a result, there will be a need for the construction of additional school facilities as well as the renovation of existing school facilities. The Legislature also finds that the 2005 BRAC and Subsequent BRAC Actions will have a positive impact on future receipts to the Education Trust Fund, as the significant population growth in North Alabama will increase sales, income, and other tax collections. Thus, it is an efficient use of state funds to allow such revenue growth to help pay for capital improvement costs associated with BRAC-related school construction.

(b) The Alabama Public School and College Authority is hereby authorized to sell and issue its Bonds in the aggregate principal amount of up to two hundred eight million dollars ($208,000,000) to provide funds for school bus fleet renewal and to provide funds for the renovation of existing school facilities or construction of new school facilities once proof is provided deemed adequate by the Authority that 4,700 direct full-time jobs can be attributed to 2005 BRAC, Subsequent BRAC Actions, and as a result of administrative actions by a United States government agency, department, or organization placed in service after January 1, 2006, and paying an average salary or equivalent wages equal to or exceeding eighty thousand dollars ($80,000) per year. Recipient school districts shall apply such proceeds for either the renovation of existing school facilities or the construction of new school facilities in the several school districts located in the BRAC Impacted Area or in the Primary Study Area, as such area was identified in the Tennessee Valley Regional Growth Coordination Plan of March 2009.

(1) Of the total aggregate principal amount of bonds authorized to be sold and issued, thirty-three million dollars ($33,000,000) shall be allocated and expended for local boards of education for the purpose of school bus fleet renewal by January 1, 2013. This allocation shall be distributed by the State Department of Education to the various local boards of education in the same manner that fleet renewal funds are distributed for purposes of the Foundation Program.

(2) The bond proceeds of the Authority authorized by this chapter, except for the bond proceeds allocated and expended pursuant to subdivision (1) of this subsection, shall be provided as a dollar for dollar match for local support of such capital projects. Except for the bond proceeds allocated and expended pursuant to subdivision (1) of this subsection, school systems seeking to participate in the bond issue program authorized by this chapter shall remit to the Authority amounts equal to half of the semi-annual debt service payments required to satisfy all covenants of the debt issuance authorized under this chapter for the satisfaction of such debt obligations attributable to the cost of projects to be placed in service in such school system at such times as the Authority shall require.

(3) In the event a school district fails to meet the local revenue requirements in this chapter within 12 months of the Determination Date, the aggregate amount authorized in this chapter for the renovation of existing school facilities, or the construction of new school facilities shall be reduced by the amount allocated to that school district, and those proceeds shall be reallocated to any remaining approved school system.

(4) The Bonds herein authorized shall be in addition to all other bonds previously authorized to be issued by the Alabama Public School and College Authority, and the powers conferred herein are in addition to all other powers heretofore conferred on the Alabama Public School and College Authority by acts heretofore enacted by the Legislature.

(c) The Bonds shall be signed by the president or vice-president of the Alabama Public School and College Authority, and the seal of the Alabama Public School and College Authority affixed thereto, or a facsimile thereof imprinted thereon, and attested by its secretary. All signatures of the president, vice-president, and secretary may be facsimile signatures if the Alabama Public School and College Authority, in its proceedings with respect to issuance, provides for manual authentication, which may be in the form of a certificate as to registration, of the Bonds by a trustee, registrar, or paying agent, or by named individuals who are employees of the state and who are assigned to the Finance Department or State Treasurer's Office of the state. All Bonds bearing signatures or facsimiles of the signatures of officers of the Alabama Public School and College Authority in office on the date of signing thereof shall be valid and binding notwithstanding that before the delivery thereof and payment therefor, any officer whose signature appears thereon shall have ceased to be an officer of the Alabama Public School and College Authority. The Bonds and the income therefrom shall be exempt from all taxation in the State of Alabama, may be used as security for deposits, and shall be eligible for investments of fiduciary funds, as provided in the 1965 Act. The Bonds shall be construed to have all the qualities and incidents of negotiable instruments subject to any registration provisions pertaining to transfers. The Alabama Public School and College Authority and the Bonds shall be exempt from all laws of the state governing usury including, without limitation, the provisions of Title 8, Chapter 8, or any subsequent statute of similar import. The Bonds shall be in such form or forms and denomination or denominations and of such tenor and maturities, shall bear such rate or rates of interest payable and evidenced in such manner, may be made subject to redemption prior to their maturities, and may contain provisions not inconsistent with this chapter, all as may be provided by the resolution of the Alabama Public School and College Authority under which the Bonds may be issued; provided, that no Bonds shall have a specified maturity date later than twenty years after their date; and provided further, that those Bonds having maturities more than ten years after their date shall be subject to redemption at the option of the Alabama Public School and College Authority on any date on and after the tenth anniversary after their date at such redemption price or prices and under such conditions as may be prescribed in the proceedings of the Alabama Public School and College Authority under which they are issued. For the purpose of paying the principal of, premium, if any, and interest on the Bonds or any Refunding Bonds, the Alabama Public School and College Authority shall designate the State Treasurer or such bank or banks as the Alabama Public School and College Authority, in its discretion, determines to be appropriate and desirable. Funds for the payment of debt service shall be transferred by the Alabama Public School and College Authority or the State Treasurer on behalf of the Alabama Public School and College Authority to the designated paying agent on the actual due date of such principal, premium, if any, or interest.

(d) The Bonds may be sold by the Alabama Public School and College Authority from time to time in series, and if sold in more than one series, may all be authorized in one initial resolution of the Alabama Public School and College Authority with the pledges therefor made by the Alabama Public School and College Authority in such initial resolution although some of the details applicable to each series may be specified in the respective resolutions under which the different series are issued. The Alabama Public School and College Authority, in the course of establishing, by resolution, a principal amount of Bonds to be authorized for sale at any given time, or to be sold in any series, may take into account the existence of any unexpended proceeds of prior issues of bonds of the Alabama Public School and College Authority, and of any other issuer, if such should be deemed by the Alabama Public School and College Authority to be relevant, and may structure the portions of the allocations provided for in this chapter to be distributed from the proceeds of a particular series, constituting less than all the Bonds authorized by this chapter, as the Alabama Public School and College Authority deems necessary or prudent in order to enable the Alabama Public School and College Authority to comply with any tax covenants that may be required of it, or that may be deemed by it to be prudent to be given by it, in connection with the sale of any series of the Bonds. The Alabama Public School and College Authority may fix the method and the terms and conditions under which the sale of any series of the Bonds may otherwise be held; provided that such terms and conditions shall not conflict with any requirement of this chapter. Approval by the Governor of Alabama of the terms and conditions under which any of the Bonds may be issued shall be requisite to their validity. Before any series of the Bonds shall be offered for sale by the Alabama Public School and College Authority, the Governor shall first determine that the issuance of that series of Bonds and the application of the taxes pledged to the payment of the principal of the Bonds as they mature and the interest thereon as the same shall come due will not impair the adequacy of the Trust Fund to pay appropriations therefrom and to support the public schools and institutions of higher learning during the period over which the Bonds will mature. The Governor's determination in this regard shall be in writing signed by the Governor and such determination shall be final and conclusive. Neither a public hearing nor consent of the State Department of Finance or any other department or agency shall be a prerequisite to the issuance of any of the Bonds.

(e) For the purpose of providing for payment of the principal, premium, if any, and interest on the Bonds, and to accomplish the objectives of this chapter, there is hereby irrevocably pledged to those purposes, and hereby appropriated, such amount as may be necessary therefor from the following sources:

(1) The residue of the receipts from the excise tax, "the utility gross receipts tax," levied by Title 40, Chapter 21, Article 3, as amended, "Article 3," remaining after payment of the expenses of administration and enforcement of Article 3, being that portion of the tax that is required by Article 3 to be deposited in the State Treasury to the credit of the Trust Fund, after there shall have been taken from the residue the amount necessary to pay at their respective maturities the principal of and interest on those bonds issued by the Authority under this chapter or any prior act that may be outstanding at the time of the delivery of the respective series of the Bonds authorized herein.

(2) The residue of the receipts from the excise tax, "the utility service use tax," levied by Title 40, Chapter 21, Article 4, "Article 4," remaining after payment of the expenses of administration and enforcement of Article 4, being that portion of the tax that is required by Article 4 to be deposited in the State Treasury to the credit of the Trust Fund, after there shall have been taken from the residue the amount necessary to pay at their respective maturities the principal of and interest on those bonds issued by the Authority under this chapter or any prior act that may be outstanding at the time of the delivery of the respective series of the Bonds authorized herein.

(3) To the extent and to the extent only that the revenues appropriated in the foregoing subdivisions (1) and (2) of this subsection may not be sufficient to pay at their respective maturities the principal of, premium, if any, and interest on the Bonds, the residue of the receipts from the excise tax, "the sales tax," levied by Title 40, Chapter 23, Article 1, Division 1, as amended, "Article 1," after there shall have been taken from the residue the amounts appropriated for other educational purposes in Section 40-23-35, which residue constitutes that portion of the receipts from the sales tax that is now required by law to be paid into the Trust Fund, and after there shall have been taken from the residue amounts sufficient to meet all prior charges on the residue including such amounts as may be necessary to pay at their respective maturities the principal of and interest on those bonds issued by the Authority under this chapter or any prior act that may be outstanding at the time of the delivery of the respective series of the Bonds authorized herein.

(4) To the extent and to the extent only that the revenues appropriated in the foregoing subdivisions (1), (2), and (3) of this subsection may not be sufficient to pay at their respective maturities the principal of, premium, if any, and the interest on the Bonds, the residue of the receipts from the excise tax, "the use tax," levied by Title 40, Chapter 23, Article 2, as amended, "Article 2," after there shall have been taken from the residue the amount necessary to meet the expenses of the State Department of Revenue in collecting the use tax, which residue constitutes that portion of the receipts from the use tax that is now required by law to be paid into the Trust Fund, and after there shall have been taken from the residue such amounts as may be necessary to meet all prior charges on the use tax including the amounts sufficient to pay at their respective maturities the principal of and interest on those outstanding bonds referred to in subdivision (3) of this subsection.

(5) All monies hereby appropriated and pledged shall constitute a sinking fund for the purpose of paying the principal of, premium, if any, and interest on the Bonds. The State Treasurer is authorized and directed to pay at their respective maturities the principal of, premium, if any, and interest on the Bonds out of this fund and out of the residues of the tax receipts herein appropriated and pledged for the benefit of the Bonds, and is further authorized and directed to set up and maintain appropriate records pertaining thereto.

(f) The Bonds shall not be general obligations of the State of Alabama but shall be limited obligations payable solely out of the residues of the tax receipts appropriated and pledged herein. All Bonds issued by the Alabama Public School and College Authority pursuant to the provisions of this chapter shall be solely and exclusively obligations of the Alabama Public School and College Authority and shall not constitute or create an obligation or debt of the State. As security for the payment of the principal of, premium, if any, and interest on the Bonds, the Alabama Public School and College Authority is hereby authorized and empowered to pledge the residues of the tax receipts that are appropriated and pledged herein. All such pledges made by the Alabama Public School and College Authority shall take precedence in the order of the adoption of the resolutions containing the pledges. All such pledges shall be prior and superior to any pledges that may be made for any refunding bonds hereafter issued by the Alabama Public School and College Authority under the provisions of any act heretofore enacted.

(g) For the purpose of refunding any Bonds or Refunding Bonds of the Alabama Public School and College Authority issued under the provisions of this chapter, or any other act previously enacted, or any combination thereof, whether such refunding shall occur before, at, or after the maturity of the Bonds refunded and for the purpose of paying all premiums and expenses of such refunding, including, but not limited to, attorneys' fees, costs of printing the Refunding Bonds, fiscal agents' fees, and accountants' fees, the Alabama Public School and College Authority is hereby authorized to sell and issue its Refunding Bonds. Such Refunding Bonds may be sold and issued from time to time, by negotiated or public sale, and on such other terms and conditions as the Alabama Public School and College Authority shall determine to be advantageous and shall adopt and provide for in its proceedings for the sale and issuance of such Refunding Bonds. Provided, however, no Refunding Bonds shall be issued unless the present value of all debt service on the Refunding Bonds, computed with a discount rate equal to the true interest rate of the Refunding Bonds and taking into account all underwriting discount and other issuance expenses, shall not be greater than 97 percent of the present value of all debt service on the Bonds to be refunded, computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such Bonds, determined as if such Bonds to be refunded were paid and retired in accordance with the schedule of maturities, considering mandatory redemption as scheduled maturity, provided at the time of their issuance. Provided further that the average maturity of the Refunding Bonds, as measured from the date of issuance of such Refunding Bonds, shall not exceed by more than three years the average maturity of the Bonds to be refunded, as also measured from such date of issuance, with the average maturity of any principal amount of Bonds to be determined by multiplying the principal of each maturity by the number of years, including any fractional part of a year, intervening between such date of issuance and each such maturity, taking the sum of all such products, and then dividing such sum by the aggregate principal amount of Bonds for which the average maturity is to be determined. For the purpose of providing funds to enable the Alabama Public School and College Authority to pay at their respective maturities the principal of, premium, if any, and interest on the Refunding Bonds issued under this chapter, the Alabama Public School and College Authority is hereby authorized to pledge irrevocably for such purpose, and there is hereby appropriated for such purpose, such amount as may be necessary of the residues of the receipts from the excise taxes pledged and appropriated herein, any reserves or sinking funds established by the Alabama Public School and College Authority, as well as revenues of the Alabama Public School and College Authority from any other sources specified in the proceedings wherein the Refunding Bonds are authorized to be issued. Pending the application of the proceeds of Refunding Bonds issued in accordance with this subsection, the proceeds, together with investment earnings therefrom, and amounts in any sinking fund, together with investment earnings thereon, may be held by the State Treasurer as treasurer of the Alabama Public School and College Authority in trust, or may be deposited by the State Treasurer in trust, on such terms as the State Treasurer and the Alabama Public School and College Authority shall approve, with a trustee or escrow agent, which trustee or escrow agent shall be a banking institution or trust company authorized to exercise trust powers in Alabama, for investment in Permitted Investments, as such term is defined in Act 2007-415. Proceeds of Refunding Bonds shall be so invested and applied as to assure that the principal, interest, and redemption premium, if any, on the Bonds being refunded shall be paid in full on the respective maturity, redemption, or interest payment dates. Refunding Bonds issued by the Alabama Public School and College Authority shall not be general obligations of the Alabama Public School and College Authority but shall be payable solely from the sources specified in this chapter and in the proceedings whereby the Refunding Bonds are authorized to be issued. All Refunding Bonds issued by the Alabama Public School and College Authority shall be solely and exclusively obligations of the Alabama Public School and College Authority and shall not create debts of the State of Alabama. The faith and credit of the State of Alabama shall never be pledged for the payment of any Refunding Bonds issued by the Alabama Public School and College Authority under this chapter. The Alabama Public School and College Authority may contract with respect to the safekeeping and application of the proceeds of Refunding Bonds and other funds included therewith and the income therefrom, and shall have the right and power to appoint a trustee therefor, which may be any bank or company authorized to exercise trust powers and located within and/or without the state. All pledges made by this chapter, or by the Alabama Public School and College Authority pursuant to the provisions of this chapter, for the benefit of Refunding Bonds issued under this chapter, and all such pledges for the benefit of Refunding Bonds which may be issued to refund any bonds issued under any prior act, shall take precedence in the order of the adoption of the resolutions authorizing the issuance of such Refunding Bonds. Bonds refunded prior to their maturity with the proceeds of Refunding Bonds shall be deemed paid and the pledges herein and by the Alabama Public School and College Authority made for the payment thereof defeased if the Alabama Public School and College Authority, in its proceedings regarding issuance of the Refunding Bonds, shall provide for and establish a trust or escrow fund comprised of monies or Government Securities, as such term is defined in Act 2007-415, or both, sufficient to pay, when due, the entire principal of, premium, if any, and interest on the Bonds to be refunded thereby; provided, that such Government Securities, as such term is defined in Act 2007-415, shall not be subject to redemption prior to their maturities other than at the option of the holder thereof. Upon the establishment of such a trust or escrow fund, the refunded Bonds shall no longer be deemed to be outstanding, shall no longer be secured by the funds pledged therefor in this chapter, shall no longer be obligations of the Alabama Public School and College Authority, and shall be secured solely by and payable from monies and Government Securities, as such term is defined in Act 2007-415, deposited in such trust or escrow fund.

(h) The Alabama Public School and College Authority is authorized to pay out of proceeds of any series of Bonds the costs and expenses incurred in connection with the issuance of such Bonds, including, without limitation, legal and accounting fees and expenses, fees and expenses of any financial or fiscal advisor employed by the Alabama Public School and College Authority, printing costs, rating agency fees, and premiums or charges for any credit enhancement or liquidity providers. Notwithstanding any provision of this chapter or any previous act, in appointing, employing, or contracting with attorneys, fiscal advisers, trustees, paying agents, investment bankers, banks, and underwriters, the Alabama Public School and College Authority may appoint, employ, or contract with firms whose principal offices are located without or within Alabama. The Alabama Public School and College Authority shall hire or contract with attorneys, fiscal advisors, trustees, paying agents, investment bankers, banks, and underwriters which shall reflect the racial and ethnic diversity of the state. The Alabama Public School and College Authority shall issue Requests For Proposals for attorneys, fiscal advisors, trustees, paying agents, investment bankers, banks, and underwriters. The Alabama Public School and College Authority shall evaluate each proposed bid publicly and award each contract publicly. Minutes of the Alabama Public School and College Authority's meeting shall record the reasons for awarding each contract. The Alabama Public School and College Authority shall hire or contract with businesses or individuals which reflect the racial and ethnic diversity of the State. The Alabama Public School and College Authority shall have the power to make such payments to the United States of America as the board of directors of the Alabama Public School and College Authority deems necessary to cause the interest on any bonds of the Alabama Public School and College Authority, including the Bonds, to be and remain exempt from, or excludible from gross income for purposes of, federal income taxation. The Alabama Public School and College Authority shall have the power to make such agreements respecting the investment of funds of the Alabama Public School and College Authority as the Alabama Public School and College Authority shall deem necessary in order that the interest income on bonds of the Alabama Public School and College Authority be and remain exempt from, or excludible from gross income for purposes of, federal income taxation.



Section 16-16A-8 - Counties authorized to participate.

In addition to the counties participating under Section 16-16A-7, Jackson County and Marshall County may also participate in the funding benefits of this chapter.



Section 16-16A-9 - Disposition of funds.

(a) The proceeds derived from each sale of the Bonds issued pursuant to this chapter shall be deposited in the State Treasury and shall be carried in a separate fund therein for the account of the Authority, which shall pay the expenses of issuance therefrom. The expenses of issuance of the Bonds shall be prorated among the recipients of the proceeds from the sale of the Bonds in proportions they receive allocations of the proceeds thereunder. The proceeds from the sale of the Bonds remaining after payment of the expenses of issuance thereof shall be retained in said fund and, until they are paid out, shall be invested by the State Treasurer at the direction of the Authority in Permitted Investments maturing at such time or times as the Authority shall direct.

(b) Proceeds from the sale of the Bonds and the earnings thereon shall be paid out from time to time on orders or warrants issued by or at the direction of the Authority for any one or more of the purposes specified in this chapter, and for reimbursement to the Alabama Building Commission for its reasonable direct cost in reviewing plans, specifications and contract documents prepared and in supervising and inspecting the work.






Chapter 16B - ALABAMA AHEAD ACT.

Section 16-16B-1 - Short title; electronic textbooks; wireless electronic devices; rule making authority; implementation plan; Alabama Ahead Oversight Committee.

(a) This chapter shall be known and may be cited as the Alabama Ahead Act.

(b)(1) Commencing with the 2016-2017 school year, students may be provided textbooks in electronic format . Textbooks in electronic format may be available to schools under the jurisdiction of those local boards of education which choose to participate in Alabama Ahead, to the extent practicable and funding is obtainable, to provide students with resources in the following three areas:

a. Wireless broadband access via high-quality WiFi infrastructure in schools, as a first priority pursuant to Section 16-6B-2.1.

b. Upgrades, expansions, and maintenance of existing WiFi infrastructure.

c. Devices, digital content, management systems, debt service, or support.

(2) Digital textbooks or other instructional materials provided in electronic format may also be provided to students to support the appropriate course or courses of study.

(c) Where feasible, each student and teacher may be provided in lieu of or in addition to hardbound textbooks and other instructional materials, in whole or in part, a mobile digital computing device, or other similar wireless electronic device for utilizing 21st Century technology for storing, reading, accessing, exploring, and interacting with digital textbooks and other instructional materials. Local boards of education that choose to participate in this plan shall establish practices and policies to ensure the safe-keeping and maintenance of such devices and conduct inventories to account for them annually.

(d)(1) The Department of Education shall adopt such rules as necessary to fully implement this section and Sections 16-6B-2 and 16-6B-2.1.

(2) Any system that chooses to participate in Alabama Ahead shall submit an application to the State Department of Education, a copy of which shall be provided to the Alabama Ahead Oversight Committee.

(e) There is created the Alabama Ahead Oversight Committee. The Oversight Committee shall consist of the Chair of the House Ways and Means Education Committee or designee, the Chair of the Senate Finance and Taxation Education Committee or designee, two members appointed by the Speaker of the House of Representatives, two members appointed by the President Pro Tempore of the Senate, the Director of the Governor's Broadband Initiative Office, the State Superintendent of Education or designee, and an appointee of the School Superintendents of Alabama. The oversight provided by the Oversight Committee shall include, but not be limited to: (1) evaluating and confirming the appropriateness of applications submitted to the State Department of Education and (2) providing oversight and administration of implementation.

(f) Ex officio members of the Oversight Committee shall include a representative of: the Alabama Technology Network, the Alabama Virtual Library, the Alabama Supercomputer Authority, Alabama Public Television, and the Alabama Educational Technology Association (AETA) who have experience and knowledge in the administration and management of school networks.

(g) With the exception of those members serving on the committee by virtue of their respective offices, each member must have proven experience in the areas of instructional technology, network design, public school business practices, public school administration, or other similar experience commensurate with the duties and responsibilities of the proper knowledge of the implementation of this project.

(h) Appointed members shall not be entitled to receive any direct or indirect personal gain from this assignment. The members shall serve without compensation for their services.

(i) The membership of the Committee shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 16-16B-2 - Definitions.

(a) Wherever used in this chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "1965 Act" means Act No. 243 enacted at the 1965 First Special Session of the Legislature, codified as Title 16, Chapter 16.

(2) "1971 Acts" means Act No. 94 enacted at the 1971 First Special Session of the Legislature, Act No. 2428 enacted at the 1971 Regular Session of the Legislature, and Act No. 56 enacted at the 1971 Second Special Session of the Legislature.

(3) "1973 Act" means Act No. 1277 enacted at the 1973 Regular Session of the Legislature as amended by Act No. 73 enacted at the 1975 Third Special Session of the Legislature and Act No. 1223 enacted at the 1975 Regular Session of the Legislature.

(4) "1978 Act" means Act No. 138 enacted at the 1978 Second Special Session of the Legislature, as amended by Act No. 79-41 enacted at the 1979 Special Session of the Legislature and Act No. 81-827 enacted at the 1981 Regular Session of the Legislature.

(5) "1985 Act" means Act No. 85-943 enacted at the 1985 Second Special Session of the Legislature.

(6) "1990 Act" means Act No. 90-280 enacted at the 1990 Regular Session of the Legislature.

(7) "1995 Act" means Act No. 95-752 enacted at the 1995 Regular Session of the Legislature.

(8) "1998 Act" means Act No. 98-373 enacted at the 1998 Regular Session of the Legislature.

(9) "1999 Act" means Act No. 99-348 enacted at the 1999 Regular Session of the Legislature.

(10) "2001 Act" means Act No. 2001-668 enacted at the 2001 Regular Session of the Legislature.

(11) "2002 Act" means Act No. 2002-240 enacted at the 2002 Regular Session of the Legislature.

(12) "2003 Act" means Act No. 2003-436 enacted at the 2003 Second Special Session of the Legislature.

(13) "2007 Act" means Act No. 2007-414 enacted at the 2007 Regular Session of the Legislature.

(14) "Authority" means Alabama Public School and College Authority.

(15) "Bonds" (except where that word is used with reference to bonds issued under another act) means those bonds, other than Refunding Bonds, issued under the provisions of this chapter.

(16) "Computer equipment and software" means tablets, mobile computers, or similar wireless electronic devices for storing, reading, accessing, exploring, and interacting with digital textbooks and other instructional material as well as software necessary for such equipment, learning management system, and equipment necessary to support wireless local area networks.

(17) "Digital textbooks" means an interactive, multimedia electronic book or digital resources that can be used creatively by learners.

(18) "Government securities" means any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof (which may consist of the principal thereof or the interest thereon).

(19) "Infrastructure" means the hardware and software resources that enable network connectivity, communication, operations, and management.

(20) "Legislature" means the Legislature of Alabama.

(21) "State" means the State of Alabama.

(22) "Trust fund" means the Education Trust Fund, formerly designated as the Alabama Special Educational Trust Fund, the name of which was changed to the Education Trust Fund, effective October 1, 1996, pursuant to Act No. 95-264 enacted at the 1995 Regular Session of the Legislature.

(23) "Wi-Fi" means a wireless networking technology that allows computers and other devices to communicate over a wireless signal.

(24) "WIRED" means Wireless Infrastructure Renovation for Education Plan, the approved standards-based funding model developed by the Alabama Educational Technology Association (AETA), and endorsed by the State Board of Education, which shall be the minimum requirement for all school systems.

(25) "WLAN" means a wireless local area network.

(b) Nouns and pronouns when used in this chapter shall be deemed to include both singular and plural and all applicable genders.



Section 16-16B-2.1 - Wireless infrastructure and mobile digital computing devices; application for funds; implementation plan.

(a)(1) Contingent on funding, during the 2016-2017 school year, local school systems may begin installing sufficient, high-quality standards-based broadband WiFi infrastructure and, where possible, mobile digital devices to enable access to digital instructional materials and, to the extent practicable, textbooks in electronic format.

(2) In order to accomplish subdivision (1), the following priorities are established:

a. Wireless infrastructure: The first priority for the expenditure of Alabama Ahead Act funds is the establishment of a high-quality, standards-based wireless local area network (WLAN) infrastructure capable of providing all teachers and students with sufficient WiFi broadband access in all classrooms and common areas of schools, where feasible as described in WIRED.

b. Standards: Local school systems shall use applicable funds to install wireless networks or upgrade existing networks to satisfy Alabama Educational Technology Association (AET) standards that include high-quality, enterprise level networking equipment.

Each regular classroom shall be equipped with high-quality wireless access for 30 to 40 devices simultaneously. Each specialty classroom, that routinely serves groups of less than 20 people, may satisfy a lesser standard.

Each cafeteria shall have sufficient wireless access for one-third of the then current enrollment of the school.

Each library media center shall be equipped with high quality wireless access for at minimum one-third of the capacity of the library media center.

Each administrative and noninstructional area of a school shall have coverage, however, high density coverage is not required in these areas.

c. Upon installation and approval of the standards-based wireless infrastructure, or upgrades of existing wireless infrastructure, local school systems may use the remaining funds available to those local school systems for the purposes established pursuant to this section and Sections 16-6B-1 and 16-6B-2. To expend these funds, an application shall be submitted to the Educational Technology Department of the State Department of Education.

d. Other network technology: If the wireless networks of a local school system satisfy the requirements of the Oversight Committee, funds may be spent to further enhance digital learning environments within the schools of that school system and may include technologies such as:

1. Support and warranty services.

2. Optional hardware and software to manage or enhance the digital learning environment.

e. Network debt. Funds may be used for retiring debt for a network brought into compliance with the standards; or, for networks previously installed that satisfy the standards established by the Oversight Committee.

(b) Any application for funds shall be submitted and signed by the technology coordinator, the superintendent, and the chief school financial officer of the local school system. The application shall include a component for the professional development of teachers.

(c) Implementation plan: School systems shall apply for their portion of the Alabama Ahead Act funding through the State Department of Education. Applications for funding shall include all of the following:

(1) Technology plan: An approved technology plan as required of all school systems as part of the Foundation Program.

(2) Infrastructure readiness report: School systems shall provide an infrastructure readiness report describing each school's WLAN as well as the systems used to manage these networks.

(3) a. Accountability in the use of funds: At least every six months until the project is complete, the State Department of Education shall provide a report to the Oversight Committee detailing the progress of local school systems in meeting the 24-month goal of a statewide implementation.

b. The State Department of Education shall include WLAN infrastructure functionality in its monitoring standards as part of the ongoing accountability of this investment.



Section 16-16B-3 - (Implementation Conditioned on Separate Legislative Enactment.) Authorization to issue additional bonds and purposes thereof.

(a) The Authority is hereby authorized to sell and issue its Bonds in the aggregate principal amount of up to $100,000,000 and to apply the proceeds as provided in this chapter, to include the following purposes: Paying the costs of acquisition and maintaining computer equipment, software, and digital textbooks for public education purposes in the State.

(b) The Bonds authorized by this chapter to be issued by the Authority shall be in addition to all other bonds previously authorized to be issued by it, and the powers conferred on the Authority by this chapter are in addition to all other powers heretofore conferred on the Authority by acts heretofore enacted by the Legislature.



Section 16-16B-4 - (Implementation Conditioned on Separate Legislative Enactment.) Execution and other details of the bonds.

The Bonds shall be signed by the president or vice-president of the Authority, and the seal of the Authority affixed thereto (or a facsimile thereof imprinted thereon) and attested by its secretary. All signatures of the president, vice-president, and secretary may be facsimile signatures if the Authority, in its proceedings with respect to issuance, provides for manual authentication (which may be in the form of a certificate as to registration) of the Bonds by a trustee, registrar or paying agent or by named individuals who are employees of the State and who are assigned to the Finance Department or State Treasurer's Office of the State. All Bonds bearing signatures or facsimiles of the signatures of officers of the Authority in office on the date of signing thereof shall be valid and binding notwithstanding that before the delivery thereof and payment therefor, any officer whose signature appears thereon shall have ceased to be an officer of the Authority. The Bonds and the income therefrom shall be exempt from all taxation in the State of Alabama, may be used as security for deposits, and shall be eligible for investments of fiduciary funds, as provided in the 1965 Act. The Bonds shall be construed to have all the qualities and incidents of negotiable instruments subject to any registration provisions pertaining to transfers. The Authority and the Bonds shall be exempt from all laws of the State governing usury including, without limitation, the provisions of Title 8, Chapter 8, or any subsequent statute of similar import. The Bonds shall be in such form or forms and denomination or denominations and of such tenor and maturities, shall bear such rate or rates of interest payable and evidenced in such manner, may be made subject to redemption prior to their maturities, and may contain provisions not inconsistent with this chapter, all as may be provided by the resolution of the Authority under which the Bonds may be issued; provided, that no Bonds shall have a specified maturity date later than 20 years after their date; and provided further, that those Bonds having maturities more than 10 years after their date shall be subject to redemption at the option of the Authority on any date on and after the tenth anniversary after their date at such redemption price or prices and under such conditions as may be prescribed in the proceedings of the Authority under which they are issued. For the purpose of paying the principal of, premium, if any, and interest on the Bonds or any Refunding Bonds, the Authority shall designate the State Treasurer or such bank or banks as the Authority, in its discretion, determines to be appropriate and desirable. Funds for the payment of debt service shall be transferred by the Authority or the State Treasurer on behalf of the Authority to the designated paying agent on the actual due date of such principal, premium, if any, or interest.



Section 16-16B-5 - (Implementation Conditioned on Separate Legislative Enactment.) Sale of the bonds.

The Bonds may be sold by the Authority from time to time in series, and if sold in more than one series, may all be authorized in one initial resolution of the Authority with the pledges therefor made by the Authority in such initial resolution although some of the details applicable to each series may be specified in the respective resolutions under which the different series are issued. The Authority, in the course of establishing, by resolution, a principal amount of Bonds to be authorized for sale at any given time, or to be sold in any series, may take into account the existence of any unexpended proceeds of prior issues of bonds of the Authority (and of any other issuer, if such should be deemed by the Authority to be relevant), and may structure the portions of the allocations provided for in Section 16-16B-9 to be distributed from the proceeds of a particular series (constituting less than all the Bonds authorized by this chapter) as the Authority deems necessary or prudent in order to enable the Authority to comply with any tax covenants that may be required of it, or that may be deemed by it to be prudent to be given by it, in connection with the sale of any series of the Bonds. Each series of the Bonds shall be sold competitively only at public sale, on sealed bids which may be submitted either electronically or in writing, after such advertisement as shall be prescribed by the Authority and at such time or times as the Authority may consider advantageous, to the bidder whose bid reflects the lowest true interest cost to the Authority computed to the respective maturities of the Bonds being sold (considering mandatory redemption as scheduled maturity); provided, that if no bid deemed acceptable by the Authority is received it may reject all bids. The Authority may fix the method and the terms and conditions under which the sale of any series of the Bonds may otherwise be held; provided that such terms and conditions shall not conflict with any requirement of this chapter. Approval by the Governor of Alabama of the terms and conditions under which any of the Bonds may be issued shall be requisite to their validity. Before any series of the Bonds shall be offered for sale by the Authority, the Governor shall first determine that the issuance of that series of Bonds and the application of the taxes pledged to the payment of the principal of the Bonds as they mature and the interest thereon as the same shall come due will not impair the adequacy of the Trust Fund to pay appropriations therefrom and to support the public schools and institutions of higher learning during the period over which the Bonds will mature. The Governor's determination in this regard shall be in writing signed by the Governor and such determination shall be final and conclusive. Neither a public hearing nor consent of the State Department of Finance or any other department or agency shall be a prerequisite to the issuance of any of the Bonds.



Section 16-16B-6 - (Implementation Conditioned on Separate Legislative Enactment.) Appropriation of revenues to the authority; pledge thereof for.

For the purpose of providing for payment of the principal, premium (if any), and interest on the Bonds, and to accomplish the objectives of this chapter, there is hereby irrevocably pledged to those purposes, and hereby appropriated, such amount as may be necessary therefor from the following sources:

(a) The residue of the receipts from the excise tax ("the utility gross receipts tax") levied by Title 40, Chapter 21, Article 3, as amended ("Article 3"), remaining after payment of the expenses of administration and enforcement of Article 3, being that portion of the tax that is required by Article 3 to be deposited in the State Treasury to the credit of the Trust Fund, after there shall have been taken from the residue the amount necessary to pay at their respective maturities the principal of and interest on those bonds issued by the Authority under the 1965 Act, the 1971 Acts, the 1973 Act, the 1978 Act, the 1985 Act, the 1990 Act, the 1995 Act, the 1998 Act, the 1999 Act, the 2001 Act, the 2002 Act, the 2003 Act, the 2007 Act, or this Act that may be outstanding at the time of the delivery of the respective series of the Bonds authorized herein;

(b) The residue of the receipts from the excise tax ("the utility service use tax") levied by Title 40, Chapter 21, Article 4, ("Article 4"), remaining after payment of the expenses of administration and enforcement of Article 4, being that portion of the tax that is required by Article 4 to be deposited in the State Treasury to the credit of the Trust Fund, after there shall have been taken from the residue the amount necessary to pay at their respective maturities the principal of and interest on those bonds issued by the Authority under the 1965 Act, the 1971 Acts, the 1973 Act, the 1978 Act, the 1985 Act, the 1990 Act, the 1995 Act, the 1998 Act, the 1999 Act, the 2001 Act, the 2002 Act, the 2003 Act, the 2007 Act, or this Act that may be outstanding at the time of the delivery of the respective series of the Bonds authorized herein;

(c) To the extent and to the extent only that the revenues appropriated in the foregoing subsections (a) and (b) of this Section may not be sufficient to pay at their respective maturities the principal of, premium, if any, and interest on the Bonds, the residue of the receipts from the excise tax ("the sales tax") levied by Title 40, Chapter 23, Article 1, Division 1, as amended ("Article 1"), after there shall have been taken from the residue the amounts appropriated for other educational purposes in Section 40-23-35, (which residue constitutes that portion of the receipts from the sales tax that is now required by law to be paid into the Trust Fund), and after there shall have been taken from the residue amounts sufficient to meet all prior charges on the residue including such amounts as may be necessary to pay at their respective maturities the principal of and interest on those bonds issued by the Authority under the 1965 Act, the 1971 Acts, the 1973 Act, the 1978 Act, the 1985 Act, the 1990 Act, the 1995 Act, the 1998 Act, the 1999 Act, the 2001 Act, the 2002 Act, the 2003 Act, the 2007 Act, or this Act that may be outstanding at the time of the delivery of the respective series of the Bonds authorized herein; and

(d) To the extent and to the extent only that the revenues appropriated in the foregoing subsections (a), (b), and (c) of this Section may not be sufficient to pay at their respective maturities the principal of, premium, if any, and the interest on the Bonds, the residue of the receipts from the excise tax ("the use tax") levied by Title 40, Chapter 23, Article 2, as amended ("Article 2"), after there shall have been taken from the residue the amount necessary to meet the expenses of the State Department of Revenue in collecting the use tax (which residue constitutes that portion of the receipts from the use tax that is now required by law to be paid into the Trust Fund), and after there shall have been taken from the residue such amounts as may be necessary to meet all prior charges on the use tax including the amounts sufficient to pay at their respective maturities the principal of and interest on those outstanding bonds referred to in subsection (c) of this Section.

All monies hereby appropriated and pledged shall constitute a sinking fund for the purpose of paying the principal of, premium, if any, and interest on the Bonds. The State Treasurer is authorized and directed to pay at their respective maturities the principal of, premium, if any, and interest on the Bonds out of this fund and out of the residues of the tax receipts herein appropriated and pledged for the benefit of the Bonds, and is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 16-16B-7 - (Implementation Conditioned on Separate Legislative Enactment.) Bonds to be payable solely out of the revenues appropriated; authorization for authority to pledge such revenues for the bonds.

The Bonds shall not be general obligations of the Authority but shall be limited obligations payable solely out of the residues of the tax receipts appropriated and pledged in Section 16-16B-6. All Bonds issued by the Authority pursuant to the provisions of this chapter shall be solely and exclusively obligations of the Authority and shall not constitute or create an obligation or debt of the State. As security for the payment of the principal of, premium, if any, and interest on the Bonds, the Authority is hereby authorized and empowered to pledge the residues of the tax receipts that are appropriated and pledged in Section 16-16B-6 hereof for such purposes. All such pledges made by the Authority shall take precedence in the order of the adoption of the resolutions containing the pledges. All such pledges shall be prior and superior to any pledges that may be made for any refunding bonds hereafter issued by the Authority under the provisions of any of the 1965 Act, the 1971 Acts, the 1973 Act, the 1978 Act, the 1985 Act, the 1990 Act, the 1995 Act, the 1998 Act, the 1999 Act, the 2001 Act, the 2002 Act, the 2003 Act, the 2007 Act, or any other act heretofore enacted.



Section 16-16B-8 - (Implementation Conditioned on Separate Legislative Enactment.) Refunding bonds.

For the purpose of refunding any Bonds or Refunding Bonds of the Authority issued under the provisions of this chapter, the 1965 Act, the 1971 Acts, the 1973 Act, the 1978 Act, the 1985 Act, the 1990 Act, the 1995 Act, the 1998 Act, the 1999 Act, the 2001 Act, the 2002 Act, the 2003 Act, the 2007 Act or any other act previously enacted, or any combination thereof, whether such refunding shall occur before, at or after the maturity of the Bonds refunded and for the purpose of paying all premiums and expenses of such refunding (including, but not limited to, attorneys' fees, costs of printing the Refunding Bonds, fiscal agents' fees, and accountants' fees), the Authority is hereby authorized to sell and issue its Refunding Bonds. Such Refunding Bonds may be sold and issued from time to time, at public sale, on sealed bids and on such other terms and conditions as the Authority shall determine to be advantageous and shall adopt and provide for in its proceedings for the sale and issuance of such Refunding Bonds. Provided, however, no Refunding Bonds shall be issued unless the present value of all debt service on the Refunding Bonds (computed with a discount rate equal to the true interest rate of the Refunding Bonds and taking into account all underwriting discount and other issuance expenses) shall not be greater than 95 percent of the present value of all debt service on the Bonds to be refunded (computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such Bonds) determined as if such Bonds to be refunded were paid and retired in accordance with the schedule of maturities (considering mandatory redemption as scheduled maturity) provided at the time of their issuance. Provided further that the average maturity of the Refunding Bonds, as measured from the date of issuance of such Refunding Bonds, shall not exceed by more than three years the average maturity of the Bonds to be refunded, as also measured from such date of issuance, with the average maturity of any principal amount of Bonds to be determined by multiplying the principal of each maturity by the number of years (including any fractional part of a year) intervening between such date of issuance and each such maturity, taking the sum of all such products, and then dividing such sum by the aggregate principal amount of Bonds for which the average maturity is to be determined. For the purpose of providing funds to enable the Authority to pay at their respective maturities the principal of, premium, if any, and interest on the Refunding Bonds issued under this chapter, the Authority is hereby authorized to pledge irrevocably for such purpose, and there is hereby appropriated for such purpose, such amount as may be necessary of the residues of the receipts from the excise taxes pledged and appropriated in subsections (a), (b), (c), and (d) of Section 16-16B-6, any reserves or sinking funds established by the Authority, as well as revenues of the Authority from any other sources specified in the proceedings wherein the Refunding Bonds are authorized to be issued. Pending the application of the proceeds of Refunding Bonds issued in accordance with this Section, the proceeds, together with investment earnings therefrom, and amounts in any sinking fund, together with investment earnings thereon, may be held by the State Treasurer as treasurer of the Authority in trust, or may be deposited by the State Treasurer in trust, on such terms as the State Treasurer and the Authority shall approve, with a trustee or escrow agent, which trustee or escrow agent shall be a banking institution or trust company authorized to exercise trust powers in Alabama, for investment in Permitted Investments. Proceeds of Refunding Bonds shall be so invested and applied as to assure that the principal, interest, and redemption premium, if any, on the Bonds being refunded shall be paid in full on the respective maturity, redemption, or interest payment dates. Refunding Bonds issued by the Authority shall not be general obligations of the Authority but shall be payable solely from the sources specified in this chapter and in the proceedings whereby the Refunding Bonds are authorized to be issued. All Refunding Bonds issued by the Authority shall be solely and exclusively obligations of the Authority and shall not create debts of the State of Alabama. The faith and credit of the State of Alabama shall never be pledged for the payment of any Refunding Bonds issued by the Authority under this chapter. The Authority may contract with respect to the safekeeping and application of the proceeds of Refunding Bonds and other funds included therewith and the income therefrom, and shall have the right and power to appoint a trustee therefor, which may be any bank or company authorized to exercise trust powers and located within and/or without the State. All other provisions of this chapter shall apply to the Refunding Bonds issued hereunder except (a) the limitation contained in Section 16-16B-3 on the amount of Bonds that may be issued under this chapter and (b) the provisions of Section 16-16B-9. All pledges made by this chapter, or by the Authority pursuant to the provisions of this chapter, for the benefit of Refunding Bonds issued under this chapter, and all such pledges for the benefit of Refunding Bonds which may be issued to refund any bonds issued under any of the 1965 Act, the 1971 Acts, the 1973 Act, the 1978 Act, the 1985 Act, the 1990 Act, the 1995 Act, the 1998 Act, the 1999 Act, the 2001 Act, the 2002 Act, the 2003 Act, the 2007 Act or this Act, shall take precedence in the order of the adoption of the resolutions authorizing the issuance of such Refunding Bonds. Bonds refunded prior to their maturity with the proceeds of Refunding Bonds shall be deemed paid and the pledges herein and by the Authority made for the payment thereof defeased if the Authority, in its proceedings regarding issuance of the Refunding Bonds shall provide for and establish a trust or escrow fund comprised of monies or Government Securities, or both, sufficient to pay, when due, the entire principal of, premium, if any, and interest on the Bonds to be refunded thereby; provided, that such Government Securities shall not be subject to redemption prior to their maturities other than at the option of the holder thereof. Upon the establishment of such a trust or escrow fund, the refunded Bonds shall no longer be deemed to be outstanding, shall no longer be secured by the funds pledged therefor in Section 16-16B-6, shall no longer be obligations of the Authority and shall be secured solely by and payable from monies and Government Securities deposited in such trust or escrow fund.



Section 16-16B-9 - (Implementation Conditioned on Separate Legislative Enactment.) Use of bond proceeds.

(a) The proceeds derived from each sale of the Bonds issued pursuant to this chapter shall be deposited in the State Treasury and shall be carried in a separate fund therein for the account of the Authority, which shall pay the expenses of issuance therefrom. The expenses of issuance of the Bonds shall be prorated among the recipients of the proceeds from the sale of the Bonds in proportions they receive allocations of the proceeds thereunder. The proceeds from the sale of the Bonds remaining after payment of the expenses of issuance thereof shall be retained in said fund and, until they are paid out, shall be invested by the State Treasurer at the direction of the Authority in Permitted Investments maturing at such time or times as the Authority shall direct.

(b) Proceeds from the sale of the Bonds and the earnings thereon shall be paid out from time to time on orders or warrants issued by or at the direction of the Authority to the State Department of Education to be expended for the acquisition and maintenance of the computer equipment, software, and digital textbooks authorized in Section 16-16B-1.



Section 16-16B-10 - (Implementation Conditioned on Separate Legislative Enactment.) Disposition of funds.

Notwithstanding any of the foregoing and in addition to all powers heretofore granted to the Authority, the Authority is hereby expressly authorized to use the proceeds derived from the sale of Bonds and income on Permitted Investments in accordance with the provisions of this chapter. The Authority is hereby expressly permitted to pay to the Department of Finance and the State Treasurer's Office, from time to time and from any funds available to the Authority, amounts to offset costs incurred in the administration of the business of the Authority. The cost of such compensation shall be prorated among the recipients of proceeds of the Bonds in the same manner as the expenses of issuance of the Bonds are required hereby to be prorated.



Section 16-16B-11 - (Implementation Conditioned on Separate Legislative Enactment.) Tax exemption.

The Authority shall have the power to make such payments to the United States of America as the board of directors of the Authority deems necessary to cause the interest on any bonds of the Authority, including the Bonds, to be and remain exempt from, or excludible from gross income for purposes of, federal income taxation. The Authority shall have the power to make such agreements respecting the investment of funds of the Authority as the Authority shall deem necessary in order that the interest income on bonds of the Authority be and remain exempt from, or excludible from gross income for purposes of, federal income taxation.



Section 16-16B-12 - (Implementation Conditioned on Separate Legislative Enactment.) Issuance expenses; contracts and appointments.

The Authority is authorized to pay out of proceeds of any series of Bonds the costs and expenses incurred in connection with the issuance of such Bonds, including without limitation legal and accounting fees and expenses, fees and expenses of any financial or fiscal advisor employed by the Authority, printing costs, rating agency fees, and premiums or charges for any credit enhancement or liquidity providers. Notwithstanding any provision of this chapter or the 1965 Act, in appointing, employing, or contracting with attorneys, fiscal advisers, trustees, paying agents, investment bankers, banks and underwriters, the Authority may appoint, employ or contract with firms whose principal offices are located without or within Alabama. The Authority shall hire or contract with attorneys, fiscal advisors, trustees, paying agents, investment bankers, banks, and underwriters which reflect the racial and ethnic diversity of the state. The Authority shall issue Requests For Proposals for attorneys, fiscal advisors, trustees, paying agents, investment bankers, banks, and underwriters. The Authority shall evaluate each proposed bid publicly and award each contract publicly. Minutes of the Authority's meeting shall record the reasons for awarding each contract.






Chapter 17 - EDUCATIONAL BUILDING AUTHORITIES.

Section 16-17-1 - Definitions.

For purposes of this chapter, the following words and phrases shall be given the following respective meanings:

(1) ANCILLARY IMPROVEMENTS. Educational and related facilities of every kind including, but without limitation to, classrooms, scientific and other laboratories, libraries, auditoriums, gymnasiums, cafeterias, dining rooms, dormitories, student and faculty apartments, student union buildings, recreational and social facilities, student and faculty infirmaries and clinics and facilities for washing, laundering and cleaning clothing and fabrics of every kind, or any combination of any thereof, and shall also include equipment and furniture and fixtures used or useful in educational and related facilities of every kind.

(2) APPLICANT.A natural person who files a written application with the governing body of any municipality in accordance with the provisions of Section 16-17-3.

(3) AUTHORITY. Any public corporation organized pursuant to the provisions of this chapter.

(4) BOARD. The board of directors of an authority.

(5) BONDS. Bonds, notes and certificates representing an obligation to pay money.

(6) CONSTRUCTION and CONSTRUCT:

a. The construction of new buildings and the expansion, remodeling and alteration of existing buildings; and

b. The equipment and furnishing of new buildings and existing buildings, whether or not expanded, remodeled or altered.

(7) COUNTY. Any county in the state.

(8) DETERMINING MUNICIPALITY. Any municipality the governing body of which shall have made findings and determinations of fact in accordance with the provisions of Section 16-17-3.

(9) DIRECTOR. A member of the board of directors of the authority.

(10) EDUCATIONAL INSTITUTIONS. Every college, university, graduate school, professional school, junior college, elementary school, secondary school, business college, every institution for education and training of the deaf, blind or mentally retarded and any other school that teaches a trade or a profession, but shall not include any state educational institution as herein defined.

(11) GOVERNING BODY. The council, commission or other like governing body of a municipality.

(12) INCORPORATORS. The persons forming a public corporation organized pursuant to the provisions of this chapter.

(13) MUNICIPALITY. An incorporated city or town of the state.

(14) PERSON. A natural person, a public or private corporation, a municipality, a county or an agency, department or instrumentality of the state or of a county or municipality.

(15) PROPERTY. Real and personal property and interests therein.

(16) STATE. The State of Alabama.

(17) STATE EDUCATIONAL INSTITUTIONS. Every college, university, graduate school, professional school, junior college, trade school, elementary school, secondary school and every institution for education and training of the deaf, blind or mentally retarded, heretofore or hereafter established or acquired under statutory authorization of the Legislature of Alabama and existing as public institutions of learning supported in substantial part by state appropriations, or by revenues derived from taxation.

(18) HEREIN, HEREBY, HEREUNDER, HEREOF. Refer to this chapter as an entirety and not solely to the particular section or portion thereof in which any such word is used.

The definitions set forth herein shall be deemed applicable whether the words defined are used in the singular or plural. Whenever used herein any pronoun or pronouns shall be deemed to include both singular and plural and to cover all genders.

Whenever in this chapter any power is given to an educational institution, or whenever reference is made to any action by an educational institution, such power shall extend to and may be exercised by the board of trustees or other body having general supervisory power over the educational institution.



Section 16-17-2 - Legislative intent.

It is the purpose of the Legislature by this chapter to authorize the incorporation of educational building authorities as public corporations and as political subdivisions of the state for the purpose of providing ancillary improvements for use in connection with educational institutions in this state, and to invest each authority organized hereunder with all power that may be necessary or appropriate to enable it to accomplish such purpose, including but without limitation to the power to lease its properties and to issue interest-bearing revenue bonds. This chapter shall be liberally construed in conformity with the said intent.



Section 16-17-3 - Procedure to incorporate.

(a) By proceeding in the manner set forth herein, any number of natural persons, not less than three, may incorporate an educational building authority as a public corporation and as a political subdivision of the state. The said natural persons shall first file with the governing body of any municipality the proposed form of the certificate of incorporation of the authority, together with a written application seeking permission to apply for the incorporation of an authority for such municipality. Every such application shall also be accompanied by such supporting documents or evidence as the applicants may consider appropriate to show the need for an authority for the said municipality. The said governing body shall consider the said application and shall find and determine whether it is wise, expedient, necessary or advisable that the authority be formed; if the said governing body finds and determines that it is not wise, expedient, necessary or advisable that the authority be formed, it shall deny the application; but, if it finds and determines that it is wise, expedient, necessary or advisable that the authority be formed and if it approved the proposed form of the certificate of incorporation of the authority, the governing body shall adopt a resolution declaring that it has reviewed the application and has found and determined as a matter of fact that it is wise, expedient, necessary or advisable that the authority be formed and declaring that it has approved the proposed form of certificate of incorporation of the authority. No authority shall be formed hereunder unless the application required by this section shall be made and unless the resolution for which provision is made in this section shall be adopted.

(b) Within 40 days following the adoption of a resolution in accordance with subsection (a) of this section, the applicants, or not less than three of the applicants, shall proceed to incorporate the authority by filing for record in the office of the judge of probate of the county in which the determining municipality shall be situated (or, if the determining municipality shall be situated in more than one county, then with the judge of probate of any county in which any part of the determining municipality shall be situated) a certificate of incorporation in the form approved by the governing body of the determining municipality, which certificate shall also comply in form and substance with the requirements of this section and shall be executed in the manner herein provided.

(c) The certificate of incorporation of the authority shall state:

(1) The names of the persons forming the authority, together with the residence of each thereof, and that each of them is a resident of and an owner of real property in the determining municipality, and that each of them is a duly qualified elector of the determining municipality;

(2) The name of the authority (which shall include the words "educational building authority" and the name of, or other reference to, the determining municipality);

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to the provisions of Section 16-17-19, that fact shall be stated);

(4) The name of the determining municipality, together with the date on which the governing body thereof adopted the resolution in accordance with this section;

(5) The location of the principal office of the authority, which shall be within the corporate limits of the determining municipality; and

(6) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(d) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds.

(e) When the certificate of incorporation is filed for record, there shall be attached to it:

(1) A certified copy of the resolution adopted by the governing body of the determining municipality in accordance with this section; and

(2) A certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty.

(f) The judge of probate shall promptly examine all such documents and shall determine whether they are complete and regular on their face and whether the form and contents of the certificate of incorporation comply with the provisions of this chapter. If the judge of probate shall find that all such documents are complete and regular on their face and that the form and contents of the certificate of incorporation comply with the provisions of this chapter, he shall require all such documents to be recorded in a well-bound book in his office. Upon the filing of the said documents, the authority shall come into existence and shall constitute a public corporation and a political subdivision of the state under the name set forth in the said certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 16-17-4 - Amendments to certificate of incorporation.

(a) The certificate of incorporation of any authority incorporated under the provisions of this chapter may at any time and from time to time be amended in the manner provided in this section.

(b) The board of directors of the authority shall first adopt a resolution proposing an amendment to the certificate of incorporation, which amendment shall be set forth in full in the said resolution and may include any matters which might have been included in the original certificate of incorporation or which could be included in the certificate of incorporation of an authority organized on the date of the adoption of the said resolution proposing the amendment.

(c) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the board shall file a written application with the governing body of the determining municipality. Such application shall:

(1) State that it is wise, expedient, necessary or advisable for the said amendment to be made; and

(2) Request that the governing body of the determining municipality adopt a resolution declaring that it has reviewed the application and has found and determined as a matter of fact that it is wise, expedient, necessary or advisable for the said amendment to be made.

Every such application shall be accompanied by a certified copy of the said resolution adopted by the board proposing the said amendment to the certificate of incorporation, together with such documents in support of the application as the board may consider appropriate. As promptly as may be practicable after the filing of the said application with it, the governing body of the determining municipality shall review the said application and shall find and determine whether it is wise, expedient, necessary or advisable for the said amendment to be made. In finding and determining whether it is wise, expedient, necessary or advisable for the said amendment to be made, the said governing body may consider, in conjunction with any other factors it may deem relevant, alternative means of accomplishing any lawful objective or purpose of the said amendment affecting the public interest. If the said governing body finds and determines that it is wise, expedient, necessary or advisable for the said amendment to be made, it shall adopt a resolution declaring that it has reviewed the said application and has found and determined as a matter of fact that it is wise, expedient, necessary or advisable for the said amendment to be made; if the said governing body finds and determines that it is not wise, expedient, necessary or advisable for the said amendment to be made, it shall deny the application.

(d) Within 40 days following the adoption by the governing body of the determining municipality of a resolution finding and determining as a matter of fact that it is wise, expedient, necessary or advisable for said amendment to be made, the chairman of the authority and the secretary of the authority shall sign and file for record in the office of the judge of probate of the county in which the original certificate of incorporation was filed a certificate in the name of and in behalf of the authority, under its seal, reciting the adoption of said respective resolutions by the board and by the said governing body and setting forth the said proposed amendment. If the proposed amendment provides for a change in the name of the authority, there shall be filed, together with the certificate required by the immediately preceding sentence, a certificate by the Secretary of State showing that the proposed new name of the authority is not identical to that of any other corporation then in existence and organized under the laws of this state, or so nearly similar to that of any other such corporation as to lead to confusion and uncertainty. The judge of probate shall promptly examine each such certificate and shall determine whether it is complete and regular on its face and whether the proposed amendment complies with the provisions of this chapter. If the judge of probate shall find that each such certificate is complete and regular on its face and that the proposed amendment complies with the provisions of this chapter, he shall require each such certificate to be recorded in a well-bound book in his office. Upon the filing of the aforesaid certificates, the said amendment to the certificate of incorporation shall become effective. If the proposed amendment effects a change in the name of the authority, the judge of probate shall promptly send a notice to the Secretary of State, advising him of such change.



Section 16-17-5 - Board of directors.

Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of three directors elected, as soon as may be practicable after the organization of the authority, by the governing body of the determining municipality for staggered terms as follows: The first term of one director shall begin immediately upon his election and shall end at noon on the second Monday of November of the next succeeding odd-numbered calendar year following his election; the first term of another director shall begin immediately upon his election and shall end at noon on the second Monday of November of the second succeeding odd-numbered calendar year following his election; and the first term of the remaining director shall begin immediately upon his election and shall end at noon on the second Monday of November of the third succeeding odd-numbered calendar year following his election. Thereafter, the term of office of each director shall be six years, commencing at noon on the second Monday of November when the term of the immediate predecessor director ended. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the determining municipality. Each election of a director subsequent to the selection of the initial directors, whether for a full six-year term or to complete an unexpired term, shall be made not earlier than 30 days prior to the date on which such director is to take office as such. No officer of the state or of any county or municipality shall, during his tenure as such officer, be eligible to serve as a director. Each director must be a qualified elector and the owner of real property in the determining municipality. Directors shall be eligible for reelection. Each director shall serve without compensation, except that he may be reimbursed for expenses actually incurred by him in and about the performance of his duties. A majority of the directors shall constitute a quorum for the transaction of business. No vacancy in the membership of the board shall impair the right of a quorum to exercise all of the powers and duties of the authority. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175. All proceedings of the board shall be reduced to writing by the secretary of the authority and recorded in a well-bound book. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as evidence of the matters therein certified.



Section 16-17-6 - Officers of authority.

The officers of an authority shall consist of a chairman, vice-chairman, secretary, treasurer and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may but need not be held by the same person. The chairman and vice-chairman of an authority shall be elected by the board from its membership; the secretary, the treasurer and any other officers of the authority may but need not be members of the board and shall also be elected by the board. The chairman and vice-chairman of the authority shall also be the chairman and vice-chairman of the board, respectively.



Section 16-17-7 - Powers of authority.

The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be in perpetuity, subject to the provisions of Section 16-17-19) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil actions and to defend actions against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, hold, receive and take by purchase, gift, lease, devise or otherwise, and to sell, transfer and convey, property of every description, real, personal or mixed, wherever the same might be located;

(6) To make, enter into and execute such contracts, agreements, leases and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder;

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, improve, maintain and operate ancillary improvements in connection with educational institutions in the state, and to acquire real and personal property, franchises and easements deemed necessary or desirable in connection therewith;

(8) To sell and issue bonds of the authority in order to provide funds for any corporate function, use, or purpose, which bonds shall be payable solely out of the revenues derived from the operation, lease or sale (or any combination of any thereof) of ancillary improvements of the authority in connection with educational institutions;

(9) To assume obligations secured by a lien on, or payable out of or secured by a pledge of, the revenues from the operation, lease or sale (or any combination of any thereof) of ancillary improvements or any part thereof that may be acquired by the authority, any obligation so assumed to be payable by the authority solely out of the revenues derived from the operation, lease or sale (or any combination of any thereof) of any ancillary improvements, or part thereof, of the authority;

(10) To pledge for payment of any bonds issued or obligations assumed by the authority any revenues from which those bonds or obligations are made payable as herein provided;

(11) To execute and deliver, pursuant to the provisions of this section and of Sections 16-17-11 and 16-17-12, mortgages and deeds of trust and trust indentures, or either;

(12) To appoint, employ, contract with and provide for the compensation of such officers, employees and agents, including but without limitation to engineers, attorneys, architects, construction contractors, management consultants and fiscal advisers, as the business of the authority may require;

(13) To provide for such insurance as the board may deem advisable;

(14) To invest any funds of the authority that the board may determine are not presently needed in the operation of its properties in bonds of the United States of America, bonds of the state and interest-bearing bank deposits, or any thereof;

(15) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any person, or any combination of any of the foregoing;

(16) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful as or as a part of ancillary improvements in connection with educational institutions;

(17) To enter into a management agreement or agreements with any person for the management by the authority, or by any lessee or assignee from the authority, of any ancillary improvements or part thereof, upon such terms and conditions as may be mutually agreeable;

(18) To lease to any one or more persons or to any one or more educational institutions any or all of its ancillary improvements and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof;

(19) To sell any of its ancillary improvements or part thereof; provided, that any such sale may be made only if such sale would not constitute a breach of any then outstanding agreement on the part of the authority.



Section 16-17-8 - Location of ancillary improvements.

Any ancillary improvements of the authority may be located within or without or partially within and partially without the determining municipality, subject to the following conditions:

(1) No such ancillary improvements, or part thereof, shall be located more than 15 miles from the corporate limits of the determining municipality;

(2) In no event shall any ancillary improvements or part thereof be located within the corporate limits or the police jurisdiction of a municipality in this state other than the determining municipality, unless the governing body of such other municipality has first adopted a resolution consenting to the location of such ancillary improvements or part thereof in the corporate limits or in the police jurisdiction of such municipality; and

(3) No such ancillary improvements or part thereof shall be located in a county other than that (or those) in which the determining municipality (or part thereof) is situated unless the county commission has first adopted a resolution consenting to the location of such ancillary improvements or part thereof in such county.



Section 16-17-9 - Remedies under lease agreements.

If there is any default in the payment of any rental required to be paid or in the performance of any covenant required to be performed by any educational institution under the provisions of any lease agreement between such educational institution and an authority, the authority and any pledgee of such lease agreement, or either, may by appropriate proceedings enforce and compel payment of such rental and performance of such covenant.



Section 16-17-10 - Bonds of authority.

(a) All bonds issued by the authority shall be signed by its chairman and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the said chairman; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto and a facsimile of the signature of the chairman of the authority may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same.

(b) Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board.

(c) Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous.

(d) Any bond having a specified maturity more than 10 years after its date shall be made subject to redemption at the option of the authority at the expiration of 10 years from its date and on any interest payment date thereafter at such price or prices and after such notice or notices and on such terms and in such manner as may be provided in the resolution of the board wherein it is authorized to be issued.

(e) The principal of and interest on any bonds issued or obligations assumed by the authority may at any time (whether before, at or after maturity) and from time to time be refunded by the issuance of refunding bonds of the authority, which may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be advantageous, or which may be exchanged for the bonds or other obligations to be refunded.

(f) The authority may pay all expenses, premiums and commissions which its board may deem necessary and advantageous in connection with any financing done by it.

(g) Issuance by the authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same ancillary improvements or any other ancillary improvements, but the resolutions whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage and deed of trust made for any prior issue of bonds unless in the proceedings authorizing such prior issue the right was reserved to issue subsequent bonds on a parity with such prior issue.

(h) All bonds issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(i) All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or of any county or municipality; provided, that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues of the authority specified in the resolutions authorizing those bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of the revenues derived from the operation or lease of all ancillary improvements owned by the authority, or solely out of the revenues from the operations or lease of any part of such ancillary improvements, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular ancillary improvements of the authority.

(j) The authority may pledge for the payment of any of its bonds the revenues from which such bonds are payable, either with or without a pledge of any lease agreement and the rentals therefrom covering the ancillary improvements from which revenues so pledged shall be derived and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds the ancillary improvements or any part thereof, the revenues or any part of the revenues from which are so pledged.

(k) Any mortgage and deed of trust or trust indenture made by the authority may contain such agreements as the board may deem advisable respecting the operation, maintenance and lease of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture and respecting the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made.



Section 16-17-11 - Contracts to secure bonds and assumed obligations.

As security for payment of the principal of and interest on bonds issued or obligations assumed by it, the authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation, maintenance and disposition (including lease) of any ancillary improvements or part thereof owned by it, for the imposition and collection of reasonable rentals from such ancillary improvements, for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with the provisions of this chapter for the protection of the bonds and other obligations being secured and the assurance that the revenues from such ancillary improvements will be sufficient to operate such ancillary improvements, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such ancillary improvements and the making of replacements thereof and capital improvements thereto. Any contract made pursuant to the provisions of this section may be set forth in any resolution of the board authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust, or trust indenture, made by the authority hereunder.



Section 16-17-12 - Statutory mortgage lien.

Any resolution of the board or trust indenture under which bonds may be issued pursuant to the provisions of this chapter may contain provisions creating a statutory mortgage lien in favor of the holders of such bonds and of the interest coupons applicable thereto on the ancillary improvements or any part thereof (including any after-acquired property) out of the revenues from which such bonds are made payable. The said resolution of the board or the said trust indenture may provide for the filing for record in the office of the judge of probate of each county in which any part of such ancillary improvements may be located of a notice containing a brief description of such ancillary improvements and of the land relating thereto, a brief description of such bonds and a declaration that the said statutory mortgage lien has been created upon such ancillary improvements (and upon such land as shall be made subject to the lien) for the benefit of the holders of such bonds and the interest coupons applicable thereto, including any additions thereto and extensions thereof. Each judge of probate shall receive, record and index any such notice filed for record in his office. The filing of such notice, as herein provided, shall operate as constructive notice of the contents thereof. Such lien shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have actual notice thereof, from the time such notice is filed in the office of the judge of probate as herein provided.



Section 16-17-13 - Proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to:

(1) The engineering, legal, architectural, fiscal and other expenses incurred in connection with the issuance of the bonds;

(2) In the case of bonds issued to pay costs of construction, interest on such bonds (or, if a part only of any series of bonds is issued for construction purposes, interest on that portion of the bonds of that series that is issued to pay construction costs) prior to and during such construction and for not exceeding one year after completion of such construction; and

(3) In the case of bonds issued for the purpose of refunding principal and interest, or either, with respect to bonds issued or obligations assumed by the authority, any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded.



Section 16-17-14 - Exemption from taxation.

The authority, the property and income of the authority, all bonds issued by the authority, the income from such bonds, conveyances by or to the authority and leases, mortgages and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama. No license or excise tax may be imposed on any authority in respect of the privilege of engaging in any of the activities authorized by this chapter.



Section 16-17-15 - Freedom of authority from state supervision and control.

This chapter is intended to aid the state in the execution of its duties by providing appropriate and independent instrumentalities of the state with full and adequate powers to fulfill their functions. Except as in this chapter expressly otherwise provided, no proceeding, notice or approval shall be required for the incorporation of any authority or the amendment of its certificate of incorporation, the acquisition of any property or ancillary improvements or the issuance of any bonds, mortgage and deed of trust or trust indenture. Neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to the issuance of bonds by the authority.



Section 16-17-16 - Earnings of authority.

The authority shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, association or corporation; except, that in the event the board of directors of the authority shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, then any net earnings thereafter accruing shall be paid to the determining municipality or to an educational institution to construct, operate or maintain ancillary improvements, as the board of directors may direct by resolution.



Section 16-17-17 - Investments in bonds of authority.

Unless otherwise directed by the court having jurisdiction thereof or by the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust and other fiduciary funds in bonds of the authority.



Section 16-17-18 - Notice of bond resolution.

Upon the adoption by the board of any resolution providing for the issuance of bonds, the authority may, in its discretion, cause to be published once a week for two consecutive weeks, in a newspaper published in the determining municipality, or if there is no newspaper published in the determining municipality, then in a newspaper published in the county in which the determining municipality or any part thereof is located, a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of the authority:

"____, a public corporation and a political subdivision of the State of Alabama, on the ____ day of ____, authorized the issuance of $____ principal amount of revenue bonds of the said public corporation for purposes authorized in the act of the Legislature of Alabama under which the said public corporation was organized. Any action or proceeding questioning the validity of the said bonds, or the pledge and the indenture to secure the same, or the proceedings authorizing the same, must be commenced within 20 days after the first publication of this notice."

Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of any such bonds, or the validity of the pledge and indenture made therefor, must be commenced within 20 days after the first publication of such notice. After the expiration of the said period, no right of action or defense questioning or attacking the validity of the said proceedings or of the said bonds or the said pledge or indenture shall be asserted, nor shall the validity of the said proceedings, bonds, pledge or indenture be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 16-17-19 - Dissolution of authority and vesting of title to its properties.

At any time when the authority does not have any bonds outstanding and when there shall be no obligations assumed by the authority that are then outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of said resolution in the office of the judge of probate of the county in which the authority's original certificate of incorporation was filed, the authority shall thereupon stand dissolved, and in the event it owned any property at the time of its dissolution, the title to all its property shall thereupon vest in the determining municipality. In the event the authority shall at any time have outstanding bonds issued hereunder payable out of the revenues from various ancillary improvements, then, as and when the principal of and the interest on all bonds payable, in whole or in part, from the revenues derived from any particular ancillary improvements shall have been paid in full, title to the ancillary improvements with respect to which the bonds so paid in full have been paid shall thereupon vest in the determining municipality or in an educational institution as the board of directors may direct by resolution, but such vesting of title shall not affect the title of the authority to any other ancillary improvements the revenues from which are pledged for the payment of any other bonds then outstanding. The formation of one or more authorities under the provisions of this chapter shall not prevent the subsequent formation hereunder of other authorities with respect to the same determining municipality.






Chapter 17A - UNIVERSITY AUTHORITY ACT OF 2016.

Section 16-17A-1 - Short title.

This chapter shall be known and may be cited as the "University Authority Act of 2016."



Section 16-17A-2 - Definitions.

For purposes of this chapter, the following terms shall have the following meanings:

(1) ACADEMIC MEDICAL CENTER. The teaching, research, and clinical facilities provided, established, or operated by a constitutionally created public university in the state or a university that operates a school of medicine.

(2) AUTHORITY. A public corporation organized pursuant to the provisions of this chapter.

(3) BOARD. The board of directors of an authority.

(4) DIRECTOR. A member of the board of an authority.

(5) GOVERNMENTAL ENTITY. The state, a county, a municipality, or any department, agency, board, or commission of the state, a county, or a municipality.

(6) HEALTH CARE FACILITY. All property or rights in property, real or personal, tangible or intangible, useful to an authority in its operations, including without limitation, the following:

a. Facilities necessary or desirable to the operation of an academic medical center, one or more health sciences schools, hospitals, public health care clinics, treatment centers, emergency facilities, outpatient facilities, laboratories, service or support facilities, and any other facilities related to the operation of any of the foregoing.

b. Biomedical or public health research establishments of any type.

c. Ambulance, helicopter, and other similar facilities and services for the transportation of sick or injured persons.

d. Land necessary or desirable to any of the foregoing, whether presently or in the future.

e. Machinery, equipment, furniture, and fixtures useful or desirable in the operation of any of the foregoing.

Health care facilities may serve physical or mental health. A determination by a board that an asset constitutes a health care facility shall be conclusive, absent manifest error.

(7) HEALTH SCIENCES SCHOOL. Any school of medicine, dentistry, nursing, pharmacy, optometry, ophthalmology, and any other health care-related educational program operated or provided by a university in this state.

(8) INDEBTEDNESS. Bonds, notes, certificates of indebtedness, debt securities, capital lease agreements, or any other evidence of indebtedness.

(9) NONPROFIT ORGANIZATION. Any nonprofit corporation, limited liability company, partnership, or other form of business organization in which no part of the income or profit is distributable to any individual or entity other than a university, an authority, a governmental entity, a public corporation, or a nonprofit corporation that is an organization described in Section 501(c)(3) of the Internal Revenue Code.

(10) PUBLIC CORPORATION. A public corporation organized by the state, a county, or a municipality, whether acting alone or jointly, pursuant to state law.

(11) SECURITY DOCUMENT. A trust indenture, loan agreement, lease agreement, mortgage, security instrument or agreement, or other document securing any indebtedness or other obligation of an authority in favor of the holder or holders of any such indebtedness or other obligation or a trustee for such holders.

(12) SPONSORING UNIVERSITY. The university that authorizes the incorporation of an authority.

(13) UNIVERSITY. A constitutionally created public university in the state or a public university in the state that operates a school of medicine.

(14) UNIVERSITY AFFILIATE. Any public corporation or nonprofit organization that is controlled, directly or indirectly, by a university or an authority. A university or authority controls a public corporation or nonprofit organization if it: Owns a majority of any stock, membership interests, partnership interests, or other similar interests, if any, in such entity; has the right or power to appoint a majority of the members of the governing body of the entity; and has the right to distribution of a majority of the assets of the entity upon dissolution. A university or authority may control an entity directly or indirectly through one or more entities each of which qualifies as a university affiliate. Notwithstanding control by a university or authority, an entity is not a university affiliate if any individual or for-profit entity owns any interest in the entity or has the right or power to appoint one or more members of the governing body of the entity or if the mission of the entity is not consistent with the public health mission of a university.



Section 16-17A-3 - Incorporation of authority.

(a) In order to incorporate an authority, the sponsoring university shall adopt a resolution containing at least the following provisions:

(1) A finding that it is necessary, desirable, and in the best interests of the sponsoring university that the proposed authority be incorporated.

(2) Approval of the form of articles of incorporation, which shall comply with the provisions of Section 16-17A-4.

(3) Authorization to proceed to form the proposed authority by executing the articles of incorporation approved by the sponsoring university and filing the same with the Secretary of State.

(b) A university may incorporate more than one authority if it determines that each authority promotes the public health mission of the university.



Section 16-17A-4 - Articles of incorporation - Requirements.

(a) In addition to any other matters relating to the authority that the sponsoring university may choose to insert and that are not inconsistent with state law, the articles of incorporation of an authority shall include the following provisions:

(1) The name of the authority, which shall include the word Authority and shall include words identifying the sponsoring university.

(2) The name of the sponsoring university and the date on which the governing body of the sponsoring university adopted a resolution authorizing the organization of the authority.

(3) The name and address of the registered agent of the authority.

(4) A statement that the authority is organized pursuant to the provisions of this chapter.

(5) A statement that the authority shall exercise all powers provided by law, unless the exercise by the authority of any of its powers hereunder is limited in any way, in which case a statement of such limitations on the powers of the authority shall be included.

(6) A statement that the duration of existence of the authority shall be perpetual, unless the sponsoring university authorizes a shorter duration.

(7) The number of directors, which shall be an odd number not less than three, and the duration of their respective terms of office, which shall not be in excess of six years.

(8) Provisions for appointing or removing directors of the authority, subject to the provisions of Section 16-17A-6; provided, however, that if no such provisions are specified in the articles of incorporation, all directors of an authority shall be appointed or elected by the sponsoring university and shall be subject to removal by the sponsoring university at any time, with or without cause.

(b) The articles of incorporation shall be executed as provided in the resolution authorizing incorporation of the authority.

(c) When the articles of incorporation are filed for record with the Secretary of State, there shall be attached to it all of the following:

(1) A certified copy of the resolution of the sponsoring university authorizing the incorporation of the authority.

(2) A certificate of the Secretary of State confirming that the name proposed for the authority is not identical to that of any other corporation organized under state law or so nearly similar thereto as to lead to confusion and uncertainty.

(d) Upon the filing for record of the articles of incorporation and the documents required by subsection (c) with the Secretary of State, the authority shall come into existence and shall constitute a public corporation under the name set forth in its articles of incorporation. The Secretary of State shall issue a certificate of incorporation to the authority and shall record the articles of incorporation in an appropriate book in his or her office.



Section 16-17A-5 - Articles of incorporation - Amendments.

(a) The articles of incorporation of any authority may be amended by filing articles of amendment with the Secretary of State, but only with the approval of both the board of the authority and the sponsoring university, in the manner provided in this section.

(b) In order to amend the articles of incorporation, the following steps shall be completed:

(1) The board of the authority shall first adopt a resolution proposing articles of amendment.

(2) After the adoption by the board of a resolution approving articles of amendment, the authority shall file with the sponsoring university a written request for adoption of a resolution approving the proposed amendment.

(3) As promptly as may be practicable after the receipt of the request from the authority, the sponsoring university shall review the application and shall adopt a resolution either approving or denying the articles of amendment as proposed by the authority.

(c) Within 30 days following the approval of the articles of amendment by the sponsoring university, the president or vice president of the authority shall sign and file for record in the office of the Secretary of State the following items:

(1) The original articles of amendment.

(2) A certified copy of each resolution approving the articles of amendment.

(d) Upon the filing for record of the documents required by subsection (c), the articles of amendment shall become effective. The Secretary of State shall thereupon record the articles of amendment in an appropriate book in his or her office.

(e) The articles of amendment of an authority may amend and restate the articles of incorporation of an authority if approved in accordance with this section.

(f) Notwithstanding the provisions of this section, the name and address of the registered agent of an authority may be changed by the authority without following the procedure set forth in this section. An authority may use any appropriate form promulgated by the Secretary of State for this purpose.



Section 16-17A-6 - Board of directors.

(a) Each authority shall have a board of directors composed of the number of directors provided in the articles of incorporation.

(b) All powers of an authority shall be exercised by the board or pursuant to its authorization.

(c) Except for ex-officio directors specified in the articles of incorporation, all directors of an authority shall be elected or appointed by the sponsoring university. The articles of incorporation may provide that specified officers or employees of the sponsoring university shall be ex-officio directors of an authority, so long as a majority of the directors are elected or appointed by the sponsoring university.

(d) The articles of incorporation may provide that a governmental entity, a public corporation, or a nonprofit organization may nominate one or more directors of an authority, provided that the number of directors elected or appointed by the sponsoring university without nomination may never be less than a majority of the directors, and the sponsoring university shall not be required to elect or appoint any such nominee. If the sponsoring university does not elect or appoint a nominee, the nominating entity shall provide an alternate nominee for consideration by the sponsoring university.

(e) The appointed membership of the board of an authority shall be inclusive and reflect the racial, gender, geographic, and economic diversity of the state.

(f) Unless the articles of incorporation provide the method for removing directors, all directors may be removed by the sponsoring university at any time, with or without cause.

(g) If, at the expiration of any term of office of any director, a successor has not been elected or appointed as provided in the articles of incorporation, then the director whose term of office has expired shall continue to hold office until his or her successor is elected or appointed.

(h) Each director shall serve without compensation but may be reimbursed for expenses actually incurred by him or her in connection with the performance of his or her duties.

(i) A majority of directors shall constitute a quorum for the transaction of business of the board, and any meeting of the board may be adjourned from time to time by a majority of the directors present. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the board.

(j) The board shall adopt and maintain bylaws, not inconsistent with the provisions of this chapter or the authority's articles of incorporation, for the regulation and conduct of its affairs and the operation of the authority. The bylaws of the board may provide for such committees as the board deems necessary or desirable, including without limitation an executive committee that is empowered to act on behalf of the board. The bylaws may authorize telephonic or video conference meetings of the board or any committee of the board.

(k) The board shall hold regular meetings at such times as may be provided in the bylaws of the authority, and may hold other meetings at any time and from time to time upon such notice as may be required by the bylaws of the authority.

(l) All resolutions adopted by the board shall constitute actions of the authority, and all proceedings of the board shall be reduced to writing, shall be signed by the secretary of the authority, and shall be recorded in permanent physical or electronic storage. Copies of the proceedings, when certified by the secretary of an authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.

(m) The composition of the board of directors of an authority shall be presumed valid absent a final determination by a court of competent jurisdiction that the board is not constituted in good faith by the sponsoring university.



Section 16-17A-7 - Officers.

(a) The officers of an authority shall consist of a president, a vice president, a secretary, a treasurer, and other officers and assistant officers as the board deems necessary or desirable. The president and the vice president of the authority shall be a member of the board. The secretary, the treasurer, and any other officers of the authority need not be a director.

(b) The president and the vice president of the authority shall be elected by the board as provided in the bylaws of the authority, and the secretary, the treasurer, and the other officers of the authority shall be elected by or pursuant to the authorization of the board for such terms as it deems advisable.

(c) The duties of the president, vice president, secretary, and treasurer shall be those as are customarily performed by such officers in nonprofit corporations. The duties of any other officers of the authority shall be prescribed by the board or pursuant to its authorization.



Section 16-17A-8 - Powers of authority.

(a) An authority shall have and may exercise any power granted nonprofit corporations under Title 10A, together with all powers incidental thereto or necessary or desirable to the discharge thereof, including, without limitation, the following specific powers:

(1) To adopt, maintain, and amend bylaws and a corporate seal.

(2) To sue and, subject to the limitations herein, be sued; provided, however, that no authority entitled to sovereign immunity shall be denied such immunity.

(3) To acquire, construct, equip, and operate those health care facilities it considers necessary or desirable.

(4) To enter into contracts and agreements, borrow money, incur indebtedness, and issue bonds, notes, debt securities, or any other evidence of indebtedness.

(5) To pledge the general credit of the authority or any revenues or income of the authority to repayment of any of its indebtedness.

(6) To mortgage or pledge its health care facilities or its other assets or any part thereof, whether then owned or thereafter acquired, as security for its indebtedness.

(7) To lend money to, to assume the indebtedness of, or to guarantee the indebtedness of any other authority, governmental entity, public corporation, or nonprofit organization.

(8) To create, establish, acquire, operate, or support subsidiaries and affiliates, either for-profit or nonprofit, to assist an authority in fulfilling its purposes.

(9) To participate as a shareholder in a corporation, as a joint venturer in a joint venture, as a general or limited partner in a general or limited partnership, as a member of a nonprofit corporation, or as a member of any other lawful form of business organization, that provides health care or engages in activities related thereto; provided, however, that a business organization with for-profit ownership shall not qualify as a university affiliate under this chapter.

(10) To make and arrange for loans, contributions to capital, and other debt and equity financing for the activities of any lawful form of business organization of which the authority is a member, and to guarantee loans and any other obligations for such purpose.

(11) To enter into any swap agreement, subject to the requirements of Article 3 of Chapter 1 of Title 41.

(12) To provide for and support the educational programs of any university or any other two-year college or four-year college or university in the state.

(13) To establish, collect, and alter charges for services rendered and supplies furnished by it.

(14) To contract for or to accept any gifts, grants, endowments, or any other aid in any form from the federal government, a governmental entity, or any public corporation, or any other source, or any combination thereof, and to comply with the terms and conditions thereof.

(15) To invest its funds in any investment authorized by the sponsoring university for investment of its own funds or in any investment permitted or authorized for state-regulated insurance companies, including, without limitation, investments permitted for domestic insurers and health maintenance organizations pursuant to Title 27.

(16) To seek protection of the federal bankruptcy laws by filing a petition in any United States Bankruptcy Court located in the state.

(17) To organize, or to own an interest in, any other corporation, partnership, limited liability company, joint venture, or other form of business organization, whether for-profit or nonprofit, in furtherance of its public health mission.

(18) To engage in arrangements, contracts, information sharing, and other collaborative activities with public or private entities and individuals, including, without limitation: joint ventures, joint purchasing arrangements, joint negotiations with physicians, hospitals and payors (whether such negotiations result in separate or combined agreements), leases, and agreements which involve delivery system network creation or operation.

(b) Nothing herein shall be construed as granting to an authority the power to levy any taxes.

(c) Nothing herein shall be construed as authorizing an authority to convey substantially all of its assets in a single transaction or series of transactions without authorization from the sponsoring university.

(d) Any of the powers granted hereunder may be exercised by an authority in such manner as it may determine to be consistent with the purposes of this chapter, notwithstanding that, as a consequence of such exercise of powers it engages in, activities may be deemed anticompetitive or result in the acquisition or maintenance of monopoly power in some relevant market within the meaning of state and federal antitrust laws and notwithstanding that these activities may have the effect of displacing competition in the provision of hospital, physician, or other health care-related services.



Section 16-17A-9 - Eminent domain.

An authority shall have, in addition to all other powers granted by this chapter, the same power of eminent domain as is vested by law in the sponsoring university under Section 18-1A-295.



Section 16-17A-10 - Indebtedness.

(a) An authority from time to time may borrow money or incur indebtedness and issue bonds, notes, or other evidence of indebtedness in such principal amounts as the board determines by resolution to be necessary, desirable, and in the best interests of the authority in order to provide funds to carry out its corporate powers. Indebtedness may be incurred for any lawful purpose of the authority, including, without limitation, any of the following:

(1) Indebtedness to finance the acquisition or construction of health care facilities.

(2) Indebtedness to provide working capital or funds for operating expenses.

(3) Indebtedness to refund, extend, refinance, or restructure any indebtedness of the authority or any indebtedness assumed or guaranteed by the authority.

(b) Indebtedness may be any of the following or any combination thereof:

(1) A general obligation of the authority to the payment of which its full faith and credit is pledged.

(2) Payable solely out of specific revenues of the authority or any of its facilities.

(3) Secured by a pledge of any tax levied by a governmental entity that has been made available to an authority or any of its facilities.

(c) Indebtedness may provide for any of the following or any combination thereof:

(1) Provide for no interest.

(2) Provide for current interest.

(3) Provide for capitalized interest.

(4) Provide for accretion or other increase in principal amount in lieu of interest.

(d) Any resolution authorizing the issuance of any indebtedness shall create a contract with the holders of the indebtedness issued thereby.

(e) Evidence of indebtedness shall be executed and delivered as provided in the resolution of the board authorizing the same.

(f) Indebtedness may be sold at public or private sale or in exchange for indebtedness of the authority at such price or on such terms as the board shall determine.

(g) All indebtedness of an authority shall be subject to redemption or prepayment on such terms as the board shall determine.

(h) No indebtedness of an authority shall mature more than 40 years from the date of issuance, without regard to whether the indebtedness is refunding, extending, refinancing, or restructuring existing indebtedness.

(i) The authority may, subject to security documents or other agreements with holders as may then exist, purchase its indebtedness in the open market, through intermediaries or directly from the holder of an obligation, with any funds available therefor. Any obligation so purchased may be cancelled by the authority or may be resold, as authorized by the board.



Section 16-17A-11 - Pledge of revenues; security documents.

(a) Any pledge of any revenues of an authority or university affiliate, including, without limitation, tax revenues made available to an authority, shall be valid and binding from the time it is made, and the revenues or taxes so pledged and thereafter received by the authority shall immediately become subject to the lien of that pledge without any physical delivery thereof or further act. The lien of that pledge shall be valid and binding against all parties having claims of any kind against the authority, irrespective of whether the parties have actual notice thereof. The resolution or security document establishing a pledge of revenues may provide that the lien established extends, on a pari passu basis, to any additional indebtedness issued as a parity obligation in accordance with the terms of the financing document.

(b) Any security document relating to any real property, personal property, fixtures, or other tangible property of an authority may be filed in the office of the judge of probate of the county in which the property to be secured is located, and the lien of the security document shall be valid and binding against all parties having claims of any kind against the authority, irrespective of whether any person has actual notice thereof, from the time the security document is so filed, with respect to all property subject thereto, including, without limitation, after-acquired property.



Section 16-17A-12 - Obligations of authority.

(a) All agreements and covenants undertaken, and all indebtedness issued, by an authority shall be solely and exclusively an obligation of the authority and, except as otherwise provided in a written agreement in accordance with Section 16-17A-17, shall not create an obligation or debt of the state, any university, or any other governmental entity or public corporation within the meaning of any constitutional or statutory provision.

(b) Neither the directors nor any officer of an authority executing indebtedness issued pursuant to this chapter shall be personally liable for such indebtedness by reason of the execution or issuance thereof.

(c) The state and the sponsoring university do hereby pledge to and agree with the holders of any indebtedness issued under this chapter that neither the state nor the sponsoring university will limit or alter the rights hereby vested in the authority to fulfill the terms of any indebtedness or related security documents made with the holders thereof or in any way impair the rights and remedies of the holders until such indebtedness, together with the interest thereon, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders, are fully met and discharged. An authority is authorized to include this pledge and agreement of this state or sponsoring university in any agreement with the holders of its indebtedness.



Section 16-17A-13 - Investment in indebtedness.

Indebtedness issued under the provisions of this chapter is hereby made a legal investment for savings banks and insurance companies organized under state law and for trustees, executors, administrators, guardians, persons, or organizations acting in a fiduciary capacity, unless otherwise directed by a court having jurisdiction or by a document providing fiduciary authority. Any governmental entity or public corporation is authorized, in its discretion, to invest any available funds in securities of the authority.



Section 16-17A-14 - Default in payments.

(a) If there should be any default in the payment of the principal of, or interest on, any indebtedness issued under this chapter or of any agreements contained in any security document, and the period for cure of the default has passed, then the holder of the indebtedness and the trustee under any security document, or any one or more of them, subject to the terms of the financing documents authorizing the indebtedness or any security document applicable thereto:

(1) May, by mandamus, injunction, or other proceedings, compel performance of any covenant or agreement of the authority contained in any applicable resolution or security document by its board or its officers.

(2) May be entitled to a judgment against the authority for the principal of and interest on the indebtedness so in default, together with all reasonable costs of collection.

(3) May, in the event the indebtedness is secured by a mortgage on, or security interest in, any physical properties of the authority, foreclose the mortgage or pledge, exercise any powers of sale contained in the security documents, or exercise any possessory or other similar rights as are provided for in the financing documents or security document applicable to the indebtedness.

(4) Regardless of the sufficiency of the security for the obligation in default, may be entitled to the appointment of a receiver upon order of a court of competent jurisdiction who shall, upon such appointment, assume all powers granted in the applicable financing documents or security document applicable to the obligation in default, provided that the income derived from any activity undertaken by a receiver under this section shall be expended solely in accordance with the applicable provisions of any orders of the court by which such receiver is appointed, and absent judicial direction, of the applicable financing document or security document applicable to the obligation in default.

(b) The remedies specified in this section shall be cumulative to all other remedies that may otherwise be available, by law or contract, for the benefit of the holders of indebtedness of an authority.



Section 16-17A-15 - Exemptions from taxation.

Notwithstanding any provision of law to the contrary:

(1) Any indebtedness issued by an authority or a university affiliate, and the income therefrom, including any profit from the sale thereof, shall be exempt from taxation by the state or other governmental entity of the state.

(2) All properties of an authority or a university affiliate, whether real, personal, or mixed, and the income therefrom, shall be exempt from any and all taxation by any governmental entity.

(3) An authority shall not be obligated to pay or allow to be paid any fees, taxes, costs, or charges of any nature to the Secretary of State or to any judge of probate of any county in respect of the filing or recording of any document.

(4) The gross proceeds of the sale of any property used in the business or activities of an authority, or in the acquisition, construction, renovation, or equipping of any health care facilities for an authority or a university affiliate, regardless of whether the sale is made directly to an authority or to a university affiliate or to any contractor or agent thereof, shall be exempt from all sales and use taxes levied by any governmental entity, including, without limitation, any similar privilege, license, or excise tax.



Section 16-17A-16 - Audits.

(a) Each authority shall engage a firm or firms of certified public accountants to conduct an annual audit of the financial affairs of the authority. Each audit shall be conducted in accordance with generally accepted accounting principles.

(b) The board shall submit all audits required by subsection (a) to the sponsoring university as promptly as practicable after the end of each fiscal year of the authority.



Section 16-17A-17 - Conveyance of property, etc., to authority; pledge of full faith and credit.

(a) The state, any university, any governmental entity, and any public corporation is hereby authorized to give, transfer, convey, or sell to any authority or a university affiliate, with or without consideration:

(1) Any of its health care facilities and other properties, real or personal, and any funds and assets, tangible or intangible, relative to the ownership or operation of any such health care facilities, including any certificates of need, assurances of need, or other similar rights appertaining or ancillary thereto, irrespective of whether they have been exercised.

(2) Any taxes, revenues, or funds owned or controlled by it.

(3) Nothing in this chapter shall be construed as allowing an authority or university affiliate to be exempt from compliance with all applicable laws and regulations of the State Certificate of Need program and the Alabama State Health Planning and Development Agency.

(b) The state, any governmental entity, any university, or any public corporation may pledge its full faith and credit to or for the benefit of an authority or a university affiliate or may pledge any revenues that it is legally entitled to pledge to or for the benefit of an authority or university affiliate.

(c) An authority or university affiliate shall constitute a hospital corporation as that term is used in Title 22, Chapter 21, Article 4, Division 2, and any county otherwise authorized to do so may designate any authority or university affiliate as the agency of that county to acquire, construct, equip, operate, and maintain public hospital facilities in that county. The authority shall, if so designated, receive the proceeds from any special public hospital tax available in that county.



Section 16-17A-18 - Legislative findings.

In support of and in furtherance of the powers granted in Section 16-17A-8, the Legislature hereby finds and declares all of the following:

(1) Authorities organized under this chapter and its university affiliates are performing essential public functions on behalf of the state, the sponsoring university, and other governmental entities in the state.

(2) The nature and scope of the powers conferred on authorities and their university affiliates by this chapter are such as may compel each authority and each university affiliate, in the course of exercising its powers or by virtue of such exercise of such powers, to engage in activities itself or in collaboration with public or private entities and individuals that may be characterized as anticompetitive or may result in the acquisition or maintenance of monopoly power within the meaning of state and federal antitrust laws or otherwise may have the effect of displacing competition in the provision of hospital, physician, or other health care-related services.

(3) In carrying out its public health mission through the exercise of the powers granted by this chapter, including, without limitation, the collaborative activities expressly authorized by this chapter, an authority and its university affiliates, as well as the public or private entities and individuals with which they collaborate, shall be immunized from liability under the federal and state antitrust laws to the fullest extent allowed by law.

(4) As an expression of the public policy of the state with respect to the displacement of competition in the field of health care, each authority and each university affiliate, when exercising its powers under this chapter, acts as an agency or instrumentality of its university and as a political subdivision of the state, and as such, neither an authority nor its university affiliate shall be subject to what has come to be known in relevant antitrust jurisprudence as active supervision by the state in order to enjoy immunity from the application of state and federal antitrust laws.



Section 16-17A-19 - Sovereign immunity; damage limitation.

(a) This chapter is not intended to extend or grant sovereign immunity to any authority or university affiliate that is not entitled to sovereign immunity under applicable law. Nor is this chapter intended to limit or remove sovereign immunity for any authority or university affiliate that is entitled to sovereign immunity under applicable law.

(b) An authority or university affiliate not entitled to sovereign immunity shall be entitled to the benefits of the damage limitation for tort actions provided in Chapter 93 of Title 11, if the authority or university affiliate meets both of the following requirements:

(1) An entity that is a governmental entity within the meaning of Section 11-93-1, participates in the organization of the authority or university affiliate. A governmental entity participates in the organization of an authority or university affiliate if the governmental entity enters into an affiliation agreement or similar agreement with a university providing for the organization of the authority or university affiliate.

(2) The authority or university affiliate receives public support for its operations, including, without limitations, taxes allocated to the authority or university affiliate, or appropriations from the state or any other governmental entity that benefit the authority or university affiliate.

(c) As further evidence of the intent expressed in this chapter, the Legislature declares that:

(1) An authority or university affiliate described in subsection (b) constitutes a governmental entity within the meaning of Section 11-93-1.

(2) Claims for money damages against an authority or university affiliate described in subsection (b) constitutes claims within the meaning of Section 11-93-1.



Section 16-17A-20 - Applicability of other laws.

Notwithstanding any other provision of law to the contrary:

(1) Each authority shall be exempt from all laws of the state governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Title 8, Chapter 8.

(2) Authorities, university affiliates, members of the governing bodies of authorities and university affiliates, and officers and employees of authorities and university affiliates shall not be subject to state ethics laws, including, without limitation, the provisions of Title 36, Chapter 25.

(3) Meetings of the board of an authority and any committee thereof shall not be subject to public meeting or notice requirements, including, without limitation, the provisions of Title 36, Chapter 25A.

(4) Deposits of authorities and university affiliates are entitled to the benefits of the Security for Alabama Funds Enhancement Act, Title 41, Chapter 14A, and therefore, authorities and university affiliates are each a covered public entity as such term is used in that act.

(5) Authorities and university affiliates shall not be subject to the competitive bid laws of the state, including, without limitation, the provisions of Title 41, Chapter 16, Articles 2, 3, and 3A.

(6) Authorities and university affiliates shall not be subject to examination by the state Department of Examiners of Public Accounts.

(7) Authorities, university affiliates, and the employees thereof shall not be required to participate in any retirement plan, public pension plan, or health insurance plan administered by the state, or any agency of the state, unless an authority or university affiliate elects to join the plan and is otherwise eligible under applicable law to join the plan.

(8) No expenditure authorized or permitted by the provisions of this chapter shall be considered to be a lending of credit or a granting of public money or thing of value to or in aid of any individual, association, or corporation within the meaning of any constitutional or statutory provision.

(9) For purposes of The Volunteer Service Act, an authority shall be considered a governmental entity, and a university affiliate shall be considered a nonprofit organization so as to provide volunteers with the protections of Section 6-5-336. Terms used in this subdivision shall have the meanings assigned in Section 6-5-336.



Section 16-17A-21 - Reincorporation.

(a) Any public corporation that meets the criteria specified in subsection (b) may reincorporate as an authority under this chapter, and become subject to and governed by this chapter, as provided in this section.

(b) A public corporation may reincorporate under this section if it satisfies both of the following:

(1) The public corporation is a health care authority incorporated or reincorporated under Title 22, Chapter 21, Articles 11 and 11A.

(2) The public corporation was incorporated with the approval of a university.

(c) In order to reincorporate a qualifying public corporation as an authority, the following steps shall be completed:

(1) The board of directors of the qualifying public corporation shall first adopt a resolution proposing articles of reincorporation.

(2) After the adoption by the board of a resolution approving articles of reincorporation, the qualifying public corporation shall file with the sponsoring university a written request for adoption of a resolution approving the proposed reincorporation.

(3) As promptly as may be practicable after the receipt of the application from the qualifying public corporation, the university that formed the qualifying public corporation shall review the application and shall adopt a resolution either approving or denying the articles of reincorporation as proposed by the authority.

(d) Within 30 days following the approval of the articles of reincorporation by the university that formed the qualifying public corporation, the president or vice president of the authority shall sign and file for record in the office of the Secretary of State all of the following items:

(1) The original articles of reincorporation.

(2) A certified copy of each resolution approving the articles of reincorporation.

(3) A certificate of the Secretary of State confirming that the name proposed for the authority is not identical to that of any other corporation organized under state law or so nearly similar thereto as to lead to confusion and uncertainty.

(e) Upon the filing for record of the articles of reincorporation and the documents required by subsection (d), the articles of reincorporation shall become effective and the authority shall immediately be vested with all powers and privileges of this chapter. The Secretary of State shall thereupon record the articles of reincorporation in an appropriate book in his or her office.

(f) A university may not reincorporate a public corporation without the consent of the board of directors of the public corporation.

(g) The articles of reincorporation of an authority may amend and restate the articles of incorporation of the qualifying public corporation if approved in accordance with this section.

(h) Reincorporation of a qualifying public corporation as an authority shall not impair the rights of creditors nor impair the provisions of any contract of a reincorporated public corporation. Upon reincorporation, all assets, liabilities, certificates of need, permits, licenses, or governmental approvals shall immediately transfer from the reincorporated public corporation and vest in the authority. Upon notice of reincorporation, all state regulatory bodies shall cooperate with the authority in order to transfer all certificates of need, permits, licenses, or governmental approvals from the reincorporated public corporation to the authority.



Section 16-17A-22 - Disposition of excess revenues.

No part of the net earnings of an authority remaining after payment of its expenses shall inure to the benefit of any person other than a university, a governmental entity, a political corporation, or any nonprofit corporation that is an organization described in Section 501(c)(3) of the Internal Revenue Code.



Section 16-17A-23 - Dissolution of authority.

(a) At any time when an authority does not have any indebtedness or other contractual or legal obligations outstanding, an authority may be dissolved by filing articles of dissolution with the Secretary of State, but only with the approval of both the board of the authority and the sponsoring university in the manner provided in this section.

(b) In order to dissolve an authority, the following steps shall be completed:

(1) The board shall first adopt a resolution proposing dissolution of the authority.

(2) After the adoption by the board of a resolution approving articles of dissolution, the authority shall file with the sponsoring university a written request to the sponsoring university for adoption of a resolution approving dissolution of the authority.

(3) As promptly as may be practicable after the receipt of the application from the authority, the sponsoring university shall review the application, and its governing body shall adopt a resolution either approving or denying dissolution of the authority.

(c) Within 30 days following the approval of dissolution of an authority by the sponsoring university, the president or vice president of the authority shall sign and file for record in the office of Secretary of State the original articles of dissolution and a certified copy of each resolution approving the articles of dissolution.

(d) Upon the filing for record of the articles of dissolution and the documents required by subsection (c), the articles of dissolution shall become effective. The Secretary of State shall thereupon record the articles of dissolution in an appropriate book in his or her office.

(e) A sponsoring university may not dissolve an authority without the consent of the board.

(f) Upon dissolution of the authority, title to all assets of the authority shall vest in the sponsoring university



Section 16-17A-24 - Construction of chapter.

The provisions of this chapter are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with the provisions of this chapter.






Chapter 18 - PUBLIC EDUCATIONAL BUILDING AUTHORITIES.

Section 16-18-1 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the following respective meanings:

(1) ANCILLARY IMPROVEMENTS. Educational and related facilities of every kind including, but without limitation to, classrooms, scientific and other laboratories, libraries, auditoriums, gymnasiums, cafeterias, dining rooms, dormitories, student and faculty apartments, student union buildings, recreational and social facilities, student and faculty infirmaries and clinics and facilities for washing, laundering and cleaning clothing and fabrics of every kind, or any combination of any thereof, and shall also include equipment and furniture and fixtures used or useful in educational and related facilities of every kind. Nothing herein shall be construed as authorizing the construction of buildings for primarily commercial purposes.

(2) APPLICANT. A natural person who files a written application with the governing body of any municipality in accordance with the provisions of Section 16-18-3.

(3) AUTHORITY. Any public corporation organized pursuant to the provisions of this chapter.

(4) BOARD. The board of directors of an authority.

(5) BONDS. Bonds, notes and certificates representing an obligation to pay money.

(6) CONSTRUCTION and CONSTRUCT:

a. The construction of new buildings and the expansion, remodeling and alteration of existing buildings; and

b. The equipment and furnishing of new buildings and existing buildings, whether or not expanded, remodeled or altered.

(7) COUNTY. Any county in the state.

(8) DETERMINING MUNICIPALITY. Any municipality the governing body of which shall have made findings and determinations of fact in accordance with the provisions of Section 16-18-3.

(9) DIRECTOR. A member of the board of directors of the authority.

(10) EDUCATIONAL INSTITUTIONS. Every college, university, graduate school, professional school, junior college, trade school, elementary school, secondary school, and every institution for education and training of the deaf, blind or mentally retarded, heretofore or hereafter established or acquired under statutory authorization of the Legislature of Alabama and existing as public institutions of learning supported in substantial part by state appropriations or by revenues derived from taxation.

(11) GOVERNING BODY. The council, commission or other like governing body of a municipality.

(12) INCORPORATORS. The persons forming a public corporation organized pursuant to the provisions of this chapter.

(13) MUNICIPALITY. An incorporated city or town of the state.

(14) PERSON. A natural person, a public or private corporation, a municipality, a county or an agency, department or instrumentality of the state or of a county or municipality.

(15) PROPERTY. Real and personal property, and interests therein.

(16) STATE. The State of Alabama.

(17) HEREIN, HEREBY, HEREUNDER, HEREOF. Refer to this chapter as an entirety and not solely to the particular section or portion thereof in which any such word is used.

The definitions set forth herein shall be deemed applicable whether the words defined are used in the singular or plural. Whenever used herein, any pronoun or pronouns shall be deemed to include both singular and plural and to cover all genders.

Whenever in this chapter any power is given to an educational institution, or whenever reference is made to any action by an educational institution, such power shall extend to and may be exercised by the board of trustees or other body having general supervisory power over the educational institution.

Whenever in this chapter any power is given to an authority to lease ancillary improvements to an educational institution or to an educational institution to lease such ancillary improvements from an authority, such power shall include the power of such authority (1) to lease such ancillary improvements to, and the power of such educational institution to sublease such ancillary improvements from, a private person, firm, corporation, or other entity; and (2) to lease such ancillary improvements to a private person, firm, corporation, or other entity without the requirement of a sublease of such ancillary improvements to an educational institution, provided that the ancillary improvements shall be designed and operated for the use and benefit of an educational institution or its faculty, staff, employees, or students. All such lease and sublease agreements with educational institutions and all such ancillary improvements shall be approved by the board of trustees or other governing body of the educational institution.



Section 16-18-2 - Legislative intent.

It is the purpose of the Legislature by this chapter to authorize the incorporation of educational building authorities as public corporations and as political subdivisions of the state for the purpose of providing ancillary improvements for use in connection with educational institutions in this state and to invest each authority organized hereunder with all power that may be necessary or appropriate to enable it to accomplish such purpose, including but without limitation to the power to lease its properties and to issue interest-bearing revenue bonds. This chapter shall be liberally construed in conformity with the said intent.



Section 16-18-3 - Procedure to incorporate.

(a) By proceeding in the manner set forth herein, any number of natural persons, not less than three, may incorporate an educational building authority as a public corporation and as a political subdivision of the state. The said natural persons shall first file with the governing body of any municipality the proposed form of the certificate of incorporation of the authority, together with a written application seeking permission to apply for the incorporation of an authority for such municipality. Every such application shall also be accompanied by such supporting documents or evidence as the applicants may consider appropriate to show the need for an authority for the said municipality. The said governing body shall consider the said application and shall find and determine whether it is wise, expedient, necessary or advisable that the authority be formed; if the said governing body finds and determines that it is not wise, expedient, necessary or advisable that the authority be formed, it shall deny the application; but, if it finds and determines that it is wise, expedient, necessary or advisable that the authority be formed and if it approves the proposed form of the certificate of incorporation of the authority, the governing body shall adopt a resolution declaring that it has reviewed the application and has found and determined as a matter of fact that it is wise, expedient, necessary or advisable that the authority be formed and declaring that it has approved the proposed form of certificate of incorporation of the authority. No authority shall be formed hereunder unless the application required by this section shall be made and unless the resolution for which provision is made in this section shall be adopted.

(b) Within 40 days following the adoption of a resolution in accordance with this section, the applicants, or not less than three of the applicants, shall proceed to incorporate the authority by filing for record in the office of the judge of probate of the county in which the determining municipality shall be situated (or, if the determining municipality shall be situated in more than one county, then with the judge of probate of any county in which any part of the determining municipality shall be situated) a certificate of incorporation in the form approved by the governing body of the determining municipality, which certificate shall also comply in form and substance with the requirements of this section and shall be executed in the manner herein provided.

(c) The certificate of incorporation of the authority shall state:

(1) The names of the persons forming the authority, together with the residence of each thereof, and that each of them is a resident of and an owner of real property in the determining municipality, and that each of them is a duly qualified elector of the determining municipality;

(2) The name of the authority (which shall include the words "public educational building authority" and the name of, or other reference to, the determining municipality);

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to the provisions of Section 16-18-1, that fact shall be stated);

(4) The name of the determining municipality, together with the date on which the governing body thereof adopted the resolution in accordance with this section;

(5) The location of the principal office of the authority, which shall be within the corporate limits of the determining municipality; and

(6) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this chapter or with the laws of the state.

(d) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds.

(e) When the certificate of incorporation is filed for record, there shall be attached to it:

(1) A certified copy of the resolution adopted by the governing body of the determining municipality in accordance with this section; and

(2) A certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty.

(f) The judge of probate shall promptly examine all such documents and shall determine whether they are complete and regular on their face and whether the form and contents of the certificate of incorporation comply with the provisions of this chapter. If the judge of probate shall find that all such documents are complete and regular on their face and that the form and contents of the certificate of incorporation comply with the provisions of this chapter, he shall require all such documents to be recorded in a well-bound book in his office. Upon the filing of the said documents, the authority shall come into existence and shall constitute a public corporation and a political subdivision of the state under the name set forth in the said certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 16-18-4 - Amendments to certificate of incorporation.

(a) The certificate of incorporation of any authority incorporated under the provisions of this chapter may at any time and from time to time be amended in the manner provided in this section.

(b) The board of directors of the authority shall first adopt a resolution proposing an amendment to the certificate of incorporation, which amendment shall be set forth in full in the said resolution and may include any matters which might have been included in the original certificate of incorporation or which could be included in the certificate of incorporation of an authority organized on the date of the adoption of the said resolution proposing the amendment.

(c) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the board shall file a written application with the governing body of the determining municipality. Such application shall:

(1) State that it is wise, expedient, necessary or advisable for the said amendment to be made; and

(2) Request that the governing body of the determining municipality adopt a resolution declaring that it has reviewed the application and has found and determined as a matter of fact that it is wise, expedient, necessary or advisable for the said amendment to be made.

Every such application shall be accompanied by a certified copy of the said resolution adopted by the board proposing the said amendment to the certificate of incorporation, together with such documents in support of the application as the board may consider appropriate. As promptly as may be practicable after the filing of the said application with it, the governing body of the determining municipality shall review the said application and shall find and determine whether it is wise, expedient, necessary or advisable for the said amendment to be made. In finding and determining whether it is wise, expedient, necessary or advisable for the said amendment to be made, the said governing body may consider, in conjunction with any other factors it may deem relevant, alternative means of accomplishing any lawful objective or purpose of the said amendment affecting the public interest. If the said governing body finds and determines that it is wise, expedient, necessary or advisable for the said amendment to be made, it shall adopt a resolution declaring that it has reviewed the said application and has found and determined as a matter of fact that it is wise, expedient, necessary or advisable for the said amendment to be made; if the said governing body finds and determines that it is not wise, expedient, necessary or advisable for the said amendment to be made, it shall deny the application.

(d) Within 40 days following the adoption by the governing body of the determining municipality of a resolution finding and determining as a matter of fact that it is wise, expedient, necessary or advisable for said amendment to be made, the chairman of the authority and the secretary of the authority shall sign and file for record in the office of the judge of probate of the county in which the original certificate of incorporation was filed a certificate in the name of and in behalf of the authority, under its seal, reciting the adoption of said respective resolutions by the board and by the said governing body and setting forth the said proposed amendment. If the proposed amendment provides for a change in the name of the authority, there shall be filed, together with the certificate required by the immediately preceding sentence, a certificate by the Secretary of State showing that the proposed new name of the authority is not identical to that of any other corporation then in existence and organized under the laws of this state, or so nearly similar to that of any other such corporation as to lead to confusion and uncertainty. The judge of probate shall promptly examine each such certificate and shall determine whether it is complete and regular on its face and whether the proposed amendment complies with the provisions of this chapter. If the judge of probate shall find that each such certificate is complete and regular on its face and that the proposed amendment complies with the provisions of this chapter, he shall require each such certificate to be recorded in a well-bound book in his office. Upon the filing of the aforesaid certificates, the said amendment to the certificate of incorporation shall become effective. If the proposed amendment effects a change in the name of the authority, the judge of probate shall promptly send a notice to the Secretary of State advising him of such change.



Section 16-18-5 - Board of directors.

Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of three directors elected, as soon as may be practicable after the organization of the authority, by the governing body of the determining municipality for staggered terms as follows: The first term of one director shall begin immediately upon his election and shall end at noon on the second Monday of November of the next succeeding odd-numbered calendar year following his election; the first term of another director shall begin immediately upon his election and shall end at noon on the second Monday of November of the second succeeding odd-numbered calendar year following his election; and the first term of the remaining director shall begin immediately upon his election and shall end at noon on the second Monday of November of the third succeeding odd-numbered calendar year following his election. Thereafter, the term of office of each director shall be six years, commencing at noon on the second Monday of November when the term of the immediate predecessor director ended. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the determining municipality. Each election of a director subsequent to the selection of the initial directors, whether for a full six-year term or to complete an unexpired term, shall be made not earlier than 30 days prior to the date on which such director is to take office as such. No officer of the state or of any county or municipality shall, during his tenure as such officer, be eligible to serve as a director. Each director must be a qualified elector and the owner of real property in the determining municipality. Directors shall be eligible for reelection. Each director shall serve without compensation, except that he may be reimbursed for expenses actually incurred by him in and about the performance of his duties. A majority of the directors shall constitute a quorum for the transaction of business. No vacancy in the membership of the board shall impair the right of a quorum to exercise all of the powers and duties of the authority. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175. All proceedings of the board shall be reduced to writing by the secretary of the authority and recorded in a well-bound book. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as evidence of the matters therein certified.



Section 16-18-6 - Officers of authority.

The officers of an authority shall consist of a chairman, vice-chairman, secretary, treasurer and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may but need not be held by the same person. The chairman and vice-chairman of an authority shall be elected by the board from its membership; the secretary, the treasurer and any other officers of the authority may but need not be members of the board and shall also be elected by the board. The chairman and vice-chairman of the authority shall also be the chairman and vice-chairman of the board, respectively.



Section 16-18-7 - Powers of authority.

The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time, which may be in perpetuity, subject to the provisions of Section 16-18-21 specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil actions and to defend actions against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, receive and take by purchase, gift, lease, devise or otherwise, and to hold property of every description, real, personal or mixed, wherever the same might be located;

(6) To make, enter into and execute such contracts, agreements, leases and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder;

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, improve, maintain and operate ancillary improvements in connection with educational institutions in the state and to acquire real and personal property, franchises and easements deemed necessary or desirable in connection therewith;

(8) To sell and issue bonds of the authority in order to provide funds for any corporate function, use or purpose, which bonds shall be payable solely out of the revenues derived from the operation, lease or sale (or any combination of any thereof) of ancillary improvements of the authority in connection with educational institutions;

(9) To assume obligations secured by a lien on, or payable out of or secured by a pledge of, the revenues from the operation, lease or sale (or any combination of any thereof) of ancillary improvements or any part thereof that may be acquired by the authority, any obligation so assumed to be payable by the authority solely out of the revenues derived from the operation, lease or sale (or any combination of any thereof) of any ancillary improvements, or part thereof, of the authority;

(10) To pledge for payment of any bonds issued or obligations assumed by the authority any revenues from which those bonds or obligations are made payable as herein provided;

(11) To execute and deliver, pursuant to the provisions of this section and of Sections 16-18-11 and 16-18-12, mortgages and deeds of trust and trust indentures, or either;

(12) To appoint, employ, contract with and provide for the compensation of such officers, employees and agents, including but without limitation to engineers, attorneys, architects, construction contractors, management consultants and fiscal advisers, as the business of the authority may require;

(13) To provide for such insurance as the board may deem advisable;

(14) To invest any funds of the authority that the board may determine are not presently needed in the operation of its properties in bonds of the United States of America, bonds of the state and interest-bearing bank deposits, or any thereof;

(15) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any person or any combination of any of the foregoing;

(16) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful as or as a part of ancillary improvements in connection with educational institutions;

(17) To enter into a management agreement or agreements with any person for the management by the authority, or by any lessee or assignee from the authority, of any ancillary improvements or part thereof, upon such terms and conditions as may be mutually agreeable;

(18) To lease to one or more educational institutions any or all of its ancillary improvements and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof;

(19) To sell any of its ancillary improvements or part thereof, provided, that any such sale may be made only if any such sale would not constitute a breach of any then outstanding agreement on the part of the authority; and

(20) To convey, with or without valuable consideration, any of its ancillary improvements or part thereof to the state, any one or more counties, municipalities or educational institutions, provided, that such conveyance may be made:

a. Only with the consent of the governing body of the determining municipality, such consent to be evidenced by a resolution adopted by the said governing body; and

b. Only if any such conveyance would not constitute a breach of any then outstanding mortgage and deed of trust, trust indenture or other agreement to which the authority is a party.



Section 16-18-8 - Location of ancillary improvements.

Any ancillary improvements of the authority may be located within or without or partially within and partially without the determining municipality, subject to the following conditions:

(1) No such ancillary improvements, or part thereof, shall be located more than 15 miles from the corporate limits of the determining municipality;

(2) In no event shall any ancillary improvements or part thereof be located within the corporate limits or the police jurisdiction of a municipality in this state other than the determining municipality, unless the governing body of such other municipality has first adopted a resolution consenting to the location of such ancillary improvements or part thereof in the corporate limits or in the police jurisdiction of such municipality; and

(3) No such ancillary improvements or part thereof shall be located in a county other than that (or those) in which the determining municipality (or part thereof) is situated unless the county commission has first adopted a resolution consenting to the location of such ancillary improvements or part thereof in such county.



Section 16-18-9 - Lease by educational institutions of ancillary improvements.

(a) Any one or more educational institutions in the state, except those educational institutions to which subsection (b) of this section applies, are hereby authorized at any time and from time to time to enter into one or more lease agreements with the authority whereunder any one or more ancillary improvements or part thereof shall be leased by the authority to such educational institution for a term not exceeding 50 years; provided, that the rentals under such lease agreement shall not be payable from any sources other than those specified in the lease agreement; and provided, further, that the rentals shall not be payable by educational institutions out of funds appropriated by the state to or for the benefit of such educational institutions.

(b) The State Board of Education and each city and county board of education (including each public body having jurisdiction over schools in a municipality or county) are each hereby authorized at any time and from time to time to enter into one or more lease agreements with the authority whereunder any one or more ancillary improvements or any part thereof shall be leased by the authority to such board of education for a term not longer than the then current fiscal year of the said board of education, but any such lease agreement may contain a grant to the said board of education of successive options of renewing the said lease agreement on the terms specified therein for any subsequent fiscal year or years of the said board of education; the said lease agreement may contain appropriate provisions as to the method by which such board of education may, at its election, exercise the said options, or any of them, as it may elect on the terms provided therein, and such other covenants and provisions as shall not be inconsistent with this chapter and as the authority and the said board of education may agree. The rental for each fiscal year during which any lease agreement between the authority and the said board of education shall be in effect shall be due in advance on the first day of the fiscal year, and the said rental for said fiscal year shall be payable, and any such covenant on the part of the said board of education shall be performed, solely out of the current revenues of the said board of education for such fiscal year; provided, that the rentals shall be payable solely out of all or any portion (as may be specified in the said lease agreement) of the revenues of the particular educational institution for the benefit of which the ancillary improvements were leased; and provided, further, that the rentals shall not be payable out of funds appropriated by the state to or for the benefit of any of the said educational institutions.

(c) Neither the state, county nor any municipality shall in any manner be liable for the performance of any obligation or agreement contained in any lease agreement between the authority and any one or more educational institutions. The rental payable and the covenants to be performed by an educational institution under the provisions of any such lease agreement shall never create a debt of the state or of any county or municipality in the state within the meaning of Sections 213, 224 and 225 of the Constitution of Alabama. The securing of adequate ancillary improvements by educational institutions for use by them is hereby declared to constitute an essential function of educational institutions, and the rentals payable by such educational institutions for that purpose under any such lease agreement are and shall constitute necessary operating expenses of such educational institutions.



Section 16-18-10 - Remedies under lease agreements.

If there is any default in the payment of any rental required to be paid or in the performance of any covenant required to be performed by any educational institution under the provisions of any lease agreement between such educational institution and an authority, the authority and any pledgee of such lease agreement, or either, may by appropriate proceedings enforce and compel payment of such rental and performance of such covenant.



Section 16-18-11 - Bonds of authority.

(a) All bonds issued by the authority shall be signed by its chairman and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the said chairman; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto and a facsimile of the signature of the chairman of the authority may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same.

(b) Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board.

(c) Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous.

(d) Any bond having a specified maturity more than 10 years after its date shall be made subject to redemption at the option of the authority at the expiration of 10 years from its date and on any interest payment date thereafter at such price or prices and after such notice or notices and on such terms and in such manner as may be provided in the resolution of the board wherein it is authorized to be issued.

(e) The principal of and interest on any bonds issued or obligations assumed by the authority may at any time (whether before, at or after maturity) and from time to time be refunded by the issuance of refunding bonds of the authority, which may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or which may be exchanged for the bonds or other obligations to be refunded.

(f) The authority may pay all expenses, premiums and commissions which its board may deem necessary and advantageous in connection with any financing done by it.

(g) Issuance by the authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same ancillary improvements or any other ancillary improvements, but the resolutions whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage and deed of trust made for any prior issue of bonds unless in the proceedings authorizing such prior issue the right was reserved to issue subsequent bonds on a parity with such prior issue.

(h) All bonds issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(i) All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or of any county or municipality; provided, that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues of the authority specified in the resolutions authorizing those bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of the revenues derived from the operation or lease of all ancillary improvements owned by the authority, or solely out of the revenues from the operations or lease of any part of such ancillary improvements, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular ancillary improvements of the authority.

(j) The authority may pledge for the payment of any of its bonds the revenues from which such bonds are payable, either with or without a pledge of any lease agreement and the rentals therefrom covering the ancillary improvements from which revenues so pledged shall be derived, and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds the ancillary improvements or any part thereof, the revenues or any part of the revenues from which are so pledged.

(k) Any mortgage and deed of trust or trust indenture made by the authority may contain such agreements as the board may deem advisable respecting the operation, maintenance and lease of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture and respecting the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made.



Section 16-18-12 - Contracts to secure bonds and assumed obligations.

As security for payment of the principal of and interest on bonds issued or obligations assumed by it, the authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation, maintenance and disposition (including lease) of any ancillary improvements or part thereof owned by it, for the imposition and collection of reasonable rentals from such ancillary improvements, for the disposition and application of its gross revenues or any part thereof, and for any other act or series of acts not inconsistent with the provisions of this chapter for the protection of the bonds and other obligations being secured and the assurance that the revenues from such ancillary improvements will be sufficient to operate such ancillary improvements, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such ancillary improvements, and the making of replacements thereof and capital improvements thereto. Any contract made pursuant to the provisions of this section may be set forth in any resolution of the board authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust, or trust indenture, made by the authority hereunder.



Section 16-18-13 - Statutory mortgage lien.

Any resolution of the board or trust indenture under which bonds may be issued pursuant to the provisions of this chapter may contain provisions creating a statutory mortgage lien in favor of the holders of such bonds and of the interest coupons applicable thereto on the ancillary improvements or any part thereof (including any after-acquired property) out of the revenues from which such bonds are made payable. The said resolution of the board or the said trust indenture may provide for the filing for record in the office of the judge of probate of each county in which any part of such ancillary improvements may be located of a notice containing a brief description of such ancillary improvements and of the land relating thereto, a brief description of such bonds, and a declaration that the said statutory mortgage lien has been created upon such ancillary improvements (and upon such land as shall be made subject to the lien) for the benefit of the holders of such bonds and the interest coupons applicable thereto, including any additions thereto and extensions thereof. Each judge of probate shall receive, record and index any such notice filed for record in his office. The filing of such notice, as herein provided, shall operate as constructive notice of the contents thereof. Such lien shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have actual notice thereof, from the time such notice is filed in the office of the judge of probate as herein provided.



Section 16-18-14 - Proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to:

(1) The engineering, legal, architectural, fiscal and other expenses incurred in connection with the issuance of the bonds;

(2) In the case of bonds issued to pay costs of construction, interest on such bonds (or, if a part only of any series of bonds is issued for construction purposes, interest on that portion of the bonds of that series that is issued to pay construction costs) prior to and during such construction and for not exceeding one year after completion of such construction; and

(3) In the case of bonds issued for the purpose of refunding principal and interest, or either, with respect to bonds issued or obligations assumed by the authority, any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded.



Section 16-18-15 - Cooperation; aid from other public bodies.

For the purpose of securing ancillary improvements in connection with educational institutions or aiding or cooperating with the authority in the planning, development, undertaking, construction, extension, improvement, operation or protection of ancillary improvements in connection with educational institutions, any county, municipality or other political subdivision, public corporation, agency or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to, or perform services for the benefit of the authority;

(2) Donate, sell, convey, transfer, lease or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, including but without limitation, any ancillary improvements or part thereof, and any interest in any thereof; and

(3) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction or operation of ancillary improvements in connection with educational institutions.



Section 16-18-16 - Exemption from taxation.

The authority, the property and income of the authority, all bonds issued by the authority, the income from such bonds, conveyances by or to the authority and leases, mortgages and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama. No license or excise tax may be imposed on any authority in respect of the privilege of engaging in any of the activities authorized by this chapter.



Section 16-18-17 - Freedom of authority from state supervision and control.

This chapter is intended to aid the state in the execution of its duties by providing appropriate and independent instrumentalities of the state with full and adequate powers to fulfill their functions. Except as in this chapter expressly otherwise provided, no proceeding, notice or approval shall be required for the incorporation of any authority or the amendment of its certificate of incorporation, the acquisition of any property or ancillary improvements or the issuance of any bonds, mortgage and deed of trust, or trust indenture. Neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to the issuance of bonds by the authority.



Section 16-18-18 - Earnings of authority.

The authority shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, association or corporation, except, that in the event the board of directors of the authority shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, then any net earnings thereafter accruing shall be paid to the determining municipality.



Section 16-18-19 - Investments in bonds of authority.

Unless otherwise directed by the court having jurisdiction thereof, or by the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust and other fiduciary funds in bonds of the authority.



Section 16-18-20 - Notice of bond resolution.

Upon the adoption by the board of any resolution providing for the issuance of bonds, the authority may, in its discretion, cause to be published once a week for two consecutive weeks, in a newspaper published in the determining municipality, or if there is no newspaper published in the determining municipality then in a newspaper published in the county in which the determining municipality or any part thereof is located, a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of the authority:

"____, a public corporation and a political subdivision of the State of Alabama, on the ____ day of ____, authorized the issuance of $____ principal amount of revenue bonds of the said public corporation for purposes authorized in the act of the Legislature of Alabama under which the said public corporation was organized. Any action or proceeding questioning the validity of the said bonds, or the pledge and the indenture to secure the same, or the proceedings authorizing the same, must be commenced within 20 days after the first publication of this notice."

Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of any such bonds, or the validity of the pledge and indenture made therefor, must be commenced within 20 days after the first publication of such notice. After the expiration of the said period, no right of action or defense questioning or attacking the validity of the said proceedings or of the said bonds or the said pledge or indenture shall be asserted, nor shall the validity of the said proceedings, bonds, pledge or indenture be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 16-18-21 - Dissolution of authority and vesting of title to its properties.

At any time when the authority does not have any bonds outstanding and when there shall be no obligations assumed by the authority that are then outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of said resolution in the office of the judge of probate of the county in which the authority's original certificate of incorporation was filed, the authority shall thereupon stand dissolved, and in the event it owned any property at the time of its dissolution the title to all its property shall thereupon vest in the determining municipality. In the event the authority shall at any time have outstanding bonds issued hereunder payable out of the revenues from various ancillary improvements, then, as and when the principal of and the interest on all bonds payable, in whole or in part, from the revenues derived from any particular ancillary improvements shall have been paid in full, title to the ancillary improvements with respect to which the bonds so paid in full have been paid shall thereupon vest in the determining municipality, but such vesting of title in the determining municipality shall not affect the title of the authority to any other ancillary improvements the revenues from which are pledged for the payment of any other bonds then outstanding. The formation of one or more authorities under the provisions of this chapter shall not prevent the subsequent formation hereunder of other authorities with respect to the same determining municipality.






Chapter 18A - PRIVATE COLLEGES AND UNIVERSITIES FACILITIES AUTHORITY.

Section 16-18A-1 - Short title.

This chapter may be cited as the "Private Colleges and Universities Facilities Authority Act."



Section 16-18A-2 - Definitions.

As used in this chapter, the following words and terms shall have the following meanings unless the context clearly indicates otherwise:

(1) AUTHORITY. The Private Colleges and Universities Facilities Authority created by this chapter and any successor or successors thereto. Any change in name or composition of the authority shall in no way affect the vested rights of any person under the provisions of this chapter.

(2) PROJECT. A structure or structures available for use as a dormitory or other student housing facility, a dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, maintenance, storage or utility facility and other structures or facilities related thereto or required or useful for the instruction of students or the conducting of research or the operation of an institution of higher education, whether proposed, under construction or completed, including parking and other facilities or structures essential or convenient for the orderly conduct of such institution for higher education, and shall also include landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended but shall not include any items the costs of which are customarily deemed to result in a current operating charge, and shall not include any facility used or to be used for sectarian instruction or as a place of religious worship nor any facility which is used or to be used primarily in connection with any part of the program of a school or department of divinity for any religious denomination.

(3) COSTS. As applied to a project or any portion thereof financed under the provisions of this chapter, all or any part of the cost of construction, acquisition, alteration, enlargement, reconstruction and remodeling of a project including all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, permits, approvals, licenses and certificates and the securing of such permits, approvals, licenses and certificates, and interests acquired or used for or in connection with a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all machinery and equipment, financing charges, underwriters' commissions or discounts, interest prior to, during and for a period of six months following estimated completion of such construction and acquisition, provisions for reserves for principal and interest and for extensions, enlargements, additions and improvements, the cost of architectural, engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing the project and such other expenses as may be necessary or incident to the construction and acquisition of the project, the financing of such construction and acquisition and the placing of the project in operation. All funds paid or advanced for any of the purposes aforesaid by any institution for higher education prior to the issuance of any of the authority's revenue bonds may be refunded to such institution out of the proceeds of any revenue bonds so issued. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds or notes issued under the provisions of this chapter for such project.

(4) BONDS or REVENUE BONDS. Revenue bonds of the authority issued under the provisions of this chapter, including revenue refunding bonds, notwithstanding that the same may be secured by a mortgage or the full faith and credit of a participating institution for higher education or any other lawfully pledged security of a participating institution for higher education.

(5) INSTITUTION FOR HIGHER EDUCATION. A not-for-profit educational institution which is not owned or controlled by the state or any political subdivision, agency, instrumentality, district or municipality thereof, which is authorized by law to provide a program of education beyond the high school level and which:

a. Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate; and

b. Provides an educational program for which it awards a bachelor's degree, or provides an educational program, admission into which is conditioned upon the prior attainment of a bachelor's degree or its equivalent, for which it awards a post-graduate degree, or provides not less than a two-year program which is acceptable for full credit toward such a degree; and

c. Is accredited by a nationally recognized accrediting agency or association or, if not so accredited, is an institution whose credits are accepted, on transfer, by the University System of Alabama and its educational units for credit on the same basis as if transferred from an institution so accredited.

(6) PROPERTY. Any real, personal or mixed property, or any interest therein, including, without limitation, any real estate, appurtenances, buildings, easements, equipment, furnishings, furniture, improvements, machinery, rights-of-way and structures, or any interest therein.

(7) REVENUES. With respect to any project, the rents, purchase installments, loan repayment proceeds, fees, charges and other moneys derived by the authority therefrom in connection with the lease, sale or financing thereof.



Section 16-18A-3 - Creation of authority; members, organization, etc.

There is hereby created a public body corporate and politic to be known as the Private Colleges and Universities Facilities Authority and by that name, style and title, said body may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts of law and equity. Said authority, however, shall not be a state institution nor a department or agency of the state, but shall be an instrumentality of purely public charity performing an essential governmental function, being a distinct corporate entity. The authority shall consist of nine members appointed equally by the Governor, the Lieutenant Governor and the Speaker of the House. Such members shall be appointed in 1979 as follows: Three appointed for a term expiring January 1, 1981; three appointed for a term expiring January 1, 1983; and three appointed for a term expiring January 1, 1985. Thereafter, each member shall be appointed for an eight-year term. The respective appointing authority shall fill the unexpired term of any member so appointed who shall cease to serve. All members appointed shall serve until their successors are appointed and qualified and any member may be reappointed. Immediately after each such appointment, such member of the authority shall enter upon his duties. The authority shall elect one of its members as chairman and another as vice chairman and shall appoint a secretary who need not be a member of the authority. The members of the authority shall not be entitled to compensation for their services, but may be reimbursed by the authority for their actual expenses properly incurred in the performance of their duties. The authority may make rules and regulations for its own government. The authority shall have perpetual existence. At all meetings of the authority the presence in person of a majority of the members in office shall be necessary for the transaction of business, and the affirmative vote of a majority of the members then in office shall be necessary for any action of the authority.



Section 16-18A-4 - Powers and duties.

The purpose of the authority shall be to assist institutions for higher education in the construction, financing and refinancing of the projects. The exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential public function. For the purpose of this chapter, the authority shall have the powers and duties set forth in this section.

(1) To adopt an official seal and alter the same at its pleasure.

(2) To sue and be sued in contract and in tort and to complain and defend in all courts of law and equity.

(3) To maintain an office at such place or places as it may designate.

(4) To determine the location and character of any project financed under this chapter, to acquire, construct, reconstruct, remodel, maintain, manage, enlarge, alter, add to, repair, operate, lease as lessee or lessor, sell or otherwise dispose of, any project in any manner it deems to the best advantage of the authority and the purposes thereof and to insure the same against any and all risks as such insurance may, from time to time, be available, to enter into contracts for any or all of such purposes, to permit participating institutions for higher education to perform all of the foregoing as the authority's agent. Contracts entered into by the authority may be negotiated and should not be subject to any laws governing public contracts or requiring competitive bidding.

(5) To finance projects for participating institutions for higher education through the issuance of authority revenue bonds and the lending of such revenue bond proceeds to the participating institution for higher education under such loan agreements or repayment contracts as the authority deems necessary or appropriate.

(6) To issue revenue bonds of the authority for any of its corporate purposes and to fund or refund the same all as provided in this chapter.

(7) To fix and revise from time to time and charge and collect rates, rents, purchase payments, fees and charges for the use and for the services furnished or to be furnished by a project or any portion thereof or in connection with the financing thereof and to contract with the State of Alabama and its agencies, instrumentalities, departments and political subdivisions and any person, partnership, association or corporation or other body, public or private, in respect thereto.

(8) To establish rules and regulations for use of a project or any portion thereof and to designate a participating institution for higher education as its agent to establish rules and regulations for the use of a project undertaken for that participating institution for higher education.

(9) To employ consulting engineers, architects, attorneys, bond counsel, accountants, construction and financial experts, fiscal agents, superintendents, managers and such other employees and agents as may be necessary in its judgment and to fix their compensation; provided, however, that all costs, fees and expenses incurred in connection with the employment of any persons as permitted by this subdivision shall not be an obligation of the state or any political subdivision thereof but must be payable solely from the proceeds of obligations issued by the authority or from revenues received by the authority from participating institutions for higher education as reimbursement for its administrative costs and expenses.

(10) To receive and accept from any source, other than state or local public funds, loans, contributions, gifts or grants for or in aid of the construction of a project or any portion thereof in either money, property, labor or other things of that value and, when required, to use such funds, property or labor only for the purposes for which it was loaned, contributed, given or granted.

(11) To make loans to any participating institution for higher education for the cost of a project in accordance with a financing agreement between the authority and the participating institution for higher education; provided that no such loans shall exceed the total cost of the project as determined by the participating institution for higher education and approved by the authority.

(12) To make loans to a participating institution for higher education to refund outstanding obligations or advances issued, made or given by such participating institution for higher education for the cost of the project.

(13) To charge to and apportion among participating institutions for higher education the administrative costs and expenses incurred by the authority in the exercise of the powers and duties conferred upon it by this chapter.

(14) To borrow money for any of its corporate purposes and to issue negotiable revenue bonds in the manner hereinafter more fully set forth, which revenue bonds shall be payable solely from funds pledged for that purpose, and to provide for the payment of the same and for the rights of the holders thereof.

(15) To pledge, mortgage or convey by deed to secure debt, chattel mortgage or bill of sale to secure debt, all or any portion of any project and any other educational facilities conveyed to the authority for such purpose and the site or sites thereof, whether presently owned or subsequently acquired, for the benefit of the holders of the bonds of the authority issued to finance such project or any portion thereof or issued to refund or refinance outstanding indebtedness of a private institution for higher education as permitted by this chapter.

(16) To issue bonds for the purpose of refunding or refinancing the outstanding indebtedness of a private institution for higher education, whether or not outstanding prior to or after July 10, 1979, provided that such indebtedness was originally incurred for the purpose of constructing or acquiring an educational facility as defined in this chapter.

(17) To exercise any power usually possessed by private corporations performing similar functions, provided the exercise of such power is not in conflict with the constitution and laws of this state.

(18) To invest any accumulation of its funds and any sinking fund or reserves in any manner that public funds of the State of Alabama or its political subdivisions may be invested.

(19) To do all things necessary or convenient to carry out the powers expressly given in this chapter and any amendments hereto.



Section 16-18A-5 - Revenue bonds - Issuance; negotiable, forms, terms, etc.; refunding bonds; security.

The authority shall have power and is hereby authorized from time to time to provide by resolution for the issuance of negotiable revenue bonds for the purpose of paying all or any part of the cost as herein defined of any of its projects. Such bonds may also be issued to pay off, refund or refinance any outstanding bonds or other obligation of any nature owed by the authority, whether or not such revenue bonds or other obligations shall then be subject to redemption, and the authority may provide for such arrangements as it may determine for the payment and security of the revenue bonds being issued or for the payment and security of the revenue bonds or other obligations to be paid off, refunded or refinanced. The principal, premium, if any, and interest of such revenue bonds shall be payable solely from the revenues, receipts and earnings to be received by the authority in connection with the lease, sale, financing arrangement or other disposition of the project for which the revenue bonds were issued. All revenue bonds issued by the authority are hereby declared to be negotiable for all purposes notwithstanding their payment from a limited source and without regard to any other law or laws. The authority may limit the negotiability of its obligations by issuing the same in nonnegotiable or registered form or by providing for future registration under such terms and conditions as it may choose. All bonds issued by the authority shall be signed by the chairman of the authority and attested by its secretary, and the seal of the authority shall be affixed thereto and any interest coupons applicable to the bonds of the authority shall be signed by the chairman of the authority; provided, that a facsimile signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, and a facsimile of the signature of the chairman of the authority may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter and shall bear such rate or rates of interest, payable and evidenced in such manner as may be provided by resolution of the authority. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the authority to be most advantageous. The principal of or interest on any bonds issued or obligations assumed by the authority may thereafter at any time (whether before, at or after maturity of any such principal and whether at, after or not exceeding six months prior to the maturity of any such interest) and from time to time be refunded by the issuance of refunding bonds of the authority, which may be sold by the authority at public or private sale at such price or prices as may be determined by the authority to be most advantageous or which may be exchanged from the bonds or other obligations to be refunded. The authority may pay all expenses, premiums and commissions which it may deem necessary and advantageous in connection with any financing done by it. All bonds issued by the authority shall be construed to be negotiable instruments though payable from a specified source. All obligations created or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of any county or municipality or of the state; provided, that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues of the authority specified in the proceedings authorizing those bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of the revenues derived from the operation of all property and facilities, owned or operated by the authority or solely out of the revenues from the operation of any one or more of such property and facilities, or parts thereof, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular property and facilities of the authority. The authority may pledge for the payment of any of its bonds issued or obligations assumed the revenues from which such bonds or obligations are payable and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds or obligations the property and facilities, or any part of any thereof, the revenues or any part of the revenues from which are so pledged. Any mortgage and deed of trust or trust indenture made by the authority may contain such agreements as the authority may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture and respecting the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made; provided, that no such instrument shall be subject to foreclosure.



Section 16-18A-6 - Revenue bonds - Contracts to secure payment.

As security for payment of the principal and interest on bonds issued or obligations assumed by it, the authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any property and facilities, owned or controlled and operated by it or under its authority or any part or parts thereof, for the imposition and collection of reasonable rates and rentals for and the promulgation of reasonable regulations respecting the use of property and facilities of the authority and any service furnished therefrom, for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with the provisions of this chapter for the protection of the bonds and other obligations being secured and the assurance that revenues from such property and facilities will be sufficient to cover the cost of all direct operation of such property and facilities by the authority and the maintenance in good condition of such property and facilities, owned and controlled by the authority, the payment of the principal of and interest on any bonds payable from such revenues and the maintenance of such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such property and facilities, and the making of replacements thereof and capital improvements thereto. Any contract pursuant to the provisions of this section may be set forth in any resolution of the authority authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust and trust indenture made by the authority under this chapter.



Section 16-18A-7 - Revenue bonds - Creation of statutory mortgage lien; recording.

Any resolution of the authority or trust indenture under which bonds may be issued pursuant to the provisions of this chapter may contain provisions creating a statutory mortgage lien in favor of the holders of such bonds and of the interest coupons applicable thereto on the property and facilities, or any part thereof (including any after-acquired property) out of the revenues from which such bonds are made payable. The said resolution of the authority of the said trust indenture may provide for the filing of record in the office of the judge of probate of each county in which any property and facilities, or any part thereof, may be located of a notice containing a brief description of such bonds and a declaration that said statutory mortgage lien has been created for the benefit of the holders of such bonds and the interest coupons applicable thereto upon such property and facilities, or any thereof, including additions thereto and extensions thereof. Each judge of probate shall receive and record and index any such notice filed for record in his office. The recording of such notice, as provided in this section, shall operate as constructive notice of the contents thereof.



Section 16-18A-8 - Use of proceeds from sale.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized and any costs and expenses incidental thereto. Such costs and expenses may include, but shall not be limited to:

(1) The fiscal, engineering, legal and other expenses incurred in connection with the issuance and sale of the bonds;

(2) In the case of bonds issued to pay costs of the authority, interest on such bonds (or, if a part only of bonds of any series is issued for construction purposes, interest on that portion of the bonds of that series that is issued to pay construction costs) prior to and during such construction; and

(3) In the case of bonds issued for the purpose of refunding principal and interest or either with respect to bonds issued or obligations assumed by the authority, any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded.



Section 16-18A-9 - Exemptions from taxation, fees and costs.

The property and income of the authority, all bonds issued by the authority, the income from such bonds or from any other sources, the interest and other profits from such bonds enuring to and received by the holders thereof, conveyances by and to the authority and leases, mortgages and deeds of trust by and to the authority shall be exempt from all taxation in the State of Alabama. The authority shall not be obligated to pay or allow the payment of any fees, taxes or costs to the Secretary of State in connection with its incorporation or with any amendment to its certificate of incorporation or otherwise or to any judge of probate of any county in connection with the recording by it of any document or otherwise, the authority being hereby exempted from the payment of any such fees, taxes and costs. No license or excise tax may be imposed by any authority with respect to the privilege of engaging in any of the activities in this chapter.



Section 16-18A-10 - Venue and jurisdiction.

The authority's legal situs or residence for the purpose of this chapter shall be Montgomery County. Any action to protect or enforce any rights under the provisions of this chapter, including the validation of obligations issued by the authority as herein permitted, shall be brought in the Circuit Court of Montgomery County, Alabama, and said court shall have exclusive original jurisdiction of all such actions.



Section 16-18A-11 - Interest of bondholders protected; enforceability.

While any of the revenue bonds issued by the authority remain outstanding, the powers, duties or existence of the authority or of any of its officers shall not be diminished or impaired in any manner that will affect adversely the interest and rights of the holders of such revenue bonds. The provisions of this chapter shall be for the benefit of the state, the authority and the holders of any such revenue bonds, and, upon the issuance of the revenue bonds as herein provided, such provisions shall constitute a contract with the holders of such revenue bonds. The provisions of any bond resolution, indenture or trust agreement shall be a contract with every holder of such revenue bonds and the duties of the authority under any such bond resolution, indenture or trust agreement shall be enforceable by any bondholder by mandamus or other appropriate suit, action or proceeding at law or in equity.



Section 16-18A-12 - Moneys considered trust funds.

All moneys received by the authority pursuant to this chapter shall be deemed to be trust funds for the holders of the bonds and interest coupons thereto appertaining and shall be held and applied for the benefit of the bondholders of the respective issues as provided in this chapter and as provided in the authorizing resolutions of the authority.



Section 16-18A-13 - Title to projects.

The authority may hold title to any project financed by it but shall not be required to do so.






Chapter 18B - ALABAMA FORENSIC SCIENCES BOND AUTHORITY.

Section 16-18B-1 - Legislative findings.

The Legislature hereby finds and declares that it is necessary, desirable, and in the public interest that the state provide adequate forensic sciences laboratories and educational facilities for the provision of instruction and research in the field of forensic sciences. It is the intention of the Legislature by the passage of this article to authorize the formation of a public corporation for the purposes of providing for the acquisition, provision, construction, improvement, renovation, equipping, and maintenance of such facilities and to authorize the corporation to provide for payment of the costs of accomplishing the stated purposes by implementing that certain constitutional amendment authorizing the issuance by the state of up to $17,500,000 principal amount of its general obligation bonds, which amendment was proposed by Act 98-337, and by issuing and selling for the state, subject to the approval of the Governor, interest bearing general obligation bonds of the state not in excess of $17,500,000 in principal amount, as authorized by said constitutional amendment.



Section 16-18B-2 - Definitions.

Where used in this article the following words and terms shall be given the following respective meanings unless the context hereof clearly indicates otherwise:

(1) AMENDMENT. The amendment to the constitution of the state authorizing the issuance of the bonds.

(2) CORPORATION. The public corporation authorized to be created by this article.

(3) BOARD OF DIRECTORS. The board of directors of the corporation.

(4) BONDS. The bonds issued under this article.

(5) CODE. The Code of Alabama 1975, as amended.

(6) GOVERNMENT SECURITIES. Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof (which may consist of the principal thereof or the interest thereon).

(7) GOVERNOR. The Governor of the state.

(8) LEGISLATURE. The Legislature of the state.

(9) PERMITTED INVESTMENTS:

a. Government securities;

b. Bonds, debentures, notes or other evidences of indebtedness issued by any of the following agencies, to the extent that such obligations are secured by the full faith and credit of the United States: Bank for Cooperatives; federal intermediate credit banks; Federal Financing Bank; federal home loan banks or federal land banks; or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof, the bonds, debentures, participation certificates or notes of which are unconditionally guaranteed by the United States of America;

c. Bonds, notes, pass through securities or other evidences of indebtedness of Government National Mortgage Corporation and participation certificates of Federal Home Loan Mortgage Corporation;

d. Full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Rating Group and at least "Aa" by Moody's Investors Service;

e. Public housing bonds issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States of America;

f. Time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation, or the Federal Savings and Loan Insurance Corporation, provided that, to the extent such time deposits exceed available federal deposit insurance, such time deposits are fully secured by obligations described in clauses a, b, c and e above, which at all times have a market value (exclusive of accrued interest) at least equal to such bank time deposits so secured, including interest, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Rating Group for structured financings;

g. Repurchase agreements for obligations of the type specified in clauses a, b, c, and e above, provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value (exclusive of accrued interest) at least equal to the purchase price of such repurchase agreements and which are held by a depository satisfactory to the State Treasurer in such a manner as may be required to provide a perfected security interest in such obligations, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Rating Group for structured financings; and

h. Uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Rating Group and at least "Aa" by Moody's Investors Service.

(10) STATE. The State of Alabama.

(11) "Herein," "hereby," "hereunder," "hereof," and other equivalent words refer to this article as an entirety and not solely to the particular section or portion thereof in which such words are used.

The definitions set forth above shall be deemed applicable whether the words defined are used in the singular or plural. Whenever used herein, any pronoun or pronouns shall be deemed to include both singular and plural and to cover all genders.



Section 16-18B-3 - Authorization and procedure for incorporations; application.

The Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the State Treasurer, and the Director of Finance of the state may become a corporation, with the powers and authorities hereinafter provided, by proceeding according to the provisions of this article. To become a corporation, the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the State Treasurer, and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be the Alabama Forensic Sciences Bond Authority;

(4) The location of the principal office of the proposed corporation, which shall be Montgomery, Alabama; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this article or the laws of the State of Alabama.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the State of Alabama to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 16-18B-4 - Certificate of incorporation.

When the application has been made, filed and recorded, as herein provided, the applicants shall constitute a public corporation under the name proposed in the application and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article, under the Great Seal of the State, and shall record the same with the application. There shall be no fees paid to the Secretary of State for any work in connection with the incorporation or dissolution of the corporation so organized (which, for convenience, is herein referred to as "the corporation").



Section 16-18B-5 - Members; officers; quorum; vacancies; salaries; record of proceedings.

The applicants named in the application and their respective successors in office shall constitute the members of the corporation. The Governor shall be the president of the corporation and the Director of Finance shall be the secretary of the corporation. The State Treasurer shall be the treasurer of the corporation and shall act as custodian of its funds. The members of the corporation shall constitute all the members of the board of directors of the corporation, and any three members of the board of directors shall constitute a quorum for the transaction of business. Should any of said officials of the state die or should his term of office as Governor, Lieutenant Governor, Speaker of the House of Representatives, Director of Finance, or State Treasurer expire or should he resign therefrom, his successor in office shall take his place as a member, officer and director of the corporation, as the case may be. No member, officer or director of the corporation shall draw any salary, in addition to that now authorized by law, for any service he may render or any duty he may perform in connection with the corporation. All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the corporation and recorded in a substantially bound book. Copies of such proceedings, when certified by the secretary of the corporation under the seal of the corporation, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 16-18B-6 - Powers of authority.

The corporation shall have the following powers:

(1) To have succession by its corporate name without time limit;

(2) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To acquire, provide, construct, improve, renovate, equip, and maintain, or transfer to public institutions in the state, forensic sciences laboratories and educational facilities for the provision of instruction and research in the field of forensic sciences;

(5) To receive, take and hold by sale, gift, lease, devise or otherwise, real and personal estate of every description, and to manage the same;

(6) To acquire by purchase, gift, or the exercise of the power of eminent domain, or any other lawful means, and to transfer, convey or cause to be conveyed to the state, any real, personal or mixed property necessary or convenient in connection with the acquiring, providing, constructing, improving, renovating, equipping and maintenance of, or transfer to public institutions in the state, forensic sciences laboratories and educational facilities for the provision of instruction and research in the field of forensic sciences;

(7) To exercise the right of eminent domain as freely and completely as, and in the same manner as, the state is empowered to exercise such right;

(8) To sell and issue for the state bonds and refunding bonds as provided in this article;

(9) To appoint and employ such attorneys, accountants, financial advisors, underwriters, trustees, depositories, registrars and other advisors, agents and independent contractors as the business of the corporation may require; and

(10) To enter into contracts with municipalities, counties, state agencies or institutions, or political subdivisions of the state or any other state, private persons, firms, corporations and any branch of the federal government, in furtherance of its public purposes and objects either relative to work done or to be done.



Section 16-18B-7 - Bonds - Issuance and sale.

The bonds issued pursuant to this article shall not be obligations of said corporation but shall be general obligations of the state with the full faith and credit and taxing power of the state to be pledged to the prompt and faithful payment of the principal thereof and the interest and redemption premium (if any) thereon. The proceeds from the sale of the bonds shall be used exclusively for the purposes described in the aforesaid constitutional amendment. The bonds may be sold and issued in one or more series at any time and from time to time, may have such series designations, may be in such forms, principal amounts, denominations and numbers, may be of such tenor and maturities, may bear such date or dates, may be payable in such installments and at such time or times, may be payable at such place or places within or without the state, may bear interest at such rate or rates payable and evidenced in such manner, may contain provisions for redemption at the option of the state to be exercised by said corporation on such date or dates prior to their respective maturities and upon payment of such redemption price or prices, and may contain such other provisions not inconsistent with the provisions of the amendment and this article, all as shall be provided by the board of directors of the corporation in the resolution or resolutions pursuant to which the bonds shall be authorized, sold, and issued.



Section 16-18B-8 - Bonds - Payment of principal, premium, and interest; records.

The State Treasurer is authorized and directed to pay the principal of, premium, if any, and interest on the bonds issued under the provisions of this article, as such principal, premium, if any, and interest shall respectively mature, and he is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 16-18B-9 - Bonds - Redemption.

The bonds of each series issued pursuant to this article may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof, and the principal of the bonds of each such series shall mature or be subject to mandatory redemption according to such schedule as the board of directors of said corporation shall determine in the resolution authorizing the issuance of such series. The bonds may be made subject to redemption prior to their respective maturities, at the option of the state, on such terms and conditions as shall be provided by the board of directors of the corporation in the resolution authorizing the issuance of such series. Any or all of such bonds subject to redemption at the option of the state may be called for redemption by the corporation pursuant to a resolution adopted by the board of directors thereof if pursuant to appropriations theretofore made by the Legislature the moneys required for such redemption are at the time held in the State Treasury or if such redemption is to be effected with moneys provided by the sale and issuance of refunding bonds issued pursuant to the amendment and as provided for in this article. The corporation may specify the terms and conditions under which any of the bonds authorized pursuant to the amendment may be exchanged for like bonds of other denominations as the corporation may prescribe.



Section 16-18B-10 - Bonds - Execution; facsimiles; validity.

The bonds of each series thereof issued pursuant to this article shall be sold by said corporation at public sale as provided in the amendment. The bonds shall be executed in the name of the state by the Governor and countersigned by the secretary of the corporation, and the Great Seal of the State shall be impressed thereon and attested by the Secretary of State. A facsimile of the signature of each such official may be imprinted on any of the bonds in lieu of being manually inscribed thereon, and a facsimile of the Great Seal of the State may be printed on the bonds in lieu of such seal being manually impressed thereon. Each such facsimile signature shall be valid in all respects as if the officials whose facsimile signatures are so used had signed the bonds in person, and any facsimile of the Great Seal of the State so used shall be valid in all respects as if such seal had been manually impressed on the bonds. In the event any official who shall sign any of the bonds or whose facsimile signature shall appear thereon shall thereafter cease to hold office before such bonds are delivered and paid for, such bonds shall nevertheless be valid for all purposes to the same extent as if the official who signed such bonds or whose facsimile signature appears thereon had remained in office until all of the bonds bearing such signature or facsimile thereof shall have been delivered and paid for.



Section 16-18B-11 - Alabama Forensic Sciences Bond Fund.

The proceeds derived from the sale of each series of the bonds issued pursuant to this article other than refunding bonds shall be paid into the State Treasury upon receipt thereof, and the State Treasurer shall keep such proceeds, as well as all income received from the investment and reinvestment of such proceeds (including income derived from the investment and reinvestment of previously derived income), in a special fund in the State Treasury, designated "The Alabama Forensic Sciences Bond Fund," pending the expenditure of such proceeds and income for the purposes hereinafter authorized and as required by said amendment. All proceeds so deposited in the State Treasury shall be continuously invested by the State Treasurer in permitted investments, and as and when income from the investment of such proceeds is received, such income shall be kept continuously invested in the same manner as such proceeds. The State Treasurer, acting on projections of expenditures provided by the Director of Finance, shall keep all such proceeds, together with the income derived from the investment and reinvestment thereof, invested in investments which shall mature or otherwise be subject to liquidation on such terms as will provide cash when required for the purposes for which bonds may be issued pursuant to this article.



Section 16-18B-12 - Use of proceeds from bonds.

Upon order of the board of directors of the corporation, all expenses incurred in connection with the authorization, preparation, sale, and issuance of bonds authorized herein and by the amendment shall be paid out of the proceeds thereof. The proceeds thereof remaining after payment of such expenses, together with the income derived from the investment and reinvestment of such proceeds (including income derived from the investment and reinvestment of previously derived income) shall be disbursed from time to time on the order of said corporation upon the approval of the Director of Finance; provided however, such disbursements shall be used solely for the purpose of acquiring, providing, constructing, improving, renovating, equipping and maintenance of forensic sciences laboratories and educational facilities for the provision of instruction and research in the field of forensic sciences.



Section 16-18B-13 - Refunding bonds.

Pursuant to the provisions of the aforesaid amendment and this article, the corporation may, at any time and from time to time, issue for the state refunding bonds of the state for the purpose of refunding any or all of the bonds authorized by the amendment then outstanding (including any refunding bonds that may have been previously issued), whether such refunding shall occur before, at or after the maturity of the bonds to be refunded. In the discretion of the corporation, refunding bonds may be issued in exchange for such outstanding bonds or they may be sold and the proceeds thereof applied to the purchase, redemption or payment of outstanding bonds. Refunding bonds to be sold pursuant hereto may be issued in such principal amount or amounts as shall be determined by the corporation. Pending the application of the proceeds of refunding bonds issued in accordance with this section, such proceeds, together with investment income therefrom, and moneys in any sinking fund for the bonds to be refunded, together with investment income therefrom, may be held by the State Treasurer, in trust, or may be deposited by the State Treasurer, in trust, on such terms as the State Treasurer shall approve, with one or more trustees or escrow agents which trustees or escrow agents shall be trust companies or national or state banks having powers of a trust company within or without the state, for investment in direct general obligations of, or obligations the payment of the principal of and interest on which are unconditionally and irrevocably guaranteed by, the United States of America. The proceeds of refunding bonds, together with the investment income therefrom, and moneys in any sinking fund for the bonds to be refunded, together with investment income therefrom, shall be available for the payment of all or any part of the principal, interest, and redemption premium, if any, of the bonds to be refunded and of such refunding bonds, or any of them, as the corporation in its discretion shall prescribe. Proceeds of refunding bonds shall be so invested and applied as to assure that the principal, interest, and redemption premium, if any, on the bonds to be refunded thereby shall be paid in full on their respective maturity, interest, or redemption payment dates. The State Treasurer may contract with respect to the safekeeping and application of proceeds derived from the sale and issuance of refunding bonds and other funds included therewith and the income therefrom, including the right to appoint a trustee which may be any trust company or national or state bank having powers of a trust company within or without the state. As provided in the amendment, refunding bonds issued pursuant to the provisions of this article shall not be obligations of the Alabama Forensic Sciences Bond Authority, but shall be general obligations of the State of Alabama, and the full faith and credit and taxing power of the state are hereby irrevocably pledged for the prompt and faithful payment of the principal of all refunding bonds and the interest and redemption premium (if any) thereon. Except as herein expressly provided otherwise, all provisions of this article regarding the terms and conditions of the bonds to be issued pursuant to this article, as well as the sale, issuance, and execution thereof and the security therefor, shall apply to all refunding bonds issued hereunder; provided, however, that no refunding bonds shall be issued unless the present value of all debt service on the refunding bonds (computed with a discount rate equal to the true interest rate of the refunding bonds and taking into account all underwriting discount and other issuance expenses) shall not be greater than 95% of the present value of all debt service on the bonds to be refunded (computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such bonds) determined as if such bonds to be refunded were paid and retired in accordance with the schedule of maturities (considering mandatory redemption as a scheduled maturity) provided at the time of their issuance. Provided further that the average maturity of the refunding bonds, as measured from the date of issuance of such refunding bonds, shall not exceed by more than three years the average maturity of the bonds to be refunded, as also measured from such date of issuance, with the average maturity of any principal amount of bonds to be determined by multiplying the principal of each maturity by the number of years (including any fractional part of a year) intervening between such date of issuance and each such maturity, taking the sum of all such products, and then dividing such sum by the aggregate principal amount of bonds for which the average maturity is to be determined.



Section 16-18B-14 - Exemption from taxes; use of bonds as security; investment of funds.

All bonds (including refunding bonds) issued pursuant hereto, and the income therefrom (including the interest income thereon) shall be free from all taxation by the state or any county, municipality, or other political subdivision or instrumentality of the state, excepting inheritance, estate, and gift taxes. Any bonds issued by the corporation may be used by the holder thereof as security for any funds belonging to the state or to any instrumentality or agency of the state in any instance where security for such deposits may be required by law. Unless otherwise directed by the court having jurisdiction thereof, or by the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust and other fiduciary funds in bonds of the corporation.



Section 16-18B-15 - Contracts to be in writing.

All contracts for the acquisition, provision, construction, improvement, renovation, equipping and maintenance of forensic sciences laboratories and educational facilities for the provision of instruction and research in the field of forensic sciences shall be in writing.



Section 16-18B-16 - Appropriation and allocation of funds.

There is hereby appropriated so much of the bond proceeds and interest income thereon as may be necessary for the acquisition, provision, construction, improvement, renovation, equipping and maintenance of forensic sciences laboratories and educational facilities for the provision of instruction and research in the field of forensic sciences. Moneys in the fund (whether original proceeds from the sale of the bonds or principal proceeds of matured permitted investments) shall be paid out from time to time in orders or warrants issued by or on the direction of the corporation for the purposes specified in this article that may be deemed by the corporation to be most advantageous to the state, and such moneys shall be allocated and expended by the corporation, subject to all the provisions of this article, in the amounts set out as follows:

(1) $10,000,000 to plan, design, inspect, construct, reconstruct, enlarge, improve, repair, renovate, and equip the core facility for education, training, scientific research, and highly specialized testing at the University of Alabama at Birmingham-Department of Justice to include the National Institute for Forensic Sciences.

(2) $7,500,000 to plan, design, inspect, construct, reconstruct, enlarge, improve, repair, renovate, and equip the core facility for education, training, scientific research, and highly specialized testing at Alabama State University.



Section 16-18B-17 - Dissolution of corporation.

At any time when no bonds of the corporation are outstanding the corporation may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the members of the corporation and which shall be sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of said application for dissolution, the corporation shall cease and any property owned by it at the time of its dissolution shall pass to the State of Alabama. The Secretary of State shall file and record the application for dissolution in an appropriate book of record in his office, and shall make and issue, under the Great Seal of the State, a certificate that the corporation is dissolved, and shall record the certificate with the application for dissolution.



Section 16-18B-18 - Diversity of corporation.

The Alabama Forensic Sciences Bond Authority shall, to the extent possible and practical, utilize businesses and companies in all aspects of the bond and construction sections of this article that reflect the racial and ethnic diversity of the state.



Section 16-18B-19 - Exemption from federal income taxation.

The corporation on behalf of the state shall have the power to provide for such payments to the United States of America as the directors deem necessary to cause the interest on any bonds to be and remain exempt from federal income taxation. The corporation shall have the power to make agreements respecting the investment of the proceeds of the bonds or other funds of the corporation necessary in order that the interest income on bonds of the corporation be and remain exempt from federal income taxation.






Chapter 19 - LOCAL AID TO STATE EDUCATIONAL INSTITUTIONS.

Section 16-19-1 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the following respective meanings:

(1) LOCAL SUBDIVISION. Any county or municipality in the State of Alabama.

(2) STATE EDUCATIONAL INSTITUTION. Any institution of higher learning above the secondary school classification, whether under the control of a separate board of trustees or under the control of the State Board of Education.

(3) EDUCATIONAL FACILITY. Any educational building, educational center, or other structure designed for use by any state educational institution for any educational purpose.



Section 16-19-2 - Counties and municipalities authorized to make appropriations and donations to state educational institutions.

Any local subdivision shall have the power to make, from time to time, appropriations from any of its funds not required by law to be devoted to some other purpose, to any state educational institution for the purpose of paying all or any part of the costs of the acquisition, by construction or otherwise, of an educational facility to be owned and operated by such state educational institution; and any local subdivision shall have the power also to donate any of its properties that are not required by law to be used for some other purpose to any state educational institution for use as an educational facility to be owned and operated by such state educational institution, or as a part of such an educational facility.



Section 16-19-3 - Issuance of warrants authorized.

Each local subdivision shall have the power from time to time to sell and issue interest-bearing warrants of such local subdivision for the purpose of raising funds to pay all or any part of the costs of the acquisition by a state educational institution, by construction or otherwise, of any educational facility. Such warrants shall be in such denomination or denominations, may have such maturity or maturities not exceeding 30 years from their date, may bear interest from their date at such rate or rates not exceeding eight percent per annum payable semiannually and evidenced in such manner, may be payable at such place or places within or without the state, may be sold at such time or times and in such manner, may be executed in such manner and may contain such terms and provisions not inconsistent with the provisions of this chapter, all as the governing body of such local subdivision may provide in the proceedings under which the warrants are authorized to be issued. Such warrants may be issued, at the option of the governing body of the local subdivision issuing such warrants, either:

(1) As general obligations of the local subdivision by which they are issued, in which event the full faith and credit of such local subdivision shall be irrevocably pledged for the payment of the principal thereof and interest thereon; or

(2) As limited obligations of such local subdivision payable solely out of the proceeds of a special tax, in which event they shall not be general obligations of the local subdivision by which they are issued and its full faith and credit shall not be pledged therefor.

The proceeds derived from the sale of any such warrants shall be used solely for the purpose for which they are authorized in said proceedings to be issued.



Section 16-19-4 - Pledge of revenues for payment of warrants.

As security for the payment of the principal of and interest on any warrants issued under the provisions of this chapter, the local subdivision issuing such warrants may, in the discretion of its governing body, specially pledge for payment of such principal and interest at their respective maturities the proceeds of any ad valorem, privilege, license, excise or other tax the proceeds of which are subject to the control of such local subdivision and are not required by law to be devoted to some other purpose.



Section 16-19-5 - County general obligation warrants to constitute preferred claim; issuance deemed audit and allowance of claim.

Any general obligation warrants and the interest coupons applicable thereto issued by a county under the provisions of this chapter shall constitute preferred claims against the issuing county, having the same priority, under Section 11-12-15, as interest on bonds. The issuance hereunder of any warrants and interest coupons by a county, pursuant to the authorization by the county commission, shall be deemed to constitute an audit and allowance by such county commission of claims, in the total amount of such warrants and coupons, against such county and against any tax proceeds pledged therefor pursuant to the provisions of this chapter, and no other audit or allowance of such claims and no proof of registration thereof shall be required.



Section 16-19-6 - Provisions of chapter control over inconsistent legislation; Section 11-8-10 inapplicable.

Insofar as the provisions of this chapter may be inconsistent with the provisions of any other law, the provisions of this chapter shall control, it being hereby declared that the provisions of Section 11-8-10 shall not be applicable to warrants issued by any county under the provisions of this chapter.



Section 16-19-7 - Warrants deemed issued for purpose of constructing, etc., schoolhouses.

Warrants issued by a municipality under the provisions of this chapter shall be deemed to constitute obligations issued for the purpose of acquiring, providing or constructing schoolhouses within the meaning of Section 225 of the Constitution of Alabama of 1901.



Section 16-19-8 - Powers cumulative.

The powers conferred by this chapter shall be in addition to all powers conferred upon any local subdivision by any other law.






Chapter 20 - LEASE AND SALE OF SCHOOL LANDS.

Section 16-20-1 - "School lands" defined.

"School lands," within the meaning of this chapter, are sections numbered 16, in every township, granted by the United States for the use of schools in the township, and such other lands as may have been granted to any township or district for the use of schools; and all such lands are vested in the state in trust to execute the objects of the grant.



Section 16-20-2 - Timber on reserved lots not to be injured.

(a) The lots reserved for timber are for the common benefit of the lessees of the other lots; but no timber shall be cut down, injured or destroyed as long as there is sufficient on the other lots, which the Commissioner of the Department of Conservation and Natural Resources is to determine; but the lessees must in no case cut down, injure or destroy such timber without permission from said commissioner, which may be given on such terms as he may think proper, having due regard to the interest of the township or district.

(b) Any person who, without authority, cuts down, boxes, injures or destroys any tree on school lands shall forfeit and pay for every such tree the sum of $25.00, to be recovered before any court having jurisdiction in the name of the county board of education for the school located in the township in which such lands are located, or the school district in which such lands are located.

(c) All fines and forfeitures under this section shall be paid into the Treasury and added to the credit of the permanent Sixteenth Section Fund of the township.



Section 16-20-3 - When Secretary of State issues patent.

The Secretary of State must issue patents, upon satisfactory evidence furnished him of full payment of purchase money to any person, agent or other officer legally authorized to receive such payment; and, upon proof of a mistake in the issue of any patent, he must correct the same or issue a new patent on the return of the original to his office.



Section 16-20-4 - Notes placed with Attorney General for collection.

All notes for school lands held by or deposited with the State Superintendent of Education, if not paid within six months after maturity, must be placed with the Attorney General for collection; but this section shall not be so construed as to prevent the State Superintendent of Education from ordering an action on notes at any time after maturity, when so ordered by the sureties on the notes.



Section 16-20-5 - State pledged to pay interest on school land funds.

All funds now in the Treasury derived from the sale of sixteenth section or other school lands, or which may hereafter accrue from sale of such lands, together with the redemption money of other lands in which former accumulations have been invested under an act approved March 1, 1881, entitled "An act to authorize the compromise and settlement of claims for school lands in this state," are covered into the Treasury and made available for general purposes, and the faith and credit of the state is pledged for the payment of the interest on such fund to the public schools of the state, at the rate of six percent per annum.



Section 16-20-6 - When title acquired by adverse possession.

When a person is in possession of any sixteenth section lands under color of title, and has been in such possession for more than 20 years prior to the first day of May, 1908, and neither the state, nor any department thereof, holds any note, bond, obligation or other contract of anyone for the purchase money of such land, and the Commissioner of the Department of Conservation and Natural Resources and the Director of Finance shall so certify, and the Attorney General shall certify that proof of adverse possession, by the person now in possession, or coupled with his predecessor in possession, for 20 years prior to May 1, 1908, under color of title, has been made, which proof is satisfactory to the Attorney General. The Governor must cause a patent to issue to said land under the seal of the state to the person entitled thereto. Notwithstanding the foregoing provisions of this section, if the Attorney General is satisfied with the proof of color of title for 20 years prior to 1908 by the person now in possession or coupled with his predecessors in said color of title, the Attorney General shall not require affidavits of adverse possession for the period prior to 1908, except in cases of boundary line disputes, to establish said adverse possession.



Section 16-20-7 - Township lines abolished.

Township lines for school purposes are abolished; but the inhabitants of no township shall be deprived of the sixteenth section or any fund arising therefrom, or of selling and leasing such lands as provided by law.



Section 16-20-8 - Sale of land deeded to state for school purposes - When authorized; deeds.

Whenever the county board of education of any county shall certify to the State Superintendent of Education that it is to the benefit of the public school interest of such county, or a public school district thereof, for any lands situated in such county or district which have been conveyed to the State of Alabama for school purposes to be sold, particularly describing the same, the Superintendent of Education, upon receipt of such certificate, with approval of the Governor, shall negotiate the sale of such land, either at public or private sale. A deed to the purchaser of such land shall be executed and shall be issued as provided by law.



Section 16-20-9 - Sale of land deeded to state for school purposes - Disposition of proceeds.

The proceeds of any sale of lands made under Section 16-20-8 shall be paid by the State Superintendent of Education to the county custodian of school funds where such land is situated.






Chapter 21 - LIBRARIES.

Article 1 - General Provisions.

Section 16-21-1 - County may appropriate funds for school libraries.

The county commission or board of education in any county is hereby authorized to appropriate funds to any public school under the control of the county board of education and to any county high school for the purpose of establishing, maintaining, enlarging or improving public libraries in such schools.



Section 16-21-2 - Library books and equipment.

The State Superintendent of Education, with the advice of the Director of the Department of Archives and History, shall compile and publish a carefully selected and annotated list of books from which the libraries herein provided shall be chosen, and he shall also adopt and publish rules and regulations for the choice of books, their use, preservation and circulation, the erection of bookshelves or bookcases, the equipment of library rooms or buildings and the training of librarians or custodians for the libraries. The selection shall be as nearly as possible representative of the whole field of literature, and maximum prices for purchase shall be indicated.



Section 16-21-3 - Circulating libraries.

Any county board of education may in lieu of granting separate libraries for each school establish a system of circulating libraries, said libraries to be purchased under the same conditions and in keeping with the plan set out in the previous sections of this chapter by the county superintendent of education. Such circulating libraries shall be available for use in the public schools of the county under rules and regulations prescribed by the county board of education with the approval of the State Board of Education.






Article 2 - Virtual Library.

Section 16-21-30 - Short title.

This article shall be known and may be cited as the Alabama Virtual Library Act.



Section 16-21-31 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) AVL. The Alabama Virtual Library. An educational entity that provides a collection of online electronic resources for research, instruction, and general information.

(2) COUNCIL. The Alabama Virtual Library Executive Council.



Section 16-21-32 - Purpose.

The intent of this article shall be to create the Alabama Virtual Library and the Alabama Virtual Library Executive Council.



Section 16-21-33 - Alabama Virtual Library Executive Council.

(a) There is created the Alabama Virtual Library Executive Council whose purpose shall be to manage and govern the AVL. The council shall be the collective decision making body for the AVL. The council, representing the five partner agencies, shall determine the vision for future expansion and development of the AVL through strategic planning and implementation that best supports the AVL mission of economy, equity, and excellence to benefit teachers, students, and all Alabama citizens in lifelong learning pursuits.

(b) The council shall be composed of 15 members with each of the following persons having three appointments each:

(1) The Chancellor of Postsecondary Education.

(2) The Executive Director of the Alabama Commission on Higher Education.

(3) The State Superintendent of the Alabama Department of Education.

(4) The Director of the Alabama Public Library Service.

(5) The Chief Executive Officer of the Alabama Supercomputer Authority.

(c) The members of the council shall serve at the pleasure of the appointing authority for a term not to exceed three years. A council member may be reappointed for subsequent three-year terms at the discretion of the appointing agency.

(d) The membership year shall correspond with the fiscal year beginning October 1 and ending September 30 of the subsequent year.



Section 16-21-34 - Adoption of rules; membership of council.

(a) The council may adopt rules to govern its proceedings according to the Administrative Procedure Act.

(b) The council membership shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of this state.



Section 16-21-35 - Educational entity; funding.

The Alabama Virtual Library as currently administered is recognized and established as an educational entity for public school students. The Alabama Virtual Library may receive allocations from the Education Trust Fund Rainy Day Account pursuant to Amendment 709 to the Constitution of Alabama of 1901.









Chapter 22 - OFFICERS AND EMPLOYEES GENERALLY.

Section 16-22-1 - Police officers at state colleges and universities or Institute for Deaf and Blind - Employment; powers and duties; nonlethal weaponry.

(a) The president or chief executive officer of any state college or university, the president or chief executive officer of the Alabama Institute for Deaf and Blind, the Presidents of Talladega College, Concordia College, Samford University, Birmingham-Southern College, Miles College, Stillman College, Tuskegee University, Spring Hill College, Faulkner University, and Selma University may appoint and employ one or more suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to the property of the college or university or of the institute. These persons shall be charged with all the duties and invested with all the powers of police officers.

(b) Any person appointed to act as a police officer, pursuant to subsection (a), while on duty, shall carry and be trained in the proper use of a nonlethal weapon. For the purposes of this subsection, a nonlethal weapon is a weapon that is explicitly designed and primarily employed to immediately incapacitate the targeted person while minimizing fatalities and permanent injury. A nonlethal weapon is intended to have a reversible effect on the targeted person.

(c) A person appointed as a police officer pursuant to subsection (a) shall be certified through the Alabama Peace Officers' Standards and Training Commission.

(d) This section is cumulative.



Section 16-22-2 - Police officers at state colleges and universities or Institute for Deaf and Blind - Extension of jurisdiction.

(a) Any police officer appointed pursuant to the provisions of Section 16-47-10 or 16-22-1, is a peace officer whose authority extends to any place in the state; provided, that the primary duty of any such police or peace officer shall be the enforcement of the law on property owned or leased by the institution of higher education employing said peace officers; provided further, that he shall not otherwise act as a peace officer in enforcing the law except:

(1) When in pursuit of any offender or suspected offender who is charged with the commission of a crime while on the premises of said institution; or

(2) To make arrests otherwise lawfully for crimes committed, or for which there is probable cause to believe have been committed, within his presence or within the boundaries of said property owned or leased.

(b) The provisions of this section granting authority to police officers at institutions of higher learning in the State of Alabama are not intended to limit or abridge any powers heretofore granted to said officers by law, and the provisions of this section are, therefore, to be considered cumulative.

(c) Nothing in this section shall grant authority to any persons appointed under the provisions of this section to enter a classroom for the purpose of enforcing traffic or parking citations.



Section 16-22-3 - Employment of teachers, janitors, food handlers or bus drivers with tuberculosis.

It shall be unlawful for school authorities to employ teachers, janitors, food handlers or bus drivers who have tuberculosis in an infectious stage. Every board of education shall require a physical examination for tuberculosis, including adequate laboratory tests and X rays, of all such employees of the board at least once in three years. Such examinations, tests and X rays shall be made by the several county health departments; or an employee may be examined at his own expense by any other duly licensed doctor of medicine who is a specialist in the treatment of the disease of tuberculosis of his own choosing. If the result of such examination indicates the presence of tuberculosis in an infectious stage, the employee shall be ineligible for further service until satisfactory proof of recovery is furnished. It shall be unlawful for any school official to employ this section as a means of discharging any teacher or other employee for any reason other than failure to comply with the provisions of this section; and, upon proof thereof, the same shall constitute malfeasance in office and shall be grounds for his removal therefrom.



Section 16-22-4 - Surety bonds.

All bonds of officials and employees required under the provisions of this title shall be executed by a surety company authorized to do business in Alabama and, unless otherwise provided, approved by the State Superintendent of Education. The said bonds shall, unless otherwise provided, be filed in the office of the Department of Education in Montgomery, unless otherwise instructed by the State Board of Education. In all cases where bonds are not filed in the office of the Department of Education, certified copies thereof shall be filed in such department.



Section 16-22-4.1 - Education employee liability insurance; self-insurance.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) CERTIFICATED PERSONNEL. Full-time teachers, principals, and other education employees employed by a local board of education and required to hold a certificate issued by the State Superintendent of Education.

(2) LOCAL BOARD OF EDUCATION. A city or county board of education, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Alabama Youth Services Board in its capacity as the Board of Education for the Youth Services School District, the Board of Directors of the Alabama School of Fine Arts, and the Board of Directors of the Alabama School of Mathematics and Science.

(3) STUDENT TEACHER. A college or university student in an education degree program who, as part of the degree program, is assigned to teach in a local public school classroom, is providing instruction to students, and is being mentored by a teacher.

(4) SUPPORT PERSONNEL or SUPPORT EMPLOYEE. Full-time maids, custodians, adult bus drivers, lunchroom or cafeteria workers, secretaries, clerks, clerical assistants, maintenance workers, or other non-certificated employees.

(b) The Department of Finance, in consultation with the State Department of Education, shall establish a program of self-insurance or purchase or provide a policy or policies of education employee liability insurance from appropriations to the State Department of Education insuring certificated personnel and support personnel who are employed by a local board of education and student teachers. Such policy or policies shall protect against damages for claims arising out of the performance of their duties or in any way connected therewith. The amount of the insurance and the appropriate coverage shall be in the discretion of the Director of Finance. Appropriations by the Legislature to fund the program shall be included in the annual Education Trust Fund Appropriations Act. An insurance carrier providing any portion of the education employee liability coverage under the program shall be selected by a competitive process. Any amount of the appropriation for purchase of liability insurance remaining after liability insurance is provided shall not revert to the Education Trust Fund, but shall be retained to cover the costs of this program and is to be accounted for in future appropriations.

(c) Insurance coverage provided by this section shall automatically cover all full-time and part-time certificated personnel and support personnel who are employed by a local board of education, and student teachers who are assigned to a classroom under the purview of a local board of education, and shall be at no cost to the certificated personnel, support personnel, or student teachers.

(d) The program of insurance established by this section shall be administered by the Department of Finance. The State Department of Education shall be the administrator of this program for the school systems and in furtherance of that duty shall pay the annual cost of the program to the Department of Finance upon receipt of a statement of that cost, and require the school systems to provide such information as the Finance Director may specify to determine the costs of the program and to adjust and defend claims.

(e) The administrators and all personnel of the local school systems shall participate in the program in accordance with the policies, procedures and rules established by the Department of Finance.

(f) The program of insurance shall be effective for insurance coverage of certificated personnel, support personnel, and student teachers not later than July 1, 2013.



Section 16-22-5 - Authority of school boards to form groups for purpose of obtaining group insurance; payment of insurance premiums.

Each local board of education may form its employees into a group or groups or recognize existing groups for the purpose of obtaining the advantages of group life, disability, medical and dental insurance or any group insurance plans to aid its employees, as long as the employees continue to be employed by the board of education. Any local board of education may pay all or part of the premium on the policies and/or may deduct from the salaries of the employees that part of the premium which is to be paid by them and may contract with the insurer to provide the above benefits.



Section 16-22-6 - Policies as to salary deductions; purposes for which deductions may be made; application.

(a) Each local board of education and certain postsecondary institutions shall adopt policies or regulations which will provide for deductions from salaries of its employees or groups of employees whenever a request is presented to the board or postsecondary institution by the employees or groups. The deductions shall be made from salaries earned in at least nine different pay periods and shall be remitted to the appropriate company, association, or organization as specified by the employees within 10 days following each deduction. The deductions may be made for, but not limited to, savings plans, tax sheltered annuities, the Public Employees' Individual Retirement Account Fund, membership dues, voluntary contributions, and group insurance premiums. Deductions for membership dues and voluntary contributions shall be made based upon membership lists and forms provided by the employees' organization. Such lists are to be corrected, updated, and returned to the employees' designated organization(s) not later than November 10 of each school year. The 1982-83 membership dues and voluntary contribution authorized, with appropriate yearly adjustments, shall be deducted for each succeeding year unless the employee revokes the deductions in writing on or before September 15 of that year. Voluntary contributions may be revoked by giving a 30-day notice in writing. New authorizations for deduction of dues, voluntary contributions, or employee savings plans, must be submitted to the payroll office and deductions shall begin with the pay period next following the receipt of authorization. Upon termination of employment, amounts owed under the authorization of the employee shall be deducted from employee's final pay due. With the exception of membership dues and voluntary contributions, the board or postsecondary institution shall not be required to make more than one remittance of amounts deducted during a pay period for a separate type of deduction. Health insurance, life insurance, and tax sheltered annuities shall be interpreted as separate types of deductions. When amounts have been correctly deducted and remitted by the board or postsecondary institution, the board or postsecondary institution shall bear no further responsibility or liability for subsequent transactions. No board or postsecondary institution shall be liable for any error when acting in good faith pursuant to this section.

(b) This section shall not apply to any four-year postsecondary institution.



Section 16-22-7 - Presumption as to payments and deductions; eligibility for Foundation Program not affected.

Payments and deductions made by the board of education under the authority of Sections 16-22-5 and 16-22-6 are presumed to be for services rendered and for the benefit of the public school; and the payments and deductions do not affect the eligibility of any school system to participate in the Foundation Program as established in Sections 16-13-50 through 16-13-59.



Section 16-22-8 - Dental insurance.

(a) It is the intent of the Legislature that the annual allotments for hospital medical insurance made to educational personnel may be used to purchase dental insurance.

(b) Local boards of education shall approve the plan and carrier for dental coverage. Employee review and evaluation of available policies shall be considered by the board before final approval of a plan.



Section 16-22-9 - Educational authority sick leave bank plans.

(a) The following terms shall have the following meanings, respectively:

(1) CATASTROPHIC ILLNESS. Any illness, injury, or pregnancy or medical condition related to childbirth, certified by a licensed physician which causes the employee to be absent from work for an extended period of time.

(2) CHIEF EXECUTIVE OFFICER. The superintendent of any public county or city school system; the President of the Alabama Institute for Deaf and Blind; the president of any two-year school or college under the auspices of the State Board of Education; the President of Alabama Agricultural and Mechanical University; the Superintendent of the Department of Youth Services School District; the Executive Director of the Alabama School of Fine Arts; and the Executive Director of the Alabama High School of Mathematics and Science.

(3) EDUCATIONAL AUTHORITY or AUTHORITY or BOARD. Each city and county board of education; the Board of Trustees of the Alabama Institute for Deaf and Blind; the Alabama Youth Services Board in its capacity as the Board of Education for the Department of Youth Services School District; the Board of Directors of the Alabama School of Fine Arts; the Board of Directors of the Alabama High School of Mathematics and Science; the State Board of Education as applied to two-year postsecondary institutions; and the Board of Trustees of Alabama Agricultural and Mechanical University.

(4) EMPLOYEE. Any person employed by the educational authority on a full-time or part-time basis.

(5) SICK LEAVE BANK COMMITTEE. A committee of five employees, one representing the authority and four representing the participating members of the sick leave bank.

(b) An educational authority, upon the request of 10 percent of its full-time certificated and full-time support personnel, shall establish a sick leave bank plan for each of the two groups either jointly or separately. The decision whether to have a joint or separate sick leave bank shall be the exclusive decision of the employees, utilizing a secret balloting process.

(c) At the beginning of each scholastic year, an election shall be held among the sick leave bank members to determine by secret ballot the four members who are to serve on the sick leave bank committee. The term of office shall be one year. The chief executive officer of the authority shall be responsible for conducting the election in a fair and equitable manner, ensuring the confidentiality of the secret balloting process. The chief executive officer of the authority shall also appoint the authority's representative on the committee, subject to board approval.

(d) Notwithstanding any other provision of law to the contrary, it shall be the exclusive responsibility of the sick leave bank committee to write the guidelines and administrative procedures of the sick leave bank, including the catastrophic leave provisions of this section. It shall also be the committee's duty to develop all necessary forms for the orderly operation and administration of the sick leave bank and catastrophic leave provisions of this section. To ensure the orderly transfer and acceptance of catastrophic sick leave days from one sick leave bank to another, the State Board of Education shall provide a uniform state form.

(e) Each plan shall allow the employees to deposit an equal number of days (not to exceed five) of his or her earned sick leave into the bank. The days deposited shall be available to be loaned to any participating member whose sick leave has been exhausted.

(f) Upon the establishment of a sick leave bank, the sick leave bank committee shall establish procedures providing for the uniform administration of the sick leave bank. Guidelines shall be developed by the sick leave bank committee for the operation of the sick leave bank. The guidelines shall be approved by a secret ballot vote of the participating members of the sick leave bank. The accounting of the sick leave bank shall be the responsibility of the authority. Vacancies occurring on the committee shall be filled by the respective parties. No representative on the committee shall serve for a term longer than five years.

(g) Each sick leave bank's guidelines shall include the regulations of this section. Additional guidelines shall be adopted by the sick leave bank committee as may be deemed appropriate and beneficial. No board or sick leave bank committee shall adopt any regulation which conflicts with the following general regulations:

(1) No employee shall be allowed to owe more than 15 days to the sick leave bank, unless over 50 percent of the members of the bank vote to extend the limit.

(2) Appropriate administrative forms for administering the sick leave bank shall be developed by the sick leave bank committee.

(3) Sick leave days shall be repaid to the sick leave bank monthly as re-earned by the member. Upon the resignation or other termination of an employee who has an outstanding loan of sick leave days, the value of the loan shall be deducted from the final paycheck at the employee's prevailing rate of pay.

(4) A member of the sick leave bank shall not be allowed to accumulate more days than allowed in Section 16-1-18.1, including days in the sick leave bank.

(5) Employee membership in the sick leave bank shall be voluntary.

(6) Any alleged abuse of the use of the sick leave bank shall be investigated by the sick leave bank committee. On the finding of wrongdoing, the member shall repay all of the sick leave credits drawn from the sick leave bank and be subject to other appropriate disciplinary action as determined by the local authority.

(7) Upon retirement or transfer of the sick leave bank member, days on deposit with the sick leave bank shall be withdrawn and transferred with the employee or made accessible for retirement credit, as applicable.

(8) Before being eligible to use catastrophic sick leave days, the member of the sick leave bank shall first borrow and utilize days from the sick leave bank, up to a maximum of 15 days. However, if the member later qualifies for catastrophic sick leave, donated catastrophic sick leave days may be used to repay days owed to the sick leave bank to the credit of the affected member.

(9) At the beginning of the scholastic year, or upon employment of a new employee, as the case may be, the appropriate number of sick leave days shall, upon application of the employee, be credited to the employee's account to enable the employee to join the sick leave bank if the employee does not have the minimum number of sick leave days to enable him or her to join the bank. The sick leave bank committee shall develop in its guidelines a provision whether or not to allow other employees who have previously failed or refused to join the sick leave bank the option to join upon deposit of the prerequisite number of sick leave days. Any policy developed by the sick leave bank committee shall be uniformly applied to all employees.

(h) Catastrophic sick leave. Employees, at their discretion, may donate a specific number of days to the sick leave bank to be designated for a specific employee for use against a catastrophic illness as defined by this section. A donating employee shall not be required to donate a minimum number of catastrophic days to the sick leave bank. The recipient employee may use catastrophic sick leave days for himself or herself or for other covered persons as provided in Section 16-1-18.1. Before sick leave days for a catastrophic illness may be used by a recipient employee, the recipient employee shall have first exhausted all sick and personal leave. Donated days shall become available for use by the particular employee who shall not be required to repay the days. Any employee who donates sick leave days to the sick leave bank for a particular employee suffering from a catastrophic illness shall be clearly informed that the donated days are not to be recovered or returned to the donor. If a particular employee does not require all of the days donated to the credit of the employee, the days shall revert to the credit of those employees who donated the days in accordance with the guidelines adopted by the sick leave bank committee. No employee may donate more than 30 sick leave days, exclusive of the provisions of subsection (e), to the sick leave bank for the catastrophic sick leave of any one employee. A sick leave bank is authorized to donate sick leave days to another sick leave bank for use by a particular employee who is suffering a catastrophic illness. An employee must be a member of the sick leave bank to donate or receive catastrophic sick leave days.

(i) Compliance required. If an authority fails to comply with this section within 30 calendar days after receiving the petition to establish a sick leave bank, the State Superintendent of Education (for the public schools), the Chancellor of Postsecondary Education (for the two-year postsecondary schools), or the president of the governing board of trustees (for four-year colleges and universities) shall investigate the situation and shall immediately take due and appropriate steps to ensure compliance with this section.



Section 16-22-10 - Salary increases for certain public education employees; two-year colleges salary schedule upgrade; miscellaneous pay provisions.

(a) The State Budget Officer shall allocate to the State Board of Education, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Board of Youth Services Department District, the Alabama School of Math and Science, and the Alabama School of Fine Arts for disbursement to the employees thereof funds based on the following criteria. It is the intent of the Legislature that this section does not make appropriations.

(1) KINDERGARTEN THROUGH GRADE 12 (K-12). A six and one-half percent salary increase shall be given to each teacher employed in all public school programs for the fiscal year 1993-94 over and above the salary received during the 1992-93 fiscal year. A six and one-half percent salary increase shall be given to each public education support worker employed for the fiscal year 1993-94 over and above the total salary received during the 1992-93 fiscal year regardless of number of positions held, excepting employees covered under the state's Merit System at the Department of Youth Services.

(2) ALABAMA INSTITUTE FOR DEAF AND BLIND. A six and one-half percent salary increase shall be given to each person employed by the Alabama Institute for Deaf and Blind for the fiscal year 1993-94 over and above the salary received during the 1992-93 fiscal year.

(3) POSTSECONDARY. All salary schedules of the two-year postsecondary institutions shall be revised by the State Board of Education to reflect a salary increase of six and one-half percent. The six and one-half percent salary increase shall be given to each person employed for the fiscal year in addition to any step increase to which the employee is otherwise entitled. The Postsecondary Education Department shall take proper steps to ensure that employees on all salary schedules are given full credit for prior work experience in the public schools and colleges in Alabama, and shall take care to ensure proper placements on said salary schedules. Those employees entitled to credit for prior work experience in the public schools and colleges of Alabama as previously required by Acts 88-691 and 85-796 and 90-325 who have not been granted such credit on the salary schedules shall be provided backpay if such credit has not been provided.

(b) All of the salary increases which are established by the Legislature or authorized by the State Board of Education shall be paid in full to each person employed before the end of the applicable fiscal year as defined in this Code.

(c) Salary increases mandated by the Legislature or authorized by the State Board of Education for county and city boards of education shall be understood to apply to employees with contracts of up to 180 days. Additional pro rata salary increments shall be granted to those employees whose contracts extend beyond 180 days.

(d) The salary increases contained throughout any pay raise act as passed by the Legislature or authorized by the State Board of Education shall be exclusive of all local increments due.

(e) No employee shall be dismissed or have his work hours or salary reduced due to the provisions of any pay raise act mandated by the Legislature or authorized by the State Board of Education.

(f) Each city and county board of education shall establish and maintain a written salary schedule for each class and type of employee.

(g) Any person employed by any city or county board of education, the Alabama Institute for Deaf and Blind, the Youth Services Department School District, the Alabama School of Math and Science, or the Alabama School of Fine Arts who holds an earned doctorate degree from an accredited institution of higher learning shall be entitled to a pay provision of $1,000 per fiscal year for the earned doctorate degree. This provision shall remain in effect from year to year for those employees who from time to time receive earned doctorate degrees from accredited institutions of higher learning.



Section 16-22-11 - Cost-of-living increase for certain public education employees; salary schedules for two-year postsecondary institutions; miscellaneous pay provisions.

(a) The State Budget Officer shall allocate to the State Board of Education, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Board of Youth Services Department District, the Alabama School of Fine Arts, and the Alabama School of Mathematics and Science, for disbursement to the employees thereof funds based on the following criteria. It is not the intent of the Legislature to make an appropriation in this section.

(1) KINDERGARTEN THROUGH GRADE 12 (K-12). An eight and one-half percent salary increase shall be given to each teacher employed in all public school programs for the fiscal year 1994-95 over and above the salary received during the 1993-94 fiscal year. An eight and one-half percent salary increase shall be given to each public education support worker employed for the fiscal year 1994-95 over and above the total salary received during the 1993-94 fiscal year, excepting employees covered under the state Merit System at the Department of Youth Services District.

(2) ALABAMA INSTITUTE FOR DEAF AND BLIND. An eight and one-half percent salary increase shall be given to each person employed by the Alabama Institute for Deaf and Blind for the fiscal year 1994-95 over and above the salary received during the 1993-94 fiscal year.

(3) POSTSECONDARY. All salary schedules of the two-year postsecondary institutions shall be revised by the State Board of Education to reflect a salary increase of eight and one-half percent. The eight and one-half percent salary increase shall be given to each person employed for the fiscal year in addition to any step increase to which the employee is otherwise entitled. The Postsecondary Education Department shall take proper steps to ensure that employees on all salary schedules are given full credit for prior work experience in the public schools and colleges in Alabama, and shall take care to ensure proper placements on the salary schedules. Those employees entitled to credit for prior work experience in the public schools and colleges of Alabama as previously required by Acts 85-796, 88-691, 90-325, and 93-646 who have not been granted the credit on the salary schedules shall be provided backpay if the credit has not been provided.

(b) The following provisions are hereby established.

(1) All of the salary increases which are established by the Legislature or authorized by the State Board of Education, shall be paid in full to each person employed before the end of the applicable fiscal year as defined in Section 16-1-1.

(2) Salary increases mandated by the Legislature or authorized by the State Board of Education for county and city boards of education shall be understood to apply to employees with contracts of up to 180 days. Additional pro rata salary increments shall be granted to those employees whose contracts extend beyond 180 days.

(3) The salary increase contained throughout any pay raise act as passed by the Legislature or authorized by the State Board of Education shall be exclusive of all local increments due.

(4) No employee shall be dismissed or have his or her work hours or salary reduced due to the provisions of any pay raise act mandated by the Legislature or authorized by the State Board of Education.

(5) Each city and county board of education shall establish and maintain a written salary schedule for each class and type of employee.

(6) Any person employed by any city or county board of education, the Alabama Institute for Deaf and Blind, the Youth Services Department District, the Alabama School of Fine Arts, or the Alabama School of Mathematics and Science who holds an earned doctorate degree from an accredited institution of higher learning shall be entitled to a pay provision of one thousand dollars ($1,000) per fiscal year for the earned doctorate degree. This provision shall remain in effect from year to year for those employees who from time to time receive earned doctorate degrees from accredited institutions of higher learning.

(7) All education support personnel salary schedules in the city and county school systems, the Youth Services Department District, the Alabama Institute for Deaf and Blind, the Alabama School of Fine Arts, and the Alabama School of Mathematics and Science, shall be revised to reflect at least an eight and one-half percent raise for all steps, but in no case shall this revision be less than one thousand dollars ($1,000). At least one thousand dollars ($1,000) shall be given to each full-time person employed and to all adult bus drivers.

(8) Funds contained in the annual education appropriations act for the public schools for cafeteria personnel salaries shall be used only for that purpose. Cafeteria operating funds shall not be used for salary increases thereby supplanting those funds provided by the Legislature's appropriations for cafeteria employee salaries.



Section 16-22-12 - Cost-of-living adjustment for public education employees; miscellaneous pay provisions.

(a) The State Budget Officer shall allocate to the State Board of Education, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Board of Youth Services Department District, the Alabama School of Fine Arts, and the Alabama High School of Mathematics and Science, for disbursement to the employees thereof funds based on the following criteria. It is not the intent of the Legislature to make an appropriation in this section.

(1) CERTIFICATED PERSONNEL (K-12). For the fiscal year beginning October 1, 1996, and each year thereafter, each cell on the State Minimum Salary Schedule contained in the annual budget act for the public schools shall be increased by four percent (4%) in addition to the amounts contained in the 1995-96 annual budget act as required and provided by Acts 95-313 and 95-314 and as contained in Section 16-6B-8 and Section 16-13-231 as amended. If the increases in the State Minimum Salary Schedule required in this subsection do not guarantee at least an increase in pay for each teacher in the amount of four percent (4%), then the teacher shall be guaranteed a pay increase in the amount of four percent (4%) for fiscal year 1996-97 and such pay increase shall be reflected in the appropriate local salary schedule and paid to each certificated employee, excepting superintendents of education. Each certificated employee shall be properly placed on the State Minimum Salary Schedule according to degree earned and years of public education service (either in-state or out-of-state). The employee shall be paid according to degree earned and the length of public education experience. The local board of education shall transmit to the State Department of Education the appropriate notice of the earned advanced degree for each employee in a timely fashion; thereafter, the employee shall be paid for the advanced degree as soon as the degree is certified to the State Department of Education as being earned.

(2) EDUCATION SUPPORT PERSONNEL (K-12). A four percent (4%) salary increase shall be paid to each public education support worker and adult bus driver employed for the fiscal year 1996-97 in addition to the salary received during the 1995-96 fiscal year, except employees covered under the state's Merit System at the Department of Youth Services District. Each board of education shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect a four percent (4%) pay increase which shall be given to the person employed for the 1996-97 fiscal year and each year thereafter. No state-provided fringe benefits for any lunchroom worker shall be paid from lunchroom sales or from any other aspect of the Child Nutrition Program. Salary increases provided herein and state-provided fringe benefits are funded from the annual Education Trust Fund appropriation in the Foundation Program and shall not be taken from the Child Nutrition Program.

(3) AIDB. A four percent (4%) salary increase shall be given to each person employed by the Alabama Institute for Deaf and Blind for the fiscal year 1996-97 in addition to the salary received during the 1995-96 fiscal year. The board shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect a four percent (4%) pay increase which shall be paid to the person employed for the 1996-97 fiscal year and each year thereafter.

(4) POSTSECONDARY. All salary schedules of two-year postsecondary institutions shall be revised by the State Board of Education to reflect an increase of four percent (4%) for fiscal year 1996-97. The pay increase shall be paid to each person employed for the fiscal year in addition to any step increase to which the employee is otherwise entitled. The Postsecondary Education Department shall take proper steps to ensure that employees on all salary schedules are given full credit for prior work experience in the public schools and colleges in Alabama, and shall take care to ensure proper placements on the salary schedules. The State Board of Education shall insure that all eligible employees who have not reached the maximum step at each public two-year postsecondary institution shall receive a step raise on the appropriate salary schedule. The pay raises provided for in this section shall be paid in addition to the step raise for any employee who has the requisite number of years to receive the step increase based on the 1995-96 salary schedule.

(b) The following provisions are hereby established:

(1) FISCAL YEAR. All salaries and salary increases which are established by the Legislature or authorized by the State Board of Education shall be paid in full to each person employed before the end of the applicable fiscal year as defined in Section 16-1-1 as amended.

(2) EXTENDED WORK. Employees on contracts which extend beyond 180 days shall be given a pro rata salary increment for each day or partial day of work extending beyond 180 days.

(3) LOCAL INCREMENT. Any cost-of-living adjustment and/or increase on the State Minimum Salary Schedule provided for in this section shall be exclusive of any local pay increase granted or due to the employee under provisions of the local salary schedule.

(4) REDUCED PAY. No employee shall be dismissed or have his or her work hours reduced or extended or have his or her salary reduced due to the provisions of any pay raise mandated by the Legislature or by the State Board of Education.

(5) COMMUNITY EDUCATION. Each local board of education shall have the option to exclude from state mandated raises any community education or school sponsored child care or child enrichment program which is supplemental to the regular K-12 program required by the state (e.g. extended-day, pre-school and summer enrichment programs).

(6) ADULT BASIC EDUCATION. All adult basic education program employees shall be given the cost-of-living adjustment increase provided for by this section. The local board of education shall transfer to the adult basic education fund sufficient monies to pay the full cost of the salary increase provided in this section.



Section 16-22-13 - Cost-of-living adjustment for certain public education employees; miscellaneous pay provisions.

(a) The state Budget Officer shall allocate to the State Board of Education, the boards of trustees of the public universities, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Board of Youth Services School District, the Board of Directors of the Alabama School of Fine Arts, and the Board of Trustees of the Alabama High School of Mathematics and Science for disbursement to the employees thereof funds based on the criteria established in this section. It is not the intent of this section to make appropriations, but the appropriations required by this section shall be made in the annual budget act for the public schools and colleges.

(1) CERTIFICATED PERSONNEL (K-12). For the fiscal year beginning October 1, 1998, and each year thereafter, each cell on the State Minimum Salary Schedule contained in the annual budget act for the public schools shall be increased by eight and one-half percent (8.5%) in addition to the amounts contained in the State Minimum Salary Schedule for the 1997-98 annual budget act for the public schools as required and provided by Sections 16-6B-8 and 16-13-231. Each certificated employee, including Adult Basic Education and Science in Motion employees, shall be guaranteed a pay increase in the amount of eight and one-half percent (8.5%) and such pay increase shall be reflected in the appropriate local salary schedule and paid to each certificated employee. The provisions and requirements of this section shall be in addition to the provisions of Section 16-13-231.1, relating to the State Minimum Salary Schedule. Each certificated employee shall be properly placed on the state salary matrix according to degree earned and years of public education service (either in-state or out-of-state). The employee shall be paid according to degree earned and length of public education experience. The pay increases shall be given to each person employed for the 1998-99 fiscal year in addition to any step increase to which the employee is otherwise entitled. The local board of education shall transmit to the State Department of Education the appropriate notice of the earned advanced degree for each employee in a timely fashion; thereafter, the employee shall be paid for the advanced degree as soon as the degree is certified to the State Department of Education as being earned. Each teacher who successfully passes or has passed the test offered by the National Board for Professional Teaching Standards (NBPTS) shall be entitled to an additional $1,500 per year and given to the teacher for each year thereafter. Payment for passing the NBPTS test shall be appropriated from the Education Trust Fund and shall be given to the qualified teacher in a lump sum payment during the month of October each year after the teacher passes the test. Those teachers who passed the NBPTS exam in previous years shall also be entitled to the annual $1,500 pay per year beginning October 1, 1998.

(2) EDUCATION SUPPORT PERSONNEL (K-12). An eight and one-half percent (8.5%) salary increase shall be paid to each public education support worker and adult bus driver employed for the 1998-99 fiscal year in addition to the salary received during the 1997-98 fiscal year, except employees covered under the state's Merit System at the Department of Youth Services District. Each governing board of authority shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect an eight and one-half percent (8.5%) pay increase which shall be given to the person employed for the 1998-99 fiscal year and each year employed thereafter. No state-provided fringe benefits for any lunchroom worker shall be paid from lunchroom sales or from any other aspect of the Child Nutrition Program. Salary increases provided herein and state-provided fringe benefits are funded from the annual budget act for the public schools and shall not be taken from the Child Nutrition Program.

(3) AIDB. An eight and one-half percent (8.5%) salary increase shall be given to each person employed by the Alabama Institute for Deaf and Blind for the 1998-99 fiscal year in addition to the salary received during the 1997-98 fiscal year. The board shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect an eight and one-half percent (8.5%) pay increase which shall be given to each person employed for the 1998-99 fiscal year and each year employed thereafter.

(4) TWO-YEAR POSTSECONDARY INSTITUTIONS. The State Board of Education shall revise all salary schedules of the two-year postsecondary institutions to reflect an increase of eight and one-half percent (8.5%) for 1998-99 fiscal year. The pay increases shall be given to each person employed in addition to any step increase to which the employee is otherwise entitled. The State Board of Education shall add a new step to all salary schedules. The new step shall be "Step 20." The number of increments between Steps 15 and 20 shall be the same as existed in fiscal year 1997-98 which separated Steps 10 and 15. In addition, employees who have reached the maximum salary on the C-3 salary schedule and who have 20 or more years of service shall be given a 6.5% increase in salary. The Postsecondary Education Department shall take proper steps to ensure that employees on all salary schedules are given full credit for prior work experience in the public schools and colleges, and shall take care to ensure proper placements on the salary schedules. Placement on the revised salary schedules shall be in accordance with the employee's length of service in public education. No pay increase shall be given to any two-year postsecondary employee in excess of eight and one-half percent (8.5%), except as specifically provided in this section.

(5) PUBLIC UNIVERSITIES. It is the intent of the Legislature that the colleges and universities listed below shall utilize a. the savings realized from the reduction in the Teachers' Retirement System employer rate and b. the respective increases in the state appropriations, for cost-of-living increases/pay raises for their personnel. This subdivision shall apply to the following colleges and universities: 1. Alabama A and M University; 2. Alabama State University; 3. University of Alabama System; 4. Auburn University System; 5. Jacksonville State University; 6. University of Montevallo; 7. University of North Alabama; 8. University of South Alabama; 9. Troy State University System; and 10. University of West Alabama.

(b) The following provisions are hereby established:

(1) FISCAL YEAR. All salaries and salary increases which are established by the Legislature or authorized by the State Board of Education shall be paid in full to each person employed before the end of the applicable fiscal year as defined in Section 16-1-1.

(2) EXTENDED WORK. Public school employees on contracts which extend beyond 180 days shall be given a pro rata salary increment for each day or partial day of work extending beyond 180 days.

(3) LOCAL INCREMENT. Any cost-of-living adjustment and/or increase on the State Minimum Salary Schedule for teachers as provided in this section shall be exclusive of any local pay increase granted or due to teachers under provisions of the local salary schedule. Any cost-of-living adjustment and/or pay increase required by this section for public school support personnel shall be in addition to any local pay increase granted or due to the employees under provisions of the local salary schedules.

(4) REDUCED PAY. No employee shall be dismissed or have his or her work hours reduced or extended or have his or her salary reduced due to the provisions of any pay raise enacted by the Legislature or required by the State Board of Education.

(5) COMMUNITY EDUCATION. Each county and city board of education shall have the option to exclude from the provisions of this section any community education or school-sponsored child care or child enrichment program which is supplemental to the state-required educational program.

(6) LOCAL CHIEF EXECUTIVE OFFICERS. The pay raise provisions of this section shall not apply to superintendents of education or the chief executive officers of any school system. Any pay increase given to the superintendent shall be by recorded vote of the governing board of authority.



Section 16-22-13.1 - Fiscal year 2000-2001 adjustments.

(a) The state Budget Officer shall allocate to the State Board of Education, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Board of Youth Services School District, the Board of Directors of the Alabama School of Fine Arts, and the Board of Trustees of the Alabama School of Mathematics and Science for disbursement to the employees thereof funds based on the criteria established in this section. It is not the intent of this section to make appropriations, but the appropriations required by this section shall be made in the annual budget act for the public schools and colleges for the designated fiscal years.

(1) CERTIFICATED PERSONNEL (K-12). For the fiscal year beginning October 1, 2000, and each year thereafter, each step and cell on the State Minimum Salary Schedule contained in the annual budget act for the public schools shall be increased by the amounts below in addition to the amounts contained in the State Minimum Salary Schedule for the 1999-2000 annual budget act for the public schools as required and provided by Sections 16-6B-8 and 16-13-231. For fiscal year 2000-2001, the State Minimum Salary Schedule shall reflect the following percentage increases:

(2) EDUCATION SUPPORT PERSONNEL (K-12). A four percent salary increase shall be paid to each public education support worker and adult bus driver employed for the 2000-2001 fiscal year in addition to the salary received during the 1999-2000 fiscal year, except employees covered under the state Merit System at the Department of Youth Services School District. Each governing body of authority shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect a four percent pay increase which shall be given to the person employed for the 2000-2001 fiscal year and each year employed thereafter. A separate salary schedule shall be established and maintained for each job. No salary increase or state-provided fringe benefits for any lunchroom worker shall be paid from lunchroom sales or from any other aspect of the Child Nutrition Program. Salary increases provided herein and state-provided fringe benefits are funded from the annual budget act for the public schools and shall not be taken from the Child Nutrition Program.

(3) AIDB. For the fiscal year 2000-2001, employees at the Alabama Institute for Deaf and Blind shall receive pay increases which shall be in excess of their salaries received during the 1999-2000 fiscal year. The increases shall be as follows:

a. Certificated. The salary schedule for certificated employees shall be revised to reflect at least the following amount of raises:

b. Support. A four percent salary increase shall be given to each support worker employed.

c. Miscellaneous Requirements. The board shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect the pay increases above which shall be given to each person employed for the 2000-2001 fiscal year and each year employed thereafter. The raises contained in this subsection shall be paid to each employee. A separate salary schedule shall be established and maintained for each job.

(4) TWO-YEAR POSTSECONDARY INSTITUTIONS. The State Board of Education shall revise all salary schedules of the two-year postsecondary institutions to reflect an increase of four percent for the 2000-2001 fiscal year. The pay increases shall be given to each person employed in addition to any step increase to which the employee is otherwise entitled. The Postsecondary Education Department shall take proper steps to ensure that employees on all salary schedules are given full credit for prior work experience in the public schools and colleges, and shall take care to ensure proper placements on the salary schedules. Placement on the revised salary schedules shall be in accordance with the employee's length of service in public education. No pay increase shall be given to any two-year postsecondary employee in excess of four percent, except as specifically provided in this section. Every employee on salary schedules C-3 shall receive at least a four percent cost-of-living adjustment.

(b) Miscellaneous provisions. The following provisions are hereby established:

(1) FISCAL YEAR. All salaries and salary increases which are established by the Legislature or authorized by the State Board of Education shall be paid in full to each person employed before the end of the applicable fiscal year as defined in Section 16-1-1, as amended.

(2) EXTENDED WORK. Public school employees on contracts which extend beyond 182 days shall be given a pro rata salary increment for each day or partial day of work extending beyond 182 days.

(3) LOCAL INCREMENT. Any cost-of-living adjustment and/or increase on the State Minimum Salary Schedule for teachers as provided in this section shall be exclusive of any local pay increase granted or due to teachers under provisions of the local salary schedule. Any cost-of-living adjustment and/or pay increase required by this section for public school support personnel shall be in addition to any pay increase granted or due to the employees under provisions of the local salary schedules.

(4) REDUCED PAY. No employee shall be dismissed or have his or her work hours reduced or extended or have his or her salary reduced due to the provisions of any pay raise enacted by the Legislature or required by the State Board of Education.

(5) COMMUNITY EDUCATION. Each county and city board of education shall have the option to exclude from the provisions of this section any community education or school-sponsored child care or child enrichment program which is supplemental to the state-required educational program.

(6) LOCAL CHIEF EXECUTIVE OFFICERS. The pay raise provisions of this section shall not apply to superintendents of education of any school system. Any pay increase given to the superintendent shall be by recorded vote of the governing board of authority.

(7) CAREER TECHNICAL PROGRAMS. There shall be no cutbacks or decreases in the Career Technical Programs of any board as a result of this or any preceding pay raise act of the Legislature. Neither the salaries nor the number of career technical employee positions are to be reduced or diminished in any manner or method as a result of the passage of this section or any prior act after the 1995 fiscal year granting pay increase to any employee of the board. It shall be strictly prohibited for any board or chief executive officer to take monies from the Career Technical Program to finance, in whole or in part, the programs or the salaries of the employees in the Career Technical Program of the board, and the State Board of Education shall take care to protect the viability of the Career Technical Programs of each board.



Section 16-22-13.2 - Fiscal year 2002-2003 adjustments.

(a) Pay increases, FY 2002-2003. The State Budget Officer shall allocate to the State Board of Education, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Board of Youth Services School District, the Board of Directors of the Alabama School of Fine Arts, and the Board of Trustees of the Alabama School of Mathematics and Science for disbursement to the employees thereof funds based on the criteria established in this section. It is not the intent of this section to make appropriations, but the appropriations required by this section shall be made in the annual budget act for the public schools and colleges.

(1) CERTIFICATED PERSONNEL (K-12). For the fiscal year beginning October 1, 2002, and each year thereafter, each certificated employee at all city and county school systems and the teachers at the Department of Youth Services School District shall receive a three percent salary increase. Each step and cell on the State Minimum Salary Schedule contained in the annual budget act for the public schools shall be increased by the amounts below for the fiscal year 2002-2003, the State Minimum Salary Schedule shall reflect the following percentage increases:

All certificated employees, including Adult Basic Education and Science in Motion employees, shall be guaranteed pay increases in the amounts indicated above for their years of experience and degrees earned, and the corresponding pay increases shall be reflected in the appropriate local salary schedule and paid to each certificated employee. The provisions and requirements of this section shall be in addition to the provisions of Section 16-13-231.1, relating to the State Minimum Salary Schedule. Each certificated employee shall be properly placed on the local salary schedule according to degree earned and years of public education service, either in-state or out-of-state, which shall be not less than the amounts appropriated for the State Minimum Salary Schedule. The employee shall be paid according to degree earned and length of public education experience. The pay increase shall be given to each person employed for the 2002-2003 fiscal year in addition to any state or local step increase to which the employee is otherwise entitled. The local board of education shall transmit to the State Department of Education the appropriate notice of the earned advanced degree for each employee in a timely fashion; thereafter, the employee shall be paid for the advanced degree as soon as the degree is certified to the State Department of Education as being earned. The annual budget act for public education shall contain an appropriation of at least five thousand dollars ($5,000) for each teacher who successfully completes the certification process offered by the National Board of Professional Teaching Standards (NBPTS). This provision reflects a continuation of the appropriation provided in Act 98-510 and Act 2000-734. Payment for passing the NBPTS test shall be appropriated from the Education Trust Fund and shall be given to the qualified teacher in a lump sum payment during the month of October each year thereafter. The NBPTS payment shall be subject to the Teachers' Retirement System's formula for retirement purposes.

(2) EDUCATION SUPPORT PERSONNEL (K-12). A three percent salary increase shall be paid to each public education support worker and adult bus driver, including Adult Basic Education and Science in Motion personnel, employed for the 2002-2003 fiscal year in addition to the salary received during the 2001-2002 fiscal year, except employees covered under the state Merit System at the Department of Youth Services School District. Each governing body of authority shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect a three percent pay increase which shall be given to the person employed for the 2002-2003 fiscal year and each year employed thereafter. A separate salary schedule shall be established and maintained for each job. No salary increase or state-provided fringe benefits for any lunchroom worker shall be paid from lunchroom sales or from any other aspect of the Child Nutrition Program. Salary increases provided herein and state-provided fringe benefits are funded from the annual budget act for the public schools and shall not be taken from the Child Nutrition Program.

(3) AIDB. For the fiscal year 2002-2003, employees at the Alabama Institute for Deaf and Blind shall receive pay increases which shall be in excess of their salaries received during the 2001-2002 fiscal year. The increases shall be as follows:

a. Certificated. The salary schedule for certificated employees shall be revised to reflect at least the following amount of raises:

c. Miscellaneous requirements. The board shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect the pay increases above which shall be given to each person employed for the 2002-2003 fiscal year and each year employed thereafter. The raises contained in this subsection shall be paid to each employee. A separate salary schedule shall be established and maintained for each job and position.

(4) TWO-YEAR POSTSECONDARY INSTITUTIONS. The State Board of Education shall revise all salary schedules of the two-year postsecondary institutions to reflect an increase of three percent for the 2002-2003 fiscal year. The pay increases shall be given to each person employed in addition to any step increase to which the employee is otherwise entitled. The Postsecondary Education Department shall take proper steps to ensure that employees on all salary schedules are given full credit for prior work experience in the public schools and colleges, and shall take care to ensure proper placements on the salary schedules. Placement on the revised salary schedules shall be in accordance with the employee's length of service in public education. No pay increase shall be given to any two-year postsecondary employee in excess of three percent, except as specifically provided in this section. Every employee on salary schedules C-3 shall receive at least a three percent cost-of-living adjustment.

(b) Miscellaneous provisions. The following provisions are hereby established:

(1) FISCAL YEAR. All salaries and salary increases which are established by the Legislature or authorized by the State Board of Education shall be paid in full to each person employed before the end of the applicable fiscal year as defined in Section 16-1-1, as amended.

(2) EXTENDED WORK. Public school employees on contracts which extend beyond 182 days shall be given a pro rata salary increment for each day or partial day of work extending beyond 182 days.

(3) LOCAL INCREMENT. Any cost-of-living adjustment or increase on the State Minimum Salary Schedule for teachers as provided in this section shall be exclusive of any local pay increase granted or due to teachers under provisions of the local salary schedule. Any cost-of-living adjustment or pay increase required by this section for public school support personnel shall be in addition to any pay increase granted or due to the employees under provisions of the local salary schedules. The pay raise provisions of this section shall not apply to the federal portion of the salary paid to a Junior Reserve Officer Training Corps (JROTC) instructor employed by a local school board.

(4) REDUCED PAY. No employee shall be dismissed or have his or her work hours reduced or extended or have his or her salary reduced due to the provisions of any pay raise required by the Legislature or by the State Board of Education.

(5) COMMUNITY EDUCATION. Each county and city board of education shall have the option to exclude from the provisions of this section any community education or school-sponsored child care or child enrichment program which is supplemental to the state-required educational program.

(6) LOCAL CHIEF EXECUTIVE OFFICERS. The pay raise provisions of this section shall not apply to superintendents of education of any school system. Any pay increase given to the superintendent shall be by recorded vote of the governing board of authority.

(7) CAREER TECHNICAL PROGRAMS. There shall be no cutbacks or decreases in the Career Technical Programs of any board as a result of this or any preceding pay raise act of the Legislature. Neither the salaries nor the number of career technical employee positions are to be reduced or diminished in any manner or method as a result of the passage of this section or any prior act after the 1995 fiscal year granting pay increase to any employee of the board. It shall be strictly prohibited for any board or chief executive officer to take monies from the Career Technical Program to finance, in whole or in part, the programs or the salaries of the employees in the Career Technical Program of the board, and the State Board of Education shall take care to protect the viability of the Career Technical Program of each board.

(8) ANNIVERSARY DATE OF EMPLOYMENT. The employee shall be placed on the appropriate salary schedule according to length of service and degree earned as contained in this section. The length of employment shall include both in-state and out-of-state years of public education experience. Placement on the salary schedule shall be calculated according to the anniversary date of employment.



Section 16-22-13.3 - Fiscal year 2005-2006 adjustments.

(a) Pay increases, FY 2005-06. The State Budget Officer shall allocate to the State Board of Education, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Board of Youth Services School District, the Board of Directors of the Alabama School of Fine Arts, and the Board of Trustees of the Alabama School of Mathematics and Science for disbursement to the employees thereof funds based on the criteria established in this section. It is not the intent of this section to make appropriations, but the appropriations required by this section shall be made in the annual budget act for the public schools and colleges for the designated fiscal years.

(1) CERTIFICATED PERSONNEL (K-12). For the fiscal year beginning October 1, 2005, and each year thereafter, each certificated employee at all city and county school systems and the teachers at the Department of Youth Services School District shall receive a six percent salary increase. Each step and cell on the State Minimum Salary Schedule contained in the annual budget act for the public schools shall be increased by the amounts below for fiscal year 2005-06, the State Minimum Salary Schedule shall reflect the following percentage increases:

All certified employees, including Adult Basic Education and Science in Motion employees, shall be guaranteed pay increases in the amounts indicated above for their years of experience and degrees earned and the corresponding pay increases shall be reflected in the appropriate local salary schedule and paid to each certificated employee. The provisions and requirements of this section shall be in addition to the provisions of Section 16-13-231.1, relating to the State Minimum Salary Schedule. Each certificated employee shall be properly placed on the local salary schedule according to degree earned and years of public education service, either in-state or out-of-state, which shall be not less than the amounts appropriated for the State Minimum Salary Schedule. The employee shall be paid according to degree earned and length of public education experience. The pay increase shall be given to each person employed for the 2005-06 fiscal year in addition to any state or local step increase to which the employee is otherwise entitled. The local board of education shall transmit to the State Department of Education the appropriate notice of the earned advanced degree for each employee in a timely fashion; thereafter, the employee shall be paid for the advanced degree as soon as the degree is certified to the State Department of Education as being earned. The annual budget act for public education shall contain an appropriation of at least five thousand dollars ($5,000) for each teacher who has successfully completed the certification process offered by the National Board of Professional Teaching Standards (NBPTS). Payment for passing the NBPTS test shall be appropriated from the Education Trust Fund and shall be given to the qualified teacher. The pay increase provided in this section shall apply only to the portion of an employee's salary as provided under the State Minimum Salary Schedule and shall not require a pay increase on any local supplement.

(2) EDUCATION SUPPORT PERSONNEL (K-12). A six percent salary increase shall be paid to each public education support worker and adult bus driver, including Adult Basic Education and Science in Motion personnel, employed for the 2005-06 fiscal year in addition to the salary received during the 2004-05 fiscal year, except employees covered under the state Merit System at the Department of Youth Services School District. Each governing body of authority shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect a six percent pay increase which shall be given to the person employed for the 2005-06 fiscal year and each year employed thereafter. A separate local salary schedule shall be established and maintained for each job.

(3) AIDB. For the fiscal year 2005-06, employees at the Alabama Institute for Deaf and Blind shall receive pay increases which shall be in excess of their salaries received during the 2004-05 fiscal year. The increases shall be as follows:

a. Certificated. The salary schedule for certificated employees shall be revised to reflect at least the following amount of raises:

b. Support. A six percent salary increase shall be given to each support worker employed by the Alabama Institute for Deaf and Blind. A separate salary schedule shall be established and maintained for each job.

c. Miscellaneous requirements. The AIDB board shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule for fiscal year 2005-06 shall be increased to reflect the pay increases above to be given to each person employed for the 2005-06 fiscal year and each year employed thereafter. The raises contained in this subsection shall be paid to each employee.

(4) TWO-YEAR POSTSECONDARY INSTITUTIONS. The State Board of Education shall revise all salary schedules of the two-year postsecondary institutions to reflect an increase of six percent for the 2005-06 fiscal year. The pay increase shall be given to each person employed in addition to any step increase to which the employee is otherwise entitled. The Postsecondary Education Department shall take proper steps to ensure that employees on all salary schedules, including the C-3 schedules, are given full credit for prior work experience in the public schools and colleges, and shall take care to ensure proper placements on the salary schedules. Placement on the revised salary schedules shall be in accordance with the employee's length of service in public education. No pay increase shall be given to any two-year postsecondary employee in excess of six percent, except as specifically provided in this section. In addition, the State Board of Education shall add Step 25 to all salary schedules if the conditional appropriation contained in the education appropriation act for fiscal year 2006 is released or any other funds become available to fund Step 25.

(b) Miscellaneous provisions. The following provisions are hereby established:

(1) FISCAL YEAR. All salaries and salary increases which are established by the Legislature or authorized by the State Board of Education shall be paid in full to each person employed before the end of the applicable fiscal year as defined in Section 16-1-1, as amended.

(2) EXTENDED WORK. Public K-12 school employees on contracts which extend beyond 182 days shall be given a pro rata salary increment for each day or partial day of work extending beyond 182 days.

(3) LOCAL INCREMENT. Any cost-of-living adjustment and/or increase on the State Minimum Salary Schedule for teachers as provided in this section shall be exclusive of any local pay increase granted or due to teachers under provisions of any local salary schedule. Any cost-of-living adjustment and/or pay increase required by this section for public school support personnel shall be in addition to any pay increase due or granted to the employees under provisions of any local salary schedules. The pay raise provisions of this section shall not apply to any salary supplements granted by local boards of education, bonuses earned for certification by the NBPTS, or the federal portion of the salary paid to a Junior Reserve Officer Training Corps (JROTC) instructor employed by a local school board.

(4) REDUCED PAY. No employee shall be dismissed or have his or her work hours reduced or extended or have his or her salary reduced because of the provisions of any pay raise enacted by the Legislature or required by the State Board of Education.

(5) COMMUNITY EDUCATION. Each county and city board of education shall have the option to exclude from the provisions of this section any community education or school-sponsored child care or child enrichment program which is supplemental to the state-required educational program.

(6) LOCAL CHIEF EXECUTIVE OFFICERS. The pay raise provisions of this section shall not apply to superintendents of education of any school system. Any pay increase given to the superintendent shall be by recorded vote of the governing body of authority.

(7) CAREER-TECHNICAL PROGRAMS. There shall be no cutbacks or decreases in the Career-Technical Programs of any board as a result of this or any preceding pay raise act of the Legislature. Neither the salaries nor the number of career technical employee positions are to be reduced or diminished in any manner or method as a result of the passage of this section or any prior act after the 1995 fiscal year granting pay increase to any employee of the board. It shall be strictly prohibited for any board or chief executive officer to take monies from the Career-Technical Program to finance, in whole or in part, the programs or the salaries of the employees in the Career-Technical Program of the board, and the State Board of Education shall take care to protect the viability of the Career-Technical Programs of each board.



Section 16-22-13.4 - Fiscal year 2006-2007 adjustments.

(a) PAY INCREASES, FY 2006-07. The State Budget Officer shall allocate to the State Board of Education, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Board of Youth Services School District, the Board of Directors of the Alabama School of Fine Arts, and the Board of Trustees of the Alabama School of Mathematics and Science for disbursement to the employees thereof funds based on the criteria established in this section. It is not the intent of this section to make appropriations, but the appropriations required by this section shall be made in the annual budget act for the public schools and colleges for the designated fiscal years.

(1) Certificated personnel (K-12). For the fiscal year beginning October 1, 2006, and each year thereafter, each certificated employee at all city and county school systems and the teachers at the Department of Youth Services School District shall receive a five percent salary increase. Each step and cell on the State Minimum Salary Schedule contained in the annual budget act for the public schools shall be increased by the amounts below for fiscal year 2006-07, the State Minimum Salary Schedule shall reflect the following percentage increases:

The State Board of Education shall add two steps to the State Minimum Salary Schedule as provided for in the Foundation Program so that the matrix provides for a step increase for certificated employees with 24 years experience but less than 27 years and a step increase for certificated employees with 27 years or more experience. The State Board of Education shall adjust the existing Step 8 to accommodate the above provisions.

All certificated employees, including Adult Basic Education and Science in Motion employees, shall be guaranteed pay increases in the amounts indicated above for their years of experience and degrees earned and the corresponding pay increases shall be reflected in the appropriate local salary schedule and paid to each certificated employee. The provisions and requirements of this section shall be in addition to the provisions of Section 16-13-231.1, relating to the State Minimum Salary Schedule. Each certificated employee shall be properly placed on the local salary schedule according to degree earned and years of public education service. either in-state or out-of-state, which shall be not less than the amounts appropriated for the State Minimum Salary Schedule. The employee shall be paid according to degree earned and length of public education experience. The pay increase shall be given to each person employed for the 2006-07 fiscal year in addition to any state or local step increase to which the employee is otherwise entitled. The local board of education shall transmit to the State Department of Education the appropriate notice of the earned advanced degree for each employee in a timely fashion; thereafter, the employee shall be paid for the advanced degree as soon as the degree is certified to the State Department of Education as being earned. The annual budget act for public education shall contain an appropriation of at least five thousand dollars ($5,000) for each teacher who has successfully completed the certification process offered by the National Board of Professional Teaching Standards (NBPTS). Payment for passing the NBPTS test shall be appropriated from the Education Trust Fund and shall be given to the qualified teacher. The pay increase provided in this section shall apply only to the portion of an employee's salary as provided under the State Minimum Salary Schedule and shall not require a pay increase on any local supplement.

(2) Education support personnel (K-12). A five percent salary increase or a minimum of one thousand dollars ($1,000), whichever amount is greater, shall be paid to each full-time public education support worker and adult bus driver, including Adult Basic Education and Science in Motion personnel, employed for the 2006-07 fiscal year in addition to the salary received during the 2005-06 fiscal year, except employees covered under the state's Merit System at the Department of Youth Services School District. Each governing body of authority shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect a five percent pay increase or a minimum of one thousand dollars ($1,000), whichever amount is greater, which shall be given to the person employed full-time for the 2006-07 fiscal year and each year employed full-time thereafter. The base rate of pay for part-time support employees shall be increased by five percent. A separate local salary schedule shall be established and maintained for each job. All state-mandated and state-funded salary increases and fringe benefits for Child Nutrition Program workers shall be fully funded from the Foundation Program appropriation in the Education Trust Fund appropriation act, and shall therefore be subsequently fully funded by all local boards of education from funds provided in other current expense and not from funds generated by the Child Nutrition Program unless the local school system's Child Nutrition Program has in excess of a three-month operating reserve. Before any funds may be utilized by the local board of education to pay for salary or fringe benefits, the State Department of Education Child Nutrition Program Administrator shall conduct an analysis of each local board of education's Child Nutrition Program, and certify that the program meets the three-month balance as of the end of the previous fiscal year and shall therefore insure that the use of the funds in excess of a three-month balance will not be detrimental to the local Child Nutrition Program. The State Department of Education Child Nutrition Program Administrator shall certify to the State Superintendent of Education that funds utilized in excess of a three-month balance as of the end of the previous fiscal year are in excess of any funds contained in an approved corrective plan submitted by the local school system's Child Nutrition Program for expenditures at each applicable school site for facilities, equipment, personnel, and/or salary schedule adjustments. It is the intent that no employee shall suffer a reduction of hours, benefits, compensation, or termination of employment as a result of this section.

(3) AIDB. For the fiscal year 2006-07, employees at the Alabama Institute for Deaf and Blind shall receive pay increases which shall be in excess of their salaries received during the 2005-06 fiscal year. The increases shall be as follows:

a. Certificated. The salary schedule for certificated employees shall be revised to reflect at least the following amount of raises:

The board of the Alabama Institute for Deaf and Blind shall add two steps to the salary schedule for certificated employees so that the matrix provides for a step increase for certificated employees with 24 years experience but less than 27 years and a step increase for certificated employees with 27 years or more experience. The board of the Alabama Institute for Deaf and Blind shall adjust the existing Step 8 to accommodate the above provisions.

b. Support. A five percent salary increase or a minimum of one thousand dollars ($1,000), whichever amount is greater, shall be given to each full-time support worker employed by the Alabama Institute for Deaf and Blind. A separate local salary schedule shall be established and maintained for each job. The pay increase provided in this section shall be incorporated into the support employees' salary schedule. The base rate of pay for part-time support employees shall be increased by five percent.

c. Miscellaneous requirements. The Alabama Institute for Deaf and Blind board shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule for fiscal year 2006-07 shall be increased to reflect the pay increases above to be given to each person employed for the 2006-07 fiscal year and each year employed thereafter. The raises contained in this subsection shall be paid to each employee.

(4) Two-year postsecondary institutions. The State Board of Education shall revise all salary schedules of the two-year postsecondary institutions to reflect an increase of five percent for the 2006-07 fiscal year. The pay increase shall be given to each person employed in addition to any step increase to which the employee is otherwise entitled. The Postsecondary Education Department shall take proper steps to ensure that employees on all salary schedules, including the C-3 schedules, are given full credit for prior work experience in the public schools and colleges, and shall take care to ensure proper placements on the salary schedules. Placement on the revised salary schedules shall be in accordance with the employee's length of service in public education. No pay increase shall be given to any two-year postsecondary employee in excess of five percent, except as specifically provided in this section.

(b) Miscellaneous provisions. The following provisions are hereby established:

(1) Fiscal year. All salaries and salary increases which are established by the Legislature or authorized by the State Board of Education shall be paid in full to each person employed before the end of the applicable fiscal year as defined in Section 16-1-1, as amended.

(2) Extended work. Public K-12 school employees on contracts which extend beyond 187 days shall be given a pro rata salary increment for each day or partial day of work extending beyond 187 days.

(3) Local increment. Any cost-of-living adjustment and/or increase on the State Minimum Salary Schedule for teachers as provided in this section shall be exclusive of any local pay increase granted or due to teachers under provisions of any local salary schedule. Any cost-of-living adjustment and/or pay increase required by this section for public school support personnel shall be in addition to any pay increase due or granted to the employees under provisions of any local salary schedules. The pay raise provisions of this section shall not apply to any salary supplements granted by local boards of education, bonuses earned for certification by the National Board for Professional Teaching Standards, or the federal portion of the salary paid to a Junior Reserve Officer Training Corps (JROTC) instructor employed by a local school board.

(4) Reduced pay. No employee shall be dismissed or have his or her work hours reduced or extended or have his or her salary reduced because of the provisions of any pay raise enacted by the Legislature or required by the State Board of Education.

(5) Community education. Each county and city board of education shall have the option to exclude from the provisions of this section any community education or school-sponsored child care or child enrichment program which is supplemental to the state-required educational program.

(6) Local chief executive officers. The pay raise provisions of this section shall not apply to superintendents of education of any school system or institution. Any pay increase given to the superintendent shall be by recorded vote of the governing body of authority.

(7) Career-Technical Programs. There shall be no cutbacks or decreases in the Career-Technical Programs of any board as a result of this or any preceding pay raise act of the Legislature. Neither the salaries nor the number of career technical employee positions are to be reduced or diminished in any manner or method as a result of the passage of this section or any prior act after the 1995 fiscal year granting pay increases to any employee of the board. It shall be strictly prohibited for any board or chief executive officer to take monies from the Career-Technical Program to finance, in whole or in part, the programs or the salaries of the employees in the Career-Technical Program of the board, and the State Board of Education shall take care to protect the viability of the Career-Technical Programs of each board.



Section 16-22-13.5 - Fiscal year 2007 - 2008 adjustments.

(a) Pay increases, FY 2007-08. The State Budget Officer shall allocate to the State Board of Education, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Board of Youth Services School District, the Board of Directors of the Alabama School of Fine Arts, and the Board of Trustees of the Alabama School of Mathematics and Science and for disbursement to the employees thereof funds based on the criteria established in this section. It is not the intent of this section to make appropriations, but the appropriations required by this section shall be made in the annual budget act for the public schools and colleges for the designated fiscal years.

(1) CERTIFICATED PERSONNEL (K-12). For the fiscal year beginning October 1, 2007, and each year thereafter, each certificated employee at all city and county school systems and the teachers at the Department of Youth Services School District shall receive a seven percent salary increase. Each step and cell on the State Minimum Salary Schedule contained in the annual budget act for the public schools shall be increased by the amounts below for fiscal year 2007-08, the State Minimum Salary Schedule shall reflect the following percentage increases:

All certificated employees, including the Adult Basic Education and Science in Motion employees, shall be guaranteed pay increases in the amounts indicated above for their years of experience and degrees earned and the corresponding pay increases shall be reflected in the appropriate local salary schedule and paid to each certificated employee. The provisions and requirements of this section shall be in addition to the provisions of Section 16-13-231.1, relating to the State Minimum Salary Schedule. Each certificated employee shall be properly placed on the local salary schedule according to degree earned and years of public education service, either in-state or out-of-state, which shall be not less than the amounts appropriated for the State Minimum Salary Schedule. The employee shall be paid according to degree earned and length of public education experience. The pay increase shall be given to each person employed for the 2007-08 fiscal year in addition to any state or local step increase to which the employee is otherwise entitled. The local board of education shall transmit to the State Department of Education the appropriate notice of the earned advanced degree for each employee in a timely fashion; thereafter, the employee shall be paid for the advanced degree as soon as the degree is certified to the State Department of Education as being earned. The annual budget act for public education shall contain an appropriation of at least five thousand dollars ($5,000) for each teacher who has successfully completed the certification process offered by the National Board of Professional Teaching Standards (NBPTS). Payment for passing the NBPTS test shall be appropriated from the Education Trust Fund and shall be given to the qualified teacher.

(2) EDUCATION SUPPORT PERSONNEL (K-12). A seven percent salary increase or one thousand dollars ($1,000), whichever amount is greater, shall be paid to each public education support worker and adult bus driver, including Adult Basic Education and Science in Motion personnel, employed for the 2007-08 fiscal year in addition to the salary received during the 2007-08 fiscal year, except employees covered under the state's Merit System at the Department of Youth Services School District. Each governing body or authority shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect a seven percent pay increase or a minimum of one thousand dollars ($1,000), whichever amount is greater, which shall be given to the person employed full-time for the 2007-08 fiscal year and each year employed full-time thereafter. The base rate of pay for part-time support employees shall be increased by seven percent. A separate local salary schedule shall be established and maintained for each specific job performed. Child Nutrition Program workers shall be fully funded from the Foundation Program appropriation in the Education Trust Fund appropriation act, and shall therefore be subsequently fully funded by all local boards of education from funds provided in other current expense and not from funds generated by the Child Nutrition Program unless the local school system's Child Nutrition Program has in excess of a three-month operating reserve. Before any funds may be utilized by the local board of education to pay for salary or fringe benefits, the State Department of Education Child Nutrition Program Administrator shall conduct an analysis of each local board of education's Child Nutrition Program, and certify that the program meets the three-month balance as of the end of the previous fiscal year and shall therefore insure that the use of the funds in excess of a three-month balance will not be detrimental to the local Child Nutrition Program. The State Department of Education Child Nutrition Program Administrator shall certify to the State Superintendent of Education that funds utilized in excess of a three-month balance as of the end of the previous fiscal year are in excess of any funds contained in an approved corrective plan submitted by the local school system's Child Nutrition Program for expenditures at each applicable school site for facilities, equipment, personnel, and/or salary schedule adjustments.

(3) AIDB. For the fiscal year 2007-08, employees at the Alabama Institute for Deaf and Blind shall receive pay increases which shall be in excess of their salaries received during the 2006-07 fiscal year. The increases shall be as follows:

a. Certificated. The salary schedule for certificated employees shall be revised to reflect at least the following amount of raises:

b. Support. A seven percent salary increase or one thousand dollars ($1,000), whichever amount is greater, shall be given to each support worker employed full-time by the Alabama Institute for Deaf and Blind. A separate local salary schedule shall be established and maintained for each specific job performed. The pay increase in this section shall be incorporated into the support employees' salary schedules. The base rate of pay for part-time support employees shall be increased by seven percent.

c. Miscellaneous Requirements. The Alabama Institute for Deaf and Blind board shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule for fiscal year 2007-08 shall be increased to reflect the pay increases above to be given to each person employed for the 2007-08 fiscal year and each employed thereafter. The raises contained in this subsection shall be paid to each employee.

(4) TWO-YEAR POSTSECONDARY INSTITUTION. The State Board of Education shall revise all salary schedules of the two-year postsecondary institutions to reflect an increase of seven percent for the 2007-08 fiscal year. The pay increase shall be given to each person employed in addition to any step increase to which the employee is otherwise entitled. The Postsecondary Education Department shall take proper steps to ensure that employees on all salary schedules, including the C-3 schedules, are given full credit for prior work experience in the public schools and colleges, and shall take care to ensure proper placements on the salary schedules. Placement on the revised salary schedules shall be in accordance with the employee's length of service in public education. No pay increase shall be given to any two-year postsecondary employee in excess of seven percent, except as specifically provided in this section.

(b) Miscellaneous provisions. The following provisions are hereby established:

(1) FISCAL YEAR. All salaries and salary increases which are established by the State Board of Education shall be paid in full to each person employed before the end of the applicable fiscal year as defined in Section 16-1-1.

(2) EXTENDED WORK. Public K-12 school employees on contracts which extend beyond 187 days shall be given a pro rata salary increment for each or partial day of work extending beyond 187 days.

(3) LOCAL INCREMENT. Any cost-of-living adjustment and/or increase on the State Minimum Salary Schedule for teachers as provided in this section shall be exclusive of any local pay increase granted or due to teachers under provisions of any local salary schedule. Any cost-of-living adjustment and/or pay increase required by this section for public school support personnel shall be in addition to any pay increase due or granted to the employee under provisions of any local salary schedules. The pay raise provisions of this section shall not apply to any salary supplements granted by local boards of education, bonuses earned for certification by the National Board of Professional Teaching Standards, or the federal portion of the salary paid to a Junior Reserve Officer Training Corps (JROTC) instructor employed by a local school board.

(4) REDUCED PAY. No employee shall be dismissed or have his or her work hours reduced or extended or have his or her salary reduced because of the provisions of any pay raise enacted by the Legislature or required by the State Board of Education.

(5) COMMUNITY EDUCATION. Each county and city board of education shall have the option to exclude from the provisions of this section any part-time employees of community education or school-sponsored child care or child enrichment program which is supplemental to the state-required educational program.

(6) LOCAL CHIEF EXECUTIVE OFFICERS. The pay raise provisions of this section shall not apply to superintendents of education of any school system or institution. Any pay increase given to the superintendent shall be by majority recorded vote of the governing body or authority.

(7) CAREER TECHNICAL PROGRAMS. There shall be no cutbacks or decreases in the Career Technical Programs of any board as a result of this or any preceding pay raise act of the Legislature. Neither the salaries nor the number of career technical employee positions are to be reduced or diminished in any manner or method as a result of the passage of this section or any prior act after the 1995 fiscal year granting a pay increase to any employee of the board. It shall be strictly prohibited for any board or chief executive officer to take monies from the Career Technical Program to finance, in whole or in part, the programs or the salaries of the employees in the Career Technical Program of the board, and the State Board of Education shall take care to protect the viability of the Career Technical Programs of each board.



Section 16-22-13.6 - Fiscal year 2013-2014 adjustments.

(a) PAY INCREASES, FY 2013-2014. The State Budget Officer shall allocate to the State Board of Education, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Board of Youth Services School District, the Board of Directors of the Alabama School of Fine Arts, and the Board of Trustees of the Alabama School of Mathematics and Science and for disbursement to the employees thereof funds based on the criteria established in this section. It is not the intent of this section to make appropriations, but the appropriations required by this section shall be made in the annual budget act for the public K-12 schools for the designated fiscal year.

(1) Certificated Personnel (K-12). For the fiscal year beginning October 1, 2013, and each year thereafter, each certificated employee at all city and county school systems and the teachers at the Department of Youth Services School District shall receive a two percent pay increase. Each step and cell on the State Minimum Salary Schedule contained in the annual budget act for the public schools shall be increased by the amounts below for fiscal year 2013-2014, the State Minimum Salary Schedule shall reflect the following percentage increase:

All certificated employees, including the Adult Basic Education and Science in Motion employees, shall be guaranteed pay increases in the amounts indicated above for their years of experience and degrees earned and the corresponding pay increases shall be reflected in the appropriate local salary schedule and paid to each certificated employee. The provisions and requirements of this section shall be in addition to the provisions of Section 16-13-231.1, relating to the State Minimum Salary Schedule. Each certificated employee shall be properly placed on the local salary schedule according to degree earned and years of public education service (either in-state or out-of-state), which shall be not less than the amounts appropriated for the State Minimum Salary Schedule. The employee shall be paid according to degree earned and length of public education experience. The pay increase shall be given to each person employed for the 2013-2014 fiscal year in addition to any state or local step increase to which the employee is otherwise entitled. The local board of education shall transmit to the State Department of Education the appropriate notice of the earned advanced degree for each employee in a timely fashion; thereafter, the employee shall be paid for the advanced degree as soon as the degree is certified to the State Department of Education as being earned.

(2) Education Support Personnel (K-12). A two percent pay increase, beginning with the fiscal year 2013-2014, shall be paid to each public education support worker and adult bus driver, including Adult Basic Education and Science in Motion personnel, employed for the 2013-2014 fiscal year in addition to the salary received during the 2012-2013 fiscal year, except employees covered under the state's Merit System at the Department of Youth Services District. Each governing body or authority shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect a two percent pay increase beginning with fiscal year 2013-2014, which shall be given to the person employed full-time for the 2013-2014 fiscal year and each year employed full-time thereafter. The base rate of pay for part-time support employees shall be increased by two percent beginning with fiscal year 2013-2014. A separate local salary schedule shall be established and maintained for each specific job performed.

(3) AIDB. For the fiscal year 2013-2014, employees at the Alabama Institute for Deaf and Blind shall receive a pay increase which shall be in excess of their salaries received during the 2012-2013 fiscal year. The increase shall be as follows:

a. Certificated. The salary schedule for certificated employees shall be revised to reflect at least the following percentage increase beginning with the fiscal year 2013-2014:

b. Education Support Personnel (K-12). A two percent pay increase, beginning with the 2013-2014 fiscal year, shall be given to each support worker employed full-time by the Alabama Institute for Deaf and Blind. A separate local salary schedule shall be established and maintained for each specific job performed. The pay increase in this section shall be incorporated into the support employees' salary schedules. The base rate of pay for part-time support employees shall be increased by two percent for the 2013-2014 fiscal year.

c. Miscellaneous Requirements. The AIDB board shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule for fiscal year 2013-2014 shall be increased to reflect the pay increase above to be given to each person employed for the 2013-2014 fiscal year and each year employed thereafter. The pay increase contained in this subsection shall be paid to each employee.

(4) MISCELLANEOUS PROVISIONS. The following provisions are hereby established:

a. Fiscal Year. All salaries and salary increases which are established by the State Board of Education shall be paid in full to each person employed before the end of the applicable fiscal year as defined in Section 16-1-1.

b. Extended Work. Public K-12 school employees on contracts which extend beyond 187 days, or the hourly equivalent thereof, shall be given a pro rata salary increment for each or partial day of work extending beyond 187 days.

c. Local Increment. Any cost-of-living adjustment and/or increase on the State Minimum Salary Schedule for teachers as provided in this section shall be exclusive of any local pay increase granted or due to teachers under provisions of any local salary schedule. Any cost-of-living adjustment and/or pay increase required by this section for public school support personnel shall be in addition to any pay increase due or granted to the employee under provisions of any local salary schedules. The pay increase provisions of this section shall not apply to any salary supplements granted by local boards of education, bonuses earned for certification by the National Board of Professional Teaching Standards, or the federal portion of the salary paid to a Junior Reserve Officer Training Corps (JROTC) instructor employed by a local school board.

d. Community Education. Each county and city board of education shall have the option to exclude from the provisions of this section any part-time employees of community education or school-sponsored child care or child enrichment program which is supplemental to the state-required educational program.

e. Local Chief Executive Officers. The pay increase provisions of this section shall not apply to superintendents of education of any school system or institution. Any pay increase given to the superintendent shall be by majority recorded vote of the governing body or authority.

(b) The pay increase granted in this section shall begin in fiscal year 2013-2014 and continue in subsequent years. Nothing in this section shall authorize additional pay increases in subsequent years.



Section 16-22-13.7 - Fiscal year 2016-2017 adjustments.

(a) PAY INCREASES, FY 2016-2017. The State Budget Officer shall allocate to the State Board of Education, the Board of Trustees of the Alabama Institute for Deaf and Blind, the Board of Youth Services School District, the Board of Directors of the Alabama School of Fine Arts, and the Board of Trustees of the Alabama School of Mathematics and Science and for disbursement to the employees thereof funds based on the criteria established in this section. It is not the intent of this section to make appropriations, but the appropriations required by this section shall be made in the annual Education Trust Fund budget act for the designated fiscal year.

(1) CERTIFICATED PERSONNEL EARNING LESS THAN $75,000 (K-12). For the fiscal year beginning October 1, 2016, and each year thereafter, each certificated employee at all city and county school systems and the teachers at the Department of Youth Services School District earning less than $75,000 annually shall receive a four percent salary increase. Notwithstanding the foregoing, principals and assistant principals earning $75,000 or more shall also receive the four percent salary increase in the same manner as provided for in this section. Each step and cell on the State Minimum Salary Schedule below $75,000 contained in the annual budget act for the public schools shall be increased by the amounts below for fiscal year 2016-2017. The State Minimum Salary Schedule shall reflect the following percentage increase:

All certificated employees, including the Adult Basic Education and Science in Motion employees, shall be guaranteed pay increases in the amounts indicated above for their years of experience and degrees earned and the corresponding pay increases shall be reflected in the appropriate local salary schedule and paid to each certificated employee earning less than $75,000 annually. The provisions and requirements of this section shall be in addition to the provisions of Section 16-13-231.1, relating to the State Minimum Salary Schedule. Each certificated employee shall be properly placed on the local salary schedule according to degree earned and years of public education service (either in-state or out-of-state), which shall be not less than the amounts appropriated for the State Minimum Salary Schedule. The employee shall be paid according to degree earned and length of public education experience. The pay increase shall be given to each person employed for the 2016-2017 fiscal year in addition to any state or local step increase to which the employee is otherwise entitled. The local board of education shall transmit to the State Department of Education the appropriate notice of the earned advanced degree for each employee in a timely fashion; thereafter, the employee shall be paid for the advanced degree as soon as the degree is certified to the State Department of Education as being earned.

(2) CERTIFICATED PERSONNEL EARNING $75,000 OR MORE (K-12). For the fiscal year beginning October 1, 2016, and each year thereafter, each certificated employee at all city and county school systems and the teachers at the Department of Youth Services School District earning $75,000 or more shall receive a two percent salary increase. Notwithstanding the foregoing, principals and assistant principals earning $75,000 or more shall receive the four percent salary increase pursuant to and in the manner provided by subdivision (1) of this section. Each step and cell on the State Minimum Salary Schedule starting at $75,000 contained in the annual budget act for the public schools shall be increased by the amounts below for fiscal year 2016-2017, the State Minimum Salary Schedule shall reflect the following percentage increase:

All certificated employees, including the Adult Basic Education and Science in Motion employees, shall be guaranteed pay increases in the amounts indicated above for their years of experience and degrees earned and the corresponding pay increases shall be reflected in the appropriate local salary schedule and paid to each certificated employee earning $75,000 or more annually. The provisions and requirements of this section shall be in addition to the provisions of Section 16-13-231.1, relating to the State Minimum Salary Schedule. Each certificated employee shall be properly placed on the local salary schedule according to degree earned and years of public education service (either in-state or out-of-state), which shall be not less than the amounts appropriated for the State Minimum Salary Schedule. The employee shall be paid according to degree earned and length of public education experience. The pay increase shall be given to each person employed for the 2016-2017 fiscal year in addition to any state or local step increase to which the employee is otherwise entitled. The local board of education shall transmit to the State Department of Education the appropriate notice of the earned advanced degree for each employee in a timely fashion; thereafter, the employee shall be paid for the advanced degree as soon as the degree is certified to the State Department of Education as being earned.

(3) EDUCATION SUPPORT PERSONNEL EARNING LESS THAN $75,000 (K-12). A four percent pay increase, beginning with the fiscal year 2016-2017, shall be paid to each public education support worker and adult bus driver, including Adult Basic Education and Science in Motion personnel, employed for the 2016-2017 fiscal year in addition to the salary received during the 2015-2016 fiscal year, except employees covered under the state's Merit System at the Department of Youth Services District. Each governing body or authority shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect a four percent pay increase beginning with fiscal year 2016-2017, which shall be given to the person employed full-time for the 2016-2017 fiscal year and each year employed full-time thereafter. The base rate of pay for part-time support employees shall be increased by four percent beginning with fiscal year 2016-2017. A separate local salary schedule shall be established and maintained for each specific job performed.

(4) EDUCATION SUPPORT PERSONNEL EARNING $75,000 OR MORE (K-12). A two percent pay increase, beginning with the fiscal year 2016-2017, shall be paid to each public education support worker and adult bus driver, including Adult Basic Education and Science in Motion personnel, employed for the 2016-2017 fiscal year in addition to the salary received during the 2015-2016 fiscal year, except employees covered under the state's Merit System at the Department of Youth Services District. Each governing body or authority shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule shall be increased to reflect a two percent pay increase beginning with fiscal year 2016-2017, which shall be given to the person employed full-time for the 2016-2017 fiscal year and each year employed full-time thereafter. The base rate of pay for part-time support employees shall be increased by two percent beginning with fiscal year 2016-2017. A separate local salary schedule shall be established and maintained for each specific job performed.

(5) AIDB. For the fiscal year 2016-2017, employees at the Alabama Institute for Deaf and Blind shall receive a pay increase which shall be in excess of their salaries received during the 2015-2016 fiscal year. The increase shall be as follows:

a. Certificated Employees Earning Less than $75,000. The salary schedule for certificated employees earning less than $75,000 shall be revised to reflect at least the following percentage increase beginning with the fiscal year 2016-2017:

b. Certificated Employes Earning $75,000 or More. The salary schedule for certified employees earning more than $75,000 shall be revised to reflect at least the following percentage increase beginning with the fiscal year 2016-2017:

c. Education Support Personnel Earning Less than $75,000 (K-12). A four percent pay increase, beginning with the 2016-2017 fiscal year, shall be given to each support worker employed full-time by the Alabama Institute for Deaf and Blind. A separate local salary schedule shall be established and maintained for each specific job performed. The pay increase in this section shall be incorporated into the support employees' salary schedules. The base rate of pay for part-time support employees shall be increased by four percent for the 2016-2017 fiscal year.

d. Education Support Personnel Earning $75,000 or More (K-12). A two percent pay increase, beginning with the 2016-2017 fiscal year, shall be given to each support worker employed full-time by the Alabama Institute for Deaf and Blind. A separate local salary schedule shall be established and maintained for each specific job performed. The pay increase in this section shall be incorporated into the support employees' salary schedules. The base rate of pay for part-time support employees shall be increased by two percent for the 2016-2017 fiscal year.

e. Miscellaneous Requirements. The AIDB board shall establish and maintain a salary schedule for each class and type of employee and each step of each salary schedule for fiscal year 2016-2017 shall be increased to reflect the pay increases above to be given to each person employed for the 2016-2017 fiscal year and each year employed thereafter. The pay increases contained in this subsection shall be paid to each employee.

(6) TWO-YEAR POSTSECONDARY INSTITUTIONS EMPLOYEES. The Board of Trustees of the Community College System shall revise all salary schedules of the two-year postsecondary institutions to reflect an increase of four percent for the 2016-2017 fiscal year. The pay increase shall be given to each person employed in addition to any step increase to which the employee is otherwise entitled. The Postsecondary Education Department shall take proper steps to ensure that employees on all salary schedules are given full credit for prior work experience in the public schools and colleges, and shall take care to ensure proper placements on the salary schedules. Placement on the revised salary schedules shall be in accordance with the employee's length of service in public education. No pay increase shall be given to any two-year postsecondary employee in excess of four percent, except as specifically provided in this section.

(7) MISCELLANEOUS PROVISIONS. The following provisions are hereby established:

a. Fiscal Year. All salaries and salary increases which are established by the State Board of Education shall be paid in full to each person employed before the end of the applicable fiscal year as defined in Section 16-1-1.

b. Extended Work. Public K-12 school employees on contracts which extend beyond 187 days, or the hourly equivalent thereof, shall be given a pro rata salary increment for each or partial day of work extending beyond 187 days.

c. Local Increment. Any cost-of-living adjustment and/or increase on the State Minimum Salary Schedule for teachers as provided in this section shall be exclusive of any local pay increase granted or due to teachers under provisions of any local salary schedule. Any cost-of-living adjustment and/or pay increase required by this section for public school support personnel shall be in addition to any pay increase due or granted to the employee under provisions of any local salary schedules. The pay increase provisions of this section shall not apply to any salary supplements granted by local boards of education, bonuses earned for certification by the National Board of Professional Teaching Standards, or the federal portion of the salary paid to a Junior Reserve Officer Training Corps (JROTC) instructor employed by a local school board.

d. Community Education. Each county and city board of education shall have the option to exclude from the provisions of this section any part-time employees of community education or school-sponsored child care or child enrichment program which is supplemental to the state-required educational program.

e. Local Chief Executive Officers. The pay increase provisions of this section shall not apply to superintendents of education of any school system or institution. Any pay increase given to the superintendent shall be by majority recorded vote of the governing body or authority.

f. Commencing at the beginning of the 2017-2018 school year, additional compensation for an advanced degree shall only be provided if the advanced degree is earned in the same field of study as the subject matter the person is teaching, unless: (i) the advanced degree is in education administration or counseling; or (ii) the person teaches a subject that is in critical shortage, as defined by the local school system and approved by the State Department of Education; or (iii) the teacher is required to transfer to another area or subject. A teacher who has made progress toward earning an advanced degree before the beginning of the 2017-2018 school year, as determined by parameters established by rule of the department, upon earning that advanced degree, shall be entitled to the additional compensation without regard to the field of study for which the advanced degree was earned. The State Department of Education, by rule, shall establish parameters defining the field of study to which a particular advanced degree correlates for the purposes of this paragraph.

g. Paragraph f. to the contrary notwithstanding, additional compensation for an advanced degree where progress toward the degree is initially commenced after the beginning of the 2017-2018 school year, shall only be provided if the advanced degree is earned at an accredited institution of higher education.

h. The requirement that an advanced degree be earned in the same field of study as the subject matter being taught shall be liberally construed to include self-contained teachers who teach all subjects at a particular grade level.

i. By October 1 of each year, the State Department of Education shall submit a report to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Chair of the House Ways and Means Education Committee, and the Chair of the Senate Finance and Taxation Education Committee, listing the number of advanced degrees earned by teachers during the preceding school year, the type of advanced degrees earned, and the number of advanced degrees earned in the field of study as the subject matter being taught by teachers earning advanced degrees.

(b) The pay increases granted in Section 1 shall begin in fiscal year 2016-2017 and continue in subsequent years. Nothing in subsection (a) shall authorize additional pay increases in subsequent years.



Section 16-22-14 - Personnel records of education employees.

(a) Definitions. When used in this section, the following words shall have the following meanings:

(1) EMPLOYEE. Any person employed by a school board.

(2) EXECUTIVE OFFICER. The superintendent of any public county or city school system; the President of the Alabama Institute for Deaf and Blind; the president of any two-year school or college under the auspices of the State Board of Education; the Superintendent of the Department of Youth Services School District; the Executive Director of the Alabama School of Fine Arts; and the Executive Director of the Alabama High School of Mathematics and Science.

(3) LOCAL EDUCATION AGENCY PERSONNEL SYSTEM (LEAPS). The data base established and maintained by the Alabama Department of Education for record keeping of all data related to certificated and non-certificated personnel at each board of education.

(4) PERSONNEL AND ENROLLMENT REPORTING SYSTEM (PERS). The data base established and maintained by the Alabama Department of Postsecondary Education for record keeping of all data related to personnel and enrollment at postsecondary institutions.

(5) PERSONNEL RECORD. All records, information, data, or materials pertaining to an employee kept by the executive officer of the school board or other employees of the school board in any form or retrieval system whatsoever.

(6) SCHOOL BOARD or BOARD OF EDUCATION or BOARD. As applied to employees in the public schools, grade kindergarten through grade 12, any county or city board of education; the Board of Trustees of the Alabama Institute for Deaf and Blind; the Alabama Youth Services Board in its capacity as the Board of Education for the Youth Services School District; the Board of Directors of the Alabama School of Fine Arts; the Board of Directors of the Alabama High School of Mathematics and Science; and, as applied to two-year postsecondary education institutions only, the State Board of Education.

(b) Establishment and maintenance of records. Each board shall establish and maintain a personnel file on each employee. It shall be the responsibility of the executive officer of each school board to supervise the maintenance of personnel files and to maintain updated, complete, and accurate records.

(c) Employee access and response. The employee, or any person designated in writing by the employee, may, upon request, review all of the contents in his or her personnel file and receive copies of any documents contained in the file. No document shall be withheld from the employee or his or her representative. A representative of the employee may accompany him or her during the personnel file review. The employee may answer or object in writing to any material in his or her file and the answer or objection shall be attached to the appropriate material.

(d) Public access. This section is supplemental to the statutes which apply to the public's access to government records. Public access to school personnel files is affirmed subject to the privacy rights rulings of the various federal and state courts.

(e) Work performance records. Any materials pertaining directly to work performance may be placed in the record of the employee and a copy of the materials shall be provided to the employee. Statements, reports, and comments relating to work performance, disciplinary action against the employee, suspension of the employee, or dismissal of the employee shall be reduced to writing and signed by a person reasonably competent to know the facts or make a judgment as to the accuracy of the subject information. Additional information related to the written materials previously placed in the personnel file may be attached to the material to clarify or amplify them as needed. A copy of all materials to be placed in an employee's record which may tend to diminish the employee's professional or work status or reflect adversely on the employee's record of performance or character shall be provided to the employee.

(f) Anonymous materials. Any anonymous complaint or material received by a school official shall be immediately transmitted to the executive officer. If the material is deemed worthy of an investigation by the executive officer, it may be investigated. The results of the investigation shall be reduced to writing, signed by the executive officer, principal, or other designated official in charge of the complaint, dated, attached to the material in question, and placed in the personnel file of the employee. Any anonymous complaint which is not investigated within 30 calendar days of its receipt by the executive officer shall not be retained, but shall be destroyed.

(g) Transfer of information. Notwithstanding any other provision in this section to the contrary, the following provisions shall apply:

(1) The transfer of the personnel file or any parts, summation, or copies of the personnel file of the employee shall be effectuated upon the written request of the employee.

(2) The employer may transfer an employee's personnel file or copies or parts thereof to another employer or prospective employer.

(3) The provisions contained in Section 16-22-6 shall remain in effect. Payroll deductions which the employee has authorized shall continue effective.

(4) Any documents which may be lawfully contained in the personnel file of an employee shall be made available to a lawfully authorized hearing officer or panel conducting an investigation into the competency or performance of the employee, and to all appropriate law enforcement officials. Statistical information on employees and former employees may be transmitted to the Department of Archives and History and to the State Department of Education for historical research and information.

(h) Policies. Written policies established by a school board pertaining to personnel files which are not inconsistent with this section may remain in effect, consistent with Section 16-1-30.

(i) This section shall be implemented by each school board no later than September 1, 1998.



Section 16-22-15 - Notice of personnel vacancy; board policies; emergency situations.

(a) For the purposes of this section, the following words shall have the following meanings:

(1) BOARD OF EDUCATION or BOARD. All public county and city boards of education; the Board of Trustees of the Alabama Institute for Deaf and Blind; the Alabama Youth Services Department School Board in its capacity as the Board of Education for the Youth Services School District; the Board of Directors of the Alabama School of Fine Arts; the Board of Trustees of the Alabama High School of Mathematics and Science; and the State Board of Education as applied to two-year postsecondary education institutions.

(2) EXECUTIVE OFFICER. The superintendent of any public county or city school system; the President of the Alabama Institute for Deaf and Blind; the president of any two-year school or college under the auspices of the State Board of Education; the Executive Director of the Alabama School of Fine Arts; the Superintendent of the Department of Youth Services School District; and the Executive Director of the Alabama High School of Mathematics and Science.

(3) EMPLOYEES. Employees or personnel of the board except for the following:

a. Those employees covered under the Alabama state Merit System.

b. Those employees of the Alabama Institute for Deaf and Blind who work for the Alabama Industries for the Blind and those satellite employees at its regional centers.

(b) Each board of education, through its executive officer, shall post a notice of vacancy for each vacant personnel position. The notice shall be posted in a conspicuous place at each school campus and worksite at least 14 calendar days before the position is to be filled. The notice shall include, but not necessarily be limited to, all of the following:

(1) Job description and title.

(2) Required qualifications.

(3) Salary schedule and amount.

(4) Information on where to submit an application.

(5) Information on any deadlines for applying.

(6) Any other relevant information.

(c) If a personnel vacancy occurs during the time when the schools are in session, the vacancy notice shall be posted not less than seven calendar days before the position is to be filled. All vacancies involving jobs which are supervisory, managerial, or otherwise newly created positions shall nevertheless require posting notices of at least 14 calendar days.

(d) The board may adopt or continue policies which are not inconsistent with this section. The board may adopt policies to ensure the safety and welfare of its students during dire emergency situations, but the posting of a vacancy notice as required in this section shall not be abridged or delayed except in dire emergency circumstances and then delayed only temporarily in order to reasonably meet the conditions of the emergency. The adoption of additional policies shall comply with the requirements and procedures of Section 16-1-30 by all boards defined in this section.



Section 16-22-15.1 - Employment of relatives.

(a) As used in this section, the following terms have the following meanings:

(1) BOARD, BOARD OF EDUCATION, or EXECUTIVE OFFICER. These terms shall have the same meaning as provided in Section 16-22-15.

(2) RELATIVE. The spouse, a dependant, an adult child or his or her spouse, a parent, a spouse's parent, or a sibling or his or her spouse, of another person.

(b) Except as otherwise provided in this section, an executive officer may not recommend a relative for employment to his or her board.

(c) If a board publishes a vacancy announcement pursuant to Section 16-22-15 and a relative of the executive officer submits an application or otherwise seeks the advertised position, the executive officer shall take no further direct or indirect action regarding the posted vacancy. The executive officer shall submit the application to the chair of the board of education who shall select an impartial person to conduct any interview and make a determination as to whether to recommend the applicant to the full board for consideration and if so, issue a report in writing. The board shall consider the recommendation and written report without any comment or input from the executive officer.

(d) If a board publishes a vacancy announcement pursuant to Section 16-22-15 and a relative of a board member submits an application or otherwise seeks the advertised position, that member shall recuse himself or herself from any discussion, debate, consideration, or vote on the executive officer's recommendation regarding that vacancy.

(e) If a board publishes a vacancy announcement pursuant to Section 16-22-15 and a relative of a principal or other supervisor who is charged with conducting interviews, vetting or recommending candidates, or otherwise taking part in the hiring process submits an application or otherwise seeks the advertised position, the principal or supervisor may not take any part in the hiring process, directly or indirectly, and any interviews, vetting, or recommendations shall be assigned by the executive officer to another administrator in the system who does not report to the disqualified principal or administrator.

(f) Following September 1, 2015, no person shall be eligible to apply for or be hired into a position for which his or her immediate supervisor would be a relative.

(g) A person may apply for and be hired into a position where a relative would be in the applicant's chain of command if hired but would not be the applicant's immediate supervisor, so long as the applicant's supervisor made no recommendation, cast no vote, and otherwise had no direct or indirect involvement concerning the employee's hiring.

(h) If a position is filled by a relative of an executive officer, board member, principal, or other supervisor, and a violation of this section occurs, any other applicant for the position shall have standing to bring a declaratory judgment action in the circuit court with jurisdiction over the board within 21 days of the board's action to fill the position. If the court finds that this section was violated, the court shall declare the action of the board in hiring the relative null and void, order the executive officer and board to advertise the position again in accordance with Section 16-22-15, and declare the relative initially hired ineligible for employment in that position.

(i)(1) A person may not evaluate the performance of, have input into the compensation of, or otherwise set the terms and conditions of employment of a subordinate relative.

(2) If an executive officer receives a recommendation for a personnel action affecting his or her relative from the principal or other supervisor of that relative, the executive officer shall delegate a third party to take action or make a recommendation to the board as provided in subsection (c).

(j) Whoever violates this section is guilty of a misdemeanor and shall be punished by a fine not to exceed five hundred dollars ($500) or by imprisonment not to exceed one year, or both. A willful violation of this section shall subject the employee and the person or persons within the fourth degree of affinity or consanguinity of the employee to disciplinary action, up to and including termination.



Section 16-22-16 - Registered nurses required.

(a) The State Department of Education and the Alabama Institute for Deaf and Blind shall require the employment of school nurses in each local school system.

(b) There shall not be greater than five licensed practical nurses to one registered nurse within each school system. However, based upon individual circumstances, including specific medical needs and tasks which must be performed by a registered nurse as set forth in the Nurse Practice Act and the Administrative Code rules of the Alabama Board of Nursing, there may be a lower registered nurse to licensed practical nurse ratio within each school system.

(c) The allotment of school nurses shall be distributed so that each school system shall receive one registered nurse and an additional nurse or nurses or fraction of a nursing allocation based upon the average daily membership during the first 20 scholastic days after Labor Day of the preceding school year.

(d) Each local school superintendent shall designate one registered nurse for the entire school system whose responsibilities shall include annually providing a full and comprehensive assessment of all student health needs within that system. Based upon the assessment findings, the designated nurse shall make a recommendation to the local school superintendent concerning the implementation and coordination of student health needs.

(e) The State Department of Education shall employ a School Nurse Consultant, who shall be a registered nurse, to provide supervision of programs statewide and implement school nursing programs as established by the State Board of Education.

(f) At a minimum, all school nurses shall be paid according to the statewide salary schedule for school nurses which shall be included in the annual budget act for the public schools.

(g) The amounts necessary to meet the requirements of this section shall be appropriated in the annual budget act for the public schools and in the annual budget act for the Alabama Institute for Deaf and Blind. The funding for this requirement is contingent upon available revenue in the Education Trust Fund and appropriation by the Legislature.

(h) Funding provisions of the School Nurses Act shall be met once every public school in Alabama has a school nurse and a ratio of one state-funded school nurse for every 500 pupils exists statewide.

(i) This section shall be construed in pari materia with other laws, but to the effect that this section specifically conflicts with other laws in direct conflict with this section, then those laws or parts of laws are hereby repealed.



Section 16-22-17 - Payroll deductions for participation in statewide programs.

(a) When used in this section, the following terms shall have the following meanings, respectively:

(1) EMPLOYEE. Any person employed full-time as provided by law by those employers enumerated in this section and adult bus drivers.

(2) EMPLOYER. All public city and county boards of education; the Board of Trustees of the Alabama Institute for Deaf and Blind; the Alabama Youth Services Department District Board in its capacity as the Board of Education for the Youth Services Department District; the Board of Directors of the Alabama School of Fine Arts; the Board of Trustees of the Alabama High School of Mathematics and Science; the State Board of Education as applied to the payroll office of two-year postsecondary education institutions; and the Board of Trustees of Alabama A and M University.

(3) PROFESSIONAL ORGANIZATION or ORGANIZATION. The employees' local professional organization representing the majority of employees of an identified class of employees in matters involving employee/employer relations.

(4) RETIREE. Any person who is receiving a benefit check each month from the Teachers' Retirement System.

(b) Each employer and the Teachers' Retirement System for each retiree shall prepare a separate slot on their regular monthly, weekly, or biweekly personnel payrolls to provide for all eligible employees to have the opportunity to purchase, at group rates or group discounts through their professional organization, different plans for annuities, deferred compensation, disability, casualty, automobile, personal liability, long-term health care and health insurance, and other programs offered on a statewide basis by the organization for which the employees or retirees qualify and which they chose to purchase. Each employee and retiree who qualifies may choose to participate in the various statewide programs offered and may authorize deductions from his or her regular payroll check or annuity in the amount of such premiums and costs necessary to cover the programs chosen. The employer and the Teachers' Retirement System shall aggregate the sum of the total deductions authorized by all their employees or retirees and shall submit payment in one check with a list of deductions and coverages for each employee for each pay period on a timely basis to the professional organization or its designated agent. Payment to the professional organization for dues deductions and voluntary contributions shall be by separate check from the deductions made pursuant to this subsection. Following the correct and proper deduction and timely transmittal of funds, the employer shall bear no further responsibility. The professional organization or its designated agent shall receive funds from the employer and disburse such funds as may be necessary to each provider offering plans and coverages. All employees and retirees may participate in group plans or programs offered statewide through the professional organization by authorizing and submitting to the employer or the Teachers' Retirement System a form indicating the amount to be deducted for purchases of group plans, programs, or coverages. The custodian of funds and/or the financial officer is hereby authorized and directed to initiate payroll deductions for plans and coverages as directed by each employee and retiree and to submit payment to the professional organization. One check shall aggregate the total amount authorized by all employees and shall accompany a list of participating employees and the amount of deductions and the plans or programs of coverages for each. It is expressly provided that any benefits inuring to the employee under the provisions of this subsection shall not supplant any benefits which the employee may be receiving from the employer on August 1, 1999. The provisions of this section are intended as a benefit to the employees to provide the lowest possible cost for purchase of coverages. No employer shall apply any administrative charges for performance of the requirements of this section.



Section 16-22-18 - Annual stipend or supplement for certified counselors.

(a) Public elementary and secondary school counselors who were certified as nationally certified school counselors by the National Board for Certified Counselors prior to January 1, 2003, shall receive the same annual stipend or supplement as is provided for public school counselors who have received certification from the National Board for Professional Teaching Standards. The annual budget act for public education shall contain an appropriation of at least five thousand dollars ($5,000) for each qualified public school counselor certified by the National Board for Certified Counselors. Nothing in this section shall imply or be interpreted as a right to additional compensation for any prior school year.

(b) Effective in 2013, upon certificate renewal, all public elementary and secondary school counselors meeting the qualifying criteria as set forth in this section shall obtain school counseling certification by the NBPTS or forfeit their annual stipend.



Section 16-22-19 - Annual stipend or supplement for school principals.

Commencing on January 1, 2013, any public elementary or secondary school principal who receives national board certification from the National Board for Professional Teaching Standards shall receive the same annual stipend or supplement as is provided for public school teachers and public school counselors who have received certification from the National Board for Professional Teaching Standards. Nothing in this section shall imply or be interpreted as a right to any additional compensation for any prior school year.






Chapter 22A - ALABAMA CHILD PROTECTION ACT OF 1999.

Section 16-22A-1 - Short title; purpose.

This chapter shall be known and cited as the Alabama Child Protection Act of 1999. Article 1 provides the procedure for conducting criminal history background information checks on all applicants for certification, public and nonpublic applicants for employment, nonpublic current employees, and current employees under review. Article 2 provides the procedure for conducting criminal history background information checks on current public certified and noncertified employees.



Section 16-22A-2 - Legislative intent.

Under the National Child Protection Act of 1993, Public Law 103-209, 42 U.S.C. 5119, et seq., the states are required to implement a computerized information system to provide child abuse crime information through the Federal Bureau of Investigation National Criminal History Record Information System and may conduct a nationwide criminal history background information check for the purpose of determining whether an individual who will have unsupervised access to children is suitable for employment or has been convicted of a crime that bears upon the fitness of the individual to teach or have responsibility for the safety and well-being of children as defined in this chapter.

The Legislature finds that there is a compelling state interest and it is in the best interest of the children of Alabama to protect them from those persons who may inflict physical or mental injury or abuse, sexual abuse or exploitation, or maltreatment or other mistreatment upon children. Therefore, in establishing the Alabama Child Protection Act of 1999, it is the intent of the Legislature to provide for the implementation of a system that allows the State Superintendent of Education, local boards of education, and other nonpublic schools to ensure that prospective employees and current employees are suitable for employment and have not been convicted of a crime that bears upon their fitness to teach or to have responsibility for the safety and well-being of children as defined in this chapter.



Section 16-22A-3 - Definitions.

When used in this chapter only, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) APPLICANT. A certified or noncertified individual who submits an application for employment to a local employing board or any nonpublic school, to act in any capacity in which the individual will have unsupervised access to children in an educational environment.

(2) APPLICANT FOR CERTIFICATION. An individual who submits an application for certification issued by the State Superintendent of Education.

(3) AUTHORIZED EMPLOYER. Any educational entity authorized to obtain criminal history background information, including the State Department of Education, local employing boards, and nonpublic schools which are responsible for hiring employees or contracting with private employers to provide personnel who have unsupervised access to children in an educational setting.

(4) CERTIFIED APPLICANT FOR EMPLOYMENT. A certified individual who submits an application for employment to a local employing board or any nonpublic school to act in any capacity in which the individual will have unsupervised access to children in an educational environment.

(5) CHIEF EXECUTIVE OFFICER. The State Superintendent of Education; the superintendent of any public county or city school system; the President of the Alabama Institute for Deaf and Blind; the Executive Director of the Alabama School of Fine Arts; the Superintendent of the Department of Youth Services School District; the Executive Director of the Alabama High School of Mathematics and Science; the superintendent of any nonpublic school, or in the absence of a superintendent, the headmaster of any nonpublic school; and the head of any department or employer covered by this chapter but not specifically enumerated herein.

(6) CHILD or CHILDREN. Any person under the age of 19 years, or any youth who suffers from a disability thereby rendering the youth a child for the purpose of receiving elementary and secondary education at public expense, notwithstanding their chronological age.

(7) CRIMINAL HISTORY BACKGROUND INFORMATION CHECK. The review of any and all records containing any information collected and stored in the criminal record repository of the Federal Bureau of Investigation, the Alabama Department of Public Safety, or any other repository of criminal history records, involving a pending arrest or conviction by a criminal justice agency, including, but not limited to, child abuse crime information as defined by 42 U.S.C. 5119, the National Child Protection Act of 1993, conviction record information, fingerprint cards, correctional induction and release information, identifiable descriptions and notations of convictions; provided, however, dissemination of such information is not forbidden by order of any court of competent jurisdiction or by federal law. Criminal history background information shall not include any analytical records or investigative reports that contain criminal intelligence information or criminal investigation information.

(8) CURRENT EMPLOYEE.

a. Any person who is employed by a local employing board or nonpublic school who has or seeks to have unsupervised access to a child or children in an educational setting.

b. Any person employed to serve an authorized employer as defined in this chapter, including those individuals that provide services to local employing boards or nonpublic schools, when the person so employed has unsupervised access to children in an educational environment.

(9) CURRENT EMPLOYEE UNDER REVIEW. Any current employee whose professional certificate or employment status is under review based upon reasonable suspicion.

(10) CURRENT PUBLIC CERTIFIED EMPLOYEE.

a. Any person certified by the State Superintendent of Education who is employed by a local employing board and who has or seeks to have unsupervised access to a child or children in an educational setting.

b. Any person certified by the State Superintendent of Education who is employed to serve a local employing board, including those individuals that provide services to local employing boards, when the person so employed has unsupervised access to children in an educational environment.

c. Any person certified by the State Superintendent of Education who is employed by the State Department of Education and whose responsibilities include work in the public schools of the state, as determined by the State Superintendent of Education.

(11) CURRENT PUBLIC NONCERTIFIED EMPLOYEE.

a. Any person not certified by the State Superintendent of Education who is employed by a local employing board and who has or seeks to have unsupervised access to a child or children in an educational setting.

b. Any person not certified by the State Superintendent of Education who is employed to serve a local employing board, including those individuals that provide services to local employing boards, when the person so employed has unsupervised access to children in an educational environment.

c. Any person not certified by the State Superintendent of Education who is employed by the State Department of Education and whose responsibilities include work in the public schools of the state, as determined by the State Superintendent of Education.

(12) EDUCATIONAL ENVIRONMENT OR SETTING. Any building, structure, or location whether public or private property, or vehicle, utilized to or involved in the providing of education, training, instruction, or supervision to children or transportation in connection with such activity provided by a local employing board or nonpublic school.

(13) LOCAL EMPLOYING BOARD. Any public county or city school system which falls under the jurisdiction of the State Board of Education and the State Superintendent of Education, the Alabama Institute for Deaf and Blind, the Alabama School of Fine Arts, the Department of Youth Services School District, the Alabama High School of Mathematics and Science, and any public educational employer covered by this chapter but not specifically enumerated herein.

(14) NONCERTIFIED APPLICANT FOR EMPLOYMENT. Any person not certified by the state who submits an application for employment to a local employing board or any nonpublic school, to act in any capacity in which the individual will have unsupervised access to children in an educational environment.

(15) NONPUBLIC SCHOOL. Any nonpublic or private school, including parochial schools, not under the jurisdiction of the State Superintendent of Education and the State Board of Education, yet providing educational services to children. Parents engaged in the home schooling of their own children are specifically excluded from this chapter.

(16) REASONABLE SUSPICION. Belief by a prudent person that reasonable articulable grounds exist to suspect that the past or present behavior of an employee should be reviewed to determine if such behavior or conduct bears upon the fitness of the employee to teach or have responsibility for the safety and well-being of children, or both, as defined in this chapter.

(17) SUITABILITY CRITERIA.

a. Suitability Criteria for Nonpublic Employment. Pertains to an applicant for employment, nonpublic current employee, or a current employee under review in a nonpublic school. An individual who has not been convicted of a child abuse crime, as defined herein as a crime committed under the law of the state that involves the physical or mental injury, sexual abuse or exploitation, or maltreatment of a child, shall be deemed suitable for employment.

b. Suitability Criteria for Public Employment. Pertains to an applicant for certification, certified applicant for employment, current public certified employee, current public noncertified employee, and current employee under review in a public school. An individual who has not been convicted of a child abuse crime, as defined herein as a crime committed under the law of the state that involves the physical or mental injury, sexual abuse or exploitation, or maltreatment of a child, or who has not been convicted of a crime which would bear upon the fitness of the employee to teach or have responsibility for the safety or well-being of children, or both, shall be deemed suitable for employment. Factors considered in determining whether a conviction bears a reasonable relationship to the fitness of a current employee or applicant include:

1. The likelihood that the conduct may adversely affect children or fellow employees.

2. The degree of such adversity anticipated.

3. The proximity or remoteness in time of the conduct.

4. The type of certificate held by the individual, if applicable.

5. Any extenuating or aggravating circumstances surrounding the conduct.

6. The praiseworthiness or blameworthiness of the motives resulting in the conduct.

7. The likelihood of the recurrence of the questioned conduct.

8. The extent to which disciplinary or employment action may inflict an adverse impact or chilling effect upon the constitutional rights of the individual or other employees.

9. Any other factor that is relevant to determining whether the individual is fit to have unsupervised access to a child or children.

(18) UNSUPERVISED ACCESS TO A CHILD OR CHILDREN. During the providing of education, training, instruction, supervision to children, or other employment related activities or responsibilities, a person would have unaccompanied control, governance, or contact with a child or children.

(19) WRITTEN CONSENT. A signed statement by the applicant, a current employee, or a current employee under review containing all of the following:

a. The name, address, date of birth, race, gender, and Social Security number appearing on a valid identification document as defined in subsection (d) of 18 U.S.C. 1028.

b. A statement that the applicant or current employee under review has not been convicted of a crime that bears upon the fitness of the applicant or employee to teach or to have responsibility for the safety and well-being of children as defined in this chapter, and if convicted of such a crime, a description of the crime and the particulars of the conviction.

c. Notice to the applicant or current employee under review, where reasonable suspicion exists regarding the current employee, that a background information check is going to be requested.

d. Notice to the applicant, current employee, or current employee under review who is the subject of the background information check of the right to obtain a copy of the background information check report, challenge the accuracy and completeness of any information contained in the report, and to obtain a prompt determination as to the validity of such challenge before a decision to retain or hire for employment is made by the employer.

e. Notice to the applicant or current employee under review that before a background information check is made, the applicant may be denied unsupervised access to children or the opportunity to serve based upon the information contained in the criminal history background information check or that employment or service or both may be restricted by the employing entity according to written policy.

f. Notice to the applicant that refusal to give written permission for a criminal history background information check will result in the applicant not being hired.

g. Notice to the applicant that failure to reveal a prior conviction that would bear upon the fitness of the individual to teach or to have responsibility for the safety and well-being of children, or any other convictions, may cause the applicant, if later employed, to face dismissal, in accordance with existing applicable statutes, for falsifying the employment application information.

h. Notice to the applicant, current employee, or current employee under review of his or her due process rights.

i. Notice to the applicant, current employee, or current employee under review, seeking employment or employed by a nonpublic school, that the State Superintendent of Education will provide a suitability determination based upon the Alabama Bureau of Investigation and Federal Bureau of Investigation criminal history background information reports and the suitability criteria for nonpublic employment defined herein to the chief executive officer of the nonpublic school.



Section 16-22A-4 - Initiation of request for criminal history background check.

Any person who wishes to initiate a request for a criminal history background check of a current employee shall be required to provide a written signed statement to the designated chief executive officer of an authorized employer containing the reasonable articulable grounds supporting a request and initiation of review.



Section 16-22A-5 - Agencies required to conduct criminal history background information checks.

(a) A criminal history background information check shall be conducted on all applicants seeking positions with, and on all current employees under review employed by any local employing board, and any State Department of Education personnel as determined by the State Superintendent of Education, who have unsupervised access to and provide education, training, instruction, or supervision for children in an educational setting.

(b) A criminal history background information check shall be conducted on all applicants seeking positions with, and on all current employees and current employees under review employed by any nonpublic school, who have unsupervised access to or who provide education, training, instruction, or supervision for children in an educational setting.

(c) No institution listed in subsection (a) or subsection (b) shall hire an individual who may have unsupervised access to a child without first obtaining a criminal history background information check, except on a temporary emergency basis. In the event that this exception is used and a position is filled by the employer due to exigent circumstances, the applicant so employed may be placed on payroll until such time as a criminal history background information check on the employee is completed.

(d) Nationwide criminal history background information reports for applicants for certification, certified applicants for public employment, noncertified applicants for public employment, and public current employees under review shall be sent directly from the Department of Public Safety to the State Department of Education within a reasonable time from the receipt of the report from the Alabama Bureau of Investigation.

(e) Nationwide criminal history background information reports for nonpublic school applicants for employment, current employees, and current employees under review shall be sent directly from the Department of Public Safety to the State Department of Education within a reasonable time from the receipt of the report from the Alabama Bureau of Investigation. Thereafter, the State Superintendent of Education shall review the criminal history background information report and determine whether the applicant for employment, current employee, or current employee under review satisfies the suitability criteria for nonpublic employment. The State Superintendent of Education shall issue a suitability determination to the chief executive officer of the nonpublic school requesting the determination.

(f) Mandatory criminal history background information checks shall be performed by the Department of Public Safety upon request by any public entity authorized to make a request and shall be forwarded to the State Department of Education. The Department of Public Safety shall provide an Alabama Bureau of Investigation criminal history background information check within a reasonable time of the receipt of such request. Criminal history background information checks shall be requested by the Department of Public Safety from the Federal Bureau of Investigation within a reasonable time of receipt of such request.

(g) The Department of Public Safety, upon receipt of the criminal history background information report from the Federal Bureau of Investigation, shall forward such report to the State Department of Education within a reasonable time of the receipt of the report by certified mail. The fee charged for mandatory criminal history background information checks shall not exceed the statutory and regulatory amounts set under existing guidelines nor shall additional administrative fees of any kind, except for the cost of mailings, be charged which would increase the cost of the criminal history background information check. An applicant for employment and an applicant for certification are responsible for the cost of their criminal history background information check. The employer is responsible for the cost of the criminal history background information check on a current employee under review. The State Department of Education is responsible for the cost of the criminal history background information check on a nonpublic current employee, unless a court of competent jurisdiction determines that public funds may not be used for this purpose, then the employer or employee shall pay the cost. If a noncertified applicant for employment is determined by the chief executive officer of the prospective employer to be financially unable to pay the costs of a criminal history background information check, the prospective employer may pay the fee associated with the criminal history background information check.

(h) The following persons shall obtain a signed and dated written consent to obtain criminal history background information checks for applicants, nonpublic current employees, and current employees under review who have or seek to have unsupervised access to children in an educational setting as provided in subsections (a) and (b):

(1) Persons designated by the public local employing board.

(2) Persons designated by the State Department of Education.

(3) Persons designated by any other nonpublic school.

(i) Refusal by an applicant for certification, applicant for employment, nonpublic current employee, or current employee under review to sign and date a consent to obtain a criminal history background information check and to provide two acceptable sets of fingerprints shall result in the preclusion of employment or certification of the applicant for certification or applicant for employment, or the continued employment or certification in a position requiring unsupervised access to children of the nonpublic current employee or current employee under review, until such time as written permission has been given to the local employing board, State Department of Education, or other appropriate chief executive officer to conduct the criminal history background information check.

(j)(1) No current employee under review shall be subjected to a criminal history background information check for political or personal reasons. A review of a current employee under review, which may be conducted at any time, irrespective of whether a prior criminal history background information check has been conducted on the employee, shall be based upon reasonable suspicion.

(2) A current employee under review shall be apprised in writing of the reasons supporting a request for a criminal history background information check, including the grounds supporting reasonable suspicion, and shall be provided the opportunity to supply additional information on his or her behalf to the employer. Any personnel action taken against the current employee under review shall be in accordance with all applicable state and federal laws as well as any adopted applicable local policies or procedures.



Section 16-22A-6 - Request from schools for criminal history background information check.

(a) The State Department of Education, or other public authorized employer responsible for hiring employees who will have unsupervised access to children in an educational setting, shall request through the State Department of Education, that the Department of Public Safety secure from both the Alabama Bureau of Investigation and Federal Bureau of Investigation a criminal history background information check on each applicant for certification, certified applicant for public employment, noncertified applicant for public employment, and public current employee under review.

(b) Any nonpublic school in which an individual may have unsupervised access to children in an educational setting, shall through its duly authorized representative under guidelines established by the nonpublic school employer, request that the Department of Public Safety secure a state criminal history background information check from the Alabama Bureau of Investigation and a nationwide criminal history background information check from the Federal Bureau of Investigation, on each applicant for nonpublic employment, nonpublic current employee, and nonpublic current employee under review.

(c) A request to the Department of Public Safety for a criminal history background information check on an applicant for certification, applicant for employment, nonpublic current employee, and current employee under review shall be accompanied by the following:

(1) Two complete functional sets of fingerprints, properly executed by a criminal justice agency or an individual properly trained in fingerprinting techniques.

(2) In the case of public education employment, written consent from the applicant for certification, certified applicant for public employment, noncertified applicant for public employment, or public current employee under review for the release of criminal history background information to the State Superintendent of Education and a specifically designated representative of the State Department of Education authorized to make the request.

(3) In the case of nonpublic school employment, written consent from the applicant for employment, nonpublic current employee, or current employee under review for the release of criminal history background information to the State Superintendent of Education.

(4) A nonrefundable fee to be paid by the applicant or educational entity requesting the criminal history background information check which shall conform to the guidelines promulgated pursuant to 42 U.S.C. 5119, the National Child Protection Act of 1993, and state law. An applicant for employment shall not be required to pay the fee until the authorized employer is prepared to employ the applicant and request the criminal history background information check. An applicant for certification shall be required to submit two complete acceptable sets of fingerprints and the fee for the criminal history background information check at the time his or her application for certification is submitted to the State Department of Education. If two sets of acceptable fingerprints and the appropriate fee are submitted to the State Department of Education and a criminal history background information check is not performed, the fee shall be refunded to the applicant or educational entity that paid the fee for the criminal history background information check.



Section 16-22A-7 - Responsibilities of individuals to provide information.

(a) An applicant for certification, applicant for public employment, or public current employee under review with the State Department of Education or local employing board, who has or will have unsupervised access to a child or children in an educational setting, shall, upon request, submit the following items to the State Department of Education:

(1) Two functional acceptable fingerprint cards, bearing the fingerprints of the individual, properly executed by a criminal justice agency or other individual properly trained in fingerprinting techniques.

(2) Written consent authorizing the release of any criminal history background information to the State Department of Education.

(3) Acknowledgment that the applicant for certification, applicant for public employment, or public current employee under review received notice that the State Superintendent of Education will provide a suitability determination, based upon criminal history information reports and suitability criteria for public employment, to the applicant, current employee under review, and local employing board.

(4) A nonrefundable fee in the amount and manner specified by the Department of Public Safety. Any fee required in conjunction with a criminal history background information check of a public current employee under review shall be paid by the requesting employing entity.

(b) An applicant for nonpublic employment, nonpublic current employee, or nonpublic current employee under review, who has or will have unsupervised access to a child or children in an educational setting, shall, upon request, submit the following items to the chief executive officer of the nonpublic school who shall forward such information to the Department of Public Safety:

(1) Two functional acceptable fingerprint cards, bearing the fingerprints of the individual, properly executed by a criminal justice agency or other individual properly trained in fingerprinting techniques.

(2) Written consent authorizing the release of any criminal history background information to the State Superintendent of Education.

(3) Acknowledgment that the applicant for nonpublic employment, nonpublic current employee, or nonpublic current employee under review received notice that the State Superintendent of Education will provide a suitability determination based upon the Alabama Bureau of Investigation and Federal Bureau of Investigation criminal history information reports and the suitability criteria for nonpublic employment defined herein to the chief executive officer of the nonpublic school.

(4) A nonrefundable fee in the amount and manner specified by the Department of Public Safety. Any fee required in conjunction with a criminal history background information check of a nonpublic current employee under review shall be paid by the requesting employing entity. Any fee required in conjunction with a criminal history background information check of a nonpublic current employee shall be paid by the State Department of Education, unless a court of competent jurisdiction determines that public funds may not be used for this purpose, then the fee shall be paid by the employer or the employee.

(c) The State Department of Education, local employing board, or other authorized public educational employer, may only request a criminal history background information check on a current employee or a current employee under review, who has unsupervised access to a child or children in an educational setting, through the chief executive officer.

(d) A nonpublic school employer may only request a criminal history background information check on a current employee or a current employee under review, who has unsupervised access to a child or children in an educational setting, through the chief executive officer of the nonpublic school employer.



Section 16-22A-8 - Fingerprint training courses.

(a) The Department of Public Safety and the State Department of Education shall cooperatively schedule sufficient training throughout the state to train all local superintendents of education, or their duly appointed representatives, in proper fingerprinting techniques.

(b) The chief executive officers of nonpublic schools shall arrange with the Department of Public Safety for sufficient training in proper fingerprinting techniques of their superintendent, headmaster, or other duly appointed representatives.

(c) The Department of Public Safety shall notify the State Superintendent of Education regarding the dates and times of scheduled training sessions. The State Superintendent of Education shall then notify all local superintendents of education.

(d) Nonpublic schools required or desiring to participate in fingerprint training sessions shall contact the Department of Public Safety for information concerning dates, times, and cost of training.

(e) The State Superintendent of Education and the Department of Public Safety shall train sufficient personnel to ensure implementation of this chapter.

(f) Nonpublic school employers required to submit fingerprint cards pursuant to this article shall properly train their own representatives to ensure the implementation of this article.

(g) The Department of Public Safety may charge a reasonable fee for the training on proper fingerprinting techniques, provided that the fee is standard and equal for all participants in the program, regardless of whether the participant represents a public or nonpublic entity.

(h) The Department of Public Safety shall furnish standard fingerprint cards to the State Department of Education, local employing boards, and, upon request, to nonpublic schools to be used only by those personnel who have been trained in proper fingerprinting techniques.



Section 16-22A-9 - Collection and transfer of fingerprints, fees, and information.

(a) Local employing boards and other public authorized employers required to obtain criminal history background information checks under this chapter shall collect and forward to the State Department of Education, two complete acceptable sets of fingerprints, written consent, and nonrefundable fee, when applicable, from applicants for certification, applicants for public employment, or public current employees under review, who have or seek to have unsupervised access to a child or children.

(b) Nonpublic school employers shall voluntarily collect and forward two complete acceptable sets of fingerprints, written consent, and nonrefundable fee, when applicable, from applicants for nonpublic employment, nonpublic current employees, or nonpublic current employees under review, who have or seek to have unsupervised access to a child or children, to the Department of Public Safety to request a criminal history background information check.

(c) When a local employing board or other public authorized employer sends the items listed in subsection (a) to the State Department of Education, the State Department of Education shall record receipt of the items and forward them to the Department of Public Safety to request a criminal history background information check.

(d) When a nonpublic school collects the items listed in subsection (b) to forward to the Department of Public Safety, the superintendent, headmaster, or other designated representative of the nonpublic school shall be responsible for recording receipt of the items and forwarding them to the Department of Public Safety to request a criminal history background information check.

(e) The Department of Public Safety shall forward criminal history background information reports for applicants for certification, certified applicants for public employment, noncertified applicants for public employment, and public current employees under review to the office of the State Superintendent of Education.

(f) Upon receipt of any criminal history background information reports requested by a local employing board or other public authorized employer, the State Department of Education shall review the information in the reports as follows:

(1) If the reports pertain to an applicant for certification, the State Superintendent of Education shall review the criminal history record information reports and make a diligent effort to determine the final disposition of any arrests. Based only upon confirmed convictions and pending criminal charges, the State Superintendent of Education shall determine whether the applicant for certification satisfies the suitability criteria for public employment pursuant to this article. If the applicant satisfies this suitability criteria, the State Department of Education shall issue a suitability determination and, if other requirements for certification are met, appropriate certification to the applicant for certification. If the applicant for certification does not satisfy the applicable suitability criteria, the State Superintendent of Education shall send a notice of proposed nonissuance of certification to the applicant and the applicant shall be informed of his or her rights to due process pursuant to the Alabama Administrative Procedure Act.

(2) If the reports pertain to a certified applicant for employment by a local employing board or other public authorized employer, the State Superintendent of Education shall review the criminal history record information reports and make a diligent effort to determine the final disposition of any arrests. Based only upon confirmed convictions and pending criminal charges contained in the reports, the State Superintendent of Education shall determine whether the applicant satisfies the suitability criteria for public employment pursuant to this article. If the certified applicant for employment satisfies this suitability criteria for public employment, the State Department of Education shall issue a suitability determination to the applicant and the local employing board requesting the determination. If the applicant does not satisfy the suitability criteria, the State Superintendent of Education shall send notice in writing of a proposed determination of unsuitability to the certified applicant for employment. The notice shall state the reasons in detail for the proposed determination of unsuitability and shall inform the certified applicant for employment of his or her rights to challenge the determination of unsuitability pursuant to an administrative hearing conducted by the State Department of Education in accordance with the Alabama Administrative Procedure Act. The hearing may be open or closed at the option of the certified applicant for employment, and the certified applicant for employment shall have the same rights as established in certificate revocation proceedings in accordance with the Alabama Administrative Procedure Act.

a. Pending final resolution of the State Department of Education hearing:

1. The State Superintendent of Education may take no further action regarding the suitability determination.

2. The suitability determination regarding the certified applicant for employment is stayed.

3. The requesting local employing board is prohibited from taking any adverse action against the certified applicant for employment that pertains to the pending proceeding of the State Department of Education.

b. Upon final resolution of the State Department of Education administrative determination in accordance with the Alabama Administrative Procedure Act, the results of the hearing, and any accompanying findings or order, shall be sent to both the certified applicant for employment and the requesting local employing board.

c. Any personnel action taken against the certified applicant for employment shall be in accordance with all applicable state and federal laws as well as any adopted applicable local policies or procedures.

(3) If the reports pertain to a noncertified applicant for employment by a local employing board or other public authorized employer, the State Superintendent of Education shall review the criminal history record information reports and make a diligent effort to determine the final disposition of any arrests. The State Superintendent of Education shall provide a report on the noncertified applicant for employment consisting only of confirmed convictions and pending criminal charges. The State Superintendent of Education shall send a copy of the report to the noncertified applicant for employment and the local employing board requesting the information. Upon receipt of the report, the local employing board may take any personnel action deemed appropriate against the noncertified applicant for employment that is in accordance with all applicable state and federal laws as well as any adopted applicable local policies or procedures.

(4) If the reports pertain to a public current employee under review, the State Superintendent of Education shall review the criminal history record information reports and make a diligent effort to determine the final disposition of any arrests. Based only upon confirmed convictions and pending criminal charges, the State Superintendent of Education shall determine whether the public current employee under review satisfies the suitability criteria for public employment pursuant to this article. If the public current employee under review satisfies this suitability criteria for public employment, the State Department of Education shall issue a suitability determination to the employee and the local employing board requesting the determination. If the public current employee under review is certified and does not satisfy the suitability criteria for public employment, the State Superintendent of Education shall send notice in writing of a proposed revocation of certification to the certified public current employee under review. If the public current employee under review is not certified and does not satisfy the suitability criteria for public employment, the State Superintendent of Education shall send notice in writing of a proposed determination of unsuitability to the noncertified public current employee under review. The notice to the certified public current employee under review shall state the reasons in detail for the proposed revocation of certification and shall inform the certified employee of his or her rights to challenge the proposed revocation of certification. The notice to the noncertified public current employee under review shall state the reasons in detail for the proposed determination of unsuitability and shall inform the noncertified employee of his or her rights to challenge the determination of unsuitability. If the public current employee under review is certified, he or she may challenge the proposed determination of unsuitability pursuant to paragraph b. of subdivision (1) of Section 16-22A-33. If the public current employee under review is not certified, he or she may challenge the proposed determination of unsuitability pursuant to paragraph b. of subdivision (2) of Section 16-22A-33.

a. Pending final resolution of the State Department of Education hearing:

1. The State Superintendent of Education may take no further action regarding the suitability determination.

2. The suitability determination regarding the public current employee under review is stayed.

3. The requesting local employing board is prohibited from taking any adverse action against the public current employee under review that pertains to the pending hearing of the State Department of Education.

b. Upon final resolution of the State Department of Education hearing, the results of any hearing, and any accompanying findings or order, shall be sent to both the public current employee under review and the requesting local employing board.

c. Any personnel action taken against a public current employee under review shall be in accordance with all applicable state and federal laws as well as any adopted applicable local policies or procedures.

(g) The Department of Public Safety shall forward state criminal history background information reports for nonpublic applicants for employment, nonpublic current employees, and nonpublic current employees under review to the State Superintendent of Education.

(h) Upon receipt of the criminal history background information report from the Federal Bureau of Investigation, the State Superintendent of Education shall review the information in the report pursuant to subsection (e) of Section 16-22A-5, and determine whether the nonpublic applicant for employment, nonpublic current employee, or nonpublic current employee under review satisfies the suitability criteria for nonpublic employment. The State Superintendent of Education shall issue a suitability determination to the chief executive officer of the nonpublic school requesting the determination.



Section 16-22A-10 - Confidentiality of information.

(a)(1) Any criminal history background information reports received by the State Department of Education from the Department of Public Safety shall be confidential, conspicuously marked as confidential, and not further disclosed or made available for public inspection.

(2) Any criminal history background information report received by a local employing board from the State Department of Education shall be confidential, conspicuously marked as confidential, and not further disclosed or made available for public inspection.

(b) All criminal history background information reports are specifically excluded from any requirement of public disclosure as a public record as the Legislature finds these documents to be sensitive personnel records.

(c) Transmittal of any criminal history background information at any time shall be accomplished in a nontransparent package, sealed, and marked confidential with instructions to be opened only by the person named on the package and authorized to receive the information pursuant to this chapter.

(d) Without additional public disclosure, the following actions shall not be construed to violate this section:

(1) Showing the report of criminal history background information to the applicant for certification, applicant for employment, current employee, or current employee under review to give him or her the opportunity to challenge the report.

(2) Releasing the report to a court of competent jurisdiction in the event of litigation brought by the applicant for certification, applicant for employment, current employee, or current employee under review.

(3) Use of the information in preparation, investigation, and presentation during administrative proceedings involving revocation of certification or suitability determination brought by the State Superintendent of Education, termination by the employer, or restriction on unsupervised access to a child in an educational setting.

(e) Any person having access to criminal history background information check reports and releasing same as provided herein, shall be required to maintain a register consistent with the National Child Protection Act of 1993, Public Law 103-209, 42 U.S.C. 5119, et seq.

(f) Nothing in this chapter shall be construed to prohibit the distribution of employment or certification status through the National Association of State Directors of Teacher Education and Certification Educator Identification Clearinghouse.



Section 16-22A-11 - Rules and regulations.

The State Department of Education and the Department of Public Safety may adopt rules and regulations to implement the procedures and requirements of this chapter.



Section 16-22A-12 - Penalties.

(a) Violations. Any person convicted of any of the following actions under this chapter shall be guilty of a Class A misdemeanor:

(1) Violating the confidentiality of records provisions.

(2) Violating lawfully adopted policies which are provided for in this chapter.

(3) Knowingly, willfully, and intentionally making or transmitting a false report or complaint against any current employee, current employee under review, or applicant without reason to believe the accuracy of such report or complaint.

(b) False information or failure to disclose. Any person who knowingly submits false information concerning past convictions on an application for employment may be subject to loss of employment under provisions for termination according to applicable existing statutes and to the loss of any certificate issued by the State Superintendent of Education under this chapter.



Section 16-22A-13 - Liability.

An authorized employer shall not be liable in any action for damages solely for failure to conduct a criminal history background information check on an educational employee pursuant to this chapter if such failure is due to reasonable time constraints of background check backlogs, nor shall the state or political subdivision thereof, nor any agency, officer, or employee thereof, be liable in any action for damages for the failure of a qualified entity to take action adverse to an individual who was the subject of a criminal history background information check. Neither the State Superintendent of Education, the State Department of Education, nor any agent thereof shall be liable in civil court in an action for damages arising out of any suitability determination. Nothing herein shall be construed as a waiver of any sovereign or qualified immunity.



Section 16-22A-14 - Exceptions - Nonpublic schools.

If a nonpublic school wishes not to do the fingerprinting procedure of their applicants, current employees, or current employees under review, they shall not be required to do so, then the applicant for nonpublic employment, nonpublic current employee, or nonpublic current employee under review shall request a criminal history background information check through the local employing board in the city or county in which the nonpublic school is located.



Section 16-22A-15 - Exceptions - Church officials.

The provisions of this chapter shall not apply to any pastor, priest, rabbi, clergyman, or other church official except when acting in the capacity of a full-time regular classroom teacher.



Section 16-22A-16 - Construction.

Except as expressly specified in this chapter pertaining to criminal history background information checks of applicants for nonpublic employment, nonpublic current employees, and nonpublic current employees under review, nothing in this chapter shall be construed to establish state control over curriculum or the selection of personnel in private or parochial/church schools, nor is this chapter intended to establish additional regulatory authority over private or parochial/church schools.



Section 16-22A-17 - Disposition of fees.

All fees received by the Department of Public Safety for criminal history background information checks and fingerprint training courses conducted pursuant to this chapter shall be deposited to the Public Safety Automated Fingerprint Identification System Fund, to be appropriated to and expended by the Department of Public Safety in accordance with Section 32-2-61.



Section 16-22A-18 - Repealer.

This chapter is supplementary to and shall be construed in pari materia with other laws. To the extent that this chapter specifically conflicts with other laws pertaining to criminal history background information checks, this chapter shall take precedence. Nothing contained within this chapter shall be construed to diminish, reduce, or conflict with the authority of the State Superintendent of Education to interpret and apply federal and state education law for the State of Alabama. Those portions of Sections 26-20-1 through 26-20-6 relating to criminal background checks of public, private, parochial, and home school employees are repealed.



Article 2 - Criminal History Background Checks of Curent Public Certified and Current Public Noncertified Employees.

Section 16-22A-30 - Criminal background information checks of current public employees.

(a) A criminal history background information check shall be conducted on all current public certified employees and all current public noncertified employees employed by a local employing board, and any State Department of Education personnel, as determined by the State Superintendent of Education, who have unsupervised access to and provide education, training, instruction, or supervision for children in an educational setting.

(b) Each current public certified employee and current public noncertified employee employed by a local employing board shall be notified by the State Department of Education that the State Superintendent of Education will provide a suitability determination, based upon convictions, pending criminal charges, and suitability criteria for public employment, to his or her local employing board. Each current public certified employee and current public noncertified employee shall also be notified by the State Department of Education of his or her right to obtain a copy of the criminal history background information reports, challenge the accuracy and completeness of any information contained in the reports, to supply additional information on his or her behalf to the State Department of Education, and obtain a prompt determination as to the validity of such challenge before a final suitability determination regarding the current public certified employee and current public noncertified employee is made by the State Department of Education. Any personnel action taken against a current public certified employee or current public noncertified employee shall be in accordance with all applicable state and federal laws as well as any adopted applicable local policies or procedures.

(c) Any fee required in conjunction with a criminal history background information check of a public current employee shall be paid by the State Department of Education, subject to Section 16-22A-34.



Section 16-22A-31 - Written consent; additional check.

(a) The following persons shall obtain a signed and dated written consent to obtain criminal history background information checks for current public certified employees and current public noncertified employees who have or seek to have unsupervised access to children in an educational setting:

(1) Persons designated by the public local employing board.

(2) Persons designated by the State Department of Education.

(b) Refusal by a current public certified employee and current public noncertified employee to sign and date a consent to obtain a criminal history background information check and to provide two acceptable sets of fingerprints shall result in the preclusion of continued employment or certification of the employee in a position requiring unsupervised access to children, until such time as written permission has been given to the local employing board to conduct the criminal history background information check.

(c) If a current public certified employee or current public noncertified employee has completed a criminal history background information check pursuant to this chapter after July 1, 1999, he or she shall not be subject to an additional criminal history background information check pursuant to this chapter based only upon his or her status as a current public certified employee or current public noncertified employee. Such an employee may be subject to an additional criminal history background information check pursuant to this chapter if the employee has the status of current employee under review.



Section 16-22A-32 - Collection of fingerprints; submission of materials.

(a) Each local employing board and other public educational entity required to obtain criminal history background information checks of current public certified employees and current public noncertified employees pursuant to this article shall cooperate with the State Department of Education in obtaining two complete acceptable sets of fingerprints and written consent from each current employee who has or seeks to have unsupervised access to a child or children.

(b)(1) Each local employing board and other public educational entity shall, upon request, submit the following items to the State Department of Education for each current public certified employee and current public noncertified employee:

a. Two functional acceptable fingerprint cards, bearing the fingerprints of the individual, properly executed by an individual properly trained in fingerprinting techniques.

b. Written consent authorizing the release of any criminal history background information to the State Department of Education.

c. Acknowledgment that the current public certified employee or current public noncertified employee received notice that the State Superintendent of Education will provide a suitability determination, based upon criminal history information reports and suitability criteria for public employment, to the current public certified employee, current public noncertified employee, and local employing board.

(2) When a local employing board or other public authorized employer sends the items listed in subdivision (1) to the State Department of Education, the State Department of Education shall record receipt of the items and forward them to the Department of Public Safety to request a criminal history background information check.

(c) Fingerprints of individuals subject to this chapter may be obtained by the State Department of Education through the use of digital fingerprint machines, if available, or by any other appropriate means. Fingerprinting of current employees shall be conducted at locations that are convenient to current employees, during reasonable business hours, and at no charge to the current employee. For purposes of this section, convenient locations for fingerprinting current employees include, but are not limited to, central education offices and other education facilities. Mobile units may be utilized at these locations. Fingerprinting of current employees may not be conducted at a criminal justice agency or law enforcement or correctional office or facility.



Section 16-22A-33 - Submission of additional reports; suitability determination.

Upon request of the State Superintendent of Education, the Department of Public Safety shall request and obtain nationwide criminal history background information reports from the Federal Bureau of Investigation and statewide criminal history background information reports from the Alabama Bureau of Investigation for each current public certified employee and current public noncertified employee within a reasonable time after receipt of the request. Within a reasonable time after receipt of the reports, the Department of Public Safety shall submit both the nationwide and statewide criminal history background information reports directly to the State Department of Education.

(1) If the criminal history background information reports pertain to a current public certified employee, the State Superintendent of Education shall review the criminal history record information reports and make a diligent effort to determine the final disposition of any arrests. The State Superintendent of Education shall review the convictions which would bear on the fitness of the employee to teach or to have responsibility for the safety and well-being of children, or both. Based only upon confirmed convictions contained in the report, the State Superintendent of Education shall determine whether the current public certified employee satisfies the suitability criteria for public employment pursuant to this chapter.

a. If the current public certified employee satisfies the suitability criteria for public employment, the State Superintendent of Education shall issue a suitability determination letter to both the current public certified employee and the local employing board.

b. If the current public certified employee does not satisfy the suitability criteria for public employment, the State Superintendent of Education shall send notice in writing of a proposed revocation of certification to the current public certified employee. The notice shall state the reasons in detail for the proposed revocation of certification and shall inform the public certified employee of his or her rights to challenge the proposed revocation of certification pursuant to an administrative hearing conducted by the State Department of Education in accordance with the Alabama Administrative Procedure Act. The hearing may be open or closed at the option of the current public certified employee, and the current public certified employee shall have the same rights as established in certificate revocation proceedings in accordance with the Alabama Administrative Procedure Act.

1. Pending final agency determination of the State Department of Education in accordance with the Alabama Administrative Procedure Act:

(i) The State Superintendent of Education may take no further action regarding the suitability determination.

(ii) The suitability determination regarding the current public certified employee is stayed.

(iii) The local employing board is prohibited from taking any adverse action against the current public certified employee that pertains to the pending proceeding of the State Department of Education.

2. Upon final determination of suitability by the State Department of Education in accordance with the Alabama Administrative Procedure Act, the State Department of Education shall send the results of any hearing, and any accompanying findings or order, and the final suitability determination to both the current public certified employee and the local employing board.

(2) If the criminal history background information reports pertain to a current public noncertified employee, the State Superintendent of Education shall review the criminal history record information reports and make a diligent effort to determine the final disposition of any arrests. The State Superintendent of Education shall review the convictions which would bear on the fitness of the employee to teach or to have responsibility for the safety and well-being of children, or both. Based only upon confirmed convictions contained in the report, the State Superintendent of Education shall determine whether the current public noncertified employee satisfies the suitability criteria for public employment pursuant to this chapter.

a. If the current public noncertified employee satisfies the suitability criteria for public employment, the State Superintendent of Education shall issue a suitability determination letter to both the current public noncertified employee and the local employing board.

b. If the current public noncertified employee does not satisfy the suitability criteria, the State Superintendent of Education shall send notice in writing of a proposed determination of unsuitability to the current public noncertified employee. The notice shall state the reasons in detail for the proposed determination of unsuitability and shall inform the public noncertified employee of his or her rights to challenge the determination of unsuitability pursuant to a due process administrative hearing conducted by an administrative law judge in accordance with the hearing procedures of the Alabama Administrative Procedure Act. The State Department of Education is responsible for the cost of providing the administrative hearing, and the current public noncertified employee may be represented by counsel at his or her own expense. The administrative law judge shall hear the case, make findings of fact, and enter a final determination as to suitability.

1. Pending final resolution of the administrative hearing:

(i) The State Superintendent of Education may take no further action regarding the suitability determination.

(ii) The suitability determination regarding the current public noncertified employee is stayed.

(iii) The local employing board is prohibited from taking any adverse action against the current public noncertified employee that pertains to the pending proceeding by the State Department of Education.

2. Upon final resolution of the administrative hearing conducted by the administrative law judge, the administrative law judge shall issue a written suitability determination with findings of fact. The decision of the administrative law judge is final and not subject to appeal. The State Department of Education shall send the final suitability determination of the administrative law judge to the current public noncertified employee and the local employing board by certified mail.



Section 16-22A-34 - Satisfaction of contingencies; procedures.

(a) The requirement to conduct a criminal history background information check on public and nonpublic current employees pursuant to this chapter is contingent upon the State Superintendent of Education determining that sufficient funds have been appropriated by the Legislature or made available from another source to fund such background checks and related procedures. The State Superintendent of Education shall certify to each local employing board, each nonpublic school, the State Finance Director, and the Code Commissioner when sufficient funds have been appropriated for use by the State Department of Education for purposes of conducting background checks and related procedures on public and nonpublic current employees.

(b) Upon the satisfaction of contingencies provided in subsection (a) and upon the State Superintendent of Education certifying in writing to the State Board of Education and each authorized employer that the procedures for implementing criminal history background information checks of public and nonpublic current employees have been finalized, criminal history background checks shall commence on current public certified employees, current public noncertified employees, and nonpublic current employees as provided by this chapter and subsection (c). Appropriate officials shall endeavor to complete the criminal history background information checks on all public and nonpublic current employees within two years from the date of certification by the State Superintendent of Education as provided in subsection (a). If this deadline date is not met, the State Board of Education, upon written request of the State Superintendent of Education, may extend the deadline date.

(c)(1) Procedures in conformity with this chapter for implementing criminal history background information checks for public and nonpublic current employees shall be established by the State Superintendent of Education. These procedures shall give initial and primary focus to the local employing boards employing the greatest number of current employees. These procedures shall be implemented as to each local employing board in descending order based upon the number of current employees employed.

(2) Within each local employing board, first priority for conducting criminal history background information checks of public and nonpublic current employees shall be given to those schools with the greatest student populations.









Chapter 23 - TEACHER TRAINING AND CERTIFICATION.

Section 16-23-1 - Certain public school employees must hold certificate.

No person shall be employed in the public schools of the state as county superintendent of education, city superintendent of schools, assistant superintendent, supervisor, principal, teacher or attendance officer unless such person shall hold a certificate issued by the State Superintendent of Education.



Section 16-23-2 - Issuance, extension and renewal of certificates.

All matters relating to the issuance, extension and renewal of certificates based upon credentials, including transcripts of applicants' records submitted by institutions of higher learning in Alabama approved for the training of teachers, or by institutions operated under the control of the State Board of Education for the training of teachers, or by institutions located in other states whose standards of training teachers are the same or equivalent to those approved by the State Board of Education shall be subject to the rules and regulations of the State Board of Education. It shall be the duty of the State Superintendent of Education to submit for the approval of the State Board of Education from time to time rules and regulations governing the issuance, renewal and extension of certificates and to have printed a bulletin or bulletins which shall contain full information relating to the issuance, renewal and extension of certificates on credentials, including transcripts of applicants' records.



Section 16-23-3 - Provisional certificates.

(a) It is the intent of the Legislature that the State of Alabama shall modify its policies relative to the certification of teachers to permit an expanded alternative certification program for prospective teachers for grades six through 12. In addition to certificates issued pursuant to this chapter to persons graduating from approved teacher education programs, the State Board of Education shall adopt policies, procedures, rules, regulations, and/or standards authorizing an alternative certificate to be issued by the State Superintendent of Education to an individual person, regardless of whether such person is a graduate of an approved teacher education program, where the applicant shall:

(1) Hold an earned bachelor's or higher degree from a regionally accredited institution of higher education.

(2) Submit the required application forms and fees and, when required, a separate fingerprint fee, along with fingerprints and release forms.

(3) Be recommended for certification by the employing Alabama local school superintendent or private school administrator.

(4) Be assigned a mentor by the employing superintendent or private school administrator.

(5) Meet the requirements of the Alabama Prospective Teacher Testing Program as set forth by the State Board of Education.

(6) Verify compliance with one of the following admission criteria:

a. That at least 32 semester hours credit, 19 of which must be upper division level, have been earned in the field for which certification is sought.

b. An earned bachelor's or higher degree from a regionally accredited institution of higher education with a non-education major in the academic area for which certification is sought.

c. A passing score on the appropriate Praxis II content test of the Alabama Prospective Teacher Testing Program.

(7) Request that an official transcript be sent directly to the employing superintendent or private school administrator.

(b) Any alternative certificate shall be valid for the period of time as shall be set by policies, procedures, rules, regulations, and/or standards which shall be adopted by the State Board of Education but in no event shall such period extend beyond four years from the July 1 beginning date of the initial alternative certificate.

(c) Where a person has received an alternative certificate or certificates and has been employed for three full years by no more than two county or city school boards or private schools while holding alternative certificates, such person may be granted a teaching certificate issued by the State Superintendent of Education pursuant to Section 16-23-1, when:

(1) Approved by the State Superintendent of Education.

(2) Approved according to policies, procedures, rules, regulations, and/or standards which shall be adopted by the State Board of Education. Such policies, procedures, rules, regulations, and/or standards shall require that the recipient of an alternative certificate successfully complete no more than the equivalent of twelve semester hours of college course work in education related courses, as may be determined by the State Board of Education based upon factors such as the recipient's individual educational background, prior to the issuance of a teaching certificate pursuant to Section 16-23-1.

(d) Any person granted a teaching certificate issued by the State Superintendent of Education pursuant to Section 16-23-1, following the receipt of an alternative certificate, as herein provided, may be eligible to attain continuing service status pursuant to Chapter 24, of this title. Time served as a teacher pursuant to an alternative certificate shall be counted in determining continuing service status pursuant to Section 16-24-2.

(e) The State Superintendent of Education in cases of emergency when certified teachers, including teachers who may have received alternative certificates pursuant to this section, are not available may grant emergency certificates of the different kinds and grades, but any such emergency certificate shall not be valid for a period to exceed one year but shall expire at the end of the scholastic year for which it is issued, and such emergency certificate shall not be extended or renewed. Time served as a teacher pursuant to an emergency certificate shall not be counted in determining continuing service status pursuant to Section 16-24-2.

(f) Any alternative certificate issued pursuant to this section shall be limited to persons teaching grades six through 12; provided, however, that an alternative certificate may be issued for persons teaching grades kindergarten through eight if limited to the subject areas of the fine arts and/or foreign languages.



Section 16-23-4 - Fee of applicant for certificate.

(a) An application fee of thirty dollars ($30) shall be paid by an applicant.

(b) The fees paid by the applicants shall be deposited to a special account for the State Department of Education into the State Treasury at least monthly and used for the operation of the teacher education and certification program.



Section 16-23-4.1 - Fee for evaluation of transcript.

The State Board of Education shall be authorized to establish reasonable charges for evaluation of transcripts.



Section 16-23-5 - Revocation of certificates.

(a) The State Superintendent of Education may revoke any certificate issued under this chapter when the holder has been guilty of immoral conduct or unbecoming or indecent behavior. Any provision of law to the contrary notwithstanding, under the circumstances listed in subsection (b), the holder shall be immediately disenfranchised from certification and any other rights pursuant to Section 16-24-9.

(b) The State Superintendent of Education shall immediately revoke any certificate issued under this chapter when the holder is convicted of capital murder or any Class A felony, including, but not limited to, rape, murder, kidnapping, or robbery, or any of the following:

(1) Rape in the first or second degree, pursuant to Section 13A-6-61 or 13A-6-62.

(2) Sodomy in the first or second degree, pursuant to Section 13A-6-63 or 13A-6-64.

(3) Sexual torture, pursuant to Section 13A-6-65.1.

(4) Sexual abuse in the first or second degree, pursuant to Section 13A-6-66 or 13A-6-67.

(5) Enticing a child to enter a vehicle, room, house, office, or other place for immoral purposes, pursuant to Section 13A-6-69.

(6) Promoting prostitution in the first or second degree, pursuant to Section 13A-12-111 or 13A-12-112.

(7) Violation of the Alabama Child Pornography Act, pursuant to Section 13A-12-191, 13A-12-192, 13A-12-196, or 13A-12-197.

(8) Kidnapping a minor, except by a parent, in the first or second degree, pursuant to Section 13A-6-43 or 13A-6-44.

(9) Incest, pursuant to Section 13A-13-3, when the offender is an adult and the victim is a minor.

(10) Transmitting obscene material to a child by computer, pursuant to Section 13A-6-111.

(11) Facilitating solicitation of unlawful sexual conduct with a child, pursuant to Section 13A-6-121.

(12) Electronic solicitation of a child or facilitating the online solicitation of a child, pursuant to Section 13A-6-122 or 13A-6-123.

(13) Traveling to meet a child for an unlawful sex act or facilitating the travel of a child for an unlawful sex act, pursuant to Section 13A-6-124 or 13A-6-125.

(14) Any solicitation, attempt, or conspiracy to commit any of the offenses listed in subdivisions (1) to (13), inclusive.

(15) Any crime committed in any state or a federal, military, or foreign jurisdiction which, if committed in this state under the law existing at the time of the offense, would constitute an offense listed in subdivisions (1) to (13), inclusive.

(16) Any criminal sex offense in which the victim is a child under the age of 12 or any offense involving child pornography.

(17) Any crime committed in any jurisdiction which, regardless of the specific description or statutory elements, may be characterized or known as rape, sodomy, sexual assault, sexual battery, sexual abuse, sexual torture, solicitation of a child, enticing or luring a child, child pornography, lewd and lascivious conduct, taking indecent liberties with a child, or molestation of a child.

(18) Any crime not listed in this subsection involving endangerment to the health, safety, or welfare of a child that may be created on or after March 31, 2010.



Section 16-23-6 - Placement bureau for teachers.

The State Superintendent of Education shall make known to county superintendents of education and city superintendents of schools or other interested parties the names of teachers who are unemployed and who are seeking positions. In order that this service may be effective, a placement bureau shall be organized in the State Department of Education.



Section 16-23-7 - Institutes - Conduct; duration; character of instruction.

As a means of stimulating the improvement of teachers in service in the public schools of the state, institutes shall be held annually, one or more in each county or for a group of counties, at such times and at such places as the State Superintendent of Education, after advising with the county superintendent of education, shall direct. The duration of institutes shall not exceed four days in any one year for any county or group of counties. The character of instruction shall be such as to promote the best interest of the schools.



Section 16-23-8 - Institutes - Attendance required; penalty for failure to attend.

Every person employed in a teaching, supervisory or administrative capacity by the county or city board of education in the public schools of the state shall attend the institute held for the county or city in which such person is employed; provided, that the institute is held during the term-time or during the week immediately preceding the date of opening of the schools in the county or city. All persons attending such institute shall be paid as for time taught, and any person subject to institute attendance who fails to attend an institute called in accordance with the provisions of this chapter shall forfeit his or her contract with the respective county or city board of education as the case may be and shall be ineligible to employment in the public schools of the state for a period of six months from the date of such delinquency, unless excused as hereinafter provided.



Section 16-23-9 - Institutes - Excuses for nonattendance.

The county superintendent of education or the city superintendent of education shall have the power to excuse and accept excuses from educators for failure to attend institutes held under the provisions of this chapter. Such actions shall be governed by the same policies which govern leave on any other regularly scheduled workday. Persons so excused shall be deemed to have met all requirements of institute attendance and shall be entitled to pay.



Section 16-23-10 - Institutes - List of persons subject to attendance.

At the beginning of the institute it shall be the duty of the county superintendent of education or city superintendent of schools, as the case may be, to furnish the conductor of the institute, appointed by the State Superintendent of Education, on forms provided by the Department of Education, duplicate lists of all persons employed in his jurisdiction subject to institute attendance. At the close of the institute, or as soon thereafter as possible, the conductor shall file with the county superintendent of education and with the city superintendent of schools a duplicate list of all persons employed in the county or city, as the case may be, who have met the legal requirements of institute attendance, or who have been excused in accordance with the provisions of this chapter. The original of the list shall be filed in the office of the Department of Education.



Section 16-23-11 - Institutes - Persons not attending not placed on payroll.

It shall be unlawful for any county superintendent of education or any superintendent of city schools to place the name of any person, subject to institute attendance, on his payroll during the period of six months following the close of the institute so held, who at the time said institute was held failed to attend or submit an excuse approved by the county superintendent of education or the city superintendent of schools as the case may be and accepted by the State Superintendent of Education.



Section 16-23-12 - Teachers' conferences.

As a further means of improving teachers in service, the county superintendent of education or the city superintendent of schools shall arrange for and conduct conferences in convenient centers upon the courses of study or on problems of instruction, supervision and administration.



Section 16-23-13 - Training-in-service work.

In the conduct of institutes and group conferences as provided in this chapter, it is made the duty of the state-supported institutions of higher learning offering teacher-training courses to cooperate as far as practicable with the Department of Education in furthering training-in-service activities. The Department of Education in cooperation with the state-supported institutions of higher learning offering teacher-training courses shall arrange as far as may be practicable for extension courses as a part of or in lieu of group conferences hereinbefore provided. County superintendents of education and city superintendents of schools shall from time to time make known their training-in-service needs to the Department of Education, and the department through cooperation with teacher-training institutions shall endeavor to assist county and city superintendents in setting up and carrying into effect a training-in-service program.



Section 16-23-14 - Standards and minimum requirements for training.

For the purpose of setting up standards for the preparation of teachers, supervisors and administrative employees for service in the public schools, the State Board of Education shall, subject to other provisions of this chapter, authorize and prescribe minimum requirements on courses of study, organization, qualifications of instructors, buildings and equipment and sanitary conditions, and it shall be the duty of the State Superintendent of Education or his professional assistants to visit institutions engaged in teacher-training, hold conferences with the teachers and officials of such institutions, explain the requirements of the State Board of Education relating to the preparation of teachers, look into the character of work being done and perform such other services as may be deemed advisable for the improvement of the training provided for prospective teachers of the public schools of the state.



Section 16-23-16 - Rules and regulations relative to training.

All laws and all rules and regulations of the State Board of Education relating to the preparation of teachers for service or the training of teachers in service shall be administered by the State Superintendent of Education, or through his professional assistants; provided, that the provisions of this section shall not be interpreted as being in conflict with other provisions of this title.



Section 16-23-16.1 - Creation of Professional Teachers Standards Commission; designation or development of entry-level pre-certification examination for teacher candidates.

(a) The Legislature finds that Alabama is alone among the southern states in not testing teacher candidates before allowing them in the classroom, and acknowledges that the need exists to establish, maintain, and enforce minimum professional standards for teacher candidates in the State of Alabama. In response to such need, there is hereby created a Professional Teachers Standards Commission (the commission) for the State of Alabama. The commission shall consist of 11 members appointed by the Governor in the following manner: the Alabama Congress of Parents and Teachers Association, Alabama School Board Association, Alabama Council for School Administration and Supervision, Alabama Education Association, and the Alabama Association of Colleges for Teacher Education shall each designate a representative that together shall form a nominating committee which shall meet at the call of the Governor and submit to him a list of 20 names to be considered for initial appointment to the commission. All such nominees shall have demonstrated experience and ability in the science of test development and administration. Such names shall be submitted to the Governor within 30 days immediately following July 23, 1991. If nominations are not received by the Governor within such 30-day period, he shall proceed to make such appointments by the various categories as described below from his own selection. The nominations shall include an appropriate number of names to ensure the selection of three practicing elementary teachers (grades kindergarten through five), one practicing middle school teacher (grades six through eight), and two practicing secondary teachers (grades nine through 12); two school administrators consisting of one school principal and one school superintendent; one member from the faculty of a teacher preparation program; and one member of a local board of education. In addition to the foregoing 10 members, the Governor shall appoint one member from his own selection, which member shall serve at the pleasure of the Governor. Four of the members initially appointed shall serve for three years, four shall serve for two years, and three shall serve for one year. Thereafter, the terms of all members shall be for three years. The Governor shall designate at the time of the initial appointments which members' terms shall be for one, two, or three years in duration. At the expiration of the term of any appointee, other than the Governor's discretionary appointee, the nominating committee shall recommend to the Governor at least two persons for appointment to the position created by the expired term. Vacancies occurring on the commission shall be filled from the same respective categories as described above and the replacement or reappointed member(s) of the commission shall serve for the remainder of the unexpired term of his or her predecessor. The Governor may reject any name(s) submitted by the nominating committee and in such a case the Governor shall call upon the nominating committee to submit additional names for the initial appointees or additional names for the filling of any vacancy on the commission. No member of the commission shall serve more than two full terms.

(b) The Legislature recognizes that the National Teacher Examination (NTE) or some component thereof is utilized as an examination for teacher candidates in 33 states, including the majority of our surrounding southern states. It is therefore the intent of the Legislature that the commission select a nationally recognized pre-certification examination such as the NTE for initial certification of teacher candidates in Alabama. The commission is directed to determine the conditions, if any, which must be satisfied for use of the NTE for the purposes set forth herein. The commission is further authorized to utilize all means necessary to comply with such conditions so as to allow usage of the NTE as an entry-level pre-certification examination for teacher candidates in Alabama, or to otherwise promote full implementation of this section.

In the event that the commission is prohibited from utilizing the NTE, its successor examination, or a component of either, for pre-certification, after exhausting all available remedies, then the commission is authorized to designate or develop a pre-certification examination. Such examination shall adhere to generally accepted test construction methodology and those test construction practices reflected in the NTE, and shall permit evaluation of functional academic skills of teacher candidates including but not limited to, reading, writing, and mathematics.

(c) Any pre-certification examination designated or developed pursuant to this section shall be administered by the commission to all teacher candidates seeking certification for the 1994-95 school year. Candidates must demonstrate required satisfactory proficiency, as determined by the commission from time to time, on such examination prior to becoming eligible to receive a certificate pursuant to this chapter; provided, however, that such satisfactory proficiency shall not be required for persons to become eligible to receive emergency certificates pursuant to Section 16-23-3. Candidates shall have only five opportunities to demonstrate the required satisfactory proficiency, and if such candidate fails to demonstrate the required satisfactory proficiency in the fifth attempt, such candidates shall not be eligible for certification in the State of Alabama.

(d) It is the intent of the Legislature that Alabama teacher preparation institutions support the performance of their graduates on such pre-certification examinations and such institutions shall be responsible for providing remediation without any cost to the student who has successfully completed all course requirements for the teacher preparation program but has failed the pre-certification test. The failure of any institution to comply with the provisions of this section shall be grounds upon which the institution's rights to prepare teachers may be withdrawn. It is the intent of the Legislature that upon the designation or development of a pre-certification examination for initial certification of teacher candidates, the commission shall then proceed to address the improvement of standards for teacher preparation programs. As a result of the administration of the test and to the extent fewer minorities are licensed to teach in Alabama, the commission shall develop a remedial plan which will be implemented by teacher preparation institutions.

(e) Scores from the tests required under the provisions of The Alabama Education Improvement Act of 1991 (Acts 1991, No. 91-323) shall be reported to and kept by the commission. Scores shall be given to the candidates tested. Personally identifiable scores shall not be open or made available to the public, but reports may be prepared and released by the commission with respect to overall results of scores. Reports of scores as authorized herein may be made at such frequency as the commission may deem appropriate.



Section 16-23-16.2 - Criminal history background check for teacher preparation program applicants.

(a) Each two-year and four-year institution of higher education in the state shall require each applicant for admission to a teacher preparation program to complete a criminal history background information check as a part of the initial application process.

(b) The criminal history background information check shall be administered in a manner prescribed by the institution of higher education that is consistent with the Alabama Child Protection Act of 1999, and rules promulgated by the State Department of Education.

(c) Any publication of an institution of higher education, that describes the requirements for or application process for a teacher preparation program offered by the institution, shall also inform prospective students of the requirements of this section.



Section 16-23-24 - Teacher Education Scholarship Loan Program established; use; subsequent obligations; funding; rule-making authority; provisions for current scholarship recipients.

(a) Effective October 1, 1993, there is established a Teacher Education Scholarship Loan Program (hereinafter referred to as "the program") to provide for the education of certified, employed public school teachers to be trained in the use of integrating technology skills in the curriculum. First priority shall be given to those certified public school teachers in the fields of English, science, mathematics, and social science and history and those who teach pupils in kindergarten to grade six, inclusive. Twenty-five percent of the funds available through this program shall be targeted for minority teachers. When moneys are available for scholarship loans for teachers above and beyond the first priority group, the State Board of Education shall designate other critical needs areas for scholarship loans.

(b) A scholarship loan received by a teacher under the program may be used to pursue a master's degree in a designated field with a concentration of not less than three three-semester-hour courses, or the equivalent, in the new technologies. Any teacher qualifying for a scholarship loan may receive a scholarship loan for courses for credit or for non-credit.

(c) Any scholarship loan recipient who receives credit for the additional education shall teach in the public schools for at least three years after completing the master's degree. Any recipient who has obtained a master's degree prior to receiving a loan under this section, shall not be obligated to teach the three years. Any recipient who fails to complete the courses for which the scholarship loan is received shall repay the Alabama Commission on Higher Education the amount of the loan with interest from the date the scholarship loan is received at the prevailing rate charged recipients of non-need-based federal guaranteed student loans. Repayment in full shall be completed within 10 years.

(d) There is created the Teacher Education Scholarship Loan Trust Fund. The fund shall be a non-reverting fund used by the Alabama Commission on Higher Education to provide scholarship loans under this program. Annual appropriations from the Education Trust Fund shall be made to the fund. Scholarship loan repayments and interest proceeds shall be deposited in the fund.

(e) The Alabama Commission on Higher Education shall make reasonable rules and regulations for implementing this section.

(f) Any undergraduate student enrolled in a teacher education program and receiving a scholarship under Section 16-6A-11 and any student who is a recipient of an emergency secondary education scholarship under Section 16-23-18 on May 13, 1993, shall continue until completion of their program. Any funds available for the emergency secondary education scholarships shall be transferred to the Teacher Education Scholarship Loan Fund and any funds to be paid the Alabama Commission on Higher Education shall be paid to the Teacher Education Scholarship Loan Fund.






Chapter 23A - INTERSTATE AGREEMENT ON QUALIFICATIONS OF EDUCATIONAL PERSONNEL.

Section 16-23A-1 - Enactment; contents.

The Interstate Agreement on Qualifications of Educational Personnel is hereby enacted into law and entered into with all jurisdiction legally joining therein, in the form substantially as follows:

1. The states party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

2. The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations. Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources. Participation in this compact can increase the availability of educational manpower.

As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

1. "Educational personnel" means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

2. "Designated state official" means the education official of a state selected by that state to negotiate and enter into, on behalf of his state, contracts pursuant to this agreement.

3. "Accept," or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

4. "State" means a state, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.

5. "Originating state" means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article III.

6. "Receiving state" means a state (and the subdivisions thereof) which accept educational personnel in accordance with the terms of a contract made pursuant to Article III.

1. The designated state official of a party state may make one or more contracts on behalf of his state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this agreement. A designated state official may enter into a contract pursuant to this article only with states in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in his own state.

2. Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

3. No contract made pursuant to this agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

4. Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

5. The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

6. A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

1. Nothing in this agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

2. To the extent that contracts made pursuant to this agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

The party states agree that:

1. They will, so far as practicable, prefer the making of multilateral contracts pursuant to Article III of this agreement.

2. They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

The designated state officials of any party states may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for changes.

Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel.

1. This agreement shall become effective when enacted into law by two states. Thereafter it shall become effective as to any state upon its enactment of this agreement.

2. Any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

3. No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement if declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters.



Section 16-23A-2 - Designation of State Superintendent of Education as official authorized to enter into contracts pursuant to agreement.

The designated state official for Alabama shall be the State Superintendent of Education, who shall enter into contracts pursuant to Article III of said agreement only with the approval of the specific text thereof by the Alabama State Board of Education.



Section 16-23A-3 - Filing and publication of contracts entered into pursuant to agreement.

True copies of all contracts made on behalf of this state pursuant to the agreement shall be kept on file in the office of the State Department of Education and in the office of the Secretary of State. The State Department of Education shall publish all such contracts in convenient form.






Chapter 24 - TENURE OF EMPLOYMENT OF TEACHERS.

Article 1 - General Provisions.

Section 16-24-1 - "Teacher" defined.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-2 - Criteria for continuing service status for teachers, principals and supervisors; list of persons recommended for continuing status; effect of consolidation or separation of schools.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-3 - Contract of employment effective until superseded or cancelled.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-4 - Change of compensation for succeeding year.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-5 - Transfer of teacher - Authorized; notice; conditions.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-6 - Transfer of teacher - Contesting; hearing.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-7 - Transfer of teacher - Review.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-8 - Cancellation of contracts - Grounds.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-8.1 - Cancellation of contracts - Conviction resulting in revocation of teaching certificate.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-9 - Cancellation of contracts - Procedure; notice.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-10 - Cancellation of contracts - Hearing officer; hearing; appeal.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-11 - Cancellation of contracts - By teacher.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-12 - Teacher deemed reemployed for succeeding school year unless notified.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-13 - Effect of leave of absence on continuing service status.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-14 - Major suspensions of teachers - Authorized; notice; conditions.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-15 - Major suspensions of teachers - Procedure; hearings.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-16 - Major suspensions of teachers - Contests.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-17 - Minor suspensions of teachers - Authorized; notice; conditions.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-18 - Minor suspensions of teachers - Procedure; hearings.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-19 - Minor suspensions of teachers - Contest.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-20 - Procedures applicable to tenure disputes in general.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-21 - Direct appeal by certain teachers denied hearing before local board of education.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24-22 - Applicability to cases prior to July 1, 2004; appropriations.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.






Article 2 - State Tenure Commission.

Section 16-24-30 - Creation; composition; secretary; legal adviser.

Repealed by Act 2004-566, p. 1330, §3, effective July 1, 2004.



Section 16-24-31 - Appointment, terms and qualifications of members; vacancies; teacher's tenure not affected by membership.

Repealed by Act 2004-566, p. 1330, §3, effective July 1, 2004.



Section 16-24-32 - Meetings generally; quorum.

Repealed by Act 2004-566, p. 1330, §3, effective July 1, 2004.



Section 16-24-33 - Organization meetings; chairman and vice-chairman.

Repealed by Act 2004-566, p. 1330, §3, effective July 1, 2004.



Section 16-24-34 - Compensation and expenses of members; appropriations.

Repealed by Act 2004-566, p. 1330, §3, effective July 1, 2004.



Section 16-24-35 - Rules, regulations and orders.

Repealed by Act 2004-566, p. 1330, §3, effective July 1, 2004.



Section 16-24-36 - Appeals generally.

Repealed by Act 2004-566, p. 1330, §3, effective July 1, 2004.



Section 16-24-37 - Direct appeal by certain teachers denied hearing before local board of education.

Repealed by Act 2004-566, p. 1330, §3, effective July 1, 2004.



Section 16-24-38 - Finality of action of State Tenure Commission; review.

Repealed by Act 2004-566, p. 1330, §3, effective July 1, 2004.






Article 3 - Part-Time Employment of Teachers.

Section 16-24-60 - Legislative findings.

The Legislature finds it necessary to better address the needs and goals of students and a diverse teaching work force by expressly granting teachers the authority to contract with local boards of education to work less than full time, provided they receive commensurate pay based on their experience and educational attainment under the salary schedule as adopted by the Legislature.



Section 16-24-61 - Contracts for part-time employment.

Public school teachers, whether or not tenured, may contract with local boards of education to work less than full time so long as their salaries reflect employment for less than a full day, week, or contract year and are commensurate with the salary schedule hourly rate of pay adopted by the Legislature, based on their educational attainment and experience; provided however, that any part-time teacher receiving benefits from the Teachers' Retirement System shall conform to the criteria and prescribed limits for outside income as provided in subsection (a) of Section 16-25-26. Teachers employed in any part-time capacity shall meet the certification requirements established by the State Board of Education to teach the grade or subject for which they are employed and shall comply with the provisions of Chapter 22A, of this title.



Section 16-24-62 - Rate of pay.

The hourly rate of pay for each part-time teacher shall be determined by placement on the State Salary Schedule or, if greater, the local salary schedule, based upon experience and degree attained. Using a six and one-half hour work day and 182 days as the standard annual contract, the hourly rate for the appropriate step on the schedule shall be calculated and the result multiplied by the number of hours taught by the part-time teacher during the regular school day to determine the salary to which such teacher is entitled.



Section 16-24-63 - Posting of positions.

The local board of education shall post all part-time positions in accordance with Section 16-22-15.



Section 16-24-64 - Full-time teachers to be employed for positions of at least 20 class hours per week.

Part-time employment shall not be used in such manner as to replace full-time personnel or teaching positions. At any time should the number of class hours of part-time personnel in any grade or subject in school equal or exceed 20 hours per week, a full-time teacher shall be employed. The superintendent shall diligently attempt to fill the position as soon as practicable and in accordance with Section 16-22-15. The local superintendent shall keep a record of efforts made to find a qualified teacher, and that record shall be open for public inspection. In the event no qualified applicant is found to fill the vacancy, the superintendent shall immediately re-post the position and notify the State Department of Education and the professional organization, as defined in Section 16-1-30 of the vacancy so that each may publicize the opening. The part-time teacher or teachers may remain in the position for the duration of the school year in which the hiring of a full-time teacher becomes necessary, or until the board approves the hiring of a full-time replacement, whichever comes first. No part-time teacher may be hired to teach in a position from which a full-time teacher resigned or was terminated, unless the teaching unit was subject to reduction-in-force based upon declining enrollment in the grade or subject taught by the full-time teacher.



Section 16-24-65 - Validity of prior contracts.

Any contract entered into between a public school teacher and a local board of education prior to April 27, 2004, meeting the aforementioned criteria, shall be deemed valid ab initio.



Section 16-24-66 - Continuing service status requirements.

Any teacher employed in the public schools under this article shall meet the same requirements for attaining continuing service status as defined in Section 16-24-2.



Section 16-24-67 - Annual report.

Annually, each local board of education shall report to the State Department of Education the number of part-time teachers employed on a regular basis, by school and by subjects taught.



Section 16-24-68 - Written education policies, rules, and regulations.

The local board of education shall comply with Section 16-1-30.









Chapter 24B - TEACHER ACCOUNTABILITY ACT.

Section 16-24B-1 - Short title.

This chapter shall be known and may be cited as the "Teacher Accountability Act."



Section 16-24B-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) CHIEF EXECUTIVE OFFICER. The chief administrative officer of the employing board, including the superintendent of any public county or city school system, the President of the Alabama Institute for Deaf and Blind, and the Superintendent of the Department of Youth Services School District.

(2) CONTRACT PRINCIPAL. Includes only those persons hired on or after July 1, 2000, and certified for the position of principal as prescribed by the State Board of Education and who are employed by an employing board as the chief administrator of a school, including a vocational center.

(3) CONTRACT YEAR. Period of contract principal's employment up to 12 months mutually agreed upon by the contract principal and employing board.

(4) DAY. A calendar day. In computing any period of time prescribed or allowed by this chapter, the day of the act or event from which the designated period of time begins to run shall not be included, and the last day of the period shall be included, unless it is a Saturday, Sunday, or a legal holiday, in which case the period shall run until the end of the next day, which is not a Saturday, Sunday, or legal holiday. When the period of time prescribed or allowed is less than 11 days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation. A legal holiday includes all days so designated by the Governor, all days so designated pursuant to Rule 6(a) of the Alabama Rules of Civil Procedure, and all days on which the central office of the employing board is closed for business.

(5) EMPLOYING BOARD. Includes all local boards of education, the Board of Trustees of the Alabama Institute for Deaf and Blind, and the Alabama Youth Services Board in its capacity as the Board of Education for the Department of Youth Services School District.

(6) MEDIATOR. A person who is experienced in the field of alternative dispute resolution, and/or a person who has completed a course of training in alternative dispute resolution, and/or has been recognized as an arbitrator by an entity regularly engaged in providing arbitration services.

(7) PRINCIPAL. Includes only those persons hired before July 1, 2000, and certified for the position of principal as prescribed by the State Board of Education and who are employed by an employing board as the chief administrator of a school, including a vocational center.

(8) PROBATIONARY PRINCIPAL. Any principal hired for the first time in any local school system as a principal on or after July 1, 2000.



Section 16-24B-3 - Principals - Probationary and contract principals.

(a) Any other provision of law to the contrary notwithstanding, persons employed as principals in the public schools in Alabama on or after July 1, 2000, may, at the election of the employing board and upon the recommendation of the chief executive officer, be employed as probationary principals for up to one full contract year; provided, however, that if such person is being employed as a principal for the first time, such probationary period may be for up to two full contract years. After completion of such probationary period, the same employing board, upon the recommendation of the chief executive officer, shall either offer the probationary principal not less than a three-year contract pursuant to this section or terminate the probationary principal for any reason, or without a stated reason, as the case may be. In the case of a probationary principal who is terminated prior to the end of the school year, the probationary principal shall be entitled to the hearing process as described in this section. Any contract principal hired on or after July 1, 2000, to work in the capacity of a contract principal in a public school in the state shall be properly certified and shall be employed pursuant to a written contract for an initial period of not less than three years. The initial contract of not less than three years may only be canceled for cause as described in subdivision (1) of subsection (e). If the contract is cancelled for cause related to failure to perform duties in a satisfactory manner, as evidenced by an unsatisfactory evaluation, the chief executive officer and the employing board shall be subject to the review provisions described in subsection (j).

(b) Subject to the procedures described in subsection (c), in the case of a contract principal after the probationary term of the contract, the contract shall be renewed for a period not less than three years, and shall contain a provision for cancellation during the term of the contract only for just cause, described in subdivision (1) of subsection (e).

(c) Notwithstanding whether the contract is the initial contract or otherwise, should the chief executive officer make a recommendation to the employing board followed by a majority vote of the board not to offer a new, renewed, or extended contract to the contract principal, the vote of the employing board shall be made at least 90 days before the end of the existing contract. The recommendation shall contain written notice of the decision of the chief executive officer and the reasons for the decision to nonrenew the contract. Notice shall be provided to the contract principal either by personal service or by certified mail, return receipt requested, mailed to the last known address of the contract principal. The decision of the chief executive officer and the employing board may be based on any reason except personal or political reasons.

(d) Nothing in this section or chapter shall be construed to confer continuing service status or nonprobationary status on any contract or probationary principal.

(e)(1) An employing board may cancel the contract of a contract principal for cause at any time for any of the following reasons:

a. Immorality.

b. Insubordination.

c. Neglect of duty.

d. Conviction of a felony or a crime involving moral turpitude.

e. Failure to fulfill the duties and responsibilities imposed upon principals by this code.

f. Willful failure to comply with board policy.

g. A justifiable decrease in the number of positions due to decreased enrollment or decreased funding.

h. Failure to maintain his or her certificate in a current status.

i. Other good and just cause.

j. Incompetency.

k. Failure to perform duties in a satisfactory manner.

(2) Within five days of the action of the employing board of canceling or nonrenewing the contract of the contract principal, the employing board shall provide written notice pursuant to subsection (c) to the contract principal with a statement of the reasons upon which such action was taken.

a. Within 10 days of the date of receipt of notice provided to a contract principal informing him or her of an action by the employing board to nonrenew the principal's contract at the end of its current term, the contract principal, by filing written notice with the chief executive officer, may request a nonjury, expedited evidentiary hearing to demonstrate that the chief executive officer's or supervisor's recommendation to nonrenew the contract was impermissibly based upon a personal or political reason, or the recommendation was approved based upon personal or political reasons of the chief executive officer, supervisor, or the employing board, which shall be the sole issues at any such hearing. The contract principal shall bear the burden of proof by a preponderance of the evidence. The hearing shall be before the circuit court in the judicial circuit of the county in which the employing board sits. The expedited evidentiary hearing shall be binding on all parties. Promptly after delivering a written request for such a hearing, the contract principal or his or her designee shall file with the appropriate circuit court a request for an expedited hearing and shall provide a copy of the request to the chief executive officer.

b. In the case of a contract principal who is recommended for cancellation for cause pursuant to subdivision (1) of this subsection, within 10 days of the date of receipt by the contract principal of the notice informing him or her of an action by the employing board to cancel the principal's contract for cause as provided in subdivision (1) of this subsection, the principal may, by filing written notice with the chief executive officer, request a nonjury, expedited evidentiary hearing before the circuit court in the county in which the employing board sits. The chief executive officer shall provide notice to the circuit court promptly after receiving such notice, that the employing board requests the non-jury, expedited evidentiary hearing. At the hearing the employing board shall bear the burden to prove, by a preponderance of the evidence, that the cancellation is solely for cause pursuant to subdivision (1) of this subsection.

(3) All contract principals shall be entitled to an expedited evidentiary hearing process, which shall occur within 45 days of the chief executive officer's or the contract principal's request, as the case may be, for an expedited hearing pursuant to subdivision (3) of this subsection. If the circuit court determines that it is not able to complete the expedited evidentiary hearing within the 45-day period, the court shall refer the parties to a mediator to conduct the expedited evidentiary hearing within 45 days of the chief executive officer's or the contract principal's request for the expedited hearing. The written decision of the mediator shall be binding on the parties.

(4) The contract principal may request reinstatement at the expedited evidentiary hearing. If such an action is initiated by the contract principal, as allowed herein, the pay and benefits of the contract principal shall be discontinued only upon a final order denying reinstatement by the circuit court or the mediator.

(f)(1) Failure to file a timely request for an expedited evidentiary hearing, unless excused by the court or the mediator, shall result in a waiver of the right to appeal the decision of the employing board. No further action is necessary by the employing board.

(2) At the end of the term of the probationary contract, or any subsequent contract, absent a written recommendation by the chief executive officer for cancellation or nonrenewal and an acceptance of that recommendation by a majority vote of the employing board, the employing board shall enter into a new contract with the contract principal for a period of not less than three years.

(g) The decision of the circuit court or mediator shall be final and exclusively appealable to the Alabama Court of Civil Appeals, as a nonevidentiary appeal in which review is limited to the record from the expedited evidentiary hearing as provided for in this chapter.

(h)(1) Any principal hired before July 1, 2000, who has not obtained continuing service status with an employing board under prior law and any principal who attained continuing service status under prior law before July 1, 2000, may voluntarily and irrevocably relinquish his or her continuing service status as a principal and elect to be employed by contract.

(2) The relinquishment of continuing service status and election to serve under contract shall be made in writing to the employing board at least 30 days before the start of the immediately succeeding scholastic year to be effective in that scholastic year, and thereafter.

(i)(1) The chief executive officer, or his or her designee, shall at least annually evaluate the performance of each contract principal. The evaluation shall be performed in a manner prescribed by the State Board of Education.

(2) The employing board, upon the written recommendation of the chief executive officer, may at any time enter into a new contract of not less than three years with the contract principal. In the event of an unsatisfactory but remediable performance on the evaluation as prescribed by the State Board of Education, a conference shall be held with the contract principal and a specific plan of professional development shall be presented by the chief executive officer, which specifies the area or areas of unsatisfactory performance and recommends a plan to correct the unsatisfactory performance. The contract principal shall complete the specific plan of professional development prior to the next evaluation. In the event of an evaluation indicating unsatisfactory performance as prescribed by the State Board of Education, the chief executive officer shall either recommend to the local board of education cancellation of the contract for cause as outlined in subsection (e)(1) of this section or a conference shall be held with the contract principal and a specific plan of professional development shall be presented by the chief executive officer, which specifies the area of unsatisfactory performance and recommends a plan to correct the unsatisfactory performance. The contract principal shall complete the specific plan of professional development prior to the next evaluation.

(j)(1) Within 15 days after an unsatisfactory evaluation as prescribed by the State Board of Education and upon receipt of a recommendation by the chief executive officer for cancellation of the contract for cause as outlined in subsection (e)(1), a contract principal may request, in writing to the chief executive officer, a review of the evaluation.

(2) The review of the evaluation shall be conducted by an independent third party evaluator who shall determine whether sufficient cause exists for the unsatisfactory finding and be chosen in the following manner:

a. Within five days of the request for a review of the evaluation, the chief executive officer or designee shall request a list of five persons who are certified to evaluate contract principals from the State Department of Education.

b. From the list described in paragraph a., the chief executive officer and the contract principal shall each strike two names.

c. The State Superintendent of Education shall designate an evaluator from the name or names remaining.

(3) The review of the evaluation shall be completed within 30 days after the request for a review of the evaluation is received by the chief executive officer.

(4)a. If the result of the review of the evaluation overturns the unsatisfactory evaluation, then the contract of the contract principal shall be continued for the remainder of the term of the contract subject to subsection (e)(1).

b. If the result of the review of the evaluation upholds the unsatisfactory evaluation, the contract principal shall be informed of the reasons for the upholding of the unsatisfactory evaluation and the contract of the contract principal shall be cancelled.

(k) Except as provided in subsection (h), the contract of a principal holding the position on July 1, 2000, shall not be canceled, nonrenewed, reduced, or changed in compensation or continuing service status, or time toward continuing service status, due to the enactment of this chapter.

(l)(1) Any decision not to continue the employment of a probationary principal or contract principal shall be made by a majority vote of the employing board upon the written recommendation of the chief executive officer.

(2) The decision not to continue the employment of a contract principal shall cancel the employment relationship between the employing board and the contract principal effective at the end of the current contract period.

(3) Any contract principal who had attained continuing service status in a position other than principal with the employing board before becoming a contract principal shall retain that previously earned status and be returned to a similar status position within a reasonable time of the cancellation or nonrenewal of their contract as a principal with the employing board, provided that the cause for cancellation is not for conviction of a felony or crime involving moral turpitude.

(m) If a contract principal is not evaluated as required by this section, his or her contract shall be extended one additional contract year for each contract year not evaluated up to three years.

(n) The chief executive officer shall make a timely written recommendation to the employing board regarding the continued employment of a probationary principal at the end of his or her probationary period and the continued employment of a contract principal at the end of his or her contract. Failure of the chief executive officer to make such a recommendation shall not in any way prejudice the probationary principal or contract principal.



Section 16-24B-3.1 - Principals - Cancellation of contract.

(a) Notwithstanding any other provision of this chapter, the employment contract of a principal or contract principal, whose certificate is revoked by the State Superintendent of Education pursuant to subsection (b) of Section 16-23-5, shall be immediately cancelled, any provision of Section 16-24B-3 to the contrary notwithstanding.

(b) If the conviction resulting in the revocation of the certificate pursuant to subsection (b) of Section 16-23-5 is overturned on appeal, the State Superintendent of Education, upon receipt of notice of the reversal shall immediately reinstate the certificate of the principal or contract principal, and the local board of education, at its discretion, shall place the principal or contract principal in a position commensurate with the employee's licensure from the State Department of Education or on paid administrative leave. Regardless of whether the certificate of the principal or contract principal is reinstated or a new employment contract is entered into, the principal or contract principal, within 45 days, shall be reimbursed for any back pay, plus benefits, from the date of cancellation, up to and including the date his or her conviction is overturned.

(c) Nothing in this section shall be construed to preclude the State Superintendent of Education or the local board of education from pursuing other legal action against the principal or contract principal based upon the underlying circumstances of the conviction.



Section 16-24B-4 - Principals - Duties.

(a) Subject to the authority of the chief executive officer and the employing board, a principal and contract principal shall supervise the daily operation and management of personnel, finances, facilities, and other matters of the school or campus for which the principal and contract principal is responsible. A principal and contract principal shall assume the administrative responsibility and instructional leadership, as directed by the chief executive officer, consistent with the policies of the employing board, for the planning, management, operation, and evaluation of the education program of each school or campus under the responsibility of the principal and contract principal.

(b) A principal and contract principal shall observe all rules, policies, and procedures relative to the operation of the public schools as established by applicable law, rule, and standard of both the State Board of Education and the employing board.

(c) A principal and contract principal shall perform all other duties assigned by the chief executive officer, consistent with the policies of the employing board and the law.

(d) A principal and contract principal shall make written advisory recommendations to the chief executive officer regarding the appointment, assignment, promotion, transfer, and cancellation of the contracts of all personnel assigned to any school or campus under his or her responsibility. If the recommendation of a principal and contract principal regarding an appointment, assignment, or promotion is rejected, the principal and contract principal shall submit a second recommendation regarding that appointment, assignment, or promotion, subject to this chapter and board policy. These advisory recommendations shall not be binding upon the chief executive officer, and the chief executive officer shall have final authority for all personnel assignments within the applicable school system.



Section 16-24B-5 - Appeals.

(a) All appeals of a final decision from the expedited evidentiary hearing shall lie with the Alabama Court of Civil Appeals. An appeal shall be filed within 14 days after the receipt of the final written decision of the circuit judge or the mediator. An appeal by either party shall be perfected by filing a written notice of appeal with the clerk of the Court of Civil Appeals within 14 days after the receipt of the final written decision of the circuit judge or the mediator by the party. Failure to file a timely notice of appeal shall render the decision of the circuit judge or the mediator final. Within 28 days after an appeal is filed, the chief executive officer shall transmit the record to the clerk. Failure of the chief executive officer to timely transmit a full and accurate record to the clerk shall result in a favorable decision being entered by the court for the contract principal.

(b) The decision of the circuit judge or the mediator shall be affirmed on appeal unless the Court of Civil Appeals finds the decision to be against the great weight of the evidence.

(c) The final written decision of a judge or mediator which is not appealed, or is affirmed on appeal, shall have the force and effect of a final judgment upon which execution may issue, or which may be enforced by other appropriate writ.



Section 16-24B-6 - Preliminary certificate; breach of principal employment contract.

(a) An individual who has not completed a teacher education program in Principal or Educational Administrator may be eligible for a preliminary certificate, which could lead to full certification by the Alabama Department of Education under rules approved by the Alabama State Board of Education.

(b) No action shall lie for the recovery of damages for the breach of any employment contract of a contract principal in the public schools.



Section 16-24B-7 - Teacher transfers.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 16-24B-8 - Opposition to employment action.

It shall be unlawful for an employing board to cancel or reduce the contract of a teacher, principal, or contract principal or to transfer, reprimand, or discipline a teacher because the teacher opposed any employment action under this chapter or this title.






Chapter 24C - STUDENTS FIRST ACT.

Section 16-24C-1 - Short title.

This chapter shall be known and may be cited as the Students First Act of 2011.



Section 16-24C-2 - Legislative intent.

The purpose of this chapter is to improve the quality of public education in the State of Alabama by doing all of the following:

(1) Providing for fundamental fairness and due process to employees covered by this chapter.

(2) Restoring primary authority and responsibility for maintaining a competent educational workforce to employers covered by this chapter.

(3) Enhancing the ability of public educational agencies to increase student academic achievement and student performance through effective allocation of personnel resources.

(4) Investing employers covered by this chapter with the discretion and flexibility necessary to make the most effective use of limited educational resources.

(5) Eliminating costly, cumbersome, and counterproductive legal challenges to routine personnel decisions by simplifying administrative adjudication and review of contested personnel decisions.



Section 16-24C-3 - Definitions.

For purposes of this chapter, the following terms shall have the following meanings:

(1) CHIEF EXECUTIVE OFFICER. The chief administrative and executive officer of an entity, institution, agency, or political subdivision of the state that is subject to this chapter and includes, without limitation, superintendents of city or county boards of education and presidents of two-year educational institutions operated under authority and control of the Department of Postsecondary Education. The term includes persons serving in such a capacity on an acting or interim basis under lawful appointment or by operation of law.

(2) CLASSIFIED EMPLOYEE. All adult bus drivers, all full-time lunchroom or cafeteria workers, janitors, custodians, maintenance personnel, secretaries and clerical assistants, instructional aides or assistants, whether or not certificated, non-certificated supervisors, and, except as hereinafter provided, all other persons who are not teachers as defined herein who are full-time employees of a city or county board of education, two-year educational institutions operated under the authority and control of the Department of Postsecondary Education, the Alabama Institute for Deaf and Blind, including production workers at the Alabama Industries for the Blind, and educational and correctional institutions under the control of the Department of Youth Services. The term does not include the employer's chief executive officer, vice president, or chief school financial officer. Full-time employees include adult bus drivers and other employees whose duties require 20 or more hours in each normal working week of the school term, excluding holidays that are recognized by the employer. Employees who are eligible for coverage under the state Merit System are not covered by this chapter. A probationary classified employee is a classified employee who has not attained nonprobationary status.

(3) EMPLOYEE. Unless otherwise specified, and as appropriate to the context, the term includes either a teacher or a classified employee, or both, whose employment is subject to this chapter.

(4) EMPLOYER. The entity, institution, agency, or political subdivision of the state by which an employee who is subject to this chapter is employed. Employers subject to this chapter include all city and county boards of education, all educational and correctional institutions under the control of the Department of Youth Services, the Alabama Institute for Deaf and Blind, and two-year educational institutions operated under the authority and control of the Department of Postsecondary Education. Each two-year institution operated under the authority and control of the Department of Postsecondary Education is a separate employer for purposes of this chapter.

(5) GOVERNING BOARD. The body of elected or appointed officials that is granted authority by law, regulation, or policy to make employment decisions on behalf of the employer. If final decision-making authority with respect to employment decisions is conferred by law, regulation, or duly adopted policy on an official, administrator, or organizational unit other than a separate governing board, the decision or action of such official, administrator, or organizational unit, including the president of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education, is that of the governing board for purposes of this chapter, and no additional approval of such decision or action shall be required. Under such circumstances, the official, administrator, president, or organizational unit shall assume and exercise the duties of the governing board established by this chapter. For purposes of this chapter, the State Board of Education shall not be deemed to be or authorized to function as the employer or the governing board of any employer covered by this chapter.

(6) PROFESSIONAL EDUCATOR'S CERTIFICATE. A certificate or license, by whatever name, designation, or subclassification known or identified, issued by the State Department of Education, or recognized under an approved interstate reciprocity program, and that must be maintained by the employee in order to be employed as a teacher in the county and city schools of this state. A professional educator's certificate does not include provisional, alternative, or emergency certificates, or certificates or licenses that are issued to instructional aides or assistants, to substitute teachers, or to business, technical, operational, or other employees whose job duties do not require or entail the instruction of students or the regular supervision of or interaction with employees with such job duties.

(7) SCHOOL YEAR. The period beginning with the first day of the annual school term and ending with the last day of the annual school term on which classroom instructors are required to report for duty, as established by the governing board. For a two-year educational institution, the school year shall be deemed to begin on the first day of the fall academic semester and continuing through the final day of the spring academic semester, but shall not include the summer academic semester.

(8) TEACHER. All employees of entities that are covered by this chapter who are required by law, regulation, or employer policy to maintain a professional educator's certificate issued by the State Department of Education and who are employed by a city or county board of education, the Alabama Institute for Deaf and Blind, or educational and correctional institutions under the control of the Department of Youth Services. The term also includes instructors employed by two-year educational institutions operated under the authority and control of the Department of Postsecondary Education and principals who had attained tenure under prior law, but who have not elected to become contract principals under subsection (h) of Section 16-24B-3. The term does not include an employer's chief executive officer, chief school financial officer, or a principal who is employed as or who has elected to become a contract principal under subsection (h) of Section 16-24B-3, whether or not certification is required for those positions by law or policy, and does not include the president or vice president of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education. A probationary teacher is a teacher who has not attained tenure.



Section 16-24C-4 - Tenure of teachers; nonprobationary status of classified employees.

No action may be proposed or approved based upon personal or political reasons on the part of the employer, chief executive officer, or governing board. A teacher shall attain tenure, and a classified employee shall attain nonprobationary status as follows:

(1) Except as otherwise provided by Section 16-23-3, a teacher who is not an employee of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education, shall attain tenure upon the completion of three complete, consecutive school years of full-time employment as a teacher with the same employer unless the governing board approves and issues written notice of termination to the teacher on or before the last day of the teacher’s third consecutive, complete school year of employment. For purposes of this chapter, a probationary teacher whose employment or reemployment is effective prior to October 1 of the school year and who completes the school year shall be deemed to have served a complete school year. A teacher employed by a two-year educational institution operated under the authority and control of the Department of Postsecondary Education shall attain tenured status upon the completion of six consecutive semesters, excluding summer terms, at the same two-year institution, unless the president issues notice of termination to the teacher on or before 15 days prior to the end of the sixth consecutive semester of employment, excluding summer terms. No probationary teacher employed by a two-year educational institution operated under the authority and control of the Department of Postsecondary Education shall attain tenure during or at the completion of a summer term. For teachers who are required to hold a professional educator's certificate, time in service without such a certificate shall not be credited toward the attainment of tenure.

(2) A probationary classified employee who is not an employee of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education attains nonprobationary status upon the completion of three complete, consecutive school years of full-time employment with the same employer unless the governing body of the employer approves and issues written notice of termination to the employee on or before the fifteenth day of June immediately following the employee's third consecutive complete school year of employment. In the first year of each legislative quadrennium, the written notice shall be provided on or before June 30. For purposes of this chapter, a probationary classified employee whose employment or reemployment is effective prior to October 1 of the school year and who completes the school year shall be deemed to have served a complete school year. A probationary classified employee of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education shall attain nonprobationary status upon the completion of 36 consecutive months of employment at the same two-year institution, unless the president issues notice of termination to the classified employee on or before 15 days prior to the end of the thirty-sixth month of employment.

(3) All of the following additional terms, conditions, and limitations apply to the attainment and retention of tenure or nonprobationary status:

a. Only complete school years of service as defined in this chapter, including any leave that is credited to the employee for such purposes under board policy or applicable law, may be credited to the attainment of tenure or nonprobationary status.

b. Neither tenure nor nonprobationary status may be attained as a chief executive officer, a chief school financial officer, as a president or vice president of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education, or in or by virtue of employment in temporary, part-time, substitute, summer school, occasional, seasonal, supplemental, irregular, or like forms of employment, or in positions that are created to serve experimental, pilot, temporary, or like special programs, projects, or purposes, the funding and duration of which are finite.

c. Except as expressly provided to the contrary elsewhere in this chapter, neither tenure nor nonprobationary status in this chapter creates or confers any enforceable right or protected interest in or to a specific position, rank, work site or location, assignment, title, or rate of compensation within those categories of employment.

d. Service performed as a teacher may not be converted to, recognized, or otherwise credited to the employee for the purpose of attaining nonprobationary status as a classified employee. Service performed in the capacity of a classified employee may not be converted to, recognized, or otherwise credited to the employee for the purpose of attaining tenure as a teacher, whether or not the classified employee holds a certificate issued by the State Department of Education.

e. Neither tenured status nor time in probationary service shall be transferable from one employer subject to this chapter to another such employer, except that employees whose employer changes by virtue of annexation, school district formation, consolidation, or a similar reorganization over which the employee has no control shall retain tenure or nonprobationary status and service credit attained by virtue of employment with the predecessor employer.



Section 16-24C-5 - Termination of employment - Notice; compensation and benefits.

(a) Probationary classified employees who are not employees of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education may be terminated at the discretion of the employer upon written recommendation of the chief executive officer, a majority vote of the governing board, and issuance of written notice of termination to the employee at any time on or before the fifteenth day of June immediately following the employee's third consecutive, complete school year of employment. In the first year of each legislative quadrennium, the written notice shall be provided on or before June 30. A probationary classified employee of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education may be terminated at the discretion of the president of such institution upon issuance of a written notice of termination to the employee at any time on or before 15 days prior to the end of 36 consecutive months of employment at the same institution.

(b) The compensation and benefits of a probationary classified employee shall not be terminated before the expiration of 15 calendar days from the date notice of termination is issued to the employee.

(c) Probationary teachers who are not employees of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education may be terminated at the discretion of the employer upon the written recommendation of the chief executive officer, a majority vote of the governing board, and issuance of written notice of termination to the teacher on or before the fifteenth day of June. In the first year of each legislative quadrennium, the written notice shall be provided on or before June 30. A probationary teacher who has not been terminated on or before the dates specified above shall be deemed reemployed as a probationary teacher, except as provided in subdivision (1) of Section 16-24C-4. The employment of any probationary teacher may be terminated before the completion of the school year upon at least 30 calendar days' written notice of the date on which the governing board is scheduled to vote on such recommendation. Upon issuance of such notice, the teacher may submit a written statement to the chief executive officer and the governing board explaining why such action should not be taken. A probationary teacher employed by a two-year educational institution operated under the authority and control of the Department of Postsecondary Education may be terminated at the discretion of the president of such institution upon issuance of a written notice of termination to the employee at any time on or before 15 days prior to the end of the sixth consecutive semester of employment, excluding summer terms, at the same institution.

(d) The decision to terminate the employment of any probationary employee shall be final and no compensation shall thereafter be due to the employee, except as provided in subsection (b).



Section 16-24C-6 - Termination of employment - Grounds for termination; procedures; appeals.

(a) Tenured teachers and nonprobationary classified employees may be terminated at any time because of a justifiable decrease in the number of positions or for incompetency, insubordination, neglect of duty, immorality, failure to perform duties in a satisfactory manner, or other good and just cause, subject to the rights and procedures hereinafter provided. However, a vote or decision to approve a recommended termination on the part of a president of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education or the governing board shall not be made for political or personal reasons.

(b) The termination of a tenured teacher or nonprobationary classified employee who is not an employee of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education shall be initiated by the recommendation of the chief executive officer in the form of a written notice of proposed termination to the employee. A tenured teacher or a nonprobationary classified employee who is employed by a two-year educational institution operated under the authority and control of the Department of Postsecondary Education may be terminated by the president of such institution upon the issuance of a written notice of proposed termination to the employee by the official of the institution who serves or functions as the senior personnel officer thereof. In either case, the notice shall state the reasons for the proposed termination, shall contain a short and plain statement of the facts showing that the termination is taken for one or more of the reasons listed in subsection (a), and shall be issued in conformity with subsection (k). The notice shall inform the employee, who is not an employee of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education that, in order to request a hearing with the governing board, the employee must file a written request for such a hearing with the chief executive officer within 15 calendar days after issuance of the notice. Should the employee fail to timely file the request for hearing, the governing board shall vote on the recommended termination. Notice to employees of a two-year educational institution operated under the authority and control of the Department of Postsecondary Education, shall inform such employee that, in order to request a hearing with the president of such institution, the employee must file a written request for such a hearing with the president within 15 calendar days after issuance of the notice. Should the employee fail to timely file the request for hearing, the president of such institution shall act on the recommended termination and the president's decision shall be final. If the employee timely requests a hearing, the hearing shall be set by the employer not less than 30 and not more than 60 calendar days from the date written notice of the time, date, and place of the hearing is issued to the employee, but may be rescheduled by agreement or for good cause shown.

(c) At the hearing, the chief executive officer or, for a two-year educational institution operated under the authority and control of the Department of Postsecondary Education, the official of such institution who serves or functions as the senior personnel officer thereof, based solely on the information provided by the recommending senior supervisor, shall bear the burden of proof with regard to disputed issues of material fact. The employee or his or her representative shall be afforded the opportunity to present testimony, other evidence, and argument on matters relevant to the proposed termination and to cross-examine witnesses whose testimony is proffered in support of the proposed termination. The employee shall have the right to counsel at his or her expense. A court reporter shall record the proceedings at the expense of the State Department of Education or, if applicable, the two-year institution operated under the authority and control of the Department of Postsecondary Education. The hearing may be public or private at the election of the employee. The chief executive officer shall issue subpoenas compelling the appearance of witnesses on the employee's behalf upon the employee's timely request for issuance of such subpoenas and may issue subpoenas to any witness who the chief executive officer believes may have knowledge or evidence bearing on the issues presented for determination.

(d) Whether or not the employee requests a hearing before the governing board or the president of the two-year institution, the chief executive officer shall give written notice to the employee of the decision regarding the proposed termination within 10 calendar days after the vote of the board or the decision of the president. If the decision follows a hearing requested by the employee, the notice shall also inform the employee of the right to contest the decision by filing an appeal as provided in this chapter.

(e) An employee who is terminated following a hearing requested by the employee may obtain a review of an adverse decision by filing a written notice of appeal to the State Superintendent of Education within 15 days of receipt of the decision. For employees of a two-year educational institution under the authority of the Department of Postsecondary Education, such notice of appeal shall be submitted to the Department of Postsecondary Education within 15 days of the receipt of the decision. The State Superintendent of Education or the Department of Postsecondary Education shall refer the appeal to the Executive Director of the Alabama State Bar Association who shall obtain a panel of neutrals and administer the hearing officer selection process as is hereinafter provided. The notice of appeal shall state the grounds upon which it is based. A copy of the notice shall be simultaneously served by the employee on the chief executive officer of the employer or the president of the two-year institution under the authority and control of the Department of Postsecondary Education. Upon receiving notice of the employee’s appeal, the employer shall compile and file the record of administrative proceedings, including any hearing transcript, with the hearing officer within 20 days after its receipt of the notice of appeal unless the time is extended by the hearing officer for good cause shown. Except as hereinafter provided, the appeal shall be submitted to the hearing officer. The hearing officer shall hold a hearing. Deference is given to the decision of the employer. A final ruling, either affirming or reversing the decision of the employer, shall be rendered within five days after the hearing.

(f) If the decision of the president or the governing board is set aside by the hearing officer, the employee shall be reinstated and credited with any benefits due under applicable statutes, salary schedules, or compensation policies. Either party may appeal an adverse decision rendered by a hearing officer to the Alabama Court of Civil Appeals by filing a notice of appeal to the court in accordance with the Alabama Rules of Appellate Procedure.

(g) The hearing officer assigned to review appeals hereunder shall be selected from a panel of neutrals comprised of five retired Alabama judges, excluding judges of probate, whose names appear on an official alternative dispute resolution roster maintained by the Alabama Bar Association. Members of the panel shall be identified by the Executive Director of the Alabama State Bar Association on a random and rotating basis and provided to the chief executive officer or the president of the two-year institution under the authority and control of the Department of Postsecondary Education. Upon receiving the names of the panel members, the parties may select the hearing officer from among the names provided or from any other source by agreement. Failing such agreement, the parties shall select the hearing officer by a process of alternating strikes in which the employee shall be provided the first strike and the employer the last strike. The hearing officer selection process shall be completed within 10 calendar days of receipt by the parties of the panel of potential hearing officers. The hearing officer shall not have a personal or professional interest that would conflict with his or her ability to render an objective decision. The hearing officer shall be paid for services rendered hereunder according to criteria, and at the prevailing rate, established by the State Department of Education under the supervision of the State Superintendent of Education and the Chancellor of the Department of Postsecondary Education from funds appropriated for such purposes by the Legislature. All hearing officers must agree to abide by all timelines provided in this section.

(h) The following additional terms, conditions, and limitations apply to terminations and appeals therefrom:

(1) In considering termination recommendations made by the chief executive officer, the governing board acts in an independent and quasi-judicial capacity, and nothing in this chapter shall be construed to prevent the governing board from imposing a lesser sanction than that recommended by the chief executive officer or to preclude a negotiated resolution by the president or the governing board of matters, issues, and disputes arising under this chapter. In considering termination recommendations made by the senior personnel officer of a two-year college under the authority of the Department of Postsecondary Education, the president of the two-year college acts in an independent and quasi-judicial capacity, and nothing in this chapter shall be construed to prevent the president of the two-year college from imposing a lesser sanction than that recommended by the senior personnel officer or to preclude a negotiated resolution by the president of matters, issues, and disputes arising under this chapter.

(2) Reductions in or modifications to employee compensation or benefits or of the length of the work or school year are not terminations or transfers for purposes of this chapter or otherwise subject to challenge or review under this chapter, provided that the action is all of the following:

a. Prospective in effect.

b. Based on the recommendation of the president of a two-year educational institution alone or the chief executive officer and formal approval of the governing board.

c. Applied to similarly situated employees within the two-year college, agency, or system, or within designated operating divisions, departments, or employment classifications therein.

(3) Layoffs or other personnel actions that are unavoidable reductions in the workforce beyond normal attrition due to decreased student enrollment or shortage of revenues as specified in Section 16-1-33, are not subject to challenge or review under this chapter.

(i) An employee may be suspended for cause with or without pay on the written recommendation of the president of a two-year educational institution alone or the chief executive officer and the approval of the governing board. The suspension of a tenured teacher or a nonprobationary employee for no more than 20 work days without pay is not a termination of employment that is subject to review under this chapter. Adequate notice of the reason or reasons for the proposed suspension and an opportunity to present evidence and argument, either in person or in writing, to the president of a two-year educational institution or to the governing board with respect to the proposed action shall be afforded the employee before the imposition of the suspension. Suspensions of tenured teachers or nonprobationary classified employees without pay in excess of 20 work days are subject to the notice, hearing, and review requirements and procedures that apply to terminations of tenured teachers and nonprobationary classified employees under this chapter.

(j) Employees shall not be permitted to delay, defer, or defeat the initiation or pursuit of any termination or other employment action initiated under authority of this chapter based upon the pendency or threatened initiation of criminal proceedings arising out of the facts, circumstances, or subject matter of the employment action. The appearance or testimony of an employee in a proceeding authorized under this chapter shall not cause the employee to waive, forfeit, or relinquish any right against self-incrimination, and no such testimony shall be admitted in any court of this state in a criminal proceeding in which the right applies upon the timely objection of the employee thereto.

(k) Unless otherwise provided, notice for all purposes under this chapter shall be given by United States mail, certified delivery, by private mail carrier for next business day delivery, or by physical delivery to the employee or the last known address of the employee. Notice by certified mail or private mail carrier shall be deemed received by the employee and complete for purposes of this chapter two business days after the notice is deposited for certified delivery in the United States mail or placed with a private mail carrier for next business day delivery. The employer has the burden of producing evidence that service was affected in the manner permitted by this chapter, but the employee has the burden of proving that such service was not properly made.

(l) In any proceeding for which review is provided hereunder, the employer shall arrange for a transcript and record of proceedings conducted before the president of a two-year educational institution or the governing board to be made and maintained by a qualified court reporter for use in connection with such review. All fees and costs associated with making and transcribing the record shall be paid or reimbursed by the State Department of Education or, if applicable, the two-year institution operated under the authority and control of the Department of Postsecondary Education in accordance with such reasonable rules, regulations, and procedures as may be established for such purpose by the departments.

(m) Unless otherwise specified by the president of a two-year educational institution or the governing board, a decision to terminate the employee or suspend the employee without pay shall be effective immediately, except that a tenured teacher or a nonprobationary classified employee shall continue to receive pay and benefits until a final ruling by the hearing officer or 75 calendar days, whichever occurs first from the date of the employer termination decision unless the termination is based on an act of moral turpitude, immorality, abandonment of job, incarceration, or neglect of duty. If the decision of the president of a two-year educational institution or the governing board is set aside and the employee is reinstated, the employee shall receive back pay and other relief as provided in subsection (f).

(n) The repealer provisions of Act 2011-270 notwithstanding, and except as expressly provided otherwise in this chapter, the terms and phrases used in subsection (a) to identify the reasons on which termination may be based and in subsection (f) to describe the standards by which decisions of the employer are to be reviewed by hearing officers shall be deemed to carry the meanings traditionally accorded the terms and phrases by the appellate courts of this state under prior law.



Section 16-24C-7 - Transfers and reassignments.

(a) Except as otherwise specified, employees may be transferred or reassigned at any time as the needs of the employer require to any position for which they are qualified by skill, training, or experience by the president of a two-year educational institution alone or upon the recommendation of the chief executive officer and the approval of the governing board.

(b) A chief executive officer may reassign a teacher to any grade, position, or work location within the same school, campus, instructional facility, or, for two-year institutions operated under the authority and control of the Department of Postsecondary Education, to any teaching position or work location that is under the control and jurisdiction of the institution, as the needs of the employer require. For a tenured teacher, except as required by acts of God or disasters that are beyond the reasonable control of the employer, written notice of the reassignment must be issued to the teacher no later than the twentieth calendar day after the first day of classes for students, and the teacher may not be involuntarily reassigned under this subsection more than one time in a school year, excluding summer term. The reassignment may only be to another position for which the teacher holds appropriate certification, and the reassignment may not entail a loss of or reduction in compensation. Such reassignments are not subject to challenge or review under this chapter. For reassignments due to acts of God or disasters later than the 20th calendar day after the first day of class for students, a tenured teacher may request a hearing before the board prior to a vote of the board on the proposed transfer.

(c) Tenured teachers may be transferred within an agency or system to any grade or position outside of the school, campus, or instructional facility to which the teacher is assigned subject to the following terms and conditions: The transfer must be to another position for which the employee holds appropriate certification and the transfer must be without loss of or reduction in compensation. Except as required by acts of God or disasters that are beyond the reasonable control of the employer, written notice of the proposed transfer must be issued to the teacher by the president of a two-year educational institution alone or the chief executive officer no later than the twentieth calendar day after the first day of classes for students, and the teacher may not be involuntarily transferred under this subsection more than one time in a school year, excluding summer term. In the notice of proposed transfer, and prior to a final decision of the president of a two-year educational institution or the governing board, the teacher must be afforded an opportunity to meet with the president of a two-year educational institution or the governing board to demonstrate why the proposed transfer should not be approved. Such transfers are not subject to challenge or review under this chapter. Nothing herein shall be construed to authorize the involuntary transfer or reassignment of a tenured teacher employed by a two-year institution operated under the authority and control of the Department of Postsecondary Education to another such institution. If the proposed transfer is to a work site outside of the high school feeder pattern in which the teacher is currently working, then the teacher may request a hearing before the board prior to a vote of the board on the proposed transfer. For transfers due to acts of God or disasters later than the 20th calendar day after the first day of class for students, a tenured teacher may request a hearing before the board prior to a vote of the board on the proposed transfer.

(d) Nonprobationary classified employees may be transferred to any position for which they are qualified within the agency or system by which they are employed including, for employees of two-year institutions operated under the authority and control of the Department of Postsecondary Education, any work location that is under the control and jurisdiction of the institution, if the transfer is without loss of or reduction in compensation, written notice of the proposed transfer is issued to the employee by the president of the two-year educational institution or the chief executive officer not less than 15 calendar days before a final decision is made by the president of the two-year educational institution alone or a vote thereon is taken by the governing board, and the transfer is effective not less than 15 calendar days after the date of the final decision. A nonprobationary classified employee of an employer, other than a two-year institution under the authority and control of the Department of Postsecondary Education, who is proposed to be transferred to a principal work site that is outside of the high school feeder pattern in which the current work site of the employee is located, shall be afforded an opportunity to appeal in the same manner as a termination. This subdivision shall not apply to employees whose daily work assignments and duties require regular or periodic travel throughout the school system or between work sites operated by or under the control of the employer. Except as required by acts of God or disasters that are beyond the reasonable control of the employer, a nonprobationary classified employee may not be involuntarily transferred more than one time in a school year, excluding summer term. Such transfers are not subject to challenge or review under this chapter. Nothing herein shall be construed to authorize the involuntary transfer or reassignment of a classified employee of a two-year institution operated under the authority and control of the Department of Postsecondary Education to another such institution.

(e) Probationary teachers and probationary classified employees may be transferred to another position that provides for a lower rate or amount of compensation or a shorter term of employment if the employee holds appropriate certification or qualifications for the position, the notice of proposed transfer contains a written explanation of the effect of the transfer on the compensation of the employee, and the notice informs the employee that he or she may object in writing to the transfer before a final decision is made by the president of the two-year educational institution alone or a vote is taken thereon by the governing board. If approved by the president of a two-year educational institution alone or by vote of the board, the transfer shall be effective not less than 15 calendar days after the date of the final decision. Such transfers are not subject to challenge or review under this chapter.

(f) A tenured teacher or nonprobationary classified employee may be involuntarily transferred to another position that provides for a lower rate or amount of pay or a shorter term of employment, subject to the following terms and conditions: The notice of proposed transfer and subsequent proceedings, except for use of the term transfer, shall conform and be subject to the substantive and procedural standards and requirements that apply to termination of nonprobationary employees under Section 16-24C-6, and to appeals therefrom. No vote or decision on such transfers shall be made for political or personal reasons. Notwithstanding the foregoing, transfers or reassignments that are made as a part of, as a consequence of, or in conjunction with reductions-in-force authorized under Section 16-1-33, or in order to comply with state or federal law are not subject to challenge or review under this chapter, whether or not such transfers or reassignments are to positions that provide for a lower rate or amount of pay or a shorter term of employment.



Section 16-24C-8 - Hearings.

Whenever this chapter affords an employee the right to be heard by the governing board or the president of a two-year institution under the authority and control of the Department of Postsecondary Education before a decision on the recommendation of the chief executive officer or chief personnel officer of the two-year institution is made, and such right to be heard is requested by the employee as provided herein, the merits of the recommended employment action shall not be deliberated or determined by the governing board or the president of the two-year institution before the hearing except as provided for herein.



Section 16-24C-9 - Administrative leave; other employment actions.

Nothing in this chapter shall restrict the authority of the chief executive officer or the president of a two-year institution under the authority and control of the Department of Postsecondary Education to place an employee on paid administrative leave or to make reasonable and customary employment decisions not expressly provided for in this chapter pending the disposition of proceedings authorized by this chapter or otherwise in the exercise of sound administrative discretion.



Section 16-24C-10 - Termination upon revocation of teaching certificate; effect of convictions.

(a) Any provision of this chapter or of any other statute or rule to the contrary notwithstanding, the employment of a teacher whose certificate is revoked by the State Superintendent of Education pursuant to Section 16-23-5, shall thereby be summarily terminated.

(b) If a conviction resulting in the revocation of the certificate of the teacher pursuant to Section 16-23-5 is overturned on appeal, the State Superintendent of Education shall immediately reinstate the certificate upon receipt of notice of the reversal, and the employer shall either place the employee in a position for which the employee holds appropriate certification or place the employee on paid administrative leave. The employee shall receive back pay and benefits from the date of termination to the date of reinstatement.

(c) Nothing in this section shall be construed to prevent the State Superintendent of Education or the employer from pursuing other legal action against the teacher based upon the circumstances underlying the conviction.

(d) If an employee is required to attain or hold a certificate issued by the State Department of Education or other licensing authority as a condition to his or her lawful employment and such certificate or license has been revoked, denied, suspended, or forfeited, or the employee has been determined to be ineligible for such certificate or license by the licensing authority, the rights, remedies, and procedures provided by this chapter shall not apply or be available to such employees. However, nothing in this subsection shall be construed to deny such employees any right to contest, challenge, or obtain review of any certification decision on the part of the licensing authority that may be provided by separate statute or departmental regulation including, but not limited to, any recourse that is available under the Alabama Administrative Procedure Act.



Section 16-24C-11 - Termination of employment by teacher.

No tenured teacher within the contemplation of subdivision (1) of Section 16-24C-4 shall be permitted to terminate his or her employment within 30 calendar days before the first day of the next school term for students, or, for employees of two-year institutions operated under the authority and control of the Department of Postsecondary Education, within 30 calendar days before the commencement of the fall academic semester, unless such termination is mutually agreed upon. Any such employee may terminate his or her employment at any other time by giving five days' written notice to the president of a two-year educational institution or to the employing board of education. Any teacher terminating his or her employment in violation of this section is guilty of unprofessional conduct, and the State Superintendent of Education may revoke or suspend the certificate of such teacher.



Section 16-24C-12 - Appeals.

An employee who has attained tenure or nonprobationary status and has been denied a hearing before an employer subject to the requirements of this chapter may appeal for relief directly to the Chief Administrative Law Judge of the Office of Administrative Hearings, Division of Administrative Law Judges, Office of the Attorney General. The chief administrative law judge shall appoint an administrative law judge to address the issues raised in the appeal. The appeal shall state facts sufficient to allow the judge to determine tentatively whether or not the employer has complied with this chapter in failing to accord the employee a hearing. The employer may answer or deny in writing the facts set out in the employee appeal and, if the employer fails to do so, the facts set out in the appeal shall be taken as true. The judge shall review the request of the employee and the answer or denial of the employer and shall determine, with or without a hearing, whether or not the employer has complied with this chapter in denying the employee a hearing as provided in this chapter. Based upon his or her findings, the judge shall either order a hearing before the employer or sustain the action taken by the employer. Any petition or application for judicial relief from the decision of the administrative law judge shall be filed in the circuit court of the county in which the principal administrative offices of the employer are located.



Section 16-24C-13 - Leaves of absence.

(a) Leave of absence for a period of one year for good cause may be granted to an employee by an employer without impairing the tenured or nonprobationary status of the employee. For valid reason, the employer may extend the leave of absence for one additional year.

(b) Leave of absence for military service shall be as provided in Section 31-2-13.



Section 16-24C-14 - Construction and application.

(a)(1) Employees who have attained tenured status under the Teacher Tenure Law or nonprobationary status under the Fair Dismissal Act as of July 1, 2011, in the case of tenured teachers, shall be deemed tenured teachers under this chapter and, in the case of nonprobationary employees within the meaning of the Fair Dismissal Act shall be deemed nonprobationary classified employees under this chapter.

(2) Employees who have not attained tenured status under the Teacher Tenure Law or nonprobationary status under the Fair Dismissal Act as of July 1, 2011, shall be subject to the terms and provisions of this chapter respecting the attainment of teacher tenure or nonprobationary status, and all time in service that would have been credited toward the attainment of either tenure under the Teacher Tenure Law or nonprobationary status under the Fair Dismissal Act shall be credited toward the attainment of tenure or nonprobationary status in the corresponding employment category under this chapter.

(b) All employment actions and proceedings that have been initiated under either the Teacher Tenure Law or the Fair Dismissal Act that are pending on July 1, 2011, shall be completed under the statutory procedures that were in effect on the date the action or proceeding was commenced.






Chapter 25 - TEACHERS' RETIREMENT SYSTEM.

Article 1 - General Provisions.

Section 16-25-1 - Definitions.

For the purposes of this chapter the following terms, unless a different meaning is plainly required by the context, shall have the following respective meanings:

(1) RETIREMENT SYSTEM. The Teachers' Retirement System of Alabama as defined in Section 16-25-2.

(2) PUBLIC SCHOOL. Any day school conducted within the state under the authority and supervision of a duly elected or appointed county or city board of education and any educational institution supported by and under the control of the state or any private nondenominational school operated nonprofit for the education of children of school age residing within a district where no public school is available for the children.

(3) TEACHER. Any teacher, principal, superintendent, supervisor, college professor, administrative officer, or clerk employed in any public school or public college within the state or employed in any private nondenominational school operated nonprofit for the education of children of school age residing within a district where no public school is available for the children or any similar employee or officer of the Department of Education or of the Alabama Education Association, or any attendance worker 50 percent or more of whose salary is paid from public school funds or any employee receiving a regular stated compensation from the retirement system. In all cases of doubt, the Board of Control shall determine whether any person is a teacher as defined in this chapter.

(4) SUPPORT PERSONNEL or EMPLOYEE. Any maid, custodian, adult bus driver, lunchroom or cafeteria worker, secretary, clerk, clerical assistant, maintenance worker, or other non-certificated employee who works an average of 20 hours weekly.

(5) EMPLOYER. The State of Alabama, the county school board, the city school board, the State Board of Education, or any governing body of any private nondenominational school operated nonprofit for education of children of school age residing within a district where no public school is available for the children or any other agency of and within the state by which a teacher is paid.

(6) MEMBER. Any teacher included in the membership of the system as provided in Section 16-25-3.

(7) BOARD OF CONTROL. The board provided for in Section 16-25-19 to administer the retirement system.

(8) MEDICAL BOARD. The board of physicians provided for in Section 16-25-19.

(9) TRUSTEES. The members of the Board of Control to administer the trust funds.

(10) SERVICE. Service as a teacher.

(11) PRIOR SERVICE. Service rendered prior to the date of establishment of the retirement system for which credit is allowable under Section 16-25-11.

(12) MEMBERSHIP SERVICE. Service as a teacher rendered while a member of the retirement system and on account of which contributions are made.

(13) CREDITABLE SERVICE. "Prior service" plus "membership service" rendered since last becoming a member.

(14) BENEFICIARY. Any person in receipt of a pension, an annuity, a retirement allowance, or other benefit as provided by this chapter.

(15) REGULAR INTEREST. Interest compounded annually at the rate determined by the Board of Control in accordance with subsection (b) of Section 16-25-20.

(16) ACCUMULATED CONTRIBUTIONS. The sum of all the amounts deducted from the compensation of a member and credited to his or her individual account in the annuity savings fund together with regular interest thereon as provided in Section 16-25-21.

(17) EARNABLE COMPENSATION. The full rate of the compensation that would be payable to a teacher if he or she worked the full normal working time. In cases where compensation includes maintenance, the Board of Control shall fix the value of that part of the compensation not paid in money. Earnable compensation shall not exceed the limitations imposed by Section 401(a)(17) of the Internal Revenue Code for public pension funds except that any employee who was a member of the Teachers' Retirement System before the first plan year beginning after December 31, 1995, shall not be subject to the earning limitations set forth in Section 401(a)(17). For Tier I plan members, the term earnable compensation for retirement purposes shall include overtime payments that are made to a member; however, earnable compensation shall not exceed 120 percent of any member's annual base compensation as certified by the employer. For Tier II plan members, earnable compensation shall include overtime payments that are made to the member but shall not include subsistence payments that are made to the member and shall not exceed one hundred twenty-five percent (125%) of the member's annual base compensation, as certified by the employer.

(18) AVERAGE FINAL COMPENSATION. For any Tier I Plan member, the average annual compensation of a teacher, with respect to which he or she has made contributions pursuant to paragraph b. of subdivision (1) of Section 16-25-21 during the three years in his or her last 10 years of creditable service for which the average is highest or during his or her entire period of creditable service if less than three years; except, that for any period prior to October 1, 1959, the compensation used in computing the average shall include compensation in excess of the maximum amount with respect to which members were required to contribute. For any Tier II Plan member, the average annual compensation of the member, with respect to which he or she has made contributions pursuant to paragraph b. of subdivision (1) of Section 16-25-21 during the five years in his or her last ten years of creditable service for which the average is highest or during his or her entire period of creditable service if less than five years.

(19) ANNUITY. Payments for life derived from the "accumulated contributions" of a member. All annuities shall be payable in equal monthly installments.

(20) PENSION. Payments for life derived from money provided by the employer. All pensions shall be payable in equal monthly installments.

(21) RETIREMENT ALLOWANCE. The sum of the "annuity" and the "pension."

(22) RETIREMENT. Withdrawal from active service with a retirement allowance or optional benefit in lieu thereof granted under this chapter.

(23) ANNUITY RESERVE. The present value of all payments to be made on account of any annuity or benefit in lieu of any annuity, computed upon the basis of the mortality tables as shall be adopted by the Board of Control, and regular interest.

(24) PENSION RESERVE. The present value of all payments to be made on account of any pension or benefit in lieu of any pension, computed upon the basis of the mortality tables as shall be adopted by the Board of Control, and regular interest.

(25) ACTUARIAL EQUIVALENT. A benefit of equal value, when computed upon the basis of the mortality tables as shall be adopted by the Board of Control, and regular interest.

(26) NORMAL CONTRIBUTION. The contributions of the state necessary to provide a pension equal to the annuity which the member's contribution made prior to age 65 with interest will provide at age of retirement not to exceed 65.

(27) TIER I PLAN. The defined benefit pension plan provided by the Retirement System to Tier I plan members.

(28) TIER II PLAN. The defined benefit pension plan provided by the Retirement System to Tier II plan members.

(29) TIER I PLAN MEMBER. Any member of the Retirement System who had service for which he or she received credit in the Teachers' Retirement System or in the Employees' Retirement System prior to January 1, 2013.

(30) TIER II PLAN MEMBER. Any member of the Retirement System who first began eligible employment with a Teachers' Retirement System or an Employees' Retirement System participating employer on or after January 1, 2013, and who had no eligible service in the Teachers' Retirement System or the Employees' Retirement System prior to January 1, 2013.



Section 16-25-2 - Name and date of establishment; powers, duties, etc., of Boards of Control; immunity of officers, employees, etc.

(a) There shall be a retirement system which shall constitute a body corporate and shall be under the management of the Board of Control for the purpose of providing retirement allowances and other benefits under the provisions of this chapter for teachers of the State of Alabama. The retirement system shall be established as of October 1, 1940, or as soon thereafter as the Governor by proclamation declares the funds accruing to the Teachers' Retirement System of Alabama are sufficient to meet the obligations of the "normal contribution" on October 1, of a year following 1940. It shall have the power and privileges of a corporation and shall be known as the "Teachers' Retirement System of Alabama," and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held in trust for the purpose for which received.

(b) Any provisions of law to the contrary notwithstanding, the Boards of Control of the Teachers' Retirement System of Alabama and the Employees' Retirement System of Alabama shall have vested in them all powers necessary to fulfill their fiduciary duty as trustees to members of each respective system including the power to sue and be sued, complain and defend in their own names; provided, however, that as instrumentalities of the state funded by the state, the retirement systems, their officers, and employees shall be immune from suit to the same extent as the state, its agencies, officers, and employees.



Section 16-25-3 - Membership; membership credit for service in armed forces of United States; deferred benefits.

(a) The membership of the retirement system shall consist of the following: All persons who shall become teachers after the date of establishment shall become members of the retirement system as a condition of their employment. Any person who is a teacher on the date of establishment shall become a member as of that date unless within a period of 90 days next following such teacher shall file with the Board of Control on a form prescribed by the board a notice of his election not to be covered in the membership of the system and a duly executed waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the retirement system.

(b) A teacher in service on October 1, 1973, whose membership in the retirement system was contingent on his own election and who elected not to become a member may thereafter apply for and be admitted to membership with all prior service credit and with all membership service credit as otherwise provided for in this chapter by applying for such membership within 150 days from September 17, 1973; provided, that said teacher pays to the treasurer of the said retirement system on or before October 1, 1974, a sum equal to the total contributions which he would have made as a member during the period of his employment as a teacher from September 1, 1941, to the date of his application for membership, plus compound interest of eight percent on such contributions. Any member or any retired member who at one time taught as a nonmember may now receive credit for prior service and for the years taught as a nonmember; provided, that member or retired member, within 150 days from September 17, 1973, pays to the treasurer of the said retirement system a sum equal to the total contributions which he would have made as a member during the period of his employment as a teacher from September 1, 1941, to the date he or she became a member, plus compound interest of eight percent on such contributions. As soon as practicable after the expiration of the time for making such elections, the Department of Education, at the request of the Governor, shall furnish him or her a report of the number of teachers in service who applied for membership or credit for prior service. The Board of Control of the Teachers' Retirement System shall determine and report to the Governor the employer cost for such coverage.

(c) The Board of Control may, in its discretion, deny the right to become members to any class of teachers whose compensation is only partly paid by the state or who are serving on a temporary or other than per annum basis, and it also may, in its discretion, make optional with members in any such class their individual entrance into the retirement system. Should any member in any period of six consecutive years after becoming a member be absent from service more than five years or withdraw his or her contributions, as provided in subsection (g) of Section 16-25-14, or retire or die, he or she shall thereupon cease to be a member.

(d) Notwithstanding, a teacher in service on October 1, 1975, who has full-time military service in the armed forces of the United States, exclusive of service in a reserve or national guard component of any branch of the armed forces, and who has not received credit toward retirement status in the Teachers' Retirement System of Alabama for said military service, may be granted by the Board of Control membership service credit for the period of such service in the armed forces; provided, that such member pays into the Teachers' Retirement System, in a lump sum prior to October 1, 1976, an amount equal to four percent of the average compensation paid to a teacher during each claimed year of full-time military service, plus and together therewith, eight percent interest compounded from the last date of such claimed military service; provided further, that such a member shall not receive membership service credit for more than four years of military service and shall receive no credit for military service if such member is receiving military service retirement benefits, other than disability allowances or benefits, from any branch of the United States armed forces or by reason of any such service in any branch of the armed forces or if such member received anything other than an honorable discharge for and including the claimed military service.

(e) Anything in this chapter to the contrary notwithstanding, if any person becoming a member of the Teachers' Retirement System after October 1, 1975 shall have served in the armed forces of the United States, exclusive of service in a reserve or national guard component of any branch of the armed forces, such member may be granted by the Board of Control membership service credit for such period of service in the armed forces; provided, that such member pays into the Teachers' Retirement System, in a lump sum within one year next after the first day of the pay period in which the first deduction to the Teachers' Retirement System is made, after having been honorably discharged from the armed forces, an amount equal to four percent of the average compensation paid to a teacher during each claimed year of full-time military service, plus and together therewith, eight percent interest compounded from the last date of such claimed military service; provided further, that no member shall receive more than four years' membership service credit for military service, and no credit for military service shall be granted if such member is receiving military service retirement benefits, other than disability allowances or benefits, from any branch of the United States armed forces or by reason of any service in any branch of the armed forces or if such member received anything other than an honorable discharge for and including the claimed military service.

(f) Anything in this title to the contrary notwithstanding, any member who, at the time of his or her withdrawal from service, has completed the age and service requirements established by the Board of Control for eligibility for deferred benefits shall be eligible to continue in the membership of the system until he or she files application for service retirement in accordance with the provisions of Section 16-25-14. The Board of Control shall, from time to time, establish the minimum age and the minimum number of years of creditable service which shall be required in order that a member may be eligible for deferred benefits; provided, that such minimum number of years of creditable service shall not be less than 10 years nor more than 25 years.



Section 16-25-3.1 - Purchase of credit for service by members age 61 or older at time of employment.

Any member of the Teachers' Retirement System of Alabama who was prohibited from participating in the Teachers' Retirement System because such member was age 61 or older at the time of his employment may purchase credit for any such service including service subsequent to July 1, 1988, for which the member would have been eligible for coverage except for his age, provided that such member shall pay to the Secretary-Treasurer of the Teachers' Retirement System within one year after October 1, 1989, a sum equal to the total contributions which he would have made as a member during the period of such employment plus eight percent interest on such total contributions compounded annually from the date of such service.



Section 16-25-4 - Transfer of membership from the Employees' Retirement System of Alabama generally.

(a) Any member of the Teachers' Retirement System who, not more than one year prior to becoming a member of the Teachers' Retirement System, was a member of the Employees' Retirement System of Alabama may elect to transfer to the Teachers' Retirement System his service credits in said Employees' Retirement System, as herein provided.

(b) Any such member so desiring to transfer such service credits shall notify the Board of Control of the Teachers' Retirement System after he becomes a member of the Teachers' Retirement System of his election to transfer such service credits and shall authorize transfer of the amount of his accumulated contributions to his credit in said Employees' Retirement System to the annuity savings fund of the Teachers' Retirement System.

(c) The Board of Control of the Employees' Retirement System shall thereupon certify to the Board of Control of the Teachers' Retirement System the period of membership service creditable to the member at the time of separation from the Employees' Retirement System, the period of prior service, if any, on his prior service certificate at the time of separation from the Employees' Retirement System and the value of the prior service contribution allowable for such prior service under the Employees' Retirement System. The member shall be credited in the Teachers' Retirement System with the service credits so certified; and, if he continues as a member until retirement, he shall receive in addition to the benefits allowable under the Teachers' Retirement System benefits based on the service and contributions so certified.

(d) If a member retires under the Teachers' Retirement System within five years after having elected to transfer such service credits from said Employees' Retirement System, the pension benefits payable with respect to such service credits shall not be greater than the pension benefits which would have been payable with respect thereto had he remained in said Employees' Retirement System.

(e) Notwithstanding anything herein to the contrary, a member of the Teachers' Retirement System on October 9, 1947, who was a member of the Employees' Retirement System of Alabama not more than one year prior to becoming a member of the Teachers' Retirement System may effect such a transfer of service credits from said Employees' Retirement System in the manner hereinabove described; provided, that he deposits in the Annuity Savings Fund of the Teachers' Retirement System prior to January 1, 1954, the amount of his accumulated contributions paid to him by said Employees' Retirement System.

(f) Should any person who has retired from the Employees' Retirement System and who is receiving retirement benefits for service as a state employee become a member of the Teachers' Retirement System, his benefits shall cease and the reserves remaining for his pension and annuity and all his service credits shall be transferred to the Teachers' Retirement System. The member shall be credited in the Teachers' Retirement System with the transfers so certified, and if he continues as a member until retirement his retirement benefits shall be based on his service in both systems.



Section 16-25-5 - Transfer of membership in Employees' Retirement System of Alabama, etc., of janitors, maids, cafeteria workers and other full-time employees in public education.

(a) The phrase "public education," as used in this section, shall be construed as meaning and referring to any institution of learning supported wholly by public funds, regardless of whether such institution is under the control and supervision of the State Department of Education.

(b) All janitors, maids, cafeteria workers and any other full-time employees in public education, regardless of in what manner or on what basis paid, covered in the Employees' Retirement System of Alabama under the provisions of Section 36-27-6 on October 1, 1975 shall be enrolled and transferred to the Teachers' Retirement System of Alabama by their employer with all credit as has been established in the Employees' Retirement System of Alabama.

(c) All janitors, maids, cafeteria workers and any other full-time employees in public education who are not members of the Employees' Retirement System of Alabama under the provisions of Section 36-27-6 shall become members of the Teachers' Retirement System of Alabama, regardless of in what manner or on what basis paid, and shall be so enrolled by their employer; provided, that such persons may elect, within six months after October 1, 1975, to decline to become members of the Teachers' Retirement System by filing a written notice with the Secretary-Treasurer of such system within said six-month period.

(d) Any person employed after October 1, 1975, as a janitor, maid, cafeteria worker or any other full-time employee in public education shall be deemed a teacher within the meaning of such word in the teachers' retirement law and shall be enrolled in the Teachers' Retirement System as a condition of employment, regardless of in what manner or on what basis paid.

(e) The accumulated contributions of each employee described in subsection (b) of this section shall be transferred to the Teachers' Retirement System of Alabama and credited to the employee's individual account in the Annuity Savings Fund under that system. As soon as practicable after the transfer of such employees, an actuarial valuation of the assets and liabilities under the Employees' Retirement System on account of each employer of such employees shall be made. On the basis of said valuation, the actuary shall allocate the present assets of the Employees' Retirement System attributable to each such employer, exclusive of the member's accumulated contributions, as follows:

(1) An amount shall be allocated equal to the reserve required for retired employees and beneficiaries of deceased employees of the employer.

(2) Any remaining assets shall be allocated actuarially between the employees who shall have transferred to the Teachers' Retirement System and the employees, if any, who remain as members under the Employees' Retirement System.

The amount of assets allocated under subdivision (2) of this subsection to the members who shall have transferred to the Teachers' Retirement System shall be transferred to that system and credited to the Pension Accumulation Fund of that system. If the employer continues to participate in the Employees' Retirement System under Section 36-27-6, the actuary shall redetermine the accrued liability contribution rate payable by the employer on the basis of the remaining membership. If the employer does not continue to participate in the Employees' Retirement System and the assets available for the allocation under subdivision (1) of this subsection are insufficient to cover the reserve for retired employees and beneficiaries of deceased employees of the employer, the employer shall pay to the Employees' Retirement System the amount of the deficiency in a lump sum or, with the approval of the Board of Control, in installments over such period as the Board of Control may specify.

(f) Any liabilities created by the transfers in subsection (e) of this section shall be a continuing liability of the Teachers' Retirement System of Alabama and shall be included in the regular valuation of the Teachers' Retirement System; liabilities and appropriations shall be made as determined in the teachers' retirement law governing such valuation and appropriation.

(g) Any janitor, maid, cafeteria worker or any other full-time employee in public education who is employed in such capacity on or before October 1, 1975, and whose eligibility for membership in the Teachers' Retirement System is subject to the provisions of this section, shall be entitled to receive credit for all eligible service creditable under the laws relating to the Teachers' Retirement System, including prior service rendered by such member prior to October 1, 1975; provided, that such member shall pay to the Secretary-Treasurer of the Teachers' Retirement System, within six months after October 1, 1975, a sum equal to the total contributions which he would have made as a member during the period of such employment from September 1, 1941 to October 1, 1975, plus eight percent interest on such total contributions compounded annually from the date of such service.

(h) Notwithstanding any other provisions of this section, any employee who is transferred to the Teachers' Retirement System of Alabama as provided in subsection (b) of this section shall be entitled to retire under said system to age 60 under the same conditions as provided by Section 36-27-18 with respect to members of the Employees' Retirement System of Alabama. Any employee who is transferred to the Teachers' Retirement System of Alabama as provided in subsection (b) of this section and who became a member of the Employees' Retirement System prior to October 1, 1965, shall be entitled to a minimum annual retirement allowance upon retirement under the Teachers' Retirement System of Alabama of $72.00 multiplied by the number of years of creditable service not in excess of 25 years in the event of service retirement or $54.00 multiplied by the number of years of his creditable service not in excess of 25 years in the event of disability retirement.

(i) It being the intent and purpose of subsections (b), (e) and (f) of this section to transfer the accruing liabilities as well as past service liabilities to the Education Trust Fund for those employees eligible for transfer and enrollment under this section in the Teachers' Retirement System of Alabama, no refunds to employing units shall be made in making such transfer.



Section 16-25-6 - Employees of Agricultural Experiment Station of Auburn University.

(a) All persons now employed in an administrative or research capacity by the Agricultural Experiment Station of Auburn University may become members of the Teachers' Retirement System of Alabama; provided, that such person elects to accept the benefits of this chapter within six months after October 1, 1951. Such persons may signify their desire to become members of the Teachers' Retirement System by filing written notice with the Secretary-Treasurer of the Teachers' Retirement System within said six months' period. Any person hereafter employed in such capacity shall be deemed to be a teacher within the meaning of this chapter and shall be entitled to the benefits thereof.

(b) Any person employed in the capacity as set out in subsection (a) of this section shall be entitled to receive credit for all service as a teacher rendered by him prior to the date of establishment of the retirement system; provided further, that said person may elect to pay to the treasurer of the said retirement system within six months from October 1, 1951, a sum equal to the total contributions which he would have made as a member during the period of his employment by the Agricultural Experiment Station from September 1, 1941, to October 1, 1951.



Section 16-25-7 - Certain persons employed by Alabama High School Athletic Association.

(a) All persons now employed on a full-time basis in an administrative or clerical capacity by the Alabama High School Athletic Association may become members of the Teachers' Retirement System of Alabama within 90 days after October 1, 1967, subject to such rules and regulations as may be promulgated by the Board of Control of the Teachers' Retirement System of Alabama. Any person hereafter employed in an administrative or clerical capacity by the Alabama High School Athletic Association shall be deemed to be a "teacher" as defined in Section 16-25-1 and shall be entitled to the benefits thereof. Notwithstanding the provisions of this section and other sections of the Teachers' Retirement System law, it is provided that the Alabama High School Athletic Association shall pay to the retirement system the employer cost for coverage of its employees, such cost to be determined by an actuary employed by the Board of Control and under rules and regulations established by said board.

(b) Any person now employed as set out in subsection (a) of this section shall be entitled to receive credit for all service as a "teacher" or as an employee of the Alabama High School Athletic Association rendered by him prior to October 1, 1967; provided, that a sum equal to the total contributions which he would have made as a member during the period of such employment plus regular interest at four percent is paid within 90 days after October 1, 1967.



Section 16-25-8 - School lunchroom managers and assistants.

(a) All school lunchroom managers and all assistants to such managers who are employed by any county or city board of education in the operation or management of a lunchroom in any public school in Alabama, regardless of the source from which and the manner in which their salaries are paid, may become members of the Teachers' Retirement System of Alabama; provided, that such persons elect within six months after October 1, 1969, to accept the benefits of this chapter. Such persons may signify their desire to become members of the Teachers' Retirement System by filing written notice with the Secretary-Treasurer of such system within said six months' period. Any person hereafter employed by a county or city board of education as a manager of or as an assistant to a manager of a lunchroom in a public school shall be deemed to be a teacher within the meaning of such word in the Teachers' Retirement System law and shall be entitled to the benefits thereof.

(b) Any person employed in the capacity as set out in subsection (a) of this section shall be entitled to receive credit for all service in such capacity rendered by him prior to October 1, 1969; provided, that such person pays to the treasurer of the Teachers' Retirement System, within six months from October 1, 1969, a sum equal to the total contributions which he would have made as a member during the period of such employment by a county or city board of education from September 1, 1941 to October 1, 1969.

(c) Appropriations out of the Education Trust Fund for the purpose of carrying out this section shall be included in the regular appropriations to the Teachers' Retirement System of Alabama.

(d) The several county and city boards of education employing lunchroom managers and assistant lunchroom managers in the public schools under their separate jurisdictions are hereby authorized and directed to provide for the deductions from the salaries of such persons or for the collection in some other manner of each of such employees' contributions to the Teachers' Retirement System and shall remit such collections to the Teachers' Retirement System as prescribed by law or regulations of the Board of Control of the Teachers' Retirement System.



Section 16-25-9 - Certain school bus drivers, mechanics and maintenance workers - Generally.

(a) All fully budgeted school bus drivers (excluding students), mechanics and maintenance workers not now covered by the Teachers' Retirement System of Alabama or Employees' Retirement System of Alabama, who are employed by any county or city board of education or the governing board of any public school in Alabama regardless of the source from which and the manner in which their salaries are paid, may become members of the Teachers' Retirement System of Alabama; provided, that such persons elect within six months after October 2, 1971, to accept the benefits of this chapter. Such persons may signify their desire to become members of the Teachers' Retirement System by enrolling through their employer and the Secretary-Treasurer of the Teachers' Retirement System within said six months' period. Any person hereafter employed in these positions shall be deemed to be a "teacher" within the meaning of such word in the Teachers' Retirement System law and shall be entitled to the benefits thereof; except, that those employees who become members under this section shall not be entitled to $72.00 multiplied by the number of years of creditable service for service retirement nor $54.00 multiplied by the number of years for disability retirement.

(b) Any person presently employed in the capacity as set out in subsection (a) of this section shall be entitled to receive credit for all service in such capacity rendered by him prior to October 2, 1971; provided, that such person pays to the Secretary-Treasurer of the Teachers' Retirement System within six months from October 2, 1971, a sum equal to the total contributions which he would have made as a member during the period of such employment from September 1, 1941 to October 2, 1971.

(c) The several county and city boards of education and other governing bodies of any public schools employing school bus drivers, mechanics, and maintenance workers in the public schools under their separate jurisdiction are hereby authorized and directed to provide for the deductions from the salaries of such persons or for the collection in some other manner of each of such employee contributions to the Teachers' Retirement System as prescribed by law or regulations of the Board of Control of the Teachers' Retirement System of Alabama.



Section 16-25-10 - Certain school bus drivers, mechanics and maintenance workers - Persons previously under Employees' Retirement System of Alabama.

(a) All employees of city and county boards of education and special schools under the direct control of the State Board of Education now covered in the Employees' Retirement System of Alabama under the provisions of Section 36-27-6 who would have been eligible for coverage in the Teachers' Retirement System of Alabama under the provisions of Section 16-25-9 except for being covered in the Employees' Retirement System of Alabama, may be enrolled and transferred to the Teachers' Retirement System of Alabama by their employer with all credits as have been established in the Employees' Retirement System of Alabama.

(b) Upon enrollment and transfer to the Teachers' Retirement System of Alabama, such employee shall be deemed to be a "teacher" under the teachers' retirement law and shall make contributions as all other teachers and shall receive benefits as all other teachers who enroll under the provisions of Section 16-25-9.

(c) The accumulated contributions of each such employee under the Employees' Retirement System of Alabama shall be transferred to the Teachers' Retirement System of Alabama and credited to the employee's individual account in the Annuity Savings Fund under that system. As soon as practicable after the transfer of such employees, an actuarial valuation of the assets and liabilities under the Employees' Retirement System on account of each employer of such employees shall be made. On the basis of said valuation, the actuary shall allocate the present assets of the Employees' Retirement System attributable to each such employer, exclusive of the member's accumulated contributions, as follows:

(1) An amount shall be allocated equal to the reserve required for retired employees and beneficiaries of deceased employees of the employer.

(2) Any remaining assets shall be allocated actuarially between the employees who shall have transferred to the Teachers' Retirement System and the employees, if any, who remain as members under the Employees' Retirement System.

The amount of assets allocated in subdivision (2) of this subsection to the members who shall have transferred to the Teachers' Retirement System shall be transferred to that system and credited to the pension accumulation fund of that system. If the employer will continue to participate in the Employees' Retirement System under Section 36-27-6 the actuary shall redetermine the accrued liability contribution rate payable by the employer on the basis of the remaining membership. If the employer will not continue to participate in the Employees' Retirement System and the assets available for the allocation in subdivision (1) of this subsection are insufficient to cover the reserve for retired employees and beneficiaries of deceased employees of the employer, the employer shall pay to the Employees' Retirement System the amount of the deficiency in a lump sum or, with the approval of the Board of Control, in installments over such period as the Board of Control may specify.

(d) Any liabilities created by these transfers shall be a continuing liability of the Teachers' Retirement System of Alabama and shall be included in the regular valuation of the Teachers' Retirement System liabilities, and appropriations shall be made as determined in the teachers' retirement law governing such valuation and appropriation.

(e) Notwithstanding any other provision of this section, any employee who is transferred to the Teachers' Retirement System of Alabama as provided in subsection (a) of this section shall be entitled to retire under said system prior to age 60 under the same conditions as provided by Section 36-27-18 with respect to members of the Employees' Retirement System of Alabama and subject to the percentage reductions in the retirement allowance as provided by said section. Any employee who is transferred to the Teachers' Retirement System of Alabama as provided in subsection (a) of this section and who became a member of the Employees' Retirement System prior to October 1, 1965, shall be entitled to a minimum annual retirement allowance upon retirement under the Teachers' Retirement System of Alabama of $72.00 multiplied by the number of years of his creditable service not in excess of 25 years, in the event of service retirement, or $54.00 multiplied by the number of years of his creditable service not in excess of 25 years, in the event of disability retirement.

(f) It being the intent and purpose of the section to transfer the accruing liabilities, as well as past-service liabilities to the Education Trust Fund for those employees eligible for transfer and enrollment under this section in the Teachers' Retirement System of Alabama, no refunds to an employing unit shall be made in making such transfer.



Section 16-25-10.1 - Executive officers and employees of Alabama Association of School Boards.

(a) The governing body of the Alabama Association of School Boards may, by resolution legally adopted to conform to the rules prescribed by the Board of Control of the Teachers' Retirement System, elect to have its executive officers and employees, from whatever source and in whatever manner paid, become eligible to participate in the Teachers' Retirement System of Alabama, subject to all rules, regulations and conditions thereof.

(b) The governing body of the Alabama Association of School Boards having made an election through a resolution as provided in subsection (a) of this section, its employees and executive officers may participate in and be entitled to all benefits of the Teachers' Retirement System of Alabama; provided, that where member contributions are made from salaries paid by the Alabama Association of School Boards, the Alabama Association of School Boards shall pay the employer costs calculated as a percentage of the salaries of those employees to be contributed as employer in accordance with subdivisions (3) and (5) of Section 16-25-21. Such amounts shall be paid monthly and at the same time as the member contributions are made to the Teachers' Retirement System.

(c) The governing body of the Alabama Association of School Boards may provide in its resolution to the Teachers' Retirement System's Board of Control that all service rendered by an eligible employee or executive officer to said association previous to the effective date of said association's election to come under the Teachers' Retirement System shall be creditable service to such employee or executive officer; provided, that any such provision shall apply only to those employees and officers who were in the active service of the association on the effective date of said association's election to be covered under the Teachers' Retirement System; provided further, that the said resolution shall also state that the Alabama Association of School Boards shall assume and pay, as required, all costs necessary to fund the crediting of such previous service, such costs to be determined by the actuary employed by the Teachers' Retirement System's Board of Control.



Section 16-25-10.2 - Executive officers and employees of Alabama Council for School Administration and Supervision.

(a) The governing body of the Alabama Council for School Administration and Supervision may, by resolution legally adopted to conform to the rules prescribed by the Board of Control of the Teachers' Retirement System, elect to have its executive officers and employees, from whatever source and in whatever manner paid, become eligible to participate in the Teachers' Retirement System of Alabama, subject to all rules, regulations and conditions thereof.

(b) The governing body of the Alabama Council for School Administration and Supervision having made an election through a resolution as provided in subsection (a) of this section, its employees and executive officers may participate in and be entitled to all benefits of the Teachers' Retirement System of Alabama; provided, that where contributions are made from salaries paid by the Alabama Council for School Administration and Supervision, the Council for School Administration and Supervision shall pay the employer costs, calculated as a percentage of the salaries of those employees, to be contributed as employer in accordance with Section 16-25-21. Such amounts shall be paid monthly and at the same time as the members' contributions are made to the Teachers' Retirement System.

(c) The governing body of the Alabama Council for School Administration and Supervision may provide in its resolution to the Teachers' Retirement System's Board of Control that all service rendered, by an eligible employee or executive officer, to said council, previous to the effective date of said council's election to come under the Teachers' Retirement System, shall be creditable service to such employee or executive officer; provided, that any such provision shall apply only to those employees and officers who were in the active service of the council on the effective date of said council's election to be covered under the Teachers' Retirement System; and provided further, that the said resolution also states that the Alabama Council for School Administration and Supervision shall assume and pay, as required, all costs necessary to fund the crediting of such previous service, such costs to be determined by the actuary employed by the Teachers' Retirement System's Board of Control.

All benefits that accrue and are payable to any beneficiary hereunder shall be limited to and shall not exceed the amount paid in by the beneficiary and the employer plus his portion of the interest earned and the enhancement of his moneys by investing them, less the cost of administration, at no cost to the State of Alabama.



Section 16-25-10.3 - Executive officers and employees of Alabama Vocational Association.

(a) The governing body of the Alabama Vocational Association may, by resolution legally adopted to conform to the rules prescribed by the Board of Control of the Teachers' Retirement System, elect to have its executive officers and employees, from whatever source and in whatever manner paid, become eligible to participate in the Teachers' Retirement System of Alabama, subject to all rules, regulations and conditions thereof.

(b) The governing body of the Alabama Vocational Association having made an election through a resolution as provided in subsection (a) of this section, its employees and executive officers may participate in and be entitled to all benefits of the Teachers' Retirement System of Alabama, provided that where contributions are made from salaries paid by the Alabama Vocational Association, the Alabama Vocational Association shall pay the employer costs, calculated as a percentage of the salaries of those employees, to be contributed as employer in accordance with Section 16-25-21. Such amounts shall be paid monthly and at the same time as the members' contributions are made to the Teachers' Retirement System.

(c) The governing body of the Alabama Vocational Association may provide in its resolution to the Teachers' Retirement System's Board of Control that all service rendered, by an eligible employee or executive officer, to said association, previous to the effective date of said association's election to come under the Teachers' Retirement System, shall be creditable service to such employee or executive officer; provided that any such provision shall apply only to those employees and officers who were in the active service of the association on the effective date of said association's election to be covered under the Teachers' Retirement System; and provided further that the said resolution also states that the Alabama Vocational Association shall assume and pay, as required, all costs necessary to fund the crediting of such previous service, such costs to be determined by the actuary employed by the Teachers' Retirement System's Board of Control.



Section 16-25-10.4 - Executive officers and employees of Alabama Congress of Parents and Teachers; contributions; creditable service.

(a) The governing board of the Alabama Congress of Parents and Teachers may, by resolution legally adopted to conform to the rules prescribed by the Board of Control of the Teachers' Retirement System, elect to have its executive officers and employees, from whatever source and in whatever manner paid, become eligible to participate in the Teachers' Retirement System of Alabama, subject to all rules, regulations and conditions thereof.

(b) The governing body of the Alabama Congress of Parents and Teachers, having made an election through a resolution as provided in subsection (a), its employees and executive officers may participate in and be entitled to all benefits of the Teachers' Retirement System of Alabama, provided that where contributions are made from salaries paid by the Alabama Congress of Parents and Teachers, the association shall pay the employer costs calculated as a percentage of the salaries of those employees, to be contributed as employer costs in accordance with subdivisions (3) and (5) of Section 16-25-21. Such amounts shall be paid monthly and at the same time as the members' contributions are made to the Teachers' Retirement System.

(c) The governing body of the Alabama Congress of Parents and Teachers may provide in its resolution to the Teachers' Retirement System's Board of Control that all service rendered, by an eligible employee or executive officer, to said association, previous to the effective date of said association's election to come under the Teachers' Retirement System, shall be creditable service to such employee or executive officer; provided that any such provision shall apply only to those employees and officers who were in the active service of the association on the effective date of said association's election to be covered under the Teachers' Retirement System; and provided further that the said resolution also states that the Alabama Congress of Parents and Teachers, shall assume and pay, as required, all costs necessary to fund the crediting of such previous service, such costs to be determined by the actuary employed by the Teachers' Retirement System's Board of Control.



Section 16-25-10.5 - Executive officers and employees of Alabama Opportunities Industrialization Center; contributions; creditable service.

(a) The governing board of the Alabama Opportunities Industrialization Center may, by resolution legally adopted to conform to the rules prescribed by the Board of Control of the Teachers' Retirement System, elect to have its executive officers and employees, from whatever source and in whatever manner paid, become eligible to participate in the Teachers' Retirement System of Alabama, subject to all rules, regulations and conditions thereof.

(b) The governing body of the Alabama Opportunities Industrialization Center, having made an election through a resolution as provided in subsection (a), its employees and executive officers may participate in and be entitled to all benefits of the Teachers' Retirement System of Alabama, provided that where contributions are made from salaries paid by the Alabama Opportunities Industrialization Center, the center shall pay the employer costs calculated as a percentage of the salaries of those employees, to be contributed as employer costs in accordance with subdivisions (3) and (5) of Section 16-25-21. Such amounts shall be paid monthly and at the same time as the members' contributions are made to the Teachers' Retirement System.

(c) The governing body of the Alabama Opportunities Industrialization Center may provide in its resolution to the Teachers' Retirement System's Board of Control that all service rendered, by an eligible employee or executive officer, to said center, previous to the effective date of said center's election to come under the Teachers' Retirement System, shall be creditable service to such employee or executive officer; provided that any such provision shall apply only to those employees and officers who were in the active service of the center on the effective date of said association's election to be covered under the Teachers' Retirement System; and provided further that the said resolution also states that the Alabama Opportunities Industrialization Center, shall assume and pay, as required, all costs necessary to fund the crediting of such previous service, such costs to be determined by the actuary employed by the Teachers' Retirement System's Board of Control.



Section 16-25-10.6 - Elected superintendent of education; cost of coverage; purchase of prior service credit.

Any person now serving as an elected superintendent of education in this state may become a member of the Teachers' Retirement System of Alabama within 90 days after the ratification of an amendment to the Constitution of Alabama 1901 allowing elected superintendents of education to participate in the Teachers' Retirement System, subject to such rules and regulations as may be promulgated by the Board of Control of said system. Any person hereafter elected to serve as superintendent of education shall be deemed to be a "teacher" as defined in Section 16-25-1 and shall be entitled to the benefits thereof. The employer cost for coverage of such elected superintendents shall be paid as for other school employees. Provided further, that such elected superintendents shall be entitled to purchase prior service credit as a teacher or superintendent in such system under such rules, regulations and provisions of law that govern the purchase of such prior service credit, from time to time, by teachers.



Section 16-25-10.7 - Officers and employees of community action agencies; contributions; creditable service.

(a) Any governing body of any community action agency organized pursuant to Sections 11-80-4.1, 11-96-3 or 11-96-6 may by resolution legally adopted to conform to the rules prescribed by the Board of Control of the Teachers' Retirement System elect to have its executive officers and employees from whatever source and in whatever manner paid become eligible to participate in the Teachers' Retirement System of Alabama subject to all rules, regulations and conditions thereof.

(b) The governing body of any community action agency eligible under subsection (a) of this section and having made an election by resolution as provided therein, its employees and executive officers may participate in and be entitled to all benefits of the Teachers' Retirement System of Alabama, provided that where contributions are made from salaries paid by a community action agency the agency shall pay the employer cost calculated as a percentage of the salaries of those employees to be contributed as employer cost in accordance with subdivisions (3) and (5) of Section 16-25-21. Such amounts shall be paid monthly and at the same time as the member's contributions are made to the Teachers' Retirement System.

(c) The governing body of a community action agency eligible under subsection (a) of this section may provide in its resolution to the Teachers' Retirement System's Board of Control that all service rendered by an eligible employee or executive officer to said agency previous to the effective date of said agency's election to come under the Teachers' Retirement System shall be creditable service to such employee or executive officer, provided that any such provision shall apply only to those employees and officers who were in the active service of the agency on the effective date of said agency's election to be covered under the Teachers' Retirement System, and provided further that the said resolution also states that the agency shall assume and pay as required all costs necessary to fund the crediting of such previous service, such costs to be determined by the actuary employed by the Teachers' Retirement System's Board of Control.



Section 16-25-10.8 - Officers and employees of Developing Alabama Youth Foundation; contributions; creditable service.

(a) The governing body of the Developing Alabama Youth Foundation may, by resolution legally adopted to conform to the rules prescribed by the Board of Control of the Teachers' Retirement System, elect to have its executive officers and full-time employees, from whatever source and in whatever manner paid, become eligible to participate in the Teachers' Retirement System of Alabama, subject to all rules, regulations, and conditions thereof.

(b) The governing body of the Developing Alabama Youth Foundation, having made an election through a resolution as provided in subsection (a), its employees and executive officers may participate in and be entitled to all benefits of the Teachers' Retirement System of Alabama; provided, that where contributions are made from salaries paid by the Developing Alabama Youth Foundation, the Developing Alabama Youth Foundation shall pay the employer cost, calculated as a percentage of the salaries of those employees, to be contributed as employer contributions in accordance with Section 16-25-21. Such amount shall be paid monthly and at the same time as the members' contributions are made to the Teachers' Retirement System.

(c) The governing body of the Developing Alabama Youth Foundation may provide in its resolution to the Teachers' Retirement System's Board of Control that all service rendered by an eligible employee or executive officer to said foundation, previous to the effective date of said foundation's election to come under the Teachers' Retirement System, shall be creditable service to such employee or executive officer; provided, that any such provision shall apply only to those employees and officers who were in the active service of the foundation on the effective date of said foundation's election to be covered under the Teachers' Retirement System; and provided further, that the said resolution also states that the Developing Alabama Youth Foundation shall assume and pay, as required, all costs necessary to fund the crediting of such previous service, such costs to be determined by the actuary employed by the Teachers' Retirement System Board of Control. All benefits that accrue and are payable to any beneficiary hereunder shall be limited to, and shall not exceed, the amount paid in by the beneficiary and the employer plus his portion of the interest earned and the enhancement of his moneys by investing them, less cost of administration, at no cost to the State of Alabama.



Section 16-25-10.9 - Officers and employees of Tennessee Valley Rehabilitation Center, Inc.; contributions; creditable service.

(a) This section shall apply only to the employees and executive staff members of the Tennessee Valley Rehabilitation Center, Inc., who were active and contributing members of the Teachers' Retirement System on August 1, 1994 through John C. Calhoun Community College.

(b) The Board of Directors of the Tennessee Valley Rehabilitation Center, Inc., may, by resolution legally adopted to conform to the rules prescribed by the Board of Control of the Teachers' Retirement System, elect to have the full-time employees and executive staff members as defined in subsection (a), from whatever source and in whatever manner paid, become eligible to participate in the Teachers' Retirement System, subject to all rules, regulations, and conditions of the system.

(c) When an election is made to join the Teachers' Retirement System pursuant to subsection (b), the full-time employees and executive staff members of the Tennessee Valley Rehabilitation Center, Inc., as defined in subsection (a) may participate in and be entitled to all benefits of the Teachers' Retirement System, provided that where contributions are made from salaries paid to the employees and staff members by the Tennessee Valley Rehabilitation Center, Inc., the employer costs as a percentage of the aforementioned salaries are contributed by the center as the employer to the Teachers' Retirement System in accordance with Section 16-25-21. The employer contributions shall be paid monthly to the system at the same time as the contributions of the members are made to the system.

(d) The resolution for membership in the Teachers' Retirement System adopted pursuant to subsection (b) may also include a provision for all service rendered by an eligible employee or executive staff member from September 1, 1994, to the effective date of the election of the Tennessee Valley Rehabilitation Center, Inc., to participate in the system to be creditable service for the full-time employee or executive staff member in the system. Such a provision shall apply only to the full-time employees and executive staff members of the center who are in the active service of the center on the effective date of the election of the group to be covered under the system, and the resolution shall also state that the center, as the employer, shall assume and pay all costs required to fund the credit for the prior service in the amount for the costs as determined by the actuary employed by the board of control of the system.



Section 16-25-10.10 - Officers and employees of the American Federation of Teachers in Alabama; contributions; creditable service.

(a) The governing body of any local union or state organization of the American Federation of Teachers may, by resolution legally adopted to conform to the rules prescribed by the Board of Control of the Teachers' Retirement System, elect to have its officers and employees, from whatever source and in whatever manner paid, become eligible to participate in the Teachers' Retirement System subject to all rules, regulations, and conditions thereof.

(b) The governing body of any local union or state organization of the American Federation of Teachers eligible under subsection (a) to participate in the system, and having made an election by resolution to participate, may have its employees and officers participate in, and be entitled to, all benefits of the Teachers' Retirement System, provided that where contributions are made from salaries paid by a local union or state organization of the American Federation of Teachers, the local union or state organization shall pay the employer cost in accordance with Section 16-25-21, at the same time as the member's contributions are paid to the Teachers' Retirement System.

(c) The governing body of any local union or state organization of the American Federation of Teachers eligible under subsection (a) to participate in the system, may provide in its resolution to the Board of Control of the Teachers' Retirement System that all service rendered by an eligible employee or officer to the local union or state organization of the American Federation of Teachers prior to the effective date of the election of the local union or state organization to come under the Teachers' Retirement System shall be creditable service to the employee or officer, provided that such a provision in the resolution shall apply only to the local union or state organization of the American Federation of Teachers on the effective date of the election of the local union or state organization to be covered under the Teachers' Retirement System. The resolution also shall state that the local union or state organization of the American Federation of Teachers shall assume, and pay as required, all costs necessary to fund the crediting of the prior service, with the costs to be determined by the actuary employed by the Board of Control of the Teachers' Retirement System.

(d) The provisions of this section may not apply to any person who is not a teacher.



Section 16-25-10.11 - Officers and employees of School Superintendents of Alabama.

(a) The governing body of the School Superintendents of Alabama, by resolution legally adopted to conform to the rules prescribed by the Board of Control of the Teachers' Retirement System, may elect to have its executive officers and employees, from whatever source and in whatever manner paid, continue eligibility to participate in the Teachers' Retirement System of Alabama, subject to all rules, regulations, and conditions thereof.

(b) The governing body of the School Superintendents of Alabama having made an election through a resolution as provided in subsection (a), its employees and executive officers may continue to participate in and be entitled to all benefits of the Teachers' Retirement System of Alabama. Where contributions are made from salaries paid by the School Superintendents of Alabama, the School Superintendents of Alabama shall pay the employer costs, calculated as a percentage of the salaries of those employees, to be contributed as employer in accordance with Section 16-25-21. Such amounts shall be paid monthly and at the same time as the members' contributions are made to the Teachers' Retirement System.

(c) All benefits that accrue and are payable to any beneficiary under this section shall be limited to and shall not exceed the amount paid in by the beneficiary and the employer plus his or her portion of the interest earned and the enhancement of his or her moneys by investing them, less the cost of administration, at no cost to the State of Alabama.

(d) All executive officers and employees of the School Superintendents of Alabama now covered in the Teachers' Retirement System of Alabama under Section 16-25-10.2, pursuant to affiliation with the Alabama Council for School Administration or its successor organization, the Council for Leaders in Alabama Schools, may continue to be enrolled in the Teachers' Retirement System of Alabama by their employer, the School Superintendents of Alabama, with all credits as have been established in the Teachers' Retirement System of Alabama.



Section 16-25-10.12 - Officers and employees of Alabama Higher Education Partnership, Inc.; contributions; creditable service.

(a) The governing body of the Alabama Higher Education Partnership, Inc., by resolution legally adopted to conform to the rules prescribed by the Board of Control of the Teachers' Retirement System, may elect to have its officers and employees, from whatever source and in whatever manner paid, become eligible to participate in the Teachers' Retirement System subject to all rules, regulations, and conditions thereof.

(b) The governing body of the Alabama Higher Education Partnership, Inc., having made an election by resolution pursuant to subsection (a), may have its employees and officers participate in, and be entitled to, all benefits of the Teachers' Retirement System. Where contributions are made from salaries paid by the Alabama Higher Education Partnership, Inc., the Alabama Higher Education Partnership, Inc., shall pay the employer cost, calculated as a percentage of the salaries of those employees, to be contributed as employer contributions in accordance with Section 16-25-21. Such amount shall be paid monthly and at the same time as the member's contributions are paid to the Teachers' Retirement System.

(c) The governing body of the Alabama Higher Education Partnership, Inc., eligible under subsection (a) to participate in the system, may provide in its resolution to the Board of Control of the Teachers' Retirement System that all service rendered by an eligible employee or officer to the organization before the effective date of the election of the organization to come under the Teachers' Retirement System shall be creditable service to the employee or officer. Such a provision in the resolution shall apply only to those employees and officers who were in the active service of the organization on the effective date of the election of the organization to be covered under the Teachers' Retirement System. The resolution shall also state that the organization shall assume and pay, as required, all costs necessary to fund the crediting of such prior service, with the costs to be determined by the actuary employed by the Board of Control of the Teachers' Retirement System.



Section 16-25-11 - Creditable service.

(a) Under such rules and regulations as the Board of Control shall adopt, each person who was a teacher prior to October 1, 1940, and who under the provisions of this chapter makes up contributions plus eight percent compound interest on such contributions for the time said teacher taught as a nonmember and who becomes a member prior to October 1, 1974, shall file a detailed statement of all service as a teacher rendered by him prior to October 1, 1940, for which he claims credit. The Board of Control shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one year of service, but in no case shall it allow any credit for a period of absence without pay for more than one month's duration, nor shall more than one year of service be creditable for all service in one calendar year. Service rendered for a regular school year shall be equivalent to one year's service. Subject to the above restrictions and to such other rules and regulations as the Board of Control may adopt, the Board of Control shall verify, as soon as practicable after the filing of such statements of service, the service therein claimed. Upon verification of the statements of service, the Board of Control shall issue prior service certificates certifying to each member the length of service rendered prior to October 1, 1940, with which he is credited on the basis of his statement of service. Any prior service certificate heretofore issued not providing for the maximum prior service to which the member is entitled shall be revised to include such credit. So long as membership continues, a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided, that any member may request the Board of Control to modify or correct his prior service certificate. When membership ceases, a prior service certificate shall become void. Should a teacher again become a member, he shall enter the system as a teacher not entitled to prior service credit. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member and also, if he has a prior service certificate, which is in full force and effect, the amount of the service certified on his prior service certificate.

(b) Any teacher, or retired teacher, who became a member of the retirement system before July 1, 1973, and who prior to said date had been ineligible to receive credit for services rendered as a teacher prior to September 1, 1941, for reasons other than having taught as a nonmember shall be eligible under the rules and regulations adopted by the Board of Control in accordance with the provisions of this chapter to receive credit for all service as a teacher rendered by him prior to October 1, 1940; provided, that such person has never waived his claim on the funds of the retirement system by withdrawing his accumulated contributions to said fund; and provided, that said member has not been absent from service more than five years in any period of six consecutive years after becoming a member of the retirement system.

(c) Any teacher who was a member of the Teachers' Retirement System as of September 9, 1955 shall be eligible to receive credit for service rendered as a state employee on a full-time basis prior to October 1, 1945, under such rules and regulations as may be adopted by the Board of Control in accordance with the provisions of this chapter.

(d) Anything in this chapter to the contrary notwithstanding, any teacher who is now a member of the Teachers' Retirement System or who becomes a member of the Teachers' Retirement System at a future date, who had previously withdrawn his funds from either the Teachers' Retirement System or the Employees' Retirement System or whose account had been terminated due to a five year absence shall have restored to him all creditable service, provided, that said teacher completes two years of contributing membership service after he again becomes a member of the retirement system; and provided, that said teacher repays to the treasurer of the retirement system the amount previously returned to him including compounded interest of eight percent to the date of repayment, prior to the date of retirement of said member. Notwithstanding the foregoing provisions any member who elects to purchase credit for withdrawn service shall be eligible to purchase such credit only to the extent that such member does not have credit established with any other public retirement system for such period of service. Should any member have established part credit with another public retirement system for any period of withdrawn service, then such member shall only be eligible to purchase that portion of such withdrawn service for which such member does not otherwise have credit. In determining credit with other public retirement systems coverage under the federal Social Security program shall not be considered.

(e) Anything in this chapter to the contrary notwithstanding any teacher who has been retired from service and who is now receiving a service retirement allowance or a disability retirement allowance, pursuant to Section 16-25-14, who had five years or more of contributing membership service in the Teachers' Retirement System immediately prior to being retired and who had previously withdrawn his funds either from the Teachers' Retirement System or the Employees' Retirement System or whose account had been terminated due to five years' absence shall have restored to him all creditable service; provided, that said retired teacher pays to the treasurer of the retirement system within one year after October 1, 1982, the amount previously returned to him including compound interest of eight percent to the date of repayment.



Section 16-25-11.1 - Use of accrued sick leave in determining creditable service in retirement system; conversion of unused sick leave.

(a) Teachers, as defined in subdivision (3) of Section 16-25-1 or subsection (d) of Section 16-25-5, as amended may use their accrued sick leave, up to a maximum number of accrued sick leave days allowed by law, to be included as membership service in determining the total years of creditable service in the Teachers' Retirement System of Alabama; provided, any teacher not authorized by law to receive sick leave may use any accrued sick leave provided by his or her employer, provided, that employer is lawfully empowered to grant such leave, which cannot be without pay; and provided further that the amount of such accrued leave shall not exceed the maximum number of accrued sick leave days allowed by law for a classroom teacher employed by a city or county board of education. Unused sick leave may be converted to membership service only for the purpose of applying for service retirement. The conversion shall not apply to eligibility for deferred retirement; provided that a person eligible for service retirement, if also eligible for disability retirement, may elect disability retirement and also receive credit for accumulated sick leave pursuant to this section. This section shall not be applicable to any person who is eligible to receive partial payment for accrued sick leave pursuant to Section 36-26-36.

(b) The conversion of accrued sick leave into creditable service provided in this section shall not apply to any Tier II plan member.



Section 16-25-11.2 - Purchase of credit for legislative service; option to be exercised and paid for by October 1, 1988.

(a) Whenever used in this section, all words and phrases defined in Section 36-27-1, shall have the same meanings ascribed to them in such section, unless the context clearly indicates that a different meaning is intended.

(b) Any active and contributing member of the Teachers' Retirement System of Alabama who has been credited with at least 10 years of contributing membership service and, who has rendered full-time service as a legislative employee may hereby claim and purchase credit for any such prior full-time legislative service for which credit has not been granted in either the Teachers' or Employees' Retirement System.

(c) Any member eligible to claim and purchase credit for service under subsection (b) hereof, shall be awarded such credit under the Teachers' Retirement System of Alabama provided he shall pay to the Secretary-Treasurer of the Teachers' Retirement System prior to said member's date of retirement a sum equal to the contributions he would have made for such prior service plus eight percent interest compounded annually.

(d) The provisions granted under this section to reopen the Teachers' Retirement System shall terminate October 1, 1988, and no one shall be eligible to utilize any of the options granted herein if not fully exercised and paid prior to October 1, 1988.



Section 16-25-11.3 - Purchase of credit by employees of junior colleges and technical colleges for leave of absence.

(a) All employees of state junior colleges and state technical colleges who have been in such service for five years or more and who are participating in the Teachers' Retirement System of Alabama on May 4, 1989, may elect to purchase credit for any time they were on leave of absence from such service between the dates of March 30, 1984, and July 1, 1986.

(b) Any employee electing to purchase credit pursuant to subsection (a) of this section shall pay to the Secretary-Treasurer within one year after May 4, 1989, a lump sum payment equal to a percentage of the current annual salary of such person; the applicable percentage shall be the sum of the prevailing percentage rates of employer and member contributions as required by the most recent actuarial valuation.



Section 16-25-11.4 - Purchase of credit for prior service rendered as full-time employee in office of clerk of circuit court or with Alabama State Employees Association.

(a) Any acting and contributing member of the Teachers' Retirement System of Alabama may elect to purchase credit for prior service rendered as a full-time employee in the office of a clerk of the circuit court in the State of Alabama or as a full-time employee with the Alabama State Employees Association provided the member complies with the following conditions prescribed in this section.

(b) Any employee electing to purchase credit under subsection (a) of this section shall pay to the Secretary-Treasurer of the Teachers' Retirement System within one year after October 1, 1995, a lump sum payment equal to a percentage of the current annual salary or final average compensation, whichever is greater, of the member. The applicable percentage shall be the sum of the prevailing percentage rates of employer and member contributions as required by the most recent actuarial valuation.

(c) Anything in this section to the contrary notwithstanding, a member of the Teachers' Retirement System shall not receive credit for the service where at the time of retirement he or she has credit or is entitled to receive any benefits whatsoever for the same service under any other retirement or pension plan which is wholly or partly funded from public funds; provided, however, that nothing herein shall be construed to apply to participation in the federal Social Security program. In the event of disqualification of the service credit, contributions made under this section by the member shall be refunded to him or her.



Section 16-25-11.5 - Purchase of credit for employment in support personnel position.

(a) Any active and contributing member of the Teachers' Retirement System of Alabama shall be eligible to receive up to five years of creditable service for employment in a support personnel position in the State of Alabama, if the member claiming the credit has not less than 10 years of contributing membership service exclusive of military service credit under the Teachers' Retirement System, and the member performs and complies with the conditions prescribed in subsection (b) of this section.

(b) A member of the Teachers' Retirement System of Alabama eligible under subsection (a) of this section may receive credit as provided in subsection (a) if as a condition precedent to the receipt of the credit: (i) the member contributes prior to his or her date of retirement, to the Teachers' Retirement System for each year of claimed service credit the full actuarially determined cost for each year of service credit as determined by the system's actuary; (ii) the member shall claim, purchase and receive credit for support personnel service in increments of not less than one year unless the member's total or balance of claimed service is less than one year in which event he or she shall claim and purchase credit for the entire period.

(c) Anything in this section to the contrary notwithstanding, a member shall not be eligible to purchase credit under this section for service for which he or she already has credit under the Teachers' Retirement System or any other retirement or pension plan which is wholly or partly funded from public funds or other moneys of public institutions of this or any other state, provided that nothing herein shall be construed to apply to participation in the federal Social Security program. In the event of disqualification of service purchased under this section, contributions made on account of the disqualified service shall be refunded to the member.



Section 16-25-11.6 - Purchase of credit for employment with school operated by Department of Defense.

(a) Any active and contributing member of the Teachers' Retirement System of Alabama who was a regular employee of a school operated by the Department of Defense of the United States of America and is now covered by the Teachers' Retirement System shall be eligible to receive credit for such service provided that the member of the Teachers' Retirement System claiming such credit shall have attained not less than 10 years of contributing membership service credit exclusive of military service credit under the Teachers' Retirement System, and provided further that such member performs and complies with the conditions prescribed in subsection (b).

(b) A member of the Teachers' Retirement System of Alabama eligible under subsection (a) may receive credit for employment rendered to a school operated by the Department of Defense of the United States of America as provided in subsection (a), provided that as a condition precedent to the receipt of such credit (i) such member shall contribute prior to the date of his or her retirement to the Teachers' Retirement System for each year of employment with a school operated by the Department of Defense of the United States of America the full actuarially determined cost for each year of service purchased as determined by the system's actuary; (ii) the employer for which such member was employed shall certify in writing to the Teachers' Retirement System the dates of the member's employment together with a statement certifying that such member was a regular employee of a school operated by the Department of Defense of the United States of America during such period of claimed service; (iii) the member shall claim, purchase, and receive credit for eligible service in increments of not less than one year unless such member's total balance of such service is less than one year in which event he or she shall claim and purchase credit for the entire period.

(c) Anything in this section to the contrary notwithstanding, a member of the Teachers' Retirement System shall not receive credit for such service where at the time of retirement he or she has credit or is entitled to any benefits whatsoever for the same service under any retirement or pension plan which is wholly or partly funded from public funds, provided, however, that nothing contained herein shall be construed to apply to participation in the federal Social Security program. In the event of disqualification of such service credit contributions made under this section by the member shall be refunded to him or her.

(d) Any year of service purchased under this section shall not be considered in determining the out-of-pocket premium amount charged to retirees under Section 16-25A-8.1. Also, any service purchased under this section shall not entitle a member to be eligible for benefits under the Public Education Employees' Health Insurance Plan any sooner than the member could have reached eligibility under the plan without the service purchased under this section.



Section 16-25-11.7 - Purchase of credit by certain members employed as teachers in state public schools regardless of manner in which salary was paid or source thereof.

(a) Any person who on October 1, 1990 was a member of the Teachers' Retirement System who was employed in a public school in Alabama shall be entitled to receive credit for all service rendered in such public school regardless of the manner in which the member's salary was paid or the source of funds for such salary; provided, however, that this provision shall not apply to any person who at the time of such service with a public school was also a student at the institution by which he was employed.

(b) Any person employed in the capacity set out in subsection (a) of this section shall be entitled to receive credit for all service as a teacher rendered by him provided that said person pays to the Secretary-Treasurer within one year from October 1, 1990 for each year of claimed service, a sum equal to a percentage of his average final compensation or current annual earnable compensation, whichever is greater; the applicable percentage shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuations, for each year of service purchased. In the event the employer is unable to verify the salary or employment of any person covered in subsection (a) of this section, upon certification of such employer that records are not available, the member may submit affidavits from two disinterested parties with personal knowledge attesting to the salary and employment of said member.



Section 16-25-11.8 - Purchase of credit for time on leave from service without pay due to adoption requirements.

(a) Any provisions of Chapter 25 of this title, to the contrary notwithstanding, active and contributing members of the Teachers' Retirement System may purchase service credit in the system not to exceed one year for any period of time that they were required to be on leave from service without pay to comply with any state adoption law or regulation requiring a prospective adopting parent to stay home from work until the adoption process was finalized. The Board of Control of the Teachers' Retirement System shall adopt rules and regulations for the administration of this section including verification of the service that the member desires to purchase credit for in the system. The member shall receive credit for the service when he or she remits to the system the contributions required by subsection (b). Notwithstanding the foregoing language, no member of the Teachers' Retirement System shall be eligible to receive credit for any service that the member is already credited with in the system or in any other public retirement plan, with the exception of the federal Social Security program.

(b) Any member who is eligible to purchase service credit in the Teachers' Retirement System under subsection (a) shall pay to the Secretary-Treasurer of the system, within one year from October 1, 1993, for the claimed service, a sum equal to a percentage of his or her current annual earnable compensation or the average of his or her annual compensation for the two scholastic years immediately prior to the purchase, whichever is greater. The applicable percentage shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuations, for each year of service credit purchased.



Section 16-25-11.9 - Purchase of credit for employment as court reporters, school support personnel, or local mental health authority workers.

(a) Any active and contributing member of the Teachers' Retirement System of Alabama who, prior to October 1, 1993, was a regular full-time employee as an official court reporter with a circuit court in the state or a full-time employee of a local mental health authority or school support personnel, shall be eligible to receive credit for such employment provided that the member claiming the credit shall have worked not less than 10 consecutive years as an official court reporter, and complies with the conditions prescribed in subsection (b).

(b) A member eligible under subsection (a) may receive credit for regular, full-time employment rendered as an official court reporter with a circuit court in the state or service rendered to a local mental health authority provided that as conditions precedent to the receipt of credit:

(1) The member contributes, within one year of October 1, 1993, to the Teachers' Retirement System for each year of claimed credit a percentage of his or her annual earnable compensation or final average salary, whichever is greater; the applicable percentage of the annual earnable compensation, or final average salary, whichever is greater, shall be the prevailing percentage rates of the employer and member contributions, as required by the most recent actuarial valuation.

(2) The presiding judge of the judicial circuit by which the member was employed shall certify in writing to the Teachers' Retirement System, the dates of the member's employment together with certification that the member was a regular full-time employee as an official court reporter with a circuit court in the state.

(3) The local mental health authority, or successor organization, for which the member was employed shall certify in writing to the Teachers' Retirement System, the dates of the member's employment together with certification that the member was a regular full-time employee of a local mental health authority in the State of Alabama.

(c) Notwithstanding the foregoing subsections (a) and (b), a member of the system shall not receive credit for any service where at the time of retirement he or she has credit or is entitled to receive any benefits whatsoever for the same service under any other retirement or pension plan which is wholly or partially funded from public funds; provided, however, that this section shall not be construed to apply to participation in the federal Social Security program. In the event of disqualification of certain service, contributions made under this section shall be refunded to the member.

(d) Any active and contributing member of the Teachers' Retirement System, who was employed by an employer whose employees were participating in the Teachers' Retirement System at any time between March 21, 1983 and November 1, 1988, shall be entitled to receive credit for all prior service rendered for the eligible employer, regardless of the manner in which the salary of the member was paid, the entity that actually employed the member, or the source of funds for the salary of the member. The foregoing entitlement shall not apply to any person who at the same time of the prior service was also a student at the school or institution where he or she was employed. The member shall receive credit for the prior service when the eligible employer to whom the prior service was rendered remits to the Teachers' Retirement System the contributions required by subsection (e). Notwithstanding the foregoing language, no member of the Teachers' Retirement System of Alabama shall be eligible to receive credit for any service that the member is already credited with in the system or in any other public retirement plan, with the exception of the federal Social Security program.

(e) Any member who rendered prior service as prescribed in subsection (d), shall be entitled to receive credit for all prior service as a teacher rendered by him or her. The eligible employer to whom the prior service was rendered shall pay to the Secretary-Treasurer, within one year from October 1, 1993, for each year of claimed service, a sum equal to a percentage of his or her average final compensation or current annual earnable compensation, whichever is greater, the applicable percentage shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuations, for each year of prior service credit purchased. In the event the employer is unable to verify the employment of any person covered in subsection (d), upon certification of the employer that records are not available, the member may submit affidavits from two disinterested parties with personal knowledge attesting to the employment of the member.



Section 16-25-11.10 - Purchase of credit for prior service rendered to employer who may join system pursuant to Section 16-25-10.7 but has not elected to participate.

(a) Active and contributing members of the Teachers' Retirement System may claim and purchase service credit in the system not to exceed eight years for any period of prior service while they were full-time employees of an employer who is authorized to join the system pursuant to Section 16-25-10.7, but has not elected to participate. The certification of any prior service claimed by the members under this section shall conform to applicable administrative rules and procedures of the Teachers' Retirement System. Members shall receive credit for the prior service when they remit to the system the contributions required by subsection (b). Notwithstanding the foregoing, no member of the system shall receive credit for any service that the member is already credited with in the system or any other public retirement plan, with the exception of the federal Social Security program.

(b) Any member who is eligible to purchase service credit in the Teachers' Retirement System under subsection (a) shall pay to the Secretary-Treasurer of the system, within one year from July 31, 1995, for the claimed service, a sum equal to a percentage of his or her current annual earnable compensation or average final compensation, whichever is greater. The applicable percentage shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuations, for each year of service credit purchased.



Section 16-25-11.11 - Purchase of credit for prior service with Alabama State Council on the Arts.

(a) Any active and contributing member of the Teachers' Retirement System may purchase credit in the Teachers' Retirement System for prior service with the Alabama State Council on the Arts if the member has not received credit in the system for the same prior service and has not vested or otherwise become eligible to receive a retirement benefit by using the same prior service credit in another pension plan offered by the council.

(b) A member of the Teachers' Retirement System who is eligible to purchase any prior service credit under subsection (a) shall receive the credit if he or she pays into the system on or before his or her date of retirement, an amount equal to the full actuarially determined cost for each year of prior service purchased as determined by the system's actuary. Prior service may be purchased only in yearly increments of at least two years at a time.



Section 16-25-11.12 - Purchase of service credit for time on maternity leave.

(a) Any provision of this chapter, to the contrary notwithstanding, active and contributing members of the Teachers' Retirement System may purchase service credit in the system not to exceed one year for any period of time while they were on maternity leave from service without pay. The Board of Control of the Teachers' Retirement System shall adopt rules and regulations for the administration of this section including verification of the service that the member desires to purchase credit for in the system. The member shall receive credit for the service when he or she remits to the system the contributions required by subsection (b). Notwithstanding the foregoing language, no member of the Teachers' Retirement System shall be eligible to receive credit for any period of time that the member is already credited with in the system or in any other retirement plan, with the exception of the federal Social Security program.

(b) Any member who is eligible to purchase service credit in the Teachers' Retirement System under subsection (a) shall pay to the Secretary-Treasurer of the system, prior to October 1, 2001, for the claimed service, a sum equal to the full actuarially determined cost for each year of service credit purchased as determined by the system's actuary.

(c) Subsequent to October 1, 2001, any member claiming service credit under the provisions of this section shall claim and purchase the service credit no later than June 30 of the year immediately following the expiration of the maternity leave.



Section 16-25-11.13 - Purchase of credit for prior service with the Cooperative Extension Service at Auburn University.

Terminated.



Section 16-25-11.14 - Purchase of credit for service rendered to authorized employer.

(a) Active and contributing members of the Teachers' Retirement System (TRS) or the Employees' Retirement System (ERS) may claim and purchase service credit in the system not to exceed eight years for any period of prior service while they were full-time employees of an employer who is authorized to join the TRS pursuant to Section 16-25-10.7, but has not elected to participate. The certification of any prior service claimed by the members under this section shall conform to applicable administrative rules and procedures of the TRS or ERS. Members shall receive credit for the prior service when they remit to the system the contributions required by subsection (b). Notwithstanding the foregoing, no member of the system shall receive credit for any service that the member is already credited with in the system or any other public retirement plan, with the exception of the federal Social Security program.

(b) Any member who is eligible to purchase service credit in the TRS or ERS under subsection (a) shall pay to the Secretary-Treasurer of the system, within one year from September 1, 1999, for the claimed service, a sum equal to the full actuarially required cost for each year of service credit purchased as determined by the actuary for the system.



Section 16-25-11.15 - Purchase of credit for prior service with eligible employer under Employees' Retirement System.

(a)(1) Any person who, as of July 1, 1990, is an officer or a regular employee of an employer participating in the Teachers' Retirement System and who has previously been employed by another employer eligible for participation in the Employees' Retirement System pursuant to Section 36-27-6, shall be eligible to receive creditable service for each year of service previously rendered to another employer eligible for participation in the Employees' Retirement System pursuant to Section 36-27-6, for up to eight years of creditable service, provided, that the member claiming the credit shall have attained not less than 10 years of contributing membership service credit, exclusive of military service credit under the Teachers' Retirement System, and the member performs and complies with the condition prescribed in subdivision (2).

(2) A member of the Teachers' Retirement System eligible under subsection (a), may receive credit for service rendered to another employer eligible for participation in the Employees' Retirement System as provided in subdivision (1), provided that prior to receiving the credit, the member shall contribute, prior to the date of his or her retirement, to the Teachers' Retirement System, the full actuarially determined cost for each year of service purchased as determined by the system's actuary. Notwithstanding the foregoing language, no member of the Teacher's Retirement System shall be eligible to receive credit for any service that the member is already credited with in the system or in any other public retirement plan, with the exception of the federal Social Security program.

(b) The eligible employer defined in subsection (a) shall certify in writing to the Teachers' Retirement System of Alabama the total employment status and earnable compensation by fiscal year for the member requesting the service credit.

(c) The member shall claim, purchase, and receive credit for all the service certified from the eligible employer up to a maximum of eight years. In addition, the member is only eligible for a maximum of eight years of service credit under this section regardless of the total number of eligible employers and total years of service.



Section 16-25-11.16 - Purchase of credit for prior service to Southeastern Educational Laboratory Program.

(a) Any active and contributing member of the Teachers' Retirement System may claim and purchase service credit in the system not to exceed two years for prior service as a full-time employee of the Southeastern Educational Laboratory Program for the period of time between September 1, 1967, and March 31, 1969. The certification of prior service claimed under this section shall conform to applicable administrative rules and procedures of the Teachers' Retirement System. Members shall receive credit for the prior service when they remit to the system the contributions required by subsection (b). No member shall receive credit for any service that the member is already credited with in the system or any other public retirement plan, with the exception of the federal Social Security program.

(b) Any member who is eligible to purchase service credit pursuant to subsection (a) shall pay to the Secretary-Treasurer of the system, within one year from October 1, 2002, for the claimed service, the full actuarially determined cost for each year of claimed service as determined by the system's actuary.



Section 16-25-11.17 - Purchase of credit for prior service with Department of Industrial Relations.

(a) An active and contributing member of the Teachers' Retirement System who has 10 years of creditable service in the Teachers' Retirement System of Alabama may purchase up to four years service credit in the system for prior service rendered as a full-time employee with the Department of Industrial Relations under the federal Comprehensive Employment and Training Act between October 1974 and November 1978.

(b) Any member eligible to claim and purchase credit for service under subsection (a) shall be awarded such credit under the Teachers' Retirement System of Alabama provided that he or she pays to the Secretary-Treasurer of the Teachers' Retirement System, prior to the earlier of the member's date of retirement or October 1, 2001, a lump sum equal to the full actuarially determined cost for each year of service purchased as determined by the system's actuary. Notwithstanding the foregoing, no member of the Teachers' Retirement System shall receive credit for any service that the member is already credited with in the system or in any other retirement plan, with the exception of the federal Social Security program.



Section 16-25-11.18 - Purchase of credit for prior service with United States Civil Service.

(a) Any active and contributing member of the Teachers' Retirement System or the Employees' Retirement System may elect to purchase prior service credit in the system for employment that the member had with the United States Civil Service at any military base of the United States or as a graduate teaching assistant or graduate research assistant at any public college or university in Alabama, if the employment service occurred prior to January 1, 1976, and if the member complies with the conditions prescribed in subsection (b).

(b) Any member eligible to claim and purchase the service credit pursuant to subsection (a) shall be awarded creditable service with the Teachers' Retirement System or Employees' Retirement System on the basis of one twelfth of a year for each month or portion of month of employment service only if the member pays into the retirement system or fund prior to the date of retirement of the member and prior to October 1, 2000, a sum equal to the full actuarially determined cost for each year, or portion thereof, of service credit, as determined by the system's actuary.

(c) Proof of service and time of service shall be made by the member by affidavit with any supporting letter or other documentation submitted to the Teachers' Retirement System or Employees' Retirement System and, upon receipt thereof, the system shall promptly calculate the necessary contributions of the member and advise the member thereof. Upon timely payment by the member, the service credit shall be allowed the member.

(d) The provisions of this section shall terminate on October 1, 2000, and no person shall be eligible to utilize the options granted if not fully exercised and paid prior to such date.



Section 16-25-11.19 - Purchase of credit for prior service with Federal Bureau of Mines.

(a) Any active, vested, and contributing member of the Teachers' Retirement System may claim and purchase service credit in the system not to exceed 8 years for prior service as a full-time employee of the Federal Bureau of Mines. The certification of prior service claimed under this section shall conform to applicable administrative rules and procedures of the Teachers' Retirement System. Members shall receive credit for the prior service when they remit to the system the contributions required by subsection (b). No member shall receive credit for any service that the member is already credited with in the system or any other public retirement plan, with the exception of the federal Social Security program.

(b) Any member who is eligible to purchase service credit pursuant to subsection (a) shall pay to the Secretary-Treasurer of the system, within one year from August 1, 2000, for the claimed service, the full actuarially determined cost for each year of claimed service as determined by the system's actuary.



Section 16-25-11.20 - Purchase of credit for time on medical leave or full-time employment with Legislature, etc.

(a) Any active and contributing member of the Teachers' Retirement System may claim and purchase service credit in the system for any prior service described and limited as follows:

(1) Not more than one year for time spent on medical leave approved by the state or local employer.

(2) Not more than 10 years for full-time employment with the Alabama Legislature.

(3) Not more than four years for full-time employment with a subsidiary affiliate organization of an employer which has continually participated in the system since its inception.

(b) The purchase of any prior service credit under subsection (a) may occur at any time prior to the member's date of retirement. The certification of prior service claimed under this section shall conform to applicable administrative rules and procedures of the Teachers' Retirement System. Members shall receive credit for the prior service when they remit to the system the contributions required by subsection (c). No member shall receive credit for any service that the member is already credited with in the system or any other public retirement plan, with the exception of the federal Social Security program.

(c) Any member who is eligible to purchase service credit pursuant to subsection (a) shall pay to the Secretary-Treasurer of the system for the claimed service, the full actuarially determined cost for each year of claimed service as determined by the system's actuary.



Section 16-25-11.21 - Purchase of credit for prior service to certain institutions of higher education.

(a) Any active, vested, and contributing member of the Teachers' Retirement System who has been employed in public education for a minimum of 10 years may claim and purchase service credit in the system not to exceed five years for prior service between 1974 and 1989 rendered to an educational institution of higher education that receives direct appropriations from the Education Trust Fund but does not participate in the Teachers' Retirement System. The certification of prior service claimed under this section shall conform to applicable administrative rules and procedures of the Teachers' Retirement System. Members shall receive credit for the prior service when they remit to the system the contributions required by subsection (b). No member shall receive credit for any service for which the member is already credited within the system or any public retirement plan, with the exception of the federal Social Security program.

(b) Any member who is eligible to purchase service credit pursuant to subsection (a) shall pay to the Secretary-Treasurer of the system, within one year from October 1, 2009, for the claimed service, the full actuarially determined cost for each year of claimed service as determined by the system's actuary.

(c) Any year of service purchased under this section shall not be considered in determining the out-of-pocket premium amount charged to retirees under Section 16-25A-8.1 or Section 36-29-19.7. Also, any service purchased under this section shall not entitle a member to be eligible for benefits under either the Public Education Employees' Health Insurance Plan or the State Employees' Health Insurance Plan any earlier than the member could have reached eligibility under the plan without the service purchased under this section.



Section 16-25-12 - Prior service credit for military service during World War I.

Any member of the Teachers' Retirement System who is now entitled to receive credit for prior service and whose service as a teacher, as defined in Section 16-25-1, was interrupted by service in the armed forces of the United States during World War I shall be eligible to receive prior service credit for such military service; provided, that such member submits proof under such rules and regulations as the Board of Control shall adopt to show:

(1) That he was employed as a teacher prior to April 1, 1917;

(2) That he entered directly into the armed forces of the United States from such teaching service; and

(3) That he returned to teaching service in the public schools of Alabama within one year following an honorable discharge from the armed forces.



Section 16-25-13 - Credit for service as elected official of state or department head; payment of employee's contribution; applicability of provisions of section.

(a) Any person who, as of September 5, 1973, is presently covered or is eligible to be covered under the Teachers' Retirement System of Alabama and who, prior to such coverage or eligibility for coverage, served as an elective official of the state government or a department head authorized to exercise sovereign power of the state shall have credited to him one year of creditable service for each year served as such elected official or department head, not to exceed eight years; provided, that such person shall pay into the retirement system the employee's part of the cost or contribution based on the salary paid to such person during the time of his service as an elected official or department head, with such cost or contribution to be calculated at the percent or rate in effect on September 5, 1973.

(b) This section shall apply only to those persons who, at the time of their retirement, have sufficient creditable years of service under the Teachers' Retirement System to equal 10 years inclusive of the years earned as an elected official or department head.

(c) The employee's contribution for the years of service as an elected official or department head shall be paid by such employee within 60 days after he shall have completed the necessary years of employment as set out in subsection (b) of this section; except, that should said employee have completed the necessary years of service as set out in subsection (b) of this section, he then shall pay said contribution within 60 days after September 5, 1973.



Section 16-25-13.1 - Purchase of credit for service at Athens State University and state junior colleges; procedure.

(a) All employees of state junior colleges and Athens State University who are participating in the Teachers' Retirement System of Alabama on July 22, 1987, may elect to purchase credit for their total years of service rendered to such employer prior to the time said employer was covered by the Teachers' Retirement System of Alabama, up to a maximum of five years.

(b) Any employee electing to purchase credit pursuant to subsection (a) shall pay to the Secretary-Treasurer within one year after October 1, 1987, a lump sum payment equal to a percentage of his or her then earnable compensation; the applicable percentage shall be the sum of the prevailing percentage rates of employer and member contributions as required by the actuarial valuations during the years for which such person is purchasing prior service credit.



Section 16-25-13.2 - Purchase of credit for prior service at Walker College.

(a) Any active and contributing member of the Teachers' Retirement System of Alabama, who prior to July 31, 1995, was a regular employee of Walker College, may claim and purchase prior service credit, not to exceed five years, for that prior service. Contributing members have one year from July 31, 1995, to make a lump sum payment in order to gain credit for up to five years of eligible service at Walker College.

(b) Any person eligible under subsection (a) to claim and purchase credit for prior service shall be awarded credit for the service under the Teachers' Retirement System of Alabama if he or she complies with each of the following requirements:

(1) The person provides certification to the Teachers' Retirement System no later than 60 days before the date of his or her retirement, as to the time of service and salary for each period of claimed service. The certification shall be made by the employing institution from official employment records.

(2) The person, prior to the date of his or her retirement and within the one year limit, pays to the Secretary-Treasurer of the Teachers' Retirement System of Alabama for each year of prior service credit claimed, a percentage of his or her current annual earnable compensation or final average salary, whichever is greater, for each year of service credit purchased; the applicable percentage of the compensation or salary shall be the sum of the prevailing rates of employer and member contributions, as required by the most recent actuarial valuation.



Section 16-25-13.3 - Purchase of credit for prior service in particular nursing program at Walker College.

(a) Any active and contributing member of the Teachers' Retirement System may claim and purchase credit in the system not to exceed seven years for prior service as a director of nursing in a nursing program at Walker College between January 1, 1981, and December 31, 1987, while the program was conducted jointly at the time between Walker College and Walker State Technical College. The certification of prior service claimed under this section shall conform to applicable administrative rules and procedures of the Teachers' Retirement System. Members shall receive credit for the prior service when they remit to the system the contributions required by subsection (b). No member shall receive credit for any service that the member is already credited within the system or any other public retirement plan, with the exception of the federal Social Security program.

(b) Any member who is eligible to purchase service credit pursuant to subsection (a) shall pay to the Secretary-Treasurer of the system, within one year from April 26, 2002, for the claimed service, the full actuarially determined cost for each year of claimed service as determined by the system's actuary.



Section 16-25-14 - Retirement of members; benefits generally.

(a)(1) Any Tier I plan member who withdraws from service upon or after attainment of age 60 and any Tier II plan member who withdraws from service upon or after attainment of age 62, or in the case of a Tier II plan member who is a correctional officer, firefighter, or law enforcement officer as defined in Section 36-27-59, who withdraws from service upon or after attainment of age 56 with at least ten years of creditable service as a correctional officer, firefighter, or law enforcement officer may retire upon written application to the Board of Control setting forth at what time, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he or she desires to be retired; provided, that any such member who became a member on or after October 1, 1963, shall have completed 10 or more years of creditable service.

(2) Any Tier I plan member who has attained age 60 and any Tier II plan member who has attained age 62, or in the case of a Tier II plan member who is a correctional officer, firefighter, or law enforcement officer as defined in Section 36-27-59, who has attained age 56 with at least ten years of creditable service as a correctional officer, firefighter, or law enforcement officer and has previously withdrawn from service may retire upon written application to the Board of Control setting forth at what time, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he or she desires to be retired; provided, that the member shall have completed at the time for his or her withdrawal from service the requirements established by the Board of Control for eligibility for deferred benefits pursuant to Section 16-25-3.

(3) Any person who is presently covered or is eligible to be covered under the Employees' Retirement System of Alabama or the Teachers' Retirement System of Alabama and who, prior to such coverage or eligibility for coverage, served as head of any Alabama county's public library service department shall have credited to him or her one year of creditable service for each year served as such head, not to exceed 12 years; provided, that such person shall pay into the retirement system the employee's part of the cost or contribution based on the salary paid to such person during the time of his or her service in the above capacity, with such cost or contribution to be calculated at the percent or rate in effect on October 1, 1973.

(4) Any Tier I plan member of the Teachers' Retirement System of Alabama, who withdraws from service after the completion of at least 25 years of creditable service, may retire upon written application to the Board of Control of the Teachers' Retirement System setting forth at what time, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he or she desires to be retired; provided, that any such member who became a Tier I plan member on or after October 1, 1963 shall have completed 10 or more years of creditable service.

(b) Upon retirement from service, a Tier I plan member shall receive a service retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his or her accumulated contributions at the time of his or her retirement;

(2) A pension which shall be equal to the annuity allowable at the age of retirement, but not to exceed an annuity allowable at age 65 computed on the basis of contributions made prior to the attainment of age 65; and

(3) If he or she has a prior service certificate in full force and effect, an additional pension which shall be equal to the annuity which would have been provided at age of retirement, but not to exceed an annuity allowable at age 65 by twice the contributions which he or she would have made during the period of prior service with which he or she is credited had the system been in operation and had he or she contributed thereunder. In lieu of a determination of the actual compensation of the members that was received during such prior service, the Board of Control may use for the purposes of this chapter the compensation rates which, if they had progressed with the rates of salary increase shown in the tables as prescribed in subsection (o) of Section 16-25-19, would have resulted in the same average salary of the member for the five years immediately preceding the date of establishment as the records show the member actually received.

(c) The annual service retirement pension payable to a Tier I plan member retiring on or after October 1, 1975, shall not be less than an amount which when added to his or her annuity is equal to the greater of the following two amounts:

(1) Two and one-eightieth percent of the member's average final compensation multiplied by the number of years of his or her creditable service; or

(2) If he or she became a member before October 1, 1971, $72 multiplied by the number of years of his or her creditable service not in excess of 25 years.

Notwithstanding, a member who retired prior to October 1, 1971, under service retirement shall receive $120 multiplied by the number of years of his or her creditable service not in excess of 25 years.

(d) Upon retirement from service, a Tier II plan member shall receive a service retirement allowance which shall consist of an annuity which shall be the actuarial equivalent of the member's accumulated contributions at the time of retirement and a pension which, when added to the member's annuity, shall be equal to one and sixty-five hundredths percent (1.65%) of the member's average final compensation multiplied by the number of years of creditable service. Notwithstanding the foregoing, the service retirement allowance shall not exceed eighty percent (80%) of the member's average final compensation.

(e) Upon the application of a Tier I plan member in service or of his or her employer, any member who has had 10 or more years of creditable service may be retired by the Board of Control on a disability retirement allowance not less than 30 nor more than 90 days next following the date of filing such an application; provided, that the medical board, after a medical examination of such member, shall certify that such member is mentally or physically incapacitated for further performance of duty, that such incapacity is likely to be permanent, and that such member should be retired. Upon the application of a Tier II plan member in service or of his or her employer, any member who has had 10 or more years of creditable service may be retired by the Board of Control on a disability retirement allowance not less than 30 nor more than 90 days next following the date of filing such an application; provided, that the medical board, after a medical examination of such member, shall certify that the member is totally and permanently mentally or physically incapacitated from regular and substantial gainful employment, and that such member should be retired.

(f) Upon retirement for disability, a Tier I plan member shall receive a service retirement allowance if he or she has attained age 60 or if any law or part of any law pertaining to retirement under the Teachers' Retirement System of Alabama provides for service retirement after the completion of 25 years of creditable service and the member has completed 25 years of creditable service; otherwise, he or she shall receive a disability retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his or her accumulated contributions at the time of retirement; and

(2) A pension which shall be equal to the pension that would have been payable under subdivisions (2) and (3) of subsection (b) of this section upon service retirement at age 60 had the member continued in service to that age without change in compensation.

The annual disability retirement pension shall not be less than an amount which when added to his or her annuity is equal to the greater of the following amounts:

a. Two and one-eightieth percent of the member's average final compensation multiplied by the number of years of creditable service.

b. If he or she became a member before October 1, 1971, $54 multiplied by the number of years of his or her creditable service not in excess of 25 years.

Notwithstanding, a member who retired prior to October 1, 1971, for disability shall receive $90 multiplied by the number of years of his or her creditable service not in excess of 25 years.

(g) Upon retirement for disability, a Tier II plan member shall receive a service retirement allowance if the member has attained age 62, or in the case of a Tier II plan member who is a correctional officer, firefighter, or law enforcement officer as defined in Section 36-27-59, if the member has attained age 56 with at least ten years of creditable service as a correctional officer, firefighter, or law enforcement officer, otherwise, the member shall receive a disability retirement allowance which shall be equal to one and sixty-five hundredths percent (1.65%) of the member's average final compensation multiplied by the number of years of creditable service.

(h)(1) Once each year during the first five years following the retirement of a member on a disability retirement allowance and once in every three-year period thereafter, the Board of Control may and upon his or her application shall require any disability beneficiary who has not yet attained age 60 for a Tier I plan member or age 62 for a Tier II plan member to undergo a medical examination, such examination to be made at the place of residence of such beneficiary or other place mutually agreed upon by a physician of or designated by the medical board. Should any disability beneficiary who has not yet attained age 60 for a Tier I plan member or age 62 for a Tier II plan member refuse to submit to such medical examination, his or her pension may be discontinued until his or her withdrawal of such refusal, and should his refusal continue for one year, all his or her rights in and to his or her pension may be revoked by the Board of Control; provided, that these requirements relative to the medical examination shall not apply in the case of a Tier II plan member who is a correctional officer, firefighter, or law enforcement officer as defined in Section 36-27-59 retired for disability and who has attained age 56 with at least ten years of creditable service as a correctional officer, firefighter, or law enforcement officer.

(2) Should the medical board report and certify to the Board of Control that a disability beneficiary who is a Tier I plan member is engaged in or is able to engage in a gainful occupation paying more than the difference between his or her retirement allowance and his average final compensation and should the Board of Control concur in such report, then the amount of his or her pension shall be reduced to an amount which, together with his or her annuity and the amount earnable by him or her, shall equal the amount of his or her average final compensation. Should his or her earning capacity be later changed, the amount of his or her pension may be further modified; provided, that the new pension shall not exceed the amount of the pension originally granted nor an amount which, when added to the amount earnable by the beneficiary together with his or her annuity, equals the amount of his or her average final compensation.

(3) Should the medical board report and certify to the Board of Control that a disability beneficiary who is a Tier II plan member has the capacity to engage in regular and substantial gainful employment, the Board of Control shall discontinue the beneficiary's retirement allowance until the beneficiary is otherwise eligible for service retirement.

(i)(1) Should a member cease to be a teacher, except by death or by retirement under the provisions of this chapter, the contributions standing to the credit of his or her individual account in the Annuity Savings Fund shall be paid to him or her upon demand, and in addition to such payment there shall be paid five-tenths of the interest accumulations standing to the credit of his or her individual account if he or she shall have not less than three but less than 16 years of membership service, six-tenths of such interest accumulations if he or she shall have not less than 16 but less than 21 years of membership service, seven-tenths of such interest accumulations if he or she shall have not less than 21 but less than 26 years of membership service, and eight-tenths of such interest accumulations if he or she shall have not less than 26 years of membership service.

(2) In case of the death of a member eligible for service retirement pursuant to subsection (a) of this section, an allowance shall be paid to the surviving spouse, or to such other person who the member shall have designated, in an amount that would have been payable if the member had retired immediately prior to his or her death and had elected Option 3, as set forth in subsection (j) of this section or, alternatively, if the surviving spouse or other designee desires, he or she may choose to receive, in lieu of the allowance provided under Option 3, the accumulated contributions of the member plus an amount equal to the accumulated contributions of the member not to exceed $5,000 or the accumulated contributions of the member plus the benefit provided by Section 36-27B-3 if a benefit is payable under such section.

(3) Upon the death of a member on account of whom no survivor allowance is payable under subdivision (2) of this subsection, the accumulated contributions of the member plus an amount equal to the accumulated contributions not to exceed $5,000 or the accumulated contributions of the member plus the benefit provided by Section 36-27B-3 if a benefit is payable under such section shall be paid to his or her estate or to such person as he shall have nominated by written designation duly executed and filed with the Board of Control.

(j) With the provision the election of an option shall be effective on the effective date of retirement, any member may elect prior to retirement to receive, in lieu of his or her retirement allowance payable throughout life, the actuarial equivalent at that time of his or her retirement allowance in a reduced retirement allowance payable throughout life with the provision that:

(1) OPTION 1. If he or she dies before he or she has received in annuity payments the present value of his or her annuity as it was at the time of his or her retirement, the balance shall be paid to his or her legal representatives or to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Control;

(2) OPTION 2. Upon his or her death, his or her reduced retirement allowance shall be continued throughout the life of and paid to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Control at the time of his or her retirement;

(3) OPTION 3. Upon his or her death, one half of his or her reduced retirement allowance shall be continued throughout the life of and paid to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Control at the time of his or her retirement; or

(4) OPTION 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he or she shall nominate; provided, that such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his or her retirement allowance and shall be approved by the Board of Control.

(k) Should any beneficiary be restored to active service, his or her retirement allowance shall be suspended until he or she again withdraws from service and, he or she shall not again become a member, nor shall he or she make contributions; except, that should such beneficiary who has been restored to active service continue in service for a period of two or more years from the date of his or her reentry into active service, he or she may request the Board of Control to allow him or her to again become a member of the retirement system. The Board of Control may grant the request for restoration to membership; provided, that such beneficiary whose retirement allowance has been suspended shall repay to the system all moneys received by him or her as benefits during any period subsequent to the date of his or her reentry into active service; provided further, that he or she shall make a contribution equal to the amount he or she would have contributed had he or she been a member during the period of his or her restoration to active service on a suspended allowance basis, together with the interest which would have been credited to the contributions on account of such period of restoration up to the date such contribution is made.

(l)(1) All retirement allowance payments due on or after October 1, 1975, to members who retired prior to October 1, 1975, shall be redetermined as if the provisions of subsections (b) and (e) of this section which became effective on said date were in effect at the time the member retired; provided, that the annual retirement allowance of any member who retired on or before January 1, 1956, shall be not less than $132 multiplied by the number of years of his or her creditable service not in excess of 30 years in the case of service retirement or $99 multiplied by the number of years of creditable service not in excess of 30 years in the case of disability retirements. Any increase provided in the retirement allowance payment under this subsection for a member who retired under the provisions of any optional benefit elected pursuant to subsection (j) of this section shall accrue only to the retired member, and no person designated to receive any payments after the death of a retired member under the provisions of any such optional benefit shall receive any increase in such payments under this subsection.

(2) Any person who served at least 30 years as a teacher in the public schools of Alabama and was never a member of the system and who, prior to October 1, 1963, was in receipt of a benefit for old age assistance pursuant to subsections (1) and (2) of Section 1 of Act 116, approved August 24, 1959, shall be entitled to receive an annual retirement allowance of $3,960 from the system, effective as of October 1, 1973.

(3) Prior to October 31, 1975 any beneficiary may elect to leave on deposit with the system all or a specified part of any increase in his or her monthly retirement allowance payments arising in accordance with subdivision (1) or (2) of this subsection. The portion of each monthly payment left in the system in accordance with such election shall be credited, together with regular interest thereon, to the individual account of such beneficiary. Upon the death of such beneficiary, the total amount standing to his or her credit, including regular interest to the date of death, shall be paid in a lump sum to his or her legal representative or to such person as he or she shall have nominated by written designation duly acknowledged and filed with the Board of Control.

(m) Notwithstanding any other provisions of this section to the contrary, when a designated beneficiary for a member predeceases the member who is receiving a monthly benefit allowance provided under Option 2, 3, or 4, the member may designate a replacement beneficiary for the deceased beneficiary to become effective two years after the date of designation of the replacement beneficiary and an actuarial adjustment in the monthly benefit allowance of the member to cover any cost associated with designating a replacement beneficiary shall be reflected thereafter in the monthly benefit allowance received by the member, commencing with the first benefit allowance check received by the member following the date of designation of the replacement beneficiary.

(n) Notwithstanding any provision of this section to the contrary, if a retired member who is receiving a monthly benefit allowance provided under Option 2, 3, or 4 divorces his or her designated beneficiary, the member may designate a replacement beneficiary for the beneficiary to become effective two years after the date of designation of the replacement beneficiary and an actuarial adjustment in the monthly benefit allowance of the member to cover any cost associated with designating a replacement beneficiary shall be reflected thereafter in the monthly benefit allowance received by the member, commencing with the first benefit allowance check received by the member following the date of designation of the replacement beneficiary.

(o) Any future act to increase the retirement age for Tier II plan members above the age of 62 shall require a two-thirds vote of the elected membership of each house of the Legislature.



Section 16-25-15 - Increase in benefits - Ten percent.

(a) On or after October 1, 1969, there is hereby provided to any teacher who was receiving a retirement allowance from the Teachers' Retirement System of Alabama and who was retired prior to October 1, 1969, an increase in his or her maximum retirement allowance in the amount of 10 percent, excluding those whose monthly retirement allowance is as much as $400.00 and that such increase shall be limited so as to provide not to exceed a maximum retirement allowance of $400.00 per month.

(b) The Board of Control of the Teachers' Retirement System shall administer all the benefits provided by this section under such rules and regulations as the said Board of Control may adopt not inconsistent herewith.

(c) The Board of Control of the Teachers' Retirement System shall determine annually the amount required to pay the cost of the benefits provided in this section and shall notify the chief fiscal officer of each employer the percentum rate of earnable compensation of the members required to be paid the retirement system. Each employer of members of the Teachers' Retirement System of Alabama shall pay on account of the increases provided in this section in the same manner and from the same source of funds as is provided in Section 16-25-21, it being the intent of the Legislature that the costs of providing the increases provided in this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.



Section 16-25-16 - Increase in benefits - Additional five percent.

(a) On or after October 1, 1971, there is hereby provided to any teacher who was receiving an increased retirement allowance under the provisions of Section 16-25-15 an increase in his or her retirement allowance by an amount of up to five percent, excluding that part of five percent provided by any other legislation in 1971; and in addition thereto, to any teacher who has retired since October 1, 1969 to September 30, 1971, inclusive, and who was receiving a retirement allowance, an increase in his or her retirement allowance by an amount of up to five percent, excluding that part of five percent provided by any other legislation in 1971.

(b) The Board of Control of the Teachers' Retirement System shall administer all the benefits provided by this section under such rules and regulations as the said Board of Control may adopt, not inconsistent herewith.

(c) The Board of Control of the Teachers' Retirement System shall determine annually the amount required to pay the cost of the benefits provided in this section and shall notify the chief fiscal officer of each employer the percentum rate of earnable compensation of the members required to be paid the retirement system. Each employer of members of the Teachers' Retirement System of Alabama shall pay on account of the increases provided in this section in the same manner and from the same source of funds as is provided in Section 16-25-21, it being the intent of the Legislature that the costs of providing the increases provided in this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.



Section 16-25-17 - Increase in benefits - Cost-of- living increase for certain persons.

(a) There is hereby created a cost-of-living increase, not to exceed 15 percent in any case, which shall be applied to the benefit of any retired teacher or any teacher who retires after October 1, 1975, whose retirement benefit, when calculated upon the 2.0125 percent factor, does not result in a benefit increase of 15 percent as compared to the benefit to which such retired member was entitled to receive prior to the implementation of the 2.0125 percent formula factor provided for in Section 16-25-14 and this section.

(b) Any person described in subsection (a) of this section shall be entitled to receive an amount which, when added to the benefit he is entitled to receive after the implementation of the 2.0125 percent formula factor, shall be sufficient to equal an increase of 15 percent above the benefit which such person was entitled to receive prior to the implementation of the 2.0125 percent formula factor provided for in Section 16-25-14 and this section.

(c) Anything in this section to the contrary notwithstanding, if, as of October 1, 1975, the minimum guaranteed annual pension payable to any person who became a member of the Teachers' Retirement System of Alabama prior to October 1, 1971, shall not be less than an amount which when added to his annuity is equal to $120.00 multiplied by the number of years of the member's creditable service not in excess of 25 years, in the case of service retirements, and $90.00 multiplied by the number of years of his creditable service not in excess of 25 years, in the case of disability retirements, then such minimum guaranteed annual pension shall be deemed to be the benefit such member was entitled to receive prior to the implementation of the 2.0125 percent formula factor provided for in Section 16-25-14 and this section.



Section 16-25-18 - Redetermination of allowances of certain retired members.

(a) Any member who retired prior to October 1, 1975 and who has served in the armed services, as described in Section 16-25-3, shall be entitled to claim such full-time military service and to have all retirement allowances due on or after October 1, 1975 redetermined as if the provisions of said section, as amended, were in effect at the time such member retired; provided, that such retired member pays into the Teachers' Retirement System, in a lump sum prior to October 1, 1976, an amount equal to four percent of the average compensation which was paid to a teacher during each claimed year of full-time military service, plus and together therewith, eight percent interest compounded from the last date of such claimed military service; provided further, that such retired member shall not receive membership service credit for more than four years of military service and shall receive no credit for military service if such member is receiving military service retirement benefits, other than disability allowances or benefits, from any branch of the armed forces or by reason of any such service in any branch of the armed forces or if such member received anything other than an honorable discharge for and including the claimed military service.

(b) Anything in this chapter to the contrary notwithstanding, no retirement allowance payment shall be redetermined for any pay period prior to such retired member's full and complete compliance with the provisions of subsection (a) of this section. Any increase provided in the retirement allowance payment under this section for a member who retired under the provisions of any optional benefit elected pursuant to subsection (g) of Section 16-25-14, as amended, or under any other law or part of law pertaining to the Teachers' Retirement System of Alabama shall accrue only to the retired member, and no person designated to receive any payments after the death of such retired member under the provisions of any such optional benefit shall receive any increase in such payments under this section.



Section 16-25-19 - Administration.

(a) The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this chapter are hereby vested in a board of trustees which shall be known as the Board of Control and shall be organized immediately after a majority of the trustees provided for in this section shall have qualified and taken the oath of office.

(b) The board shall consist of 15 trustees as follows:

(1) The State Superintendent of Education, ex officio.

(2) The State Treasurer, ex officio.

(3) The state Director of Finance, ex officio.

(4) Twelve elected members of the retirement system. Those 12 members shall consist of representatives elected from each of the following categories: two shall be retired members, one shall be a city or county superintendent, one shall be a principal, one shall be a member from an institution of postsecondary education that is part of the Alabama Community College System, two shall be members from a public four-year institution of higher education, three shall be teachers who are actively instructing students in grades K-12, and two shall be educational support personnel from a grade K-12 school. Each of the elected members shall be elected only by members from the same category of the retirement system. The 12 elected members shall be elected in a statewide election conducted by a third party entity that is not a participant of or affiliated with the Teachers' Retirement System. All such elections shall be conducted in accordance with accepted principles of fair election practices. The third party entity shall be responsible for the distribution and collection of ballots and tallying election results. Other aspects of the election shall be handled pursuant to such rules and regulations as the Board of Control may adopt to assure that members will be eligible to vote for the applicable elected position as follows:

a. Teacher Place #1 for a term of three years beginning July 1, 1974.

b. Teacher Place #2 for a term of three years beginning July 1, 1974.

c. Teacher Place #3 for a term of two years beginning July 1, 1974.

d. Educational Support Personnel Place #1 for a term of three years beginning July 1, 1986.

e. Educational Support Personnel Place #2 for a term of two years beginning July 1, 1986.

f. Retired Place #1 for a term of three years beginning July 1, 1974.

g. Retired Place #2 for a term of three years beginning July 1, 1987.

h. Superintendents' Place for a term of two years beginning July 1, 1976.

i. Principals' Place for a term of three years beginning July 1, 1976.

j. Postsecondary Place for a term of three years beginning July 1, 2016, to be filled by the member elected from an institution of postsecondary education that is part of the Alabama Community College System.

k. Higher Education Place #1 for a term of three years beginning July 1, 2013, to be filled by a member elected from a public four-year institution of higher education.

l. Higher Education Place #2 for a term of three years beginning July 1, 2015, to be filled by a member elected from a public four-year institution of higher education. This higher education position shall replace the Educational Support Personnel Place #2 at the conclusion of the incumbent's term June 30, 2015.

Thereafter each member according to place number shall be elected for three-year terms, according to such rules and regulations as the Board of Control shall adopt to govern such elections. The terms of these officers shall begin after they have qualified and taken the oath of office.

(c) The Board of Control of the Teachers' Retirement System shall provide for annual elections to fill the position of any trustee whose term has expired.

(d) If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the remainder of the unexpired term through appointment by the Governor.

(e) The trustees shall serve without compensation for their services as trustees, but they shall be reimbursed from the expense fund for all necessary expenses that they may incur through service on the Board of Control.

(f) Each trustee shall, within 10 days after his or her appointment or election, take an oath of office that, so far as it devolves upon the trustee, the trustee will diligently and honestly administer the affairs of the Board of Control and will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member making it, certified by the officer before whom it is taken and immediately filed in the office of the Secretary of State.

(g) Each trustee shall be entitled to one vote in the Board of Control. Eight votes shall be necessary for a decision by the trustees at any meeting of the board. In case of a tied vote the decision shall fail.

(h) Subject to the limitations of this chapter, the Board of Control shall from time to time establish rules and regulations for the administration of the funds created by this chapter and for the transaction of its business.

(i) The Board of Control shall elect from its membership a chairman and by a majority vote of all the members shall elect a Secretary-Treasurer, who shall serve as chief executive officer of the retirement system. In addition thereto, the Board of Control may engage such actuarial and administrative officers and other special services as shall be deemed necessary to transact the business of the retirement system. The compensation and expenses of these actuarial and administrative officers and other special services shall be paid at such rates and in such amounts as the Board of Control shall approve. All other employees not in these categories of employment shall be employed under the provisions of the Merit System Act.

(j) The Board of Control shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of the system.

(k) The Board of Control shall keep a record of all its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding school year, the amount of the accumulated cash and securities of the system and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(l) The Attorney General of the state shall be the legal adviser of the Board of Control.

(m) The Board of Control shall designate a medical board to be composed of three physicians not eligible to participate in the retirement system. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under this chapter, shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the Board of Control its conclusions and recommendations upon all matters referred to it.

(n) The Board of Control shall designate an actuary who shall be the technical adviser of the Board of Control on matters regarding the operation of the funds created by the provisions of this chapter and who shall perform such other duties as are required in connection therewith.

(o) Immediately after the establishment of the retirement system, the actuary shall make such investigation of the mortality, service and compensation experience of the members of the system as he shall recommend and the Board of Control shall authorize, and on the basis of such investigation he shall recommend for adoption by the Board of Control such tables and such rates as are required in subdivisions (1) and (2) of subsection (p) of this section. The Board of Control shall adopt tables and certify rates; and, as soon as practicable thereafter, the actuary shall make a valuation based on such tables and rates, of the assets and liabilities of the funds created by this chapter.

(p) In the year 1943, and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the retirement system and shall make a valuation of the assets and liabilities of the funds of the system; and, taking into account the results of such investigation and valuation, the Board of Control shall:

(1) Adopt for the retirement system such mortality, service, and other tables as shall be deemed necessary; and

(2) Certify the rates of contributions payable by the state under the provisions of this chapter.

(q) On the basis of such tables as the Board of Control shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by this chapter.



Section 16-25-20 - Management of funds.

(a) (1) The Board of Control shall be the trustees of the several funds of the Teachers' Retirement System created by this chapter as provided in Section 16-25-21, and shall have full power to invest and reinvest the funds, through its Secretary-Treasurer, in the classes of bonds, mortgages, common and preferred stocks, shares of investment companies or mutual funds, or other investments as the Board of Control may approve, with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent man acting in a like capacity and familiar with the matters would use in the conduct of an enterprise of a like character and with like aims; and, subject to like terms, conditions, limitations, and restrictions, the Board of Control, through its Secretary-Treasurer, shall have full power to hold, purchase, sell, assign, transfer, and dispose of any investments in which the funds created herein shall have been invested, as well as the proceeds of the investments and any moneys belonging to the funds.

(2) The Secretary-Treasurer shall have the authority and it shall be his or her duty to carry out the investment policies fixed by the Board of Control, and pursuant thereto he or she shall examine all offers of investments made to the funds, shall initiate inquiries as to available investments therefor, shall review periodically the investment quality and desirability of retention of investments held, and shall make purchases and sales of investments as he or she shall deem to the best interests of the funds and as the investment committee hereinafter provided for, and as the consultant to the Secretary-Treasurer, if any, appointed by the Board of Control hereunder, to the extent of the purpose for which it is appointed, shall approve. The Teachers' Retirement System shall have full authority to employ its own legal counsel and to conduct and control any litigation in which it is involved through such counsel.

(3) The Board of Control shall elect an investment committee which shall consist of three members of the board, one of whom shall be the Director of Finance. The investment committee shall act as agent for the board and shall consider all investment recommendations made by the Secretary-Treasurer and shall either approve or disapprove the same in accordance with policies set by the board. The investment committee may act through the affirmative vote of any two of its members. Approvals may be secured informally in advance but shall in any event be confirmed by written authorization to be attached to the invoice of the transaction.

(4) The Board of Control may appoint and employ as consultant to the Secretary-Treasurer, in the purchase, sale, and review of investments of the funds, to the extent the board may designate, a bank having its principal office in the State of Alabama, having capital, surplus, and undivided profits of not less than three hundred million dollars ($300,000,000), and having an organized investment department. The bank so appointed shall not sell securities to the retirement system, other than United States government securities, or repurchase agreements for which no commission shall be charged.

(5) The Secretary-Treasurer shall report to the Board of Control all purchases and sales of investments made by him or her pursuant hereto at least once semiannually.

(b) The Board of Control shall allow annually regular interest on the mean amount for the preceding year in each of the funds, with the exception of the Expense Fund. The amounts so allowed shall be due and payable to the funds and shall be credited annually thereto by the Board of Control from interest and other earnings on the moneys of the retirement system. Any additional amount required to meet the interest on the funds of the retirement system shall be paid from the Pension Accumulation Fund, and any excess of earnings over the amount required shall be paid to the Pension Accumulation Fund. Regular interest shall mean the percent rate or rates to be compounded annually as shall be set by the Board of Control, the rate or rates to be limited to a minimum of three percent and a maximum of four and three-fourths percent.

(c) Moneys accruing to the Annuity Savings Fund, the Annuity Reserve Fund, the Pension Accumulation Fund, and the Pension Reserve Funds shall be certified by the Secretary-Treasurer for deposit in the State Treasury to the credit of the Teachers' Retirement System. All moneys provided in accordance with this chapter for administrative expense shall be certified for deposit in the State Treasury to the credit of the Teachers' Retirement System Expense Fund. All payments from the funds shall be made by the State Treasurer on warrants drawn by the state Comptroller upon vouchers signed by two persons designated by the Board of Control. A duly attested copy of a resolution of the Board of Control designating the persons and bearing on its face specimen signatures of the persons shall be filed with the state Comptroller as his or her authority for drawing warrants upon the vouchers.

(d) Except as otherwise herein provided, no member of the Board of Control and no employee of the board shall have any direct interest in the gains or profits of any investment made by the board, nor as such receive any pay or emolument for his or her services. No member or employee of the Board of Control shall, directly or indirectly, for himself or herself or as an agent, in any manner use the same, except to make the current and necessary payments as are authorized by the board; nor shall any member or employee of the Board of Control become an endorser or surety or in any manner an obligor for moneys loaned or borrowed from the board.



Section 16-25-21 - Method of financing.

Effective October 1, 1997, all the assets of the retirement system shall be credited according to the purpose for which they are held among three funds, namely: The Annuity Savings Fund, the Pension Accumulation Fund, and the Expense Fund. The operation of the former Pension Reserve Fund and the Annuity Reserve Fund shall be discontinued as of such date, the balance of the former Pension Reserve Fund shall be transferred to the Pension Accumulation Fund, and the balance of the former Annuity Reserve Fund shall be transferred to the Pension Accumulation Fund.

(1) The Annuity Savings Fund shall be a fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to and payments from the Annuity Savings Fund shall be made as follows:

a. Each employer shall cause to be deducted from the salary of each member on each and every payroll of such employer for each and every payroll period five percent of his or her earnable compensation. For all pay dates beginning on or after October 1, 2011, each employer shall cause to be deducted from the salary of each member on each and every payroll of such employer for each and every payroll period seven and one-quarter percent (7.25%) of his or her earnable compensation. For all pay dates beginning on or after October 1, 2012, each employer shall cause to be deducted from the salary of each Tier I plan member on each and every payroll of such employer for each and every payroll period seven and one-half percent (7.5%) of his or her earnable compensation. For all pay dates beginning on or after January 1, 2013, each employer shall cause to be deducted from the salary of each Tier II plan member on each and every payroll period six percent (6%) of his or her earnable compensation; except in the case of a Tier II plan member who is a correctional officer, firefighter, or law enforcement officer as defined in Section 36-27-59, the rate of seven percent (7%) shall apply. In determining the amount earnable by a member in a payroll period, the Board of Control may consider the rate of annual compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period, and it may omit deductions from compensation for any period less than a full payroll period if a teacher was not a member on the first day of the payroll period, and to facilitate the making of deductions it may modify the deduction required of any member by such an amount as shall not exceed one tenth of one percent of the annual compensation upon the basis of which such deduction is to be made.

b. The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deduction made and provided for herein and shall receipt for his or her full salary or compensation, and payment of salary or compensation less such deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the service rendered by such person during the period covered by such payment, except as to the benefits provided under this chapter. The employer shall certify to the Board of Control on each and every payroll or in such other manner as the board may prescribe the amount to be deducted; and each of the amounts shall be deducted, and when deducted shall be paid into the Annuity Savings Fund and shall be credited, together with regular interest thereon, to the individual account of the member from whose compensation the deduction was made.

c. In addition to the contributions deducted from compensation as hereinbefore provided, subject to the approval of the Board of Control, any member may deposit in the Annuity Savings Fund by a single payment or by an increased rate of contribution an amount computed to be sufficient to purchase an additional annuity which, together with his or her prospective retirement allowance, will provide for him or her a total retirement allowance not to exceed one half of his or her average final compensation at age 60. Such additional amounts so deposited shall become a part of his or her accumulated contributions except in the case of retirement, when they shall be treated as excess contributions returnable to the member in cash or as an annuity of equivalent actuarial value and shall not be considered in computing his or her pension. The contributions and interest credits of a member withdrawn by him or her, or paid to his or her estate or to his or her designated beneficiary in event of his or her death, shall be paid from the Annuity Savings Fund. Should a member cease to be a member other than by retirement under the provisions of this title, an amount equivalent to the difference, if any, between his or her accumulated contributions and the amount then paid shall be transferred to the Expense Fund. Upon the retirement of a member or the death of an eligible member where an allowance to the surviving spouse is payable, his or her accumulated contributions shall be transferred from the Annuity Savings Fund to the Pension Accumulation Fund.

d. Notwithstanding the preceding provisions, no deductions shall be made from any member's salary on account of which the employer's contribution is in default.

(2) The Pension Accumulation Fund shall be the fund in which shall be accumulated all reserves, other than amounts held in the Annuity Savings Fund for the payment of all pensions and other benefits. Contributions to and payments from the Pension Accumulation Fund shall be made as follows:

a. On account of each member there shall be paid monthly by the employer an amount equal to a certain percentage of the earnable compensation of each member to be known as the "normal contribution" and an additional amount equal to a percentage of his or her earnable compensation to be known as the "accrued liability contribution," and these two amounts shall be paid monthly into the Pension Accumulation Fund. The Teachers' Retirement System shall recommend to the Legislature on or before the first legislative day of each regular session of the Legislature the rate for the following fiscal year. The Legislature shall set the rate in the annual appropriation bill.

b. On the basis of regular interest and of such mortality and other tables as shall be adopted by the Board of Control, the actuary engaged by the board to make such valuation required by this title shall, immediately after making such valuation, determine the uniform and constant percentage of the earnable compensation of the average new entrant which, if contributed on the basis of his or her compensation throughout his or her entire period of active service, would be sufficient to provide for the payment of any pension payable on his or her account. The rate per centum so determined shall be known as the "normal contribution" rate. The normal contribution rate shall be determined by the actuary after each valuation.

c.1. The accrued liability contribution rate shall be computed by the actuary on the basis of each valuation as the per centum rate of the total annual compensation of all members which is sufficient to liquidate the unfunded accrued liability over a period to be determined by the Board of Control which shall be not less than 10 nor more than 30 years.

2. The unfunded accrued liability shall be computed by the actuary as the total liabilities of the system which are not dischargeable by the assets of the Annuity Savings Fund and the Pension Accumulation Fund and the present value of the aforesaid normal contributions. For purposes of computing the unfunded accrued liability the assets shall be determined as follows:

On June 30, 1997, the assets shall be determined by using the market value of such assets. For subsequent years the value of the assets shall be determined by the system's actuary using a five year smoothed market value.

d. The total amount payable in each year to the Pension Accumulation Fund shall be not less than the sum of the per centum rates known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the year.

e. All interest and dividends earned on the funds of the retirement system shall be credited to the Pension Accumulation Fund. The amounts needed to allow regular interest on the reserves in the Annuity Savings Fund shall be transferred in accordance with the provisions of this chapter from the Pension Accumulation Fund. The Board of Control, in its discretion, may transfer to and from the Pension Accumulation Fund the amount of any surplus or deficit which may develop in the Annuity Savings Fund or the Expense Fund.

f. Upon the death of a member on account of whom no survivor allowance is payable under subdivision (2) of subsection (i) of Section 16-25-14, the death benefit as provided in subdivision 2 of subsection (i) of such section equal to the accumulated contributions not to exceed $5,000 shall be payable from the Pension Accumulation Fund.

(3) The Expense Fund shall be the fund from which the expenses of the administration of the retirement system shall be paid, exclusive of amounts payable as retirement allowances and as other benefits provided herein. Any amounts credited to the accounts of members withdrawing before retirement and not returnable under the provisions of subsection (i) of Section 16-25-14 shall be credited to the Expense Fund. Any additional contributions required to meet the expenses of the retirement system shall be made as provided in paragraphs c., d., and e. of subdivision (4) of this section.

(4)a. On or before October 1 of each year, each local board of education, the State Board of Education, the governing boards of the University of Alabama, Auburn University, and the University of Montevallo and the Executive Committee of the Alabama Education Association shall file with the Board of Control of the retirement system a certified statement containing the following information concerning the members of the retirement system employed by such boards for the scholastic year beginning on July first preceding the date: Name, address, monthly salary, annual salary, and such other information as the Board of Control may require. On or before July 31 of each year, each local board of education; the State Board of Education; the governing boards of the University of Alabama, Auburn University, and the University of Montevallo and the Executive Committee of the Alabama Education Association shall file with the Board of Control of the retirement system a certified statement containing the following information concerning members of the retirement system employed by such boards during the scholastic year ending on June 30 preceding the date: Name, address, monthly salary actually paid, total annual salary actually paid, and such other information as the Board of Control may require.

b. The collection of members' contributions shall be as follows: Each local board of education, the State Board of Education, the governing boards of the University of Alabama, Auburn University, and the University of Montevallo and the Executive Committee of the Alabama Education Association shall cause to be deducted on each and every payroll period subsequent to the date of the establishment of the retirement system the contributions payable by each member as provided in this chapter. Each employer shall transmit monthly, or at such time as the Board of Control shall designate, the total amount so deducted to the Secretary-Treasurer of the Board of Control accompanied by an itemized statement of the contributions of each individual member of the retirement system. The Secretary-Treasurer of the Board of Control after making a record of all such receipts shall transmit the same to the State Treasurer to be held for use according to the provisions of this chapter. Notwithstanding anything in this section, the Board of Control may modify the form of reports required of employers and may modify the method of collecting the contributions of members so that employers may retain the amounts so deducted and have a corresponding amount deducted from funds otherwise payable to them.

c. The employer's contributions shall be made from the same funds used to pay salaries based on the employer cost rate determined under paragraph a. of subdivision (2).

d. Where member contributions are made from salaries paid from federal funds, the employer shall pay from federal funds to the Teachers' Retirement System the amount calculated as a percentage of the salaries of those teachers to be contributed by the employer in accordance with subdivisions (2) and (3) of this section. Such amounts shall be paid at the same time as the member contributions are made to the retirement system. The provisions of this paragraph shall not apply to funds received under the provisions of the Hatch Act of 1887, as amended in 1955, and the McIntyre-Stennis Act (Cooperative Forestry Research Act of 1962) of the Congress of the United States, for the support of agriculturally related research.

e. Where member contributions are made from salaries paid by the Alabama Education Association, the Alabama Education Association shall pay the employer costs calculated as a percentage of the salaries of those employees to be contributed as employer in accordance with subdivisions (2) and (3) of this section. Such amounts shall be paid monthly and at the same time as the member contributions are made to the Teachers' Retirement System.

f. To the extent that employer cost is collected for any increase in benefits payable to retired employees of local boards of education and state institutions of higher education who are retired under the Employees' Retirement System, there shall be a transfer of funds from these funds to the Employees' Retirement System for each year such benefits are payable.

g. Employer cost provided for in this article together with member contributions required under this article shall be paid to the Teachers' Retirement System on the first day of the month following the month in which the related member salary is earned. Delinquent accounts shall accrue interest at the actuarial assumed investment rate beginning 30 days after the original due date. The member contributions for each member shall be reported to the Teachers' Retirement System in a format prescribed by the Teachers' Retirement System.



Section 16-25-22 - Purchase, sale, etc., of interests or estates in real property; establishment of facilities and procedures for purchase of and payment for equipment, etc.

(a) The Retirement Systems of Alabama, which consist of the Employees' Retirement System of Alabama, the Teachers' Retirement System of Alabama, and the Judicial Retirement Fund of Alabama shall have within their corporate powers the right to purchase, sell and hold title, in their own name, to any interest or estate in real property. Such property shall be exempt from all state and local ad valorem taxes and shall not be subject to regulations or laws regarding the sale or lease of state property.

(b) The Retirement Systems of Alabama shall have within their corporate powers the right to establish, as is consistent with the intent and purpose of the competitive bid laws of the State of Alabama, such facilities and procedures for the making of purchases and for the payment of all equipment and expenses reasonably necessary to the operation of the Retirement Systems of Alabama.



Section 16-25-23 - Exemptions from execution; recovery actions.

(a) Except as provided in subsection (b), the right of a person to a pension; an annuity, or a retirement allowance; to the return of contributions; the pension, annuity or retirement allowance itself; any optional benefit or any other right accrued or accruing to any person under the provisions of this chapter; and the monies in the various funds created by this chapter are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment or any other process whatsoever, and shall be unassignable except as in this chapter specifically otherwise provided.

(b)(1) Restitution, fines, court costs, fees, or any other financial obligations in a criminal case ordered by a circuit or district court judge in this state are not subject to the exemption set out in subsection (a), provided all of the following are satisfied:

a. The amount of the restitution ordered is in the amount of one thousand dollars ($1,000) or greater.

b. The person subject to the order is a retiree or beneficiary who is currently receiving benefits from the Teachers' Retirement System.

c. The case has been assigned to the district attorney's restitution recovery division.

(2) If the requirements of subdivision (1) are met, and upon motion filed by the district attorney, the circuit or district court judge may order that the Teachers' Retirement System pay to the circuit clerk of the court no more than 25 percent of the retiree's or beneficiary's gross monthly benefit less any deductions for child support or health insurance for any dependents, to be applied to the balance of the restitution, fines, court costs, fees, or other financial obligations ordered in the criminal case.

(3) An order under subdivision (2) shall set out all of the following:

a. The individual's name, date of birth, and Social Security number.

b. The amount of restitution ordered is in the amount of one thousand dollars ($1,000) or greater.

c. The amounts of restitution, fines, court costs, fees, or any other financial obligations owed, detailed individually.

d. The relevant case numbers.

e. The county in which the case was brought.

f. The circuit clerk's name and mailing address.

g. That the restitution, fines, court costs, fees, or other financial obligations are payable as a result of a criminal disposition.

h. The amount or the percentage of funds to be paid.

(4) The district attorney shall notify the court whenever the restitution, fines, court costs, fees, or other financial obligations are paid in full. Thereafter, the court shall issue an order to stop the diversion of the individual's funds. Any payment received by the circuit clerk in an amount over what was owed shall be paid back to the Teachers' Retirement System within 60 days with the specific identifying information as to the retiree or the beneficiary to whom it is owed.



Section 16-25-24 - False statements; correction of errors.

(a) Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not exceeding $500.00 or imprisonment not exceeding 12 months, or both such fine and imprisonment at the discretion of the court.

(b) Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the Board of Control shall correct such error and as far as practicable shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.



Section 16-25-25 - Limitation on membership.

No other provision of law in any other statute which provides wholly or partly at the expense of the State of Alabama or of any political subdivision thereof for pensions or retirement benefits for teachers of the said state, except as may be provided by state and federal laws for coverage under the provisions of the Federal Old Age and Survivors Insurance System of the Social Security Act, shall apply to members of the retirement system established by this chapter; provided, that if any member who filed an enrollment with the Board of Control on or before September 1, 1942, and who was certified to the Board of Control as an employee of a county board of education which had a statutory pension plan in effect on September 1, 1941, should receive upon retirement on or before July 1, 1950, a retirement allowance less than the pension which would have been provided for him under the local pension plan, then such member shall be eligible to receive a supplement to his retirement allowance payable from funds provided by said county board of education in an amount sufficient to make his total retirement allowance equal the amount which he would have received if he had been retired under the provisions of the local statute.



Section 16-25-26 - Performance of duties by retired persons; service in elected public office.

(a) Any person who is retired under the Teachers' Retirement System may perform duties in any capacity, including as an independent contractor, with any employer participating in the Employees' Retirement System or the Teachers' Retirement System without suspension of his or her retirement allowance provided that (1) the person is not employed in a permanent full-time capacity and (2) the person's compensation from the employer in calendar year 2016 does not exceed thirty thousand dollars ($30,000). Beginning in calendar year 2017, and each calendar year thereafter, the annual earning limit shall be increased by the same percentage increase as the increase in the Consumer Price Index for all urban consumers as published by the U.S. Department of Labor, Bureau of Labor Statistics. Any increase in the annual earning limit shall be rounded to the next lowest multiple of one thousand dollars ($1,000) with any amount in excess of the one thousand dollar ($1,000) multiple considered in determining the increase for the following year. Each adjustment shall be based on the increase in the index for the preceding 12-month period ending on September 30 and the increase shall be effective for the following calendar year.

(b) Any person serving as an elected official who has retired from the Teachers' Retirement System may serve for compensation in an elected public office with the state, a county, or an incorporated municipality without suspension of retirement benefits; provided that under no circumstances shall such a person participate in or accrue additional benefits under the Teachers' Retirement System or the Employees' Retirement System, and provided that under no circumstances shall a person whose retirement is based upon service as an elected official continue in or return to such office and receive both pension benefits and salary; provided further, that this subsection shall apply to elected officials whose participation in the Teachers' Retirement System or the Employees' Retirement System is constitutionally required to be upon the same terms and conditions as specified by law for other employees in the retirement system if such elected official's compensation does not exceed the annual earning limits provided in subsection (a).

(c) The responsibility for compliance with this section is placed upon the employing authority, and each retiree performing duties under this section shall certify to the employer any information required in order to carry out this section. The retiree shall provide written notice of the postretirement employment under this section to the Teachers' Retirement System and employing authority within 30 days after the date the retiree knows or should know that he or she will be performing duties on a full-time or permanent basis or will earn an amount in excess of the annual earning limit under this section.



Section 16-25-26.1 - Election by university president to resume participation.

(a) Any person who is a retired teacher, and retired under the provisions of the Teachers' Retirement System of Alabama, and who subsequent to said retirement becomes the acting President of the University of Alabama, may elect to resume his participation in the Teachers' Retirement System of Alabama.

(b) Should any person make such election as set forth in subsection (a) of this section, his retirement benefits shall cease and the reserves remaining for his pension and annuity and all his service credits shall be transferred to the appropriate funds and accounts maintained for active members. Upon restoration to active service the member shall receive full rights, privileges and benefits under the Teachers' Retirement System of Alabama for his total years of service thereunder.



Section 16-25-27 - Admissibility in evidence of photo-reproduced copies of records or documents maintained by system.

Official copies of records or documents maintained on microfilm, microfiche or other photo reproductive material of archival quality by the Teachers' Retirement System shall be admissible as primary evidence in any legal, judicial or administrative proceeding or action for the purpose of proving the truth of the contents of the photo-reproduced copies of such records or documents, regardless of any rule of evidence or law relating to the proof of such matters; provided, that the Secretary-Treasurer of the Retirement System of Alabama shall certify on such copies offered into evidence that the Teachers' Retirement System of Alabama is not in possession of the original and that the copy is a true and correct representation of the original.



Section 16-25-28 - Proposed legislation affecting system to be accompanied by actuarial estimate of cost.

All proposed legislation affecting the Teachers' Retirement System of Alabama shall be accompanied by an actuarial estimate of the cost involved in such proposed legislation.



Section 16-25-29 - for prior service for employment while student at public institution of higher learning.

(a) No person who is an active and contributing member of or retired from the Teachers' Retirement System of Alabama and as a student was previously employed in a full-time position by a public educational institution of higher learning in Alabama may claim and purchase credit for such service unless the provisions of this section are complied with, and in no event after June 30, 1989, provided further, that no service as a student employee may be purchased unless such employment consisted of at least 20 hours of service per week.

(b) Any person eligible to claim and purchase credit for service as a full-time student employee shall be awarded credit for such service under the Teachers' Retirement System of Alabama provided he or she shall comply with the following requirements:

(1) Such person shall provide certification to the Teachers' Retirement System on or before October 1, 1988, of the time of service and salary for each period of claimed service. Such certification shall be made by the employing institution from official employment records, provided that where such records are not available, certification by the employing institution of such unavailability together with verification of such service and salary by two disinterested persons, not related to the claimant, with personal knowledge of the claimant's service shall be accepted as proof of such service, and

(2) Such person shall on or before June 30, 1989, pay to the Secretary-Treasurer of the Teachers' Retirement System of Alabama a sum equal to the total contributions which he or she would have made as a member during the period of claimed service together with eight percent compounded interest through the date of payment.



Section 16-25-30 - Students in primary or secondary school and persons whose employment is incidental to status as student at public institution of higher learning ineligible to participate.

(a) No person who is a student in a primary or secondary school shall be eligible to participate in the Teachers' Retirement System of Alabama.

(b) No person employed on or after May 13, 1988, by an employer whose employees are covered by the Teachers' Retirement System of Alabama and whose employment is incidental to such person's status as a student at a public educational institution of higher learning shall be eligible to participate in the Teachers' Retirement System of Alabama.



Section 16-25-31 - Effective date of benefits; additional costs of benefits; employer agreeing to come under provisions.

The benefits provided by Sections 16-25-14(a), 16-25-14(g), 36-27-16(a), 36-27-16(c) and 36-27B-3, as amended by amendment of May 5, 1988, shall become effective to the Teachers' and Employees' Retirement System the first day of the month next following certification by the systems' actuary, which shall be adopted by the Board of Control of the Teachers' and Employees' Retirement System, that the system can absorb the additional costs of the benefits herein provided for the upcoming fiscal year without increasing the employer contribution as set forth in subdivisions (3) and (5) of Section 16-25-21 and subsections (d) and (f) of Section 36-27-24, provided further in the case of an employer participating pursuant to Section 36-27-6, the provisions of said sections relating to the Employees' Retirement System as amended by said amendment of May 5, 1988, with respect to the employees of such employer, shall become effective the first of the month next following adoption of a resolution by the employer agreeing to come under the provisions of said amendment and further agreeing to assume the cost of benefits provided therein with regards to its employees. It is further provided and expressly understood with respect to the foregoing conditions that any increase in the employer cost rate which is appropriated in a special cost-of-living increase for retired employees shall not be considered when determining the employer cost rate for purposes of this section.



Section 16-25-32 - Admission of employees and members of State Employees' Association, the Alabama Retired State Employees' Association and the State Credit Union into Teachers' Retirement System.

(a) The governing body of the Alabama State Employees' Association, the Alabama Retired State Employees' Association and the State Employees' Credit Union may, by resolution legally adopted to conform to the rules prescribed by the Board of Control of the Teachers' Retirement System, elect to have its executive officers and full-time employees, from whatever source and in whatever manner paid, become eligible to participate in the Teachers' Retirement System of Alabama, subject to all rules, regulations and conditions thereof.

(b) The governing body of the Alabama State Employees' Association, the Alabama Retired State Employees' Association and the State Employees' Credit Union having made an election through a resolution as provided in subsection (a) hereof, their employees and executive officers may participate in and be entitled to all benefits of the Teachers' Retirement System of Alabama, provided that where contributions are made from salaries paid by the Alabama State Employees' Association, the Alabama Retired State Employees' Association and the State Employees' Credit Union the entities shall pay the employer costs as a percentage of the salaries of those employees, to be contributed as employer in accordance with Section 16-25-21. Such amounts shall be paid monthly and at the same time as the members' contributions are made to the Teachers' Retirement System.

(c) The governing body of the Alabama State Employees' Association, the Alabama Retired State Employees' Association or the State Employees' Credit Union may provide in its resolution to the Teachers' Retirement System Board of Control that all service rendered by an eligible employee or executive officer previous to the effective date of said group's election to come under the Teachers' Retirement System, shall be creditable service to such employee or executive officer; provided, that any such provision shall apply only to those employees and officers who were in the active service of the group on the effective date of said group's election to be covered under the Teachers' Retirement System; and provided further, that the said resolution also states that the Alabama State Employees' Association, the Alabama Retired State Employees' Association and the State Employees' Credit Union shall assume and pay, as required, all costs necessary to fund the crediting of such previous service, such costs to be determined by the actuary employed by the Teachers' Retirement System Board of Control.



Section 16-25-33 - Term Life Insurance Fund; payment of benefits; funding.

(a) A separate fund to be known as the Term Life Insurance Fund is hereby established within the Teachers' Retirement System of Alabama. Such fund shall consist of all monies paid by the employers for term life insurance, and of the investment earnings of such monies and all such funds shall be used only for the payment of benefits provided by this section.

(b) Commencing October 1, 1995, upon proof satisfactory to the board of the death of a contributing member who is a full-time employee there shall be paid in the form of a term life insurance benefit the sum of $15,000. On account of the death of a part-time employee, the benefit provided herein shall be prorated based on the employee's percent of full-time employment. This benefit shall be paid to the designated beneficiary on file with the Teachers' Retirement System. For purposes of this section, a person shall be deemed a contributing member if (1) he or she is in active pay status at the time of death or (2) he or she dies within 90 days of being in active pay status.

(c) The Board of Control of the Teachers' Retirement System shall determine annually the amount to pay the cost of the benefits provided in this section as a percentage rate of earnable compensation of members required to be paid to the Teachers' Retirement System. The employers' payment on account of the benefits provided in this section shall be paid in the same manner and from the same source of funds as is provided in Section 16-25-21, it being the intent of the Legislature that the cost of providing the benefits provided for in this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.



Section 16-25-34 - Compliance with qualification standards.

The Board of Control of the Teachers' Retirement System of Alabama is authorized to implement any new accounting procedures, funds, or administrative changes and to provide for the payment of benefits to members or beneficiaries of the retirement system as may be necessary to ensure the Teachers' Retirement System of Alabama's compliance with the qualification standards required of public pension plans by the Internal Revenue Code of the United States.






Article 2 - Cost of Living Increase Where Effective Date of Retirement Prior to October 1, 1987.

Section 16-25-40 - Persons whose date of retirement is prior to October 1, 1987 or beneficiaries of deceased members or retirees entitled to cost of living increases.

There is hereby provided, commencing October 1, 1988, to each person whose effective date of retirement for purposes of receiving benefits from the Teachers' Retirement System is prior to October 1, 1987, and to beneficiaries of deceased members or deceased retirees provided the date of death for such deceased member or the effective date of retirement for such deceased retiree for purposes of receiving benefits from the Teachers' Retirement System was prior to October 1, 1987, and who is receiving a monthly allowance from the Teachers' Retirement System a cost-of-living increase as follows:

(1) One dollar per month for each year of service attained by said retiree for each retiree selecting the maximum retirement allowance or Option 1.

(2) One dollar per month for each year of service attained by said retiree reduced by the retiree's option election factor for each retiree selecting Options 2, 3 or 4.

(3) One dollar per month for each year of service attained by said deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Teachers' Retirement System.



Section 16-25-41 - Persons whose date of retirement is prior to October 1, 1987 or beneficiaries of deceased members or retirees entitled to cost-of-living increases - Additional adjustments.

In addition to the foregoing amount an additional cost-of-living adjustment is provided effective October 1, 1989 as follows:

(1) One dollar per month for each year of service attained by said retiree for each retiree selecting the maximum retirement allowance or Option 1.

(2) One dollar per month for each year of service attained by said retiree reduced by the retiree's option election factor for each retiree selecting Options 2, 3 or 4.

(3) One dollar per month for each year of service attained by said deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Teachers' Retirement System.



Section 16-25-42 - Persons in the Employees' Retirement System whose date of retirement is prior to October 1, 1987 or beneficiaries of deceased members or retirees entitled to cost-of-living increases.

(a) There is hereby provided, commencing October 1, 1988 to certain persons identified in subsection (b) herein, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1987 and to certain beneficiaries of deceased members and deceased retirees, provided the effective date of retirement or death for such deceased retiree or deceased member for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 1987 and who is receiving a monthly allowance from the Employees' Retirement System a cost-of-living increase as follows:

(1) One dollar per month for each year of service attained by said retiree for each retiree selecting the maximum retirement allowance or Option 1.

(2) One dollar per month for each year of service attained by said retiree reduced by the retiree's option election factor for each retiree selecting Options 2, 3 or 4.

(3) One dollar per month for each year of service attained by said deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Teachers' Retirement System.

(b) The benefits provided in this section are limited to those retirees and beneficiaries of deceased members and deceased retirees whose participation in the Employees' Retirement System was based on Section 36-27-6, and whose employer at the time of retirement was a local board of education or a state supported institution of higher education. The benefits granted herein shall not apply to any other participants in the Employees' Retirement System.



Section 16-25-43 - Persons in the Employees' Retirement System whose date of retirement is prior to October 1, 1987 or beneficiaries of deceased members or retirees entitled to cost-of-living increases - Additional adjustments.

(a) In addition to the foregoing amount an additional cost-of-living adjustment is provided effective October 1, 1989 as follows:

(1) One dollar per month for each year of service attained by said retiree for each retiree selecting the maximum retirement allowance or Option 1.

(2) One dollar per month for each year of service attained by said retiree reduced by the retiree's option election factor for each retiree selecting Options 2, 3 or 4.

(3) One dollar per month for each year of service attained by said deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Teachers' Retirement System.

(b) The benefits provided in this section are limited to those retirees and beneficiaries of deceased members and deceased retirees whose participation in the Employees' Retirement System was based on Section 36-27-6, and whose employer at the time of retirement was a local board of education or a state supported institution of higher education. The benefits granted herein shall not apply to any other participants in the Employees' Retirement System.



Section 16-25-44 - Adjustment of survivor's allowance.

The survivor allowance shall be adjusted as provided in Section 16-25-40(3) for those eligible retirees who have selected a monthly survivor allowance payable to a designated beneficiary upon the death of such retiree.



Section 16-25-45 - Appropriations; funding for benefits.

(a) There is hereby appropriated from the Education Trust Fund to the Teachers' Retirement System of Alabama $7,276,740 for the fiscal year beginning October 1, 1988, or such amounts as are necessary to carry out the provisions of this section as it relates to the Teachers' Retirement System.

(b) There is hereby appropriated from the Education Trust Fund to the Employees' Retirement System $22,500 for the fiscal year beginning October 1, 1988, or such amounts as are necessary to carry out the provisions of this section as they relate to retired employees of local boards of education and state institutions of higher education who are retired under the Employees' Retirement System.

(c) The Board of Control of the Teachers' Retirement System shall determine annually the amount to pay the cost of the benefits provided in this article and shall notify the chief fiscal officer of each employer the percentum rate of earnable compensation of the members required to be paid the retirement system. Each employer of members of the Teachers' Retirement System of Alabama shall pay on account of the increases provided in this article in the same manner and from the same source of funds as is provided in Section 16-25-21, it being the intent of the Legislature that the cost of providing the increases provided in this article shall be distributed from all funds in proportion to the salaries paid therefrom for active members.



Section 16-25-46 - Persons whose eligibility under Medicaid program would be impaired by cost-of-living increase.

Any person who receives benefits under the Medicaid program and whose eligibility for such benefits would be impaired by the cost-of-living increase provided herein shall not be entitled to receive said increase. Any person who shall subsequently apply for benefits under the Medicaid program and such person's eligibility to receive benefits is impaired by the cost-of-living increase provided herein, shall not be entitled to receive said increase subsequent to the date that the member files application for benefits under the Medicaid program.



Section 16-25-47 - Provisions of article are supplemental; construed in pari materia with other law.

The provisions of this article are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to the retired members of the Teachers' Retirement System and certain members of the Employees' Retirement System of Alabama; however, those laws or parts of laws which are in direct conflict or inconsistent therewith are hereby repealed to the extent of such conflict.






Article 3 - Cost of Living Increase Where Effective Date of Retirement Prior to October 1, 1989.

Section 16-25-60 - Cost-of-living increase to persons retiring before October 1, 1989.

There is hereby provided, commencing October 1, 1990 to each person whose effective date of retirement for purposes of receiving benefits from the Teachers' Retirement System is prior to October 1, 1989, a cost-of-living increase of $1.00 per month for each year of creditable service attained by said retiree plus $3.00 per month for each year of retirement attained by said retiree.



Section 16-25-61 - Cost-of-living increase to certain retirees participating under Section 36-27-6.

(a) There is hereby provided, commencing October 1, 1990, to certain persons identified in subsection (b) herein, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1989, a cost-of-living increase of $1.00 per month for each year of service attained by said retiree plus $3.00 per month for each year of retirement attained by said retiree.

(b) The benefits provided in this section are limited to those retirees whose participation in the Employees' Retirement System was based on Section 36-27-6, and whose employer at the time of retirement was a local board of education or a state supported institution of higher education. The benefits granted herein shall not apply to any other participants in the Employees' Retirement System.



Section 16-25-62 - Appropriation; funding for benefits.

(a) There is hereby appropriated from the Education Trust Fund to the Teachers' Retirement System of Alabama $13,878,629.00 for the fiscal year beginning October 1, 1990. In addition to the appropriation provided herein any available amounts from the existing funds of the Teachers' Retirement System which may be expended without increasing the unfunded accrued liability of the Teachers' Retirement System, as determined by the system's actuary, or any other appropriation to the Teachers' Retirement System for the fiscal year beginning October 1, 1990, may be allocated and expended by the Secretary-Treasurer to partially fund the benefits provided herein for the fiscal year beginning October 1, 1990. In the event that funding from the Teachers' Retirement System is utilized to fund a portion of the benefits provided herein for the fiscal year beginning October 1, 1990 and in the further event that unencumbered funds shall be available in the Education Trust Fund at the end of such fiscal year such amount as shall have been expended from the funds of the Teachers' Retirement System not included in any appropriations for special pensions to the Teachers' Retirement System shall be repaid to the Teachers' Retirement System from such unencumbered funds as soon as possible after the close of said fiscal year.

(b) There is hereby appropriated from the Education Trust Fund to the Employees' Retirement System $130,753.00 for the fiscal year beginning October 1, 1990, to partially defray the costs of this section as they relate to retired employees of local boards of education and state institutions of higher education who are retired under the Employees' Retirement System.

(c) The Board of Control of the Teachers' Retirement System shall determine annually the amount to pay the cost of the benefits provided in this article and shall notify the chief fiscal officer of each employer the percentum rate of earnable compensation of the members required to be paid to the retirement system. Each employer of members of the Teachers' Retirement System of Alabama shall pay on account of the increase provided in this article in the same manner and from the same source of funds as is provided in Section 16-25-21, it being the intent of the Legislature that the cost of providing the increases provided in this article shall be distributed from all funds in proportion to the salaries paid therefrom for active members.



Section 16-25-63 - Effect of Medicaid.

Any person who receives benefits under the Medicaid program and whose eligibility for such benefits would be impaired by the cost of living increase provided herein shall not be entitled to receive said increase. Any person who shall subsequently apply for benefits under the Medicaid program and such person's eligibility to receive benefits is impaired by the cost of living increase provided herein, shall not be entitled to receive said increase subsequent to the date that the member files application for benefits under the Medicaid program.



Section 16-25-64 - Construction of article.

The provisions of this article are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to the retired members of the Teachers' Retirement System and certain members of the Employees' Retirement System of Alabama; however, those laws or parts of laws which are in direct conflict or inconsistent therewith are hereby repealed to the extent of such conflict.






Article 4 - Cost of Living Increase Where Effective Date of Retirement Prior to October 1, 1992.

Section 16-25-80 - Cost-of-living increase provided for certain retirees and beneficiaries retiring before October 1, 1992.

There is provided to each person currently receiving benefits whose effective date of retirement was prior to October 1, 1992, for purposes of receiving benefits from the Teachers' Retirement System, and to certain beneficiaries of deceased members and deceased retirees currently receiving survivor benefits, if the effective date of retirement or death for the deceased retirees or deceased member was prior to October 1, 1992, for purposes of receiving benefits from the Teachers' Retirement System, a cost-of-living increase as follows:

(1) 1.28 percent of the current gross benefit paid to the retiree and to certain beneficiaries of deceased members and deceased retirees.

(2) One dollar and twenty-eight cents ($1.28) per month for each year of service attained by the retiree for each retiree selecting the maximum retirement allowance or option one.

(3) One dollar and twenty-eight cents ($1.28) per month for each year of service attained by the retiree reduced by the retiree's option election factor for each retiree selecting options two, three, or four.

(4) One dollar and twenty-eight cents ($1.28) per month for each year of service attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Teachers' Retirement System.

(5) One dollar and twenty-eight cents ($1.28) per month for each year of retirement attained by the retiree for each retiree selecting the maximum retirement allowance or option one.

(6) One dollar and twenty-eight cents ($1.28) per month for each year of retirement attained by the retiree reduced by the retiree's option election factor for each retiree selecting options two, three, or four.

(7) One dollar and twenty-eight cents ($1.28) per month for each year of retirement attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Teachers' Retirement System.



Section 16-25-81 - Cost-of-living increase provided for certain retirees participating under Section 36-27-6.

(a) Commencing October 1, 1993, there is provided to certain persons identified in subsection (b) of this section who are currently receiving benefits, whose effective date of retirement was prior to October 1, 1992, for purposes of receiving benefits from the Employees' Retirement System, and to certain beneficiaries of deceased members and deceased retirees who are currently receiving survivor benefits if the effective date of retirement or death for the deceased member or retiree was prior to October 1, 1992, for purposes of receiving benefits from the Employees' Retirement System, a cost-of-living increase as follows:

(1) 1.28 percent of the current gross benefit paid to the retiree and to certain beneficiaries of deceased members and deceased retirees.

(2) One dollar and twenty-eight cents ($1.28) per month for each year of service attained by the retiree for each retiree selecting the maximum retirement allowance or option one.

(3) One dollar and twenty-eight cents ($1.28) per month for each year of service attained by the retiree reduced by the retiree's option election factor for each retiree selecting options two, three, or four.

(4) One dollar and twenty-eight cents ($1.28) per month for each year of service attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Employees' Retirement System.

(5) One dollar and twenty-eight cents ($1.28) per month for each year of retirement attained by the retiree and certain beneficiaries of deceased members and deceased retirees.

(6) One dollar and twenty-eight cents ($1.28) per month for each year of retirement attained by the retiree reduced by the retirees option election factor for each retiree selecting options two, three, or four.

(7) One dollar and twenty-eight cents ($1.28) per month for each year of retirement attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Employees' Retirement System.

(b) The benefits provided in this section are limited to those retirees whose participation in the Employees' Retirement System was based on Section 36-27-6, and whose employer at the time of retirement was a local board of education or a state supported institution of higher education. The benefits granted in this section shall not apply to any other participants in the Employees' Retirement System.



Section 16-25-81.1 - Adjustment of survivor allowance.

The survivor allowance shall be adjusted as provided in Sections 16-25-80 and 16-25-81 for those eligible retirees who have selected a monthly survivor allowance payable to a designated beneficiary upon the death of the retiree.



Section 16-25-82 - Appropriations; funding for benefits.

(a) There is appropriated from the Education Trust Fund to the Teachers' Retirement System of Alabama $20,610,644 for the fiscal year beginning October 1, 1993.

(b) There is appropriated from the Education Trust Fund to the Employees' Retirement System $38,320 for the fiscal year beginning October 1, 1993, to partially defray the costs of this section as they relate to retired employees of local boards of education and state institutions of higher education who are retired under the Employees' Retirement System.

(c) The Board of Control of the Teachers' Retirement System shall determine annually the amount to pay the cost of the benefits provided in this article and shall notify the chief fiscal officer of each employer the percentum rate of earnable compensation required to be paid to the retirement system. Each employer of members of the Teachers' Retirement System of Alabama shall pay on account of the increase provided in this article in the same manner and from the same source of funds as is provided in Section 16-25-21, it being the intent of the Legislature that the cost of providing the increase provided in this article shall be distributed from all funds in proportion to the salaries paid therefrom for active members.



Section 16-25-83 - Increase inapplicable if Medicaid eligibility impairment would result.

Any person who receives benefits under the Medicaid program and whose eligibility for the benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the increase. Any person who shall subsequently apply for benefits under the Medicaid program and have his or her eligibility to receive benefits impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase subsequent to the date that the member files application for benefits under the Medicaid program.



Section 16-25-84 - Construction of article.

This article is supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to certain retired members of the Teachers' Retirement System and certain retired members of the Employees' Retirement System. Notwithstanding the foregoing, those laws or parts of laws which are in direct conflict with this article are repealed.






Article 5 - Cost of Living Increase Where Effective Date of Retirement Prior to October 1, 1994.

Section 16-25-100 - Cost-of-living increase in pension benefits to members and beneficiaries of Teachers' Retirement System.

Commencing October 1, 1994, there is provided to each person currently receiving benefits whose effective date of retirement was prior to October 1, 1994, for purposes of receiving benefits from the Teachers' Retirement System, and to certain beneficiaries of deceased members and deceased retirees currently receiving survivor benefits, if the effective date of retirement or death for the deceased retirees or deceased member was prior to October 1, 1994, for purposes of receiving benefits from the Teachers' Retirement System, a cost-of-living increase as follows:

(1) Two and one-half percent of the current gross benefit paid to the retiree and to certain beneficiaries of deceased members and deceased retirees.

(2) One dollar and fifty cents ($1.50) per month for each year of service attained by the retiree for each retiree selecting the maximum retirement allowance or option one.

(3) One dollar and fifty cents ($1.50) per month for each year of service attained by the retiree reduced by the retiree's option election factor for each retiree selecting options two, three, or four unless the beneficiary under the option selected is deceased on October 1, 1994, in which case the increase shall not be reduced.

(4) One dollar and fifty cents ($1.50) per month for each year of service attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Teachers' Retirement System.

(5) One dollar ($1) per month for each year of retirement attained by the retiree for each retiree selecting the maximum retirement allowance or option one.

(6) One dollar ($1) per month for each year of retirement attained by the retiree reduced by the retiree's option election factor for each retiree selecting options two, three, or four unless the beneficiary under the option selected is deceased on October 1, 1994, in which case the increase shall not be reduced.

(7) One dollar ($1) per month for each year of retirement attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Teachers' Retirement System.



Section 16-25-101 - Cost-of-living increase to members and beneficiaries of Employees' Retirement System.

(a) Commencing October 1, 1994, there is provided to certain persons identified in subsection (b) of this section who are currently receiving benefits, whose effective date of retirement was prior to October 1, 1994, for purposes of receiving benefits from the Employees' Retirement System, and to certain beneficiaries of deceased members and deceased retirees who are currently receiving survivor benefits if the effective date of retirement or death for the deceased member or retiree was prior to October 1, 1994, for purposes of receiving benefits from the Employees' Retirement System, a cost-of-living increase as follows:

(1) Two and one-half percent of the current gross benefit paid to the retiree and to certain beneficiaries of deceased members and deceased retirees.

(2) One dollar and fifty cents ($1.50) per month for each year of service attained by the retiree for each retiree selecting the maximum retirement allowance or option one.

(3) One dollar and fifty cents ($1.50) per month for each year of service attained by the retiree reduced by the retiree's option election factor for each retiree selecting options two, three, or four unless the beneficiary under the option selected is deceased on October 1, 1994, in which case the increase shall not be reduced.

(4) One dollar and fifty cents ($1.50) per month for each year of service attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Employees' Retirement System.

(5) One dollar ($1) per month for each year of retirement attained by the retiree for each retiree selecting the maximum retirement allowance or option one.

(6) One dollar ($1) per month for each year of retirement attained by the retiree reduced by the retiree's option election factor for each retiree selecting options two, three, or four unless the beneficiary under the option selected is deceased on October 1, 1994, in which case the increase shall not be reduced.

(7) One dollar ($1) per month for each year of retirement attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Employees' Retirement System.

(b) The benefits provided in this section are limited to those retirees whose participation in the Employees' Retirement System was based on Section 36-27-6, and whose employer at the time of retirement was local board of education or a state supported institution of higher education. The benefits granted in this article shall not apply to any other participants in the Employees' Retirement System.



Section 16-25-102 - Adjustment of survivor allowance.

The survivor allowance shall be adjusted as provided in Sections 16-25-100 and 16-25-101 for those eligible retirees who have selected a monthly survivor allowance payable to a designated beneficiary upon the death of the retiree.



Section 16-25-103 - Funding for benefits.

The Board of Control of the Teachers' Retirement System shall determine annually the amount to pay the cost of the benefits provided in this article and shall notify the chief fiscal officer of each employer the percentum rate of earnable compensation required to be paid to the retirement system. Each employer of members of the Teachers' Retirement System of Alabama shall pay on account of the increase provided in this article in the same manner and from the same source of funds as is provided in Section 16-25-21, it being the intent of the Legislature that the cost of providing the increase provided in this article shall be distributed from all funds in proportion to the salaries paid therefrom for active members.



Section 16-25-104 - Recipients of Medicaid benefits.

Any person who receives benefits under the Medicaid program and whose eligibility for the benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the increase. Any person who shall subsequently apply for benefits under the Medicaid program and who would have his or her eligibility to receive benefits impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase after the date that the member files application for benefits under the Medicaid program.



Section 16-25-105 - Construction of article.

This article is supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to certain retired members of the Teachers' Retirement System and certain retired members of the Employees' Retirement System. Notwithstanding the foregoing, those laws or parts of laws which are in direct conflict with this article are repealed.






Article 6 - Cost of Living Increase for Retirement Date Prior to October 1, 1996.

Section 16-25-110 - Cost-of-living increase in pension benefits to members and beneficiaries of Teachers' Retirement System.

Commencing October 1, 1996, there is provided to each person currently receiving benefits whose effective date of retirement was prior to October 1, 1996, for purposes of receiving benefits from the Teachers' Retirement System, and to certain beneficiaries of deceased members and deceased retirees currently receiving survivor benefits, if the effective date of retirement or death for the deceased retirees or deceased member was prior to October 1, 1996, for purposes of receiving benefits from the Teachers' Retirement System, a cost-of-living increase of not less than twenty-five dollars ($25) per month and the increase shall be more if determined as follows:

(1) Two percent (2%) of the current gross benefit paid to the retiree and to certain beneficiaries of deceased members and deceased retirees.

(2) One dollar ($1) per month for each year of service attained by the retiree for each retiree selecting the maximum retirement allowance or option one.

(3) One dollar ($1) per month for each year of service attained by the retiree reduced by the retiree's option election factor for each retiree selecting options two, three, or four unless the beneficiary under the option selected is deceased on October 1, 1996, in which case the increase shall not be reduced.

(4) One dollar ($1) per month for each year of service attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Teachers' Retirement System.



Section 16-25-111 - Cost-of-living increase to members and beneficiaries of Employees' Retirement System.

(a) Commencing October 1, 1996, there is provided to certain persons identified in subsection (b) of this section who are currently receiving benefits, whose effective date of retirement was prior to October 1, 1996, for purposes of receiving benefits from the Employees' Retirement System, and to certain beneficiaries of deceased members and deceased retirees who are currently receiving survivor benefits if the effective date of retirement or death for the deceased member or retiree was prior to October 1, 1996, for purposes of receiving benefits from the Employees' Retirement System shall receive a cost-of-living increase of not less than twenty-five dollars ($25) per month and the increase shall be more if determined as follows:

(1) Two percent (2%) of the current gross benefit paid to the retiree and to certain beneficiaries of deceased members and deceased retirees.

(2) One dollar ($1) per month for each year of service attained by the retiree for each retiree selecting the maximum retirement allowance or option one.

(3) One dollar ($1) per month for each year of service attained by the retiree reduced by the retiree's option election factor for each retiree selecting options two, three, or four unless the beneficiary under the option selected is deceased on October 1, 1996, in which case the increase shall not be reduced.

(4) One dollar ($1) per month for each year of service attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Employees' Retirement System.

(b) The benefits provided in this section are limited to those retirees whose participation in the Employees' Retirement System was based on Section 36-27-6, and whose employer at the time of retirement was a local board of education or a state supported institution of higher education. The benefits granted in this section shall not apply to any other participants in the Employees' Retirement System.



Section 16-25-112 - Funding for benefits.

The cost-of-living increase granted to certain retired persons under the Teachers' Retirement System by this article may be financed, if possible, from existing funds of the Teachers' Retirement System subject to the following provisions and conditions:

(1) If the actuary for the Teachers' Retirement System finds that the cost-of-living increase can be paid for the 1996-97 fiscal year without appropriation of additional funds to the system without having an adverse actuarial impact on the system, beginning October 1, 1996, the Board of Control of the system may provide the cost-of-living increase authorized by this section. It is the intent of this section as pertains to funding similar increases in the future, that the funding thereof shall be in accordance with the requirements of Section 16-25-21. If the actuarial certification of the cost involved in funding the cost-of-living increase provided by this article, as required by Section 16-25-28, is not received by October 1, 1996, but satisfies the above condition when it is received during the 1996-97 fiscal year, then the cost-of-living increase shall be paid retroactively to October 1, 1996.

(2) If the conditions in subdivision (1) are not met, the cost-of-living increase shall be paid beginning October 1, 1997, and the cost of this benefit shall be included in the amount certified by the Board of Control to be contributed by the state under Section 16-25-21 or any other applicable law. The provisions of this subdivision shall govern and override any seeming or actual conflicts with other provisions of this section.



Section 16-25-113 - Recipients of Medicaid benefits.

Any person who receives benefits under the Medicaid program and whose eligibility for the benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the increase. Any person who shall subsequently apply for benefits under the Medicaid program and who would have his or her eligibility to receive benefits impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase after the date that the member files application for benefits under the Medicaid program.






Article 7 - Cost of Living for Retirement Date Prior to October 1, 1998

Section 16-25-120 - Cost-of-living increase in pension benefits to members and beneficiaries of Teachers' Retirement System.

Commencing October 1, 1998, there is provided to each person currently receiving benefits whose effective date of retirement was prior to October 1, 1998, for purposes of receiving benefits, and to certain beneficiaries of deceased members and deceased retirees currently receiving survivor benefits, if the effective date of retirement or death for the deceased retiree or deceased member was prior to October 1, 1998, for purposes of receiving benefits from the Teachers' Retirement System, a cost-of-living increase of not less than thirty dollars ($30) per month and the increase shall be more if determined as follows:

(1) Four percent of the current gross benefit paid to the retiree and to certain beneficiaries of deceased members and deceased retirees.

(2) Two dollars ($2) per month for each year of service attained by the retiree for each retiree selecting the maximum retirement allowance or option one.

(3) Two dollars ($2) per month for each year of service attained by the retiree reduced by the retiree's option election factor for each retiree selecting option two, three, or four unless the beneficiary under the option selected is deceased on July 1, 1998, in which case the increase shall not be reduced.

(4) Two dollars ($2) per month for each year of service attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Teachers' Retirement System.



Section 16-25-121 - Cost-of-living increase to members and beneficiaries of Employees' Retirement System.

(a) Commencing October 1, 1998, there is provided to certain persons identified in subsection (b) who are currently receiving benefits, whose effective date of retirement was prior to October 1, 1998, for purposes of receiving benefits from the Employees' Retirement System, and to certain beneficiaries of deceased members and deceased retirees who are currently receiving survivor benefits if the effective date of retirement or death for the deceased member or retiree was prior to October 1, 1998, for purposes of receiving benefits from the Employees' Retirement System shall receive a cost-of-living increase of not less than thirty dollars ($30) per month and the increase shall be more if determined as follows:

(1) Four percent of the current gross benefit paid to the retirees and to certain beneficiaries of deceased members and deceased retirees.

(2) Two dollars ($2) per month for each year of service attained by the retiree for each retiree selecting the maximum retirement allowance or option one.

(3) Two dollars ($2) per month for each year of service attained by the retiree reduced by the retiree's option election factor for each retiree selecting option two, three, or four unless the beneficiary under the option selected is deceased on July 1, 1998, in which case the increase shall not be reduced.

(4) Two dollars ($2) per month for each year of service attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Employees' Retirement System.

(b) The benefits provided in this section are limited to those retirees whose participation in the Employees' Retirement System was based on Section 36-27-6, and whose employer at the time of retirement was a local board of education or a state supported institution of higher education. The benefits granted in this section shall not apply to any other participants in the Employees' Retirement System.



Section 16-25-122 - Adjustment of survivor allowance.

The survivor allowance shall be adjusted as provided in Sections 16-25-120 and 16-25-121 for those eligible retirees who have selected a monthly survivor allowance payable to a designated beneficiary upon the death of the retiree.



Section 16-25-123 - Recipients of Medicaid benefits.

Any person who receives benefits under the Medicaid Program and whose eligibility for the benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the increase. Any person who shall subsequently apply for benefits under the Medicaid program and who would have his or her eligibility to receive benefits impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase after the date that the member files application for benefits under the Medicaid program.






Article 8 - Cost of Living Increase Where Effective Date of Retirement Prior to October 1, 2000.

Section 16-25-140 - Increase in benefits to members and beneficiaries.

(a) Commencing October 1, 2000, there is provided an increase in benefits to each person currently receiving benefits whose effective date of retirement was prior to October 1, 2000, for purposes of receiving benefits, and to certain beneficiaries of deceased members and deceased retirees currently receiving survivor benefits, if the effective date of retirement or death for the deceased retiree or deceased member was prior to October 1, 2000, for purposes of receiving benefits from the Teachers' Retirement System, a cost-of-living adjustment (COLA) of four percent of the current gross benefit. In no case shall the COLA be less than fifteen dollars ($15) per month.

(b) Commencing October 1, 2000, there is provided an increase in benefits to certain persons identified in this subsection who are currently receiving benefits whose effective date of retirement was prior to October 1, 2000, for purposes of receiving benefits from the Employees' Retirement System, and to certain beneficiaries of deceased members and deceased retirees who are currently receiving survivor benefits if the effective date of retirement or death for the deceased member or retiree was prior to October 1, 2000, for purposes of receiving benefits from the Employees' Retirement System shall receive a cost-of-living adjustment (COLA) of four percent of the current gross benefit. In no case shall the COLA be less than fifteen dollars ($15) per month. The benefits provided in this subsection are limited to those retirees whose participation in the Employees' Retirement System was based on Section 36-27-6, and whose employer at the time of retirement was a local board of education or a state-supported institution of higher education. The benefits granted in this subsection shall not apply to any other participants in the Employees' Retirement System.

(c) Any future survivor allowance shall be adjusted as provided in the members' original option selection for those eligible retirees who have selected a monthly survivor allowance payable to a designated beneficiary upon the death of the retiree, or as otherwise provided by law in the case of a qualifying member who dies prior to October 1, 2000.

(d) Any person who receives benefits under the Medicaid program and whose eligibility for the benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the increase. Any person who shall subsequently apply for benefits under the Medicaid program and who would have his or her eligibility to receive benefits impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase after the date that the member files application for benefits under the Medicaid program.

(e) For the fiscal year beginning October 1, 2001, and each year thereafter, the cost of the cost-of-living adjustment provided in this article shall be financed as provided in Section 16-25-21.






Article 9 - Deferred Retirement Option Plan for Education Employees.

Section 16-25-150 - Participation in plan.

(a) As governed by this subsection, there exists as a part of this retirement system an optional account known as the Deferred Retirement Option Plan, which may be cited as "DROP." The purpose of DROP is to allow, contractually, in lieu of immediate withdrawal from service and receipt of a retirement allowance, continued employment for a specific period of time, coupled with the deferral of receipt of a retirement allowance until the end of the period of participation, at which time the member shall withdraw from service.

(b) Participation in DROP is an option available to any member of this retirement system who meets all of the following requirements:

(1) Has at least 25 years of creditable service exclusive of sick leave.

(2) Is at least 55 years of age.

(3) Is eligible for service retirement.

(c) An election to participate in DROP may be made in one year increments not to exceed five years, nor to be less than three years. A member may participate in DROP only one time. Any voluntary termination within the first three years in DROP will result in a forfeiture of the portion of his or her DROP account that constitutes the retirement allowance. However, member contributions will not be forfeited, nor will any interest attributable to the retirement allowance. There will be no penalty forfeiture if the participation period is interrupted due to an involuntary dismissal, disability, involuntary transfer of his or her spouse, or death of the participant.

(d) A member who chooses to participate in DROP may elect an option allowance set out for members of the Teachers' Retirement System in subsection (h) of Section 16-25-14 at the beginning of the participation period. Otherwise, he or she shall receive the maximum benefit. Such election shall be irrevocable once the participation period begins except as otherwise provided in this chapter.

(e) For purposes of DROP, sick leave may not be converted for purposes of establishing retirement eligibility, nor used in the calculation of the original retirement allowance except as provided in Section 16-25-151.

(f) The election to participate in DROP shall be made in accordance with procedures set forth in a uniform and nondiscriminatory election and application form adopted by the Board of Control. The election to participate in DROP may be made at any time on or after the date the member becomes eligible to participate as set out in subsection (b). Such application must be made at least 30 days, but not more than 90 days, before the effective date of participation in DROP, and shall be made no later than March 24, 2011. A member must be eligible to participate, as provided above at the time the application is made.

(g) Upon the effective date of the commencement in DROP, the member's service shall remain as it existed on that date for the duration of DROP. Once a member enters DROP, service credit purchases are prohibited. Both the employer and employee member contribution shall continue to be made. The monthly retirement allowance that would have been payable, had the person elected to withdraw from service and receive a retirement allowance, shall be paid into a DROP account that reflects the credits attributed to the person in DROP. However, the monies shall remain a part of the regular retirement fund until disbursed to the participating member in accordance with this section. Any monies paid into this account are subject to the exemptions set out in Section 16-25-23.

(h)(1) The DROP account shall earn interest at the same rate that interest is posted to active member accounts as defined in subdivision (15) of Section 16-25-1. A person who participates in this plan shall not be eligible to receive a retiree cost-of-living increase while participating in DROP, and shall not be eligible for a retiree cost-of-living increase until participation in the plan ceases and he or she withdraws from service and has been receiving a retirement allowance for at least one full year.

(2) Notwithstanding any other provision of this chapter, for any member who has fulfilled his or her obligation under DROP and does not withdraw from service and any member who begins participation in DROP on or before April 1, 2011, and fulfills his or her obligation under DROP and does not withdraw from service, the amount of interest payable on benefit deposits after March 24, 2011, shall be the lesser of (1) the investment performance of the immediately preceding fiscal year but no less than $0, or (2) as provided in subdivision (1) of subsection (d) of Section 16-25-151.

(i) DROP shall not be subject to any fees, charges, or other similar expenses of any kind for any purpose.

(j) Participation in DROP shall not affect the rights of any education employee including, but not limited to, the Fair Dismissal Act, Section 36-26-100 et seq., the tenure law, Section 16-24-1, et seq., or any other fringe benefit.

(k) Participation in DROP shall not affect the accrual of annual and sick leave by the participant.

(l) Participants in DROP may receive salary cost-of-living adjustments and salary increases.



Section 16-25-151 - Withdrawal from service; death of participant.

(a) On withdrawing from service pursuant to Section 16-25-14, a member who participated in DROP:

(1) Who fulfilled his or her contractual obligation pursuant to DROP shall receive a lump-sum payment from his or her DROP account equal to the payments made to that account on his or her behalf plus interest. Further, the member shall receive his or her accumulated contribution made during participation in DROP, together with interest for the period of DROP participation as provided in subdivision (1) of subsection (g) of Section 16-25-14. In lieu of a lump-sum payment from the DROP account, to the extent eligible under applicable tax laws, the member's total accrued benefit may be "rolled over" directly to the custodian of an eligible retirement plan. The member shall also begin receiving his or her monthly benefit which had been paid directly into the DROP account during his or her participation in DROP. However, the monthly benefit shall be recalculated prospectively to reflect any accrued sick leave as credit for retirement purposes. Conversion of sick leave is limited to the applicable laws pertaining to conversion of sick leave into retirement credit. In no event can the number of days converted be greater than the number of days the participant had on the date he or she entered DROP. The member is not allowed to change the option allowance chosen at the beginning of DROP participation.

(2) Who did not fulfill his or her obligation under DROP due to involuntary termination, disability, or involuntary transfer of his or her spouse, shall receive a lump-sum payment from his or her DROP account equal to the payments made to that account on his or her behalf plus interest. Further, the member shall receive his or her accumulated contribution made during participation in DROP, together with interest for the period of DROP participation as provided in subdivision (1) of subsection (g) of Section 16-25-14. In lieu of a lump-sum payment from the DROP account, to the extent eligible under applicable tax laws, the member's total accrued benefit may be "rolled over" directly to the custodian of an eligible retirement plan. The member shall also begin receiving his or her monthly benefit which had been paid directly into the DROP account during his or her participation in DROP. However, the monthly benefit shall be recalculated prospectively to reflect any accrued sick leave as credit for retirement purposes. Conversion of sick leave is limited to the applicable laws pertaining to conversion of sick leave into retirement credit. In no event can the number of days converted be greater than the number of days the participant had on the date he or she entered DROP. The member is not allowed to change the option allowance chosen at the beginning of DROP participation.

(3) Who did not fulfill his or her obligation under DROP due to voluntary termination within the first three years of participation shall forfeit a portion of his or her DROP account that constitutes the retirement allowance. The member shall be entitled to a return of his or her member contribution made during his or her participation in DROP as well as any interest attributable to the retirement allowance. However, following termination of employment, the member shall begin receiving his or her monthly benefit which had been paid directly into the DROP account during his or her participation in DROP. However, the monthly benefit shall be recalculated prospectively to reflect any accrued sick leave as credit for retirement purposes. Conversion of sick leave is limited to the applicable laws pertaining to conversion of sick leave into retirement credit. In no event can the number of days converted be greater than the number of days the participant had on the date he or she entered DROP. The member is not allowed to change the option allowance chosen at the beginning of DROP participation.

(b) If a participant dies during the period of participation in DROP, a lump-sum payment equal to the payments made to the DROP account on his or her behalf plus interest shall be paid to his or her named beneficiary or, if none, to his or her estate. Further, the beneficiary of the estate shall be entitled to a return of the member's contribution made during his or her participation in DROP together with interest for the period of DROP participation as provided in subdivision (1) of subsection (g) of Section 16-25-14. However, death benefits payable pursuant to subsection (g) of Section 16-25-14 or Section 36-27B-3 shall not be applicable. Where there is a beneficiary that would be entitled to an ongoing monthly benefit, if applicable laws allow, the monthly benefit may be recalculated prospectively to reflect accrued sick leave as credit for retirement purposes. If applicable laws allow, the beneficiary may elect to be paid for the deceased member's sick leave as would any other member upon retirement. In no event can the number of sick leave days used for either calculation be greater than the number of days the participant had on entry into DROP. The member is not allowed to change the option allowance chosen at the beginning of DROP participation.

(c) At the end of the specified period for DROP:

(1) Payments into the DROP account made on behalf of the member shall cease.

(2) Payment from the DROP account shall not be made to the member until he or she withdraws from service, nor shall the monthly retirement allowance being paid into the DROP account during the period of participation be payable to the member until he or she withdraws from service pursuant to Section 16-25-14.

(3) If the member does not withdraw from service after the period specified for participation in DROP, he or she shall resume active contributing membership in the system for the purpose of earning creditable service. Under no circumstance will any time spent participating in DROP be eligible to constitute service credit in any Alabama public supported retirement system.

(d)(1) Upon a future withdrawal from service, the member shall receive a lump-sum payment from his or her DROP account equal to the payments made to that account on his or her behalf plus interest. Further, the member shall receive his or her accumulated contribution made during participation in DROP together with interest for the period of DROP participation as provided in subdivision (1) of subsection (g) of Section 16-25-14. In lieu of a lump-sum payment from the DROP account, to the extent eligible under applicable tax laws, the member's total accrued benefit may be "rolled over" directly to the custodian of an eligible retirement plan.

(2) Upon withdrawal from service, the monthly retirement allowance that was being originally paid into the DROP account shall begin to be paid to the member. However, the monthly benefit shall be recalculated prospectively to reflect any accrued sick leave as credit for retirement purposes. Conversion of sick leave is limited to the applicable laws pertaining to conversion of sick leave into retirement credit. In no event can the number of days converted be greater than the number of days the participant had on the date he or she entered DROP. The member is not allowed to change the option allowance chosen at the beginning of DROP participation.

(3) Upon withdrawal from service, the member shall receive an additional retirement benefit based on his or her additional service rendered to the system since termination of participating in DROP, using the normal method of computation of benefit for that period only. This additional service shall not be added to any service prior to his or her participation in DROP. The member's average compensation for that time worked after the participation in DROP shall be multiplied by the appropriate benefit factor multiplied by the amount of time worked after the participation in DROP. Under no circumstances is this service to be combined with service prior to participation in DROP.

(4) The option used for retirement purposes shall be that applicable to the original benefit.

(5) If the member dies or becomes disabled during the period of additional service, he or she shall be considered as having retired on the date of death or commencement of disability. However, no death benefits pursuant to subsection (g) of Section 16-25-14 or Section 36-27B-3 will be applicable.



Section 16-25-152 - Relation to federal law.

At no time shall any provision or implementation of such provision pertaining to DROP be contrary to the rules and regulations of the federal law governing governmental plans. DROP is intended to operate in accordance with Section 415 and other applicable sections of the United States Internal Revenue Code. Any provision herein found in conflict with an applicable provision of the Internal Revenue Code shall be null and void. The Teachers' Board of Control is hereby authorized to interpret this article so as to achieve compliance with any applicable provisions of the United States Internal Revenue Code.



Section 16-25-153 - Incentives for participation in plan.

Notwithstanding the foregoing provisions of this article or any other laws to the contrary, no employer whose employees are covered under the Teachers' Retirement System shall offer any incentives of value including, but not limited to, monetary payments, prepayment of health insurance, or extraordinary payments for accrued leave, contingent on the member applying for or electing to participate in DROP. This provision shall not apply to regular payments for leave or contributions toward health insurance, but shall serve to prevent any extraordinary benefits or incentives offered during a limited time period solely for the purpose of enticing employees to elect to participate in DROP.



Section 16-25-154 - Restoration to active service.

Any member of the Teachers' Retirement System who has participated in DROP and withdraws from service under Section 16-25-151 is not eligible to be restored to active service pursuant to subsection (i) of Section 16-25-14 or subsection (f) of Section 36-27-12. Rather, the employee shall be restored to active service pursuant to subdivision (3) of subsection (c) and subdivision (3) of subsection (d) of Section 16-25-151.






Article 10 - Cost-ofLiving Increase Where Effective Date of Retirement Prior to October 1, 2001.

Section 16-25-170 - Increase in benefits to members and beneficiaries.

(a) Commencing October 1, 2002, there is provided an increase in benefits to each person currently receiving benefits whose effective date of retirement was prior to October 1, 2001, for purposes of receiving benefits, and to certain beneficiaries of deceased members and deceased retirees currently receiving survivor benefits, if the effective date of retirement or death for the deceased retiree or deceased member was prior to October 1, 2001, for purposes of receiving benefits from the Teachers' Retirement System, a cost-of-living adjustment (COLA) of three percent of the current gross benefit, but not less than fifteen dollars ($15) per month.

(b) Commencing October 1, 2002, there is provided an increase in benefits to certain persons identified in this subsection who are currently receiving benefits whose effective date of retirement was prior to October 1, 2001, for purposes of receiving benefits from the Employees' Retirement System, and to certain beneficiaries of deceased members and deceased retirees who are currently receiving survivor benefits if the effective date of retirement or death for the deceased member or retiree was prior to October 1, 2001, for purposes of receiving benefits from the Employees' Retirement System shall receive a cost-of-living adjustment (COLA) of three percent of the current gross benefit. In no case shall the COLA be less than fifteen dollars ($15) per month. The benefits provided in this subsection are limited to those retirees whose participation in the Employees' Retirement System was based on Section 36-27-6, and whose employer at the time of retirement was a local board of education or a state-supported institution of higher education. The benefits granted in this subsection shall not apply to any other participants in the Employees' Retirement System.

(c) Any future survivor allowance shall be adjusted as provided in the members' original option selection for those eligible retirees who have selected a monthly survivor allowance payable to a designated beneficiary upon the death of the retiree, or as otherwise provided by law in the case of a qualifying member who dies prior to October 1, 2002.

(d) Any person who receives benefits under the Medicaid program and whose eligibility for the benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the increase. Any person who shall subsequently apply for benefits under the Medicaid program and who would have his or her eligibility to receive benefits impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase after the date that the member files application for benefits under the Medicaid program.

(e) The Board of Control of the Teachers' Retirement System shall determine annually the amount required to pay the cost of the increased allowance provided under this section, and shall notify the chief fiscal officer of each employer of the per centum rates of earnable compensation of the members required to be paid to the retirement system. Each employer of members of the Teachers' Retirement System shall pay on account of the increases provided in this section in the same manner and from the same source of funds as provided in Section 16-25-21, it being the intent of the Legislature that the cost of providing the increases in this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.






Article 11 - Cost-of-living Increase Where Effective Date of Retirement Prior to October 1, 2004.

Section 16-25-190 - Increase in benefits to members and beneficiaries.

(a) Commencing October 1, 2005, there is provided an increase in benefits to each person currently receiving benefits whose effective date of retirement was prior to October 1, 2004, for purposes of receiving benefits, and to certain beneficiaries of deceased members and deceased retirees currently receiving survivor benefits, if the effective date of retirement or death for the deceased retiree or deceased member was prior to October 1, 2004, for purposes of receiving benefits from the Teachers' Retirement System, a cost-of-living adjustment (COLA) of four percent of the current gross benefit, but not less than fifteen dollars ($15) per month.

(b) Any future survivor allowance shall be adjusted as provided in the members' original option selection for those eligible retirees who have selected a monthly survivor allowance payable to a designated beneficiary upon the death of the retiree, or otherwise provided by law in the case of a qualifying member who dies prior to May 16, 2005.

(c) Any person who receives benefits under the Medicaid program and whose eligibility for the benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the increase. Any person who shall subsequently apply for benefits under the Medicaid program and who would have his or her eligibility to receive benefits impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase after the date that the member files application for benefits under the Medicaid program.

(d) The Board of Control of the Teachers' Retirement System shall determine annually the amount required to pay the cost of the increased allowance provided under this article, and shall notify the chief financial officer of each employer of the per centum rates of earnable compensation of the members required to be paid to the retirement system. Each employer of members of the Teachers' Retirement System shall pay on account of the increases provided in this article in the same manner and from the same sources of funds as provided in Section 16-25-21, it being the intent of the Legislature that the cost of providing the increase in this article shall be distributed from all funds in proportion to the salaries paid therefrom for active members.






Article 12 - Cost-of-lving Adjustment Where Effective Date of Retirement Prior to October 1, 2006.

Section 16-25-200 - Increase in benefits to members and beneficiaries.

(a) Commencing October 1, 2006, there is provided a cost-of-living adjustment (COLA) in the amount of seven percent of the current gross benefit, but not less than twenty-five dollars ($25) per month to each person currently receiving benefits whose effective date of retirement was prior to October 1, 2005, for purposes of receiving benefits, and to certain beneficiaries of deceased members and deceased retirees currently receiving survivor benefits, if the effective date of retirement or death for the deceased retiree or deceased member was prior to October 1, 2005, for purposes of receiving benefits from the Teachers' Retirement System.

(b) Any future survivor allowance shall be adjusted as provided in the members' original option selection for those eligible retirees who have selected a monthly survivor allowance payable to a designated beneficiary upon the death of the retiree, or otherwise provided by law in the case of a qualifying member who dies prior to April 5, 2006.

(c) Any person who receives benefits under the Medicaid program and whose eligibility for the benefits would be impaired by the cost-of-living increase provided by this section shall not be entitled to receive the increase. Any person who shall subsequently apply for benefits under the Medicaid program and who would have his or her eligibility to receive benefits impaired by the cost-of-living increase provided by this section, shall not be entitled to receive the increase after the date that the member files application for benefits under the Medicaid program.

(d) The Board of Control of the Teachers' Retirement System shall determine annually the amount required to pay the cost of the increased allowance provided under this section, and shall notify the chief financial officer of each employer of the per centum rates of earnable compensation of the members required to be paid to the retirement system. Each employer of members of the Teachers' Retirement System shall pay on account of the increases provided in this section in the same manner and from the same sources of funds as provided in Section 16-25-21, it being the intent of the Legislature that the cost of providing the increase in this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.









Chapter 25A - PUBLIC EDUCATION EMPLOYEES' HEALTH INSURANCE.

Article 1 - General Provisions.

Section 16-25A-1 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) EMPLOYEE. Any person covered by the Public Education Employees' Health Insurance Plan pursuant to Section 16-25A-11 or person who is employed full-time in any public institution of education within the State of Alabama which provides instruction at any combination of grades K through 14, exclusively, under the auspices of the State Board of Education or the Alabama Institute for Deaf and Blind; provided, any person employed part-time by any public institution of education within the State of Alabama which provides instruction at any combination of grades K through 14, exclusively, under the auspices of the State Board of Education or the Alabama Institute for Deaf and Blind, shall be included in the definition of employee if such person shall agree to have deducted from his or her compensation a pro rata portion of the premium cost of a full-time employee, based on the percentage of time such person is employed, in accordance with such rules and regulations as shall be adopted by the board.

(2) RETIRED EMPLOYEE. Any person receiving a monthly benefit from the Teachers' Retirement System who at the time of his or her retirement was employed by a public institution of education within the State of Alabama which provided instruction at any combination of grades K through 14, exclusively, under the auspices of the State Board of Education or pursuant to Section 16-25A-11. Any person receiving a monthly benefit from the Teachers' Retirement System who at the time of his or her retirement was employed by a state-supported postsecondary institution and any person receiving a monthly benefit from the Employees' Retirement System whose retirement under the Employees' Retirement System was from a local board of education or a state-supported postsecondary institution who participated pursuant to Section 36-27-6.

(3) BOARD. The Public Education Employees' Health Insurance Board.

(4) CLASS. An employee or retiree shall be included in one of the following classes: (i) active employee single, (ii) active employee family, (iii) non-Medicare retiree single, (iv) non-Medicare retiree family, (v) Medicare retiree single, (vi) Medicare retiree family, (vii) non-Medicare retiree with Medicare eligible dependent(s), or (viii) Medicare retiree with non-Medicare dependent(s).

(5) EMPLOYEE CONTRIBUTION. The amount of the total health insurance premium to be paid by the employee or retiree as determined by the board.

(6) EMPLOYER CONTRIBUTION. The amount of the total health insurance premium to be paid by the employer as determined by the board.

(7) FEDERAL POVERTY LEVEL. Income level determined in Section 673(2) of the Community Services Block Grant Act 2 (42 U.S.C. § 9902(2)). Should the federal government no longer derive or substantially change its derivation of the federal poverty level, the Public Education Employees' Health Insurance Board has the authority to derive and apply an alternate poverty level to carry out its obligations under this article.

(8) HEALTH INSURANCE PREMIUM. The total health insurance cost under a health insurance plan with respect to each class of employees or retirees. Individual premiums may include adjustments and surcharges for (i) family size including, but not limited to, a husband and wife both being covered by a health insurance plan as defined herein, (ii) spouse's eligibility for other health insurance, (iii) smokers and users of tobacco products, (iv) preventive care and wellness care participation, and (v) any such other categories of risk that the board shall approve.

(9) MEDICARE RETIREE. A retiree entitled to benefits under the federal Medicare program (Subchapter XVIII of the Social Security Act (42 U.S.C. §§ 1395 et seq.)).

(10) NON-MEDICARE RETIREE. A retiree not entitled to benefits under the federal Medicare program (Subchapter XVIII of the Social Security Act (42 U.S.C. §§ 1395 et seq.)).

(11) OPTIONAL COVERAGE. Health insurance coverage offered to employees and retirees for dental, cancer, indemnity, vision, or such other coverage the Public Education Employees' Health Insurance Board deems appropriate in lieu of coverage under the basic medical plan.

(12) OTHER EMPLOYER GROUP HEALTH INSURANCE COVERAGE. Group health insurance coverage available to an employee or retiree through an employer other than the State of Alabama. Other employer group health insurance coverage does not include the State Employees' Health Insurance Plan, the Public Education Employees' Health Insurance Plan, or the local government health insurance plan.

(13) PEEHIP. The Public Education Employees' Health Insurance Plan.

(14) RETIREE. Same as "Retired Employee."

(15) SUPPLEMENTAL COVERAGE. Coverage offered to employees and retirees by the Public Education Employees' Health Insurance Board in lieu of coverage in the basic medical plan of the Public Education Employees' Health Insurance Plan that supplements an employee's or retiree's other employer group health insurance coverage.

(16) SUPPLEMENTAL POLICY. Policy offered to employees and retirees by the Public Education Employees' Health Insurance Board in lieu of or in addition to coverage in the basic medical plan of the Public Education Employees' Health Insurance Plan that provides a defined set of benefits.

(17) YEARS OF SERVICE. The number of years and months of creditable service by an employee prior to retirement as determined by the Teachers' Retirement System or Employees' Retirement System including any periods of full time permanent employment subsequent to retirement up to a maximum of five years.



Section 16-25A-2 - Public Education Employees' Health Insurance Board; membership, compensation, oath of office, officers, staff, etc.

(a) The Public Education Employees' Health Insurance Board shall consist of the members of the Board of Control of the Teachers' Retirement System of Alabama;

(b) Board members shall serve without compensation for their services as board members, but shall be reimbursed from the fund established in subsection (f) of Section 16-25A-8 for all necessary expenses that they may incur through service on the board;

(c) Each board member shall, within 10 days after his appointment or election to the Board of Control of the Teachers' Retirement System, take an oath of office that, so far as it devolves on him, he will diligently and honestly administer the affairs of the board herein established, and that he will not knowingly violate, or willingly permit to be violated, any of the provisions of law applicable to the Public Employees' Health Insurance Plan. Such oath shall be subscribed to by the member making it, certified by the officer before whom it is taken, and immediately filed in the office of the Secretary of State;

(d) Each board member shall be entitled to one vote in matters concerning the board. Six votes shall be necessary for a decision at any meeting of said board. In case of a tie vote, the decision shall fail;

(e) The chairman and vice-chairman of the board shall be the chairman and vice-chairman of the Teachers' Retirement System Board of Control. The Secretary-Treasurer of the Teachers' Retirement System shall serve as chief executive officer of the Public Education Employees' Health Insurance Plan. In addition thereto, the board may engage such actuarial, administrative, legal, and other special services as shall be deemed necessary to transact the business of the insurance plan. The compensation and expenses for these special services shall be paid at such rates and in such amounts as the board shall approve. All other employees not in these categories of employment shall be employed under the provisions of the Merit System Act;

(f) The board shall keep in convenient form such data as shall be necessary for actuarial valuation of the funds of the insurance plan and for checking the experience of the plan.



Section 16-25A-2.1 - Board as body corporate for management of plan.

The Public Education Employees' Health Insurance Board shall constitute a body corporate for the purposes of management of the health insurance plan. The board shall have all powers and may enforce all existing rights and claims, privileges of a corporation and hold its cash and securities and other property in trust for the purpose for which received; provided, however, that as instrumentalities of the state, funded by the state, the Public Education Employees' Health Insurance Board, their officers, and their employees shall be immune from suit to the same extent as the state, its agencies, officers, and employees.



Section 16-25A-3 - Board, employees not liable for good faith performance.

The members of the Public Employees' Health Insurance Board and their employees shall not be liable for punitive damages for acts arising out of the good faith performance of their duties in administering the health insurance plan.



Section 16-25A-4 - Relationship between benefits and expenses; reasonable controls on utilization and for stability.

The health insurance plan provided for in this article shall be designed by the board to provide a reasonable relationship between the hospital, surgical, and medical benefits to be included and the expected hospital, surgical, and medical expenses to be incurred by the affected employee and retiree and dependents and to include reasonable controls, which may include, but are not limited to, deductible, copayment, coinsurance, and other cost containment measures to prevent unnecessary utilization of the various hospital, surgical, and medical services available and to provide reasonable assurance of stability in future years for the plan.



Section 16-25A-5 - Authorization for health insurance plan; election of optional or supplemental coverage.

(a) The board is hereby empowered and authorized to establish a fully insured or self-insured health insurance plan for employees and, under certain conditions, retired employees and to adopt and promulgate rules and regulations for the administration of such plan subject to such limitations as may be contained in this article. Such plan may provide for group hospitalization, surgical, medical, cancer, cash indemnity, and dental insurance against the financial costs of hospitalization, surgical, and medical treatment and care and may also include, among other things, prescribed drugs, medicines, prosthetic appliances, hospital inpatient and outpatient service benefits, and hospital/medical expenses indemnity benefits, including major medical benefits or such other coverage or benefits as may be deemed appropriate and desirable by the board, within the limits of such funds as may be available.

(b) Any member employee or, under certain conditions, retired employee may elect an optional or supplemental coverage provided by the board which shall include but is not limited to dental, cancer, or indemnity benefits. Such election shall be in accordance with the rules and regulations and at such times as the board shall prescribe. Election of an optional or supplemental coverage shall be in lieu of primary coverage under the basic medical plan, provided any individual covered under the basic medical plan may elect an optional coverage upon agreeing to pay the costs of such coverage. Any member employee or retired employee who does not elect an optional or supplemental coverage shall be deemed as a matter of law to have elected basic medical primary coverage.



Section 16-25A-5.1 - Supplemental policy to provide secondary coverage for employees.

The board may, no later than January 1, 2006, offer employees a supplemental policy that provides secondary coverage to other employer group coverage.

(1) For employees who have spouses with other employer group health insurance coverage available to them through their employer or previous employer, the board may provide such employees and retirees with a supplemental coverage policy to the other employer group health insurance coverage in lieu of full basic medical plan coverage through the plan.

(2) An employer that provides its employees and their spouses with other employer group health insurance coverage may not exclude an employee, as defined under Section 16-25A-1(1), or his or her spouse from coverage by application of a provision which does not also apply on the same terms and conditions to other employees or their spouses. No provision of this section requires an employer to amend its plan to provide additional benefits.



Section 16-25A-5.2 - Supplemental policy to provide secondary coverage for retirees.

The board may offer retirees a supplemental policy that provides secondary coverage to other employer group coverage and certain requirements shall be maintained regarding retiree health coverage and cost sharing.

(1) For employees who retire after September 30, 2005, and who become employed by an employer that provides employees at least 50 percent of the cost of single health insurance coverage and that qualify to receive other employer group health insurance coverage through that employer shall be required to use the employer's health benefit plan for primary coverage and the Public Education Employees' Health Insurance Plan may provide supplemental secondary coverage.

(2) For retirees who have spouses with other employer group health insurance coverage available to them through their employer or previous employer, the board may provide such retirees with a supplemental coverage policy to the other employer group health insurance coverage in lieu of full basic medical plan coverage through the plan.

(3) An employer that provides its employees and their spouses with other employer group health insurance coverage may not exclude a retiree, as defined under Section 16-25A-1(13), or his or her spouse from coverage by application of a provision which does not also apply on the same terms and conditions to other retirees or their spouses. No provision of this section requires an employer to amend its plan to provide additional benefits.



Section 16-25A-6 - Exclusions.

Such health insurance shall not include the following:

(1) Expenses incurred by or on account of an individual prior to the effective date of the plan as to him;

(2) Hearing aids and examinations for the prescription or fitting thereof;

(3) Cosmetic surgery or treatment, except to the extent necessary for correction of damage caused by accidental injury while covered by the plan or as a direct result of disease covered by the plan;

(4) Services received in a hospital owned or operated by the United States government for which no charge is made;

(5) Services received for injury or sickness due to war or any act of war, whether declared or undeclared, which war or act of war shall have occurred after the effective date of this plan;

(6) Expenses for which the individual is not required to make payment;

(7) Expenses to the extent of benefits provided under any employer group plan other than this plan in which the state participates in the cost thereof;

(8) Such other expenses as may be excluded by regulations of the board; and

(9) Coordination of benefit of basic hospital/medical coverage provided herein and any supplemental hospital indemnity, cancer or dental coverage provided herein under the provisions of this article or as may privately be purchased by any employee.



Section 16-25A-7 - Authorization and execution of contracts; evidence of coverage; denial of claims.

(a) The board is hereby authorized to execute a contract or contracts to provide for the benefits or the administration of the plan determined in accordance with the provisions of this article. Such contract or contracts may be executed with one or more agencies or corporations licensed to transact or administer group health insurance business in this state. All of the benefits to be provided under this article may be included in one or more similar contracts issued by the same or different companies. The board is further authorized to develop a plan whereby it may become self-insured upon its finding that such arrangement would be financially advantageous to the state and plan participants.

(b) Before entering into any contract or contracts authorized by subsection (a), the board shall invite competitive bids from all qualified entities who may wish to administer or offer plans for the health insurance coverage or the administrative services desired. The board shall award such contract or contracts on a competitive basis as determined by the benefits afforded, administrative costs, the costs to be incurred by employee, retiree, and employer, the experience of the offering company or agency in the group health insurance field and its facilities for the handling of claims. In evaluating these factors the board may employ the services of impartial professional insurance analysts or actuaries. The board shall reevaluate the contract or contracts yearly, and renegotiate on a competitive basis at least every three years.

(c) The board may authorize the carrier with whom the primary contracts are executed to reinsure portions of such contract with other such carriers which elect to be a reinsurer and who are legally qualified to enter into reinsurance agreement under the laws of this state.

(d) Each employee or retired employee who is covered by the plan provided pursuant to this article shall receive evidence of such coverage. In addition, each employee or retired employee shall receive upon request information setting forth the benefits to which the employee or retired employee and his or her dependents are entitled, to whom such benefits shall be payable, to whom claims shall be submitted, and a summary of the provisions of the plan as they affect the employee and his or her dependents.

(e) The plan shall require adequate notice in writing to any participant whose claim for benefits under the plan has been denied, setting forth the specific reasons for such denial and shall afford a reasonable opportunity to any participant whose claim for benefits has been denied for a full and fair review by the claims administrator upon the written request of the participant, within 60 days of the date of denial, setting forth the specific reasons for review. The claims administrator shall provide in writing, within 60 days of the request for review, a final determination of the claim provided that an extension of 60 days may be obtained upon written notification to the participant. Review of a final decision by the claims administrator shall be by the Circuit Court of Montgomery County as provided for the review of contested cases under the Alabama Administrative Procedure Act, Section 41-22-20.

(f) The board may at the end of any contract period discontinue any contract or contracts it has executed with any carrier and replace same with a contract or contracts with any other carrier or carriers meeting the requirements of this article.

(g) The Public Education Employees' Health Insurance Board may enter into contracts of the State Employees' Insurance Board that were awarded through a competitive bid process, upon the mutual consent of the State Employees' Insurance Board and the contractor.



Section 16-25A-8 - Funding of health insurance plan; participation; Public Education Employees' Health Insurance Fund.

(a) The Public Education Employees' Health Insurance Board is hereby authorized to provide under the contract or contracts entered into under the provisions of this article an insurance benefit plan for each covered employee and, under certain conditions, retired employees; the cost of such plan may be funded in part or in full through monthly premiums per active employee from the same source of funds as those used for the payment of salaries of active members and in part from other funds.

(b) On or before January 1 next preceding each regular meeting of the Legislature, the board shall certify to the Governor and to the Legislature the amount or amounts necessary to fund coverage for benefits authorized by this article for the following fiscal year for employees and for retired employees as a monthly premium per active member per month. The Legislature shall set the premium rate in the annual appropriation bill.

(c) Any eligible retired employee may elect to participate in the plan authorized by this article provided that such retired employee shall agree to have withheld the employee contribution from each monthly retirement payment.

(d) For any fiscal year in which the monthly premium certified under subsection (a) for hospital/medical insurance per eligible employee is less than the cost of the coverage per eligible employee, then the difference in cost per eligible employee shall be submitted for each eligible employee by the employing board, institution, or agency monthly to the board, the sum of which may be any combination of employee funds collected through monthly payroll deduction and employing board, institution or agency funds; in any fiscal year in which the monthly premium for hospital/medical insurance for retired employees is less than the cost of the coverage, then the difference in cost per eligible retired employee as defined in subsection (c) shall be withheld from the monthly retirement check of the retired employee.

(e) Each employee and retired employee shall be entitled to have his or her spouse and dependent children, as defined by the rules and regulations of the board, included in the coverage provided upon agreeing to pay the employee's contribution of the health insurance premium for such dependents. The board shall adopt regulations governing the discontinuance and resumption by such employees of coverage for dependents, and in the event of the death of an employee or retired employee, provisions whereby their spouse and dependents may elect to continue that coverage; provided, however, that the spouse and dependents shall pay the full cost of their coverage. During any period in which an employee's or retired employee's dependents are covered under this article, there shall be withheld from the salary payment of such employee or the monthly retirement allowance of such retired employee, the employee's contribution of the health insurance premium for coverage of such dependents under the terms of any contract, contracts, or arrangement entered into in accordance with the provisions of this article.

(f) There is hereby created in the State Treasury a fund to be known as the Public Education Employees' Health Insurance Fund. Such fund shall consist of and there shall be deposited into such fund all employer paid premiums under the provisions of subsection (b) of this section and all premiums paid by employees and retired employees under the provisions of this section and any other premiums paid under the provisions of this article. The board shall designate a custodian of this fund who shall be authorized to make deposits into and payments therefrom in accordance with contracts entered into by the board; in addition, any income arising from the investment or deposit of the assets of the fund shall accrue solely to the benefit of the fund.

(g) Any state appropriation from the Education Trust Fund for the fiscal year ending September 30, 1984, and any subsequent fiscal year employer premium payments for hospital/medical insurance for eligible employees as defined under the provisions of this article which are made by any institution, board, or agency whether heretofore or hereafter made, shall be deposited in the fund created in subsection (f) of this section and shall be used to fund coverage for the benefits authorized by the provisions of this article. Disbursement of such funds shall be in accordance with the provisions of subsection (b) of this section.

(h) Premiums required to be paid by the employer together with any premiums deducted from employees' compensation shall be paid to the Public Education Employees' Health Insurance Fund on the first day of the month for which coverage is applicable and the first day of each month thereafter. Monthly reports of the coverage type and premium amount for each covered employee shall be submitted in a format prescribed by the Public Education Employees' Health Insurance Fund.

(i) Each university which has not elected to participate in the Public Education Employees' Health Insurance Plan shall pay the cost of insuring each employee retired from such university who elects to participate under the Public Education Employees' Health Insurance Plan. Such costs shall be determined in the same manner as is determined for all other retired employees by using the previous fiscal year's claims for all retired employees increased by the expected claims trend for the current fiscal year, as provided by the Public Education Employees' Health Insurance Board's claims administrator. Such amount shall be reduced by the premiums to be paid by the retired employees during the current fiscal year. The Public Education Employees' Health Insurance Board shall invoice each university monthly, and the university shall pay the board within 30 days of the date of the date of the invoice. If payment is not made within 30 days, the Department of Finance is hereby authorized to pay the amount due to the Public Education Employees' Health Insurance Fund directly from funds appropriated to the university.



Section 16-25A-8.1 - Retiree contribution based on years of service.

(a) The board shall set forth the employer contribution to the health insurance premium for each retiree class.

(b)(1) Except as provided in subdivision (2), for employees who retire after September 30, 2005, but before January 1, 2012, the employer contribution of the health insurance premium set forth by the board for each retiree class shall be reduced by two percent for each year of service less than 25 and increased by two percent for each year of service over 25 subject to adjustment by the board for changes in Medicare premium costs required to be paid by a retiree. In no case shall the employer contribution of the health insurance premium exceed 100 percent of the total health insurance premium cost for the retiree.

(2) Employees who retire on disability and apply for Social Security Disability shall be exempt from this subsection for a period of two years and thereafter if the employee is approved for Social Security Disability.

(c)(1) Except as provided in subdivision (2), for employees who retire after December 31, 2011, the employer contribution to the health insurance premium set forth by the board for each retiree class shall be reduced by four percent for each year of service less than 25 and increased by two percent for each year of service over 25, subject to adjustment by the board for changes in Medicare premium costs required to be paid by a retiree. In no case shall the employer contribution of the health insurance premium exceed 100 percent of the total health insurance premium cost for the retiree.

(2) Employees who retire on disability and apply for Social Security Disability shall be exempt from this subsection for a period of two years and thereafter if the employee is approved for Social Security Disability.

(d) For employees who retire after December 31, 2011, who are not covered by Medicare, regardless of years of service, the employer contribution to the health insurance premium set forth by the board for each retiree class shall be reduced by a percentage equal to one percent multiplied by the difference between the Medicare entitlement age and the age of the employee at the time of retirement as determined by the board. This reduction in the employer contribution shall cease upon notification to the board of the attainment of Medicare coverage.

(e) No later than October 1, 2016, the net employer contribution to the health insurance premium for employees who retire after December 31, 2011, shall not exceed the amount of the employer contribution to cover the cost of an active employee.

(f) For an employee who has elected to participate in the Deferred Retirement Option Plan (DROP), as defined under Section 16-25-150 and 36-27-170, the date the participant entered DROP is considered his or her retirement date for the purposes of Act 2011-704 only, provided that the DROP participant: (1) Does not voluntarily terminate participation in DROP within the first three years; and (2) withdraws from service at the end of the DROP participation period.



Section 16-25A-9 - Eligible employees covered.

(a) All employees and, under certain conditions, retired employees as defined in Section 16-25A-1 at the time of adoption and execution by the board of a contract or other arrangement providing for group health insurance plans and who are eligible for coverage under the provisions of this article and the rules and regulations of the board adopted pursuant thereto shall have the option to be included in such coverage of the plan and shall have an option as to whether they will subscribe to such coverage for their dependents, such option to be exercised in the manner and within the time limitation prescribed by the board.

(b) All persons who become employees, as defined by the terms of this article and the rules and regulations promulgated by the board pursuant thereto, shall become eligible for membership in the group health insurance plan offered by their employing board and shall have an option as to whether they will subscribe to such coverage for their dependents; provided, that such coverage may be deferred during any reasonable waiting period provided in the contract or contracts.



Section 16-25A-10 - Payment to physician, hospital, etc., furnishing service or to insured.

Any benefits payable under the plan adopted may be paid either directly to the attending physician, hospital, medical group or other furnishing the service upon which the claim is based or to the insured employee upon presentation of valid bills for such services; subject to such provisions designed to facilitate payment as may be made by the board.



Section 16-25A-11 - Employees in Teachers' Retirement System may vote to be covered by article; election irrevocable; contribution by employer.

Any board, agency, organization, or association which participates in the Teachers' Retirement System of Alabama, but whose employees are not included in the definition of employee in Section 16-25A-1 may, by resolution legally adopted to conform to rules prescribed by the board and upon a majority vote of its employees, elect to have its employees and under certain conditions its retired employees covered by the provisions of this article, provided such board, agency, organization, or association shall contract to pay the full cost of coverage for each such employee in the amounts set forth by the board and as defined in Section 16-25A-1 for a full-time employee; participation, once elected, is irrevocable. Each retired employee shall be given the option to participate under the provisions of Section 16-25A-8(c) provided any employer electing to have its employees covered by this section, shall contribute on account of each of its retired employees an amount equal to any amount appropriated by the state to fund benefits for retired employees. The board shall develop rules and regulations governing the operation of this section which shall contain but not be limited to entry and withdrawal from the plan.



Section 16-25A-12 - Employees may elect not to participate; full state funding; subsequent election to participate.

(a) Any board of education, institution, or other employer with employees as defined by Section 16-25A-1, may, upon a majority vote of its employees, elect not to participate in the basic medical plan authorized by the provisions of this article; provided, however, that for any fiscal year ending September 30 the Legislature appropriates the full amount certified pursuant to Section 16-25A-8(b), the board shall declare the plan of insurance coverage to be fully state-funded whereupon all employees of any board of education, institution, or other employer as defined hereinabove shall for that fiscal year and all subsequent fiscal years be declared members of the Public Education Employees' Health Insurance Plan.

(b) Any employer electing not to participate in the basic medical plan shall certify to the board the names of their employees otherwise electing hospital/medical coverage. The board shall disburse monthly to each employer so electing, the amount appropriated per individual by the Legislature so certified in accordance with such rules and regulations as the board shall adopt; such amount shall be used to purchase plan(s) as approved by election of the majority of the participating employees; provided, however, any funds not so used in the fiscal year shall revert to the fund.

(c) Once an employer has elected not to participate in the basic medical plan authorized by this article, such employer may subsequently elect, under such rules and regulations and at such times as the board shall prescribe, to participate in the basic medical plan authorized by this article; participation, once elected, is irrevocable.



Section 16-25A-13 - Advisory committee.

A legislative advisory committee is hereby created of three members of the House appointed by the Speaker of the House and three members of the Senate appointed by the Lieutenant Governor. The function of such committee shall be to advise the board on matters including, but not limited to, cost containment and appropriations. Members of the advisory committee shall be entitled to not more than regular interim committee compensation and shall be paid from funds appropriated to the Legislature.



Section 16-25A-14 - Companies presently providing supplemental coverage to have access to payroll deduction.

All insurance companies presently providing hospital indemnity coverage, cancer insurance and dental coverage as supplemental coverage for the employees of any board of education, institution, or other employer as defined in Section 16-25A-1 at July 14, 1983, shall have access to payroll deduction.



Section 16-25A-15 - Rules and regulations.

The Public Education Employees' Health Insurance Board shall promulgate such rules and regulations as may be required for the effective administration of the provisions of this article.



Section 16-25A-16

Once the Legislature has fully funded the Public Education Employees' Health Insurance Program, the Public Education Employees' Health Insurance Board and the State Employees' Health Insurance Board shall coordinate and equalize benefits so that both groups shall be insured and funded equally.



Section 16-25A-17 - Partial funding of health insurance coverage for retired employees; method of determining amount; provisions supplemental.

(a)(1) Any premiums paid to the Public Education Employees' Health Insurance Board for active employees shall include an amount to partially fund the cost of coverage for retired employees. Notwithstanding the foregoing, if the plan becomes fully funded pursuant to this article, this section shall not apply.

(2) The amount authorized by subdivision (1) of this subsection shall not be less than an amount determined by multiplying the number of retired employees by an individual retired employee rate. The individual retired employee rate shall be determined by multiplying the full cost of coverage for a retired employee eligible to receive benefits under the federal Medicare program times the fractional amount derived by dividing the current individual premium for an employee not eligible for benefits under the federal Medicare program by the full cost of coverage for an employee not eligible to receive benefits under the federal Medicare program. The Public Education Employees' Health Insurance Board may provide additional premium payments for retirees in addition to the minimum amount guaranteed herein to the extent that it does not exceed the amount of their premium as established by the board. Any additional funding for premium amounts which may be provided to retirees with individual coverage who are not eligible for benefits under the federal Medicare program by the Public Education Employees' Health Insurance Board shall not have the effect of reducing the out-of-pocket cost below the total out-of-pocket cost paid by retirees with individual coverage who are eligible for benefits under the federal Medicare program. The total out-of-pocket cost for the retirees with individual coverage who are eligible for benefits under the federal Medicare program shall be determined by the combined cost of part B of the federal Medicare program and the Medicare supplement program provided by the Public Education Employees' Health Insurance Program.

(3) Any premium payments made pursuant to this section shall be deposited in the same fund and handled pursuant to the same manner as if made under this article.

(b) This section is supplemental and shall be construed in pari materia with other statutes relating to health insurance coverage for educational personnel.



Section 16-25A-17.1 - Assistance to low income employees and retirees.

The board shall provide assistance to low income employees and retirees who meet the federal poverty levels defined in this section, effective October 1, 2005, and for each fiscal year thereafter.

(1) For employees and retirees who contribute to the cost of their health insurance premium and with annual income (determined as provided below on an aggregate basis for an employee or retiree and spouse) equal to or below 300 percent of the federal poverty level, the employee or retiree contribution shall be reduced as follows:

a. For employees or retirees with annual income equal to or less than 100 percent of the federal poverty level, the employee contribution will be calculated using 50 percent of the applicable premium.

b. For employees or retirees with annual income equal to or less than 150 percent of the federal poverty level, but more than 100 percent of the federal poverty level, the employee contribution will be calculated using 60 percent of the applicable premium.

c. For employees or retirees with annual income equal to or less than 200 percent of the federal poverty level, but more than 150 percent of the federal poverty level, the employee contribution will be calculated using 70 percent of the applicable premium.

d. For employees or retirees with annual income equal to or less than 250 percent of the federal poverty level, but more than 200 percent of the federal poverty level, the employee contribution will be calculated using 80 percent of the applicable premium.

e. For employees or retirees with annual income equal to or less than 300 percent of the federal poverty level, but more than 250 percent of the federal poverty level, the employee contribution will be calculated using 90 percent of the applicable premium.

(2) An application procedure shall be devised and implemented by the board through which employees and retirees may apply for the federal poverty level assistance described in this section. For purposes of applying for federal poverty level assistance, the annual income of an employee or retiree shall be aggregated with the annual income of the spouse of such employee or retiree and shall include all sources of income including, but not limited to, wages, pension benefits, and Social Security benefits, that may be included in gross income for purposes of federal income taxation. Applicants must submit with their application a copy of their federal tax return and, if the applicant did not file a joint return with his or her spouse, a copy of the spouse's federal tax return. Any reduction in an employee's or retiree's contribution pursuant to this section shall not be considered income of the employee or retiree for purposes of determining Medicaid eligibility for such employee or retiree.



Section 16-25A-18 - Generic equivalent medications.

As a condition of participation in the Public Education Employees Health Insurance Programs (PEEHIP), a pharmacist shall dispense a generic equivalent medication to fill a prescription for a patient covered by PEEHIP when one is available unless the physician indicates in longhand writing on the prescription, indicates by mark or signature in the appropriate place on the prescription, or indicates in an electronic prescription, the following: "medically necessary" or "dispense as written" or "do not substitute". The generic equivalent drug product dispensed shall be pharmaceutically and therapeutically equivalent and contain the same active ingredient or ingredients, and shall be of the same dosage, form, and strength.



Section 16-25A-19 - Maintenance of records; annual report.

The board shall maintain records in sufficient detail to accurately determine the total health insurance costs and the contributions toward health insurance premiums by employees and retirees, separately and in composite form. Not later than 90 days after the end of each fiscal year the board shall prepare a written report that contains a calculation of the total cost of health insurance premiums for such fiscal year and the amount of contributions by employees and retirees to the cost of such health insurance premiums and the cost of such coverage that shall be paid by the employer for the next fiscal year and the total savings to the state realized by the enactment of Act 2004-646, Act 2004-647, Act 2004-648, Act 2004-649, and Act 2004-650 in the First Special Session of 2004. Such report shall contain sufficient detail to determine the total cost of health insurance premiums for each class of employees or retirees and the amount of contributions by each class of employees or retirees. Such report shall be prepared or verified by an independent firm employed by the board with skill and experience in reporting for such matters.



Section 16-25A-20 - Submitting false information.

Any employee or retiree knowingly and willfully submitting materially false information to the board or engaging in fraudulent activity that causes financial harm to the plan may, upon a determination by the board: (1) repay all claims and other expenses, including an interest charge based on the applicable interest rate paid by the state under Section 40-1-44, incurred by the health insurance plan related to the intentional failure to comply with the rules and procedures of the board or the intentional submission of false or misleading information or fraudulent activity, and (2) may be subject to being disqualified from coverage under the plan.



Section 16-25A-21 - Flexible employees' benefits programs.

Employee premium contributions shall be deducted, by all employers, from payroll on a pretax basis as permitted under Section 125 of the Internal Revenue Code. The board is authorized to transfer the necessary funds from the Public Education Employees' Health Insurance Plan to the fund established by the Public Education Flexible Employees Benefit Board for the administration of the Public Education Flexible Employees Benefits Program. All public education employees shall be offered flexible spending accounts by employers for pretax deductions for medical and childcare expenses.






Article 2 - Public Education Flexible Emplpyees' Benefits Program.

Section 16-25A-40 - Legislative findings.

The Legislature finds that private employers have provided their employees with flexible employee benefit plans which provide a savings both to the employer and the employee, and that the State of Alabama, its departments and agencies, may provide the same tax-effective benefits to its public education employees. It is, therefore, the intent of the Legislature to provide for the establishment of one statewide, universal "cafeteria plan" or flexible employee benefit plan to be made available to all employees in public education in compliance with the Internal Revenue Code of 1986, and to implement the plan in accordance with the rules and regulations established by the Public Education Flexible Employees' Benefit Board created by this article.



Section 16-25A-41 - Definitions.

The following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) BOARD. The Public Education Flexible Employees Benefit Board.

(2) EMPLOYEE. Any person employed by a state or local board of education, postsecondary institution, or other employer with employees as defined by Sections 16-25A-1 and 16-25A-11 participating in a state health insurance program.

(3) EMPLOYER. Any local board of education within the State of Alabama or other public institution of education within the state that provides instruction at any combination of grades K-14 exclusively, under the auspices of the State Board of Education, or the Alabama Institute for Deaf and Blind, or entities whose employees are covered by the Public Education Employees' Health Insurance Plan pursuant to Section 16-25A-11.

(4) INTERNAL REVENUE CODE. The Internal Revenue Code of 1986, as amended.

(5) PARTICIPATING EMPLOYEE. An employee who elects to participate in the flexible benefit plan and meets the requirements set forth in the plan.

(6) SALARY REDUCTION AGREEMENT. A written agreement between a participating employee and a state agency, department, board of education, institution, or other employer with employees as defined by Section 16-25A-1, whereby the employee agrees to reduce his or her salary by a stated amount, or an amount equal to the cost of benefits selected under a flexible employee benefit plan, and the state agency, department, board of education, or other employer with employees as defined by Section 16-25A-11 agrees to contribute such amounts to cover the cost of benefits selected by the participating employee, including related administrative expenses.



Section 16-25A-42 - Board creation.

(a) There is hereby created the Public Education Flexible Employees Benefit Board, which shall consist of the chair and vice chair of the Public Education Employees' Health Insurance Board and three members of the Public Education Employees' Health Insurance Board, one of whom shall be the Director of Finance. Two members of the Public Education Employees' Health Insurance Board shall be elected from the Public Education Employees' Health Insurance Board's membership as members of the Public Education Flexible Employees' Benefit Board. The individuals presently holding the offices shall constitute the initial membership of the board, and their successors in office, by virtue of assuming such office, shall succeed to membership on the board. The Director of Finance may designate a person to attend the meetings from time to time and to vote in his or her absence.

(b) The board shall elect one of its members as chair of the board and another as vice chair and shall also elect a secretary who need not be a member of the board. The chair, vice chair, and the secretary shall serve as officers at the pleasure of the board. A majority of the members of the board shall constitute a quorum and the affirmative vote of a majority of those members present shall be necessary for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all rights and perform all duties of the board.



Section 16-25A-43 - Establishment of flexible employee benefit plan; long-term care plan.

The board is authorized to establish a flexible employee benefit plan for employees in compliance with Section 125 and any other applicable sections of the Internal Revenue Code. The flexible employee benefit plan may provide for payments or salary reductions for qualified benefits in accordance with Section 125 of the Internal Revenue Code, which presently include health insurance premiums, group life insurance, disability insurance, supplemental health and accident insurance, dependent care expenses, and such other types of employee benefits permitted under Section 125 and any other applicable sections of the Internal Revenue Code. Furthermore, the board may establish a long-term care plan for employees.



Section 16-25A-44 - Participation of employees; purchase of benefits.

In order to carry out the provisions of the flexible employee benefit plan or any long-term care plan, or both, the head of each department, agency, board of education, or other employer with employees as defined by Section 16-25A-1 shall provide, at no local administrative cost to the employee, the flexible employee benefit plan as provided for in this article to every employee and is authorized on behalf of the state to deduct or reduce from salary or wages amounts voluntarily designated by the employees pursuant to salary reduction agreements or benefit deduction agreements for purchasing benefits offered under the plan and such reduction from salary and wages shall be remitted to the board for administration of the program. Employers with employees as defined by Section 16-25A-11 must offer such benefits as required by and under such conditions as established by the board.



Section 16-25A-45 - Rules and regulations; contracts for services.

The board shall promulgate rules and regulations to implement the flexible benefits program, including, but not limited to, setting policies and requirements concerning the administration of employee payments, amounts deducted pursuant to salary reduction agreements, and advances from the Public Employees' Health Insurance Plan and appropriations, if any. The board may contract for services with the Flexible Employees' Benefit Board for the first year of operation of the plan regarding pretax deductions for the payment of employee health insurance premium payments authorized by the board and may contract for services with the Flexible Employees' Benefit Board or other entities in subsequent years. The board may contract for necessary services to implement the flexible benefits program including, but not limited to, the administration of salary reduction agreements and non-health insurance premium components of the flexible benefits plan.



Section 16-25A-46 - Liability under article.

The board and the head of each department, agency, board of education, or other employer with employees as defined by Sections 16-25A-1 and 16-25A-11 and their employees shall not incur any liability to any employee for errors or omissions in the performance of any agreement authorized by this article.



Section 16-25A-47 - Payroll deduction of contributions; applicability to local school boards.

Employee premium contributions shall be deducted from payroll by all employers on a pretax basis as permitted under Section 125 of the Internal Revenue Code. All employers must offer a flexible benefit plan to all employees by October 1, 2005. Local school boards which are deemed by this article to be an employer retain the right to extend contracts or agreements related to plans in existence as of October 1, 2005, or to change companies offering the same plan benefits.









Chapter 25B - RETIREMENT TRUST FOR FOOTBALL COACHES OF PUBLIC INSTITUTIONS OF HIGHER LEARNING.

Section 16-25B-1 - Election of participation.

Notwithstanding any other provisions to the contrary, any football coach employed by any public, four-year institutions of higher learning located in this state may elect to participate in the American Football Coaches Retirement Trust under the conditions provided herein.



Section 16-25B-2 - Participants not eligible for state plans.

A football coach who elects to participate in the said trust will be ineligible to contribute to either the state's deferred compensation or profit sharing plans administered on behalf of state employees during any calendar year in which such football coach makes contributions to the trust.



Section 16-25B-3 - Institutions authorized to make contributions on behalf of participants.

It is the expressly declared intent of the Legislature that any institution which employs a participant in the trust is authorized to make contributions or payments to the trust on behalf of participants.



Section 16-25B-4 - Board of trustees to administer coaches' participation.

The board of trustees of public, four-year institutions of higher learning in this state shall provide for the administration of such football coaches' participation in the trust and perform or authorize the performance of such functions as may be necessary for such participation in accordance with this chapter and federal laws.



Section 16-25B-5 - Annual report; contents.

The boards of trustees of public, four-year institutions of higher learning in this state shall be jointly responsible for filing an annual report on the status of the trust. The report shall be filed with the State Treasurer no later than May 1 of each year, and shall cover the most recently ended plan, year ending on December 31. The report as specified herein shall include the following:

(1) Year-end financial statements including auditor's statements when available;

(2) Reports detailing contributions, and any earnings received by the trust;

(3) Reports listing each participating state employee's contributions made to the trust for the calendar year which were deducted from such employees' compensation;

(4) Status reports relative to total participation in the trust;

(5) Copies of any amendments made to the plan; and

(6) Publications by the trust's administrator to the members and/or other interested parties.



Section 16-25B-6 - Effect of trust deferred compensation on other programs.

Notwithstanding any other provision of the law, any compensation deferred under this chapter shall be considered part of an employee's compensation for purposes of any other employee retirement, pension or benefit program. No deferral of income under this chapter shall effect a reduction of any retirement, pension or other benefit program otherwise provided by law.



Section 16-25B-7 - Inclusion for federal income taxes.

As provided by the United States Internal Revenue Code, any sum deferred under the trust shall not be included for the purposes of computation of any federal income taxes withheld on behalf of any employee.



Section 16-25B-8 - Authority to participate in, suspend or withdraw from trust.

The State Finance Director, the Senate Chairman of the Finance and Taxation Committee, the House Chairman of the Ways and Means Committee, and the Chief Executive Officer of the Alabama Retirement Systems shall be responsible for authorizing the participation in the trust as conferred by this chapter, for suspending participation in the trust at any time, or withdrawing from participation in the trust at any time.






Chapter 25C - PUBLIC EDUCATION DEFINED CONTRIBUTION SAVINGS PLAN.

Section 16-25C-1 - Legislative intent.

It is the intent of the Legislature to make available to participants a defined contribution plan as described in Section 401 of the Internal Revenue Code, so as to enable the participants to conveniently and economically receive the fullest benefits offered by federal tax law as it relates to qualified defined contribution savings plans for public employees covered by a mandatory defined benefit public employee savings plan and participating in voluntary supplemental deferred compensation or tax sheltered annuity plans under Internal Revenue Code Sections 457 and 403(b) respectively.



Section 16-25C-2 - Definitions.

As used in this chapter, the following terms have the following meanings:

(1) BOARD. The Board of Control of the Public Education Employees' Defined Contribution Savings Fund.

(2) ELIGIBLE EMPLOYER. An employer or other entity who compensates a participant for the public service.

(3) FUND. The Public Education Employees' Defined Contribution Savings Fund.

(4) PARTICIPANT. A person who elects to participate in the fund who makes voluntary employee contributions into a 457 deferred compensation plan or a 403(b) tax sheltered annuity plan and who is a member of the Teachers' Retirement System.



Section 16-25C-3 - Fund; creation; board of control.

The Public Education Employees' Defined Contribution Savings Fund is created. The fund shall be administered by a board of control of seven individuals appointed by the Alabama Education Association.



Section 16-25C-4 - Operation of board.

(a) At its first meeting, the board shall elect one of its members as chair.

(b) The board may adopt regulations necessary to implement this chapter. Regulations adopted are exempt from the Alabama Administrative Procedure Act.

(c) The board may contract with one or more entities for the daily operation and investment of funds under this chapter.

(d) The board may adopt one or more defined contribution plans as described in Section 401 of the Internal Revenue Code if the board determines that doing so will offer substantial tax benefits to any segment of the participants covered under this chapter.



Section 16-25C-5 - Investments.

To the extent not in conflict with the Internal Revenue Code, all investments shall be subject to any limitations established and adopted by the board.



Section 16-25C-6 - Participation.

(a) Participation in this fund shall be voluntary under regulations adopted by the board and in accordance with the Internal Revenue Code.

(b) Any person who becomes ineligible for participation in the fund due to the termination of his or her employment with an eligible employer, or due to other reasons, may leave his or her vested accumulations on account with the fund. In that event, no further contributions may be accepted on the account of the person unless the person is reemployed by an eligible employer or again becomes eligible.



Section 16-25C-7 - Contributions.

(a)(1) By July 1 of each year, the board, based on the funds appropriated by the Legislature for employer contributions to defined contribution savings plans for the ensuing fiscal year and the number of participants, shall determine the maximum amount of employer match contribution available for each participant. Nothing in this chapter shall be deemed to require the Legislature to appropriate an employer match or any other monies to the Employee Savings Plan.

(2) The employer match contribution as established in subdivision (1) shall be available to each participant in the plan and funded into the 401 plan established by the board for the participant.

(3) The board shall make a similar determination for employees of any other agency electing to participate in a defined contribution savings plan under this chapter whose employees are not included within an appropriation for employer contributions by the Legislature.

(4) Such agencies referred to in subdivision (3) may participate in the plan, subject to regulations of the board.

(b) Each participant shall contribute elective deferrals deducted from the participant's compensation to a 457 deferred compensation plan or a 403(b) tax sheltered annuity plan as the participant's contribution to a plan under this chapter.

(c) Each participant shall receive employer contributions into the 401 plan as specified in subdivision (2) of subsection (a) of an amount equal to participant contributions into a 457 deferred compensation plan or a 403(b) tax sheltered annuity plan as specified in subsection (b). Such employer contribution shall not exceed the maximum employer match available for each participant as determined annually in subdivision (1) of subsection (a).

(d) The participant's contribution, if any, and any employer's match contribution shall be transmitted to the appropriate entity under subsection (c) of Section 16-25C-4. The employer shall transmit such contributions during each pay cycle as established by the employer.



Section 16-25C-8 - Administrative cost.

The administrative cost for the operation of the fund shall be provided through investment earnings or contributions to the fund. No additional state funds may be used to administer this chapter.



Section 16-25C-9 - Relation to other retirement provisions.

Nothing in this chapter shall limit or otherwise lessen the State of Alabama's, current or future, obligation to fund the Employees' Retirement System, the Teachers' Retirement System, or the Judicial Retirement Fund. The provisions of this chapter, in whole or in part, may not be used to allow a person otherwise covered under the Retirement Systems of Alabama to opt out or otherwise cease participation in the Employees' Retirement System, the Teachers' Retirement System, or the Judicial Retirement Fund. The State of Alabama or any political subdivision thereof may not substitute or cause to be substituted this Employee Savings Plan or any other defined contribution plan for the state retirement defined benefit plan that currently exists in the Employees' Retirement System, the Teachers' Retirement System, or the Judicial Retirement Fund.






Chapter 26 - HIGH SCHOOLS GENERALLY.

Section 16-26-1 - Administration of high school affairs.

In the establishment and operation of high schools, matters relating to the minimum standards prescribed by the State Board of Education on the courses of study, organization, instruction, qualifications of principals and teachers, building and equipment and of sanitary conditions shall be administered through the professional assistants in the Department of Education, directed by the State Superintendent of Education. Manuals of instruction, bulletins setting out programs of study, rules and regulations and other matters relating to secondary education shall be printed from time to time by the State Board of Education. The requirements for accreditment of high schools and the list of approved institutions shall be submitted to and approved and printed by the State Board of Education on the recommendation of the State Superintendent of Education and supplied in sufficient quantities to meet the needs of high school principals, county and city superintendents and the institutions that have graduation from an accredited high school as a prerequisite for entrance.



Section 16-26-2 - High school system.

All high schools which have been or may hereafter be established by county boards of education shall constitute a system of high schools for the county. Such high school system shall make provision for the secondary education of all children of the county residing in the territory under the control of the county board of education; provided, that by agreement between county boards of education and city boards of education high schools located in cities or towns of 2,500 or more inhabitants according to the last or any succeeding federal census may be utilized as a part of the high school system of the county, the financial support, administration and supervision of such high schools to be determined by the boards of education involved; and provided further, that in order that the most satisfactory and economic plan of administration may be secured, high schools may, at the discretion of the county board, be designated as a unit in the high school system of the county, with a defined territory or district for patronage, in just the same manner as other public schools under the supervision of county boards of education. Boards of education in cities having a city board of education shall provide a system of high school education which shall meet the minimum standards for high schools authorized and prescribed by the State Board of Education; provided, that any town or city board of education may cooperate with the county board of education in the establishment, support and maintenance of a county system of high schools which shall include the said town or city.



Section 16-26-3 - Elementary and high school may be placed under same principal.

Subject to the rules and regulations of the State Board of Education, where economy of organization and administration seems to justify it, county boards of education may place the elementary, junior and senior high schools of any district or districts under one and the same principal, or may use any other plan of organization approved by the county board of education.






Chapter 26A - ALABAMA HIGH SCHOOL OF MATHEMATICS AND SCIENCE.

Section 16-26A-1 - Legislative intent.

It is the intent of the Legislature to establish an independent, residential school for certain high school students with the express purpose of providing a more challenging educational experience for the gifted and talented children of this state and of developing such children to their full potential.



Section 16-26A-2 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the respective meanings ascribed by this section, except when the context clearly indicates a different meaning:

(1) DEPARTMENT. The State Department of Education.

(2) SCHOOL. The Alabama High School of Mathematics and Science.

(3) STATE BOARD. The State Board of Education.

(4) STATE SUPERINTENDENT. The State Superintendent of Education.



Section 16-26A-3 - Creation of Alabama High School of Mathematics and Science; governance by board of directors.

(a) There is hereby created a pilot program to be called the Alabama High School of Mathematics and Science, which shall be a residential institution located in Mobile County, at a site to be determined by the board of directors. The school shall open and formally begin operation with the fall semester of 1991. The school shall be funded by the state from moneys appropriated therefor; or grants, donations and funds from any other sources, including corporations, individuals and foundations.

(b) The school shall be governed by a board of directors whose membership, powers, duties, and responsibilities shall be as hereinafter provided.

(c) The school shall coordinate its programs and curriculum with the Department of Education, but shall be independent of the control of the state superintendent and of all local and state education boards except its board of directors, except where otherwise provided by this chapter.



Section 16-26A-4 - Board of directors generally.

(a) There is hereby created a board of directors for the school, sometimes hereinafter referred to as the "board." The board shall be composed of 21 members as follows:

(1) The State Department of Education assistant state superintendent in charge of curriculum development, or his or her designee.

(2) The Chancellor of the University of Alabama System, or his or her designee.

(3) The President of Auburn University, or his or her designee.

(4) The President of the University of South Alabama, or his or her designee.

(5) The President of Alabama A&M University, or his or her designee.

(6) The Chair of the Alabama High School of Mathematics and Science Foundation.

(7) The Chair of the House Standing Committee on Education, or his or her designee.

(8) The Chair of the Senate Standing Committee on Education, or his or her designee.

(9) The Chair of the House Standing Committee on Ways and Means Education, or his or her designee.

(10) The Chair of the Senate Standing Committee on Finance and Taxation Education, or his or her designee.

(11) The Coordinator of Mobile County Special Education.

(12) One instructor who is a member of the faculty, elected annually by faculty members.

(13) Nine members to be appointed by the Governor, one member from each congressional district and two members appointed at large, who shall be residents of Mobile or Baldwin Counties, all of whom shall be from business and industry; at least two of the appointees shall be minorities.

(b) The terms of the nine members appointed by the Governor shall be for six years, except for original appointees who shall serve staggered terms with three appointees serving two years, three appointees serving four years, and three appointees serving six years. The terms of the initial members who are elected officials, or their respective designees, shall commence with their appointment, run concurrently with their terms of office, and shall end when their successors take office. The terms of members who are not serving by virtue of an elected office shall commence with their appointment and shall end when their successor is appointed. All members may succeed themselves.

(c)(1) The board may perform the following functions:

a. Accept donations, bequests, or other forms of financial assistance for educational purposes from any public or private person or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency, which are not in contravention of the constitution and laws.

b. Purchase land and equipment and make improvements to facilities necessary for the use of the school, in accordance with applicable law.

c. Lease land or other property belonging to it or to the school.

d. Sell or exchange land or other real property not needed for school purposes, but only when specifically authorized by law and then only in accordance with the procedures provided for the sale of unused school lands. The sale shall be authorized by resolution adopted by the board, and the act of sale shall be signed by the president of the board or such other person to whom the signing may be delegated by the board in the authorizing resolution.

e. Adopt, amend, or repeal rules, regulations, and policies necessary or proper for the conduct of the business of the board.

f. Award certificates and issue diplomas for successful completion of programs of study. All certificates and diplomas shall be in addition to a regular high school diploma which shall be issued by the state board in accordance with state law to any student who successfully completes the program of study adopted by the board.

g. Enter into contracts and agreements which have been recommended by the director, in accordance with applicable law, and to the extent that funds are specifically appropriated therefor, with other public agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or program affecting education in the school. This shall not preclude the board from entering into other contracts and agreements that it may deem necessary to carry out its duties and functions.

h. Perform such other functions as are necessary to the supervision and control of those phases of education under its supervision and control.

(2) The board shall delegate to the director such of its powers and duties as it deems appropriate to aid the director in the efficient administration of his or her responsibility for the implementation of the policies of the board.

(3) In addition to the authorities granted herein and any powers, duties, and responsibilities vested by any other applicable laws, the board shall perform the following duties:

a. Adopt rules, regulations, and policies necessary for the efficient operation of the school.

b. Establish criteria to be used in determining eligibility of applicants for enrollment.

c. Determine subjects and extracurricular activities to be offered. Subjects shall initially be subject to approval by the state board, and thereafter, changes in the subjects shall be subject to approval by the state board.

d. Select a director who shall be the chief administrative officer of the school and who shall administer the rules, regulations, and policies adopted by the board pursuant hereto. The director shall also be the chief administrative officer of the board and shall be responsible for all the administrative functions, duties, and needs of the board. Until such time as the board selects a director, the State Superintendent of Education shall serve as the chief administrative officer of the board and shall be responsible for the duties of the director as they relate to the board. The State Superintendent of Education shall relinquish administrative duties to the director when the director officially assumes his duties with the board.

e. Determine faculty and staff positions necessary for the efficient operation of the school and select personnel for those positions.

f. Prepare and adopt an annual budget necessary for the continued operation of the school.

g. Pay the expenses, per diem, and travel expenses of the board and its members, which shall be the same as allowed state employees when the board member is traveling on board business. Pay the salaries and expenses, including, but not necessarily restricted to, facilities, equipment, and supplies of the faculty and staff of the school out of funds appropriated or otherwise made available for the operating and administrative expenses of the board and the school.

h. Exercise budgetary responsibility and allocate for expenditure by the school and programs under its jurisdiction all moneys appropriated or otherwise made available for purposes of the board and of the school and programs.

i. Prescribe and select for use in the school free school books and other materials of instruction for children enrolled in the school and programs under its jurisdiction for which the Legislature provides funds. Wherever practical, the board shall select the same school books and other materials of instruction as are adopted by the state board.

j. Prepare and adopt or approve programs of study and rules, bylaws, and regulations for the discipline of students and for the government of the school and programs under its jurisdiction, which shall not be inconsistent with law and which shall be enforced by the staff and faculty of the school. Programs of study shall initially be subject to approval by the state board, and thereafter, any changes in programs of study shall be subject to approval by the state board.

k. Notwithstanding any provisions of law to the contrary, prescribe the qualifications and provide for the certification of teachers.

l. Notwithstanding any provision of law to the contrary, adopt rules and regulations under which faculty members may become permanent employees of the school.

m. Develop and adopt a formula or system under which students shall be admitted. The formula or system shall be sufficient to insure that at least one qualified applicant for admission from within the geographical boundaries of each city and county school system shall be eligible for admission to the school each year. If no qualified applicant from a city or county public school system applies for admission, then the slot(s) available to that school system shall be lost to that system for that school year and shall be reallocated by the board to provide for the admission of qualified applicants from other public systems.

n. Adopt rules and regulations to provide for the evaluation of any applicant who has not been evaluated but who meets all other criteria for participation in the program.

(d) Twelve members of the board shall constitute a quorum for the transaction of business, and all official action of the board shall require the favorable vote of a majority of those members present and voting.

(e) Members of the board shall be compensated for all actual vouchered expenses incurred in the performance of their duties and functions as required by this chapter. Expenses shall be paid by the director from funds appropriated therefor by the Legislature and upon the warrant of the board.

(f) The board of directors shall serve as the local educational agency for the school.



Section 16-26A-5 - School year basis; summer program; short courses, seminars, etc.; extension courses and campuses.

(a) The school shall, at the discretion of the board, operate on the same school year basis as all other public schools in Alabama. Full-time students shall be enrolled for the entire school year and may enroll in the summer program.

(b) A summer program shall be offered for full-time students and for students who qualify to attend the school during such period.

(c) The school shall also offer short courses, workshops, seminars, weekend instructional programs, and other innovative programs which can be used to offer instruction to students not enrolled as full-time students in the school.

(d) The school, at the discretion of its board of directors may provide extension courses and campuses on the campuses of other colleges and universities within the State of Alabama.



Section 16-26A-6 - Extracurricular activities; participation in activities of Mobile County school system.

Whenever possible, the school shall offer such extracurricular activities as may be found in any public secondary school in the state. The Mobile County public school system shall, to the extent practicable and allowable by law, allow the students of the school to participate in any extracurricular activities the system may offer which the school cannot.



Section 16-26A-7 - Admission of high school juniors and seniors; early admission.

The school shall primarily admit high school juniors and seniors; however, the board of directors may provide for an "early admission year" to allow the admission of students who are not yet high school juniors when the abilities of such students are so exceptional as to warrant such early entry.



Section 16-26A-8 - Funds for use in operating or providing programs by the school.

Nothing in this chapter shall be so construed as to prohibit or prevent the board from accepting federal funds or monies from any corporation or other private contributor for use in operating the school or providing programs by the school.



Section 16-26A-9 - Alabama School of Fine Arts programs.

It is not the intent of this Legislature to conflict with existing or future programs of the Alabama School of Fine Arts as created by Act No. 1203, HJR 145, Regular Session 1971.






Chapter 26B - ALABAMA SCHOOL OF FINE ARTS.

Section 16-26B-1 - Legislative intent.

It is the intent of the Legislature to establish an independent, partially residential school in which to provide a more challenging educational experience for talented and gifted students to develop their full potential.



Section 16-26B-2 - Definitions.

For the purposes of this chapter, the following words shall have the respective meanings ascribed by this section unless the context clearly indicates otherwise:

(1) DEPARTMENT. The State Department of Education.

(2) SCHOOL. The Alabama School of Fine Arts.

(3) SCHOOL BOARD. Board of Trustees of the Alabama School of Fine Arts.

(4) STATE BOARD. The State Board of Education.

(5) STATE SUPERINTENDENT. The State Superintendent of Education.



Section 16-26B-3 - Funded; board of trustees; exemptions from required curriculum.

(a) There is created the Alabama School of Fine Arts, which shall be a residential and commuter institution located in the City of Birmingham, Jefferson County. The school shall be funded by legislative appropriations and by grants, donations, and funds from other sources, including the public and private sector.

(b) The school shall be governed by a board of trustees as provided in Section 16-26B-4.

(c) The administration and faculty of the school may identify certain talented and gifted students whose career interests lie in the arts and with appropriate counseling may enter into a contract with the student, his or her parents, or his or her guardian to allow the student to be exempted from up to three Carnegie units of study from the state's required curriculum for high school graduation. Upon approval of the exemption by the school, notice of the exemption shall be filed with the State Department of Education. The exemption shall not apply to the obligation of the student to pass the Alabama High School Graduation Exam before graduation from the school.



Section 16-26B-4 - Board of trustees - Members.

(a) There is created a board of trustees for the school, which shall serve as the local educational agency for the school. The school board shall be composed of no fewer than 17 citizens of good standing who have been supporters and exponents of the cultural and educational advancement of the youth of the state. The 15 members of the board of the previously existing Alabama School of Fine Arts shall be members of the school board created by this chapter and shall continue to serve until the expiration of their terms. The additional members shall be appointed in the manner prescribed in subsection (b) for one and two year terms, respectively. Thereafter, the term of all members shall be four years.

(b) As terms of members of the school board expire, the school board shall recommend to the state superintendent and the state board qualified persons for appointment or re-appointment to the school board. Three names for each vacancy shall be submitted by the school board, in order of preference, for review by the state board and the state superintendent. Members who have served two full consecutive terms shall not be reappointed to the school board until one year has elapsed from the date of their last service.

(c) One member shall be a member of the professional arts staff of the department. At least one member shall represent each of the following areas:

1. Dance.

2. Creative writing.

3. Music.

4. Theater arts.

5. Visual arts.

6. Academics.

All other members shall be chosen from the public at large.



Section 16-26B-5 - Board of trustees - Powers, duties, functions.

The school board may:

(1) Accept donations, bequests, or other forms of financial assistance for educational purposes from any public or private sector persons or agencies and comply with rules and regulations governing grants from the federal government or from any other person or agency, which are not in contravention of the Constitution of Alabama of 1901 and laws.

(2) Purchase land and equipment and make improvements to land and facilities necessary for the use of the school, in accordance with applicable law.

(3) Lease land or other property belonging to it or to the school.

(4) Sell or exchange land or other real property not needed for school purposes, if the sale or exchange is specifically authorized by law and is in accordance with the procedures provided for the sale of unused school lands under Chapter 15 (commencing with Section 9-15-1) of Title 9. The sale shall be authorized by resolution of the school board. The contract of sale or exchange shall be signed by the president of the school board or any other person designated by the school board in the authorizing resolution.

(5) Adopt, amend, or repeal rules, regulations, and policies necessary or proper for the conduct of the business of the school board and the school.

(6) Award certificates and issue diplomas for the successful completion of programs of study. All diplomas shall be inclusive of the requirements for a regular school diploma issued by the state board, in accordance with state law, to any student who successfully completes the program of study adopted by the school board. All certificates shall be inclusive of the requirements of a specific program, such as, but not restricted to, summer programs, short courses, workshops, and seminars which fulfill the requirements of the programs as set by the executive director and the school board.

(7) Upon recommendation of the executive director, enter into contracts and agreements in accordance with applicable law with other public and private agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or program affecting the program of the school. This shall not preclude the school board from entering into other contracts and agreements that it may deem necessary to perform its duties and functions.

(8) Employ an executive director who shall be the chief administrative officer of the school and shall administer the rules, regulations, and policies of the school. The executive director shall also be the chief administrative officer of the school board and shall be responsible for administrative functions, duties, and needs of the school board.

(9) Prescribe the qualifications and provide for the certification of teachers.

(10) Adopt rules and regulations under which faculty members may become permanent employees of the school.



Section 16-26B-6 - Board of trustees - Quorum; executive committee.

(a) A majority of actively serving members of the school board shall constitute a quorum for the transaction of business. All official actions of the board shall require the favorable vote of a majority of those members present and voting.

(b) Members of the school board shall be compensated for all actual vouchered expenses incurred in the performance of their duties and functions as required by this chapter. The expenses shall be paid by the executive director from funds appropriated by the Legislature and upon the warrant of the school board.

(c) The school board may select from its number an executive committee of five, subject to change and removal by the majority of the board at any time. The executive committee may meet and transact any business that may be transacted by a majority of the board, and whatever acts the executive committee may do shall be considered as done by the whole board.



Section 16-26B-7 - School year; summer programs; short courses; extension courses; admission; extracurricular activities.

(a) The school may, at the discretion of the school board, operate on the same school year basis as all other public schools in Alabama. Full-time students shall be enrolled for the entire school year and may enroll in summer programs.

(b) Summer programs may be offered for full-time students and for students who qualify to attend the school during summer periods.

(c) The school may offer short courses, workshops, seminars, weekend instructional programs, and other innovative programs for students not enrolled as full-time students in the school.

(d) The school, at the discretion of the school board, may provide extension courses on the campuses of other educational institutions within the state.

(e) The school shall admit students who meet the qualifications and conditions set by the executive director and approved by the school board.

(f) Whenever possible, the school shall offer extracurricular activities of the type found in public secondary schools in the state.



Section 16-26B-8 - High school of mathematics and science programs.

It is not the intent of this Legislature to conflict with existing or future programs of the Alabama High School of Mathematics and Science as codified as Sections 16-26A-1 through 16-26A-9.






Chapter 26C - ALABAMA EDUCATION FOUNDATION.

Section 16-26C-1 - Legislative findings and intent.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-1.1 - Letson Grants.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-1.2 - Definitions.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-2 - Incorporation authorized.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-3 - Application for incorporation.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-4 - Certificate of incorporation.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-5 - Board of trustees and officers.

Repealed by Act 98-319, p. 535, § 13, effective October 1, 1998.



Section 16-26C-5.1 - Duties of state superintendent and Chief Executive Officer of Teachers' Retirement System.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-6 - Purpose of the foundation.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-7 - Powers of the foundation.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-8 - Acceptance of appropriations, gifts, and grants.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-9 - Management and disbursement of assets and earnings.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-10 - Reports to the Legislature.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-11 - Exemptions from taxation.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-12 - Nonprofit and public nature of the foundation.

Repealed by Act 2014-372, §2, effective April 9, 2014.



Section 16-26C-13 - Dissolution of the foundation.

Repealed by Act 2014-372, §2, effective April 9, 2014.






Chapter 27 - TRANSPORTATION OF PUPILS.

Section 16-27-1 - State Board of Education to prescribe rules and regulations.

The State Board of Education shall prescribe rules and regulations:

(1) Requiring all local boards of education which provide transportation services for pupils going to and from public elementary and secondary schools of Alabama or in school-related activities, and the presidents of all state community, junior and technical colleges and directors of all state technical institutes and trade schools which provide transportation services for pupils going to and from said technical institutes and trade schools or community, junior and technical colleges to employ a competent supervisor or manager of such transportation services, whether such transportation services are provided in publicly owned or privately owned buses;

(2) Requiring periodic safety inspection of all vehicles used for transporting pupils, whether such vehicles are publicly or privately owned;

(3) Requiring and providing for special training and licensing of drivers of all vehicles used to transport pupils to and from school and in all school-related activities, whether such vehicles are publicly owned and operated or operated under contract with a private owner.



Section 16-27-2 - Transportation of community, junior and technical college, etc., students on public school buses.

(a) A student attending a state community, junior and technical college, technical institute or trade school shall be entitled to receive transportation on a public school bus; provided, that no community, junior and technical college, technical institute and trade school bus service is available to such student, such student lives along a route usually served by a public school bus and there is space available in such public school bus for the safe transportation of additional students.

(b) The county boards of education whose school buses are being used shall adopt such rules and regulations necessary to carry out the provisions and intent of this section.



Section 16-27-3 - Safety inspections by state school bus inspectors; reporting and remedying deficiencies; records and reports.

(a) Safety inspections provided for in the rules hereinabove mentioned shall be made by authorized, qualified State Department of Education employees and shall be made at least once each year and more often when, in the judgment of the State Superintendent of Education, such inspections should be made. The state Director of Public Safety shall advise and consult with the State Department of Education relative to the type and manner of inspections to be made and the scheduling thereof. When a safety check by a state school bus inspector indicates that a bus does not meet the safety standards set up by the State Board of Education, the inspector shall immediately report this fact to the local board of education using such bus. The report shall define the deficiency and prescribe the immediate status of the bus regarding its use; and any bus found by the inspector to be unsafe for operation shall not be used to transport pupils until appropriate repairs have been made. Any restrictions placed on a school bus by an official inspector can be lifted only:

(1) When a follow-up inspection reveals that the deficiency has been removed; or

(2) When the local superintendent of education certifies to the State Department of Education that the prescribed repairs or corrections have been made.

(b) Records and reports relative to such inspections and corrections shall be made on forms prescribed by the State Board of Education. Such records and reports shall be maintained on file by the local board of education for a minimum period of one year.



Section 16-27-4 - Licensing of drivers.

Regulations made pursuant to an order of the board of education requiring and providing for special training and licensing of drivers of vehicles used to transport pupils to and from school shall require an applicant for a school bus driver's license to be the holder of a currently valid regular driver's license and to complete a minimum of 12 clock-hours of approved instruction in school bus driving and to pass satisfactorily a written examination and also a driving performance test. The written examination shall be designed by the State Superintendent of Education with the cooperation of the state Director of Public Safety and may be given to the applicant either by an employee of the State Department of Education or a state trooper or other representative of the State Department of Public Safety as the State Superintendent of Education and the Director of Public Safety agree; but the driving performance test shall be given by a state trooper or other representative of the state Department of Public Safety. The plan for the performance test shall, however, be submitted to and approved by the State Superintendent of Education before the performance test is given. If the applicant for a school bus driver's license satisfactorily passes the test, the testing officer shall report this fact to the State Superintendent of Education and shall send a copy of such report to the local superintendent of education of the county or city where the applicant desires a job as a school bus driver.

Upon receipt of the testing officer's report of an applicant having satisfactorily passed the examinations, the State Superintendent of Education shall issue a special school bus driver's license. Such license shall be valid for one year from the date of its issuance and may be renewed annually for an additional year if the applicant attends a four clock-hour training session for school bus drivers conducted in such manner as the State Superintendent of Education prescribes. Such rules may also provide for the issuance of temporary permits or licenses for school bus drivers who have had a minimum of four clock-hours of instruction conducted by representatives of a local board of education. Holders of such temporary licenses shall only be employed for the purpose of filling vacancies which develop between scheduled training periods, and such temporary licenses shall be valid for a maximum of six months only.



Section 16-27-4.1 - Physical qualifications of school bus drivers.

(a) A local board of education may not hire, employ, or enter into any agreement with any person for the purposes of operating a school bus transporting students to or from school or school related events, unless the person is physically qualified to drive a school bus. A person is physically qualified to drive a school bus if that person satisfies all of the following requirements:

(1) Has no loss of a foot, a leg, a hand, or an arm.

(2) Has no impairment of any of the following:

a. A hand or a finger which interferes with prehension or power grasping.

b. An arm, foot, or leg which interferes with the ability to perform normal tasks associated with operating a school bus.

c. Any other significant limb defect or limitation which interferes with the ability to perform normal tasks associated with operating a school bus.

(3) Has no established medical history or clinical diagnosis of diabetes mellitus requiring insulin for control.

(4) Has no current clinical diagnosis of myocardial infarction, angina pectoris, coronary insufficiency, thrombosis, or any other cardiovascular disease of a variety known to be accompanied by syncope, dyspnea, collapse, or congestive cardiac failure.

(5) Has no established medical history or clinical diagnosis of a respiratory dysfunction likely to interfere with his or her ability to control and safely operate a school bus.

(6) Has no current clinical diagnosis of high blood pressure likely to interfere with his or her ability to control and safely operate a school bus.

(7) Has no established medical history or clinical diagnosis of rheumatic, arthritic, orthopedic, muscular, neuromuscular, or vascular disease which interferes with his or her ability to control and safely operate a school bus.

(8) Has no established medical history or clinical diagnosis of epilepsy or any other condition which is likely to cause loss of consciousness or any loss of ability to control and safely operate a school bus.

(9) Has no mental, nervous, organic, or functional disease or psychiatric disorder likely to interfere with his or her ability to control and safely operate a school bus.

(10) Has distant visual acuity of at least 20/40 (Snellen) in each eye without corrective lenses or visual acuity separately corrected to 20/40 (Snellen) or better with corrective lenses, distant binocular acuity of at least 20/40 (Snellen) in both eyes with or without corrective lenses, field of vision of at least 70 degrees in the horizontal meridian in each eye, and the ability to recognize the colors of traffic signals and devices showing standard red, green, and amber.

(11) First perceives a forced whispered voice in the better ear at not less than five feet with or without the use of a hearing aid or, if tested by use of an audiometric device, does not have an average hearing loss in the better ear of greater than 40 decibels at 500 Hz, 1,000 Hz, and 2,000 Hz with or without the use of a hearing aid when the audiometric device is calibrated to American National Standard, formerly ASA Standard, Z24.5–1951.

(12) Does not use a controlled substance identified in 21 CFR 1308.11 Schedule I, an amphetamine, a narcotic, or any other habit-forming drug. A driver may use such a substance or drug, if the substance or drug is prescribed by a licensed medical practitioner who is familiar with the medical history and assigned duties of the driver and has advised the driver that the prescribed substance or drug will not adversely affect his or her ability to control and safely operate a school bus.

(13) Has no current clinical diagnosis of alcoholism.

(b) Each local board of education shall do all of the following:

(1) Require each newly employed school bus driver, after acceptance of employment and before being allowed to operate a school bus, to pass a physical examination, at his or her own expense, as prescribed in subdivisions (1) to (13), inclusive, of subsection (a), and performed by a duly licensed physician.

(2) Require each school bus driver employed on May 14, 2012, to pass a physical examination, at his or her own expense, as prescribed in subdivisions (1) to (13), inclusive, of subsection (a), and performed by a duly licensed physician by August 14, 2012, and at least once every two years thereafter.

(3) Document the results of each physical examination on forms prescribed by the State Department of Education and maintain those results in the central office of the department.

(c) A driver holding a valid Alabama school bus driver certificate on or after May 14, 2012, may be grandfathered in for any condition provided in subsection (a) if the driver submits to the employing local board all of the following from a duly licensed physician who is familiar with the medical history of the driver and his or her assigned duties:

(1) A signed written statement that any condition the driver has will not adversely affect his or her ability to control and safely operate a school bus.

(2) A signed written waiver, on a form provided by the department.

(d) Failure to comply with this section shall result in the driver losing his or her Alabama School Bus Driver Certificate issued by the State Department of Education.



Section 16-27-5 - Monthly safety inspections.

All local boards of education, all presidents of state community, junior and technical colleges and all directors of state technical institutes and trade schools which provide transportation services for pupils or students going to and from public elementary and secondary schools, community, junior and technical colleges or technical institutes and trade schools, and in school or college related activities shall have safety inspections made of all vehicles used for such transportation at least once each month, whether such vehicles are publicly owned and operated or privately owned and operated under contract between the board of education, board of trustees or other governing body of a community, junior and technical college and the owner of vehicle. All safety inspections made hereunder shall be made by qualified mechanics in accordance with standards and rules established by the State Board of Education.



Section 16-27-6 - Seat belts.

(a) No school bus shall be operated on a public street, highway or elsewhere unless it shall be equipped with a seat belt for the driver.

(b) The driver of a school bus while transporting pupils on a public street or highway or elsewhere shall wear a properly fastened seat belt when the bus is in motion. Failure of a bus driver to comply with this requirement shall be prima facie evidence of nonfeasance of duty, and any driver who fails to comply with this requirement shall be subject to dismissal.

(c) Every contract between a board of education and a school bus contract operator shall contain a clause requiring the driver of a school bus to wear a properly fastened seat belt when the bus is being used for the transporting of pupils on a public street or highway or elsewhere. Failure of any driver to comply with this requirement shall constitute a breach of contract on the part of the contract operator.



Section 16-27-7 - Vehicle liability insurance for employees required to transport pupils.

(a) The State Board of Education, each governing board of Alabama's public senior universities and each city and county board of education shall provide vehicle liability insurance for bus drivers or any other employee who is required to transport pupils. Said vehicle liability insurance shall cover personal liabilities for bus drivers or any other employee who is required to transport pupils. Said liability insurance shall be applicable to moving vehicular accidents only.

(b) School boards and other agencies covered by this section shall be deemed to be in compliance with the requirements of this section by either purchasing a liability insurance policy naming drivers as insureds, or if the employing board elects not to purchase a policy, by reimbursing individual employees for amounts necessary to add "drive other car broad form liability" riders to their individual vehicle liability insurance policies, to the limits specified by the employing board or agency.

(c) The provisions of this section shall also apply to the Alabama Department of Youth Services and the Alabama Institute for Deaf and Blind.



Section 16-27-8 - School buses - Crossing control arm required.

(a) No new school bus registered in this state and purchased after August 1, 2000, to transport public and nonpublic school students shall be operated or used as a school bus within this state unless the bus is equipped with a crossing control arm on the front of the bus that conforms to equipment and installation standards promulgated by the State Board of Education pursuant to the Administrative Procedure Act, Chapter 22 of Title 41, commencing with Section 41-22-1.

(b) Priority in the use of any new school bus equipped with a crossing arm shall be given to the transportation of elementary school students.

(c) A crossing arm meeting the standards promulgated by the board shall be designed to swing out at least seventy inches from the front of a school bus each time the bus stops and opens its doors for school children to enter or exit the bus.






Chapter 27A - ALABAMA SCHOOL BUS SAFETY ACT.

Section 16-27A-1 - Short title; civil enforcement of school bus violations authorized.

(a) This chapter shall be known and may be cited as the Alabama School Bus Safety Act.

(b) Any board may authorize a process of civil enforcement of a school bus violation pursuant to the procedures set out in this chapter.

(c) The provisions of this chapter shall not compel a governing body or board to participate in the safety program created herein.



Section 16-27A-2 - Definitions.

The following definitions and provisions shall apply to this chapter:

(1) AUTOMATED DEVICE. Any camera or recording device that uses a vehicle sensor and camera synchronized to record by photograph or video the rear of a motor vehicle approaching or overtaking a school bus that is stopped for the purpose of receiving or discharging school children in violation of Section 32-5A-154.

(2) BOARD. A board of education or the governing body of a school system.

(3) CONTRACTOR. A company that provides services to a board or governing body including, but not limited to, automated devices, citation processing, and collection of the civil fines. None of the activities of the contractor shall be construed as an agent providing or participating in private investigative services or acting as a statutory authority under open records laws.

(4) COURT. A district court, if a school bus violation occurs in an unincorporated area or a municipal court if a violation occurs in an incorporated municipality.

(5) GOVERNING BODY. A county commission, city council, or city commission.

(6) LAW ENFORCEMENT AGENCY. A law enforcement agency of a local governing body, a county sheriff, the Alabama State Law Enforcement Agency, or a school system that is authorized to issue a citation for a violation of the state vehicle law or of local traffic laws or regulations.

(7) OWNER. The meaning ascribed to owner in Section 32-1-1.1, except that the term shall not include a motor vehicle rental or leasing company when a motor vehicle registered by the company is being operated by another person under a rental or lease agreement with the company, in which event owner shall mean the person to whom the vehicle is rented or leased; nor shall the term include motor vehicles displaying a dealer license plate, in which event owner shall mean the person to whom the vehicle is assigned for use; nor shall the term include the owner of a vehicle that has been reported stolen to a law enforcement agency prior to the time of the violation, in which event owner shall mean the person who is found guilty of stealing the motor vehicle.

(8) SCHOOL BUS VIOLATION or VIOLATION. Any violation of Section 32-5A-154.

(9) TRAINED TECHNICIAN. A sworn law enforcement officer or person who has received instruction and training in the proper use of the automated photographic enforcement system to be used by the school board or contractor.



Section 16-27A-3 - Adoption of automated school bus enforcement program; fines.

(a) A board may approve the use of automated devices to detect school bus violations by voting at a meeting of the board to approve the adoption of an automated school bus enforcement program.

The school board may elect to operate the program authorized in this chapter without the involvement of the governing body or sheriff through the utilization of a trained technician. In such case, all references in this chapter to governing body, county, or city shall apply to the school board.

(b) In the alternative, if approved by a board and authorized by ordinance or resolution enacted by the governing body, the board may enter into an agreement with a contractor for the installation, operation, notice processing, administration, and maintenance of school bus automated devices on buses within the school system's fleet whether owned or leased. Prior to entering into a contract for the installation, operation, notice processing, administration, and maintenance of school bus automated devices, the board shall have entered into an intergovernmental agreement with the appropriate law enforcement agencies, municipal police department, the Alabama State Law Enforcement Agency, and/or county sheriff, and the local governing body providing that the appropriate law enforcement agency is willing to review any violation occurring in its respective jurisdiction.

(c) A civil fine of three hundred dollars ($300) for each offense shall be imposed for a school bus violation for which a notice of violation is issued pursuant to this chapter. All such fines shall be paid, after deducting costs to administer, operate, and maintain the program, as follows: 40 percent to the county or municipal governing body which contracted for the operation of a school bus violation program through an intergovernmental agreement with the board pursuant to subsection (b); 40 percent to the school system where the offense was committed; 10 percent to the State Department of Education for school bus safety initiatives; and 10 percent to the Alabama State Law Enforcement Agency for highway safety enforcement.



Section 16-27A-4 - Notice of violation; destruction of images and information.

(a) After review of the violation by a law enforcement officer or trained technician, the governing body or contractor shall send the owner of a vehicle that has been detected by the device as being involved in a school bus violation a notice of violation by U. S. mail. A notice of violation shall be mailed no later than 14 days after being reviewed by law enforcement. In the event there is more than one owner, the notice may be issued to the first person listed on the title or other evidence of ownership, or jointly to all listed owners.

(b) The notice of violation shall include at a minimum each of the following items of information:

(1) The name and address of the person alleged to be liable as the owner of the motor vehicle involved in the violation.

(2) The license tag number of the vehicle.

(3) The violation charged.

(4) The date, time, and location where the violation occurred.

(5) The photographic images and the online video of the vehicle that are captured by the automated device. The image or video shall be reviewed by a law enforcement officer or trained technician who shall electronically certify the notice of violation. The image or video may not contain images of the face of the driver or passengers in the vehicle.

(6) The amount of the civil fine along with the time, place, and manner for payment of the fine which shall include the option to pay the fine by electronic means.

(7) The procedure under which the notice of violation may be contested, or the procedure and conditions under which responsibility for payment of the civil fine may be transferred to another individual who was operating the vehicle at the time of the violation.

(8) The date by which the local governing body must receive payment of the civil fine, receive notice by the owner that responsibility is being transferred to another, or receive notice by the owner that the notice of violation is being contested, shall be clearly and prominently stated on the notice of violation. The time may not be less than 30 days after the notice of violation is mailed.

(c) All recorded video images and other photographic information obtained through the use of school bus violation detection monitoring systems authorized in this chapter that do not identify a violation shall be destroyed by any city, town, school system or contractor within 90 days of the date the image was recorded, unless otherwise ordered by a court of competent jurisdiction. All photographic and other recorded information that identifies a violation shall be destroyed within 30 days of final disposition of proceedings related to the enforcement or defense of a violation, unless otherwise ordered by a court of competent jurisdiction.

(d) All photographic evidence regardless of whether it is a still photograph or video shall remain the sole property of the board and shall be available to a third party, other than the alleged violator, pursuant only to a valid court order.

(e) Except as expressly provided, all civil actions based on evidence produced by a school bus violation detection monitoring system shall follow the procedures set out in this chapter.



Section 16-27A-5 - Payment of fines.

The owner of a vehicle that has been issued a notice of violation shall be responsible for payment of the civil fine unless the owner successfully transfers responsibility, there is an adjudication that no violation occurred, or there is an otherwise lawful determination that no civil penalty shall be imposed. All owners of a vehicle who are mailed or receive a notice of violation shall be jointly and severally liable for payment of the civil fine. The county or municipality may collect the civil fine in the same manner as any other debt owed to the county or municipality.



Section 16-27A-6 - Transfer of responsibility for payment of fine.

(a) The owner shall not be responsible for payment of the civil fine resulting from a notice of violation if each of the following conditions apply:

(1) The vehicle was operated at the time of the violation by a person who was not the owner or an agent or employee of the owner.

(2) The owner signs and timely transmits to the governing body on the form provided with the notice of violation and in accordance with the procedure set out on the notice of violation a statement that he or she was not operating the vehicle at the time of the violation, and that the person who was operating the vehicle was not the agent or employee of the owner.

(3) The owner timely transmits to the governing body on the form provided with the notice of violation and in accordance with the procedure set out on the notice of violation the name and mailing address of the person who was operating the vehicle.

(4) The civil fine is paid by any person, unless there is adjudication that no violation occurred or there is otherwise a lawful determination that no civil penalty shall be imposed.

(b) Whenever a county or municipality timely receives the information required from the owner to transfer responsibility, the county, municipality, or its contractor shall issue a new notice of violation to the person to whom the owner transferred responsibility with an explanation as to why the person is receiving the notice of violation, in the same manner as if the person were the owner of the vehicle. The person shall be responsible for payment of the civil fine unless the person either:

(1) Timely returns a signed statement on a form provided with the notice of violation that he or she was not the operator and declining responsibility, in which case responsibility shall fall back to the owner.

(2) Admits to being the operator but denies committing a violation, in which case the person may contest the notice of violation in the same manner as the owner may contest the notice of violation.

(c) In cases in which a person other than the owner denies he or she was the operator and declines responsibility, a new notice shall be issued to the owner stating that the other person declined responsibility and giving the owner the option of paying the civil fine or contesting the violation by a stated date that shall be not less than 20 days from the mailing of the new notice. The owner may not attempt to transfer responsibility more than one time using this procedure. If the owner chooses to contest the notice of violation after the owner has unsuccessfully attempted to transfer responsibility using this procedure, and the owner claims in defense that another person was the operator of the vehicle, the court may take appropriate action to cause the owner and the other person to appear at the same hearing to determine responsibility.



Section 16-27A-7 - Contesting a notice of violation; adjudication.

(a) No person shall be responsible for payment of a civil fine for a notice of violation issued under this chapter if the operator of the vehicle that is the subject of the notice of violation is adjudicated to have not committed a violation or there is otherwise a lawful determination that no civil penalty may be imposed. Any person receiving a notice of violation pursuant to this chapter, in accordance with the procedure set out in this chapter and on the notice of violation, may contest the notice of violation by obtaining a hearing in the court.

(b) District and municipal courts of this state are vested with the power and jurisdiction to adjudicate a notice of violation issued pursuant to this chapter as a civil offense whenever the offense is alleged to have occurred within the geographic jurisdiction of the court.

(c) The following procedures shall apply to proceedings to contest a notice of violation issued pursuant to this chapter:

(1) Upon receipt of a timely notice that the person receiving the notice of violation is contesting the notice, the governing body shall cause the case to be docketed in court and shall issue notice of the hearing date.

(2) The issuance of a notice of violation shall be prima facie evidence that the person who received the notice of violation was operating the vehicle at the time of the violation.

(3) In the event there is a dispute between the owner and another as to which person was operating the vehicle at the time of the alleged violation, or a dispute between joint owners, it shall be presumed that the owner was operating the vehicle, and in the event there are joint owners, the presumption shall follow the order the owners are listed on the title or other evidence of ownership. However, a court may determine the identity of the operator of the vehicle based on any admitted evidence.

(4) The notice of violation, any evidence of the violation produced by a device, and evidence of ownership of a vehicle as shown by copies or summaries of official records shall be admissible into evidence without foundation.

(5) All other matters of evidence and procedure not specifically addressed in this chapter shall be subject to the rules of procedure as provided in this chapter. On any appeal in the circuit court the procedures shall be as for any civil case in circuit court.

(6) The court shall apply the preponderance of the evidence standard in adjudicating any notice of violation.

(7) Whenever payment of a civil fine is due, the amount of the civil fine may not be decreased and the liability may be satisfied only by payment.

(8) A civil fine in the amount of three hundred dollars ($300) shall be assessed for each offense, and court costs shall be assessed only in contested cases in the same manner and in the same amounts prescribed for a violation prosecuted as a misdemeanor under Section 32-5A-154. Court costs collected pursuant to this chapter shall be distributed in the same manner as prescribed by law for the distribution of court costs for misdemeanor violations. An additional fee of ten dollars ($10) shall be collected by the district or municipal court in connection with notices issued under this chapter to be paid to the State Bureau of Investigations and deposited in the State Treasury to the credit of the Criminal Justice Information System Automation Fund as compensation for record keeping and transaction processing with respect to violation notices issued under this chapter. Any civil fine assessed under this chapter and collected by the court shall be remitted pursuant to subsection (c) of Section 16-27A-3.



Section 16-27A-8 - Appeals.

Persons who contest a notice of violation and are adjudicated by the court to be responsible for the civil fine may appeal the adjudication for a trial de novo to the circuit court of the county in which the district or municipal court is located, using the procedures that apply to criminal convictions with the following qualifications:

(1) The proceedings shall retain their civil nature on appeal with the circuit court applying the preponderance of the evidence standard.

(2) The person appealing must, as a condition precedent to appeal, pay the civil fine in full, and failure to do so shall divest the circuit court of jurisdiction. If on appeal the circuit court finds that the person is not responsible for payment of the civil fine, the county or municipality shall refund the same without interest within 15 days of receipt of notice of the disposition from the circuit court. If the person is adjudicated by the circuit court to be responsible for payment of the civil fine, then no additional fine may be imposed by the circuit court, but court costs of the circuit court shall be owed by the person adjudicated responsible with 100 percent of the court costs retained by the circuit court. Court costs in the circuit court shall be calculated as are court costs for criminal appeals from the district or municipal court, and in the event the circuit court finds the person appealing not to be responsible, no court costs shall be owed by the county or municipal board of education.

(3) Regardless of the civil nature of the proceedings, the circuit court, in its discretion and for its administrative convenience, may assign case numbers as for criminal appeals and place the appeals on criminal dockets in the same manner as criminal appeals from a district or municipal court.



Section 16-27A-9 - Exception when identity of owner cannot be reliably established.

In the event the evidence produced by an automated device does not produce an image or video of the license plate with sufficient clarity for a law enforcement officer or trained technician to determine the identity of the owner, and if the identity cannot otherwise be reliably established, then no notice of violation may be issued pursuant to this chapter.



Section 16-27A-10 - Nonpayment of civil fine.

(a) No person may be arrested or incarcerated for nonpayment of a civil fine.

(b) A governing body may contract with a collection service for the purpose of collecting any unpaid civil fine authorized by this chapter.



Section 16-27A-11 - Construction with other laws.

Adoption by a board of the procedures under this chapter and the enforcement of this chapter by a governing body shall not affect current procedure and prosecutions commenced by issuance of a uniform traffic ticket and complaint by a law enforcement officer or otherwise. The issuance of a notice of violation as authorized by this chapter shall be subordinate to the issuance of a uniform traffic ticket and complaint for the same action if issued by a sworn law enforcement officer, and issuance of a uniform traffic ticket and complaint for a school bus violation shall preclude issuance of a notice of violation as authorized by this chapter. In the event both a uniform traffic ticket and complaint and a notice of violation as authorized by this chapter are issued for the same action, the one issued by a sworn law enforcement officer pursuant to Section 32-5A-154, shall control and shall constitute a defense to the other.



Section 16-27A-12 - Cause of action by owner against actual operator.

(a) Any person who is held responsible for payment of a civil fine as provided herein, but who was not actually operating the involved vehicle, who timely and properly followed the procedure to transfer responsibility but is ultimately held responsible because of the person's ownership of the vehicle, and who actually pays the civil fine, shall have a cause of action against the person who was operating the vehicle for the amount of the civil fine actually paid plus a reasonable attorney fee, without regard to the rules regarding joint and several liability, contribution, or indemnity.

(b) As a condition precedent to the bringing of a civil action under subsection (a), the person held responsible for payment of the civil fine shall first make written demand on the other person for reimbursement of the civil fine, giving a minimum of 60 days to remit payment, and if reimbursement is fully made within the 60 day period then the cause of action shall be extinguished and no attorney fees or other damages shall attach to the reimbursement.






Chapter 28 - SCHOOL ATTENDANCE.

Article 1 - General Provisions.

Section 16-28-1 - Definitions.

For purposes of this article, the following words, terms and phrases shall have the following respective meanings, unless clearly indicated otherwise:

(1) PRIVATE SCHOOL. Includes only such schools that are established, conducted, and supported by a nongovernmental entity or agency offering educational instruction in grades K-12, or any combination thereof, including preschool, through on-site or home programs.

(2) CHURCH SCHOOL. Includes only schools that offer instruction in grades K-12, or any combination thereof, including preschool, through on-site or home programs, and are operated as a ministry of a local church, group of churches, denomination, and/or association of churches which do not receive any state or federal funding.



Section 16-28-2 - Purposes of article.

The purposes of this article are to secure the prompt and regular attendance of pupils and to secure their proper conduct, and to hold the parent, guardian or other person in charge or control of a child responsible and liable for such child's nonattendance and improper conduct as a pupil, and to effect these purposes the chapter shall be liberally construed and the courts and those charged with the enforcement of its provisions are vested with a wide discretion in its administration.



Section 16-28-2.1 - Adoption of standards for mandatory attendance policy; parents held accountable; enforcement.

The Legislature finds that mandatory attendance policies for schools differ from school system to school system throughout the State of Alabama. The State Board of Education shall adopt standards for a mandatory and enforceable attendance policy for all students in public schools in the State of Alabama. Parents shall be held accountable in accordance with Sections 16-28-12 and 16-28-7, for the failure of the child who is of compulsory attendance age to attend either public, private or church-school. Enforcement of this section shall lie with the local board of education and the juvenile court system.



Section 16-28-2.2 - Establishment of program by local boards to inform parents of educational responsibilities.

(a) Local boards of education, pursuant to guidelines established by the State Board of Education, shall establish educational programs to inform parents of school children of their education-related responsibilities to their children. The programs shall include, but shall not be limited to, coverage of each of the following topics:

(1) The criminal liability and criminal sanctions parents may be subject to under Section 16-28-12, for failing to compel their child to properly conduct himself or herself as a pupil, or for failing to ensure that their child attends school or enrolls in school.

(2) The necessity for a parent to monitor and supervise the school work and educational activities of the child.

(3) An explanation of the responsibilities of teachers and the school system to a child, and an enumeration of those matters that are strictly the responsibility of the parent.

(4) Techniques and suggestions to enable a parent to best supervise the school work and educational activities of the child.

(5) An explanation of the interrelationship of the family life of a child and the educational achievement of the child.

(b) The State Board of Education and local boards of education shall develop strategies to ensure that parents of school children receive this information. These strategies may include provisions for weekend meetings, one-to-one conferences, telephone communications, and neighborhood meetings.

(c) Local district attorneys and law enforcement officials shall, at the request of the local board of education, assist in the implementation and operation of this section.



Section 16-28-3 - Ages of children required to attend school; exemption for church school students; transfer students.

(a) Except as otherwise provided in subsection (b), every child between the ages of six and 17 years shall be required to attend a public school, private school, church school, or be instructed by a competent private tutor for the entire length of the school term in every scholastic year except that, prior to attaining his or her 16th birthday every child attending a church school as defined in Section 16-28-1 is exempt from the requirements of this section, provided such child complies with enrollment and reporting procedure specified in Section 16-28-7. Admission to public school shall be on an individual basis on the application of the parents, legal custodian, or guardian of the child to the local board of education at the beginning of each school year, under such rules and regulations as the board may prescribe. The parent, legal custodian, or guardian of a child who is six years of age, may opt out of enrolling their child in school at the age of six years by notifying the local school board of education, in writing, that the child will not be enrolled in school until he or she is seven years of age.

(b)(1) If a child withdraws from a public school, upon verification of enrollment in a Southern Association of Colleges and Schools or any entity with accreditation status as determined by one of the agencies identified on the United States Department of Education's list of Recognized National and Regional Accrediting Agencies or their affiliates accredited and recognized online school which has been authorized by the Alabama State Department of Education to provide instruction in lieu of in-person instruction, the child shall be counted as a transfer student.

(2) If a child returns to a public school, semester exams shall be given to the child to determine grade placement.

(3) This subsection does not and should not be interpreted to create on-line schools. However, if a student chooses to attend an accredited, state authorized on-line school, that student's former school should not be penalized by the student being classified as a dropout.



Section 16-28-3.1 - Guidelines and procedures for withdrawal from school; dropout prevention program.

(a) A child over the age of 17 may withdraw from public school prior to graduation if both of the following circumstances exist:

(1) Written consent is granted by the child's parent or legal guardian.

(2) An exit interview is conducted where the student and the student's parent or legal guardian have been advised that withdrawal from school shall likely reduce the student's future earning potential and increase the student's likelihood of being unemployed in the future. During the exit interview, the student who is withdrawing from school shall be given information that has been prepared and supplied by the State Department of Education regarding the detrimental impacts and effects of early withdrawal from school along with any available training and employment opportunity programs, provided such information is available.

(b) The State Department of Education shall work with local public school systems that have the lowest four-year graduation rates. The department shall incorporate specific dropout prevention strategies, target resources, and gather data that will improve graduation rates and educational outcomes in all grades in all public schools. The department shall develop specific methods of targeted intervention or identify appropriate existing methods for local public school systems that have a four-year graduation rate less than the percentage as determined by the State Board of Education. These interventions may include the following:

(1) Early intervention for students who fail Algebra I, or any ninth grade reading or math class, and have insufficient credits to be promoted.

(2) Alternative education programs designed to reengage dropouts including, but not limited to, dual enrollment courses at the community college level.

(3) Increased availability of advanced placement courses.

(4) Offering full course fee waivers for students who are eligible for free or reduced lunches, when enrolled in dual credit courses.

(5) Flexible programs for older students who are currently not enrolled.

(6) Comprehensive coaching for middle school and high school students who are below grade level in reading and math or who are at risk due to poor attendance, behavior, or safety issues including, but not limited to, harassment and bullying.

(7) Teacher advisories and other supports that are designed to specifically address the needs of those students who are most at risk of dropping out of school by providing opportunities to build positive connections with peers and teachers and providing assistance with course selection, school performance, and completion of graduation requirements. Students who are most at risk of dropping out of school include, but are not limited to, those students who move often, have poor attendance, or have multiple suspensions or discipline issues.

(8) Strategies that are specifically designed to improve high school graduation rates for those teenagers who are at the highest risk of dropping out, including, but not limited to, students in the foster care system, pregnant students, student parents, English as second language students, and students with special educational needs.

(c) The department, in addition to other information and data, shall compile all of the following data to ensure that the dropout prevention program, and local versions of the program, are based upon evidence-based research, are data-driven, and show continuous improvement in:

(1) The total number of high school suspensions related to truancy.

(2) The total number of students enrolled in alternative education programs.

(3) The total number of students who have been reenrolled in programs with flexible schedules or community college programs.

(4) The total number of students who have failed Algebra I or ninth grade reading or math.

(5) The total number of students who are repeating the ninth grade.

(6) The total number of students receiving remedial assistance in the ninth grade.

(d) The department shall prepare and submit to the Legislature a written report that documents all of the following:

(1) The outcomes of the dropout prevention strategies to date, at the local school system level.

(2) Any planned modification of school system dropout prevention strategies and activities, based on the data compiled.



Section 16-28-4 - Minimum age at which child may enter.

(a) A child who is six years of age on or before December 31 or the date on which school begins in the enrolling district shall be entitled to admission to the first grade in the public elementary schools at the opening of such schools for that school year or as soon as practicable thereafter. A child who is under six years of age on December 31 or the date on which school begins in the enrolling district shall not be entitled to admission to the first grade in the public elementary schools during that school year; except, that an underage child who transfers from the first grade of a school in another state may be admitted to school upon approval of the board of education in authority, and an underage child who has moved into this state having completed or graduated from a mandated kindergarten program in another state shall be entitled to admission to the public elementary schools regardless of age. A child who becomes six years of age on or before February 1 may, on approval of the local board of education, be admitted at the beginning of the second semester of that school year to schools in school systems having semiannual promotions of pupils.

(b) A child who is five years of age on or before September 1 or the date on which school begins in the enrolling district shall be entitled to admission to the local public school kindergartens at the opening of such schools for that school year or as soon as practicable thereafter; a child who is under five years of age on September 1 or the date on which school begins in the enrolling district shall not be entitled to admission to such schools during that school year; except that, an underage child who transfers from the public school kindergarten in another state may be admitted to local public kindergarten on the prior approval of the local board of education on a space available basis. The aforementioned underage children transferring from the public school kindergartens of another state, upon successful completion of the kindergarten in the local public schools, will then be allowed admission to the first grade of the local public schools.

(c) No public school system shall lose any teacher unit as a result of this section. The State Board of Education is authorized to adopt policies for local boards of education for the implementation of this section.



Section 16-28-5 - Private tutor.

Instruction by a private tutor means and includes only instruction by a person who holds a certificate issued by the State Superintendent of Education and who offers instruction in the several branches of study required to be taught in the public schools of this state, for at least three hours a day for 140 days each calendar year, between the hours of 8:00 A.M. and 4:00 P.M., and who uses the English language in giving instruction. Such private tutor shall, prior to beginning the instruction of any child, file with the county superintendent of education, where his place of instruction is in territory under the control and supervision of the county board of education, or the city superintendent of schools, where his place of instruction is in territory under the control and supervision of a city board of education, a statement showing the child or children to be instructed, the subjects to be taught and the period of time such instruction is proposed to be given. Such tutor shall keep a register of work, showing daily the hours used for instruction and the presence or absence of any child being instructed and shall make such reports as the State Board of Education may require.



Section 16-28-6 - Children exempt from attending public school.

(a) The following children, when issued certificates of exemption by the county superintendent of education, where they reside in territory under the control and supervision of the county board of education, or the city superintendent of schools, where they reside in territory under the control and supervision of a city board of education, shall not be required to attend school, or to be instructed by a private tutor:

(1) Children whose physical or mental condition is such as to prevent or render inadvisable attendance at school or application to study. Before issuing such certificate of exemption, the superintendent shall require a certificate from the county health officer in counties which have a health unit, and from a regularly licensed, practicing physician in counties which do not have a health unit, that such a child is physically or mentally incapacitated for school work.

(2) Children who have completed the course of study of the public schools of the state through high school as now constituted.

(3) Where because of the distance children reside from school and the lack of public transportation such children would be compelled to walk over two miles to attend a public school.

(4) Where the children are legally and regularly employed under the provisions of the law relating to child labor and hold permits to work granted under the terms of the child labor law.

(5) Otherwise qualified children who withdraw from school pursuant to Section 16-28-3.1.

(b) Nothing in this section shall be construed so as to deny any right to any child granted under the provisions of Sections 16-39-1 through 16-39-12.



Section 16-28-7 - Report of enrollment.

At the end of the fifth day from the opening of the public school, the principal teacher of each public school, private school, and each private tutor, but not church school, shall report on forms prescribed by the State Superintendent of Education to the county superintendent of education, in the event the school is operated in territory under the control and supervision of the county board of education, or to the city superintendent of schools, in the event the school is operated in territory under the control and supervision of a city board of education, the names and addresses of all children of mandatory school attendance age who have enrolled in such schools; and thereafter, throughout the compulsory attendance period, the principal teacher of each school and private tutor shall report at least weekly the names and addresses of all children of mandatory school attendance age who enroll in the school or who, having enrolled, were absent without being excused, or whose absence was not satisfactorily explained by the parent, guardian, or other person having control of the child. The enrollment and attendance of a child in a church school shall be filed with the local public school superintendent by the parent, guardian, or other person in charge or control of the child on a form provided by the superintendent or his or her agent which shall be countersigned by the administrator of the church school and returned to the public school superintendent by the parent. Should the child cease attendance at a church school, the parent, guardian, or other person in charge or control of the child shall by prior consent at the time of enrollment direct the church school to notify the local public school superintendent or his or her agent that the child no longer is in attendance at a church school. This section may not be interpreted or construed as authorizing the Department of Education, the State Board of Education, or the State Superintendent of Education to license or regulate any private, nonpublic, or church school offering instruction in grades K-12, or any combination thereof.



Section 16-28-8 - Reports required must be furnished.

All school officers, including those in private schools, or private tutors, but not those in church schools, in this state offering instruction to pupils within the compulsory attendance ages, shall make and furnish all reports that may be required by the State Superintendent of Education and by the county superintendent of education or by the board of education of any city with reference to the workings of this article. The principal teacher of each public school, private school, church school and each private tutor shall keep an attendance register showing the enrollment of the school and every absence of each enrolled child from school for a half day or more during each school day of the year.



Section 16-28-9 - List of children who should attend school - Required.

In order that the provisions of this article may more definitely be enforced, the county superintendent of education and the city superintendent of schools shall, before the opening of the public schools, make a list for each school under his or her control or supervision of all children of mandatory school attendance age who should attend such school or schools under his or her charge or control. Such list must give the name, date of birth, age, sex, race, and the name and address of the parent, guardian, or other person in parental relationship. In case of pupils living in cities, the street and house number shall be given, and in case of all other pupils, the estimated distance from the schoolhouse by the nearest traveled road shall be given.



Section 16-28-10 - List of children who should attend school - How lists prepared.

The information required for making lists of children of the compulsory attendance ages shall be prepared by county and city superintendents of education with the assistance of attendance officers from the census booklets on file in their offices for the years in which the census is taken. In the years in which the census is not taken, such lists shall be prepared by county and city superintendents of education by supplementing and correcting the census lists from continuing census records, teachers' registers and such additional information as may be required from attendance officers.



Section 16-28-11 - Enrollment report and list of potential students compared.

The county superintendent of education or the city superintendent of schools, as the case may be, shall upon the receipt of the report from teachers and private tutors showing the enrollment of children of mandatory school attendance age, compare and study the reports with the list which has been compiled of the children who should attend each school and ascertain what child or children required to attend school are not enrolled.



Section 16-28-12 - Person in loco parentis responsible for child's school attendance and behavior; noncompliance; local boards to promulgate written behavior policy, contents, annual distribution, receipt to be documented; school officials required to report noncompliance; failure to report suspected violation; district attorneys vigorously to enforce provisions.

(a) Each parent, guardian, or other person having control or custody of any child required to attend school or receive regular instruction by a private tutor who fails to have the child enrolled in school or who fails to send the child to school, or have him or her instructed by a private tutor during the time the child is required to attend a public school, private school, church school, denominational school, or parochial school, or be instructed by a private tutor, or fails to require the child to regularly attend the school or tutor, or fails to compel the child to properly conduct himself or herself as a pupil in any public school in accordance with the written policy on school behavior adopted by the local board of education pursuant to this section and documented by the appropriate school official which conduct may result in the suspension of the pupil, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than one hundred dollars ($100) and may also be sentenced to hard labor for the county for not more than 90 days. The absence of a child without the consent of the principal teacher of the public school he or she attends or should attend, or of the tutor who instructs or should instruct the child, shall be prima facie evidence of the violation of this section.

(b) Each local public board of education shall adopt a written policy for its standards on school behavior. Each local public school superintendent shall provide at the commencement of each academic year a copy of the written policy on school behavior to each parent, guardian, or other person having care or control of a child who is enrolled. Included in the written policy shall be a copy of this section. The signature of the student and the parent, guardian, or other person having control or custody of the child shall document receipt of the policy.

(c) Any parent, guardian, or other person having control or custody of any child enrolled in public school who fails to require the child to regularly attend the school or tutor, or fails to compel the child to properly conduct himself or herself as a pupil in accordance with the written policy on school behavior adopted by the local board of education and documented by the appropriate school official which conduct may result in the suspension of the pupil, shall be reported by the principal to the superintendent of education of the school system in which the suspected violation occurred. The superintendent of education or his or her designee shall report suspected violations to the district attorney within 10 days. Any principal or superintendent of education or his or her designee intentionally failing to report a suspected violation shall be guilty of a Class C misdemeanor. The district attorney shall vigorously enforce this section to ensure proper conduct and required attendance by any child enrolled in public school.



Section 16-28-13 - Burden of proof on person in loco parentis.

No parent, guardian or other person having control or charge of any child shall be convicted for failure to have said child enrolled in school or for failure to send a child to school or for failure to require such child to regularly attend such school or tutor, or for failure to compel such child to properly conduct himself as a pupil, if such parent, guardian or other person having control or charge of such child can establish to the reasonable satisfaction of the court the following:

(1) That the principal teacher in charge of said school which he attends or should attend or the tutor who instructs or should instruct said child gave permission for the child to be absent; or

(2) That such parent, guardian or other person is unable to provide necessary books and clothes in order that the child may attend school in compliance with law, and that such parent, guardian or other person had prior to the opening of the school, or immediately after the beginning of such dependency, reported such dependent condition to the juvenile court of the county and offered to turn the child over to the State Department of Human Resources as a dependent child; or

(3) That such parent, guardian or other person has made a bona fide effort to control such child and is unable to do so, and files in court a written statement that he is unable to control such child; or

(4) That there exists a good cause or valid excuse for such absence; or

(5) That such parent, guardian or other person has made a bona fide, diligent effort to secure the regular attendance of such child and that the absence was without his knowledge, connivance or consent.

A good cause or valid excuse, as used in this section, exists when on account of sickness or other condition attendance was impossible or entirely inadvisable or impracticable or when, by virtue of the extraordinary circumstances, the absence is generally recognized as excusable.



Section 16-28-14 - Habitual truant.

In case any child becomes an habitual truant, or because of irregular attendance or misconduct has become a menace to the best interest of the school which he is attending or should attend, and the parent, guardian or other person files a written statement in court as provided in Section 16-28-13, stating that he is unable to control such child, the attendance officer must file a complaint before the judge of the juvenile court of the county, alleging the facts, whereupon such child must be proceeded against in the juvenile court for the purpose of ascertaining whether such child is a dependent, neglected or delinquent child.



Section 16-28-15 - Absence must be explained.

Every parent, guardian, or other person having control or charge of any child required to attend public school, private school, or church school, shall as soon as practical explain the cause of any absence of the child under his control or charge which was without permission of the teacher, and a failure to furnish such explanation shall be admissible as evidence of such child being a truant with the consent and connivance of the person in control or charge of said child, unless such person can show to the reasonable satisfaction of the court that he had no knowledge of such absence and that he has been diligent in his efforts to secure the attendance of such child.



Section 16-28-16 - Cases of nonenrollment and nonattendance; withdrawal of enrollment.

(a) It shall be the duty of the county superintendent of education or the city superintendent of education, as the case may be, to require the attendance officer to investigate all cases of nonenrollment and of nonattendance. In all cases investigated where no valid reason for nonenrollment or nonattendance is found, the attendance officer shall give written notice to the parent, guardian, or other person having control of the child. In the event of the absence of the parent, guardian, or other person having control of the child from his or her usual place of residence, the attendance officer shall leave a copy of the notice with some person over 12 years of age residing at the usual place of residence, with instructions to hand the notice to the parent, guardian, or other person having control of the child, which notice shall require the attendance of the child at the school within three days from the date of the notice. In the event the investigation discloses that the nonenrollment or nonattendance was without valid excuse or good reason and intentional, the attendance officer shall be required to bring criminal prosecution against the parent, guardian, or other person having control of the child.

(b) Each child who is enrolled in a public school shall be subject to the attendance and truancy provisions of this article except that any parent or parents, guardian or guardians who voluntarily enrolls their child in public school, who feel that it is in the best interest of that child shall have the right to withdraw the child at any time prior to the current minimum compulsory attendance age.



Section 16-28-17 - When child may be taken into custody.

It shall be the duty of the attendance officer, probation officer or other officer authorized to execute writs of arrest to take into custody without warrant any child required to attend school or be instructed by a private tutor who is found away from home and not in the custody of the person having charge or control of such child during school hours and who has been reported by any person authorized to begin proceedings or prosecutions under the provisions of this article as a truant. Such child shall forthwith be delivered to the person having charge or control of said child or to the principal teacher of the school or the private tutor from whom said child is a truant. If such child is an habitual truant, he shall be brought before the juvenile court for such disposition as the judge of said court finds proper from the facts.



Section 16-28-18 - Record kept by attendance officer.

The attendance officer whose appointment is by this article provided for shall keep an accurate record of all notices served, all cases prosecuted and all other services performed and shall make an annual report of the same to the county board of education or to the city board of education by whom he is employed.



Section 16-28-19 - Attendance districts.

The county board of education shall arrange the county, exclusive of cities, into one or more attendance districts, and said board shall appoint an attendance officer for every district created, who shall hold his office at the will of the county board of education, and the board of education of each city having a city board of education shall appoint one or more attendance officers to serve at the pleasure of the appointing board. City and county boards of education and county commissions may jointly employ any person or persons to carry out the provisions of this chapter and such additional duties as may be assigned them by such boards or county commissions.



Section 16-28-20 - Compensation of attendance officers.

The attendance officers who are employed by the county or city board of education shall be paid by the respective boards of education such salaries as may be required to secure efficient service. Said attendance officer shall be paid as other employees of the county or city boards of education are paid, but no attendance officer shall receive any compensation under the provisions of this title until he shall have filed such reports as are required by the State Board of Education and by the board of education of the county or city employing him.



Section 16-28-21 - Juvenile court jurisdiction.

The juvenile court of the county shall have original and exclusive jurisdiction of all prosecutions or proceedings arising under the provisions of this article against or concerning any parent, guardian or other person having charge or control of a child, or against or concerning any child or other person for the purpose of enforcing the provisions of this article and effecting its objects, and all provisions of Chapter 15 of Title 12 shall apply to prosecutions or proceedings arising under the provisions and terms of this article.



Section 16-28-22 - Prosecutions.

No prosecution or proceeding under this article shall be begun except by one of the following parties:

(1) The county superintendent of education or city superintendent of schools where the matter affects a school or private tutor in territory under his supervision; or

(2) An attendance officer; or

(3) The principal teacher of the school which the child attends or should attend; or

(4) The private tutor by whom the child is instructed or should be instructed; or

(5) The probation officer of the county; or

(6) A duly authorized agent of the State Superintendent of Education or the Department of Human Resources.



Section 16-28-23 - Attendance register and rules and regulations as evidence.

The registry of attendance of pupils kept by any public school, private school, church school or private tutor in compliance with the provisions of law or any rule and regulation promulgated by the State Board of Education shall be admissible as evidence of the existence or nonexistence of the facts it is required to show. A copy of any rule and regulation of the State Board of Education duly certified as true and correct by the State Superintendent of Education shall be admissible as evidence of the provisions of such rule and regulation, and the statement in the certificate of the State Superintendent of Education of the date of the promulgation shall be admissible as evidence that such rule or regulation was duly promulgated on the day and date named.



Section 16-28-24 - Church schools may waive exemptions specified in this article.

Notwithstanding entitlement to the exemptions provided church schools under Sections 16-28-1, 16-1-11, 16-28-3, 16-28-7, 16-28-8, 16-28-15, 16-28-23 and 16-40-1 any church school as defined in Section 16-28-1(2) shall certify to the local public school superintendent on forms supplied by the superintendent to the requesting church school that the exemptions specified herein are waived.






Article 2 - Conditioning of Driving Privileges upon School Attendance.

Section 16-28-40 - License applicant under 19 to provide documentation of school enrollment, etc.; duties of school attendance official; withdrawal from school; conviction for certain pistol offenses.

(a) The Department of Public Safety shall deny a driver's license or a learner's license for the operation of a motor vehicle to any person under the age of 19 who does not, at the time of application, present a diploma or other certificate of graduation issued to the person from a secondary high school of this state or any other state, or documentation that the person: (1) is enrolled and making satisfactory progress in a course leading to a general educational development certificate (GED) from a state approved institution or organization, or has obtained the certificate; (2) is enrolled in a secondary school of this state or any other state and has not at the time of application accumulated disciplinary points while a student in school that would extend the age of eligibility for the student to apply for a driver's license; (3) is participating in a job training program approved by the State Superintendent of Education; (4) is gainfully and substantially employed; (5) is a parent with the care and custody of a minor or unborn child; (6) has a physician certify that the parents of the person depend on him or her as their sole source of transportation; or (7) is exempted from this requirement due to circumstances beyond his or her control as provided in this chapter.

(b) The attendance officer or chief attendance administrator, upon request, shall provide documentation of enrollment status and disciplinary points on a form approved by the Department of Education to any student 15 years of age or older who is properly enrolled in a school under the jurisdiction of the official, for presentation to the Department of Public Safety, on application for, or renewal or reinstatement of, a driver's license or a learner's license to operate a motor vehicle. Whenever a student 16 years of age or older withdraws from school, the attendance officer or chief attendance administrator shall notify the Department of Public Safety of the withdrawal. Withdrawal shall be defined as more than 10 consecutive or 15 days total unexcused absences during a single semester.

(c) Within five days of receipt of a notice of withdrawal, the Department of Public Safety shall send notice to the licensee that his or her driver's license or learner's license will be suspended under this article on the 30th day following the date the notice was sent unless documentation of compliance with this article is received by the department before the 30th day.

(d) Whenever the withdrawal from school of the student, or the failure of the student to enroll in a course leading to or to obtain a GED or high school diploma, is beyond the control of the student, or is for the purpose of transfer to another school as confirmed in writing by the parent or guardian of the student, or is for the purpose of participating in a job training program approved by the State Superintendent of Education, no notice shall be sent by the proper school official to the Department of Public Safety to suspend the license of the student. If the student is applying for or renewing a driver's license or a learner's license, the attendance officer or chief attendance administrator, upon request, shall provide the student with documentation to present to the Department of Public Safety to exempt the student from this section. The local superintendent of education with the assistance of the county or city school attendance director as the case may be, and any other staff or school personnel, or the appropriate school official of any private secondary school, shall be the sole judge of whether the withdrawal is due to circumstances beyond the control of the person. Suspension or expulsion from school or imprisonment in a jail or penitentiary is not a circumstance beyond the control of a person.

(e)(1) Any person over the age of 14 who is convicted of the crime of possession of a pistol on the premises of a public school, or a public school bus, or both, under Section 13A-11-72 shall be denied issuance of a driver's permit or license for the operation of a motor vehicle for 180 days from the date the person is eligible and applies for a permit or license for the operation of a motor vehicle. Any adjudication as a juvenile delinquent or youthful offender where the underlying charge is the possession of a pistol on the premises of a public school, or a public school bus, or both, under Section 13A-11-72 shall be considered a conviction under this subsection, and the adjudication of a person as a juvenile delinquent or youthful offender where the underlying charge is a violation under Section 13A-11-72 shall be reported to the Department of Public Safety.

(2) If a person over the age of 14 years possesses a driver's license on the date of conviction, the Department of Public Safety, within five days of receipt of a notice of conviction from the court, shall send notice to the licensee that his or her driver's license will be suspended. The notice shall state that the license will be suspended for 180 days commencing on the 30th day following the date the notice was sent unless documentation is received by the department before the 30th day that the person was not convicted of the crime. Upon the appropriate date, the department shall suspend the license.

(3) Upon the written request of the person whose license is denied or suspended, the Department of Public Safety shall afford the person an opportunity for a hearing in the same manner and under the procedure used for other driver's license suspensions. If the suspension or denial of issuance determination is sustained by the Director of the Department of Public Safety or the authorized agent of the director, upon such hearing, the person may file a petition in the appropriate court to review the final order of suspension or denial by the director or the authorized agent of the director in the same manner and under the same conditions as is provided in the case of suspensions and denials.

(4) If the conviction is reversed within the 180-day period, the department, upon receipt of notice of the reversal from the Administrative Office of Courts, shall reinstate a suspended license and shall accept an application for a license and shall issue the license according to law and regulation.

(5) The court shall notify the Department of Public Safety of the conviction of a person over the age of 14 of a crime involving the possession of a pistol on the premises of a public school, or a public school bus, or both, under Section 13A-11-72 and any reversal of the conviction. The Administrative Office of Courts may promulgate necessary rules and regulations to implement this notification procedure.



Section 16-28-41 - Written guidelines to be provided.

The State Department of Education shall distribute written guidelines to each school system for developing a written school policy in accordance with this article that outlines the definitions of "circumstances beyond the control" of any person subject to denial or revocation of the privilege of a driver's license or learner's license to operate a motor vehicle and outlines the appeal process available to the person. The school system shall give adequate written information to each student concerning these guidelines and the sanctions and rights provided for in this article.



Section 16-28-42 - Adoption of regulations.

The Department of Education and the Department of Public Safety shall jointly adopt regulations to implement this article, including a hearing and appeal process.



Section 16-28-43 - Article not to deny rights of exceptional children.

No provision of this article shall be construed to deny any right to any child granted pursuant to Sections 16-39-1 to 16-39-12.



Section 16-28-44 - Article not to deny constitutional rights of children.

No provision of this article shall be construed to deny the right of any child granted pursuant to the Constitution of the United States nor to the Constitution of Alabama of 1901.



Section 16-28-45 - Construction with other attendance and vehicle laws.

The provisions of this article shall be construed together with any and all other laws or parts of law relating to school attendance or the operation of a motor vehicle except where there is a direct conflict herewith, in which event this article shall supersede.









Chapter 28A - SCHOOL DISCIPLINE.

Section 16-28A-1 - Legislative findings.

It is the finding of the Alabama Legislature that the people of Alabama have two basic expectations of their public schools: (1) that students be allowed to learn in a safe classroom setting where order and discipline are maintained; and (2) that students learn at the level of their capabilities and achieve accordingly. The Legislature finds further that every child in Alabama is entitled to have access to a program of instruction which gives him or her the right to learn in a non-disruptive environment. No student has a right to be unruly in his or her classroom to the extent that such disruption denies fellow students of their right to learn. The teacher in each classroom is expected to maintain order and discipline. Teachers are hereby given the authority and responsibility to use appropriate means of discipline up to and including corporal punishment as may be prescribed by the local board of education. So long as teachers follow approved policy in the exercise of their responsibility to maintain discipline in their classroom, such teacher shall be immune from civil or criminal liability. It shall be the responsibility of the local boards of education and the administrators employed by them to provide legal support to each teacher exercising his or her authority and responsibility to maintain order and discipline in his or her classroom as long as the teacher follows the local board of education's policy. Such support for the teacher shall include, but not be limited to, providing appropriate legal representation to defend the teacher against charges, filing of a written report pursuant to Section 16-1-24, seeking the issuance of a warrant or warrants for any person or persons threatening or assaulting a teacher, and the timely assistance and cooperation with the appropriate authorities in the prosecution of any person or persons threatening or assaulting a teacher. Local school board authorities and school administrators providing such support shall be absolutely immune from civil and criminal liability for actions authorized or required by this section.



Section 16-28A-2 - Exemption of teachers and other employees from application of Title 26.

The provisions of Title 26 shall not apply to public school teachers in relation to corporal punishment of students when the punishment is consistent with established written policies of the employing board of education. Neither shall the provisions of Title 26 apply to public school teachers or other employees while maintaining order and discipline in the classroom and on public school property, including school buses, consistent with written policies of the employing board of education.



Section 16-28A-3 - Local boards of education required to develop and disseminate student discipline and behavior policies.

To fully implement the provisions of this chapter, the State Board of Education shall require each local board of education to develop a written policy on student discipline and behavior and to broadly disseminate them following its adoption. Copies of the student discipline and behavior policy shall be given to all teachers, staff, parents and students.



Section 16-28A-4 - Immunity for teachers or administrators who report suspected drug abuse.

A teacher or administrator who, in good faith, reports suspected drug abuse by a student to the appropriate authorities shall be immune from civil or criminal liability.



Section 16-28A-5 - Immunity for other authorized school personnel.

It is the intent of the Legislature to include under the provisions of this chapter, principals, assistant principals and any other school personnel authorized to use corporal punishment under the policies and guidelines developed by the local board of education.






Chapter 28B - STUDENT HARASSMENT PREVENTION ACT.

Section 16-28B-1 - Short title.

This chapter shall be known and may be cited as the Student Harassment Prevention Act.



Section 16-28B-2 - Legislative intent.

It is the intent of the Legislature to provide for the adoption of policies in public school systems to prevent the harassment of students. It is the further intent of the Legislature that this chapter apply only to student against student harassment, intimidation, violence, and threats of violence in the public schools of Alabama, grades prekindergarten through 12, and that the State Department of Education develop, and each local board of education adopt procedural policies to manage and possibly prevent these acts against any student by another student or students based on the characteristics of a student.

Additionally, it is the intent of the Legislature that the filing of a complaint of harassment be in writing and submitted by the affected student, or the parent or guardian of the affected student, and not by an education employee on behalf of an affected student or his or her parent or guardian.



Section 16-28B-3 - Definitions.

The following terms have the following meanings:

(1) DEPARTMENT. The State Department of Education.

(2) HARASSMENT. A continuous pattern of intentional behavior that takes place on school property, on a school bus, or at a school-sponsored function including, but not limited to, written, electronic, verbal, or physical acts that are reasonably perceived as being motivated by any characteristic of a student, or by the association of a student with an individual who has a particular characteristic, if the characteristic falls into one of the categories of personal characteristics contained in the model policy adopted by the department or by a local board. To constitute harassment, a pattern of behavior may do any of the following:

a. Place a student in reasonable fear of harm to his or her person or damage to his or her property.

b. Have the effect of substantially interfering with the educational performance, opportunities, or benefits of a student.

c. Have the effect of substantially disrupting or interfering with the orderly operation of the school.

d. Have the effect of creating a hostile environment in the school, on school property, on a school bus, or at a school-sponsored function.

e. Have the effect of being sufficiently severe, persistent, or pervasive enough to create an intimidating, threatening, or abusive educational environment for a student.

(3) HOSTILE ENVIRONMENT. The perception by an affected student or victim that the conduct of another student constitutes a threat of violence or harassment and that the conduct is objectively severe or pervasive enough that a reasonable person, under the circumstances, would agree that the conduct constitutes harassment, threat of assault, or assault.

(4) LOCAL BOARD. A city or county board of education.

(5) SCHOOL. Each public school, grades prekindergarten through 12, the Alabama Institute for Deaf and Blind, the Alabama High School of Mathematics and Science, and the Alabama School of Fine Arts.

(6) SCHOOL SYSTEM. The schools under the jurisdiction of a local board.



Section 16-28B-4 - Prohibited behavior; complaints; school plans or programs.

(a) No student shall engage in or be subjected to harassment, intimidation, violence, or threats of violence on school property, on a school bus, or at any school-sponsored function by any other student in his or her school system.

(b) No person shall engage in reprisal, retaliation, or false accusation against a victim, witness, or other person who has reliable information about an act of harassment, violence, or threat of violence.

(c) Any student, or parent or guardian of the student, who is the object of harassment may file a complaint outlining the details of the harassment, on a form authorized by the local board, and submit the form to the official designated by the local board to receive complaints at the school.

(d) Each school shall develop plans or programs, including, but not limited to, peer mediation teams, in an effort to encourage students to report and address incidents of harassment, violence, or threats of violence.



Section 16-28B-5 - Model policy.

The department shall develop a model policy prohibiting harassment, violence, and threats of violence on school property, on a school bus, or at any school-sponsored function. The model policy, at a minimum, shall contain all of the following components:

(1) A statement prohibiting harassment, violence, and threats of violence.

(2) Definitions of the terms harassment, as provided in subdivision (2) of Section 16-28B-3, intimidation, and threats of violence.

(3) A description of the behavior expected of each student.

(4) A series of graduated consequences for any student who commits an act of intimidation, harassment, violence, or threats of violence. Punishment shall conform with applicable federal and state disability, antidiscrimination, and education laws and school discipline policies.

(5) A procedure for reporting an act of intimidation, threat of suicide, harassment, violence, or threat of violence. An anonymous report may not be the basis for imposing formal disciplinary action against a student.

(6) A procedure for the prompt investigation of reports of serious violations and complaints, specifying that the principal, or his or her designee, is the person responsible for the investigation.

(7) A response procedure for a school to follow upon confirmation of an incident of intimidation, harassment, violence, or threats of violence.

(8) A statement prohibiting reprisal or retaliation against any person who reports an act of intimidation, violence, threat of violence, or harassment, including the consequences of and any appropriate remedial action that may be taken against a person who engages in such reprisal or retaliation.

(9) A statement of the consequences of and appropriate remedial action that may be taken against a person who has deliberately and recklessly falsely accused another.

(10) A procedure for publicizing local board policy, including providing notice that the policy applies to participation in school-sponsored functions.

(11) A clearly defined procedure for students to use in reporting harassment, including, but not limited to, written reports on local board approved complaint forms and written reports of instances of harassment, intimidation, violence, and threats of violence based on the personal characteristics of a student. The complaint form may be served in person or by mail on the principal, or his or her designee, or his or her office. The procedures shall be made known and be readily available to each student, employee, and the parent or guardian of each student. It is the sole responsibility of the affected student, or the parent or guardian of the affected student, to report incidences of harassment to the principal, or his or her designee.

(12) A procedure for promulgating rules to implement this chapter, including the development of a model student complaint form. The department shall seek public input in developing and revising the model policy, model complaint form, and any other necessary forms.

(13) A procedure for the development of a nonexhaustive list of the specific personal characteristics of a student which may often lead to harassment. Based upon experience, a local board of education may add, but not remove, characteristics from the list. The additional characteristics or perceived characteristics that cause harassment shall be identified by the local board on a case-by-case basis and added to the local board policy. The list shall be included in the code of conduct policy of each local board.



Section 16-28B-6 - Duties of schools.

Each school shall do all of the following:

(1) Develop and implement evidence-based practices to promote a school environment that is free of harassment, intimidation, violence, and threats of violence.

(2) Develop and implement evidence-based practices to prevent harassment, intimidation, violence, and threats of violence based, as a minimum, on the criteria established by this chapter and local board policy, and to intervene when such incidents occur.

(3) Incorporate into civility, citizenship, and character education curricula awareness of and sensitivity to the prohibitions of this chapter and local board policy against harassment, intimidation, violence, and threats of violence.

(4) Report statistics to the local board of actual violence, submitted reports of threats of violence, and harassment. The local board shall provide the statistics of the school system and each school in the school system to the department for posting on the department website. The posted statistics shall be available to the public and any state or federal agency requiring the information. The identity of each student involved shall be protected and may not be posted on the department website.



Section 16-28B-7 - Freedoms of speech and expression.

This chapter shall not affect the freedom of speech and freedom of expression guaranteed each student under the Constitution of the United States and the Constitution of Alabama of 1901, and other applicable statutory law provided in the Code of Alabama 1975.



Section 16-28B-8 - Suicide prevention programs, training, and policies; advisory committee; liability.

(a) To the extent that the Legislature shall appropriate funds, or to the extent that any local board may provide funds from other sources, each school system shall implement the following standards and policies for programs in an effort to prevent student suicide:

(1) Foster individual, family, and group counseling services related to suicide prevention.

(2) Make referral, crisis intervention, and other related information available for students, parents, and school personnel.

(3) Foster training for school personnel who are responsible for counseling and supervising students.

(4) Increase student awareness of the relationship between drug and alcohol use and suicide.

(5) Educate students in recognizing signs of suicidal tendencies and other facts and warning signs of suicide.

(6) Inform students of available community suicide prevention services.

(7) Promote cooperative efforts between school personnel and community suicide prevention program personnel.

(8) Foster school-based or community-based, or both, alternative programs outside of the classroom.

(9) Develop a strategy to assist survivors of attempted suicide, students, and school personnel in coping with the issues relating to attempted suicide, suicide, the death of a student, and healing.

(10) Engage in any other program or activity which the local board determines is appropriate and prudent in the efforts of the school system to prevent student suicide.

(11) Provide training for school employees and volunteers who have significant contact with students on the local board policies to prevent harassment, intimidation, violence, and threats of violence.

(12) Develop a process for discussing with students local board policies relating to the prevention of student suicide and to the prevention of harassment, intimidation, violence, and threats of violence.

(13) Provide annual training for all certificated school employees in suicide awareness and prevention. This training may be provided within the framework of existing inservice training programs or as a part of required professional development offered by the local school system.

(b)(1) The State Department of Education shall create an advisory committee consisting of practitioners and representatives from all of the following organizations:

a. The School Superintendents of Alabama.

b. The Council for Leaders in Alabama Schools.

c. The Alabama Education Association.

d. The Alabama Association of School Boards.

e. The Jennifer Claire Moore Foundation.

f. Other pertinent mental health and suicide prevention organizations as determined by the department.

(2) The advisory committee shall assist the department in developing and adopting rules to provide for the training of certificated school employees in suicide awareness and prevention pursuant to subdivision (13) of subsection (a).

(3) The department and the advisory committee may develop a list of approved training materials to fulfill the requirements of subdivision (13) of subsection (a). Approved training materials may include, but not be limited to, any of the following:

a. Training materials that are currently being used by a local school system.

b. Training materials that provide instruction on identifying appropriate mental health services, both within the school system and within the larger community.

c. Training materials that may be completed through self-review.

(c) Each local school system shall adopt a policy on student suicide prevention. To assist local school systems in developing their own policies for student suicide prevention, the department and advisory committee shall establish a model policy for use by local school systems in accordance with this section.

(d) Any person involved in a cause of action or omission resulting from the implementation of this section or resulting from any training, or lack thereof, required by this section, shall be subject to Section 36-1-12.



Section 16-28B-9 - Adoption of local policies.

Each local board shall establish a policy in compliance with this chapter on or before July 1, 2010. Each local policy or model policy adopted by a local board or the department, respectively, shall be consistent with this chapter.






Chapter 29 - MENTAL AND PHYSICAL EXAMINATIONS OF SCHOOL CHILDREN.

Section 16-29-1 - Required; scope; suspension of infected child.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-29-2 - When examination made.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-29-3 - Certificate of examination furnished pupil.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-29-4 - County health officers furnished with certain equipment.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-29-5 - Tests.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-29-6 - County board of health to cooperate.

Repealed by Act 2015-70 effective April 21, 2015.






Chapter 30 - IMMUNIZATION OF SCHOOL CHILDREN.

Section 16-30-1 - Immunization or testing for certain diseases.

The State Health Officer is authorized, subject to the approval of the State Board of Health, to designate diseases against which children must be immunized or for which they must be tested prior to, or, in certain instances after entry into the schools of Alabama.



Section 16-30-2 - Responsibilities of parents.

It shall be the responsibility of the parents or guardians of children to have their children immunized or tested as required by Section 16-30-1.



Section 16-30-3 - Exceptions to chapter.

The provisions of this chapter shall not apply if:

(1) In the absence of an epidemic or immediate threat thereof, the parent or guardian of the child shall object thereto in writing on grounds that such immunization or testing conflicts with his religious tenets and practices; or

(2) Certification by a competent medical authority providing individual exemption from the required immunization or testing is presented the admissions officer of the school.



Section 16-30-4 - Presentation of certificate upon initial entrance into school.

The boards of education and the governing authority of each private school shall require each pupil who is otherwise entitled to admittance to kindergarten or first grade, whichever is applicable, or any other entrance into an Alabama public or private school, to present a certification of immunization or testing for the prevention of those communicable diseases designated by the State Health Officer, except as provided in Section 16-30-3. Provided, however, that any student presently enrolled in a school in this state, not having been immunized upon initial entrance to school, is hereby required to present a certification of immunization as described in this section upon commencement of the next school year. Section 16-30-1 and this section shall apply only to kindergarten through 12th grade and not to the institutions of higher learning.



Section 16-30-5 - Rules and regulations.

The State Health Officer shall promulgate rules and regulations necessary to carry out this chapter.






Chapter 30A - ALABAMA SAFE AT SCHOOLS ACT.

Section 16-30A-1 - Short title.

This chapter shall be known as the Alabama Safe at Schools Act.



Section 16-30A-2 - Definitions.

For purposes of this chapter, the following words have the following meanings:

(1) DELEGATION. The act of authorizing a competent individual to perform selected nursing activities supportive to registered nurses or licensed practical nurses in selected school situations as provided under this chapter, while retaining the accountability for the outcome if the delegation is to an unlicensed individual.

(2) INDIVIDUAL HEALTH PLAN. A document that outlines health care to be provided to a student in the school setting, developed by the school nurse in conjunction with the student’s parents or guardians and may contain the orders from the physician, certified registered nurse practitioner operating under a valid collaborative agreement, or physician assistant operating with a valid supervisory agreement.

(3) SCHOOL. Any primary or secondary public school located in the state.

(4) SCHOOL EMPLOYEE. Any person employed by a public school system located in the state.

(5) UNLICENSED MEDICATION ASSISTANT. A school employee who is trained in accordance with this chapter, but who is not required to be a health care professional.



Section 16-30A-3 - Training of school employees for care of students with diabetic medical needs.

(a) No later than the beginning of the 2015-2016 school year, the State Department of Education, in consultation with the Alabama Board of Nursing, shall develop guidelines for the training of school employees in the care needed for students with diabetic medical needs according to the student's Individual Health Plan, the medical authorizations of which are limited to permitting the administration of injectable medications specific to his or her diabetes. No other delegation of injectable medications shall be allowed under this chapter. These guidelines shall be developed in consideration of the recommendations of the American Academy of Pediatrics, the National Diabetes Education Program, and any other appropriate published medical guidelines. Each local board of education shall ensure that diabetes training programs are provided for all school nurses and unlicensed medication assistants at schools under its jurisdiction.

(b) Each local school system shall ensure that the training outlined in subsection (a) is provided to unlicensed medication assistants. In consultation with the local school superintendent and in consideration of a student's Individual Health Plan related to his or her diabetic condition, the lead nurse of the school system may recommend the placement of a school nurse based on the overall health needs of that student.

(c) School employees shall not be required to serve as unlicensed medication assistants, nor be subject to any penalty or disciplinary action for refusing to serve as an unlicensed medication assistant. It shall be unlawful to consider a school employee's decision to serve or not to serve as an unlicensed medication assistant in any employment decision, including, but not limited to, termination, non-renewal of contract, reduction-in-force, or transfer. Furthermore, no school administrator or supervisor shall threaten, harass, or otherwise coerce a school employee into serving as an unlicensed medication assistant.

(d) The medical authorization allowed under this chapter shall be limited to permitting the use of injectable medications specific to diabetes.



Section 16-30A-4 - Submission of medical order for development of Individual Health Plan.

The parent or guardian of each student with an identified diabetic medical condition who seeks care while at school shall submit the order from a physician, certified registered nurse practitioner operating under a valid collaborative agreement, or physician assistant operating under a valid supervisory agreement according to the timeline established by the local education agency to be considered in the development of the student's Individual Health Plan.



Section 16-30A-5 - Appropriate care for students under Individual Health Plan; availability of nurse or medication assistant.

(a) The local board of education shall ensure that each student in the school or system with a diabetic condition receives appropriate care as specified in his or her Individual Health Plan.

(b) The school nurse or a trained unlicensed medication assistant, to the extent required by the student's Individual Health Plan, shall be on site and available to provide care to each student with diabetes during regular school hours and school-sponsored before school and after school care programs, during field trips, extended off-site excursions, extracurricular activities in which the student is a direct participant, and on buses when the bus driver is not a trained unlicensed medication assistant.



Section 16-30A-6 - Training and supervision of school employees becoming unlicensed medication assistants.

Notwithstanding any other provision of law, a licensed health care professional may provide training and supervise school employees becoming unlicensed medication assistants who may also be providing care and performing tasks pursuant to this chapter in the activities set forth in Section 16-30A-5.



Section 16-30A-7 - Attendance and activities of students with diabetes.

A student with diabetes in public school may attend the school the student would otherwise attend if the student did not have diabetes, and the diabetes care specified in Section 16-30A-5 shall be provided at the school. A school system may not restrict a student who has diabetes from attending any school on the basis that the student has diabetes, that the school does not have a full-time school nurse, or that the school does not have trained unlicensed medication assistants. A student with diabetes may participate in extracurricular and co-curricular activities to the same extent as a student without diabetes. In addition, a school shall not require or pressure parents or guardians to provide care for a student with diabetes at school or at school-sponsored activities in which the student is a direct participant as set forth in Section 16-30A-5. However, if the parent or guardian of a student with diabetes does not supply the medication, the order from a physician, certified registered nurse practitioner operating under a valid collaborative agreement, or physician assistant operating under a valid supervisory agreement, supplies, or a signed parental and prescriber authorization, the parent or guardian shall be responsible for providing diabetic medical care to the student at school or at school-sponsored activities in which the student is a direct participant.



Section 16-30A-8 - Other medical conditions requiring supervision or specialized services.

Notwithstanding any other provision of this chapter, a student with a medical condition, other than or in addition to diabetes, requiring supervision or other specialized services may be assigned to a school in accordance with the student's Individual Health Plan.



Section 16-30A-9 - Liability of school employees.

A school employee shall be immune from suit and not liable for any civil damages as a result of his or her acts or omissions in the supervision or rendering of services, care, or assistance to a student under this chapter, nor shall he or she be liable for any civil damages as a result of any act, or failure to act, to provide or arrange for further treatment, care, or assistance.



Section 16-30A-10 - Liability of physicians.

A physician has no supervisory authority over the school's execution of the Individual Health Plan, and therefore shall be immune from civil liability for any orders, acts or omissions directly related to this chapter, including any vicarious liability for the acts and omissions of school employees and officials in carrying out the Individual Health Plan.



Section 16-30A-11 - Training and diabetes care for students.

A private school may provide training and diabetes care for its students in accordance with the provisions set forth in this chapter.






Chapter 31 - AMERICAN LEGION SCHOLARSHIPS.

Section 16-31-1 - Established; amount; use.

Whenever the American Legion or the American Legion Auxiliary of the State of Alabama shall donate to the State of Alabama, and actually pay in cash to the Treasurer of said state, a sum of money amounting to $1,250.00, there shall be considered as established a free scholarship of the value of $750.00 per year in board and such fees or other charges as that amount would cover or include over and above board for the benefit of the student receiving the benefit of the same or appointed to such scholarship at any public institutions of higher learning, that such scholarship shall be and is hereby established for each sum of $1,250.00 so donated to the state.



Section 16-31-2 - Fund paid to institution designated.

At the time such sum or sums of money amounting to $1,250.00 shall be donated to the state and paid over to the Treasurer, the said American Legion or American Legion Auxiliary donating the same shall designate in writing signed by its commander or president and countersigned by its chairman of the scholarship committee, and filed with the Comptroller, the particular institutions of learning, among those enumerated in Section 16-31-1, in which the scholarship is desired. Thereupon it shall be the duty of the Comptroller to issue a warrant drawn upon the treasurer, in due form, and to deliver the same to the treasurer of such institution of learning for the said sum of $1,250.00, or for such several sums of $1,250.00 which shall be donated in this manner to the state, which warrant or warrants the treasurer shall pay on presentation. Such sum or several sums of $1,250.00 shall be received by such treasurer of such institution of learning and added to the sum held by the board or boards legally administering the same for the support of such institutions.



Section 16-31-3 - Credit to account of beneficiary.

Any person, male or female, otherwise entitled to admission as a student or pupil in such institution of learning, and such only, and who presents to the proper authorities of same a certificate signed by the commander or president and countersigned by the chairman of the scholarship committee of such American Legion or American Legion Auxiliary of Alabama which had donated such $1,250.00 under the provisions of this chapter, granting to him or her a scholarship under the terms of this chapter, shall be entitled to be admitted at such institution as entitled to the benefits of this chapter. And when so admitted, he or she shall be given credit on the books of such institution for the sum of $100.00, to be applied to the end and purpose of defraying his or her board and such fees or other charges as that amount would cover over and above board, for the session during which or for which he or she applies for admission.



Section 16-31-4 - Appropriation from Education Trust Fund.

The sum of $750.00 is hereby appropriated annually to each state institution of higher learning described in Section 16-31-1 for each scholarship awarded by any such institution as provided in this chapter, which appropriation shall be paid from the Education Trust Fund; provided, that in the fall of each school year no more than 150 such scholarships shall be provided under this section.






Chapter 32 - STONEWALL JACKSON MEMORIAL FUND.

Section 16-32-1 - Establishment; purpose.

There is hereby created and established the Alabama Stonewall Jackson Memorial Fund, which fund is to be composed of the money hereinafter appropriated in this chapter, together with any accruals from the income from the fund or repayments thereto.

The purpose of this fund is to memorialize that great American and Confederate general, "Stonewall" Jackson, through a program of education initiated by Stonewall Jackson Memorial, Incorporated, including both essay contests and scholarships. The benefits of this fund shall accrue only to Alabamians.



Section 16-32-2 - Board of trustees.

There is hereby created a board of trustees, who shall serve without pay or personal expenses, to administer the Alabama Stonewall Jackson Memorial Fund. The trustees shall be the Alabama State Superintendent of Education, the Director of the Alabama Department of Archives and History and the President of the Stonewall Jackson Memorial, Incorporated. This board of trustees shall be vested with the power to administer this chapter in its entirety and to prescribe the rules and regulations governing the essay contests and the awarding of scholarships from the Alabama Stonewall Jackson Memorial Fund. It is hereby directed to receive the appropriation hereinafter made, to designate a bank in Alabama as a depository for the fund and is further directed to invest said fund in such sound securities as it deems advisable in line with good business procedure; and it is expressly prohibited from spending any part of the principal of this fund, it being the intent of this chapter that only the income from said fund shall be used in carrying out the purposes of the chapter. The board of trustees shall require, insofar as possible, the repayment of all scholarship funds by the recipients thereof, under such terms as circumstances may justify, and any money so repaid shall become part of the principal of the fund.



Section 16-32-3 - Appropriation.

There is hereby appropriated from the General Fund in the State Treasury the sum of $20,000.00. This appropriation shall be the sole appropriation to this fund, and nothing in this chapter shall be construed so as to make the appropriation an annual one.






Chapter 33 - EDUCATIONAL BENEFITS FOR DEPENDENTS OF BLIND PARENTS.

Section 16-33-1 - Short title.

This chapter shall be known as the "Alabama Educational Benefits for Dependents of Blind Parents Act."



Section 16-33-2 - "Tuition and fees" defined.

The phrase "tuition and fees" shall include and mean fees known and classed as instructional fees.



Section 16-33-3 - Purpose of chapter; liberal construction.

The purpose of this chapter is to provide educational benefits in institutions of higher learning in Alabama for children from families in which the head of the family is blind and whose family income is insufficient to provide such educational benefits. The terms of this chapter shall be liberally construed in order to accomplish such objective.



Section 16-33-4 - Certain children may attend state institutions or trade schools without payment of fees or tuition; provision of textbooks.

(a) Any child in a family where the head of the household is blind and the family income is not greater than 1.3 times the current poverty income level, as determined by federal poverty guidelines based upon the number of family members, may, without paying any instructional fees or tuition whatsoever, do either of the following:

(1) Attend any Alabama state institution of higher learning, college, or university for a period of four standard academic years of nine months each, not to exceed 36 months total.

(2) Take a prescribed course in any Alabama state trade school or technical college, for the length of the prescribed course of study of his or her choosing.

(b) Training under this section shall:

(1) Be initiated within two years after high school graduation, but in no case after the twenty-third birthday of the child.

(2) Be completed within five years after its initiation, excluding any delays caused by military service.

(3) Not extend beyond the thirtieth birthday of the child.

(c) Any child benefiting from this section shall be provided with all necessary textbooks for the length of his or her prescribed course of study. All costs of such textbooks shall be borne by the Alabama Department of Rehabilitation Services, which shall be entitled to an appropriation from the Education Trust Fund to cover all costs of providing the textbooks.

(d) The Department of Rehabilitation Services shall promulgate and implement administrative rules and regulations as necessary to make textbooks conveniently available to children who qualify for textbook benefits under this chapter.



Section 16-33-5 - Applicant to present proof of residence, eligibility and qualifications.

Any person who applies for benefits under this chapter must produce sufficient proof of being a permanent resident of this state for at least five years prior to application, sufficient proof of his or her eligibility under the terms and conditions of this chapter and sufficient proof of his or her qualifications and ability to pursue the course for which such application is made.



Section 16-33-6 - Application to be made to State Department of Education; determination of eligibility.

All applications for benefits accruing under this chapter must be made to the State Department of Education. The State Superintendent of Education, or any official of the department designated by him, is hereby charged with the responsibility and duty of determining the eligibility of each applicant for the benefits under this chapter.



Section 16-33-7 - Duties of State Department of Education and State Superintendent of Education.

The State Department of Education shall furnish, and assist in preparing and producing, all necessary blanks, forms and other matters necessary for children to obtain the benefits provided under this chapter. The State Superintendent of Education shall cause to be forwarded to the state institution of higher learning, college or university or state trade school of the applicant's choice a certificate of eligibility and entitlement or other necessary proof for the child to obtain the benefits made available hereby.



Section 16-33-8 - Duties of local superintendents and teachers.

The county superintendent of education and the city superintendent of schools in each respective county and city must inform the teachers of their county and city of the provisions and benefits of this chapter, who in turn shall inform the children, whose blind parent is the head of the family, as to their rights and benefits under the provisions of this chapter.



Section 16-33-9 - Standards of institutions not lowered; applicants to meet scholastic and other entrance requirements.

Nothing in this chapter shall be construed as lowering the standards or requirements, or as making any exceptions thereto for entrance into any of the state schools or institutions affected by this chapter. All applicants, in order to obtain the educational benefits of this chapter, must first meet all scholastic and other requirements for entrance into any of the schools or institutions coming within the purview of this chapter.



Section 16-33-10 - Benefits not extended beyond lives of immediate children of blind person.

The benefits under this chapter shall not extend beyond the lives of the immediate children of the blind person concerned.



Section 16-33-11 - Benefits not payable if equal benefits available from federal or state government.

No child may obtain any benefits under this chapter if the federal or state government through any legislation provides for payment to any person, institution or organization on behalf of such child for the purpose of providing opportunity for educational training; provided, that such benefits are of equal or greater value than those provided by this chapter.



Section 16-33-12 - Title of benefits.

Tuition benefits received under the provisions of this chapter shall be called "Alabama Scholarships for Dependents of Blind Parents."






Chapter 33A - ALABAMA STUDENT GRANT PROGRAM.

Section 16-33A-1 - Definitions.

As used in this chapter, unless the context requires otherwise, the following terms shall have the meanings respectively ascribed to them by this section:

(1) ACHE. The Alabama Commission on Higher Education.

(2) ALABAMA RESIDENT. A person who has been domiciled in the State of Alabama for a period of at least 12 consecutive months immediately preceding application for a grant under the Alabama Student Grant Program. The ACHE shall promulgate and enforce regulations further defining and limiting the term domicile so as to limit the benefits of this legislation to bona fide Alabama citizens, based upon criteria including residency of parents and guardians, voter registration of students and parents, driver's license registration, and other facts indicating bona fide citizenship.

(3) APPROVED INSTITUTION. Any independent nonprofit postsecondary institution of higher learning located in the State of Alabama which is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools, any independent nonprofit postsecondary institution of higher learning whose credits are accepted by at least three other institutions which are accredited by the Commission on Colleges of the Southern Association of Colleges and Schools, or any independent postsecondary institution of higher learning with a permanent facility offering classroom instruction located in Montgomery County, Alabama, which has been incorporated and in continuous operation for over 50 years and which has been accredited for over 10 years by the Commission on Colleges of the Southern Association of Colleges and Schools, prior to July 1, 2010. Such an approved institution must have an academic curriculum which is not comprised principally of sectarian instruction or preparation of students for a sectarian vocation and which does not award primarily theologian or seminarian degrees. To the extent that any such institution may have a religious or denominational affiliation, it must perform essentially secular educational functions which are distinct and separable from religious activity. Such an approved institution must not discriminate in its admissions practices on the basis of religious or denominational preference. No independent postsecondary institution of higher learning shall be considered an approved institution during any fiscal year in which it receives a direct appropriation from the State of Alabama. Nothing contained herein shall be construed to limit, replace, or diminish any direct state appropriation now being made or which shall hereafter be made to any independent institution of higher learning.

(4) ELIGIBLE STUDENT. Any applicant for a grant under the Alabama Student Grant Program who:

a. Has obtained a certificate of graduation from a secondary school or the recognized equivalent of such graduation; and

b. Is classified as an undergraduate student, as defined in this chapter; and

c. Is an Alabama resident, as defined in this chapter; and

d. Is a citizen of the United States or in the process of becoming a citizen of the United States; and

e. Is enrolled or accepted for enrollment as a full-time or part-time student in a program of at least six months' duration in an approved institution as defined in this chapter; and

f. Is not enrolled and does not intend to enroll in a course of study leading to an undergraduate degree in theology or divinity.

(5) FULL-TIME STUDENT. An individual student who meets the criteria established by definitions, rules, and regulations to be established by the ACHE.

(6) GRANT. A monetary award under the Alabama Student Grant Program to an approved institution on behalf of and to the credit of an eligible student pursuant to this chapter.

(7) INSTITUTIONAL RELATED EXPENSES. Nonsectarian educational expenses, including, but not limited to, tuition, mandatory fees, room and board, transportation, books and supplies, and other incidental nonsectarian education expenses anticipated by an eligible student.

(8) PART-TIME STUDENT. An individual student who meets all qualifications as an eligible student and who meets the further criteria to be established by the ACHE.

(9) PROGRAM. The Alabama Student Grant Program, including the administration thereof.

(10) UNDERGRADUATE STUDENT. Any individual student who meets all other qualifications as an eligible student and has not received a baccalaureate degree or its equivalent.



Section 16-33A-2 - Legislative findings; purpose of chapter.

The Legislature declares that there exists within the State of Alabama a number of accredited independent colleges and universities whose facilities could be used more effectively in the public interest by the grant of financial assistance to residents of the state who choose to attend such colleges and universities, in order to pay a portion of such residents' institutional related expenses at such colleges and universities, thereby reducing the cost to taxpayers of the state below the cost of providing similar instruction to such residents at institutions of higher learning within the state higher education system.

The Legislature finds and declares that there is an apparent need to narrow the gap in student charges between public universities and colleges and independent institutions of higher education in Alabama in order to provide students with true economic and academic freedom of choice in selecting a college; and to help assure that independent colleges will continue to contribute to the overall quality and diversity of postsecondary education in Alabama.

This chapter is intended to provide higher educational opportunities to bona fide residents of the state by utilizing the facilities and resources of independent colleges and universities in the state more effectively.



Section 16-33A-3 - Amount of grant for each eligible student; grants payable to institutions on behalf of students; effective date of grants.

There is hereby granted to each eligible student attending an approved institution the sum of $1,200.00 per academic year, which sum shall be distributed to such institution on behalf of and to the credit of such student in accordance with rules and regulations to be promulgated by the Alabama Commission on Higher Education. Such grants shall be effective for qualified students enrolled in academic programs commencing after August 1, 1989.



Section 16-33A-4 - Program administration.

The Alabama Student Grant Program created under this chapter shall be administered by the Alabama Commission on Higher Education. The Executive Director of the ACHE shall have primary responsibility for the administration of the program, including appropriate staffing, in accordance with rules, regulations, policies and procedures to be promulgated by the ACHE.



Section 16-33A-5 - Basic powers and duties of ACHE.

(a) Basic powers. The ACHE is authorized and empowered to promulgate such rules, regulations, policies and procedures as may be reasonable and proper in order to carry out the provisions and purposes of this chapter. Without limiting the generality of the foregoing, the ACHE is authorized and empowered:

(1) To make reasonable rules, regulations and determinations concerning the qualification of applicants as Alabama residents or as eligible students and the qualification of institutions as approved institutions as defined in this chapter;

(2) To alter or amend the definition of "eligible student" in order to enable the program to meet the requirements of the state or federal constitutions or any applicable statute, administrative regulation or judicial decision, if such alteration is deemed both necessary and reasonable;

(3) To determine the extent to which applicants, including part-time students, shall be eligible for grants under this chapter;

(4) To make reasonable rules, regulations and determinations concerning the method of payment of grants to approved institutions on behalf of and to the credit of eligible students;

(5) To request submission of and obtain all information reasonably needed for the effective administration of the program from individual applicants for grants or from institutions which enroll eligible students; and

(6) To accept grants and contributions, which are intended to provide financial assistance to Alabama students, and to use such grants and contributions for the purpose or purposes for which the same are made.

(b) Basic duties. The ACHE shall be responsible for the effective implementation and administration of the program. The ACHE shall issue public information, design all forms needed for the effective administration of the program, process all applications, certifications of eligibility, approvals, awards, renewals, revocations and disbursements of grants, ensure against the utilization of grants for religious or sectarian purposes as provided in Section 16-33A-7 and promulgate and implement all rules, regulations, policies and procedures reasonably needed for the effective administration of the program.



Section 16-33A-6 - Grant procedures and requirements.

(a) Availability of grants. Grants shall be available to eligible students and shall be paid to approved institutions on behalf of and to the credit of such students, without regard to place of residence within the State of Alabama, age, race, color, creed, sex or national origin, and shall be paid out of funds appropriated in the annual budget.

(b) Application for grants. Grants may be applied for by any eligible student wishing to receive same, through an approved institution in which he is enrolled or plans to enroll, pursuant to procedures to be devised and implemented by the ACHE.

(c) Approval and award of grants. The ACHE shall not approve any grant until there has been received from an appropriate officer of an approved institution in which an applicant is enrolled, a certification that the applicant is an eligible student. Upon receipt of a proper certification of eligibility, the ACHE shall remit, within a reasonable time, such grant to the approved institution in which an applicant is enrolled on behalf of and to the credit of the applicant. Upon awarding a grant, the ACHE shall issue a certificate evidencing the award to the student involved and shall forward a copy to the institution that is to receive the grant on behalf of and to the credit of the student.

(d) Renewal of grants. Each grant shall be renewable annually for the number of semesters or quarters (or their equivalent) normally required by the institution for the course of study in which the individual student is enrolled, not to exceed five academic years or until such earlier time as the student receives a baccalaureate degree, or has expended 10 semesters or 15 quarters (or their equivalent) of enrollment. The ACHE shall grant a renewal only upon the student's annual application and upon verification that the student remains an eligible student as defined in this chapter.

(e) Revocation of grants. If a student on whose behalf and to whose credit a grant has been made shall fail to comply with the established rules and regulations in respect to such grant, or shall fail to obtain the minimum level of achievement prescribed for the retention of such grant, or shall for any reason fail to enroll in or be expelled or suspended from an approved institution, the ACHE may, upon appropriate evidence, revoke such grant. In such case, the institution shall reimburse the program for the amount of such grant. A student may again become eligible for a grant when all requirements for eligibility have been met.



Section 16-33A-7 - Nonsectarian use of funds required.

(a) In the case of a student enrolled in an institution which has a religious or denominational affiliation, the ACHE shall devise and implement rules, regulations and procedures to insure that the maximum amount of assistance available to a student at a given institution under the program does not exceed the per student operating expenditures of the institution for nonsectarian, secular educational purposes.

(b) Under no circumstances shall any funds paid pursuant to this chapter be utilized by an institution for religious, sectarian or denominational purposes, and the ACHE shall devise and implement such regulations and procedures as may be appropriate to insure that such funds are used solely for nonsectarian, secular educational purposes. Any institution receiving grant funds on behalf of and to the credit of eligible students shall segregate such funds in a special revenue account and shall identify nonsectarian expenditures of such funds in its budget. Each institution shall maintain documentation acceptable to ACHE of its expenditure of grant funds to permit verification by ACHE, the chief examiner of public accounts or the state auditor.

(c) Under no circumstances shall this chapter be construed as authorizing money raised for the support of public schools in the State of Alabama to be appropriated or used for the support of any sectarian or denominational school. All grants permitted by this chapter are strictly limited to eligible students enrolled or accepted for enrollment in an approved institution as defined in this chapter.



Section 16-33A-8 - Audits of educational institutions; annual reports to Legislature by educational institutions.

The Department of Examiners of Public Accounts is hereby authorized and empowered to audit the records of any said institution of postsecondary education which receives any such grants as a result of this chapter to the same extent, degree and scope as its audits of other public educational institutions, and said institution of postsecondary education shall submit to the Legislature each year, before any subsequent grants may be applied for or considered, a full accounting of its receipts, disbursements, assets, liabilities and other resources as of the date of the close of its immediately preceding academic year.



Section 16-33A-9 - Proration of funds when funds insufficient to provide full grants.

Should funds appropriated to the Alabama Student Grant Program be insufficient to provide each eligible student with a full grant for the term or terms requested, each eligible student shall receive a pro rata grant share of the available funds.



Section 16-33A-10 - False statements and misrepresentations.

Any person who knowingly makes or furnishes any false statement or misrepresentation, or who accepts such false statement or misrepresentation knowing the same to be false, for the purpose of wrongfully obtaining a grant under this chapter or enabling an individual student to wrongfully obtain a grant under this chapter, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as by law provided for a misdemeanor.



Section 16-33A-11 - Responsibility for program upon cessation of ACHE.

Should ACHE cease to exist or function, the responsibility for the Alabama Student Grant Program shall be placed on its successor agency and, if none, then upon the State Board of Education.






Chapter 33B - ALABAMA GUARANTEED STUDENT LOAN PROGRAM.

Section 16-33B-1 - Definitions.

As used in this chapter, unless the context clearly requires a different meaning, the following words shall have the following meanings:

(1) ACHE. The Alabama Commission on Higher Education.

(2) APPROVED LENDER. Any eligible institution, or any bank, trust company, savings and loan association, credit union, pension fund, or insurance company, whose primary consumer credit function is not the making of insured student loans and which is examined and supervised by the appropriate state or federal regulatory agency or any other institution or agency defined as an eligible lender in accordance with the Federal Student Loan Law.

(3) ELIGIBLE INSTITUTION. Any postsecondary educational institution which is approved by the Alabama Commission on Higher Education for the purposes of this program. However, an institution offering exclusively correspondence, independent study, or home study courses is not an eligible institution.

(4) FEDERAL STUDENT LOAN LAW. Title IV of the Federal Higher Education Act of 1965, as amended (enacted by the Congress of the United States of America as Public Law 89-239) providing for a student loan insurance or guaranty program, as said Title IV (presently codified as 20 U.S.C. §1071, as amended, et seq.) may at any time be amended and supplemented, together with all federal regulations at the time applicable thereto, and any other or future federal student loan insurance or loan guaranty program or loan subsidy program which may be enacted by the Congress of the United States as a supplement thereto or replacement thereof.

(5) FULL-TIME STUDENT. A student who is carrying the normal full-time academic workload and is maintaining satisfactory academic progress as defined by the educational institution in which that student is enrolled.

(6) HALF-TIME STUDENT. A student who is carrying at least one half of the normal full-time academic workload as determined by the educational institution in which that student is enrolled.

(7) RESIDENT OF ALABAMA. For purposes of this chapter, a resident is a person who attends an eligible institution within the State of Alabama, or who lives in Alabama and attends an eligible institution outside the state, or who obtains a guaranteed student loan from an approved lender.

(8) STUDENT LOAN. A loan or extension of credit to an eligible borrower (including without limitation a parent of an eligible borrower) including the promissory note or other written agreement or instrument evidencing such loan or extension of credit in accordance with the applicable requirements of the Federal Student Loan Law.



Section 16-33B-2 - Legislative findings and purposes.

The Legislature declares that there exists within the State of Alabama a lack of sufficient availability of loans to residents of Alabama who choose to attend a postsecondary educational institution and who have a financial need in order to pay a portion or all of such residents' educationally related expenses at the postsecondary educational institution.

This chapter establishes a guaranteed student loan program which is intended to provide increased access to educational loans for Alabama residents.



Section 16-33B-3 - Administration of program.

The Alabama Guaranteed Student Loan Program created under this chapter shall be administered by the Alabama Commission on Higher Education. The Executive Director of the Alabama Commission on Higher Education shall have the primary responsibility for the administration of the program, including appropriate staffing, in accordance with the Federal Student Loan Law, and rules, regulations, policies, and procedures to be promulgated by the Alabama Commission on Higher Education.



Section 16-33B-4 - Basic powers and duties of the Alabama Commission on Higher Education for the Alabama Guaranteed Student Loan Program.

(a) Basic powers. The Alabama Commission on Higher Education (ACHE) is authorized to administer the Alabama Guaranteed Student Loan Program in accordance with the Federal Student Loan Law, and empowered to promulgate such rules, regulations, policies, and procedures as may be reasonable and proper in order to carry out the provisions and purposes of this chapter. Without limiting the generality of the foregoing, the ACHE is authorized and empowered:

(1) To establish regulations deemed necessary to comply with federal regulations and legislation relative to guaranteed student loans and the Federal Student Loan Law.

(2) To establish eligibility criteria for participating postsecondary educational institutions.

(3) To establish reasonable eligibility criteria for the initial and continuing participation of approved lenders in the student loan program.

(4) To guarantee loans made by approved lenders upon conditions prescribed by ACHE to residents who are attending, have attended or plan to attend eligible institutions in the state or elsewhere, for the purpose of assisting them in meeting educational expenses. ACHE may guarantee 100 percent of the principal and interest on the loans. However, the rate of interest on guaranteed loans may not exceed the annual rate of simple interest prescribed for state student loan guarantee programs pursuant to the Federal Student Loan Law.

(5) To guarantee loans only to students' parents or to students who attend, have attended or plan to attend an eligible institution.

(6) To enter into contracts and guaranty agreements with approved lenders, state governmental agencies, corporations, and United States governmental agencies, including agreements for federal insurance of losses resulting from death, default, bankruptcy, or total and permanent disability of student borrowers.

(7) To pay the lender an administrative allowance of one percent of the principal amount of the loan up to a maximum of $25.00 per student granted and disbursed a guaranteed student loan in any given year in which such payments are permitted under the Federal Student Loan Law, and funds are available; a year for purposes of this section shall be October 1 through September 30.

(8) To require that any loan guaranteed be disbursed and repaid in the manner and time that ACHE prescribes.

(9) To remove an educational institution's qualified status upon finding, after reasonable notice and hearing, that the eligible institution fails to meet the standards established by the commission.

(10) To accept, use, and disburse all funds made available to the Alabama Commission on Higher Education for the Alabama Guaranteed Student Loan Program.

(11) To collect an insurance premium, guarantee fee or administrative fee as permitted under the Federal Student Loan Law, and to prudently manage such moneys in accordance with sound financial principles and the Federal Student Loan Law.

(12) To take, hold, and administer, on behalf of the loan program, property, and moneys, and the interest and income derived from them, either absolutely, or in trust. The commission may accept gifts, bequests, devises and loans for the purposes of this program. All fees, receipts, and income of the Alabama Guaranteed Student Loan Program shall be paid over to a bank or banks, as ACHE may direct, and may be expended as authorized by ACHE for support, maintenance, and operation of the Alabama Guaranteed Student Loan Program in accordance with sound financial principles and provisions of the Federal Student Loan Law. No obligation of ACHE for purposes of the loan program or for losses on student loans resulting from death, default, bankruptcy, or total or permanent disability of the student borrowers shall ever (i) create an obligation or a debt of the State of Alabama or any agency or political subdivision thereof other than ACHE or a charge against the credit or taxing powers of the state or any agency or political subdivision thereof other than ACHE, or (ii) create or give rise to any personal liability of any of the commissioners or officers of ACHE, but shall be payable solely from the ACHE "Student Loan Program Fund".

(13) To enter into contracts, agreements or covenants with, to accept aid, loans and grants from, to cooperate with, to make loan servicing arrangements and other management arrangements with, and to do any and all things not specifically prohibited by this chapter or other applicable laws of the state that may be necessary in order for ACHE to avail itself of the aid, assistance and cooperation of, and any services and benefits available from, any federal agency, the state or any agency, department, instrumentality or political subdivision thereof in furtherance of the purposes of this chapter, or the Federal Student Loan Law, including without limitation, contracts, agreements, covenants, insurance arrangements, or guarantee arrangements, with the federal government or the state, or any agency, department, instrumentality or political subdivision thereof for the guarantee or insurance or purchase or subsidy in any form of student loans or other interest or rights that ACHE may acquire.

(14) To appoint, employ, discharge, and contract with such employees, agents, servicing agents, independent contractors, trustees and depositories, including without limitation, attorneys, accountants, financial experts, fiscal agents and other advisors, insurers, banks and trust companies, consultants and agents, as may in the judgment of ACHE be necessary or desirable, and to fix and pay their compensation and any portion or all of their expenses.

(15) To enter into such management, servicing and other contracts with any governmental agency, nonprofit organization or private business entity as may in the judgment of ACHE be necessary or desirable in order to perform more effectively, efficiently or economically various clerical, safekeeping, loan disbursing, loan servicing, portfolio management, accounting and administrative functions for which ACHE may become responsible in the exercise of the powers conferred upon it by this chapter, including without limitation, contracts for the servicing and collection of any student loans held by ACHE.

(16) To purchase, lease or rent property or equipment in order to carry out ACHE's duties and responsibilities for the Alabama Guaranteed Student Loan Program. All purchases or lease/rent contracts of supplies and equipment for the Alabama Guaranteed Student Loan Program shall be made or let on a competitive bidding basis, and may be made through the state purchasing agent, or otherwise, as the Executive Director of ACHE may direct. No purchases shall be made from any member of the Legislature, any member of ACHE or any other person holding an office of profit with the State of Alabama.

(17) To appoint advisory councils or committees as needed from among representatives of approved lenders, eligible institutions and other entities concerned with the Alabama Guaranteed Student Loan Program or from the public generally to advise in regard to plans, programs and regulations.

(b) Basic duties. ACHE shall be responsible for the effective implementation and administration of the program. ACHE shall issue public information; promote the availability of the program; design all forms needed for the effective administration of the program; process all applications, certifications of eligibility, and claims; service loans; implement effective collection procedures; promulgate and implement all rules, regulations, policies and procedures; and perform other duties necessary for the effective administration of the program. Without limiting the generality of the foregoing, the basic duties of ACHE also include administration in the following areas:

(1) Funds received under the loan program shall be deposited by ACHE in a separate account known as the "Student Loan Program Fund." The money remaining in the "Student Loan Program Fund" at the end of a state fiscal year shall not revert to the Special Educational Trust Fund or any other state fund. After consultation with the director of the loan program, ACHE shall invest such funds. The funds invested, and any income earned on accounts so invested, shall become a part of the "Student Loan Program Fund."

(2) The property, income, obligations, and activities of the program are exempt from all state and local taxation.

(3) Upon default by the borrower on a loan guaranteed under this program, and before the commencement of a suit or other enforcement proceedings upon security for the loan, the holder of the guaranteed loan obligation shall promptly notify ACHE, and ACHE shall draw upon the "Student Loan Program Fund" and shall pay the holder of that loan as soon as the amount is determined. ACHE shall determine the amount of loss in accordance with its rules; however, the amount of loss may not exceed the unpaid balance of the principal amount and the unpaid accrued interest.

Upon payment by ACHE of the guaranteed portion of the loss, ACHE shall be subrogated to the rights of the holder of the obligation upon the insured loan, and ACHE shall be entitled to an assignment of the note or other evidence of the guaranteed loan by the holder.

This section does not preclude any forbearance for the benefit of the student borrower agreed upon by the parties to the guaranteed loan and ACHE.

The holder of a guaranteed loan shall exercise reasonable care and diligence in the making, servicing, and collecting of loans. ACHE may disqualify an approved lender from the guarantee of further loans upon finding, after reasonable notice and hearing, that the lender has substantially failed to exercise reasonable care and diligence in the making and collecting of loans. The disqualification shall continue until ACHE is satisfied that the lender will exercise reasonable care and diligence in the future.



Section 16-33B-5 - Audit of approved and eligible institutions.

Each approved institution and eligible institution shall be subject to examination at any time by ACHE or the Examiner of Public Accounts for the purpose of determining whether such institution has complied with the provisions of this chapter and the rules and regulations promulgated pursuant to this chapter.



Section 16-33B-6 - False statements or misrepresentations.

Any person who knowingly makes or furnishes any false statement or misrepresentation, or who accepts such false statement or misrepresentation knowing the same to be false, for the purpose of enabling an individual or institution to wrongfully obtain moneys under this program, shall be guilty of a Class A misdemeanor and, upon conviction thereof, shall be subject to a fine or to imprisonment, or to both, as such misdemeanor is defined in Title 13A.



Section 16-33B-7 - Dissolution of program; vesting of property.

The loan program may not be dissolved until all guaranteed loans have been repaid by the borrowers, or if in default, by ACHE. Upon dissolution of the loan program, all the property and moneys of the program not owed to the federal government shall vest in the Education Trust Fund, or its successor fund.



Section 16-33B-8 - Legal counsel for program.

The Attorney General or his agent shall act as legal counsel to ACHE for the Alabama Guaranteed Student Loan Program. When the collection of loans on which ACHE has met its guarantee obligation requires legal action outside the State of Alabama, ACHE, upon recommendation of the Attorney General, may employ private, out-of-state counsel and expend its own funds to pay for this service.






Chapter 33C - WALLACE-FOLSOM PREPAID COLLEGE TUITION TRUST FUND.

Section 16-33C-1 - Legislative intent.

The Legislature of Alabama hereby finds and determines that the advancement and improvement of higher education in the State of Alabama is a proper governmental function and purpose of the State of Alabama. Additionally, the Legislature of Alabama intends to establish a qualified ABLE Program in this state which will encourage and assist Alabama individuals and families in saving private funds for the purpose of supporting Alabama citizens with disabilities. It is therefore the legislative intent of this chapter to establish the Wallace-Folsom Savings Investment Plan that consists of the ABLE Program, ACES Program, and the PACT Program. In establishing this plan, it is further the intent of the Legislature to encourage timely financial planning for higher education and other qualified disability expenses.



Section 16-33C-2 - Short title.

This chapter shall be known as the "Wallace-Folsom Savings Investment Plan Act."



Section 16-33C-2.1 - Creation and administration of plan.

There is hereby created the Wallace-Folsom Savings Investment Plan as an agency and instrumentality of the State of Alabama. The plan consists of the PACT Program, the ACES Program, and the ABLE Program. The plan shall be administered by the State Treasurer in accordance with the provisions of this chapter and rules, regulations, and guidelines established by the boards. The facilities and resources of the State Treasurer's office shall be used and employed in the administration of the plan. The official location of the plan shall be the State Treasurer's office.



Section 16-33C-3 - Definitions.

The following terms as used in this chapter shall have the meanings ascribed to them, unless the context clearly indicates otherwise:

(1) ABLE PROGRAM. The Achieving a Better Life Experience Program established pursuant to this chapter and defined in Section 529A of the Internal Revenue Code of 1986, as amended, or other applicable federal law, to assist individuals and families to save private funds to support individuals with disabilities to maintain health, independence, and quality of life.

(2) ABLE SAVINGS ACCOUNT. An individual ABLE trust fund account established by a contributor pursuant to this chapter to apply distributions from the account toward qualified disability expenses for an eligible designated beneficiary, both terms as defined in Section 529A of the Internal Revenue Code of 1986, as amended, or other applicable federal law.

(3) ABLE TRUST FUND. The fiduciary trust fund established pursuant to this chapter comprised of separate and segregated ABLE savings accounts as established by savings agreements.

(4) ACES ADMINISTRATIVE FUND. The ACES Administrative Fund created in Section 16-33C-10.

(5) ACES PROGRAM. The Alabama College Education Savings Program, a qualified program established pursuant to this chapter and as defined in Section 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law, to assist individuals and families to save funds for the purpose of meeting the qualified higher education expenses of the designated beneficiary.

(6) ACES SAVINGS ACCOUNT. An individual ACES account held in the ACES Trust Fund established by a contributor pursuant to this chapter in order to apply distributions from the account toward qualified higher education expenses at eligible educational institutions for an eligible designated beneficiary, with terms as defined in Section 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law.

(7) ACES TRUST FUND. The fiduciary trust fund created in Section 16-33C-10.

(8) CONTRIBUTOR. Any person who contributes money to an ACES Program savings account or an ABLE Program savings account established pursuant to this chapter on behalf of a designated beneficiary and who is listed as the owner of the savings account.

(9) DESIGNATED BENEFICIARY. The eligible individual named as the beneficiary of an ABLE savings account, ACES savings account, or PACT contract established pursuant to this chapter.

(10) LEGISLATURE. The Legislature of Alabama.

(11) PACT ADMINISTRATIVE FUND. The PACT Administrative Fund created in subsection (c) of Section 16-33C-6.

(12) PACT BOARD. The board of directors and trustees of the PACT Trust Fund.

(13) PACT CONTRACT. A contract entered into by the board and a participant in the PACT Program.

(14) PACT PROGRAM. The Alabama Prepaid Affordable College Tuition Program created in subsection (a) of Section 16-33C-6.

(15) PACT TRUST FUND. The fiduciary trust fund created in subsection (b) of Section 16-33C-6.

(16) PLAN. The Wallace-Folsom Savings Investment Plan established pursuant to this chapter that consists of the PACT Program, the ACES Program, and the ABLE Program.

(17) PURCHASER. A person who is obligated to make contract payments in accordance with a PACT contract entered into pursuant to this chapter.

(18) SAVINGS AGREEMENT. An agreement entered into between the Savings Board and a contributor establishing an ACES or ABLE savings account.

(19) SAVINGS BOARD. The Board of Directors of the ABLE Program and ACES Program, and trustees of the ABLE Trust Fund and ACES Trust Fund.

(20) STATE TREASURER. The State Treasurer of Alabama.



Section 16-33C-4 - Composition of ACES board.

(a) The Savings Board shall consist of 11 members as follows:

(1) The Lieutenant Governor, or his or her designee.

(2) The Executive Director of the Alabama Commission on Higher Education (ACHE), or his or her designee.

(3) The State Treasurer.

(4) The Chancellor of the Alabama Community College System, or his or her designee.

(5) One person appointed by the Council of College and University Presidents.

(6) One person appointed by the Speaker of the House of Representatives.

(7) One person appointed by the Lieutenant Governor.

(8) One person appointed by the State Treasurer.

(9) Two persons appointed by the Governor.

(10) One person appointed by the State Treasurer who has experience in health and disability related matters.

(b) Members shall serve for terms of office of four years and shall be eligible for reappointment, and shall serve until a successor is appointed. Any person appointed to fill a vacancy on the Savings Board shall be appointed in a like manner and shall serve for only the unexpired term. Ex officio members of the board shall serve terms coincident with their terms of office.

(c) Each person so appointed shall possess knowledge, skill, and experience in business or financial matters commensurate with the duties and responsibilities of the ABLE Program and ACES Program.

(d) Members of the Savings Board shall serve without compensation, but may be reimbursed for each day's official duties of the board at the same per diem and travel rate as is paid the employees of the state.

(e) The State Treasurer shall be the chair and presiding officer of the Savings Board, and the State Treasurer may appoint such other officers as the board may deem advisable or necessary. A majority of the members of the Savings Board shall constitute a quorum for the transaction of the business of the program.

(f) Members of the Savings Board or any committee established by the Savings Board may participate in a meeting of the board or committee by means of telephone conference, video conference, or similar communications equipment by means of which all persons participating in the meeting may hear each other at the same time. Participation by such means shall constitute presence in person at a meeting for all purposes, including the establishment of a quorum. Notice of such meetings must be given in accordance with the Alabama Open Meetings Act and such telephone or video conference or similar communications equipment shall also allow members of the public the opportunity to simultaneously listen to or observe such meetings.



Section 16-33C-4.1 - Composition of PACT board.

(a) The PACT board shall consist of 15 members as follows:

(1) The Director of Finance.

(2) The State Treasurer.

(3) Two persons appointed by the Governor.

(4) Two persons appointed by the Speaker of the House of Representatives, one of whom shall be a PACT contract holder.

(5) One person appointed by the Lieutenant Governor.

(6) One person appointed by the Senate President Pro Tempore.

(7) The President of the Council of College and University Presidents or his or her designee.

(8) The Chancellor of the Postsecondary Education Department or his or her designee.

(9) The Executive Director of the Alabama Commission on Higher Education.

(10) One member of the House of Representatives appointed by the Speaker of the House of Representatives.

(11) One member of the Senate appointed by the Lieutenant Governor.

(12) The Chief Executive Officer of the Retirement Systems of Alabama or his or her designee.

(13) The President of the Alabama Association of Independent Colleges and Universities or his or her designee.

(b) Members shall serve for terms of office of four years and shall be eligible for reappointment, and shall serve until a successor is appointed. Any person appointed to fill a vacancy on the PACT board shall be appointed in a like manner and shall serve for only the unexpired term.

(c) With the exception of those members serving on the PACT board by virtue of their respective offices, a person appointed to the PACT board shall be an expert in the field of investments, market analysis, or financial planning, or on similar matters commensurate with the duties and responsibilities of the plan. Additionally, all members of the PACT board have the fiduciary responsibility to devise and implement an investment strategy designed to maximize investment returns in a manner that correlates with future projected benefit payouts.

(d) Members of the PACT board shall serve without compensation, but may be reimbursed for each day's official duties of the PACT board at the same per diem and travel rate as is paid the employees of the state.

(e) The State Treasurer shall be the chair and presiding officer of the PACT board, and the State Treasurer may appoint such other officers as the PACT board may deem advisable or necessary. A majority of the members of the PACT board shall constitute a quorum for the transaction of the business of the plan.

(f) The membership of the PACT board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The PACT board shall annually report to the Legislature by the fifth legislative day of each regular session the extent to which the PACT board has complied with the diversity provisions provided for in this subsection.



Section 16-33C-4.2 - Transition for PACT board.

It is the intent of the Legislature that there be an orderly transition between the current PACT board and the PACT board created in Section 16-33C-4.1. As a result, on June 1, 2010, the PACT-related responsibilities of the current PACT board shall terminate and the term of office of the members of the PACT board created in Section 16-33C-4.1 shall commence. Additionally, the PACT board created in Section 16-33C-4.1 shall hold its first official meeting prior to July 1, 2010.



Section 16-33C-5 - Powers of board.

In addition to the powers granted by any other provision of this chapter, the Savings Board and PACT board shall have, as agents of the State of Alabama, the powers necessary or convenient to carry out the purposes and provisions of this chapter, to develop and implement the ABLE Program, ACES Program and the PACT Program, and the powers delegated by any other law of the state or any executive order thereof including, but not limited to, the following express powers:

(1) To adopt and amend bylaws.

(2) To adopt the rules and regulations necessary to implement the provisions of this chapter either with or without compliance with the state Administrative Procedure Act.

(3) To invest as they deem appropriate any funds in the plan in any instrument, obligation, security, or property that constitutes legal investments for public funds in the state, including legal investments for the State Treasurer and the Alabama Trust Fund, and to name and use depositories for its investments and holdings.

(4) To contract with a purchaser under the PACT Program.

(5) To enter into savings agreements under the ABLE Program and ACES Program.

(6) To enter into and execute contracts and other instruments for necessary goods and services, to employ necessary personnel, and to engage the services of qualified persons and entities for administrative and technical assistance in carrying out the responsibilities of the plan, under terms and conditions that the PACT board or Savings Board deems reasonable and appropriate. All such contracts awarded by the PACT board or Savings Board may be for periods not exceeding five years, except that professional services contracts awarded by the Savings Board may be for periods not exceeding ten years.

(7) To contract with other states to participate under the rules of another state's qualified ABLE Program or to authorize the participation of a contracting state in the Alabama ABLE Program.

(8) To apply for, accept, and expend gifts, grants, or donations from public or private sources to enable it to carry out its objectives and the purposes of this chapter.

(9) To define the terms and conditions of and enter into PACT contracts and savings agreements.

(10) To delegate to the State Treasurer the responsibilities of the day-to-day administration of the plan.

(11) To establish other policies, procedures, and criteria necessary to implement and administer the provisions of this chapter.

(12) To authorize the State Treasurer to approve marketing material produced for the plan. Neither the state, the State Treasurer, the PACT board, nor the Savings Board is liable for misrepresentation by a marketing agent.



Section 16-33C-6 - PACT Program generally.

(a) The PACT Program is established as one college savings alternative under the plan whereby purchasers enter into PACT contracts for the future payment of tuition and mandatory fees at eligible educational institutions. The PACT Program includes the PACT Trust Fund and the PACT Administrative Fund created pursuant to this chapter.

(b) The official location of the trust fund shall be the State Treasurer's office, and the facilities of the State Treasurer shall be used and employed in the administration of the fund including, but without limitation thereto, the keeping of records, the management of bank accounts and other investments, the transfer of funds, and the safekeeping of securities evidencing investments. The PACT Trust Fund is hereby created as the source for payment of the PACT Program's obligations under PACT contracts. The amounts on deposit in the PACT Trust Fund shall not constitute property of the state, and the state may have no claim or interest in them. Payments which are received by the PACT Program from any public or private source, except those which are payments of administrative fees, shall be prudently placed in the PACT Trust Fund. In order to provide funds to enable the PACT Program to pay amounts due under the terms of its PACT contracts, there is irrevocably pledged to that purpose from the PACT Trust Fund the monies necessary to pay those amounts. A PACT contract and any other contract entered into by or on behalf of the trust, does not constitute a debt or obligation of the state, and no participant is entitled to any benefits except those for which he or she contracted.

(c) Payments received by the PACT board from purchasers on behalf of designated beneficiaries or from any other source, public or private, shall be placed in the trust fund, and the fund may be divided into separate accounts as may be determined by the PACT board. The PACT Administrative Fund is hereby created as a separate fund within the State Treasurer's office for the purpose of administering the PACT Program. All administrative fees received by the PACT Program shall be deposited into the PACT Administrative Fund. All funds in the PACT Administrative Fund are hereby irrevocably pledged to the payment of administrative costs of the PACT Program. Funds in the PACT Administrative Fund may be invested by the State Treasurer in any investment facility allowed by this chapter. Any interest and earnings from the investment of funds in the PACT Administrative Fund shall be deposited to, and become a part of, the PACT Administrative Fund for use as authorized by this chapter. All funds in the PACT Administrative Fund at the end of each fiscal year of the State of Alabama shall remain in the PACT Administrative Fund and be automatically carried forward and available to be appropriated by the Alabama Legislature for the administration of the PACT Program.

(d) Gross earnings on PACT Trust Fund principal may be directly used by the PACT board to satisfy investment costs of the PACT Trust Fund and to supplement balances in the PACT Administrative Fund to cover outstanding administrative costs of the PACT Program as the board deems necessary. Gross earnings on the principal of the PACT Trust Fund remaining after payment of investment costs and deposits into the PACT Administrative Fund as authorized herein shall be deposited into, and become a part of, the principal of the PACT Trust Fund. In acquiring, investing, reinvesting, exchanging, retaining, selling, and managing property of the PACT Trust Fund, the PACT board and any person or investment manager to whom the PACT board delegates any of its investment authority shall exercise the judgment and care under the circumstances then prevailing which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but to permanent disposition of funds, considering the probable income as well as the safety of their capital. When acting within this standard of care, no PACT board member, or any person or investment manager to whom the PACT board delegates any of its investment authority, shall be held personally liable for losses suffered by the PACT Program on investments made pursuant to this chapter. No PACT board member shall be held personally liable for any losses, damages, or claims which have arisen or may arise from or are related to any act or omission of the board member taken in service as a member of the board or as a trustee, so long as the board member acted in good faith.

(e) The PACT board shall obtain appropriate actuarial assistance to establish, maintain, and certify a fund sufficient to defray the obligation of the PACT Trust Fund, and shall annually evaluate or cause to be evaluated, the actuarial soundness of the PACT Trust Fund. After that determination has been made, all monies on deposit in the PACT Trust Fund, up to and including the amount of the future obligations, shall remain on deposit in the PACT Trust Fund. If the PACT board perceives a need for additional assets in order to preserve actuarial soundness of the PACT Trust Fund, it may adjust the terms of subsequent prepaid tuition contracts to ensure the soundness.

(f) Property and income of the PACT Trust Fund and PACT Administrative Fund shall be exempt from all taxation by the state and by all of its political subdivisions.



Section 16-33C-7 - PACT contracts.

(a) Each PACT contract shall include, but shall not be limited to, the following terms:

(1) The amount and the number of contract payments required from a purchaser on behalf of a designated beneficiary.

(2) The terms and conditions under which purchasers shall remit contract payments, including, but not limited to, the date or dates upon which each contract payment shall be due.

(3) Provisions for late payment charges and for default.

(4) Provisions for withdrawal from the PACT Program, including refunds and any penalty therefor.

(5) The name and date of birth of the designated beneficiary on whose behalf a contract is drawn.

(6) Terms and conditions under which another person may be subsequently substituted for the designated beneficiary originally named.

(7) The name of the person entitled to terminate the PACT contract, the terms and conditions under which a PACT contract may be terminated, and the name of the person entitled to any refund due as a result of termination of a PACT contract.

(8) The period of time during which the designated beneficiary must claim benefits through the PACT Program.

(9) The number of credit hours contracted for by the purchaser.

(10) All other rights and obligations of the purchaser and the PACT Program.

(11) Such other terms, conditions, and provisions as the board considers in its sole discretion to be necessary or appropriate.

(b) In the event a designated beneficiary is accepted by and elects to attend a college or university outside the State of Alabama, the PACT board shall, upon receipt of evidence of admission to said college or university, remit contract benefits pursuant to the terms of the PACT contract.

(c) A PACT contract shall also specifically provide that, if after ten years following the designated beneficiary's college entrance date or the actual entrance date of a designated beneficiary who is an accelerated student, neither the PACT contract has been terminated nor the designated beneficiary's rights under the contract exercised, the PACT board, after making reasonable effort to locate the purchaser, shall presume the contract purchase amount unclaimed and abandoned property, and thereafter administered in accordance with the Alabama Uniform Disposition of Unclaimed Property Act, Article 2 of Chapter 12 of Title 35.

(d) Nothing in this chapter, nor in a PACT contract entered into pursuant to this chapter, shall be construed as a promise or guarantee by the PACT board or the state that: A person shall be admitted to a particular college or university; or that a person shall be allowed to continue to attend a college or university after having been admitted; or that a person shall be graduated from a college or university; or that Alabama resident status shall be conferred. Each state college or university shall establish its own residency requirements for matriculation.

(e) The state or any state agency, or any county, or municipality, or any other employer in the state is hereby authorized, by contract, or otherwise, to agree with any employee to remit contract payments through payroll deduction made by the appropriate official of the state, state agency, political subdivision, or other employer under the terms of an accepted PACT contract.



Section 16-33C-8 - Additional PACT duties of board.

In addition to any other requirements of this chapter, the PACT board shall:

(1) Make available summary information on the financial condition of the PACT Program to all purchasers of PACT contracts.

(2) Prepare, or cause to be prepared, an annual report of the PACT Program, including details regarding the actuarial soundness of the program, and transmit a copy of same to the Governor, the Lieutenant Governor, and the Speaker of the House of Representatives. Such report shall be submitted not later than the fifth legislative day of the regular legislative session. Additionally, such report shall be presented during annual legislative budget hearings.

(3) Make all necessary and appropriate arrangements with colleges and universities in order to fulfill its obligations under PACT contracts.

(4) Submit, before any PACT-related investment or administrative contract is duly executed, a request for proposals (RFP).

(5) Require, before any PACT-related investment or administrative contract is duly executed, such contract to be approved by a majority vote of the PACT board.

(6) Prepare, or cause to be prepared, a quarterly report detailing the current projected funding status of the PACT Program, with a copy of such report transmitted to the Governor, the Lieutenant Governor, and the Speaker of the House of Representatives.

(7) Establish specific investment guidelines that include failsafe measures designed to limit future susceptibility of PACT investments to extreme market fluctuations.



Section 16-33C-9 - Dissolution of PACT Program.

Repealed by Act 2010-725, p. 1800, §10, effective April 30, 2010.



Section 16-33C-10 - ACES Program generally.

(a) The ACES Program is established as one college savings alternative under the plan whereby contributors open ACES savings accounts according to savings agreements for the payment of qualified higher education costs for a designated beneficiary at eligible educational institutions, terms as defined in Section 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law. The ACES Program includes the ACES Trust Fund, the ACES Administrative Fund, and the ACES Opportunity Enhancement Fund created pursuant to this chapter. The ACES Program may be marketed under a different name than ACES.

(b) The ACES Trust Fund is hereby created and shall be comprised of separate ACES savings accounts held in segregated accounts as established by savings agreements. Funds contributed to the ACES savings accounts established pursuant to the ACES Program are held in trust by the Savings Board for the sole benefit of the contributor and designated beneficiary. Contributions which are received by the ACES Program from any public or private source, except those which are payments of administrative fees, shall be placed in the ACES Trust Fund.

(c) The ACES Administrative Fund is hereby created as a separate fund within the State Treasurer's office for the purpose of administering the ACES Program. The ACES Administrative Fund shall accept, deposit, and disburse funds for the purpose of administering the ACES Program. All funds in the ACES Administrative Fund are hereby irrevocably pledged to the payment of the administrative costs of the ACES Program. Funds in the ACES Administrative Fund may be invested by the State Treasurer in any investment facility allowed by this chapter. Any interest and earnings from the investment of funds in the ACES Administrative Fund shall be deposited to, and become a part of, the ACES Administrative Fund for use as authorized by this chapter. All funds in the ACES Administrative Fund at the end of each fiscal year of the State of Alabama shall remain in that administrative fund and be automatically carried forward and available to be appropriated by the Alabama Legislature for the administration of the ACES Program.

(d) The State Treasurer is authorized to retain the services of one or more persons as staff members in order to implement and manage the ACES Program. Any expenses incurred shall be paid from the ACES Administrative Fund.

(e) Property and income of the ACES Trust Fund, ACES Administrative Fund, and the ACES Opportunity Enhancement Fund shall be exempt from all taxation by the state and by all of its political subdivisions.

(f) The ACES Opportunity Enhancement Fund is created as a separate fund within the State Treasurer's office for the purpose of enhancing and providing higher education opportunities and programs, as the Savings Board deems necessary and appropriate. The fund may receive contributions from individuals, private business entities, public corporations, and contractual agreements with service providers. The funds shall be utilized in the discretion and solely at the direction of the Savings Board. The amounts on deposit in the fund shall not constitute property of the state, and the state shall have no claim or interest in them.



Section 16-33C-11 - ACES savings agreements.

(a) Each savings agreement made pursuant to this chapter shall include, but shall not be limited to, the following terms and provisions:

(1) The maximum and minimum annual contributions and maximum account balance allowed on behalf of a designated beneficiary.

(2) Provisions for withdrawals, refunds, transfers, returns of excess contributions and any penalties.

(3) The terms and conditions for remitting contributions, including, but not limited to, that contributions may be made in cash only.

(4) The name, address, date of birth, and Social Security number of the designated beneficiary on whose behalf the ABLE or ACES savings account is opened.

(5) Terms and conditions for designation of a substitute beneficiary.

(6) Terms and conditions for termination of the account, including any transfers to the state upon the death of the qualified beneficiary, if applicable, refunds, withdrawals, transfers, applicable penalties, the name of the person entitled to any refund due as a result of termination, and the name of the person entitled to terminate the account.

(7) The time period during which the designated beneficiary is required to use benefits from the ABLE Program or ACES Program.

(8) All other rights and obligations of the contributor and the ABLE Program or ACES Program.

(9) Any other terms and conditions which the Savings Board deems necessary or appropriate, including those necessary to conform the ACES and ABLE Programs and savings agreements with the requirements of Sections 529 and 529A of the Internal Revenue Code of 1986, as amended, or other applicable federal law.

(10) If, after the specified time period determined by the Savings Board under which the designated beneficiary is required to use benefits from the ABLE Program or ACES Program, the savings agreement has not been terminated nor the designated beneficiary's rights exercised, the Savings Board, after making reasonable effort to contact the contributor, shall presume the savings account monies unclaimed and abandoned property, and thereafter administered in accordance with the Alabama Uniform Disposition of Unclaimed Property Act, Article 2 of Chapter 12 of Title 35.

(11) Participation in the ACES Program does not guarantee that sufficient funds will be available to cover qualified higher education expenses of a designated beneficiary.

(12) Notwithstanding any provision of any law to the contrary, money in the ABLE Program or ACES Program shall be exempt from creditor process and shall not be liable to attachment, garnishment, or other process, nor shall it be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of any contributor or beneficiary, provided, however, that the state of residency of the designated beneficiary of an ABLE savings account shall be a creditor of such account in the event of the death of the designated beneficiary.

(b) Nothing in this chapter shall make any provisions or warranties except as provided in savings agreements, including that a person shall be admitted to, allowed to continue in, graduated from a college or university, or conferred Alabama resident status.

(c) The state or any state agency, county, municipality, or any other employer in the state is hereby authorized, by contract, or otherwise, to agree with any employee to remit contributions through payroll deduction made by the appropriate official of the state, state agency, political subdivision, or other employer under the terms of a savings agreement.



Section 16-33C-12 - Additional duties of Savings Board.

In addition to any other requirements of this chapter, the Savings Board shall:

(1) Make available summary information on the ABLE Program and ACES Program to all contributors to savings agreements.

(2) Prepare, or cause to be prepared, an annual accounting of the ABLE Program and ACES Program and transmit a copy of same to the Governor, the Lieutenant Governor, and the Speaker of the House of Representatives.

(3) Make all necessary and appropriate arrangements with colleges and universities in order to fulfill its obligations under savings agreements.



Section 16-33C-13 - Dissolution of ACES Program.

In the event of dissolution of the ACES Program by the Alabama Legislature, any balances which remain in the ACES Trust Fund and in the ACES Administrative Fund after all costs and liabilities of the ACES Program have been paid, shall be returned to contributors according to savings agreements. Any unclaimed assets remaining in the ACES Program thereafter shall be administered in accordance with the Alabama Uniform Disposition of Unclaimed Property Act, Article 2 of Chapter 12 of Title 35.



Section 16-33C-14 - Appropriations from the Education Trust Fund to the PACT Program.

Repealed by Act 2015-538, 2nd Sp. Sess., §2, effective September 17, 2015.



Section 16-33C-15 - Appropriations from the Education Trust Fund to the PACT Trust Fund; purpose.

Repealed by Act 2015-538, 2nd Sp. Sess., §2, effective September 17, 2015.



Section 16-33C-16 - Appropriations from the Education Trust Fund to the PACT Trust Fund.

(a) There is annually appropriated from the Education Trust Fund to the PACT Trust Fund the following amounts in the following fiscal years:

(1) For the fiscal year ending 2016 -- $33,952,000;

(2) For the fiscal year ending 2017 -- $63,622,000;

(3) For the fiscal year ending 2018 -- $62,783,000;

(4) For the fiscal year ending 2019 -- $61,539,000;

(5) For the fiscal year ending 2020 -- $60,738,300;

(6) For the fiscal year ending 2021 -- $31,881,600;

(7) For the fiscal year ending 2022 -- $32,181,600;

(8) For the fiscal year ending 2023 -- $33,494,400;

(9) For the fiscal year ending 2024 -- $33,728,700;

(10) For the fiscal year ending 2025 -- $38,449,500;

(11) For the fiscal year ending 2026 -- $39,201,000;

(12) For the fiscal year ending 2027 -- $32,500,000.

(b) Beginning with the fiscal year ending September 30, 2017, for budgetary purposes and annual budget calculations, fifty-five percent (55%) of the appropriations made in this section shall be considered to be a portion of the funding received by colleges and universities, and the remainder shall be considered to be the same as appropriations made for debt service.



Section 16-33C-17 - Charge of mandatory fees or tuition per credit hour.

Repealed by Act 2012-198, §3, effective April 12, 2012.



Section 16-33C-18 - Limits on increase in mandatory fees and tuition.

On behalf of all current and future postsecondary students, the Legislature strongly encourages all public institutions of higher education to limit any annual percentage increases in mandatory fees and tuition to the average percentage amount such fees and tuition were annually increased over the previous 10-year period, to the extent such limitation is possible.



Section 16-33C-19 - Changes to PACT rules, procedures, or policies.

Repealed by Act 2012-198, §3, effective April 12, 2012.



Section 16-33C-20 - Certification that appropriations no longer necessary.

In the event that the PACT Program's Board of Directors receives an actuarial report certifying that any appropriation made in Section 16-33C-14, Section 16-33C-15, or Section 16-33C-16 is no longer necessary, the PACT Program's Board of Directors shall certify to the Legislature that no future appropriations are necessary.



Section 16-33C-21 - Disposition of funds.

Any funds in the PACT Trust Fund remaining after the payment of all of the obligations of the fund shall be transferred to the Education Trust Fund in the fiscal year immediately following the year in which the last obligations are met.



Section 16-33C-22 - Dissolution of PACT Program.

Once all benefits or obligations owed to the PACT contract holders have been paid, the PACT Program shall be dissolved and the provisions of this chapter shall be void.



Section 16-33C-23 - Actuary deficits.

The PACT Board is expressly authorized to negotiate, accept, and implement a legally binding resolution with PACT purchasers and beneficiaries to address any actuarial deficit in the PACT Trust Fund, which includes all powers granted elsewhere in this chapter and all other powers necessary or convenient under this section.



Section 16-33C-24 - ABLE Program generally.

(a) The ABLE Program includes the ABLE Trust Fund, and may be marketed under a different name than ABLE. The ABLE Trust Fund is hereby created and comprised of separate ABLE Savings Accounts established pursuant to this chapter. The ABLE Trust Fund receives contributions to ABLE Savings Accounts. One or more persons may make contributions to an ABLE Savings Account.

(b) Available sources of funds, public or private, including any administrative fees received from ABLE contracting parties, shall be deposited in the State Treasury Operations Fund. All ABLE Program expenses, including operating, administrative and marketing, shall be paid from the State Treasury Operations Fund. For reporting purposes, ABLE Program expenses will be segregated by unit or such other accounting method as provided in the State's STAARS system, or similar system.

(c) Property and income of the ABLE Program and ABLE Trust Fund shall be exempt from all taxation by the state and by all of its political subdivisions.

(d) The Examiners of Public Accounts shall annually audit the ABLE Program.



Section 16-33C-25 - Administration of programs.

(a) In acquiring, investing, reinvesting, exchanging, retaining, selling, and managing property for the benefit of the ABLE Program and ACES Program, the Savings Board, and any person, investment manager or committee to whom the Savings Board delegates any of its investment authority, shall act as trustee and shall exercise the judgment and care under the circumstances then prevailing which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but to permanent disposition of funds, considering the probable income as well as the safety of their capital.

(b) No Savings Board member nor any person, investment manager or committee to whom the Savings Board delegates any of its investment authority who acts within the standard of care set forth in subsection (a) shall be held personally liable for any losses, damages, or claims suffered by the ABLE Program or ACES Program on investments made pursuant to the chapter.

(c) The assets of the ABLE Program and the ACES Program shall be preserved, invested, and expended solely pursuant to and for the purposes of this chapter and shall not be loaned or otherwise transferred or used by the State for any other purpose. A savings agreement, or any other agreement entered into by or on behalf of the ABLE Program or the ACES Program, does not constitute a debt or obligation of the state. A contributor is solely entitled to amounts on deposit in or accrued to the respective savings account.

(d) To the extent necessary to administer the ABLE Program and ACES Program or to comply with federal, state, or local tax reporting requirements, the programs shall obtain all necessary social security numbers and such other data as the Savings Board deems necessary for such purposes, whether from a contributor or from another state agency.






Chapter 34 - ILLITERACY.

Section 16-34-1 - Removal of illiteracy duty of State Board of Education.

The State Board of Education shall be charged with the responsibility for the removal of illiteracy in Alabama. It shall have the power to make research and to collect data and shall endeavor to enlist the services of any and all community agencies of the state for the removal of illiteracy. The State Board of Education is authorized to receive and expend any funds which may be given to it from time to time from public, private or other sources and shall adopt such rules and regulations as may seem to it most satisfactory for carrying on the work outlined in this section.



Section 16-34-2 - County and city boards to cooperate with state board.

It shall be the duty of county and city boards of education to cooperate with the State Board of Education in the removal of illiteracy in the territory under their respective jurisdictions, and to this end the said boards may appropriate from public school funds such amounts as may be necessary to carry out the provisions of this chapter.



Section 16-34-3 - Authority to cooperate with federal government.

The State Board of Education and county and city boards of education are hereby authorized to cooperate with the federal government in making effective any law enacted or that may be enacted by congress for the removal of illiteracy and for maintaining adult education programs and classes in Alabama and in the counties and cities thereof.



Section 16-34-4 - Legislative appropriation for illiteracy and adult education programs and classes.

The State Board of Education is hereby authorized to expend the State Illiteracy Fund appropriated for the removal of illiteracy and for otherwise maintaining adult education programs and classes; provided, that the State Board of Education is authorized to provide from said fund the necessary professional and clerical assistants to carry on said program.



Section 16-34-5 - Council on Adult Education.

(a) The State Board of Education shall establish a Council on Adult Education prior to October 1, 1991. The membership of the council shall be as follows:

(1) The Governor or his designated representative;

(2) The State Superintendent of Education;

(3) The Chancellor of the Alabama Department of Postsecondary Education;

(4) The Executive Director of the Alabama Commission on Higher Education;

(5) A member of, as selected by, the Alabama Council for School Administration and Supervision;

(6) A member of, as selected by, the Alabama Association of School Boards;

(7) A member of, as selected by, the Alabama Education Association;

(8) A member of, as selected by, the Alabama Parent Teacher Association;

(9) The Director of the Alabama Department of Economic and Community Affairs;

(10) The Governor's education liaison; and

(11) Five members of the business/professional community appointed by the Governor.

(b) The Council on Adult Education, created by this section, shall:

(1) Develop long-range recommendations, for submission to the Legislature and the State Board of Education, designed to establish a coordinated system of adult education in the State of Alabama, including a full assessment of the costs of any such recommendations;

(2) Develop recommendations, for submission to the Legislature and the State Board of Education, designed to coordinate existing adult education programs offered by the State of Alabama through different agencies;

(3) Inventory all existing adult education programs in the State of Alabama and recommend to the Legislature and the State Board of Education whether such programs should be abolished, expanded, or continued at present levels;

(4) Develop recommendations, for submission to the Legislature and the State Board of Education, to encourage business and industry to employ participants in adult education programs;

(5) Establish priorities and performance standards prior to December 31, 1992, and design measurement devices and procedures to determine level of accomplishing specific objectives; and

(6) Complete the above directives and submit a written annual report to the Legislature and the State Board of Education beginning with the 1993 Regular Session of the Legislature.

(c) The Council on Adult Education, created by this section, shall be provided with support staff by the Alabama Department of Postsecondary Education and the State Department of Education.






Chapter 35 - STATE COURSES OF STUDY COMMITTEE.

Section 16-35-1 - Composition; appointment, qualifications and terms of members.

The State Board of Education shall appoint a courses of study committee as set forth below for the purposes and functions as hereinafter provided. The State Courses of Study Committee shall consist of 28 members to be selected as follows:

(1) One elementary teacher (grades K through six) and one secondary teacher (grades seven through 12) from each of the seven congressional districts who are teaching in the course of study areas to be revised during their terms of office;

(2) Four members from the state at-large actively engaged in a supervisory or administrative capacity in the field of education and who are knowledgeable or who have had previous teaching experience in the course of study areas to be revised during their term of office;

(3) Three members who are employees of state institutions of higher learning and who are specialists in the course of study areas to be revised during their terms of office; and

(4) Seven additional members appointed by the Governor, one from each of the seven congressional districts, each of whom shall be either a business or professional representative not employed in the field of education. The Governor's appointees shall have expertise and be actually involved in the course of study field under consideration and shall be confirmed by the Senate.

Additional standards for membership on the State Courses of Study Committee may be established by the State Board of Education other than those prescribed hereinabove. Said standards shall be sent to every local board of education and every county and city superintendent.

Local boards of education, through their superintendents, shall nominate persons to serve on these committees. Local boards shall furnish credentials of each person recommended, including a summary of each person's qualifications for membership on the committee. All nominations along with said credentials shall be forwarded to the State Superintendent of Education. The State Board of Education, upon the recommendations of the State Superintendent of Education, shall appoint all members of the State Courses of Study Committee from the nominees made by the local boards of education. The Governor's appointments need not be nominated by a local board of education, nor recommended by the State Superintendent of Education, nor approved by the State Board of Education.

The term of office of the members of said committee shall be for a period of one year, beginning on the first day of May 1984; provided, however, that the terms of office for the Governor's initial appointees shall begin immediately upon their initial appointment. The members shall hold office until their successors are appointed.



Section 16-35-2 - Oath and compensation of members.

Before transacting any business, each member of the State Courses of Study Committee and its secretary shall take an oath before someone authorized to administer oaths to discharge faithfully the duties imposed upon him or her as a member or as secretary of said State Courses of Study Committee, and that he or she has no interest as an author, an associate author, a publisher, a representative of authors or publishers, and that he or she is in no way connected with the distribution of books, or pecuniarily interested directly or indirectly in the business or profits of any person, firm or corporation anywhere engaged in manufacturing, publishing or selling school books.

Members of the State Courses of Study Committee shall be paid a per diem at the rate provided by state law during the time they are in session; provided, that the committee shall not remain in session at any one time for a longer period than 30 days and in addition shall receive travel expenses at the rate provided by state law for mileage from their homes to the place of meeting and return, the per diem and mileage to be paid from the appropriations made to the State Department of Education.



Section 16-35-3 - Duties generally.

The Courses of Study Committee shall conduct continuing studies and evaluations of the courses taught in the public elementary and secondary schools of the state. It shall prepare the contents of the courses of study for each grade of the elementary and secondary schools and revise the same from time to time. In evaluating the course of study, consideration shall be given to the required basic content, texts used and available, the educational objective of the course, changing scientific, technological and cultural developments, as well as established facts of American history, tradition and patriotism. The committee shall from time to time, but not less than once in each two years, prepare a report of its recommendations with respect to the compulsory minimum content of courses of study and of recommended revisions of courses, materials, subject content and treatment in specific courses and subject areas. The report shall be submitted to the State Superintendent of Education and to the members of the State Textbook Committee for separate written recommendations to the State Board of Education for such action as may be considered advisable.



Section 16-35-4 - Minimum course content; maximum number of courses.

The State Board of Education, on the recommendations of the State Superintendent of Education, shall prescribe the minimum contents of courses of study for all public, elementary and high schools in the state, and shall fix the maximum number of courses which are compulsory in each grade of the elementary schools.



Section 16-35-5 - Studies required to be taught in elementary school.

In every elementary school in the state there shall be taught reading, spelling and writing, arithmetic, oral and written English, geography, history of the United States and Alabama, elementary science, health education, physical education and such other studies as may be prescribed by the State Board of Education.






Chapter 36 - TEXTBOOKS.

Article 1 - General Provisions.

Section 16-36-1 - State Textbook Committee - Creation; duties generally.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-2 - State Textbook Committee - Composition; appointment and terms of members; vacancies; qualifying affidavits of members.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-3 - State Textbook Committee - Meetings; election of chairman and secretary; compensation and expenses of members.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-4 - Local textbook selection committee - Appointment; filing of school board policies and names of members with State Superintendent of Education; affidavit and terms of members.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-5 - Local textbook selection committee - Selection of textbooks; furnishing and disposition of samples; use of textbooks not on state list.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-6 - Local textbook selection committee - Adoption to be for period of six years; limitation on textbook replacement; report of local superintendent.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-7 - When textbooks considered or reconsidered for adoption; existing adoptions; when new adoptions to be used.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-8 - Recommendations of State Textbook Committee.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-9 - Adoption of textbooks to be made at public meeting; notice; minimum number of adoptions for each course.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-10 - Adoption to be for period of six years; contract to exclude communist authors; expiration of contracts to be stabilized.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-11 - Annual advertisement for sealed bids by State Board of Education; specimen copies to accompany bids; furnishing and disposition of sample books.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-12 - Deposit required with bid; opening of bids.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-13 - Maximum price for books; contract provisions as to price; forfeiture of contract and damages; action for losses.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-14 - Authority of state board to contract for furnishing, storing or delivering textbooks.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-15 - Issuance of state-wide purchase contracts; shipment of books by publisher.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-16 - Contract provisions as to price of textbooks purchased with local funds, replacement of defective or substandard books and delivery.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-17 - Books to be shipped upon purchase orders of local boards of education; preparation and mailing of bills.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-18 - Approval of invoices by local superintendent of education; payment.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-19 - Special textbooks.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-20 - Local revolving funds; local appropriations.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-21 - Failure of contractor to furnish books; dropping of textbook.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-22 - Substitutions for state-adopted books in certain cities and counties.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-23 - Department of Education and purchasing agent to furnish contracts from which state-owned textbooks can be purchased - Schools operated under Department of Mental Health and Mental Retardation.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-24 - Department of Education and purchasing agent to furnish contracts from which state-owned textbooks can be purchased - Schools operated under Alabama Institute for Deaf and Blind.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-25 - Department of Education and purchasing agent to furnish contracts from which state-owned textbooks can be purchased - Schools operated under Department of Youth Services.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-29.1 - Adequate textbooks, support, facilities and supplies.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-30 - Storage, distribution and exchange of textbooks; repair and fumigation of used textbooks.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-31 - Record of textbooks delivered to local superintendents; audit of accounting books and records; certification of required inventory; furnishing of blanks and forms.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-32 - Free textbooks to remain property of state or local school system; period of use by pupils; receipt required upon issuance; loss, abuse, etc., of textbooks.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-34 - Duty of local superintendent of education to furnish estimates of textbooks needed, to provide for storage, etc., of books and to maintain inventory and records.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-35 - Sale of textbooks to pupils; liability for loss, etc., of books.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-36 - Interest in contracts, etc., prohibited; oath of members of boards of education.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-37 - Use of other than contract books in public schools.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-38 - Charging more than contract price for school books.

Repealed by Act 98-320, §13 effective July 1, 1998.



Section 16-36-39 - Article not to be construed as appropriation of funds; administration of article subject to appropriations.

Repealed by Act 98-320, §13 effective July 1, 1998.






Article 2 - Access of College Bookstore Retailers to Course Materials Information Provided to Institution-Affiliated Bookstores.

Section 16-36-50 - Schools to develop course materials access plan for non-affiliated bookstores; requirements of plan.

(a) Not later than July 15, 1993, all two-and four-year state institutions of higher education and all state vocational and technical colleges shall, with the input and representation from college bookstore retailers, develop, publish, and implement a plan to ensure that all established college bookstore retailers located in the municipality in which the institution or college is located, shall be provided the same information concerning required and optional textbooks, required academic learning materials, and required custom publications that is provided to any bookstore owned or authorized by the institution.

(b) The plan developed by each institution or college having a bookstore owned or authorized by the institution or college shall:

(1) Ensure that any established college bookstore retailers having retail outlets in the municipality be informed of the method by which they may obtain required and optional textbooks and required academic learning materials. The information shall be provided, upon request, at a central location.

(2) Ensure that textbook information be made available to the college bookstore retailers by a procedure that attempts to give the information to the bookstores owned or authorized by the institutions and colleges and the college bookstore retailers at approximately the same time, but under no circumstances later than two business days after the time it is provided to the bookstores authorized or operated by colleges or institutions.

(3) Ensure that faculty members of the institution or college provide all information necessary in reproducing customized publications for classroom use. This information shall be provided in bibliographic form that shall include, but not be limited to, the author, title, publisher, editor, ISBN number, if known, and inclusive pages to be reproduced. This custom published biographical information shall be provided in the same manner as textbook information is provided at each institution. College bookstore retailers may purchase and resell course-related publications that are published by the institution or college at a discount if a margin is added to the publication, or at cost if not added to the publication, only if the institution's or college's copyright agreement legally covers such a sale.

(4) Create a grievance committee composed of two persons designated by the president of the institution or college and one person designated by the chair of the local chamber of commerce to hear complaints from the college bookstore retailers concerning the implementation of the plan.



Section 16-36-51 - School faculty and departments to provide listing of requisite course materials.

To facilitate this article, all faculty members and academic departments shall provide through the established means of the institution or college a written listing of all required and optional textbooks, required academic learning materials, and custom publications for all courses taught.






Article 3 - Textbooks for Public Schools; State and Local Textbook Committees.

Section 16-36-60 - State Textbook Committee.

(a) The State Textbook Committee is created. The committee shall consider the merit of textbooks offered for use in the public elementary and high schools of the state and make recommendations for approval or rejection, or both, to the State Board of Education as hereinafter provided. In making recommendations to the State Board of Education, the State Textbook Committee shall also consider any recommendations made by the State Courses of Study Committee or by the State Superintendent of Education.

(b) The State Textbook Committee shall be composed of 23 members. Four of the members shall be secondary school classroom teachers and four elementary school classroom teachers. One of these eight members shall be appointed from each of the seven United States Congressional Districts, as such districts are constituted on July 1, 1998, and one shall be appointed statewide. Four members shall be appointed from the state at large, and these four members may be either classroom teachers or persons actively engaged in the supervisory or administrative capacity in the field of education. Two members of the committee shall be employees of state institutions of higher learning. These 14 members of the State Textbook Committee shall each be appointed by the State Board of Education, upon nominations made by the State Superintendent of Education. Nine members shall be appointed by the Governor, subject to the confirmation of the Senate by April 1 of each year, one from each of the seven congressional districts, as such districts are constituted on July 1, 1998, and two appointed statewide and, these two shall be members of local boards of education at the time of their appointment. Two of the members appointed from the congressional districts shall be recommended by the State Superintendent of Education. These nine additional members shall have general knowledge of the subject area to be considered for textbook adoption and shall have a demonstrated ability to read and write at a post high school level and shall not be employed in education.

Membership of the State Textbook Committee shall be inclusive and shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(c) All members of the State Textbook Committee shall be appointed for terms of one year, beginning at the call of the State Superintendent of Education. The committee shall be subject to recall by the State Superintendent of Education, thereby extending the length of the member's term, until a new committee is appointed for consideration of the same subject area or areas or grade or grades or any combination thereof. Vacancies in the office of any of the committee members shall be filled by the original appointing authority, and the appointee shall hold office for the unexpired term and until his or her successor is appointed and qualified.

(d) In order to qualify as a member of the State Textbook Committee, each person appointed shall prepare an affidavit to be filed with the State Board of Education within 10 days after notice of the member's appointment stating each of the following:

(1) The member agrees to discharge faithfully all the duties imposed upon him or her as a member of the State Textbook Committee.

(2) The member has no interest, directly or indirectly, in any contract that may be made under this article.

(3) The member has no interest as author, as associate author, as publisher, or as a representative of the author or publisher of any textbook.

(4) The member has no pecuniary interest, directly or indirectly, in the business or profits of any person, firm or corporation engaged in manufacturing, publishing, or selling textbooks.

(5) The member agrees not to accept any emolument or promise of future reward of any kind from any publisher of textbooks, the publisher's agents or anyone interested in or intending to bias the member's judgment in any way in the selection of any textbook up for adoption.

(6) The member agrees not to reveal to anyone, except to the State Board of Education or the State Superintendent of Education, or both, the findings, ratings, or grading of the State Textbook Committee.

(e) It shall be a misdemeanor for any member of the State Textbook Committee or the secretary of the committee, or for any other person, to disclose ratings and gradings of the committee to anyone except to the State Board of Education or the State Superintendent of Education, or both, until after the contracts are made. Anyone found guilty of doing so shall be fined not exceeding five hundred dollars ($500) and also may be imprisoned or sentenced to hard labor for a term not exceeding six months.

(f) The organizational meeting of each State Textbook Committee shall be called by the State Superintendent of Education and the committee shall meet thereafter on call of the chairperson of the committee or of the State Superintendent of Education. At the organizational meeting, the State Textbook Committee shall elect one of its members to act as chairperson of the committee and one of its members as secretary of the committee. Other necessary meetings shall be held as determined by the State Textbook Committee or upon the call of the chairperson or the State Superintendent of Education. The State Superintendent of Education shall notify the members of the committee of each meeting by registered or certified mail prior to the time of the meeting.

(g) The members of the State Textbook Committee shall be paid per diem expenses at the rate provided by state law during the time they are engaged in such work and in addition shall receive travel expenses at the rate provided by state law for each mile traveled from home to the place of meeting and return, to be paid out of appropriations made to the State Department of Education. Each member of the committee, before receiving per diem for expenses, shall submit to the State Superintendent of Education a notarized statement of the number of miles traveled and the number of days engaged in such work. No member shall be paid for more than 25 days in any school year.

(h) The State Textbook Committee shall make textbook recommendations to the State Board of Education in writing, and both recommendations for approval or rejection, or both, and any dissents therefrom shall be filed with the State Board of Education and shall be made available for public inspection upon filing. The State Textbook Committee may recommend any new material which has been properly bid pursuant to this article, which supports the Alabama course of study for the specific subject, and which is defined as a textbook as prescribed in the rules and regulations of the State Board of Education. New material is defined as material published within three years from the date the State Board of Education begins advertisement for bids for textbooks which shall be considered for adoption by the State Board of Education.



Section 16-36-60.1 - Definitions.

For the purposes of this article, the following words shall have the following meanings:

(1) QUALIFIED DEPOSITORY FOR TEXTBOOKS or QUALIFIED DEPOSITORY. A facility in the state responsible for receiving orders for, storing of, and distribution of textbooks pursuant to Section 16-36-71.

(2) TEXTBOOK. Includes digital textbooks, as defined in Section 16-16B-2. Digital textbooks shall be recommended, adopted, and purchased in the same manner as provided for textbooks under this article.



Section 16-36-61 - Adoptions.

(a) Based upon the recommendations of the State Textbook Committee, the State Board of Education shall adopt textbooks from which local boards of education may adopt for use in their systems. Local boards of education shall not adopt textbooks nor expend public funds for textbooks that have been rejected by the State Board of Education, except for the length of an existing local contract approved by the state superintendent. Members of any local board found doing so shall be guilty of a misdemeanor and fined not exceeding five hundred dollars ($500) and also may be imprisoned or sentenced to hard labor for a term not exceeding six months.

(b) The State Board of Education shall divide the subjects of study in the public schools so that all textbooks on a given subject for grades kindergarten through 12 shall be considered for adoption in one year. New adoptions made during any year shall not be used in the public schools until the next ensuing scholastic year.

(c) The adoption schedule for each subject area shall be determined by the State Superintendent of Education based on the courses of study development schedule, knowledge-base changes, financial considerations, the need for staggered adoption schedules, needs expressed by the local superintendents, contract expiration dates, and other factors deemed appropriate by the State Superintendent of Education.

(d) Prior to adoptions by the State Board of Education, members of the public shall be allowed a reasonable amount of time to be heard concerning any book recommended for adoption or rejection. Adoption or rejection, or both, of textbooks shall be made only at a public meeting of the State Board of Education. Notice of the time and place of the meeting of the State Board of Education to consider adoptions or rejections, or both, shall be given for at least 30 days, by notice to news media and by posting a notice on a bulletin board or in some other conspicuous place in the offices or public rooms of the State Department of Education.



Section 16-36-62 - Local textbook committee.

(a) A local textbook committee or committees shall be appointed by each separate local board of education. The number, size, and composition, which shall include parents, of the committee or committees shall be determined by each local board of education. A copy of local school board policies in regard to local textbook committees shall be kept on file by each local superintendent. Names of each person serving on a local textbook committee shall also be kept on file by each local superintendent.

(b) In order to qualify as a member of the committee, each member of the local textbook committee and its secretary shall prepare an affidavit to be filed with the local board of education within 10 days after notice of the member's appointment stating each of the following:

(1) The member agrees to discharge faithfully all the duties imposed upon him or her as a member or as secretary of the textbook committee.

(2) The member has no interest, directly or indirectly, in any contract that may be made under this article for the purchase of textbooks.

(3) The member has no interest as author, as associate author, as publisher, or as a representative of the author or publisher of any textbooks.

(4) The member has no pecuniary interest, directly or indirectly, in the business or profits of any person, firm, or corporation engaged in manufacturing, publishing, or selling textbooks.

(5) The member agrees not to accept any emolument or promise of future reward of any kind from any publisher of textbooks, the publisher's agent, or anyone interested in or intending to bias the member's judgment in any way in the selection of any textbook for adoption.

(c) Members shall serve for terms of one year.

(d) The local textbook committee shall meet on call of the chairperson of the local board of education for the purpose of recommending textbooks to the local board of education from the list of adoptions by the State Board of Education or from a list submitted to the committee for consideration by the local superintendent or his or her designee, or from both lists. Textbooks which have been rejected by the State Board of Education shall not be considered for future adoption by the local board of education, except for the length of an existing local contract approved by the state superintendent. The recommendations of a local textbook committee shall be by majority vote for each textbook. No textbook shall be used in any public school of this state unless recommended by a local textbook committee and, upon the recommendation of a local superintendent, adopted by the local board of education.

(e) The adoption of a textbook by a local board of education shall be by majority vote of the local board of education and shall be for a period determined by the State Superintendent of Education. Not later than 30 days after the date of the local adoption, the local superintendent of education shall file a report with the State Superintendent of Education listing the title, the name of the author, the publisher, and the date of adoption of the textbook with verification to the state superintendent that all procedures described in subsection (d) have been followed. This procedure shall apply each time a textbook is adopted for use in a local school or school system.

(f) Publishers shall furnish samples of all state-adopted textbooks to each local board of education for evaluation by the local textbook committee. One copy of each textbook adopted by the local textbook committee shall be retained by the local board of education as an official sample. All samples not adopted by the local boards shall be returned to the publishers at the expense of the publishers, and samples of those books adopted shall become the property of the local boards of education. If the publisher fails to reclaim samples of nonadopted books within 90 days, the sample books shall become the property of the local board of education.

(g) Any textbook publisher that solicits a local textbook committee or local board to adopt their textbooks and has not participated in the state adoption process shall provide the reason for not participating in the state adoption process in writing to the local textbook committee and local board at the time of the solicitation. A copy of the document submitted to the local textbook committee and the local board of education shall also be sent to the State Superintendent of Education.

(h) Publishers shall be required to use a qualified depository in Alabama for distribution of state or local adopted textbooks if requested to do so by the local board of education and shall have a sufficient supply of the adopted textbooks on deposit at a qualified depository for distribution or sufficient ability to provide access to digital textbooks as ordered through a qualified depository. Nothing in this subsection shall preclude publishers from selling textbooks to the local board of education directly or through means other than a qualified depository for textbooks, but a publisher may not refuse to sell through a qualified depository. Regardless of whether a qualified depository is used in a transaction, the prices charged by a publisher shall not exceed the prices prescribed in subsection (c) of Section 16-36-64.



Section 16-36-63 - Bids for statewide textbook contracts.

(a) Each year, before the organizational meeting of the State Textbook Committee, the State Board of Education, through the State Superintendent of Education, shall advertise in such manner and for such length of time and at such places as considered advisable, that at a certain time and place determined by the State Board of Education sealed bids or proposals shall be received from publishers for furnishing school textbooks. Publishers and individuals may request an invitation to bid by writing the State Superintendent of Education. The State Board of Education may include additional regulations in the bid form that the State Board of Education deems best for the administration of this article. Any regulations included in the bid forms and accepted by the publisher shall be construed as a part of this article. The bids or proposals for each book shall be based upon a contract period determined by the State Superintendent of Education and shall be accompanied by a specimen copy of each book proposed to be furnished.

(b) Each publisher who makes a bid or proposal to furnish school textbooks shall be required to deposit with the State Treasurer a sum of money in an amount required by the State Board of Education, but not less than five hundred dollars ($500) nor more than two thousand five hundred dollars ($2,500), according to the number of books the bidder proposes to supply. If the bidder making the deposit shall fail or refuse to make and execute the contract and required bond, the sum shall be forfeited absolutely to the State Board of Education for the use of the State Board of Education for purposes enumerated in this article. The time within which the contract and bond shall be executed shall be stated in the advertisement inviting bids or proposals. All bids shall be sealed and deposited with the State Superintendent of Education to be opened at a time designated by the superintendent, provided bidders have been given reasonable notice in advance.

(c) Publishers shall furnish samples of each textbook submitted for adoption to each member of the State Textbook Committee in order that each member may also seek evaluations from others. All samples of books not adopted by the State Board of Education shall be returned to the publishers at the expense of the publishers, and those adopted shall become the property of the State Department of Education. If the publisher fails to reclaim a sample book within 90 days, the sample book shall become the property of the State Department of Education.



Section 16-36-64 - Statewide textbook contracts.

(a) No contract shall be made pursuant to this article for the purchase of textbooks rejected by the State Board of Education. The only contracts entered into by the State Board of Education pursuant to this article shall be for textbooks considered by the State Textbook Committee and adopted by the State Board of Education as provided for in this article.

(b) In addition to all other laws which forbid the use of textbooks in the public schools of the state by authors who are members of the Communist Party or members of communist front organizations, all contracts with publishers for textbooks made pursuant to this article shall stipulate that the author or authors of such book or books is not a member of the Communist Party or known advocate of communism or Marxist socialism and is not a member of a communist front organization.

(c) The maximum price at which the State Board of Education shall contract for local boards of education to pay f.o.b. the local board of education for any books to be used in the public schools of this state, after all discounts have been deducted, shall not exceed the minimum price at which the publisher sells such books in wholesale quantities f.o.b., the publisher's publishing house, after all discounts have been deducted. Any contract made for the purchase of books for use in the public schools of this state at a price higher than such determined maximum shall be void.

(d) Every contract entered into under this article by the State Board of Education on behalf of the local boards of education and any publisher or publishing company shall contain a provision that the publisher covenants and agrees to all of the following:

(1) The publisher is not furnishing under contract executed after the first day of January of the year in which the contract becomes effective, to any state, county, or school district in the United States the textbooks embraced in the contract at a price below the price stipulated in the contract.

(2) If, at any time during the period of the contract, the textbooks named in the contract shall be contracted for at a price to any state, county, or school district in the United States, lower than the price agreed upon in the contract, then that lower price shall become the contract price between the State Board of Education on behalf of the local board of education and the publisher named in the contract.

(3) If, at any time during the period of the contract, any editions of the textbooks named in the contract substantially similar to the official copy on file in the office of the State Superintendent of Education shall be contracted for at a lower price with any state, county, or school district in the United States, the State Board of Education may at its option substitute for the edition contracted for the substantially similar edition at the lower price.

(4) If the publisher offers any free or discounted ancillary items or services, or both, to any local board of education or any public school, the publisher shall offer the same free or discounted ancillary items or services, or both, to all local boards of education or schools under the same or similar circumstances.

(e) If the State Board of Education determines that any book or books contracted for are being sold at a lower contract price in any other state than the price for which the book or books are being sold to Alabama, the contract shall be forfeited. Each contract shall provide that in the event of violation of this pricing agreement, the contractor shall return all money collected for the books and also forfeit the book or books to the respective local boards of education, this being the agreed measure of damages stipulated to have been suffered by the State Board of Education and the local boards of education. Action may be brought in the name of the state on the bond of the contractor for all losses sustained, and any sum recovered shall be deposited to the credit of the Education Trust Fund.

(f) Contracts with textbook publishers shall include all of the following:

(1) A provision that local boards of education shall be permitted to purchase with local funds textbooks for free distribution at the same price at which the local boards of education are permitted to purchase such books with state funds.

(2) The publishers shall replace defective or substandard books without cost to the purchaser.

(3) Provisions for the time of delivery, penalties for delay in delivery, and other provisions as in the judgment of the State Board of Education will insure prompt delivery of all textbooks at the lowest possible price.

(4) The publishers shall be required to use a qualified depository in Alabama for distribution of state or local adopted textbooks if requested to do so by the contracting board of education and shall have a sufficient supply of the adopted textbooks on deposit at a qualified depository for distribution or sufficient ability to provide access to digital textbooks as ordered through a qualified depository. Nothing in this subdivision shall preclude publishers from selling textbooks to the State Board of Education directly or through means other than a qualified depository for textbooks, but a publisher may not refuse to sell through a qualified depository. Regardless of whether a qualified depository is used in a transaction, the prices charged by a publisher shall not exceed the prices prescribed in subsection (c).

(g) In the case of the failure of any contractor to furnish the books as provided in this contract, the bond of the publisher shall be forfeited and the State Board of Education may contract for other books as needed. The State Board of Education may drop any textbook by giving written notice to the publisher at least 90 days in advance and upon the recommendation of the State Textbook Committee to make another adoption instead of the textbook.

(h) The State Board of Education, upon the recommendation of the State Superintendent of Education, may renew or extend contracts for no less than one year nor more than two years. This provision shall be made a part of the publishers contract, and the State Board of Education may exercise the provision by notifying the publisher in advance.

(i) The State Board of Education may include any additional regulations in the contract form that the State Board of Education deems best for the administration of this article, and any regulations included in the contract form and accepted by the publisher shall be construed as a part of this article. Publishers shall be required to comply with additional rules and regulations approved by the State Board of Education as if they were included in this article.

(j) The State Superintendent of Education shall preserve in the offices of the State Department of Education or in another suitable location, one copy of each book which has been made the basis of any contract as the standard specimen of quality and excellence to be maintained in such books during the period of the contract.



Section 16-36-65 - Use of statewide textbook contracts.

(a) The State Department of Education in conjunction with the state Purchasing Agent shall furnish contracts from which state-adopted textbooks for the pupils and teachers in classrooms and schools operated under the jurisdiction and supervision of the Alabama Department of Mental Health can be purchased. These purchases shall be made from appropriations to the state Department of Mental Health. The State Board of Education may make and enforce regulations for the proper care and accounting for such textbooks.

(b) The State Department of Education in conjunction with the state Purchasing Agent shall furnish contracts from which state-adopted textbooks for the pupils and teachers in classrooms and schools operated under the jurisdiction of the Alabama Institute for Deaf and Blind can be purchased. These purchases shall be made from appropriations to the Alabama Institute for Deaf and Blind. The State Board of Education may make and enforce regulations for the proper care and accounting for these textbooks and shall not be required to purchase and furnish special books or materials for the deaf and blind.

(c) The State Department of Education in conjunction with the state Purchasing Agent shall furnish contracts from which state-adopted textbooks for the pupils and teachers in classrooms and schools operated by the Department of Youth Services can be purchased. The cost of the textbooks provided herein shall be paid from appropriations to the Department of Youth Services. The State Board of Education may make and enforce regulations for the proper care and accounting for these textbooks and shall not be required to purchase and furnish any special books or materials under this section.

(d) The State Board of Education shall have no power or authority to enter into any contract or arrangement for furnishing textbooks or providing a depository for textbooks or delivering textbooks, but shall have the power and authority to enter into any contract or arrangement requiring the use of a qualified depository for textbooks.



Section 16-36-66 - Required affidavits for the State Board of Education and local boards of education.

(a) The State Superintendent of Education, members of the State Board of Education, local superintendents of education, and members of local boards of education shall not do any of the following:

(1) Possess an interest, directly or indirectly, in any contract that might be made pursuant to this article for the purchase of textbooks by the state or local boards of education.

(2) Possess any interest as an author, an associate author, a publisher, a representative or agent of an author or of a publisher of any textbook.

(3) Possess any pecuniary interest, directly or indirectly, in the business or profits of any person, firm or corporation engaged in manufacturing, publishing, or selling of textbooks.

(4) Accept any emolument, promise of future reward or consideration of value of any kind from any publisher of textbooks or his or her agent.

(b) Each member of the State Board of Education and each member of all local boards of education shall prepare an affidavit as required by Section 16-36-62 in the case of members of local textbook committees.

(c) Any violation of this section shall be unlawful. Upon conviction of such a violation, the person shall be subject to a fine not exceeding ten thousand dollars ($10,000) or five years in the state penitentiary, or both, and his or her office as a superintendent, or as a member of the State Board of Education or member of a local board of education shall be forfeited.



Section 16-36-67 - Special textbooks.

(a) It shall be the duty of the State Board of Education to negotiate with publishers of textbooks or authors of textbooks for the preparation and publication, or either, of special textbooks for use in the public schools of the state. If anyone undertakes the preparation of a special textbook for the purpose of making the textbook more suitable and desirable for use in the public schools of the state, the State Superintendent of Education shall submit the specially prepared textbook or specially arranged textbook to the State Textbook Committee for its findings and ratings as to its desirability and suitability for the purposes offered and these findings and ratings shall be certified to the State Board of Education for its consideration.

(b) If the State Board of Education is unable to obtain what it considers a desirable contract for a special textbook on any particular subject with publishers whose books have been given its approval, the State Board of Education may require the State Superintendent of Education to negotiate with publishers or persons to secure the preparation of a special textbook on the subject or to secure the submission of other texts on the subject for consideration by the State Textbook Committee. The State Board of Education may take other proper action to secure an advantageous contract in behalf of the patrons of the public schools of the state. No special textbook shall be adopted by the board of education unless the textbook has been considered for the purposes for which it was intended to be used by the State Textbook Committee.



Section 16-36-68 - Purchasing textbooks and accountability for textbooks.

(a) The local boards of education, county commissions, and municipal councils or other governing boards of a municipality may appropriate funds for the purpose of creating local revolving funds to be used in securing and distributing textbooks and for the purpose of contributing to the expense of furnishing textbooks. These revolving funds shall be reimbursed from moneys received from sales of textbooks.

(b) Local boards of education, county commissions, and other like governing bodies of the counties or municipalities may appropriate funds for the purpose of purchasing textbooks for free distribution or for rental to the patrons of its public schools under such rules and regulations as shall be prescribed by the respective local boards of education.

(c) All books contracted for shall be shipped upon purchase orders of the local boards of education. The publisher or publishing company shipping the books shall prepare triplicate invoices or bills for the books shipped. These invoices or bills shall be mailed to the local superintendent of education to whom the books are shipped.

(d) The local superintendent of education, upon receipt of any shipment of books as provided herein, shall forthwith determine if the shipment is in accordance with the invoices or bills. Payment shall be made by the local board of education for such purchase and charged against the Foundation Program funds distributed to the local board of education for such purposes or other funds available to the local board of education for such purposes.

(e) Each local board of education shall provide for the safe and dry storage and distribution of all new and used textbooks and, in the case of used textbooks, provide for the collection, storage, and maintenance, including necessary repairs, renovation, and fumigation. The local boards of education shall also provide for the repair of used textbooks and, in compliance with the advice of the State Board of Health, the occasion for and manner of fumigation of used textbooks so as to protect pupils from any diseases which may be transmitted through the reissue of such textbooks.

(f) The local superintendent shall maintain at all times an accurate and up-to-date inventory and shall keep on file such accounting records as may be required or as necessary.

(g) The state Department of Examiners of Public Accounts shall make periodic audits of all accounting books and records pertaining to the textbooks which have been so furnished at state or local expense, requiring a complete accounting for all such textbooks as shown by the records.



Section 16-36-69 - Use of textbooks.

(a) All textbooks furnished free of charge to pupils shall be the property of the local board of education, as long as textbook funds are expended as prescribed by law.

(b) When distributed to pupils the textbooks shall be retained for normal use only during the period they are engaged in a course of study for which the textbooks are selected. At the completion of each course of study or otherwise at the instructions of the principal or teacher in charge, the textbooks shall be returned as directed. A receipt shall be required from each pupil, parent, or guardian upon issuance of any textbook, which receipt shall be retained until the return of the textbook.

(c) The parent, guardian, or other person having custody of a child to whom textbooks are issued shall be held liable for any loss, abuse, or damage in excess of that which would result from the normal use of the textbooks. In computing the loss or damage of a textbook which has been in use for a year or more, the basis of computation shall be a variable of 50 to 75 percent of the original cost of the book to the local board of education. If the parent, guardian, or person having custody of the child to whom the textbook was issued fails to pay the assessed damages within 30 days after notification, the student shall not be entitled to further use of the textbooks until remittance of the amount of loss or damage has been made.

(d) All remittances for damages or from the sale of textbooks shall be deposited to the credit of the local textbook fund and shall be used for the repair, maintenance, and replacement of textbooks.

(e) The respective local boards of education may waive the payment as provided in this section if in their judgment the respective parent or guardian is not financially able to make the payment. The local system shall contribute from local funds sums equal to the amount waived.

(f) Pupils enrolled in the public schools or any parent or guardian of the pupil may buy textbooks at the price paid for them by the local board of education. All contracts made with publishers shall so provide. Each local board of education may provide for the sale of such textbooks as may be needed by pupils for whose grades or courses free textbooks are not furnished. Sale of these textbooks may be made by the local board of education in the school system of which the pupil is enrolled. The local board of education may make such sales through a designated employee or agent thereof. No handling charge allowed from the sale shall inure to any member, officer, or employee of any local board of education.

(g) All books issued by the separate schools and school systems may be used by pupils to whom issued in the same manner and to the same extent as though the books were owned by the pupils, their parents, or guardians as the case may be, except that such pupils, parents, or guardians shall be liable for such loss or damage to books as provided in this section and for the return of the textbook.

(h) Any local agent, dealer, clerk, or other person handling or selling the books adopted as school textbooks, who shall demand or receive for any copy of any of the books so adopted more than the contract price shall be guilty of a misdemeanor and, upon conviction, shall for each offense be punished by a fine of not less than fifty dollars ($50) nor more than five hundred dollars ($500).



Section 16-36-70 - Adequate textbooks.

(a) The Legislature finds that textbooks and other instructional materials are among the basic tools of learning that must exist if Alabama students are to succeed.

(b) All students in the public schools shall be provided with adequate and current textbooks and other necessary instructional supplies for use in their education. Textbooks and other supporting materials shall be appropriate for their course work and shall be in suitable condition. Where textbooks are issued pursuant to Section 16-36-69, every student shall have his or her own copy of the issued textbook of the correct edition, which he or she shall be permitted to take home each day for home study for the entire school year or for the portion of the year when the book is issued.

(c) It is the intent of the Legislature that it is the student's responsibility, as well as the student's parent or guardian, to care for the textbooks and instructional supplies provided by the state in a manner so that the materials are not damaged to the point of being unusable.

(d) The State Department of Education has a continuing obligation to provide systems and schools with information about textbooks and other instructional materials, including computer software and technology-related materials. The State Textbook Committee shall ensure that textbooks recommended to the State Board of Education for approval support the appropriate course or courses of study.

(e) Instructional supplies, including library books and media resources, science equipment, classroom furniture, audiovisual equipment, maps and globes, chalkboards, art and music supplies, and other educational materials shall be provided in all schools in adequate form and quantity. It shall not be necessary for teachers to make personal expenditures to provide the materials described in this section.



Section 16-36-71 - Qualified depository for textbooks.

(a) A qualified depository of textbooks shall be responsible for receiving textbook orders from the State Board of Education or local boards of education, storing sufficient quantities of textbooks, and distributing textbooks in accordance with this article.

(b) A qualified depository shall do all of the following:

(1) Have sufficient warehouse space to maintain sufficient stock.

(2) Be located within the state.

(3) Have the financial capacity to provide steady and continuous operations upon which the State Board of Education and local boards of education can rely. The financial capacity may be maintained in a qualified depository or in another member of the same Alabama affiliated group, as that term is defined in Section 40-18-39.

(c) For the services provided herein, a qualified depository may not charge the State Board of Education or a local board of education, but rather shall sell the textbooks in accordance with the prices prescribed in subsection (c) of Section 16-36-64. A qualified depository may negotiate contracts directly with publishers of textbooks to charge a fee to the publishers.

(d) It shall be the responsibility of the publisher to ensure that a sufficient stock of textbooks is maintained at a qualified depository. Upon the failure of any publisher to carry a sufficient stock to meet all of the immediate demands of the State Board of Education and local boards of education as required by a contract made under this article, the contracting board of education may recover on the bond given by the publisher for the full value of the books not furnished as required by the contract and terminate the contract.



Section 16-36-72 - Digital Depository Study Commission.

(a) There is hereby established a Digital Depository Study Commission which shall consist of 12 members to be appointed as follows:

(1) Two members to be appointed by the Governor.

(2) Two members to be appointed by the Speaker of the House of Representatives, one whom shall be a representative of a qualified depository.

(3) One member to be appointed by the President Pro Tempore of the Senate.

(4) One member to be appointed by the Lieutenant Governor.

(5) Two members to be appointed by the State Superintendent of Education.

(6) One member to be appointed by the Executive Director of the Alabama Association of School Business Officials or his or her designee.

(7) One member to be appointed by the Executive Director of the School Superintendents of Alabama or his or her designee.

(8) One member to be appointed by the Executive Director of the Alabama Association of Schools Boards or his or her designee.

(9) One member to be appointed by the President of the Association of American Publishers or his or her designee.

(b) The commission shall meet at least four times prior to the start of the 2016 Regular Session to examine the application of a depository to digital material. The commission shall present to the Legislature a report that proposes a plan to make changes to this section and Sections 16-36-62, 16-36-64, 16-36-65, 16-36-60.1, and 16-36-71 if necessary.









Chapter 37 - VOCATIONAL EDUCATION.

Section 16-37-1 - Acceptance of provisions of federal act.

The State of Alabama hereby accepts all of the provisions and benefits of an act passed by the United States Congress entitled "an act to provide for the promotion of vocational education, to provide for cooperation with the states in the promotion of vocational education, to provide for cooperation with the states in the promotion of such education in agriculture and the trades and industries, to provide for cooperation with the states in the preparation of teachers of vocational subjects and to appropriate money and regulate its expenditure," (20 U.S.C.A., §§11 through 28) approved February 23, 1917.



Section 16-37-2 - Treasurer custodian of federal funds; disbursement of state money.

The Treasurer is hereby designated and appointed custodian of all moneys received by the state from the appropriations made by the act of Congress accepted in Section 16-37-1, and he is authorized to receive and to provide for the proper custody of the same and to make disbursements thereof in the manner provided in the act and for the purpose therein specified. He shall also pay out any moneys appropriated by the State of Alabama for the purpose of carrying out the provisions of this chapter upon the order of the State Board of Education.



Section 16-37-3 - Superintendent in charge of vocational education.

The State Superintendent of Education shall designate, by and with the advice and consent of the State Board of Education, such assistants as may be necessary to properly carry out the provisions of this chapter. The State Superintendent of Education shall also carry into effect such rules and regulations as the State Board of Education may adopt and shall prepare such reports concerning the condition of vocational education in the state as the State Board of Education may require.



Section 16-37-4 - Authority of state board as to vocational education.

The State Board of Education shall have all necessary authority to cooperate with the federal Department of Health, Education and Welfare in the administration of the act of Congress accepted in Section 16-37-1; to administer any legislation pursuant thereto enacted by the State of Alabama and to administer the funds provided by the federal government and the State of Alabama, under the provisions of this chapter, for the promotion of vocational education in agricultural subjects, trade and industrial subjects and home economics subjects. It shall have full authority to formulate plans for the promotion of vocational education in such subjects as an essential and integral part of the public school system of education in the State of Alabama and to provide for the preparation of teachers of such subjects. It shall have authority to fix the compensation of such officials and assistants as may be necessary to administer the federal act and this chapter for the State of Alabama, and to pay such compensation and other necessary expenses of administration from funds appropriated in this chapter. It shall have authority to make studies and investigations relating to vocational education in such subjects; to promote and aid in the establishment by local communities of schools, departments or classes giving training in such subjects; to cooperate with local communities in the maintenance of such schools, departments or classes; to prescribe qualifications for the teachers, directors and supervisors of such subjects, and to have full authority to provide for the certification of such teachers, directors and supervisors; to cooperate in the maintenance of classes supported and controlled by the public for the preparation of teachers, directors and supervisors of such subjects or to maintain such classes under its own direction and control; to establish and determine by general regulations the qualifications to be possessed by persons engaged in the training of vocational teachers.



Section 16-37-5 - City and county boards may cooperate with state board.

The board of education of any county or of any city having a city board of education may cooperate with the State Board of Education in the establishment of vocational schools or classes giving instructions in agricultural subjects, in trade or industrial subjects or in home economics subjects and may use any moneys raised by public taxation in the same manner as moneys for other school purposes are used for the maintenance and support of public schools.



Section 16-37-6 - Annual report to Governor.

The State Board of Education in its annual report to the Governor shall set forth the condition of vocational education in the State of Alabama, a list of the schools to which federal and state aid has been given and a detailed statement of the expenditures of federal and the state funds provided for the purposes of this chapter.



Section 16-37-7 - County may make appropriation for Smith-Hughes type of vocational training.

(a) County commissions of counties of Alabama are hereby authorized to make appropriations to county boards of education to be used in providing classrooms, laboratories and shops for use in teaching vocational subjects and for maintaining such vocational departments after they have been established; provided, that such appropriations may only be made for use in any school or schools duly recognized by the State Board of Education as centers for vocational instruction of the Smith-Hughes type, and on account of which reimbursement is being made or is to be made during the next fiscal school year following the first payment of county funds appropriated for such purposes.

(b) Funds so appropriated shall be paid to the county custodian of public school funds by the county treasurer on authorization of the county commission. The county custodian of public school funds shall pay out such funds on authorization of the county board of education.



Section 16-37-8 - City and county boards of education authorized to operate jointly vocational high schools.

(a) In order to further develop the human and natural resources of this state and to correlate and make available information and training in local communities for instruction in such subjects as mechanics, home economics, industrial, livestock, poultry, horticulture, farming and dairying, and to provide exhibits of an educational and cultural nature, and to provide for lectures, extension courses from the state universities and colleges or other sources, the various city or counties or cities and county boards of education are hereby authorized to create vocational high schools.

(b) Any city or county board of education, or any combinations of city or county boards of education are hereby authorized by agreement to jointly or severally contract for the erection, maintenance and operation of vocational high schools and to contract for the construction by each for such sums as said boards may agree for said erection, maintenance and operation. Any such contracts shall be subject to approval by the State Board of Education.

(c) The governing body of any city or county shall have the authority to contribute to the erection, maintenance and operation of any vocational high school created under the provisions of this section.

(d) The governing body of any such school shall be authorized to receive any gift or donation or any appropriation from any source, including federal, state, county or municipality, and to comply with the provisions of any federal or state law, rule or regulation in order to receive funds therefrom, and to contract or comply with any such law, rule or regulation in order to be entitled to receive any such funds.

(e) No tuition shall be charged to resident pupils of the areas of the cooperating boards of education.

(f) The agreement providing for the erection, maintenance and operation of any such vocational high school shall provide for a staff, together with provisions for its appointment, removal and its powers, duties and authority; provided, that the same shall not conflict with the provisions hereof, or with the laws regulating the operation of public schools in the State of Alabama. The said agreement shall also provide for an advisory board, composed of one or more members of each cooperating board of education selected by that board, together with its powers and duties.






Chapter 38 - REHABILITATION AND CRIPPLED CHILDREN SERVICE.

Section 16-38-1 - Acceptance of provisions of federal Vocational Rehabilitation Act.

The State of Alabama hereby accepts all of the provisions and benefits of an act passed by the United States Congress, entitled "an act to provide for the promotion of vocational rehabilitation of persons disabled in industry or otherwise and their return to civil employment" (29 U.S.C.A., §§31 through 41).



Section 16-38-2 - Rehabilitation of persons disabled in industry or otherwise.

For the purpose of enabling the State of Alabama to comply with the provisions of the national Social Security Act insofar as it relates to extending and strengthening its program of vocational rehabilitation of physically and mentally disabled persons, to provide physical and mental restoration when necessary, and to continue to carry out the provisions and purposes of the federal Vocational Rehabilitation Act entitled "an act to provide for the promotion of vocational rehabilitation of persons disabled in industry or otherwise, and their return to civil employment" (29 U.S.C.A., §§ 31 through 41), any and all funds appropriated may be used for the purposes set forth in this section and in the amended act.

In furthering its plan of vocational rehabilitation and physical and mental restoration now effective in the state, this section shall be administered and any and all state and federal appropriations for carrying into effect its provisions shall be expended under the supervision of the State Superintendent of Education.

All state and federal funds made available for carrying out the provisions of the section shall be paid by the treasurer on warrants drawn therefor by the Comptroller, on requisition of the State Superintendent of Education.



Section 16-38-4 - Treasurer custodian of federal funds for rehabilitation.

The Treasurer is hereby designated and appointed custodian of all moneys received by the state from the appropriations made by the act of Congress referred to in Section 16-38-1, and he is authorized to receive and to provide for the proper custody of the same and to make disbursements thereof in the manner provided in the act and for the purposes therein specified. He shall pay out any moneys appropriated by the State of Alabama for the purpose of carrying out the provisions of this chapter upon the order of the State Board of Education.



Section 16-38-5 - Duties of superintendent as to rehabilitation work.

The State Superintendent of Education shall designate, by and with the advice and consent of the State Board of Education, such assistants as may be necessary to properly carry out the provisions of this chapter. The State Superintendent of Education shall also carry into effect such rules and regulations as the State Board of Education may adopt and shall prepare such reports concerning the conditions of vocational rehabilitation of persons disabled in industry or otherwise as the State Board of Education may require.



Section 16-38-6 - State Board of Education's authority to cooperate with federal Rehabilitation Agency.

The State Board of Education shall have all necessary authority to cooperate with the Federal Vocational Rehabilitation Agency in the administration of said act of Congress. It shall cooperate with the state agency in charge of the Workers' Compensation Law. The state board shall administer any legislation which may hereafter be enacted by the Legislature of the State of Alabama and shall administer the funds provided by the federal government and the State of Alabama for the promotion of vocational rehabilitation of persons disabled in industry or otherwise and their return to civil employment. It shall have full authority to formulate plans for the promotion of the training of such persons in such subjects essential to their rehabilitation. It shall have authority to fix the compensation of officials and assistants as may be necessary to administer the federal act and this chapter, and to pay such compensation and other necessary expenses of administration from funds appropriated by the state. It shall have authority to make studies and investigations relating to the rehabilitation of disabled persons; to promote and aid in the establishment of schools, departments or classes giving such necessary training; to cooperate with local boards of education, organizations and communities in the maintenance of such schools, departments or classes; to prescribe qualifications for the teachers, directors and supervisors of such subjects and to have full authority to provide for the certification of teachers, directors and supervisors.



Section 16-38-7 - Institutions and boards may cooperate in rehabilitation work.

The board of education of any county, city or incorporated town having control of its own public school system or any state institution of higher learning having its own board of control may cooperate with the State Board of Education in the establishment of schools or classes giving instruction in the training of disabled persons and may use any money raised by public taxation in the same manner as moneys for other school purposes are used for the maintenance and support of public schools.



Section 16-38-8 - Use of funds.

(a) The moneys appropriated by the State of Alabama, the funds deposited with the Treasurer under the provisions of the federal act and any other funds accruing to the state for vocational rehabilitation training of disabled persons shall be used by the State Board of Education for the purposes set forth in this chapter, and the moneys appropriated and accruing shall be paid out upon requisition of the State Superintendent of Education upon the Comptroller, who shall draw his warrants upon the Treasurer for the amount for which requisition was made.

(b) All reimbursements received by the State Department of Education, Rehabilitation and Crippled Children Service for state funds expended on behalf of clients shall not revert to the State Treasury under the provisions of Section 41-4-93 but shall carry forward to the next fiscal year. All reimbursements described in this subsection are hereby appropriated and designated as continuing appropriations to the State Department of Education, Rehabilitation and Crippled Children Service to be expended on behalf of clients.



Section 16-38-9 - Annual report to Governor on rehabilitation.

The State Board of Education in its annual report to the Governor shall set forth the conditions of vocational rehabilitation education in the State of Alabama, a list of the schools to which federal and state aid has been given, and a detailed statement of expenditures of federal funds and the state fund provided for the purposes of this chapter.






Chapter 38A - IMPAIRED DRIVERS TRUST FUND.

Section 16-38A-1 - Creation of fund.

There is created in the State Treasury the Alabama Head and Spinal Cord Injury Trust Fund.



Section 16-38A-2 - Alabama Head and Spinal Cord Injury Trust Fund Advisory Board - Creation; composition.

There is created the Alabama Head and Spinal Cord Injury Trust Fund Advisory Board to be appointed as herein provided. The following agencies and organizations shall appoint one representative to the board:

(1) The Alabama Medical Association.

(2) The Alabama Head Injury Foundation.

(3) The Governor.

(4) The Department of Public Health.

(5) The Department of Human Resources.

(6) The Division of Special Education Services of the Department of Education.

(7) The Alabama Developmental Disabilities Planning Council.

(8) The Department of Mental Health.

(9) The Injury Prevention Research Center at the University of Alabama in Birmingham.

(10) The Alabama Head Injury Task Force.

(11) The Alabama Hospital Association.

(12) The Insurance Commissioner of Alabama.

(13) The Epilepsy Foundation of North and Central Alabama.

(14) The Alabama Medicaid Agency.

(15) The Alabama Coalition of Citizens with Disabilities.

(16) One member of the Alabama Senate appointed by the Lieutenant Governor.

(17) One member of the Alabama House of Representatives appointed by the Speaker of the House of Representatives.



Section 16-38A-3 - Filling vacancies, length of terms, and quorum of members of advisory board.

(a) The first appointees shall be appointed by the fifth legislative day of the 1993 Regular Session of the Legislature and shall serve until their successors are appointed on the fifth day of the 1995 Regular Session of the Legislature. In the event of death or resignation of any member of the advisory board, a successor shall be appointed by the person or entity that made the original appointment and the successor appointed to the vacancy shall serve for the remainder of the unexpired term. Subsequent appointments to the board shall be for full four-year legislative terms. The board shall elect from its membership a chair and a vice chair at an organizational meeting held no later than 30 days after appointments to the board are finalized. Thereafter, the board shall meet at the call of the chair, vice chair, or upon the request of five or more members, with notice and procedure as prescribed by the rules of the board. The body may adopt administrative rules for transacting business that are consistent with this chapter.

(b) A majority of the members of the board shall constitute a quorum for transacting business or performing any duties.



Section 16-38A-4 - Priorities and criteria for disbursement of funds; report; recordkeeping.

(a) The board shall establish priorities and criteria for disbursement of monies in the Alabama Head and Spinal Cord Injury Trust Fund and to assure maximum benefits from the trust. The Division of Rehabilitation Services in the State Department of Education shall expend monies from the trust fund in accordance with the priorities and criteria established by the board.

(b) The board shall investigate the needs of citizens with head injuries and spinal cord injuries, identify the gaps in services to the citizens, and issue a report to the Legislature on the first day of the 1994 Regular Session with recommendations for meeting the needs.

(c) The board shall keep full and complete written minutes of its proceedings.






Chapter 39 - EDUCATION OF EXCEPTIONAL CHILDREN.

Article 1 - General Provisions.

Section 16-39-1 - Short title.

This chapter may be referred to as the "Alabama Exceptional Child Education Act."



Section 16-39-2 - Definitions.

For purposes of this chapter, the following words, terms, and phrases shall have the following respective interpretations:

(1) EXCEPTIONAL CHILDREN. Persons between the ages of six and 21 years who have been certified under regulations of the State Board of Education by a specialist as being unsuited for enrollment in regular classes of the public schools or who are unable to be educated or trained adequately in the regular programs including, but not limited to: the mildly and moderately to severely retarded, and also the profoundly retarded; the speech impaired; the hearing impaired, deaf, and partially hearing; the blind and vision impaired; the crippled and those having other physical handicaps not otherwise specifically mentioned herein; the emotionally conflicted; those with special learning disabilities; the multiple handicapped; and the intellectually gifted.

(2) HEREIN, HEREBY, HEREUNDER, HEREOF. Refer to this chapter as an entirety and not solely to the particular section or portion thereof in which any such word is used.

(3) PLACEMENT COMMITTEE. A committee designated and appointed by the superintendent for determining the eligibility of exceptional children for placement in special school programs or classes. The committee shall be composed of representatives from the fields of medicine, education, and psychology whenever practicable. The committee, after study of all data available on each exceptional child, shall make recommendations concerning each child's admission to a school program or class or withdrawal from a school program or class.

(4) RETARDED. Having subaverage general intellectual functioning which:

a. Either originates during the developmental period or results from brain damage caused by disease or physical injury occurring subsequent to the developmental period; and

b. Is associated with impairment in adaptive behavior.

(5) SCHOOL BOARD. A county, municipal, or other board of education in the State of Alabama and the school district associated therewith.

(6) SPECIALIST. A physician, psychologist, psychometrist, or other professional personnel qualified pursuant to regulations established by the State Board of Education to examine children for the purpose of determining whether they are exceptional children.

(7) SPECIAL SERVICES. Services relating to instruction of exceptional children (but not including the instruction itself) including, but not limited to: administrative services; transportation; diagnostic and evaluation services; social services; physical and occupational therapy; job placement; orientation and mobility training; braillist services and materials; typists and readers for the blind; special materials and equipment; and such other similar personnel, services, materials, and equipment as may from time to time be approved by regulations adopted hereunder by the State Board of Education.

(8) SUPERINTENDENT. The superintendent of a school board.

The definitions set forth in this section shall be deemed applicable whether the words defined are used in the singular or plural.



Section 16-39-3 - Education required for exceptional children; source of funds.

Each school board shall provide not less than 12 consecutive years of appropriate instruction and special services for exceptional children, beginning with those six years of age, in accordance with the provisions of this chapter. Such public school instruction and special services shall be made available at public expense for each school year to exceptional children as provided herein. The funds for such instruction and special services shall be derived from state, county, municipal, district, federal or other sources or combinations of sources. Each school board shall set aside from its revenues from all such sources such amounts as are needed to carry out the provisions of this chapter, if such funds are available without impairment of regular classes and services provided for nonexceptional children. If sufficient funds are not available to a school board to provide fully for all the provisions of this chapter as well as the educational needs of nonexceptional children, such board must prorate all funds on a per capita basis between exceptional and nonexceptional children. No matriculation or tuition fees or other fees or charges shall be required or asked of exceptional children or their parents or guardians, except such fees or charges as may be charged uniformly of all public school pupils.



Section 16-39-4 - Implementation of program.

Within 120 days after July 22, 1971, each school board in the State of Alabama shall take a careful and thorough survey of persons who (if thereafter certified by a specialist) would probably qualify as exceptional children residing in its school district, which survey shall show the name, age, sex and type of exceptionality of each exceptional child found by it. All such data descriptive of an individual person (as contrasted with compilations made therefrom which do not reveal information about specific individuals) shall be maintained in strict confidence and shall not be made available to anyone except to the survey-takers (in connection with those individuals who are reported by them), the appropriate superintendent and his staff, the appropriate school principal, the individual child's parent or guardian and such other persons as may be designated in regulations adopted by the State Board of Education and under such conditions as may be provided therein. Within 120 days after the completion of said census, each school board in the State of Alabama shall prepare and adopt an incremental five-year plan commencing with the school year beginning in September 1972 for the implementation of appropriate instruction and special services for exceptional children residing in its school district, including a reasonable procedure for obtaining certifications of exceptional children by a specialist. Such plan shall upon its preparation and adoption be submitted to the State Board of Education for its review and approval or disapproval in accordance with regulations promulgated hereunder by the State Board of Education. If approved by the State Board of Education, such plan shall be binding upon the school board submitting it and shall be adhered to unless subsequent modifications of said plan shall thereafter be approved by the State Board of Education, in which case such modified plan shall be adhered to. If the State Board of Education shall disapprove a plan submitted by a school board, representatives of the state school board shall consult and advise with said school board in an effort to formulate a plan which can be approved; provided, that disapproval of a plan or any amendments thereto shall be only because of failure of the plan to meet minimum standards set out in regulations of the state board adopted in accordance with Section 16-39-5, and any such disapproval must specify in detail the reasons for such disapproval. If no such plan can be agreed upon, the State Board of Education shall provide a plan which shall be adhered to unless the school board shall within 30 days thereafter file an action in the Circuit Court of Montgomery County, Alabama, to restrain the enforcement of such plan on the ground that it is arbitrary, impracticable, detrimental to the education of exceptional children, or invalid. Only the said court specified above shall have jurisdiction of such actions, and all such actions shall be given a preferred setting.



Section 16-39-5 - Responsibilities of State Board of Education.

The State Board of Education shall adopt regulations covering:

(1) The qualifications of specialists for each type of exceptionality and standards for certification of exceptional children;

(2) Minimum standards of instruction and special services to be provided for each type of exceptionality at each age or grade level;

(3) Reasonable qualifications for teachers, instructors, therapists and other personnel needed to work with exceptional children;

(4) Guidelines for suitable five-year incremental plans for implementation of the program set forth in this chapter for various types of typical situations likely to be encountered by school boards in the State of Alabama; and

(5) Such other rules and regulations as may be necessary or appropriate for carrying out the purposes of this chapter.

Said regulations may be amended from time to time, said amended regulations to be effective 90 days after written notice of said amendments has been transmitted to each school board in the State of Alabama.

The State Board of Education shall receive, review and approve or disapprove plans submitted by school boards hereunder and shall consult and advise with school boards whose plans are disapproved; provided, that disapproval of a plan or any amendments thereto shall be only because of failure of the plan to meet minimum standards set out in regulations of the state board adopted in accordance with this section, and any such disapproval must specify in detail the reasons for such disapproval. If an approval cannot be worked out satisfactorily, the State Board of Education shall provide a plan which shall be binding on the school board unless its enforcement is restrained as provided in Section 16-39-4.

The State Board of Education shall have the primary responsibility for enforcing compliance with such plans and with compliance of school boards with its regulations and the requirements of this chapter. If any local board fails or refuses to implement the plan provided for under this chapter, the Attorney General shall, upon request of the State Board of Education or upon the request of any private citizen, bring civil injunctive actions to enforce the implementation of such plan. If the state board fails or refuses to carry out any duties required of it by this chapter, the Attorney General shall, upon the request of any private citizen, bring civil actions in Montgomery County to require that such duties be performed.



Section 16-39-6 - School board plans.

During the fifth year of implementation of the incremental five-year plan referred to above, each school board shall submit a long-range plan for providing appropriate instruction and special services for exceptional children and shall submit said long-range plan to the State Board of Education for its review and approval or disapproval. Such plan, unless thereafter modified with approval of the State Board of Education, shall be adhered to by the school board. Said long-range plans, and all modifications thereof, shall be resubmitted to the State Board of Education for its review and approval or disapproval at such intervals as may be established by the said state board in regulations, but not in any event less often than once every seven years or more often than once every two years. Disapproval of a plan or any amendments thereto shall be only because of failure of the plan to meet minimum standards set out in regulations of the state board adopted in accordance with Section 16-39-5, and any such disapproval must specify in detail the reasons for such disapproval. The procedure for approving, disapproving, establishing and enforcing such long-range plans shall be the same as that set forth hereinabove for the incremental five-year plans and the long-range plans shall include such provisions as may be appropriate for the following:

(1) Establishment of special education classes, instruction, curricula, facilities, equipment and special services;

(2) Utilization of teachers and other personnel;

(3) Attendance requirements for exceptional children;

(4) Services for exceptional children whose condition will not permit them to profit or benefit from any kind of school program, such as day care, recreation programs and other services and facilities; and

(5) Payment of tuition and other costs for attendance at appropriate semipublic or private schools or institutions which may be able to provide appropriate services for all or some exceptional children in comparison with that which can be provided through the school system, such as, for example: Children's Center of Montgomery and Opportunity Center School in Birmingham. Such payment per exceptional child shall not exceed the average per pupil appropriation for all exceptional children in the school district, including allowances for teacher units, transportation and all other aid for exceptional children. Such payment shall, however, be limited to the extent that the child's needs cannot be met in the schools and further limited to private institutions which are approved or accredited for such training by the State Board of Education. Institutions which have not met minimal standards as may be prescribed by the State Board of Education shall not be eligible by direct or indirect means to receive state funds. No funds shall be expended for training in any school or institution outside the State of Alabama.

(6) The enrollment of exceptional children at appropriate state institutions for such children, which enrollment shall relieve the school board from any further responsibility for any such child during the period of such enrollment.



Section 16-39-8 - Classification of child; placement; record of case history.

No child shall be given special services under the terms of this chapter as an exceptional child until he is properly classified as an exceptional child; provided, that the child's parent or guardian shall be informed of the reasons for such classification. A copy of the report certifying to the child's type of exceptionality shall be kept on file in the office of the principal of the school in which the child is enrolled and at such other places as may be prescribed by regulations of the State Board of Education.

In providing for the instruction of exceptional children, the school boards shall utilize regular school facilities and adapt them to the needs of exceptional children, except as otherwise provided herein. No exceptional child shall be segregated and taught apart from other nonexceptional children until a careful study of the child's case has been made and evidence obtained which indicates that such segregation would be for the exceptional child's benefit or is necessary because of difficulties involved in teaching the child in a regular school program. Appropriate placement shall be made on the basis of the placement committee recommendation wherever this is practicable.

The principal of the school in which an exceptional child is taught shall keep a written record of the case history of each exceptional child, showing the reason for any withdrawal of such exceptional child from the regular school program in the public school and his enrollment in or withdrawal from a special school program for exceptional children. Such confidential record shall be available for inspection by appropriate school officials and appropriate faculty at any time with the consent of the school principal.



Section 16-39-9 - Reports on exceptional children.

The Alabama Boys Industrial School, Alabama State Training School for Girls, Alabama Institute for Deaf and Blind, Alabama state Department of Mental Health, State Crippled Children's Service, the State Board of Health and the Department of Human Resources shall direct their field workers to review their case records on or before March 31 of each year and to report to the superintendent of each school board the names and other pertinent information for all persons who might, if certified by a specialist, be exceptional children in the school district and whose conditions in their opinion might require special education services.



Section 16-39-10 - Textbooks, equipment, etc., for vision or hearing impaired and those having other special learning disabilities.

The local superintendents of education are authorized to purchase and arrange for distribution among schools previously adopted textbooks, equipment and materials which are prepared in various resource and media centers for the use of vision and hearing impaired children and those having other special learning disabilities enrolled in the public schools in Alabama or whose tuition and expenses at other schools are being paid by a local board of education under the provisions of this article.



Section 16-39-11 - Transportation.

When authorized by regulations of the State Board of Education in lieu of the amount calculated on the basis of average daily membership otherwise authorized by law, there shall be allowed from the Education Trust Fund appropriation for transportation for each bus used exclusively for the purpose of transporting eight or more pupils classified as exceptional children who are unable to ride regular school buses 80 percent of the cost of such transportation, and a proportionate amount shall be allowed for a vehicle used exclusively for the transportation of a smaller number of exceptional children in average daily membership as prescribed by regulations of the State Board of Education.



Section 16-39-12 - Scholarships for special teachers.

The State Board of Education is authorized to make training grants to professional personnel who seek special training in exceptional child education to qualify said personnel to meet professional requirements set forth in said state board's regulations and shall be responsible for the administration of said program. Such grants are limited to personnel who are under contract to work in the exceptional child program in this state, the training schools, the child training centers and at the various residential facilities for exceptional children throughout the state for such contractual periods as the State Board of Education may by regulation specify and to regular students who plan to work in the exceptional child program in this state and who sign a commitment satisfactory to the State Board of Education that they will take an appropriate available job at any location within the State of Alabama upon graduation or completion of their studies. Such commitments shall be binding upon those who sign them and receive scholarship aid, but the State Board of Education may waive the enforceability thereof in the event of extreme and unforeseen hardship. Each grant shall cover the cost of tuition, housing and food, from a minimum dollar amount for residence enrollment in specific courses approved by the state superintendent under the regulations of the State Board of Education. Said courses for which scholarships may be made available are those offered on the campuses of the institutions of higher learning in this state, except where necessary courses are not offered in this state. Where courses are not offered in this state in the areas requiring certification in exceptional child education, the recipient may receive said grant for attending an out-of-state institution of higher learning approved by the State Board of Education to meet the professional requirements of the State of Alabama.






Article 2 - Catastrophic Trust Fund for Special Education.

Section 16-39-30 - Establishment of fund; Department of Education to administer.

There is hereby established the Catastrophic Trust Fund for Special Education to be titled the Catastrophic Trust Fund for Special Education Act, to be administered by the State Department of Education for the purpose of assisting local education agencies providing special education and related services for children with disabilities in catastrophic cases.



Section 16-39-31 - Definitions.

For the purposes of this article, the following words, terms and phrases shall have the following interpretations:

(1) SPECIAL EDUCATIONAL SERVICES. Services relating to instruction of exceptional children with disabilities.

(2) EXCEPTIONAL CHILDREN. Those children and youth with disabilities determined eligible for special education and related services under existing federal and state laws, rules, regulations and policies governing special education.

(3) CATASTROPHIC. Those cases where special education and related services which are required for a particular child are unduly expensive, extraordinary and/or beyond the routine and reasonable special education and related services provided by the local education agency.

(4) LOCAL EDUCATION AGENCY. A county or city school district in the State of Alabama.



Section 16-39-32 - Use of funds.

All funds appropriated as a result of this article and funds obtained through donations, bequests, other forms of financial assistance, and accrued interest in the investment of all funds that are to be used to fund services for exceptional children with disabilities. All unencumbered funds remaining in the Catastrophic Trust Fund for Special Education at the end of each fiscal year shall carry-over to the next succeeding fiscal year for use in the Catastrophic Trust Fund for Special Education.



Section 16-39-33 - Rules and regulations; request for funding.

The State Board of Education shall promulgate rules and regulations governing the total operation of the Catastrophic Trust Fund for Special Education and shall request funding for the Catastrophic Trust Fund for Special Education.



Section 16-39-34 - Annual report on status of fund.

The State Superintendent of Education shall provide an annual report on the status of the Catastrophic Trust Fund for Special Education to the State Board of Education, the Governor, the Lieutenant Governor, the Speaker of the House, and the chairman of the Senate and House Education Committee. The report shall be submitted no later than the tenth legislative day of each regular session of the Alabama Legislature.









Chapter 39A - SPECIAL EDUCATION OF PRESCHOOL HANDICAPPED CHILDREN.

Section 16-39A-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Preschool Special Education Act."



Section 16-39A-2 - Establishment of program; agencies to provide free appropriate public education for eligible children in accordance with act.

There is hereby established a preschool special education program for children with disabilities, ages three through five years, inclusive. All county and city local education agencies are required to provide free appropriate public education for all eligible children with disabilities, ages three through five years, inclusive, in accordance with the Individuals with Disabilities Education Act, previously known as the "Education of the Handicapped Act," Public Law 91-230, and all amendments thereto.



Section 16-39A-3 - Definitions.

For purposes of this chapter, the following words, terms and phrases shall have the following interpretations:

(1) PRESCHOOL CHILDREN WITH DISABILITIES. Those children with disabilities, ages three through five, inclusive, determined eligible for special education services under existing federal and state laws, rules and regulations, and policies governing special education.

(2) SPECIAL EDUCATION SERVICES. Services relating to instruction of preschool children with disabilities.

(3) LOCAL EDUCATION AGENCY. A county or city school system in the State of Alabama.

(4) FREE APPROPRIATE PUBLIC EDUCATION. That program as defined by federal statute under Public Law 91-230, and all regulations and amendments thereto.






Chapter 40 - INSTRUCTION AS TO CERTAIN SUBJECTS.

Section 16-40-1 - Physical education required; exemption of church schools from operation of this section.

Every public school and private school, except church schools as defined in Section 16-28-1, shall carry out a system of physical education, the character of which shall conform to the program or course outlined by the Department of Education.



Section 16-40-1.1 - Instruction mandated in parental resposibility, education and high school diploma importance, and study skills; new required courses not established.

(a) Each local board of education shall require, in accordance with rules and regulations of the State Board of Education, that students in grades seven to 12, inclusive, receive instruction in parental responsibilities. The content of the instructional program shall be determined by the State Board of Education.

(b) Each local board of education shall require, in accordance with rules and regulations of the State Board of Education, that students in grades seven to 12, inclusive, receive instruction in the importance of an education and the consequences of not obtaining a high school diploma. The contents of the instructional program shall be determined by the State Board of Education. The instructional program shall offer information appropriate to each grade level and age and level of maturity of the student.

(c) Each local board of education shall require, in accordance with rules and regulations of the State Board of Education, that students in grades kindergarten to 12, inclusive, receive instruction regarding how to study. The content of the instructional program shall be determined by the State Board of Education. The instructional program shall offer information appropriate to each grade level and age and level of maturity of the student.

(d) This section does not establish new required courses. The instructional programs required by this section shall be included in existing required courses as determined by the State Board of Education.



Section 16-40-8 - Cardiopulmonary resuscitation.

(a) Effective upon the effective dates of this section, all students enrolled in health classes in the tenth grade in the public schools of Alabama shall receive instruction in the techniques of cardiopulmonary resuscitation, hereinafter referred to as "CPR."

(b) The State Department of Education shall administer the CPR instruction program and be responsible for the training of personnel, and shall provide proper CPR training for teacher personnel from September 1, 1983, to be completed by September 1, 1984.

(1) CPR training programs for instructors shall continue after this period of time to provide for refresher courses and updating of new techniques and information. Specific personnel within local school districts are required to receive training and be certified prior to providing classroom instruction.

(2) In those school systems which have trained and certified personnel available, classroom instruction shall begin as of September 1, 1983. Teaching materials and training courses provided by the American Heart Association and similar organizations may be utilized.

(c) All persons providing instruction in cardiopulmonary resuscitation shall be certified as CPR instructors by the American Heart Association or the American Red Cross.

(d) Standards utilized in the instruction of CPR shall be those prescribed by the American Heart Association or the American Red Cross.



Section 16-40-9 - Instruction for avoiding child sexual abuse.

(a)(1) The Legislature recognizes that Erin Merryn was raped and molested for six and a half years by a neighbor and a family member. She began a crusade her senior year of high school in 2004 to end the silence and shame around sexual abuse. Erin's Law has been adopted in a number of states to help address the problem of child sexual abuse.

(2) The intent of Erin's Law is to shatter the silence and stigma around child sexual abuse, and to educate children and empower them to recognize and to report abuse.

(3) The Legislature finds that without a specific initiative like Erin's Law, schools generally fail to give young students adequate awareness and a voice in this issue.

(b) The Governor's Task Force on Prevention of Sexual Abuse of Children created under subsection (c) shall adopt guidelines for a child sexual abuse prevention instructional program. The guidelines shall:

(1) Educate children in grades pre-kindergarten through 12 in public schools on child sexual abuse prevention through age appropriate curriculum through role plays, discussions, activities, and books.

(2) Give children the knowledge and encouragement to speak up and tell if anyone has ever touched them inappropriately, rather than keep it a secret.

(3) Educate children on safe touch, unsafe touch, safe secrets, and unsafe secrets, and how to get away from an abuser and report an incident immediately.

(c)(1) There is created the Governor's Task Force on Prevention of Sexual Abuse of Children.

(2) Members of the task force shall include the following:

a. Eight members appointed by the Governor representing the eight regional school board districts and reflecting the racial, ethnic, gender, and age diversity of the state. The appointees shall be actively involved in the fields of child abuse and neglect prevention and child welfare.

b. One member appointed by the State Superintendent of Education.

c. One member appointed by the Commissioner of the Department of Human Resources.

d. One member appointed by the Executive Director of the Children's Trust Fund.

e. The House Education Policy Committee Chair, or his or her designee.

f. The Senate Education and Youth Affairs Committee Chair, or his or her designee.

(3) The task force shall make recommendations for decreasing the incidence of sexual abuse of children in this state. In making recommendations, the task force shall do all of the following:

a. Gather information regarding sexual abuse of children throughout the state.

b. Receive related reports and testimony from individuals, state and local agencies, community-based organizations, and other public and private organizations.

c. Create goals for state education policy that would enhance the prevention of sexual abuse of children.

d. Create goals for other areas of state policy that would enhance the prevention of sexual abuse of children.

e. Submit a report with its recommendations to the Governor and the Legislature by December 31, 2015.

(4) Recommendations by the task force may include proposals for specific statutory changes and methods to foster cooperation among state agencies and between the state and local governments.

(5) At the call of the Governor, the task force shall convene its first meeting and by majority vote of the members present elect a chair and co-chair. Subsequent meetings shall be at the call of the chair.

(6) Members of the task force shall serve without compensation and shall not receive expense reimbursement.

(d) All K-12 public schools shall establish a child sexual abuse prevention instructional program for students in grades consistent with subsection (b). The content of instruction shall be at the discretion of the local board; provided that, at a minimum, the instruction shall include all of the following:

(1) Techniques to teach children to recognize child sexual abuse, equip them with skills to reduce their vulnerability, and encourage them to report the abuse.

(2) At least four sessions of instruction to reinforce the concepts learned in the program.

(3) Sessions conducted at least annually, building on skills learned in the previous years.

(4) Developmentally appropriate instruction for each grade level.

(5) Involvement of students as active learning participants, including discussions, modeling, and role playing.

(6) The capacity to be delivered by a wide range of personnel and professionals, including teachers, school counselors, and outside agency prevention educators; provided that the personnel and professionals should have a thorough knowledge of child sexual abuse, including how to respond appropriately to child sexual abuse disclosures.

(7) An evaluation component with measurable outcomes.

(8) Instruction that is culturally sensitive and adaptable for use within varying school contexts, including age, race, and special needs.

(9) An evidence-based curriculum, to the extent possible.

(10) A professional training component for administrators, teachers, and other school personnel on talking to students about child sexual abuse prevention, effects of child sexual abuse on children, handling of child sexual abuse disclosures, and mandated reporting.

(11) A component that encourages parental involvement within the child sexual abuse prevention program. This component shall inform parents about child sexual abuse topics, including characteristics of offenders, grooming behaviors, and how to discuss this topic with children.



Section 16-40-10 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Beginning in the 2018-2019 school year, as a required component for completing the government course required in the high school course of study, a student shall correctly answer at least 60 of the 100 questions listed on a civics test, which shall be made available in multiple choice format. For the purposes of this section, civics test means the 100 questions that, as of February 1, 2017, officers of the United States Citizenship and Immigration Services use as the basis for selecting the questions posed on applications for naturalization. The civics test shall be completed as part of a required course in government. The school shall document on the transcript of the student that he or she has successfully completed the civics test as required by this subsection.

(b) The local board of education may determine the method and manner in which to administer the civics test to students. A student who does not obtain a passing score on the civics test may retake the test until he or she obtains a passing score.

(c) A special education student who is at least 18 years of age is not required to achieve a passing score on the civics test in order to graduate from high school unless he or she is learning at a level appropriate for his or her grade level in a specific academic area and unless a passing score on the civics test is specifically required in a specific academic area by the individualized education program of the student.

(d) The enforcement of this section shall comply with Section 16-1-11.1.

(e) The requirements of this section may be waived by the chief school administrator for good cause for any student in the graduating class. Having taken and failed the civics test two times and otherwise having a passing grade in the course in government shall be considered good cause.






Chapter 40A - RESPONSIBLE SEXUAL BEHAVIOR AND PREVENTION OF ILLEGAL DRUG USE.

Section 16-40A-1 - Legislative findings; purpose of chapter.

(a) The Legislature finds that:

(1) Pregnancy and childbirth among unmarried adolescents, particularly young adolescents, often results in severe adverse health, social, and economic consequences, including: a higher percentage of pregnancy and childbirth complications; a higher incidence of low birth weight babies; a higher frequency of developmental disabilities; higher infant mortality and morbidity; a decreased likelihood of completing school; a greater likelihood that an adolescent marriage will end in divorce; and higher risks of unemployment and welfare dependency.

(2) Drug and alcohol abuse diminish the strength and vitality of the young people of our nation and state; an increasing number of substances, both legal and illegal, are being abused by increasing numbers of school children, even at the grade school level; abuse of any substance causes human behavior that influences many forces, including school, family, church, community, media, and peer groups. Prevention and early intervention in such behavior requires cooperation and coordination involving strategies designed to respond to carefully defined problems in which the education system of the state can play an important role.

(b) The purposes of this chapter are:

(1) To find effective means, within the context of the school environment, of reaching adolescents before they become sexually active in order to maximize the guidance and support available to adolescents from teachers, parents, and other family members, and to promote self discipline and other prudent approaches to the problem of premarital sexual relations of adolescents, including adolescent pregnancy.

(2) To encourage the prevention of alcohol and drug abuse among children in the public schools; to stimulate the development of improved approaches to the prevention of alcohol and drug abuse; to demonstrate the use of such approaches in model educational programs and to evaluate the effectiveness thereof; to disseminate successful approaches and significant information for use in educational programs throughout the public schools; and to provide training programs for school administrators, teachers, and counselors.



Section 16-40A-2 - Minimum contents to be included in sex education program or curriculum.

(a) Any program or curriculum in the public schools in Alabama that includes sex education or the human reproductive process shall, as a minimum, include and emphasize the following:

(1) Abstinence from sexual intercourse is the only completely effective protection against unwanted pregnancy, sexually transmitted diseases, and acquired immune deficiency syndrome (AIDS) when transmitted sexually.

(2) Abstinence from sexual intercourse outside of lawful marriage is the expected social standard for unmarried school-age persons.

(b) Course materials and instruction that relate to sexual education or sexually transmitted diseases should be age-appropriate.

(c) Course materials and instruction that relate to sexual education or sexually transmitted diseases should include all of the following elements:

(1) An emphasis on sexual abstinence as the only completely reliable method of avoiding unwanted teenage pregnancy and sexually transmitted diseases.

(2) An emphasis on the importance of self-control and ethical conduct pertaining to sexual behavior.

(3) Statistics based on the latest medical information that indicate the degree of reliability and unreliability of various forms of contraception, while also emphasizing the increase in protection against pregnancy and protection against sexually transmitted diseases, including HIV and AIDS infection, which is afforded by the use of various contraceptive measures.

(4) Information concerning the laws relating to the financial responsibilities associated with pregnancy, childbirth, and child rearing.

(5) Information concerning the laws prohibiting sexual abuse, the need to report such abuse, and the legal options available to victims of sexual abuse.

(6) Information on how to cope with and rebuff unwanted physical and verbal sexual exploitation by other persons.

(7) Psychologically sound methods of resisting unwanted peer pressure.

(8) An emphasis, in a factual manner and from a public health perspective, that homosexuality is not a lifestyle acceptable to the general public and that homosexual conduct is a criminal offense under the laws of the state.

(9) Comprehensive instruction in parenting skills and responsibilities, including the responsibility to pay child support by non-custodial parents, the penalties for non-payment of child support, and the legal and ethical responsibilities of child care and child rearing.



Section 16-40A-3 - Minimum contents to be included in drug education program or curriculum.

(a) Any program or curriculum in the public schools of Alabama that includes drug education or instructs on the use of drugs or alcohol shall, as a minimum, include the following:

(1) Age-appropriate, developmentally-based drug and alcohol education and prevention programs that address the legal, social, and health consequences of drug and alcohol use and that provide information about effective techniques for resisting peer pressure to use illicit drugs or alcohol for students in all grades of the public schools from early childhood level through grade 12.

(2) Information conveying to students that the use of illicit drugs and the unlawful possession and use of alcohol is wrong and harmful and is punishable by fines and imprisonment.

(3) Standards of conduct that are applicable to students and employees in all public schools and that clearly prohibit, at a minimum, the unlawful possession, use, or distribution of illicit drugs and alcohol by students and employees on school premises, or as part of any activities of the school.

(4) A clear statement that sanctions, consistent with local, state, and federal law, up to and including expulsion or termination of employment and referral for prosecution, will be imposed on students and employees who violate the standards of conduct required by subdivision (3). A description of those sanctions shall be included.



Section 16-40A-4 - Illegal conduct not to be encouraged or proposed to public school children.

Conduct that is illegal under state or federal law, including but not limited to, illegal use or distribution of controlled substances, under-age alcohol use or distribution, sexual intercourse imposed by means of force, or sexual actions which are otherwise illegal, shall not be encouraged or proposed to public school children in such a manner as to indicate that they have a legitimate right to decide or choose illegal conduct.






Chapter 41 - DRUG ABUSE EDUCATION.

Section 16-41-1 - Short title.

This chapter shall be known and may be cited as "The Drug Abuse Education Act of 1971."



Section 16-41-2 - "Drug" defined.

As used in this chapter, the term "drug" shall include barbiturates, central nervous system stimulants, hallucinogenics, and all other drugs to which the narcotic and drug abuse laws of the United States apply. It shall also include alcoholic and intoxicating liquor and beverages and tobacco.



Section 16-41-3 - Purpose; legislative intent.

The purpose of this chapter is to insure the development of a comprehensive drug abuse education program for all children and youth in grades one through 12. It is the legislative intent that this program shall teach the adverse and dangerous effects on the human mind and body of drugs and that such instruction shall be intensive and that it shall be given immediate emphasis, beginning with the 1971-72 school year. It is further the intent of the Legislature that the voluntary services of persons from the professions of clergy, education, medicine, law enforcement, social services and such other professionally and occupationally qualified individuals as can make a contribution to this program be utilized in its implementation so that the highest possible degree of expertise may be brought to bear.



Section 16-41-4 - Administration of chapter by State Superintendent of Education; priorities for implementation.

(a) The State Superintendent of Education shall administer this chapter pursuant to regulations adopted by the State Board of Education. In administering this chapter, the superintendent shall seek and ask for advice and assistance from the medical association of the State of Alabama and take into consideration the advice of the Department of Public Health.

(b) Priorities for the implementation of this program shall include the following:

(1) The implementation of in-service education programs for teachers, administrators and other personnel. Special emphasis shall be placed on methods and materials necessary for the effective teaching of drug abuse education. In-service teacher education materials which are based on individual performance and designed for use with a minimum of supervision shall be developed and made available to all county and city school systems;

(2) Establishing resource centers located in various regions of the state for the purpose of assisting the Department of Education in coordinating drug abuse education activities in that region;

(3) Expanding degree programs for the preparation of drug education specialists. Special attention shall be given to performance based criteria and to the development and articulation of appropriate drug abuse education courses at junior colleges;

(4) Designing programs for the selection and training of school paraprofessional personnel and personnel of nonschool health or health related agencies; and

(5) Implementing the provisions of this chapter to insure that actual pupil instruction in drug abuse education will begin with the opening of the 1971-72 school year, as part of the curriculum of every elementary, junior and senior high school in this state.



Section 16-41-5 - Exclusion of teacher or administrator employed by nonpublic school from participation in institutes or programs.

No teacher or school administrator employed by a nonpublic school shall be excluded from participating in in-service teacher education institutes or curriculum development programs conducted pursuant to this chapter.



Section 16-41-6 - Exemption by parents.

Any child whose parent presents to the school principal a signed statement that the teaching of disease, its symptoms, development and treatment and the use of instructional aids and materials of such subjects conflict with the religious teachings of his church shall be exempt from such instruction, and no child so exempt shall be penalized by reason of such exemption.



Section 16-41-7 - Adoption of regulations by state board; scheduling of drug abuse education courses.

The state board shall adopt regulations to insure the teaching of drug abuse education to all pupils. Every county and city school system shall schedule drug abuse education courses as part of the curriculum of every school, K-12.



Section 16-41-8 - Teaching of sex education not authorized.

Nothing in this chapter shall be construed to authorize or require the teaching of sex education in any form.



Section 16-41-9 - Combining of funds from various sources.

In implementing this chapter, every effort shall be made to combine funds appropriated for this purpose with funds available from all other sources, federal, state, local or private, in order to achieve maximum benefits for improving drug abuse education.



Section 16-41-10 - Report of status of program by State Superintendent of Education.

The State Superintendent of Education shall, at least 30 days prior to the 1973 Regular Session and each regular session thereafter, transmit to the members of the state board, the President of the Senate, the Speaker of the House, the Chairman of the Senate and the Chairman of the House Education Committees a report as to the status of the drug abuse education program together with any recommendations for further improvement or modification.






Chapter 42 - HISTORICAL RESEARCH.

Section 16-42-1 - Counties and cities authorized to undertake research into history of state.

The county commissions and the governing bodies of all municipalities in the State of Alabama are hereby authorized and empowered to promote education by undertaking research into the history of the State of Alabama, its several counties and municipalities, its coastline and boundaries and the territory included therein, its geological deposits, agricultural and marine data, its rivers, streams and harbors, its history from the earliest times and especially during the colonial period, A.D. 1519 to A.D. 1815, and such general historical data and information, and to effect the completion of translations of such data and information where such old official records are in foreign languages, and to effect the publication of these records for the free distribution to public libraries, school libraries and to the college and university libraries within the State of Alabama and for the further diffusion of knowledge in reference to the history and resources of the State of Alabama and its several counties and municipalities and the encouragement in general of historical work and research in all colonial records of the State of Alabama.



Section 16-42-2 - Use of county and municipal funds.

To carry out the authority vested in the county commissions and the governing bodies of the municipalities by the provisions of Section 16-42-1, the county governing bodies and the governing bodies of the municipalities of the state are hereby authorized and empowered to set aside, appropriate and use county funds and municipal funds for this purpose.



Section 16-42-3 - Contracts between counties or cities and historical corporations, etc., authorized.

To carry out the provisions of this chapter, all county governing bodies and the governing bodies of all municipalities are hereby authorized to enter into contracts with historical corporations, foundations or associations which are duly incorporated within this state.






Chapter 43 - UNITED STATES FLAG AND STATE FLAG.

Section 16-43-1 - Display of flags.

(a) Each school and educational institution located in this state, that is supported in whole or in part by public funds, shall display the United States Flag and the Alabama State Flag at all times when the school or educational institution is in session in accordance with appropriate flag display protocol. Both the United States Flag and the Alabama State Flag shall be displayed on a flag pole or flag poles located in front of the main building of the educational institution.

(b) Each local board of education building located in this state and each administrative building associated with an educational institution located in this state, that is supported in whole or in part by public funds, shall prominently display the Alabama State Flag at all times that the United States Flag is flown. The flags shall be flown in accordance with appropriate flag display protocol, on a flag pole or flag poles located near the main entrance of each building.

(c) Any municipality with a population of 1,000 or less, according to the most recent federal decennial census, shall be exempt from this section and Section 16-43-4 unless other flags are being flown in the municipality by the municipality.



Section 16-43-2 - Teacher's report on display.

Repealed by Act 2001-472, p. 629, § 10, effective August 1, 2001.



Section 16-43-3 - Teachers not displaying flag not allowed public funds.

Repealed by Act 2001-472, p. 629, § 10, effective August 1, 2001.



Section 16-43-4 - Purchase of flags.

Unless otherwise acquired pursuant to gift, donation, or other means, the flags and flag poles required by this chapter shall be purchased within three years after August 1, 2001, by either the local board of education or the respective educational institution.



Section 16-43-5 - Students to be afforded opportunity to voluntarily recite pledge of allegiance to United States flag.

The State Board of Education shall afford all students attending public kindergarten, primary and secondary schools the opportunity each school day to voluntarily recite the pledge of allegiance to the United States flag.






Chapter 44 - COMPACT FOR EDUCATION.

Section 16-44-1 - Governor authorized to enter into compact; form of compact.

The Governor of the State of Alabama is hereby authorized to enter into the compact for education in the form substantially as follows:

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional education and lay leadership on a nationwide basis at the state and local levels.

2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

3. Provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the nation.

4. Facilitate the improvement of state and local educational systems.

B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions.

C. The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions.

As used in this compact, "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

A. The Education Commission of the States, hereinafter called "the commission," is hereby established. The commission shall consist of seven members representing each party state. One of such members shall be the governor; two shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor. The guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations, be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III J.

C. The commission shall have a seal.

D. The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice-chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine, the executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

F. The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G. The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph F of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

I. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

J. The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

B. The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

A. To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty-two members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One fourth of the voting membership of the steering committee shall consist of governors, one fourth shall consist of legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: sixteen for one year and sixteen for two years. The chairman, vice-chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two-term limitation.

B. The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

C. The commission may establish such additional committees as its bylaws may provide.

A. The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B. The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

C. The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III G of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to Article III G thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

D. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

E. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

F. Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

A. This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction, not having a governor, the term "governor," as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same: Provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

D. Except for a withdrawal effective on December 31, 1967, in accordance with paragraph C of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.



Section 16-44-2 - Alabama Education Council.

There is hereby established the Alabama Education Council composed of the members of the Education Commission of the States representing the State of Alabama, appointed by the Governor and to serve at the pleasure of the Governor. The Governor shall be chairman of said council. The council shall meet on the call of its chairman or at the request of the majority of its members. The council may consider any and all matters relating to education of the states and the activities of the members in representing the State of Alabama.



Section 16-44-3 - Bylaws of commission and amendments thereto to be filed with Secretary of State.

Pursuant to Article III, Paragraph I of the compact, the commission shall file a copy of its bylaws and any amendment thereto with the Secretary of State.






Chapter 44A - ALABAMA COMPACT FOR LEADERSHIP AND CITIZENSHIP EDUCATION.

Article 1 - General Provisions.

Section 16-44A-1 - Legislative intent.

(a) The Legislature finds that the 1986 and 1992 Commissions on the Future of the South, under the auspices of the Southern Growth Policies Board, called for youth and community leadership development and support as critical to southern economic development and progress. The Legislature further finds that citizenship and leadership programs are vital to the well-being of our American system of self-government, and to the civic well-being, economic development, and quality of life in Alabama, the South, and the nation.

(b) It is the intent of the Legislature to work to achieve these southern leadership goals by creating a voluntary compact of public, non-profit, and private sectors to enhance and expand leadership and citizenship education in Alabama.



Section 16-44A-2 - Authorization, enactment, and adoption of the Alabama Compact for Leadership and Citizenship Education; purpose, intent, and member parties to the compact.

The following compact, to be known as the Alabama Compact for Leadership and Citizenship Education, is hereby expressly authorized, enacted, and adopted:

(1) The purpose of this compact is to promote realization of the leadership development goals of the 1986 and 1992 Commissions on the Future of the South by cooperative efforts to enhance and expand leadership and citizenship education in Alabama.

(2) It is the intent of this compact that membership, programs, operations, and services of the compact should be inclusive and reflect the racial, geographic, urban/rural, and economic diversity of the state.

(3) Member parties to the compact shall be any organization, agency, or institution of the public, non-profit, or private sector which voluntarily chooses to subscribe to the purposes of the compact.

Ex officio members shall include: the Governor of Alabama, the Presiding Officer of the Senate, the Speaker of the House of Representatives, the members of the Legislature of Alabama, the State Superintendent of Education, the Alabama member representatives to the Southern Growth Policies Board, and the individuals elected as compact officers and members of the board of directors.

(4) Membership in the compact is voluntary, and any member may withdraw from membership at any time. Members may choose to participate or not to participate in any programs of the compact, and membership shall in no way restrict, diminish, impinge upon, create obligations of, or limit the autonomy of the respective compact members.



Section 16-44A-3 - Frequency and purpose of membership meetings.

(a) The compact membership shall meet annually for the purpose of transacting the following business:

(1) Hear reports and make recommendations to the board of directors regarding the compact and its progress in meeting its purposes.

(2) Set annual membership dues, and create additional associate, non-voting membership categories.

(3) Elect officers and a board of directors.

(4) Adopt necessary bylaws consistent with this article.

(5) Adopt modifications to this compact, which shall become effective only by consent of the Legislature by joint resolution.

(b) The first annual compact membership meeting for the transaction of the above business shall be held on Constitution Day, September 17, 1994, and annually thereafter on a date fixed by the compact membership. Special meetings of the compact may be called by the board of directors with notice as provided in the bylaws. A quorum shall consist of a majority of the member parties of the compact.



Section 16-44A-4 - Voting.

Each member party shall be entitled to one vote. The chief executive officer of the member party, by whatever title or in whatever manner defined by the institutional member, shall be the official voting delegate. If the delegate is unable to represent the member at any membership meeting, the delegate may designate in writing an alternate voting delegate. Each ex officio member shall have one vote.



Section 16-44A-5 - Non-profit public corporation.

This voluntary educational compact shall be deemed and constitute a non-profit public corporation in Alabama, and none of the net proceeds of funds shall inure to the benefit of any individual.



Section 16-44A-6 - Board of directors; election, composition, term.

The board of directors shall be elected at the annual membership meeting, and shall take office immediately upon its adjournment. The board of directors shall consist of 21 citizens, elected by the compact membership as follows: three classes of seven members each, initially elected for terms of one, two, and three years respectively, and thereafter elected for terms of three years each. Vacancies shall be filled by written, mail ballot of the membership. At least five of the members elected shall be black. No member shall be eligible to serve more than two three-year terms consecutively.



Section 16-44A-7 - Representation of the board of directors members; meetings of board.

(a) Board members shall be chosen to represent each of the following segments or areas:

(1) Executive and Legislative Branches of state government, in the fields of education, finance, taxation, and ways and means, local government, or economic development.

(2) K-12 education, in some of the following fields: teaching, administration or supervision, curriculum, or governance.

(3) Higher education.

(4) Community leadership education.

(5) Youth leadership and citizenship education.

(6) Economic development.

(7) Local government.

(8) Community, civic, philanthropic, and other non-profit organizations.

(9) Historical, patriotic, veterans, and cultural organizations.

(10) The law, which may include the Judicial Branch.

(11) Business.

(12) Professional, labor, and trade.

(13) Any other areas of interest which are deemed to complement and augment the work of the compact.

(b) The board shall meet annually immediately following the annual compact membership meeting. It shall adopt bylaws providing for its quorum, organization, and other regular or special meetings.



Section 16-44A-8 - Governor of Alabama as ex officio president; election of chair and vice-chair.

(a) The Governor of Alabama shall be the ex officio president of the compact, and preside at the annual and special compact membership meetings.

(b) The compact shall annually elect board members as chair and vice-chair of the board, for terms of one year respectively. No person shall serve more than three years consecutively in the same office. The chair of the board shall preside at meetings of the board of directors, and shall also serve as president pro tempore of the compact, and shall preside at compact membership meetings in the absence of the Governor. The compact may provide for any other officers by its bylaws.



Section 16-44A-9 - Authority, duties, and responsibilities of executive director; board of directors as nominating committee.

(a) The executive director shall be the ex officio, non-voting secretary of the compact and of the board, and shall keep all records and minutes, and shall have authority and responsibility for the administrative functions and duties of the compact and of the board.

(b) The board of directors shall serve as a nominating committee to nominate individuals for the officers and members of the board of directors. Additional nominations may be made from the floor at the annual compact membership meeting.



Section 16-44A-10 - Membership and fiscal year; dues.

The membership and fiscal year shall begin on October 1 annually and end on the following September 30. Dues shall be set as provided in Section 16-44A-14.



Section 16-44A-11 - Creation of advisory committees; purpose and composition.

Advisory committees shall be created to make recommendations regarding strategies to meet the purposes of the compact. Committees shall include compact members, potential users of services, school teachers, educators, K-12 and postsecondary/higher education representatives, community and youth leadership organizations, student organizations, the State Department of Education, state and local governments, economic and community development entities, business, historical and patriotic organizations, and others.



Section 16-44A-12 - Adoption of plan of educational work which furthers purposes of compact; plan objectives; programs and activities under plan.

(a) The board of directors shall consider recommendations of advisory committees and may hold hearings, review, revise, and adopt a plan of educational work which furthers the purposes of the compact and the leadership goals of the Commission on the Future of the South and which are designed to complement or augment, but not duplicate, existing programs and services offered in service areas by individual compact members or other non-profit entities.

(b) The plan shall focus on meeting three objectives:

(1) Increasing leadership and citizenship programs for youth.

(2) Extending community and other leadership programs to rural and under-served areas.

(3) Serve as a network and resource to enhance communications and idea and information exchange among community and youth leadership programs and other interested parties.

(c) Pursuant to the plan the compact shall provide programs itself and support for programs offered by others, all of which enhance leadership and citizenship education in Alabama.

(d) Under the plan the compact may: Develop supplementary instructional materials and make them available to schools and non-profit educational entities; serve as a resource, reference, and referral center; provide a demonstration classroom, exhibition, and education facility/program; encourage and enter into voluntary cooperative agreements with and among agencies and institutions to encourage cooperation and collaboration in high quality leadership and citizenship programs and experiences; affiliate with entities engaged in similar purposes in other states which are in the Southern Growth Policies Board region in a voluntary compact, subject to adoption by joint legislative resolution, and to domicile and administer the same; and provide technical, educational, or other support and assistance and make available facilities, where available and practicable, to and where requested by compact entities, for the support of community and youth leadership educational programs.



Section 16-44A-13 - Programs and experiences encouraged and supported by compact.

The compact shall encourage, support, and provide high quality educational programs, learning, and service experiences related to the history and diverse cultures of the United States and the State of Alabama, and especially American citizenship, its origins and development, and the positive role models, attributes, and contributions of leaders in the progress of the nation, the American South, Alabama, and its communities; and the application of knowledge and skills important in leadership and citizenship in a free and self-governing society. Its program shall provide a resource of information to support existing leaders, and better equip a new generation of leaders with broad understanding and appreciation of our American system of government and ways in which to make positive differences in the quality of life in Alabama communities.



Section 16-44A-14 - Powers of board of directors.

In furtherance of the purposes of the compact, the board of directors may do the following:

(1) Accept donations of funds or land, bequests, grants, appropriations, loans, membership fees, or other forms of financial assistance for educational and other purposes in furtherance of this article, from any federal entity, from the state, its agencies and subdivisions, or any local public entity which are hereby authorized to grant any of the foregoing forms of assistance, or from any private person, or other agency, and to comply with rules and regulations concerning grants by the federal government or other grantors, which are not in contravention of the constitution and laws of this state or the United States.

(2) Enjoy and exercise any powers and duties, not inconsistent with this chapter, which are authorized to non-profit organizations under Title 10.

(3) Engage the services, by employment or otherwise, of a full-time or part-time executive director, who shall be the chief administrative officer, and fix the term and make provisions for compensation and any allowances and benefits as the board may provide. The executive director shall perform the duties of secretary as enumerated in Section 16-44A-9 and shall execute all documents of the compact. The director shall employ or contract for any necessary personnel or other assistance and terminate, when necessary, any personnel or other assistance and shall supervise, designate the duties and titles, and fix the terms for assistance, within the overall budget adopted by the board.

(4) Review and approve personnel policies recommended by the director. No employee shall be deemed an employee within the meaning of the Alabama Merit System or teacher tenure laws, but shall be entitled to public employee health insurance and state teacher retirement benefits on the same basis afforded public school employees. The board may provide for and authorize payment for other benefits. Employees of the compact shall be reimbursed for travel in the same manner provided by law for state employees, provided the travel is approved in advance by the executive director.

(5) Delegate to the executive director any and all powers and duties necessary to aid in the efficient administration of the policies of the board.

(6) File an annual report, including a financial report, with the Governor, Legislature of Alabama, and compact members.



Section 16-44A-15 - Remuneration of board of directors members.

The members of the board shall not be compensated for their services, but shall be entitled to the same expense and per diem as authorized to state employees, for official board business as approved by the chair of the board.



Section 16-44A-16 - Establishment of bank accounts; adoption of annual budget; performance of independent annual audit.

(a) The board shall establish its account(s) and deposit its funds therein with any bank qualified to serve as a state depositary. All funds shall be governed by the applicable laws of Alabama, including the state bid law and the ethics act. Nothing herein shall be deemed to require uncompensated compact delegates, compact members, and board members to file annual statements of economic interests. The board shall adopt an annual budget, provide for its administration, and require bonding of officers and employees as it deems necessary and pay premiums therefor.

(b) There shall be an annual audit performed by a certified public accountant, appointed by the board, and a copy shall be furnished to the board, executive director, and to the Department of Examiners of Public Accounts. Nothing herein shall preclude the department from conducting an examination of the books or finances of the compact.



Section 16-44A-17 - Distribution of residual assets in the event of dissolution of compact.

In the event of dissolution of the compact, which may be accomplished only by legislative act, the residual assets shall be turned over to another public corporation or organization which is exempt from federal income tax as an organization described in Section 501(c)(3) of the Internal Revenue Code.



Section 16-44A-18 - Organization of compact as voluntary public-private partnership constituted as not-for-profit public corporation; affirmative action required in initial membership invitations; filing of papers for incorporation of compact.

(a) The compact shall be organized as a voluntary public-private partnership and shall be constituted as a not-for-profit public corporation. The members of the Joint Legislative Committee on Southern Leadership Goals created under Act No. 94-55, SJR 12, 1994 Regular Session, shall effectuate the filing of papers for the incorporation of the compact as provided in subsection (b). Upon the filing of the documents with the Secretary of State, and until the election of the officers and board of directors at the annual membership meeting on September 17, 1994, as provided in subsection (b) of Section 16-44A-3 of the compact, the members of the committee shall then be officially constituted as an interim board of directors and specifically shall extend notices and invitations to the initial membership meeting of the compact to as many entities it can identify which are eligible to be member parties to the compact. It shall affirmatively include public, non-profit, and private sector organizations representative of the racial, geographic, demographic, and urban/rural diversity of the state. It shall also expedite the organization of the compact and exercise any of the duties of the board of directors to the end that the compact will be operational following the conclusion of the first annual membership meeting.

(b) As provided in subsection (a), the above listed persons, together with the Governor, Presiding Officer of the Senate, and the Speaker of the House of Representatives, may present to the Secretary of State of Alabama an executed application for incorporation compatible with the purposes of this article. The Secretary of State shall immediately examine the application, and, if he or she finds that it substantially complies with the requirements of this article, he or she shall receive it, file it, and record it in the appropriate books of record, and shall make and issue to the applicants a certificate of incorporation as a not-for-profit public corporation, under the Great Seal of the State, and shall record the certificate with the application. No fees shall be required to be paid to the Secretary of State for any work in connection with the incorporation of the compact.



Section 16-44A-19 - Exemption from state taxes; authority to solicit gifts and donations; tax treatment of gifts, grants, devises, and bequests; liberal construction.

(a) The compact shall be exempt from all taxes of the State of Alabama and its political subdivisions to the same extent as public schools and colleges. All receipts, from whatever source, are appropriated to the compact until expended and shall not lapse. The compact is authorized to solicit gifts and donations, and all gifts, grants, devises, and bequests shall be deductible from state income taxes in accordance with Section 40-18-15.

(b) All of the acts provided for in the body of the compact agreement are hereby specifically authorized and provided for, it being the intent of this article to incorporate and enact the entirety of the provisions of the compact into this code. The provisions of the compact and this article shall be liberally construed to effectuate the purposes of the article.






Article 2 - The Citizenship Trust.

Section 16-44A-30 - Legislative findings.

(a) Under Article 1 of this chapter, the Joint Legislative Committee on Southern Leadership Goals authorized and consented to the formation of a non-profit entity, subsequently organized as The Citizenship Trust and domiciled in Shelby County, Alabama, for the purpose of, among other things, proposing to the Legislature a voluntary compact to promote citizenship education programs.

(b) The Legislature now finds that the voluntary partnership, compact, or trust should be authorized and ratified whereby public and private entities which desire to work together may do so to enhance and expand citizenship education for students. The Legislature further finds that citizenship and character education of young people in the principles of the Constitution, Bill of Rights, and other great foundations of the American Republic are essential to the civic, political, economic, security, and social well-being of our society, and to the advancement and progress of the State of Alabama, this region, and our nation.



Section 16-44A-31 - Citizenship Trust established.

(a) The State of Alabama hereby establishes and authorizes the Citizenship Trust, herein referred to as the "trust."

(b) The purpose of the trust is to strengthen and renew the foundation of American liberty and self-government through citizenship education. The trust shall provide students with high quality educational programs, learning experiences, and resources inside and outside the classroom which enhance their understanding and appreciation of the principles of American citizenship, and knowledge of the Constitution, Bill of Rights, and other essential foundations of the American Republic, and which encourage them to serve and lead their communities, state, and nation as active, responsible, informed, and law-abiding citizens. Programs shall be focused on improving student learning and achievement in the critical academic areas of American history, government, civics, and citizenship.

(c) The trust shall encourage voluntary, cooperative, and nonduplicative efforts to expand high quality citizenship education programs for students. Members may include any public, private, or nonprofit organization, entity, or individual who subscribes to the purpose. Members may choose to participate or not participate in any programs of the trust, and membership shall in no way restrict, diminish, impinge upon, create obligations of, or limit the autonomy of the respective member parties. The elected officials of any governmental unit which is a member and who desire to do so shall serve as ex officio members. There shall be an annual meeting or assembly, at a time and place to be determined by the board of trustees, of the members to hear progress reports, share ideas of successful citizenship education projects, and make recommendations to the board of trustees.

(d) The Citizenship Trust shall be domiciled in Shelby County, Alabama, and shall be constituted as a public not-for-profit educational corporation upon the filing of these articles with the Secretary of State. It is the intent that the Citizenship Trust shall be qualified as a Section 501(c)(3) organization under the Internal Revenue Code and regulations of the United States, and that none of the net proceeds of the trust shall ever inure to the personal, private benefit of an individual.

(e) The Citizenship Trust shall be governed by a board of directors, designated the board of trustees (herein called the "board"), and elected in accordance with bylaws of the Trust. There shall be a chair, vice chair, secretary, and other officers as determined by the bylaws. The board membership shall be diverse and broadly representative, and at least one fourth of its members shall be Black.

(f) The board shall adopt and revise its bylaws consistent with the laws of Alabama. A copy shall be filed with the Secretary of State.

(g) The trust shall develop, share, conduct, and encourage citizenship educational programs and experiences through instructional materials, resources, a demonstration classroom, exhibition, and educational resource facility programs, and through programs and experiences extended and available for use in classrooms, schools, and other citizenship organizations by television, technology, teacher services, educational resource materials, and other means.

(h) The trust shall encourage close cooperation and exchange of ideas and successful programs. Participation in its programs and services shall be voluntary. The trust shall focus its efforts on citizenship education and shall not provide community leadership organization programs. The trust shall encourage its members to work together to create a new generation of citizens mindful of the rich blessings of their American citizenship, who are knowledgeable not only of its privileges but of its responsibilities as well, and who are committed to serving their communities, state, and nation as law-abiding, informed, active, and responsible citizens.

(i) The board may designate the trust by another name, but the name shall include the words "Citizenship Trust," and the designation shall in no way affect any of the rights, privileges, or responsibilities of the trust. In the event of dissolution of the trust, which may be accomplished only by legislative act, the residual assets shall be distributed to another public corporation or organization which is exempt from federal income tax as an organization described in Section 501(c)(3) of the Internal Revenue Code.



Section 16-44A-32 - Powers and duties of board.

In furtherance of the purposes of the trust, the board of trustees shall have the following powers and duties:

(1) Accept gifts, contributions, donations of funds or land, bequests, grants, appropriations, membership fees, or other forms of financial assistance for educational and other purposes in furtherance of this article, from any federal entity, from the state, its agencies and various political subdivisions, or any public or other entity, any and all of which are hereby authorized to grant any of the foregoing forms of assistance, or from any private person, foundation, corporation, or other agency, and to comply with any rules and regulations concerning grants by the federal government or other grantors, which are not in contravention of the Constitution and laws of this state or the United States. In fulfillment of its statewide civic educational mission, the trust may enter into cooperative agreements with local, state, regional, national, and federal agencies, departments, foundations, and institutions to provide educational programs and classroom support in the critical academic areas of history, civics, government, citizenship, and related subjects, and it shall be deemed eligible as a local educational agency within the meaning of 20 U.S.C. § 8801(18) for the sole purpose of applying for and receiving such federal and private support. Such funds and support are expressly appropriated to the trust and shall be used for the purposes provided by the grantor.

(2) Enjoy and exercise any powers and duties, not inconsistent with this article, which are authorized to nonprofit corporations under Title 10.

(3) Enter into any agreements as it deems necessary to finance or refinance or refund indebtedness which has been used to finance any property, equipment, or facility used for its educational mission, including entering contracts with a local or municipal public educational building authority as a qualified "educational institution" within the meaning of Chapter 18 of this title. For the purpose of repayment of the obligations, any and all of the sources of funds available to it as provided in subdivision (1) above and elsewhere in Act 2001-970, and proceeds of the local Shelby County revenues levied and appropriated to the trust by Act 98-659, or as may otherwise be made available to it above are hereby irrevocably pledged to that purpose and appropriated therefor in sums as necessary by this article. The indebtedness or obligations shall not be deemed or constitute in any way obligations of the State of Alabama.

(4) Create membership categories and establish dues. The trust shall be open to members from anywhere in the United States, it being the intent to network and share ideas on how to enhance citizenship education for young people.

(5) Establish and administer its financial accounts, and deposit its funds in any bank qualified to serve as a local or state public depositary. It shall engage an annual audit by a certified public accountant and furnish a copy of the audit to the Department of Examiners of Public Accounts.

(6) Engage the services, by employment or otherwise, of a part-time or full-time executive director, who shall be the chief administrative officer, and fix the term and make provisions for compensation and any allowances or benefits as it may provide. The officer shall serve as secretary of the trust and execute all documents for the trust, and shall employ or contract for any necessary personnel or assistance and terminate, whenever necessary, any personnel or other assistance, and fix the terms for assistance, within the overall budget approved by the board. The personnel shall be reimbursed for travel in the same manner provided for public employees, provided the travel is approved in advance by the executive director.

(7) Adopt a resolution and authorize execution of agreements on terms and conditions as required by the Board of Control of the Employees' Retirement System of Alabama, for the employees of the trust to participate in the Employees' Retirement System of Alabama, which may include provisions related to prior creditable service of employees of the trust and the American Village Public Education Building Authority. The trust is hereby deemed a public or quasi-public organization of the state within the meaning of Section 36-27-6, et seq. Provided the employer costs shall not devolve on the State of Alabama but shall be the sole responsibility of the Citizenship Trust.

(8) Engage in cooperative agreements or contracts with public and private entities for purposes compatible with the trust agreement and this article.

(9) Delegate to the executive director any and all powers and duties necessary to aid in the efficient administration of the policies of the board. The board may authorize the executive director to administer a private nonprofit foundation in support of the trust.

(10) File an annual report with the Governor, Legislature of Alabama, and members.

(11) Board members shall not be compensated for their services, but shall be entitled to the same expense and per diem authorized to state employees, for official board business as approved by the chair of the board.



Section 16-44A-33 - Incorporation.

To effectuate the purposes of this article, the Board of Directors of The Citizenship Trust, an unincorporated non-profit association domiciled in Shelby County, Alabama, may present to the Secretary of State an executed application for incorporation compatible with the purposes of this article, and setting forth the compact or trust agreement herein ratified. The application shall provide for a name of the corporation, which shall include the words "Citizenship Trust." The Secretary of State shall immediately examine the application, and, if he or she finds that it substantially complies with the requirements of this article, the secretary shall receive it, file it, and record it in the appropriate books of record, and shall make and issue to the applicants a certificate of incorporation as a not-for-profit public educational corporation, under the Great Seal of the State, and shall record the certificate with the application. No fees shall be required to be paid to the Secretary of State for any work in connection with the incorporation of the trust.



Section 16-44A-34 - Exemption from state and local taxes; acts in agreement authorized.

(a) The trust shall be exempt from all taxes of the State of Alabama and its political subdivisions. Provided that the trust's "unrelated business taxable income" as determined in accordance with 26 U.S.C. §512, as in effect from time to time, shall be subject to the tax levied by Section 40-18-31, as amended. All receipts, from whatever source, are appropriated to the trust until expended and shall not lapse. The trust is authorized to solicit gifts and donations, and all gifts, grants, devises, and bequests shall be deductible from state income taxes in accordance with Section 40-18-15.

(b) All of the acts provided for in the body of the compact or trust agreement are hereby specifically authorized and provided for, it being the intent of this article to incorporate the entirety of the provisions of the compact into the Code of Alabama. This compact and this article shall be liberally construed to effectuate the purposes of the article, and shall be severable.



Section 16-44A-35 - Legislative findings; designation and dedication as Veterans Living Legacy.

(a) The Legislature of Alabama finds and declares all of the following:

(1) That pursuant to Section 16-44A-31, a statewide extended classroom for education in critical academic areas of citizenship, civics, American history, and government is now operational as "the American Village" under the auspices of the Citizenship Trust, a public education corporation.

(2) The nationally pioneering educational program serves students statewide and also school groups from other states. The United States Congress has provided support of the American Village as a national model and as an innovative civic education initiative that provides students with a better understanding of the United States Constitution and the historical and civic foundation of American self-government.

(3) Recent studies indicate that many students have only a superficial knowledge and lack deeper understanding of the foundations and principles of American self-government, that American history, civics, government, and related courses are critical academic areas for the preservation of individual liberty and for our constitutional system of self-government, and that increased academic attention needs to be directed to a better understanding of these vital foundations.

(4) It is our desire for this state to provide leadership to the nation during the observance of the 225th anniversary of American independence, and that properly educating and inspiring new generations of young people in these critical academic areas shall constitute a Veterans Living Legacy that honors veterans and other patriots in all generations in the cause of liberty and self-government that they have served.

(b) In commemoration of the 225th anniversary of American independence, the American Village is officially designated and dedicated as a Veterans Living Legacy in honor of veterans and patriots in all generations who have served the American cause of liberty and self-government. The American Village shall be expressly committed to the perpetuation of that legacy through civic education of young people.



Section 16-44A-36 - Functions and oversight.

The trust shall continue to be designated as the entity to coordinate the voluntary Alabama student mock election in cooperation with the office of Secretary of State, the State Superintendent of Education, and local educational entities, and to coordinate a voluntary program involving legislators visiting school classrooms, both of which shall be subject to oversight of the Joint Legislative Committee on Civic Education pursuant to Article 10 of Chapter 2 of Title 29.



Division 2 - Alabama Veterans Living Legacy Act of 2008.

Section 16-44A-50 - Short title.

This division may be cited as the Alabama Veterans Living Legacy Act of 2008 in honor of all Alabama veterans, living and dead, and members of the Armed Forces of the United States, whose service and sacrifices are indispensable to our country and the cause of liberty.



Section 16-44A-51 - Designation and dedication.

Section 16-44A-35(b) previously designated the American Village administered by the Citizenship Trust, herein the Trust, as a Veterans Living Legacy, and it is hereby redesignated and rededicated as the Alabama Veterans Living Legacy.



Section 16-44A-52 - Purpose.

The Alabama Veterans Living Legacy shall fulfill four vital public purposes, namely:

(1) Publicly to remember, respect, thank, and honor United States veterans, living and dead, and active members of the Armed Forces, especially those with ties to Alabama, and prominently to present their individual and collective names, biographical sketches, stories, and photographs, thereby inspiring youth and general visitors to a lasting appreciation of their faithful service and heroic sacrifices for our nation and the cause of liberty.

(2) To teach students and youth the vital lessons of liberty which our veterans have served, as an essential foundation for good citizenship which upholds the freedom and system of self-government secured by our veterans.

(3) To receive, welcome, orient, and engage local, regional, and national visitors to the Alabama Veterans Living Legacy, National Veterans Shrine and Interpretive Gateway at the American Village and adjoining National Veterans Cemetery.

(4) To provide a separate and distinct means to extend condolences and hospitality to those surviving family members bereaved by the loss of a veteran.



Section 16-44A-53 - Adoption and administration of master plan.

In addition to such powers conferred on it by Section 16-44A-32, the governing board of the Citizenship Trust shall adopt, subject to consultation and review as provided in Section 16-44A-56, and administer a master plan for the Alabama Veterans Living Legacy to fulfill the vital public purposes provided in Section 16-44A-52, organized in these core public components:

(1) The National Veterans Shrine and Interpretive Gateway shall consist of property, open spaces, and memorial areas, educational, exhibition, and other visitor facilities and programs to remember, respect, thank, and honor our nation's veterans, with special emphasis on those from Alabama. The plans shall include a means to record and present for public recognition by individual name, biographical sketch, photograph or photographs, stories, and records, as many Alabama veterans as possible, both living and dead, with respect to the privacy rights of those not wishing to participate. The plans shall also include a distinct facility to receive with respect and in privacy the families of deceased veterans, where such families may be extended expressions of the condolences and gratitude of the Governor, Legislature, and people of Alabama.

(2) The educational offerings of the American Village statewide classroom and laboratory center and institute shall be designed, organized, and administered in ways to complement, augment, and enhance classroom teaching in the areas of American History, civics, and government, and having an essential purpose to teach the vital lessons of liberty, as a preparation for good citizenship, and as a living legacy to prominently honor United States veterans and their service and sacrifice.

(3) Such other initiatives as deemed appropriate that promote broader knowledge, skills, and practices of good citizenship, and a better appreciation of our veterans and their legacy of American liberty and self-government.



Section 16-44A-54 - Alabama Veterans Living Legacy Trust Fund.

On and after September 1, 2008, to ensure accountability for receiving and administering public funds, the public funds provided for by Section 16-44A-55, or by any future act, for the support of the Veterans Living Legacy, are appropriated to and shall be administered by the trust in accordance with the laws governing the trust, and shall be placed and accounted for in a separate, segregated, non-reverting and non-lapsing fund account to be designated the Alabama Veterans Living Legacy Trust Fund, herein fund. The expenditures of these public funds shall be subject to the competitive bid law and subject to the general audit and reporting requirements found in Article 2. A copy of such audit shall be provided to the Department of Examiners of Public Accounts, which is also authorized to audit the fund. Expenditures may be made only for public purposes related to acquisition, financing, equipping, operating, promoting, maintaining, staffing, and administering property, facilities, and programs of the Veterans Living Legacy, pursuant to the master plan in Section 16-44A-53.



Section 16-44A-55 - Administration of public funds.

The following public funds shall be administered by the trust for the support of the Alabama Veterans Living Legacy:

(1) Net proceeds derived from this or any other legislative act and specifically earmarked or designated for the Veterans Living Legacy.

(2) Appropriations, if any, made from the State General Fund or the State Education Trust Fund for the Veterans Living Legacy, by annual or supplemental appropriation acts.

(3) Any support for the Veterans Living Legacy provided by a public contract entered into with the trust by any state institution, agency, or department, or any political subdivision of the state, any of which is hereby authorized.

(4) Support of the Alabama Veterans Living Legacy provided by a grant or appropriation from the United States government.



Section 16-44A-56 - Review of master plan.

The master plan provided for in Section 16-44A-53 shall be subject to consultation with and review by the Joint Legislative Oversight Committee provided in Section 16-44A-59 and the Governor.



Section 16-44A-57 - Disposition of proceeds.

It is the intent of this division that the trust, and its associated public educational building authority, may pledge the proceeds of revenues earmarked, designated, or appropriated for the Alabama Veterans Living Legacy and projects thereof, in the same manner as provided in Section 16-44A-32(3). The indebtedness or obligations shall not be deemed or constitute in any way a debt or obligation of the State of Alabama.



Section 16-44A-58 - Funding.

The trust shall undertake efforts to secure private funds, gifts, grants, bequests, and other funds to construct, operate, and endow the Alabama Veterans Living Legacy.



Section 16-44A-59 - Joint legislative oversight committee.

(a) After September 1, 2008, the Joint Legislative Committee on the New National Veterans Cemetery created for this quadrennium by Act 2007-507 shall be constituted as a permanent oversight committee, to be called the Joint Legislative Oversight Committee on Alabama's Veterans Living Legacy. At the start of each quadrennium thereafter, by joint resolution, the permanent oversight committee shall be organized.

(b) The trust shall annually report to the Joint Legislative Oversight Committee, the Legislature, and the Governor on its cooperative efforts with the United States Department of Veterans Affairs associated with the new National Veterans Cemetery, and the public purposes, initiatives, and accomplishments of the Veterans Living Legacy pursuant to this division.












Chapter 44B - INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN.

Section 16-44B-1 - Compact.

ARTICLE I

PURPOSE

It is the purpose of this compact to remove barriers to education success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district(s) or variations in entrance/age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools, and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means: full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Sections 1209 and 1211.

B. "Children of military families" means: a school-aged child(ren), enrolled in Kindergarten through Twelfth (12th) grade, in the household of an active duty member.

C. "Compact commissioner" means: the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. "Deployment" means: the period one (1) month prior to the service members' departure from their home station on military orders through six (6) months after return to their home station.

E. "Education(al) records" means: those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. "Extracurricular activities" means: a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children" means: the commission that is created under Article IX of this compact, which is generally referred to as Interstate Commission.

H. "Local education agency" means: a public authority legally constituted by the state as an administrative agency to provide control of and direction for Kindergarten through Twelfth (12th) grade public educational institutions.

I. "Member state" means: a state that has enacted this compact.

J. "Military installation" means: a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Non-member state" means: a state that has not enacted this compact.

L. "Receiving state" means: the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means: the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State" means: a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory.

P. "Student" means: the child of a military family for whom the local education agency receives public funding and who is formally enrolled in Kindergarten through Twelfth (12th) grade.

Q. "Transition" means: (1) the formal and physical process of transferring from school to school or (2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed service(s)" means: the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. "Veteran" means: a person who served in the uniformed services and who was discharged or released therefrom under conditions other than dishonorable.

ARTICLE III

APPLICABILITY

A. Except as otherwise provided in Section B, this compact shall apply to the children of:

1. active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Sections 1209 and 1211;

2. members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one (1) year after medical discharge or retirement; and

3. members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one (1) year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

1. inactive members of the national guard and military reserves;

2. members of the uniformed services now retired; except as provided in Section A;

3. veterans of the uniformed services, except as provided in Section A; and

4. other U.S. Department of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV

EDUCATIONAL RECORDS & ENROLLMENT

A. Unofficial or "hand-carried" education records - In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts - Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations - Compacting states shall give thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and First grade entrance age - Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including Kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT & ATTENDANCE

A. Course placement - When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement - The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to: (1) gifted and talented programs; and (2) English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services - (1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. Section 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and (2) In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility - Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities - A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY

A. Eligibility for enrollment

1. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3. A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation - State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Waiver requirements - Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required course work so that graduation may occur on time.

B. Exit exams - States shall accept: (1) exit or end-of-course exams required for graduation from the sending state; or (2) national norm-referenced achievement tests or (3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her Senior year, then the provisions of Article VII, Section C shall apply.

C. Transfers during Senior year - Should a military student transferring at the beginning or during his or her Senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII

STATE COORDINATION

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex officio members of the State Council, unless either is already a full voting member of the State Council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers, and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of ex officio, non-voting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include but not be limited to members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Department of Defense, shall serve as an ex officio, non-voting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Public Notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by federal and state statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing a person of a crime, or formally censuring a person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes; or

7. Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

H. For a meeting, or portion of a meeting, closed pursuant to this provision, the Interstate Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptible provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefor, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. The Interstate Commission shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. The Interstate Commission shall create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

E. To establish and maintain offices which shall be located within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire or contract for services of personnel.

H. To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission;

2. Establishing an executive committee, and such other committees as may be necessary;

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

7. Providing "start up" rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive Committee, Officers and Personnel

1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

2. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons have a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority - The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rulemaking Procedure - Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D. If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight

1. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

3. The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

B. Default, Technical Assistance, Suspension and Termination - If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5. The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6. The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7. The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute Resolution

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non-member states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission, may by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3. The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION

A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one (1) year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one (1) member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be excluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.






Chapter 45 - MARINE ENVIRONMENTAL SCIENCES CONSORTIUM.

Section 16-45-1 - Organization; initial member institutions.

A consortium is hereby created under the name of the Marine Environmental Sciences Consortium for the purposes set forth herein. The initial member institutions are: Alabama State University; Auburn University; Birmingham Southern College; University of North Alabama; Huntingdon College; Jacksonville State University; Livingston University; Mobile College; Samford University; Springhill College; Troy State University; Tuskegee Institute; The University of Alabama in Birmingham; The University of Alabama in Huntsville; The University of Alabama, Tuscaloosa; University of Montevallo; and University of South Alabama. Institutional membership in the consortium may be increased or decreased under regulations to be established by the board of directors hereinafter provided for.



Section 16-45-2 - Purposes.

The purposes of the consortium are to provide educational programs in marine sciences on both the undergraduate and graduate levels, to promote and encourage pure and applied research in marine sciences and related areas, to promote and encourage communication and dialogue among those interested in marine sciences and to do and perform all other acts and things which may be incidental to and come legitimately within the scope of any and all of the foregoing objects and purposes or which may be necessary or appropriate for the carrying out and accomplishment of any and all foregoing objects.



Section 16-45-3 - Consortium constituted body corporate.

The Marine Environmental Sciences Consortium is hereby constituted as a body corporate, and such consortium shall have all the rights, powers and franchises necessary to or promotive of the end of its creation and shall be charged with all the corresponding duties and responsibilities, including the powers and responsibilities devolving upon a nonprofit corporation organized under Title 10.



Section 16-45-4 - Management of consortium; board of directors; officers.

The entire management of the consortium shall be vested in its board of directors, to be composed of the chief executive officers of the member institutions. The board of directors shall determine the overall program and general policies of the consortium in accordance with the provisions of this chapter as now enacted or as the same may be hereafter amended.

The board may elect or appoint such officers as it deems desirable, who may or may not be members of the board, to have such responsibilities and to exercise such authority as the board may from time to time prescribe.



Section 16-45-5 - Contributions and annual expenditures by governing authorities of member institutions.

The governing authorities of the member institutions are hereby authorized to lease or to deed any real property to the consortium, and such authorities may also sell, give, lend or lease any personal property to the consortium. Further, the governing authority of each member institution is hereby authorized and empowered to make annual expenditures as may be necessary for the support and maintenance of the consortium.






Chapter 46 - REGULATION OF CERTAIN SCHOOLS AND COURSES OF INSTRUCTION.

Section 16-46-1 - Definitions.

For the purposes of this chapter, the following words shall have the meanings respectively ascribed to them by this section:

(1) ACADEMIC FRAUD. Courses offered are insufficient in quality, content, or administration to achieve the stated or implied educational objective. Persons offering such courses who know or reasonably should know that the courses cannot achieve the stated or implied educational objective shall be considered to be involved in academic fraud.

(2) AGENT or REPRESENTATIVE. Salesperson who presents materials, sells courses, or solicits students for enrollment of students in the state in person, by mail, by correspondence, by telephone, online, by distance learning education, or by any other method of advertising within the state.

(3) COURSE. Any course, or portion of a plan or program of instruction, whether conducted in person, by mail, by correspondence, online, by distance learning education, or by any other method.

(4) ECONOMIC FRAUD. The sale of courses or programs of study which an institution is unable or unwilling to provide as advertised or described because of inadequate financial stability, facilities, instructional staff, or commitment to honor written or verbal contracts made with students. Included is the solicitation of students for enrollment through intentional deception or misrepresentation of fact and the use of advertising which is known to be false, inaccurate, or misleading. Failure to properly administer student cancellation and refund policies according to appropriate regulations or agreements made with students shall also constitute economic fraud.

(5) LICENSE. A license identifying the name and location of the private postsecondary institution and establishing the courses which may be offered thereunder.

(6) PERMIT. A pocket card issued to an agent or representative providing identification as an authorized agent of a private postsecondary institution.

(7) PRINCIPAL BASE OF OPERATIONS. A private postsecondary institution which has established a main campus in Alabama. Administrative and managerial support and physical plant facilities are maintained continuously in this location. Franchises chartered independently of parent corporations may be accorded this status provided they comply with the residency requirements.

(8) PRIVATE POSTSECONDARY INSTITUTION. Operation of either a for profit or nonprofit postsecondary school as opposed to publicly owned or operated postsecondary schools. For the purposes of this subdivision, a for profit postsecondary school is any postsecondary school operated as a business corporation, partnership, or proprietorship and a nonprofit postsecondary school is any postsecondary school established by a nonprofit charter or articles of incorporation with bylaws establishing a nonprofit mode of operation that is determined by the Internal Revenue Service to be eligible for tax deductible contributions in accordance with 26 U.S.C. §501(c)(3).

(9) RESIDENT COURSE. Any course or sequence of courses of instruction offered by a school which is domiciled within Alabama and has established for a period of three years permanent administrative and management facilities in this state.

(10) SCHOOL. Any person, group of people, institution, establishment, agency, or organization offering or administering a plan, course, or program of instruction whether conducted in person, by mail, by correspondence, online, by distance learning education, or by any other method except the teaching of private lessons of instruction on a singular subject, unless otherwise provided by law.



Section 16-46-2 - Declaration of policy.

It is hereby generally recognized that courses of postsecondary instruction, whether given in residence, by mail, or electronically online, result in substantial benefits for students pursuing such courses, provided that such courses are designed and administered in accordance with recognized educational standards and practices. It is also recognized that persons taking such courses and postsecondary institutions offering such courses should be afforded additional protection under the laws of this state. It is the purpose of this chapter to supplement the general law of fraud of this state so as to provide for students, postsecondary institutions, and the general public such added protection.



Section 16-46-3 - Exemptions from chapter; records of private postsecondary institutions ceasing operations.

(a) This chapter shall not apply to any school offering instruction in grades K-12, or any combination thereof, including any person in regard to the operation of such K-12 school.

(b) This chapter shall not apply to any of the following private postsecondary institutions, including any person in regard to the operation of such private postsecondary institution:

(1) Schools operated on a nonprofit basis offering only courses or programs of study which do not lead to an associate or baccalaureate degree and are limited in nature to the performance of or preparation for the ministry of any established church, denomination, or religion.

(2) Courses conducted by employers exclusively for their employees and courses conducted by labor unions exclusively for their members.

(3) Schools, colleges, and universities principally operated and supported by the State of Alabama or its political subdivisions.

(4) Seminars and short courses sponsored or offered by professional business, trade, or religious organizations primarily for benefit of members thereof, or similar public programs of training where the majority of the students have at least half of their tuition and enrollment fees paid by their employers, provided that evidence is supplied supporting this exemption continuously over the preceding five years.

(5) Any private postsecondary institution conducting resident courses whose principal base of operation is within the State of Alabama which has been in continuous operation for 20 years or more as of July 1, 2004, and that held accreditation as of that date by an accrediting agency recognized by the United States Department of Education.

(6) Programs of study regulated by other state public boards, commissions, or agencies requiring school licensure or performance bonding, or both, except where the appropriate regulatory agency requires a license under this chapter.

(7) Any private postsecondary institution conducting resident courses that has been in operation within Alabama for at least five years as of July 1, 2004, and that is accredited by an accrediting agency recognized by the United States Department of Education shall be accorded the following provisions: Upon proof of such accreditation, such private postsecondary schools shall be issued a license and representative permits after required fees are paid to the Alabama Department of Postsecondary Education. The requisite accreditation shall satisfy the minimum standards of this chapter.

(8) Any degree granting entity accredited by an accrediting body recognized by the United States Department of Education and located in and authorized by a state participating in a regional or national reciprocity agreement that the State of Alabama has joined with the approval of the Governor or the Alabama Commission on Higher Education, and operating under the terms of that agreement.

(c) Any private postsecondary institution exempted in this section shall retain the exempted status as long as the conditions of exemption remain valid. An accredited private postsecondary institution or program of study not elsewhere exempted whose accreditation is withdrawn, suspended, or revoked shall forfeit its exemption status until the grant of accreditation is restored. Due process of the accrediting agency shall be allowed prior to withdrawal of an exemption. Private postsecondary institutions having accreditation withheld as a result of transfer of ownership shall be allowed a period of time to regain the grant in accordance with the appropriate accrediting agency regulations.

(d) An exemption pursuant to this section shall not be construed to constitute approval or endorsement by the State of Alabama for any purpose.

(e) Exempted private postsecondary institutions may voluntarily request to be licensed without surety as described in Sections 16-46-5 and 16-46-6.

(f) Private postsecondary institutions which cease operations shall place the student academic, attendance, and financial aid records in the office of the appropriate institutional administrator where a repository shall exist to safeguard and to make available these records to authorized persons upon request as follows:

(1) Private postsecondary institutions which merge, consolidate, or undergo change of ownership shall deposit with the continuing school.

(2) Private postsecondary institutions which are a part of a system, organization, franchise, or a ministry of a local church or a group of churches shall deposit with the administrative office thereof if such is to remain in operation.

(3) Other private postsecondary institutions not elsewhere designated shall deposit with the Department of Postsecondary Education.



Section 16-46-4 - False statements; promises of employment; fraud.

No person shall do any of the following:

(1) Make or cause to be made any statement or representation, oral, written, or visual, in connection with the operation of a school or the offering of a course, if such person knows or reasonably should know the statement or representation to be false, inaccurate, or misleading.

(2) Promise or guarantee employment utilizing information, training, or skill purported to be provided or otherwise enhanced by a course or school, unless such person offers the student or prospective student a bona fide contract of employment agreeing to employ the student or prospective student for a period of not less than six months in a business or other enterprise regularly conducted by him or her and in which such information, training, or skill is a normal condition of employment.

(3) Do any act constituting part of the conduct of operating a school or administration of a course or the obtaining of students therefor if such person knows or reasonably should know that any phase or incident of the conduct or operation of the school or administration of the course is being carried on by the use of fraud, deception, or other misrepresentation or by a person or persons operating a school without a license or soliciting students without a permit provided for by this chapter.



Section 16-46-5 - License for operation of schools; fees; financial stability.

(a) No private postsecondary institution, except those enumerated in Section 16-46-3, shall operate within this state unless the private postsecondary institution first secures a license from the Department of Postsecondary Education, regardless of whether the private postsecondary institution enrolls Alabama students or has a physical presence within the State of Alabama. Procedures for licensing and bonding of private postsecondary institutions operating courses in separate locations shall be established in the rules and regulations pursuant to Section 16-46-7.

(b) For all applicable private postsecondary schools or institutions that apply for a license and that meet the criteria identified in this section, the Department of Postsecondary Education shall issue a license to be publicly displayed on the premises where the private postsecondary institution operates.

(c) The application for a license for a private postsecondary institution shall be made on forms furnished by the Department of Postsecondary Education.

(d) The State Board of Education shall promulgate a schedule of licensing fees, which may be revised from time to time upon reasonable notice at the discretion of the board. All licensing fees collected from private postsecondary institutions shall be deposited in the State Treasury to the credit of the private school licensing section in the Department of Postsecondary Education.

(e) All private postsecondary institutions, except those enumerated in Section 16-46-3, shall be required to establish financial stability by surety acceptable to the Department of Postsecondary Education in the penal sum of not more than twenty thousand dollars ($20,000). The sum required to provide prepaid tuition liability shall be established by the Department of Postsecondary Education by appropriate regulation pursuant to Section 16-46-7. Financial stability for separate locations shall be provided through the principal base of operations. Such surety shall be continuous and shall be conditioned to provide indemnification to any student suffering loss as a result of any fraud or misrepresentation used in procuring his or her enrollment in and/or administering a course covered by this chapter for the purpose of assuring due and faithful performance of agreements or contracts with students.

(f) A license under this chapter shall be valid for two years from the date on which it was issued.

(g) Regardless of the number of years that a surety is in force, the aggregate liability thereon shall in no event exceed the penal sum of the surety accepted by the Department of Postsecondary Education. The surety may cancel the same upon giving 30 days' notice in writing to the Department of Postsecondary Education, and thereafter shall be relieved of liability for any breach of condition occurring after the effective date of the cancellation.

(h) Application for a license shall also be accompanied by a financial statement acceptable to the Department of Postsecondary Education and a copy of the current catalog, brochure, or bulletin of the private postsecondary institution, which shall include all of the following:

(1) Identifying data such as volume number, date, and publication.

(2) Name, address, and telephone number of the private postsecondary institution and its governing body, officials, and faculty.

(3) A clear and concise statement of the objectives of the training given by the school.

(4) The exact manner in which the stated objectives are to be attained.

(5) A tuition and refund policy which is in compliance with the appropriate regulation pursuant to Section 16-46-7.

(6) A grievance policy which directs aggrieved students to first attempt to resolve complaints through the appropriate officials of the private postsecondary institution. Student grievances not resolved by the private postsecondary institution shall be referred to the Department of Postsecondary Education.

(7) Such other reasonable information as the Department of Postsecondary Education may impose.

(i) Upon receipt of the required information, the Department of Postsecondary Education may issue a license provided the institution is complying with all of the following standards:

(1) The courses, curriculum, and instructions of the private postsecondary institution are consistent, in quality and content, with recognized educational standards as determined by the Department of Postsecondary Education.

(2) There is available to the private postsecondary institution adequate space, equipment, instructional material, and instructor personnel to provide training of good quality.

(3) Adequate records as determined by the Department of Postsecondary Education are kept to show attendance and student progress. Records shall be available upon request of the student to be furnished prospective employers and other interested parties.

(4) The private postsecondary institution is financially sound and capable of fulfilling its commitments for training.

(5) Private postsecondary institutions or courses domiciled outside Alabama shall designate a state agent who is a resident of this state to service all complaints against the institution.

(6) A student enrollment agreement or contract shall be utilized to set forth clearly all conditions for enrollment in and completion of courses of instruction, itemized course cost, terms of payment, and other conditions the private postsecondary institution may desire to establish. Conditions for forced withdrawal for academic or disciplinary reasons shall be stated. Contracts establishing installment payments with interest charges shall be in compliance with Alabama statutes regarding lending and usury and shall be certified by the Alabama State Banking Department.

(7) The private postsecondary institution shall comply with all local, state, and federal laws and regulations.

(j) Any license applied for pursuant to this section shall be granted, deferred, or denied within 30 days of the receipt of the application therefor by the Department of Postsecondary Education.

(k) The Department of Postsecondary Education may invoke negative actions against any license issued if the holder of the license solicits or enrolls students or administers instructions through fraud, deception, or misrepresentation. Negative actions shall include probation, suspension, and/or revocation.

(l) The fact that a surety is in force pursuant to this section shall not limit nor impair any right of recovery otherwise available under law, nor shall the amount of such surety be relevant in determining the amount of damages or other relief to which any plaintiff may be entitled.

(m) No recovery against any student shall be had on any contract if such private postsecondary institution was not the holder of a license as required by this section at the time that the institution or its representative negotiated the contract for or sold such course.

(n) Private postsecondary institutions which undergo transfer of ownership shall be reviewed to determine that minimum standards remain in effect. The license may not be transferred to new ownership. Financial stability of the new ownership shall be established.

(o) The issuance of a license pursuant to this section shall represent authority to operate an educational institution in Alabama. Licensure may not be advertised as an endorsement or recommendation, but it implies compliance with the laws of Alabama. Advertising may indicate only that the private postsecondary institution is licensed by the state.



Section 16-46-6 - Permit for solicitation of students.

(a) No person representing any private postsecondary institution or other individual or organization offering courses in this state, or from a place of business in this state, whether located within or outside this state, shall sell any course or solicit students therefor in this state for a consideration or remuneration unless a permit is first secured from the Department of Postsecondary Education, with the exception of agents representing schools exempted under Section 16-46-3. If the agent represents more than one school not exempted under Section 16-46-3, a separate permit shall be obtained for each school represented. The application for a permit shall be made on forms to be furnished by the Department of Postsecondary Education and shall be renewed every two years.

(b) Upon satisfactory review of an agent, the Department of Postsecondary Education shall issue a pocket card displaying the signature of the person, facial photo, name and address, the name and address of the employing private postsecondary institution or virtual school, and certifying that the person is an authorized agent of the entity. A permit shall be valid for two years from the date on which it was issued. This permit shall be carried on person when representing the institution or entity as an agent.

(c) Entities utilizing agents shall provide indemnification to any student suffering loss as a result of any fraud or misrepresentation used by the agents in procuring enrollment. This subsection only applies to entities subject to this section and not exempted under Section 16-46-3.

(d) One complimentary agent's permit may be issued to a designated owner, director, or managerial person of each private postsecondary institution or other entity subject to this section not exempted under Section 16-46-3, that is identified as a principal base of operation.

(e) No person shall be issued a permit to represent any private postsecondary institution or other entity subject to this section and not exempted under Section 16-46-3, whether located within or outside this state, until it has been determined by the Department of Postsecondary Education that the private postsecondary institution or other entity has qualified under the requirements of Section 16-46-5.

(f) Any permit applied for pursuant to this section shall be granted, deferred, or denied within 30 days of the receipt of the application therefor by the Department of Postsecondary Education.

(g) The Department of Postsecondary Education may invoke negative actions against any permit issued pursuant to this section if the holder of the permit solicits or enrolls students through fraud, deception, or misrepresentation or upon a finding that the license to operate the private postsecondary institution or entity represented is revoked or it is determined by the Department of Postsecondary Education that the private postsecondary institution or entity located outside of the state which the holder of the permit represents does not meet the requirements of Section 16-46-5. Negative actions shall include probation, suspension, and/or revocation.

(h) The fact that a surety is in force shall not limit or impair any right of recovery otherwise available under law, nor shall the amount of such bond be relevant in determining the amount of damages or other relief to which any plaintiff may be entitled.

(i) No recovery shall be had on any contract for or in connection with a course by any person selling or administering such course if the representative soliciting the students or selling the course was not the holder of a permit as required by this section at the time that such representative negotiated the contract for or sold such course.

(j) No recovery shall be had on any contract for or in connection with a course by any person or institution holding such a contract who is legally a third party or holding agent for one of the other parties where the selling of the course or the conduct or operation of the entity subject to this section or the administering of the course is carried on by use of fraud, deception, or other misrepresentation or if the person or persons operating the entity subject to this chapter, administering the course, or soliciting students is without a license provided by this chapter.

(k) The issuance of a permit pursuant to this section shall not be deemed to constitute endorsement of any course, person, or institution offering, conducting, or otherwise administering the same. Any representation contrary to this subsection or tending to imply that a permit issued pursuant to this section constitutes such endorsement shall be a misrepresentation within the meaning of this chapter. Permits to sell courses, solicit students, or otherwise represent an entity subject to this section that is located within this state may not be issued unless the entity first obtained a license to operate under Section 16-46-5, nor may permits be issued to represent entities subject to this section that are located outside of the state until it has been determined by the Department of Postsecondary Education that the private postsecondary institution qualifies under the requirements of Section 16-46-5.



Section 16-46-7 - Adoption of rules and regulations; advisory committee.

The State Board of Education may adopt rules and regulations for the administration and enforcement of this chapter and shall require the Chancellor to establish an advisory committee of owners or operators of private postsecondary institutions, to which this chapter applies, and of other persons with knowledge in the field to which this chapter applies to advise the Chancellor in the administration of this chapter relating to private postsecondary institutions. The advisory committee may review any action taken or policy established by the Department of Postsecondary Education in the administration of this chapter and may offer recommendations to the Chancellor or State Board of Education. Reimbursement for per diem and travel to advisory committee meetings shall be authorized under this chapter and shall be expended by voucher as required by the Department of Postsecondary Education.



Section 16-46-8 - Enforcement proceedings.

The Department of Postsecondary Education may institute such action of law or in equity as may be necessary to enforce this chapter. In addition to any other remedy under this chapter, the Department of Postsecondary Education may apply for relief by injunction, mandamus, or any other appropriate remedy in equity without being compelled to allege or prove that an adequate remedy at law does not otherwise exist. The Department of Postsecondary Education is not required to give or post bond in any action to which it is party, whether upon appeal or otherwise. All legal actions shall be brought against the Department of Postsecondary Education in the name of the Department of Postsecondary Education. The Department of Postsecondary Education may institute an action by its own attorney, but shall have the right, if it deems advisable, to call upon any assistant district attorney or district attorney to represent it in the circuit courts of this state or the Attorney General to represent it on appeal in the appellate courts of this state.



Section 16-46-9 - Review by State Board of Education; review by Circuit Court of Montgomery County.

Any person or school or private postsecondary institution aggrieved by the actions of the Department of Postsecondary Education with respect to exemption, issuance, denial, deferral, probation, suspension, or revocation of a license or permit provided for in Sections 16-46-3, 16-46-5, and 16-46-6, may file within 30 days a petition for review by the State Board of Education. The aggrieved person, school, or institution shall then be entitled to a hearing before the State Board of Education. The person, school, or institution may be represented by counsel at the hearing. The aggrieved person, school, or institution may adduce evidence, both oral and documentary, at such hearing and on official record if such hearing shall be transcribed by a qualified court reporter. After the State Board of Education acts on the petition for review, any person, school, or institution aggrieved by the State Board of Education's actions, within 30 days after receiving notice of any such action, may have such action reviewed by a writ of certiorari by filing in the Circuit Court of Montgomery County, Alabama, a verified petition setting out the specific action or actions of the State Board of Education by which the person, school, or institution is aggrieved. The court shall consider only such matters as are contained in the petition. Upon such petition being filed, a writ of certiorari shall be issued out of the court directly to the State Board of Education requiring it to file with the court the records and transcript of testimony upon which such action or order was made and requiring the board to file an answer to the petition within 30 days of service of the writ. Upon the board filing such answer, the issue shall be joined thereon without further pleading and the case considered on the petition, the records of the board, and the answer filed by the board, but no new or additional evidence shall be taken or heard by the court. If new or additional evidence is discovered by any party, after the hearing of the State Board of Education, the evidence may be made grounds for a motion for a new hearing before the State Board of Education under the rules applicable to similar laws for a new trial in the state courts of Alabama. Such court may suspend or stay such actions of the State Board of Education complained of in such petition, pending final hearing, only upon the petitioner executing a bond in such amount as the court deems reasonably sufficient to pay all costs of appeal if the petition is not sustained. In no case shall the bond be less than the reasonable cost of the transcript of the hearing before the State Board of Education that is being appealed. Upon final hearing, the court shall have jurisdiction to reverse, vacate, or modify the action complained of if, upon the consideration of the issues before the court, the court is of the opinion that the action is unlawful.



Section 16-46-10 - Violations of chapter; penalties.

It shall be unlawful for any person to violate this chapter. Any person required by this chapter to have a license or permit who shall do in this state any business of the nature described in this chapter without first obtaining such a license or permit as required of him or her by this chapter shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than five hundred dollars ($500) or a term of imprisonment not to exceed six months, or both. Each day's violation of this chapter shall constitute a separate offense. All fines shall be deposited in the State Treasury to the credit of the Department of Postsecondary Education.






Chapter 46A - VIRTUAL EDUCATION.

Section 16-46A-1 - Adoption of policy governing virtual school program.

(a) Before the 2016-2017 school year, each local board of education shall adopt a policy providing, at a minimum, a virtual education option for eligible students in grades nine to 12, inclusive, beginning with that school year.

Any virtual school operating in this state that provides educational services to public school students shall comply with this chapter.

(b) The policy adopted by the local board of education pursuant to this chapter shall govern the virtual school program offered by the local board of education. The policy shall offer students in grades nine to 12, inclusive, an online pathway for earning a high school diploma and, at a minimum, shall include all of the following:

(1) The scope and delivery of virtual options.

(2) Student eligibility criteria for initial and continuing participation in the virtual program.

(3) Specific requirements for monitoring performance and testing protocol consistent with this chapter.

(4) Attendance requirements, if any.

(c) A local board of education shall not be required to utilize a state program or vendor for the provision of virtual school options.



Section 16-46A-2 - Enrollment; participation and attendance; online course requirements.

(a) A full-time student enrolled in a virtual program shall be enrolled and counted in the average daily membership of the local school, participate in state testing and accountability requirements through the local school system, and, upon satisfying the graduation requirements of the local board of education, receive a diploma from the local school system.

(b) Any provision of this chapter to the contrary notwithstanding, a student enrolled in a virtual school program offered by his or her local school system shall be treated as if he or she is attending his or her local school in the attendance zone in which they reside for purposes of participating in extracurricular activities and shall be subject to the same requirements, including Alabama High School Athletic Association rules, imposed on a traditional public school student enrolled in the traditional public school.

In addition, if local board of education policy permits inter-system transfer for all students, a student enrolled under this policy shall be treated as if he or she is attending his or her school of record for the purposes of participating in extracurricular activities and shall be subject to the same requirements, including Alabama High School Athletic Association rules, imposed on a traditional public school student enrolled in the traditional public school.

(c) A board of education shall be exempt from any provision of general law, local law, or administrative rule that applies to the traditional delivery of instruction including, but not limited to, requirements relating to the physical presence of a student, student monitoring and security, staffing requirements, transportation obligations, facility requirements, space and location requirements, time requirements, and physical education requirements to the extent any of the foregoing conflict with the delivery of the virtual program.

(d) A local board of education is not subject to online course restrictions imposed by the State Department of Education.

(e) Any online course delivery that is not supported by the State Department of Education shall be accredited by an institution recognized pursuant to administrative rule adopted by the department.

(f) Coursework offered through a virtual program shall contain the required content as identified in the applicable Alabama course of study.



Section 16-46A-3 - Duties of State Department of Education.

The State Department of Education shall provide a repository of quality content and curriculum for local boards of education providing virtual education. The department shall continue to provide its virtual platform Alabama Connecting Classrooms, Educators, and Students Statewide (ACCESS), which shall be available to local school systems at no local cost, and shall include, at a minimum, required courses necessary for students in grades nine to 12, inclusive, to graduate.



Section 16-46A-4 - Legislative Task Force.

(a) A legislative task force representing local school superintendents, local school board members, administrators, teachers, and technology practitioners is established to review and make recommendations for realigning the funding, structure, and curriculum of the ACCESS program and to aid in the implementation of this chapter. The task force shall consist of all of the following:

(1) Four members, with two appointed by the Chair of the Senate Education and Youth Affairs Committee and two appointed by the Chair of the House of Representatives Education Policy Committee.

(2) Two members, with one appointed by the Chair of the Senate Finance and Taxation Education Committee and one appointed by the Chair of the House of Representatives Ways and Means Education Committee.

(3) Two members appointed by the Governor.

(4) Two members appointed by the State Superintendent of Education.

(5) One representative from each of the following: The Alabama Association of School Boards, the School Superintendents of Alabama, the Council for Leaders in Alabama Schools, the Alabama Educational Technology Association, and the Office of Educational Technology of the State Department of Education.

(b) The membership of the task force shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(c) At the organizational meeting of the committee, the members shall select a chair and a vice chair. The chair of the committee may create advisory subcommittees and appoint members thereto, which may include members of the committee, representatives from governmental agencies, and members of the public with interest and expertise in the objectives of the committee.

(d) The committee shall thereafter meet at the call of the chair or any majority of the members thereof; provided, that the committee shall meet at least once each four months. The committee may meet, act, and conduct its business at any place within this state during the sessions of the Legislature or any recess thereof and in the interim period between sessions. Each legislative member of the committee or any subcommittee, if created, shall be entitled to his or her legislative compensation, per diem, and travel as provided in Amendment 871 of the Constitution of Alabama of 1901.

(e) The task force shall report its findings and recommendations to the Legislature on or before the 2016 Regular Session, and then shall meet as needed to fulfill the purposes of this chapter.






Chapter 47 - UNIVERSITY OF ALABAMA.

Article 1 - General Provisions.

Section 16-47-1 - Body corporate.

The Governor and the State Superintendent of Education, by virtue of their respective offices, the trustees heretofore appointed from the different congressional districts of the state under the provisions of Section 264 of the constitution and such other members as may be from time to time added to the board of trustees and their successors in office are constituted a body corporate under the name of "the Board of Trustees of the University of Alabama," to carry into effect the purposes and intent of the Congress of the United States in the grant of lands by the act of April 20, 1818, and of the act of March 2, 1819, to this state, to be by it held and administered for the benefit of a seminary of learning.



Section 16-47-2 - Corporate powers generally.

Such corporation shall have all the rights, powers and franchises necessary to or promotive of the end of its creation and shall be charged with all the corresponding duties, liabilities and responsibilities.



Section 16-47-3 - Power to hold and dispose of property.

Such corporation may hold and may lease, sell or in any other manner not inconsistent with the object or terms of the grant or grants under which it holds dispose of any property, real or personal, or any estate or interest therein, remaining of the original or any subsequent grant by Congress, or by this state, or by any person, or accruing to the corporation from any source, including also the proceeds of the University Fund, as to it may seem best for the purposes of its institution.



Section 16-47-4 - University fund.

The fund designated as the University Fund consists of the sum of $36,000.00 per annum as interest on the funds of the University of Alabama, heretofore covered into the Treasury, for the maintenance and support of said institution, which said sum of $36,000.00 shall be paid to the duly authorized agent of the university as hereinafter provided; and the further sum of $25,000.00, annually, is added to and made a part of the University Fund.



Section 16-47-5 - Grants and gifts preserved.

No grant or gift, by will or otherwise, shall fail on account of any misnomer or informality, when the intention of the grantor or donor can be ascertained; nor shall any default or malfeasance on the part of the trustees or other officers or agents of such corporation work a forfeiture of any of its rights, powers, privileges or franchises.



Section 16-47-6 - Rights, franchises, properties and privileges retained.

In addition to the rights, properties, privileges and franchises herein granted, all rights, properties, privileges and franchises heretofore by any act of the Legislature granted to or vested in the University of Alabama shall vest and continue in such corporation.



Section 16-47-7 - Books may be furnished law department.

The justices of the Supreme Court are authorized from time to time to set apart and turn over to the law department of the university copies of such secondhand or superseded law books, known as textbooks, as they may deem expedient, the marshal and librarian taking proper receipts therefor.



Section 16-47-8 - Code and reports furnished law department.

The Secretary of State shall supply to such law department 10 copies of the Code of Alabama and one copy of the quarterly reports of the opinions of the Attorney General, as the same may from time to time be published.



Section 16-47-9 - Additional copies of the state publications furnished law department for exchange.

The Secretary of State shall furnish to the School of Law of the University of Alabama, in addition to those furnished for use therein, as many copies, but not to exceed 60 each, of all reports and publications of the State of Alabama and its several departments, agencies and institutions, including, the Alabama Code, general and local acts, Senate and House journals and other legislative documents as may be requested by the dean of the school for use in exchange with the several states or territories of the United States, the Dominion or provinces of Canada, the Republic of Mexico, the Philippine Republic, the Republic of South Africa, the Australian Commonwealth or the Dominion of New Zealand, or any of the departments, agencies or institutions thereof for similar reports and publications of each of those states, territories or nations; provided, that exchanges shall not be made to secure more than one copy of any publication.

This section shall apply to existing stocks of all such reports and publications that are not already reserved or set aside by law for a specific purpose, to all such reports and publications hereafter printed or published and to all reports and publications which the state is able to purchase at a predetermined price; but no reprint of any report or publication shall be undertaken to supply copies thereof for exchange purposes.



Section 16-47-10 - Police officers - Appointed by president; powers and duties generally.

The president of the university may appoint or employ one or more suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to the property of the university. Such person shall be charged with all the duties and invested with all the powers of police officers. The officer may eject trespassers from the university buildings and grounds. The officer may, without warrant, arrest persons who commit disorderly conduct, or trespass on the property of the institution, or in any circumstance in which an arrest by a police officer without a warrant is authorized by law, and carry them before the nearest district court or municipal court charged with the trial of such offenders. Upon proper affidavit charging the offense, the person arrested may be tried by the court and convicted as in case of persons brought before the court on a warrant. The officer or officers may summon a posse comitatus.



Section 16-47-11 - Police officers - Extended jurisdiction.

(a) Any police officer appointed pursuant to the provisions of this section or Section 16-22-1, is a peace officer whose authority extends to any place in the state; provided, that the primary duty of any such police or peace officer shall be the enforcement of the law on property owned or leased by the institution of higher education employing said peace officers; provided further, that he shall not otherwise act as a peace officer in enforcing the law except:

(1) When in pursuit of any offender or suspected offender who is charged with the commission of a crime while on the premises of said institution; or

(2) To make arrests otherwise lawfully for crimes committed, or for which there is probable cause to believe have been committed, within his presence or within the boundaries of said property owned or leased.

(b) The provisions of this section granting authority to police officers at institutions of higher learning in the State of Alabama are not intended to limit or abridge any powers heretofore granted to said officers by law, and the provisions of this section are, therefore, to be considered cumulative.

(c) Nothing in this section shall grant authority to any persons appointed under the provisions of this section to enter a classroom for the purpose of enforcing traffic or parking citations.



Section 16-47-12 - School of Mines of Alabama.

The Department of Mining Engineering of the University of Alabama is declared to be the "School of Mines" of the State of Alabama. Alabama's share of such federal aid as may hereafter be provided by Congress for the promotion or development of mines and mining and mining engineering in the several states through educational agencies shall be put at the exclusive disposal of the University of Alabama to be utilized in connection with or by that institution in such manner as the federal law and regulations may prescribe.



Section 16-47-13 - Cooperation of university with Bureau of Mines.

The Federal Bureau of Mines, Department of the Interior, has established and located a mining experiment station at the University of Alabama, the continuance of such station being conditioned upon the performance of certain obligations on the part of the University of Alabama prescribed by the federal government. The University of Alabama is authorized to meet and perform said obligations out of any funds appropriated for that purpose or which may hereafter be appropriated for that purpose. Said School of Mines of Alabama is hereby authorized to cooperate and collaborate with said station in the carrying on of its work.



Section 16-47-14 - Testing laboratory.

The testing laboratory of the University of Alabama is the official testing laboratory for cement and other materials of construction.



Section 16-47-15 - Summer school for teachers - Establishment.

The trustees of the University of Alabama may establish at that institution a school to be known as the summer school for teachers, at which during the summer months instruction shall be given in all the public school studies and in such other studies as may be necessary to better prepare teachers for efficient service in the public schools of this state.



Section 16-47-16 - Summer school for teachers - Maintenance.

The summer school for teachers at the University of Alabama shall be maintained and supported by the annual legislative appropriation for that specific purpose.






Article 2 - Board of Trustees.

Section 16-47-30 - Composition; terms of office; election; vacancies; compensation.

The state university shall be under the control of the board of trustees, which shall consist of two members from the congressional district in which the university is located, and one from each of the other congressional districts in the state, the State Superintendent of Education and the Governor, who shall be ex officio president of the board.

The members of the board of trustees, as now constituted, shall hold office until their respective terms expire under existing law and until their successors shall be elected and confirmed, as hereinafter required. Successors to those trustees whose terms expire in 1902 shall hold office until 1907; successors to those whose terms expire in 1904 shall hold office until 1911; successors to those trustees whose terms expire in 1906 shall hold office until 1915; and thereafter their successors shall hold office for a term of 12 years.

When the term of any member of such board shall expire, the remaining members of the board shall, by secret ballot, elect his successor; provided, that any trustee so elected shall hold office from the date of his election until his confirmation or rejection by the Senate, and if confirmed, until the expiration of the term for which he was elected and until his successor is elected. At every meeting of the Legislature, the State Superintendent of Education shall certify to the Senate the names of all who have been so elected since the last session of the Legislature, and the Senate shall confirm or reject them as it shall determine for the best interest of the university. If it rejects the names of any members it shall thereupon elect trustees in the stead of those rejected.

In the case of a vacancy on said board by death or resignation of a member, or from any cause other than the expiration of his term of office, the board shall elect his successor, who shall hold office until the next session of the Legislature, when the name of a successor or successors elected by said board to fill the vacancy or vacancies so occasioned shall be certified by the State Superintendent of Education to the Senate, and the Senate shall confirm, or reject, as it shall determine is for the best interest of the university; and, if confirmed by the Senate, the person, or persons so elected to fill said vacancy shall hold office for the unexpired term to which he is so elected. If the Senate rejects the name of any person to fill said vacancy, it shall thereupon elect some person or persons in the stead of those rejected.

No trustee shall receive any pay or emolument other than his actual expenses incurred in the discharge of his duties as such.



Section 16-47-31 - Quorum; majority vote; president pro tempore.

Five members of the board of trustees, exclusive of the ex officio members, shall constitute a quorum. Every member present shall be required to vote, and a majority of those present shall govern. At their first meeting, the board shall elect one of its number president pro tempore, who shall preside in the absence of the Governor and shall hold the position until the next annual or special meeting, when another president pro tempore shall be elected.



Section 16-47-32 - Meetings.

(a) The board of trustees shall meet at least once in each year and on the first Wednesday in June, unless some other day is selected by them, and it may, by ordinance or resolution adopted by it, prescribe other regular times for meeting. At such meeting it may continue in session as long as it may deem proper for the welfare of the institution and may at any session appoint a special or adjourned meeting. Upon the written application of four members, or of any three members with his or her concurrence, the president pro tempore shall appoint a special meeting and issue notice thereof to the several members. Such special meeting shall not be appointed for a day less than seven days subsequent to the date of the notice. In case there is no president pro tempore of the board, or in case the president pro tempore is incapacitated to act, then the Governor, as president of the board, shall upon the written application of four members, in like manner call such special meeting. Regular meetings of the board must be held at the university, but special or adjourned meetings may be held at the university or in the City of Montgomery, the City of Birmingham, or the City of Huntsville.

(b) Members of the board of trustees, the executive committee of the board of trustees, or any other committee established by the board of trustees may participate in a meeting of the board or committee by means of conference telephone, video conference, or similar communications equipment by means of which all persons participating in the meeting may hear each other at the same time. Participation by such means shall constitute presence in person at a meeting for all purposes, including the establishment of a quorum. Notice of such meetings must be given in accordance with the Alabama Open Meetings Act and such telephone or video conference or similar communications equipment shall also allow members of the public the opportunity to simultaneously listen to or observe such meetings.



Section 16-47-33 - Records of trustees' proceedings preserved; payment of expenses of trustees.

The proceedings of the board of trustees must be recorded in a substantially bound book, which must be kept in the archives of the university; and the board may at any meeting employ a secretary. The certificate of the president or, in his absence, of the president pro tempore, countersigned by the secretary, if there is one, shall entitle the several trustees to their constitutional pay out of the treasury of the university; and the compensation of the secretary and the necessary incidental expenses of the board at each session shall be paid on the order of the board, and the certificate of the president or president pro tempore, as the case may be, out of such treasury.



Section 16-47-34 - Powers generally.

The board of trustees has the power to organize the university by appointing a corps of instructors, who shall be styled the faculty of the university, and such other officers as the interest of the university may require; to remove such instructors or officers, and to fix their salaries or compensation, and increase or reduce the same at their discretion; to institute, regulate, alter or modify the government of the university, as it may deem advisable; to prescribe courses of instruction, rates of tuition and price of board and regulate the necessary expenses of students; and to confer such degrees as are usually conferred by similar institutions. It may delegate to the faculty of the university, or other officers, such powers and functions in the government of the students and in the administration of the affairs of the university as it may deem proper; but in no case shall any person be authorized to receive, hold or disburse any funds of the university without having first given bond, conditioned for the faithful discharge of his duties; and no person shall be excluded from the full benefit of the University Fund or placed at any disadvantage in the pursuit of his studies who possesses the requisite literary or other qualifications and is willing to submit to the discipline prescribed for the students.



Section 16-47-35 - Authority of trustees to dispose of property.

The Board of Trustees of the University of Alabama may sell, lease or otherwise dispose of, all or any part of such land as has been or may be selected under and by virtue of an act of Congress entitled, "An act to increase the endowment of the University of Alabama from the public school lands in said state," approved April 23, 1884, and may sell lands or any interest therein or part thereof for such prices and upon such terms as to it may seem proper. Such sales may be for cash or for part cash, and the said Board of Trustees of the University of Alabama shall not be limited by any statute heretofore enacted as to what part of the purchase price of such lands which it has heretofore sold or may hereafter sell shall be in cash, but the percent of the purchase price of such lands that may have been or shall be in cash shall be such as said Board of Trustees of the University of Alabama may agree upon with the purchaser or purchasers.



Section 16-47-36 - Report to Legislature.

It shall be the duty of the board of trustees to make to the Legislature, at each session thereof, a full report of its transactions and of the condition of the university, embracing an itemized account of all receipts and disbursements on account of the university by those charged with the administration of its finances.



Section 16-47-37 - Executive committee of trustees.

The Board of Trustees of the University of Alabama may create an executive committee consisting of three or more of the trustees composing the said board upon which committee it may confer full power and authority to lease, sell and convey such lands or any part thereof, or any interest therein, as fully as said Board of Trustees of the University of Alabama could itself do.






Article 3 - Dental College of Alabama.

Division 1 - General Provisions.

Section 16-47-50 - Establishment.

There is hereby created and established a four-year school of dentistry in the State of Alabama to be under the sole management, ownership and control of the Board of Trustees of the University of Alabama, to be located at Birmingham, Alabama, as a part of the medical center, which shall be known as the Dental College of Alabama or such other name as the board of trustees and the advisory board shall hereafter designate.



Section 16-47-51 - Dentists Advisory Board.

There is hereby created and established a board to be known as the Dentists Advisory Board, consisting of five dentists who shall be members in good standing of the State Dental Association of Alabama and shall reside in different sections of the State of Alabama. The duties of the members of said board shall be to meet with the Alabama Building Commission upon its call for the purpose of giving information and advice to the said Alabama Building Commission as to proper location, establishment, buildings and equipment of said dental school, during the period of time occupied by the Alabama Building Commission in locating, establishing, building and equipping said dental school, and to meet with the Board of Trustees of the University of Alabama, or with three or more members of said board of trustees at such times and places as may be mutually agreed upon, due notice of said meetings to be given by the board of trustees, for the purpose of giving information and advice to the trustees as to the proper maintenance and operation of the dental school. The first five members of the Dentists Advisory Board shall be appointed by the Governor: One for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years and one for a term of five years; and thereafter all members of said board shall be elected by the Board of Trustees of the University of Alabama on nominations made by the State Dental Association or its authorized agents, for five-year terms each. Vacancies shall be filled likewise by the Board of Trustees of the University of Alabama, and the appointees shall serve for the unexpired terms. The members of said advisory board shall serve without pay, but shall be reimbursed for their actual expenses incurred in the discharge of their duties, to be paid in the same manner as the expenses of the university trustees are paid. The dean of the school of dentistry shall be an ex officio member of the Dentists Advisory Board and shall sit with it in its deliberations.



Section 16-47-52 - Appropriations not to affect other appropriations to university.

Since it is the purpose of this chapter to establish and maintain a standard four-year dental school to be administered by the University of Alabama, and since the university, in order to carry out that purpose, must itself necessarily continue to be accredited by the national and regional standardizing agencies, it is hereby expressly provided that appropriations made under this chapter, being set apart exclusively for the school of dentistry and for no other purpose, shall not adversely affect appropriations made to the university in support of its other schools, colleges, divisions and activities.



Section 16-47-53 - Report to Legislature.

It shall be the duty of the board of trustees to make to the Legislature of Alabama at each regular session thereof a full report of its transactions under this chapter and of the condition of the dental school, embracing an itemized account of all receipts and disbursements on account of said dental school by those charged with the administration of the finances thereof.



Section 16-47-54 - Authority of board of trustees of university.

The Board of Trustees of the University of Alabama is hereby given full power and authority to maintain and operate the school of dentistry created by this chapter wherever located, and to set, establish and maintain standards of scholarship and teaching which shall be in accordance with standards approved by the Council of Dental Education of the American Dental Association, and to perform all acts and functions necessary or appropriate to carry out the provisions of this chapter as it relates to the proper and orderly maintenance and operation of said dental school; provided, that the board of trustees shall be under no duty to operate or to continue the operation and maintenance of said dental school unless and until adequate appropriations are received from the State of Alabama for that purpose.






Division 2 - Scholarships.

Section 16-47-76 - Board of Dental Scholarship Awards creation; establishment of scholarships; composition of board.

There is hereby created and established a board to be known as the Board of Dental Scholarship Awards, which shall be authorized and required to establish scholarships to provide for and further dental training, in pursuance of a dental degree, of qualified applicants for admission to the University of Alabama School of Dentistry or any other dental school accredited by the Council on Dental Education of the American Dental Association. The board shall give first priority to Alabama students who will attend dental school in Alabama. The board also shall establish the Alabama Dental Service Program as set out in Sections 16-47-77 through 16-47-81. The board shall also establish the Rural Dental Health Scholars Program for the purpose of awarding scholarships to high school students who are interested in the practice of dentistry in rural areas. Also, the board shall establish the Rural Dental Scholars Program for dental students and shall award scholarships and reimbursements for expenses for such dental students. The board shall promulgate rules for the implementation and administration of the programs. The board shall be composed of the Secretary of the Alabama Dental Association, who shall serve as chairman of the board; one dentist elected from each component society of the Alabama Dental Association, whose terms of office shall be staggered, two dentists being elected for a term of one year, two dentists being elected for a term of two years, two dentists being elected for a term of three years, and two dentists being elected for a term of four years, and at the end of each term of office, successors shall be elected for a term of four years; the Director of the Bureau of Dental Health of the Health Department of Alabama; the Dean of the University of Alabama School of Dentistry or his designee; and the Chairman of the University of Alabama School of Dentistry Admissions Committee.



Section 16-47-77 - Board of Dental Scholarship Awards - Powers and duties.

The Board of Dental Scholarship awards shall have power and authority to make reasonable rules and regulations not inconsistent with the laws of this state as may be necessary for the regulation of its proceedings and for the discharge of the duties imposed on it. The board shall receive and review all applications for scholarship loans and awards, and for loans awarded under the Alabama Dental Service Program, shall make a careful and thorough investigation of the ability, character, and qualifications of each applicant, and shall be responsible for the further administration of the scholarship loans and awards and of the program, subject to the provisions of this article. Also, the board annually shall report on the condition and accomplishments of the program to the Governor, Lieutenant Governor, Speaker of the House, President Pro-Tem of the Senate and the chairs of the House and Senate health committees. The report shall include for the reporting year the locations where participants agreed to serve, or where dentists were serving, to repay program loans. The report also shall include for the reporting year the number of participating dentists who demonstrated to the board's satisfaction that an average of at least 20 percent of his or her active patients were indigent or covered by Medicaid, and the number of participating dentists who demonstrated to the board's satisfaction that an average of at least 30 percent of his or her active patients were indigent or covered by Medicaid.



Section 16-47-78 - Types of scholarships; disposition of funds; operation of programs.

(a) The board shall establish four types of scholarships as follows:

(1) A number of loans equal to 20 percent of the number of students enrolled in the University of Alabama School of Dentistry, based on the economic need and scholastic ability of the applicant, in an amount not to exceed the annual tuition per annum or four times that amount over a four-year period, shall be available to any bona fide resident of Alabama of good character who has been accepted for matriculation by the University of Alabama School of Dentistry or any other educational institution accredited by the Council on Dental Education of the American Dental Association. This section shall also apply to graduate students at the discretion of the board.

(2) A number of nonrefundable merit scholarship awards equal in number to five percent of the number of students enrolled in the University of Alabama School of Dentistry, in an amount not to exceed the annual tuition per annum or four times that amount over a four-year period, shall be available to outstanding students, one fourth of which shall be awarded each year to members of the entering class at the University of Alabama School of Dentistry, who, in the judgment of the board, have the highest scholastic achievement in undergraduate studies, sufficient dental aptitude, excellence of character, and other pertinent qualifications.

(3) A number of loans or nonrefundable scholarships for the Rural Dental Health Scholars Program established pursuant to Section 16-47-76 and operated by the College of Community Health Sciences at the University of Alabama and supported by the University of Alabama School of Dentistry.

(4) A number of scholarships and reimbursements for expenses for dental students in the Rural Dental Scholars Program established pursuant to Section 16-47-76.

(b) Any appropriations made pursuant to Sections 16-47-76 through 16-47-81, or funds received by the Board of Dental Scholarship Awards remaining at the end of any fiscal year shall remain with the board and not revert to any other fund. This section shall have retroactive effect to September 30, 2005.

(c) (1) The board shall operate the Alabama Dental Service Program, under which loans may be awarded by the board to applicants of good character who are enrolled in the University of Alabama School of Dentistry or any other educational institution accredited by the Council on Dental Education of the American Dental Association, but only to applicants who have agreed in writing to a contract as provided in subsection (d) of Section 16-47-79. Loans awarded under the program shall be based in part on the economic need and scholastic ability of each applicant. For applicants it approves to participate in the program, the board may award each participant, for as many as four years, an annual loan worth up to the annual cost of in-state tuition and required fees at the University of Alabama School of Dentistry.

(2) The program shall be funded by direct appropriation from the Education Trust Fund.



Section 16-47-79 - Repayment of loans.

(a) Scholarships extended under subdivisions (1) and (3) of subsection (a) of Section 16-47-78 shall be repaid following graduation either in cash as is provided under subsection (b) or under the terms of a contract to serve in a needy area in Alabama for a term to be specified by the board as provided in subsection (c). Any moneys received from recipients in repayment of a scholarship loan under subsections (b) and (c) shall upon receipt thereof be retained by the Board of Scholarship Awards to be used for funding of future scholarships. The board shall establish a separate fund for these purposes.

(b) Scholarship loans to be repaid under this subsection shall be repaid to the Board of Dental Scholarship Awards in full at an interest rate of six percent per annum from the date of graduation from dental school. Payments are to be made annually, the first of which is due one year after the recipient enters the practice of dentistry or one year after completion of specialty training, whichever occurs first. Repayment in full shall be completed within eight years from initiation of repayment. Any recipient who fails for any reason to continue his or her dental education shall repay all loan amounts in accordance with terms and conditions established by the Board of Dental Scholarship Awards. The interest rate on such unpaid loan amounts shall be fixed at six percent per annum from date of his or her departure or removal from dental school.

(c) Scholarship loans to be repaid under this subsection shall be repaid by service in one of the following ways, subject to approval of the Board of Dental Scholarship Awards:

(1) Practice for a four-year period in a community of less than 5,000 population in which the dentist-population ratio is less than one to 3,000 and the community is at least 30 miles from a city of 50,000 population. This mileage requirement may be waived by the board in its discretion in individual cases.

(2) Practice for a five-year period in a community of more than 5,000 population and less than 15,000 population which has been deemed by the Board of Dental Scholarship Awards to be critically in need of additional dental practitioners.

(3) Practice for a five-year period in a community of more than 15,000 but less than 100,000 population which has been deemed by the Board of Dental Scholarship Awards to be critically in need of additional dental practitioners, and repayment of one half the loan plus six percent interest per annum in five annual payments, beginning at the end of the first year of practice.

(4) Practice for five years in a position in Alabama in public health or as a dentist in a state institution approved by the Board of Dental Scholarship Awards.

(5) For loans of less than four years of study, the annual tuition service repayment may be prorated for each year tuition is received.

(6) Recipients who elect a service-type repayment pursuant to one of the preceding subdivisions (1), (2), (3), or (4) shall make repayment in cash plus six percent interest per annum on a prorated basis as determined by the Board of Dental Scholarship Awards for any portion of this obligation which is not fulfilled.

(d) (1) As a condition of approval by the board of a loan or loans under the Alabama Dental Service Program, each applicant shall enter into a written contract with the board, whereby the applicant shall agree to repay each annual loan received under the program by working, in full-time clinical practice as a licensed dentist in an area of critical need approved by the board, for 18 months, or 15 months if the dentist demonstrated to the board's satisfaction that an average of at least 20 percent of his or her active patients were indigent or covered by Medicaid during that time, or 12 months if the dentist demonstrated to the board's satisfaction that an average of at least 30 percent of his or her active patients were indigent or covered by Medicaid during that time.

An applicant who has signed such a contract with the board may postpone choosing an area of critical need in which to work to a time set by the board.

(2) A participant in the program, subject to approval by the board, may change the area of critical need where he or she will work to repay loans under this program, but in no case shall the participant work in full-time practice for less than four years in the new area of critical need.

(3) An area of critical need shall be an area in Alabama with a critical need, as determined by the board, for dentists, and shall not be a part of, or within five miles of, an urbanized area as defined most recently by the U.S. Census Bureau. The board shall adopt rules under the Administrative Procedure Act to implement this section.

(4) Each dentist repaying loans from the program by working in an area of critical need shall participate in the state Medicaid program.



Section 16-47-80 - Contractual agreement of recipients; penalties for breach.

(a) Each recipient of a scholarship loan under the provisions of this article shall enter into a contract with the Board of Dental Scholarship Awards whereby he or she agrees to repay the scholarship loan in a manner prescribed by the board not inconsistent with any provision of this article. Breach of contract by the recipient shall make him or her immediately liable for the unpaid balance of the loan and shall constitute a ground for the revocation of his or her certificate or license to practice dentistry in the State of Alabama. In the event of death or total and permanent disability of the recipient to engage in the practice of dentistry, repayment of the loan may be excused by the board. The Attorney General of Alabama, upon request of the Board of Dental Scholarship Awards, shall institute proceedings in the name of the state for the purpose of recovering any amount due the state under the provisions of this article. The proceedings to have such dentist's certificate or license revoked shall be commenced upon the written complaint of the Board of Dental Scholarship Awards to the State Board of Dental Examiners. The proceedings shall be in accordance with the provisions of Alabama law pertaining to the revocation of licenses to practice dentistry. Notwithstanding any other provision of this section, applicants and participants in the Alabama Dental Service Program shall repay loans as called for in written contracts outlined in subsection 16-47-79 (d).

(b) In addition to penalties for breach of contract outlined above in this section, participants in the program shall pay an additional penalty for breach of contract as specified:

(1) For breach of contract under which a year's worth of loans has been received, a penalty equal to 20 percent of the total principal amount of the loan.

(2) For breach of contract under which two years' worth of loans have been received, a penalty equal to 30 percent of the total principal amount of the loan.

(3) For breach of contract under which three years' worth of loans have been received, a penalty equal to 40 percent of the total principal amount of the loan.

(4) For breach of contract under which four years' worth of loans have been received, a penalty equal to 50 percent of the total principal amount of the loan.

(5) If breach of contract occurs after graduation from dental school but prior to completion of the repayment obligation set forth in Section 16-47-79 (d), a penalty equal to 100 percent of the total principal amount of all loans received by the participant from the program.



Section 16-47-81 - Localities in need of dentists.

Any incorporated or unincorporated municipality or locality in the state having a population of less than 100,000 desiring additional dentists and wishing to be designated as a locality needing additional dentists may apply to the Board of Dental Scholarship Awards to be placed on a list of localities in need of additional dentists, which shall be maintained by the board. Such application may be made either by the municipal governing body or by a petition signed by at least one twentieth of the qualified electors of the municipality or locality. If the Board of Dental Scholarship Awards determines that such locality is in need of dentists, it shall place the locality on the list of localities in need of dentists from which recipients of scholarships may upon graduation select an area in which to practice. In compiling and maintaining the list, the board may place any locality thereon which, in its opinion, needs additional dentists. A locality on the list shall qualify as a place where participants in the Alabama Dental Service Program may work to repay loans awarded by the program only if the locality also is defined as an area of critical need as outlined in subdivision 16-47-79 (d) (3).









Article 4 - University of Alabama School of Medicine.

Division 1 - General Provisions.

Section 16-47-90 - Establishment; name.

There is hereby created and established a four-year school of medicine in the State of Alabama to be under the sole management, ownership and control of the Board of Trustees of the University of Alabama and to be known as The University of Alabama School of Medicine or such other name as the board of trustees shall hereafter designate.



Section 16-47-91 - Physicians Advisory Board.

There is hereby created and established a board to be known as the Physicians Advisory Board, consisting of five physicians who shall be members in good standing of the State Medical Association of Alabama and shall reside in different sections of the State of Alabama. The duties of the members of said board shall be to meet with the Board of Trustees of the University of Alabama, or with three or more members of said board of trustees, at such times and places as may be mutually agreed upon, due notice of said meetings to be given by the board of trustees, for the purpose of giving information and advice to the trustees as to the proper maintenance and operation of the medical school. The first five members of the Physicians Advisory Board shall be appointed by the Governor, one for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years and one for a term of five years; and thereafter all members of said board shall be elected by the Board of Trustees of the University of Alabama on nominations made by the State Medical Association or its authorized agents for five-year terms each. Vacancies shall be filled likewise by the Board of Trustees of the University of Alabama, and the appointees shall serve for the unexpired terms. The members of said advisory board shall serve without pay, but shall be reimbursed for their actual expenses incurred in the discharge of their duties, to be paid in the same manner as the expenses of the university trustees are paid. The dean of the school of medicine shall be an ex officio member of the Physicians Advisory Board and shall sit with it in its deliberations.



Section 16-47-92 - Appropriations to University of Alabama not affected.

Since it is the purpose of this article to establish and maintain a standard four-year medical school to be administered by the University of Alabama, and since the university, in order to carry out that purpose, must itself necessarily continue to be accredited by the national and regional standardizing agencies, it is hereby expressly provided that appropriations made under this article, being set apart exclusively for the school of medicine and for no other purpose, shall not adversely affect appropriations made to the university in support of its other schools, colleges, divisions and activities.



Section 16-47-93 - Annual report to Legislature.

It shall be the duty of the board of trustees to make to the Legislature of Alabama at each regular session thereof a full report of its transactions under this chapter and of the condition of the medical school, embracing an itemized account of all receipts and disbursements on account of said medical school by those charged with the administration of the finances thereof.



Section 16-47-94 - Power and authority of Board of Trustees of University of Alabama.

The Board of Trustees of the University of Alabama is hereby given full power and authority to maintain and operate the school of medicine created by this chapter wherever located, and to set, establish and maintain standards of scholarship and teaching which shall be in accordance with standards approved by the council on medical education and hospitals of the American Medical Association and of the Association of American Medical Colleges, and to perform all acts and functions necessary or appropriate to carry out the provisions of this chapter as it relates to the proper and orderly maintenance and operation of said medical school; provided, that the board of trustees shall be under no duty to operate or to continue the operation and maintenance of said medical school unless and until adequate appropriations are received from the State of Alabama for that purpose.



Section 16-47-95 - Acquisition of property for school of medicine; issuance of bonds.

The Board of Trustees of the University of Alabama shall have full power and authority to acquire by purchase, lease or gift from any city, county or other public or private body, and to maintain, utilize and operate any personal or real property, whether in the form of hospitals, clinics or otherwise, deemed to be appropriate and necessary to the maintenance and operation of its school of medicine, and any such city, county or other public or private body shall have full power and authority to convey and transfer the said personal and real property accordingly on such terms as its governing body shall determine. The said board is further given the specific full power and authority to assume any and all legal obligations lying against the vendor, lessor or donor by virtue of ownership of property so acquired, and to assume any and all legal obligations lying against the property so acquired or against the net revenue derived from the operation thereof, and, if necessary, in acquiring or purchasing any hospital or hospitals mentioned in this section, said university is hereby authorized to issue its bonds in such an amount and in such denominations and maturing at any time it may determine; such bonds to be secured either by a pledge of the net revenue received from the operation of said hospital or hospitals, or by a mortgage on the hospital buildings as such, one or both. Any bonds assumed or issued by said board of trustees or said university pursuant to the provisions of this section shall not constitute a debt of this state, and the faith and credit of this state shall not be pledged as security for or in payment of said bonds.






Division 2 - Scholarships.

Section 16-47-121 - Board of Medical Scholarship Awards - Created; authorization to issue scholarships; agreements with loan recipients.

There is hereby created a Board of Medical Scholarship Awards, which shall establish scholarships and loans to provide for the medical training of qualified applicants for admission, or students in, the University of Alabama School of Medicine or the University of South Alabama College of Medicine, or any other accredited or provisionally accredited school of medicine in Alabama. The recipients of loan awards shall enter into a valid agreement with the Board of Medical Scholarship Awards to practice the profession of medicine in those areas and localities of Alabama as may be determined by the board for a number of years to be stipulated in the agreement.



Section 16-47-122 - Board of Medical Scholarship Awards - Composition; terms of members; chairman.

(a) The Board of Medical Scholarship Awards shall be composed of three members of the Board of Censors of the Medical Association of the State of Alabama, the Executive Officer of the State Board of Health, the dean of each school of medicine in Alabama or his designee, the chairman of the admissions committee of each school of medicine in Alabama and two members appointed by the Governor for four-year terms, one of whom shall be a member of the State of Alabama Senate and the other a member of the State of Alabama House of Representatives. The terms of the legislative members shall be concurrent with their legislative terms.

(b) The Chairman of the Board of Medical Scholarship Awards shall be a member of the Board of Censors of the Medical Association of the State of Alabama.



Section 16-47-123 - Board of Medical Scholarship Awards - Powers and duties.

(a) The Board of Medical Scholarship Awards shall make a careful and thorough investigation of the ability, character, and qualifications of each applicant, and award scholarships and loans according to the judgment of the board. Preference in granting loans shall be given to applicants who sign agreements to practice in those areas in greatest need of medical service for periods of time to be stipulated by the board.

(b) The Board of Medical Scholarship Awards shall make reasonable rules and regulations for implementing and administering this division.



Section 16-47-123.1 - Annual administration expenses.

The board shall establish the fiscal requirements for its annual administration expenses, which may be paid from funds from any source which are available to the board.



Section 16-47-124 - Types of awards.

There shall be two types of awards as follows:

(1) LOANS. A number of loans equal in number to 20 percent of the student body of the medical schools in the State of Alabama, each in an amount of up to the average cost of tuition, fees, and living expenses, as set forth in the current catalogs of the University of Alabama School of Medicine or the University of South Alabama College of Medicine, for the year of each enrollment. These loans shall be available to any resident of Alabama of good character who has been accepted for matriculation by one of the medical schools of Alabama preference being given to those applicants who can show an economic need, and who commit in writing to practice in a rural area in a generalists specialty as determined by the board. The board may, in its discretion, permit students to apply for a loan under this subdivision in any scholastic year and for any previously completed scholastic year of medical education. These loans shall be repaid following graduation, under the terms of a contract to practice clinical medicine in an area of Alabama identified by the board as medically underserved for a term of years, as hereinafter set forth.

(2) MERIT SCHOLARSHIPS. A number of merit scholarships equal in number to five percent of the student body of the medical schools in the State of Alabama, each in an amount not to exceed $5,000 (five thousand dollars) per annum or $20,000 (twenty thousand dollars) over a four-year period shall be granted to students with high scholastic achievement and excellent character who will attend one of the medical schools of the State of Alabama. The students to whom merit scholarships are granted shall not be obligated to repay the amount of the scholarship award.



Section 16-47-125 - Repayment obligation may begin immediately upon discontinuation of medical education.

Any recipient who fails for any reason to continue his or her medical education may, at the discretion of the board, be required to repay all loan amounts immediately with simple interest of eight percent annually from the date of his or her departure or removal from medical school.



Section 16-47-126 - Repayment of loans by performing certain services.

The loan or any part thereof shall be repaid by engaging in full-time clinical practice, as defined in the regulations of the board, in one of the following ways, in accordance with a contract approved by the Board of Medical Scholarship Awards:

(1) Practice for a period equal to one year of practice for each year the individual received a loan in a community of less than 5,000 population which is in an area within Alabama identified by the board as medically underserved.

(2) Practice for a period equal to one and one-fourth years of practice for each year the individual received a loan in a community of more than 5,000 population and less than 15,000 population which is in an area within Alabama identified by the board as medically underserved.

(3) Practice for a period equal to one and one-half years of practice for each year the individual received a loan in a community of more than 15,000 but less than 50,000 population which is in an area within Alabama identified by the board as medically underserved.



Section 16-47-126.1 - Award contracts in force prior to February 14, 1994 may continue; option available to re-contract under new provisions; additional board powers.

Individuals who have entered into contracts with the Board of Medical Scholarship Awards prior to February 14, 1994 shall be entitled to continue to receive the loans or merit scholarship, or both, in the amounts specified in the contract. Repayment shall be in accordance with the terms of the contract. These individuals shall have the option to terminate an existing contract and enter into a new contract under the provisions of this division. The board shall prescribe in regulations the repayment obligations of any individual who receives loans in less than the full amount authorized by the board or who terminates an existing contract and enters into new contracts under this division. The board may, in its discretion, excuse repayment of a loan, in whole or in part, based upon the disability or other extreme hardship not the fault of the loan recipient.



Section 16-47-127 - Agreement by recipients to practice in certain areas; immediate liability upon default; penalty provisions; proceedings for recovery of amount due; death, disability may excuse repayment.

(a) Each recipient of a loan under this division shall enter into an agreement with the Board of Medical Scholarship Awards whereby the recipient agrees to practice in an area as defined in Section 16-47-126. In the event of a default or other breach of contract by the recipient of loans provided under this division, or other termination of contract prior to the completion of the period of medical education and training, the individual shall be liable for immediate repayment of the total principal loan amount plus interest at the rate of eight percent accruing from the date of default or termination and an additional penalty as specified:

(1) For default or termination of a loan for one scholastic year, a penalty equal to 20 percent of the total principal amount of the loan.

(2) For default or termination of a loan for two scholastic years, a penalty equal to 30 percent of the total principal amount of the loan.

(3) For default or termination of a loan for three scholastic years, a penalty equal to 40 percent of the total principal amount of the loan.

(4) For default or termination of a loan for four scholastic years, a penalty equal to 50 percent of the total principal amount of the loan.

(5) If default or termination occurs after the fourth year but prior to the completion of a residency training program accredited by the Accreditation Council on Graduate Medical Education in a generalists specialty as determined by the board, a penalty equal to 100 percent of the total principal amount of the loan.

(6) If default or termination occurs after completion of a residency training program but prior to completion of the repayment obligation as set forth in Section 16-47-126, a penalty equal to 200 percent of the total principal amount of the loan.

(b) The Attorney General or any district attorney, upon request of the Board of Medical Scholarship Awards, shall institute proceedings in the name of the state for the purpose of recovering any amount due the state under this division. Any sums recovered under Section 16-47-125 or this section from loan recipients or paid by the recipients to the board shall be retained by the Board of Medical Scholarship Awards for funding of future scholarships.

(c) In the event of death of a recipient or upon the recipients' becoming permanently disabled to an extent that he or she is no longer able to engage in the practice of medicine, repayment of the loan may be excused by the board.



Section 16-47-128 - Failure of recipient to perform loan agreement grounds for revocation of medical license; revocation proceedings.

The failure of a recipient of a loan to perform his or her agreement with the Board of Medical Scholarship Awards or to pay the amount he or she is liable for under this division shall constitute a ground for the revocation of his or her license to practice medicine. The proceedings to have the physician's license revoked shall be commenced upon the written complaint of the Board of Medical Scholarship Awards to the State Board of Medical Examiners. The proceedings shall be in accordance with Sections 34-24-310 to 34-24-381, inclusive, for the imposition of disciplinary sanctions on a license to practice medicine in this state.



Section 16-47-129 - Localities in need of physicians.

Any incorporated or unincorporated municipality or locality in the state having a population of less than 15,000, desiring additional physicians and wishing to be designated as a locality needing additional physicians, may apply to the Board of Medical Scholarship Awards to be placed on a list of localities in need of additional physicians, which shall be maintained by the board. Such applications may be made either by the municipal governing body or by a petition signed by at least one twentieth of the qualified electors of the municipality or locality. If the Board of Medical Scholarship Awards determines that such locality is in need of physicians, it shall place the locality on the list of localities in need of physicians from which recipients of scholarships may, upon graduation, select an area in which to practice. In compiling and maintaining the list, the board may place any locality thereon which, in its opinion, needs additional physicians.









Article 5 - University of Alabama School of Nursing.

Section 16-47-130 - Establishment.

There is hereby created and established a collegiate school of nursing in the University of Alabama to be under the sole management, ownership and control of the Board of Trustees of the University of Alabama for the purpose of providing a program of education and clinical training for the preparation of professional nurses. The school shall be autonomous under the direction of a dean, who shall be a nurse, and shall be known as the University of Alabama School of Nursing or by such other name as the said board of trustees shall hereafter designate.



Section 16-47-131 - Clinical and other educational facilities.

The University of Alabama is authorized to secure clinical and other educational facilities for the students of the nursing school in approved hospitals and health agencies and institutions by contract or other arrangements.



Section 16-47-132 - Payment of expenses.

The expenses incurred in and the cost of carrying out the provisions of this article shall be paid out of funds appropriated for that purpose by the Legislature.



Section 16-47-133 - Appropriations made under article not to adversely affect other appropriations made to university.

Since it is the purpose of this article to establish and maintain a collegiate school of nursing to be administered by the Board of Trustees of the University of Alabama, and since the said board of trustees in order to carry out that purpose, must necessarily continue to operate the University of Alabama as an institution accredited by the national and regional standardizing agencies, it is hereby expressly provided that appropriations made under this article, being set apart exclusively for the said school of nursing and for no other purpose, shall not adversely affect appropriations made to the university in support of its other schools, colleges, divisions and activities.



Section 16-47-134 - Report to Legislature.

It shall be the duty of the board of trustees to make to the Legislature of Alabama at each regular session thereof a full report of its transactions under this chapter and of the condition of the nursing school, embracing an itemized statement of all receipts and disbursements on account of said nursing school.



Section 16-47-135 - Scholarships - How distributed.

There shall be awarded each year 125 scholarships to the University of Alabama School of Nursing for nursing education. These scholarships shall be awarded to applicants from the state-at-large. They shall be distributed, insofar as practicable, throughout the state, and may be distributed to students in any year of study in said school of nursing.



Section 16-47-136 - Scholarships - Who eligible.

To be eligible to receive a scholarship provided by this article, a person must have been a resident of the State of Alabama for a period of at least one year immediately preceding the time of making application and must be a person of good character, who shall have been accepted for matriculation by the authorities of the University of Alabama and shall have met the requirements for professional nursing education as determined by the University of Alabama School of Nursing. Applications for scholarships shall be made to the University of Alabama School of Nursing.



Section 16-47-137 - Scholarships - Amount and conditions; selection of recipients.

Each scholarship provided for by this article shall be in the amount of $600.00 per year payable from funds appropriated to the University of Alabama School of Nursing for this purpose. A scholarship may either be renewed by the school of nursing for the same student or awarded to another applicant for the scholarship. Appropriate competitive examinations of aptitude and ability shall be administered to the applicants by the University of Alabama School of Nursing. The results of the examinations shall be used as guides in the selection of the recipients of the scholarship from the various geographical areas of the state. In case a scholarship student fails to complete the course prescribed for the baccalaureate degree in nursing, the student must repay the amount of scholarship funds used. Any funds thus collected may be used as scholarship assistance for other nursing students. A scholarship student must agree to practice professional nursing in the State of Alabama for at least one year after completing the course at the University of Alabama.






Article 6 - University of Alabama, Huntsville.

Section 16-47-150 - Scholarships to division of nursing - Established; distribution.

There shall be awarded each year 30 scholarships to the Division of Nursing, University of Alabama, Huntsville, Alabama, for nursing education. These scholarships shall be awarded to applicants from the state-at-large. They shall be distributed insofar as practicable throughout the state.



Section 16-47-151 - Scholarships to division of nursing - Who eligible.

To be eligible to receive a scholarship provided by this article, a person must have been a resident of the State of Alabama for a period of at least one year immediately preceding the time of making application and must be a person of good character and shall have been accepted for matriculation by the authorities of the University of Alabama, Huntsville, Alabama and shall have met the requirements for professional nursing education as determined by the Division of Nursing of the University of Alabama, Huntsville, Alabama.



Section 16-47-152 - Scholarships to division of nursing - Amount and conditions; selection of recipients.

Each scholarship provided for by this article shall be in the amount of $600.00 per year, payable from funds appropriated to the Division of Nursing of the University of Alabama, Huntsville, Alabama for this purpose. A scholarship may either be renewed by the said school of nursing for the same student or awarded to another applicant for the scholarship. Appropriate competitive examinations of aptitude and ability shall be administered to the applicants by the Division of Nursing of the University of Alabama, Huntsville, Alabama. The results of the examinations shall be used as guides in the selection of the recipients of the scholarships from the various geographical areas of the state. In case a scholarship student fails to complete the course prescribed for the baccalaureate degree in nursing, that student must repay the amount of scholarship funds used. Any funds thus collected may be used as scholarship assistance for other nursing students. A scholarship student must agree to practice professional nursing in the State of Alabama for at least one year after completing the course at the Division of Nursing of the University of Alabama, Huntsville, Alabama.






Article 7 - School of Social Work of Alabama.

Section 16-47-170 - Established; minimum course of instruction.

There is hereby created and established a graduate school of social work in the State of Alabama, to be under the sole management, ownership and control of the Board of Trustees of the University of Alabama. This school shall provide not less than a two-year course of instruction in social work and related subjects on the graduate level. It shall be known as the School of Social Work of Alabama; however, the board of trustees of the university may change this name.



Section 16-47-171 - Powers and duties of board of trustees of university generally; school to be separate graduate school; qualifications of dean.

The Board of Trustees of the University of Alabama is hereby given full power and authority to maintain and operate the school of social work created by this article. It may set, establish and maintain standards of scholarship and teaching, but all such standards shall conform at least to the minimum standards prescribed by the standardizing agency or association for graduate schools of social work. The board of trustees of the university shall perform all acts and functions necessary or appropriate to carry out the intent and purpose of this article. The school of social work shall be a separate graduate school, with its own dean, but nonetheless a part of the University of Alabama. The dean shall possess such qualifications for the position as are prescribed by the board of trustees, but the board of trustees must include in its prescribed requirements actual training and experience as a professional social worker.



Section 16-47-172 - Scholarships; standards and requirements for admission.

The Board of Trustees of the University of Alabama is authorized and required to establish 10 scholarships for the benefit of 10 students in the school of social work. Each scholarship shall be in the amount of $1,800.00 per year. These scholarships shall be payable from the annual appropriation to the school of social work. To be eligible for one of these scholarships a person shall be a young man or woman of good character and shall have been accepted for matriculation by the authorities of the school of social work in accordance with the current standards and requirements of such school. These standards and requirements must, in turn, meet in every way the requirements for admission to an approved graduate school of social work. In awarding these scholarships, preference shall be given to applicants from counties in which there is a severe shortage of professionally trained social workers.



Section 16-47-173 - Residents to have preferential consideration for admission.

Applicants for admission to the school of social work who are bona fide residents of the State of Alabama, if they meet the admission requirements of the school, shall have preferential consideration for admission to the school.



Section 16-47-174 - Appropriations made under article not to adversely affect other appropriations made to university.

Since it is the purpose of this article to establish and provide for the maintenance of a standard two-year graduate school to be administered by the University of Alabama, and since in order to carry out that purpose the University of Alabama itself must continue to be accredited by the national and regional standardizing agencies, it is hereby expressly provided that appropriations made by or under this article, being expressly set apart exclusively for the school of social work and for no other purpose, shall not adversely affect appropriations made to the university in support of its other schools, colleges, divisions and activities.



Section 16-47-175 - Report of board of trustees.

It shall be the duty of the board of trustees of the university to make to the Legislature at each regular session thereof a full report of its transactions under this article and of the condition of the school of social work. Such report shall include an itemized account of all receipts and disbursements on account of the school of social work by those charged with the administration of the finances thereof.






Article 8 - University of Alabama Museum.

Section 16-47-190 - Definitions.

For purposes of this article, the following words and phrases shall have the respective meanings ascribed by this section:

(1) UNIVERSITY OF ALABAMA. The Board of Trustees of the University of Alabama.

(2) UNIVERSITY OF ALABAMA MUSEUM. Mound State Monument, the archeological shrine, the historical museum and the recreational area located near the town of Moundville, Alabama and situated partially in Tuscaloosa and Hale Counties, Alabama, and the museum, shell collection, beetle collection, coin collection and other museum properties owned by the Alabama Museum of Natural History, Incorporated, which are in the custody or under the control of the Geological Survey of Alabama.

(3) MUSEUM FUND. The fund created in this article for the depository of money by the Board of Trustees of the University of Alabama to be used for expenditure upon operation, development, protection, expansion, planning and maintaining the land, facilities and equipment in Tuscaloosa and Hale Counties, Alabama as a state monument, archeological shrine, historical museum, recreational area or University of Alabama Museum.



Section 16-47-191 - University authorized to acquire land for museum - Generally; cooperation with others.

The University of Alabama, in addition to other powers, shall have the right, power and authority to acquire, in the name of the University of Alabama, by purchase, lease, agreement, license, condemnation or otherwise, the fee simple interest in and to land in Tuscaloosa and Hale Counties, Alabama for the purpose of developing, preserving, improving, protecting or maintaining same as a museum, which shall include an archeological museum, historical shrine and recreational area, and to accept, in fee or otherwise, lands donated, entrusted, conveyed or devised for like purposes in said counties. It may contract and make cooperative agreements with the federal government and its agencies, with municipalities, corporations, associations, partnerships or individuals for the purpose of acquiring, planning, establishing, developing, utilizing, operating, protecting or maintaining such museum.



Section 16-47-192 - University authorized to acquire land for museum - From Alabama Museum of Natural History.

The University of Alabama, in addition to other powers, shall have the right, power and authority to acquire in the name of the University of Alabama by purchase, gift or otherwise the fee simple interest in and to land in Tuscaloosa and Hale Counties, Alabama from the Alabama Museum of Natural History for the purpose of developing, preserving, improving, protecting and/or maintaining same as a University of Alabama Museum, which shall include an archeological museum, historical shrine and recreational area, and in the acquisition of said land the University of Alabama is hereby authorized to enter into such escrow agreements as may be deemed necessary.



Section 16-47-193 - Erection, maintenance and improvement of buildings.

Upon any land specified in this article the University of Alabama shall have the right, power and authority to erect, equip, maintain or improve such buildings or facilities as may be deemed necessary for the purposes of developing, preserving or protecting such land as a University of Alabama Museum.



Section 16-47-194 - Acquisition of personal property for museum; place of display.

The University of Alabama may acquire from the Alabama Museum of Natural History, Incorporated or elsewhere, by gift, purchase or otherwise, any personal property which may be deemed necessary or advisable in the proper operation or management of the University of Alabama Museum provided for in this article. Upon such acquisition such property shall become the property of the said University of Alabama to be used, sold, traded or otherwise disposed of as may be deemed proper or advisable; such property may be displayed by the University of Alabama any place deemed by it to be advisable.



Section 16-47-195 - Construction and operation of recreational facilities.

The University of Alabama, in addition to other powers, shall have the right, power and authority to construct and operate suitable public service or recreational privileges and conveniences on any land or water embraced within the scope of this article and to charge and collect reasonable fees for the use of same and to enter into contracts for the operation of any such privilege or convenience and to enter into contracts with the federal government and with states, counties, municipalities, corporations, associations or individuals for the purpose of constructing, planning, utilizing, developing, expanding, protecting or maintaining any such privileges or conveniences or any building or facility appertaining thereto.



Section 16-47-196 - Geological Survey authorized to transfer property to and make collections for museum.

The Geological Survey of Alabama is hereby empowered and authorized to convey to the University of Alabama by gift or otherwise any of its property as it may deem proper, for use, exchange or display in the University of Alabama Museum, and upon such conveyance said property shall become the property of the University of Alabama to be used, exchanged or displayed by it in the operation or development of the said University of Alabama Museum. The geological survey of Alabama is further authorized to make such collections from time to time in the future which it may deem to be of value to the University of Alabama Museum and to convey such collections or parts thereof to the University of Alabama for any purpose specified in this article.



Section 16-47-197 - Powers of university over personal property acquired for use or display.

Any personal property acquired by the University of Alabama for use or display in its museum may be used or displayed at any place deemed by it to be advisable, and such property may be sold or exchanged as the University of Alabama shall deem proper.



Section 16-47-198 - Employees for museum; teaching at museum.

The University of Alabama shall, subject to the provisions of the State Employees' Retirement System, determine the number of employees needed for the efficient and economical performance of the functions and duties of the said University of Alabama Museum and shall hire such employees to operate, manage and maintain the same. The study and teaching of archeology, history and related subjects at said University of Alabama Museum shall be under the jurisdiction of the University of Alabama, and the same shall be achieved and performed in a manner similar to other studies and teachings at the said university.



Section 16-47-199 - Rules and regulations; punishment of violations; powers of police officers appointed by university president.

The University of Alabama shall have the power and authority to make, establish and promulgate such reasonable rules and regulations, not in conflict with the laws of Alabama, which may be deemed for the best interest of the operation, development, protection, maintenance and management of the University of Alabama Museum, which rules and regulations shall have the force and effect of law. Such rules and regulations shall be published in printed form and shall be made available to the general public and visitors to said University of Alabama Museum. Such rules, so published, shall be received in evidence in any court in this state without further proof. A violation of any rule or regulation made, established or promulgated in accordance with the provisions of this article shall be a misdemeanor. All persons appointed as police officers by the president of the University of Alabama, as provided for by law, are hereby constituted peace officers of the State of Alabama with full and unlimited police power and jurisdiction to enforce the rules and regulations promulgated by virtue of the authority contained in this article. Such police officers are clothed with the power and authority of deputy sheriffs and shall arrest without warrant and carry before the district court of the county in which an offense is committed any person violating any of the rules and regulations made and promulgated under the authority provided for in this article.



Section 16-47-200 - Disposition of fines for violations of rules.

All money arising from fines and forfeitures from violations of the rules and regulations as provided for in this article shall be forwarded by the court having jurisdiction over such violations to the University of Alabama to be deposited into the University Museum Fund.



Section 16-47-201 - Construction and maintenance of roads to and within museum grounds.

The State Department of Transportation of Alabama is hereby authorized and empowered upon the request of the University of Alabama to construct, reconstruct and maintain roads leading from a state highway to any land included within the scope of this article and to construct, reconstruct and maintain roads within the boundaries of lands included within the scope of this article. The construction and reconstruction of such roads shall be in accordance with the development plan for the said land as approved by the University of Alabama. Such roads leading to said land or lying within said land shall be constructed, reconstructed and maintained in such manner as may be agreed upon between the state Director of Transportation and the University of Alabama. The costs of such construction, reconstruction and maintenance made by the said State Department of Transportation shall be paid from the State Highway Fund.



Section 16-47-202 - Counties or municipalities may contribute land or funds for museum; contributions by others.

Any county and any incorporated city or town in the State of Alabama is hereby authorized and empowered to donate, convey and grant to the University of Alabama any land owned by it or which it may hereafter acquire to become a part of the University of Alabama Museum as herein provided for, and any county and incorporated city or town in the State of Alabama and any corporation, association, partnership or individual may contribute money to the University of Alabama to be used and expended in extending, improving, operating or maintaining said University of Alabama Museum.



Section 16-47-203 - University of Alabama Museum Fund.

There shall be a University of Alabama Museum Fund. All moneys received from gifts or bequests or from county or municipal appropriations or moneys appropriated by the State of Alabama shall be deposited by the Treasurer of the University of Alabama to the credit of said fund. There shall also be deposited in said fund all moneys received from any concession business conducted upon the land or water included in this bill and also any moneys accruing to the University of Alabama as an incident to the operation or ownership of the University of Alabama Museum, by virtue of the sale or rental of real or personal property or from whatsoever source. The said fund hereby created shall be used and expended by the University of Alabama in accordance with the terms of the gift, bequest, grant, appropriation or donation from which said moneys are derived, in the same manner, by the same authority and for the purposes stipulated in this chapter. In the absence of any such terms or stipulations, said moneys in said fund shall be expended by the University of Alabama in furtherance of any provisions of this chapter. All expenses of the University of Alabama Museum shall be payable from said fund by requisition in the same manner and under the same authority as other funds of the University of Alabama are expended; provided, no funds appropriated by the State of Alabama shall be withdrawn or expended for any purpose whatsoever unless the same shall have been allotted in accordance with the provisions of Article 4 of Chapter 4 of Title 41 of this code, and only in the amounts and for the purposes provided by the Legislature in the general appropriation bill. It is not the intent of this article to require the University of Alabama to support the University of Alabama Museum from its educational appropriations or its other educational resources, but only from those sources of income set forth herein, including state appropriations for the said Museum Fund.



Section 16-47-204 - Governor may convey interest of state in museum lands to university.

In the event the State of Alabama has or claims any interest in any of the land which is conveyed to the University of Alabama under the provisions of this article, the Governor of Alabama is hereby authorized to convey such interest to the University of Alabama by state patent, which patent shall vest title of said land in and to the University of Alabama.






Article 9 - Alabama Physician's Assistants Service Program.

Section 16-47-220 - Definitions.

For the purposes of this article, the following words shall have the following meanings, unless the context clearly indicates otherwise:

(1) AREA OF CRITICAL NEED. An area with a critical need for more physician's assistants, as determined by the board, where participants may work to repay loans received under the program.

(2) BOARD. The Alabama Board of Medical Scholarship Awards created in Section 16-47-121.

(3) PARTICIPANT. Any person awarded a loan under the program.

(4) PROGRAM. The Alabama Physician's Assistants Service Program.



Section 16-47-221 - Creation, administration, and funding.

There is hereby created and established the Alabama Physician's Assistant Service Program. The program shall be administered by the Board of Medical Scholarship Awards created in Section 16-47-121. The Program shall be funded by direct appropriation from the Education Trust Fund.



Section 16-47-222 - Applications and awards; repayment of loans.

(a) The board shall establish and award, according to the judgment of the board, loans to provide for the training of qualified applicants for admission or students in any accredited master's degree program for physician assistant studies at a medical school or college. The board may permit eligible people to apply for a loan under the Alabama Physician's Assistants Service Program in any scholastic year and for any previously completed scholastic year. The board's awarding of loans shall be done after consultation with the physician's assistant advisory committee of the Alabama Board of Medical Examiners.

(b) The board may award to an eligible person a loan or loans totaling in value as much as the average in-state tuition and required fees charged at public institutions in Alabama for completing on time a master's degree program for physician assistant studies. But a loan or loans may be awarded only to people who have signed contracts with the board to work following graduation in full-time clinical practice for three years as licensed physician’s assistants in areas of critical need.

A person who has signed such a contract with the board may postpone choosing an area of critical need in which to work to a time set by the board.

(c) Each participant's loan or loans shall be repaid by the participant fulfilling the terms of the contract he or she signed with the board for work in an area of critical need for three years.

(d) The board shall make a careful and thorough investigation of the ability, character, and qualifications of each applicant, and award a loan or loans according to the judgment of the board and the requirements of this article.

(e) A participant, subject to approval by the board, may change the area of critical need where he or she will work to repay loans under this program, but in no case shall the participant work in full-time practice for less than three years in a new area of critical need.



Section 16-47-223 - Area of critical need.

An area of critical need shall be an area in Alabama with a critical need, as determined by the board, for physician's assistants, and shall not be a part of, or within five miles of, an urbanized area as defined most recently by the U.S. Census Bureau. The board shall adopt rules under the Administrative Procedure Act to implement this section.



Section 16-47-224 - Liability upon default, etc.; penalties.

(a) If a participant defaults on or otherwise fails to honor a loan-repayment contract with the board, the individual shall be liable for immediate repayment of the total principal loan amount plus interest at the rate of 8 percent accruing from the date of default or other failure to honor the contract. In addition, the participant shall pay an additional penalty as specified:

(1) For default or other failure to honor a contract before graduation with a master's degree in physician assistant studies, a penalty equal to 30 percent of the total principal amount of the loan or loans received by the participant.

(2) For default or other failure to honor a contract after graduation with a master's degree in physician assistant studies but prior to completion of the repayment obligation set forth in Section 16-47-222, a penalty equal to 100 percent of the total principal amount of all loans received by the participant from the program.

(b) The failure of a participant to honor his or her contract with the board or to pay the amount he or she is liable for under this section shall constitute a ground for the revocation of his or her license to work as a physician's assistant in Alabama.

(c) The board may excuse repayment of a loan, in whole or in part, upon the death of a participant, or upon the participant becoming disabled to the extent that he or she is no longer able to work as a physician's assistant, or upon some other extreme hardship not the fault of the participant.



Section 16-47-225 - Annual report; rulemaking authority; use of funds.

(a) The board annually shall report on the condition and accomplishments of the program to the Governor, Lieutenant Governor, Speaker of the House, President Pro-tem of the Senate and the Chairs of the House and Senate Health Committees. The report shall include for the reporting year the locations where participants agreed to serve or where they were serving to repay loans. The report also shall outline the finances of the program.

(b) The board shall make reasonable rules and regulations to implement and administer the program.

(c) The board shall use any monies it receives from or for the operation of the program, including repayments, interest, and penalties paid because of default or other failure to honor a contract, to fund loans, or to administer the program.









Chapter 47A - ATHENS STATE UNIVERSITY.

Section 16-47A-1 - Body corporate; rights, duties, property, etc.

The school heretofore established in Athens, Alabama, and previously known as Athens State College and now known as Athens State University, is and shall remain a body corporate under the corporate name of Athens State University, and by that name, and under the direction of a board of trustees, may sue and contract, acquire, and hold real and personal property, and have and exercise all the powers of a corporation established to be a state educational institution of higher learning and shall succeed to all the rights, privileges, emoluments, benefits, interests, and titles heretofore at any time vested in the institution in its respective names; however, Athens State University is not authorized to acquire, be acquired, merge or consolidate with any university or college located more than 50 miles from its current campus. None of the powers, authority, or functions of the corporation provided for in this chapter shall be abated or impaired by this section, except as noted above. Whenever the institution is referred to in the laws of Alabama, by any one of the respective names by which it has been known, the same shall be considered to refer to Athens State University.



Section 16-47A-2 - Jurisdiction, supervision, and control of university.

Commencing on October 1, 2012, the Athens State University Board of Trustees, as created in Section 16-47A-4, shall have exclusive jurisdiction, supervision, and control of Athens State University and the State Board of Education shall be divested of all jurisdiction, power, and authority with regard to the supervision, management, and control of the university, except as otherwise provided in this chapter. In addition to the powers, duties, and authority vested in the board by this section, the board shall have and exercise all power, authority, and duties conferred on, vested in, or required of the State Board of Education or the Department of Postsecondary Education before October 1, 2012, under the laws of this state with regard to the supervision, management, and control of the university. On or before October 1, 2012, the State Board of Education shall transfer to the board all supplies, funds, books, documents, records, and other property or effects of the university. After October 1, 2012, the university may continue to offer all current units or programs of instruction for academic credit without new or additional approval from the Alabama Commission on Higher Education, so long as those units or programs of instruction for academic credit were offered by the university before October 1, 2012. The university shall continue to be under the jurisdiction of, and shall be subject to, the rules, regulations, and procedures of the Alabama Commission on Higher Education.



Section 16-47A-3 - Programs, facilities, and services; mission and objectives of the university.

(a) Athens State University shall provide, maintain, and operate public higher education programs and facilities dedicated to the preparation of students. The university shall provide educational services for the greater community including advanced education for mature students, private citizens, and service men and women, in a manner that does not violate or cause a violation of Title VI of the Civil Rights Act of 1964 or the United States Constitution. The university shall provide an academic, cultural, and social environment that fosters individuality and develops productive members of society. The mission of the university shall be accomplished by providing services to students and the greater community through the utilization of university staff and facilities and through superior teaching, scholarship, creative activities, and public service.

(b) The overriding mission of the university, unique in Alabama higher education, is to be a university serving the upper division needs of transfer students.

(c) The university may provide onsite academic instruction on the campuses of those community colleges where the senior institution in whose service area or areas the community college is located is unable or unwilling to provide the onsite instruction.

(d) Resulting from and inherent in the mission of the university are a number of ongoing goals that the board, from time to time, may affirm on the basis of recommendations of the president of the university; however, the mission of the university, unique in Alabama higher education, shall remain limited to serving the upper division needs of transfer students. The university shall only offer strategic graduate programs approved by Alabama Commission on Higher Education with the intent to avoid duplication of programs by other state universities and colleges.

(e) The annual objectives of the university, as determined by the president of the university, shall be consistent with the ongoing goals and mission of the university.



Section 16-47A-4 - Board of Trustees - Creation; composition.

(a) There is created a Board of Trustees for Athens State University. The board shall consist of the following voting members:

(1) Six members shall be residents of either the Fourth or Fifth Congressional District as constituted on October 1, 2012, at least two of whom shall be residents of the county in which the main campus of the institution is located.

(2) Two members shall be appointed from the state at large.

(3) One member shall be appointed from the governing body of the two-year institutions of higher education located in the district where the main campus of the university is located.

(4) The Chancellor of the Department of Postsecondary Education.

(5) The Governor, who shall be ex officio president of the board.

(b) Except as otherwise provided in this chapter, trustees shall be appointed by the Governor, subject to confirmation by the Senate, and shall hold office for a term of seven years and until their successors are appointed and qualified. Of the initial members appointed to the board pursuant to subdivisions (1) and (2) of subsection (a), three members shall be appointed for terms of three years, three members shall be appointed for terms of five years, and two members shall be appointed for terms of seven years. These initial trustees, appointed after October 1, 2012, shall have immediate, interim authority to conduct such business as may be necessary to fulfill the intent of this chapter without Senate confirmation for not more than 12 months after appointment. No trustee shall receive any pay or emolument, other than his or her actual expenses incurred in the discharge of his or her duties as a trustee. No employee of the university, or any person related by blood or marriage to the president of the university, shall be eligible to serve on the board. No trustee may serve more than two terms of office, except that the initial trustees appointed pursuant to subdivisions (1) or (2) of subsection (a) may be appointed to one additional term regardless of the previous number of terms served.

(c) No member of the board, individually, as a partner, as a stockholder, a board member, or an officer of a corporate body, shall conduct any business transaction, directly or indirectly, with the university. Any person who violates this subsection shall be immediately removed from the board, and replaced for the unexpired portion of his or her term by appointment of the Governor. The president of the university may not as an individual, or as an incorporator, officer, or director of any for profit entity, engage in any business in any manner which would conflict with his or her duties as president or with the best interests of the university or the students enrolled in the university. Nothing in this subsection shall be construed as forbidding the president from serving as a trustee of any other educational institution, as an officer of a church or other eleemosynary institution, or as an officer, director, or trustee of any organization from which no profit would accrue to him or her, or his or her immediate family, from any business of the organization for or with the university or the students enrolled in the university. Should the president of the university engage in any business in violation of this subsection, such action shall be sufficient cause for his or her immediate removal by the board.

(d) The Governor, the Chancellor of the Department of Postsecondary Education, and the member appointed pursuant to subdivision (3) of subsection (a), by virtue of his or her respective office, and the trustees appointed pursuant to subdivisions (1) and (2) of subsection (a), and their successors in office, are constituted and shall be considered a body corporate under the name of Athens State University.



Section 16-47A-5 - Board of Trustees - Powers and duties.

(a) The board shall have all the rights, privileges, and franchises necessary to the promotion of the ends of its creation, and shall be charged with all corresponding duties, liabilities, and responsibilities. The board may hold and may lease, sell, or, in any other manner not inconsistent with the object or terms of the grant or grants under which it holds, dispose of any property, real or personal, or any estate or interest therein remaining, of any grant by any governmental unit or by any person, or accruing to the corporation from any source, as the board may deem best for the purposes of the university. The president of the university, with the approval of the board, may execute any lease, deed, or other instrument of conveyance on behalf of the corporation, without additional approval.

(b) The board shall have the exclusive authority over and jurisdiction of land, buildings, and other capital improvements now existing on or hereinafter provided for such campus. No contract for capital improvements, alterations, remodeling, and changing of capital improvements shall be made without the authorization and approval of the board, and which approval shall be granted by appropriate resolutions of the body. Any contract, agreement, or other act relating to capital improvements, except for maintenance, repairs, and maintaining existing facilities, shall be void and of no effect unless authorized by resolutions of the board.



Section 16-47A-6 - Board of Trustees - Meetings.

(a) The board shall hold its regular annual meeting each year, on the first Monday in June, at the main campus of the university, unless the board shall in regular session determine to hold its meeting at some other time and place. Thereafter, the board shall hold quarterly meetings on the first Monday of each third month after the annual meeting, unless the board shall in regular session determine to hold its quarterly meeting at some other time or place. Special meetings of the board may be assembled by either of the two following methods:

(1) A special meeting of the board may be called by the Governor. In calling a special meeting, the Governor shall mail a written notice to each trustee at least 10 days in advance of the date of the meeting.

(2) Upon the application in writing of any three members of the board, the Governor shall call a special meeting, naming the time and place thereof, and causing notices to be issued in writing to the several members of the board. The Governor shall mail a written notice to each trustee at least 10 days in advance of the date of the meeting.

(b) The executive committee, and any other committee or subcommittee of the board, shall hold meetings at such times and on such dates as the board may provide.

(c) All meetings of the board shall be subject to and comply with all applicable provisions of state law.



Section 16-47A-7 - Board of Trustees - Quorum.

Six members of the board shall constitute a quorum for the transaction of business, but a smaller number may adjourn from day to day until a quorum is present.



Section 16-47A-8 - Board of Trustees - Vacancies; appointments.

(a) Any vacancy in the office of trustee occurring during a recess of the Legislature shall be filled by appointment of the Governor. The appointee shall hold office until the next session of the Legislature, at which time the appointment shall be confirmed by the Senate. If not confirmed by the Senate, another appointment shall be made by the Governor in like manner until an appointment is confirmed by the Senate. A trustee appointed by the Governor to fill a vacancy, by and with the consent of the Senate, shall hold office during the unexpired term.

(b) After the initial appointments to the board, future members appointed to the board shall be appointed by the Governor from a list of three persons nominated by a nominating committee. The nominating committee shall consist of all of the following members:

(1) One member of the board as elected by the membership of the board.

(2) The presiding officer of the Athens State University Faculty Senate.

(3) The presiding officer of the Athens State University Staff Senate.

(4) One member of the Limestone County Legislative Delegation, as selected by the delegation.

(5) The President of the Athens State University Alumni Association, or his or her designee.

(6) The President of the Athens State University Foundation, or his or her designee.

(7) The president of the university shall serve as a nonvoting, ex officio member and chair of the committee.

(c) Within 45 days of any vacancy on the board, the nominating committee shall select and forward to the Governor three names for consideration for appointment. If no recommendation is made by the nominating committee within 45 days after a vacancy, the Governor, by and with the advice and consent of the Senate, may appoint a qualified candidate to fill the vacancy.



Section 16-47A-9 - Depositories for school funds; report of board transactions.

(a) The board may designate one or more depositories for school funds.

(b) The board shall make or cause to be made to the Legislature, at the beginning of each regular session thereof, a full report of board transactions and the condition of the university, including an itemized account of all receipts and disbursements on account of the university by those charged with the administration of its finances.



Section 16-47A-10 - Validity of grants or gifts; forfeiture of rights, privileges, etc.

No grant or gift, by will or otherwise, shall fail on account of any misnomer or informality when the intent of the grantor or donor can be determined; nor shall any default, malfeasance, or nonuser on the part of the trustees or other officers or agents of such corporation work a forfeiture of any of its rights, privileges, powers, or franchises.



Section 16-47A-11 - President of the university; rights of full-time employees.

(a) The president of the university shall be appointed by the board and shall do all of the following:

(1) Appoint a corps of instructors who shall be styled the faculty of the university.

(2) Appoint such other instructors and officers as the interest of the university may require.

(3) Remove any instructors or officers.

(4) Fix the salaries or compensation of the instructors or officers.

(5) Define the authority or duty of the instructors or officers.

(6) Regulate, alter, and modify the organization of the university, subject to the review and concurrence of the board.

(7) Prescribe courses of instruction within academic programs that have been approved by the board.

(b) Full-time employees, whether tenured, nontenured, nonprobationary, or probationary, who are employed on October 1, 2012, by the university, shall retain any and all rights and privileges as provided in Chapter 24C of this title.

(c) The president of the university, upon the recommendation of the faculty, may confer academic degrees and such honorary degrees as are usually conferred by institutions of similar character.



Section 16-47A-12 - Police officers.

(a) The president of the university may appoint and employ suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to the property and grounds of the university. Such persons shall be charged with all the duties and invested with all the powers of police officers and may eject trespassers from the university buildings and grounds, and may, without a warrant, arrest any person guilty of disorderly conduct or of trespass upon the property of the university or of any public offense committed in their presence, and take them before the nearest district court, before which, upon proper affidavit charging the offense, any person so arrested may be tried and convicted as in cases of persons brought before him or her on his or her warrant. Such officers, with a warrant, may arrest any person found upon or near the premises of the university charged with any public offense and take them before any proper officer.

(b) The police officers provided for in this section shall cooperate with and, when requested, furnish assistance to the regularly constituted authorities of the City of Athens and Limestone County and their jurisdictions and authority shall be coextensive within the corporate limits of each municipality or county.



Section 16-47A-13 - References to Athens State University.

(a) Commencing on October 1, 2012, the terms junior college, trade school, community college, and technical college, or any combination of these terms, as used in the Code of Alabama 1975, may not be interpreted to include Athens State University or its predecessor, Athens State College. After October 1, 2012, the Code Commissioner may revise any reference to Athens State University that refers to or classifies the university as a junior college, trade school, community college, or technical college.

(b) In addition to the duties of the Code Commissioner provided in subsection (a), whenever any section of the Code of Alabama 1975, refers to a "four-year public institution of higher education," the Code Commissioner is directed to make the appropriate changes in terminology to reflect the reconstituted status of Athens State University as a public institution of higher education under a separate board of trustees as provided by this chapter.






Chapter 48 - AUBURN UNIVERSITY.

Section 16-48-1 - Body corporate.

The Governor and the State Superintendent of Education by virtue of their respective offices, and the trustees appointed from the different congressional districts of the state, under the provisions of Section 266 of the Constitution of 1901, and their successors in office, are constituted a body corporate under the name of Auburn University, to carry into effect the purposes and intent of the Congress of the United States in the grant of lands by the act of July 2, 1862.



Section 16-48-2 - Corporate powers.

Such corporation shall have all the rights, privileges and franchises necessary to a promotion of the end of its creation and shall be charged with all corresponding duties, liabilities and responsibilities. Such corporation may hold and may lease, sell or in any other manner not inconsistent with the object or terms of the grant or grants under which it holds, dispose of any property, real or personal, or any estate or interest therein, remaining of the original or any subsequent grant by Congress, or by this state, or by any person, or accruing to the corporation from any source, as to it may seem best for the purposes of its institution; and any and all sales of property, real or personal, heretofore made pursuant to and by authority of action of the board of trustees of said institute and written instruments of conveyance of title thereto purporting to have been made pursuant to such action are hereby ratified and confirmed as acts of the institute, and similar sales and instruments of conveyance made during the time when the name of the institute was the Agricultural and Mechanical College of Alabama are likewise ratified and confirmed as acts of said Agricultural and Mechanical College of Alabama.



Section 16-48-3 - Interest on federal fund paid by state.

For the payment of the interest, at the rate of eight percent per annum, on the fund of $253,500.00 arising from the sale of the script for the land donated in trust to this state by the act of Congress of July 2, 1862, the faith and credit of the state are forever pledged.



Section 16-48-4 - Organization and conduct.

The board of trustees has the power to organize the institute by appointing a corps of instructors, who shall be styled the faculty of the university and such other instructors and officers as the interest of the university may require; and to remove any such instructors or other officers, and to fix their salaries or compensation, and increase or reduce the same at its discretion, to regulate, alter, or modify the government of the university as it may deem advisable; to prescribe courses of instruction, rates of tuition and fees; to confer such academic and honorary degrees as are usually conferred by institutions of similar character; and to do whatever else it may deem best for promoting the interest of the university.



Section 16-48-5 - Trustees divided into classes.

The trustees of the institute other than the Governor and State Superintendent of Education are divided into three classes, as follows: The trustees from the Fourth, Fifth and Seventh districts shall constitute the first class; those from the Second, Sixth and Eighth Districts shall constitute the second class; and those from the First, Third and Ninth Districts shall constitute the third class; and they shall hold office and their seats shall be vacated as prescribed by Section 266 of the constitution.



Section 16-48-6 - Vacancy in office of trustee.

Any vacancy in the office of trustee, occurring during the recess of the Legislature, shall be filled by appointment of the Governor, such appointee to hold office until the next session of the Legislature thereafter; such vacancy shall be filled by the Governor, by and with the consent of the Senate; and any trustee appointed to fill a vacancy by the Governor, by and with the consent of the Senate, shall hold during the unexpired term.



Section 16-48-7 - Meetings of board of trustees.

(a) The Board of Trustees of Auburn University shall hold its regular annual meeting each year at the institute on the first Monday in June, unless the board shall, in regular session, determine to hold its meeting at some other time and place. Special meetings of the board may be assembled by either one of the two methods outlined as follows:

(1) Special meetings of the board may be called by the Governor. In calling such special meetings the Governor shall mail a written notice to each trustee at least 10 days in advance of the date of such meetings.

(2) Upon the application in writing of any three members of the board, the Governor shall call a special meeting, naming the time and place thereof and causing notices to be issued in writing to the several members of the board. Such meeting shall not be held on a date less than 10 days subsequent to the notice from the Governor.

(b) The members of the board of trustees may recess at any regular or special meeting from one date to another, and at such adjourned meeting they may transact any business relating to the affairs of the institution.

(c) Members of the board of trustees, the executive committee of the board of trustees, or any other committee established by the board of trustees may participate in a meeting of the board or committee by means of telephone conference, video conference, or similar communications equipment by means of which all persons participating in the meeting may hear each other at the same time. Participation by such means shall constitute presence in person at a meeting for all purposes, including the establishment of a quorum. Notice of such meetings must be given in accordance with the Alabama Open Meetings Act and such telephone or video conference or similar communications equipment shall also allow members of the public the opportunity to simultaneously listen to or observe such meetings.



Section 16-48-8 - Quorum of trustees.

Six members of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day until a quorum is present.



Section 16-48-9 - Expenses of trustees.

The certificate of the president of the board or, in his absence, of the president pro tempore, countersigned by the secretary, shall entitle the several trustees to the payment of their actual expenses incurred in the discharge of their duties as such trustees.



Section 16-48-10 - Gifts preserved.

No grant or gift, by will or otherwise, shall fail on account of any misnomer or informality when the intent of the grantor or donor can be arrived at; nor shall any default, malfeasance, misfeasance or nonuser, on the part of the trustees or other officers or agents of such corporation, work a forfeiture of any of its rights, privileges, powers or franchises.



Section 16-48-11 - Report made to Legislature.

It shall be the duty of the board of trustees to make or cause to be made to the Legislature, at each session thereof, a full report of its transactions and of the condition of the university, embracing an itemized account of all receipts and disbursements on account of the institution by those charged with the administration of its finances.



Section 16-48-12 - Police officers.

(a) The president of Auburn University, with the approval of the board of trustees, is hereby authorized to appoint and employ suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to the property and grounds of the university. Such persons shall be charged with all the duties and invested with all the powers of police officers and may eject trespassers from the university buildings and grounds, and may, without a warrant, arrest any person guilty of disorderly conduct or of trespass upon the property of the university, or for any public offense committed in their presence, and carry them before the nearest district court or municipal court charged with the trial of such offenders, before whom, upon proper affidavit charging the offense, any person so arrested may be tried and convicted as in cases of persons brought before him on his warrant; and such officers shall have authority to summon a posse comitatus and may, with a warrant, arrest any person found upon or near the premises of the university charged with any public offense and take them before the proper officer.

(b) The police officers provided for in this section shall cooperate with, and, when requested, furnish assistance to the regularly constituted authorities of the municipality of Auburn; and their jurisdiction and authority shall be coextensive with the corporate limits of the municipality.






Chapter 49 - ALABAMA AGRICULTURAL AND MECHANICAL UNIVERSITY.

Article 1 - General Provisions.

Section 16-49-1 - Degree of autonomy; recommendation of programs to state agencies in order to qualify for federal, etc., funds.

It is the intention of the Legislature by passage of this chapter that Alabama Agricultural and Mechanical University shall enjoy no less and no more autonomy than any other public university in the State of Alabama and shall offer to all citizens of the state an equal opportunity for quality education.

The board of trustees is hereby authorized to recommend, at such time as it deems necessary and proper, any program of instruction or service or any other action necessary to qualify the university for funds and/or services provided by any individual, philanthropic organization or agency of the federal government, to any state agency that is charged with the responsibility for statewide planning, coordination or budgeting for programs of instruction, research or public service in the public universities of the state. Such state agency shall accept or reject such recommendation and is hereby authorized to act in accordance with such recommendations in regard to Alabama Agricultural and Mechanical University.



Section 16-49-2 - Existing policies, procedures, etc., relative to faculty, students, etc.

The personnel policies and procedures and statement of academic freedom and tenure for the faculty, other officers and professional and operating staff of the university, and the statement of rights and responsibilities of students of the university in force on September 5, 1975, shall be read, construed and have effect as if they were prescribed by the board of trustees created in this chapter; provided, that the board shall prescribe such amendments as it deems necessary and proper and that no person shall be deprived of any right or benefit earned prior to September 5, 1975.



Section 16-49-3 - Grants or gifts not to fail because of misnomer, etc.; default of agents, trustees, etc.

No grant or gift, by will or otherwise, shall fail on account of any misnomer or informality, when the intent of the grantor or donor can be arrived at, nor shall any default, malfeasance or nonuser on the part of the trustees or other officers or agents of such corporation work a forfeiture of any of its rights, privileges, powers or franchises.



Section 16-49-4 - Powers and duties of university police officers.

(a) The President of Alabama Agricultural and Mechanical University, with the approval of the board of trustees, is hereby authorized to appoint and employ suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to the property and grounds of the university. Such persons shall be charged with all the duties and vested with all the powers of police officers and may eject trespassers from the university buildings and grounds, and may, without warrant, arrest any persons guilty of disorderly conduct or of trespass upon the property of the university, or for any public offense committed in their presence, and carry them before the nearest court or any other officer charged with the trial of such offenders, before whom, upon proper affidavit charging the offense, any person so arrested may be tried and convicted as in cases of persons brought before him on his warrant, and may with a warrant arrest any persons found upon or near the premises of the university charged with any public offense and take them before the proper officer.

(b) The police officers provided for in this section shall cooperate with and, when requested, furnish assistance to the regularly constituted authorities of the City of Huntsville, and their jurisdiction and authority shall be coextensive with the corporate limits of the municipality.






Article 2 - Board of Trustees.

Section 16-49-20 - Creation; composition; nominating committee.

(a)(1) There is created a Board of Trustees for Alabama Agricultural and Mechanical University, a state land-grant educational institution at Huntsville. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The board of trustees shall consist of 12 members, two members who shall reside in the congressional district in which the institution is situated; one member shall reside in each of the remaining congressional districts in the state as constituted on September 5, 1975, and shall be a bona fide resident and qualified elector of that district, with a verifiable physical presence in that district, during the entire term of office; three at-large members who may be selected from outside the state; and the Governor, who shall be ex officio president of the board. The president of the student government association and the president of the faculty senate shall be ex officio nonvoting members of the board. If a trustee appointed from a congressional district ceases to be a bona fide resident and qualified elector of the district from which appointed, or ceases to have a verifiable physical presence in that district, the trustee shall vacate his or her office.

(2) Before June 9, 2011, the trustees shall be appointed by the Governor, by and with the advice and consent of the Senate.

(3) The membership shall include at least three members who have earned a degree from Alabama Agricultural and Mechanical University.

(4) Except for the first trustees appointed, trustees shall hold office for a term of six years. No member presently serving as of January 1989 shall have his or her current term of office terminated because of these provisions.

(5) All appointments shall be effective upon confirmation by the Senate.

(6) The board shall be divided into three classes so that at least one third shall be appointed biennially. Of the first members appointed to the board, three shall be designated by the Governor to serve until January 31, 1978; four until January 31, 1980; and four to serve until January 31, 1982.

(7) A trustee may be appointed to serve a second term of six years, but no trustee shall be appointed to serve more than a total of 12 years, except as otherwise provided in paragraph b. of subdivision (4) of subsection (b).

(8) No trustee shall receive any pay or emolument other than his or her actual expenses incurred in the discharge of his or her duties.

(9) No member of the governing board, no officer of any public postsecondary educational institution, and no elected or appointed official having the power of review of the Alabama Agricultural and Mechanical University budget, other than the Governor, shall be eligible to serve on the board of trustees.

(b)(1) On or after June 9, 2011, each trustee shall be appointed by the Governor from a list of three persons nominated by a nominating committee. The nominating committee shall consist of the following members:

a. One member of the board of trustees as elected by the membership of the board of trustees.

b. One member as selected jointly by the faculty senate and the staff senate and certified to the committee by the president of the faculty senate and the president of the staff senate.

c. The president of the student government association.

d. The President of the Huntsville-Madison County Chamber of Commerce, or his or her designee.

e. One member of the Madison County Legislative Delegation, as selected by the delegation.

f. The president of the national alumni association, or his or her designee.

g. A community representative as selected by the other members of the nominating committee.

(2) Where applicable, members of the nominating committee shall serve at the pleasure of the appointing authority for a period of at least one year.

(3) Thirty days before the expiration of the term of a board member, or within 20 days following the creation of a vacancy in a term of office by death, resignation, or other cause, the president pro tempore of the board of trustees shall call a meeting of the nominating committee, giving at least 10 days' notice. The nominating committee, by majority vote of those present at the meeting, shall nominate to the Governor the names of three individuals who are qualified pursuant to subsection (a) to fill the respective position on the board of trustees. The Governor shall appoint one of the nominated persons to the board by and with the advice and consent of the Senate. If the appointment is made by the Governor while the Legislature is not in session, the name of the appointee of the Governor shall be submitted to the Senate not later than the third legislative day following the reconvening of the Legislature. If the appointment is made by the Governor while the Legislature is in session the name of the appointee shall be submitted to the Senate not later than the next legislative day following the date of the appointment.

(4)a. If the vacancy on the board is caused by the expiration of the term of a trustee who has served for less than the maximum 12 years on the board, the vacating trustee shall continue to serve on the board until his or her successor is confirmed by the Senate. If the holdover trustee is reappointed to the board, the term of office for which he or she is reappointed shall be effective retroactive to the date of the expiration of the previous term. If a new trustee is appointed pursuant to this paragraph, the term of office for which he or she is appointed shall be effective retroactive to the date of the expiration of the previous term.

b. If the vacancy on the board is caused by death, resignation, or the expiration of the term of a trustee who has served for the maximum 12 years on the board, the position on the board shall remain vacant until the name of an appointee is submitted by the Governor to the Senate. If the appointee is not confirmed or rejected by the Senate during the session in which his or her name is submitted, the appointee shall nevertheless continue to serve in the position on the board until the next session of the Legislature, during which his or her name shall be resubmitted for confirmation. If an appointee is confirmed by the Senate, the term of office for which he or she is appointed pursuant to this paragraph shall be effective retroactive to the date the vacancy was created on the board, for the remainder of the unexpired term if the vacancy was created by death or resignation, or for the entire term if the vacancy was created by the expiration of the previous term. If an appointee is rejected by the Senate, the position on the board shall remain vacant as the nominating and appointing procedure provided in this subsection begins anew and until an appointment is made and confirmed by the Senate. If a trustee is appointed to fill an unexpired term of less than three years, the time shall not be counted toward the maximum 12 years of service.

(5) If the nominating committee fails to submit a list of nominees to the Governor within 30 days after a vacancy occurs due to expiration of term, death, resignation, or any other cause, the Governor, by and with the advice and consent of the Senate, may appoint an otherwise qualified trustee to the board, notwithstanding the absence of such nominations.

(c) The board shall provide for the conduct of annual training sessions for trustees regarding the fiduciary responsibility of a trustee to the university and any other topic deemed appropriate by the board.



Section 16-49-21 - Body corporate; name.

The Governor, by virtue of his or her office, and the trustees appointed from the several congressional districts of the state and the nation at large, pursuant to Section 16-49-20, and their successors in office are constituted a body corporate under the name of Board of Trustees for Alabama Agricultural and Mechanical University.



Section 16-49-22 - Powers and duties generally.

Such corporation shall have all the rights, privileges and franchises necessary to the promotion of the ends of its creation and shall be charged with all corresponding duties, liabilities and responsibilities. Such corporation may hold and may lease, sell or in any other manner not inconsistent with the object or terms of the grant or grants under which it holds, dispose of any property, real or personal, or any estate or interest therein remaining of any grant by any governmental unit or by any person, accruing to the corporation from any source, as it may deem best for the purposes of the university.



Section 16-49-23 - Responsibilities of board; appointment and duties of president.

The board shall not engage in activity that interferes with the day-to-day operation of the university. The primary responsibility of the board of trustees is to set policy for the university and prescribe rates of tuition and fees. The board also has the power to organize the university by appointing a president, whose salary shall be fixed by the board. The president shall appoint a corps of instructors who shall be styled the faculty and such other instructors and officers as the interest of the university may require, remove any instructors or officers, fix their salaries or compensation, and define the authority or duty of such instructors or officers. The president may regulate, alter, and modify the organization of the university, subject to review and concurrence of the board. The president shall prescribe courses of instruction within academic programs that have been approved by the board. The president may confer academic degrees and such honorary degrees as are usually conferred by institutions of similar character upon the recommendation of the faculty.



Section 16-49-24 - Exclusive jurisdiction, powers, etc.

The board of trustees created by this chapter for Alabama Agricultural and Mechanical University shall have exclusive jurisdiction, power and authority with regard to the supervision, management and control of Alabama Agricultural and Mechanical University; and the State Board of Education is divested of all jurisdiction, power and authority with regard to the supervision, management and control of such university except as otherwise herein provided. In addition to the powers and duties hereinabove vested in the board of trustees, such board shall have and exercise all power, authority and duties heretofore conferred on, vested in or required of the State Board of Education under any laws of this state with regard to the supervision, management and control of such university except as otherwise herein provided. The State Board of Education shall transfer to the Board of Trustees of Alabama Agricultural and Mechanical University all supplies, funds, books, documents, records and other property or effects of such university.



Section 16-49-25 - Vacancies in office.

Repealed by Act 2011-657, p. 1744, §2, effective June 9, 2011.



Section 16-49-26 - Meetings.

(a) The Board of Trustees of Alabama Agricultural and Mechanical University shall hold three regular meetings at the university on the fourth Thursday in February, June, and October, unless the board or Governor as ex officio president, shall determine to hold its meetings at another time. Special meetings of the board may be assembled by either one of the two methods outlined as follows:

(1) Special meetings of the board may be called by the Governor. In calling special meetings, the Governor shall mail a written notice to each trustee naming the time and place at least 10 days in advance of the date of the meeting.

(2) Upon the application in writing of any four members of the board, the Governor shall call a special meeting, naming the time and place and issuing notices in writing to the several members of the board. The meeting shall not be held on a date less than 10 days subsequent to the notices from the Governor. In the event of an emergency, the Governor, as ex officio president, may call an emergency meeting.

(b) The board of trustees may ask the Governor to replace a member who has been absent from three consecutive regular meetings of the board.



Section 16-49-27 - Quorum.

Seven members, exclusive of the Governor, of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day until a quorum is present.



Section 16-49-28 - Certificate for payment of expenses.

The certificate of the president of the board or, in his absence, of the president pro tempore, countersigned by the secretary, shall entitle the several trustees and ex officio members to the payment of their actual expenses incurred in the discharge of their duties as such trustees, in conformity with regulations governing travel expenses of state officials.



Section 16-49-29 - Conflicts of interest.

It shall be unlawful for any member of the board to derive financial benefit in any form from a contract or transaction affecting the interest of the university; to procure, or to be a party in any way, to procuring the appointment of any relative to any position of financial trust or profit; or to influence the appointment or reappointment, retention, dismissal or compensation of any employee of the university except through the prescribed procedures for such purposes. The violation of this provision shall subject the member so offending to removal by the Governor or the board.



Section 16-49-30 - Reports to Legislature.

It shall be the duty of the board of trustees to make or cause to be made to the Legislature, at each session thereof, a full report of its transactions and of the condition of the university, embracing an itemized account of all receipts and disbursements of the university by those charged with the administration of its finances.






Article 3 - State Black Archives, Research Center and Museum.

Section 16-49-50 - Short title.

This article shall be cited as the "State Black Archives, Research Center and Museum."



Section 16-49-51 - Definitions.

For the purposes of this article the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) REPOSITORY. A place or depository on the Alabama Agricultural and Mechanical University campus.

(2) SOURCE MATERIALS. Any written or printed matter, memorabilia and artifacts.

(3) AFRO-AMERICAN. Any American person of African descent and who is identified with the black race.



Section 16-49-52 - Purpose.

The general purposes of this article are to provide for the obtaining, preserving and holding for circulation in a repository at the Alabama Agricultural and Mechanical University source materials on Afro-American history and culture which shall be used for research and other educational and cultural purposes, and which shall thereby encourage the development of inspiration and positive self-concepts on the part of black Americans and provide a basis for whites to gain greater respect for the black race.



Section 16-49-53 - Appointment of curator; authority and duties.

The president of the university shall appoint a curator of the repository who shall be a recognized authority on Afro-American history and culture. The curator shall be empowered to seek out and secure source materials on or about Afro-Americans, to catalog and preserve such materials in keeping with the best available methods of preservation, and shall disseminate or make available to the public said materials in keeping with the designated functions of the repository.



Section 16-49-54 - Duties and services of repository.

The repository shall serve the state by collecting and preserving source materials on the contributions, achievements and general experiences of Afro-Americans, and shall endeavor to reproduce and secure copies of all materials on or about black Americans from the earliest beginnings to the present. It shall provide bibliographic and copy services, whenever practical, to state agencies, the university system, state officials, researchers and scholars of Afro-American history and culture, and encourage the use of Afro-American instructional materials in state educational services to all groups without regard to racial, religious, or ethnic membership.



Section 16-49-55 - University has authority to accept funds, grants, services, etc.

For the purposes of this article the Alabama Agricultural and Mechanical University has the authority to accept and receive funds, grants and service from the federal government or its agencies; from departments, agencies and instrumentalities of state, municipal or local government; or from private or civic sources.









Chapter 50 - ALABAMA STATE UNIVERSITY.

Article 1 - General Provisions.

Section 16-50-1 - Degree of autonomy; recommendation of programs to state agencies in order to qualify for federal, etc., funds.

It is the intention of the Legislature by passage of this chapter that Alabama State University shall enjoy no less and no more autonomy than any other public university in the state and shall offer to all citizens of the state an equal opportunity for quality education.

The board of trustees is hereby authorized at such times as it deems necessary and proper to recommend to any state agency charged with responsibility for statewide planning, coordination or budgeting for programs of instruction, research or public service in the public universities of the state, any program of instruction or service or any other matter consistent with this intent and any action necessary in order to qualify the university for funds and/or services provided by any federal or private agency consistent with such intent, and such state agency shall accept or reject such recommendation and is hereby authorized to grant such recommendation to Alabama State University.



Section 16-50-2 - Existing policies, procedures, etc., relative to faculty, students, etc.

The personnel policies and procedures and statement of academic freedom and tenure for the faculty, other officers and professional and operating staffs of the university, and the statement of rights and responsibilities of students of the university in force on October 6, 1975, shall be read, construed and have effect as if they were prescribed by the board of trustees herein created; provided, that the board shall prescribe such amendments as it deems necessary and proper and that no person shall be deprived of any right or benefit earned prior to October 6, 1975.



Section 16-50-3 - Grants or gifts not to fail because of misnomer, etc.; default of agents, trustees, etc.

No grant or gift, by will or otherwise, shall fail on account of any misnomer or informality, when the intent of the grantor or donor can be arrived at, nor shall any default, malfeasance or nonuser on the part of the trustees or other officers or agents of such corporation work a forfeiture of any of its rights, privileges, powers or franchises.



Section 16-50-4 - Powers and duties of university police officers.

(a) The President of Alabama State University, with the approval of the board of trustees, is hereby authorized to appoint and employ suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to the property and grounds of the university. Such persons shall be charged with all the duties and vested with all the powers of police officers and may eject trespassers from the university buildings and grounds and may, without warrant, arrest any persons guilty of disorderly conduct or of trespass upon the property of the university, or for any public offense committed in their presence, and carry them before the nearest court or officer charged with the trial of such offenders, before whom, upon proper affidavit charging the offense, any person so arrested may be tried and convicted as in cases of persons brought before him on his warrant, and such officers shall have authority to summon a posse comitatus and may, with a warrant, arrest any persons found upon or near the premises of the university charged with any public offense and take them before the proper officer.

(b) The police officers provided for in this section shall cooperate with and, when requested, furnish assistance to the regularly constituted authorities of the City of Montgomery; and their jurisdiction and authority shall be coextensive with the corporate limits of the municipality.






Article 2 - Board of Trustees.

Section 16-50-20 - Creation; composition; qualifications, appointment, terms of office, and compensation of members.

(a) There is hereby created a Board of Trustees for Alabama State University, the state educational institution at Montgomery, Alabama. The board of trustees shall consist of two members from the congressional district in which the institution is located and one member from each of the other congressional districts in the state as constituted on October 6, 1975, and who shall reside in that district, four members from the state at large who shall reside in different districts, two of whom shall be non-minority members, two at-large members who may be selected from outside the state, and the Governor, who shall be ex officio president of the board. Except for a trustee at large, the position of any trustee shall be vacated at such time as he or she shall cease to reside in the district from which he or she was appointed. The position of state at-large trustee shall be vacated if the trustee serving in the position shall cease to reside in the State of Alabama. The trustees shall be appointed by the Governor, by and with the advice and consent of the Senate, in such manner that the membership shall consist of at least a majority who are alumni and who have received a bachelor's degree from the university; at least one-half of the board shall be from the prevailing minority population of the state according to the last or any succeeding federal census. The two at large members who may be selected from outside the state shall be appointed in 2015 for initial terms of five years and six years, respectively, and for terms of six years thereafter. Commencing on June 11, 2015, members shall be appointed for terms of six years. All appointments shall be effective until adversely acted upon by the Senate. Provided, however, no trustee who is currently serving on the board or whose term has just expired, who has been previously confirmed by the Senate, shall be required to be reconfirmed for the new term under this section, once appointed by the Governor. Commencing on June 11, 2015, no member may be appointed to serve a second term of 12 years, and no member shall be appointed to serve as trustee for more than a total of 12 years or two six-year terms. No trustee shall receive any pay or emolument other than his or her actual expenses incurred in the discharge of his or her duties as such. No member shall serve past September 30 following his or her seventieth birthday.

(b) No trustee who is serving on the board on April 30, 1986, shall lose his or her seat because of this section; provided, however, the Governor may re-designate the period of the term of these members so as to conform to subsection (a).

(c)(1) Commencing on June 11, 2015, each trustee shall be appointed by the Governor from a list of three persons nominated by a nominating committee. The nominating committee shall consist of the following members:

a. One member of the board as elected by the membership of the board.

b. One member of the faculty senate as selected jointly by the faculty senate and the staff senate and certified to the committee by the president of the faculty senate and the president of the staff senate.

c. The president of the student government association.

d. One member of the business community as selected by the Governor.

e. One member of the Montgomery County Legislative Delegation, as selected by the delegation.

f. The president of the national alumni association, or his or her designee.

g. A community representative as selected by the membership of the nominating committee.

(2) Where applicable, members of the nominating committee shall serve at the pleasure of the appointing authority for a period of at least one year.

(3) Thirty days before the expiration of the term of a board member, or within 20 days following the creation of a vacancy in a term of office by death, resignation, or other cause, the president pro tempore of the board shall call a meeting of the nominating committee, giving at least 10 days' notice. The nominating committee, by majority vote of those present at the meeting, shall nominate to the Governor the names of three individuals who are qualified pursuant to subsection (a) to fill the respective position on the board. The Governor shall appoint one of the nominated persons to the board by and with the advice and consent of the Senate. If the appointment is made by the Governor while the Legislature is not in session, the name of the appointee of the Governor shall be submitted to the Senate not later than the third legislative day following the reconvening of the Legislature. If the appointment is made by the Governor while the Legislature is in session, the name of the appointee shall be submitted to the Senate not later than the next legislative day following the date of the appointment.

(4)a. If the vacancy on the board is caused by the expiration of the term of a trustee who has served for less than the maximum 12 years of service on the board, the vacating trustee shall continue to serve on the board until his or her successor is confirmed by the Senate. If the holdover trustee is reappointed to the board, the term of office for which he or she is reappointed shall be effective retroactive to the date of the expiration of the previous term. If a new trustee is appointed pursuant to this paragraph, the term of office for which he or she is appointed shall be effective retroactive to the date of the expiration of the previous term.

b. If the vacancy on the board is caused by death, resignation, or the expiration of the term of a trustee who has served for the maximum 12 years of service on the board, the position on the board shall remain vacant until the name of an appointee is submitted by the Governor to the Senate. If the appointee is neither confirmed nor rejected by the Senate during the session in which his or her name is submitted, the appointee shall nevertheless continue to serve in the position on the board until the next session of the Legislature, during which his or her name shall be resubmitted for confirmation. If an appointee is confirmed by the Senate, the term of office for which he or she is appointed pursuant to this paragraph shall be effective retroactive to the date the vacancy was created on the board, for the remainder of the unexpired term if the vacancy was created by death or resignation, or for the entire term if the vacancy was created by the expiration of the previous term. If an appointee is rejected by the Senate, the position on the board shall remain vacant as the nominating and appointing procedure provided in this subsection begins anew and until an appointment is made and confirmed by the Senate. If a trustee is appointed to fill an unexpired term of less than three years, the time shall not be counted toward the maximum 12 years of service.

(5) If the nominating committee fails to submit a list of nominees to the Governor within 30 days after a vacancy occurs due to expiration of term, death, resignation, or any other cause, the Governor, by and with the advice and consent of the Senate, may appoint an otherwise qualified trustee to the board, notwithstanding the absence of such nominations.

(d) The board shall provide for the conduct of annual training sessions for trustees regarding the fiduciary responsibility of a trustee to the university and any other topic deemed appropriate by the board.



Section 16-50-21 - Body corporate; name.

The Governor, by virtue of his office, and the trustees appointed from the several congressional districts of the state pursuant to Section 16-50-20 and their successors in office are constituted a body corporate under the name of "Board of Trustees for Alabama State University."



Section 16-50-22 - Powers and duties generally.

Such corporation shall have all the rights, privileges and franchises necessary to the promotion of the ends of its creation and shall be charged with all corresponding duties, liabilities and responsibilities. Such corporation may hold and may lease, sell or in any other manner not inconsistent with the object or terms of the grant or grants under which it holds dispose of any property, real or personal, or any estate or interest therein, remaining of any grant by any governmental unit or by any person, or accruing to the corporation from any source, as it may deem best for the purposes of the university.



Section 16-50-23 - President of university; appointment, removal, etc., of faculty; courses of instruction, degrees, etc.

The board of trustees shall have the power to organize the university by appointing a president or removing a president for cause, whose salary shall be fixed by the board and who shall serve as chief executive officer of the university; and, upon his recommendation, the board shall appoint a corps of instructors, who shall be styled the faculty of the university, and such other officers and professional and operating personnel as the interest of the university may require; and to remove such instructors or other personnel and to fix their salaries or compensation and increase or reduce the same at its discretion; to regulate, alter or modify the government of the university as it may deem advisable; to prescribe courses of instruction, rates of tuition and fees; to confer such academic and honorary degrees as are usually conferred by institutions of similar character; and to do whatever else it may deem best for promoting the interest of the university.



Section 16-50-24 - Exclusive jurisdiction, power, etc.

The board of trustees created by this chapter for Alabama State University shall have exclusive jurisdiction, supervision and control of Alabama State University; and the State Board of Education is divested of all jurisdiction, power and authority with regard to the supervision, management and control of such university except as otherwise herein provided. In addition to the powers, duties and authority hereinabove vested in the board of trustees, such board shall have and exercise all power, authority and duties heretofore conferred on, vested in or required of the State Board of Education under any laws of this state with regard to the supervision, management and control of such university except as otherwise herein provided. The State Board of Education shall transfer to the Board of Trustees of Alabama State University all supplies, funds, books, documents, records and other property or effects of such university.



Section 16-50-25 - Vacancies in office.

Any vacancy in the office of trustee occurring during the recess of the Legislature shall be filled by appointment of the Governor from the same category in which the vacancy occurred. Such appointee shall hold office until the next session of the Legislature, when the vacancy shall be filled by the Governor by and with the consent of the Senate. A trustee appointed to fill a vacancy by the Governor, by and with the consent of the Senate, shall hold office during the unexpired term.



Section 16-50-26 - Meetings.

The first meeting of the Board of Trustees of Alabama State University after all members have been appointed shall be upon the call of the Governor. The board shall hold regular meetings on the first Thursdays in May and November at the university unless the board, in regular session, shall determine to hold its meetings at some other time and place. The regular May meeting shall be the regular annual meeting. Special meetings of the board may be assembled by either one of the two methods outlined as follows:

(1) Special meetings of the board may be called by the Governor. In calling such special meetings the Governor shall mail a written notice to each trustee, naming the time and place thereof, at least 10 days in advance of the date of such meetings.

(2) Upon the application in writing of any four members of the board, the Governor shall call a special meeting, naming the time and place thereof and causing notices to be issued in writing to the several members of the board. Such meetings shall not be held on a date less than 10 days subsequent to the notices from the Governor.

(3) An emergency meeting of the board may be called when circumstances exist that are deemed by the Governor, by the president pro tempore of the board, or by three members of the board to present a risk to personal health, safety, or property or to the operation of the university. The three board members shall communicate their request for an emergency meeting to the Governor or to the president pro tempore of the board by the most expedient means available to them. Notice of an emergency meeting shall be given at least 72 hours before the time the emergency meeting is to commence unless the circumstances of the emergency require the meeting to convene sooner.

(4) Members of the board may participate in a meeting of the board or any committee of the board by means of telephone conference, video conference, or similar communications equipment by means of which all persons participating in the meeting may hear each other at the same time. Participation by such means shall constitute presence in person at a meeting for all purposes. However, a majority of a quorum of the members of the board, or, in the event of a meeting of only the executive committee, a majority of a quorum of the executive committee of the board shall be physically present at the location noticed and called for the meeting in order to conduct any business or deliberation. Members of the board and any committees of the board may not utilize electronic communications except as in compliance with the Alabama Open Meetings Act. Except for emergency meetings, notice of board meetings shall be provided in accordance with the Alabama Open Meetings Act and telephone or video conference or similar communications equipment shall also allow members of the public the opportunity to simultaneously listen to or observe such meetings.



Section 16-50-27 - Quorum.

Six members, exclusive of the Governor, of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day until a quorum is present.



Section 16-50-28 - Certificate for payment of expenses.

The certificate of the president of the board or, in his or her absence, of the president pro tempore, countersigned by the secretary, shall entitle the several trustees to the payment of their actual expenses incurred in the discharge of their duties as trustees.



Section 16-50-29 - Conflicts of interest.

It shall be unlawful for any member of the board to be financially interested in any contract or transaction affecting the interests of the university; to procure, or be a party in any way to procuring the appointment of any relative to any position of financial trust or profit; or to influence the appointment, nonreappointment, retention, dismissal or compensation of any employee of the university except through the prescribed procedures for such purposes, and the violation of this provision shall subject the member so offending to removal by the Governor or the board.



Section 16-50-30 - Reports to Legislature.

It shall be the duty of the board of trustees to make or cause to be made to the Legislature, at each session thereof, a full report of its transactions and of the condition of the university, embracing an itemized account of all receipts and disbursements on account of the university by those charged with the administration of its finances.









Chapter 51 - UNIVERSITY OF NORTH ALABAMA.

Section 16-51-1 - Governor, State Superintendent of Education and board of trustees constituted body corporate.

The Governor and the State Superintendent of Education, by virtue of their respective offices, and the trustees appointed from the several congressional districts of the state, pursuant to Section 16-51-3, and their successors in office, are constituted a body corporate under the name of the University of North Alabama.



Section 16-51-2 - Rights, privileges, responsibilities, etc., of corporation.

Such corporation shall have all the rights, privileges and franchises necessary to the promotion of the end of its creation, and shall be charged with all corresponding duties, liabilities and responsibilities. Such corporation may hold and may lease, sell or in any other manner not inconsistent with the object or terms of the grant or grants under which it holds dispose of any property, real or personal, or any estate or interest therein, remaining of any grant by any governmental unit or by any person, or accruing to the corporation from any source, as it may deem best for the purposes of the university.



Section 16-51-3 - Board of trustees - Creation; composition; reappointments; expenses.

There is hereby created a Board of Trustees for the University of North Alabama, the state educational institution at Florence, Alabama. The board of trustees shall consist of six members who are residents of the seventh and eighth congressional districts, at least two of whom shall be residents of the county in which the institution is located, and three members from the state at large, the State Superintendent of Education and the Governor, who shall be ex officio president of the board. The trustees shall be appointed by the Governor, by and with the advice and consent of the Senate and, except for the first trustees appointed, shall hold office for a term of 12 years, until 2015, and until their successors shall be appointed and qualified. The Governor shall coordinate his or her appointments so that diversity of gender, race, and geographical areas is reflective of the makeup of this state. Beginning in 2015, the board shall be divided into three groups, so that reappointments may be made each two years. In 2015, three members shall be appointed for terms of two years, and three members shall be appointed for terms of four years, and three members shall be appointed for terms of six years. Thereafter, all successor members shall be appointed for six-year terms. A trustee may be reappointed to additional terms. No trustee shall receive any pay or emolument other than his or her actual expenses incurred in the discharge of his or her duties as such. No employee of the university shall be eligible to serve on its board of trustees.



Section 16-51-4 - Board of trustees - Meetings.

(a) The Board of Trustees of the University of North Alabama shall hold its regular annual meeting each year at the university on the first Monday in June, unless the board shall, in regular session, determine to hold its meetings at some other time and place. The board may establish a schedule of meetings at such intervals as it deems appropriate and may amend the schedule at any duly called meeting. Special meetings of the board may be assembled by either one of the two methods outlined as follows:

(1) Special meetings of the board may be called by the Governor. In calling such special meetings the Governor shall mail a written notice to each trustee at least 10 days in advance of the date of such meetings.

(2) Upon the application in writing of any three members of the board, the Governor shall call a special meeting, naming the time and place thereof and causing notices to be issued in writing to the several members of the board. Such meetings shall not be held on a date less than 10 days subsequent to the notice from the Governor.

(b) An emergency meeting of the board may be called when circumstances exist that are deemed by the Governor or by the president pro tempore or by three members of the board to present a risk to personal health, safety, or property or to the operation of the university. The three board members must communicate their request for an emergency meeting to the Governor or to the president pro tempore by the most expedient means available to them. Notice of an emergency meeting should be given at least 72 hours prior to the time it is to commence unless the circumstances of the emergency are such that the meeting must convene sooner.

(c) Members of the Board of Trustees of the University of North Alabama may participate in a meeting of the board or any committee by means of telephone conference, video conference, or similar communications equipment by means of which all persons participating in the meeting may hear each other at the same time. Participation by such means shall constitute presence in person at a meeting for all purposes. However, a majority of a quorum of the members of the board of trustees, or, in the event of a meeting of only the executive committee, a majority of a quorum of the executive committee of the board of trustees must be physically present at the location noticed and called for the meeting in order to conduct any business or deliberation. Members of the board of trustees and any committees of the board of trustees may not utilize electronic communications except as in compliance with the Alabama Open Meetings Act. Except for emergency meetings, notice of board meetings shall be provided in accordance with the Alabama Open Meetings Act and telephone or video conference or similar communications equipment shall also allow members of the public the opportunity to simultaneously listen to or observe such meetings.



Section 16-51-5 - Board of trustees - Quorum.

Six members of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day until a quorum is present.



Section 16-51-6 - Board of trustees - Powers as to organization and administration.

The board of trustees has the power to organize the university by appointing a president, whose salary shall be fixed by the board, and by employing a corps of instructors, who shall be nominated to the board in writing by the president and who shall be styled the faculty of the university and such other instructors and officers as the interests of the university may require; and to remove any instructors or other officers, and to fix their salaries or compensation and increase or reduce the same at their discretion; to delegate by resolution or bylaw to a committee of the board of trustees or to the president of the university the authority to establish and implement personnel rules, policies, and practices for hiring, promoting, demoting, and terminating instructors, officers, and employees or to take any other action authorized by this section; to regulate, alter, or modify the government of the university, as they may deem advisable; to prescribe courses of instruction, rates of tuition, and fees; to confer such academic and honorary degrees as are usually conferred by institutions of similar character; and to do whatever else they may deem best for promoting the interest of the university. In addition to other powers granted to the board of trustees, the board expressly may enter into and implement agreements with the governing board or boards of any other institution or institutions of higher education in Alabama for the purpose of merging those institutions into one successor institution without seeking or obtaining legislative or administrative approval. The merger provisions of this section shall not apply to Alabama A & M University or Alabama State University.



Section 16-51-7 - Board of trustees - Transfer of jurisdiction.

After September 9, 1967, the board of trustees created by this chapter for the University of North Alabama shall have exclusive jurisdiction, supervision and control of the University of North Alabama; and the State Board of Education is thereafter divested of all jurisdiction, power and authority with regard to the supervision, management and control of such university except as otherwise herein provided. In addition to the powers, duties and authority hereinabove vested in the board of trustees, such board shall have and exercise all power, authority and duties heretofore conferred on, vested in or required of the State Board of Education under any laws of this state with regard to the supervision, management and control of such university except as otherwise herein provided. Upon such date, the State Board of Education shall transfer to the board of trustees all supplies, funds, books, documents, records and other property or effects of such university.



Section 16-51-8 - Board of trustees - Vacancy in office.

Any vacancy in the office of trustee, occurring during the recess of the Legislature, shall be filled by appointment of the Governor. Such appointee shall hold office until the next session of the Legislature, when the vacancy shall be filled by the Governor by and with the consent of the Senate. A trustee appointed to fill a vacancy by the Governor, by and with the consent of the Senate, shall hold office during the unexpired term.



Section 16-51-9 - Board of trustees - Payment of expenses of trustees.

The certificate of the president of the board or, in his absence, of the president pro tempore, countersigned by the secretary, shall entitle the several trustees to the payment of their actual expenses incurred in the discharge of their duties as such trustees.



Section 16-51-10 - Board of trustees - Reports to Legislature.

It shall be the duty of the board of trustees to make or cause to be made to the Legislature, at each session thereof, a full report of its transactions and of the condition of the university, embracing an itemized account of all receipts and disbursements on account of the university by those charged with the administration of its finances.



Section 16-51-11 - Grant or gift not to fail for informality; default, etc., of trustees not to work forfeiture.

No grant or gift, by will or otherwise, shall fail on account of any misnomer or informality when the intent of the grantor or donor can be arrived at; nor shall any default, malfeasance or misfeasance or nonuser on the part of the trustees, or other officers or agents of such corporation, work a forfeiture of any of its rights, privileges, powers or franchises.



Section 16-51-12 - Police officers.

(a) The President of the University of North Alabama, with the approval of the board of trustees, is hereby authorized to appoint and employ suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to the property and grounds of the university. Such persons shall be charged with all the duties and invested with all the powers of police officers and may eject trespassers from the university buildings and grounds, and may, without a warrant, arrest any person guilty of disorderly conduct or of trespass upon the property of the university, or for any public offense committed in their presence, and carry them before the nearest district court, before whom, upon proper affidavit charging the offense, any person so arrested may be tried and convicted as in cases of persons brought before him on his warrant; and such officers shall have authority to summon a posse comitatus and may, with a warrant, arrest any persons found upon or near the premises of the university charged with any public offense and take them before the proper officer.

(b) The police officers provided for in this section shall cooperate with and, when requested, furnish assistance to the regularly constituted authorities of the City of Florence, and their jurisdiction and authority shall be coextensive with the corporate limits of the municipality.



Section 16-51-13 - Scholarships to school of nursing - Distribution.

There shall be awarded each year 30 scholarships to the School of Nursing of the University of North Alabama for nursing education. These scholarships shall be awarded to applicants from the state-at-large. They shall be distributed, insofar as practicable, throughout the state.



Section 16-51-14 - Scholarships to school of nursing - Who eligible.

To be eligible to receive a scholarship provided by this chapter, a person must have been a resident of the State of Alabama for a period of at least one year immediately preceding the time of making application and must be a person of good character and shall have been accepted for matriculation by the authorities of the University of North Alabama, and shall have met the requirements for professional nursing education as determined by the school of nursing of the university.



Section 16-51-15 - Scholarships to school of nursing - Amount and conditions; selection of recipients.

Each scholarship provided for by this chapter shall be in the amount of $600.00 per year, payable from funds appropriated to the School of Nursing of the University of North Alabama for this purpose. A scholarship may either be renewed by the said school of nursing for the same student or awarded to another applicant for the scholarship. Appropriate competitive examinations of aptitude and ability shall be administered to the applicants by the school of nursing. The results of the examinations shall be used as guides in the selection of the recipients of the scholarships from the various geographical areas of the state. In case a scholarship student fails to complete the course prescribed for the baccalaureate degree in nursing, that student must repay the amount of the scholarship funds used. Any funds thus collected may be used as scholarship assistance for other nursing students. In the event of the scholarship recipient's death, the funds disbursed and not repaid shall be cancelled. In the event the scholarship recipient becomes mentally or physically impaired and is unable to complete the baccalaureate degree in nursing, or has graduated but is unable to complete one year of service as a nurse due to such disability, the funds disbursed and not repaid shall be cancelled. A scholarship student must agree to practice professional nursing in the State of Alabama for at least one year after completing the course at the school of nursing.






Chapter 52 - JACKSONVILLE STATE UNIVERSITY.

Section 16-52-1 - Body corporate.

The Governor and the State Superintendent of Education, by virtue of their respective offices and the trustees appointed pursuant to Section 16-52-3, and their successors in office, are constituted a body corporate under the name of Jacksonville State University.



Section 16-52-2 - Rights, privileges, responsibilities, etc., of corporation.

Such corporation shall have all the rights, privileges and franchises necessary to the promotion of the end of its creation and shall be charged with all corresponding duties, liabilities and responsibilities. Such corporation may hold and may lease, sell or in any other manner not inconsistent with the object or terms of the grant or grants under which it holds dispose of any property, real or personal, or any estate or interest therein, remaining of any grant by any governmental unit or by any person, or accruing to the corporation from any source, as it may deem best for the purposes of the university.



Section 16-52-3 - Board of trustees - Creation; composition; expenses; emeritus status.

(a) There is created a Board of Trustees for Jacksonville State University, the state educational institution formerly known as Jacksonville State College at Jacksonville, Alabama.

(b) The board of trustees shall consist of two members from the congressional district in which the institution is located, one from each of the other congressional districts in the state, one at-large member from the state, one at-large member from outside of the state, and the Governor, who shall be ex officio president of the board.

(c) The trustees shall be appointed by the Governor, by and with the advice and consent of the Senate and, commencing on May 26, 2015, shall be appointed to hold office for a term of six years and until their successors shall be appointed and qualified. No trustee shall be appointed to serve more than a total of three full terms.

(d) No trustee shall receive any pay or emolument other than his or her actual expenses incurred in the discharge of his or her duties as such.

(e) A trustee who has attained the age of 75 years during a term of office may continue to serve until the expiration of that term. A trustee who has departed the board and who has attained the age of 70 years or older may be designated by the board as a Trustee Emeritus and may receive such honorary privileges as conferred by the board.

(f) No employee of Jacksonville State University shall be eligible to serve on its board of trustees.



Section 16-52-4 - Board of trustees - Meetings.

The Board of Trustees of Jacksonville State University shall hold its regular annual meeting each year at the university on the third Monday in October, unless the board shall, in regular session, determine to hold its meeting at some other time and place. Special meetings of the board may be assembled by either one of the two methods outlined as follows:

(1) Special meetings of the board may be called by the Governor. In calling such special meetings the Governor shall mail a written notice to each trustee at least 10 days in advance of the date of such meetings.

(2) Upon the application in writing of any three members of the board, the Governor shall call a special meeting, naming the time and place thereof and causing notices to be issued in writing to the several members of the board. Such meeting shall not be held on a date less than 10 days subsequent to the notice from the Governor.

(3) An emergency meeting of the board may be called when circumstances exist that are deemed by the Governor, by the president pro tempore of the board, or by three members of the board to present a risk to personal health, safety, or property or to the operation of the university. The three board members shall communicate their request for an emergency meeting to the Governor or to the president pro tempore of the board by the most expedient means available to them. Notice of an emergency meeting shall be given at least 72 hours before the time the meeting is to commence, unless the circumstances of the emergency are such that the meeting is required to convene sooner.



Section 16-52-4.1 - Board of Trustees - Participation in meetings by electronic communications.

Members of the Board of Trustees of Jacksonville State University may participate in a meeting of the board or committee by means of telephone conference, video conference, or similar communications equipment by means of which all persons participating in the meeting may hear each other at the same time. Participation by such means shall constitute presence in person at a meeting for all purposes. However, a majority of a quorum of the members of the board of trustees, or, in the event of a meeting of only the executive committee, a majority of a quorum of the executive committee of the board of trustees must be physically present at the location noticed and called for the meeting in order to conduct any business or deliberation. Members of the board of trustees and any committees of the board of trustees may not utilize electronic communications except as in compliance with the Alabama Open Meetings Act. Notice of board meetings shall be provided in accordance with the Alabama Open Meetings Act and telephone or video conference or similar communications equipment shall also allow members of the public the opportunity to simultaneously listen to or observe such meetings.



Section 16-52-5 - Board of trustees - Quorum.

Six members of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day until a quorum is present.



Section 16-52-6 - Board of trustees - Powers as to organization and administration of university.

The board of trustees has the power to organize the university by appointing a corps of instructors, who shall be styled the faculty of the university, and such other instructors and officers as the interest of the university may require; and to remove any such instructors or other officers and to fix their salaries or compensation and increase or reduce the same at its discretion; to regulate, alter or modify the government of the university, as it may deem advisable; to prescribe courses of instruction, rates of tuition and fees; to confer such academic and honorary degrees as are usually conferred by institutions of similar character; and to do whatever else it may deem best for promoting the interest of the university.



Section 16-52-7 - Board of trustees - Transfer of jurisdiction, etc., over university to board of trustees.

After August 16, 1967, the board of trustees created by this chapter for Jacksonville State University shall have exclusive jurisdiction, supervision and control of Jacksonville State University; and the State Board of Education is thereafter divested of all jurisdiction, power and authority with regard to the supervision, management and control of such university. In addition to the powers, duties and authority hereinabove vested in the board of trustees, such board shall have and exercise all power, authority and duties heretofore conferred on, vested in or required of the State Board of Education under any laws of this state with regard to the supervision, management and control of such university; and the board of trustees shall carry out all contractual obligations heretofore incurred by the State Board of Education respecting the operation of the public schools of the City of Jacksonville. On August 16, 1967, the State Board of Education shall transfer to the Board of Trustees of Jacksonville State University all supplies, funds, books, documents, records and other property or effects of such university.



Section 16-52-8 - Board of trustees - Vacancy.

Any vacancy in the office of trustee, occurring during the recess of the Legislature, shall be filled by appointment of the Governor. Such appointee shall hold office until the next session of the Legislature, when the vacancy shall be filled by the Governor by and with the consent of the Senate. A trustee appointed to fill a vacancy by the Governor, by and with the consent of the Senate, shall hold office during the unexpired term.



Section 16-52-9 - Board of trustees - Payment of expenses.

The certificate of the president of the board or, in his absence, of the president pro tempore, countersigned by the secretary, shall entitle the several trustees to the payment of their actual expenses incurred in the discharge of their duties as such trustees.



Section 16-52-10 - Board of trustees - Reports to Legislature.

It shall be the duty of the board of trustees to make or cause to be made to the Legislature, at each session thereof, a full report of its transactions and of the condition of the university, embracing an itemized account of all receipts and disbursements on account of the university by those charged with the administration of its finances.



Section 16-52-11 - Grant or gift not to fail for informality; default, etc., of trustees, officers or agents not to work forfeiture.

No grant or gift, by will or otherwise, shall fail on account of any misnomer or informality when the intent of the grantor or donor can be arrived at, nor shall any default, malfeasance, misfeasance or nonuser, on the part of the trustees or other officers or agents of such corporation, work a forfeiture of any of its rights, privileges, powers or franchises.



Section 16-52-12 - Police officers - Powers and duties.

The President of Jacksonville State University may appoint or employ one or more suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to the property and grounds of the university. Such persons shall be charged with all the duties and invested with all the powers of police officers. The officer may eject trespassers from the university buildings and grounds. The officer, without a warrant, may arrest any persons who commit disorderly conduct or trespass on the property of the university, or in any circumstance in which an arrest by a police officer without a warrant is authorized by law, and carry them before the nearest district court or municipal court charged with the trial of such offense. Upon proper affidavit charging the offense, the person arrested may be tried by the court and convicted as in cases of persons brought before the court on a warrant. The officer may summon a posse comitatus.



Section 16-52-12.1 - Police officers - Authority.

(a) Any Jacksonville State University police officer appointed pursuant to this section or Section 16-22-1, is a peace officer whose authority extends to any place in the state. The primary duty of the police officer shall be the enforcement of the law on property owned or leased by Jacksonville State University. The police officer shall not otherwise act as a peace officer in enforcing the law except:

(1) When in pursuit of any offender or suspected offender who is charged with the commission of a crime while on the premises of the institution.

(2) To make arrests otherwise lawfully for crimes committed, or for which there is probable cause to believe have been committed, within his or her presence or within the boundaries of the property owned or leased by the institution.

(b) The provisions of this section granting authority to a police officer at this institution of higher learning in the State of Alabama are not intended to limit or abridge any powers heretofore granted to police officers by law and this section is to be considered cumulative.

(c) Nothing in this section shall grant authority to any persons appointed under this section to enter a classroom for the purpose of enforcing traffic or parking citations.



Section 16-52-13 - Scholarships to school of nursing - Distribution.

There shall be awarded each year 30 scholarships to the Lurleen B. Wallace School of Nursing of Jacksonville State University for nursing education. These scholarships shall be awarded to applicants from the state-at-large. They shall be distributed, insofar as practicable, throughout the state.



Section 16-52-14 - Scholarships to school of nursing - Who eligible.

To be eligible to receive a scholarship provided by this chapter, a person must have been a resident of the State of Alabama for a period of at least one year immediately preceding the time of making application and must be a person of good character, and shall have been accepted for matriculation by the authorities of Jacksonville State University and shall have met the requirements for professional nursing education as determined by the Lurleen B. Wallace School of Nursing of Jacksonville State University. Applications for scholarships shall be made to the Lurleen B. Wallace School of Nursing of Jacksonville State University.



Section 16-52-15 - Scholarships to school of nursing - Amount and conditions; selection of recipients.

Each scholarship provided for by this chapter shall be in the amount of $600.00 per year, payable from funds appropriated to the Lurleen B. Wallace School of Nursing of Jacksonville State University for this purpose. A scholarship may either be renewed by the said school of nursing for the same student or awarded to another applicant for the scholarship. Appropriate competitive examinations of aptitude and ability shall be administered to the applicants by the Lurleen B. Wallace School of Nursing of Jacksonville State University. The results of the examinations shall be used as guides in the selection of the recipients of the scholarships from the various geographical areas of the state. In case a scholarship student fails to complete the course prescribed for the baccalaureate degree in nursing, that student must repay the amount of scholarship funds used. Any funds thus collected may be used as scholarship assistance for other nursing students. A scholarship student must agree to practice professional nursing in the State of Alabama for at least one year after completing the course at the Lurleen B. Wallace School of Nursing of Jacksonville State University.



Section 16-52-16 - Right, title and interest in property conveyed to university.

All of the right, title and interest of the State of Alabama in and to the real property acquired by and in the name of the State of Alabama for the use and benefit of the state educational institution formerly known as Jacksonville State College at Jacksonville, Alabama, is hereby conveyed to and vested in Jacksonville State University, the body corporate created by Act No. 239, Regular Session 1967, approved August 16, 1967.






Chapter 53 - UNIVERSITY OF WEST ALABAMA.

Section 16-53-1 - Body corporate.

The Governor and the State Superintendent of Education, by virtue of their respective offices, and the trustees appointed pursuant to Section 16-53-3 and their successors in office are hereby constituted and shall be a body corporate under the name of The University of West Alabama, as successor to Livingston University.



Section 16-53-2 - Corporate powers.

Such corporation shall have all the rights, privileges, and franchises necessary to the promotion of the ends of its creation, and shall be charged with all corresponding duties, liabilities, and responsibilities. Such corporation may hold and may lease, sell, or, in any other manner not inconsistent with the object or terms of the grant or grants under which it holds, dispose of any property, real or personal, or any estate or interest therein remaining, of any grant by any governmental unit or by any person, or accruing to the corporation from any source, as it may deem best for the purposes of the university. The president with the approval of the board shall be authorized to execute any lease, deed, or other instrument of conveyance on behalf of the corporation, without additional approval.

The board of trustees shall have the exclusive authority over and jurisdiction of land, buildings, and other capital improvements now existing on or hereinafter provided for such campus. No contract for capital improvements, alterations, remodeling, and changing of capital improvements shall be made without the authorization and approval of the board of trustees, and which approval shall be granted by appropriate resolutions of the body. Any contract, agreement, or other act relating to capital improvements, except for maintenance, repairs, and maintaining existing facilities, shall be void and of no effect unless authorized by resolutions of the board.

All acts of The University of West Alabama lawfully done prior to July 1, 2006, by the board of trustees or by the executive officer, are hereby approved, ratified, and confirmed.



Section 16-53-3 - Board of trustees - Created; membership, eligibility, etc.

(a) The board of trustees of the state educational institution at Livingston, Alabama, now known as The University of West Alabama, but formerly known as Livingston University, shall consist of two members from the congressional district in which the primary campus office of the institution is located, one member from each of the other congressional districts in the state, five members from the state-at-large, the State Superintendent of Education, and the Governor, who shall be ex officio president of the board. Beginning in 2006, the terms of the trustees shall be six years, with the exceptions noted below, and no trustee may serve more than two terms except that trustees serving in 2006 are eligible for appointment to one additional term regardless of the previous number of terms served. All terms will expire on December 27 of the final year of the term. Should a trustee or trustees whose term expired on December 27, 2003, but who continued to serve, be reappointed to another consecutive term or should a new trustee or trustees be appointed in place of this trustee or these trustees, time elapsed between December 27, 2003, and the date of reappointment will be considered part of the six-year term of appointment, and the trustee's or trustees' term will end December 27, 2009. In order to effect a more balance rotational cycle, one of the at-large 2011 appointees will be appointed to a term of four years instead of six years, resulting in 2015 in three three-member classes and one four-member class. Successors to the trustees hereinabove provided for shall be appointed by the Governor, by and with the advice and consent of the Senate, each for a term as herein provided and until his or her successor has been appointed and has qualified.

(b) No trustee shall receive any pay or emolument other than his or her actual expenses incurred in the discharge of his or her duties as such.

(c) No employee of The University of West Alabama, or any person related by blood or marriage to the chief executive officer of the school, shall be eligible to serve on its board of trustees.

(d) No member of the board shall, individually, as a partner, as a stockholder, board member, or officer of a corporate body, conduct any business transaction, directly or indirectly, with The University of West Alabama. Any such person who does so shall be immediately removed from the board of trustees and replaced by appointment by the Governor for the unexpired portion of his or her term. The chief executive officer of the university shall not as an individual or as an incorporator, officer, or director of any profit-making company, corporation, association, partnership, or other organization engage in any business in any manner which will conflict with his or her duties as such chief executive officer or with the best interest of the university or the students enrolled therein. Nothing herein shall be construed to forbid such chief executive officer from serving as a trustee of another educational institution or as an officer of a church or other eleemosynary institution or as an officer, director, or trustee of any organization when no profit will accrue to him or her or his or her immediate family from any business done by such organization for or with the university or the students enrolled therein. Should the chief executive officer of the university engage in any business in contravention of this provision, such action shall be sufficient cause for his or her immediate removal by the board of trustees.

(e) Should the number of congressional districts be reduced by reason of reapportionment or otherwise, resulting in the term of the member representing the district eliminated being terminated, the number of state-at-large members shall be increased in proportion to the number of such members whose terms are terminated.



Section 16-53-4 - Board of trustees - Meetings.

The Board of Trustees of The University of West Alabama shall hold its regular annual meeting each year at the institution on the first Monday in June, unless the board shall in regular session determine to hold its meeting at some other time and place. Thereafter, the board shall hold quarterly meetings on the first Monday of each third month after the annual meeting, unless the board shall in regular session determine to hold its quarterly meeting at some other time or place. Special meetings of the board may be assembled by either one of the two methods outlined as follows:

(1) Special meetings of the board may be called by the Governor. In calling such special meetings, the Governor shall mail a written notice to each trustee at least 10 days in advance of the date of such meetings.

(2) Upon the application in writing of any eight members of the board, the Governor shall call a special meeting, naming the time and place thereof and causing notices to be issued in writing to the several members of the board. Such meetings shall not be held on a date less than 10 days subsequent to the notice from the Governor.

The executive committee of the board and other committees of the board shall hold meetings at such times and on such dates as the board of trustees may provide.



Section 16-53-5 - Board of trustees - Quorum.

Seven members of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day until a quorum is present.



Section 16-53-6 - Board of trustees - Powers as to organization and administration.

The president shall be elected by the board of trustees and shall have the power and duty to appoint a corps of instructors who shall be styled the faculty and such other instructors and officers as the interest of the university may require, to remove any instructors or officers, to fix their salaries or compensation, and to define the authority or duty of such instructors or officers. The president may regulate, alter, and modify the organization of the university, subject to review and concurrence of the board. The president shall further have the duty and authority to prescribe courses of instruction within academic programs that have been approved by the board. The president may confer academic degrees and such honorary degrees as are usually conferred by institutions of similar character upon the recommendation of the faculty.

The board may designate one or more depositories for school funds.



Section 16-53-7 - Board of trustees - Transfer of jurisdiction; additional powers.

After July 1, 2006, the board of trustees created by this chapter for The University of West Alabama shall have exclusive jurisdiction, supervision, and control of The University of West Alabama; and the State Board of Education is thereafter divested of all jurisdiction, power, and authority with regard to the supervision, management, and control of such university except as otherwise herein provided. In addition to the powers, duties, and authority hereinabove vested in the board of trustees, such board shall have and exercise all power, authority, and duties heretofore conferred on, vested in, or required of the State Board of Education under any laws of this state with regard to the supervision, management, and control of such university except as otherwise herein provided. The Board of Trustees of The University of West Alabama retains control of all supplies, funds, books, documents, records, and other property or effects of the university transferred to the board by the State Board of Education on September 7, 1967.



Section 16-53-7.1 - Board of trustees - Limitation of powers.

Repealed by Act 2006-576, p. 1513, §2, effective July 1, 2006.



Section 16-53-8 - Board of trustees - Vacancy in office.

Any vacancy in the office of trustee occurring during the recess of the Legislature shall be filled by appointment of the Governor. Such appointee shall hold office until the next session of the Legislature, when the vacancy shall be filled by the Governor by and with the consent of the Senate. A trustee appointed to fill a vacancy by the Governor, by and with the consent of the Senate, shall hold office during the unexpired term.



Section 16-53-9 - Board of trustees - Payment of expenses.

Repealed by Act 2006-576, p. 1513, §2, effective July 1, 2006.



Section 16-53-10 - Board of trustees - Reports to Legislature.

It shall be the duty of the board of trustees to make or cause to be made to the Legislature, at each session thereof, a full report of their transactions and of the condition of the university, embracing an itemized account of all receipts and disbursements on account of the university by those charged with the administration of its finances.



Section 16-53-11 - Grant or gift not to fail for informality; default, etc., of trustees not to work forfeiture.

No grant or gift, by will or otherwise, shall fail on account of any misnomer or informality when the intent of the grantor or donor can be arrived at; nor shall any default, malfeasance or nonuser on the part of the trustees or other officers or agents of such corporation work a forfeiture of any of its rights, privileges, powers or franchises.



Section 16-53-12 - Police officers.

(a) The President of The University of West Alabama may appoint and employ suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to the property and grounds of the university. Such persons shall be charged with all the duties and invested with all the powers of police officers and may eject trespassers from the university buildings and grounds, and may, without a warrant, arrest any person guilty of disorderly conduct or of trespass upon the property of the university or of any public offense committed in their presence, and carry them before the nearest district court, before which, upon proper affidavit charging the offense, any person so arrested may be tried and convicted as in cases of persons brought before him or her on his or her warrant; and such officers shall have authority to summon a posse comitatus and may, with a warrant, arrest any persons found upon or near the premises of the university charged with any public offense and take them before any proper officer.

(b) The police officers provided for in this section shall cooperate with and, when requested, furnish assistance to the regularly constituted authorities of the City of Livingston and Sumter County and their jurisdictions and authority shall be coextensive within the corporate limits of each municipality or county.






Chapter 54 - UNIVERSITY OF MONTEVALLO.

Section 16-54-1 - Name; powers generally.

The school heretofore established at Montevallo as the Alabama Girls' Industrial School, subsequently known as and called the Alabama Girls' Technical Institute, later known as and called the Alabama Technical Institute and College for Women and still later known as and called Alabama College is and shall remain a body corporate under the corporate name of University of Montevallo, and by that name may sue and contract, acquire and hold real and personal property and have and exercise all the powers of a corporation established to be a state educational institution of higher learning and shall succeed to all the rights, privileges, emoluments, benefits, interests and titles heretofore at any time vested in said institution in its respective names. None of the powers, authority or functions of the corporation provided for in this chapter shall be abated or impaired by this section. Only the name of the institution shall be changed by this section. Whenever such institution is referred to in the constitution and in the laws of Alabama by any one of the respective names by which it has been known, the same shall be considered to refer to University of Montevallo.



Section 16-54-2 - Board of trustees.

The University of Montevallo shall be governed by a board of trustees composed of the Governor, who shall be president, ex officio, the Superintendent of Education, ex officio, and 11 other trustees (one from each congressional district and, until as otherwise herein provided, a number of trustees from the state-at-large sufficient to bring the number to or keep it at 11.) Five members of the board shall constitute a quorum. Trustees shall be appointed for a term of 12 years. In case of the creation and establishment of an additional congressional district in the state, the at-large trustee most recently appointed shall automatically cease to be a trustee from the state-at-large and become for the remainder of the term trustee for such new district. Otherwise, all new appointees, except for the state-at-large, shall be at the time of their appointment, residents of the district for which they are appointed, respectively. All appointments of trustees shall be made by the Governor with the advice and consent of the Senate. In case of a vacancy in the office of trustee, the Governor shall appoint a successor, who shall hold office till the next meeting of the Legislature, when the Governor, by and with the advice and consent of the Senate, shall appoint a trustee, who shall hold office for the unexpired term. A trustee shall be ineligible to be elected by the board of trustees to or otherwise hold any office of the institution where compensation is provided. The trustees are entitled to receive payment of their actual expenses incurred in the discharge of their duties as such trustees.



Section 16-54-3 - Purpose; mission.

The University of Montevallo is established generally for the purpose of giving therein instructions in the liberal arts and sciences and in technical and professional subjects suitable for both men and women. To that end, departments or subjects of instruction may be established from time to time by the trustees upon the recommendation of the president in accord with the provisions of Section 16-5-6.

The overriding mission of the University of Montevallo, unique in Alabama higher education, is to provide to students from throughout the state an affordable, geographically accessible, "small college" public higher educational experience of high quality with a strong emphasis on undergraduate liberal studies and with professional programs supported by a broad base of arts and sciences, designed for their intellectual and personal growth in pursuit of meaningful employment and responsible, informed citizenship.

Growing out of that mission and inherent in it are a number of on-going goals which the trustees from time to time may affirm on the basis of recommendations of the president.

The annual objectives of the institution, determined by the president, shall be consistent with the on-going goals and mission of the institution.



Section 16-54-4 - Degrees and diplomas.

On the advice of the faculty, and with the approval of the trustees, the president may grant and confer diplomas, certificates or degrees (including honorary degrees) upon such students or persons as may be entitled thereto under the rules adopted by the trustees governing this subject.



Section 16-54-5 - President.

The trustees shall elect a president for a term to be fixed by them, who shall not be removed during the term for which he or she is elected, except for just cause, which shall be explicitly set forth in writing in the minutes of the proceedings of the trustees and approved by a majority of all the trustees. No person shall be eligible to the office of president unless he or she is a graduate of some college or university of well known high standing, an educator by profession, of good moral character and possessing good business and administrative qualifications. The trustees shall fix the compensation of the president, including such emoluments and prerequisites necessary to carry out the functions of the office.



Section 16-54-6 - Faculty and staff.

The president, with the advice and consent of the trustees, shall appoint and fix the compensation for all faculty, including professors, associate professors, assistant professors, instructors and other necessary teachers, and all staff, including professional and nonprofessional staff. The president, academic vice-president, professors, associate professors, assistant professors and instructors shall compose the faculty of the institution. Policies and procedures governing the employment, dismissal, promotion and disciplining of university faculty and staff shall be determined by the trustees.



Section 16-54-7 - Secretary of trustees and university.

The trustees of the university shall elect a secretary, who shall hold office for the term and receive such compensation as may be fixed by the trustees and shall perform such services as may be required of him or her. The president of the institution may serve in this position at the pleasure of the trustees.



Section 16-54-8 - Treasurer - Generally; bond.

The trustees shall elect a treasurer, who shall not be a trustee, who shall receive, hold and pay out all moneys belonging to the university or that may be paid in for the necessary expenses of students in the university or for their use and benefit, and the treasurer shall hold office for the term and receive such compensation as may be fixed by the trustees. Before entering upon the duties of the office, the treasurer must give bond in such penalty as the trustees may fix, payable to the University of Montevallo, with conditions that he or she will faithfully receive, safely keep and lawfully pay out, and promptly, fully and fairly account for all moneys or choses in action which may come to him or her by virtue of the office, and the trustees may require a new bond, or an additional bond, whenever they judge that the interest of the university requires it. The business manager or chief financial officer by whatever name appointed by the president may serve in this position at the pleasure of the trustees.



Section 16-54-9 - Treasurer - Removal.

Whenever the funds in the hands of the treasurer or funds about to be received by the office are in danger of being lost, the trustees or president may remove the treasurer from office and take all funds and choses in action belonging to the university or any student therein, and may, in that event, appoint a temporary custodian with bond or security to hold such funds.



Section 16-54-10 - Records of transactions required.

The secretary, the treasurer and all other officers, agents or servants of the university who are required to keep, use or dispose of any property of the university shall keep accounts of their transactions in books to be furnished them by the trustees, which shall at all times be open to the inspection and examination of the president, the trustees or anyone appointed by the trustees thereto; and any person withholding such book or books belonging to the university from the inspection of any officer entitled to examine the same shall be immediately removed from his office or employment by the president or trustees.



Section 16-54-11 - Who may be admitted.

Any person residing in Alabama, of good character, good health and of sufficient physical and mental development to support the assumption of success in his or her course of study, to be judged by the president or a designee, who shall comply with all the requirements prescribed by the trustees, may be admitted into the university and, upon completing the course of study prescribed at the time of his or her admission, to the satisfaction of the faculty, shall receive the certificate, diploma or degree he or she may have earned. Whenever the accommodations of the university are sufficient to admit more students than apply and are accepted from Alabama, then students from other states or countries may be received and instructed in the university upon such terms and conditions as may be imposed by the president or trustees.



Section 16-54-12 - Property exempt from taxes; employees exempt from town license taxes.

The property of the university, of every kind and description, shall forever be exempt from all taxes, municipal, county or state, and from all local assessments. All employees are exempt from the payment of town licenses for their labor while working for this institution.



Section 16-54-13 - Student assistants.

As far as may be practicable, students in the university may be employed in giving assistance in any department of work of the university to enable them to obtain instruction therein, but students shall be employed only in cases and to the extent that they may be able to render efficient service without injury to themselves or to the university.



Section 16-54-13.1 - Employment, powers, and duties of university police officers.

(a) The President of the University of Montevallo, with the approval of the board of trustees, is hereby authorized to appoint and employ suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to the property and grounds of the university. Such persons shall be charged with all the duties and invested with all the powers of police officers and may eject trespassers from the university buildings and grounds and may, without a warrant, arrest any person guilty of disorderly conduct or of trespass upon the property of the university, or for any public offense committed in their presence, and carry them before the nearest municipal or district court, before which, upon proper affidavit charging the offense, any person so arrested may be tried and convicted as in cases of persons brought before him on his warrant. Such officers shall have authority to summon a posse comitatus and may, with a warrant, arrest any person found upon or near the premises of the university who are charged with any public offense and take them before the proper officer.

(b) The police officers provided for in this section shall cooperate with and, when requested, may furnish assistance to the regularly constituted authorities of the City of Montevallo and their jurisdiction and authority shall be coextensive with the corporate limits of the municipality.



Section 16-54-13.2 - Enforcement of fire protection and prevention laws, etc., by Fire Marshal.

(a) The State Fire Marshal shall have exclusive authority to enforce laws, regulations, and ordinances of the state as specified in Section 36-19-2, at the University of Montevallo. These responsibilities shall be performed by the State Fire Marshal or by deputies regularly employed pursuant to the state Merit System acting with the designation and under the direct supervision of the State Fire Marshal. The State Fire Marshal may appoint the Chief of Police and the Director of the Physical Plant of the University of Montevallo as deputies or assistants for the purpose of this section.

(b) This section may not be construed to change the responsibility of the regularly established municipal fire authority to provide fire suppression services on the same basis to all institutions, businesses, and residences within the incorporated limits of the applicable municipality.



Section 16-54-14 - Grants and rights preserved.

All rights of property and action which may have accrued to the university before October 1, 1927 are confirmed and preserved, including the right to permit alumni and friends to establish such corporate entities as an alumni association and a University of Montevallo Foundation, which may be staffed by and housed at the university, and no grant or gift of any valuable thing or right shall fail by reason of a mistake in the name of this corporation or college; provided, that the intention to grant or give to the institute may be derived from the words used in designating the beneficiary or grantee. All rights, powers and remedies granted in and by an act to create and establish an industrial school in the State of Alabama, approved February 21, 1893, and any act amendatory thereof, are confirmed and preserved for the University of Montevallo.



Section 16-54-15 - Condemnation of lands or interests therein.

Whenever the University of Montevallo needs any land or interest therein near the university for its purposes, and the owner thereof is a minor or an insane person, or refuses to sell the land to the state for the use of the university, or will not agree with the board of trustees or the president on a price therefor, the trustees shall have authority to institute in the probate court of Shelby County proceedings in the name of the State of Alabama, to condemn such land, which proceedings shall be conducted as nearly as may be possible in accordance with the provisions of Chapter 1 of Title 18. It shall be the duty of the trustees to pay out of the funds of the university all costs of every condemnation proceeding instituted by them under the power hereby conferred.



Section 16-54-16 - Lease or disposal of lands, including lands received by federal grant; proceeds to be paid into restricted endowment.

The lands now owned by the University of Montevallo or granted by the United States or by the Congress of the United States to the State of Alabama for the use of this institution, shall be leased, sold, conveyed or disposed of only by the board of trustees; provided, that the board of trustees may delegate to its executive committee of three or more of its members the right and power to lease or sell any of said lands, and when any lease or sale shall have been made as herein provided, the Governor, upon request of the board of trustees, or its executive committee, as the case may be, shall execute contracts of lease or deeds of conveyance as may have been agreed on between the board or its executive committee and the lessee or purchaser. All the proceeds arising from the sale, rental or lease of federally granted lands, or any of the rights thereunto pertaining shall be paid into the University of Montevallo restricted endowment, it being the purpose and intent of the university to preserve the principal amount generated by these lands. Any income generated by the University of Montevallo restricted endowment shall be used for the support and maintenance of the university.



Section 16-54-17 - Disposition of proceeds and income from sale or lease of nonfederally granted lands.

Unless otherwise restricted, the proceeds of all nonfederally granted lands sold or leased by the University of Montevallo, or income therefrom, shall be paid to the University of Montevallo and budgeted and expended by the board of trustees for the benefit of the university. The university, out of the money appropriated by the state Legislature for its maintenance, shall pay all the expenses of caring for, protecting, and selling the lands.



Section 16-54-18 - Fund previously generated by proceeds from lands dedicated to university to be deposited in Restricted Endowment Fund; provisions for payment of remaining principal over five-year-period; interest to be paid.

On May 19, 1980, the Treasurer of the state shall pay to the Treasurer of the University of Montevallo the whole amount of the fund in the Treasury generated by proceeds from both federally granted and other lands dedicated to the benefit of the University of Montevallo. These funds shall be deposited into the University of Montevallo Restricted Endowment Fund.

On October 1, 1996, and on October 1 of each of the next four fiscal years, the State Treasurer shall pay to the Treasurer of the University of Montevallo one-fifth of the remaining principal sum of proceeds not heretofore transferred, which were derived and generated from the sales of federal lands granted by the United States Congress to the State of Alabama for the express support of the University of Montevallo, together with a sum of accumulated deferred interest as specified below. Within 90 days of May 5, 1993, the Governor, Director of Finance, and State Treasurer shall certify and determine the principal sum of all proceeds from sales of the federal and other lands, and the remaining principal sum not heretofore transferred and upon which the state has been and is paying interest at the rate of six percent per annum. They shall also determine and certify the sum of accumulated deferred interest, being the net difference arising from interest paid by the State Treasury to the university on the principal sum of all proceeds from sale of federal and other lands and the total interest which would have been paid at a rate equal to the highest rate paid to any public institution of higher education in Alabama upon endowments created from land sales and held by the State Treasury. The sums transferred shall be deposited in the University of Montevallo Restricted Endowment Fund, and there held inviolate, it being the purpose and intent of the State of Alabama to execute in good faith the trust reposed in it by the United States Congress when granting lands to the state for the benefit of the institution.

Upon the remaining principal sum not heretofore transferred and on the accumulated deferred interest, there shall be paid interest at a rate equal to the highest rate paid to any public institution of higher education in Alabama upon endowments created from land sales and held by the State Treasury, not to exceed eight percent per annum. Interest payments on the amounts transferred under this section shall be computed and paid and shall cease upon the transfer of the amounts to the University of Montevallo Restricted Endowment Fund.






Chapter 55 - UNIVERSITY OF SOUTH ALABAMA.

Article 1 - General Provisions.

Section 16-55-1 - Governor, State Superintendent of Education and trustees constituted public body corporate.

The Governor and the State Superintendent of Education, by virtue of their respective offices, and the trustees appointed from the senatorial districts of the state enumerated in Section 16-55-2, are constituted a public body corporate under the name of University of South Alabama to carry into effect the purposes expressed in this article and to establish a state institution of higher learning.



Section 16-55-2 - Board of trustees - Appointment; terms; vacancies; compensation and expenses.

The board of trustees shall consist of three members from Mobile County, five members from the state at large, two members from the United States at large, the Governor, who shall be ex officio president of the board, and one each from each of the following state senatorial districts, or combinations thereof, as those districts existed in 1963: Sixteenth and Seventeenth Districts comprising Monroe and Wilcox Counties and Butler, Conecuh, and Covington Counties, respectively; Nineteenth and Twentieth Districts comprising Choctaw, Clarke, and Washington Counties and Marengo and Sumter Counties, respectively; Twenty-first District comprising Baldwin and Escambia Counties; Twenty-third, Twenty-fifth, and Thirtieth Districts comprising Dale and Geneva Counties, Coffee and Crenshaw Counties, and Dallas and Lowndes Counties, respectively; and the Thirty-fifth District comprising Henry and Houston Counties. The trustees shall be appointed by the Governor, by and with the advice and consent of the State Senate, and all appointees appointed on and after June 1, 2014, shall hold office for a term of six years, and until their successors shall be appointed and qualified. Any trustee appointed to serve a 12-year term before June 1, 2014, shall continue to serve for the remainder of that term. As terms expire after that date, appointments to fill positions on the board shall be for six-year terms. The board shall be divided into three classes, as nearly equal as may be, so that one third may be chosen as provided in Section 16-55-5. Vacancies occurring in the office of trustee from death or resignation, and the vacancies regularly occurring by expiration of the term shall be filled by the Governor, and the appointee shall hold office until the next meeting of the Legislature. Successors to those trustees whose terms expire during an interim shall hold office for the full term unless they are rejected by the Senate. No trustee shall receive any pay or emolument other than his or her actual expenses incurred in the discharge of his or her duties as a trustee.



Section 16-55-3 - Board of trustees - Rights, privileges and authority.

The Board of Trustees of the University of South Alabama shall have all the rights, privileges and authority necessary to promote the purpose of its creation, which is to establish and provide for the maintenance and operation of a state university in Mobile County. The board may hold, lease, sell or in any other manner not inconsistent with the object or terms of the grant or grants under which it holds, dispose of any property, real or personal, or any estate or interest therein, as to it may seem best for the purposes of the institution, and sales of property, real or personal, may be made at any time by the trustees.



Section 16-55-4 - Board of trustees - Powers as to organization and administration.

The board of trustees shall have the power to organize the institution by appointment of instructors and faculty members and such executive and administrative officers and employees as may be necessary to operate the university; the trustees may remove any officers, faculty members or employees of the institution in their discretion and shall have the power and authority to fix salaries or compensation, increase or reduce the same at their discretion, to regulate, alter or modify the government of the institution as they may consider advisable. The trustees may prescribe courses of instruction, rates of tuition and fees, confer such academic and honorary degrees as are usually conferred by institutions of like character; and they may do whatever else they may consider in the best interest of the institution.



Section 16-55-5 - Board of trustees - Trustees divided into classes; initial terms.

The trustees of the University of South Alabama, other than the ex officio members of the board, shall be grouped into three classes as provided in Section 16-55-2. The members constituting the first class shall first be appointed for terms expiring September 30, 1965; the members of the second class shall be first appointed for terms expiring September 30, 1969; and the members of the third class shall be first appointed for terms expiring September 30, 1973. Their successors shall initially be appointed for terms of 12 years each. Commencing on June 1, 2014, successors shall be appointed for terms of six years each.



Section 16-55-6 - Board of trustees - Quorum; meetings.

Seven members of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day until a quorum is present. The board shall hold a regular annual meeting each year at the university on the first Monday in June, unless the board, in regular session, shall determine to hold its meeting at some other time and place. Special meetings of the board may be assembled by either one of the two methods outlined as follows: Special meetings may be called by the chair pro tempore of the board or the Governor by written notice mailed to each trustee at least 10 days in advance of the date of the meeting; and a special meeting shall be called by the chair pro tempore or the Governor upon application in writing of any three or more members of the board. No special meeting shall be held on a date less than 10 days subsequent to the date of the chair pro tempore's or the Governor's notice of the meeting, except in case of emergency, which the chair pro tempore or the Governor shall specify in his or her notice to the trustees.



Section 16-55-6.1 - Board of trustees - Participation in meetings by electronic communications.

Members of the Board of Trustees of the University of South Alabama may participate in a meeting of the board or committee by means of telephone conference, video conference, or similar communications equipment by means of which all persons participating in the meeting may hear each other at the same time. Participation by such means shall constitute presence in person at a meeting for all purposes. However, a majority of a quorum of the members of the board of trustees, or, in the event of a meeting of only the executive committee, a majority of a quorum of the executive committee of the board of trustees must be physically present at the location noticed and called for the meeting in order to conduct any business or deliberation. Members of the board of trustees and any committees of the board of trustees may not utilize electronic communications except as in compliance with the Alabama Open Meetings Act. Notice of board meetings shall be provided in accordance with the Alabama Open Meetings Act, and telephone or video conference or similar communications equipment shall also allow members of the public the opportunity to simultaneously listen to or observe such meetings.



Section 16-55-7 - Scholarships to school of nursing - Distribution.

There shall be awarded each year 30 scholarships to the School of Nursing of the University of South Alabama for nursing education. These scholarships shall be awarded to applicants from the state-at-large. They shall be distributed, insofar as practicable, throughout the state.



Section 16-55-8 - Scholarships to school of nursing - Who eligible.

To be eligible to receive a scholarship provided by this chapter, a person must have been a resident of the State of Alabama for a period of at least one year immediately preceding the time of making application and must be a person of good character and shall have been accepted for matriculation by the authorities of the University of South Alabama and shall have met the requirements for professional nursing education as determined by the School of Nursing of the University of South Alabama.



Section 16-55-9 - Scholarships to school of nursing - Amount and conditions; selection of recipients.

Each scholarship provided for by this article shall be in the amount of $600.00 per year, payable from funds appropriated to the School of Nursing of the University of South Alabama for this purpose. A scholarship may either be renewed by the said school of nursing for the same student or awarded to another applicant for the scholarship. Appropriate competitive examinations of aptitude and ability shall be administered to the applicants by the School of Nursing of the University of South Alabama. The results of the examinations shall be used as guides in the selection of the recipients of the scholarships from the various geographical areas of the state. In case a scholarship student fails to complete the course prescribed for the baccalaureate degree in nursing, that student must repay the amount of scholarship funds used. Any funds thus collected may be used as scholarship assistance for other nursing students. In the event of the scholarship recipient's death, the funds disbursed and not repaid shall be cancelled. In the event the scholarship recipient becomes mentally or physically impaired and is unable to complete the baccalaureate degree in nursing, or has graduated but is unable to complete one year of service as a nurse due to such disability, the funds disbursed and not repaid shall be cancelled. A scholarship student must agree to practice professional nursing in the State of Alabama for at least one year after completing the course at the School of Nursing of the University of South Alabama.



Section 16-55-10 - Police officers.

(a) The President of the University of South Alabama may appoint and employ suitable persons to serve as police officers to keep off intruders and prevent trespass upon and damage to the property and grounds of the university. Such persons shall be charged with all the duties and invested with all the powers of police officers. An officer may eject trespassers from university buildings and grounds owned, leased, or otherwise controlled by the university. An officer may arrest any person for any offense provided by law and shall transport the offender to the nearest district court or municipal court charged with the trial of such offense.

(b) The police officers provided for in this section shall cooperate with and, when requested, furnish assistance to the regularly constituted authorities of the Municipalities of Mobile and Fairhope, and their jurisdiction and authority shall be coextensive within the police jurisdictions of those municipalities.

(c) Any police officer appointed pursuant to this section or Section 16-22-1, is a peace officer whose authority extends to any place in the state. The primary duty of the police officer shall be the enforcement of the law on property owned, leased, or otherwise controlled by the university. A police officer may not otherwise act as a peace officer in enforcing the law except:

(1) When in pursuit of any offender or suspected offender who is charged with the commission of a crime while on the premises of the institution.

(2) To make arrests otherwise lawfully for crimes committed, or for which there is probable cause to believe have been committed, within his or her presence or within the boundaries of property owned, leased, or otherwise controlled by the institution.

(d) The provisions of this section or Section 16-22-1, granting authority to a police officer at this institution of higher education, are not intended to limit or abridge any powers heretofore granted to police officers by law, and this section is to be considered cumulative.

(e) Nothing in this section shall grant authority to any person appointed under this section to enter a classroom for the purpose of enforcing traffic or parking citations.






Article 2 - Alabama High School Legislative Leadership Academy.

Section 16-55-20 - Declaration of legislative findings.

The Legislature finds that the development of leadership qualities among young citizens is essential to the future well-being of Alabama. The rapid pace of social and technological change and the resulting uncertainty about the future call for strong leadership at all levels. The Legislature further finds that there is a need to identify and build leadership skills among Alabama's young citizens, particularly those who may not otherwise benefit from existing leadership programs.



Section 16-55-21 - Creation.

The Alabama High School Legislative Leadership Academy at the University of South Alabama is created. The academy shall begin operation in July 1994. The academy shall provide participants with opportunities to gain insights into the legislative process in Alabama by providing seminars on developing leadership skills, critical thinking skills, communications skills, problem solving skills, and team building activities.



Section 16-55-22 - Selection of participants.

One participant in the Legislative Leadership Academy shall be selected from each House of Representatives district and each Senate district by the member of the Alabama Legislature representing the district. Selections shall be made by March 15 of each year.



Section 16-55-23 - Eligibility criteria.

To be eligible for participation in the Legislative Leadership Academy, a student shall be entering the eleventh or twelfth grade in the school year immediately following participation in the academy during the summer. A student shall be eligible to participate in the academy only once. Eligibility criteria may include, but shall not be limited to, the following:

(1) Academic performance.

(2) Leadership potential.

(3) Personal attributes, including enthusiasm, creativity, independence, maturity, dependability, and initiative.

(4) Interpersonal skills, including cooperation, listening ability, communication skills, and concern for others.

(5) Citizenship skills, including respecting the rights of others and the ability to command respect from others.

(6) Coping skills, including perseverance, ability to adapt to changing situations, giving and accepting constructive criticism, and learning from mistakes.

(7) Accomplishments, including personal growth, community involvement, special talents, and academic accomplishments.



Section 16-55-24 - Provision of room and board, food, and supplies; transportation.

Participants shall be provided room and board, food, and supplies. Participants shall provide their own transportation to and from the academy.









Chapter 56 - TROY UNIVERSITY.

Section 16-56-1 - Body corporate; rights, duties, property, etc. of Troy University.

(a)(1) The Governor, by virtue of the office and the trustees appointed from designated areas of the state, pursuant to Section 16-56-3, and their successors in office, shall constitute a body corporate under the name of Troy University, or by any name the board of trustees may from time to time designate as successor. The name Troy University shall refer to each campus.

(2) All rights, duties, property, real or personal, and all other effects existing in the name of Troy State University, the Troy State University System, or in any other name by which the institution has been known, shall continue in the name of Troy University. Any reference to Troy State University, the Troy State University System, or any other name by which the institution has been known, in any existing law, contract, or other instrument shall constitute a reference to Troy University. All acts of Troy State University lawfully done prior to August 1, 1997, by the board of trustees or by the executive officer are approved, ratified, and confirmed. All acts of the Troy State University System lawfully done prior to June 1, 2009, by the board of trustees or by the executive officer are approved, ratified, and confirmed.

(b) Troy University shall provide, maintain, and operate public higher education programs with facilities dedicated to the preparation of students in a variety of pre-professional and professional fields at the associate, baccalaureate, and graduate degree levels. The university shall provide educational services for the greater community including adult education and advanced education for mature students, private citizens, and service men and women. Troy University shall provide an academic, cultural, and social environment that fosters individuality and develops productive members of society. The mission of Troy University shall be accomplished by providing services to students and the greater community through the utilization of its staff and facilities and through research, creative activities, superior teaching, scholarship, and public service.



Section 16-56-2 - Rights, privileges, responsibilities, etc., of corporation.

The corporation shall have all the rights, privileges, powers, and franchises necessary to the promotion of or the end of its creation and shall be charged with all corresponding duties, liabilities, and responsibilities. The headquarters of Troy University shall be in the City of Troy. The corporation may purchase, hold, lease, sell, convey, or in any other manner not inconsistent with the object or terms of the grant or grants under which it holds dispose of any property, or any interest in any property, real or personal, or any estate or interest therein, from any source, at any time and upon any terms, as it may deem in the best interest of the university. The corporation may also borrow money and incur other obligations at any time and under any terms it may deem in the best interest of the university.



Section 16-56-3 - Board of trustees - Membership; appointment; terms.

Troy University shall be governed by a board of trustees. The board of trustees shall have representation from seven geographic areas of the state. Area one shall consist of the following counties: Mobile, Baldwin, Washington, Clarke, Choctaw, Marengo, and Sumter. Area two shall consist of the following counties: Escambia, Covington, Geneva, Houston, Conecuh, Coffee, Dale, Henry, Butler, Crenshaw, Pike, Wilcox, Monroe, and Barbour. Area three shall consist of the following counties: Bullock, Russell, Macon, Lee, Elmore, Coosa, Tallapoosa, Chambers, and Randolph. Area four shall consist of the following counties: Montgomery, Lowndes, Dallas, Perry, Autauga, Chilton, Tuscaloosa, Hale, Greene, and Bibb. Area five shall consist of the following counties: Talladega, Clay, St. Clair, Calhoun, Cleburne, and Shelby. Area six shall consist of the following county: Jefferson. Area seven shall consist of the following counties: Lamar, Fayette, Walker, Cullman, Winston, Marion, Franklin, Lawrence, Morgan, Colbert, Lauderdale, Pickens, Limestone, Madison, Jackson, Marshall, DeKalb, Blount, Etowah, and Cherokee. The board of trustees shall consist of two trustees from area two, two trustees from area four, and one trustee from each of the other five areas, two trustees at-large, who may or may not be residents of the state, and the Governor, who shall be ex officio president of the board. The board of trustees shall elect from its members, by a majority vote, a president pro tempore, who shall serve as chair of the board in the absence of the Governor. The trustees shall be appointed by the Governor, by and with the advice and consent of the Senate and shall hold office for terms of 12 years, and until their successors shall be appointed and qualified. The trustees serving on January 1, 2009, shall serve out the terms for which they had previously been appointed and confirmed. The State Superintendent of Education serving on January 1, 2009, shall continue to serve as a trustee on the board until the completion of his or her term of office as superintendent or until he or she vacates the position of State Superintendent of Education, whichever occurs first. No employee of Troy University shall be eligible to serve as a trustee.



Section 16-56-4 - Board of trustees - Meetings.

The Board of Trustees of Troy University shall hold its regular annual meeting each year in the City of Troy on or about the date scheduled for spring term graduation unless the board shall, during a regular or special session, determine to hold its annual meeting at some other time and place. Special meetings of the board may be assembled by either of the following methods:

(1) Special meetings of the board may be called by the Governor or by the president pro tempore. In calling special meetings, the Governor or the president pro tempore shall mail a written notice to each trustee at least 10 days in advance of the date of the meeting.

(2) Upon the application in writing of any three members of the board, the Governor or the president pro tempore shall call a special meeting, naming the time and place thereof and causing notices to be issued in writing to the several members of the board.

The meetings shall not be held on a date less than 10 days subsequent to the notice from the Governor or the president pro tempore.



Section 16-56-5 - Board of trustees - Quorum; meetings of standing committees.

(a) A majority of the members of the board of trustees shall constitute a quorum, but a smaller number may adjourn from day to day until a quorum is present. A quorum may be assembled in person or through electronic communications that permit complete auditory access to the proceedings of the board. During each meeting of the board, no more than two members may participate through electronic communications.

(b) Standing committees of the board, excluding the executive committee, may meet by means of telephone conference, video conference, or other electronic means by which all persons participating in the meeting, and members of the public, may hear each other simultaneously, if the committee has no authority other than to make recommendations to the full board. Meetings conducted pursuant to this subsection shall be properly noticed and shall comply with the Alabama Open Meetings Act.



Section 16-56-6 - Board of trustees - Chancellor; powers as to organization and administration.

(a) The board of trustees shall appoint a chancellor who shall serve as the chief executive officer of the university and as secretary to the board and shall perform all services as may be required by the board. The compensation of the chancellor, including the emoluments and prerequisites necessary to carry out the functions of the office, shall be fixed by the board.

(b) The board of trustees may act as a body, or may delegate by resolution or bylaw to a committee of the board or to the chancellor, the authority to do any of the following:

(1) Appoint the faculty of the university and other professional and operating personnel as the interest of the university may require.

(2) Remove any instructors or other personnel.

(3) Fix, increase, or decrease the salaries or compensation of individual instructors and other personnel.

(4) Hire personnel, establish and implement personnel rules, and establish policies and practices for hiring, promoting, demoting, and terminating instructors, other personnel, and employees, or for taking any other action consistent with this section.

(c) The board of trustees, as a body of the whole, may do any of the following:

(1) Institute, regulate, alter, or modify the governance of the university, as the board may deem advisable.

(2) Prescribe courses of instruction, rates of tuition, and fees.

(3) Confer academic and honorary degrees.

(4) Do whatever else the board may deem best for promoting the interest of the university.



Section 16-56-7 - Board of trustees - Transfer of jurisdiction, etc., to board of trustees.

The Board of Trustees of Troy University shall have the exclusive jurisdiction, supervision, and control of Troy University. The board may promulgate any rules of procedure as it deems necessary and appropriate. In addition to the powers, duties, and authority vested in the board of trustees, the board shall have and exercise all power, authority, and duties previously conferred on, vested in, or required of the Board of Trustees of Troy State University, as was transferred to the board from the State Board of Education on September 7, 1967.



Section 16-56-8 - Board of trustees - Vacancy in office.

Any vacancy in the office of trustee occurring during the recess of the Legislature shall be filled by appointment of the Governor. The appointee shall hold office until the next session of the Legislature, when the vacancy shall be filled by the Governor by and with the advice and consent of the Senate. A trustee appointed to fill a vacancy by the Governor, by and with the advice and consent of the Senate, shall hold office for and during the unexpired term.



Section 16-56-9 - Board of trustees - Payment of expenses.

The certificate of the chancellor as secretary of the board shall entitle the several trustees to the payment of their actual expenses incurred in the discharge of their duties as trustees. A trustee may not receive any pay or emoluments other than for actual expenses incurred in the discharge of duties of the board.



Section 16-56-10 - Board of trustees - Reports to Legislature.

The board of trustees shall make or cause to be made to the Legislature, at each session thereof, a full report of its transactions and of the condition of the university, embracing an itemized account of all receipts and disbursements on account of the university by those charged with the administration of its finances.



Section 16-56-11 - Grant or gift not to fail for informality; default, etc., of trustees not to work forfeiture.

No grant or gift of any property, real or personal, by will or otherwise, shall fail by reason of any misnomer or informality, when the intent of the grantor or donor can be determined; nor shall any default, malfeasance, or non-use on the part of the trustees or other officers or agents of the corporation work a forfeiture of any of its rights, privileges, powers, or franchises.



Section 16-56-12 - Police officers.

(a) The Chancellor of Troy University may appoint and employ persons as he or she may deem proper to serve as police officers pursuant to Sections 16-22-1 and 16-22-2. These police officers may do any of the following:

(1) Eject trespassers from university buildings and grounds.

(2) Arrest without a warrant any person believed guilty of disorderly conduct or of trespass upon the property under the control of the university, or for any public offense committed in their presence, and carry them before the nearest district court or municipal court. Upon proper affidavit charging the offense, the person arrested may be tried by the court and convicted as in cases of persons brought before the court on a warrant.

(3) Summon a posse comitatus.

(4) Arrest with a warrant any person found upon or near the premises of the university charged with any public offense and take that person before the proper officer.

(b) The police officers provided for in this section shall cooperate with and, when requested, furnish assistance to the regularly constituted authorities of the city and county in which the employing campus of Troy University is located.






Chapter 57 - TUSKEGEE INSTITUTE.

Section 16-57-1 - Board of commissioners; appropriations; bond of treasurer.

Appropriations made to Tuskegee Institute by the Alabama Legislature to be used for the purpose of maintaining a graduate school in agriculture, a graduate school in home economics and a graduate school in veterinary medicine, or such other areas as are deemed feasible and wise in accordance with felt need, shall be paid to the Treasurer of Tuskegee Institute, on warrant of the State Treasurer, and said Treasurer of Tuskegee Institute shall make a surety bond in the sum of $25,000.00, payable to the State of Alabama, to insure the safekeeping of such appropriations. The said bond shall be approved by the Secretary of State and the same shall be filed in his office. The premium on said bond shall be paid by warrant of the State Treasurer out of the General Fund. The said appropriation shall be under the control of the Board of Trustees of Tuskegee Institute, and the same shall be applied in such manner as it deems best to carry out the purpose of the appropriation. The commissioners hereinafter provided for shall be residents of the State of Alabama and shall be members of the board of trustees with the same rights and powers as the other trustees, except as to filling vacancies on the Board of Trustees of Tuskegee Institute, in which they shall have no voice.

There shall be appointed by the Governor five commissioners who shall hold office for a term of four years and until their successors are appointed and qualified; should a vacancy occur on the board of commissioners appointed by the Governor by death, resignation, refusal to serve or by becoming otherwise disqualified, then such vacancy shall be filled for the unexpired term by the Governor. The Superintendent of Education of the State of Alabama shall be an ex officio member of said board of commissioners. The commissioners appointed by the Governor, as herein provided, shall make an annual written report to the Superintendent of Education of the State of Alabama of the conditions and progress of graduate instruction hereinabove referred to.



Section 16-57-2 - Scholarships to school of nursing - Established; how distributed.

There shall be awarded each year 30 scholarships to Tuskegee Institute School of Nursing for nursing education. These scholarships shall be awarded to applicants from the state-at-large. They shall be distributed, insofar as practicable, throughout the state and may be distributed to students in any year of study in said school of nursing.



Section 16-57-3 - Scholarships to school of nursing - Who eligible.

To be eligible to receive a scholarship provided by this chapter, a person must have been a resident of the State of Alabama for a period of at least one year immediately preceding the time of making application and must be a person of good character, and shall have been accepted for matriculation by the authorities of Tuskegee Institute and shall have met the requirements for professional nursing education as determined by the Tuskegee Institute School of Nursing. Applications for scholarships shall be made to Tuskegee Institute School of Nursing.



Section 16-57-4 - Scholarships to school of nursing - Amount and conditions; selection of recipients.

Each scholarship provided for by this chapter shall be in the amount of $600.00 per year, payable from funds appropriated to Tuskegee Institute for this purpose. A scholarship may either be renewed by the School of Nursing of Tuskegee Institute for the same student or awarded to another applicant for the scholarship. Appropriate competitive examinations of aptitude and ability shall be administered to the applicants by the School of Nursing of Tuskegee Institute. The results of the examination shall be used as guides in the selection of the recipients of the scholarships from the various geographical areas of the state. In case a scholarship student fails to complete the course prescribed for the baccalaureate degree in nursing, that student must repay the amount of the scholarship funds used. Any funds thus collected may be used as scholarship assistance for other nursing students. A scholarship student must agree to practice professional nursing in the State of Alabama for at least one year after completing the course at Tuskegee Institute.



Section 16-57-5 - Funding from Education Trust Fund.

The Legislature finds that Tuskegee University has a unique relationship to the State of Alabama. The Legislature further finds that due to the unique nature of the circumstances related to the establishment and development of Tuskegee Institute which differs from that of private schools and colleges receiving funds from the state and from the state's public colleges and universities, the institution should be afforded a unique treatment relative to funding from the Education Trust Fund. Tuskegee Institute was established by an act of the Legislature in 1881 and separately incorporated by an act of the Legislature in 1892; the Governor appoints five commissioners who serve as voting members on the Tuskegee Board; and the State Superintendent of Education serves as an ex officio voting commissioner on the Tuskegee Board. Tuskegee has received appropriations from the Legislature since 1881. Being a private institution as well as a state related and supported institution, the Legislature deems that Tuskegee University should be funded accordingly and not as the private schools and colleges nor as the state public colleges and universities are funded.






Chapter 58 - SYLACAUGA NURSES TRAINING SCHOOL.

Section 16-58-1 - Scholarships - Established; distribution.

There shall be awarded each year 30 scholarships to the Sylacauga Nurses Training School at Sylacauga, Alabama for nursing education. These scholarships shall be awarded to applicants, as practicable, throughout the state.



Section 16-58-2 - Scholarships - Who eligible.

To be eligible to receive a scholarship provided by this chapter, a person must have been a resident of the State of Alabama for a period of at least one year immediately preceding the time of making application and must be a person of good character, and shall have been accepted for matriculation by the authorities of the Sylacauga Nurses Training School and shall have met the requirements for professional nursing education as determined by said school. Applications for scholarships shall be made to the Sylacauga Nurses Training School of Nursing of Sylacauga, Alabama.



Section 16-58-3 - Scholarships - Amount and conditions; selection of recipients.

Each scholarship provided for by this chapter shall be in the amount of $600.00 per year, payable from funds appropriated to the Sylacauga Nurses Training School for this purpose. A scholarship may either be renewed by the said school of nursing for the same student or awarded to another applicant for the scholarship. Appropriate competitive examinations of aptitude and ability shall be administered to the applicants by the Sylacauga Nurses Training School. The results of the examinations shall be used as guides in the selection of the recipients of the scholarships from the various geographical areas of the state. A scholarship student must agree to practice professional nursing in the State of Alabama for at least one year after completing the course at the Sylacauga Nurses Training School. In case a scholarship student fails to complete the prescribed course or fails to practice professional nursing in Alabama for at least one year next succeeding the completion of the course of study, such student must repay all scholarship funds awarded to such student, except in cases of extreme hardship. Any funds thus repaid shall be used for scholarship assistance for other nursing students.






Chapter 59A - OAKWOOD UNIVERSITY.

Section 16-59A-1 - Police officers.

The President of Oakwood University, with the approval of the board of trustees, is hereby authorized to appoint and employ suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to the property and grounds of the university. Such persons shall be charged with all the duties and invested with all the powers of police officers and may eject trespassers from the university buildings and grounds and, without a warrant, may arrest any person guilty of disorderly conduct or of trespass upon the property of the university, or for any public offense committed in their presence, and carry them before the nearest municipal or district court, before which, upon proper affidavit charging the offense, any person so arrested may be tried and convicted as in cases of persons brought before him or her on his or her warrant. Such officers shall have authority to summon a posse comitatus and, with a warrant, may arrest any person found upon or near the premises of the university who is charged with any public offense and take him or her before the proper officer.

(b) The police officers provided for in this section shall cooperate with and, when requested, may furnish assistance to the regularly constituted authorities of the City of Huntsville, and their jurisdiction and authority shall be coextensive with the corporate limits of the city.






Chapter 60 - TRADE SCHOOLS AND JUNIOR COLLEGES.

Article 1 - General Provisions.

Section 16-60-1 - State Vocational Technical School at Mobile designated Southwest State Technical Institute.

The school located at Mobile in Mobile County, Alabama and presently known as State Vocational Technical School shall hereafter be designated and known as Southwest State Technical Institute.

The State Board of Education is hereby authorized and directed to change the name of such school as herein prescribed and to cause appropriate markers to be placed so designating it.



Section 16-60-2 - Shelton State Technical Trade School designated Shelton State Technical Institute.

The school located in Tuscaloosa, Tuscaloosa County, Alabama and previously known as the Shelton State Technical Trade School shall hereafter be designated and known as Shelton State Technical Institute.

The State Board of Education is hereby authorized and directed to change such name of the school as herein prescribed and to see that appropriate markers be displayed and designated as such.



Section 16-60-3 - Wenonah State Technical Trade School designated Wenonah State Technical School; Wenonah State Technical Junior College designated Wenonah State Junior College.

The school located in Jefferson County, Alabama and presently known as Wenonah State Technical Trade School shall hereafter be designated and known as Wenonah State Technical School, and the school located in Jefferson County, Alabama and presently known as Wenonah State Technical Junior College shall hereafter be designated and known as Wenonah State Junior College.

The State Board of Education is hereby authorized and directed to change the names of such schools as herein prescribed and to cause appropriate markers to be placed so designating them.



Section 16-60-4 - Athens State University; powers generally.

The school established at Athens, Alabama, known as and called Athens State College, is and shall remain a body corporate under the corporate name of Athens State University, and by that name may have and exercise all powers previously enjoyed by Athens State College and shall succeed to all the rights, privileges, obligations, liabilities, emoluments, benefits, interests, and titles at any time vested in the institution in its respective names. None of the powers, authority, obligations, liabilities, or functions of the institution shall be abated or impaired by this section. Only the name of the institution shall be changed by this section. Whenever the institution is referred to in the constitution, laws, rules, or regulations of this state, or any instrumentality of this state, by any one of the respective names by which it has been known, the same shall be considered to refer to Athens State University.



Section 16-60-5 - J. F. Drake State Community and Technical College.

The school established at Huntsville, Alabama, known as and called J. F. Drake State Technical College is and shall remain a body corporate under the corporate name of J. F. Drake State Community and Technical College, and by that name may have and exercise all powers previously enjoyed by J. F. Drake State Technical College and shall succeed to all the rights, privileges, obligations, liabilities, emoluments, benefits, interests, and titles at any time vested in the institution in its respective names. None of the powers, authority, obligations, liabilities, or functions of the institution shall be abated or impaired by this section. Only the name of the institution shall be changed by this section. Whenever the institution is referred to in the constitution, laws, rules, or regulations of this state, or any instrumentality of this state, by any one of the respective names by which it has been known, the same shall be considered to refer to J. F. Drake State Community and Technical College.



Section 16-60-6 - H. Councill Trenholm State Community College.

(a) The school heretofore established within the postsecondary system as the H. Councill Trenholm State Technical College is hereby named and shall be known as the H. Councill Trenholm State Community College and shall succeed to all the rights, privileges, emoluments, benefits, interests, and titles heretofore at any time vested in the institution in its respective names. None of the powers, authority, or functions of H. Councill Trenholm State Technical College by law shall be abated or impaired by this section. Only the name of the institution shall be changed by this section. Whenever the institution is referred to in the constitution and in the laws of Alabama by any one of the respective names by which it has been known, the same shall be considered to refer to H. Councill Trenholm State Community College.

(b) It is the intent of the Legislature that the Board of Trustees of the Alabama Community College System comply with this section.






Article 2 - Junior College for Franklin, Marion and Winston Counties.

Section 16-60-20 - Board of trustees - Establishment; composition; appointment.

The Governor, the State Superintendent of Education, the member of the State Senate representing the senatorial district composed of Franklin and Marion Counties, the member of the State Senate representing the senatorial district of which Winston County is a part, the members of the House of Representatives of the Alabama Legislature from Franklin, Marion and Winston Counties, the chairmen of the county commissions of each of these counties, the county superintendent of education of each of these counties, the representative in the House of Representatives of the United States Congress from the congressional district containing these counties and 10 members appointed by the Governor from among the mayors and other officers of the incorporated municipalities within these three counties are hereby constituted a board of trustees for a junior college to be established, maintained and operated in one of the above named counties.



Section 16-60-21 - Board of trustees - Organization; initial officers; vice-president; meetings; terms of members; compensation and expenses.

The Governor shall be ex officio chairman of the board; and he shall call a meeting of such board within 60 days after September 8, 1961. At this meeting the board shall organize itself, make provision for the preparation and adoption of bylaws and rules and regulations to govern it and elect a vice-president and a secretary-treasurer. The vice-president elected at the organizational meeting of the board shall hold office for a term of two years and until his successor has been elected. Successors to the vice-president elected at the organizational meeting of the board shall hold office for such time as is prescribed in the bylaws and rules adopted by the board. The secretary-treasurer elected at the organizational meeting of the board shall serve until a president and a treasurer for the college have been elected and employed. Thereafter the president of the college and the treasurer of the college shall be ex officio the secretary and the treasurer, respectively, of the board of trustees.

The board may prescribe the number of regular meetings to be held each year and may provide that during the biennium immediately following September 8, 1961, the board shall meet more frequently than thereafter; however, the board shall meet at least once each quarter in every year. Special meetings may be called at any time by the chairman or by any six members thereof.

All ex officio members of the board of trustees shall serve as such members so long as they hold the office of which membership on this board of trustees is an ex officio duty; and the members appointed by the Governor shall serve for a term concurrent with the term of the Governor appointing them or until the expiration of the term of the municipal office which they held when appointed, whichever occurs last. Successors to the appointed members of the board of trustees shall be appointed by the Governor in like manner and for like terms as the first members appointed to the board.

Board members shall receive no compensation for serving on such board of trustees; however, they may be reimbursed for reasonable expenses actually incurred in attending meetings of the board and performing the duties hereby imposed upon them relative to the establishment, maintenance and operation of the proposed junior college.



Section 16-60-22 - Date of commencement of operations of college; selecting location.

The junior college hereby authorized shall be established and ready for operation not later than September 1, 1963. The board of trustees, with the advice and consent of the State Superintendent of Education, shall decide exactly where in the above named counties the college shall be located. The board of trustees, for the purpose of ascertaining the most advantageous location for the college, may make such surveys as in its opinion are needed.



Section 16-60-23 - Incorporation of college.

When a location for the college has been determined and the board has chosen a name for the college, the board of trustees shall file in the office of the Secretary of State a certificate stating the name and location of the college and the names of persons currently serving as members of the board of trustees. Thereafter, the college shall be a body corporate under the name so filed, with the right to have and use a corporate seal, to sue and be sued in such corporate name in any of the courts of this state of competent jurisdiction as in the case of natural persons.



Section 16-60-24 - Donations; sale of property of college.

The board of trustees is hereby invested with full and ample authority to receive and accept for the use and benefit of the college all gifts, donations, devises and bequests of any and all money and real and personal property necessary and useful in carrying into effect the objectives and purposes of this article. The board of trustees, in the name of such corporation, may sell and dispose of any such property when, in the judgment of such board, such sale or other disposition thereof may aid in carrying into effect the objectives of this article and the building up and sustaining of the college.



Section 16-60-25 - Rules and regulations.

The board of trustees shall have full, ample and sufficient power and authority to make, adopt and enforce all rules and regulations, not inconsistent with the laws of this state, which may be necessary for the management, control and conduct of the college and the business connected therewith.



Section 16-60-26 - Appropriations by counties and municipalities therein for college; use of public school funds.

The governing bodies of the Counties of Franklin, Marion and Winston and of each municipality in such counties are hereby authorized to appropriate funds in their respective treasuries, not otherwise appropriated, to be used for the acquisition of land and the construction thereon of buildings suitable for the college, or for the purchase of existing buildings adaptable to use for the college and the lands on which they are located. After the establishment of the college, such counties and the municipalities therein may make annual appropriations for the maintenance, support and operation of the college. The board of education of each of these counties and the board of education of every incorporated municipality having such a board within these counties may allocate, use and expend public school funds under their jurisdiction in aid of the establishment, maintenance and operation of the college and provide transportation facilities to students attending the college, or such other facilities for students as the board of trustees approves.



Section 16-60-27 - Programs to be offered.

The college shall offer to all eligible students in attendance a program of general education consisting of courses parallel to those of the first and second years of work at a state institution of higher learning offering a four-year course. The State Board of Education shall prescribe minimum standards which must be met and which will assure that the purposes of the junior college are attained.



Section 16-60-28 - Control of college; president.

The junior college established pursuant to this article shall be under the direct control of the board of trustees hereby established and shall be under the immediate supervision and direction of a president, appointed by the board of trustees for a term to be fixed by the board. The president shall not be removed during the term for which he was appointed except for just cause, which shall be explicitly set forth in writing in the minutes of the board. The president shall possess such qualifications as are prescribed by the board of trustees and approved by the State Board of Education.



Section 16-60-29 - Compensation of teachers and officers; faculty.

The president, with the advice and consent of the board of trustees, shall appoint and fix the compensation for all professors, instructors and other necessary teachers and officers. The president, professors and instructors shall compose the faculty of the college.



Section 16-60-30 - Secretary.

The board of trustees of the college shall elect a secretary for the school who shall hold office for the term prescribed by the board and shall receive such compensation as may be fixed by the trustees and shall perform such services as may be required of him.



Section 16-60-31 - Treasurer - Election; duties; term of office; compensation; bond.

The board of trustees shall also elect a treasurer for the college who shall not be a trustee. The treasurer shall receive, hold and pay out all moneys belonging to the college, or that may be paid in for the necessary expenses of any student in the college or for the use and benefit of any such student. The treasurer shall hold office for the term and receive the compensation fixed for such office by the board of trustees. Before entering upon his duties, the treasurer must give bond in such penalty as the trustees prescribe, payable to the college, conditioned that he will faithfully receive, safely keep and lawfully pay out, and promptly, fully and fairly account for all money or choses in action which may come to him by virtue of his office, and the trustees may require a new bond or an additional bond whenever, in their opinion, the interests of the college require it.



Section 16-60-32 - Treasurer - Removal; temporary custodian for funds.

Whenever the funds in the hands of the treasurer or funds about to be received by him are in danger of being lost, the board of trustees or the president may remove the treasurer from office and take from him all funds and choses in action belonging to the college or any student therein, and may, in that event, appoint a temporary custodian with bond or security to hold such funds.



Section 16-60-33 - Accounts of officers.

The secretary, the treasurer and all other officers, agents or servants of the college who are required to keep, use or dispose of any property of the college shall keep accounts of transactions relative thereto in books to be furnished them by the board of trustees, which shall at all reasonable times be open to the inspection and examination of the president, the board of trustees or anyone appointed by the board of trustees to inspect such books. Any person withholding such book or books belonging to the college from the inspection of any officer entitled to examine the same shall be immediately removed from his office or employment by the president or the board of trustees.



Section 16-60-34 - Matriculation, library and laboratory fees.

A matriculation fee may be collected from all students enrolled in the college, and the amount of such fee shall be determined by the board of trustees. The proceeds of the fee shall be expended under the direction of such board. A reasonable fee for the use of the library and laboratory facilities may be required; the amount of such fee shall be determined by the board of trustees.



Section 16-60-35 - Exemption of college property from taxation; exemption of officers, teachers and employees from jury duty and town licenses.

The property of the college, of every kind and description, shall forever be exempt from all taxes, municipal, county or state, and from all local assessments. The president, other officers, professors, teachers and employees of the college are exempted from jury duty, and all employees are further exempted from payment of town licenses for their labor while working for the college.



Section 16-60-36 - Diplomas and certificates.

The faculty, with the approval of the board of trustees, may grant and confer diplomas or certificates upon such students as may be entitled thereto under the rules adopted by the board of trustees governing the subject.



Section 16-60-37 - Reports.

It shall be the duty of the board of trustees to make or cause to be made to the Legislature at each session thereof a full report of its transactions and of the condition of the college, embracing an itemized account of all receipts and disbursements on account of the college by those charged with the administration of its finances. A copy of this report shall be submitted to the boards of education and to the county commissions of Franklin, Marion and Winston Counties, to the governing bodies of each municipality and to the city board of education of any municipality having such a board of education within such counties.



Section 16-60-38 - Petition for conversion to trade school and junior college; authority of board of trustees if petition granted.

If the Board of Trustees of the Northwest Alabama Junior College, established pursuant to this article, determines that it is to the advantage of the college to convert it to a trade school and junior college which may be constructed, enlarged and equipped under Sections 16-60-80 through 16-60-96, it may petition the State Board of Education to consider designating such college as the location at which one of the trade schools and junior colleges authorized by such sections may be constructed and equipped. If the State Board of Education acts favorably on the petition and designates the Northwest Alabama Junior College as one of the institutions to be constructed and equipped under such sections, then the Board of Trustees of the Northwest Alabama Junior College is hereby authorized to execute such deeds and other contracts and conveyances to the Alabama Trade School and Junior College Authority as will enable such authority to proceed with construction and equipment of needed buildings to enable Northwest Alabama Junior College to operate efficiently to fill the needs of the area for which it is designated as a trade school and junior college. The board of trustees is also authorized to relinquish such authority and responsibility for the operation, management, control, supervision, maintenance, regulation, upkeep, improvement, equipment and enlargement of the Northwest Alabama Junior College to the State Board of Education as to give it the same authority and responsibility relative to Northwest Alabama Junior College that is vested by Sections 16-60-110 through 16-60-112, in said board of education relative to other educational institutions in the state of the types known as trade schools and junior colleges authorized by the Alabama Trade School and Junior College Authority Act. However, the Board of Trustees of said Northwest Alabama Junior College shall continue to exist and shall serve as an advisory committee to advise and assist the State Board of Education in matters relative to the operation, supervision and control of Northwest Alabama Junior College.



Section 16-60-39 - Action of State Board of Education upon petition; management and control of trade school and junior college.

Upon receipt of a petition from the Board of Trustees of Northwest Alabama Junior College to become an institution authorized under the Alabama Trade School and Junior College Authority Act, Sections 16-60-80 through 16-60-96, the State Board of Education shall consider the need for a trade school and junior college in northwest Alabama. If in its opinion this need can be filled by designating the said Northwest Alabama Junior College as one of the institutions authorized under the Alabama Trade School and Junior College Authority Act, the State Board of Education may agree to designate Northwest Alabama Junior College as a location where funds may be expended for buildings and equipment under said act; and such board of education shall thereupon assume the same authority and responsibility relative to Northwest Alabama Junior College as is vested in it by Sections 16-60-110 through 16-60-112 relative to other educational institutions authorized by the provisions of the Alabama Trade School and Junior College Authority Act except as hereinafter provided. After the management and control of Northwest Alabama Junior College is assumed by the State Board of Education, whenever practicable such board shall consult and advise with the Board of Trustees of Northwest Alabama Junior College relative to the management, control, operation and supervision of Northwest Alabama Junior College; and the State Board of Education may delegate such duties and responsibilities relative to the college to such board of trustees as, in its opinion, will serve the best interest of the college and as are not inconsistent with the Alabama Trade School and Junior College Authority Act and will not adversely affect bonds issued under such act.



Section 16-60-40 - Sections 16-60-38 and 16-60-39 supplemental; liberal construction; conflicting laws.

The provisions of Sections 16-60-38 and 16-60-39 are supplemental, and this chapter shall be liberally construed to the end that Sections 16-60-20 through 16-60-37, 16-60-80 through 16-60-96 and 16-60-110 through 16-60-112 shall each have a field of operation and be construed in pari materia. However, such parts of Sections 16-60-20 through 16-60-37 as are in conflict herewith shall be superseded by Sections 16-60-38 and 16-60-39 when control of Northwest Alabama Junior College is transferred pursuant hereto to the State Board of Education.






Article 3 - Junior College for Jackson and DeKalb Counties.

Section 16-60-50 - Board of trustees - Establishment; composition; appointment.

The Governor, the State Superintendent of Education, the member of the State Senate representing the senatorial district of which Jackson County is a part and the member of the State Senate representing the senatorial district of which DeKalb County is a part, the members of the House of Representatives of the Alabama Legislature from Jackson and DeKalb Counties, the chairman of the county commission of each of these counties, the county superintendent of education of each of these counties, the representative in the House of Representatives of the United States Congress from the congressional districts containing these counties and nine members appointed by the Governor from the two counties at large, making the overall representation of the two counties equal on the board, are hereby constituted a board of trustees for a junior college to be established, maintained and operated in one of the above named counties.



Section 16-60-51 - Board of trustees - Organization; initial officers; vice-president; meetings; terms of members; compensation and expenses.

The Governor shall be ex officio chairman of the board, and he shall call a meeting of such board within 60 days after September 15, 1961. At this meeting the board shall organize itself, make provisions for the preparation and adoption of bylaws and rules and regulations to govern it and elect a vice-president and a secretary-treasurer. The vice-president elected at the organizational meeting of the board shall hold office for a term of two years and until his successor has been elected. Successors to the vice-president elected at the organizational meeting of the board shall hold office for such time as is prescribed in the bylaws and rules adopted by the board. The secretary-treasurer elected at the organizational meeting of the board shall serve until a president and a treasurer for the college have been elected and employed. Thereafter the president of the college and the treasurer of the college shall be ex officio the secretary and the treasurer, respectively, of the board of trustees.

The board may prescribe the number of regular meetings to be held each year and may provide that during the biennium immediately following September 15, 1961, the board shall meet more frequently than thereafter, however, the board shall meet at least once each quarter in every year. Special meetings may be called at any time by the chairman or by any six members thereof.

All ex officio members of the board of trustees shall serve as such members so long as they hold the office of which membership on this board of trustees is an ex officio duty; and the members appointed by the Governor shall serve for a term concurrent with the term of the Governor appointing them or until the expiration of the term of the municipal office which they held when appointed, whichever occurs last. Successors to the appointed members of the board of trustees shall be appointed by the Governor in like manner and for like terms as the first members appointed to the board.

Board members shall receive no compensation for serving on such board of trustees; however, they may be reimbursed for reasonable expenses actually incurred in attending meetings of the board and performing the duties hereby imposed upon them relative to the establishment, maintenance and operation of the proposed junior college.



Section 16-60-52 - Date of commencement of operations of college; selecting location.

The junior college hereby authorized shall be established and ready for operation not later than September 1, 1963. The board of trustees, with the advice and consent of the State Superintendent of Education, shall decide exactly where in the above named counties the college shall be located. The board of trustees, for the purpose of ascertaining the most advantageous location for the college, may make such surveys as in its opinion are needed.



Section 16-60-53 - Incorporation of college.

When a location for the college has been determined and the board has chosen a name for the college, the board of trustees shall file in the office of the Secretary of State a certificate stating the name and location of the college and the names of persons currently serving as members of the board of trustees. Thereafter, the college shall be a body corporate under the name so filed, with the right to have and use a corporate seal, to sue and be sued in such corporate name in any of the courts of this state of competent jurisdiction as in the case of natural persons.



Section 16-60-54 - Donations; sale of property of college.

The board of trustees is hereby invested with full and ample authority to receive and accept for the use and benefit of the college all gifts, donations, devises and bequests of any and all money and real and personal property necessary and useful in carrying into effect the objectives and purposes of this article. The board of trustees, in the name of such corporation, may sell and dispose of any such property when, in the judgment of such board, such sale or other disposition thereof may aid in carrying into effect the objectives of this article and the building up and sustaining of the college.



Section 16-60-55 - Rules and regulations.

The board of trustees shall have full, ample and sufficient power and authority to make, adopt and enforce all rules and regulations, not inconsistent with the laws of this state, which may be necessary for the management, control and conduct of the college and the business connected therewith.



Section 16-60-56 - Appropriations by counties and municipalities therein for college; use of public school funds.

The governing bodies of the Counties of Jackson and DeKalb, and of each municipality in such counties, are hereby authorized to appropriate funds in their respective treasuries, not otherwise appropriated, to be used for the acquisition of land and the construction thereon of buildings suitable for the college, or for the purchase of existing buildings adaptable to use for the college and the lands on which they are located. After the establishment of the college, such counties and the municipalities therein may make annual appropriations for the maintenance, support and operation of the college. The board of education of each of these counties and the board of education of every incorporated municipality, having such a board, within these counties may allocate, use and expend public school funds under their jurisdiction in aid of the establishment, maintenance and operation of the college and provide transportation facilities to students attending the college or such other facilities for students as the board of trustees approves.



Section 16-60-57 - Programs to be offered.

The college shall offer to all eligible students in attendance a program of general education consisting of courses parallel to those of the first and second years of work at a state institution of higher learning offering a four-year course. The college shall also offer and administer a program for vocational education. The State Board of Education shall prescribe minimum standards which must be met and which will assure that the purposes of the junior college are attained.



Section 16-60-58 - Control of college; president.

The junior college established pursuant to this article shall be under the direct control of the board of trustees hereby established and shall be under the immediate supervision and direction of a president, appointed by the board of trustees for a term to be fixed by the board. The president shall not be removed during the term for which he was appointed except for just cause, which shall be explicitly set forth in writing in the minutes of the board. The president shall possess such qualifications as are prescribed by the board of trustees and approved by the State Board of Education.



Section 16-60-59 - Compensation of teachers and officers; faculty.

The president, with the advice and consent of the board of trustees, shall appoint and fix the compensation for all professors, instructors and other necessary teachers and officers. The president, professors and instructors shall compose the faculty of the college.



Section 16-60-60 - Secretary.

The board of trustees of the college shall elect a secretary for the school who shall hold office for the term prescribed by the board and shall receive such compensation as may be fixed by the trustees and shall perform such services as may be required of him.



Section 16-60-61 - Treasurer - Generally.

The board of trustees shall also elect a treasurer for the college who shall not be a trustee. The treasurer shall receive, hold and pay out all moneys belonging to the college, or that may be paid in for the necessary expenses of any student in the college, or for the use and benefit of any such student. The treasurer shall hold office for the term and receive the compensation fixed for such office by the board of trustees. Before entering upon his duties, the treasurer must give bond in such penalty as the trustees prescribe, payable to the college, conditioned that he will faithfully receive, safely keep and lawfully pay out, and promptly, fully and fairly account for all money or choses in action which may come to him by virtue of his office, and the trustees may require a new bond, or an additional bond, whenever, in their opinion, the interests of the college require it.



Section 16-60-62 - Treasurer - Removal; temporary custodian for funds.

Whenever the funds in the hands of the treasurer or funds about to be received by him are in danger of being lost, the board of trustees or the president may remove the treasurer from office and take from him all funds and choses in action belonging to the college or any student therein, and may, in the event, appoint a temporary custodian with bond or security to hold such funds.



Section 16-60-63 - Accounts of officers.

The secretary, the treasurer and all other officers, agents or servants of the college who are required to keep, use or dispose of any property of the college shall keep accounts of transactions relative thereto in books to be furnished them by the board of trustees, which shall at all reasonable times be open to the inspection and examination of the president, the board of trustees or anyone appointed by the board of trustees to inspect such books. Any person withholding such book or books belonging to the college from the inspection of any officer entitled to examine the same shall be immediately removed from his office or employment by the president or the board of trustees.



Section 16-60-64 - Matriculation, library and laboratory fees.

A matriculation fee may be collected from all students enrolled in the college, and the amount of such fee shall be determined by the board of trustees. The proceeds of the fee shall be expended under the direction of such board. A reasonable fee for the use of the library and laboratory facilities may be required; the amount of such fee shall be determined by the board of trustees.



Section 16-60-65 - Exemption of college property from taxation; exemption of officers, teachers and employees from jury duty and town licenses.

The property of the college, of every kind and description, shall forever be exempt from all taxes, municipal, county or state and from all local assessments. The president, other officers, professors, teachers and employees of the college are exempted from jury duty, and all employees are further exempted from payment of town licenses for their labor while working for the college.



Section 16-60-66 - Diplomas and certificates.

The faculty, with the approval of the board of trustees, may grant and confer diplomas or certificates upon such students as may be entitled thereto under the rules adopted by the board of trustees governing the subject.



Section 16-60-67 - Annual reports and reports to Legislature.

It shall be the duty of the board of trustees to make or cause to be made an annual report to the State Board of Education, to the boards of education and county commissions of Jackson and DeKalb Counties, to the governing bodies of each municipality within said counties and to the city board of education of any municipality having a board of education within said counties, such report to contain a full statement of the transactions of the board and of the condition of the college, embracing an itemized account of all receipts and disbursements on account of the college by those charged with the administration of its finances. It shall also be the duty of the board of trustees to make or cause to be made a full report to the Legislature at each session thereof containing the same information as hereinabove required.






Article 4 - Alabama Trade School and Junior College Authority Act.

Section 16-60-80 - Short title.

This article may be cited as the Alabama Trade School and Junior College Authority Act.



Section 16-60-81 - Definitions.

For the purpose of this article, the following words and phrases shall have the respective meanings ascribed to them by this section:

(1) AUTHORITY. The Alabama Trade School and Junior College Authority organized under the provisions of this article.

(2) BONDS. The bonds issued under the provisions of this article.

(3) BUILDING COMMISSION. The Alabama Building Commission.

(4) JUNIOR COLLEGE. An educational institution offering instruction in the arts and sciences on the level of difficulty of the first two years above high school level.

(5) ORIGINAL EQUIPMENT. The total original equipment, machinery and facilities acquired and installed or stored in a trade school or junior college for purposes of instruction, operation and maintenance.

(6) STATE. The State of Alabama.

(7) TRADE SCHOOL. An educational institution offering instruction primarily in useful trades, occupations or vocational skills.

Pronouns used in this article shall be deemed to include all appropriate genders.



Section 16-60-82 - Legislative findings of fact and declaration of intent.

The Legislature hereby makes the following findings of fact and declares its intent to be as follows: The number of students enrolled in trade schools and colleges supported wholly or in part by the state has increased greatly during recent years. Further increases in enrollment are anticipated because of the increased rate of births, the increased need for skilled workers and other factors. In order to meet these needs and to provide residents of this state with the opportunity to receive adequate instruction in the arts and sciences and in useful skills and trades, it is imperative that junior colleges and additional trade schools be constructed, equipped and operated. The tax revenues and other funds currently available for trade schools and junior colleges are not sufficient to permit immediate outlays of the large amounts of capital necessary for such construction and equipment and at the same time to permit the State Board of Education to meet current expenses for operation and maintenance. The most feasible way in which the urgent need for the construction of buildings and the purchase of equipment can be met is by anticipating the receipt of a portion of the revenues devoted by law to educational institutions of the types known as trade schools and junior colleges by capitalizing such revenues, to the end that such revenues may be applied for retirement of the costs of such construction and equipment as such revenues are received during the useful life of said buildings and equipment. It is necessary and desirable that said revenues be anticipated in the manner hereinafter provided for the purpose of effecting the needed capital outlays. It is the intention of the Legislature by the passage of this article to authorize the formation of a public corporation for the purpose of providing for the construction and equipment of additional trade schools and junior colleges, and to make capital improvements at existing trade schools and at institutions of higher learning heretofore or hereafter established; and to authorize said corporation for that purpose to anticipate those portions of the privilege or excise tax hereinafter referred to that is required by law to be paid into the Education Trust Fund by issuing the bonds of said corporation payable out of and secured by a pledge of said portion of the said privilege or excise tax. This article shall be liberally construed in accordance with this intent.



Section 16-60-83 - Authorization to form public corporation.

The Governor, the Director of Finance and the State Superintendent of Education may become a public corporation with the powers hereinafter provided by proceeding according to the provisions of Section 16-60-84.



Section 16-60-84 - Manner of incorporation.

To become a corporation, the Governor, the Director of Finance and the State Superintendent of Education shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each applicant;

(3) The name of the proposed corporation, which shall be the Alabama Trade School and Junior College Authority;

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this article or the laws of the State of Alabama.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 16-60-85 - Issuance of certificate of incorporation.

When the application has been made, filed and recorded as provided in Section 16-60-84, the applicants shall constitute a corporation under the name proposed in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation under the Great Seal of the State and shall record the certificate with the application. No fees or compensation shall be paid to the Secretary of State for any service rendered or work performed in connection with the authority, its incorporation, dissolution or records.



Section 16-60-86 - Members, officers and proceedings of authority.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the State Superintendent of Education shall be the vice-president thereof, and the Director of Finance shall be the secretary thereof. The State Treasurer shall be the treasurer of the authority, shall act as custodian of the funds of the authority and shall pay the principal of and interest on the bonds of the authority out of the funds hereinafter provided for. The members of the authority shall constitute all the members of the board of directors of the authority, and any two members of the board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold office by reason of death, resignation, expiration of his term of office or for any other reason, then his successor in office shall take his place as a member and officer of the authority. No member, officer or director of the authority shall draw any salary in addition to that now authorized by law for any service he may render or for any duty he may perform in connection with the authority. All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority, shall be signed by the members of the authority and shall be recorded in a substantially bound book, which shall be kept in the office of the Secretary of State. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 16-60-87 - Powers of authority.

The authority shall have the following powers:

(1) To have succession by its corporate name until dissolved as hereinafter provided;

(2) To sue and be sued and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties thereto;

(3) To have and to use a corporate seal and to alter the seal at pleasure;

(4) To establish a fiscal year;

(5) To provide for acquiring and improving sites for additional trade schools and junior colleges, constructing, acquiring, reconstructing, improving and altering buildings therefor and purchasing, acquiring and installing the original equipment thereof, and to make capital improvements to existing trade schools and at institutions of higher learning heretofore or hereafter established;

(6) To anticipate by the issuance of its bonds the receipt of the revenues herein appropriated and pledged;

(7) As security for the payment of the principal of and interest on its bonds, to pledge the proceeds of the appropriations and pledges herein provided for; and

(8) To appoint and employ such attorneys and agents as the business of the authority may require.



Section 16-60-88 - Determining location of trade schools and junior colleges; site must be donated.

The location of each new trade school or junior college for which the authority provides funds shall be determined by the State Board of Education after consideration of the needs of industry for particular skills in the area under consideration, the convenience and accessibility of the location to labor markets and to potential students or applicants for training, an estimate of the number of potential students or applicants in the area and such other factors as might demonstrate the existence of a need for a trade school or junior college in such area. No funds of the authority shall be expended for the acquisition of sites or existing buildings, but nothing herein contained shall be construed to prohibit the use of funds of the authority for the purpose of improving sites or reconstructing, altering or improving buildings donated to the authority. No such trade school or junior college shall be built on a site other than one donated to the authority.



Section 16-60-89 - Expenditures for building and equipping trade schools and junior colleges; competitive bidding; approval of plans.

All contracts entered into by the authority involving the expenditure of funds in the preparation of plans and specifications, and all work done with respect to the construction of buildings involving the expenditure of funds of the authority shall be let on competitive bids in the same manner and according to the same procedure as contracts for public works are awarded as prescribed in Sections 39-2-1 through 39-2-13.

The preparation of all plans and specifications for any building constructed wholly or in part with any of the money, and all work done hereunder in regard to the construction, reconstruction, alteration and improvement of buildings shall be supervised by the Alabama Building Commission, or any agency that may be designated by the Legislature as its successor. The authority and the Building Commission shall agree to a construction cost estimate for each building constructed wholly or in part with any of the funds provided for in this article, and the authority shall reimburse the Building Commission for its reasonable direct costs in having plans, specifications and contract documents prepared and in supervising and inspecting the work.

The authority shall purchase and install the original equipment necessary to place each such additional trade school and junior college in a condition of efficient operation. Such equipment shall be purchased on the basis of competitive bidding, to be conducted in the same manner and according to the same procedure as provided for state purchases in Sections 41-16-20 through 41-16-32; except, that the purchasing procedure shall be conducted by the authority instead of the state Purchasing Agent.

Not more than $1,500,000.00 shall be expended by the authority with respect to any one trade school or junior college.



Section 16-60-90 - Authorization to issue bonds.

The authority may from time to time sell and issue its bonds, not exceeding $15,000,000.00 in aggregate principal amount, for the purpose of providing funds for the construction and equipment of trade schools and junior colleges, including the improvement of sites therefor, the construction of buildings and the reconstruction, improvement and alteration of existing buildings therefor and the acquisition, purchase and installation of original equipment therefor. No part of the proceeds from the sale of the bonds may be used to pay the cost of the acquisition, by purchase or otherwise, of real estate to be used as a site for any such school or college or any building connected therewith or the acquisition, by purchase or otherwise, of any existing building.



Section 16-60-91 - Execution, form, terms, sale, etc., of bonds; use of proceeds; security; bonds legal investments.

The bonds of the authority shall be signed by its president and attested by its secretary and the seal of the authority shall be affixed thereto, and any interest coupons applicable to such bonds shall be signed by the president; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto and a facsimile of the president's signature may be printed or otherwise reproduced on any such interest coupons in lieu of his signing the same. Any bonds of the authority may be executed and delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest, shall be payable at such times and evidenced in such manner, may contain provisions for redemption prior to maturity and may contain other provisions not inconsistent herewith, all as may be provided by the resolution of the board of directors whereunder such bonds are authorized to be issued; provided, that no bond of the authority shall have a specified maturity date later than 30 years after its date. All bonds of the authority having specified maturity dates more than 10 years after their date shall be made subject to redemption at the option of the authority not later than the end of the tenth year after their date, and on any interest payment date thereafter, under such terms and conditions as may be provided in the resolution or resolutions under which such bonds are authorized to be issued. Bonds of the authority may be sold from time to time as the board of directors may consider advantageous, but bonds of the authority must be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the authority for the bonds being sold, computed from their date to their respective maturities; provided, that if no bid acceptable to the authority is received, it may reject all bids. Notice of each such sale shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper customarily published in the State of Alabama not less than five days during each calendar week, each of which notices must be published one time not less than 10 days before the date fixed for the sale. The board of directors may fix the terms and conditions under which such sale may be held; provided, that none of the bonds may be sold for a price less than the face value thereof; and provided further, that such terms and conditions shall not conflict with any of the requirements of this article. Approval by the Governor of Alabama of the terms and conditions under which any bonds of the authority may be issued shall be requisite to their validity. Such approval shall be entered on the minutes of the meetings of the board of directors at which the bonds are authorized and shall be signed by the Governor. Such approval by the Governor may be shown on any such bond by a facsimile of his signature printed or otherwise reproduced thereon, when authorization of such facsimile is contained in the said approval signed by him. The authority may pay out of the proceeds of the sale of its bonds all expenses, including fees of agents and attorneys, which the said board of directors may deem necessary or advantageous in connection with the issuance of such bonds. Bonds issued by the authority shall not be general obligations of the authority but shall be payable solely out of the funds appropriated and pledged therefor in Section 16-60-94. As security for the payment of the principal of and interest on the bonds issued by it, the authority is hereby authorized and empowered to pledge for payment of such principal and interest the funds that are appropriated and pledged in Section 16-60-94 for payment of such principal and interest. All such pledges made by the authority shall take precedence in the order of the adoption of the resolutions containing such pledges; provided, that any pledge for the benefit of refunding bonds that may be issued in compliance with the provisions of the fourth sentence of Section 16-60-92 shall have the same priority as the pledge for the benefit of the bonds refunded thereby. Contracts made and bonds issued by the authority shall be solely and exclusively obligations of the authority and shall not constitute or create an obligation or debt of the State of Alabama. Bonds issued by the authority shall be deemed to be negotiable instruments although payable solely from a specified source, as provided herein. All bonds issued by the authority and the income therefrom shall be exempt from all taxation in the State of Alabama. Any bonds issued by the authority may be used by the holder thereof as security for any funds belonging to the state, or to any instrumentality or agency of the state, in any instance where security for such deposits may be required by law. Unless otherwise directed by the court having jurisdiction thereof, or the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest fiduciary or trust funds in bonds of the authority. Neither a public hearing nor consent of the state Department of Finance or any other department or agency shall be prerequisite to the issuance of bonds by the authority.



Section 16-60-92 - Refunding bonds.

The authority may from time to time issue refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority then outstanding. Any premium that may be necessary to redeem or retire the bonds to be refunded and all expenses of issuing the refunding bonds may be paid out of the proceeds from the sale of the refunding bonds. The principal of the refunding bonds shall not exceed the principal of the bonds to be refunded plus any such premium and expenses. If the total of the principal and interest maturing with respect to any refunding bonds, during each fiscal year in which any of the bonds secured on a parity with the bonds to be refunded have a stated maturity, does not exceed the total of the principal and interest that would have matured during the same fiscal year on the said bonds to be refunded, then the refunding bonds shall be subrogated and entitled to all priorities, rights and pledges to which the bonds refunded thereby were entitled. Except in cases covered by the preceding sentence, all pledges for the benefit of refunding bonds shall be subject to pledges theretofore made for the benefit of all bonds of the authority then outstanding. All the provisions of Section 16-60-91 shall apply to the refunding bonds issued under this article.



Section 16-60-93 - Deposit of and disbursements from proceeds of bonds.

The proceeds of all bonds, other than refunding bonds, issued by the authority remaining after paying expenses of their issuance shall be deposited in the State Treasury and shall be carried in the State Treasury in a special or separate account. Such funds shall be subject to be drawn upon by the authority and shall be used solely for the purposes for which the bonds were issued as authorized in this article.



Section 16-60-94 - Revenues of authority.

For the purpose of providing funds to enable the authority to pay at their respective maturities the principal of and interest on all bonds issued by it under the provisions of this article, and to accomplish the objects of its creation, there is hereby irrevocably pledged to such purpose and hereby appropriated such amount of money as may be necessary for said purpose out of the residue of the receipts from the privilege or excise tax levied by Section 28-3-181, after there shall have been taken from said receipts the amounts necessary to meet all prior charges thereon, including the amounts specified in subdivisions (1) and (2) of subsection (c) of Section 28-3-181, said residue constituting that portion of the receipts from the said tax that is now required by law to be paid into the Education Trust Fund. The moneys hereby appropriated and pledged shall constitute a sinking fund for the purpose of paying the principal of and the interest on the bonds of the authority.



Section 16-60-95 - Disbursement of funds.

Out of the revenues appropriated and pledged in Section 16-60-94, the State Treasurer is hereby authorized and directed to pay the principal of and interest on the bonds issued by the authority under the provisions of this article, as such principal and interest shall respectively mature, and the State Treasurer is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 16-60-96 - Dissolution of authority.

At any time when no bonds of the authority are outstanding, the authority may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the members of the authority and sworn to by each member before an officer authorized to take acknowledgments to deeds. Upon the filing of such application for dissolution, the authority shall cease to exist. The Secretary of State shall file and record the application for dissolution, in an appropriate book of record in his office, and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved and shall record such certificate with the application for dissolution. Title to all property held in the name of the authority shall be vested in the state upon dissolution of the authority.






Article 5 - Management and Control of Trade Schools and Junior Colleges.

Section 16-60-110 - Definitions.

(a) The Legislature finds and determines all of the following:

(1) That it is necessary to the welfare of the state that it provide workforce development initiatives that are responsive to industry needs from highly specialized training programs that help prepare entry level employees to meet growing demands.

(2) That the needs of the citizens, businesses, and industries of the state are best served by a unified system of institutions and programs delivering excellence in academic education, adult education, and workforce development.

(3) That a unified system is best supported and supervised by a board of trustees devoted solely to providing the best possible facilities, teaching, and instruction through the Alabama Community College System.

(4) That high quality, affordable, local educational opportunities for students to obtain associate's degrees and to prepare for continuing their education at four-year institutions have been a hallmark of Alabama's two-year college system since its inception, that the board of trustees created by this article is charged with maintaining and building upon those options to ensure that a college education remains affordable for all Alabama families.

(b) For purposes of this article, the following words and phrases shall have the respective meaning ascribed to them by this section:

(1) ALABAMA COMMUNITY COLLEGE SYSTEM. The state-supported system of community and technical colleges formerly operating under the supervision of the State Board of Education, including individual institutions, system-wide programs, other related organizations, and central operations.

(2) BOARD. The Board of Trustees of the Alabama Community College System.

(3) CHANCELLOR. The chief executive officer of the Alabama Community College System.

(4) COMMUNITY AND TECHNICAL COLLEGES. The publicly supported two-year schools established as community colleges, junior colleges, technical colleges, and trade schools previously under the authority of the State Board of Education.



Section 16-60-110.1 - Alabama Community College System established; board of trustees; transfer of duties.

(a) There is created the Alabama Community College System as a body corporate under the name of the Alabama Community College System, which shall replace and succeed to the duties of the Department of Postsecondary Education and shall operate a system of community and technical colleges within the state. All references in state law to the Department of Postsecondary Education, Postsecondary Education Department, and Alabama College System, or terms of like import, shall be deemed to refer to the Alabama Community College System. The body corporate created by this subsection shall have all the rights, privileges, and powers necessary to the end of its creation.

(b) The Alabama Community College System shall be governed by the Board of Trustees of the Alabama Community College System, as created in this article for the purpose of governing the community and technical colleges of the state.

(c) Any other law to the contrary notwithstanding, the authority, powers, and duties assigned to the State Board of Education with respect to the supervision, administration, naming, financing, construction, and equipping of institutions of postsecondary education, including community and technical colleges, junior colleges, and trade schools, however described, are removed from the State Board of Education and delegated to the board, and all actions of such institutions of postsecondary education requiring the approval of the State Board of Education, commencing on May 12, 2015, shall require only approval of the board. Without limiting the generality of the foregoing, all references to the State Board of Education in Sections 16-3-37, 16-5-8.3, 16-5-13, 16-60-88, 16-60-330, 16-60-332, 16-60-335, and 16-60-338, shall be deemed to refer to the board.



Section 16-60-111 - Board of Trustees of the Alabama Community College System.

(a) There is established a Board of Trustees of the Alabama Community College System. The board shall be composed of the following members:

(1) The Governor, who shall be ex officio president of the board.

(2) Seven members appointed by the Governor so that one member of the board is a resident of each of the seven congressional districts in the state as the districts are constituted on May 12, 2015. The member appointed by the Governor pursuant to this subdivision, representing the congressional district in which the main campus of Athens State University is located, shall serve as the member of the Board of Trustees of Athens State University pursuant to subdivision (3) of subsection (a) of Section 16-47A-4.

(3) One ex officio, nonvoting member appointed by the Governor who is actively serving on the State Board of Education.

(4) One member appointed by the Governor from the state at large.

(b) All members appointed by the Governor shall be free from any contractual, employment, personal, or familial financial interest in the Alabama Community College System.

(c) If a member appointed from a congressional district ceases to be a resident of the district from which appointed, the member shall vacate his or her office. Members appointed by the Governor from Districts 1, 3, 5, and 7 shall be appointed for an initial term of two years, and every four years thereafter. Members appointed by the Governor from Districts 2, 4, and 6, and from the state at large, shall be appointed for an initial term of four years, and every four years thereafter.

(d) All appointees to the board shall be subject to confirmation by the Senate and shall be confirmed before beginning a term of office. As vacancies occur on the board for any cause, they shall be filled by the Governor for the unexpired term, subject to confirmation by the Senate before beginning service. An appointment made when the Legislature is in regular session shall be submitted to the Senate not later than the third legislative day following the date of appointment. An appointment made when the Legislature is not in regular session shall be submitted to the Senate not later than the third legislative day following the reconvening of the Legislature after the appointment.

(e) The members of the board shall be qualified electors of the State of Alabama, and the membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. In making appointments to the board, the Governor shall give special consideration to those persons who have attended a community or technical college and who are familiar with the two-year college system, or who have business leadership experience. No employee of the state may serve as an appointed member of the board. No appointed member of the board may serve more than two consecutive terms of office. Other than the ex officio members of the board, no person currently serving in any elected office may concurrently serve as a member of the board.

(f) Upon appointment, and after confirmation, of the initial members of the board, the board shall meet to organize itself, to elect officers, other than the president, as the board deems appropriate, and to transact any necessary business. The board may adopt bylaws to govern operations and create committees as deemed necessary. This organizational meeting of the board is not considered a regular meeting of the board.

(g) The board shall meet not less than quarterly on dates to be set by the board in official session, by the president, or by the Chancellor on written request of a majority of the board members. One meeting of the board each year shall be held with the members of the State Board of Education. The rules generally adopted by deliberative bodies for their government shall be observed and a quorum of five shall be present. Members of the board or any committee of the board may participate in meetings of the board or committees by telephone conference or similar communications equipment through which all persons participating in the meeting can hear each other at the same time, and participation by the members shall constitute presence at a meeting for all purposes. The Chancellor shall give notice of any meeting as required by law.

(h) The members of the board shall receive no compensation for service on the board. Members shall be reimbursed for actual traveling and other necessary expenses incurred in attending meetings and transacting the business of the board. Reimbursement shall be paid out of the Education Trust Fund in the same manner as other expenses of the board are paid.

(i) If not otherwise required by law, each member of the board shall file a completed statement of economic interests, pursuant to Section 36-25-24, for the previous calendar year with the State Ethics Commission no later than April 30th of each year, and shall be covered by all aspects and requirements of the State Ethics Law, Chapter 25 of Title 36. Members of the board shall be indemnified for any loss incurred as a result of damage done in the performance of their duties as a member of the board and for which the member is personally liable. Members shall be covered under the General Liability Trust Fund in accordance with Section 36-1-6.1.

(j) Before exercising any authority or performing any duty, each member of the board shall qualify as such by taking and subscribing to the oath of office prescribed by the state constitution, the certificate of which shall be filed with the records of the board. The Governor may remove any appointed member of the board for immorality, misconduct in office, incompetency, or willful neglect of duty, giving the member a copy of the charges against him or her and, upon not less than 10 days' notice, an opportunity of being heard publicly in person or by counsel in his or her own defense. If any member shall be removed, the Governor shall file in the office of the Secretary of State a complete statement of all charges against the member, any findings, and a complete record of the proceedings.



Section 16-60-111.1 - Chancellor - Appointment; vacancies.

(a) For the purpose of assisting the board in carrying out its authority and responsibility for the community and technical colleges, the board shall appoint a Chancellor who will also be Chief Executive Officer of the Alabama Community College System. The Chancellor shall serve at the pleasure of the board and perform such duties as are provided in this article and otherwise as are assigned by the board. The Chancellor serving on May 12, 2015, shall continue to serve until his or her then current contract expires. The board may enter into a contract with the Chancellor for his or her services for a period not to exceed four years. The Chancellor shall be a person of good moral character with academic and professional education equivalent to graduation from a regionally accredited university or college, who is knowledgeable in postsecondary institution administration and has training and experience sufficient to qualify him or her to perform the duties of the office.

(b) Notice of a vacancy in the position of Chancellor shall be posted by the board. The notice shall be posted on the Internet and in a conspicuous place at each postsecondary school campus and worksite, including all state and local board of education offices, at least 30 calendar days before the position is to be filled. The notice shall remain posted until the position is filled and shall include, but not necessarily be limited to, all of the following:

(1) Job description and title.

(2) Required qualifications.

(3) Salary range.

(4) Information on where to submit an application.

(5) Information on any deadlines for applying.

(6) Any other relevant information.

(c) The board may adopt or continue procedures with respect to the appointment of the Chancellor which are not inconsistent with this section. The position shall not be filled during the required posting period, except as herein provided. The posting of a vacancy notice as required in this section shall not be abridged or delayed except in emergency circumstances and then delayed only temporarily in order to reasonably meet the conditions of the emergency. A violation of the notice requirements of this section by the board shall void any related employment action taken by the board.

(d) A vacancy in the position of Chancellor shall be filled by the board within 180 days after such a vacancy occurs. The board may temporarily fill the position on an interim basis for not more than two six-month periods.



Section 16-60-111.2 - Chancellor - Responsible for operation, etc., of community colleges and technical colleges.

The authority and responsibility for the operation, management, control, supervision, maintenance, regulation, improvement, and enlargement of community colleges and technical colleges shall be vested in the Chancellor, subject to the approval of the board.



Section 16-60-111.3 - Chancellor - Compensation.

Notwithstanding any provision of law to the contrary, the board shall have the authority to establish the salary of the Chancellor. The board may also provide for expense allowances to be paid to the Chancellor in whatever amounts and for whatever purposes deemed necessary and appropriate by the board, and directly correlated to the operation and best interests of the Alabama Community College System. Such salary and expense allowances shall be paid in installments from the annual appropriation made to the board or the Alabama Community College System as appropriate.



Section 16-60-111.4 - Powers of Board of Trustees.

(a) The board shall be authorized to:

(1) Make rules and regulations for the government of community and technical colleges.

(2) Prescribe for the community and technical colleges the courses of study to be offered and the conditions for granting certificates, diplomas, and degrees.

(3) Appoint or terminate the employment of the presidents of the community and technical colleges.

(4) Direct the expenditure of legislative appropriations of community and technical colleges including, but not limited to, the allocation of the annual legislative appropriation, as the board determines is in the best interests of the Alabama Community College System.

(5) Prescribe qualifications for faculty and establish, publish, and maintain an annual salary schedule for each community and technical college employee classification and tenure requirements for faculty at community and technical colleges.

(6) Accept gifts, donations, and devises and bequests of money and real and personal property for the benefit of community and technical colleges or any one of them.

(7) Establish a performance-based allocation process that is equitable and compatible with the services and programs offered by each individual campus.

(b) Any provision of law to the contrary notwithstanding, employees of the Alabama Community College System shall participate in the Teachers' Retirement System of Alabama pursuant to Chapter 25 and the State Employee's Health Insurance Plan pursuant to Chapter 29, Title 36. Employees of community and technical colleges shall participate in the Teachers' Retirement System of Alabama pursuant to Chapter 25 and the Public Education Employees' Health Insurance Plan pursuant to Chapter 25A or other qualified health plans established pursuant to Section 1311 of the federal Patient Protection and Affordable Care Act of 2010.



Section 16-60-111.5 - Chancellor - Powers and duties as Chief Executive Officer of the Alabama Community College System.

The Chancellor shall act as Chief Executive Officer of the Alabama Community College System and shall direct all matters involving the community and technical colleges within the policies of the board. The Chancellor shall:

(1) Execute and enforce the rules and regulations of the board governing the community and technical colleges.

(2) Interpret the rules and regulations of the board concerning the community and technical colleges.

(3) Administer the office of the Chancellor and appoint to positions of employment such professional, clerical, and other assistants, including specialists and consultants, on a full- or part-time basis as may be needed to assist the Chancellor in performing the duties of the office of the Chancellor. The number of employees, their compensation, and all other expenditures of the office of the Chancellor shall be within the limits of a budget for the office of the Chancellor which shall be approved by the board. The Chancellor and all employees of the office of the Chancellor shall not be subject to or governed by the provisions of the state Merit System law but shall be entitled to all benefits accruing to Merit System employees including the right to accumulate leave and participate in the Teachers' Retirement System.

(4) Have the authority to take any and all actions necessary and proper to administer policies, rules, and regulations of the board in carrying out its responsibility for the management and operation of the community and technical colleges.

(5) Prepare, or cause to be prepared, an annual report of the board on the activities of the Alabama Community College System and shall submit on the first day of December, or as early thereafter as practicable, the same to the board for its approval and adoption. He or she shall also prepare, or cause to be prepared, all other reports which are or may be required of the board.

(6) Prepare, or cause to be prepared, and submit for approval by the board such budget for each quadrennium, or for such other period as may be fixed by the Department of Finance or other duly authorized body.

(7) Prepare, or cause to be prepared, and submit for approval and adoption by the board such legislative measures as are in his or her opinion needed for the further development and improvement of the community and technical colleges.



Section 16-60-111.6 - Delegation of decision-making authority to Chancellor.

Except where otherwise clearly indicated herein the board shall delegate to the Chancellor, authority for the Chancellor to act and make decisions concerning the management and operation of the community and technical colleges. The presidents of the community and technical colleges shall be responsible to the Chancellor for the day-to-day operation of the colleges.



Section 16-60-111.7 - Appointment of faculty and staff; qualifications.

The presidents of the community and technical colleges shall appoint the faculty and staff of the community and technical colleges according to qualifications prescribed by the board and such other regulations which may be adopted by the board.



Section 16-60-111.8 - Authority of board and Chancellor to take administrative action.

The board and the Chancellor shall be authorized to take all administrative action, including transfer to the board of funds appropriated to the board for administration of the Alabama Community College System, necessary to carry out the intent and purpose of this article.



Section 16-60-111.9 - Vacancy in position of executive officer.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) BOARD. The Board of Trustees of the Alabama Institute for Deaf and Blind; the Alabama Youth Services Department School Board in its capacity as the Board of Education for the Youth Services School District; the Board of Directors of the Alabama School of Fine Arts; the Board of Trustees of the Alabama High School of Mathematics and Science; and the Board of Trustees of the Alabama Community College System as applied to two-year postsecondary education institutions.

(2) EXECUTIVE OFFICER. The President of the Alabama Institute for Deaf and Blind; the president of any community or technical college under the auspices of the Board of Trustees of the Alabama Community College System; the Executive Director of the Alabama School of Fine Arts; the Superintendent of the Department of Youth Services School District; and the Executive Director of the Alabama High School of Mathematics and Science.

(b) Notice of a vacancy in the position of executive officer shall be posted by the applicable board. The notice shall be posted on the Internet and in a conspicuous place at each school campus and worksite at least 30 calendar days before the position is to be filled. The notice shall remain posted until the position is filled and shall include, but not necessarily be limited to, all of the following:

(1) Job description and title.

(2) Required qualifications.

(3) Salary range.

(4) Information on where to submit an application.

(5) Information on any deadlines for applying.

(6) Any other relevant information.

(c) The board may adopt or continue policies which are not inconsistent with this section. The position shall not be filled during the required posting period, except as herein provided. The posting of a vacancy notice as required in this section shall not be abridged or delayed except in emergency circumstances and then delayed only temporarily in order to reasonably meet the conditions of the emergency. The adoption of additional policies shall comply with the requirements and procedures of Section 16-1-30.

(d)(1) Except as otherwise provided in subdivision (2), a vacancy in the position of executive officer shall be filled by the board within 120 days after such vacancy occurs, except in the case of a financial emergency. The board may temporarily fill the position on an interim basis for not more than two six-month periods.

(2) The Chancellor of the Alabama Community College System, subject to the rules and procedures of the board, may appoint an interim executive officer to serve as the president of any two-year school or college under the auspices of the board for such terms as the Chancellor determines to be in the best interests of the community or technical college.

(3) A duly appointed interim or emergency executive officer shall not be prohibited from consideration for selection to fill an executive officer vacancy.

(e) Violation of the notice requirements of this section by the board shall void any related employment action taken by the board.



Section 16-60-111.10 - Personal and real property.

The board may acquire and hold real and personal property and may lease, rent, convey, and dispose of real and personal property and may make such repairs and improvements on all property under its control as may be in the best interests of the community and technical colleges and, subject to the approval of a three-fifths majority of the membership of the board, may acquire, sell, and convey title to real estate. The board may make repairs and improvements on all property under its control as may be in the best interests of the community and technical colleges. All property held before May 12, 2015, by or for the benefit of any of the community and technical colleges of the state, whether held in the name of the board, the Alabama Community College System, the State Board of Education, or a community or technical college, without the necessity of any further conveyance, shall be owned by the Alabama Community College System and shall be controlled by the board. All real property acquired on and after May 12, 2015, for the benefit of community and technical colleges shall be acquired by and in the name of the Alabama Community College System. Personal property acquired after that date may be acquired in the name of the Alabama Community College System or of the community or technical college for whose benefit it is acquired.



Section 16-60-111.11 - Additional powers of board.

(a) The board may exercise all of the following powers:

(1) To borrow money from the United States of America or any department or agency thereof, or from any person, firm, corporation, or other lending agency for the purchase, construction, enlargement, or alteration of any buildings or other improvements, including dormitories, dining halls, classrooms, laboratories, libraries, stadiums, administration buildings, and any other buildings and appurtenances thereto suitable for use by the institution or institutions with respect to which the borrowing is made, or for the benefit of the Alabama Community College System or one or more of its programs, the acquisition of furniture and equipment for any thereof, the purchase of land, the beautification of grounds, and the construction of swimming pools, tennis courts, athletic fields, and other facilities for physical education, all for use by such institution or institutions, and for the acquisition, installation, and implementation of technology systems and improvements, including hardware and operating software, for the use by or benefit of one or more such institutions or the Alabama Community College System.

(2) To sell and issue interest-bearing securities, whether in the form of bonds, notes, or other securities, in evidence of the monies so borrowed.

(3) To pledge to the payment of the principal of and interest on such securities the fees from students levied and to be levied by or for an institution or institutions, the revenues from any facility or facilities, and any other monies and revenues not appropriated by the state to such institution or institutions.

(4) To establish parietal rules respecting the use or occupancy of any facilities the revenues of which are pledged to such securities.

(5) To agree to maintain the charges for the use or occupancy of, for services rendered by or from, and for admission to, any facilities the revenues of which are so pledged, and the fees from students so pledged, at such rates and in such amounts as shall produce monies sufficient to pay at their respective maturities the principal of and interest on the securities with respect to which such pledges and agreements are made and to create and maintain any required reserves therefor.

(6) To agree to insure, maintain, repair, and replace any such facilities, systems, and improvements with respect to which any such pledge is made.

(7) To make such other agreements with respect to the facilities, systems, and improvements and such securities as the governing body providing for the issuance thereof shall deem necessary or desirable.

(b) The securities issued under this section may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds, notes, or other securities payable from the same or different sources for the purpose of paying all or any part of the principal of the securities to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such securities that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the securities to be refunded, any interest to accrue on each security to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with such refunding. Unless duly called for redemption pursuant to their provisions, the holders of any such securities then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding securities for such refunding.

(c) Any such securities may be issued from time to time, may be executed in such manner, shall bear interest at such rate or rates, shall be payable as to both principal and interest, at such time or times, may be made redeemable before maturity at the option of the board at such redemption price or prices and on such terms, and may be sold in such manner and at such price or prices, all as may be provided in the proceedings under which they are issued. The board shall have power to prescribe all details thereof, subject only to this section. Bonds, notes, and other securities issued under this section shall be eligible for the investment of trust or other fiduciary funds in the exercise of prudent judgment by those making such investment. Neither the securities issued under, nor any pledge or agreement that may be made pursuant to, this section shall be or constitute an obligation of any nature whatsoever of the state, and neither the securities nor any obligation arising from any such pledge or agreement shall be payable out of any monies appropriated by the state to the Alabama Community College System or to the institution or institutions with respect to which such securities are issued or such pledge or agreement is made.



Section 16-60-111.12 - Annual report.

The board shall submit each year on or before the first day of December, or as early thereafter as practicable, to the Governor an annual report covering all operations of the Alabama Community College System and the support, conditions, progress, and needs of education throughout the state. The annual report shall be printed in sufficient quantities for general distribution throughout the state and for the usual exchange courtesies between state educational authorities.



Section 16-60-111.13 - Legislative recommendations.

The board shall consider the educational needs of the state and on and with the advice of the Chancellor shall recommend to the Governor and to the Legislature such additional legislation or changes in the existing legislation as may be deemed desirable. Recommendations may be in the form of prepared bills and shall be submitted to the Governor and the Legislature.



Section 16-60-111.14 - Official seal.

The board may adopt an official seal for the authorization of its acts.



Section 16-60-111.15 - Administration of oaths and examination of witnesses.

The board by its presiding officer, or its subcommittees by their chairs, the Chancellor, and any of his or her duly appointed agents shall have authority to administer oaths and to examine under oath, in any part of the state, witnesses in any matter pertaining to community and technical colleges, and to cause the examination to be reduced to writing.



Section 16-60-111.16 - Donations; assumption of obligations.

(a) Property, money, or other thing of value may be donated for the benefit of the community and technical colleges to be held in trust and administered for the use of such colleges.

(b) Whenever any property, money, or thing of value is donated to be used for the benefit of the community or technical colleges of this state, the board may administer such trusts as it deems to be in the best interests of the community or technical college or colleges for the benefit of which the donation or gift is made. The board is given complete control of such property and may sell, lease, or otherwise dispose of the property as it deems to be in the best interests of the community or technical college or colleges for the benefit of which such property is donated; or the board may convert the same into securities for handling the property or proceeds therefrom as in its discretion will best promote the purpose of the trust.

(c) The board may accept the administration of property, money, or other thing of value donated in trust for the benefit of any community or technical college or colleges of the state upon such conditions as may be acceptable to the donor and the board, but no undertaking entered into by the board with such donor shall bind the state to pay any public monies to anyone. Nothing in this section shall prevent the board from undertaking payments to persons out of the proceeds derived from such trust funds as a condition of the acceptance of a donation for the benefit of such community or technical college or colleges. All trust funds administered under this article may be required by the board to pay the expenses of administering the same.

(d) The board shall assume all obligations of the State Board of Education with respect to bonds issued by the State Board of Education for the benefit of any community or technical college prior to May 12, 2015, which bonds and related obligations are and shall continue to be payable solely from certain revenues from tuition and fees charged against students at the respective community or technical colleges. No such assumption, however, shall create an obligation or indebtedness of the state or be payable out of funds appropriated by the state to the board or to the community or technical colleges. The board may also enter into an agreement with the State Board of Education to further provide for the respective rights and obligations of the board and the State Board of Education with respect to any such obligations, including, without limitation, compliance by the board with the authorizing resolutions adopted by the State Board of Education with respect to such obligations, compliance by the board with covenants and agreements of the State Board of Education with respect to such obligations, reimbursement of any payments required to be made by the State Board of Education, and the issuance of obligations by the board on parity of pledge of revenues with the pledges made by the State Board of Education. In no event shall the adoption of the act pursuant to which this section is added result in the impairment of any rights of the holders of any bonds or other obligations issued by the State Board of Education for the benefit of the community and technical colleges.



Section 16-60-112 - Interpretation of article.

Nothing contained in this article shall be construed as repealing any provision of the Alabama Trade School and Junior College Authority Act, Sections 16-60-80 to 16-60-96, inclusive, or Sections 16-5-1 to 16-5-14, inclusive, relating to the Alabama Commission on Higher Education.



Section 16-60-113 - Authority to borrow in anticipation of current revenues if funds not sufficient to pay teachers' salaries.

Any community or technical college , during any fiscal year upon the approval of the Chancellor, may borrow money in anticipation of the current revenues for that fiscal year and pledge the current revenues for that fiscal year for payment of such loan or loans if funds on hand are not sufficient to pay the salaries of teachers for any given month. Any amount borrowed may not exceed one month's allotment and may not exceed the amount of the state appropriation minus the amount disbursed from the annual allotment to the college.



Section 16-60-114 - Transfer of authority, duties, etc., for community and technical colleges to Chancellor; construction of article.

Any other law to the contrary notwithstanding, the authority, powers, and duties prescribed in Sections 16-60-80 to 16-60-96, inclusive, relating to the Alabama Trade School and Junior College Authority Act, are hereby transferred to the Chancellor and expressly removed from the State Superintendent of Education. Any other law to the contrary notwithstanding, this article shall be construed to require that all actions of the State Board of Education concerning the community and technical colleges which previously have required the recommendation of the State Superintendent of Education shall now require only the recommendation of the Chancellor. This article may not be construed as removing the State Superintendent of Education from membership on any board, commission, authority or other agency on which the State Superintendent of Education now serves except as otherwise provided herein.



Section 16-60-115 - Adult Education, State Approving Agency, and Private School Licensure programs.

(a) All powers, duties, responsibilities, and functions of, and all related records, property, equipment of, and all rights, obligations of, and unexpended balances of appropriations including federal and other funds or allocations for the fiscal year ending September 30, 2002, of the Adult Education program, the State Approving Agency program, and the Private School Licensure program for postsecondary proprietary schools of the State Department of Education shall be transferred by the State Board of Education to the Postsecondary Education Department. Commencing on May 12, 2015, all authority vested in the Postsecondary Education Department pursuant to this subsection shall be transferred from the Postsecondary Education Department to the Alabama Community College System pursuant to Section 16-60-110.1.

(b) All funds appropriated to the State Department of Education for the fiscal year ending September 30, 2003, for the Adult Education program and the components of that program, the State Approving Agency program and the components of that program, and the Private School Licensure program and the components of that program for postsecondary proprietary schools, shall be transferred to the Postsecondary Education Department for its use during that fiscal year under the same terms and conditions as specified for those funds in any appropriation bill, or as otherwise specified by law. Commencing on May 12, 2015, all authority vested in the Postsecondary Education Department pursuant to this subsection shall be transferred from the Postsecondary Education Department to the Alabama Community College System pursuant to Section 16-60-110.1.

(c) All full-time nonprobationary employees of the Adult Education program and the components of that program, the State Approving Agency program and the components of that program, and the Private School Licensure program and the components of that program for postsecondary proprietary schools, shall be transferred to the Postsecondary Education Department on the effective date of this section to a full-time nonprobationary employee classification commensurate with the level of each respective employee classification at the Postsecondary Education Department on the date prior to the transfer. Commencing on May 12, 2015, all employees and programs transferred to the Postsecondary Education Department pursuant to this subsection shall be transferred from the Postsecondary Education Department to the Alabama Community College System pursuant to Section 16-60-110.1.

(d) Any full-time nonprobationary employee transferred under this section from the Postsecondary Education Department to the Alabama Community College System shall be entitled to the due process rights provided by the State Personnel Board on May 12, 2015, and also to all other rights, benefits, and due process to which they were entitled before the May 12, 2015, and pursuant to Section 16-60-110.1, including, but not limited to, the right to accumulate leave, participate in the Teachers' Retirement System, and consideration for annual salary increases. No employee shall be demoted or have his or her salary, position, or status adversely affected due to his or her transfer or any other provision of this section.

(e) Upon the vacating of any of the employee classifications designated under subsection (c), by any such incumbents, such classifications shall cease to be automatically considered full-time nonprobationary positions and persons to fill such positions thereafter shall serve at the pleasure of the Chancellor of the Alabama Community College System, having the same rights, benefits, terms, conditions, and due process to which other employees of the Alabama Community College System are entitled.

(f) An employee of the community and technical colleges shall be as defined in subdivision (1) of Section 16-25A-1.

(g) An employee of the Alabama Community College System shall be as defined in subdivision (3) of Section 16-25-1.

(h) The State Board of Education shall coordinate the transfer. The State Superintendent of Education, the State Department of Education, and the Postsecondary Education Department shall assist the Chancellor and the Board of Trustees of the Alabama Community College System with the highest degree of cooperation to carry out the intent and purpose of this section and to achieve an orderly transition.

(i) The Chancellor of the Alabama Community College System shall direct all matters involving the Adult Education program, the State Approving Agency program, and the Private School Licensure program for postsecondary proprietary schools in conformance with state and federal law and the policies of the Alabama Community College System. All responsibilities related to the Adult Education program, the State Approving Agency program, and the Private School Licensure program for postsecondary proprietary schools previously vested with the Chancellor of the Postsecondary Education Department shall be vested with the Chancellor of the Alabama Community College System.

(j) The State Approving Agency program shall be transferred from the Postsecondary Education Department to the Alabama Community College System pursuant to this section.

(k) The Private School Licensure program for postsecondary proprietary schools shall be transferred from the Postsecondary Education Department to the Alabama Community College System pursuant to this section.

(l) The State Board of Education and the State Superintendent of Education shall take all administrative action, including the transfer of funds, appropriate and necessary to carry out the intent and purpose of this section.



Section 16-60-116 - Alabama Aviation College.

(a) The Alabama Aviation College, formerly known as the Alabama Institution of Aviation Technology, is established as an independent institution within the Alabama Community College System responsible for providing aviation education and training statewide. The Alabama Aviation College shall be responsible directly to the Chancellor, who shall provide an annual budget that adequately funds the statewide mission of the college. The mission of the college shall include preparing and training maintenance, service, and new build assembly technicians for the aviation industry.

(b) To ensure that programs and curriculum provided by the college are aligned with the needs of the aviation industry, the Chancellor shall appoint an Aviation Commission to advise and make recommendations to the Chancellor to ensure that curriculum content is appropriate, aviation programs offered are marketed to the fullest extent, and partnerships with business and industry are established, and other duties as designated by the Chancellor. In no event shall the college be combined or consolidated with another community or technical college within the Alabama Community College System to form a regional institution. Nothing in this article shall preclude the Chancellor from establishing a site or branch, whether permanent or temporary, to fulfill the statewide aviation education mission of the Alabama Community College System.



Section 16-60-117 - Technical and workforce development programs.

The board may operate technical and workforce development programs as are necessary and appropriate to provide a skilled workforce within the state. Such technical and workforce development programs may be provided through the facilities and faculties of the community and technical colleges or may be provided at other sites and utilizing such other faculty and staff as are required to satisfy the needs of business and industry. The board, upon recommendation of the Chancellor, shall appoint such program directors as needed with respect to such programs, using the same procedures as are from time to time applicable to the appointment of the presidents of the community and technical colleges.






Article 6 - Southern Union College.

Section 16-60-130 - Acceptance of facilities by Governor; provision for operation as state institution.

Upon receipt of a proper deed or such other conveyances as may be appropriate for the purpose, as determined by the Governor, he may accept on behalf of the state the property, buildings, facilities and effects appertaining to Southern Union College, Wadley, in Randolph County; and by executive order he may provide for the operation and maintenance of the college as a state educational institution of the same kind as the institutions provided for in Sections 16-60-80 through 16-60-96.



Section 16-60-131 - Operation as other like institutions.

Upon the acceptance of Southern Union College as a state educational institution, as provided in Section 16-60-130, the college shall be operated, managed, controlled, maintained and regulated thereafter as other like institutions.



Section 16-60-132 - Advisory board.

There shall be established a Southern Union College Advisory Board, to consist of not more than nine citizens who are members of the college community, appointed by the State Superintendent of Education, upon nomination and recommendation of the president of the college. The advisory board shall promote and serve the best interests of the institution in every way not inconsistent with the Alabama Trade School and Junior College Authority Act, Sections 16-60-80 through 16-60-96.






Article 7 - Snead Junior College.

Section 16-60-150 - Governor authorized to accept property and provide for operation and maintenance.

Upon receipt of a proper deed or such other conveyances as may be appropriate for the purpose, as determined by the Governor, he may accept on behalf of the state the property, buildings, facilities and effects appertaining to the Snead Junior College located at Boaz in Marshall County; and by executive order he may provide for the operation and maintenance of the college as a state educational institution of the same kind as the institutions provided for in Sections 16-60-80 through 16-60-96.



Section 16-60-151 - College to be operated as other like institutions; outstanding indebtedness.

Upon the acceptance of Snead Junior College as a state educational institution as provided in Section 16-60-150, the college shall be operated, managed, controlled, maintained and regulated thereafter as other like institutions.

The state shall not incur any indebtedness by acquisition of the college and any debt of the college outstanding at the date of acquisition shall not be a debt of the State of Alabama but shall be payable solely from the revenues of the college and appropriations made for the support and maintenance thereof.



Section 16-60-152 - Advisory board.

There shall be established a Snead Junior College Advisory Board, to consist of not more than nine citizens who are members of the college community, appointed by the State Superintendent of Education, upon nomination and recommendation of the president of the college. The advisory board shall promote and serve the best interests of the institution in every way not inconsistent with the Alabama Trade School and Junior College Authority Act.






Article 8 - Trade School at Frank Lee Youth Center.

Section 16-60-170 - Authorization to maintain school.

The Alabama State Board of Education in cooperation with the Alabama Board of Corrections shall maintain the established trade school adjacent to the Frank Lee Youth Center in Elmore County. This school shall give priority to training adult inmates in all state correctional institutions in Montgomery and Elmore Counties in useful occupations and prepare them to take their place as useful citizens in our society.



Section 16-60-171 - Construction and maintenance generally; equipment, supplies and materials; teachers and instructors; enrollment.

The school established under this article shall be constructed, leased, equipped, improved, enlarged and maintained by the Board of Education of the State of Alabama. The State Board of Education shall provide the equipment, supplies and materials for the operation of such trade school and shall staff the same with adequate teachers and instructors. The enrollment shall be selected by the Board of Corrections, with the approval of the State Board of Education.



Section 16-60-172 - Funds for construction of buildings and preparation of building sites; supervision of construction.

For the purpose of constructing buildings and preparing building sites for the trade or technical school provided for by this article, there is hereby authorized the use of any bond issues, appropriations, grants, gifts or any other funds which may be made available to the board of education from any source whatsoever. All buildings to be constructed for the purpose of providing the physical facilities for such trade school shall be under the supervision and direction of the Building Commission, or any agency designated by the Legislature as its successor, and no funds shall be expended for such purpose without approval of the Building Commission.



Section 16-60-173 - Transfer of property and buildings thereon to board of education; reversion of property and buildings to Board of Corrections.

(a) The property described in this subsection and all buildings thereon shall be transferred to the State Board of Education. The land description is as follows:

In Elmore County, beginning at the NE corner of the W 1/2 of the SW 1/4 of S. 32, T 19, R 17 and thence West 637.5 feet; thence South 385 feet; proceeding from that point East 500 feet; from that point East 551 feet; from that point 530 feet to the point of beginning.

(b) The State Board of Education and the state Board of Corrections shall proceed forthwith to transfer the property and buildings thereon as described in subsection (a) of this section. In the event this school ceases to give priority to the training of inmates, all of the property and buildings thereon as described in subsection (a) of this section shall revert to the Board of Corrections of the State of Alabama.






Article 9 - Regional Vocational and Trade Schools Act.

Section 16-60-190 - Short title.

This article shall be known as the Regional Vocational and Trade Schools Act.



Section 16-60-191 - State Board of Education authorized to establish and maintain regional trade schools.

The State Board of Education shall establish and maintain regional trade schools for the purpose of training young men and women in useful occupations and in the arts and sciences. The State Board of Education shall have authority to purchase or lease buildings, land, equipment, machinery and supplies necessary for the teaching of trade courses. The State Board of Education is authorized and whenever possible is directed to negotiate leases or purchases with the war assets administration or other agencies of the United States for the lease or purchase of suitable facilities, equipment, machinery and supplies.



Section 16-60-192 - When schools to be established; supervision of state Building Commission.

At least one school, which shall be similar to the Alabama School of Trades at Gadsden, shall be established, or the construction thereof commenced, during each of the fiscal years 1947-48, 1948-49, 1949-50 and 1950-51. Any construction shall be under the supervision of the state Building Commission, subject to the provisions of Section 16-60-193.



Section 16-60-193 - Location of schools; order of establishment; expenditure of appropriation; trade school in Limestone County.

The State Board of Education, upon the recommendation of the State Superintendent of Education, shall designate the site for each of the trade schools and determine the order in which the schools shall be established. The board must devote the entire appropriation herein made for each fiscal year to the establishment of the school required to be established during that year; except that, of the appropriation for each year, $75,000.00 thereof shall be reserved as a fund for operating and maintaining such school. Each school shall be located in a different section of the state and so situated that every part of the state is within as close a radius as is reasonably possible to one of the schools of the Alabama School of Trades at Gadsden. No more than one trade school shall be located in a single congressional district; provided, that the trade school now located in Limestone County, Alabama and owned by the city board of education, Decatur, Alabama, shall, when its support by the federal government is terminated and the school has been conveyed to the State of Alabama, be considered an additional or fifth trade school under the operation of this article, and an additional sum of $75,000.00 per year is hereby appropriated from the Education Trust Fund for the maintenance of said school, the said yearly appropriation to commence upon the termination of federal government support of said school and the conveyance of the same by the city board of education, Decatur, Alabama to the State of Alabama.



Section 16-60-194 - Management and control; powers and duties of State Board of Education; schools to be suitable for veteran training programs; leaves of absence for teachers.

(a) The authority to manage and control the trade schools is vested in the State Board of Education.

(b) The State Board of Education, upon the recommendation of the State Superintendent of Education, shall: Make rules and regulations for the government of the trade schools; prescribe the courses of study to be offered and the conditions for granting certificates and diplomas; appoint the president of each trade school and, upon the president's recommendations, appoint the members of the faculty and fix the tenure and salary of each; direct and supervise the use of legislative appropriations for the use of the trade schools; accept gifts, donations, devises and bequests of money and real and personal property for the purposes of this chapter; disseminate information concerning and promote interest in the trade schools among the pupils of the public schools; and provide a means whereby students may earn, if necessary, all or a portion of their tuition, board and lodging.

(c) The trade schools shall be managed and conducted in such a manner so as to be accredited as suitable institutions for veteran vocational and rehabilitation training programs sponsored by the United States.

(d) Members of the faculty of any such trade school may be paid for absences during the time such schools are in session, in the discretion of the State Board of Education, where such absence results from sickness or some other unavoidable cause which prevents the teacher from discharging his or her duties. Such leaves of absence shall be granted subject to rules and regulations duly promulgated and adopted by said board; provided, that payment for such absences caused by sickness shall be in accord with the provisions of law governing sick leave for teachers and other employees of city and county boards of education in the State of Alabama as provided in Section 16-12-21 and pay for such absences resulting from unavoidable causes other than sickness shall not be allowed for a total of more than one week during any one year.



Section 16-60-195 - Advisory councils.

The advisory councils for the state vocational trade schools shall each consist of not less than four nor more than nine members appointed by the Governor upon the recommendation of the State Superintendent of Education. The Governor shall designate one member as chairman. The members of the councils shall serve for terms of one year and shall be eligible for reappointment. The membership of each advisory council shall reflect, as nearly as possible, an equal representation of employer and employee groups or organizations. The councils shall serve in an advisory capacity to the directors of the state vocational trade schools and to the State Board of Education in promoting the interests of the individual schools and the development of the regional trade school program.



Section 16-60-196 - County appropriations for support of vocational trade schools.

The county commission of any county in the state may make appropriations of county funds to support any vocational trade school or similar institution of this state in which residents of the county or dependents of such residents are enrolled as students or are entitled to be so enrolled.



Section 16-60-197 - Additional vocational trade schools authorized.

The State Board of Education is hereby authorized, empowered and directed to establish and provide for the construction of three new vocational trade schools in this state in addition to the trade schools heretofore provided by law, to be located at such places as will make such schools conveniently accessible to all areas of Alabama. The cost of constructing such schools shall be paid out of the proceeds realized from any bonds issued and sold by the State Board of Education or any other authority of this state for the purpose of financing the construction of public school buildings or from any other funds made available for the construction of trade schools. The first $750,000.00 made available for expenditure on trade schools through the issuance and sale of bonds shall be allocated to the State Board of Education for the purpose of acquiring land, constructing buildings, reconstructing, altering and improving existing buildings and building facilities, including the renewal and replacement of structural parts and for the procurement of equipment for the buildings so constructed, reconstructed or improved at the Decatur Trade School.

The new trade schools to be constructed and established pursuant to this section shall be maintained and operated in accordance with the provisions of this article.



Section 16-60-198 - Alabama Institute of Aviation Technology at Ozark to be operated as additional vocational trade school.

Upon the transfer and conveyance of the Alabama Institute of Aviation Technology at Ozark to the State of Alabama by the Ozark City Board of Education, the State Board of Education is hereby authorized, directed and required to provide for the operation and maintenance of said Alabama Institute of Aviation Technology as an additional vocational trade school in accordance with the provisions of this article.

The State Board of Education may make such contracts, agreements, rules and regulations as may be necessary for carrying out the provisions of this section. After the establishment of the trade school herein provided for, the State Board of Education or any other state authority may expend for the operation, maintenance and capital improvements at such institution any funds which are made available to the board or other authority for the operation, maintenance and capital improvements at trade schools in this state.






Article 10 - Alabama School of Trades.

Section 16-60-210 - Location.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-60-211 - Corporate powers.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-60-212 - Corporate seal.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-60-213 - Board of trustees - Established; composition; appointment; terms of office.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-60-214 - Board of trustees - Meetings; compensation and expenses.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-60-215 - Board of trustees - Powers and duties.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-60-216 - Board of control.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-60-217 - Donations may be accepted.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-60-218 - Training of students.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-60-219 - Rules and regulations for control of school.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-60-220 - Records to be preserved.

Repealed by Act 2015-70 effective April 21, 2015.



Section 16-60-221 - Course of study.

Repealed by Act 2015-70 effective April 21, 2015.






Article 11 - Displaced Homemakers Programs.

Section 16-60-240 - "Displaced homemaker" defined.

As used in this article, the term "displaced homemaker" shall have the following meaning unless the context clearly indicates otherwise:

An individual who:

(1) Has worked in the home for a substantial number of years providing unpaid household services for family members;

(2) Is unemployed or underemployed;

(3) Has had or reasonably is expected to have difficulty in securing employment; and

(4) Has been dependent on the income of another family member, but is no longer supported by such income, or has been dependent on government assistance, but is no longer eligible for such assistance, or is supported by benefits of the Aid to Families with Dependent Children Program.



Section 16-60-241 - Chancellor to establish multipurpose programs to provide services.

The Chancellor of Postsecondary Education is hereby authorized to establish multipurpose programs at designated two-year institutions to provide the necessary training, counseling and services to enable displaced homemakers to experience economic security vital to productive lives.



Section 16-60-242 - Appointment of director of programs; contents of programs.

(a) The Chancellor of Postsecondary Education may appoint a director of displaced homemakers programs to conduct, or cause to be conducted, programs to assist displaced homemakers at such two-year institutions as the Chancellor may approve through a request for proposal process.

(b) Programs to assist displaced homemakers may include:

(1) Job counseling services which are specifically designed for displaced homemakers who may be entering the job market for the first time or who may be reentering the job market after a number of years as a homemaker;

(2) Job training and job placement services which shall be developed by working with federal, state, and local government agencies and the private sector;

(3) Assistance in gaining admission to existing public and private job training programs and opportunities;

(4) Assistance in identifying community needs and in creating new jobs for displaced homemakers in the public and private sectors;

(5) Health education and counseling services in cooperation with existing health programs with respect to general principles of preventive health care, family health care and nutrition, alcohol and drug addiction, and health care consumer education;

(6) Financial management services which provide information and assistance with respect to insurance, taxes, estate and probate problems, mortgages, loans, and other related financial matters;

(7) Educational services, which shall include outreach and information about courses offering credit through secondary or postsecondary education programs and information about such other programs which are determined to be of interest and benefit to displaced homemakers by the Chancellor;

(8) Referral of displaced homemakers to the appropriate private and public agencies for advice and assistance on health care, financial matters, educational opportunities, public assistance, and legal problems and on such other matters as shall be determined to be of interest and benefit to displaced homemakers; and

(9) Traditional and nontraditional occupational skill training.



Section 16-60-243 - Annual report to Chancellor.

If a director of displaced homemakers programs is appointed, he shall report annually to the Chancellor of Postsecondary Education on the effectiveness of the programs including the effectiveness of job training programs, placement, and other services rendered to displaced homemakers, the number of persons placed in employment, the number of displaced homemakers served under the various programs, and the cost effectiveness of the various components of the program.






Article 12 - Alabama Mining Academy.

Section 16-60-260 - Establishment; location; purpose.

There is hereby created and established the Alabama Mining Academy which shall be located at Walker State Technical College in Walker County, Alabama. The Alabama Mining Academy shall be maintained as an agency of Walker State Technical College. The academy shall be the agency that assists in the mine safety and health training of Alabama miners. The purpose and function of this academy shall be to cooperate with and provide assistance to the mining industry of the state in developing effective mine health and safety programs and to improve and expand research and development and training programs aimed at developing a safer, more productive coal industry for the State of Alabama.



Section 16-60-261 - Authority; use of facilities and personnel of Walker State Technical College.

(a) The academy shall have the authority to enter into cooperative educational and training agreements with educational institutions, state governments, labor organizations, mine operators and related industries. Such training shall be conducted by the academy in accordance with curriculum needs and assignment of instructional personnel established by the user.

(b) The Alabama Mining Academy shall use the facilities and personnel of Walker State Technical College. The president of Walker State Technical College may appoint or assign to the academy such personnel as he deems necessary for the performance of the duties and functions of the academy.

(c) The President of Walker State Technical College is authorized to enter into contractual or other agreements for the performance of such safety-related research.

(d) Walker State Technical College shall be authorized to procure mining equipment and other articles that said institution deems necessary for the preservation of Alabama's mining history.



Section 16-60-262 - Programs for education and training of miners and mining operations agents.

The Alabama Mining Academy shall expand programs for the education and training of operations and agents thereof and miners in:

(1) The recognition, avoidance, and prevention of accidents, unsafe or unhealthful working conditions in coal or other mines; and

(2) In the use of flame safety lamps, permissible methane detectors, and other means approved by the Mine Safety and Health Administration (MSHA) for detecting methane and other explosive gases accurately.



Section 16-60-263 - Academy to provide technical assistance in meeting mine safety and health laws.

The Alabama Mining Academy shall, to the greatest extent possible, provide technical assistance to operators in meeting the requirements of the Federal Mine Safety and Health Act of 1977, the Alabama coal mining laws in further improving the health and safety conditions and practices in coal and other mines.



Section 16-60-264 - Academy to conduct studies, research, demonstrations.

The Alabama Mining Academy shall conduct such studies, research, experiments, and demonstrations as may be appropriate:

(1) To improve working conditions and practices in coal or other mines, and to prevent accidents and occupational diseases originating in the coal or other mining industry;

(2) To prepare and publish from time to time, reports on new, innovative approaches to safer, more productive mining techniques;

(3) To develop improved means or methods of training maintenance personnel;

(4) To develop and continually upgrade programs for the safety awareness training of Alabama miners;

(5) To develop and maintain state-of-the-art training for electrical personnel;

(6) To maintain and train two fully equipped well-trained mine rescue teams;

(7) To develop techniques for the prevention and control of roof falls; and

(8) To develop new or improved means and methods of mine ventilation.






Article 13 - Gadsden State Community College.

Section 16-60-270 - Merger of institutions; college designated and named.

The educational institution resulting from the merger of Gadsden State Junior College, Gadsden State Technical Institute and Alabama Technical College in Gadsden, Alabama, shall be named and designated as Gadsden State Community College.






Article 14 - Wallace State Community College.

Section 16-60-280 - Physical therapist program; funding.

There shall be established a physical therapist assistant program at Wallace State Community College in Hanceville, Alabama. Funding for the program shall be allotted to the college based on distribution of appropriations of the Education Trust Fund in the same manner being distributed to all colleges of the Alabama college system and in accordance with funding for all major allied health courses.






Article 15 - Community Outreach Partneship at Jefferson State Community College

Section 16-60-300 - Incorporation authorized.

The President of Jefferson State Community College, the Presiding Chair of the State House of Representatives Legislative Delegation of Jefferson County, and the Chair of the State Senate Legislative Delegation of Jefferson County may become a corporation with the power and authority hereinafter provided by proceeding according to this article. This corporation shall be known as the Community Outreach Partnership Center at Jefferson State Community College.



Section 16-60-301 - Application for incorporation.

(a) To become a corporation, the President of Jefferson State Community College, the Presiding Chair of the State House of Representatives Legislative Delegation of Jefferson County, and the Chair of the State Senate Legislative Delegation of Jefferson County shall present to the Secretary of State of Alabama an application signed by them which shall set forth all of the following:

(1) The name, official designation, and official residence of each of the applicants.

(2) The name of the proposed corporation.

(3) The location of the principal office of the corporation.

(4) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this article or the laws of the State of Alabama.

(b) The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgments to deeds.

(c) The Secretary of State shall examine the application and if the Secretary of State finds that it substantially complies with the requirements of this article and other applicable laws, the Secretary of State shall receive and file it and record it in the appropriate book of records in the office of the Secretary of State.



Section 16-60-302 - Certificate of incorporation.

(a) When the application has been made, filed, and recorded as provided in this article, the applicants shall constitute a corporation under the name of the Community Outreach Partnership Center at Jefferson State Community College.

(b) The Secretary of State shall make and issue to the applicants a certificate of incorporation, under the Great Seal of the State, and shall record the certificate with the application.

(c) No fees shall be paid to the Secretary of State for any work in connection with the incorporation of the corporation, which is hereinafter sometimes referred to as "the center."



Section 16-60-303 - Appointment of board of directors.

(a) The Community Outreach Partnership Center shall initially be governed by a five-member board of directors.

(b) The initial Board of Directors of the Community Outreach Partnership Center shall be as follows:

(1) The President of Jefferson State Community College (Place One).

(2) Two members (Place Two and Place Five) initially selected by the State House of Representatives Legislative Delegation of Jefferson County.

(3) Two members (Place Three and Place Four) initially selected by the State Senate Legislative Delegation of Jefferson County.

(c) The terms of the initial board shall be staggered as follows:

(1) Place Two: Five years.

(2) Place Three: Four years.

(3) Place Four: Three years.

(4) Place Five: Two years.

(d) With the exception of Place One and subject to the limitations set out in Section 16-60-304, members succeeding the initial board members in Places Two to Five, inclusive, shall serve a six-year term. Members may serve an unlimited number of consecutive terms.

(e)(1) When the term of any member of the board in Places Two to Five, inclusive, expires, the remaining members of the board shall elect a successor.

(2) When the term of a board member holding an expanded board position, as provided in subsection (f) expires, the board may appoint another person to that position for such term as the board designates, but not to exceed six years.

(f) After the initial board is selected and functioning for a period of one year, the board may expand its membership to as many as 15 members. These additional members shall be appointed by the board and may serve terms of up to six years as designated by the board.

(g) Place One shall be reserved for the President of Jefferson State Community College, or the designee of the president, and shall have an indefinite term. A designee shall serve at the pleasure of the president.

(h) The appointment, removal, and designation of terms of office of board members shall be by majority vote of the board by public ballot.



Section 16-60-304 - Removal of board of directors; vacancies.

(a) A member of the board of directors, other than a member holding Place One, may be removed for cause by a vote of the board.

(b) Any member of the board may resign by giving written notice of resignation to the board, which shall become effective upon delivery unless the notice specifies an alternative date.

(c)(1) If there is a vacancy on the board in Places Two to Five, inclusive, due to removal, resignation, or other reason, the remaining members of the board shall elect a successor to serve the remainder of the term of the vacating member.

(2) If there is a vacancy on the board of a member holding an expanded board position, as provided in subsection (f) of Section 16-60-303, the board, by majority vote, may appoint another person to that position for such term as the board designates, not to exceed six years.

(d) If the President of Jefferson State Community College names a designee to serve in Place One, and that designee vacates that position, the president shall serve in that position, or the president may designate another person to so serve as provided in subsection (g) of Section 16-60-303.



Section 16-60-305 - Purpose of the center.

The purpose of the center is to promote the community that the center serves through funding of programs in all of the following areas:

(1) Housing.

(2) Economic development.

(3) Neighborhood revitalization.

(4) Infrastructure.

(5) Health care.

(6) Job training.

(7) Education.

(8) Crime prevention.

(9) Community planning.

(10) Recreation.

(11) Day care.



Section 16-60-306 - Power of the center.

The center shall have all of the following powers:

(1) To have succession by its corporate name in perpetuity.

(2) To sue and be sued and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties thereto.

(3) To adopt and use a corporate seal and to alter the seal at pleasure.

(4) To adopt and amend bylaws.

(5) To execute contracts and other necessary documents.

(6) To acquire by gift, grant, purchase, or otherwise, and to hold title to real or personal property, or both, together with all rights incidental thereto.

(7) To solicit and accept devises, bequests, grants, and donations.

(8) To promulgate rules and regulations.

(9) To have all other powers necessary or desirable to accomplish its corporate purpose.



Section 16-60-307 - Acceptance of appropriations, gifts, and grants; legislative appropriations.

(a) The center may seek and accept gifts, devises, grants, or bequests and hold or expend the same to carry out this article. The center may accept appropriations or grants from the federal government, the state, any county, or any municipality, and the center may hold or expend the same to carry out this article.

(b) The Legislature may, from time to time, appropriate state funds to the center.



Section 16-60-308 - Responsibilities of the board.

The responsibilities of the board shall include all of the following:

(1) Evaluate grant proposals based on the purpose shown in Section 16-60-305.

(2) Monitor and ensure that expenditures of grant funds are in accordance with the associated grant proposal, this article, and relevant state laws.

(3) Upon finding that such grant expenditures are not in accordance with the aforementioned conditions, suspend the release of further grant funds and take action to recover the improperly expended grant funds.

(4) Design and distribute its grant proposal instrument.

(5) Maintain up-to-date records of all grants that are currently in effect.

(6) Maintain records, for a period of three full years, of all completed grants and grant proposals that were denied.

(7) Promulgate necessary reasonable rules to implement and enforce this article.



Section 16-60-309 - Disbursement of state funds through grant procedure.

(a) The center shall evaluate grant proposals based on all of the following criteria:

(1) The relevance of such proposal to the purpose for which such grants are made, as stated in Section 16-60-305.

(2) The extent to which such grant proposal advances the program objectives of the center.

(3) The ability of the grant recipient to fulfill the objectives of the grant proposal.

(4) The extent to which the grant proposal can benefit the greatest number of citizens.

(b) Any payment from the center to Jefferson State Community College for administrative services related to a direct state or local appropriation to the center may not exceed 10 percent of that appropriation.



Section 16-60-310 - Report of the Examiner of Public Accounts.

The Department of the Examiners of Public Accounts shall perform a yearly audit of all public monies received by the center and shall provide a copy of the audit to the Presiding Chair of the State House of Representatives Legislative Delegation of Jefferson County and the Chair of the State Senate Legislative Delegation of Jefferson County by the fifth legislative day of each regular session of the Legislature.



Section 16-60-311 - Exemptions from taxation.

(a) All assets and properties of the center, the income therefrom, and all other income of the center are exempt from any form of taxation in the State of Alabama whether imposed by the state, a county, or a municipality.

(b) All gifts, grants, devises, and bequests to the center by individuals, associations, corporations, and other business entities are exempt from all county and municipal taxes, and are deductible from state income taxes in accordance with Section 40-18-15 and other applicable law.



Section 16-60-312 - Nonprofit and public nature of the center.

It is the intent of this article that the center be a nonprofit public corporation. No part of the net earnings of the center shall inure to the benefit of any private individual, firm, or corporation.






Article 16 - Marion Military Institute.

Section 16-60-330 - Legislative intent.

It is the intent of the Legislature to establish the Marion Military Institute under the supervision of the Alabama State Board of Education and the Chancellor of the Department of Postsecondary Education.



Section 16-60-331 - Definitions.

For the purpose of this article, the following words shall have the respective meanings ascribed by this section unless the context clearly indicates otherwise:

(1) BOARD OF TRUSTEES. Advisory board of trustees for the Marion Military Institute.

(2) CHANCELLOR. Chancellor of the Department of Postsecondary Education.

(3) INSTITUTE. The Marion Military Institute.

(4) PRESIDENT. The chief administrator of the institute.



Section 16-60-332 - Confirmation as state college; transfer of assets and liabilities; governance; reversion of assets; facility names.

(a)(1) The Marion Military Institute is confirmed as a state college. All lands, facilities, assets, and proceeds from these lands, facilities, and assets, hereafter are property of the state and all liabilities, obligations, and responsibilities of the institute become those of the Alabama State Board of Education.

(2) All endowments and historical documents shall remain the property of the board of trustees to be used for educational purposes as determined by the board.

(b) Due to the unique governance inherent in the military structure of the institute, the institute shall operate under the control, management, and direction of the Alabama State Board of Education and the Chancellor. The administration of the institute shall be by the president, who shall report and be responsible to the Chancellor and the Alabama State Board of Education concerning the operation and maintenance of the institute.

(c) Should the Alabama State Board of Education decide to discontinue the institute as a military educational college, all lands, facilities, and assets shall revert to the board of trustees.

(d) Facilities previously named for alumni, donors, former trustees, or administrators shall retain present names unless the board of trustees recommends and the Alabama State Board of Education agrees to change the name of the facility. Facility naming in the future shall be approved in the same manner.



Section 16-60-333 - Employment of military model in structure and purpose; management of library archives, etc.; student life and military regimen.

(a) The institute shall remain a military college dedicated to developing, guiding, and molding men and women of character with strong personal values. The institute shall employ a military model that is particularly adept at providing structure and developing organizational skills, time management skills, self-discipline, judgment, and leadership skills.

(b) The institute shall develop leaders for the military services and National Guard as well as civilian leaders for the State of Alabama. The development of civilian leaders shall focus on preparation to serve and lead in the government, business world, communities, medical field, law, and other essential pursuits. All cadets shall benefit from exposure to the military sciences, the arts, and proper social habits and manners. Additionally, cadets shall be subject to military discipline, guard duty, close order drill, parades, and a demanding physical regimen.

(c) Cadets shall remain under the close mentorship of faculty and former military officers who shall ensure obedience to the rules and regulations of the institute while cadets are developed in a wholistic way.

(d) All cadets shall wear the prescribed military uniform in keeping with the customs and traditions of the institute.

(e) Library archives, artifacts, and endowments shall remain with the institute and shall be managed by the board of trustees.

(f) Student life at the institute shall remain rigorous and challenging, and the virtues of whole person development shall be imbedded in the curriculum, military, and co-curricular programs. The president may impose reasonable disciplinary sanctions to include the authority to suspend, dismiss, and expel students for infractions inconsistent with good order and discipline and the values of the institute.

(g) Due to the unique and demanding requirements of the military regimen, admissions policies will be developed by the president with the counsel of the board of trustees and approved by the Chancellor.



Section 16-60-334 - Location; military programs and curricula retained.

(a) The institute shall be located in Marion, Alabama.

(b) The Chancellor shall not fundamentally alter or change the military programs or curricula such that the values-based education inherent in the military model is lost or weakened.



Section 16-60-335 - Board of trustees - Role in administration and governance; composition; terms; operation.

(a) The board of trustees and its chair shall offer advice to the president and Chancellor with respect to the administration and governance of the institute.

(b) The board shall be composed of no more than 21 citizens of good standing who are alumni of the institute, are or have been members of the United States armed services, or persons of strong character who have the means, judgment, or influence to facilitate the growth and prestige of the institute. Pursuant to a previous lawsuit settlement, the board shall forever retain three residents of Perry County plus one additional from Perry County or any one of the adjoining counties of Bibb, Chilton, Dallas, Hale, or Marengo. The members of the previous board of the Marion Military Institute shall remain members of this board of trustees and shall continue to serve until the expiration of their terms. It shall be the goal of the board to attain 25 percent minority membership.

(c) As terms of members of the board of trustees expire, the board shall recommend to the Chancellor, for appointment by the Alabama State Board of Education, qualified persons for appointment or reappointment to the board. The term for board members shall be three years. Members who have served four full consecutive terms shall not be reappointed to the board until one year has elapsed from the date of their last service.

(d) A majority of actively serving board members, as determined by the chair, shall constitute a quorum for the transaction of business. Official actions of the board require a majority of members present and voting.



Section 16-60-336 - Board of trustees - Powers and duties.

The board of trustees may do each of the following:

(1) Seek and accept donations, bequests, and other forms of financial assistance from any public or private sector person, foundation, or agency and comply with rules and regulations governing grants from the federal government or from any other person, foundation, or agency, which are not in contravention of the state constitution. Fund-raising shall be under the purview of the board of trustees and the president. Expenditures of contributions shall be consistent with the desires of the donor where applicable and the needs of the institute as mutually agreed upon between the board and the president. The Chancellor shall be consulted relative to the expenditure of significant endowment funds especially with respect to capital projects.

(2) Oversee endowed funds to include establishment of policy and selection of fund managers.

(3) Recommend the adoption, amendment, and repeal of policies to ensure the good order and discipline of the institute.

(4) Ensure the security and preservation of all artifacts and archives of the institute.



Section 16-60-337 - Student admittance; programs required.

(a) The institute shall admit students who have successfully graduated from an accredited high school with a diploma or obtained its equivalent and who have demonstrated potential for future leadership and the institute shall develop this potential to help support the leadership needs of the State of Alabama and the nation. The institute shall retain its tradition of rigorous academics supplemented by a demanding military and physical training regimen that precludes admittance of students with significant academic deficiencies, a history of drug/alcohol abuse, behavioral or emotional issues, and/or the need for significant accommodations.

(b) The institute shall offer athletic programs, music, drama, art, and co-curricular programs that contribute to the well-rounded graduate.



Section 16-60-338 - Funding.

The institute shall be funded by legislative appropriation to the Alabama State Board of Education - Two Year College System.



Section 16-60-339 - Enrollment.

It is the intent of the Legislature that Marion Military Institute shall be allowed to honor its commitment to all students enrolled in any program as of March 13, 2006. No student who is below the college level shall be enrolled after March 13, 2006.






Article 17 - Career-Technical Dual Enrollment Program.

Section 16-60-350 - Definitions.

For the purposes of this article, the following words shall have the following meanings:

(1) CAREER-TECHNICAL DUAL ENROLLMENT PROGRAM. A program that allows eligible high school students to enroll in college-level career technical education courses, as designed by the Chancellor of the Department of Postsecondary Education, that are offered at Alabama Community College System institutions and allows such enrolled students to concurrently earn high school and college credit in courses toward a certificate or degree, or both, and which prepares them to enter the workforce in high skill, high wage, or high demand occupations.

(2) CONTRIBUTION. A donation of cash.

(3) ELIGIBLE STUDENT. A high school student who meets the eligibility requirements and standards as prescribed by State Board of Education policy to enroll for Career-Technical Dual Enrollment Program courses.

(4) QUALIFYING EDUCATIONAL EXPENSES. Tuition, fees, books, materials, and supplies required of or on behalf of a student by the Alabama Community College System institution or institutions for participation in a Career-Technical Dual Enrollment Program.

(5) TAXPAYER. An individual taxpayer, a married couple filing a joint tax return, a limited liability company, a corporation, or any other business entity lawfully organized and created under the laws of this state or other state.



Section 16-60-351 - Credit for qualifying education expenses.

(a)(1) For tax years commencing January 1, 2015, and thereafter, a taxpayer who files a state income tax return and is not a dependent of another taxpayer may claim a tax credit for a contribution made to the Department of Postsecondary Education for qualifying educational expenses directly associated with the Career-Technical Dual Enrollment Program as defined by State Board of Education policy.

(2) The tax credit may be claimed by the taxpayer in an amount equal to 50 percent of the total contribution or contributions made to the Department of Postsecondary Education during the taxable year for which the credit is claimed, but such credit is not to exceed an amount greater than 50 percent of the taxpayer's total Alabama income tax liability, and in no case more than five hundred thousand dollars ($500,000) for any given tax year.

(3) The cumulative amount of tax credits issued pursuant this article shall not exceed five million dollars ($5,000,000) annually. The Department of Revenue, in conjunction with the Department of Postsecondary Education, shall develop procedures to ensure that this cap is not exceeded, shall also prescribe the various methods by which these credits are to be issued, and shall develop procedures to notify taxpayers at such points in time when the five million dollar ($5,000,000) annual limitation has been reached for the tax credit pursuant to this article.

(4) A taxpayer may carry forward all or part of a tax credit granted to the taxpayer under this article for a period of up to three years.

(b)(1) The Department of Revenue shall adopt rules and procedures consistent with this section as necessary to implement the provisions of this article.

(2) The Department of Revenue shall provide a standardized format for a receipt to be issued by the Department of Postsecondary Education to a taxpayer to indicate the value of a contribution received. The Department of Revenue shall require the taxpayer to provide a copy of the receipt when claiming the tax credit pursuant to this article.

(c) The tax credit provided in this section may be first claimed for the 2015 tax year and may not be claimed for any tax year prior to the 2015 tax year.



Section 16-60-352 - Documentation.

(a) The Department of Revenue may require a taxpayer to submit copies of receipts or other similar financial documentation with the taxpayer's state income tax return as necessary to confirm eligibility for the tax credit.

(b) The Department of Revenue shall promulgate rules and develop any tax forms, directions, and worksheets as necessary to effectuate the intent of this article.



Section 16-60-353 - Reports.

(a) The Commissioner of Revenue shall annually report the total amount of tax credits claimed and authorized pursuant to this article, on or before the fifteenth day of each regular session, to the Director of Finance, the Chair of the House Ways and Means Education Committee, and the Chair of the Senate Finance and Taxation Education Committee.

(b) The Department of Postsecondary Education shall include in its regular quarterly report amounts expended for qualifying educational expenses pursuant to this article to the Director of Finance, the Chair of the House Ways and Means Education Committee, and the Chair of the Senate Finance and Taxation Education Committee.



Section 16-60-354 - Administration of Career-Technical Dual Enrollment Program; allocation of funds.

(a) The Department of Postsecondary Education shall be responsible for administering the Career-Technical Dual Enrollment Program, for promulgating rules necessary for the department to implement the provisions of this article, and for allocating or disbursing the funds made available by this article for qualifying educational expenses. However, the Department of Postsecondary Education may annually allocate up to two hundred thousand dollars ($200,000) of the funds received pursuant to this article for qualifying educational expenses for administrative costs directly associated with implementing the provisions of this article.

(b) The Department of Postsecondary Education shall work with business and industry partners, the Alabama Workforce Training Council, the Alabama Community College System, and the Regional Workforce Development Councils to ensure that the funds received pursuant to this article are allocated in a manner consistent with addressing the identified needs in each workforce region regarding the Career-Technical Dual Enrollment Program.

(c) Notwithstanding any other provision of this article, a taxpayer that makes a contribution toward qualifying educational expenses for the Career-Technical Dual Enrollment Program may direct that up to 80 percent of the taxpayer's contribution be allocated by the Department of Postsecondary Education to specific career technical programs or courses at a particular Alabama Community College System institution. The remaining or otherwise undirected portion of any such contribution shall be allocated or disbursed by the Department of Postsecondary Education pursuant to the provisions of this article.

(d) Any portion of funds from contributions received pursuant to this article during a tax year and remaining unallocated at the end of that tax year may be used by the Department of Postsecondary Education in subsequent tax years for qualifying educational expenses.









Chapter 61 - TRUST FUND FOR EMINENT SCHOLARS.

Section 16-61-1 - Legislative intent.

The Legislature recognizes that the following public universities in Alabama which grant baccalaureate degrees and are independently accredited by the Southern Association of Colleges and Schools - the University of Alabama in Huntsville, the University of Alabama in Birmingham, the University of Alabama, Auburn University, Auburn University at Montgomery, Jacksonville State University, Troy State University, Troy State University in Montgomery, Troy State University in Dothan, the University of North Alabama, the University of South Alabama, Livingston University, the University of Montevallo, Alabama State University, Athens State College, and Alabama A & M University - would be greatly strengthened by the addition of distinguished scholars serving as resident faculty members.

It further recognizes that support from sources other than state appropriations, student fees, federal funds, research grants, and any interest earned thereon will help strengthen the commitment of citizens and organizations in promoting excellence in these state universities. It is therefore the intent of the Legislature to establish a trust fund to provide the opportunity to each of these institutions to receive grants from the trust fund to create endowments for selected eminent scholars to occupy chairs within the university's faculty.



Section 16-61-2 - Establishment; administration; funding.

There is hereby established the Alabama Trust Fund for Eminent Scholars to provide challenge grants to the public state universities in Alabama named in Section 16-61-1. The trust fund shall be administered by the Alabama Commission on Higher Education in accordance with the guidelines as set forth in this chapter. The Legislature shall designate funds to be transferred to the trust fund from the Education Trust Fund. All appropriated funds deposited into the trust fund shall be invested by the Alabama Commission on Higher Education pursuant to the provisions of Section 16-13-2. Interest income accruing to that portion of the trust fund not matched shall increase the total funds available for challenge grants.



Section 16-61-3 - Raising funds; allocation of matching funds.

The associated foundations that serve the respective universities shall solicit and receive contributions, from sources other than state appropriations, student fees, federal funds, research grants and any interest earned thereon, to provide funds to match the Alabama Trust Fund for Eminent Scholars challenge grants for the establishment of endowments for chairs within the universities. The amount appropriated to the Alabama Trust Fund for Eminent Scholars shall be allocated by the Alabama Commission on Higher Education to each university on the basis of one $400,000.00 grant for each $600,000.00 raised by the respective university's foundation, by contributions and accrued interest thereon, from sources other than the state appropriations, student fees, federal funds, research grants, and any interest earned thereon.



Section 16-61-4 - Challenge grant money; accounting methods.

Such challenge grants shall be matched by the university's foundation on a basis of $3.00 of contributions and accrued interest thereon, received by said university's foundation for every $2.00 in challenge grant money from the Alabama Trust Fund for Eminent Scholars. Matching funds shall come from contributions, and accrued interest thereon, received by such university's foundation after October 1, 1985, which are for the eminent scholars fund or from unpledged contributions, and accrued interest thereon, received by such university's foundation. Each university's foundation shall establish an Eminent Scholars Fund account for each grant, which shall serve as the depository for funds received pursuant to this chapter. State matching funds in the amount of $400,000.00 shall be transferred by the Alabama Commission on Higher Education to a university's foundation within 90 days of notification, by such university's foundation to the Alabama Commission on Higher Education, that such university's foundation has received and deposited $600,000.00 in its Eminent Scholars Trust Fund account. But no matching funds shall be transferred by the Alabama Commission on Higher Education until the Alabama Commission on Higher Education has verification, in the form of a current bank statement, from the respective university's foundation that such university's foundation has a total of at least $600,000.00 in its eminent scholars fund.



Section 16-61-5 - Universities entitled to match appropriated funds; basis for applying for unmatched funds.

Each public state university named in Section 16-61-1 is entitled to match an equal share of the total moneys appropriated to the Alabama Eminent Scholars Trust Fund prior to September 30, 1987, or for two years after any subsequent appropriation made by the Legislature. Any funds hereby allocated to the Alabama Eminent Scholars Trust Fund, which remain unmatched by contributions, as outlined above, on September 30, 1987, shall be available for matching by any university foundation on the following basis: On September 30, 1987, any university foundation which has previously received a challenge grant may apply for any remaining funds and the Alabama Commission on Higher Education shall award matching challenge grants in equal amounts to the applying foundations upon certification of the availability of matching funds. The matching ratio for these grants shall be the same as outlined in Section 16-61-4. These funds and its matching amount may be used by a university foundation to increase its existing Eminent Scholars Fund or to establish an additional Eminent Scholars Fund.



Section 16-61-6 - University foundations to maintain and invest funds; limitation on total amount of grants received; annual report.

The foundation serving a university shall have the responsibility for the maintenance and investment of its fund and for the administration of the program at that university. The governing board of each foundation shall be responsible for soliciting and receiving gifts to be used as matching funds to be deposited and matched with challenge grants from the Alabama Trust Fund for Eminent Scholars for the establishment of the endowments for the specified university. Once an endowment is established and operating, there may be further challenge grants to be matched for the establishment of more chairs. The total amount of challenge grants received by a university foundation shall not exceed its equal share of the amount appropriated to the Alabama Trust Fund for Eminent Scholars plus its equal share of any funds unmatched by other university foundations by September 30, 1987. Through the 1987-88 fiscal year, the Alabama Commission on Higher Education shall include in its annual report to the Legislature information concerning distribution of the appropriation, and accrued interest thereon, of the Alabama Trust Fund for Eminent Scholars.



Section 16-61-7 - Establishment of endowed chair.

When the sum of the challenge grant and matching funds reaches $1,000,000.00 the foundation and the president of the university may recommend, to the board of trustees of the university for its approval, the establishment of an endowed chair. The board of trustees must approve the recommendation in order for the chair to be established. The chair, which is then the property of the university, may be named in honor of a donor, benefactor, or honoree of the university, at the option of the university.



Section 16-61-8 - Selection process for individual to fill endowed chair; use of endowment proceeds.

(a) The president shall be responsible for the final approval of criteria to be used in the selection process for the individual to fill the endowed chair.

(b) The president of the university shall nominate individuals for consideration as candidates, or individuals may apply to the foundation for consideration as candidates. Candidates for the chairs may or may not be currently employed as faculty members of the granting university; however, a candidate not so employed must become employed as a faculty member by the granting university upon acceptance of the chair.

(c) The president of the university may establish a committee to process each application or nomination. Final selection of an individual shall follow the regular procedures established by the university.

(d) Upon the approval of the president, proceeds of the endowment may be used as salaries or a supplement for salaries for the holder of the chair and for those individuals directly associated with the holder of the chair's scholarly work and for other expenses directly related to the chair's scholarly work.



Section 16-61-9 - Foundation to enter into agreement with university.

The respective university foundation receiving a challenge grant from the Alabama Trust Fund for Eminent Scholars shall enter into a written agreement with its university to provide from the earnings from its Eminent Scholars Trust Fund an amount not to exceed said earnings which the university may use as specified in this chapter in Section 16-61-8(d).



Section 16-61-10 - Provisions apply to future appropriations.

The provisions of this chapter shall apply to any future appropriations made by the Legislature for the Eminent Scholars Program.






Chapter 61A - EDUCATIONAL TRUST FUNDS.

Section 16-61A-1 - Short title.

Repealed by Act 2008-276, p. 434, §1, effective January 1, 2009.



Section 16-61A-2 - Definitions.

Repealed by Act 2008-276, p. 434, §1, effective January 1, 2009.



Section 16-61A-3 - Appropriation of expenditures.

Repealed by Act 2008-276, p. 434, §1, effective January 1, 2009.



Section 16-61A-4 - Restrictions upon expenditures.

Repealed by Act 2008-276, p. 434, §1, effective January 1, 2009.



Section 16-61A-5 - Investment options of fiduciary.

Repealed by Act 2008-276, p. 434, §1, effective January 1, 2009.



Section 16-61A-6 - Duties of governing board.

Repealed by Act 2008-276, p. 434, §1, effective January 1, 2009.



Section 16-61A-7 - Conformity to standards for fiduciary investment.

Repealed by Act 2008-276, p. 434, §1, effective January 1, 2009.



Section 16-61A-8 - Consent of donor; release of restriction.

Repealed by Act 2008-276, p. 434, §1, effective January 1, 2009.






Chapter 61B - EDUCATION TECHNOLOGY FUND.

Section 16-61B-1 - Legislative intent.

There is hereby created within the State Treasury a fund, designated the Education Technology Fund, hereinafter referred to as the fund. The State Superintendent of Education shall authorize the expenditure of monies within the fund, upon the approval of the State Board of Education. Receipts to the fund shall include, but shall not be limited to the following: 1) appropriations made at the discretion of the Legislature; 2) grant funds; 3) donations and contributions; 4) federal funds; and 5) appropriations made by local governments. At the end of any fiscal year, unexpended monies remaining in the fund shall not revert but shall remain available for appropriation. The expenditure of monies in the fund shall be subject to appropriation by the Legislature and subject to the provisions of the Budget Management Act, Sections 41-19-1 through 41-19-12. The State Board of Education shall ensure that expenditures made from the Education Technology Fund shall be based on educational need and shall be made in an equitable manner.



Section 16-61B-2 - Rules and regulations.

The State Board of Education may adopt rules and regulations necessary for the implementation of this chapter.






Chapter 61C - ALABAMA SCIENCE IN MOTION ACT.

Section 16-61C-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Science in Motion Act of 1995."



Section 16-61C-2 - Legislative findings.

The Legislature of the State of Alabama hereby finds:

(1) That the Alabama Science in Motion Program (the ASIM Program) of six pilot networks, created by Act No. 94-673, to augment the science curriculum of the public schools, have demonstrated efficacy as a model in advancing the state's efforts towards the following goals and directives of the "Alabama Education Improvement Act of 1991."

(2) That by the year 2000, Alabama students should be among the country's leaders in mathematics and science achievement and that special attention be given to science in the Alabama Course of Study.

(3) That the State Board of Education provide "a plan for the cooperative development and execution of research, demonstration, evaluation and dissemination of activities related to the effective use of technologies in teaching and learning"; and that these activities be carried out in cooperation with the existing Alabama Regional Inservice Centers and local school systems.

(4) That the model is consistent and compatible with a coordinated educational technology plan; that it uses technology to improve teaching and learning; and that it uses technology to "improve efficiency in productivity in education administration."

The Legislature further finds that the Alabama Science in Motion Program is an effective and efficient model that furthers the state's efforts to: (1) promote equity in the allocation of the state's financial and educational resources among the several school systems of the state; (2) provide students of the public schools with adequate science laboratories, as provided for in Section 16-1-29(a) (2); and (3) provide students of the public schools with instructional supplies and science equipment in adequate form and quantity, as provided by law.



Section 16-61C-3 - Legislative intent - Program to augment science curriculum; administration of program.

It is the intent of the Legislature that the Alabama Science in Motion Program shall augment the science curriculum of the public schools and be administered such that:

(1) The ASIM Program complement, enhance and facilitate the implementation of the Alabama Course of Study: Science.

(2) The State Superintendent of Education annually makes every effort practical to expose the ASIM Program to the maximum number of students enrolled in science coursework, regardless of the students' prior achievement levels in science or other academic coursework.

(3) Each of the core sciences covered under the ASIM Program be standardized among the several networks, in terms of the scientific equipment that is utilized, the content of instruction presented in the classroom and in the content and the extent of the staff development training offered to science teachers. In the development of both the classroom instructional content and the content of the professional development training, the standards used shall meet or exceed those of Juniata College's (Pennsylvania) Science in Motion Program. Provided, however, no provision of this chapter shall be construed to require each network to conform to a specific organizational structure.

(4) Representatives from the schools of education involved in science education and from the schools of natural sciences of the several host universities for each Alabama Regional Inservice Center jointly cooperate and participate in the planning and in the oversight of the operations of the network. This action advances the efforts of the State Board of Education to encourage university schools of education to review their programs to ensure that prospective teachers are properly prepared to teach, as contemplated in Section 16-3-15(g).

(5) The host universities of each of the eleven sites shall share in this effort to implement the provisions of this chapter through cost sharing. The cost sharing may be financial support, in-kind services or other forms of support, which demonstrate the host universities' commitment to the ASIM Program. The State Superintendent of Education shall, however, annually determine the adequacy of the cost sharing that is provided by each host university.



Section 16-61C-4 - Rules and regulations; schedule for expansion of program; advisory committee.

(a) The State Board of Education may promulgate necessary rules and regulations for the effective administration of the Alabama Science in Motion Program, in accordance with applicable state laws. Upon the recommendation of the State Superintendent of Education the State Board of Education shall adopt a flexible schedule, of not more than five years, that will provide for the complete statewide expansion of the Alabama Science in Motion Program to eleven networks, one network to operate within the service region of each of the eleven existing Alabama Regional Inservice Centers. ASIM Program expansion shall be completed when each network shall operate one van for each of the three core sciences, namely biology, chemistry and physics. The schedule shall consist of three or more phases; provided, that all effort shall be made to ensure that no geographic region of the state shall be unduly neglected by the schedule as the expansion of the ASIM Program unfolds.

It is hereby expressly provided that each phase of the schedule shall be implemented only to the extent that funding is appropriated or otherwise made available for implementation.

(b) There is hereby created an Alabama Science in Motion Advisory Committee consisting of not more than twelve members who shall advise the State Superintendent of Education on the operational activities of the ASIM Program. The membership of the ASIM Advisory Committee shall be comprised of six project directors, three van operators and three classroom science teachers; provided, however, that each of the eleven sites shall be represented by at least one member of the ASIM Advisory Committee.



Section 16-61C-5 - Appointment of director; responsibilities of superintendent.

The State Superintendent of Education may appoint a full-time director for the Science in Motion Program who shall be responsible for the day-to-day administration, monitoring and coordination of the ASIM Program.

The State Superintendent of Education shall be responsible for the following:

(1) Initiate the preparation of proposals for funding grants from governmental, corporate or private sources. If, as a requirement for receiving grant funds, the grant-awarding entity requires the participation of private schools in the Alabama Science in Motion Program, the superintendent is hereby authorized to include private schools to the extent that the requirement is satisfied.

(2) Establish the ASIM Program standards upon approval of the State Board of Education and certify that each network annually meets the overall standards of the ASIM Program as a prior condition for the allocation of the respective shares of ASIM Program funds to each network.

(3) Document and maintain records of the ASIM Program and make an annual report to the Legislature, by the tenth legislative day of each regular session, which summarizes the finances and activities of the ASIM Program during the previous school year.

(4) The State Superintendent of Education is authorized to contract with one or more of the host universities to make purchases of scientific equipment and supplies on behalf of the ASIM Program in the event that more favorable prices can be obtained by the host university.



Section 16-61C-6 - Superintendent to allocate grant funds; recoupment of replaced state funds.

In the event that in any fiscal year prior to the complete expansion of the ASIM Program, grant funds are received as funding support for the ASIM Program, the State Superintendent of Education shall allocate the grant funds in an equitable manner among the several ASIM Program networks to replace a like amount of state funds. The state superintendent shall also recoup the replaced state funds previously allocated among the networks and deposit the state funds to the credit of the Education Technology Fund, to be expended at the recommendation of the superintendent upon the approval of the State Board of Education for further expansion of the ASIM Program, according to the approved schedule.

In the event that grant funds are received after the expansion of the ASIM Program is completed, the recouped state funds shall be deposited to the credit of the Education Technology Fund to be expended at the recommendation of the state superintendent upon approval of the State Board of Education for any purpose stated within an approved statewide plan for the acquisition and use of advanced technology in the public schools.






Chapter 61D - OFFICE OF INFORMATION TECHNOLOGY.

Section 16-61D-1 - Created.

Repealed by Act 2013-68, §9, effective March 19, 2013.



Section 16-61D-2 - Definitions.

Repealed by Act 2013-68, §9, effective March 19, 2013.



Section 16-61D-3 - Executive director; personnel.

Repealed by Act 2013-68, §9, effective March 19, 2013.



Section 16-61D-4 - Powers and duties.

Repealed by Act 2013-68, §9, effective March 19, 2013.



Section 16-61D-5 - Information Technology Council.

Repealed by Act 2013-68, §9, effective March 19, 2013.



Section 16-61D-6 - Sunset provision.

Repealed by Act 2013-68, §9, effective March 19, 2013.






Chapter 61E - INFORMATION TECHNOLOGY JOINT PURCHASE AGREEMENTS.

Section 16-61E-1 - Legislative findings; purpose.

The Legislature finds that information technology is an area of rapid change in which specialized knowledge and equipment are often essential. The Legislature further recognizes that substantial savings may be realized by aggregating the purchasing power of educational institutions. The Legislature therefore desires to authorize the joint purchase of information technology and further recognizes that in an effort to truly have fair and competitive bidding as well as ensure quality vendors, any companies that have ISO-9001 certification or any companies or contractors whose affiliates, subdivisions, subsidiaries, or departments have ISO-9001 certification can bid on the information technology to be jointly purchased by educational institutions.



Section 16-61E-2 - Definitions; purchase authorization; competitive bids; applicability of public contract laws.

(a) For purposes of this chapter, the following terms shall have the following meanings:

(1) EDUCATIONAL INSTITUTION. Educational and eleemosynary institutions governed by boards of trustees or similar governing bodies, state trade schools, state junior colleges, state colleges, or universities under the supervision and control of the State Board of Education, city and county boards of education, district boards of education of independent school districts, Department of Youth Services, the Alabama Institute for Deaf and Blind, the Alabama School of Fine Arts, and the Alabama School of Math and Science.

(2) INFORMATION TECHNOLOGY. Equipment, supplies, and other tangible personal property, software, services, or any combination of the foregoing, used to provide data processing, networking, or communications services.

(3) JOINT PURCHASING AGREEMENT. An agreement in writing providing for the lease or purchase of information technology under a single contract. A joint purchasing agreement may be entered into by any number or combinations of educational institutions. If a joint agreement is executed by each of the participating educational institutions it shall set forth the categories of information technology to be purchased or leased, the manner of advertising for bids and awarding the contract, the method of payment by each participating educational institution, and other matters deemed necessary to carry out the purposes of the agreement.

(b) The State Department of Education and the Department of Postsecondary Education, in addition to monitoring and oversight, may also purchase, with the consent of the Director of Finance or his or her designee, from joint information technology contracts when purchases are necessary to maintain statewide application and compatibility.

(c) Notwithstanding any provision to the contrary in Articles 2 or 3 of Chapter 16, Title 41, educational institutions that are required by this chapter to let contracts for the purchase of goods and services by competitive bidding may enter into joint purchasing agreements for the lease or purchase of information technology for use by their respective educational institutions. Competitive bids for information technology may result in awards to multiple vendors for each one product line in order to meet the specific requirements of participating educational institutions or to achieve compatibility with existing technology already in use. Each participating educational institution shall pay its share of expenditures for purchases under any agreement in the manner set forth in the agreement and in the same manner as it pays other expenses of the educational institution. Educational institutions entering into a joint agreement pursuant to this section may designate a joint purchasing administrator to be responsible for issuing the invitation to bid, evaluating the bids received, and awarding the contract, in which event the joint purchasing administrator shall have the responsibility to comply with Chapter 16 of Title 41.

(d) All the terms and conditions of Chapter 16 of Title 41, that are not expressly modified by this chapter shall apply to joint purchase agreements. This chapter shall not be construed as granting any educational institution authority to purchase goods and services or increasing the authority, other than the authority to enter into joint purchase agreements, of any educational institution to purchase goods and services.

(e) It is the intent of the Legislature that all joint purchasing agreements conform to all applicable competitive bid provisions of Alabama law pertaining to state contracts, including, without limitation, those contained in Chapter 16 of Title 41 and Chapter 2 of Title 39.






Chapter 62 - BLACK HERITAGE MUSEUM OF WEST ALABAMA ACT.

Section 16-62-1 - Short title.

This chapter shall be known and may be cited as the "Black Heritage Museum of West Alabama Act."



Section 16-62-2 - Definitions.

For the purposes of this chapter the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) REPOSITORY. A place or depository on the campus of Stillman College.

(2) SOURCE MATERIALS. Any written or printed matter, memorabilia and artifacts.

(3) AFRO-AMERICAN. Any American person of African descent and who is identified with the black race.



Section 16-62-3 - General purpose.

The general purposes of this chapter are to provide for the obtaining, preserving and holding for circulation in a repository at the Stillman College source materials on Afro-American history and culture which shall be used for research and other educational and cultural purposes, and which shall thereby encourage the development of inspiration and positive self-concepts on the part of black Americans and provide a basis for whites to gain greater respect for the black race.



Section 16-62-4 - Appointment of curator; duties of curator.

The Board of Directors of the Black Heritage Museum shall appoint a curator of the repository who shall be a recognized authority on Afro-American history and culture. The curator shall be empowered to seek out and secure source materials on or about Afro-Americans, to catalog and preserve such materials in keeping with the best available methods of preservation, and shall disseminate or make available to the public said materials in keeping with the designated functions of the repository.



Section 16-62-5 - Functions and duties of repository.

The repository shall serve the state and West Alabama by collecting and preserving source materials on the contributions, achievements and general experiences of Afro-Americans, and shall endeavor to reproduce and secure copies of all materials on or about black Americans from the earliest beginnings to the present. It shall provide bibliographic and copy services, whenever practical, to state agencies, the university system, state officials, researchers and scholars of Afro-American history and culture, and encourage the use of Afro-American instructional materials in state educational services to all groups without regard to racial, religious, or ethnic membership.



Section 16-62-6 - Authority for Stillman College to accept funds, grants and services from federal, state and local agencies.

For the purposes of this chapter, Stillman College has the authority to accept and receive funds, grants and services from the federal government or its agencies; from departments, agencies and instrumentalities of state, municipal or local government; or from private or civic sources.






Chapter 63 - COMMUNITY SCHOOLS ACT.

Section 16-63-1 - Short title.

This chapter shall be known and may be cited as the "Community Schools Act."



Section 16-63-2 - Purpose; public policy declared.

The purpose of this chapter is to encourage greater community involvement in the public schools and greater community use of public school facilities. To this end it is declared to be the policy of this state:

(1) To provide for increased involvement by citizens in their local schools through community schools advisory committees.

(2) To assure maximum use of public school facilities by the citizens of each community in this state.

(3) To provide for increased involvement by business and industry in every school system through business/industry partnerships - adopt-a-school programs.



Section 16-63-3 - Definitions.

As used in this chapter, the following words shall have the meanings respectively ascribed to them unless the context clearly indicates otherwise:

(1) COMMUNITY SCHOOLS ADVISORY COMMITTEE. A committee of citizens organized to advise community school coordinators, administrators, and local boards of education in the involvement of citizens in the educational process and in the use of public school facilities.

(2) COMMUNITY SCHOOLS COORDINATOR. An employee of a local board of education whose responsibility it is to promote and direct maximum use of the public schools and public school facilities as centers for community education.

(3) PUBLIC SCHOOL FACILITY. Any education facility under the jurisdiction of a local board of education, whether termed an elementary school, middle school, junior high school, or high school.

(4) BUSINESS/INDUSTRY PARTNERSHIPS. A closely knit partnership consisting of a business and a selected Alabama public school. It is sharing of time, talent, expertise, and resources.



Section 16-63-4 - Duties of local boards of education; establishment of community schools advisory committees and employment of coordinators; agreements; local funds.

Every local board of education which elects to apply for funding pursuant to this chapter shall:

(1) Develop programs and plans for increased community involvement in the public schools based upon policies and guidelines adopted by the State Board of Education.

(2) Develop programs and plans for increased community use of public school facilities based upon policies and guidelines adopted by the State Board of Education.

(3) Establish rules governing the implementation of such programs and plans in its public schools and submit these rules along with adopted programs and plans to the State Board of Education for approval by the State Board of Education.

Programs and plans developed by a local board of education shall provide for the establishment of one or more community schools advisory committees for the public schools under the board's jurisdiction and for the employment of one or more community schools coordinators. The local board of education shall establish the terms and conditions of employment for the community schools coordinators.

Every local board of education which elects to apply for funding pursuant to this chapter shall have the authority to enter into agreements with other local boards of education, agencies and institutions for the joint development of plans and programs and the joint expenditure of funds allocated by the State Board of Education. Local funds from each local board of education applying for funds for the community schools program must equal at least one-fourth of the total budget for the community schools program of said local board of education.



Section 16-63-5 - Duties of community schools advisory committees; membership.

Every participating local board of education shall establish one or more community schools advisory committees which may become involved in matters affecting the educational process in accordance with rules established by the local board of education and approved by the State Board of Education and further shall consider ways of increasing community involvement in the public schools and utilization of public school facilities. Community schools advisory committees may assist local boards of education in the development and preparation of the plans and programs to achieve such goals, may assist in the implementation of such plans and programs and may provide such other assistance as may be requested by the local boards of education.

Community schools advisory committees shall work with local school officials and personnel, parent-teacher organizations, and community groups and agencies in providing maximum opportunities for public schools to serve the communities, and shall encourage the maximum use of volunteers in the public schools.

Wherever possible, the local board of education is encouraged to include at least one high school student. The size of the councils and the terms of membership on the councils shall be determined by the local board of education in accordance with the state guidelines.

The role, scope and responsibility of the advisory committees shall be limited to community school matters.



Section 16-63-6 - Duties of community schools coordinators.

Every participating local board of education shall employ one or more community schools coordinators and shall establish the terms and conditions of their employment. Community schools coordinators shall be responsible for:

(1) Providing support to the community schools advisory committees and public school officials.

(2) Fostering cooperation between the local board of education and appropriate community agencies.

(3) Encouraging maximum use of community volunteers in the public schools.

(4) Performing such other duties as may be assigned by the local superintendents and the local board of education, consistent with the purposes of this chapter.






Chapter 64 - NONRESIDENT TUITION RATES FOR INSTITUTIONS OF HIGHER EDUCATION.

Section 16-64-1 - Definitions.

For the purposes of this chapter, the following terms have the following meanings:

(1) MINOR. An individual who, because of age, lacks the capacity to contract under Alabama law. Under current law, this means a single individual under 19 years of age and a married individual under 18 years of age, but excludes an individual whose disabilities of nonage have been removed by a court of competent jurisdiction for a reason other than establishing a legal residence in Alabama. If current law changes, this definition shall change accordingly.

(2) RESIDENCE. The single location at which a person resides with the intent of remaining in that location indefinitely as evidenced by more substantial connections with that place than with any other place.

(3) RESIDENT. One whose residence is in the State of Alabama.

(4) RESIDENT/NONRESIDENT STUDENT. In determining resident or nonresident classification, the primary issue is one of intent. If a person is in Alabama primarily for the purpose of obtaining an education, that person shall be considered a nonresident student.

(5) SUPPORTING PERSON. Either or both of the parents of the student, if the parents are living together, or if the parents are divorced or living separately, then either the parent having legal custody or, if different, the parent providing the greater amount of financial support. If both parents are deceased or if neither has legal custody, supporting person shall mean, in the following order: the legal custodian of the student, the guardian, and the conservator.



Section 16-64-2 - Requirements for qualification as resident student; rules and guidelines.

(a) For purposes of admission and tuition, a public institution of higher education may consider that the term resident student includes any of the following:

(1) One who, at the time of registration, is not a minor and satisfies one of the following:

a. Is a full-time permanent employee of the institution at which the student is registering or is the spouse of such an employee.

b. Can verify full-time permanent employment within the State of Alabama or is the spouse of such an employee and will commence the employment within 90 days of registration with the institution.

c. Is employed as a graduate assistant or fellow by the institution at which the student is registering.

d. Is an accredited member of or the spouse of an accredited member of a consular staff assigned to duties in Alabama.

e. Is in a program or takes courses within an interstate consortium of colleges or universities that either offers reciprocal resident student tuition to residents of Alabama in the program or courses offered by colleges or universities not within Alabama, or is enrolled in a program or courses through an interstate consortium of colleges or universities that assesses tuition at a uniform rate for all students enrolled in that course or program.

f. Is, at the time of passage of this chapter, a student enrolled at a public college or university and who is currently classified as a resident for tuition purposes provided such student maintains continuous enrollment at that institution.

(2) One who, at the time of registration, is a minor and whose supporting person satisfies one of the following:

a. Is a full-time permanent employee of the institution at which the student is registering.

b. Can verify full-time permanent employment within the State of Alabama and will commence the employment within 90 days of registration with the institution.

c. Is an accredited member of a consular staff assigned to duties in Alabama.

(b) For purposes of admission and tuition, a public institution of higher education shall consider that the term resident student includes any of the following:

(1) One who, at the time of registration, is not a minor and satisfies one of the following:

a. Is a member or the spouse of a member of the United States military on full-time active duty stationed in Alabama under orders other than attending school.

b. Commencing on May 22, 2012, has been a member of the Alabama National Guard for a period of at least two years immediately preceding the student qualifying for resident tuition and continues to be a member of the Alabama National Guard while enrolled at the public institution of higher education.

c. Is a veteran of the Armed Forces of the United States, provided that the veteran has become a resident of Alabama and satisfies at least one of the following conditions:

1. The veteran has served on active duty for a continuous period of time, not less than two years, and has received an honorable discharge as verified by a United States Department of Defense Form 214 within five years of enrolling in an Alabama public institution of higher education.

2. The veteran is currently serving in a reserve component of the Armed Forces of the United States, as verified by a memorandum from the commanding officer of the veteran student.

3. The veteran has been assigned a service-connected disability by the United States Department of Veterans Affairs.

d. Is an out-of-state veteran who resides within 90 miles of a campus located in Alabama and has enrolled at an institution whose board of trustees has voted to allow nonresident in-state tuition for active and retired military.

(2) One who, at the time of registration, is a minor and whose supporting person is a member of the United States military on full-time active duty stationed in Alabama under orders for duties other than attending school.

(3) One who, at the time of registration, is a full-time undergraduate student enrolled at an institution whose board of trustees has authorized resident tuition rates to apply to those non-resident students receiving a partial or full scholarship award in recognition of a particular talent or ability, provided such student possessed the talent or ability at the time of initial enrollment and maintains continuous scholarship eligibility at that institution.

(c) The boards of trustees of each public institution of higher education in the state shall adopt rules and guidelines necessary to implement this section. It is the intent of the Legislature that constitutionally created boards of trustees comply with the requirements of this section.



Section 16-64-3 - Certification of residency; evaluation of connections with State of Alabama.

(a) An individual claiming to be a resident for purposes of this chapter shall certify by a signed statement each of the following:

(1) A specific address or location within the State of Alabama as his or her residence.

(2) An intention to remain at this address indefinitely.

(3) Possession of more substantial connections with the State of Alabama than with any other state.

(b) Though certification of an address and an intent to remain in the state indefinitely shall be prerequisites to establishing status as a resident, ultimate determination of that status shall be made by the institution by evaluating the presence or absence of connections with the State of Alabama. This evaluation shall include the consideration of all of the following connections.

(1) Consideration of the location of high school graduation.

(2) Payment of Alabama state income taxes as a resident.

(3) Ownership of a residence or other real property in the state and payment of state ad valorem taxes on the residence or property.

(4) Full-time employment in the state.

(5) Residence in the state of a spouse, parents, or children.

(6) Previous periods of residency in the state continuing for one year or more.

(7) Voter registration and voting in the state; more significantly, continuing voter registration in the state that initially occurred at least one year prior to the initial registration of the student in Alabama at a public institution of higher education.

(8) Possession of state or local licenses to do business or practice a profession in the state.

(9) Ownership of personal property in the state, payment of state taxes on the property, and possession of state license plates.

(10) Continuous physical presence in the state for a purpose other than attending school, except for temporary absences for travel, military service, and temporary employment.

(11) Membership in religious, professional, business, civic, or social organizations in the state.

(12) Maintenance in the state of checking and savings accounts, safe deposit boxes, or investment accounts.

(13) In-state address shown on selective service registration, driver's license, automobile title registration, hunting and fishing licenses, insurance policies, stock and bond registrations, last will and testament, annuities, or retirement plans.



Section 16-64-4 - Tuition rates for nonresident; resident tuition rates for students residing in counties within 50 miles of campus; tuition rates for distance programs.

(a) Each Alabama public institution of higher education shall charge each undergraduate student who is registered as a nonresident a minimum tuition of two times the resident tuition rate charged by that institution. This rate shall be effective for students who register at an institution beginning August 1, 1997. A nonresident graduate student at an institution shall be charged a rate of tuition that is at least at the level of tuition charged to a nonresident undergraduate.

(b) The governing boards of each four-year public institution of higher education and Athens State University shall retain the power to extend resident tuition rates to students who reside in any county within 50 miles of a campus of the institution; provided, however, that campus must be in existence and operating as of January 1, 1996. For public two-year institutions, not including Athens State University, the State Board of Education, upon the recommendation of the Chancellor of the Department of Postsecondary Education, shall retain the power to extend resident tuition rates to students who reside in any county within 50 miles of a campus of the institution; provided, however, that campus must be in existence and operating as of January 1, 1996.

(c) Any provision of law to the contrary notwithstanding, the governing boards of each four-year public institution of higher education and Athens State University shall retain the power to set tuition rates for programs that are delivered in a distance format to students who are not present within the boundaries of the state at the time the distance program is delivered. For public two-year institutions of higher education, except Athens State University, the State Board of Education, upon the recommendation of the Chancellor of the Department of Postsecondary Education, shall retain the power to set tuition rates for programs that are delivered in a distance format for students who are not present within the boundaries of the state at the time the distance program is delivered.



Section 16-64-5 - Adoption by institution of more rigorous nonresident tuition rates.

A four-year public institution of higher education and Athens State University, at the discretion of its governing board, and a two-year public institution of higher education, except Athens State University, at the discretion of the Chancellor of the Department of Postsecondary Education, may elect to adopt policies regarding nonresident tuition which are more rigorous than those specified in this chapter.



Section 16-64-6 - Annual audit of out-of-state tuition practices.

The out-of-state tuition practices of each institution, and particularly decisions regarding resident and nonresident status and reporting thereof, shall be audited annually by the Alabama Commission on Higher Education or by the Examiners of Public Accounts.



Section 16-64-7 - Exceptions; college and university off-campus offerings on military bases.

The provisions of this chapter shall not apply to those off-campus offerings on military bases conducted by colleges and universities.






Chapter 65 - ALABAMA HIGHER EDUCATION EQUIPMENT LOAN AUTHORITY.

Section 16-65-1 - Short title.

This chapter may be cited as the "Alabama Higher Education Equipment Loan Authority Act."



Section 16-65-2 - Legislative intent.

(a) It is the intent of the Legislature by passage of this chapter to enable the state, acting by and through the authority, to aid educational institutions in the financing of capital equipment on a tax-exempt basis. To this end, the Legislature intends to authorize the authority to issue bonds for the purpose of providing funds to enable the authority to make equipment loans to educational institutions to pay equipment costs; and to provide that educational institutions shall secure the payment of such equipment loans out of a dedicated source of revenue not appropriated by the state.

(b) This chapter shall be liberally construed in conformity with the intentions of the Legislature expressed above.



Section 16-65-3 - Definitions.

The following terms shall have the following meanings, respectively:

(1) AUTHORITY. The Alabama Higher Education Equipment Loan Authority created by this chapter and any successor or successors thereto. Any change in name or composition of the authority shall in no way affect the vested rights of any person under the provisions of this chapter.

(2) BOARD OF DIRECTORS. The board of directors of the authority.

(3) BONDS. The bonds of the authority issued under the provisions of this chapter, including revenue refunding bonds.

(4) EDUCATIONAL INSTITUTION. Every public college, public university, public graduate school, public professional school, public junior college, community college, public business college, and any other public institution of higher learning that teaches a trade or a profession, heretofore or hereafter established or acquired under statutory authorization of the Legislature of Alabama and existing as a public institution of learning supported in substantial part by state appropriations, or by revenues derived from taxation.

(5) EQUIPMENT. All capital equipment and other capital personal property of every kind that an educational institution may at any time have been or be authorized to acquire and use in the performance of its functions and responsibilities, including, without limitation thereto, computer hardware and software, laboratory equipment, and medical equipment, specifically excluding buildings or other capital improvements.

(6) EQUIPMENT COSTS. All or any part of the cost of acquiring equipment, including financing charges, the costs of obtaining bond insurance, letters of credit or other forms of credit enhancement or liquidity facilities, underwriters' commissions or discounts, provisions for reserves for principal and interest, the cost of consulting, financial and legal services, administrative expenses, and other similar or related costs. In the case of bonds issued for the purpose of refunding principal and interest, or either, with respect to outstanding bonds or other obligations, as provided for herein, equipment costs shall include any premium that may be necessary to pay in order to redeem or retire such bonds or other obligations to be refunded.

(7) EQUIPMENT LOAN. A loan by the authority to a public educational institution pursuant to the terms of this chapter for the purpose of financing equipment costs incurred or to be incurred by such educational institution.

(8) STATE. The State of Alabama.



Section 16-65-4 - Creation of authority; members, organization, etc.

There is hereby created a public body corporate and politic to be known as Alabama Higher Education Equipment Loan Authority. The authority shall not be a state institution nor a department or agency of the state, but shall be an instrumentality of purely public charity performing an essential governmental function, being a distinct corporate entity. The Governor shall be the president of the authority, the State Treasurer shall be the vice president thereof, and the Director of Finance shall be the secretary thereof. The State Treasurer shall be treasurer thereof, shall act as custodian of its funds, and shall pay the principal of and interest on the bonds of the authority out of the funds hereinafter provided for. The members of the authority shall constitute all the members of the board of directors of the authority, and any two members of the board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold such office by reasons of death, resignation, expiration of his or her term of office, or for any other reason, then his or her successor in office shall take his or her place as a member, officer, or director, as the case may be, of the authority. No member, officer, or director of the authority shall draw any salary in addition to that now authorized by law for any service he or she may render or for any duty he or she may perform in connection with the authority. All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority, shall be signed by at least two members of the authority, and shall be recorded in a substantially bound book and filed in the office of the secretary. Copies of proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 16-65-5 - Powers of authority.

The authority shall have all of the following powers:

(1) To adopt an official seal and alter the same at its pleasure.

(2) To sue and be sued in contract and in tort and to complain and defend in all courts of law and equity.

(3) To maintain an office at such place or places as it may designate.

(4) To borrow money and to issue bonds for the purpose of making equipment loans to educational institutions to finance equipment costs, and to provide for the rights of the purchasers, holders, or owners of such bonds.

(5) To make equipment loans to any public educational institution in order to finance equipment costs, which equipment loans may be evidenced or secured by loan agreements, promissory notes, security agreements, trust indentures, or such other instruments, and upon such terms and conditions as the board of directors of the authority shall determine to be reasonable.

(6) To arrange for various forms of security or credit enhancement for its bonds, including letters of credit, guaranties, policies of insurance, and the like.

(7) As security for the payment of the principal of and interest on any equipment loan made to a public educational institution, to take a pledge of and security interest in a. the proceeds of any ad valorem tax voted under the Constitution of Alabama of 1901, for school purposes generally, and paid, apportioned, or allocated to or for the benefit of such educational institution, b. the proceeds of any privilege, license, or excise tax or taxes that may be paid, apportioned, or allocated to or for the benefit of such educational institution, c. the fees from students levied or to be levied by or for such educational institution, or d. any other moneys or revenues received by such educational institution not appropriated by the state to such institution.

(8) As security for the payment of the principal of and interest on its bonds, to pledge the revenues, receipts, funds, and other property out of which the equipment loans made with the proceeds of its bonds are payable and to pledge, transfer, and assign any repayment obligations of equipment loan recipients.

(9) To invest proceeds of the bonds of the authority not required for immediate use in such manner as the board of directors shall determine.

(10) To establish accounts in one or more depositories.

(11) To make, enter into, and execute such financing agreements, loan agreements, contracts, or other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power granted to it.

(12) To charge to and apportion among participating educational institutions the administrative costs and expenses incurred by the authority in the exercise of the powers and duties conferred upon it by this chapter.

(13) To pledge or mortgage all or any portion of any equipment conveyed to the authority for such purpose, whether presently owned or subsequently acquired, for the benefit of the holders of the bonds of the authority issued to finance such equipment or any portion thereof or issued to refund or refinance outstanding indebtedness of an educational institution permitted by this chapter.

(14) To issue bonds for the purpose of refunding or refinancing outstanding bonds issued pursuant to this chapter or outstanding obligations incurred by educational institutions for the purpose of financing the acquisition or leasing of equipment, whether or not such bonds or other obligations are outstanding prior to or after May 12, 1997, provided that such indebtedness was originally incurred for the purpose of acquiring or leasing equipment as defined in this chapter.

(15) To exercise any power granted by the laws of the state to public or private corporations which is not in conflict with the purpose of this chapter.

(16) To adopt and promulgate administrative regulations necessary or appropriate to effectuate its purpose and to designate the Alabama Commission on Higher Education as administrator of the program authorized herein.

(17) To maintain and prepare an annual report on the program for review by the Legislature and the Governor.



Section 16-65-6 - Bonds generally.

(a) Issuance of bonds. The authority is authorized and empowered to issue its bonds from time to time for the purpose of making equipment loans to finance equipment costs incurred or to be incurred by educational institutions. Such bonds may be in such aggregate principal amount as the board of directors shall determine to be necessary to pay the equipment costs included in such financing. The authority may pay from the proceeds of the sale of its bonds all expenses, including publication and printing charges, attorneys' fees, financial advisory fees, and other expenses which the board of directors may deem necessary or advantageous in connection with the authorization, advertisement, sale, execution, and issuance of its bonds or the making of equipment loans from the proceeds thereof.

(b) Source of payment. All bonds issued by the authority shall be limited obligations of the authority payable solely from any combination of the following:

(c) Pledge of revenues, receipts, and other security. The principal of, premium, if any, and interest on any bonds issued by the authority shall be secured by a pledge of the revenues, receipts, funds, and other property out of which the same may be payable and may be secured by a trust indenture conveying as security for such bonds all or any part of the property of the authority from which the revenues or receipts so pledged may be so derived.

(d) Agreements respecting collection and disposition of proceeds; pledge of bond revenues; liens. The resolution of the board of directors under which any bonds are authorized to be issued and any trust indenture relating thereto may contain any agreements and provisions respecting the collection and disposition of the revenues and receipts subject to such trust indenture, the creation and maintenance of special funds from such revenues and receipts, the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made, and the rights and remedies available in the event of default, all as the board of directors shall deem advisable. Any pledge made with respect to bonds shall be valid and binding from the time such pledge is made; the revenues, receipts, funds, and other properties so pledged shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of such pledge shall be valid and binding as against all parties having claims of any kind against the authority irrespective of whether any such parties have notice thereof. Neither the resolution of the board of directors authorizing the bonds nor any other instrument by which such pledge is created need be recorded. Each pledge, agreement, or trust indenture made for the benefit or security of any holders of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

(e) Default. In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any trust indenture executed as security therefor, such default may be enforced by writ of mandamus or any other available remedy under state law.

(f) Execution. All bonds issued by the authority shall be signed by the president or the vice president of the authority and attested by its secretary, and the seal of the authority shall be affixed thereto and attested to by the secretary. The signatures of the president and the secretary may be facsimile signatures and a facsimile of the seal of the authority may be imprinted on bonds if the board of directors provides for the manual authentication of bonds by a trustee or paying agent. Delivery of any bonds so executed shall be valid notwithstanding any change in the officers of the authority or in the seal of the authority after its delivery.

(g) General provisions respecting form, interest rate, maturities, sale, and negotiability of bonds. Bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, payable and evidenced in such manner, or may bear no interest, as may be provided by resolution of the board of directors. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board of directors to be most advantageous. The authority may pay all fees, expenses, premiums, and commissions incurred in connection with the issuance of any of its bonds. All bonds shall be construed to be negotiable instruments although payable solely from a specified source. The board of directors of the authority may provide, with the participating educational institutions approval, that such bonds shall bear interest at a rate or rates fixed at the time of the issuance thereof, or at fixed rates which may be changed from time to time during the term of such bonds in accordance with an objective procedure determined by such board of directors at the time of the issuance of such bonds, or at a floating rate or rates which may change from time to time in connection with published interest rates or indexes that reflect an objective response to market changes and interest rates by banks, governmental agencies, or other generally recognized public or private sources of information concerning interest rates. The board of directors may also provide, in its discretion, that interest on such bonds may be payable in cash at fixed intervals, or through one or more payments which reflect compound interest computed at specified intervals on accrued but unpaid interest, or through a discount in the sales price for such bonds equivalent to compound interest on such bonds for all or part of the term thereof, or through any combination of the foregoing methods of providing for the payment of interest.



Section 16-65-7 - Proceeds from the sale of bonds, revenues, and other funds.

(a) After making adequate provision for the payment of the expenses of issuance, the authority is authorized and empowered to use the proceeds of any bonds, together with any other available funds (1) to finance equipment costs through equipment loans to educational institutions as herein authorized; (2) to fund such reserves as the authority deems necessary and desirable; and (3) to the extent not needed for the foregoing uses, to pay or redeem such bonds.

(b) Pending the application of the proceeds of bonds to the purpose or purposes of which such bonds were issued, such proceeds may be invested by the authority in such manner consistent with the resolution pursuant to which such bonds are issued, as the board of directors may deem advisable.

(c) Any and all revenues, receipts, investment earnings, and other funds paid to, or otherwise coming into the possession of, the authority as the result of financings accomplished from the proceeds of bonds, shall be held, deposited, administered, invested, and applied as provided in the resolution of the board of directors authorizing the issuance of such bonds and as provided in any trust indenture or other agreement delivered in connection therewith, or otherwise as the authority may direct, consistent with the provisions of such resolution, trust indenture, or other agreement.



Section 16-65-8 - Dedicated source of revenue as security for the repayment of equipment loans.

In order to provide for the funding of an equipment loan by the authority to an educational institution, such educational institution shall establish a dedicated source of revenue to secure the repayment of moneys received from the authority. Such educational institution is hereby authorized and empowered, any existing statute to the contrary notwithstanding, to do and perform any one or more of the following:

(1) To obligate itself to pay to the authority at periodic intervals a sum sufficient to provide for the payment of debt service with respect to the bonds of the authority issued to fund the equipment loan made to such educational institution and to pay over such debt service to the authority for the account of such educational institution.

(2) To levy, collect, and pay over to the authority and to obligate itself to continue to levy, collect, and pay over to the authority the proceeds of any revenues dedicated for the purposes provided herein including, but not limited to, all of the following:

a. Any ad valorem tax voted under the Constitution of Alabama of 1901, for school purposes generally.

b. Any privilege, license, or excise tax or taxes that may be paid, apportioned, or allocated to or for the benefit of such educational institution.

c. Fees from students levied or to be levied by or for such educational institution.

d. Any other moneys or revenues received by such educational institution not appropriated by the state to such institution.

(3) To pledge as security for the payment of its contractual obligation to the authority hereunder the proceeds of any one or more of the sources specified in subdivision (2).

(4) To enter into such agreements, to perform such acts, and to delegate such functions and duties as its governing body shall determine to be necessary or desirable to enable the authority to fund an equipment loan to such educational institution.

(5) All bonds issued by the authority shall be solely and exclusively obligations of the authority, payable solely from the sources pledged to the payment thereof. No bonds issued under the provisions of this chapter shall constitute a debt or liability of the state or any political subdivision thereof other than the authority or a pledge of the faith and credit of the state or of any political subdivision thereof, but such bonds shall be payable solely from the sources pledged or available for such payment as authorized in this chapter.



Section 16-65-9 - Refunding bonds.

Any bonds issued by the authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds or obligations payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each revenue bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with the refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunded bonds or obligations may be sold by the authority at public or private sale at such price or prices as may be determined by the board of directors to be most advantageous, or may be exchanged for the bonds to be refunded. Any such refunding bonds or obligations may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of the board of directors. Any refunding bonds or obligations issued by the authority shall be issued and secured in accordance with the provisions of Section 16-65-6.



Section 16-65-10 - Investment in bonds.

The State Treasurer may invest any idle or surplus moneys of the state in bonds of the authority. The governing body of any county or municipality is authorized in its discretion to invest any idle or surplus money held in its treasury in bonds of the authority. Such bonds shall be legal investments for executors, administrators, trustees, and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.



Section 16-65-11 - Exemptions from taxation, fees, and costs.

The property and income of the authority, all bonds issued by the authority, the income from such bonds or from any other sources, the interest and other profits from such bonds enuring to and received by the holders thereof, conveyances by and to the authority and leases, mortgages, and deeds of trust by and to the authority shall be exempt from all taxation in the State of Alabama. The authority shall not be obligated to pay or allow the payment of any fees, taxes, or costs to the Secretary of State or to any judge of probate of any county in connection with the recording by it of any document or otherwise, the authority being hereby exempted from the payment of any such fees, taxes, and costs. No license or excise tax may be imposed by any authority with respect to the privilege of engaging in any of the activities in this chapter.



Section 16-65-12 - Venue and jurisdiction.

The authority's legal situs or residence for the purpose of this chapter shall be Montgomery County. Any action to protect or enforce any rights under the provisions of this chapter shall be brought in the Circuit Court of Montgomery County, Alabama, and the court shall have exclusive original jurisdiction of all such actions.



Section 16-65-13 - Interest of bondholders protected; enforceability.

While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority or of any of its officers shall not be diminished or impaired in any manner that will affect adversely the interest and rights of the holders of such bonds. The provisions of this chapter shall be for the benefit of the state, the authority, and the holders of any such bonds, and upon the issuance of the bonds as herein provided, such provisions shall constitute a contract with the holders of such bonds. The provisions of any bond resolution, indenture, or trust agreement shall be a contract with every holder of such bonds and the duties of the authority under any such bond resolution, indenture, or trust agreement shall be enforceable by any bondholder by mandamus or other appropriate suit, action, or proceeding at law or in equity.



Section 16-65-14 - Moneys considered trust funds.

All moneys received by the authority pursuant to this chapter shall be deemed to be trust funds for the holders of the bonds and shall be held and applied for the benefit of the bondholders of the respective issues as provided in this chapter and as provided in the authorizing resolutions of the authority.






Chapter 66 - ALABAMA WORKFORCE COUNCIL.

Section 16-66-1 - Creation; purpose.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-290.



Section 16-66-2 - Composition.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-291.



Section 16-66-3 - Duties of Secretary of Commerce.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-292.



Section 16-66-4 - Meetings.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-293.



Section 16-66-5 - Terms of members; vacancies.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-294.



Section 16-66-6 - Annual report.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-295.



Section 16-66-7 - Reimbursement for expenses.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-296.



Section 16-66-8 - Duties of council.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-297.






Chapter 67 - STATE RECIPROCITY COMMITTEE.

Section 16-67-1 - Reciprocity committee and fund.

(a) There is created the State Reciprocity Committee. The membership of the committee shall consist of the following members:

(1) The Chancellor of the University of Alabama System, or his or her designee.

(2) The President of Auburn University, or his or her designee.

(3) The President of the University of South Alabama, or his or her designee.

(4) The Chancellor of the Alabama Community College System, or his or her designee.

(5) A president of a historically black college or university, or his or her designee, appointed by the Governor.

(b) At the organizational meeting of the committee, and annually thereafter, the membership of the reciprocity committee shall select the chair from among the membership of the reciprocity committee. The reciprocity committee shall make recommendations to the Governor on all issues, decisions, appointments, and designations necessary for the State of Alabama to participate and comply with reciprocity agreements.

(c) The reciprocity committee shall appoint and direct a state coordinator in doing all of the following:

(1) Negotiating reciprocal agreements with other states regarding the offering of educational services of Alabama institutions of higher education in other states.

(2) Negotiating reciprocal agreements allowing institutions of higher education in other states to offer educational services in this state.

(3) Coordinating Alabama's compliance with efforts relating to reciprocity agreements.

(d) The coordinator shall act under the direction of the reciprocity committee in doing all of the following:

(1) Conferring with other institutions of higher education within the State of Alabama, including independent colleges and universities, and the Alabama Commission on Higher Education.

(2) Promptly informing the reciprocity committee of all developments.

(3) Coordinating and leading all activities, action, and efforts necessary for the State of Alabama to participate and comply with reciprocity agreements.

(e) The coordinator shall have no power to bind the State of Alabama to any agreements, as that power is reserved for the Governor.

(f)(1) The reciprocity committee shall select a portal agency. For the purposes of this section, a portal agency is an entity designated and managed by the reciprocity committee to serve as the point of contact for questions, complaints, and other communications from State Authorization Reciprocity Agreements (SARA) and other reciprocity agreements entered into by the State of Alabama that seek to establish comparable national standards for interstate offerings of postsecondary distance-education courses and programs.

(2) The reciprocity committee shall manage the activities of the portal agency through the coordinator and the portal agency shall make reports at least quarterly or more frequently upon the request of the coordinator. The quarterly reports shall include, at a minimum, data requested by the reciprocity committee and the coordinator.

(3) Commencing on May 5, 2015, every five years the reciprocity committee shall compile the data necessary to evaluate the effectiveness of SARA and other reciprocity agreements. Based on the outcomes of the evaluation, the committee may recommend to the Governor that the state withdraw from any reciprocity agreement that is counter to the best interests of Alabama students or the state for reasons including, but not limited to, overly high enrollment in institutions with low completion rates and high student loan default rates.

(g)(1) The reciprocity committee may annually establish fees to be collected by the portal agency from each Alabama SARA institution based on full-time enrollment and commensurate with the costs of administering SARA and other reciprocity agreements entered into by the State of Alabama that seek to establish comparable national standards for interstate offerings of postsecondary distance-education courses and programs, except that such fees shall be limited as follows: Initial application and subsequent annual renewal fees which, by dollar amount, may not exceed the respective individual institution fees assessed by the National Council for SARA, or its successor entity. In the event the National Council for SARA determines to waive or terminate the assessment of fees for participating institutions, then the fee applicable to participating Alabama SARA institutions shall be the same as those fees assessed in the prior fiscal year.

(2) All fees collected pursuant to this subsection shall be deposited and credited to a dedicated Reciprocity Fund, which is hereby created in the State Treasury, for use by the portal agency as designated by the reciprocity committee. All monies deposited into the Reciprocity Fund are hereby appropriated to the portal agency for the fiscal year ending September 30, 2015, and for the fiscal year ending September 30, 2016.

(3) The fees to be collected by the reciprocity committee shall accompany an application for voluntary participation in SARA and the annual renewal thereof.

(h) If the institution of a member of the reciprocity committee is under investigation for a SARA complaint, the member shall recuse himself or herself from any discussions or proceedings relating to that investigation.









Title 17 - ELECTIONS.

Chapter 1 - GENERAL PROVISIONS.

Section 17-1-1 - Applicability of title to primary elections and county or municipal elections.

All of the provisions of this title shall apply to all primary elections and all elections by counties or municipalities held in this state, except in cases where the provisions of this title are inconsistent or in conflict with the provisions of a law governing special primary, county or municipal elections.



Section 17-1-2 - Definitions.

For the purposes of this title, the following terms shall have the definitions ascribed to them:

(1) APPOINTING BOARD. In all elections the appointing board consists of the judge of probate, circuit clerk, and sheriff of the county.

(2) BALLOT. The term includes paper ballots and electronic ballots.

(3) BALLOT CONFIGURATION. The particular combination and arrangement of offices, candidates, and questions for a precinct or subdivision thereof.

(4) BEAT. Has the same meaning as precinct.

(5) BOX. The voting place in a precinct or subdivision of a precinct for voting purposes.

(6) CANVASSING BOARD. In all elections except primary elections, the canvassing board consists of the judge of probate, circuit clerk, and sheriff of the county. In primary elections, the county executive committee of the party is the canvassing board for the primary of the party.

(7) CENSUS BUREAU. The Bureau of the Census of the United States Department of Commerce, or any successor bureau or department that conducts an official decennial census of the United States.

(8) CLERK'S POLL LIST. The list of voters which is written by a clerk at the polling place.

(9) ELECTRONIC BALLOT. A ballot that utilizes electronic media or computerized systems for presenting the names of the offices and candidates and statements of questions to be voted on and for recording votes.

(10) ELECTRONIC BALLOT COUNTER. An approved device that reads and tabulates electronic ballots.

(11) ELECTRONIC VOTING EQUIPMENT. Equipment that records and tabulates votes directly without the use of an electronic paper ballot.

(12) ELECTRONIC VOTING MACHINES. Includes both precinct ballot counters and electronic ballot counters.

(13) INSPECTOR. The election poll worker in charge of a precinct who serves as chief returning officer for the precinct.

(14) LIST OF REGISTERED VOTERS. The list of registered voters, sometimes called the list of qualified voters, which is provided for each polling place by the city clerk in municipal elections and by the judge of probate in all other elections.

(15) MEMORY PACK. A device capable of storing electronically the totals of a precinct ballot counter.

(16) MEMORY PACK TABULATOR. A device capable of reading precinct returns from memory packs and totaling these returns for the county and other electoral districts.

(17) OFFICIAL BALLOT. The list of offices and candidates and the statements of questions to be voted on as appropriately certified by the judge of probate of the county or the Secretary of State.

(18) PERMANENT LEGISLATIVE COMMITTEE ON REAPPORTIONMENT. The committee created by Section 29-2-51.

(19) PRECINCT. A geographical subdivision of a county having clearly visible, definable, and observable physical boundaries. A precinct is the smallest geographical area for purposes of holding national, state, or countywide elections.

(20) PRECINCT BALLOT COUNTER. An electronic paper ballot counter that reads and tabulates electronic paper ballots at the precinct where they are cast.

(21) PRECINCT ELECTION OFFICIALS. The inspector and clerks required to be appointed to serve at each voting place.

(22) PRIVACY BOOTH. A stand used to provide privacy for voters in completing their ballots.

(23) STATEMENT OF CANVASS or CERTIFICATE OF RESULT. The vote totals recorded at the polling places on forms provided for that purpose in accordance with Sections 11-46-116, 11-46-123, 17-12-1, 17-12-2, and 17-13-14.

(24) VOTER REIDENTIFICATION FORM. A form that is prescribed by rule by the Secretary of State for use at the polling place pursuant to Section 17-4-13.

(25) VOTERS' POLL LIST. The numbered list that is signed by the voter at the polling place.

(26) VOTING CENTER. A voting arrangement authorized by local legislation whereby multiple precincts may be located in a single voting center. Where a voting center has been established, the voting center is the voting place for the precinct.

(27) VOTING PLACE. The place, or places, designated for the holding of elections in each precinct. Where multiple voting machines are used in a single precinct, the location of each machine is a voting place, unless a voting center has been established by local legislation.

(28) VOTING STATION. A table, booth, or other device that permits a voter to complete a ballot in privacy.



Section 17-1-3 - Chief elections officials.

(a) The Secretary of State is the chief elections official in the state and shall provide uniform guidance for election activities. The Secretary of State is granted rule making authority for the implementation of Chapter 2 under the Alabama Administrative Procedure Act.

(b) The judge of probate is the chief elections official of the county and shall serve as chair of the appointing board.



Section 17-1-4 - Right of city, county and state employees to participate in political activities.

(a)(1) No person in the employment of any city, whether classified or unclassified, shall be denied the right to participate in city, county, or state political activities to the same extent as any other citizen of the State of Alabama, including endorsing candidates and contributing to campaigns of his or her choosing.

(2) No person in the employment of any county, whether classified or unclassified, shall be denied the right to participate in city, county, or state political activities to the same extent as any other citizen of the State of Alabama, including endorsing candidates and contributing to campaigns of his or her choosing.

(3) No person in the employment of the State of Alabama, whether classified or unclassified, shall be denied the right to participate in city, county, or state political activities to the same extent as any other citizen of the State of Alabama, including endorsing candidates and contributing to campaigns of his or her choosing. Notwithstanding the foregoing, any person within the classified service shall comply with Section 36-26-38.

(4) All persons in the employment of any city, county, or state shall have the right to join local political clubs and organizations, and state or national political parties.

(5) All persons in the employment of any city, county, or state shall have the right to publicly support issues of public welfare, circulate petitions calling for or in support of referendums, and contribute freely to those of his or her choosing.

(b) Notwithstanding Section 17-17-5, any employee of a county or a city, whether in the classified or unclassified service, who qualifies to seek a political office with the governmental entity with which he or she is employed, shall be required to take an unpaid leave of absence from his or her employment, or use accrued overtime leave, or use accrued vacation time with the county or city from the date he or she qualifies to run for office until the date on which the election results are certified or the employee is no longer a candidate or there are no other candidates on the ballot. For purposes of this subsection, the term "employing authority" means the county commission for county employees or the city council for city employees. Any employee who violates this subsection shall forfeit his or her employment position. In no event shall this subsection apply to elected officials.

(c) When off duty, out of uniform, and acting as a private citizen, no law enforcement officer, firefighter, or peace officer shall be prohibited from engaging in city, county, or state political activity or denied the right to refrain from engaging in political activity so long as there is compliance with this section.



Section 17-1-5 - Employers to allow time off for voting.

Each employee in the state shall, upon reasonable notice to his or her employer, be permitted by his or her employer to take necessary time off from his or her employment to vote in any municipal, county, state, or federal political party primary or election for which the employee is qualified and registered to vote on the day on which the primary or election is held. The necessary time off shall not exceed one hour and if the hours of work of the employee commence at least two hours after the opening of the polls or end at least one hour prior to the closing of the polls, then the time off for voting as provided in this section shall not be available. The employer may specify the hours during which the employee may absent himself or herself as provided in this section.






Chapter 2 - HELP AMERICA VOTE ACT (HAVA).

Section 17-2-1 - Help America Vote Fund.

There is established a separate trust fund in the State Treasury to be known as the Help America Vote Fund. All state and federal monies designated in accordance with the Help America Vote Act of 2002 and accrued interest are to be deposited into this fund. The receipts shall be disbursed only by warrant of the state Comptroller drawn upon the State Treasury supported by itemized vouchers approved by the Secretary of State. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations act or other appropriation acts.



Section 17-2-2 - Implementation plan; state plan committee.

(a) There is established, pursuant to Section 254 of the Help America Vote Act of 2002, a state plan to provide for the implementation of that act. There shall be appointed a committee of 23 individuals to assist the Secretary of State in the development of the state plan. The committee membership shall reflect the racial diversity of the state.

(b) In accordance with the provisions of Section 255 of the Help America Vote Act of 2002, the members of the committee shall include the following:

(1) The judge of probate of the most populous county in the state, according to the most recent federal decennial census.

(2) The judge of probate of the second most populous county in the state according to the most recent federal decennial census.

(3) Three additional election officials, serving in a county or municipality in the state, to be appointed by the Secretary of State, one of whom shall be recommended by the Probate Judges' Association, one of whom shall be recommended by the Sheriffs' Association, and one of whom shall be recommended by the Circuit Clerks' Association.

(4) Five individuals in the state, representing the interests of the electorate to be appointed by the Secretary of State, one of whom shall represent the political party with the highest number of votes in the last presidential election in the state, recommended by the chair of the party, one of whom shall represent the political party with the second highest number of votes in the last presidential election in the state, recommended by the chair of the party, and one of whom shall represent an organization serving as an advocate for the rights of individuals with disabilities.

(5) Three private citizens, representing the public at large, to be appointed by the Governor.

(6) Five members of the state House of Representatives to be appointed by the Speaker of the House of Representatives and two members of the state Senate to be appointed by the President of the Senate and three members of the state Senate to be appointed by the President Pro Tem of the Senate.

(c) Members of the committee shall be appointed within 14 days after June 19, 2003 and shall hold their initial organizational meeting within 30 days after June 19, 2003. The committee shall elect a chair from among its members. The members of the committee shall serve without compensation but shall be eligible for reimbursement for necessary and reasonable expenses incurred in the performance of their official duties.

(d) The members appointed by the Secretary of State to serve on the first state plan committee will serve until the next gubernatorial inauguration in January of 2007. Thereafter, each member appointed by the Secretary of State shall serve for a term of four years, with each term starting and ending on the date of the state gubernatorial inauguration. A vacancy shall be filled in the same manner as the original appointment.

(e) The committee shall have the power and the duty to advise the Secretary of State on the further development of the state plan, which the Secretary of State must develop and submit to the Election Assistance Commission in accordance with the Help America Vote Act of 2002. The committee shall make recommendations on all aspects of the state plan described in Section 254 of the Help America Vote Act of 2002.

(f) Twelve members of the committee shall constitute a quorum. A vote of a majority of the members of the board is required for the issuance of recommendations in accordance with subsection (e). The committee shall meet as needed to fulfill the requirements of this section.



Section 17-2-3 - Establishment of complaint review procedures.

The Secretary of State, by administrative rule, shall establish procedures for the review of complaints regarding the administration of Title III of the Help America Vote Act of 2002. These procedures shall meet the following requirements:

(1) Any person who believes there has been a violation of Title III may file a complaint.

(2) Any complaint filed shall be in writing and notarized, and signed and sworn by the complaining person.

(3) The Secretary of State may consolidate complaints.

(4) At the request of the complainant, there shall be a hearing on the record.

(5) If it is determined that there has been a violation of Title III, the appropriate remedy shall be provided.

(6) If it is determined that there has not been a violation of Title III, the complaint shall be dismissed, and the results of the procedures shall be published.

(7) After a complaint is filed, a final determination shall be made within 90 days.

(8) If the 90-day deadline is not met, the complaint shall be resolved within 60 days under alternative dispute resolution.



Section 17-2-4 - Voting system requirements; vote standards; uniform polling system; purchase of equipment.

(a) On or before January 1, 2005, each voting system used in an election shall meet the following requirements:

(1) The voting system shall:

a. Permit the voter to verify, in a private and independent manner, the votes selected by the voter on the ballot before the ballot is cast and counted.

b. Provide the voter with the opportunity, in a private and independent manner, to change the ballot or correct any error before the ballot is cast and counted, including the opportunity to correct the error through the issuance of a replacement ballot if the voter was otherwise unable to change the ballot or correct any error.

c. If the voter selects votes for more than one candidate for a single office:

1. Notify the voter that the voter has selected more than one candidate for a single office on the ballot.

2. Notify the voter before the ballot is cast and counted of the effect of casting multiple votes for the office.

3. Provide the voter with the opportunity to correct the ballot before the ballot is cast and counted.

(2) A voting system may meet the requirements of paragraph c. of subdivision (1) by:

a. Establishing a voter education program specific to that voting system that notifies each voter of the effect of casting multiple votes for an office.

b. Providing the voter with instructions on how to correct the ballot before it is cast and counted, including instructions on how to correct the error through the issuance of a replacement ballot if the voter was otherwise unable to change the ballot or correct any error.

(3) The voting system shall ensure that any notification required under this section preserves the privacy of the voter and the confidentiality of the ballot.

(b)(1) The voting system shall produce a record with an audit capacity for such system.

(2)a. The voting system shall produce a permanent paper record with a manual audit capacity for such system.

b. The voting system shall provide the voter with an opportunity to change the ballot or correct any error before the permanent paper record is produced.

c. The paper record produced under paragraph a. shall be available as an official record for any recount conducted with respect to any election in which the system is used.

(c) The voting system shall:

(1) Be accessible for individuals with disabilities, including nonvisual accessibility for the blind and visually impaired, in a manner that provides the same opportunity for access and participation, including privacy and independence, as for other voters.

(2) Satisfy the requirement of subdivision (1) through the use of at least one direct recording electronic voting system or other voting system equipped for individuals with disabilities at each polling place.

(d) The voting system shall provide alternative language accessibility pursuant to the requirements of Section 203 of the Voting Rights Act of 1965 (42 U.S.C. 1973aa-1a).

(e) The error rate of the voting system in counting ballots, determined by taking into account only those errors which are attributable to the voting system and not attributable to an act of the voter, shall comply with the error rate standards established under Section 3.2.1 of the voting systems standards issued by the Federal Elections Commission which are in effect on June 19, 2003.

(f) The Secretary of State by administrative rule shall adopt uniform and nondiscriminatory standards that define what constitutes a vote and what will be counted as a vote for each category of voting system used in the state.

(g) The Secretary of State shall recommend to the Legislature on or before January 1, 2005, a uniform polling system, which includes machine capabilities to count each ballot at the polling place, a uniform ballot, and prepare necessary legislation for implementation.

(h) Purchases of voting equipment made by a county in order to comply with the voting system guidelines established by the Secretary of State and the committee established in Section 17-2-2 shall be approved for reimbursement from the Help America Vote Fund created in Section 17-2-1 by the Secretary of State.






Chapter 3 - VOTER REGISTRATION.

Article 1 - Board of Registrars.

Section 17-3-1 - Promulgation of rules for registration applications.

The Secretary of State may promulgate rules for the receipt of applications for registration and the expedient administration of those applications, but no person shall be registered until a majority of the board of registrars has passed favorably upon the person's qualifications.



Section 17-3-2 - Qualifications and appointment of registrars; chair.

(a) Registration shall be conducted in each county by a board of three reputable and suitable persons to be appointed, unless otherwise provided by law, by the Governor, Auditor, and Commissioner of Agriculture and Industries, or by a majority of them acting as a state board of appointment. The registrars shall be qualified electors, residents of the county, shall have a high school diploma or equivalent, and possess the minimum computer and map reading skills necessary to function in the office. The Secretary of State shall prescribe guidelines to assist the state board of appointment in determining the qualifications of registrars. The registrars shall not hold an elective office during their term. One of the members shall be designated by the state board of appointment as chair of the board of registrars for each county.

(b) Notwithstanding the provisions of subsection (a), the Legislature may provide by local law for the appointment of additional members to the board of registrars for a county that has two courthouses.

(c) The provisions of this section shall not apply in any county having a population of not less than 600,000 inhabitants according to the 1970 or any succeeding federal decennial census, and any currently effective local law or general law of local application providing for the appointment of any member of the board of registrars in the county shall remain in full force and effect and shall not be repealed by operation of this chapter.



Section 17-3-3 - Terms of office; removal from office.

The registrars appointed under this article may be removed for cause by the Secretary of State at any time before the end of their term of office, upon submitting written reasons therefor to the registrar removed and to the members of the state board of appointment. If not so removed, the registrar may hold office for four years from the date of appointment and until a successor is appointed.



Section 17-3-4 - Filling of vacancies.

If one or more of the persons appointed on such board of registrars shall refuse, neglect, or be unable to qualify to serve, or if a vacancy or vacancies occur in the membership of the board of registrars, from any cause, the Governor, Auditor, and Commissioner of Agriculture and Industries, or a majority of them acting as a state board of appointment, shall make other appointments to fill such vacancies.



Section 17-3-5 - Compensation and allowances for registrars; treatment as state employees.

(a) Each registrar shall receive a salary in the amount of eighty dollars ($80) per day for each day's attendance upon business of the board, to be paid by the state and disbursed to the county commissions and disbursed by the county commissions to each registrar on order of a quorum of the board of registrars of the county. The state Comptroller shall issue to each county commission on a monthly basis an amount sufficient to fund these payments plus the employer share of the Social Security or Federal Insurance Corporation Act tax. The county commission will provide to the state Comptroller an invoice itemized to reflect payments made. If a legal holiday falls on a day the board is to be in session, and the courthouse of the county is closed for the holiday, the board of registrars shall be compensated for the holiday. Each registrar shall receive a mileage allowance equal to the amount allowed state employees or employees of the county, whichever is greater, for official travel in the course of attending the business of the board, including attending continuing education programs. Travel and other expenses shall be paid by the county commissions to the boards of registrars and the state shall reimburse the county commissions based on a written request submitted by the county commissions to the state Comptroller.

(b) The provisions of this section regarding travel mileage shall not apply in any county having a population of 600,000 or more inhabitants according to the 1970 or any succeeding federal decennial census, and any currently effective local law or general law of local application regarding travel mileage for registrars in the county shall remain in full force and effect and shall not be repealed by operation of this chapter.

(c) Members of the boards of registrars of this state are hereby declared to be state employees for the purposes of Chapter 28 of Title 36.

(d) Members of the boards of registrars of this state shall be treated as equals with other state and county employees in regard to Social Security protection and benefits.

(e) All payments by a county to any member of a county board of registrars (except for mileage or reimbursement for expenses) shall be treated for Social Security purposes equally with payments by that county to other county employees of the county.

(f) The state office for Social Security and the state Comptroller and each county commission are directed to take all necessary action to insure that members of the boards of registrars of this state are treated as other state and county employees in regard to Social Security protection and benefits as provided in Chapter 28 of Title 36, including, if necessary, amending the federal-state agreement referred to in Chapter 28 of Title 36, to implement the intent of the Legislature as expressed herein.

(g) No county commission may reduce the current county supplement upon the effect of this section by implementation of Act 94-693.

(h) A county commission may allow the chair or any member of the county board of registrars who has served at least 16 years in that position to participate in any health insurance program provided by the county upon the same terms, conditions, and employee contributions as required for county employees.

This subsection shall not apply to any health insurance plans administered by the State of Alabama as described in Title 36, Chapter 29 and Title 11, Chapter 91A.



Section 17-3-6 - Oath of office; registrars designated as judicial officers.

Before entering upon the performance of the duties of office, each registrar shall take the same oath as required by the judicial officers of the state, which oath may be administered by any person authorized to administer oaths. The oath shall be in writing, subscribed by the registrar, and filed in the office of the judge of probate of the county. Registrars are judicial officers and shall act judicially in all matters pertaining to the registration of applicants.



Section 17-3-7 - Quorum.

The action of a majority of the board of registrars shall be the action of the board, and a majority of the board shall constitute a quorum for the transaction of all business.



Section 17-3-8 - Sessions of boards; working days of registrars; special registration sessions.

(a) Each member of the board of registrars in the Counties of Chambers, Clay, Cleburne, Coosa, Dallas, Escambia, Geneva, Lowndes, Perry, Sumter, and Wilcox may meet a maximum of 120 working days each fiscal year; each member of the board of registrars in the Counties of Barbour, Blount, Butler, Fayette, Greene, Lee, Marengo, Pickens, Pike, Randolph, and Winston may meet a maximum of 168 working days each fiscal year, except in the Counties of Lee and Pike each board of registrars may meet up to an additional 30 session days each fiscal year, at the discretion of the chair of the county commission, and such days shall be paid from the respective county funds; each member of the board of registrars in Tallapoosa County and each member of the board of registrars in Talladega County may meet a maximum of 220 working days each fiscal year, except that in Talladega County the board of registrars may meet up to an additional 30 session days each fiscal year, at the discretion of the chair of the county commission; each member of the board of registrars in the Counties of Dale, Franklin, Houston, Marion, Marshall, Bullock, Macon, and Tuscaloosa may meet a maximum of 216 working days each fiscal year; each member of the board of registrars in the Counties of Limestone and Shelby may meet a maximum of 167 working days each fiscal year; and each member of the board of registrars in Russell County may meet a maximum of 177 working days each fiscal year.

(b) In the Counties of Choctaw, Coffee, Colbert, Cullman, Lauderdale, and Monroe each member of the board of registrars may meet a maximum of 199 working days each fiscal year.

(c) Each member of the Board of Registrars of Autauga, Elmore, and Bibb Counties may meet a maximum of 187 working days each fiscal year. Each member of the Board of Registrars of Walker County may meet a maximum of 200 days each fiscal year and each member of the Board of Registrars of Lamar, Cherokee, Clarke, Conecuh, Crenshaw, Hale, and Washington Counties may meet a maximum of 140 days each fiscal year. Each member of the board of registrars in the following counties may meet the following maximum number of working days each fiscal year: Henry - 140 working days; Covington - 188 working days; DeKalb - 207 working days; Jackson - 207 working days; Etowah - 207 working days; and Lawrence - 140 working days.

(d) Each member of the board of registrars in the Counties of Baldwin, Calhoun, Chilton, Madison, Mobile, Montgomery, St. Clair, and Morgan are authorized to meet not more than five days each week for the purpose of carrying out their official duties. Jefferson County, which is now operating under the provisions of local laws, shall be exempted from the provisions of this section. Provided, however, that where the words "each year" are used in the local laws the words mean "each fiscal year."

(e) The actual number of working days to be used as session days shall be determined by a quorum of the board of registrars according to the needs of the county.

(f) As many as 25 of the allotted working days may be used for special registration sessions (i.e., those sessions held away from the courthouse in the several precincts of the county or sessions held on Saturday or between the hours of 5:00 P.M. and 9:00 P.M.). Notice of any special session scheduled by the board shall be given at least 10 days prior to the special session by (1) bills posted at three or more public places in each election precinct affected, if the session involves precinct visits, and (2) advertisement once a week for two successive weeks in a newspaper published in the county or by radio or television announcements on a local station, or both by newspaper or announcement.



Section 17-3-9 - Time and place of meeting in counties with two or more courthouses.

Where there are two or more courthouses in any county, the board of registrars shall divide the time as appropriate between the courthouses for the purpose of holding regular sessions for registering voters and shall give notice accordingly.



Section 17-3-10 - Expenditure of county funds for supplies, office space, etc.; clerical personnel of boards.

All county governing bodies are authorized and directed to expend county funds for supplies, equipment, telephone service, office space, and clerical help as may be necessary to carry out the purposes and provisions of this chapter. Any clerical personnel who work under the direction of the board of registrars shall be selected by the board of registrars, and the compensation shall be set by the county governing body.



Section 17-3-11 - Registration of voters at colleges and universities.

(a) The board of registrars in each county shall visit each college or university, whether public or private, having an enrollment of 500 or more, which is located therein, at least once during the school year for the purpose of registering voters, and shall remain there for one full working day, weekends and holidays excepted. They shall give at least 12 days' notice of the time and place where they will attend to register applicants for registration, by bills posted at three or more public places and by advertisement once a week for three consecutive weeks in a campus newspaper, if there is one published on the campus. Each college or university receiving state funds that is affected by the provisions of this section shall provide space and accommodations for the board of registrars on their campus.

(b) Each member of the board of registrars shall be entitled to receive their usual salary and per diem for attending the meetings of the board of registrars provided for in this section.



Section 17-3-12 - Per diem for board members; appointments to fill board vacancies.

Each member of the board of registrars shall receive sixty dollars ($60) per day, for each day's attendance upon the special sessions of the board required under this article; but if such special session is held on the same day a regular session is required to be held under the laws of this state, registrars shall receive only one per diem allowed for performing their regular duties, it being the intent and purpose of this article that registrars shall be entitled to receive only one per diem allowance for one day's service.



Section 17-3-13 - Compensation increases.

(a) A county commission, upon the adoption of a resolution, may increase the per diem compensation paid to each member of the county board of registrars without the necessity of enacting a local law of authorization, provided that no state funds shall be used for such additional compensation.

(b) As an alternate to subsection (a), beginning October 1, 2006, each member of the county board of registrars may receive the same cost-of-living increases in compensation that are granted to county employees by a county commission at the time of the adoption of the county budget. The increases shall be in the same amount or percentage, as the case may be, as that amount or percentage increase provided to county employees. Notwithstanding the foregoing, any percentage increases shall be calculated based upon the salary or compensation provided under general law and shall not include any current or future local supplements granted to a member of the county board of registrars by local law. Any increases granted pursuant to this section shall be terminated upon the appointment of a new member, who shall be entitled to increases to his or her base salary or compensation commencing on the October 1 immediately following his or her appointment.

(c) A supplement under this section can only occur one time after which legislative approval must be obtained.






Article 2 - Qualifications of Electors.

Section 17-3-30 - Qualifications of electors generally.

Any person possessing the qualifications of an elector set out in Article 8 of the Constitution of Alabama of 1901, as modified by federal law, and not laboring under any disqualification listed therein, shall be an elector, and shall be entitled to register and to vote at any election by the people.



Section 17-3-31 - Restoration of right to vote upon pardon or issuance of certificate of eligibility.

Any person who is disqualified by reason of conviction of any of the offenses mentioned in Article VIII of the Constitution of Alabama of 1901, except treason and impeachment, whether the conviction was had in a state or federal court, and who has been pardoned, may be restored to citizenship with the right to vote by the State Board of Pardons and Paroles when specifically expressed in the pardon. If otherwise qualified, such person shall be permitted to register or reregister as an elector upon submission of a copy of the pardon document to the board of registrars of the county of his or her residence. In addition, any person who has been granted a Certificate of Eligibility to Register to Vote by the Board of Pardons and Paroles pursuant to Section 15-22-36.1, shall be permitted to register or reregister as an elector upon submission of a copy of the certificate to the board of registrars of the county of his or her residence.



Section 17-3-32 - Domicile not acquired or lost by temporary absence.

No person shall lose or acquire a domicile either by temporary absence from his or her domicile without the intention of remaining or by navigating any of the waters of this state, the United States, or the high seas, without having acquired any other lawful domicile, or by being absent from his or her domicile in the civil or military service of the state or the United States.



Section 17-3-33 - Domicile of persons located partly in multiple counties, districts, or precincts.

When the dwelling of any person is located partly in two or more counties, districts, or precincts, such persons may select the county, district, or precinct of their domicile, and to that end may file a statement in writing in the office of the judge of probate of the county selected, setting forth the locality of their dwelling and the lines passing through the same, together with the county, district, or precinct selected for domicile, which statement, when filed and recorded, shall establish the domicile of the person filing it in the county, district, or precinct of their selection.



Section 17-3-34 - Persons living on boundary lines between counties, districts, or precincts.

Any person who lives on a line between counties, districts, or precincts, and shall have fixed his or her citizenship according to law and that may be hereafter provided in such cases, shall be construed a citizen and elector of the county, district, or precinct in which he or she so fixes his or her citizenship, for all the purposes of this title.






Article 3 - Registration of Electors.

Section 17-3-50 - Registration deadline.

The boards of registrars in the several counties of the state shall not register any person as a qualified elector within 14 days prior to any election; provided, that the boards shall maintain open offices during business days in such 14-day period and on election day during the hours of voting.



Section 17-3-51 - Certificate of registration.

The registrars shall issue to each person registered a certificate of registration. When voting precinct boundaries and voting locations are changed, new certificates of registration shall be issued before the date of the election on which the changes are to take effect.



Section 17-3-52 - Examination and oath of applicants; disclosure of information.

The board of registrars shall have power to examine, under oath or affirmation, all applicants for registration, and to take testimony touching the qualifications of such applicants, but no applicant shall be required to answer any question, written or oral, not related to his or her qualifications to register. In order to aid the registrars to judicially determine if applicants to register have the qualifications to register to vote, each applicant shall be furnished by the board a written application, which shall be uniform in all cases with no discrimination as between applicants, the form and contents of which application shall be promulgated by rule by the Secretary of State of the State of Alabama. The application shall be so worded that there will be placed before the registrars information necessary or proper to aid them to pass upon the qualifications of each applicant. The application shall be completed in writing. There shall be incorporated in such application an oath to support and defend the Constitution of the United States and the Constitution of the State of Alabama of 1901 and a statement in such oath by the applicant disavowing belief in or affiliation with any group or party which advocates the overthrow of the government of the United States or the State of Alabama by unlawful means. The application and oath shall be duly signed by the applicant. If the applicant is unable to read or write, then the applicant shall be exempt from the above stated requirements which the applicant is unable to meet and in such cases a witness shall read to the applicant the application and oath herein provided for and the applicant's answers thereto shall be written down by the witness, and the applicant shall be registered as a voter if he or she meets all other requirements herein set out. Each member of the board is authorized to administer the oaths to be taken by applicants and witnesses. Except as provided in Section 17-3-53, the applications of persons applying for registration shall not become public records as public records are defined under the laws of the State of Alabama, nor shall the board disclose the information contained in such applications and written answers, except with the written consent of the person who filed the answer or pursuant to the order of a court of competent jurisdiction in a proper proceeding.



Section 17-3-53 - Access by political parties to voter registration information.

Political parties, as defined in Section 17-13-40, may obtain all voter registration information, except for voters' Social Security numbers and month and day of birth, in the possession of boards of registrars or judges of probate concerning registered voters in their jurisdictions and to access statewide voter registration information pursuant to Section 17-4-33. The boards of registrars or judges of probate may collect the actual cost, if any, of providing the information. Nothing herein shall prohibit acts pertaining to individual counties which further provide for the availability of such voter information.



Section 17-3-54 - Refusal of registration - Authorized; notice required.

Any person making application to the board of registrars for registration who fails to establish by evidence to the reasonable satisfaction of the board of registrars that he or she is qualified to register, may be refused registration. The board shall give written notice to each applicant deemed unqualified, within 10 days of its refusal to register, stating the specific reason for such refusal.



Section 17-3-55 - Refusal of registration - Appeal.

Any person to whom registration is denied shall have the right of appeal, without giving security for costs, within 30 days after such denial, by filing a petition in the probate court in the county in which he or she seeks to register, alleging that he or she is a citizen of the United States over the age of 18 years having the qualifications as to residence prescribed by law and entitled to register to vote under the provisions of the Constitution of Alabama of 1901, as amended. Upon the filing of the petition, the clerk of the probate court shall give notice thereof to the district attorney authorized to represent the state in the county, who shall appear and defend against the petition on behalf of the state. The registrars shall not be made parties and shall not be liable for costs. An appeal will lie to the circuit court in favor of the petitioner if taken within 30 days from the date of the judgment pursuant to Section 12-22-20. The issues shall be tried in the same manner and under the same rules that other cases are tried in such court and by a jury, if the petitioner demands it. Final judgment in favor of the petitioner shall entitle him or her to registration as of the date of his or her application to the registrars. An appeal from the circuit court will lie to the Alabama Supreme Court.



Section 17-3-56 - Registration required only once; exceptions.

No person heretofore registered and no person hereafter registered shall again be required to register unless he or she has changed the county of his or her domicile, or was convicted of a disqualifying criminal offense and was subsequently pardoned with restoration of the right to vote expressed in the pardon, or was declared incompetent, but has subsequently had those disabilities removed.



Section 17-3-57 - Forms and supplies; publication of notices; expenses.

The Secretary of State shall furnish to each board of registrars the necessary forms and supplies for effectuating the purposes of this chapter, and the expense incurred thereby shall be paid by the state. The cost of the publication of the notices required to be given by the registrars shall be paid by the state. The bills shall be rendered to the Department of Finance and approved by the Department of Finance. The several counties shall pay all other reasonable and necessary expenses incurred by the boards in carrying out the provisions of this chapter.



Section 17-3-58 - Voters in territory transferred to another county.

Every qualified elector of the State of Alabama whose domicile is in territory which has been detached from one county and added to an adjoining county of the State of Alabama shall be entitled to have his or her name added to the list of the qualified electors of the county to which the territory that contains his or her domicile has been added.



Section 17-3-59 - Electors temporarily out of the county may register.

The following persons shall be entitled to register to vote by mail if they possess the qualifications of an elector and are not disqualified from voting under the Constitution and laws of Alabama: Members of the Armed Forces of the United States, persons employed outside the United States, persons absent because of attendance at institutions of higher learning and the spouses and children of such persons. Such persons shall be entitled to register by mail only in the counties where they were residents prior to entering the status which makes them eligible for such registration.

An application for absentee registration shall be in writing and shall be filed with the board of registrars of the county in which the elector resides. The board shall furnish the applicant a written application in the same form as that provided other applicants and any additional application deemed necessary to determine eligibility to register, which application shall be answered by the applicant without assistance and shall be verified before a commissioned officer of the Armed Forces of the United States or any person authorized to administer oaths and take affidavits. Such application shall be filed with the records of the board. The board may take other testimony respecting the applicant and the truthfulness of any information furnished by the applicant. Any additional testimony so taken shall be reduced to writing and shall be sworn to by the witness before a member or clerk of the board or anyone authorized to administer oaths.



Section 17-3-60 - Clerical assistance for judge of probate and board of registrars.

The judge of probate may employ such assistants and clerical help as may be necessary to complete and properly prepare reports from the state voter registration list of the list of qualified electors which the judge of probate is required to furnish a certified copy to the election inspectors. The judge of probate shall receive or such assistants shall be paid out of the county treasury by warrants, drawn by the county commission on certificate of the judge of probate, accompanied by the certificates of the person being paid, showing the amount due under the provisions of this chapter, but the entire amount spent for the preparation of such lists shall not exceed a sum equal to the amount obtained by multiplying the number of names on the list by five cents ($.05) for the preparation of such list. The judge of probate in all counties having a population of not less than 100,000 nor more than 350,000, according to the last or any subsequent federal census, shall employ a clerk to assist the board of registrars of the county. The duties of the clerk shall be to submit to the board of registrars revised election lists of the county by placing all persons in their proper ward or precincts and eliminating therefrom all deceased, nonresident, and fictitious persons named upon the voting roll and those convicted of crime. The clerk shall further attend to all clerical work of the board of registrars. The clerk shall be paid a compensation out of the county treasury, of not more than two hundred fifty dollars ($250) per month, to be fixed by the judge of probate.

The board of registrars shall be furnished with office space by the county governing body. The chair of the board of registrars is hereby authorized to purchase all necessary office equipment and hire all necessary part time or full time clerical help to perform its prescribed duties.









Chapter 4 - VOTER REGISTRATION LISTS.

Article 1 - County Voter Registration Lists.

Section 17-4-1 - Lists of registered voters to be published.

The judge of probate shall publish from the state voter registration list a correct alphabetical list of qualified electors either by county, precinct, district, or subdivision wherein each elector is registered to vote, in some newspaper with general circulation in the county, on or before the twentieth day preceding the regularly scheduled primary election. The list shall be accompanied by a printed certification generated by the state voter registration system verifying that the list contains the names of all qualified electors registered as of the specified time and date when it was printed. The list shall further state that any elector whose name was inadvertently omitted from the list shall have 10 days in which to have his or her name entered upon the list of qualified voters. If within 10 days any voter shall reasonably satisfy the board of registrars by proper proof that any name should be added to the list, the board shall add such name to the list. The supplemental list of registered voters inadvertently omitted from the original list shall be published once in a newspaper of general circulation in the county on or before the seventh day preceding the date of the primary election. The lists required to be published pursuant to this section may be published, at the discretion of the county commission, as a preprinted or inserted advertising supplement at a cost no greater than the selected newspaper's lowest applicable national insertion rates. If the list is published as a preprinted supplement in the selected newspaper, the supplement size shall conform to the size requirements set by the selected newspaper and shall be printed on standard newsprint paper. The type size shall be no smaller than nine point standard type. The list shall also be delivered to the newspaper for insertion in a manner required for other advertising supplements. The supplement may not contain any other advertising. Any newspaper accepting a preprinted insertion that is not prepared by the newspaper shall not be responsible for the content of such insertion. Nothing in this section shall prohibit a county commission from publishing the list of voters in more than one newspaper within the county at the county commission's discretion.



Section 17-4-2 - State voter registration lists.

The board of registrars, when registration is closed before a primary, general, or special election, shall certify to the Secretary of State any additions, deletions, corrections, or changes to the state voter registration list. Except as provided in Section 17-4-2.1, after registration has closed and within the 10-day period before an election, the judge of probate and municipal election officials shall prepare and print a report from the state voter registration list of the correct alphabetical lists of the qualified electors registered by precincts, districts, or subdivisions of a precinct where the precinct has been divided or subdivided, if not within a city or incorporated town, and by wards and other subdivisions, if within a city or incorporated town, and no others. An electronic archive in the database for the state voter registration list shall be recorded simultaneously with the printing of each county's list of qualified voters. Each printed list of qualified voters shall contain a printed certification generated by the state voter registration system establishing that the contents of the list are true and correct as of the specified time and date when it was printed. The judge of probate shall deliver or cause to be delivered to the inspectors in each precinct, each district, each ward, or each other subdivision one copy of the list of qualified electors printed for such box or voting place immediately preceding every general, primary, or special election, and the delivered list shall contain only the names of persons qualified to vote at such box or voting place; except, that for purposes of information only, there may be delivered to the inspectors lists prepared for other boxes or voting places. The list published in the newspaper before each primary election shall not be used as the poll list.

Notwithstanding the foregoing, electronic access to the state voter registration list may be utilized in lieu of a printed list in accordance with administrative rules promulgated and implemented by the Secretary of State. The Secretary of State shall send any proposed new rule or amendment to an existing rule by certified mail to each county canvassing board at least 30 days prior to certification of the proposed rule or amendment pursuant to the Administrative Procedure Act.

Both the board of registrars and the judge of probate shall keep a current copy of the qualified elector list for the county open and subject to public inspection.



Section 17-4-2.1 - Electronic poll books.

(a) The Secretary of State may allow the use of electronic poll books in lieu of the printed lists of qualified voters provided for in Section 17-4-2 and the poll lists provided for in Sections 17-9-11 and 17-13-7. A county, with consent of the county commission and judge of probate, may use electronic poll books in lieu of the printed lists of qualified voters. In addition, the Secretary of State and municipal governing bodies may allow the use of electronic poll books in lieu of the printed lists of qualified voters provided for in Section 11-46-36 or any local law governing a municipal election.

(b) A participating county or municipality may adopt the use of any electronic poll book that has been certified by the Secretary of State for use in this state.

(c) To be certified for use by the Secretary of State, an electronic poll book shall do all of the following:

(1) Be secure.

(2) Be compatible with the statewide voter registration system.

(3) Include a failsafe data recovery procedure for information included in the electronic poll book.

(4) Contain the same information as the printed lists provided for in Section 11-46-36 and any local law governing a municipal election and in Section 17-4-2 and the poll lists provided for in Section 11-46-50 and any local law governing a municipal election and in Sections 17-9-11 and 17-13-7.

(5) Indicate whether the voter applied for an absentee ballot and the registration status of the voter in the statewide voter registration list.

(6) Provide an electronic process to check in a voter on election day that incorporates the signature requirements set forth in Section 11-46-50 and any local law governing a municipal election and in Section 17-9-11; provided that this process may not be used for checking in a voter who is required to cast a provisional ballot as provided for in Chapter 10 of this title, or whose name is not contained in the electronic poll book as an eligible voter for the precinct.

(7) Provide functionality for quickly and accurately uploading voter history into the statewide voter registration list in accordance with Section 17-4-33.

(8) Provide for the retention of the voter data contained in the electronic poll book for the applicable retention period applicable to the records of election, which may be accomplished by archiving the data in electronic format on an external data storage device.

(9) When used in a primary election or primary runoff election, provide for the recording and subsequent printing or exporting of electronic data of names and electronic signatures of the voters participating in the primary election or primary runoff election of each political party.

(10) Comply with additional requirements as determined to be necessary and promulgated by the Secretary of State by rule pursuant to the Administrative Procedure Act.

(d) Electronic poll books may not be populated with data for eligible voters until the 10-day period immediately prior to an election in accordance with Section 17-4-2.

(e) The Secretary of State shall develop and provide to each participating county and municipality instructions, directives, and advisories regarding the examination, testing, and use of the electronic poll books.

(f) All expenses and costs incurred by a county commission in carrying out this section may be paid from funds made available to the Secretary of State under state and federal law to pay all such expenses and costs in all participating counties, from county general funds, or from municipal general funds.

(g) The Secretary of State may promulgate rules pursuant to the Administrative Procedure Act to implement the provisions of this section.



Section 17-4-3 - County board of registrars to purge disqualified electors.

(a) Each county board of registrars shall purge the computerized statewide voter registration list on a continuous basis, whenever it receives and confirms information that a person registered to vote in that county has died, become a nonresident of the state or county, been declared mentally incompetent, been convicted of any offense designated pursuant to Section 17-3-30.1 as a felony involving moral turpitude for the purposes of Article VIII of the Constitution of Alabama of 1901 since being registered, or otherwise become disqualified as an elector. Except as provided below, a person convicted of a disqualifying criminal offense shall be notified by certified mail sent to the voter's last known address of the board's intention to strike his or her name from the list. No person convicted of a disqualifying crime may be stricken from the poll list while an appeal from the conviction is pending.

(b) On the date set in the notice, or at a later date to which the case may have been continued by the board, the board shall proceed to consider the case of the elector whose name it proposes to strike from the registration list and make its determination. Any person whose name is stricken from the list may appeal from the decision of the board without giving security for costs, and the board shall forthwith certify the proceedings to the judge of probate who shall docket the case in the probate court.

(c) An appeal from the judge of probate shall be as appeals set forth in Section 17-3-55.

(d) In the event the Board of Pardons and Paroles is supervising a person convicted of a disqualifying criminal offense on probation or parole, and the person has received face-to-face counseling from the supervising officer regarding voter disqualification and executed documentation explaining the loss and restoration of civil and political rights, upon receipt of the documentation, signed by the disqualified elector, the county board of registrars shall be exempt from providing notice as otherwise required by this section. The document administered by the Board of Pardons and Paroles and to be signed by the disqualified elector shall contain the following statement: "Any person convicted of a disqualifying felony loses his or her civil and political rights, which includes the right to vote. Restoration of these rights may be applied for through the Central Montgomery Office of the Board of Pardons and Paroles, but only upon completion of the requirements of Section 15-22-36.1."

(e) The Board of Pardons and Paroles shall provide signed documentation to county boards of registrars to indicate those persons under probation or parole supervision with the board who have been convicted of a disqualifying criminal offense and been counseled regarding voter disqualification and the restoration of civil and political rights, and may otherwise share privileged records and files with county boards of registrars for the limited purpose of implementing the requirements of this section.

(f) When the board has sufficient evidence furnished it that any elector has permanently moved from one precinct to another within the county, it shall change the elector's precinct designation in the voter registration list, and shall give notice by mail to the elector of the precinct in which the elector is registered to vote.

(g) The Secretary of State and the Board of Pardons and Paroles may promulgate rules in accordance with the Alabama Administrative Procedure Act as necessary to implement this section.



Section 17-4-4 - Information of deaths, incompetency, and convictions to be furnished to boards of registrars.

(a) In addition to all other duties now required by law, the Office of Vital Statistics of the State Department of Public Health shall furnish to the board of registrars of the county in which such district is located, once each month, a report of the death of all persons over 18 years of age who resided in such registration district.

(b) In addition to all other duties now required by law, the judges of probate of the several counties of this state shall furnish to the board of registrars of their respective counties, once each month, a list of all residents of the county, 18 years of age or over, who have been declared mentally incompetent.

(c) In addition to all other duties required by law, the clerks of the circuit and district courts of this state shall furnish to the board of registrars of each county, once each month, a list of all residents of that county who have been convicted of any offense designated pursuant to Section 17-3-30.1 as a felony involving moral turpitude for the purposes of Article VIII of the Constitution of Alabama of 1901. Any person who willfully fails to perform such duties shall forfeit the sum of one hundred dollars ($100) for each such failure. Such sum may be recovered in an action by law by any citizen of the county in which the officer acts, one half to his or her own use and one half to the use of the state.

(d) The Secretary of State and the Board of Pardons and Paroles may promulgate rules in accordance with the Alabama Administrative Procedure Act as necessary to implement this section.



Section 17-4-5 - Notice of previous registration to be given.

When a person makes application for registration before a county board of registrars, it shall be the duty of that board, if the elector has been previously registered before in any other county or state, to notify the registrar of voters in the county or state of the previous registration that such elector has applied for and been registered as an elector in the county where such application for registration is made. In addition to asking an elector whether he or she has been previously registered before in any other county or state, the board of registrars shall ascertain if an elector has been previously registered before in any other county of this state by conducting a computerized search of the statewide voter registration list, using the elector's name along with any other identifying information provided by the elector.

When the notice required in this section is received by the board of registrars of any county where such person had been previously registered, it shall be the duty of the board of registrars receiving such notice to remove forthwith the name of such person from the list of qualified electors of the county of previous registration, and such person shall thereafter be disqualified to vote in any election held in any county of previous registration unless the person is duly reregistered.



Section 17-4-6 - Information to be provided by state departments or agencies.

(a) To continuously and automatically identify the names of persons to be purged from the voters' list, the appropriate state departments or agencies shall provide to the Secretary of State, as such information is recorded by the departments, the names and identifying information set out below of any person age 18 or older who:

(1) Has died, with date of birth and Social Security number (if such number is known), last known address with county of residence, and date of death, as provided by the Office of Vital Statistics of the State Department of Public Health.

(2) Has been convicted of a felony, with date of birth and Social Security number (if such number is known), last known address with county of residence, and date of conviction, as provided by the Alabama Criminal Justice Information Systems.

(b) The Secretary of State, upon the receipt of the information pursuant to subsection (a), shall disseminate the information to the appropriate board of registrars to facilitate the continuous purgation of the statewide voter registration list.



Section 17-4-6.1 - Investigation of registered voter reported to be deceased or a nonresident of the precinct.

(a) To facilitate the continuous maintenance of the computerized statewide voter registration list, each county board of registrars shall investigate written reports from a family member of an elector, the inspector of an election precinct, the judge of probate, the sheriff, and the clerk of the circuit court that an elector registered to vote in a precinct has died or become a nonresident of the precinct in which he or she is registered to vote. The inspector, judge of probate, sheriff, or clerk of the circuit court shall provide the board of registrars, on a form to be prescribed by the Secretary of State, sufficient information to identify the elector in the statewide voter file and a statement as to the source and nature of the information upon which he or she believes a person is deceased or has become a nonresident of the precinct in which he or she is registered to vote.

(b) To facilitate the continuous maintenance of the computerized statewide voter registration list, each county board of registrars shall investigate signed, written reports from a member of an elector's family that the elector is deceased. The family member shall complete a form to be prescribed by the Secretary of State identifying the name of the elector who is deceased, the name of the family member reporting the death, the relationship of the family member to the elector, and other identifying information as specified by the Secretary of State to facilitate investigation of the claim that the elector is deceased.

(c) Each county board of registrars, whenever it receives a written report provided in accordance with subsection (a) that an elector has become a nonresident of the precinct in which he or she is registered to vote, shall investigate and determine if the elector should be disqualified from the statewide voter registration list. Upon determining that the elector should be disqualified from the statewide voter registration list, the county board of registrars shall give notice to the elector of the proposed change in status by U.S. mail to the last known mailing address of the elector. The elector shall be provided 30 days to respond to the determination by the county board of registrars and provide the registrars evidence as to his or her qualifications to remain a qualified elector at the residential address as recorded in his or her voter registration record.

(d) Each county board of registrars, whenever it receives a written report provided in accordance with subsection (a) or (b) that an elector is deceased, shall determine if the elector should be disqualified from the statewide voter registration list. If the information regarding the elector's death is based on official records maintained in the office of the judge of probate, sheriff, or clerk of the circuit court, the county board of registrars shall forthwith remove the elector from the statewide voter registration list without the requirement of further investigation. If the information regarding the elector's death is not based on official records maintained in the office of the judge of probate, sheriff, or clerk of the circuit court, the county board of registrars shall investigate to confirm whether the elector is deceased.

(e) To further the implementation of subsection (d), the State Registrar in the Department of Public Health may render a bill to the Department of Finance for any fee required pursuant to subdivision (4) of subsection (a) of Section 22-9A-22 when a county board of registrars requests copies of records as part of its investigation of a report of an elector's death.

(f) The Secretary of State is granted rulemaking authority under the Alabama Administrative Procedure Act for establishing procedures and forms to be used in the implementation of this section.



Section 17-4-7 - Meeting of board of registrars for voter list maintenance.

In addition to the duty of the board of registrars to update the voter registration list on a continuous basis, the board of registrars shall meet during the month of January for the purpose of conducting the voter list maintenance activities prescribed herein, including the purging of the registration lists.



Section 17-4-8 - Electors to reidentify themselves; notice of reidentification; when eligible by mail.

Each voter whose name is to be removed shall reidentify himself or herself by appearing in person before a registrar, or by appearing before the judge of probate, or either of the clerks in the office of the judge of probate, or through his or her representative before the board of registrars in regular session except that the following persons shall be entitled to reidentify by mail if they possess the qualifications of an elector and are not disqualified from voting under the constitution and laws of Alabama: Members of the Armed Forces of the United States, persons employed outside the United States, persons absent because of attendance at an institution of higher learning, and the spouses and children of such persons. The board of registrars shall notify such persons who are eligible for reidentification by mail as to how they can reidentify themselves. Electors eligible to reidentify by mail shall have their eligibility verified before a commissioned officer of the Armed Forces of the United States, or any person authorized to administer oaths and take affidavits, or before two witnesses who are 18 years old or older.



Section 17-4-9 - Inactive voter list; voter reidentification.

Any voter who fails to vote for four years in his or her county shall have his or her name placed on an inactive voter list by the local board of registrars. Once on the inactive list, the voter shall reidentify with the local board of registrars in order to again have his or her name placed on the active voter registration list. Notwithstanding the foregoing, if a voter on the inactive list goes to his or her polling place to vote on an election day and identifies himself or herself to the election official responsible for the voter registration list update, such voter shall be permitted to vote provided the voter completes a voter reidentification form.



Section 17-4-10 - Publication of names to be struck from list.

The names of persons in the county to be struck from the list of registered voters shall be listed by precinct and in alphabetical order and published in a newspaper of general circulation in the county once a week for two consecutive weeks in November or December of each year in which the statewide voter file maintenance is conducted.



Section 17-4-11 - Only electors disqualified or not reidentified to be removed.

The board shall not remove the name of any elector, known by any member of the board, or made known to the board by another qualified elector, or duly representative of the elector whose name is to be stricken, to be a legal resident of the county not known to be suffering from any disqualification. In purging the list of qualified electors, the board of registrars shall remove only the names of those persons who have not reidentified in the manner prescribed herein.



Section 17-4-12 - Records to show reason for striking elector from list; removal for failure to reidentify not permanent disqualification.

When the name of any elector is struck from the registration list, the records maintained by the board of registrars must show the reason for striking the elector from the list. No such person whose name is removed from the list of qualified electors for failure to reidentify shall cease permanently to be a qualified elector nor be subject to reregistration, but shall be subject only to the requirement that he or she reidentify as prescribed herein.



Section 17-4-13 - Procedure for having name restored to list of qualified electors; limitation of provisions.

Any qualified elector of the county whose name is omitted or removed from the list of qualified electors for failure to appear and reidentify himself or herself and who has not otherwise been reidentified as herein provided shall be entitled to have his or her name restored to the list of qualified electors by written affidavit or appearing in person before a registrar, at the office of the board of registrars, or at the office of the judge of probate, certifying that he or she is in fact a bona fide registered voter of that county; provided, however, that any qualified elector can be reidentified on election day; provided further, however, that this article shall not be construed or applied to impair or deny the right to vote in person or by absentee ballot of any person or of the spouse or child of any person who is in active duty of any of the Armed Forces of the United States of America and stationed, and as to the spouse or child, who is living with her or his husband or wife, mother or father, as the case may be, outside of the county, or who is living outside the county while attending a college or university or other institution of higher education or who is employed outside of the United States during the period of time from May 21, 1984; and provided further that the provisions of this article shall not restrict the board of registrars from purging the registration lists as provided in this article.



Section 17-4-14 - Permanent list of qualified electors.

The Secretary of State shall maintain a permanent list of all qualified electors which shall include the electors' county, precinct, voting history, race, and other information required in Sections 17-4-33 and 17-4-36.






Article 2 - Statewide Voter Registration File, Voter Registration Advisory Board, and Director of Voter Registration

Section 17-4-30 - Notice to registered voters; updating voter lists; suspense file; publication of names to be struck from list.

(a) Beginning in January 1997, and in January of every fourth year thereafter, the boards of registrars shall mail a nonforwardable notice to all registered voters in the county. The notice shall be designed and provided for the boards of registrars by the Secretary of State. The notice shall be sent on a postcard providing general information on elections. The notice shall be mailed to the last known address of the voter appearing on the voter registration list. If the notice is returned to the boards of registrars indicating that the voter may have relocated, the board shall send a forwardable notice to the registered voter on which the voter may confirm his or her current address. The forwardable notice shall be mailed no later than 90 days after receipt of the returned nonforwardable notice. The boards of registrars shall record and maintain the dates on which the nonforwardable notice was returned to the board and the date on which the forwardable notice was mailed to the registered voter.

(b) The boards of registrars shall update the voter list for the county using the information reported to the board by the registered voters on the address confirmation cards provided for in subsection (a). If the registered voter does not respond to the forwardable notice on which the registered voter may confirm his or her address within 90 days of the date on which the notice was mailed or if the forwardable notice is returned to the board as undeliverable, the boards of registrars shall place the name of the registered voter on the inactive list of registered voters and in a suspense file in the office of the board. The suspense file shall contain all of the following information:

(1) The name of the registered voter.

(2) The last known address of the registered voter.

(3) At least the last four digits of the Social Security number or other personal identification number of the registered voter.

(4) The date on which the name of the registered voter was placed in the suspense file.

(c) The name of a registered voter who does not vote or appear to vote in one of the next two federal elections held after his or her name is placed in the suspense file shall be removed from the voter list.

(d) The names of persons to be removed from the list of registered voters pursuant to this section shall be published in accordance with Section 17-4-10.



Section 17-4-31 - State to reimburse county commissions certain costs associated with process.

The state shall reimburse each county commission for all the postage costs associated with voter lists maintenance activities provided for in Section 17-4-30 and one-fourth of the cost of the publication of the names of persons to be removed from the list of registered voters as required in Section 17-4-10. The reimbursement shall be made from the Election Expenses Account in the State Treasury upon approval by the Secretary of State on warrants drawn by the state Comptroller.



Section 17-4-32 - Judge of probate to have access to current list of registered voters; no state entities to pay costs for access to list.

The judge of probate shall have access to and be provided with the current list of registered voters within his or her county at no cost within seven days after making the request. If computer access to the list of registered voters is available, upon request for access, the judge of probate shall be provided with immediate on-line availability to the list. No agency, department, or office of the State of Alabama shall pay any cost associated with printing or computer access to a list of registered voters available to a judge of probate under this section.



Section 17-4-33 - Computerized statewide voter registration list.

(a) The State of Alabama shall provide, through the Secretary of State, a nondiscriminatory, single, uniform, official, centralized, interactive computerized statewide voter registration list defined, maintained, and administered by the Secretary of State, with advice from the Voter Registration Advisory Board and the President of the Alabama Probate Judges Association, which contains the name and registration information of every legally registered voter in the state. The computerized list shall comply with the following requirements:

(1) It shall serve as the single system for storing and managing the official list of registered voters throughout the state.

(2) It shall contain the name, address, and voting location, as well as other information deemed necessary by the Voter Registration Advisory Board or the Secretary of State, of every legally registered voter in the state.

(3) A unique identifier shall be assigned to each legally registered voter in the state.

(4) It shall contain the voting history of each registered voter.

(5) It shall be coordinated with the driver's license database of the Department of Public Safety and the appropriate state agency to assist in the removal of deceased voters.

(6) Any election official in the state, including any local election official, may obtain immediate electronic access to the information contained in the computerized list.

(7) All voter registration information obtained by any registrar in the state shall be electronically entered into the computerized list on an expedited basis at the time information is provided to the registrar.

(8) The Secretary of State shall provide such support as may be required so that registrars are able to enter voter registration information.

(9) It shall serve as the official voter registration list for the conduct of all elections.

(10) Following each state and county election, the Secretary of State shall provide one electronic copy of the computerized voter list free of charge to each political party that satisfied the ballot access requirements for that election. The electronic copy of the computerized voter list shall be provided within 30 days of the certification of the election or upon the completion of the election vote history update following the election, whichever comes first. In addition, upon written request from the chair of a political party, the Secretary of State shall furnish up to two additional electronic copies of the computerized voter file during each calendar year to each political party that satisfied the ballot access requirements during the last statewide election held prior to that calendar year. The electronic copies provided pursuant to this section shall contain the full, editable data as it exists in the computerized voter list maintained by the Secretary of State.

(11) The list shall be maintained so that it is technologically secure.

(b) The Secretary of State, or judge of probate, or absentee election manager, or municipal clerk, or registrar shall include the name and omit the residential and mailing address of a registered voter on any generally available list of registered voters, except for those lists provided to federal and state agencies, upon the written signed affidavit of the registered voter to the board of registrars of the county in which the individual is registered or intends to register, affirming either of the following:

(1) That the registered voter, or a minor who is in the legal custody of the registered voter, is or has been the victim of domestic violence as provided in Article 7, commencing with Section 13A-6-130, of Chapter 6 of Title 13A.

(2) That a domestic violence order is or has been issued by a judge or magistrate pursuant to the Domestic Violence Protection Order Enforcement Act, to restrain access to the registered voter or a minor who is in the legal custody of the registered voter.



Section 17-4-34 - State Voter Registration Advisory Board.

(a) As an oversight board for the system, there is created and established a State Voter Registration Advisory Board composed of nine members, to be appointed as follows:

Three members by the Governor, one of whom shall reflect the racial, ethnic, gender, and age diversity of the state.

Three members by the Commissioner of Agriculture and Industries, one of whom shall reflect the racial, ethnic, gender, and age diversity of the state.

Three members by the State Auditor, one of whom shall reflect the racial, ethnic, gender, and age diversity of the state.

Such appointments shall be made no later than September 30, 2003. Persons appointed to the Voter Registration Advisory Board shall serve at the pleasure of the appointing authority and shall have knowledge of the workings of voter registration and election laws and shall receive no compensation for their services other than reimbursement for traveling and other expenses actually incurred in the performance of their official duties. The expenses shall be paid in the manner and amount as is provided for other state officers and employees and persons traveling on official business for state departments and agencies. The appointees shall meet within 30 days after their appointments to select one of their number as chair who shall serve for two years. Thereafter, the Voter Registration Advisory Board shall elect a new chair every four years. The Voter Registration Advisory Board shall meet regularly at least once during each quarter and at such special meetings as may be called, from time to time, by the chair.

(b) The Voter Registration Advisory Board shall have the following duties:

(1) To oversee the statewide voter registration list created in this chapter.

(2) To advise and consult with the Secretary of State concerning the statewide voter registration file maintenance system created in this chapter.

(3) To recommend to the Legislature and the Governor any needed improvements or legislation in regard to the statewide voter registration file.

(4) To make studies of conditions and problems pertaining to voter identification and registration in the state.

(5) To keep abreast of the latest developments in the field of voter identification and registration.

(6) To promote honesty, fairness, and integrity in lists of qualified voters, the voter registration process, and the election process in the State of Alabama.



Section 17-4-35 - Supervisor of Voter Registration.

The Supervisor of Voter Registration shall be employed by the Secretary of State under the terms and conditions of the state Merit System and the salary and benefits shall be set by the Secretary of State out of funds appropriated for such purpose. The Supervisor of Voter Registration shall work at the direction of the Secretary of State. In addition to those duties assigned by the Secretary of State, the Supervisor of Voter Registration shall have the following duties:

(1) To keep the minutes of the meetings of the Voter Registration Advisory Board, conduct the day-to-day business activities of the Voter Registration Advisory Board, and give progress reports on such activities at its meetings.

(2) To serve as a liaison between the Secretary of State and the county boards of registrars on implementation of existing and future laws pertaining to voter registration.

(3) To provide to the county boards of registrars such information as would allow them to determine which names should be stricken by them from voter lists in accordance with state law.

(4) To provide assistance to the county boards of registrars in determining the names of any person or persons who are deceased, who are no longer qualified to vote in the election district where registered due to removal of residence from the county in which he or she is registered, or from the State of Alabama, who has been convicted of a disqualifying crime, or who is otherwise no longer qualified to vote as may be provided by law.

(5) To establish and maintain a statewide voter registration list including all registered voters of the state as such information is reported to the Supervisor of Voter Registration by the boards of registrars or judges of probate of the various counties.

(6) To maintain all information furnished to the Supervisor of Voter Registration relating to the inclusion or deletion of names from the lists of registered voters.

(7) To acquire by purchase, lease, or contract, the use of such equipment as is required to establish a fully centralized statewide voter registration list which will allow the computerization of all of the offices of the boards of registrars throughout the state upon legislative approval of funds for such computerization, the communication of necessary information between the boards of registrars and the Supervisor of Voter Registration; storage and instant comparison of names and other identifying information contained in voter lists, automatically identifying duplicate entries, produce in printed forms selected names or lists of names with identifying information, and do such other tasks as may be designated for it by the Supervisor of Voter Registration.

(8) To recommend procedures and administrative rules to the Secretary of State and prepare forms necessary to properly carry out such duties set forth herein.

(9) To secure from each county voter registration information and from any state department, agency, board, bureau, or commission, or from any other sources, information regarding the death, conviction of disqualifying crime, or removal of residence from the county or state of any registered voter.

(10) To furnish, at a reasonable reproduction cost and within 14 days of receipt of the request, voter registration lists limited to the names, addresses, and political subdivisions or voting places to candidates for election or political party nomination to further their candidacy, political party committees or officials thereof for political purposes only, incumbent officeholders to report to their constituents; nonprofit organizations which promote voter participation and registration for that purpose only; and for no other purpose and to no one else; failure to furnish the requested voter registration list within 14 days of receipt of a request shall result in no charge to the requesting entity and the cost shall be absorbed by the Secretary of State.

(11) To perform such duties pertaining to voter registration as may be assigned by the Secretary of State.

(12) To supervise persons employed by the Secretary of State, subject to the state Merit System laws and entitled to the rights of benefits thereunder, as may be necessary to carry out this article.

(13) To train, counsel, advise, and evaluate registrars in the performance of their lawful functions.

(14) To provide military and overseas voters with voter registration applications and absentee ballot applications and otherwise assist such voters with information helpful in becoming registered, changing registration, and obtaining absentee ballots.

(15) To provide information relating to procedures for registering and voting an absentee ballot.



Section 17-4-36 - Duties of boards of registrars; voter registration identification number.

(a) In order to establish the statewide voter file and to ensure its continued accuracy, it shall be the duty of the boards of registrars, on forms or in a rule prescribed by the Secretary of State:

(1) To provide the Secretary of State the name, driver's license number or non-driver's identification number, if such number is known, the last four digits of the Social Security number, if such number is known, date of birth, address, race, sex, and political subdivision or voting place of each registered voter in their respective counties within one month after a written request from the Secretary of State.

(2) To provide the Secretary of State the name, driver's license number or non-driver's identification number, if such number is known, the last four digits of the Social Security number, if such number is known, date of birth, address, race, sex, political subdivision or voting place, place of previous registration, if applicable, and date of registration of each newly registered voter as such voter is registered.

(3) To provide to the Secretary of State the name, driver's license number or non-driver's identification number, if such number is known, the last four digits of the Social Security number, if such number is known, date of birth, address, race, sex, political subdivision or voting place, and date of reidentification of every voter who reidentifies, pursuant to this chapter.

(b) Where an applicant for voter registration is unable to produce either a driver's license number, a non-driver's identification number, or the last four digits of the Social Security number, the state voter registration list shall assign a unique number which shall serve as the registrant's voter registration identification number.



Section 17-4-37 - Applicability of chapter.

All voter registration, voter reidentification, and the purging of voters from the voter roll shall be done pursuant to this chapter.



Section 17-4-38 - Dissemination of information on voter registration.

(a) The Secretary of State shall ensure that all applicants obtain requested voter lists in a timely manner. Methods shall be established for the transmission of tapes, discs, or lists to any applicant. Hindrances shall not be created or devised to delay transmission of tapes, discs, or lists to any applicant.

(b) Except as provided in this section, there shall be a uniform charge for the production of voter lists. The reproduction costs of the basic electronic copy of the statewide file shall be reasonable as determined by the Secretary of State and a fee schedule shall be conspicuously posted in the office of the Secretary of State. Costs of printed copies of lists are as otherwise provided by law.

(c) Access to the lists and voter history information contained on the central computer in the office of the Secretary of State is accessible to anyone making application, except Social Security numbers which are not to be released.

(d) Proceeds from the sale of tapes, discs, lists, labels, or other materials from the Secretary of State shall be retained by the Secretary of State for use in voter registration.

(e) The Secretary of State shall provide, without charge, each legislator one copy of the voter list in his or her district within 90 days of his or her assuming office.

(f) Upon application and without charge, the Administrative Office of Courts shall be provided with an electronic copy of the statewide voter list no more than once a year for its use in the production of a master jury list or for any other lawful purpose.

(g) Upon application and without charge, the chief elections officer of any other state shall be provided with an electronic copy of the statewide voter list no more than once a year for any lawful purpose, on the condition that the chief elections officer of the requesting state agrees to reciprocate and provide a copy of the statewide voter list of that state to the chief elections officer of this state upon request and without charge, to be used for any lawful purpose. The Secretary of State may enter into an agreement with any other state, at any time, regarding the exchange of statewide voter lists.

(h) Resale of any portion of the list by the Administrative Office of Courts, or the office of the chief elections officer of any other state, shall be strictly prohibited.



Section 17-4-38.1 - Collecting, sharing, and verifying information; costs; rulemaking authority.

(a) State agencies shall provide to the Secretary of State, on a schedule to be determined by the Secretary of State, any information and data that the Secretary of State considers necessary in order to maintain the statewide voter registration database established pursuant to Section 17-4-33, except where prohibited by federal law or federal regulation. The Secretary of State shall ensure that any information or data provided to the Secretary of State that is confidential in the possession of the entity providing the data remains confidential while in the possession of the Secretary of State.

(b) The Secretary of State may enter into agreements to share information or data with other states or group of states, as the Secretary of State considers necessary, in order to maintain the statewide voter registration database. Information or data that the Secretary of State may share pursuant to this subsection includes, but is not limited to, an electronic copy of the statewide voter list and data obtained pursuant to subsection (a). Except as otherwise provided in this section, the Secretary of State shall ensure that any information or data provided to the Secretary of State that is confidential in the possession of the state providing the data remains confidential while in the possession of the Secretary of State. The Secretary of State may provide such otherwise confidential information or data to county boards of registrars for legitimate governmental purposes related to the maintenance of the statewide voter registration database.

(c) A county board of registrars shall contact a registered elector by mail to verify the accuracy of the information in the statewide voter registration database regarding that elector if information provided under subsection (a) or (b) identifies a residential address for the elector that lies outside of the county in which the elector is registered to vote, except when the information provided under subsection (a) or (b) indicates that the elector registered to vote in another jurisdiction, within or without the State of Alabama, at a date subsequent to the date the elector registered to vote in the jurisdiction of the county board of registrars.

(d) The costs associated with agreements entered into by the Secretary of State as provided for in subsection (b) may be rendered by the Secretary of State to the Department of Finance and paid from the voter registration fund.

The cost of production and mailing required in subsection (c) shall be rendered by the Secretary of State to the Department of Finance and paid from the voter registration fund.

(e) The Secretary of State may promulgate rules in accordance with the Administrative Procedure Act to implement this section.



Section 17-4-39 - Maintenance of state voter registration list.

It shall be the responsibility of the board of registrars to enter in a timely manner the names of the electors who vote in each election into the state voter registration list.






Article 3 - The National Voter Registration Act and the Help America Vote Act of 2002

Section 17-4-60 - Implementation of federal acts.

(a) The Secretary of State shall be the primary state official for federal contact for the implementation of the National Voter Registration Act of 1993 and the Help America Vote Act of 2002.

(b) The State Department of Public Safety shall integrate voter registration into driver's license application and renewal or updating procedures and shall coordinate its driver's license database with the state voter registration list and the Social Security Administration's database in accordance with the Help America Vote Act of 2002.

(c) The state through the Secretary of State's office shall allow citizens to register to vote by mail. The voter registration application may be designed by the Secretary of State provided it meets the requirements of the National Voter Registration Act of 1993. The Secretary of State may, however, choose to use federally prescribed forms.

(d) State agencies which provide food stamps, Medicaid, services related to the Women and Infant Children program (WIC), services related to Aid to Families with Dependent Children (AFDC), and agencies providing services to the disabled shall provide voter registration opportunities to their clientele in accordance with the National Voter Registration Act of 1993.

(e) Recruitment offices of the Armed Forces of the United States shall provide voter registration opportunities to their clientele in accordance with the National Voter Registration Act of 1993.

(f) Other public offices and agencies which may provide the voter registration services provided by the National Voter Registration Act of 1993 include public libraries, public schools, offices of municipal clerks, probate offices, state and local revenue offices, unemployment compensation offices, offices providing services to the disabled other than those required in subsection (d) to provide voter registration services, and federal and nongovernmental offices which agree to provide the voter registration services.

(g) Voter registration, confirmation documents, and any other documents necessary to be prescribed by the Secretary of State to meet the requirements of the National Voter Registration Act of 1993 shall be prepared and furnished as provided for in Section 17-3-57.

(h) The Secretary of State, by rule, may prescribe forms in furtherance of state election laws deemed helpful to disabled voters and voters speaking an alternative language to English who, according to the most recent decennial census, comprise more than five percent of the voting age population for any county in Alabama.



Section 17-4-61 - Additional personnel.

The Secretary of State may hire a computer programmer or other necessary personnel to carry out the additional responsibilities placed on his or her office by state implementation of the National Voter Registration Act of 1993. The programmer and other personnel employed shall be under the state Merit System.



Section 17-4-62 - Voter Registration Fund.

There is established a separate trust fund in the State Treasury to be known as the Voter Registration Fund. All receipts collected under this article by the Secretary of State are to be deposited in this fund. The receipts shall be disbursed only by warrant of the state Comptroller drawn upon the State Treasury supported by itemized vouchers approved by the Secretary of State. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations act, or other appropriations acts.



Section 17-4-63 - Rules, forms, and instructions; inter-agency agreements.

The Secretary of State shall promulgate rules and prescribe forms and instructions as shall be necessary to implement the National Voter Registration Act of 1993 in Alabama or the Help America Vote Act of 2002, including any rules and forms necessary for the administration of the acts by state departments and agencies. The Secretary of State is further authorized to enter into inter-agency agreements with other government agencies for the implementation of the National Voter Registration Act of 1993 and the Help America Vote Act of 2002.









Chapter 5 - THE FAIR CAMPAIGN PRACTICES ACT.

Section 17-5-1 - Short title.

This chapter shall be known and may be cited as the "Fair Campaign Practices Act."



Section 17-5-2 - Definitions.

(a) For purposes of this chapter, the following terms shall have the following meanings:

(1) CANDIDATE. An individual who has done any of the following:

a. Taken the action necessary under the laws of the state to qualify himself or herself for nomination or for election to any state office or local office or in the case of an independent seeking ballot access, on the date when he or she files a petition with the judge of probate in the case of county offices, with the appropriate qualifying municipal official in the case of municipal offices, or the Secretary of State in all other cases.

b. Received contributions or made expenditures in excess of one thousand dollars ($1,000), or given his or her consent for any other person or persons to receive contributions or make expenditures in excess of one thousand dollars ($1,000), with a view to bringing about his or her nomination or election to any state office or local office.

(2) COMMISSION. The State Ethics Commission created pursuant to Section 36-25-3.

(3) CONTRIBUTION.

a. Any of the following shall be considered a contribution:

1. A gift, subscription, loan, advance, deposit of money or anything of value, a payment, a forgiveness of a loan, or payment of a third party, made for the purpose of influencing the result of an election.

2. A contract or agreement to make a gift, subscription, loan, advance, or deposit of money or anything of value for the purpose of influencing the result of an election.

3. Any transfer of anything of value received by a political committee from another political committee, political party, or other source.

4. The payment of compensation by any person for the personal services or expenses of any other person if the services are rendered or expenses incurred on behalf of a candidate, political committee, or political party without payment of full and adequate compensation by the candidate, political committee, or political party. Provided, however, that the payment of compensation by a corporation for the purpose of establishing, administering, or soliciting voluntary contributions to a separate, segregated fund as permitted in this chapter, shall not constitute a contribution.

b. The term "contribution" does not include:

1. The value of services provided without compensation by individuals who volunteer a portion or all of their time on behalf of a candidate or political committee.

2. The use of real or personal property and the cost of invitations, food, or beverages, voluntarily provided by an individual to a candidate or political committee in rendering voluntary personal services on the individual's residential or business premises for election-related activities.

3. The sale of any food or beverage by a vendor for use in an election campaign at a charge to a candidate or political committee less than the normal comparable charge, if the charge to the political committee for use in an election campaign is at least equal to the cost of the food or beverage to the vendor.

4. Any unreimbursed payment for travel expenses made by an individual who, on his or her own behalf, volunteers personal services to a candidate or political committee.

5. The payment by a state or local committee of a political party of the cost of preparation, display, or mailing or other distribution incurred by the committee with respect to a printed slate card or sample ballot, or other printed listing of two or more candidates for any public office for which an election is held in the state, except that this subparagraph shall not apply in the case of costs incurred by the committee with respect to a display of the listing made on broadcasting stations, or in newspapers, magazines, or other similar types of general public political advertising.

6. The value or cost of polling data and voter preference data and information if provided to a candidate or political committee, unless the information was compiled with the advance knowledge of and approval of the candidate or the political committee.

c. For purposes of reporting contributions as required by this chapter, the date of receipt of a contribution shall be the first date the recipient of the contribution is able to make use of the contribution. In the case of a contribution in the form of a check, the date of receipt is the earlier of either of the following:

1. Ten days from the date that the check came within the recipient's control.

2. The date that the check was deposited into the recipient's account.

(4) DESIGNATED FILING AGENT. An individual appointed and authorized as attorney in fact to electronically submit any report or other filing required by this chapter on behalf of a candidate, his or her principal campaign committee, or a political action committee.

(5) ELECTION. Unless otherwise specified, any general, special, primary, or runoff election, or any convention or caucus of a political party held to nominate a candidate, or any election at which a constitutional amendment or other proposition is submitted to the popular vote.

(6) ELECTIONEERING COMMUNICATION. Any communication disseminated through any federally regulated broadcast media, any mailing, or other distribution, electronic communication, phone bank, or publication which (i) contains the name or image of a candidate; (ii) is made within 120 days of an election in which the candidate will appear on the ballot; (iii) the only reasonable conclusion to be drawn from the presentation and content of the communication is that it is intended to influence the outcome of an election; and (iv) entails an expenditure in excess of one thousand dollars ($1,000).

(7) EXPENDITURE.

a. The following shall be considered expenditures:

1. A purchase, payment, distribution, loan, advance, deposit, or gift of money or anything of value made for the purpose of influencing the result of an election.

2. A contract or agreement to make any purchase, payment, distribution, loan, advance, deposit, or gift of money or anything of value, for the purpose of influencing the result of an election.

3. The transfer, gift, or contribution of funds of a political committee to another political committee.

4. The payment of any qualifying fee or other cost associated with qualifying to run for office.

b. The term "expenditure" does not include:

1. Any news story, commentary, or editorial prepared by and distributed through the facilities of any broadcasting station, newspaper, magazine, or other periodical publication, unless the facilities are owned or controlled by any political party or political committee.

2. Nonpartisan activity designed to encourage individuals to register to vote, or to vote.

3. Any communication by any membership organization to its members or by a corporation to its stockholders and employees if the membership organization or corporation is not organized primarily for the purpose of influencing the result of an election.

4. The use of real or personal property and the cost of invitations, food, or beverages, voluntarily provided by an individual in rendering voluntary personal services on the individual's residential or business premises for election-related activities.

5. Any unreimbursed payment for travel expenses made by an individual who, on his or her own behalf, volunteers personal services to a candidate or political committee.

6. Any communication by any person which is not made for the purposes of influencing the result of an election.

7. The payment by a state or local committee of a political party of the cost of preparation, display, or mailing or other distribution incurred by the committee with respect to a printed slate card or sample ballot, or other printed listing of two or more candidates for any public office for which an election is held in the state, except that this subparagraph shall not apply in the case of costs incurred by the committee with respect to a display of the listing made on broadcasting stations, or in newspapers, magazines, or other similar types of general public political advertising.

c. For purposes of reporting expenditures as required by this chapter, the date an expenditure is made is the date the instrument authorizes the expenditure. In the case of an expenditure made by check or electronic payment, the date of expenditure is the date of the check or electronic payment.

(8) IDENTIFICATION. The full name and complete address.

(9) LOAN. A transfer of money, property, or anything of value in consideration of a promise or obligation, conditional or not, to repay in whole or part.

(10) LOCAL OFFICE. Any office under the constitution and laws of the state, except circuit, district, or legislative offices, filled by election of the registered voters of a single county or municipality, or by the voters of a division contained within a county or municipality.

(11) PERSON. An individual, partnership, committee, association, corporation, labor organization, or any other organization or group of persons.

(12) PERSONAL AND LEGISLATIVE LIVING EXPENSES. Household supplies, personal clothing, tuition payments, mortgage, rent, or utility payments for a personal residence; admission to an entertainment event or fees for a country club or social club, unless tied to a specific campaign event or functions involving constituents; and any other expense, excluding food and beverages, that would exist irrespective of the candidate's campaign or duties as a legislator. Personal and legislative living expenses shall not include expenses for food, beverages, travel, or communications incurred by the legislator in the performance of the office held.

(13) POLITICAL ACTION COMMITTEE. Any committee, club, association, political party, or other group of one or more persons, whether in-state or out-of-state, which receives or anticipates receiving contributions and makes or anticipates making expenditures to or on behalf of any Alabama state or local elected official, proposition, candidate, principal campaign committee or other political action committee. For the purposes of this chapter, a person who makes a political contribution shall not be considered a political action committee by virtue of making such contribution.

(14) POLITICAL PARTY. A political party as defined in Section 17-13-40.

(15) PRINCIPAL CAMPAIGN COMMITTEE. The principal campaign committee designated by a candidate under Section 17-5-4. A political action committee established primarily to benefit an individual candidate or an individual elected official shall be considered a principal campaign committee for purposes of this chapter.

(16) PROPOSITION. Any proposal for submission to the general public for its approval or rejection, including proposed as well as qualified ballot questions.

(17) PUBLIC OFFICIAL. Any person elected to public office, whether or not that person has taken office, by the vote of the people at the state, county, or municipal level of government or their instrumentalities, including governmental corporations, and any person appointed to a position at the state, county, or municipal level of government or their instrumentalities, including governmental corporations. For purposes of this chapter, a public official includes the chairs and vice chairs or the equivalent offices of each state political party as defined in Section 17-13-40.

(18) STATE. The State of Alabama.

(19) STATE OFFICE. All offices under the constitution and laws of the state filled by election of the registered voters of the state or of any circuit or district and shall include legislative offices.

(b) The words and terms used in this chapter shall have the same meanings respectively ascribed to them in Section 36-25-1.



Section 17-5-3 - Political action committees; officers; accounting and reporting.

(a) Every political action committee shall have a chair and a treasurer.

(b) All funds of a political action committee shall be segregated from, and shall not be commingled with, any personal funds of officers, members, or associates of such committee.

(c) It shall be the duty of the treasurer of a political action committee to keep a detailed, exact account of:

(1) All contributions made to or for such committee.

(2) All expenditures made by or on behalf of such committee.

(3) The identification of every person to whom an expenditure is made, the date and amount thereof, and the name of each candidate on whose behalf such expenditure was made or a designation of the election proposition the result of which the political action committee will attempt to influence by making expenditures or receiving contributions.

(d) It shall be the duty of the treasurer to obtain and keep a receipted bill or cancelled check, stating the particulars for every expenditure made by or on behalf of a political action committee greater than one hundred dollars ($100), and for any such expenditure in a lesser amount, if the aggregate amount of such expenditures to the same person during a calendar year is greater than one hundred dollars ($100). Provided, however, the treasurer of a political action committee shall not be required under this chapter to report any expenditure not related to political contributions or expenditures or made as an administrative expense. The treasurer shall preserve all receipted bills and accounts required to be kept by this section for a period of two years from the date of any such expenditure.



Section 17-5-4 - Filing statement to show principal campaign committee; duties and procedures.

(a) Within five days after any person becomes a candidate for office, such person shall file with the Secretary of State or judge of probate, as provided in Section 17-5-9, a statement showing the name of not less than two nor more than five persons elected to serve as the principal campaign committee for such candidate, together with a written acceptance or consent by such committee, but any candidate may declare himself or herself as the person chosen to serve as the principal campaign committee, in which case such candidate shall perform the duties of chair and treasurer of such committee prescribed by this chapter.

(b) If any vacancies are created by death or resignation or any other cause, such candidate may fill such vacancy, or the remaining members shall discharge and complete the duties required of such committee as if such vacancy had not been created. The principal campaign committee, or its treasurer, shall have exclusive custody of all moneys contributed, donated, subscribed, or in any manner furnished to or for the candidate represented by such committee, and shall account for and disburse the same.

(c) If a candidate serves as his or her own principal campaign committee, he or she shall designate a person responsible for dissolving that principal campaign committee in the event of death or incapacity by filing a statement of dissolution and filing a termination report. If the designated person is unable to serve in this capacity at the time of death or incapacity, the principal campaign committee shall be dissolved by the candidate's personal representative as appointed by the judge of probate. All funds held by the principal campaign committee at the time of death shall be disposed of in a manner provided in Section 17-5-7.

(d) No candidate shall expend any money in aid of his or her nomination or election except by contributing to the principal campaign committee designated by the candidate.



Section 17-5-5 - Statement of organization; notice of termination or dissolution.

(a) The treasurer or designated filing agent of each political action committee which anticipates either receiving contributions or making expenditures during the calendar year in an aggregate amount exceeding one thousand dollars ($1,000) shall file with the Secretary of State or the judge of probate as herein provided in Section 17-5-9, a statement of organization, within 10 days after its organization or, if later within 10 days after the date on which it has information which causes the committee to anticipate it will receive contributions or make expenditures in an aggregate amount in excess of one thousand dollars ($1,000).

(b) The statement of organization shall include:

(1) The name and complete address of the committee.

(2) The identification of affiliated or connected organizations, if any.

(3) The purposes of the committee.

(4) The identification of the chair and treasurer.

(5) The identification of principal officers, including members of any finance committee.

(6) A description of the constitutional amendments or other propositions, if any, that the committee is supporting or opposing, and the identity, if known, of any candidate or elected official that the committee is supporting or opposing.

(7) A statement whether the committee is a continuing one, and if not, the expected termination or dissolution date.

(8) The disposition of residual funds which will be made in the event of dissolution.

(c) Whenever there is any material change in information previously submitted in a statement of organization, except for the information described in subdivision (6) above, the treasurer or designated filing agent of the political action committee shall report the change to the Secretary of State or judge of probate as provided in Section 17-5-9, within 10 days following the change.

(d) Any political action committee or any principal campaign committee after having filed its initial statement of organization shall continue in existence until terminated or dissolved as provided herein. When any political action committee determines it will no longer receive contributions or make expenditures during any calendar year in an aggregate amount exceeding one thousand dollars ($1,000), or when any candidate through his or her principal campaign committee determines that he or she will not receive contributions or make expenditures in the amounts specified in Section 17-5-2, the treasurer, designated filing agent, or candidate of such political committee shall so notify the Secretary of State or judge of probate, as designated in Section 17-5-9, of the termination or dissolution of such political committee and shall file a termination report in the same format as that required by subsection (b) of Section 17-5-8. The Secretary of State shall have the authority to dissolve or terminate any political action committee that has maintained a zero balance for one calendar year after providing a 90-day notice of intent to do so by certified mail with return receipt.



Section 17-5-5.1 - Regulation of legislative caucus organizations.

(a) Except as provided in subsection (d), each legislative caucus organization that raises funds for its administration and operation shall register with the Secretary of the Senate, for a Senate caucus, or the Clerk of the House of Representatives, for a House caucus, or both for a bicameral legislative caucus. Such registration shall be on a form jointly created by the Secretary of the Senate and the Clerk of the House of Representatives and shall include the name and complete address of the organization, the identification of and contact information for the organization's designated representative, and a general description of the organization.

(b) A legislative caucus organization duly registered pursuant to subsection (a) shall not contribute to or expend funds in support of candidates, principal campaign committees, propositions, or political action committees for the purpose of influencing the result of an election. Notwithstanding any other provision of law, the donation of funds or other resources to a duly registered legislative caucus organization in support of the administration or operations of the caucus is permissible, provided that the donation is not made for the purpose of influencing the result of an election.

(c) Nothing in this section shall be construed to exempt a legislative caucus organization or its officers, directors, or members from the Ethics Law.

(d) A legislative caucus organization that receives contributions or makes expenditures for the purpose of influencing the outcome of an election and is not registered as provided in subsection (a) shall be regulated as a political action committee under this chapter and shall comply with all the requirements of this chapter pertaining to political action committees.



Section 17-5-6 - Checking account; expenditures.

A political action committee and a principal campaign committee shall maintain a checking account, money market account, or other similar banking account and shall deposit any contributions received by such committee into such account. No expenditure of funds may be made by any such committee except by check drawn on such account, electronic transfer from such account, a credit card the balance of which is paid from such account, or out of a petty cash fund from which it may make expenditures not in excess of one hundred dollars ($100) to any person in connection with a single purchase or transaction.



Section 17-5-7 - Use of excess moneys received; solicitation, etc., of contributions.

(a) Except as provided in subsection (d) and in Section 17-5-7.1, a candidate, public official, or treasurer of a principal campaign committee as defined in this chapter, may only use campaign contributions, and any proceeds from investing the contributions that are in excess of any amount necessary to defray expenditures of the candidate, public official, or principal campaign committee, for the following purposes:

(1) Necessary and ordinary expenditures of the campaign.

(2) Expenditures that are reasonably related to performing the duties of the office held. For purposes of this section, expenditures that are reasonably related to performing the duties of the office held do not include personal and legislative living expenses, as defined in this chapter.

(3) Donations to the State General Fund, the Education Trust Fund, or equivalent county or municipal funds.

(4) Donations to an organization to which a federal income tax deduction is permitted under subparagraph (A) of paragraph (1) of subsection (b) of Section 170 of the Internal Revenue Code of 1986, as amended, or any other charitable, educational, or eleemosynary cause of Section 501 of Title 26 of the U. S. Code.

(5) Inaugural or transitional expenses.

(6) Donations to a legislative caucus organization registered under this chapter which does not operate as a political action committee.

(7) Legal fees and costs associated with any civil action, criminal prosecution, or investigation related to conduct reasonably related to performing the duties of the office held.

(b) Notwithstanding any other provision of law, including, but not limited to, Section 13A-10-61, a candidate, public official, or principal campaign committee may only accept, solicit, or receive contributions:

(1) To influence the outcome of an election.

(2) For a period of 12 months before an election in which the person intends to be a candidate. Provided, however, candidates for legislative and statewide office and their principal campaign committees may not accept, solicit, or receive contributions during the period when the Legislature is convened in session. For purposes of this section, the Legislature is convened in session at any time from the opening day of the special or regular session and continued through the day of adjournment sine die for that session. However, this subdivision shall not apply within 120 days of any primary, runoff, or general election, and shall not apply to the candidates or their principal campaign committees participating in any special election as called by the Governor. This subdivision shall not apply to a loan from a candidate to his or her own principal campaign committee.

(3) For a period of 120 days after the election in which the person was a candidate, but only to the extent of any campaign debt of the candidate or principal campaign committee of the candidate as indicated on the campaign financial disclosure form or to the extent of reaching the threshold that is required for qualification as a candidate for the office which he or she currently holds, or both.

(4) For the purpose of paying all expenses associated with an election challenge including, but not limited to, quo warranto challenges.

(c) Notwithstanding any other provision of law, including, but not limited to, Section 13A-10-61, a candidate, public official, or principal campaign committee shall not accept, solicit, or receive contributions for any of the following reasons:

(1) As a bribe, as defined by Sections 13A-10-60 to 13A-10-63, inclusive.

(2) For the intention of corruptly influencing the official actions of the public official or candidate for public office.

(d) Notwithstanding any other provision of law, a principal campaign committee, during a two-year period commencing on the day after each regularly scheduled general election and ending on the day of the next regularly scheduled general election, may pay qualifying fees to a political party and in addition thereto, during that period, may expend up to a cumulative total of five thousand dollars ($5,000) of campaign contributions, and any proceeds from investing the contributions, for the following purposes:

(1) Tickets for political party dinners or functions.

(2) State or local political party dues or similar expenses incurred by independent or write-in candidates.



Section 17-5-7.1 - Return or refund of contributions.

(a) Notwithstanding any other provision of law, a principal campaign committee or political action committee may return or refund, in full or in part, any lawful contribution it receives to the donor, provided that such return or refund may not exceed the amount received. Any lawful contribution refunded to the donor must have been reported in an itemized manner and the refund shall be itemized in the report for the period in which the refund is made. In the case of a political action committee, the refund shall occur within 18 months of the date of the contribution; provided, however, that if the refund of the contribution is required by law or regulation, then the 18-month time limitation shall not apply.

(b) Notwithstanding any other provision of law, a principal campaign committee or political action committee shall promptly return or refund, in full, any unlawful contribution. It shall be unlawful for any person acting on behalf of a principal campaign committee or political action committee to retain or cause to be retained a contribution that the person knows or reasonably should know was made in violation of this chapter. It is a defense to prosecution that the unlawful contribution was returned or refunded in full within 10 days of the date the contribution was made.



Section 17-5-7.2 - Disposal of campaign property.

(a) Except as provided in subsection (b), property purchased by or contributed to a principal campaign committee with a value of five hundred dollars ($500) or more shall be liquidated at fair market value or donated to a qualified entity pursuant to subsection (a) of Section 17-5-7 not more than 120 days following the election. Any funds generated by the liquidation of the property shall be deposited in the candidate's principal campaign committee account.

(b) Property purchased by or contributed to a principal campaign committee that can be used by the person in the performance of his or her duties of the office he or she was elected to hold need not be liquidated as long as he or she holds office.



Section 17-5-8 - Reports of contributions and expenditures by candidates, committees, and officials; filing; procedure.

(a) The treasurer, designated filing agent, or candidate, shall file with the Secretary of State or judge of probate, as designated in Section 17-5-9, periodic reports of contributions and expenditures at the following times once a principal campaign committee files its statement under Section 17-5-4 or a political action committee files its statement of organization under Section 17-5-5:

(1) Beginning after the 2012 election cycle, regardless of whether a candidate has opposition in any election, monthly reports not later than the second business day of the subsequent month, beginning 12 months before the date of any primary, special, runoff, or general election for which a political action committee or principal campaign committee receives contributions or makes expenditures with a view toward influencing such election's result. A monthly report shall include all reportable transactions for the previous full month period. Reports shall be required as provided in subdivisions (2) and (3).

(2) With regard to a primary, special, runoff, or general election, a report shall be required weekly on the Monday of the succeeding week for each of the four weeks before the election that includes all reportable activities for the previous week.

(3)a. In addition to the reporting dates specified in subdivisions (1) and (2), reports required to be filed with the Secretary of State shall be filed with the Secretary of State on the eighth, seventh, sixth, fifth, fourth, third, and second day preceding a legislative, state school board, or other statewide primary, special, runoff, or general election, and by 12:01 p.m. on the day preceding a legislative, state school board, or statewide, primary, special, runoff, or general election if any principal campaign committee or political action committee receives or spends in the aggregate five thousand dollars ($5,000) or more on that day with a view toward influencing an election's results. If a daily report is required pursuant to this subdivision, the report shall include all reportable activity occurring on the day of the report as well as all reportable activity that has occurred on each day since the most recent prior report. Principal campaign committees and political action committees that are exempt from electronic filing and principal campaign committees and political action committees required to make daily reports pursuant to this subdivision for the 2012 election cycle may file reports by facsimile (FAX) transmission provided they keep proper documentation in their office.

b. Electronic filing on the Secretary of State's website may be implemented sooner than the 2014 election cycle as an alternative method of reporting; however, electronic filing shall be required beginning with the 2014 election cycle. Electronic filings shall be available to the public on a searchable database maintained on the Secretary of State's website.

(b) Except as provided in subsection (k), each principal campaign committee, political action committee, and elected state and local official covered under the provisions of this chapter who has not closed his or her principal campaign committee, shall annually file with the Secretary of State or judge of probate, as designated in Section 17-5-9, reports of contributions and expenditures made during that year. No annual report is required to be filed by a person who holds office because he or she was appointed to serve the remainder of a term vacated by another person, until the person serving has created a principal campaign committee. The annual reports required under this subsection shall be made on or before January 31 of the succeeding year.

(c) Each report under this section shall disclose:

(1) The amount of cash or other assets on hand at the beginning of the reporting period and forward until the end of that reporting period and disbursements made from same.

(2) The identification of each person who has made contributions to such committee or candidate within the calendar year in an aggregate amount greater than one hundred dollars ($100), together with the amount and date of all such contributions; provided, however, in the case of a political action committee identification shall mean the name and city of residence of each person who has made contributions within the calendar year in an aggregate amount greater than one hundred dollars ($100).

(3) The total amount of other contributions received during the calendar year but not reported under subdivision (c)(2) of this section.

(4) Each loan to or from any person within the calendar year in an aggregate amount greater than one hundred dollars ($100), together with the identification of the lender, the identification of the endorsers, or guarantors, if any, and the date and amount of such loans.

(5) The total amount of receipts from any other source during such calendar year.

(6) The grand total of all receipts by or for such committee during the calendar year.

(7) The identification of each person to whom expenditures have been made by or on behalf of such committee or elected official within the calendar year in an aggregate amount greater than one hundred dollars ($100), the amount, date, and purpose of each such expenditure, and, if applicable, the designation of each constitutional amendment or other proposition with respect to which an expenditure was made.

(8) The identification of each person to whom an expenditure for personal services, salaries, and reimbursed expenses greater than one hundred dollars ($100) has been made, and which is not otherwise reported or exempted from the provisions of this chapter, including the amount, date, and purpose of such expenditure.

(9) The grand total of all expenditures made by such committee or elected official during the calendar year.

(10) The amount and nature of debts and obligations owed by or to the committee or elected official, together with a statement as to the circumstances and conditions under which any such debt or obligation was extinguished and the consideration therefor.

(d) Each report required by this section shall be signed and filed by the elected official or on behalf of the political action committee by its chair or treasurer and, if filed on behalf of a principal campaign committee, by the candidate represented by such committee. There shall be attached to each such report an affidavit subscribed and sworn to by the official or chair or treasurer and, if filed by a principal campaign committee, the candidate represented by such committee, setting forth in substance that such report is to the best of his or her knowledge and belief in all respects true and complete, and, if made by a candidate, that he or she has not received any contributions or made any expenditures which are not set forth and covered by such report.

(e) Commencing with the 2014 election cycle, electronic filing of contributions and expenditures for any legislative, state school board, and statewide primary, special, runoff, or general election shall be mandatory, except as provided in subsection (g). The Secretary of State may provide electronic reporting sooner than the 2014 election cycle. Electronic filing shall satisfy any filing requirements of this chapter and no paper filing is required for any report filed electronically.

(f) In the 2012 election cycle the provisions for the time of filing contained in subsection (a) shall apply to the paper or facsimile (FAX) filings for any legislative, state school board, or statewide primary, special, runoff, or general election.

(g) Electronic filing of reports shall not apply to any campaign, principal campaign committee, or political action committee receiving five thousand dollars ($5,000) or less per election cycle.

(h) In connection with any electioneering communication paid for by a person, nonprofit corporation, entity, principal campaign committee, or other political committee or entity, the payor shall disclose its contributions and expenditures in accordance with this section. The disclosure shall be made in the same form and at the same time as is required of political action committees in this section; provided, however, no duplicate reporting shall be required by a political committee.

(i) Notwithstanding any disclosure requirements of subsection (h), churches are exempt from the requirements of this section unless the church's expenditures are used to influence the outcome of an election. Nothing herein shall require a church to disclose the identities, donations, or contributions of members of the church. As used in this section, the term church is defined in accordance with and recognized by Internal Revenue Service guidelines and regulations.

(j) Notwithstanding the disclosure requirements of this section, the provisions of this section shall not be interpreted to nor shall they require any disclosure for expenses incurred for any electioneering communication used by any membership or trade organization to communicate with or inform its members, its members' families, or its members' employees or for any electioneering communication by a business entity of any type to its employees or stockholders or their families.

(k) Each report required by this section shall include all reportable transactions occurring since the most recent prior report; however, duplicate reporting is not required by this section. A political action committee or principal campaign committee that is required to file a daily report is not required to also file a weekly report for the week preceding an election specified in subdivision (3) of subsection (a); a committee required to file a weekly report is not required to also file a monthly report in the month in which the election is held; and a committee required to file a monthly report is not required to also file an annual report in the year in which the election is held. The monetary balance in a report of each committee shall begin at the monetary amount appearing in the most recent prior report.

(l) The Secretary of State may promulgate administrative rules pursuant to the Alabama Administrative Procedure Act as are necessary to implement and administer the changes made to this section by Act 2012-477.



Section 17-5-8.1 - Electronic reporting; electronic searchable database; rules.

(a) Commencing with the 2014 election cycle, all statements, reports of contributions, and expenditures, and other filings required to be filed pursuant to this chapter, shall be submitted electronically over the Internet by a computer file containing the report information in a format and medium to be prescribed by the Secretary of State.

(b) Commencing with the 2014 election cycle, the Secretary of State shall implement and maintain an electronic database accessible by the public through the Secretary of State's website which provides the capability of search and retrieval of all statements, reports, and other filings required to be filed with the Secretary of State pursuant to this chapter. The searchable database shall provide the ability to search by a recipient's name, a contributor's name, a contributor's or recipient's Zip Code, and dates of contributions.

(c) Unless otherwise included in a report made pursuant to subsection (a) of Section 17-5-8, the principal campaign committee or political action committee shall file a report disclosing the receipt of any single contribution of twenty thousand dollars ($20,000) or more. These reports shall disclose the same information required by Section 17-5-8, and shall be filed within two business days of receipt of the contribution. Beginning with the 2014 election cycle these reports shall be filed electronically.

(d) Beginning with the 2012 election cycle, a principal campaign committee or political action committee shall close its books in order to complete its reports two days prior to the specified reporting dates.

(e) The Secretary of State may promulgate administrative rules pursuant to the Alabama Administrative Procedure Act as are necessary to implement and administer this section and Section 17-5-8.



Section 17-5-8.2 - Legislative findings.

(a) The Legislature determines that there is a compelling state and public interest in the disclosure of the source of funds used to advertise or otherwise influence public opinion with regard to elections as defined in Section 17-5-2(3). The Legislature further finds that these compelling interests should be designed to protect the public's right to know while protecting free speech of individuals as guaranteed in the U.S. Constitution and the Constitution of Alabama of 1901.

(b) Currently, the Fair Campaign Practices Act, as provided in this chapter, commencing with Section 17-5-1, et seq., regulates the disclosure of contributions and expenditures made for the purpose of influencing the outcome of an election. This chapter is also intended to regulate the disclosure of contributions and expenditures for electioneering communications.

(c) The Legislature finds and declares that Alabama voters have a right to know who pays for the costs of electioneering communications.



Section 17-5-9 - Filing procedure.

(a) All statements and reports, including amendments, required of principal campaign committees under the provisions of this chapter shall be filed with the Secretary of State in the case of candidates for state office or state elected officials, and in the case of candidates for local office or local elected officials, with the judge of probate of the county in which the office is sought for the 2016 election cycle.

(b) Political action committees, which seek to influence an election for local office or to influence a proposition regarding a single county, shall file all reports and statements, including amendments, with the judge of probate of the county affected. All other political action committees, except as provided in subsection (a) above, shall file reports and statements with the Secretary of State.

(c) In the case of candidates for a municipal office where the municipality is located in more than one county, the statements and reports shall be filed in the county where the city hall of the municipality is located. The judge of probate of the county where the report is filed, if the municipality is located in more than one county, shall provide a copy of the report to the judge of probate of the other county or counties where the municipality is located.

(d) For the 2014 and 2016 election cycles, all principal campaign committees and political action committees that file with the judge of probate, other than candidates for municipal office, may choose instead to file electronically with the Secretary of State pursuant to this chapter. Any such principal campaign committee or political action committee that chooses to file electronically with the Secretary of State shall first provide notice to the appropriate judge of probate, in a manner prescribed by the judge of probate, indicating that choice and shall continue to file electronically with the Secretary of State until terminated or dissolved pursuant to this chapter.

(e) Commencing with the 2018 election cycle, all principal campaign committees and political action committees that file with the judge of probate, other than candidates for municipal office, shall file electronically with the Secretary of State pursuant to this chapter.



Section 17-5-10 - Public inspection of reports; date of receipt.

(a) Each report or statement shall be preserved and a copy made available for public inspection by the Secretary of State or judge of probate, whichever is applicable.

(b) The date of filing of a report or statement filed pursuant to this chapter shall be deemed to be the date of receipt by the Secretary of State or judge of probate, as the case may be; provided, that any report or statement filed by certified or registered mail shall be deemed to be filed in a timely fashion if the date of the United States postmark stamped on such report or statement is the required filing date, and if such report or statement is properly addressed with postage prepaid.



Section 17-5-11 - Duties of Secretary of State and judge of probate.

The Secretary of State and the judge of probate shall have the following duties:

(1) To accept and file all reports and statements, including amendments, required by the provisions of this chapter to be filed with them and to accept any information voluntarily supplied that exceeds the requirements of this chapter.

(2) To make each statement and report filed by any principal campaign committee or political action committee or elected official available for public inspection and copying during regular office hours, any such copying to be at the expense of the person requesting copies; except that any information copied from such reports or statements may not be sold or used by any political party, principal campaign committee, or political action committee for the purposes of soliciting contributions or for commercial purposes, without the express written permission of the candidate or the committee reporting such information.

(3) To furnish any forms to be used in complying with the provisions of this chapter. The expenses incurred by the Secretary of State in furnishing forms, accepting statements and reports, filing statements and reports, and making such statements and reports available to the public shall be paid from moneys designated to the distribution of public documents.



Section 17-5-12 - Identification of paid advertisements.

(a) Any paid political advertisement or electioneering communication appearing in any print media or broadcast on any electronic media shall clearly and distinctly identify the entity responsible for paying for the advertisement or electioneering communication. It shall be unlawful for any person, nonprofit corporation, entity, candidate, principal campaign committee, or other political action committee to broadcast, publish, or circulate any campaign literature, political advertisement, or electioneering communication without a notice appearing on the printed matter with a clear and unmistakable identification of the entity responsible for directly paying for the advertisement or electioneering communication, or on the broadcast at the beginning, during, or end of a radio or television spot, stating that the communication was a paid advertisement, clearly identifying the entity directly responsible for paying for the advertisement or electioneering communication, and giving the identification of the person, nonprofit corporation, entity, principal campaign committee, or other political action committee or entity that paid for such communication.

(b) This section does not apply to any political advertisement or electioneering communication used by a candidate and the candidate's supporters or by a political committee if the message or advertisement is:

(1) Designed to be worn by a person.

(2) Placed as a paid link on an Internet website, provided the message or advertisement is no more than 200 characters in length and the link directs the user to another Internet website that complies with subsection (a).

(3) Placed as a graphic or picture link where compliance with the requirements of this section is not reasonably practical due to the size of the graphic or picture link and the link directs the user to another Internet website that complies with subsection (a).

(4) Placed at no cost on an Internet website for which there is no cost to post content for public users.

(5) Placed or distributed on an unpaid profile account which is available to the public without charge or on a social networking Internet website, as long as the source of the message or advertisement is patently clear from the content or format of the message or advertisement. A candidate or political committee may prominently display a statement indicating that the website or account is an official website or account of the candidate or political committee and is approved by the candidate or political committee. A website or account may not be marked as official without prior approval by the candidate or political committee.

(6) Distributed as a text message or other message via Short Message Service, provided the message is no more than 200 characters in length or requires the recipient to sign up or opt in to receive it.

(7) Connected with or included in any software application or accompanying function, provided that the user signs up, opts in, downloads, or otherwise accesses the application from or through a website that complies with subsection (a).

(8) Sent by a third-party user from or through a campaign or committee's website, provided the website complies with subsection (a).

(9) Contained in or distributed through any other technology related item, service, or device for which compliance with subsection (a) is not reasonably practical due to the size or nature of such item, service, or device as available, or the means of displaying the message or advertisement makes compliance with subsection (a) impracticable.



Section 17-5-13 - Cards, pamphlets, circulars, etc., to bear name of candidate, committee, etc.

It shall be unlawful for any person, candidate, principal campaign committee, or political action committee to publish or distribute or display, or cause to be published or distributed or displayed, any card, pamphlet, circular, poster, or other printed material relating to or concerning any election, which does not contain the identification required by Section 17-5-2(a)(5) of the person, candidate, principal campaign committee, or political action committee responsible for the publication or distribution or display of the same.



Section 17-5-14 - Corporate contributions or expenditures to political action committees; establishment by corporation; actions by utilities.

(a) A corporation incorporated or organized under the laws of this state, or doing business in this state, may make a contribution or expenditure to or on behalf of any candidate or political action committee in the same manner that an individual is permitted to make under the laws of this state, except as otherwise expressly prohibited by subsection (c).

(b) Any corporation may establish a political action committee, subject to the provisions of this section. Any corporation or any officer, employee, or agent acting on behalf of such corporation, is also permitted to give, pay, expend, or contribute money, services, or anything of value for the purposes of establishing, administering, or soliciting voluntary contributions to a separate, segregated fund to be utilized for political purposes as permitted by Section 17-5-14.1.

(c) A utility regulated by the public service commission may not make a contribution to any candidate for the public service commission, but shall otherwise be entitled to take any action permitted corporations under this section.



Section 17-5-14.1 - Establishment of segregated, separate political funds; voluntary contributions; filing of disclosure reports; violations.

(a) Any business or nonprofit corporation, incorporated under the laws of or doing business in this state, or any officer or agent acting on behalf of the corporation may give, pay, expend, or contribute money, services, anything of value for the purposes of establishing, administering, or soliciting voluntary contributions to a separate, segregated fund which can be utilized for political purposes (i) to aid or promote the nomination or election of any person, including an incumbent political officeholder or any other person who is or becomes a candidate for political office; or (ii) to aid or promote the interest or success, or defeat of any political party or political proposition. Any separate, segregated fund established hereunder for any of the above enumerated purposes shall be established and administered pursuant to the following requirements and prohibitions:

(1) Any such business or nonprofit corporation, or any officer or agent acting on behalf of such business or nonprofit corporation, may solicit voluntary contributions to the fund only from the corporation's, or its affiliates', stockholders and their families and its employees and their families; or in the case of a nonprofit corporation, its members and their employees. However, the funds may accept voluntary contributions from any individuals.

(2) The custodians of any separate, segregated political fund established hereunder shall file with the Secretary of State such financial disclosure reports or statements now required of a candidate for public office. Filing with the Secretary of State a copy of the information required to be filed with the Federal Election Commission by such separate, segregated fund shall constitute compliance with the reporting provisions of this section.

(b) It shall be unlawful:

(1) For any separate, segregated political fund established pursuant to this section or for any person acting on behalf of the fund to solicit or secure any money or anything of value by physical force, job discrimination, or financial reprisals, or by threats thereof; by dues, fees, or other moneys required as a condition of employment; or by moneys obtained in any commercial transaction;

(2) For any person soliciting contributions to the fund to fail to inform any person being solicited of the political purposes of the fund at the time of the solicitation;

(3) For any person soliciting for a contribution to the fund to fail to inform the person being solicited, at the time of the solicitation, of his or her right to refuse to contribute without any reprisal; and

(4) For any corporation regulated by the Public Service Commission to pass on to its customers any contribution made for the purpose of establishing, administering, or soliciting voluntary contributions to a separate, segregated fund to be utilized for political purposes.



Section 17-5-15 - Contributions by one person in name of another; contributions between political action committees, etc.

(a) It shall be unlawful for any person, acting for himself or herself or on behalf of any entity, to make a contribution in the name of another person or entity, or knowingly permit his or her name, or the entity's name, to be used to effect such a contribution made by one person or entity in the name of another person or entity, or for any candidate, principal campaign committee, or political action committee to knowingly accept a contribution made by one person or entity in the name of another person or entity; provided, however, that nothing in this chapter prohibits any person from soliciting and receiving contributions from other persons for the purpose of making expenditures to a candidate, political campaign committee, political action committee, or elected state or local official required to file reports pursuant to Section 17-5-8.

(b) It shall be unlawful for any political action committee or tax exempt political organization under 26 U.S.C. § 527, including a principal campaign committee, or any person authorized to make an expenditure on behalf of such political action committee or 527 organization, to make a contribution, expenditure, or any other transfer of funds to any other political action committee or 527 organization. It shall be unlawful for any principal campaign committee or any person authorized to make an expenditure on behalf of such principal campaign committee to make a contribution, expenditure, or other transfer of funds to any other principal campaign committee, except where the contribution, expenditure, or any other transfer of funds is made from a principal campaign committee to another principal campaign committee on behalf of the same person. Notwithstanding the foregoing, a political action committee that is not a principal campaign committee may make contributions, expenditures, or other transfers of funds to a principal campaign committee; and a separate segregated fund established by a corporation under federal law, if the fund does not receive any contributions from within this state other than contributions from its employees and directors, is not restricted by this subsection in the amount it may transfer to a political action committee established under the provisions of Section 17-5-14.1 by the same or an affiliated corporation.



Section 17-5-15.1 - Limitation on receipt and spending of funds by principal campaign committee of a state or local candidate.

(a) A principal campaign committee of a state or local candidate and any person authorized to make an expenditure on its behalf may not receive or spend, in a campaign for state or local office, campaign funds in excess of one thousand dollars ($1,000) that were raised by a principal campaign committee of a federal candidate.

(b) Any person who intentionally receives or expends campaign funds in violation of subsection (a) shall be guilty, upon conviction, of a Class C felony.



Section 17-5-16 - Fraudulent misrepresentation as acting for candidate, etc., prohibited; automated or pre-recorded communications.

(a) It shall be unlawful for any person fraudulently to misrepresent himself or herself, or any other person or organization with which he or she is affiliated, as speaking or writing or otherwise acting for or on behalf of any candidate, principal campaign committee, political action committee, or political party, or agent or employee thereof, in a manner which is damaging or is intended to be damaging to such other candidate, principal campaign committee, political action committee, or political party.

(b) It shall be unlawful for any automated or pre-recorded communication initiated, conducted, or transmitted through an automated telephone dialing service to be conducted without providing clear notice at the ending of the phone call that the communication was a paid political advertisement and clearly identifying the person, nonprofit corporation, entity, principal campaign committee, or political action committee that paid for such communication.

(c) It shall be unlawful for any person or entity to knowingly misrepresent, in any automated or pre-recorded communication that is a political advertisement and that is initiated via an automated telephone dialing service, the identification of the person, nonprofit corporation, entity, principal campaign committee, or political action committee that paid for such communication.

(d) The Attorney General of the State of Alabama shall have full power to investigate and enforce violations of this section and any owner, employer, agent, or representative of any automated dialing service found to be in violation of this section shall be guilty upon conviction of a Class A misdemeanor as provided in Section 17-5-19.



Section 17-5-17 - Solicitation by force, job discrimination, threats, etc., prohibited.

It shall be unlawful for any person, principal campaign committee, or political action committee established pursuant to this chapter or for any person acting on behalf of such person or committee, to solicit or secure any money or anything of value by physical force, job discrimination or financial reprisals, or by threats thereof or by the imposition of dues, fees, or other moneys required as a condition of employment.



Section 17-5-18 - Failure to file required statement or report.

Repealed by Act 2013-311, §3, effective August 1, 2013.



Section 17-5-19 - Violations.

(a) Except as otherwise provided in this section, a person who intentionally violates any provision of this chapter shall be guilty, upon conviction, of a Class A misdemeanor.

(b) A person who intentionally violates any reporting requirement of Sections 17-5-4, 17-5-5, or 17-5-8 shall be guilty, upon conviction, of a Class A misdemeanor. A person's failure to promptly file a required report upon discovering or receiving notice from any person that the report has not been filed, or the failure to promptly correct an omission, error, or other discrepancy in a filed report upon discovering or receiving notice of the discrepancy, shall create a rebuttable presumption of intent to violate the applicable reporting requirement.

(c) Any person who intentionally violates Section 17-5-7 shall be guilty, upon conviction, of a Class B felony.

(d) The Attorney General or district attorney for the appropriate jurisdiction may prosecute violations of this chapter. Venue for cases involving violations of this chapter shall be in the county in which the violation occurred or the county in which the alleged violator resides or is incorporated. If the alleged violator resides or is incorporated outside of the State of Alabama or if the violation or violations occurred outside the State of Alabama, venue shall be in Montgomery County.

(e) No prosecution for violation of this chapter shall be commenced later than two years after the date of violation. Notwithstanding the foregoing, a prosecution brought pursuant to Section 17-5-7 shall be commenced within four years after the commission of the offense.



Section 17-5-19.1 - Civil penalties.

(a) Commencing with the 2018 election cycle, the appropriate election official, based on the location of filing as required by Section 17-5-9, shall levy an administrative penalty against any person who fails to timely file a report required by this chapter and who does not remedy the filing of the report pursuant to subsection (h). The State Ethics Commission shall have the authority to levy an administrative penalty against any person who files a materially inaccurate report required by this chapter and who does not remedy the filing of the report pursuant to subsection (g).

(b) The schedule of civil penalties shall be as follows:

(1) The lesser of three hundred dollars ($300) or 10 percent of the amount of contributions or expenditures not properly reported for a first offense in an election cycle.

(2) The lesser of six hundred dollars ($600) or 15 percent of the amount of contributions or expenditures not properly reported for a second offense in an election cycle.

(3) The lesser of one thousand two hundred dollars ($1,200) or 20 percent of the amount of contributions or expenditures not properly reported for a third or subsequent offense in an election cycle.

(c) A fourth failure to timely or accurately file a report in an election cycle shall create a rebuttable presumption of intent to violate the reporting requirements of this chapter. The Secretary of State or judge of probate, as appropriate based on the location of filing, shall notify the Attorney General and the appropriate district attorney of all persons who violate the filing requirements four or more times in an election cycle.

(d) Upon imposition of a civil penalty pursuant to this section, the appropriate filing official shall send the person upon whom the penalty is being imposed proper notification by certified mail of the imposition of the penalty. If an electronic mail address is on file with the Secretary of State, the Secretary of State shall also provide such notification by electronic mail.

(e) Civil penalties levied shall be paid to the appropriate filing official within 45 days of the finality of any review. The Secretary of State or judge of probate, through his or her attorney, may institute proceedings to recover any penalties ordered pursuant to this section that are not paid by, or on behalf of, the person against whom they are levied and may collect necessary fees and costs associated with the collection action.

(f) All penalties collected by a judge of probate shall be distributed to that county's general fund, and all penalties collected by the Secretary of State shall be distributed to the State General Fund.

(g) A person who voluntarily files an amended report to correct an error in an otherwise timely filed report without being prompted by a filing official shall not have committed an offense or be subjected to a civil penalty under this section, so long as, in the case of a candidate, the corrected report is filed prior to the election at issue, and so long as, in the case of a political action committee, the corrected report is filed prior to the close of the calendar year.

(h) Failure to file a timely report shall not be considered an offense or subjected to a civil penalty pursuant to subsection (a) so long as it is the first failure by that candidate or political action committee for the election cycle and the report is filed within 48 hours of the time it was due.

(i) Any penalties assessed pursuant to this section may be paid with campaign funds.



Section 17-5-19.2 - Administrative review.

(a) Any person upon whom a civil penalty has been imposed pursuant to Section 17-5-19.1 may seek a review of such penalty by filing a written notice with the Secretary of Sate or judge of probate no later than 14 days after the date on which notification of the imposition of the penalty was mailed to the person's last known address in accordance with Section 17-5-19.1. The Secretary of State or judge of probate shall refer such review to the State Ethics Commission.

(b) The commission may set aside or reduce a civil penalty upon a showing of good cause. The person seeking review shall bear the burden of proof.



Section 17-5-20 - Appointment of designated filing agents; submission of reports.

(a) A candidate, or in the case of a political action committee, the chair or treasurer, may appoint a designated filing agent on a form prescribed by the Secretary of State. Upon receiving a notice of appointment of designated filing agent, the Secretary of State, as soon as practicable, shall take the necessary steps to enable the designated filing agent to electronically submit any report or other filing required by this chapter on behalf of his or her principal.

(b) The submission of a timely, complete, and correct report or other filing required by this chapter by a designated filing agent shall satisfy the filing or reporting requirement of the designated filing agent's principal; however, the appointment of a designated filing agent does not itself absolve any person having a duty to submit any report or other filing under this chapter of liability for failure to timely submit such filing, for filing a false, incomplete, or inaccurate report, or for any other violation under this chapter.

(c) The submission of a report or other filing required by this chapter by a designated filing agent creates a rebuttable presumption that the submission was approved and intended by the candidate, his or her principal campaign committee, or the political action committee or treasurer thereof. Notwithstanding the foregoing, it is a defense to prosecution that the designated filing agent acted beyond the scope of his or her authority.



Section 17-5-21 - Administrative rules.

The Secretary of State is authorized to promulgate administrative rules pursuant to the Alabama Administrative Procedure Act as necessary to implement and administer the Alabama Fair Campaign Practices Act.






Chapter 6 - ELECTION PREPARATION.

Article 1 - Precincts.

Section 17-6-1 - Purpose.

It is the purpose of this chapter to provide for participation by the State of Alabama in programs of the Bureau of the Census of the United States Department of Commerce which provide for furnishing census information to the states for purposes of reapportionment, pursuant to federal laws for that purpose. It is further the purpose of this chapter to reduce voter confusion and facilitate the election process in Alabama.



Section 17-6-2 - Establishment of precincts; boundaries; precinct map; reapportionment coordination.

(a) The governing body of each county shall establish precincts, define the territorial limits for which each precinct is established, prescribe their boundaries using the most recent federal decennial census tract and block map, and designate the precincts. The governing body of each county shall, by resolution, adopt the establishment and boundaries of each precinct in accordance with the timetable as set forth herein.

(b) Each precinct shall be a contiguous, compact area having clearly defined and clearly observable boundaries coinciding with visible features readily distinguishable on the ground such as designated highways, roads, streets, or rivers or be coterminous with a county boundary.

(c) Each county governing body shall provide and maintain at all times a suitable map showing the current geographical boundaries with designation of precincts and a legal description of the geographical boundaries of each precinct. Each county governing body shall send a copy of each map, with description attached, to the county board of registrars, the judge of probate, and the Permanent Legislative Committee on Reapportionment. All features, names, titles, and symbols on the map shall be clearly shown and legible. Each map sheet shall indicate the date of the base map or the date of last revision.

(d)(1) In complying with the provisions of this section for the establishment of precincts and the prescription of their boundaries, each county governing body and the board of registrars shall coordinate with the Permanent Legislative Committee on Reapportionment or their designees, pursuant to their authority to submit a plan for census data for reapportionment under the provisions of Section 199 of the Constitution of Alabama of 1901, and shall adopt or adjust precinct boundaries as may be necessary to comply with this section.

(2) Each county governing body shall by resolution adopt a proposal for the establishment or adjustment of precinct boundaries, in compliance with this section. Any establishment of a precinct or adjustment of a precinct boundary that complies with this section shall be effective for the purpose of establishing block boundaries for the federal decennial census and for all other election purposes.



Section 17-6-3 - Voting districts; naming of precincts.

(a) Except as may be provided further by local election laws or by the electronic vote counting statutes, the counties in this state, as divided pursuant to this chapter into election precincts, and the boundaries of such precincts shall so remain until changed by order of the county governing body, but the county governing body, at its first regular meeting in March in each even-numbered year, shall subdivide any election precinct in which there are more than 2,400 qualified voters and electronic voting machines are used into voting districts or shall divide alphabetically the list of qualified voters in such precincts into groups and assign each qualified voter a designated voting place so as to provide an electronic voting machine for every person legally entitled to vote at a polling place at which not more than 2,400 votes on a single electronic voting machine will be cast.

(b) Except as may be provided further by local election laws, the county governing body, at its first regular meeting in March in each even-numbered year, shall in their respective counties examine the state voter registration list, and if it shall appear from such examination and from other available sources of information that it is anticipated in any election precinct as constituted pursuant to this chapter in which electronic voting machines are used that more than 2,400 qualified votes will be cast by electronic voting machines, they shall immediately provide additional electronic voting machines at established polling places in such precinct and shall authorize the judge of probate to separate the list of qualified registered voters in the precinct, as shown by the state voter registration list as reported for the county, into groups in alphabetical order so that no group in a precinct where electronic voting machines are used shall cause a single electronic voting machine to record more than 2,400 votes.

(c) If the manufacturers' recommended maximum number of ballots is less than 2,400, then that recommended number shall be used to determine the number of electronic voting machines.

(d) Whenever any election precinct has been subdivided into voting districts, pursuant to subsection (a) or (b), the county governing body making the subdivision shall immediately cause a description of the boundaries of the voting districts to be filed in the office of the judge of probate and with the board of registrars and shall post a copy thereof at the county courthouse.

(e) The precincts shall be named and designated by the county governing body numerically or alphabetically or by a combination thereof in a manner that shall be uniform statewide as determined by the Association of County Commissions and approved by the Permanent Legislative Committee on Reapportionment.



Section 17-6-4 - Designating and equipping voting places; county voting centers.

(a) Except as may be provided further by local election laws or by the electronic vote counting statutes, the county governing bodies shall designate the places of holding elections in the precincts established hereunder, and, whenever the county has alphabetically divided the list of registered qualified voters of a precinct into groups, it shall designate not only the voting place but also the number of electronic voting machines at each voting place in the precinct, being sure that it designates an electronic voting machine for each group of qualified voters. The county governing body is specifically authorized to provide for installing as many electronic voting machines as are needed in each precinct, and the electronic voting machines may be installed at one designated voting place or there may be more than one voting place designated and such number of electronic voting machines installed at each place as needed to provide for the voters authorized to vote at each place. The county governing body shall file with the judge of probate of the county and with the board of registrars along with a copy of its order fixing the boundaries of a precinct, the names of places designated for voting, indicating in those precincts in which the voters have been alphabetically divided into groups the voting places and electronic voting machines at which each alphabetical group shall vote and shall also post the list of voting places at the county courthouse.

(b) The judge of probate, within five days after the county governing body of any county files with him or her the boundaries of the election precincts and the names of the voting places therein, shall give notice of the same by publishing the same in some newspaper of general circulation published in the county and shall have the same posted by the sheriff at the courthouse and at two public places in the election district of the precinct. The notice shall describe the election precincts by their numbers and shall specify the place therein where elections are to be held.

(c) Where election precincts have been subdivided into voting districts hereunder, no voter in any election held thereafter shall vote at any place other than the voting district in which the voter at the time is registered as a qualified elector. Notwithstanding the foregoing, any county, by local law, may establish voting centers by combining voters from two or more precincts in order to create a voting center in order to facilitate, or reduce costs, for elections.

(d) Except as may be provided further by local election laws or by the electronic vote counting statutes, whenever places of voting are once designated and established as required by this chapter, the voting places for precincts shall not be changed within three months before an election is to be held. When the boundaries of election precincts are changed, the county governing body shall forthwith designate and establish at least one voting place for every 2,400 voters in each election precinct so created. Places of voting shall be the same for all elections, whether primary, general, or special, or federal, state, district, or county.

(e) The courthouse is the place of holding elections in the precinct in which it is situated unless another place for that purpose is designated by the county governing body. Elections must be held at such places in the other precincts as may be designated hereafter by the county governing body.



Section 17-6-5 - List of voters for each voting place.

The judge of probate shall prepare a separate, correct alphabetical list of all the names of qualified electors or voters for each voting place from the state voter registration list, pursuant to Sections 17-4-1 and 17-4-2, for all elections hereafter held in this state, whether primary, general, or special, or federal, state, district, or county, and, except for municipal elections, shall certify separately for each voting place, to the election officials appointed for holding the election, which election official shall be an elector qualified to vote only in the box at the place for which he or she is chosen to serve, a list containing only the names of the voters or qualified electors entitled to vote at the voting place. Nothing in this section shall prevent a series of lists of names of voters or electors of other voting places from being certified by the judge of probate on the same general list for information. A vote cast at a place other than the voting place at which the voter is entitled to vote shall be illegal.



Section 17-6-6 - Adjustment of precinct configuration, boundaries, etc.

(a) The county governing body shall have sole authority to change the configuration, boundaries, or designation of an election precinct. Any change so determined shall be adopted by resolution of the county governing body.

(b) A county governing body shall only change a precinct by dividing the precinct into two or more precincts except when in order to make it more convenient for voters to vote, or to facilitate the administration of the election process, or to accomplish reapportionment, it becomes necessary to consolidate all or part of a precinct with adjacent precincts, a part or parts may be consolidated.

(c) Except as may be provided further by local election laws or by the electronic vote counting statutes, whenever at any general or primary election it is anticipated over 2,400 votes will be cast on an electronic voting machine , the county governing body shall adjust the boundary lines of the election precincts or shall authorize the judge of probate to separate the list of qualified registered voters in such precinct into alphabetical groups so as to provide one electronic voting machine for every 2,400 votes or fraction thereof cast and may divide or consolidate any number of precincts and resubdivide the same in order that not more than 2,400 votes shall be cast on a single electronic voting machine and voters are authorized to vote at only one place.

(d) In changing any precinct boundary, the county governing body shall comply with the requirements of Section 17-6-2.

(e) Within 30 days after the adoption of any resolution as provided in this section, the county governing body shall send to the Permanent Legislative Committee on Reapportionment a certified copy of the resolution and a copy of a map showing the new precinct boundaries together with a written description of such boundaries.



Section 17-6-7 - Permanent Legislative Committee on Reapportionment as liaison with Bureau of Census; assistance to counties.

(a) The Permanent Legislative Committee on Reapportionment, or its designees, shall serve as the state liaison with the United States Bureau of the Census on all matters related to the tabulation of population and other census information for purposes of reapportionment. The Permanent Legislative Committee on Reapportionment may submit to the bureau, on behalf of the state, a plan identifying the geographic areas for which specific tabulations of population or other census information are desired for reapportionment purposes, in accordance with criteria established by the United States Secretary of Commerce, and may supply such other information as may be required by the Census Bureau or the Secretary of Commerce in order to furnish the state such tabulations.

(b) The Permanent Legislative Committee on Reapportionment shall furnish the county governing bodies and the county boards of registrars such information and assistance as is necessary in order to enable them to comply timely with the Census Bureau requirements.



Section 17-6-8 - Cooperation with Permanent Legislative Committee on Reapportionment.

All state and county agencies and officials shall cooperate with the Permanent Legislative Committee on Reapportionment in carrying out the purposes of this chapter and shall cooperate with the Permanent Legislative Committee on Reapportionment in the development of all information, maps, and other data as is needed to comply with requirements of the Census Bureau. Failure to comply with the provisions of this chapter shall be a Class B misdemeanor punishable as prescribed by law.



Section 17-6-9 - Inapplicability to municipal elections.

The provisions of this article shall have no effect on the conduct of municipal elections of this state. It is further specifically provided that nothing herein contained shall be construed to require any municipality to establish single or multiple representation districts for the election of municipal officials in this state. It is further provided that all general or local provisions of law regarding the conduct of municipal elections are hereby expressly preserved.






Article 2 - Ballots.

Section 17-6-20 - Elections must be by official ballot.

In all elections held in this state on any subject which may be submitted by law to the vote of the people and for all or any state, county, district, or municipal officers, the voting shall be by official ballot prescribed by law; but this section shall not apply to elections held for trustees of public schools or other local elections which are otherwise specifically provided for.



Section 17-6-21 - Contents; amendments; withdrawal of name.

(a) The official ballots shall contain the names of all candidates nominated by caucus, convention, mass meeting, primary election, or other assembly of any political party or faction, or by petition of electors and certified as provided in Section 17-9-3, but no person's name shall be printed upon the ballots who, within the time period set forth in subsection (c), notifies the judge of probate in writing, acknowledged before an officer authorized by law to take acknowledgments, that he or she will not accept the nomination specified in the certificate of nomination or petition of electors. The name of each candidate shall appear but one time on the ballot and under only one emblem.

(b) A nomination for a candidate in a primary or general election shall be finalized by the respective state executive committees not later than 76 days before the primary or general election. Any amendment to a certification of a candidate by a state executive committee shall be filed with the judge of probate in the case of a county office, or the Secretary of State in the case of a state or federal office. Any amendment filed after the 76th day before a primary or a general election shall be accepted by the judge of probate or the Secretary of State but shall not be cause for reprinting of the ballots. The name of a candidate who is the subject of the amendment and who is disqualified by a political party or who has withdrawn as a candidate shall remain on the ballot, not be replaced by the name of another candidate, and the appropriate canvassing board shall not certify any votes for the candidate. Any amendment to a certification to correct the spelling of the name of a candidate that is filed after the 76th day before a primary or general election, or after the printing of absentee ballots for a primary runoff election has commenced, shall not be cause for reprinting of the ballots and shall not affect the counting or certification of any votes cast for the candidate.

(c) The notification deadline for persons who do not wish to accept nomination in a primary election is 76 days before the date of the election. A person who does not wish to accept nomination in a second primary election shall submit the notification set forth in subsection (a) before the printing of absentee ballots. The notification deadline for persons who do not wish to accept nomination in a general election is 76 days before the date of the election. In the event that a candidate submits a notification of withdrawal after the applicable deadline, the name of the candidate shall remain on the ballot and the appropriate canvassing board may not certify any votes for the candidate.



Section 17-6-22 - Political parties not included on ballot unless requirements met.

(a) No political party, except those qualified as a political party under Chapter 13, shall be included on any general election ballot unless:

(1) The party shall have filed with the Secretary of State or other appropriate official on the date of the first primary election a list of the signatures of at least three percent of the qualified electors who cast ballots for the office of Governor in the last general election for the state, county, city, district, or other political subdivision in which the political party seeks to qualify candidates for office; and unless

(2) The party shall have fulfilled all other applicable requirements of federal, state, or local laws.

(b) The provisions of this section are supplemental to the provisions of Chapter 13, and other laws regarding the conduct of elections in Alabama, and shall repeal only those laws or parts of laws in direct conflict herewith.



Section 17-6-23 - Uniform ballots at each polling place; electors for President and Vice President.

There shall be provided at each polling place at each election at which public officers are voted for, but one form of ballot for all the candidates for public office, and every ballot shall contain the names of all candidates whose nominations for any office specified on the ballot have been duly made and not withdrawn, as provided in this chapter, together with the title of the office, arranged in tickets under the titles of the respective political parties or independent bodies as certified in the certificates of nomination. When electors for the President and Vice President of the United States are to be elected, the names of the candidates for President and Vice President shall be listed on the ballot, but not the names of the electors.



Section 17-6-24 - Printing and design.

(a) All ballots shall be in accordance with the provisions of this chapter and shall contain a party emblem for each political party represented on the ticket. The arrangement of the ballot shall in general conform substantially to the plan hereinafter given, and in all cases the party columns must be placed in alphabetical order, beginning on the left of the ballot. The list of candidates of the several parties shall be printed in parallel and perpendicular columns, each column to be headed by the chosen device of such party and the party name or other designation in such order as the Secretary of State may direct. The number of columns shall exceed by one the number of separate tickets of candidates to be voted for at the polling place for which the ballot is provided, and in the appropriate place the words vote for one (or two or other number, as the case may be) to indicate the number which may be elected to each office. On the right of each ballot shall be a column in which shall be printed only the titles of the office for which candidates may be voted for by the electors at the polling places for which the ballot is printed. The column is designated as "blank column," and in such column the voting spaces shall be omitted, but in all other respects such blank column shall be a duplicate of the political party columns upon such ballot.

(b) The ballot style and design shall be in substantial conformity with rules promulgated by the Secretary of State under the Administrative Procedure Act.



Section 17-6-25 - Order of listing of candidates on ballots.

The names of candidates for each office shall be listed on the ballot in alphabetical order by surname, and the offices shall be listed in the following order:

(1) President (if preference primary).

(2) Governor.

(3) Lieutenant Governor.

(4) United States Senator.

(5) United States Representative.

(6) Attorney General.

(7) State Senator.

(8) State Representative.

(9) Supreme Court Justice.

(10) Court of Civil Appeals Judge.

(11) Court of Criminal Appeals Judge.

(12) Secretary of State.

(13) State Treasurer.

(14) State Auditor.

(15) Commissioner of Agriculture and Industries.

(16) Public Service Commissioner.

(17) State Board of Education Member.

(18) Circuit Court Judge.

(19) District Attorney.

(20) District Court Judge.

(21) Circuit Clerk.

(22) Other public officers (to be listed in the order prescribed by the judge of probate).

(23) Delegate to national convention.

(24) Other party officers (to be listed in the order prescribed by the judge of probate).



Section 17-6-26 - Order of arrangement; content requirements; secrecy envelopes or folders.

(a) Ballots, so far as practicable, shall be in the same order of arrangement as required by Section 17-6-24, except that they shall be of the size and design required by the precinct ballot counters and may be printed upon one or more separate pages or cards. Ballots for precinct ballot counters shall be manufactured with one detachable stub and numbered sequentially within each county with the sequence number printed on the stub but not on the ballot itself. There shall be printed on each absentee ballot and ballot for precinct ballot counters the ballot style number. This ballot style number shall represent the political race makeup of the ballot.

(b) In primary elections, constitutional amendments may be printed on party ballots, provided that sufficient ballots containing only the constitutional amendments are available for those voters who do not wish to sign the pledge for a party ballot.

(c) Secrecy envelopes or folders shall be provided in sufficient quantity for use by voters in transporting their completed ballots from the voting stations to the precinct ballot counter.



Section 17-6-27 - Write-in votes; listing of independent candidates; form of ballots.

The elector may write in the column under the title of the office the name of any person whose name is not printed upon the ballot for whom the elector may desire to vote. In case of nomination by independent bodies, the ballot shall be so arranged that at the right of the last column for party nomination the several tickets of the names of the independent candidates shall be printed in one or more columns according to the space required, having above each of the tickets the political or other names selected to designate such independent nominations. The ballot form shall be designated by rule promulgated by the Secretary of State under the Administrative Procedure Act.



Section 17-6-28 - Requirements for write-in votes.

THIS SECTION WAS AMENDED BY ACT 2016-450 IN THE 2016 FIRST SPECIAL SESSION, EFFECTIVE NOVEMBER 1, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Write-in votes shall be permitted only in non-municipal general elections and shall be counted as provided in this section based on one of the following:

(1) Upon a determination that the number of write-in votes for a specific office is greater than or equal to the difference in votes between the two candidates receiving the greatest number of votes for the specific office.

(2) Upon a written request satisfying the requirements in subsection (i).

(b) The ballot for a non-municipal general election must be constructed so that the voter can mark a write-in vote for each office in the same manner that votes are registered for regular candidates. In order to cast a valid write-in vote, the voter must (1) write the name on the ballot and (2) register the vote by a mark in the space designated for that office. A write-in vote that is not registered as provided above shall not be considered a valid write-in vote and shall not be included in determining the number of write-in votes cast for a specific office as required in this section. If a voter registers a vote for a name on the ballot and then writes in another name for the same office but fails to register the write-in vote, the ballot shall be treated as if no write-in vote had occurred and the regular vote shall be counted. If a properly registered write-in vote causes an over-vote, it shall be treated as any other over-vote and none of the votes for the over-voted office shall be counted. However, the remainder of the ballot shall be counted. When counting write-in votes, poll officials must check for over-votes if the electronic ballot counter does not perform the function.

(c) Upon the closing of the polls, all write-in votes, which may be in the form of a ballot or, if an electronic voting system is utilized in the polling place, a ballot image, results tape, or other media as prescribed by the Secretary of State by administrative rule, from each polling place in the county shall be returned to a central location in the county as determined by the judge of probate where the canvassing board shall determine the number of write-in votes cast for each office on the ballot, ballot image, results tape, or other media as prescribed by the Secretary of State by administrative rule. The chair of each local political party as defined in Section 17-13-40, any person whose name is on the ballot as an independent, and any announced or known write-in candidates shall be given a minimum of 24 hours notice of the time and place where the canvassing board will meet to determine the number of write-in votes cast for each office on the ballot, ballot image, results tape, or other media prescribed by the Secretary of State by administrative rule and shall be permitted to be present when the determination is made. The county, at its discretion, may appoint and compensate poll workers to assist the canvassing board in determining the number of write-in votes for each office. After the determination of the number of write-in votes cast for each office has been made, the canvassing board shall take the following actions:

(1) For federal and state offices on the ballot, prepare and transmit to the Secretary of State not later than 5:00 p.m. on the first Friday following the election a written report itemizing the number of write-in votes cast for each separate federal or state office on the ballot and the total votes cast for each of the candidates receiving the greatest number of votes for each federal or state office on the ballot in the county.

(2) For each specific county office on the ballot, determine whether the number of write-in votes cast is greater than or equal to the difference in votes between the candidates receiving the greatest number of votes for the specific county office.

(3) Post a notice stating the number of write-in votes cast in each office on the ballot and, for each specific county office on the ballot, stating whether the number of write-in votes cast for the office is greater than or equal to the difference in votes between the candidates receiving the greatest number of votes for the specific county office. The notice shall be posted on the door of the courthouse and any other place deemed appropriate by the canvassing board including, but not limited to, a county website.

(d) Upon determining the number of write-in votes as required in subsection (c), all ballots, ballot images, or results tapes with write-in votes shall be delivered to the sheriff who shall securely keep the ballots, ballot images, or results tapes in the same manner as provisional ballots are kept pursuant to subsection (d) of Section 17-10-2.

(e) Upon receipt of all county reports setting out the number of write-in votes for each federal or state office, the Secretary of State shall determine whether the number of write-in votes cast statewide for any specific federal or state office is greater than or equal to the difference in votes between the candidates receiving the greatest number of votes for that office. In the event the Secretary of State determines that the number of write-in votes cast statewide for any federal or state office is greater than or equal to the difference in votes between the candidates receiving the greatest number of votes for that office, not later than noon on the first Monday following the election, the Secretary of State shall notify each judge of probate from a county where write-in votes for that office were cast that the write-in votes for that office shall be counted and reported as provided in this section.

(f) When the number of write-in votes for any specific office is greater than or equal to the difference in votes between the candidates receiving the greatest number of votes for that office write-in votes shall be counted at the same time and in the same manner as provisional ballots are counted pursuant to subsection (f) of Section 17-10-2.

(g) Any qualified elector who disputes the determination regarding the counting of write-in votes cast for any particular office on the ballot made by either the canvassing board or the Secretary of State may file a written objection as follows, stating with specificity the grounds for objection:

(1) For objections to the determination made by a canvassing board for a specific county office, the objection shall be filed with the canvassing board prior to the date ballots are due to be counted pursuant to subsection (f).

(2) For objections to the determination made by the Secretary of State for a specific federal or state office, the objection shall be filed with the Secretary of State prior to the date ballots are due to be counted pursuant to subsection (f).

Any written objection filed pursuant to this subsection shall be reviewed by the canvassing board for objections filed under subdivision (1) or by the Secretary of State for objections filed under subdivision (2). If it is determined the objection has merit, write-in ballots cast in the office subject to the objection shall be counted pursuant to subsection (f).

(h) Any expenses incurred by a county for the counting of write-in votes shall be a reimbursable expense as provided in Chapter 16.

(i) In addition to the requirement to count write-in votes as provided in this section, any qualified elector who voted in an election may request that write-in votes for a specific county office on a ballot be counted provided the request is made in writing to the judge of probate in the county where the elector voted no later than 5:00 p.m. on the first Friday following the election and is accompanied by a bond or certified check in an amount sufficient to cover the cost of the count as determined by the judge of probate. Any qualified elector who voted in an election may request that write-in votes for a federal or state office on a ballot to be counted, provided the request is made in writing to the Secretary of State not later than 5:00 p.m. on the first Friday following the election and is accompanied by a bond or certified check in an amount sufficient to cover the cost of the count as determined by the Secretary of State. Any write-in vote count authorized under this subsection shall take place at the same time and in the same manner as provisional ballots are counted pursuant to subsection (f) of Section 17-10-2.



Section 17-6-29 - Party emblem - Submission; approval.

Each political party, by its state party convention or state executive committee, shall adopt, prepare, and file with the Secretary of State, at least 60 days before each election for state officers, an original copy and a copy in a digital or other electronic format acceptable by the Secretary of State of an emblem to be printed at the top of the column of such ballot assigned to such party, as a distinctive and characteristic heading thereof; and such emblem shall not be more than one inch and a half square. No party shall adopt an emblem similar in appearance to an emblem already adopted by another political party or organization, and the Secretary of State, upon the presentation or offer of any emblem which in his or her opinion is so like any other emblem already filed as to be likely to mislead any voter, shall forthwith notify the committee or any officer thereof or any person sending or offering such emblem of such similarity or resemblance and shall require such party, organization, or committee to adopt, prepare, and file another emblem. The emblem, once adopted, prepared, and filed as required, shall continue the emblem of the party adopting it until it is changed by the same or like authority as prepared, adopted, and filed the original emblem, and the changed emblem, as prepared and adopted, if filed and accepted by the Secretary of State as in case of the original emblem.



Section 17-6-30 - Party emblem - Certification to judge of probate.

The Secretary of State shall send a copy of the emblem adopted by each political party with a certification of the ballot to each judge of probate in the state of the adoption of the emblem by the political party filing it.



Section 17-6-31 - Party emblem - Prohibited designs.

The coat of arms or seal of any state or the United States, or the national flag, or the likeness of any person, living or dead, or religious emblem or symbol of any secret or fraternal organization or society, or the symbol of any industrial organization or a representation of a coin or the currency of the United States shall not be used as an emblem.



Section 17-6-32 - Party emblem - Use when party is divided.

When there is a division of any political party and each faction claims the party emblem, the judge of probate shall at once certify the fact to the chair of the state executive committee of that party, who shall within 10 days notify the judge of probate which ticket is entitled to the party emblem, and the judge of probate shall be governed by the decision of the chair, whereupon the other factions may file with the judge of probate an emblem to be used in that election only.



Section 17-6-33 - Designation of different offices of same classification.

Whenever nominations for two or more offices of the same classification are to be made, or whenever candidates are to be elected to two or more offices of the same classification at the same primary, general, special, or municipal election, each office shall be separately designated by number on the official ballot as "Place No. 1," "Place No. 2," "Place No. 3" and so forth; and the candidates for each place shall be separately nominated or elected, as the case may be. Each candidate for nomination for such office shall designate in the announcement of his or her candidacy and in his or her request to have his or her name placed on the official primary ballot the number of the place for which he or she desires to become a candidate. The name of each qualified candidate shall be printed on the official ballot used at any such election beneath the title of the office and the number of the place for which he or she is seeking nomination or election. No person shall be a candidate for more than one such place; provided, that this provision shall not apply to counties having a population of 500,000 or more according to the last or any subsequent federal census, except as to judicial officers and members of Congress.

In the case of elections for district court judges, circuit court judges, and appellate court judges, the Administrative Office of Courts shall recommend ballot places to the Secretary of State no later than December 1st of the year prior to the election.



Section 17-6-34 - Secret ballot.

Every voter in Alabama shall have the right to vote a secret ballot, and that ballot shall be kept secret and inviolate.



Section 17-6-35 - Procedure to vote straight party ticket.

If the elector desires to vote a straight party ticket, that is, for each and every candidate for one party for whatever office nominated, he or she shall mark the name of the party at the head of the ticket in the manner determined by a rule adopted by the Secretary of State under the Administrative Procedure Act.



Section 17-6-36 - Procedure to vote for one candidate not on party ticket.

When only one candidate is to be elected to any office and the elector desires to vote for a candidate not on the straight party ticket, the elector may mark the name of the candidate for whom he or she desires to vote on the ballot.



Section 17-6-37 - Procedure to vote for two or more candidates on different party tickets.

When two or more candidates are to be elected to the same office and the elector desires to vote for candidates on different party tickets for such office, the elector may mark the names of the candidates for whom he or she desires to vote on the ballot.



Section 17-6-38 - Procedure to vote split ticket.

If the elector desires to vote a split ticket, that is, for candidates of different parties, the elector may mark the voting space by the name of each candidate for whom the elector desires to vote on whatever ticket the candidate may be.



Section 17-6-39 - Procedure when straight party ticket does not contain names of all candidates.

If the ballot marked for a straight party ticket does not contain the names of candidates for all offices for which the elector may vote, the elector may vote for candidates for such offices so omitted by marking the names of candidates for such offices on other tickets, or by writing the names, if they are not printed, upon the ballot in the blank column under the title of the office.



Section 17-6-40 - Procedure to vote for person whose name not on ballot.

If the elector desires to vote for any person whose name does not appear upon the ballot, he or she can so vote by writing the name in the proper place on the blank column.



Section 17-6-41 - Ballot for constitutional amendment.

Whenever a constitutional amendment is submitted to a vote of the qualified electors the substance or subject matter of each proposed amendment shall be so printed that the nature thereof shall be clearly indicated. Following each proposed amendment or other public measure on the ballot shall be printed the word "Yes" and immediately under that shall be printed the word "No." The choice of the electors shall be indicated by a mark made by the elector or under the elector's direction opposite the words expressing the elector's desire.



Section 17-6-42 - Ballots to be paid for by counties and cities.

The printing and delivery of the ballots and cards of instructions to voters shall in municipal elections be paid for by the several cities and towns and in all other elections by the several counties respectively.



Section 17-6-43 - Packaging of ballots; detachable stubs.

Ballots for use in a precinct shall be packaged in convenient numbers in such manner that each ballot may be removed separately. Each ballot shall have attached to it a numbered stub which can be detached therefrom without injury to the ballot or exposing the contents thereof.



Section 17-6-44 - Number of ballots per elector.

There shall be provided for each voting place at least one ballot for each registered elector at that place.



Section 17-6-45 - Performance of duties under chapter for municipal elections.

In case of any municipal election held at a time different from a general state or federal election, the duties herein prescribed for the judge of probate in respect to receiving nominations, printing and distributing ballots and cards of instructions shall be discharged under the same sanctions by the mayor or other chief executive officer of the city or town.



Section 17-6-46 - Instructional posters.

(a) The judge of probate shall cause to be printed in large type posters of instructions for the guidance of electors in preparing their ballots. Instructional information shall not show partiality to any political party or candidate. The information shall include:

(1) A sample version of the ballot that will be used for that election.

(2) Information regarding the date of the election and the hours during which polling places will be open.

(3) Instructions on how to vote, including how to cast a vote and how to cast a provisional ballot.

(4) Instructions for mail-in registrants and first-time voters registering and voting for the first time after January 1, 2003.

(5) General information on voting rights under applicable federal and state laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated.

(6) General information on federal and state laws regarding prohibitions on acts of fraud and misrepresentation.

(b) The judge of probate shall furnish to the sheriff three, or more if necessary, sets of instructions to be posted in the following manner at each precinct. One set of instructions shall be posted near the entrance of the voting place so as to be plainly visible to those entering. Another set of instructions shall be placed in a plainly visible location near the area where voters are identified from the list of qualified voters printed from the state voter registration list. Remaining sets of instructions may be placed in plainly visible locations to assist voters in accordance with the circumstances presented by the physical layout of the voting place. The instructions shall be printed in large clear type and shall be made available in alternative languages in counties where the most recent federal decennial census indicates that a specific alternative language group exceeds five percent of the voting age population for that county.



Section 17-6-47 - Blank forms and stationery for election.

The judge of probate for each county shall have printed, at the expense of the county, ballots, blank poll lists, certificates of results, oaths, and any other stationery or blank forms necessary in the conduct of an election. The judge of probate shall also superintend and insure the delivery by the sheriff to the inspectors of the election of the ballots, blank poll lists, certificates of results, oaths, and other stationery or blank forms necessary in the conduct of the elections.



Section 17-6-48 - Designating certain officers by number.

In all primary and general elections of associate justices of the Supreme Court of Alabama, justices of the courts of appeals of Alabama, judges of the circuit and district courts, and associate members of the public service commission, wherein two or more of such justices, judges, or officers are to be elected at the same time, each of such places to be filled shall be designated by number by the Secretary of State.



Section 17-6-49 - Office sought to be designated by number.

Every person who seeks an office mentioned in Section 17-6-48 shall, when becoming a candidate pursuant to Section 17-5-2, designate the number of the office for which he or she is a candidate.






Article 3 - Alabama Informed Voter Act.

Section 17-6-80 - Short title.

This article shall be known and may be cited as The Alabama Informed Voter Act.



Section 17-6-81 - Fair Ballot Commission; ballot statements.

(a)(1) There is created the Fair Ballot Commission. The purpose of the commission is to provide to the public a fair and accurate explanation of what a vote for and what a vote against a statewide ballot measure represents.

(2) The commission shall consist of the following 18 members: The Governor, the Lieutenant Governor, the Commissioner of Agriculture and Industries, the Speaker of the House of Representatives, and the Secretary of State, or their designees, shall each serve as a member on the commission and shall each appoint to the commission one member who is an attorney licensed in the state and one member who is a private citizen of the state who is not an attorney. The Alabama State University School of Public Policy, the Samford University School of Public Policy, and the Miles College School of Law shall each appoint a member to the commission. Other than the Governor, the Lieutenant Governor, the Commissioner of Agriculture and Industries, the Speaker of the House of Representatives, and the Secretary of State, or their designees, no public official, as that term is defined in Section 36-25-1(27), shall serve on the commission. The Chair, Vice Chair, and Ranking Minority Member of the House Constitution, Campaigns and Elections Committee and the Chair, Vice Chair, and Ranking Minority Member of the Senate Constitution, Campaign Finance, Ethics, and Elections Committee shall serve as non-voting advisors to the commission.

(3) The appointments shall reflect the geographic, gender, racial, and ethnic diversity of the state with at least one appointed member from each congressional district.

(4) The initial terms of the members appointed by the Governor, the Speaker of the House of Representatives, and the Lieutenant Governor shall be for two years while the initial terms of the members appointed by the Commissioner of Agriculture and Industries and the Secretary of State shall be for four years. After the initial term, each subsequent member shall be appointed to a four-year term. No appointed member of the commission shall serve more than two full consecutive terms.

(5) Members of the commission shall serve without compensation. Members of the commission, except for the Governor, the Lieutenant Governor, the Commissioner of Agriculture and Industries, the Speaker of the House of Representatives, and the Secretary of State, or their designees, shall be reimbursed for travel expenses to commission meetings in Montgomery, Alabama, at the same rate as state employees receive, to be paid from funds provided from the Legislature. The members of the commission who are attorneys shall not be paid any fees other than travel expenses at the same rate as state employees. The Legislative Fiscal Office, the Legislative Reference Service, the Alabama Law Institute, the Clerk of the House of Representatives, and the Secretary of the Senate shall provide clerical assistance to the commission as determined by the chair of the commission.

(6) The commission may participate in a meeting of the commission by means of telephone conference, video conference, or similar communication equipment by means of which all persons participating in the meeting may hear each other at the same time. Participation by such means shall constitute presence in person at a meeting for all purposes, except for purposes of establishing a quorum. Non-voting advisors to the commission may participate in meetings, but their presence at a meeting shall not be used in determining the existence of a quorum of the commission. The first commission meeting shall be held at the Capitol at the call of the Governor, at which time the commission, by majority vote, shall elect from their membership a chair and vice chair.

(b) No later than 60 calendar days prior to a vote on a statewide ballot measure, the commission shall post the following information, to be known as a ballot statement, in a conspicuous and publicly accessible location on the website of the Secretary of State:

(1) The text of the statewide ballot measure, including sponsors, cosponsors, and the text of the question that will appear on the statewide ballot.

(2) A summary of and the text of any implementing legislation directly related to the statewide ballot measure.

(3) The placement of the statewide ballot measure on the statewide ballot.

(4) A plain language summary of the statewide ballot measure, which shall include, at a minimum, the legal or constitutional authority for its passage, the effect of the statewide ballot measure if it is passed, including its cost and source of funding, and the effect of the statewide ballot measure if it is defeated.

(c) Ballot statements shall be written in plain, nontechnical language and in a clear and coherent manner using words with common and every day meaning that are understandable to the average reader. Ballot statements shall be true and impartial statements of the effect of a vote for and a vote against the measure in language neither intentionally argumentative nor likely to create prejudice for or against the proposed measure. In addition, ballot statements shall include language as to whether the measure will increase, decrease, or have no impact on taxes, including the specific category of tax.

(d) Ballot statements may be approved only at meetings of the commission and only by a majority of the commission members present at the commission meeting. In the event a majority of the commission cannot agree on a ballot statement within the 60-day time frame prescribed in subsection (b), the portion of the website of the Secretary of State containing the commission's ballot statements shall contain a statement that a majority of the commission cannot agree on the ballot statement as well as an explanation written by the chair of the commission as to why the commission failed to reach an agreement. Additionally, in the event a majority of the commission cannot agree on a ballot statement within the 60-day time frame prescribed in subsection (b), those portions of ballot statements which can be agreed upon by a majority of the commission shall be posted on the portion of the website of the Secretary of State containing the commission's ballot statements, along with links to other websites included pursuant to subsection (f) and individual statements of support and opposition included pursuant to subsection (g).

(e) Ballot statements approved by the commission or, in the event the commission does not approve a ballot statement, those portions of ballot statements which can be agreed upon by a majority of the commission, shall be printed, posted, and distributed in the same manner and by the same officials as sample ballots are printed, posted, and distributed. Additionally, a printed copy of each ballot statement approved by the commission or, in the event the commission does not approve a ballot statement, those portions of ballot statements which can be agreed upon by a majority of the commission, not later than 55 calendar days prior to a vote on a statewide ballot measure, shall be made available for the purpose of public distribution at the office of the Secretary of State or at the office of each judge of probate, provided that these offices may cover their printing costs by requiring that the person requesting a printed copy pay a printing fee, the maximum amount of which shall equal the costs of fulfilling each printing request.

(f) The chair of the commission shall allow the portion of the website of the Secretary of State containing the commission's ballot statements to also include links to other websites that discuss upcoming statewide ballot measures. This portion of the website of the Secretary of State shall clearly state that members of the commission are not responsible for the content of any linked website and that the linking of a website does not represent the commission's endorsement of the website's contents.

(g) Any member of the Legislature or their designees, may post individual statements supporting or opposing a statewide ballot measure on the portion of the website of the Secretary of State containing the commission's ballot statements within 3 calendar days of receipt. Each of these individual statements of support or opposition shall not exceed 300 words, shall be provided to the chair of the commission at least 10 calendar days prior to the vote on the statewide ballot measure at issue, and shall be posted not later than seven calendar days prior to the vote on the statewide ballot measure at issue.









Chapter 7 - ELECTRONIC VOTING MACHINES.

Section 17-7-1 - Payment for machines.

The county commission or city commission or such other authority as levies the taxes for county or city purposes of any county or city which adopts the use of electronic voting machines, shall, upon the purchase, rental, or lease thereof, provide for payment therefor by the county or city; provided, that bonds or other evidences of indebtedness, payable not later than 15 years from their dates of issuance, may be issued in accordance with the provisions of law relating to the increase of indebtedness of counties or cities, to meet all or any part of the cost of the electronic voting machines.



Section 17-7-2 - Warrants or certificates for purchase - Issuance; form; interest.

Each county in which electronic voting machines may now or hereafter be authorized or required to be used in the conduct of elections in such county shall have the power from time to time to sell and issue interest-bearing warrants of such county or interest-bearing certificates of indebtedness of such county for the purpose of paying the cost of acquiring or providing electronic voting machines for the conduct of elections in such county, or for providing a voter reidentification program, providing equipment for the county board of registrars, or paying for construction for compliance with handicap regulations for accessibility to polling places. Such warrants and certificates may be in such denomination or denominations, may have such maturity or maturities not exceeding 15 years from their date, may bear interest from their date at an annual rate or rates not exceeding the prevailing rate, payable semiannually, may be payable at such place or places within or without this state, may be sold at such time or times and in such manner, may be executed in such manner, and may contain such terms not in conflict with the provisions of this section and Sections 17-7-3 through 17-7-7, all as the county commission of such county may provide in the proceedings wherein the warrants or certificates are authorized to be issued.



Section 17-7-3 - Warrants or certificates for purchase - Obligation of county; disposition of proceeds.

All warrants and certificates issued pursuant to this article shall evidence general obligation indebtedness of the county by which they are issued, and the full faith and credit of the county shall be irrevocably pledged for the payment of the principal thereof and interest thereon. The proceeds derived from the sale of any such warrants and certificates shall be used solely for the purpose for which they are authorized to be issued, including the payment of any expenses incurred in connection with the issuance thereof.



Section 17-7-4 - Warrants or certificates for purchase - Pledge of general ad valorem tax for payment.

The county commission of the county issuing any warrants or certificates pursuant to this article may pledge and use or cause to be used, for the payment of the principal of and interest on such warrants and certificates, so much as may be necessary for such purpose of the general annual ad valorem tax of one half of one percent which the county is authorized to levy without reference to the purpose thereof under the provisions of Section 215 of the Constitution of Alabama of 1901. If more than one such pledge shall be made of the tax, then such pledges shall take precedence in the order in which they are made unless the proceedings making such pledge shall expressly provide that such pledge shall be on a parity with or subordinate to a subsequent pledge of the tax. All warrants and certificates for which the pledge authorized in this section may be made shall constitute preferred claims against the tax, and shall have preference over claims incurred in carrying on the governmental function of the county.



Section 17-7-5 - Warrants or certificates for purchase - Refunding authorized.

Each such county may in like manner from time to time issue refunding warrants and certificates, either by sale or by exchange, for the purpose of refunding a like or greater principal amount of warrants and certificates then outstanding which were issued under the provisions of this section and Sections 17-7-2 through 17-7-4 and Sections 17-7-6 and 17-7-7 and the interest thereon and paying any premium necessary to be paid to retire the outstanding warrants and certificates refunded thereby. The provisions of this section and Sections 17-7-2 through 17-7-4 and Sections 17-7-6 and 17-7-7 applicable to the warrants and certificates so refunded shall likewise be applicable to such refunding warrants and certificates.



Section 17-7-5.1 - Time of holding elections.

THIS SECTION WAS AMENDED AND RENUMBERED AS SECTION 17-9-6 BY ACT 2006-570 IN THE 2006 REGULAR SESSION, EFFECTIVE JANUARY 1, 2007.



Section 17-7-6 - Warrants or certificates for purchase - Sections 17-7-2 through 17-7-7 control inconsistent laws.

Insofar as the provisions of this section and Sections 17-7-2 through 17-7-5 and Section 17-7-7 may be inconsistent with the provisions of any other law, the provisions of this section and Sections 17-7-2 through 17-7-5 and Section 17-7-7 shall control, it being hereby specifically declared that the provisions of Section 11-8-10 shall not be applicable to the warrants and certificates issued under the provisions of this section and Sections 17-7-2 through 17-7-5 and Section 17-7-7.



Section 17-7-7 - Warrants or certificates for purchase - Applicability of Sections 17-7-2 through 17-7-7.

The provisions of this section and Sections 17-7-2 through 17-7-6 shall apply to each county in this state in which electronic voting machines may now or hereafter be authorized or required to be used in the conduct of elections in such county.



Section 17-7-8 - Booths and place for holding election to be provided.

THIS SECTION WAS REPEALED IN THE 2006 REGULAR SESSION BY ACT 2006-570.



Section 17-7-11 - Proclaiming polls open.

THIS SECTION WAS AMENDED AND RENUMBERED AS SECTION 17-9-9 BY ACT 2006-570.



Section 17-7-12 - Voting without registration and taking oath.

THIS SECTION WAS REPEALED IN THE 2006 REGULAR SESSION BY ACT 2006-570.



Section 17-7-13 - Elector to vote in county and precinct of residence.

THIS SECTION WAS AMENDED AND RENUMBERED AS SECTION 17-9-10 BY ACT 2006-570.



Section 17-7-14 - When registration certificate not required.

THIS SECTION WAS REPEALED IN THE 2006 REGULAR SESSION BY ACT 2006-570.



Section 17-7-15 - Voter to sign name on poll list; exceptions.

THIS SECTION WAS AMENDED AND RENUMBERED AS SECTIONS 17-17-15 AND 17-9-11 BY ACT 2006-570.



Section 17-7-16 - Poll list to be sealed.

THIS SECTION WAS AMENDED AND RENUMBERED AS SECTION 17-9-12 BY ACT 2006-570.



Section 17-7-17 - Unlawful use of poll list.

THIS SECTION WAS REPEALED IN THE 2006 REGULAR SESSION BY ACT 2006-570.



Section 17-7-18 - Proximity of persons to polling place.

THIS SECTION WAS AMENDED AND RENUMBERED AS SECTION 17-9-50 BY ACT 2006-570.



Section 17-7-19 - Loitering about polling place; standing in line of voters after having voted.

THIS SECTION WAS REPEALED IN THE 2006 REGULAR SESSION BY ACT 2006-570.



Section 17-7-20 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AUTOMATIC TABULATING EQUIPMENT. Includes any apparatus necessary to examine and count automatically votes designated on ballots and data processing machines which can be used for counting ballots and tabulating results.

(2) COMMITTEE. The Alabama Electronic Voting Committee.

(3) ELECTRONIC VOTE COUNTING SYSTEM. A system in which votes are recorded on a ballot and subsequently counted and tabulated by automatic tabulating equipment at one or more counting locations.



Section 17-7-21 - Requirements for approval of system.

(a) The governing body of any county or municipality or other political subdivision of the state by adoption of an appropriate resolution, may authorize, adopt, and direct the use of electronic vote counting systems for use in all elections held in such county or municipality or other political subdivision or any portion thereof; and such resolution, a copy of which shall be filed with the Secretary of State, shall specify the particular type of equipment to be used and a procedure for implementation.

(b) Notwithstanding subsection (a), no electronic vote counting system shall be used unless it has been constructed so that it:

(1) Permits and requires voting in secrecy.

(2) Permits each elector to vote at any election for all persons and offices for whom and for which he or she is lawfully entitled to vote; to vote for as many persons for an office as he or she is entitled to vote for; and to vote for or against any question upon which he or she is entitled to vote.

(3) Permits the voter at other than primary elections to vote a straight political party ticket in one operation.

(4) Permits such automatic tabulating equipment to be set to reject all votes for any office or question when the number of votes therefor exceeds the number which the voter is entitled to cast or when the voter is not entitled to cast a vote for the office or question.

(5) Is capable of correctly counting votes.

(6) When used in primary elections, counts only votes for the candidates of one party, rejects all votes for an office when the number of votes therefor exceeds the number which the voter is entitled to cast, and rejects all votes of a voter cast for candidates of more than one party.

(7) At presidential elections, permits each elector, by one operation, to vote for all presidential electors of a party or independent candidates for president or vice president.

(8) Provides a method for write-in voting.

(9) Is capable of accumulating a count of the specific number of ballots tallied for a precinct; accumulating total votes by candidate for each office; and accumulating total votes for and against each question for such precinct.

(10) Is capable of tallying votes from ballots of different political parties from the same precinct, in the case of a primary election.

(11) Is capable of automatically producing precinct vote totals in printed, marked, or punched form, or a combination thereof.

(12) Is capable of accurately and correctly tabulating each vote and having the same so certified.



Section 17-7-22 - Electronic Voting Committee.

There is hereby created the Alabama Electronic Voting Committee which shall consist of five members. The committee shall consist of a representative appointed by the Secretary of State, a representative appointed by the Attorney General, and one judge of probate who shall be recommended by the Alabama Probate Judges Association and appointed by the Chief Justice of the Supreme Court and shall serve without pay or reimbursement for expenses. Additionally, one member from the House of Representatives and one member from the Senate, to be appointed by the presiding officer of each house who shall be entitled to his or her regular legislative compensation, his or her per diem and travel expenses for each day he or she attends a meeting of the committee which shall be paid out of any funds appropriated to the use of the Legislature, upon warrants drawn on the state Comptroller upon requisitions signed by the committee's chair; provided, however, that members shall not receive additional legislative compensation or per diem when the Legislature is in session or if a member is being paid any other payments on the same dates for attendance of other state business. The judge of probate shall be chair. The committee shall meet at the call of the chair or any three members.



Section 17-7-23 - Examination and certification of equipment.

It shall be the duty of the committee to ensure the examination and certification of electronic vote counting systems in the following manner:

(1) By publicly examining all makes of electronic vote counting systems submitted and certifying whether such systems comply with the requirements of this section.

(2) By inviting any vendor or company interested in selling an electronic vote counting system in Alabama to submit such equipment for examination. The vote counting system shall be certified after a satisfactory evaluation and testing has been performed to determine that the equipment meets the requirements of this article and performance and test standards for electronic voting systems issued by the Federal Election Commission. The committee may use certification of the equipment by an authorized independent testing authority, or successor entity, as evidence that the equipment meets the requirements of Section 17-7-21 and this section, where certification by the independent testing authority, or successor entity, is applicable. For the purpose of assisting in examining such system, the committee may employ not more than three individuals who are expert in one or more fields of data processing, mechanical engineering, and public administration, who may or may not be state employees and shall require from them a written report of their examination. The vendor submitting a system for certification shall pay to the State of Alabama by depositing with the State Treasury for distribution to reimburse the committee in an amount equal to the actual costs, if any, incurred in examining the system. Such reimbursement shall be made whether or not the system is certified. No member of the committee nor any examiner shall have any pecuniary interest in any voting equipment.

(3) The committee shall approve only those electronic vote counting systems that are certified by an authorized independent testing authority, or successor entity, as meeting the performance and test standards for electronic voting systems issued by the Federal Election Commission.

(4) After certification of any electronic vote counting system, the Secretary of State shall make and maintain a report on the system, and as soon as practicable shall send a notice of certification and, upon request, a copy of the report to all governing bodies of the counties of the state. Any electronic vote counting system that does not receive certification shall not be adopted or used at any election.

(5) After an electronic vote counting system has been certified, any change or improvement in the system shall be certified by the committee prior to the adoption of such change or improvement by any county. The committee shall re-examine the electronic vote counting system to the extent necessary to determine that it, as changed or improved, is in compliance with the requirements of this article. If the system, as changed or improved, is not in compliance, the committee shall suspend all sales of the equipment or system in the state until such equipment or system complies with the requirements of this article.

(6) The adoption of an electronic vote counting system in which votes are recorded on an electronic ballot as authorized in this article is hereby validated. It is the legislative intent of this subsection to declare that the use of electronic vote counting systems in which votes are recorded on an electronic ballot has, since the enactment of the Election Reform Act of 1983, been an acceptable method of electronic vote counting.



Section 17-7-24 - Report of certification or rejection to be issued.

Examinations shall be conducted and a report of certification or rejection issued within 90 days following request by vendor or company.



Section 17-7-25 - Implementation of article.

(a) It shall be the duty of the committee to recommend procedures to be implemented by the Secretary of State under the Administrative Procedure Act where appropriate to achieve and maintain the maximum degree of correctness and impartiality of voting, counting, tabulating, and recording votes, by electronic vote counting systems provided by this article.

(b) To the extent practicable, statutes and procedures implemented by the Secretary of State pursuant to this chapter shall apply in all municipal elections that are conducted using automatic tabulating equipment or an electronic official vote counting system. The duties assigned in the rules and statutes to a state or county election official shall be performed by the corresponding municipal official. Where there is no corresponding municipal official, the duties shall be performed by the municipal clerk or other election official appointed by the municipal governing body where the clerk is ineligible to perform these duties. Where the rules or statutes refer to a statutory provision or act that conflicts with a statutory provision or act specifically applicable in municipal elections, the provision governing municipal elections shall prevail.



Section 17-7-26 - Limitation on committee's authority.

The authority of the Alabama Electronic Voting Committee relative to voting equipment shall be limited to the electronic vote counting equipment authorized under the provisions of this article and such committee shall have no authority to examine, approve, disapprove, or otherwise affect the use of other voting equipment.



Section 17-7-27 - Secretary of State may implement uniform system of electronic voting in certain counties.

The Secretary of State may implement a uniform system of electronic voting in any county participating in the pilot project for establishing a uniform system of electronic voting provided for in Act 91-562. The Secretary of State may provide through the pilot project for the administration and educational support of a uniform system to enable counties to immediately and electronically obtain all vote totals and to enable a county to immediately transfer by electronic means all election vote totals, and other totals from a participating county directly to the office of the Secretary of State on a timely and economic basis.



Section 17-7-29 - Secretary of State may provide for orderly acceptance of counties requesting to participate; reimbursement.

After the establishment of the uniform system of electronic voting through the implementation of the pilot project, the Secretary of State may provide for the orderly acceptance of counties requesting to participate in the state uniform system. The Secretary of State may establish a list of counties requesting to participate in the state uniform system based on the order of receipt of the resolution of a county governing body. After the Secretary of State has accepted a county in the state uniform system, a county may be eligible for reimbursement of 50 percent of the costs of a lease purchase agreement or contract of not more than eight years in length to purchase an electronic voting system established by the pilot project. A county may be eligible for reimbursement only after the receipt of a voucher from the county governing body with a copy of a lease purchase agreement or contract meeting the specifications of this article attached. The state may continue to annually reimburse the county for 50 percent of the lease purchase agreement or contract which payment may be in lieu of voting machine ballot printing costs payments by the state to the participating county in the future.






Chapter 8 - ELECTION OFFICERS.

Section 17-8-1 - Appointment of election officials; duties.

(a) The appointing board, or a majority of them acting as an appointing board, not more than 20 nor less than 15 days before the holding of any election in their county, shall appoint from the qualified electors of the respective precinct, necessary precinct election officials, which shall include at least one inspector, to act at each voting place in each precinct. The appointing board may appoint the number of precinct election officials necessary for each precinct, provided that, absent consent of the county commission, the total number of precinct election officials appointed in a county shall not exceed the total number of precinct election officials who were paid by the county for the general election held November 2004. In the event that the number of precincts or voting places utilized in an election within a county is increased or decreased, the total number of officials who may be appointed without consent of the county commission shall be increased or decreased proportionately based upon the average number of workers utilized in each precinct or polling place within the county. In the event that the county changes voting equipment from that used in the November 2004 election, the total number of precinct election officials the appointing board may appoint shall be the average number of precinct election officials per precinct or polling place utilized statewide for the general election held in November 2004, multiplied by the number of precincts or polling places in the county changing voting equipment; provided, however, that the number of precinct election officials appointed for any precinct in the county may be increased with the consent of the county commission. Members of a candidate's immediate family to the second degree of kinship by affinity or consanguinity and any member of a candidate's principal campaign committee are not eligible for appointment.

(b) The precinct election officials shall have the following duties:

(1) The inspector shall be in charge of the voting place and shall serve as returning officer for the voting place.

(2) The registration list clerk shall check the name of voters against the list of registered voters and mark off the names of those who vote in order to prevent double voting. If any person whose name does not appear on the list of registered voters is permitted to vote by means of a certificate as provided in Section 17-10-3, or by means of a provisional ballot as provided in Sections 17-10-1 and 17-10-2, the registration list clerk shall legibly print the name and address on the list of registered voters, mark through the name to indicate that the person has voted, and record by the name whether the person voted by certificate, with source and date, or by provisional ballot.

(3) The poll list clerk shall ensure that each voter signs the poll list as provided in Sections 17-9-15 and 17-13-7. A clerk shall print the voter's name on the poll list or a duplicate list so that the signature can be identified. The poll list clerk shall give a ballot to the voter with the stub attached to the ballot pad. Ballots shall be given out in sequence beginning with the lowest numbered ballot.

(4) The ballot clerk, upon the request of a voter, shall assist the voter as necessary to deposit the ballot in the precinct ballot counter.

(c) Any person who is compensated for working at the polls during any returning, other than an inspector appointed under subsection (a), may work on a split shift schedule if determined necessary by the judge of probate. Each portion of a split shift shall consist of not less than six consecutive hours of work and the worker shall be paid one-half of the per day compensation provided for by general or local law in the county.

(d) Notwithstanding the provisions of subsection (a), the judge of probate or other appropriate election officials in a county, may provide for the appointment of additional inspectors and clerks from within the county at-large to serve as alternates in the event an appointed inspector or clerk is unable to perform his or her duties. First priority shall be given for the appointment of alternates who are registered voters at the precinct where a vacancy exists. The number of alternates shall be limited as provided herein and no payment shall be provided for alternates in excess of the number authorized in this subsection. In a county with a population of less than 100,000 inhabitants, the judge of probate or other appropriate election officials in the county may provide for the appointment and payment of up to four alternate inspectors, clerks, or returning officers; in a county with a population of 100,000 to 250,000 inhabitants, the judge of probate or other appropriate election officials in the county may provide for the appointment and payment of up to 12 alternate inspectors, clerks, or returning officers; and in a county with a population of more than 250,000 inhabitants, the judge of probate or other appropriate election officials in the county may provide for the appointment and payment of up to 24 alternate inspectors, clerks, or returning officers. The appointment and payment of alternates shall be election expenses eligible for reimbursement by the state Comptroller pursuant to general law.



Section 17-8-2 - Notice of appointment.

The judge of probate shall notify such inspector and clerk of their appointment by mail and publish a list of them in a newspaper of general circulation published in the county.



Section 17-8-2.1 - Political parties not included on ballot unless requirements met.

THIS SECTION WAS AMENDED AND RENUMBERED AS SECTION 17-6-22 BY ACT 2006-570.



Section 17-8-3 - When officers ineligible to serve on appointing board.

When the judge of probate, sheriff, or clerk of the circuit court is a candidate for election to any office at that election and has opposition named on the ballot, he or she shall not serve on the appointing board. The judge of probate, as the chief election official for the county, shall certify to the qualified members of the appointing board the fact of the candidacy of any member of the appointing board immediately after the certificate of nomination, or petition, as provided in Section 17-9-3, is filed.



Section 17-8-4 - Replacement of ineligible member of appointing board.

Upon receiving the certificate provided for in Section 17-8-3, the remaining members of the appointing board shall forthwith and without delay appoint a qualified elector to take the place of each member of the appointing board who is a candidate for election, and shall cause the elector so appointed to be informed of his or her appointment. No person shall be appointed who is a candidate for any office to be voted for in that election. If the remaining members of the appointing board are unable to agree as to who should take the place of an appointing board member who is a candidate for election or if all members of the appointing board are unable to serve, the presiding circuit court judge shall make the appointment.

The person so appointed shall perform all the duties and be vested with all the powers of the regular members of the appointing board, and shall take an oath to faithfully perform his or her duties.



Section 17-8-5 - Political parties furnish lists from which appointments are made.

Each political party or organization having made nominations, by the chair of its state or county executive committee or nominees for office, may furnish the appointing board a list of names of recommended poll workers from qualified electors for each voting place not later than 45 days before the election. From the lists provided, one inspector and at least three clerks shall be appointed for each voting place from members of opposing political parties, if practicable. If there are more than two lists filed, the appointments shall be made from the lists presented by the two political parties having received the highest number of votes in the state in the next preceding regular election, if each of the parties presents a list.

If no lists are furnished, the appointing board shall appoint an inspector and at least three clerks for each voting place from the qualified electors of the precinct from members of opposing political parties, if practicable.



Section 17-8-6 - Failure of election officials to attend.

On the failure of any precinct election official to attend at the hour of 7:00 A.M., such precinct election officials as may be present may complete the number. If the inspector appointed is not present, the other precinct election officials present shall choose one of their number to serve as inspector and shall appoint from the qualified electors, who are entitled by law to vote at that polling place at the election then to be held, such clerks as may be necessary to complete the requisite number of precinct election officials. If there should be no precinct election officials present at the polling place by the hour of 7:00 A.M., then any four qualified electors who are entitled by law to vote at that polling place at the election then to be held may open the polls and act as precinct election officials for the voting place during the absence of an appointed precinct election official.



Section 17-8-7 - Poll watchers.

(a) Except in the case of municipal elections, each political party or organization having candidates nominated, by a writing submitted to the inspector by the chair of the county executive committee or nominees for office or beat committeeman, may appoint a watcher for each voting place. In the event of an election in which there are no candidates, each political party, through a writing submitted to the inspector by the chair of the county executive committee, may appoint a watcher for each voting place.

(b) Watchers shall have the right to:

(1) Observe the conduct of the election.

(2) Monitor the preliminaries of opening the polls.

(3) Remain at the polling place throughout the election until the results of the election have been posted and the voting machines sealed, as provided by law.

(4) Observe the ballots as they are counted.

(5) Observe absentee ballots and affidavits when they are called during the count.

(6) See all oaths administered and signed, the record of assisted voters, the list of qualified voters, the poll lists, and any and all records made in connection with the election.

(c) Each watcher shall be sworn to faithfully observe the rule of law prescribed for the conduct of elections. Watchers may be present to be sworn in with the precinct election officials, or as time allows, but so as not to interfere with the election. Each watcher shall be a resident and qualified elector of the State of Alabama. Election officials, including returning officers, may not serve as poll watchers.

(d) A watcher may not disturb voters, attempt to influence voters, campaign, or display or wear any campaign material or buttons while inside any polling place.



Section 17-8-8 - Oaths of election officials.

Before entering upon their duties, precinct election officials must take an oath to perform their duties at the election according to law, and such oath may be administered by any person authorized by law to administer oaths or by any inspector.



Section 17-8-9 - Instruction of election officials.

(a) Not less than five days before an election or primary election, the authority charged with holding the same shall cause to be held a school of instruction for those who will actually conduct the election or primary election at the polling places. The judge of probate shall notify such election officials of the time and place of the holding of such school of instruction, and shall also publish notice at least 48 hours before the same is to be held.

(b) No election official shall serve in any election in which an electronic voting machine is used, unless he or she shall have received such instruction within 60 days prior to the election and is fully qualified to perform the duties in connection with the electronic voting machine, and has received a certificate from the authorized instructor to that effect; provided, that this shall not prevent the appointment of an uninstructed person as an election official to fill a vacancy among the election officials.



Section 17-8-10 - Returning officer.

The sheriff of each county or the person discharging the duties of such office is the returning officer for the county.

The inspector for each voting place is charged with the duty of returning the ballots and sealed election materials from the voting place to the county returning officer.



Section 17-8-11 - Return of ballots in absence of inspector.

If the inspector is not present at the hour appointed, the precinct election officials present shall select one of their number to return the ballots to the county returning officer.



Section 17-8-12 - Compensation of election officials.

(a) The inspector and clerks shall each be entitled to base compensation of fifty dollars ($50). The compensation of the election officials shall be paid as preferred claims, out of moneys in the county treasury not appropriated, on proper proof of service rendered. In all counties in which the compensation of election officials is prescribed by local law or general law of local application at an amount in excess of the amount prescribed, the compensation of the election officials shall not be decreased under this section and the county commission may increase the compensation so prescribed. In those counties in which compensation of election officials is set at an amount in excess of five dollars ($5) per day, but less than fifty dollars ($50) per day, the provision of the local law or general law of local application relative thereto is superseded and the compensation prescribed herein shall be the total compensation of election officials in the counties.

(b) In addition to the compensation provided in subsection (a), each clerk shall be entitled to supplemental compensation paid by the state to ensure that the total compensation paid to each shall be in an amount of at least seventy-five dollars ($75) per day, and each inspector shall be entitled to supplemental compensation paid by the state in an amount that ensures that the total compensation of an inspector is at least one hundred dollars ($100) per day. Upon completion of a local election school or being certified as a qualified poll worker by the probate judge, or both, each clerk and inspector shall be entitled to receive an additional twenty-five dollars ($25) per day in compensation from the state. The increase provided for in this subsection shall not increase or decrease any salary supplement paid under a local law which is in effect on October 1, 2005. The provisions of this subsection shall only apply to those statewide elections for which county expenses are reimbursed by the state as defined in Chapter 16. The provisions of this subsection shall not apply to special county or other elections held at any time other than at the time of holding statewide elections.



Section 17-8-13 - Certain election officials excused from employment to perform election duties.

(a) All laws to the contrary notwithstanding, any precinct election official appointed pursuant to Section 17-8-1 shall be excused from his or her employment without penalty of loss of time for election day only in order to perform the duties of the position to which he or she has been appointed. Proper documentation of the appointment and the dates of the required service shall be furnished to the employer by the appointee at least seven days before the expected absence from his or her employment.

(b) This section shall not apply to any employee working for an employer with 25 or fewer employees or require an employer to compensate an employee while performing the duties as prescribed in subsection (a).






Chapter 9 - CONDUCT AND MANAGEMENT OF ELECTIONS.

Article 1 - General Provisions.

Section 17-9-1 - Duty of sheriff to preserve order at elections.

The sheriff of each county shall, on each day of election, be present in person or by deputy at all election precincts where elections are held in the county, and shall preserve good order; and, in order that every elector who desires to vote may do so without interference or interruption, such sheriff or deputy may specially deputize a sufficient force to act at all election precincts on the day of any election that the sheriff or deputy may deem necessary.

Any sheriff or deputy who wilfully or corruptly fails to perform any duty imposed by this section, on conviction, shall be punished in accordance with Section 17-17-2.



Section 17-9-2 - Duties of judge of probate to devolve upon circuit court in event of failure to perform.

THIS SECTION WAS REPEALED IN THE 2006 REGULAR SESSION BY ACT 2006-570.



Section 17-9-3 - Persons entitled to have names printed on ballots; failure of Secretary of State to certify nominations.

(a) The following persons shall be entitled to have their names printed on the appropriate ballot for the general election, provided they are otherwise qualified for the office they seek:

(1) All candidates who have been put in nomination by primary election and certified in writing by the chair and secretary of the canvassing board of the party holding the primary and filed with the judge of probate of the county, in the case of a candidate for county office, and the Secretary of State in all other cases, on the day next following the last day for contesting the primary election for that office if no contest is filed. If a contest is filed, then the certificate for the contested office must be filed on the day next following the date of settlement or decision of the contest.

(2) All candidates who have been put in nomination by any caucus, convention, mass meeting, or other assembly of any political party or faction and certified in writing by the chair and secretary of the nominating caucus, convention, mass meeting, or assembly and filed with the judge of probate, in the case of a candidate for county office, and the Secretary of State in all other cases, on or before 5:00 P.M. on the date of the first primary election as provided for in Section 17-13-3.

(3) Each candidate who has been requested to be an independent candidate for a specified office by written petition signed by electors qualified to vote in the election to fill the office when the petition has been filed with the judge of probate, in the case of a county office and with the Secretary of State in all other cases, on or before 5:00 P.M. on the date of the first primary election as provided for in Section 17-13-3. The number of qualified electors signing the petition shall equal or exceed three percent of the qualified electors who cast ballots for the office of Governor in the last general election for the state, county, district, or other political subdivision in which the candidate seeks to qualify.

(b) The Secretary of State, not later than 74 days before the general election, shall certify to the judge of probate of each county in the state, in the case of an officer to be voted for by the electors of the whole state, and to the judges of probate of the counties composing the circuit or district in the case of an officer to be voted for by the electors of a circuit or district, upon suitable blanks to be prepared by him or her for that purpose, the fact of nomination or independent candidacy of each nominee or independent candidate or candidate of a party who did not receive more than 20 percent of the entire vote cast in the last general election preceding the primary who has qualified to appear on the general election ballot. The judge of probate shall then prepare the ballot with the names of each candidate qualified under the provisions of this section printed on the ballot. The judge of probate may not print on the ballot the name of any independent candidate who was a candidate in the primary election of that year and the name of any nominee of a political party who was a candidate for the nomination of a different political party in the primary election of that year.



Section 17-9-4 - Certificates of nomination to be preserved by judge of probate.

The judge of probate shall cause to be preserved all certificates and petitions of nomination filed in his or her office under the provisions of this chapter for six months after the election for which such nominations are made.



Section 17-9-5 - Notice of election.

The judge of probate must give notice at least 30 days before each election by publication in a newspaper of general circulation in the county, if any is published therein and, if not, by writings posted at the courthouse door and at three other public places in the county, of the time of holding and the offices to be filled by such election. Such notice shall consist only of the date of the election and the officers to be voted for or subjects to be voted on.



Section 17-9-6 - Time of holding elections.

Every polling place shall open for voting at 7:00 A.M. and shall close at 7:00 P.M. All polling places in areas operating on eastern time shall open and close under this section pursuant to eastern time except the county commissions in Chambers County and Lee County may by resolution provide for any polling place to be excluded from this sentence and to be open according to central time.



Section 17-9-7 - When election officials to meet, open polling place, etc.

The precinct election officials appointed shall meet at the place of holding elections in the several voting places for which they have been appointed not later than 30 minutes before the scheduled opening of the polls and shall open the several polling places at the time designated.



Section 17-9-8 - No adjournment.

After the polls have opened, no adjournment or recess shall be taken until the certificate of the result of the election is signed.



Section 17-9-9 - Proclaiming polls open.

The inspectors, before they commence receiving ballots, must cause it to be proclaimed at the place of voting that the election is opened.



Section 17-9-10 - Elector must vote in county and voting place of domicile.

At all elections held within this state, the elector shall vote in the county and voting place of his or her domicile and nowhere else and shall have registered as provided in this title. If any elector attempts to vote in any voting place other than that of his or her domicile, his or her vote shall be rejected, except when casting a provisional ballot, as provided by law.



Section 17-9-11 - Voter to sign name on poll list; exceptions.

In every election held in this state, the voter shall sign his or her name on one of the poll lists or lists of persons who vote in the election, required by law to be maintained at each voting place; and no person shall record on this list the name of any voter for him or her, except where the voter, because of a physical disability, is unable to write his or her own name on the poll list; in which case an election official shall write the name of such voter on the list and shall sign his or her own name on the poll list on the same line with the name of the voter. If the voter is unable to sign his or her name because of illiteracy, his or her name shall be written for him or her and the voter shall make his or her mark upon the poll list, in the presence of any of the election officials, and the election official witnessing the act shall record his or her name, as witness, on the same line with the name of the voter.



Section 17-9-12 - Poll list to be sealed.

The signed voter poll list shall be sealed in an envelope before the inspectors begin to count the vote and shall not be opened.



Section 17-9-13 - Voting assistance; time allowed to finish voting.

(a) Any person who wishes assistance in voting may receive assistance from any person the voter chooses except the voter's employer, an agent of the employer, or an officer or agent of the voter's union. The voter is not required to state a reason for requesting assistance. To obtain assistance, the voter must specifically request assistance by naming the person from whom assistance is sought and by signing in the appropriate column of the voters' poll list. The person providing assistance shall legibly sign in the adjacent column on the same line as the assisted voter's name. By signing the poll list, the assistant shall certify that he or she is not the voter's employer, an agent of the employer, or an officer or agent of the voter's union. If the voter is unable to sign the poll list, the person giving assistance shall write the voter's name in the appropriate column and then sign his or her own name in the third column.

(b) Any voter remaining in a voting station, including, but not limited to, a voting machine, table, booth, or device that permits a voter to complete a ballot in privacy, for four minutes or longer may be asked by a poll official if he or she requires assistance. At the same time, the voter shall be reminded that he or she has the right to have the assistance of any other person as permitted by law in this section, and that the poll officials may assist the voter if he or she so desires. If the voter does not desire assistance, the voter shall be permitted to remain in the voting station for no less than one additional minute. At the end of this additional minute, and if there exists a line of individuals waiting to vote, the voter may be informed that time is up and be asked to leave. If there is no line, the voter shall have as much time as necessary to finish voting. If the voter does request assistance, the voter may have the assistance of any person of his or her choosing currently in the voting place, as permitted by law in this section, and may have no less than an additional five minutes to vote. At the end of this additional five minutes, and if there exists a line of individuals waiting to vote, the voter may be informed that the time is up and be asked to leave the voting station. If there is no line, the voter shall have as much time as necessary to finish voting. Before an assigned voter exits the voting place, the voters' poll list must be revised to reflect that assistance was received.

(c) An election official shall allow any voter who is mobility disabled or over the age of 70, who so requests, to move to the front of the line at the polling place.

(d) This section applies to general, primary, and special elections.

(e) The Chief election official at each polling place shall post a public notice at each polling place explaining mobility disabled voters or voters over the age of 70 are allowed, upon their request, to move to the front of the line at the polling place.



Section 17-9-14 - Spoiled ballot.

(a) Any elector who shall by accident or mistake spoil a ballot so that he or she cannot conveniently or safely vote the same may return it to the inspectors and may receive another in lieu thereof, which ballot must be voted or returned to the inspectors by such elector.

(b) Spoiled ballots shall be retained in a separate container.



Section 17-9-15 - Disposition of records and forms after close of polls.

After the close of the polls in all primary, special, general, and municipal elections held in the state, the records and forms produced at the polling places shall be returned as follows:

(1) The list of registered voters, the affirmations of provisional voters, the statements of election officials challenging provisional voters, and the voter reidentification forms shall be sealed in an envelope addressed to the board of registrars and the inspectors and any poll watchers present shall sign across the seal. The board of registrars shall hold the list of registered voters while using it to update their voter histories in accordance with Article 2 of Chapter 4. A copy of the list of registered voters shall be made a public record after the information specified in subdivision (1) of subsection (b) of Section 17-4-33 has been redacted by the board of registrars. The original and copies of the list shall then be returned to the city clerk in municipal elections and the judge of probate in all other elections.

(2) The signed voters' poll list shall be sealed in an envelope and the inspectors and any poll watchers present shall sign across the seal. The envelope shall be delivered to the judge of probate in general and special elections and to the party chairs in primary elections. The "clerk's poll list" shall be sealed in an envelope labeled "records of election" and the inspector and any poll watchers present shall sign across the seal and the envelope shall be placed in a "records of election" container and remain there during the period of time for the initiation of an election contest or recount as provided by law. The "records of election" container shall be delivered to the city clerk in municipal elections and the sheriff in all other elections to be retained in accordance with state and federal law.






Article 2 - Voter Identification.

Section 17-9-30 - (Operative in the first statewide primary for 2014) Identification of electors; Alabama photo voter identification card.

(a) Each elector shall provide valid photo identification to an appropriate election official prior to voting. A voter required to show valid photo identification when voting in person shall present to the appropriate election official one of the following forms of valid photo identification:

(1) A valid Alabama driver's license or nondriver identification card which was properly issued by the appropriate state or county department or agency.

(2) A valid Alabama photo voter identification card issued under subsection (f) or other valid identification card issued by a branch, department, agency, or entity of the State of Alabama, any other state, or the United States authorized by law to issue personal identification, provided that such identification card contains a photograph of the elector.

(3) A valid United States passport.

(4) A valid employee identification card containing the photograph of the elector and issued by any branch, department, agency, or entity of the United States government, this state, or any county, municipality, board, authority, or other entity of this state.

(5) A valid student or employee identification card issued by a public or private college, university, or postgraduate technical or professional school located within the state, provided that such identification card contains a photograph of the elector.

(6) A valid United States military identification card, provided that such identification card contains a photograph of the elector.

(7) A valid tribal identification card containing a photograph of the elector.

(b) Voters voting an absentee ballot shall submit with the ballot a copy of one of the forms of identification listed in subsection (a).

(c) Notwithstanding subsection (b), a voter who is entitled to vote by absentee ballot pursuant to the Uniformed and Overseas Citizens Absentee Voting Act (subchapter I-G of Chapter 20 of Title 42 U.S.C.); Section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act (subchapter I-F of Chapter 20 of Title 42 U.S.C.); or any other federal law, shall not be required to produce identification prior to voting.

(d) An individual required to present valid photo identification in accordance with this section who is unable to meet the identification requirements of this section shall be permitted to vote by a provisional ballot, as provided for by law.

(e) In addition, an individual who does not have valid photo identification in his or her possession at the polls shall be permitted to vote if the individual is positively identified by two election officials as a voter on the poll list who is eligible to vote and the election officials sign a sworn affidavit so stating.

(f) The Secretary of State shall issue, upon application, an Alabama photo voter identification card to registered Alabama electors which shall under state law be valid only for the purposes of voter identification under subsection (a) and available only to registered electors of this state. No fee shall be charged or collected for the application for or issuance of an Alabama photo voter identification card.

(g) No person shall be eligible for an Alabama photo voter identification card if such person has a valid unexpired driver's license, nondriver identification card, or any other photo identification described in subsection (a).

(h) The Alabama photo voter identification card shall be captioned ALABAMA PHOTO VOTER IDENTIFICATION CARD and shall contain a prominent statement that under Alabama law the card is valid only as identification for voting purposes. The Alabama photo voter identification card shall be laminated, shall contain a digital color photograph of the applicant, shall have the signature of the Secretary of State, and shall include the following information:

(1) Full legal name.

(2) Address as reflected in the person's voter registration record.

(3) Date of birth.

(4) Eye color.

(5) Gender.

(6) Height.

(7) Weight.

(8) Date identification card was issued.

(9) Other information as required by rule of the Secretary of State.

(i) The application for an Alabama photo voter identification card shall elicit the information required under subdivisions (1) to (7), inclusive, of subsection (h). The application shall be signed and sworn to by the applicant, and any falsification or fraud in the making of the application shall constitute a Class C felony.

(j) The Secretary of State shall require presentation and verification of the following information before issuing an Alabama photo voter identification card to a person:

(1) A photo identity document, except that a non-photo identity document is acceptable if the document includes both the person's full legal name and date of birth.

(2) Documentation showing the person's date of birth.

(3) Documentation showing the person is registered to vote in this state.

(4) Documentation showing the person’s name and address as reflected in the voter registration record.

(k) An Alabama photo voter identification card shall remain valid so long as the person resides at that same address and remains qualified to vote. It shall be the duty of a person who moves his or her residence within the State of Alabama to surrender his or her card to the Secretary of State, and such person may after such surrender apply for and receive a new card if the person is otherwise eligible under this section. It shall be the duty of a person who moves his or her residence outside the State of Alabama or who ceases to be qualified to vote to surrender his or her card to the Secretary of State.

(l) The Secretary of State is authorized to contract with a private provider for the production of the Alabama photo voter identification card pursuant to any applicable state bid laws.

(m) The expenses for the production of the Alabama photo voter identification card shall be paid from funds appropriated in the state General Fund for Registration of Voters.

(n) The Secretary of State is directed to inform the public regarding the requirements of subsection (a) through whatever means deemed necessary by the Secretary of State.

(o) The Secretary of State is granted rule making authority for the implementation of this section under the Alabama Administrative Procedure Act.






Article 3 - Prohibited Practices.

Section 17-9-50 - Proximity of persons to polling place.

Except as electors are admitted to vote and persons to assist them as herein provided, and except for the judge of probate, the sheriff, or his or her deputy, the precinct election officials, and watchers, no person shall be permitted within 30 feet of the door of the building of the polling place.



Section 17-9-51 - Time requirements for receipt of absentee ballots.

(a) No absentee ballot shall be opened or counted if received by the absentee election manager by mail, unless postmarked as of the date prior to the day of the election and received by mail no later than noon on the day of election, or, if received by the absentee election manager by hand delivery, unless so delivered by the voter or medical emergency designee to the absentee election manager not later than the close of the last business day next preceding the election or, if delivered by the medical emergency designee, by noon on the day of the election.

(b) The above provision does not apply in the case of individuals voting absentee pursuant to the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA), 42 U.S.C. 1973ff et seq., when those individuals are voting in a primary, second primary, general, or special election for a federal, state, or county office or proposed constitutional amendment or other referenda. In the case of UOCAVA voters voting absentee in a primary, second primary, general, or special election for a federal, state, or county office or proposed constitutional amendment or other referenda, no absentee ballot shall be opened or counted, if received by the absentee election manager by mail, unless postmarked as of the day of the primary, second primary, general, or special election and received by mail no later than noon seven days after the primary, second primary, general, or special election.









Chapter 10 - PROVISIONAL VOTING; CHALLENGE OF VOTERS.

Section 17-10-1 - Voter identification requirements.

(a) Each person who registers to vote by mail shall provide identification prior to the first time they vote in an election containing a federal office on the ballot and as otherwise required by Section 17-9-30.

(b) Voters who are voting by absentee ballot shall submit with the ballot a copy of one of the forms of identification listed in Section 17-9-30.

(c) If an individual required to present identification in accordance with this section is unable to meet the identification requirements of this section, the ballot cast is a provisional ballot.



Section 17-10-2 - Provisional ballots; certification; tabulation; identification of ballots.

(a) A voter shall be required to cast a provisional ballot when:

(1) The name of the individual does not appear on the official list of eligible voters for the precinct or polling place in which the individual seeks to vote, and the individual's registration cannot be verified while at the polling place by the registrar or the judge of probate.

(2) An inspector has knowledge that the individual is not entitled to vote at that precinct and challenges the individual.

(3) The individual is required to comply with the voter identification provisions of Section 17-10-1 but is unable to do so. If the voter's ballot becomes a provisional ballot due to lack of identification, the identification, including the address and telephone number of the voter, must be provided to the board of registrars no later than 5:00 P.M. on the Friday following the election. If the voter fails to provide identification to the board of registrars by 5:00 P.M. on the Friday following the election, the voter's ballot shall not be counted.

(4) A federal or state court order extends the time for closing the polls beyond that established by state law and the individual votes during the extended period of time. Notwithstanding any other provision of state law, where provisional ballots are cast pursuant to a federal or state court order extending the time for closing the polls beyond that established by state law, the provisional ballots shall be segregated from other provisional ballots into a separate sealed container for such purpose and shall be counted, tabulated, and canvassed only pursuant to the order of a court having proper jurisdiction.

(5) The person has requested, but not voted, an absentee ballot.

(b) The procedure for casting a provisional ballot at the polling place shall be as follows:

(1) An inspector at the polling place shall notify the individual that the individual may cast a provisional ballot in that election and shall give the individual written information that states that any individual who casts a provisional ballot will be able to ascertain under the system described in subsection (g) whether the vote was counted, and, if the vote was not counted, the reason that the vote was not counted.

(2) The individual shall execute a written affirmation by the individual before the inspector or clerk stating the following:

"State of Alabama, County of ______________ I do solemnly swear (or affirm) that I am a registered voter in the precinct in which I am seeking to vote and that I am eligible to vote in this election.

(3) The individual shall complete a voter reidentification form prescribed by the Secretary of State for use in updating the state voter registration list. This form shall indicate whether it is associated with a provisional ballot.

(4) Where a provisional ballot is required on the basis of an inspector's knowledge that a voter is not qualified to vote in the precinct in which the individual is seeking to vote, the inspector shall sign a statement under penalty of perjury setting forth facts which the inspector believes to support his or her belief that the individual is not qualified to vote in the precinct in which the voter is seeking to vote. The challenge statement of the inspector shall be written on a multi-part form prescribed for such purpose by the Secretary of State and the inspector shall give one copy to the provisional voter, provide one copy to be sealed with the provisional ballots, and provide one copy to be returned to the board of registrars in a sealed envelope.

(5) The voter shall cast the provisional ballot and place it into a sealed ballot box separately identified and utilized for containing provisional ballots.

(c) The procedure for voting a provisional ballot by absentee voting shall be as follows:

(1) Upon receipt of an absentee ballot, the absentee election manager shall determine whether identification has been properly provided. If the identification has not been properly provided, the absentee election manager shall notify the voter in writing of the following:

a. That unless such identification is provided to the absentee election manager by 5:00 P.M. on the Friday before the election, the voter's absentee ballot will become a provisional ballot.

b. That in the event the voter's ballot becomes a provisional ballot due to lack of identification, such identification must be provided to the board of registrars no later than 5:00 P.M. on the Friday following the election and shall include the address and telephone information for the board of registrars.

c. That in the event the voter fails to provide identification to the board of registrars by 5:00 P.M. on the Friday following the election, the voter's ballot will not be counted.

d. That any individual who casts a provisional ballot will be able to ascertain under the system described in subsection (g) whether the vote was counted and, if the vote was not counted, the reason that the vote was not counted.

(2) Upon receipt of an application for an absentee ballot where the voter is not identified as appearing in the precinct for which the voter seeks a ballot, the absentee election manager shall:

a. Mark the word "Provisional" on the second or affidavit envelope prior to transmittal of the absentee ballot.

b. Enclose the following information with the transmittal of the absentee ballot:

1. A written explanation as to why the ballot is a provisional ballot; how to complete the voter reidentification form and affirmation of provisional voter form; and the procedure followed by the board of registrars in verifying and certifying provisional votes.

2. A voter reidentification form and an affirmation of provisional voter form.

3. A written explanation that any individual who casts a provisional ballot will be able to ascertain under the system described in subsection (g) whether the vote was counted and, if the vote was not counted, the reason that the vote was not counted.

(3) When an absentee ballot becomes a provisional ballot as a result of an absentee precinct inspector having knowledge that the individual is not entitled to vote at the voting place applicable to the voter's ballot and challenges the voter's right to vote a particular ballot, the absentee precinct inspector shall follow the same procedure identified in subdivision (4) of subsection (b) except as follows:

a. In lieu of providing the provisional voter with a copy of the poll worker challenge statement, the inspector shall provide two copies to the absentee election manager once the results from the absentee precinct have been tabulated and certified.

b. The absentee election manager shall mail one copy of the challenge statement of the inspector by first class mail by the day after the election to the mailing address provided on the provisional voter's application for an absentee ballot and shall enclose with it a written explanation of the procedure used by the board of registrars in verifying and certifying provisional ballots; an address and telephone number by which the provisional voter may respond; and a written explanation that any individual who casts a provisional ballot will be able to ascertain under the system described in subsection (g) whether the vote was counted and, if the vote was not counted, the reason that the vote was not counted.

(d) Upon the closing of the polls, the sealed ballot box containing the provisional ballots shall be returned unopened to the sheriff, or in municipal elections to the municipal clerk, who shall keep it securely until such time as the provisional ballots are counted in accordance with subsection (f). The written affirmations of the provisional voters, inspector challenge statements, and all voter reidentification forms shall be placed in a sealed envelope addressed to the board of registrars and delivered by the sheriff, or in municipal elections by the municipal clerk, to the board of registrars no later than noon on the day following the election.

(e) Upon receipt of materials returned from the polling places, the board of registrars shall forthwith update the state voter registration list utilizing the voter reidentification forms of provisional voters and shall verify by a certification attached to each provisional voter affirmation whether the provisional vote is entitled to be counted and the reason for or against counting the provisional ballot. For the purposes of a municipal election, when verifying a provisional ballot based upon the fact that the individual's name does not appear on the official list of eligible voters for the polling place in which the individual seeks to vote, the board of registrars shall verify that the voter is registered to vote at an address located within the municipal corporate limits or district within which he or she seeks to vote. When verifying a provisional ballot based upon the challenge of an inspector, the board of registrars shall promptly contact the voter by first class mail and provide an explanation of how the provisional voter may respond to the challenge. After determining that the provisional voter has had notice and an opportunity to be heard, the board of registrars shall verify by a certification attached to the challenge statement whether the provisional ballot is due to be counted and, if not, why it should not be counted. The board of registrars shall deliver the provisional voter affirmations and inspector challenge statements, with the certified findings of the board of registrars attached, to the judge of probate, or in municipal elections to the municipal clerk, no later than noon seven days after the election until which time such findings shall remain confidential. Upon delivery of such materials, the board of registrars shall enter into the state voter registration list a voter history providing identification of voters who cast provisional ballots, whether their ballot was counted, and the reason the ballot either was or was not counted.

(f) Commencing at noon, Tuesday, seven days after the election, the canvassing board, or in municipal elections the municipal governing body, in the presence of watchers, shall tabulate provisional ballots which have been certified by the board of registrars as cast by registered and qualified voters of the voting places in which such ballots were cast. For the purpose of making election returns of provisional ballots, provisional balloting results shall be returned and canvassed as a separate precinct while disclosing all votes for candidates and ballot measures cast in such ballots. The canvassing board shall certify on a form to be prescribed by the Secretary of State the results of the provisional votes cast and shall post one copy in a public location within the courthouse, or in the city hall in municipal elections, and shall seal one copy with the provisional ballots, provisional voter affirmations, inspector or clerk challenge statements, and certifications of the board of registrars into a sealed container or, in the case of primary elections, containers designated for each political party for such purpose. Such containers shall be delivered and remain secured with the other records of the election in accordance with state law.

(g) The board of registrars, after verifying the identity of a provisional voter, shall make available at the request of such voter, the findings of the board of registrars as to whether the individual's provisional ballot was counted and, if not, the reason why. This may be accomplished by telephone, by letter, or by secured electronic means. The Secretary of State shall provide a secure means for provisional voters to verify by electronic means whether the individual's vote was counted and, if not, the reason why. There shall be no charge to the provisional voters for obtaining this information.

(h) The Secretary of State may by rule address the means of identifying ballots cast by particular provisional voters by the appointing board and the method of providing confidentiality and security to communications with provisional voters seeking information about the status of their ballot. Notice of any proposed rule or amendment to an existing rule relating to provisional balloting shall be sent by certified mail to every judge of probate at least 30 days prior to certification of the proposed rule or amendment under the Administrative Procedure Act.



Section 17-10-3 - Voting in precinct, etc., where elector's name does not appear on official list.

It shall be unlawful for any elector to cast his or her ballot during any general election, primary election, municipal election or special election in any precinct, any district, any ward, or any other subdivision where his or her name does not duly appear upon the official list of the precinct, district, ward, or subdivision. All ballots cast in any election contrary to this section are hereby declared illegal and, upon a contest duly instituted, the ballots shall be excluded in determining the final result of any election; provided, that nothing in this section shall prevent any qualified elector residing in the precinct, ward, or voting district from voting after presenting a proper certificate from the board of registrars, or from voting a provisional ballot or a provisional ballot in municipal elections when his or her name does not duly appear upon the official list of the precinct, district, ward, or subdivision.






Chapter 11 - ABSENTEE VOTING.

Article 1

Section 17-11-1 - "Circuit clerk" defined.

As used in this chapter, "circuit clerk" includes any successor in function to the circuit clerk.



Section 17-11-2 - Absentee election manager.

In each county there shall be an "absentee election manager," who shall fulfill the duties assigned by this chapter. The circuit clerk of the county shall, at his or her option, be the absentee election manager. If the circuit clerk of the county declines the duties of absentee election manager, the appointing board shall thereupon appoint an absentee election manager, who shall be a person qualified by training and experience, who is a qualified elector of the county and who is not a candidate in the election to perform the duties assigned by this chapter. The county commission shall designate the place or office where such duties shall be performed. Such place or office shall be open on the days and during the hours as that of the circuit clerk prior to each election. Any person so appointed shall have all the powers, duties, and responsibilities of the circuit clerk for the purposes of this chapter, including the power to administer oaths. Such powers, duties, and responsibilities shall terminate when the election results are certified. The absentee election manager or circuit clerk shall be entitled to the same compensation for the performance of his or her duties as is provided in Section 17-11-14.



Section 17-11-3 - Absentee balloting generally.

(a) Any qualified elector of this state may apply for and vote an absentee ballot by mail or by hand delivery, as provided in Sections 17-11-5 and 17-11-9, in any primary, general, special, or municipal election, if he or she makes application in writing therefor not less than five days prior to the election in which he or she desires to vote and meets one of the following requirements:

(1) The person will be out of the county or the state, or the municipality for municipal elections, on election day.

(2) The person has any physical illness or infirmity which prevents his or her attendance at the polls, whether he or she is within or without the county on the day of the election.

(3) The person works on a shift which has at least 10 hours which coincide with the hours the polls are open at his or her regular polling place.

(4) The person is enrolled as a student at an educational institution located outside the county of his or her personal residence attendance at which prevents his or her attendance at the polls.

(5) The person is a member of, or spouse or dependent of a member of, the Armed Forces of the United States or is similarly qualified to vote absentee pursuant to the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff.

(6) The person has been appointed as an election officer or named as a poll watcher at a polling place other than his or her regular polling place.

(b) An applicant for an absentee ballot who is a member of the Armed Forces of the United States, including the Alabama National Guard, the United States Naval Reserves, the United States Air Force Reserves, and the United States Army Reserve on active duty or active duty for training or an applicant who is the spouse of any member of the armed forces or any other applicant qualified to vote absentee pursuant to the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff, may make application for an absentee ballot by filling out the federal postcard application form, authorized and provided for under the provisions of "The Federal Voting Assistance Act of 1955," Public Law 296, Chapter 656, H.R. 4048, approved August 9, 1955, 84th Congress 1st Session.

(c) Any registered elector who requires emergency treatment of a licensed physician within five days of an election may apply for an emergency absentee ballot for the election and may vote by returning the absentee ballot no later than noon on the day the election is held. The attendant physician shall describe and certify the circumstances as constituting an emergency on a special form designed by the Secretary of State and provided by his or her office to local absentee election managers. The special form shall be attached to the application.

(d) Any registered elector whose name appears on the poll list of qualified voters may vote by an emergency absentee ballot if he or she is required by his or her employer under unforeseen circumstances to be out of the county on an emergency business trip on election day. Under such circumstances, the applicant shall apply for an emergency absentee ballot at the office of the absentee election manager no later than the close of the business day one day prior to the election. The applicant shall complete and file an application form designed by the Secretary of State for emergency absentee voters. The form shall contain an affidavit which the applicant shall sign or swear acknowledging that he or she was not aware of the out-of-county business requirement prior to five days before the election. An applicant who meets the requirements of this subsection may vote by an emergency absentee ballot. After voting the ballot, the voter shall hand the ballot to the absentee election manager.

(e) If the occurrence of a state of emergency as declared in this or any other state, or by the federal government, renders substantial compliance with this article impossible or unreasonable for a group of qualified voters who respond to the emergency, the Secretary of State, pursuant to Section 41-22-5, may promulgate an emergency rule to allow those qualified voters to vote by absentee ballot. Notwithstanding any other laws to the contrary, all expenses and costs incurred by the state or any county in carrying out the responsibilities and duties included in an emergency rule promulgated pursuant to this subsection shall be paid by the State of Alabama from any funds made available for election expenses under state and federal law.

(f) Notwithstanding any other provision of otherwise applicable law, in the event more than one absentee ballot is cast in the name of the single voter, whether any such multiple ballot is cast by mail or otherwise, none of the affidavit envelopes containing the multiple ballots shall be opened, and none of the multiple ballots shall be counted, except in the event of an election contest, upon the order of the election contest tribunal. Upon the conclusion of an election contest or, in the event no such contest is filed, upon the expiration of time for filing such a contest, the multiple ballots shall be provided to the district attorney, with photocopies provided to the state Attorney General, for such investigation, prosecution, or other action as may be appropriate under applicable law.



Section 17-11-4 - Form and contents of application; signature of applicant; filing of application.

The application required in Section 17-11-3 shall be filed with the person designated to serve as the absentee election manager. The application shall be in a form prescribed and designed by the Secretary of State and shall be used throughout the state. Notwithstanding the foregoing, handwritten applications can also be accepted at any time prior to the five-day deadline to receive absentee ballot applications as provided in Section 17-11-3. The application shall contain sufficient information to identify the applicant and shall include the applicant's name, residence address, or such other information necessary to verify that the applicant is a registered voter. Any applicant may receive assistance in filling out the application as he or she desires, but each application shall be manually signed by the applicant and, if he or she signs by mark, the name of the witness to his or her signature shall be signed thereon. The application may be handed by the applicant to the absentee election manager or forwarded to him or her by United States mail. An application for an emergency absentee ballot pursuant to Section 17-11-3 may be forwarded to the absentee election manager by the applicant or his or her designee. Application forms which are printed and made available to any applicant by the absentee election manager shall have printed thereon all penalties provided for any violation of this chapter. The Secretary of State shall provide applications for absentee voting to military and overseas voters in accordance with Section 17-4-35.



Section 17-11-5 - Delivery of absentee ballots; maintenance of voter lists.

(a) Upon receipt of an application for an absentee ballot as provided in Section 17-11-3, if the applicant's name appears on the list of qualified voters produced from the state voter registration list in the election to be held, or if the voter makes an affidavit for a challenged vote or provisional ballot, the absentee election manager shall furnish the absentee ballot to the applicant by: (1) Forwarding it by United States mail to the applicant's or voter's residence address or, upon written request of the voter, to the address where the voter regularly receives mail or (2) by handing the absentee ballot to the voter in person or, in the case of emergency voting, his or her designee in person. If the absentee election manager has reasonable cause to believe that the applicant has given a fraudulent address on the application for the absentee ballot, the absentee election manager shall turn over the ballot application to the district attorney for any action which may be necessary under this chapter. The absentee election manager may require additional proof of a voter's eligibility to vote absentee when there is evidence of continuous absentee voting. The absentee election manager shall mail any absentee ballot requested to be mailed as provided in Section 17-11-3 no later than the next business day after an application has been received unless the absentee ballots have not been delivered to the absentee election manager. If the absentee ballots have not been so delivered, the absentee election manager shall hold all requests until the ballots are delivered and shall then respond by placing ballots in the mail no later than the next business day.

(b) The official list of qualified voters shall be furnished to the absentee election manager by the judge of probate using a printout from the state voter registration list of registered voters for that county containing voter registration information useful in the identification of absentee voters. The information provided in this report shall be established by rules adopted by the Secretary of State with the advice of the Alabama Circuit Court Clerks Association or its members and shall indicate whether the individual is obligated to produce identification in accordance with Sections 17-9-30 and 17-10-1. The Secretary of State may further provide by administrative rule for electronic access to this list for optional use by the absentee election manager. This list shall be made available beginning at least 55 days before the election. In municipal elections, the official list of qualified voters shall be furnished to the absentee election manager at least 35 days before the election. Any supplemental list of qualified electors shall also be provided to the absentee election manager as soon as the list becomes available. The absentee election manager shall underscore on the list the name of each voter who has applied for an absentee ballot and shall write immediately beside his or her name the word "absentee." The Secretary of State by rule may provide for electronic access to the absentee election manager's county list of registered voters and for the method of identifying applicants for absentee ballots in conjunction with the state voter registration list.

(c)(1) The absentee election manager shall enroll the name, residence, and voting place of the applicant, and the date the application was received on a list of absentee voters. Each day the absentee election manager shall enter on the list the names, addresses, and voting places of each voter who has that day applied for an absentee ballot and shall, for all elections other than municipal elections, post a copy of the list of applications received each day on the regular bulletin board or other public place in the county courthouse. In municipal elections, the absentee election manager shall post a copy of the list of applications received each day on the regular bulletin board or other public place in the city hall. The absentee election manager in all elections shall deliver to the board of registrars the day following the election, a copy of the list of all absentee voters. The list shall be maintained in the office of the circuit clerk for 60 days after the election, at which time it shall be delivered to the judge of probate. Before the polls open at any election on election day, the absentee election manager shall effectuate the delivery to the election officers of each voting place a list showing the name and address of every person whose name appears on the official list of qualified electors for the voting place who applied for an absentee ballot in the election. The name of the person who applied for an absentee ballot shall be identified as an absentee voter on the list of qualified electors kept at the voting place, and the person shall not vote again, except that in county, state, and federal elections the person may vote a provisional ballot. Applications for absentee ballots are required for elections which are more than 42 days apart, except as to individuals voting pursuant to the federal Uniformed and Overseas Absentee Voting Act, 42 U.S.C. 1973ff.

(2) The absentee election manager shall redact any information required to be redacted pursuant to Section 17-4-33 from any copy of an absentee voter list to be posted or otherwise made a public record. This subdivision shall not affect poll lists used at local precincts.

(d) For individuals voting pursuant to the federal Uniformed and Overseas Absentee Voting Act, 42 U.S.C. 1973ff, the Secretary of State shall by rule prescribe use of standardized military and overseas voter registration applications and applications for absentee ballots adopted by the United States government for such use. The Secretary of State shall also prescribe by rule provisions within the standard state application form for absentee voting which permit the voter to identify himself or herself as a military or overseas voter. Unless otherwise indicated by the military or overseas voter, an application for an absentee ballot by such a voter shall remain valid for any election for a federal, state, or county office or for any proposed constitutional amendment or a state or county referendum held through the end of the calendar year in which the application is filed. The absentee election manager shall provide an absentee ballot to the military and overseas voters for each such subsequent election. The absentee election manager, within seven days after each regularly scheduled general election for federal office, shall report the number of military and overseas ballots mailed out and the number of ballots received to the Secretary of State who shall report this information to the Federal Election Assistance Commission within 90 days of each regularly scheduled general election for federal office.



Section 17-11-6 - Form of absentee ballots.

The official ballots for any election to which this chapter pertains shall be in the same form as the official regular ballots for the election, except that they shall have printed thereon the words, "Official Absentee Ballot."



Section 17-11-7 - Form of affidavit to be printed on envelope - General, special, or municipal elections.

(a) Each absentee ballot shall be accompanied by an envelope upon which shall be printed an affidavit.

(b) With respect to an absentee ballot cast pursuant to Section 17-11-3, the affidavit shall read as follows:

"State of Alabama

County of ___________

I, the undersigned, do swear (or affirm) that:

(1) I am a resident of ___________ County in the State of Alabama.

(3) My voting precinct (or place where I vote) is:_______________

_____________________________________

_____________________________________

(5) I am entitled to vote an absentee ballot because:

Check only one:

___ I will be out of the county or the state on election day.

___ I am physically incapacitated and will not be able to vote in person on election day.

___ I work a required workplace shift which has at least 10 hours which coincide with the polling hours at my regular polling place.

___ I am a student at an educational institution located outside the county of my permanent residence and am therefore unable to vote at my usual polling place on election day.

___ I am a member of or a spouse or dependent of a member of the Armed Forces of the United States or am otherwise entitled to vote pursuant to the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff.

___ I have been appointed as an election officer at a polling place which is not my regular polling place.

___ I will be out of the county on election day responding to a state of emergency as declared by this state or any other state, or by the federal government.

I further swear (or affirm) that I have not voted nor will I vote in person in the election to which this ballot pertains.

I have marked the enclosed absentee ballot voluntarily and I have read or had read to me and understand the instructions accompanying this ballot and I have carefully complied with such instructions.

Moreover, I further swear (or affirm) that all of the information given above is true and correct to the best of my knowledge and that I understand that by knowingly giving false information so as to vote illegally by absentee ballot that I shall be guilty of a misdemeanor which is punishable by a fine not to exceed one thousand dollars ($1,000) or confinement in the county jail for not more than six months, or both.

IF YOUR AFFIDAVIT IS NOT SIGNED (OR MARKED), AND IF YOUR AFFIDAVIT IS NOT WITNESSED BY TWO WITNESSES 18 YEARS OF AGE OR OLDER OR A NOTARY PUBLIC OR OTHER OFFICER AUTHORIZED TO ACKNOWLEDGE OATHS, PRIOR TO BEING DELIVERED OR MAILED TO THE ABSENTEE ELECTION MANAGER, YOUR BALLOT WILL NOT BE COUNTED.

Sworn to and subscribed before me this _____ day of _____, 2__.

I certify that the affiant is known (or made known) to me to be the identical party he or she claims to be.



Section 17-11-8 - Form of affidavit to be printed on envelope - Primary elections.

The form of the affidavit which shall be printed on the envelope used in primary elections shall be the same as that used in general, special, and municipal elections; except, that the following sentence shall be added and inserted therein immediately above the signature of the voter:

"I am a member of the ________ Party and subscribe to all conditions and qualifications laid down by that party's committee as a requisite for participation in the election ________ (Signature of Voter)."

Such affidavit shall be sworn to in the same manner and form as in general, special, and municipal elections.



Section 17-11-9 - Materials furnished with ballot; delivery of ballot to absentee election manager.

Each prospective absentee voter who meets the requirements of this chapter shall be furnished with the absentee ballot herein provided for, together with two envelopes for returning his or her marked ballot and instructions for completing and returning the absentee ballot as well as instructions for correcting mistakes in completing ballots or obtaining a replacement ballot. One envelope shall be a plain envelope in which the ballot shall be sealed by the voter after he or she has marked it.

The second envelope shall have the voter's affidavit printed on the back and shall be large enough to seal the plain ballot envelope inside. The second envelope shall also be a return mail envelope.

Such return mail envelope shall be addressed on the front to the absentee election manager and shall be endorsed on the left-hand upper corner thereof as follows:

"Absent Voter's Ballot. State, County, Municipal, General, Primary, or Special Election (as the case may be) to be held on the ___ day of ____, 2__ From ______ (name of voter), precinct or districts _________, County of _______, Alabama."

After marking the ballot and subscribing the oath herein required, the voter shall seal his or her ballot in the plain envelope, place that plain envelope inside the affidavit envelope, complete the affidavit, have a notary public (or other officer authorized to acknowledge oaths) or two witnesses witness his or her signature to the affidavit, and forward it by United States mail to the absentee election manager or hand it to him or her in person.

Notwithstanding the other provisions of this section, the absentee election manager shall determine whether an applicant for an absentee ballot is obligated to produce identification in accordance with Sections 17-9-30 and 17-10-1 or reidentify in accordance with Chapter 4. For absentee applicants required to produce identification, a third envelope of different color and sufficient size to enclose the first and second envelopes shall be provided to the applicant along with instructions for including a proper form of identification in accordance with Sections 17-9-30 and 17-10-1.

For absentee applicants required to reidentify because they do not appear in the voting place for which they seek to vote but do appear in another voting place within the state voter registration list, the absentee election manager shall provide to the voter a third envelope of different color and sufficient size to enclose the first and second envelopes along with a voter reidentification form, a provisional voter affirmation, and instructions in accordance with Section 17-10-2. Such ballot shall be treated as a provisional ballot and the term "Provisional" shall be marked on the second or affidavit envelope prior to transmitting the ballot to the voter. Applicants for an absentee ballot who do not appear on the state voter registration list shall not be entitled to an absentee ballot.



Section 17-11-10 - Procedure upon receipt of ballot by absentee election manager; counting of ballots.

(a) Upon receipt of the absentee ballot, the absentee election manager shall record its receipt thereof on the absentee list as provided in Section 17-11-5 and shall safely keep the ballot without breaking the seal of the affidavit envelope.

(b) For absentee ballots received by noon on the day of the election, the absentee election manager shall, beginning at noon, deliver the sealed affidavit envelopes containing absentee ballots to the election officials provided for in Section 17-11-11. The election officials shall then call the name of each voter casting an absentee ballot with poll watchers present as may be provided under the laws of Alabama and shall examine each affidavit envelope to determine if the signature of the voter has been appropriately witnessed. If the witnessing of the signature and the information in the affidavit establish that the voter is entitled to vote by absentee ballot, then the election officials shall certify the findings, open each affidavit envelope, and deposit the plain envelope containing the absentee ballot into a sealed ballot box.

No poll worker or other election official shall open an affidavit envelope if the envelope indicates the ballot is an unverified provisional ballot or the affidavit printed thereon is unsigned by the voter or unmarked, and no ballot envelope or ballot therein may be removed or counted. No poll worker or other election official shall open an affidavit envelope if the voter's affidavit signature or mark is not witnessed by the signatures of two witnesses or a notary public, or other officer, including a military commissioned officer, authorized to acknowledge oaths, and no ballot envelope or ballot therein may be removed or counted. The provision for witnessing of the voter's affidavit signature or mark in Section 17-11-7 goes to the integrity and sanctity of the ballot and election. No court or other election tribunal shall allow the counting of an absentee ballot with respect to which the voter's affidavit signature or mark is not witnessed by the signatures of two witnesses 18 years of age or older or a notary public, or other officer, including a military commissioned officer, authorized to acknowledge oaths, prior to being delivered or mailed to the absentee election manager.

Upon closing of the polls, the absentee ballots shall be counted and otherwise handled in all respects as if the absentee voter were present and voting in person.

Precinct ballot counters may be used to count absentee ballots. Absentee election officials are to be appointed and trained in the same manner as prescribed for regular election officials. The number of absentee election officials shall be determined by the number of precinct counters provided. The county commission may provide more than one precinct ballot counter based upon the recommendation of the absentee election manager. Beginning not earlier than noon on election day, the absentee election officials shall perform the duties prescribed in Section 17-11-11.

As regards municipalities with populations of less than 10,000, in the case of municipal elections held at a time different from a primary or general election, the return mail envelopes containing the ballots shall be delivered to the election official of the precinct of the respective voters, unless the city or town having a population of less than 10,000 inhabitants has, by permanent ordinance adopted six months prior to the municipal election, established a procedure for the appointment of absentee election officials pursuant to subsection (c) of Section 11-46-27.

(c) Absentee ballots cast in a second primary election for federal, state, or county office by individuals voting pursuant to the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff et seq., and received after noon on the day of the second primary election, shall be opened and counted at the same time as the verified provisional ballots. At noon seven days after the second primary election, the absentee election manager shall deliver the sealed affidavit envelopes containing absentee ballots to the officials provided for in subsection (f) of Section 17-10-2. The officials shall call the name of each voter casting an absentee ballot in the presence of watchers designated by any interested candidates and shall examine each affidavit envelope to determine if the signature of the voter has been appropriately witnessed. If the witnessing of the signature and the information in the affidavit establish that the voter is entitled to vote by absentee ballot, then the election officials shall certify the findings, open each affidavit envelope, and deposit the plain envelope containing the absentee ballot into a sealed ballot box.

No election official shall open an affidavit envelope if the affidavit printed thereon is unsigned by the voter or unmarked, and no ballot envelope or ballot therein may be removed or counted. No election official shall open an affidavit envelope if the voter's affidavit signature or mark is not witnessed by the signatures of two witnesses or a notary public, or other officer, including a military commissioned officer, authorized to acknowledge oaths, and no ballot envelope or ballot therein may be removed or counted. The provision for witnessing of the voter's affidavit signature or mark in Section 17-11-7 goes to the integrity and sanctity of the ballot and election. No court or other election tribunal shall allow the counting of an absentee ballot with respect to which the voter's affidavit signature or mark is not witnessed by the signatures of two witnesses 18 years of age or older or a notary public, or other officer, including a military commissioned officer, authorized to acknowledge oaths, prior to being delivered or mailed to the absentee election manager.

The absentee ballots described in this subsection shall be opened, counted, and tabulated. The results of the absentee ballots counted and tabulated on election day shall be amended to include the results of the absentee ballots described in this subsection.

In all other respects, unless otherwise specifically provided by law, the absentee ballots described in this subsection shall be treated as other absentee ballots.



Section 17-11-11 - Officials for counting of absentee ballots; poll watchers.

(a) For every primary, general, special, or municipal election, there shall be appointed one inspector and at least three clerks, named and notified as are other election officials under the general laws of the state, who shall meet, at the regular time of closing of the election on that day, in the courthouse, or municipal building for municipal elections, as designated by the absentee election manager for the purpose of counting and returning the ballots cast by absentee voters. The returns from the absentee precinct shall be made as required by law for all other boxes. It shall be unlawful for any election official or other person to publish or make known to anyone the results of the count of absentee votes before the polls close.

(b) Any person or organization authorized to appoint poll watchers under Sections 17-8-7 and 17-13-11 may have a single watcher present at the counting of absentee ballots, with the rights as are conferred by the sections and by any other provisions of state law.

(c) This section shall not apply to municipal elections in cities and towns of less than 10,000 inhabitants which are held at a time different from a primary or general election. These cities or towns may establish a procedure for the appointment of absentee election officials pursuant to subsection (c) of Section 11-46-27 by permanent ordinance adopted six months prior to the municipal election.



Section 17-11-12 - Delivery of ballots, envelopes, etc. to absentee election manager.

Not less than 55 days prior to the holding of any election, except a municipal election, to which this chapter pertains, or in the case of a runoff primary election, not more than seven days after the first primary election, the officer charged with the printing and distribution of the official ballots and election supplies shall deliver to the absentee election manager of each county in which the election is held or to the person designated to serve in his or her place a sufficient number of absentee ballots, envelopes, and other necessary supplies. Not more than seven days after the last day to qualify as a candidate in a municipal election, or in the case of a runoff municipal election, not more than 14 days after the first election, or in the case of a municipal election held for a purpose other than the election of municipal officers, not more than seven days after the giving of notice of the election, the officer charged with the printing and distribution of the official ballots and election supplies shall deliver to the absentee election manager of the municipality in which the election is held, or to the person designated to serve in his or her place, a sufficient number of absentee ballots, envelopes, and other necessary supplies. If the absentee election manager is a candidate with opposition in the election, he or she shall immediately, upon receipt of the ballots, envelopes, and supplies, deliver them to the person authorized to act in his or her place, as provided in Section 17-11-13.



Section 17-11-13 - Disqualification of circuit clerk from serving as absentee election manager.

When the circuit clerk is a candidate for any office and has opposition, he or she shall be disqualified from performing any of the duties imposed by this chapter with reference to the handling of absentee ballots. At least 55 days prior to the election, the circuit clerk shall certify to the appointing board of the county his or her candidacy with opposition and that he or she is disqualified to serve or otherwise prevented from serving. The appointing board shall thereupon appoint a person to serve as absentee election manager in the manner provided for in Section 17-11-2.



Section 17-11-14 - Compensation of absentee election manager.

The county commission shall determine the amount of compensation to be paid to the absentee election manager or other absentee election manager for the performance of his or her duties with respect to the absentee ballots during the 45-day period prior to and on the day of the election for which his or her services are required, but such compensation shall be at least fifty dollars ($50) per day or the same pay as an inspector as authorized under Section 17-8-12. In all counties in which the compensation of absentee election managers is prescribed by local law or general law of local application at an amount in excess of the amount prescribed, the compensation of the absentee election manager shall not be increased or decreased. The amount shall be the total compensation allowed the absentee election manager for duties relating to absentee ballots in all elections held on the same day and shall be paid from the county treasury. Any reimbursement shall be as provided in Chapter 16.



Section 17-11-15 - Performance of duties of clerk in municipal elections held separate from primary or general election.

In any municipal election that is held at a time different from a primary or general election, the duties with reference to the handling of absentee ballots which are required of the circuit clerk shall be performed by the town clerk, city clerk, or other officer performing the duties of the clerk. If such clerk or other officer is also a candidate in such election, the governing body of the city or town shall appoint a qualified elector of the city or town to perform the duties. Such person so appointed shall have all the powers, duties, and responsibilities of the circuit clerk under this chapter.



Section 17-11-16 - Costs and expenses generally.

All necessary and proper expenses and costs incurred in the carrying out of the provisions of this chapter for which no special provision is made in this chapter shall be paid for in the same manner as are necessary costs and expenses incurred in the several classes of elections enumerated under this chapter.



Section 17-11-17 - Promulgation of rules and regulations with respect to challenged absentee ballots.

Repealed by Act 2006-581, p. 496, §2, effective January 1, 2007.



Section 17-11-18 - Time requirements for receipt of absentee ballots.

(a) No absentee ballot shall be opened or counted if received by the absentee election manager by mail, unless postmarked as of the date prior to the day of the election and received by mail no later than noon on the day of election, or, if received by the absentee election manager by hand delivery, unless so delivered by the voter or medical emergency designee to the absentee election manager not later than the close of the last business day next preceding the election or, if delivered by the medical emergency designee, by noon on the day of the election.

(b) The above provision does not apply in the case of individuals voting absentee pursuant to the federal Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA), 42 U.S.C. 1973ff, when those individuals are voting in a primary, second primary, general, or special election for a federal, state, or county office or proposed constitutional amendment or other referenda. In the case of UOCAVA voters voting absentee in a primary, second primary, general, or special election for a federal, state, or county office or proposed constitutional amendment or other referenda, no absentee ballot shall be opened or counted, if received by the absentee election manager by mail, unless postmarked as of the day of the primary, second primary, general, or special election and received by mail no later than noon seven days after the primary, second primary, general, or special election.



Section 17-11-19 - Statements required from persons or entities supplying election materials; return of unused election materials.

Each person, firm, or entity supplying to any county or municipality any absentee affidavit envelopes, absentee ballots, or other absentee election materials in connection with any primary, general, special, or municipal election shall, at the time of the shipment or delivery of the same, provide to the county or municipality, and to the Secretary of State, an itemized and signed statement showing a description and the quantity of each item so shipped or delivered. Upon the conclusion of the election, the absentee election manager shall return all unused absentee election materials to the Secretary of State along with an itemized, signed statement showing the description and quantity of each item of absentee election material not utilized by the county or municipality in the election then concluded, and the unused absentee election materials shall be maintained for the period of time prescribed by applicable law and, in no event, less than 18 months.






Article 2 - Overseas Absentee Voting.

Section 17-11-40 - Definitions.

For the purposes of this article, the following terms shall have the following meanings:

(1) COMMITTEE. The Alabama Electronic Overseas Voting Advisory Committee.

(2) OVERSEAS VOTER. Includes all of the following:

a. A member of the uniformed services while in the active service, or an eligible spouse or dependent of such a member, who is a permanent resident of the state and is temporarily residing outside of the territorial limits of the United States and the District of Columbia, who is qualified and registered to vote as provided by law.

b. A member of the Merchant Marine of the United States, or an eligible spouse or dependent of such a member, who is a permanent resident of the state and is temporarily residing outside of the territorial limits of the United States and the District of Columbia, who is qualified and registered to vote as provided by law.

c. Any other citizen of the United States who is a permanent resident of the state and is temporarily residing outside of the territorial limits of the United States and the District of Columbia, who is qualified and registered to vote as provided by law.



Section 17-11-41 - Alabama Electronic Overseas Voting Advisory Committee.

(a) The Alabama Electronic Overseas Voting Advisory Committee is created to determine whether secure electronic means may be established for conducting absentee voting for overseas voters and to advise and assist the office of the Secretary of State in the establishment, testing, and implementation of absentee overseas balloting by secure electronic means.

(b) The membership of the committee shall include all of the following:

(1) The Secretary of State as chair.

(2) A representative of the Alabama Sheriff's Association appointed by that association.

(3) A representative of the Alabama Probate Judge's Association appointed by that association.

(4) A representative of the Alabama Circuit Clerks Association appointed by that association.

(5) A representative of the Alabama National Guard appointed by the Adjutant General.

(6) The Chair of the Senate Constitution, Campaign Finance, Ethics, and Elections Committee.

(7) The Chair of the House Constitution and Elections Committee.

(8) A representative of the county boards of registrars appointed by the Secretary of State.

(9) A representative of the Association of County Commissions of Alabama appointed by that association.

(10) One person appointed by the Governor.

(11) One person appointed by the Attorney General.

(12) The Director of the Alabama State Department of Veterans Affairs.

(13) The Executive Director of the Veterans of Foreign Wars for the State of Alabama.

(c) The membership of the committee shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The committee shall annually report to the Legislature by the second legislative day of each regular session the extent to which the committee has complied with the diversity provisions provided for in this article. Members of the committee shall be appointed July 9, 2011, and shall serve without compensation but shall be eligible for reimbursement for necessary and reasonable expenses incurred in the performance of their official duties.

(d) The chair of the committee shall convene an organizational meeting of the committee by July 24, 2011.

(e) For the purposes of this committee, eight members present at a meeting shall constitute a quorum.



Section 17-11-42 - Rules; requirements; minimum criteria.

(a) If the committee determines a secure electronic means may be established for conducting overseas absentee voting, the Secretary of State shall promulgate rules proposed by the committee to provide that option to eligible overseas voters. The Secretary of State may veto any rule proposed by the committee, may resubmit any vetoed proposed rule to the committee, and may provide an alternative rule for consideration by the committee. In the event that the Secretary of State and the committee are unable to jointly recommend a rule, or are unable to agree on a rule, the Secretary of State shall submit both the proposed rule of the committee and the proposed rule of the Secretary of State to the Joint Committee on Administrative Regulation Review for comment. The Joint Committee on Administrative Regulation Review, after review, shall return the proposed rules, with comments, to the Secretary of State. The Secretary of State shall proceed to adopt a rule pursuant to the Alabama Administrative Procedure Act. The rules for conducting overseas absentee voting by secure remote electronic transmission shall authorize the absentee election manager, as defined in Section 17-11-2, to accept requests for absentee ballots and voted absentee ballots from overseas voters and provide a process for verifying the identity of a voter, ensuring the security of the transmission, accepting a voted ballot, and recording each ballot received.

(b) Before overseas absentee voting may be conducted pursuant to this article, the committee, among other factors, shall consider all of the following:

(1) A timetable and process for notifying eligible overseas voters of the availability of voting an absentee ballot by secure remote electronic transmission.

(2) Detailed instructions to be given eligible overseas voters regarding voting by secure remote electronic transmission.

(3) A timetable for the conduct of elections utilizing the electronic transmission of absentee ballots.

(4) A method of providing blank ballots to overseas voters.

(5) A method and criteria for returning overseas voted absentee ballots to the absentee election manager.

(6) Procedures for ensuring the physical security of the remote voting site for receipt and transmission of blank and voted absentee ballots.

(c) Pursuant to subsection (a), the Secretary of State, by rule adopted pursuant to the Alabama Administrative Procedure Act, shall establish minimum criteria to ensure the secure remote electronic transmission of election materials including, but not limited to:

(1) The use of encrypted information, including, but not limited to, ballots, passwords, and both public and private encryption keys.

a. A public or private key encryption methodology shall include key generation under the control of the Secretary of State.

b. A password protected private key shall be held secure by the county appointing board and never transmitted or otherwise divulged by any means.

c. A password protected private key that is unique for each eligible overseas voter to digitally sign the ballot for transmission and storage before decryption by the canvassing board.

(2) The capability for auditing the secure remote voting application source code, and the capability for this application to be executed on a clean computer which, at a minimum, has a baseline operating system on its hard disk and no other software or driver installed.

(3) The capability to secure access to and from the overseas voter and the voting server or the voting database platform, or both.

(4) The verification of the authenticity of the identity of the overseas voter before granting access to the transmission of election material.

(5) The capability for the overseas voter to determine that the secure transmission of election material was successful.

(6) The capability for the absentee election manager to segregate rejected ballots before decryption.

(7) The capability to record election material received by secure transmission.

(8) The capability for the absentee election manager to produce a marked paper ballot for each vote cast by secure transmission.



Section 17-11-43 - Request for overseas ballot.

(a) In determining the requirements for a request for an overseas absentee ballot, the committee and the Secretary of State shall consider including the following information:

(1) The name of the voter requesting the ballot.

(2) The legal Alabama residence of the voter.

(3) The date of birth of the voter.

(4) One of the following:

a. An APO/FPO or other deliverable overseas address, if the overseas voter requests that the ballot be mailed.

b. A facsimile machine number where return information shall be received, if the overseas voter requests that the ballot be faxed. If the voter requests facsimile transmission, his or her signature is also required.

c. An electronic mail address, if the overseas voter requests that the ballot be transmitted pursuant to electronic mail.

d. A signed application for an electronic ballot if the overseas voter requests that the ballot be transmitted or accessed by other secure electronic means approved by rule of the Secretary of State.

(b) A request for a ballot to be faxed to an overseas voter shall remain valid for 12 months, unless a shorter length of time is requested by the overseas voter.

(c) The absentee election manager and the staff of the absentee election manager shall ensure the confidentiality of all voted ballots, including voted ballots received by facsimile.



Section 17-11-43.1 - Use of federal write-in absentee ballots by overseas voters.

A person who votes by absentee ballot pursuant to the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff, may use a federal write-in absentee ballot as provided in 42 U.S.C. 1973ff-2 for casting his or her vote in any primary, primary runoff, general, or special election for federal, state, or county office or proposed constitutional amendment or other referenda. The Secretary of State may promulgate rules in accordance with the Alabama Administrative Procedure Act to implement this section.



Section 17-11-44 - Receipt of request.

In determining the requirements for receipt of a request for an overseas absentee ballot, the committee and the Secretary of State shall consider verification by the absentee election manager of the information provided, a determination that the overseas voter is qualified and registered to vote in the election, and the provision of:

(1) An absentee ballot.

(2) Instructions for voting.

(3) Instructions for returning the voted ballot.

(4) An overseas voter certificate.



Section 17-11-45 - Procedudre for return of voted ballot.

The committee and the Secretary of State shall determine the procedures whereby an overseas voter may return a voted ballot.



Section 17-11-46 - Overseas voter certificate.

In determining the requirements for an overseas voter certificate, the committee and the Secretary of State shall consider including information including the following:

"OVERSEAS VOTER CERTIFICATE

"I, ______________ (print name), swear or affirm, under penalty of perjury, that:

"1. I am a member of the uniformed services or Merchant Marine on active duty temporarily residing outside the United States; or the eligible spouse or dependent of such a member temporarily residing outside the United States; or a United States citizen temporarily residing outside the United States; and

"2. I am a United States citizen, at least 18 years of age, as of the date of the applicable election, and eligible to vote in the requested jurisdiction; and

"3. I have not been convicted of a disqualifying felony or been adjudicated mentally incompetent or, if I have, my voting rights have been reinstated; and

"4. I am not registering, requesting a ballot, or voting in any other jurisdiction in the United States, except the jurisdiction cited in this voting form.

"In voting, I have marked and sealed my ballot in private and have not allowed any person to observe my marking of the ballot, except for those authorized to assist overseas voters under state or federal law. I have not been influenced in marking my ballot. My signature and date below indicate when I completed this certificate. The information on this form is true, accurate, and complete to the best of my knowledge. I understand that a material misstatement of fact in completion of this document may constitute grounds for a conviction for perjury.

"Signed: ________________ Date: _____"



Section 17-11-47 - Instructions.

The committee and the Secretary of State may draft instructions to be included when an absentee ballot is sent to an overseas voter, including, but not limited to, the following instructions:

"(1) To ensure that your absentee ballot is counted, it should be completed and returned to the absentee election manager of the county of registration as soon as possible, and not later than 12:00 noon on the day of the election.

"(2) The ballot should be marked in secret.

"(3) Only the number of candidates or issue choices indicated on the ballot should be marked. If the ballot instructs a voter to "vote for one" candidate, and you vote for more than one candidate, your vote in that race will not be counted.

"(4) For your ballot to be counted, you must also complete an overseas voter certificate, which includes your signature. Failure to include your signature will result in your ballot not being counted.

"(5) An overseas voted absentee ballot may be returned to the absentee election manager by facsimile, mail, commercial ground or air carrier, or secure remote electronic access, if such option is approved by the Secretary of State. An overseas voted absentee ballot returned by standard electronic mail shall be rejected.

"(6) If faxed, the voted absentee ballot and overseas voter certificate shall be faxed to the number provided by the absentee election manager or to a facsimile number provided by the Federal Voting Assistance Program of the Department of Defense. If the ballot and certificate are faxed to the number provided by the Federal Voting Assistance Program, the voter should ensure that there is sufficient time for the Federal Voting Assistance Program to transmit the ballot and certificate to the absentee election manager so that it is received no later than 12:00 noon on election day. By faxing a voted ballot, the voter voluntarily waives his or her right to a secret ballot.

"(7) If mailed, the voted absentee ballot and overseas voter certificate shall be mailed to the absentee election manager as follows:

"a. Place the voted ballot in a sealed secrecy envelope, which may have been provided in the original mailing of the ballot by the absentee election manager. Anyone who has received his or her unmarked ballot by facsimile or electronic mail may place his or her voted ballot in an unmarked envelope and seal the envelope.

"b. Insert the secrecy envelope inside a separate mailing envelope. If the ballot was mailed to you, use the mailing envelope provided and fill out the overseas voter certificate on the back of the mailing envelope. If the ballot was faxed to you or sent by electronic mail, place the sealed secrecy envelope and the completed overseas voter certificate in another envelope for mailing. Do not seal the overseas voter certificate in the secrecy envelope with the ballot. The mailing envelope should be clearly marked "Absentee Ballot Enclosed."

"c. Mail the absentee ballot to the absentee election manager with sufficient postage.

"(8) To vote and transmit a voted absentee ballot and overseas voter certificate by secure remote electronic access, carefully follow the supplemental instructions given to you by the absentee election manager to ensure that your ballot will be counted.

"(9) It is a crime under Alabama law to accept any gift, payment, or gratuity in exchange for your vote for a candidate. It is also a crime under Alabama law to vote in an election using a false identity or false address, or under any other circumstances making your ballot false or fraudulent."



Section 17-11-48 - Processing of voted absentee ballots.

The committee and the Secretary of State shall determine the procedures to be followed for the processing of voted absentee ballots received from eligible overseas voters.



Section 17-11-49 - Witnessing or notarization of absentee ballots.

(a) The Secretary of State is granted authority to adopt requirements related to witnessing or notarization of absentee ballots, voter identification, candidate qualifying, and ballot access procedures, ballot printing, and the application process for absentee balloting in elections for federal, state, county, and municipal offices and constitutional amendments and other referenda to comply with federal law.

(b) The Secretary of State is authorized to extend the deadline for receiving, processing, and counting absentee ballots if absentee ballots are transmitted to qualified absentee voters less than the minimum number of days prior to an election as required by federal law. Absentee election officials utilized for the processing and counting of absentee ballots pursuant to this section shall be appointed in the manner prescribed in Section 17-11-11, and compensated as provided in Section 17-8-12.



Section 17-11-50 - Emergency procedures and rules.

(a) If a national or local emergency or other situation arises that makes substantial compliance with this article impossible or unreasonable, such as a natural disaster or an armed conflict involving the Armed Forces of the United States, or mobilization of those forces including state National Guard and state reserve components, the Secretary of State may prescribe, by emergency orders or rules, any special procedures or requirements necessary to facilitate absentee voting by those directly affected uniformed services or overseas voters who are eligible to vote in this state.

(b) The Secretary of State shall adopt emergency rules under this section pursuant to the emergency rule requirements of Section 41-22-5(b).



Section 17-11-51 - Funding.

Notwithstanding any other laws to the contrary, all expenses and costs incurred by the state or any county commission in carrying out the responsibilities and duties required in this article shall be paid by the State of Alabama. All costs associated with this article shall be drawn from funds made available to the Secretary of State under state and federal law to pay all such expenses and costs in all counties regardless of whether a state elective office or referendum appears on the ballot in a particular county.









Chapter 12 - CANVASSING RETURNS/DECLARING RESULTS.

Section 17-12-1 - Conclusion of voting; locking of equipment; certificates of result.

THIS SECTION WAS AMENDED BY ACT 2016-450 IN THE 2016 FIRST SPECIAL SESSION, EFFECTIVE NOVEMBER 1, 2016. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

When the time arrives for closing the polls, all qualified voters, who are then waiting within the voting room to vote, shall be permitted by the election officers to do so.

After closing the polls and sealing the required records, the precinct election officials shall follow the manufacturer's instructions to lock the equipment against further voting and to obtain a printout of the votes on each office and question. The first printout shall be torn from the equipment so that all printing during the day, from the initial test before the polls opened through the first printout of results, shall be on one continuous sheet or roll of paper. Then, four other printouts of the results shall be produced and torn out. To each certificate shall be added, if it is not automatically printed, the following information:

(1) The name of the voting place.

(2) The date.

(3) The identifying number (serial number) of the tabulating equipment.

(4) The value of the public counter (indicating the number of votes cast).

(5) The name of each candidate next to the total number of votes cast for that candidate.

(6) The number and short title of each proposition next to the number of votes for and against that proposition.

In general elections only, any write-in votes shall be counted and the totals added to the certificates of result. All precinct election officials shall sign each certificate of result.



Section 17-12-2 - Statements of results.

The authority charged with the holding of an election or primary election shall cause to be prepared a statement of results on a form to be designated by the Secretary of State. The statement of results shall conform with the type of electronic voting machine to be used, and the designating number and letter, if the construction of the electronic voting machine is such as to require a designating number and letter, of each candidate (or proposition) shall be printed next to the candidate's name on the statement of results. The statements of results shall be preserved by the judge of probate for use in the event of contests.



Section 17-12-4 - Procedures upon malfunction of equipment.

If a precinct ballot counter malfunctions, the polls shall remain open and voters shall deposit their ballots in a ballot box or other suitable container. The inspector shall notify the custodian, who shall maintain a public list of all voting places in which equipment failure has occurred. After the polls close, the ballot box shall be opened and the ballots counted either by hand, as described in Sections 17-12-2 and 17-12-6, or by feeding the ballots into an operable hand precinct ballot counter. Poll watchers of opposing interests and members of the media, if any are present, shall be permitted to witness this process. Where precinct counting equipment is programmed to return ballots containing over-votes, any such ballot returned during a post-election count must be counted by hand following the rules for ballots. The results of this hand count shall be added to the certificate of results, and the ballots shall be bound separately and returned with the other ballots.



Section 17-12-5 - Retest of equipment.

The judge of probate may order a post-election retest of any precinct ballot counter or memory pack tabulator using the same procedures prescribed for the pre-election test. If the retest shows a malfunction or error in the equipment or its program, the judge of probate shall order a recount at county expense.



Section 17-12-6 - Counting upon close of polls.

Inspectors of elections in the voting places shall, immediately on the closing of the polls, count the votes polled, and no votes shall be counted until the polls are closed.



Section 17-12-7 - Preservation of ballots by sheriff.

When no federal elections are on the ballot, the sheriff shall keep the ballots six months in the voted ballot box, without opening or unsealing the voted ballot box, and thereafter destroy the ballots unless within six months the sheriff having them in custody is notified that the election of some officer for which the election was held will be contested, in which case the sheriff must preserve the box containing the ballots cast for such contestant until such contest is finally determined or until such box is demanded by some legally constituted custodian during such contest.



Section 17-12-8 - Count of votes to be sealed, certified, and delivered to sheriff; public inspection of results.

As soon as the ballots are counted, the inspectors shall ascertain the number of votes received for each person and for what office and shall make a statement of the same in writing, which statement shall be signed by them. They shall also certify in writing on both the clerk's poll list and the voters' poll list, that the poll list is the poll list of the voting places at which they were inspectors, the day and year on which the election was held, and for what offices, which certificates shall be signed by them. The clerk's poll list, as sealed and certified, shall be placed in the records of election containers to be furnished for each voting place. The record of election containers shall be securely sealed and delivered by the precinct returning officer to the sheriff as county returning officer. No later than two hours after the polls are closed, the voting place election results as tabulated by the inspectors shall be posted by the inspectors for public inspection at a place in the county courthouse designated by the judge of probate.

The statement of votes and the poll list delivered to the returning officer of the precinct shall be delivered to the returning officer of the county within two hours of departing the precinct.



Section 17-12-9 - Delivery of certificates to judge of probate; forwarding to Secretary of State.

The canvassing board must, as soon as they have ascertained the result of an election, make on forms furnished by the Secretary of State certificates stating the exact number of votes cast in the county by voting place for each person voted for and the office for which such person was voted for, and file the certificates with the judge of probate who must immediately forward such certificate to the Secretary of State.



Section 17-12-10 - Posting of certificate of result.

Immediately after the election the inspectors shall post in front of the polling place a copy of their certificate of the result of the election.



Section 17-12-11 - Returns of election - How made; duty of judge of probate.

One copy of the certificate of the result of the election shall be signed by the inspector and enclosed in an envelope, which shall then be securely sealed, and the inspector shall write his or her name across every fold at which the envelope, if unfastened, could be opened. The envelope, with certificate enclosed, shall be at once delivered to the judge of probate in the condition received. The judge of probate shall keep and preserve the same unopened until the canvassing board meets to ascertain the result of the election. In case of loss, mutilation, or absence of the original certificate of the result of the election by the inspectors of any voting place, the envelope shall be opened, and the copy therein shall be accepted as a certificate of the result of the election for that voting place. The judge of probate shall preserve a copy of the sealed election returns as a public record at least one year from the date of the election.



Section 17-12-12 - Returns of election - Sealing, delivery, and disposition of records.

After completing and signing the certificate of result, the election officials shall seal the ballots, certificates, and other records as follows:

(1) Where precinct ballot counters are used:

a. The list of registered voters shall be delivered to the judge of probate for transmittal to the board of registrars for use by the board of registrars in updating their records.

b. The ballot accounting certificate and the first copy of the certificates of result shall be placed in an envelope addressed to the judge of probate who shall keep them for public inspection or election contest, or both.

c. All voted ballots shall be placed in a voted ballot box and sealed. All spoiled ballots, unused ballots, and ballot stubs, one copy of the certificate of results, and the clerk's poll list (already sealed in a separate envelope) shall be placed in the records of election container which shall be sealed and signed by all election officials. The inspector shall deliver the sealed memory pack to the judge of probate.

d. Each envelope or container shall be sealed and signed across the seal by the inspectors. On the outside of each envelope the inspectors shall record the voting place and date of the election. The envelopes or containers shall remain unopened and be returned by the inspector immediately in the manner provided by law.

e. The State Records Commission shall develop and keep current a schedule for the retention and disposition of election records for the guidance of the officials to whom these records are sent.

(2) In primary elections, the ballots, certificates, and other records shall be distributed as required in general elections except there shall be one canvassing envelope for each party participating in the primary, and the voters' poll list of each party shall be delivered to the county executive committee of that party to be retained unopened for use in the event of a contest.



Section 17-12-13 - Procedure; improperly marked ballots.

Except where precinct ballot counters are used in counting the ballots, the inspector must take the ballots, one by one, from the box in which they have been deposited, at the same time reading aloud the names of the persons voted for and the office for which such persons are voted for; the inspector must separately keep a calculation of the number of votes each person receives and for what office he or she receives them; if the elector has marked more names than there are persons to be elected to an office, or if for any reason it is impossible to determine the elector's choice for any office to be filled, the ballot shall not be counted for such office, but this shall not vitiate the ballot so far as properly marked, nor shall any ballot be rejected for any technical error which does not make it impossible to determine the elector's choice, and nothing in the election law shall be construed so as to prevent any elector from voting for any qualified person other than those whose names are printed on the ballot.



Section 17-12-14 - Ballots to be counted, labeled, sealed, and delivered to returning officer.

Except where precinct ballot counters are used, the inspectors must count the ballots deposited in the box, and as soon as all the ballots contained in the box are counted, the inspectors shall roll up the ballots so counted and label the same so as to show for what officer or officers the ballots contained therein were received, and, when so rolled up and labeled, shall be securely sealed; the rejected ballots, if any, shall also be rolled up and labeled as rejected ballots and sealed up as the other parcels; and the packages so sealed up and labeled, together with one poll list, shall also be securely sealed up, shall be returned to and securely fastened up in the box from which such ballots were taken and counted and which shall also be securely sealed and labeled so as to show the nature of its contents and shall be delivered to the sheriff.



Section 17-12-15 - Time and manner of canvassing.

On the second Friday next after the election, at the hour of 12:00 noon, the sheriff, in person or by deputy, and the judge of probate and the clerk of the circuit court shall assemble at the courthouse; and if there is no such judge or clerk, or if either of them fails to attend, or if either of them is interested by reason of having been a candidate at such election, his or her place must be supplied by a respectable elector of the county, appointed by the board hereinbefore provided for the appointing of the inspectors in the various voting places for the election, at the time of appointing the election inspectors, and if the appointing board fails to provide for such member or members, or if any member or members as herein provided should fail to attend at the time and place herein mentioned, the sheriff shall supply such deficiency by a respectable elector of the county; and if all such officers are of the same political party, then the sheriff must summon three reputable electors of the county, who are members of the opposite political party who are qualified electors, to attend at such time and place; and, in the presence of such other persons as choose to attend, the board shall make a correct statement from the returns of the votes from the several voting places of the county of the whole number of votes given therein for each officer, and the person to whom such votes were given.



Section 17-12-16 - Certification of results.

Immediately after ascertaining the results of an election for county officers, including members of the House of Representatives of the Legislature, the canvassing board must make in writing a public certification of the result, stating the name of each officer elected and the office to which elected. The certification must be signed by at least two of the members of the canvassing board and must be published by filing the original in the office of the judge of probate, by posting a copy thereof at the courthouse door, and by immediately transmitting a copy to the Secretary of State by fax or electronic transmission. The original certificate shall be recorded by the judge of probate in a book to be provided for the purpose; and the record, or a duly certified copy thereof, shall constitute prima facie evidence of the result of the election and the certification thereof as provided by law.



Section 17-12-17 - Canvass of election returns by state officials.

All returns of elections required by law to be sent to the Secretary of State must, within 22 days after an election, be opened, counted, and certified in the presence of the Governor, Secretary of State, and Attorney General, or two of them.



Section 17-12-18 - Governor proclaims result of certain elections.

Except as to officers provided for in Sections 17-12-16 and 17-12-19, the Governor must immediately declare the results of the election as ascertained in Section 17-12-17 by publishing them in some newspaper at the seat of government.



Section 17-12-19 - Returns of election of state officers.

The certificates of the canvassing board forwarded to the Secretary of State as to the election of Governor, Lieutenant Governor, Attorney General, Auditor, Secretary of State, Treasurer, and Commissioner of Agriculture and Industries must be by the judge of probate forwarded to the Governor for the Speaker of the House at least 10 days before the time fixed for the next meeting of the Legislature and must be by the Governor delivered unopened to the Speaker of the House of Representatives upon his or her election.



Section 17-12-20 - List of registered voters open to inspection.

After having ascertained the result of an election, made declarations thereof, and made the certificates provided for in Sections 17-12-9 and 17-12-16, the board of registrars must file the lists of the registered voters in the office of the judge of probate, which shall be open to the inspection of any elector of the county.



Section 17-12-21 - Certificates of election to members of Congress and legislators.

The Secretary of State shall, within 10 days after receiving the returns of election from the judge of probate of each county, furnish, from a count of the actual vote cast, as the same appears by the returns certified to him or her, certificates of election to members of the Legislature and to members of Congress.



Section 17-12-22 - Results of election of state officers; resolution of tie votes.

The Speaker of the House of Representatives shall, within the first five days of the session of the Legislature, in the presence of a majority of the members of the Legislature, open the returns furnished under Section 17-12-19, ascertain and proclaim the result of such election, after which such returns shall be filed and kept in the office of the Secretary of State, subject to the inspection of any elector of the state. The person having the highest number of votes for either of the offices shall be declared duly elected; but if two or more shall have an equal and the highest number of votes for the same office, the Legislature, by joint vote, without delay, shall choose one of the persons for the office. The duty of the speaker and of the joint conventions, under this section, shall be purely ministerial.



Section 17-12-23 - How tie vote decided.

In all elections where there is a tie between the two highest candidates for the same office, for all county or precinct offices, it shall be decided by lot by the sheriff of the county in the presence of the candidates; and in the case of the office of circuit judge, senator, representative, or any state officer not otherwise provided for, the Secretary of State shall, in the presence of the Governor, and such other electors as may choose to be present, decide the tie by lot.



Section 17-12-24 - Penalty for failure to make returns.

If any officer required to make returns of any election to the Secretary of State or to the Speaker of the House of Representatives fails to make such returns within the time prescribed, he or she forfeits to the state five hundred dollars ($500), recoverable by motion to be made by the district attorney of the proper circuit, in the name of the state in the circuit court of the county of such officer required to make the returns, upon three days' notice of such motion; and the certificate of the Secretary of State or of the Speaker of the House of Representatives, as the case may be, setting forth that such return has not been received is presumptive evidence of the failure of such officer to make such return.



Section 17-12-25 - Notice of failure to make return.

Whenever the return of any officer, required to be made to the Secretary of State or to the Speaker of the House of Representatives, is not received within the time prescribed, the Secretary of State or Speaker of the House of Representatives must give notice thereof to the district attorney of the proper circuit and furnish the district attorney with the certificate specified in Section 17-12-24.






Chapter 13 - PRIMARY ELECTIONS.

Article 1 - General Provisions.

Section 17-13-1 - "Primary election" defined.

A primary election, including a separate and special presidential preference primary election, within the meaning of this chapter, is an election held by the qualified voters who are members of any political party, for the purpose of nominating a candidate or candidates for public or party office.



Section 17-13-2 - Applicability of chapter; applicability of general election laws to primary elections.

All primary elections held by any political party in this state for the nomination of any state, national, district, circuit, county, or municipal officer shall be held and conducted under the provisions of this chapter and, except as herein modified, shall be held and conducted in the same manner and form, under the same requirements and subject to the same forfeitures, penalties, and punishments as are now or shall hereafter be provided by law for the holding of regular state elections, but nothing herein contained shall make it obligatory upon any political party or parties to hold a primary election.



Section 17-13-3 - Time and place for holding primary elections.

(a) Except as otherwise provided in subsection (b), primary elections, except special primary elections and presidential preference primaries, held at the expense of the state or counties, shall be held on the first Tuesday in June. When necessary, as provided in this chapter, a second or runoff primary election shall be held on the sixth Tuesday following the primary election. Any second primary shall be held by the same election officers who held the first primary, and be held at the same places as the first primary election. No primary shall be held by any political party except as herein provided. Primary elections herein provided for shall be held at the regular polling places established for the purpose of holding general elections.

(b) In years in which a presidential primary is conducted, the primary election shall be the first Tuesday in March.

(c) Notwithstanding any other provision of law, in any year in which the primary election is held in March and the primary election is held in conjunction with the presidential preference primary election, as provided in this section and Section 17-13-100, any reference in any existing statutes to a primary election being held in June shall be construed to refer to the primary election in March.



Section 17-13-4 - Payment of compensation of officers and other expenses of elections.

The compensation of officers and other expenses of any and all primary elections, general or special, held under the provisions of this chapter, shall be paid in the same manner and to the same extent as is or may be provided by law for the payment of the expenses and officers of general elections held under the general election laws of Alabama and shall be paid out of the county treasury in the same manner.



Section 17-13-5 - Filing of declaration of candidacy; certification of names of candidates; preparation of ballots; unopposed candidates.

(a) All candidates for nomination to public office or for election to party office in the primary election provided for in this chapter shall file their declaration of candidacy with the state party chair if they seek any federal, state, circuit, or district office, or the state Senate, House of Representatives, or any other office that is not a county office not later than 5:00 P.M. 116 days before the date of the primary election. All candidates for nomination or election to a county office shall file their declaration with the county party chair not later than 5:00 P.M. 116 days before the date of the primary election.

(b) The state party chair shall, no later than 5:00 P.M. 82 days before the primary election, certify the names of all primary election candidates, except candidates for county offices, to the Secretary of State. The county party chair shall, not later than 5:00 P.M. 82 days prior to the date of the primary election, certify to the judge of probate the names of all candidates for nomination to county offices or election to county party offices. The Secretary of State shall, not less than 74 days prior to the date of the primary election, certify to the judge of probate of every county in which the election is to be held the names of the opposed candidates for nomination to federal, state, circuit, or district offices, the state Senate, House of Representatives, and all other opposed candidates to public or party office, except candidates for county offices.

(c) The judge of probate of each county shall have the ballots prepared for the primary election. If a legally qualified candidate for nomination to an office is unopposed when the last date for filing declarations of candidacy has passed, his or her name shall not appear on the ballots to be used in the primary election, and he or she shall be the nominee of the party with which he or she has qualified for the office. If a legally qualified candidate for election to a party office is unopposed when the last date for filing declarations of candidacy has passed, his or her name shall not appear on the ballots to be used in the primary election, and he or she shall be declared elected to the party office for which he or she qualified.



Section 17-13-6 - Only qualified candidates to be listed on ballots.

The name of no candidate shall be printed upon any official ballot used at any primary election unless such person is legally qualified to hold the office for which he or she is a candidate and unless he or she is eligible to vote in the primary election in which he or she seeks to be a candidate and possesses the political qualifications prescribed by the governing body of his or her political party.



Section 17-13-7 - Persons entitled to vote; voter to certify political party preference by signing poll list.

(a) All persons who are qualified electors under the general laws of the State of Alabama and who are also members of a political party and entitled to participate in such primary election under the rules of the party shall be entitled to vote therein and shall receive the official primary ballot of that political party, and no other; but every governing body of a party shall have the right, power, and authority to fix and prescribe the political or other qualifications of its own members and shall, in its own way, declare and determine who shall be entitled and qualified to vote in such primary election or to be candidates therein or to otherwise participate in such political parties and primaries. The qualifications of electors entitled to vote in such primary election shall not necessarily be the same as the qualifications for electors entitled to become candidates therein. Nothing herein contained shall be so construed as to prohibit any state executive committee of a party from fixing such qualifications as it may deem necessary for persons desiring to become candidates for nomination to offices at a primary election.

(b) A political party may require all poll lists for primary elections to state at the top thereof that by participating in the primary election a voter shall indicate a preference for the party holding the primary, and will support the nominees of that party in the general election, and that he or she is qualified under the rules of such party to vote in its primary election. No person shall be eligible to participate in the primary unless he or she signs the poll list and thereby certifies to the truth of the statement.



Section 17-13-7.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) If an elector votes in a primary election, he or she may vote in a subsequent primary runoff election only if he or she voted in the primary election of the same political party for which the runoff election is being held.

(b) The Secretary of State shall promulgate rules to implement this section.



Section 17-13-8 - Ballots, stationery, and supplies; pledge printed on ballot; spoiling of ballot.

Separate official ballots and other election stationery and supplies for each political party shall be printed and furnished for use at each election district or precinct and shall be of a different color for each of the political parties participating in such primary election. All ballots for the same political party shall be alike, except as herein otherwise provided, printed in plain type and upon paper so thick that the printing cannot be distinguished from the back. Across the top of the ballot shall be printed the party's emblem, if any, and the words, "Official Primary Election Ballot." Beneath this heading shall be printed the year in which the election is held and the words "Democratic Party" or "Republican Party" or other proper party designation. Each group of candidates to be voted on shall be preceded by the designation of the office for which the candidates seek nomination, and in the proper place shall be printed the words "Vote for one" or "Vote for two" (or more) according to the number to be elected to such office at the ensuing election.

At the option of a political party at the bottom of the ballot and after the name of the last candidate shall be printed the following: "By casting this ballot I do pledge myself to abide by the result of this primary election and to aid and support all the nominees thereof in the ensuing general election."

Should any voter scratch out, deface, or in any way mutilate or change the pledge printed on the ballot, the voter shall not be considered or held to have repudiated or to have refused to take the pledge, but shall, conclusively, be presumed and held to have scratched out, defaced, or mutilated or changed the same for the sole purpose of identifying the ballot; and, accordingly, such ballot shall be marked "spoiled ballot" and shall not be counted.



Section 17-13-8.1 - Instant runoff primary elections in certain situations.

(a) Notwithstanding the provisions of Section 17-6-23 and Section 17-13-18, in a primary election or second primary election, this section shall apply only to voters who are voting by absentee ballot pursuant to the Uniformed and Overseas Citizens Absentee Voting Act in any county or portion thereof in which the nomination for a federal office other than the office of President which is contested by three or more candidates.

(b) The judge of probate shall prepare each of the following:

(1) A special federal ballot to be used in a federal instant runoff primary election. The special federal ballot shall contain a list of all federal offices, other than the office of President, contested by three or more candidates and the candidates qualifying for the election for each office.

(2) A special state ballot for the primary election shall contain the office of President in presidential election years, any federal offices for which there are only two candidates, all state and county offices, the candidates qualifying for the offices, and any referenda to be voted on in the primary election.

(3) A special state ballot for a second primary election, if necessary, shall contain any state or county offices for which a second primary election is required, the candidates qualifying for the offices, and any referenda to be voted on in a second primary election.

(c)(1) The special federal ballot shall permit the voter to cast a ballot in a federal instant runoff primary election by indicating his or her order of preference for each candidate for each office listed on the ballot.

(2) To indicate his or her order of preference for each candidate for each office, the voter shall mark or put the number one next to the name of the candidate who is his or her first choice, the number two for his or her second choice, and so forth, so that a number indicating the preference of the voter is marked or written by the voter next to the name of the candidate on the ballot. However, the voter is not required to indicate his or her preference for more than one candidate on the ballot if he or she so chooses.

(3) The special federal ballot shall be marked as a special federal instant runoff primary ballot.

(4) Instructions shall be provided with the special federal ballot to the voter explaining the special federal instant runoff voting process.

(5) The special federal ballots shall be counted in the following manner for each office listed on the ballot:

a. In a primary election, the first choice preference of each voter shall be the vote counted as cast by the voter. The total count of first choice preference votes received by each candidate shall be added to the count of votes produced for the candidates pursuant to Section 17-13-13. Choices other than the voters' first choice preferences shall not be counted or divulged during the count or upon the conclusion of the primary election. Upon the conclusion of this count, the special federal ballots shall be secured and maintained by the absentee election manager until the time for counting absentee ballots for the second primary election, if a second primary election is necessary.

b. If a second primary election is necessary, the vote to be counted as cast by each voter shall be the highest designated choice of the voter of the two candidates participating in a contest. The total count of the votes received by each candidate shall be added to the count of votes produced for the candidates pursuant to Section 17-13-18.

(d)(1) The special state ballot shall be marked as a special state primary ballot or special state second primary ballot, as applicable.

(2) The special state ballot shall be counted in the manner provided for in Section 17-13-13 or Section 17-13-18, as applicable to a primary election or second primary election.

(e) The votes for any office listed on the special federal ballot or special state ballot shall be canvassed, certified, and announced in the manner provided for in Section 17-13-17 and Section 17-13-18.

(f) The costs associated with implementing this section shall be reimbursed by the State of Alabama as an election expense pursuant to Chapter 16 of this title.

(g) The Secretary of State may promulgate rules in accordance with the Alabama Administrative Procedure Act to implement this section.

(h) This section shall be implemented only upon notice by the Secretary of State to the Code Commissioner that vacatur of the federal court order requiring federal second primary elections to be held nine weeks after the primary election has occurred, or upon entry of a federal court order indicating that vacatur of the aforementioned order is not necessary. The federal court action shall be taken not later than the 76th day before the primary election for this section to be implemented.



Section 17-13-9 - Duty of judge of probate to furnish and deliver election supplies.

The judge of probate of each county is hereby required to furnish to the officers of the primary election a copy of the official list of voters of each voting place in the county, of the same kind and in the same manner as the judge of probate is required by law to furnish such list to the officers at any general state election. The judge of probate shall also furnish all necessary election supplies. The judge of probate shall deliver such election supplies and lists to the sheriff of the county not less than three days before the day of the election, and it shall be the duty of the sheriff to deliver the same, together with ballot boxes, to the officers of the election, at the place provided by law for holding the election, and not later than one hour before the polls are scheduled to open on election day.



Section 17-13-10 - Ballots to be secret and inviolate.

The ballot of every voter shall be kept secret and inviolate.



Section 17-13-11 - Watchers at polls.

A candidate who has qualified may have a single watcher in the polling place, to be appointed in writing over his or her own signature, and the appointment shall be presented to and filed with the inspectors. Subsections (b), (c), and (d) of Section 17-8-7 apply to watchers appointed pursuant to this section.



Section 17-13-12 - Returning officers.

The inspector shall perform the duty of precinct returning officer as in general elections, unless someone else has been named and designated as authorized by law. It shall be the duty of the inspector or the duty of such returning officer as may be otherwise legally named and designated, as the case may be, to return and deliver to the sheriff, who is the county returning officer, or the sheriff's designee, at the office of the judge of probate at the county seat or at such other place as designated by the judge of probate, the ballots and returns. The ballots and returns shall not be allowed to leave the county returning officer's possession, except as provided by state and federal law.



Section 17-13-13 - Counting of votes; results to be posted for public inspection.

(a) At the close of the primary election at each voting place, and nowhere else, the inspectors and clerks shall proceed forthwith, without adjournment, in the manner provided by law in the case of general elections, to count the votes. This section shall not apply to provisional ballots governed by Section 17-10-2.

(b) No later than two hours after the polls are closed, the election results for the voting place as tabulated by the inspectors shall be posted by the inspectors for public inspection at a place in the county courthouse designated by the judge of probate.



Section 17-13-14 - Counting of ballots; materials to be sealed; delivery and retention of materials; posting of certificate of result.

(a) No ballot shall be counted until the polls are closed; and, before counting any ballot or examining the same, the voters' poll list, as provided in Section 17-9-15, shall be securely sealed in an envelope designated to the appropriate political party chair and the inspector shall write his or her name across every fold at which the envelope, if fastened, could be opened.

After the counting of the votes is finished and certificates of the result have been prepared and signed, the inspector shall seal in a separate voted ballots container all the ballots cast at such election.

The following items shall be placed into a records of election container, which shall then be securely sealed:

(1) One certificate of the results.

(2) The spoiled ballot envelope.

(3) Clerk's poll list.

(4) All partial ballot pads.

(5) Stubs of ballot pads.

The inspector shall also, in an envelope addressed to the chair of the county executive committee or other governing body of each political party participating, seal up the following:

(1) One certificate of the results.

(2) The voters' poll list.

Such envelopes, with those contents therein, together with the voted ballots container, shall thereupon be immediately delivered to the sheriff.

The sheriff or sheriff's designee shall keep the voted ballots container and record of election container securely in his or her possession in accordance with state and federal law. The sheriff shall separately deliver to the chair, or co-chair, of the county executive committee or other governing body of each political party the envelope addressed to the chair, containing the certificate of the results by 10:00 A.M. on the Wednesday following the primary.

(b) Not later than two hours after the polls are closed, the inspector shall also post in a conspicuous place at the polling place, for public inspection there, a copy of the certificate of the result.



Section 17-13-15 - When voted ballots container and records of election container may be opened.

After the result has been canvassed and declared by the county executive committee, the sheriff shall securely keep the voted ballots container and the records of election container in accordance with state and federal law. The voted ballots container and records of election container shall not be opened except in one or the other of the following events:

(1) In the event of a contest, where the opening of the container has been authorized under authority of the chair of the executive committee trying the contest.

(2) Where a container has been returned but no certificate of the result of the election has been sent the chair outside of the container, the container may be opened by the sheriff in the presence of the chairs, or their designees, of the county committees for the political parties participating in the primary election, and the committees, for canvassing purposes, may obtain the result at any particular district, ward, or precinct from the contents of the container, using the certificate of result contained therein, if any, or otherwise, so far as necessary in order to obtain it from the container; after which the papers shall be returned into the container, and the container shall be resealed by the sheriff in the presence of the chairs, or their designees, of the county committees for the political parties participating in the primary election.



Section 17-13-16 - Public proclamation of results of election; distribution of certificates of results.

The counting of the ballots having been completed, the results shall be publicly proclaimed. Separate certificates for each of the political parties entering the primary and the results of the election shall be drawn up by the inspector and clerks at each and every voting place, which shall contain all matters and things provided for in the law regulating general elections. The certificates shall be signed by the election workers; one copy of the same shall be forthwith posted in a conspicuous place at such voting place, one copy shall be transmitted to the chair of the county executive committee of each of the political parties in the primary, at such place as the county executive committee of the county shall designate at which to receive such returns, and another copy shall be transmitted to the chairs of the state executive committees of the political parties participating in the primary.



Section 17-13-17 - Canvass, tabulation, and declaration of results.

The county executive committee of the party or parties participating in the primary election shall meet at the courthouse of its county, not later than noon on Tuesday next following the primary election, and receive the returns, canvass and tabulate the same, by precincts, and publicly declare the results thereof. The chair of each county executive committee shall forthwith, and not later than noon on the Wednesday eight days following the primary election, certify and return to the chair of the state executive committee a statement and tabulation, by precincts, of the result of the primary election and of the number of votes received by each candidate therein for office, except candidates for county office. Not later than noon on the Friday 10 days following such primary election, the state executive committee, or such subcommittee thereof as may have been appointed by the chair thereof for such purpose, shall meet at the State Capitol in Montgomery and receive the returns, canvass and tabulate the same by counties, and publicly declare on that day the results thereof as to all candidates for office therein, except candidates for county office, which results shall be final. The state executive committee or such subcommittee as provided in this section shall also provide the Secretary of State with the primary election returns by precincts according to county on a form authorized by the Secretary of State on the Friday 10 days following the primary election, county and municipal returns excepted.



Section 17-13-18 - Candidate with majority of votes declared nominee of party; second primary election; certification of results.

(a) At the respective meetings of the respective executive committees, the county executive committee, as to candidates in the primary election for office, except candidates for county office, shall publicly ascertain, determine, and declare whether any candidate for office in the primary election has received a majority of the votes cast for the office, and, if so, declare the candidate the nominee of the party for the office for which he or she was a candidate and for which he or she received a majority of the votes cast for that office in the primary election.

(b) If no candidate receives a majority of all of the votes cast in such primary election for any one office or offices for the nomination to which there were more than two candidates, then there shall be held a second primary election on the sixth Tuesday following the primary election, and the chair of the state executive committee shall certify to the Secretary of State, immediately upon the completion of such canvass, the names of the two candidates of the party to receive the highest number of votes in the first primary election for such office or offices, except county officers, and who are to be voted for in the second primary election. The chair of each county executive committee shall, immediately upon the completion of such canvass, certify to the judge of probate of the county the names of the two candidates who received the highest number of votes in the first primary for nomination to any county office. The Secretary of State shall, within two business days from the date the certificate is received from the chair of the state executive committee, certify to the judge of probate of any county where a second primary election is to be held the name or names of the candidates certified as herein provided by the chair of the state executive committee. The judge of probate of each county in Alabama shall in the manner and form as required by this chapter and the general laws of Alabama, have prepared and printed all election supplies and all ballots to be voted in the second primary election, which ballots shall contain, under appropriate headings or titles of the offices to be filled, the names of the two candidates for each office so certified by the Secretary of State and the chair of the county executive committee, as herein required, as well as such other matters as are required by this chapter and the general laws of Alabama, on ballots for the first primary election.

(c) At the second primary election, no person can be a candidate except the two persons who receive the highest number of votes for the offices for which they were candidates in the first primary election.

(d) The returns from the second primary election shall be made and the votes canvassed, tabulated, and certified and the results declared in the same manner provided in this chapter for making, canvassing, tabulating, certifying, and declaring the results of the first primary election. The county executive committee of the parties participating in the primary election shall meet at the courthouse of their respective counties not later than the second Friday following the second primary election and receive the returns, canvass and tabulate the same by precinct, and publicly declare the results thereof. The chair of each county executive committee shall forthwith, and not later than noon on the second Monday following the primary election, certify and return to the chair of the state executive committee a statement and tabulation by precincts of the results of the second primary election and of the number of votes received by each candidate for office therein voted for, except candidates for county office. Not later than noon on the third Wednesday following the second primary election, the state executive committee, or such subcommittee thereof as may have been appointed by the chair thereof for such purpose, shall meet at the State Capitol in Montgomery and receive the returns and canvass and tabulate the same by counties, and publicly declare on that day the result thereof as to all candidates voted for, except as to candidates for county office, which results shall be final. At such respective meetings of the respective executive committees, the county executive committee, as to candidates for county office voted for in the second primary election, and the state executive committee, as to candidates for office in the second primary election voted for therein, except candidates for county office, shall publicly ascertain and determine the candidates receiving a majority of all of the votes cast in such second primary election for any one office, and the candidates so ascertained and determined to have received a majority of all of the votes cast in such second primary election for the office shall be declared the nominee of the party for such office by the respective county and state executive committees. Thereupon and immediately upon the completion of such canvass, the chair thereof shall certify to and file with the judge of probate of the county the names of those who have been nominated in the first or the second primary election or as otherwise authorized or provided by this chapter, as candidates of the party for county offices; and in like manner, and immediately upon the completion of such canvass, by the state executive committee, or subcommittee thereof, the chair of the state executive committee shall certify to and file with the Secretary of State the names of those who have been nominated in the first or second primary election or as otherwise authorized or provided by this chapter as candidates of the party for office, except candidates for county office, and the names of the persons so certified shall be placed upon the official ballot of the general election to be held in November next thereafter as the candidates of the party for the offices for which they, respectively, have been so nominated.

(e) The state executive committee or such subcommittee as provided in this section shall also provide the Secretary of State with the second primary election returns by precincts according to county on a form authorized by the Secretary of State on the third Wednesday following the secondary primary, county and municipal returns excepted.



Section 17-13-19 - Procedure when one candidate declines to enter second primary.

In the event either of the two candidates receiving the highest number of votes in the first primary election shall determine not to enter the second primary election provided for in this chapter, the candidate, as soon as possible and not more than three days after holding of the first primary election, shall certify his or her declination to enter such second primary election to the chair of the state executive committee of his or her party, if the office is an office other than a county office, or to the chair of the county executive committee of his or her party if the office is a county office. Upon the receipt of such notification, the chair of such committee shall declare the other candidate the nominee of the party for such office and certify his or her name as such nominee to the Secretary of State or the judge of probate, as the case may require, and a second primary election for the nomination of a candidate for that particular office shall not be held.



Section 17-13-20 - Determination of majority of votes cast.

If a nominee for a single office is to be selected, with more than one candidate, then the majority of votes cast for the office in such election shall be ascertained by dividing the total votes cast for all candidates for the office by two, and any number of votes in excess of one half of such total votes cast for all candidates for such office shall be a majority within the meaning of this section. If nominees for two or more offices, constituting a group, are to be selected and there are more candidates for nomination than there are such offices, then the majority of votes cast for the office in such election shall be ascertained by dividing the total votes cast for all such candidates by the number of positions to be filled, and then dividing the result by two. Any number of votes in excess of the number ascertained by such last division shall be the majority herein provided for necessary for nomination. If, in ascertaining the result in this way, it appears that more candidates have obtained this majority than there are positions to be filled, then those having the highest vote, if beyond the majority just defined, shall be declared the nominees for the positions to be filled.



Section 17-13-21 - Tie votes.

If, in any primary election held under the provisions of this chapter, there shall be a tie vote cast, then such tie shall be decided by the chair of the state executive committee, if the office is an office other than a county office, and by the chair of the county executive committee, if the office is a county office.



Section 17-13-22 - Certification of nominees to judge of probate.

The Secretary of State shall, not later than 74 days before the general election, certify to the judge of probate of each county in the state a separate list of nominees of each party for office and for each candidate who has requested to be an independent candidate and has filed a written petition in accordance with Section 17-9-3, except nominees for county offices, to be voted for by the voters of such county.



Section 17-13-23 - Filling of vacancies in nominations.

The state executive committee, in cases where the office to be filled is not a county office, and the county executive committee, in cases where the office to be filled is a county office, but subject to the approval of and in accordance with the method prescribed by the state executive committee, where a vacancy may occur in any nomination, either by death, resignation, revocation, or otherwise, or in case of any special election, may fill such vacancy, either by action of the committee itself or by such other method as such committee may see fit to pursue. The respective state or county executive committee shall file with the Secretary of State, for a state or federal office, or with the judge of probate, for a county office, the name of the candidate to fill such vacancy not later than 76 days before the election.



Section 17-13-24 - Voting more than once.

Any voter who shall vote more than once, or attempt to vote more than once, in any primary election held in this state, shall, on conviction, be punished in the same manner as provided for voting or attempting to vote more than once in a general election.



Section 17-13-25 - Changing or altering returns of primary elections.

Any person who shall change or in any wise alter the returns of any primary election, or remove the copy of the returns posted at any polling place before the result of the election is announced by the committee or governing authority, shall be punished in the same form and manner as provided by the general law for the punishment of any person who changes or in any wise alters the returns of the regular state elections.



Section 17-13-26 - Additional duties of sheriff, chief of police, etc.

The sheriff of each county on the day of such primary election shall be present in person or by deputy at each election precinct or voting district where such elections are held, and shall preserve good order. All duties imposed and powers conferred upon the sheriff in county and district elections by this section are imposed and conferred on the marshal or chief of police in all municipal primary elections.






Article 2 - Political Parties.

Section 17-13-40 - "Political party" defined.

An assemblage or organization of electors which, at the general election for state and county officers then next preceding the primary, casts more than 20 percent of the entire vote cast in any county is hereby declared to be a political party within the meaning of this chapter within such county; and an assemblage or organization of electors which, at the general election for state officers then next preceding the primary, casts more than 20 percent of the entire vote cast in the state is hereby declared to be a political party within the meaning of this chapter for such state.



Section 17-13-41 - Determination of total vote of political party.

In determining the total vote of a political party whenever required by this chapter, the test shall be the total vote received by a candidate of that party who received the highest vote total of any of the candidates of that party.



Section 17-13-42 - Political parties may elect whether to participate in primary elections.

Primary elections are not compulsory. A political party may, by its state executive committee, elect whether it will come under the primary election law. All political parties are presumed to have accepted and come under the provisions of the primary election law, but any political party may signify its election not to accept and come under the primary election law by filing with the Secretary of State, at least 60 days before the date herein fixed for the holding of any general primary election, a statement of the action of its state executive committee, certified by its chair and secretary, which statement shall contain a copy of the resolution or motion adopted declining to accept and come under the primary election law. If a political party declines to accept and come under the primary election law, it shall not change its action and accept and come under the primary election law until after the next general election held thereafter. The governing body of a political party may determine from time to time what party officers shall be elected in the primary; provided, that candidates for all party offices shall be elected under the provisions of this chapter unless the method of their election is otherwise directed by the governing body of the party involved.



Section 17-13-43 - Selection of delegates to national conventions by political parties.

Political parties may provide for the selection of delegates to national conventions by the holding of a presidential preference primary or by popular election of the delegates or otherwise. In the event a presidential preference primary is called by the governing body of any party, notice of such action shall be given to the Secretary of State as part of the notice required by Section 17-13-46. The notice shall prescribe the procedure for the listing of the names of presidential candidates on the primary ballot and for the selection of delegates pledged under party rules to vote for the respective presidential candidates. A presidential preference primary, when called, shall appear in the first or top position on the primary ballot. When no presidential preference primary is to be utilized, delegates may be elected in the primary election in the same manner as other party officers; except, that subject to such rules and procedures as the respective political parties may adopt, any delegate candidate may be permitted to list opposite his or her name on the primary ballot the surname of the presidential candidate to whom he or she is pledged or the word "uncommitted." When delegates are to be so elected, the candidates for such position or positions shall appear in the first or top position on the primary ballot.



Section 17-13-44 - Party committees for state and political subdivisions.

There may be provided a committee of each party for the state and each political subdivision of the state, including counties, the committees to be selected in such manner as may be provided for by the governing authority of each party, but if there shall not be elected or chosen any committee for any county or other political subdivision, then all the powers which could be exercised by any such committee shall be vested in the state executive committee, under such rules and regulations as the governing body of the party may designate, or the state committee or the chair thereof may appoint a county committee to act until such a committee is elected or chosen as provided by law or party rule. When a state executive committee of a party is provided, the state executive committee shall be the governing body of the party within the meaning of this chapter; except, that it may delegate to county executive committees authority over the conduct of party affairs within the respective counties, including authority over the conduct of primary elections within the respective counties.



Section 17-13-45 - Provision for election of members of state executive committees.

The state or county executive committee of any political party may, by a majority vote of the committee, require that members of the committee be elected by the qualified electors of such political party. If such committee adopts an appropriate resolution requiring that such members be so elected, such election shall be held on the same ballot as the gubernatorial primary election. When members of county or state executive committees are to be elected in a primary, their declarations of candidacy shall be filed in the same manner and within the same time as candidates for nomination for public office.



Section 17-13-46 - Notice by governing body of political party of desire to enter primary.

When the governing body of any political party desires to enter the primary election ordered to be held under this chapter, the governing body for the state shall give public notice thereof by filing a copy of the resolution of such governing body with the Secretary of State of Alabama. Such notice may be given to the Secretary of State by the chair of the county executive committee where the primary election affects only one county, and a copy of such notice shall be filed with the judge of probate of such county.



Section 17-13-47 - Assessments and other qualifications for candidates for nomination.

The governing body of a party may fix assessments upon those able to pay, or other qualifications as it may deem necessary, for persons desiring to become candidates for nomination to offices at a primary election, but such assessments shall not exceed two percent of one year's salary of the office sought and, for an unremunerative or party county office or an unremunerative or party office to be filled by a vote of a subdivision greater than one county, it shall not exceed fifty dollars ($50) or one hundred fifty dollars ($150) for an unremunerative or party office to be filled by a vote of the entire state.



Section 17-13-48 - Selection and appointment of officers to conduct elections.

Each candidate for nomination may, at least 45 days before the primary, present to the county executive committee of his or her party a list of election officials desired by him or her for any one or more of the districts, wards, or precincts, and the county committee, so far as practicable, shall make, from the list so presented to it, a list of names of election officials for each district, ward, or precinct, which it will nominate to the appointing board of the county for appointment as officials to conduct the primary election. The county committee shall present the list so made up by it to the appointing board of the county which appoints the election officials to conduct elections for state and county officials in November, or at any other lawful time, which appointing board, from the list so presented to it by the county committee, shall, if there be on the list the names of sufficient persons who are legally eligible, select and appoint the officials to conduct the primary election, giving representation to all political parties wherever more than one party enters the primary; and, in the latter case, if a county committee has not given a sufficient number of names for a box, then the appointing board shall supply the deficiency from electors of that party, if practicable. In the event the persons selected as officials fail to appear at the polling place on the day of the primary election at the opening of the polls, then their places shall be filled by such of those who have been named by such appointing board as do appear; and, in the event none so named appear by then, the voters present and qualified to participate in such primary election may, from among themselves, select officials to conduct such election in such district or precinct during the absence of the appointed precinct election officials, and such substituted persons shall have the authority to conduct such elections and to be paid for their service in the same manner as if they had been originally appointed. All officials serving in such primary elections shall take the same oath required to be taken by officials of regular state elections and shall be subject to the same restrictions, limitations, penalties, and conditions.



Section 17-13-49 - State and other conventions.

The state executive committee or other governing body of any political party may provide for state conventions or conventions of other subdivisions and may provide for the election of delegates to such convention or other party officials at the general primary herein provided for.



Section 17-13-50 - Party meetings to nominate candidates, select delegates, party officers, etc.

(a) When any political party shall desire to hold any mass meeting, beat meeting, or other meeting of the voters of such party for the purpose of nominating any candidate or candidates for public office to be voted for in a general election in Alabama or for the purpose of selecting delegates or other representatives to any convention which may select such candidates for public office or when any such party shall desire to hold such mass meeting, beat meeting, or other meeting of the voters of such party for the purpose of selecting committeemen, representatives, or other party officers of such party, all of such meetings shall be held as provided in this section.

(b) All such meetings shall be held before the first primary election. The general public is privileged to attend such meetings, but not to participate. No less than five days prior to the date upon which any such mass meeting, beat meeting, or other meeting is to be held, notice of such meeting, including the time and place of such meeting, shall be filed with the judge of probate of the county in which any such meeting is to be held and shall be published in a newspaper of general circulation in the county at the expense of the political party holding such meeting. The judge of probate shall immediately forward to the Secretary of State a certified copy of all notices filed under this section.



Section 17-13-51 - Applicability of Sections 17-13-50 and 17-17-50.

Sections 17-13-50 and 17-17-50 shall not apply where a special election is called for the election of a public officer for which the party has no candidate or where, by death, resignation, or otherwise, a vacancy has occurred in any nomination made by such party. Sections 17-13-50 and 17-17-50 shall not apply to municipal elections.



Section 17-13-52 - Certificate of nomination by convention, mass meeting, etc.

The certificate of nomination by any caucus, convention, mass meeting, or other assembly of any political party or faction in this state not conducting a primary election at the expense of the state shall be filed on or before 5:00 P.M. of the primary election day to certify their nominees with the judge of probate, in the case of nominations for county office, and with the Secretary of State, in the case of all other offices. Each such certificate must have attached thereto a separate sworn statement from the nominee, signed by the nominee, stating that he or she accepts the nomination.






Article 3 - Contests of Primary Elections.

Section 17-13-70 - Time for contesting generally; hearing.

Any contest to a nomination made by primary election must be filed within 24 hours after the results of the primary election have been declared, weekends excluded, under the same conditions and on the same grounds as provided in the laws of Alabama for general elections of state and county officers and as provided in this chapter. The person whose nomination is contested under this section shall be notified of the contest in accordance with Section 17-13-83 and shall have five days after notice of the filing of the contest within which to file with the chair his or her objections and answers to such contest. Such contest shall be heard and tried by the county executive committee as to candidates for county offices and by the state committee as to candidates for all other offices; and wherever there is no county executive committee consisting of enough members to obtain a quorum, then by the state executive committee.



Section 17-13-71 - Grounds.

The contests of nomination by a party for office, other than a county office, may be instituted by any qualified elector of the state, or of the political subdivision, as the case may be, who belongs to that party and who legally participated in such primary election, upon the following grounds, which may be used separately, or else be joined in the same contest:

(1) Malconduct, fraud, or corruption on the part of any inspector, clerk, returning officer, canvassing board, or other persons.

(2) When a person whose nomination is contested was not eligible to the office sought at the time of the declaration of nomination.

(3) On account of illegal votes given.

(4) On account of the rejection of legal votes.

(5) Offers to bribe, bribery, intimidation, or other malconduct or misconduct calculated to prevent a fair, free, and full exercise of the elective franchise.

(6) Miscalculation, mistake, or misconduct in counting, tallying, certifying, or canvassing which of itself alone or in conjunction with the giving of illegal votes or the rejection of legal votes, or any other ground, would, when everything is corrected, reduce the number of legal votes cast for the declared nominee down to or below those of some other candidate in that race.



Section 17-13-72 - Effect of contest on declared nomination.

None of the grounds of contest enumerated in Section 17-13-71 shall serve to annul or set aside any declared nomination, unless such ground alone or in conjunction with other of such grounds alleged shall serve to show to the reasonable satisfaction of the committee trying the contest that the person who was declared nominated and whose nomination is contested did not receive at such primary the number of legal votes necessary under this chapter to be nominated. But upon such contest, the committee shall have power to declare who was legally nominated at such primary for such office.



Section 17-13-73 - Certification of candidate in case of contest.

When a contest of a nomination is instituted or where a special primary to nominate is held as provided for in this chapter, the declared nominee for such office shall not be certified until after termination of the contest filed in the time herein prescribed.



Section 17-13-74 - Summoning witnesses and production of documents.

In the hearing of any contest before any committee or subcommittee under the provisions of this article, such committee, through its chair, or through such other authority as may be designated, shall have authority to summon witnesses to appear before it, or before any subcommittee appointed by it, in the hearing of any contest pending before such committee, and can require any witnesses by a subpoena duces tecum to produce any books, papers, poll lists, tally sheets, ballots, certificates, or other documents which it may consider necessary to a rightful determination of the case.



Section 17-13-75 - Witnesses - Testifying as to vote.

Any person examined as a witness on a contest of a nomination may be required to answer as to whether he or she voted at the primary and touching his or her qualification to vote thereat and to answer for whom he or she voted in the race concerned in the contest. A person who swears falsely upon such contest to any material matter may be prosecuted for any perjury thereby committed, as defined by Section 13A-10-100; but if on such contest the person makes full and true answers, any of which may incriminate or tend to incriminate the person, the person shall not be prosecuted in any court, either for voting in the primary or for any offense committed and disclosed by the answers.



Section 17-13-76 - Witnesses - Oaths; summoning witnesses; expenses.

The chair of any committee or subcommittee before which may be pending any contest as herein provided may administer oaths to witnesses in such contests and summon persons and officers to be and appear before such committee or subcommittee. The person who desires the summoning of any witnesses, at the time he or she makes request of the chair of such committee to summon any witness, shall deposit with the chair of such committee, in cash, sufficient money to pay the cost of summoning any such witness and also to pay such witness the sum of one dollar ($1) per day while attending upon such committee and the sum of three cents ($.03) per mile each way in coming and returning from attendance upon such committee. All witnesses summoned to testify in any contest pending before any committee shall be paid at the rate of one dollar ($1) per day and three cents ($.03) per mile. Any party to the contest may file with the chair an instrument in writing, signed by any such desired witness, waiving the right to claim such per diem and mileage, in which event the chair shall not require a deposit for the payment of such witness fees, but only for the expense of summoning him or her.



Section 17-13-77 - Registration lists to be furnished upon request.

The judge of probate of any county, upon the application of either party to any contest or his or her agent or attorney, shall deliver to the party, agent, or attorney a certified copy of the registration list of the county or for any election district, ward, or precinct therein, upon payment of the fees for certifying and copying the same at the rate of one dollar ($1) per page in making such copy. Such copies, duly certified, shall be prima facie evidence of the facts stated therein; namely, copies of the registration lists that the persons named therein were duly registered. Any chair of any committee or other authority or person in whose possession, control, or custody there is any list of persons voting at the primary election or any other paper lawfully pertaining to the primary election, shall furnish a copy thereof for any state, county, district, ward, or precinct, duly certified by him or her, whenever required in writing by either party to a contest or his or her agent or attorney, upon the applicant's paying in advance the reasonable cost of preparing such copy, and such duly certified copies shall be prima facie evidence of the truth of the matter indicated or recited therein.



Section 17-13-78 - Statement by elector contesting election.

(a) Any elector of a party desiring to contest the nomination by his or her party of any candidate declared the nominee for any office shall make a statement in writing setting forth specifically all of the following:

(1) The name of the party contesting and that the elector was a qualified elector when the primary was held and he or she participated therein.

(2) The nomination which the election was held to fill.

(3) The time of holding the election.

(4) The name of the person declared nominated.

(5) The particular grounds on which the nomination is contested.

(b) The contest is instituted by filing this statement and giving security as provided in this article, which statement must be certified by the affidavit of such contesting party to the effect that he or she believes the same to be true.

(c) If the reception of illegal votes is alleged as a ground for contest, it is a sufficient statement of the ground to allege that illegal votes were given to the person whose nomination is contested, which, if taken from him or her will, of themselves alone or in conjunction with other alleged grounds of contest, if any, reduce the number of legal votes given to him or her down to or below the number of legal votes given to some other candidate for the same nomination; and if the rejection of legal votes is alleged as a ground, it is a sufficient statement of the ground to allege the legal votes were offered and rejected which, if cast and counted, would of themselves alone or in conjunction with other alleged grounds, if any, increase the number of legal votes cast for such candidate to a number equal to or greater than the number to which the contestee was legally entitled.



Section 17-13-79 - Contestant to notify contestee of votes sought to be proved illegal.

No testimony shall be received of any illegal votes or of the rejection of any legal votes in any contest commenced under this article unless the party complaining thereof has given to the adverse party notice in writing of the number of illegal votes and by whom given, for whom given, and at what precinct or voting place cast, or the number of legal votes rejected, by whom offered, and at what precinct or voting place they were not allowed to be cast, which he or she expects to prove on the trial. Such notice shall be served personally or left at the residence or usual place of business of the adverse party at least five days before the taking of the testimony in reference to such votes.



Section 17-13-80 - Contest of nomination to county office - Time and manner of commencement.

Any contest of a nomination to any county office must be commenced within 24 hours after the result has been canvassed and the nomination declared by the county executive committee of the party holding the primary, by filing a statement of contest with the chair of such county committee, in the same manner and form as is provided in this article for contest of other nominations, and depositing at the same time with such chair the sum of fifty dollars ($50) in cash to be used by the county executive committee in paying the expenses of such contest from time to time as such expenses may be authorized or directed by the county executive committee. The person whose nomination is contested under this section shall be notified of such contest in accordance with Section 17-13-83 and shall have five days after notice of the filing of the contest within which to file with such chair his or her objections and answers to such contest.



Section 17-13-81 - Contest of nomination to county office - Duty of chair of county executive committee in case of contest.

The chair of the county executive committee, upon the filing with him or her of any contest as provided in this article, shall call the committee together at the county seat and the committee shall meet not more than five calendar days from the filing of such contest to hear and determine the same.



Section 17-13-82 - Contest of nomination to county office - Appeals from decisions of county executive committee.

(a) Either party to a contest under this article shall have the right of an appeal to the state executive committee from the final decision of the county executive committee upon the same. Notice of such appeal shall be filed with the chair of the state executive committee within two business days after determination of such contest by the county executive committee. At the time of filing with the chair of the state executive committee the notice of appeal, such appellant shall deposit with the chair of the state executive committee the sum of one hundred dollars ($100) to cover such cost and expenses as may be incurred by the state executive committee to hear and determine the appeal. Upon the filing of any such appeal, the chair of the county executive committee from whose decision the appeal is taken shall certify to the chair of the state executive committee, forthwith upon receiving notice of such appeal, a transcript showing a complete record of the proceedings before the county executive committee in such contests, and also a statement of the substance of the testimony of each witness taken on the trial of the contest before the county committee. Such statement may be offered in evidence upon the hearing of the appeal by either party to the appeal.

(b) The chair of the state executive committee, upon the filing of an appeal, shall call the committee to meet and the committee shall meet not more than five calendar days from the time of the filing of any such appeal for the purpose of hearing and determining the same. Upon a final determination of the appeal, the chair of the state executive committee shall issue to the county executive committee from which the appeal was taken the order of judgment of such state executive committee upon the appeal, and the county executive committee shall immediately act thereon in accordance with the terms of such order of judgment. Upon the failure or refusal of such county executive committee to comply with the terms of such order or judgment within the time named in such order or judgment, such state executive committee, if it is then in session, otherwise, the chair of such state executive committee, is hereby vested with full and complete authority to take such measures or adopt such steps as it may deem necessary to carry out such order or judgment, and is invested with all the powers of such county executive committee or its chair insofar as such powers may be necessary or convenient in carrying out such order or judgment.

(c) The chair of the state executive committee may appoint a subcommittee of not less than three to hear and decide any contest, and the subcommittee so appointed shall, if so authorized by the chair of the state executive committee, have all of the power and authority given to or possessed by the state executive committee to hear such contest. The subcommittee may be appointed to hear evidence and report their recommendations to the full state executive committee.



Section 17-13-83 - Manner of commencing contest of nomination to office other than county office.

Any qualified elector of a party participating in any primary election held under the provisions of this chapter may, if the elector participated in the primary, contest a nomination declared by his or her party to any office, other than a county office, by filing with the chair of the state executive committee a statement of contest and grounds thereof, as required by this article, for contest before a committee, verified and with averments the same as therein provided and by giving security as provided in this article. The person whose nomination is contested shall at once be notified by such chair in writing of such fact, and such contestee shall have five days after the receipt of such notice of such contest within which to file with the chair of the state executive committee his or her objections and answers to the statement of contest.



Section 17-13-84 - Filing statements of contests; depositions; costs; service of process; contempt.

Upon the filing of any contest of nomination, the chair of the executive committee with which the contest is filed shall file a statement in the office of the clerk of the circuit court of the county where the contestant resides of the fact that such a contest has been filed, giving the names of the parties thereto, the nomination contested and the day set for hearing. After such statement is filed, the clerk of the circuit court shall issue such subpoenas for witnesses and orders for production of documents and shall issue commissions for the taking of testimony by deposition as required by either party, each party to the contest being responsible for costs incurred by him or her for the summoning and attendance of witnesses on his or her behalf, and the clerk may issue execution for such costs the same as in civil cases. It shall be the duty of the sheriff to serve all process issued by the circuit clerk and execute all orders and processes of the executive committee or subcommittee trying the contest. Such executive committee or subcommittee shall have the same power and authority as the circuit judges of this state to enforce obedience to its orders and process and to punish disobedience to its orders by fine or imprisonment, as for contempt. Such executive committee or subcommittee, of its own motion or at the request of either party, may require any person to produce before it papers or documents pertinent to any inquiry before such executive committee or subcommittee. The chair of the executive committee or subcommittee trying the contest may issue directly to the sheriff process for the attendance of witnesses or the production of documents or commissions for taking depositions without the intervention of the circuit clerk, as provided in this article.



Section 17-13-85 - Meeting of state executive committee.

The chair of the state executive committee shall, upon the filing of a contest with him or her, as provided in this article, call the committee to meet and the committee shall meet not more than five calendar days from the time of filing such contest for the purpose of hearing and determining the same, or, without calling the committee to meet, the chair may appoint a subcommittee as herein provided for and the subcommittee shall meet not more than five calendar days after a contest is filed for the purpose of hearing and determining the same.



Section 17-13-86 - Declaration of result of contest.

Upon the hearing of any contest, if the state or county executive committee finally determines who is the legal nominee for any office, it shall make a declaration of its judgment upon the question not later than 90 days before the general election for a county office and not later than 83 days before the general election for a state office. If the committee fails or refuses to hear or determine the outcome of a contest by the 90th day before the general election for a county office or the 83rd day before the general election for a state office, the failure or refusal shall be treated as a dismissal or the rendition of judgment against the contestant, and a certificate thereof shall be forwarded by either the county chair to the judge of probate or the state chair to the Secretary of State .



Section 17-13-87 - New primary in case contest cannot be decided.

If, upon the hearing of any contest for any office, as provided for in this chapter, the committee, after an investigation and hearing of the contest, shall determine that it is impossible from the evidence before it to decide who is the legally nominated candidate for the office contested, it may direct a new primary election for the nomination to any such office, but where any action is taken by any county executive committee, either person to the contest, in the same manner as herein provided for in the case of appeals from the action of any county committee, may take an appeal to the state executive committee, which shall be the court of final appeal in all party contests of nominations; provided that, upon hearing of any contest or appeal, as provided for in this chapter, which is not referred to and decided by a subcommittee, 15 members of any such state executive committee shall constitute a quorum for the hearing and determining of such contest or appeal; provided further, that the entire committee shall be notified of the meeting in the usual way.



Section 17-13-88 - Power of state committee to provide rules of party procedure.

The state executive committee may prescribe such other additional rules governing contests and other matters of party procedure as it may deem necessary not in conflict with this chapter.



Section 17-13-89 - Commissioners to take testimony.

Upon filing of any contest as herein provided, the executive committee before whom any such contest is pending, if in session, or the chair of such committee, if it is not in session, may appoint a commissioner, upon the request of either party, for the purpose of taking testimony in such contest, and such commissioner shall take testimony in such contest as he or she may be directed to take by the chair of such committee, and five days' notice of the time when and place where such commissioner expects to take such testimony and the names of the witnesses to be examined shall be given the opposite party to the contest. Each party to the contest may be represented before such commissioner, but before any such commissioner is appointed, the party desiring the appointment made shall deposit with the chair of such committee sufficient funds to pay the expenses and fees of such commissioner and the fees and mileage of any witness which may be summoned before such commissioner. And such commissioner, when appointed, for the purpose of the contest in which he or she is to take testimony, may summon witnesses to appear before him or her in such contest and administer oaths to such witnesses and shall have all the authority vested in a judge of a district court to punish for contempt. Such commissioner shall not be of kin to either party to the contest.






Article 4 - Presidential Preference Primary Elections.

Section 17-13-100 - When held; reimbursement of county.

(a) Primary elections for the purpose of determining the preferred candidates for President of the United States shall be held the first Tuesday in March each year in which a President is to be elected beginning in the year 2016.

(b) Subject to rules and procedures of the political party of any presidential candidate, the names of any candidates for delegate to the national conventions pledged to a presidential candidate shall be placed under his or her name and the delegates shall be elected in the primary election as provided herein.

(c) The State of Alabama shall reimburse a county for all sums expended in holding and conducting the presidential preference primary as provided in Section 17-16-4.



Section 17-13-101 - Applicability of Section 17-9-3 and this chapter.

The provisions of Section 17-9-3 and this chapter shall apply to presidential preference primaries held under the provisions of this article unless clearly inconsistent herewith or inappropriate for the conduct of a presidential preference primary. Any political party holding a presidential preference primary may promulgate rules for the conduct of such primary not inconsistent with the provisions of this article.



Section 17-13-102 - Petition requirements.

In order to qualify the name of any person to appear on the ballot at a presidential preference primary, a petition or petitions in support of his or her candidacy shall be filed with the state party chair of the appropriate political party, hereinafter referred to as "chair," 116 days prior to the presidential preference primary election. To comply with this section, a candidate may file a petition or petitions signed by a total of not less than 500 qualified electors of the state, or petitions signed by not less than 50 qualified electors of each congressional district of the state, in which case there shall be a separate petition for each congressional district. The petitions shall be in such form as the chair may prescribe; provided, that there shall be a space for the county of residence of each signer next to the space provided for his or her signature. No signature may be counted as valid unless the county of residence of the signer is provided. Each petition shall contain an affirmation under the penalties of perjury that each signer is a qualified elector in his or her congressional district or in the state, as appropriate. The decision of the chair as to the regularity of the petitions shall be final.



Section 17-13-103 - Filing fee.

No candidate shall be allowed to have his or her name placed on the ballot at a presidential preference primary unless there shall be paid to the chair, at the time of filing his or her qualifying petition, such fee as the party may prescribe.



Section 17-13-104 - Notice to candidate of qualification; withdrawal by candidate.

Whenever the chair shall receive petitions, timely filed, which appear to qualify the name of a candidate for President to be placed on the ballot, he or she shall forthwith notify the prospective candidate by the most expeditious means of communication and shall advise such prospective candidate that unless the candidate withdraws his or her name from the ballot no later than 76 days before the primary, it will appear on the ballot of the party at such presidential preference primary. If a candidate signifies the desire to withdraw his or her name within the above time limit, it shall not be printed on the ballot.



Section 17-13-105 - Political party to file resolution with Secretary of State.

Each political party authorized to hold a primary and wishing to hold such a presidential preference primary shall, not less than 116 days before such primary is to be held, adopt and file with the Secretary of State a resolution stating that intention, the method by which electors are to indicate one or more preferences, the method by which delegates are to be selected, elected, chosen, and replaced, and the pledge, if any, by which delegates are to be bound.









Chapter 14 - GENERAL ELECTIONS.

Article 1 - General Provisions.

Section 17-14-1 - State and county officers who are elected by the people.

The following officers in this state shall be elected by the qualified electors thereof: Governor, Lieutenant Governor, Attorney General, Auditor, Secretary of State, Treasurer, Commissioner of Agriculture and Industries, public service commissioners, senators and representatives in the Legislature, Chief Justice and associate justices of the Supreme Court, judges of the courts of appeals, circuit courts, and district courts, district attorneys, judges of the probate court, sheriffs, coroners, clerks of the circuit courts, tax assessors, tax collectors, county treasurers in counties of more than 56,000 population, as provided by law, members of county commissions, constables, representatives in Congress, United States senators, electors for President and Vice President of the United States, and such other officers as may be required by law to be elected by the people, when not otherwise specially provided for.



Section 17-14-2 - Holding of general election.

General elections throughout the state shall be held for Governor, Lieutenant Governor, Attorney General, Auditor, Secretary of State, Treasurer, Commissioner of Agriculture and Industries, three public service commissioners, no two of whom shall be elected from the same congressional district, Chief Justice and associate justices of the Supreme Court, judges of the courts of appeals, electors for President and Vice President of the United States, United States senators, and such other officers as may be required by law to be elected by the voters of the entire state; for a member of Congress in each congressional district; judges of the circuit court in each judicial circuit; judges of the district courts in each district; district attorneys in each judicial circuit; a senator in each senatorial district; a representative in the Legislature in each house district; a judge of the probate court, sheriff, clerks of the circuit courts, tax assessor, tax collector, a county treasurer in counties of more than 56,000 population, as provided by law, coroner, and members of the county commission in each county, and constables in each precinct of the county.



Section 17-14-3 - Time of general elections.

The Governor, Lieutenant Governor, Attorney General, Auditor, Secretary of State, Treasurer, Commissioner of Agriculture and Industries, senators and representatives in the Legislature, a sheriff in each county, one coroner in all counties having a coroner, and other officers not otherwise provided for, shall be elected on the first Tuesday after the first Monday in November 2006, and every fourth year thereafter. A president of the Public Service Commission shall be elected on the first Tuesday after the first Monday in November 2008, and every fourth year thereafter. Two associate public service commissioners shall be elected on the first Tuesday after the first Monday in November 2006, and every fourth year thereafter.



Section 17-14-4 - When county officers elected.

Except as otherwise provided by local law, members of county commissions, one county treasurer in all counties having a county treasurer, and one constable for each election precinct shall be elected on the first Tuesday after the first Monday in November 2008, and every fourth year thereafter.



Section 17-14-5 - County boards of education.

Except as otherwise provided by local law, at the general election of state and county officers in November 2006, and biennially thereafter, a member or members of the county board of education shall be elected for a term of six years to succeed those whose term or terms of office shall expire at that time. Each member shall hold office until his or her successor has been elected and qualified.



Section 17-14-6 - Judges and clerks; vacancies.

The judges of the circuit and district courts, the judge of probate, the judges of the courts of appeals, and clerks of the circuit court shall be elected on the first Tuesday after the first Monday in November 2006, and they shall hold their respective offices for the term of six years from the first Monday after the second Tuesday in January next after their election and until their successors are elected and qualified.

Unless otherwise provided in the Constitution of Alabama of 1901, vacancies in any judicial office shall be filled by appointment by the Governor.

The office of a judge shall be vacant if the incumbent dies, resigns, retires, or is removed. The appointment of a judge of probate is for the remainder of the unexpired term.

A judge, other than a judge of probate, appointed to fill a vacancy, shall serve an initial term lasting until the first Monday after the second Tuesday in January following the next general election held after he or she has completed one year in office. At the election the judicial office shall be filled for a full term of office beginning at the end of the appointed term.



Section 17-14-7 - Certification of vacancies in judicial offices.

The Administrative Director of Courts shall certify vacancies in offices of judges of circuit courts, district courts, courts of appeals, and the Supreme Court, and clerks of circuit courts to the Secretary of State by December 1 of the year preceding the next general election.



Section 17-14-8 - District attorneys.

One district attorney for each judicial circuit shall be elected on the first Tuesday after the first Monday in November 2010, and every six years thereafter, and they shall hold office for a term of six years from the first Monday after the second Tuesday in January next after their election and until their successors are elected and qualified.



Section 17-14-9 - Justices of the Supreme Court.

The Chief Justice of the Supreme Court and the associate justices of the court shall hold their respective offices for the term of six years from the first Monday after the second Tuesday in January next after their election and until their successors are elected and qualified.

The office of a justice of the Supreme Court shall be vacant if the incumbent dies, resigns, retires, or is removed. A vacancy in the office of a justice of the Supreme Court shall be filled by appointment by the Governor. A justice appointed to fill a vacancy shall serve an initial term lasting until the first Monday after the second Tuesday in January following the next general election held after he or she has completed one year in office. At such election, the office shall be filled for a full term of office beginning at the end of the appointed term.



Section 17-14-10 - When presidential electors and members of Congress elected.

Electors for President and Vice President of the United States shall be elected on the first Tuesday after the first Monday in November 2008, and every fourth year thereafter. A member of Congress from each congressional district shall be elected on the first Tuesday after the first Monday in November 2006, and every second year thereafter.



Section 17-14-11 - United States Senators.

At the general election to be held on the first Tuesday after the first Monday in November 2008, and each six years thereafter, a senator of and from the State of Alabama in the Senate of the United States shall be elected by the people for a term of six years, beginning on the third day of January next after the election. At the general election to be held on the first Tuesday after the first Monday in November 2010, and every six years thereafter, a senator of and from the State of Alabama in the Senate of the United States shall be elected by the people for a term of six years, beginning on the third day of January next after the election.






Article 2 - Elections for Presidential and Vice Presidential Electors.

Section 17-14-30 - Number of presidential electors.

On the day prescribed in Section 17-14-10, there are to be elected, in the manner provided in this chapter, a number of electors for President and Vice President of the United States equal to the number of senators and representatives in Congress to which this state is entitled at the time of such election.



Section 17-14-31 - Certification of names of candidates; nominating petitions; names of electors; statement of electors.

(a) When presidential electors are to be chosen, the Secretary of State of Alabama shall certify to the judges of probate of the several counties the names of all candidates for President and Vice President who are nominated by any national convention or other like assembly of any political party or by written petition signed by at least 5,000 qualified voters of this state.

(b) The certificate of nomination by a political party convention must be signed by the presiding officer and secretary of the convention and by the chair of the state executive or central committee of the political party making the nomination. Any nominating petition, to be valid, must contain the signatures as well as the addresses of the petitioners. Such certificates and petitions must be filed in the office of the Secretary of State no later than the 82nd day next preceding the day fixed for the election.

(c) Each certificate of nomination and nominating petition must be accompanied by a list of the names and addresses of persons, who shall be qualified voters of this state, equal in number to the number of presidential electors to be chosen. Each person so listed shall execute the following statement which shall be attached to the certificate or petition when the same is filed with the Secretary of State: "I do hereby consent and do hereby agree to serve as elector for President and Vice President of the United States, if elected to that position, and do hereby agree that, if so elected, I shall cast my ballot as such elector for _____ for President and _____ for Vice President of the United States" (inserting in the blank spaces the respective names of the persons named as nominees for the respective offices in the certificate to which this statement is attached).



Section 17-14-32 - Names on ballots; vote for candidate counted as vote for designated electors.

The names of all candidates for President and Vice President who are nominated as provided in this chapter shall be printed on the official ballots under the emblem of their respective political parties, as filed in the office of the Secretary of State of Alabama. The names of the electors of the candidates for President and Vice President shall not be printed upon the ballots. A vote for a candidate for President or Vice President shall be counted as a vote for the electors of the political party or independent body by which such candidates were named, as listed on the certificate of nomination or nominating petition.



Section 17-14-33 - Making returns to Secretary of State.

In all elections for electors for President and Vice President, the canvassing board of each county must, within five days after making the statement of the county vote by precincts, return the result of the same to the Secretary of State.



Section 17-14-34 - Governor to estimate returns and give notice of election.

Within 15 days after the time for making the returns, the Governor, in the presence of the Secretary of State and Attorney General, or either of them in the absence of the other, must certify the returns, ascertain which electors are elected, and notify them by proclamation.



Section 17-14-35 - Tie vote.

If, at the time of making the certification under Section 17-14-34, it is found that an election of the number of electors to which the state is entitled is not made by reason of two or more candidates having received an equal number of votes, the Governor must forthwith decide between those having an equal number of votes.



Section 17-14-36 - Electoral meeting; filling of vacancies.

The electors of President and Vice President are to assemble at the office of the Secretary of State, at the seat of government at 12:00 noon on the second Tuesday in December next after their election, or at that hour on such other day as may be fixed by Congress, to elect such President and Vice President, and those of them present at that hour must at once proceed by ballot and plurality of votes to supply the places of those who fail to attend on that day and hour.



Section 17-14-37 - Compensation of electors.

Each elector for President and Vice President shall receive eight dollars ($8) for each day he or she necessarily attends at the seat of government, and twenty cents ($.20) for every mile traveled to and from the same, to be estimated in the same manner as is provided by law in relation to members of the Legislature from his or her county, to be paid, on oath of such elector, by warrant on the Treasurer.






Article 3 - Amendments to the Constitution.

Section 17-14-50 - Counting and returning vote on constitutional amendment.

The vote on an amendment proposed to the Constitution of Alabama of 1901, shall be counted and return made thereof as the vote for members of the Legislature is counted and returned, the amendments, if more than one, being designated by substantially the language used to designate them on the official ballot.



Section 17-14-51 - Returns made to Secretary of State.

The canvassing board shall ascertain the number of votes given in their respective counties for and against the proposed amendment when ascertaining the vote given for officers; the canvassing board of such county shall thereupon make returns of such vote, by precincts, to the Secretary of State immediately, together with a certificate, prepared from the poll lists of the total number of qualified electors in the county who voted at such election.



Section 17-14-52 - Returns counted; result proclaimed.

The Secretary of State, in the presence of the Governor and Attorney General, or one of them, shall open certificates received pursuant to Section 17-14-51 and therefrom ascertain whether a majority of all the qualified electors of the state who voted at such election voted in favor of such amendment or amendments; and the result of the election shall be made known by proclamation of the Governor.



Section 17-14-53 - Expense of publication of proclamation.

Whenever any proposed amendment to the Constitution of Alabama of 1901, regardless of the nature thereof, is submitted to the people for ratification or adoption, the expense of publication of the Governor's proclamation concerning such amendment shall be paid out of the General Fund of the State of Alabama. Payment of the expense of the publication of any such proclamation shall be made upon account stated, certified to be correct, approved by the Governor, upon warrant of the state Comptroller.

There is hereby appropriated out of the General Fund of the State of Alabama such sum or sums as may be necessary to pay the expense of the publication of any such proclamation.



Section 17-14-54 - Cost of elections on constitutional amendments.

Unless otherwise stated in the act or resolution calling such election, whenever any special election is ordered by the Legislature upon any proposed amendment or amendments to the Constitution of Alabama of 1901, and the amendment affects only one municipality in this state, and if no amendment or amendments other than those affecting the municipality are submitted to the voters of the state at the election, the expense of holding such election, including the cost of publishing the notices and proclamation required by the Constitution of Alabama of 1901, shall be paid by such municipality.



Section 17-14-55 - Duty of state Comptroller to ascertain expenses and file same.

It shall be the duty of the Comptroller to ascertain the expense of an election under Section 17-14-54 and, within 30 days after the holding of the same, to present to and file with the clerk of such municipality a statement of the expense, duly certified by such officer, and the governing body of such municipality, by whatever name called, shall cause the expense to be paid out of the funds of the municipality to the Treasurer of the State of Alabama. Every such claim shall be a preferred claim against such municipality, and the courts may enforce by writ of mandamus performance of the duty herein entailed upon the Comptroller and the members of the governing body of such municipality.






Article 4 - Congressional Districts and Elections.

Section 17-14-70 - Congressional districts; official maps.

(a) The State is divided into seven congressional districts as follows:

District 1: Baldwin County, Escambia County, Mobile County, Monroe County, Washington County, Clarke County: Tract 957500: Block Group 2: Block 81, Block 97, Block 98; Tract 957800: Block Group 1: Block 4, Block 5, Block 6, Block 7, Block 9, Block 10, Block 11, Block 12, Block 13, Block 20, Block 22, Block 23, Block 24, Block 25, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 51; Block Group 2: Block 4, Block 5, Block 6, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64; Block Group 5: Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41; Block Group 6: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 11, Block 12, Block 13, Block 20, Block 24, Block 25, Block 30, Block 31, Block 32, Block 33, Block 34, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 64, Block 65; Tract 957901: Block Group 1: Block 6, Block 7, Block 19, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127; Tract 957902: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 36, Block 40; Block Group 2: Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 31, Block 32, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 44, Block 45; Block Group 4: Block 11, Block 18, Block 19, Block 20, Block 21, Block 32, Block 33, Block 34, Block 35, Block 36, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 60, Block 120, Block 121, Block 122; Tract 958001: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 17, Block 51, Block 52.

District 2: Autauga County, Barbour County, Bullock County, Butler County, Coffee County, Conecuh County, Covington County, Crenshaw County, Dale County, Elmore County, Geneva County, Henry County, Houston County, Pike County, Montgomery County: Tract 100, Tract 200, Tract 300, Tract 400, Tract 500, Tract 600, Tract 900, Tract 1600, Tract 1700, Tract 1800, Tract 1900, Tract 2000, Tract 2100, Tract 2500, Tract 2600, Tract 2700, Tract 2800, Tract 3301, Tract 3302, Tract 5101, Tract 5102, Tract 5301, Tract 5302, Tract 5403, Tract 5407, Tract 5409, Tract 5410, Tract 5605, Tract 5606, Tract 5609, Tract 5800, Tract 1000: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76; Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 16, Block 17, Block 22, Block 23; Tract 1300: Block Group 1: Block 0, Block 1, Block 2, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 19, Block 20, Block 21, Block 22; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17; Tract 1400: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21; Tract 1500: Block Group 1: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22; Block Group 2: Block 24, Block 25, Block 29, Block 30; Tract 2201: Block Group 2: Block 0; Tract 3000: Block Group 1, Block Group 2: Block 0, Block 2, Block 3; Tract 5402: Block Group 1, Block Group 3; Tract 5406: Block Group 1, Block Group 2, Block Group 4: Block 15, Block 18, Block 32, Block 33, Block 35, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 45, Block 46, Block 47; Tract 5408: Block Group 1: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 27, Block 29, Block 33, Block 37, Block 44, Block 45, Block 46, Block 47; Block Group 2: Block 12, Block 25, Block 33; Block Group 3: Block 1, Block 5; Block Group 4: Block 21; Tract 5603: Block Group 1, Block Group 3, Block Group 4; Tract 5604: Block Group 3; Tract 5610: Block Group 1: Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 36, Block 37, Block 41, Block 42, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 61, Block 62, Block 65, Block 66, Block 67, Block 69, Block 70, Block 71; Tract 5611: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 21, Block 22; Tract 5700: Block Group 2, Block Group 1: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86; Tract 5901: Block Group 2, Block Group 3, Block Group 1: Block 17, Block 19, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 77, Block 78, Block 79, Block 83, Block 84, Block 85, Block 86, Block 87; Block Group 4: Block 23, Block 29, Block 30, Block 31, Block 50, Block 51, Block 55; Tract 6000: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 21, Block 22, Block 23, Block 24, Block 25, Block 29, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49.

District 3: Calhoun County, Chambers County, Clay County, Cleburne County, Lee County, Macon County, Randolph County, Russell County, St Clair County, Talladega County, Tallapoosa County, Cherokee County: Tract 955701, Tract 955800, Tract 955900, Tract 956000, Tract 956100, Tract 955702: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 26, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262; Montgomery County: Tract 5501, Tract 5502, Tract 5503, Tract 5504, Tract 5607, Tract 5608, Tract 5612, Tract 5402: Block Group 2, Block Group 4; Tract 5406: Block Group 3, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 34, Block 36, Block 43, Block 44, Block 48; Tract 5408: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 25, Block 26, Block 28, Block 30, Block 31, Block 32, Block 34, Block 35, Block 36, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 48, Block 49; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34, Block 35, Block 36, Block 37, Block 38; Block Group 3: Block 0, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 9; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 22; Tract 5604: Block Group 1, Block Group 2; Tract 5610: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 38, Block 39, Block 40, Block 43, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 63, Block 64, Block 72; Tract 5611: Block Group 1: Block 19, Block 20; Tract 5700: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4.

District 4: Colbert County, Cullman County, DeKalb County, Etowah County, Fayette County, Franklin County, Lamar County, Lawrence County, Marion County, Marshall County, Walker County, Winston County, Blount County: Tract 50300: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53, Block 54, Block 55, Block 57, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 90, Block 92, Block 93, Block 94, Block 95; Tract 50400: Block Group 1, Block Group 2; Cherokee County: Tract 955702: Block Group 1, Block Group 2: Block 24, Block 27; Jackson County: Tract 950700: Block Group 3: Block 70, Block 71, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106; Tract 951100: Block Group 4: Block 83; Block Group 5: Block 45, Block 46, Block 47, Block 48, Block 49, Block 54, Block 55, Block 56, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77; Tuscaloosa County: Tract 10102, Tract 10103, Tract 10202, Tract 10203, Tract 10204, Tract 10101: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86; Tract 10201: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111; Tract 10301: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 94, Block 95, Block 96, Block 106, Block 107, Block 108, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5; Tract 10302: Block Group 1, Block Group 2, Block Group 3: Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 138, Block 139, Block 140, Block 146, Block 147, Block 148, Block 149, Block 150, Block 162, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 189, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 236, Block 237, Block 240, Block 245, Block 246, Block 247, Block 248, Block 249, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 292; Tract 10303: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12; Tract 10403: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 40, Block 41, Block 42, Block 43, Block 44; Tract 10404: Block Group 1: Block 29, Block 34; Tract 10405: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 67; Tract 10406: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 61, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71; Tract 10407: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65; Tract 10500: Block Group 2: Block 0, Block 2, Block 9, Block 10, Block 46; Tract 10601: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 55, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 190, Block 192, Block 193; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 13, Block 14, Block 58; Tract 11200: Block Group 1: Block 2; Tract 11402: Block Group 1: Block 8; Tract 12600: Block Group 1: Block 0.

District 5: Lauderdale County, Limestone County, Madison County, Morgan County, Jackson County: Tract 950100, Tract 950200, Tract 950300, Tract 950400, Tract 950500, Tract 950600, Tract 950800, Tract 950900, Tract 951000, Tract 950700: Block Group 1, Block Group 2, Block Group 4, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99; Tract 951100: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 50, Block 51, Block 52, Block 53, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 78, Block 79, Block 80, Block 81, Block 82.

District 6: Bibb County, Chilton County, Coosa County, Shelby County, Blount County: Tract 50101, Tract 50102, Tract 50200, Tract 50500, Tract 50601, Tract 50602, Tract 50700, Tract 50300: Block Group 3, Block Group 4, Block Group 2: Block 15, Block 52, Block 56, Block 58, Block 59, Block 60, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 91; Tract 50400: Block Group 3, Block Group 4; Jefferson County: Tract 2306, Tract 4702, Tract 5600, Tract 10001, Tract 10002, Tract 10703, Tract 10705, Tract 10801, Tract 10803, Tract 10804, Tract 10805, Tract 11001, Tract 11002, Tract 11107, Tract 11108, Tract 11109, Tract 11110, Tract 11111, Tract 11205, Tract 11206, Tract 11208, Tract 11210, Tract 11301, Tract 11302, Tract 11400, Tract 11500, Tract 11600, Tract 11703, Tract 11704, Tract 11705, Tract 11706, Tract 12104, Tract 12200, Tract 12403, Tract 12602, Tract 12701, Tract 12703, Tract 12704, Tract 12802, Tract 12803, Tract 12905, Tract 12906, Tract 12907, Tract 12908, Tract 12910, Tract 12911, Tract 12912, Tract 12913, Tract 12914, Tract 12915, Tract 13902, Tract 14001, Tract 14002, Tract 14404, Tract 14405, Tract 14406, Tract 14408, Tract 14409, Tract 14410, Tract 14412, Tract 2303: Block Group 3: Block 8, Block 9, Block 10, Block 11, Block 18, Block 19, Block 20, Block 21, Block 22; Block Group 4: Block 40, Block 41, Block 42, Block 43, Block 45, Block 46, Block 47; Tract 2305: Block Group 2: Block 11, Block 14, Block 18, Block 23, Block 24, Block 25, Block 26, Block 29, Block 30, Block 31, Block 32, Block 33, Block 36, Block 37, Block 38, Block 41, Block 42, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59; Tract 2400: Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 9, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25; Block Group 5: Block 8, Block 9, Block 10, Block 11; Block Group 6: Block 12, Block 13, Block 15, Block 26, Block 27, Block 29, Block 30, Block 31, Block 32, Block 34; Tract 3500: Block Group 1: Block 22, Block 23, Block 71, Block 72, Block 73; Block Group 3: Block 79, Block 80, Block 95, Block 117, Block 118; Tract 4800: Block Group 1: Block 30; Tract 5500: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 9, Block 10, Block 11, Block 12, Block 13, Block 16, Block 19, Block 20, Block 21, Block 22, Block 23, Block 35, Block 36, Block 37, Block 46, Block 47, Block 48, Block 49; Tract 5903: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 37, Block 38, Block 42, Block 43, Block 44; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 30; Block Group 3: Block 10, Block 11, Block 14, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34; Tract 5910: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 10, Block 11, Block 12; Tract 10702: Block Group 3, Block Group 1: Block 47, Block 48, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105; Tract 10704: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61; Tract 10706: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 31, Block 34, Block 35, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61; Tract 10802: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 104, Block 105, Block 106, Block 107; Tract 11104: Block Group 4, Block Group 5, Block Group 1: Block 3, Block 4; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20; Block Group 6: Block 0, Block 1, Block 2, Block 3, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 50, Block 52, Block 53, Block 54; Tract 11207: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 31, Block 32, Block 42, Block 56; Tract 11209: Block Group 1: Block 10, Block 11, Block 12, Block 20, Block 21, Block 25, Block 26, Block 53, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 62; Tract 11802: Block Group 4, Block Group 2: Block 0, Block 4, Block 5; Tract 11901: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 123, Block 124, Block 125, Block 126, Block 127, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139; Tract 12001: Block Group 2: Block 0, Block 4, Block 5, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 83, Block 87, Block 88, Block 89, Block 93, Block 94, Block 95, Block 96, Block 100, Block 122; Tract 12002: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 11; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 83, Block 84, Block 85, Block 86, Block 95; Tract 12103: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 12, Block 13, Block 28, Block 33; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 35, Block 36, Block 41, Block 42, Block 65; Tract 12302: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 171, Block 172; Tract 12304: Block Group 1, Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42; Tract 12305: Block Group 3, Block Group 5, Block Group 1: Block 19, Block 20, Block 21, Block 27, Block 28, Block 33, Block 34, Block 35, Block 36, Block 41, Block 42, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 37, Block 38, Block 41, Block 42, Block 43, Block 44; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 32, Block 33, Block 34, Block 35, Block 36; Tract 12401: Block Group 1: Block 19; Tract 12402: Block Group 2, Block Group 1: Block 30, Block 39, Block 40, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 59; Block Group 3: Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 32, Block 33, Block 34, Block 35, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83; Tract 12500: Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 15, Block 16, Block 17, Block 18, Block 28, Block 29, Block 30; Block Group 3: Block 27, Block 28, Block 29, Block 30, Block 31, Block 35, Block 36, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98; Tract 13801: Block Group 1, Block Group 3, Block Group 2: Block 43; Tract 13901: Block Group 1: Block 16, Block 17, Block 18, Block 19, Block 60, Block 73, Block 75, Block 77, Block 80, Block 81, Block 82, Block 83, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 157, Block 158, Block 161, Block 162, Block 164, Block 165; Tract 14102: Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 103, Block 104, Block 109, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 135, Block 136, Block 137, Block 138, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151; Tract 14104: Block Group 1: Block 3; Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 33, Block 34; Tract 14203: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104; Tract 14204: Block Group 1, Block Group 2, Block Group 4, Block Group 5, Block Group 6, Block Group 3: Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59; Tract 14413: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 18, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 31, Block 33, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 45, Block 46, Block 48, Block 49, Block 50, Block 51, Block 52, Block 55, Block 56, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78.

District 7: Choctaw County, Dallas County, Greene County, Hale County, Lowndes County, Marengo County, Perry County, Pickens County, Sumter County, Wilcox County, Clarke County: Tract 957601, Tract 957602, Tract 957700, Tract 958002, Tract 957500: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96; Tract 957800: Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 8, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 21, Block 26, Block 27, Block 42, Block 48, Block 49, Block 50; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 38, Block 39, Block 40, Block 41, Block 42, Block 53, Block 54, Block 55, Block 56, Block 57, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89; Block Group 5: Block 0, Block 1, Block 2, Block 4, Block 17, Block 18, Block 19, Block 20, Block 21, Block 32, Block 33, Block 34, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64; Block Group 6: Block 9, Block 10, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 21, Block 22, Block 23, Block 26, Block 27, Block 28, Block 29, Block 35, Block 36, Block 37, Block 49, Block 50, Block 51, Block 52, Block 61, Block 62, Block 63; Tract 957901: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 55, Block 56; Block Group 2: Block 67, Block 89; Tract 957902: Block Group 1: Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 37, Block 38, Block 39, Block 41; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 23, Block 24, Block 25, Block 26, Block 27, Block 33; Block Group 3: Block 19, Block 29, Block 30, Block 33, Block 43; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 37, Block 58, Block 59, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131; Tract 958001: Block Group 1: Block 13, Block 14, Block 15, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 53; Jefferson County: Tract 100, Tract 300, Tract 400, Tract 500, Tract 700, Tract 800, Tract 1100, Tract 1200, Tract 1400, Tract 1500, Tract 1600, Tract 1902, Tract 2000, Tract 2100, Tract 2200, Tract 2700, Tract 2900, Tract 3001, Tract 3002, Tract 3100, Tract 3200, Tract 3300, Tract 3400, Tract 3600, Tract 3700, Tract 3802, Tract 3803, Tract 3900, Tract 4000, Tract 4200, Tract 4500, Tract 4701, Tract 4901, Tract 4902, Tract 5000, Tract 5101, Tract 5103, Tract 5104, Tract 5200, Tract 5302, Tract 5701, Tract 5702, Tract 5800, Tract 5905, Tract 5907, Tract 5908, Tract 5909, Tract 10100, Tract 10200, Tract 10301, Tract 10302, Tract 10401, Tract 10402, Tract 10500, Tract 10602, Tract 10603, Tract 10701, Tract 10900, Tract 11803, Tract 11804, Tract 11904, Tract 13002, Tract 13100, Tract 13200, Tract 13300, Tract 13400, Tract 13601, Tract 14105, Tract 14301, Tract 14302, Tract 2303: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 44; Tract 2305: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 12, Block 13, Block 15, Block 16, Block 17, Block 19, Block 20, Block 21, Block 22, Block 27, Block 28, Block 34, Block 35, Block 39, Block 40, Block 43, Block 44, Block 45, Block 46, Block 47; Tract 2400: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 7, Block 8, Block 10, Block 11, Block 12; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7; Block Group 6: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 14, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 28, Block 33; Tract 3500: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 74, Block 75, Block 76, Block 77; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 119, Block 120, Block 121, Block 122, Block 123; Tract 4800: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 31; Tract 5500: Block Group 1, Block Group 2: Block 5, Block 6, Block 7, Block 8, Block 14, Block 15, Block 17, Block 18, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90; Tract 5903: Block Group 1: Block 36, Block 39, Block 40, Block 41; Block Group 2: Block 27, Block 28, Block 29, Block 31, Block 32, Block 33; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 12, Block 13, Block 15, Block 17, Block 25; Tract 5910: Block Group 1, Block Group 3, Block Group 2: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40; Block Group 4: Block 5, Block 6, Block 7, Block 8, Block 9, Block 13, Block 14; Tract 10702: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56; Tract 10704: Block Group 2: Block 40, Block 41; Tract 10706: Block Group 1, Block Group 2, Block Group 4, Block Group 3: Block 29, Block 32, Block 33, Block 36, Block 62; Tract 10802: Block Group 2: Block 44, Block 45, Block 46, Block 92, Block 103; Tract 11104: Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31; Block Group 2: Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31; Block Group 6: Block 4, Block 5, Block 6, Block 7, Block 8, Block 12, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 47, Block 48, Block 49, Block 51; Tract 11207: Block Group 2, Block Group 1: Block 19, Block 28, Block 29, Block 30, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65; Tract 11209: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 22, Block 23, Block 24, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 54, Block 61; Tract 11802: Block Group 1, Block Group 3, Block Group 5, Block Group 2: Block 1, Block 2, Block 3; Tract 11901: Block Group 3: Block 122, Block 128, Block 129, Block 130; Tract 12001: Block Group 1, Block Group 2: Block 1, Block 2, Block 3, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 26, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 84, Block 85, Block 86, Block 90, Block 91, Block 92, Block 97, Block 98, Block 99, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121; Tract 12002: Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50; Block Group 4: Block 70, Block 71, Block 72, Block 73, Block 74, Block 81, Block 82, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94; Tract 12103: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29, Block 30, Block 31, Block 32; Block Group 5: Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 37, Block 38, Block 39, Block 40, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 66; Tract 12302: Block Group 1: Block 169, Block 170; Tract 12304: Block Group 2: Block 0, Block 1; Tract 12305: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 22, Block 23, Block 24, Block 25, Block 26, Block 29, Block 30, Block 31, Block 32, Block 37, Block 38, Block 39, Block 40, Block 43, Block 44, Block 59, Block 60, Block 61, Block 62, Block 63; Block Group 2: Block 32, Block 33, Block 34, Block 35, Block 36, Block 39, Block 40, Block 45; Block Group 4: Block 30, Block 31; Tract 12401: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36; Tract 12402: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 42, Block 57, Block 58; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 25, Block 29, Block 30, Block 31, Block 36, Block 37, Block 38, Block 68; Tract 12500: Block Group 1, Block Group 2: Block 13, Block 14, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 32, Block 33, Block 34, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245; Tract 13801: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104; Tract 13901: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 74, Block 76, Block 78, Block 79, Block 84, Block 85, Block 101, Block 102, Block 103, Block 104, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 145, Block 146, Block 147, Block 148, Block 156, Block 159, Block 160, Block 163, Block 166, Block 167, Block 168; Tract 14102: Block Group 2, Block Group 1: Block 69, Block 76, Block 86, Block 101, Block 102, Block 105, Block 106, Block 107, Block 108, Block 110, Block 111, Block 112, Block 113, Block 131, Block 132, Block 133, Block 134, Block 139; Tract 14104: Block Group 1: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94; Block Group 2: Block 0, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 32, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68; Tract 14203: Block Group 1, Block Group 2, Block Group 4, Block Group 3: Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 90, Block 91; Tract 14204: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22; Tract 14413: Block Group 1: Block 14, Block 15, Block 16, Block 17, Block 19, Block 20, Block 21, Block 28, Block 29, Block 30, Block 32, Block 34, Block 35, Block 43, Block 44, Block 47, Block 53, Block 54, Block 57, Block 58, Block 59, Block 60; Montgomery County: Tract 700, Tract 1100, Tract 1200, Tract 2202, Tract 2300, Tract 2400, Tract 2900, Tract 3100, Tract 3200, Tract 5902, Tract 6100, Tract 1000: Block Group 1: Block 50, Block 62; Block Group 2: Block 0, Block 13, Block 14, Block 15, Block 18, Block 19, Block 20, Block 21, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36; Tract 1300: Block Group 1: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 17, Block 18, Block 23; Block Group 2: Block 4, Block 5, Block 6, Block 7, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28; Tract 1400: Block Group 1: Block 4; Tract 1500: Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 26, Block 27, Block 28; Tract 2201: Block Group 1, Block Group 3, Block Group 4, Block Group 5, Block Group 6, Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6; Tract 3000: Block Group 3, Block Group 2: Block 1, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53; Tract 5603: Block Group 2; Tract 5610: Block Group 1: Block 32, Block 33, Block 34, Block 35, Block 53, Block 68; Tract 5901: Block Group 5, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 80, Block 81, Block 82; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 52, Block 53, Block 54, Block 56; Tract 6000: Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36; Tuscaloosa County: Tract 10602, Tract 10701, Tract 10702, Tract 10703, Tract 10802, Tract 10803, Tract 10804, Tract 11401, Tract 11600, Tract 11701, Tract 11703, Tract 11800, Tract 11901, Tract 11902, Tract 12000, Tract 12100, Tract 12303, Tract 12304, Tract 12305, Tract 12403, Tract 12404, Tract 12405, Tract 12501, Tract 12502, Tract 12503, Tract 12700, Tract 12800, Tract 10101: Block Group 2: Block 74, Block 75, Block 76, Block 77; Tract 10201: Block Group 1: Block 101, Block 102; Tract 10301: Block Group 3, Block Group 1: Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 130, Block 131; Block Group 2: Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59; Tract 10302: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 137, Block 141, Block 142, Block 143, Block 144, Block 145, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 188, Block 190, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 235, Block 238, Block 239, Block 241, Block 242, Block 243, Block 244, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 267, Block 268, Block 269, Block 291; Tract 10303: Block Group 1: Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203; Tract 10403: Block Group 2, Block Group 3, Block Group 1: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 45; Tract 10404: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33; Tract 10405: Block Group 2: Block 66; Tract 10406: Block Group 2: Block 60, Block 62; Tract 10407: Block Group 1: Block 4, Block 5, Block 12, Block 15, Block 16; Block Group 2: Block 53, Block 54; Tract 10500: Block Group 1, Block Group 2: Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71; Tract 10601: Block Group 2: Block 53, Block 54, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 185, Block 186, Block 187, Block 188, Block 189, Block 191, Block 194, Block 195; Block Group 3: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57; Tract 11200: Block Group 1: Block 0, Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110; Tract 11402: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39; Tract 12600: Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83.

(b) This section contains lists of census tracts, blocks, and counties as generated by complex computer software based upon maps drawn by the Legislature. The official maps, which reflect the true intent of the Legislature in the establishment of districts, shall be retained in the office of the Secretary of State and printed as a part of the Acts. In the event of any conflict, it is the intention of the Legislature that the boundary descriptions provided by the official maps shall prevail over the boundary descriptions provided by the census tracts, blocks, and counties generated for and specified in this section.



Section 17-14-71 - Election of congressional representative.

Each congressional district described in Section 17-14-70 is entitled to elect one representative in the Congress of the United States, who shall be chosen by the qualified electors of the district at the general election in each even-numbered year.



Section 17-14-72 - Making returns to Secretary of State.

In all elections for representatives in Congress, the canvassing board of each county must, within five days after making the statement of the county vote by precincts, return the result of the same to the Secretary of State.



Section 17-14-73 - Governor to estimate returns and give notice of election.

Within 22 days after the time for making the returns, the Governor, in the presence of the Secretary of State and Attorney General, or either of them in the absence of the other, must estimate the returns, ascertain which candidates are elected and notify them by proclamation.









Chapter 15 - SPECIAL ELECTIONS.

Section 17-15-1 - When and for what offices held.

Special elections are to be held in the following cases:

(1) When a vacancy occurs in the office of senator or representative in the Legislature, when the Legislature will be in session prior to the next general election for that office.

(2) When a vacancy occurs in the office of representative in the Congress of the United States, by which the state may be deprived of its full representation at any time Congress will be in session prior to the next general election for that office.

(3) Whenever any general or special election for members of the Legislature or for representatives in Congress is not held.

(4) When any vacancy occurs in any state or county office filled by election of the people not otherwise provided for by the Constitution of Alabama of 1901, or laws of this state.

(5) In such other cases as are or may be provided for by law.



Section 17-15-2 - Day for holding special elections.

All special elections shall be held on such day as the Governor may direct.



Section 17-15-3 - Special elections ordered by Governor.

All special elections provided for by this chapter are to be ordered by the Governor, who must issue writs of election, directed to the judge of probate of the counties in which such election is required to be held and must specify therein the district or county in which, and the day on which, such election is to be held; the cause and object of the same; the name of the person in whose office the vacancy has occurred and, in all cases in which a special election is directed in a district composed of more than one county, such election must be directed to be held on the same day in each county.



Section 17-15-4 - Proclamation of election for Congress or state officers.

The Governor must give notice of any special election for representatives in Congress, or state officers, by proclamation.



Section 17-15-5 - Judge of probate to give notice of elections in county.

Whenever the judge of probate of any county receives a writ of election directing a special election to be held or receives notice of a special election for representatives in Congress or for any state or county officers, such judge of probate must immediately give notice by proclamation of the time, place, and object of such election as provided by law.



Section 17-15-6 - Notification of sheriff and clerk of circuit court.

When any special election is ordered by the Governor, the judge of probate of the counties in which such election is to be held must, within three days after receiving notice thereof, notify the sheriff and clerk of the circuit court of their respective counties of such special election.



Section 17-15-7 - How conducted and certificates given.

Special elections are to be held and conducted, the returns thereof made and certificates given, and, unless otherwise expressly provided, regulated in all respects by the provisions in relation to general elections.






Chapter 16 - POST ELECTION PROCEDURES.

Article 1 - General Provisions.

Section 17-16-1 - Preservation of voted ballot containers and records of election containers; electronic voting specialists.

(a) The voted ballot containers and records of election containers shall remain sealed for the time provided by law for the filing of contests and then shall have the seal broken only on the order of that body which, under the general provisions of law, now has charge of and control over voted ballot containers and records of election containers in that county, municipality, or other political subdivision. If, in the opinion of such body, a contest has developed or is likely to develop, the containers shall remain sealed until such time as ordered opened by the court hearing the contest, or until a final determination of the contest. On the order of any court of competent jurisdiction or on the order of any legislative body or governing body having jurisdiction over such election, the seal may be broken for the purpose of proper investigation and when such investigation is completed, the voted ballot containers and records of election containers shall again be sealed and across the containers shall be written the signature of the person or persons having broken the seal. The inspector shall securely seal all records taken from an electronic voting machine in an envelope or container and on the outside thereof label the envelope or container in such manner as to indicate plainly the electronic voting machine from which they were removed and the month, day, and the year of the election of which they are records. Each election official shall certify to the accuracy of the record and shall sign the envelope or container across the seal. This certificate and all other records removed from the electronic voting machines shall be delivered to the sheriff after an election and preserved by the sheriff for the appropriate length of time and then destroyed.

(b) In addition to the custodian now authorized by law, a county commission may employ electronic voting specialists to serve as trouble shooters during elections. These persons are to be trained in the operation of electronic voting equipment and in these procedures. Specialists may be sent to assist in any precinct when accompanied by the sheriff or sheriff's deputy, but they shall not assume the title or authority of the regular poll workers assigned to a precinct.



Section 17-16-2 - Reimbursing counties for election expenses - "Expenses" defined.

As used in this chapter, the term "expenses" shall include the following items and any other items approved as reimbursable expenses by the Election Expense Reimbursement Committee pursuant to Section 17-16-2.1:

(1) The compensation and mileage provided by law for election officials.

(2) The compensation provided by law for the clerk or other official acting as absentee election manager.

(3) The costs of ballots, supplies, and other materials or equipment necessary for election officials to conduct elections as required by law and as certified by the judge of probate as chief election official of the county.

(4) The costs of absentee ballots, supplies, postage, and other materials required by law to be furnished to the absentee election manager.

(5) The cost of preparing and furnishing the lists of qualified electors to the election officials as required by law.

(6) The cost of publishing any notice or other item related to any election and required by law, including, but not limited to, the publication of notice of any election and any voter lists.



Section 17-16-2.1 - Reimbursing counties for election expenses - Election Expense Reimbursement Committee.

(a) There is hereby established an Election Expense Reimbursement Committee designated to identify any election costs not included in Section 17-16-2, which costs shall be included as a reimbursable election expense under this chapter. The committee shall consist of the following:

(1) The President Pro Tempore of the Alabama Senate.

(2) The Speaker of the Alabama House of Representatives.

(3) The Secretary of State or his or her designee.

(4) The Director of Finance or his or her designee.

(5) The Chair of the Senate Constitution, Campaign Finance, Ethics and Election Committee or its successor committee.

(6) The Chair of the House Constitution, Campaign and Elections Committee or its successor committee.

(7) The Chair of the Senate Finance and Taxation General Fund Committee or its successor committee.

(8) The Chair of the House Ways and Means General Fund Committee or its successor committee.

(b) The committee shall meet not less than 90 days prior to the 2012 state primary to develop and approve the list of reimbursable expenses for the upcoming election cycle. After the list has been approved by the committee, it shall be forwarded to the Comptroller's office. The Comptroller shall distribute the list to the chair of each county commission and each probate judge in the state no later than 60 days prior to the date of the primary. The list of approved expenses shall apply in all elections and remain in effect until and unless amended by the committee at least 90 days prior to the primary in a subsequent election cycle.



Section 17-16-3 - Reimbursing counties for election expenses - Both federal or state and county offices.

Except as provided in Section 17-8-12, the State of Alabama shall reimburse a county for one half of all sums expended by the county in payment of expenses incurred in holding and conducting an election in which candidates for both federal or state and county offices are nominated or both federal or state and county officials are elected.



Section 17-16-4 - Reimbursing counties for election expenses - Only federal or state offices.

The State of Alabama shall reimburse a county for all sums expended by the county in payment of expenses as provided for in Sections 17-16-2 and 17-16-2.1 and incurred in holding and conducting an election in which only candidates for federal or state offices are nominated or federal or state officials are elected. For the purposes of this section, a candidate for federal or state office includes a candidate seeking election as a district representative for a federal or state office appearing on the ballot in any portion of a county.



Section 17-16-5 - Reimbursing counties for election expenses - Constitutional amendments in general.

Except as provided in Section 17-8-12, the State of Alabama shall reimburse a county for one half of all sums expended by the county in payment of expenses incurred in holding and conducting an election at which both amendments to the Constitution of Alabama of 1901 affecting one or more counties or subdivisions thereof and amendments affecting the State of Alabama as a whole are voted upon.



Section 17-16-6 - Reimbursing counties for election expenses - Constitutional amendments affecting state as a whole.

The State of Alabama shall reimburse a county for all sums expended by the county in payment of expenses incurred in holding and conducting an election at which only amendments to the Constitution of Alabama of 1901 affecting the State of Alabama as a whole are voted upon.



Section 17-16-7 - Reimbursing counties for election expenses - Appropriation.

There is hereby appropriated of any funds in the State Treasury not otherwise appropriated such sum or sums as may be necessary to carry out the provisions of Sections 17-16-2 through 17-16-6.






Article 2 - Recounts Generally.

Section 17-16-20 - Recounts generally.

(a) When, in a general election, the election returns for any public office, including a judicial office, reflect that a candidate is defeated or any ballot statewide measure is defeated by not more than one half of one percent of the votes cast for the office, or the ballot measure, as certified by the appropriate election officer, a recount shall be held unless the defeated candidate submits a written waiver for the recount as provided herein:

(1) In the case of an election for any federal, state, circuit, or district office, or the state Senate, state House of Representatives, or any other office that is not a county office, a written waiver for a recount may be submitted to the Secretary of State within 24 hours after the certification of the results of the election. Upon receipt of the waiver, the Secretary of State shall immediately order the recount to be cancelled.

(2) In the case of an election for any county office, a written waiver for a recount may be submitted to the judge of probate within 24 hours after the certification of the results of the election. Upon receipt of the waiver, the judge of probate shall immediately order the recount to be cancelled.

(b) Any recount held pursuant to subsection (a) shall be commenced within 72 hours after certification of the results of a county election by the county canvassing board and within 72 hours after certification of the results of a state election by the state canvassing board.

(c) The canvassing board shall obtain the polling officials necessary to conduct the recount as required by this section to perform a recount of the vote. The polling officials shall be compensated in the same manner and at the same rate as provided by law for vote tabulation activities in an election that does not result in a recount.

(d) The expenses of a recount conducted pursuant to subsection (a) shall be a state charge if the recount is held for an election for a federal, state, circuit, or district office, or the state Senate, state House of Representatives, or any other office that is not a county office. The expenses of a recount conducted pursuant to subsection (a) shall be a county charge if the recount is held for an election for county office.

(e) If a recount is conducted pursuant to subsection (a), the appropriate canvassing board or authority shall amend the initial certification of the election to reflect the results of the recount. The results of the recount shall be posted as the initial count and transmitted to the Secretary of State within 24 hours.

(f) If a recount is conducted pursuant to subsection (a), the time limit for contesting the election shall be suspended until the vote is recertified, reflecting the results of the recount.

(g) Costs shall be kept to a minimum by using county personnel or volunteer workers whenever possible. The recount shall be conducted under the supervision of a trained and certified poll official. Representatives of opposing interests shall be given at least 24 hours' notice and shall be invited to participate in the recount.

(h) The recount shall be conducted as simply as the type of equipment and local conditions permit provided that the following minimum safeguards are observed. The voted ballot container or envelope holding the ballots shall be delivered unopened, and still sealed in the original container, to the inspector in charge of the recount. A representative of the authority having custody of the ballots shall be present during the recount. The recount shall consist of reading the ballots through the counter. Any ballot that was counted in the original election, but is rejected by the counter in the recount, shall be counted by hand. Representatives of opposing interests may participate in the hand recount, and any unresolved disputes over the interpretation of the intent of the voter may be appealed to the canvassing board.

(i) When the recount has been completed, the ballots shall be returned to their container along with a printout of the recount results. The ballot container shall be sealed and signed by the inspector conducting the recount and by the representative of the authority having custody of the ballots.

(j) If the results of a recount conducted under subsection (a) name as a winner a person other than the person initially certified, the outcome shall constitute grounds for an election contest as now prescribed by law.



Section 17-16-21 - Recount procedures.

(a) Any person with standing to contest the election under Sections 17-16-40 and 17-16-47 may petition the canvassing authority for a recount of any or all precinct returns. The time period for requesting a recount begins with the production of the certificate of result and ends 48 hours after the official canvass of county returns. The canvassing authority is the canvassing board in general elections and the county executive committee in a party primary. The petitioner must be prepared to pay the cost of the recount and shall give security to cover these costs. The canvassing authority shall set the amount of the security based upon an estimate of actual costs. The costs shall be kept to a minimum by using county personnel or volunteer workers whenever possible. However, the recount must be conducted under the supervision of a trained and certified precinct election official. Representatives of opposing interests shall be given at least 24 hours' notice and shall be invited to participate in the recount.

(b) The recount should be conducted as simply as the type of equipment and local conditions permit provided that the following minimum safeguards are observed. The container or envelope holding the ballots shall be delivered unopened to the inspector in charge of the recount. The sheriff or sheriff's representative shall be present during the recount. The electronic voting machine shall be retested before the recount. The recount shall consist of reading the ballots through the counter. Any ballot that was counted in the original election but is rejected by the counter in the recount shall be counted by hand. Representatives of opposing interests have the right to participate in the hand count, and any unresolved disputes over the interpretation of the voter's intent may be appealed to the canvassing authority.

(c) When the recount has been completed, the ballots shall be returned to their container along with a printout of the recount results. The ballot container shall be sealed and signed by the inspector conducting the recount and the sheriff or sheriff's representative.

(d) If the recount produces a change in precinct totals of sufficient magnitude to alter the result of the election, the outcome shall constitute grounds for an election contest as now prescribed by law. If the recount of the resulting contest alters the result of the election, the cost of the recount shall be borne by the county.






Article 3 - Election Contests.

Section 17-16-40 - Grounds of contest.

The election of any person declared elected to the office of Governor, Secretary of State, Auditor, Treasurer, Attorney General, Commissioner of Agriculture and Industries, Public Service Commissioner, senator or representative in the Legislature, justices of the Supreme Court, judges of the courts of appeals, judge of the circuit court or district court, or any office which is filled by the vote of a single county, or to the office of constable may be contested by any person who was at the time of either of the elections a qualified elector for any of the following causes:

(1) Malconduct, fraud, or corruption on the part of any inspector, clerk, returning officer, canvassing board, or other person.

(2) When the person whose election to office is contested was not eligible thereto at the time of such election.

(3) On account of illegal votes.

(4) On account of the rejection of legal votes.

(5) Offers to bribe, bribery, intimidation, or other malconduct calculated to prevent a fair, free, and full exercise of the elective franchise.

(6) The results of a recount conducted under Section 17-16-20 name as a winner a person other than the person initially certified.



Section 17-16-41 - When election not annulled.

No malconduct, fraud, or corruption on the part of the inspector, clerk, returning officer, canvassing board, or other person, nor any offers to bribe, bribery, intimidation, or other malconduct which prevented a fair, free, and full exercise of the elective franchise can annul or set aside any election unless thereby the person declared elected and whose election is contested is shown not to have received the highest number of legal votes, nor may any election contested under the provisions of this title be annulled or set aside because of illegal votes given to the person whose election is contested, unless it appears that the number of illegal votes given to such person, if taken from him or her, would reduce the number of votes given to him or her below the number of legal votes given to some other person for the same office. No election shall be annulled or set aside because of the rejection of legal votes unless it appears that such legal votes, if given to the person intended, would increase the number of the person's legal votes to or above the number of legal votes received by any other person for the same office.



Section 17-16-42 - Voter must answer as to qualifications.

Any person examined as a witness may be required to answer if he or she voted at the election contested and to answer touching his or her qualifications; and if he or she was not at such election a qualified voter, he or she may be required to answer for whom he or she voted. If he or she makes full, true answers which may tend to incriminate him or her, he or she shall not be prosecuted for voting at such election.



Section 17-16-43 - Either party may have copy of registration and poll lists.

It shall be the duty of the judge of probate of any county, upon the application of either party to any contest, or his or her agent or attorney, to deliver to the party, his or her agent or attorney, a certified copy of the registration lists and poll lists (one or both) of his or her county, or of any election precinct therein, upon the payment of his or her fees for certifying and copying the same at the rate of one dollar ($1) per page in making such copy; and such copies, duly certified, shall be received as presumptive evidence of the facts therein stated; the registration lists that the persons therein named were duly registered, and the poll lists that the persons therein named voted at the election and precinct therein named.



Section 17-16-44 - Jurisdiction in election contests; appeal.

No jurisdiction exists in or shall be exercised by any judge or court to entertain any proceeding for ascertaining the legality, conduct, or results of any election, except so far as authority to do so shall be specially and specifically enumerated and set down by statute; and any injunction, process, or order from any judge or court, whereby the results of any election are sought to be inquired into, questioned, or affected, or whereby any certificate of election is sought to be inquired into or questioned, save as may be specially and specifically enumerated and set down by statute, shall be null and void and shall not be enforced by any officer or obeyed by any person. If any judge or other officer hereafter undertakes to fine or in any wise deal with any person for disobeying any such prohibited injunction, process, or order, such attempt shall be null and void, and an appeal shall lie forthwith therefrom to the Supreme Court then sitting, or next to sit, without bond, and such proceedings shall be suspended by force of such appeal; and the notice to be given of such appeal shall be 14 days.



Section 17-16-45 - Examination of ballots, voting equipment, etc.

In all election contests other than political party primaries or runoffs, any person or candidate involved in the contest is entitled to make an examination of the ballots cast, given, or rejected in the election, to make an examination of the voting equipment used in the election, and to make an examination of voting machine computations or printouts.



Section 17-16-46 - Procedure for examination of ballots, voting machines, etc.; bond.

In all election contests involving elections other than party primaries or runoffs:

(1) The examining person or candidate seeking to examine the ballots, electronic voting machines, or electronic voting machine computations or printouts must move, within 10 days of the filing of the contest, the court before whom the election contest is pending for an examination. The court shall set a hearing on the motion for examination which must take place within 10 days after service of the motion on the parties and candidates involved in the election contest. The hearing shall be held to determine the procedures to be used for the examination and the court shall, within five days after the hearing, set forth the procedures for the examination. Absent a subsequent court order extending the time for reasonable cause shown, the examination must be finished within 15 days of the court order which sets forth the examination procedures.

(2) Examination procedures shall be within the discretion of the court. The court shall consider, in determining appropriate procedures, the need to preserve the integrity of the ballots, electronic voting machines, and electronic voting machine computations and printouts; the need to ensure that votes were accurately cast and counted; the need to ensure that all persons and candidates involved in the election have the opportunity to observe the examination and ensure that an examination does not wrongfully alter the election results; the need to expeditiously conclude the election contest; and any other factor which is relevant to the integrity of the election process. The court must, when so requested by any party or candidate involved in the contest, allow such party or candidate, and his or her agents, to observe all of the examination proceedings.

(3) The court shall require the examining party or candidate to make a deposit with the court or post a bond in a sum adequate to ensure prompt payment of all reasonable, necessary, and actual expenses incurred by any governmental entity during and as a result of the examination. If the examining person or candidate prevails in the election contest as a result of information obtained from the examination of the ballots, electronic voting machines, or electronic voting machine computations or printouts, he or she shall not be responsible for any expenses or costs incurred by any governmental entity during and as a result of the examination.



Section 17-16-47 - Statement of grounds of contest.

When any elector chooses to contest the election of any person declared to be elected to the office of senator or representative in the Legislature, judge of the circuit court or district court, any office which is filled by the vote of a single county, or constable, he or she must make a statement in writing setting forth specifically:

(1) The name of the party contesting and that he or she was a qualified voter when the election was held.

(2) The office which the election was held to fill and the time of holding the same.

(3) The particular grounds of the contest.

This statement must be verified by the affidavit of such contesting party to the effect that the same is believed to be true. If the reception of illegal votes is alleged as a cause of contest, it is a sufficient statement of cause to allege that illegal votes were given to the person whose election is contested, which, if taken from that person, will reduce the number of legal votes given to the person to or below the number of legal votes given to some other person for the same office.



Section 17-16-48 - Notice of nature of evidence.

No testimony must be received of any illegal votes or of the rejection of any legal votes in any contested election commenced under the provisions of this article unless the party complaining thereof has given to the adverse party notice in writing of the number of illegal votes and by whom given and for whom given, and at what precinct or voting place cast, or the number of legal votes rejected, and by whom offered, and at what precinct or voting place cast, which the party expects to prove on the trial. Such notice must be served personally or left at the residence or usual place of business of the adverse party at least 10 days before the taking of testimony in reference to such votes.



Section 17-16-49 - When contest commenced; security for costs.

All contests of elections provided for in this article must be commenced within 20 days after the result of the election is declared, except as in this article otherwise provided; and at the time of commencing such contest and the filing of the statement in writing, the party contesting must give security for the cost of such contest, to be filed and approved as provided in this article.



Section 17-16-50 - Contest of senator or representative in Legislature - Filing.

If the contest is of the election of a senator or representative in the Legislature, the elector contesting must file in the office of the clerk of the circuit court of any county of the senatorial district, if such contest is of the election of a senator, or in the office of the clerk of the circuit court of the county in which the election was held, if the contest is of the election of a representative in the Legislature, a statement in writing of the grounds of contest, as provided in this article, and must give good and sufficient security for the costs of such contest, to be taken and approved by the clerk. The person whose election is contested must have 10 days' notice of the statement in writing before the taking of testimony. Notice shall be served by service of a certified copy of such statement by the sheriff or a constable of the county, and such sheriff or constable must endorse on the original the fact of such service and such endorsement is presumptive evidence of the fact.



Section 17-16-51 - Contest of senator or representative in Legislature - Testimony.

The testimony in the case of a contest provided for in Section 17-16-50 must be taken by deposition under commission issued by the clerk of the court where the statement of contest is filed, which commission must issue upon the party applying for the same making and filing an affidavit stating the name of the witnesses, the place of residence of such witnesses, and that the testimony sought and expected is material. The depositions must be taken on interrogatories filed in the office of the clerk after making and filing the affidavit and of the interrogatories and affidavit and the names and residence of the commissioner or commissioners proposed to be appointed, 10 days' notice must be given the adverse party by service on him or her personally or by leaving at his or her usual place of residence or business a copy of the interrogatories and affidavit, to which must be appended notice of the name and residence of the commissioner proposed to be appointed. Such service must be made by the sheriff or a constable of the county, and within 10 days thereafter such adverse party may file cross-interrogatories, to which the party filing the interrogatories may file rebutting interrogatories, and thereafter commission may issue. The commissioner must give each party five days' notice in writing of the time and place of taking the depositions, which notice may be served by the sheriff or a constable of the county. If the witnesses reside or are to be examined within the county, the adverse party is entitled to demand that they be examined orally, separate and apart from each other, on giving notice within the 10 days allowed to file cross-interrogatories that such examination is required; and if such notice be given, the commission issued must not be accompanied by the interrogatories filed, and must authorize and direct the commissioner to examine the witnesses orally, separate and apart from each other, after giving each party five days' notice of the time and place of the examination. In the execution of all commissions to take testimony under this section, the commissioner must conform to and observe the requirements of the statutes and rules concerning the taking of depositions in civil actions and has and may exercise all the power and authority by the statute conferred on commissioners; and against defaulting witnesses all such proceedings may be had and taken as are authorized by the statutes and rules.



Section 17-16-52 - Contest of senator or representative in Legislature - Depositions returned.

The commissioner must carefully envelop the depositions taken, with the commission attached, writing his or her name across the sealing of the envelope and endorsing thereon the names of the witnesses and the title and subject matter of the contest, and direct the envelope to the clerk issuing the commission, and must, within five days after taking the deposition, file the same with the clerk, or transmit the same by mail through the nearest post office. The clerk, within five days after the taking of testimony has been finished and the depositions received in his or her office, must make and certify under the seal of the court a true and correct copy of the statement of the grounds of contest and of return of service thereon, and must enclose the same with the depositions so taken and filed in his or her office, and must securely envelop the same, endorsing thereon the title and subject matter of the contest, and direct the package to the presiding officer of that branch of the Legislature before which the contest is to be tried, at the seat of government and deposit the same, postage paid, in the nearest post office.



Section 17-16-53 - Contest of senator or representative in Legislature - Costs taxed.

The package mailed by the clerk must be opened by the presiding officer and presented to the house over which he or she presides for such action as such house may deem proper. On the determination of the contest, the Secretary of the Senate or the Clerk of the House, as the case may be, must certify the result thereof to the clerk of the court in which the statement of contest was filed. The certificate must be filed in the office of the clerk and shall have the force and effect of a judgment against the unsuccessful party for the costs of the contest. And the clerk having taxed the costs, allowing the fees and costs allowed for similar services in civil cases at law, must issue execution for the amount thereof in the name of the successful party. If the party contesting the election is the unsuccessful party, the unsuccessful party sureties must pay the costs of the contest.



Section 17-16-54 - Contest of election of judge of circuit or district court - Procedure generally.

If the contest is of an election to the office of judge of the circuit court or of the district court, the party contesting must file in the office of the judge of probate of the county of the residence of the person declared elected, a statement in writing of the grounds of contest, verified by affidavit, as prescribed in this article, and must give good and sufficient security for the costs of the contest, to be approved by the judge of probate. On the filing of the statement and the giving of the security, the judge of probate must endorse thereon an order appointing a day for the trial of the contest, not less than 30 nor more than 50 days from the day of the reception of the certified statement and fixing the place of trial, which must be at some place in the circuit or district in which the election was held, and where a circuit or district court is required to be held, and must issue a summons directed to the person whose election is contested, accompanied with a certified copy of the statement requiring the person to appear within 10 days after the service of the summons and make answer to the statement, which summons shall be served by the sheriff or a constable at least 20 days before the day appointed for the trial. The testimony must be taken by deposition, as is prescribed in Section 17-16-55.



Section 17-16-55 - Contest of election of judge of circuit or district court - Testimony; heard without jury.

The testimony on the contest must be taken by deposition as in civil cases at common law, but no affidavit, other than that of the materiality of the testimony of the witnesses proposed to be examined, shall be required. Either party may, on giving five days' notice, require the examination before the commissioner to be oral and that the witnesses be examined separate and apart from each other. The party against whom the depositions are to be taken must have at least five days' notice of the time and place of taking such depositions and of the name and residence of the commissioner or commissioners proposed. The contest must be heard and determined by the court without the intervention of a jury.



Section 17-16-56 - Contest of election of judge of probate court and other county and municipal officers - Generally.

If the contest is of an election to the office of judge of the probate court, sheriff, tax assessor, tax collector, county treasurer, clerk of the circuit court, or any other office filled by the vote of a single county or any subdivision thereof, or any office of a city or town not in this article otherwise provided for, the party contesting must file in the office of the clerk of the circuit court of the county in which the election was held, a statement in writing, verified by affidavit, of the grounds of the contest as provided in this article and must give good and sufficient security for the costs of the contest, to be approved by the clerk. On the filing of the statement and the giving of the security, the clerk must enter the contest on the trial docket as a civil action pending in the court for trial, and, after having made such entry, the clerk must issue a summons, accompanied by a copy of the statement directed to the party whose election is contested, requiring the party, within five days after the service of the summons, to appear and make answer to the statement, which summons must be served by the sheriff or by a constable, if the contest is with respect to the office of sheriff. The contest is triable by the court without the intervention of a jury and must be heard and tried in precedence of all other cases, civil or criminal, standing for trial in the court. Either party is entitled to the writ of subpoena to compel the personal attendance of witnesses on the trial of the contest, and against defaulting witnesses such proceedings may be had as against other defaulting witnesses in civil cases pending in the court. Testimony may also be taken by depositions in the case, and in like manner as depositions are taken in other civil cases.



Section 17-16-57 - Contest of election of judge of probate court and other county and municipal officers - Court open at all times.

For the purpose of hearing and determining any contest instituted under the provisions of Section 17-16-56, the circuit court shall at all times be open.



Section 17-16-58 - Ballots may be examined.

In all contests of elections before the judge of probate or the circuit court, the judge presiding is authorized to make an examination of the ballots given or rejected in the election so far as the judge may deem it necessary to arrive at a correct judgment, and may make and enforce by attachment all necessary orders to obtain possession of the same, and must make all proper orders necessary for the return of the ballots to the proper custody after same have been examined by him or her.



Section 17-16-59 - Judgment of court.

If, on the trial of the contest of any election, either before the judge of probate or the circuit court, it shall appear that any person other than the one whose election is contested, received or would have received, had the ballots intended for the person and illegally rejected been received, the highest number of legal votes, judgment must be given declaring such person duly elected, and such judgment shall have the force and effect of investing the person thereby declared elected, with full right and title to have and to hold the office to which the person is declared elected. If it appears that two or more persons have, or would have had, if the ballots intended for them and illegally rejected had been received, the highest and equal number of votes for such office, judgment must be entered declaring the fact, and such fact must be certified to the officer having authority to fill vacancies in the office the election to which was contested. If the person whose election is contested is found to be ineligible to the office, judgment must be entered declaring the election void and the fact certified to the appointing power. If the party whose election is contested is found to have been duly and legally elected, judgment must be entered declaring the party entitled to have and to hold the office to which the party was so elected.



Section 17-16-60 - Contest not abated by death of contestant.

In all contests of elections, such contests are not abated by the death of the party commencing them before final judgment, if any qualified elector appears in court and substitutes as a contestant and gives good and sufficient security for the costs which have accrued or may accrue on the contest. But if no qualified elector appears and proposes to substitute as the party contesting, the contest abates on the death of the contesting party, and judgment must be rendered against the sureties for the costs of the contest, which must be collected by execution in the name of the party whose election was contested. In all cases the person whose election is contested, if the successful party in such contest, is entitled to judgment for the cost thereof against the party contesting and the sureties, for which execution may issue returnable to the court of probate or to the circuit court, as the case may be.



Section 17-16-61 - Appeals - Generally.

In all contested elections before the judge of probate, an appeal lies to the Supreme Court within 14 days after the rendition of the judgment. From the judgment of the circuit court on the contest of an election of a judge of probate or sheriff or any other officer mentioned in Section 17-16-56, an appeal lies to the Supreme Court within 14 days after the rendition of the judgment.



Section 17-16-62 - Appeals - Costs.

On the taking of an appeal as provided in Section 17-16-61, the appellant must give bond and security for the costs thereof to be approved by the judge of probate or clerk of the circuit court, as the appeal may be taken from the judgment of the judge of probate or circuit court, and the appeal bond must be certified with the record to the appellate court, and if judgment is entered confirming the judgment of the judge of probate or of the circuit court, the Supreme Court must render judgment against the appellant and his or her sureties for the costs. An appeal in any and all cases suspends the execution of the judgment or decree of the judge of probate or of the circuit court.



Section 17-16-63 - Statement - Filing; bond.

When any elector shall choose to contest any election for the office of Governor, Secretary of State, Auditor, Treasurer, Attorney General, Commissioner of Agriculture and Industries, justices of the Supreme Court, or judges of the courts of appeals, the elector, within 10 days after the Speaker of the House of Representatives shall have opened the returns and proclaimed the result of the election for Governor, Secretary of State, Auditor, Treasurer, Attorney General, Commissioner of Agriculture and Industries, justices of the Supreme Court, or judges of the courts of appeals, as provided in this chapter, must file with the Speaker of the House of Representatives a written statement of the grounds of such contest and a bond with good and sufficient sureties payable to the State of Alabama and conditioned for the payment of such costs as may accrue upon such contest in the event such contest shall result in favor of the contestee. Such bond must be in the sum of five thousand dollars ($5,000) and must be subject to the approval of the Speaker of the House, and such bond, when it shall be approved, shall be filed and recorded in the office of the Secretary of State.



Section 17-16-64 - Statement - Contents of statement; verification; service; amendments.

The written statement of the grounds of contest must set forth specifically:

(1) The name of the person contesting and that the person was a qualified voter when the election was held.

(2) The office which the election was held to fill, and the time of holding the same.

(3) The particular grounds of contest.

(4) The name of the counties in which any of the alleged grounds of the contest may have occurred, and shall state with particularity the names of the election precinct in each of such counties in which the grounds of contest may be alleged to have occurred.

(5) The grounds on which the declared voter of each of the named election precincts in each county is contested.

Such statement of the grounds of contest must be sworn to by the elector making the contest before some officer authorized to administer oaths in the State of Alabama, and may be amended from time to time as may be determined by the two houses of the Legislature in joint convention assembled. The Speaker of the House shall cause the Clerk of the House forthwith to serve a copy of the statement on the person who may have been declared to have been elected to the contested office.



Section 17-16-65 - Tried by joint convention of House and Senate.

The two houses of the Legislature, in joint convention assembled, and presided over by the Speaker of the House of Representatives, shall constitute the tribunal for the trial of all contests for the office of Governor, Secretary of State, Auditor, Treasurer, Attorney General, Commissioner of Agriculture and Industries, justices of the Supreme Court, or judges of the courts of appeals and such joint convention shall fix a day for the trial, which may be adjourned from day to day, and from time to time, as may be determined by the joint convention. A majority of the joint convention shall be competent to try all issues involved in the contest and render judgment on all questions arising during the progress of the trial, including a final judgment on the contest. The proceedings of the joint convention, as well as all judgments rendered, shall be entered upon the journals of the Senate and the House of Representatives, and the final judgment of the joint convention upon the contest shall thereupon become effective as a judgment and shall have the force and effect of vesting the title to the office, which may be the subject of contest in the person in whose favor the judgment may be rendered.



Section 17-16-66 - Commission elected to take testimony.

When any contest shall have been commenced under the provisions of this article for any of the officers mentioned in Section 17-16-65, it shall be the duty of the Legislature, in joint convention, to elect by ballot three senators and five representatives, who shall act as a commission to take the testimony to be submitted on the contest. Every member of the joint convention, at such time, as may be fixed by resolution of the two houses, shall vote for two senators and three representatives as members of the commission, and the three senators and five representatives who receive the highest number of votes shall be declared elected commissioners.



Section 17-16-67 - Sitting of commission.

The commission provided for in Section 17-16-66 shall sit at such times and places as may be directed by the joint convention, and shall be presided over by a chair of its own selection, and each member of the commission shall receive four dollars ($4) per diem during the time of actual sitting when the Legislature is not in session, and necessary expenses, to be paid by the Comptroller's warrant drawn upon the Treasurer, when the chair of the commission shall certify the same to the Comptroller.



Section 17-16-68 - Commission to take testimony.

The commission shall take testimony on the part of the contestant, and also on the part of the contestee, and shall have power to send for witnesses, books, and papers anywhere in the State of Alabama; shall have power to issue warrants, under the hand of the chair, to any judge, or clerk of any court of record or such other competent and discreet person as the commission may appoint, to take the deposition of witnesses at such time and place as the warrant shall direct, and the points as to which the testimony is to be taken shall be set forth in such warrant. The evidence taken in the case of a contest of the election of one officer may be used in the contest of the election of any other officer voted for at the same election and contested before the Legislature; provided, that notice that such evidence will be used, or offered, shall be given to the party or parties interested in such other office, so that all parties interested may be present and participate in the taking of such testimony, and provided the party instituting the contest does not object by filing a written objection with the commission.



Section 17-16-69 - Notice to adverse party.

Whenever either party shall apply to the commission to examine witnesses, either before the commission or by warrant issued from the commission, the adverse party shall have five days' notice of the application and of the time and place of taking such depositions.



Section 17-16-70 - Commission has power to punish for contempt.

If any witness, being summoned, fails to attend, or being summoned with a subpoena duces tecum, fails and refuses to produce the paper or document required to be produced by the subpoena, the commission shall have the right and authority to punish the witness for contempt by a fine not exceeding five hundred dollars ($500), or by imprisonment in any county jail in the state for a period not to exceed 30 days, one or both, and in case any witness shall fail to appear or produce any book or document before any judge, clerk of court, or other person having a warrant from the commission, the judge, clerk of court, or other person, must certify the fact to the commission, which may thereupon punish such witness for contempt, as provided in this section.



Section 17-16-71 - Evidence confined to allegations; exceptions.

No evidence shall be taken on the part of the contestant unless to sustain some one of the specific allegations of the original or amended statement of grounds of contest. Nor shall any evidence be taken on the part of the contestee except in rebuttal of the specific allegations of the original or amended statement of the grounds of contest. But upon five days' notice the contestee shall have the right to take evidence of any malconduct, fraud, or corruption on the part of any inspector, clerk, returning officer, canvassing board, or other person; of illegal votes cast for some person other than the contestee; of the rejection of legal votes cast for the contestee; of offers to bribe, bribery, intimidation, or other malconduct which prevented a fair, free, and full exercise of the elective franchise in any election precinct in the State of Alabama, the election in which is not put in issue by the original or amended statement of the grounds of contest; and when the contestee shall take evidence as herein provided, the contestant shall be permitted to take evidence in rebuttal.



Section 17-16-72 - Each party entitled to be present.

Each party shall have the right to be present at the taking of any evidence, in person or by agent or attorney.



Section 17-16-73 - Commission to report conclusions and evidence.

It shall be the duty of the commission to examine the evidence adduced upon the contest, and shall report its conclusions to the joint convention of the two houses, and all evidence taken under the provisions of this article shall be returned by the commission to the Speaker of the House at such time as the joint convention may direct.



Section 17-16-74 - Compensation of witnesses.

The witnesses shall be allowed for their attendance one dollar ($1) a day and three cents ($.03) a mile coming and going by the route most usually traveled, from their place of residence to where such depositions are taken.



Section 17-16-75 - Sheriffs to serve commission's writs.

The sheriffs of Alabama in their respective counties are required to serve subpoenas and such other writs as the commission may have authority to issue, and shall be allowed the same compensation as is now allowed by law for similar services performed at the command of the courts.



Section 17-16-76 - Execution for costs.

After the determination of the contest, the Clerk of the House of Representatives must tax the costs accrued and certify the amount of each separate item, the name of the person entitled thereto, and the result of such contest and the names of the sureties on the bond for contest, to the clerk of the circuit court of Montgomery County, and the clerk must thereupon issue execution against the unsuccessful party, which execution must be made returnable in 30 days after its issue; and alias and pluries executions may be issued as often as may be necessary. And if it be certified that the determination of the contest was against the contestant, the execution must issue against the sureties on the bond for the contest as well as against the contestant.









Chapter 17 - ELECTION OFFENSES.

Section 17-17-1 - Arrest of electors attending, going to, or returning from elections.

An elector must not be arrested during attendance at elections, or while going to or returning therefrom, except for treason, felony, or breach of the peace or for a violation on that day of any of the provisions of the election law. For such breach of the peace the sheriff or the sheriff's deputy may arrest without process and commit to jail until the offender shall give bond with good and sufficient sureties, to be approved by the sheriff, for appearance at the next session of the circuit court to answer any indictment which may be found against the offender.



Section 17-17-2 - Duty of sheriff to preserve order at elections.

Any sheriff or deputy who wilfully or corruptly fails to perform any duty imposed by Section 17-9-1 shall be guilty, upon conviction, of a Class C felony, and, upon conviction, the office of such sheriff is thereby vacated.



Section 17-17-3 - Neglect of duties by election official.

Any election official who wilfully and knowingly neglects, fails, or refuses to perform any of the duties prescribed in this title, shall be guilty, upon conviction, of a Class C misdemeanor. No person shall be deemed an election official until the person takes an oath to well and truly discharge the duties of such office, to the best of his or her ability, or until he or she shall have performed some of the duties pertaining to such office. The failure or refusal of any person to accept office or to discharge and perform the duties of such office at any time after appointment thereto and prior to taking the oath of such office shall not be deemed a violation of this section.



Section 17-17-4 - Improper use of official authority or position for political activities.

Any person who attempts to use his or her official authority or position for the purpose of influencing the vote or political action of any person shall be guilty, upon conviction, of a Class C felony.



Section 17-17-5 - Improper use of state property, time, etc., for political activities

(a) No person in the employment of the State of Alabama, a county, a city, a local school board, or any other governmental agency, whether classified or unclassified, shall use any state, county, city, local school board, or other governmental agency funds, property, or time, for any political activities.

(b)(1) No person in the employment of the State of Alabama, a county, a city, a local school board, or any other governmental agency may arrange by salary deduction or otherwise for any payments to a political action committee or arrange by salary deduction or otherwise for any payments for the dues of any person so employed to a membership organization which uses any portion of the dues for political activity. For purposes of this subsection only, political activity shall be limited to all of the following:

a. Making contributions to or contracting with any entity which engages in any form of political communication, including communications which mention the name of a political candidate.

b. Engaging in or paying for public opinion polling.

c. Engaging in or paying for any form of political communication, including communications which mention the name of a political candidate.

d. Engaging in or paying for any type of political advertising in any medium.

e. Phone calling for any political purpose.

f. Distributing political literature of any type.

g. Providing any type of in-kind help or support to or for a political candidate.

(2) Any organization that requests the State of Alabama, a county, a city, a local school board, or any other governmental agency to arrange by salary deduction or otherwise for the collection of membership dues from persons employed by the State of Alabama, a county, a city, a local school board, or any other governmental agency shall certify to the appropriate governmental entity that none of the membership dues will be used for political activity. Thereafter, at the conclusion of each calendar year, each organization that has arranged for the collection of its membership dues from persons employed by the State of Alabama, a county, a city, a local school board, or any other governmental agency shall provide the appropriate governmental entity a detailed breakdown of the expenditure of the membership dues of persons employed by the State of Alabama, a county, a city, a local school board, or any other governmental agency and collected by the governmental entity. Any organization that fails to provide the required certifications, that reports any expenditures for political activity, or that files false information about political activity in any of its reports shall be permanently barred from arranging for the collection of its membership dues by any governmental entity. The Examiners of Public Accounts shall annually review a sample of at least 10 percent of the certifications filed with each governmental entity and report its findings to the appropriate governmental entity.

(c) Any person who is in the employment of the State of Alabama, a county, a city, a local school board, the State Board of Education or any other governmental agency, shall be on approved leave to engage in political action or the person shall be on personal time before or after work and on holidays. It shall be unlawful for any officer or employee to solicit any type of political campaign contributions from other employees who work for the officer or employee in a subordinate capacity. It shall also be unlawful for any officer or employee to coerce or attempt to coerce any subordinate employee to work in any capacity in any political campaign or cause. Any person who violates this section shall be guilty of the crime of trading in public office and upon conviction thereof, shall be fined or sentenced, or both, as provided by Section 13A-10-63.



Section 17-17-6 - Penalty for failure to purge disqualified electors.

Any member of the board of registrars who neglects or willfully refuses to perform the duties imposed by Section 17-4-3 shall be guilty, upon conviction, of a Class B misdemeanor.



Section 17-17-7 - Officers not to compare poll list with ballot.

Any inspector, clerk, watcher, or chair of an executive committee who compares the number on the poll list with the number of the ballot of any voter for the purpose of ascertaining how any voter voted, except in case of contest, shall be guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-8 - Penalties for making false statements to board, etc.

Any person who willfully makes a false statement to the board of registrars, or any duly authorized person, in reidentifying himself or herself as a qualified elector in the manner provided in Chapter 4 shall be guilty, upon conviction, of a Class A misdemeanor.



Section 17-17-9 - Penalties for violating the National Registration Act and the Help America Vote Act of 2002.

Any person who violates Article 3 of Chapter 4 shall be guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-10 - Notice of ineligibility for appointing board; serving on board when ineligible.

Any judge of probate who shall fail to certify to the clerk of the circuit court the fact of the candidacy of the judge of probate, the clerk of the circuit court, or the sheriff, thus rendering them ineligible to serve as members of the appointing board of election managers, in the manner and time he or she is required to so certify such fact under the election laws of this state, shall be guilty , upon conviction, of a violation.

Any judge of probate, sheriff, or circuit clerk who shall act as a member of the appointing board of election managers while a candidate for public office, shall be guilty, upon conviction, of a violation



Section 17-17-11 - Failure of inspector or clerk to attend election.

Any inspector or clerk appointed by the county appointing board who fails to attend an election without a lawful excuse shall be guilty, upon conviction, of a violation.



Section 17-17-12 - Consumption of intoxicating liquors during election.

Any election official or watcher who drinks any intoxicating liquor while any election is being held, shall be guilty, upon conviction, of a violation.



Section 17-17-13 - Suppressing nomination.

Any person who suppresses any nomination which has been duly filed pursuant to Section 17-9-3, shall be guilty, upon conviction, of a Class C felony.



Section 17-17-14 - Voting without registration and oath.

Any person voting at any county or state election who has not registered and taken and subscribed to the registration oath shall be guilty, upon conviction, of a Class B misdemeanor.



Section 17-17-15 - Signing name of other person on poll list.

Any person who willfully and intentionally signs on the poll list the name of any person other than himself or herself, including any signing by mark, in violation of Section 17-9-11, shall be guilty, upon conviction, of a Class C felony.



Section 17-17-16 - Unlawful use of poll lists.

Any election officer or any other person who makes a copy of the signed voter poll list or any memoranda therefrom or list of the persons voting, or discloses the number of such voter's ballot, shall be guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-17 - Loitering about polling place; standing in line of voters after having voted.

Any person who loiters in, around, or about a polling place on election day for the purpose of discouraging qualified electors from entering the voting place, or from voting, or whoever having voted enters or stands in a line or file of voters waiting to vote, shall be guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-18 - Disclosing votes by inspectors, clerks, etc.

Any inspector, clerk, or other person who discloses how any elector voted shall be guilty, upon conviction, of a Class A misdemeanor.



Section 17-17-19 - Deceiving elector in preparation of ballot.

Any inspector, helper, or assistant who willfully deceives any elector in preparing his or her ballot shall be guilty, upon conviction, of a Class C felony.



Section 17-17-20 - Inspector refusing to advise elector regarding assistants, or to allow selection thereof.

Any inspector who willfully fails or refuses to advise any elector, entitled thereto, that he or she is entitled to an assistant, or refuses to let the elector select an assistant as required by law, shall be guilty, upon conviction, of a Class A misdemeanor.



Section 17-17-21 - Disclosing or removing ballot; interfering with or influencing elector; remaining in booth, etc.

Any elector who takes or removes, or attempts to take or remove, any ballot from the polling place before the close of the polls; or any person who interferes with any elector when inside the polling place or when marking the ballot, or unduly influences, or attempts to unduly influence, any elector in the preparation of his or her ballot; or any elector who remains longer than the time allowed by law in the booth or compartment after being notified his or her time has expired, shall be guilty, upon conviction, of a violation.



Section 17-17-22 - Official refusing watcher to exercise rights.

An official who refuses to allow any poll watcher to exercise his or her rights as a watcher, shall be guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-23 - Tampering with, injuring, etc., machines; misuse; unauthorized possession of keys.

Any election officer or other person, who shall tamper with, injure, or attempt to injure any electronic voting machine to be used or being used in an election, or who shall willfully misuse any such machine, or who shall prevent or attempt to prevent the correct operation of such machine, or any unauthorized person who shall make or have in his or her possession a key to a voting machine to be used or being used in an election, shall be guilty, upon conviction, of a Class A misdemeanor.



Section 17-17-24 - Changing ballots, unlawful use of absentee ballots, etc.; investigative assistance; encouraging voter participation.

(a) Any person who willfully changes an absentee voter's ballot to the extent that it does not reflect the voter's true ballot, any person who willfully votes more than once by absentee ballot in the same election, any person who willfully votes for another voter or falsifies absentee ballot applications or verification documents so as to vote absentee, or any person who solicits, encourages, urges, or otherwise promotes illegal absentee voting, shall be guilty, upon conviction, of a Class C felony. Any person who willfully aids any person unlawfully to vote an absentee ballot, any person who knowingly and unlawfully votes an absentee ballot, and any voter who votes both an absentee and a regular ballot at any election shall be similarly punished.

(b) Upon request by the local district attorney or the Secretary of State, the Attorney General shall provide investigating assistance in instances of absentee ballot or voting violations.

(c) Nothing in this section shall be construed to impede or inhibit organized legal efforts to encourage voter participation in the election process or to discourage a candidate from encouraging electors to lawfully vote by absentee ballot.



Section 17-17-25 - Failure to perform duties as to absentee voting.

Any person who shall willfully fail or refuse to perform or discharge any duty required by Chapter 11 shall be guilty, upon conviction, of a violation.



Section 17-17-26 - Preparation of absentee ballot of person in comatose or other noncommunicative state.

Any person who knowingly and willfully prepares or assists in preparing the absentee ballot of a person who is comatose or who otherwise cannot communicate his or her voting preferences for an absentee ballot shall be guilty, upon conviction, of a Class C felony.



Section 17-17-27 - Failure to count legal vote.

Except as to provisional absentee ballots that have not been verified by seven days after the election, any election official who fails to count a legal vote cast by absentee ballot shall be guilty, upon conviction, of a Class C felony.



Section 17-17-28 - Failure to require proper identification; voting at multiple or unauthorized locations; liability of officials.

Any polling official who knowingly fails to require proper identification to verify the name of the prospective voter on the list of qualified voters at the polling place in violation of this section, or who knowingly allows a person to vote who he or she knows is not the person he or she claims to be shall be guilty, upon conviction, of a Class A misdemeanor for each violation.

Any person who knowingly presents false identification in order to vote at a polling place where he or she otherwise would not be qualified to vote, or who knowingly votes at a polling place where he or she has not been authorized to vote, or who knowingly votes at more than one polling place in the same election on the same day shall be guilty, upon conviction, of a Class C felony.

Any election or polling official acting in the good faith exercise of his or her duties pursuant to this section, and any county officer, agent, or employee of a county acting in the good faith exercise of his or her duties shall not be civilly or criminally liable as a result of acts or omissions in carrying out the duties required by this section. The immunity from liability granted under this section shall be cumulative and is in addition to the line and scope of employment immunity, discretionary function immunity, and any other immunity from liability to which an individual may be entitled.



Section 17-17-29 - Violation of requirements for disposition of election records.

Any person violating any provision of Section 17-12-12 shall be deemed guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-30 - Failure to provide notice in contested election.

Any sheriff or constable who fails to give the notices necessary to be served in cases of contested elections, within the time and in the mode prescribed, if practicable for him or her to do so, shall be guilty, upon conviction, of a violation.



Section 17-17-31 - Failure to provide notice under Section 17-15-5.

Any judge of probate who fails to give notice of a special election ordered by the Governor, as required by Section 17-15-5, is guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-32 - Failure to provide notice under Section 17-15-6.

Any judge of probate who fails to notify the sheriff and clerk of the circuit court that any special election is ordered by the Governor, as required by Section 17-15-6, shall be guilty, upon conviction, of a violation.



Section 17-17-33 - Obstruction, intimidation, etc., of voting rights of others.

It shall be unlawful for any person to obstruct, intimidate, threaten, or coerce any other person for the purpose of interfering with the right of such other person to vote or to vote as he or she may choose, or for the purpose of causing such other person to vote for, or not to vote for, any candidate for state or local office or any other proposition at any election. Any person who violates this section shall be guilty, upon conviction, of a Class A misdemeanor.



Section 17-17-34 - Paying, etc., or accepting payment for vote.

It shall be unlawful for any person to pay or offer to pay, or for any person to accept such payment, either to vote or withhold his or her vote, or to vote for or against any candidate. Any person who violates this section shall be guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-35 - Violations of Fair Campaign Practices Act.

Repealed by Act 2013-311, §3, effective August 1, 2013.



Section 17-17-36 - Illegal voting or attempting to vote.

Any person who votes more than once at any election held in this state, or deposits more than one ballot for the same office as his or her vote at such election, or knowingly attempts to vote when not entitled to do so, or is guilty of any kind of illegal or fraudulent voting, shall be guilty, upon conviction, of a Class C felony.



Section 17-17-37 - Illegal voting at municipal elections.

Any person who falsely impersonates another and thereby or otherwise fraudulently casts a vote to which he or she is not entitled, or having voted at a municipal election votes a second time at the same election, whether in the same precinct or another, or having once obtained registration in any precinct, shall register a second time, or attempt to obtain a second registration, whether in the same or another name, or whether in the same or another ward, or shall aid or assist another not so entitled, knowing him or her not to be so entitled, to vote or to obtain registration as a voter, shall be guilty, upon conviction, of a Class C felony.



Section 17-17-38 - Bribing or attempting to influence voter.

Any person who, by bribery or offering to bribe, or by any other corrupt means, attempts to influence any elector in giving his or her vote, deter the elector from giving the same, or disturb or hinder the elector in the free exercise of the right of suffrage, at any election, shall be guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-39 - Buying votes.

Any person who buys or offers to buy any vote of any qualified elector at any election by the payment of money or the promise to pay the same at any future time, or by the gift of intoxicating liquors or other thing of value, shall be guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-40 - Selling votes.

Any qualified elector at any election who takes or receives any money or other valuable thing, upon the condition that the same shall be paid at any future time, in exchange for the vote of such elector for any particular candidate, or the promise to vote for any particular candidate, shall be guilty, upon conviction, of a Class C misdemeanor. No witness shall be prosecuted for any offense under this section as to which he or she testified before the grand jury.



Section 17-17-41 - Candidate barred by bribery.

Any candidate for office in any election, upon conviction of bribing or attempting to influence a voter under Section 17-17-38, shall, in addition to the fine, be declared ineligible for the office to which elected for that term.



Section 17-17-42 - Altering or changing vote of elector.

Any person who fraudulently alters or changes the vote of any elector, by which such elector is prevented from voting as intended, shall be guilty, upon conviction, of a Class B misdemeanor.



Section 17-17-43 - Disturbing elector on election day.

Any person who, on election day, disturbs or prevents, or attempts to prevent, any elector from freely casting a ballot shall be guilty, upon conviction, of a Class A misdemeanor.



Section 17-17-44 - Intimidation of employee by employer.

Any employer who attempts by coercion, intimidation, threats to discharge, or to lessen the remuneration of an employee, to influence his or her vote in any election, or who requires or demands an examination or inspection by the employer or another of an employee's ballot, shall be guilty, upon conviction, of a Class B misdemeanor.



Section 17-17-45 - Coercion of employee by officer, agent, etc., of corporation.

Any officer or agent of a corporation, or other person with authority to discharge employees, who shall attempt by coercion, intimidation, threats to discharge, or to lessen the remuneration of any employee, to influence his or her vote in any election, or who requires or demands an examination or inspection by himself or herself or another of any employee's ballot, shall be guilty, upon conviction, of a Class B misdemeanor.



Section 17-17-46 - Providing false information to register to vote.

Any person who knowingly provides false information in order to vote or register to vote in violation of Act 2003-313 shall be guilty, upon conviction, of a Class A misdemeanor.



Section 17-17-47 - Assessment of unauthorized fees against candidate.

Any person who, as a condition for standing for nomination to any office in a primary election, shall assess or cause to be assessed a fee by any committee or other governing body of any political party in this state in excess of that allowed by law shall be guilty, upon conviction, of a violation.



Section 17-17-48 - Unauthorized assistance to voter in preparation of ballot.

Any person who assists a voter in preparing his or her ballot to be voted at a primary election, except as authorized under Chapter 13, shall be guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-49 - Failure of returning office to return ballots and election supplies.

Any precinct returning officer failing to perform the duties of returning ballots and election supplies to the returning officer of the county shall be guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-50 - Holding, participating in, etc., illegal meetings for purpose of nominating candidates or selecting delegates to convention.

Any person or persons who shall hold, attend, or participate in the holding of any meeting for the purpose of nominating a candidate or candidates for public office, to be voted for at any general election in Alabama, or for the purpose of electing delegates or other representatives to any convention which may select such candidates for public office, at any time or place other than as provided for in Chapter 13, or who shall otherwise violate the laws of this state regulating mass meetings or beat meetings, shall be guilty, upon conviction, of a Class C misdemeanor.

This section shall not apply where a special election is called for the election of a public officer for which the party has no candidate or where, by death, resignation, or otherwise, a vacancy has occurred in any nomination made by such party. This shall not apply to municipal elections.



Section 17-17-51 - Intoxication at polling place.

Any person found drunk or intoxicated about any polling place during any primary election shall be guilty, upon conviction, of a violation.



Section 17-17-52 - False or fraudulent returns.

Any person who makes a false or fraudulent return of the result of any primary election, or who falsely or fraudulently changes the votes, ballots, figures, or results of any election shall be guilty, upon conviction, of a Class A misdemeanor.



Section 17-17-53 - Opening poll list.

Any person who opens any envelope containing the poll list of any voting place, except in case of a contest, shall be guilty, upon conviction, of a Class C misdemeanor.



Section 17-17-54 - Failure to place candidate's name, etc., on ballot.

Any officer of the state or of any county or municipality whose duty it is by law to prepare and have printed ballots for any election authorized by law to be held, who shall intentionally fail to have printed on the ballots, as required by law or the rules and regulations of the political party holding the election, the names of all persons entitled to be printed thereon and all issues entitled to be printed thereon and entitled to be submitted to a vote, shall be guilty, upon conviction, of a Class A misdemeanor.



Section 17-17-55 - Unauthorized marking of ballot, electioneering, or divulging how elector voted.

Any person at a primary election who shall mark the ballot of a voter contrary to the voter's direction or request, or who shall electioneer or attempt to electioneer with a voter or attempt to influence his or her vote by suggestion or otherwise, or who shall afterwards divulge how such elector voted in any race on the ballot, shall be guilty, upon conviction, of a Class A misdemeanor.



Section 17-17-56 - Penalty for violation of Chapter 13.

Any person who violates any provision of Chapter 13 for which a penalty is not otherwise provided shall be guilty, upon conviction, of a Class B misdemeanor.









Title 18 - EMINENT DOMAIN.

Chapter 1A - EMINENT DOMAIN GENERALLY.

Article 1 - General Provisions and Definitions.

Section 18-1A-1 - Short title.

This chapter may be cited as the "Alabama Eminent Domain Code."



Section 18-1A-2 - Scope of chapter.

(a) This chapter provides standards for the acquisition of property by condemnors, the conduct of condemnation actions, and the determination of just compensation. It does not confer the power of eminent domain, and does not prescribe or restrict the purposes for which or the persons by whom that power may be exercised.

(b) This chapter supplements the law of this state relating to the acquisition of property and to the exercise of the power of eminent domain. In the event of conflict between this chapter and any other law with respect to any subject governed by this chapter, this chapter prevails.



Section 18-1A-3 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ACTION. Condemnation action.

(2) APPRAISAL. An opinion as to the value of or compensation payable for property, prepared by the owner or under the direction of an individual qualified by knowledge, skill, experience, training, or education to express an opinion as to the value of property.

(3) BUSINESS. A lawful activity, whether or not for profit, other than a farm operation, conducted primarily for the purchase, sale, lease, rental, manufacture, processing, or marketing of products, commodities, or other property, or for providing services.

(4) CONDEMN. To take property under the power of eminent domain.

(5) CONDEMNATION ACTION. Includes all acts incident to the process of condemning property after commencement of suit until the entry of final judgment.

(6) CONDEMNEE. A person who has or claims an interest in property that is the subject of a prospective or pending condemnation action.

(7) CONDEMNOR. A person empowered to condemn.

(8) CROPS. Any form of vegetation intended to be removed and used or sold for commercial purposes, including grass, flowers, fruits, vegetables, trees, vines, and nursery stock.

(9) FARM OPERATION. Any activity conducted primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use, and customarily producing those products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

(10) IMPROVEMENT. Includes any building or structure and any facility, machinery, or equipment that cannot be removed from the real property on which it is situated without substantial damage to the real property or improvement.

(11) LIEN. A security interest in property arising from contract, mortgage, deed or trust, statute, common law, equity, or creditor action.

(12) LITIGATION EXPENSES. The sum of the costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees, necessary to prepare for anticipated or participation in actual probate or circuit court proceedings.

(13) LOCAL PUBLIC ENTITY. A public entity other than the state.

(14) PERSON. Includes a natural individual, partnership, corporation, association, other legal or fiduciary entity, and a public entity.

(15) PERSONAL PROPERTY. Any property other than real property which is affixed or directly related to the real property proposed to be acquired.

(16) PROPERTY. An interest in real or personal property under the law of this state.

(17) REAL PROPERTY. Land and any improvements upon or connected with land; and includes an easement, servitude, or other interest therein.

(18) WORK. Includes construction, alteration, repair, remodeling, excavation, demolition, rehabilitation, relocation, and landscaping.

(19) VALUATION DATE. Shall be the date on which the application for order of condemnation is filed in the probate court or the date of taking of or damage to property by the condemnor whichever date first occurs.



Section 18-1A-4 - Compromise or settlement between parties.

At any time before or after commencement of an action, the parties may agree to and carry out according to its terms a compromise or settlement as to any matter, including all or any part of the compensation or other relief.



Section 18-1A-5 - Compliance with requirements for federal financial assistance.

Notwithstanding any provision of this chapter, a condemnor may comply with any federal statute, regulation, or policy prescribing a condition precedent to the availability or payment of federal financial assistance for any program or project for which the condemnor is authorized to exercise the power of eminent domain.






Article 2 - Policies Governing Land Acquisition.

Section 18-1A-20 - Application of article.

(a) In order to encourage and expedite the acquisition of property by agreement, to avoid litigation and relieve congestion in the courts, to assure consistent treatment of owners, and to promote public confidence in practices and procedures relating to the acquisition of property for public use, a condemnor, when acquiring property, shall comply with applicable provisions of Sections 18-1A-21 through 18-1A-30.

(b) Sections 18-1A-21 through 18-1A-30 apply to the purchase and acquisition of materials, supplies, equipment, or other personal property only if the condemnor determines to exercise its power of eminent domain with respect to that property or by reason of the exercise of such power substantially damages the same.

(c) Sections 18-1A-21 through 18-1A-30 shall not apply to the purchase of lands under Chapter 3 of this title.



Section 18-1A-21 - Appraisal.

Before commencing a condemnation action, the condemnor shall cause the property to be appraised to determine the amount that would constitute just compensation for its taking. The owner or his representative shall be given a reasonable opportunity to accompany the appraiser during the inspection of the property.



Section 18-1A-22 - Offer to purchase at full appraised value; changes in fair market value caused by project or likelihood of acquiring property therefor to be disregarded; reduction in compensation based on benefits which may accrue from use of acquired property; written statement of basis for amount of compensation.

(a) Before commencing a condemnation action, the condemnor shall establish an amount based on an appraisal which it believes to be just compensation therefor and promptly shall submit to the owner an offer to acquire the property for the full amount so established. The amount shall not be less than the condemnor's established amount of just compensation for the property.

(b) In a total taking, the condemnor shall disregard any decrease or increase in the fair market value of the property caused by the project for which the property is to be acquired or by the reasonable likelihood that the property will be acquired for that project, other than normal depreciation.

(c) The amount of compensation to which the owners and other parties interested therein are entitled must not be reduced or diminished because of any incidental benefits which may accrue to them or to their remaining lands in consequence of the uses to which the lands to be taken or in which the easement is to be acquired will be appropriated; provided, that in the condemnation of lands for ways and rights-of-way for public highways, water or sewer lines, the commissioners may, in fixing the amount of compensation to be awarded the owner for lands taken for this use, take into consideration the value of the enhancement to the remaining lands of such owner that such highway, water or sewer lines may cause; and provided further, that in proceedings instituted by water conservancy districts and water management districts, benefits accruing to the landowner from an improvement may be considered and allowed as a setoff against the damages to be awarded, but benefits derived from improvements other than the improvement for which the land is condemned cannot be considered.

(d) The condemnor shall provide the owner of the property with a written statement and summary, showing the basis for the amount it established as just compensation for the property. If appropriate, the compensation for the property to be acquired and for the damages to remaining property shall be separately stated.



Section 18-1A-23 - Payment or deposit before surrender of possession.

An owner shall not be required to surrender possession of property before the condemnor:

(1) Pays the agreed purchase price; or

(2) Pays, or deposits in accordance with this chapter, the amount awarded by the condemnation order.



Section 18-1A-24 - Notice to terminate occupancy.

Except in an emergency, a condemnor may not require a person lawfully occupying property to move from a dwelling, nor to move his business or farm operation, unless he has received written notice from the condemnor at least 90 days before the date by which the move is required.



Section 18-1A-25 - Rental to former owner or tenant after property acquired.

If a condemnor, after acquiring property, rents all or part of the property to the former owner or tenant for a short term or for a period subject to termination by the condemnor on short notice, the amount of rent charged may not exceed the fair rental value of this property.



Section 18-1A-26 - Coercive action forbidden.

In order to compel an agreement on the price to be paid for the property, a condemnor may not arbitrarily advance the time of condemnation, arbitrarily defer negotiations or condemnation, nor take any other action coercive in nature.



Section 18-1A-27 - Offer to acquire uneconomic remnant.

(a) If the acquisition of only part of a property would leave its owner with an uneconomic remnant, the condemnor shall offer to acquire the remnant concurrently and may acquire it by purchase or by condemnation if the owner consents.

(b) "Uneconomic remnant" as used in this section means a remainder following a partial taking of property, of such size, shape, or condition as to be of little value or that gives rise to a substantial risk that the condemnor will be required to pay in compensation for the part taken an amount substantially equivalent to the amount that would be required to be paid if it and the remainder were taken as a whole.



Section 18-1A-28 - Acquisition of improvements to be removed or adversely affected.

A condemnor that acquires any interest in real property shall also acquire at least an equal interest in all buildings, structures, or other improvements located upon the real property acquired, which the condemnor requires to be destroyed or removed or which will be adversely affected by the use to which the real property will be put.



Section 18-1A-29 - Compensation for tenant-owned improvements.

(a) If a building, structure, or other improvement to be acquired by a condemnor under Section 18-1A-28 is owned by a tenant:

(1) It shall be deemed for the purpose of determining compensation to be a part of the real property to be acquired notwithstanding the right or obligation of the tenant, as against the owner of any other interest in the real property, to remove it at the expiration of his term; and

(2) The compensation awarded shall include an amount sufficient to pay the tenant the larger of (i) the enhancement to the fair market value of the real property contributed by the improvement, or (ii) the fair market value of the improvement assuming its removal from the real property.

(b) Payment under this section shall not duplicate any payment authorized by law, and may be made only if the owner of the real property disclaims any interest in the improvement. In consideration for the payment, the tenant shall assign, transfer, and release to the condemnor all of his interest in the improvement.

(c) This section does not deprive the tenant of any right to reject payment hereunder and to seek to obtain payment for his interest in or damage to the improvement under any other law.



Section 18-1A-30 - Expenses incidental to transfer of title; interest on award.

(a) As soon as practicable after payment of the purchase price, or payment of, or deposit in probate court, of funds to satisfy the award in a condemnation action, whichever is earlier, the condemnor shall pay, or reimburse the owner for, any reasonable and necessarily incurred expenses for:

(1) Recording fees, transfer taxes, and similar expenses incidental to conveying the property to the condemnor;

(2) Penalty costs for prepayment of any debt secured by a preexisting lien, entered into or created in good faith, encumbering the property; and

(3) The prorated portion of property taxes allocable to a period after the date of vesting of title in, or the effective date of possession of the property by the condemnor, whichever is earlier.

(b) In the event of an appeal to the circuit court, the condemnor shall pay the owner interest upon any part of the award deposited in probate court and not made available to the owner within 40 days of the order of condemnation in the probate court at a rate equal to the rate allowed to be charged on money judgments as set forth in Section 8-8-10 as amended at the date of the final order in the circuit court, with the interest to be computed by the circuit court.



Section 18-1A-31 - Waiver of failure to comply with Sections 18-1A-20 through 18-1A-30.

If not inconsistent with the requirements of an applicable statute or regulation, a failure to satisfy the requirements or limitations imposed under Sections 18-1A-20 through 18-1A-30, inclusive:

(1) Is waived by the failure of the property owner, in the exercise of reasonable diligence, to object to or seek relief based upon noncompliance; and

(2) May be waived by written agreement between the property owner and the condemnor.



Section 18-1A-32 - Condemnation action required; inverse condemnation.

(a) If property is to be acquired by a condemnor through the exercise of its power of eminent domain, the condemnor shall commence a condemnation action for that purpose. A condemnor shall not intentionally make it necessary for an owner of property to commence an action, including an action in inverse condemnation, to prove the fact of the taking of his property.

(b) The judgment and any settlement in an inverse condemnation action awarding or allowing compensation to the plaintiff for the taking or damaging of property by a condemnor shall include the plaintiff's litigation expenses.



Section 18-1A-33 - Noncompliance with article does not affect validity of condemnor's interest; construction of article with federal law as to financial assistance.

(a) A failure to satisfy the requirements or limitations of Sections 18-1A-20 through 18-1A-32 does not affect the validity of the condemnor's interest in any property which it acquires by purchase or condemnation.

(b) This article shall be construed to be consistent with the requirements of federal law governing financial assistance for any project or purpose.






Article 3 - Proceedings Before Action.

Section 18-1A-50 - Entry upon property for suitability studies.

(a) A condemnor and its agents and employees may enter upon real property for a reasonable time and make surveys, examinations, photographs, tests, soundings, borings, and samplings, or engage in other activities for the purpose of appraising the property or determining whether it is suitable and within the power of the condemnor to take for public use, if the entry is:

(1) Preceded by reasonable efforts to notify the owner, and any other person known to be in actual physical occupancy of the property, of the time, purpose, and scope of the planned entry and activities;

(2) Undertaken during reasonable daylight hours and for reasonable times;

(3) Accomplished peaceably and without inflicting substantial injury; and

(4) Not in violation of any other statute.

(b) The entry and activities authorized by this section do not constitute a trespass or constitute grounds for an inverse condemnation action, but the condemnor is liable under Sections 18-1A-52 and 18-1A-54 for resulting damages.



Section 18-1A-51 - Court order permitting entry.

(a) If reasonable efforts to accomplish a lawful entry or to perform authorized activities upon real property under Section 18-1A-50 have been obstructed or denied or would be futile, the condemnor may apply to the circuit court in the county where the property or any part is located for an order permitting entry.

(b) Unless after notice good cause to the contrary is shown, the circuit court shall make its order permitting and describing the purpose of the entry and setting forth the nature and scope of activities the circuit court determines are reasonably necessary and authorized to be made upon the property. In addition to requiring a deposit under Section 18-1A-52, the order may include terms and conditions with respect to the time, place, and manner of entry and authorized activities upon the property which will facilitate the purpose of the entry and minimize damage, hardship, and burden.



Section 18-1A-52 - Bond for damages caused by entry.

(a) An order permitting entry under Section 18-1A-51 shall include a preliminary assessment by the circuit court of the probable amount that will fairly compensate the owner and any other person in lawful possession or physical occupancy of the property for damages for physical injury to the property, and for substantial interference with its possession or use, found likely to be caused by the entry and activities authorized by the order, and shall require the condemnor other than the state to enter into bond in double the amount of such preliminary assessment, with good and sufficient sureties, to pay such damages as the property owner or other person in lawful possession or physical occupancy of the property may sustain. The bond must be given before entry is made.

(b) Unless sooner disbursed by agreement or court order, the amount of the bond sufficient to cover the damages sustained shall be paid to those determined by the circuit court to be entitled thereto upon termination of the activities as permitted in subsection (a) of Section 18-1A-50. The circuit court for good cause may extend the period of retention.

(c) Upon the filing of an application for condemnation within the period of retention specified in subsection (b) naming as defendants the persons for whose benefit the bond was made or their successors in title and seeking to condemn for the public use for which entry was authorized hereunder, then the damages for injury to the property or for substantial interference with its possession and use shall be merged with and included within the compensation and damages ascertained in such condemnation proceeding, and the bond shall be refunded to the condemnor. In the event no such condemnation proceeding is instituted prior to the expiration of the period of retention, then the amount of damages for physical injury to the property and for substantial interference with its possession or use shall be determined as in other civil cases by the circuit court or, on demand of either party, by a jury and the award shall include interest at a rate equal to the rate allowed to be charged on money judgments as set forth in Section 8-8-10 as amended at the date of the final order in the circuit court, with the interest to be computed by the circuit court.

If the deposit is paid out prior to filing the condemnation action any such payment covering areas condemned shall be credited by the court to the final payment by the condemnor.



Section 18-1A-53 - Modification of court order permitting entry.

(a) After notice and hearing, the circuit court may modify an order made under Section 18-1A-51.

(b) If a bond is required or the amount required is increased by an order of modification, the circuit court shall specify the time within which the required bond must be posted, and may direct that any further entry or specified activities or studies under the order as modified be stayed until any required bond has been given.



Section 18-1A-54 - Proceeding or action to recover damages caused by entry; payment of damages.

(a) A condemnor is liable for physical injury to, and for substantial interference with possession or use of, property caused by his entry and activities upon the property. This liability may be enforced in a subsequent condemnation proceeding filed within the period specified as a retention period in Section 18-1A-52 or, if no such proceeding is filed within such period of time, by civil action with the right of trial by jury on demand of either party.

(b) If funds are on deposit under Section 18-1A-52 or 18-1A-53, the owner or other person entitled to damages under subsection (a) may apply to the circuit court for payment of his damages from such funds. If the amount on deposit is insufficient to pay the full amount, the circuit court shall enter judgment against the condemnor for the unpaid portion.



Section 18-1A-55 - Offer to purchase as prerequisite to condemnation action.

An action to condemn property may not be maintained over timely objection by the owner unless the condemnor has offered to acquire the property on the basis of its approved offer by purchase before commencing the action.






Article 4 - Commencement of Action by Condemnor.

Section 18-1A-70 - Procedure generally.

The procedure for condemnation of property under the power of eminent domain is governed by the Alabama Rules of Civil Procedure except as otherwise provided in this chapter. The procedure in the probate courts shall be as provided in this chapter.



Section 18-1A-71 - Commencement of condemnation action; venue.

A condemnation action is commenced by filing a complaint for condemnation with the probate court in the county in which the property or any part thereof sought to be taken is located.



Section 18-1A-72 - Contents of complaint; property already subject to public use; easement to cross line of another railroad; map or diagram to accompany complaint.

(a) In addition to other allegations required or permitted by law, the complaint shall:

(1) Designate as a plaintiff each person on whose behalf the property is sought to be taken;

(2) Name as defendants all persons who to the plaintiff's knowledge are owners of or who have or claim any interest in the property sought to be taken; specify the nature of each defendant's interest. Defendants whose names are not known may be included under the designation "unknown claimants" provided reasonable diligence has been used to ascertain the same, and where the interest of the defendant is unknown the complaint may so state;

(3) Contain a legal description of the property and of the interest therein sought to be taken;

(4) Allege the basis of the plaintiff's right to take the property by eminent domain and maintain the action, including (i) a reference to the plaintiff's legal authority to take the property; and (ii) a statement of the purpose for which the property is sought to be taken; and

(5) List all items which the condemnor proposes to acquire and which it deems to be equipment or fixtures attached to or a part of the realty.

(b) If the property sought to be condemned or any portion thereof or interest therein has already been subjected to or devoted to a public use, such land or portion thereof or interest therein shall not be taken for another and different character of public use, unless an actual necessity for the specific land or portion thereof or interest therein shall be alleged and proven and unless it be alleged and proven that such other and different character of public use will not materially interfere with the public use to which such property is already subjected or devoted.

(c) Any corporation, person or association of persons owning a railroad or street railroad in this state and proposing to cross or intersect the line of another railroad or street railroad may acquire an easement for such purpose and to that end may pursue the mode of proceeding prescribed in this chapter.

(d) For purposes of information and notice, the complaint shall be accompanied by a map or diagram portraying the property sought to be taken and the remainder, if any.



Section 18-1A-73 - Joinder of lands in same county in same complaint; separate hearing for each owner.

(a) Where there are several tracts of land lying within one county of which portions are proposed to be taken, or in which an interest or easement is proposed to be acquired, the plaintiff may join them all in separate paragraphs in the same complaint.

(b) If there are several distinct tracts of land owned, claimed, or held by different persons embraced in the complaint, the owners of each tract or other party interested therein may have a separate hearing as to the right to condemn their lands, and the probate court may, if it finds that the application should be granted as to some and not as to other of the owners or other parties, make and enter its decree accordingly.



Section 18-1A-74 - Service of process.

(a) On the filing of the complaint, the probate court must enter an order appointing a day for the hearing thereof and must issue to the defendants a copy of the complaint and notice of the day set for the hearing unless such notice is waived.

(b) Service upon a defendant of the notice with a copy of the complaint may be made in accordance with Rule 4 of the Alabama Rules of Civil Procedure.



Section 18-1A-75 - Recording notice of pending action; amendment of complaint after notice filed; notice of dismissal.

(a) After commencement of a condemnation action, the plaintiff shall cause a notice of the pendency of the proceedings to be recorded in the office of the probate court in each county in which any real property described in the complaint is located.

(b) The notice shall contain:

(1) The title of the action and the probate court, docket number if available, and date of filing of the complaint;

(2) A legal description of the real property sought to be taken as described in the complaint; and

(3) The name of each plaintiff and each defendant designated in the complaint.

(c) The notice shall be filed for record and indexed in the same manner as a notice of lis pendens in other cases.

(d) If after the filing of a notice the complaint in the action is amended to enlarge the quantity of, or nature of the interest in, the real property to be taken, or to add or substitute parties, the plaintiff shall cause a supplemental notice to be recorded in conformity with this section.

(e) Upon entry of a judgment of dismissal, any party may cause a notice of the dismissal to be recorded in the same office.

(f) A recorded notice of the pendency of a condemnation action under this section constitutes notice to purchasers and encumbrancers of the described property to the same extent as like notices of pending litigation in other cases relating to real property.






Article 5 - Defendant's Response.

Section 18-1A-90 - When answer required; disclaimer where no interest claimed.

The defendant may respond by answer but is not required to do so unless defendant challenges the right to condemn or questions or disputes the area to be acquired or remain. If a defendant claims no interest in the just compensation to be awarded he may file a disclaimer.



Section 18-1A-91 - Contents of answer; preliminary objections.

(a) In addition to other matters required or permitted by law, a defendant may state in an answer:

(1) The nature and extent of the interest claimed by him in the property sought to be taken; and

(2) The nature of and basis for any preliminary objections.

(b) The preliminary objections may include any available ground for objecting to the maintenance of the action, including the grounds that:

(1) The plaintiff is not lawfully entitled to take the defendant's property for the purpose described in the complaint;

(2) A mandatory condition precedent to the commencement or maintenance of the action has not been satisfied; and

(3) The probate court lacks jurisdiction of the defendant or of the subject matter, or is not the proper venue, or the complaint or any other procedural aspect of the action is defective, insufficient, or improper.



Section 18-1A-92 - Disclaimer.

(a) A disclaimer need not be in any particular form, shall be signed by the defendant or his attorney, and shall contain a statement that the defendant claims no interest in the property that is the subject of the action or in the compensation that may be awarded.

(b) A disclaimer may be filed at any time and supersedes any answer previously filed by him.

(c) Subject to subsection (d), a defendant who has filed a disclaimer has no right to notice of, or to participate in, any further proceedings, or to share in any award of compensation or damages, unless an amendment subsequent to the application is filed by the condemnor which involves an interest of the party who has filed the disclaimer, in which event, the party shall have notice of the amendment and the same rights as if no disclaimer had been filed.

(d) The probate court may implement the disclaimer by appropriate orders.



Section 18-1A-93 - Hearing on preliminary objections.

Preliminary objections shall be heard and determined by the probate court on the court's own motion, or on notice and motion by a party, before final determination of the amount of just compensation. The probate court may consolidate for hearing all preliminary objections asserted in separate actions pending in that court to take properties for the same use.



Section 18-1A-94 - Burden of proof at hearing on preliminary objections.

(a) Except as provided in subsection (b), the plaintiff has the burden of proof on all issues of fact raised in connection with a preliminary objection.

(b) If in support of a preliminary objection a defendant alleges fraud, corruption, bad faith, or gross abuse of discretion on the part of the plaintiff or any of its officers, agents, or employees, the defendant has the burden of proving by clear and convincing evidence the facts relating to that particular allegation.



Section 18-1A-95 - Disposition of preliminary objections; award of litigation expenses to defendant.

(a) If the probate court determines that a preliminary objection is meritorious, the court shall make an appropriate order including:

(1) Dismissal of the action, in whole or in part, if the plaintiff is not authorized to take the property, or some part thereof, or the acts or omissions constituting the basis for the objection will necessarily inflict irreparable injury upon the defendant;

(2) Conditional dismissal, in whole or in part, unless, within a specified period, the plaintiff takes corrective or remedial action prescribed in the order, including, if appropriate, the adoption of a new or amended condemnation authorization; or

(3) Any other disposition required by the circumstances.

(b) In addition to other requirements of an order sustaining a preliminary objection or determining that the failure or omission constituting the basis of the objection was reasonably excusable, the probate court in the interest of justice may require the plaintiff to pay to the defendant all or part of his litigation expenses incurred because of the plaintiff's failure or omission constituting the basis of the objection. An award of litigation expenses shall be included in the order if the probate court finds that the plaintiff acted or failed to act without justification.






Article 6 - Deposit and Possession Prior to Judgment.

Section 18-1A-110 - Motion for withdrawal of deposited funds before judgment.

At any time after payment of the award and before entry of judgment, the defendant by motion may withdraw the amount of the condemnor's approved offer. The motion shall specify the applicant's property for which the deposit was made and request leave to withdraw such amount from the funds on deposit.



Section 18-1A-111 - Investment of deposit; allocation of interest.

Upon motion of a party at any time after a deposit has been made, the court shall direct that the money not withdrawn be invested in certificates of deposit of federal and state banks and savings and loan associations, or in treasury bills, notes, or obligations of the federal government or any agency thereof, subject to reasonable terms and conditions. Interest earned or other increments derived from the investment shall be allocated, credited, and disbursed between the parties pro rata, in relation to the final award.






Article 7 - Proceedings Before Trial.

Section 18-1A-130 - Discovery and pretrial conferences.

Discovery and pretrial conferences in condemnation actions in the circuit court are governed by the Alabama Rules of Civil Procedure.

Nothing in this section shall be construed to enable any party to obtain a written valuation report of the other party.



Section 18-1A-131 - Admissibility of evidence; permissible basis for witness' opinion.

This article does not make admissible any evidence not otherwise admissible nor permit a witness to base an opinion on any matter not a legally proper basis for the opinion.






Article 9 - Procedure for Determining Just Compensation.

Section 18-1A-150 - Setting for trial; separate trial of nonjury issues.

(a) To the extent practicable, actions under this chapter shall be heard and tried in advance of other civil actions.

(b) The circuit court may require any severable nonjury issue to be tried separately in advance of the trial on the issue of the amount of compensation.



Section 18-1A-151 - Demand for trial by jury; waiver; procedure for jury selection, etc.

(a) In the circuit court the amount of compensation and any additional issue for which the right to trial by jury is secured by the Constitution shall be determined by a jury only if a party entitled to participate in the trial of the issue expressly demands trial by jury. The circuit court shall determine all other issues without a jury.

(b) The number of jurors, method used for impanelling and selecting jurors, number and method for exercising challenges, form of oath to be administered, number of jurors required to return a verdict, and all other procedures relating to trial by jury, to the extent practicable, shall conform to the requirements applicable in civil actions under the Alabama Rules of Civil Procedure.



Section 18-1A-152 - Order of arguments and presentation of evidence.

The plaintiff shall make the first opening statement, proceed first in the presentation of evidence on the issues of the amount of compensation, and make the final closing argument.



Section 18-1A-153 - Burden of proof.

No party has the burden of proof on the issue of the amount of compensation.



Section 18-1A-154 - Separation of issues of compensation and apportionment.

The circuit court or jury shall first determine the total compensation as between the plaintiff and all defendants claiming an interest in the property. The circuit court shall determine the apportionment of the amount awarded in a subsequent proceeding. After the amount of compensation has been determined, the plaintiff may withdraw from further participation in the trial.






Article 10 - Compensation.

Section 18-1A-170 - Compensation standards; valuation in case of partial taking.

(a) An owner of property acquired by eminent domain is entitled to compensation determined under the standards prescribed in this article.

(b) If there is a partial taking, the valuation rule is the difference between the fair market value of the entire property before the taking and the fair market value of the remainder after the taking.



Section 18-1A-171 - Reduction of compensation award because of incidental benefits from taking.

The amount of compensation to which the owners and other parties interested therein are entitled must not be reduced or diminished because of any incidental benefits which may accrue to them or to their remaining lands in consequence of the uses to which the lands to be taken or in which the easement is to be acquired will be appropriated; provided, that in the condemnation of lands for ways and rights-of-way for public highways, water or sewer lines, the commissioners or jury may, in fixing the amount of compensation to be awarded the owner for lands taken for this use, take into consideration the value of the enhancement to the remaining lands of such owner that such highway, water or sewer lines may cause; and provided further, that in proceedings instituted by water conservancy districts and water management districts, benefits accruing to the landowner from an improvement may be considered and allowed as a setoff against the damages to be awarded, but benefits derived from improvements other than the improvement for which the land is condemned cannot be considered; and provided further, that in the condemnation of lands, rights, easements, or interests in land, lying seaward of the construction control line then in effect under the regulations of the Alabama Department of Environmental Management, the ordinances of a coastal municipality, or both, for use by a coastal municipality in the establishment and maintenance of a beach project permitted pursuant to Section 9-15-56, the commissioners or jury, in fixing the amount of compensation to be awarded the owner for the lands, rights, easements, or interests lying seaward of the construction control line taken for such use, shall take into consideration the value of the enhancement to the remaining lands of the owner that the beach project may cause as the result of the placement of sand directly on and directly seaward of the lands, or rights, easements, or interests in land so taken. To the extent, and only to the extent, that sand is placed directly on and directly seaward of the lands, or rights, easements, or interests in land so taken, the commissioners or jury may presume:

(1) That the value of the remaining lands of the owner will exceed the value of all lands, rights, easements, and interests of the owner prior to the taking as a result of the enhancement in value resulting from the beach project.

(2) That the owner has sustained no damage and is entitled to no compensation as a result of the taking.

The presumptions shall be rebutted only by substantial evidence adduced by the owner.



Section 18-1A-172 - Fair market value defined.

The fair market value as used in this chapter shall be defined as the price the property would bring when offered for sale by a willing seller who is not forced to sell and which is sought by a willing buyer who is not required to buy, after due consideration of all the elements affecting value.



Section 18-1A-173 - Effect of condemnation action on value; valuation of second taking; decrease in value due to owner's neglect.

(a) The fair market value of the property does not include an increase or decrease in value before the date of valuation that is caused by

(1) The proposed improvement or project for which the property is taken;

(2) The reasonable likelihood that the property would be acquired for that improvement or project; or

(3) The condemnation action in which the property is taken.

(b) If the second taking was within contemplation of the condemnor at the time of the first taking the valuation of the second taking shall exclude any enhancement value arising out of or created by the first taking.

(c) Notwithstanding subsections (a) and (b), a decrease in value before the date of valuation which is caused by physical deterioration of the property within the reasonable control of the property owner, and by his unjustified neglect, may be considered in determining fair market value.



Section 18-1A-174 - Highest and best use, a jury issue.

Anything in this article to the contrary notwithstanding, the highest and best use of the property sought to be acquired shall be determined by a jury, if a trial by jury has been demanded.






Article 11 - Evidence in Condemnation Actions.

Section 18-1A-190 - Scope of article.

(a) Actions under this chapter are governed by the rules of evidence applicable in other civil actions and as supplemented by this article.

(b) This article does not create or diminish any right to compensation or damages, and does not affect the meaning of "just compensation" under the law of this state.



Section 18-1A-191 - View of the property taken.

(a) Upon motion of a party or its own motion, the circuit court may direct the jury to be placed in charge of an officer of the court and taken personally to view the property sought to be taken. Upon like motion, if the case is tried before the circuit court without a jury, the judge presiding at the trial may view the property. The circuit court may prescribe additional terms and conditions consistent with this section.

(b) During a view of the property by the jury, the judge presiding at the trial shall be present and supervise the proceedings. The parties, their attorneys, engineers, and other representatives may be present during a view by the jury or judge.

(c) During a view, only the judge presiding at the trial or person designated by the circuit court may make a statement to the jury relating to the subject matter of the action, and any such statement must be transcribed as a part of the record.

(d) The physical characteristics of the property and of surrounding property, and any other matters observed during a view, may be considered by the trier of fact solely for the purpose of understanding and weighing the valuation evidence received at the trial, and do not constitute independent evidence on the issue of the amount of compensation.



Section 18-1A-192 - Opinion evidence as to value.

(a) Upon proper foundation, opinion evidence as to the value of property may be given in evidence only by one or more of the following persons:

(1) A witness qualified by knowledge, skill, experience, training, or education to express an opinion as to the value of the property;

(2) An owner of the property; or

(3) A shareholder, officer, or regular employee designated to testify on behalf of an owner of the property, if the owner is not a natural person.

(b) This section does not preclude the admissibility of other evidence explaining or enabling the trier of fact to understand and weigh any opinion testimony given under subsection (a).



Section 18-1A-193 - Evidence supporting opinion as to value.

For the purpose of supporting an opinion as to the value of property, evidence may be received relating but not limited to the following factors:

(1) Extent of loss of property and improvement;

(2) Present use of the property, and the highest and best use for which it is reasonably suitable and available in the reasonably foreseeable future;

(3) Extent of loss of a legal nonconforming use;

(4) Extent of damage to crops; and

(5) Existing zoning or other restrictions upon use, and the reasonable probability of a change in those restrictions.



Section 18-1A-194 - Evidence supporting opinion as to remainder value in partial taking.

For the purpose of supporting an opinion as to the value of a remainder after a partial taking, evidence may be received relating but not limited to the following factors:

(1) Extent of increase or decrease in the productivity and convenience of use of the remainder reasonably attributable to the taking;

(2) Extent of improvement in or impairment of access to the public highways from the remainder upon completion of the project;

(3) Extent of benefit or detriment caused by the project due to a change in grade within a right-of-way abutting the remainder;

(4) Extent of enhancement or damage as a consequence of the project;

(5) Extent of benefit or damage resulting from severance of land or improvements;

(6) Extent of benefit or damage resulting from the distance or proximity of the remainder, or improvements on the remainder, to the project in view of its character and probable use; and

(7) Cost of fencing not provided by the plaintiff and reasonably necessary to separate the land taken from the remainder.



Section 18-1A-195 - Opinion of owner as to value.

The owner may consider any nonconjectural matters in forming his opinion as to the fair market value of his property.



Section 18-1A-197 - Factors upon which opinion as to value may not be based.

Notwithstanding the provisions of Sections 18-1A-192 to 18-1A-196(5), the following factors are not admissible as a basis for an opinion as to the value of property:

(1) The price or other terms and circumstances of an acquisition of comparable property, where that property was or could have been acquired in that transaction under the power of eminent domain;

(2) The price at which property was optioned, offered, mortgaged, or listed for purchase, sale, or lease;

(3) The assessed value of property for purposes of taxation;

(4) Except as provided in subdivision (5) of Section 18-1A-193, the influence upon the value of the property being valued of an exercise of the police power or of other noncompensable damage.



Section 18-1A-196 - Basis for opinion as to value.

As a basis for an opinion as to value, a valuation witness qualified under subsection (a) of Section 18-1A-192 may consider, inter alia:

(1) The price and other circumstances of any good faith sale of all or part of the property sought to be taken, whether the sale was entered into before or after the valuation date.

(2) The price and other terms and circumstances of any good faith sale of comparable property. A sale is comparable within the meaning of this section only if it was made within a reasonable time before or after the valuation date and the property is sufficiently similar in the relevant market, with respect to situation, location, size, usability, improvements, and other characteristics, to warrant a reasonable belief that it is comparable to the property being valued. Any proposed comparable sale that fails to meet the foregoing standards shall not be admissible.

(3) The terms and circumstances of any lease made in good faith that included all or part of the property being valued or of comparable property whether the lease was made before or after the valuation date.

(4) The actual or reasonable net rental income attributable to the property when used for its highest and best use, capitalized at a fair and reasonable rate.

(5) The cost of reproducing or replacing existing improvements on the property sought to be taken which enhance its value for its highest and best use, less any depreciation resulting from physical deterioration or from functional or economic obsolescence.

(6) The nature, condition, and use of properties in the general vicinity of the property being valued.






Article 12 - Judgment and Postjudgment Procedure.

Section 18-1A-210 - Contents of judgment.

The judgment shall:

(1) Describe the property condemned and declare the right of the plaintiff to take it by eminent domain;

(2) Recite the amount of compensation and damages, if any, and declare that title to the property will be transferred to the plaintiff after the plaintiff has paid to the defendant, or to the court for the benefit of the defendant, the amount awarded.



Section 18-1A-211 - Interest on compensation awarded.

(a) Except as provided in subsection (b), the judgment shall include interest at a rate equal to the most recent weekly average one-year constant maturity yield, as published by the Board of Governors of the Federal Reserve System, upon the unpaid portion of the compensation awarded. The interest shall commence to accrue on the date of entry of the judgment.

(b) Except as provided by Section 18-1A-111, the judgment may not include any interest upon the amount represented by funds deposited into probate court by the plaintiff for the period after the date of deposit.



Section 18-1A-212 - Crediting amounts paid or withdrawn from deposited funds.

(a) The judgment shall credit against the total amount awarded to the defendant any payments made before the date of entry of the judgment by plaintiff to the defendant as compensation for the property taken, plus any funds which the defendant withdrew from money deposited by the plaintiff.

(b) If the amount to be credited against the award under subsection (a) exceeds the total amount awarded, the judgment shall require the defendant to pay the excess to the plaintiff or other person entitled thereto.



Section 18-1A-213 - Performance of work to reduce amount of award.

(a) If the probate court finds that the plaintiff and defendant have entered into a written agreement under which the plaintiff has completed, or has undertaken to perform, described work, or if a pretrial order required the performance of work by the plaintiff, the court may include in the judgment a determination that the plaintiff has satisfied, or may satisfy, the judgment in whole or in part by performing the work as described.

(b) The provisions included in the judgment under subsection (a) shall describe or incorporate the terms and conditions of the agreement or pretrial order, and to the extent the agreement or order fails to provide therefor shall include requirements relating to:

(1) The location and nature of the work and the time for its commencement and completion; and

(2) The amount of compensation awarded which is or will be satisfied by performance of the work by the plaintiff, rather than by payment in money together with any proper adjustments in the amount of interest allowable on the amount awarded.

(c) For good cause, the probate court may require the plaintiff to deposit funds with the court, or to execute and file with the clerk a bond with sureties approved by the court, in an amount not less than the estimated cost of the work, to guarantee its faithful and timely performance; and the court may impose other reasonable terms and conditions including a reservation of continuing jurisdiction to assure that the work will be properly performed in accordance with the judgment.



Section 18-1A-214 - Payment of judgment by plaintiff; deduction of taxes from award.

(a) Within the time prescribed by Section 18-1A-290, the plaintiff shall pay the full amount required by the judgment after crediting all amounts withdrawn by the defendant from funds on deposit. The court for good cause may extend the time within which payment must be made for an additional period not exceeding 30 additional days.

(b) Payment may be made by the plaintiff by paying money personally to the defendant, or to the legal representative of the defendant, taking a receipt therefor and filing a copy with the court; or by depositing the amount of the award with the probate court for the defendant. By making a deposit under this section the plaintiff does not waive its right to review.

(c) Within 30 days after a deposit of the award under subsection (b), the court shall give written notice by first class mail to each defendant whose address is known and for whom a disclaimer is not on file and who has not received personal payment in full.

(d) Before final distribution of the condemnation award, the tax collector shall file a disclaimer or an itemized statement of any taxes claimed to be due which shall be deducted from the award and paid to the tax collector before distribution to the owners, unless the taxes claimed are disputed, in which event, all taxes disputed must be promptly determined by the circuit court.



Section 18-1A-215 - Effect of failure to pay judgment.

(a) If the plaintiff fails to make full payment of the judgment, or of the full amount awarded for any separate item or parcel of property described therein, within the time allowed under Section 18-1A-214, the defendant may treat the failure to make payment as an abandonment of the condemnation action with respect to the property for which payment has not been made, and may move to vacate the judgment and for a dismissal under Section 18-1A-230.

(b) In determining questions arising under subsection (a), the circuit court may make appropriate orders to adjust the rights of the parties, including orders with respect to the possession and use of the property and the performance of any work thereon, and may award damages, interest, and costs to the defendant as justice requires.



Section 18-1A-216 - Payment after judgment from funds deposited with court.

After the entry of the judgment of condemnation, the defendant by motion may withdraw the amount of the condemnor's approved offer. The motion shall specify the applicant's property for which the deposit was made and request leave to withdraw such amount from the funds on deposit.






Article 13 - Dismissal and Abandonment.

Section 18-1A-230 - Involuntary dismissal.

On motion of the defendant, the court shall dismiss the action in whole or in part, as justice requires, if:

(1) Upon sustaining a preliminary objection to the plaintiff's complaint, the court determines that a dismissal is required;

(2) The plaintiff has unjustifiably failed to exercise reasonable diligence in prosecuting the action;

(3) The plaintiff has failed to pay the full amount required by the judgment within time allowed.



Section 18-1A-231 - Voluntary dismissal.

The court may dismiss the action in whole or in part upon motion of the plaintiff at any time prior to payment of the judgment. In its order of dismissal, the court may impose any conditions that are just and equitable, including a requirement of restitution of property or money.



Section 18-1A-232 - Award of litigation expenses.

(a) The court shall award the defendant his litigation expenses, in addition to any other amounts authorized by law, if the action is wholly or partly dismissed for any reason.

(b) If the scope of the property to be taken is reduced as the result of (1) a partial dismissal, (2) a dismissal of one or more plaintiffs, or (3) a final judgment determining that the plaintiff cannot take part of the property originally sought to be taken, the court shall award the defendant the portion of his litigation expenses attributable to the property within the scope of the reduction.

(c) Costs and litigation expenses authorized by this section may be claimed, taxed, and awarded under the same procedures that apply to costs in other civil actions.



Section 18-1A-233 - Restitution of property and damages.

If the action is dismissed for any reason, and the defendant has vacated the property under an order of possession or in reasonable contemplation of its taking by the plaintiff, the circuit court, upon demand of the defendant, shall order the plaintiff to (1) deliver possession of the property to the defendant or other person entitled thereto, and (2) pay damages to the defendant as justice requires, including damages for any injury to or impairment of the value of the property not within the reasonable control of the defendant.






Article 15 - Arbitration of Compensation.

Section 18-1A-250 - Arbitration of compensation authorized; noncompliance with Articles 2 and 3.

(a) A condemnor and a condemnee or two or more condemnees may enter into and comply with the terms of an agreement in conformity with this article for the arbitration of any issue relating to the amount or the apportionment of compensation for the taking of property.

(b) An agreement to arbitrate does not constitute and shall not be construed as a waiver of or excuse for noncompliance with any requirement of Article 2 or 3 relating to the acquisition of property except to the extent expressly provided in the agreement.



Section 18-1A-251 - Enforceability of agreement.

Except as specifically provided in this article, an agreement to arbitrate under Section 18-1A-250 has the same effect, and an arbitration thereunder may be conducted, and the award may be judicially confirmed, in conformity with the same procedures, as in other arbitrations under the law of this state. To the extent that this article and any agreement in conformity with it are inconsistent with any other law, this article prevails.



Section 18-1A-252 - When agreement may be made; effect on right to commence condemnation action.

An arbitration agreement under this article may be made and carried into effect either before or after a condemnation action has been commenced. The agreement does not waive or restrict the right to commence and prosecute a condemnation action, including the taking of possession before judgment, except to the extent expressly provided in the agreement.



Section 18-1A-253 - Effect of pending condemnation action.

If a condemnation action has been commenced and is pending between the parties to an arbitration agreement under this article:

(1) A petition, motion, or other proceeding thereafter initiated in connection with the arbitration shall be filed in and determined by the court in the condemnation action;

(2) The court in the condemnation action may stay the determination of an issue of compensation in the action until arbitration pursuant to the agreement has been concluded; and

(3) The total or apportioned amounts of compensation as determined by the arbitration award and confirmed by the court shall be included in the judgment of condemnation as the amount of compensation for the property.



Section 18-1A-254 - Absence of concurrent condemnation action.

In the absence of a pending condemnation action relating to the property, a petition, motion, or other proceeding initiated in connection with arbitration pursuant to an agreement under this article shall be filed in and determined by a court that would have both jurisdiction and proper venue of the condemnation action if it had been commenced immediately prior thereto. Unless the agreement for arbitration otherwise provides, the total or apportioned amounts of compensation as determined by the arbitration award and confirmed by the court shall be entered as a judgment with the same effect and subject to the same terms and conditions as a judgment of condemnation of the property.



Section 18-1A-255 - Arbitration procedure.

Unless the arbitration agreement provides otherwise, the conduct of the arbitration shall be subject to the following rules:

(1) The locale for the arbitration is the county in which the subject property, or the major portion of that property, is located.

(2) The law of this state relating to the criteria for ascertaining just compensation and damages, and the elements thereof, shall be applied.

(3) The arbitration tribunal shall be the judge of the relevancy and materiality of the evidence offered, and conformity to the legal rules of evidence shall not be required.

(4) The amount of compensation determined by the arbitration award must be within the range of the evidence presented by the parties.

(5) The condemnor shall pay the compensation of and all expenses and fees incurred by the arbitrators.



Section 18-1A-256 - Abandonment of acquisition.

(a) Subject to the requirements of subsection (b), an arbitration under this article may specify the terms and conditions, if any, under which the condemnor may abandon acquisition of the property.

(b) Unless the arbitration agreement expressly waives the property owner's right to reimbursement, in the event of abandonment of acquisition after an arbitration agreement has been entered into, he is entitled to recover from the condemnor:

(1) The same litigation expenses that would be recoverable upon dismissal of an action for the acquisition of the property; and

(2) All other expenses, not included in recoverable litigation expenses, reasonably and necessarily incurred by him in preparation for and in participating in the arbitration and in judicial proceedings in connection with the arbitration, including reasonable attorney, appraisal, and engineering fees.

(c) If abandonment of acquisition occurs after the rendition of an award in the arbitration proceedings, the amount of the expenses payable under this section shall be determined as an additional issue in the arbitration, unless the arbitration agreement expressly provides otherwise. If the abandonment occurs before the rendition of the award, the amount shall be determined by the court in a condemnation action, if one is commenced, or in any independent action brought against the condemnor.



Section 18-1A-257 - Recordation of agreement.

(a) An agreement under this article, or a memorandum summarizing its terms and describing the subject property, after being executed and acknowledged by the parties, may be recorded, or rerecorded, in the same manner and with the same effect as a conveyance of real property.

(b) The record of the agreement or summary of agreement ceases to be notice to any person for any purpose after two years following the date of recordation or rerecordation under subsection (a).






Article 16 - Miscellaneous.

Section 18-1A-270 - Application to probate court for order of condemnation; bond or security and affidavit not required of state or counties; authority from Governor to bring suit.

The State of Alabama, or any county, municipality, the University of Alabama, Auburn University, the University of Montevallo or any corporation organized under the laws of this state, or any person or association of persons, proposing to take lands, or to acquire an interest or easement therein, for any uses for which private property may be taken, may, if there be no other mode of proceeding prescribed by law, apply to the probate court of the county in which such lands, or a material portion thereof, may be situate, for an order of condemnation thereof to such uses. The state or any county may institute and maintain the proceedings herein authorized, in its own name, without giving bond or security or causing affidavit to be made, though the same may be required if the action were between private citizens. The written direction of the Governor to the attorney of record is a sufficient authority for bringing the suit.



Section 18-1A-271 - Acquisition of lands, etc., for state prison system.

The Governor may cause proceedings to be instituted in the name of the State of Alabama for the acquirement by condemnation of any lands, rights-of-way or material needed for the use of the penitentiary, or the maintenance or operation of the prison system of the state, the purchase of which may be authorized by law. Such proceedings must be had in the probate court of the county in which such lands or other property, or a material part thereof, may be situated, and prosecuted in the name of the State of Alabama in accordance with the provisions of this chapter providing for the condemnation of lands for the public uses so far as the same may be applicable; except, that the application need not be certified, nor shall security for costs be required of the state.



Section 18-1A-272 - Acquisition of easements for connecting lines by foreign telegraph or telephone companies.

A telegraph or telephone company, incorporated under the laws of another state, proposing to extend connecting lines into this state, may acquire an easement for the uses and purposes of such connecting lines and may pursue the mode of proceeding prescribed in this chapter.



Section 18-1A-274 - Acquisition of lands, etc., for viaducts and subways by railroad companies, etc., within municipalities.

Railroad companies and street railway companies may jointly or severally construct viaducts and subways in any municipality in this state by and with the consent of the municipality in which such viaduct or subway is to be constructed, and, to that end, such railroad companies and street railway companies may condemn all necessary property, lands, and interest and easements therein, including consequential damages to any property thereby injured or to be injured, as well as any property taken or destroyed or to be taken or destroyed.

Such condemnation proceedings may be had as provided by the general laws of this state governing the taking of lands or acquiring of interests therein for the uses for which private property may be taken, injured, or destroyed.



Section 18-1A-273 - Acquisition of easements for crossings by railroads, etc.

Any corporation, person, or association of persons owning a railroad or street railroad in this state and proposing to cross or intersect the line of another railroad or street railroad may acquire an easement for such purpose and to that end may pursue the mode of proceeding prescribed in this chapter.



Section 18-1A-275 - Guardian ad litem for infants or incompetents.

If the owner of the lands or other party interested therein is an infant or is of unsound mind, the probate court, on the day appointed for the hearing, must appoint a guardian ad litem to represent him, and the guardian so appointed must file a written acceptance of the appointment, must appear and protect the rights and interests of such infant or person of unsound mind, and, if he deems it necessary, may employ counsel to assist him. The compensation of such guardian and of his counsel must be ascertained by the probate court and taxed as costs of the proceedings.



Section 18-1A-276 - Hearing; order granting or refusing complaint.

The probate court shall conduct a hearing within 45 days after the filing of the complaint at which, on the day appointed, or any other day to which the hearing may be continued when necessary to provide reasonable notice or for other compelling reasons, the probate court must hear the allegations of the complaint, any objections which may be filed to the granting thereof, and any legal evidence touching the same and, within 10 days after the hearing, shall make an order granting or refusing the complaint.



Section 18-1A-277 - Hearing to be conducted as in civil cases.

The hearing provided for in this chapter must in all respects be conducted and evidence taken as in civil cases at law, except as otherwise provided in this chapter.



Section 18-1A-278 - Who may appear at proceedings and trials.

Any person interested in the proceeding may be present in person or by attorney at any of the proceedings or trials provided for in this chapter.



Section 18-1A-279 - Commissioners - Appointment; qualifications; certificate; vacancies.

If the complaint be granted, in whole or in part, within 10 days after the complaint is granted, the judge of probate must appoint three citizens of the county in which the lands sought to be condemned are situated, who shall possess the qualifications of jurors, who shall be disinterested, and who shall file a certificate along with their award that neither of them had ever been consulted, advised with, or approached by any person in reference to the value of the lands or the proceedings to condemn the same prior to the assessment of damages and that they knew nothing of the same prior to their appointment. The judge of probate may fill any vacancy occasioned by death, failure to act, or any disqualification of any such commissioners from interest, prior knowledge of the subject matter or being consulted with, advised with, or approached in reference to the condemnation of such lands prior to appointment or assessment of the damages.



Section 18-1A-280 - Commissioners - Service of notice of appointment.

When the probate court shall have appointed the commissioners as provided in this chapter, it shall immediately issue notice of the appointment to the commissioners.



Section 18-1A-281 - Commissioners - Assessment of damages and compensation; view; hearing.

The commissioners thus appointed, or a majority of them, shall assess separately the damages and compensation to which the several owners and other parties interested in each of the several tracts of land are entitled, and they shall be sworn as jurors are sworn. The commissioners may view the lands to be subjected and must hold a hearing after notice to all parties to receive all legal evidence offered by any party touching the amount of damages the owners of the lands and other parties interested therein will sustain and the amount of compensation they are entitled to receive.



Section 18-1A-282 - Commissioners to report assessment; issuance of order of condemnation upon deposit in court or payment of damages, etc., assessed; notice of order.

The commissioners must, within 20 days from their appointment, make a report in writing to the probate court stating the amount of damages and compensation ascertained and assessed by them for the owners of each tract of and, or persons injured and other parties interested therein, and thereupon, within seven days, the probate court must issue an order that the report be recorded and the property be condemned upon payment or deposit into the probate court of the damages and compensation so assessed. A notice of entry of said order and the amount of the award shall immediately be mailed by first class mail to each party whose address is known, together with a notice of the right to appeal therefrom to the circuit court within 30 days from the date of said order.



Section 18-1A-283 - Appeal from order of condemnation.

Any of the parties may appeal from the order of condemnation to the circuit court of the county within 30 days from the making of the order of condemnation by filing in the probate court rendering that judgment a written notice of appeal, a copy of which shall be served on the opposite party or his attorney, and on such appeal, the trial shall be de novo, and it shall be necessary to send up the proceedings only as to the parties appearing or against whom an appeal is taken.



Section 18-1A-284 - Judgment not suspended by appeal if damages paid into probate court and bond given.

No appeal shall suspend the judgment or deprive the applicant of the right of entry, provided the amount of the damages assessed for the parties who appeal or against whom an appeal is taken shall have been paid into probate court in money and a bond shall have been given in double the amount of such damage, with good and sufficient surety, to pay such damages as the property owners may sustain. Said amount of damages may be paid into probate court and said bond in double the amount of such damage, with good and sufficient surety, may be given at the time of taking the appeal or at any time thereafter that the applicant may desire the right of entry pending the appeal.



Section 18-1A-285 - Separate bonds required in case of joint appeals.

In case more than one party appeals or appeal is taken against more than one, there shall be separate bonds given for each tract of land involved, as provided in Section 18-1A-284 to each one so appealing or appealed against.



Section 18-1A-286 - Appeal to circuit court upon denial of application by probate court.

If the probate court refuses to grant the application, the applicant shall have a right of appeal to the circuit court upon giving security for costs, to be approved by the judge of probate, and upon such appeal the trial shall be de novo. Upon any appeal taken to the circuit court under this section, if such circuit court determines that the application should be granted, it shall immediately proceed either to have the damages and compensation assessed as provided in Section 18-1A-151 or grant the condemnor the right of entry upon deposit of the amount of its approved offer into circuit court together with a bond in double the amount as provided in Section 18-1A-284. In such latter event the valuation issue shall be determined as provided in Section 18-1A-151 as may be set by the circuit court.



Section 18-1A-287 - Order of condemnation on appeal.

Upon the payment of the damages so assessed to the owner or other party interested therein and the payment of costs of suit into circuit court, or upon the payment of the damages and costs of suit into circuit court, the circuit court shall make an order of condemnation in accordance with the application upon the trial in the circuit court to which the appeal is taken.



Section 18-1A-288 - Appeal from final judgment of circuit court.

After entry of final judgment in the circuit court, any party may, within 42 days thereafter, upon giving bond or security for costs as in other cases, file a notice of appeal to the court of civil appeals where the amount involved, exclusive of interest and costs, does not exceed $10,000.00. Where the amount involved, exclusive of interest and costs, exceeds $10,000.00, such appeal shall be to the supreme court.



Section 18-1A-289 - Effect of order of condemnation; right of entry, etc., pending appeal upon deposit of damages, compensation, and costs; effect of appeal upon condemnation order.

The order of condemnation, upon the payment of the sum ascertained and assessed by the verdict of the circuit court, or the bond thereof in the circuit court for the defendant, shall vest in the applicant the property or property right proposed to be acquired for the uses and purposes stated in the application and for no other uses or purposes. But if an appeal shall be taken by any party, then the person, corporation or association seeking to acquire such property or property right, upon the deposit in the circuit court for the party whose land or interest therein is sought to be condemned of the amount of damages and compensation so assessed, together with the costs of the proceeding, shall be entitled to enter upon the lands so condemned and to survey, construct, and operate on the same for the uses and purposes stated in the application, but such property or property right shall not vest absolutely in such person, corporation, or association until the final determination of the cause and the payment or deposit in circuit court of such damages and compensation as shall then be adjudged.



Section 18-1A-290 - Time for payment of damages and compensation; effect of failure to pay damages.

The condemnor may pay the damages and compensation assessed at any time within 90 days after the assessment thereof, or, in case an appeal is taken, within 60 days after the appeal is determined, but if he fails to pay the same within such time, such assessment shall cease to be binding on the owner of the lands or other party interested therein, and the rights of the plaintiff thereunder shall cease to be binding and the complaint shall be dismissed, and, upon such dismissal, the plaintiff shall be liable to the owner or other party as provided in Article 13 for all damages the latter may have sustained by the institution of such proceedings, including a reasonable attorney's fee for defending the same.



Section 18-1A-291 - Distribution of award - Filing of claims by owners or parties; determination of claims by probate court.

Any one of the owners or parties alleged in the complaint to own or hold any claim, interest or title in the lands sought to be condemned may, after the granting of the application, file with the probate court his claim for his part or division of the award made by commissioners; and upon the filing of such claim and upon the payment by the plaintiff into probate court of such award, the probate court shall set down for hearing the claim so filed by such party and determine the same. Upon such determination, the probate court shall distribute the funds to each of the parties so entitled thereto in the sum and manner in which the facts disclosed upon the hearing show each of said parties to be so entitled, less all court costs arising from the filing of each such claim.



Section 18-1A-292 - Distribution of award - Proceedings when claims not filed and court doubtful as to proper distribution; assertion of adverse claim or title involving determination of title to land.

The probate court may, in the event no such claims are filed by any of such parties and where the probate court is doubtful as to a proper division, require the parties in interest to propound their claims and to hear evidence upon the same in order that the probate court may determine to what part or proportion of said award each of said parties may be rightly entitled. No division or partition for distribution shall be made by the probate court under this section when any adverse claim or title is asserted by any one of the interested parties, which involves the determination of the title to land, and the procedure for partition or distribution under this section shall follow as near as may be the manner provided for the partition of property in chapter 6 of Title 35; except, that no parties in interest shall be added over the objection of any party to those made defendants in the application to condemn, and the hearing shall be confined to such parties so named or added without objection; and when any claim is denied by any party in interest, which involves the determination of the title to land, the probate court shall transmit to the circuit court the said claims and denials filed in the probate court and also the amount of the commissioners' award, less the proper court costs arising from the filing of such claims and denials; and the circuit court shall proceed to determine the matter as provided by law.



Section 18-1A-293 - Costs.

The costs of the complaint and proceedings thereunder up to and through the entry of final judgment, including the compensation of commissioners, must be adjudged and assessed against the plaintiff and its surety for costs for which execution may issue. The commissioner's fees in every case shall be set and determined by the probate judge and entered by separate order by the probate judge.



Section 18-1A-294 - Probate court deemed open at all times.

The court of probate must be deemed always open for the filing and trial of all applications made under this chapter.



Section 18-1A-295 - Use of condemnation proceedings by institutions of higher learning.

(a) Whenever any institution of higher learning created by legislative act or by the state constitution and whose governing boards' powers are derived by state statute or from the constitution needs any land or interest therein near the campus of the institution for its educational purposes and the owner thereof is a minor or an insane person, or refuses to sell the land to the state for use of the institution, or will not agree with the board of trustees or the president on a price therefor, the trustees are hereby authorized to institute in the probate court of the county in which the land is located proceedings in the name of the state, to condemn such land, which proceedings shall be conducted as nearly as possible in accordance with the provisions of Chapters 1 and 1A of Title 18. It shall be the duty of the trustees to pay out of the funds of the institution all costs of every condemnation proceeding instituted by them under the power hereby conferred.

(b) This section shall be supplemental to all other laws of this state relating to the acquisition of property and to the exercise of the power of eminent domain. In the event of conflict between this section and any other law relating to acquisition of property and the power of eminent domain, the provisions of this section shall prevail.






Article 17 - Effective Date and Repealer.

Section 18-1A-310 - Inconsistent provisions in other laws superseded.

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general or special, the provisions of this chapter shall be controlling.



Section 18-1A-311 - Application.

(a) Articles 1 through 5 of this chapter apply only to condemnation actions commenced on or after January 1, 1986.

(b) Article 1 and Articles 6 through 16 of this chapter apply to the fullest extent practicable to pending condemnation actions commenced before January 1, 1986, with respect to issues on which a judgment has not been entered, and with respect to issues that are retried on or after January 1, 1986, pursuant to an order of a trial or appellate court.

(c) In any condemnation action in which an appeal or a motion to modify or vacate the verdict or judgment, or to grant a new trial, was pending on January 1, 1986, the law applicable before January 1, 1986, governs the determination of the appeal or motion.









Chapter 1B - LIMITATION ON CONDEMNATION OF PROPERTY BY STATE, COUNTY, OR MUNICIPALITY.

Section 18-1B-1 - Statement of legislative intent.

In light of the decision and certain opinions recently announced by the United States Supreme Court interpreting the extent of the power of government to take property for public use as described in the Fifth Amendment to the United States Constitution and providing that individual states may restrict the exercise of that power, the Legislature intends in enacting this chapter and amending Sections 11-47-170 and 11-80-1, to ensure that governmental bodies in Alabama vested with all or any part of the power of eminent domain may not, the aforesaid recent interpretation of the Fifth Amendment to the contrary notwithstanding, use the power to take the private property of any person for the private use of another, as opposed to the use thereof by the public generally, except as and in the limited circumstances set out in this chapter and Sections 11-47-170 and 11-80-1.



Section 18-1B-2 - Limitations on condemnation.

(a) Neither the State of Alabama, nor any of its departments, divisions, agencies, commissions, corporations, boards, authorities, or other entities, nor any agency, corporation, district, board, or other entity organized by or under the control of any municipality or county in the state and vested by law to any extent whatsoever with the power of eminent domain may condemn property for the purpose of nongovernmental retail, office, commercial, residential, or industrial development or use or to primarily condemn a mortgage or deed of trust; provided, however, the foregoing provisions of this subsection shall not apply to the exercise of the powers of eminent domain by any county, municipality, housing authority, or other public entity based upon a finding of blight in an area covered by any redevelopment plan or urban renewal plan pursuant to Chapters 2 and 3 of Title 24, provided the purpose of the exercise of the powers of eminent domain pursuant to Chapters 2 and 3 of Title 24 is not primarily to acquire a mortgage or deed of trust, or to the exercise of eminent domain by or for the benefit of public utilities or other entities engaged in the generation, transmission, or distribution of telephone, gas, electricity, water, sewer, or other utility products or services. Nothing in this section shall be interpreted to prohibit the state or a municipal or county governing body from exercising the power of eminent domain for the purpose of constructing, maintaining, or operating streets and roadways, government buildings, or park and recreation facilities.

(b) Property condemned by an entity described in subsection (a), if not ever used for the purpose or purposes for which it was condemned or for some other public use, that is subsequently determined to be sold, shall be first offered for sale to the person or persons from whom the property was condemned, or his or her known or ascertainable heirs or assigns, at the price which was paid for the property, less such amount, if any, as the person shall show by good and sufficient documentation to be the amount of income and transaction taxes, if any, actually paid in connection therewith, and if the offer shall not be accepted within 90 days from the date it is made, the property may be sold to any other person or persons but only at public sale after legal notice is given.



Section 18-1B-3 - Condemnation of property encumbered by mortgage or deed of trust.

Nothing in Act 2015-39 shall be construed to limit the power of a governmental entity to condemn through powers of eminent domain property that may be encumbered by a mortgage or deed of trust if there is a public use for the property as authorized under Alabama's constitution and the laws of this state; provided, however, that under no circumstances shall condemnation of a mortgage or deed of trust exclusively be deemed a public use.






Chapter 2 - ERECTION OF DAMS FOR MILLS, GINS, FACTORIES OR ELECTRIC GENERATORS.

Section 18-2-1 - Right of property owner to erect dam.

A dam for any gristmill, sawmill, gin, factory or plant to generate electricity by water power to be operated for the public may be erected across any watercourse, not a navigable stream, by the owner in fee of the land on both sides of the stream, or on one side at the place where the dam is proposed to be erected, by proceeding as provided in this chapter.



Section 18-2-2 - Application to probate court.

For authority to erect such dam, application in writing, verified by affidavit, must be made to the probate court of the county in which it is proposed to erect the mill, gin, factory or electric light plant, if by the owner of the land on both sides of the stream or if by the owner of the land on one side only, to the court of probate of the county in which the land on the opposite side of the stream, abutting the proposed site of the dam, lies.



Section 18-2-3 - Contents of application.

Such application must set forth the right of the applicant to make the same, the purpose for which the dam is to be erected, a description of the land by sectional divisions and subdivisions, township and range, the name of the watercourse, if it has a name, the side on which the mill, gin or factory is to be erected and the proposed height of the dam. If the application is made by the owner of the land on one side only, he shall also set forth therein the name of the owner of the land on the opposite side on which the proposed dam is to abut, his residence, if known, and whether such owner is a minor or of full age; and, if such owner of the land on the opposite side is of unsound mind, that fact must also be stated.



Section 18-2-4 - Notice to owner of land on opposite side of stream abutting proposed dam site.

If application is filed by the owner of the land on one side of a stream only, notice must be given to the owner of the land on the opposite side by serving him in the same manner as is provided for service of owners in Section 18-1-8, and if the owner be a minor or person of unsound mind, a guardian ad litem must be appointed as provided in Section 18-1A-275.



Section 18-2-5 - Issuance of writ upon filing of application.

On the filing of such application, the judge of probate must issue to the sheriff a writ, setting forth the substantial averments contained in the application, the name of the applicant and the place where it is proposed to erect the dam and commanding the sheriff to summon seven disinterested freeholders of the county to meet at the place where the dam is to be erected, on a day to be specified in the writ, not less than 15 nor more than 30 days after the filing of the application, and then and there to inquire touching the matter contained therein.



Section 18-2-6 - Sheriff and jury to appear on date designated for inquest; charge to and duties of jury generally.

The sheriff and the jury must attend on the day appointed, and after the jury are sworn by the sheriff to discharge their duties fairly and to the best of their ability, they must be charged by him:

(1) To examine the land above and below belonging to others, which may probably be overflowed or injured, and to ascertain and assess the damages resulting from the erection of such dam to the several owners of such lands.

(2) To ascertain whether the residence of any of such owners, or the outhouses, inclosures, gardens or orchards thereto immediately belonging will be overflowed.

(3) To ascertain whether the health of the neighborhood will probably be endangered.

(4) To ascertain whether any other mill, gin, factory or waterworks will be overflowed.



Section 18-2-7 - Jury to assess value, etc., of one acre of land on opposite side of stream abutting proposed dam site where applicant not owner of land on both sides.

If the applicant is not the owner of the land on both sides of the stream, the jury must also be charged to ascertain and assess the value of one acre of land on the opposite side, to include the place where the proposed dam would abut, and to locate and circumscribe the same by metes and bounds, having a due regard to the interests of all parties.



Section 18-2-8 - Inquest of jury to be executed, signed and returned.

The inquest of the jury must be reduced to writing, signed by a majority of them and delivered to the sheriff, and by him returned in five days thereafter to the court of probate.



Section 18-2-9 - Summons to landowners to appear and show cause against grant of application.

On the return of the inquest, summons must issue from the court of probate to the owner of the acre of land, if the same is assessed by the jury, and also the several owners of the land found by the inquest to be liable to damage, to appear before him on a day named in the summons, and show cause, if any they have, why the applicant should not have permission to erect his dam.



Section 18-2-10 - Notice of hearing to show cause against grant of application.

Ten days' notice must be given to the several owners of such land to show cause, if any they have, against such application, by personal service, if to be found in the county, or if not, by posting up a copy of such notice at a conspicuous place on the several tracts of the owners who cannot be so found.



Section 18-2-11 - Persons permitted to contest application.

In all applications under this chapter, any person making affidavit that he is interested against the same and giving security for the costs, if he fails to defeat such application, must, at any time before such application is granted, be permitted to make himself a party and to contest the application.



Section 18-2-12 - Denial or grant of application.

If on the day appointed to show cause, or any other day to which the matter may be continued, it appears to the court from the inquest or from evidence introduced that the residence of any owner, or the outhouses, inclosures, garden or orchard immediately belonging thereto, will probably be overflowed, or that the health of the neighborhood will probably be endangered, or that any other mill, gin, factory or waterworks will probably be overflowed, the court must not grant the application; but, if such results will not probably ensue, the application must be granted.



Section 18-2-13 - Time for payment of assessment upon grant of application; effect of failure to make payment.

If the application is granted, the applicant must, within three months thereafter, pay to the several owners or to the judge of probate for their use, the sums severally assessed, and a failure to make payment within such time operates as a revocation of the grant.



Section 18-2-14 - Estate in fee in acre of land to vest upon compliance with certain conditions.

On making such payment, the applicant is vested with a qualified estate in fee to the acre of land located and circumscribed by the jury, such estate to become absolute on performance of the following conditions:



Section 18-2-15 - Effect of noncompliance with conditions.

On failure to comply with the conditions prescribed in Section 18-2-14, the land reverts to its former owner or his heirs.



Section 18-2-16 - Proceedings when construction of canal or ditch through adjoining lands necessary.

When such land joins other lands and it is necessary for the erection of the mill, gin or factory to dig a ditch or canal through such other lands, the application must be made to the court of probate of the county in which the lands, through which the ditch or canal is proposed to be dug, lie, and the writ must be obtained, inquest held, notice given, inquest returned, the owners of other lands summoned to show cause, the application granted or refused and damages paid in the same manner as in other cases provided for in this chapter.



Section 18-2-17 - Application to probate court to raise dam.

An owner or proprietor of any dam erected under this chapter may raise the same on application to the court of probate, and on such application, the same proceedings must be had as on the first application.



Section 18-2-18 - Liability for building or raising dam without authority.

Any person who builds or raises a dam or other obstruction across any watercourse, except as authorized by law, and thereby works any injury to any other person, by overflowing his land or in any other way, is liable to such person for double damages for such injury; and he may, if the same is a nuisance to the neighborhood, be prosecuted therefor.



Section 18-2-19 - Appeal from assessment of damages to circuit court.

From any assessment of damages made or had under this chapter, the landowner, if dissatisfied, is entitled to an appeal, as matter of right, to the circuit court of the county, and on such an appeal to a trial de novo by jury, such appeal to be taken within 20 days after the application is granted, on giving security for the costs of the appeal, to be approved by the judge of probate. Upon the giving of such security, the judge of probate must file in the office of the clerk of the circuit court a full and complete transcript of all the proceedings, including the inquest of the jury, within 10 days after such appeal is taken.



Section 18-2-20 - Deputy may perform duties of sheriff.

The duties imposed on the sheriff under this chapter may be performed by a deputy.



Section 18-2-21 - Provisions as to rate of toll, etc., applicable to gristmills established pursuant to chapter.

All gristmills established in pursuance of this chapter are subject to the provisions of this Code touching the order in which grain shall be ground and the rate of toll to be charged for grinding grain at public mills.






Chapter 3 - ACQUISITION OF RIGHTS-OF-WAY BY PRIVATE PARTIES.

Article 1 - Right-of-way to Public Road or Highway.

Section 18-3-1 - Acquisition; width.

The owner of any tract or body of land, no part of which tract or body of land is adjacent or contiguous to any public road or highway, shall have and may acquire a convenient right-of-way, not exceeding in width 30 feet, over the lands intervening and lying between such tract or body of land and the public road nearest or most convenient thereto provided written approval is obtained from the municipal government and the planning board of such municipality.



Section 18-3-2 - Right-of-way through yard, garden, orchard, etc.; payment of compensation and damages for right-of-way.

In the establishment and condemnation of such right-of-way, no road or right-of-way shall be established through any person's yard, garden, orchard, stable lot, stable, gin house or curtilage without the consent of the owner; and the applicant must pay the owner for the value of the land taken and compensation for damage to the land, through which said right-of-way is established, resulting from the establishment of such road or right-of-way.



Section 18-3-3 - Application to probate court.

The right conferred by this article shall be exercised by application to the probate court of the county in which the lands over which such right-of-way is desired, or a material portion thereof are situated, and the same proceedings shall be had as in cases of condemnation of lands for public uses as provided by Chapter 1 of this title.






Article 2 - Right-of-Way to Certain Cemeteries or Graveyards.

Section 18-3-20 - Acquisition; width.

Where a cemetery or graveyard has been used by the public as a place for burying the dead for 20 years or more and no part of said cemetery or graveyard is adjacent or contiguous to any public road or highway, any person who has, or any persons who have, relatives or relations buried in said cemetery or graveyard shall have the right to acquire and may acquire a convenient right-of-way, not exceeding in width 15 feet, over the lands intervening and lying between such cemetery or graveyard or body of land on which the same is situated and the public road or highway nearest or most convenient thereto.



Section 18-3-21 - Right-of-way through yard, garden, orchard, etc.; payment of compensation and damages for right-of-way.

In the establishment and condemnation of such right-of-way, no road or right-of-way shall be established through any person's yard, garden, orchard, stable lot, stable, gin house or curtilage without the consent of the owner; and the applicant must pay the owner for the value of the land taken and compensation for damage to the land, through which said right-of-way is established, resulting from the establishment of such road or right-of-way.



Section 18-3-22 - Application to probate court.

The right conferred by this article shall be exercised by application to the probate court of the county in which the lands over which such right-of-way is desired, or a material portion thereof are situated, and the same proceedings shall be had as in cases of condemnation of lands for public uses as provided by Chapter 1A of this title.









Chapter 4 - RELOCATION ASSISTANCE AND REAL PROPERTY ACQUISITION.

Section 18-4-1 - Short title.

This chapter may be cited as the Alabama Relocation Assistance and Real Property Acquisition Policies Act of 1999.



Section 18-4-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) COMPARABLE REPLACEMENT DWELLING. Any dwelling that is decent, safe, and sanitary; adequate in size to accommodate the occupants; within the financial means of the displaced person; functionally equivalent; in an area not subject to unreasonable adverse environmental conditions; and in a location generally not less desirable than the location of the dwelling of a displaced person with respect to public utilities, facilities, services, and the place of employment of a displaced person.

(2) DISPLACED PERSON.

a. Any person who moves from a dwelling on real property or moves his or her personal property from a dwelling on real property as a direct result of a written notice of intent to acquire or the acquisition of the real property, in whole or in part, for any program or project undertaken by a state agency, or other displacing activity as the state agency may prescribe, under a program or project undertaken by the state agency in any case in which the state agency determines that the displacement is permanent.

b. The term "displaced person" does not include a person who has been determined, according to criteria established by the state agency, to be either in unlawful occupancy of the displacement dwelling or to have occupied the dwelling for the purpose of obtaining assistance under this chapter, or in any case which the state agency acquires property for a program or project, any person, other than a person who was an occupant of the property at the time it was acquired, who occupies the property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project.

(3) MORTGAGE. The classes of liens as are commonly given to secure advances on, or the unpaid purchase price of, real property, together with the credit instruments, if any, secured by the mortgage.

(4) PERSON. An individual, partnership, corporation, or association.

(5) STATE AGENCY. Any permanent or temporary state office, department, division or unit, bureau, board, commission, authority, institution, state college or university, or other unit of state government, whether executive, legislative, or judicial, which has the authority to acquire property by eminent domain under state law and which carries out projects with federal or state financial assistance that cause people to be displaced, but shall not include any unit of local government.



Section 18-4-3 - Legislative intent.

(a) The Legislature declares that this chapter shall be applicable only to the acquisition of real property owned and occupied by the owner as a residence by any state agency for use in projects or programs in which federal or state funds are used; except that for the purposes of this chapter, federal guarantees or insurance shall not be deemed to be federal funds. This chapter shall not apply to acquisitions by a state agency which are voluntarily initiated or negotiated by the seller under no threat of condemnation.

(b) The Legislature further declares the following:

(1) The purpose of this chapter is to establish a uniform policy for the fair and equitable treatment of persons displaced from their residences as a result of programs or projects involving the acquisition of real property by any state agency. In order that the persons shall not suffer disproportionate injuries as a result of programs designed for the benefit of the public as a whole, the policy shall be uniform as to relocation payments, advisory assistance, and assurances of availability of housing.

(2) It shall be the policy of the state to encourage and expedite the acquisition of real property by agreements with owners, to avoid litigation and relieve congestion in the courts, to assure consistent treatment for owners in the many programs, and to promote public confidence in land acquisition practices.



Section 18-4-4 - Payment of relocation expenses.

(a) Whenever the acquisition of real property for a program or project undertaken by a state agency will result in the displacement of any person, the agency shall make fair and reasonable relocation payments to displaced persons as required by this chapter for the actual reasonable expenses in moving himself or herself or his or her family or personal property.

(b) This chapter shall not apply to the Alabama Department of Transportation if the department is required to provide relocation assistance pursuant to Sections 23-1-210, 23-1-211, and 23-1-212.



Section 18-4-5 - Additional payments - Dwelling occupied at least 180 days.

(a) In addition to payments otherwise authorized by this chapter, the state agency shall make an additional payment not in excess of twenty-two thousand five hundred dollars ($22,500) to any displaced person who is displaced from a dwelling actually owned and occupied by the displaced person for not less than 180 days prior to the initiation of negotiations for the acquisition of the property. The additional payment shall include the following:

(1) The amount, if any, which, when added to the acquisition cost of the dwelling acquired by the state agency, equals the reasonable cost of a comparable replacement dwelling.

(2) The amount, if any, which will compensate a displaced person for any increased interest costs and other debt service costs which the displaced person is required to pay for financing the acquisition of any comparable replacement dwelling. The amount for any increased interest or debt service costs shall be determined in accordance with the criteria established by the state agency. The amount shall be paid only if the dwelling acquired by the state agency was encumbered by a bona fide mortgage which was a valid lien on the dwelling for not less than 180 days immediately prior to the initiation of negotiations for the acquisition of the dwelling.

(3) Reasonable expenses incurred by the displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(b) The additional payment authorized by subsection (a) shall be made only to a displaced person who purchases and occupies a replacement dwelling which is decent, safe, and sanitary not later than the end of the one-year period beginning on the date on which he or she receives final payment of all costs for the acquired dwelling, or the date on which the state agency obligation under Section 18-4-12 is met, whichever is the later date, except that the state agency may extend the period for good cause. If the period is extended, the payment under this section shall be based on the cost of relocating the person to a comparable replacement dwelling within one year of the date.



Section 18-4-6 - Additional payments - Dwelling occupied at least 90 days.

(a) In addition to amounts otherwise authorized by this chapter, a state agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under Section 18-4-5 which dwelling was actually and lawfully occupied by the displaced person for not less than 90 days immediately prior to the initiation of negotiations for acquisition of the dwelling, or in any case in which displacement is not a direct result of acquisition, or other event as the agency shall prescribe. The payment shall consist of the amount necessary to enable a displaced person to lease or rent, for a period not to exceed 42 months, a comparable replacement dwelling, but not to exceed five thousand two hundred fifty dollars ($5,250).

(b) Any displaced person eligible for a payment under subsection (a) may elect to apply the payment to a down payment on, and other incidental expenses pursuant to, the purchase of a decent, safe, and sanitary replacement dwelling. Any person may, at the discretion of the state agency, be eligible under this subsection for the maximum payment allowed under subsection (a) except that in the case of a displaced homeowner who has owned and occupied the displacement dwelling for at least 90 days but not more than 180 days immediately prior to the initiation of negotiations for the acquisition of the dwelling, the payment shall not exceed the payment the person would otherwise have received under Section 18-4-5 had the person owned and occupied the displacement dwelling 180 days immediately prior to the initiation of the negotiations.



Section 18-4-7 - Relocation assistance advisory programs.

(a) Programs or projects undertaken by a state agency shall be planned in a manner that recognizes, at an early stage in the planning of the programs or projects and before the commencement of any actions which will cause displacements, and provides for the resolution of the problems in order to minimize adverse impacts on displaced persons and to expedite program or project advancement and completion.

(b) The agency shall ensure that the relocation assistance advisory services described in subsection (c) are made available to all persons displaced by the agency. If the state agency determines that any person occupying property immediately adjacent to the real property acquired is caused substantial economic injury because of the acquisition, it may offer the person relocation advisory services under the program.

(c) Each relocation assistance advisory program required by subsections (a) and (b) shall include measures, facilities, or services necessary or appropriate in order to do the following:

(1) Determine, and make timely recommendations on, the need and preferences, if any, of displaced persons, for relocation assistance.

(2) Assure that, within a reasonable period of time, prior to displacement there will be available a comparable replacement dwelling.

(3) Supply information concerning federal and state housing programs, disaster loan programs, and other federal or state programs offering assistance to displaced persons.

(4) Provide other advisory services to displaced persons in order to minimize hardships to the person in adjusting to relocation.

(d) The heads of state agencies shall coordinate relocation activities with other project activities and other planned or proposed governmental actions in the community or nearby areas which may affect the carrying out of relocation assistance programs.



Section 18-4-8 - Administration of programs.

In order to prevent unnecessary expense and duplication of functions, and to promote uniform and effective administration of relocation assistance programs for displaced persons, a state agency may enter into contracts with any individual, firm, association, or corporation for service in connection with the programs, or may carry out its functions under this chapter through any federal or state agency or instrumentality having an established organization for conducting relocation assistance programs.



Section 18-4-9 - Use of funds.

Funds appropriated or otherwise available to any state agency for the acquisition of real property or any interest therein for a particular program or project shall be available also for obligation and expenditure to carry out the provisions of this chapter as applied to that program or project.



Section 18-4-10 - Displaced person.

A displaced person who moves from his or her dwelling as the direct result of federally assisted building or other similar federally assisted code enforcement activities, or a program of rehabilitation or demolition of buildings conducted pursuant to a federally assisted governmental program, is deemed to be a displaced person for the purposes of this chapter.



Section 18-4-11 - Payments not treated as income.

No payment received by a displaced person under this chapter shall be considered as income or resources for the purposes of determining the eligibility or extent of eligibility of any person for assistance under any state law, or for the purposes of the personal income tax law, corporation tax law, or other tax laws of the state. The payments shall not be considered as income or resources of any recipient of public assistance and the payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.



Section 18-4-12 - Availability of replacement housing.

(a) If a project cannot proceed to actual construction because comparable replacement sale or rental housing is not available, and it is determined by the acquiring agency that housing cannot otherwise be made available to the displaced person, the agency may take action necessary or appropriate to provide housing by use of funds authorized for the project.

(b) No displaced person shall be required to move from his or her dwelling on account of any project, unless the agency head is satisfied that replacement housing, in accordance with subdivision (2) of subsection (c) of Section 18-4-7, is available to the person.



Section 18-4-13 - Adjustment of monetary limits.

The monetary limits provided in Sections 18-4-4, 18-4-5, and 18-4-6 shall be adjusted to conform to future revisions of corresponding monetary benefits under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970.



Section 18-4-14 - Procedure for acquiring real property.

Whenever real property is acquired by a state agency in connection with any programs or projects, the acquisition shall be conducted, to the greatest extent practicable, in accordance with the following:

(1) An agency shall make every reasonable effort to acquire, expeditiously, real property by negotiation.

(2) Real property shall be appraised before the initiation of negotiations, and the owner or his or her designated representative shall be given an opportunity to accompany the appraiser during his or her inspection of the property.

(3) Before the initiation of negotiations for real property, the state agency concerned shall establish an amount which it believes to be just compensation for the property and shall make a prompt offer to acquire the property for the full amount established. In no event shall the amount be less than the approved appraisal of the fair market value of the property by the agency. Any decrease or increase in the fair market value of real property prior to the date of valuation caused by the public improvement for which the property is acquired, or by the likelihood that the property would be acquired for improvement, other than that due to physical deterioration within the reasonable control of the owner, will be disregarded in determining the compensation for the property. The agency concerned shall provide the owner of the real property to be acquired with a written statement and summary of the basis for the amount it established as just compensation. Where appropriate, the just compensation for the real property acquired and for damages to remaining real property shall be separately stated.

(4) No owner shall be required to surrender possession of real property before the state agency pays the agreed purchase price, or deposits with the state court in accordance with applicable law, for the benefit of the owner, an amount not less than the approved appraisal of the fair market value of the property by the agency, or the amount of the award of compensation in the condemnation proceeding for such property.

(5) The construction or development of a public improvement shall be scheduled so that, to the greatest extent practicable, no person lawfully occupying real property shall be required to move from a dwelling, if a replacement dwelling will be available, without at least 90 days written notice from the agency concerned of the date by which the move is required.

(6) If the agency permits an owner or tenant to occupy the real property acquired on a rental basis for a short term for a period subject to termination by the state agency on a short notice, the amount of rent required shall not exceed the fair rental value of the property to a short-term occupier.

(7) The agency should either advance the time of condemnation or defer negotiations or condemnation and the deposit of funds in court for the use of the owner, or take any other action coercive in nature, in order to compel an agreement on the price to be paid for the property.

(8) If any interest in real property is to be acquired by exercise of the power of eminent domain, the agency concerned shall institute formal condemnation proceedings. No agency shall intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of his or her real property.

(9) If the acquisition of only part of a property would leave its owner with an uneconomic remnant, the agency concerned shall offer to acquire the entire property.



Section 18-4-15 - Reimbursement of recording fees, transfer taxes, etc.

Any state agency requiring real property in connection with any program or project shall, as soon as practicable after the date of payment of the purchase price or the date of deposit into court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is the earlier, reimburse the owner, to the extent the state agency deems fair and reasonable, for expenses he or she necessarily incurred for recording fees, transfer taxes, expenses incidental to conveying the real property to the state agency, penalty costs for prepayment for any preexisting recorded mortgage entered into in good faith encumbering the real property, the pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the state agency, or the effective date of possession of the real property by the state agency, whichever is the earlier.



Section 18-4-16 - Expenses incurred from condemnation proceedings.

Where a condemnation proceeding is instituted by a state agency to acquire real property and the final judgment is that the real property cannot be acquired by condemnation, and the proceeding is abandoned, the owner of any right, title, or interest in real property shall be paid a sum that shall, in the opinion of the court, reimburse the owner for his or her reasonable costs, disbursements, and expenses including reasonable attorney, appraisal, and engineering fees, actually incurred because of the condemnation proceedings. The award of the sums will be paid by the state agency which sought to condemn the property.



Section 18-4-17 - Expenses incurred from declaratory judgment proceedings.

Where a declaratory judgment proceeding is instituted by the owner of any right, title, or interest in real property because of use of his or her property in any program or project undertaken by a state agency, the court, rendering a judgment for the plaintiff in the proceeding and awarding compensation for the taking of property, or the Attorney General effecting a settlement of any proceeding, shall determine and award or allow to a plaintiff, as a part of a judgment or settlement, a sum that shall, in the opinion of the court or the Attorney General, as the case may be, reimburse the plaintiff for his or her reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees, actually incurred because of the proceeding.



Section 18-4-18 - Interest in improvements on acquired real property.

(a) To the greatest extent practicable, where an interest in real property is acquired, an equal interest in all buildings, structures, or other improvements located upon the real property so acquired and which is required to be removed from the real property which is determined to be adversely affected by the use to which the real property will be put shall be acquired.

(b) For the purpose of determining the just compensation to be paid for any building, structure, or other improvement required to be acquired as above set forth, the building, structure, or other improvement shall be deemed to be a part of real property to be acquired notwithstanding the right or obligation of a tenant, as against the owner of any other interest in the real property, to remove the building, structure, or improvement at the expiration of his or her term, and the fair market value which the building, structure, or improvement contributes to the fair market value of the real property to be acquired or the fair market value of the building, structure, or improvement for removal from the real property, whichever is the greater, shall be paid to the tenant therefor.

(c) Payment for the building, structures, or improvements as set forth above shall not result in duplication of any payments otherwise authorized by state law. No payment shall be made unless the owner of the land involved disclaims all interest in the improvements of the tenant. In consideration for any payment, the tenant shall assign, transfer, and release all of his or her rights, title and interest in and to the improvements. Nothing with regard to the above mentioned acquisition of buildings, structures, or other improvements shall be construed to deprive the tenant of any rights to reject payment under this section and to obtain payment for such property interests in accordance with other laws of the state.



Section 18-4-19 - Rules and regulations.

All state agencies may promulgate rules and regulations as necessary to carry out this chapter.









Title 19 - FIDUCIARIES AND TRUSTS.

Chapter 1 - UNIFORM FIDUCIARIES ACT.

Section 19-1-1 - Short title.

This chapter may be cited as the Uniform Fiduciaries Act.



Section 19-1-2 - Definitions.

In this chapter, unless the context or subject matter otherwise requires, the following terms shall have the meanings respectively ascribed to them by this section:

(1) BANK. Any person or association of persons, whether incorporated or not, carrying on the business of banking or trust company.

(2) FIDUCIARY. A trustee under any trust, expressed, implied, resulting or constructive, executor, administrator, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer or any other person acting in a fiduciary capacity for any person, trust or estate.

(3) PERSON. Such term includes a corporation, partnership, or other association, or two or more persons having a joint or common interest.

(4) PRINCIPAL. Any person to whom a fiduciary as such owes an obligation.



Section 19-1-3 - Application of payments made to fiduciaries.

A person who in good faith pays or transfers to a fiduciary any money or other property which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary; and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.



Section 19-1-4 - Transfer of negotiable instrument by fiduciary.

If any negotiable instrument payable or indorsed to a fiduciary as such is indorsed by the fiduciary, or if any negotiable instrument payable or indorsed to his principal is indorsed by a fiduciary, or if any negotiable instrument payable or indorsed to his principal is indorsed by a fiduciary empowered to indorse such instrument on behalf of his principal, the indorsee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in indorsing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in transferring the instrument.



Section 19-1-5 - Check drawn by fiduciary payable to third person.

If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, the payee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the instrument.



Section 19-1-6 - Check drawn by and payable to fiduciary.

If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, payable to the fiduciary personally, or payable to a third person and by him transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith.



Section 19-1-7 - Deposit in name of fiduciary as such.

If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.



Section 19-1-8 - Deposit in name of principal.

If a check is drawn upon the account of his principal in a bank by a fiduciary who is empowered to draw checks upon his principal's account, the bank is authorized to pay such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing such check, or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.



Section 19-1-9 - Deposit in fiduciary's personal account.

If a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary, or of checks payable to him as fiduciary, or of checks drawn by him upon an account in the name of his principal if he is empowered to draw checks thereon, or of checks payable to his principal and indorsed by him, if he is empowered to indorse such checks, or if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making such deposit or in drawing such check, or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith.



Section 19-1-10 - Deposit in names of two or more fiduciaries.

When a deposit is made in a bank in the name of two or more persons as fiduciaries and a check is drawn upon the trust account by any fiduciary or fiduciaries authorized by the other fiduciary or fiduciaries to draw checks upon the trust account, neither the payee nor other holder nor the bank is bound to inquire whether it is a breach of trust to authorize such fiduciary or fiduciaries to draw checks upon the trust account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith.



Section 19-1-11 - Chapter not retroactive.

The provisions of this chapter shall not apply to transactions taking place prior to July 7, 1943.



Section 19-1-12 - Cases not provided for in chapter.

In any case not provided for in this chapter the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, fiduciaries, agency, negotiable instruments and banking, shall continue to apply.



Section 19-1-13 - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.






Chapter 2 - FIDUCIARIES IN WAR SERVICE.

Section 19-2-1 - Definitions.

(a) When used in this chapter, unless the context otherwise requires, the following terms shall have the meanings respectively ascribed to them by this section:

(1) WAR SERVICE. Such term shall include the following, during the period that the United States shall be engaged in war with any foreign nation:

a. Active membership in the military, naval or air forces of the United States or any of its allies.

b. Acceptance for membership in the military, naval or air forces of the United States or any of its allies and awaiting induction into that service.

c. Participation in any work abroad in connection with a governmental agency of the United States, with the American Red Cross, or with any other similar service.

d. Internment in any enemy country, or absence from the United States and inability to return.

e. Any service at home or abroad arising out of or in connection with the war, which in the opinion of the court prevents the fiduciary from giving the proper attention to his duties.

(2) FIDUCIARY. A trustee of a testamentary trust or of any express trust, a guardian of the estate of a minor, a guardian, committee or conservator of the estate of an incompetent person, an executor of a will, an administrator of the estate of a decedent or an advisor or consultant exercising control over a testamentary or express trust.

(b) Words importing the masculine gender, as used herein, include the feminine.



Section 19-2-2 - Removal of fiduciary; appointment of successor; accounting by fiduciary.

Any fiduciary engaged in war service may be removed from his office as such upon petition filed in the proper court having jurisdiction by any person interested in the trust fund or the estate being administered or by any co-fiduciary or surety, and if the trust has not been fully executed or the administration of the estate has not been fully completed, the court, upon such removal, must appoint a successor fiduciary to fill the vacancy caused by such removal if there is no trust instrument providing a practicable method of appointment. If the court shall find that, because of the military service of the fiduciary, the stating of an account at that time is not possible, an accounting by such fiduciary in military service shall not be a prerequisite to the appointment of a successor fiduciary, and upon the reinstatement of such fiduciary or at such time as the said court deems meet, such fiduciary may be required by said court to file an accounting of his administration of the trust fund.



Section 19-2-3 - Reappointment of removed fiduciary.

If any fiduciary in war service be removed from office and is a competent and suitable person to again serve as such fiduciary at any time after the termination of his war service, the fiduciary appointed to fill the vacancy caused by such removal, or his successor, shall be removed from office by the court upon petition filed by the former fiduciary in war service so removed or by any person interested in the trust fund or the estate being administered or by any co-fiduciary, and if the trust has not been fully executed or the administration of the estate has not been fully completed the court, upon such removal, shall appoint the fiduciary theretofore removed because of his war service to fill the vacancy caused by the removal of his successor in office if there is no trust instrument providing a practicable method of appointment.



Section 19-2-4 - Notice of petition; representation by attorney.

Notice of any petition to remove a fiduciary in war service and the day appointed to hear the same must be given to him by the register or clerk by registered or certified mail, postage prepaid, addressed to him at his post-office address, if known, or by publication once a week for four consecutive weeks in some newspaper published in the county, and if no newspaper is published in the county by posting at the courthouse door and three other public places in the county. If said fiduciary does not personally appear therein, or is not represented by an authorized attorney, the court may appoint an attorney to represent him and a reasonable fee, to be taxed as a part of the costs of such proceedings, may be allowed to said attorney so appointed. Notice of said petition and the time appointed to hear the same must be given by the register or clerk to all other parties interested in the trust fund or the estate being administered, other than creditors, in the manner and as required by the Alabama Rules of Civil Procedure. Notice of any petition filed under the provisions of Section 19-2-3 must be given by the register or clerk to all parties interested in the trust fund or estate being administered, other than creditors, in the manner and as required by the Alabama Rules of Civil Procedure.



Section 19-2-5 - Bond.

Unless exempted from so doing by law or trust instrument every fiduciary appointed by the court must give bond, before entering upon the discharge of his duties, in the amount and conditioned and payable as required by the law applicable to his fiduciary office.






Chapter 3 - TRUSTS.

Article 1 - General Provisions.

Section 19-3-1 - Express trust for support, maintenance and education of relative; qualified trust under Internal Revenue Code; definitions.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-2 - Extinguishment of trust.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-3 - Estate of trustee; termination of trust estate.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-4 - Indemnification of trustee.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-5 - Notice of settlement.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-6 - Allowance of fees.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-7 - Registration of securities held by corporate fiduciary in name of nominee of such fiduciary.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-8 - Execution of proxies by fiduciary holding corporate stocks.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-9 - Satisfaction of pecuniary gifts by distribution of property in kind.

(a) Where by the terms of a will or trust instrument a fiduciary may or must satisfy a pecuniary gift thereunder by distributing or allocating property in kind according to the value thereof other than the value on the date of distribution or allocation, the fiduciary, in satisfying such gift from the property available therefor, shall, unless the governing document expressly prohibits such a selection of property, select property, including cash, fairly representative of appreciation or depreciation in the value at the date or dates of distribution or allocation of all property then available for distribution or allocation in satisfaction of such gift.

(b) The enactment of this section is not intended to imply that the present law of this state, relating to selection of property by fiduciaries in the circumstances herein described, has been otherwise than as set forth in subsection (a) of this section.



Section 19-3-10 - Conversion or exchange, etc., of securities upon merger, consolidation, etc.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-11 - Powers of fiduciaries regarding environmental laws affecting property held by fiduciary.

(a) In addition to powers, remedies and rights which may be set forth in any will, trust agreement or other document which is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity, whether an individual, corporation or other entity ("fiduciary") shall have the following powers, rights and remedies whether or not set forth in the will, trust agreement or other document which is the source of authority:

(1) To inspect, investigate or cause to be inspected and investigated, property held by the fiduciary, including interests in sole proprietorships, partnerships, or corporations and any assets owned by any such business enterprise, for the purpose of determining compliance with environmental law affecting such property and to respond to any actual or potential violation of any environmental law affecting property held by the fiduciary;

(2) To take, on behalf of the estate or trust, any action necessary to prevent, abate, or otherwise remedy any actual or potential violation of any environmental law affecting property held by the fiduciary, either before or after the initiation of an enforcement action by any governmental body;

(3) To refuse to accept property in trust if the fiduciary determines that any property to be donated or conveyed to the trust either is contaminated by any hazardous substance or is being used or has been used for any activity directly or indirectly involving any hazardous substance which could result in liability to the trust or otherwise impair the value of the assets held therein;

(4) To settle or compromise at any time any and all claims against the trust or estate which may be asserted by any governmental body or private party involving the alleged violation of any environmental law affecting property held in trust or in an estate;

(5) To disclaim any power granted by any document, statute, or rule of law which, in the sole discretion of the fiduciary, may cause the fiduciary to incur personal liability under any environmental law;

(6) To decline to serve as a fiduciary if the fiduciary reasonably believes that there is or may be a conflict of interest between the fiduciary in its or his fiduciary capacity and in its or his individual capacity because of potential claims or liabilities which may be asserted against the fiduciary on behalf of the trust or estate because of the type or condition of assets held therein.

(b) The fiduciary shall be entitled to charge the cost of any inspection, investigation, review, abatement, response, cleanup, or remedial action authorized herein against the income or principal of the trust or estate. A fiduciary shall not be personally liable to any beneficiary or other party for any decrease in value of assets in trust or in an estate by reason of the fiduciary's compliance or efforts to comply with any environmental law, specifically including any reporting requirement under such law. Neither the acceptance by the fiduciary of property or a failure by the fiduciary to inspect or investigate property shall be deemed to create any inference as to whether or not there is or may be any liability under any environmental law with respect to such property.

(c) For purposes of this section, "environmental law" means any federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment or human health. For purposes of this section, "hazardous substances" means any substance defined as hazardous or toxic or otherwise regulated by any environmental law.

(d) A fiduciary in its individual capacity shall not be considered an owner or operator of any property of the trust or estate for purposes of any environmental law.






Article 2 - Express Trusts for Payment or Security of Debts.

Section 19-3-20 - Right of creditors to apply for order requiring trustee to give bond.

When an express trust is created for the payment or security of debts and, by the terms thereof, the trustee is not required to give bond with surety, any creditor interested therein may apply to the register or clerk of the circuit court of the county in which the trust property, or the most valuable portion thereof, may be, for an order requiring such trustee to give bond with surety for the faithful administration of the trust.



Section 19-3-21 - Contents of application; notice of hearing.

The application must be in writing, verified by affidavit, must state the nature and character of the trust and of the interest of the applicant therein and must state, in the opinion of the applicant, said interest is, or will be endangered, if bond with sureties is not required of such trustee; and, on the filing of such petition, the register or clerk must appoint a day for the hearing thereof, of which not less than five days' notice, by the service of summons to appear and answer, must be given the trustee, if he resides in the state, and if he resides without the state, notice must be given by publication for three successive weeks in some newspaper published in the county, if there be such paper, and if there be not, in the paper published nearest to such county.



Section 19-3-22 - Hearing; order.

On the day appointed, or on any other day to which such application may be continued, if it appears that the applicant has a real, bona fide interest in the administration of the trust, and that by the terms thereof, the trustee is not required to give bond with surety, and that a majority in number and interest of all the creditors for whose benefit such trust may be created do not oppose such application, the register or clerk must make and enter an order requiring such trustee to give bond with at least two good and sufficient sureties, payable to such register or clerk, in such sum as the register or clerk may prescribe, subject to change on application to the judge, with condition for the faithful discharge of all the duties of such trustee, which bond must be approved, filed and recorded in his office.



Section 19-3-23 - Failure of trustee to give bond; appointment of successor.

If the trustee fails for five days from and after the making of such order, to give such bond, the register or clerk must make and enter an order removing him as a trustee, and may make and enter an order appointing a successor, of whom bond, with sureties, payable and conditioned as provided in Section 19-3-22 must be required.



Section 19-3-24 - Duty of trustee to make inventory; filing of copies; supplemental inventories.

It is the duty of the trustee of an express trust created for the payment of debts, within 20 days after entering upon the execution of such trust, to make an inventory of the entire trust property so far as the same has come to his possession or knowledge, describing the real estate and grouping and classifying the personal property in as brief and comprehensive manner as may be consistent with its proper identification and appraisement, and stating the amount and character of all choses in action, with the names of debtors, belonging to the trust. In reducing such inventory to writing, the trustee must leave appropriate spaces opposite each article or item, with proper caption, in which spaces the appraised value may be inserted by the appraisers. The trustee must, within the time above stipulated, file, in the office of the register or clerk of the county in which the most valuable portion of the trust property may be, two copies of such inventory, each of which shall be duly verified by his affidavit; and if there be property in more than one county, a separate inventory of the property in each county must be made and filed. Supplemental inventories may be made in like manner.



Section 19-3-25 - Appointment and duties of appraisers.

On the filing of such inventory, the register or clerk must indorse upon each of such copies the fact and date of such filing and must appoint three competent and disinterested persons, who must not be of kin or of counsel to any person interested in the trust estate, appraisers of and in each county in which any part of the trust property may be, and must attach to the commission one of the copies of such inventory, filed by the trustee; and the appraisers must, in writing, appraise at its true value, the property described in such inventory, and set down in figures opposite each item, the appraised value thereof, add each column and carry forward the result so as to show the total valuation placed upon such property, and verify the same by affidavit and make return thereof to the register or clerk who must record the commission to the appraisers and such combined inventory and appraisement, together with the affidavits appended thereto. The other copy of the inventory filed by the trustee must be carefully preserved by the register or clerk, free to examination of all persons, but must not be recorded. The appraisers are severally entitled to $2.00 for each day's service in making such appraisement, to be taxed as costs and collected and paid over by the register or clerk.



Section 19-3-26 - When petition for administration may be filed; contents of petition.

If the value of the trust estate, as appraised by the appraisers, exceeds $1,000.00, the trustee, or assignor, or any creditor, or any number of them, may file a petition in the circuit court of the county in which the inventory and appraisement are required to be filed, for the administration of the trust. Such petition must briefly allege the making of the assignment, the value of the trust estate, as shown by the appraisement, and the names and residences of all creditors, so far as known, and pray that the trust be administered by the circuit court.



Section 19-3-27 - Submission of petition to circuit judge; order designating time for presenting claims.

Upon the filing of such petition the register or clerk must submit the same, together with the inventory and appraisement, upon the original papers, to the circuit judge and the circuit judge must make an order designating a day, not less than two nor more than 12 months from the date thereof, by or on which day all claims against the trust estate must be presented, verified by affidavit.



Section 19-3-28 - Notice to creditors.

Upon the making of such order the register or clerk must give notice thereof by mail, postage prepaid, to each creditor whose name and address he may, by diligent inquiry and investigation, ascertain from the trustee, or assignor, or the record of the deed of assignment in the office of the judge of probate, or any other available source of information, and must also give notice by publication once a week for three successive weeks in a newspaper published in the county, or if there be no such paper, by posting the notice at the courthouse door for the same length of time. Such notice may be substantially in the following form:

"To the creditors of A.B., of _____:

"The said A.B., having made an assignment for the benefit of creditors, and C.D. having filed his petition for the administration of such trust by the circuit court, and the circuit judge having made an order designating the _____ day of _____, as a day by or on which all claims of creditors must be presented; all parties in interest are hereby notified of the filing of such petition, and all persons having claims against the trust estate are required to file the same, or a statement thereof, verified by affidavit, in the office of the register or clerk at _____, by or on the day above specified, or the same will be barred.

"This the ____ day of ______.



Section 19-3-29 - Presentation of claims; verification; receipt.

All claims against the trust estate must be presented by or on the day specified in such order and notice, by filing the claim, or a statement thereof, in the office of the register or clerk, verified as claims against the estate of a decedent are required to be verified, before a notary public or other officer authorized to take and certify affidavits within or beyond the state; and all claims not so presented are precluded from sharing in the assignment or participating in any dividend that may be made from the trust estate, until all presented and allowed claims shall have been paid in full. But when a claim has been so presented prior to giving of such notice, a second presentation is not necessary. Any defect or insufficiency in the affidavit may be remedied by amendment at any time. The register or clerk must give to the creditor, his agent or attorney a receipt for his claim, and must indorse thereon the date of filing and sign his name thereto.



Section 19-3-30 - Claims docket.

The register or clerk must keep a docket in which he must enter each claim, showing under appropriate captions, the name and address of the claimant, the amount and character of his claim, when due, by whom certified and when filed, with appropriate spaces for the insertion of the amount of each claim allowed and the amount of the dividend thereon at each distribution of the trust estate.



Section 19-3-31 - Claims presented and not objected to stand allowed.

All claims to which no objection is made in the manner provided in Sections 19-3-32 and 19-3-33, within three months after the expiration of the time prescribed for the presentation of claims, stand allowed without further proof.



Section 19-3-32 - Objections to claims - Filing of objections.

At any time within three months after the expiration of the time allowed for the presentation of claims, or at any time prior thereto, the trustee or assignor or any creditor or party in interest may object to the allowance of any claim filed against the trust estate, by filing objections thereto in writing.



Section 19-3-33 - Objections to claims - Time for hearing; notice.

Within 30 days after the expiration of the time allowed for filing objections to claims, the register or clerk must appoint a time, not less than 20 nor more than 60 days thereafter, for the hearing of such objections as have been filed; and of the nature of the objections and the time appointed for such hearing, he must give notice to each person whose claim is contested, by citation to be served upon him, his agent or attorney, or, if he be a nonresident and have no resident agent or attorney, such citation must be sent by mail, postage prepaid, to such claimant at his post office address.



Section 19-3-34 - Objections to claims - Conduct of hearing; order allowing or disallowing claim.

On the day appointed for the hearing, or any day to which the same may be continued, the register or clerk must proceed to hear and note the testimony for and against the contested claim, the verified claim or statement thereof being prima facie evidence of its correctness, and must make an order allowing or disallowing the claim, in whole or in part, according to the evidence.



Section 19-3-35 - Duty of trustee to render account.

Within three months after the expiration of the time allowed for the filing of objections to claims, the trustee must render, under oath, to the register or clerk an account charging himself with all the moneys of the trust estate which have come into his possession, or with which he is chargeable, and crediting himself with all sums to which he is entitled as credits, and must file therewith the vouchers on which he relies to sustain such credits. A similar account must be filed every six months thereafter.



Section 19-3-36 - Time for settlement; notice to creditors.

Upon the filing of such account the register or clerk must appoint a day, not less than 20 nor more than 60 days thereafter, to hear and pass upon the account, and must give notice thereof by mail, postage prepaid, to each creditor, his agent or attorney and to the assignor.



Section 19-3-37 - Examination and auditing of account; judgment.

Upon the day so appointed, or any day to which the hearing may be continued, the register or clerk must proceed to examine and audit the account; and upon such auditing, the assignor or any creditor or party in interest, his representative or transferee, may move the register or clerk to charge the trustee with sums other than those with which he has charged himself, or may object to the allowance of any item for which he claims credit; and such matters must be heard and the account stated and passed upon by the register or clerk and distribution made and judgment to creditors as in insolvent estates administered in the court of probate; and after deducting the costs and expenses of administration, including five percent commissions to the trustee on the amount of money with which he is charged, and the allowance of reasonable charges for the preparation of the deed of assignment, and after the discharge of all liens or claims having priority, the register or clerk must enter judgment to each creditor whose claim has been allowed, his proportion of such money, reserving in the hands of the trustee a ratable proportion for such claims as may be then contested and undecided; and if no appeal is taken, as provided in Section 19-3-38, and prosecuted to effect, the register or clerk may issue execution upon such judgments, against the trustee, and the sureties on his bond, if he has given bond. Upon application to the register or clerk by the assignee or any party in interest, such compensation of the assignee may be increased or diminished by the register or clerk for good cause shown.



Section 19-3-38 - Admissibility of evidence at hearings; exceptions; appeals.

Upon a hearing before the register or clerk under any of the provisions of this article, any competent legal evidence, written or oral, may be received. All such evidence must be noted and oral testimony reduced to writing by the register or clerk. Within 10 days thereafter, either party may file exceptions to the action or conclusion of the register or clerk, and may have the same reviewed by the circuit judge upon 10 days' notice to the other party, such review to be without any presumption in favor of the correctness of the action or conclusion of the register or clerk. From the decision of the circuit judge thereon an appeal lies to the court of civil appeals or the supreme court within 42 days.



Section 19-3-39 - Compromise or sale of bad debts.

Upon the application of the trustee, the court may authorize the compromise of any bad and doubtful debts or choses in action belonging to the trust estate, or the sale thereof to the highest bidder, on such terms and notice as the court may prescribe.



Section 19-3-40 - Sale of real estate; notice to creditors.

The trustee may make sale of any real estate or interest therein belonging to the trust estate, at public outcry to the highest bidder, after giving notice thereof by publication once a week for three successive weeks in a newspaper published in the county where the real estate is situated, or, if there be no such paper, by posting notice at the courthouse door for the same length of time; and of such sale the trustee must also give notice by mail, postage prepaid, to each creditor, in time to reach him 10 days before the day of sale. But nothing contained in this section shall prevent the assignee from exercising the powers of sale or other powers conferred by the deed of assignment, unless specially restrained from so doing by an order made in writing by the circuit judge and filed in the court.



Section 19-3-41 - When settlements compelled; removal of trustee and appointment of successor.

If the trustee shall fail to make settlement, partial or final, as required in this article he may be compelled to do so, by citation to be issued by the register or clerk on order of the court, at the instance of any creditor or party interested in the trust, in all respects as executors and administrators may be compelled to make settlements in the court of probate; or, upon motion of a majority in value of the creditors, the court must remove such defaulting trustee and appoint another in his stead, who may be nominated by the creditors, as provided by this Code, for the nomination of an administrator of an insolvent estate by the creditors thereof.






Article 3 - Business Trusts.

Section 19-3-60 - Definition of "business trust."

A business trust is an express trust created by a written declaration of trust whereby property is conveyed to one or more trustees, who hold and manage the same for the benefit and profit of such persons as may be or become the holders of transferable certificates evidencing the beneficial interest in the trust estate.



Section 19-3-61 - Establishment; lawful purposes.

A business trust may be established by a declaration of trust, duly executed by one or more trustees, for any lawful purpose including, but not limited to, acquiring, managing, improving, leasing, dealing in, selling or otherwise alienating, mortgaging or otherwise incumbering real and personal property of all kinds and descriptions, including dealing in, purchasing, holding, selling and exchanging stocks, bonds, mortgages, deeds of trust and other securities of all kinds and descriptions; receiving the income, dividends, rents, profits and returns therefrom, and investing the same or distributing the same to the beneficial owners of the trust in accordance with the terms of the declaration of trust.



Section 19-3-62 - Powers and liabilities of trustees; liability of trust for acts of trustees.

The trustees shall hold the legal title to all property at any time belonging to the business trust. They shall have control over such property as well as the control and management of the business and affairs of the business trust. Liability to third persons for any act, omission or obligation of a trustee of a business trust, when acting in such capacity, shall extend to the whole of the trust estate, or so much thereof as may be necessary to discharge such obligation, but no trustee shall be personally liable for any such act, omission or obligation. The trustees shall have such powers as to the investment of the trust estate as may be set out in the declaration of trust without regard to the type of investments to which trustees generally are restricted by the provisions of Article 6 of this chapter or otherwise.



Section 19-3-63 - Certificates of ownership; liability of beneficial owners.

The beneficial ownership in a business trust shall be evidenced by certificates issued by the trustees. These certificates shall be transferable in the same manner as stock certificates of a corporation are transferable. No assessment shall be made against the interest of any beneficial owner, and no beneficial owner shall be personally liable for any debts or liabilities incurred by the trustees or by the business trust.



Section 19-3-64 - Contents and recordation of declaration of trust.

The written declaration of trust may provide for the election of successor trustees in the event of the death, resignation and removal of a trustee and may provide for the amendment of said declaration of trust. The declaration of trust may also contain such other provisions regarding the operation and administration of the business trust as may be necessary or desirable.

The declaration of trust shall be recorded in the office of the judge of probate in the county in which its principal place of business is located, and a recording charge of $15.00 shall be paid therefor, which shall be in lieu of all other recording charges.



Section 19-3-65 - Duration of business trust; rules against perpetuities and restraint of alienation not violated.

A business trust shall not be deemed invalid as violating the rule against perpetuities or the law against suspension of the powers of alienation. Such trust may continue for such time as may be necessary to accomplish the purposes for which it may be created, provided the declaration of trust contains a provision that such trust may be terminated at any time by action of the trustees or by the vote of a specified percentage in interest of the beneficial owners thereof as set forth in the declaration of trust.



Section 19-3-66 - Suits against trust; property subject to attachment and execution.

A business trust may be sued for debts and other obligations incurred by the trustees in the performance of their duties under the declaration of trust and for any damages resulting from the negligence of such trustees, and its property shall be subject to attachment and execution in like manner as if it were a corporation.



Section 19-3-67 - Taxation.

Repealed by Act 2006-114, p. 173, §5, effective for tax years beginning on or after January 1, 2005.






Article 4 - Fiduciary Funds in Hands of Officials.

Section 19-3-80 - "Fiduciary funds" defined.

"Fiduciary funds," as used in this article, shall include any sums whatsoever which have come into the hands of such officer and of which he is not the absolute and unqualified owner, including witness fees and other fees or funds to which any person other than himself is entitled.



Section 19-3-81 - Fiduciary funds in hands of register, probate judge, sheriff, and clerk to be reported.

Every register, probate judge, sheriff, clerk and register shall prepare a report in writing showing the amount of all fiduciary funds in the hands of such official, designating the name of the owner and the case or the circumstances under which the same was received, which statement shall be verified.



Section 19-3-82 - Filing of reports of clerk and register.

The register and the clerk shall file the report with the judge of the court of which he is the clerk, or clerk and register, at the first session of said court after January 1 of each year.



Section 19-3-83 - Filing of sheriff's report.

The sheriff shall file, at the first session held after the first day of January of each court under whose processes he holds any money, the report required by this article.



Section 19-3-84 - Reports to be open to public.

The judge of such court shall carefully examine said report and order the same recorded by the clerk of the court in a well-bound book, kept for that purpose, which book shall be open to the inspection of the public.



Section 19-3-85 - Filing and recordation of probate judge's report.

The probate judge shall file such statement in his court within the first 10 days of January of each year and record the same in a book kept for that purpose, which book shall be open to the inspection of the public.



Section 19-3-86 - Enforcement.

The judges of courts of record in this state, at the first session of their courts held after January 1, shall enforce the provisions of this article and, if such report is not filed within the first day of said court, shall issue a mandatory order requiring the filing of said report and, unless the same is filed within the time named in said order, shall punish officers so in default for contempt of court.



Section 19-3-87 - Unclaimed funds.

If at any time it should appear to the court, or be made known to the court, that any balance has been in the hands of any officer for a period of five years and the same remains unclaimed, it may make an order directing the same to be paid into the treasury of said county, and a separate account shall be kept of all such payments and so designated as to identify each transaction.

Any person entitled to any amount so paid into the treasury or any part thereof may within 10 years after such payment into the treasury recover the amount to which he may be entitled, without interest, by obtaining an order from the court under whose order the same was paid into the treasury. Such order may be made by the court on summary motion against the probate judge of the county after five days' notice unless the court for sufficient reasons continues the hearing to a further time.






Article 5 - Liability of Trust Estate and Remedy for Enforcing. Repealed.

Section 19-3-100 - When trust estate may become liable.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-101 - Petition to enforce liability - Filing; substitution of parties.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-102 - Petition to enforce liability - Judgment charging estate.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-103 - Petition to enforce liability - Pending action for administration.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-104 - Petition to enforce liability - Charging real property.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-105 - Misapplication of assets.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-106 - Tracing misapplied assets.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-107 - Framing relief so as to render trust effectual.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.






Article 6 - Investment of Trust Estate.

Section 19-3-120 - Classes of authorized investments; repeal of conflicting statutes.

(a) Unless otherwise authorized or directed by the court having jurisdiction thereof, or by the will, trust agreement or other document which is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity, other than as a trustee governed by the Alabama Uniform Trust Code, with the exercise of reasonable business prudence, in addition to any other investments now permitted by law, may invest funds in securities or investments which, at the time of the making or purchase thereof, are included in one or more of the following classes:

(1) Bonds or other interest-bearing obligations of the United States of America, or payment of which the United States of America has guaranteed as to both principal and interest.

(2) Bonds issued by the Federal Land Bank, under the act of Congress of the United States of America, designated as "the Federal Farm Loan Act," and acts amendatory thereof.

(3) Bonds or other interest-bearing obligations of any state of the United States of America.

(4) General obligation bonds pledging the full faith and credit, of any county of the State of Alabama which county for a period of five years next preceding the purchase of the bonds shall not have made default in the payment of principal or interest on any of its funded obligations.

(5) Interest-bearing general obligations pledging the full faith and credit, including interest-bearing warrants, of any board of education of any county or municipality of the State of Alabama secured by pledge of the three-mill school tax.

(6) Promissory notes, bonds, or other evidences of indebtedness secured directly or collaterally by mortgage or trust deed which is a first lien on improved real estate in this or any other state of the United States of America; provided, that:

a. No interest or participation in any note, bond, or other evidence of indebtedness secured by mortgage shall hereafter be purchased for any fiduciary account unless the entire principal indebtedness secured by the mortgage shall at the time be controlled by the fiduciary, that:

b. No such interest or participation less than the entire indebtedness shall at any time be sold by the fiduciary to any person, estate, trust, or other entity, not controlled by the fiduciary, and that:

c. No fiduciary shall hereafter purchase from any trust or estate under its control or from itself for any trust or estate any such loan, bond, or other evidence of indebtedness secured by mortgage, or interest therein, unless the items so acquired shall in good faith and with due diligence have originally been made or acquired by the fiduciary for trust investment; and provided further, that this section shall not, insofar as the same is prohibited by the constitution of this state, authorize the investment of such funds in the stocks or bonds of private corporations.

(7) As a deposit in the savings department of any bank which is a member of the Federal Deposit Insurance Corporation. In the event the fiduciary is such a bank, such deposit may be made in its own savings department, and in such event, it shall only be liable for interest thereon at the same rates, and subject to the same regulations as other savings deposits therein; provided, that any such deposit in the savings account shall not exceed the amount authorized to be insured by the Federal Deposit Insurance Corporation.

(8) Bonds, the issuance of which has been authorized by the director of the Alabama Securities Commission and which are secured directly or collaterally by mortgages or trust deeds which are first liens on improved real estate in this or any other state of the United States of America; provided, that the value by appraisal of the realty must be not less than one and one-half times the amount of any mortgage secured by the realty; except:

a. Mortgages guaranteed or insured in whole or in part by the Federal Housing Administrator, or

b. Mortgages guaranteed or insured in whole or in part by the Administrator of Veterans' Affairs of the United States. Nothing in this subdivision shall prohibit the bonds from being secured by more than one first lien. In the event that any, or all of the first liens securing the bond issue are satisfied, other securities authorized by law for the investment of trust funds may be substituted therefor.

(9) Obligations of the African Development Bank.

(b) The power herein given is in addition to and not in derogation of any power of investment given under existing law, but to the extent that any statute now in force is in conflict herewith, the same is hereby repealed. Effective January 1, 2007, the classes of investments that may be made by trustees shall be governed by Chapter 3B instead of this section.



Section 19-3-120.1 - Investments in common trusts, collective investment funds, and interests of investment companies and trusts.

In addition to the investments authorized by Section 19-3-120, by any other provision of law for the investment of funds held by a trustee, executor, administrator, guardian, conservator or other fiduciary, or by the will, trust agreement or other document which is the source of authority, such fiduciary, other than a trustee governed by Chapter 3B, may invest in and hold (1) interests, however evidenced, in any common trust fund or other collective investment fund maintained by any national or state chartered bank, trust company or savings and loan association having trust powers, or (2) securities of or other interests in any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, as from time to time amended, so long as the portfolio of such common trust fund, collective investment fund or investment company or investment trust consists of investments authorized with respect to such fiduciary by Section 19-3-120, by any other provision of law, or by the will, trust agreement or other document which is the source of authority. The fact that such fiduciary or any affiliate thereof is providing services to the investment company or investment trust as an investment advisor, sponsor, distributor, custodian, transfer agent, registrar, or otherwise, and is receiving reasonable remuneration for such services, shall not preclude such fiduciary from investing in the securities of such investment company or investment trust; provided, however, that with respect to any fiduciary account to which fees are charged for such services, the fiduciary shall disclose (by prospectus, account statement or otherwise) to the current income beneficiaries of such account or to any third party directing investments the basis (expressed as a percentage of asset value or otherwise) upon which the fee is calculated. This section shall not, insofar as such authorization may be prohibited by the constitution of this state, authorize the investment of trust funds in the stock of any private corporations. Effective January 1, 2007, investments by trustees in common trusts, collective investment funds, and interests of investment companies and trusts, shall be governed by Chapter 3B instead of this section.



Section 19-3-120.2 - Standards for fiduciary investment and management.

(a) When investing, reinvesting, purchasing, acquiring, exchanging, selling and managing property for the benefit of another, a trustee, executor, administrator, guardian, conservator or other fiduciary, other than a trustee governed by Chapter 3B, shall act with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use to attain the purposes of the account. In making investment decisions, a fiduciary shall consider the role that the investment plays within the account's overall portfolio of assets and may consider the general economic conditions, the anticipated tax consequences of the investment, the anticipated duration of the account and the needs of the beneficiaries of the account.

(b) The propriety of an investment decision is to be determined by what a fiduciary knew or should have known at the time of the decision about the inherent nature and expected performance of the investment, the attributes of the account portfolio, the general economy, and the needs and objectives of the beneficiaries of the account as they existed at the time of the investment decision.

(c) Any fiduciary acting under a governing instrument shall not be liable to anyone whose interests arise from such instrument for the fiduciary's good faith reliance on the express provisions of such instrument. The standards set forth in this section may be expanded, restricted, or eliminated by express provisions in a governing instrument.

(d) In the absence of an express provision to the contrary in a governing instrument, a fiduciary may without liability continue to hold property received into an account at its inception or subsequently added to it or acquired pursuant to proper authority if and as long as the fiduciary, in the exercise of good faith and of reasonable prudence, may consider that retention to be in the best interest of the account or in furtherance of the goals of the governing instrument. Such property may include, among other things, stock in the fiduciary if a corporation, and stock in any corporation controlling, controlled by or under common control with the fiduciary.

(e) Nothing in this section shall abrogate or restrict the power of the appropriate court in a proper case to direct or permit a fiduciary to deviate from the terms of a governing instrument regarding the acquisition, investment, reinvestment, exchange, retention, sale or management of property.

(f) The provisions of this section shall apply to all fiduciary relations, other than trustee relations covered by Chapter 3B, now existing or hereafter created, but only to the fiduciary actions or inactions occurring after the effective date hereof. Effective January 1, 2007, the standards for fiduciary investment and management for trustees shall be governed by Chapter 3B instead of this section.



Section 19-3-121 - Interest-bearing warrants.

A trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, with the exercise of reasonable business prudence, in addition to any other investments now permitted by law, invest funds in interest-bearing warrants of any county board of education or city board of education in the State of Alabama, which warrants are secured by a pledge of a special county ad valorem tax for schools or a special district ad valorem tax for schools.



Section 19-3-122 - Securities issued or insured by secretary of housing and urban development.

It shall be lawful for trustees, executors, administrators, guardians and other fiduciaries, the State of Alabama and any of its departments, boards, institutions and agencies, and the municipalities, counties and other political subdivisions of the state to invest their funds and the moneys in their custody or possession eligible for investment in notes or bonds secured by mortgage or trust deed insured by the Secretary of Housing and Urban Development or his predecessor officer pursuant to the laws and regulations governing the insurance of such as now constituted or as hereafter amended and in debentures issued by such official.



Section 19-3-123 - Mortgages insured by secretary of housing and urban development - Investment.

It shall be lawful for trustees, executors, administrators, guardians and other fiduciaries to invest their funds and the moneys in their custody or possession eligible for investment in mortgages which have been accepted for insurance by the secretary of housing and urban development or his predecessor officer pursuant to Title 2 of the National Housing Act.

No law of this state requiring security upon which loans or investments may be made or prescribing the nature, amount or form of such security or prescribing or limiting the period for which loans or investments may be made shall be deemed to apply to loans or investments made pursuant to the foregoing paragraph.



Section 19-3-124 - Mortgages insured by secretary of housing and urban development - Sale, etc.

It shall be lawful for trustees, executors, administrators, guardians and other fiduciaries, upon the termination of their fiduciary relationships, whether by revocation or otherwise, to make distribution of assets consisting of mortgages insured by the Secretary of Housing and Urban Development or his predecessor officer in cash rather than in kind, and in order to carry out the foregoing provision, such trustees, executors, administrators, guardians, and other fiduciaries, upon the termination of such fiduciary relationships, are hereby granted full power and authority to sell, transfer and deliver all such mortgages to other mortgagees approved by the Secretary of Housing and Urban Development or his predecessor officer, and the delivery of the proceeds of a bona fide sale of any such mortgage to the beneficial owner shall constitute full acquittance to such fiduciary as to such mortgage.



Section 19-3-125 - Life, endowment, or annuity contracts.

In addition to any other investment now permitted by law, a guardian or trustee may invest the funds of his ward or of the beneficiary of the trust in life, endowment or annuity contracts of legal reserve life insurance companies duly qualified and authorized to write such business in the State of Alabama; provided, however, that the annual premium or premiums on such contracts purchased by such guardian or trustee shall not exceed 25 percent of the income of the ward or the beneficiary for any calendar year preceding the date of such purchase. The contract must contain the following options after it has been in force for three years or less: a cash surrender value option, a paid-up insurance or endowment option, and an extended insurance or endowment option. Such contract may be issued on the life or lives of the ward or wards, or beneficiary or beneficiaries of the trust or upon the life or lives of persons in whose life or lives such ward or beneficiary of the trust has an insurable interest. The proceeds or avails of such contract shall be the sole property of the person or persons whose funds are invested therein. The contract or policy form may provide reasonable forfeiture for nonpayment of premiums and must be a form of contract which has been approved by the Commissioner of Insurance of the State of Alabama. Whether such contract so specifically provides or not, the guardian or trustee shall have the right without order of court to exercise for the use of the ward or beneficiary of the trust, any option contained in such contract; except, that the guardian or trustee shall not have the right to borrow on security of said policy or its proceeds unless authorized to do so by order of the court having jurisdiction of the guardianship or trust.

The power given in this section is in addition to and not in derogation of any power of investment given a guardian or trustee under existing law, but to the extent that any statute now in force is in conflict herewith, the same shall be and is hereby repealed.



Section 19-3-126 - Tax anticipation bonds, etc., of certain counties.

Unless otherwise directed by the court having jurisdiction thereof, or by the will, trust agreement or other document which is the source of authority, any trustee, executor, administrator, guardian or one acting in any other fiduciary capacity, may, with the exercise of reasonable business prudence, in addition to any other investments now permitted by law, invest funds in the tax anticipation bonds, warrants, certificates of indebtedness or other security heretofore or hereafter issued by any county pursuant to Constitutional Amendment No. 76.



Section 19-3-127 - Bonds of Tennessee Valley Authority.

Bonds issued by the Tennessee Valley Authority under the provisions of the Tennessee Valley Authority Act of 1933, as amended or as the same may be hereafter amended, shall be legal investments for fiduciaries investing trust funds and for investments by savings banks and insurance companies organized under the laws of the state, and shall be eligible to be used as security for the deposit of funds of the state and its instrumentalities.



Section 19-3-128 - Debts incurred under National Housing Act and under acts of Congress relating to veterans' benefits.

All debts or extensions of credit incurred pursuant to any provision of the act of Congress known as the National Housing Act, as the same now exists or may hereafter be amended or supplemented, and all debts or extensions of credit incurred pursuant to any act of congress relating to veterans' benefits, as the same now exists or may hereafter be amended or supplemented, shall be legal investments for banks, insurance companies, savings and loan associations, trustees, fiduciaries of all types and for any other person, firm or corporation, and shall be free from any restrictions of this state as to the nature, forms, or amounts of any loans or investments.

The provisions of this section supersede the provisions of any act defining legal investments in any way contrary to the provisions hereof.



Section 19-3-129 - General rules of law govern trustee's liability.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-130 - Investment outside state.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-131 - Petition to obtain authority; notice.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-132 - Judgment on hearing.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.






Article 7 - Participation in Partnerships.

Section 19-3-150 - "Fiduciary" defined.

As used in this article, the term "fiduciary" means the executor of a will, the administrator of a decedent's estate or the trustee of an express inter vivos or testamentary trust, and includes both individual and corporate fiduciaries.



Section 19-3-151 - Right of fiduciary to participate in partnership; liability of fiduciary, estate and beneficial owners.

If permitted by the trust instrument or will under which he serves or by order of a court having jurisdiction of the estate or trust, a fiduciary may enter into a partnership agreement or arrangement with others or accept the assignment of or otherwise acquire, hold and dispose of an interest in a partnership, and in so doing may become either a general or a limited partner. In any such case, as to creditors of or claimants against such partnership and as to the other members of such partnership, the liability, if any, of such fiduciary for the debts and other liabilities of the partnership, whether ex contractu or ex delicto or otherwise, shall be limited to the assets of the trust or estate, or so much thereof as may be necessary to discharge such debts and liabilities, but no personal liability shall attach to the fiduciary or to the beneficial owners of the assets of the trust or estate.



Section 19-3-152 - Power of fiduciary to limit liability of estate or himself.

Nothing in this article shall be construed to prohibit a fiduciary from further limiting his liability, or the liability of the trust or estate which he represents, in any manner otherwise permitted by law.






Article 8 - Partition or Sale of Real or Personal Property.

Section 19-3-170 - Partition of freehold devised with contingent interest.

When any deceased tenant in common, joint tenant or coparcener of real estate shall have devised any freehold interest in such estate to any person, with a contingent interest by way of remainder, substitution or executory devise to any other person, born or unborn, the circuit court may, on the complaint of any person interested, order partition of such estate to be made between the devisee or devisees, the surviving cotenant or cotenants and the person having such contingent interest; and the judgment shall bind the parties and the person having such contingent interest, his heirs and assigns.



Section 19-3-171 - Sale of land held under trust deed.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-172 - Sale of land devised and held in trust.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-173 - Investment of proceeds of sale.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.






Article 9 - Removal of Trust Estate to Another State.

Section 19-3-190 - Power of circuit court to authorize removal of trust estate.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-191 - Petition to obtain removal; notice.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-192 - Judgment on hearing.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.






Article 10 - Appointment, Resignation and Removal of Trustees.

Division 1 - General Provisions.

Section 19-3-210 - Resignation.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-211 - Removal - Grounds.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-212 - Removal - Appointment of successor.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.






Division 2 - Removal of Trust Estate From Another State.

Section 19-3-230 - Application to appoint trustee.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-231 - Notice of hearing.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-232 - Appointment of trustee.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-233 - Bond.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-234 - Fees of register or clerk.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.









Article 11 - Succession or Appointment of New Trustees.

Section 19-3-250 - Power of circuit court to fill vacancy.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-251 - When circuit court must appoint new trustee; number of new trustees.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-252 - Survivorship between cotrustees.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-253 - Representative of deceased sole trustee to settle with succeeding trustee.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.






Article 12 - Principal and Income. Repealed.

Section 19-3-270 - Definitions.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.



Section 19-3-271 - Applicability of article; powers of settlor.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.



Section 19-3-272 - Income and principal; disposition.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.



Section 19-3-273 - Apportionment of income.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.



Section 19-3-274 - Corporate dividends and share rights.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.



Section 19-3-275 - Premium and discount obligations.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.



Section 19-3-276 - Principal used in business.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.



Section 19-3-277 - Principal comprising animals.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.



Section 19-3-278 - Disposition of natural resources.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.



Section 19-3-279 - Principal subject to depletion.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.



Section 19-3-280 - Unproductive estate.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.



Section 19-3-281 - Expenses - Trust estates.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.



Section 19-3-282 - Expenses - Nontrust estates.

Repealed by Act 2000-675, § 2, and Act 2001-344, § 1, effective January 1, 2001.






Article 13 - Private Foundations, Charitable Trusts, and Split-interest Trusts.

Section 19-3-300 - Trustee not to engage in certain acts subjecting trust to federal taxation.

Notwithstanding any provision to the contrary in the governing instrument or under any other law of this state and except as otherwise provided by judgment of a court or by a provision of the governing instrument, which in either case is entered or made after October 1, 1971, and expressly limits the applicability of this article, the trustee of a trust, whenever created, which is or is treated as a private foundation as defined in Section 509 of the Internal Revenue Code of 1954, a charitable trust as defined in Section 4947(a)(1) of the Internal Revenue Code of 1954, or a split-interest trust as defined in Section 4947(a)(2) of the Internal Revenue Code of 1954, during the period it is or is treated as a private foundation, charitable trust or split-interest trust as so defined:

(1) Shall not engage in any act of self-dealing as defined in Section 4941(d) thereof;

(2) Shall distribute for each taxable year not less than such amounts at such time and in such manner as not to subject the trust to the tax on undistributed income imposed by Section 4942 thereof;

(3) Shall not, if Section 4943 thereof is applicable, retain any excess business holdings as defined in subsection (c) of that section beyond the period permitted by that section;

(4) Shall not make any investment in such manner as to subject the trust to tax under Section 4944 thereof; and

(5) Shall not make any taxable expenditure as defined in Section 4945(d) thereof.



Section 19-3-301 - Power to amend trust instrument.

(a) The trustee of a trust, whenever created, which is or is treated as a private foundation as defined in Section 509 of the Internal Revenue Code of 1954, a charitable trust as defined in Section 4947(a)(1) of the Internal Revenue Code of 1954, or a split-interest trust as defined in Section 4947(a)(2) of the Internal Revenue Code of 1954, may amend the terms of the governing instrument to the extent necessary to bring the trust into conformity with the requirements for:

(1) Termination of private foundation status in the manner described in Section 507(b) thereof;

(2) Exemption of the trust from the taxes imposed by Sections 4941 to 4945, inclusive, thereof; or

(3) Exclusion of the trust from private foundation status under Section 509(a)(3) thereof, and for this latter purpose may release, extinguish or renounce any power contained in the governing instrument, may reduce or limit the charitable organizations or classes of charitable organizations in whose favor a power to select may be exercised and may appoint new or additional trustees.

(b) No amendment of the governing instrument shall be required in order to make effective the requirements of Section 19-3-300.

(c) If the trust is for the benefit of one or more named charitable organizations, the trustee shall first obtain the written consent of those organizations before making any amendment under subdivision (3) of subsection (a) of this section.



Section 19-3-302 - Rights and powers of courts and Attorney General not impaired.

Nothing in this article shall impair the rights and powers of the courts or the Attorney General of this state with respect to any trust. The provisions of Sections 19-3-300 and 19-3-301 shall not apply to any trust to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the instrument governing such trust and that the same may not properly be changed to conform to such sections.



Section 19-3-303 - Future provisions of federal internal revenue laws included.

All references to sections of the Internal Revenue Code of 1954 shall include future amendments to such sections and corresponding provisions of future internal revenue laws.






Article 14 - Actions of Trustees of Express Trusts. Repealed.

Section 19-3-320 - Definitions.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-321 - Trustee allowed to perform prudent person actions without prior court authorization.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-322 - Powers of trustee.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-323 - Termination of small trusts where continued administration too costly; actions by trustee to carry out trust purpose.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-324 - Actions trustee who is also beneficiary may not perform; powers of person who has right to remove trustee; parties in interest.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-325 - Concurrence of all co-trustees required.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-326 - Payment out of trust estate of expenses of trustee in defending or prosecuting proceedings in good faith.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-327 - Applicability of article.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 19-3-328 - Construction of article.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.









Chapter 3A - ALABAMA PRINCIPAL AND INCOME ACT.

Article 1 - Definitions and Fiduciary Duties.

Section 19-3A-101 - Short title.

This chapter shall be known and may be cited as the "Alabama Principal and Income Act."



Section 19-3A-102 - Definitions.

As used in this chapter, the following terms are defined as follows:

(1) ACCOUNTING PERIOD. A calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

(2) BENEFICIARY. Includes, in the case of a decedent's estate, an heir, legatee, and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(3) FIDUCIARY. A personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

(4) INCOME. Money or property that a fiduciary receives as current return from a principal asset. The term also includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in Article 4.

(5) INCOME BENEFICIARY. A person to whom net income of a trust is or may be payable.

(6) INCOME INTEREST. The right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

(7) INVENTORY VALUE. a. The cost of an asset that is purchased by the fiduciary, or b. the market value of an asset at the time the asset becomes subject to the trust; except that in the case of a testamentary trust, the fiduciary may use any value finally determined for the purposes of an estate or inheritance tax.

(8) MANDATORY INCOME INTEREST. The right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(9) NET INCOME. The total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period.

(10) PERSON. An individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(11) PRESUMPTIVE REMAINDER BENEFICIARY. Those persons who would be entitled to the principal of a trust if the income interest were immediately terminated, and if a trust contains a power of appointment, the holder of such power of appointment shall also be a presumptive remainder beneficiary.

(12) PRINCIPAL. Property transferred to or acquired by a fiduciary and held in trust for distribution to a remainder beneficiary when an income interest ends.

(13) REMAINDER BENEFICIARY. A person entitled to receive principal when an income interest ends.

(14) TERMS OF A TRUST. The manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

(15) TRUSTEE. An original, additional, or successor trustee, whether or not appointed or confirmed by a court.

(16) UNITRUST AMOUNT. An amount determined annually equal to a percentage (specified by the provisions of the governing instrument, the written notice referenced in Section 19-3A-106(a), the written instrument referenced in Section 19-3A-106(b), or the order of the court referenced in Section 19-3A-106(c), whichever is applicable) of the net fair market value of the trust assets, whether determined annually or averaged over a designated multiple year smoothing period.



Section 19-3A-103 - Fiduciary duties; general principles.

(a) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of Article 2 and Article 3, a fiduciary:

(1) Shall administer a trust or decedent's estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter;

(2) May administer a trust or decedent's estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter;

(3) Subject to the provisions of Section 19-3A-104, shall administer a trust or decedent's estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising the power to adjust under Section 19-3A-104(a) or the power to convert to a unitrust under Section 19-3A-106, if applicable, or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will, or this chapter, a fiduciary shall administer a trust or decedent's estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. The exercise of discretion in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.



Section 19-3A-104 - Trustee's power to adjust.

(a) If the terms of the trust expressly provide by specific reference to this section, then a trustee may have the power to adjust between principal and income to the extent the trustee considers necessary if (1) the trustee invests and manages trust assets as a prudent investor; (2) the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and (3) the trustee determines, after applying the rules in Section 19-3A-103(a), that the trustee is unable to comply with Section 19-3A-103(b).

(b) In deciding whether and to what extent to exercise the power conferred by subsection (a), a trustee shall consider all factors relevant to the trust and its beneficiaries, including, but not limited to:

(1) The nature, purpose, and expected duration of the trust;

(2) The intent of the settlor;

(3) The identity and circumstances of the beneficiaries;

(4) The needs for liquidity for the trust;

(5) The regularity of income to the trust;

(6) The need for preservation and appreciation of capital;

(7) The nature of the assets held in the trust and the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property;

(8) The extent to which an asset is used by a beneficiary;

(9) Whether an asset was purchased by the trustee or received from the settlor;

(10) The net amount allocated to income under the other sections of this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(11) Whether and to what extent the terms of the trust a. give the trustee the power to invade principal or accumulate income, or b. prohibit the trustee from invading principal or accumulating income;

(12) The extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(13) The actual and anticipated effect of economic conditions, inflation, and deflation upon principal and income; and

(14) The anticipated income and transfer tax consequences of an adjustment.

(c) Notwithstanding the power conferred by subsection (a), a trustee may not make an adjustment:

(1) That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify the transfer for a gift tax exclusion;

(3) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) That changes the amount that is permanently set aside for charitable purposes under a will or the terms of a trust, unless both income and principal are so set aside;

(5) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly;

(8) If the trustee is a beneficiary of the trust; or

(9) If the trust is an express unitrust under Section 19-3A-105 (relating to express unitrusts) or is a unitrust by reason of a conversion under Section 19-3A-106 (relating to power to convert to unitrust).

(d) If subsection (c)(5), subsection (c)(6), subsection (c)(7), or subsection (c)(8) applies to a trustee and there is more than one trustee, then the co-trustee to whom the provision does not apply may make the adjustment, unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (c)(1) through subsection (c)(7) or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c). The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) The trustee or any beneficiary of a trust covered by this chapter (or a trust to be created from a decedent's estate that is covered by this chapter) (1) may seek approval from a court of competent jurisdiction to be governed prospectively by this section, or (2) may at any time affirmatively elect to be governed prospectively by this section by obtaining the written consent of all of the current income beneficiaries and the presumptive remainder beneficiaries of the trust, and such written consent shall conclusively bind all persons who may have any interest in the affected trust, including all contingent remainder beneficiaries and potential appointees of the trust.



Section 19-3A-105 - Express unitrusts.

Except to the extent otherwise provided in the governing instrument, the following provisions shall apply to a trust which by its governing instrument requires distribution of a unitrust amount (whether payable in a single sum or in installments), such trust to be referred to as an "express unitrust":

(1) The income and net income of an express unitrust is the unitrust amount, but only if the unitrust amount is not less than three percent and not more than five percent of the net fair market value of the trust assets. If the unitrust amount is more than five percent of the net fair market value of the trust assets, the income and net income shall be five percent of the net fair market value of the trust assets, and the excess over five percent shall be considered to be principal of the trust.

(2) Expenses which would be deducted from income if the trust were not an express unitrust shall not be deducted from the unitrust amount.

(3) The trustee, from time to time, may determine the following:

a. The frequency of payment of the unitrust amount during the year;

b. Any adjustments to be made to the unitrust amount due to other payments from or contributions to the trust;

c. The valuation dates to use;

d. How nonliquid or hard to value assets shall be valued, how frequently to value them and whether to estimate their value;

e. Whether to omit from the calculations the value of trust property occupied, used, or possessed by a beneficiary; and

f. Any other matters necessary for the proper functioning of the unitrust that are not inconsistent with the governing instrument.



Section 19-3A-106 - Conversion to unitrust.

(a) Unless expressly prohibited by the governing instrument, a trustee may convert a trust into a unitrust as described in this section if all of the following apply:

(1) The trustee has concluded that the conversion will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust.

(2) The trustee gives written notice of the trustee's intention to convert the trust into a unitrust, including the trustee's initial decisions as set forth below, to all the qualified beneficiaries. The written notice shall include the following:

a. An explanation of how the unitrust will operate;

b. The effective date of the conversion to a unitrust;

c. The unitrust percentage to be used;

d. The provisions for prorating a unitrust distribution for a short year in which a beneficiary's right to payments commences or ceases;

e. Whether the net fair market value of the trust assets will be determined annually or averaged over a designated multiple year smoothing period; and

f. Such other matters as the trustee deems appropriate for the proper functioning of the unitrust, which may include such matters as:

1. Whether to omit from the calculations trust property occupied, used, or possessed by a beneficiary;

2. How nonliquid or hard to value assets shall be valued, how frequently to value them, and whether to estimate their value; or

3. Whether the trust assets will be valued annually or more frequently.

(3) There is at least one sui juris income beneficiary and at least one sui juris presumptive remainder beneficiary.

(4) No beneficiary, or a person who may represent and bind a beneficiary who is not sui juris, objects to the conversion to a unitrust in a writing delivered to the trustee within 60 days of the mailing of the notice under subdivision (2).

(5) If the trustee requests, the trustee receives consents from such beneficiaries as determined by the trustee.

(b)(1) Unless expressly prohibited by the governing instrument, the qualified beneficiaries of a trust may convert the trust into a unitrust as described in this section by a written instrument delivered to the trustee that sets forth all of the following:

a. A representation by the qualified beneficiaries that they have concluded that the conversion will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust;

b. The effective date of the conversion to a unitrust, which shall not be earlier than 60 days after the date the written instrument is delivered to the trustee, unless the trustee consents to an earlier date, provided that such earlier date is not earlier than the date the written instrument is delivered to the trustee;

c. The unitrust percentage to be used;

d. The provisions for prorating a unitrust distribution for a short year in which a beneficiary's right to payments commences or ceases;

e. Whether the net fair market value of the trust assets will be determined annually or averaged over a designated multiple year smoothing period; and

f. Such other matters as the beneficiaries deem appropriate for the proper functioning of the unitrust, which may include such matters as:

1. Whether to omit from the calculations trust property occupied, used, or possessed by a beneficiary,

2. How nonliquid or hard to value assets shall be valued, how frequently to value them, and whether to estimate their value, or

3. Whether the trust's assets will be valued annually or more frequently.

(2) A trust may not convert into a unitrust unless the written instrument is executed by all qualified beneficiaries and the trustee(s), whether directly or by representation.

(3) Notwithstanding the foregoing, a trustee, prior to the effective date of the conversion, may seek court confirmation that the foregoing representations and requirements have been satisfied, in which case the conversion will not be effective before the conversion is confirmed by the court.

(c)(1) The trustee or a qualified beneficiary may petition the court to review the conversion to a unitrust, even if any of the following apply:

a. A beneficiary timely objects to the conversion to a unitrust;

b. There are no sui juris income beneficiaries or sui juris presumptive remainder beneficiaries; or

c. The trustee does not consent.

(2) Unless expressly prohibited by the governing instrument, the court shall order the conversion if the court concludes:

a. that the conversion will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust; or

b. all qualified beneficiaries have consented to the conversion.

(3) The court shall make the following decisions which shall be set forth in the order of the court approving the conversion:

a. The effective date of the conversion to a unitrust;

b. The unitrust percentage to be used;

c. The provisions for prorating a unitrust distribution for a short year in which a beneficiary's right to payments commences or ceases;

d. Whether the net fair market value of the trust assets will be determined annually or averaged over a designated multiple year smoothing period; and

e. Such other matters as the court deems appropriate for the proper functioning of the unitrust, which may include such matters as:

1. Whether to omit from the calculations trust property occupied, used, or possessed by a beneficiary;

2. How nonliquid or hard to value assets shall be valued, how frequently to value them, and whether to estimate their value; or

3. Whether the trust assets will be valued annually or more frequently.

(4) Court costs shall be charged to the trust or as otherwise determined by the court.

(d) The unitrust percentage with respect to a converted unitrust to be used in determining the unitrust amount shall be not less than three percent nor more than five percent, unless otherwise ordered by the court.

(e) During the period of time that the trust is a converted unitrust, all of the following apply:

(1) Notwithstanding any provision of this chapter to the contrary, the term "income" or "net income" in the governing instrument shall mean the unitrust amount.

(2) The frequency of distributions shall be determined in accordance with the governing instrument.

(3) If the written notice referenced in subsection (a), the written instrument referenced in subsection (b), or the order of the court referenced in subsection (c) provides that the net fair market value of the trust assets will be averaged over a designated smoothing period, the net fair market value of the trust assets for purposes of determining the unitrust amount shall be the average of the net fair market value of the trust assets over the designated smoothing period.

(4) Any distribution in excess of the unitrust amount shall be deemed to have been paid out of the principal of the trust.

(5) Expenses which would be deducted from income if the trust were not a unitrust may not be deducted from the unitrust amount.

(f) A conversion to a unitrust does not affect a provision in the governing instrument directing or authorizing the trustee to distribute principal or authorizing a beneficiary to withdraw a portion or all of the principal.

(g) Except to the extent otherwise provided in the governing instrument, the written notice referenced in subsection (a), the written agreement referenced in subsection (b), or the order of the court referenced in subsection (c), the trustee, from time to time, may determine the following:

(1) The frequency of payment of the unitrust amount during the year;

(2) Any adjustments to be made to the unitrust amount due to other payments from or contributions to the trust;

(3) The valuation dates to use;

(4) How nonliquid or hard to value assets shall be valued, how frequently to value them, and whether to estimate their value;

(5) Whether to omit from the calculations the value of trust property occupied, used, or possessed by a beneficiary; and

(6) Any other matters necessary for the proper functioning of the unitrust that are not inconsistent with the written notice referenced in subsection (a), the written agreement referenced in subsection (b), or the order of the court referenced in subsection (c).

(h) Modification of the unitrust provisions of a converted unitrust may be implemented by the trustee following the same procedures as in subsection (a) for converting a trust into a unitrust with the exception that the written notice shall state the modifications, by the qualified beneficiaries following the same procedures as in subsection (b) for converting a trust into a unitrust with the exception that the written instrument shall state the modifications, or by the court pursuant to the petition of a beneficiary or the trustee. Modifications shall be set forth in the notice, written instrument, or court order, as the case may be, that makes the modification. Modification may include any of the following:

(1) Changes or additions to any of the matters set forth in, or that could have been set forth in, the original notice, written instrument or court order, as the case may be, or any subsequent modifications thereto;

(2) Provisions for a distribution of net income, as would be determined if the trust were not a unitrust, in excess of the unitrust distribution if such distribution is necessary to preserve a tax benefit; or

(3) Reversions from a unitrust, in which case the trust shall be administered in accordance with its provisions prior to its conversion to a unitrust. Upon reconversion, the power to adjust under Section 19-3A-104, if any, shall be revived.

(i) A trust may not be converted into a unitrust in any of the following circumstances:

(1) If payment of the unitrust amount would change the aggregate annual amount payable to a beneficiary as a fixed annuity;

(2) If the trust is an "Institutional Fund" governed by the provisions of Section 19-3C-1, et seq.;

(3) If the conversion would reduce any amount permanently set aside for charitable purposes under the governing instrument which is not expressed under the governing instrument as "income" or "net income" or determined pursuant to the terms of the governing instrument by reference to "income" or "net income";

(4) If the conversion would reduce the value of any interest for which a federal estate or gift tax charitable deduction has been taken, or would cause the reduction of an amount being disbursed or to be disbursed to a charity for which an income, estate, or gift tax deduction has been taken;

(5) If possessing or exercising the power to convert would cause an individual to be treated as the owner of all or part of the trust for federal income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to convert;

(6) If possessing or exercising the power to convert would cause all or part of the trust assets to be subject to federal estate or gift tax with respect to an individual, and the assets would not be subject to federal estate or gift tax with respect to the individual if the trustee did not possess the power to convert; or

(7) If the conversion would result in the disallowance of a federal estate or gift tax marital or charitable deduction which would be allowed if the trustee did not have the power to convert.

(j)(1) If subsection (i)(5) or subsection (i)(6) applies because a trustee is a beneficiary and there is more than one trustee, a co-trustee to whom the provision does not apply may convert the trust unless the exercise of the power by the remaining trustee or trustees is prohibited by the governing instrument.

(2) If subsection (i)(5) or subsection (i)(6) applies to all the trustees, the trustees may petition the court to direct a conversion or the beneficiaries may convert under subsection (b).

(k) (1) A trustee may release the power conferred by subsection (a) to convert to a unitrust if any of the following apply:

a. The trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (i)(5), subsection (i)(6), or subsection (i)(7).

b. The trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (i).

(2) The release may be permanent or for a specified period, including a period measured by the life of an individual.






Article 2 - Decedent's Estate or Terminating Income Interest.

Section 19-3A-201 - Determination and distribution of net income.

After the decedent's death, in the case of a decedent's estate, or after an income interest in a trust ends, the following rules apply:

(a) If property is specifically given to a beneficiary by will or by trust, then the fiduciary of the decedent's estate or of the terminating income interest shall distribute the net income and net principal receipts to the beneficiary who is to receive the specifically given property, subject to the following rules:

(1) The net income and principal receipts from the specifically given property are determined by including all of the amounts the fiduciary receives or pays with respect to the specifically given property, whether such amounts accrued or became due before, on, or after the date of the decedent's death or the date upon which an income interest in a trust terminates, and by making a reasonable provision for amounts that the fiduciary believes the decedent's estate or terminating income interest may become obligated to pay after the specifically given property is distributed.

(2) A fiduciary may not reduce principal or income receipts from the specifically given property on account of a payment described in Section 19-3A-501 or Section 19-3A-502 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from property other than the specifically given property or to the extent that the fiduciary recovers or expects to recover the payment from a third party.

(b) If a beneficiary is to receive a pecuniary amount (1) outright, in the case of a decedent's estate or (2) outright from a trust after an income interest ends, then a fiduciary shall distribute to the beneficiary the interest or other amount provided by the will, the terms of the trust, or applicable law. The interest shall be paid from net income as determined under subsection (c) or from principal, to the extent that net income is insufficient.

(c) A fiduciary shall determine the remaining net income of the decedent's estate or terminating income interest as provided in Article 3 through Article 5 and by:

(1) Including in net income all income from property used to discharge liabilities;

(2) Paying from income or principal, in the fiduciary's discretion, a. fees of attorneys, accountants, and fiduciaries; b. court costs and other expenses of administration; and c. interest on death taxes. The fiduciary may pay these expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction, but only to the extent that the payment of these expenses from income will not cause the reduction or loss of the deduction; and

(3) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the decedent's estate or terminating income interest by the will, the terms of the trust, or applicable law.

(d) A fiduciary shall distribute the remaining net income in the manner described in Section 19-3A-202 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(e) In calculating the interest pursuant to subsection (b), the fiduciary shall use the interest rate for 180-day U.S. Treasury bills as of (1) the thirtieth day following the date on which the time for filing verified claims against the decedent's estate expires, or (2) the date upon which an income interest ends.



Section 19-3A-202 - Distribution to residuary and remainder beneficiaries.

(a) Each beneficiary described in Section 19-3A-201(d) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using inventory values as of the appropriate distribution dates.

(b) In determining a beneficiary's share of net income, the following rules apply:

(1) The beneficiary's fractional interest in the undistributed principal assets shall be calculated without regard to property specifically given to the beneficiary and property required to pay pecuniary amounts not in trust.

(2) The beneficiary's fractional interest in the undistributed principal assets shall be calculated on the basis of the aggregate inventory value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, then the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(e) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.






Article 3 - Apportionment at Beginning and End of Income Interest.

Section 19-3A-301 - When right to income begins and ends.

(a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, then on the date an asset becomes subject to a trust or a successive income interest.

(b) An asset becomes subject to a trust at the following times:

(1) In the case of an asset that is transferred to a trust during the transferor's life, on the date such asset is transferred to the trust;

(2) In the case of an asset that becomes subject to a trust by reason of a will, on the date of a testator's death, even if there is an intervening period of administration of the testator's estate; or

(3) In the case of an asset that is transferred to a fiduciary by a third party because of the individual's death, on the date of an individual's death.

(c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.

(d) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a fiduciary may distribute income.



Section 19-3A-302 - Apportionment of receipts and disbursements upon decedent's death or when income interest begins.

(a) A fiduciary shall allocate an income receipt or disbursement, other than one to which Section 19-3A-201(a) applies, to principal in the following instances:

(1) In the case of a decedent's estate, if its due date occurs before the date of a decedent's death; or

(2) In the case of a trust or successive income interest, if its due date occurs before an income interest begins.

(b) A fiduciary shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement shall be treated as accruing from day to day if its due date is not periodic or if it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins shall be allocated to principal and the balance shall be allocated to income.

(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, then there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which Section 19-3A-401 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic (1) for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or (2) for distributions customarily made by an entity at regular intervals.



Section 19-3A-303 - Apportionment when income interest ends.

(a) For the purposes of this section, "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b) Except as provided in subsection (c), on the date when a mandatory income interest ends, the fiduciary shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the mandatory income beneficiary's share of the undistributed income that is not disposed of under the terms of the trust.

(c) If, immediately before the income interest ends, the mandatory income beneficiary has an unqualified power to revoke more than five percent of the trust, then the undistributed income from the portion of the trust that may be revoked shall be added to principal.

(d) When a fiduciary's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the fiduciary shall prorate the final payment.






Article 4 - Allocation of Receipts During Administration.

Section 19-3A-401 - Character of receipts.

(a) For purposes of this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a fiduciary has an interest other than (1) a trust or decedent's estate to which Section 19-3A-402 applies, (2) a business or activity to which Section 19-3A-403 applies, or (3) an asset-backed security to which Section 19-3A-415 applies.

(b) Except as otherwise provided in this section, a fiduciary shall allocate to income money received from an entity.

(c) A fiduciary shall allocate the following receipts from an entity to principal:

(1) Property other than money except in cases when the fiduciary has the choice to receive dividends or similar payments either in cash or in the shares or similar ownership interests of the corporation or other business entity, in which case, the fiduciary shall allocate the receipts to income;

(2) Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3) Money received in total or partial liquidation of the entity; and

(4) Money received from an entity that is a regulated investment company or a real estate investment trust, if the money distributed is a capital gain dividend for federal income tax purposes.

(d) For purposes of subsection (c)(3), money is received in partial liquidation to the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation.

(e) A fiduciary may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.



Section 19-3A-402 - Distributions from trust or decedent's estate.

A fiduciary shall allocate to income an amount received as a distribution of income from a trust or a decedent's estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or decedent's estate. If a fiduciary purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a fiduciary, then Section 19-3A-401 or Section 19-3A-415 applies to a receipt from such a trust.



Section 19-3A-403 - Business and other activities conducted by fiduciary.

(a) If a fiduciary who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or other activity instead of accounting for it as part of the trust's general accounting records, then the fiduciary may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A fiduciary who accounts separately for a business or other activity may determine the extent to which net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets and the other reasonably foreseeable needs of the business or other activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a fiduciary sells assets of the business or other activity, other than in the ordinary course of the business or activity, then the fiduciary shall account for the net amount received as principal in the trust's general accounting records to the extent the fiduciary determines that the amount received is no longer required in the conduct of the business or other activity.

(c) Businesses and other activities for which a fiduciary may maintain separate accounting records include:

(1) Retail, manufacturing, service, and other traditional business activities;

(2) Farming;

(3) Raising and selling livestock and other animals;

(4) Managing rental properties;

(5) Extracting minerals and other natural resources;

(6) Timber operations; and

(7) Activities to which Section 19-3A-414 applies.



Section 19-3A-404 - Principal receipts.

A fiduciary shall allocate to principal:

(1) To the extent not allocated to income under this chapter, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its fiduciary as beneficiary;

(2) Subject to any contrary rules in Section 19-3A-401 through Section 19-3A-415, money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit;

(3) Amounts recovered from third parties to reimburse the trust because of disbursements described in Section 19-3A-502(c) or for other reasons not based on the loss of income;

(4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) Net income received in an accounting period during which there is no beneficiary to whom a fiduciary may or must distribute income; and

(6) Other receipts as provided in Section 19-3A-408 through Section 19-3A-415.



Section 19-3A-405 - Rental property.

To the extent the fiduciary does not account for receipts from rental property pursuant to Section 19-3A-403, the fiduciary shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, shall be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the fiduciary's contractual obligations have been satisfied with respect to that amount.



Section 19-3A-406 - Bonds and other obligations.

(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on a bond or an obligation to pay money to the fiduciary shall be allocated to income.

(b) Except as provided for in subsection (c) and subsection (d), a fiduciary shall allocate to principal any gain or loss realized upon the sale or maturity of any bond or obligation to pay money to the fiduciary, regardless of how such bond or other obligation was acquired.

(c) A fiduciary shall allocate to income the difference between inventory value or cost, and the amount realized upon sale or maturity, if greater, for bonds or other obligations that do not bear interest, regardless of how or when such bond or other obligation was acquired.

(d) For bonds or other obligations that are acquired by a fiduciary subsequent to the time the principal was established and whose cost is greater than their par or maturity value, the fiduciary shall amortize periodically out of income the premium paid, and upon sale or maturity, shall allocate to principal any gain or loss realized thereon.

(e) This section does not apply to a bond or other obligation to which Section 19-3A-409, Section 19-3A-410, Section 19-3A-411, Section 19-3A-412, Section 19-3A-414, or Section 19-3A-415 applies.



Section 19-3A-407 - Insurance policies and similar contracts.

(a) Except as otherwise provided in subsection (b), a fiduciary shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its fiduciary is named as beneficiary, including a contract that insures the trust or its fiduciary against loss for damage to, destruction of, or loss of title to a trust asset. The fiduciary shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A fiduciary shall allocate to income proceeds of a contract that insures the fiduciary against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to Section 19-3A-403, loss of profits from a business.

(c) This section does not apply to a contract to which Section 19-3A-409 applies.



Section 19-3A-408 - Insubstantial allocations not required.

(a) If a fiduciary determines that an allocation between principal and income required by Section 19-3A-409, Section 19-3A-410, Section 19-3A-411, Section 19-3A-412, or Section 19-3A-415 is insubstantial, then the fiduciary may allocate the entire amount to principal, unless one of the circumstances described in Section 19-3A-104(c) applies to the allocation. This power may be exercised by a co-trustee in the circumstances described in Section 19-3A-104(d) and may be released for the reasons and in the manner described in Section 19-3A-104(e). For purposes of this subsection, the circumstances set forth in Section 19-3A-104(c), Section 19-3A-104(d), and Section 19-3A-104(e) shall be applied whether or not Section 19-3A-104 is otherwise applicable to the trust.

(b) Nothing in this section imposes a duty on the fiduciary to make an allocation pursuant to this section, and the fiduciary is not liable for failure to make an allocation pursuant to this section.



Section 19-3A-409 - Deferred compensation, annuities, and similar payments.

(a) In this section:

(1) "Payment" means a payment that a fiduciary may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f), and (g), the term also includes any payment from any separate fund, regardless of the reason for the payment.

(2) "Separate fund" includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment or portion thereof is characterized by other sections of this chapter as income in the hands of the payer, a fiduciary shall allocate such payment or portion thereof to income. The fiduciary shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as income to the payer by other sections of this chapter.

(c) To the extent that a payment is not allocated between income and principal pursuant to subsection (b), a fiduciary shall allocate to income ten percent (10%) of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or if the payment received by the fiduciary is the entire amount to which the fiduciary is entitled, then the fiduciary shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made" to the extent that it is made because the fiduciary exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (e), subsections (f) and (g) apply and subsections (b) and (c) do not apply in determining the allocation of a payment made from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under Section 2056(b)(7) of the Internal Revenue Code of 1986, as amended, 26 U.S.C. Section 2056(b)(7), as amended, has been made; or

(2) A trust that qualifies for the marital deduction under Section 2056(b)(5) of the Internal Revenue Code of 1986, as amended, 26 U.S.C. Section 2056(b)(5), as amended.

(e) Subsections (d), (f), and (g) do not apply if and to the extent that the series of payments would, without the application of subsection (d), qualify for the marital deduction under Section 2056(b)(7)(C) of the Internal Revenue Code of 1986, as amended, 26 U.S.C. Section 2056(b)(7)(C), as amended.

(f) A fiduciary shall make a reasonable effort to determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the fiduciary shall make a demand on the person administering the separate fund to distribute the internal income to the trust. The fiduciary shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The fiduciary shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the fiduciary shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a fiduciary cannot determine the internal income of a separate fund pursuant to subsection (f) but can determine the value of the separate fund, the internal income of the separate fund for the accounting period is deemed to equal four percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the fiduciary can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund for the accounting period is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under Section 7520 of the Internal Revenue Code of 1986, as amended, 26 U.S.C. Section 7520, as amended, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which Section 19-3A-410 applies.

(i) If a trust holds one or more separate funds and is an express unitrust under Section 19-3A-105, or is a unitrust by reason of conversion under Section 19-3A-106 (relating to power to convert to unitrust), the following rules shall apply:

(1) Income or net income from the separate funds shall be determined as provided in the governing instrument in the case of an express unitrust under Section 19-3A-105, or the written notice referenced in Section 19-3A-106(a), the written instrument referenced in Section 19-3A-106(b), or the order of the court referenced in Section 19-3A-106(c) in the case of a trust converted to a unitrust.

(2) If subdivision (1) does not apply and the fiduciary can determine the value of the separate fund, income or net income with respect to such separate fund shall be an amount equal to the unitrust percentage multiplied by the value in the manner applied pursuant to Section 19-3A-105 or Section 19-3A-106, as the case may be.

(3) If subdivision (1) does not apply and the fiduciary cannot determine the value of the separate fund, income or net income with respect to such separate fund shall be determined in the manner provided in the foregoing provisions of this section.



Section 19-3A-410 - Liquidating assets.

(a) In this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to Section 19-3A-409, natural resources subject to Section 19-3A-411, timber subject to Section 19-3A-412, an activity subject to Section 19-3A-414, an asset subject to Section 19-3A-415, or any asset for which the fiduciary establishes a reserve for depreciation under Section 19-3A-503.

(b) A fiduciary shall allocate to income ten percent (10%) of the receipts from a liquidating asset and the balance to principal.



Section 19-3A-411 - Minerals, water, and other natural resources.

(a) To the extent that a fiduciary accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the fiduciary shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt shall be allocated to income.

(2) If received from a production payment, a receipt shall be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance shall be allocated to principal.

(3) If an amount received as a royalty payment, shut-in-well payment, take-or-pay payment, bonus, or a delay rental that is more than nominal, then ninety percent (90%) shall be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in subdivisions (1), (2), or (3), then ninety percent (90%) of the net amount received shall be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable shall be allocated to income. If the water is not renewable, then ninety percent (90%) of the amount shall be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on January 1, 2001, then the fiduciary may allocate receipts from the interest as provided in this chapter or in the manner used by the fiduciary before January 1, 2001. If the trust acquires an interest in minerals, water, or other natural resources after January 1, 2001, then the fiduciary shall allocate receipts from the interest as provided in this chapter.



Section 19-3A-412 - Timber.

(a) To the extent that a fiduciary accounts for receipts from the sale of timber and related products pursuant to this section, the fiduciary shall allocate the net receipts first to principal, based upon the volume of the timber at the time of transfer to the trust or decedent's estate. The balance shall be allocated eighty percent (80%) to income and the balance to principal.

(b) In determining net receipts as provided for in subsection (a), a fiduciary shall deduct the following expenses related to the sale of timber and related products from gross receipts:

(1) Management expenses;

(2) Legal and accounting expenses and fees;

(3) Sales commissions;

(4) Reforestation expenses; and

(5) Any necessary timber stand improvement expense that is recognized and accepted as good forest management practice at the time of sale.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust or decedent's estate.

(d) If a trust owns an interest in timberland on January 1, 2001, then the fiduciary shall allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the fiduciary before January 1, 2001. If the trust acquires an interest in timberland after January 1, 2001, then the fiduciary shall allocate net receipts from the sale of timber and related products as provided in this section.



Section 19-3A-413 - Property not productive of income.

(a) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the fiduciary transfers from principal to income pursuant to Section 19-3A-104, if applicable, and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, then the spouse may require the fiduciary (1) to make property productive of income, (2) to convert property within a reasonable time or (3) to exercise the power conferred by Section 19-3A-104(a), if applicable. The fiduciary may decide which action or combination of actions to take.

(b) In cases not governed by subsection (a), a fiduciary shall allocate to principal the proceeds from the sale or other disposition of an asset without regard to the amount of income the asset produces during any accounting period.



Section 19-3A-415 - Asset-backed securities.

(a) In this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets (1) only the interest or other current return thereon or (2) only the proceeds other than interest or current return. The term does not include an asset to which Section 19-3A-401 or Section 19-3A-409 applies.

(b) If a trust receives a payment that includes interest or other current return and other proceeds of the collateral financial assets, then the fiduciary (1) shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return; and (2) shall allocate the balance of the payment to principal.

(c) If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security within a 12-month period, then the fiduciary shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security within a period exceeding 12 months, then the fiduciary shall allocate ten percent (10%) of the payment to income and the balance to principal.



Section 19-3A-414 - Derivative instruments and options.

(a) In this section, "derivative instrument" means a contract, a financial instrument, or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a fiduciary does not account under Section 19-3A-403 for transactions in derivative instruments, the fiduciary shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a fiduciary grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the fiduciary or other owner of the asset is required to deliver the asset if the option is exercised, then an amount received for granting the option shall be allocated to principal. An amount paid to acquire the option shall be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, shall be allocated to principal.






Article 5 - Allocation of Disbursements During Administration of Trust or Decendent's Estate.

Section 19-3A-501 - Disbursements from income.

A trustee shall make the following disbursements from income to the extent that they are not disbursements to which Section 19-3A-201(c)(2) or Section 19-3A-201(c)(3) applies:

(a) All of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee, to the extent not charged to principal pursuant to Section 19-3A-502(a)(1);

(b) All expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests, to the extent not charged to principal pursuant to Section 19-3A-502(a)(1);

(c) All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest;

(d) All recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset; and

(e) All disbursements related to environmental matters, to the extent not charged to principal pursuant to Section 19-3A-502(c).



Section 19-3A-502 - Disbursements from principal.

(a) A trustee shall make the following disbursements from principal:

(1) An amount, not to exceed fifty percent (50%), of the disbursements described in Section 19-3A-501(a) and Section 19-3A-501(b);

(2) All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

(3) Payments on the principal of a trust debt;

(4) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5) Premiums paid on a policy of insurance not described in Section 19-3A-501(d), of which the trust is the owner and beneficiary; and

(6) Estate, inheritance, and other transfer taxes, including penalties thereon, apportioned to the trust which carries the name of the estate.

(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, then the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

(c) A trustee may charge all disbursements related to environmental matters to principal or income, as provided by applicable law.



Section 19-3A-503 - Transfers from income to principal for depreciation.

(a) In this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one year.

(b) A fiduciary may transfer from income to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation in any of the following circumstances:

(1) As to the portion of a. real property used or available for use by a beneficiary as a residence or b. tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) During the administration of a decedent's estate; or

(3) If the fiduciary is accounting separately for the business or activity in which the asset is used, pursuant to Section 19-3A-403.

(c) An amount transferred from income to principal need not be held as a separate fund.



Section 19-3A-504 - Transfers from income to reimburse principal.

(a) If a fiduciary makes or expects to make a principal disbursement described in this section, then the fiduciary may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which subsection (a) applies include the following, but only to the extent that the fiduciary has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions; and

(4) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments.

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, then a fiduciary may continue to transfer amounts from income to principal as provided in subsection (a).



Section 19-3A-505 - Income taxes.

(a) A tax required to be paid by a fiduciary based on receipts allocated to income shall be paid from income.

(b) A tax required to be paid by a fiduciary based on receipts allocated to principal shall be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a fiduciary on the trust's share of an entity's taxable income shall be paid as follows:

(1) From income to the extent that receipts from the entity are allocated only to income;

(2) From principal to the extent that receipts from the entity are allocated only to principal;

(3) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) From principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a) through (c), the fiduciary shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.



Section 19-3A-506 - Adjustments between principal and income because of taxes.

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from any of the following:

(1) Elections and decisions, other than those described in subsection (b), that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving a decedent's estate, a trust, or a distribution from a decedent's estate or a trust; or

(3) The ownership by a decedent's estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the decedent's estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by a decedent's estate, trust, or beneficiary are decreased, then each decedent's estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement shall equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each decedent's estate, trust, or beneficiary whose income taxes are reduced shall be the same as its proportionate share of the total decrease in income tax. A decedent's estate or a trust shall reimburse principal from income.






Article 6 - Miscellaneous Provisions.

Section 19-3A-601 - Uniformity of application and construction.

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 19-3A-602 - Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, then the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



Section 19-3A-603 - Effective date.

This chapter shall become effective on January 1, 2001, and shall apply to every trust and decedent's estate created on or after such date.



Section 19-3A-604 - Application to existing trusts and estates.

This chapter shall become applicable on January 1, 2001, to every trust and decedent's estate already in existence on January 1, 2001, and to every testamentary trust to be created on or after January 1, 2001, from a decedent's estate that is already in existence on January 1, 2001; provided, however, at any time prior to January 1, 2003, any such pre-existing trust or decedent's estate (or testamentary trust to be created from a pre-existing estate) shall have the right to elect to continue operating under the law in effect prior to this chapter. Any fiduciary, income beneficiary, or presumptive remainder beneficiary of an affected trust or estate shall have the right to make the election to continue operating under the law in effect prior to this chapter, which election shall be made by a written instrument delivered to, or executed by, the fiduciary and placed with the fiduciary's records. The decision of whether to make such election by the fiduciary or by any income beneficiary or presumptive remaindermen shall conclusively bind all persons who may have any interest in the affected trust, including all contingent remaindermen and potential appointees of the affected trust or estate.



Section 19-3A-605 - Consent of beneficiaries.

A fiduciary may at any time obtain the written consent of all of the current income beneficiaries and presumptive remainder beneficiaries of a trust or decedent's estate as to the fiduciary's exercise of any discretion granted under this chapter, including the application of the chapter to pre-existing trusts or decedent's estates, and such written consent shall conclusively bind all persons who may have any interest in the affected trust or decedent's estate, including all contingent remainder beneficiaries and potential appointees of the affected trust or decedent's estate.



Section 19-3A-606 - Applicability to tenant and remainder interests.

This chapter shall govern the ascertainment of income and principal, and the apportionment of receipts and disbursements between tenant and remainderman, in all cases where a principal has been established with or, unless otherwise stated in this chapter, without the interposition of a trust; except that in the establishment of the principal, provision may be made touching all matters covered by this chapter, and the person establishing the principal may direct the manner of ascertainment of income and principal and the apportionment of receipts and disbursements or grant discretion to the trustee or other person to do so, and such provision and direction, where not otherwise contrary to law, shall control notwithstanding this chapter. This section is intended to be declarative of the law of Alabama from the time of enactment of the Alabama Principal and Income Act pursuant to this chapter.



Section 19-3A-607 - Applicability of Section 19-3A-409.

Section 19-3A-409, as amended by Act 2012-550, applies to a trust described in Section 19-3A-409(d) on and after the following dates:

(1) If the trust is not funded as of January 1, 2013, the date of the decedent's death.

(2) If the trust is initially funded in the calendar year beginning January 1, 2013, the date of the decedent's death.

(3) If the trust is not described in subdivision (1) or (2), January 1, 2013.



Section 19-3A-608 - Application of Alabama Uniform Trust Code.

The provisions of the Alabama Uniform Trust Code apply to the Alabama Principal and Income Act, except to the extent the provisions are inconsistent with the provisions of this chapter.









Chapter 3B - ALABAMA UNIFORM TRUST CODE.

Section 19-3B-101 - Short title.

This chapter may be cited as the Alabama Uniform Trust Code.



Section 19-3B-102 - Scope.

This chapter applies to express trusts, charitable or noncharitable, and trusts created pursuant to a statute, judgment, or decree that requires the trust to be administered in the manner of an express trust.



Section 19-3B-103 - Definitions.

In this chapter:

(1) ACTION, with respect to an act of a trustee, includes a failure to act.

(2) ASCERTAINABLE STANDARD means a standard relating to an individual's health, education, support, or maintenance within the meaning of Section 2041(b)(1)(A) or 2514(c)(1) of the Internal Revenue Code of 1986, as in effect on January 1, 2007, or as later amended.

(3) BENEFICIARY means a person that:

(A) has a present or future beneficial interest in a trust, vested or contingent; or

(B) in a capacity other than that of trustee, holds a power of appointment over trust property.

(4) CHARITABLE TRUST means a trust, or portion of a trust, created for a charitable purpose described in Section 19-3B-405(a).

(5) CONSERVATOR means a person appointed by the court to administer the estate of a minor or adult individual.

(6) ENVIRONMENTAL LAW means a federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment.

(7) GUARDIAN means a person who has qualified as a guardian of a minor or incapacitated person pursuant to parental or spousal nomination or court appointment and includes a limited guardian as described in Section 26-2A-78(e) and Section 26-2A-105(c), but excludes one who is merely a guardian ad litem.

(8) INTERESTS OF THE BENEFICIARIES means the beneficial interests provided in the terms of the trust.

(9) JURISDICTION, with respect to a geographic area, includes a state or country.

(10) PERSON means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(11) POWER OF WITHDRAWAL means a presently exercisable general power of appointment other than a power exercisable by a trustee which is limited by an ascertainable standard, or which is exercisable by another person only upon consent of the trustee or a person holding an adverse interest.

(12) PRESUMPTIVE REMAINDER BENEFICIARY means a person who would be entitled to the principal of a trust if the income interest were immediately terminated, and if a trust contains a power of appointment, then the holder of such power of appointment shall also be a presumptive remainder beneficiary.

(13) PROPERTY means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein. Property includes choses in action, claims, and interests created by beneficiary designation under policies of insurance, financial instruments and deferred compensation and other retirement arrangements, whether revocable or irrevocable.

(14) QUALIFIED BENEFICIARY means a living beneficiary who, on the date the beneficiary's qualification is determined:

(A) is a distributee or permissible distributee of trust income or principal;

(B) would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in paragraph (A) terminated on that date, but the termination of those interests would not cause the trust to terminate; or

(C) would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

(15) REVOCABLE, as applied to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest.

(16) SETTLOR means a person, including a testator, who creates, or contributes property to, a trust. If more than one person creates or contributes property to a trust, then each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion.

(17) SPENDTHRIFT PROVISION means a term of a trust which restrains both voluntary and involuntary transfer of a beneficiary's interest.

(18) STATE means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band recognized by federal law or formally acknowledged by a state.

(19) TERMS OF A TRUST means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

(20) TRUST INSTRUMENT means an instrument executed by the settlor that contains terms of the trust, including any amendments thereto.

(21) TRUSTEE includes an original, additional, and successor trustee, and a co-trustee.



Section 19-3B-104 - Knowledge.

(a) Subject to subsection (b), a person has knowledge of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know it.

(b) An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.



Section 19-3B-105 - Default and mandatory rules.

(a) Except as otherwise provided in the terms of the trust, this chapter governs the duties and powers of a trustee, relations among trustees, and the rights and interests of a beneficiary.

(b) The terms of a trust prevail over any provision of this chapter except:

(1) the requirements for creating a trust;

(2) the duty of a trustee to act in good faith and in accordance with the terms and purposes of the trust and the interest of the beneficiaries;

(3) the requirement that a trust and its terms be for the benefit of its beneficiaries, and that the trust have a purpose that is lawful, not contrary to public policy, and possible to achieve;

(4) the power of the court to modify or terminate a trust under Sections 19-3B-410 through 19-3B-416;

(5) the effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in Article 5;

(6) the power of the court under Section 19-3B-702 to require, dispense with, or modify or terminate a bond;

(7) the power of the court under Section 19-3B-708(b) to adjust a trustee's compensation, as specified in the terms of the trust or by written agreement, which is unreasonably low or high;

(8) the duty under Section 19-3B-813(a)(2) to respond to the request of a qualified beneficiary of an irrevocable trust for trustee's reports and other information reasonably related to the administration of a trust;

(9) the effect of an exculpatory term under Section 19-3B-1008;

(10) the rights under Sections 19-3B-1010 through 19-3B-1013 of a person other than a trustee or beneficiary;

(11) periods of limitation for commencing a judicial proceeding;

(12) the power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice; and

(13) a proceeding as provided in Sections 19-3B-203 through 19-3B-205.



Section 19-3B-106 - Common law of trusts; principles of equity.

The common law of trusts and principles of equity supplement this chapter, except to the extent modified by this chapter or another statute of this state.



Section 19-3B-107 - Governing law.

The meaning and effect of the terms of a trust are determined by:

(1) the law of the jurisdiction designated in the terms unless the designation of that jurisdiction's law is contrary to a strong public policy of the jurisdiction having the most significant relationship to the matter at issue; or

(2) in the absence of a controlling designation in the terms of the trust, the law of the jurisdiction having the most significant relationship to the matter at issue.



Section 19-3B-108 - Principal place of administration.

(a) Without precluding other means for establishing a sufficient connection with the designated jurisdiction, terms of a trust designating the principal place of administration are valid and controlling if:

(1) a trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction; or

(2) all or part of the administration occurs in the designated jurisdiction.

(b) A trustee shall administer the trust at a place appropriate to its purposes, its administration, and the interests of the beneficiaries; provided, however, a trustee shall not be required to transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States.

(c) Without precluding the right of the court to order, approve, or disapprove a transfer, the trustee may transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States, provided that the transfer is to a place appropriate to the trust's purposes, its administration and the interests of the beneficiaries.

(d) The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration to another state or to a jurisdiction outside of the United States not less than 30 days before initiating the transfer. The notice of proposed transfer must include:

(1) the name of the jurisdiction to which the principal place of administration is to be transferred;

(2) the address and telephone number at the new location at which the trustee can be contacted;

(3) an explanation of the reasons for the proposed transfer;

(4) the date on which the proposed transfer is anticipated to occur; and

(5) the date, not less than 30 days after the giving of the notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer.

(e) The authority of a trustee under this section to transfer a trust's principal place of administration to another state or to a jurisdiction outside of the United States terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.

(f) In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to Section 19-3B-704.

(g) Unless otherwise designated in the trust instrument, the principal place of administration of a trust is the usual place where the day-to-day activity of the trust is carried on by the trustee or its representative who is primarily responsible for the administration of the trust. If the principal place of administration of the trust cannot be determined pursuant to the foregoing sentence, then it shall be determined as follows:

(1) If the trust has a single trustee, then the principal place of administration of the trust is the trustee's residence or usual place of business.

(2) If the trust has more than one trustee, then the principal place of administration of the trust is (i) the usual place of business of the corporate trustee if there is but one corporate co-trustee, or (ii) the usual place of business or residence of the individual trustee who is a professional fiduciary if there is but one such person and no corporate co-trustee. If neither (i) nor (ii) apply, then the principal place of administration shall be the usual place of business or residence of any of the co-trustees.



Section 19-3B-109 - Methods and waiver of notice.

(a) Notice to a person under this chapter or the transmission of information to a person under this chapter must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or information. Permissible methods of notice or for transmitting information include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business, a properly directed electronic message, or any method otherwise provided by the Alabama Rules of Civil Procedure.

(b) Notice otherwise required under this chapter or information otherwise required to be sent under this chapter need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

(c) Notice under this chapter or the transmission of information under this chapter may be waived by the person to be notified or sent the document.

(d) Notice of a judicial proceeding must be given as provided in the applicable rules of civil procedure.



Section 19-3B-110 - Others treated as qualified beneficiaries.

(a) Whenever notice to qualified beneficiaries of a trust is required under this chapter, the trustee must also give notice to any other beneficiary who has sent the trustee a request for notice.

(b) A charitable organization expressly designated to receive distributions under the terms of a charitable trust has the rights of a qualified beneficiary under this chapter if the charitable organization, on the date of the charitable organization's qualification is being determined:

(1) is a distributee or a permissible distributee of trust income or principal;

(2) would be a distributee or permissible distributee of trust income or principal upon the termination of the interests of other distributees or permissible distributees then receiving or eligible to receive distributions; or

(3) would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

(c) A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in Section 19-3B-408 or 19-3B-409 has the rights of a qualified beneficiary under this chapter.

(d) The Attorney General of this state has the rights of a qualified beneficiary when the charitable interest to be represented would qualify under subsection (b) but no charitable organization has been expressly designated to receive distribution under the terms of a charitable trust.



Section 19-3B-111 - Nonjudicial settlement agreements.

(a) For purposes of this section, "interested persons" means persons whose consent would be required in order to achieve a binding settlement were the settlement to be approved by the court.

(b) Except as otherwise provided in subsection (c), interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

(c) A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this chapter or other applicable law.

(d) Matters that may be resolved by a nonjudicial settlement agreement include:

(1) the interpretation or construction of the terms of the trust;

(2) the approval of a trustee's report or accounting;

(3) direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power;

(4) the resignation or appointment of a trustee and the determination of a trustee's compensation;

(5) transfer of a trust's principal place of administration;

(6) liability of a trustee for an action relating to the trust; and

(7) partial or final settlements.

(e) Any interested person may request the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in Article 3 was adequate, and to determine whether the agreement contains terms and conditions the court could have properly approved.



Section 19-3B-112 - Rules of construction.

Except as otherwise provided in this chapter, the rules of construction under Title 43, Chapter 8, Article 8, and the miscellaneous provisions of Article 9 that apply in this state to the interpretation of and disposition of property by will also apply as appropriate to the interpretation of the terms of a trust and the disposition of the trust property.



Section 19-3B-201 - Role of court in administration of trust.

(a) The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

(b) A trust is not subject to continuing judicial supervision unless ordered by the court.

(c) A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for instructions and an action to declare rights.

(d) A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including, but not being limited to a proceeding to:

(1) request instructions;

(2) determine the existence or nonexistence of any immunity, power, privilege, duty or right;

(3) approve a nonjudicial settlement;

(4) interpret or construe the terms of the trust;

(5) determine the validity of a trust or of any of its terms;

(6) approve a trustee's report or accounting or compel a trustee to report or account;

(7) direct a trustee to refrain from performing a particular act or grant to a trustee any necessary or desirable power;

(8) review the actions or approve the proposed actions of a trustee, including the exercise of a discretionary power;

(9) accept the resignation of a trustee;

(10) appoint or remove a trustee;

(11) determine a trustee's compensation;

(12) transfer a trust's principal place of administration or a trust's property to another jurisdiction;

(13) determine the liability of a trustee for an action relating to the trust and compel redress of a breach of trust by any available remedy;

(14) modify or terminate a trust;

(15) combine trusts or divide a trust;

(16) determine liability of a trust for debts of a beneficiary and living settlor;

(17) determine liability of a trust for debts, expenses of administration, and statutory allowances chargeable against the estate of a deceased settlor;

(18) determine the liability of a trust for claims, expenses and taxes in connection with the settlement of a trust that was revocable at the settlor's death; and

(19) ascertain beneficiaries and determine to whom property will pass upon final or partial termination of a trust.



Section 19-3B-202 - Jurisdiction over trustee and beneficiary.

(a) A trustee submits personally to the jurisdiction of the courts of this state regarding any matter involving a trust:

(1) by accepting the trusteeship of a trust whose settlor was a resident of this state at the time of the trust's creation, or in the case of testamentary trusts, the settlor was a resident of this state at death;

(2) by accepting the trusteeship of a trust having its principal place of administration in this state; or

(3) by moving the principal place of administration of the trust to this state.

Notwithstanding the foregoing, subsection (a)(1) shall not apply if the settlor designates the law of a jurisdiction other than this state to govern the trust.

(b) With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this state are subject to the jurisdiction of the courts of this state regarding any matter involving the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(c) This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary, or other person receiving property from the trust.



Section 19-3B-203 - Subject matter jurisdiction.

(a) Except as provided in subsection (b), the circuit court has exclusive jurisdiction of proceedings in this state brought by a trustee or beneficiary concerning the administration of a trust.

(b) A probate court granted statutory equitable jurisdiction has concurrent jurisdiction with the circuit court in any proceeding involving a testamentary or inter vivos trust.



Section 19-3B-204 - Venue.

(a) Except as otherwise provided in subsection (b), venue for actions and proceedings involving a trust is proper (i) in any county where venue is proper for civil actions generally, pursuant to Title 6, Chapter 3; (ii) in the county of this state where the trust has its principal place of administration; or (iii) in the case of a trust whose principal place of administration is in a jurisdiction other than this state, in the county where the settlor resided at the creation of the trust, or in the case of a testamentary trust, where the settlor's estate was administered.

(b) If a trust has no trustee, then venue for a judicial proceeding for the appointment of a trustee is in a county of this state in which a beneficiary resides, in a county in which any trust property is located, and if the trust is created by will, in the county in which the decedent's estate was or is being administered.



Section 19-3B-205 - Judicial accountings and settlements.

(a) A trustee may file an accounting of the trustee's administration of a trust in court at any time and seek a partial or final settlement thereof or, upon petition of an interested party, a court may order a trustee to render an accounting of the trustee's administration of a trust and require a partial or final settlement thereof. Notice of such judicial proceeding shall be provided to the trustee and each beneficiary, or representative thereof pursuant to Article 3, as provided by the applicable rules of civil procedure.

(b) A trust accounting must be a reasonably understandable report from the date of the last accounting or, if none, from the date upon which the trustee became accountable, or other such date the court may set, which provides reasonable detail of the transactions affecting the administration of the trust, and which adequately discloses the following information:

(1) The accounting must identify the trust, the trustee furnishing the accounting, and the time period covered by the accounting.

(2) The accounting must show all receipts and disbursements occurring during the accounting period. Gains and losses realized during the accounting period must also be shown.

(3) The accounting, to the extent feasible, must identify and value trust assets on hand at the close of the accounting period. For each asset or class of assets reasonably capable of valuation, the accounting shall contain two values, (i) the asset acquisition value or carrying value, and (ii) the estimated current value, if feasible. The accounting must identify each known noncontingent liability with an estimated current amount of the liability if known.

(4) To the extent feasible, the accounting must show the significant non-cash transactions affecting the assets of the trust, including name changes in investment holdings, adjustments to carrying value, or stock splits.

(5) The accounting must reflect the allocation of receipts and disbursements between income and principal when the allocation affects the interest of any beneficiary of the trust.

(c) Any order or judgment of the court on such accounting and partial or final settlement shall be final and conclusive as to all matters occurring during the accounting period, and appeals therefrom shall and must be taken in the manner provided for from any other final judgment of the court.



Section 19-3B-301 - Representation: Basic effect.

(a) Notice to a person who may represent and bind another person under this article has the same effect as if notice were given directly to the other person.

(b) The consent of a person who may represent and bind another person under this article is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

(c) Except as otherwise provided in Sections 19-3B-411 and 19-3B-602, a person who under this article may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

(d) A settlor may not represent and bind a beneficiary under this article with respect to the termination or modification of a trust under Section 19-3B-411(a).



Section 19-3B-302 - Representation by holder of power of appointment.

(a) The holder of a lifetime power to appoint to oneself may represent and bind all persons whose interests are subject to the power, including but without limitation, permissible appointees and takers in default.

(b) To the extent that there is no conflict of interest between the holder of a power of appointment, other than a power enumerated in subsection (a), and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power.



Section 19-3B-303 - Representation by fiduciaries and ancestors.

To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

(1) a conservator may represent and bind the estate that the conservator controls;

(2) a guardian may represent and bind the ward if a conservator of the ward's estate has not been appointed;

(3) an agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

(4) a trustee may represent and bind the beneficiaries of the trust;

(5) a personal representative of a decedent's estate may represent and bind persons interested in the estate; and

(6) a parent or other direct ancestor may represent and bind the minor or unborn issue if a conservator or guardian for the issue has not been appointed.



Section 19-3B-304 - Representation by person having substantially identical interest.

(a) Unless otherwise represented, a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented.

(b) A presumptive remainder beneficiary may represent contingent successor remainder beneficiaries with respect to matters in which there is no conflict of interest.



Section 19-3B-305 - Appointment of representative.

(a) If the court determines that an interest is not represented under this article, or that the otherwise available representation might be inadequate, then the court may appoint a guardian ad litem or other representative to receive notice, give consent, and otherwise represent, bind, and act on behalf of a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown.

(b) A guardian ad litem or other representative may act on behalf of the individual represented with respect to any matter arising under this chapter, whether or not a judicial proceeding concerning the trust is pending.

(c) In making decisions, a guardian ad litem or other representative may consider general benefit accruing to the living members of the individual's family.

(d) A guardian ad litem or other representative may be appointed to represent several persons or interests.



Section 19-3B-401 - Methods of creating trust.

A trust may be created by:

(1) transfer of property to another person as trustee during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death;

(2) declaration by the owner of property that the owner holds identifiable property as trustee;

(3) exercise of a power of appointment in favor of a trustee; or

(4) a court in the exercise of its equitable powers.



Section 19-3B-402 - Requirements for creation.

(a) A trust is created only if:

(1) the settlor has capacity to create a trust;

(2) the settlor indicates an intention to create the trust;

(3) the trust has a definite beneficiary or is:

(A) a charitable trust;

(B) a trust for the care of an animal, as provided in Section 19-3B-408; or

(C) a trust for a noncharitable purpose, as provided in Section 19-3B-409;

(4) the trustee has duties to perform; and

(5) the same person is not the sole trustee and sole beneficiary.

(b) A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

(c) A power in a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, then the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.



Section 19-3B-403 - Trusts created in other jurisdictions.

A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed, or the law of the jurisdiction in which, at the time of creation:

(1) the settlor was domiciled, had a place of abode, or was a national;

(2) a trustee was domiciled or had a place of business; or

(3) any trust property was located.



Section 19-3B-404 - Trust purposes.

A trust may be created only to the extent its purposes are lawful, not contrary to public policy, and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries.



Section 19-3B-405 - Charitable purposes; enforcement.

(a) A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes the achievement of which is beneficial to the community.

(b) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, then the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

(c) The settlor of a charitable trust, among others, may maintain a proceeding to enforce the trust.



Section 19-3B-406 - Creation of trust induced by fraud, duress, or undue influence.

A trust is void to the extent its creation was induced by fraud, duress, or undue influence.



Section 19-3B-407 - Evidence of oral trust.

Except as required by a statute other than this chapter, a trust need not be evidenced by a trust instrument, but the creation of an oral trust and its terms may be established only by clear and convincing evidence.



Section 19-3B-408 - Trust for care of animal.

(a) A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

(b) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

(c) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.



Section 19-3B-409 - Noncharitable trust without ascertainable beneficiary.

Except as otherwise provided in Section 19-3B-408 or by another statute, the following rules apply:

(1) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than 21 years.

(2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court.

(3) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.



Section 19-3B-410 - Modification or termination of trust; proceedings for approval or disapproval.

(a) In addition to the methods of termination prescribed by Sections 19-3B-411 through 19-3B-414, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved, or the purposes of the trust have become unlawful, contrary to public policy, or impossible to achieve.

(b) A proceeding to approve or disapprove a proposed modification or termination under Sections 19-3B-411 through 19-3B-416, or trust combination or division under Section 19-3B-417, may be commenced by a trustee or beneficiary. The settlor of a charitable trust may maintain a proceeding to modify the trust under Section 19-3B-413.



Section 19-3B-411 - Modification or termination of noncharitable irrevocable trust by consent.

(a) If, upon petition, the court finds that the settlor and all beneficiaries consent to the modification or termination of an irrevocable trust, the court shall enter an order approving the modification or termination even if the modification or termination is inconsistent with a material purpose of the trust. A settlor's power to consent to a trust's modification or termination may be exercised by an agent under a power of attorney only to the extent expressly authorized by the power of attorney or the terms of the trust; by the settlor's conservator with the approval of the court supervising the conservatorship if an agent is not so authorized; or by the settlor's guardian with the approval of the court supervising the guardianship if an agent is not so authorized and a conservator has not been appointed.

(b) A noncharitable irrevocable trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. A noncharitable irrevocable trust may be modified upon consent of all of the beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust.

(c) A spendthrift provision in the terms of the trust is not presumed to constitute a material purpose of the trust. This subsection applies only to irrevocable trusts created on or after January 1, 2007, and to revocable trusts which become irrevocable on or after January 1, 2007.

(d) Upon termination of a trust under subsection (a) or (b), the trustee shall distribute the trust property as agreed by the beneficiaries.

(e) If not all of the beneficiaries consent to a proposed modification or termination of the trust under subsection (a) or (b), then the modification or termination may be approved by the court if the court is satisfied that:

(1) if all of the beneficiaries had consented, the trust could have been modified or terminated under this section; and

(2) the interests of a beneficiary who does not consent will be adequately protected.



Section 19-3B-412 - Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

(a) The court may modify the administrative or dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification must be made in accordance with the settlor's probable intention.

(b) The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

(c) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.



Section 19-3B-413 - Cy pres.

(a) Except as otherwise provided in subsection (b), if a particular charitable purpose becomes unlawful, impracticable, impossible to achieve, or wasteful:

(1) the trust does not fail, in whole or in part;

(2) the trust property does not revert to the settlor or the settlor's successors in interest; and

(3) the court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor's charitable purposes.

(b) A provision in the terms of a charitable trust that would result in distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under subsection (a) to apply cy pres to modify or terminate the trust only if, when the provision takes effect:

(1) the trust property is to revert to the settlor and the settlor is still living; or

(2) fewer than 21 years have elapsed since the date of the trust's creation.



Section 19-3B-414 - Modification or termination of uneconomic trust.

(a) After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than $50,000 may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

(b) The court may modify or terminate a trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

(c) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

(d) This section does not apply to an easement for conservation or preservation.



Section 19-3B-415 - Reformation to correct mistakes.

The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement.



Section 19-3B-416 - Modification to achieve settlor's tax objectives.

To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention. The court may provide that the modification has retroactive effect.



Section 19-3B-417 - Combination and division of trusts.

After notice to the qualified beneficiaries, a trustee may combine two or more trusts into a single trust or divide a trust into two or more separate trusts, if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust.



Section 19-3B-501 - Rights of beneficiary's creditor or assignee.

To the extent a beneficiary's interest is not subject to a spendthrift provision, the court may authorize a creditor or assignee of the beneficiary to reach the beneficiary's interest by attachment of present or future distributions to or for the benefit of the beneficiary or other means. The court may limit the award to such relief as is appropriate under the circumstances.



Section 19-3B-502 - Spendthrift provision.

(a) A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest.

(b) A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust," or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

(c) A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in this article, a creditor or assignee of the beneficiary may not reach the interest or a distribution by the trustee before its receipt by the beneficiary.



Section 19-3B-503 - Exceptions to spendthrift provision.

(a) In this section, "child" includes any person for whom an order or judgment for child support has been entered in this or another state.

(b) A spendthrift provision is unenforceable against:

(1) a beneficiary's child, spouse, or former spouse who has a judgment or court order against the beneficiary for support or maintenance;

(2) a judgment creditor who has provided services for the protection of a beneficiary's interest in the trust; and

(3) a claim of this state or the United States to the extent a statute of this state or federal law so provides.

(c) A claimant against whom a spendthrift provision cannot be enforced may obtain from a court an order attaching present or future distributions to or for the benefit of the beneficiary. The court may limit the award to such relief as is appropriate under the circumstances.



Section 19-3B-504 - Discretionary trusts; effect of standard.

(a) In this section, the terms "child", "spouse", or "former spouse" include any person for whom an order or judgment for child or spousal support has been entered in this or another state.

(b) Except as otherwise provided in subsection (c), whether or not a trust contains a spendthrift provision, a creditor of a beneficiary may not compel a distribution that is subject to the trustee's discretion, even if:

(1) the discretion is expressed in the form of a standard of distribution; or

(2) the trustee has abused the discretion.

(c) To the extent a trustee has not complied with a standard of distribution or has abused a discretion:

(1) a distribution may be ordered by the court to satisfy a judgment or court order against the beneficiary for support or maintenance of the beneficiary's child, spouse, or former spouse; and

(2) the court shall direct the trustee to pay to the child, spouse, or former spouse such amount as is equitable under the circumstances but not more than the amount the trustee would have been required to distribute to or for the benefit of the beneficiary had the trustee complied with the standard or not abused the discretion.

(d) This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion or failure to comply with a standard for distribution.

(e) A creditor may not reach the interest of a beneficiary who is also a trustee or co-trustee, or otherwise compel a distribution, if the trustee's discretion to make distributions for the trustee's own benefit is limited by an ascertainable standard.



Section 19-3B-505 - Creditor's claim against settlor.

(a) Whether or not the terms of a trust contain a spendthrift provision, the following rules apply:

(1) During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors.

(2) With respect to an irrevocable trust, a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one settlor, then the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution.

(3) After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a trust that was revocable immediately prior to the settlor's death is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains, and homestead allowance, exempt property and family allowance to a surviving spouse and children to the extent the settlor's probate estate is inadequate to satisfy those claims, costs, expenses, and homestead allowance, exempt property and family allowance.

(b) With respect to claims, expenses, and taxes in connection with the settlement of a trust that was revocable at the settlor's death:

(1) Any claim of a creditor which would be barred against the fiduciary of a decedent's estate, the estate of the decedent, or any creditor or beneficiary of the decedent's estate, shall be barred against the trustee, the trust property, and the creditors and beneficiaries of the trust.

(2) A trustee at any time may give notice to any person the trustee has reason to believe may have a claim against the settlor at death. The notice shall contain the name and address of the trustee to whom the claim must be presented. If the person fails to present the claim in writing within 90 days from the date of the notice, then the person shall be forever barred from asserting or recovering on the claim from the trustee, the trust property and the creditors and beneficiaries of the trust. Any person who presents a claim on or before the date specified in the notice may not later increase the claim following the expiration of the 90-day period.

(3) If a claim is not presented in writing to the personal representative of the settlor's estate or to the trustee (i) within six months from the date of the appointment of the initial personal representative of the settlor's estate, or (ii) if no personal representative is appointed within six months from the settlor's date of death and a claim is not presented in writing to the trustee within six months from the settlor's date of death, then no trustee shall be chargeable for any assets that the trustee may pay or distribute in good faith in satisfaction of any lawful claims, expenses, or taxes or to any beneficiary before the claim was presented. A payment or distribution of assets by a trustee shall be deemed to have been made in good faith unless the creditor can prove that the trustee had actual knowledge of the claim at the time of the payment or distribution. The six-month period shall not be interrupted or affected by the death, resignation, or removal of a trustee, except that the time during which there is no trustee in office shall not be counted as part of the period.

(4) The provisions of Section 43-2-371 dealing with the priority of payment of claims, expenses, and taxes from the probate estate of a decedent shall apply to a revocable trust to the extent the assets of the decedent's probate estate are inadequate.

(c) For purposes of this section:

(1) during the period the power may be exercised, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power; and

(2) upon the lapse, release, or waiver of the power, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greater of the amount specified in Section 2041(b)(2), 2503(b), or 2514(e) of the Internal Revenue Code of 1986, in each case as in effect on January 1, 2007, or as later amended.



Section 19-3B-506 - Overdue distribution.

(a) In this section, "mandatory distribution" means a distribution of income or principal that the trustee is required to make to a beneficiary under the terms of the trust, including a distribution upon termination of the trust. The term excludes a distribution subject to the exercise of the trustee's discretion regardless of whether the terms of the trust (i) include a support or other standard to guide the trustee in making distribution decisions or (ii) provide that the trustee "may" or "shall" make discretionary distributions, including distributions pursuant to a support or other standard.

(b) Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may compel a mandatory distribution of income or principal to a beneficiary, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the mandated distribution date.



Section 19-3B-507 - Personal obligations of trustee.

Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.



Section 19-3B-508 - Qualified trusts under the Internal Revenue Code.

(a) As used in this section:

(1) ASSIGNMENT or ALIENATION, and any conjugation thereof, includes any anticipation, assignment at law or in equity, alienation, attachment, garnishment, levy, execution, or other legal or equitable process. The term includes: (i) any arrangement providing for the payment to the employer or other sponsor of such plan of benefits that otherwise would be due the participant under the plan; (ii) any direct or indirect arrangement, whether revocable or irrevocable, whereby any person acquires from a participant or beneficiary of such plan a right or interest enforceable against the plan in, or to, all or any part of a plan benefit which is, or may become, payable to the participant or beneficiary; (iii) any attachment, execution, seizure, or the like, or under any form of legal process whatsoever; and (iv) the operation of any bankruptcy or insolvency laws under 11 U.S.C. § 522(b) as from time to time amended. Notwithstanding the foregoing, the term does not include those items excluded from the definition by Treasury Regulations § 1.401(a)-13(c)(2).

(2) CODE means the Internal Revenue Code of 1986, as from time to time amended, or as at any time superseded by reenactment, recodification, or adoption of any other similar revenue law. Reference to specific sections of the code shall include references to their successor sections as a result of renumbering or recodification at any future date.

(3) QUALIFIED ROLLOVER CONTRIBUTION means any of the following:

a. Amounts qualifying as nontaxable rollover contributions or direct transfers under Section 402(a)(5), 403(a)(4), 403(b)(8), or 403(d)(3) of the code before January 1, 1993.

b. Amounts qualifying as nontaxable rollover contributions or direct transfers under Sections 402(c), 402(e)(6), 402(f), 403(a)(4), 403(a)(5), 403(b)(8), 403(b)(10), or 408(d)(3) of the code on or after January 1, 1993.

c. Amounts treated as qualified rollover contributions under Section 408A of the code.

(4) QUALIFIED TRUST includes all trusts created or organized under Section 401(a) of the code, including, but not limited to, a trust forming part of a qualified pension plan, qualified stock bonus plan, or qualified profit sharing plan and includes any trust that would not be qualified but for this section, any trust that has received a favorable determination letter from the Internal Revenue Service of the United States Department of Treasury to the effect that such trust is, or will be upon the satisfaction of certain administrative conditions, a "qualified trust" under Section 401(a) of the code; any qualified annuity plan described in the code, including an individual retirement annuity and individual retirement account (IRA), rollover individual retirement account, an individual retirement plan defined as a Roth IRA under Section 408A of the code; simplified employee pension (SEP), savings incentive match plan for employees (SIMPLE IRA), or other individual retirement plan described in Section 408 of the code; a retirement bond described in Section 409 of the code, as in effect prior to January 1, 1984, any governmental plan described in Section 414(d) of the code; health savings accounts and church plans described in Section 414(e) of the code; a tax credit employee stock ownership plan described in Section 409 of the code; an eligible deferred compensation plan described in Section 457(b) of the code; and any other plan, contract, annuity, account, or arrangement which satisfies the requirements of Sections 401, 403(a), 404(a)(2), 408, 408A, 409, 414(d), 414(e), or 457 of the code.

(5) TREASURY REGULATION means a valid regulation of the United States Department of Treasury codified at Title 26 of the Code of Federal Regulations. References to specific Treasury Regulations include references to amendments and future reenactments or recodifications of such regulations, regardless of how designated.

(b) Except where stated otherwise in this section, benefits provided under a plan, contract, annuity, account, or arrangement which includes or constitutes a qualified trust may not be assigned or alienated, voluntarily or involuntarily, and shall be exempt from the operation of any bankruptcy or insolvency laws under 11 U.S.C. § 522(b), as from time to time amended. This subsection may not be waived by a participant or beneficiary of any qualified plan.

(c) Subsection (b) shall not apply to taxes owed to any local, state, or federal taxing authority, to a qualified domestic relations order as determined in accordance with the procedures for such determination set forth in Section 414(p) of the code and the related provisions of the Employee Retirement Income Security Act of 1974, as from time to time amended, to contributions to a qualified trust that exceed the amounts allowed under the applicable provisions of the code and any earnings thereon, unless otherwise exempt by law, or to criminal restitution orders enforced as civil judgments.

(d) The securing of a loan made to a participant or beneficiary of such a plan shall not be treated as an assignment or alienation under subsection (b) if such loan is secured by the participant's accrued nonforfeitable benefit under the plan, contract, annuity, account, or arrangement and is exempt from the tax imposed by Section 4975 of the code by reason of Section 4975(d)(1) of the code.

(e) The protections afforded by subsection (b) shall apply to any amounts of money or other assets distributed from a qualified trust if such distribution constitutes a qualified rollover contribution.

(f) Money or other assets distributed from a qualified trust subject to restraint on assignment or alienation of benefits under subsection (b) are not subject to assignment or alienation for the greater of 60 days after the date of distribution or such additional period of time allowed by the Internal Revenue Service to effectuate a valid rollover if the contribution of such money or other assets constitutes a qualified rollover contribution.

(g) Any money or other assets in a qualified trust subject to restraint on assignment or alienation of benefits under subsection (b) cease to be exempt after the account owner's death, except with respect to any money or other assets in a qualified trust owned or controlled by the surviving spouse of the deceased account owner.

(h) This section does not apply to the Employees' Retirement System of Alabama, Teachers' Retirement System of Alabama, and the Judicial Retirement Fund of Alabama.



Section 19-3B-601 - Capacity of settlor of revocable trust.

The capacity required to create, amend, revoke, or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will.



Section 19-3B-602 - Revocation or amendment of revocable trust.

(a) Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection does not apply to a trust created under an instrument executed before January 1, 2007.

(b) If a revocable trust is created or funded by more than one settlor, then:

(1) to the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses;

(2) to the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution; and

(3) upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

(c) The settlor may revoke or amend a revocable trust:

(1) by substantial compliance with a method provided in the terms of the trust; or

(2) if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by:

(A) a later will or codicil that expressly refers to the trust or that specifically devises property that would otherwise have passed according to the terms of the trust; or

(B) any other method manifesting clear and convincing evidence of the settlor's intent; provided, however, that a written revocable trust may only be amended and revoked by a later written instrument delivered to the trustee.

(d) Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

(e) A settlor's powers with respect to revocation, amendment, or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the trust.

(f) A conservator of the settlor or, if no conservator has been appointed, a guardian of the settlor may exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property only with the approval of the court supervising the conservatorship or guardianship.

(g) A trustee who does not have actual knowledge that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.



Section 19-3B-603 - Settlor's powers; powers of withdrawal.

(a) While a trust is revocable, rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor.

(b) During the period the power may be exercised, the holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.



Section 19-3B-604 - Limitation on action contesting validity of revocable trust; distribution of trust property.

(a) A person may commence a judicial proceeding to contest the validity of all or part of the terms of a trust that was revocable at the settlor's death within the earlier of:

(1) two years after the settlor's death; or

(2) six months after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address, and of the time allowed for commencing a proceeding.

(b) Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless:

(1) the trustee has actual knowledge of a pending judicial proceeding contesting the validity of all or part of the terms of the trust; or

(2) if, prior to the trustee's actual distribution, a potential contestant has notified the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within 60 days after the contestant sent the notification.

(c) A beneficiary of a trust that is determined to have been invalid in whole or in part is liable to return any distribution received to the extent that the invalidity applies to the distribution.



Section 19-3B-701 - Accepting or declining trusteeship.

(a) Except as otherwise provided in subsection (c), a person designated as trustee accepts the trusteeship:

(1) by substantially complying with a method of acceptance provided in the terms of the trust; or

(2) if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

(b) A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

(c) A person designated as trustee, without accepting the trusteeship, may:

(1) act to preserve the trust property if, within a reasonable time after acting, the person sends a rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and

(2) inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.



Section 19-3B-702 - Trustee's bond.

(a) A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

(b) The court may specify the amount of a bond, its liabilities, and whether sureties are necessary. The court may modify or terminate a bond at any time.



Section 19-3B-703 - Co-trustees.

(a) Co-trustees who are unable to reach a unanimous decision after consultation among all the co-trustees may act by majority decision.

(b) If a vacancy occurs in a co-trusteeship, then the remaining co-trustees may act for the trust.

(c) A co-trustee must participate in the performance of a trustee's function and consult with the other co-trustees unless the co-trustee is unavailable to perform the function because of absence, illness, disqualification under other law, or other temporary incapacity or the co-trustee has properly delegated the performance of the function to another trustee.

(d) If a co-trustee is unavailable to perform duties because of absence, illness, disqualification under other law, or other temporary incapacity, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, then the remaining co-trustee or a majority of the remaining co-trustees may act for the trust.

(e) A trustee may delegate to a co-trustee the performance of any function other than a function that the terms of the trust expressly require the trustees to perform jointly. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

(f) Except as otherwise provided in subsection (g), a trustee who does not join in an action of another trustee is not liable for the action.

(g) Each trustee shall exercise reasonable care to: (i) prevent a co-trustee from committing a serious breach of trust; and (ii) compel a co-trustee to redress a serious breach of trust.

(h) A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified any co-trustee of the dissent at or before the time of the action is not liable for the action unless the action is a serious breach of trust.



Section 19-3B-704 - Vacancy in trusteeship; appointment of successor.

(a) A vacancy in a trusteeship occurs if:

(1) a person designated as trustee rejects the trusteeship;

(2) a person designated as trustee cannot be identified or does not exist;

(3) a trustee resigns;

(4) a trustee is disqualified or removed;

(5) a trustee dies; or

(6) a guardian or conservator is appointed for an individual serving as trustee.

(b) If one or more co-trustees remain in office, then a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

(c) A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

(1) by a person designated in the terms of the trust to act as successor trustee;

(2) by a person appointed by unanimous agreement of the adult qualified beneficiaries and any entity which is a qualified beneficiary; or

(3) by a person appointed by the court.

(d) A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

(1) by a person designated in the terms of the trust to act as successor trustee;

(2) by a person selected by the charitable organizations expressly designated to receive distributions under the terms of the trust; or

(3) by a person appointed by the court.

(e) A vacancy in a trusteeship of a trust that is both noncharitable and charitable and that is required to be filled must be filled in the following order of priority:

(1) by a person designated in the terms of the trust to act as successor trustee;

(2) by a person appointed by unanimous agreement of the adult qualified beneficiaries, any entity which is a qualified beneficiary and the charitable organizations expressly designated to receive distributions under the terms of the trust; or

(3) by a person appointed by the court.

(f) If a person is acting as the sole trustee of a trust and if there is no provision in the trust for a successor trustee, then the sole trustee and the adult qualified beneficiaries, by unanimous written agreement, may designate a successor trustee, which shall become trustee of the trust upon the vacancy in the trusteeship. The agreement may be recorded in the probate court or filed in the records of the trust.

(g) Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.



Section 19-3B-705 - Resignation of trustee.

(a) A trustee may resign:

(1) upon at least 30 days' notice to the qualified beneficiaries, the settlor, if living, and all co-trustees; or

(2) with the approval of the court.

(b) In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

(c) Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.



Section 19-3B-706 - Removal of trustee.

(a) The settlor, a co-trustee, or a beneficiary may request the court to remove a trustee, or a trustee may be removed by the court on its own initiative.

(b) The court may remove a trustee if:

(1) the trustee has committed a serious breach of trust;

(2) lack of cooperation among co-trustees substantially impairs the administration of the trust;

(3) because of unfitness, unwillingness, or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries; or

(4)(A) there has been a substantial change of circumstances or removal is requested by all of the qualified beneficiaries;

(B) the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is not inconsistent with a material purpose of the trust; and

(C) a suitable co-trustee or successor trustee is available.

(c) Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under Section 19-3B-1001(b) as may be necessary to protect the trust property or the interests of the beneficiaries.



Section 19-3B-707 - Delivery of property by former trustee.

(a) Unless a co-trustee remains in office or the court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has:

(1) the duties of a trustee; and

(2) the powers necessary to protect the trust property.

(b) A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the co-trustee, successor trustee, or other person entitled to it.



Section 19-3B-708 - Compensation of trustee.

(a) If the terms of a trust do not specify the trustee's compensation, then a trustee is entitled to compensation that is reasonable under the circumstances.

(b) If the terms of a trust specify the trustee's compensation, the trustee has entered into a written fee agreement with the settlor, or the trustee has entered into a written fee agreement with the adult current permissible distributees of income and, in the event the trustee's compensation is allocated to principal, the adult presumptive remainder beneficiaries of the trust, then the trustee is entitled to be compensated as specified in the applicable agreement, but the court may allow more or less compensation if:

(1) the duties of the trustee are substantially different from those contemplated when the trust was created or when the applicable agreement was executed; or

(2) the compensation specified by the terms of the trust or the applicable agreement would be unreasonably low or high.

(c) A trustee who invests in any common trust fund or other collective investment fund maintained by any regulated financial institution, or securities of, or other interests in any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, as from time to time amended, to which the trustee, or its affiliate, provides services such as investment advisor, sponsor, distributor, custodian, transfer agent, registrar, broker, or otherwise, may be compensated by the investment company or investment trust for providing those services out of fees charged to the investment company or the investment trust or to the trust, if the trustee at least annually notifies the persons entitled under Section 19-3B-813(a) to receive a copy of the trustee's annual report, prospectus, or other report, of the rate and method by which the compensation was determined.

(d) Compensation paid to a business entity affiliated with the trustee shall be presumed to be reasonable if the compensation is consistent with the published fee schedule maintained by the affiliated business entity in the ordinary course of business.



Section 19-3B-709 - Reimbursement of expenses.

(a) A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate for:

(1) expenses that were properly incurred in the administration of the trust, including the defense or prosecution of any action, whether successful or not, unless the trustee is determined to have willfully or wantonly committed a material breach of the trust; and

(2) to the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

(b) An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.



Section 19-3B-801 - Duty to administer trust.

Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with the terms of the trust and its purposes and the interests of the beneficiaries, and in accordance with this chapter.



Section 19-3B-802 - Duty of loyalty.

(a) A trustee shall administer the trust solely in the interests of the beneficiaries.

(b) Subject to the rights of persons dealing with or assisting the trustee as provided in Section 19-3B-1012, a sale, encumbrance, or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or which is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

(1) the transaction was authorized by the terms of the trust;

(2) the transaction was approved by the court;

(3) the beneficiary did not commence a judicial proceeding within the time allowed by Section 19-3B-1005;

(4) the beneficiary consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with Section 19-3B-1009; or

(5) the transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

(c) A sale, encumbrance, or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with:

(1) the trustee's spouse;

(2) the trustee's descendants, siblings, parents, or their spouses;

(3) an agent or attorney of the trustee; or

(4) a corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment.

(d) A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

(e) A trustee that is a regulated financial institution may engage in transactions with departments of the institution, with related affiliates of the institution, or other business entities of the institution. Transactions are not presumed to be affected by a conflict of interest between a trustee's personal and fiduciary interests provided that the transaction and any investment made pursuant to the transaction otherwise complies with the Prudent Investor Rule of Article 9. Transactions may include, but not be limited to, the following:

(1) investment by a trustee in securities of, or other interests in, any entity to which the trustee, or its affiliates, provides services, including, without limitation, any common trust fund or other collective investment fund maintained by any regulated financial institution, any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, as from time to time amended, (the "Investment Company Act"), or any entity that is exempt from the definition of investment company by Section 3(c) of the Investment Company Act;

(2) an investment by a trustee in an insurance contract purchased from an insurance agency owned by or affiliated with the trustee or its affiliate;

(3) the placing of securities transactions by a trustee through a securities broker-dealer that is a part of the same company as the trustee, is owned by the trustee, or is affiliated with the trustee;

(4) the borrowing of funds or entering into any lending relationship by a trustee with a related department or its affiliate company; and

(5) the purchase of bonds for which the trustee in another capacity performed services as underwriter of the bonds or participates in the distribution of the bonds. If the trustee receives compensation for any transaction described in this subsection in addition to fees charged to the trust, or from the affiliate business entity, then the trustee must at least annually notify the persons entitled under Section 19-3B-813(a) to receive a copy of the trustee's annual report, prospectus, or other report, of the rate and method by which the compensation was determined.

(f) In other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, then the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

(g) This section does not preclude the following transactions, if fair to the beneficiaries:

(1) an agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(2) payment of reasonable compensation to the trustee;

(3) a transaction between a trust and another trust, decedent's estate, or conservatorship of which the trustee is a fiduciary or in which a beneficiary has an interest;

(4) a deposit of trust money in a regulated financial-service institution operated by the trustee; or

(5) an advance by the trustee of money for the protection of the trust and for any or all expenses, losses, and liabilities sustained in the administration of the trust or as a result of the holding or ownership of any asset by the trust.

(h) The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.



Section 19-3B-803 - Impartiality.

If a trust has two or more beneficiaries, then the trustee shall act impartially in investing, managing, and distributing the trust property, giving due regard to the beneficiaries' respective interests and the purposes of the trust.



Section 19-3B-804 - Prudent administration.

A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.



Section 19-3B-805 - Costs of administration.

In administering a trust, the trustee may incur costs that are reasonable in relation to the trust property, the purposes of the trust, and the skills of the trustee.



Section 19-3B-806 - Trustee's skills.

A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise.



Section 19-3B-807 - Delegation by trustee.

(a) A trustee may delegate duties and powers that a prudent trustee could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care, skill, and caution to comply with the terms of the delegation.

(c) A trustee who complies with subsection (a) is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

(d) By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.



Section 19-3B-808 - Powers to direct.

(a) While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust.

(b) If the terms of a trust confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, then the trustee shall act in accordance with an exercise of the power unless the attempted exercise is manifestly contrary to the terms of the trust or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

(c) The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

(d) A person, other than a beneficiary, who holds a power to direct is presumptively a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty.



Section 19-3B-809 - Control and protection of trust property.

A trustee shall take reasonable steps to take control of and protect the trust property.



Section 19-3B-810 - Recordkeeping and identification of trust property.

(a) A trustee shall keep adequate records of the administration of the trust.

(b) A trustee shall keep trust property separate from the trustee's own property.

(c) Except as otherwise provided in subsection (d), a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(d) If the trustee maintains records clearly indicating the respective interests, then a trustee may invest as a whole the property of two or more separate trusts.



Section 19-3B-811 - Enforcement and defense of claims.

A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust.



Section 19-3B-812 - Collecting trust property.

A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee, and to redress a breach of trust known to the trustee to have been committed by a former trustee.



Section 19-3B-813 - Duty to inform and report.

(a) Except as otherwise provided in Section 19-3B-603, the following rules apply:

(1) A trustee shall keep the current permissible distributees of income or principal of the trust reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests.

(2) Unless unreasonable under the circumstances, a trustee shall promptly respond to a qualified beneficiary's request for information related to the administration of the trust.

(b) A trustee:

(1) upon request of a beneficiary, shall promptly furnish to the beneficiary a copy of the trust instrument;

(2) within 60 days after accepting a trusteeship, shall notify the qualified beneficiaries of the acceptance and of the trustee's name, address, and telephone number;

(3) within 60 days after accepting the trusteeship of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, shall notify the qualified beneficiaries of the trust's existence, of the identity of the settlor or settlors, of the right to request a copy of the trust instrument, and of the right to a trustee's most recent report as provided in subsection (c), except no notice shall be required to be given to any beneficiary of a split interest charitable trust whose interest is not irrevocable until that beneficiary's interest becomes that of a current permissible distributee; and

(4) shall notify the current permissible distributees of income or principal of the trust in advance of any change in the method or rate of the trustee's compensation.

(c) A trustee shall send to the distributees or permissible distributees of trust income or principal, and to other qualified or nonqualified beneficiaries who request it, at least annually, a report of the trust property, liabilities, receipts, and disbursements, including the source and amount of the trustee's compensation, a listing of the trust assets and, if feasible, their respective market values, and, upon termination of the trust, a final report commencing with the date of the most recent annual report through the last transaction of the trust. Upon a vacancy in a trusteeship, unless a co-trustee remains in office, a report must be sent to the qualified beneficiaries by the former trustee. A personal representative, conservator, or guardian may send the qualified beneficiaries a report on behalf of a deceased or incapacitated trustee.

(d) A beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A beneficiary, with respect to future reports and other information, may withdraw a waiver previously given.

(e) Subsection (b)(2) and subsection (b)(3) shall apply only to trustees who accept a trusteeship on or after January 1, 2007, to irrevocable trusts created on or after January 1, 2007, and to revocable trusts which become irrevocable on or after January 1, 2007.



Section 19-3B-814 - Discretionary powers; tax savings.

(a) Notwithstanding the breadth of discretion granted to a trustee in the terms of the trust, including the use of such terms as "absolute," "sole," or "uncontrolled," the trustee shall exercise a discretionary power in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

(b) Subject to subsection (d), and unless the terms of the trust expressly indicate that a rule in this subsection does not apply:

(1) a person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trustee's personal benefit may exercise the power only in accordance with an ascertainable standard; and

(2) a trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person.

(c) A power whose exercise is limited or prohibited by subsection (b) may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, then the court may appoint a special fiduciary with authority to exercise the power.

(d) Subsection (b) does not apply to:

(1) a power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in Section 2056(b)(5) or 2523(e) of the Internal Revenue Code of 1986, as in effect on January 1, 2007, or as later amended, was previously allowed;

(2) any trust during any period that the trust may be revoked or amended by its settlor; or

(3) a trust if contributions to the trust qualify for the annual exclusion under Section 2503(c) of the Internal Revenue Code of 1986, as in effect on January 1, 2007, or as later amended.



Section 19-3B-815 - General powers of trustee.

(a) A trustee, without authorization by the court, may exercise:

(1) powers conferred by the terms of the trust; and

(2) except as limited by the terms of the trust:

(A) all powers over the trust property which an unmarried competent owner has over individually owned property;

(B) any other powers appropriate to achieve the proper investment, management, and distribution of the trust property; and

(C) any other powers conferred by this chapter.

(b) The exercise of a power is subject to the fiduciary duties prescribed by this article.



Section 19-3B-816 - Specific powers of trustee.

(a) Without limiting the authority conferred by Section 19-3B-815, a trustee may:

(1) collect trust property and accept or reject additions to the trust property from a settlor or any other person, including, but not being limited to, the authority to receive, collect, hold, and retain common or preferred stock or other interests in the trustee or any related party;

(2) acquire or sell property, for cash or on credit, at public or private sale;

(3) exchange, partition, or otherwise change the character of trust property;

(4) deposit trust money in an account in a regulated financial-service institution;

(5) borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(6) with respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation, or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members, or property owners, including merging, dissolving, or otherwise changing the form of business organization or contributing additional capital;

(7) with respect to stocks or other securities, exercise the rights of an absolute owner, including the right to:

(A) vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

(B) hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

(C) pay calls, assessments, and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights; and

(D) deposit the securities with a depositary or other regulated financial-service institution;

(8) with respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries;

(9) enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

(10) grant an option involving a sale, lease, or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired;

(11) insure the property of the trust against damage or loss and insure the trustee, the trustee's agents, and beneficiaries against liability arising from the administration of the trust;

(12) abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

(13) with respect to environmental law, exercise those powers granted a fiduciary by applicable law;

(14) pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust;

(15) pay taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust;

(16) exercise elections with respect to federal, state, and local taxes;

(17) select a mode of payment under any employee benefit or retirement plan, annuity, or life insurance payable to the trustee, exercise rights thereunder, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds;

(18) make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, and the trustee has a lien on future distributions for repayment of those loans;

(19) pledge trust property to guarantee loans made by others to the beneficiary;

(20) appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security, and remove any trustee so appointed;

(21)(A) pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by:

1. paying it to the beneficiary's conservator or, if the beneficiary does not have a conservator, the beneficiary's guardian;

2. paying it to the beneficiary's custodian under the Uniform Transfers to Minors Act or custodial trustee under the Uniform Custodial Trust Act, and, for that purpose, creating a custodianship or custodial trust;

3. if the trustee does not know of a conservator, guardian, custodian, or custodial trustee, paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf; or

4. managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution.

(B) the trustee shall not be under any duty to see to the application of the payment made pursuant to subparagraphs 1. to 4. above, so made if the trustee acted as a prudent person in the selection of the person, including the minor or incompetent, to whom the payments were made; and the receipt of the person shall be full acquittance to the trustee.

(22) on distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes, and adjust for resulting differences in valuation;

(23) resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration, or other procedure for alternative dispute resolution and to employ counsel, expert witnesses, or other agents;

(24) prosecute or defend an action, claim, or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties and to employ counsel, expert witnesses, or other agents;

(25) sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers;

(26) on termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it;

(27) create or join in the creation of a joint venture, partnership, limited liability company, business trust, corporation, or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members, or property owners, including merging, dissolving, or otherwise changing the form of business organization or contributing additional capital;

(28) employ and compensate persons deemed by the trustee needful to advise or assist in the proper management and administration of the trust, including, but not limited to, agents, auditors, including public accountants, certified public accountants or internal auditors, brokers, attorneys-at-law, attorneys-in-fact, investment bankers, investment advisors, rental agents, realtors, appraisers, and tax specialists, including any related party, so long as the relationship and the fees charged are reasonable and disclosed in any reasonable manner to the current beneficiaries; and to do so without liability for any neglect, omission, misconduct, or default of the agent or representative, provided the trustee acted as a prudent person in selecting and monitoring the agent or representative. For purposes of the immediately preceding sentence, compensation charged by or paid to an affiliated business entity shall be presumed to be reasonable if the compensation is consistent with the published fee schedule maintained by the affiliated business entity in the ordinary course of business;

(29) pay any and all expenses reasonably necessary for the administration of the trust including interest, taxes, insurance premiums, assessments, agents' fees or compensation, trustees' fees or compensation, including additional fees for extraordinary services and fees to related parties, and other expenses incurred in the collection, care, administration, and protection of the trust estate; and

(30) in addition to the investments authorized by the document or any provision of law for the investment of funds held by a trustee, the trustee may invest in and hold (i) interests, however evidenced, in any common trust fund or other collective investment fund maintained by any national or state chartered bank or trust company having trust powers or (ii) securities of or other interests in any open-end or closed-end management type investment company or investment trust so long as the portfolio of such common trust fund, collective investment fund, or investment company or investment trust consists of investments authorized with respect to the trustee.

(b) Nothing contained in this section, insofar as such authorization may be prohibited by the Constitution of Alabama of 1901, shall authorize the investment of trust assets in the stock of any private corporation.



Section 19-3B-817 - Distribution upon termination.

(a) Upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to the proposed distribution terminates if the beneficiary does not notify the trustee of an objection within 30 days after the proposal was sent but only if the proposal informed the beneficiary of the right to object and of the time allowed for objection.

(b) Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes.

(c) A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

(1) it was induced by improper conduct of the trustee; or

(2) the beneficiary, at the time of the release, did not know of the material facts relating to the alleged breach and the trustee had actual knowledge of the facts relating to the alleged breach.



Section 19-3B-818 - Life insurance policies held by trustee.

A trustee may retain any life insurance policy contributed to a trust by a settlor, or purchased by the trustee upon the request of the settlor, as an asset of the trust without regard to any lack of diversification caused thereby and without regard to the terms and conditions of the life insurance policy. The trustee shall not be liable for lack of diversification to any beneficiary of a trust for the trustee's retention of the life insurance policy.



Section 19-3B-901 - Prudent investor rule.

(a) Except as otherwise provided in subsection (b), a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this article.

(b) The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the terms of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the terms of the trust.



Section 19-3B-902 - Standard of care; portfolio strategy; risk and return objectives.

(a) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

(b) A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c) Among circumstances that a trustee may consider in investing and managing trust assets are such of the following as are relevant to the trust or its beneficiaries:

(1) general economic conditions;

(2) the possible effect of inflation or deflation;

(3) the expected tax consequences of investment decisions or strategies;

(4) the role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(5) the expected total return from income and the appreciation of capital;

(6) other resources of the beneficiaries;

(7) needs for liquidity, regularity of income, and preservation or appreciation of capital;

(8) an asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries;

(9) the size of the portfolio; and

(10) the purposes and estimated duration of the trust.

(d) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e) A trustee may invest in any kind of property or type of investment consistent with the standards of this chapter. Nothing contained in this section, insofar as such authorization may be prohibited by the Constitution of Alabama of 1901, shall authorize the investment of trust assets in the stock of any private corporation.



Section 19-3B-903 - Diversification.

(a) A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.

(b) In the absence of an express provision to the contrary in the terms of the trust, a trustee without liability, may continue to hold property received into the trust at its inception or subsequently added to it or acquired pursuant to proper authority if and so long as the trustee, in the exercise of good faith and of reasonable prudence, considers the retention to be in the best interest of the trust or in furtherance of the purposes of the trust. The property shall include any successor-in-interest to the original property. The property may also include, among other things, stock in the trustee if a corporation and stock in any corporation controlling, controlled by, or under common control with the trustee.



Section 19-3B-904 - Duties at inception of trusteeship.

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of this chapter.



Section 19-3B-905 - Reviewing compliance.

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight. The prudent investor rule does not guarantee a specific outcome or performance, but is a standard of conduct.



Section 19-3B-906 - Language invoking standard of prudent investor rule.

The following terms or comparable language in the terms of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this chapter: "investments permissible by law for investment of trust funds," "legal investments," "authorized investments," "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital," "prudent man rule," "prudent trustee rule," "prudent person rule," and "prudent investor rule."



Section 19-3B-1001 - Remedies for breach of trust.

(a) A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

(b) To remedy a breach of trust that has occurred or may occur, the court may:

(1) compel the trustee to perform the trustee's duties;

(2) enjoin the trustee from committing a breach of trust;

(3) compel the trustee to redress a breach of trust by paying money, restoring property, or other means;

(4) order a trustee to account;

(5) appoint a special fiduciary to take possession of the trust property and administer the trust;

(6) suspend the trustee;

(7) remove the trustee as provided in Section 19-3B-706;

(8) reduce or deny compensation to the trustee;

(9) subject to Section 19-3B-1012, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(10) order any other appropriate relief.



Section 19-3B-1002 - Damages for breach of trust.

(a) A trustee who commits a breach of trust is liable to the beneficiaries affected for:

(1) the greater of:

(i) the amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

(ii) the profit the trustee made by reason of the breach;

(2) any measure of damage otherwise provided by law.

(b) Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.



Section 19-3B-1003 - Damages in absence of breach.

(a) A trustee is accountable to an affected beneficiary for any profit made by the trustee arising from the administration of the trust, even absent a breach of trust.

(b) Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.



Section 19-3B-1005 - Limitation of action against trustee.

(a) A beneficiary may not commence a proceeding against a trustee for breach of trust more than two years after the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed the existence of a potential claim for breach of trust.

(b) A report adequately discloses the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

(c) If subsection (a) does not apply, then a judicial proceeding by a beneficiary against a trustee for breach of trust must be commenced within two years after the first to occur of:

(1) the removal, resignation, or death of the trustee;

(2) the termination of the beneficiary's interest in the trust; or

(3) the termination of the trust.



Section 19-3B-1006 - Reliance on trust instrument.

A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.



Section 19-3B-1007 - Event affecting administration or distribution.

If the happening of an event, including marriage, divorce, performance of educational requirements, or death, affects the administration or distribution of a trust, then a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.



Section 19-3B-1008 - Exculpation of trustee.

(a) A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

(1) relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(2) was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

(b) Except for terms intended to provide protection for carrying out a stated trust purpose, an exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.



Section 19-3B-1009 - Beneficiary's consent, release, or ratification.

A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless:

(1) the consent, release, or ratification of the beneficiary was induced by improper conduct of the trustee; or

(2) at the time of the consent, release, or ratification, the beneficiary did not know of the material facts relating to the alleged breach and the trustee had actual knowledge of the facts relating to the alleged breach.



Section 19-3B-1010 - Limitation on personal liability of trustee.

(a) Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

(b) A trustee is personally liable for torts committed in the course of administering a trust, or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, but only if the trustee, the trustee's employee, or the trustee's agent is personally at fault.

(c) A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administering a trust, may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.



Section 19-3B-1011 - Interest as general partner.

(a) Except as otherwise provided in subsection (c) or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed pursuant to Chapter 8A or Chapter 9B of Title 10.

(b) Except as otherwise provided in subsection (c), a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

(c) The immunity provided by this section does not apply if an interest in the partnership is held by the trustee in a capacity other than that of trustee or is held by the trustee's spouse or one or more of the trustee's descendants, siblings, or parents, or the spouse of any of them.

(d) If the trustee of a revocable trust holds an interest as a general partner, then the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.



Section 19-3B-1012 - Protection of person dealing with trustee.

(a) A person other than a beneficiary who in good faith assists a trustee, or who in good faith and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised the power.

(b) A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

(c) A person who in good faith delivers assets to a trustee need not ensure their proper application.

(d) A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

(e) Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.



Section 19-3B-1013 - Certification of trust.

(a) Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification of trust containing the following information:

(1) that the trust exists and the date the trust instrument was executed;

(2) the identity of the settlor;

(3) the identity and address of the currently acting trustee;

(4) the powers of the trustee in a pending transaction or relevant to the request;

(5) the revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

(6) the authority of co-trustees to sign or otherwise authenticate and whether all or less than all are required in order to exercise powers of the trustee;

(7) the trust's taxpayer identification number; and

(8) the name in which title to trust property may be taken.

(b) A certification of trust may be signed or otherwise authenticated by any trustee.

(c) A certification of trust must state that the trust has not been revoked, modified, or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

(d) A certification of trust need not contain the dispositive terms of a trust.

(e) A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments which designate the trustee and confer upon the trustee the power to act in the pending transaction.

(f) A person who acts in reliance upon a certification of trust without knowledge that the representations contained therein are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.

(g) A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

(h) A person making a demand for the trust instrument in addition to a certification of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument.

(i) This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.



Section 19-3B-1101 - Protection of special needs trusts and other similar trusts for disabled persons.

Notwithstanding the provisions of this chapter that may otherwise be applicable to a trust, no provision thereof shall apply to any special needs trust, supplemental needs trust, or other similar trust established for a person with a disability as a beneficiary, including without limitation, any trust established pursuant to the provisions of 42 U.S.C. § 1396p(d)(4)A or C, as amended from time to time, or other similar federal or state statute, to the extent that such provision would disqualify such trust beneficiary at any time from eligibility for public needs-based assistance benefits for which the beneficiary would otherwise qualify.



Section 19-3B-1201 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 19-3B-1202 - Electronic records and signatures.

The provisions of this chapter governing the legal effect, validity, or enforceability of electronic records or electronic signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7002) and supersede, modify, and limit the requirements of the Electronic Signatures in Global and National Commerce Act.



Section 19-3B-1203 - Severability clause.

If any provision of this chapter or its application to any person or circumstances is held invalid, then the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



Section 19-3B-1204 - Application to existing relationships.

(a) Except as otherwise provided in this chapter, on January 1, 2007:

(1) this chapter applies to all trusts created before, on, or after January 1, 2007;

(2) this chapter applies to all judicial proceedings concerning trusts commenced on or after January 1, 2007;

(3) this chapter applies to judicial proceedings concerning trusts commenced before January 1, 2007, unless the court finds that application of a particular provision of this chapter would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of this chapter does not apply and the superseded law applies;

(4) any rule of construction or presumption provided in this chapter applies to trust instruments executed before January 1, 2007, unless there is a clear indication of a contrary intent in the terms of the trust; and

(5) an act done before January 1, 2007, is not affected by this chapter.

(b) If a right is acquired, extinguished, or barred upon the expiration of a prescribed period that has commenced to run under any other statute before January 1, 2007, then that statute continues to apply to the right even if it has been repealed or superseded.



Section 19-3B-1301 - Trust concerning lands required to be in writing.

No trust concerning lands, except such as results by implication or construction of law, or which may be transferred or extinguished by operation of law, can be created, unless by instrument in writing, signed by the party creating or declaring the same, or his or her agent or attorney lawfully authorized thereto in writing.



Section 19-3B-1302 - Trust void as to creditors or purchasers without notice.

No such trusts, whether implied by law or created or declared by the parties, can defeat the title of creditors or purchasers for a valuable consideration without notice.



Section 19-3B-1303 - Trust estate not descendible upon death of trustee.

Upon the death of a sole or surviving trustee of an express trust, the trust estate does not descend to his or her heirs or pass to his or her personal representatives.



Section 19-3B-1304 - Trusts for employees or self-employed persons.

(a) A trust of real or personal property or real and personal property combined:

(1) which is created by an employer as part of a stock bonus plan, pension plan, disability or death benefit plan, or profit-sharing plan, for the exclusive benefit of some or all his or her employees, to which contributions are made by such employer or employees, or both, for the purpose of distribution to such employees the earnings of the principal, or both earnings and principal of the fund so held in trust; or

(2) which is created by a self-employed person or group of self-employed persons and:

a. which is part of a retirement, disability, or death benefit plan for such self-employed person or persons; and

b. contributions to which are deductible, in whole or in part, from gross income for federal income tax purposes under the internal revenue laws of the United States; or

(3) which is created for the collective investment of the funds of trusts which fall within the coverage of subdivisions (1) or (2) shall not be deemed to be invalid as violating any existing laws against perpetuities or against suspension of the power of alienation of title to property or against trusts for the purpose of the accumulation of income; but such a trust may continue for such a time as may be necessary to accomplish the purpose for which it was created.

(b) This section shall apply to all trusts of the nature specified in subsection (a) whether now in existence or hereafter created.

(c) Any employee who has the power to benefit others under the terms of any trust, including a pension or profit-sharing trust or any trust which has been created as a part of a stock bonus plan, pension plan, disability or death benefit plan, or profit-sharing plan, which has been created for the direct or indirect benefit of any class or classes or employees of one or more employers, may designate any person as a primary, contingent, alternate, joint, or other beneficiary in accordance with the terms of the instrument governing such trust. Such designation, in the form, if any, required by the terms of the instrument governing such trust, shall be effective to give to such designated beneficiary the benefits provided under the terms of the instrument governing such trust, notwithstanding any law which would otherwise make ineffective such designation, including, but without limitation to, any rule against perpetuities or law respecting testamentary dispositions; provided, that any such designation must be in writing.

(d) Any trustee or other person, including any person, corporation or national banking association, may make payment to any person, or his or her legal representative, designated as provided in subsection (c), and no trustee or other person shall be liable in any way to any person for making payment to a person, or his or her legal representative, so designated.

(e) This section shall not be construed to indicate any invalidity of designations such as are provided in subsection (c) made prior to September 9, 1961. This section shall not be construed to impose liability for the payment by a trustee or other person, in accordance with the terms of a trust instrument, to a person or his or her legal representative, not designated as provided herein.



Section 19-3B-1305 - Trusts consisting of insurance policies or proceeds.

Trusts consisting solely of policies of life, health, accident, or disability insurance, or of the proceeds or avails thereof, shall for the purpose of determining whether any law against perpetuities or suspension of the power of alienation of title to property is applicable thereto be regarded as created when the liability of the insurer accrues by reason of the occurrence of the event insured against, whether or not a power to revoke the trust as to the policies was reserved during the life of the insured and whether or not any beneficial interest in the policies is alienable by the beneficiaries and whether or not the beneficiary or beneficiaries were in being at the time of the creation of the trust.






Chapter 3C - ALABAMA UNIFORM PRUDENT MANAGEMENT OF INDUSTRIAL FUNDS ACT.

Section 19-3C-1 - Short title.

This chapter may be cited as the Alabama Uniform Prudent Management of Institutional Funds Act.



Section 19-3C-2 - Definitions.

In this chapter:

(1) CHARITABLE PURPOSE means the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes the achievement of which is beneficial to the community.

(2) ENDOWMENT FUND means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(3) GIFT INSTRUMENT means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(4) INSTITUTION means:

(A) a person, other than an individual, organized and operated exclusively for charitable purposes;

(B) a government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; and

(C) a trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

The term institution shall not include any bank, trust company, or other regulated financial institution.

(5) INSTITUTIONAL FUND means a fund held by an institution exclusively for charitable purposes. The term does not include:

(A) program-related assets;

(B) a fund held for an institution by a trustee that is not an institution; or

(C) a fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(6) PERSON means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7) PROGRAM-RELATED ASSET means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(8) RECORD means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



Section 19-3C-3 - Standard of conduct in managing and investing institutional funds.

(a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this chapter, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution:

(1) may incur costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution; and

(2) shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d) An institution may pool two or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, may be considered:

(A) general economic conditions;

(B) the possible effect of inflation or deflation;

(C) the expected tax consequences, if any, of investment decisions or strategies;

(D) the role that each investment or course of action plays within the overall investment portfolio of the fund;

(E) the expected total return from income and the appreciation of investments;

(F) other resources of the institution;

(G) the needs of the institution and the fund to make distributions and to preserve capital;

(H) an asset's special relationship or special value, if any, to the charitable purposes of the institution; and

(I) the size of the fund.

(2) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(3) Except as otherwise provided by law other than this chapter, an institution may invest in any kind of property or type of investment consistent with this section.

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this chapter.

(6) A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.



Section 19-3C-4 - Appropriation for expenditure or accumulation of endowment fund; rules of construction.

(a) Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) the duration and preservation of the endowment fund;

(2) the purposes of the institution and the endowment fund;

(3) general economic conditions;

(4) the possible effect of inflation or deflation;

(5) the expected total return from income and the appreciation of investments;

(6) other resources of the institution; and

(7) the investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under subsection (a), a gift instrument must specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", or "rents, issues, or profits", or "to preserve the principal intact", or words of similar import:

(1) create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a).



Section 19-3C-5 - Delegation of management and investment functions.

(a) Subject to any specific limitation set forth in a gift instrument or in law other than this chapter, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) Absent negligence, wantonness, recklessness, or deliberate misconduct, an institution that complies with subsection (a) is not liable for the decisions or actions of an agent to which the function was delegated.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this state other than this chapter.



Section 19-3C-6 - Release or modification of restrictions on management, investment, or purpose.

(a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall apply in the name of the institution to the circuit court of the county in which the principal activities of the institution are conducted, and shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, wasteful, or if because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall apply in the name of the institution to the circuit court of the county in which the principal activities of the institution are conducted, and shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard.

(d) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, 60 days after notification to the Attorney General, may release or modify the restriction, in whole or part, if:

(1) the institutional fund subject to the restriction has a total value of less than fifty thousand dollars ($50,000);

(2) more than 10 years have elapsed since the fund was established; and

(3) the institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.



Section 19-3C-7 - Reviewing compliance.

Compliance with this chapter is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.



Section 19-3C-8 - Application to existing institutional funds.

This chapter applies to institutional funds existing on or established after January 1, 2009. As applied to institutional funds existing on January 1, 2009, this chapter governs only decisions made or actions taken on or after that date.



Section 19-3C-9 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101 of that act, 15 U.S.C. Section 7001(a), or authorize electronic delivery of any of the notices described in Section 103 of that act, 15 U.S.C. Section 7003(b).



Section 19-3C-10 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.






Chapter 4 - SECURITIES HELD BY FIDUCIARIES.

Article 1 - Deposit in Clearing Corporations.

Section 19-4-1 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) FIDUCIARY. An administrator, an administrator with the will annexed, an administrator de bonis non, an executor, a trustee, a guardian, a conservator, an agent, a custodian or a custodian or agent for another fiduciary or fiduciaries.

(2) FIDUCIARY ACCOUNT. An estate, a trust, a guardianship, a custodianship, an agency or any other fiduciary relationship, including a custodianship or agency for another fiduciary or fiduciaries.

(3) BANK. A bank or trust company organized and existing under the laws of Alabama with authority to act as a fiduciary and a national banking association with its principal office in the State of Alabama and with authority to act as a fiduciary.

(4) SECURITY. Any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in an oil or mining title or lease or in payments out of production under such a title or lease; collateral trust certificate; transferable share; trustees' share; investment trust debenture, unit, share or bond; voting trust certificate; or, in general, any interest or instrument commonly known as a security or, with respect to any of the foregoing, any certificate (including a temporary or interim certificate) of interest or participation, any receipt or certificate of deposit or any warrant or right to subscribe or purchase.

(5) CERTIFICATE. Any instrument, document or other writing representing a security.

(6) CLEARING CORPORATION. A corporation:

a. at least 90 percent of the capital stock of which is held by or for one or more persons (other than individuals), each of whom:

1. is subject to supervision or regulation pursuant to the provisions of federal or state banking laws or state insurance laws; or

2. is a broker or dealer or investment company registered under the Securities Exchange Act of 1934 or the Investment Company Act of 1940; or

3. is a national securities exchange or association registered under a statute of the United States such as the Securities Exchange Act of 1934;

b. none of whom, other than a national securities exchange or association, holds in excess of 20 percent of the capital stock of such corporation; and

c. any remaining capital stock of which is held by individuals who have purchased such capital stock at or prior to the time of their taking office as directors of such corporation and who have purchased only so much of such capital stock as may be necessary to permit them to qualify as such directors.

(7) DEPOSIT. Physical delivery and also crediting by entry on the books of a clearing corporation without physical delivery.



Section 19-4-2 - Deposit of securities authorized; merger, etc., of certificates representing securities; transfer of ownership, etc., of securities; maintenance of records by fiduciary; rules and regulations governing banks acting as fiduciaries; certification by fiduciary of securities deposited.

(a) Notwithstanding any other provision of law to the contrary, any fiduciary holding securities in a fiduciary capacity is authorized, in the absence of specific provision to the contrary in the governing instrument or court order under which the fiduciary is acting, to deposit or arrange for the deposit of such securities in a clearing corporation.

(b) When such securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other such securities deposited in such clearing corporation by any person regardless of the ownership of securities and certificates of smaller denomination may be merged into one or more certificates of larger denomination.

(c) Ownership of and other interests in such securities may be transferred by entries on the books of said clearing corporation without physical delivery of certificates representing such securities.

(d) The records of the fiduciary shall at all times show the fiduciary accounts for which such securities are deposited and the ownership of such securities in each fiduciary account.

(e) Securities held in the name of a bank's nominee may be deposited under the authority contained in this section.

(f) A bank, when acting under the authority contained in this section, shall be subject to such rules and regulations as, in the case of banks or trust companies organized and existing under the laws of Alabama, the Superintendent of Banks and, in the case of national banking associations, the Comptroller of the Currency may from time to time issue.

(g) A fiduciary shall, upon demand by any person to whom it has a duty to account with respect to a fiduciary account, certify in writing the securities deposited by it with the clearing corporation for that fiduciary account.



Section 19-4-3 - Applicability of provisions of article.

This article shall apply to all fiduciary accounts now in existence or hereafter established regardless of the date of the governing instrument or court order under which the fiduciary is acting.






Article 2 - Banks Holding Securities in Bulk.

Section 19-4-20 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) FIDUCIARY. An administrator, an administrator with the will annexed, an administrator de bonis non, an executor, a trustee, a guardian, a conservator, an agent or a custodian.

(2) FIDUCIARY ACCOUNT. An estate, a trust, a guardianship, a custodianship, an agency or any other fiduciary relationship, including a custodianship or agency for another fiduciary or fiduciaries.

(3) BANK. A bank or trust company organized and existing under the laws of Alabama with authority to act as a fiduciary and a national banking association with its principal office in the State of Alabama and with authority to act as a fiduciary.

(4) SECURITY. Any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in an oil, gas or mining title or lease or in payments out of production under such a title or lease; collateral trust certificate; transferable share; trustees' share; investment trust debenture, unit, share or bond; voting trust certificate; or, in general, any interest or instrument commonly known as a security or, with respect to any of the foregoing, any certificate (including a temporary or interim certificate) of interest or participation, any receipt or certificate of deposit or any warrant or right to subscribe or purchase.

(5) CERTIFICATE. Any instrument, document or other writing representing a security.



Section 19-4-21 - Holding in bulk of securities constituting assets of different fiduciary accounts authorized; registration of securities; maintenance of records as to fiduciary accounts; rules and regulations governing banks; certification of securities held for fiduciary accounts.

(a) Notwithstanding any other provision of law to the contrary, any bank holding securities as a fiduciary, as a cofiduciary or as a custodian or agent for another fiduciary or fiduciaries is authorized, in the absence of specific provision to the contrary in the governing instrument or court order under which the bank is acting, to hold such securities in a manner such that, without certification as to ownership attached, certificates representing securities of the same class of the same issuer and from time to time constituting assets of different fiduciary accounts are held in bulk, including, to the extent feasible, the merging of certificates of smaller denominations into one or more certificates of larger denominations. In the event the bank holds securities as a cofiduciary, the bank before acting under the authority contained in this section must have the written consent of its cofiduciary, who is hereby authorized to give such consent.

(b) Securities held in the manner authorized by this section may be registered in the name of the bank's nominee.

(c) When acting under the authority contained in this section, the records of the bank shall at all times show the fiduciary accounts for which such securities are held and the ownership of such securities in each fiduciary account.

(d) A bank, when acting under the authority contained in this section, shall be subject to such rules and regulations as, in the case of banks or trust companies organized and existing under the laws of Alabama, the Superintendent of Banks and, in the case of national banking associations, the Comptroller of the Currency, may from time to time issue.

(e) A bank so acting shall, upon demand by any person to whom it has a duty to account with respect to a fiduciary account, certify in writing the securities held by it for that fiduciary account.



Section 19-4-22 - Applicability of provisions of article.

This article shall apply to all fiduciary accounts now in existence or hereafter established regardless of the date of the governing instrument or court order under which the bank is acting.






Article 3 - Banks Holding Treasury Securities.

Section 19-4-40 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) FIDUCIARY. An administrator, an administrator with the will annexed, an administrator de bonis non, an executor, a trustee, a guardian, a conservator, an agent or a custodian.

(2) FIDUCIARY ACCOUNT. An estate, a trust, a guardianship, a custodianship, an agency or any other fiduciary relationship, including a custodianship or agency for another fiduciary or fiduciaries.

(3) BANK. A bank or trust company organized and existing under the laws of Alabama with authority to act as a fiduciary and a national banking association with its principal office in the State of Alabama and with authority to act as a fiduciary.

(4) TREASURY SECURITY. Any bill, note, bond, certificate of indebtedness or other evidence of indebtedness the principal and interest of which the United States or any department, agency or instrumentality thereof has agreed to pay or has guaranteed payment.

(5) DEPOSIT. Physical delivery and also crediting by entry on the books of the federal reserve bank without physical delivery.



Section 19-4-41 - Deposit of treasury securities in federal reserve banks authorized; transfer of ownership, etc., of securities; maintenance of records as to fiduciary accounts; rules and regulations governing banks; certification of securities deposited for fiduciary accounts.

(a) Notwithstanding any other provision of law to the contrary, any bank holding treasury securities as a fiduciary, as a cofiduciary or as a custodian or agent for another fiduciary or fiduciaries is authorized, in the absence of specific provision to the contrary in the governing instrument or court order under which the bank is acting, to deposit or arrange for the deposit with the federal reserve bank in its district of such treasury securities to be credited to one or more accounts on the books of said federal reserve bank in the name of such bank to be designated trust or other accounts in accordance with rules and regulations of the federal reserve bank, to which similar treasury securities deposited by the bank for other fiduciary accounts may be credited.

(b) Ownership of and other interest in such treasury securities may be transferred by entries on the books of said federal reserve bank without physical delivery thereof.

(c) In the event the bank holds treasury securities as a cofiduciary, the bank before acting under the authority contained in this section must have the written consent of its cofiduciary, who is hereby authorized to give such consent.

(d) When acting under the authority contained in this section, the records of the bank shall at all times show the fiduciary accounts for which such treasury securities are deposited and the ownership of such treasury securities in each fiduciary account.

(e) A bank, when acting under the authority herein contained, shall be subject to such rules and regulations as, in the case of banks or trust companies organized and existing under the laws of Alabama, the Superintendent of Banks and, in the case of national banking associations, the Comptroller of the Currency, may from time to time issue.

(f) A bank shall, upon demand by any person to whom it has a duty to account with respect to a fiduciary account, certify in writing the treasury securities deposited by it with the federal reserve bank for that fiduciary account.



Section 19-4-42 - Applicability of provisions of article.

This article shall apply to all fiduciary accounts now in existence or hereafter established regardless of the date of the governing instrument or court order under which the bank is acting.









Chapter 4A - IDLE FUNDS IN FIDUCIARY ACCOUNTS.

Section 19-4A-1 - Idle funds defined.

Idle funds are defined as collected income and principal cash balances received by a fiduciary and held awaiting investment in or distribution from a fiduciary account. As used in this chapter, the term "fiduciary account" shall mean any account for which the bank or trust company has investment responsibility.



Section 19-4A-2 - Investment in accordance with terms of governing document.

A bank or trust company duly authorized to exercise fiduciary powers through the operation of a trust department shall invest idle funds in each fiduciary account in accordance with the specific terms of the governing document.



Section 19-4A-3 - Short-term investment vehicle.

In the absence of specific instructions in the governing document, the fiduciary shall invest idle funds in each fiduciary account in a short-term investment vehicle, which may include a deposit in an interest-bearing account, a money market mutual fund, or any other generally accepted investment vehicle for the investment of idle funds. Such deposit in an interest-bearing account may be in the fiduciary's own commercial bank or any affiliate thereof. Such investment in a money market mutual fund or any other generally accepted investment vehicle may include: (1) a mutual fund or investment vehicle provided by a third party vendor, even if the bank or trust company or any affiliate thereof receives separate compensation from the vendor, or (2) a mutual fund or investment vehicle provided by the bank or trust company or any affiliate thereof for which the bank or trust company or any affiliate thereof may receive compensation as the mutual fund or investment vehicle's investment advisor, administrator, trustee, transfer agent, or other similar capacity.



Section 19-4A-4 - Reasonable rate of return; considerations.

In the absence of specific instructions in the governing document, the fiduciary shall select an investment vehicle for idle funds in each fiduciary account which should provide a reasonable rate of return, taking into consideration the income needs of the current income beneficiary, the quality of the investment, the liquidity needs of the fiduciary account and the expense of making the funds productive of income.



Section 19-4A-5 - Investment in timely manner; no obligation to invest funds less than $1,000.

In the absence of specific instructions in the governing document, the fiduciary shall invest idle funds in each fiduciary account in a timely manner consistent with the technology employed by the fiduciary but not to exceed 10 business days after the receipt of collected funds; provided, however, that there shall be no obligation or requirement to invest idle funds in an amount less than $1,000.00 per each fiduciary account.



Section 19-4A-6 - Compensation.

In the absence of specific instructions in the governing document, the fiduciary may receive compensation for the investment of idle funds by netting said compensation from the yield of the investment; provided, however, that disclosure of the compensation (expressed as a percentage of asset value or otherwise) is made to the current income beneficiary by mailing separate notice (by prospectus, statement, letter or otherwise) to the current income beneficiary's last known address.



Section 19-4A-7 - Applicability.

The provisions of this chapter shall apply to all fiduciary accounts now existing or hereafter created, but only to the bank or trust company's actions or inactions occurring after May 28, 1991.






Chapter 5 - PRECLUSION OR MINIMIZATION OF GENERATION-SKIPPING TAX.

Section 19-5-1 - Definitions.

For purposes of this chapter unless the context otherwise requires, the following terms mean:

(1) FIDUCIARY. Includes a personal representative or trustee.

(2) PERSONAL REPRESENTATIVE. An executor, administrator, special administrator, or a person who performs substantially the same function under the law governing the person's status, and a successor to any of the above.

(3) TRUST. Any express trust, with additions thereto, wherever and however created, or any separate share of a trust, and includes any arrangement, other than an estate, which, although not a trust, has substantially the same effect as a trust.

(4) TRUSTEE. An original, additional, or successor trustee, whether or not appointed or confirmed by a court, and, in the case of an arrangement which is not a trust but which is treated as a trust for purposes of the GST, includes the person in actual or constructive possession of the property subject to such arrangement.

(5) INTERNAL REVENUE CODE. The Internal Revenue Code of 1986 as amended from time to time and successor provisions and codifications thereof.

(6) GST. The generation-skipping transfer tax imposed by Chapter 13 of the Internal Revenue Code.



Section 19-5-2 - Allocation of GST exemption.

Unless prohibited by the governing instrument, any person having authority under Chapter 13 of the Internal Revenue Code to allocate any GST exemption shall be entitled to allocate such exemption to any property or to exclude any such property from such allocation.



Section 19-5-3 - Division of trust to which GST exemption allocated into separate trusts for exempt and nonexempt property.

When property is held or to be held in a trust which is or would otherwise be partially exempted from the GST due to the allocation to such trust of a GST exemption, a fiduciary is authorized, but not required, to divide the trust into two separate trusts, of equal or unequal value, in order to create one trust entirely exempt from the GST and a second trust entirely subject to the GST. Other terms and provisions of both trusts will remain substantially identical in all respects to the original trust.



Section 19-5-4 - Separate trusts for property transferred, etc., from another trust in order to preclude or minimize GST.

If under the provisions of the governing instrument, property which is held in one trust (the "first trust") is to be transferred or poured over to, merged with, or otherwise combined with property in another trust (the "second trust") and property in the first trust is subject to different treatment for purposes of the GST from the property in the second trust, the fiduciary of the second trust is authorized, but not required, to retain the property in separate trusts in order to preclude or minimize the imposition of the GST upon transfers from either or both trusts, with other terms of each separate trust being substantially identical in all respects.



Section 19-5-5 - Division of trust with more than one beneficiary or class thereof for GST purposes into separate share trusts to effectuate allocation of grantor's, decedent's, or surviving spouse's GST exemption.

When a grantor or decedent transfers property into a trust which has, or which pours into another trust which has, more than one beneficiary or class of beneficiaries for GST purposes, and when the grantor or fiduciary allocates the grantor's or decedent's GST exemption for the benefit of one or more, but less than all, beneficiaries or classes of beneficiaries of such trust, or when the surviving spouse of the grantor or decedent, or such surviving spouse's fiduciary, allocates the surviving spouse's GST exemption for the benefit of one or more, but less than all, beneficiaries or classes of beneficiaries of such trust, and when the instrument creating the trust does not specifically prohibit a fiduciary from dividing such trust into separate share trusts, a fiduciary shall divide such trust into two or more separate share trusts, of equal or unequal value, in order to effectuate and carry out the allocation of the grantor's or decedent's GST exemption, or if applicable, the GST exemption of the surviving spouse of the grantor or decedent. Other terms and provisions of each such separate share trust shall, when taken together as a whole, be substantially identical to the original trust. In general, this section contemplates that a fiduciary will divide a single trust into two or more separate share trusts when such division may decrease or eliminate the amount of distributions from such single share trust that would otherwise be subject to the GST.



Section 19-5-6 - Division of qualified terminable interest property trust into separate share trusts to effectuate allocation of grantor's, decedent's, or surviving spouse's GST exemption; payment of estate taxes.

When a grantor or decedent transfers property into a trust for which an election is made or to be made pursuant to Section 2056(b)(7) or 2523(f) of the Internal Revenue Code to treat such property as qualified terminable interest property (the "QTIP trust"), and when a grantor or fiduciary makes an election pursuant to Section 2652(a)(3) of the Internal Revenue Code to have the grantor or decedent creating such QTIP trust deemed to be the transferor of a portion, but not all, of such QTIP trust for GST purposes, and when a grantor or fiduciary makes an allocation pursuant to Section 2631 of the Internal Revenue Code of any portion of such grantor's or decedent's GST exemption to such portion of the QTIP trust for which a Section 2652(a)(3) election is made or to be made, or to property passing from such portion of the QTIP trust to a trust or person that is a remainder beneficiary of such portion of the QTIP trust at the death of the surviving spouse of the grantor or decedent, and when the instrument creating the QTIP trust does not specifically prohibit a fiduciary from dividing such QTIP trust into separate share trusts, a fiduciary shall divide such QTIP trust into two or more separate share trusts, one of which shall be equal to that portion of the QTIP trust for which a Section 2652(a)(3) election is made or to be made, and the other one or more share trusts shall be divided in such manner as the fiduciary deems appropriate either (1) to effectuate and carry out the allocation of the grantor's or decedent's GST exemption to such portion of the QTIP trust for which a Section 2652(a)(3) election is made, or to property passing from such portion of the QTIP trust to a trust or person that is a remainder beneficiary of such portion of the QTIP trust at the death of the surviving spouse, or (2) to effectuate and carry out the allocation of the surviving spouse's GST exemption to one or more of the share trusts created from the QTIP trust, or to property passing from such one or more share trusts to a trust or person that is a remainder beneficiary of such share trust(s) at the death of the surviving spouse. Upon the death of the surviving spouse of the grantor or decedent, the fiduciary shall pay the estate taxes attributable to the share trust(s) to which an allocation of the GST exemption is made from any other share trust created hereunder to which no GST exemption is allocated, or from one of the other share trusts created hereunder, unless the trust instrument or the will of the surviving spouse specifically provides otherwise; provided, however, that to the extent possible, estate taxes shall not be paid in the manner provided above if to do so could result in an increase in the property subject to the GST on account of such payment of estate taxes. Other terms and provisions of each such separate share trust created from the QTIP trust shall, when taken together as a whole, be substantially identical to the original QTIP trust. In general, this section contemplates that a fiduciary will divide the original QTIP trust into two or more separate share trusts when it may be desirable to allocate both the GST exemption of the grantor or decedent and the GST exemption of the surviving spouse of such grantor or decedent to the original QTIP trust or a share thereof. Moreover, this section contemplates that a fiduciary will pay the estate taxes attributable to the original QTIP trust from a share trust to which no GST exemption is allocated unless to do so could result in an increase in the amount subject to the GST of a share trust to which a GST exemption is allocated.



Section 19-5-7 - Allocation of distributions from separate trusts.

Distributions provided for by the governing instrument, whether the original trust is divided into separate trusts under the provisions of Section 19-5-3, 19-5-5 or 19-5-6 hereof or the trusts are retained as separate trusts under the provisions of Section 19-5-4 or 19-5-5 hereof, may be made from either or both separate trusts in the absolute and uncontrolled discretion of the fiduciary; provided, however, in determining the total distributions, neither the division of a trust nor the retention as separate trusts shall result in the receipt by any beneficiary of a greater proportion of the total distributions than the beneficiary would have received if the trust or estate had not been so divided or retained separately.



Section 19-5-8 - Purpose of chapter.

The purpose of this chapter is to authorize a fiduciary to take appropriate action to preclude or minimize to the extent possible the imposition of the GST, and this chapter shall be broadly construed to effectuate this purpose.



Section 19-5-9 - Exercise of authority by fiduciary.

A fiduciary may exercise the authority herein granted without prior approval or leave of any court. A fiduciary may also exercise the authority granted in each section contained herein concurrently with the authority granted in each other section contained herein.



Section 19-5-10 - Fiduciary not liable for acts in good faith.

Any fiduciary who in good faith acts or fails to act shall not be liable to any person for taking or failing to take any action authorized or required by this chapter.



Section 19-5-11 - Applicability of chapter.

This chapter applies to any trust or estate that may be subject to Chapter 13 of the Internal Revenue Code.



Section 19-5-12 - Chapter effective as to transfers in trust, etc., on and after January 1, 1987.

This chapter shall be effective with respect to transfers in trust, and decedents dying, on and after January 1, 1987.









Title 20 - FOOD, DRUGS AND COSMETICS.

Chapter 1 - STANDARDS, LABELING AND ADULTERATION.

Article 1 - General Provisions.

Section 20-1-1 - Short title; enforcement of chapter.

This chapter may be cited as the "Alabama Safe Foods Act of 2000."

The Commissioner of Agriculture and Industries, through the facilities of the state Department of Agriculture and Industries, shall enforce the provisions of this chapter. The administrative and enforcement provisions of Title 2 of this code shall, unless inapplicable by their nature, apply to the administration and enforcement of this chapter.



Section 20-1-2 - Adoption of rules and regulations.

The State Board of Agriculture and Industries is authorized to adopt and promulgate such rules and regulations as are reasonable and necessary to the accomplishment of the purposes of this chapter and to make effective its provisions.



Section 20-1-3 - Right of entry by commissioner and agents; authority to take samples, investigate records, etc.

The Commissioner of Agriculture and Industries and officers and employees under his supervision or direction shall have authority to enter and inspect any premises or vehicle where any food, drug, or cosmetic regulated by this chapter is manufactured, harvested, processed, compounded, refined, packed, packaged, stored, sold, or transported, and all equipment, containers, and materials therein, to collect samples for analysis and to conduct examinations and investigations of records of production, purchases, and sales for the purpose of enforcement of this chapter.



Section 20-1-4 - Suspension from sale, seizure, and condemnation of articles sold, stored, etc., in violation of chapter.

Any food, drug, or cosmetic regulated by this chapter which is found to be manufactured, processed, compounded, refined, packed, packaged, stored, sold, or transported in violation of this chapter shall be subject to suspension from sale, seizure, and condemnation in the manner provided in Article 2 of Chapter 2 of Title 2 of this Code.



Section 20-1-5 - Penalty for violations of chapter or orders, rules, or regulations.

Any person who violates any of the provisions of this chapter or any order, rule, or regulation made or promulgated under authority of this chapter shall, upon conviction thereof, be punished by a fine not exceeding five hundred dollars ($500) for each offense; provided, however, that any violation of Section 20-1-27(3) or (4) involving 200 units or more of beverage products shall be punishable by a fine not exceeding five thousand dollars ($5,000). For purposes of this section, the term unit shall mean a single, discreet beverage package, or container.



Section 20-1-6 - Nonliability of good faith donors and distributors of canned or perishable food.

(a) When used in this section, the words and terms defined in this subsection shall have the meanings herein ascribed to them, unless it clearly appears from the context that some other meaning is indicated:

(1) CANNED FOOD. Any food commercially processed and prepared for human consumption;

(2) PERISHABLE FOOD. Any food which may spoil or otherwise become unfit for human consumption because of its nature, type, or physical condition. This term includes, but is not limited to, fresh and processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits and vegetables, and foods which have been packaged, refrigerated, or frozen.

(b) All laws to the contrary notwithstanding, a good faith donor of canned or perishable food, which is apparently fit for human consumption at the time it is donated, to a bona fide charitable or nonprofit organization for free distribution, shall not be subject to criminal or civil liability arising from an injury or death due to the condition of such food unless such injury or death is a direct result of the gross negligence, recklessness, or intentional misconduct of such donor.

(c) All laws to the contrary notwithstanding, a bona fide charitable or nonprofit organization which in good faith receives and distributes food, which is apparently fit for human consumption at the time it is distributed, without charge, shall not be subject to criminal or civil liability arising from an injury or death due to the condition of such food unless such injury or death is a direct result of the gross negligence, recklessness, or intentional misconduct of such organization.

(d) The provisions of this section shall govern all good faith donations of perishable food which is not readily marketable due to appearance, freshness, grade, surplus, or other conditions. Provided, however, that nothing in this section shall restrict the authority of any appropriate agency to regulate or ban the use of such food for human consumption.



Section 20-1-7 - Regulation of nutrition labeling of certain food.

(a) The subject matter of the regulation of nutrition labeling of food that is a menu item in restaurants, retail food establishments, and vending machines is reserved to the Legislature and may be regulated only by an act of the Legislature of statewide application enacted after June 9, 2011.

(b) This section shall not be interpreted as affecting in any manner the regulation of the nutrition labeling of food that is a menu item in restaurants, retail food establishments, and vending machines pursuant to the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §343(q)(5)(H).






Article 2 - Adulteration and Misbranding.

Division 1 - Food and Drugs Generally.

Section 20-1-20 - Definitions.

When used in this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ARTICLE. When referring to food or drugs, such term is used in the broad and comprehensive sense and has reference to the food product or the drug product in question.

(2) BABY FOOD. A food which purports to be or is represented for special dietary use as a food for babies by reason of its special formulation or its particular suitability for children under two years of age.

(3) BOARD. The State Board of Agriculture and Industries.

(4) CLASS A FOODS. Baby food, infant formula, and potentially hazardous food.

(5) COMMISSIONER. The Commissioner of Agriculture and Industries.

(6) DEALER. A manufacturer, wholesaler, retailer, jobber, and similar establishments, mobile or permanent, engaged in the sale of food for consumption on premises.

(7) DEPARTMENT. The Department of Agriculture and Industries.

(8) DRUG. All medicines and preparations recognized in the United States pharmacopoeia or national formulary for internal or external use and any substance or mixture of substances to be used for the cure, mitigation, or prevention of disease in man or domestic animals.

(9) FOOD. All articles of food, drink, confectionery, or condiment, whether simple, mixed, or compound, used or intended for use by man or domestic animals.

(10) FOOD SALES ESTABLISHMENT. Retail and wholesale stores and places of business, and similar establishments, mobile or permanent, engaged in the sale of food primarily for consumption off the premises.

(11) INFANT FORMULA. A food which purports to be or is represented for special dietary use solely as a food for infants by reason of its simulation of human milk or its suitability as a complete or partial substitute for human milk.

(12) LABEL. A display of written, printed, or graphic matter upon the immediate container of any article.

(13) MISBRANDED. Such term shall apply to all drugs or foods or articles which enter into the composition of food, the package or label of which shall bear or contain any statement, design, or device regarding such article or the ingredients or substances contained therein which shall be false or misleading in any particular and to any food or drug product which is falsely branded as to the state, territory, or country in which it is manufactured or produced.

(14) OPEN-DATE STATEMENT. The terms "Sell By"; "Freeze By"; "Sell or Freeze By"; "Not to be Sold After"; "Best if Used By"; "Expiration"; or other terms as defined by rules or regulations; or a date without additional words shall be considered an open-date statement.

(15) OUT-OF-DATE. Any article with a label containing an open-date statement with a date affixed thereto which has passed.

(16) PERSON. An individual, partnership, corporation, or association or any combination thereof.

(17) POTENTIALLY HAZARDOUS FOOD. A food that is natural or synthetic and that requires temperature control because it is in a form capable of supporting rapid and progressive growth of infectious or toxigenic microorganisms or the growth and toxin production of Clostridium botulinum or the growth of Salmonella Enteritidis. The term does not include foods which have a pH level 1 of 4.6 or below; or a water activity (a sub w) of 0.85 or less; or food products in hermetically sealed containers processed to achieve and maintain commercial sterility under unrefrigerated conditions. The foregoing notwithstanding, the board may by rule adopt the definition for "Potentially Hazardous Food" set out in subparagraph 1-201.10 (B)(61), Food Code, 1999 Recommendations of the United States Public Health Service, Food and Drug Administration, National Technical Information Service Publication, PB99-115929.

(18) STANDARD OF PURITY OR QUALITY. The standards of purity for food products promulgated by the State Board of Agriculture and Industries and by statutes of this state.



Section 20-1-21 - Purpose of division; standards; construction of chapter.

(a) The purpose of this division is to prevent the manufacture, possession, sale, or delivery of out-of-date Class A foods and adulterated or misbranded food and drugs.

(b) The State Board of Agriculture and Industries shall have the power and authority and it shall be its duty to fix the standards of purity for all food and drug products which shall be, so far as practical, in accordance with the standards promulgated by the federal government through its duly authorized agents.

(c) The provisions of this chapter regarding the sale of any article shall be considered to include the manufacture, production, packaging, offer, offer for transportation, transportation, exposure, possession, and holding of any such article and the supplying or applying of any such article in the conduct of any food establishment.



Section 20-1-22 - When articles deemed adulterated - Food generally.

An article shall be deemed adulterated in the case of food:

(1) If any substance has been mixed and packed with it so as to reduce or lower or injuriously affect its quality or strength;

(2) If any substance has been substituted wholly or in part for the article;

(3) If any valuable constituent of the article has been wholly or in part abstracted;

(4) If it is mixed, colored, powdered, coated, stained, or otherwise treated in a manner whereby damage or inferiority is concealed or in a manner whereby the appearance of said article is improved; provided, that this subdivision shall not apply to the precoloring or processing of fruits where such precoloring or processing does not conceal damage or inferiority;

(5) If it contains any poisonous or deleterious ingredient which may render such article injurious to health;

(6) If it consists in whole or in part of a filthy, decomposed, or putrid animal or vegetable substance or any portion of an animal unfit for food, whether manufactured or not, or if it is the product of a diseased animal, or of one that has died otherwise than by slaughter;

(7) If, in the course of its preparation or manufacture, an ingredient of inferior food value has been substituted in whole or in part for an ingredient of greater food value; or

(8) If it does not conform to the standard of purity or quality established for the article; provided, that when in the preparation of food products for shipment they are preserved by an external application applied in such a manner that the preservative is necessarily removed mechanically or by maceration in water or otherwise, and directions for the removal of said preservative shall be printed on the covering of the package, the provisions of this division shall be construed as applying only when said products are ready for consumption.



Section 20-1-23 - When articles deemed adulterated - Confectionery.

In the case of confectionery, it shall be deemed adulterated if it contains terra alba, barytes, talc, chrome yellow, burnt umber, or other mineral substance or poisonous coloring or flavoring or other ingredients detrimental to health or any vinous, malt, or spirituous liquor or compound or narcotic drug.



Section 20-1-24 - When articles deemed adulterated - Drugs.

An article shall be deemed adulterated in the case of drugs:

(1) If, when a drug is sold under or by a name recognized in the United States pharmacopoeia or national formulary, if differs from the standard of strength, quality, or purity, as determined by the test laid down in the United States pharmacopoeia or national formulary, official at the time of investigation;

(2) If, when an article not recognized by the United States pharmacopoeia or national formulary, its strength or purity falls below the professed standard or quality under which it is sold; or

(3) If its strength or purity falls below the standard of quality provided by the rules and regulations of the State Board of Agriculture and Industries.



Section 20-1-25 - When articles deemed misbranded generally - Food.

An article of food shall be deemed misbranded in the following cases:

(1) If it is offered for sale under the name of another article;

(2) If it is labeled or branded so as to deceive or mislead the purchaser, or purports to be a foreign product when not so or if the contents of the package as originally put up shall have been removed in whole or in part and other contents shall have been placed in such package;

(3) If, in package form, the name of the article together with the quantity of the contents in terms of weight, measure, or numerical count and the name and principal address of the manufacturer or other person responsible for placing the article on the market are not plainly and conspicuously marked on the outside of the package;

(4) If, in package form, the package is not filled with the food it purports to contain within the limits of tolerance fixed by the State Board of Agriculture and Industries, irrespective of whether the quantity of the contents is plainly and conspicuously marked on the outside of the package in terms of weight, measure, or numerical count;

(5) If the package containing it or its label shall bear any statement, design, or device regarding the ingredients or the substances contained therein, which statement, design, or device shall be false or misleading in any particular;

(6) If, in bulk, it is colored so as to deceive or mislead the purchaser;

(7) If it is offered for sale under false representations;

(8) If it is an imitation of another article and is not marked with the word "imitation," followed, without intervening descriptive matter, by a list of the ingredients contained therein;

(9) If it is a compound for which no standard of purity or quality has been established, and it is not labeled with the word "compound" followed, without intervening descriptive matter, by a list of the ingredients; provided, that in the case of a compound which may be now or from time to time hereafter known as an article of food under its own distinctive name and which is not an imitation of or offered for sale under the name of another article, it shall not be deemed to be misbranded if the name of the article is accompanied on the same label or brand with a statement of the place where such article was manufactured or produced; or

(10) If the package, label, or brand fails to give the ingredients or substances by their common names.



Section 20-1-26 - When articles deemed misbranded generally - Drugs.

A drug shall be deemed misbranded in the following cases:

(1) If it is an imitation of or offered for sale under the name of another article;

(2) If the contents of the package as originally put up shall have been removed, in whole or in part, and other contents shall have been placed in such package, or if the package fails to bear a statement of the net contents on the label of the quantity or proportion of any alcohol or any narcotic or habit-forming drug, together with a statement that such drug is narcotic or habit-forming, as the case may be; or

(3) If its package or label shall bear or contain any statement, design, or device regarding the curative or therapeutic effect of such article or of any of the ingredients or substances contained therein which is false or fraudulent.



Section 20-1-27 - Prohibited activities.

No person shall engage in any of the following activities within this state:

(1) Manufacture for sale herein, have in his or her possession with intent to sell, offer or expose for sale, sell, or deliver any article of food or drugs which is adulterated or misbranded within the meaning of this division.

(2) Sell or offer for sale out-of-date Class A foods which include baby food, infant formula, and potentially hazardous food.

(3)a. Obscure, remove, or otherwise render illegible any information appearing on beverage labels, packages, or containers related to production information, best before dates, or other disclosure printed on, affixed to, or appearing on the labels, packages, or containers.

b. This subdivision shall not apply to any alteration of a beverage label, package, or container made by, or at the direction of, either the owner of the trademark rights to the brand that appears on the beverage label, package, or container or an authorized manufacturer of the beverage.

c. This subdivision shall not apply to alcoholic beverages as defined in Section 28-3-1.

d. This subdivision shall not apply to any entity, organization, or association, including, but not limited to, a nonprofit or other fund-raising organization that does not operate for a commercial purpose.

(4)a. Store or transport any beverage product that bears a labeling that has been obscured, removed, or rendered illegible as described in subdivision (3).

b. This subdivision shall not apply to any alteration of a beverage label, package, or container made by, or at the direction of, either the owner of the trademark rights to the brand that appears on the beverage label, package, or container or an authorized manufacturer of the beverage.

c. This subdivision shall not apply to alcoholic beverages as defined in Section 28-3-1.

d. This subdivision shall not apply to any entity, organization, or association, including, but not limited to, a nonprofit or other fund-raising organization that does not operate for a commercial purpose.



Section 20-1-28 - Manufacture, sale, etc., of soft drinks, etc., colored with coal tar preparation, etc., or sweetened with artificial sweeteners; labeling and display for sale of artificially sweetened soft drinks, etc., manufactured for special dietary use by certain persons.

Repealed by Act 2015-70 effective April 21, 2015.



Section 20-1-29 - Shipment, offer for shipment, or sale of certain citrus fruits.

Repealed by Act 2015-70 effective April 21, 2015.



Section 20-1-30 - Sale, offer for sale, etc., of certain artificially colored potatoes.

Repealed by Act 2015-70 effective April 21, 2015.



Section 20-1-31 - Possession, transportation, etc., of items in violation of division, chapter.

(a) The having in possession by any person, firm, or corporation who manufactures or exposes for sale any out-of-date Class A foods and adulterated or misbranded food or drugs within the meaning of this division shall be prima facie evidence of having in possession with intent to sell in violation of its provisions; except, that any manufacturer, wholesaler, or jobber may keep properly identified goods which might otherwise be in violation of the provisions of this division specially set apart in his stock for sale in other states. Out-of-date foods shall be stored in an area such that out-of-date Class A foods are not offered for sale to the public and shall be clearly marked "Not to be sold." If not so identified and segregated, there shall be a rebuttable presumption that the food is in possession with intent to sell in violation of the provisions of this chapter.

(b) No provision of this section shall be construed to allow the storage or transportation of any food which is otherwise required by law to be destroyed or otherwise rendered unusable except for the purpose of such destruction or rendering unusable.



Section 20-1-32 - Exemption from prosecution of dealers.

No dealer shall be prosecuted under the provisions of this division when the dealer can establish a bona fide guarantee signed by a reputable wholesaler, jobber, or manufacturer within the United States from whom he or she purchased such articles that they are not adulterated or misbranded within the meaning of this division, designating it and that he or she has no knowledge of such adulteration or misbranding at the time they were purchased by that dealer. Such guarantee shall contain the name and address of the vendor who shall be amenable to the prosecutions, fines, and other penalties to which the purchaser would otherwise be amenable. Provided, however, there shall be no exemption from prosecution with regard to the sale or the offer for sale of out-of-date food products by the dealer. There shall be no exemption from prosecution with regard to the sale or the offer for sale of food products that have become out-of-date, adulterated, or misbranded after purchase by the dealer.



Section 20-1-33 - Food safety permit.

(a) No person shall operate a food sales establishment within this state which sells baby food, infant formula, or potentially hazardous food without a food safety permit except those persons who operate any of the following establishments:

(1) A meat processing establishment which currently has a grant of inspection from the commissioner.

(2) A meat processing establishment which currently has a grant of inspection from the United States Department of Agriculture.

(3) A food service establishment required to obtain a food service permit through the Alabama Department of Public Health except those operated in conjunction with a food sales establishment otherwise requiring a permit.

(b) Application shall be made to the department each year for a food safety permit on forms requiring information to be submitted and at the times required by the department.

(c) Each application shall be accompanied by a food safety permit fee in the amount of fifty dollars ($50) for each food sales establishment for which a food safety permit is required and the fee shall be nonrefundable and shall not be prorated and shall be renewed annually by the payment of the required fee on a date established by the board.

(d) The department shall receive and review each completed application for a food safety permit. The department shall issue a food safety permit for each establishment requested if the application is complete, the fee is tendered, and the establishment is in compliance with rules and regulations promulgated hereunder. A food safety permit may not be transferred from one food sales establishment to another. Whenever a food sales establishment is sold, the new owner must apply for a new food safety permit.

(e) The department may deny issuance or renewal of, or it may suspend or revoke a permit issued for, flagrant, serious, or continued violations of provisions of this chapter or rules or regulations promulgated hereunder after a due process hearing before a hearing officer. The hearing officer shall make a full report to the department with his or her recommendation for action within 14 days after the hearing. The official decision of the department shall be rendered within 30 days of receipt of the hearing officer's report. Appeals from the department's decision shall be made in a timely manner in accordance with the rules for contested cases under the Alabama Administrative Procedure Act, Section 41-22-12, et seq. Judicial review shall be by trial de novo in circuit court in accordance with provisions of the Alabama Administrative Procedure Act, Section 41-22-20(j).

(f) The department may institute a civil action in any circuit court in the State of Alabama to enforce the provisions of this article. Any person required to have a food safety permit who operates without a valid food safety permit may be enjoined from the operation by the circuit court without prior resort to criminal remedies.

(g) All fees collected by the department under this section shall accrue to the Agriculture Fund and shall be appropriated by the Legislature as provided by law.



Section 20-1-34 - Civil penalties for violation of chapter, etc.

(a) Notwithstanding the existence of any criminal penalty imposed for violations of this chapter and the rules and regulations promulgated hereunder, the department may, after a hearing thereon, impose a civil penalty for violation of this chapter or any rules or regulations promulgated hereunder regarding out-of-date Class A foods, or misbranded or adulterated food, in accordance with the classes provided in subsection (d) below.

(b) Any one offense, and all incidents or violations committed by a person, firm, association, or corporation, arising from the same transaction, shall constitute but one offense.

(c) The board shall by duly adopted rules or regulations, provide maximum penalty amounts to be imposed with regard to out-of-date Class A foods, or misbranded and adulterated food as provided below.

(d) After a public hearing thereon, the board shall, by duly adopted rules or regulations, establish five classes of violations with regard to misbranded and adulterated food.

(1) Class I violations shall be limited to minor or inadvertent violations involving small amounts of out-of-date Class A foods found for which no penalty shall be assessed but a written warning may be given by the department.

(2) Class II violations shall be limited to significant amounts of out-of-date Class A foods or such articles which have been out-of-date for significant periods of time. Penalties for Class II violations shall not exceed one hundred dollars ($100).

(3) Class III violations shall be limited to significant amounts of out-of-date Class A foods or significant amounts of such articles which have been out-of-date for significant periods of time; violations in multiple classes; and/or subsequent Class II violations within one year following a previous Class II violation. Penalties for Class III violations shall not exceed one thousand dollars ($1,000).

(4) Class IV violations shall be limited to food deemed misbranded under Section 20-1-25; large amounts of out-of-date Class A foods or significant amounts of such articles which have been out-of-date for extended periods of time; violations in multiple classes; and/or subsequent Class III violations within one year following a previous Class III violation. Penalties for Class IV violations shall not exceed five thousand dollars ($5,000).

(5) Class V violations shall be limited to food deemed adulterated under Section 20-1-22, and/or subsequent Class IV violations. Provided, however, to sustain a penalty under this subdivision, with regard to out-of-date Class A foods, there must be a showing by a preponderance of evidence that there were large amounts of out-of-date Class A foods found, or that significant amounts of such articles found had been out-of-date for extended periods of time and that the violations were willful, knowing, or intentional. Penalties for Class V violations shall not exceed a maximum penalty amount of ten thousand dollars ($10,000) and may include the revocation of the person's food safety permit.

(e) The board shall by duly adopted rules or regulations establish a list of items included in the definition of "potentially hazardous foods." The board shall also by duly adopted rules or regulations provide for detailed definitions of the above referenced classes of violations which shall include definitions of the terms "minor or inadvertent violations," "small amounts," "significant amounts," "significant periods of time," "large amounts," "extended periods of time," and similar terms.

(f) The failure of any person, firm, association, or corporation to pay an assessed penalty in a timely manner, as defined by duly adopted rules or regulations of the board, shall constitute grounds for the revocation of any food safety permit issued under this chapter. Such revocation shall be made pursuant to a due process hearing before a hearing officer and in the same manner as provided for suspension and revocation of permits under the provisions of Section 20-1-33(e).

(g) Under this section, appeals from an assessment of any penalty levied shall be made in a timely manner in accordance with the rules for contested cases under the Alabama Administrative Procedure Act, Section 41-22-12, et seq. Judicial review may be taken in circuit court in accordance with the provisions of the Alabama Administrative Procedure Act, Section 41-22-20, et seq.

The foregoing notwithstanding, in cases involving Class IV or Class V violations or permit revocations thereunder, judicial review shall be by trial de novo in circuit court in accordance with the provisions of the Alabama Administrative Procedure Act, Section 41-22-20 (j).

(h) All moneys received from the assessment of any penalty under this section shall accrue to the General Fund and shall be appropriated by the Legislature as provided by law.



Section 20-1-35 - Food Safety Advisory Committee.

There is hereby created the Food Safety Advisory Committee to provide recommendations to the State Board of Agriculture and Industries concerning the promulgation of rules and regulations related to the establishment and definition of class violations under Section 20-1-34, and other definitions required under Section 20-1-34 (d)(5). The committee shall consist of six members to be appointed by the president of each of the following organizations: The Alabama Retail Association, the Alabama Chapter of the National Federation of Independent Businesses, the Business Council of Alabama, the Alabama Grocer's Association, the Alabama Association of Convenience Stores, and the Alabama Vending Association.



Section 20-1-36 - Donations to exempt organizations.

Nothing in Act 2000-320 shall prohibit the donation of any food by any food sales establishment, food manufacturer, or food distributor to an organization defined under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended. Nor shall the provisions of Act 2000-320 prohibit the sale, donation, or other distribution of any food by a Section 501(c)(3) organization to a 501(c) organization. Any provision of law to the contrary notwithstanding, the term food as used in this section shall not include an out-of-date Class A food or an adulterated food as defined by law.



Section 20-1-37 - Provisions cumulative and supplemental.

The provisions of Act 2000-320 are cumulative and supplemental to and in furtherance of any statutory or common law or other legal right, duty, power, or authority of the Alabama Department of Agriculture and Industries and the Commissioner of Agriculture and Industries.






Division 2 - Cosmetics.

Section 20-1-50 - Definitions.

(a) When used in this division, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ARTICLE. Such term, when referring to a cosmetic, is used in the broad and comprehensive sense and has reference to the cosmetic product in question.

(2) COSMETIC. An article intended to be rubbed, poured, sprinkled or sprayed on, introduced into or otherwise applied to the human body for cleansing, beautifying, promoting attractiveness or altering the appearance and the component parts of such an article. Such term does not include a soap.

(3) STANDARD OF PURITY OR QUALITY. The standard of purity and quality fixed by the State Board of Agriculture and Industries.

(b) Other words and phrases used in this division shall be defined as in Section 2-1-1.



Section 20-1-51 - When cosmetics deemed adulterated.

(a) A cosmetic shall be deemed adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling thereof or under such conditions of use as are customary and usual;

(2) If it consists in whole or in part of any filthy, putrid, or decomposed substance;

(3) If it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth or rendered injurious to health;

(4) If its container is composed in whole or in part of any poisonous or deleterious substance which may render the contents injurious to health; or

(5) If it is not a hair dye and it bears or contains a coal-tar color other than one from a batch that has been certified in accordance with regulations promulgated under the federal Food, Drug and Cosmetic Act.

(b) The provisions of subdivision (1) of subsection (a) of this section shall not apply to coal-tar hair dye if the label thereof bears the following legend conspicuously displayed thereon: "Caution!! This product contains ingredients which may cause skin irritation on certain individuals. A preliminary test according to the accompanying directions should be made before using it. This product must not be used for dyeing the eyelashes or eyebrows - to do so may cause blindness." And the labeling of any such article must contain adequate directions for preliminary testing.

(c) As used in subdivisions (1) and (5) of subsection (a) of this section, the term "hair dye" does not include eyelash or eyebrow dyes.



Section 20-1-52 - When cosmetics deemed misbranded.

(a) A cosmetic shall be deemed misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If it is in package form and does not bear a label containing the name and place of business of the manufacturer, packer, or distributor and a statement of the quantity of the contents in terms of weight, measure, or numerical count;

(3) If any word, statement, or other information required to be placed in the labeling by or under authority of this division is not placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; or

(4) If its container is so made, formed, or filled as to be misleading.

(b) The Commissioner of Agriculture and Industries may permit reasonable variations and exemptions of small packages from subdivision (2) of subsection (a) of this section.



Section 20-1-54 - Effect of possession by manufacturer, etc., of adulterated or misbranded cosmetics.

The having in possession of an adulterated or misbranded cosmetic shall be prima facie evidence of having it in possession with the intent to sell it in violation of this division; provided, that a manufacturer, wholesaler, or jobber may keep such products set apart in his stock for sale in other states if he properly identifies them, although the possession of such products might otherwise be in violation of this division.



Section 20-1-55 - Exemption from prosecution of dealers.

No dealer shall be prosecuted under this division when he can establish a bona fide guarantee, signed by a reputable wholesaler, jobber, or manufacturer from whom he purchased the article that the article is not adulterated or misbranded within the meaning of this division (designating it) and that he had no knowledge of such adulteration or misbranding at the time the article was purchased. A guarantee given pursuant to this section must contain the name and address of the vendor from whom the article was purchased, who shall be amendable to the prosecutions, fines, and other penalties to which the purchaser would otherwise be liable.



Section 20-1-56 - Construction of division.

This division shall be construed to be supplemental to Division 1 of this article, which relates to the regulation of the manufacture, possession, and sale of food and drugs.



Section 20-1-57 - Standards of purity and quality.

The Board of Agriculture and Industries shall have the power to fix the standards of purity and quality of cosmetics.









Article 3 - Bread, Flour, Cornmeal, and Grits.

Section 20-1-70 - Short title.

This article shall be known as the Bread, Flour, and Cornmeal Enrichment Act.



Section 20-1-71 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) BREAD. Such term includes and shall be limited to bread and rolls (or buns) of every kind and description made wholly or partly from wheat flour which conforms to the definition and standard of identity of bread set out in 21 Code of Federal Regulations, Part 17. Such term excludes bread containing no wheat flour or breads made from 100 percent whole wheat flour, but includes breads made from mixtures of white flour and whole wheat flour, the so-called brown breads.

(2) FLOUR. Such term includes and shall be limited to the foods defined as:

a. Flour, white flour, wheat flour, and plain flour;

b. Bromated flour;

c. Self-rising flour, self-rising white flour, and self-rising wheat flour; and

d. Phosphated flour, phosphated white flour, and phosphated wheat flour in the definitions and standards of identity set out in 21 Code of Federal Regulations, Part 15. Such term also includes all mixtures of such flours with whole wheat or high-extraction flours, but excludes 100 percent whole wheat flour and specially packaged cake and pancake flour.

(3) CORNMEAL. All meal for human consumption made from corn, either white or yellow, whole cornmeal, bolted cornmeal, and degerminated cornmeal as defined in definitions and standards of identity set out in 21 Code of Federal Regulations, Part 15.

(4) GRITS. Grits, pearl grits, and degerminated grits made from corn by grinding or cracking as defined in the standards of identity set out in 21 Code of Federal Regulations, Part 15.

(5) ENRICHMENT. As applied to bread, flour, meal, or grits, such term means the addition thereto of vitamins and other ingredients of the nature required by this article and "enriched bread," "enriched flour," "enriched whole cornmeal," "enriched bolted meal," "enriched degerminated meal," or "enriched grits" means the appropriate food product, according to the federal standards of identity, that has been enriched to conform to the requirements of this article.

(6) PERSON. An individual, a corporation, a partnership, an association, a joint stock company, a trust, or any unincorporated organization.

(7) APPROPRIATE FEDERAL AGENCY. The federal agency or department or administrative federal officer charged with the enforcement and administration of the federal Food, Drug and Cosmetic Act.

(8) BOARD. The Alabama State Board of Agriculture and Industries.



Section 20-1-72 - Applicability of provisions of article.

(a) The terms of this article shall not apply to flour, cornmeal, or grits sold to bakers or other commercial secondary processors, if, prior to or simultaneously with delivery, the purchaser furnishes to the seller a certificate of intent, in such form as the board shall by regulation prescribe, certifying that such product shall be used only for the preparation of secondary products enriched within the given establishment to meet the requirements of this article or for the manufacture of products not required to be enriched by this article. It shall be unlawful for such purchaser to use the unenriched flour, cornmeal, or corn grits in any manner other than as stated in the certificate.

(b) The terms of this article shall not apply to whole wheat flour, whole wheat bread, cake flour, or specialty breads such as raisin bread or cheese bread, but, if enrichment of such specialty products is claimed on the label, then such products must be enriched according to the standards prescribed by this article for comparable nonspecialty products.



Section 20-1-73 - Minimum requirements as to amounts of vitamins and other ingredients - Cornmeal and grits.

(a) It shall be unlawful for any person to manufacture, mix, compound, sell, trade, or offer for sale or trade for human consumption in this state any cornmeal or grits unless the following vitamins and other ingredients are contained in each pound of such product:

(1) Not less than two milligrams and not more than three milligrams of vitamin B1 (thiamine);

(2) Not less than 1.2 milligrams and not more than 1.8 milligrams of riboflavin;

(3) Not less than 16 milligrams and not more than 24 milligrams of niacin or niacin amide; and

(4) Not less than 13 milligrams and not more than 26 milligrams of iron (Fe).

(b) Such products may contain as optional ingredients not less than 500 milligrams and not more than 750 milligrams of calcium per pound and not less than 250 U.S.P. units and not more than 1,000 U.S.P. units of vitamin D per pound.



Section 20-1-74 - Minimum requirements as to amounts of vitamins and other ingredients - Flour.

(a) It shall be unlawful for any person to manufacture, mix, compound, sell, trade, or offer for sale or trade for human consumption in this state any flour unless the following vitamins and other ingredients are contained in each pound of such product:

(1) Not less than two milligrams and not more than 2.5 milligrams of vitamin B1 (thiamine);

(2) Not less than 1.2 milligrams and not more than 1.5 milligrams of riboflavin;

(3) Not less than 16 milligrams and not more than 20 milligrams of niacin or niacin amide; and

(4) Not less than 13 milligrams and not more than 16.5 milligrams of iron (Fe).

(b) Such products may contain as optional ingredients not less than 500 milligrams and not more than 625 milligrams of calcium per pound and not less than 250 U.S.P. units and not more than 1,000 U.S.P. units of vitamin D per pound.



Section 20-1-75 - Minimum requirements as to amounts of vitamins and other ingredients - Bread.

(a) It shall be unlawful for any person to manufacture, bake, sell, or offer for sale or to receive in interstate shipment for sale for human consumption in this state any bread (as defined in subdivision (1) of Section 20-1-71) unless the following vitamins and other ingredients are contained in each pound of such bread:

(1) Not less than 1.10 milligrams and not more than 1.80 milligrams of vitamin B1 (thiamine);

(2) Not less than 10.0 milligrams and not more than 15.0 milligrams of niacin or niacin amide;

(3) Not less than 0.7 milligrams and not more than 1.60 milligrams of riboflavin; and

(4) Not less than eight milligrams and not more than 12.5 milligrams of iron (Fe).

(b) Such bread may contain as optional ingredients not less than 300 milligrams and not more than 800 milligrams of calcium and/or not less than 150 U.S.P. units and not more than 750 U.S.P. units of vitamin D per pound.



Section 20-1-76 - Enrichment of bread.

(a) This article requires the enrichment of white bread.

(b) The enrichment of bread may be accomplished through the use of enriched flour, enriched yeast, other enriched ingredients, synthetic vitamins, approved iron salts, or by any combination of approved methods which will produce enriched bread which meets the requirements of Section 20-1-75. The enrichment ingredients shall be uniformly distributed throughout the product.

Iron shall be added only in forms that are approved by the appropriate federal agency.



Section 20-1-77 - Requirements as to labeling.

It shall be unlawful to sell or offer for sale in this state any enriched flour, enriched bread, enriched cornmeal, or enriched grits which fails to conform to the labeling requirements of the federal Food, Drug and Cosmetic Act and the regulations promulgated thereunder by the appropriate federal agency or state agency with respect to flour, bread, cornmeal, or grits introduced into interstate commerce.



Section 20-1-78 - Powers and duties of State Board of Agriculture and Industries; rules and regulations.

(a) The State Board of Agriculture and Industries, as the administrative agency, shall perform all of the following duties:

(1) To make, amend, and rescind such rules and regulations as may be necessary to carry out the provisions of this article, including, but without being limited to, such orders, rules, and regulations as it is hereinafter specifically authorized and directed to make and to establish fees for reimbursement of expenses.

(2) To adopt from time to time such regulations changing or adding to the required ingredients for flour, cornmeal, grits, or bread specified in Sections 20-1-73 through 20-1-75 as shall be necessary to conform to the definitions and standards of identity of enriched flour and other products from time to time promulgated by the appropriate federal agency pursuant to the federal Food, Drug and Cosmetic Act.

(3) To issue an order, to be effective immediately upon issuance, in the event of the finding by the board that there is an existing shortage of any ingredient required under Sections 20-1-73, 20-1-74, and 20-1-75, with the result that the sale and distribution of this product may be substantially impeded by the enforcement of this article, permitting the omission of such ingredient from this product. Whenever the state board finds that such shortage no longer exists, it shall issue an order, to be effective not less than 10 days after publication thereof, revoking such order. Any such findings as to the existence or imminence of any such shortage or the cessation thereof may be made by the state board without any hearing, on the basis of an order of or factual information supplied by the appropriate federal agency (as defined in subdivision (7) of Section 20-1-71) or any similar federal agency. In the absence of any such order or factual information, the state board, upon receiving the sworn statement of any persons subject to this article that such a shortage exists or is imminent or has ceased, shall, within 10 days thereafter, hold a public hearing with respect thereto, at which time any interested person may present evidence in support of such sworn statement, and any such finding by the state board may be based upon the evidence so presented. The state board shall publish notice of any such hearing at least 10 days prior thereto.

(b) All orders, rules, and regulations adopted by the board pursuant to this article shall be published in the manner prescribed in subsection (c) of this section, and, within the limits specified by this article, shall become effective upon such date as the state board shall fix.

(c) Whenever under this article publication of any notice, order, rule, or regulation is required, the publication shall be made at least three times in 10 days in newspapers of general circulation in three different sections of this state.






Article 4 - Nuts.

Section 20-1-90 - Sale or offer for sale of infested, mouldy, decayed, etc., pecans, almonds, chestnuts, etc.

It shall be unlawful for any person, firm, partnership, corporation, or association to sell or offer for sale any insect-infested, mouldy, rancid, decayed, decomposed, or otherwise inedible pecans, almonds, Brazil nuts, chestnuts, filberts, walnuts, or pistachio nuts to anyone other than to cracking, shelling, or other processing plants, unless such nuts come within a tolerance to be prescribed by the State Board of Agriculture and Industries for the sale of such nuts.



Section 20-1-91 - Sale or offer for sale of "blow-outs," "pops," "culls," etc.

It shall be unlawful for any person, firm, partnership, corporation, or association to sell or offer for sale for any purpose pecans or any other nuts designated in Section 20-1-90 when such nuts are commonly known and designated at shelling, grading, cracking, or cleaning plants as "blow-outs," "pops," "culls," or rejected nuts, unless such nuts are crushed or otherwise denatured to render the nuts unfit for human consumption.



Section 20-1-92 - Requirements as to labeling of packages or containers.

It shall be unlawful for any person, firm, partnership, corporation, or association to sell or offer for sale pecans or any other nuts designated in Section 20-1-90 in package form unless the package or other container is plainly and conspicuously labeled to show the name of the nuts, the net weight of the nuts, and the name and address of the packer or distributor.



Section 20-1-93 - Adoption of standards and variations or tolerances.

The State Board of Agriculture and Industries is hereby expressly authorized to adopt and promulgate standards and reasonable variations or tolerances for the sale of pecans and other nuts in accordance with Section 20-1-90.






Article 5 - Oleomargarine.

Section 20-1-110 - Short title.

This article shall be known as the Oleomargarine Fortification Act.



Section 20-1-111 - Minimum requirements as to units of vitamin A.

It shall be unlawful for any manufacturer, processor, or dealer in oleomargarine in the State of Alabama to sell or offer for sale any such product within this state which does not contain at least 9,000 United States pharmacopoeia units of vitamin A per pound, except that sold for use as an ingredient in the processing of another product.



Section 20-1-112 - Changes of specifications as to addition of vitamins to oleomargarine by State Board of Agriculture and Industries.

The State Board of Agriculture and Industries is empowered with the authority and is directed to change or add to the specifications for ingredients and the amounts thereof required to conform to any changes in 21 Code of Federal Regulations, Part 45, concerning the addition of vitamins to oleomargarine.



Section 20-1-113 - Requirements as to labeling.

All oleomargarine sold in the State of Alabama must be labeled in accordance with the regulations of the Federal Food and Drug Administration of the Department of Health, Education and Welfare governing the labeling of oleomargarine with added vitamins sold in interstate trade.






Article 6 - Mellorine.

Section 20-1-130 - Definitions generally.

For the purpose of this article, the following words and phrases shall have the meanings indicated, unless the context clearly indicates a different meaning:

(1) COMMISSIONER. The Commissioner of Agriculture and Industries of the State of Alabama.

(2) PERSON. Any individual, partnership, corporation, or association, whether or not incorporated.

(3) FOOD FATS. Edible, natural fats derived from vegetable or animal sources or a combination thereof, including only such milk fat as is normally contained in products enumerated in subdivision (4) of this section. Food fats as defined in this subdivision may contain harmless optional ingredients in an amount not exceeding .005 percent of the weight of the fat used to prevent fat oxidation.

(4) MILK SOLIDS NOT FAT. Any skim milk, concentrated (evaporated or condensed) skim milk, superheated condensed skim milk, sweetened condensed skim milk, nonfat dry milk solids, edible dry whey, cheese whey, sweet cream buttermilk (whether fluid, condensed, or dried), and any of the foregoing products from which all or a portion of the lactose has been removed after crystallization or the lactose has been converted to simple sugars by hydrolysis.

(5) SUGAR OR OTHER SWEETENERS. Any sugar, liquid sugar, dextrose, invert sugar (paste or syrup), lactose, corn sugar, dried or liquid corn syrup, maple syrup, maple sugar, honey, brown sugar, malt syrup, dried malt extract, or molasses (other than blackstrap).

(6) FLAVORS.

a. Natural food flavoring;

b. Artificial food flavoring;

c. Fruit juice, which may be fresh, frozen, canned, concentrated, or dried and which may be sweetened or thickened with one or more of the optional stabilizing ingredients specified in subdivision (8) of this section;

d. Chocolate;

e. Cocoa;

f. Fruit which may be fresh, frozen, canned, concentrated, shredded, pureed, comminuted, or dried and which may be sweetened, thickened with stabilizer and may be acidulated with citric, tartaric, malic, lactic, or ascorbic acid;

g. Nut meats; or

h. Confectionery.

(7) EGG INGREDIENTS. Any liquid eggs, frozen eggs, whole egg solids (dried eggs), egg yolks, frozen yolks, or egg yolk solids (dried egg yolks).

(8) STABILIZING AND EMULSIFYING INGREDIENTS. Any gelatins, algin, extract of Irish moss, psyllium seed husk, agar, gum accacia, gum karaya, locust bean gum, gum tragacanth, cellulose gum, guar seed gum, monoglycerides or diglycerides or both of fat-forming fatty acids or other harmless stabilizers or emulsifiers.

(9) U.S.P. UNITS. Such values as are recognized by the United States pharmacopoeia.



Section 20-1-131 - Purpose of article.

The purpose of this article is to authorize and regulate the manufacture and sale of the frozen food product designated as "Mellorine," any other provisions of law or rules and regulations promulgated thereunder to the contrary notwithstanding.



Section 20-1-132 - Definition and standards for mellorine.

(a) "Mellorine" means a frozen food product consisting primarily of a sweetened combination of edible vegetable or animal fats, milk solids not fat and other ingredients and all ingredients of which shall be of the quality and in the quantity required under the standards established by the provisions of subsection (b) of this section.

It is the food prepared by freezing while stirring, a pasteurized mix composed of: edible food fats, as defined in subdivision (3) of Section 20-1-130; milk solids not fat as defined in subdivision (4) of Section 20-1-130; sugar or other sweeteners as defined in subdivision (5) of Section 20-1-130; flavor or flavors as defined in subdivision (6) of Section 20-1-130. Added vitamins, one or more of the optional egg ingredients as defined in subdivision (7) of Section 20-1-130 and one or more of the optional stabilizing or emulsifying ingredients as defined in subdivision (8) of Section 20-1-130 may be used in an amount not exceeding one half of one percent of the active ingredients (whether used singly or in combination) of the weight of the finished product.

(b) The standards hereby established for mellorine are as follows: It shall contain not less than 10 percent by weight of food fats and not less than 20 percent food fats and milk solids not fat combined, except when it contains one or more of the optional flavoring ingredients as "flavors" are defined in subdivision (6) of Section 20-1-130, in which case it shall contain not less than 10 percent food fats and not less than 20 percent food fats and milk solids not fat combined, except for such reduction as is due to the addition of such optional flavoring ingredients, but in no case shall it contain less than eight percent food fats or less than 16 percent food fats and milk solids not fat combined. It shall contain not less than 1.6 pounds of total food solids and shall weigh not less than 4.5 pounds per gallon. Harmless coloring and water may be added. The mix may be seasoned with salt and may be homogenized. The mix must be enriched by the addition of vitamins which are naturally present in milk fat in such amount that the vitamin A (with or without vitamin D concentrate) content is not less than 8,400 U.S.P. units of vitamin A per gallon of finished mellorine containing 10 percent of food fats and weighing 4.5 pounds. When mellorine contains more than 10 percent food fats, the vitamin content shall be increased proportionately.



Section 20-1-133 - Permit required for manufacturing, processing, packaging, sale, etc., of mellorine; application and fee therefor.

No person shall operate a plant producing, manufacturing, processing, freezing, or packaging mellorine without a permit from the commissioner to engage in such business. Permits issued under this section shall be valid after issuance until January 1 of the next succeeding year and shall be renewed annually. Applications for such permits shall be made to the commissioner upon forms prescribed by the commissioner after complying with the provisions of this article and the rules and regulations of the commissioner and the State Health Department, and upon the payment of the permit fee of $1.00 applicants shall be issued a permit and shall be eligible to produce, manufacture, process, freeze, package, and sell mellorine.



Section 20-1-134 - Requirements as to sale generally.

Mellorine shall be sold only in factory filled packages of pints, quarts, or half gallon capacity (liquid measure) and shall not be sold or served in novelties, cake cones, dishes, milk shakes, milk drinks, malt drinks, sodas, sundaes, or other similar items customarily served at soda fountains and eating establishments. The sale of mellorine in any manner other than as provided in this section is prohibited.



Section 20-1-135 - Requirements as to labeling generally; when package or container deemed misbranded.

(a) The container shall be labeled "Mellorine - A Vegetable Oil Product." When mellorine is made with animal fat it shall be labeled "Mellorine - Containing Animal Fat." When mellorine is made with vegetable oil and animal fat it shall be labeled "Mellorine - Containing Vegetable Oil and Animal Fat." The lettering of the word "Mellorine" shall in every case appear in as large type size and as prominent as any other wording on the container except the brand name but in no event shall it be smaller than 30 point Gothic type. The number of U.S.P. units due to the addition of vitamin A must appear on the label. The use of the word "cream" or its phonetic equivalent, however spelled in connection with the labeling, advertising, branding, or sale of mellorine, is hereby prohibited. The container or package in which mellorine is sold or offered for sale shall be deemed to be misbranded if mellorine is sold or offered for sale in violation of Sections 20-1-20 and 20-1-25. Mellorine sold or offered for sale in violation of this section is hereby prohibited.



Section 20-1-136 - False and misleading advertising.

The false and misleading advertising of mellorine is prohibited. An advertisement of mellorine shall be deemed to be false and misleading if in such advertisement representations are made or suggested by statement, word, grade, designation, design, device, symbol, sound, or any combination thereof that such mellorine is a dairy product; except, that nothing contained in this section shall prevent a truthful, accurate, and full statement in any such advertisement of all the ingredients in such mellorine.



Section 20-1-137 - Adulteration and misbranding of mellorine, imitations thereof, etc.; sale or offer for sale of adulterated or misbranded mellorine.

Any food product containing any food fat as defined in subdivision (3) of Section 20-1-130, which is made in semblance or in imitation of mellorine as defined and standardized in Section 20-1-132 or any food which purports to be or is represented as mellorine as defined in this article but which does not conform to such definition and standard of identity shall be deemed to be adulterated and misbranded, notwithstanding the employment of any fanciful name or the use of the word "imitation" to designate the product; provided, that the natural occurrence of a food fat in any flavoring used in mellorine shall not be construed to be adulteration within the meaning of this section. If mellorine is adulterated as provided in the case of food under the provisions of Section 20-1-22, such adulteration is hereby prohibited.

The sale or offering for sale of adulterated or misbranded mellorine is hereby prohibited.






Article 6A - Milk, Milk Products, and Frozen Desserts.

Section 20-1-140 - Definitions.

For the purposes of this article, the following words shall have the following meanings unless the context clearly indicates otherwise.

(1) MILK, MILK PRODUCTS, AND FROZEN DESSERT PROCESSING PLANT. A plant or facility, place, premises, or establishment where milk, milk products, or frozen desserts are collected, handled, processed, stored, pasteurized, aseptically processed, bottled, or prepared for distribution. The term includes single-service container manufacturing plants. This term excludes manufacturers who produce cheese exclusively.

(2) PERSON. A natural person, firm, partnership, or corporate entity.

(3) SINGLE-SERVICE CONTAINER MANUFACTURING PLANT. An establishment for the fabrication, production, handling, and storage of single-service containers and closures intended to be used for Grade "A" milk or milk products.



Section 20-1-141 - Permit required for operation of milk, milk products, or frozen dessert processing plant.

Every person who produces milk, milk products, or frozen desserts for sale or consignment or for remuneration of any nature, in a milk, milk products, or frozen dessert processing plant shall annually obtain a permit from the State Board of Health prior to selling or offering for sale, consigning or offering for consignment, or offering for a remuneration, the milk, milk products, or frozen dessert in the State of Alabama. This requirement applies to a person who operates a milk, milk products, or frozen dessert processing plant within or without the state.

(1) Application shall be made to the State Board of Health each year for a permit on the forms requiring information to be submitted and at the times required by the board.

(2) Each application shall be accompanied by an application fee of $250 for each plant for which a permit is requested and the fee shall be non-refundable and shall not be prorated.

(3) In applying for a permit, the owner or operator of each plant consents to reasonable inspection of the plant by the board at the times designated by the board to determine compliance with rules for permit issuance or to determine continued compliance after issuance.



Section 20-1-142 - Inspection of plants; issuance of permit.

The State Board of Health shall receive and review each completed application for a permit and shall annually or more often, if required, inspect each plant whether in-state or out-of-state. The board shall issue a permit for each plant requested if the application is complete, the fee is tendered, and the plant is in compliance with reasonable rules of the board.

(1) Permits shall be state-wide in application.

(2) Permits shall be non-transferable. Whenever there is a change of ownership of a plant, a new permit is required.



Section 20-1-143 - Denial of permit renewal and suspension or revocation of permit; appeals.

The State Board of Health may deny issuance of renewal of, or it may suspend or revoke a permit issued for flagrant, serious, or continued violations of rules or public health laws. Administrative appeals shall be made in a timely manner to the State Board of Health in accordance with rules of the board.

(1) Appeals from final rulings shall be made on the administrative record to the circuit court of the county in which the plant is located, if within the State of Alabama, or to the Circuit Court of Montgomery County.

(2) When, in the judgment of the State Health Officer, the operation of a permitted plant poses an immediate and serious danger, threat, or menace to the public health, the State Health Officer shall summarily suspend the permit issued hereunder and order the plant closed prior to an administrative hearing. Administrative hearings on the summary suspensions shall be held as soon as practicable unless waived by the permittee and shall be appealable as provided in subdivision (1).

(3) When the State Health Officer has summarily suspended a permit, the State Health Officer shall order the summary destruction of contaminated milk, milk products, or frozen desserts, and in so ordering incurs no liability for the costs of the milk, milk products, or frozen desserts or for costs of the destruction thereof on his or her own behalf or on the behalf of the State of Alabama or an agency or officer, agent, servant, or employee thereof.



Section 20-1-144 - Violation of article; enforcement.

(a) A person who produces milk, milk products, or frozen dessert in a producing plant and sells or offers for sale, consigns or offers for consignment, or offers for remuneration of milk, milk products, frozen desserts, or single-service container or closure without first obtaining the required permit or violates a rule or order issued pursuant to this article shall be guilty of a Class A misdemeanor.

(b) The State Board of Health shall institute a civil action in any circuit court in the State of Alabama to enforce the provisions of this article. Any person who operates without a valid permit may be enjoined from the operation by the circuit court without prior resort to criminal remedies.



Section 20-1-145 - Collected fees and penalties appropriated to board.

All fees, fines, penalties, or funds of whatsoever nature collected by the State Board of Health under this article are continuously appropriated to the State Board of Health for the enforcement of this article.



Section 20-1-146 - Rules and orders for implementation of article provisions.

The State Board of Health shall adopt rules and orders as are necessary for implementing the provisions of this article. Where possible, the rules shall be in conformity with rules, regulations, ordinances, or standards of agencies of the government of the United States. All rules and orders shall have the force and effect of law and shall be enforced by all officers and be complied with by all persons.






Article 7 - Identification of Drug Products.

Section 20-1-150 - Marking or imprinting of drug products in finished solid oral dosage forms required.

No drug product in finished solid oral dosage form for which a prescription is required by federal law may be manufactured or commercially distributed within this state unless it has clearly and prominently marked or imprinted on it an individual symbol, number, company name, words, letters, marking, national drug code, or any combination thereof, identifying the drug product and the manufacturer or distributor of the drug product.



Section 20-1-151 - Descriptive material to be furnished upon request.

Manufacturers or distributors shall make available on request to the State Board of Health descriptive material which will identify each current imprint used by the manufacturer or distributor.



Section 20-1-152 - Department of Health to promulgate rules.

The Department of Health shall promulgate rules for implementing the provisions of this article.



Section 20-1-153 - Exemptions from imprinting requirement.

The State Board of Health may exempt drug products from the requirements of Section 20-1-150 on the grounds that imprinting is not feasible because of size, texture, or other unique characteristics.



Section 20-1-154 - Exemptions for drugs compounded by a pharmacist.

The provisions of this article shall not apply to drug products compounded by a pharmacist licensed under Alabama law, in a pharmacy operating under a permit issued by the Alabama Board of Pharmacy.









Chapter 2 - CONTROLLED SUBSTANCES.

Article 1 - General Provisions.

Section 20-2-1 - Short title.

This chapter may be cited as the Alabama Uniform Controlled Substances Act.



Section 20-2-2 - Definitions.

When used in this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ADMINISTER. The direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient or research subject by:

a. A practitioner or, in his or her presence, his or her authorized agent.

b. The patient or research subject at the direction and in the presence of the practitioner.

(2) AGENT. An authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser. Such term does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman.

(3) CERTIFYING BOARDS. The State Board of Medical Examiners, the State Board of Health, the State Board of Pharmacy, the State Board of Dental Examiners, the State Board of Podiatry, and the State Board of Veterinary Medical Examiners.

(4) CONTROLLED SUBSTANCE. A drug, substance, or immediate precursor in Schedules I through V of Article 2 of this chapter.

(5) COUNTERFEIT SUBSTANCE. Substances which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number, or device or any likeness thereof of a manufacturer, distributor, or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance.

(6) DELIVER or DELIVERY. The actual, constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship.

(7) DISPENSE. To deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery.

(8) DISPENSER. A practitioner who dispenses.

(9) DISTRIBUTE. To deliver other than by administering or dispensing a controlled substance.

(10) DISTRIBUTOR. A person who distributes.

(11) DRUG.

a. Substances recognized as drugs in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States, or official national formulary or any supplement to any of them.

b. Substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or animals.

c. Substances (other than food) intended to affect the structure or any function of the body of man or animals.

d. Substances intended for use as a component of any article specified in paragraphs a, b, or c of this subdivision. Such term does not include devices or their components, parts, or accessories.

(12) IMMEDIATE PRECURSOR. A substance which the State Board of Pharmacy has found to be and by rule designates as being the principal compound commonly used or produced primarily for use and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture.

(13) MANUFACTURE. The production, preparation, propagation, compounding, conversion, or processing of a controlled substance either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container; except, that this term does not include the preparation, compounding, packaging, or labeling of a controlled substance:

a. By a practitioner as an incident to his or her administering or dispensing of a controlled substance in the course of his or her professional practice; or

b. By a practitioner or by his or her authorized agent under his or her supervision for the purpose of or as an incident to research, teaching, or chemical analysis and not for sale.

(14) MARIJUANA. All parts of the plant Cannabis sativa L., whether growing or not, the seeds thereof, the resin extracted from any part of the plant, and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or resin. Such term does not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture, or preparation of the mature stalks (except the resin extracted therefrom), fiber, oil or cake, or the sterilized seed of the plant which is incapable of germination. Marijuana does not include industrial hemp as defined in Article 11 of Chapter 8 of Title 2.

(15) NARCOTIC DRUG. Any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis:

a. Opium and opiate and any salt, compound, derivative, or preparation of opium or opiate.

b. Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in paragraph a, but not including the isoquinoline alkaloids of opium.

c. Opium poppy and poppy straw.

d. Coca leaves and any salt, compound, derivative, or preparation of coca leaves and any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions of coca leaves which do not contain cocaine or ecgonine.

(16) OPIATE. Any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. Such term does not include, unless specifically designated as controlled under this section, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). Such term does include its racemic and levorotatory forms.

(17) OPIUM POPPY. The plant of the species Papaver somniferum L., except its seeds.

(18) PERSON. Individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, or association or any other legal entity.

(19) POPPY STRAW. All parts, except the seeds, of the opium poppy, after mowing.

(20) PRACTITIONER.

a. A physician, dentist, veterinarian, scientific investigator, or other person licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or to administer a controlled substance in the course of professional practice or research in this state.

b. A pharmacy, hospital, or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or to administer a controlled substance in the course of professional practice or research in this state.

(21) PRODUCTION. The manufacture, planting, cultivation, growing, or harvesting of a controlled substance.

(22) STATE. When applied to a part of the United States, such term includes any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States of America.

(23) ULTIMATE USER. A person who lawfully possesses a controlled substance for his or her own use or for the use of a member of his or her household or for administering to an animal owned by him or her or by a member of his or her household.



Section 20-2-3 - Immunity of persons reporting suspected use, etc., of controlled substance by minor child.

All persons employed in any capacity in the public, private, and church elementary and secondary schools shall be immune from civil liability for communicating information to the parents of a minor child, law enforcement officers, or health care providers concerning the suspected use, possession, sale, distribution of any controlled substance as defined in Chapter 2 of Title 20, by any minor child as defined by law. Notwithstanding the foregoing, this immunity shall not apply if said person communicated such information maliciously and with knowledge that it was false.






Article 2 - Standards and Schedules.

Section 20-2-20 - Administration of chapter.

(a) The State Board of Health, unless otherwise specified, shall administer this chapter and may add substances to or delete or reschedule all substances enumerated in the schedules in Sections 20-2-23, 20-2-25, 20-2-27, 20-2-29, or 20-2-31 pursuant to the procedures of the State Board of Health. In making a determination regarding a substance, the State Board of Health shall consider all of the following:

(1) The actual or relative potential for abuse.

(2) The scientific evidence of its pharmacological effect, if known.

(3) The state of current scientific knowledge regarding the substance.

(4) The history and current pattern of abuse.

(5) The scope, duration, and significance of abuse.

(6) The risk to the public health.

(7) The potential of the substance to produce psychic or physiological dependence liability.

(8) Whether the substance is an immediate precursor of a substance already controlled under this chapter.

(b) After considering the factors enumerated in subsection (a), the State Board of Health shall make findings with respect thereto and issue a rule controlling the substance if it finds the substance has a potential for abuse.

(c) If any substance is designated, rescheduled, or deleted as a controlled substance under federal law and notice thereof is given to the State Board of Health, the State Board of Health shall similarly control the substance under this chapter after the expiration of 30 days from publication in the federal register of a final order designating a substance as a controlled substance or rescheduling or deleting a substance, unless within that 30-day period, the State Board of Health objects to inclusion, rescheduling, or deletion. In that case, the State Board of Health shall publish the reasons for objection and afford all interested parties an opportunity to be heard. At the conclusion of the hearing, the State Board of Health shall publish its decision, which shall be final unless altered by statute. Upon publication of objection to inclusion, rescheduling, or deletion under this chapter by the State Board of Health, control under this chapter is stayed until the State Board of Health publishes its decision.

(d) Authority to control under this section does not extend to distilled spirits, wine, malt beverages, or tobacco.

(e) The State Board of Health shall exclude any nonnarcotic substance from a schedule if such substance, under the federal Food, Drug and Cosmetic Act, the federal Comprehensive Drug Abuse Prevention and Control Act of 1970, and the law of this state may be lawfully sold over the counter without a prescription.



Section 20-2-21 - Nomenclature of controlled substances in schedules.

The controlled substances listed or to be listed in the schedules in Sections 20-2-23, 20-2-25, 20-2-27, 20-2-29, and 20-2-31 are included by whatever official, common, usual, chemical, or trade name designated.



Section 20-2-22 - Schedule I - Standards for compilation.

The State Board of Health shall place a substance in Schedule I if it finds that the substance:

(1) Has high potential for abuse; and

(2) Has no accepted medical use in treatment in the United States or lacks accepted safety for use in treatment under medical supervision.



Section 20-2-23 - Schedule I - Listing of controlled substances.

(a) The Legislature finds the following:

(1) New synthetic substances are being created which are not controlled under the provisions of existing state law but which have a potential for abuse similar to or greater than that for substances controlled under existing state law. These new synthetic substances are called "synthetic controlled substances or synthetic controlled substance analogues" and can be designed to produce a desired pharmacological effect and to evade the controlling statutory provisions. Synthetic controlled substances or synthetic controlled substance analogues are being manufactured, distributed, possessed, and used as substitutes for controlled substances.

(2) The hazards attributable to the traffic in and use of a synthetic controlled substance or synthetic controlled substance analogues are increased because their unregulated manufacture produces variations in purity and concentration.

(3) Many new synthetic substances are untested, and it cannot be immediately determined whether they have useful medical or chemical purposes.

(4) The uncontrolled importation, manufacture, distribution, possession, or use of controlled substance analogues has a substantial and detrimental impact on the health and safety of the people of this state.

(5) Synthetic controlled substances or synthetic controlled substance analogues can be created more rapidly than they can be identified and controlled by action of the Legislature. There is a need for a speedy determination of their proper classification under existing law. It is therefore necessary to identify and classify new substances that have a potential for abuse, so that they can be controlled in the same manner as other substances controlled under existing state law.

(b) The controlled substances listed in this section are included in Schedule I:

(1) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters and ethers, unless specifically excepted, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation:

a. Acetylmethadol;

b. Allylprodine;

c. Alphacetylmethadol;

d. Alphameprodine;

e. Alphamethadol;

f. Benzethidine;

g. Betacetylmethadol;

h. Betameprodine;

i. Betamethadol;

j. Betaprodine;

k. Clonitazene;

l. Dextromoramide;

m. Dextrorphan;

n. Diampromide;

o. Diethylthiambutene;

p. Dimenoxadol;

q. Dimepheptanol;

r. Dimethylthiambutene;

s. Dioxaphetyl butyrate;

t. Dipipanone;

u. Ethylmethylthiambutene;

v. Etonitazene;

w. Etoxeridine;

x. Furethidine;

y. Hydroxypethidine;

z. Ketobemidone;

aa. Levomoramide;

bb. Levophenacylmorphan;

cc. Morpheridine;

dd. Noracymethadol;

ee. Norlevorphanol;

ff. Normethadone;

gg. Norpipanone;

hh. Phenadoxone;

ii. Phenampromide;

jj. Phenomorphan;

kk. Phenoperidine;

ll. Piritramide;

mm. Proheptazine;

nn. Properidine;

oo. Racemoramide;

pp. Trimeperidine.

(2) Any of the following opium derivatives, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

a. Acetorphine;

b. Acetyldihydrocodeine;

c. Benzylmorphine;

d. Codeine methylbromide;

e. Codeine-N-Oxide;

f. Cyprenorphine;

g. Desomorphine;

h. Dihydromorphine;

i. Etorphine;

j. Heroin;

k. Hydromorphinol;

l. Methyldesorphine;

m. Methyldihydromorphine;

n. Morphine methylbromide;

o. Morphine methylsulfonate;

p. Morphine-N-Oxide;

q. Myrophine;

r. Nicocodeine;

s. Nicomorphine;

t. Normorphine;

u. Pholcodine;

v. Thebacon.

(3) Any material, compound, mixture or preparation which contains any quantity of the following hallucinogenic substances, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

a. 3,4-methylenedioxy amphetamine;

b. 5-methoxy-3,4-methylenedioxy amphetamine;

c. 3,4,5-trimethoxy amphetamine;

d. Bufotenine;

e. Diethyltryptamine;

f. Dimethyltryptamine;

g. 4-methyl-2,5-dimethoxy amphetamine;

h. Ibogaine;

i. Lysergic acid diethylamide;

j. Marihuana;

k. Mescaline;

l. Peyote;

m. N-ethyl-3-piperidyl benzilate;

n. N-methyl-3-piperidyl benzilate;

o. Psilocybin;

p. Psilocyn;

q. Tetrahydrocannabinols.

(4)a. A synthetic controlled substance that is any material, mixture, or preparation that contains any quantity of the following chemical compounds, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation or compound:

1. 3,4-Methylenedioxymethcathinone (Methylone), some trade or other names: 3,4-methylenedioxy-N-methylcathinone.

2. 3,4-Methylenedioxypyrovalerone, some other trade names: (MDPV).

3. 4-Methylmethcathinone (Mephedrone), some trade or other names: 4-methylephedrone.

4. 4-Methoxymethcathinone (Methedrone), some trade or other names: bk-PMMA.

5. 3-Fluoromethcathinone, some trade or other names: 3-FMC.

6. 4-Fluoromethcathinone (Flephedrone), some trade or other names: 4-FMC.

7. 1-[(5-fluoropentyl)-1H-indol-3-yl]-(2-iodophenyl)methanone, some trade or other names: AM-694.

8. 1-[(5-fluoropentyl)-1H-indol-3-yl]-(naphthalen-1-yl)methanone, some trade or other names: AM-2201.

9. (6aR, 10aR)-9-(hydroxymethyl)-6, 6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol, some trade or other names: HU-210.

10. (6aS,10aS)-9-(Hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol, some trade or other names: HU-211, Dexanabinol.

11. 1-Pentyl-2-methyl-3-(1-naphthoyl)indole, some trade or other names: JWH-007.

12. (2-Methyl-1-propyl-1H-indol-3-yl)-1-naphthalenylmethanone, some trade or other names: JWH-015.

13. Naphthalen-1-yl-(1-pentylindol-3-yl)methanone, some trade or other names: JWH-018.

14. 1-Hexyl-3-(naphthalen-1-oyl)indole, some trade or other names: JWH-019.

15. Naphthalen-1-yl-(butylindol-3-yl)methanone, some trade or other names: JWH-073.

16. 4-Methoxynaphthalen-1-yl-(1-pentylindol-3-yl)methanone, some trade or other names: JWH-081.

17. 4-Methoxynaphthalen-1-yl-(1-pentyl-2-methylindol-3-yl) methanone, some trade or other names: JWH-098.

18. 4-Methylnaphthalen-1-yl-(1-pentylindol-3-yl)methanone, some trade or other names: JWH-122.

19. (1-(2-Morpholin-4-ylethyl)indol-3-yl)-naphthalen-1-ylmethanone, some trade or other names: JWH-200.

20. 2-(2-Chlorophenyl)-1-(1-pentylindol-3-yl)ethanone, some trade or other names: JWH-203.

21. 4-Ethylnaphthalen-1-yl-(1-pentylindol-3-yl)methanone, some trade or other names: JWH-210.

22. 2-(2-Methoxyphenyl)-1-(1-pentylindol-3-yl)ethanone, some trade or other names: JWH-250.

23. 5-(2-fluorophenyl)-1-pentylpyrrol-3-yl)-naphthalen-1-ylmethanone, some trade or other names: JWH-307.

24. 1-Pentyl-3-(4-Chloro-1-naphthoyl)indole, some trade or other names: JWH-398.

25. 2-[(1R,3S)-3-hydroxycyclohexyl]-5-(2-methyloctan-2-yl)phenol (Cannabicyclohexanol), some trade or other names: CP 47, 497, and homologues.

26. 2-(2-Methoxyphenyl)-1-[1-(2-cyclohexylethyl)indol-3-yl]ethanone, some trade or other names: RCS-8, SR-18.

27. 2-(4-Methoxyphenyl)-1-(1-pentyl-indol-3-yl)methanone, some trade or other names: RCS-4.

28. (R)-(+)-[2,3-Dihydro-5-methyl-3-(4-morpholinylmethyl)pyrrolo[1,2,3-de]-1,4-benzoxazin-6-yl]-1-napthalenylmethanone, some trade or other names: WIN 55,212-2.

29. (4-Methoxyphenyl)-[2-methyl-1-(2-morpholin-4-ylethyl)indol-3-yl]methanone, some trade or other names: WIN 48,098, Pravadoline.

b. In addition to any material, mixture, or preparation that contains any quantity of the chemical compounds listed in paragraph a., a synthetic controlled substance also includes the following chemical compounds, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation or compound:

1. 1-[(N-methylpiperidin-2-yl)methyl]-3-(2-iodobenzoyl)indole, some trade or other names: (AM-2233).

2. 1-Pentyl-3-(1-adamantoyl)indole, some trade or other names: (AB001).

3. [1-[(1-methyl-2-piperidinyl)methyl]-1H-indol-3-yl]-1-naphthalenyl-methanone, some trade or other names: (AM1220).

4. 1-(5-Fluoropentyl)-3-(2,2,3,3-tetramethylcyclopropyoyl)indole, some trade or other names: (XLR11).

5. 1-Pentyl-3-(2,2,3,3-tetramethycyclopropoyl)indole, some trade or other names: (UR-144).

6. 6-Methyl-2[(4-methylphenyl)amino]-4H-3,1-benzoxazin-4-one, some trade or other names: (URB 754).

7. [1,1'-biphenyl]-3-yl-carbamic acid, cyclohexyl ester, some trade or other names: (URB 602).

8. (3'-(Aminocarbonyl)[1,1'-biphenyl]-3-yl)-cyclohexylcarbamate, some trade or other names: (URB597).

9. 1-(5-Fluoropentyl)-3-(4-methyl-1-naphthoyl)indole, some trade or other names: (MAM2201).

10. 1-naphthalenyl[4-(pentyloxy)-naphthalenyl]methanone, some trade or other names: (CB-13).

11. 1-(5-Chloropentyl)-3-(2,2,3,3-tetramethylcyclopropoyl)indole, some trade or other names: (5-Chloro-UR-144).

12. 1-(5-Fluoropentyl)-N-tricyclo[3,3,1,13,7]dec-1-yl-1H-indole-3-carboxamide, some trade or other names: (STS-135).

13. 1[(N-Methylpiperidin-2-yl)methyl]-3-(adamant-1-oyl)indole, some trade or other names: (AM1248).

14. N-Adamantyl-1-pentyl-1H-indole-3-carboxamide, some trade or other names: (SDB-001, 2NE1).

15. 1-Pentyl-N-tricyclo[3,3,1,13,7]dec-1-yl-1H-indazole-3-carboxamide, some trade or other names: (AKB48, APINACA).

16. 3-Naphthoylindole.

17. 1-[2-(4-Morpholinyl)ethyl]-3-(2,2,3,3-tetramethylcyclopropyl)indole, some trade or other names: (A 796,260).

18. 1-[(tetrahydropyran-4-ylmethyl)-1H-indol-3-yl]-(2,2,3,3-tetramethylcyclopropyl)methanone, some trade or other names: (A 834,735).

19. 1-(Pent-4-en-1-yl)-3-(4-methyl-1-naphthoyl)indole, some trade or other names: (JWH-122 4-pentenyl analog).

20. N-[(1S)-1-(aminocarbonyl)-2-methylpropyl]-1-[(4-fluorophenyl)methyl]-1H-indazole-3-carboxamide some trade or other names: (AB-FUBINACA).

21. [1-(5-bromopentyl)-1H-indol-3-yl](2,2,3,3-tetramethylcyclopropyl)methanone, some trade or other names: (5-Bromo-UR-144)

22. 5-(1,1-Dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexylphenol, some trade or other names: (CP-47,497 C8 homolog).

23. 1-(5-Fluoropentyl)-N-tricyclo[3,3,1,13,7]dec-1-yl-1H-indazole-3-carboxamide, some trade or other names: (5F-AKB48, 5F-APINACA).

24. 1-(penta-4-ene)-3-(1-naphthoyl)indole, some trade or other names: (JWH-022).

25. 1-(5-Chloropentyl)-3-(1-naphthoyl)indole, some trade or other names: (Chloro-AM-2201, JWH-018 N-5-chloropentyl analog).

26. 1-(5-Hydroxypentyl)-3-(1-naphthoyl)indole, some trade or other names: (Hydroxy-AM-2201).

27. N-[(2E)-3-(2-Methoxyethyl)4,5-dimethyl-1,3-thiazole-2(3H)-ylidene]-2,2,3,3-tetramethylcyclopropane carboxamide, some trade or other names: (A 836,339).

28. 1-Pentyl-3-(2-iodobenzoyl)indole, some trade or other names: (AM 679).

29. 1-Pentyl-3-(2-methylphenacetyl)indole, some trade or other names: (JWH-251).

30. 1-pentyl-1H-indole-3-carboxylic acid 8-quinolinyl ester, some trade or other names: (PB-22, QUPIC).

31. 1-(5-fluoropentyl)-1H-indole-3-carboxylic acid 8-quinolinyl ester, some trade or other names: (5F-PB-22).

32. 1-pentyl-N-(naphthalen-1-yl)-1H-indole-3-carboxamide, some trade or other names: (MN-24, NNE1).

33. 1-(cyclohexylmethyl)-1H-indole-3-carboxylic acid 8-quinolinyl ester, some trade or other names: (BB-22, QUCHIC).

34. N-[(1S)-1-(aminocarbonyl)-2-methylpropyl]-1-pentyl-1H-indazole-3-carboxamide, some trade or other names: (AB-PINACA).

35. 7-methoxy-1-(2-morpholinoethyl)-N-((1S,2S,4R)-1,3,3-trimethylbicyclo[2.2.1]heptan-2-yl)-1H-indole-3-carboxamide, some trade or other names: (MN-25).

36. ADB-PINACA.

37. FUB-AKB-48.

38. FUB-PB-22.

39. Heptyl-UR144.

40. THJ-018.

41. THJ-2201.

42. 1-heptyl-3-(1-napthoyl)indole), some trade or other names: (JWH-20).

43. Napthalen-1-yl-(1-propyl-1H-indol-3-yl)methanone, some trade or other names: (JWH-072).

44. (6aR,10aR)-3-(1, 1-Dimethylbutyl)-6a, 7, 10, 10a-tetrahydro-6,6,9-trimethyl-6H-dibenzo[b,d]pyran, some trade or other names: (JWH-133).

45. 3-(napthalen-1-ylmethyl)-1-pentyl-1H-indole, some trade or other names: (JWH-175).

46. 1-pentyl-3-(4-methoxyophenylacetyl)indole, some trade or other names: (JWH-201).

47. 1-pentyl-3-(3-methoxyphenylacetyl)indole, some trade or other names: (JWH 302).

48. [(1R,2R,5R)-2-[2,6-dimethoxy-4-(2-methyloctan-2-yl)phenyl]-7,7-dimethyl-4-bicyclo[3.1.1]hept-3-enyl]methanol, some trade or other names: (HU-308).

49. 3-hydroxy-2-[(1R,6R)-3-methyl-6-(1-methylethenyl)-2-cyclohexen-1-yl]-5-pentyl-2,5-cyclohexadiene-1,4-dione, some trade or other names: (HU-331).

50. N-cyclopropyl-11-(3-hydroxy-5-pentylphenoxy)-undecanamide, some trade or other names: (CB-25)

51. N-cyclopropyl-11-(2-hexyl-5-hydroxyphenoxy)-undecanamide, some trade or other names: (CB-52).

52. 2-[(1R,2R,5R)-5-hydroxy-2-(3-hydroxypropyl)cyclohexyl]-5-(2-methyloctan-2-yl)phenol, some trade or other names: (CB-55,940)(CB-55).

53. 4-Methylethylcathinone, some trade or other names: (4-MEC, 4-Methylethcathinone).

54. 4'-Methyl-alpha-pyrrolidinopropiophenone, some trade or other names: (MPPP, ZZ-1).

55. (RS)-1-naphthalen-2-yl-2-pyrrolidin-1-ylpentan-1-one, some trade or other names: (Naphyrone).

56. alpha,alpha-Diphenyl-2-piperidinemethanol, some trade or other names: (Pipradrol, Meratran).

57. (RS)-1-(4-methylphenyl)-2-(1-pyrrolidinyl)pentan-1-one, some trade or other names: (Pyrovalerone).

58. 3,4-Dimethylmethcathinone, some trade or other names: (3,4-DMMC).

59. 4-Fluoroamphetamine, some trade or other names: (4-FA).

60. 4-Fluoromethamphetamine, some trade or other names: (4-FMA).

61. Butylone, some trade or other names: (bk-MBDB).

62. alpha-Pyrrolidinopentiophenone, some trade or other names: (alpha-PVP).

63. beta-keto-Dimethylbenzodioxolylbutanamine, some trade or other names: (bk-DMBDB).

64. 2-(methylamino)-1-phenylbutan-1-one, some trade or other names: (Buphedrone).

65. (RS)-2-ethylamino-1-phenyl-propan-1-one, some trade or other names: (N-Ethylcathinone).

66. 2-Fluoroamphetamine, some trade or other names: (2-FA).

67. Methoxetamine, some trade or other names: (MXE).

68. 2-Methylamino-1-phenylpentan-1-one, some trade or other names: (Pentedrone).

69. 3,4-Methylenedioxycathinone, some trade or other names: (MDC).

70. 2-Fluoromethamphetamine, some trade or other names: (2-FMA).

71. 4-methylmethamphetamine, some trade or other names: (4-MMA).

72. 4-Fluoroisocathinone, some trade or other names: (4-FIC).

73. 3-Fluoromethamphetamine, some trade or other names: (3-FMA).

74. Methiopropamine, some trade or other names: (MPA).

75. alpha-Pyrrolidinobutiophenone, some trade or other names: (alpha-PBP).

76. 4-Methoxy-N-methylcathinone, some trade or other names: (Methedrone, bk-PMMA).

77. alpha-Pyrrolidinopropiophenone, some trade or other names: (alpha-PPP).

78. (RS)-2-benzhydrylpiperidine, some trade or other names: (Desoxypipradrol).

79. 3,4-Methylenedioxyethylcathinone, some trade or other names: (MDEC).

80. 3,4-Methylenedioxy-alpha-pyrrolidinobutiophenone, some trade or other names: (MDPBP).

81. 1-(1,3-benzodioxol-5-yl)-2-(methylamino)pentan-1-one (Pentylone, bk-MBDP).

82. 3-Fluoroamphetamine, some trade or other names: (3-FA).

83. 3-Fluoromethcathinone, some trade or other names: (3-FMC).

84. 2-Fluoromethcathinone, some trade or other names: (2-FMC).

85. 1-(1,3-benzodioxol-5-yl)-2-(dimethylamino)propan-1-one (bk-MDDMA).

86. N,N-Diethylcathinone, some trade or other names: (Amfepramone, DEC).

87. 1,3-Dimethylamylamine, some trade or other names: (DMAA).

88. N, N-Dimethylcathinone, some trade or other names: (DMC).

89. N-Ethyl-3,4-methylenedioxycathinone, some trade or other names: (bk-MDEA).

90. N-Ethylamphetamine, some trade or other names: (EMA).

91. N-Ethylcathinone, some trade or other names: (EC).

92. 2-Ethylethcathinone, some trade or other names: (2-EEC).

93. 4-Ethyl-N-ethylcathinone, some trade or other names: (4-EEC).

94. 2-(5-Methoxy-1-benzofuran-3-yl)-N,N-dimethylethanamine, some trade or other names: (Dimembfe).

95. 2-(5-Methoxy-1-benzofuran-3-yl)N-ethylethamine.

96. 4-Methoxymethamphetamine, some trade or other names: (PMMA).

97. 4-Methoxy-N-ethylamphetamine, some trade or other names: (PMEA).

98. 4-Methoxy-N-ethylcathinone, some trade or other names: (ETHEDRONE).

99. 3-Methylmethcathinone, some trade or other names: (3-MMC).

100. 4-Methyl-alpha-pyrrolidinobutiophenone, some trade or other names: (MPBP).

101. 2-Methylethcathinone, some trade or other names: (2-MEC).

102. 3-Methylethcathinone, some trade or other names: (3-MEC).

103. 2-Ethylethcathinone, some trade or other names: (2-EEC).

104. 3-Ethylethcathinone, some trade or other names: (3-EEC).

105. 3-Ethylmethcathinone, some trade or other names: (3-EMC).

106. 3',4'-Methylenedioxy-alpha-pyrrolidinopropiophenone, some trade or other names: (MDPPP).

107. alpha-Pyrrolidinopentiothiophenone, some trade or other names: (alpha-PVT).

108. 3-Methoxymethcathinone, some trade or other names: (3-MeOMC).

109. N-Methyl-1,3-benzodioxolylbutanamine, some trade or other names: (MBDB).

110. Ethcathinone, some trade or other names: (ETHYLPROPION, ETH-CAT).

111. Ethylone (3,4-methylenedioxy-N-ethylcathinone).

112. N-N-Diethyl-3,4-methylenedioxycathinone.

113. 3,4-methylenedioxy-propiophenone.

114. 2-Bromo-3,4-methylenedioxypropiophenone.

115. 3,4-methylenedioxy-propiophenone-2-oxime.

116. N-Acetyl-3,4-methylenedioxycathinone.

117. N-Acetyl-N-Methyl-3,4-methylenedioxycathinone.

118. N-Acetyl-N-Ethyl-3,4-methylenedioxycathinone.

119. 4-Bromomethcathinone.

120. 3-Bromomethcathinone.

121. Eutylone (beta-Keto-Ethylbenzodioxolylbutanamine).

122. 4'-Methoxy-alpha-pyrrolidinopropiophenone, some trade or other names: (MOPPP).

123. 4'-Methyl-alpha-pyrrolidinohexiophenone, some trade or other names: (MPHP).

124. Benocyclidine (BCP) or Benzothiophenylcyclohexylpiperidine, some trade or other names: (BTCP).

125. 4-Fluoro-(methylamino)butyrophenone, some trade or other names: (F-MABP).

126. 3-Methyl-4-Methoxymethacathinone, some trade or other names: (3-Me-4-MeO-MCAT).

127. 4-Methyl-(ethylamino)-butryophenone, some trade or other names: (Me-EABP).

128. 4-Ethyl-methcathinone, some trade or other names: (4-EMC).

129. 4-methoxy-N-ethylcathinone (bk-PMC;p-methox-ethcathinone).

130. 4'-Methoxy-alpha-pyrroldino-propiophenone (MeOPPP; 4'-MeO-PPP).

131. 3-Fluorocathinone (3-FC).

132. 4-Fluorocathinone (4-FC).

133. 4-methyl-buphedrone (4-MeMABP; 4MeBP; BZ-6378).

134. 3,4-Methylenedioxy-N-benzylcathinone, some trade or other names: (BMDP).

135. N-Benzyl-butylone, some trade or other names: (BMDB).

136. N-Hydroxy-3,4-methlyenedioxymethcathinone.

137. N-ethylbuphedrone, some trade or other names: (NEB).

138. 4-Fluorobuphedrone, some trade or other names: (4-FBP).

139. 4-Methoxy-pyrrolidinbutrophenone (4-MeO-PBP).

140. 4-Ethyl-pyrrolidinobutrophenone, some trade or other names: (4-Et-PBP).

141. 5-(2-aminopropyl)indole, some trade or other names: (5-IT).

142. 1-phenyl-2-(piperidin-1-yl)butan-1-one.

143. 2,4,5-Trimethyl-methacathinone, some trade or other names: (2,4,5-TMMC).

144. alpha-pyrrolidino-heptiophenone, some trade or other names: (alpha-PHpP).

145. 4-Methylamphetamine (4-MA: pTAP; PAL-313; 4-MeA; PmeA).

146. N-Ethyl-methamphetamine.

147. 4-(2-Aminopropyl)benzofuran, some trade or other names: (4-APB).

148. 5-(2-Aminopropyl)-2,3-dihydro-1H-indene (5-APDI; IAP; AIP; indanylaminoporpane).

149. 6,7-Methylenedioxy-2-aminotetralin, some trade or other names: (MDAT).

150. 4-Methylthioamphetamine (4-MTA; P1882).

151. 4-Chloroamphetamine (p-chloro-amphetamine).

152. 2,4,6-Trimethoxyamphetamine, some trade or other names: (TMA-6).

153. 2,4,5-Trimethoxyamphetamine, some trade or other names: (TMA-2).

154. 2,5-Dimethylamphetamine, some trade or other names: (2,5-DMA).

155. 3,4-Dimethylamphetamine, some trade or other names: (3,4-DMA).

156. N-propylamphetamine.

157. 4-Hydroxyamphetamine.

158. 3-Hydroxyamphetamine.

159. Methylenedioxydimethylamphetamine, some trade or other names: (MDDM).

160. 2-Aminoindane, some trade or other names: (2-AI).

161. 5,6-Methylenedioxy-N-methyl-aminoindane, some trade or other names: (MDMAI).

162. 2C-T-21.

163. 2C-B-Fly.

164. 3,4-dimethyl-2,5-dimethoxyphenethylamine (2C-G).

165. 25D-NBOMe.

166. 25G-NBOMe.

167. 25N-NBOMe.

168. Bromo-benzyldifuranyl-isopropylamine, some trade or other names: (Bromo Dragon Fly).

169. 3C-B fly.

170. 2,5-Dimethoxy-4-ethylthioamphetamine, some trade or other names: (Aleph-2).

171. 1-[(4-ethoxy-2,5-dimethoxy)phenyl]propan-2-amine, some trade or other names: (MEM).

172. 1-[2,5-dimethoxy-4-(propylthio)phenyl]propan-2-amine, some trade or other names: (Aleph-7).

173. N-benzyl-2-phenylethylanamine.

174. N,N-dimethyl-2-phenylethanamine.

175. 6-chloro-2-aminotetralin, some trade or other names: (6-CAT).

176. 2-phenylpropan-1-amine, some trade or other names: (B-Me-PEA).

177. 2-Phenethylamine, some trade or other names: (2-PEA).

178. 1-methylamino-1-(3,4-methylenedioxyphenyl)propane, some trade or other names: (M-ALPHA).

179. Camfetamine.

180. Methoxyphenamine.

181. 4-methylaminorex, some trade or other names: (4-MAR; 4-MAX; U4Euh; Euphoria; Ice).

182. (1-thiophen-2-yl)propan-2-amine (Thienoamphetamine).

183. Dimethocaine.

184. 4-Fluoroephedrine.

185. 4-methyaminorex (p-methyl derivative).

186. 1-[(N-methylpiperidin-2-yl)methyl]-2-methyl-3-(naphthalen-1-oyl)-6-nitroindole (AM1221).

187. (1-butyl-1H-indol-3-yl)(4-methoxyphenyl)-methanone (RCS-4 (C4) homolog).

188. 5-[3-(1-naphthoyl)-1H-indole-1-yl]pentanenitrile, some trade or other names: (AM2232).

189. 1-(Pentyl)-3-(4-bromo-1-naphthoyl)-indole, some trade or other names: (JWH-387).

190. 1-(Pentyl)-3-(4-fluoro-1-naphthoyl)-indole, some trade or other names: (JWH-412).

191. 1-(5-chlorpentyl)-3-(2-iodobenzoyl)indole, some trade or other names: (AM694 Derivative).

192. (2-iodo-5-nitrophenyl)-[1-[(1-methylpiperidin-2-yl]methyl]1H-indol-3-yl]-methanone, some trade or other names: (AM1241).

193. 1-Pentyl-3-[1-(4-propyl)naphthoyl]indole, some trade or other names: (JWH-182).

194. JWH-081 2-methoxynaphthyl isomer, some trade or other names: (JWH-267).

195. (3-methoxyphenyl)(1-pentyl-1H-indol-3-yl)methanone, some trade or other names: (RCS-4 3-methoxy isomer).

196. [1-(5-fluoropentyl)-1H-indol-3-yl](4-ethyl-1-naphthalenyl)-methanone (EAM-2201).

197. ADB-FUBINACA.

198. ADBICA.

199. AM-279.

200. JWH-370.

201. NNE-1.

202. MAM-2201 chloropentyl derivative.

203. 1-(5-fluoropentyl)-3-(2-methyl-benzoyl)indole.

204. 1-(5-fluoropentyl)-3-(2-ethylbenzoyl)indole.

205. AB-005.

206. AB-005 Azepane isomer.

207. 4-hydroxy-3,3,4-trimethyl-1-(1-pentyl-1H-indol-3-yl)pentan-1-one (4-HTMPIPO).

208. UR-12.

209. 5-Fluoro-ADBICA.

210. BAY-38-7271; KN 38-7271.

211. JTE-907.

212. Org 27569.

213. Org 27759.

214. Org 29647.

215. LY 2183240.

216. JTE 7-31.

217. URB 937.

218. 3-methoxy-eticyclidine, some trade or other names: (3-MeO-PCE).

219. 1-Phenylcyclohexanamine, some trade or other names: (PCA).

220. 4-Methyl-phencyclidine, some trade or other names: (4-Me-PCP).

221. 4-Methoxy-eticyclidine, some trade or other names: (4-MeO-PCE).

222. 4-Methoxyphencyclidine, some trade or other names: (Methoxydine; 4MeO-PCP).

223. 3-Methoxyphencyclidine, some trade or other names: (3-MeO-PCP).

224. 1-phenyl-N-propylcyclohexanamine, some trade or other names: (PCPr).

225. N-(2-methoxyethyl)-1-phenylcyclohexanamine, some trade or other names: (PCMEA).

226. N-(2-ethoxyethyl)-1-phenylcyclohexanamine, some trade or other names: (PCEEA).

227. N-(3-methoxypropyl)-1-phenylcyclohexanamine, some trade or other names: (PCMPA).

228. 3-Hydroxy-phencyclidine, some trade or other names: (3-OH-PCP).

229. Methoxyketamine, some trade or other names: (2-MeO-2-deschloro-ketamine).

230. Tiletamine, some trade or other names: (TCE).

231. N-ethylnorketamine.

232. N-Methyltryptamine, some trade or other names: (NMT).

233. N-Methyl-N-isopropyltryptamine, some trade or other names: (MiPT; MIPT).

234. 4-hydroxy-N,N-methylisopropyltryptamine, some trade or other names: (4-OH-MiPT).

235. 4-Acetoxy-N,N-diisopropyl-tryptamine (4-AcO-DiPT: 4-AcO-DIPT; 4-Acetoxy-MiPT).

236. 4-Methoxy-N,N-dimethyltryptamine, some trade or other names: (4-MeO-DMT).

237. 5-Hydroxytryptamine, some trade or other names: (5-HT).

238. 5-acetoxy-N,N-dimethyltryptamine, some trade or other names: (5-AcO-DMT).

239. 5-Methoxy-N,N-dipropyltryptamine, some trade or other names: (5-MeO-DPT).

240. d-Lysergic acid amide, some trade or other names: (LSA; ergine).

241. 2,5-dimethoxy-4-chloroamphetamine, some trade or other names: (DOC).

242. N-(2-Methoxybenzyl)-4-iodo-2,5-dimethoxyphenethylamine, some trade or other names: (25I-NBOMe).

243. 4-Ethyl-2,5-dimethoxyphenethylamine, some trade or other names: (2C-E).

244. 2,5-Dimethoxy-4-iodophenethylamine, some trade or other names: (2C-I).

245. 6-(2-Aminopropyl)-2,3-dihydrobenzofuran, some trade or other names: (6-APDB).

246. 6-(2-Aminopropyl)benzofuran, some trade or other names: (6-APB).

247. 5-(2-Aminopropyl)-2,3-dihydrobenzofuran, some trade or other names: (5-APDB).

248. 5-(2-Aminopropyl)benzofuran, some trade or other names: (5-APB).

249. 2,5-Dimethoxy-4-(n)-propylthiophenethylamine, some trade or other names: (2C-T-7).

250. 2,5-Dimethoxy-4-(n)-propylphenethylamine, some trade or other names: (2C-P).

251. 2,5-Dimethoxy-4-bromoamphetamine, some trade or other names: (DOB).

252. 2,5-Dimethoxy-4-bromobenzylpiperazine, some trade or other names: (2C-B-BZP).

253. 2,5-Dimethoxy-4-bromophenethylamine, some trade or other names: (2C-B).

254. 2,5-Dimethoxy-4-chlorophenethylamine, some trade or other names: (2C-C).

255. 2,5-Dimethoxy-(4-ethylthio)phenethylamine, some trade or other names: (2C-T-2).

256. 2,5-Dimethoxy-4-iodoamphetamine, some trade or other names: (DOI).

257. 2,5-Dimethoxy-4-methylamphetamine, some trade or other names: (DOM).

258. 2,5-Dimethoxyphenethylamine, some trade or other names: (2C-H).

259. 2-(2,5-Dimethoxyphenyl-4-bromo)-N-(2-methoxybenzyl)ethanamine, some trade or other names: (25B-NBOMe).

260. 2-(2,5-Dimethoxyphenyl-4-chloro)-N-(2-methoxybenzyl)ethanamine, some trade or other names: (25C-NBOMe).

261. 2-(2,5-Dimethoxyphenyl-4-ethyl)-N-(2-methoxybenzyl)ethanamine, some trade or other names: (25E-NBOMe).

262. 2-Ethylmethcathinone, some trade or other names: (2-EMC).

263. 2-(2,5-Dimethoxyphenyl)-N-(2-methoxybenzyl)ethanamine, some trade or other names: (25H-NBOMe).

264. BZP (Benzylpiperazine).

265. para-Fluorophenylpiperazine.

266. 1-(4-Methylphenyl)piperazine.

267. meta-Cholorophenylpiperazine.

268. para-Methoxyphenylpiperazine.

269. DBZP (1,4-dibenzylpiperazine).

270. TFMPP (3-Trifluoromethylphenylpiperazine).

271. 2C-T-4 (2,5-Dimethoxy-4-isopropylthiophenethylamine.

272. 2C-T (2,5-Dimethoxy-4-methylthiophenethylamine).

273. 2C-D (2-(2,5-Dimethoxy-4-methylphenyl)ethanamine).

274. 2C-N 2,5-Dimethoxy-4-nitrophenethylamine.

275. 5-methoxy-N,N-diallyltryptamine, some trade or other names: (5-MeO-DALT).

276. 5-Methoxy-N,N-Diisopropyltryptamine, some trade or other names: (5-MeO-DIPT).

277. 5-Methoxy-alpha-methyltryptamine, some trade or other names: (5-MeO-AMT).

278. 4-Acetoxy-N,N-dimethyltryptamine, some trade or other names: (4-AcO-DMT).

279. 4-Hydroxy-N,N-diethyltryptamine, some trade or other names: (4-HO-DET).

280. 4-Hydroxy-N,N-diisopropyltryptamine, some trade or other names: (4-HO-DIPT).

281. 4-Hydroxy-N-methyl-N-ethyltryptamine, some trade or other names: (4-OH-MET).

282. 5-Methoxy-N,N-diethyltryptamine, some trade or other names: (5-MeO-DET).

283. 5-Methoxy-N-methyl-N-isopropyltryptamine, some trade or other names: (5-MeO-MIPT).

284. 4-Acetoxy-N,N-diethyltryptamine, some trade or other names: (4-AcO-DET).

285. 4-Acetoxy-N-methyl-N-isopropyltryptamine, some trade or other names: (4-AcO-MIPT).

286. N,N-Dipropyltryptamine, some trade or other names: (DPT).

287. N,N-Diisopropyltryptamine, some trade or other names: (DIPT).

288. 4-Methoxy-N-methyl-N-isopropyltryptamine, some trade or other names: (4-MeO-MIPT).

289. Tyramine (4-Hydroxyphenethylamine).

290. 5-Hydroxy-alpha-methyltryptamine.

291. 5-Hydroxy-N-methyltryptamine.

292. 5-Methoxy-N,N-dimethyltryptamine.

293. 5-Methyl-N,N-dimethyltryptamine.

294. Diphenylprolinol, some trade or other names: (D2PM; diphenyl-2-pyrrolidinemethanol).

295. 3,4 Dichloromethylphenidate, some trade or other names: (3,4-CTMP).

296. 3-chloromethyl-phenidate, some trade or other names: (3-CTMP).

297. 4-Methylmethylphenidate.

298. 4-Fluoromethyl-phenidate, some trade or other names: (4-FTMP).

299. Ethylphenidate.

300. Etizolam (Etilaam, Etizola, Sedekopan, Pasaden, Depas).

301. Phenazepam.

302. Pyrazolam.

303. CL-218,872.

304. Zopiclone.

305. Salvinorin A.

306. AH-7921.

307. O-Desmethyltramadol, some trade or other names: (O-DT; ODT).

308. Desmorphine (Dihydrodesoxymorphine; permonid; krokodil; crocodile).

309. Acetyl Fentanyl (desmethylfentanyl).

310. 1-cyclohexyl-4-(1,2-diphenylethyl)piperazine (MT-45).

311. 1-(2-methoxyphenyl)piperazine, some trade or other names: (MOPIP).

312. 1-(4-Chlorophenyl)piperazine, some trade or other names: (pCPP).

313. para-Methoxyphenyl-piperazine, some trade or other names: (MBZP).

314. Methylmethaqualone.

315. Etaqualone.

316. 5-Iodo-2-aminoindane, some trade or other names: (5-IAI).

317. 5,6-(Methylenedioxy)-2-aminoindane, some trade or other names: (5,6-MDAI).

318. 4,5-(Methylenedioxy)-2-aminoindane, some trade or other names: (4,5-MDAI).

319. MMAI.

320. W-15.

321. W-18.

322. Mitragynine.

323. Hydroxymitragynine.

(5) a. A synthetic controlled substance analogue, being a material, mixture, or preparation that contains any chemical structure of which is chemically similar to the chemical structure of any other controlled substance in Schedule I or Schedule II or that satisfies any one of the following:

1. Has a stimulant, depressant, or hallucinogenic effect on the central nervous system that mimics or is similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or Schedule II.

2. With respect to a particular person, if the person represents or intends that the substance have a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or Schedule II and the substance is actually capable of producing a stimulant, depressant, or hallucinogenic effect on the central nervous system that mimics, is similar to, or is greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or Schedule II.

3. Has been demonstrated to have binding activity at one or more cannabinoid receptors.

4. Is capable of exhibiting cannabinoid-like activity.

5. Any compound structurally analogous to, mimicking, or derived from 3-(1-naphthoyl)indole or 1H-indol-3-yl-(1-naphthyl)methane by substitution at the nitrogen atom of the indole ring by alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl whether or not further substituted in the indole ring to any extent, whether or not substituted in the naphthyl ring to any extent.

6. Any compound structurally analogous to, mimicking, or derived from 3-(1-naphthoyl)pyrrole by substitution at the nitrogen atom of the pyrrole ring by alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted in the pyrrole ring to any extent, whether or not substituted in the naphthyl ring to any extent.

7. Any compound structurally analogous to, mimicking, or derived from 1-(1-naphthylmethyl)indene by substitution at the 3-position of the indene ring by alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl whether or not further substituted in the indene ring to any extent, whether or not substituted in the naphthyl ring to any extent.

8. Any compound structurally analogous to, mimicking, or derived from 3-phenylacetylindole by substitution at the nitrogen atom of the indole ring with alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl, whether or not further substituted in the indole ring to any extent, whether or not substituted in the phenyl ring to any extent.

9. Any compound structurally analogous to, mimicking, or derived from 2-(3-hydroxycyclohexyl)phenol by substitution at the 5-position of the phenolic ring by alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl, whether or not substituted in the cyclohexyl ring to any extent.

10. Any compound structurally analogous to, mimicking, or derived from 3-(2,2,3,3-tetramethylcyclopropoyl)indole or 1H-indol-3-yl-(2,2,3,3-tetramethylcyclopropoyl)methane by substitution at the nitrogen atom of the indole ring by alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl whether or not further substituted in the indole ring to any extent.

11. Any compound structurally analogous to, mimicking, or derived from 3-(adamant-1-oyl)indole or 1H-indol-3-yl-(1-adamantyl)methane by substitution at the nitrogen atom of the indole ring by alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl whether or not further substituted in the indole ring to any extent.

12. Any compound structurally analogous to, mimicking, or derived from N-(1-naphthalenyl)indole-3-carboxyamide or 1H-indol-(N-naphthyl)-3-carboxamide by substitution at the nitrogen atom of the indole ring by alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl whether or not further substituted in the indole ring to any extent, whether or not substituted in the naphthyl ring to any extent.

13. Any compound structurally analogous to, mimicking, or derived from N-(adamantan-1yl)indole-3-carboxyamide or 1H-indol-3-carboxamide-(1-adamantyl) by substitution at the nitrogen atom of the indole ring by alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl whether or not further substituted in the indole ring to any extent.

14. Any compound structurally analogous to, mimicking, or derived from N-(adamantan-1yl)indazole-3-carboxyamide or 1H-indazole-3-carboxamide-(1-adamantyl) by substitution at the nitrogen atom of the indazole ring by alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl whether or not further substituted in the indazole ring to any extent.

15. Any compound structurally analogous to, mimicking, or derived from N-[(1S)-1-(aminocarbonyl)-2-methylpropoyl]indazole-3-carboxyamide or 1H-indazole-3-carboxamide- N-[(1S)-1-(aminocarbonyl)-2-methylpropoyl] by substitution at the nitrogen atom of the indazole ring by alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl whether or not further substituted in the indazole ring to any extent.

16. Any compound structurally analogous to, mimicking, or derived from 3-(1-naphthoyl)indazole or 1H-indazole-3-yl-(1-naphthyl)methane by substitution at the nitrogen atom of the indazole ring by alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl whether or not further substituted in the indazole ring to any extent, whether or not substituted in the naphthyl ring to any extent.

17. Any compound structurally analogous to, mimicking, or derived from 3-(carboxylic acid 8-quinolinyl ester)indole or 1H-indol-3-carboxylic acid-(8-quinolinyl)ester by substitution at the nitrogen atom of the indole ring by alkyl, alkyl halide, aryl halide, alkyl aryl halide, alkenyl, aliphatic alcohol, cycloalkylmethyl, cycloalkylethyl, (N-alkylpiperidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, or 2-(4-morpholinyl)ethyl whether or not further substituted in the indole ring to any extent, whether or not substituted in the quinoline ring to any extent.

18. Any compound structurally related to 2-(4-iodo-2,5-dimethoxyphenyl) ethanamine by substitution of the iodo moiety (4 position) with other halides, alkyl, alkyl halides, thioalkyl, cycloalkyl, cycloalkylhalides and/or substitution at the nitrogen atom of the ethanamine with alkyl, alkyl halide, alkenyl, cycloalkylmethyl, cycloalkylethyl, phenyl, benzyl whether or not further substituted in the (either) phenyl ring to any extent.

19. Any compound structurally related to 2,5-dimethoxy-4-chloroamphetamine by substitution of the chloro moiety (4 position) with other halides, alkyl, alkyl halides, thioalkyl, cycloalkyl, cycloalkylhalides and/or substitution at the nitrogen atom with alkyl, alkyl halide, alkenyl, cycloalkylmethyl, cycloalkylethyl, phenyl, benzyl whether or not further substituted in the (either) phenyl ring to any extent.

20. Any compound structurally related to 2-amino-1-phenyl-1-propanone (cathinone) by substitution of the amine with alkyl, alkyl halide, alkenyl, cycloalkylmethyl, cycloalkylethyl, phenyl, benzyl whether or not further substituted in the (either) phenyl ring to any extent.

21. Any compound structurally related to a-pyrrolidinopentiophenone (a-pvp) whether or not further substituted in the phenyl ring to any extent, whether or not further substituted in the pyrrolidine ring to any extent.

b. A synthetic controlled substance or analogue in subdivision (4) or this subdivision does not include any of the following:

1. Any substance for which there is an approved new drug application under the Federal Food, Drug, and Cosmetic Act.

2. With respect to a particular person, any substance, if an exemption is in effect for investigational use, for that person, as provided by 21 U.S.C. § 355, and the person is registered as a controlled substance researcher as required under section 152.12, subdivision 3, to the extent conduct with respect to the substance is pursuant to the exemption and registration.

c. A controlled substance analogue is treated as a controlled substance in Schedule I.

d. After the Alabama Department of Forensic Sciences has determined a substance to be a synthetic controlled substance analogue under this section, the department shall notify the Alabama Department of Public Health with information relevant to scheduling as provided by Section 20-2-20.



Section 20-2-24 - Schedule II - Standards for compilation.

The State Board of Health shall place a substance in Schedule II if it finds that:

(1) The substance has high potential for abuse;

(2) The substance has currently accepted medical use in treatment in the United States or currently accepted medical use with severe restrictions; and

(3) The abuse of the substance may lead to severe psychic or physical dependence.



Section 20-2-25 - Schedule II - Listing of controlled substances.

The controlled substances listed in this section are included in Schedule II:

(1) Any of the following substances, except those narcotic drugs listed in other schedules, whether produced directly or indirectly by extraction from substances of vegetable origin or independently by means of chemical synthesis or by combination of extraction and chemical synthesis:

a. Opium and opiate and any salt, compound, derivative, or preparation of opium or opiate.

b. Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in paragraph a, but not including the isoquinoline alkaloids of opium.

c. Opium poppy and poppy straw.

d. Coca leaves and any salt, compound, derivative, or preparation of coca leaves and any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions which do not contain cocaine or ecgonine.

(2) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:

a. Alphaprodine;

b. Anileridine;

c. Bezitramide;

d. Dihydrocodeine;

e. Diphenoxylate;

f. Fentanyl;

g. Isomethadone;

h. Levomethorphan;

i. Levorphanol;

j. Metazocine;

k. Methadone;

l. Methadone - Intermediate, 4-cyano-2-dimethylamino-4, 4-diphenyl butane;

m. Moramide - Intermediate, 2-methyl-3-morpholino-1, 1-diphenyl-propane-carboxylic acid;

n. Pethidine;

o. Pethidine - Intermediate-A, 4-cyano-l-methyl-4-phenylpiperidine;

p. Pethidine - Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate;

q. Pethidine - Intermediate-C, 1-methyl-4-phenylpiperidine-4-carboxylic acid;

r. Phenazocine;

s. Piminodine;

t. Racemethorphan;

u. Racemorphan.



Section 20-2-26 - Schedule III - Standards for compilation.

The State Board of Health shall place a substance in Schedule III if it finds that:

(1) The substance has a potential for abuse less than the substances listed in schedules I and II;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.



Section 20-2-27 - Schedule III - Listing of controlled substances.

(a) The controlled substances listed in this section are included in Schedule III:

(1) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system:

a. Amphetamine, its salts, optical isomers, and salts of its optical isomers;

b. Phenmetrazine and its salts;

c. Any substance which contains any quantity of methamphetamine, including its salts, isomers, and salts of isomers;

d. Methylphenidate.

(2) Unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

a. Any substance which contains any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid, except those substances which are specifically listed in other schedules;

b. Chlorhexadol;

c. Glutethimide;

d. Lysergic acid;

e. Lysergic acid amide;

f. Methyprylon;

g. Phencyclidine;

h. Sulfondiethylmethane;

i. Sulfonethylmethane;

j. Sulfonmethane.

(3) Nalorphine.

(4) Any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs or any salts thereof:

a. Not more than 1.8 grams of codeine or any of its salts, per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

b. Not more than 1.8 grams of codeine or any of its salts per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

c. Not more than 300 milligrams of dihydrocodeinone or any of its salts per 100 milliliters or not more than 15 milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium;

d. Not more than 300 milligrams of dihydrocodeinone or any of its salts per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

e. Not more than 1.8 grams of dihydrocodeine or any of its salts per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

f. Not more than 300 milligrams of ethylmorphine or any of its salts per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more ingredients in recognized therapeutic amounts;

g. Not more than 500 milligrams of opium per 100 milliliters or per 100 grams or not more than 25 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

h. Not more than 50 milligrams of morphine or any of its salts per 100 milliliters or per 100 grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(b) The State Board of Health may except by rule any compound, mixture, or preparation containing any stimulant or depressant substance listed in subdivisions (1) and (2) of subsection (a) of this section from the application of all or any part of this chapter if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system.



Section 20-2-28 - Schedule IV - Standards for compilation.

The State Board of Health shall place a substance in Schedule IV if it finds that:

(1) The substance has a low potential for abuse relative to substances in Schedule III;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances in Schedule III.



Section 20-2-29 - Schedule IV - Listing of controlled substances.

(a) The controlled substances listed in this section are included in Schedule IV:

(1) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

a. Barbital;

b. Chloral betaine;

c. Chloral hydrate;

d. Ethchlorvynol;

e. Ethinamate;

f. Methohexital;

g. Meprobamate;

h. Methylphenobarbital;

i. Paraldehyde;

j. Petrichloral;

k. Phenobarbital.

(b) The State Board of Health may except by rule any compound, mixture, or preparation containing any depressant substance listed in subsection (a) from the application of all or any part of this chapter if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a depressant effect on the central nervous system and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a depressant effect on the central nervous system.



Section 20-2-30 - Schedule V - Standards for compilation.

The State Board of Health shall place a substance in Schedule V if it finds that:

(1) The substance has low potential for abuse relative to the controlled substances listed in Schedule IV;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) The substance has limited physical dependence or psychological dependence liability relative to the controlled substances listed in Schedule IV.



Section 20-2-31 - Schedule V - Listing of controlled substances.

The controlled substances listed in this section are included in Schedule V:

(1) Any compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, which also contains one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

a. Not more than 200 milligrams of codeine or any of its salts per 100 milliliters or per 100 grams;

b. Not more than 100 milligrams of dihydrocodeine or any of its salts per 100 milliliters or per 100 grams;

c. Not more than 100 milligrams of ethylmorphine or any of its salts per 100 milliliters or per 100 grams;

d. Not more than 2.5 milligrams of diphenozylate and not less than 25 micrograms of atropine sulfate per dosage unit;

e. Not more than 100 milligrams of opium per 100 milliliters or per 100 grams.



Section 20-2-32 - Revision and republication of schedules.

The State Board of Health shall revise and republish the schedules annually.






Article 3 - Regulation of Manufacture and Distribution.

Section 20-2-50 - Certifying boards to promulgate rules and charge reasonable fees for registration and administration of provisions relating to manufacture, etc., of controlled substances; disposition of fees collected.

(a) The certifying boards shall promulgate rules and charge reasonable fees to defray expenses incurred in registration and administration of the provisions of this article in regard to the manufacture, dispensing, or distribution of controlled substances within the state.

(b) The fees collected to defray expenses shall be retained by the certifying boards.



Section 20-2-51 - Registration of persons manufacturing, distributing, or dispensing controlled substances - General requirements.

(a) Every person who manufactures, distributes, or dispenses any controlled substance within this state or who proposes to engage in the manufacture, distribution, or dispensing of any controlled substance within this state must obtain annually a registration issued by the certifying boards in accordance with its rules.

(b) Persons registered by the certifying boards under this chapter to manufacture, distribute, dispense, or conduct research with controlled substances may possess, manufacture, distribute, dispense, or conduct research with those substances to the extent authorized by their registration and in conformity with the other provisions of this article.

(c) The following persons need not register and may lawfully possess controlled substances under this article:

(1) An agent or employee of any registered manufacturer, distributor, or dispenser of any controlled substance if he is acting in the usual course of his business or employment;

(2) A common or contract carrier or warehouseman or an employee thereof whose possession of any controlled substance is in the usual course of business or employment;

(3) An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner or in lawful possession of a Schedule V substance.

(d) The certifying boards may waive by rule the requirement for registration of certain manufacturers, distributors, or dispensers if they find it consistent with the public health and safety.

(e) A separate registration is required at each principal place of business or professional practice where the applicant manufactures, distributes, or dispenses controlled substances.

(f) The certifying boards may inspect the establishment of a registrant or applicant for registration in accordance with the rules and regulations promulgated by them.



Section 20-2-52 - Registration of persons manufacturing, distributing or dispensing controlled substances - Standards; requirements as to practitioners conducting research; effect of federal registration.

(a) The certifying boards shall register only an applicant certified by their respective boards to manufacture, dispense, or distribute controlled substances enumerated in Schedules I, II, III, IV and V; provided, that the State Board of Pharmacy shall register all manufacturers and wholesalers unless they determine that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the above-mentioned boards shall consider the following factors:

(1) Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific, or industrial channels;

(2) Compliance with applicable state and local law;

(3) Any convictions of the applicant under any federal and state laws relating to any controlled substance;

(4) Past experience in the manufacture or distribution of controlled substances and the existence in the applicant's establishment of effective controls against diversion;

(5) Furnishing by the applicant of false or fraudulent material in any application filed under this article;

(6) Suspension or revocation of the applicant's federal registration to manufacture, distribute, or dispense controlled substances as authorized by federal law; and

(7) Any other factors relevant to and consistent with the public health and safety.

(b) Registration under subsection (a) of this section does not entitle a registrant to manufacture and distribute controlled substances in Schedule I or II other than those specified in the registration.

(c) Practitioners must be registered to dispense any controlled substances or to conduct research with controlled substances in Schedules II through V if they are authorized to dispense or conduct research under the laws of this state. The State Board of Health need not require separate registration under this article for practitioners engaging in research with nonnarcotic controlled substances in Schedules II through V where the registrant is already registered under this article in another capacity. Practitioners registered under federal law to conduct research with Schedule I substances may conduct research with Schedule I substances within this state upon furnishing the State Board of Health evidence of that federal registration.

(d) Compliance by manufacturers and distributors with the provisions of the federal law respecting registration (excluding fees) entitles them to be registered under this article.



Section 20-2-53 - Registration of persons manufacturing, distributing or dispensing controlled substances - Order to show cause; proceedings; review; issuance of stay.

(a) Before denying, suspending, or revoking a registration or refusing a renewal of registration, the certifying boards shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked, or suspended or why the renewal should not be refused. The order to show cause shall contain a statement of the basis therefor and shall call upon the applicant or registrant to appear before the certifying board at a time and place not less than 30 days after the date of service of the order, but in the case of a denial of renewal of registration the show cause order shall be served not later than 30 days before the expiration of the registration. These proceedings shall be conducted in accordance with the Alabama Administrative Procedure Act and the procedures established by the respective certifying board without regard to any criminal prosecution or other proceeding. Proceedings to refuse renewal of registration shall not abate the existing registration which shall remain in effect pending the outcome of the administrative hearing.

(b) Anyone adversely affected by any order of a certifying board denying, suspending, or revoking a registration or refusing the renewal of a registration, whether or not such suspension, revocation, or registration is limited, may obtain judicial review thereof by filing a written petition for review with the Circuit Court of Montgomery County in accordance with Section 41-22-20.

(c) The following procedures shall take precedence over subsection (c) of Section 41-22-20 relating to the issuance of a stay of any order of the certifying board suspending, revoking, or restricting a registration. The suspension, revocation, or restriction of a registration shall be given immediate effect, and no stay or supersedeas shall be granted pending judicial review of a decision by the certifying board to suspend, revoke, or restrict a registration unless a reviewing court, upon proof by the party seeking judicial review, finds in writing that the action of the certifying board was taken without statutory authority, was arbitrary or capricious, or constituted a gross abuse of discretion. Notwithstanding any other provision of law to the contrary, any action commenced for the purpose of seeking judicial review of the administrative decisions of a certifying board, including writ of mandamus, or judicial review pursuant to the Alabama Administrative Procedure Act, must be filed, commenced, and maintained in the Circuit Court of Montgomery County, Alabama.

(d) From the judgment of the circuit court, either the certifying board or the affected party who invoked the review may obtain a review of any final judgement of the circuit court under Section 41-22-21. No security shall be required of the certifying board.



Section 20-2-54 - Registration of persons manufacturing, distributing or dispensing controlled substances - Revocation or suspension of registration - Grounds and procedure generally.

(a) A registration under Section 20-2-52 to manufacture, distribute or dispense a controlled substance may be suspended or revoked by the certifying boards upon a finding that the registrant:

(1) Has furnished false or fraudulent material information in any application filed under this article;

(2) Has been convicted of a crime under any state or federal law relating to any controlled substance;

(3) Has had his federal registration suspended or revoked to manufacture, distribute or dispense controlled substances;

(4) Has violated the provisions of Chapter 23 of Title 34; or

(5) Has, in the opinion of the certifying board, excessively dispensed controlled substances for any of his patients.

(b) The certifying boards may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

(c) If the certifying boards suspend or revoke a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all controlled substances may be forfeited to the state.

(d) The certifying boards shall promptly notify the Drug Enforcement Administration of the United States Department of Justice of all orders suspending or revoking registration and all forfeitures of controlled substances.



Section 20-2-54.1 - Rules and regulations.

The certifying boards under the Alabama Uniform Controlled Substances Act, the State Board of Medical Examiners, and the Medical Licensure Commission are each authorized to promulgate such rules and regulations as may be required to implement the provisions of this chapter.



Section 20-2-55 - Registration of persons manufacturing, distributing or dispensing controlled substances - Revocation or suspension of registration - Suspension without prior order to show cause.

The certifying boards may suspend, without an order to show cause, any registration simultaneously with the institution of proceedings under Section 20-2-54 or where renewal of registration is refused, if it finds that there is an imminent danger to the public health or safety which warrants this action. The suspension shall continue in effect until the conclusion of the proceedings, including judicial review thereof, unless sooner withdrawn by the certifying boards or dissolved by a court of competent jurisdiction.



Section 20-2-56 - Maintenance of records and inventories by registrants generally.

Persons registered to manufacture, distribute, or dispense controlled substances under this article shall keep records and maintain inventories in conformance with the record keeping and inventory requirements of federal law and with any additional rules issued by the State Board of Medical Examiners, the State Board of Health, or the State Board of Pharmacy.



Section 20-2-57 - Distribution of certain controlled substances by one registrant to another registrant.

Controlled substances in Schedules I and II shall be distributed by a registrant to another registrant only pursuant to an order form. Compliance with the provisions of federal law respecting order forms shall be deemed compliance with this section.



Section 20-2-58 - Dispensing of controlled substances in Schedule II; maintenance of records and inventories by registered pharmacies.

(a) Except as otherwise provided in this section or as otherwise provided by law, a pharmacist may dispense directly a controlled substance in Schedule II only pursuant to a written prescription signed by the practitioner. Except as provided in subsections (b) and (c), a prescription for a Schedule II controlled substance may be transmitted by the practitioner or the agent of the practitioner to a pharmacy via facsimile equipment, provided the original written, signed prescription is presented to the pharmacist for review prior to the actual dispensing of the controlled substance.

(b) A prescription written for a Schedule II narcotic substance to be compounded for the direct administration to a patient by parenteral, intravenous, intramuscular, subcutaneous, or intraspinal infusion may be transmitted by the practitioner or the agent of the practitioner to the home infusion pharmacy by facsimile. The facsimile shall serve as the original written prescription.

(c) A prescription written for Schedule II substances for a resident of a long-term care facility may be transmitted by the practitioner or the agent of the practitioner to the dispensing pharmacy by facsimile. The facsimile shall serve as the original written prescription.

(d) Each registered pharmacy shall maintain the inventories and records of controlled substances as follows:

(1) Inventories and records of all controlled substances listed in Schedules I and II shall be maintained separately from all other records of the pharmacy, and prescriptions for the substances shall be maintained in a separate prescription file.

(2) Inventories and records of controlled substances listed in Schedules III, IV, and V shall be maintained either separately from all other records of the pharmacy or in the form that the information required is readily retrievable from ordinary business records of the pharmacy, and prescriptions for the substances shall be maintained either in separate prescription file for controlled substances listed in Schedules III, IV, and V only or in the form that they are readily retrievable from the other prescription records of the pharmacy.

(e) Except when dispensed directly by a practitioner, other than a pharmacy, to an ultimate user, a controlled substance included in Schedule III or IV which is a prescription drug as determined under State Board of Health statute, shall not be dispensed without a written or oral prescription of a practitioner. The prescription shall not be filled or refilled more than six months after the date thereof or be refilled more than five times, unless renewed by the practitioner.

(f) A controlled substance included in Schedule V shall not be distributed or dispensed other than for a medical purpose.

(g) In an emergency situation, a pharmacist may dispense a Schedule II controlled substance for a resident of a long-term care facility, a patient receiving hospice services, or a patient receiving home health care services pursuant to an emergency oral prescription transmitted by the practitioner to the dispensing pharmacy. The quantity dispensed pursuant to an emergency oral prescription shall be limited to the amount adequate to treat the patient during the emergency period not to exceed 72 hours. The practitioner, within seven days of the emergency oral prescription, shall provide the dispensing pharmacy with a written prescription for the quantity prescribed.






Article 3A - Assistants to Physcians Authority to Prescribe Controlled Substances.

Section 20-2-60 - Definitions.

As used in this article the following words shall have the following meanings:

(1) ADMINISTER. The direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient by any of the following:

a. A supervising physician, or, in his or her presence, his or her authorized agent.

b. An assistant to physician.

c. The patient at the direction and in the presence of the supervising physician or assistant to physician.

(2) ASSISTANT TO PHYSICIAN. Any person who is a graduate of an approved program, is licensed by the board, and is registered by the board to perform medical services under the supervision of a physician approved by the board to supervise an assistant to physician.

(3) BOARD. The Board of Medical Examiners of the State of Alabama.

(4) PHYSICIAN SUPERVISION. A formal relationship between a licensed assistant to physician and a supervising physician under whom the assistant to physician is authorized to practice as evidenced by a written job description approved in accordance with Article 7, Chapter 24, Title 34. Physician supervision requires that there shall be at all times a direct continuing and close supervisory relationship between the assistant to physician and the supervising physician to whom that assistant is registered. The term supervision does not require direct on-site supervision of the assistant to physician; however, it does require the professional oversight and direction as may be required by the regulations and guidelines of the board.

(5) PRESCRIBE or PRESCRIBING. The act of issuing a prescription for a controlled substance.

(6) PRESCRIPTION. Any order for a controlled substance written or signed or transmitted by word of mouth, telephone, telegraph, closed circuit television, or other means of communication by a legally competent supervising physician or assistant to physician authorized by law to prescribe and administer such drug which is intended to be filled, compounded, or dispensed by a pharmacist.

(7) SUPERVISING PHYSICIAN. A doctor of medicine or a doctor of osteopathy licensed to practice medicine in Alabama who has been approved by the board to supervise assistants to physicians and who holds a valid, current, and unrestricted Alabama Controlled Substances Registration Certificate.



Section 20-2-61 - Certification; access to records; establishment of protocols, formularies, or medical regimens.

(a) The board is designated as the certifying board for the registration and approval of an assistant to physician in obtaining or renewing a Qualified Alabama Controlled Substances Registration Certificate. The board is authorized to adopt regulations concerning the application procedures, fees, fines, punishments, and conduct of any disciplinary hearings for such applicants. The board shall establish a unique Qualified Alabama Controlled Substances Registration Certificate number that identifies the particular applicant as an assistant to physician with a valid Qualified Alabama Controlled Substances Registration Certificate.

(b) The board, and its agents, attorneys, or investigators shall be permitted access to the records of any assistant to physician, including patient records, which would relate to a request for a QACSC, a renewal of a QACSC or the possible violations of any provisions of the Alabama Uniform Controlled Substances Act, this article, or applicable regulations of the board.

(c) The board may establish protocols, formularies, or medical regimens which relate to, govern, or regulate a QACSC, and any such protocol, formulary, or medical regimen shall not be considered a rule or regulation under the Alabama Administrative Procedure Act.



Section 20-2-62 - Qualifications for certificate.

The board may grant a Qualified Alabama Controlled Substances Registration Certificate to an assistant to physician who:

(1) Is practicing with appropriate physician supervision as defined herein and in accordance with this article; Title 34, Chapter 24, Article 7, and all rules and regulations pertaining to physician supervision between qualified physicians and qualified assistants to physicians.

(2) Submits proof of successful completion of a course or courses approved by the board which includes advanced pharmacology and prescribing trends relating to controlled substances.

(3) Provides accurate and complete documentation of a minimum of 12 months of active, clinical employment with physician supervision following National Commission on Certification of Physician Assistants (NCCPA) certification.



Section 20-2-63 - Prescriptive authority of a certified assistant to physician.

(a) Upon receipt of a Qualified Alabama Controlled Substances Registration Certificate and a valid registration number issued by the United States Drug Enforcement Administration, an assistant to physician may prescribe, administer, authorize for administration, or dispense only those controlled substances listed in Schedules III, IV, and V of Article 2 of Chapter 2 of this title in accordance with rules adopted by the board and any protocols, formularies, and medical regimens established by the board for regulation of a QACSC.

(b) An assistant to physician shall not utilize his or her QACSC for the purchasing, obtaining, maintaining, or ordering of any stock supply or inventory of any controlled substance in any form.

(c) An assistant to physician authorized to prescribe, administer, or dispense controlled substances in accordance with this article shall not prescribe, administer, or dispense any controlled substance to his or her own self, spouse, child, or parent.



Section 20-2-64 - Denial of application.

The board may deny an application of an assistant to physician requesting a Qualified Alabama Controlled Substances Registration Certificate, deny a request for a renewal of a QACSC, or initiate disciplinary action against an assistant to physician possessing a Qualified Alabama Controlled Substances Registration Certificate based on the following grounds:

(1) Fraud or deceit in applying for, procuring, or attempting to procure a Qualified Alabama Controlled Substances Registration Certificate in the State of Alabama.

(2) Conviction of a crime under any state or federal law relating to any controlled substance.

(3) Conviction of a crime or offense which affects the ability of the assistant to physician to practice with due regard for the health or safety of his or her patients.

(4) Prescribing a drug or utilizing a Qualified Alabama Controlled Substances Registration Certificate in such a manner as to endanger the health of any person or patient of the assistant to physician or supervising physician.

(5) Suspension or revocation of the registration number issued to the assistant to physician by the United States Drug Enforcement Administration.

(6) Excessive dispensing or prescribing of any drug to any person or patient of the assistant to physician or supervising physician.

(7) Unfitness or incompetence due to the use of or dependence on alcohol, chemicals, or any mood altering drug to such an extent as to render the assistant to physician unsafe or unreliable to prescribe drugs or to hold a Qualified Alabama Controlled Substances Registration Certificate.

(8) Any violation of a requirement set forth in this article or a rule adopted pursuant to this article.



Section 20-2-65 - Disciplinary action - Hearing; restriction, suspension, or revocation of certificate.

(a) Any hearing for disciplinary action against an assistant to physician holding a valid Qualified Alabama Controlled Substances Registration Certificate for violations of this article shall be before the board.

(b) The board shall have the authority to restrict, suspend, or revoke a Qualified Alabama Controlled Substances Registration Certificate, or to assess an administrative fine against a Qualified Alabama Controlled Substances Registration Certificate whenever an assistant to physician shall be found guilty on the basis of substantial evidence of any of the acts or offenses enumerated in Section 20-2-64. The board shall also have the authority to reinstate or to deny reinstatement of a Qualified Alabama Controlled Substances Registration Certificate.

(c) The board may limit revocation or suspension of a Qualified Alabama Controlled Substances Registration Certificate to the particular controlled substance with respect to which grounds for revocation or suspension exist.

(d) The board shall promptly notify the Drug Enforcement Administration of the United States Department of Justice of all orders suspending or revoking a Qualified Alabama Controlled Substances Registration Certificate.

(e) Any hearing conducted before the board shall be considered a contested case under the Alabama Administrative Procedure Act, Section 41-22-1, and shall be conducted in accordance with the requirements of that act.



Section 20-2-66 - Disciplinary action - Judicial review.

(a) An assistant to physician adversely affected by an order of the board denying an application for a Qualified Alabama Controlled Substances Registration Certificate or the renewal of a Qualified Alabama Controlled Substances Registration Certificate may obtain judicial review thereof by filing a written petition for review with the Circuit Court of Montgomery County in accordance with Section 41-22-20.

(b) An assistant to physician adversely affected by an order of the board suspending, revoking, or restricting a Qualified Alabama Controlled Substances Registration Certificate, whether or not such suspension, revocation, or restriction is limited; assessing an administrative fine; or denying reinstatement of a Qualified Alabama Controlled Substances Registration Certificate, may obtain judicial review thereof by filing a written petition for review with the Circuit Court of Montgomery County in accordance with Section 41-22-20.

(c) The following procedures shall take precedence over subsection (c) of Section 41-22-20 relating to the issuance of a stay of any order of the board suspending, revoking, or restricting a Qualified Alabama Controlled Substances Registration Certificate. The suspension, revocation, or restriction of a Qualified Alabama Controlled Substances Registration Certificate shall be given immediate effect and no stay or supersedeas shall be granted pending judicial review of a decision by the board to suspend, revoke, or restrict a Qualified Alabama Controlled Substances Registration Certificate unless a reviewing court, upon proof by the party seeking judicial review, finds in writing that the action of the board was taken without statutory authority, was arbitrary or capricious or constituted a gross abuse of discretion.

(d) From the judgment of the circuit court, either the board or the affected party who invoked judicial review may obtain a review of any final judgment of the circuit court under Section 41-22-21. No security shall be required of the board.



Section 20-2-67 - Fees; costs; administrative fines.

(a) The board is authorized to charge and collect fees to defray expenses incurred in the registration and issuance of Qualified Alabama Controlled Substances Registration Certificates and the administration of the provisions of this article. The types and amounts of fees shall be established in rules adopted by the board. The fees shall be retained by the board and may be expended for the general operation of the board.

(b) The board may require an assistant to physician who has been found to be in violation of Section 20-2-64 or whose application for a Qualified Alabama Controlled Substances Registration Certificate or its renewal or reinstatement has been denied, to pay the administrative costs, fees, and expenses of the board incurred in connection with any proceedings before the board referred to in Section 20-2-65 or in connection with any investigation of the board to determine eligibility of an applicant for a Qualified Alabama Controlled Substances Registration Certificate including, but not limited to, the actual costs of independent medical review and expert testimony, fees, and expenses paid to outside counsel by the board, deposition, costs, travel expenses for board staff, charges incurred for obtaining documentary evidence, and such other categories of expenses as may be prescribed in rules published by the board. Payment of any such costs, fees, or expenses ordered by the board shall be made and enforced in the same manner as an administrative fine.

(c) Any administrative fine assessed by the board shall be paid to the board and shall not exceed the amount of one thousand dollars ($1,000) for each violation of any of the provisions of Section 20-2-64, or any rule or regulation promulgated by the board. Any administrative fine collected by the board may be expended for the general operation of the board.



Section 20-2-68 - Liability for actions regarding investigations or disciplinary proceedings.

Any member of the board, any agent, employee, consultant, or attorney of the board, any person making any report or rendering any opinion or supplying any evidence or information or offering any testimony to the board in connection with any investigation or hearing conducted by the board as authorized in this article, shall be immune from any lawsuit or legal proceeding for any conduct in the course of his or her official duties with respect to such investigations or hearings.



Section 20-2-69 - Promulgation of rules.

The board may adopt rules necessary to carry out the intent, purposes, and provisions of this article.






Article 4 - Offenses and Penalties.

Section 20-2-71 - Prohibited acts B.

(a) It is unlawful for any person:

(1) Who is subject to Article 3 of this chapter to distribute or dispense a controlled substance in violation of Section 20-2-58;

(2) Who is a registrant to manufacture a controlled substance not authorized by his registration or to distribute or dispense a controlled substance not authorized by his registration to another registrant or other authorized person;

(3) To refuse or fail to make, keep or furnish any record, notification, order form, statement, invoice, or information required under this chapter; provided, however, that upon the first conviction of a violator under this provision said violator shall be guilty of a Class A misdemeanor. Subsequent convictions shall subject the violator to the felony penalty provision set forth in subsection (b) of this section.

(4) To refuse an entry into any premises for any inspection authorized by this chapter; or

(5) Knowingly to keep or maintain any store, shop, warehouse, dwelling, building, vehicle, boat, aircraft, or other structure or place which is resorted to by persons using controlled substances in violation of this chapter for the purpose of using these substances or which is used for keeping or selling them in violation of this chapter.

(b) Any person who violates this section is guilty of a Class B felony.



Section 20-2-72 - Prohibited acts C.

(a) It is unlawful for any person:

(1) To distribute as a registrant a controlled substance classified in Schedules I or II, except pursuant to an order form as required by Section 20-2-57;

(2) To use in the course of the manufacture or distribution of a controlled substance a registration number which is fictitious, revoked, suspended, or issued to another person;

(3) To acquire or obtain possession of a controlled substance or a precursor chemical enumerated in Section 20-2-181 by misrepresentation, fraud, forgery, deception, or subterfuge;

(4) To furnish false or fraudulent material information in or omit any material information from any application, report, or other document required to be kept or filed under this chapter or any record required to be kept by this chapter; or

(5) To make, distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render the drug a counterfeit substance.

(b) Any person who violates this section is guilty of a Class B felony, except that any person who violates subdivision (a)(3) of this section is guilty of a Class C felony.



Section 20-2-74 - Prescription, administration, etc., of controlled substances by practitioners of veterinary medicine for use of human beings or by practitioners of dentistry for persons not under treatment in regular practice of profession.

(a) It shall be unlawful for any practitioner of dentistry to prescribe, administer, or dispense any controlled substance enumerated in Schedules I through V for any person not under his treatment in his regular practice of his profession or for any practitioner of veterinary medicine to prescribe, administer, or dispense any controlled substance enumerated in Schedules I through V for the use of human beings; provided, however, that the provisions of this section shall be construed not to prevent any lawfully authorized practitioner of medicine from furnishing or prescribing in good faith for the use of any habitual user of substances enumerated in Schedules I through V who is under his professional care such substances as he may deem necessary for their treatment, when such prescriptions are not given or substances furnished for the purpose of maintaining addiction or abuse.

(b) Any person who violates this section shall be guilty of a Class B felony.



Section 20-2-78 - Penalties imposed for violations of chapter in addition to other civil or administrative penalties or sanctions.

Any penalty imposed for violation of this chapter is in addition to and not in lieu of any civil or administrative penalty or sanction otherwise authorized by law.






Article 5 - Enforcement.

Section 20-2-90 - State Board of Pharmacy, Alabama State Law Enforcement Agency, etc., to enforce chapter; drug inspectors to meet minimum standards.

(a) The State Board of Pharmacy and its drug investigators shall enforce this chapter. The agents and officers of the Alabama State Law Enforcement Agency, the drug and narcotic agents and inspectors of the State Board of Health, the investigators of the State Board of Medical Examiners, the investigators of the Board of Dental Examiners, and all peace officers of the state and all prosecuting attorneys are also charged with the enforcement of this chapter. The agents and officers of the Alabama State Law Enforcement Agency, the drug investigators of the State Board of Pharmacy, the investigators of the State Board of Medical Examiners, the investigators of the Board of Dental Examiners, and the drug and narcotic agents and inspectors of the State Board of Health shall have the powers of peace officers in the performance of their duties to:

(1) Make arrests without warrant for any offense under this chapter committed in their presence, or if they have probable cause to believe that the person to be arrested has committed or is committing a violation of this chapter which may constitute a felony.

(2) Make seizures of property pursuant to this chapter.

(3) Carry firearms in the performance of their official duties.

(b) In addition to the requirements of subsection (a), drug investigators of the State Board of Pharmacy shall, beginning October 1, 1993, meet the minimum standards required of peace officers in this state.



Section 20-2-91 - Inspection of stocks of controlled substances and prescriptions, orders, etc., required by chapter; disclosure of information as to prescriptions, orders, etc., by enforcement personnel.

(a) Prescriptions, orders, and records required by this chapter and stocks of controlled substances enumerated in Schedules I, II, III, IV, and V shall be open for inspection only to federal, state, county, and municipal officers, the investigators of the Board of Dental Examiners, and the agents and officers of the Alabama State Law Enforcement Agency whose duty it is to enforce the laws of this state or of the United States relating to controlled substances.

(b) No officer having knowledge by virtue of his office of any such prescription, order, or record shall divulge such knowledge, except in connection with a prosecution or proceeding in court or before a licensing board or officer, to which prosecution or proceeding the person to whom such prescriptions, orders, or records relate is a party.



Section 20-2-92 - Injunctions.

(a) The circuit courts of this state have jurisdiction to restrain or enjoin violations of this chapter.

(b) The defendant may demand trial by jury for an alleged violation of an injunction or temporary restraining order under this section.



Section 20-2-93 - Forfeitures; seizures.

(a) The following are subject to forfeiture:

(1) All controlled substances which have been grown, manufactured, distributed, dispensed, or acquired in violation of any law of this state;

(2) All raw materials, products, and equipment of any kind which are used or intended for use in manufacturing, cultivating, growing, compounding, processing, delivering, importing, or exporting any controlled substance in violation of any law of this state;

(3) All property which is used or intended for use as a container for property described in subdivision (1) or (2) of this subsection;

(4) All moneys, negotiable instruments, securities, or other things of value furnished or intended to be furnished by any person in exchange for a controlled substance in violation of any law of this state; all proceeds traceable to such an exchange; and all moneys, negotiable instruments, and securities used or intended to be used to facilitate any violation of any law of this state concerning controlled substances;

(5) All conveyances, including aircraft, vehicles, or vessels, or agricultural machinery, which are used, or are intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of any property described in subdivision (1) or (2) of this subsection;

(6) All books, records, and research products and materials, including formulas, microfilm, tapes, and data, which are used or intended for use in violation of any law of this state concerning controlled substances;

(7) All imitation controlled substances as defined under the laws of this state;

(8) All real property or fixtures used or intended to be used for the manufacture, cultivation, growth, receipt, storage, handling, distribution, or sale of any controlled substance in violation of any law of this state;

(9) All property of any type whatsoever constituting, or derived from, any proceeds obtained directly, or indirectly, from any violation of any law of this state concerning controlled substances;

(b) Property subject to forfeiture under this chapter may be seized by state, county, or municipal law enforcement agencies upon process issued by any court having jurisdiction over the property. Seizure without process may be made if:

(1) The seizure is incident to an arrest or a search under a search warrant or an inspection under an administrative inspection warrant;

(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding based upon this chapter;

(3) The state, county, or municipal law enforcement agency has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(4) The state, county, or municipal law enforcement agency has probable cause to believe that the property was used or is intended to be used in violation of this chapter.

(c) In the event of seizure pursuant to subsection (b) of this section, proceedings under subsection (d) of this section shall be instituted promptly.

(d) Property taken or detained under this section shall not be subject to replevin but is deemed to be in the custody of the state, county, or municipal law enforcement agency subject only to the orders and judgment of the court having jurisdiction over the forfeiture proceedings. When property is seized under this chapter, the state, county, or municipal law enforcement agency may:

(1) Place the property under seal;

(2) Remove the property to a place designated by it;

(3) Require the state, county, or municipal law enforcement agency to take custody of the property and remove it to an appropriate location for disposition in accordance with law; and

(4) In the case of real property or fixtures, post notice of the seizure on the property, and file and record notice of the seizure in the probate office.

(e) When property is forfeited under this chapter the state, county, or municipal law enforcement agency may:

(1) Retain it for official use; except for lawful currency (money) of the United States of America which shall be disposed of in the same manner provided for the disposal of proceeds from a sale in subdivision (e)(2) of this section;

(2) Sell that which is not required to be destroyed by law and which is not harmful to the public. The proceeds from the sale authorized by this subsection shall be used, first, for payment of all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of or custody, advertising, and court costs; and the remaining proceeds from such sale shall be awarded and distributed by the court to the municipal law enforcement agency or department, and/or county law enforcement agency or department, and/or state law enforcement agency or department, following a determination of the court of whose law enforcement agencies or departments are determined by the court to have been a participant in the investigation resulting in the seizure, and such award and distribution shall be made on the basis of the percentage as determined by the court, which the respective agency or department contributed to the police work resulting in the seizure. Provided however, any proceeds from sales authorized by this section awarded by the court to a county or municipal law enforcement agency or department shall be deposited into the respective county or municipal general fund and made available to the affected law enforcement agency or department upon requisition of the chief law enforcement official of such agency or department.

(3) Require the state, county, or municipal law enforcement agency to take custody of the property and remove it for disposition in accordance with law.

(f) Controlled substances listed in Schedule I that are possessed, transferred, sold, or offered for sale in violation of any law of this state are contraband and shall be seized and summarily forfeited to the state. Controlled substances listed in Schedule I which are seized or come into the possession of the state, the owners of which are unknown, are contraband and shall be summarily forfeited to the state.

(g) Species of plants from which controlled substances in Schedules I and II may be derived which have been planted or cultivated in violation of any law of this state or of which the owners or cultivators are unknown or which are wild growths may be seized and summarily forfeited to the state.

(h) An owner's or bona fide lienholder's interest in real property or fixtures shall not be forfeited under this section for any act or omission unless the state proves that that act or omission was committed or omitted with the knowledge or consent of that owner or lienholder. An owner's or bona fide lienholder's interest in any type of property other than real property and fixtures shall be forfeited under this section unless the owner or bona fide lienholder proves both that the act or omission subjecting the property to forfeiture was committed or omitted without the owner's or lienholder's knowledge or consent and that the owner or lienholder could not have obtained by the exercise of reasonable diligence knowledge of the intended illegal use of the property so as to have prevented such use. Except as specifically provided to the contrary in this section, the procedures for the condemnation and forfeiture of property seized under this section shall be governed by and shall conform to the procedures set out in Sections 28-4-286 through 28-4-290, except that: (1) the burden of proof and standard of proof shall be as set out in this subsection instead of as set out in the last three lines of Section 28-4-290; and (2) the official filing the complaint shall also serve a copy of it on any person, corporation, or other entity having a perfected security interest in the property that is known to that official or that can be discovered through the exercise of reasonable diligence.






Article 6 - Therapeutic Research.

Section 20-2-110 - Short title.

This article shall be known as the "Controlled Substances Therapeutic Research Act."



Section 20-2-111 - Legislative findings; cannabis research.

The Legislature finds that recent research has shown that the use of cannabis may alleviate nausea and ill-effects of cancer chemotherapy, and may alleviate the ill-effects of glaucoma. The Legislature further finds that there is a need for further research and experimentation with regard to the use of cannabis under strictly controlled circumstances. It is for these purposes that the Controlled Substances Therapeutic Research Act is hereby established.



Section 20-2-112 - Definitions.

As used in this article the following words, unless the context clearly indicates the contrary, shall have the following meanings:

(1) CONTROLLED SUBSTANCE. The same as is defined in subdivision (5) of Section 20-2-2, as amended;

(2) CANNABIS. The same as those substances defined in subdivision (15) of Section 20-2-2, as amended, and particularly those substances defined as tetrahydrocannabinols, or a chemical derivative thereof;

(3) PRACTITIONER A physician licensed to practice medicine in this state and particularly as herein enumerated.



Section 20-2-113 - Controlled Substances Therapeutic Research Program - Established; review committee; rules and regulations; formulation with federal agencies.

There is hereby established by the State Board of Medical Examiners the Controlled Substances Therapeutic Research Program. The board shall administer the program by a review committee. The board shall promulgate such rules and regulations as are necessary for the proper administration and implementation of the program. Such promulgations shall be formulated to consider those pertinent rules and regulations promulgated by the Federal Drug Enforcement Agency, Food and Drug Administration and the National Institute on Drug Abuse.



Section 20-2-114 - Controlled Substances Therapeutic Research Program - Limited to cancer chemotherapy and glaucoma patients; certification; exemption from prosecution.

Except as herein otherwise provided, the Controlled Substances Therapeutic Research Program shall be limited to cancer chemotherapy patients and glaucoma patients, who are certified to the review committee by an authorized practitioner as being in such medical condition necessary for the treatment of glaucoma, or the side effects of chemotherapy in cancer patients; such authorization shall be upon such terms and conditions as may be consistent with the public health and safety. To the extent of the applicable authorization, persons are exempt from prosecution in this state for possession, production, manufacture, or delivery of cannabis.



Section 20-2-115 - Composition of review committee.

The review committee shall consist of: (a) one physician licensed to practice medicine in this state and certified by the American Board of Ophthalmology; (b) one physician licensed to practice medicine in this state, certified by the American Board of Internal Medicine and also certified in the subspecialty of medical oncology; (c) one physician licensed to practice medicine in this state, certified in the specialty of pediatrics and also certified in the subspecialty of pediatrics oncology; (d) one physician licensed to practice medicine in this state, certified in the specialty of gynecology and also certified in the subspecialty of gynecological oncology; (e) one physician licensed to practice medicine in this state, certified in the specialty of radiology and also certified in the subspecialty of radiation oncology; and (f) the director of the Comprehensive Cancer Center of the University of Alabama in Birmingham.



Section 20-2-116 - Certification in subspecialty of oncology required; certification by State Board of Medical Examiners; recertification.

Only physicians in the practice of medicine as prescribed in Section 20-2-115 and specifically certified by the State Board of Medical Examiners to dispense cannabis under the provisions of this article, shall be practitioners hereunder. Each practitioner shall make application for recertification every three years.



Section 20-2-117 - Contracts for receipt of cannabis; Board of Medical Examiners to promulgate guidelines, rules and regulations.

The State Board of Medical Examiners may apply to contract with the National Institute of Drug Abuse for receipt of cannabis pursuant to the regulations promulgated by the National Institute on Drug Abuse, the Food and Drug Administration, and the Drug Enforcement Administration. The board may formulate and promulgate such guidelines as are necessary for dispensing cannabis consistent with the public health and safety and under strictly controlled circumstances. The board further may establish the rules and regulations requiring accurate reporting and accountability by each practitioner to the board and any federal agency as required by law.



Section 20-2-118 - Annual reports to Governor and Legislature.

Each year, on or before the fifth day of the Regular Session of the Legislature the State Board of Medical Examiners, in conjunction with the board's review committee, shall report their findings and recommendations to the Governor, the President of the Senate, and the Speaker of the House of Representatives, regarding the effectiveness of the controlled substances.



Section 20-2-119 - Enumeration as Schedule I or II substance inapplicable.

The enumeration of cannabis, tetrahydrocannabinols or a chemical derivative thereof as a Schedule I or II controlled substance under Article 2 of Chapter 2 of Title 20, as amended, does not apply to the use of such drugs or chemical derivatives thereof pursuant to the provisions of this article.



Section 20-2-120 - Penalties.

Any person or any practitioner who prescribes or dispenses cannabis or any of its derivatives for reasons other than outlined in this article upon conviction thereof shall be guilty of a felony and shall be punished as provided in Section 13A-12-211.






Article 7 - Imitation Controlled Substances.

Section 20-2-140 - Short title.

This article shall be known and may be cited as the Imitation Controlled Substances Act.



Section 20-2-141 - Definitions.

As used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) CONTROLLED SUBSTANCE. A substance as defined in Section 20-2-2.

(2) IMITATION CONTROLLED SUBSTANCE. A substance, other than a legend controlled drug, that is not a controlled substance, which by dosage unit appearance (including color, size, shape, and markings), and by representations made, would lead a reasonable person to believe that the substance is a controlled substance. In the cases where the appearance of the dosage unit is not reasonably sufficient to establish that the substance is an "imitation controlled substance" (for example as in the case of a powder or liquid), the court or authority concerned should consider, in addition to all other logically relevant factors, the following factors as related to "representations made" in determining whether the substance is an "imitation controlled substance":

a. Statements made by the owner or anyone else in control of the substance concerning the nature of the substance, its use or effect.

b. Statements made to the recipient that the substance may be resold for an inordinate profit.

c. Whether the substance is packaged in a manner normally used for illicit controlled substances.

d. Evasive tactics or actions utilized by the owner or person in control of this substance to avoid detection by law enforcement authorities.

e. Prior convictions, if any, of an owner or anyone in control of the substance, under state or federal law related to controlled substances or fraud.

f. The proximity of the substances to controlled substances.

(3) DISTRIBUTE. The actual, constructive, or attempted transfer, delivery, or dispensing to another of an imitation controlled substance.

(4) MANUFACTURE. The production, preparation, compounding, processing, encapsulating, packaging, or repackaging, labeling, or relabeling of an imitation controlled substance.



Section 20-2-142 - Legislative intent.

It is the intent of the Legislature to remove the merchandising of the "imitation controlled substance" or "lookalike drug" from the street corners, school yards, and campuses of our state, not to interfere with the legitimate distribution of "over the counter" formulations used for the treatment of illness dispensed or sold by licensed practitioners.



Section 20-2-143 - Manufacture, distribution, possession, or advertisement of imitation controlled substances prohibited; penalties; immunity of certain persons from liability.

(a) Manufacture or distribution. It is unlawful for any person to manufacture, distribute, or possess with intent to distribute or sell an imitation controlled substance. Any person who violates this subsection shall be guilty of a Class A misdemeanor under Title 13A.

(b) Distribution to a minor. Any person 18 years of age or older who violates subsection (a) of this section by distributing or selling an imitation controlled substance to a person under 18 years of age shall be guilty of a Class C felony under Title 13A.

(c) Possession. It is unlawful for any person to use or possess with intent to use, an imitation controlled substance. Any person who violates this subsection shall be guilty of a Class C misdemeanor under Title 13A.

(d) Advertisement. It is unlawful for any person to place in any newspaper, magazine, handbill, or other publication, or to post or distribute in any public place, any advertisement or solicitation with reasonable knowledge that the purpose of the advertisement or solicitation is to promote the distribution or sale of an imitation controlled substance. Any person who violates this subsection shall be guilty of a Class B misdemeanor under Title 13A.

(e) Immunity. No civil or criminal liability shall be imposed by virtue of this article on any person registered under Chapter 2 of Title 20 who manufactures, distributes, or possesses a placebo, or investigational new drug in the course of professional practice or research.



Section 20-2-144 - Exceptions.

Nothing in this article shall apply to a noncontrolled substance that was initially introduced into commerce prior to the initial introduction into commerce of the controlled substance which it is alleged to imitate.






Article 9 - Precursor Chemicals.

Section 20-2-180 - Definitions.

As used in this article and unless otherwise specified, the following terms are defined as follows:

(1) BOARD or BOARD OF PHARMACY. The Alabama State Board of Pharmacy.

(2) LISTED PRECURSOR CHEMICAL. A chemical substance specifically designated as such by the Alabama State Board of Pharmacy, that, in addition to legitimate uses, is used in the unlawful manufacture of a controlled substance or controlled substances.

(3) PERSON. Any individual, corporation, partnership, association, or other entity which manufactures, sells, transfers, or possesses a listed precursor chemical.



Section 20-2-181 - Board to designate by rule listed precursor chemicals; interim list established.

(a) The Board of Pharmacy shall, within one year of July 29, 1991, designate by rule listed precursor chemicals.

(b) The Board of Pharmacy may subsequently by rule add chemicals as listed precursor chemicals following the criteria set forth in subdivision (2) of Section 20-2-180, and may also by rule delete any substance previously named as a listed precursor chemical. In no event shall a chemical also be designated as a listed precursor chemical if it has been determined to be a controlled substance or an immediate precursor chemical pursuant to the Alabama Uniform Controlled Substances Act, Section 20-2-1 et seq.

(c) If any chemical is designated or deleted as a listed precursor chemical under federal law and notice thereof is given to the Board of Pharmacy, the board shall similarly list or delete the substance under this article after the expiration of 30 days from publication in the federal register of a final rule or order designating or deleting such substance as a listed precursor chemical, unless, within 30 days from publication in the federal register of the final rule or order, the board objects to the designation or deletion. In that case, the board shall publish the reasons for objection in the Alabama Administrative Monthly and shall afford all interested parties an opportunity to submit written comments and to be heard. At the conclusion of the hearing and the comment period, the State Board of Pharmacy shall publish its decision, which shall be final unless altered by statute. Upon publication of an objection to the designation or deletion by the board, the designation or deletion is stayed until the board publishes its decision. Notwithstanding the provisions of the Alabama Administrative Procedure Act, Sections 41-22-1 through 41-22-27, no further rulemaking or administrative proceedings shall be required of the board with respect to the designation or deletion of substances similarly designated or deleted under federal law.

(d) Until the Board of Pharmacy adopts a rule designating listed precursor chemicals, as required by subsection (a), the following chemicals or substances are hereby deemed listed precursor chemicals:

(1) Acetic anhydride;

(2) Anthranilic acid and its salts;

(3) Benzyl cyanide;

(4) Ephedrine, its salts, optical isomers, and salts of optical isomers;

(5) Ergonovine and its salts;

(6) Ergotamine and its salts;

(7) Hydriodic acid;

(8) Isosafrol;

(9) Methylamine;

(10) N-Acetylanthranilic acid and its salts;

(11) Norpseudoephedrine, its salts, optical isomers, and salts of optical isomers;

(12) Phenylacetic acid and its salts;

(13) Phenylpropanolamine, its salts, optical isomers, and salts of optical isomers;

(14) Piperidine and its salts;

(15) Pseudoephedrine, its salts, optical isomers, and salts of optical isomers;

(16) Safrole; and

(17) 3,4-Methylenedioxyphenyl-2-propanone.



Section 20-2-182 - License required for furnishing listed precursor chemical; licensing procedure; record of transactions.

(a) A manufacturer, wholesaler, retailer, or other person who sells, transfers, manufactures, purchases for resale, or otherwise furnishes any listed precursor chemical defined in Section 20-2-181 must first obtain on a biennial basis a license issued by the Board of Pharmacy upon payment of a fee as prescribed by rule of the board to the secretary of the board. Licenses shall be issued biennially beginning in 2010. All licenses shall expire on December 31 of even-numbered years. Every holder of such a license in order to continue to be licensed shall pay a biennial renewal fee to be prescribed by rule of the board. The renewal fee shall be due on October 31 and shall be delinquent after December 31 of even-numbered years. The payment of the renewal fee shall entitle the holder thereof to renewal of his or her license at the discretion of the board. If any holder of such license fails to pay the renewal fee on or before the due date, the license may be reinstated only upon payment of a penalty of ten dollars ($10) for each lapsed month as prescribed by rule of the board.

(b) The procedure for obtaining a license to sell, transfer, manufacture, purchase for resale, or otherwise furnish a listed precursor chemical shall be as follows:

(1) Obtain an application from the Board of Pharmacy;

(2) Submit the application to the Board of Pharmacy;

(3) Demonstrate a legitimate reason to sell, transfer, or otherwise furnish listed precursor chemicals.

(c) The content of the application for a license shall include, but not be limited to, the following information:

(1) Name of business;

(2) Address of business other than a post office box number;

(3) Phone number of business;

(4) Names and addresses of business owners;

(5) Location of storage facility;

(6) Identification of listed precursor chemicals to be sold; and

(7) Criminal history of applicant.

(d) A licensee shall make an accurate and legible record of any transaction of listed precursor chemicals and maintain such record together with the following records for a period of at least two years:

(1) Inventory on hand;

(2) Purchase receipts;

(3) Manufacturing records including the date and quantity of any listed precursor chemicals manufactured, the quantity of listed precursor chemicals used in manufacturing any other substance or product, and the inventory on hand of listed precursor chemicals after the manufacturing of any other substance or product;

(4) Copies of the Board of Pharmacy licenses or permits;

(5) Records of substance disposal.



Section 20-2-183 - Permit for possession; requirements to receive permit; copies.

(a) Any person having a legitimate need for using a listed precursor chemical defined in Section 20-2-181, shall apply in person to the Board of Pharmacy for a permit to possess such chemical each time said chemical is obtained.

(b) The following must be submitted in person to the Board of Pharmacy to receive a permit for possession of listed precursor chemicals:

(1) A driver's license number or other personal identification certificate number, date of birth, residential or mailing address, other than a post office box number, and a driver's license or personal identification card issued by the Alabama State Law Enforcement Agency which contains a photograph of the recipient;

(2) In the event the applicant is a corporation, the information in this section shall be required of the person making application for the permit. In addition, the person making application for the permit on behalf of a corporation shall disclose his relationship to the corporation;

(3) The make, model, model year, state where licensed, and license number of the motor vehicle owned and operated by the recipient;

(4) The serial number of the permit issued in the name of the recipient by the Board of Pharmacy pursuant to this section, which shall be obtained from personal observation of the permit;

(5) A complete description of how the chemical is to be used; and

(6) The location where the chemical is to be stored and used.

(c) The permit shall consist of three parts, including:

(1) The original to be retained by the Board of Pharmacy;

(2) A copy to be retained by the manufacturer, wholesaler, retailer, or other person furnishing listed precursor chemicals; and

(3) A copy to be attached to the container of the listed precursor chemical and to be kept with the chemicals at all times.



Section 20-2-184 - Denial, suspension or revocation of license.

A license or permit, obtained pursuant to Section 20-2-182 or 20-2-183, shall be denied, suspended, or revoked by the Board of Pharmacy upon finding that the license or permit holder has:

(1) Furnished false or fraudulent material information in any application filed under this article;

(2) Been convicted of a crime under any state or federal law relating to any controlled substance;

(3) Had his federal registration suspended or revoked to manufacture, distribute, or dispense controlled substances;

(4) Violated the provisions of Chapter 23 of Title 34; or

(5) Failed to maintain effective controls against the diversion of said precursors to unauthorized persons or entities.



Section 20-2-185 - Reporting transactions - Board to supply form.

(a) Any person who sells, transfers, purchases for resale, or otherwise furnishes to a person in this state a listed precursor chemical shall submit a report of the transaction on a form obtained from the Board of Pharmacy that includes the information required by Section 20-2-183.

(b) The Board of Pharmacy shall supply, upon the request of any manufacturer, wholesaler, retailer, or other person who sells, transfers, purchases for resale, or otherwise furnishes a listed precursor chemical a form for the submission of:

(1) The report required by subsection (a);

(2) The name and measured amount of the listed precursor chemical delivered;

(3) Such other information as the board may require pursuant to agency rule of the Board of Pharmacy.



Section 20-2-186 - Procedure upon discovery of loss or theft of chemicals - Records - Audits and inspections of records.

(a) Any person, licensed or permitted, who discovers a loss or theft of, or disposes of a chemical listed in Section 20-2-181 shall:

(1) Submit a report of the loss, theft, or disposal to the Board of Pharmacy no later than the third business day after the date the manufacturer, wholesaler, retailer, or other person discovers the loss or theft, or after the actual disposal; and

(2) Include the amount of loss, theft, or disposal in the report. Any disposal of listed precursor chemicals must be done in accordance with the rules and regulations of the United States Environmental Protection Administration and shall be performed at the expense of the permit or license holder.

(b) A manufacturer, wholesaler, retailer, or other person who sells, transfers, possesses, uses, or otherwise furnishes any listed precursor chemical shall:

(1) Maintain records as specified in Section 20-2-182, or as prescribed by the rule of the Board of Pharmacy;

(2) Permit law enforcement authorities to conduct on-site audits, inspections or inventories, and inspect all records made in accordance with this article at any reasonable time; and

(3) Cooperate with the audit, inspection or inventory, or copying of any records.



Section 20-2-187 - Adoption of rules; administrative fees authorized.

The Board of Pharmacy may adopt reasonable rules to effectuate the provisions of this article. The board is further authorized to charge reasonable fees to defray expenses incurred in issuing any licenses or permits or maintaining any records or forms required by this article and in the administration of the provisions of this article. Any fees to defray expenses as set forth above or in administering the provisions of this article shall be retained by the Board of Pharmacy.



Section 20-2-188 - Exceptions to requirements for sale or transfer of chemicals, and to licensing requirements.

(a) The provisions of this article shall not apply to the sale or transfer of products which include a listed precursor chemical if the product may be sold lawfully with a prescription or over the counter without a prescription under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section 301 et seq.), or under a rule adopted pursuant to that act.

(b) Notwithstanding any other provision of this article, no person shall be required to obtain a listed precursor license or permit for the sale, receipt, transfer, manufacture, or possession of a listed precursor chemical when:

(1) Such person is a duly licensed physician, dentist, veterinarian, podiatrist, or pharmacist, when the sale, receipt, transfer, manufacture, or possession of such listed precursor chemical is a transaction otherwise lawfully authorized;

(2) A domestic lawful distribution in the usual course of business between agents or employees of a single regulated person;

(3) A delivery of a listed precursor chemical to or by a common or contract carrier for carriage in the lawful and usual course of the business of the common or contract carrier or to or by a warehouseman for storage in the lawful and usual course of the business of the warehouseman.



Section 20-2-189 - Property rights in chemicals forfeited upon violation.

All listed precursor chemicals as defined in Section 20-2-181, which have been, or which are intended to be sold, transferred, manufactured, purchased for resale, possessed, or otherwise transferred in violation of a provision of this article shall be subject to forfeiture to the state and no property right shall exist in them.



Section 20-2-190 - Penalties; sale of ephedrine, etc.; Alabama Drug Abuse Task Force.

(a) Any person who manufactures, sells, transfers, receives, or possesses a listed precursor chemical violates this article if the person:

(1) Knowingly fails to comply with the reporting requirements of this article;

(2) Knowingly makes a false statement in a report or record required by this article or the rules adopted thereunder;

(3) Is required by this article to have a listed precursor chemical license or permit, and is a person as defined by this article, and knowingly or deliberately fails to obtain such a license or permit. An offense under this subsection shall constitute a Class C felony.

(b) Notwithstanding the provisions of Section 20-2-188, a person who possesses, sells, transfers, or otherwise furnishes or attempts to solicit another or conspires to possess, sell, transfer, or otherwise furnish a listed precursor chemical or a product containing a precursor chemical or ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers commits an offense if the person possesses, sells, transfers, or furnishes the substance with the knowledge or intent that the substance will be used in the unlawful manufacture of a controlled substance. An offense under this subsection shall constitute a Class B felony.

(c)(1) It shall be unlawful for any person, business, or entity to knowingly sell any ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers unless sold from a pharmacy licensed by the Alabama Board of Pharmacy. Any ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers sold within a pharmacy must be sold by an individual licensed as a pharmacist, a pharmacy technician licensed by the Alabama Board of Pharmacy, or by an employee of the pharmacy under the direct supervision and control of a licensed pharmacist.

(2) Products whose sole active ingredient is ephedrine or pseudoephedrine in strength of 30 mg. or more per tablet cannot be offered for retail sale loose in bottles, but must be sold only in blister packages.

(3) All packages of tablets containing ephedrine or pseudoephedrine shall be stored by a pharmacy by placing the products behind a counter, within the pharmacy where the public is not permitted.

(4) No person shall deliver, sell, or purchase products sold over-the-counter that contain a combined total of more than 3.6 grams per calendar day or more than 7.5 grams per 30 days, of ephedrine base or pseudoephedrine base. It shall not be a defense under this subdivision if no money was exchanged during a transaction that would otherwise be unlawful under this subdivision.

(5)a. Each pharmacy selling an over-the-counter product in compliance with paragraph b. of this subdivision shall require the purchaser of the product or products to be at least 18 years of age, to provide a valid, unsuspended driver's license or nondriver identification card issued by this state, a valid, unsuspended driver's license or nondriver identification card issued by another state, a United States Uniformed Services Privilege and Identification Card, or a United States or foreign passport, and to sign a record of each transaction. A record of each transaction shall include the magnetic transfer or electronic entry of information data from the identification card into the system, as well as the type of identification card used, including the number, name, date of birth, and current, valid address of the purchaser, the date and time of the sale, the name of the product being sold, as well as the total quantity in grams, of ephedrine or pseudoephedrine being sold. The system required pursuant to this section shall be available to the state and to pharmacies accessing the system without cost. Effective January 1, 2011, provided a system is available to the state without cost to the state or pharmacies for accessing the system, before completing a sale of a product covered by this section, a pharmacy shall submit the required information to the electronic sales tracking system established under subdivision (1) of subsection (i). The seller shall not complete the sale if the system generates a stop sale alert except when the seller follows the procedure described under subsection (i) for overriding the stop sale alert when the seller has fear of bodily harm. Any seller who fails to comply with this subdivision shall be guilty of a Class A misdemeanor upon a first offense, and a Class C felony on a second or subsequent offense, except that sellers who exercise the override feature described under subdivision (3) of subsection (i) when a stop sale alert is generated shall not be subject to misdemeanor or felony charges. Absent negligence, wantonness, recklessness, or deliberate misconduct, any retailer maintaining the electronic sales tracking system in accordance with this subdivision shall not be civilly liable as a result of any act or omission in carrying out the duties required by this subsection and shall be immune from liability to any third party unless the retailer has violated any provision of this subsection in relation to a claim brought for such violation. Any excessive or suspicious sales of such a product by any wholesaler, manufacturer, or repackager as defined in Section 34-23-1 shall be reported to the Alcohol Beverage Control Board and the Board of Pharmacy. Any person who fails to comply with this subdivision shall be guilty of a Class A misdemeanor upon a first offense, and a Class C felony upon a second or subsequent offense.

b. If a pharmacy selling an over-the-counter product in compliance with subdivision (3) experiences mechanical or electronic failure of the electronic sales tracking system and is unable to comply with paragraph a. of this subdivision, the pharmacy shall maintain a written log or an alternative electronic recordkeeping mechanism that complies with all identification and documentation requirements of Act 2012-237, until the pharmacy is able to comply with paragraph a. of this subdivision.

(6) This subsection does not apply to products dispensed pursuant to a legitimate prescription.

(7) This subsection shall preempt all local ordinances or regulations governing the sale or purchase of products containing ephedrine or pseudoephedrine.

(8) A pharmacist who is the general owner or operator of an establishment where ephedrine or pseudoephedrine products are available for sale shall not be penalized pursuant to this section for conduct of an employee if the retailer documents that an employee training program was conducted by or approved by the Alabama Drug Abuse Task Force (ADATF), pursuant to subsection (h). As provided in subsection (h), the Alabama Board of Pharmacy shall develop or approve all training programs for those pharmacy employees referenced in subdivision (1) and submit such programs to the ADATF for approval. The ADATF must review any training programs submitted by the Alabama Board of Pharmacy at its next subsequent called or scheduled public meeting and within 7 days, report its decision in writing to the Alabama Board of Pharmacy.

(9) A violation of subdivision (1), (2), (3), or (4) shall constitute a Class A misdemeanor on a first offense and a Class C felony on subsequent offenses. The violations shall be punishable as provided by law.

(d) Any person who resides within any state that requires a prescription for any purchase of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers, or who presents a valid identification as provided in subdivision (5) of subsection (c) from any state that requires a prescription for any purchase of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers, may purchase those products only upon presentation of a valid prescription for the ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers. The electronic system established in Act 2012-237 shall generate a stop sale and block any purchase in violation of this subsection, absent a valid lawful prescription.

(e) Beginning October 1, 2005, any wholesaler, manufacturer, or repackager of drug products as defined in Section 34-23-1, other than a wholesaler, manufacturer, or repackager licensed by the Board of Pharmacy, shall obtain a registration annually from the Alcoholic Beverage Control Board which may promulgate and implement administrative rules for the registrations. Beginning October 1, 2010, any wholesaler, manufacturer, or repackager shall keep complete records of all sales and transactions involving a listed precursor chemical or a product containing a precursor chemical including the names of all parties involved in the transaction, the name of the products being sold, as well as the total quantity in grams, of the precursor chemical or product involved. Any wholesaler, manufacturer, or repackager selling a listed precursor chemical or product to an individual shall require the purchaser of the product or products to be at least 18 years of age and to provide government-issued photographic identification of himself or herself. The records shall be maintained for at least 36 months and the records shall be available for inspection by any law enforcement officer or investigator of the Board of Pharmacy during normal business hours. Failure to comply with subsection (d) and this subsection shall be a Class A misdemeanor for a first offense and a Class C felony for a second or subsequent offense.

(f) Beginning October 1, 2005, every retailer of ephedrine or pseudoephedrine, or a product containing ephedrine or pseudoephedrine, is required to be registered with the Alcoholic Beverage Control Board to lawfully sell ephedrine or pseudoephedrine products to consumers.

(g) In addition to any other penalty that may be provided, a sale of ephedrine or pseudoephedrine by a wholesaler, manufacturer, repackager, or retailer without a license as required by subsections (e) and (f) is a Class A misdemeanor for a first offense and a Class C felony for a second or subsequent offense. In addition to any other penalty that may be provided, a sale of ephedrine or pseudoephedrine in violation of this section by a wholesaler, manufacturer, repackager, or retailer who is licensed as required by subsection (e) or (f) shall result in cancellation of the required registration and forfeiture of the right to sell the products for at least two years or longer as determined by the Alcoholic Beverage Control Board.

(h)(1) The Alabama Drug Abuse Task Force (ADATF) is established and given the authority to do all of the following:

a. Approve or develop drug awareness, enforcement, education, prevention, and training programs. The programs shall be designed to curb the abuse of all dangerous, illegal, or abused drugs, including but not limited to, methamphetamine precursors, other key, critical, common ingredients used to make methamphetamine, or other illegal or abused drugs in the State of Alabama. These programs may be targeted for, but not limited to, employees of establishments where ephedrine or pseudoephedrine products or other key or critical or common ingredients in the illegal manufacture of methamphetamine or other illegal or dangerous drugs are available for sale. Education, prevention, and training programs also may be targeted to law enforcement, prosecutors, the judiciary, students, or that may further serve to protect, educate, and inform the public. The programs may be administered by the Alcoholic Beverage Control Board in conjunction with its program to restrict access to tobacco products by minors pursuant to Chapter 11, Title 28. The programs may be further administered by any law enforcement drug abuse and violent crime task force, the Alabama Department of Education, a licensed private drug education or prevention entity approved by the ADATF, or any other governmental or quasi-governmental agency or entity partnering with the ADATF to serve the purposes of this article. The Alabama Department of Public Health, ADATF, and the Alabama State Board of Education, shall enter into a memorandum of understanding to develop and implement the training, education, or prevention programs referenced in this section, and are authorized to expend any funds necessary to further the requirements and objectives of the ADATF and this subsection or any other legitimate drug abuse prevention or law enforcement purpose for the protection of the citizens of this state.

b. Advise the ABC Board, the Alabama Board of Pharmacy, Alabama law enforcement, prosecutorial entities, or other governmental or quasi-governmental agency or entity partnering with the ADATF regarding its responsibilities prescribed in this article.

c. Report to the Legislature by the 10th day of each legislative session, on the state of illegal drug abuse, trends in the use, distribution, and manufacture of illegal or synthetic drugs, and the use and misuse of related precursors in Alabama. The ADATF may only gather such information from legitimately verifiable sources or in a public forum. The report may include recommendations with regard to public policy, potential legislation, allocation of resources, or other recommendations which may aid in the curbing of drug abuse and drug crime or would best serve the safety and well being of the state. The report may include, but is not limited to, all of the following:

1. Statistical data involving drug abuse, drug crime, or drug related crime.

2. Efforts within the state involving education, prevention, and treatment of drug addiction.

3. Critical needs of law enforcement.

4. Organized crime efforts in the area of drug distribution, trafficking, manufacturing, or related criminal activity.

5. Critical needs for prisons.

6. Prosecution entities and the courts.

7. Other critical threat assessments involving the safety of the State of Alabama.

(2) The task force shall consist of the following members:

a. The Attorney General, or his or her designee.

b. The President of the Alabama State Board of Pharmacy, or his or her designee.

c. A representative appointed by the District Attorney's Association.

d. A member of a regional county drug task force as appointed by the District Attorney's Association.

e. The Secretary of the Alabama State Law Enforcement Agency, or his or her designee.

f. A representative appointed by the Chiefs of Police Association.

g. A member of a regional county drug task force as appointed by the Chiefs of Police Association.

h. A representative appointed by the Sheriff's Association.

i. A representative appointed by the Narcotics Officers Association.

j. A representative of the Alabama Association of Pharmacists.

k. The Commissioner of the Alabama Department of Revenue, or his or her designee.

l. A member or director of the Alabama Sentencing Commission.

m. The Chair of the Alabama Assistant District Attorneys Association.

n. The Director of the Alabama Department of Human Resources, or his or her designee.

o. A representative of the Alabama Retail Association.

p. A representative of the Alabama Administrative Office of Courts.

q. The Commissioner of the Alabama Department of Corrections, or his or her designee.

r. The State Superintendent of Education, or his or her designee.

s. A representative of the Commission of Environmental Management.

t. The Director of the Alabama Department of Forensic Sciences, or his or her designee.

u. The State Health Officer, or his or her designee.

v. A representative of the mental illness and substance abuse services of the Alabama Department of Mental Health.

w. The Director of the Office of Prosecution Services, or his or her designee.

x. A representative of the State Bureau of Investigations.

y. A representative of the Board of Dental Examiners.

z. A representative of the Alcoholic Beverage Control Board.

(3) The membership shall select a chair on a bi-annual basis.

(4) The membership of the task force shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(5) The chair of the task force shall be responsible for the conduct of the meetings and any correspondence or reports derived therefrom.

(6) The chair of the task force shall call an organizational meeting of the task force within 60 days of July 1, 2010, and the task force shall report its meeting schedule and procedural rules to the Clerk of the House of Representatives and the Secretary of the Senate within 10 days of the meeting. The task force shall instruct the State Bureau of Investigations regarding the creation of a drug abuse information system, as well as a drug offender tracking system pursuant to Section 20-2-190.2, to further the mission of the task force and assist law enforcement in the prevention of illegal drug activity. This system shall include, but not be limited to, data regarding illegal drug manufacture, trafficking, distribution, and usage trends across the state. This information shall be made available and be in a form and method which will enable the task force to have an accurate and detailed understanding of the nature of drug abuse and the geographical impact of the various abused drugs in Alabama.

(7) The task force may expend any funds from any source, including, but not limited to, donations, grants, and appropriations of public funds received for purposes of this subsection.

(8) No function or duties of the Drug Abuse Task Force shall be the responsibility or under the purview of the Governor of Alabama.

(9) The task force shall not be obligated to fund the development of programs described in subdivision (1) unless the Legislature appropriates funding to the task force for this purpose.

(10)a. A subcommittee shall be created within the task force to study the availability of ephedrine and ephedrine products. Members of the subcommittee shall include:

1. The Attorney General.

2. A member of the Legislature appointed by the Speaker of the House of Representatives.

3. A member of the Legislature appointed by the President Pro Tempore of the Senate.

4. A district attorney, or his or her designee, appointed by the Alabama District Attorneys Association, from a jurisdiction with a significant and statistically verifiable number of methamphetamine laboratory seizures.

5. A sheriff appointed by the Alabama Sheriff's Association, from a jurisdiction with a significant and statistically verifiable number of methamphetamine laboratory seizures.

6. A chief of police appointed by the Alabama Chiefs of Police Association, from a jurisdiction with a significant and statistically verifiable number of methamphetamine laboratory seizures.

7. The Director of the Alabama Department of Forensic Sciences, or his or her designee.

8. The Chair of the Alabama Drug Abuse Task Force.

b. On the tenth day of the next regular session of the Legislature, the subcommittee of the task force shall report to the ADATF and the Legislature a full and detailed assessment of all efforts to limit or ultimately eliminate the availability of ephedrine or ephedrine products to persons with the intent to use them for manufacturing methamphetamine.

c. The subcommittee of the task force shall evaluate and report the effectiveness of the electronic drug offender tracking system created in Section 20-2-190.2, as well as statutory provisions to track or block any illegal or inappropriate sales of ephedrine products. This evaluation and report shall include consideration of criminal statutes regarding the trafficking and manufacture of methamphetamine, industry efforts to prevent improper usage of ephedrine products, as well as other pertinent laws. Where possible, the task force shall also endeavor to project future capabilities to sustain or improve efforts to limit illegal access to ephedrine products for purposes of manufacturing methamphetamine.

d. The subcommittee of the task force, in its effort to provide a complete and accurate report, may utilize, but is not limited to, the use of the following resources:

1. Reports from any governmental or quasi-governmental entity.

2. Statistical data or reports from State Bureau of Investigations, National Precursor Log Exchange, Alabama Fusion Center, Drug Enforcement Administration, or any entity that has membership on the task force.

3. Other appropriate law enforcement, drug treatment, drug prevention, or medical entities that gather verifiable data regarding drug usage, abuse, or any drug crime or drug related crime.

4. Relevant public hearings by the ADATF.

5. Anecdotal information from named and legitimately verifiable sources.

6. All data or information must be sourced and verifiable.

e.1. Any report of the ADATF subcommittee to any governmental entity shall first be submitted to the Alabama Department of Public Health. The department shall evaluate the report. In its review, the department shall evaluate the quality and authenticity of the underlying sourced data. The department shall also determine if the data contained within the report is verifiable and if the ADATF or subcommittee of the task force followed generally accepted scientific or statistical methods in the compilation of the report.

2. In making its determination, the department may consider, but is not limited to, evaluating any method, process, research, calculations, design, control, analysis, hypothesis, or program utilized in the report.

3. In the event that the department determines that the proper methods were not followed, it shall notify the task force or subcommittee of the task force of any deficiencies in the report and allow the task force or subcommittee to revise the report to correct the deficiencies. Otherwise, the report shall contain a notation of the findings of any deficiencies by the department.

(i)(1) The State Bureau of Investigations shall implement a real-time electronic sales tracking system to monitor the over-the-counter, nonprescription sale of products in this state containing any detectable quantity of ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers, provided that such system is available to the state without cost to the state or retailers for accessing the system. The electronic sales tracking system shall have the technological capability to receive ephedrine and pseudoephedrine sales data from retail establishments submitted pursuant to this subsection. The electronic sales tracking system shall be capable of bridging with existing and future operational systems used by retail at no cost to such retail establishment. The State Bureau of Investigations may enter into a public-private partnership, through a memorandum of understanding or similar arrangement, to make the system available to retailers and law enforcement in the state.

(2) The information contained in this electronic sales tracking system shall be available to:

a. Any law enforcement agency or entity as authorized by the State Bureau of Investigations;

b. Pursuant to a subpoena.

(3) This database established pursuant to this subsection shall be capable of generating a stop sale alert, which shall be a notification that completion of the sale would result in the seller or purchaser violating the quantity limits set forth in subdivision (4) of subsection (c). The system shall contain an override function for use by a dispenser of ephedrine or pseudoephedrine who has a reasonable fear of imminent bodily harm. Each instance in which the override function is utilized shall be logged by the system.

(j)(1) Upon conviction for any violation of Section 13A-12-260 or 20-2-190, or any violation of a controlled substance or illegal drug crime under Title 13A or this title and in addition to restitution and other costs that may be ordered pursuant to Section 15-18-67, the primary investigative law enforcement or prosecutorial entity shall be entitled, upon request of the district attorney and an order of the court, to recover restitution from any defendant for any legitimate cost incurred in the course of the investigation or prosecution.

(2) Restitution may include, but shall not be limited to, any cost incurred by the primary investigative law enforcement entity of any hazardous material or environmental cleanup of substances related to the manufacture of a controlled substance.

(3) Any real property owner that demonstrates to the court that he or she had no knowledge of, or had no reason to have knowledge of, any illegal manufacturing of controlled substances on his or her property by a defendant convicted of a violation of Section 13A-12-260 or 20-2-190, or any violation of a controlled substance or illegal drug crime under Title 13A or this title, through the district attorney, may request a court order requiring the defendant to pay to the real property owner all reasonable costs, if any, associated with any legitimate environmental cleanup or remediation or repair of the real property where the defendant had committed a controlled substance crime.



Section 20-2-190.1 - Legislative intent.

(a) The Legislature finds the following:

(1) The danger of methamphetamine manufacture to the public and especially to law enforcement involved in the investigation and clean-up of clandestine methamphetamine laboratories is of paramount concern.

(2) Ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers are the essential ingredient in the manufacture of methamphetamine.

(b) It is the intent of the Legislature to prevent and criminally sanction the practice of smurfing. Smurfing is the common name for the act of a person within the state or from other states, acting alone or in concert, at the direction or behest of another to circumvent the provisions of state law by purchasing multiple quantities of pseudoephedrine and ephedrine compounds for the intent of combining or using such quantities for the purposes of manufacturing or attempting to manufacture methamphetamine.



Section 20-2-190.2 - Electronic drug offender tracking system.

(a) For the purposes of this section, the following words shall have the following meanings:

(1) DRUG RELATED CONVICTION. Any conviction or plea of nolo contendere for the offense of possession, distribution, trafficking, or any degree of manufacture of controlled substances, or drug paraphernalia. A drug related conviction shall also include the inchoate crimes of attempt, solicitation, or conspiracy of any of the drug related crimes.

(2) DRUG OFFENDER. Any person who has any conviction listed in subdivision (1).

(b) Effective January 1, 2013, the State Bureau of Investigations shall implement a real-time electronic drug offender tracking system to catalogue all criminal convictions in this state of persons convicted of felonies or misdemeanors involving the possession, distribution, manufacture, or trafficking of controlled substances. This catalogue shall include, but not be limited to, paraphernalia convictions, violations of this article, in whole or in part, attempts, conspiracies, or solicitations to commit any crime involving the possession, distribution, or manufacture of controlled substances. A drug offender convicted of violations of Act 2012-237, possession of a controlled substance, or drug paraphernalia shall remain in the drug offender tracking system for seven years beginning upon each conviction. A drug offender convicted of manufacture, distribution, or trafficking of controlled substances shall remain in the drug offender tracking system for ten years beginning upon each conviction. A person's name shall be removed from the tracking system upon the expiration of the applicable seven or ten years from the adjudication or conviction of the last violation and confirmation that the drug offender has no new convictions.

(c) The electronic drug offender tracking system shall have the technological capability to receive ephedrine and pseudoephedrine sales data from pharmacies submitted pursuant to this section. The electronic drug offender tracking system shall be capable of bridging with existing and future operational systems used by pharmacies at no charge to the pharmacies. The State Bureau of Investigations may enter into a public-private partnership, through a memorandum of understanding or similar arrangement, to make the system available to pharmacies and law enforcement in the state.

(d)(1) Effective January 1, 2013, the State Bureau of Investigations, in cooperation with the National Association of Drug Diversion Investigators, which administers the National Precursor Log Exchange, shall devise a method to electronically notify the association at least every seven days of any person placed on the drug offender tracking system. The notification shall include the first, middle, and last names of the person, as well as the person's date of birth. The State Bureau of Investigations shall devise a method to issue a stop sale alert for any purchaser whose name has been submitted to the national registry.

(2) The State Bureau of Investigations shall notify the association when a person is removed from the drug offender tracking system as required under subsection (b).

(e) The information contained in this electronic drug offender tracking system shall be available:

(1) To any law enforcement agency or entity as authorized by the State Bureau of Investigations.

(2) Pursuant to a subpoena.

(f) The drug offender tracking system shall be capable of generating a stop sale alert, which shall be a notification that the purchaser has a previous conviction for a drug related offense and completion of the sale would result in a violation of law under Section 20-2-190. The system shall contain an override function for use by a dispenser of ephedrine or pseudoephedrine who has a reasonable fear of imminent bodily harm. Each instance in which the override function is utilized shall be logged by the system.

(g) Effective January 1, 2013, provided a system is available to the state without cost to the state or pharmacies for accessing the system, before completing a sale of a product covered by this section, a pharmacy shall submit the required information to the electronic drug offender tracking system established under subsection (b).

(h) If the pharmacy, after checking the electronic drug offender database, determines the purchaser is a drug offender, the pharmacist shall not complete the sale, except when the seller follows the procedure described under subsection (f) for overriding the stop sale alert when the seller has fear of bodily harm.

(i) Any seller who fails to comply with this section shall be guilty of a Class A misdemeanor for a first offense, and a Class C felony for a second or subsequent offense, except that sellers who exercise the override feature described under section (f) when a stop sale alert is generated shall not be subject to misdemeanor or felony charges. Absent negligence, wantonness, recklessness, or deliberate misconduct, any pharmacist maintaining the electronic drug offender tracking system in accordance with this section shall not be civilly liable as a result of any act or omission in carrying out the duties required by this subsection and shall be immune from liability to any third party unless the pharmacy has violated any provision of this subsection in relation to a claim brought for such violation.

(j)(1) A drug offender convicted of violations of Act 2012-237, possession of a controlled substance, or drug paraphernalia shall be prohibited from the retail or prescription purchase of any ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers or product for the entire seven years the person is required to be included in the drug offender tracking system.

(2) A drug offender convicted of manufacture, distribution, or trafficking of controlled substances shall be prohibited from the retail or prescription purchase of any ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers, or product for the entire ten years the person is required to be included in the drug offender tracking system.

(k) A drug offender who knowingly and unlawfully purchases or attempts, solicits another, or conspires to purchase ephedrine or pseudoephedrine, their salts or optical isomers, or salts of optical isomers or product in violation of this section, is guilty of a Class A misdemeanor, except upon a subsequent conviction, is guilty of a Class C felony.






Article 10 - Controlled Substances Prescription Database.

Section 20-2-210 - Legislative findings.

The Alabama Legislature hereby finds that the diversion, abuse, and misuse of prescription medications classified as controlled substances under the Alabama Uniform Controlled Substances Act constitutes a serious threat to the health and welfare of the citizens of the State of Alabama. The Legislature further finds that establishment of a controlled substances prescription database to monitor the prescribing and dispensing of controlled substances will materially assist state regulators and practitioners authorized to prescribe and dispense controlled substances in the prevention of diversion, abuse, and misuse of controlled substances prescription medication through the provision of education and information, early intervention, and prevention of diversion, and investigation and enforcement of existing laws governing the use of controlled substances.



Section 20-2-211 - Definitions.

For the purposes of this article, the following terms shall have the respective meanings ascribed by this section:

(1) CERTIFYING BOARDS. Those boards designated in subdivision (3) of Section 20-2-2.

(2) CONTROLLED SUBSTANCE. Any drug or medication defined as a controlled substance within the meaning of subdivision (4) of Section 20-2-2.

(3) DEPARTMENT. The Alabama Department of Public Health.

(4) LICENSING BOARD OR COMMISSION. The board, commission, or other entity that is authorized to issue a professional license to a pharmacist or an authorized practitioner.

(5) PHARMACY. A retail establishment, as defined in subdivision (18) of Section 34-23-1, licensed by the Alabama State Board of Pharmacy.

(6) PRACTITIONER or AUTHORIZED PRACTITIONER. A medical, dental, podiatric, optometric, or veterinary medical practitioner licensed to practice in this state and authorized to prescribe, dispense, or furnish controlled substances under the Alabama Uniform Controlled Substances Act.

(7) STATE HEALTH OFFICER. The executive officer of the Alabama Department of Public Health as designated in Section 22-2-8.



Section 20-2-212 - Controlled substances prescription database program; powers and duties of department; trust fund; committee membership and meetings.

The department is hereby authorized to establish, create, and maintain a controlled substances prescription database program. In order to carry out its responsibilities under this article, the department is hereby granted the following powers and authority:

(1) To adopt regulations, in accordance with the Alabama Administrative Procedure Act, governing the establishment and operation of a controlled substances prescription database program.

(2) To receive and to expend for the purposes stated in this article funds in the form of grants, donations, federal matching funds, interagency transfers, and appropriated funds designated for the development, implementation, operation, and maintenance of the controlled substances prescription database. The funds received pursuant to this subdivision shall be deposited in a new fund that is hereby established as a separate special revolving trust fund in the State Treasury to be known as the Alabama State Controlled Substance Database Trust Fund. No monies shall be withdrawn or expended from the fund for any purpose unless the monies have been appropriated by the Legislature and allocated pursuant to this article. Any monies appropriated shall be budgeted and allocated pursuant to the Budget Management Act in accordance with Article 4 (commencing with Section 41-4-80) of Chapter 4 of Title 41, and only in the amounts provided by the Legislature in the general appropriations act or other appropriations act.

(3) To enter into one or more contracts with the State Board of Pharmacy for the performance of designated operational functions for the controlled substances prescription database, including, but not limited to, the receipt, collection, input, and transmission of controlled substances prescription data and such other operational functions as the department may elect.

(4) To create a Controlled Substances Prescription Database Advisory Committee. The mission of the advisory committee is to consult with and advise the State Health Officer on matters related to the establishment, maintenance, and operation of the database, access to the database information, how access is to be regulated, and security of information contained in the database. The committee shall consist of one representative designated by each of the following organizations:

a. The Medical Association of the State of Alabama.

b. The Alabama Dental Association.

c. The Alabama Pharmacy Association.

d. The Alabama Veterinary Medicine Association.

e. The State Health Officer, or his or her designee.

f. The Alabama Hospital Association.

g. The Executive Director of the Alabama State Board of Pharmacy.

h. The Executive Director of the Board of Medical Examiners.

i. The Alabama Optometric Association.

j. One representative from each of the certifying boards established under the Alabama Uniform Controlled Substances Act.

k. The Alabama Medicaid Agency.

l. The Alabama Podiatry Association.

m. The Alabama Department of Mental Health.

(5) If a member of the Controlled Substances Prescription Database Advisory Committee is unable to attend a meeting, the organization which appointed that member may designate one of its employees or agents as a proxy. A proxy may participate in all deliberations of the committee and vote on all questions considered by the advisory committee. Designations of a proxy must be in writing, must specify by name the individual who will serve as proxy, and must specify the date of the meeting at which the proxy is authorized to serve. There must be a separate written proxy designation for each meeting at which a proxy will serve.

(6) The membership of the committee shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The committee shall annually report to the Legislature by the second legislative day of each regular session the extent to which the committee has complied with the diversity provisions provided for in this subdivision.

(7) Members of the Controlled Substances Prescription Database Advisory Committee may participate in a meeting by means of conference telephone, video conference, or similar communications equipment by means of which all persons participating in the meeting may hear each other at the same time. Participation by such means shall constitute presence in person at a meeting for all purposes, including the establishment of a quorum. Telephone or video conference or similar communications equipment shall also allow members of the public the opportunity to simultaneously listen to or observe the meetings.



Section 20-2-213 - Reporting requirements.

(a) Each of the entities designated in subsection (b) shall report to the department, or to an entity designated by the department, controlled substances prescription information as designated by regulation pertaining to all Class II, Class III, Class IV, and Class V controlled substances in such manner as may be prescribed by the department by regulation.

(b) The following entities or practitioners are subject to the reporting requirements of subsection (a):

(1) Licensed pharmacies, not including pharmacies of general and specialized hospitals, nursing homes, and any other health care facilities which provide inpatient care, so long as the controlled substance is administered and used by a patient on the premises of the facility.

(2) Mail order pharmacies or pharmacy benefit programs filling prescriptions for or dispensing controlled substances to residents of this state.

(3) Licensed physicians, dentists, podiatrists, or optometrists who dispense Class II, Class III, Class IV, and Class V controlled substances directly to patients, but excluding sample medications. For the purposes of this article, sample medications are defined as those drugs labeled as a sample, not for resale under the laws and regulations of the Federal Food and Drug Administration. Controlled substances administered to patients by injection, topical application, suppository administration, or oral administration during the course of treatment are excluded from the reporting requirement.

(c) The manner of reporting controlled substance prescription information shall be in such manner and format as designated in the regulations of the department.

(d) The following data elements shall be used in transmitting controlled substance prescription information:

(1) Name or other identifying designation of the prescribing practitioner.

(2) Date prescription was filled or medications dispensed.

(3) Name of person and full address for whom the prescription was written or to whom the medications were dispensed.

(4) National Drug Code (NDC) of controlled substance dispensed.

(5) Quantity of controlled substance dispensed.

(6) Name or other identifying designation of dispensing pharmacy or practitioner.

(7) Other data elements consistent with standards established by the American Society for Automation in Pharmacy as may be designated by regulations adopted by the department.

(8) Method of payment and third-party payor identification of the controlled substance dispensed.

(e) In addition to any other applicable law or regulation, the failure of a licensed pharmacy or pharmacist or a licensed practitioner to comply with the requirements of this section shall constitute grounds for disciplinary action against the license of the pharmacy, pharmacist, or licensed practitioner by the appropriate licensing board or commission, and the imposition of such penalties as the licensing board or commission may prescribe. The department shall report to the appropriate licensing board, agency, or commission the failure of a licensed pharmacist or a licensed practitioner to comply with the reporting requirements of this section. Any report made by the department to a licensing board, agency, or commission shall be deemed a formal complaint and shall be investigated and appropriate action taken thereon.



Section 20-2-214 - Limited access to database permitted for certain persons or entities.

The following persons or entities shall be permitted access to the information in the controlled substances database, subject to the limitations indicated below:

(1) Authorized representatives of the certifying boards; provided, however, that access shall be limited to information concerning the licensees of the certifying board, however, authorized representatives from the Board of Medical Examiners may access the database to inquire about certified registered nurse practitioners (CRNPs), or certified nurse midwives (CNMs) that hold a Qualified Alabama Controlled Substances Registration Certificate (QACSC).

(2) A licensed practitioner approved by the department who has authority to prescribe, dispense, or administer controlled substances. The licensed practitioner's access shall be limited to information concerning himself or herself, registrants who possess a Qualified Alabama Controlled Substances Registration Certificate over whom the practitioner exercises physician supervision or with whom they have a joint practice agreement, a certified registered nurse practitioner and a certified nurse midwife with a Qualified Alabama Controlled Substances Registration Certificate over whom the practitioner exercises professional oversight and direction pursuant to an approved collaborative practice agreement, a current patient of the practitioner, and individuals seeking treatment from the practitioner. Practitioners shall have no requirement or obligation, under this article, to access or check the information in the controlled substances database prior to prescribing, dispensing, or administering medications or as part of their professional practice. However, the applicable licensing boards, in their discretion, may impose such a requirement or obligation by regulations.

(3) A licensed physician approved by the department who has authority to prescribe, dispense, or administer controlled substances may designate up to two employees who may access the database on the physician's behalf.

(4) A licensed certified registered nurse practitioner or a licensed certified nurse midwife approved by the department who is authorized to prescribe, administer, or dispense pursuant to a Qualified Alabama Controlled Substances Registration Certificate; provided, however, that such access shall be limited to information concerning a current or prospective patient of the certified registered nurse practitioner or certified nurse midwife.

(5) A licensed assistant to physician approved by the department who is authorized to prescribe, administer, or dispense pursuant to a Qualified Alabama Controlled Substances Registration Certificate; provided, however, that such access shall be limited to information concerning a current patient of the assistant to the physician or an individual seeking treatment from the assistant to physician.

(6) A licensed pharmacist approved by the department, provided, however, that such access is limited to information related to the patient or prescribing practitioner designated on a controlled substance prescription that a pharmacists has been asked to fill. Pharmacists shall have no requirement or obligation to access or check the information in the controlled substances database prior to dispensing or administering medications or as part of their professional practices.

(7) State and local law enforcement authorities as authorized under Section 20-2-91, and federal law enforcement authorities authorized to access prescription information upon application to the department accompanied by a declaration that probable cause exists for the use of the requested information.

(8) Employees of the department and consultants engaged by the department for operational and review purposes.

(9) The prescription drug monitoring program of any of the other states or territories of the United States, if recognized by the Alliance for Prescription Drug Monitoring Programs under procedures developed, certified, or approved by the United States Department of Justice or the Integrated Justice Information Systems Institute or successor entity subject to or consistent with limitations for access prescribed by this chapter for the Alabama Prescription Drug Monitoring Program.

(10) Authorized representatives of the Alabama Medicaid Agency; provided, however, that access shall be limited to inquiries concerning possible misuse or abuse of controlled substances by Medicaid recipients.



Section 20-2-215 - Confidentiality of database.

(a) The controlled substances database and all information contained therein and any records maintained by the department or by any entity contracting with the department which is submitted to, maintained, or stored as a part of the controlled substances prescription database, and any reproduction or copy of that information is hereby declared privileged and confidential, is not a public record, is not subject to subpoena or discovery in civil proceedings and may only be used for investigatory or evidentiary purposes related to violations of state or federal law and regulatory activities of licensing or regulatory boards of practitioners authorized to prescribe or dispense controlled substances.

(b) Nothing in this section shall apply to records created or maintained in the regular course of business of a pharmacy, medical, dental, optometric, or veterinary practitioner, or other entity covered by this article and all information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because such information contained in those records was reported to the controlled substances prescription database in accordance with the provisions of this article.



Section 20-2-216 - Unauthorized disclosure of information; unauthorized access, alteration, or destruction of information.

Any person who intentionally makes an unauthorized disclosure of information contained in the controlled substances prescription database shall be guilty of a Class A misdemeanor. Any person or entity who intentionally obtains unauthorized access to or who alters or destroys information contained in the controlled substances prescription database shall be guilty of a Class C felony.



Section 20-2-217 - Surcharge on controlled substance registration certificate.

There is hereby assessed a surcharge in the amount of ten dollars ($10) per year on the controlled substance registration certificate of each licensed medical, dental, podiatric, optometric, and veterinary medicine practitioner authorized to prescribe or dispense controlled substances and on the Qualified Alabama Controlled Substances Registration Certificate (QACSC) of each licensed assistant to physician, certified registered nurse practitioner, or certified nurse midwife. This surcharge shall be effective for every practitioner certificate and every Qualified Alabama Controlled Substances Registration Certificate (QACSC) issued or renewed, shall be in addition to any other fees collected by the certifying boards, and shall be collected by each of the certifying boards and remitted to the department at such times and in such manner as designated in the regulations of the department. The proceeds of the surcharge assessed herein shall be used exclusively for the development, implementation, operation, and maintenance of the controlled substances prescription database.



Section 20-2-218 - Reimbursement of certain costs incurred in compliance with article.

The department is authorized to grant funds to participating pharmacies for the purpose of reimbursing reasonable costs for dedicated equipment and software incurred by pharmacies in complying with the reporting requirements of this article. Such grants shall be funded by gifts, grants, donations, or other funds appropriated for the operation of the controlled substances prescription database. The department is authorized to determine standards and specifications for any equipment and software purchased by the authority of this section.



Section 20-2-219 - Database funding.

The department may make deposits into the fund from any source, public or private, including grants or contributions of money or other items of value, which it determines necessary to carry out the purpose of the program. Notwithstanding amounts contained in the fund that remain unencumbered or unobligated at the close of the fiscal year shall not revert but shall remain available for expenditure for the purposes designated in future years.



Section 20-2-220 - Liability for reporting.

Any person or entity required to report information concerning controlled substance prescriptions to the department, or to its designated agent, pursuant to the requirements of this article shall not be liable to any person for any claim of damages as a result of the act of reporting the information and no lawsuit may be predicated thereon.






Article 11 - Prescribing of Certain Schedules of Controlled Substances by Certified Registered Nurse Practitioners and Certified Nurse Midwives.

Section 20-2-250 - Definitions.

As used in this article, the following words shall have the following meanings:

(1) ADMINISTER. The direct application of a controlled substance whether by injection, inhalation, ingestion, or any other means, to the body of a patient by any of the following:

a. A collaborating physician or, in his or her presence, his or her authorized agent.

b. A certified registered nurse practitioner or certified nurse midwife.

c. The patient at the direction and in the presence of the collaborating physician, certified registered nurse practitioner, or certified nurse midwife.

(2) BOARD. The Board of Medical Examiners of the State of Alabama.

(3) CERTIFIED NURSE MIDWIFE or CNM. An advanced practice nurse who is subject to a collaborative practice agreement with a collaborating physician pursuant to Title 34, Chapter 21, Article 5, and who has advanced knowledge and skills relative to the management of women's health care focusing on pregnancy, childbirth, the postpartum period, care of the newborn, family planning, and gynecological needs of women, within a health care system that provides for consultation, collaborative management, or referral as indicated by the health status of the patient.

(4) CERTIFIED REGISTERED NURSE PRACTITIONER or CRNP. An advanced practice nurse who is subject to a collaborative practice agreement with a collaborating physician pursuant to Title 34, Chapter 21, Article 5, and who has advanced knowledge and skills in the delivery of nursing services within a health care system that provides for consultation, collaborative management, or referral as indicated by the health status of the patient.

(5) COLLABORATING PHYSICIAN. A doctor of medicine or doctor of osteopathy licensed to practice medicine in Alabama who agrees in writing to practice in collaboration with one or more certified registered nurse practitioners or certified nurse midwives in accordance with Title 34, Chapter 21, Article 5, and the rules and regulations adopted by the Board of Medical Examiners and the Board of Nursing.

(6) PRESCRIBE or PRESCRIBING. The act of issuing a prescription for a controlled substance.

(7) PRESCRIPTION. Any order for a controlled substance written or signed or transmitted by word of mouth, telephone, telegraph, closed circuit television, or other means of communication by a legally competent collaborating physician, certified registered nurse practitioner, or certified nurse midwife authorized by law to prescribe and administer the drug which is intended to be filled, compounded, or dispensed by a pharmacist.

(8) QACSC. A Qualified Alabama Controlled Substances Registration Certificate.



Section 20-2-251 - Certifying board; advisory committee; access to records; protocols, formularies, medical regimens.

(a) The Board of Medical Examiners is hereby designated as the certifying board for the registration and approval of a certified registered nurse practitioner (CRNP) or a certified nurse midwife (CNM) in obtaining or renewing a Qualified Alabama Controlled Substances Registration Certificate (QACSC). The board may adopt regulations concerning the application procedures, fees, and grounds for the restriction, limitation, suspension, or revocation of a QACSC, excluding the charge of expenses for conducting an investigation or expenses of a hearing, and to provide for hearings in connection with the same. The board shall establish a unique QACSC number that identifies the particular applicant as a certified registered nurse practitioner or certified nurse midwife with a valid QACSC. However, nothing in this article shall permit the board to encroach on the powers, duties, and authority of the Board of Nursing in carrying out its legally authorized functions. The Board of Nursing shall remain the sole licensing and disciplinary authority for CRNPs and CNMs.

(b) An advisory committee shall be created to comment on proposed rules.

(c) The board and its agents, attorneys, or investigators shall be permitted access to the records of any CRNP or CNM, including patient records, which would relate to a request for a QACSC, a renewal of a QACSC, or a possible violation of any provision of the Alabama Uniform Controlled Substances Act, this article, or applicable regulations of the board.

(d)(1) The board may establish protocols, formularies, or medical regimens which relate to, govern, or regulate a QACSC, and any such protocol, formulary, or medical regimen shall not be considered a rule under the Alabama Administrative Procedure Act.

(2) The formulary of controlled substances that may be prescribed by CRNPs and CNMs shall be approved by the certifying board upon the recommendation of the joint practice committee established by Article 5, commencing with Section 34-21-80, Chapter 21, Title 34, but the formulary shall not be considered a rule under the Alabama Administrative Procedure Act.



Section 20-2-252 - Certificate requirements.

The Board of Medical Examiners may grant a Qualified Alabama Controlled Substances Registration Certificate (QACSC) to a certified registered nurse practitioner (CRNP) or certified nurse midwife (CNM) who:

(1) Is practicing in accordance with this article, Title 34, Chapter 21, Article 5, and all rules and regulations pertaining to collaboration between a qualified physician and a qualified CRNP or a CNM.

(2) Submits proof of successful completion of a course or courses approved by the board which includes advanced pharmacology and prescribing trends relating to controlled substances and which is consistent with the same requirements for other mid-level providers.

(3) Provides accurate and complete documentation of 12 or more months of active, clinical practice with one or more collaborative practices agreement which is governed by Title 34, Chapter 21, Article 5 and which has received final approval from the Board of Medical Examiners and the Alabama Board of Nursing. Temporary approval practice and provisional approval practice shall not be used or considered to meet the requirement of 12 or more months of active, clinical practice.



Section 20-2-253 - Prescription, administration, dispensing of controlled substances.

(a) Upon receipt of a Qualified Alabama Controlled Substances Registration Certificate (QACSC) and a valid registration number issued by the United States Drug Enforcement Administration, a certified registered nurse practitioner (CRNP) or certified nurse midwife (CNM) may prescribe, administer, authorize for administration, or dispense only those controlled substances listed in Schedules III, IV, and V of Article 2, Chapter 2, of this title in accordance with rules adopted by the Board of Medical Examiners and any protocols, formularies, and medical regimens established by the board for regulation of a QACSC.

(b) A CRNP or a CNM shall not utilize his or her QACSC for the purchasing, obtaining, maintaining, or ordering of any stock supply or inventory of any controlled substance in any form.

(c) A CRNP or a CNM authorized to prescribe, administer, or dispense controlled substances in accordance with this article may not prescribe, administer, or dispense any controlled substance to himself, herself, or his or her spouse, child, or parent.



Section 20-2-254 - Grounds for denial of application or request for renewal, etc.

The Board of Medical Examiners may deny an application of a certified registered nurse practitioner (CRNP) or a certified nurse midwife (CNM) requesting a Qualified Alabama Controlled Substances Registration Certificate (QACSC), deny a request for a renewal of a QACSC, or initiate action against the QACSC of a CRNP or a CNM possessing a QACSC based on the following grounds:

(1) Fraud or deceit in applying for, procuring, or attempting to procure a QACSC in the State of Alabama.

(2) Conviction of a crime under any state or federal law relating to any controlled substance.

(3) Conviction of a crime or offense which affects the ability of the CRNP or CNM to practice with due regard for the health or safety of his or her patients.

(4) Prescribing a drug or utilizing a QACSC in such a manner as to endanger the health of any person or patient of the CRNP, CNM, or collaborating physician.

(5) Suspension or revocation of the registration number issued to the CRNP or CNM by the United States Drug Enforcement Administration.

(6) Excessive dispensing or prescribing of any drug to any person or patient of the CRNP, CNM, or collaborating physician.

(7) Unfitness or incompetence due to the use of or dependence on alcohol, chemicals, or any mood-altering drug to such an extent as to render the CRNP or CNM unsafe or unreliable to prescribe drugs or to hold a QACSC.

(8) Any violation of a requirement set forth in this article or a rule adopted pursuant to this article.



Section 20-2-255 - Hearings; restriction, suspension, revocation of certificate.

(a) Any hearing regarding the issuance, restriction, limitation, suspension, or revocation of a Qualified Alabama Controlled Substances Registration Certificate (QACSC) held by a certified registered nurse practitioner or a certified nurse midwife for any violations of this article shall be before the Board of Medical Examiners.

(b) The board shall have the authority to restrict, suspend, or revoke a QACSC, whenever a CRNP or a CNM is found guilty on the basis of substantial evidence of any of the acts or offenses enumerated in Section 20-2-254. The board shall also have the authority to reinstate or to deny reinstatement of a QACSC.

(c) The board may limit revocation or suspension of a QACSC to the particular controlled substance with respect to which grounds for revocation or suspension exist.

(d) The board shall promptly notify the Drug Enforcement Administration of the United States Department of Justice and the Alabama Board of Nursing of all orders suspending or revoking a QACSC of a CRNP or a CNM.

(e) Any hearing conducted before the board in accordance with this section shall be considered a contested case under the Alabama Administrative Procedure Act, and shall be conducted in accordance with the requirements of this article.



Section 20-2-256 - Judicial review.

(a) A certified registered nurse practitioner (CRNP) or certified nurse midwife (CNM) adversely affected by an order of the Board of Medical Examiners denying an application for a Qualified Alabama Controlled Substances Registration Certificate (QACSC) or the renewal of a QACSC may obtain judicial review thereof by filing a written petition for review with the Circuit Court of Montgomery County in accordance with Section 41-22-20.

(b) A CRNP or a CNM adversely affected by an order of the board suspending, revoking, or restricting a QACSC, whether or not such suspension, revocation, or restriction is limited; or denying reinstatement of a QACSC, may obtain judicial review thereof by filing a written petition for review with the Circuit Court of Montgomery County in accordance with Section 41-22-20.

(c) The following procedures shall take precedence over subsection (c) of Section 41-22-20 relating to the issuance of a stay of any order of the board suspending, revoking, or restricting a QACSC. The suspension, revocation, or restriction of a QACSC shall be given immediate effect and no stay or supersedeas shall be granted pending judicial review of a decision by the board to suspend, revoke, or restrict a QACSC unless a reviewing court, upon proof by the party seeking judicial review, finds in writing that the action of the board was taken without statutory authority, was arbitrary or capricious, or constituted a gross abuse of discretion.

(d) From the judgment of the circuit court, either the board or any affected party who invoked judicial review may obtain a review of any final judgment of the circuit court under Section 41-22-21. No security shall be required of the board.



Section 20-2-257 - Fees.

The Board of Medical Examiners may charge and collect fees to defray expenses incurred in the registration and issuance of a Qualified Alabama Controlled Substances Registration Certificate (QACSC) and the administration of this article shall be the same as other mid-level providers. The types and amounts of fees shall be established in rules adopted by the board. The fees shall be retained by the board and may be expended for the general operation of the board.



Section 20-2-258 - Liability.

Any member of the Board of Medical Examiners, any agent, employee, consultant, or attorney of the board, any person making any report or rendering any opinion or supplying any evidence or information or offering any testimony to the board in connection with any investigation or hearing conducted by the board as authorized in this article, shall be immune from any lawsuit or legal proceeding for any conduct in the course of his or her official duties with respect to such investigations or hearings.



Section 20-2-259 - Rules.

The Board of Medical Examiners may adopt rules necessary to carry out the intent, purposes, and provisions of this article.






Article 12 - Limited Purpose Schedule II Permit.

Section 20-2-260 - Permit authorized.

(a) The Board of Medical Examiners may at any future date it chooses create a Limited Purpose Schedule II Permit (LPSP), and assess fees associated with the permit, that, along with any other necessary registration, may permit assistants to physicians, certified registered nurse practitioners, or certified nurse midwives to lawfully prescribe, administer, authorize for administration, or dispense only those controlled substances listed in Schedule II substances of Article 2 of Chapter 2 of this title in accordance, as specified and limited by the permit, with rules adopted by the board and any protocols, formularies, and medical regimens established by the board for regulation of a LPSP. Any protocols, formularies, and medical regimens shall not be considered administrative rules under the Alabama Administrative Procedure Act.

(b) An assistant to physician, certified registered nurse practitioner, or certified nurse midwife shall not utilize his or her LPSP for the purchasing, obtaining, maintaining, or ordering of any stock supply or inventory of any controlled substance in any form.

(c) An assistant to physician, certified registered nurse practitioner, or certified nurse midwife authorized to prescribe, administer, or dispense controlled substances in accordance with this article shall not prescribe, administer, or dispense any controlled substance to his or her own self, spouse, child, or parent.

(d) The board may not permit assistants to physicians, certified registered nurse practitioners, or certified nurse midwives to lawfully prescribe, administer, authorize for administration, or dispense all controlled substances listed in Schedule II of Article 2 of Chapter 2 of this title. It is the intent of this article, if and when the board chooses to use this authority at some future date, that the LPSP may be used only at the board's discretion and as limited by the board to specific circumstances and specific drugs.






Article 13 - Opioid Antagonist Administration.

Section 20-2-280 - Opioid antagonist prescriptions; administration; liability.

(a) For the purposes of this section, "opioid antagonist" means naloxone hydrocholoride or other similarly acting drug that is approved by the federal Food and Drug Administration for the treatment of an opioid overdose.

(b) A physician licensed under Article 3 of Chapter 24 of Title 34, or dentist licensed under Chapter 9 of Title 34, acting in good faith may directly or by standing order prescribe, and a pharmacist licensed under Chapter 23 of Title 34, or a registered nurse in the employment of the State Health Department or a county health department, may dispense, an opioid antagonist to either of the following:

(1) An individual at risk of experiencing an opiate-related overdose.

(2) A family member, friend, member of a fire department, rescue squad, volunteer fire department personnel, or other individual, including law enforcement, in a position to assist an individual at risk of experiencing an opiate-related overdose.

(c) As an indicator of good faith, the physician or dentist, prior to prescribing an opioid antagonist under this section, may require receipt of a written communication that provides a factual basis for a reasonable conclusion as to either of the following:

(1) The individual seeking the opioid antagonist is at risk of experiencing an opiate-related overdose.

(2) The individual other than the individual at risk of experiencing an opiate-related overdose and who is seeking the opioid antagonist is in relation to the individual at risk of experiencing an opiate-related overdose as a family member, friend, or otherwise in the position to assist the individual.

(d) An individual who receives an opioid antagonist that was prescribed pursuant to subsection (b) may administer an opioid antagonist to another individual if he or she has a good faith belief that the other individual is experiencing an opiate-related overdose and he or she exercises reasonable care in administering the opioid antagonist. Evidence of exercising reasonable care in administering the opioid antagonist shall include the receipt of basic instruction and information on how to administer the opioid antagonist.

(e) All of the following individuals are immune from any civil or criminal liability for actions authorized under this article:

(1) A physician or dentist who prescribes an opioid antagonist pursuant to subsection (b) and who has no managerial authority over the individuals administering the opioid antagonist or the State Health Officer or any county health officer who issues standing orders or other requirements pursuant to subsection (b).

(2) An individual who administers an opioid antagonist pursuant to subsection (d).

(3) A pharmacist, or registered nurse in the employment of the State Health Department or a county health department, who dispenses an opioid antagonist pursuant to subsection (b).



Section 20-2-281 - Individuals under age of 21 seeking medical assistance for another.

(a) Notwithstanding any other law to the contrary, an individual under 21 years of age may not be prosecuted for the possession or consumption of alcoholic beverages if law enforcement, including campus safety police, became aware of the possession or consumption of alcohol solely because the individual was seeking medical assistance for another individual under this article.

(b) Excluding Section 32-5A-191, an individual may not be prosecuted for a misdemeanor controlled substance offense if law enforcement became aware of the offense solely because the individual was seeking medical assistance for another individual under this article.

(c) This section shall apply if, when seeking medical assistance on behalf of another, the individual did all of the following:

(1) Acted in good faith, upon a reasonable belief that he or she was the first to call for assistance.

(2) Used his or her own name when contacting authorities.

(3) Remained with the individual needing medical assistance until help arrived.



Section 20-2-282 - Training of law enforcement officers to carry and administer opioid antagonists.

On or before January 1, 2016, the Alabama Department of Public Health shall approve a specific training curriculum for completion by law enforcement officers who elect to carry and administer opioid antagonists.



Section 20-2-283 - Publication of standing orders, etc., for dispensing opioid antagonists.

The State Health Officer or the respective county health officers shall have authority to publish the standing order or orders, including any necessary guidelines or other requirements that shall be followed, for dispensing opioid antagonists under Section 20-2-280 in their jurisdictions.



Section 20-2-284 - Authority to dispense opioid antagonists.

Any individual dispensing an opioid antagonist pursuant to Section 20-2-280 who is otherwise qualified, including a registered nurse in the employment of the State Health Department or a county health department, and who complies with the standing order or orders and other requirements of the State Health Office or a county health officer shall have authority to dispense an opioid antagonist as provided under Section 20-2-280.









Chapter 3 - DONATION OF DRUGS TO CHARITABLE CLINICS.

Section 20-3-1 - Short title.

This chapter shall be known and cited as the "John G. Page, Jr., Act."



Section 20-3-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) ASSISTED LIVING FACILITY. An institution or facility licensed as an assisted living facility under regulations of the State Board of Health.

(2) CHARITABLE CLINIC. The term includes an established free medical clinic as defined in subdivision (1) of Section 6-5-662 and any community health center provided for under the federal Public Health Service Law.

(3) CHARITABLE PATIENT. For purposes of this chapter, the term shall not include patients who are eligible to receive drugs under the Alabama Medicaid Program or under any other prescription drug program funded in whole or in part by the state.

(4) DRUGS. All medicinal substances and preparations recognized by the United States Pharmacopoeia and National Formulary, or any revision thereof, and all substances and preparations intended for external and internal use in the cure, diagnosis, mitigation, treatment, or prevention of disease and all substances and preparations other than food intended to affect the structure or any function of the body.

(5) HOSPICE CARE PROGRAM. A hospice care program licensed as a hospice care program under regulations of the State Board of Health.

(6) HOSPITAL. An institution licensed as a hospital under regulations of the State Board of Health.

(7) LEGEND DRUG. Any drug, medicine, chemical, or poison bearing on the label the words, "caution, federal law prohibits dispensing without prescription," or similar wording indicating that such drug, medicine, chemical, or poison may be sold or dispensed only upon the prescription of a licensed medical practitioner.

(8) NURSING FACILITY. An institution licensed as a nursing facility or intermediate care facility under regulations of the State Board of Health.

(9) SPECIALTY CARE ASSISTED LIVING FACILITY. An institution or facility licensed as a specialty care assisted living facility under regulations of the State Board of Health.



Section 20-3-3 - Transfer of legend drugs to charitable clinic.

(a)(1) Legend drugs, except controlled substances, dispensed to a patient in a hospital, nursing facility, assisted living facility, or specialty care assisted living facility may be donated and transferred pursuant to this section to a charitable clinic to be used by charitable patients free of charge when all of the following conditions are met:

a. The drugs are no longer needed by the original patient.

b. The drugs have been maintained in accordance with United States Pharmacopoeia and National Formulary storage requirements.

c. The drugs were dispensed by unit dose or an individually sealed dose.

d. The drugs have not expired.

(2) Legend drugs, except controlled substances, dispensed to a patient cared for by a hospice care program may be donated and transferred pursuant to this section to a charitable clinic to be used by charitable patients free of charge when all of the following conditions are met:

a. The drugs are no longer needed by the original patient.

b. The drugs were dispensed by unit dose or bulk packaging.

c. The drugs have not expired.

(b) The physician or licensed health care professional of the charitable clinic shall be responsible for determining the suitability of the product for reuse. No product where integrity may not be assured shall be used by the physician at the charitable clinic. A legend drug shall be assigned the expiration date stated on the package.

(c) Pursuant to a voluntary agreement between a nursing home, hospital, specialty care assisted living facility, or hospice care program and a charitable clinic, legend drugs may be transferred pursuant to this chapter from the nursing home, hospital, assisted living facility, or specialty care assisted living facility or from the residence of a hospice patient to the charitable clinic if the following procedures are satisfied:

(1) The legend drugs shall be physically transferred to a person authorized in writing to pick up the drugs for the charitable clinic.

(2) The file of a patient at the nursing home, hospital, assisted living facility, or specialty care assisted living facility or the file of a patient cared for by a hospice care program shall document his or her consent, or in the case of the death of a patient the patient's family's consent, for the donation.

(3) The patient's name, prescription number, and any other identifying marks shall be obliterated from the drug container prior to removal from the nursing home, hospital, assisted living facility, or specialty care assisted living facility or the residence of a hospice patient.

(4) The name, strength, and expiration date of the legend drug shall remain on the medication package label.

(5) An inventory list of the legend drugs shall accompany the drugs being transferred, which list, at a minimum, shall contain for each drug the medication name, strength, expiration date, and quantity.

(6) Within one week after an inventoried list of legend drugs is made available, the drugs shall be picked up by a charitable clinic or the drugs shall be destroyed.

(d) A licensed nursing home, hospital, specialty care assisted living facility, assisted living facility, or hospice care program, or an owner, operator, employee, or agent of a licensee, shall not be liable for civil damages or for any criminal liability as a result of any acts or omissions in transferring any drugs pursuant to this section unless the act or omission was the result of willful misconduct.

(e) No pharmaceutical manufacturer shall be liable for any claim or injury arising due to a transfer of any legend drug pursuant to this chapter, including, but not limited to, liability for failure to transfer or communicate product or consumer information or the expiration date regarding the transferred drug.

(f) The State Board of Health may make rules and regulations to carry out the provisions and purposes of this section.

(g) All legend drugs distributed under the authority of this chapter shall be dispensed to a patient, resident, or other user only on the order of a licensed physician or other legally authorized licensed medical practitioner.









Title 21 - HANDICAPPED PERSONS.

Chapter 1 - DEAF AND BLIND PERSONS GENERALLY.

Article 1 - Alabama Institute for Deaf and Blind.

Section 21-1-1 - Created; rights, privileges, etc.; location.

There shall be a body corporate under the corporate name of "Alabama Institute for Deaf and Blind," which by that name may sue and be sued, acquire and hold real and personal property and have and exercise all the powers of a corporation, and which shall maintain and operate a state educational institution for the deaf and the blind. The Alabama Institute for Deaf and Blind shall be located at Talladega, Alabama.



Section 21-1-2 - Board of trustees - Composition; qualifications, appointment and terms of office of members.

The Alabama Institute for Deaf and Blind shall be managed and controlled by a board of trustees which shall consist of the Governor, the State Superintendent of Education, and 13 other persons who shall be appointed by the Governor and confirmed by the Senate at the time of the appointment or at the next meeting of the Legislature following the appointment. If any appointment by the Governor is rejected by the Senate, the Governor shall again appoint until the full number of appointments at such time is complete. In case of a vacancy on the board by death or resignation of a member or from any cause other than the expiration of the term of office, the Governor may fill the vacancy by appointment, which shall be good until the next meeting of the Legislature and until a successor is duly appointed and confirmed. The appointive members of the board shall consist of four members from the congressional district in which the school is located, one from each of the other congressional districts in the state as they now or may hereafter exist and as many other members as is necessary to complete the total membership of the board, who shall be appointed from the state at large. The at-large members shall be individuals who have formerly attended the institute. Three of the members from the congressional district in which the institute is located shall be appointed from Talladega County. The other member from the congressional district in which the institute is located shall be from any of the counties in the congressional district, other than Talladega County. The members of the board shall be divided into three classes. The members from the First and Second Congressional Districts, one at-large member, and one of the members from the district where the school is located shall compose the first class. The members from the Fourth and Fifth Congressional Districts, one at-large member, and one of the members from the district where the school is located shall compose the second class. The members from the Sixth and Seventh Congressional Districts, one at-large member, and one of the members from the district where the school is located shall compose the third class. The members of the three classes described in this section shall commence their terms of office when the terms of office of their predecessors in the three classes expire or the respective offices become vacant. The term of office of the member added by Act 95-501 shall commence upon appointment by the Governor and confirmation by the Senate. The appointive members of the board shall hold office for a term of six years and until their successors are appointed and qualified.



Section 21-1-3 - Board of trustees - Quorum; secretary and treasurer.

A majority of such board may act and may meet and adjourn from time to time as, in their judgment, the interest of the institution may require. They shall appoint a secretary, who shall keep a complete record of all their proceedings in a well-bound book. They shall also appoint a treasurer, who shall not be a trustee, who shall give bond in such amount as the board may determine and with such sureties as they may deem sufficient, for the faithful discharge of his duties as such treasurer; and he and his sureties shall be responsible for all funds which may come into his hands by virtue of his office.



Section 21-1-4 - Board of trustees - Executive committee.

The board may select from their number an executive committee of three, subject to change and removal by the majority of the board at any time. Such committee is authorized to meet and transact any business that may be transacted by a majority of the board, and whatever acts such committee may do shall be considered as done by the whole board.



Section 21-1-5 - Board of trustees - Chairman of board of trustees; appointment of president of institute and assistants.

The board shall appoint from their number a chairman, who shall preside over the board in the absence of the Governor and shall sign all diplomas. They shall also appoint a president for such institution, who may nominate to the board such other assistants and teachers in the institution as he may think necessary for its successful management, such board or the executive committee thereof having power of confirmation or rejection. Should any nominee of the president of the institute be rejected by the board or the executive committee, the president of the institute shall, within the time granted by the board or the executive committee, make other nominations, which shall be ratified or rejected by the board or the executive committee when the board so delegates such duty to the executive committee. The board or the executive committee shall fix the amount of compensation for each of the officers and teachers and the time of payment.



Section 21-1-6 - Board of trustees - Maintenance and insurance of state property.

The board of trustees must provide good and sufficient insurance, payable to the State of Alabama, upon the property of the state under their control and keep and maintain such property in good repair.



Section 21-1-7 - Disbursement of funds and reports by treasurer.

The treasurer must pay over such funds as may come into his hands as such on the written order of the president of the school, countersigned by the secretary and recorded in the minutes or records of the proceedings of the board kept by such secretary. The treasurer shall make a full report at the close of the fiscal year and more often if required by the Governor.



Section 21-1-8 - Residential education and training programs for deaf, blind, etc., persons; cooperation by local school boards, State Board of Education, etc.

(a) The board of trustees of the Alabama Institute for Deaf and Blind is hereby authorized to provide for the education and training of the deaf, the hearing impaired, the blind, and the visually handicapped in residential programs at any location within the state, with no limitations on the age of participants and no time limit on any participant.

(b) All applicants must make satisfactory proof to the president of the institute that they are citizens of the state, except as otherwise provided in Section 21-1-14, and that they are proper candidates for admission. Proof may be made by the applicant in person or by next best friend or by affidavit of any person cognizant of the facts before the probate judge or notary public. No pupil shall be retained in school after it has been ascertained that such pupil has ceased to make progress or is not being benefited. Any pupil may be dropped at any time for cause by the board of trustees.

(c) The board of trustees of the Alabama Institute for Deaf and Blind is hereby authorized to cooperate with any local school board or group of school boards, with the State Board of Education, and with any other state agencies in providing education and training and necessary supportive services to persons having disabilities under the scope of this section.

(d) Local school boards, the State Board of Education, and all other state agencies are hereby authorized to cooperate, in their discretion, with the board of trustees of the Alabama Institute for Deaf and Blind in providing education and training and necessary supportive services to persons having disabilities under the scope of this section.

(e) Nothing in this section shall abrogate the responsibility of any local school board or of the State Board of Education under Chapter 39 of Title 16 of this Code.



Section 21-1-9 - Education and training of handicapped persons at preschool and junior college levels.

The board of trustees of the Alabama Institute for Deaf and Blind may, in its discretion, provide for the education and training of deaf, blind, visually handicapped, and otherwise severely handicapped persons at the preschool and junior college levels.



Section 21-1-10 - Attendance of blind, deaf, or mute children of mandatory age - Required.

It shall be the duty of any parent, guardian, or other person having control of any deaf or blind child of mandatory school attendance age and so handicapped by deafness, blindness, or inability to speak as to be unable to make satisfactory progress in the public schools of the community in which such child resides to enroll such child in the Alabama Institute for Deaf and Blind located at Talladega, Alabama, not later than five days after the opening of this school and to keep such child in school during each scholastic year for a term of 36 weeks, or for the length of the school term.



Section 21-1-11 - Attendance of blind, deaf, or mute children of mandatory age - Exemptions.

The following children, when issued a certificate of exemption by the county superintendent of education, when the child resides in territory under the control of the county board of education, or by the city superintendent, when the child resides in territory under a city board of education, shall not be required to attend the Alabama Institute for Deaf and Blind:

(1) A child whose physical or mental condition is such as to render inadvisable his attendance at the aforesaid school, such mental or physical condition to be determined by the county health officer before the issuance of certificate of exemption; or

(2) A child who may be attending a public, private, denominational, or parochial school, within or without the State of Alabama, in which competent teachers, certified in deaf education or in vision, are instructors for the entire length of the school term in every scholastic year, the rating of such school and teachers to be determined by the State Superintendent of Education.



Section 21-1-12 - Lists of deaf and blind children within counties; enforcement of attendance of children eligible for benefits of school.

It shall be the duty of the county superintendent of education in each county of Alabama to furnish annually to the attendance officer of his county and the president of the Alabama Institute for Deaf and Blind a list of the deaf and blind children of his county with the name, sex, age, and address of each, together with the name and address of the parent or guardian of each child, such information to be secured from the school census enumeration books of the county or from any other reliable source, and the attendance officer shall visit the home of each child not later than five days after the opening date of the Alabama Institute for Deaf and Blind, as published by the president of this institution by giving written notice to each county superintendent of education and each city superintendent of education in Alabama. If it is found that any child eligible for the benefits of this school is not enrolled or is not exempt under the provisions of Section 21-1-11, he shall serve legal notice on the parent, guardian, or other person in control of such child, giving him five days in which to enroll said child in the Alabama Institute for Deaf and Blind. In the event of the failure or refusal of such parent, guardian, or other person in charge to enroll said child, he shall proceed against such parent, guardian, or other person as though said child were a hearing or seeing child and shall follow the law as set forth in Section 16-13-193.



Section 21-1-13 - Prosecutions for failure of minors to attend school.

Prosecution under Sections 21-1-10 through 21-1-12 and Section 16-28-12 may be begun by the county superintendent of education, the attendance officer, the director of the Department of Human Resources, or the president of the Alabama Institute for Deaf and Blind, and it shall be the duty of the district attorney or county solicitor in whose circuit or county such offending parent, guardian, or other person having control of such derelict child may reside to prosecute the case.



Section 21-1-14 - Education and training of nonresident handicapped persons.

The board of trustees of the Alabama Institute for Deaf and Blind may, in its discretion, provide for the education and training of deaf, blind, visually handicapped, and otherwise severely handicapped persons who are nonresidents of the state; provided, however, that in any such case, the full cost of such education or training, to be ascertained and set by the board, shall be charged to such persons for such education or training.



Section 21-1-15 - Department of adult blind and deaf established; appropriations; operation of library service.

There shall be at the Alabama Institute for Deaf and Blind a separate department of adult blind and deaf. Legislative appropriations for the department shall be made separate and apart from the legislative appropriations made for the support and operation of the institute. The department shall have authority to establish and to operate a library service for blind, visually handicapped, deaf, or severely handicapped persons, and the department is hereby designated as the official agency to operate a regional library for the blind, visually handicapped, deaf, and severely handicapped.



Section 21-1-16 - Preparation and maintenance of register of blind persons.

It shall be the duty of the president of the Alabama Institute for Deaf and Blind, under the supervision and direction of the board of trustees, to prepare and maintain a register of blind persons living in the State of Alabama, which shall describe the condition, cause of blindness, capacity for education, and industrial training for each blind person registered and shall give such other data as the board may deem advisable.



Section 21-1-17 - Bureau of Information for aid of blind or deaf; powers and duties of Adult Department as to training, etc., of blind or deaf persons; development of policies, etc.

It shall be the duty of the Alabama Institute for Deaf and Blind, through its Adult Department, to maintain a Bureau of Information, the object of which shall be to aid the blind or deaf whose training is not otherwise provided for in finding employment, in developing home industries, and in marketing their products. It shall, in its discretion, enter into a cooperative agreement with the State Board of Education to expend funds under the Vocational Rehabilitation Act and any other applicable state or federal law for special vocational training, materials, tools, and books for use as a means in rehabilitating blind or deaf persons who may be in need of such services; and it may, through the employment of teachers, give home instruction to blind persons; provided, that it shall not undertake the permanent support or maintenance of any blind person. The Adult Department is hereby authorized, within its discretion and subject to the control of the board of trustees to use any part of the funds appropriated to it to purchase materials as a means of promoting home industries. Such materials shall be used in the training of blind or deaf persons. After training, all materials and supplies shall be converted into marketable products. Any proceeds from the disposition of said materials shall be credited to the Adult Department for further use in assisting blind or deaf persons in establishing and maintaining home industries. Records shall be kept showing the purchase of all equipment and supplies and the part of the expenditure of same made for training. In order that the provisions of this section may be made effective, the Adult Department is hereby authorized to cooperate with other agencies in the state that may be interested in blind or deaf relief in establishing a sales agency for products made by the blind or deaf. The Adult Department, subject to the control of the board of trustees, may further cooperate with the State Board of Education through the rehabilitation service to provide at its discretion employment tools, supplies, and materials necessary in the rehabilitating of blind or deaf persons not otherwise provided for in this article and may expend funds for physical restoration of indigent blind or deaf persons when this is necessary to their rehabilitation. The director of the Department of Adult Blind and Deaf, the director of vocational rehabilitation and the director of vocational education jointly shall share the responsibility for developing policies, procedures, and budgets governing operation of the adult facilities for carrying out a program of services for the adult deaf and blind, but full and final authority with respect to admission of clients, operation of programs, and related activities shall be vested exclusively in the director of the Department of Adult Blind and Deaf; provided, however, that budgets involving funds from the State Department of Education and policies relating thereto shall be subject to the approval of the State Superintendent of Education.



Section 21-1-18 - Expenditures for services, supplies, etc., subject to provisions of state competitive bid law; exceptions.

All expenditures of funds of whatever nature for labor, services, or work or for the purchase or lease of materials, equipment, supplies, or other personal property involving $500.00 or more made by or on behalf of the Alabama Institute for Deaf and Blind shall be made under contractual agreement entered into by free and open competitive bidding on sealed bids to the lowest responsible bidder. All such expenditures shall be subject to the provisions of Sections 41-16-50 through 41-16-63, in the same manner and to the same extent as are expenditures by or for state trade schools, state junior colleges, and state colleges and universities under the supervision and control of the State Board of Education; provided, however, that this section shall not apply to purchases of any commodity for which an open public market is maintained, including but not limited to grains and broomcorn, if such commodity is purchased at a price not higher than the prevailing open market price.



Section 21-1-19 - Negotiation of temporary loans.

The Alabama Institute for Deaf and Blind shall have the power, when authorized by the board of trustees or the executive committee thereof, to borrow money for the purpose of paying salaries of employees, for the purpose of paying other expenses of operating said institute, and for the purpose of paying obligations already incurred in the operation of said institute and to pay interest on any sums so borrowed at a rate not exceeding the legal rate of interest. Any such loans may be evidenced by notes executed by said corporation and signed on behalf of said corporation by its president and by the chairman of the executive committee of the board of trustees. All loans made as authorized in this section shall be payable within 12 months from the date when such loans are made and shall be repaid from funds appropriated by the State of Alabama for the use of said Alabama Institute for Deaf and Blind. The aggregate amount of loans negotiated as authorized in this section shall not at any time exceed 15 percent of the moneys which said board of trustees or the executive committee thereof shall anticipate is to be received by said Alabama Institute for Deaf and Blind from the State of Alabama during the next 12 months.



Section 21-1-22 - Personal leave for teachers employed by institute.

The Board of Trustees of the Alabama Institute for Deaf and Blind shall grant personal leave to any teacher employed by said board up to five days annually, noncumulative, during the time schools are in session. Two days of personal leave shall be granted upon request of the teacher with full pay and three days may, at the discretion of the school's board, be granted with part pay or with full pay. The teacher shall whenever possible, notify the board five days in advance of the time such leave is to be taken; however, when such notice is not practical, leave may be taken in the same manner and under the procedures governing sick leave.



Section 21-1-23 - Institute official state agency to conduct state educational and training programs.

The Alabama Institute for Deaf and Blind is hereby designated as the official state agency to conduct the state educational and training programs for the deaf, the hearing impaired, the blind, and the visually handicapped within the scope of this chapter or within the scope of its other legal authority.



Section 21-1-24 - Textbooks and instructional materials other than prescribed by State Board of Education.

The Board of Trustees of the Alabama Institute for Deaf and Blind, upon the recommendation of the president, may select and adopt for use in the tax-supported public elementary and high school programs at the institute, textbooks and instructional materials, other than prescribed by the State Board of Education, which are suitable for the needs of deaf and blind students. Whenever textbooks and instructional materials are substituted for the state-approved or state-adopted books and materials, such books or materials shall be used by the teachers in the institute public school programs in teaching any course or courses for which a substitution has been made. Provided, however, such Board of Trustees of the Alabama Institute for Deaf and Blind shall provide free textbooks to all grades which would be provided under the terms of subsection (c) of Section 16-36-65.



Section 21-1-25 - Large print and braille materials.

Under the provisions of Section 21-1-24, substitutions shall not include large print nor braille materials as provided under Section 16-36-24.



Section 21-1-26 - Approval of book shipments; payment.

The President of the Alabama Institute for Deaf and Blind, upon receipt of any shipment of books as provided herein, shall determine if the shipment is in accordance with the invoices or bills. If in accordance he shall approve and receipt the invoice, one copy of which he shall send to the State Superintendent of Education and one copy to the publisher. Upon approval of the State Superintendent of Education, payment shall be made for such purchase and charged against the portion of the state textbook fund which has been credited to the Alabama Institute for Deaf and Blind as provided by law.






Article 2 - Operation of Vending Stands by Blind Persons.

Section 21-1-40 - Definitions.

As used in this article, the following words and phrases shall have the meanings respectively ascribed to them by this section, unless the context clearly indicates otherwise:

(1) BLIND PERSONS. Any person defined as a blind person by Section 1-1-3.

(2) VENDING STAND. Such shelters, counters, shelves, display and wall cases, refrigerator apparatus, and other auxiliary equipment that may be needed in vending such articles as may be approved by the licensing agency, as well as manual or coin operated vending machines or similar devices.

(3) BUILDING and PROPERTY. Any building, land, or real property owned, leased, or occupied by the State of Alabama, its agencies, institutions, or political subdivisions.



Section 21-1-41 - Operation of stands by blind persons in buildings and on properties of state, etc.

(a) The vocational rehabilitation service of the State Department of Education and the Department of Adult Blind and Deaf of the Alabama Institute for Deaf and Blind, working under a cooperative agreement, shall make surveys of concession stand opportunities for blind persons in buildings and on properties of the State of Alabama, its agencies, institutions, and political subdivisions.

(b) The vocational rehabilitation service of the State Department of Education shall be designated as the agency of the state to issue licenses to blind persons who are residents of Alabama for the operation of stands in buildings and on property of the State of Alabama, its agencies, institutions, and political subdivisions for the purpose of vending of newspapers, periodicals, confections, tobacco products, and such other articles as may be approved for each building and property by the licensing agency; provided, however, that no such license shall be issued for the operation of any such vending stand in any building or on property owned, leased, or used by any county or by any municipality or any agency thereof without the approval of the governing body of such county or municipality, which approval, if given, may be withdrawn so as to cancel such license at any time by such governing body.

(c) The Department of Adult Blind and Deaf of the Alabama Institute for Deaf and Blind shall work cooperatively with the licensing agency in the establishment of such concession stands and shall supervise their operation on a continuing basis.

(d) The Alabama Institute for Deaf and Blind and the State Department of Education, through the Department of Adult Blind and Deaf and the vocational rehabilitation service, respectively, will take such other steps as will be necessary and proper to carry out the provisions of this article.

(e) The licensing agency shall, in issuing each license for the operation of a vending stand, give preference to blind persons who are residents of Alabama. Each such license shall be issued for an indefinite period but may be terminated by the licensing agency if it is satisfied that the stand is not being operated in accordance with the rules and regulations prescribed by such licensing agency. Such licenses shall be issued only to applicants who are blind within the meaning of this article but who are able, with such infirmity, to operate such stands.

(f) The licensing agency, after reaching proper agreement with the custodian, is authorized to select the location for such stand, the type of stand to be provided and the operator, and to provide the training and supervision necessary, equipment and shelter essential, and adequate initial stock of suitable articles to be vended therefrom.

(g) The head of each department or agency in control of the maintenance, operation, and protection of the state property shall, after consultation with the State Superintendent of Education and the president of the Alabama Institute for Deaf and Blind, prescribe a policy designed to assure such preference for such licensed blind persons.

(h) The state licensing agency is authorized, with the cooperation of the head of the department or agency in control of the maintenance, operation, and protection of the property on which the stand is to be located but subject to policy prescribed pursuant to subsection (g) of this section, to select a location for such stand and the type of stand to be provided.






Article 3 - Sale, etc., of Blind-Made Products or Services.

Section 21-1-60 - "Blind-made" products or services defined.

No representation shall be made that a product or service is "blind-made" unless the manufacturer employs blind persons to an extent constituting not less than 75 percent of the total hours worked by personnel engaged in the direct labor, production, or manufacture of blind-made products or services. Direct labor production shall mean all work required for the preparation, processing, and packing, but not including supervision, administration, inspection, and shipping or the production of the materials from which the finished product is manufactured.



Section 21-1-61 - Certification of products or services as "blind-made."

No person or organization shall sell, distribute, or exhibit any product or service which purports or is advertised to be "blind-made" unless the Adult Blind Department of the Alabama Institute for Deaf and Blind shall certify that such product or service complies with the provisions of Section 21-1-60.



Section 21-1-62 - Penalties for violation of article.

Any person, including the officers, owners, or members of any corporation or organization, who violates the provisions of this article shall, upon conviction, be punished by fine of not exceeding $500.00 or imprisonment not exceeding one year, or by both such fine and imprisonment.






Article 4 - Sale, etc., of Personal Property or Timber Owned by Institute by Auction or Bid.

Section 21-1-80 - Contracts for sale, etc., of tangible personal property or standing timber of institute by public auction or sealed bid, advertisement of sale; manner of taking bids and awarding contract.

All contracts of whatever nature for the sale or disposal of tangible personal property or standing timber owned by the Alabama Institute for Deaf and Blind shall be let by free and open competitive public auction or sealed bids by the Alabama Institute for Deaf and Blind. Every proposal to make a sale covered by this article shall be advertised for at least two weeks in advance of the date fixed for receiving the bids. Such advertisement shall appear at least once a week for two consecutive weeks in a newspaper of general circulation in the county where the sale is to be made, and a copy of such proposal shall simultaneously be posted on a readily accessible public bulletin board at the main office of the president of the Alabama Institute for Deaf and Blind and a public bulletin board at the Talladega County Courthouse. Advertisements for bids shall state the item or items to be sold, by class and description, where the property is located, and the dates, time, and place the property may be inspected. The advertisements shall further state the date, time, and place of auction or opening of sealed bids, and no bid shall be received at any time after the time advertised. The bids shall be publicly taken, or opened in case of sealed bids, by the president or his authorized representative, and all bidders shall be entitled to be present in person or by representative. The award of the contract shall be made to the successful bidder within 72 hours after taking of the bids unless the awarding authority, by formal action, provides for a reasonable extension of that period. The bid of the successful bidder so marked, as well as the bids of the unsuccessful bidders in the case of sealed bids, shall be placed on file open to public inspection and shall become matters of public record.



Section 21-1-81 - Authority of president to sell by lot or individual item, subject to consent of board; when all bids may be rejected and sale re-advertised or items sold by negotiation.

The President of the Alabama Institute for Deaf and Blind, with consent of the majority of the board of trustees, or his authorized representative may sell all items by lot or by individual item, whichever method, in his opinion, will bring the highest return for the items so advertised; provided, however, that in the event all bids received are less than the estimated market value of the property, the president or his authorized representative may reject all bids and re-advertise or sell by negotiated sale, provided further, however, that in the event the property is sold by negotiated sale under the provisions of this section, the value received must be more than the highest bid or bids received.



Section 21-1-82 - Institute's officers and employees not to act as agents for bidders; ability to bid or purchase.

No officer or employee of the Alabama Institute for Deaf and Blind shall act as agent for any bidder; provided, however, that such officers or employees shall not be excluded from bidding on or purchasing Alabama Institute for Deaf and Blind property under this article.



Section 21-1-83 - Advertised property to be available for inspection.

All property advertised under the provisions of this article shall be available for inspection during the normal office hours and at whatever place advertised for at least 48 hours prior to sale.



Section 21-1-84 - Disposition of proceeds of sale.

All proceeds from sales made under the provisions of this article shall be paid into the Alabama Institute for Deaf and Blind general fund or other legally authorized depository, and are hereby continuously appropriated for immediate use by the Alabama Institute for Deaf and Blind.



Section 21-1-85 - Payment by purchaser due upon removal; time limit for removal; exception for standing timber.

All property sold under the provisions of this article shall be paid for by the purchaser or his representative at the time of removal, and said removal shall not be later than seven days after the awarding of the contract unless extended in writing by the president or his authorized representative; provided, however, the time limit of seven days shall not be applicable to sales of standing timber.



Section 21-1-88 - Applicability; validation of certain prior sales.

This article shall not affect liabilities incurred, rights or benefits accrued, or proceedings begun before August 8, 1991. Provided, however, all sales or disposal of tangible personal property or standing timber owned by the Alabama Institute for Deaf and Blind and made in accordance with the general procedure provided herein, are hereby validated retroactively.



Section 21-1-86 - Sale violating this article void; penalties for persons responsible and bondsmen; how penalties recovered.

Any sale of tangible personal property or standing timber of the Alabama Institute for Deaf and Blind made in violation of the terms of this article shall be null and void and the person or persons responsible for the transaction and his bondsman shall be subject to a civil penalty of not less than $100.00 nor more than $1,000.00 which may be recovered for the Alabama Institute for Deaf and Blind by the Attorney General by suit in the Circuit Court of Talladega County.



Section 21-1-87 - Violation constitutes a misdemeanor.

Violation of any of the provisions of this article shall constitute a misdemeanor.









Chapter 2 - WORKSHOPS, HOME INDUSTRIES, ETC., FOR BLIND, DEAF AND OTHER HANDICAPPED PERSONS.

Section 21-2-1 - Powers of Department of Adult Blind and Deaf as to development of workshops, marketing of products produced by handicapped, etc.

The Department of Adult Blind and Deaf of the Alabama Institute for Deaf and Blind established pursuant to Section 21-1-15, in addition to all other powers and duties now encumbered upon it, is authorized:

(1) To maintain and develop workshops for training and employing blind, visually handicapped, deaf, and other severely handicapped persons.

(2) To develop, cooperate with and supervise similar shops in other localities in Alabama.

(3) To aid blind, visually handicapped, deaf, and severely handicapped persons in securing employment, in developing home industries, and in marketing their products.

(4) To act as the agent or salesman of workshops or other nonprofit agencies employing blind, visually handicapped, deaf, and other severely handicapped persons in the state under the supervision of such department in the marketing of their products and services. In order to carry out the duties hereby imposed, the Department of Adult Blind and Deaf shall issue a descriptive catalogue showing in detail such articles as are, or may be, produced under its supervision, and shall furnish copies thereof to all purchasing agents for any state department, agency, or institution and to the purchasing agents of the political subdivisions of the state and to other parties who may be interested. Upon receipt of requisitions for goods or services from the purchasing agents of the various state departments, agencies, and institutions or the purchasing agents of the political subdivisions of the state or other parties, the department shall distribute such orders among workshops and other nonprofit agencies under its supervision. The department shall keep accurate records showing the receipts from the sale of such products and services and all disbursements therefrom.



Section 21-2-2 - Purchasing reference for products or services provided by certain individuals with disabilities.

Whenever any of the products or services made, provided, or manufactured by individuals with disabilities under the direction or supervision of the Department of Adult Blind and Deaf of the Alabama Institute for Deaf and Blind meet the requirements of any department, institution, or agency supported in whole or in part by the state as to quality and quantity, such products or services shall have preference, except over articles produced or manufactured by convicts in Alabama employed in industries operated or supervised by the Department of Corrections, and all departments, institutions, and agencies supported in whole or in part by the state are directed to purchase the products or services from the Department of Adult Blind and Deaf. All political subdivisions of the state are authorized to purchase articles or services made, provided, or manufactured by individuals with disabilities through the department in the same manner that the state and its agencies and institutions purchase them. A fair market price for all articles offered for sale pursuant to this chapter shall be determined by the board created in Section 21-2-3. The board shall also ensure services approved do not adversely impact services provided under the Randolph-Sheppard Act of 1936, 20 U.S.C. 107 et seq., a vendor program for the hiring of individuals who are blind for the operation of vending facilities on state and federal property, as administered by the Department of Rehabilitation Services.



Section 21-2-3 - Board to fix price of products offered for sale, etc.; evasion of article.

The Director of Finance, the Attorney General, and the president of the Alabama Institute for Deaf and Blind are hereby constituted a board to fix a fair market price for all articles offered for sale under authority of this chapter, to determine whether or not articles produced by blind, visually handicapped, deaf, or other severely handicapped persons meet the reasonable requirements of state departments, agencies, and institutions and to authorize state departments, agencies, and institutions to purchase articles elsewhere when requisitions cannot be complied with through the Department of Adult Blind and Deaf. No department, institution, or agency shall be allowed to evade the intent and meaning of this chapter by slight variations from standards adopted by the Department of Adult Blind and Deaf of the Alabama Institute for Deaf and Blind when the articles produced or manufactured by it, in accordance with its standards, are reasonably adapted to the actual needs of such departments, institutions, agencies, or political subdivisions.



Section 21-2-4 - Effect of violations of Section 21-2-3.

No voucher, certificate, or warrant issued by any state department, institution, or agency shall be questioned by the State Comptroller or by the State Treasurer on the grounds that Section 21-2-3 has not been complied with by such department, institution, or agency; but if intentional violation of Section 21-2-3 by any department, institution, or agency continues, after notice from the Governor to desist, it shall constitute a malfeasance in office and shall subject the officer or officers or agents responsible for this violation to suspension or removal from office as may be provided by law in other cases of malfeasance.






Chapter 3 - CRIPPLED AND DISABLED CHILDREN.

Section 21-3-1 - Administration of chapter; acceptance and expenditure of donations, etc.; agreements with public and private clinics and agencies.

This chapter, together with funds made available through that section or those sections of the federal Social Security Act which relates to crippled children shall be administered by the Board of Rehabilitation Services through the Department of Rehabilitation Services Children’s Rehabilitation Service program and shall be used in the further development of the state's program of physical restoration of crippled children or children having any congenital or acquired malformations or disabilities. The department is hereby authorized to accept donations, gifts, and bequests and to expend the same on approval of the Board of Rehabilitation Services for purposes approved under regulations of the Board of Rehabilitation Services. In order to carry out the purposes of this chapter, the State Board of Education is further authorized, through the Department of Rehabilitation Services Children’s Rehabilitation Service program, to enter into agreements with public and private clinics and agencies.



Section 21-3-2 - Use of funds appropriated for physical restoration of crippled children.

Any and all funds appropriated for physical restoration of crippled children may be used for the purpose of enabling the State Board of Education to comply with the federal Social Security Act and to continue to extend and improve the services for locating crippled children or children having any congenital or acquired malformations or disabilities and for providing medical, surgical, plastic, orthopedic, or other corrective services, care and treatment, and facilities for diagnosis, hospitalization, and aftercare for children suffering from disabilities from congenital or acquired malformations or from conditions which lead to disabilities, including eye defects, epilepsy, hearing defects, speech defects, or other congenital or acquired malformations that may be corrected.



Section 21-3-3 - Disbursement of funds.

All state and federal funds made available for carrying out the provisions of this chapter shall be paid by the treasurer on warrants drawn therefor by the Comptroller, on requisition of the Superintendent of Education.



Section 21-3-4 - Compilation of lists of children having malformations.

Repealed by Act 2015-70 effective April 21, 2015.



Section 21-3-5 - Physical examination of children having malformations or disabilities - Required.

Repealed by Act 2015-70 effective April 21, 2015.



Section 21-3-6 - Physical examination of children having malformations or disabilities - Report of findings.

Repealed by Act 2015-70 effective April 21, 2015.



Section 21-3-7 - Physical examination of children having malformations or disabilities - Information to be given parents.

Repealed by Act 2015-70 effective April 21, 2015.



Section 21-3-8 - Forms for reporting malformations and disabilities; disposition of reports.

Repealed by Act 2015-70 effective April 21, 2015.






Chapter 3A - EARLY INTERVENTION FOR INFANTS AND TODDLERS WITH DISABILITIES.

Section 21-3A-1 - Short title.

This chapter shall be known and may be cited as the Alabama Early Intervention Act for Infants and Toddlers with Disabilities.



Section 21-3A-2 - Legislative intent.

The Legislature finds that there is an urgent and substantial need to develop and implement a statewide, comprehensive, coordinated, multidisciplinary, interagency system of early intervention services for all eligible infants and toddlers with disabilities and their families.



Section 21-3A-3 - Definitions.

The following words and phrases used in this chapter have the following respective meanings unless the context clearly indicates otherwise:

(1) COUNCIL. The Interagency Coordinating Council as established in Section 21-3A-4.

(2) EARLY INTERVENTION SERVICES. Any developmental services that:

a. Are provided under public supervision.

b. Are designed to meet the developmental needs of each eligible child and the needs of the family related to enhancing the development of the child.

c. Are selected in collaboration with the parents.

d. Are provided by qualified personnel as determined by the personnel standards of the state, the standards of the early intervention program, and the regulations.

e. Are provided in conformity with an individualized family service plan.

f. Meet the requirements of Public Law 99-457 as amended (20 U.S.C. §§1471 to 1485, inclusive), and the early intervention standards of the State of Alabama.

g. Are provided, to the extent appropriate, in the types of settings in which infants and toddlers without disabilities would participate.

h. Include, but are not limited to, the following services:

1. Assistive Technology Devices and Assistive Technology Services.

2. Audiology.

3. Family Training, Counseling, and Home Visits.

4. Health Services.

5. Medical Services Only for Diagnostic or Evaluation Purposes.

6. Nursing Services.

7. Nutrition Services.

8. Occupational Therapy.

9. Physical Therapy.

10. Psychological Services.

11. Service Coordination Services.

12. Social Work Services.

13. Special Instruction.

14. Speech-Language Pathology.

15. Transportation and related costs that are necessary to enable an infant or toddler, and the family of the infant or toddler to receive early intervention services.

16. Vision Services.

(3) EARLY INTERVENTION SYSTEM. The total effort in the state that is directed at meeting the needs of eligible infants and toddlers and their families.

(4) ELIGIBLE INFANTS AND TODDLERS. Individuals, from birth through age two, inclusive, who need early intervention services because of one or both of the following:

a. They are experiencing developmental delays as measured by appropriate diagnostic instruments and procedures in one or more of the following areas: cognitive development; physical development, including vision and hearing; communication development; social or emotional development; or adaptive development.

b. They have a diagnosed physical or mental condition which has a high probability of resulting in developmental delay.

c. Services for the at-risk population may be incorporated into the early intervention services system but are not included as a requirement of this chapter.

(5) INDIVIDUALIZED FAMILY SERVICE PLAN. A process which includes the development of a written plan containing the required elements designed to address the needs of eligible infants and toddlers and their families in accordance with Section 1477 of Title 20 of the United States Code.

(6) LEAD AGENCY. The Alabama Department of Education.

(7) LOCAL COORDINATING COUNCIL. A working group of interagency representatives, parents and other family members, and others at the local or regional level.

(8) MULTIDISCIPLINARY. The involvement of two or more disciplines or professions in the provision of integrated and coordinated services, including evaluation and assessment activities and development of the individualized family service plan. The multidisciplinary team means a group comprised of the parents, service providers, and others as deemed appropriate by the family.

(9) PARENT. A parent, a guardian, a person acting as a parent of a child, or an appointed surrogate parent. The term does not include the state if the child is a ward of the state.

(10) POLICIES. The state statutes, regulations, orders of the Governor, directives by the lead agency, participating agencies, the Executive Committee, or other written documents that represent the position of the state concerning any matter within the purview of this chapter.

(11) PUBLIC AGENCY. A department, commission, council, board, division, service, private community provider, or an office or administration that is responsible for providing services to eligible infants and toddlers and their families pursuant to this chapter, including, but not limited to, the following:

a. Alabama Department of Education.

b. Alabama Department of Human Resources.

c. Alabama Department of Insurance.

d. Alabama Department of Mental Health.

e. Alabama Department of Public Health.

f. Alabama Institute for Deaf and Blind.

g. Alabama Medicaid Agency.

(12) REGULATIONS. The regulations implementing Part H of Public Law 99-457 as amended (20 U.S.C. §§1471 to 1485, inclusive), titled Early Intervention Program for Infants and Toddlers with Disabilities and codified as Part 303 of Title 34 of the Code of Federal Regulations.

(13) SERVICE COORDINATION. The case management and other activities carried out by a service coordinator to assist and enable a child eligible under Part H of Public Law 99-457 as amended (20 U.S.C. §§1471 to 1485, inclusive), and the family of the child, to receive the rights, procedural safeguards, and services that are authorized to be provided under the early intervention system of the state.

(14) SERVICE PROVIDER. Any individual or public or private agency who does all or any of the following:

a. Consults with or provides services to parents.

b. Consults with or provides services to other service providers.

c. Participates in the multidisciplinary team evaluation and assessment of a child and family of a child to develop the individualized family service plan.

d. Assists parents and others to provide services.



Section 21-3A-4 - Composition; appointment and duties of members.

(a) For the purposes of implementing this chapter, the Governor shall appoint the Interagency Coordinating Council. The council shall consist of not less than 15 members nor more than the number allowed by regulation.

(b) The Governor shall designate a member of the council to serve as the chair, or shall require the council to designate a member to serve as the chair.

(c) The council shall be composed as follows:

(1) At least 20 percent of the members shall be parents, including minority parents, of infants and toddlers with disabilities or children with disabilities aged 12 or younger. At least one member shall be a parent of an infant or toddler with a disability or a child with a disability aged 6 or younger.

(2) At least 20 percent of the members shall be public or private providers of early intervention services.

(3) One representative from the Alabama Legislature.

(4) One person involved in personnel preparation.

(5) The directors of the appropriate agencies involved in the provision of or payment for early intervention services to eligible infants, toddlers, and their families, or their designated representative. These agencies include, but are not limited to, each of the following:

a. Alabama Department of Education.

b. Alabama Department of Human Resources.

c. Alabama Department of Insurance.

d. Alabama Department of Mental Health and Mental Retardation.

e. Alabama Department of Public Health.

f. Alabama Institute for Deaf and Blind.

g. Alabama Medicaid Agency.

h. Others selected by the Governor, which may include a representative of the local coordinating councils.

(d) The seven enumerated directors of state agencies or their designees shall serve ex officio. All other appointments shall be made by the Governor with initial staggered terms and subsequent terms of two years.

(e) The council shall meet at least quarterly. Meetings shall be open to the public.

(f) The council shall advise and assist the lead agency in the performance of its responsibilities consistent with its role in federal law, regulations, and state policy.

(g) No member of the council shall cast a vote on any matter which would provide direct financial benefit to that member or otherwise give the appearance of a conflict of interest under state law.

(h) The Governor shall designate an executive committee, composed of the seven enumerated directors of the state agencies and at least two family members represented on the Interagency Coordinating Council, as the policy making body for the early intervention program. Its authority to set policy is limited to those broad policy areas which the executive committee or Interagency Coordinating Council has identified as having significant impact on the early intervention system, policies, and funding of the respective agencies. The policies shall be adopted only after deliberation and consultation with the Interagency Coordinating Council. The executive committee shall have each of the following duties:

(1) Ensure interagency collaboration and mutual sharing of information to facilitate policy decisions and implementation of the comprehensive statewide system of early intervention services.

(2) Assure the development of a state plan to coordinate available resources related to early intervention.

(3) Identify areas of duplicative or fragmented public policies and regulations which may require modification or amendment and plan action directed at those issues.

(4) Resolve interagency disputes.

(5) Provide for coordinated program planning and joint budget development related to early intervention services based on the studies and recommendations of the council.

(6) Assign financial responsibility among appropriate agencies.



Section 21-3A-5 - Early intervention services.

To the extent required by and consistent with Part H of Public Law 99-457 as amended, (20 U.S.C. §§1471 to 1485, inclusive), and its implementing regulations, a statewide system of coordinated comprehensive, multidisciplinary, interagency services providing appropriate early intervention services to all eligible infants and toddlers and their families shall include the required minimum components under federal law.



Section 21-3A-6 - Duties of local coordinating council.

The statewide system shall be implemented at the local level through local coordinating councils. The local coordinating council shall focus on the development of a formal, working team or agency involving parental and other representatives who regularly meet to perform each of the following duties:

(1) Develop a common information base.

(2) Eliminate unnecessary duplication of services.

(3) Develop a local plan.

(4) Coordinate local or regional early intervention services.

(5) Identify gaps in service.

(6) Collaborate on utilization of resources.

(7) Facilitate delivery of service to all eligible infants, toddlers, and their families.



Section 21-3A-7 - Duties of lead agency.

(a) The lead agency shall be responsible for the general administration, supervision, and monitoring of programs and activities within the early intervention system, including coordination of all available financial resources within the state from federal, state, local, and private sources, and other responsibilities as detailed in federal law.

(b) All providers of early intervention services shall be responsible for meeting all policies, procedures, and standards adopted by the state in providing early intervention services to eligible infants, toddlers, and their families. All participating agencies shall cooperate with the lead agency in meeting these responsibilities.



Section 21-3A-8 - Evaluations; assessments.

(a) Upon full implementation of the early intervention system, eligible infants and toddlers, and their families shall receive each of the following:

(1) A comprehensive, multidisciplinary evaluation and assessment of the needs of the infant and toddler and the resources, priorities, and concerns of the family, and the identification of services to meet these needs.

(2) An explanation of the evaluation and assessment and all service options in the native language of the family and other accommodations as may be necessary to assure meaningful involvement in the planning and implementation of all services provided under this chapter. The explanation shall accommodate for cultural differences.

(3) A written individualized family service plan developed according to the recommendations of a multidisciplinary team with the parents as fully participating members of the team.

(4) The services outlined in the individual family service plan which, at a minimum, shall include service coordination.

(5) Procedural safeguards outlined in the regulations.

(b) The individualized family service plan shall serve as the singular comprehensive service plan for all agencies and service providers involved in providing early intervention services to the eligible infant or toddler and the family.



Section 21-3A-9 - Use of funds appropriated for early intervention services.

Any federal funds made available to the state through Part H of Public Law 99-457, as amended, (20 U.S.C. §§1471 to 1485, inclusive), and any additional state funds appropriated for early intervention services shall not be used to satisfy a financial commitment for services that would otherwise have been paid for from another public or private source but for the enactment of Part H of Public Law 99-457, as amended, (20 U.S.C. §§1471 to 1485, inclusive). Funds under this part shall only be used for early intervention services that an eligible child needs but is not currently entitled to under any other federal, state, local, or private source.

All public agencies named in this chapter shall comply with Part H of Public Law 99-457, as amended, (20 U.S.C. §§1471 to 1485, inclusive), and its implementing regulations. The public agencies shall participate in the funding of the early intervention system as detailed in each agency's agreement with the lead agency. The lead agency shall present an annual budget request to the Legislature that is developed in conjunction with and through coordination with the named public agencies.



Section 21-3A-10 - Furthering purpose and policy.

This chapter shall be interpreted to be consistent with and further the purpose and policy of Part H of Public Law 99-457, as amended, (20 U.S.C. §§1471 to 1485, inclusive), its implementing regulations, and any subsequent amendments to the law and its implementing regulations.






Chapter 4 - ACCESSIBILITY TO AND USE OF PUBLIC BUILDINGS AND FACILITIES BY PHYSICALLY HANDICAPPED PERSONS.

Article 1 - Accessibility Generally.

Section 21-4-1 - Legislative intent.

(a) This article is concerned with nonambulatory disabilities, semiambulatory disabilities, sight disabilities, hearing disabilities, disabilities of incoordination, and aging.

(b) It is intended to make all buildings and facilities covered by this article accessible to, and functional for, the physically handicapped to, through, and within their doors, without loss of function, space, or facility where the general public is concerned.



Section 21-4-2 - Definitions.

For the purposes of this article the following terms shall have the meanings as set forth in this section:

(1) NONAMBULATORY DISABILITIES. Impairments that, regardless of cause or manifestation, for all practical purposes, confine individuals to wheelchairs.

(2) SEMIAMBULATORY DISABILITIES. Impairments that cause individuals to walk with difficulty or insecurity. Individuals using braces or crutches, amputees, arthritics, those with neuromuscular disorders, and those with pulmonary and cardiac ills may be semiambulatory.

(3) SIGHT DISABILITIES. Total blindness or impairments affecting sight to the extent that the individual functioning in public areas is insecure or exposed to danger.

(4) HEARING DISABILITIES. Deafness or hearing handicaps that might make an individual insecure in public areas because he is unable to communicate or hear warning signals.

(5) DISABILITIES OF INCOORDINATION. Faulty coordination or palsy from brain, spinal, or peripheral nerve injury.

(6) AGING. Those manifestations of the aging processes that significantly reduce mobility, flexibility, coordination, and perceptiveness but are not accounted for in the aforementioned categories.

(7) STANDARD. When this term appears in small letters it is descriptive and shall mean typical type.

(8) FIXED TURNING RADIUS, WHEEL TO WHEEL. The tracking of the caster wheels and large wheels of a wheelchair when pivoting on a spot.

(9) FIXED TURNING RADIUS, FRONT STRUCTURE TO REAR STRUCTURE. The turning radius of the wheelchair, left front foot platform to right rear wheel or right front foot platform to left rear wheel, when pivoting on a spot.

(10) INVOLVED (INVOLVEMENT). A portion or portions of the human anatomy or physiology or both that have a loss or impairment of normal function as a result of genesis, trauma, disease, inflammation, or degeneration.

(11) RAMPS, RAMPS WITH GRADIENTS. Ramps with gradients or ramps with slopes that deviate from what would otherwise be considered the normal level. An exterior ramp, as distinguished from a "walk" shall be considered an appendage to a building leading to a level above or below existing ground level. As such, a ramp shall meet certain requirements similar to those imposed upon stairs.

(12) WALK, WALKS. A predetermined, prepared-surface exterior pathway leading to or from a building or a facility or from one exterior area to another, placed on the existing ground level and not deviating from the level of the existing ground immediately adjacent.

(13) APPROPRIATE NUMBER. The number of a specific item that would be reasonably necessary, in accord with the purpose and function of a building or a facility, to accommodate individuals with specific disabilities in proportion to the anticipated number of individuals with disabilities who would use a particular building or facility.



Section 21-4-3 - Standards and specifications for public buildings and facilities - Promulgation.

The State Fire Marshal shall prescribe and publish standards and specifications for the buildings, premises, and facilities to which this article applies, which will make such buildings accessible to and functional for the physically disabled who are confined to wheelchairs and to those ambulating on braces or crutches, or both, or on canes, to the blind and to the deaf. Such standards and specifications may be based on the American National Standards Institute specifications, as heretofore or hereafter amended. Such standards and specifications shall apply to building features such as the width of halls and doorways, and the construction of stairs, the installation of ramps, the installation of other equipment and accessories to aid the handicapped, the location and installation of equipment and accessories for the buildings such as public telephones, fire alarms, toilet rooms, lights, heat and ventilation controls or switches, elevator signals, and similar items of frequent or essential use. They shall require both visual and audible warning devices to warn the deaf and blind as well as the public generally of possible hazards. They shall also apply to the grading of the lots on which any building to which this article applies are located and to walks and parking areas accessible to such buildings.



Section 21-4-4 - Standards and specifications for public buildings and facilities - Applicability.

(a) The standards and specifications prescribed by the fire marshal, as authorized in this article, shall apply to all buildings and facilities used by the public which are constructed in whole or in part by the use of state, county, or municipal funds, or the funds of any political subdivision of the state. All such buildings and facilities constructed in this state after October 10, 1975, from any one of these funds or any combination thereof shall conform to each of the standards and specifications prescribed therein, and also any standards and specifications prescribed as supplementary thereto, as authorized in Section 21-4-6.

(b) Such standards and specifications shall be adhered to in those buildings and facilities under construction on October 10, 1975, unless a written waiver thereof is issued pursuant to Section 21-4-5. If the authority responsible for the construction determines that the construction has reached a state where compliance is impractical, and applies to the fire marshal or the Director of the Division of Construction Management of the Department of Finance for a waiver, such officer or officers shall issue the requested waiver.



Section 21-4-5 - Standards and specifications for public buildings and facilities - Construction and interpretation; waivers.

(a) The State Fire Marshal and the Division of Construction Management of the Department of Finance are each hereby authorized to construe and interpret the standards and specifications prescribed as authorized in this article.

(b) Each of such officers is hereby authorized, with the concurrence of the other, to grant a waiver of a particular standard or specification upon proper application therefor, when in their joint opinion, following the specification or standard would be unreasonably costly and impractical, or that an alternative facility is already reasonably available.



Section 21-4-6 - Review of architectural plans and specifications; reviewing authorities authorized to adopt additional rules and regulations.

(a) The responsibility for reviewing architectural plans and specifications for buildings to which this article applies shall be as follows:

(1) Where state school funds are utilized, the State Board of Education and the Division of Construction Management of the Department of Finance.

(2) Where other state funds are utilized, the Division of Construction Management of the Department of Finance.

(3) Where funds of counties, municipalities or other political subdivisions are utilized, the governing bodies thereof and the Division of Construction Management of the Department of Finance.

(b) Each such reviewing authority is hereby authorized to adopt and enforce rules and regulations prescribing additional standards based on standards prescribed by the American National Standards Institute for making buildings and facilities accessible to and functional for the physically handicapped.



Section 21-4-7 - Enforcement of article; authority of Fire Marshal to inspect buildings; orders to conform with standards and specifications.

The State Fire Marshal is charged with the duty of enforcing standards and specifications prescribed as authorized in Section 21-4-3. For such purpose, he shall have the same power and authority to inspect buildings, facilities, and premises to which this article applies that he has relative to buildings which might constitute fire hazards. If he finds that any building to which this article applies does not comply with the applicable standards and specifications duly prescribed and published pursuant to Section 21-4-3, he shall immediately order the same to be conformed to such standards and specifications. Such order may be appealed and enforced in the same manner prescribed for appealing and enforcing the Fire Marshal's orders relative to the elimination of fire hazards.






Article 2 - Accessibility of Registration and Polling Places.

Section 21-4-20 - Legislative intent.

It is the intention of the Legislature in enacting this article to promote the fundamental right to vote by requiring registration and polling places for state elections to be readily accessible to handicapped and elderly individuals.



Section 21-4-21 - Definitions.

As used in this article, unless the context clearly indicates a different meaning, the following terms shall have meanings ascribed to them as follows:

(1) ELDERLY INDIVIDUAL. An individual 65 years of age or older;

(2) ELECTION FOR STATE OFFICE. A general, special primary, or runoff election for an executive, legislative, or judicial state office that is contested on a statewide basis;

(3) HANDICAPPED INDIVIDUAL. An individual qualified to vote, who, by reason of illness, injury, age, congenital malfunction, or other permanent or temporary incapacity or disability, is unable without accessible facilities or registration and voting aids to have access to registration and voting equal to that available to persons who are not so affected;

(4) STATE. State of Alabama;

(5) VOTING PRECINCT. The area inhabited by all individuals assigned to one polling place for a state election.



Section 21-4-22 - Promulgation of guidelines.

(a) The Attorney General of this state, in consultation with the United States Secretary of Health and Human Services, and in accordance with Section 553 of Title 5, United States Code, shall promulgate, within six months of April 8, 1985, guidelines to assure that registration and polling place facilities used for state elections are readily accessible to and usable by handicapped and elderly individuals. Such guidelines at a minimum shall require:

(1) That all polling places shall be located

a. In any building or other facility which is or can be made accessible, by temporary ramp or otherwise, to individuals in wheelchairs on election days for all hours during which said polling places are used for the purpose of a state election; and

b. On the ground level of the building or other facility or at a location within such building or facility as is accessible by elevator; and

(2) That all places of registration shall be located

a. In any building or other facility which is or can be made accessible by temporary ramp or otherwise to individuals in wheelchairs for all hours during which said places of registration are used for the purpose of a state election; and

b. On the ground level of the building or other facility or at a location within such building or facility as is accessible by elevator.

(b) The requirements of subsection (a) of this section shall not apply to registration places located in private residences or to temporary places of registration designated or used by deputy or assistant registrars on a one-time or occasional basis; provided, however, that comparable registration procedures and/or registration places which comply with the guidelines are available to handicapped and elderly individuals.

(c) No provision of this article shall be deemed to constitute legal justification for decreasing, or failing to increase, the number of places provided for voter registration or the number of polling places.



Section 21-4-23 - Registration and voting aids.

(a) The appropriate election officials in the several counties of this state shall make available registration and voting aids for handicapped and elderly individuals in state elections. These aids shall include, but are not limited to:

(1) Instructions, printed in large type, conspicuously displayed at each voter registration site and polling place, sufficient to provide hearing impaired and seriously visually impaired individuals with adequate information as to how and where they may register and vote.

(2) Paper ballots, available at each polling place, for the use of voters who would otherwise be prevented from voting because of their inability to operate a voting machine.

(3) Absentee ballots, available to any handicapped or elderly individual who, because of handicap or age, is unable to go to the polling facility in a state election. The deadlines for requesting and submitting an absentee ballot under this subsection shall not be earlier than the latest deadlines prescribed by law for other persons voting by absentee ballot.

(4) The opportunity for any handicapped or elderly individual who, because of handicap or age, requires assistance in casting a vote, to select a person of his or her choice to accompany such individual into the polling place to assist in the casting of the vote.

(b) The appropriate election officials of each county shall issue public notice in each voting precinct of the requirement for and the availability of these registration and voting aids, which notice shall be notification for all handicapped and elderly individuals. This notice shall be issued as early as practicable, but in any case not later than 60 days before any state election or the registration deadline for such election.



Section 21-4-24 - Actions for injunctive relief to enforce article.

(a) Whenever the Attorney General of this state has reason to believe that

(1) A registration or polling place does not comply with the standards prescribed under subsection (a) of Section 21-4-23; or

(2) A county has failed to provide registration and voting aids as required by Section 21-4-23, the Attorney General may institute, in the name of the state, an action in the Circuit Court of Montgomery County against the county, for injunctive relief, as may be necessary to implement this article.

(b) Whenever an individual has reason to believe that

(1) A registration or polling place does not comply with the standards prescribed under subsection (a) of Section 21-4-23; or

(2) A county has failed to provide registration and voting aids as required by Section 21-4-23, and that individual is personally aggrieved or is acting on behalf of an individual personally aggrieved by failure of the county to comply with this article, that individual may institute an action in the local circuit court against the county, for injunctive relief, as may be necessary to implement this article.









Chapter 5 - GOVERNOR'S COMMITTEE ON EMPLOYMENT OF THE HANDICAPPED.

Section 21-5-1 - Created; duties generally; promulgation of rules and regulations.

There is hereby created the Governor's Committee on Employment of the Handicapped, by which name this chapter shall be known, for the purpose of carrying on a continuing program to promote the employment of the physically, mentally, emotionally, and otherwise handicapped citizens of Alabama. Such committee shall work in close cooperation with both state and federal agencies having responsibility for the rehabilitation and employment of the handicapped and shall be charged with the duty of creating state-wide interest in and more effectively carrying out the purpose of such agencies. Such committee shall be authorized to make necessary rules and regulations, not inconsistent with this chapter, for promoting its purposes.



Section 21-5-2 - Designation of "Employ the Handicapped Week"; promotion of ceremonies.

The Governor shall designate the first full week in October of each year as "Employ the Handicapped Week." The committee shall promote and encourage the holding of appropriate ceremonies throughout the state during said week, the purpose of which ceremonies shall be to enlist public support for and interest in the employment of the handicapped.



Section 21-5-3 - Committee to be nonpartisan and nonprofit.

The Governor's committee shall be nonpartisan, nonprofit, and shall not engage in the dissemination of partisan principles.



Section 21-5-4 - Composition; appointment and compensation of members.

There shall be no limit as to the number of members on the Governor's Committee on Employment of the Handicapped, all of whom shall be appointed by the Governor and shall serve at his pleasure. The committee shall be composed of state leaders of industry, business, agriculture, labor, veterans, women, religious, educational, civic, fraternal, welfare, scientific and medical, and other professions, groups, or individuals who shall be appointed by the Governor. Such members shall not receive compensation or expenses for services rendered.



Section 21-5-5 - Chairman; secretary-treasurer; executive committee; meetings.

The chairman of the committee shall be appointed by the Governor and shall serve at the pleasure of the Governor. The committee shall elect from its membership a secretary-treasurer and certain of its members to serve as an executive committee. Subject to the rules and regulations adopted by the full committee, the administrative powers and duties of the committee shall be vested in the executive committee. The full committee shall meet annually, but at the request of the chairman or executive committee special meetings may be called.



Section 21-5-6 - Advisory council.

The Governor shall request heads of state agencies and invite heads of federal agencies having direct interest in a program for the handicapped to serve as members of an advisory council to the committee. The advisory council shall annually elect a chairman who shall serve as the vice-chairman of the Governor's committee.



Section 21-5-7 - Employment of handicapped liaison group.

An employment of the handicapped liaison group shall be established to consist of the chairman of the Governor's Committee, the chairman of the advisory council, and the executive secretary in order to maintain coordination of the program under the provisions of this chapter.



Section 21-5-8 - Executive secretary and other personnel; payment of salaries and expenses.

An executive secretary, and such other personnel as recommended by the executive committee shall be appointed by the State Superintendent of Education in the same manner as other state employees, subject to the provisions of the State Merit System. The salaries of the executive secretary and office personnel, the cost of materials, supplies, travel, awards, citations, and other expenses as may be deemed necessary for the purpose of promoting a program for the rehabilitation and employment of the handicapped in this state shall be paid from the funds provided for in Section 21-5-9, and funds appropriated by the Legislature and such federal money as may accrue through matching funds.



Section 21-5-9 - Trust fund.

The committee is authorized to establish a trust fund and to accept gifts, contributions, donations, or bequests, but not excluding any other source of revenue, for the purpose of promoting the rehabilitation and employment of the handicapped citizens of this state. Such moneys shall be deposited in the trust fund and administered and disbursed in the same manner and under the same conditions as other moneys which may be appropriated for this purpose. Any balance of these moneys shall not lapse at any time, but shall be continuously available for expenditures consistent with the purpose of this chapter.



Section 21-5-10 - Annual report and evaluation.

The committee shall make a formal evaluation and shall make an annual report to the Governor and the Legislature, including therein suggestions and recommendations for protecting and improving the state's effectiveness in employing or helping to employ handicapped individuals. The annual report and evaluation shall be submitted to the Governor and the Legislature at least 30 days prior to the convening of the Regular Session for the year. The report shall include statistics on:

(1) Total number of handicapped individuals in Alabama;

(2) Number seeking employment;

(3) Number receiving employment through efforts of the Governor's committee;

(4) A listing of accomplishments resulting from actions taken by the committee; and

(5) Any other supportive data that can be used to measure the effectiveness of the actions of the committee.






Chapter 6 - REHABILITATION PROGRAM FOR THE HOMEBOUND.

Section 21-6-1 - Authorized; contracts with state agencies and private organizations.

The Children's Rehabilitation Services of the Department of Rehabilitation Services is authorized to establish a rehabilitation program for the homebound to provide medical and attendant care and adjustment aids to those handicapped persons who meet certain requirements stated in this chapter. The Children's Rehabilitation Services shall be responsible for the administration of the program, but may contract with other state agencies or private organizations in connection with the program.



Section 21-6-2 - Services available to eligible persons.

Services that may be provided eligible persons, if not available from other sources, include:

(1) Medical care;

(2) Adjustment training;

(3) Attendant care;

(4) Prosthetic appliances;

(5) Home health care by health care teams;

(6) Home modification; provided, that no more than $1,000.00 shall be expended on any one home in any one year;

(7) Transportation; and

(8) Medical supplies.



Section 21-6-3 - Eligibility requirements.

Services available under this chapter may be provided to any person who:

(1) Has made application therefor to the director of the Children's Rehabilitation Service in the manner prescribed by him;

(2) Has a severe disability that causes the person to be homebound, such disability to be certified by an appropriate medical specialist;

(3) Has not sufficient income or resources, including family income or resources, insurance, workman's compensation, etc., to meet the cost of home care services applied for, such insufficiency to be determined by a rehabilitation and Children's Rehabilitation Service staff member;

(4) Is under the care of a family member who is a potential wage earner and will be relieved to engage in employment outside the home, such circumstances to be certified by a vocational rehabilitation counselor, and such counselor will be responsible for helping place such family member in employment; and

(5) Is a resident of this state.



Section 21-6-4 - Attendant care.

Attendant care may be provided when (1) the requirements of Section 21-6-3 are met and (2) an attendant trained by competent medical and vocational rehabilitation personnel is available to provide the care needed by the homebound person. Nothing in this chapter shall be construed to prohibit a member of the handicapped person's family from serving as an attendant under this chapter.



Section 21-6-5 - Regional rehabilitation committees.

The Director of the Children’s Rehabilitation Service of the Department of Rehabilitation Services shall establish as many regional rehabilitation committees as he deems necessary. Each such committee shall be made up of (1) a medical specialist, (2) a vocational rehabilitation counselor, (3) a registered nurse, (4) a physical therapist, and (5) a social worker. Each committee member shall be appointed by and serve at the pleasure of the Director of the Children’s Rehabilitation Service. Such committees shall be responsible for the final determination of the eligibility of each applicant for services provided under this chapter and the type and extent of services needed by such applicant.






Chapter 7 - RIGHTS OF BLIND AND OTHERWISE PHYSICALLY DISABLED PERSONS.

Section 21-7-1 - Declaration of policy.

It is the policy of this state to encourage and enable the blind, the visually handicapped, and the otherwise physically disabled to participate fully in the social and economic life of the state and to engage in remunerative employment.



Section 21-7-2 - Right to full use of streets, sidewalks, public buildings, public facilities, etc.

The blind, the visually handicapped, and the otherwise physically disabled have the same right as the able-bodied to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities, and other public places.



Section 21-7-3 - Right to use of public conveyances and transportation facilities, lodging places, places of public accommodation, etc.

The blind, the visually handicapped, and the otherwise physically disabled are entitled to full and equal accommodations, advantages, facilities, and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, streetcars, boats or any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.



Section 21-7-4 - Right of person with a disability to be accompanied by service animal.

(a) For the purposes of this section, the term service animal means any dog that is individually trained to do work or perform tasks for the benefit of an individual with a disability.

(b) Every person with a disability, including a person who is totally or partially blind, hearing-impaired, or diagnosed on the autism spectrum shall have the right to be accompanied by a service animal in any public place, including a public or private school, and any of the places listed in Section 21-7-3. The person may not be required to pay an extra charge for the service animal.

(c) The work or tasks performed by a service animal must be directly related to the handler's disability.

(d) A person training a service animal shall be entitled to the same privileges granted to a person with a disability pursuant to subsection (b).

(e) In the case of a disabled child, including a child diagnosed on the autism spectrum, any aide assigned to assist the child shall be trained with the service animal in basic commands in order to assist the child as a team.

(f) This section does not relieve a person accompanied by a service animal from liability for any damages done to the premises or facilities by the service animal.



Section 21-7-5 - Penalty for denial of or interference with enumerated rights.

Any person, firm, or corporation, or the agent of any person, firm, or corporation, who denies or interferes with admittance to or enjoyment of the public facilities enumerated in Sections 21-7-2 and 21-7-3 or otherwise interferes with the rights of a totally or partially blind or otherwise disabled person under Sections 21-7-2 through 21-7-4 shall be guilty of a misdemeanor.



Section 21-7-6 - Duty of drivers to pedestrians carrying cane or accompanied by guide dog.

The driver of a vehicle approaching a totally or partially blind pedestrian who is carrying a cane predominantly white or metallic in color, with or without a red tip, or using a guide dog, or a person employed by an accredited school for training guide dogs who provides notice through a sign or other method that he or she is training a dog as a guide dog shall take all necessary precautions prescribed by law to avoid injury to the blind pedestrian, and the dog trainer. Any driver who fails to take all necessary precautions shall be liable in damages for any injury caused the pedestrian, or the guide dog trainer.



Section 21-7-7 - Rights of blind persons not using cane or guide dog; failure to use cane or guide dog not evidence of contributory negligence.

A totally or partially blind pedestrian not carrying a cane as described in Section 21-7-6 or any totally or partially blind person not using a guide dog in any of the places, accommodations, or conveyances listed in Sections 21-7-2 and 21-7-3 shall have all of the rights and privileges conferred by law upon other persons, and the failure of a totally or partially blind pedestrian to carry such a cane or of a totally or partially blind person to use a guide dog in any such places, accommodations, or conveyances shall not be held to constitute nor be evidence of contributory negligence.



Section 21-7-8 - Employment by state, political subdivisions of state, public schools, etc.

It is the policy of this state that the blind, the visually handicapped, and the otherwise physically disabled shall be employed in the state service, the service of the political subdivisions of the state, in the public schools, and in all other employment supported in whole or in part by public funds on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved.



Section 21-7-9 - Right to housing accommodations.

(a) Blind persons, visually handicapped persons, and other physically disabled persons shall be entitled to full and equal access, as are other members of the general public, to all housing accommodations offered for rent, lease, or compensation in this state, subject to the conditions and limitations established by law and applicable alike to all persons.

(b) "Housing accommodations" means any real property or portion thereof which is used or occupied or is intended, arranged, or designed to be used or occupied as the home, residence, or sleeping place of one or more human beings, but shall not include any accommodations included within subsection (a) of this section or any single-family residence, the occupants of which rent, lease, or furnish for compensation not more than one room therein.

(c) Nothing in this section shall require any person renting, leasing, or providing for compensation real property to modify his property in any way or provide a higher degree of care for a blind person, visually handicapped person, or other physically disabled person than for a person who is not physically disabled.

(d) Every totally or partially blind person who has a guide dog or who obtains a guide dog shall be entitled to full and equal access to all housing accommodations provided for in this section, and he shall not be required to pay extra compensation for such guide dog, but shall be liable for any damage done to the premises by such guide dog.



Section 21-7-10 - Annual proclamation of White Cane Safety Day.

Each year, the Governor shall take suitable public notice of October 15 as White Cane Safety Day. He shall issue a proclamation in which:

(1) He comments upon the significance of the white cane;

(2) He calls upon the citizens of the state to observe the provisions of the White Cane Law and to take precautions necessary to the safety of the disabled;

(3) He reminds the citizens of the state of the policies with respect to the disabled herein declared and urges the citizens to cooperate in giving effect to them; and

(4) He emphasizes the need of the citizens to be aware of the presence of disabled persons in the community and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort, and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.






Chapter 8 - HEMOPHILIA TREATMENT.

Section 21-8-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) COMMITTEE. The Hemophilia Advisory Committee established by this chapter.

(2) HEMOPHILIA. A bleeding disorder resulting from a genetically determined deficiency factor in the blood, or hereditarily resulting in an abnormal or deficient plasma procoagulant.



Section 21-8-2 - Legislative intent.

In order to foster the health, welfare, and safety of the people of this state and to facilitate the research and treatment of hemophilia and related diseases, it is hereby declared to be the policy of this state to achieve the maximum practical degree of care and treatment for persons suffering from hemophilia and other related diseases.



Section 21-8-3 - Treatment program established.

There is hereby established the Hemophilia Treatment Program in Alabama, to be administered by the Children's Rehabilitation Service of the Department of Rehabilitation Services. Such treatment program shall use the existing facilities and staff of the Children's Rehabilitation Service, as required, for the care and treatment of persons suffering from hemophilia. The Hemophilia Treatment Program shall assist those persons who require continuing treatment with blood, blood derivatives, or a manufactured pharmaceutical product to avoid crippling, hospitalization, or other effects associated with hemophilia, but who are unable to pay for the entire cost of such services on a continuing basis, despite the existence of various types of hospital and medical insurance, Medicare, Medicaid, other government assistance programs, and private charitable assistance.



Section 21-8-4 - Hemophilia Advisory Committee.

The Director of the Children's Rehabilitation Service shall appoint a committee to consult with the Children's Rehabilitation Service in the administration of the program established by this chapter. The committee shall be composed of not more than 12 members representing hospitals, voluntary agencies interested in hemophilia, medical specialists in hemophilia patient care, representatives of adult hemophiliacs and parents of hemophiliacs, and the general public; but no group shall have more than four members on the committee. Each member of the committee shall hold office for a term of four years or until his successor is appointed and qualified; except, that of those members initially appointed, two shall be appointed for one-year terms, three shall be appointed for two-year terms, three shall be appointed for three-year terms, and three shall be appointed for four-year terms. Any vacancy occurring on the committee shall be filled by appointment by the division director for the unexpired term. The committee shall meet at least annually, and at such other times as the chairman or a majority of members deem necessary. Members of the committee shall receive no compensation, but shall be reimbursed, upon proper documentation, for their actual and necessary expenses incurred in the performance of their official duties.



Section 21-8-5 - Duties of Children's Rehabilitation Service.

It is the duty of the Children's Rehabilitation Service, with the advice of the committee, to:

(1) Develop standards for determining eligibility for care and treatment under this chapter.

(2) Assist in the development and expansion of programs for the care and treatment of persons suffering from hemophilia and related diseases, including home care and medical and dental procedures designed to provide maximum control over bleeding.

(3) Extend financial assistance to persons suffering from hemophilia for the purpose of obtaining blood, blood derivatives and concentrates, and other efficacious agents for use in hospital, medical and dental facilities, and in the home.

(4) Institute and carry on community educational programs for the detection of hemophilia and for the counseling of individuals and families.

(5) Conduct educational programs for physicians, dentists, hospitals, regional health departments, and the public concerning the methods of care and treatment for persons suffering from hemophilia.






Chapter 9 - BOARD OF REHABILITATION SERVICES AND DEPARTMENT OF REHABILITATION SERVICES.

Section 21-9-1 - Declaration of policy.

It is the policy of this state to provide rehabilitation services, to the extent needed and feasible within resources available, to eligible children and adults with disabilities throughout the state, so that they may engage in meaningful educational and employment opportunities and live independently to the extent of their capabilities, thereby increasing their social and economic well-being and that of their families, and the productive capacity of this state and nation, also thereby reducing the burden of dependency on families and taxpayers.



Section 21-9-2 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the respective meanings ascribed to them by this section:

(1) BOARD. The Board of Rehabilitation Services.

(2) COMMISSIONER. The Commissioner of the Department of Rehabilitation Services, who shall administer the department.

(3) COMPONENT PROGRAMS. The following programs administered by the department:

a. Children's Rehabilitation Service. A service program that provides educational, medical, and habilitative services including recreational and physical fitness services for children with special health care needs, including coordination and support for their families through statewide community-based programs.

b. Early Intervention Program. A program that provides early intervention services for children, up to the age of three years, who are born with disabling conditions or who are at risk for developmental delay.

c. Adult Vocational Rehabilitation Service. A service program that provides training and employment-related services for persons who have disabilities that present a substantial barrier to employment and who, as a result of services, have a reasonable expectation of becoming employed. This program also offers special services for the sensory impaired, providing employment opportunities for those who have hearing or visual impairments, or both.

d. Business Enterprise Program. A specialized program that provides food service vending employment opportunities for legally blind individuals.

e. Client Assistance Program. A consumer and client advocacy service program designed to provide information and resolve problems or questions related to the provision of rehabilitation services.

f. Governor's Committee on Employment of People with Disabilities. A program that is funded and administered by the Department of Rehabilitation Services to increase awareness, provide information, and reduce barriers to employment for people with disabilities.

g. Homebound Service. A service program that provides nursing, counseling, and attendant care services for persons with severe disabilities to enable them to achieve maximum independence in their home environment.

(4) DEPARTMENT. The Department of Rehabilitation Services, a state department of government directly responsible to the Board of Rehabilitation Services for the direction and supervision of rehabilitation services.



Section 21-9-3 - Transfer of powers, funds, personnel.

(a) All powers, duties, and functions of, and all related records, property, equipment of, and all contractual rights, obligations of, and unexpended balances of appropriations and other funds or allocations of the Division of Rehabilitation Services and the division's component programs of the State Board of Education and the State Department of Education shall be transferred to the Board of Rehabilitation Services and the Department of Rehabilitation Services on or before January 1, 1995.

(b) All funds appropriated to the State Department of Education for fiscal year ending September 30, 1995, for the Division of Rehabilitation Services and the division's component programs, shall be transferred to the Department of Rehabilitation Services for its use during that fiscal year under the same terms and conditions as specified for those funds in any appropriation bill, or as otherwise specified by law.

(c) All personnel positions of the Division of Rehabilitation Services and the division's component programs and personnel in the Division of Computer Services and the Division of Administrative and Financial Services Accounting Section whose responsibilities and assignments are in full-time support of the Division of Rehabilitation Services, shall be transferred to the Department of Rehabilitation Services on January 1, 1995, at a level commensurate with the level of each respective position on December 31, 1994.

(d) The State Board of Education and the State Department of Education shall assist the Board of Rehabilitation Services and the Department of Rehabilitation Services with the highest degree of cooperation to carry out the intent and purpose of this chapter and to achieve an orderly transition.



Section 21-9-4 - Creation, membership.

There is created the Board of Rehabilitation Services consisting of seven members, one from each United States Congressional District, appointed by the Governor and confirmed by the Senate as follows:

(1) Three members shall be individuals with a disability, selected from consumer disability organizations.

(2) One member shall be a parent of a child with a disability.

(3) Three members shall be selected from organizations of business and industry within the state.

The appointed members shall reflect the diversity of the population of the State of Alabama.



Section 21-9-5 - Terms of office.

Of the members first appointed to the Board of Rehabilitation Services: one shall be appointed for a term of seven years; one for a term of six years; one for a term of five years; one for a term of four years; one for a term of three years; one for a term of two years; and one for a term of one year. Thereafter, terms of office shall be seven years, commencing on the first day of October and ending on the thirtieth day of September. No member shall serve more than two full seven-year terms of office. Any member appointed to fill a vacancy shall hold office for the remainder of the unexpired term. A member shall serve until his or her successor takes office or 60 days after the expiration of the term of office, whichever occurs first. No member shall be an employee or elected official of the State of Alabama or a political subdivision thereof.



Section 21-9-6 - Oath, bond.

Before entering upon the duties of office, each member of the board shall take and subscribe to an oath to uphold the Constitution and laws of the United States and this state and to perform the duties of office honestly, faithfully, and impartially. Each member shall give a bond of five thousand dollars ($5,000), with a sufficient surety approved by the State Treasurer. After approval, the bond shall be filed with the Secretary of State. If the bond is executed by a surety company, the premiums shall be paid from funds appropriated and available to the department.



Section 21-9-7 - Reimbursement of expenses.

Each member of the board shall receive travel and per diem compensation for expenses incurred in the conduct of official duties while attending meetings and transacting the business of the board, in accordance with applicable state travel and per diem paid to state employees. The compensation of members shall be paid from funds available to the department in the same manner as other expenses are paid.



Section 21-9-8 - Chair.

The board shall elect a chair from its membership at the first meeting of initial board members on January 15, 1995, and every two years thereafter. A majority of the membership of the board shall constitute a quorum for the transaction of any business. The board shall meet at least quarterly and, at the call of the chair or any four members, shall hold other special meetings. All meetings shall be called by the chair, except the first meeting of initial board members, which shall be called by the Governor.



Section 21-9-9 - Duties of board.

The board shall perform all of the following duties:

(1) Make rules and regulations for the provision of rehabilitation services.

(2) Direct and supervise the expenditure of legislative appropriations for rehabilitation services.

(3) Prescribe qualifications for the commissioner, directors, professionals, and administrative and clerical employees.

(4) Disseminate information concerning and promoting interest in disability and rehabilitation issues among the citizens of Alabama.

(5) Take appropriate action to guarantee rights of and services to people with disabilities.

(6) Delegate to any employee of the department any necessary powers and duties.

(7) Serve as the governing authority of programs administered by the department, including but not limited to: The administration of the state's plan under the "Rehabilitation Act of 1973, as amended"; the Social Security Act, Title V, which relates to children with special health care needs; and the Randolph-Sheppard Vending Stand Act (P.L. 74-732), as amended by P.L. 83-565 and P.L. 93-515, 20 U.S.C., Ch. 6A, Sec. 107.

(8) Accept and hold, invest, reinvest, dispose of, divest, or otherwise use gifts, donations, devises or bequests of money, or real or personal property made for the purpose of furthering rehabilitation services.

(9) Hold, lease, or rent real or personal property and make any repair and improvement on all property under its control that is in the best interest of the department; and, subject to the approval of the Governor, construct, acquire, sell, or convey title to real estate.

(10) Except where otherwise clearly indicated, delegate to the commissioner authority to act and make decisions concerning the management and operation of the department.



Section 21-9-10 - Commissioner.

(a) The Director of the Division of Rehabilitation Services of the State Department of Education shall serve as the initial commissioner of the Department of Rehabilitation Services commencing on January 1, 1995, and shall be provided a contract of employment for a period not to exceed one year.

(b) The board may thereafter appoint a commissioner to serve at its pleasure who shall be the chief executive officer of the department, on a contract basis not exceeding a four-year period.

(c) The board may establish the salary and expense allowance to be paid to the commissioner. The salary and expense allowance shall be paid in installments from the annual appropriation made to the board or the department.

(d) The commissioner shall serve as secretary to the board and shall have the responsibility for the operation, management, control, supervision, maintenance, regulation, and improvement of the department in conformity with policies adopted by the board.

(e) The salary, compensation, procedures, and personnel policies governing employees of the department shall be subject to the rules and regulations adopted and promulgated by the State Personnel Department and merit system as created under Sections 36-26-100 to 36-26-108, inclusive.



Section 21-9-11 - Duties of commissioner.

(a) The commissioner shall direct all matters involving the department in conformance with state and federal law and the policies of the board.

(b) The commissioner shall perform the following specific duties:

(1) Enforce the rules and regulations of the board governing the department's services and programs.

(2) Appoint to positions of employment those professional, clerical, and other assistants, including specialists and consultants, on a full or part-time basis as may be needed. The number of employees, their qualifications, their compensation, and all other expenditures of the commissioner shall be within the limits of a budget approved by the board. The commissioner and all employees of the department shall be entitled to all benefits accruing to merit system employees including the right to accumulate leave and participate in the Teachers' Retirement System under the same terms and conditions as employees of the State Department of Education and the Alabama Community College System.

(3) Prepare, or cause to be prepared, an annual report to the board on activities of the department submitted on the first day of December, or as early thereafter as practicable, for its approval and adoption. The commissioner shall also prepare, or cause to be prepared, all other reports which are required of the board.

(4) Promulgate, with the approval of the board, regulations governing personnel standards, the protection of records and confidential information, the manner and form of filing applications for services, eligibility and investigation for rehabilitation services, procedures for due process, and other regulations necessary to carry out the purposes of this chapter and to conform with state and federal law.

(5) Establish, with the approval of the board, appropriate subordinate administrative units within the department.

(6) Prepare and submit to the board and the Legislature annual reports of activities and expenditures and, before each regular session of the Legislature, coordinate budget requests required for administering this chapter, and provide estimates of the sums to be made available for this purpose from all sources.

(7) Supervise all institutions, offices, programs, and services now existing or hereafter acquired or created under the jurisdiction of the department.

(8) Certify the disbursement of available funds.

(9) Delegate, with the approval of the board, to any officer or employee of the department those powers and duties necessary to effectuate the purposes of this chapter.

(10) Prepare or cause to be prepared, and submit for approval and adoption by the board, legislative measures needed for the further development and improvement of rehabilitation services.

(11) Enter into contracts necessary for the department to carry out its functions. Any personal service contract must be approved by the Legislative Permanent Contract Review Committee prior to such contract becoming effective.

(12) Consult with and advise other state agencies to assist them in meeting the needs of disabled persons more effectively and to achieve maximum coordination among programs for people with disabilities.

(13) Establish advisory councils consistent with the needs of the board and the department.

(14) Support, assist, and cooperate with the Governor's committee on employment of persons with disabilities.

(15) Take any necessary or appropriate action for cooperation with public and private agencies and organizations which may include, but is not limited to the development of:

a. Reciprocal agreements with other states to provide for the vocational rehabilitation of individuals with the states concerned.

b. Contracts or other agreements with public and other nonprofit agencies and organizations for the construction or establishment and operation of community rehabilitation programs and facilities.

c. Cooperative agreements with the federal government for carrying out any federal requirements pertaining to disability and rehabilitation.

d. Requirements necessary to obtain federal funds in the maximum amount and the most advantageous proportion for the state as possible.

(16) Conduct research and demonstration projects, including inquiries concerning the causes of disability and its prevention; provide training and instruction, including the establishment and maintenance of research fellowships and traineeships along with all necessary stipends and allowances; disseminate information; and provide technical assistance relating to disability and rehabilitation.

(17) Plan, establish, and operate programs, facilities, and services relating to disability and rehabilitation.

(18) Establish a program of attendant care and home case management.

(19) Establish and provide consultative services for small business enterprises operated by persons with a substantial impediment to employment, including people who are blind.

(20) Appear before the Permanent Joint Legislative Committee on Finances and Budget for not less than five consecutive years immediately following January 1, 1995.



Section 21-9-12 - Continuation of Board of Rehabilitation Services and Department of Rehabilitation Services; dissolution.

The Board of Rehabilitation Services and the Department of Rehabilitation Services shall automatically continue in existence, but both may be dissolved and all operations restored to the State Board of Education and to the State Department of Education, respectively, by passage of a joint resolution of the Legislature during any session within five years following January 1, 1995.



Section 21-9-13 - Administrative action.

The State Board of Education and the State Superintendent of Education shall take all administrative action, including the transfer of funds, appropriate and necessary to carry out the intent and purpose of this act.



Section 21-9-14 - Office to provide information regarding Americans with Disabilities Act; toll-free telephone number; performance of duties; immunity.

(a) There shall be established at the Department of Rehabilitation Services a toll-free telephone number in an office staffed by an assistant or deputy attorney general to provide information on the rights and responsibilities under the Americans with Disabilities Act. The Attorney General shall appoint either an assistant attorney general or deputy attorney general to staff the office, who shall have experience and knowledge in disability law and related issues. The duties of the office shall include, but not be limited to the following: Public information; referral; public education; training; data collection; and analysis. All records of the office shall be confidential.

(b) All public relations material of the office shall identify the office as an office of an assistant or deputy attorney general. The office may develop forms, records, documents, and other materials as it may deem necessary to perform its duties. The assistant or deputy attorney general shall make an annual report to the Legislature, the Attorney General, and to the Alabama Disability Commission.

(c) The assistant or deputy attorney general and the office staff are prohibited from practicing law and shall have the same immunities against civil damages in the performance of their duties as for other employees or assistants of the Attorney General.









Title 22 - HEALTH, MENTAL HEALTH, AND ENVIRONMENTAL CONTROL.

Title 1 - HEALTH AND ENVIRONMENTAL CONTROL GENERALLY.

Chapter 1 - GENERAL PROVISIONS.

Section 22-1-1 - "State Health Department" defined.

For the purposes of this title, the phrase "State Health Department" shall mean the State Board of Health or the State Committee of Public Health, when acting for the State Board of Health.



Section 22-1-2 - Conflicts between municipal and general health laws.

In the event that any of the provisions of Title 11 of this Code relating to municipal corporations shall be in conflict with any of the provisions of the general health and quarantine laws of the state, the provisions of such general health and quarantine laws shall prevail.



Section 22-1-3 - Control of public health work under county and state boards of health.

No local board of health or other executive body for the exercise of public health functions other than the county board of health shall be established or exist in any county or municipality. No municipality shall have a municipal health officer or other like officer. No board, body or organization or any official or person, acting or claiming to be under any federal authority or acting without claim of federal or state authority shall engage in any public health work except under the supervision and control of the State Board of Health.



Section 22-1-4 - Appointment of subordinate officers and employees; control of expenditures.

In the administration of the public health and quarantine laws of the state, the appointment of all subordinate officers and employees shall be made by the health officer or officers in authority, subject, however, to the approval of the State Board of Health or of a county board of health, in accordance with their respective jurisdictions. All expenditures, except such as are provided for by specific appropriations, shall be under the control of the Governor, the judge of probate and county commission or of the municipal authorities, in the same manner as such expenditures are made under state, county or municipal authority.



Section 22-1-5 - Salaries of public health dentists.

The State Health Officer shall, under the direction of the State Board of Health and with the approval of the State Personnel Board, fix the salaries of dentists holding graduate degrees or certificates in public health, or who are diplomates of a specialty board established by the American Dental Association, in any amount which does not exceed an amount that is $1,000.00 less than the salary of the State Health Officer.



Section 22-1-6 - Public dispensaries treating communicable diseases.

No public dispensary where communicable diseases are treated or diagnosed shall be conducted or maintained otherwise than in accordance with the regulations provided by the State Board of Health.



Section 22-1-7 - Procedure when county health officer, etc., resisted.

If, in the attempt to perform any duty enjoined by any public health law of the State of Alabama or rule or regulation of the State Board of Health, the health or quarantine officer of a county, or his duly authorized representative, shall be forcibly resisted or threatened with forceful resistance, such health officer shall, after conference with the county board of health, if found necessary, make affidavit before any judge of a circuit court, district court, municipal court or the judge of probate of the municipality or county where such resistance occurs or is threatened, whereupon the officer before whom said affidavit has been made shall forthwith issue his warrant directed to the sheriff or to any bonded constable of said county, commanding said sheriff or constable to remove or abate, under the direction of said health officer, said insanitary condition, or source of infection or offensive or indecent material or thing or to remove said afflicted person; and it shall be the duty of said sheriff or constable, to whom said warrant shall be delivered, to promptly execute the same. In executing every such warrant, the said sheriff or constable shall have the right to enter by force into any such lot, piece of ground, house or vessel or upon such pond, lake or stream.



Section 22-1-8 - Penalty for violation of health or quarantine law.

Any person who violates any of the health or quarantine laws, except those for which a special penalty is prescribed, shall be guilty of a misdemeanor.



Section 22-1-9 - Certain county and local laws unaffected by title.

Nothing in this title shall be so construed as to amend or repeal any state quarantine law or any local public health or quarantine law applying to a county. Nothing contained in this title shall be construed to repeal any local law regulating nuisances to the public health.



Section 22-1-11 - Making false statement or representation of material fact in claim or application for payments on medical benefits from Medicaid Agency generally; kickbacks, bribes, etc.; exceptions; multiple offenses.

(a) Any person who, with intent to defraud or deceive, makes, or causes to be made or assists in the preparation of any false statement, representation, or omission of a material fact in any claim or application for any payment, regardless of amount, from the Medicaid Agency, knowing the same to be false; or with intent to defraud or deceive, makes, or causes to be made, or assists in the preparation of any false statement, representation, or omission of a material fact in any claim or application for medical benefits from the Medicaid Agency, knowing the same to be false; shall be guilty of a Class C felony. The offense set out herein shall not be complete until the claim or application is received by the Medicaid Agency or the contractor with the Medicaid Agency or its successor.

(b) Any person who knowingly solicits or receives any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind:

(1) In return for referring an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part by the Medicaid Agency or its agents, or

(2) In return for purchasing, leasing, ordering, or arranging for or recommending purchasing, leasing, or ordering any good, facility, service, or item for which payment may be made in whole or in part by the Medicaid Agency, or its agents shall be guilty of a Class C felony.

(c) Any person who knowingly offers or pays any remuneration including any kickback, bribe, or rebate directly or indirectly, overtly or covertly, in cash or in kind to any person to induce a person to refer an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part by the Medicaid Agency or its agents, or to purchase, lease, order, or arrange for or recommend purchasing, leasing, or ordering any good, facility, service, or item for which payment may be made in whole or in part by the Medicaid Agency, or its agents, shall be guilty of a Class C felony.

(d)(1) Subsections (b) and (c) of this section shall not apply to a discount or other reduction in price obtained by a provider of services or other entity under Medicaid if the reduction in price is properly disclosed and appropriately reflected in costs claimed or charges made by the provider or entity to the Medicaid Agency or its agents, or any amount paid by an employer to an employee who has a bona fide employment relationship with employer for employment in the provision of covered items or services.

(2) Subsections (b) and (c) shall not apply to any payment practice identified as an exception enumerated in 42 C.F.R. 1001.952.

(e) Any two or more offenses in violation of this section may be charged in the same indictment in separate counts for each offense and the offense shall be tried together, with separate sentences being imposed for each offense for which the defendant is found guilty.

(f) No prosecution under this section may be commenced after six years from the date of the completion of the offense.

(g) For the purposes of this section, the term person includes any individual, partnership, corporation, or association.



Section 22-1-12 - Cardiac arrest survival.

(a) The Department of Public Health shall establish a comprehensive cardiac arrest survival plan for the training, credentialing, and certification of primary cardiac care providers in the use of semiautomatic external defibrillators based on national guidelines for life-saving interventions of persons suffering sudden, non-traumatic cardiac arrest promulgated by the National Institutes of Health and the National Heart, Lung, and Blood Institute.

(b) All funds from the appropriation in Act 99-372 of the 1999 Regular Session shall be used to assist in the purchase or acquisition of semiautomatic external defibrillators and training for emergency medical care providers. To be eligible for assistance, emergency medical care providers shall meet standards established by the department.

(c) A Cardiac Arrest Survival Commission consisting of the State Health Officer, the State Emergency Medical Director, three members appointed by the Senate President Pro Tempore, three members appointed by the Speaker of the House, two members appointed by the Governor, and one member appointed by the Alabama Chapter of the American Heart Association shall make all awards of assistance by majority vote. The State Health Officer shall serve as chair of the commission. Assistance may be in the form of equipment awarded outright or purchased with matching funds from the provider. The commission shall establish by majority vote the methodology for making awards to eligible providers.



Section 22-1-13 - Breastfeeding children in public or private locations.

A mother may breastfeed her child in any location, public or private, where the mother is otherwise authorized to be present.



Section 22-1-14 - Licensure Freedom Act.

(a) State licensure requirements for physicians, chiropractors, optometrists, and dentists in this state shall be granted based on demonstrated skill and academic competence. Licensure approval for physicians, chiropractors, optometrists, and dentists in this state may not be conditioned upon or related to participation in any public or private health insurance plan, public health care system, public service initiative, or emergency room coverage.

(b) The licensure of dentists, osteopaths, chiropractors, optometrists, and physicians shall be conducted exclusively pursuant to Chapter 9 of Title 34; Division 1, commencing with Section 34-24-50, of Article 3 of Chapter 24 of Title 34; Article 4, commencing with Section 34-24-120, of Chapter 24 of Title 34; Chapter 22 of Title 34; and Division 1, commencing with Section 34-24-310, of Article 8 of Title 34, respectively.

(c) Physician or optometric licensure shall not be conditioned upon or related to compliance with the "meaningful use" of electronic health records as set forth in C.F.R. Part 170.



Section 22-1-15 - Certification card for persons diagnosed with autism spectrum disorder.

(a) Upon the request of a person medically diagnosed with autism spectrum disorder, or the guardian or caregiver of the person, the Alabama Department of Public Health shall issue a certification card denoting that the person has been medically diagnosed with autism spectrum disorder. The certification card and the person's driver's license may be presented to law enforcement as necessary.

(b) The Alabama Department of Public Health shall establish by rule the proof required to be produced by a person medically diagnosed with autism spectrum disorder who requests a certification card under subsection (a).

(c) The department may collect a reasonable fee for the issuance of the certification card as determined by the department.



Section 22-1-16 - Prescribing, dispensing, and administering auto-injectable epinephrine; liability; reports; rulemaking authority.

(a) As used in this section, the following words shall have the following meanings:

(1) ADMINISTER. The direct application of an epinephrine auto-injector to the body of an individual.

(2) AUTHORIZED ENTITY. Any entity or organization other than a K-12 public school subject to Section 16-1-48, in connection with or at which allergens capable of causing anaphylaxis may be present, including, but not limited to, recreation camps, colleges and universities, day care facilities, youth sport leagues, amusement parks, restaurants, places of employment, and sports arenas.

(3) EPINEPHRINE AUTO-INJECTOR. A single-use device used for the automatic injection of a premeasured dose of epinephrine into the human body.

(4) MEDICAL PRACTITIONER. A physician or other individual licensed under Title 34 authorized to treat, use, or prescribe medicine and drugs for sick and injured humans in this state.

(5) PROVIDE. The supply of one or more epinephrine auto-injectors to an individual. As used in this section, the term should not be construed to include any managerial authority on behalf of the medical practitioner.

(b) A medical practitioner may prescribe epinephrine auto-injectors in the name of an authorized entity for use in accordance with this section, and pharmacists and medical providers may dispense epinephrine auto-injectors pursuant to a prescription issued in the name of any authorized entity. A prescription issued pursuant to this section shall be valid for two years.

(c) An authorized entity may acquire and stock a supply of epinephrine auto-injectors pursuant to a prescription issued in accordance with this section. Epinephrine auto-injectors shall be stored in a location readily accessible in an emergency and in accordance with the epinephrine auto-injector's instructions for use and any additional requirements that may be established by the State Board of Health. An authorized entity shall designate employees or agents who have completed training required by this section to be responsible for the storage, maintenance, control, and general oversight of epinephrine auto-injectors acquired by the authorized entity.

(d) An employee or agent of an authorized entity, or other individual who has completed the training required by this section, may use epinephrine auto-injectors prescribed pursuant to this section to do either of the following:

(1) Provide an epinephrine auto-injector to an individual who the employee, agent, or other individual believes in good faith is experiencing anaphylaxis, or the parent, guardian, or caregiver of the individual, for immediate administration, regardless of whether the individual has a prescription for an epinephrine auto-injector or has previously been diagnosed with an allergy.

(2) Administer an epinephrine auto-injector to any individual who the employee, agent, or other individual believes in good faith is experiencing anaphylaxis, regardless of whether the individual has a prescription for an epinephrine auto-injector or has previously been diagnosed with an allergy.

(e) An employee, agent, or other individual described in subsection (c) or (d) shall complete an initial anaphylaxis training program and shall complete subsequent training programs at least every two years thereafter. Training shall be conducted by a nationally recognized organization experienced in training laypersons in emergency health treatment or an entity or individual approved by the Department of Public Health. The Department of Public Health may approve specific entities or individuals or may approve classes of entities or individuals to conduct training. The entity that conducts the training shall issue a certificate, on a form developed by the Department of Public Health, to each individual who successfully completes the anaphylaxis training program. Training may be conducted online or in person and, at a minimum, shall cover all of the following:

(1) How to recognize signs and symptoms of severe allergic reactions, including anaphylaxis.

(2) Standards and procedures for the storage and administration of an epinephrine auto-injector.

(3) Emergency follow-up procedures.

(f) The following persons shall not be liable for any injuries or related damages that result from any act or omission taken pursuant to this section; provided, however, this immunity does not apply to an act or omission constituting willful or wanton conduct:

(1) An authorized entity that possesses and makes available epinephrine auto-injectors and its employees, agents, and other individuals.

(2) An individual or entity that conducts the training described in this section, but only to the extent the injuries or related damages arise from the training conducted by the individual or entity. Notwithstanding subsection (g), a health care provider who or which administers an epinephrine auto-injector shall be subject to and afforded the protections provided by the Alabama Medical Liability Act, Sections 6-5-480 to 6-5-488, inclusive, and Sections 6-5-540 to 6-5-552, inclusive, and any amendments thereto. The immunity provided in this subsection does not affect a manufacturer's liability regarding the design, manufacture, instructions regarding the use of, or training regarding the use of an epinephrine auto-injector.

(g) All of the following individuals are immune from any civil or criminal liability for actions authorized under this section:

(1) A physician who prescribes or dispenses an epinephrine auto-injector pursuant to this section, or who is consulted pursuant to this section, and who has no managerial authority over the individual administering the epinephrine auto-injector.

(2) A pharmacist who dispenses an epinephrine auto-injector pursuant to this section and who has no managerial authority over the individual administering the epinephrine auto-injector.

(h) The administration of an epinephrine auto-injector in accordance with this section is not the practice of medicine, except for licensed health care professionals, nor is it the practice of another profession that otherwise requires licensure. This section does not alter or replace any other immunity or defense that may be available under state law.

(i)(1) An authorized entity that possesses and makes available epinephrine auto-injectors shall submit to the Department of Public Health, on a form developed by the Department of Public Health, a report of each incident on the authorized entity's premises that involves the administration of an epinephrine auto-injector pursuant to subsection (c). The Department of Public Health shall annually publish a report that summarizes and analyzes all reports submitted to it under this subsection.

(2) The State Board of Health may adopt rules necessary to carry out the intent of this section.



Section 22-1-17 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) For the purposes of this section, over-the-counter spectacles means nonprescription, ready-to-wear magnifying spectacles or glasses that contain spherical convex lenses, uniform in each meridian, which are encased in eyeglass frames and intended to ameliorate the symptoms of presbyopia. The lenses in over-the-counter spectacles may not have a minus power (-) and may not exceed plus three and one-half diopters (+3.50).

(b) The sale of over-the-counter spectacles which do not conform to the definition in subsection (a) is unlawful.

(c) A violation of this section may be enforced by the Board of Optometry, a district attorney, or the Attorney General.



Section 22-1-18 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

In the administration of and provision of benefits for the Children's Health Insurance Plan (ALL Kids), the Alabama Department of Public Health, on and after December 31, 2018, shall provide coverage and reimbursement for the treatment of Autism Spectrum Disorder in the same manner and same levels as health benefit plans.






Chapter 2 - STATE HEALTH AUTHORITIES.

Section 22-2-1 - State Board of Health - How constituted.

The Medical Association of the State of Alabama, as constituted under the laws now in force or which hereafter may be in force, is the State Board of Health.



Section 22-2-2 - State Board of Health - Authority and jurisdiction.

The State Board of Health shall have authority and jurisdiction:

(1) To exercise general control over the enforcement of the laws relating to public health.

(2) To investigate the causes, modes or propagation and means of prevention of diseases.

(3) To investigate the influence of localities and employment on the health of the people.

(4) To inspect all schools, hospitals, asylums, jails, theatres, opera houses, courthouses, churches, public halls, prisons, stockades where convicts are kept, markets, dairies, milk depots, slaughter pens or houses, railroad depots, railroad cars, street railroad cars, lines of railroads and street railroads (including the territory contiguous to said lines), industrial and manufacturing establishments, offices, stores, banks, club houses, hotels, rooming houses, residences and other places of like character, and whenever insanitary conditions in any of these places, institutions or establishments or conditions prejudicial to health, or likely to become so, are found, proper steps shall be taken by the proper authorities to have such conditions corrected or abated.

(5) To examine the source of supply, tanks, reservoirs, pumping stations and avenues of conveyance of drinking water, and whenever these waters are found polluted or conditions are discovered likely to bring about their pollution, proper steps shall be taken by proper authorities to improve or correct conditions.

(6) To adopt and promulgate rules and regulations providing proper methods and details for administering the health and quarantine laws of the state, which rules and regulations shall have the force and effect of law and shall be executed and enforced by the same courts, bodies, officials, agents and employees as in the case of health laws, and a quorum, as provided for by the constitution of the medical association of the State of Alabama, shall be competent to act.

(7) To exercise supervision and control over county boards of health and over county health officers and county quarantine officers in the enforcement of the public health laws of the state in their respective counties, and whenever any such county board of health, county health officer or county quarantine officer shall fail or refuse to discharge its or his duties, said duties may be discharged by the State Board of Health until proper arrangements are made to insure their discharge by said county board of health or said county health officer or said county quarantine officer, as the case may be.

(8) To act as an advisory board to the state in all medical matters and matters of sanitation and public health.



Section 22-2-3 - State Board of Health - Annual report to Governor.

The State Board of Health shall submit to the Governor an annual report of its transactions, in which report recommendations as to needed health legislation may be embodied.



Section 22-2-4 - State Committee of Public Health - How constituted.

There is hereby created a State Committee of Public Health which shall be composed of 12 members of the board of censors of the Medical Association of the State of Alabama and the chairman of the four councils which are created in Section 22-2-9. The medical doctor members of the committee shall be selected by the State Board of Health, one from each of the United States congressional districts and the remainder from the state at large. A majority of the State Committee of Public Health shall elect a chairman and vice-chairman to serve one term of four years. Upon incapacitation or resignation of the chairman, the vice-chairman shall succeed to the chairmanship of the committee. Each member of the State Committee of Public Health shall have one vote, except the chairman who shall vote only in case of a tie. The State Health Officer shall be ex officio secretary to the committee, though not a member thereof, and he shall have no vote.

The members of the committee shall receive per diem at a rate of $100.00 per day or any portion thereof that such committee members shall be in attendance at an official meeting or function of the committee. In addition, each committee member shall receive reimbursement for subsistence and travel in accordance with state law for each day actively engaged in the duties of their office.



Section 22-2-5 - State Committee of Public Health - Prerogatives, powers and duties.

Whenever the words "State Board of Health" are used in this title, or in any chapter or subsection thereof, said words shall mean the "State Committee of Public Health," as created in Section 22-2-4, except when the State Board of Health is in actual session assembled. The State Committee of Public Health, as constituted by this chapter, shall have and possess all the prerogatives and powers and duties heretofore prescribed by law for the State Board of Health and shall act for said board. The State Board of Health may by a three-fifths vote alter or amend any action of the State Committee of Public Health, but only when said board is in session assembled.



Section 22-2-6 - When state committee to act for state board; meetings of state committee.

When the State Board of Health is not in session, the State Committee of Public Health shall act for said board and have and discharge all the prerogatives and duties of said board, including the adoption and promulgation of rules and regulations. Meetings of the State Committee of Public Health shall be held monthly. A majority of the members shall constitute a quorum. Special meetings of the committee may be called by the chairman upon 10 days prior written notice to the members thereof.



Section 22-2-7 - Annual report to Legislature by state committee; requests by same for information.

The State Committee of Public Health and the State Board of Health shall be accountable to the Legislature of Alabama and shall make an annual report to the Legislature. The Legislature, or any committee thereof, may, from time to time, request certain information from the State Board of Health and the State Committee of Public Health, and both groups are hereby directed to lend their full cooperation in response to these requests.



Section 22-2-8 - State Health Officer.

The State Committee of Public Health shall elect an executive officer who shall be a physician licensed in the State of Alabama to be known as the State Health Officer and shall fix his term of office and salary. The qualifications of this individual shall be determined by the State Committee of Public Health. Before entering upon the duties of his office, the State Health Officer shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $5,000.00, for the faithful performance of his duties. The State Health Officer so elected shall, under the direction of the State Committee of Public Health and with the approval of the State Personnel Board, fix the salaries of the medical employees of the State Committee of Public Health. When the State Committee of Public Health is not in session, the State Health Officer, as executive officer of the Department of Public Health, shall act for said committee and shall have and discharge all the prerogatives and duties of said committee. He shall report his actions to the committee at its next meeting after such action is taken, and such action of the State Health Officer shall then be subject to confirmation or modification by the committee. The State Health Officer shall exercise general supervision over county boards of health and county health officers and promptly report to said county boards of health any delinquencies of official duty on the part of said county health officers which may come to his knowledge, keep himself informed in regard to all diseases which may be in danger of invading the state and, as far as authorized by law, take prompt measures to prevent such invasions and keep the Governor and the Legislature informed as to the health conditions prevailing in the state, especially as to outbreaks of any of the diseases enumerated in Chapter 11 of this title, and submit to the Governor and Legislature such recommendations as he deems proper to control such outbreaks.



Section 22-2-9 - Council on Dental Health, Council on Animal and Environmental Health, Council on Prevention of Disease and Medical Care and Council on Health Costs, Administration and Organization - Creation; duties; composition; appointment and terms of members.

(a) There are hereby created four councils to be known as:

(1) The Council on Dental Health;

(2) The Council on Animal and Environmental Health;

(3) The Council on the Prevention of Disease and Medical Care; and

(4) The Council on Health Costs, Administration and Organization.

(b) It shall be the duty of the councils to provide public health information, evaluation of data, research, advice and recommendations to the State Committee of Public Health and perform such other functions as may be appropriate and as requested by the State Committee of Public Health.

(c) The Council on Dental Health shall be composed of five members licensed to practice dentistry in this state and appointed by the Alabama Dental Association. The initial appointment shall be one member for one year, one member for two years, one member for three years, one member for four years and one member for five years.

(d) The Council on Animal and Environmental Health shall be composed of five members as follows:

(1) Three doctors of veterinary medicine appointed by the Alabama Veterinary Medical Association;

(2) One physician appointed by the Medical Association of the State of Alabama; and

(3) One licensed professional engineer, trained and experienced in the environmental disciplines, appointed by the American Consulting Engineers Council of Alabama.

Of the five members of the Council on Animal and Environmental Health, the initial appointments by the Alabama Veterinary Medical Association shall be one for one year, one for three years and one for five years; the initial appointment by the Medical Association of the State of Alabama shall be one for two years and the initial appointment by the American Consulting Engineers Council of Alabama shall be one for four years.

(e) The Council on the Prevention of Disease and Medical Care shall be composed of five members as follows:

(1) Two medical doctors appointed by the Medical Association of the State of Alabama;

(2) One nutritionist appointed by the Alabama Dietetic Association;

(3) One licensed engineer trained and experienced in public health and sanitation appointed by the American Consulting Engineers Council of Alabama; and

(4) One nurse appointed by the Alabama State Nurses Association.

Of the five members of the Council on the Prevention of Disease and Medical Care, the initial appointments by the medical association of the State of Alabama shall be one for one year and one for five years; the initial appointment by the Alabama Dietetic Association shall be one for two years; the initial appointment by the American Consulting Engineers Council of Alabama shall be one for three years and the initial appointment by the Alabama State Nurses Association shall be for four years.

(f) The Council on Health Costs, Administration and Organization shall be composed of six members as follows:

(1) One medical doctor appointed by the Medical Association of the State of Alabama;

(2) One doctor of dentistry appointed by the Alabama Dental Association;

(3) Two representatives of the public who are residents of the State of Alabama appointed by the Governor;

(4) One pharmacist appointed by the Alabama Pharmaceutical Association; and

(5) One hospital administrator appointed by the Alabama Hospital Association.

Of the six members of the Council on Health Costs, Administration and Organization, the initial appointment by the Medical Association of the State of Alabama shall be for one year; the initial appointment by the Alabama Dental Association shall be for two years; the initial appointment of representatives of the public by the Governor shall be for three years; the initial appointment by the Alabama Pharmaceutical Association shall be for four years and the initial appointment by the Alabama Hospital Association shall be for five years.



Section 22-2-10 - Council on Dental Health, Council on Animal and Environmental Health, Council on Prevention of Disease and Medical Care and Council on Health Costs, Administration and Organization - Chairmen; vacancies; meetings; quorum; compensation.

Each such council shall select from among its members, by majority vote, a chairman; and the chairman of each such council, by virtue of his selection as chairman, shall be a member of the State Committee of Public Health with full voting privileges, rights and responsibilities of membership. As each term expires on each council, the designated association or person responsible for the original appointment shall fill the vacancy for a five-year term. Appointees who serve less than five-year terms shall be eligible for reappointment for only one five-year term. A council member who ceases to be a member of the appointing authority or who no longer is a resident of the State of Alabama shall automatically cease to be a member of the council and his unexpired term shall be filled by the original appointing authority. No person shall be eligible for appointment to the State Committee of Public Health or to a council created in Section 22-2-9 who, at the time of his appointment, is 65 years of age. A schedule of meetings for each council shall be established by each council on a quarterly basis, or more frequently, as may be deemed necessary. A majority of the members of each council shall constitute a quorum. The chairman of each council shall serve for a term of two years and may be reelected as chairman for not more than one successive term or for a total of four years as chairman. Members of the four councils as outlined in this section shall serve without compensation, but members may be reimbursed for expenses incurred in connection with attendance at council meetings or authorized business of the council pursuant to Article 2 of Chapter 7 of Title 36.



Section 22-2-11 - Compensation of State Health Department personnel.

Subject to the provisions of the merit system, where applicable, the compensation of all employees, agents or subordinate personnel of the State Health Department shall be determined by the State Health Officer with the approval of the State Board of Health.



Section 22-2-12 - How salaries, costs, and expenses to be paid.

Except as otherwise provided by law, salaries of all employees and the costs of all supplies and other expenses necessary to make operative the provisions of this Code and other statutes administered or enforced by the State Health Department shall be paid by the State Health Department out of the general appropriation made by the Legislature for public health work.



Section 22-2-13 - Recovery of expenses by health officer, sheriff, or bond constable.

When an expense has been incurred by any health officer, sheriff or bonded constable in the execution of the duties required by the provisions of this Code or other statute relating to public health, said health officer, sheriff or bonded constable, as the case may be, shall have the right of action against the person responsible for the said expense for the recovery of the same; but no more than is fair and reasonable shall be recovered, as the court or jury shall determine.



Section 22-2-14 - Penalty for violation of State Board of Health rules or regulations.

Any person who knowingly violates or fails or refuses to obey or comply with any rule or regulation adopted and promulgated by the State Board of Health of this state shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $25.00 nor more than $500.00 and, if the violation or failure or refusal to obey or comply with such rule or regulation is a continuing one, each day's violation, or failure or refusal shall constitute a separate offense and shall be punished accordingly.






Chapter 2A - JOINT DRUG PURCHASE PROGRAM FOR CERTAIN STATE AGENICIES.

Section 22-2A-1 - Legislative findings.

The Legislature of Alabama finds that the high cost of pharmaceuticals is a matter of much concern to this state, especially as the cost and utilization of drug therapy continues to rise. Insofar as this rise represents a trend towards drug therapy in lieu of more invasive and expensive procedures, it represents a positive change. At the same time, increasing drug costs can effectively prevent large numbers of patients from accessing vital medication. The solution to this problem should be market-based. This legislation attempts such a solution by (1) consolidating the state's buying power in the pharmaceutical market, and (2) authorizing the State Health Officer to negotiate rebates and discounts from pharmaceutical manufacturers. The result should be better prices for agencies and departments of the State of Alabama and better access to life-saving drugs for clients, by law, they are mandated to serve.



Section 22-2A-2 - Definitions.

As used in this chapter the following terms shall have the following meanings:

(1) MULTI-STATE POOLING INITIATIVE. A group of two or more states working together to reduce the cost of pharmaceuticals purchased or paid for by those states.

(2) PHARMACEUTICAL or DRUG. Any medicinal substance, preparation, or device recognized by the United States Pharmacopoeia and National Formulary, or any revision thereof, and any substance and preparation intended for external and internal use in the cure, diagnosis, mitigation, treatment, or prevention of disease in humans, and any substance and preparation other than food intended to affect the structure or any function of the human body.

(3) PHARMACEUTICAL PROGRAM. A program administered by the Department of Mental Health, Department of Corrections, Department of Public Health, Department of Youth Services, or the Department of Rehabilitation Services, pursuant to which pharmaceuticals are purchased for use by clients.

(4) STATE AGENCY. The Department of Mental Health, Department of Corrections, Department of Public Health, Department of Youth Services, and the Department of Rehabilitation Services.

(5) SUPPLIER. A wholesaler or manufacturer of pharmaceuticals.



Section 22-2A-3 - Program and procedures; exceptions; competitive bidding.

(a) The State Health Officer may develop, maintain, and implement a program and procedures to do the following: (1) Aggregate or negotiate the purchase of pharmaceuticals for pharmaceutical programs for state agencies, as defined herein, or joining a multi-state pooling initiative, or both, and (2) maximize savings, rebates, and discounts from suppliers on pharmaceutical purchases under any pharmaceutical program enumerated in this chapter. The State Board of Health shall promulgate rules and regulations for the purpose of implementing this chapter with the approval of the chief executive officers of the departments and agencies administering a pharmaceutical program.

(b) Subdivision (1) of subsection (a) shall not apply to state insurance plans that provide reimbursement for the purchase of pharmaceuticals to public employees.

(c) All purchase contracts for pharmaceuticals for pharmaceutical programs for state agencies shall be subject to the applicable state competitive bid requirements and procedures.



Section 22-2A-4 - Applicability of chapter.

Notwithstanding any other provision of law to the contrary, pharmaceutical programs as defined herein shall obtain drugs through the program established pursuant to this chapter, unless a particular pharmaceutical program can purchase its pharmaceuticals at a special rate, which is lower than the savings and rebates that could be realized under this chapter, through an agreement or federal or state government public health program or a contract currently in place for the purchasing of pharmaceuticals by a pharmaceutical program in this state. In the event a contract is currently in place for the purchasing of pharmaceuticals by a pharmaceutical program in this state, the contract shall not be abrogated and shall remain in place until the occurrence of the earlier of the expiration date or the earliest termination date, as applicable.



Section 22-2A-5 - Access to medications by certain clients.

Negotiations pursuant to subdivision (1) of subsection (a) of Section 22-2A-3 shall not restrict access to medications required by clients served by the Department of Mental Health.



Section 22-2A-6 - Medicaid Agency exempt.

The Medicaid Agency shall be exempt from this chapter.



Section 22-2A-7 - Disposition of funds.

All rebates and savings specifically realized shall be deposited in the General Fund of the state.






Chapter 3 - LOCAL HEALTH AUTHORITIES.

Section 22-3-1 - County boards of health - How constituted.

The boards of censors of county medical societies in affiliation with the Medical Association of the State of Alabama and organized in accordance with the provisions of its constitution, as it now or may hereafter exist, are constituted county boards of health of their respective counties, including all incorporated municipalities therein, but shall be under the general supervision and control of the State Board of Health. Whenever the name "county committee of public health" or other name or expression referring to the county committee of public health, as such, occurs in the Code of Alabama or any other statute law of the State of Alabama, or in the constitution of the Medical Association of the State of Alabama or in the constitution of the medical society of a county in the State of Alabama, said name or expression shall include and mean the county board of health provided for in this section. The presiding officer of each county commission shall be a member of the county board of health in his county.



Section 22-3-2 - County boards of health - Duties generally.

It shall be the duty of the county boards of health in their respective counties and subject to the supervision and control of the State Board of Health:

(1) To supervise the enforcement of the health laws of the state, including all ordinances or rules and regulations of municipalities or of county boards of health or of the State Board of Health, and to supervise the enforcement of the law for the collection of vital and mortuary statistics and to adopt and promulgate, if necessary, rules and regulations for administering the health laws of the state and the rules and regulations of the State Board of Health, which rules and regulations of the county boards of health shall have the force and effect of law and shall be executed and enforced by the same bodies, officials, agents and employees as in the case of health laws;

(2) To investigate, through county health officers or quarantine officers, cases or outbreaks of any of the diseases enumerated or referred to in Section 22-11-1 and to enforce such measures for the prevention or extermination of said diseases as are authorized by law;

(3) To investigate, through county health officers or quarantine officers, all nuisances to public health and, through said officers, to take proper steps for the abatement of such nuisances;

(4) To exercise, through county health officers or quarantine officers, special supervision over the sanitary conditions of schools, hospitals, asylums, jails, theatres, opera houses, courthouses, churches, public halls, prisons, markets, dairies, milk depots, slaughter pens or houses, railroad depots, railroad cars, dining cars, street railroad cars, lines of railroads and street railroads (including the territory contiguous to said lines), airports, industrial and manufacturing establishments, offices, stores, banks, club houses, hotels, rooming houses, residences and the sources of supply, tanks, reservoirs, pumping stations and avenues of conveyance of drinking water and other institutions and places of like character and, whenever insanitary conditions are found, to use all legal means to have the same abated;

(5) To elect a county health officer, subject to the approval of the State Committee of Public Health, who shall devote all of his time to the duties of his office and to fix his term of office at not less than three years in such counties of the state as shall, through their proper authorities, make appropriations for full-time public health service. No county health officer elect shall assume office until his election shall have been approved by the State Committee of Public Health, and if such committee refuses to approve his election, another county health officer shall be forthwith elected. The jurisdiction of such officer shall extend to all parts of the county, including all incorporated municipalities; and should the health officer so elected neglect or fail faithfully to perform any of the duties which are lawfully prescribed for him or if he fails or refuses to observe or conform to the rules, regulations or policies of the State Board of Health, the State Health Officer shall remove said county health officer from office. When any county health officer shall be so removed, he shall have the right to appeal to the State Committee of Public Health, and when such appeal has been taken, said committee shall investigate fully the causes for which he was removed from office. If six members of said committee vote to affirm the action of said State Health Officer, then his action shall be affirmed; otherwise, it shall be reversed; and

(6) Whenever two or more counties, acting through their respective county commissions, shall agree to appropriate proportionately from the funds of their respective counties a sufficient sum to provide a district health department, then the county boards of health of these respective counties shall meet in joint session and elect a full-time health officer and fix his term of office at not less than three years. The full-time health officer shall devote all of his time to the duties of his office in the district for which he is elected. No full-time health officer elected under the authority of this subdivision shall assume office until his election shall have been approved by the State Committee of Public Health, and if such committee refuses to approve his election, another district health officer shall forthwith be elected. The jurisdiction of such officer shall extend to all parts of each county in the district, including all incorporated municipalities in the several counties composing such district, and he shall be subject to removal as provided in subdivision (5) of this section. The salary of district health officers shall be fixed in the same manner as those of county health officers. Wherever the term "county health officer" occurs in this chapter, it shall be construed as applying likewise to district health officers.



Section 22-3-3 - County boards of health - Authority to receive, hold, etc., money, real estate, etc.

In addition to all other authority now granted them by law, county boards of health are hereby authorized to solicit, receive and hold gifts, devises and bequests of money, real estate and other things of value to be used in the support, development and carrying on of their work.



Section 22-3-4 - County health officers - Powers.

The county health officer, elected as provided in Section 22-3-2, shall devote all of his time to official work and shall, under no circumstances, engage in private practice. He shall, under the direction of the State Health Officer and the county board of health, have sole direction of all sanitary and public health work within the county, including incorporated municipalities, and shall employ for his assistants, subject to the provisions of the appropriate merit system, such number of physicians, nurses, clerks, inspectors and other employees as are found necessary to accomplish the work. The county health officer may remove from office any assistant or employee, subject to the rules of the appropriate merit system.



Section 22-3-5 - County health officers - Duties generally.

It shall be the duty of the county health officer:

(1) To exercise, subject to the advice of the county board of health in accordance with the health laws of the state, general supervision over the sanitary interests of the county; and, should he discover any cause of disease or the existence of any condition detrimental to the health of the people, he shall, so far as authorized by law, compel the removal or abatement of the same; and, should no authority for removal or abatement exist, he shall report the fact to the county board of health, adding such recommendations as to special action as he may deem proper;

(2) To make personal and thorough investigation of the first case or early cases of any diseases suspected of being or known to be any one of those enumerated in Chapter 11 of this title that may come to his knowledge or be reported to him; and, should he decide such case or cases to be one of those enumerated in said chapter and in imminent danger of spreading, he shall, in accordance with the law, institute immediate measures to prevent the spread of such disease and shall forthwith report the facts to the chairman of the county board of health and to the State Health Officer. He shall cause to be kept accurate records regarding the incidence, cause, source and results of all such outbreaks. Said records are to be kept on file in the office of the county health departments of the several counties in which such outbreaks occur or in the State Health Department when necessary. Said records, when certified to by the county health officer or his successor in office under oath, shall be accepted as evidence of the facts set forth in the record by the courts;

(3) To visit all jails, whether county or municipal, and to make careful investigation as respects the drinking water, food, clothing and bedding supplied to prisoners and as to the ventilation, air space, heating and bathing facilities, drainage, etc., of these institutions; and, when any of said supplies are found to be inadequate in quantity or deficient in quality or any of said conditions insanitary, the county health officer shall make in writing a report thereof to the judge of probate and the county commission or the proper municipal authorities, as the case may be; whereupon, said judge of probate and county commission, or the proper municipal authorities, as the case may be, shall carry out whatever recommendations are made by the county health officer, and said health officer shall forward duplicates of his reports to the State Health Officer. In the event of failure of compliance with said recommendations, it shall be the duty of the proper state authorities to take appropriate action.

He shall visit, as the need dictates, all places where the public gathers and the county courthouse and any other public building belonging to the county; should he find insanitary conditions existing, he shall report the same to the county commission, and the county commission shall remedy the insanitary conditions in accordance with the recommendations of the county health officer;

(4) To transmit to the State Board of Health by the tenth day of each month all original birth, stillbirth and death certificates and reports received by him from registrars, hospitals and other institutions for the preceding month; also any delayed certificates received by him during the month and such other weekly and monthly reports as may be required;

(5) To make to the county board of health and county commission a periodic report of activities and accomplishments;

(6) To appear before the grand jury as required by that body and to report all violations of the health laws of the state;

(7) In case of a contemplated absence from the county by the county health officer or in case of his disability from any cause of a character so as to interfere with the discharge of his official duties, he shall notify the chairman of the county board of health and the State Health Officer of such condition; and he shall, in writing, name a member of the county medical society who is acceptable to the county board of health to act for him during his absence or disability; but his absence or disability shall not be for longer than 30 days, unless he first obtains the approval of the State Health Officer;

(8) To be present at all meetings of the county board of health for the purpose of keeping that body fully informed as to health conditions prevailing in the county; and to likewise keep the county commission informed on such matters as said commission may deem proper;

(9) To attend all conferences of county health officers which may be called by the State Health Officer;

(10) To discharge such other health functions as are or may be required of him by law;

(11) To occupy an office to be provided by the county commission, and the county commission shall appropriate from the revenue of the county such sums as are found necessary to furnish and equip the office of the county health officer with all necessary supplies and furnish all necessary staff, transportation and other expenses of the county health officer and shall appropriate, from the revenues of the county, money for the prosecution of public health work which has been recommended by the county health officer and endorsed by the county board of health and approved by said county commission;

(12) To make all necessary visits required to identify hazards to public health and to ensure that appropriate control measures are being enforced;

(13) To inspect the schools of the county at least once annually, with the view of seeing that they are supplied with pure drinking water and surrounded by sanitary conditions in all respects, especially to investigate whether or not said schools are equipped with adequate disposal facilities; further, to promote health education within the school system with the concurrence of the appropriate educational authorities;

(14) To teach the proprietors of restaurants, dairies, grocery houses, hotels, lunch stands, etc., the importance of protecting all food products from dust and insects of every kind and to require the proper protection of food products by glass cases, screens or other devices approved by the county board of health, and to impress upon the people of the county the importance of similar protection in their own homes;

(15) To teach the people of the county by lectures, newspaper articles and demonstrations the causes, modes of propagation and of prevention of diseases, with special reference to the spread of disease by flies, mosquitoes, rats, fleas, ticks and other vermin; also, the importance of protecting their houses against these purveyors of disease;

(16) To teach the people of the county how to maintain sanitary conditions in and around their homes, especially how to supply themselves with pure drinking water and pure milk, and also how to provide adequate sewage disposal systems;

(17) To attend meetings of the county commission, from time to time or whenever so requested, for the purpose of giving said commission all desired information as respects the public health interests of the county; and

(18) To prepare and file for permanent record with the county commission an annual statement of receipts and disbursements of his unit; said statement may be reasonably condensed but shall be sworn to, shall be open to public inspection at all times and shall reveal the salary and/or other compensation of the county health officer and all other persons paid from funds of the unit, each listed separately. The statement shall set out the amounts received by the unit from each source of its revenue and shall be filed within not more than 90 days following the close of the unit's fiscal year.



Section 22-3-6 - County health officers - Salary.

The salary of the county health officer shall be fixed by the appropriate merit system, and shall be payable from funds available to the county for this purpose; provided, that in those counties in which a budget has been provided and agreed upon by the state, county or other contributing agencies, it may be paid out of said budget, by or under the direction of the State Board of Health, as other claims are paid out of said budget.



Section 22-3-7 - County health officers - Bond.

The health officer of a county shall enter into bond, with sufficient sureties, payable to the State Health Officer and the judge of probate of the county, in the amount of $10,000.00, with condition for the faithful performance of all such duties as are or may be required of him by law.



Section 22-3-8 - County quarantine officers.

There shall be in each county having no health officer a county quarantine officer, who shall be a licensed physician and who shall be appointed by the State Committee of Public Health on the recommendation of the county board of health, whose tenure of office shall expire on the election of a county health officer; provided, that in no event shall his term of office extend more than three years from the date of his appointment; and provided further, that the State Committee of Public Health shall have power to remove a quarantine officer at any time, in its judgment, the public good requires such removal. The salary of the county quarantine officer shall be fixed, at not exceeding $125.00 per month, by the county commission and shall be paid in monthly installments from funds available to the county for this purpose. The county quarantine officer shall, under the supervision and control of the state health officer and county board of health, perform all the duties in connection with the isolation, quarantine and control of cases of infectious and contagious diseases that are required of full-time county health officers.



Section 22-3-9 - Appointment of sanitary officers.

In counties in which there are no health officers, and in counties in which, although there are health officers, adequate provision has not, in the opinion of the State Board of Health, been made for the proper notification, investigation and control of notifiable diseases and in localities in which the local health authorities fail to carry out the provision of the health laws of the state and the rules and regulations of the State Board of Health, the State Board of Health may appoint properly qualified sanitary officers to act as local health officers and to prevent the spread of disease in, and from, such localities and to enforce said laws, rules and regulations.



Section 22-3-10 - Tax to establish and maintain county health officer and health department.

The county commission of each county shall in its discretion be authorized to levy annually a special county tax, being a part of the general county tax of one half of one per centum per annum, in an amount sufficient to establish and maintain a full-time county health officer and county health department and for the prosecution of public health work within the county. The proceeds of said tax, when levied and collected, shall be placed in a separate fund and shall be used for no other purpose except that for which said tax is levied and collected. Such tax, and the proceeds thereof, may be anticipated by temporary loan certificates, and, when anticipated, all of such proceeds shall be deposited in the special county health fund or shall be deposited to the credit of the State Health Officer for the exclusive use of the maintenance of a full-time county health officer and full-time county health department within the county. This section is not exclusive, but is cumulative and remedial, and it shall not be construed to interfere with counties now operating or desiring to operate under mandatory laws relating to full-time health service.



Section 22-3-11 - Appropriations by municipalities for public health work.

Each incorporated municipality having a population of 5,000 or more, according to the last federal census, in counties which have provided for a health officer shall provide a sufficient sum of money properly to safeguard the public health and promote sanitation within the corporate limits of the municipality, and all municipalities may make appropriations especially for public health work.



Section 22-3-12 - Payment of health department claims, etc., out of county or municipal budgets.

In all counties or municipalities which have provided, or which have aided in providing, a budget out of which the claims, demands and expenses of the health department shall be paid, then such claims and demands of the health department shall not be a claim against the county or municipal treasury, but shall be paid out of the budget or funds, provided the county or municipality has paid into the budget its aliquot, or required part, of such budget.






Chapter 3A - ALABAMA PUBLIC HEALTH FINANCE AUTHORITY.

Section 22-3A-1 - Legislative findings and declarations.

The Legislature hereby finds and declares that it is necessary, desirable and in the public interest that additional facilities be made available in this state for public health purposes. It is the intention of the Legislature by the passage of this chapter to authorize the formation of a public corporation for the purposes of providing for the acquisition, construction, improvement and equipment of public health facilities and to improve such existing facilities for use by the State Board of Health and county board(s) of health throughout this state in carrying out the duties and powers imposed upon or vested in them; to authorize the said corporation to provide for payment of the costs of the said facilities by the issuance of bonds of the corporation; and to pledge the proceeds of such bonds and other revenues that may be available to it for payment of the debt service on said bonds.



Section 22-3A-2 - Definitions.

The following words and phrases used in this chapter, unless the context clearly indicates otherwise, shall have the following respective meanings:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this chapter.

(2) BONDS. The bonds issued under the provisions of this chapter.

(3) COUNTY BOARD(S) OF HEALTH. County board(s) of health provided for in Chapter 3 of Subtitle 1 of Title 22.

(4) DIRECTORS. The board of directors of the authority.

(5) GOVERNMENT SECURITIES. Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligation of, or unconditionally guaranteed by, the United States of America or in specified portions thereof (which may consist of the principal thereof or the interest thereon).

(6) PERMITTED INVESTMENTS. (i) Government securities; (ii) bonds, debentures, notes or other evidences of indebtedness issued by any of the following agencies: Bank for Cooperatives; Federal Intermediate Credit Banks; Federal Financing Bank; Federal Home Loan Banks; Federal Farm Credit Bank; Export-Import Bank of the United States; Federal Land Banks, or Farmers Home Administration or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof; (iii) bonds, notes, pass through securities or other evidences of indebtedness of Government National Mortgage Association and participation certificates of Federal Home Loan Mortgage Corporation; (iv) full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service; (v) public housing bonds issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States of America; (vi) time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation, provided that, to the extent such time deposits are not covered by federal deposit insurance, such time deposits (including interest thereon) are fully secured by a pledge of obligations described in clauses (i), (ii), (iii), and (v) above, which at all times have a market value (exclusive of accrued interest) not less than the amount of such bank time deposits required to be so secured and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Corporation for structured financings, (vii) repurchase agreements for obligations of the type specified in clauses (i), (ii), (iii), and (v) above, provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value (exclusive of accrued interest) at least equal to the purchase price of such repurchase agreements, which are held by a depository satisfactory to the State Treasurer in such manner as may be required to provide a perfected security interest in such obligations, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Corporation for structured financings; and (viii) uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service.

(7) PUBLIC HEALTH FACILITIES. Land, buildings, other improvements to realty, machinery, equipment and any other property of a similar nature which is or may be used by or useful to the State Board of Health or any county board of health in providing the public health services for which provision is made in Chapter 3 of Subtitle 1 of Title 22, and includes alterations, modifications, improvements to and equipment for facilities now owned or operated by the State Board of Health or any county board of health.

(8) STATE. The State of Alabama.

(9) STATE BOARD OF HEALTH. The State Board of Health provided for in Chapter 2 of Subtitle 1 of Title 22.

The definitions hereinabove set forth shall be deemed applicable whether the words defined are used in the singular or the plural. Any pronoun or pronouns used herein shall be deemed to include both the singular and the plural and to cover all genders.



Section 22-3A-3 - Creation of corporation; members.

The State Health Officer, the Governor or his designee, the Director of Finance of the state, the State Treasurer, one member of the state Senate to be appointed by the President of the Senate (which member may be the President of the Senate), and one member of the House of Representatives to be appointed by the Speaker of the House of Representatives (which member may be the Speaker of the House of Representatives) may become a public corporation with the powers hereinafter provided by proceeding according to the provisions of Section 22-3A-4.



Section 22-3A-4 - Application.

To become a corporation, the State Health Officer, the Governor or his designee, the Finance Director of the state, the State Treasurer, the member representing the House of Representatives, and the member representing the Senate shall present to the Secretary of State an application signed by them which shall set forth:



Section 22-3A-5 - Certificate of incorporation.

When the application has been made, filed, and recorded as herein provided, the applicants shall constitute a public corporation under the name proposed in the application. The Secretary of State shall make and issue to the applicants a certificate of incorporation under the Great Seal of the state and shall record the certificate with the application. No fees or compensation shall be paid to the Secretary of State for any service rendered or work performed in connection with the authority, its incorporation, dissolution or records.



Section 22-3A-6 - Members; officers; terms; records; meetings; appointment of Governor's designee.

(a) The applicants named in the application and their respective successors in office shall constitute the members of the authority. The State Health Officer shall be the president of the authority, the Governor or his designee shall serve as vice-president of the authority, the Director of Finance of the state shall serve as secretary of the authority, and the State Treasurer shall be the treasurer of the authority. The State Treasurer shall act as custodian of the funds of the authority and shall pay the principal of and the interest and premium (if any) on the bonds of the authority out of the funds hereinafter provided for. The State Treasurer shall act as paying agent with respect to any series of bonds issued under this chapter.

(b) The service of each of the Governor, the State Health Officer, the Director of Finance and the State Treasurer as a member of the authority and as an officer thereof shall begin and end concurrently with the beginning and end of his or her tenure in such office. Should any of the Governor, the State Health Officer, the Director of Finance or the State Treasurer cease to hold office by reason of death, resignation, expiration of his or her term of office, or for any other reason, then his or her successor in office shall take his or her place as a member and officer of the authority.

(c) The member of the authority representing the Senate and the member of the authority representing the House of Representatives shall each serve a term as a member of the authority commencing with his or her appointment by the president of the Senate or the Speaker of the House of Representatives, as the case may be, and ending with the legislative term during which he or she was appointed; provided that each of such members shall continue to serve as a member of the authority beyond his or her legislative term, even though he or she may not have been reelected to the house of the Legislature from which he or she was originally appointed, until a successor shall be appointed by the president of the Senate or the Speaker of the House of Representatives, as the case may be. A member of the authority who previously represented either the Senate or the House of Representatives shall be eligible for reappointment as a member of the authority, without limit as to number of successive terms, if at the time of any such reappointment he is a member of the house of the Legislature which he is to represent. Should any appointed member of the authority resign from the authority, or cease for any reason to hold office as a member of the house of the Legislature from which he or she was originally appointed, a successor member shall be appointed for the unexpired term of such member, or for a new term if the term of such member had expired, by the same officer of the Legislature who originally appointed such member.

(d) The members of the authority shall constitute all the members of the board of directors of the authority, and the presence of any four members of the directors shall constitute a quorum for the transaction of business. No member, officer or director of the authority shall draw any compensation in addition to that now authorized for any service he or she may render or for any duty he or she may perform in connection with the authority. All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority, shall be signed by each of the directors, and shall be recorded in a substantially bound book which shall be kept in the office of the Director of Finance. When certified by the secretary of the authority, copies of such proceedings shall be received in all courts as prima facie evidence of the matters and things therein certified. The board of directors of the authority shall meet at the call of the president of the authority upon five days' written notice to each of the members.

(e) If the Governor designates someone other than himself to serve as a member of the authority, the term of said designee, who shall serve at the pleasure of the Governor, shall commence with his or her appointment by the Governor. A successor designee may be appointed within 30 days after the new term of the Governor or his successor in office shall commence.



Section 22-3A-7 - Powers of authority.

The authority shall have the following powers among others specified in this chapter:

(1) To have succession by its corporate name until dissolved as provided in this chapter;

(2) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties thereto;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To make and alter all needful bylaws, rules and regulations for the transaction of the authority's business and the control of its property and affairs;

(5) To provide for the acquisition, construction, installation, equipping, operation and maintenance of public health facilities, including the equipping and improvement of existing public health facilities, and to vest title to such facilities or to cause or permit title to such facilities to be vested in the authority, the State Board of Health or county board(s) of health, as the directors shall determine;

(6) To receive, take and hold by sale, gift, lease, devise or otherwise, real and personal property of every description, and to manage the same;

(7) To acquire by purchase, gift, lease or the exercise of the power of eminent domain, or by any other lawful means, any real, personal or mixed property, and to sell, exchange, donate, transfer, or convey any or all of its properties, all as the authority shall determine to be necessary or desirable for the accomplishment of the purposes of this chapter;

(8) To borrow money and issue its bonds in evidence thereof subject to the provisions of this chapter;

(9) To anticipate by the issuance of its bonds the receipt of the revenues herein appropriated and pledged or herein authorized to be pledged by the authority, all in the manner hereinafter provided;

(10) As security for payment of the principal of and the interest and premium (if any) on its bonds, to pledge any funds or revenues from which its bonds may be made payable, including the proceeds of the appropriations and pledges herein provided for and to arrange for and provide such additional security for its bonds, including, but not limited to, letters of credit, bond insurance policies, surety bonds, all as the board of directors shall determine to be necessary or desirable;

(11) To make and enter into such contracts, leases, agreements and other actions as may be necessary or desirable to accomplish any corporate purpose and to exercise any power necessary for the accomplishment of the purposes of the authority or incidental to the powers expressly set out herein;

(12) To appoint and employ such attorneys, accountants, financial advisors, underwriters, trustees, depositories, registrars, fiscal agents and other advisors, agents and independent contractors as may, in the judgment of the directors, be necessary or desirable; and

(13) To do all other acts and things necessary or convenient to carry out the provisions of this chapter.



Section 22-3A-8 - Issuance of bonds.

For the purposes of acquiring, constructing, installing and equipping public health facilities, the authority is hereby authorized to issue and sell from time to time its bonds, which bonds may be in the form of interest-bearing bonds or noninterest-bearing bonds. Other than refunding bonds, the aggregate principal amount of bonds issued under this chapter shall not exceed $45,000,000.00; provided, however, that, if the authority determines that the total net amount of bond proceeds available to provide funds for paying the costs of acquiring, constructing, improving, and equipping public health facilities (excluding underwriting discount, other issuance expenses and 10 percent of the principal amount of such bonds to be used to capitalize or fund a debt service reserve fund as authorized by Section 22-3A-16(b)), plus the interest income, not exceeding $2,000,000.00, earned on such net amount of bond proceeds pending expenditure thereof, will be less than $45,000,000.00, the aggregate principal amount of bonds issued under this chapter may be increased by the authority to such amount as will permit the authority to receive such net bond proceeds and such interest income (not exceeding $2,000,000.00) thereon totaling $45,000,000.00. The determination of the estimated issuance expenses, underwriting discount and projected expenditure schedule necessary to calculate the additional principal amount of bonds (if any) to be issued under this section shall be made by the authority.



Section 22-3A-9 - Form of bonds; redemption option.

The bonds, which may be issued in one or more series, shall be in such forms and denominations and of such tenor and maturities, shall, if issued as interest-bearing bonds, bear such rate(s) of interest and be payable and evidenced in such manner, shall be payable in such installments at such time(s) and at such place(s), and may contain such other provisions not inconsistent with this chapter, all as may be provided in the resolution(s) of the directors under which the bonds are authorized to be issued; provided that none of the bonds shall have a specified maturity date later than 20 years after its date. At its election, the authority may retain in the resolution(s) under which any of the bonds are issued an option to redeem all or any thereof and at such redemption price(s) and after such notice(s) and on such dates and subject to such terms and conditions as may be set forth in said resolution(s) and as may be briefly recited in the bonds with respect to which such option of redemption is retained.



Section 22-3A-10 - Authentication of bonds.

The bonds shall be signed by the president of the authority and attested by its secretary; and a facsimile of the signatures of both of said officers may be printed or otherwise reproduced on any of the bonds in lieu of being manually signed if the proceedings under which the bonds are issued provides for the manual authentication of such bonds by a trustee or paying agent or by named individuals who are employees of the state and who are assigned to the Department of Finance or Office of the State Treasurer. The seal of the authority shall be impressed on the bonds, and a facsimile of said seal may be printed or otherwise reproduced on any of the bonds in lieu of being manually impressed thereon. Delivery of bonds so executed shall be valid notwithstanding any changes in officers subsequent to the signing of such bonds.



Section 22-3A-11 - Sale of bonds.

Bonds of the authority (including refunding bonds) may be sold at such price(s) and at such time(s) as the directors may consider advantageous, either at public sale through competitive bidding or by private sale through negotiation with the prospective purchaser. The authority may fix the terms and conditions under which each sale of bonds may be held. The authority may pay out of the proceeds from the sale of the bonds all expenses, including, but not limited to, fees, premiums, discounts, insurance premiums and commissions and letters of credit or other credit enhancement fees, as the directors may deem necessary or advantageous. Neither a public hearing nor consent by the State Department of Finance or any other department or agency shall be a prerequisite to the issuance of any of the bonds. All bonds issued by the authority shall contain a recital that they are issued pursuant to the provisions of this chapter, which recital shall be conclusive evidence that the said bonds have been duly authorized pursuant to the provisions of this chapter.



Section 22-3A-12 - Nature of bonds.

The bonds shall not be general obligations of the authority but shall be limited obligations payable solely from one or more specified sources, including, but not limited to, the revenues and funds appropriated and pledged therefor or authorized to be pledged therefor in Section 22-3A-16 as security for the payment of the principal of and the interest and premium (if any) on the bonds issued by it under this chapter. All series of bonds issued pursuant to this chapter, including refunding bonds, shall be issued on a parity, without preference or priority between the bonds of any series, with respect to the security for the payment of the principal of and the interest on such bonds. All bonds issued by the authority pursuant to the provisions of this chapter shall be solely and exclusively obligations of the authority and shall not be an obligation or debt of the state. The bonds shall be construed to be negotiable instruments although payable solely from one or more specified sources as herein provided.



Section 22-3A-13 - Tax exemption; use of bonds as security; investment in bonds.

The bonds and the income therefrom shall be exempt from all taxation in the state. Any of the bonds may be used by the holder thereof as security for the deposit of any funds belonging to the state or to any instrumentality or agency of the state in any instance where security for such deposits may be required. Unless otherwise directed by the court having jurisdiction thereof, or by the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred and with the exercise of reasonable business prudence, invest trust funds in any of the bonds.



Section 22-3A-14 - Refunding bonds.

(a) Any bonds issued by the authority under this chapter may from time to time thereafter be refunded by the issuance of refunding bonds of the authority; provided, however, that no refunding bonds shall be issued unless the present value of all debt service on the refunding bonds (computed with a discount rate equal to the true interest rate of the refunding bonds and taking into account all underwriting discount and other issuance expenses) shall not be greater than 95 percent of the present value of all debt service on the bonds to be refunded (computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such bonds) determined as if such bonds to be refunded were paid and retired in accordance with the schedule of maturities (considering mandatory redemption as a scheduled maturity) provided at the time of their issuance. Provided further that the average maturity of the refunding bonds, as measured from the date of issuance of such refunding bonds, shall not exceed by more than three years the average maturity of the bonds to be refunded, as also measured from such date of issuance, with the average maturity of any principal amount of bonds to be determined by multiplying the principal of each maturity by the number of years (including any fractional part of a year) intervening between such date of issuance and each such maturity, taking the sum of all such products, and then dividing such sum by the aggregate principal amount of bonds for which the average maturity is to be determined. Any such refunding bonds may be issued whether the bonds to be refunded shall have then matured or shall thereafter mature, and such refunding may be effected either by sale of the refunding bonds and the applications of the proceeds thereof to the payment or redemption of the bonds so refunded or by exchange of the refunding bonds for those to be refunded thereby. The holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable, or if they are called for redemption, prior to the date on which they may be redeemed by the authority according to their terms. Any refunding bonds may be issued in such aggregate principal amount as the authority shall deem necessary to effect such refunding.

(b) The proceeds derived from any sale of refunding bonds remaining after payment of the expenses of their issuance shall be applied in accordance with the proceedings of the authority under which such refunding bonds are issued. Pending the application of said proceeds to the purchase, redemption or payment of such outstanding bonds, the said proceeds may be invested in permitted investments pursuant to a trust agreement providing for the future application of such proceeds to the purchase, redemption or payment of such outstanding bonds. Bonds refunded prior to their maturity with the proceeds of refunding bonds shall be deemed not outstanding if the authority, in the proceedings under which such refunding bonds are issued, establishes a trust fund consisting of cash or government securities, or both, sufficient to pay in accordance with the provisions of such trust fund when due, the entire principal of and the interest and premium (if any) on the refunded bonds; provided that such government securities shall not be subject to redemption prior to their maturities other than at the option of the holder thereof. Upon the establishment of such a trust fund, the refunded bonds shall no longer be deemed to be outstanding, shall no longer be secured by the funds pledged therefor in Section 22-3A-16, shall no longer be obligations of the authority, and shall be secured solely by and payable from the moneys and investments deposited in such trust fund.



Section 22-3A-15 - Disposition of proceeds of bonds; Public Health Facilities Building Fund; powers of authority; improvement and construction defined; supervision; bidding.

(a) The proceeds of the bonds, other than refunding bonds, remaining after paying the expenses of their sale and issuance shall be turned in to the State Treasury and all income derived from the investment of said proceeds (including income from the investment of proceeds held in the Debt Service Reserve Fund to the extent provided in the resolution, trust indenture or other documents pursuant to which the bonds shall be issued) shall be carried in a special fund to be designated the Public Health Facilities Building Fund, and shall be subject to be drawn on by the authority for the purpose of paying the costs of acquiring, constructing, improving and equipping such public health facilities in the state as shall be determined by the authority. Subject to the provisions of Section 22-3A-19, the authority shall have the power (i) to determine the location of the public health facilities to be acquired, constructed, improved or equipped with the proceeds of bonds issued pursuant to this chapter, (ii) to determine the kind, design and quality of the facilities to be so acquired or constructed or the kind, design and quality of the improvements to be made thereto or equipment to be provided therefor, and (iii) the amounts of bond proceeds to be respectively expended with respect to such facilities, including the power to acquire, construct, improve or equip facilities that are not listed in Section 22-3A-19 and, with respect to facilities that are listed in said Section 22-3A-19, to change the amount of bond proceeds to be expended therefor to amounts other than the amounts specified in said Section 22-3A-19. The authority is authorized to contract with the State Board of Health or, with the concurrence of the State Board of Health, to contract directly with county board(s) of health, with respect to the use of bond proceeds to provide public health facilities.

(b) The improvement of a facility shall be deemed to include the alteration, modification, renovation, modernization, remodeling, and equipping thereof and the construction of additions thereto; and the construction of a facility shall be deemed to include the acquisition of real estate sites and equipment therefor. Equipment shall mean any item of personal property having a useful life estimated by the authority to be at least 10 years.

(c) The preparation of all plans and specifications for any building, or capital improvements to a building, constructed wholly or in part with any of the proceeds from the sale of the bonds and all work done hereunder in constructing buildings and capital improvements thereto shall be supervised by the Division of Construction Management within the Department of Finance, or any agency that may be designated by the Legislature as its successor. All work done in the construction of buildings and all purchases of equipment shall be made on the basis of competitive bidding in the manner provided by law.

(d) Any moneys remaining on deposit in the Public Health Facilities Building Fund upon completion of the authority's program for the acquisition, construction and improvement of public health facilities and the payment of all costs in connection therewith shall be applied to the redemption of bonds on the earliest date on which they are by their terms subject to redemption.



Section 22-3A-16 - Appropriation made; Debt Service Reserve Fund established.

(a) For the purpose of providing funds to enable the authority to pay on their respective due dates the principal of and the interest and premium (if any) on any bonds issued by it under the provisions of this chapter and to accomplish the objects of this chapter, there is hereby irrevocably pledged to such purpose and there is hereby appropriated so much as may be necessary for such purpose of the receipts from the incremental and additional excise taxes or fees levied on the disposal of hazardous waste or hazardous substances by the provisions of (i) the act resulting from the enactment of House Bill 310 introduced at the 1990 Regular Session of the Alabama Legislature (whether such bill is enacted before or after this chapter) or (ii) any other statute, now or hereafter enacted, which appropriates or pledges such a tax or fee for the payment of the principal of and the interest and premium (if any) on bonds issued by the authority under the provisions of this chapter.

(b) A Debt Service Reserve Fund is authorized to be established and maintained in such an amount and under such conditions for any or all series of the bonds as may be determined by the authority in its resolution(s) relating to the bonds. The authority is authorized to make payments from bond proceeds or any other funds or revenues available to it (including tax revenues pledged for the payment of the authority's bonds in excess of those required to meet current debt service on such bonds) into the Debt Service Reserve Fund. Income earned from the investment of moneys held in the Debt Service Reserve Fund may be used by the authority for any purpose designated by the authority that would constitute a permitted use of funds of the authority under this chapter. The authority is authorized to determine the conditions for the utilization of the Debt Service Reserve Fund (including earnings from the investment of such fund) in its resolution(s) relating to the bonds secured thereby, and by the terms of such resolution(s), to dedicate and pledge such fund and the investment earnings therefrom to payment of debt service on the bonds.



Section 22-3A-17 - Obligations, etc., as obligations of authority and not state.

All contracts made, obligations incurred and bonds issued by the authority shall be solely and exclusively obligations of the authority and shall not create obligations or debts of the state.



Section 22-3A-18 - Investment of proceeds from bond sale; when authorized; application of income.

Prior to the completion of all public health facilities described in Section 22-3A-19, any portion of the principal proceeds derived from the sale of the bonds which the board of directors may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall, on order of the authority, be invested by the State Treasurer in permitted investments which mature at such time or times as the authority shall direct. At any time and from time to time on order of the authority, any such investments may be sold or otherwise converted by the State Treasurer into cash. The income derived from any such investments shall be applied first for the payment of the costs of providing the public health facilities described in Section 22-3A-19 and, to the extent not needed for such purpose, such income may be disbursed on order of the authority for any purpose for which the authority may lawfully expend its funds.



Section 22-3A-19 - Certain public health facilities as primary obligation of authority; reimbursement to counties; refinancing or refunding of obligations.

(a) As its primary obligation under this chapter, the authority shall, subject to the provisions of subsection (c) of this section, expend the net proceeds derived from the sale of the bonds herein provided (other than refunding bonds), together with the income from the investment of such proceeds, for the purpose of paying the costs of acquiring, constructing, improving and equipping public health facilities in the following locations and in the following amounts:

(b) Any county commission in any county for which an allocation of bond proceeds is made in subsection (a) of this section may petition the authority (i) for reimbursement of capital expenditures for public health facilities incurred and paid by a board of health in such county or such county commission after January 1, 1989, or (ii) to refinance or refund any obligations incurred to finance capital expenditures for public health facilities incurred and paid by a board of health in such county or such county commission after January 1, 1989. Out of the total amount of bond proceeds allocated in subsection (a) of this section to any county in which such capital expenditures were incurred and paid, the authority shall reimburse such costs or provide for the refinancing or refunding of obligations incurred to pay such costs, in either case, in an amount not to exceed the total amount allocated to such county. Additionally the county commission to which any such reimbursement is made shall be entitled to use the funds so reimbursed for any capital expenditure permitted by law. It is further provided that any county commission receiving reimbursement under this subsection (b) may use said reimbursement to provide new public facilities and/or to improve existing public facilities.

(c) To the extent consistent with the actual costs of public health facilities needed by the people in the counties, municipalities and localities identified in subsection (a) of this section, the authority, acting with the advice of the State Department of Health, shall expend, out of bond proceeds and income derived from the investment thereof, the amounts respectively allocated by said subsection (a) for public health facilities in such counties, municipalities and localities. The authority may allow such increases above the amounts specifically allocated as are necessary to provide and pay the full costs of such facilities, provided that such increases are approved by unanimous consent of all members of the authority. In the absence of an authority member, his vote may be cast in writing and submitted to the chairman prior to the meeting during which said vote is scheduled. Under no circumstances shall any amount allocated to any county and/or municipality or locality by said subsection (a) be reduced by more than five percent of such amount or $50,000.00, whichever is less, unless the following conditions shall be satisfied:

(1) The board of directors of the authority, based on information and recommendations provided by the State Department of Health, shall have made findings in a resolution justifying the proposed reduction and the alternative expenditure that is to be made with the funds saved by such reduction;

(2) At least 10 days before the first of the meetings referred to in subdivision (3) of this subsection, the chief health officer of the county affected by the proposed reduction and all members of the Senate and House of Representatives representing such county shall have been notified in writing of such proposed reduction, the findings justifying the same, and the date, time and place of the two meetings of the board of directors of the authority at which approval of such reduction will be considered; and

(3) After having given the chief health officer, the Senators and Representatives, and other interested officials and citizens of the county affected by the proposed reduction an opportunity to oppose such reduction at each of the meetings required by this subdivision (3), the unanimous consent of all members of the board of directors of the authority shall vote to approve such reduction, together with the alternative expenditure of the funds to be saved by such reduction, at not less than two different public meetings of the board of directors separated by an interval of not less than 30 days. In the absence of an authority member, his vote may be cast in writing and submitted to the chairman prior to the meeting during which said vote is scheduled.



Section 22-3A-20 - Authority as nonprofit corporation.

The authority shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any private entity.



Section 22-3A-21 - Dissolution of authority.

When all bonds issued by the authority and all obligations assumed by it under the provisions of this chapter shall have been paid in full, the then president of the authority shall thereupon execute and deliver in the name of and in behalf of the authority an appropriate deed, or deeds, to which the seal of the authority shall be affixed and attested by the secretary of the authority, whereby there shall be conveyed to the state all the buildings, properties and other assets then owned by the authority. The then officers and directors of the authority shall at such time file with the Secretary of State a written statement, subscribed and sworn to by each of them, reciting the payment in full of all bonds theretofore issued by the authority and the execution and delivery of such deed or deeds to the state, which statement shall be filed by the Secretary of State and recorded with the certificate of incorporation of the authority, whereupon the authority shall stand dissolved.



Section 22-3A-22 - Payment by State Treasurer authorized; records.

Out of the revenues appropriated and pledged in or pursuant to Section 22-3A-16, the State Treasurer is authorized and directed to pay the principal of and the interest and premium (if any) on the bonds on the respective due dates of such principal, interest and premium (if any), and he is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 22-3A-23 - Approval of allocations other than those in Section 22-3A- 19(a) to be unanimous.

Notwithstanding any provisions of this chapter, no allocations from any sources, including, but not limited to, bond proceeds and earnings thereon and debt service reserve and earnings thereon, shall be authorized for public health facilities in this state, other than allocations listed in Section 22-3A-19(a), unless and until there is recorded in the official minutes of the authority the unanimous consent of all the members of the board of directors approving said allocations. In the absence of an authority member, his vote may be cast in writing and submitted to the chairman prior to the meeting during which said vote is scheduled.



Section 22-3A-24 - Payments and investment agreements to ensure federal tax exemption.

The authority shall have the power to make such payments to the United States of America as the directors deem necessary to cause the interest on any bonds of the authority to be and remain exempt from federal income taxation. The authority shall have the power to make agreements respecting the investment of funds of the authority necessary in order that the interest income on bonds of the authority be and remain exempt from federal income taxation.






Chapter 4 - STATE HEALTH PLANNING AND DEVELOPMENT.

Article 1 - General Provisions.

Section 22-4-1 - Short title.

This article may be referred to as the "State Health Planning and Development Act of 1975."



Section 22-4-2 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless a different meaning clearly appears from the context:

(1) STATE BOARD OF HEALTH. The statutory agency of the State of Alabama operative in the field of general health matters and performing the duties and exercising the powers as set forth in the statutory provisions relating thereto.

(2) STATEWIDE HEALTH COORDINATING COUNCIL. The advisory council established pursuant to this article which shall advise the State Board of Health on matters relating to health planning and resource development.

(3) HEALTH SYSTEMS AGENCY. An entity which is organized and operated under the provisions of Title XV of the Public Health Service Act (42 U.S.C. §§ 3001 et seq.) and is responsible for the health planning and development in a health service area designated by the Governor.

(4) HEALTH SERVICE AREA. A geographical area designated by the Governor as being appropriate for effective planning and development of health services.

(5) STATE HEALTH PLAN. A comprehensive plan, prepared by the State Board of Health and approved or disapproved by the Statewide Health Coordinating Council and which shall include the health systems plans developed by the health systems agencies, for the development of health programs and resources to assure that quality health services will be available and accessible in a manner which assures continuity of care, at reasonable cost, for all residents of the state.

(6) MEDICAL FACILITIES PLAN. A plan, prepared by the State Board of Health with the advice and consultation of the Statewide Health Coordinating Council, which shall consider the medical facilities plans of the health systems agencies, and which shall establish an integrated and interrelated system of health care facilities which shall have as its objective the provision of readily accessible health care in all parts of the state.

(7) HEALTH CARE FACILITY. Such term shall include public health centers; rehabilitation centers; skilled nursing facilities; intermediate care facilities; general and specialized hospitals, including tuberculosis, psychiatric, long-term care and other types of hospitals, and related facilities such as laboratories, outpatient departments and clinics and central service facilities operated in connection with hospitals; organized ambulatory health care facilities, such as family planning clinics, facilities for surgical treatment of patients not requiring hospitalization and facilities located in or apart from a hospital for the diagnosis or treatment of disease, excluding the offices of private physicians; hemodialysis units; hospice services; and home health agencies operated in connection with a hospital. The term shall also include community mental health centers and related facilities, facilities for the developmentally disabled and facilities for the rehabilitation of alcoholics and drug abusers; provided, that these facilities may be included in one or more separate facility plans.

(8) INSTITUTIONAL HEALTH SERVICES. The health services provided through health care institutions. Such term includes the facilities through which such services are provided.



Section 22-4-3 - State Board of Health designated as State Health Planning and Development Agency; powers and duties generally.

(a) The State Board of Health is hereby designated as the sole and official State Health Planning and Development Agency.

(b) The State Board of Health is authorized and empowered:

(1) To conduct the health planning and development activities of the state;

(2) To prepare, review and revise as necessary a preliminary state health plan, which shall be made up of the health systems plans of the health systems agencies within the state, and which shall be submitted to the Statewide Health Coordinating Council for approval or disapproval and for use in developing the state health plan;

(3) Upon implementation of Title XVI of the Public Health Service Act and adoption of federal regulations thereto, to prepare, review and revise as necessary a State Medical Facilities Plan, which shall be submitted to the Statewide Health Coordinating Council for approval or disapproval as being consistent with the State Health Plan;

(4) To prepare, review, adopt and revise as necessary a State Medical Facilities Plan pursuant to Title VI of the Public Health Service Act, which plan shall become the basic review document for the certificate of need program as an interim plan until implementation of Title XVI of the Public Health Service Act;

(5) To assist the Statewide Health Coordinating Council in the review of the State Health Plan and the State Medical Facilities Plan;

(6) To assist the Statewide Health Coordinating Council in the administration of its functions;

(7) To serve as the designated planning agency for the purpose of Section 1122 of the Social Security Act (42 USC § 1320a-1);

(8) To make findings as to the need for such services, after consideration of recommendations of health systems agencies respecting new institutional health services;

(9) To review on a periodic basis all institutional services and make public its findings;

(10) To administer a health facilities construction program;

(11) To administer a program for the development of health resources;

(12) To cooperate with and assist health systems agencies in health planning and resource development activities;

(13) To provide for fair hearing procedures; and

(14) To perform such other functions as may be necessary to carry out the intent and purpose of this article.



Section 22-4-4 - Establishment of internal divisions or bureaus and professional staff by State Board of Health.

The State Board of Health is hereby authorized and empowered to establish and support such internal divisions or bureaus as may be needed for the purpose of meeting the responsibilities and duties set forth in this article. As a minimum there shall be established an adequate professional staff for health planning and health resource development and construction of health care facilities.



Section 22-4-5 - Adoption, revision, etc., of rules, regulations, standards, etc., by State Board of Health; appeals therefrom; State Board of Health not to discriminate among branches of healing arts in administration of funds.

(a) The State Board of Health, with the advice and consultation of the Statewide Health Coordinating Council, is hereby authorized and empowered to adopt, revise, abolish, promulgate and publish rules, regulations, standards and procedures for:

(1) The preparation of the preliminary State Health Plan and the State Medical Facilities Plan;

(2) The administration of the State Health Plan and of the State Medical Facilities Plan after approval by the Statewide Health Coordinating Council;

(3) The construction and operation of health care facilities established under the State Medical Facilities Plan; and

(4) Such other matters as may be necessary to carry out the intent and purpose of this article.

(b) The State Board of Health is also authorized and empowered to establish and maintain procedures pursuant to which any person or organization may appeal a decision of the State Board of Health under this article and will be granted a fair hearing by a hearing officer appointed by the Governor to conduct such hearing.

(c) In making its initial regulations, and any amendments or rescissions thereof, the board shall give as wide publicity among all persons, firms, corporations, health care facilities and other enterprises as are likely to be affected by or interested in said regulations as is practicable to do at least 30 days prior to the date set by the board for hearing and determination of such rules and regulations. All hearings shall be joint hearings set by the State Board of Health and the Statewide Health Coordinating Council at Montgomery, Alabama. At such hearings any interested person, firm, corporation or health care facility or any member of the public may be heard.

(d) Any person, firm, corporation or health facility affected by the initial rules and regulations or any amendment or rescission thereof may appeal consideration thereof to the Circuit Court of Montgomery County within 30 days from the adoption of same following the hearing provided by giving security for costs and the filing of a complaint with the court, setting forth the interest of the appellant, the ruling complained of and the facts upon which the appellant appeals for relief. Upon appeal, the questions of reasonableness of such regulations shall be a question of fact for the court to determine, and no presumption shall be indulged that the regulations adopted were and are reasonable regulations.

(e) Regulations adopted under this section shall become effective upon the expiration of 30 days from the date of adoption, amendment or rescission or, if an appeal has been taken, upon the final disposition of the appeal.

(f) From any judgment of the circuit court in any case appealed to it, an appeal shall lie to the Supreme Court of Alabama within 42 days from the date of entry of the judgment in the same manner as other appeals authorized by law, and no presumption shall be indulged by the supreme court as to the correctness of the trial court's finding of facts.

(g) Nothing contained in this section shall authorize the State Board of Health to make rules and regulations concerning the practice of chiropractic, dentistry, optometry or any of the healing arts.

(h) All funds available to the State Board of Health in carrying out the purposes of this article shall be administered without discrimination in respect to the several branches of the healing arts.



Section 22-4-6 - Appropriations to State Board of Health.

There is hereby appropriated to the State Board of Health any funds held by the State Treasury for the State Board of Health planning, health resource development, health care facilities construction or for administrative purposes, and there is hereby appropriated to the State Board of Health for planning, health care facilities construction and resource development any funds which are transferred or donated to it from any source for such health planning, health care facilities construction and resource development functions.



Section 22-4-7 - Statewide Health Coordinating Council - Establishment; composition; qualifications, appointment and terms of office of members; officers; meetings; vacancies; appointment of consultants and task forces; compensation of members of council and members of task forces.

There shall be established an advisory council, to be designated the Statewide Health Coordinating Council, which shall advise and consult with the State Board of Health as the designated health planning and development agency in the administration of the health planning and resource development functions set forth in this article. The council shall have not less than 16 members appointed by the Governor from a list of not less than five nominees submitted by each health systems agency which falls, in whole or in part, within the state. Each health systems agency shall be entitled to not less than two members of the council, and each shall have the same number of members. Of the representatives of a health systems agency, not less than one half shall be individuals who are consumers of care and who are not providers of care. In addition, the Governor may appoint such persons, including state officials, public elected officials and other representatives of governmental authorities within the state, to serve on the council as he deems appropriate; provided, however, that the number of such persons appointed to the council shall not exceed 40 percent of the total membership of the council, and a majority of such appointees of the Governor shall be consumers of health care who are not also providers of health care.

The Statewide Health Coordinating Council shall elect from its members a chairman and shall meet at least once in each calendar quarter of each year. All meetings of the council shall be held in public.

The State Health Officer shall be an ex officio member of the council. The chief medical director of the Veterans' Administration shall designate one ex officio member of the council to represent the Veterans' Administration facilities in Alabama. Not less than one third of the providers of health care who are members of the council shall be direct providers of health care. Not less than one half of the membership of the council shall be consumers.

One third of the members of the council shall be initially appointed for a period of one year, one third shall be appointed initially for a period of two years, and one third shall be appointed initially for a period of three years. All subsequent appointments shall be for a period of three years. Vacancies shall be filled for the unexpired term in the same manner as the original appointment was made. Members shall serve for the term of appointment or until their replacements are appointed.

The council may from time to time appoint consultants in any field relating to the State Health Planning and Resource Development Program. The council may also from time to time appoint persons other than members of the council to special task forces to perform specifically designated functions and duties for the council with a limited time period.

All members of the council and members of task forces shall be paid all expenses incurred in carrying out the functions and duties of the council as the per diem rate and mileage rate prescribed by law for state employees. Consultants may be paid a negotiated per diem rate plus expenses and mileage rates prescribed by law for state employees.



Section 22-4-8 - Statewide Health Coordinating Council - Functions.

(a) The Statewide Health Coordinating Council shall advise and serve as consultants to the State Board of Health regarding policies and regulations necessary for carrying out this article.

(b) In addition, the council shall perform the following functions:

(1) Review annually and coordinate the health systems plans of each of the health systems agencies;

(2) Prepare, review and revise as necessary, with the assistance of the State Health Planning and Development Agency, and approve or disapprove, the State Health Plan, which shall be made up of the health systems plans modified to achieve their coordination and compliance with statewide health planning criteria and standards;

(3) Review the State Medical Facilities Plan, pursuant to Title XVI of the Public Health Service Act, prepared by the State Health Planning and Development Agency, and approve the plan as consistent with the State Health Plan and advise and consult with the state agency in carrying out the plan; provided, that until such time as Title XVI of the Public Health Service Act is implemented, the Statewide Health Coordinating Council shall advise and consult with the state agency in the preparation, review and administration of the State Medical Facilities Plan pursuant to Title VI of the Public Health Service Act;

(4) Conduct public hearings on the State Health Plan and the State Medical Facilities Plan;

(5) Review annually the budget of each health systems agency;

(6) Review applications for planning grants for health systems agencies and health service development;

(7) Review annually and approve or disapprove any state plan and any revision of a state plan or application for funding under the Health Planning and Resource Development Act, the Community Mental Health Centers Act or the Comprehensive Alcohol Abuse and Alcoholism Prevention, Treatment and Rehabilitation Act of 1970;

(8) Serve as the advisory council to the designated planning agency for the administration of Section 1122 of the Social Security Act;

(9) Serve as advisory council to the state agency for the certificate of need program;

(10) Appoint and create such committees as it may deem necessary to administer its functions; provided, that not less than 50 percent of the members of each committee shall be consumers;

(11) Advise the state agency of the state generally on the performance of its functions; and

(12) Perform such other functions that may be necessary from time to time to carry out the administration of its duties.



Section 22-4-9 - Health systems agencies.

The health systems agencies designated by the Secretary of the Department of Health, Education and Welfare, in coordination with the Governor, shall provide those functions accorded to them in Section 1513 of PL 93-641 (42 U.S.C. §3001-2) for their designated health service areas and coordinate their efforts with the State Board of Health and the Statewide Health Coordinating Council in all planning activities. The activities include:

(1) The gathering and analysis of suitable data;

(2) The establishment of a regional health systems plan and an annual implementation plan;

(3) The provision of technical assistance and/or limited financial assistance to those seeking to implement provisions of the plans;

(4) The coordination of activities with the PSRO and other appropriate planning and regulatory bodies;

(5) The review and approval or disapproval of applications for federal funds for health programs within their areas;

(6) Assistance to the State Board of Health in the performance of capital expenditure reviews;

(7) Assistance to the State Board of Health in making findings as to the need for new institutional health services proposed to be offered in their areas;

(8) Assistance to the State Board of Health in reviewing existing institutional health services offered with respect to the continuing appropriateness of such services; and

(9) Presentation annually of recommendations to the State Board of Health regarding projects for the modernization, construction and conversion of medical facilities in their areas.



Section 22-4-10 - Cooperation of officers, agencies, etc., of state, etc., with State Board of Health and Statewide Health Coordinating Council.

All officers, employees and agents of the State of Alabama and all departments, divisions, bureaus, commissions, subdivisions and agencies of the government thereof are hereby authorized to confer, plan and cooperate with the State Board of Health, Statewide Health Coordinating Council, their agents and employees in health planning and resource development functions. Any department of the government of Alabama which has statutory or legally designated authority and responsibility to administer state or state-federal programs which involve related health functions shall cooperate with the State Board of Health in its health planning and resources development functions so that these programs shall be properly considered in the overall health program.



Section 22-4-11 - Preparation, adoption, etc., of preliminary state health plan generally; provision in plan for visual care.

The State Board of Health, with the advice and consultation of the Statewide Health Coordinating Council, is hereby authorized and empowered to prepare, review and revise as necessary a preliminary state health plan which shall be made up of the health systems plans of the health systems agencies within the state. The state agency may make revisions of the health systems plans to achieve appropriate coordination or to deal more effectively with statewide health needs. The preliminary state health plan shall be submitted to the statewide health coordinating council for approval or disapproval and for its use in developing the State Health Plan. The State Board of Health is authorized to confer with any or all other persons, organizations or governmental agencies that have an interest in public health problems and needs.

Any portion of the State Health Plan that provides for visual care, as authorized in Chapter 22 of Title 34 of this Code, relating to optometry, shall provide that the service shall be performed by a duly licensed optometrist, ophthalmologist or licensed physician skilled in the diseases of the eye, whichever the patient or individual may select.



Section 22-4-12 - Designation of State Board of Health as state agency for receipt, administration, etc., of funds for preparation, administration, etc., of State Health Plan.

The State Board of Health, while acting in its capacity as the sole and official state agency to administer or to supervise the administration of the official State Health Plan, is hereby designated as the sole and official state agency to accept, receive, retain and administer any and all funds which are now available or which may become available in the future, either through donations or appropriations, for the preparation and administration or the supervision of the preparation and administration of the State Health Plan.



Section 22-4-13 - Preparation, review, and revision of State Medical Facilities Plan.

Upon the adoption of federal regulations pursuant to Title XVI of the Public Health Service Act, the State Board of Health is hereby authorized and required to prepare, review and revise, at least annually, with such interim revisions as may become necessary, a Medical Facilities Plan, which shall include all health care facilities defined in Section 22-4-2, shall divide the State of Alabama into health service areas and, based on population and health facility utilization statistics and such other criteria as the State Board of Health may direct, set forth the need for health care facilities in such numbers and locations that all citizens of the state shall have access to an integrated and interrelated system of health care. The State Medical Facilities Plan shall consider the medical facilities plans of the health systems agencies and shall be submitted to the Statewide Health Coordinating Council for approval or disapproval as consistent with the State Health Plan. The State Medical Facilities Plan shall be the basic review document for the certificate of need program; provided, that the State Board of Health shall be empowered and authorized to prepare, review, adopt and revise, as necessary, a State Medical Facilities Plan pursuant to Title VI of the Public Health Service Act with the advice and consultation of the Statewide Health Coordinating Council, to be used as an interim review document for the certificate of need program, until such time as Title XVI of the Public Health Service Act is implemented and federal regulations are adopted pursuant thereto.



Section 22-4-14 - Construction, operation, etc., of public hospitals, health centers, etc., by State Board of Health; power of State Board of Health to cooperate and enter into contracts with federal government, nonprofit associations, etc., in construction, operation, etc., of public hospitals, health centers, etc.

The State Board of Health is hereby authorized and empowered to acquire, construct, equip, maintain and operate public hospitals, health centers and related facilities for the treatment of any type of disease.

The State Board of Health is authorized and empowered to cooperate and to make contracts with the United States Government, any local political subdivisions or their agencies, any nonprofit association or public improvement society in the acquisition, building, equipping, maintaining and operating of any public hospitals, health centers and related facilities for the treatment of any kind of disease.



Section 22-4-15 - Designation of State Board of Health as state agency for receipt and administration of funds, gifts, etc., for construction, maintenance, etc., of public health care facilities; power of State Board of Health to enter into contracts with agencies for those purposes.

The State Board of Health is hereby designated as the sole and official agency of the State of Alabama to receive and administer any and all funds for the purpose of constructing, equipping, maintaining and operating public health care facilities appropriated by the United States Government or the State of Alabama, and it may receive and administer any and all gifts or donations in general from any individual or agency for the purpose of constructing, equipping, maintaining and operating such facilities. The State Board of Health is hereby authorized to enter into contracts with any agency for the purpose of carrying the above into effect.



Section 22-4-16 - Acquisition, purchase, sale, etc., by State Board of Health of land, buildings, etc., for carrying out health care facility construction and operation program.

The State Board of Health is hereby authorized and empowered to purchase or lease land or acquire property by eminent domain; to purchase, lease, rent or acquire any building or property needed for the purpose of carrying out a health care facility construction and operation program; to sell, exchange or otherwise transfer property, land, buildings and equipment in order to carry out the comprehensive health care facility construction program; and to do all things necessary to carry out the powers given in this article.



Section 22-4-17 - Construction and implementation of provisions of article.

All provisions of this article are deemed to be permissive and not mandatory since this article is specifically designed to bring the laws of Alabama into conformity with PL 93-641. This article is contingent in whole or in part upon the validity, implementation and application of PL 93-641 to the State of Alabama.






Article 2 - Alabama Health Planning Facilitation Act.

Section 22-4-30 - Short title.

This article shall be cited and known as the "Alabama Health Planning Facilitation Act."



Section 22-4-31 - Legislative findings.

The Legislature does hereby set out the following findings and reasons for passage of this article.

Alabama has adopted a system of health planning and development administered by the State Health Planning and Development Agency (SHPDA).

In addition, the Statewide Health Coordinating Council (SHCC) is charged with reviewing Alabama's health planning needs and writing the State Health Plan to assist the Certificate of Need Review Board.

The Certificate of Need Review Board is responsible for reviewing and approving certificate of need applications in Alabama.

There is no current systematic way for the SHPDA, SHCC, or the Certificate of Need Review Board to collect all the health care services information necessary for proper health care planning in Alabama, because reporting to SHPDA is voluntary.

The Legislature hereby finds and determines that collection of additional health care information is necessary for informed statewide health planning. The purpose of this law is to give SHPDA authority to require the reporting of certain information to SHDPA by the legal entities covered in this article.



Section 22-4-32 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) CERTIFICATE OF NEED REVIEW BOARD. The board which reviews all certificate of need applications as provided in Section 22-21-260(14).

(2) COVERED HEALTH CARE REPORTER. The term includes health care facilities as that term is defined in Section 22-21-260(6); new institutional health services subject to review as defined in Section 22-21-263; a facility or institution for the care or treatment of any kind of mental or emotional illness or substance abuse or for providing services to persons with intellectual disabilities as defined in Section 22-50-17; and facilities and distinct units as defined in Section 22-21-263(c).

(3) HEALTH CARE REPORTS. The written reports to SHPDA which are required to be submitted by this article.

(4) HEALTH CARE INFORMATION AND DATA ADVISORY COUNCIL. The body created by this article which is charged with advising and participating in the writing of rules necessary to implement this article and reviewing reports prior to dissemination by SHPDA.

(5) SHPDA. The State Health Planning and Development Agency.

(6) STATE HEALTH COORDINATING COUNCIL. The council which is defined in Section 22-21-260(15).



Section 22-4-33 - Health Care Information and Data Advisory Council.

(a) There is established the Health Care Information and Data Advisory Council to give advice and guidance to SHPDA in adopting rules necessary to implement this article, to review and serve as consultants to SHPDA on matters related to any reports or publications prior to a report or publication release, and to serve as consultants to SHPDA on matters relating to the protection, collection, and dissemination of health care reports.

(b) The council shall consist of the following members:

(1) Two members appointed by the Alabama Hospital Association.

(2) Two members appointed by the Alabama Nursing Home Association.

(3) One member appointed by the Assisted Living Association of Alabama.

(4) Two members appointed by the Alabama Hospice and Palliative Care Association.

(5) One member appointed by the Home Care Association of Alabama.

(6) One member appointed by the Chair of the SHCC.

(7) Two members appointed by the Alabama Ambulatory Surgery Center Association.

(8) One member appointed by the Commissioner of Mental Health.

(9) The Chair of the Certificate of Need Review Board, or his or her designee.

(c) The council membership shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(d) The terms of the appointed members shall be staggered as follows: The Chair of the Certificate of Need Review Board or his or her designee shall divide the members into two equal groups. The members of the first group shall be appointed for an initial term of two years. The members of the second group shall be appointed for an initial term of four years. Thereafter, the term of office of each member shall be for four years. A member may serve two consecutive terms. A member shall serve until a successor is appointed. If a vacancy occurs, the original appointing authority shall fill the vacancy for the remainder of the unexpired term.

(e) The council shall meet within 30 days after the appointment of the council membership, elect a chair and establish procedures and other policies necessary to carry on the business of the council. A quorum shall be a majority of the appointed members. Notice of meetings of the council shall be given pursuant to the Alabama Open Meetings Act.



Section 22-4-34 - Rulemaking authority.

The SHPDA, following advice and guidance from the Health Care Information and Advisory Council, shall adopt rules providing the specific information which shall be submitted and the method of submission to SHPDA. All covered health care reporters shall provide written reports as required by SHPDA, at least annually. Within one year of the adoption of rules pursuant to the Administrative Procedure Act, covered health care reporters shall make the first report due under this article. The first report due under this article submitted by a covered health care reporter shall cover the immediately preceding six months. Reporting to SHPDA under this article shall be mandatory. Reporting to SHPDA shall be required at least annually after the initial report and shall cover the one-year period from the previous report as provided by rules of SHPDA.



Section 22-4-35 - Submission of reports.

(a) A covered health care reporter shall submit the required reports directly to SHPDA. The reports may be submitted electronically after SHPDA has the capability to accept the reports in an electronic format. SHPDA shall provide for the acceptance of the electronic filing of the mandatory reports within six months of the effective date of rules adopted to carry out this article.

(b) If SHPDA is unable to electronically accept the mandatory reports within 12 months of adoption of the rules necessary to carry out this article, this article shall be null and void.



Section 22-4-36 - Limits on information requested.

The SHPDA may not request any information from a health care reporter that requires the submission of proprietary or confidential matters, such as negotiated discounts with specific insurers, health service corporations, or health benefit plans. The SHPDA may not require any reporting that could be used to identify a patient of a covered health care reporter.



Section 22-4-37 - Penalties for noncompliance.

SHPDA shall impose an administrative penalty against a covered health care reporter that fails to comply with this article in an amount not to exceed five thousand dollars ($5,000) if the covered health care reporter is a rural health care provider or ten thousand dollars ($10,000) for all covered health care reporters and the covered health care reporter may not participate in the Certificate of Need review process either as an applicant for a Certificate of Need or in opposition to a Certificate of Need application until the covered health care reporter is in compliance with this article. By June 11, 2016, SHPDA, following advice and guidance from the Health Care Information and Data Council, shall adopt rules pursuant to the Administrative Procedure Act necessary to implement this section.



Section 22-4-38 - Information provided to purchasers.

Nothing in this article shall prohibit a purchaser from obtaining information from a covered health care reporter. The obligation of providing the purchaser, on terms consistent with past practices, data or information previously provided, or additional data or information not currently provided to a purchaser by the covered health care reporter pursuant to any existing or future arrangement, agreement, or understanding shall not be affected by this article.



Section 22-4-39 - Use of information.

(a) SHPDA shall utilize the data and information received from covered health care reporters for the benefit of the public and public officials. The data and information obtained by SHPDA pursuant to this article, including a summary, shall be reported to the SHCC and the Certificate of Need Review Board at least annually.

(b) SHPDA shall follow the advice and guidance of the Health Care Information and Data Council as to what reports, publications, or studies may be compiled using the data required to be collected in this article.

(c) All approved reports, publications, or studies prepared by SHPDA shall be public records and shall be made available to the public for a reasonable fee.

(d) Covered health care reports from individual providers shall continue to be available to the public and the SHPDA may charge a reasonable fee for copies of these reports.



Section 22-4-40 - Enforcement of article.

SHPDA may bring civil actions in any court of competent jurisdiction to enforce compliance with this article or any requirement or appropriate request of SHPDA made pursuant to this article.



Section 22-4-41 - Construction of article.

This article shall not affect any current law or laws which provide authority or jurisdiction for the SHPDA, the Certificate of Need Review Board, or the SHCC except as provided herein, or which provide requirements to obtain a certificate of need in this state. This article shall be supplemental to any existing laws.



Section 22-4-42 - Limitations on use of information.

The information collected pursuant to this article shall be used to assist the SHPDA, the Certificate of Need Review Board, and the SHCC to provide health planning and development services for the citizens of Alabama. The information generated by these reports may not be used by SHPDA or any other agency or unit of state government for any other purpose.









Chapter 4A - FAMILY PRACTICE RURAL HEALTH BOARD.

Section 22-4A-1 - Legislative findings and declarations.

The Legislature of Alabama hereby finds and declares that physicians engaged in family practice are in critical short supply in Alabama, and further, that the distribution of such numbers that are available has created many areas of shortage, especially in the underserved rural areas of Alabama. The Legislature hereby declares that it regards the furtherance of a greater supply of family physicians to be of great importance and further declares the establishment of programs pursuant to this chapter to be desirable, necessary, and an economical method of increasing the number of family physicians needed to provide medical services to the people of Alabama, especially in underserved rural areas.



Section 22-4A-2 - Family Practice Rural Health Board created; members; chairman and officers; per diem and mileage.

(a) There is hereby created an 11 member "Family Practice Rural Health Board," with each member serving a six year term unless otherwise specified. The board shall consist of the following membership:

(1) Two members representing the medically underserved rural areas to be appointed by the Governor.

(2) One member from each of the seven U.S. Congressional Districts to be appointed by the Alabama Academy of Family Physicians.

(3) One member to be appointed from the membership of the House of Representatives by the Speaker and whose term shall end with his legislative term at which time a replacement will be appointed.

(4) One member to be appointed from the membership of the State Senate by the Lieutenant Governor and whose term shall end with his legislative term at which time a replacement will be appointed.

(b) The board shall meet within 90 days following May 3, 1990, and elect from its membership, a chairman and other officers deemed necessary by the board. The director or his designee, of each of the family practice residency programs receiving funds through the provisions of this chapter, shall serve as ex officio, non-voting member of the board. Members shall receive no compensation for their services, but may be paid such per diem and mileage as provided for state employees.



Section 22-4A-3 - Determination and prioritization of medically underserved areas.

The board may assist in determining and prioritizing the medically underserved areas where there exist unmet needs for family physicians.



Section 22-4A-4 - Accreditation of residency program prerequisite to allocation of funds.

The board shall not allocate any funds pursuant to this chapter to any family practice residency program unless it is accredited by the American Academy of Family Physicians or the American College of Osteopathic Family Physicians, or both, and meets the standards and guidelines established by the Accreditation Council for Graduate Medical Education or the post-doctoral training approved by the American Osteopathic Association, or both. Accreditation for the purpose of this chapter includes provisional accreditation where necessary to initially establish a new residency program.



Section 22-4A-5 - Allocation and distribution of funds; purposes.

The board shall allocate the funds appropriated through the Public Health Department for Family Practice Rural Health Programs. The Health Department shall distribute the funds as allocated by the board except for sufficient amounts necessary to cover the per diem, mileage and printing cost associated with the board's activities. The board shall make allocations from the available revenue for existing Family Practice Residency Programs or any like program which may be hereafter created, provided such a program meets the criteria specified in Section 22-4A-4. The board is further authorized to allocate funds and make grants for the recruitment of physicians with such specialties necessary to meet the requirements of this chapter; to track students in physician residency specialty training programs; for the recruitment of physicians to locate in medically underserved areas; to fund health fairs for the recruitment of physicians or other medical personnel for underserved areas; to fund and provide for Medical Preceptorship Programs; to fund and provide for out of state rotations for residency training; and to fund essential studies, assessments or matters within the authority of the board.



Section 22-4A-6 - Identification of unmet needs and resources; annual report.

The board shall assist in identifying any unmet needs relating to the medically underserved rural areas of the state and any available resources that could be applied toward those needs. The board shall submit an annual report to the Governor, Lieutenant Governor, Speaker of the House, chairman of each of the health committees and the State Health Officer of the disbursement of all funds, accomplishments toward meeting the unmet needs in the rural areas and the goals for the next fiscal year.



Section 22-4A-7 - No authority over other programs.

Nothing in this chapter is intended or shall be construed as granting the board any governing or administrative authority over any programs administered by any university medical school in this state or any other program established pursuant to state law.






Chapter 4B - NURSING DEGREE LOANS AND INCENTIVES.

Section 22-4B-1 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings respectively ascribed to them:

(1) BOARD or BOARD OF HEALTH. The Alabama State Board of Health.

(2) DEPARTMENT. The Alabama Department of Public Health.

(3) RURAL AREA or UNDERSERVED AREA. Any county in the State of Alabama in which a city or municipality is located which has a single hospital serving such city or municipality where the average daily census for such hospital is 25 or less, or a county meeting such other definition of "rural area" or "underserved area" as the board may adopt.

(4) NURSING DEGREE. A degree granted by an appropriately accredited institution of higher learning following at least a two year full-time course of study and entitling the recipient to be examined for certification as a registered professional nurse by the Alabama State Board of Nursing.



Section 22-4B-2 - Legislative intent.

The Legislature of Alabama finds that there exists a critical shortage of registered nurses who are willing and able to provide health care to citizens in rural areas of Alabama. Such shortage is particularly acute in rural areas, and has a negative impact on the availability of care to low income and indigent citizens of Alabama who reside in rural areas. The Legislature further finds that there are many dedicated employees of the Alabama Department of Public Health who are disqualified from training as registered nurses solely by reason of their inability to finance the cost of attending school to obtain the requisite degree. Such employees are also prevented or retarded in career advancement because of a lack of education. It is the intent of the Legislature in adopting this chapter to address the nursing shortage in county health departments and in federally-funded community health centers in rural areas and to provide opportunities for career advancement for employees of the health department. Such a program will benefit both the State of Alabama and private sector employers by increasing the pool of nursing school graduates available to provide health care in Alabama.



Section 22-4B-3 - Loans for nursing degree - Eligibility - Contract - Cancellation of loan - Recovery of unpaid balance.

(a) Within the limits of the funds appropriated for or otherwise available to the loan program, the board shall be authorized to grant to each applicant deemed by the board to be qualified, a loan for the purposes of acquiring a nursing degree as defined in Section 22-4B-1, upon such terms and conditions as may be imposed by the board and as provided for in this section.

(b) In order to be eligible, a loan applicant must:

(1) Be a citizen and a bona fide resident of the State of Alabama;

(2) At the time of application, have been an employee of the department for at least three years in a position not requiring a nursing degree;

(3) Be accepted by and attend an accredited school of nursing approved and designated by the board; and

(4) Agree to work as a nurse for the department or for a federally-funded community health center in an underserved or rural area of Alabama for not less than two years for each year of education financed by the board after obtaining certification as a registered professional nurse. The rural county health department or community health center in which the employee must work after graduation shall be designated by the board either in advance of enrollment or after graduation of the employee.

(c) Before being granted a loan, each applicant shall enter into a written obligation to the board, which shall be deemed legally binding on the applicant, setting forth the conditions upon which the loan shall be granted to the applicant. The obligation shall include all terms and conditions specified in this chapter. The obligation shall be signed by the State Health Officer, or his designee, and by the applicant.

(d) The board shall have the authority to cancel any loan for good cause shown.

(e) The board is vested with full power and authority to sue in its own name any recipient for any balance due the state under the terms of this chapter. Any funds recovered by the board pursuant to such legal actions shall be deposited to the credit of the board and are hereby appropriated to the Board of Health to carry out the provisions of this chapter.



Section 22-4B-4 - Maximum loan amount - Repayment by working for department or Federally-funded Community Health Center - Balance due and payable upon demand for failure to remain employed or for withdrawal from school.

Any recipient who is granted a loan by the board shall be granted a loan in an amount authorized by the board, not to exceed $20,000.00, plus the employee's salary, if paid by the board while the employee attends school. This maximum loan amount may be adjusted upward by the board not more than once every two years. When the number of qualified applicants for loans exceeds the availability of funds, loans shall be granted by the board based upon an assessment of needs by rural or underserved areas for registered nurses, and based upon an assessment by the board of the merits of each individual application. Any loan made and granted to a recipient shall be made based upon the following conditions of repayment:

(1) The loan recipient shall repay the loan by working for the department or for a federally-funded community health center designated by the board after licensure as a registered professional nurse for a period of two full years for each year of full-time course of study financed by the board. Repayment shall be as follows: under a formula to be determined by the board, a proportionate share of the principal of the loan and of all interest accrued shall be forgiven and shall be deemed paid in full after completion of each full year of such service in the department or community health center in a rural area designated by the board.

(2) If the recipient does not remain employed by the department or a designated community health center for the full commitment period after licensure as a nurse, the remaining unpaid principal of the loan shall become due and payable on demand, with interest accruing at the rate of 12 percent per year from the date the loan obligation was signed by the recipient. In addition, there shall be included in any loan obligation a provision for liquidated damages in an amount equal to $2,000.00 per year for each year remaining to be served under the obligation. Recipients who resign or who are discharged for cause shall be deemed to not remain employed by the department. The board is authorized to rescind any obligation, or to suspend payment thereon, if it is owed by a recipient who becomes unable to perform employment duties due to a reduction in force, or who becomes disabled due to death, illness, injury, or infirmity.

(3) If the recipient fails or withdraws from school at any time before completing nursing training, or if the board cancels the loan for good cause, the principal of the loan shall become due and payable on demand with interest accruing at the rate of twelve per cent per annum from the date the recipient signed the obligation to repay the loan.



Section 22-4B-5 - Loans and salaries to department employees authorized.

The Board of Health is hereby authorized to expend available funds to offer loans and pay salaries to employees attending nursing school under such loan program as provided in this chapter.



Section 22-4B-6 - Paid educational leave - Duties in the health department - Attendance reports.

At the option of the board, recipients attending nursing school may be granted paid educational leave during times of such attendance. Employees attending school full-time shall be assigned duties in the health department on weekdays, except state holidays, when school is not in session, or shall be charged with annual leave or sick leave, as appropriate. Employees attending school part-time shall perform duties in the health department except when scheduled for class. Educational institutions approved by the board for participation in the program shall be required, as a condition of such approval, to submit monthly attendance reports to the department for all loan recipients. Employees granted paid educational leave shall be charged for annual leave for each school day or portion thereof when not in attendance. Repeated unexcused absences shall be sufficient cause for the board to cancel the loan agreement. Employees receiving salaries while attending school shall be required to repay as principal the total amount loaned for tuition, books, and other expenses, plus the total amount of their salaries paid while in attendance at school, in the event repayment is required under the provisions of Section 22-4B-4.



Section 22-4B-7 - Disbursal of loan funds - Educational institution reimbursed.

Loan funds shall not be disbursed directly to loan recipients. The board shall enter into agreements with all participating approved educational institutions whereby such institution shall be periodically reimbursed for tuition, books, fees, uniforms, and other associated costs incurred by loan recipients.






Chapter 5 - STATE COMMISSION ON PHYSICAL FITNESS.

Section 22-5-1 - "Physical fitness" defined.

For the purposes of this chapter, "physical fitness" means good or improved habits relating to recreation, exercises, sports and the use of leisure time and instructions for these purposes and for improving the physique and health of the residents of the state.



Section 22-5-2 - Creation and purpose of commission.

There is hereby created a State Commission on Physical Fitness, which hereafter may be referred to as the Governor's Commission on Physical Fitness, for the purpose of protecting, promoting and improving the physical fitness of the residents of the state.



Section 22-5-3 - Composition; compensation.

(a) The commission shall consist of seven members, including a chairman, one from each U.S. Congressional District and all to be appointed by the Governor. They shall be selected because of their experience or interest in physical fitness for both youth and adults and shall serve without compensation; except, that they may be reimbursed for travel and other expenses incurred in the performance of their duties pursuant to Article 2, commencing with Section 36-7-20, of Chapter 7 of Title 36. The membership on the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The members of the commission shall be appointed for terms as follows:

(1) The members from districts one, two, three, and four shall be appointed for terms of three years each.

(2) The members from districts five, six, and seven shall be appointed for terms of four years each.

(b) As the term of each member expires, his or her successor shall be appointed for a term of four years; except, that each member shall serve until his or her successor is appointed and has qualified. After the initial term expires, the chairman shall be appointed for a term of four years. Members shall be eligible for reappointment. Upon the death, disability, resignation, removal, or refusal to serve of any member, the Governor shall appoint a qualified person to fill the unexpired term.



Section 22-5-4 - Meetings; rules and regulations.

The commission shall meet regularly at the call of the Governor, the executive director, or the chairman. Four commissioners shall constitute a quorum. The commission shall adopt such rules and regulations as are necessary and proper to govern its procedure and business.



Section 22-5-5 - Duties of commission.

The commission shall maintain liaison with the State Department of Education, county and city boards of education, private and parochial schools, and physical fitness commissions of the several political subdivisions of this state, now or hereafter created, and comparable agencies in other states or under the federal government, and it shall consult with and advise the local commissions on their programs of physical fitness. It shall disseminate information in the interest of physical fitness programs in this state by publication, advertisement, conferences, workshops, programs, lectures, and other means, and it shall collect and assemble pertinent information and data available from other state departments and agencies. The commission is authorized to sponsor the Special Olympics for mentally retarded and physically handicapped children at the state, national, and international level and partner with and promote the programs and events of the Alabama Sports Festival and the Alabama Sports Foundation, Incorporated. The commission is further authorized to promote jogging, hiking, bicycling, and other physical fitness programs. It is also authorized to cosponsor programs with the Department of Senior Services to improve the health and well-being of the older people in the state.



Section 22-5-6 - Executive director; application of Merit System to commission employees.

(a) The Governor, upon recommendation of the commission, shall appoint an executive director of the commission. Such director shall serve as secretary of the commission and as chief administrator and executive officer of the commission, having general charge of the work of the commission under its direction.

(b) All employees presently employed by the State Commission on Physical Fitness, including the executive director, shall be encompassed within this article with no adverse effect as to salary, and shall, by virtue of this article, be considered to meet the requirements of the commission in terms of educational training and experience, and shall automatically be placed within the State Merit System with all of the rights and privileges thereof, and shall enjoy the same employment and retirement privileges and rights as the Legislature may determine from time to time, or as may otherwise be determined by law or administrative rule or regulation according to the rules and regulations of the personnel department of the State of Alabama. All new, future employees of the commission shall be required to meet the requirements of the State Merit System.



Section 22-5-7 - Personnel.

The executive director shall, subject to the State Merit System Law, appoint professional, technical, clerical, stenographic and other personnel to carry out the duties and functions of the commission.



Section 22-5-8 - Annual report.

The commission shall make an annual report to the Governor and the Legislature, including therein suggestions and recommendations for protecting and improving the physical fitness of the state.



Section 22-5-9 - Acceptance of gifts or grants.

The commission is hereby authorized and empowered to accept from the federal government, or any instrumentality thereof, or from any person, firm or corporation in the name of and for the state, services, equipment, supplies, materials or funds by way of gift or grant for the purposes of physical fitness.






Chapter 5A - LONG-TERM RESIDENTIAL HEALTH CARE RECIPIENT OMBUDSMEN.

Section 22-5A-1 - Short title.

This chapter shall be known and may be cited as the "Long-term Residential Health Care Recipient Ombudsman Act."



Section 22-5A-2 - Definitions.

For the purposes of this chapter, the following words shall have the meanings ascribed to them by this section:

(1) ADMINISTRATOR. Any person charged with the general administration or supervision of a health care, domiciliary or residential facility without regard to whether such person has an ownership interest in such facility or to whether such person's functions and duties are shared with one or more other persons.

(2) COMMUNITY OMBUDSMAN. A person selected by an area agency on aging who is then trained and certified as such by the commission pursuant to Section 22-5A-4.

(3) DEPARTMENT. Department of Senior Services.

(4) HEALTH CARE FACILITY. Any skilled nursing facility, intermediate care facility, domiciliary, boarding home facility or hospital now or hereafter subject to regulation or licensure by the Bureau of Licensure and Certification of the State Department of Health or a county department of health which provides any generally accepted facet of long-term residential health care or treats any recipient of long-term residential health care.

(5) LONG-TERM RESIDENTIAL HEALTH CARE. Those health care services rendered to an individual who is a resident in-patient of a health care facility for any period which is expected to exceed 90 days.

(6) OMBUDSMAN. The State Ombudsman or any community ombudsman.

(7) RECIPIENT. Any person receiving long-term residential health care treatment in any health care facility in all its aspects including, but not limited to, admission, retention, confinement, commitment, length of stay, transfer, discharge, physical examination, issuing or filling a prescription for a controlled pharmaceutical substance, dispensing drugs or medication, counseling and/or treatment, and any instances directly related.

(8) STATE OMBUDSMAN. The State Long-term Residential Health Care Recipient Ombudsman, currently known as the Nursing Home Ombudsman of the Alabama Commission on Aging. The State Ombudsman shall be appointed by the commission and shall report to the executive director of the commission.



Section 22-5A-3 - Duties of State Ombudsman and department.

The State Ombudsman and the department are hereby authorized to investigate complaints concerning health care, domiciliary and residential care facilities. The State Ombudsman shall promote the well-being and quality of life of long-term residential health care recipients and encourage the development of community ombudsman activities at the local level. After appropriate training and approval by the department, community ombudsmen shall be certified by the department and shall have the powers and responsibilities set forth in Sections 22-5A-4 and 22-5A-6, subject to the procedures established by the State Ombudsman pursuant to Section 22-5A-5. The State Ombudsman shall submit to the department an annual written report documenting the kinds of complaints and problems reported so that the department can make recommendations concerning needed policy, regulatory, and legislative changes.



Section 22-5A-4 - Selection of community ombudsmen; training; certification; duties; area plan to describe program; notification of department as to prospective ombudsmen; advisory committee on program.

(a) Each area agency on aging funded by the department shall select at least one community ombudsman in each planning and service area established according to regulations issued pursuant to the Older Americans Act of 1965, as amended. The community ombudsman shall be an employee or contractual employee of the area agency on aging and shall certify to having no association with any health care facility or provider for reward or profit.

(b) The duties of each community ombudsman shall be as follows:

(1) To receive, investigate, respond to, and attempt informally to resolve complaints made by or on behalf of recipients;

(2) To report immediately instances of fraud, abuse, neglect, or exploitation to the department of pensions and security for investigation and follow-up pursuant to Chapter 9 of Title 38, the Adult Protective Services Act of 1976, and Article 1 of Chapter 16 of Title 26, the Child Abuse and Neglect Prevention Act;

(3) To serve as a third-party mechanism for protecting the health, safety, welfare, and human rights of recipients;

(4) To report immediately any complaint that cannot be resolved informally to the State Ombudsman for appropriate action under Section 22-5A-6;

(5) To collect data about the number and kinds of complaints handled; and

(6) To report regularly to the State Ombudsman about the data collected and activities of the community ombudsman program.

(c) A description of the operation of its community ombudsman program shall be included by each area agency on aging in its area plan, which is subject to the approval of the department.

(d) Each area agency on aging shall immediately notify the department of the selection of, and request the certification of, prospective community ombudsmen.

(e) The State Ombudsman shall arrange for the training of all prospective community ombudsmen selected by area agencies on aging. Such training shall include instructions in at least the following subjects as they relate to health care:

(1) The responsibilities, duties and authority of community ombudsmen;

(2) The laws and regulations governing the receipt, investigation, and resolution of complaints;

(3) The role of local, state and federal agencies that regulate health care facilities;

(4) The different kinds of health care facilities in Alabama and the services provided in each setting;

(5) The special needs of the elderly and of the physically and mentally handicapped;

(6) The role of the family, the sponsor, the legal representative, the physician, the church and other public and private agencies, and the community;

(7) How to work with health providers, medical professionals and staff;

(8) The laws and regulations governing Medicare, Medicaid, social security, supplemental security income, and the Veterans Administration; and

(9) The licensure requirements for administrators of hospitals, nursing homes, home health care agencies, etc., including familiarity with the actual information required to obtain the various licenses.

(f) Persons selected by area agencies on aging who shall have satisfactorily completed the training arranged by the State Ombudsman shall be certified as community ombudsmen by the department. The certification can be terminated at any time by the Department of Senior Services or appropriate area agency on aging:

(1) When the community ombudsman is no longer employed by the Department of Senior Services or area agency on aging;

(2) For cause.

(g) Each area's agency on aging advisory council shall appoint a subcommittee to advise it in the operation of its community ombudsman program. The number and qualifications of members of the advisory subcommittee shall be determined by the area agency on aging but shall contain adequate representation from the various types of health facilities covered under the Area Agency Community Ombudsman Plan.



Section 22-5A-5 - Procedures for receiving complaints; informing recipients of ombudsman program.

The State Ombudsman shall establish written procedures for receiving complaints involving long-term residential health care facilities and their employees. The Department of Senior Services shall provide to health care, domiciliary and residential facilities written information on the ombudsman program to be distributed to recipients at the time of admission, or rendering of care and/or treatment at a facility.



Section 22-5A-6 - Procedures for resolving complaints.

(a) A community ombudsman's access to any health care facility shall be limited to standard operating hours unless prior arrangements with the operator of the facility has been made. If the complaint involves more than one provider or alleges to involve more than one provider, the ombudsman shall investigate all providers.

(b) Any complaint requiring remedial action and deemed valid by the ombudsman shall be identified and brought to the attention of the administrator or provider involved and followed up in writing within a reasonable time. Upon receipt of such document, the administrator or provider, in coordination with the ombudsman, shall establish a course of appropriate remedial action. If the remedial action is not forthcoming within a reasonable time, the ombudsman must refer the case to the State Ombudsman who may take any one or more of the following actions:

(1) Allow more time if the State Ombudsman has reason to believe such action would facilitate resolution of the complaint;

(2) Refer a complaint regarding a nursing home, hospital or domiciliary in writing to the Bureau of Licensure and Certification.

(3) Refer a complaint regarding a boarding house to the appropriate agency and request that appropriate action be initiated.

(4) Refer any and all complaints arising out of or in any way related to the provision of any medical or surgical service or medical care and treatment to a recipient by a physician licensed to practice medicine in Alabama, in whatever setting the said complaint should arise, to the State Board of Medical Examiners only.

(c) The Department of Senior Services, the State Ombudsman and the affected community ombudsman shall be kept advised and shall be notified in writing by the state agency of the resolution of any complaint that has been referred to the state agency by the State Ombudsman.

(d) Any ombudsmen shall respect the right to privacy of all involved parties when engaged in resolving complaints. Any requests to review information concerning the medical condition of a recipient or any health care facility records of a recipient must be accompanied by a current valid duly executed authorization and release which has been signed by the recipient or by one legally authorized to act on behalf of the recipient. Requests for copies of any medical records must be accompanied by a current valid duly executed authorization and release which has been signed by the recipient or by one legally authorized to act on behalf of the recipient. Any physician providing medical information and/or copies of medical records and any health care facility providing copies of health care facility medical records shall be entitled to the payment of a reasonable charge for the preparation and/or reproduction of the records. Information concerning any aspect of a complaint resolution proceeding shall be kept confidential and shall not be disclosed by an ombudsman to any person not directly involved in the particular complaint, except in strict accordance with the provisions of this chapter. Such disclosure shall result in the ombudsman's dismissal.



Section 22-5A-7 - Limited immunity of person or agency making report, etc.

Any person or agency who in good faith participates in the making of a report or provides information or evidence in direct accordance with the procedures for resolving complaints under the provisions of this chapter shall, in so doing, be immune from any liability, civil or criminal, that might otherwise be incurred or imposed. Notwithstanding the foregoing, this immunity shall not apply if an ombudsman communicates any information concerning a complaint to any party not involved in such complaint.






Chapter 5B - ALABAMA LIFESPAN RESPITE RESOURCE NETWORK ACT.

Section 22-5B-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Lifespan Respite Resource Network Act."



Section 22-5B-2 - Legislative findings.

(a) The legislative findings, purpose, and intent of this chapter are to develop the infrastructure for a statewide network of lifespan respite programs in Alabama and for Alabama Respite to be the statewide entity to address issues relating to respite care in our state.

(b) The Alabama Legislature makes the following findings:

(1) Respite is short term temporary relief that can make a world of difference for family caregivers of both children and adults with disabilities and other health care needs.

(2) Respite is one of the home and community-based services most requested by family caregivers, yet remains in short supply.

(3) As of 2012, over 818,000 adults in Alabama are caregivers for a family member.

(4) Respite helps preserve families by reducing stress, supporting stability, preventing situations that can lead to abuse and neglect, and reducing the incidence of divorce and out-of-home placement.

(5) Respite is a simple, cost-effective solution for situations that can otherwise devastate families.

(6) A state lifespan respite program simplifies and accelerates the process for accessing respite services and is recognized by service providers, families, and policymakers, in Alabama as well as nationwide, as the best practice in the provision of respite care in the most cost-effective way.

(7) Federal legislation was passed in Congress that would provide a mechanism to fund states that have collaborative systems of lifespan respite provision in place.



Section 22-5B-3 - Definitions.

When used in this chapter, the following words shall have the following meanings:

(1) ADULT WITH SPECIAL NEED. A person 19 years of age or older who requires care or supervision to meet the person's basic needs or prevent physical self-injury or injury to others, or avoid placement in an institutional facility.

(2) AGING AND DISABILITY RESOURCE CENTER. An entity that provides a coordinated system for providing information on long-term care programs and options, personal counseling, and consumer access to publicly support long-term care programs.

(3) CHILD WITH SPECIAL NEED. A person under age 19 who requires care or supervision beyond that required for children generally to meet the child's basic needs or prevent physical injury to self or others.

(4) ELIGIBLE STATE AGENCY. A state agency that administers the Older Americans Act or the state's Medicaid program or one designated by the Governor, and is an aging and disability resource center working in collaboration with a state respite coalition or organization.

(5) FAMILY CAREGIVER. Family members, foster parents, or other adults providing ongoing unpaid care for an adult or child with special needs.

(6) LIFESPAN RESPITE CARE. Coordinated systems of accessible, community-based respite care services for family caregivers of children or adults with special needs.

(7) RESPITE. Planned or emergency care provided to a child or adult with a special need in order to provide temporary relief to the family caregiver of that child or adult.

(8) RESPITE PROVIDER. An individual who provides a temporary break or period of relief to family caregivers.

(9) SPECIAL NEED. A disability or chronic illness as defined in Public Law 109-442.

(10) STAKEHOLDER. A person, group, organization, or system that affects or can be affected by an organization's actions.



Section 22-5B-4 - Alabama Lifespan Respite Resource Network.

There is created the Alabama Lifespan Respite Resource Network as the statewide entity that shall do the following:

(1) Address issues relating to respite care in our state.

(2) Maintain a statewide system that facilitates the availability and use of high quality, cost-effective lifespan respite services that provide caregivers the break they need from caring for a loved one with disability or chronic illness.

(3) Develop and coordinate the Alabama Lifespan Respite Coalition.

(4) Work in collaboration with the eligible state agency and the Governor's Office to access funding through the federal Lifespan Respite Care Act of 2006 (PL109-442).

(5) Identify statewide respite care providers.

(6) Maintain a directory of respite services in Alabama and link family caregivers with respite care providers and other types of respite-related programs.

(7) Provide technical assistance to community-based organizations and other entities that wish to develop a respite care program.

(8) Provide voucher respite funding to eligible primary caregivers as funds are available.

(9) Provide information and referral services.

(10) Provide an easy to access and/or interactive information avenue, such as a toll-free number or informational website like www.alabamarespite.org, to share current news about respite including new resources, training opportunities, and information for caregivers.

(11) Offer family caregiver training through partnership with other agencies or other organizations or advocacy groups.



Section 22-5B-5 - Alabama Lifespan Respite Coalition.

(a) There is created the Alabama Lifespan Respite Coalition composed of members who shall be culturally, economically, and geographically diverse and representative of the state demographics and appointed by the Governor or his or her designee. The membership may include, but is not limited to, the following:

(1) The Chair of the House Ways and Means Committee on Education.

(2) The Chair of the Senate Judiciary Committee.

(3) The Chair of the House of Representatives Health Committee.

(4) The Chair of the Senate Health Committee.

(5) A member from the Governor's Office on Disability.

(6) A member from the Department of Senior Services.

(7) A member from the Department of Medicaid.

(8) A member from the Department of Rehabilitation Services.

(9) A member from the Department of Human Resources.

(10) A member from the Alabama Health Department.

(11) A member from the Department of Child Abuse and Neglect Prevention.

(12) A member from the Department of Mental Health.

(13) A member from the Alabama Council for Developmental Disabilities.

(14) A representative from a United Cerebral Palsy affiliate in Alabama.

(15) A representative from a statewide advocacy or support group.

(16) A representative from a community respite initiative or program.

(17) A representative from a collaborative training partner.

(18) Two family caregivers representing diverse special needs populations.

(19) Two respite care providers.

(20) A representative from the Autism Society of Alabama.

(21) A representative from the Alabama Hospice Organization.

(22) A representative from the American Association of Retired Persons.

(b) The members of the coalition shall meet at least twice a year, and at such other times as the chair of the coalition deems appropriate. Members shall serve without compensation. A chair of the coalition shall be elected by the membership at the first meeting of the coalition. Members shall be appointed for three-year terms and may be eligible to succeed themselves for one additional term. Members shall be appointed to the coalition by August 30, 2012. Any member who fails to attend three consecutive meetings or at least one-half of all coalition meetings held during the calendar year shall be deemed to have resigned. Vacant positions shall be filled for any expired term by the respective appointing authorities.

(c) The coalition shall have the following responsibilities:

(1) Build partnerships and coordinate respite care efforts statewide, and prepare Alabama to compete for federal funding as the Lifespan Respite Act is funded.

(2) Provide public awareness about respite to the citizens of Alabama.

(3) Identify, coordinate, and develop community/funding resources for respite services.

(4) Build local partnerships and collaborations regarding respite services.



Section 22-5B-6 - Meetings; coordination of activities; funding.

(a) The Alabama Lifespan Respite Resource Network shall be designated as the entity to facilitate a minimum of two meetings per year for the Alabama Lifespan Respite Coalition and to coordinate activities and initiatives of the coalition and that the Alabama Lifespan Respite Coalition shall be the statewide respite coalition referred to in the Federal Lifespan Respite Care Act of 2006 (PL109-442). Alabama Respite will work in coordination with the eligible state agency, as mandated by the act, to develop a Memorandum of Agreement with the eligible state agency in order to allow Alabama to compete for federal funding.

(b) Should funding be obtained through the act, the coalition will support Alabama Respite's efforts to actively develop and continue respite-related services with funds utilized for the following mandated purposes:

(1) Development or enhancement of lifespan respite programs at state and local levels.

(2) Direct respite care services for family caregivers caring for children or adults.

(3) Respite worker and volunteer training and recruitment.

(4) Provision of information to caregivers about available respite services.

(5) Assistance to caregivers in gaining access to such services.

Optional uses of the funds may include:

(1) Training programs for Alabama's family caregivers to assist them in making informed decisions about respite care services.

(2) Other services essential to the provision of respite care as specified in the proposal process.

(3) Training and education for new caregivers.






Chapter 5C - PALLIATIVE CARE AND QUALITY OF LIFE.

Section 22-5C-1 - Purpose.

The purpose of this chapter is to improve consumer awareness of patient centered and family focused palliative care in this state by establishing a State Advisory Council on Palliative Care and Quality of Life within the State Health Department and to provide for the establishment within the department of a palliative care consumer and professional information and education program.



Section 22-5C-2 - State Advisory Council on Palliative Care and Quality of Life.

(a) Not later than November 23, 2015, the State Health Department shall establish a State Advisory Council on Palliative Care and Quality of Life within the department.

(b) The council membership shall be appointed by the State Health Officer and shall include interdisciplinary palliative care medical, nursing, social work, pharmacy, and spiritual professional expertise; patient and family caregiver advocate representation, and any other relevant appointees the State Health Officer determines appropriate. The State Health Officer shall consider the racial, gender, geographic, urban/rural, and economic diversity of the state when appointing members. Membership shall specifically include health professionals having palliative care work experience or expertise in palliative care delivery models in a variety of inpatient, outpatient, and community settings such as acute care, long-term care, and hospice and with a variety of populations, including pediatric, youth, and adults. At least one council member shall be a board-certified hospice and palliative medicine physician and one member a licensed Certified Registered Nurse Practitioner. At least one council member shall be designated by the Alabama Hospital Association, at least one council member shall be designated by the Alabama Nursing Home Association, and at least one council member shall be designated by the Alabama Hospice and Palliative Care Organization. Council members shall be appointed for a term of three years, but may be replaced at the discretion of the State Health Officer. The members shall elect a chair and vice chair whose duties shall be established by the council. The council shall fix a time and place for regular meetings and shall meet not less than twice yearly.

(c) Council members shall receive no compensation for their services.

(d) The State Advisory Council on Palliative Care and Quality of Life shall consult with and advise the State Health Officer and the department on matters related to the establishment, maintenance, and operation of palliative care initiatives in this state.



Section 22-5C-3 - Palliative Care Information and Education Program.

(a) There is created a statewide Palliative Care Information and Education Program in the State Health Department. The purpose of the palliative care information and education program is to maximize the effectiveness of palliative care initiatives in the state by ensuring that comprehensive and accurate information and education about palliative care is available to the public, health care providers, and health care facilities. The department shall publish on its website information and resources, including links to external resources, about palliative care for the public, health care providers, and health care facilities. This information shall include, but not be limited to, continuing educational opportunities for health care providers; information about palliative care delivery in the home and in other primary, secondary, and tertiary environments; and consumer educational materials and referral information for palliative care, including hospice. The department may develop and implement any other initiatives regarding palliative care services and education that the department determines would further the purposes of this section.

(b) The department shall consult with the State Advisory Council on Palliative Care and Quality of Life in implementing this section.

(c) The information gathered by the State Advisory Council on Palliative Care and Quality of Life, and any information published by the State Department of Public Health pursuant to this chapter, shall not be construed to establish a standard of care for physicians and hospitals, as hospitals are defined in Section 22-21-20, or otherwise modify, amend, or supersede any provision of the Alabama Medical Liability Act of 1987 or the Alabama Medical Liability Act of 1996, commencing with Section 6-5-540, or any amendment thereto, or any judicial interpretation thereof. A physician or hospital shall not have legal liability or responsibility for claims resulting or derived from any of the information produced or disseminated pursuant to this chapter.






Chapter 5D - GABE GRIFFIN RIGHT TO TRY ACT.

Section 22-5D-1 - Short title.

This chapter shall be known and may be cited as the Gabe Griffin Right to Try Act.



Section 22-5D-2 - Definitions.

As used in this act, the following words have the following meanings:

(1) ELIGIBLE PATIENT. An individual who meets all of the following conditions:

a. Has a terminal illness, attested to by the patient's treating physician.

b. Has considered all other treatment options currently approved by the U. S. Food and Drug Administration.

c. Has received a recommendation from his or her physician for an investigational drug, biological product, or device.

d. Has given written, informed consent for the use of the investigational drug, biological product, or device.

e. Has documentation from his or her physician that he or she meets the requirements of this subdivision.

(2) INVESTIGATIONAL DRUG, BIOLOGICAL PRODUCT, or DEVICE. A drug, biological product, or device that has successfully completed phase 1 of a clinical trial but has not yet been approved for general use by the U. S. Food and Drug Administration and remains under investigation in a U. S. Food and Drug Administration approved clinical trial.

(3) TERMINAL ILLNESS. A progressive disease or medical or surgical condition that entails significant functional impairment, that is not considered by a treating physician to be reversible even with administration of current Federal Drug Administration approved and available treatments, and that, without life-sustaining procedures, will soon result in death.

(4) WRITTEN, INFORMED CONSENT. A written document that is signed by the patient or the parent or legal guardian, if the patient is a minor, and attested to by the patient's physician and a witness and that, at a minimum, includes all of the following:

a. A general explanation of the currently approved products and treatments for the disease or condition from which the patient suffers.

b. An attestation that the patient concurs with his or her physician in believing that all currently approved and conventionally recognized treatments are unlikely to prolong the patient's life.

c. Clear identification of the specific proposed investigational drug, biological product, or device that the patient is seeking to use.

d. A general description of the best and worst potential outcomes of using the investigational drug, biological product, or device and a realistic description of the most likely outcome. If applicable, the description shall include the possibility that new, unanticipated, different, or worse symptoms might result and that death could be hastened by the proposed treatment. The description shall be based on the physician's knowledge of the proposed treatment in conjunction with an awareness of the patient's condition.

e. A statement that the patient's health plan or third party administrator and provider are not obliged to pay for any care or treatments consequent to the use of the investigational drug, biological product, or device, unless they are specifically required to do so by law or contract.

f. A statement that the patient's eligibility for hospice care may be withdrawn if the patient begins curative treatment with the investigational drug, biological product, or device and that care may be reinstated if this treatment ends and the patient meets hospice eligibility requirements.

g. A statement that the patient understands that he or she is liable for all expenses consequent to the use of the investigational drug, biological product, or device and that this liability extends to the patient's estate, unless a contract between the patient and the manufacturer of the investigational drug, biological product, or device states otherwise.



Section 22-5D-3 - Availability to eligible patient of investigational drug, biological product, or device.

(a) The manufacturer of an investigational drug, biological product, or device may make available and an eligible patient may request the manufacturer's investigational drug, biological product, or device under this chapter. This chapter does not require that a manufacturer make available an investigational drug, biological product, or device to an eligible patient.

(b) A manufacturer may do all of the following:

(1) Provide an investigational drug, biological product, or device to an eligible patient without receiving compensation.

(2) Require an eligible patient to pay the costs of, or the costs associated with, the manufacture of the investigational drug, biological product, or device.



Section 22-5D-4 - Coverage and costs.

(a) This chapter does not expand the coverage required of an insurer.

(b) A health plan, third party administrator, or governmental agency is not required to provide coverage for the cost of an investigational drug, biological product, or device, or the cost of services related to the use of an investigational drug, biological product, or device under this chapter.

(c) This chapter does not require any governmental agency to pay costs associated with the use, care, or treatment of a patient with an investigational drug, biological product, or device.

(d) This chapter does not require a hospital or other health care facility to provide new or additional services, unless approved by the hospital or facility.



Section 22-5D-5 - Liability of heirs.

If a patient dies while being treated by an investigational drug, biological product, or device, the patient's heirs are not liable for any outstanding debt related to the treatment or lack of insurance due to the treatment.



Section 22-5D-6 - Effect on license or certification.

A licensing board or disciplinary subcommittee shall not issue a letter of concern or similar form of reprimand, nor revoke, fail to renew, suspend, or take any action against a health care provider's license issued under Title 34, based solely on the health care provider's recommendations to an eligible patient regarding access to or treatment with an investigational drug, biological product, or device. An entity responsible for Medicare certification shall not reprimand or take action against a health care provider's Medicare certification based solely on the health care provider's recommendation that a patient have access to an investigational drug, biological product, or device.



Section 22-5D-7 - Relation to other laws and professional obligations.

(a) Nothing in this chapter shall be construed to establish a standard of care for physicians or otherwise modify, amend, or supersede any provision of the Alabama Medical Liability Act of 1987 or the Alabama Medical Liability Act of 1996, commencing with Section 6-5-540 et seq., or any amendment thereto, or any judicial interpretation thereof.

(b) This chapter does not require a medical professional who is licensed under the laws of this state to counsel, advise, prescribe, dispense, administer, or otherwise be involved in the care of an eligible patient using an investigational drug, biological product, or device.

(c) This chapter does not require a hospital licensed under Section 22-21-25 to provide any service related to an investigational drug, biological product, or device.



Section 22-5D-8 - Additional coverage not required under Medicaid.

This chapter does not require the Alabama Medicaid Program to provide additional coverage for an investigational drug, biological product, or device.



Section 22-5D-9 - Blocking access prohibited; counseling, etc., permitted.

An official, employee, or agent of this state shall not block or attempt to block an eligible patient's access to an investigational drug, biological product, or device. Counseling, advice, or a recommendation consistent with medical standards of care from a licensed health care provider is not a violation of this section.



Section 22-5D-10 - Private cause of action not created under chapter.

This chapter does not create a private cause of action against a manufacturer of an investigational drug, biological product, or device or against any licensed health care provider, other person, or entity involved in the care of an eligible patient using the investigational drug, biological product, or device for any harm done to the eligible patient resulting from the investigational drug, biological product, or device, if the manufacturer or other person or entity is complying in good faith with the terms of this chapter, unless there was a failure to exercise reasonable care.






Chapter 6 - MEDICAID PROGRAM.

Article 1 - General Provisions.

Section 22-6-1 - Appropriations.

All revenue, income and receipts for operation of the Medicaid (Title 19) Program received by the State Health Department shall be appropriated for expenditure of that program.



Section 22-6-2 - Payment of contract adjustments.

All Medicaid (Title 19) contract adjustments of a prior year with hospitals, nursing homes and others shall become payable from current fiscal year appropriations during which such cost shall become definite and ascertainable as a result of audit.



Section 22-6-3 - Disposition of fund balances.

(a) All balances of revenue, income and receipts remaining in the Medicaid Fund at the end of a fiscal year shall carry over to the next fiscal year and shall not revert to the State General Fund under the provisions of Section 41-4-93.

(b) All balances carried forward to the next fiscal year shall be reapportioned for expenditure for operation of the Medicaid Program.



Section 22-6-4 - Copayments by persons receiving medical services from physicians under program.

(a) All persons eligible to receive Medicaid shall pay the sum of $1.00 for each visit as a copayment for medical services provided by a physician under the Medicaid Program.

(b) The $1.00 copayment shall be collected by the attending physician and credited against the Medicaid payment to the physician for the visit.

(c) The provisions of this section shall become effective only upon the approval of the Department of Health, Education and Welfare of the federal government.



Section 22-6-4.1 - Copayments by persons receiving medical services from physicians or other medical practitioners under program.

(a) Medicaid eligible persons shall pay a $2.00 copayment for medical services provided by a physician or other medical practitioner under the Medicaid Program.

(b) The $2.00 copayment shall be collected by the provider of services and credited against the Medicaid payment to the provider for the service.

(c) Medical services shall include any services covered by the Medicaid Program and rendered by a physician or other medical practitioner.

(d) The provisions of this section shall not be effective if they are found by a court of competent jurisdiction to contravene federal laws or federal regulations applicable to the Medicaid Program.



Section 22-6-4.2 - Copayments for prescription drugs.

(a) Medicaid eligible persons shall pay the maximum allowable copayment under federal law or administrative regulation for each prescription drug received under the Medicaid Program, except for designated exemptions.

(b) Said maximum allowable copayment shall be collected by the dispensing pharmacy and credited against the Medicaid payment to the pharmacy for the drug.

(c) Designated exemptions include prescriptions for family planning drugs and those used in the treatment of persons participating in the Medicaid Early and Periodic Screening, Diagnosis and Treatment Program.

(d) The provisions of this section shall not be effective if they are found by a court of competent jurisdiction to contravene federal laws or federal administrative regulations applicable to the Medicaid Program.



Section 22-6-5.1 - Collection of patient's income by tax collector; payment to Medicaid Agency; exceptions; rules and regulations.

Repealed by Act 2015-70 effective April 21, 2015.



Section 22-6-6 - Subrogation of state to rights of recipients of medical assistance under program against persons, etc., causing injury, etc., thereto; manner of enforcement of rights of state; effect of action by state or recipient against person, etc., causing injury, etc., upon rights of other; provision of written notice, etc., by recipients instituting civil actions for damages.

(a) If medical assistance is provided to a recipient under the Alabama Medicaid Program for injuries, disease or sickness caused under circumstances creating a cause of action in favor of the recipient against any person, firm or corporation, then the State of Alabama shall be subrogated to such recipient's rights and shall be entitled to recover the proceeds that may result from the exercise of any rights of recovery which the recipient may have against any such person, firm or corporation to the extent of the actual amount of the medical assistance payments made by the Alabama Medicaid Program. The recipient shall execute and deliver instruments and papers to do whatever is necessary to secure such rights and shall do nothing after said medical assistance is provided to prejudice the subrogation rights of the State of Alabama.

(b) The State of Alabama may, to enforce such rights, institute and prosecute legal proceedings against any such person, firm or corporation against whom such recovery rights arise, intervene or join any action or proceeding brought by such recipient against such person, firm or corporation or compromise or settle any such claim. No action taken by the State of Alabama shall operate to deny such recipient's recovery for that portion of his damages not subrogated to the State of Alabama under subsection (a) of this section and no action of the recipient shall prejudice the state's subrogation rights.

(c) Any such recipient seeking to recover damages relating to or in any wise connected with such circumstances giving rise to recovery rights who institutes any civil action against such party shall, within 10 days of filing thereof, provide the director of the Alabama Medicaid Program and the Attorney General of the State of Alabama a written notice thereof and a copy of the complaint and all amendments thereto.



Section 22-6-6.1 - Assignment to state of recipients' rights to payments for medical care; authorization to release needed information.

(a) Every recipient of medical assistance under the Alabama Medicaid Program shall be deemed to have made assignment to the State of Alabama of any and all rights of his to medical support or payments for medical care from any person, firm or corporation, together with the rights of any other individuals eligible for medical assistance for whom he can legally make assignment. This assignment shall be effective to the extent of the amount of medical assistance actually paid by the Medicaid Agency. The recipient shall cooperate fully with the Medicaid Agency in its efforts to secure such rights, and shall execute and deliver all instruments and papers needed by the Medicaid Agency in this regard.

(b) Every recipient of medical assistance under the Alabama Medicaid Program shall be deemed to have authorized all third parties, including insurance companies and providers of medical care, to release to the Medicaid Agency all information needed by the agency to secure or enforce its rights as assignee under subsection (a) of this section.



Section 22-6-7 - Medicaid Agency authorized to contract with fiscal intermediaries for purpose of receiving, processing, and paying claims.

(a) The Medicaid Agency of the State of Alabama, the single state agency charged with responsibility for administering the Alabama Medicaid Program, is hereby authorized to contract, for periods not to exceed seven years, with one or more fiscal intermediaries for the purpose of receiving, processing, and paying claims for services rendered recipients of the Alabama Medicaid Program; provided, that such contracts shall comply in all other respects with the provisions of the Alabama Competitive Bid Law as codified in Sections 41-16-20 through 41-16-32, as amended.

(b) The provisions of subsection (a) notwithstanding, the Medicaid Agency of the State of Alabama may extend the present contract in existence on September 1, 2007, for two additional years through September 30, 2011.



Section 22-6-7.1 - Procurement of prescription eyewear.

Contracts for the procurement of prescription eyewear for recipients of the Alabama Medicaid Program which are competitively bid may be awarded to the bidder whose proposal is the most advantageous to the state for periods not to exceed three years taking into consideration cost factors, program stability factors, technical factors including understanding of program requirements, management plan, excellence of program design, key personnel, corporate or company resource and designated location, and other factors including financial condition and capability of the bidder, corporate experience and past performance and priority of the business to insure the contract awarded is the best for the purposes required. Each of these criteria shall be given relative weight value as designated in the invitation to bid. Responsiveness to the bid shall be scored for each designated criteria. If, for reasons cited above, the bid selected is not from the lowest bidding contractor, the Alabama Medicaid Agency must state its reasons for not recommending award to the low bidder to the awarding authority prior to the final awarding of any such contract; provided that such contracts shall comply in all other respects with the provisions of the Alabama Competitive Bid Law as codified in Sections 41-16-20 through 41-16-32. As used in this section, contracts for the procurement of prescription eye wear shall not include professional examination of the eye conducted for the purpose of measuring visual acuity and prescribing corrective lenses. The provisions of Section 38-1-2 shall remain in full force and effect.



Section 22-6-8 - Revocation of eligibility of recipient upon determination of abuse, fraud, or misuse of benefits; when eligibility may be restored; award of restricted status to pregnant recipient whose eligibility has been revoked.

(a) Upon determination by a utilization review committee of the designated State Medicaid Agency that a Medicaid recipient has abused, defrauded, or misused the benefits of the program said recipient shall immediately become ineligible for Medicaid benefits.

(b) Medicaid recipients whose eligibility has been revoked due to abuse, fraud or other deliberate misuse of the program shall not be deemed eligible for future Medicaid services for a period of not less than one year and until full restitution has been made to the designated State Medicaid Agency.

(c) When a Medicaid recipient, whose eligibility has been revoked due to abuse, fraud, or other deliberate misuse of the program, reapplies for coverage during the period of suspension due to pregnancy, the utilization review committee for the State Medicaid Agency may change the suspended status of the recipient to restricted status where it has been determined that it would be in the best interest of the unborn child for the mother to receive coverage for pregnancy related services. Where such a change in status is granted, the case will be reconsidered by the utilization review committee within sixty days after the birth of the child for further action.

(d) The provisions of this section shall not be effective if they are found by a court of competent jurisdiction to contravene federal laws or federal regulations applicable to the Medicaid Program.



Section 22-6-9 - Medicaid identification card; issuance and use; confidentiality of recipient.

(a) The Department of Human Resources shall issue to all eligible recipients a special color picture medicaid identification card, which shall be separate from and entirely distinct from the valid color picture driver license or non-driver identification card. The Medicaid identification card shall be issued only on presentation of proper identification and evidence of medicaid eligibility. The identification card shall be used as identification to providers of medical service, and the identification card shall contain a suitable medium which when used with a suitable data processing system, to be developed by the Department of Human Resources with the technical assistance and advice of the Alabama Criminal Justice Information Center, can provide real-time verification of Medicaid eligibility by the provider.

(b) The Department of Human Resources shall make provision for adequate protection of the confidentiality of the Medicaid recipient.

(c) The provisions of this section are not severable. If any part of this section is declared invalid or unconstitutional, the entire section shall be declared invalid or unconstitutional.

(d) The provisions of this section shall not be effective if they are found by a court of competent jurisdiction to contravene federal laws or federal regulations applicable to the Medicaid Program which would cause the State of Alabama to become ineligible to receive federal Medicaid funds.

(e) The provisions of this section shall become operational and shall be implemented no later than January 1, 1981.



Section 22-6-10 - Women's right to health care.

(a) This section shall be known and may be cited as the "Women's Right to Health Care Act."

(b) Any state program funded under Title XIX of the federal Social Security Act, 42 U.S.C. Section 1396 et seq., and any other publicly funded state health care program which provides coverage for mastectomy surgery shall also provide coverage for reconstruction of the breast on which surgery has been performed and surgery and reconstruction of the other breast to produce a symmetrical appearance if the patient is eligible for Medicaid and elects reconstruction within two years of the mastectomy surgery and in the manner chosen by the patient and the physician, in accordance with guidelines consistent with Medicare and other third party payers. Reimbursement is allowed only for breast reconstructive surgery following a medically necessary mastectomy when performed for the removal of cancer. As used in this section, the term "reconstruction" shall also include augmentation mammoplasty, reduction mammoplasty following a mastectomy as treatment for removal of cancer, and mastoplexy.



Section 22-6-11 - Breast and cervical cancer prevention and treatment.

(a) This section shall be known and may be cited as the "2009 Breast and Cervical Cancer Prevention and Treatment Act."

(b)(1) Medicaid eligibility and coverage shall be extended to a woman who has been determined to be eligible to participate in and has been screened for breast or cervical cancer by any health care provider or entity, or both, that satisfies any of the following:

a. Receives direct payment for screening services by National Breast and Cervical Cancer Early Detection Program (NBCCEDP) Title XV funds.

b. Is funded at least in part by NBCCEDP grantee Title XV funds for screening services.

c. Is not funded at all by NBCCEDP grantee Title XV funds but has been identified by the Department of Public Health as part of the Alabama Breast and Cervical Cancer Early Detection Program and operates consistently within its guidelines.

(2) Coverage under this section shall be limited to any woman screened and diagnosed pursuant to subdivision (1) who is under age 65 and who is uninsured in that she must not have creditable coverage, including current Medicaid enrollment, as that term is defined under the Health Insurance Portability and Accountability Act, Section 2701(c) of the Public Health Services Act, 42 U.S.C. §300gg(c).

(3) Any woman who meets the eligibility requirements for Medicaid pursuant to this section shall be entitled to medically necessary treatment for breast or cervical cancer and other medically necessary Medicaid services covered under the Medicaid State Plan for the period of eligibility.

(4) The period of eligibility for coverage under this section is limited to the period during her course of treatment as determined by the medical professional responsible for the cancer treatment. Eligibility ends when her course of treatment is completed or the state determines that she no longer meets eligibility criteria for this category.

(5) Notwithstanding subdivision (4), subsequent periods of eligibility may be extended provided the woman meets all criteria required to qualify for the initial period of coverage.

(6) General Medicaid eligibility criteria including, but not limited to, residency and citizenship must be met.

(7) Treatment under this section is limited to medically necessary treatment consistent with optimal standards of medical practice. Experimental treatments will not be covered.

(8) The determination of medical eligibility for coverage under this section shall be administered by the Breast and Cervical Cancer Early Detection Program of the Alabama Department of Public Health following appropriate application procedures and shall include verification of Centers for Disease Control screening and diagnosis and a plan of treatment. Once medical eligibility is established, the Medicaid Agency will make the final Medicaid eligibility decision.

(9) No coverage will be provided under this section for any period prior to the date of the Centers for Disease Control screening and diagnosis.



Section 22-6-12 - Suspension of eligibility for inmates of certain public institutions; temporary reinstatement.

(a) An inmate of a public institution under the administrative control or responsibility of the Department of Corrections shall have his or her eligibility for Medicaid suspended, but not terminated, provided he or she is otherwise eligible for Medicaid benefits.

(b) An inmate of a public institution under the administrative control or responsibility of the Department of Corrections who is otherwise eligible for Medicaid benefits shall be eligible for temporary reinstatement of Medicaid eligibility for care received outside of such a public institution as an inpatient in a medical institution for more than 24 hours.

(c) A public institution under the administrative control or responsibility of the Department of Corrections may make efforts to establish eligibility for or renew Medicaid eligibility for an inmate prior to his or her release from the public institution.



Section 22-6-13 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) For the purposes of this section, the following words have the following meanings:

(1) COUNTY INMATE. Any person being held in a public institution under the administrative control and responsibility of the county sheriff and for whom the county is responsible for the provision of medical care. The term includes a person in custody while awaiting arraignment or bond, a pretrial detainee, a convicted person who is awaiting transfer to but has not otherwise become the responsibility of the Department of Corrections, or a person serving his or her sentence in the county jail.

(2) INPATIENT. This term as defined in 42 C.F.R. § 435.1010, as may be amended.

(3) JUVENILE. Any child under the jurisdiction of the juvenile court who is detained in a public institution and for whom the county is responsible for the provision of medical care pursuant to Section 12-15-108.

(4) MEDICAL INSTITUTION. This term as defined in 42 C.F.R. § 435.1010, as may be amended.

(b)(1) A county inmate shall have his or her Medicaid benefits suspended, but not terminated, provided he or she is otherwise eligible for Medicaid benefits. Suspension of benefits under this subdivision shall continue until the county inmate is either no longer otherwise eligible for Medicaid or is no longer an inmate of a public institution.

(2) A juvenile shall have his or her Medicaid benefits suspended, but not terminated, provided he or she is otherwise eligible for Medicaid benefits. Suspension of benefits under this subdivision shall continue until the juvenile is either no longer otherwise eligible for Medicaid or is no longer detained in a public institution.

(c) Any county inmate or juvenile who meets the conditions set out in subsection (b) shall be eligible for reinstatement of Medicaid benefits for medical care received as an inpatient in a medical institution, provided he or she is otherwise eligible for the Medicaid benefits. The county commission or other governmental entity financially responsible for the county inmate or juvenile shall reimburse the Medicaid Agency for the full amount of any federally required state match due for the inpatient services provided to any person whose Medicaid benefits are reinstated pursuant to this subsection.

(d) In order to determine whether a county inmate or juvenile meets the criteria set out in subsection (b) and to properly process suspension and reinstatement of Medicaid benefits as provided for in this section, the Medicaid Agency and the Association of County Commissions of Alabama shall develop, approve, and implement a centralized process for dissemination of information between the Medicaid Agency and each county. The approved process may include participation by the Association of County Commissions of Alabama in providing information to the Medicaid Agency on behalf of the counties. The centralized process shall be developed, approved, and implemented not later than November 1, 2017, and the participating county commissions shall reimburse the Medicaid Agency for the full amount of any federally required state match incurred to establish the centralized process. The centralized process, at a minimum, shall include all of the following:

(1) A process for each county to identify county inmates and juveniles who are Medicaid recipients at the time they are taken into custody.

(2) A process for notifying the Medicaid Agency when the Medicaid benefits of a county inmate or juvenile are due to be reinstated for inpatient services because the county inmate or juvenile is receiving inpatient care in a medical institution.

(3) A process for the county commission or other responsible governmental entity to reimburse the Medicaid Agency for the full amount of any federally required state match due for the inpatient services provided to a county inmate or juvenile whose Medicaid benefits for inpatient services are reinstated under this section.

(4) A process for the county commission to notify the Medicaid Agency when the county inmate is no longer an inmate of a public institution under the administrative control and responsibility of the county sheriff.

(5) A process for the county commission to notify the Medicaid Agency when the juvenile is no longer detained in a public institution.



Section 22-6-14 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

In the administration of and provision of benefits for the Alabama Medicaid program, the Alabama Medicaid Agency, on and after December 31, 2018, shall provide coverage and reimbursement for the treatment of Autism Spectrum Disorder in the same manner and same levels as health benefit plans.






Article 2 - Long Term Quality Health Care Act.

Section 22-6-20 - Legislative intent.

The Legislature recognizes the increasing population of our senior citizens and the importance of ensuring that each receives quality health care. The Medicaid Agency of the State of Alabama, hereinafter referred to as "Medicaid", shall have the power to enforce specific remedies to ensure compliance with OBRA.



Section 22-6-21 - Short title.

This article shall be known as "The Long Term Quality Health Care Act."



Section 22-6-22 - Reference to federal law.

Any reference contained in this article to federal law or compliance with federal law shall be a reference to compliance with the Omnibus Budget Reconciliation Act of 1987, P. L. 100-203, hereinafter referred to as "OBRA."



Section 22-6-23 - "Facility" defined.

Where referred to in this article, facility shall mean intermediate care facility and skilled nursing facility licensed by the State Board of Health. More specific definitions shall be established by the department pursuant to the Alabama Administrative Procedures Act in order to comply with OBRA.



Section 22-6-24 - Responsible agency; deposit of funds; appropriation.

Medicaid is designated as the agency responsible to ensure compliance with the facility reform enforcement process provisions of OBRA. All funds received pursuant to this article shall be deposited with the treasury to credit of Medicaid and are hereby continually appropriated for the purpose of carrying out the provisions of this article.



Section 22-6-25 - Enforcement remedies; adoption of criteria.

Medicaid shall have such specific civil remedies of enforcement as is required by OBRA as a minimum state enforcement remedy. In order to ensure compliance with this article, Medicaid rules and regulations and OBRA, Medicaid shall also specify criteria, as to when and how each of such enforcement remedies is to be applied, the amounts of any fines, and the severity of each of these remedies, to be used in the imposition of such remedies. Such criteria shall be designed so as to minimize the time between the identification of violations and final imposition of the remedies, and shall provide for the imposition of incrementally more severe fines for repeated or uncorrected deficiencies. Such enforcement remedies and criteria shall be promulgated by rule or regulation pursuant to the Alabama Administrative Procedures Act no later than October 1, 1989. Medicaid shall not have the power to implement such specific enforcement remedies until Medicaid has also adopted specific criteria as to when and how each of such remedies is to be applied, the amounts of any fines, and the severity of each of these remedies to be used in the imposition of such remedies.



Section 22-6-26 - Health department functions and responsibilities.

This article shall in no way supersede, replace or affect the licensing and certification responsibilities or other regulatory functions of the Health Department. All health care facilities licensing authority shall remain the responsibility of the Department of Public Health upon and after May 9, 1989.



Section 22-6-27 - Resident Protection Trust Fund; appropriation; use.

All revenue collected pursuant to assessing civil penalties shall be deposited in the State Treasury to the credit of Medicaid in a trust fund known as The Resident Protection Trust Fund. This fund is hereby appropriated to Medicaid to be expended for the purpose of protecting the health and property of residents in nursing facilities found deficient and for assisting with relocating indigent residents when an action is taken under the auspices of this article. This fund may be used for the maintenance of a facility pending correction of deficiencies or closure and to reimburse residents for personal funds lost. All funds in excess of $50,000.00 may be used to provide technical assistance to facilities to return to full compliance with this article.






Article 3 - Health Care Trust Fund.

Section 22-6-30 - Fund established; purpose.

There is hereby established the Alabama Health Care Trust Fund in the State Treasury for the purpose of further providing for the operation of the Medicaid Program and the maintenance and expansion of medical services available thereunder. This fund shall consist of revenues received from certain taxes levied on providers of medical services.



Section 22-6-31 - Moneys in fund appropriated to Alabama Medicaid Agency.

All moneys deposited in said fund shall be available solely for appropriation by the Legislature to the Alabama Medicaid Agency. Said moneys shall be used and expended under the supervision of the Commissioner of the Alabama Medicaid Agency in order to accomplish the purposes of this article and in accordance with the terms of the appropriations from which the moneys are derived.



Section 22-6-32 - Unobligated balance not to revert to General Fund but to be carried forward.

Any unobligated balance in said fund shall not revert to the General Fund at the end of any fiscal year but shall be automatically carried forward and available to be appropriated by the Alabama Legislature in each succeeding fiscal year in said fund. Such appropriations shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41. The existence or availability of moneys in this trust fund shall not reduce appropriations to the Alabama Medicaid Agency from the State General Fund below the amount appropriated for fiscal year 1992.






Article 4 - Obstetrics, Pediatrics, and Family Practice Financing and Insurance Premium Adjustments.

Section 22-6-40 - Medicaid Agency authorized to increase financing and adjust insurance premiums for family practitioners, pediatricians and obstetricians.

The Legislature recognizes the shortage of and the decline in obstetrical care in the rural areas of the state and the hardship imposed on those who are required to travel many miles to obtain the necessary prenatal care and ultimately delivery at term. The Legislature further recognizes the high infant mortality rates that are attributed in part to inadequate care during pregnancy, delivery, and necessary care after delivery. The Legislature further recognizes that the reduction in available care and services is attributed in part to high liability insurance premiums. In recognizing the ability of the Alabama Medicaid Agency to maximize state revenues, it is the intent of the Legislature that the Alabama Medicaid Agency provide increased financing for family practitioners, pediatricians and obstetricians to increase availability of obstetrical services and to address the difference in existing insurance premiums and the amount required for obstetrical practice.



Section 22-6-41 - Availability of increased financing.

This financing shall be available to physicians in family practice, pediatrics and obstetrics who provide obstetrical services in rural and underserved areas.



Section 22-6-42 - Administration of financing program; establishment of rules and criteria for alleviating rural problems and reducing high infant mortality rates.

The Alabama Medicaid Agency is hereby authorized to develop and administer the financing program and establish the appropriate rules necessary to promote new obstetrical services and set additional criteria necessary to alleviate the problems in the rural areas to reduce the high infant mortality rates.






Article 6 - Medicaid Trust Fund.

Section 22-6-70 - Created.

There is hereby created in the State Treasury a trust fund to be known as the Medicaid Trust Fund. The trust fund shall be administered by a board of directors in accordance with the provisions of this article. Funds received by the State of Alabama from the following sources shall be deposited into the trust fund: (1) Tobacco revenues, as defined by Section 41-10-622(9), designated by state law for the use and benefit of the Alabama Medicaid Agency; (2) intergovernmental fund transfers received by the Alabama Medicaid Agency from public hospitals and public nursing homes which, at the end of any fiscal year, have not been expended or encumbered in accordance with the fiscal laws and procedures of the State of Alabama and when the transfer to the Medicaid Trust Fund has been recommended by the Commissioner of the Medicaid Agency and approved by the Director of Finance; and (3) any funds appropriated to the Alabama Medicaid Agency from any source which, at the end of any fiscal year, have not been expended or encumbered in accordance with the fiscal laws and procedures of the State of Alabama and when the transfer to the trust fund has been approved by the Director of Finance and the Governor.



Section 22-6-71 - Board of directors.

The Medicaid Trust Fund Board of Directors shall be composed of the Governor, who shall be its chairman; the Director of Finance, who shall be its vice-chairman; the Commissioner of the Alabama Medicaid Agency, who shall be its secretary; the Chairman of the Senate Finance and Taxation Committee-General Fund or his or her designee; and the Chairman of the House Ways and Means Committee-General Fund or his or her designee. The board shall meet at the call of the chairman. Any four members shall constitute a quorum for the purpose of transacting business. The proceedings of the board shall be reduced to writing by the secretary and signed by the chairman or vice-chairman and the secretary. The proceedings of the board shall be recorded in a substantially bound book and filed in the office of the secretary. Copies of such proceedings, when certified by the secretary, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 22-6-72 - Duties of State Treasurer; disposition of funds.

The State Treasurer shall invest the funds in the trust fund on the direction of the board in investments which are eligible investments for the Alabama Trust Fund as authorized by Amendment No. 450 and Amendment No. 488 of the Constitution of Alabama of 1901. All interest earned on the investment of money in the trust fund shall be credited to the trust fund. The State Treasurer shall receive no fees or compensation for his or her work in complying with this provision. No funds may be transferred to the Medicaid Agency or expended by the board except as budgeted and allotted in accordance with the Budget Act and the Budget Management Act. Money contained in the trust fund at the end of any year shall not revert to the General Fund or any other fund in the State Treasury but shall remain in the trust fund until appropriated by the Legislature.



Section 22-6-73 - Powers of board.

The board of directors of the trust fund shall have the following powers:

(1) To transfer funds in the trust fund, upon appropriation by the Legislature, to the Alabama Medicaid Agency for any purpose for which the Medicaid Agency may expend funds.

(2) To advise the State Treasurer on investments that may be made with trust fund assets.

(3) To make recommendations to the Governor and the Legislature as to the need for appropriations from the Medicaid Trust Fund to the Medicaid Agency.

(4) To advise the Governor and the Legislature on the continuing status of the tobacco revenues designated by state law for the use and benefit of the Alabama Medicaid Agency.






Article 7 - Medicaid Revenue Use Act.

Section 22-6-90 - Short title.

This article shall be known as the "Medicaid Revenue Use Act."



Section 22-6-91 - Definitions.

For purposes of this article, the following words shall have the following meanings:

(1) HEALTHCARE SERVICES. Any services of the type for which the Medicaid Agency may reimburse a provider.

(2) PARTNERSHIP HOSPITAL PROGRAM. The Medicaid managed care program for the provision of inpatient care in this state.



Section 22-6-92 - Use of funds; annual certification.

Any hospital or hospital system located in the State of Alabama that receives funds from the Medicaid Agency or from a partnership hospital program shall utilize all revenues received from either source only in connection with the provision of healthcare services. Within 30 days after the close of a hospital's or a hospital system's fiscal year, the hospital or hospital system shall certify in writing to the Medicaid Agency that it has complied with the requirements of this section during the past fiscal year. The certification shall be executed by the hospital's or hospital system's administrator or chief financial officer and may be made electronically.



Section 22-6-93 - Transfer of funds - Generally.

To the extent any hospital or hospital system transfers, directly or indirectly, funds to the Medicaid Agency, transfers by the hospital or hospital system in any fiscal period which may be determined on an annual or other reasonable periodic basis may not exceed the amount of revenues received by the hospital or hospital system from payors other than the Medicaid Agency or a partnership hospital program during that period.



Section 22-6-94 - Transfer of funds - Use by Medicaid Agency.

All funds transferred by a hospital or a hospital system from any payor source directly or indirectly to the Medicaid Agency shall be used by the Medicaid Agency to defer costs incurred in connection with either the provision of healthcare services, as provided in Section 22-6-92, or Medicaid-covered services to Medicaid-eligible beneficiaries.



Section 22-6-95 - Transfer of funds - Annual certification.

At the time a hospital or hospital system transfers funds to the Medicaid Agency, or no less frequently than within 30 days after the close of the transferor hospital's or hospital system's fiscal year, the hospital or hospital system shall certify in writing to the Medicaid Agency that the funds transferred met the requirements of Section 22-6-93. In the case of an annual certification, the transferor hospital or hospital system shall certify that all the funds transferred during the hospital's or hospital system's past fiscal year met the requirements of Section 22-6-93. The certifications pursuant to this section shall be executed by the hospital's or hospital system's administrator or chief financial officer and may be made electronically. The Medicaid Agency shall determine that it has not sought federal matching funds on funds transferred to it by a hospital or hospital system that have not been certified by the transferor hospital or hospital system as provided for in this section.



Section 22-6-96 - Transfer of funds - Return of uncertified funds.

In the event a hospital or hospital system transfers funds to the Medicaid Agency and fails to certify that the funds transferred are in compliance with the requirements of Section 22-6-93, the Medicaid Agency shall return any portion of the funds not certified to the transferor hospital or hospital system no later than 90 days after the close of the transferor hospital's or hospital system's fiscal year.



Section 22-6-97 - Transfer of funds - Return of noncomplying funds.

In the event a hospital or hospital system transfers funds to the Medicaid Agency and certifies that the funds transferred are in compliance with Section 22-6-93, but subsequently it is determined that the transfer was not in compliance, the Medicaid Agency shall return the transferred funds to the transferor hospital or hospital system. The transferor hospital or hospital system shall transfer to the Medicaid Agency funds that comply with the requirements of this article within 60 days of that determination, along with a certification that this transfer complies with the requirements of this article, to the extent that revenues from sources other than Medicaid are available to effect a transfer that complies with this article.



Section 22-6-98 - Rules and regulations.

The Commissioner of the Medicaid Agency may adopt and implement regulations as necessary to ensure compliance with this article.






Article 8 - Medicaid Preferred Drug Plan.

Section 22-6-120 - Legislative findings.

The Legislature finds the following:

(1) The availability of appropriate pharmaceutical benefits to every Alabama citizen is a critical component to the overall health of its population.

(2) Alabama should strive to provide appropriate, safe, effective, and cost-efficient pharmaceutical care to those who depend on health benefits through state funded programs.

(3) The Alabama Medicaid Agency should endeavor to manage the Medicaid Pharmacy Program utilizing clinical management tools in a manner to foster optimal health outcomes at reasonable costs.

(4) State Medicaid programs and private insurance plans across the country utilize preferred drug lists as an effective way to foster and encourage clinically appropriate and safe use of pharmaceuticals in a cost-effective manner.

(5) Based on the proven effectiveness of preferred drug programs to foster appropriate use of drugs, it is in the best interests of Alabama and its citizens for the Alabama Medicaid Agency to develop and implement a preferred drug plan. The plan should include a preferred drug list, which should be based on in-depth clinical evaluations of drugs.

(6) Efficacy and safety considerations override all other considerations in the preferred drug decision making process.



Section 22-6-121 - Medicaid Pharmacy and Therapeutics Committee - Composition; meetings.

(a) The Alabama Medicaid Agency shall utilize a Medicaid Pharmacy and Therapeutics Committee within the agency for the purpose of advising and assisting Medicaid in the development of a preferred drug plan pursuant to 42 U.S.C. §1396r-8.

(b) The Medicaid Pharmacy and Therapeutics Committee shall be comprised and consist of three clinical pharmacists licensed to practice in the State of Alabama and at least five physicians licensed to practice medicine in the State of Alabama. Physician members will be appointed by the Medicaid Commissioner from a list of at least two nominees for each position submitted by the Medical Association of the State of Alabama. Clinical pharmacist members will be nominated by the Alabama Pharmacy Association and appointed by the Medicaid Commissioner. Members of the Medicaid Pharmacy and Therapeutics Committee should be enrolled Medicaid providers and have experience developing or practicing under a preferred drug list. It is further provided that the committee shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. A report shall be made annually to the Legislature detailing the extent to which this provision has been implemented.

(c) Members of the Medicaid Pharmacy and Therapeutics Committee will serve staggered two-year terms and may be reappointed to the committee for additional terms.

(d) The Medicaid Pharmacy and Therapeutics Committee shall meet at least quarterly and may meet at other times as needed and called by the Medicaid Commissioner and committee chairman. Meetings of the Medicaid Pharmacy and Therapeutics Committee responsible for recommending classes of drugs to the Medicaid Commissioner for inclusion in the Medicaid Preferred Drug Plan shall meet the requirements of the State's open meetings law and documents relating to a recommendation made by the committee to limit access to a drug shall be available under the open records law.



Section 22-6-122 - Medicaid Pharmacy and Therapeutics Committee - Classification and recommendation of drugs; assurance of quality patient care; review of pharmaceutical products.

(a) The Medicaid Pharmacy and Therapeutics Committee shall review and recommend classes of drugs to the Medicaid Commissioner for inclusion in the Medicaid Preferred Drug Plan. Class means a therapeutic group of pharmaceutical agents approved by the FDA as defined by the American Hospital Formulary Service. The classes of anti-retroviral and anti-psychotic drugs shall not be included in the Medicaid Preferred Drug Plan.

(b) The Medicaid Pharmacy and Therapeutics Committee shall develop its preferred drug list recommendations by considering the clinical efficacy, safety, and cost effectiveness of a product. Within each covered class, the committee shall review and recommend drugs to the Medicaid Commissioner for inclusion on a preferred drug list. Generics and over the counter drugs covered by Medicaid may be considered preferred drugs for purposes of this article without appearing on the preferred drug list. Medicaid shall strive to insure any restriction on pharmaceutical use does not increase overall health care costs to Medicaid.

(c) The recommendations of the Medicaid Pharmacy and Therapeutics Committee regarding any limitations to be imposed on any drug or its use for a specific indication shall be based on sound clinical evidence found in labeling, drug compendia, and peer reviewed clinical literature pertaining to use of the drug. The clinical basis for recommendations regarding the preferred drug list shall be made available through a written report that is publicly available. If the recommendation of the Medicaid Pharmacy and Therapeutics Committee is contrary to prevailing clinical evidence found in labeling, drug compendia, and/or peer reviewed literature, such recommendation shall be justified in writing.

(d) Prescriptions for drugs within the scope of the Medicaid Preferred Drug Plan that are not included on the preferred drug list require prior approval before being reimbursed.

(e) If one or more drugs within a therapeutic class of drugs as defined by the American Hospital Formulary Service are placed on prior authorization pursuant to this article, except bio tech drugs, the Medicaid Pharmacy and Therapeutics Committee shall strive to insure that other effective alternative drugs within the same therapeutic class of drugs remain available for use without prior authorization.

(f) To the extent feasible, the committee shall review all drug classes included in the Medicaid Preferred Drug Plan at least every 12 months. Medicaid shall publish and make available the preferred drug list to Alabama Medicaid providers.

(g) Prior approval or any other care management technique shall not be employed without assurance by Medicaid that prior approval or other management techniques are consistent with quality patient care. Such assurances shall include evidence of:

(1) Clinically based definitions for each therapeutic class of drugs as defined by the American Hospital Formulary Service.

(2) Reliance on scientific and clinical information and data in updating the preferred drug list.

(3) For any drug subject to prior approval, a specific set of criteria, available to the public, articulating the requirements for coverage authorization.

(h) Medicaid shall promulgate rules to allow a pharmaceutical manufacturer to request a product review by the Medicaid Pharmacy and Therapeutics Committee of any pharmaceutical product falling within the scope of the Medicaid Preferred Drug Plan. As much as feasible, reviews will be placed on the agenda for review in the order in which they are received.

(i) The Alabama Medicaid Agency shall ensure that pharmaceutical manufacturers have an opportunity to submit evidence supporting inclusion of a product on the Medicaid preferred drug list and that the Medicaid Pharmacy and Therapeutics Committee review such evidence. The Alabama Medicaid Agency shall further insure that pharmaceutical manufacturers have an opportunity to offer public comment to the Medicaid Pharmacy and Therapeutics Committee supporting inclusion of a product on the Medicaid preferred drug list. Medicaid shall provide written notice of at least 30 days prior to a meeting of the Medicaid Pharmacy and Therapeutics Committee meeting to manufacturers whose drugs will be considered at the meeting.



Section 22-6-123 - Considerations for inclusions on preferred drug list; review; adoption of list.

(a) Drugs will be considered for the Medicaid preferred drug list based on clinical efficacy, side effect profiles, appropriate usage, and cost effectiveness.

(b) The Medicaid Pharmacy and Therapeutics Committee shall perform a thorough review of relevant clinical and medical considerations, including, but not limited to: Medicaid Drug Utilization Review (DUR) data; Surveillance Utilization Review (SUR) data; potential abuse, misuse, or inappropriate use in prescribing and/or dispensing patterns; inconsistency with FDA approved labeling, inconsistency with uses recognized in the American Hospital Formulary Service Drug Information, and the American Medical Association Drug Evaluations, or the U.S. Pharmacopoeia Dispensing Information.

(c) The Medicaid Pharmacy and Therapeutics Committee shall recommend and the Medicaid Agency shall adopt an initial Medicaid preferred drug list not later than three months after June 18, 2003. Until Medicaid adopts the preferred drug list required by this article, Medicaid shall continue to use its existing voluntary preferred drug list and prior authorization program. Drugs that currently require Medicaid prior authorization shall not be subject to review for inclusion on the preferred drug list and shall continue to require prior authorization unless the Medicaid Pharmacy and Therapeutics Committee recommends and the Medicaid Commissioner approves changing the requirement.

(d) Medicaid recipients may appeal prior authorization decisions using the Medicaid fair hearing process administered by the Alabama Medicaid Agency. Physicians may appeal prior authorization decisions to Medicaid's Medical Directors.



Section 22-6-124 - Confidentiality of information.

Notwithstanding any other law to the contrary, all information and documents containing trade secrets, proprietary information, rebate amounts for individual drugs or individual manufacturers, percentage of rebates for individual drugs or manufacturers, and manufacturer's pricing which are contained in records of the State Medicaid Agency and its agents shall be confidential and shall not be a public record for purposes of Section 41-13-1.






Article 9 - Delivery of Medical Services.

Section 22-6-150 - Definitions.

For the purposes of this article, the following words shall have the following meanings:

(1) ALTERNATE CARE PROVIDER. A contractor, other than a regional care organization, that agrees to provide a comprehensive package of Medicaid benefits to Medicaid beneficiaries in a defined region of the state pursuant to a risk contract.

(2) CAPITATION PAYMENT. A payment the state Medicaid Agency makes periodically to a contractor on behalf of each recipient enrolled under a contract for the provision of medical services.

(3) CARE DELIVERY SYSTEM. The manner in which the benefits and services set forth in the state Medicaid plan are provided to Medicaid beneficiaries.

(4) COLLABORATOR. A private health carrier, third party purchaser, provider, health care center, health care facility, state and local governmental entity, or other public payers, corporations, individuals, and consumers who are expecting to collectively cooperate, negotiate, or contract with another collaborator or regional care organizations in the health care system.

(5) LONG-TERM CARE. Medicaid-funded nursing facility services or services in intermediate care facilities for the developmentally disabled, or home- and community-based support services provided to individuals who might otherwise require such services, or such other long-term care services as the Medicaid Agency may determine by rule.

(6) MEDICAID AGENCY. The Alabama Medicaid Agency or any successor agency of the state designated as the "single state agency" to administer the medical assistance program described in Title XIX of the Social Security Act.

(7) MEDICAID BENEFICIARY. Anyone determined by the Medicaid Agency to be eligible for Medicaid.

(8) QUALITY-ASSURANCE PROVISIONS. Specifications for assessing and improving the quality of care provided by a regional care organization or an alternative care plan.

(9) REGIONAL CARE ORGANIZATION. An organization of health care providers that contracts with the Medicaid Agency to provide a comprehensive package of Medicaid benefits to Medicaid beneficiaries in a defined region of the state and that meets the requirements set forth in this article.

(10) RISK CONTRACT. A contract under which the contractor assumes risk for the cost of the services covered under the contract and incurs loss if the cost of furnishing the services exceeds the payments under the contract.



Section 22-6-151 - Regional care organizations; governing board of directors; citizen's advisory committee; solvency and financial requirements; reporting; provider standards committee.

(a) A regional care organization shall serve only Medicaid beneficiaries in providing medical care and services.

(b) Notwithstanding any other provision of law, a regional care organization shall not be deemed an insurance company under state law.

(c)(1) A regional care organization and an organization with probationary regional care organization certification shall have a governing board of directors composed of the following members:

a. Twelve members shall be persons representing risk-bearing participants in the regional care organization or organization with probationary certification. A participant bears risk by contributing cash, capital, or other assets to the regional care organization. A participant also bears risk by contracting with the regional care organization to treat Medicaid beneficiaries at a capitated rate per beneficiary or to treat Medicaid beneficiaries even if the regional care organization does not reimburse the participant.

b. Eight members shall be persons who do not represent a risk-bearing participant in the regional care organization. Of these eight members, five members shall be medical professionals who provide care to Medicaid beneficiaries in the region. Three of these members shall be primary care physicians, one an optometrist, and one a pharmacist. One primary care physician shall be from a Federally Qualified Health Center appointed jointly by the Alabama Primary Health Care Association and the Alabama Chapter of the National Medical Association and the other two primary care physicians shall be appointed by the Medical Association of the State of Alabama, or its successor organization. The optometrist shall be appointed by the Alabama Optometric Association, or its successor organization. The pharmacist shall be appointed by the Alabama Pharmacy Association, or its successor organization. All five medical professionals shall work in the region served by the regional care organization. None of these members shall be a risk-bearing participant in the regional care organization or be an employee of a risk-bearing participant, but these members may contract with the regional care organization on a fee-for-service basis.

c. Three of the eight members shall be community representatives as follows: 1. The chair of the citizens' advisory committee established pursuant to subsection (d). 2. Another citizens' advisory committee member, elected by the committee, who is a representative of an organization that is part of the Disabilities Leadership Coalition of Alabama or Alabama Arise, or their successor organizations. 3. A business executive, nominated by a chamber of commerce in the region, who works in the region. These members may not be risk-bearing participants in the regional care organization or employees of a risk-bearing participant.

(2) A majority of the members of the board may not represent a single provider; however, this shall not apply to a regional care organization if only one entity offers to be a risk-bearing participant as defined in paragraph (c)(1)a. Any provider shall meet licensing requirements set by law, shall have a valid Medicaid provider number, and shall not otherwise be disqualified from participating in Medicare or Medicaid.

(3) The Medicaid Agency shall have the power to approve the members of the governing board and the board's structure, powers, bylaws, or other rules of procedure. No organization shall be granted probationary regional care organization certification or full regional care organization certification without approval.

(4) Any vacancy on the governing board of directors in connection with members appointed as described in subdivision (1)b. or (1)c. shall be filled by the appropriate authority as designated in this subsection. A vacancy in a board of directors' seat held by a representative of a risk-bearing participant as defined in paragraph (c)(1)a., shall be filled by the regional care organization. Notwithstanding other provisions of this subsection, the Medicaid Commissioner shall fill a board seat left vacant for at least three months.

(5) The governing board may, by resolution adopted by a majority of the directors, appoint an executive committee, which shall consist of two or more directors, who may have such authority and take such action as authorized by the governing board and consistent with state law; provided, however, any at-risk provider type shall be represented on the executive committee. The governing board shall set policy and direction for the regional care organization and the executive committee shall execute the policies established by the governing board. The governing board may also appoint such other committees as are consistent with Alabama law. All actions of the executive committee and all other committees shall be reported to the governing board. At least one member of an executive committee and any other committee shall be one of the physicians appointed to the board by the Medical Association of the State of Alabama pursuant to subsection (c)(1)b.

(6) All appointing authorities for the governing board and the executive committee shall coordinate their appointments so that diversity of gender, race, and geographical areas is reflective of the makeup of the region.

(d) A citizen's advisory committee shall advise the organization on ways the organization may be more efficient in providing quality care to Medicaid beneficiaries. In addition, an advisory committee shall carry out other functions and duties assigned to it by a regional care organization and approved by the Medicaid Agency. Each regional care organization shall have a citizens' advisory committee, as shall an organization seeking to become a regional care organization, which membership shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The committee shall meet all of the following criteria:

(1) Be selected in a method established by the organization seeking to become a regional care organization, or established by the regional care organization, and approved by the Medicaid Agency.

(2) At least 20 percent of its members shall be Medicaid beneficiaries or, if the organization has been certified as a regional care organization, at least 20 percent of its members shall be Medicaid beneficiaries enrolled in the regional care organization.

(3) Include members who are representatives of organizations that are part of the Disabilities Leadership Coalition of Alabama or Alabama Arise, or their successor organizations.

(4) Include only persons who live in the Medicaid region the organization plans to serve; or if the organization has become a regional care organization, include only persons who live in the Medicaid region served by the regional care organization. The membership of the committee shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the region.

(5) Elect a chair.

(6) Meet at least every three months.

(e)(1) Each regional care organization shall meet minimum solvency and financial requirements as provided in this subsection. The Medicaid Agency shall require a regional care organization, as a condition of certification or continued certification, to maintain minimum financial reserves at the following levels:

a. Restricted reserves of two hundred fifty thousand dollars ($250,000) or an amount equal to 25 percent of the regional care organization's total actual or projected average monthly expenditures, whichever is greater.

b. Capital or surplus, or any combination thereof, of two million five hundred thousand dollars ($2,500,000).

(2) Instead of maintaining the financial reserves required in subdivision (1), a regional care organization that has entered into a risk contract with the Medicaid Agency may submit to the agency a written guaranty in the form of a bond issued by an insurer, in an amount equal to the financial reserves that would otherwise be required of the regional care organization under subdivision (1), to guarantee the performance of the provisions of the risk contract. The bond shall be issued by an insurer authorized in this state and approved by the Medicaid Commissioner. No assets of the regional care organization shall be pledged or encumbered for the payment of the performance bond.

(f) A regional care organization shall provide such financial reports and information as required by the Medicaid Agency.

(g) A regional care organization shall report all data as required by the Medicaid Agency, consistent with the federal Health Insurance Portability and Accountability Act (HIPAA).

(h) Each regional care organization shall create a provider standards committee which shall review and develop the performance standards and quality measures required of a provider by the regional care organization. The performance standards and quality measures shall be subject to the approval of the Medicaid Quality Assurance Committee established in Section 22-6-154. At least 60 percent of the members of the provider standards committee shall be physicians who provide care to Medicaid beneficiaries served by the regional care organization. The regional care organization medical director shall serve as chairperson of the provider standards committee. No more than 50 percent of the members shall reside in one county of the region.



Section 22-6-152 - Medicaid regions.

The Medicaid Agency shall establish by rule geographic Medicaid regions in which a regional care organization or alternate care provider may operate, which together shall cover the entire state. Each Medicaid region, according to an actuary working for Medicaid, shall be capable of supporting at least two regional care organizations or alternate care providers.



Section 22-6-153 - Contract to provide medical care to Medicaid beneficiaries; enrollment; grievance procedures; duties of Medicaid Agency.

(a) Subject to approval of the federal Centers for Medicare and Medicaid Services, the Medicaid Agency shall enter into a contract in each Medicaid region for at least one fully certified regional care organization to provide, pursuant to a risk contract under which the Medicaid Agency makes a capitated payment, medical care to Medicaid beneficiaries. However, the Medicaid Agency may enter into a contract pursuant to this section only if, in the judgment of the Medicaid Agency, care of Medicaid beneficiaries would be better, more efficient, and less costly than under the then existing care delivery system. The Medicaid Agency may contract with more than one regional care organization in a Medicaid region. Pursuant to the contract, the Medicaid Agency shall set capitation payments for the regional care organization.

(b) The Medicaid Agency shall enroll beneficiaries into regional care organizations. If more than one regional care organization operates in a Medicaid region, a Medicaid beneficiary may choose the organization to provide his or her care. If a Medicaid beneficiary does not make a choice, the Medicaid Agency shall assign the person to a care organization. Medicaid may limit the circumstances under which a Medicaid beneficiary may change care organizations.

(c) A regional care organization shall provide Medicaid services to Medicaid enrollees directly or by contract with other providers. The regional care organization shall establish an adequate medical service delivery network as determined by the Medicaid Agency. An alternate care provider contracting with Medicaid shall also establish such a network. The Medicaid Agency shall by rule, pursuant to the Alabama Administrative Procedure Act, establish the minimum reimbursement rate for providers. The minimum reimbursement rate shall be the prevailing Medicaid fee-for-service payment schedule, unless otherwise jointly agreed to by a provider and a regional care organization through a contract. The minimum provider reimbursements shall be incorporated into the actuarially sound rate development methodology for each regional care organization. The methodology and resulting rates shall be submitted to the Centers for Medicare and Medicaid Services for approval.

(d) The Medicaid Agency shall establish by rule procedures for safeguarding against wrongful denial of claims and addressing grievances of enrollees in a regional care organization or an alternate care provider. The procedures shall provide for a timely and meaningful right of appeal, by Medicaid enrollees or their providers, of approvals or denials of care, billing and payment issues, bundling matters, and the provision of health care services. The rules shall include procedures for a fair hearing on all claims or complaints brought by Medicaid enrollees or other providers that shall include the following:

(1) An immediate appeal to the medical director of the regional care organization, who shall be a primary care physician. The rules of evidence shall not apply. The medical director shall consider the materials submitted on the issue and any oral arguments and render a decision. The medical director's decision shall be binding on the regional care organization.

(2) If a patient or provider is dissatisfied with the decision of the medical director, the patient or provider may file a notice of appeal to be heard by a peer review committee. The peer review committee shall be composed of at least three physicians of the same specialty in the region in which the services or matter is at issue. If three physicians cannot be found, then the physicians may be selected outside of the region. The Medicaid Agency shall develop rules regarding the appeal to the peer review committee. The peer review committee's decision shall be binding on the regional care organization.

(3) If a patient or the provider is dissatisfied with the decision of the peer review committee, the patient or provider may file a written notice of appeal to the Medicaid Agency. The Medicaid Agency shall adopt rules governing the appeal, which shall include a full evidentiary hearing and a finding on the record. The Medicaid Agency's decision shall be binding upon the regional care organization. However, a patient or provider may file an appeal in circuit court in the county in which the patient resides, or the county in which the provider provides services.

(e) The Medicaid Agency shall by rule establish procedures for addressing grievances of regional care organizations, except as otherwise provided in subsection (g). The grievance procedure shall include an opportunity for a fair hearing before an impartial hearing officer in accordance with the Alabama Administrative Procedure Act, Chapter 22 of Title 41. The state Medicaid Commissioner shall appoint one, or more than one, hearing officer to conduct fair hearings. After each hearing, the findings and recommendations of the hearing officer shall be submitted to the commissioner, who shall make a final decision for the agency. Judicial review of the final decision of the Medicaid Agency may be sought pursuant to the Alabama Administrative Procedure Act. All costs related to development and implementation of the grievance procedure, including the provision of administrative hearings, shall be borne by the Medicaid Agency. The agency may adopt rules for implementing this subsection in accordance with the Alabama Administrative Procedure Act.

(f) All provider contracts of an organization granted probationary or final certification as a regional care organization shall be subject to review and/or approval of the Medicaid Agency.

(g)(1) If a provider is dissatisfied with any term or provision of the agreement or contract offered by a regional care organization, the provider shall:

a. Seek redress with the regional care organization. In providing redress, the regional care organization shall afford the provider a review by a panel composed of a representative of the regional care organization, the same type of provider, and a representative of the citizen's advisory board appointed by the chairman of the advisory board.

b. After seeking redress with the regional care organization, a provider or the regional care organization who remains dissatisfied may request a review of such disputed term or provision by the Medicaid Agency. The Medicaid Agency shall have 10 days to issue, in writing, its decision regarding the dispute.

c. Within 30 days of receipt of the Medicaid Agency's decision, the provider or the regional care organization may request review of the Medicaid Agency's decision by a contract dispute committee. The committee shall be appointed by the Medicaid Agency and shall be composed of two providers from other Medicaid regions, two representatives of regional care organizations from other Medicaid regions, and an administrative law judge selected by the Medicaid Agency. The two providers shall be selected by the affected provider's professional or business association, and the two representatives of the regional care organizations shall be appointed by the Medicaid Agency from a list of four representatives selected by regional care organizations from the unaffected Medicaid regions.

d. If the provider or the regional care organization is dissatisfied with the decision of the contract dispute committee, the provider or regional care organization shall file an appeal in the Montgomery County Circuit Court within 30 days of the decision.

(2) The Medicaid Agency shall develop rules regarding review of agreements and contracts by the contract dispute committee. The standard of review for the contract dispute committee shall be one of fairness and reasonableness. The contract dispute committee shall undertake a de novo review and shall consider current and historic reimbursement rates; prevailing terms and standards in contracts currently in existence; and customs, policies, and procedures prevalent in the other Medicaid regions and under the Alabama Medicaid Program. The rules shall include the requirement that the contract dispute committee issue a written ruling on such disputed term or provision stating its findings of fact and conclusions of law no more than 20 days after the dispute is submitted to it. The contract dispute committee's decision shall be binding on the regional care organization and the provider.

(h) In addition to the foregoing, the Medicaid Agency shall do all of the following:

(1) Establish by rule the criteria for probationary and full certification of regional care organizations.

(2) Establish the quality standards and minimum service delivery network requirements for regional care organizations or alternate care providers to provide care to Medicaid beneficiaries.

(3) Establish by rule and implement quality assurance provisions for each regional care organization.

(4) Adopt and implement, at its discretion, requirements for a regional care organization concerning health information technology, data analytics, quality of care, and care-quality improvement.

(5) Conduct or contract for financial audits of each regional care organization. The audits shall be based on requirements established by the Medicaid Agency by rule or established by law. The audit of each regional care organization shall be conducted at least every three years or more frequently if requested by the Medicaid Agency.

(6) Take such other action with respect to regional care organizations or alternate care providers as may be required by federal Medicaid regulations or under terms and conditions imposed by the Centers for Medicare and Medicaid Services in order to assure that payments to the regional care organizations or alternate care providers qualify for federal matching funds.



Section 22-6-154 - Quality assurance committee; collection and publication of information.

(a) The Medicaid Agency shall create a quality assurance committee appointed by the Medicaid Commissioner. The members of the committee shall serve two-year terms. At least 60 percent of the members shall be physicians who provide care to Medicaid beneficiaries served by a regional care organization. In making appointments to the committee, the Medicaid Commissioner shall seek input from the appropriate professional associations.

(b) The committee shall identify objective outcome and quality measures, including measures of outcome and quality for ambulatory care, inpatient care, chemical dependency and mental health treatment, oral health care, and all other health services provided by coordinated care organizations. Quality measures adopted by the committee shall be consistent with existing state and national quality measures. The Medicaid Commissioner shall incorporate these measures into regional care organization contracts to hold the organizations accountable for performance and customer satisfaction requirements.

(c) The committee shall adopt outcome and quality measures annually and adjust the measures to reflect the following:

(1) The amount of the global budget for a regional care organization.

(2) Changes in membership of the organization.

(3) The organization's costs for implementing outcome and quality measures.

(4) The community health assessment and the costs of the community health assessment conducted by the organization.

(d) The Medicaid Agency shall continuously evaluate the outcome and quality measures adopted by the committee pursuant to this section.

(e) The Medicaid Agency shall utilize available data systems for reporting outcome and quality measures adopted by the committee and take actions to eliminate any redundant reporting or reporting of limited value.

(f) The Medicaid Agency shall publish the information collected under this section at aggregate levels that do not disclose information otherwise protected by law. The information published shall report, by regional care organizations, all of the following:

(1) Quality measures.

(2) Costs.

(3) Outcomes.

(4) Other information, as specified by the contract between the regional care organization and the Medicaid Agency, that is necessary for the Medicaid Agency to evaluate the value of health services delivered by a regional care organization.



Section 22-6-155 - Terms of contracts; cost evaluations.

An initial contract between the Medicaid Agency and a regional care organization shall be for three years, with the option for the Medicaid Agency to renew the contract for not more than two additional one-year periods. The Medicaid Agency shall obtain provider input and an independent evaluation of the cost savings, patient outcomes, and quality of care provided by each regional care organization, and obtain the results of each regional care organization's evaluation in time to use the findings to decide whether to enter into another multi-year contract with the regional care organization or change the Medicaid region's care-delivery system.



Section 22-6-156 - Contracts with alternate care providers.

The Medicaid Agency may contract with an alternate care provider in a Medicaid region only under the terms of this section:

(1) If a regional care organization failed to provide adequate service pursuant to its contract, or had its certification terminated, or if the Medicaid Agency could not award a contract to a regional care organization under the terms of Section 22-6-153, or if no organization had been awarded a regional care organization certificate by October 1, 2016, or a later date established by the Medicaid Agency if an extension is determined, in the Medicaid Agency's sole discretion, to be in the best interest of the state, then the Medicaid Agency shall first offer a contract, to resume interrupted service or to assume service in the region, under the conditions of Section 22-6-153 to any other regional care organization that Medicaid judged would meet its quality criteria.

(2) If by October 1, 2014, no organization had a probationary regional care organization certification in a region. However, the Medicaid Agency could extend the deadline until January 1, 2015, if it judged an organization was making reasonable progress toward getting probationary certification. If the Medicaid Agency judged that no organization in the region likely would achieve probationary certification by January 1, 2015, then the Medicaid Agency shall let any organization with probationary or full regional care organization certification apply to develop a regional care organization in the region. If at least one organization made such an application, the agency no sooner than October 1, 2015, would decide whether any organization could reasonably be expected to become a fully certified regional care organization in the region and its initial region.

(3) If an organization lost its probationary certification before October 1, 2016, or a later date established by the Medicaid Agency if an extension is determined, in the Medicaid Agency's sole discretion, to be in the best interest of the state, Medicaid shall offer any other organization with probationary or full regional care organization certification, which it judged could successfully provide service in the region and its initial region, the opportunity to serve Medicaid beneficiaries in both regions.

(4) The Medicaid Agency may contract with an alternate care provider only if no regional care organization accepted a contract under the terms of subdivision (1), no organization was granted the opportunity to develop a regional care organization in the affected region under the terms of subdivision (2), or no organization was granted the opportunity to serve Medicaid beneficiaries under the terms of subdivision (3).

(5) The Medicaid Agency may contract with an alternate care provider under the terms of subdivision (4) only if, in the judgment of the Medicaid Agency, care of Medicaid enrollees would be better, more efficient, and less costly than under the then existing care delivery system. Medicaid may contract with more than one alternate care provider in a Medicaid region.



Section 22-6-157 - Termination of regional care organization certification.

(a) The Medicaid Agency shall establish by rule the procedure for the termination of a regional care organization certification or probationary regional care organization certification for non-performance of contractual duty or for failure to meet or maintain benchmarks, standards, or requirements provided by this article or established by the Medicaid Agency as required by this article.

(b) Termination of a regional care organization certification or probationary certification shall follow the standard administrative process, with the right to a hearing before a hearing officer appointed by the Medicaid Agency.



Section 22-6-158 - Contracts with service providers.

A regional care organization shall contract with any willing hospital, doctor, or other provider to provide services in a Medicaid region if the provider is willing to accept the payments and terms offered comparable providers. Any provider shall meet licensing requirements set by law, shall have a Medicaid provider number, and shall not otherwise be disqualified from participating in Medicare or Medicaid.



Section 22-6-159 - Implementation of article.

(a) The following is the timeline for implementation of this article:

(1) Not later than October 1, 2013, the Medicaid Agency shall establish Medicaid regions.

(2) Not later than October 1, 2014, an organization seeking to become a regional care organization shall have established a governing board and structure as approved by the Medicaid Agency. An organization may receive probationary certification as a regional care organization upon submission of an application for, and demonstration of, a governing board acceptable to the Medicaid Agency. Probationary certification shall expire on October 1, 2016, or a later date established by the Medicaid Agency.

(3) Not later than April 1, 2015, an organization with probationary regional care organization certification shall have demonstrated to Medicaid's approval the ability to establish an adequate medical service delivery network.

(4) Not later than October 1, 2015, an organization with probationary regional care organization certification shall have demonstrated to Medicaid's approval that it has met the solvency and financial requirements for a regional care organization as outlined in this article.

(5) On October 1, 2016, or a later date established by the Medicaid Agency, an organization with probationary regional care organization certification shall demonstrate to Medicaid's approval that it is capable of providing services pursuant to a risk contract.

(b) The timeline and benchmarks in subsection (a) shall not preclude an organization from meeting the timelines and benchmarks at an earlier date.

(c) Failure to meet and maintain any one of the benchmarks in subdivisions (2) to (5), inclusive, shall constitute grounds for termination of a probationary regional care organization certification or full regional care organization certification. The Medicaid Agency shall award full regional care organization certification to an organization with probationary regional care organization certification if the organization timely meets each of those benchmarks. Failure by an organization to timely meet one or more of those benchmarks shall not prevent the Medicaid Agency, at its sole discretion, from granting full regional care organization certification to the organization as long as it has met all of those benchmarks by October 1, 2016, or a later date established by the Medicaid Agency.



Section 22-6-160 - Evaluation and report on long-term care system for Medicaid beneficiaries.

The Medicaid Agency shall decide which groups of Medicaid beneficiaries to include for coverage by a regional care organization or alternate care provider. The Medicaid Agency, without the approval of the Governor, shall not make a coverage decision that would affect Medicaid beneficiaries who are directly served by another state agency.



Section 22-6-161 - Evaluation and report on dental care program for Medicaid beneficiaries.

(a) The Medicaid Agency, with input from dental care providers, shall conduct an evaluation of the existing dental care program for Medicaid beneficiaries and, on October 1, 2015, shall report the findings of the evaluation to the Legislature and Governor.

(b) Notwithstanding the above, the current Medicaid dental care programs shall continue as currently administered by the Medicaid Agency until the end of the fiscal year when the evaluation required in subsection (a) is reported to the Legislature and the Governor.



Section 22-6-162 - Case-management services.

The Medicaid Agency may contract for case-management services with an organization that has been granted by the Medicaid Agency a probationary regional care organization certification. If the agency has contracted with such an organization, and that organization on or before October 1, 2016, or a later date established by the Medicaid Agency, has failed to gain full regional care organization certification or has had its probationary certification terminated, then that organization shall refund half the payments, made by the Medicaid Agency to the organization for case-management services, paid over the previous 12 months.



Section 22-6-163 - Legislative findings; rules; collaboration; approval of agreements and contracts; state action immunity; confidentiality of records; additional duties.

(a) The Legislature declares that collaboration among public payers, private health carriers, third party purchasers, and providers to identify appropriate service delivery systems and reimbursement methods in order to align incentives in support of integrated and coordinated health care delivery is in the best interest of the public. Collaboration pursuant to this article is to provide quality health care at the lowest possible cost to Alabama citizens who are Medicaid eligible. The Legislature, therefore, declares that this health care delivery system affirmatively contemplates the foreseeable displacement of competition, such that any anti-competitive effect may be attributed to the state's policy to displace competition in the delivery of a coordinated system of health care for the public benefit. In furtherance of this goal, the Legislature declares its intent to exempt from state anti-trust laws, and provide immunity from federal anti-trust laws through the state action doctrine to, collaborators, regional care organizations, and contractors that are carrying out the state's policy and regulatory program of health care delivery.

(b) The Medicaid Agency shall adopt rules to carry out the provisions of this section.

(c) Collaborators shall apply with the Medicaid Agency for a certificate in order to collaborate with other entities, individuals, or regional care organizations. The applicant shall describe what entities and persons with whom the applicant intends on collaborating or negotiating, the expected effects of the negotiated contract, and any other information the Medicaid Agency deems fit. The applicant shall certify that the bargaining is in good faith and necessary to meet the legislative intent stated herein. Before commencing cooperation or negotiations described in this section, an entity or individual shall possess a valid certificate.

(1) Upon a sufficient showing that the collaboration is in order to facilitate the development and establishment of the regional care organization or health care payment reforms, the Medicaid Agency shall issue a certificate allowing the collaboration.

(2) A certificate shall allow collective negotiations, bargaining, and cooperation among collaborators and regional care organizations.

(d) All agreements and contracts of regional care organizations that have received probationary or final certification shall be subject to review and/or approval by the Medicaid Agency.

(e) Should collaborators or a regional care organization be unable to reach an agreement, they may request that the Medicaid Agency intervene and facilitate negotiations.

(f) Notwithstanding any other law, the Medicaid Commissioner or the commissioner's designee may engage in any other appropriate state supervision necessary to promote state action immunity under state and federal anti-trust laws, and may inspect or request additional documentation to verify that the Medicaid laws are implemented in accordance with the legislative intent.

(g) The Medicaid Commissioner may convene collaborators and regional care organizations to facilitate the development and establishment of the regional care organizations and health care payment reforms. Any participation by such entities and individuals shall be on a voluntary basis.

(h) The Medicaid Agency may do any or all of the following:

(1) Conduct a survey of the entities and individuals concerning payment and delivery reforms.

(2) Collect information from other persons to assist in evaluating the impact of any proposed agreement on the health care marketplace.

(3) Convene meetings at a time and place that is convenient for the entities and individuals.

(i) To the extent the collaborators and regional care organizations are participating in good faith negotiations, cooperation, bargaining, or contracting in ways that support the intent of establishment of the regional care organization or other health care payment reforms, those state-authorized collaborators and regional care organizations shall be exempt from the anti-trust laws under the state action immunity doctrine.

(j) All reports, notes, documents, statements, recommendations, conclusions, or other information submitted pursuant to this section, or created pursuant to this section, shall be privileged and confidential, and shall only be used in the exercise of the proper functions of the Medicaid Agency. These confidential records shall not be public records and shall not be subject to disclosure except under HIPAA. Any information subject to civil discovery or production shall be protected by a confidentiality agreement or order. Nothing contained herein shall apply to records made in the ordinary course of business of an individual, corporation, or entity. Documents otherwise available from original sources are not to be construed as immune from discovery or used in any civil proceedings merely because they were submitted pursuant to this section. Nothing in this subsection or article shall apply to prohibit the disclosure of any information that is required to be released to the United States government or any subdivision thereof. The Medicaid Agency, in its sole discretion, but with input from potential collaborators, may promulgate rules to make limited exceptions to this immunity and confidentiality for the disclosure of information. The exceptions created by the Medicaid Agency shall be narrowly construed.

(k) The Medicaid Agency shall actively monitor agreements approved under this article to ensure that a collaborator's or regional care organization's performance under the agreement remains in compliance with the conditions of approval. Upon request and not less than annually, a collaborator or regional care organization shall provide information regarding agreement compliance. The Medicaid Agency may revoke the agreement upon a finding that performance pursuant to the agreement is not in substantial compliance with the terms of the contract. Any entity or individual aggrieved by any final decision regarding contracts under this section that are approved by the Medicaid Agency, or presented to the Medicaid Agency, may take direct judicial appeal as provided for judicial review of final decisions in the Administrative Procedure Act.



Section 22-6-164 - Rulemaking authority.

The Medicaid Agency may adopt rules necessary to implement this article and to administer the Alabama Medicaid Program in a manner consistent with state and federal law, as well as any state plan approved by the Centers for Medicare and Medicaid Services.



Section 22-6-165 - Regional care organizations exempt from certain license fees.

Any provision of law to the contrary notwithstanding, regional care organizations, as defined in Section 22-6-150, are exempt from the payment of any and all state, county, and municipal license fees, including any business privilege or license tax heretofore or hereafter levied by the State of Alabama or any county or municipality of the state.

The exemptions provided by this section shall not extend to the individual health care providers who are members of the regional care organization.






Article 10 - PACE Program in Class 2 Municipality.

Section 22-6-190 - Applicability.

This article shall apply only in a Class 2 municipality and would provide for a federal Program for All Inclusive Care for the Elderly (PACE program) with its principal place of business in a Class 2 municipality to contribute to the Alabama Health Care Trust Fund.



Section 22-6-191 - Legislative intent.

The intent of this article is to allow the only PACE provider in the State of Alabama to continue to provide services to nursing home eligible patients as the PACE program provides treatment to patients for fewer federal and state taxpayer dollars than other programs existing in the state. The Legislature declares that this article is broad-based in nature as the assessment herein is imposed on all health care or services in the class of providers and is uniformly imposed across all providers. The Legislature further declares that the entire PACE industry in Alabama exists only in Class 2 municipalities. The Legislature further recognizes that a Class 2 municipality bill is a general bill under the Alabama Constitution.



Section 22-6-192 - Definitions.

For the purposes of this article, the following words have the following meanings:

(1) DEPARTMENT. The State Department of Revenue.

(2) FISCAL YEAR. An accounting period of 12 months beginning on the first day of the first month of the state fiscal year.

(3) MEDICAID PROGRAM. The medical assistance program as established in Title XIX of the Social Security Act and as administered in the State of Alabama by the Medicaid Agency pursuant to executive order and Title 560 of the Alabama Administrative Code.

(4) PACE PROVIDER. PACE means a provider under the federal Program for All Inclusive Care for the Elderly operated by a public, private, nonprofit, or proprietary entity, as permitted by federal law as defined at 42 C.F.R. §460.6, as amended and supplemented.



Section 22-6-193 - Licensing requirements; promulgation of rules.

Each PACE provider providing services in a Class 2 municipality shall be licensed by the Department of Public Health which shall, from time to time, as it deems desirable, promulgate such reasonable rules as necessary to provide for the delivery of health care by the PACE provider in this state.



Section 22-6-194 - Privilege assessment - Authorized on business activities of certain PACE program providers.

To provide further for the availability of indigent health care in a Class 2 municipality, there is levied and shall be collected as provided in this article a privilege assessment on the business activities of each provider of a PACE program with its principal place of business in a Class 2 municipality. The privilege assessment imposed by this article shall be in addition to all other taxes of any kind imposed by law and shall be at a rate of five percent of the net patient revenues of the organization.



Section 22-6-195 - Privilege assessment - Payment; disposition of funds.

(a) The assessment imposed by this article shall be due and payable to the department on or before the twentieth day of the month next succeeding the month in which the assessment accrues and, when collected, shall be paid by the department into the State Treasury. Payment by United States mail shall be timely if mailed in accordance with Section 40-1-45. When paid into the State Treasury, all such taxes shall be deposited to the credit of the Alabama Health Care Trust Fund or any successor fund administered by or on behalf of the Medicaid Agency.

(b) The receipts from the assessment levied in this article shall be solely available for appropriation by the Legislature to the Medicaid Agency for use by the agency in accomplishing the purposes of this article.



Section 22-6-196 - Privilege assessment - Failure to pay.

Any PACE provider that fails to pay the assessment levied by this article within the time required by this article shall pay, in addition to the assessment, a penalty of 10 percent of the amount of assessment due, together with interest thereon at the rate prescribed by Section 40-1-44, the penalty and interest to be assessed and collected as part of the taxes. Provided, however, the department, if a good and sufficient reason is shown, may waive or remit the penalty of 10 percent or a portion thereof. If payment is not received by the last day of the month, the department shall notify the Medicaid Agency which shall determine whether the PACE provider is a Medicaid provider, and if so, shall withhold the payment, interest, and penalty due from any reimbursement due the provider under the Medicaid program. The assessment levied by this article shall constitute a debt due the State of Alabama and may be collected by civil action in addition to the methods provided in this article. The department is empowered to assess, file liens, and collect the assessments levied by this article as prescribed in this article.



Section 22-6-197 - Privilege assessment - Recordkeeping; promulgation of rules.

(a) It shall be the duty of each PACE provider subject to this article to keep and preserve suitable books and records as may be necessary to determine the amount of assessment for which it is liable under this article. The books and records shall be kept and preserved for a period of not less than three years, and all books and records shall be open for examination during business hours by the department or its duly authorized agents.

(b) All information secured pursuant to this article by the department shall be confidential, except that the department may provide such information to the Medicaid Agency as necessary for the proper administration of the Medicaid program, or for the department's proper administration of the assessment levied by this article.

(c) The department, from time to time, as it deems desirable, shall promulgate reasonable rules as necessary to provide for the orderly and efficient administration of the assessment levied by this article.



Section 22-6-198 - Privilege assessment - Use of revenues; reimbursements.

(a) The Medicaid Agency shall use the revenues from the assessment levied by this article in furtherance of the purposes of this article, provided that the uses shall be limited to those for which federal financial participation under Title XIX of the Social Security Act is available.

(b) Any reimbursement due a PACE provider under the Medicaid program shall be paid in a timely fashion. If the amount payable is not in dispute and is not paid by the Medicaid Agency within 30 days of the due date, interest on the amount due shall be charged. The interest shall be the legal amount currently charged by the state.



Section 22-6-199 - Privilege assessment - Reduction or elimination of revenues.

No revenues resulting from the assessment established by this article and applied to increases in covered services or reimbursement levels or other enhancements of the Medicaid program adopted by the Medicaid Agency as a result of revenues made available under the assessment levied by this article shall be subject to reduction or elimination while the assessment is in effect.



Section 22-6-200 - Federal financial participation; contract for services.

This article shall be of no effect if federal financial participation under Title XIX of the Social Security Act is not available to the Medicaid program for the purposes of this article at the approved federal medical assistance percentage, established under Section 1905 of the Social Security Act, for the applicable fiscal year, or in the event a contract for services between the PACE program and the State of Alabama Medicaid Agency or Regional Care Organization is not executed by September 30, 2014, and by the end of each subsequent state fiscal year thereafter.






Article 11 - Integrated Care.

Section 22-6-220 - Definitions.

For the purposes of this article, the following words shall have the following meanings:

(1) CAPITATION PAYMENT. A payment the state Medicaid

Agency makes periodically to the integrated care network on behalf of each recipient enrolled under a contract for the provision of medical services pursuant to this article.

(2) COLLABORATOR. A private health carrier, third party purchaser, provider, health care center, health care facility, state and local governmental entity, or other public payers, corporations, individuals, and consumers who are expecting to collectively cooperate, negotiate, or contract with another collaborator, or integrated care network in the health care system.

(3) INTEGRATED CARE NETWORK. One or more statewide organizations of health care providers, with offices in each regional care organization region, that contracts with the Medicaid Agency to provide Medicaid benefits to certain Medicaid beneficiaries as defined in subdivision (4) and that meets the requirements set forth in this article. The number of integrated care networks shall be based on actuarial soundness as determined by the Medicaid Agency.

(4) MEDICAID BENEFICIARIES. As used in this article, those Medicaid beneficiaries who have been determined eligible for Medicaid benefits in a nursing facility or home and community based waiver programs covered by the Medicaid state plan, who have also been determined by a qualified provider to meet the level of care for skilled nursing facility services, and those Medicaid beneficiaries who are also eligible for Medicare coverage, under Title XVIII of the Social Security Act, and who are assigned by Medicaid to the integrated care network.

(5) LONG-TERM CARE SERVICES. Medicaid-funded nursing facility services, home-based and community-based support services, or such other long-term care services as the Medicaid Agency may determine by rule provided to certain Medicaid beneficiaries defined in subdivision (4).

(6) MEDICAID AGENCY. The Alabama Medicaid Agency or any successor agency of the state designated as the single state agency to administer the medical assistance program described in Title XIX of the Social Security Act.

(7) QUALITY ASSURANCE PROVISIONS. Specifications for assessing and improving the quality of care provided by the integrated care networks.

(8) REGIONAL CARE ORGANIZATION. An organization of health care providers that contracts with the Medicaid Agency to provide a comprehensive package of Medicaid benefits to Medicaid beneficiaries in a defined region of the state.

(9) RISK CONTRACT. A long-term care contract with a fully certified integrated care network under which the integrated care network assumes risk for the cost of the services covered under the contract and incurs loss if the cost of furnishing the services exceeds the payments under the contract and which is competitively bid or competitively procured.



Section 22-6-221 - Service by integrated care network; board of directors.

(a) An integrated care network shall serve only Medicaid beneficiaries in providing medical care and services. For the purposes of this article, a beneficiary cannot be a member of both an integrated care network and a regional care organization.

(b) An integrated care network shall provide required medical care and services to Medicaid beneficiaries and may coordinate care provided by or through an affiliation of other health care providers or other programs as the Medicaid Agency shall determine.

(c) Notwithstanding any other provision of law, the integrated care network shall not be deemed an insurance company under state law.

(d)(1) An integrated care network shall have a governing board of directors composed of the following members:

a. Twelve members shall be persons representing risk bearing participants. A participant bears risk by contributing cash, capital, or other assets to the integrated care network.

b. Eight members shall be persons who do not represent a risk bearing participant in the integrated care network and are not employed by a risk bearing participant.

c. A majority of the board may not represent a single provider. The Medicaid Agency may promulgate rules providing for the criteria and selection of risk bearing and non-risk bearing participants on the board of directors.

(2) Any provider represented on the governing board shall meet licensing requirements set by law, shall have a valid Medicaid provider number, and shall not otherwise be disqualified from participating in Medicare or Medicaid.

(3) The Medicaid Agency shall approve the members of the governing board and the board's structure, powers, bylaws, or other rules of procedure. No organization shall be granted integrated care network certification without approval.

(4) Any vacancy on the governing board of directors in connection with non-risk bearing directors shall be filled in accordance with rules promulgated by the Medicaid Agency. A vacancy in a board of directors' seat held by a representative of a risk bearing participant as defined herein, shall be filled by a majority vote of the remaining directors of the integrated care network. Notwithstanding other provisions of this subsection, the Medicaid Commissioner shall fill a board seat left vacant for more than three months.

(5) All appointing authorities for the governing board shall coordinate their appointments so that diversity of gender, race, and geographical areas is reflective of the makeup of the population served.



Section 22-6-222 - Citizens' advisory committee.

There shall be a citizens' advisory committee constituted to advise the integrated care network on ways the integrated care network may be more efficient in providing quality care to Medicaid beneficiaries. In addition, the advisory committee shall carry out other functions and duties assigned to it by the integrated care network and approved by the Medicaid Agency. The committee shall meet all of the following criteria:

(1) Be selected in a method established by the organization seeking to become an integrated care network, or established by an integrated care network, and approved by the Medicaid Agency.

(2) At least 20 percent of its members shall be Medicaid beneficiaries or sponsors of Medicaid beneficiaries or, if the organization has been certified as an integrated care network, at least 20 percent of its members shall be Medicaid beneficiaries enrolled in the integrated care network, or their sponsor.

(3) Include members who are representatives of organizations that are part of the Disabilities Leadership Coalition of Alabama or Alabama Arise, or their successor organizations, the Alabama chapter of AARP, the Alabama Disability Advocacy Program, the Disability Rights and Resources, The Arc of Alabama, and also include members who are non-at-risk providers that provide services to Medicaid beneficiaries through the integrated care network.

(4) Be inclusive and reflect the racial, gender, geographic, and diversity of the population served.

(5) Elect a chair.

(6) Meet at least every three months.



Section 22-6-223 - Solvency and financial requirements.

(a) An integrated care network shall meet minimum solvency and financial requirements as provided by the Medicaid Agency. The Medicaid Agency shall require the integrated care network, as a condition of certification or continued certification, to maintain minimum solvency and financial reserves. The Medicaid Agency shall hereafter promulgate rules setting forth requirements for minimum solvency, financial reserves, and other financial requirements of an integrated care network based on the number of integrated care networks that may be certified and based on actuarial soundness as determined by the Medicaid Agency. The Medicaid Agency shall allow for the requirements to be met through the submission of an irrevocable letter of credit in an amount equal to the financial reserves that would otherwise be required of the integrated care network, to guarantee the performance of the provisions of the risk contract. If an irrevocable letter of credit is used, it shall be issued by a federally or Alabama state chartered banking institution with assets in excess of four billion dollars ($4,000,000,000) and in a form approved by the Medicaid Agency. No assets of the integrated care network shall be pledged or encumbered in connection with the irrevocable letter of credit.

(b) An integrated care network shall provide financial reports and information as required by the Medicaid Agency.

(c) An integrated care network shall report all data as required by the Medicaid Agency, consistent with the federal Health Insurance Portability and Accountability Act (HIPAA).



Section 22-6-224 - Medicaid Agency to contract for medical care; enrollment; delivery of services; reimbursement.

(a) Subject to approval of the federal Centers for Medicare and Medicaid Services, the Medicaid Agency shall enter into contracts with one or more integrated care networks to provide, pursuant to a risk contract under which the Medicaid Agency makes a capitated payment, medical care to Medicaid beneficiaries assigned to the integrated care network. The Medicaid Agency may enter into a contract pursuant to this section only if, in the judgment of the Medicaid Agency, care of Medicaid beneficiaries would be better, more efficient, and less costly than under the then existing care delivery system. Pursuant to the contract, the Medicaid Agency shall set capitation payments for the integrated care network.

(b) The Medicaid Agency shall enroll beneficiaries it designates into an integrated care network consistent with guidance from the Center for Medicare and Medicaid Services.

(c) An integrated care network shall provide applicable Medicaid services to Medicaid enrollees directly or by contract with other providers. An integrated care network shall establish an adequate medical service delivery network as determined by the Medicaid Agency. The Medicaid Agency, pursuant to the Administrative Procedure Act, shall establish by rule the minimum reimbursement rate for providers. The minimum provider reimbursements shall be incorporated into the actuarially sound rate development methodology for an integrated care network. If necessary, the methodology and resulting rates shall be submitted to the Centers for Medicare and Medicaid Services for approval.



Section 22-6-225 - Denial of claims; grievances and appeals.

(a) The Medicaid Agency shall establish by rule procedures for safeguarding against wrongful denial of claims and addressing grievances of enrollees in an integrated care network.

(b) If a patient or the provider is dissatisfied with the decision of an integrated care network, the patient or provider may file a written notice of appeal to the Medicaid Agency. The Medicaid Agency shall adopt rules governing the appeal, which shall include a full evidentiary hearing and a finding on the record. The Medicaid Agency's decision shall be binding upon the integrated care network. However, a patient or provider may file an appeal in circuit court in the county in which the patient resides, or the county in which the provider provides services.

(c) The Medicaid Agency shall by rule establish procedures for addressing grievances and appeals of the integrated care network. The appeal procedure shall include an opportunity for a fair hearing before an impartial hearing officer in accordance with the Administrative Procedure Act, Chapter 22 of Title 41. The state Medicaid Commissioner shall appoint one, or more than one, hearing officer to conduct fair hearings. After each hearing, the findings and recommendations of the hearing officer shall be submitted to the Commissioner, who shall make a final decision for the agency. Judicial review of the final decision of the Medicaid Agency may be sought pursuant to the Administrative Procedure Act. All costs related to development and implementation of the appeal procedure, including the provision of administrative hearings, shall be borne by the Medicaid Agency. The Medicaid Agency shall adopt rules for implementing this subsection in accordance with the Administrative Procedure Act.



Section 22-6-226 - Review and approval of contracts; rules governing operation of integrated care networks.

(a) All provider contracts of an organization granted final certification as an integrated care network shall be subject to review and approval of the Medicaid Agency.

(b)(1) If a provider is dissatisfied with any term or provision of the agreement or contract offered by an integrated care network, the provider shall:

a. Seek redress with the integrated care network. In providing redress, an integrated care network shall afford the provider a review by a panel composed of a representative of an integrated care network, the same type of provider, and a representative of the citizens' advisory board appointed by the chair of the advisory board.

b. After seeking redress with an integrated care network, a provider or an integrated care network who remains dissatisfied may request a review of such disputed term or provision by the Medicaid Agency. The Medicaid Agency shall have 10 days to issue, in writing, its decision regarding the dispute.

c. If the provider or an integrated care network is dissatisfied with the decision of the Medicaid Agency, the provider or an integrated care network may file an appeal only in the Montgomery County Circuit Court within 30 days of the decision.

(c) The Medicaid Agency shall establish by rule requirements by which integrated care networks shall operate. In addition to the foregoing, the Medicaid Agency shall do all of the following:

(1) Establish by rule the criteria for certification of an integrated care network.

(2) Establish by rule the quality standards and minimum service delivery network requirements for an integrated care network to provide care to Medicaid beneficiaries.

(3) Establish by rule and implement quality assurance provisions for an integrated care network.

(4) Adopt and implement, at its discretion, requirements for an integrated care network concerning health information technology, data analytics, quality of care, and care quality improvement.

(5) Conduct or contract for financial audits of an integrated care network. The audits shall be based on requirements established by the Medicaid Agency by rule or established by law. The audit of an integrated care network shall be conducted at least every three years or more frequently if requested by the Medicaid Agency.

(6) Take any other action with respect to an integrated care network as may be required by federal Medicaid regulations or under terms and conditions imposed by the Centers for Medicare and Medicaid Services in order to assure that payments to an integrated care network qualify for federal matching funds.



Section 22-6-227 - Quality assurance committee; reporting requirements.

(a) The Medicaid Agency shall create a quality assurance committee appointed by the Medicaid Commissioner to review the care rendered through the integrated care networks. The members of the committee shall serve two-year terms. The Medicaid Agency shall promulgate a rule establishing the membership and criteria to serve on the quality assurance committee.

(b) The Medicaid Agency shall continuously evaluate the outcome and quality measures adopted by the committee pursuant to this section.

(c) The Medicaid Agency shall utilize available data systems for reporting outcome and quality measures adopted by the committee and take actions to eliminate any redundant reporting or reporting of limited value.

(d) The Medicaid Agency shall publish the information collected under this section at aggregate levels that do not disclose information otherwise protected by law. The information published shall report all of the following:

(1) Quality measures.

(2) Costs.

(3) Outcomes.

(4) Other information, as specified by the contract between the integrated care network and the Medicaid Agency, that is necessary for the Medicaid Agency to evaluate the value of health services delivered by an integrated care network.



Section 22-6-228 - Risk contracts.

A risk contract between the Medicaid Agency and an integrated care network shall be for two years, with the option for Medicaid to renew the contract for not more than three additional one-year periods. The Medicaid Agency shall obtain provider input and an independent evaluation of the cost savings, patient outcomes, and quality of care provided by an integrated care network, and obtain the results of an integrated care network's evaluation in time to use the findings to decide whether to enter into another multi-year contract with the integrated care networks or change the Medicaid care delivery system associated with an integrated care network.



Section 22-6-229 - Termination of certification.

(a) The Medicaid Agency shall establish by rule the procedure for the termination of an integrated care network certification for non-performance of contractual duty or for failure to meet or maintain standards or requirements provided by this article or established by the Medicaid Agency as required by this article.

(b) Termination of an integrated care network certification shall follow the standard administrative process with the right to a hearing before a hearing officer appointed by the Medicaid Agency.



Section 22-6-230 - Rates for contracting services; provider requirements.

An integrated care network shall contract with any willing nursing home, doctor, home and community waiver program, or other provider to provide services through an integrated care network if the provider is willing to accept the payments and terms offered comparable providers, where applicable, but in no event less than amounts historically paid by the Medicaid Agency to comparable providers. To the extent that the Medicaid Agency currently calculates and establishes provider-specific rates for any provider category on an annualized basis, it shall continue to calculate and establish such rates and the integrated care network shall be required to offer providers from that category not less than their established rates. Any provider shall meet licensing requirements set by law, shall have a Medicaid provider number, and shall not otherwise be disqualified from participating in Medicare or Medicaid.



Section 22-6-231 - Implementation of article.

(a) The following timeline applies to implementation of this article:

(1) Not later than April 1, 2017, the Medicaid Agency shall establish integrated care network rules setting forth solvency, governing board, network, and active supervision requirements, as well as other requirements of the Medicaid Agency.

(2) Not later than April 1, 2018, Medicaid Agency will initiate competitive procurement for the services of integrated care network or networks.

(3) Not later than October 1, 2018, one or more integrated care networks certified by the Medicaid Agency shall begin to deliver services pursuant to a risk bearing contract.



Section 22-6-232 - Coverage of Medicaid beneficiaries by integrated care networks.

(a) The Medicaid Agency shall determine by rule which groups of Medicaid beneficiaries to include for coverage by an integrated care network. The Medicaid Agency, without the approval of the Governor, shall not make a coverage decision that would affect Medicaid beneficiaries who are directly served by another state agency.

(b) Notwithstanding subsection (a), the current Medicaid long-term care programs shall continue as currently administered by the Medicaid Agency until one or more integrated care networks are fully operational and has entered into a risk contract as provided herein.



Section 22-6-233 - Legislative findings; certification of collaborators; powers of Medicaid Agency; state action immunity.

(a) The Legislature declares that collaboration among public payers, private health carriers, third party purchasers, and providers to identify appropriate service delivery systems and reimbursement methods in order to align incentives in support of integrated and coordinated health care delivery is in the best interest of the public. Collaboration pursuant to this article is to provide quality health care at the lowest possible cost to Alabama citizens who are Medicaid eligible. The Legislature, therefore, declares that this health care delivery system affirmatively contemplates the foreseeable displacement of competition, such that any anti-competitive effect may be attributed to the state's policy to displace competition in the delivery of a coordinated system of health care for the public benefit. In furtherance of this goal, the Legislature declares its intent to exempt from state anti-trust laws, and provide immunity from federal anti-trust laws through the state action doctrine to collaborators, regional care organizations, the integrated care networks, and contractors that are carrying out the state's policy and regulatory program of health care delivery pursuant to this article.

(b) The Medicaid Agency shall promulgate rules to carry out the provisions of this section.

(c) Collaborators shall apply with the Medicaid Agency for a certificate in order to collaborate with other entities, individuals, integrated care networks, or regional care organizations. The applicant shall describe what entities and persons with whom the applicant intends on collaborating or negotiating, the expected effects of the negotiated contract, and any other information the Medicaid Agency deems fit. The applicant shall certify that the bargaining is in good faith and necessary to meet the legislative intent stated herein. Before commencing cooperation or negotiations described in this section, an entity or individual shall possess a valid certificate.

(1) Upon a sufficient showing that the collaboration is in order to facilitate the development and establishment of an integrated care network or health care payment reforms, the Medicaid Agency shall issue a certificate allowing the collaboration.

(2) A certificate shall allow collective negotiations, bargaining, and cooperation among collaborators and the integrated care networks.

(d) All agreements and contracts of an integrated care network shall be subject to review and approval by the Medicaid Agency.

(e) If collaborators or the integrated care network are unable to reach an agreement, they may request that the Medicaid Agency intervene and facilitate negotiations.

(f) Notwithstanding any other law, the Medicaid Commissioner or any designee of the commissioner may engage in any other appropriate state supervision necessary to promote state action immunity under state and federal anti-trust laws, and may inspect or request additional documentation to verify that the Medicaid laws are implemented in accordance with the legislative intent.

(g) The Medicaid Commissioner may convene collaborators and an integrated care network to facilitate the development and establishment of an integrated care network and health care payment reforms.

(h) The Medicaid Agency may do any or all of the following:

(1) Conduct a survey of the entities and individuals concerning payment and delivery reforms.

(2) Collect information from other persons to assist in evaluating the impact of any proposed agreement on the health care marketplace.

(3) Convene meetings at a time and place that is convenient for the entities and individuals.

(i) To the extent the collaborators and an integrated care network are participating in good faith negotiations, cooperation, bargaining, or contracting in ways that support the intent of establishment of one or more integrated care networks or other health care payment reforms, those state-authorized collaborators and the integrated care network shall be exempt from the anti-trust laws under the state action immunity doctrine.

(j) All reports, notes, documents, statements, recommendations, conclusions, or other information submitted pursuant to this section, or created pursuant to this section, shall be privileged and confidential, and shall only be used in the exercise of the proper functions of the Medicaid Agency. These confidential records shall not be public records and shall not be subject to disclosure except under HIPAA. Any information subject to civil discovery or production shall be protected by a confidentiality agreement or order. Nothing contained herein shall apply to records made in the ordinary course of business of an individual, corporation, or entity. Documents otherwise available from original sources are not to be construed as immune from discovery or used in any civil proceedings merely because they were submitted pursuant to this section. Nothing in this article shall prohibit the disclosure of any information that is required to be released to the United States government or any subdivision thereof. The Medicaid Agency, in its sole discretion, but with input from potential collaborators, may promulgate rules to make limited exceptions to this immunity and confidentiality for the disclosure of information. The exceptions created by the Medicaid Agency shall be narrowly construed.

(k) The Medicaid Agency shall actively monitor activities and agreements approved under this article to ensure that a collaborator's or integrated care network's performance under the agreement remains in compliance with the conditions of approval. Upon request and not less than annually, a collaborator or integrated care network shall provide information regarding agreement compliance. The Medicaid Agency may revoke the agreement upon a finding that performance pursuant to the agreement is not in substantial compliance with the terms of the contract. Any entity or individual aggrieved by any final decision regarding contracts under this section that are approved by the Medicaid Agency, or presented to the Medicaid Agency, may take direct judicial appeal as provided for judicial review of final decisions in the Administrative Procedure Act.



Section 22-6-234 - Advance directive for health care options.

Any participant in the integrated care network system receiving long term care services shall be offered information regarding advance directive for health care options consistent with applicable Alabama state law.



Section 22-6-235 - Rulemaking authority.

The Medicaid Agency shall adopt rules necessary to implement this article and to administer the Medicaid Program as provided in this article in a manner consistent with state and federal law, as well as any State Plan or State Plan Waiver approved by the Centers for Medicare and Medicaid Services.



Section 22-6-236 - Construction and application of §§22-6-220 through 22-6-234.

All laws or parts of laws which conflict with this act are repealed. Notwithstanding the above, it is expressly declared that the provisions of Sections 22-6-220 to 22-6-234, inclusive, apply only to long-term care and integrated care networks as provided for in those sections. Therefore, Sections 22-6-220 to 22-6-234, inclusive, shall not be construed to be in conflict with or to amend, repeal, or modify any other provisions of Sections 22-6-150 to 22-6-164, inclusive, that do not expressly deal with long-term care, nor any laws and regulations that deal with care provided by regional care organizations or alternative care providers.



Section 22-6-237 - Exemption from certain fees and taxes.

Any other provision of law to the contrary notwithstanding, integrated care networks as defined in this article are exempt from the payment of any and all state, county, and municipal license fees, including any business privilege or license tax heretofore or hereafter levied by the State of Alabama or any county or municipality thereof. The exemptions provided by this section shall not extend to the individual health care providers who are members of the integrated care networks.









Chapter 6A - THE HEALTH CARE SHARING MINISTRIES FREEDOM TO SHARE ACT.

Section 22-6A-1 - Short title.

This chapter shall be known and may be cited as "The Health Care Sharing Ministries Freedom to Share Act."



Section 22-6A-2 - Health care sharing ministry.

(a) Health care sharing ministry means a faith-based nonprofit organization that is tax exempt under the Internal Revenue Code and which does all of the following:

(1) Limits its participants to those who are of a similar faith.

(2) Acts as a facilitator among participants who have financial or medical needs and matches those participants with other participants with the present ability to assist those with financial or medical needs in accordance with criteria established by the health care sharing ministry.

(3) Provides for the financial or medical needs of a participant through contributions from one participant to another.

(b) The health care sharing ministry shall specify to participants that participants may contribute with no assumption of risk or promise to pay among the participants and no assumption of risk or promise to pay by the health care sharing ministry to the participants.

(c) The health care sharing ministry shall provide a written monthly statement to all participants that lists the total dollar amount of qualified needs submitted to the health care sharing ministry, as well as the amount actually assigned to participants for their contribution.

(d) The health care sharing ministry shall provide to all applicants for assistance a written disclaimer on or accompanying all applications and guideline materials distributed by or on behalf of the organization that reads, in substance: "Notice: The organization facilitating the sharing of medical expenses is not an insurance company, and neither its guidelines nor plan of operation is an insurance policy. Whether anyone chooses to assist you with your medical bills will be totally voluntary because no other participant will be compelled by law to contribute toward your medical bills. As such, participation in the organization or a subscription to any of its documents should never be considered to be insurance. Regardless of whether you receive any payment for medical expenses or whether this organization continues to operate, you are always personally responsible for the payment of your own medical bills."



Section 22-6A-3 - Relation to insurance statutes.

A health care sharing ministry shall not be considered to be engaging in the business of insurance pursuant to Title 27, for purposes of this chapter.






Chapter 7 - FEES FOR HOME HEALTH SERVICES.

Section 22-7-1 - Authority to charge and collect fees or charges.

The State Board of Health is hereby authorized to charge and collect a reasonable fee or charge for services rendered by salaried employees of the State or County Board of Health or State or County Health Department in home health service programs administered by those agencies.



Section 22-7-2 - Schedule of fees; what fees to include.

The State Board of Health shall fix a reasonable schedule of fees to be charged and collected from, or on behalf of, persons receiving home health services, and the amount of such fees shall include charges for personal services of the said employee and the expense attendant upon such services, such as the expense of necessary drugs, medicines, supplies and equipment.



Section 22-7-3 - Waiver of payment.

The State Board of Health, on recommendation of the county health officer, may waive all, or any part of, the payment of said fees upon a finding satisfactory to said board that the person obligated to pay is medically indigent.



Section 22-7-4 - Payment of collected fees into Home Health Service Fund.

Such fees when collected shall be paid into a special fund in the State Treasury to be called the Home Health Service Fund.



Section 22-7-5 - Appropriation, allocation and expenditure of receipts.

All of the receipts of said Home Health Service Fund are hereby appropriated annually to the State Board of Health to be allocated and expended by said board in each of those counties respectively from which said receipts were collected and for the purpose of administering and operating a program of home health services.



Section 22-7-6 - Rules and regulations.

The State Board of Health is authorized to promulgate reasonable rules and regulations prescribing the home health services which may be performed and other rules necessary or proper for the operation of this chapter.






Chapter 7A - ALABAMA PHYSICIANS AND DENTISTS DIRECT PAY ACT

Section 22-7A-1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) For the purposes of this chapter, the following words shall have the following meanings:

(1) DENTIST. A person licensed to practice dentistry in this state.

(2) DENTIST AGREEMENT or AGREEMENT. A contract between a dentist and a patient or his or her legal representative in which the dentist or the dentist's medical practice agrees to provide dental services to the patient for an agreed upon fee and period of time.

(3) DENTIST PRACTICE. A dentist or a dental practice of a dentist that charges a periodic fee for dental services and which does not bill a third party any additional fee for services for patients covered under a dental agreement. The per visit charge of the practice shall be less than the monthly equivalent of the periodic fee.

(4) PHYSICIAN. A person licensed to practice medicine in this state.

(5) PHYSICIAN AGREEMENT or AGREEMENT. A contract between a physician and a patient or his or her legal representative in which the physician or the physician's medical practice agrees to provide health care services to the patient for an agreed upon fee and period of time.

(6) PHYSICIAN PRACTICE. A physician or medical practice of a physician that charges a periodic fee for medical services and which does not bill a third party any additional fee for services for patients covered under a medical agreement. The per visit charge of the practice shall be less than the monthly equivalent of the periodic fee.

(b) A physician agreement or dentist agreement is not insurance, may not be deemed an insurance arrangement, and is not subject to state insurance laws.

(c) A patient or legal representative shall not forfeit any insurance benefits or Medicare benefits by purchasing medical services or products outside the system.

(d) A physician or dentist offering, marketing, selling, or entering into a physician agreement or dentist agreement may not be required to obtain a certificate of authority or license other than to maintain a current license to practice medicine or dentistry in this state.

(e) A physician agreement or dentist agreement is not a discount medical plan.

(f) To be considered a physician agreement or dentist agreement for the purposes of this section, the agreement shall satisfy all of the following:

(1) Be in writing.

(2) Be signed by a physician or dentist, or agent of the physician or dentist, and the patient or his or her legal representative.

(3) Allow either party to terminate the agreement upon written notice of at least 30 days to the other party.

(4) Describe the scope of health care or dental services that are covered by the periodic fee.

(5) Specify the periodic fee and any additional fees outside of the periodic fee for ongoing health care or dental services.

(6) Specify the duration of the agreement and any automatic renewal periods and require that no more than 12 months of the periodic fee be paid in advance.

(7) Prominently state in writing that is conspicuously visible and in bold font all of the following:

a. The agreement does not constitute health insurance of the laws of this state.

b. An uninsured patient that enters into an agreement may still be subject to tax penalties under the Patient Protection and Affordable Care Act, Public Law 111-148, for failing to obtain insurance.

c. Patients insured by health insurance plans that are compliant with the Patient Protection and Affordable Care Act already have coverage for certain preventive care benefits at no cost to the patient.

d. Payments made by a patient for services rendered under a physician agreement or dentist agreement may not count toward the patient's health insurance deductibles and maximum out-of-pocket expenses.

e. A patient is encouraged to consult with the patient's health insurance plan before entering into the agreement and receiving care.

(8) Provide that, upon termination of the agreement by the patient, all unearned fees are to be returned to the patient.

(g) A physician or dentist providing health care or dental services under a physician agreement or dentist agreement may decline to accept a patient if, in the physician's or dentist's opinion, the patient's medical condition is such that the provider is unable to provide the appropriate level and type of health care or dental services the patient requires. The physician or dentist may discontinue care for patients under the physician agreement or dental agreement under any of the following conditions:

(1) The patient fails to pay the periodic fee.

(2) The patient has performed an act of fraud.

(3) The patient repeatedly fails to adhere to the recommended treatment plan.

(4) The patient is abusive or presents an emotional or physical danger to the staff or other patients of the physician practice or dentist practice.

(5) The physician or dentist or the physician's or dentist's medical practice discontinues operation as a physician practice or dentist practice.

(6) Any other condition consistent with the Alabama Medical Practice Act or the rules of the Alabama Board of Medical Examiners and the Alabama Medical Licensure Commission, or the Alabama Dental Practice Act and the rules of the Alabama Board of Dental Examiners.






Chapter 8 - CONSENT FOR HEALTH SERVICES.

Section 22-8-1 - Persons physically or mentally unable to consent.

No consent shall be required in order for a licensed physician, psychiatrist or psychologist to render any legally authorized medical or mental health services to a person when said person is either physically unable to consent or mentally unable to consent and who, but for said mental or physical disability, would be able to consent and who has no known relatives or legal guardian; provided, that two or more licensed physicians, psychiatrists or psychologists, after having consultation, must indicate, in writing, that such medical services are necessary, in their judgment, and any attempt to secure consent from any court or to further endeavor to locate unknown relatives would result in delay of treatment which would increase the risk to the person's life or health.



Section 22-8-2 - When consent of missing husband or wife not required.

When a person, minor or adult, has not lived with his or her husband or wife for a period of one year or longer and when the location of said person's husband or wife is not known by the person whose husband or wife is missing, then such person, minor or adult, may give his or her consent to any legally authorized medical, dental, health or mental health services, and the consent of the missing husband or wife shall not be required.



Section 22-8-3 - When physician may proceed without consent of parent.

Any legally authorized medical, dental, health or mental health services may be rendered to minors of any age without the consent of a parent or legal guardian when, in the physician's judgment, an attempt to secure consent would result in delay of treatment which would increase the risk to the minor's life, health or mental health.



Section 22-8-4 - When minor may give consent generally.

Any minor who is 14 years of age or older, or has graduated from high school, or is married, or having been married is divorced or is pregnant may give effective consent to any legally authorized medical, dental, health or mental health services for himself or herself, and the consent of no other person shall be necessary.



Section 22-8-5 - Consent of minor for self and child.

Any minor who is married, or having been married is divorced or has borne a child may give effective consent to any legally authorized medical, dental, health or mental health services for himself or his child or for herself or her child.



Section 22-8-6 - Consent of any minor as to pregnancy, venereal disease, drug dependency, alcohol toxicity and reportable diseases.

Any minor may give effective consent for any legally authorized medical, health or mental health services to determine the presence of, or to treat, pregnancy, venereal disease, drug dependency, alcohol toxicity or any reportable disease, and the consent of no other person shall be deemed necessary.



Section 22-8-7 - Effect of minor's consent; liability of physicians, etc.; waiver of rights or causes of action.

(a) The consent of a minor who professes to be, but is not, a minor whose consent alone is effective to medical, dental, health or mental health services shall be deemed effective without the consent of the minor's parent or legal guardian if the physician or other person relied in good faith upon the presentations of the minor.

(b) Any physician or other person who has relied in good faith upon the representations of any persons under any of the provisions of this chapter or who acts in good faith under any of the provisions of this chapter shall not be liable for not having consent.

(c) No provision of this chapter shall be interpreted to empower any minor, mental incompetent or any other person who is not otherwise by law entitled to enter into a binding agreement to, expressly or impliedly, waive any right or cause of action arising by virtue of any treatment or procedure described in this chapter.



Section 22-8-8 - Consents authorized deemed cumulative.

Consents authorized by this chapter are cumulative to all other existing legal consents, and this chapter is not to be construed as revoking any existing legal consents to any authorized legal, dental, mental health or health service.



Section 22-8-9 - Consent of minor to donation of bone marrow; consent by parent or legal guardian.

Any minor who is 14 years of age or older, or has graduated from high school, or is married, or having been married is divorced or is pregnant, may give effective consent to the donation of his or her bone marrow for the purpose of bone marrow transplantation. A parent or legal guardian may consent to such bone marrow donation on behalf of any other minor.



Section 22-8-10 - Authorization of medical treatment for mental health services of certain minors by parent or legal guardian.

The parent or legal guardian of a minor who is at least 14 years of age and under 19 years of age may authorize medical treatment for any mental health services even if the minor has expressly refused such treatment services if the parent or legal guardian and a mental health professional determine that clinical intervention is necessary and appropriate. Access to the mental health records of the minor will follow the Health Insurance Portability and Accountability Act of 1996 (HIPAA) Public Law 104-191.






Chapter 8A - TERMINATION OF LIFE-SUPPORT PROCEDURES.

Section 22-8A-1 - Short title.

This chapter shall be known and may be cited as the "Natural Death Act."



Section 22-8A-2 - Legislative intent.

The Legislature finds that competent adult persons have the right to control the decisions relating to the rendering of their own medical care, including, without limitation, the decision to have medical procedures, life-sustaining treatment, and artificially provided nutrition and hydration provided, withheld, or withdrawn in instances of terminal conditions and permanent unconsciousness.

In order that the rights of individuals may be respected even after they are no longer able to participate actively in decisions about themselves, the Legislature hereby declares that the laws of this state shall recognize the right of a competent adult person to make a written declaration instructing his or her physician to provide, withhold, or withdraw life-sustaining treatment and artificially provided nutrition and hydration or designate by lawful written form a health care proxy to make decisions on behalf of the adult person concerning the providing, withholding, or withdrawing of life-sustaining treatment and artificially provided nutrition and hydration in instances of terminal conditions and permanent unconsciousness. The Legislature further desires to provide for the appointment of surrogate decision-makers in instances where the individual has not made such a designation and to allow a health care provider to follow certain portable physician orders provided for in this chapter.



Section 22-8A-3 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ADULT. Any person 19 years of age or over.

(2) ARTIFICIALLY PROVIDED NUTRITION AND HYDRATION. A medical treatment consisting of the administration of food and water through a tube or intravenous line, where the recipient is not required to chew or swallow voluntarily. Artificially provided nutrition and hydration does not include assisted feeding, such as spoon or bottle feeding.

(3) ADVANCE DIRECTIVE FOR HEALTH CARE. A writing executed in accordance with Section 22-8A-4 which may include a living will, the appointment of a health care proxy, or both such living will and appointment of a health care proxy.

(4) ATTENDING PHYSICIAN. The physician selected by, or assigned to, the patient who has primary responsibility for the treatment and care of the patient.

(5) CARDIOPULMONARY CESSATION. A lack of pulse or respiration.

(6) COMPETENT ADULT. An adult who is alert, capable of understanding a lay description of medical procedures and able to appreciate the consequences of providing, withholding, or withdrawing medical procedures.

(7) DO NOT ATTEMPT RESUSCITATION (DNAR) ORDER. A physician's order that resuscitative measures not be provided to a person under a physician's care in the event the person is found with cardiopulmonary cessation. A do not attempt resuscitation order would include, without limitation, physician orders written as "do not resuscitate," "do not allow resuscitation," "do not allow resuscitative measures," "DNAR," "DNR," "allow natural death," or "AND." A do not attempt resuscitation order must be entered with the consent of the person, if the person is competent; or in accordance with instructions in an advance directive if the person is not competent or is no longer able to understand, appreciate, and direct his or her medical treatment and has no hope of regaining that ability; or with the consent of a health care proxy or surrogate functioning under the provisions in this chapter; or instructions by an attorney in fact under a durable power of attorney that duly grants powers to the attorney in fact to make those decisions described in Section 22-8A-4(b)(1).

(8) HEALTH CARE PROVIDER. A person who is licensed, certified, registered, or otherwise authorized by the law of this state to administer or provide health care in the ordinary course of business or in the practice of a profession.

(9) HEALTH CARE PROXY. Any person designated to act on behalf of an individual pursuant to Section 22-8A-4.

(10) LIFE-SUSTAINING TREATMENT. Any medical treatment, procedure, or intervention that, in the judgment of the attending physician, when applied to the patient, would serve only to prolong the dying process where the patient has a terminal illness or injury, or would serve only to maintain the patient in a condition of permanent unconsciousness. These procedures shall include, but are not limited to, assisted ventilation, cardiopulmonary resuscitation, renal dialysis, surgical procedures, blood transfusions, and the administration of drugs and antibiotics. Life-sustaining treatment shall not include the administration of medication or the performance of any medical treatment where, in the opinion of the attending physician, the medication or treatment is necessary to provide comfort or to alleviate pain.

(11) LIVING WILL. A witnessed document in writing, voluntarily executed by the declarant, that gives directions and may appoint a health care proxy, in accordance with the requirements of Section 22-8A-4.

(12) PERMANENT UNCONSCIOUSNESS. A condition that, to a reasonable degree of medical certainty:

a. Will last permanently, without improvement; and

b. In which cognitive thought, sensation, purposeful action, social interaction, and awareness of self and environment are absent; and

c. Which condition has existed for a period of time sufficient, in accordance with applicable professional standards, to make such a diagnosis; and

d. Which condition is confirmed by a physician who is qualified and experienced in making such a diagnosis.

(13) PERSON. An individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

(14) PHYSICIAN. A person licensed to practice medicine and osteopathy in the State of Alabama.

(15) PORTABLE PHYSICIAN DNAR ORDER. A DNAR order entered in the medical record by a physician using the required form designated by the State Board of Health and substantiated by completion of all sections of the form.

(16) RESUSCITATIVE MEASURES. Those measures used to restore or support cardiac or respiratory function in the event of cardiopulmonary cessation.

(17) SURROGATE. Any person appointed to act on behalf of an individual pursuant to Section 22-8A-11.

(18) TERMINALLY ILL OR INJURED PATIENT. A patient whose death is imminent or whose condition, to a reasonable degree of medical certainty, is hopeless unless he or she is artificially supported through the use of life-sustaining procedures and which condition is confirmed by a physician who is qualified and experienced in making such a diagnosis.



Section 22-8A-4 - Advance Directive for Health Care; living will and health care proxy.

(a) Any competent adult may execute a living will directing the providing, withholding, or withdrawal of life-sustaining treatment and artificially provided nutrition and hydration. Artificially provided nutrition and hydration shall not be withdrawn or withheld pursuant to the living will unless specifically authorized therein.

(b) A competent adult may execute at any time a living will that includes a written health care proxy designation appointing another competent adult to make decisions regarding the providing, withholding, or withdrawal of life-sustaining treatment and artificially provided nutrition and hydration. Artificially provided nutrition and hydration shall not be withdrawn or withheld pursuant to the proxy designation unless specifically authorized therein. A proxy designation made pursuant to this section shall be accepted in writing by the individual being appointed. The acceptance shall be evidenced in writing and attached to the proxy designation. The proxy designation may be a separate document or part of a living will.

(1) The designation of an attorney-in-fact, made pursuant to Section 26-1-2, as amended from time to time, who is specifically authorized to make decisions regarding the providing, withholding, or withdrawing of life-sustaining treatment or artificially provided nutrition and hydration in instances involving terminal illness or injury and permanent unconsciousness, constitutes for purposes of this chapter a proxy designating another individual to act for the declarant pursuant to this subsection, provided, however, that the authority granted to an attorney-in-fact to make such decisions shall be the same as the authority granted in this chapter to a health care proxy. The appointment shall be limited to the specific directions enumerated in the appointment.

(2) Any powers granted to a health care proxy in an advance directive for health care executed pursuant to this subsection that permit a health care proxy to make general health care decisions not related to the provision, withdrawal, or withholding of life-sustaining treatment or artificially provided nutrition and hydration shall be limited to those powers permitted under the Alabama Durable Power of Attorney Act, Section 26-1-2, as the same shall be amended from time to time.

(3) Unless otherwise provided in the proxy designation or in an order of divorce, dissolution, or annulment of marriage or legal separation, the divorce, dissolution, or annulment of marriage of the declarant revokes the designation of the declarant's former spouse as health care proxy.

(4) Under no circumstances shall the patient's health care provider or a nonrelative employee of the patient's health care provider make decisions in the capacity of a health care proxy.

(c) Any advance directive for health care made pursuant to this chapter shall be:

(1) In writing;

(2) Signed by the person making the advance directive for health care, or by another person in the declarant's presence and by the declarant's expressed direction;

(3) Dated; and

(4) Signed in the presence of two or more witnesses at least 19 years of age, neither of whom shall be the person who signed the advance directive for health care on behalf of and at the direction of the person making the advance directive for health care, appointed as the health care proxy therein, related to the declarant by blood, adoption, or marriage, entitled to any portion of the estate of the declarant according to the laws of intestate succession of this state or under any will of the declarant or codicil thereto, or directly financially responsible for declarant's medical care.

(d) An advance directive for health care shall become effective when: (1) The attending physician determines that the declarant is no longer able to understand, appreciate, and direct his or her medical treatment; and (2) two physicians, one of whom shall be the attending physician, and one of whom shall be qualified and experienced in making such diagnosis, have personally examined the declarant and have diagnosed and documented in the medical record that the declarant has either a terminal illness or injury or is in a state of permanent unconsciousness.

(e) The advance directive for health care of a declarant who is known by the attending physician to be pregnant shall have no effect during the course of the declarant's pregnancy.

(f) It shall be the responsibility of the declarant to provide a copy of the advance directive for health care to his or her attending physician and other health care providers rendering treatment to the declarant. The health care provider shall make the advance directive for health care, or a copy of the advance directive for health care, a part of the declarant's medical records.

(g) In the event a declarant has executed both a living will and a proxy designation, the decisions by the health care proxy duly designated under this chapter regarding the providing, withholding, or withdrawal of life-sustaining treatment or artificially provided nutrition or hydration, shall take precedence over a living will of a declarant, unless the declarant's living will or proxy designation indicates otherwise.

(h) The advance directive for health care shall be substantially in the following form, but in addition may include other specific directions. Should any specific directions be held to be invalid, the invalidity shall not affect other directions of the advance directive for health care which can be given effect without the invalid direction, and to this end the directions in the advance directive for health care are severable.

This form may be used in the State of Alabama to make your wishes known about what medical treatment or other care you would or would not want if you become too sick to speak for yourself. You are not required to have an advance directive. If you do have an advance directive, be sure that your doctor, family, and friends know you have one and know where it is located.

Section 1. Living Will

I, ___________________, being of sound mind and at least 19 years old, would like to make the following wishes known. I direct that my family, my doctors and health care workers, and all others follow the directions I am writing down. I know that at any time I can change my mind about these directions by tearing up this form and writing a new one. I can also do away with these directions by tearing them up and by telling someone at least 19 years of age of my wishes and asking him or her to write them down.

I understand that these directions will only be used if I am not able to speak for myself.

IF I BECOME TERMINALLY ILL OR INJURED:

Terminally ill or injured is when my doctor and another doctor decide that I have a condition that cannot be cured and that I will likely die in the near future from this condition.

Life sustaining treatment - Life sustaining treatment includes drugs, machines, or medical procedures that would keep me alive but would not cure me. I know that even if I choose not to have life sustaining treatment, I will still get medicines and treatments that ease my pain and keep me comfortable.

Place your initials by either "yes" or "no":

I want to have life sustaining treatment if I am terminally ill or injured. ____ Yes ____ No

Artificially provided food and hydration (Food and water through a tube or an IV) - I understand that if I am terminally ill or injured I may need to be given food and water through a tube or an IV to keep me alive if I can no longer chew or swallow on my own or with someone helping me.

Place your initials by either "yes" or "no":

I want to have food and water provided through a tube or an IV if I am terminally ill or injured. ____ Yes ____ No

IF I BECOME PERMANENTLY UNCONSCIOUS:

Permanent unconsciousness is when my doctor and another doctor agree that within a reasonable degree of medical certainty I can no longer think, feel anything, knowingly move, or be aware of being alive. They believe this condition will last indefinitely without hope for improvement and have watched me long enough to make that decision. I understand that at least one of these doctors must be qualified to make such a diagnosis.

Life sustaining treatment - Life sustaining treatment includes drugs, machines, or other medical procedures that would keep me alive but would not cure me. I know that even if I choose not to have life sustaining treatment, I will still get medicines and treatments that ease my pain and keep me comfortable.

Place your initials by either "yes" or "no":

I want to have life-sustaining treatment if I am permanently unconscious. ____ Yes ____ No

Artificially provided food and hydration (Food and water through a tube or an IV) - I understand that if I become permanently unconscious, I may need to be given food and water through a tube or an IV to keep me alive if I can no longer chew or swallow on my own or with someone helping me.

Place your initials by either "yes" or "no":

I want to have food and water provided through a tube or an IV if I am permanently unconscious. ____ Yes ____ No

Please list any other things you want done or not done.

In addition to the directions I have listed on this form, I also want the following: _____________________

If you do not have other directions, place your initials here: ____ No, I do not have any other directions.

Section 2. If I need someone to speak for me.

This form can be used in the State of Alabama to name a person you would like to make medical or other decisions for you if you become too sick to speak for yourself. This person is called a health care proxy. You do not have to name a health care proxy. The directions in this form will be followed even if you do not name a health care proxy.

Place your initials by only one answer:

_____ I do not want to name a health care proxy. (If you check this answer, go to Section 3)

_____ I do want the person listed below to be my health care proxy. I have talked with this person about my wishes.

First choice for proxy: __________________________

Relationship to me: _____________________________

Address: ____________________________________

City: _______________ State: _______ Zip: _________

Day-time phone number: ___________ Night-time phone number: ____________

If this person is not able, not willing, or not available to be my health care proxy, this is my next choice:

Second choice for proxy: __________________________

Relationship to me: _______________________________

Address: ______________________________________

City: _________________ State: _______ Zip: _________

Day-time phone number: ___________ Night-time phone number: ____________

Place your initials by either "yes" or "no":

I want my health care proxy to make decisions about whether to give me food and water through a tube or an IV. ____ Yes ____ No

Place your initials by only one of the following:

____ I want my health care proxy to follow only the directions as listed on this form.

____ I want my health care proxy to follow my directions as listed on this form and to make any decisions about things I have not covered in the form.

____ I want my health care proxy to make the final decision, even though it could mean doing something different from what I have listed on this form.

Section 3. The things listed on this form are what I want.

I understand the following:

If my doctor or hospital does not want to follow the directions I have listed, they must see that I get to a doctor or hospital who will follow my directions.

If I am pregnant, or if I become pregnant, the choices I have made on this form will not be followed until after the birth of the baby.

If the time comes for me to stop receiving life sustaining treatment or food and water through a tube or an IV, I direct that my doctor talk about the good and bad points of doing this, along with my wishes, with my health care proxy, if I have one, and with the following people: ____________________________________

Section 4. My signature

Your name: _________________________

The month, day, and year of your birth: ______

Your signature: _______________________

Date signed: _________________________

Section 5. Witnesses (need two witnesses to sign)

I am witnessing this form because I believe this person to be of sound mind. I did not sign the person's signature, and I am not the health care proxy. I am not related to the person by blood, adoption, or marriage and not entitled to any part of his or her estate. I am at least 19 years of age and am not directly responsible for paying for his or her medical care.

Name of first witness: ___________________

Signature: _____________________________

Date: _______________

Name of second witness: _________________

Signature: _____________________________

Date: _______________

Section 6. Signature of Proxy

I, ______________________, am willing to serve as the health care proxy.

Signature: ____________________ Date: __________

Signature of Second Choice for Proxy:

I, ______________________, am willing to serve as the health care proxy if the first choice cannot serve.

Signature: ____________________ Date: _____________



Section 22-8A-4.1 - Validity of DNAR orders; adoption of rules.

(a) A completed DNAR order that is properly entered and received is deemed a valid order.

(b) (1) The State Board of Health shall adopt by rule the form to be used for a portable DNAR order.

(2) The State Board of Health and the Board of Medical Examiners may adopt rules to implement this section and the amendments made to Sections 22-8A-2, 22-8A-3, 22-8A-7, and 22-8A-8 by Act 2016-96. Notwithstanding the foregoing, the Board of Medical Examiners shall have exclusive authority to adopt rules relating to physicians in implementing this section and the amendments made to Sections 22-8A-2, 22-8A-3, 22-8A-7, and 22-8A-8 by Act 2016-96.



Section 22-8A-5 - Revocation of advance directive for health care.

(a) An advance directive for health care may be revoked at any time by the declarant by any of the following methods:

(1) By being obliterated, burnt, torn, or otherwise destroyed or defaced in a manner indicating intention to cancel;

(2) By a written revocation of the advance directive for health care signed and dated by the declarant or person acting at the direction of the declarant; or

(3) By a verbal expression of the intent to revoke the advance directive for health care in the presence of a witness 19 years of age or older who signs and dates a writing confirming that such expression of intent was made. Any verbal revocation shall become effective upon receipt by the attending physician or health care provider of the above mentioned writing. The attending physician or health care provider shall record in the patient's medical record the time, date and place of when he or she received notification of the revocation.

(b) There shall be no criminal or civil liability on the part of any person for failure to act upon a revocation made pursuant to this section unless that person has actual knowledge of the revocation.



Section 22-8A-6 - Proxy to comply with instructions, intent of patient.

An individual designated to make decisions regarding the providing, withholding, or withdrawing of life-sustaining treatment or artificially provided nutrition and hydration for another pursuant to Section 22-8A-4(b) shall make those decisions according to the specific instructions or directions given to him or her in the designation or other document or by the individual making the designation. In the absence of specific directions or guidance, the designated proxy shall make those decisions that conform as closely as possible to what the patient would have done or intended under the circumstances, taking into account the patient's personal, philosophical, religious and moral beliefs, and ethical values relative to the decisions. Where possible, the designated proxy shall determine how the patient would have weighed the burdens and benefits of initiating or continuing life-sustaining treatment or artificially provided nutrition and hydration against the burdens and benefits to the patient of that treatment.



Section 22-8A-7 - Competency of declarant; liability of participating physician, facility, etc.

(a) A competent adult may make decisions regarding life-sustaining treatment and artificially provided nutrition and hydration so long as that individual is able to do so. The desires of an individual shall at all times supersede the effect of an advance directive for health care.

(b) If the individual is not competent at the time of the decision to provide, withhold, or withdraw life-sustaining treatment or artificially provided nutrition and hydration, a living will executed in accordance with Section 22-8A-4(a) or a proxy designation executed in accordance with Section 22-8A-4(b) is presumed to be valid. For the purpose of this chapter, a health care provider may presume in the absence of actual notice to the contrary that an individual who executed an advance directive for health care was competent when it was executed. The fact of an individual's having executed an advance directive for health care shall not be considered as an indication of a declarant's mental incompetency. Advanced age of itself shall not be a bar to a determination of competency.

(c) No physician, licensed health care professional, medical care facility, other health care provider, or any employee thereof who in good faith and pursuant to reasonable medical standards issues or follows a portable physician DNAR order entered in the medical record pursuant to this chapter or causes or participates in the providing, withholding, or withdrawing of life-sustaining treatment or artificially provided nutrition and hydration from a patient pursuant to a living will or designated proxy made in accordance with this chapter or pursuant to the directions of a duly designated surrogate appointed in accordance with this chapter, in the absence of actual knowledge of the revocation thereof, shall, as a result thereof, be subject to criminal or civil liability, or be found to have committed an act of unprofessional conduct.



Section 22-8A-8 - Refusal of health care provider to comply; penalties.

(a) A health care provider who refuses to comply with a living will or the directions of a duly designated proxy or a duly appointed surrogate or who refuses to honor a portable physician DNAR order executed in compliance with the directives of this chapter and using the form designated by the State Board of Health pursuant to this chapter shall promptly so advise the declarant and any individual designated to act for the declarant, shall not be liable for such refusal, but shall permit the patient to be transferred to another health care provider. Such health care provider shall reasonably cooperate to assist the declarant, or any individual designated to act for the declarant, in the timely transfer of the declarant to another health care provider that will follow the directions of the portable physician DNAR order, living will, health care proxy, or surrogate. During the time for the transfer, all life-sustaining treatments, including resuscitation efforts in the event of cardiopulmonary cessation and artificially provided nutrition and hydration, shall be properly maintained.

(b) No nurse, physician, or other health care provider may be required by law or contract in any circumstances to participate in the withholding or withdrawal of resuscitative measures or life-sustaining treatment if such person objects to so doing. No person may be discriminated against in employment or professional privileges because of the person's participation or refusal to participate in the withholding or withdrawal of resuscitative measures or life-sustaining treatment.

(c) Any person who willfully conceals, cancels, defaces, obliterates, or damages the portable physician DNAR order or advance directive for health care of another without the declarant's consent or who falsifies or forges a revocation of the advance directive for health care of another shall be guilty of a Class A misdemeanor.

(d) Any person who falsifies or forges the portable physician DNAR order or advance directive for health care of another, or willfully conceals or withholds personal knowledge of the revocation of a portable physician DNAR order or advance directive for health care, with the intent to cause a withholding or withdrawal of resuscitative measures or life-sustaining treatment or artificially provided nutrition and hydration contrary to the wishes of the declarant, and thereby, because of such act, directly causes life-sustaining treatment or artificially provided nutrition and hydration to be withheld or withdrawn and death to be hastened, shall be guilty of a Class C felony.



Section 22-8A-9 - Withholding or withdrawal of treatment, etc., not suicide; execution of advance directive not to affect sale, etc., of life or health insurance nor be condition for receipt of treatment, etc.; provisions of chapter cumulative.

(a) The withholding or withdrawal of life-sustaining treatment or artificially provided nutrition and hydration from a patient in accordance with the provisions of this chapter shall not, for any purpose, constitute a suicide and shall not constitute assisting suicide.

(b) The making of an advance directive for health care pursuant to this chapter shall not affect in any manner the sale, procurement, or issuance of any policy of life or health insurance, nor shall it be deemed to modify the terms of an existing policy of life or health insurance. No policy of life or health insurance shall be legally impaired or invalidated in any manner by the withholding or withdrawal of life-sustaining treatment or artificially provided nutrition and hydration from an insured patient, notwithstanding any term of the policy to the contrary.

(c) No physician or other health care provider, and no health care service plan, health maintenance organization, insurer issuing disability or life or health insurance, self-insured employee welfare benefit plan, nonprofit medical service corporation, or mutual nonprofit hospital or hospital service corporation shall require any person to execute an advance directive for health care as a condition for being insured for, or receiving, health care services.

(d) Nothing in this chapter shall impair or supersede any legal right or legal responsibility which any person may have, under case law, common law, or statutory law, to effect the withholding or withdrawal of life-sustaining treatment or artificially provided nutrition and hydration in any lawful manner. In such respect the provisions of this chapter are cumulative.

(e) Nothing in this chapter shall impair or supersede the jurisdiction of the circuit court in the county where a patient is undergoing treatment to determine whether life-sustaining treatment or artificially provided nutrition and hydration should be withheld or withdrawn in circumstances not governed by this chapter or to determine if the requirements of this chapter have been met.

(f) This chapter shall create no presumption concerning the intention of an individual who has not executed an advance directive for health care to consent to the use or withholding of life-sustaining treatment or artificially provided nutrition and hydration.



Section 22-8A-10 - Provisions of chapter not an approval of mercy killing, etc.

Nothing in this chapter shall be construed to condone, authorize or approve mercy killing or physician assisted suicide or to permit any affirmative or deliberate act or omission to end life other than to permit the natural process of dying as provided in this chapter.



Section 22-8A-11 - Surrogate; requirements; attending physician consulted, intent of patient followed; persons who may serve as surrogate; priority; validity of decisions; liability; form; declaratory and injunctive relief; penalties.

(a) If no advance directive for health care has been made, or if no duly appointed health care proxy is reasonably available, or if a valid advance directive for health care fails to address a particular circumstance, subject to the provisions of subsection (c) hereof, a surrogate, in consultation with the attending physician, may, subject to the provisions of Section 22-8A-6, determine whether to provide, withdraw, or withhold life-sustaining treatment or artificially provided nutrition and hydration if all of the following conditions are met:

(1) The attending physician determines, to a reasonable degree of medical certainty, that:

a. The individual is no longer able to understand, appreciate, and direct his or her medical treatment, and

b. The individual has no hope of regaining such ability.

(2) Two physicians, one of whom is the attending physician and one of whom shall be qualified and experienced in making such diagnosis, have personally examined the individual and have diagnosed and certified in the medical record that the individual has a terminal illness or injury or has a condition of permanent unconsciousness.

(3) The attending physician or other health care provider and the surrogate have no actual knowledge of the existence of a valid advance directive for health care that would give guidance to the provider in treating the individual's condition.

(4) The treating physician determines, to a reasonable degree of medical certainty, that withholding or withdrawing the life-sustaining treatment or artificially provided nutrition and hydration will not result in undue pain or discomfort for the patient.

(b) The surrogate shall be a competent adult.

(c) The surrogate shall consult with the attending physician and make decisions permitted herein that conform as closely as possible to what the patient would have done or intended under the circumstances, taking into account any evidence of the patient's religious, spiritual, personal, philosophical, and moral beliefs and ethics, to the extent these are known to the surrogate. Where possible, the surrogate shall consider how the patient would have weighed the burdens and benefits of initiating or continuing life-sustaining treatment or artificially provided nutrition and hydration against the burdens and benefits to the patient of that treatment; except, that any decision by a surrogate regarding the withdrawal or withholding of artificially provided nutrition and hydration from a person who is permanently unconscious shall only be made upon clear and convincing evidence of the patient's desires. The decision to provide, withdraw, or withhold life-sustaining treatment or artificially provided nutrition and hydration by the surrogate shall be made in good faith and without consideration of the financial benefit or burden which will accrue to the surrogate or the health care provider as a result of the decision.

(d) Any of the following persons, in order of priority stated, when persons in prior classes are not available or willing to serve, may serve as a surrogate pursuant to the provisions of this section:

(1) A judicially appointed guardian, provided the appointment specifically authorizes the guardian to make decisions regarding the withholding of life-sustaining treatment or artificially provided nutrition and hydration. Nothing in this section shall be construed to require a judicial appointment before a decision can be made under this chapter. In addition, this section shall not be construed to require a judicially appointed guardian who has not been specifically authorized by a court to make decisions regarding the providing, withholding, or withdrawing of life-sustaining treatment or artificially provided nutrition and hydration to make those decisions or to seek court approval to make those decisions;

(2) The patient's spouse, unless legally separated or a party to a divorce proceeding;

(3) An adult child of the patient;

(4) One of the patient's parents;

(5) An adult sibling of the patient;

(6) Any one of the patient's surviving adult relatives who are of the next closest degree of kinship to the patient; or

(7) If the patient has no relatives known to the attending physician or to an administrator of the facility where the patient is being treated, and none can be found after a reasonable inquiry, a committee composed of the patient's primary treating physician and the ethics committee of the facility where the patient is undergoing treatment or receiving care, acting unanimously; or if there is no ethics committee, by unanimous consent of a committee appointed by the chief of medical staff or chief executive officer of the facility and consisting of at least the following: (i) the primary treating physician; (ii) the chief of medical staff or his or her designee; (iii) the patient's clergyman, if known and available, or a member of the clergy who is associated with, but not employed by or an independent contractor of the facility, or a social worker associated with but neither employed by nor an independent contractor of the facility. In the event a surrogate decision is being made by an ethics committee or appointed committee of the facility where the patient is undergoing treatment or receiving care, the facility shall notify the Alabama Department of Human Resources for the purpose of allowing the department to participate in the review of the matter pursuant to its responsibilities under the Adult Protective Services Act, Chapter 9 of Title 38.

(e) The surrogate shall certify and attest under oath that he or she has contacted one or more of the person or persons who is or are in a class equal to or higher than the surrogate and that each class has either consented or expressed no objections to him or her acting as surrogate or to the decision made by the surrogate. The certification shall be included in the medical record.

(f) A surrogate's decision shall nevertheless be valid if:

(1) He or she is unable to contact an individual whose consent or non-objection would otherwise be required because the individual's whereabouts are unknown, because the individual is in a remote location and cannot be contacted in sufficient time to participate in a decision to provide, withhold, or withdraw the treatment, or because the individual has been adjudged incompetent and remains under that disability; and

(2) The surrogate certifies and attests to that fact. In that case, the individual shall not be included in determining whether the individual's class has consented or expressed no objection as required pursuant to subsection (e).

(g) A health care provider who provides, withholds, or withdraws life-sustaining treatment or artificially provided nutrition and hydration from a patient upon the instructions of a surrogate who has certified and attested that he or she has qualified as a surrogate as required by this section shall not be subject to civil or criminal liability or be found to have committed an act of unprofessional conduct for providing, withdrawing, or withholding the life-sustaining treatment or artificially provided nutrition and hydration, nor shall the health care provider be deemed to be under a duty to investigate the truthfulness of the information certified and attested to by the surrogate.

(h) A surrogate acting pursuant to this section shall not be subject to civil or criminal liability or found to have committed an act of unprofessional conduct for decisions made in good faith to provide, withhold, withdraw, continue, or institute life-sustaining treatment, or artificially provided nutrition and hydration, unless the surrogate falsely or fraudulently certifies or attests to information required by this section.

(i) The Alabama State Board of Health shall prescribe by rule a form, which, when completed by a surrogate and duly notarized, shall constitute the certification of the surrogate as required by this chapter.

(j) If any relative, health care provider who is involved directly in the care of the patient, or other individual who is involved directly in providing care to the patient desires to dispute the authority or the decision of a surrogate to determine whether to provide, withhold, or withdraw medical treatment from a patient, he or she may file an action for declaratory and injunctive relief in the circuit court for the county where the patient is under treatment. A health care provider who is confronted by more than one individual who claims authority to act as surrogate for a patient may file an action for declaratory relief in the circuit court for the county where the patient is under treatment.

(k) An individual who knowingly certifies and attests to any information which is:

(1) Required by this chapter;

(2) Material to his or her authorization to act as a surrogate; and

(3) False, shall be guilty of a Class C felony. This shall be in addition to, and not in lieu of, penalties for other offenses of which the surrogate may be guilty by reason of this conduct.



Section 22-8A-12 - Validity of advance health care directive executed in another state.

An advance health care directive executed in another state in compliance with the law of that state or of this state is valid for purposes of this chapter, but this section does not authorize the administration, withholding, or withdrawal of health care otherwise prohibited by the laws of this state.



Section 22-8A-13 - Effect of prior declarations.

Any declaration made prior to August 1, 2001, shall be given effect as provided in this chapter provided that:

(a) Such declaration was legally effective when written; and

(b) Artificially provided nutrition and hydration shall not be withdrawn pursuant to the declaration unless specifically authorized therein.



Section 22-8A-14 - Filing and recording of living will; fee; inspection; duty of declarant to provide copy to health care providers.

(a) A person may file and have recorded a living will in the office of the judge of probate in the county where the person resides. For the purpose of this section, the term "living will" means an advanced directive for health care as provided for in this chapter, or a similar document.

(b) The fee for recording a living will shall be five dollars ($5), which shall be deposited in the county general fund. In addition, any other recording fees required by general or local law shall also be collected and shall be distributed as provided by that law.

(c)(1) A living will recorded pursuant to this section shall not be open for general public inspection, but shall be available for inspection and copying at the request of emergency medical personnel, hospital personnel, treating physicians, members of the immediate family, a person with a power of attorney or other legally authorized person, or a person authorized in writing by the maker of the living will. A judge of probate may charge the standard fee for copies provided pursuant to this subsection.

(2) A judge of probate shall not be liable for any inspection or copying of a living will recorded pursuant to this section. The recording of a living will as provided in this section shall have no bearing on the validity of the living will.

(d) This section does not amend or repeal the provisions of subsection (f) of Section 22-8A-4. It is the responsibility of the maker of a living will to provide a copy of the living will, advance directive for health care, or any similar document to his or her attending physician or other health care providers as provided therein. A physician, hospital, or other health care provider is not required by this section to search the records of the office of any judge of probate to determine the existence or nonexistence of a living will pertaining to individuals seeking medical care.






Chapter 8B - ASSISTED SUICIDE BAN ACT

Section 22-8B-1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This chapter shall be known and may be cited as the Assisted Suicide Ban Act.



Section 22-8B-2 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Legislature finds all of the following:

(1) In almost every state, it is a crime to assist a suicide. These bans are long-standing expressions of the commitment of the states to protect and preserve all human life.

(2) The state has an interest in protecting vulnerable groups, including the impoverished, the elderly, and disabled persons from abuse, neglect, and mistakes. A ban on assisted suicide reflects and reinforces our belief that the lives of those in vulnerable groups are no less valued than the lives of the young and healthy.

(3) The state has an interest in protecting the integrity and ethics of the medical profession, including its obligation to serve its patients as healers and adhere to the principles articulated in the Hippocratic Oath.

(4) The state recognizes the close link between physician-assisted suicide and euthanasia where a right to die can easily become a duty to die. A prohibition against assisted suicide is the only reasonable means to protect against foreseeable abuses.

(5) The state recognizes the distinction between a patient refusing life-sustaining medical treatment where he or she dies from the underlying fatal disease and a patient ingesting or administering a lethal medication prescribed by a physician, where the medication is the cause of death. The state also recognizes the difference between pain management intended to alleviate pain and pain medicine used to assist in causing death.



Section 22-8B-3 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

As used in this chapter, the following terms shall have the following meanings:

(1) AID IN DYING. The act of a person providing the means or manner for another person to be able to commit suicide, with actual knowledge that the person deliberately intends on committing suicide by that means or manner.

(2) ARTIFICIALLY PROVIDED NUTRITIONAL HYDRATION. A medical treatment consisting of the administration of food and water through a tube or intravenous line, where the recipient is not required to chew or swallow voluntarily. Artificially provided nutrition and hydration does not include assisted feeding, such as spoon or bottle feeding.

(3) DELIBERATELY. More than knowing the consequences of an act or action; meaning to consider carefully; done on purpose; intentional; requiring premeditation; with intent to cause the death of a person.

(4) HEALTH CARE PROVIDER. Any individual who may be asked to participate in any way in a health care service, including, but not limited to, a physician, physician's assistant, nurse, nurse's aide, medical assistant, hospital employee, clinic employee, nursing home employee, pharmacist, pharmacy employee, researcher, medical or nursing school faculty member, student, or employee, counselor, social worker, or any professional, paraprofessional, or any other person who furnishes or assists in the furnishing of health care services.

(5) LIFE-SUSTAINING TREATMENT. Any medical treatment, procedure, or intervention that, in the judgment of the attending physician, when applied to the patient, would serve only to prolong the dying process where the patient has a terminal illness or injury, or would serve only to maintain the patient in a condition of permanent unconsciousness. These procedures include, but are not limited to, assisted ventilation, cardiopulmonary resuscitation, renal dialysis, surgical procedures, blood transfusions, and the administration of drugs and antibiotics. Life-sustaining treatment does not include the administration of medication or the performance of any medical treatment where, in the opinion of the attending physician, the medication or treatment is necessary to provide comfort or to alleviate pain.

(6) PERSON. Any natural person, and when appropriate, an organization, to include all of the following:

a. A public or private corporation, company, association, firm, partnership, or joint-stock company.

b. Government or a governmental instrumentality.

c. A foundation, institution, society, union, club, or church.

(7) PHYSICIAN. A person licensed to practice medicine in the state, including medical doctors and doctors of osteopathy.

(8) SUICIDE. The act or instance of taking one's own life voluntarily and intentionally.



Section 22-8B-4 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Any person who deliberately assists another person to commit suicide or provides aid in dying is guilty of a Class C felony.

(b) Any physician or health care provider who prescribes any drug, compound, or substance to a patient deliberately to aid in dying or assists or performs any medical procedure deliberately to aid in dying is guilty of a Class C felony.



Section 22-8B-5 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Any person, physician, or health care provider who deliberately violates this chapter by aiding in dying shall be liable for damages.

(b) If any person deliberately aids in dying in violation of this chapter that results in death, the personal representative or administrator of the estate of the decedent may bring an appropriate action for wrongful death.

(c) Any physician or other health care provider who deliberately aids in dying in violation of this chapter shall be considered to have engaged in unprofessional conduct for which his or her license to provide health care services in the state shall be suspended or revoked by the appropriate licensing board.



Section 22-8B-6 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Nothing in this chapter shall be construed to prohibit a physician or health care provider from doing any of the following:

(1) Participating in the execution of a person sentenced by a court to death by any means recognized by Alabama law.

(2) Following a patient's wishes or health care proxy's instructions to withhold or withdraw life-sustaining treatment or artificially provided nutritional hydration.

(3) Prescribing and administering palliative care or pain medication treatment options intended to relieve pain while the illness or condition of the patient follows its natural course.

(4) Following the wishes or instructions of an individual which are made in compliance with Chapter 8A.



Section 22-8B-7 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

It is the intent of the Legislature that the Attorney General exhaust the internal resources and personnel of the office prior to the retention of any outside counsel to assist in the defense of any constitutional challenge to this chapter.






Chapter 9A - VITAL STATISTICS.

Section 22-9A-1 - Definitions.

For the purposes of this chapter, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) DEAD BODY. A human body or parts of the human body from the condition of which it reasonably may be concluded that death occurred.

(2) FETAL DEATH. Death prior to the complete expulsion or extraction from the mother of a product of human conception, irrespective of the duration of pregnancy and which is not an induced termination of pregnancy. The death is indicated by the fact that after the expulsion or extraction the fetus does not breathe or show any other evidence of life, such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles. Heartbeats are to be distinguished from transient cardiac contractions; respirations are to be distinguished from fleeting respiratory efforts or gasps.

(3) FILE. The presentation of a vital record provided for in this chapter for registration by the Office of Vital Statistics.

(4) FINAL DISPOSITION. The burial, interment, cremation, removal from the state, or other authorized disposition of a dead body or fetus.

(5) INDUCED TERMINATION OF PREGNANCY. The purposeful interruption of an intrauterine pregnancy with the intention other than to produce a live-born infant and which does not result in a live birth. This definition excludes management of prolonged retention of products of conception following fetal death.

(6) INSTITUTION. Any establishment, public or private, which provides inpatient or outpatient medical, surgical, or diagnostic care or treatment, mental treatment, or nursing, custodial, or domiciliary care.

(7) LIVE BIRTH. The complete expulsion or extraction from the mother of a product of human conception, irrespective of the duration of pregnancy, which, after such expulsion or extraction, breathes, or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached. Heartbeats are to be distinguished from transient cardiac contractions; respirations are to be distinguished from fleeting respiratory efforts or gasps.

(8) PHYSICIAN. A person authorized or licensed to practice medicine or osteopathy pursuant to the laws of this state.

(9) REGISTRATION. The acceptance by the Office of Vital Statistics and the incorporation of vital records as provided for in this chapter into its official records.

(10) SYSTEM OF VITAL STATISTICS. The registration, collection, preservation, amendment, and certification of vital records; the collection of other reports required by this chapter; and activities related thereto, including, but not limited to, the tabulation, analysis, publication, and dissemination of vital statistics.

(11) VITAL RECORD. Certificates of birth, death, marriage, divorce, and related data.

(12) VITAL STATISTICS. The data derived from certificates and reports of birth, death, fetal death, induced terminations of pregnancy, marriage, divorce, and related reports.



Section 22-9A-2 - Office of Vital Statistics and statewide system of vital statistics.

The State Board of Health shall have charge of an Office of Vital Statistics. The Office of Vital Statistics shall install, maintain, and operate the only system of vital statistics and the only system of health statistics throughout this state. The Office of Vital Statistics shall be provided with sufficient staff, suitable offices, and other resources for the proper administration of the system of vital statistics and for the preservation and adequate security of its official records. The State Board of Health, hereinafter referred to as "the board," may adopt, amend, and repeal rules for the purpose of carrying out this chapter.



Section 22-9A-3 - Appointment of State Registrar of Vital Statistics; duties of State Registrar.

(a) The board shall appoint the State Registrar of Vital Statistics, hereinafter referred to as "State Registrar," in accordance with procedures and practices of the State Personnel Board.

(b) The State Registrar shall perform each of the following functions:

(1) Administer and enforce this chapter and the rules issued hereunder, and issue instructions for the efficient administration of the system of vital statistics.

(2) Direct and supervise the system of vital statistics and the Office of Vital Statistics and be custodian of its records.

(3) Direct, supervise, and control the activities of all persons when they are engaged in activities pertaining to the operation of the system of vital statistics.

(4) Conduct training programs to promote uniformity of policy and procedures throughout the state in matters pertaining to the system of vital statistics.

(5) With the approval of the board, prescribe, furnish, and distribute forms as are required by this chapter and the rules issued hereunder, or prescribe other means for transmission of data as will accomplish the purpose of complete and accurate reporting and registration.

(6) Prepare and publish reports of vital statistics of this state and other reports as may be required by the board.

(7) Provide to local health departments copies of or data derived from certificates and reports required under this chapter, as he or she shall determine are necessary for local health department planning and program activities. The State Registrar shall establish a schedule with each local health department for transmittal of the copies or data. The copies or data shall remain the property of the Office of Vital Statistics, and the uses which may be made of the copies or data shall be governed by the State Registrar.

(c) The State Registrar may delegate functions and duties vested in him or her to employees of the Office of Vital Statistics and to employees of any office established or designated under Section 22-9A-4.



Section 22-9A-4 - Registration districts.

The board may designate vital records registration districts within the state. The board may from time to time, as conditions justify, consolidate or subdivide the districts to facilitate registration. Each county in the state shall be a registration district unless and until changed by the board.



Section 22-9A-5 - Local registrars and deputy registrars of vital statistics.

(a) In each registration district, as defined in Section 22-9A-4 or as designated by the board, a local registrar and deputy registrars shall be appointed by the State Registrar upon the recommendation of the county health officer or his or her designee. All local registrars and deputy registrars shall be employees of the county health department. The local registrars and deputy registrars shall be subject to the control of the State Registrar when they are performing functions relating to the system of vital statistics.

(b) Any local registrar or deputy registrar of vital statistics who fails or neglects to discharge efficiently the duties of his or her office, as set forth in this chapter, or by the rules of the board, shall be removed as local or deputy registrar by the State Registrar, and penalties may be imposed as are provided.

(c) The local registrars and their deputies shall comply with all instructions of the State Registrar and monitor compliance of others with this chapter and with the rules of the board.



Section 22-9A-6 - Content of certificates and reports.

(a) The board shall by rule determine the items or information to be contained on certificates of birth, death, marriage, and divorce and on reports of fetal death and induced termination of pregnancy. Each certificate, report, and other document required by this chapter shall be in a format prescribed by the State Registrar.

(b) Information required in certificates or reports authorized by this chapter may be filed and registered by photographic, electronic, or other means as prescribed by the State Registrar.



Section 22-9A-7 - Registration of births.

(a) A certificate of birth for each live birth that occurs in this state shall be filed with the Office of Vital Statistics, or as otherwise directed by the State Registrar, within five days after the birth and shall be registered if it has been completed and filed in accordance with this section.

(b)(1) When a birth occurs in an institution or en route to the institution, the person in charge of the institution or his or her designated representative shall obtain the personal data, prepare the certificate, secure the signatures required, and file the certificate as directed in subsection (a) or as directed by the State Registrar within the required five days. The physician or other person in attendance shall provide the medical information required by the certificate and certify to the facts of birth within 72 hours after the birth. If the physician, or other person in attendance, does not certify to the facts of birth within the 72-hour period, the person in charge of the institution or his or her designee shall complete and sign the certificate.

(2) In all cases where a birth occurs in an institution, the person in charge of the institution shall provide a procedure for collection of the normal fee for a certified copy of the birth certificate from the mother or father. The fee shall be forwarded to the State Registrar when a complete record of the birth is obtained, and the State Registrar shall issue a certified copy of the birth certificate to the mother or father of the child. The issuance of a certified copy of the birth certificate by the State Registrar shall not apply to births where the death of the infant occurred a short time following the birth, unless the certificate is requested by the father or mother, or where adoption is indicated.

(c) When a birth occurs outside an institution, the certificate shall be prepared and filed by one of the following in the indicated order of priority:

(1) The physician or licensed midwife in attendance at the birth or who sees the child within three days after the birth.

(2) Any other person in attendance at or immediately after the birth.

(3) The father, the mother, or in the absence of the father and the inability of the mother, the person in charge of the premises where the birth occurred.

(d) When a birth occurs in a moving conveyance within the United States and the child is first removed from the conveyance in this state, the birth shall be registered in this state and the place where it is first removed shall be considered the place of birth. When a birth occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the child is first removed from the conveyance in this state, the birth shall be registered in this state, but the certificate shall show the actual place of birth as can be determined.

(e) For the purposes of birth registration, the mother is deemed to be the woman who gives birth to the child, unless otherwise determined by law.

(f)(1) If the mother was married at the time of either conception or birth, or between conception and birth, the name of the husband shall be entered on the certificate as the father of the child, unless it is established by law that he is not the father of the child.

(2) If the mother was not married at the time of either conception or birth or between conception and birth, the name of the father shall not be entered on the certificate unless paternity has been determined by a court of competent jurisdiction or unless the legitimation process specified in Sections 26-11-1 through 26-11-3, inclusive, or otherwise provided by law has been completed.

(3) If the father is not named on the certificate of birth, no other information about the father shall be entered on the certificate.

(g) The birth certificate of a child born to a married woman as a result of artificial insemination, with consent of her husband, shall be completed in accordance with subdivision (1) of subsection (f).

(h) Either of the parents of the child shall attest to the accuracy of the personal data entered on the certificate in time to permit the filing of the certificate within the five days prescribed in subsection (a).



Section 22-9A-8 - Registration of infants of unknown parentage.

(a) Whoever assumes the custody of a live-born infant of unknown parentage shall report on a form and in a manner prescribed by the State Registrar within five days to the Office of Vital Statistics all of the following information:

(1) The date and place of finding.

(2) Sex, race, and approximate birth date of the child.

(3) Name and address of the person or institution with whom the child has been placed for care.

(4) Name given to the child by the custodian of the child.

(5) Other data required by rules of the board.

(b) The place where the child was found shall be entered as the place of birth.

(c) A report registered under this section shall constitute the certificate of birth for the child.

(d) If the child is identified and a certificate of birth is found or obtained, the report registered under this section shall be placed in a special file and shall not be subject to inspection except upon an order of a court of competent jurisdiction.



Section 22-9A-9 - Delayed registration of birth.

Any person born in the state whose birth has not been filed may have his or her birth registered by the State Registrar after complying with the requirements set forth below:

(1) Certificates of birth filed after the time specified in Section 22-9A-7 but within one year from the date of birth shall be registered on the standard form of live-birth certificate in the manner prescribed in Section 22-9A-7. The certificate shall not be marked "DELAYED REGISTRATION." In any case where the certificate is signed by someone other than the attendant or person in charge of the institution where birth occurred, a notarized statement stating the reason why the certificate cannot be signed by the attendant shall be attached to the certificate. When the State Registrar has reasonable cause to question the adequacy of the registration, he or she may require additional evidence in support of the facts of birth.

(2) Certificates of birth filed after one year but within five years of the date of birth shall be registered on the form of live birth in use at the time of birth and the certificate shall be plainly marked "DELAYED REGISTRATION." To be acceptable for filing, the certificate shall be signed by the physician or other person who attended the birth; or if the birth occurred in an institution, the person in charge of the institution may sign the certificate. If the physician or other person who attended the birth is not available, and the birth did not occur in an institution, the certificate may be signed by one of the parents, if a notarized statement is attached to the certificate giving the reason why the certificate cannot be signed by the attendant. Additional requirements for filing certificates of birth after one year but within five years shall be set by rules of the board.

(3) Certificates of birth filed five years or more after the date of birth may be filed for living persons and shall be made on a delayed certificate of birth form prescribed by the State Registrar and shall show on their face the date of the delayed registration. A summary statement of the evidence submitted in support of the delayed registration shall be endorsed on the certificate.

a. Any living person born in this state whose birth is not recorded in this state, or his or her parent, guardian, next of kin, or older person acting for the registrant and having personal knowledge of the facts of birth may request the registration of a delayed certificate of birth, subject to this section and instructions issued by the State Registrar.

b. Each delayed certificate of birth shall be signed and sworn to before an official authorized to administer oaths by the person whose birth is to be registered, if the person is 18 years of age or over and is competent to sign and swear to the accuracy of the facts stated in the certificate; otherwise, the certificate shall be signed and sworn to by one of the following in the indicated order of priority:

1. One of the parents of the registrant.

2. The guardian of the registrant.

3. The next of kin of the registrant.

4. Any older person having personal knowledge of the facts of birth.

c. The minimum facts that shall be established by documentary evidence shall be each of the following:

1. The full name of the person at the time of birth.

2. The date of birth and place of birth.

3. The full maiden name of the mother.

4. The full name of the father, except that if the mother was not married either at the time of conception or birth, the name of the father shall not be entered on the delayed certificate.

d. To be acceptable for filing, the name of the registrant and the date and place of birth entered on a delayed certificate of birth shall be supported by at least three pieces of documentary evidence, only one of which may be an affidavit of personal knowledge. Facts of parentage shall be supported by at least one document which may be one of the documents described above other than an affidavit of personal knowledge. All documents submitted in support of the delayed birth registration shall be returned to the applicant.

e. Documents presented shall be from independent sources and shall be in the form of the original record or a duly certified copy or excerpt thereof from the custodian of the records or documents. All documents submitted in evidence, other than an affidavit of personal knowledge, shall have been established at least five years prior to the date of application or have been established prior to the tenth birthday of the applicant. An affidavit of personal knowledge, to be acceptable, shall be prepared by one of the parents, other relative, or any older person, and shall be signed before an official authorized to administer oaths. In all cases, the affiant shall be at least 10 years older than the applicant and have personal knowledge of the facts of birth.

(4) When an applicant does not submit the minimum documentation required in this section for delayed registration or when the State Registrar has reasonable cause to question the validity or adequacy of the sworn statement or the documentary evidence of the applicant, the State Registrar shall not register the delayed certificate of birth.

(5) Applications for delayed certificates which have not been completed within one year from the date of application may be dismissed at the discretion of the State Registrar. Upon dismissal, the State Registrar shall advise the applicant and all documents submitted in support of the registration shall be returned to the applicant.



Section 22-9A-10 - Judicial procedure to establish facts of birth.

(a) If a delayed certificate of birth is rejected under Section 22-9A-9, a petition signed and sworn to by the petitioner may be filed with a circuit court of any county in this state in which he or she resides or was born, for an order establishing a birth record.

(b) The petition shall allege each of the following:

(1) The person for whom a delayed certificate of birth is sought was born in this state.

(2) No certificate of birth can be found in the Office of Vital Statistics.

(3) Diligent efforts by the petitioner have failed to obtain the evidence required in accordance with Section 22-9A-9.

(4) The State Registrar has refused to register a delayed certificate of birth.

(5) Other allegations as may be required.

(c) The petition shall be accompanied by a statement of the State Registrar made in accordance with Section 22-9A-9 and all documentary evidence which was submitted to the State Registrar in support of the registration.

(d) The court shall fix a time and place for hearing the petition and shall give the State Registrar 10 days notice of the hearing. The State Registrar or the authorized representative of the State Registrar may appear and testify in the proceedings, or evidence may be received by affidavit.

(e) If the court finds, from the evidence presented, that the person for whom a delayed certificate of birth is sought was born in this state, it shall make findings as to the place and date of birth, parentage, and other findings as may be required and shall issue an order to establish a certificate of birth. The court order shall include each of the following:

(1) The full name and sex of the person for whom the birth certificate is sought.

(2) A statement that person was born in this state.

(3) The date of birth and county of birth.

(4) The full maiden name of the mother.

(5) The full name of the father, if legally established.

(6) A description of the evidence presented.

(7) The date of the action of the court.

(f) The clerk of the court shall forward each order to the State Registrar not later than the tenth day of the calendar month following the month in which the order was entered. The order shall be registered by the State Registrar and shall constitute the authority for placing a delayed certificate of birth on file.



Section 22-9A-11 - Court reports of adoption.

(a) For each adoption decreed by a court of competent jurisdiction in this state, the court shall require the preparation of a report of adoption on a form prescribed and furnished by the State Registrar. The report shall indicate those facts necessary to locate and identify the certificate of birth of the person adopted or in the case of a person who was born in a foreign country, evidence from sources determined to be reliable by the court as to the date and place of birth of the person. The report shall provide information necessary to establish a new certificate of birth of the person adopted, identify the order of adoption, and be certified by the clerk of the court.

(b) Information necessary to prepare the report of adoption shall be furnished by each petitioner for adoption or his or her attorney. The child-placing agency or any person having knowledge of the facts shall supply the court with additional information as may be necessary to complete the report. The provision of the information shall be prerequisite to the issuance of a final decree in the matter by the court.

(c) Within 10 days of the entry of the final order of adoption, the judge or the clerk of the court shall send to the State Registrar reports of decrees of adoption, annulment of adoption, and amendments of decrees of adoption together with related reports as the State Registrar may require.

(d) When the State Registrar receives a report of adoption, annulment of adoption, or amendment of a decree of adoption for a person born outside this state, he or she shall forward the report to the State Registrar in the state of birth, the District of Columbia, or the territory of the United States, or if the child was born in Canada, to the appropriate registration authority in that country. If the birth occurred in a foreign country, and the child was not a citizen of the United States at the time of birth, the State Registrar shall prepare a "CERTIFICATE OF FOREIGN BIRTH" as provided in Section 22-9A-12.



Section 22-9A-11.1 - Issuance of Certificate of Foreign Birth without judicial proceedings.

(a) A child who has automatically acquired United States citizenship following a foreign adoption and who possesses a Certificate of Citizenship in accordance with the Child Citizenship Act, CAA, P.L. 106-395, shall be exempt from the provisions of Section 22-9A-11, which require a judicial report to acquire a Certificate of Foreign Birth.

(b) The State Registrar, upon written request, shall prepare a Certificate of Foreign Birth reflecting the actual date and place of birth for a child who was born in a foreign country, adopted by a United States citizen, and who has automatically acquired citizenship in accordance with the federal Child Citizenship Act upon the production of all of the following documents:

(1) The child's Certificate of Citizenship.

(2) A certified copy of the child's foreign birth certificate and certified English translation.

(3) The original documents related to the foreign adoption certified by the United States Embassy abroad and certified English translation.

(4) The Social Security card of the child.

(5) A valid government issued picture identification of parent or parents, such as a passport or driver's license.

(6) Proof of residency of the parent or parents in the State of Alabama.

(c) The State Registrar shall develop any necessary forms for adoptive parents to submit in order to request a Certificate of Foreign Birth.



Section 22-9A-12 - New birth certificate upon adoption, legitimation, or paternity determination; availability of original certificate; contact preference form.

(a) The State Registrar shall establish a new certificate of birth for a person born in this state upon receipt of any of the following:

(1) A report of adoption as provided in Section 22-9A-11 or a report of adoption prepared and filed in accordance with the laws of another state, the District of Columbia, a territory of the United States, or a foreign country, or a certified copy of the decree of adoption, together with the information necessary to identify the original certificate of birth and to establish a new certificate of birth. A new certificate of birth shall not be established if so requested by the court decreeing the adoption.

(2) A request that a new certificate be established upon completion of the legitimation procedure specified in Sections 26-11-2 and 26-17-6. If the name of another man is shown as the father of the child on the original certificate, a new certificate may be prepared only when a determination of paternity is made by a court of competent jurisdiction or following adoption.

(3) A certified copy of a valid court determination of paternity that establishes the name of the father and decrees the name the child is to bear together with the information necessary to identify the original certificate of birth.

(b) The new certificate of birth prepared as a result of subsection (a) shall be on the form in use at the time of its preparation and shall include all of the following items and other information necessary to complete the certificate:

(1) The name of the child.

(2) The actual place and date of birth as shown on the original certificate.

(3) The names and personal particulars of the adoptive parents or of the natural parents, whichever is appropriate.

(4) The name of the attendant.

(5) The birth number assigned to the original birth certificate.

(6) The original filing date.

(c) The new certificate shall be substituted for the original certificate of birth in the files, and the original certificate of birth and the evidence of adoption, legitimation, or paternity determination shall not be subject to inspection except upon order of a court of competent jurisdiction. Notwithstanding the foregoing, any person 19 years of age or older who was born in the State of Alabama and who has had an original birth certificate removed from the files due to an adoption, legitimation, or paternity determination may, upon written request, receive a copy of that birth certificate and any evidence of the adoption, legitimation, or paternity determination held with the original record. The copy of the original birth certificate shall be in a form that clearly indicates it is not a certified copy and that it may not be used for legal purposes. All procedures, fees, and waiting periods applicable to non-adopted citizens born in the State of Alabama seeking copies of certificates of birth shall apply.

(d) A birth parent may at any time request from the State Registrar of Vital Statistics a contact preference form that shall accompany a birth certificate issued under subsection (c).

The contact preference form shall provide the following information to be completed at the option of the birth parent:

(1) I would like to be contacted.

(2) I would prefer to be contacted only through an intermediary.

(3) I prefer not to be contacted at this time. If I decide later that I would like to be contacted, I will submit an updated contact preference form to the State Registrar of Vital Statistics. I have completed an updated medical history form and have filed it with the State Registrar of Vital Statistics.

The medical history form shall be in a form prescribed by the Department of Vital Statistics and shall be supplied to the birth parent upon request of a contact preference form from the State Registrar of Vital Statistics.

Only those persons who are authorized to process applications made under subsection (c) may process contact preference and medical history forms.

The medical history form and contact preference form are confidential communications from the birth parent to the person named on the sealed birth certificate and shall be placed in a sealed envelope upon receipt from the birth parent. The sealed envelope shall be matched with and placed in the file containing the sealed birth certificate.

The sealed envelope containing the contact preference form and medical history form shall be released to a person requesting his or her own original birth certificate under subsection (c). The contact preference form and medical history form are a private communication from the birth parent to the person named on the sealed birth certificate and no copies of the forms shall be retained by the State Registrar of Vital Statistics.

(e) Upon receipt of a report of an amended decree of adoption, the certificate of birth shall be amended as provided in Section 22-9A-19.

(f) Upon receipt of a report or decree of annulment of adoption, the original certificate of birth shall be restored to its place in the files and the new certificate and evidence shall not be subject to inspection except upon order of a court of competent jurisdiction or as specified by the board.

(g) If no certificate of birth is on file for the person for whom a new birth certificate is to be established under this section, and the date and place of birth have been determined in the adoption or paternity proceedings, a delayed certificate of birth shall be filed with the State Registrar as provided in Section 22-9A-9 or Section 22-9A-10 before a new certificate of birth is established. The new birth certificate shall be prepared on the appropriate delayed birth certificate form.

(h) When a new certificate of birth is established by the State Registrar, all copies of the original certificate of birth in the custody of any other party shall be forwarded to the State Registrar upon receipt of his or her request.

(i)(1) The State Registrar shall, upon request, prepare and register a certificate in this state for a person born in a foreign country who is not a citizen of the United States and who was adopted through a court in this state. The certificate shall be established upon receipt of a report of adoption from the court decreeing the adoption, proof of the date and place of birth of the child, and a request from the court, the adopting parents, or the adopted person if 18 years of age or over that a certificate be prepared. The certificate shall be labeled "CERTIFICATE OF FOREIGN BIRTH" and shall show the actual country of birth. A statement shall also be included on the certificate indicating that it is not evidence of United States citizenship for the child for whom it is issued. After registration of the birth certificate in the new name of the adopted person, the State Registrar shall seal and file the report of adoption which shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by statute. Notwithstanding the foregoing, any person 19 years of age or older who has had a CERTIFICATE OF FOREIGN BIRTH prepared in the State of Alabama may, upon written request, receive a copy of any information about the adoption held in files under the jurisdiction of the State Registrar.

(2) If the child was born in a foreign country but was a citizen of the United States at the time of birth, the State Registrar shall not prepare a "CERTIFICATE OF FOREIGN BIRTH" and shall notify the adoptive parents of the procedures for obtaining a revised birth certificate for their child through the U.S. Department of State.



Section 22-9A-13 - Reports of fetal death; reports of induced termination of pregnancy.

(a) A report of fetal death shall be filed with the Office of Vital Statistics, or as otherwise directed by the State Registrar, within five days after the occurrence is known if the fetus has advanced to, or beyond, the twentieth week of uterogestation.

(1) When a fetal death occurs in an institution, the person in charge of the institution or his or her designated representative shall prepare and file the report.

(2) When a fetal death occurs outside an institution, the physician in attendance shall prepare and file the report.

(3) When a fetal death occurs without medical attendance, the county medical examiner, the state medical examiner, or the coroner shall determine the cause of fetal death and shall prepare and file the report.

(4) When a fetal death occurs in a moving conveyance and the fetus is first removed from the conveyance in this state or when a dead fetus is found in this state and the place of fetal death is unknown, the fetal death shall be reported in this state. The county where the fetus was first removed from the conveyance or the dead fetus was found shall be considered the county of fetal death.

(b) A report of induced termination of pregnancy for each induced termination of pregnancy which occurs in this state shall be filed with the Office of Vital Statistics, or as otherwise directed by the State Registrar, no later than 10 days after the last day of the month during which the procedure was performed.

(1) When the induced termination of pregnancy is performed in an institution, the person in charge of the institution or his or her designated representative shall prepare and file the report.

(2) When the induced termination of pregnancy is performed outside an institution, the physician in attendance shall prepare and file the report.

(3) Beginning January 1, 2012, the Office of Vital Statistics shall collect the following information for all induced terminations of pregnancies in addition to information already collected; provided, that the definition of induced termination of pregnancy in Section 22-9A-1(5) shall be construed to include every abortion as defined in Section 26-23B-3(1).

a. Postfertilization age:

1. If a determination of probable postfertilization age was made, whether ultrasound was employed in making the determination, and the week of probable postfertilization age determined.

2. If a determination of probable postfertilization age was not made, the basis of the determination that a medical emergency existed.

b. Method of abortion: Which of the following was employed:

1. Medication abortion (such as, but not limited to, mifepristone/misoprostol or methotrexate/misoprostol).

2. Manual vacuum aspiration.

3. Electrical vacuum aspiration.

4. Dilation and evacuation.

5. Combined induction abortion and dilation and evacuation.

6. Induction abortion with prostaglandins.

7. Induction abortion with intra-amniotic instillation (such as, but not limited to, saline or urea).

8. Induction abortion, other.

9. Intact dilation and extraction (partial-birth).

10. Method not listed (specify).

c. Whether an intra-fetal injection was used in an attempt to induce fetal demise (such as, but not limited to, intra-fetal potassium chloride or digoxin).

d. Age and race of the patient.

e. If the probable postfertilization age was determined to be 20 or more weeks, the basis of the determination that the pregnant woman had a condition which so complicated her medical condition as to necessitate the abortion of her pregnancy to avert her death or to avert serious risk of substantial and irreversible physical impairment of a major bodily function, not including psychological or emotional conditions.

f. If the probable postfertilization age was determined to be 20 or more weeks, whether or not the method of abortion used was one that, in reasonable medical judgment, provided the best opportunity for the unborn child to survive and, if such a method was not used, the basis of the determination that termination of the pregnancy in that manner would pose a greater risk either of the death of the pregnant woman or of the substantial and irreversible physical impairment of a major bodily function, not including psychological or emotional conditions, of the woman than would other available methods.

(4) Reports of induced termination of pregnancy shall not contain the name or the address of the patient whose pregnancy was terminated, nor shall the report contain any other information identifying the patient, except that each report shall contain a unique medical record identifying number, to enable matching the report to the patient's medical records.

(5) Individual induced termination of pregnancy reports shall be maintained in strict confidence by the Office of Vital Statistics, shall not be available for public inspection, and shall not be made available except:

a. To the Attorney General or a district attorney with appropriate jurisdiction pursuant to a criminal investigation.

b. To the Attorney General or a district attorney pursuant to a civil investigation of the grounds for an action under subsection (b) of Section 26-23B-7.

c. Pursuant to court order in an action under Section 26-23B-7.

d. Pursuant to investigations under Section 22-9A-25.

e. At the request of the board or its attorney pursuant to an investigation of civil or criminal legal action related to licensure or the need for licensure of health facilities or similar investigation or legal action for failure to file reports required by this section.

f. As provided in subdivision (6).

(6) The Office of Vital Statistics shall annually issue a public report providing aggregate data for the previous calendar year compiled from all of the reports covering that year submitted in accordance with this section for each of the items listed in subdivision (3). Each report shall also provide aggregate data for each such item for all previous calendar years during which this section was in effect, adjusted to reflect any additional information from late or corrected reports. The Office of Vital Statistics shall take care to ensure that none of the information included in the public reports could reasonably lead to the identification of any pregnant woman upon whom an induced termination of pregnancy was performed or attempted and shall not release the names of individual physicians or other staff members employed by institutions performing induced terminations of pregnancy. The Office of Vital Statistics shall not release the number of procedures performed by any particular physician, but shall include in each public report the number of induced terminations of pregnancy, by method and week of postfertilization age, reported by each institution. Information that may not be publicly released under this subdivision shall be made available only as provided with regard to individual induced termination of pregnancy reports in subdivision (5).

(7) The State Registrar may authorize the use of other aggregate statistical data for official government use.

(c) The reports required under this section are statistical reports only and are not to be incorporated into the official records of the Office of Vital Statistics. Certified copies of these records shall not be issued by the Office of Vital Statistics. The State Registrar shall retain and safeguard all individual reports received, making them available only as provided in subdivision (5).

(d) The Office of Vital Statistics, in advance of 2013 and each succeeding calendar year, shall determine whether as a result of changes in abortion practice the list of methods of abortion for reports of induced termination of pregnancy to be used during that calendar year should be modified from those listed in subdivision (3)b. of subsection (b) so as to add new methods, modify the description of methods, or delete methods no longer in use, and shall issue a public notice incorporating changes based on that determination.

(e) The Office of Vital Statistics may charge a filing fee for each report of induced termination of pregnancy required by this section calculated to be sufficient, based on the number of reports estimated to be filed, to recoup and cover the costs to the Office of Vital Statistics of fulfilling its duties under subsections (b) to (d), inclusive, of this section.



Section 22-9A-13.1 - Certificate of Birth Resulting in Stillbirth.

(a) For the purposes of this section, the following words shall have the following meanings:

(1) CERTIFICATE OF BIRTH RESULTING IN STILLBIRTH. A certificate issued to record and memorialize the birth of a stillborn child.

(2) STILLBIRTH or STILLBORN. An unintended, intrauterine fetal death after a gestational age of not less than 20 completed weeks.

(b) Effective January 1, 2012, the State Registrar shall issue a Certificate of Birth Resulting in Stillbirth upon the request of a parent named on a report of fetal death filed on or after January 1, 2007. A Certificate of Birth Resulting in Stillbirth shall be issued within 60 days from the date of the request.

(c) The person who is required to file a report of fetal death under Section 22-9A-13, shall advise the parent of a stillborn child:

(1) That a parent may, but is not required to, request the preparation of a Certificate of Birth Resulting in Stillbirth.

(2) That a parent may obtain a Certificate of Birth Resulting in Stillbirth by contacting the State Office of Vital Statistics after requesting the certificate and paying the required fee.

(3) How a parent may contact the Office of Vital Statistics to request a Certificate of Birth Resulting in Stillbirth.

(d) The State Board of Health may adopt rules to implement and administer this section. In addition to any other information required by the rules of the State Board of Health, the certificate shall include the following:

(1) The date of the stillbirth.

(2) The county in which the stillbirth occurred.

(3) The name of the stillborn child as provided in the report of fetal death. If a name was not provided at the time of the filing of the report of fetal death, the State Registrar, upon the request of a parent listed in the report of fetal death, shall add a name to the certificate when issued.

(4) The file number of the corresponding report of fetal death.

(5) The following statement: "This certificate is not proof of live birth."

(e) The fee for the issuance of the Certificate of Birth Resulting in Stillbirth shall be the same as the fee collected for the issuance of a certified copy of any other vital record.



Section 22-9A-14 - Death registration.

(a) A certificate of death for each death which occurs in this state shall be filed with the Office of Vital Statistics, or as otherwise directed by the State Registrar, within five days of the death and shall be registered if it has been completed and filed in accordance with this section.

(1) If the place of death is not known, but the dead body is found in this state, the certificate of death shall be completed and filed in accordance with this section. The county where the body is found shall be shown on the certificate as the county of death. If the date of death is unknown, the date the dead body was found shall be shown on the certificate as the date of death.

(2) When death occurs in a moving conveyance in the United States and the body is first removed from the conveyance in this state, the death shall be registered in this state and the county where it is first removed shall be considered as the county of death. When a death occurs on a moving conveyance while in international waters or air space or in a foreign country and the body is first removed from the conveyance in this state, the death shall be registered in this state but the certificate shall show the actual place of death if it can be determined.

(b) The funeral director or person acting as the funeral director who first assumes custody of the dead body shall file the certificate of death. He or she shall obtain the personal and statistical data from the next of kin or the best qualified person or source available and shall forward the certificate to the person responsible for completion of the medical certification.

(c) The physician in charge of the care of the patient for the illness or condition that resulted in death shall complete and sign the medical certification and transmit the certificate to the Office of Vital Statistics in the manner directed by the State Registrar, within 48 hours after receipt of the certificate. In the absence of the physician, the certificate may be completed and signed by another physician designated by the physician, or the certificate may be completed and signed by the chief medical officer of the institution in which death occurred or by the physician who performed an autopsy upon the decedent. Deaths required to be reported to the county medical examiner or coroner shall be reported whether the cause is known or suspected, primary or contributory, or recent, delayed, or remote.

(d) When the death occurs with no physician in charge of the care of the patient for the illness or condition that resulted in death, the county medical examiner, if one has been appointed, the State Medical Examiner, if he or she examines the body, or if neither occurs, the coroner shall determine the cause of death. In all cases, the medical certification shall be completed and signed and the certificate forwarded to the Office of Vital Statistics, or as otherwise directed by the State Registrar, within 48 hours after receipt of the certificate. This section shall not diminish the duty of the Coroner to hold inquests.

(e) If the cause of death cannot be determined within 48 hours after receipt of the certificate, the physician, county medical examiner, state medical examiner, or coroner shall indicate the medical certification as "PENDING" and shall sign the certificate. Immediately after the medical or other data necessary for determining the cause of death have been made known, the physician, county medical examiner, state medical examiner, or coroner shall, over his or her signature, forward the cause of death to the State Registrar. If the physician has reason to believe that the case is within the jurisdiction of the county medical examiner or coroner, he or she shall immediately report the case to the county medical examiner or coroner and shall advise the funeral director of this fact. If the county medical examiner or coroner does not assume jurisdiction, the physician shall sign the medical certification.

(f) When a death occurs in an institution and the death is not under the jurisdiction of the county medical examiner or coroner, the person in charge of the institution or his or her designated representative, shall initiate the preparation of the death certificate within 24 hours of death as follows:

(1) The full name of the decedent and the date of death shall be placed on the death certificate in the designated spot.

(2) The medical certification of death and the signature of the physician shall be obtained from the attending physician.

(3) The partially completed death certificate shall be presented to the funeral director or the person acting as the funeral director within 72 hours of death.

(g) When a death is presumed to have occurred in this state but the body cannot be located, a death certificate may be prepared by the State Registrar upon receipt of an order of a court of competent jurisdiction, that shall include the finding of facts required to complete the death certificate. The death certificate shall be marked "PRESUMPTIVE" and shall show on its face the date of registration and shall identify the court and date of decree.



Section 22-9A-15 - Delayed registration of death.

(a) When a death occurring in this state has not been registered within the time period prescribed by subsection (a) of Section 22-9A-14, a certificate of death may be registered on a regular certificate of death as follows:

(1) If the attending physician, county medical examiner, state medical examiner, or coroner at the time of death and the attending funeral director or person who acted as the funeral director are available to complete and sign the certificate of death, it may be completed without additional evidence and filed with the State Registrar. For those certificates filed one year or more after the date of death, the physician, county medical examiner, state medical examiner, coroner, or the funeral director shall state in accompanying affidavits that the information on the certificate is based on records kept in their files.

(2) In the absence of the attending physician, county medical examiner, state medical examiner, coroner, or the funeral director or person who acted as the funeral director, the certificate may be filed by the next of kin of the deceased and shall be accompanied by both of the following:

a. An affidavit of the person filing the certificate swearing to the accuracy of the information on the certificate.

b. Two documents which identify the decedent and his or her date and place of death.

(3) In all cases, the State Registrar may require additional documentary evidence to prove the facts of death.

(4) A summary statement of the evidence submitted in support of the delayed registration shall be endorsed on the certificate.

(b) Certificates of death registered one year or more after the date of death shall be marked "DELAYED REGISTRATION" and shall show on their face the date of the delayed registration.



Section 22-9A-16 - Authorization for final disposition.

(a) The funeral director or person acting as the funeral director who first assumes custody of a dead body shall, prior to final disposition of the body, or prior to removal of the dead body from the state, obtain authorization for final disposition of the body or removal of the body from the state. The completion of the medical certification of cause of death on the death certificate by the physician, county medical examiner, state medical examiner, or coroner shall constitute authorization. If the body is to be cremated or buried at sea, additional authorization shall be obtained from the county medical examiner, state medical examiner, or coroner.

(b) With the consent of the physician, county medical examiner, state medical examiner, or coroner who is to certify the cause of death, a dead body may be moved from the place of death for the purpose of being prepared for final disposition. Prior to removing a dead body from the place of death, the funeral director shall do either of the following:

(1) Obtain assurance from the attending physician that death is from natural causes and that the physician will assume responsibility for certifying to the cause of death and receive permission to remove the body from the place of death.

(2) Notify the county medical examiner or coroner and obtain authorization to remove the body.

(c) Prior to final disposition of a dead fetus, the funeral director, the person in charge of the institution, or other person assuming responsibility for final disposition of the fetus shall obtain from the parents authorization for final disposition. In the event the parents are incompetent, unable, or unwilling to sign the documents authorizing final disposition, the institution where the fetal death occurred, or if the fetal death occurred outside an institution, any licensed hospital in reasonable proximity, shall establish a mechanism to determine the final disposition.

(d) A written authorization for final disposition issued under the law of another state or the District of Columbia which accompanies a dead body or fetus brought into this state shall be authority for final disposition of the body or fetus in this state.

(e) When a dead body is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the deceased, date of death, name and address of the person to whom the body was released, date of removal from the institution, or if finally disposed of by the institution, the date, place, and manner of disposition.

(f) A funeral director, embalmer, or other person who removes from the place of death or transports or finally disposes of a dead body or fetus, in addition to filing any certificate or other report required by this chapter or rules promulgated pursuant to this chapter, shall keep a record which shall identify the name of the deceased, the date and place of death, and the date, place, and manner of disposition.

(g) Authorization for disinterment and reinterment shall be required prior to disinterment of a dead body or fetus as prescribed by rules of the board.



Section 22-9A-17 - Marriage registration.

(a) A record of each marriage performed in this state shall be filed with the Office of Vital Statistics and shall be registered if it has been completed and filed in accordance with this section.

(b) The judge of probate who issues the marriage license shall prepare the record on the form or in a format prescribed and furnished by the State Registrar upon the basis of information obtained from the parties to be married.

(c) Each person who performs a marriage shall certify the fact of marriage and return the record to the judge of probate who issued the license within 30 days after the ceremony.

(d) Every judge of probate issuing marriage licenses shall complete and forward to the Office of Vital Statistics on or before the fifth day of each calendar month the records of marriage returned to the judge of probate during the preceding calendar month.



Section 22-9A-18 - Divorce registration.

(a) A record of each divorce or annulment granted by any court in this state shall be filed by the clerk, register, or clerk and register of each court with the Office of Vital Statistics and shall be registered if it has been completed and filed in accordance with this section. The record shall be prepared by the petitioner or his or her representative on a form or in a format prescribed and furnished by the State Registrar and shall be presented to the clerk or register with the petition. In all cases, the completed record shall be prerequisite to the granting of the final decree.

(b) The clerk, register, or clerk and register shall complete and forward to the Office of Vital Statistics on or before the fifth day of each calendar month the records of each divorce or annulment decree granted during the preceding calendar month.



Section 22-9A-19 - Amendment of vital records.

(a) A certificate registered under this chapter may be amended only in accordance with this chapter and rules adopted by the board to protect the integrity and accuracy of vital records.

(b) A certificate that is amended under this section shall be marked "AMENDED" except as otherwise provided in this section. The date of amendment and a summary description of the evidence submitted in support of the amendment shall be made a part of the record. Additions or minor corrections may be made to certificates within one year after the date of the event without the certificate being marked "AMENDED." The board shall prescribe by rules the conditions under which additions or minor corrections may be made.

(c) Amendment of names on a birth certificate.

(1) Until the fifth birthday of the registrant, given names for a child whose birth was recorded without given names may be added to the certificate upon affidavit of both parents, or the mother in the case of a child born out of wedlock, or the father in the case of the death or incapacity of the mother, or the mother in the case of the death or incapacity of the father, or the guardian or agency having legal custody of the registrant. The certificate shall not be marked "AMENDED."

(2) Until the first birthday of the child, given names may be amended upon affidavit of both parents, or the mother in the case of a child born out of wedlock, or the father in the case of the death or incapacity of the mother, or the mother in the case of the death or incapacity of the father, or the guardian or agency having legal custody of the registrant. The certificate shall be marked "AMENDED." After one year from the date of birth, the provisions of subdivision (c)(3) of this section shall be followed.

(3) Upon receipt of a certified copy of an order from a court with competent jurisdiction changing the name of a person born in this state, the State Registrar shall amend the certificate of birth to show the new name.

(d) Upon receipt of a certified copy of an order of a court of competent jurisdiction indicating that the sex of an individual born in this state has been changed by surgical procedure and that the name of the individual has been changed, the certificate of birth of the individual shall be amended as prescribed by rules to reflect the changes.

(e) If an applicant does not submit the minimum documentation required in the rules for amending a vital record, or if the State Registrar has reasonable cause to question the validity or adequacy of the sworn statements or the documentary evidence of the applicant, the State Registrar shall not amend the vital record, unless the deficiencies are corrected.

(f) Once an amendment of an item is made on a vital record, that item shall not be amended again except upon receipt of an order from a court of competent jurisdiction.



Section 22-9A-20 - Reproduction of vital records.

The State Registrar, to preserve vital records, may prepare typewritten, photographic, microfilm, digital, electronic, or other reproductions of certificates or reports in the Office of Vital Statistics. The reproductions, when certified by the State Registrar, shall be accepted for all legal purposes as the original records. The documents from which permanent reproductions have been made and verified may be disposed of as provided by the State Records Commission.



Section 22-9A-21 - Disclosure of information from vital records.

(a) To protect the integrity of vital records, to insure their proper use, and to insure the efficient and proper administration of the system of vital statistics, it shall be unlawful for any person to permit inspection of, or to disclose information contained in vital records, or to copy or issue a copy of all or part of any record, except as authorized by this chapter and by rules of the board or by order of a court of competent jurisdiction.

(b) The State Registrar or other custodians of vital records shall not permit inspection of, or disclose information contained in vital records, or copy or issue a copy of all or part of any records unless he or she is satisfied that the applicant is authorized to obtain a copy of the record.

(1) The registrant, a member of his or her immediate family, his or her guardian, and their respective legal representatives, when acting on their behalf and for their benefit, may, in any event, obtain copies.

(2) The term "legal representative" shall include an attorney at law, attorney in fact, physician, funeral director, or other designated agent acting on behalf and for the benefit of the registrant or his or her family. The State Registrar may require written authorization that the legal representative is acting on behalf and for the benefit of the principal.

(3) Information from or copies of records shall not be provided to the natural parents of adopted children, when neither has custody, or commercial firms or agencies requesting listings of names and addresses or copies of certificates.

(4) Others may obtain information from or copies of a vital record, if they demonstrate that the information or copy is needed for the determination or protection of his or her personal or property right. The board may adopt rules to define further those who may obtain information from or copies of vital records filed under this chapter.

(c) The State Registrar may permit the use of data from vital records for statistical or legitimate research purposes, subject to conditions he or she may impose. No data shall be furnished from records for legitimate research purposes until the State Registrar has received in writing an agreement signed by a responsible agent of the research organization agreeing to conform to the conditions. Legitimate research for the purposes of this section shall mean a systematic statistical study, conforming to or in accordance with generally accepted scientific standards or principles, designed to develop or contribute to scientific knowledge, and that does not identify the persons in the study. Prior to release of data identifying any specific institution, the institution shall be notified in writing by the State Registrar that the data will be released.

(d) The State Registrar may disclose data from vital records to federal, state, county, or municipal agencies of government that request the data in the conduct of their official duties, upon proper request. Conditions for disclosure may be imposed by the State Registrar and the State Registrar may require a responsible agent of the governmental agency to sign a written agreement conforming to those conditions.

(e) Marriage and divorce certificates in the custody of the State Registrar shall be considered nonrestricted public records and any person may obtain copies of the records for any purpose upon submission of an application containing sufficient information to locate the record and payment of the required fee.

(f) When 125 years have elapsed after the date of birth or 25 years have elapsed after the date of death, the records of these events in the custody of the State Registrar shall become nonrestricted public records and any person may obtain copies of the records upon submission of an application containing sufficient information to locate the record and payment of the required fee. The records may be made available for viewing in photographic, digital, electronic, or other suitable format as provided for by rules of the board.

(g) The board is authorized to provide for a system for death reviews using vital records and information from vital records and other medical records deemed necessary for these reviews. All information relating to individuals and physicians obtained for these reviews and all results of these reviews relating to individuals and physicians shall be deemed confidential, shall not be admissible in court for any purpose, and shall not be subject to discovery in any civil action. Nothing in this section shall limit the admissibility or discoverability of patient medical records, regularly and ordinarily kept in the course of treatment of a patient, that otherwise would be admissible or discoverable.



Section 22-9A-22 - Copies or data from the system of vital statistics.

(a) In accordance with Section 22-9A-21 and any rules adopted pursuant to that section:

(1) The State Registrar and other custodians of vital records authorized by the State Registrar to issue certified copies shall upon receipt of an application issue a certified copy of vital records in his or her custody or a part of the record. The vital records may be in the form of originals, photographic, microfilm, digital, electronic, or other reproductions, or data filed by digital or electronic means. Each copy issued shall show the date of registration and copies issued from records marked "DELAYED REGISTRATION" or "AMENDED" shall be similarly marked and show the effective date. All forms and procedures used in the issuance of certified copies of vital records in this state shall be provided or approved by the State Registrar.

(2) A certified copy of a vital record or any part of the record, issued in accordance with this section, shall be considered for all purposes the same as the original and shall be prima facie evidence of the facts stated in the copy, provided that the evidentiary value of a certificate or record filed more than one year after the event, or a record which has been amended, shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence.

(3) The federal agency responsible for national vital statistics may be furnished copies of records or data from the system of vital statistics as it may require for national statistics, if the federal agency shares in the cost of collecting, processing, and transmitting the records or data, and the records or data are used only for purposes provided for in the agreement between the federal agency and the State Registrar. Any additional uses of the records or data shall be approved by the State Registrar.

(4) Federal, state, local, and other public or private agencies in the conduct of their official duties may, upon request and payment of a reasonable fee, be furnished copies of records or other data from the system of vital statistics for statistical or administrative purposes, if the copies of records or data are used only for purposes for which they were obtained, unless specific approval for the additional use is authorized by the State Registrar.

(5) The State Registrar may, by agreement, transmit copies of records and other reports required by this chapter to offices of vital statistics outside this state, when the records or other reports relate to residents of those jurisdictions or persons born in those jurisdictions. The agreement shall specify the statistical and administrative purposes for which the records may be used, and the agreement shall provide further instructions for the proper retention and disposition of the copies.

(b) To protect the integrity of vital records and to prevent the fraudulent use of birth certificates of deceased persons, the State Registrar may match birth and death certificates, in accordance with rules of the board, and to post the facts of death to the appropriate birth certificate. Certified copies issued from birth certificates marked "DECEASED" shall be similarly marked.

(c) When the State Registrar receives information that a vital record was registered through misrepresentation or fraud, he or she may withhold the issuance of certified copies of the vital record until a determination of the facts has been made. If after investigation, the State Registrar determines that the vital record was registered through misrepresentation or fraud, he or she shall place the vital record and the evidence which supports the finding of misrepresentation or fraud in a special file. This file shall not be subject to inspection, except by order of a court of competent jurisdiction or by the State Registrar for purposes of properly administering the Office of Vital Statistics.

(d) No person shall prepare or issue any certificate which purports to be an original, certified copy, or copy of a vital record except as authorized in this chapter or rules adopted pursuant to this chapter.



Section 22-9A-23 - Fees.

(a) Fees to be paid to the Office of Vital Statistics are as follows:

(1) The fee for making any search of the records and reporting the findings or for making one certified copy of the record if found shall be fifteen dollars ($15). If the search is made in a local registration district, the local office shall be entitled to retain the portion of this fee as prescribed by the board.

(2) The fee for each additional copy of the same record ordered at the same time shall be six dollars ($6). If these copies are made in a local registration district, the local office shall retain the portion of these fees as prescribed by the board.

(3) The fee for issuing an authenticated or exemplified copy shall be twenty-five dollars ($25), and shall include the certification fee of the Secretary of State.

(4) The fee for the preparation of an amendment to an original vital record and issuing a certified copy at the time it is amended shall be twenty dollars ($20).

(5) The fee for preparation of a new birth certificate after a legitimation or adoption and issuing a certified copy at the time it is prepared shall be twenty-five dollars ($25).

(6) The fee for preparation of a delayed certificate and issuing a certified copy at the time it is prepared shall be twenty dollars ($20).

(7) The fee for forwarding the legal documents for an adoption granted in this state for a person born in another state, the District of Columbia, or a territory of the United States, shall be ten dollars ($10).

(8) An additional fee of fifteen dollars ($15) shall be added to the regular fee for non-routine, same day expedited service, and all special delivery mail that requires special attention.

(9) The State Registrar may prepare a special certificate of birth which shall be in a format that is suitable for framing or display. The fee for this special certificate of birth shall be forty-five dollars ($45), of which seventeen dollars ($17) shall be forwarded to the Children's Trust Fund.

(10) The State Registrar shall determine the cost, including, but not limited to, staff time, computer time, copying cost, and supplies, for processing any non-routine statistical or research project or any other non-routine service other than those described above.

(b) Applications for searches, copies, authentications, and reports shall be accompanied by the prescribed fee. Payments for special or presumptive searches, reports, and contract services may be postponed until the amount to be paid is determined.

(c) Fees collected under this section, except as provided for local registration offices and the Children's Trust Fund, shall be paid into the State Treasury to the credit of the State Board of Health and are appropriated to the board to carry out the purposes of this chapter; however, the expenditure of the sums so appropriated shall be budgeted and allotted pursuant to the Budget Management Act and Article 4 of Chapter 4 of Title 41.

(d) Notwithstanding any other provisions of this chapter, the board shall not charge a fee to any hospital in connection with this chapter.



Section 22-9A-24 - Persons required to keep records and to furnish information.

(a)(1) Every person in charge of an institution shall keep a record of personal data concerning each person admitted or confined to the institution. This record shall include information as required for the certificates of birth and death and the reports of fetal death required by this chapter. The record shall be made at the time of admission from information provided by the person being admitted or confined, but when it cannot be obtained, the information shall be obtained from relatives or other persons acquainted with the facts. The name and address of the person providing the information shall be part of the record.

(2) When a dead body or dead fetus is released or disposed of by an institution, the person in charge of the institution shall keep a record as provided for in subsection (e) of Section 22-9A-16.

(3) Not later than the fifth day of the month following the month of occurrence, the person in charge of each institution shall send to the Office of Vital Statistics a list showing all births, deaths, and fetal deaths occurring in that institution during the preceding month. The lists shall be on forms or in a format prescribed by the State Registrar.

(b)(1) A funeral director who removes from the place of death, transports, or makes final disposition of a dead body or fetus shall keep a record as provided for in subsection (f) of Section 22-9A-16.

(2) Not later than the fifth day of the month following the month of occurrence, each funeral director shall send to the Office of Vital Statistics a list showing all dead bodies embalmed or otherwise prepared for final disposition or dead bodies finally disposed of by the funeral director during the preceding month. The list shall be on forms or in a format provided by the State Registrar.

(c) Not later than the fifth day of the month following the month of occurrence, each county medical examiner, state medical examiner, or coroner who investigates a death or takes charge of a dead body or is responsible for certifying the cause of death shall send to the Office of Vital Statistics a list showing all of these deaths. The list shall contain the name of the deceased and the date and place of death and shall be on forms or in a format prescribed by the State Registrar.

(d) Records maintained under this section shall be made available for inspection by the State Registrar or his or her representative upon demand.



Section 22-9A-25 - Enforcement.

Each local and deputy registrar is charged with the strict and thorough enforcement of the provisions of this chapter in his or her registration district, under the supervision and direction of the State Registrar. He or she shall make an immediate report to the State Registrar of any violation of this section coming to his or her knowledge by observation, upon complaint of any person, or otherwise. The State Registrar shall thoroughly and efficiently execute the provisions of this chapter and rules of the board in every part of the state and shall possess supervisory power over local registrars and deputy registrars, to ensure the compliance with all requirements of this chapter. The State Registrar, either personally or by an accredited representative, may investigate cases of irregularity or violation of this chapter and rules of the board, and all registrars shall aid him or her, upon request, in the investigations. If the State Registrar deems it necessary, he or she shall report cases of violation of any provision of this chapter to the proper district attorney and grand jury with a statement of the facts and circumstances. The district attorney, upon receipt of the report, shall initiate and promptly pursue the necessary court proceedings against the person or corporation responsible for the violation. The Attorney General, upon request of the State Registrar, shall assist in the enforcement of this chapter and the rules of the board.



Section 22-9A-26 - Penalty for violation of chapter or rules of the State Board of Health.

(a) Any person who does any of the following shall be guilty of a Class C felony:

(1) Willfully and knowingly makes any false statement in a certificate, record, or report required by this chapter or rules of the board, or in an application for an amendment to a certificate, record, or report, or in an application for a certified copy of a vital record, or who willfully and knowingly supplies false information intending that the information be used in the preparation of any report, record, or certificate, or amendment of the report, record, or certificate.

(2) With intent to deceive and without lawful authority, makes, counterfeits, alters, amends, or mutilates any certificate, record, or report required by this chapter or rules of the board, or a certified copy of the certificate, record, or report.

(3) Willfully and knowingly obtains, possesses, uses, sells, furnishes, or attempts to obtain, possess, use, sell, or furnish to another, for any purpose of deception, any certificate, record, report, or certified copy thereof, required by this chapter or rules of the board that is any of the following:

a. Made, counterfeited, altered, amended, or mutilated.

b. False in whole or in part.

c. Relates to the birth of another person, whether living or deceased.

(4) As an employee of the Office of Vital Statistics or any district designated under Section 22-9A-4, willfully and knowingly furnishes or processes a certificate of birth, or certified copy of a certificate of birth, with the knowledge or intention that it be used for the purposes of deception.

(5) Without lawful authority possesses any certificate, record, or report, required by this chapter or rules of the board, or copy or certified copy or the certificate, record, or report knowing same to have been stolen or otherwise unlawfully obtained.

(b) Any person who does any of the following shall be guilty of a misdemeanor, and upon conviction, shall be fined not less than $100.00 nor more than $500.00 per violation:

(1) Willfully and knowingly fails or refuses to provide information required by this chapter or rules of the board adopted pursuant to this chapter.

(2) Willfully and knowingly finally disposes of a dead body without authorization as specified in Section 22-9A-16.

(3) Willfully and knowingly neglects or violates any of the provisions of this chapter or rules of the board, or refuses to perform any of the duties imposed upon him or her by this chapter or rules of the board.



Section 22-9A-27 - Continuation of rules and forms.

All rules, forms, and procedures promulgated by the board prior to May 21, 1992 shall continue in force and effect until the forms, rules, or procedures are repealed, amended, replaced, or rescinded by action of the board through the Alabama Administrative Procedure Act, Sections 41-22-1 to 41-22-27, inclusive.



Section 22-9A-28 - Applicability.

The provisions of this chapter also apply to all certificates of birth, death, marriage, divorce, or annulment, and reports of fetal death and induced termination of pregnancy previously received by the Office of Vital Statistics and in the custody of the State Registrar or any other custodian of vital records.






Chapter 10 - NUISANCES MENACING PUBLIC HEALTH.

Section 22-10-1 - Enumeration of conditions, etc., constituting public nuisances menacing public health.

The following things, conditions and acts, among others, are hereby declared to be public nuisances per se, menacing public health and unlawful:

(1) Animals (including fish, birds, fowls and insects), other than human beings, infected with or acting as, or likely to act as, conveyors of disease or infection whereby they are likely to become menaces to public health;

(2) Insanitary buildings, yards, premises, places, privies, ponds, marshes, swamps and dumps which are, or are likely to become, menaces to public health;

(3) Insanitary clothing, bedding, furniture, vehicles, containers, receptacles, appliances and equipment which are, or are likely to become, nuisances to public health;

(4) Unwholesome, or decayed or infected meats, fish, fruits or other food or foodstuffs, medicines, drugs, beverages or drinking waters which are, or are likely to become, menaces to public health;

(5) Such other acts, things or conditions as may, from time to time, be by the rules and regulations of the State Board of Health declared to be public nuisances per se, menacing public health;

(6) The ownership, possession, management, control, maintenance, permitting or use of any of the things or conditions described or referred to in this section or in any rule or regulation adopted under subdivision (5) of this section;

(7) The conducting of a business, trade, industry or occupation or the doing of a thing, not inherently insanitary or a menace to public health, in such a manner as to make it a menace, or likely to become a menace, to public health; and

(8) The conducting of a business, trade or industry or occupation or the doing of a thing lawful, but inherently insanitary or a menace to public health, without complying with safeguards for the protection of health as may, from time to time, be prescribed by the rules and regulations of the State Board of Health.



Section 22-10-2 - How and by whom nuisances to be abated.

Any such nuisance shall be abated by the county board of health and the county health officer in any of the ways provided in this chapter that may be appropriate or in any other lawful manner including abatement by a complaint. And an effort to abate by one method shall not preclude resort to any other method or methods. In litigation undertaken by such board for the abatement of a nuisance, said litigation may be conducted in the name of said board.



Section 22-10-3 - Summary destruction of property without compensation.

When such nuisance consists of one or more of the diseased animals mentioned in this chapter, or of insanitary clothing or bedding, furniture, vehicles, containers, receptacles or appliances, or of unwholesome or decayed or infected meats, fish, fruits or other foods or foodstuffs, medicines, drugs or beverages or consists of personal property of small value and which nuisance, in the opinion of the county board of health, should be abated by destroying rather than curing, cleansing or disinfecting the animal or animals or thing or material involved; or consists of equipment which by reason of its nature cannot be used without being such a nuisance; or consists of a privy of an insanitary or improper type, the county board of health shall, if after a careful investigation of the facts it considers such a course necessary for the protection of the public health, adjudicate such animal or animals, or things or material involved or such privy, as the case may be, to be such nuisance and order its summary destruction without compensation to the owner thereof; and thereupon, the county health officer shall proceed with such destruction in such manner as reasonably to avoid danger of infection.






Chapter 10A - GENETICS SERVICE.

Section 22-10A-1 - Declaration of policy.

It is declared to be the policy of this state to identify families who have members with genetic disorders that cause birth defects and mental retardation. A part of this policy shall be to encourage prevention of birth defects and mental retardation through education, genetic counseling and amniocentesis when applicable.



Section 22-10A-2 - Diagnostic facilities, genetic counseling and prenatal testing for genetic disorders at University of Alabama in Birmingham and University of South Alabama.

(a) The University of Alabama in Birmingham, through its laboratory of medical genetics, and the University of South Alabama shall expand their respective medical genetics programs to provide diagnostic facilities, genetic counseling and prenatal testing for genetic disorders.

(b) Each shall:

(1) Develop an education program designed to educate physicians and the public concerning genetic disorders and the availability of this program.

(2) Assure that genetic counseling is available to those Alabama families who need it. This will include those families who have a member with a birth defect, mental retardation, or other handicapping disorder due to genetic factors as well as families identified by screening to be at increased risk for having a child with one of these problems.

(3) Formulate a graduated fee schedule, based on the ability of the patient to pay, to offset the costs of the program.

(c) Each shall expand its current program to assist private physicians and clinics of the Department of Public Health, the Children's Rehabilitation Service and the Department of Mental Health in referring affected members and their families to the program.

(d) Each shall extend prenatal testing to those families meeting criteria for eligibility, including but not limited to the following:

(1) Pregnant women 35 years of age or older.

(2) Pregnant women having had a previous Down's Syndrome child or a child with any other chromosomal disorder.

(3) Pregnancies where one parent is a translocation carrier.

(4) Women who are carriers of an X-linked disorder.

(5) Pregnancies where both parents are carriers of an Autosomal Recessive Disorder that can be detected prenatally.

(6) Pregnancies where the parents have a previous child who has a neural tube defect.



Section 22-10A-3 - Participation by individuals voluntary.

The participation by any individual in this program shall be voluntary and shall not be a prerequisite to eligibility for or receipt of any other service or assistance from, or to participation in, any other program.






Chapter 10B - SICKLE CELL OVERSIGHT AND REGULATORY COMMISSION.

Section 22-10B-1 - Establishment.

There is created and established the Alabama Sickle Cell Oversight and Regulatory Commission.



Section 22-10B-2 - Composition; reimbursement for expenditures.

(a) The commission shall consist of the following members:

(1) Two members shall be appointed by the Governor.

(2) One member shall be appointed by the University of South Alabama Comprehensive Sickle Cell Center.

(3) One member shall be appointed by the University of Alabama-Birmingham.

(4) One member shall be appointed by the Children's Hospital of Birmingham.

(5) Each of the seven chapters of the Sickle Cell Disease Association of America-Alabama Chapter, Incorporated, shall appoint one member.

(b) Appointees to the commission shall be citizens of this state and shall be subject to confirmation by the Senate, and upon confirmation, serve for a term of four years. The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The commission shall annually report to the Legislature by the second legislative day of each regular session the extent to which the commission has complied with the diversity provisions of this subsection. In the event of the death or resignation of any member of the commission, a successor shall be appointed by the original appointing authority and the successor appointed to the vacancy shall serve for the remainder of the unexpired term. The members shall elect from their membership a chair and a vice chair at an organizational meeting held no later than 30 days after appointments to the commission are confirmed.

(c) Members of the commission shall receive no salaries but may be reimbursed for actual and necessary expenditures incurred in the performance of their official duties pursuant to Article 2 of Chapter 7 of Title 36. Expenses of the commission are to be paid from funds available to the commission.

(d) A member who has failed to attend three consecutive properly noticed meetings may be removed at the request of the commission.



Section 22-10B-3 - Duties.

(a) The Alabama Sickle Cell Oversight and Regulatory Commission shall be designated as the agency to insure the delivery of sickle cell services pursuant to Section 22-10B-5 to affected persons in all counties in Alabama and assist in establishing geographical service delivery boundaries. The commission shall promulgate guidelines for creating uniformity in the delivery of services and the management of statewide programs.

(b) The commission shall also promulgate rules pursuant to the Alabama Administrative Procedure Act for handling complaints regarding service and management of statewide programs and addressing any other discrepancies brought to the attention of the commission. The commission shall not have the authority to promulgate rules regarding medical care. Any rule promulgated shall not be construed to establish a standard of care for physicians licensed to practice medicine.



Section 22-10B-4 - Approval and funding to provide services; budget.

All persons, firms, corporations, unincorporated associations, state agencies, units of local government, or any public or private entity requesting public funding to provide quality sickle cell services shall receive approval biannually from the commission. The commission shall allocate the funds from any appropriation by the state for sickle cell treatment and education, and shall be responsible for submitting a consolidated budget and any other financial information required of state agencies, pursuant to the Budget Management Act.



Section 22-10B-5 - Sickle cell services.

The sickle cell services shall include all of the following:

(1) Public and professional health education which shall be provided by persons specially trained for the task.

(2) Screening of all newborns within a designated area for sickle cell disease by accurate laboratory techniques.

(3) Genetic counseling and decision-making counseling which shall be offered to all parents of infants who are affected with Sickle Cell Disease and to those parents and patients at risk of having other children affected with this disease.

(4) Medical referral and follow-up which shall consist of a prompt definitive diagnosis of patients found to have medically significant hemoglobin and the medical management of painful episodes, infections, and other complications which shall be provided by physicians and other medical professionals.

(5) Psychosocial support services which shall be provided to help patients affected with Sickle Cell Disease to live a happy and successful life.



Section 22-10B-6 - Status as enumerated agency under Section 41-20-3(a)(6).

This commission shall be an enumerated agency pursuant to Section 41-20-3(a)(6).



Section 22-10B-7 - Exemption of Alabama Department of Public Health.

The Alabama Department of Public Health shall be exempt from any and all provisions of this chapter.






Chapter 10C - ALABAMA COMMISSION ON TICK BORNE ILLNESS.

Section 22-10C-1 - (Effective until September 30, 2021, unless extended by the Legislature.) Commission created.

The Alabama Commission on Tick Borne Illness is created in order to coordinate research on the prevention of tick borne illness in the state.



Section 22-10C-2 - (Effective until September 30, 2021, unless extended by the Legislature.) Composition.

The commission shall be composed of the following members who shall serve at the pleasure of the appointing authority:

(1) One member with knowledge of the study and prevention of tick borne illness appointed by the Speaker of the House of Representatives.

(2) One member with knowledge of the study and prevention of tick borne illness appointed by the President Pro Tempore of the Senate.

(3) One member with knowledge of the study and prevention of tick borne illness appointed by the Governor.

(4) One member with knowledge of the study and prevention of tick borne illness appointed by the State Health Officer.

(5) One member appointed by the Chair of the House Education, Finance, and Appropriations Committee.

(6) One member appointed by Chair of the Finance and Taxation-Education Committee.



Section 22-10C-3 - (Effective until September 30, 2021, unless extended by the Legislature.) Purpose; meetings; reports; compensation.

(a) The goal of the commission is to coordinate research and distribute funding for research on the study of tick borne illness in Alabama and to make suggestions for the treatment of and reduction and eradication of tick borne illness in the state. Research may include methods of prevention, treatment, surveillance, diagnosis, risk prediction, outreach, and intervention of tick borne illness. The commission may not issue any recommendation that would create or define standards for the practice of medicine.

(b) Upon adjournment of the 2016 Regular Legislative Session, the commission shall schedule an initial meeting to organize and discuss a plan of action and create criteria and an application process for awarding research funds appropriated to the commission for such purposes, and the commission shall meet as necessary thereafter to achieve its goals.

(c) The commission shall report its findings and any proposed legislation to the Speaker of the House and President Pro Tempore of the Senate annually by the third day of the regular session of the Legislature.

(d) Upon request of the chair of the commission, the Secretary of the Senate and Clerk of the House of Representatives shall provide necessary clerical assistance for the work of the commission.

(e) Each legislative member of the commission shall be entitled to his or her regular legislative compensation, per diem, and travel expenses for each day he or she attends a meeting of the commission in accordance with Amendment 871 of the Constitution of Alabama of 1901. These payments shall be paid out of any funds appropriated to the use of the Legislature.



Section 22-10C-4 - (Effective until September 30, 2021, unless extended by the Legislature.) Distribution of funds.

(a) The commission shall allocate funds for research on tick borne illness in the state based on appropriations received by the commission from the Education Trust Fund.

(b) The commission shall award appropriated funds annually through a grant application process. Only research universities and research facilities may apply for grant moneys.

(c) In order to receive the funds before the first day of the fiscal year, the college or university requesting or receiving money shall provide information regarding the method, scope, and significance of its research as a prerequisite to receiving the funds. The commission may withdraw future funding from any university not performing adequate research in the opinion of the commission.



Section 22-10C-5 - (Effective until September 30, 2021, unless extended by the Legislature.) Dissolution of commission.

The commission shall dissolve on September 30, 2021, unless continued by act of the Legislature.






Chapter 11A - REPORTING NOTIFIABLE DISEASES.

Article 1 - General Provisions.

Section 22-11A-1 - State Board of Health to designate notifiable diseases and health conditions.

The State Board of Health shall designate the diseases and health conditions which are notifiable. The diseases and health conditions so designated by the Board of Health are declared to be diseases and health conditions of epidemic potential, a threat to the health and welfare of the public, or otherwise of public health importance. The occurrence of cases of notifiable diseases and health conditions shall be reported as provided by the rules adopted by the State Board of Health.



Section 22-11A-2 - Persons responsible to report diseases; contents of report; confidential information; person making report immune from liability.

Each physician, dentist, nurse, medical examiner, hospital administrator, nursing home administrator, laboratory director, school principal, and day care center director shall be responsible to report cases or suspected cases of notifiable diseases and health conditions. The report shall contain such information, and be delivered in such a manner, as may be provided for from time to time by the rules of the State Board of Health. All medical and statistical information and reports required by this article shall be confidential and shall not be subject to the inspection, subpoena, or admission into evidence in any court, except proceedings brought under this article to compel the examination, testing, commitment or quarantine of any person or upon the written consent of the patient, or if the patient is a minor, his parent or legal guardian. Any physician or other person making any report required by this article or participating in any judicial proceeding resulting therefrom shall, in so doing, be immune from any civil or criminal liability, that might otherwise be incurred or imposed. No provision of this section shall be interpreted to prevent the publication of statistical reports or other summaries provided that said reports or summaries do not identify individual persons.



Section 22-11A-3 - Action of health officer upon being notified of diseases; quarantine.

Whenever the State Health Officer or his representative, or the county health officer or his representative, is notified of any person or persons afflicted with any of the notifiable diseases or health conditions designated by the State Board of Health, he shall, at his discretion, isolate or quarantine such person or persons as further provided in this article. Such quarantine shall be established and maintained in accordance with the rules adopted by the State Board of Health for the control of the disease with which the person or persons are afflicted.



Section 22-11A-4 - Physician, hospital, etc., records available to Health Officer.

Any physician, hospital, laboratory, or other provider of medical services having rendered treatment, care, diagnostic or laboratory services to any person suspected of having a notifiable disease or health condition shall make his or its records on that individual readily available to the State Health Officer or his designee.



Section 22-11A-5 - When State Board of Health to take charge of investigation.

The State Board of Health may take charge of the investigation of an epidemic or of the supression thereof, or both, whenever, in the opinion of the State Health Officer, the public welfare requires such a course of action and, in that event, shall have and exercise all the power and authority that the county board of health and county health officer would have in the premises.



Section 22-11A-6 - Penalty for failure to make report.

Any physician or other person designated in Section 22-11A-2 who has knowledge of a case of a notifiable disease or health condition, who refuses or willfully fails to make to the health officer, in whose jurisdiction the case is located, a full and prompt report thereof, specifying the character of the notifiable disease or health condition and the name and locality of the patient, together with such other details as may be required by the State Board of Health, shall be guilty of a misdemeanor, and upon conviction, may be fined not less than $100.00 nor more than $500.00.



Section 22-11A-7 - Persons having notifiable disease to obey directions of health officials.

Any person reported as having any of the notifiable diseases or health conditions designated by the State Board of Health shall conform to or obey the instructions or directions given or communicated to him by the county board of health, county health officer or his designee, or State Board of Health, State Health Officer, or his designee, to prevent the spread of the disease.



Section 22-11A-8 - Health officer to investigate complaints of diseases; afflicted persons to be moved to suitable place; expenses of removal.

Whenever complaint is made in writing to the health officer of a county that a person, not at his own home, is afflicted with any of the notifiable diseases or health conditions designated by the State Board of Health, such health officer shall, thoroughly and promptly, investigate said complaint. If, upon investigation, said health officer is of the opinion that said complaint is well founded, he may cause such person to be removed to such place as may have been provided for such cases in the county, city or town in which such person is found or, if there is no such place provided for such cases, then, to such place as said health officer may deem suitable, subject to the approval of the authorities of the county, city or town, as the case may be. The removal of said person shall be at the expense of said person, or, in case the person is a minor, then, at the expense of his parent or guardian or, if the person be indigent, then, at the expense of the town, city, or county, as the case may be.



Section 22-11A-9 - Tuberculosis cases to be reported; contents of report; reports confidential.

Any physician who diagnoses or treats a case of active tuberculosis, the administrator of any hospital, dispensary, correctional facility or other institution in which there is a case of active tuberculosis, the person in charge of any laboratory performing a positive test for active or suspected active tuberculosis, and pharmacist dispensing anti-tuberculosis medication shall report this information to the State Health Officer, the county health officer, or their designee, in the manner provided in Section 22-11A-1. These reports shall include, at a minimum, the name of the patient and the name and address of the physician. The reports required by this section shall be confidential and shall not be subject to public inspection, subpoena, or admission into evidence in any court except proceedings brought under this article to compel the examination, treatment, commitment or quarantine of any person or upon the written consent of the patient, or if the patient is a minor, his parent or legal guardian.



Section 22-11A-10 - State Board of Health to investigate reported cases of tuberculosis; voluntary treatment; probate court may order compulsory treatment and quarantine; cost of treatment; exercise of religious freedom.

Whenever the State Board of Health or its authorized representative shall discover, as a result of its own investigation or as a result of any report required by this article, that any person may be afflicted with tuberculosis, the State Board of Health, through its authorized representative, shall investigate or further investigate the circumstances and, if after investigation, the representative of the State Board of Health is of the opinion that an active case of tuberculosis is found, he shall encourage the person infected to take voluntary treatment to meet the minimum requirements prescribed by the State Board of Health. If such afflicted person refuses voluntary treatment, than the state board of health, through its authorized representative, may petition the probate court to order commitment of the afflicted person for compulsory treatment and quarantine as further provided in this article. The compulsory treatment and quarantine shall be at a facility designated by the State Board of Health as a Tuberculosis Recalcitrant Treatment Center. The afflicted person shall be committed until, in the opinion of the attending physician, the afflicted person's tuberculosis is cured or said person is no longer a threat to public health. The court issuing a commitment order under this article shall retain jurisdiction of the afflicted person and may recommit said person if having been discharged, said person fails to complete the prescribed course of outpatient treatment. The cost of compulsory treatment care and maintenance of persons committed to a contract tuberculosis hospital under the provisions of this article shall be provided for by the state from any funds appropriated for the care and treatment of tuberculosis patients in a manner determined by the State Board of Health. Any funds appropriated to pay the state allocation provided for in Section 22-11A-12 may be spent for such purpose on requisitions signed by the State Health Officer. Nothing in this section shall be construed to authorize or empower the medical treatment of any person who desires treatment by prayer or spiritual means, in the exercise of religious freedom; provided, however, that such person shall be quarantined or isolated, or both, and while so quarantined or so isolated, or both, shall comply with all applicable sanitary rules, laws, and regulations.



Section 22-11A-11 - Contract hospitals to admit indigent patients with chronic lung diseases; costs.

The State Board of Health, at its option, may authorize regional contract tuberculosis hospitals to admit indigent patients afflicted with chronic lung diseases other than tuberculosis. Costs for the care and treatment of indigent patients afflicted with chronic lung diseases other than tuberculosis who are treated in regional tuberculosis hospitals under the provisions of this article shall be paid in the same manner and from the same funds that the costs for care and treatment of indigent tuberculosis patients are paid.



Section 22-11A-12 - Statewide outpatient clinics; State Board of Health to contract for regional tuberculosis hospitals; expenditures.

(a) It shall be the duty of the State Board of Health to assure the statewide operation of outpatient clinics necessary for the treatment and control of tuberculosis. These clinics shall make available anti-tuberculosis drugs, other tuberculosis services, and conduct a continuing search for individuals infected with tuberculosis.

(b) The State Board of Health shall have the authority to contract with accredited general hospitals to serve as regional contract tuberculosis hospitals and to determine the method of reimbursement. The regional contract tuberculosis hospitals shall furnish the State Board of Health with such reports as are required by the board. The Regional Tuberculosis Hospitals shall be compensated in a manner fixed by the State Board of Health.

(c) The amount of expenditure for the purpose of treatment of tuberculosis, operation of clinics for treatment and control of tuberculosis, and provision of anti-tuberculosis drugs shall be that sum provided in the general appropriation act together with any public or private grants or appropriations.



Section 22-11A-13 - Sexually transmitted diseases.

Sexually transmitted diseases which are designated by the State Board of Health are recognized and declared to be contagious, infectious and communicable diseases and dangerous to public health. The State Board of Health is authorized and directed to promulgate rules for the testing, reporting, investigation and treatment of sexually transmitted diseases.



Section 22-11A-14 - Cases of sexually transmitted diseases to be reported; contents of report; reports confidential; penalty for violation; measures for protection of others.

(a) Any physician who diagnoses or treats a case of sexually transmitted disease as designated by the State Board of Health, or any administrator of any hospital, dispensary, correctional facility or other institution in which a case of sexually transmitted disease occurs shall report it to the state or county health officer or his designee in a time and manner prescribed by the State Board of Health.

(b) The report shall be upon a form prescribed by the State Board of Health and, at a minimum, shall state the patient's full name, date of birth, race, sex, marital status, address, telephone number, place of employment, stage of disease, medication and amount given, and the date of onset.

(c) Any person who is charged with the responsibility of operating a laboratory which performs tests for sexually transmitted diseases as designated by the State Board of Health shall report all positive and/or reactive test results to the State Board of Health in a time and manner prescribed by the State Board of Health.

(d) The laboratory report shall be on a form prescribed by the State Board of Health which, at a minimum, shall include the patient's full name, age or date of birth, race, test results, name and address of attending physician and date of report.

(e) The reports required by this section shall be confidential and shall not be subject to public inspection or admission into evidence in any court except proceedings brought under this article to compel the examination, testing, commitment or quarantine of any person or upon the written consent of the patient.

(f) Any person violating the provisions of this section or rules made pursuant thereto shall be guilty of a misdemeanor, and upon conviction, may be fined not less than $100.00 nor more than $500.00.

(g) Upon receipt of a report of a case of sexually transmitted disease, the county or State Health Officer shall institute such measures as he or she deems necessary or appropriate for the protection of other persons from infection by such diseased person as said health officer is empowered to use to prevent the spread of contagious, infectious or communicable diseases.



Section 22-11A-16 - Serologic or other biologic sample required to be taken of pregnant women and of newborns.

(a) Every physician or other person permitted by law to attend a pregnant woman during gestation shall, in the case of each woman so attended, take or cause to be taken any serologic or other biologic sample of the woman as provided by the State Board of Health. Any sample shall be submitted to a laboratory approved by the board for testing for those sexually transmitted diseases for which there exists an effective vaccine or curative treatment approved by the federal Food and Drug Administration and as provided by the board.

(b) Every physician or other person permitted by law to attend a pregnant woman during delivery shall take or cause to be taken any serologic or other biologic sample of the woman and any newborn as provided by the State Board of Health. Any sample shall be submitted to a laboratory approved by the board for testing for those sexually transmitted diseases for which there exists an effective vaccine or curative treatment approved by the federal Food and Drug Administration and as provided by the board.

(c) All positive or reactive tests shall be reported as provided in Section 22-11A-14.



Section 22-11A-17 - Testing of correctional facility inmates for sexually transmitted diseases; treatment; discharge of infectious inmates; victim may request results of HIV testing.

(a) All persons sentenced to confinement or imprisonment in any city or county jail or any state correctional facility for 30 or more consecutive days shall be tested for those sexually transmitted diseases designated by the State Board of Health, upon entering the facility, and any inmate so confined for more than 90 days shall be examined for those sexually transmitted diseases 30 days before release. The results of any positive or reactive tests shall be reported as provided in Section 22-11A-14. Additionally, the results of any positive or negative test for HIV of a sexual offender shall be provided to the State Health Officer or his or her designee as provided in Section 22-11A-14. The provisions of this section shall not be construed to require the testing of any person held in a city or county jail awaiting removal to a state correctional facility.

(b) The authorities of any state, county or city facility shall provide for treatment of any inmate diagnosed with a treatable sexually transmitted disease and not otherwise financially able to pay for such treatment. In the case of a discharge inmate who is infectious, a written notice shall be submitted to the State Health Officer or to the county health officer of the locality to which the prisoner is returned, setting forth the necessary facts and a record of the treatment administered while in custody.

(c) At the request of the victim of a sexual offense (as defined in Section 13A-6-60, et seq.), the State Health Department shall release the results of any tests on the defendant convicted of such sexual offense, for the presence of etiologic agent for Acquired Immune Deficiency Syndrome (AIDS or HIV) to the victim of such sexual offense. The State Health Department shall also provide the victim of such sexual offense counsel regarding AIDS disease, AIDS testing, in accordance with applicable law and referral for appropriate health care and support services.



Section 22-11A-18 - Isolation of person believed to have sexually transmitted disease; such person required to report for treatment; costs; compulsory treatment and quarantine.

(a) Any person where there is reasonable cause to believe has a sexually transmitted disease or has been exposed to a sexually transmitted disease shall be tested and examined by the county or State Health Officer or his designee or a licensed physician. Whenever any person so suspected refuses to be examined, such person may be isolated or committed as provided in this article until, in the judgment of the State or county Health Officer, that person is no longer dangerous to public health. The cost of rooming and boarding such person, other than when confined to his/her own residence, shall be the responsibility of the state.

(b) The State Health Officer or county health officer shall require all persons infected with a sexually transmitted disease to report for treatment by the health officer or a licensed physician, and continue treatment until such disease, in the judgment of the attending physician is no longer communicable or a source of danger to public health. When such infected persons are unable to pay the attending physician's fees and are indigent, they shall submit to treatment at state expense. Whenever, in the judgment of the state or county health officer, such a course is necessary to protect public health, a person infected with a sexually transmitted disease may be committed or isolated for compulsory treatment and quarantine in accordance with the provisions of this article. The cost of rooming and boarding such person, other than when confined to his/her own residence, shall be the responsibility of the state.



Section 22-11A-19 - Minor 12 years or older may consent to medical treatment for sexually transmitted disease; medical care provider may inform parent or guardian.

Notwithstanding any other provision of law, a minor 12 years of age or older who may have come into contact with any sexually transmitted disease as designated by the State Board of Health may give consent to the furnishing of medical care related to the diagnosis or treatment of such disease, provided a duly licensed practitioner of medicine in Alabama authorizes such diagnosis and treatment. The consent of the minor shall be as valid and binding as if the minor had achieved his or her majority, as the case may be. Such consent shall not be voidable nor subject to later disaffirmance because of minority. The medical provider or facility of whatever description providing diagnostic procedures or treatment to a minor patient who has come into contact with any designated sexually transmitted disease, may, but shall not be obligated to, inform the parent, parents or guardian of any such minor as to the treatment given or needed.



Section 22-11A-20 - Physicians to instruct persons on prevention and cure of sexually transmitted diseases.

Every physician who examines or treats a person having a sexually transmitted disease shall instruct such person in measures for preventing the spread of such disease and the necessity of treatment until cured.



Section 22-11A-21 - Penalties for treating or preparing medicine without a license; penalty for person afflicted with sexually transmitted disease to transmit such disease to another person.

(a) Any person who shall treat or prescribe for any person having a sexually transmitted disease except a physician licensed to practice medicine in Alabama by the Medical Licensure Commission shall be guilty of a Class C misdemeanor.

(b) Any druggist or other person who shall sell any drug, medicine or preparation or preparations advertised, called for, labeled or intended to be used as a cure or treatment for a sexually transmitted disease, except on the written prescription of a licensed physician, shall be guilty of a Class C misdemeanor.

(c) Any person afflicted with a sexually transmitted disease who shall knowingly transmit, or assume the risk of transmitting, or do any act which will probably or likely transmit such disease to another person shall be guilty of a Class C misdemeanor.



Section 22-11A-22 - Medical records of persons infected with sexually transmitted diseases confidential; penalty for release.

All information, reports and medical records concerning persons infected with sexually transmitted diseases designated by the State Board of Health shall be confidential and shall not be subject to public inspection or admission into evidence in any court except commitment proceedings brought under this article. Individual medical records may be released on the written consent of the patient. Anyone violating the provisions of this section shall be guilty of a Class C misdemeanor.



Section 22-11A-23 - Any person believed exposed to diseases to be tested; any person believed afflicted shall seek and accept treatment.

Any person who the state or county health officer has reason to believe has been exposed to any of the diseases designated under this article shall be tested. Any person who the state or county health officer has reason to believe is afflicted with any of the diseases designated under this article shall seek and accept treatment at the direction of the health officer or a physician licensed to practice medicine in Alabama.



Section 22-11A-24 - Commitment to Department of Public Health for compulsory treatment when person exposed or afflicted and refuses treatment.

When any person exposed to a disease or where reasonable evidence indicates exposure to a disease or infection designated under this article refuses testing or when any person afflicted with a disease designated under this article refuses treatment and/or conducts himself so as to expose others to infection, the state or county health officer or the designee may petition the probate judge of the county in which such person is located to commit him to the custody of the Alabama Department of Public Health for compulsory testing, treatment and quarantine.



Section 22-11A-25 - Commitment petition - Contents.

The petition shall be executed under oath and shall contain the name and address of the petitioner, the name and location of the person sought to be committed, the disease to which the person has been exposed or is afflicted with, and a statement of the reasons why the petitioner believes the person has been exposed or is afflicted with one of the designated diseases and the danger he poses to public health.



Section 22-11A-26 - Commitment petition - Probate judge may take sworn testimony of petitioner; petition without merit to be dismissed.

When any petition is filed, seeking to commit any person to the custody of the Alabama Department of Public Health, the probate judge shall immediately review the petition and may require the petitioner to be sworn in and to answer, under oath, questions regarding the petition and the person sought to be committed. If it appears from the face of the petition or the testimony of the petitioner that the petition is totally without merit, the probate judge may order the petition dismissed without further proceedings.



Section 22-11A-27 - Commitment petition - Notice of petition to be served; contents.

When any petition has been filed seeking to commit a person to the custody of the Alabama Department of Public Health on the ground that such person is a danger to public health and such petition has been reviewed by the probate judge, the probate judge shall order the sheriff of the county in which such person is located to serve a copy of the petition, together with a copy of the order setting the petition for hearing, upon such person. Said notice shall include the date, time and place of the hearing; a clear statement of the purpose of the proceeding and the possible consequences to the subject thereof; the alleged factual basis for the proposed commitment; a statement of the legal standards upon which commitment is authorized; and a list of the names and addresses of the witnesses who may be called to testify in support of the petition. Said notice shall be served on the person sought to be committed at least five days prior to the date of the hearing.



Section 22-11A-28 - Commitment petition - Limitations placed upon liberty of person; probate judge determination; standard for imposing limitations; probable cause hearing; temporary treatment before final hearing.

(a) When a petition has been filed, seeking to have limitations placed upon the liberty of a person, pending the outcome of a final hearing on the merits, the probate judge shall order the sheriff of the county in which such person is located, to serve a copy of the petition upon such person and to bring such person before the probate judge instanter. When any such person against whom a petition has been filed, seeking to have limitations placed upon such person's liberty pending the outcome of a full and final hearing on the merits, is initially brought before the probate judge, the probate judge shall determine from an interview with the person sought to be committed and with other available persons, what limitations, if any, shall be imposed upon such person's liberty and what temporary treatment, if any, shall be imposed upon such person pending further hearings.

(b) No limitations shall be placed upon such person's liberty nor treatment imposed upon such person unless such limitations are necessary to prevent such person from doing substantial and immediate harm to himself or to others or to prevent such person from leaving the jurisdiction of the court. No person shall be placed in a jail or other facility for persons accused of or convicted of committing crimes unless such person poses an immediate, real and present threat of substantial harm to himself or to others, and no other appropriate public facility is available to safely detain such person.

(c) When any person sought to be committed has any limitations imposed upon his liberty or any temporary treatment imposed upon him by the probate judge, pending final hearings on such petition, the probate judge, at the time such limitations or treatment is imposed, shall set a probable cause hearing within seven days of the date of such imposition. If, at such probable cause hearing, the probate judge finds that probable cause exists that such person should be detained temporarily and finds that temporary treatment would be in the best interest of the person sought to be committed, the probate judge shall enter an order so stating and setting the date, time and place of a final hearing on the merits of the petition. The final hearing shall be set within 30 days of the filing of the petition.



Section 22-11A-29 - Commitment petition - Appointment of guardian ad litem and attorney.

At the time when any petition has been filed seeking to commit any person to the custody of the Alabama Department of Public Health, the probate judge shall appoint a guardian ad litem to represent and protect the rights of such person and shall determine if the person has the funds and capacity to secure the services of an attorney to represent him. If the person does not have the funds or capacity to secure the services of an attorney, the probate judge shall appoint an attorney, who may be the same person as the guardian ad litem, to represent him.



Section 22-11A-30 - Commitment petition - Order for person to appear for hearing and be examined by physician.

When a petition has been filed seeking to commit any person to the custody of the Alabama Department of Public Health, the probate judge shall order such person to appear at the places and times designated for hearing the petition, and may order the person to appear at designated times and places to be examined by licensed physicians. If the respondent does not appear as ordered by the probate judge, the probate judge may order the sheriff of the county in which the person is located to take the respondent into custody and compel his attendance as ordered by the probate judge.



Section 22-11A-31 - Commitment petition - Rules to apply at hearings.

At all hearings conducted by the probate judge in relation to a petition to commit any person to the custody of the Alabama Department of Public Health or such other facility as the court may order, the following rules shall apply:

(1) The person sought to be committed shall be present unless, prior to the hearing, the attorney for such person has filed in writing a waiver of the presence of such person on the ground that the presence of such person would be dangerous to such person's health or that such person's conduct could reasonably be expected to prevent the hearing from being held in an orderly manner, and the probate judge has judicially found and determined from evidence presented in an adversary hearing that the person proposed to be committed is so mentally or physically ill as to be incapable of attending such proceedings. Upon such findings, an order shall be entered approving the waiver.

(2) The person sought to be committed shall have the right to compel the attendance of any witness who may be located anywhere in the State of Alabama and to offer evidence including the testimony of witnesses, to be confronted with the witnesses in support of the petition, to cross-examine and to testify in his own behalf, but no such person shall be compelled to testify against himself. The attorney representing the person sought to be committed shall be vested with all rights of said person during all of the hearings if such person is not present in court to exercise his rights.

(3) The probate judge shall cause the hearing to be transcribed or recorded stenographically, mechanically, or electronically and shall retain such transcription for a period of not less than three years from the date the petition is denied or granted and not less than the duration of any commitment pursuant to such hearing.

(4) All hearings shall be heard by the probate judge and shall be open to the public unless the person sought to be committed or his attorney requests in writing that the hearings be closed to the public.

(5) The rules of evidence applicable in other judicial proceedings in this state shall be followed in involuntary commitment proceedings.



Section 22-11A-32 - Commitment petition - Findings; rehearing; confinement when no treatment available.

(a) If, at the final hearing, upon a petition seeking to commit a person to the custody of the Alabama Department of Public Health or such other facility as the court may order, the probate judge, on the basis of clear and convincing evidence, shall find:

(1) That the person sought to be committed has been exposed or is afflicted with one of the diseases designated in this article;

(2) That the person has refused testing or voluntary treatment;

(3) That, as a consequence of the disease, the person is dangerous to himself and the health of the community;

(4) That the person conducts himself so as to expose others to the disease;

(5) That treatment is available for the person's illness if confined or that confinement is necessary to prevent further spread of the disease; and

(6) That commitment is the least restrictive alternative necessary and available for the treatment of the person's illness and the protection of public health;

Then upon such findings, the probate judge shall enter an order, setting forth his findings, granting the petition and ordering the person committed to the custody of the Alabama Department of Public Health or such other facility as the court may order.

(b) If upon rehearing, the probate judge shall find, from the evidence, that one or more of the elements required for commitment, shall no longer be applicable to the person who is the subject of the rehearing, the probate judge shall discharge the person.

(c) If the probate judge finds that no treatment is presently available for the person's illness, but that confinement is necessary to prevent the person from causing harm to the health of the community, the order committing the person shall provide that, should treatment become available during the person's confinement, such curative treatment will immediately be made available to him.



Section 22-11A-33 - Probate court retains jurisdiction over person committed.

The probate court committing any person to the custody of the Alabama Department of Public Health or such other facility as the court may order shall retain jurisdiction over such person concurrently with the probate court of the county in which the person is subsequently located for so long as the person is in custody, and the probate court committing such person may hold any hearing regarding such person at any place within the State of Alabama where such person may be located.



Section 22-11A-34 - Law enforcement officers to convey person to custody of Department of Public Health; public health facilities to report on progress of persons committed.

The probate judge shall order one or more persons or law enforcement officers to convey any person committed to the custody of the Alabama Department of Public Health to such facility as designated by the department or to the custody of such other facility as the court may order, and all necessary expenses incurred by the persons or officers conveying such person shall be taxed as costs of the proceeding. Such facilities shall report to the probate judge as to the progress of all persons who have been committed therein. Such reports shall be made as often as may be ordered by the probate court.



Section 22-11A-35 - Attorney and expert fees.

In any commitment proceeding, the fees of any attorney appointed by the probate judge to serve as guardian ad litem shall be set at the rates established by Section 15-12-21; and any expert employed to offer expert testimony, in such amounts as found to be reasonable by the probate judge; and all other costs allowable by law shall be paid by the State General Fund upon order of the probate judge.



Section 22-11A-36 - Appeal of commitment order; notice of appeal; limitations to be placed upon liberty of person pending appeal.

An appeal from an order of the probate court granting a petition seeking to commit a person to the custody of the Alabama Department of Public Health or such other facility as the court may order lies to the circuit court for trial de novo unless the probate judge who granted the petition was learned in the law, in which case the appeal lies to the Alabama Court of Civil Appeals on the record. Notice of appeal shall be given in writing to the probate judge within five days after the respondent has received actual notice of the granting of the petition and shall be accompanied by security for costs, to be approved by the probate judge, unless the probate judge finds that the person sought to be committed is indigent, in which case no security shall be required. Upon the filing of a notice of appeal, the probate judge shall determine and enter an order setting forth the limitations to be placed upon the liberty of the person sought to be committed, pending appeal. Upon the filing of a notice of appeal, the probate judge shall certify the record to the clerk of the reviewing court. The petition shall be set for hearing by the reviewing court within 60 days of the date that the notice of appeal is filed in the probate court, and such hearing shall not be continued except for good cause, upon motion in writing by the person sought to be committed. The costs of the proceedings in the reviewing court shall be taxed in the same manner as in the probate court. All requirements relative to hearings in probate court shall apply to appeals heard in the circuit court.



Section 22-11A-37 - Testing and treatment of inmate of correctional facility.

When there is reasonable cause to believe that an inmate of any state correctional facility or any municipal or county jail has been exposed to or is afflicted with any of the diseases designated by this article, the State or county Health Officer may petition the superintendent of the facility to isolate the inmate for compulsory testing, treatment and quarantine.



Section 22-11A-38 - Notification of third parties of disease; rules; who may be notified; liability; confidentiality; disclosure of information for certain criminal proceedings; penalty.

(a) The State Committee of Public Health is hereby authorized to establish the rules by which exceptions may be made to the confidentiality provisions of this article and establish rules for notification of third parties of such disease when exposure is indicated or a threat to the health and welfare of others. All notifications authorized by this section shall be within the rules established pursuant to this subsection.

(b) Physicians and hospital administrators or their designee may notify pre-hospital transport agencies and emergency medical personnel of a patient's contagious condition. In case of a death in which there was a known contagious disease, the physician or hospital administrator or their designee may notify the funeral home director.

(c) The attending physician or the State Health Officer or his designee may notify the appropriate superintendent of education when a student or employee has a contagious disease that endangers the health and welfare of others.

(d) Physicians or the State Health Officer or his designee may notify a third party of the presence of a contagious disease in an individual where there is a foreseeable, real or probable risk of transmission of the disease.

(e) Any physician attending a patient with a contagious disease may inform other physicians involved in the care of the patient and a physician to whom a referral is made of the patient's condition.

(f) No physician, employee of the health department, hospitals, other health care facilities or organizations, funeral homes or any employee thereof shall incur any civil or criminal liability for revealing or failing to reveal confidential information within the approved rules. This subsection is intended to extend immunity from liability to acts which could constitute a breach of physician/patient privilege but for the protections of this subsection.

(g) All persons who receive a notification of the contagious condition of an individual under this section and the rules established hereunder, shall hold such information in the strictest of confidence and privilege and shall take only those actions necessary to protect the health of the infected person or other persons where there is a foreseeable, real or probable risk of transmission of the disease.

(h) Notwithstanding the provisions of this section or any other provisions of law, the State Health Officer or his or her designee shall under the circumstances set forth below disclose such information as is necessary to establish the following: That an individual is seropositive for HIV infection, confirmed by appropriate methodology as determined by the Board of Health; that the individual has been notified of the fact of his or her HIV infection; and that the individual has been counseled about appropriate methods to avoid infecting others with the disease. Such information shall be provided only under either of the following circumstances:

(1) In response to a subpoena from a grand jury convened in any judicial circuit in the state, when such a subpoena is accompanied by a letter from the Attorney General or an Alabama District Attorney attesting that the information is necessary to the grand jury proceedings in connection with an individual who has been charged with or who is being investigated for murder, attempted murder, or felony assault as a result of having intentionally or recklessly exposed another to HIV infection where the exposed person is later demonstrated to be HIV infected. Prior to release of such evidence to the grand jury, such evidence shall be reviewed in camera by a court of competent jurisdiction to determine its probative value, and the court shall fashion a protective order to prevent disclosure of the evidence except as shall be necessary for the grand jury proceedings.

(2) In response to a subpoena from the State of Alabama or the defendant in a criminal trial in which the defendant has been indicted by a grand jury for murder, attempted murder, or felony assault as a result of having intentionally or recklessly exposed another to HIV infection where the exposed person is later demonstrated to be HIV infected, and, if subpoenaed by the State of Alabama, such material has previously been presented to the appropriate grand jury for review pursuant to subdivision (1), above. Prior to the introduction of such evidence in a criminal trial, it shall be reviewed by the court in camera to determine its probative value, and the court shall fashion a protective order to prevent disclosure of the evidence except as shall be necessary to prosecute or defend the criminal matter.

(i) Nothing in this section shall be construed to mean a physician, hospital, health department, or health care facility or employee thereof will be under any obligation to test an individual to determine their HIV infection status.

(j) Except as provided in this section, any information required pursuant to this article shall remain confidential.

(k) Any person violating any provision of this section or approved guidelines shall be guilty of a Class "C" misdemeanor.



Section 22-11A-39 - Notification of pre-hospital agencies who assisted in delivering person with infectious disease to hospital.

The chief administrator, or his designee, of a hospital, pursuant to rules promulgated by the Department of Public health, shall notify all pre-hospital agencies who assisted in handling and delivering a person to a hospital, if the hospital learns said person has an infectious disease. The State Board of Health shall designate what shall constitute an infectious disease for the purpose of this section. For the purposes of this section the term "hospital" shall have the meaning prescribed by Section 22-21-20. For the purposes of this section the term "pre-hospital agencies" shall include but shall not be limited to paramedics, firemedics, firemen, law enforcement officers, ambulance drivers, medical personnel, and similar emergency personnel.



Section 22-11A-40 - Laboratory tests for AIDS and other diseases; fees; personnel.

All laboratory tests for acquired immune deficiency syndrome (AIDS) or like test for viruses that lead to the development of AIDS or any other notifiable disease that may be designated by the State Board of Health, shall be a test approved by the board. When approving such test the Board of Health shall develop a proficiency testing program necessary to ascertain the qualifications and competency of the personnel conducting the test. The State Board of Health is authorized to charge a reasonable fee to offset the cost of the proficiency testing program. All fees collected shall be deposited to the credit of the State Board of Health for the purpose of carrying out the provision of Chapter 11A of Title 22. Any laboratory or personnel thereof who reports the test results of any of the diseases referenced in this section when performed by any methods or procedures not approved by the Board of Health shall be guilty of a Class C misdemeanor.



Section 22-11A-41 - Approval of testing or diagnostic kits.

All individual testing and diagnostic kits or like kits for the identification of any of the designated notifiable diseases in Chapter 11A of Title 22 that are advertised, promoted or marketed for sale to the general public in the state shall be approved by the State Board of Health.






Article 2 - Human Immunodeficiency Virus and AIDS.

Section 22-11A-50 - Definitions.

As used in this article, the following words and phrases shall have the following meanings respectively ascribed to them, unless the context clearly indicates otherwise:

(1) HIV. Human Immunodeficiency Virus.

(2) AIDS. Acquired Immune Deficiency Syndrome.

(3) HIV INFECTION. Infection with human immunodeficiency virus as determined by antibody tests, culture or other means approved by the State Board of Health.



Section 22-11A-51 - Informed consent required for HIV testing.

(a) Before any HIV test is performed, the health care provider or testing facility shall obtain from the person a voluntary informed consent to administer the test.

(b) A general consent form should be signed for medical or surgical treatment which specifies the testing for HIV infection by any antibody tests or other means and may be considered as meeting the standard of informed consent in subsection (a).



Section 22-11A-52 - Informed consent implied under certain circumstances.

When a written consent for HIV testing has not been obtained, consent shall be implied when an individual presents himself to a physician for diagnostic treatment or other medical services and the physician shall determine that a test for HIV infection is necessary for any of the following reasons:

(1) Said individual is, based upon reasonable medical judgment, at high risk for HIV infection;

(2) Said individual's medical care may be modified by the presence or absence of HIV infection;

(3) The HIV status of the said individual shall be necessary in order to protect health care personnel from HIV infection.



Section 22-11A-53 - Notification of positive test result; counseling; referral to appropriate health care services; explanation of individual responsibility.

An individual tested shall be notified of a positive test result by the physician ordering the test, his designee, a physician designated by the applicant or by the Department of Public Health. Such notification shall include:

(1) Face-to-face post-test counseling on the meaning of the test results, the possible need for additional testing, and the need to eliminate behavior which may spread the disease to others;

(2) Information as to the availability of appropriate health care services, including mental health care, and appropriate social and support services; and

(3) Explanation of the benefits of locating, testing and counseling any individual to whom the infected individual may have exposed the HIV virus and a full description of the services of public health with respect to locating and counseling all such individuals.



Section 22-11A-54 - Confidentiality.

A health care or other testing facility shall maintain confidentiality regarding medical test results with respect to the HIV infection or a specific sickness or medical condition derived from such infection and shall disclose results only to those individuals designated by this article or otherwise as authorized by law.






Article 3 - Infected Health Care Worker.

Section 22-11A-60 - Definitions.

As used in this article, the following words shall have the following meanings:

(1) HEALTH CARE FACILITY. A hospital, nursing home, ambulatory surgical center, outpatient surgical facility, ambulance service, rescue squad, paid fire department, volunteer fire department, or any other clinic, office, or facility in which medical, dental, nursing, or podiatric services are offered.

(2) HEALTH CARE WORKER. Physicians, dentists, nurses, respiratory therapists, phlebotomists, surgical technicians, physician assistants, podiatrist, dialysis technicians, emergency medical technicians, paramedics, ambulance drivers, dental hygienists, dental assistants, students in the healing arts, or any other individual who provides or assists in the provision of medical, dental, or nursing services.

(3) HEPATITIS B VIRUS (HBV) INFECTION. The presence of the HBV as determined by the presence of hepatitis B(e) antigen for six months or longer or by other means as determined by the State Board of Health.

(4) HEPATITIS C VIRUS (HCV) INFECTION. The presence of the HCV as determined by the presence of antibodies to HCV or by other means as determined by rules of the State Board of Health.

(5) HUMAN IMMUNODEFICIENCY VIRUS (HIV) INFECTION. The presence of antibodies to Human Immunodeficiency Virus as determined by enzyme immunoassay and Western Blot or the presence of the HIV infection as determined by viral culture, or by other means as determined by the State Board of Health.

(6) INFECTED HEALTH CARE WORKER. A health care worker infected with HIV, HBV, HCV, or other disease designated by the State Board of Health by a rule adopted pursuant to the Alabama Administrative Procedure Act.

(7) INVASIVE PROCEDURES.

(a) Those medical or surgical procedures characterized by the digital palpation of a needle tip in a body cavity or by the simultaneous presence of the health care worker's fingers and a needle or other sharp instrument or object in a poorly visualized or highly confined anatomic site.

(b) Invasive dental procedures shall include those that provide the opportunity for an intraoral percutaneous injury to the dental health care worker and could result in the blood of the health care worker coming in contact with the blood or mucous membrane of the patient as adopted by the Board of Dental Examiners in rules developed pursuant to Section 22-11A-70.

(c) These procedures shall not include physical examinations; blood pressure checks; eye examinations; phlebotomy; administering intramuscular, intradermal, or subcutaneous injections; needle biopsies; needle aspirations; lumbar punctures; angiographic procedures; vaginal, oral, or rectal exams; endoscopic or bronchoscopic procedures; or placing and maintaining peripheral and central intravascular lines, nasogastric tubes, endotracheal tubes, rectal tubes, and urinary catheters.



Section 22-11A-61 - Reporting of infected worker to State Health Officer.

(a) Any health care worker infected with HIV, HBV, HCV, or other disease designated by the State Board of Health who performs an invasive procedure shall notify the State Health Officer, or his or her designee, of the infection in a time and manner prescribed by the State Board of Health.

(b) Any physician providing care to an infected health care worker shall notify the State Health Officer, or his or her designee, about the presence of the infection in the health care worker in a time and manner prescribed by the State Board of Health.



Section 22-11A-62 - Performing invasive procedures.

No health care worker having knowledge that he or she is infected with HIV, HBV, HCV, or other disease designated by the State Board of Health shall perform or assist in the performance of an invasive procedure unless and until he or she has notified the State Health Officer, as provided in Section 22-11A-61, and agrees to cooperate with any investigation authorized in Section 22-11A-63 and any necessary practice modifications.



Section 22-11A-63 - Investigation by State Health Officer.

(a) Upon notification of the existence of an infected health care worker, the State Health Officer shall undertake an investigation of the practice of the health care worker. In the investigation, the State Health Officer shall seek advice of individuals and organizations deemed necessary. The investigation shall determine if the infected health care worker performs invasive procedures. If the health care worker is determined not to perform invasive procedures, no review panel shall be established, no restrictions shall be placed on his or her practice, and all information obtained in the investigation shall be confidential as provided for in Section 22-11A-69. If the infected health care worker is determined to perform invasive procedures, the State Health Officer shall cause an expert review panel to be formed. To the extent possible, the review shall be conducted so that the identity of the health care worker shall not be disclosed to the expert review panel. However, disclosure of the health care worker's identity shall be made when any member of the review panel shall deem it necessary to make a recommendation to the State Health Officer or by the attendance of the infected health care worker at the expert review panel.

(b) The expert review panel may include the physician of the infected health care worker, and shall include the following:

(1) A health care worker with expertise in procedures performed by the infected health care worker chosen by the licensing board of the health care worker, if licensed.

(2) A physician appointed by the State Health Officer with expertise in infectious diseases other than one providing care to the infected health care worker.

(3) A public health physician appointed by the State Health Officer.

(4) Two representatives of the licensing board of the infected health care worker, if licensed, and if the health care worker's practice is institutionally based, a representative of the affected institution appointed by the institution.

(5) Other individuals determined necessary by the State Health Officer.

(c) The expert review panel formed pursuant to this section shall review the overall practice and procedures performed by the infected health care worker and shall consider:

(1) The procedures performed by the infected health care worker.

(2) The adherence to universal precautions by the infected health care worker.

(3) The past history of the health care worker of occupational injury while performing the invasive procedures.

(4) Any prior evidence of the health care worker related to patient transmission of HIV, HBV, HCV, or other disease designated by the State Board of Health.

(5) The presence of conditions such as dermatitis, dementia, neuropathy, or other conditions that may increase the risk of transmission.

(6) Current Centers for Disease Control and Prevention guidelines on the management of infected health care workers.

(d) The performance of invasive procedures alone shall not present sufficient cause to limit the practice of the infected health care worker. The health care worker is entitled to be present at meetings of the expert review panel and to present any information pertinent to the panel deliberations. All meetings of the expert review panel shall be held in executive session and shall not be open to the public.

(e) The expert review panel shall recommend to the State Health Officer limitations, if any, on the practice of the infected health care worker that are reasonable and necessary to protect the patients of the health care worker and the public. The expert review panel shall also provide recommendations to the State Health Officer about the need to notify patients who previously may have had an invasive procedure performed by an infected health care worker. The State Health Officer shall accept the recommendations of the expert review panel and issue a final order based on the recommendations.

(f) The State Health Officer shall provide a written final order to the infected health care worker specifying those restrictions, limitations, conditions, or prohibitions with which the infected health care worker shall comply in order to continue to engage in medical, dental, podiatric, or nursing practice, or to continue to be employed at a health care facility. If restrictions or conditions limit the practice of the health care worker, the administrator of the institution in which the health care worker practices, the employer of the infected health care worker, and the appropriate licensing board of the infected health care worker shall be provided a copy of the final order of the State Health Officer. For health care workers no longer performing invasive procedures, the final order shall include those notifications as may have been deemed necessary in Section 22-11A-69.

(g) The final order of the State Health Officer may be appealed to the State Committee of Public Health by delivery of written notice of appeal to the State Health Officer not more than 30 days after the date of the State Health Officer's final order. The appeal may be heard by the State Committee of Public Health in its entirety or may be assigned to an administrative law judge or hearing officer for trial and recommended decision. All hearings, administrative proceedings, and deliberations of the committee in connection with the appeal shall be held in executive session and shall not be open to the public. The committee shall accept, modify, or reject the final order of the State Health Officer.



Section 22-11A-64 - Appeal process.

(a) Any health care worker who has appealed the State Health Officer's final order to the State Committee of Public Health and who is aggrieved by the outcome may appeal that decision by filing a notice of appeal in the circuit court of his or her county of residence or in the Circuit Court of Montgomery County within 30 days of the issuance of the final decision of the State Committee of Public Health.

(b) The health care worker may be represented by counsel or may participate in proceedings in the court on his or her own behalf. If the health care worker elects to represent himself or herself, the pleadings, documents, and evidence filed with the court shall be liberally construed to do substantial justice. The court shall provide assistance to the health care worker in preparing and filing the notice of appeal and shall take those steps that are necessary to keep the health care worker's identity confidential. The assistance may be provided by court personnel.

(c) The court shall consider an application for stay of the final decision of the State Committee of Public Health under the same standard applicable to an application for preliminary injunction. In no event shall a stay be granted on the ex parte application of an appealing health care worker, unless notice and opportunity to be heard are waived by the State Committee of Public Health. Stays erroneously granted on ex parte application shall be void. No bond or security shall be required in the event a stay is granted.

(d) The appeal shall be conducted by the court without a jury and shall be confined only to the administrative record and the following:

(1) Evidence which either party can demonstrate was erroneously denied entry into the record.

(2) Evidence which was not available to be offered into the record because it had not been discovered by the time of the administrative proceedings and could not have been discovered through reasonable diligence.

(3) Evidence not offered in the administrative proceedings because of excusable neglect or previous unavailability.

(4) Evidence excluded or not offered during the administrative proceedings because of fraud or misconduct in the proceedings not caused by the party seeking introduction of the evidence.

(e) The court may exclude from its record any evidence erroneously entered into the administrative record. Hearsay evidence rules may be disregarded in the discretion of the trial court when the interests of justice require.

(f) The final decision of the State Committee of Public Health shall be taken as prima facie just and reasonable and the court shall not substitute its judgment for that of the committee as to the weight of the evidence on questions of fact. The court may affirm the decision of the committee or remand the case for taking additional testimony or evidence or for further proceedings. The court may reverse or modify the decision or grant other appropriate relief from the final order, equitable or legal, including declaratory relief, if the court finds that any of the following substantial rights of the appealing health care worker have been prejudiced because the final decision:

(1) Violates constitutional or statutory provisions.

(2) Exceeds the authority granted by this article.

(3) Violates a pertinent rule adopted pursuant to this article.

(4) Was made upon unlawful procedure.

(5) Is affected by other error of law.

(6) Is clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record.

(7) Is arbitrary or capricious or characterized by an abuse of discretion or a clearly unwarranted exercise of discretion.

(g) Unless the court affirms the final decision of the State Committee of Public Health, the court shall set forth in a written document, which shall become a part of the record, the reasons for its decision. The proceedings shall be recorded, and if there is an appeal, a transcript shall be prepared immediately.

(h) A confidential and anonymous appeal shall be available to either party aggrieved by the decision of the circuit court.

(i) All proceedings under this section shall be confidential and anonymous. In all pleadings or court documents, the infected health care worker shall be identified only by initials or a pseudonym. The Alabama Supreme Court shall issue any additional rules it deems necessary to assure that appeals under this section are handled in a confidential and anonymous manner.

(j) Notwithstanding any language to the contrary in the Alabama Administrative Procedure Act, this article shall take precedence and shall govern in the event there is a conflict between the Alabama Administrative Procedure Act and this article. In all other respects, appeals shall be governed by the Alabama Administrative Procedure Act.



Section 22-11A-65 - Monitoring of practice of infected health care worker.

The State Health Officer shall cause the infected health care worker's practice to be reviewed at intervals established by the expert review panel but not less than annually. The review shall verify the compliance with any restrictions or conditions on the infected health care worker's practice as established pursuant to subsection (f) of Section 22-11A-63. For infected health care workers for whom no restrictions have previously been necessary, the review shall determine if, based upon factors identified in subsection (c) of Section 22-11A-63, restrictions are necessary. The findings of any review shall be forwarded to the State Health Officer pursuant to Section 22-11A-63 who shall forward evidence of noncompliance with previously established restrictions to the appropriate licensing board or to the employer of the infected health care worker if he or she does not have a professional license. If the review determines that practice restrictions may be necessary for an infected health care worker for whom practice restrictions had not been previously necessary, the State Health Officer shall convene an expert review panel as provided in Section 22-11A-63.



Section 22-11A-66 - Violations.

"In addition to any other law or regulation, it shall be grounds for the revocation, suspension, or restriction of the professional license of any health care worker who is infected with HIV, HBV, HCV, or other disease designated by the State Board of Health if the infected health care worker is found to be practicing in violation of this article.



Section 22-11A-67 - Records and information necessary to assist investigation.

(a) Any health care worker found to have HBV, HIV, or HCV, or other disease designated by the State Board of Health and any health care facility at which an infected health care worker is employed or practices shall make available to the State Board of Health, and to the expert review panel, any and all patient medical records and other records requested by those groups, except that records or documents greater than three years old shall not be provided.

(b) The following persons and facilities shall provide to the State Board of Health and the expert review panel all requested documents or records three years old or less:

(1) Any person having knowledge of a health care worker diagnosed as infected with HIV, HBV, HCV, or other disease designated by the State Board of Health.

(2) The administrator of any health facility having knowledge of a health care worker diagnosed as infected with HIV, HBV, HCV, or other disease designated by the State Board of Health.

(3) Any person serving as the guardian of or the conservator of any health care worker diagnosed with HIV, HBV, or HCV, or other disease designated by the State Board of Health, or any person who is the administrator or executor of the estate of any health care worker diagnosed with HIV, HBV, or HCV, or other disease designated by the State Board of Health.

(4) Any person serving as the custodian of patient records of any HBV, HIV, or HCV, or other disease designated by the State Board of Health, infected health care worker.

(5) Any facility employing a worker diagnosed with HIV, HBV, or HCV, or other disease designated by the State Board of Health.

(c) The hospital or other individual or organization providing records may collect the usual fee for copies of records or documents.



Section 22-11A-68 - Immunity from liability for those involved in investigation.

(a) Members and staff of the State Board of Health, the State Committee of Public Health, the Board of Medical Examiners, the Medical Licensure Commission, the Board of Nursing, the Board of Dental Examiners, the Board of Podiatry, physicians, hospitals, other health care facilities, and other entities and persons required to report or furnish information under this article and any expert review panels, consultants to any expert review panel, and agents and employees of the Alabama Department of Public Health shall not be subject to civil or criminal liability for making reports or furnishing any information required by this article or for actions taken or actions not taken in the line and scope of official or required duties during their investigations, hearings, rulings, and decisions.

(b) All information collected during the investigation of an infected health care worker is privileged and shall be released in one of the following ways only:

(1) To professional licensing boards, employers, and patients in a manner provided elsewhere in this article, and to employees, agents, and consultants of the Department of Public Health, provided that any release of information under this subsection shall conform to rules adopted by the Board of Health and shall be restricted to individuals with a legitimate need to know the information.

(2) Upon the lawful order of a court of competent jurisdiction. The information shall be released only upon a finding by the court that the interest of the party applying for the information outweighs the privacy interest of any individuals identified, and the public interest and the interest of the Board of Health in safeguarding the confidentiality of the information. No order shall be issued without notice and an opportunity to be heard by the Board of Health. Upon application by the Board of Health, the court shall also afford an opportunity to be heard by any individual identified in the information, who may be represented by counsel anonymously. Any order issued ex parte or without an opportunity for a hearing as provided in this subsection shall be void unless the hearing is waived by the affected parties. The court may examine the information in camera before deciding upon the terms of its release. Any order releasing the information shall include any terms the court finds are necessary to protect the legitimate privacy interests of identified persons and shall include an additional protective order specifying the individuals to whom the information may be released and enjoining the individuals from releasing it to any other persons. An individual violating the court order may be punished for civil and criminal contempt.

(c) Any individual releasing information in violation of subsection (b) of this section shall not be exempt from liability for the release of the information. Any person providing information to the Department of Public Health in connection with an investigation conducted hereunder shall not be subject to liability for providing records or other information which the individual knows or reasonably believes to be truthful.



Section 22-11A-69 - Confidentiality standards; uses of information gained during investigation.

(a) The records, proceedings, deliberations, and documents related to the investigation and review of any infected health care worker are confidential and shall be used by committees, licensing boards of licensed health care workers, panels, and individuals only in the exercise of their official duties and shall not be public records nor be admissible in court for any purpose nor subject to discovery in any civil action except appeals governed by Sections 22-11A-64 and 22-11A-65 and appeals from adverse professional license determinations made pursuant to Sections 22-11A-66 and 22-11A-72(a). Information gained during the investigation of an infected health care worker and the decision about restriction of practice of an infected health care worker shall be made available to the appropriate licensing board and to the employer of an infected health care worker and may be used by the licensing board in any subsequent administrative hearing or procedure.

(b) However, nothing in this article shall preclude the notification of patients who have had an invasive procedure performed by an infected health care worker when deemed necessary by the State Health Officer to protect the patients of the health care worker.

(c) Any person violating the confidentiality provisions of this section shall, upon conviction, be guilty of a misdemeanor punishable by a fine of not less than $50 nor more than $500.

(d) Under no circumstances shall disclosure of the identity of the infected health care worker to members of the expert review panel pursuant to Section 22-11A-63 constitute a violation of the confidentiality provisions of this section.



Section 22-11A-70 - Promulgation of rules for administration.

(a) The State Board of Health may adopt rules necessary for the administration of this article. The State Board of Health, the Board of Medical Examiners, the Medical Licensure Commission, the Board of Dental Examiners, the Board of Nursing, and the Board of Podiatry may each adopt rules governing professional licensure determinations made under the provisions of this article.

(b) The State Board of Health may institute a civil action in any circuit court in the state to seek an extraordinary writ compelling compliance with this article or any rule or order promulgated or issued pursuant to this article. Those civil actions shall have preferred or expedited scheduling and hearing by the circuit courts.



Section 22-11A-71 - Entitlement to costs.

Individuals serving on review panels, or otherwise providing consultation or assistance to the State Health Officer in the enforcement of this article shall be entitled to mileage and per diem as provided by law.



Section 22-11A-72 - Penalties.

(a) It shall be grounds for revocation, suspension, or restriction of the professional license of any licensed infected health care worker who shall be found to perform invasive procedures and shall have failed to notify the State Health Officer as provided in Section 22-11A-61.

(b) Any physician providing care to an individual known to the physician to be an infected health care worker who fails to report the infected health care worker to the State Health Officer as provided in Section 22-11A-61 shall be guilty of a Class C misdemeanor and, upon conviction, shall be punished as provided by law.

(c) Any individual who deliberately fails to provide records under his or her control or who falsifies those records shall be guilty of a Class C misdemeanor and, upon conviction, shall be punished as provided by law.



Section 22-11A-73 - Reporting requirements; knowledge of infection through application.

Nothing in this article is intended to impose any reporting requirements on life, health, or disability income insurers who learn that an applicant or insured is infected with HIV, HBV, HCV, or other disease designated by the State Board of Health solely through the application, underwriting, or claims processes, which insurer may have no means of knowing or verifying that a particular applicant or insured is a health care worker within the meaning of this article.






Article 4 - AIDS Task Force of Alabama, Incorporated.

Section 22-11A-90 - Organizations receiving funds.

The AIDS Task Force of Alabama, Incorporated (hereinafter referred to as ATFA) shall limit the disbursement of funds contained in Acts 1994, No. 94-363 or any other act which provides public funds to ATFA, to the following participating organizations and to no other organization or non-state agency:

(1) AIDS Task Force of Alabama, Inc.

(2) Birmingham AIDS Outreach, Inc.

(3) Jefferson County AIDS in Minorities

(4) AIDS Action Council of Huntsville

(5) Mobile AIDS Support Services

(6) Montgomery AIDS Outreach, Inc.

(7) AIDS Services Center, Inc.

(8) Lee County AIDS Outreach, Inc.

(9) West Alabama AIDS Outreach

(10) Wiregrass AIDS Outreach, Inc.



Section 22-11A-91 - Disbursement of funds.

The ATFA board of directors shall develop a formula for the distribution of all State Funds to the organizations enumerated in Section 22-11A-90. Before the distribution formula is developed, there shall be appropriate input from all of the organizations listed in Section 22-11A-90. Additional monies which have been provided for the 1994-95 fiscal year which exceed the fiscal year 1993-94 appropriation to ATFA shall be disbursed to the organizations listed in Section 22-11A-90 according to a formula based on the client caseload or incidence of client Human Immunodeficiency Virus (HIV) infection served by each organization listed in Section 22-11A-90. The formula may take into consideration the statewide educational services which may be provided by ATFA from time to time.



Section 22-11A-92 - Expenses for administration.

The expenses which are charged by ATFA for the overall and general administration of public funds provided by Acts 1994, No. 94-363 or any other act of the Legislature which makes appropriations to ATFA shall not exceed twelve (12) percent per fiscal year.



Section 22-11A-93 - Tax exemption.

All of the organizations listed in Section 22-11A-90 shall be exempt from the payment of any and all state, county, and municipal sales and use taxes.






Article 5 - Patient Infection Data Reporting and Collection.

Section 22-11A-110 - Short title.

This article shall be cited and known as the "Mike Denton Infection Reporting Act."



Section 22-11A-111 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) DEPARTMENT. The Alabama Department of Public Health.

(2) BOARD. The State Board of Health.

(3) COUNCIL. The Health Care Data Advisory Council.

(4) DATA. Patient information submitted by health care facilities to the Department of Public Health necessary to carry out the requirements of this article. The information required to be reported by health care facilities to the department shall be based upon the Federal Centers for Disease Control and Preventions National Healthcare Safety Network definitions of hospital-acquired infections and the guidelines for reporting.

(5) HEALTH CARE FACILITY. General, critical access, and specialized hospitals licensed pursuant to Section 22-21-20.

(6) HEALTH CARE FACILITY ACQUIRED INFECTIONS. A localized or systemic condition that:

a. Results from adverse reaction to the presence of an infectious agent or agents or its toxins.

b. Was not present or incubating at the time of admission to the health care facility.



Section 22-11A-112 - Health care facility acquired infection data collection and dissemination.

(a) The board, upon consultation with and approval of the council, shall establish and maintain a system for the protection, collection, and dissemination of health care facility acquired infection data.

(b) The health care facility acquired infection data collection, and dissemination shall become operational within 12 months after the State Health Officer certifies to the Governor in writing that the department has sufficient funds to finance its development, implementation, and operation.

(c) The department may contract for any services needed to carry out the provisions of this article.



Section 22-11A-113 - Rules and regulations governing implementation.

By August 1, 2010, the board, after consultation with and the approval of the council, shall promulgate all rules and regulations pursuant to the Administrative Procedure Act necessary to implement the provisions of this article.



Section 22-11A-114 - Reporting categories.

(a) All general, critical access, and specialized hospitals licensed pursuant to Section 22-21-20, shall report data on health care facility acquired infections for the specific clinical procedures as recommended by the council and defined by the department, in the following categories: Surgical site infections; ventilator associated pneumonia and central line related bloodstream infections.

(b) The board may promulgate rules to require health care facilities licensed pursuant to Section 22-21-20, to collect data on health care facility acquired infection rates either in lieu of or in addition to the categories specified in this section.



Section 22-11A-115 - Submission of first report.

Within one year of the certification by the department, health care facilities shall make the first report due under this article. The board shall specify by rule the types of information on patients with health care facility acquired infections which shall be submitted and the method of submission. The first report due under this article submitted by health care facilities shall only be required to cover those persons provided services during the immediately preceding three months' time period.



Section 22-11A-116 - Confidentiality of information.

Individual patient information submitted to the department under the provisions of this article shall not be public information. Reports and studies prepared and released by the department based upon such data shall be public information. Reports and studies prepared by the department shall be statistically risk adjusted using a generally accepted formula for such adjustments to account for variations in patient morbidity and diagnoses. The department shall not release any information obtained from the data in a form which could be used to identify a patient. The department may authorize the use of the data redacted to prevent the release of confidential patient information by legitimate research organizations, so long as patient confidentiality is maintained.



Section 22-11A-117 - Studies and publication.

The department may undertake a reasonable number of studies and publish information in collaboration with licensed health care providers based upon the data obtained pursuant to the provisions of this article. One of the purposes for such studies will be to provide specific comparative health care facility acquired infection rates. The department shall allow all health care facilities that have submitted data which will be used in any report to review and comment on the report prior to its publication or release for general public use. The department shall include comments of a health care facility, at the option of the health care facility, in the publication, if the department does not change the publication based upon those comments.



Section 22-11A-118 - Health Care Data Advisory Council.

(a) There is established the Health Care Data Advisory Council to assist in developing regulations and standards necessary to implement the provisions of this article, to review and serve as consultants to the board on matters related to any reports or publications prior to a report or publication release and to serve as consultants to the board on matters relating to the protection, collection, and dissemination of health care facility acquired infection data.

(b) The council shall consist of 18 members and be constituted in the following manner:

(1) Six hospital members to be appointed by the Alabama Hospital Association, two of which shall be infection control professionals.

(2) Three members to be appointed by the Medical Association of the State of Alabama.

(3) Two members to be appointed by the Business Council of Alabama, at least one of whom represents a small business, all of whom are purchasers of health care, and none of whom are primarily involved in the provision of health care or health insurance.

(4) One member to be appointed by the Mineral District Society.

(5) One consumer member who is not a health care professional or does not provide health insurance or an agent thereof to be appointed by the Governor.

(6) One member to be appointed by Blue Cross/Blue Shield of Alabama.

(7) One member to be appointed by the Alabama Association of Health Plans.

(8) One member to be appointed by the State Health Officer who is an active member of the Association for Professionals in Infection Control, licensed to practice in the State of Alabama, and currently practicing in a clinical setting.

(9) One member to be appointed by the Public Education Employees' Health Insurance Board.

(10) One member to be appointed by the State Employees' Insurance Board.

(11) The State Health Officer shall act as chair of the board, without a vote, except where there is a tie vote of the other board members present at a meeting.

(c) The council membership shall reflect the racial, gender, geographic, urban and rural, and economic diversity of the state.

(d) The terms of the appointed members shall be staggered as follows: The State Health Officer shall divide the members into two equal groups. The members of the first group shall be appointed for an initial term of two years. The members of the second group shall be appointed for an initial term of four years. Thereafter, the term of office of each member shall be for four years. A member may serve two consecutive terms. A member shall serve until a successor is appointed. If a vacancy occurs, the original appointing authority shall fill the vacancy for the remainder of the unexpired term.

(e) The council shall meet within 30 days after the appointment of the council membership and establish procedures and other policies necessary to carry on the business of the council. A quorum shall be a majority of the appointed members. All meetings of the council shall be announced in advance and conducted pursuant to the Open Meetings Act, found at Section 36-25A-1, et seq.

(f) The members of the council shall not receive a salary or per diem allowance for serving as members of the council, but shall be entitled to reimbursement for expenses incurred in the performance of the duties of the office at the same rate allowed state employees pursuant to general law.

(g) The council may appoint a technical advisory committee if desired. The technical advisory committee members do not have to be members of the council.

(h) The State Health Officer or his or her designee shall be an ex officio member and chair of the board without vote, except where there is a tie vote of the other board members present at a meeting.



Section 22-11A-119 - Rules and regulations governing penalties.

The board shall promulgate rules and regulations developed pursuant to the Administrative Procedure Act for certain civil monetary penalties for health care facilities which substantially fail to comply with the provisions of this article.



Section 22-11A-120 - Rules and regulations governing dissemination and costs.

The board shall promulgate rules and regulations pursuant to the Administrative Procedure Act providing for the dissemination and costs of reports and publications to any party deemed appropriate by the department.



Section 22-11A-121 - Use of data.

(a) The department shall utilize the data and information received for the benefit of the public.

(b) Individual patient data submitted to the department by health care facilities pursuant to this article shall at all times remain confidential and privileged from discovery. This article does not expand or repeal any protection from discovery, privilege, or confidentiality for patient specific information that exists by statute, regulation, or decision by a court of final jurisdiction.



Section 22-11A-122 - Enforcement.

The department may bring civil actions in any court of competent jurisdiction, collect civil monetary penalties, and enforce compliance with this article or any requirement or appropriate request of the department made pursuant to this article.



Section 22-11A-123 - Priority of federal program.

This article shall no longer have any force or effect and shall not be enforceable after the department determines that there has been an enactment of a United States government program for collecting and disseminating health care facility acquired infection data which mandates, at a minimum, the reporting, collection, and dissemination of the same categories of data required in this article.



Section 22-11A-124 - Construction.

This article shall be construed or interpreted as being in addition to other laws on the subjects covered by this article.









Chapter 11B - EXCHANGE OF IMMUNIZATION STATUS DATA.

Section 22-11B-1 - Health care providers upon request required to give immunization status of patients.

(a) Notwithstanding any of the confidentiality provisions in Chapter 11A of this title, or any other provisions of law, every public and private health care provider shall, upon request of the persons or entities herein identified, provide information concerning the immunization status of any patient in accordance with rules promulgated by the State Board of Health to the following persons and entities:

(1) Other public and private health care providers.

(2) Health care insurers of all descriptions.

(3) The Alabama Medicaid Agency.

(4) Individuals and organizations with a need to verify the immunization status of persons in their care, custody, or enrollment, including but not limited to, the chief executive officer, or a designee of the officer, of a public or private day care center, school, or postsecondary educational institution.

(b) The authorization granted pursuant to this chapter shall be exercised solely for the purpose of implementing and operating proper immunization programs as determined by the State Board of Health and for updating or verifying the immunization status of individuals in the care, custody, or enrollment of the person requesting or accessing the information pursuant to 42 C.F.R., Section 431.302, Subpart F, safeguarding information pertaining to Medicaid recipients.



Section 22-11B-2 - Immunization registry.

Pursuant to and in furtherance of the purposes of this chapter, the State Board of Health is authorized to create and maintain an immunization registry. The immunization registry is the central collection of data and reports concerning a vaccine dose or doses administered to a person by a provider. The nature of the immunization information contained in this registry shall be determined by rule of the State Board of Health and shall be obtained from clinic records, billing data and information, and vital or any other records owned and controlled by the State Board of Health and the Alabama Medicaid Agency. Medical insurers and public and private providers are authorized and encouraged to provide information to the registry.



Section 22-11B-3 - Medicaid recipients deemed to have given consent to information release with receipt of services.

Medicaid recipients shall be deemed to have given their consent to the release by the State Medicaid Agency of information to the State Board of Health or any other health care provider by virtue of their receipt of Medicaid covered services.



Section 22-11B-4 - Limited immunity of person or entity providing information.

All persons, firms, corporations, or other public or private entities and all officers, agents, servants, or employees who provide information for exchange in good faith pursuant to this chapter shall be immune from civil and criminal liability for those actions and no cause of action shall be created by their acts or omissions hereunder.






Chapter 11C - ALABAMA HEAD AND SPINAL CORD INJURY REGISTRY ACT.

Section 22-11C-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Head and Spinal Cord Injury Registry Act."



Section 22-11C-2 - Legislative intent.

It is the intent of the Legislature to ensure the referral of persons who have traumatic brain and/or spinal cord injuries to a coordinated rehabilitation program developed and administered by other state agencies, to ascertain information relative to the occurrence of head injuries resulting in moderate to severe traumatic brain injuries or spinal cord injuries, to identify prevention programs to prevent these disabling conditions, and to recommend to the Legislature, state agencies, and other interested organizations steps to prevent and better treat these conditions.



Section 22-11C-3 - Definitions.

For purposes of this chapter, the following words shall have the following meanings unless the context clearly indicates otherwise.

(1) TRAUMATIC BRAIN INJURY or HEAD INJURY. Hereinafter, referred to as "head injury." An occurrence of injury to the head that is documented in a medical record, with one or more of the following conditions attributed to head injury:

a. Observed or self-reported decreased level of consciousness.

b. Amnesia.

c. Skull fracture.

d. Objective neurological or neuropsychological abnormality.

e. Diagnosed intracranial lesion.

f. As an occurrence of death resulting from trauma, with head injury listed on the death certificate, autopsy report, or medical examiner's report in the sequence of conditions that resulted in death.

This definition applies to an acquired injury to the brain. This term does not include brain dysfunction caused by congenital or degenerative disorders, nor birth trauma, but may include brain injuries caused by anoxia due to near drowning.

(2) SPINAL CORD INJURY. The occurrence of an acute traumatic lesion of neural elements in the spinal canal (spinal cord and Cauda equina), resulting in temporary or permanent sensory deficit, motor deficit, or bowel or bladder dysfunction.



Section 22-11C-4 - Alabama Statewide Head and Spinal Cord Injury Registry.

The State Health Officer may establish, contingent on the availability of funding, within the Department of Public Health the Alabama Statewide Head and Spinal Cord Injury Registry for the purpose of providing accurate and up-to-date information about head and spinal cord injuries in Alabama and facilitating the evaluation and improvement of head and spinal cord injuries prevention, diagnosis, therapy, rehabilitation, and referral to coordinated, rehabilitation programs administered by other state agencies. The purpose of these referrals shall be to ensure that these programs shall provide eligible persons the opportunity to obtain the necessary rehabilitative services enabling them to be referred to a vocational rehabilitation program or to return to an appropriate level of functioning in their community. The State Committee of Public Health shall adopt rules necessary to effect the purposes of this chapter, including the data to be reported, and the effective date after which reporting shall be required.



Section 22-11C-5 - Reporting injuries; access to records.

(a) Each case of confirmed head or spinal cord injury shall be reported within 90 days of admission or diagnosis in the manner prescribed by rule. Reports are to be submitted on a monthly basis.

(b) Any further demographic, diagnostic, treatment, or follow-up information shall be provided upon request by the State Health Officer concerning any person now or formerly diagnosed as having or having had a head or spinal cord injury. The State Health Officer or his or her authorized representative shall be permitted access to all records, including death certificates, of persons identified with head or spinal cord injuries.



Section 22-11C-6 - Notice of available state assistance; referrals.

(a) The Department of Public Health shall establish procedures, after a report has been received for any person with a head or spinal cord injury, to notify the individual or the most immediate available family members of the availability of assistance from the state, the services available, and the eligibility requirements.

(b) The Department of Public Health shall refer persons who have head or spinal cord injuries to other state agencies to assure that rehabilitative services, if desired, are obtained by that person.



Section 22-11C-7 - Confidentiality; disclosure of information.

(a) All information reported pursuant to this chapter shall be confidential and privileged.

(b) The State Health Officer shall take strict measures to ensure that all identifying information is kept confidential, except as otherwise provided in this chapter.

(c) Head and spinal cord injury information may be provided to researchers or research institutions, or both, in connection with head and/or spinal cord injury morbidity and mortality studies upon appropriate review by the State Health Officer. All identifying information regarding an individual patient, health care provider, or health care facility contained in records of interviews, written reports, and statements procured by the State Health Officer or by any other person, agency, or organization acting jointly with the State Health Officer in connection with these studies shall be confidential and privileged and shall be used solely for the purposes of the study. Nothing in this chapter shall prevent the State Health Officer from publishing statistical compilations relating to morbidity and mortality studies which do not identify individual cases or sources of information.

(d) Information collected under this chapter is not subject to disclosure under Section 36-12-40.



Section 22-11C-8 - Exchange of information with other registries.

(a) The State Health Officer may enter into agreements to exchange confidential information with other head and/or spinal cord injury registries to obtain complete reports of Alabama residents diagnosed or treated in other states and to provide information to other states regarding their residents diagnosed or treated in Alabama.

(b) The State Health Officer may furnish confidential information to other states' head and/or spinal cord injury registries, federal head or spinal cord injury prevention or rehabilitation agencies, or health researchers in order to collaborate in a national head and/or spinal cord injury registry or to collaborate in head and/or spinal cord injury prevention and rehabilitation research studies.



Section 22-11C-9 - Registry funding.

(a) The State Health Officer may accept grants, services, and property from the federal government, foundations, organizations, medical schools, and other entities as may be available for the purposes of fulfilling the obligations of this program.

(b) The State Health Officer shall seek any federal waiver or waivers that may be necessary to maximize funds from the federal government to implement this program.



Section 22-11C-10 - Advisory Panel on Head and Spinal Cord Injury.

The State Health Officer may establish and coordinate an Advisory Panel on Head and Spinal Cord Injury which shall provide governmental and non-governmental input regarding the Head and Spinal Cord Injury Registry. The membership of the panel may include, but is not limited to, representatives from appropriate state departments and agencies, persons with head and spinal cord injuries or their family members, experts on head and spinal cord injuries, providers of head and spinal cord injury care, and representatives of state affiliates of national head and/or spinal cord injury organizations.



Section 22-11C-11 - Report of findings and recommendations.

The State Health Officer, with input from the advisory panel, shall prepare a report that describes findings from the Head and Spinal Cord Injury Registry and make new recommendations for the prevention of head and spinal cord injuries and provision of rehabilitative services for persons with head and spinal cord injuries and transmit the report to the Legislature and make the report available to the public. These findings shall be presented to an annual meeting of experts in the field of head and spinal cord injury.



Section 22-11C-12 - Liability under chapter.

(a) No person shall have any claim or cause of action against the State of Alabama, or its political subdivisions, or any individual arising out of any acts or omissions which occurred under the provisions of this chapter, if the state, political subdivisions, or individual is in compliance with this chapter.

(b) No person shall have any claim or cause of action against any person, or the employer or employee of any person, who participates in good faith in the reporting or receiving, or both, of head or spinal cord registry data or data for head or spinal cord injury morbidity or mortality studies in accordance with this chapter.

(c) No license of a health care facility or health care provider may be denied, suspended, or revoked for the good faith disclosure of confidential or privileged information in the reporting of head or spinal cord injury registry data or data for head or spinal cord injury morbidity or mortality studies in accordance with this chapter.

(d) No license of a health care facility or health care provider may be denied, suspended, or revoked for the failure to disclose confidential or privileged information in the reporting of head or spinal cord injury registry data or data for head or spinal cord injury morbidity or mortality studies.

(e) Nothing in this chapter shall be construed to apply to the authorized disclosure of confidential or privileged information when that disclosure is due to gross negligence or wanton or willful misconduct.






Chapter 11D - STATEWIDE TRAUMA SYSTEM.

Section 22-11D-1 - Legislative findings.

The Legislature finds that trauma is one of many severe health problems in the State of Alabama and a major cause of death and long-term disability. It is in the best interest of the citizens of Alabama to establish an efficient and well-coordinated statewide trauma system and to provide for other systems of care as the needs are recognized and funding becomes available to reduce costs and incidences of inappropriate or inadequate emergency medical services.



Section 22-11D-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) BOARD. The State Board of Health.

(2) COMMUNICATIONS SYSTEM. A radio and land line network complying with the board's rules and which provides rapid public access, coordinated central dispatching of services, and coordination of personnel, equipment, and facilities in the trauma and health system.

(3) COUNCIL. The Statewide Trauma and Health System Advisory Council.

(4) DEPARTMENT. The Alabama Department of Public Health.

(5) DESIGNATION. A formal determination by the department that a hospital is capable of providing designated trauma or other specific health care as authorized by this chapter.

(6) EMERGENCY MEDICAL SERVICE. The organization responding to a perceived individual's need for immediate medical care in order to prevent loss of life or aggravation of physiological or psychological illness or injury.

(7) HEALTH CARE CENTER. A hospital that voluntarily participates in a statewide health system and that has been designated as a health care center pursuant to the rules of the board.

(8) REGIONAL COUNCILS. The regional trauma advisory councils.

(9) TRAUMA CENTER. A hospital that voluntarily participates in the statewide trauma system and that has been designated as a trauma center pursuant to the rules of the board.



Section 22-11D-3 - Establishment and operation of statewide trauma system.

(a) The board, in consultation with, and having solicited the advice of the council, shall establish and maintain a statewide trauma system that shall include centralized dispatch for participating trauma centers and emergency medical services.

(b) The statewide trauma system shall become operational within 12 months after the State Health Officer certifies to the Governor in writing that the department has sufficient funds to finance its development, implementation, and operation.

(c) The board, in consultation with and having solicited the advice of the council, may establish and maintain other coordinated statewide systems of emergency medical and hospital care for other illnesses, such as stroke. Other statewide coordinated health care systems may be implemented by the board as funds become available to the board.



Section 22-11D-4 - Verification and certification of trauma or health care center status.

(a) With the advice of and after approval of the council, the board may adopt rules for verification and certification of trauma or health care center status which assign level designations based on resources available within the facility. Rules shall be based upon national guidelines, including, but not limited to, those established by the American College of Surgeons, the Joint Commission of Accreditation of Health Care Organizations, in Hospital and Pre-hospital Resources for Optimal Care of the Injured Patient, and any published appendices thereto. Rules specific to rural and urban areas shall be developed and adopted by rule of the board.

(b) Any medical facility that desires to be a designated trauma or other health care center shall request a designation from the department whereby the medical facility agrees to maintain a level of commitment and resources sufficient to meet the responsibilities and standards required by the rules promulgated pursuant to this chapter. The board shall determine by rule the manner and form of such requests and the standards for review of such requests. Any medical facility that meets such standards shall be certified by the department and shall be included in the trauma or other health system. The department may revoke, suspend, or modify a designation if it determines that the medical facility is substantially out of compliance with standards and it has refused or been unable to comply after a reasonable period of time has elapsed. Any medical facility may challenge the board's designation, denial, revocation, suspension, or modification of its trauma center or other health care centers designation pursuant to the contested case provisions of the Alabama Administrative Procedure Act and rules of the board.

(c) No medical facility shall hold itself out to the public as a trauma or other health care center unless it is designated as such by the department.



Section 22-11D-5 - Establishment of council; composition; meetings.

(a) There is established the Statewide Trauma and Health Care Center Advisory Council to assist in developing regulations and standards necessary to implement this chapter and to serve as consultants to the board on matters related to the statewide trauma system and other health care centers.

(b) The council shall consist of 11 members and be constituted in the following manner:

(1) Four representatives of hospitals, who shall be appointed by the Board of Trustees of the Alabama Hospital Association. Two of the appointees shall be from hospitals located in urban areas and two shall be from hospitals located in rural areas of the state. At least two of the appointees shall be from hospitals that will be designated as trauma centers after the statewide trauma system is established.

(2) Four representatives who shall be licensed physicians, appointed by the Medical Association of the State of Alabama.

(3) One representative of the board who shall be the Medical Director of the EMS and Trauma Division of the department, or his or her designee.

(4) One member who shall be a licensed emergency medical technician, who shall be appointed by the State Health Officer.

(5) The State Health Officer, who shall serve as the chair.

(c) All members of the council shall be appointed for a term of four years, except initial members shall be appointed to terms of from one to four years and shall serve such staggered terms so that members appointed by the Alabama Hospital Association and Medical Association of the State of Alabama may be appointed subsequently each year. The membership of the council shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. Vacancies shall be filled in the manner provided for the original appointments. Persons appointed to fill vacancies shall serve the unexpired portions of the terms.

(d) The council shall meet at least twice a year, but may meet more frequently upon the call of the chair. The council may meet by electronic means and shall establish rules of procedure for its meetings.

(e) The council may appoint subcommittees and workgroups. Subcommittees shall consist of council members and workgroups may consist of non-council members.

(f) With the consent of the majority of the members, the chair shall set requirements for proxy representation, voting, and the establishment of a quorum.

(g) Members shall serve without compensation, but shall be entitled to reimbursement for expenses incurred in the performance of their duties at the same rate as state employees.

(h) The members shall represent the demographic composition of the state to the extent possible.



Section 22-11D-6 - Statewide registries.

(a) The department shall establish a statewide trauma registry and may establish other registries to collect and analyze data on the incidence, severity, and causes of trauma, including traumatic brain injury and other health care illnesses, such as stroke. The registries shall be used to improve the availability and delivery of pre-hospital or out-of-hospital care and hospital trauma or other health care services. Specific data elements of the registries shall be defined by rule of the department. Every health care facility that is designated by the department as a trauma or health care center shall furnish data to the registries. All other health care facilities shall furnish trauma or other health data as required by rule of the department.

(b) All data collected pursuant to this section shall be held confidential pursuant to state and federal laws, rules, and policies.



Section 22-11D-7 - Designation of trauma care regions; regional trauma advisory councils.

(a) The board shall designate, by rule, trauma care regions, so that all parts of the state are within such regions. The regional designations shall be made on the basis of efficiency of delivery of needed trauma care.

(b) The board may establish regional trauma advisory councils as needed. Regional trauma advisory councils shall advise, consult with, and make recommendations to the council on suggested regional modifications to the statewide trauma system that will improve patient care and accommodate specific regional needs. Each regional trauma advisory council shall provide data required by the department or the council to assess the effectiveness of the statewide trauma system.

(c) Each regional trauma advisory council shall have a minimum of 10 members. The membership of regional trauma advisory councils shall be appointed in the same manner as the council is appointed and shall be composed of representatives of the same groups. Additional members may be appointed pursuant to rules promulgated by the board. The chair of each regional trauma advisory council shall be elected by the members to serve for four years. The members shall represent the demographic composition of the region served, as far as practicable.

(d) Regional trauma advisory council members shall be entitled to reimbursement for expenses incurred in the performance of their duties at the same rate as state employees.

(e) All other governance requirements of the regional trauma advisory councils shall be established by rule of the board.

(f) The board may designate the trauma care regions as the regions for planning and coordination of emergency medical and hospital care for other illnesses. The trauma advisory councils shall advise, consult with, and make recommendations on coordination of systems of care by health care centers for other illnesses as may be determined necessary by the board.



Section 22-11D-8 - Rules and regulations.

(a) In accordance with the Alabama Administrative Procedure Act, the board, with the advice and after approval of the council, shall promulgate rules to implement and administer this chapter. Rules promulgated by the board may include, but are not limited to, the following:

(1) Criteria to ensure that severely injured or ill people are promptly transported and treated at designated trauma centers appropriate to the severity of the injury. Minimum criteria shall address emergency medical service trauma triage and transportation guidelines as approved under the board's emergency medical services rules, designation of health care facilities as trauma centers, interhospital transfers, and a trauma system governance structure.

(2) Standards for verification of trauma and health care center status which assign level designations based on resources available within the facility. Standards shall be based upon national guidelines, including, but not limited to, those established by the American College of Surgeons, entitled Hospital and Pre-hospital Resources for Optimal Care of the Injured Patient, and any published appendices thereto.

(3) Communication systems used by participating trauma centers and emergency medical services.

(4) Verification and adjustment of trauma center status.

(5) Specifications for centralized dispatch.

(6) Dividing the state into emergency management services regions to ensure that all parts of the state are within a region. The regional designations shall be made on the basis of efficiency of delivery of needed trauma care.

(7) Establishing regional trauma advisory councils and designating their roles and responsibilities.

(8) Designating levels of trauma centers.

(9) Specifying activation requirements for air ambulances conducting scene flights. The board shall not regulate in any manner the activation or operations of fixed-wing providers that do not conduct scene flights.

(10) Quality assurance requirements and evaluation methodologies.

(11) Statewide trauma registry data elements and data collection.

(b) The board, with the advice and approval of the council, may designate other illnesses, such as stroke, which require coordination of emergency medical hospital care and may develop other statewide programs and registries modeled after the statewide trauma program.



Section 22-11D-9 - Statewide Trauma System Fund.

(a) The Statewide Trauma System Fund is created. The department shall distribute funding allocated to the department for the purpose of creating, administering, maintaining, or enhancing the statewide trauma system. The department may apply for, receive, and accept gifts and other payments, including property and services, for the fund from any governmental or other public or private entity or person and may utilize the fund for activities related to the design, administration, operation, maintenance, or enhancement of the statewide trauma system.

(b) The methodology of distribution of funds and allocation of funds shall be established by the council and subsequently adopted by the board, pursuant to the Administrative Procedure Act. Guidelines and parameters for distribution and allocation of funds is the sole prerogative of the council. Fund allocation to trauma centers shall be based upon the designated level of trauma care and the number of qualified patients directed through the trauma centers, as defined by the rules of the board.

(c) Nothing in this chapter shall limit a patient's right to choose the physician, hospital, trauma center, health care center, facility, or other provider of health care services, subject to any limitations, requirements, or mechanisms prescribed in any federal law or law of the State of Alabama.

(d) Nothing in this chapter shall limit a hospital from being designated as a trauma center or any other designated health care center.



Section 22-11D-10 - Statewide Health System Fund.

(a) The Statewide Health System Fund is created. The department shall distribute funding allocated to the department for the purpose of creating, administering, maintaining, or enhancing the statewide health system. The department may apply for, receive, and accept gifts and other payments, including property and services, for the fund from any governmental or other public or private entity or person and may utilize the fund for activities related to the design, administration, operation, maintenance, or enhancement of the statewide health system.

(b) The methodology of distribution of funds and allocation of funds shall be established by the council and subsequently adopted by the board pursuant to the Administrative Procedure Act. Fund allocation to health care centers shall be based upon the designated level of health care and the number of qualified patients directed through the health care centers, as defined by the rules of the board.

(c) Nothing in this chapter shall limit a patient's right to choose the physician, hospital, trauma center, health care center, facility, or other provider of health care services, subject to any limitations, requirements, or mechanisms prescribed in any federal law or law of the State of Alabama.

(d) Nothing in this chapter shall limit a hospital from being designated as a trauma center or other designated health care center.






Chapter 11E - CONSUSSION AND HEAD INJURIES IN YOUTH SPORTS.

Section 22-11E-1 - Legislative findings.

(a) The Legislature finds the following:

(1) Concussions are one of the most commonly reported injuries in children and adolescents who participate in sports and recreational activities. The Centers for Disease Control and Prevention estimates that as many as 3,900,000 sports-related and recreation-related concussions occur in the United States each year. A concussion is caused by a blow or motion to the head or body that causes the brain to move rapidly inside the skull. The risk of catastrophic injuries or death is significant when a concussion or head injury is not properly evaluated and managed.

(2) Concussions are a type of brain injury that can range from mild to severe and can disrupt the way the brain normally works. Concussions can occur in any organized or unorganized sport or recreational activity and can result from a fall or from participants colliding with each other, the ground, or with obstacles. Concussions occur with or without loss of consciousness, but the vast majority occurs without loss of consciousness.

(3) Continuing to play with a concussion or symptoms of head injury leaves the young athlete especially vulnerable to greater injury and even death.

(b) The Legislature recognizes that there exists within the State of Alabama the need for guidelines and other pertinent information to inform and educate health care providers, school systems, coaches, youth athletes, and their parents or guardians of the nature and risk of concussion and brain injury, including continuing to play after a suspected concussion or brain injury.



Section 22-11E-2 - Athletic head injury safety training.

(a) Each local school system and governing body of each sport or recreational organization shall develop guidelines and other pertinent information and forms to inform and educate youth athletes and their parents or guardians in their program of the nature and risk of concussion and brain injury, including continuing to play after a suspected concussion or brain injury. On a yearly basis, a concussion and head injury information sheet shall be signed and returned by the youth athlete and the athlete's parent or guardian prior to the youth athlete's initiating practice or competition.

(b) Each local school system and sports or recreational organization governing body shall ensure that coaches receive annual training to learn how to recognize the symptoms of a concussion and how to seek proper medical treatment for a person suspected of having a concussion.

(c) Each local school system and sports or recreational organization shall establish by rule the requirements of the training which shall be provided by using designated resources to the extent practicable and timelines to ensure that, to the extent practicable, every coach receives the training before the beginning of practice for the school athletic team.

(d) A youth athlete who is suspected of sustaining a concussion or brain injury in practice or a game shall be immediately removed from participation and may not return to play the day of the injury and until he or she is evaluated by a licensed physician and receives written clearance to return to play from a licensed physician.






Chapter 12 - QUARANTINE LAWS AND REGULATIONS.

Section 22-12-1 - Enforcement of quarantine.

Quarantine shall be enforced by the state, by counties and by incorporated cities and towns in accordance with the provisions of this chapter.



Section 22-12-2 - State quarantine authority paramount.

The quarantine authority of the state shall be paramount to that of any county, city or town therein.



Section 22-12-3 - Exercise of rights and duties by public health committees and officers.

Whenever in this chapter rights are granted to, or duties imposed upon, the State Board of Health or a county board of health, such rights and such duties may be exercised or executed by the committees of public health or health officers, respectively, of said boards as their legal and accredited agents.



Section 22-12-4 - Proclamation of quarantine by Governor.

The Governor, whenever he deems it necessary, or the State Board of Health, shall proclaim quarantine, and when proclaimed, said Board of Health shall enforce such quarantine under such regulations as may, from time to time, be prescribed.



Section 22-12-5 - Amendment of regulations and changes of territory.

When proclamation of quarantine has been issued by the Governor, the State Health Officer may, subject to the approval of the State Board of Health, amend the regulations originally adopted and may add to, or take from, the territory under quarantine, provided he reports to the Governor all amendments and changes made, together with the reasons therefor.



Section 22-12-6 - Investigations; quarantine pending investigations.

The State Health Officer, or any representative designated by him, may go into any place in this state for the purpose of making such investigations as shall determine the necessity for quarantine. Quarantine may be established, pending such investigation, upon authentic information of the existence of a quarantinable disease at any place from which such disease is likely to invade the state, or any portion thereof.



Section 22-12-7 - Refusal of investigation by authorities outside state.

Should permission for such investigation into the nature of the disease as is provided for in this chapter be refused by the authorities of any place outside of this state, such refusal will constitute ground for declaring quarantine against such place.



Section 22-12-9 - Duty of vessel master ordered to perform quarantine.

The master of any vessel, ordered to perform quarantine, must deliver, to the officer appointed to see it performed, his bill of health and manifest, logbook and journal; if he fails to do, or to repair, in proper time after notice, to the quarantine ground or departs thence without authority, he must, on conviction, be fined not less than $200.00.



Section 22-12-10 - Unauthorized removal of vessel from quarantine.

Any master or other person in charge of a vessel in quarantine who shall remove or take, or who shall aid or procure to be removed or taken, such vessel from quarantine before she is given pratique is guilty of a misdemeanor and must, on conviction, be punished accordingly.



Section 22-12-11 - Violation of regulations as to arriving vessels.

Any person who violates the regulations prescribed by the corporate authorities of any town or city or by the county commissioner of any county in relation to vessels arriving in the harbor or in the vicinity of such town or city, after notice thereof has been given for five days in some newspaper printed in such town or city or, when there is none, by notice posted up at some public place therein for the same length of time, must, on conviction, be fined not less than $50.00.



Section 22-12-12 - Proclamation of quarantine in county, city, or town.

Upon the recommendation of the board of health of a county, and subject to the approval of the State Board of Health, quarantine may be proclaimed for a county by the probate judge thereof or, in case of his inability to act, then, by the presiding officer of the county commission and for an incorporated city or town by the mayor or chief executive officer thereof. In case of emergency, quarantine may be proclaimed by said officers without such recommendations, subject, however, to approval, modification or withdrawal by the board of health of the county.



Section 22-12-13 - Enforcement of local quarantine.

When quarantine has been proclaimed for a county, incorporated city or town in accordance with the provisions of this chapter, its enforcement shall be entrusted to the health officer of the county, city or town, respectively, the administration of any one or all of whom shall be subject to the approval of the board of health of the county.



Section 22-12-14 - Quarantine of infected portions of county - Establishment.

When a contagious or infectious disease of quarantinable nature exists in a part of a county, the remainder of the county, and any incorporated city or town therein, may establish quarantine against the infected portion or portions of the county in accordance with the following provisions:

(1) If a majority of the committee of public health, acting for the board of health of the county, reside in the uninfected portion of the county, such majority shall have the power of the full committee, as defined in the Sections 22-12-12 and 22-12-13; or

(2) If, however, a majority of the said committee reside in the infected portion of the county, then said committee can no longer act, and in that event, the uninfected portion of the county may establish quarantine as follows:

a. The judge of probate, the presiding officer or any two members of the county commission if they, or either, reside in the uninfected portion of the county, may issue, in the order named and upon the recommendation of the county health officer in case he resides in the uninfected portion of the county or, in default of such residence or on account of his absence from the county, then, without such recommendation, a proclamation of quarantine against the infected portions of the county, subject to approval or modification by the State Board of Health; and

b. Likewise, the Mayor or Chief Executive Officer of any incorporated city or town in the uninfected portion of the county may issue, on the recommendation of the health officer of his city or town or, in the absence of such officer, then, without such recommendation, a proclamation of quarantine against the infected portion of the county, subject to approval or modification by the State Board of Health.



Section 22-12-15 - Quarantine of infected portions of county - Enforcement.

A proclamation of quarantine issued in accordance with the provisions of Section 22-12-14 by the judge of probate, the presiding officer or any two members of the county commission for the protection of a portion of a county shall be enforced by the health officer of the county, provided he resides in the uninfected portion of the county, but in case he does not so reside, or in the event of his absence or disability, then such proclamation shall be enforced in such way as the officer issuing the same may direct. A proclamation of quarantine issued by the Mayor or Chief Executive Officer of any incorporated city or town in accordance with the provisions of Section 22-12-14 shall be enforced by the health officer of the city or town and, in case of his absence or disability, then, in such way as the officer issuing the proclamation may direct.



Section 22-12-16 - Expense of enforcing local quarantine.

The expense of enforcing any quarantine for a county, or for a portion thereof, as provided for in Sections 22-12-12 through 22-12-15, shall be defrayed by the county commission of the county; that incurred in conducting a quarantine for an incorporated city or town shall be defrayed by the authorities of the city or town declaring quarantine.



Section 22-12-17 - Report of local quarantine to state.

Every quarantine declared or established by the authority of any county, incorporated city or town in this state, together with the regulations prescribed thereunder, shall forthwith be reported to the State Health Officer by the health officer of the county, city or town establishing or conducting such quarantine.



Section 22-12-18 - Quarantine of person coming from infected place.

Any person, coming into a city or town by land from a place infected with a contagious disease, may be compelled to perform quarantine by the health officer and restrained from traveling until discharged; and any person thus restrained, traveling before he is discharged must, on conviction, be fined not less than $100.00.



Section 22-12-19 - Establishment of place of detention.

The authorities of any incorporated city or town may establish a place of detention for persons who may come from territory under quarantine by such incorporated city or town; but if the place selected is without the limits of the town or city, the assent of the county commission in which such place is located must be obtained.



Section 22-12-20 - Attempted escapes and escapes from detention.

Should a person who has been legally placed in detention by a county health officer or quarantine officer attempt to make his escape, such person may be forcibly detained or, should such person make his escape, complaint, on oath, may be made before the judge of probate or a judge of the circuit, district or municipal court of the county or municipality where the escape or attempted escape occurs, by the county health officer or quarantine officer, whereupon such judge of probate or the judge of the circuit, district or municipal court to which such complaint was made, shall issue a warrant authorizing a sheriff, bonded constable or other lawful officer to arrest such person and return him to detention.



Section 22-12-21 - Supervision of public conveyances affected by quarantine; refusal of freight, etc.

During the existence of quarantine, state or local, the supervision of trains, buses, aircraft and watercraft affected by such quarantine shall be placed under the State Board of Health; and the quarantine authorities of any county, incorporated city, or town traversed by such roads or which such aircraft or watercraft may enter may decline to receive freight, mail or express matter from a place infected with a quarantinable disease, of which refusal the said authorities must give the State Health Officer immediate notice.



Section 22-12-22 - Transportation of person or thing in violation of quarantine.

Any person, conductor, captain, agent or manager, operating either for himself or for a corporation a railroad, watercraft or other conveyance for the transportation of passengers or freight, who shall knowingly transport any person or thing in violation of the provisions of this chapter, shall be guilty of a misdemeanor and, on conviction, shall be fined not less than $100.00 nor more than $500.00 for each offense.



Section 22-12-23 - Free rides on public transports for quarantine officers.

(a) Written authority to act as quarantine officer for this state, or for any county, incorporated city or town therein, conducting a quarantine approved by the executive officer of the State Board of Health, shall entitle the holder thereof to board any railroad train, passenger or freight, bus or watercraft in this state and ride thereon, free of cost, to such place or places as the discharge of his duties may demand.

(b) Any conductor of a railroad train, passenger or freight, or captain or other officer of a watercraft in this state who refuses to allow a quarantine officer to ride on train or watercraft, free of charge, shall be guilty of a misdemeanor and, on conviction, shall be fined not less than $50.00 nor more than $100.00 for each offense.



Section 22-12-24 - Passing of quarantine lines by state quarantine officers and guards.

All state quarantine officers and guards, upon presentation of such credentials and compliance with such regulations as may be prescribed by the State Board of Health, shall be permitted to pass all quarantine lines established by county, city or town authority.



Section 22-12-26 - Arrests without warrants.

Any legal quarantine officer or guard may, without warrant, arrest a person who attempts to violate a quarantine regulation and carry such person either to a designated place of detention or before an officer having jurisdiction of such offense.



Section 22-12-29 - Affidavits by persons desiring to enter or remain in certain places.

(a) Any person who makes affidavit before a quarantine officer or guard, engaged in enforcing quarantine for the protection of a place which said person wishes to enter, and who furnishes such other evidence as may be prescribed by the State Board of Health that he has not, since the appearance of a quarantinable disease then existing, been in any place against which quarantine has been legally proclaimed shall be permitted to enter, or remain in, the place to which he desires to go. Any person who has been in a place then under quarantine, by the authority of the state or by that of a county, city or town with the approval of the State Board of Health, and who has since complied with the requirements as to detention and disinfection, one or both, prescribed or approved by the State Board of Health and who shall make affidavit thereto and furnish such other evidence thereof as said board may prescribe or demand shall be permitted to enter or remain in any place in this state.

(b) Any quarantine officer or guard or other person who violates the provisions of this section shall be guilty of a misdemeanor and, on conviction, shall be fined not less than $50.00 nor more than $100.00 for each offense.






Chapter 12A - PERINATAL HEALTH CARE.

Section 22-12A-1 - Short title.

This chapter may be cited as the Alabama Perinatal Health Act.



Section 22-12A-2 - Legislative intent; "perinatal" defined.

(a) It is the legislative intent to effect a program in this state of:

(1) Perinatal care in order to reduce infant mortality and handicapping conditions;

(2) Administering such policy by supporting quality perinatal care at the most appropriate level in the closest proximity to the patients' residences and based on the levels of care concept of regionalization; and

(3) Encouraging the closest cooperation between various state and local agencies and private health care services in providing high quality, low cost prevention oriented perinatal care, including optional educational programs.

(b) For the purposes of this chapter, the word "perinatal" shall include that period from conception to one year post delivery.



Section 22-12A-3 - Plan to reduce infant mortality and handicapping conditions; procedure, contents, etc.

The Bureau of Maternal and Child Health under the direction of the State Board of Health shall, in coordination with the State Health Planning and Development Agency, the State Health Coordinating Council, the Alabama Council on Maternal and Infant Health and the regional and State Perinatal Advisory Committees, annually prepare a plan, consistent with the legislative intent of Section 22-12A-2, to reduce infant mortality and handicapping conditions to be presented to legislative health and finance committees prior to each regular session of the Legislature. Such a plan shall include: primary care, hospital and prenatal; secondary and tertiary levels of care both in hospital and on an out-patient basis; transportation of patients for medical services and care and follow-up and evaluation of infants through the first year of life; and optional educational programs, including pupils in schools at appropriate ages, for good perinatal care covered pursuant to the provisions of this chapter. All recommendations for expenditure of funds shall be in accord with provisions of this plan.



Section 22-12A-4 - Bureau of Maternal and Child Health to develop priorities, guidelines, etc.

The Bureau of Maternal and Child Health under the direction of the State Board of Health, and the State Perinatal Advisory Committee representing the regional perinatal advisory committees, shall develop priorities, guidelines and administrative procedures for the expenditures of funds therefor. Such priorities, guidelines and procedures shall be subject to the approval of the State Board of Health.



Section 22-12A-5 - Bureau to present report to legislative committee; public health funds not to be used.

The Bureau of Maternal and Child Health under the direction of the State Board of Health shall annually present a progress report dealing with infant mortality and handicapping conditions to the Legislative Health and Finance Committees prior to each regular session of the Legislature. No funds of the State Department of Public Health shall be used for the cost of any reports or any function of any of the committees named in Section 22-12A-3.



Section 22-12A-6 - Use of funds generally.

Available funds will be expended in each geographic area based on provisions within the plan developed in accordance with Section 22-12A-3. Funds when available will be used to support medical care and transportation for women and infants at high risk for infant mortality or major handicapping conditions who are unable to pay for appropriate care. Funds will only be used to provide prenatal care, transportation, hospital care for high risk mothers and infants, outpatient care in the first year of life and educational services to improve such care, including optional educational programs, for pupils in schools at appropriate ages but subject to review and approval by the local school boards involved on an annual basis.






Chapter 12B - MOTHERS AND BABIES INDIGENT CARE TRUST FUND.

Section 22-12B-1 - Established; purpose.

There is hereby established the Alabama Mothers and Babies Indigent Care Trust Fund in the State Treasury for the purpose of providing for expansion of medical services available to needy pregnant women and children under the Medicaid Program through implementation of Section 9401 of the Omnibus Budget Reconciliation Act of 1986 (Pub. L. 99-509) and for other expansions of the Medicaid Program which are or become feasible.



Section 22-12B-2 - Board established; composition; meetings; powers.

There is hereby established the Alabama Mothers and Babies Indigent Care Trust Board to administer said fund. The board shall consist of the Governor, who shall serve as ex officio chairman, the commissioner of the Alabama Medicaid Agency, the Finance Director and the State Health Officer. The board shall meet as necessary to carry out its duties, upon three days' notice to all board members. The board shall have the power to transfer moneys from the trust fund to the Alabama Medicaid Agency to carry out the purposes, intent and provisions of this chapter. The Medicaid Agency may accept unconditional and unrestricted transfers of such moneys. The existence or availability of this trust fund shall not reduce appropriations from the State General Fund.



Section 22-12B-3 - Sources of funding.

The source of funding for moneys to be received by the Alabama Mothers and Babies Indigent Care Trust Fund shall include, without limitation, grants, appropriations, contributions, and donations. For the purposes of this chapter, political subdivisions may appropriate moneys directly to the trust fund. Any such grants, appropriations, contributions, and donations are hereby appropriated and allocated to the Alabama Mothers and Babies Indigent Care Trust Fund Board, at the time of the receipt of the grant, contribution or donation, or at the effective date of the legislation making the appropriation.



Section 22-12B-4 - Unobligated fund balance shall automatically carry forward into succeeding fiscal year.

Any unobligated balance in the Alabama Mothers and Babies Indigent Care Trust Fund shall not revert to the General Fund at the end of any state fiscal year but shall be automatically carried forward into each succeeding state fiscal year in said trust fund. The moneys in such fund shall be disbursed under the authority of the Alabama Mothers and Babies Indigent Care Trust Fund Board and shall be used exclusively on behalf of persons eligible under the Alabama Medicaid Program.






Chapter 12C - ADMINISTRATION OF WOMEN, INFANTS, AND CHILDREN PROGRAM.

Section 22-12C-1 - Definitions.

For the purpose of this chapter, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) LOCAL AGENCY. A private, nonprofit health agency that provides program services in a designated area by written agreement with the State Board of Health.

(2) PARTICIPANT. A certified pregnant, postpartum, or breastfeeding woman, infant, or a child who is receiving supplemental food or a food instrument under the WIC Program.

(3) PERSON. Any individual, partnership, limited partnership, corporation, association, firm, trust, estate, or any other legal entity.

(4) STATE BOARD OF HEALTH. The State Department of Public Health.

(5) VENDORS. The individual, partnership, limited partnership, or corporation authorized by the State Board of Health.

(6) WIC PROGRAM. The United States Department of Agriculture Food and Nutrition Service Special Supplemental Food Program for Women, Infants, and Children.



Section 22-12C-2 - Adoption of rules; application of Alabama Administrative Procedure Act.

(a) The State Board of Health may promulgate and adopt rules it deems necessary to carry out its responsibilities under this chapter and under relevant federal laws and regulations pursuant to the Alabama Administrative Procedure Act (§41-22-1, et seq.). The rules shall have the force and effect of law and shall include, but not be limited to, an administrative appeal process for vendors subject to sanctions under this chapter and the rules promulgated pursuant to this chapter.

(b) The Alabama Administrative Procedure Act shall apply to all administrative rules and procedures of the board under this chapter, except that in case of conflict between the Alabama Administrative Procedure Act and this chapter, this chapter shall control. The Alabama Administrative Procedure Act shall not apply to the adoption of any rule required by federal law in which the board is precluded from exercising any discretion.



Section 22-12C-3 - Procedures for investigations, sanctions, penalties and contract terminations.

The State Board of Health may establish procedures for investigations, sanctions, penalties, and contract terminations for private nonprofit local agencies, WIC Program food vendors, suppliers, distributors, wholesalers, manufacturers, or participants in accordance with relevant federal regulations.



Section 22-12C-4 - Collection of erroneously paid moneys; collection costs recoverable.

(a) The State Board of Health may recover moneys erroneously paid to private nonprofit local agencies, WIC Program food vendors, suppliers, distributors, wholesalers, manufacturers, or participants.

(b) The board may file an action in any district or circuit court to collect the sum upon refusal to pay by any entity or individual stated in subsection (a). The board is also authorized to collect the costs of court plus reasonable attorneys' fees in the collection of these costs.



Section 22-12C-5 - Probation or civil monetary penalties for food vendors; mitigation or settlement of adverse action.

(a) The State Board of Health may establish procedures to administer probation or civil monetary penalties, or both, to WIC Program food vendors. If probation is imposed, the vendor shall be informed that any violation of the WIC Program during the probationary period shall result in the implementation of the original proposed sanction. A civil monetary penalty shall be determined by the vendor's average monthly redemption of WIC Program food instruments for the 12-month period ending with the month immediately preceding that month during which the vendor was charged with the violation. The average monthly redemption figure will be multiplied by 5 percent. The product of this calculation shall be multiplied by the number of months for which the vendor would have been disqualified under the sanctions for which the vendor was charged. Consideration shall also be given as to the ability of the vendor to pay. The total civil monetary penalty shall not exceed $10,000 for any vendor.

(b) The board, through its authorized representative including the WIC Program Director, the administrative hearing officer, or other persons as designated by the State Health Officer may mitigate or settle any adverse action under this chapter that it considers advantageous to the WIC Program prior to, at, or subsequent to an administrative hearing under the Alabama Administrative Procedure Act.



Section 22-12C-6 - Designated account for monetary penalties or overcharges collected; expenditure of sums.

(a) A civil monetary penalty or overcharge collected by the State Board of Health shall be deposited in a dedicated account designated by the board to be used in the administration of the WIC Program.

(b) A civil penalty or overcharge collected under this chapter shall not revert to the State General Fund, but shall remain in the account designated under subsection (a) and is continuously appropriated to the State Board of Health; however the expenditure of said sums so appropriated shall be budgeted and allotted pursuant to the Budget Management Act and Article 4 of Chapter 4 of Title 41.



Section 22-12C-7 - Fraud or abuse as a misdemeanor; fraud defined.

(a) Any person who obtains WIC Program benefits for himself or herself or for another by fraud or abuse or anyone who otherwise defrauds or abuses the WIC Program shall be guilty of a Class A misdemeanor, and, upon conviction, shall be punished as prescribed by law. Fraud or abuse is defined as:

(1) Fraudulently reporting of income to receive benefits.

(2) Receiving benefits for services from two or more clinics at the same time.

(3) Selling, trading, or giving away supplies, medications, food, or food instruments issued by the program.

(4) Accepting cash from vendors.

(5) Using food instruments as payment of any debt.

(6) Unauthorized altering of food instruments.

(7) Redeeming food instruments reported lost, stolen, or destroyed.

(8) Purchasing non-food items with food instruments.

(9) Returning WIC Program foods for credit or cash.

(10) Providing cash or credit in place of authorized foods.

(11) Substitution of non-food items for listed foods.

(12) Providing less foods than is specified on a food instrument and requesting full payment for the specified amount.

(13) Charging WIC Program participants more for foods than other customers are charged.

(14) Receiving, accepting, buying, taking by way of trade or barter, or otherwise unlawfully possessing WIC Program food instruments or WIC Program foods.

(b) A second or subsequent conviction of fraud or abuse of the WIC Program shall be a Class B felony, and, upon conviction, shall be punished as prescribed by law.



Section 22-12C-8 - Appeal of adverse action; conflict with federal law.

A decision of the State Board of Health imposing any adverse action may be appealed pursuant to the Alabama Administrative Procedure Act. If there is a conflict between the provisions relating to penalties and the conduct of administrative hearings under this chapter and federal law, the federal law shall prevail.



Section 22-12C-9 - Cumulation of penalties.

The administrative, civil, and criminal remedies and penalties in this chapter are cumulative, and the use by the State Board of Health of one remedy shall not preclude the use by the board of any other remedy based upon the same incident or occurrence.






Chapter 12D - OFFICE OF WOMEN'S HEALTH.

Section 22-12D-1 - Office established; purposes.

(a) The Office of Women's Health is established within the Alabama Department of Public Health for the following purposes:

(1) To educate the public and be an advocate for women's health by requesting that the State Department of Public Health, either on its own or in partnership with other entities, establish appropriate forums, programs, or initiatives designed to educate the public regarding women's health, with an emphasis on preventive health and healthy lifestyles.

(2) To assist the State Health Officer in identifying, coordinating, and establishing priorities for programs, services, and resources the state should provide for women's health issues and concerns relating to the reproductive, menopausal, and postmenopausal phases of a woman's life, with an emphasis on postmenopausal health.

(3) To serve as a clearinghouse and resource for information regarding women's health data, strategies, services, and programs that address women's health issues, including, but not limited to, all of the following:

a. Diseases that significantly impact women, including heart disease, cancer, hypertension, diabetes, and osteoporosis.

b. Mental health.

c. Substance abuse.

d. Sexually transmitted diseases.

e. Sexual assault and domestic violence.

(4) To collect, classify, and analyze relevant research information and data concerning women's health conducted or compiled by either of the following:

a. The State Department of Public Health.

b. Other entities in collaboration with the State Department of Public Health.

(5) To provide interested persons with information regarding the research results, except as prohibited by law.

(6) To develop and recommend funding and program activities for educating the public on women's health initiatives and information, including the following:

a. Health needs throughout an Alabama woman's life.

b. Diseases that significantly affect Alabama women, including heart disease, cancer, and osteoporosis.

c. Access to health care for Alabama women.

d. Poverty and women's health in Alabama.

e. The leading causes of morbidity and mortality for Alabama women.

f. Special health concerns of minority women.

(7) To seek funding from private or governmental entities to carry out the purposes of this chapter.

(8) To prepare materials for publication and dissemination to the public on women's health.

(9) To conduct public educational forums in Alabama to raise public awareness and to educate citizens about women's health programs, issues, and services.

(10) To coordinate the activities and programs of the Office of Women's Health with other entities that focus on women's health or women's issues.

(11) To provide that the State Health Officer, within his or her annual report to the Governor and the Legislature, shall include information regarding the successes of the programs of the Office of Women's Health, priorities and services needed for women's health in Alabama, and areas for improvement.

(b) The Office of Women's Health will not advocate, promote or otherwise advance abortion or abortifacients.



Section 22-12D-2 - Financial contributions.

The Alabama Department of Public Health may seek and accept financial contributions from corporations, limited liability corporations, partnerships, individuals, and other private entities for use by the Office of Women's Health.



Section 22-12D-3 - Appointment of personnel.

The State Health Officer shall appoint personnel to staff the Office of Women's Health including an individual who shall serve as the director of the office, in accordance with departmental and State Personnel Department rules and regulations.



Section 22-12D-4 - Steering Committee on Women's Health.

(a) There shall be a steering committee called the Steering Committee on Women's Health that shall serve in an advisory capacity to the State Health Officer and the Director of the Office of Women's Health. The membership of the committee shall include all of the following:

(1) Three physicians appointed by the Medical Association of the State of Alabama.

(2) Three nurses appointed by the Alabama State Nurses Association.

(3) Three pharmacists appointed by the Alabama Pharmaceutical Association.

(4) Three employers appointed by the Business Council of Alabama.

(5) Three consumers, one appointed by the Governor, one appointed by the Lieutenant Governor, and one by the Speaker of the House.

(6) Three members appointed by the Alabama Hospital Association.

(7) Three registered dietitians appointed by the Alabama Dietetic Association.

The members of the steering committee shall serve two-year terms of office with the exception of the initial committee on which one appointee from each group specified above shall serve a three-year term and one member from each group specified above will serve a one-year term. The steering committee shall be comprised of persons with an expertise in and knowledge of women's health issues in Alabama.

The Steering Committee shall reflect the racial, ethnic, gender, urban/rural, and economic diversity of the state.

(b) The State Health Officer shall:

(1) Appoint a chair for the steering committee from the committee membership.

(2) Establish the policies and procedures under which the steering committee operates.

(3) Ensure that the steering committee will meet quarterly.



Section 22-12D-5 - Funding.

The provisions of this chapter shall be carried out to the extent that funds are available.






Chapter 13 - CANCER.

Article 1 - General Provisions.

Section 22-13-1 - Plan for care of indigents; designation of cancer units.

Repealed by Act 2015-70 effective April 21, 2015.



Section 22-13-3 - Educational plan.

The State Board of Health, in collaboration with the Committee on Cancer Control of the Medical Association of the State of Alabama and other agencies, shall formulate and put into effect an educational plan for the purpose of preventing cancer throughout the State of Alabama, and for the purpose of aiding in the early diagnosis of cancer and for the purpose of informing hospitals and cancer patients of the proper treatment.



Section 22-13-4 - Educational campaign.

The board shall conduct an educational campaign relative to the importance of the early diagnosis of cancer. The State Health Officer shall publish an annual statistical report reviewing accomplishments under this article. The campaign shall be conducted through the churches, the schools, and civic organizations, the print and electronic media, platform speaking, and any other available means of publicity.



Section 22-13-5 - Annual program for early diagnosis of cancer.

The State Board of Health may, in its discretion, provide for such an annual program for the early diagnosis of cancer for residents of this state as, in its judgment, is practicable.



Section 22-13-13 - Payment of expenses.

The expenses incurred in, and the cost of carrying out, the provisions of this article shall be paid out of the appropriation made to the State Health Department for that purpose.






Article 2 - Alabama Statewide Cancer Registry.

Section 22-13-30 - Short title.

This article shall be known and may be cited as the "Alabama Statewide Cancer Registry Act."



Section 22-13-31 - Registry established; reporting of confirmed cases.

(a) There is hereby established within the Department of Public Health the Alabama Statewide Cancer Registry for the purpose of providing accurate and up-to-date information about cancer or benign brain-related tumors in Alabama and facilitating the evaluation and improvement of cancer or benign brain-related tumor prevention, screening, diagnosis, therapy, rehabilitation, and community care activities for the citizens of Alabama. The State Committee of Public Health shall adopt rules necessary to effect the purposes of this article, including the data to be reported, and the effective date after which reporting shall be required. For the purposes of this article, cancer means all malignant neoplasms, regardless of the tissue of origin, including malignant lymphoma, Hodgkin's disease, and leukemia, but excluding basal cell and squamous cell carcinoma of the skin and carcinoma in situ of the cervix.

(b) All cases of confirmed cancer or benign brain-related tumor diagnosed or treated in the state are to be reported to the State Health Department. For the purposes of this article, confirmed cancer or benign brain-related tumor means the best evidence available for determining the nature of the neoplasms.

(c) The State Health Officer shall establish a training program to include instruction on the manner in which data are to be reported and shall be available to personnel of all reporting sources. A quality control program for cancer data shall be instituted to ensure the quality of data submitted.



Section 22-13-32 - Monthly reports; further information to be provided upon request.

(a) Each case of confirmed cancer or benign brain-related tumor shall be reported within 180 days of admission or diagnosis in the manner prescribed by rule. Reports are to be submitted on a monthly basis.

(b) Any further demographic, diagnostic, treatment, or follow-up information shall be provided upon request by the State Health Officer concerning any person now or formerly receiving services, or diagnosed as having or having had a malignant neoplasm or benign brain-related tumor. The State Health Officer or his or her authorized representative shall be permitted access to all records, including death certificates, which would identify confirmed cases of cancer or benign brain-related tumor or would establish characteristics of the cancer or benign brain-related tumor, treatment of the cancer or benign brain-related tumor, or medical status of any identified cancer or benign brain-related tumor patient.



Section 22-13-33 - Information to be confidential.

(a) All information reported pursuant to this article shall be confidential and privileged.

(b) The State Health Officer shall take strict measures to ensure that all identifying information is kept confidential, except as otherwise provided in this article.

(c) Cancer or benign brain-related tumor information may be provided to researchers or research institutions, or both, in connection with cancer or benign brain-related tumor morbidity and mortality studies upon appropriate review by the State Health Officer. All identifying information regarding an individual patient, health care provider, or health care facility contained in records of interviews, written reports, and statements procured by the State Health Officer or by any other person, agency, or organization acting jointly with the State Health Officer in connection with these studies shall be confidential and privileged and shall be used solely for the purposes of the study. Nothing in this article shall prevent the State Health Officer from publishing statistical compilations relating to morbidity and mortality studies which do not identify individual cases or sources of information.

(d) Information collected under this article is not subject to disclosure under Section 36-12-40.



Section 22-13-34 - State Health Officer authorized to enter into agreements to exchange confidential information with other cancer registries and to furnish confidential information to other states, cancer registries, etc.

(a) The State Health Officer may enter into agreements to exchange confidential information with other cancer registries to obtain complete reports of Alabama residents diagnosed or treated in other states and to provide information to other states regarding their residents diagnosed or treated in Alabama.

(b) The State Health Officer may furnish confidential information to other states' cancer registries, federal cancer control agencies, or health researchers in order to collaborate in a national cancer registry or to collaborate in cancer control and prevention research studies.



Section 22-13-35 - Liability under article.

(a) No person shall have any claim or cause of action against the State of Alabama, or its political subdivisions, or any individual arising out of any acts or omissions which occurred under the provisions of this article, if the state, political subdivisions, or individual is in compliance with this article.

(b) No person shall have any claim or cause of action against any person, or the employer or employee of any person, who participates in good faith in the reporting or receiving, or both, of cancer registry data or data for cancer or benign brain-related tumor morbidity or mortality studies in accordance with this article.

(c) No license of a health care facility or health care provider may be denied, suspended, or revoked for the good faith disclosure of confidential or privileged information in the reporting of cancer registry data or data for cancer or benign brain-related tumor morbidity or mortality studies in accordance with this article.

(d) No license of a health care facility or health care provider may be denied, suspended, or revoked for the failure to disclose confidential or privileged information in the reporting of cancer or benign brain-related tumor registry data or data for cancer or benign brain-related tumor morbidity or mortality studies.

(e) Nothing in this article shall be construed to apply to the unauthorized disclosure of confidential or privileged information when that disclosure is due to gross negligence or wanton or willful misconduct.






Article 3 - Breast, Cervical, and Colorectal Cancer Awareness.

Section 22-13-50 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) BOARD. The State Board of Health.

(2) DEPARTMENT. The Alabama Department of Public Health.



Section 22-13-51 - Establishment and purpose of programs.

The department shall establish programs for breast, cervical, and colorectal cancer awareness for the following purposes:

(1) Reducing morbidity and mortality from breast, cervical, and colorectal cancer through prevention, early detection, and treatment.

(2) Making breast, cervical, and colorectal cancer screening services available to underserved and uninsured individuals throughout the state, especially those whose economic circumstances or geographic locations limit access to screening facilities.

(3) Raising public awareness about breast, cervical, and colorectal cancer.

(4) Collecting, classifying, and analyzing relevant research information and data concerning breast, cervical, and colorectal cancer.

(5) Serving as a resource for information regarding breast, cervical, and colorectal cancer.



Section 22-13-52 - Operation of programs; referral services.

The services provided pursuant to this article may be undertaken by private contracts or operated by the department, or both. The department may also provide referral services for the benefit of individuals for whom further examination or treatment is indicated by cancer screenings.



Section 22-13-53 - Funding; federal waiver.

(a) The department shall distribute funding allocated to it for providing and administering services pursuant to this article. The department may seek any federal waiver that may be necessary to maximize funds from the federal government to implement the purposes of this article.

(b) The department may seek any federal waiver that may be necessary for activities related to the purposes of this article.



Section 22-13-54 - Administration of article.

The board shall establish such rules, guidelines, policies, and protocols as may be necessary to implement and administer this article.



Section 22-13-55 - Implementation of article.

This article shall be implemented only to the extent that sufficient funds are made available for its implementation and administration.






Article 4 - Breast Cancer Education and Coverage.

Section 22-13-70 - Standardized summary of treatment methods, reconstruction options, and availability of coverage.

(a) The Alabama Department of Public Health shall develop a standardized written summary, in plain nontechnical language, which shall contain all of the following:

(1) An explanation of the alternative medically viable methods of treating breast cancer including, but not limited to, hormonal, radiological, chemotherapeutic, or surgical treatments, or combinations thereof.

(2) Information on breast reconstructive surgery including, but not limited to, the use of breast implants, their side effects, risks, and other pertinent information to aid a person in deciding on a course of treatment.

(3) An explanation of the special provisions relating to mastectomy, lymph node dissection, lumpectomy, and breast reconstructive surgery coverage, and second opinion coverage, including out-of-network options, under the insurance law, Section 22-6-10, Section 22-6-11, and Chapter 50, Title 27, and suggest that patients undergoing such procedures check their health plans or insurance policies, or both, for the details of their coverage.

(4) Any other information the department deems necessary.

(b) The standardized written summary for alternative breast cancer treatments shall be provided by a physician to each person under his or her care who has been diagnosed to be afflicted with breast cancer upon diagnosis, or as soon thereafter as practicable. Hospitals that provide mastectomy surgery, lymph node dissection, or a lumpectomy shall also provide the information developed by the department.

(c) The summary shall be updated as is necessary.

(d) Nothing in this article shall be construed to create a cause of action for lack of informed consent. Nothing in this article shall be construed to establish a standard of care for physicians or otherwise modify, amend, or supersede any provision of the Alabama Medical Liability Act of 1987 or the Alabama Medical Liability Act of 1996, commencing with Section 6-5-540 et seq., or any amendment thereto, or any judicial interpretation thereof.



Section 22-13-71 - Mammography results, notification requirements; dense breast tissue.

(a) If the mammogram of a patient demonstrates dense breast tissue, the physician issuing the report of the mammography results shall provide notification to the patient that includes, but is not limited to, the following statement:

"Your mammogram shows that your breast tissue is dense. Dense breast tissue is very common and is not abnormal. However, dense breast tissue may make it harder to find cancer on a mammogram and may also be associated with an increased risk of breast cancer. This information about the result of your mammogram is given to you to raise your awareness. Use this information to talk to your doctor about your own risks for breast cancer. At that time, ask your doctor if more screening tests might be useful, based on your risk. A report of your results was sent to your physician."

(b) For the purposes of this section, dense breast tissue means heterogeneously dense or extremely dense tissue as defined in nationally recognized guidelines or systems for breast imaging reporting of mammography screening including, but not limited to, the breast imaging reporting and data system of the American College of Radiology, and any equivalent new terms, as such guidelines or systems are updated.









Chapter 13A - OSTEOPOROSIS PREVENTION AND TREATMENT EDUCATION ACT.

Section 22-13A-1 - Short title.

This chapter may be cited as the "Osteoporosis Prevention and Treatment Education Act of 1995."



Section 22-13A-2 - Legislative findings.

(a) The Legislature finds all of the following:

(1) Osteoporosis, a bone-thinning disease, is a major public health problem that poses a threat to the health and quality of life to as many as 25 million Americans.

(2) The 1.5 million fractures each year that result from osteoporosis cause pain, disability, immobility and social isolation, affecting quality of life and threatening the ability of people to live independently.

(3) Because osteoporosis progresses silently and without sensation over many years, and many cases remain undiagnosed, the first symptom of the disease is often a fracture, typically of the hip, spine, or wrist.

(4) One of two women and one of five men will suffer an osteoporotic fracture in their lifetime.

(5) A woman's risk of hip fracture is equal to her combined risk of breast, uterine, and ovarian cancer.

(6) The annual direct and indirect costs of osteoporosis to the health care system are estimated to be as high as eighteen billion dollars ($18,000,000,000) in 1993, and are expected to rise above sixty billion dollars ($60,000,000,000) by the year 2020.

(7) Since osteoporosis progresses silently and currently has no cure, prevention, early diagnosis, and treatment are keys to reducing the prevalence of and devastation from this disease.

(8) Although there exists a large quantity of public information about osteoporosis, it remains inadequately disseminated and not tailored to meet the needs of specific population groups.

(9) Most people, including physicians, health care providers, and government agencies, continue to lack knowledge in the prevention, detection, and treatment of the disease.

(10) Experts in the field of osteoporosis believe that with greater awareness of the value of prevention among medical experts, service providers, and the public, osteoporosis will be preventable and treatable in the future, thereby reducing the costs of long-term care.

(11) Osteoporosis is a multi-generational issue because building strong bones during youth and preserving them during adulthood may prevent fractures in later life.

(12) Educating the public and health care community throughout the state about this potentially devastating disease is of paramount importance and is in every respect in the public interest and to the benefit of all residents of the state.



Section 22-13A-3 - Purposes of chapter.

The purposes of this chapter are as follows:

(1) To create and foster a multi-generational, statewide program to promote public awareness and knowledge about the causes of osteoporosis, personal risk factors, the value of prevention and early detection, and the options available for treatment.

(2) To facilitate and enhance knowledge and understanding of osteoporosis by disseminating educational materials, information about research results, services, and strategies for prevention and treatment to patients, health professionals, and the public.

(3) To utilize educational and training resources and services that have been developed by organizations with appropriate expertise and knowledge of osteoporosis and to use available technical assistance.

(4) To evaluate existing osteoporosis services in the community and assess the need for improving the quality and accessibility of community-based services.

(5) To provide easy access to clear, complete, and accurate osteoporosis information and referral services.

(6) To educate and train service providers, health professionals, and physicians.

(7) To heighten awareness about the prevention, detection, and treatment of osteoporosis among state and local health and human service officials, health educators, and policy makers.

(8) To coordinate state programs and services to address the issue of osteoporosis.

(9) To promote the development of support groups for osteoporosis patients and their families and caregivers.

(10) To adequately fund these programs.

(11) To provide lasting improvements in the delivery of osteoporosis health care, thus providing patients with an improved quality of life and society with the containment of health care costs.



Section 22-13A-4 - Establishment and promotion of program; duties of officer; strategies for raising public awareness and educating consumers and professionals.

(a) The State Department of Health, hereinafter referred to as "the department," shall establish, promote, and maintain an osteoporosis prevention and treatment education program in order to raise public awareness, educate consumers, educate and train health professionals, teachers, and human service providers, and for other purposes.

(b) For purposes of administering this chapter, the State Health Officer shall do all of the following:

(1) Provide sufficient staff to implement the Osteoporosis Prevention and Treatment Education Program.

(2) Provide appropriate training for staff of the Osteoporosis Prevention and Treatment Education Program.

(3) Identify the appropriate entities to carry out the program.

(4) Base the program on the most up-to-date scientific information and findings.

(5) Work to improve the capacity of community-based services available to osteoporosis patients.

(6) Work with governmental offices, community and business leaders, community organizations, health care and human service providers, and national osteoporosis organizations to coordinate efforts and maximize state resources in the areas of prevention, education, and treatment of osteoporosis.

(7) Identify, and when appropriate, replicate or use successful osteoporosis programs and procure related materials and services from organizations with appropriate expertise and knowledge of osteoporosis.

(c) The department shall use, but is not limited to, the following strategies for raising public awareness on the causes and nature of osteoporosis, personal risk factors, value of prevention and early detection, and options for diagnosing and treating the disease:

(1) An outreach campaign utilizing print, radio, and television public service announcements, advertisements, posters, and other materials.

(2) Community forums.

(3) Health information and risk factor assessment at public events.

(4) Targeting at-risk populations.

(5) Providing reliable information to policy makers.

(6) Distributing information through county health departments, schools, area agencies on aging, employer wellness programs, physicians, hospitals and health maintenance organizations, women's groups, non-profit organizations, community-based organizations, and departmental regional offices.

(d) The department shall use, but is not limited to, the following strategies for educating consumers about risk factors, diet, and exercise, diagnostic procedures and their indications for use, risks, and benefits of drug therapies currently approved by the U.S. Food and Drug Administration, environmental safety and injury prevention, and the availability of diagnostic, treatment, and rehabilitation services:

(1) Identify and obtain educational materials including brochures and videotapes which translate accurately the latest scientific information on osteoporosis in easy-to-understand terms.

(2) Build a statewide capacity to provide information and referral on all aspects of osteoporosis, including educational materials and counseling.

(3) Establish state linkage with an existing toll-free hotline for consumers.

(4) Facilitate the development and maintenance of osteoporosis support groups.

(5) Conduct workshops and seminars for lay audiences.

(e) The department shall use, but is not limited to, the following strategies for educating physicians and health professionals and training community service providers on the most up-to-date, accurate scientific and medical information on osteoporosis prevention, diagnosis, and treatment, therapeutic decision-making, including guidelines for detecting and treating the disease in special populations, risks and benefits of medications, and research advances:

(1) Identify and obtain education materials for the professional which translates the latest scientific and medical information into clinical applications.

(2) Raise awareness among physicians and health and human services professionals as to the importance of osteoporosis prevention, early detection, treatment, and rehabilitation.

(3) Identify and use available curricula for training health and human service providers and community leaders on osteoporosis prevention, detection, and treatment.

(4) Provide workshops and seminars for in-depth professional development in the field of the care and management of the patient with osteoporosis.

(5) Conduct a statewide conference on osteoporosis at appropriate intervals.



Section 22-13A-5 - Needs assessment; list of services and providers.

(a) The department shall conduct a needs assessment to identify any or all of the following:

(1) Research being conducted within the state.

(2) Available technical assistance and educational materials and programs nationwide.

(3) The level of public and professional awareness about osteoporosis.

(4) The needs of osteoporosis patients, their families, and caregivers.

(5) Needs of health care providers, including physicians, nurses, managed care organizations, and other health care providers.

(6) The services available to the osteoporosis patient.

(7) Existence of osteoporosis treatment programs.

(8) Existence of osteoporosis support groups.

(9) Existence of rehabilitation services.

(10) The number and location of bone density testing equipment.

(b) Based on the needs assessment, the department shall develop and maintain a list of osteoporosis-related services and osteoporosis health care providers with specialization in services to prevent, diagnose, and treat osteoporosis. The list shall be disseminated with a description of diagnostic testing procedures, appropriate indications for their use, drug therapies currently approved by the United States Food and Drug Administration, and a cautionary statement about the current status of osteoporosis research, prevention, and treatment. Such a statement shall also indicate that the department does not license, certify, or in any way approve osteoporosis programs or centers in the state.



Section 22-13A-6 - Interagency Council on Osteoporosis.

(a) The department shall establish an Interagency Council on Osteoporosis. The State Health Officer, or his or her designee, shall chair the interagency council. The council shall have representatives from appropriate state departments and agencies, including, but not limited to, the entities with responsibility for aging, health care reform implementation, education, public welfare, and programs for women.

(b) The council shall be responsible for all of the following:

(1) Coordinate osteoporosis programs conducted by or through the department.

(2) Establish a mechanism for sharing information on osteoporosis among all officials and employees involved in carrying out osteoporosis-related programs.

(3) Review and coordinate the most promising areas of education, prevention, and treatment concerning osteoporosis.

(4) Assist the department and other offices in developing and coordinating plans for education and health promotion on osteoporosis.

(5) Establish mechanisms to use the results of research concerning osteoporosis in the development of relevant policies and programs.

(6) Prepare a report that describes educational initiatives on osteoporosis sponsored by the state and makes recommendations for new educational initiatives on osteoporosis, and transmit the report to the Legislature and make the report available to the public.



Section 22-13A-7 - Advisory Panel on Osteoporosis.

The Interagency Council on Osteoporosis shall establish and coordinate an Advisory Panel on Osteoporosis which shall provide non-governmental input regarding the Osteoporosis Prevention and Treatment Education Program. The membership of the panel shall include, but is not limited to, persons with osteoporosis, women's health organizations, public health educators, osteoporosis experts, providers of osteoporosis health care, persons knowledgeable in health promotion and education, and representatives of national osteoporosis organizations or their state or regional affiliates.



Section 22-13A-8 - Department authorized to replicate programs and enter into contracts with organizations with expertise.

(a) The department may replicate and use successful osteoporosis programs and enter into contracts and purchase materials or services, or both, from organizations with appropriate expertise and knowledge of osteoporosis for services and materials which may include any of the following:

(1) Educational information and materials on the causes, prevention, detection, treatment, and management of osteoporosis.

(2) Training of staff.

(3) Physician and health care professional education and training, and clinical conferences.

(4) Conference organization and staffing.

(5) Regional office development and staffing.

(6) Nominations for advisory panels.

(7) Support group development.

(8) Consultation.

(9) Resource library facilities.

(10) Training home health aides and nursing home personnel.

(11) Training teachers.

(b) The department may enter into an agreement to work with a national organization with expertise in osteoporosis to establish and staff offices of the organization in the state to implement parts of the osteoporosis program.



Section 22-13A-9 - State Health Officer authorized to accept grants, services, and property from entities; federal waivers.

(a) The State Health Officer may accept grants, services, and property from the federal government, foundations, organizations, medical schools, and other entities as may be available for the purposes of fulfilling the obligations of this program.

(b) The State Health Officer shall seek any federal waiver or waivers that may be necessary to maximize funds from the federal government to implement this program.



Section 22-13A-10 - Implementation of chapter only to extent funds made available.

The provisions of this chapter shall be implemented only to the extent sufficient funds are made available for implementation and administration.






Chapter 14 - RADIATION.

Article 1 - Regulation of Sources of Ionizing Radiation.

Section 22-14-1 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) BY-PRODUCT MATERIAL. Any radioactive material, except special nuclear material, yielded in, or made radioactive by, exposure to the radiation incident to the process of producing or utilizing special nuclear material.

(2) IONIZING RADIATION. Gamma rays and X rays; alpha and beta particles, high-speed electrons, neutrons, protons and other nuclear particles; but not sound or radio waves or visible, infrared or ultraviolet light.

(3) LICENSE - GENERAL AND SPECIFIC:

a. General License. A license effective, pursuant to regulations promulgated by the State Radiation Control Agency, without the filing of an application, to transfer, acquire, own, possess or use radiation producing machines or quantities of, or devices or equipment utilizing by-product, source, special nuclear materials or other radioactive material occurring naturally or produced artificially.

b. Specific License. A license, issued after application, to use, manufacture, produce, transfer, receive, acquire, own or possess radiation producing machines or quantities of, or devices or equipment utilizing by-product, source, special nuclear materials or other radioactive material occurring naturally or produced artificially.

(4) PERSON. Any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state or political subdivision or agency thereof and any legal successor, representative, agent or agency of the foregoing, other than the United States Nuclear Regulatory Commission, or any successor thereto, and other than federal government agencies licensed by the United States Nuclear Regulatory Commission, or any successor thereto.

(5) SOURCE MATERIAL.

a. Uranium, thorium or any other material which the Governor declares by order to be source material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such; or

b. Ores containing one or more of the foregoing materials in such concentration as the Governor declares by order to be source material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material in such concentration to be source material.

(6) SPECIAL NUCLEAR MATERIAL.

a. Plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235 and any other material which the Governor declares by order to be special nuclear material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such, but does not include source material; or

b. Any material artificially enriched by any of the foregoing, but does not include source material.



Section 22-14-2 - Declaration of policy.

It is the policy of the State of Alabama in furtherance of its responsibility to protect the public health and safety:

(1) To institute and maintain a regulatory program for sources of ionizing radiation so as to provide for:

a. Compatibility with the standards and regulatory programs of the federal government;

b. A single, effective system of regulation within the state; and

c. A system consonant insofar as possible with those of other states; and

(2) To institute and maintain a program to permit development and utilization of sources of ionizing radiation for peaceful purposes consistent with the health and safety of the public.



Section 22-14-3 - Purpose of article.

It is the purpose of this article to effectuate the policies set forth in Section 22-14-2 by providing for:

(1) A program of effective regulation of sources of ionizing radiation and machines and devices producing ionizing radiation for the protection of the occupational and public health and safety;

(2) A program to promote an orderly regulatory pattern within the state, among the states and between the Federal Government and the state and to facilitate intergovernmental cooperation with respect to use and regulation of sources of ionizing radiation to the end that duplication of regulation may be minimized;

(3) A program to establish procedures for assumption and performance of certain regulatory responsibilities with respect to by-product, source and special nuclear materials; and

(4) A program to permit maximum utilization of sources of ionizing radiation consistent with the health and safety of the public.



Section 22-14-4 - State Radiation Control Agency; director and powers and duties thereof.

(a) The State Board of Health is hereby designated as the State Radiation Control Agency, hereinafter referred to as the agency.

(b) The State Health Officer shall be director of the agency, hereinafter referred to as the director, who shall perform the functions vested in the agency pursuant to the provisions of this article.

(c) In accordance with the laws of the state, the agency may employ, compensate and prescribe the powers and duties of such personnel as may be necessary to carry out the provisions of this article.

(d) The agency shall, for the protection of the public health and safety:

(1) Develop and conduct programs for evaluation of hazards associated with use of sources of ionizing radiation;

(2) Develop programs with due regard for compatibility with federal programs for regulation of by-product, source and special nuclear materials;

(3) Formulate, adopt, promulgate and repeal codes, rules and regulations relating to control of sources of ionizing radiation with due regard for compatibility with the regulatory programs of the federal government;

(4) Issue such orders or modifications thereof as may be necessary in connection with proceedings under Section 22-14-6;

(5) Advise, consult and cooperate with other agencies of the state, the federal government, other states and interstate agencies, political subdivisions and with groups concerned with control of sources of ionizing radiation;

(6) Have the authority to accept and administer loans, grants or other funds or gifts, conditional or otherwise, in furtherance of its functions, from the federal government and from other sources, public or private;

(7) Encourage, participate in or conduct studies, investigations, training, research and demonstrations relating to control of sources of ionizing radiation; and

(8) Collect and disseminate information relating to control of sources of ionizing radiation, including:

a. Maintenance of a file of all license applications, issuances, denials, amendments, transfers, renewals, modifications, suspensions and revocations;

b. Maintenance of a file of registrants possessing sources of ionizing radiation requiring registration under the provisions of this article and any administrative or judicial action pertaining thereto;

c. Maintenance of a file of all rules and regulations relating to regulation of sources of ionizing radiation, pending or promulgated, and proceedings thereon; and

d. Maintenance of a file of registrants possessing X-ray machines or other machines and devices producing ionizing radiation.

(e) Commencing on February 25, 2014, the State Radiation Control Agency is no longer an enumerated agency subject to review by the Alabama Sunset Committee.



Section 22-14-5 - Radiation Advisory Board of Health.

Repealed by Act 2014-73, §4, effective February 25, 2014.



Section 22-14-6 - Licensing or registration of persons dealing with radioactive materials.

(a) The agency shall provide, by rule or regulation, for general or specific licensing of persons to receive, possess or transfer by-product, source, special nuclear materials, devices or equipment utilizing such materials, or any other radioactive materials occurring naturally or produced artificially. Such rule or regulation shall provide for amendment, suspension, or revocation of licenses and shall require that each applicant for licensure be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(b) The agency is authorized to require registration and inspection of persons dealing with ionizing radiation which does not require a specific license and may require compliance with specific safety standards to be promulgated by the agency.

(c) The agency is authorized to exempt certain sources of ionizing radiation or kinds of uses or users from the licensing or registration requirements set forth in this section when the agency makes a finding that the exemption of such sources of ionizing radiation or kinds of uses or users will not constitute a significant risk to the health and safety of the public.

(d) Any report of investigation or inspection or any information concerning trade secrets or secret industrial processes obtained under this article shall not be disclosed or opened to public inspection by the agency.

(e) Rules and regulations promulgated pursuant to this chapter may provide for recognition of other state or federal licenses as the agency may deem desirable, subject to such registration requirements as the agency may prescribe.

(f) It shall be unlawful for any person to use, manufacture, produce, knowingly transport, transfer, receive, acquire, own, or possess any source of ionizing radiation unless licensed by or registered with the agency in accordance with this article and the rules and regulations issued thereunder.



Section 22-14-7 - Right of entry and inspection.

The agency or its duly authorized representatives shall have the power to enter, at all reasonable times, upon any private or public property for the purpose of determining whether or not there is compliance with or violation of the provisions of this article, and rules and regulations issued thereunder, and the owner, occupant or person in charge of such property shall permit such entry and inspection, except that entry into areas under the jurisdiction of the federal government shall be effected only with the concurrence of the Federal Government or its duly designated representative.



Section 22-14-8 - Records and reports.

(a) The agency shall require each person who acquires, possesses or uses a source of ionizing radiation to maintain records relating to its receipt, storage, transfer or disposal and such other records as the agency may require, subject to exemptions as may be provided by rules or regulations.

(b) The agency shall require each person who possesses or uses a source of ionizing radiation to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by rules and regulations of the agency. Copies of these records and those required to be kept by subsection (a) of this section shall be submitted to the agency on request.

(c) The agency shall adopt reasonable regulations, compatible with those of the United States Nuclear Regulatory Commission, or any successor thereto, pertaining to reports of exposure of personnel. Such regulations shall require that reports of excess exposure be made to the individual exposed and to the agency and shall make provision for periodic and terminal reports to individuals for whom personnel monitoring is required.

(d) The provisions of this article shall not be construed to limit the kind or amount of radiation that may be intentionally applied to a person for diagnostic or therapeutic purposes by or under the direction of a licensed practitioner of the healing arts.



Section 22-14-9 - Agreements with federal government; effect thereof on federal license.

(a) The Governor, on behalf of this state, is authorized to enter into agreements with the federal government providing for discontinuance of certain of the federal government's responsibilities with respect to sources of ionizing radiation and the assumption thereof by this state.

(b) Any person who, on the effective date of an agreement under subsection (a) above, possesses a license issued by the federal government shall be deemed to possess the same pursuant to a license issued under this article, which shall expire either 90 days after receipt from the agency of a notice of expiration of such license or on the date of expiration specified in the federal license, whichever is earlier.



Section 22-14-10 - Cooperative agreements for inspections, etc.; training programs.

(a) The agency is authorized to enter into an agreement or agreements with the federal government, other states or interstate agencies whereby this state will perform, on a cooperative basis with the federal government, other states or interstate agencies, inspections or other functions relating to control of sources of ionizing radiation.

(b) The agency may institute training programs for the purpose of qualifying personnel to carry out the provisions of this chapter and may make said personnel available for participation in any program or programs of the federal government, other states or interstate agencies in furtherance of the purposes of this article.



Section 22-14-11 - Administrative action and judicial review.

(a) In any proceeding under this article:

(1) For the issuance or modification of rules and regulations relating to control or sources of ionizing radiation;

(2) For granting, suspending, revoking or amending any license; or

(3) For determining compliance with rules and regulations of the agency, the agency shall afford an opportunity for a hearing on the record upon the request of any person whose interest may be affected by the proceeding and shall admit any such person as a party to such proceeding.

(b) Whenever the agency finds that an emergency exists requiring immediate action to protect the public health and safety, the agency may, without notice or hearing, issue a regulation or order reciting the existence of such emergency and requiring that such action be taken as is necessary to meet the emergency. Notwithstanding any provision of this article, such regulation or order shall be effective immediately. Any person to whom such regulation or order is directed shall comply therewith immediately, but on application to the agency shall be afforded a hearing within 30 days. On the basis of such hearing, the emergency regulation or order shall be continued, modified or revoked within 30 days after such hearing.

(c) Any final order entered in any proceeding under subsections (a) and (b) of this section shall be subject to judicial review by the Circuit Court of Montgomery County in the manner prescribed for taking appeals from orders of the Alabama Public Service Commission as provided in Division 3 of Article 2 of Chapter 1 of Title 37 of this Code.



Section 22-14-12 - Orders enjoining or directing compliance.

Whenever, in the judgment of the agency, any person has engaged in, or is about to engage in, any acts or practices which constitute, or will constitute, a violation of any provision of this article, or any rule, regulation or order issued thereunder, and at the request of the agency, the Attorney General, or the district attorney under his direction, may make application to the circuit court for an order enjoining such acts or practices or for an order directing compliance, and upon a showing by the agency that such person has engaged, or is about to engage, in any such acts or practices, a permanent or preliminary injunction, temporary restraining order or other order may be granted.



Section 22-14-13 - Impounding of ionizing radiation sources.

The agency shall have the authority in the event of an emergency to impound or order the impounding of sources of ionizing radiation in the possession of any person who is not equipped to observe, or fails to observe, the provisions of this article, or any rules and regulations issued thereunder.



Section 22-14-14 - Penalty for violation of article or rules, regulations or orders; notice of possible liability for civil penalty; civil action by Attorney General; considerations affecting amount of civil penalty; maximum penalty on small businesses; payment of penalty.

(a) Any person who willfully violates any of the provisions of this article or rules, regulations or orders of the agency in effect pursuant thereto shall, upon conviction thereof, be punished by a fine not exceeding $1,000.00, or by imprisonment in the county jail or by a sentence to hard labor for the county not exceeding 12 months, or by both fine and imprisonment or hard labor.

(b) Any person who

(1) Violates any licensing provision of Section 22-14-4 or Section 22-14-6 or any rule, regulation, or order issued thereunder, or any term, condition, or limitation of any license issued thereunder, or

(2) Commits any violation for which a license may be revoked under Section 22-14-11, shall be subject to a civil penalty to be imposed by the State Radiation Control Agency not to exceed $10,000.00 for each such violation. If any violation is a continuing one, each day of such violation shall constitute a separate violation for the purpose of computing the applicable civil penalty. The State Radiation Control Agency shall have the power to compromise, mitigate, or remit such penalties.

(c) Whenever the State Radiation Control Agency has reason to believe that a person has become subject to the imposition of a civil penalty under the provisions of this section, it shall notify such person in writing:

(1) Setting forth the date(s), facts, and nature of each act or omission with which the person is charged,

(2) Specifically identifying the particular provision or provisions of the section, rule, or regulation, order, or license involved in the violation, and

(3) Advising of each penalty which the State Radiation Control Agency proposes to impose and its amount.

Such written notice shall be sent by registered mail by the State Radiation Control Agency to the last known address of such person. The person so notified shall be granted an opportunity to show in writing, within a reasonable period as the State Radiation Control Agency shall by regulation provide, why such penalty should not be imposed. The notice shall also advise such person that upon failure to pay the civil penalty subsequently determined by the State Radiation Control Agency, if any, the penalty may be collected by civil action.

(d) Upon the request of the director of the State Radiation Control Agency, the Attorney General is authorized to institute a civil action to collect a civil penalty imposed pursuant to this section. The Attorney General shall have the power to compromise, mitigate, or remit such civil penalties as are referred to him for collection.

(e) In determining the amount of civil penalty, the State Radiation Control Agency shall issue rules, regulations, or orders which consider:

(1) The class or types of licenses or vendors,

(2) The economic effect on the person,

(3) The severity of the violation,

(4) The compliance history of the person, and

(5) The person's responsiveness with corrective actions.

In addition to the above, for those persons who qualify as a small business pursuant to the laws relating to small business administration loans and nonprofit institutions, the maximum civil penalty stated in subsection (b) above shall be $1,000.00.

(f) All civil penalties, less any costs to the Attorney General's Office, shall be paid into the General Fund.



Section 22-14-15 - Effect of article on local ordinances.

Ordinances, resolutions or regulations, now or hereafter in effect, of the governing body of a municipality or county or board of health relating to by-product, source, special nuclear materials, other radioactive materials occurring naturally or produced artificially or machine-produced radiation, shall not be superseded by this article if such ordinances or regulations are, and continue to be, consistent with the provisions of this article, amendments thereto and rules and regulations thereunder; but the authority of the agency under this article shall be paramount to that of any county, city or town.



Section 22-14-16 - Non-consent of state to acquisition of land by federal government for disposal of nuclear waste.

Notwithstanding any law, order or regulation to the contrary, the State of Alabama does not consent to the acquisition by any agency, department or instrumentality of the United States of America by purchase, condemnation or otherwise of any land, building or other site within the State of Alabama for use of storing, depositing or dumping any nuclear spent fuel or any other radioactive material or waste, except for that nuclear spent fuel or radioactive material or waste that is generated or used in Alabama.






Article 1A - Regulation and Certification of Volume Reduction of Low-Level Radioactive Wastes.

Section 22-14-20 - Adoption of rules requiring generators of low-level radioactive waste to implement best management practices as condition of access to disposal facilities.

The State Radiation Control Agency shall develop and adopt rules which require generator of low-level radioactive waste to implement best management practices, including prevention, minimization, reduction, segregation, and hole-for-decay storage, as a condition of access to a low-level radioactive waste disposal facility licensed by the State Radiation Control Agency or by the appropriate authority of a state which has compacted with Alabama to dispose of low-level radioactive waste generated in Alabama.



Section 22-14-21 - Certification to another state or facility of compliance by facility with rules adopted under §22-14-20.

The State Radiation Control Agency shall determine and certify to another state or a facility, if requested by that state or facility, that a facility either does or does not comply with the rules issued pursuant to Section 22-14-20 based upon data, reports, and/or other information available to the agency.



Section 22-14-22 - Certification of facilities licensed only by federal government; request for inspection; inspection fee; failure to pay fee.

The State Radiation Control Agency may issue a certification for facilities licensed only by the federal government if it has sufficient data, reports, and/or other information to determine whether such a facility is complying with the rule specified in Section 22-14-20. Such facility may request the inspection by the staff of the State Radiation Control Agency of those activities related to the volume reduction of low-level radioactive waste. Such a facility shall pay a fee equal to 75 percent of the appropriate United States Nuclear Regulatory Commission's average cost per professional staff hour based upon the professional staff time spent in determining that a facility does or does not comply with the criteria adopted pursuant to Section 22-14-20. Failure to pay such inspection fee shall permit the State Radiation Control Agency to revoke or rescind any certifications issued. All such fees are to be paid into the Radiation Safety Fund.






Article 2 - Employee Background Investigations.

Section 22-14-30 - Inquiry into employee's criminal history by licensed nuclear facilities; "vital areas" defined.

Any person, firm or corporation which operates, constructs or maintains a nuclear powered electric generating facility within the state licensed by the United States Nuclear Regulatory Commission, except an agency of the United States Government, shall conduct an inquiry into the criminal history record of any person employed or who has made application for employment at such facility.

The criminal history record inquiry shall be used to establish the suitability of such person to work within or have access to any vital area of such facility. "Vital areas" shall be defined by the United States Nuclear Regulatory Commission or any other federal agency having authority to license or regulate nuclear powered electric generating facilities.



Section 22-14-31 - Fingerprints; search of criminal records by department; fees.

Any person, firm or corporation referred to in Section 22-14-30 shall submit to the Alabama State Law Enforcement Agency two sets of classifiable fingerprints of each person for whom a criminal history record inquiry is required. Fingerprints shall be submitted upon cards of such type as the department may require.

The department shall search its criminal history files or the criminal history files of any other state agency to which it has access and return the results of its records search to the submitting employer. The director shall set and collect a reasonable fee for such service. Said fee shall be paid into the Alabama State Law Enforcement Agency Operating Fund.



Section 22-14-32 - Submission of fingerprint cards to F.B.I.

The Alabama State Law Enforcement Agency shall submit one set of the classifiable fingerprint cards of such employee to the identification division of the Federal Bureau of Investigation with a request that the bureau search its criminal history files to ascertain if such employee has a criminal history and furnish any identifiable information on such employee to the department.



Section 22-14-33 - Liability of department.

The Alabama State Law Enforcement Agency or its employees shall not be liable for any action taken against any person by such employers as a result of receiving or using such criminal history records obtained from the department.



Section 22-14-34 - Equivalent background investigations sufficient.

Any person employed by a nuclear powered electric generating facility which requires clearance or background investigation equivalent to the requirements set forth herein shall be exempt from the provisions of this article.



Section 22-14-35 - Costs of implementing article.

All costs of implementing this article are to be borne by any person, firm or corporation which operates, constructs or maintains a nuclear powered electric generating facility within the state licensed by the United States Nuclear Regulatory Commission on whose behalf these inquiries are made.









Chapter 15A - ALABAMA CLEAN INDOOR AIR ACT.

Section 22-15A-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Clean Indoor Air Act."



Section 22-15A-2 - Legislative findings.

The Legislature finds as follows:

(1) Numerous studies have found that tobacco smoke may be a major contributor to indoor air pollution and that breathing secondhand smoke may be a cause of disease, including lung cancer, in nonsmokers. At special risk are children, elderly people, individuals with cardiovascular disease, and individuals with impaired respiratory function, including asthmatics and those with obstructive airway disease.

(2) Health hazards induced by breathing secondhand smoke may include lung cancer, heart disease, respiratory infection, and decreased respiratory function, including bronchospasm.



Section 22-15A-3 - Definitions.

As used in this chapter, the following words and phrases shall have the following meanings:

(1) BAR AND LOUNGE. Any establishment which is primarily devoted to the serving of alcoholic beverages for consumption by patrons on the premises and in which the serving of food is only incidental to the consumption of beverages. Although a restaurant may contain a bar, the term "bar" shall not include the restaurant dining area.

(2) CHILD CARE FACILITY. Any facility caring for children.

(3) DEPARTMENT. The Alabama Department of Public Health.

(4) EMPLOYER. Any person, partnership, association, corporation, or nonprofit entity that employs five or more persons, including the legislative, executive, and judicial branches of state government; and any county, city, town, or village or any other political subdivision of the state; any public authority, commission, agency, or public benefit corporation; or any other separate corporate instrumentality or unit of state or local government.

(5) GOVERNMENT BUILDING. Any building owned or operated by the state, including the legislative, executive, and judicial branches of state government; any county, city, town, or village or any other political subdivision of the state; any public authority, commission, agency, or public benefit corporation; or any other separate corporate instrumentality or unit of state or local government.

(6) PUBLIC CONVEYANCE. A bus, taxi, train, trolley, boat, and any other means of public transit.

(7) PUBLIC MEETING. Any meeting open to the public unless held in a private residence.

(8) PUBLIC PLACE. Any enclosed area to which the public is permitted, including, but not limited to, auditoriums, elevators, hospitals, nursing homes, libraries, courtrooms, jury waiting rooms and deliberation rooms, theatres, museums, common areas of retirement homes, restaurants, laundromats, health facilities, educational facilities, shopping malls, government buildings, sports and recreational facilities, places of employment, airports, banks, retail stores, and service establishments. A private residence is not a "public place."

(9) SERVICE LINE. Any indoor line at which one or more persons are waiting for or receiving service of any kind, whether or not the service involves the exchange of money.

(10) SMOKING. The burning of a lighted cigarette, cigar, pipe, or any other matter or substance that contains tobacco.

(11) SMOKING AREA. Any designated area meeting the requirements of Section 22-15A-7.



Section 22-15A-4 - Prohibition against smoking in public places; exceptions.

(a) No person shall smoke in a public place or at a public meeting except as otherwise provided in this subsection and in Section 22-15A-7. This prohibition does not apply in any of the following places:

(1) Bars and lounges.

(2) Retail tobacco stores and tobacco businesses.

(3) Limousines used under private hire by an individual or corporation.

(4) Hotel and motel rooms rented to guests, except for those rooms designated by the hotels and motels as "no smoking" rooms.

(b) Smoking by patients in a chemical dependency treatment program or mental health program may be allowed in a separated well-ventilated area pursuant to a policy established by the administrator of the program that identifies circumstances in which prohibiting smoking would interfere with the treatment of persons recovering from chemical dependency or mental illness.



Section 22-15A-5 - Written smoking policies by employers; designation of nonsmoking areas.

(a) By December 1, 2003, each employer having an enclosed place of employment may adopt, implement, make known, and maintain a written smoking policy which shall contain at a minimum all of the following requirements:

(1) Any employee in a place of employment shall have the right to designate his or her work area as a nonsmoking area and to post the same with an appropriate sign or signs, to be provided by the employer.

(2) Smoking shall be prohibited in all common work areas in a place of employment, unless a majority of the workers who work in that area agree that a smoking area will be designated.

(b) The smoking policy shall be communicated to all employees within three weeks of its adoption. All employers shall supply a written copy of the smoking policy upon request to any existing or prospective employee.

(c) Notwithstanding any other provisions of this section, every employer shall have the right to designate any place of employment, or any portion thereof, as a nonsmoking area.



Section 22-15A-6 - Designation of smoking areas; requirements; nonsmoking policies.

(a) Pursuant to this section, the person in charge of a public place may designate an area for the use of smokers. Notwithstanding the foregoing, a smoking area may not be designated and no person may smoke in any of the following unless the area is enclosed and well ventilated:

(1) Child care facilities.

(2) Hospitals, health care clinics, doctors' offices, physical therapy facilities, and dentists' offices.

(3) Elevators.

(4) Buses, taxicabs, and other means of public conveyance.

(5) Government buildings, except private offices.

(6) Restrooms.

(7) Service lines.

(8) Public areas of aquariums, galleries, libraries, and museums.

(9) Lobbies, hallways, and other common areas in apartment buildings, senior citizen residences, nursing homes, and other multiple-unit residential facilities.

(10) Polling places.

(11) Schools or other school facilities or enclosed school sponsored events for grades K-12.

(12) Retail establishments, excluding restaurants, except areas in retail establishments not open to the public.

(13) Lobbies, hallways, and other common areas in multiple-unit commercial facilities.

(b) If a smoking area is designated, existing physical barriers and ventilation systems shall be used to minimize the toxic effect of smoke, and no more than one-fourth of the total square footage in any public place within a single enclosed area shall be reserved and designated for smokers unless clientele dictates otherwise. No area designated as a smoking area shall contain common facilities which are expected to be used by the public.

(c) Nothing in this section shall be construed to prevent any owner, operator, manager, or other person who controls any establishment or facility from declaring and enforcing a nonsmoking policy in the entire establishment or facility.

(d) Notwithstanding any other provision of this section or this chapter, if any restaurant is deemed by its owner as being too small to have a designated smoking area, it shall be left up to the discretion of the owner if the facility will be a "smoking" or a "nonsmoking" facility.



Section 22-15A-7 - Posting of "No Smoking" and "Smoking Area" signs; violations of chapter.

(a) A "No Smoking" sign or signs, or the international "No Smoking" symbol, which consists of a pictorial representation of a burning cigarette enclosed in a circle with a bar across, shall be prominently posted and properly maintained where smoking is prohibited by this chapter, by the owner, operator, manager, or other person in charge of the facility. "Smoking Area" signs shall also be posted as appropriate in public places.

(b) The person(s) in charge of a public place who observes a person in possession of a lighted tobacco product in apparent violation of this chapter shall inform that person that smoking is not permitted in that area by law.



Section 22-15A-8 - Enforcement of chapter; reporting violations.

(a) The department, in cooperation with other agencies, shall enforce this chapter and to implement enforcement shall adopt, in consultation with the State Fire Marshal, rules specifying procedures to be followed by enforcement personnel in investigating complaints and notifying alleged violators and rules specifying procedures by which appeals may be taken by aggrieved parties.

(b) Public agencies responsible for the management and maintenance of government buildings shall report observed violations to the department. The State Fire Marshal shall report to the department observed violations of Section 22-15A-5 or Section 22-15A-6 found during its periodic inspections conducted pursuant to its regulatory authority. The department or division, upon notification of observed violations of Section 22-15A-5 or Section 22-15A-6, shall issue to the proprietor or other person in charge of the public place a notice to comply with Section 22-15A-5 or Section 22-15A-6, or both. If such person fails to comply within 30 days after receipt of such notice, the department or the division shall assess a civil penalty against him or her not to exceed fifty dollars ($50) for the first violation, not to exceed one hundred dollars ($100) for the second violation, and not to exceed two hundred dollars ($200) for each subsequent violation. The imposition of a civil penalty shall be in accordance with the Alabama Administrative Procedure Act. If a person refuses to comply with this chapter, after having been assessed a penalty pursuant to this section, the department or the division may file a complaint in the circuit court of the county in which such public place is located to require compliance.

(c) All fine moneys collected pursuant to this section shall be deposited into the State General Fund.



Section 22-15A-9 - Penalties.

Any person who violates Section 22-15A-4 commits a violation, punishable by a fine of twenty-five dollars ($25) for each violation. Jurisdiction shall be with the appropriate district or municipal court. A charge of a violation shall be treated in the same manner as a traffic citation. Any law enforcement officer may issue a citation pursuant to this section.



Section 22-15A-10 - Local laws, ordinances, or regulations.

Nothing in this chapter shall be construed to restrict the power of any county, city, town, or village to adopt and enforce local laws, ordinances, or regulations that comply with at least the minimum applicable standards set forth in this chapter.






Chapter 17 - BARBER, MANICURE OR BEAUTY SHOPS.

Section 22-17-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) BARBER. Any person who shaves or trims the beard or cuts or dresses the hair of any other person for pay, including barber's apprentices and shop boys.

(2) MANAGER. Any person having, for the time being, control of the premises and of persons working or employed therein.



Section 22-17-2 - Applicability of chapter.

Any place or establishment in which any one or more of the following named services is regularly performed, for pay, shall be subject to the provisions of this chapter:

(1) Shaving;

(2) Beard trimming;

(3) Cutting, dressing, arranging, curling, waving, shampooing, singeing, bleaching or dyeing of the hair;

(4) Application of massages, cosmetics, antiseptics, tonics, lotions or creams to the skin or scalp; or

(5) Manicuring, polishing, tinting or buffing the nails.

Places in which such services are performed, for pay, shall, for purposes of enforcement of this chapter, be known as barber, manicure or beauty shops.



Section 22-17-3 - Duty of manager as to maintenance of shop and equipment.

Every manager of a barber, manicure or beauty shop shall keep the said shop, and all furniture, tools, appliances and other equipment used therein, at all times in a clean and hygienic condition. The use of soiled, greasy or visibly unclean tools, appliances, combs, brushes, etc., or towels which have not been laundered since last used is hereby prohibited.



Section 22-17-4 - Water connections and waste disposal.

The owner and manager of every barber, manicure and beauty shop shall provide for regular use in the said shop hot and cold water connections and sewer connections complying with the ordinances of the municipalities in which they are situated; provided, that in communities and localities in which public water supplies under pressure and public sewers are not available, an adequate supply of hot water and waste disposal satisfactory to the county health officer shall be provided.



Section 22-17-5 - Cleansing of hands.

Every barber, manicurist and cosmetologist shall cleanse his or her hands thoroughly before serving each patron.



Section 22-17-6 - Headrests.

The headrest of every barber or beauty shop chair shall be covered with a clean towel or clean new paper before any patron is served.



Section 22-17-7 - Use of certain materials prohibited.

The use of alum or other caustic material, except in powdered or liquid form, to stop the flow of blood and the use of a powder puff or brush, a sponge or a finger bowl, unless it is designed and used for single service, is hereby prohibited.



Section 22-17-8 - Service by persons having skin or venereal disease.

No operator of a barber, manicure or beauty shop shall permit any person suffering from a communicable skin disease or venereal disease to serve patrons in the said shop. Barbering, manicuring or beauty culture by any person suffering from a communicable skin disease or venereal disease is hereby prohibited.



Section 22-17-9 - Service of persons having inflamed, etc., skin.

No barber, manicurist or cosmetologist shall serve any person whose skin is inflamed, scabby or contains pus unless tools, equipment, etc., for his or her individual use are provided.



Section 22-17-10 - Treatment of skin diseases or infections prohibited.

The treatment of any skin disease or infection by a barber, manicurist or cosmetologist is hereby prohibited.



Section 22-17-11 - Use of shop or parlor as dormitory.

No person shall use a barbershop or beauty parlor as a dormitory, nor shall any operator of a barber shop or beauty parlor permit said establishment to be so used.






Chapter 17A - REGULATION OF TATTOING, BRANDING, AND BODY PIERCING.

Section 22-17A-1 - Definitions.

As used in this chapter the following terms shall have the following meanings:

(1) BODY PIERCING. The perforation of human tissue other than ear for a nonmedical purpose.

(2) BRANDING. A permanent mark made on human tissue by burning with a hot iron or other instrument.

(3) DEPARTMENT. State Department of Public Health.

(4) MINOR. An individual under 18 years of age who is not emancipated. An emancipated minor is or has been married or has by court order otherwise been legally freed from the care, custody, and control of his or her parents.

(5) TATTOO. An indelible mark made upon the body of another individual by the insertion of a pigment in or under the skin or an indelible design upon the body of another individual by production of scars other than by branding.

(6) TATTOO FACILITY. The geographic location at which an individual does one or more of the following for compensation:

a. Places an indelible mark upon the body of another individual by the insertion of a pigment in or under the skin.

b. Places an indelible design upon the body of another individual by production of scars.

c. Performs body piercing.



Section 22-17A-2 - Parental consent required for minors; intoxicated, etc., individuals.

(a) An individual shall not tattoo, brand, or perform body piercing on another individual or a minor unless the individual obtains the prior written informed consent of the parent or legal guardian of the minor. The parent or legal guardian of the minor shall execute the written informed consent required under this subsection in the presence of the individual performing the tattooing, branding, or body piercing on the minor or in the presence of an employee or agent of that individual.

(b) A person shall not tattoo, brand, or perform body piercing on another individual if the other individual is under the influence of intoxicating liquor or a controlled substance.



Section 22-17A-3 - Tattoo facility license.

(a) A person shall not tattoo, brand, or perform body piercing on another individual unless each of the following conditions is met:

(1) The tattooing, branding, or body piercing occurs at a tattoo facility licensed under this chapter.

(2) The individual receiving the tattoo, branding, or body piercing is 18 years of age or older.

(b) The owner or operator of a tattoo facility may apply to the department for a tattoo facility license under this chapter on a form provided by the department, and at the time of application shall pay to the department the appropriate fee under subsection (c). If the department determines that the application is complete and the tattoo facility proposed or operated by the applicant meets the requirements of this chapter and the rules promulgated pursuant to this chapter, the department shall issue a license to the applicant for the operation of that tattoo facility. The license shall be effective for a time period prescribed by rule of the department.

(c) Subject to Section 22-17A-7, the owner or operator of a tattoo facility shall pay one of the following fees at the time of application for a facility license:

(1) Initial annual license . . . . . . . . $250.

(2) One-year renewal of an annual license . . $200.

(3) Temporary license to operate a tattoo facility at a fixed location for not more than a two-week period . . . . . $50.



Section 22-17A-4 - Inspection of tattoo facility.

(a) Before issuing a license to an applicant under this chapter, the department shall inspect the premises of the tattoo facility that is the subject of the application.

(b) The department shall periodically inspect each tattoo facility licensed under this chapter to ensure compliance.

(c) The department shall issue a license under this chapter to a specific person for a tattoo facility at a specific location and the license issued shall be nontransferable.



Section 22-17A-5 - Renewal of license.

The owner or operator of a tattoo facility licensed under this chapter shall apply to the department for renewal of the license under this chapter not less than 30 days before the license expires. Upon payment of the renewal fee prescribed by subsection (c) of Section 22-17A-3, the department shall renew the license if the applicant is in compliance with this chapter and the rules promulgated pursuant to this chapter.



Section 22-17A-6 - Requirements for operation of tattoo facility.

A person who owns or operates a licensed tattoo facility shall do each of the following:

(1) Display the license in a conspicuous place within the customer service area of the tattoo facility.

(2) Ensure that an individual engaged in tattooing in the tattoo facility wears disposable gloves approved by the department when tattooing, branding, or body piercing, or when cleaning instruments used in tattooing, branding, or body piercing.

(3) Maintain a permanent record of each individual who has been tattooed, branded, or who has had body piercing performed at a tattoo facility, and make the records available for inspection by the department or local county health department. The record shall include, at a minimum, the individual's name, address, age, and signature, the date, the design, and location of the tattooing, branding, or body piercing, and the name of the individual performing the tattooing, branding, or body piercing.

(4) Provide each customer with a written information sheet approved by the department that provides instructions on tattoo site, branding site, and body piercing site care, which shall include a recommendation that a person seek medical attention if the tattoo site, branding site, or body piercing site becomes infected or painful, or if the person develops a fever soon after being tattooed, being branded, or having body piercing performed.

(5) Within 24 hours of becoming aware that an individual tattooed, branded, or body pierced at the tattoo facility is infected with a communicable disease, notify the department or a local county health department.



Section 22-17A-7 - Powers and duties of department.

(a) The department shall perform each of the following duties:

(1) Enforce this chapter and the rules promulgated under this chapter.

(2) Promulgate rules necessary to implement this chapter, including, but not limited to, rules governing each of the following:

a. Tattoo facility design and construction.

b. Tattoo, branding, and body piercing equipment standards, including, but not limited to, cleaning and sterilization requirements.

c. Tattoo dye standards.

d. Inspection of tattoo facilities.

e. Tattoo facility license renewal.

(b) The department may exercise any of the following powers:

(1) Appoint an advisory committee to assist the department in rule development.

(2) After notice and an opportunity for a hearing, suspend, revoke, or deny a license or license renewal for a violation of this chapter or a rule promulgated pursuant to this chapter.

(c) Local county health departments may enforce this chapter and all rules promulgated pursuant to this chapter.

(d) In addition to any other enforcement action authorized by law, a person alleging a violation of this chapter may bring a civil action for appropriate injunctive relief.



Section 22-17A-8 - Penalties.

A person who violates this chapter or a rule promulgated under this chapter shall be guilty of a Class C misdemeanor, punishable by imprisonment for not more than 90 days or a fine of not more than one hundred dollars ($100), or both, for each violation.






Chapter 17B - REGULATION OF TANNING FACILITIES.

Section 22-17B-1 - Definitions.

For purposes of this chapter, the following terms shall have the following meanings:

(1) OPERATOR. A person designated by the tanning facility owner or tanning device lessee to operate or assist and instruct in the operation and use of the tanning facility or tanning device.

(2) PHOTOTHERAPY DEVICE. Equipment used in the diagnosis or treatment of disease or injury that emits ultraviolet radiation.

(3) TANNING DEVICE. Equipment used for tanning of human skin that emits electromagnetic radiation having wavelengths between 200 and 400 nanometers.

(4) TANNING FACILITY. Any location, place, area, structure, or business, including tanning salons, health clubs, apartments, and condominiums, that provides persons access to a tanning device regardless of whether a fee is charged for the access.



Section 22-17B-2 - Restrictions on use of tanning devices.

The use of a tanning device at a tanning facility in this state is subject to the following restrictions:

(1) No person 16 or 17 years of age shall use a tanning device unless a parent or legal guardian provides written consent signed at the tanning facility.

(2) No person 15 years of age shall use a tanning device unless a parent or legal guardian provides written consent signed at the tanning facility and the parent or legal guardian who signed the written consent is present in the facility during the operation of the device.

(3) No person 14 years of age or under shall use a tanning device unless prescribed by a physician; provided, however, that a person 14 years of age or under may receive a spray tan.

(4) No person shall use a tanning device without the use of protective eyewear.



Section 22-17B-3 - Warning required with written consent.

The written consent required to be signed by a parent or legal guardian as required in Section 22-17B-2 shall contain the following warning: "Danger. Ultraviolet radiation. Follow instructions. Avoid overexposure. As with natural sunlight, overexposure can cause eye and skin injury and allergic reactions. Repeated exposure may cause premature aging of the skin and skin cancer. WEAR PROTECTIVE EYEWEAR; FAILURE TO DO SO MAY RESULT IN SEVERE BURNS OR LONG-TERM INJURY TO THE EYES. Medications or cosmetics may increase your sensitivity to the ultraviolet radiation. Consult a physician before using the sunlamp if you are using medications or have a history of skin problems or believe yourself especially sensitive to sunlight. If you do not tan in the sun, you are unlikely to tan from use of this product."






Chapter 18 - AMBULANCES.

Article 1 - Training, Qualification and Licensing.

Section 22-18-1 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) ADVANCED EMERGENCY MEDICAL TECHNICIAN. Any person 18 years of age or older who satisfies all of the following:

a. Has successfully completed the advanced emergency medical technician course of instruction, or its equivalent, as approved by the State Board of Health.

b. Has passed the state Advanced EMT examination, as well as having met the requirements for becoming a licensed emergency medical technician.

c. Has been granted a license by the State Board of Health.

(2) ADVANCED LIFE SUPPORT (ALS). The treatment of potentially life-threatening medical emergencies through the use of invasive medical techniques specified as advanced life support techniques by the Board of Health, which ordinarily would be performed or provided by licensed physicians, but which may be performed by emergency medical service personnel during emergencies under constraints specified by rule of the board.

(3) AIR AMBULANCE. An aircraft that is intended to be used for and is maintained or operated for transportation to a medical care facility of persons who are sick or injured. For the purposes of this chapter, fixed-wing aircraft that do not conduct scene flights shall not be considered air ambulances.

(4) BASIC LIFE SUPPORT (BLS). Prehospital care involving non-invasive life support measures as specified by the board.

(5) BOARD or BOARD OF HEALTH. The State Board of Health.

(6) DEPARTMENT. The Alabama Department of Public Health.

(7) EMERGENCY MEDICAL SERVICES (EMS). A system of coordinated response to provide prehospital emergency aid and medical assistance from primary response to definitive care, involving personnel trained in the rescue, stabilization, transportation, and treatment of sick or injured persons.

(8) EMERGENCY MEDICAL SERVICES PERSONNEL (EMSP). The collective term used to refer to licensed emergency medical technicians, emergency medical technicians intermediate, advanced emergency medical technicians, paramedics, and any level of licensure as recognized by the National Highway Traffic Safety Administration for individuals who provide emergency medical services or who initiate immediate lifesaving care.

(9) EMERGENCY MEDICAL TECHNICIAN (EMT). Any person 18 years of age or older who satisfies all of the following:

a. Has successfully completed the basic emergency medical technician course of instruction, or its equivalent, as approved by the Board of Health.

b. Has passed the state EMT examination.

c. Has been granted a license by the Board of Health.

(10) GROUND AMBULANCE. A motor vehicle that is intended to be used for and is maintained or operated for transportation to a medical care facility of persons who are sick or injured.

(11) LICENSED EMERGENCY MEDICAL TECHNICIAN-INTERMEDIATE. Any person 18 years of age or older who, prior to December 31, 2002, satisfies all of the following:

a. Has successfully completed the intermediate emergency medical technician course of instruction, or its equivalent, as approved by the Board of Health.

b. Has passed the state EMT Intermediate examination, as well as having met the requirements for becoming a licensed emergency medical technician.

c. has been granted a license by the Board of Health.

(12) NON-TRANSPORT VEHICLE. A vehicle operated with the intent to provide BLS or ALS stabilization on scene, but not intended to transport a patient to a medical care facility.

(13) PARAMEDIC. Any person 18 years of age or older who has successfully completed the paramedic course of instruction, or its equivalent, as approved by the Board of Health, and passed the state EMT-paramedic examination, and who has been granted a license by the Board of Health.

(14) PATIENT. An individual who receives or requests medical care, or for whom medical care is requested, because the individual is sick or injured.

(15) PHYSICIAN. An individual licensed to practice medicine by the Medical Licensure Commission of Alabama.

(16) PROVIDER SERVICE. An organization, whether public or private, which provides transport or non-transport emergency medical services.

(17) SCENE FLIGHT. The flight of an air ambulance to the physical location of a sick or injured person.

(18) TRANSPORT VEHICLE. An air or ground ambulance.



Section 22-18-2 - Exceptions to applicability of chapter.

The provisions of this article shall not apply to volunteer rescue squads that are members of the Alabama Association of Rescue Squads, Inc., and which furnish BLS ambulance service to the public; nor shall the provisions of this chapter apply to businesses or companies which only provide free ambulance service to their employees who require medical attention on business or company grounds; nor shall the provisions of this chapter apply to or govern ambulances owned by a county, a municipality, or any other political subdivision of the state.



Section 22-18-3 - Rules and regulations.

(a) In the manner provided in this section, the Board of Health shall establish and publish reasonable rules and regulations for the training, qualification, scope of privilege, and licensing of EMSP, and provider services, and for the operation, design, equipment, and licensing of air and ground ambulances. In adopting rules and regulations, the Board of Health shall follow the provisions of the Alabama Administrative Procedure Act, and shall, in all cases, hold one or more public hearings prior to adoption, amendment, or rescission of any rule or regulation. At such hearing, any interested person, firm, or corporation or any member of the public may be heard. Any person, firm, or corporation affected by any regulation, amendment, or rescission hereof may appeal consideration thereof to the Circuit Court of Montgomery County pursuant to the provisions of the Administrative Procedure Act.

(b) Regulations adopted under this section shall become effective as provided in the Administrative Procedure Act. From any judgment of the circuit court in any case appealed to it, an appeal shall be made pursuant to the Administrative Procedure Act.



Section 22-18-4 - Fees of licenses; disposition of funds; qualifications for EMSP licensure.

(a) In addition to all other licenses or fees now payable, the Board of Health shall, as prerequisite for issuing a license under the provisions of this article and rules and regulations promulgated pursuant thereto, charge a fee of $10 for each license valid for a period of 24 months issued to the EMSP and a fee of $25 for each license issued to any provider service operating an air or ground ambulance. Each license issued to a provider service shall be valid for a period not to exceed 12 calendar months. The same fee shall be charged for renewal of a license as is fixed in this subsection for the original license. No additional fee shall be collected when an EMSP becomes eligible for reclassification of his or her license to a higher level.

(b) All fees collected under this chapter shall be retained in a separate fund by the Board of Health for the purpose of enforcing this chapter and shall be disbursed as other funds of the state are disbursed; provided, that no fee or permit charge authorized under this chapter shall be charged or collected for the issuing of a permit to a volunteer rescue squad, as defined in Section 32-11-1, for providing ambulance service on a gratuitous basis, or any member who volunteers his or her service, unless licensure is requested by the squad, company or individual, whereupon, a fee will be charged.

(c) Any person desiring EMSP licensure shall complete an approved EMSP course as defined by rules of the Board of Health, successfully pass the appropriate level licensure examination as determined by the Board of Health, and submit an application to the board. An approved EMSP course for any level shall be a course conforming to the curriculum for that level approved by the United States Department of Transportation, or approved by any other federal agency as may, in the future, take jurisdiction over EMSP training curriculum development. A curriculum may be required to be supplemented with additional modules if the modules are optional modules approved by the United States Department of Transportation, or its successor as specified above, and the optional modules are prescribed by rule by the board pursuant to the Alabama Administrative Procedure Act.

(d) No air or ground ambulance shall be operated for ambulance purposes and no individual shall fly, drive, operate, attend, or permit same to be operated for the purpose of transporting a patient from any point within the State of Alabama to any other point within the State of Alabama unless such ambulance is duly licensed by the Board of Health. The Board of Health may prescribe exceptions to this requirement consistent with the interests of public health. Any ground ambulance shall at all times be driven by a person holding a valid driver's license and who has passed the Emergency Vehicle Operator Course approved by the Board of Health, or the Apparatus Operator's Course taught by the Alabama Fire College.



Section 22-18-5 - Advisory board.

Repealed by Act 2016-394, §2, effective May 12, 2016.



Section 22-18-6 - Violations; good Samaritan provisions; scope of privilege; control of emergency scene; penalties.

(a) It shall be a Class A misdemeanor for any person, firm, company, corporation, organization, facility, or agency to do any of the following:

(1) Deliberately hinder, obstruct, or interfere with an officer, inspector, or duly authorized agent of the board while in the performance of official duties.

(2) Deliberately hinder, obstruct, or interfere with any physician, licensed nurse, licensed EMSP, or emergency personnel exempt from licensure under the provisions of this article while that person is providing emergency care to a third person or while that person is assisting at the scene of an emergency, directing traffic at the scene of an emergency, or managing or helping to manage the scene of an emergency.

(3) Violate subsection (c) or (d) of this section.

(4) Offer, provide, or perform, without a license or certificate to do so, an emergency medical service or other function which, under the provisions of this article or the rules adopted pursuant thereto, may not be performed without a license or certificate issued by the Board of Health; provided, however, this subdivision does not apply to emergency medical service personnel who have the privilege to practice in the state pursuant to the Emergency Medical Services Personnel Licensure Interstate Compact. No person shall be subject to criminal liability pursuant to this section in the event he or she renders first aid or emergency care at the scene of an injury caused by a motor vehicle crash or by some other incident, or at the scene of a mass casualty or disaster if:

a. The first aid or emergency care is rendered gratuitously and in good faith; and

b. The first aid or emergency care is not rendered in the course of a business, program, or system which regularly engages in the provision of emergency medical care.

(b) Nothing in this section shall be construed to repeal, abridge, or modify Section 6-5-332 or any other good Samaritan statute.

(c) No person shall regularly engage in providing emergency medical care at the scene of emergencies unless he or she is licensed as EMSP as defined in this article, or unless he or she is exempted from licensure pursuant to the provisions of this article. Notwithstanding the foregoing, nothing in this article shall be construed to prohibit any physician or nurse licensed in Alabama from performing any act within his or her scope of practice. No person shall hold himself or herself out to be EMSP, unless he or she is licensed as such as defined in this chapter. EMSP licensed in other jurisdictions may identify themselves as holding such licensure.

(d) The board shall by rule establish the scope of privilege for each level of EMSP licensure. No person shall exceed the scope of privilege granted to his or her level of licensure.

(e) Control of an emergency scene may be taken by EMSP if the personnel arrive at the scene of an emergency prior to the arrival of law enforcement personnel, and if managing the emergency scene will not interfere with other emergency medical care duties. Emergency scene control shall include the authority to direct traffic. A driver of a motor vehicle entering an emergency scene or entering a roadway adjacent to an emergency scene shall use caution, shall maintain proper control of the motor vehicle, and shall obey the directions of law enforcement personnel and emergency personnel at the scene. Any person violating this subsection shall be guilty of a violation.

(f) The board may, following the contested case provisions of the Administrative Procedure Act, suspend or revoke the license or certificate of EMSP at any level, or a provider service, or it may refuse to grant a license or certificate to any person or entity at any time that any of the following is determined with respect to the holder or applicant:

(1) Does not meet or no longer meets the prescribed qualifications.

(2) Is guilty of misconduct as defined by the board's rules or otherwise commits a violation of this act or any rules promulgated thereunder.

(3) Has failed to maintain the required level of continuing education units or any equivalent therefor defined in the board's rules.

(4) Has provided care to a patient or patients under his or her care which falls short of the standard of care which ordinarily would be expected to be provided by similarly situated EMSP in Alabama, and has thereby jeopardized the life, health, or safety of a patient or patients.

(5) Has sexually or physically abused a patient under his or her care.

(6) Has submitted a license or test application, a report of continuing education requirements, a run report, a patient care record, EMSP student record, clinical rotation record, intent to train form, self-study document, fluid and drug application, physician medication order form, or any other document which is material to the duties and qualifications of EMSP or those of a student in an EMSP training program and which is fraudulent or knowingly false in any respect.

(7) Has committed fraud in the performance of his or her duties or in connection with any matter related to emergency medical services.

(8) Has been convicted of a crime involving moral turpitude, or a crime in which the victim is an EMSP provider service or an EMS patient, unless the board determines that the fact of the conviction would not likely interfere with the performance of EMS duties.

(9) Has performed any act requiring licensure or certification under state EMS statutes, without possession of the requisite licensure or certification.

(10) Has performed any act which exceeds the scope of license or privilege granted to the holder.



Section 22-18-7 - Article cumulative; powers of municipalities.

This article is cumulative and shall not be construed as limiting any power or authority of any municipality to set standards equal to, or above, state standards as provided in this chapter.



Section 22-18-8 - Reimbursement by new employer for training expenses.

In those instances in which EMSP of any municipality, county, fire district, or the state are employed by the State of Alabama, any county, fire district, or another municipality, within 24 months after completing the training requirements mandated by this chapter, or by rules adopted by the board, the total expense of the training, including, but not limited to, salary paid during training, transportation costs paid to the trainee for travel to and from the training facility, room, board, tuition, and any other related training expenses, shall be reimbursed to the municipality, county, fire district, or the state which paid for the training. The municipality, county, fire district, or the state which paid for the training shall submit an itemized sworn statement to the new employer of the EMSP, shall demand payment thereof, and may enforce collection of the obligation through civil remedies and procedures. The EMSP shall have the same meaning as in Section 22-18-1.






Article 2 - Alabama Emergency Medical Services Education Commission.

Section 22-18-20 - Commission created.

There is hereby created the Alabama Emergency Medical Services Education Commission. Membership on the Alabama Emergency Medical Services Education Commission shall be as follows:

(1) The State Health Officer, or his or her designee, who shall serve as chair.

(2) The State Superintendent of Education, or his or her designee.

(3) Three members appointed by the Governor.

(4) Two members appointed by the Lieutenant Governor or the President of the Senate.

(5) Two members appointed by the Speaker of the House of Representatives.



Section 22-18-21 - Travel and per diem expenses.

Members of the commission shall not receive compensation for their services, but shall be allowed travel and per diem expenses at the same rate paid to state employees, to be paid from funds of the Alabama Department of Public Health.



Section 22-18-22 - Times and places of meetings.

The commission shall meet at the times and places as it shall establish, or at the call of the chair after not less than five working days notice to all members. In no event shall the commission meet less frequently than twice each fiscal year.



Section 22-18-23 - Expenditure of appropriated funds; grants.

(a) The commission shall expend the funds that are appropriated for such purpose by the Legislature by making grants to state junior colleges, state technical colleges, and other public institutions of higher learning for the purposes of providing emergency medical services education.

(b) To be eligible for a grant from the commission, an institution shall be certified by the Alabama Department of Public Health as having an emergency medical services primary education program whose graduates are eligible to be examined for state licensure as emergency medical technicians at the EMT-basic, EMT-intermediate, or EMT-paramedic level or a combination thereof.

(c) Grants from the commission shall contain such conditions that in the view of the commission are necessary to assure that grant funds are expended for emergency medical services education purposes. The commission may require audited financial statements as a condition of grant acceptance.






Article 3 - Emergency Medical Services.

Section 22-18-40 - State Emergency Medical Control Committee.

(a) The board shall be assisted in formulating rules and policy pertaining to emergency medical services by the State Emergency Medical Control Committee (SEMCC). Each member of the SEMCC shall have voting privileges. Members of the SEMCC shall serve without compensation but shall be entitled to reimbursement for expenses incurred in the performance of the duties of their office at the same rate paid state employees. The chair of SEMCC may establish subcommittees of SEMCC comprised of representatives from ambulance, fire, rescue, and other EMS groups, as needed.

(b) The SEMCC shall be composed as follows:

(1) The medical directors of each EMS region designated by the board as ex officio members.

(2) One member who shall be a physician appointed by the Alabama Chapter of the American College of Emergency Physicians.

(3) One member who shall be a physician appointed by the State Committee on Trauma of the American College of Surgeons.

(4) One member who shall be a physician appointed by the Alabama Chapter of the American Academy of Pediatrics.

(5) The State EMS Medical Director, as an ex officio member, who shall serve as its chair.

(6) The State Trauma Consultant if a physician is designated as such by the Board of Health or pursuant to other procedure established by law as an ex officio member.

(7) One member who shall be an Alabama physician appointed by the Alabama Chapter of the Association of Air Medical Services.

(8) One member who shall be a physician appointed by the Alabama Hospital Association.

(9) One member who shall be a paramedic licensed in this state appointed by the Alabama Ambulance Association.

(10) One member who shall be a paramedic licensed in this state appointed by the Alabama Association of Rescue Squads.

(11) One member who shall be a paramedic licensed in this state appointed by the Alabama Emergency Medical Services Association.

(12) One member who shall be a paramedic licensed in this state appointed by the Alabama Chapter of the Association of Air Medical Services.

(13) One member who shall be a paramedic licensed in this state appointed by the Professional Firefighters of Alabama.

(14) One member who shall be a paramedic licensed in this state appointed by the Alabama Association of Volunteer Fire Departments.

(15) One member who shall be a paramedic licensed in this state appointed by the Alabama Association of Fire Chiefs.

(16) One member who shall be a paramedic licensed in this state appointed by the Alabama Firefighters Association.

(17) One member who shall be an educator involved in the development or instruction of an EMS training and education program at an Alabama Community College System (ACCS) institution appointed by the State EMS Medical Director.

(18) Two physicians appointed by the Medical Association of the State of Alabama.

(c) Each representative shall serve for a period of four years or until his or her successor is appointed, whichever is sooner.

(d) Any vacancy shall be filled by the organization selecting the vacating member. In case of a vacancy, the new appointee shall serve the remainder of the unexpired term.

(e) Each ex officio member's term is indefinite.

(f) With the consent of a majority of the members, the chair shall set requirements for proxy representation, voting, and the establishment of a quorum.

(g) The membership of the SEMCC shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 22-18-41 - Advanced life support techniques; procurement, carriage, and use of drugs and fluids; performance of services.

(a) The board may by rule designate certain procedures as advanced life support techniques, which may be performed by EMSP during emergencies, such as situations where the life, health, or safety of a prehospital patient is in immediate jeopardy. The board may prescribe by rule the qualifications and certification necessary for personnel performing advanced life support techniques, and the specific conditions under which the techniques may be performed by EMSP. Notwithstanding any statutory provision to the contrary, EMSP who possess the necessary qualifications and certification prescribed by the board shall not be deemed to have engaged in the unlawful practice of medicine when performing advanced life support techniques in accordance with the constraints established by the board.

(b) Fluids and drugs may be carried only by a properly licensed provider service . A licensed provider service may purchase necessary drugs and fluids from any reliable source, including wholesalers, distributors, and hospitals. Provider services shall purchase, maintain, and administer fluids and drugs in accordance with regulations promulgated by the board.

(c) EMSP may perform services only pursuant to the protocols approved by the board. EMSP may accept orders to perform advanced life support techniques only from medical direction physicians who have completed medical direction training prescribed by the board and hold a current medical direction number.



Section 22-18-42 - Regulation of certain types of care and personnel; purchase of drugs and fluids.

This chapter shall govern and it shall authorize the Board of Health to regulate only emergency medical care provided outside of hospitals, EMSP who provide care outside of hospitals, provider services ground ambulances, air ambulances, ALS nontransport services, the training of EMSP who provide care outside of hospitals, and orders given for emergency medical care to be provided outside of hospitals. Notwithstanding any provision of law to the contrary, authorized drugs and fluids for emergency medical care and services may be purchased from any reliable source, including wholesalers, distributors, and hospitals. To the extent medical care and nursing care provided within hospitals is governed by other provisions of law, those provisions of law shall not be construed to have been repealed, amended, abridged, or otherwise altered by this chapter.



Section 22-18-43 - Board of Health shall follow Administrative Procedure Act.

In carrying out its duties and responsibilities under this chapter, the board shall follow the Administrative Procedure Act.



Section 22-18-44 - Applicability of chapter and rules of board to volunteer fire departments.

Neither the provisions of this chapter nor rules of the board adopted thereunder shall apply to volunteer fire departments which are not regularly engaged in the provision of emergency medical care and which offer only Basic Life Support response and do not transport. Volunteer fire departments which regularly provide emergency medical care shall be subject to this chapter, except when entitled to an exemption pursuant to Section 22-18-2. Provided, however, that this chapter and regulations adopted thereunder shall govern only the EMS functions of volunteer fire departments and shall not apply to their firefighting functions or other functions. A volunteer fire department shall have in place a system for the emergency treatment or transport of motor vehicle crash victims, or other trauma victims or emergency patients to be deemed to be regularly engaged in the provision of emergency medical care. A volunteer fire department which merely offers cardiopulmonary resuscitation and other first aid and rescue in the course of firefighting and related operations shall not be deemed for that reason alone to be regularly engaged in the provision of emergency medical care.






Article 4 - Emergency Medical Services Personnel Licensure Inerstate Compact

Section 22-18-50 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Emergency Medical Services Personnel Licensure Interstate Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

SECTION 1. PURPOSE

In order to protect the public through verification of competency and ensure accountability for patient care related activities all states license emergency medical services (EMS) personnel, such as emergency medical technicians (EMTs), advanced EMTs and paramedics. This Compact is intended to facilitate the day to day movement of EMS personnel across state boundaries in the performance of their EMS duties as assigned by an appropriate authority and authorize state EMS offices to afford immediate legal recognition to EMS personnel licensed in a member state. This Compact recognizes that states have a vested interest in protecting the public's health and safety through their licensing and regulation of EMS personnel and that such state regulation shared among the member states will best protect public health and safety. This Compact is designed to achieve the following purposes and objectives:

1. Increase public access to EMS personnel;

2. Enhance the states' ability to protect the public's health and safety, especially patient safety;

3. Encourage the cooperation of member states in the areas of EMS personnel licensure and regulation;

4. Support licensing of military members who are separating from an active duty tour and their spouses;

5. Facilitate the exchange of information between member states regarding EMS personnel licensure, adverse action and significant investigatory information;

6. Promote compliance with the laws governing EMS personnel practice in each member state; and

7. Invest all member states with the authority to hold EMS personnel accountable through the mutual recognition of member state licenses.

SECTION 2. DEFINITIONS

In this Compact:

A. "Advanced Emergency Medical Technician (AEMT)" means: an individual licensed with cognitive knowledge and a scope of practice that corresponds to that level in the National EMS Education Standards and National EMS Scope of Practice Model.

B. "Adverse Action" means: any administrative, civil, equitable or criminal action permitted by a state's law which may be imposed against licensed EMS personnel by a state EMS authority or state court, including, but not limited to, actions against an individual's license such as revocation, suspension, probation, consent agreement, monitoring or other limitation or encumbrance on the individual's practice, letters of reprimand or admonition, fines, criminal convictions and state court judgments enforcing adverse actions by the state EMS authority.

C. "Alternative program" means: a voluntary, non-disciplinary substance abuse recovery program approved by a state EMS authority.

D. "Certification" means: the successful verification of entry-level cognitive and psychomotor competency using a reliable, validated, and legally defensible examination.

E. "Commission" means: the national administrative body of which all states that have enacted the Compact are members.

F. "Emergency Medical Technician (EMT)" means: an individual licensed with cognitive knowledge and a scope of practice that corresponds to that level in the National EMS Education Standards and National EMS Scope of Practice Model.

G. "Home State" means: a member state where an individual is licensed to practice emergency medical services.

H. "License" means: the authorization by a state for an individual to practice as an EMT, AEMT, paramedic, or a level in between EMT and paramedic.

I. "Medical Director" means: a physician licensed in a member state who is accountable for the care delivered by EMS personnel.

J. "Member State" means: a state that has enacted this Compact.

K. "Privilege to Practice" means: an individual's authority to deliver emergency medical services in remote states as authorized under this Compact.

L. "Paramedic" means: an individual licensed with cognitive knowledge and a scope of practice that corresponds to that level in the National EMS Education Standards and National EMS Scope of Practice Model.

M. "Remote State" means: a member state in which an individual is not licensed.

N. "Restricted" means: the outcome of an adverse action that limits a license or the privilege to practice.

O. "Rule" means: a written statement by the interstate Commission promulgated pursuant to Section 12 of this Compact that is of general applicability; implements, interprets, or prescribes a policy or provision of the Compact; or is an organizational, procedural, or practice requirement of the Commission and has the force and effect of statutory law in a member state and includes the amendment, repeal, or suspension of an existing rule.

P. "Scope of Practice" means: defined parameters of various duties or services that may be provided by an individual with specific credentials. Whether regulated by rule, statute, or court decision, it tends to represent the limits of services an individual may perform.

Q. "Significant Investigatory Information" means:

1. investigative information that a state EMS authority, after a preliminary inquiry that includes notification and an opportunity to respond if required by state law, has reason to believe, if proved true, would result in the imposition of an adverse action on a license or privilege to practice; or

2. investigative information that indicates that the individual represents an immediate threat to public health and safety regardless of whether the individual has been notified and had an opportunity to respond.

R. "State" means: any state, commonwealth, district, or territory of the United States.

S. "State EMS Authority" means: the board, office, or other agency with the legislative mandate to license EMS personnel.

SECTION 3. HOME STATE LICENSURE

A. Any member state in which an individual holds a current license shall be deemed a home state for purposes of this Compact.

B. Any member state may require an individual to obtain and retain a license to be authorized to practice in the member state under circumstances not authorized by the privilege to practice under the terms of this Compact.

C. A home state's license authorizes an individual to practice in a remote state under the privilege to practice only if the home state:

1. Currently requires the use of the National Registry of Emergency Medical Technicians (NREMT) examination as a condition of issuing initial licenses at the EMT and paramedic levels;

2. Has a mechanism in place for receiving and investigating complaints about individuals;

3. Notifies the Commission, in compliance with the terms herein, of any adverse action or significant investigatory information regarding an individual;

4. No later than five years after activation of the Compact, requires a criminal background check of all applicants for initial licensure, including the use of the results of fingerprint or other biometric data checks compliant with the requirements of the Federal Bureau of Investigation with the exception of federal employees who have suitability determination in accordance with US CFR §731.202 and submit documentation of such as promulgated in the rules of the Commission; and

5. Complies with the rules of the Commission.

SECTION 4. COMPACT PRIVILEGE TO PRACTICE

A. Member states shall recognize the privilege to practice of an individual licensed in another member state that is in conformance with Section 3.

B. To exercise the privilege to practice under the terms and provisions of this Compact, an individual must:

1. Be at least 18 years of age;

2. Possess a current unrestricted license in a member state as an EMT, AEMT, paramedic, or state recognized and licensed level with a scope of practice and authority between EMT and paramedic; and

3. Practice under the supervision of a medical director.

C. An individual providing patient care in a remote state under the privilege to practice shall function within the scope of practice authorized by the home state unless and until modified by an appropriate authority in the remote state as may be defined in the rules of the commission.

D. Except as provided in Section 4 subsection C, an individual practicing in a remote state will be subject to the remote state's authority and laws. A remote state may, in accordance with due process and that state's laws, restrict, suspend, or revoke an individual's privilege to practice in the remote state and may take any other necessary actions to protect the health and safety of its citizens. If a remote state takes action it shall promptly notify the home state and the Commission.

E. If an individual's license in any home state is restricted or suspended, the individual shall not be eligible to practice in a remote state under the privilege to practice until the individual's home state license is restored.

F. If an individual's privilege to practice in any remote state is restricted, suspended, or revoked the individual shall not be eligible to practice in any remote state until the individual's privilege to practice is restored.

SECTION 5. CONDITIONS OF PRACTICE IN A REMOTE STATE

An individual may practice in a remote state under a privilege to practice only in the performance of the individual's EMS duties as assigned by an appropriate authority, as defined in the rules of the Commission, and under the following circumstances:

1. The individual originates a patient transport in a home state and transports the patient to a remote state;

2. The individual originates in the home state and enters a remote state to pick up a patient and provide care and transport of the patient to the home state;

3. The individual enters a remote state to provide patient care and/or transport within that remote state;

4. The individual enters a remote state to pick up a patient and provide care and transport to a third member state;

5. Other conditions as determined by rules promulgated by the commission.

SECTION 6. RELATIONSHIP TO EMERGENCY MANAGEMENT ASSISTANCE COMPACT

Upon a member state's governor's declaration of a state of emergency or disaster that activates the Emergency Management Assistance Compact (EMAC), all relevant terms and provisions of EMAC shall apply and to the extent any terms or provisions of this Compact conflicts with EMAC, the terms of EMAC shall prevail with respect to any individual practicing in the remote state in response to such declaration.

SECTION 7. VETERANS, SERVICE MEMBERS SEPARATING FROM ACTIVE DUTY MILITARY, AND THEIR SPOUSES

A. Member states shall consider a veteran, active military service member, and member of the National Guard and Reserves separating from an active duty tour, and a spouse thereof, who holds a current valid and unrestricted NREMT certification at or above the level of the state license being sought as satisfying the minimum training and examination requirements for such licensure.

B. Member states shall expedite the processing of licensure applications submitted by veterans, active military service members, and members of the National Guard and Reserves separating from an active duty tour, and their spouses.

C. All individuals functioning with a privilege to practice under this Section remain subject to the Adverse Actions provisions of Section 8.

SECTION 8. ADVERSE ACTIONS

A. A home state shall have exclusive power to impose adverse action against an individual's license issued by the home state.

B. If an individual's license in any home state is restricted or suspended, the individual shall not be eligible to practice in a remote state under the privilege to practice until the individual's home state license is restored.

1. All home state adverse action orders shall include a statement that the individual's Compact privileges are inactive. The order may allow the individual to practice in remote states with prior written authorization from both the home state and remote state's EMS authority.

2. An individual currently subject to adverse action in the home state shall not practice in any remote state without prior written authorization from both the home state and remote state's EMS authority.

C. A member state shall report adverse actions and any occurrences that the individual's Compact privileges are restricted, suspended, or revoked to the Commission in accordance with the rules of the Commission.

D. A remote state may take adverse action on an individual's privilege to practice within that state.

E. Any member state may take adverse action against an individual's privilege to practice in that state based on the factual findings of another member state, so long as each state follows its own procedures for imposing such adverse action.

F. A home state's EMS authority shall investigate and take appropriate action with respect to reported conduct in a remote state as it would if such conduct had occurred within the home state. In such cases, the home state's law shall control in determining the appropriate adverse action.

G. Nothing in this Compact shall override a member state's decision that participation in an alternative program may be used in lieu of adverse action and that such participation shall remain non-public if required by the member state's laws. Member states must require individuals who enter any alternative programs to agree not to practice in any other member state during the term of the alternative program without prior authorization from such other member state.

SECTION 9. ADDITIONAL POWERS INVESTED IN A MEMBER STATE'S EMS AUTHORITY

A member state's EMS authority, in addition to any other powers granted under state law, is authorized under this Compact to:

1. Issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses and the production of evidence. Subpoenas issued by a member state's EMS authority for the attendance and testimony of witnesses, and/or the production of evidence from another member state, shall be enforced in the remote state by any court of competent jurisdiction, according to that court's practice and procedure in considering subpoenas issued in its own proceedings. The issuing state EMS authority shall pay any witness fees, travel expenses, mileage, and other fees required by the service statutes of the state where the witnesses and/or evidence are located; and

2. Issue cease and desist orders to restrict, suspend, or revoke an individual's privilege to practice in the state.

SECTION 10. ESTABLISHMENT OF THE INTERSTATE COMMISSION FOR EMS PERSONNEL PRACTICE

A. The Compact states hereby create and establish a joint public agency known as the Interstate Commission for EMS Personnel Practice.

1. The Commission is a body politic and an instrumentality of the Compact states.

2. Venue is proper and judicial proceedings by or against the Commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the Commission is located. The Commission may waive venue and jurisdictional defenses to the extent it adopts or consents to participate in alternative dispute resolution proceedings.

3. Nothing in this Compact shall be construed to be a waiver of sovereign immunity.

B. Membership, Voting, and Meetings

1. Each member state shall have and be limited to one (1) delegate. The responsible official of the state EMS authority or his designee shall be the delegate to this Compact for each member state. Any delegate may be removed or suspended from office as provided by the law of the state from which the delegate is appointed. Any vacancy occurring in the Commission shall be filled in accordance with the laws of the member state in which the vacancy exists. In the event that more than one board, office, or other agency with the legislative mandate to license EMS personnel at and above the level of EMT exists, the Governor of the state will determine which entity will be responsible for assigning the delegate.

2. Each delegate shall be entitled to one (1) vote with regard to the promulgation of rules and creation of bylaws and shall otherwise have an opportunity to participate in the business and affairs of the Commission. A delegate shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for delegates' participation in meetings by telephone or other means of communication.

3. The Commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

4. All meetings shall be open to the public, and public notice of meetings shall be given in the same manner as required under the rulemaking provisions in Section 12.

5. The Commission may convene in a closed, non-public meeting if the Commission must discuss:

a. Non-compliance of a member state with its obligations under the Compact;

b. The employment, compensation, discipline or other personnel matters, practices or procedures related to specific employees or other matters related to the Commission's internal personnel practices and procedures;

c. Current, threatened, or reasonably anticipated litigation;

d. Negotiation of contracts for the purchase or sale of goods, services, or real estate;

e. Accusing any person of a crime or formally censuring any person;

f. Disclosure of trade secrets or commercial or financial information that is privileged or confidential;

g. Disclosure of information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

h. Disclosure of investigatory records compiled for law enforcement purposes;

i. Disclosure of information related to any investigatory reports prepared by or on behalf of or for use of the Commission or other committee charged with responsibility of investigation or determination of compliance issues pursuant to the Compact; or

j. Matters specifically exempted from disclosure by federal or member state statute.

6. If a meeting, or portion of a meeting, is closed pursuant to this provision, the Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exempting provision. The Commission shall keep minutes that fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Commission or order of a court of competent jurisdiction.

C. The Commission shall, by a majority vote of the delegates, prescribe bylaws and/or rules to govern its conduct as may be necessary or appropriate to carry out the purposes and exercise the powers of the Compact, including but not limited to:

1. Establishing the fiscal year of the Commission;

2. Providing reasonable standards and procedures:

a. for the establishment and meetings of other committees; and

b. governing any general or specific delegation of any authority or function of the Commission;

3. Providing reasonable procedures for calling and conducting meetings of the Commission, ensuring reasonable advance notice of all meetings, and providing an opportunity for attendance of such meetings by interested parties, with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and proprietary information, including trade secrets. The Commission may meet in closed session only after a majority of the membership votes to close a meeting in whole or in part. As soon as practicable, the Commission must make public a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed;

4. Establishing the titles, duties and authority, and reasonable procedures for the election of the officers of the Commission;

5. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any member state, the bylaws shall exclusively govern the personnel policies and programs of the Commission;

6. Promulgating a code of ethics to address permissible and prohibited activities of Commission members and employees;

7. Providing a mechanism for winding up the operations of the Commission and the equitable disposition of any surplus funds that may exist after the termination of the Compact after the payment and/or reserving of all of its debts and obligations;

8. The Commission shall publish its bylaws and file a copy thereof, and a copy of any amendment thereto, with the appropriate agency or officer in each of the member states, if any.

9. The Commission shall maintain its financial records in accordance with the bylaws.

10. The Commission shall meet and take such actions as are consistent with the provisions of this Compact and the bylaws.

D. The Commission shall have the following powers:

1. The authority to promulgate uniform rules to facilitate and coordinate implementation and administration of this Compact. The rules shall have the force and effect of law and shall be binding in all member states;

2. To bring and prosecute legal proceedings or actions in the name of the Commission, provided that the standing of any state EMS authority or other regulatory body responsible for EMS personnel licensure to sue or be sued under applicable law shall not be affected;

3. To purchase and maintain insurance and bonds;

4. To borrow, accept, or contract for services of personnel, including, but not limited to, employees of a member state;

5. To hire employees, elect or appoint officers, fix compensation, define duties, grant such individuals appropriate authority to carry out the purposes of the Compact, and to establish the Commission's personnel policies and programs relating to conflicts of interest, qualifications of personnel, and other related personnel matters;

6. To accept any and all appropriate donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the Commission shall strive to avoid any appearance of impropriety and/or conflict of interest;

7. To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

8. To sell convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property real, personal, or mixed;

9. To establish a budget and make expenditures;

10. To borrow money;

11. To appoint committees, including advisory committees comprised of members, state regulators, state legislators or their representatives, and consumer representatives, and such other interested persons as may be designated in this Compact and the bylaws;

12. To provide and receive information from, and to cooperate with, law enforcement agencies;

13. To adopt and use an official seal; and

14. To perform such other functions as may be necessary or appropriate to achieve the purposes of this Compact consistent with the state regulation of EMS personnel licensure and practice.

E. Financing of the Commission

1. The Commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization, and ongoing activities.

2. The Commission may accept any and all appropriate revenue sources, donations, and grants of money, equipment, supplies, materials, and services.

3. The Commission may levy on and collect an annual assessment from each member state or impose fees on other parties to cover the cost of the operations and activities of the Commission and its staff, which must be in a total amount sufficient to cover its annual budget as approved each year for which revenue is not provided by other sources. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Commission, which shall promulgate a rule binding upon all member states.

4. The Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Commission pledge the credit of any of the member states, except by and with the authority of the member state.

5. The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Commission.

F. Qualified Immunity, Defense, and Indemnification

1. In accordance with Section 36-1-12, the members, officers, executive director, employees and representatives of the Commission shall be immune from suit and liability.

2. The Commission shall defend any member, officer, executive director, employee or representative of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error, or omission did not result from that person's intentional or willful or wanton misconduct.

3. The Commission shall indemnify and hold harmless any member, officer, executive director, employee, or representative of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from the intentional or willful or wanton misconduct of that person.

SECTION 11. COORDINATED DATABASE

A. The Commission shall provide for the development and maintenance of a coordinated database and reporting system containing licensure, adverse action, and significant investigatory information on all licensed individuals in member states.

B. Notwithstanding any other provision of state law to the contrary, a member state shall submit a uniform data set to the coordinated database on all individuals to whom this Compact is applicable as required by the rules of the Commission, including:

1. Identifying information;

2. Licensure data;

3. Significant investigatory information;

4. Adverse actions against an individual's license;

5. An indicator that an individual's privilege to practice is restricted, suspended or revoked;

6. Non-confidential information related to alternative program participation;

7. Any denial of application for licensure, and the reason(s) for such denial; and

8. Other information that may facilitate the administration of this Compact, as determined by the rules of the Commission.

C. The coordinated database administrator shall promptly notify all member states of any adverse action taken against, or significant investigative information on, any individual in a member state.

D. Member states contributing information to the coordinated database may designate information that may not be shared with the public without the express permission of the contributing state.

E. Any information submitted to the coordinated database that is subsequently required to be expunged by the laws of the member state contributing the information shall be removed from the coordinated database.

SECTION 12. RULEMAKING

A. The Commission shall exercise its rulemaking powers pursuant to the criteria set forth in this Section and the rules adopted thereunder. Rules and amendments shall become binding as of the date specified in each rule or amendment.

B. If a majority of the legislatures of the member states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the Compact, then such rule shall have no further force and effect in any member state.

C. Rules or amendments to the rules shall be adopted at a regular or special meeting of the Commission.

D. Prior to promulgation and adoption of a final rule or rules by the Commission, and at least sixty (60) days in advance of the meeting at which the rule will be considered and voted upon, the Commission shall file a Notice of Proposed Rulemaking:

1. On the website of the Commission; and

2. On the website of each member state EMS authority or the publication in which each state would otherwise publish proposed rules.

E. The Notice of Proposed Rulemaking shall include:

1. The proposed time, date, and location of the meeting in which the rule will be considered and voted upon;

2. The text of the proposed rule or amendment and the reason for the proposed rule;

3. A request for comments on the proposed rule from any interested person; and

4. The manner in which interested persons may submit notice to the Commission of their intention to attend the public hearing and any written comments.

F. Prior to adoption of a proposed rule, the Commission shall allow persons to submit written data, facts, opinions, and arguments, which shall be made available to the public.

G. The Commission shall grant an opportunity for a public hearing before it adopts a rule or amendment if a hearing is requested by:

1. At least twenty-five (25) persons;

2. A governmental subdivision or agency; or

3. An association having at least twenty-five (25) members.

H. If a hearing is held on the proposed rule or amendment, the Commission shall publish the place, time, and date of the scheduled public hearing.

1. All persons wishing to be heard at the hearing shall notify the executive director of the Commission or other designated member in writing of their desire to appear and testify at the hearing not less than five (5) business days before the scheduled date of the hearing.

2. Hearings shall be conducted in a manner providing each person who wishes to comment a fair and reasonable opportunity to comment orally or in writing.

3. No transcript of the hearing is required, unless a written request for a transcript is made, in which case the person requesting the transcript shall bear the cost of producing the transcript. A recording may be made in lieu of a transcript under the same terms and conditions as a transcript. This subsection shall not preclude the Commission from making a transcript or recording of the hearing if it so chooses.

4. Nothing in this section shall be construed as requiring a separate hearing on each rule. Rules may be grouped for the convenience of the Commission at hearings required by this section.

I. Following the scheduled hearing date, or by the close of business on the scheduled hearing date if the hearing was not held, the Commission shall consider all written and oral comments received.

J. The Commission shall, by majority vote of all members, take final action on the proposed rule and shall determine the effective date of the rule, if any, based on the rulemaking record and the full text of the rule.

K. If no written notice of intent to attend the public hearing by interested parties is received, the Commission may proceed with promulgation of the proposed rule without a public hearing.

L. Upon determination that an emergency exists, the Commission may consider and adopt an emergency rule without prior notice, opportunity for comment, or hearing, provided that the usual rulemaking procedures provided in the Compact and in this section shall be retroactively applied to the rule as soon as reasonably possible, in no event later than ninety (90) days after the effective date of the rule. For the purposes of this provision, an emergency rule is one that must be adopted immediately in order to:

1. Meet an imminent threat to public health, safety, or welfare;

2. Prevent a loss of Commission or member state funds;

3. Meet a deadline for the promulgation of an administrative rule that is established by federal law or rule; or

4. Protect public health and safety.

M. The Commission or an authorized committee of the Commission may direct revisions to a previously adopted rule or amendment for purposes of correcting typographical errors, errors in format, errors in consistency, or grammatical errors. Public notice of any revisions shall be posted on the website of the Commission. The revision shall be subject to challenge by any person for a period of thirty (30) days after posting. The revision may be challenged only on grounds that the revision results in a material change to a rule. A challenge shall be made in writing, and delivered to the chair of the Commission prior to the end of the notice period. If no challenge is made, the revision will take effect without further action. If the revision is challenged, the revision may not take effect without the approval of the Commission.

SECTION 13. OVERSIGHT, DISPUTE RESOLUTION, AND ENFORCEMENT

A. Oversight

1. The executive, legislative, and judicial branches of state government in each member state shall enforce this Compact and take all actions necessary and appropriate to effectuate the Compact's purposes and intent. The provisions of this Compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the Compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this Compact which may affect the powers, responsibilities or actions of the Commission.

3. The Commission shall be entitled to receive service of process in any such proceeding, and shall have standing to intervene in such a proceeding for all purposes. Failure to provide service of process to the Commission shall render a judgment or order void as to the Commission, this Compact, or promulgated rules.

B. Default, Technical Assistance, and Termination

1. If the Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this Compact or the promulgated rules, the Commission shall:

a. Provide written notice to the defaulting state and other member states of the nature of the default, the proposed means of curing the default and/or any other action to be taken by the Commission; and

b. Provide remedial training and specific technical assistance regarding the default.

2. If a state in default fails to cure the default, the defaulting state may be terminated from the Compact upon an affirmative vote of a majority of the member states, and all rights, privileges and benefits conferred by this Compact may be terminated on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of default.

3. Termination of membership in the Compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

4. A state that has been terminated is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including obligations that extend beyond the effective date of termination.

5. The Commission shall not bear any costs related to a state that is found to be in default or that has been terminated from the Compact, unless agreed upon in writing between the Commission and the defaulting state.

6. The defaulting state may appeal the action of the Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Commission has its principal offices. The prevailing member shall be awarded all costs of such litigation, including reasonable attorney's fees.

C. Dispute Resolution

1. Upon request by a member state, the Commission shall attempt to resolve disputes related to the Compact that arise among member states and between member and nonmember states.

2. The Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

1. The Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this Compact.

2. By majority vote, the Commission may initiate legal action in the United States District Court for the District of Columbia or the federal district where the Commission has its principal offices against a member state in default to enforce compliance with the provisions of the Compact and its promulgated rules and bylaws. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing member shall be awarded all costs of such litigation, including reasonable attorney's fees.

3. The remedies herein shall not be the exclusive remedies of the Commission. The Commission may pursue any other remedies available under federal or state law.

SECTION 14. DATE OF IMPLEMENTATION OF THE INTERSTATE COMMISSION FOR EMS PERSONNEL PRACTICE AND ASSOCIATED RULES, WITHDRAWAL, AND AMENDMENT

A. The Compact shall come into effect on the date on which the Compact statute is enacted into law in the tenth member state. The provisions, which become effective at that time, shall be limited to the powers granted to the Commission relating to assembly and the promulgation of rules. Thereafter, the Commission shall meet and exercise rulemaking powers necessary to the implementation and administration of the Compact.

B. Any state that joins the Compact subsequent to the Commission's initial adoption of the rules shall be subject to the rules as they exist on the date on which the Compact becomes law in that state. Any rule that has been previously adopted by the Commission shall have the full force and effect of law on the day the Compact becomes law in that state.

C. Any member state may withdraw from this Compact by enacting a statute repealing the same.

1. A member state's withdrawal shall not take effect until six (6) months after enactment of the repealing statute.

2. Withdrawal shall not affect the continuing requirement of the withdrawing state's EMS authority to comply with the investigative and adverse action reporting requirements of this act prior to the effective date of withdrawal.

D. Nothing contained in this Compact shall be construed to invalidate or prevent any EMS personnel licensure agreement or other cooperative arrangement between a member state and a nonmember state that does not conflict with the provisions of this Compact.

E. This Compact may be amended by the member states. No amendment to this Compact shall become effective and binding upon any member state until it is enacted into the laws of all member states.

SECTION 15. CONSTRUCTION AND SEVERABILITY

This Compact shall be liberally construed so as to effectuate the purposes thereof. If this Compact shall be held contrary to the constitution of any state member thereto, the Compact shall remain in full force and effect as to the remaining member states. Nothing in this Compact supersedes state law or rules related to licensure of EMS agencies.









Chapter 19 - DEAD BODIES.

Article 1 - General Provisions.

Section 22-19-1 - Regulation of transportation of dead bodies.

The State Board of Health shall prescribe the rules and regulations under which the bodies of deceased persons may be brought into, or transported through, the state and, also, the rules and regulations under which such bodies may be transported from one point to another point in the same county or from one county to another in this state; but the said State Board of Health may, in its discretion, forbid the conveyance of the bodies of persons who have died of infectious, contagious or communicable diseases into, or through, this state or from one county to another in this state. This section shall not be so construed as to prevent county boards of health from regulating the transportation of the bodies of deceased persons within their respective county limits; but cities and towns are prohibited from enacting ordinances regulating the removal from the city or town of the bodies of deceased persons or the issuance of removal permits for removing such remains from the city or town to a point outside the county.



Section 22-19-2 - Body removed from state to be embalmed or cremated; exception.

It shall be unlawful for any person, firm or corporation to take, carry, transport or remove from within the confines of this state any dead human body unless said body has been embalmed or cremated. Any person, firm or corporation who violates this section shall be guilty of a misdemeanor and shall be, upon conviction, punished as prescribed by law. Nothing in this section, however, shall be construed to prohibit exportation of an unembalmed dead human body which has been disposed of for the purpose of advancement of medical science, or for the replacement of diseased or worn out parts of other humans or for the rehabilitation of human parts or other organs, in accordance with the provisions of Article 3 of this chapter.



Section 22-19-3 - Burial or removal permits for dead bodies; certificates of birth or death.

Any person, for himself or as an officer, agent or employee of any other person or of any corporation or partnership, who shall:



Section 22-19-4 - Ministers at funerals to ascertain if burial permit has been secured.

Every minister of the gospel or other person conducting religious services at a funeral shall inquire whether or not a burial or removal permit has been secured for the disposition of the body. Should it be found that a burial permit has not been secured, the undertaker or person in charge of the funeral shall be notified by said minister of the law governing the issuance of burial permits.



Section 22-19-5 - Use of approved identification system.

(a) Each funeral establishment taking possession of a dead human body shall maintain an identification system approved by the Alabama Board of Funeral Service. The identification system may include any dignified method, including, but not limited to, an arm band or a wrist band, that will ensure the ability to identify the body from the time of taking possession of the body until the body is transferred to another entity or until final disposition.

(b) A funeral establishment that maintains the required identification system approved by the Alabama Board of Funeral Service shall not be liable for misidentification that occurred prior to taking possession of the body or misidentification that occurs after the body has been transferred from the funeral establishment to another entity.






Article 2 - Distribution of Unclaimed Bodies for Scientific Study.

Section 22-19-20 - State of Alabama Anatomical Board - Composition; secretary.

The State Health Officer, the Dean of the School of Medicine and the head of the Department of Anatomy of the University of Alabama in Birmingham and the deans and heads of the departments of anatomy of other medical schools which may hereafter become incorporated under the laws of this state shall be constituted as a board for the distribution and delivery of dead bodies, known as "State of Alabama Anatomical Board." The professor of anatomy in the medical school of the University of Alabama, in Birmingham, shall serve as secretary.



Section 22-19-21 - State of Alabama Anatomical Board - Powers; records.

The said board shall have full power to establish rules and regulations for its government and to appoint and remove its officers and shall keep full and complete minutes of its transactions. Records shall also be kept under its direction of all bodies received and distributed by said board and of the persons or institutions to whom the same may be distributed, which minutes and records shall be open, at all times, to the inspection of each member of said board and of any district attorney of any district court in this state.



Section 22-19-22 - Notice of possession of bodies required to be buried at public expense; delivery to board; authorization to solicit dead bodies from counties.

All public officers of this state and their assistants and all officers and their deputies of every county, city, town or other municipality and of every prison, penitentiary, morgue and public hospital in this state having charge or control over any dead human body or bodies, not dead from any contagious or infectious disease and required to be buried at public expense, are required to notify the said Anatomical Board, or such person or persons as may from time to time be designated in writing by said board or its duly authorized officers, whenever any such body or bodies come into their possession, charge or control and shall, without fee or reward, deliver such body or bodies and suffer said board and its duly authorized agents, who may comply with the provisions of this article, to take and remove all such bodies to be used only within this state solely for the advancement of medical science. The State of Alabama Anatomical Board is expressly authorized to solicit dead bodies, for the purposes of scientific studies, from appropriate authorities within the jurisdiction of each county governing body.



Section 22-19-23 - When bodies not to be delivered to board.

No notice shall be given, nor shall any such body or bodies be delivered, if any person shall satisfy the authorities in charge of said body or bodies that he or she is of any degree of kin or is related by marriage to, or socially or otherwise connected with and interested in, the deceased and shall claim the said body or bodies for burial. In that event, it or they shall be at once surrendered to such person for interment or shall be buried at public expense at the request of such claimant, if a relative by blood or a connection by marriage, provided he or she is financially unable to supply such body or bodies with burial. Such notice shall not be given, or such body be delivered, if the deceased person was a traveler who died suddenly, in which case the dead body shall be buried.



Section 22-19-24 - Holding period; notice of death.

Such body or bodies shall, in each and every instance, be held and kept by the person or persons having charge or control of it or them at least 24 hours after death before being delivered to said board, or its agent or agents, during which period notice of the death of such person or persons shall be posted at the courthouse door of the county in which said body or bodies are held.



Section 22-19-25 - Distribution of bodies to schools.

The said board, or its duly authorized agent, may take and receive such bodies so delivered as provided in this article and shall, upon receiving them, distribute them among schools, duly authorized by said board, for lectures and demonstrations by said schools, the number assigned to each to be based upon the number of bona fide students in each dissecting or operative surgery class, which number of students shall be reported by the said schools to the board at such times as it may direct.



Section 22-19-26 - Preservation of bodies for 60 days by schools pending claims therefor.

Said schools, upon receiving them, and before any use is made of them, and without unnecessary mutilation or dissection shall cause them to be properly embalmed and carefully preserved and kept for a period of 60 days from the day of their reception and shall deliver them properly prepared for burial to any person mentioned and described in Section 22-19-23, who shall claim such body for burial, within or before the expiration of said period of 60 days, and satisfy the officers of said school that he or she is such a person as is, under said Section 22-19-23, entitled to said body. If, at the expiration of said 60 days, said body or bodies have not been claimed for burial in the manner and by the person or persons described in this article, said bodies shall then be used for the purposes specified in this article by said schools.



Section 22-19-27 - Disposal of bodies after use by schools.

When said bodies have been so used and are no longer needed or serviceable for objects mentioned in this article, they shall be decently interred, cremated or otherwise properly disposed of by the said schools.



Section 22-19-28 - Carriers for conveyance of bodies; receipts for bodies.

The said board may employ a carrier or carriers for the conveyance of said bodies, which shall be enclosed in a suitable encasement and carefully deposited free from public observation. Said carrier or carriers shall obtain receipts by name or, if the person be unknown, by a description for such body delivered by him and shall deposit said receipts with the secretary of said board, who shall record and preserve the same.



Section 22-19-29 - Payment of expenses for delivery or distribution of bodies.

Neither the state, nor any county or municipality nor any officer, agent or servant thereof shall be at any expense by reason of delivery or distribution of any such body or bodies, but all expenses thereof shall be paid by those receiving the body or bodies in such a manner as may be specified or fixed by said board.



Section 22-19-30 - Penalty for violation of article.

Any person having duties enjoined upon him by the provisions of this article or other health laws of this state relating to the distribution of unclaimed dead bodies for scientific study who shall neglect, refuse or omit to perform the same as therein required must, on conviction, be fined not less than $100.00 nor more than $500.00 and may be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.






Article 3 - Uniform Anatomical Gift Act.

Section 22-19-40 - Short title.

(a) This article may be cited as the Alabama Uniform Anatomical Gift Act of 1969.

(b) This article shall only apply to gifts made prior to January 1, 2004.



Section 22-19-41 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) BANK or STORAGE FACILITY. A facility licensed, accredited or approved under the laws of any state for the storage of human bodies, or parts thereof.

(2) DECEDENT. A deceased individual and includes a stillborn infant or fetus.

(3) DONOR. An individual who makes a gift of all, or part of, his body.

(4) HOSPITAL. A hospital licensed under the laws of the State of Alabama, or any subdivision thereof, or under the laws and regulations of the United States government, or any agency thereof.

(5) PART. Organs, tissues, eyes, bones, arteries, blood or other fluids and any other portions of a human body.

(6) PERSON. An individual, corporation, government or governmental subdivision or agency, business trust, estate trust, partnership or association or any other legal entity.

(7) PHYSICIAN or SURGEON. A physician or surgeon licensed or authorized to practice under the laws of any state.



Section 22-19-42 - Who may donate all, or part of, body; rights of donees.

(a) Any individual of sound mind and 18 years of age or older may give all, or any part of, his body for any purposes specified in Section 22-19-43, the gift to take effect upon death.

(b) Any of the following persons, in order of priority stated, when persons in prior classes are not available at the time of death, and in the absence of actual notice of contrary indications by the decedent or actual notice of opposition by a member of the same or a prior class, may give all, or any part of, the decedent's body for any purpose specified in Section 22-19-43:

(1) The spouse;

(2) An adult son or daughter;

(3) Either parent;

(4) An adult brother or sister;

(5) A guardian of the person of the deceased at the time of his death; or

(6) Any other person authorized or under obligation to dispose of the body.

(c) If the donee has actual notice of contrary indications by the decedent or that a gift by a member of a class is opposed by a member of the same or of a prior class, the donee shall not accept the gift. The persons authorized by subsection (b) of this section may make the gift after or immediately before death.

(d) A gift of all, or part of, a body authorizes any examination necessary to assure medical acceptability of the gift for the purposes intended.

(e) The rights of the donee created by the gift are paramount to the rights of others, except as provided by subsection (d) of Section 22-19-47.



Section 22-19-43 - Institutions or persons who may become donees; purposes for which anatomical gifts may be made.

The following persons may become donees of gifts of bodies, or parts thereof, for the purposes stated:

(1) Any hospital, surgeon or physician for medical or dental education, research, advancement or medical or dental science, therapy or transplantation;

(2) Any accredited medical or dental school or college or university for education, research, advancement of medical or dental science or therapy;

(3) Any bank or storage facility for medical or dental education, research, advancement of medical or dental science, therapy or transplantation; or

(4) Any specified individual for therapy or transplantation needed by him.



Section 22-19-44 - Modes of executing gift.

(a) A gift of all or part of the body under subsection (a) of Section 22-19-42 may be made by will. The gift becomes effective upon the death of the testator without waiting for probate. If the will is not probated, or if it is declared invalid for testamentary purposes, the gift, to the extent that it has been acted upon in good faith, is nevertheless valid and effective.

(b) A gift of all or part of the body under subsection (a) of Section 22-19-42 may also be made by document other than a will. The gift becomes effective upon the death of the donor. The document, which may be a card designed to be carried on the person, must be signed by the donor in the presence of two witnesses, who must sign the document in his presence. If the donor cannot sign, the document may be signed for him at his direction and in his presence and in the presence of two witnesses, who must sign the document in his presence. Delivery of the document of gift during the donor's lifetime is not necessary to make the gift valid.

(c) The gift may be made either to a specified donee or without naming a donee. If the donee is not named, the attending physician may accept as donee upon or following death. If the gift is made to a specified donee who is not available at the time and place of death, the attending physician may, in the absence of any expressed indication that the donor desired otherwise, accept the gift as donee. The physician who becomes a donee under this subsection shall not participate in the procedures for removing or transplanting a part.

(d) The donor may designate in his will, card or other document of gift the surgeon or physician to carry out the appropriate procedures. In the absence of a designation, or if the designee is not available, the donee or other person authorized to accept the gift may comply or authorize any surgeon or physician for the purpose.

(e) Any gift by a person designated in subsection (b) of Section 22-19-42 shall be made by a document signed by him or made by his telegraphic, recorded telephonic or other recorded message.



Section 22-19-45 - Delivery or deposit of gift document.

If the gift is made by the donor to a specified donee, the will, card or other document, or an executed copy thereof, may be delivered to the donee to expedite the appropriate procedures immediately after death. Delivery is not necessary to the validity of the gift. The will, card or other document, or an executed copy thereof, may be deposited in any hospital, bank or storage facility or registry office that accepts it for safekeeping or for facilitation of procedures after death. On request of any interested party upon, or after, the donor's death, the person in possession shall produce the document for examination.



Section 22-19-46 - Amendment or revocation of gift.

(a) If the will, card or other document, or executed copy thereof, has been delivered to a specified donee, the donor may amend or revoke the gift by:

(1) The execution and delivery to the donee of a signed statement;

(2) An oral statement made in the presence of two persons and communicated to the donee;

(3) A statement during a terminal illness or injury addressed to an attending physician and communicated to the donee; or

(4) A signed card or document found on his person or in his effects.

(b) Any document of gift which has not been delivered to the donee may be revoked by the donor in the manner set out in subsection (a) of this section or by destruction, cancellation or mutilation of the document and all executed copies thereof.

(c) Any gift made by a will may also be amended or revoked in the manner provided for amendment or revocation of wills or as provided in subsection (a) of this section.



Section 22-19-47 - Powers, duties and liabilities upon death.

(a) The donee may accept or reject the gift. If the donee accepts a gift of the entire body, he may, subject to the terms of the gift, authorize embalming and the use of the body in funeral services. If the gift is of a part of the body, the donee, upon the death of the donor and prior to embalming, shall cause the part to be removed without unnecessary mutilation. After removal of the part, custody or the remainder of the body vests in the surviving spouse, next of kin or other persons under obligations to dispose of the body.

(b) The time of death shall be determined by a physician who attends the donor at his death or, if none, the physician who certifies the death. The physician shall not participate in the procedures for removing or transplanting a part.

(c) A person who acts in good faith in accord with the terms of this article or with the anatomical gift laws of another state or a foreign country is not liable for damages in any civil action or subject to prosecution in any criminal proceeding for his act.

(d) The provisions of this article are subject to the laws of this state prescribing powers and duties with respect to autopsies.






Article 3A - Alabama Uniform Anatomical Gift Act

Section 22-19-50 - Short title.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-51 - Definitions.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-52 - Making, amending, revoking, and refusing to make anatomical gifts by individual.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-53 - Making, revoking, and objecting to anatomical gifts by others.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-54 - Authorization by coroner; medical examiner; local public health official.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-55 - Routine inquiry and required request; search and notification.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-56 - Persons who may become donees; purposes for which anatomical gifts may be made.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-57 - Delivery of document of gift.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-58 - Rights and duties at death.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-59 - Coordination of procurement and use.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-59.1 - Sale or purchase of parts prohibited.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-59.2 - Examination, autopsy, liability.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-59.3 - Administrative rules.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-59.4 - Legislative recognition.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-59.5 - Transitional provisions.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-59.6 - Uniformity of application and construction.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.



Section 22-19-59.7 - Severability.

Repealed by Act 2008-453, p. 867, §2, effective November 1, 2008.






Article 4 - Anatomical Gifts by Holders of Drivers' Licenses or Nondriver Identification Cards.

Division 1 - Anatomical Gifts by Sworn Affidavit.

Section 22-19-60 - Gift made by execution of affidavit to be filed with Alabama State Law Enforcement Agency; notice of intent and specific gift to be noted on driver's license or nondriver identification card; when gift effective; execution and acknowledgment of affidavit; effect of expiration, revocation, renewal, etc., of license or card.

(a) A gift of all or part of the body may be made by the holder of a valid Alabama Driver's License or nondriver identification card by the execution of a sworn affidavit to be filed with the Alabama State Law Enforcement Agency.

(b) Notice of intent to make a gift shall be noted on the driver's license or nondriver identification card of the donor in a manner to be determined by the Alabama State Law Enforcement Agency and there shall also be noted thereon the specific gift of the donor in accordance with the following legend:

E - Eye

K - Kidney

H - Heart

Li - Liver

L - Lungs

A - All (everything)

(c) The gift shall become effective on the death of the donor without any formal requirements of delivery.

(d) The affidavit shall be signed by the holder of the driver's license or nondriver identification card in the presence of two witnesses who shall acknowledge the affidavit in the presence of the donor.

(e) The gift shall become invalidated upon the expiration, cancellation, revocation or suspension of a driver's license or nondriver identification card.

(f) The gift shall not become invalidated if the driver's license or nondriver identification card is properly renewed before the expiration date.

(g) The amendatory provisions of subsection (b) of this section shall commence on the date of renewal of the driver's license or nondriver identification card of the donor.



Section 22-19-61 - Immunity from civil liability of officers and employees of Alabama State Law Enforcement Agency.

The officers and employees of the Alabama State Law Enforcement Agency shall be immune from any civil liability for any acts or omissions in carrying out the provisions of this division.






Division 2 - Anatomical Gifts by Application for Driver's License or Nondriver's Identification.

Section 22-19-70 - Inclusion of question regarding organ donation as part of driver's license or nondriver identification card application system; notation of affirmative response on license or card.

No later than January 1, 1998, the Alabama State Law Enforcement Agency shall redesign the driver's license and nondriver identification card application system to process requests for information regarding consent of the individual to organ or tissue donation. The following question in the following substantial form shall be asked of each applicant at point of issuance or renewal site:

"Do you wish to have the organ donor designation printed on your driver's license?"

Only an affirmative response of an individual shall be noted on the front of the driver's license or nondriver identification card which shall clearly indicate the intent of the individual to donate his or her organs and tissue by the printing of the words "ORGAN DONOR" on the front of the license or card.



Section 22-19-71 - Distribution of informational brochure; promotion of organ and tissue donation by Director of the Alabama State Law Enforcement Agency.

A brochure provided by the federally certified Alabama Organ Procurement Organization that is a member of and abides by the rules and regulations of United Network for Organ Sharing explaining the method of expressing an intent to make an anatomical gift shall be given to each applicant or licensee at the time of application for a new driver's license or nondriver identification card. The brochure shall advise the applicant or licensee that he or she is under no compulsion to designate organ donation status on his or her driver's license or nondriver identification card and that he or she may wish to consult with family, friends, or clergy before doing so. The Director of the Alabama State Law Enforcement Agency may undertake additional efforts, including education and awareness activities, to promote organ and tissue donation.



Section 22-19-71.1 - Promotion of organ donation through the application and renewal process for driver's licenses.

(a) This section shall be named Angelynn and Courtney's Law.

(b) The Legislature finds:

(1) There is an acute need for organ donors in Alabama and throughout the nation.

(2) According to the United Network for Organ Sharing, more than 121,000 people are waiting for an organ transplant nationally, and a new person is added to the waiting list every 18 minutes.

(3) In Alabama, more than 3,300 people are waiting for an organ transplant.

(4) For an average of 19 people per day, the wait is too long and they die before a suitable organ is available.

(5) The Revised Uniform Anatomical Gift Act currently provides for notice of intent to make an organ donation upon the donor's death.

(6) A checkoff on a driver's license to be an organ donor has been a very successful way to encourage organ donation, but more can be done to provide greater education and public awareness regarding the decision to become an organ donor.

(c) Effective by January 1, 2017, the Alabama State Law Enforcement Agency shall create and implement a program promoting organ donation through the application or renewal process for driver's licenses. The Alabama State Law Enforcement Agency shall provide brochures and other information on organ donation at all driver's license offices as provided by the federally certified Alabama Organ Procurement Organization or as otherwise determined by the Alabama State Law Enforcement Agency.



Section 22-19-72 - Sticker or decal indicating desire to be organ donor.

The Director of the Alabama State Law Enforcement Agency shall designate a space on each driver's license and nondriver identification card issued where the licensee may place a sticker or decal to indicate in appropriate language that the owner of the license or card desires to be an organ donor. The Director of Alabama State Law Enforcement Agency shall specify a uniform sticker or decal for the purposes of this section and the sticker or decal shall be contained in the informational brochure provided for in Section 22-19-71. An organ donor sticker or decal may also be provided by any person, hospital, school medical group, or association interested in assisting in implementing organ donation designation, but the organ donor sticker shall meet the specifications as the director may provide by rule or regulation.



Section 22-19-73 - Statistical and demographic information on organ donor designations.

The Alabama State Law Enforcement Agency shall quarterly electronically transfer statistical and demographic information including, but not limited to, the name, most recent address, and date of birth, if available, of any person who has a current driver's license or nondriver identification card and who has designated that he or she wishes to be an organ donor to the federally certified Alabama Organ Procurement Organization that is a member of and abides by the rules and regulations of the United Network for Organ Sharing. This information shall be copied by the department quarterly and electronically transferred to eye and tissue procuring organizations in Alabama operating under the oversight of the United States Food and Drug Administration and accredited by the respective national accrediting body, including, but not limited to, the Eye Bank Association of America and the American Association of Tissue Banks. Each recipient entity shall be responsible for all costs associated with the implementation of the electronic transfer of donor information and all transfers of donor information pursuant to this section.



Section 22-19-74 - Driver's license, nondriver identification card, etc., to accompany individual to hospital in event of accident or trauma; return of driver's license or nondriver identification card in event of death.

Police and emergency personnel responding to the scene of an accident or trauma shall take reasonable steps to insure that the driver's license or nondriver identification card, donor card, or other document of gift and medical alert bracelet, if any, of the individual involved in the accident or trauma accompanies the individual to the hospital or other health care facility. If the individual dies, the hospital or other health care facility shall, within five days or as soon as practicable, return the driver's license or nondriver identification card to the Alabama State Law Enforcement Agency accompanied by a form prescribed by the department.









Article 5 - Taking of Blood and Urine Samples From Certain Dead Bodies.

Section 22-19-80 - Authority of coroners, deputy coroners, State Toxicologist and law enforcement officers; purpose of taking samples.

(a) Each duly elected or appointed coroner in the State of Alabama is authorized to withdraw and retain or direct the withdrawal and retention of blood and/or urine from the dead body of a person who died unattended by a physician, or who died under suspicious circumstances, or where there is reasonable cause to believe the person died from unnatural and/or unlawful causes.

(b) Each duly elected or appointed deputy coroner shall have the same authority to withdraw and retain or direct the withdrawal and retention of a blood and/or urine sample when acting for the coroner.

(c) The State Toxicologist and his designated or appointed assistants are authorized to withdraw and retain or direct the withdrawal and retention of blood and/or urine from the dead body of a person who died unattended by a physician, or who died under suspicious circumstances, or where there is reasonable cause to believe the person died from unnatural and/or unlawful causes.

(d) A law enforcement officer investigating a fatal motor vehicle accident is authorized to direct the withdrawal and retention of blood and/or urine from the body of any such fatality.

(e) The purpose of any withdrawal and retention of blood and/or urine shall be for analyses or studies to assist in determining the cause, manner and circumstances of death, including a chemical or other test or tests for drugs and/or poisons.



Section 22-19-81 - Persons who may be directed to withdraw samples.

Only a physician, registered nurse, duly licensed clinical laboratory technologist, clinical laboratory technician, mortician, licensed embalmer or licensed practicing embalmer may be directed by a coroner, deputy coroner, a law enforcement officer or the State Toxicologist or his designated or appointed assistants to withdraw blood and/or urine for the purpose or purposes cited in Section 22-19-80.



Section 22-19-82 - Exemption from civil and criminal liability.

(a) No coroner, deputy coroner, the State Toxicologist and his designated or appointed assistants, mortician, licensed embalmer, physician, registered nurse, duly licensed clinical laboratory technologist or clinical laboratory technician or employers of the aforementioned persons shall incur any civil or criminal liability as a result of the proper withdrawal or securing or retention of a blood and/or urine specimen as provided by this article.

(b) The State Toxicologist and his designated or appointed assistants shall incur no civil or criminal liability as a result of the proper analyses or studies of blood and/or urine specimens withdrawn and retained as provided in this article.






Article 6 - Eye Enucleation.

Section 22-19-100 - Training of eye bank employees in eye tissue procurement.

The Alabama Eye Bank is authorized to train employees of the eye bank in principles and procedures of sterile eye tissue procurement pursuant to the Uniform Anatomical Gift Act and according to the medical standards of the Eye Bank Association of America.



Section 22-19-101 - Certification of qualifications, proficiency, etc.

The Medical Director and the Executive Director of the Alabama Eye Bank shall certify that no employee shall be allowed to perform eye tissue procurement unless the employee possesses the necessary educational qualifications, standards of proficiency, and fitness.



Section 22-19-102 - Establishment of standards, procedures, etc.

The Medical Director and the Executive Director of the Alabama Eye Bank are authorized to establish and promulgate the standards, measures, procedures, and recommendations necessary to assure the employee hereunder possesses the knowledge and technical skill to perform donor eye tissue procurement acceptable as good ophthalmologic procedure according to the medical standards of the Eye Bank Association of America.



Section 22-19-103 - Employees to comply with Alabama Uniform Anatomical Gift Act; no liability.

Any employee of the Alabama Eye Bank who is trained in donor eye tissue procurement under this article shall comply with the provisions of the Alabama Uniform Anatomical Gift Act. Such eye bank technician acting in accordance with the terms of this article shall not have any liability either civil or criminal for such eye tissue procurement.



Section 22-19-104 - Article cumulative.

This article does not supersede, modify, or amend prior acts, specifically Sections 34-13-150 through 34-13-152.






Article 7 - Acquisition and Transportation of Donor Organs, Bones and Tissues.

Section 22-19-120 - Legislative intent.

(a) The acquisition and transportation and transplantation of donor organs, bones and tissues is becoming more common place as new scientific and technological developments find better ways to conquer the human body's rejection of such transplanted organs, bones and tissues. In its concern that donee recipients be provided the best possible quality assurance that such donated organs, bones and tissues, retrieved in Alabama are free from any contagious or communicable disease or defect, the Legislature intends to establish in this article a framework for the development of appropriate standards of care and quality assurance for the acquisition and/or transportation of organs, bones and tissues retrieved in Alabama.

(b) It is also the intent of this article to recognize and utilize the quality assurance already developed in Alabama by the Department of Surgery of the School of Medicine, at the University of Alabama at Birmingham Medical Center by authorizing the Chairman of the Department of Surgery to establish and promulgate the standards of proficiency and fitness and measures and procedures necessary to assure that persons involved in organ acquisition and/or transportation of organs retrieved in Alabama possess and provide the necessary knowledge and technical skills to acquire and/or transport organs, bones and tissues within acceptable levels of quality assurance.

(c) It is also the intent of this article to provide sanctions against persons who fail to adhere to and follow such established policies and procedures and standards for quality assurance in the acquisition and/or transportation in Alabama of donor organs, bones, and tissues retrieved in Alabama.



Section 22-19-121 - Definitions.

As used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) CHAIRMAN. The Chairman of the Department of Surgery, School of Medicine, at the University of Alabama at Birmingham.

(2) PERSON. Any person, firm, partnership, association, joint venture, or corporation, and any combination of persons herein specified, but "person" shall not include the United States or any agency or instrumentality thereof, except in the case of voluntary submission to the policies and procedures and standards for quality assurance established by this article and by the "chairman".

(3) QUALITY ASSURANCE. The policies and procedures and standards of quality for the acquisition and/or transportation of donated organs, bones, and tissue retrieved in Alabama.

(4) ORGAN. Any human organ, human bone or human tissue, or any other part or portions of the human body, retrieved in Alabama except that the term "organ" shall not include blood, blood products, or eyes or corneas of the eye for the purposes established by this article.

(5) SERVICE. Any service pertaining to the acquisition and/or transporting of organs, bones, or tissues retrieved in Alabama.



Section 22-19-122 - Promulgation of proficiency standards and quality assurance measures; certification to acquire and transport organs, etc.; updating of quality assurance standards.

(a) The Chairman of the Department of Surgery of the School of Medicine at the University of Alabama at Birmingham is authorized to establish and promulgate the standards of proficiency and fitness and measures and procedures for quality assurance in the acquiring and/or transporting of organs, bones, and tissues retrieved in Alabama.

(b) The Chairman of the Department of Surgery of the School of Medicine at the University of Alabama at Birmingham shall certify when a person shall be allowed to acquire and/or transport any organ, bone or tissue retrieved in Alabama. The chairman shall not certify any person to acquire and/or transport any organ, bone or tissue to be retrieved in Alabama until such person possesses and demonstrates to the chairman the necessary knowledge and technical skills to comply with the established standards of proficiency and fitness.

(c) After the chairman establishes and promulgates the initial standards of quality assurance, any proposed subsequent updating, except to meet federal standards, are to be circulated for comment only, to any institution in Alabama then performing organ transplants. The chairman shall still have the final and sole decision to establish and promulgate whatever is appropriate for updating the standards of quality assurance.



Section 22-19-123 - Adherence to quality assurance standards.

Any person providing any service pertaining to the acquisition and/or transportation of donor organs, bones and tissues retrieved in Alabama, shall strictly adhere to and follow the established quality assurance standards of proficiency and fitness and measures and procedures as established and promulgated by the chairman.



Section 22-19-124 - Sanctions for violations of article.

Any person providing services in violation of the established policies and procedures and standards for quality assurance, as established and promulgated by the chairman, shall not receive reimbursement for such services. This provision applies to all reimbursement programs administered by the State of Alabama. Recommendations, by the chairman, will be made to other reimbursing agencies that reimbursement be denied.



Section 22-19-125 - Immunity of persons complying with article and Alabama Uniform Anatomical Gift Act.

Any person who, in good faith, follows the policies and procedures and standards as established by the chairman for quality assurance, and complies with the provisions of the Alabama Uniform Anatomical Gift Act, shall not have any liability, either civil or criminal, for such acquiring, and/or transporting any organs, bones, or tissues retrieved in Alabama.



Section 22-19-126 - Construction with other laws; state standards to be consistent with federal standards.

(a) The provisions of this article are cumulative and insofar as possible, they shall be construed in pari materia with other laws relating to the public health and anatomical gifts.

(b) At such time that standards of quality assurance for the acquisition and/or transporting and/or transplanting of donated organs, bones and tissues are adopted by the federal government, said Alabama standards of quality assurance shall be consistent with the appropriate federal regulations.






Article 8 - Lifesaving Organ Procurement Act.

Section 22-19-140 - Legislative intent.

(a) The Legislature of Alabama is acutely aware of the serious shortage of organs needed for transplantation. In its concern with this shortage of organs, the Legislature intends to establish in this article, a mechanism for the requesting of donor organs of any person who has died in a hospital and has not made an anatomical gift to take effect upon death.

(b) The Legislature of Alabama believes the citizens of Alabama are compassionate and loving, and, in the appropriate circumstances, will respond to the request for organs for transplantation in that such a gift is, many times, literally, a "gift of life".

(c) It is also the intent of the Legislature of Alabama to encourage organ donation in Alabama by establishing "The Lifesaving Organ Procurement Act of 1986."



Section 22-19-141 - Definitions.

As used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ORGAN. Organs, tissues, eyes, bones, arteries, blood or other fluids and any other part or portions of a human body.

(2) ATTENDING PHYSICIAN. The physician selected by, or assigned to, the patient and who has primary responsibility for the treatment and care of the patient.



Section 22-19-142 - Request for consent to an anatomical gift; request not required where anatomical gift would not be suitable for use.

(a) When death occurs in a hospital to a patient who has not made an anatomical gift to take effect upon death, the hospital administrator, or designated representative, shall request the person described in Section 22-19-42(b), in the order of priority stated, when persons in prior classes are not available at the time of death, and in the absence of actual notice of contrary indication by the decedent or one in a prior class, to consent to the gift of organs of the decedent's body as an anatomical gift.

(b) Where such request is made, pursuant to this section, the request and its disposition shall be noted in the patient's medical record.

(c) Where, based upon medical criteria, such request would not yield an anatomical gift which would be suitable for use, there is an authorized exception to the request required by this section.

(d) Where, based upon the attending physician's special and peculiar knowledge of the decedent and/or the circumstances surrounding the death of the patient, the attending physician, in his/her sole judgment, may determine that a request shall not be made for an anatomical gift, such determination shall be noted in the patient's medical record. Such a determination and noting in the patient's medical record shall be an exception to the request required by this section.



Section 22-19-143 - Immunity of persons complying with article.

Any person who acts in good faith in accord with the terms of this article or with the anatomical gift laws of this state, or another state, or a foreign country shall not be liable for damages in any civil action or subject to prosecution in any criminal proceeding for such act.



Section 22-19-144 - Construction with other laws.

The provisions of this article are cumulative and, insofar as possible, they shall be construed in pari materia with other laws relating to the public health and anatomical gifts.






Article 9 - Revised Uniform Anatomical Gift Act.

Section 22-19-160 - Short title.

This article may be cited as the Revised Uniform Anatomical Gift Act.



Section 22-19-161 - Definitions.

In this article:

(1) "Adult" means an individual who is at least 18 years of age.

(2) "Agent" means an individual:

(A) authorized to make health care decisions on the principal's behalf by a power of attorney for health care; or

(B) expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

(3) "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research, or education.

(4) "Coroner" means an elected or appointed official who determines, with the assistance of other forensic scientists and investigators, the cause, manner, and circumstances surrounding death.

(5) "Decedent" means a deceased individual whose body or part is or may be the source of an anatomical gift. The term includes a stillborn infant and, subject to restrictions imposed by law other than this article, a fetus.

(6) "Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual. The term does not include a person to which an anatomical gift could pass under Section 22-19-170.

(7) "District attorney" means a constitutional officer elected by the qualified electors of those counties in each judicial circuit.

(8) "Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license, identification card, or donor registry.

(9) "Donor" means an individual whose body or part is the subject of an anatomical gift.

(10) "Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

(11) "Driver's license" means a license or permit issued by the Alabama State Law Enforcement Agency to operate a vehicle, whether or not conditions are attached to the license or permit.

(12) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(13) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. The term does not include a guardian ad litem.

(14) "Hospital" means a facility licensed, accredited, or approved as a hospital under the provisions of Article 2, Chapter 21, Title 22 or a facility operated as a hospital by the United States government.

(15) "Identification card" means an identification card issued by the Alabama State Law Enforcement Agency.

(16) "Know" means to have actual knowledge.

(17) "Local public health official" means a physician acting in the capacity as an area health officer, local health officer, or county health officer.

(18) "Medical examiner" means a licensed physician who determines the cause, manner, and circumstances surrounding death with other forensic scientists and investigators.

(19) "Minor" means an individual who is under 18 years of age.

(20) "Organ procurement organization" means a person designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

(21) "Parent" means a parent whose parental rights have not been terminated.

(22) "Part" means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(23) "Pathologist" means a licensed physician who is certified in anatomic or anatomic and clinical pathology by the American Board of Pathology or employed by the Alabama Department of Forensic Sciences.

(24) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(25) "Physician" means an individual licensed by the Medical Licensure Commission of Alabama and authorized to practice medicine and surgery or osteopathy and surgery.

(26) "Procurement organizations" means an eye bank, organ procurement organization, and/or tissue bank.

(27) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal.

(28) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(29) "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted.

(30) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(31) "Refusal" means a record created under Section 22-19-166 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

(32) "Sign" means, with the present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic symbol, sound, or process.

(33) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(34) "Surgeon's assistant" means an individual licensed and certified as a surgeon's assistant by the State Board of Medical Examiners to remove or process a part.

(35) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an enucleator.

(36) "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(37) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(38) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

(39) "Will" means a disposition of real and personal property to take effect after the death of a testator.



Section 22-19-162 - Applicability.

This article applies to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.



Section 22-19-163 - Who may make anatomical gift before donor's death.

Subject to Section 22-19-167, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in Section 22-19-164 by:

(1) the donor, if the donor is an adult or if the donor is a minor and is:

(A) emancipated; or

(B) authorized under state law to apply for a driver's license because the donor is at least 16 years of age;

(2) an agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(3) a parent of the donor, if the donor is an unemancipated minor; or

(4) the donor's guardian.



Section 22-19-164 - Manner of making anatomical gift before donor's death.

(a) A donor may make an anatomical gift:

(1) by authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2) in a will;

(3) during a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom is a disinterested witness; or

(4) as provided in subsection (b).

(b) A donor or other person authorized to make an anatomical gift under Section 22-19-163 may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:

(1) be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) state that it has been signed and witnessed as provided in subdivision (1).

(c) Revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(d) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.



Section 22-19-165 - Amending or revoking anatomical gift before donor's death.

(a) Subject to Section 22-19-167, a donor or other person authorized to make an anatomical gift under Section 22-19-163 may amend or revoke an anatomical gift by:

(1) a record signed by:

(A) the donor;

(B) the other person; or

(C) subject to subsection (b), another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2) a later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b) A record signed pursuant to subsection (a)(1)(C) must:

(1) be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) state that it has been signed and witnessed as provided in subdivision (1).

(c) Subject to Section 22-19-167, a donor or other person authorized to make an anatomical gift under Section 22-19-163 may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(e) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (a).



Section 22-19-166 - Refusal to make anatomical gift; effect of refusal.

(a) An individual may refuse to make an anatomical gift of the individual's body or part by:

(1) a record signed by:

(A) the individual; or

(B) subject to subsection (b), another individual acting at the direction of the individual if the individual is physically unable to sign;

(2) the individual's will, whether or not the will is admitted to probate or invalidated after the individual's death; or

(3) any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(b) A record signed pursuant to subsection (a)(1)(B) must:

(1) be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(2) state that it has been signed and witnessed as provided in subdivision (1).

(c) An individual who has made a refusal may amend or revoke the refusal:

(1) in the manner provided in subsection (a) for making a refusal;

(2) by subsequently making an anatomical gift pursuant to Section 22-19-164 that is inconsistent with the refusal; or

(3) by destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d) Except as otherwise provided in Section 22-19-167(h), in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.



Section 22-19-167 - Preclusive effect of anatomical gift, amendment, or revocation.

(a) Except as otherwise provided in subsection (g) and subject to subsection (f), in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part under Section 22-19-164 or an amendment to an anatomical gift of the donor's body or part under Section 22-19-165.

(b) A donor's revocation of an anatomical gift of the donor's body or part under Section 22-19-165 is not a refusal and does not bar another person specified in Section 22-19-163 or 22-19-168 from making an anatomical gift of the donor's body or part under Section 22-19-164 or 22-19-169.

(c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under Section 22-19-164 or an amendment to an anatomical gift of the donor's body or part under Section 22-19-165, another person may not make, amend, or revoke the gift of the donor's body or part under Section 22-19-169.

(d) A revocation of an anatomical gift of a donor's body or part under Section 22-19-165 by a person other than the donor does not bar another person from making an anatomical gift of the body or part under Section 22-19-164 or 22-19-169.

(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under Section 22-19-163, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

(f) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under Section 22-19-163, an anatomical gift of a part for one or more of the purposes set forth in Section 22-19-163 is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under Section 22-19-164 or 22-19-169.

(g) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(h) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.



Section 22-19-168 - Who may make anatomical gift of decedent's body or part.

(a) Subject to subsections (b) and (c) and unless barred by Section 22-19-166 or 22-19-167, an anatomical gift of a decedent's body or part for purpose of transplantation, therapy, research, or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) an agent of the decedent at the time of death who could have made an anatomical gift under Section 22-19-163(2) immediately before the decedent's death;

(2) the spouse of the decedent;

(3) adult children of the decedent;

(4) parents of the decedent;

(5) adult siblings of the decedent;

(6) adult grandchildren of the decedent;

(7) grandparents of the decedent;

(8) an adult who exhibited special care and concern for the decedent;

(9) the persons who were acting as the guardians of the person of the decedent at the time of death; and

(10) any other person having the authority to dispose of the decedent's body.

(b) If there is more than one member of a class listed in subsection (a)(1), (3), (4), (5), (6), (7), or (9) entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under Section 22-19-170 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (a) is reasonably available to make or to object to the making of an anatomical gift.



Section 22-19-169 - Manner of making, amending, or revoking anatomical gift of decedent's body or part.

(a) A person authorized to make an anatomical gift under Section 22-19-168 may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b) Subject to subsection (c), an anatomical gift by a person authorized under Section 22-19-168 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under Section 22-19-168 may be:

(1) amended only if a majority of the reasonably available members agree to the amending of the gift; or

(2) revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(c) A revocation under subsection (b) is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician, surgeon, surgeon's assistant, certified procurement transplant coordinator (certified by the Alabama Organ Center), tissue recovery technician (certified by the Alabama Organ Center), or technician certified by the Eye Bank after completing training according to the medical standards of the Eye Bank Association of America to carry out the appropriate procedures knows of the revocation.



Section 22-19-170 - Persons that may receive anatomical gift; purpose of anatomical gift.

(a) An anatomical gift may be made to the following persons named in the document of gift:

(1) a hospital; accredited medical school, dental school, college, or university; organ procurement organization; or other appropriate person, for research or education;

(2) subject to subsection (b), an individual designated by the person making the anatomical gift if the individual is the recipient of the part;

(3) an eye bank or tissue bank.

(b) If an anatomical gift to an individual under subsection (a)(2) cannot be transplanted into the individual, the part passes in accordance with subsection (g) in the absence of an express, contrary indication by the person making the anatomical gift.

(c) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (a) but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For the purpose of subsection (c), if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection (a) and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g).

(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor," "organ donor," or "body donor," or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g).

(g) For purposes of subsections (b), (e), and (f) the following rules apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank.

(2) If the part is tissue, the gift passes to the appropriate tissue bank.

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subsection (a)(2), passes to the organ procurement organization as custodian of the organ.

(i) If an anatomical gift does not pass pursuant to subsections (a) through (h) or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(j) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under Section 22-19-164 or 22-19-169 or if the person knows that the decedent made a refusal under Section 22-19-166 that was not revoked. For purposes of this subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k) Except as otherwise provided in subsection (a)(2), nothing in this article affects the allocation of organs for transplantation or therapy.



Section 22-19-171 - Search and notification.

(a) The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) a law enforcement officer, firefighter, paramedic, or other emergency rescuer finding the individual; and

(2) if no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

(b) If a document of gift or a refusal to make an anatomical gift is located by the search required by subsection (a)(1) and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

(c) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to administrative sanctions.



Section 22-19-172 - Delivery of document of gift not required; right to examine.

(a) A document of gift need not be delivered during the donor's lifetime to be effective.

(b) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under Section 22-19-170.



Section 22-19-173 - Rights and duties of procurement organization and others.

(a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the Alabama State Law Enforcement Agency and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b) A procurement organization must be allowed reasonable access to information in the records of the Alabama State Law Enforcement Agency to ascertain whether an individual at or near death is a donor.

(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(d) Unless prohibited by law other than this article, at any time after a donor's death, the person to which a part passes under Section 22-19-170 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

(e) Unless prohibited by law other than this article, an examination under subsection (c) or (d) may include an examination of all medical and dental records of the donor or prospective donor.

(f) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(g) Upon referral by a hospital under subsection (a), a procurement organization shall make a reasonable search for any person listed in Section 22-19-168 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

(h) Subject to Sections 22-19-170(i) and 22-19-182, the rights of the person to which a part passes under Section 22-19-170 are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this article, a person that accepts an anatomical gift of an entire body may allow embalming, burial, or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under Section 22-19-170, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.

(i) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

(j) The removal will be by a physician, surgeon, surgeon's assistant, tissue recovery technician certified by the Alabama Organ Center after completing the training of the Alabama Organ Center according to the medical standards of the American Association of Tissue Banks, or a certified procurement transplant coordinator certified by completing the training of the Alabama Organ Center and the American Board of Transplant Coordinators; but in the case of eyes, a technician certified by the Alabama Eye Bank after completing training according to the medical standards of the Eye Bank Association of America may remove any donated eyes or parts of eyes, after determination of death by a physician or surgeon.



Section 22-19-174 - Coordination of procurement and use.

Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.



Section 22-19-175 - Sale or purchase of parts prohibited.

(a) Except as otherwise provided in subsection (b), a person, that for valuable consideration, knowingly purchases or sells a part for transplantation or therapy if removal of a part from an individual is intended to occur after the individual's death commits a Class C felony.

(b) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.



Section 22-19-176 - Other prohibited acts.

A person that, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal commits a Class C felony.



Section 22-19-177 - Immunity.

(a) In the absence of wantonness or willful misconduct, a person that acts in accordance with this article or with the applicable anatomical gift law of another state, or attempts in good faith to do so, is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.

(b) In the absence of wantonness or willful misconduct, neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(c) In determining whether an anatomical gift has been made, amended, or revoked under this article, a person may rely upon representations of an individual listed in Section 22-19-168(a)(2), (3), (4), (5), (6), (7), or (8) relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.



Section 22-19-178 - Law governing validity; choice of law as to execution of document of gift; presumption of validity.

(a) A document of gift is valid if executed in accordance with:

(1) this article;

(2) the laws of the state or country where it was executed; or

(3) the laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.



Section 22-19-179 - Donor registry.

(a) The Alabama State Law Enforcement Agency may establish or contract for the establishment of a donor registry.

(b) The Alabama State Law Enforcement Agency shall cooperate with a person that administers any donor registry that this state establishes, contracts for, or recognizes for the purpose of transferring to the donor registry all relevant information regarding a donor's making, amendment to, or revocation of an anatomical gift.

(c) A donor registry must:

(1) allow a donor or other person authorized under Section 22-19-163 to include on the donor registry a statement or symbol that the donor has made, amended, or revoked an anatomical gift;

(2) be accessible to a procurement organization to allow it to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift; and

(3) be accessible for purposes of subdivisions (1) and (2) seven days a week on a 24-hour basis.

(d) Personally identifiable information on a donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor, or person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift.

(e) This section does not prohibit any person from creating or maintaining a donor registry that is not established by or under contract with the state. Any such registry must comply with subsections (c) and (d).



Section 22-19-180 - Effect of anatomical gift on advance health care directive.

(a) In this section:

(1) "Advance health care directive" means a power of attorney for health care or a record signed or authorized by a prospective donor containing the prospective donor's direction concerning a health care decision for the prospective donor.

(2) "Declaration" means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn from the prospective donor.

(3) "Health care decision" means any decision regarding the health care of the prospective donor.

(b) If a prospective donor has a declaration or advance health care directive, and the terms of the declaration or directive and the express or implied terms of a potential anatomical gift are in conflict with regard to the administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy the prospective donor's attending physician and prospective donor shall confer to resolve the conflict. If the prospective donor is incapable of resolving the conflict, an agent acting under the prospective donor's declaration or directive, or, if none, or the agent is not reasonably available, another person authorized by law other than this article to make health care decisions on behalf of the prospective donor, shall act for the donor to resolve the conflict. The conflict must be resolved as expeditiously as possible. Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the prospective donor under Section 22-19-168. Before resolution of the conflict, measures necessary to ensure the medical suitability of the part may not be withheld or withdrawn from the prospective donor if withholding or withdrawing the measures is not contraindicated by appropriate end-of-life care.



Section 22-19-181 - Cooperation between coroner, medical examiner, and procurement organization.

(a) A coroner or medical examiner or district attorney or local public health official or a designee shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education when it has been determined that the recovery will not interfere with a death investigation. The organ procurement organization, tissue bank, and eye bank will make every reasonable effort to seek approval and release from the coroner or medical examiner or district attorney or designee prior to proceeding with consent approaches to the authorized parties as described in this article. The request for release process will begin with the coroner or designee, who may defer to the medical examiner or designee, who may subsequently defer to the district attorney or designee. At the time of coroner or medical examiner or district attorney notification, the organ procurement organization, tissue bank, or eye bank will share the decedent's donor designation, if known. Despite the best efforts of the organ procurement organization, tissue bank, and eye bank, the topic of donation may be initiated on behalf of the family, a donor record, or any member of the health care team. In the event that jurisdiction is declined by the coroner or designee or medical examiner or designee and/or district attorney or designee, the organ procurement organization, tissue bank, and/or eye bank may proceed with the consent process from the authorized parties as described in this article.

(b) If a coroner or medical examiner or district attorney or local public health official receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the coroner or medical examiner or district attorney or local public health official and a postmortem examination is going to be performed, unless the coroner or medical examiner or district attorney or local public health official denies recovery in accordance with Section 22-19-182, the coroner or medical examiner or designee will attempt to conduct a postmortem examination of the body or the part in a manner and within a period compatible with its preservation for the purposes of the gift.

(c) A part may not be removed from the body of a decedent under the jurisdiction of a coroner or medical examiner for transplantation, therapy, research, or education unless the part is the subject of an anatomical gift and release for such part has been obtained from the coroner or medical examiner or district attorney or local public health official or a designee. The body of a decedent under the jurisdiction of the coroner or medical examiner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift and release for such body has been obtained by the coroner or medical examiner or district attorney or local public health official or a designee. This subsection does not preclude a coroner or medical examiner from performing the medicolegal investigation upon the body or parts of a decedent under the jurisdiction of the coroner or medical examiner.

(d) Protocols for cooperation will be established and utilized during cases under the jurisdiction of a coroner or medical examiner or district attorney or local public health official. These protocols should specify procedures for maximizing donation, yet support and facilitate the medicolegal investigation. These protocols will be reviewed, modified (if required), and ratified unanimously as needed or by a written request from a representative of the Jefferson County Coroner/Medical Examiner Office, the State of Alabama's Department of Forensic Sciences, the Alabama District Attorney's Association, the Alabama Coroner's Association, the Alabama Organ Center, and the Alabama Eye Bank.



Section 22-19-182 - Facilitation of anatomical gift from decedent whose body is under jurisdiction of coroner or medical examiner.

(a) Upon request of a procurement organization, a coroner or medical examiner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the jurisdiction of the coroner or medical examiner. Specific operational details regarding visitation, referral methods, recovery logistics, and efforts to minimize interruptions to the operations of the coroner and/or medical examiner will be established in the protocols referenced in Section 22-19-181 (d). Section 164.512 of the Health Information Portability and Protection Act, enacted 1996, specifies that a covered entity may use or disclose protected health information to organ procurement organizations or other entities engaged in the procurement, banking, or transplantation of cadaveric organs, eyes, or tissues for the purpose of facilitating organ, eye, or tissue donation and transplantation. If the decedent's body or part is medically suitable for transplantation, therapy, research, or education, the coroner or medical examiner shall release postmortem (external and/or internal) examination results to the procurement organization. A report limited to cause and manner of death and disclosures of any evidence of infection or other disease process which might preclude safe transplantation of recovered organs and/or tissue will be made available upon request at no charge to the organ procurement organization, tissue bank, or eye bank. If a full report is requested, the organ procurement organization, tissue bank, and eye bank agree to reimburse the coroner or medical examiner or district attorney's office at the currently established price in order to offset costs. The procurement organizations may make a subsequent disclosure of the postmortem examination results or other information received from the coroner or medical examiner only if relevant to transplantation or therapy.

(b) The coroner or medical examiner may conduct a medicolegal examination by reviewing all forwarded pertinent medical records, laboratory test results, x-rays, organ, tissue, eye recovery documentation, other diagnostic results, and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the coroner or medical examiner which the coroner or medical examiner determines may be relevant to the investigation. Organ, tissue, and eye donation records, including documentations of organ, tissue, or eye normalcy and radiographs (organ and tissue donors only), should be submitted to the coroner or medical examiner and/or district attorney based on agreed upon protocols with the organ procurement organization, tissue bank, and eye bank.

(c) A person that has any information requested by a coroner or medical examiner pursuant to subsection (b) shall provide that information as expeditiously as possible to allow the coroner or medical examiner to conduct the medicolegal investigation within a period compatible with the preservation of parts for the purpose of transplantation, therapy, research, or education. Specific time periods shall be established by protocols referenced in Section 22-19-181 (d).

(d) Cooperation between the coroner or medical examiner or district attorney or designee and the procurement organizations for the timely removal of the part of a decedent for the purpose of transplantation, therapy, research, or education shall occur for a body that is under the jurisdiction of the coroner or medical examiner regardless of whether a postmortem examination is required or to be performed for the recovery of a part for which a release from the coroner or medical examiner or district attorney or designee has been granted based on the determination that the absence of the part will not interfere with determination of cause, manner, circumstances surrounding the death, or evidence collection.

(e) If an anatomical gift of a part from the decedent under the jurisdiction of the coroner or medical examiner has been or might be made, but the coroner or medical examiner or district attorney or designee initially believes that the recovery of the part could interfere with the postmortem investigation into the decedent's cause or manner of death or evidence collection, the coroner or medical examiner or designee shall consult with the procurement organization or physician, surgeon, surgeon's assistant, or technician designated by the procurement organizations about the proposed recovery. Ancillary tests such as MRI, CT scan, and skeletal survey may be required by the coroner or medical examiner or pathologist prior to the determination of suitability for organ or tissue procurement. These tests shall be performed and interpreted by the appropriate physician at the request of the coroner or medical examiner or pathologist and reported in a timely fashion. All expenses for such tests shall be the responsibility of the procurement organizations regardless of the outcome. After consultation, the coroner or medical examiner or district attorney or designee may or may not permit the recovery or impose specific restrictions depending on the nature of the case and the necessity of evidence collection, at which time the organ procurement organization, tissue bank, and eye bank will abide by the decision and operate accordingly.

(f) Following the consultation under subsection (e), in the absence of mutually agreed-upon protocols to resolve conflict between the coroner or medical examiner or district attorney or designee and the organ procurement organization, if the coroner or medical examiner or district attorney or designee intends to deny recovery, the organ procurement organization may request the coroner or medical examiner or district attorney or designee to attend the organ recovery procedure for the part before making a final determination to allow the organ procurement organization to recover the part. Satisfying the request will be at the discretion of the coroner or medical examiner or district attorney or designee based on feasibility. If the request is denied, the organ procurement organization will abide by the decision not to allow procurement and operate accordingly. During the organ removal procedure, the coroner or medical examiner or designee who elected to attend may allow recovery by the procurement organization to proceed, or, if the coroner or medical examiner or district attorney or designee who elected to attend, reasonably believes that the part may be involved in determining the decedent's cause of death or manner of death or circumstances surrounding the death, deny recovery by the procurement organization.

(g) If the coroner or medical examiner or district attorney or designee denies recovery under subsection (f), the coroner or medical examiner or district attorney or designee shall provide the procurement organizations with a specific reason for not allowing recovery of the part, which will then be documented in the official records of the procurement organizations.

(h) If the coroner or medical examiner or district attorney or designee allows recovery of a part under subsection (d), (e), or (f), the procurement organization, upon request, shall cause the physician, surgeon's assistant, or technician who removes the part to provide the coroner or medical examiner with a record describing the condition of the part, a biopsy (liver and kidneys), photographs, and any other information and observations that would assist in the postmortem examination. Specific offerings by the procurement organizations shall be established in specific protocols according to Section 22-19-181(d) and made available to the coroner or medical examiner or district attorney or designee.

(i) If a coroner, medical examiner, district attorney or designee requests to be present at a removal procedure under subsection (f), the coroner or medical examiner or district attorney or designee may request reimbursement for any additional costs and lost work time incurred in complying with subsection (f).



Section 22-19-183 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 22-19-184 - Relation to Electronic Signatures in Global and National Commerce Act.

This article modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit or supersede Section 101(a) of that act, 15 U.S.C. Section 7001, or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).









Chapter 20 - MISCELLANEOUS HEALTH LAWS.

Section 22-20-1 - Use of common drinking cups or towels in public places prohibited.

It shall be unlawful to provide for use, or permit the use of, a common drinking cup or a common towel in any hotel, restaurant, railroad car, railroad station or other place frequented by the public.



Section 22-20-2 - Prevention of infantile blindness.

Any physician, midwife, nurse or other person in attendance on a confinement case shall, within two hours after the birth of the child, use one of the following prophylactic solutions for the prevention of infantile blindness or ophthalmia neonatorum, two drops of the solution to be dropped in each eye after the eyelids have been opened:

(1) A one percent fresh solution of nitrate of silver, or

(2) Such other solution as may be prescribed by the State Board of Health.



Section 22-20-3 - Neonatal testing for certain diseases; rules and regulations for treatment thereof.

(a) It shall be the duty of the administrative officer or other persons in charge of each institution caring for infants 28 days or less of age, or the physician attending a newborn child or the person attending a newborn child that was not attended by a physician to cause to have administered to every such infant or child in his care a reliable test for hypothyroidism and a reliable test for phenylketonuria (PKU), such as the Guthrie test, or any other test considered equally reliable by the State Board of Health and a reliable test for sickle cell anemia, sickle cell trait, and/or abnormal hemoglobin and such other tests relating to mental retardation or other heritable diseases and conditions as are designated by the Board of Health. Provided, however, that the Board of Health shall designate only conditions that are detectable by mass screening of newborn infants. Initial mass screening tests and the recording of results shall be performed by the Public Health Laboratory at such times and in such manner as may be prescribed by the State Board of Health; confirmatory tests shall be undertaken by such laboratory facilities as are designated by the attending physician or parent; provided, that no such initial screening or confirmatory tests shall be given to any child whose parents object thereto on the grounds that such tests conflict with their religious tenets and practices. In the event a test is not given to a child on account of such objections by the parents, then no physician, nurse, laboratory technician, person administering tests, hospital, institution or other health care provider shall be liable for failure to administer the test.

(b) The State Board of Health shall promulgate such rules and regulations as it considers necessary to provide for the care and treatment of those newborn infants whose tests are determined positive, including but not limited to, advising dietary treatment for such infants. The State Board of Health shall promulgate any other rules and regulations necessary to effectuate the provisions of this section including the collection of a reasonable fee for the newborn child screening program.



Section 22-20-3.1 - Educational information on pertussis to be provided prior to discharge of newborn child.

(a) During the postpartum period, before discharging a newborn child, a hospital shall provide parents with educational information on pertussis disease. The information provided to parents shall contain the following statement:

Pertussis, whooping cough, can cause serious illness in infants, children, and adults and can even be life-threatening, especially in infants. According to the Centers for Disease Control and Prevention (CDC), the most effective way to prevent pertussis is through vaccination of both children and parents. For more information on protecting your child by obtaining the pertussis vaccination please contact your physician, county health department, or the Alabama Department of Public Health.

(b) Nothing in this section shall require any hospital to provide or pay for any vaccination against pertussis.

(c) Nothing in this section shall be construed to establish a standard of care for hospitals or physicians or otherwise modify, amend, or supersede any provision of the Alabama Medical Liability Act of 1987 or the Alabama Medical Liability Act of 1996, or any amendment thereto, or any judicial interpretation thereof.

(d) Physicians and hospitals, as hospitals are defined in Section 22-21-20, shall not have legal liability or responsibility for claims resulting from providing or failing to provide the pertussis information required pursuant to subsection (a).



Section 22-20-4 - Location and extension of cemeteries.

Whenever it is proposed to locate a cemetery or to extend the boundaries of an existing cemetery, the party or parties so proposing shall make written application to the judge of probate and county commission or to the mayor and council of an incorporated city or town, according to whether said cemetery or extension of a cemetery is to be located in the jurisdiction of one or the other of these authorities, describing accurately the location and boundaries of the proposed cemetery or extension of a cemetery. Before acting upon the application, the judge of probate and county commission or the mayor and council of an incorporated city or town, as the case may be, shall refer the application to the board of health of the county for investigation from a sanitary standpoint. In making such investigation, the county board of health shall take into consideration the proximity of the proposed cemetery or extension of a cemetery to human habitations, the nature of the soil, the drainage of the ground, the danger of pollution of valuable springs and streams of water and such other conditions and surroundings as would bear upon the sanitary aspect of the situation. Having completed its investigation as promptly as can be done, the county board of health shall submit a report to the judge of probate and county commission, or to the mayor and council, as the case may be, and either approve or disapprove the application. If the latter, the board shall set forth at length its reasons for such disapproval. Having received the report from the county board of health, the judge of probate and county commission or the mayor and council, as the case may be, shall either grant or deny the application, giving due weight in reaching either conclusion to the views expressed by the County Board of Health. Should the application be granted, the judge of probate and county commission or the mayor and council, as the case may be, shall issue to the party or parties making the application, and in such form as they may prescribe, a license to establish or extend the cemetery in question. The said license shall, upon the payment of $.50 by the party or parties making the application, be recorded in the office of the judge of probate of the county.



Section 22-20-5 - Regulations for establishments handling food and providing public accommodations.

(a) The State Committee on Public Health shall, as conditions demand, adopt and promulgate regulations for the construction, maintenance and operation of all establishments, and their immediate surroundings, in which foods or beverages intended for sale for human consumption are made, prepared, processed, displayed for sale in an unpackaged state or served and for the construction, maintenance and operation of hotels, inns, taverns, motels, tourist courts, tourist homes, trailer courts or any place where sleeping accommodations for transients, tourists or vacationists are advertised for sale, as well as regulations for the construction, maintenance and operation of exhibition-ground food concessions, poultry slaughterhouses and animal slaughterhouses, and their surroundings; except, that the authority hereby vested shall not include the authority to conduct meat and poultry slaughter and processing inspections and other inspections conducted by the Department of Agriculture and Industries pursuant to Sections 2-17-1 through 2-17-38. Copies of the said regulations shall be furnished to county health officers, who, as authorized representatives of the State Health Officer, shall enforce such regulations within their respective jurisdictions.

(b) This section shall not restrict the power of county boards of health nor of municipal corporations to adopt more stringent, emergency regulations or ordinances, respectively.

(c) Whenever the State Health Officer officially notifies the judge of probate of a county or the officials of a municipal corporation that he is in position to secure the enforcement of any, or all, of the aforesaid regulations authorized in this section in any county or municipality, such notice shall constitute official declaration of the fact that said regulations are in effect in said county and said municipality, and it shall be unlawful thereafter for the judge of probate of said county or for the city clerk of said municipality to accept payment for, or to issue, a privilege license for the operation of any establishment governed by said regulations unless the applicant for said license is in possession of a valid permit issued by the health officer for the operation of said establishment. It shall, therefore, be unlawful to operate, within any county or any incorporated municipality within the State of Alabama, wherein the aforesaid regulations have been declared to be in effect, any establishment which is governed by said regulations unless the operator of such establishment possesses a valid permit from the health officer for its operation; and further, the health officer is hereby authorized and empowered to suspend or revoke, after the expiration of reasonable time specifically named in an official written notice to the operator, the permit for the operation of an establishment governed by the aforesaid regulations, for the flagrant or continuous violation of any provisions of said regulations.

(d) The health officer is hereby authorized and empowered to institute proceedings in the circuit court to enjoin the operation of any establishment governed by the aforesaid regulations when no more reasonable course of action will serve to protect the public health. When the operation of an establishment is ordered enjoined by the court, such order shall be enforced by the same authorities and in the same manner as are other similar court orders.

(e) The health officer is hereby authorized to enter any establishment governed by this section, at any time, for the purpose of inspection and is further authorized to score or grade such establishment and to post or publicly announce such score or grade. It shall be unlawful for anyone except the health officer to remove a posted score or grade, or for anyone to deface or falsely advertise a posted score or grade or to hinder a health officer or his representative in the performance of his duty.

(f) In case a county is without the services of a county health officer, or in event the county health officer requests assistance in the enforcement of the aforesaid regulations or, if in the discretion of the State Health Officer, special circumstances make it advisable to take the enforcement of the regulations authorized in this section out of the hands of the county health officer, the State Health Officer is hereby authorized to enforce the said regulations.



Section 22-20-5.1 - Cottage food production.

(a) For purposes of this section, the following words have the following meanings:

(1) BAKED GOOD. Includes cakes, breads, Danish, donuts, pastries, pies, and other items that are prepared by baking the item in an oven. A baked good does not include a potentially hazardous food item as defined by rule of the department.

(2) COTTAGE FOOD PRODUCTION OPERATION. A person operating out of his or her home who meets all of the following requirements:

a. Produces a baked good, a canned jam or jelly, a dried herb or herb mix, or a candy for sale at the person's home.

b. Has an annual gross income of twenty thousand dollars ($20,000) or less from the sale of food described in paragraph a.

c. Sells the foods produced under paragraph a. only directly to consumers.

(3) DEPARTMENT. The State Department of Public Health.

(4) HOME. A primary residence that contains a kitchen and appliances designed for common residential use.

(b) A cottage food production operation is not a food service establishment and is not required to have a food service permit issued by the county health department.

(c) Neither the State Department of Public Health nor a county health department may regulate the production of food at a cottage food production operation except as provided by this section.

(d) The department may issue a stop sale, seize, or hold order for any food suspected of being the cause of a food borne illness.

(e) The department shall promulgate rules requiring a cottage food production operation to label all baked goods, canned jams or jellies, candies, and dried herb or herb mix that the operation sells to consumers, and requiring completion of a food safety course. The label shall include the name and address of the cottage food production operation and a statement that the food is not inspected by the department or local health department. The operator of a cottage food production operation shall maintain certification of having attended and passed a food safety course approved by the department.

(f) A cottage food production operation may not sell baked goods, jams and jellies, candies, or dried herbs and herb mixes over the Internet.



Section 22-20-6 - Butchering, etc., of legally taken wild animals.

Any rule or regulation of the Health Department to the contrary notwithstanding, legally taken deer, turkeys and any other wild animal may be butchered, killed and/or processed at any slaughterhouse, abattoir, meat-packing and processing plant in this state.



Section 22-20-7 - Inspection of dairy farms, milk-cooling stations, etc.

The State Board of Health shall inspect dairy farms, milk-cooling stations, milk-processing plants and creameries for grading the milk and cream output of such establishments. The said inspections shall be made in accordance with the rules and regulations of the State Board of Health, and the grading of the milk and milk products shall be carried out in compliance with the specifications of the United States Public Health Service standard milk ordinance.



Section 22-20-8 - Depositing dead animals or nauseous substances in water supplies.

It shall be unlawful for any person to knowingly deposit any dead animal or nauseous substance in any source, standpipe or reservoir from which water is supplied to any city or town of this state or in any private well, spring, reservoir, tank, vessel or receptacle. Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding $500.00 and may be sentenced to hard labor for the county not exceeding one year.



Section 22-20-9 - Depositing dead animals or fowl in running streams.

Any person who deposits the body of a dead animal or fowl in any running stream must, on conviction, be fined $10.00, and one half of the fine must go to the informer.



Section 22-20-10 - Duty to drain areas in construction works.

Any person, firm or corporation engaged in the construction of any railroad, public highways or other construction work in Alabama shall drain all borrow pits, cuts and fills likely to impound water which shall be dangerous to the public health. Any person, firm or corporation failing to perform the duty imposed in this section shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $50.00 nor more than $500.00.



Section 22-20-11 - Restrictions on retail sales of certain poisons.

(a) It shall be unlawful for any person to retail any poisons enumerated in Schedules "A" and "B" which are as follows, except upon the conditions named in this section:

(1) Schedule "A" - biniodide of mercury, cyanide of potassium, carbolic acid, hydrocyanic acid, strychnine, arsenate and its preparations and all other poisonous alkaloids and their salts and the essential oil of bitter almonds.

(2) Schedule "B" - acenite, belladonna, colchium, conium, nux vomica, henbane, savin, ergot, cotton root, cantharides, creosote, veratrium, digitalis and their pharmaceutical preparations, croton oil, chloroform, sulphate of zinc, corrosive sublimate, red precipitate, white precipitate, mineral acids and oxalic acid.

(b) Any of the poisons included in Schedule "A" may be legally sold by any registered pharmacist, but he shall, before delivering the same to the purchaser, cause an entry to be made in a book kept for that purpose, stating the date of sale, name and address of purchaser, the name of poison sold and the amount, the purpose for which it was represented by the purchaser to be required and the name of the dispenser, such book to be always open for inspection by the proper authorities and to be preserved for at least three years.

(c) Any of the poisons named in Schedule "B" may be legally sold, but only on the condition that the person, firm or corporation selling or furnishing the same shall label the box, vessel or paper in which the said poison is contained with the name of the drug, the word "poison" and the name and place of the seller.

(d) It shall be unlawful for any registered pharmacists to sell or deliver any poisons enumerated in Schedule "A" and "B" unless, upon due inquiry, it is found that the purchaser is aware of its poisonous character and represents that it is to be used for legitimate purposes.

(e) The provisions of this section shall not apply to the dispensing of poison in not unusual quantities or upon the prescription of practitioners of medicine.

(f) Nothing in this section shall prohibit the sale of insecticides, fungicides or poisons used in the arts, when sold in original packages and labeled according to the law and other remedies or materials used in the control or eradication of insect pests and plant diseases.

(g) Whoever shall violate any of the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $25.00 nor more than $100.00. Whoever shall fail to preserve the original of any prescription, or a true copy of the same, or to produce same when lawfully required, in accordance with the provisions of this section, shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $50.00 nor more than $200.00.



Section 22-20-12 - Advertisements concerning impotency, prostatic troubles, etc.

Any person who shall, directly or indirectly, publish, deliver or distribute, or cause to be published, delivered or distributed, in any manner, whatsoever, any advertisement concerning lost manhood, lost vitality, impotency, sexual weakness, seminal emissions, stricture, drains, discharges, prostatic troubles, self-abuse or excessive sexual indulgences or calling attention to any medicine, article or preparation that may be used therefor, or to any person or persons from whom or any office or place at which information, treatment or advice relating to such diseases, infirmity, habit or condition may be obtained shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than $10.00 nor more than $100.00. This section shall not apply to the advertising of any patent medicine not used or recommended for the treatment of venereal diseases, nor shall it apply to didactic or scientific treatises which do not advertise or call attention to any person or persons from whom, or any place at which, information, treatment or advice may be obtained, nor shall it apply to advertisements or notices issued by legally constituted health authorities in the discharge of their official duties.






Chapter 20A - SOURCE OR ORIGIN OF FISH PRODUCTS.

Article 1 - Source or Origin of Farm-Raised and Wild Fish.

Section 22-20A-1 - Legislative findings.

The Legislature hereby finds and declares the consumer's right to know the source or origin of a food product for human consumption is paramount and essential to the health, safety, and well-being of the people of this state and nation. Providing notice to the public of whether farm-raised fish and wild fish are imported or domestic is compelling.



Section 22-20A-2 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) BOARD. The State Board of Health as defined in Section 22-2-3.

(2) DOMESTIC. Any farm-raised fish or wild fish hatched, raised, harvested, or processed within the United States or a territory of the United States.

(3) FARM-RAISED FISH. Includes farm-raised shellfish and fillets, steaks, nuggets, and any other flesh from a farm-raised fish or shellfish and includes any product of which farm-raised fish is an ingredient.

(4) FOOD SERVICE ESTABLISHMENT. Any place, vehicle, or vessel where food for individual portion service is prepared, stored, held, transported, served, or dispensed and includes any such place regardless of whether consumption is on- or off-premises and which is regulated by the Alabama Department of Public Health. Hospitals, as defined in Section 22-21-20, shall be excluded from the requirements of this article.

(5) IMPORTED. Any farm-raised fish or wild fish that was hatched, raised, harvested, or processed outside the United States or a territory of the United States.

(6) SHELLFISH. Includes crab, lobster, oyster, shrimp, crayfish, clam, and scallops in the wild and any farm-raised shellfish and includes any product of which shellfish is an ingredient.

(7) STATE HEALTH OFFICER. The State Health Officer as defined in Section 22-2-8, or his or her designated representative.

(8) VERIFIED COMPLAINT. An allegation of noncompliance with the provisions of this article that can be attributed to the complainant and which is signed and verified by the complainant.

(9) WILD FISH. Naturally born or hatchery-raised fish and shellfish harvested in the wild. The term includes a fillet, steak, nugget, and any other flesh from wild fish or shellfish and also includes any product of which wild fish is an ingredient. Net-pen aquacultural or other farm-raised fish are excluded from the definition.



Section 22-20A-3 - Suppliers and food service establishments to provide required information.

(a) Any person who supplies farm-raised fish or wild fish to a food service establishment shall provide information of the country of origin of the product to the food service establishment as required by federal law. The State Health Officer, upon verified complaint and in compliance with all applicable state and federal law, shall investigate any and all reports of noncompliance with this subsection. Upon receipt of the verified complaint, a copy of the complaint shall be given to the food service establishment.

(b) If farm-raised fish or wild fish is supplied to a food service establishment and the fish or fish product is not required to be labeled with the country of origin pursuant to the requirements of federal law, the supplier of the fish or fish product or the food service establishment shall not be required to provide any additional information to comply with this article.

(c) A food service establishment serving farm-raised fish or wild fish shall place a disclaimer or notice on the menu or on a placard not smaller than 8 and one half inches by 11 inches in close proximity to the food establishment permit, in a conspicuous place specifically stating the following: "Under Alabama law, the consumer has the right to know, upon request to the food service establishment, the country of origin of farm-raised fish or wild fish." The disclaimer or notice listed on a menu shall be listed in print as large as the listing of the product.

(d) For purposes of this section, the United States is the country of origin for farm-raised fish hatched, raised, harvested, and processed in the United States and wild fish that were harvested in waters of the United States, a territory of the United States, or a state and processed in the United States, a territory of the United States, or a state, including the waters thereof.



Section 22-20A-4 - Labeling requirements.

Any labeling requirements as to farm-raised fish and wild fish offered for direct retail sale for human consumption by a food service establishment may comply with this article by stating the country of origin in lieu of the disclaimer or notice; except, that the appropriate state name or USA or United States of America, including a trade name or trademark, may be inserted in lieu thereof to accommodate similar products produced in any of the states or a territory of the United States of America.



Section 22-20A-5 - Rules and regulations.

The board shall promulgate rules as may be necessary for the enforcement of this article, such rules to be promulgated according to the Administrative Procedure Act.



Section 22-20A-6 - Governmental cooperation.

The board may cooperate with and enter into agreements with governmental agencies of this state or agencies of the federal government in order to carry out the purpose of this article.



Section 22-20A-7 - Enforcement.

The State Health Officer may apply for and the court may grant a temporary restraining order or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this article or any rule promulgated under this article, notwithstanding the existence of other remedies at law. The injunction shall be issued without bond in the county where the violation occurred.



Section 22-20A-8 - Violations.

(a) Any food service establishment violating this article or the rules promulgated thereunder, after notice and a hearing, shall be subject to penalties on a graduated scale in accordance with the following schedule for all violations within a 24-month period:

(1) First offense - Written warning.

(2) Second offense - One hundred dollars ($100).

(3) Third offense - Two hundred fifty dollars ($250).

(4) Fourth offense - Five hundred dollars ($500).

(5) Fifth offense - One thousand dollars ($1,000).

(b) Any food service establishment which unknowingly violates this article shall be held harmless against penalties from failure to disclose country of origin of any product which was mislabeled by the wholesaler or distributor.






Article 2 - Country of Origin of Catfish Products.

Section 22-20A-30 - Definitions.

For purposes of this article, the following terms shall have the following meanings, respectively, unless the context otherwise requires:

(1) BOARD. The State Board of Health as defined in Section 22-2-3.

(2) CATFISH. Any species of fish classified within the family Ictaluridae.

(3) DEPARTMENT. The State Department of Public Health.

(4) FOOD SERVICE ESTABLISHMENT. Any place, vehicle, or vessel where food for individual portion service is prepared, stored, held, transported, served, or dispensed and includes any such place regardless of whether consumption is on or off premises and which is regulated by the Alabama Department of Public Health.

(5) LABEL. A legible display of written, printed, or graphic information on a placard, menu, sign, or other material that represents the product to the consumer.

(6) PRODUCT. Any catfish product capable of use as human food which is made wholly or in part from any catfish or portion thereof, except products which contain catfish only in small portions and which are exempt from this definition by rules of the State Board of Health.



Section 22-20A-31 - Advertising restrictions; food service establishments to provide required information.

(a) A food service establishment shall not advertise or label a food item as catfish unless it is fish classified within the family of Ictaluridae.

(b) Any advertising of catfish or other members of the Order of Siluriformes, or catfish products or siluriformes products by food service establishments shall state the country of origin if the product was imported from a country other than the United States of America. The advertising required in this subsection stating the country of origin of the product shall be displayed daily when the catfish or siluriformes or catfish products or siluriformes products are from a country other than the United States of America.

(c) No catfish or siluriformes product shall be offered for sale at a food service establishment unless consumers are notified of the name and country of origin of the product. A food service establishment shall comply with this requirement by listing the country of origin on the menu in the same location and in the same size font as the product being offered, or by using a sign or tabletop display identifying the country of origin of the catfish offered for sale. If a sign is used, it shall be a minimum of 93 square inches with characters at least one inch in size. The sign or a series of signs shall be posted on a wall in a conspicuous location or locations in plain view of all patrons. If a tabletop display is used, it shall be at least 30 square inches and be placed on each table that is used for service.



Section 22-20A-32 - Violations.

(a) Any food service establishment engaged in the sale or advertising of catfish products in violation of this article shall be subject to civil penalties. The department shall impose the following civil penalties. For violations occurring within a 24-month period:

(1) A warning for the first violation.

(2) A fine of one hundred dollars ($100) for a second violation with 24 months.

(3) A fine of two hundred fifty dollars ($250) for the third violation within 24 months.

(4) A fine of five hundred dollars ($500) for the fourth violation within 24 months.

(5) A fine of one thousand dollars ($1,000) for the fifth violation within 24 months and at the discretion of the department, a suspension of the food service establishment permit.

(b) A person may appeal the assessment of a civil penalty by requesting a hearing that shall be held in accordance with the Alabama Administrative Procedure Act. Judicial review of a final action of the department shall be pursuant to Section 41-22-20.

(c) All fines and other moneys collected pursuant to this section shall be continuously appropriated to the department and used to implement and administer this article.

(d) If a civil penalty imposed by the department is not paid, the department, the Attorney General, or appropriately the district attorney may file an action to collect the civil penalty in a court of competent jurisdiction in the county in which the violation occurred. The food establishment shall be responsible to pay all costs associated with the collection of the civil penalty.

(e) Any food service establishment which unknowingly violates this article shall be held harmless against penalties from failure to disclose country of origin of any product which was mislabeled by the wholesaler or distributor.

(f) The board may promulgate rules as may be necessary for the implementation and enforcement of this article.






Article 3 - Processing of Shrimp.

Section 22-20A-50 - Processing at harvesting site.

Any shrimp harvested from inland ponds or farms may be processed at the site where the harvesting occurs pursuant to rules adopted by the Alabama Department of Public Health.









Chapter 21 - HOSPITALS AND OTHER HEALTH CARE FACILITIES GENERALLY.

Article 1 - General Provisions.

Section 22-21-1 - Establishment of hospitals by local authorities.

The corporate authorities of any town or city and the county commission of any county may each establish, within the town or city or within the county, hospitals, temporary or permanent, for the reception of the sick or infirm or of persons suspected of having infectious or contagious diseases, and may make all needful rules and regulations for the control and management thereof and may confer by contract upon any institution for the instruction of students of medicine located in the city, town or county in which such hospital is situated, upon such terms and for such number of years as they may determine, the right to select the visiting staff of physicians to such hospital for the collegiate course of each year and to hold clinics on the patients therein and have its students attend such clinics. The corporate authorities and the county commission may unite in the establishment of such hospitals, if deemed expedient, making them common for the use of the town or city and of the county, and in the making of rules and regulations for the control and management thereof and shall jointly have the same powers and authority above conferred upon each.



Section 22-21-2 - Appropriations for indigent persons in hospitals.

The governing body of any county or municipality in this state may make an appropriation or appropriations out of their respective treasuries to aid in maintaining and taking care of sick and wounded persons who are unable to provide for themselves in any hospital maintained for the care of the sick and wounded. Any county or municipally owned or controlled hospital may accept patients from any county or municipality.



Section 22-21-3 - Scholarships for professional and technical personnel at public hospitals.

(a) This section shall apply to any public hospital in this state, operated on a municipal-county basis, on a county basis, on a municipal basis or on a regional or statewide basis operating under the authority of any act or acts of the Legislature of Alabama, heretofore passed or hereinafter enacted, either local or general.

(b) The Board of Trustees or other like governing bodies of any hospital coming within the purview of this section is hereby authorized and permitted, but not required, to expend any funds such hospital has on hand by providing scholarships for the purpose of the educating and training of professional and technical personnel, and each such hospital, by and through its governing body, shall make and provide its own rules and regulations to govern the issuance of such scholarships.



Section 22-21-4 - Annual audit of books and records of publicly owned medical institutions.

(a) The books and records of publicly owned hospitals, nursing homes, rest homes or any other publicly owned medical institution may, upon request of the governing board of the particular institution, be audited annually by any certified public accountant who is subject to the control of the Alabama State board of Public Accountancy. The selection of the certified public accountant to perform the audit shall be the responsibility of the governing board of the particular institution. Such audit, upon approval as provided in this section, shall be in lieu of any audits otherwise required by law of said institutions. The audit to be performed by the certified public accountant shall be in accordance with generally accepted auditing standards and shall comply with the procedures promulgated by the Chief Examiner of Public Accounts, and the audit report shall be addressed to the Chief Examiner of Public Accounts, who shall be charged with the responsibility of processing and distributing it as provided by law, and upon approval and acceptance, such audit report shall have the legal effect as a report of an examiner of public accounts.

(b) Examinations and audits performed upon provisions of this section shall be made at the expense of the institution and not as an expense of the State of Alabama. Such audit reports shall be public records open to public inspection, and a copy of each report shall be kept on file at the institution concerning which the audit was made.

(c) The provisions of this section shall be cumulative and supplemental and shall be construed in pari materia with other laws relative to the audit of the books and records of publicly owned hospitals, nursing homes, rest homes and any other publicly owned medical institutions.



Section 22-21-5 - Incorporation of public bodies created under chapter; powers of same.

(a) Any public body heretofore or hereafter created and established by ordinance or resolution pursuant to this chapter may become a body corporate and politic under the name set forth in such ordinance or resolution by filing a certified copy of such ordinance or resolution with the Secretary of State, to be recorded in his office. The members of such public body shall constitute the members of the corporation until they are succeeded by other members as provided by said ordinance or resolution. Neither the members of the corporation nor its directors or officers shall be personally liable for the debts, torts or undertakings of the corporation.

(b) The corporations provided for by this section shall have all the power and authority of health care authorities as provided for by Article 11 of this chapter; except, that such corporations shall not have or exercise any power which is inconsistent with or repugnant to the provisions of the ordinance or resolution under which it came into existence.

(c) This section shall be deemed to be cumulative.



Section 22-21-6 - Certain public hospital corporations exempted from usury and interest rate limitation laws.

(a) Bonds, notes and other securities issued by any public hospital corporation are hereby exempted from all laws of the state governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8 of this code.

(b) For the purposes of this section, the following terms shall have the meanings respectively ascribed to them by this subsection:

(1) STATE. The State of Alabama.

(2) PUBLIC HOSPITAL CORPORATION. Any public corporation organized pursuant to the provisions of any of the following statutes, as heretofore or hereafter amended:

a. Section 22-21-5,

b. Article 3 of this chapter, or

c. Division 1 of Article 4 of this chapter.



Section 22-21-7 - Itemized statement of services rendered to be furnished patient upon request; provisions of statement; itemization of services and expenses; action by Attorney General; payment of claims by insurance companies.

(a) For the purposes of this section, the term "hospital" shall mean any hospital in which human patients are given medical care. It shall include all emergency rooms or outpatient facilities connected thereto.

(b) Within 10 days following discharge or release from confinement in a hospital or nursing home, or within 10 days after the earliest date at which the expense from the confinement or service may be determined, which in the case of long-term confinement may be the monthly charge, the hospital or nursing home providing the service shall submit to the patient, or to his survivor or legal guardian as may be appropriate, upon written request, an itemized statement detailing in language comprehensible to an ordinary layman the specific nature of charges or expenses incurred by the patient, which in the initial billing shall contain a statement of specific services received and expenses incurred for each such item of service, enumerating in detail the constituent components of the services received within each department of the hospital or nursing home and including unit-price data on rates charged by the hospital or nursing home. This statement shall not include charges of hospital based or nursing home based physicians if billed separately.

(c) In any billing for hospital or nursing home services subsequent to the initial billing for such services, whether it is a restatement of the initial bill or a bill of additional charges, the patient or his survivor or legal guardian may elect, upon written request, to receive a copy of the detailed statement of specific services received and expenses incurred for each such item of service as provided in subsection (b) of this section. The hospital or nursing home shall have 10 days from the receipt of the request to provide said statement.

(d) All provisions of subsection (b) of this section shall be followed if a written request is made within 30 days of discharge from the facility. If such request is made after 30 days of discharge then the 10 day period will not be in effect. Instead the hospital or nursing home providing the service shall have 30 days to meet the request. All requests shall be made within one year of discharge.

(e) The Attorney General shall maintain an action in the name of the state for an injunction to restrain any person, firm, association or corporation from operating, conducting or managing a hospital in violation of the provisions of this section if and when violations are brought to his attention by an individual after a due process of law procedure has been followed.

(f) The provisions of this section shall not apply in cases where regulations by the federal or the state government so stipulate.

(g) Hospitals can print information on the statement as to the procedure that must be followed by insurance companies relating to the payment of claims made by persons in possession of the statement referred to in subsection (b) of this section. An addendum which prohibits insurance companies from paying to the patient any amounts due the hospital by the patient is acceptable. Any insurance company making a payment to the patient without positive validation from appropriate hospital officials shall be held liable for such payment to the hospital and shall be guilty of a misdemeanor.



Section 22-21-8 - Confidentiality of accreditation, quality assurance credentialling materials, etc.

(a) Accreditation, quality assurance and similar materials as used in this section shall include written reports, records, correspondence, and materials concerning the accreditation or quality assurance or similar function of any hospital, clinic, or medical staff. The confidentiality established by this section shall apply to materials prepared by an employee, advisor, or consultant of a hospital, clinic, or medical staff and to materials prepared by an employee, advisor or consultant of an accrediting, quality assurance or similar agency or similar body and to any individual who is an employee, advisor or consultant of a hospital, clinic, medical staff or accrediting, quality assurance or similar agency or body.

(b) All accreditation, quality assurance credentialling and similar materials shall be held in confidence and shall not be subject to discovery or introduction in evidence in any civil action against a health care professional or institution arising out of matters which are the subject of evaluation and review for accreditation, quality assurance and similar functions, purposes, or activities. No person involved in preparation, evaluation or review of accreditation, quality assurance or similar materials shall be permitted or required to testify in any civil action as to any evidence or other matters produced or presented during the course of preparation, evaluation, or review of such materials or as to any finding, recommendation, evaluation, opinion, or other action of such accreditation, quality assurance or similar function or other person involved therein. Information, documents, or records otherwise available from original sources are not to be construed as being unavailable for discovery or for use in any civil action merely because they were presented or used in preparation of accreditation, quality assurance or similar materials nor should any person involved in preparation, evaluation, or review of such materials be prevented from testifying as to matters within his knowledge, but the witness testifying should not be asked about any opinions or data given by him in preparation, evaluation, or review of accreditation, quality assurance or similar materials.



Section 22-21-9 - Name tags, etc., required for nurses.

(a) Each health care provider and facility in Alabama which employs or contracts for the employment of one or more registered nurses shall require each registered nurse to wear a name tag, badge, or pin with the letters "R.N." printed on the name tag, badge, or pin while the nurse is providing direct patient care.

(b) Each health care provider and facility in Alabama which employs or contracts for the employment of one or more licensed practical nurses shall require each licensed practical nurse to wear a name tag, badge, or pin with the letters "L.P.N." printed on the name tag, badge, or pin while the nurse is providing direct patient care.

(c) A health care provider or facility may suspend the requirements in subsections (a) and (b) above for legitimate health care purposes, such as for employees who work in departments where metal adornments cannot safely be worn.

(d) No health care provider or facility may allow employees not licensed as registered nurses or licensed practical nurses to wear name tags, badges, or pins which have the word "nurse" or "nursing" thereon.



Section 22-21-10 - Flu and pneumonia vaccinations for long term care facility residents and employees.

(a) As used in this section, the following words have the following meanings:

(1) EMPLOYEE. An individual who is a part-time or full-time employee of the long term care facility.

(2) LONG TERM CARE FACILITY. The term includes a skilled nursing facility, intermediate care facility, specialty care assisted living facility or dementia care facility, or an assisted living facility licensed under this chapter.

(b) Each long term care facility in this state shall conduct an immunization program as provided in this section which gives residents the opportunity to be immunized annually against the influenza virus and to be immunized against pneumococcal disease and employees the opportunity to be immunized against influenza virus.

(c) A long term care facility shall notify the resident upon admission of the immunization program provided by this section and shall request that the resident agree to be immunized against influenza virus and pneumococcal disease.

(d) A long term care facility shall document the annual immunization against influenza virus and the immunization against pneumococcal disease for each resident and the annual immunization against influenza virus for each employee, as provided in this section. Upon finding that a resident is lacking the immunizations as provided herein or that an employee has not been immunized against influenza virus, or if the long term care facility is unable to verify that the individual has received the required immunizations, the long term care facility shall provide or arrange for immunization.

(e)(1) The annual immunization and documentation program provided by this section for influenza shall be completed not later than November 30 of each year.

(2) The annual immunization and documentation program provided by this section for pneumococcal disease shall be assessed within 5 days of admission and when indicated.

(f) For an individual who becomes a resident of or who is newly employed by the long term care facility after November 30, but before March 30 of the following year, the long term care facility shall determine the individual's status for the influenza virus required under this section, and if found to be deficient, the long term care facility shall provide the required immunizations.

(g) No individual, resident, or employee, shall be required to receive vaccine under this section if the vaccine is medically contraindicated, if the vaccine is against the individual's religious beliefs, or if the individual refuses the vaccine after being fully informed of the health risks of not being immunized.

(h) The State Board of Health may adopt rules to implement the immunization provisions of this section.

(i) The State Health Officer shall waive the requirements of this section in the event that there is a shortage of vaccine.

(j) The State Board of Health shall make available to long term care facilities educational and informational materials pertaining to the vaccination program provided in this section.






Article 2 - Licensing of Hospitals, Nursing Homes, and Other Health Care Institutions.

Section 22-21-20 - Definitions.

For the purpose of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) HOSPITALS. General and specialized hospitals, including ancillary services; independent clinical laboratories; rehabilitation centers; ambulatory surgical treatment facilities for patients not requiring hospitalization; end stage renal disease treatment and transplant centers, including free-standing hemodialysis units; abortion or reproductive health centers; hospices; health maintenance organizations; and other related health care institutions when such institution is primarily engaged in offering to the public generally, facilities and services for the diagnosis and/or treatment of injury, deformity, disease, surgical or obstetrical care. Also included within the term are long term care facilities such as, but not limited to, skilled nursing facilities, intermediate care facilities, assisted living facilities, and specialty care assisted living facilities rising to the level of intermediate care. The term "hospitals" relates to health care institutions and shall not include the private offices of physicians or dentists, whether in individual, group, professional corporation or professional association practice. This section shall not apply to county or district health departments.

(2) PERSON. The term includes individuals, partnerships, corporations, and associations.



Section 22-21-21 - Purpose of article.

The purpose of this article is to promote the public health, safety and welfare by providing for the development, establishment and enforcement of standards for the treatment and care of individuals in institutions within the purview of this article and the establishment, construction, maintenance and operation of such institutions which will promote safe and adequate treatment and care of individuals in such institutions.



Section 22-21-22 - License - Required; exceptions.

No person shall establish, conduct or maintain any hospital as defined in Section 22-21-20 without first obtaining the license provided in this article. Hospitals operated by the federal government and mental hospitals under the supervision of the board of trustees of the Alabama State Hospitals shall be exempt from the provisions of this article.



Section 22-21-23 - License - Application.

Any person desiring licensing under this article shall apply to the State Board of Health therefor. The applicant shall state the name of the applicant and whether an individual, partnership, corporation or other entity, the type of institution for which a license is desired, the location thereof and the name of the person in direct supervision and charge thereof. The person in charge of such hospital must be at least 19 years of age and of reputable and responsible character. The applicant shall submit evidence of ability to comply with the minimum standards provided in this article or by regulations issued under its authority.



Section 22-21-24 - License - Fees; expiration and renewal; accreditation.

The application for a license to operate a hospital other than an assisted living facility or a specialty care assisted living facility rising to the level of intermediate care shall be accompanied by a standard fee of two hundred dollars ($200), plus a fee of five dollars ($5) per bed for each bed over 10 beds to be licensed in accordance with regulations promulgated under Section 22-21-28. Increase in a hospital's bed capacity during the calendar year is assessed at the standard fee of two hundred dollars ($200) plus five dollars ($5) each for the net gain in beds. The initial licensure fee and subsequent annual licensure renewal fee for an assisted living facility and for a specialty care assisted living facility rising to the level of intermediate care shall be two hundred dollars ($200) plus fifteen dollars ($15) for each bed. A license renewal application for any hospital, as defined by this article, which is not received by the expiration date in a properly completed form and accompanied by the appropriate renewal fee shall be subject to a late penalty equal to two hundred fifty dollars ($250) or 100 percent of the renewal fee, whichever is greater. No fee shall be refunded. All fees received by the State Board of Health under the provision of this article shall be paid into the State Treasury to the credit of the State Board of Health and shall be used for carrying out the provisions of this article. A license granted under this article shall expire on December 31 of the year in which it was granted. A license certificate shall be on a form prescribed by the department, and shall be posted in a conspicuous place on the licensed premises. Licenses shall not be transferable or assignable and shall be granted only for the premises named in the application. Licenses may be renewed from year to year upon application, investigation, and payment of the required license fee, as in the case of procurement of the original license. All fees collected under this article are hereby appropriated for expenditure by the State Health Department. All hospitals which are accredited by the joint commission on accreditation of hospitals shall be deemed by the State Health Department to be licensable without further inspection or survey by the personnel of the State Department of Health. Further accreditation by the joint commission on accreditation of hospitals shall in no way relieve that hospital of the responsibility of applying for licensure and remitting the appropriate licensure fee as specified in this article.



Section 22-21-25 - License - Issuance; suspension or revocation; new applications after revocation.

(a) The State Board of Health may grant licenses for the operation of hospitals which are found to comply with the provisions of this article and any regulations lawfully promulgated by the State Board of Health.

(b) The State Board of Health may suspend or revoke a license granted under this article on any of the following grounds:

(1) Violation of any of the provisions of this article or the rules and regulations issued pursuant thereto.

(2) Permitting, aiding or abetting the commission of any illegal act in the institution.

(3) Conduct or practices deemed by the State Board of Health to be detrimental to the welfare of the patients of the institution.

(c) Before any license granted under this article is suspended or revoked, written notice shall be given the licensee, stating the grounds of the complaint, and the date, time, and place set for the hearing of the complaint, which date of hearing shall be not less than 30 days from the date of the notice. The notice shall be sent by registered or certified mail to the licensee at the address where the institution concerned is located. The licensee shall be entitled to be represented by legal counsel at the hearing.

(d) If a license is revoked as provided in this section, a new application for license shall be considered by the State Board of Health if, when, and after the conditions upon which revocation was based have been corrected and evidence of this fact has been furnished. A new license shall then be granted after proper inspection has been made and all provisions of this article and rules and regulations promulgated under this article have been satisfied.



Section 22-21-26 - License - Judicial review of suspension or revocation.

Any party aggrieved by a final decision or order of the Board of Health suspending or revoking a license is entitled to a review of such decision or order by taking an appeal to the circuit court of the county in which the hospital is located or is to be located.



Section 22-21-27 - Advisory board.

(a) There shall be an advisory board of 17 members to assist in the establishment of rules, regulations, and standards necessary to carry out the provisions of this article and to serve as consultants to the State Health Officer. The board shall meet at least twice each year and at the call of the State Health Officer. The members of the board shall annually elect one of its members to serve as chairman.

(b) The advisory board shall be constituted in the following manner:

(1) Four representatives of hospitals, who shall be appointed by the Board of Trustees of the Alabama Hospital Association as follows:

a. One administrator of a governmental hospital.

b. One administrator of a nongovernmental nonprofit hospital.

c. One owner or administrator of a proprietary hospital.

d. One member of a managing board of a nonprofit hospital.

(2) Three representatives who shall be doctors of medicine appointed by the Board of Censors of the Medical Association of the State of Alabama.

(3) One representative who shall be a registered nurse appointed by the Executive Board of the Alabama State Nurses Association.

(4) One representative from the State Board of Human Resources who shall be appointed by the board.

(5) One registered pharmacist actively engaged in the practices of pharmacy in the State of Alabama, to be appointed by the Executive Committee of the Alabama Pharmacy Association.

(6) Three members who shall be appointed by the Executive Committee of the Alabama Nursing Home Association, each of whom shall be the operator of a duly qualified licensed nursing home.

(7) One member who shall be appointed by the Alabama Hospice Association.

(8) Two members who shall be appointed by the Assisted Living Association of Alabama, one of whom shall be the operator of a licensed assisted living facility or licensed specialty care assisted living facility rising to the level of intermediate care with 16 or fewer beds, and one of whom shall be the operator of an assisted living facility or licensed specialty care assisted living facility rising to the level of intermediate care with more than 16 beds.

(9) One member who shall be appointed by the Governor to represent the interests of consumers. The consumer representative shall be at least 65 years of age and shall have no financial interest in any facility licensed under this article.

Each new appointee shall serve for five years or until his or her successor is appointed, whichever is later. Any vacancy caused by a member leaving the position before the expiration of his or her term shall be filled by the organization selecting the original member. The replacement member appointed shall serve for the remainder of the unexpired term.

(c) A member of the advisory board shall not be eligible to succeed himself or herself after serving one full five-year term, but shall be eligible for reappointment if he or she has served only a portion of a five-year term or if he or she has not served immediately preceding the reappointment.

(d) Members of the advisory board shall serve without compensation, but shall be entitled to reimbursement for expenses incurred in the performance of the duties of the office at the same rate allowed state employees pursuant to general law.



Section 22-21-28 - Rules and regulations.

(a) In the manner provided in this section, the State Board of Health, with the advice and after approval by the advisory board, shall have the power to make and enforce, and may modify, amend, and rescind, reasonable rules and regulations governing the operation and conduct of hospitals as defined in Section 22-21-20. All such regulations shall set uniform minimum standards applicable alike to all hospitals of like kind and purpose in view of the type of institutional care being offered there and shall be confined to setting minimum standards of sanitation and equipment found to be necessary and prohibiting conduct and practices inimicable to the public interest and the public health. The board shall not have power to promulgate any regulation in conflict with law nor power to interfere with the internal government and operation of any hospital on matters of policy. The procedure for adopting, amending, or rescinding any rules authorized by this article shall conform to the Alabama Administrative Procedure Act. At any public hearing called for the purpose of soliciting public comment on proposed rules, any interested hospital or any member of the public may be heard.

(b) Any person affected by any regulation, amendment, or rescission thereof may appeal consideration thereof to the circuit court of the county of that person's residence or in which that person does business or to the Circuit Court of Montgomery County, pursuant to the Alabama Administrative Procedure Act. And upon appeal the question of the reasonableness of such regulation shall be a question of fact for the court to determine, and no presumption shall be indulged that the regulation adopted was and is a reasonable regulation.

(c) Regulations adopted under this section shall become effective as provided in the Alabama Administrative Procedure Act.



Section 22-21-29 - Inspections.

(a) Every hospital licensed under this article shall be open to inspection to the extent authorized in this section by employees and agents of the State Board of Health, under rules as shall be promulgated by the board with the advice and consent of the advisory board. Employees and agents of the board shall also inspect unlicensed and suspected unlicensed facilities. Nothing in this section shall authorize the board to inspect quarters therein occupied by members of any religious group or nurses engaged in work in any hospital or places of refuge for members of religious orders for whom care is provided, but any inspection shall be limited and confined to the parts and portions of the hospital as are used for the care and treatment of the patients and the general facilities for their care and treatment. No hospital shall, by reason of this section, be relieved from any other types of inspections authorized by law.

(b) All inspections undertaken by the State Board of Health shall be conducted without prior notice to the facility and its staff. Notwithstanding the foregoing, an inspection of a hospital or other health care facility, prior to its licensure, may be scheduled in advance. An employee or contract employee of the state shall not disclose in advance the date or the time of an inspection of a hospital or other health care facility to any person with a financial interest in any licensed health care facility, to any employee or agent of a licensed health care facility, to any consultant or contractor who performs services for or on behalf of licensed health care facilities, or to any person related by blood or marriage to an owner, employee, agent, consultant, or contractor of a licensed health care facility. For purposes of this section, the term inspection shall include periodic and follow-up compliance inspections and surveys on behalf of the State Board of Health, complaint investigations and follow-up investigations conducted by the State Board of Health, and compliance inspections and surveys, complaint investigations, and follow-up visits conducted on behalf of the United States Department of Health and Human Services, Health Care Financing Administration, or its successors. The board may prescribe by rule exceptions to the prohibition where considerations of public health or safety make advance disclosure of inspection dates or times reasonable. Disclosure in advance of inspection dates when such disclosure is required or authorized pursuant to federal law or regulation shall not be a violation of this section. Scheduling inspections of hospitals or other health care facilities by the board at regular, periodic intervals which may be predictable shall not be a violation of this section.

(c) Any employee or contract employee of the state who discloses in advance the date or time of an inspection in violation of subsection (b) shall be guilty of a Class A misdemeanor. Any person who solicits an employee or contract employee of the state to disclose in advance the date or time of an inspection in violation of subsection (b) for the purpose of disclosing the information to others shall be guilty of a Class A misdemeanor.



Section 22-21-30 - Disclosure of information.

Information received by the State Board of Health through on-site inspections conducted by the state licensing agency is subject to public disclosure and may be disclosed upon written request. Information received through means other than inspection will be treated as confidential and shall not be directed publicly except in a proceeding involving the question of licensure or revocation of license.



Section 22-21-31 - Practice of medicine, etc., not authorized; child placing.

Nothing in this article shall be construed as authorizing any person to engage in any manner in the practice of medicine or any other profession nor to authorize any person to engage in the business of child placing. Any child born in any such institution whose mother is unable to care for such child or any child who, for any reason, will be left destitute of parental support shall be reported to the Department of Human Resources or to any agency authorized or licensed by the Department of Human Resources to engage in child placing for such service as the child and the mother may require. In the rendering of service, representatives of the Department of Human Resources and agencies authorized or licensed by the Department of Human Resources shall have free access to visit the child and the mother concerned.



Section 22-21-33 - Penalties for operation of or referring persons to unlicensed hospital.

(a)(1) Any individual, association, corporation, partnership, limited liability company, or other business entity who operates or causes to be operated a hospital of any kind as defined in this article or any rules promulgated hereunder, without having been granted a license by the State Board of Health shall be guilty of a Class B misdemeanor upon conviction, except that any individual, association, corporation, partnership, limited liability company, or other business entity who operates or causes to be operated a hospital of any kind as defined in this article or any rules promulgated hereunder without having been granted a license by the State Board of Health shall be guilty of a Class A misdemeanor upon conviction of a second or any subsequent offense.

(2) The State Board of Health, upon determination that a facility or business is operating as a hospital, within the meaning of this article or any rules promulgated hereunder, and that the facility or business does not have a current and valid license granted by the State Board of Health, may apply to the circuit court of the county in which the unlicensed facility or business is located for declaratory and injunctive relief. The proceedings shall be expedited. The sole evidentiary questions before the court in a proceeding shall be whether the facility or business that is the subject of the action meets the definition of a hospital, within the meaning of this article and any rules promulgated hereunder, and whether the facility or business has been granted a current and valid license to operate by the State Board of Health. If the State Board of Health prevails on these questions, then the court, upon request of the State Board of Health, shall grant declaratory and injunctive relief requiring the operator or operators to close the facility or business and requiring the operator or operators to move all residents or patients to appropriate placements. Any individual failing to obey an injunction to close a hospital shall be guilty of a Class A misdemeanor. Any individual, after having once been subject to such an injunction, who shall later operate or cause to be operated a hospital, as defined in this article or any rules promulgated hereunder, without having been granted a license therefor by the State Board of Health shall be guilty of a Class A misdemeanor.

(3) The State Board of Health, upon the advice of the Attorney General, may maintain an action in the name of the state for an injunction to restrain any state, county, or local governmental unit, or any division, department, board, or agency thereof, or any individual, association, corporation, partnership, limited liability company, or other business entity, from operating, conducting, or managing a hospital in violation of this article, or any rule promulgated hereunder. Evidence that a person who is a licensed health care professional is or has been operating an unlicensed hospital or knowingly is or has been an employee of an unlicensed hospital shall be grounds for license revocation by the applicable professional licensing board or boards.

(4) No county or municipality shall grant a business license to a hospital, as defined in this article, unless the facility holds a current license to operate granted by the State Board of Health.

(5) In any action to collect a fee for services brought against a resident or patient by a hospital, as defined in this article or rules promulgated hereunder, it shall be a defense to the action to demonstrate that the operator of the hospital did not have a current and valid license to operate pursuant to this article at the time the services in question were rendered.

(b)(1) A licensed inpatient hospital acting through an authorized agent of the licensed inpatient hospital shall not knowingly refer to an unlicensed hospital any person who is in need of care rendered by a licensed hospital. A licensed hospice or certified home health agency acting through an authorized agent of the licensed hospice or certified home health agency shall not knowingly provide treatment or services in an unlicensed hospital to a person who is in need of care rendered by a licensed hospital.

(2) The Department of Public Health shall maintain, in electronic format and available on the Internet, a current directory of all licensed hospitals. The directory shall be maintained in a searchable database so that the licensure status of all licensed hospitals may be determined for the preceding four years and the then current year.

The Department, upon written request from a licensed inpatient hospital, shall provide to a designated representative of the hospital, a listing of any changes to the directory of all licensed hospitals through use of electronic communication, such as email, on a weekly basis.

(3) A determination of actual knowledge that a facility or business was unlicensed shall be supported by evidence that the unlicensed hospital was not listed in the directory maintained by the department on the day the referral or the admission was made or treatment was provided. In any action to levy a fine or revoke a license under this section, it shall be a defense to the action to demonstrate that the unlicensed inpatient hospital appeared in the directory as a licensed inpatient hospital on the day the referral or admission was made or the treatment was provided.

(4) Any licensed inpatient hospital acting through an authorized agent of the licensed inpatient hospital that knowingly makes a referral to an unlicensed hospital of a person in need of care rendered by a licensed hospital, or any licensed hospice or any certified home health agency acting through an authorized agent of the licensed hospice or certified home health agency that knowingly provides treatment in an unlicensed hospital to a person in need of care rendered by a licensed hospital, may be subject to a civil penalty imposed by the Board of Health not to exceed one thousand five hundred dollars ($1,500) per instance.

(5) All civil monetary penalties collected pursuant to this section or Section 22-21-34 shall be paid to the Department of Human Resources and held in a dedicated fund for the sole purpose of making grants or disbursements to assist protected persons, as this term is defined in Section 38-9-2, with appropriate placement or relocation from an unlicensed facility into a licensed facility or relocation from a facility undergoing license termination, suspension, or revocation, pursuant to Section 22-21-25, to an appropriate setting. The Department of Human Resources is hereby authorized to make grants or disbursements from this fund to protected persons or to individuals or public or private organizations acting on behalf of a protected person.

(c)(1) For the purposes of this section, the term "licensed inpatient hospital" shall mean a licensed acute care hospital, long-term acute care hospital, rehabilitation hospital, inpatient hospice, skilled nursing facility, intermediate care facility, assisted living facility, or specialized care assisted living facility.

(2) For the purposes of this section, the term "knowingly" shall mean actual knowledge by a licensed inpatient hospital, licensed hospice, or certified home health agency acting through an authorized agent making a referral or providing services, that the unlicensed hospital to which the referral is made or services rendered is unlicensed within the meaning of this section.



Section 22-21-34 - Assisted living facility, etc., rising to level of intermediate care.

Under the circumstances listed below, an assisted living facility or a specialty care assisted living facility rising to the level of intermediate care may be subject to a civil money penalty imposed by the Board of Health not to exceed ten thousand dollars ($10,000) per instance. The imposition of the penalty may be appealed pursuant to the Alabama Administrative Procedure Act. All money penalties imposed pursuant to this section shall be remitted to the Department of Public Health and shall be deposited in the State General Fund. The penalties shall be deposited in the General Fund and shall not be earmarked for the Department of Public Health. Failure of an assisted living facility or a specialty care assisted living facility rising to the level of intermediate care to pay a civil money penalty within 30 days after its imposition or within 30 days after the final disposition of any appeal shall be grounds for license revocation unless arrangements for payment are made that are satisfactory to the State Board of Health. No assisted living facility or specialty care assisted living facility rising to the level of intermediate care may renew its license to operate if it has any unpaid civil money penalties which were imposed more than 30 days prior to the facility's license expiration date, except for any penalties imposed which are still subject to appeal and except for penalties for which arrangements for payment have been made that are satisfactory to the State Board of Health.

(1) A civil money penalty may be imposed for falsification of any record kept by an assisted living facility or specialty care assisted living facility rising to the level of intermediate care, including a medication administration record or any record or document submitted to the State Board of Health, by an employee or agent of the facility, where such falsification is deliberate and undertaken with intent to mislead the Board of Health, or its agents or employees, or residents, sponsors, family members, another state, county, or municipal government agency, or the public, about any matter of legal compliance, regulatory compliance, compliance with fire or life safety codes, or quality of care.

(2) A civil money penalty may be imposed as a result of a false statement made by an employee or agent of an assisted living facility or a specialty care assisted living facility rising to the level of intermediate care to an employee or agent of the State Board of Health, if the statement is made with intent to deceive or mislead the Board of Health, its agents or employees, about any matter of legal compliance, regulatory compliance, compliance with fire or life safety codes, or quality of care. A civil money penalty shall not be imposed if the facility's employee or agent makes a false statement when he or she has no reason to believe the false statement is authorized by the administrator or operator of the facility and if it is likely that the facility's employee or agent made the statement with the intent to cause damage to the facility.



Section 22-21-35 - Licensure of abortion clinic or reproductive health center located within 2,000 feet of a K-8 public school.

(a) For the purposes of this section, the term public school means kindergarten through grade 8, inclusive, of those educational institutions operated under the auspices of the State Board of Education.

(b) The Alabama Department of Public Health may not issue or renew a health center license to an abortion clinic or reproductive health center that performs abortions and is located within 2,000 feet of a K-8 public school.






Article 2A - Review of New Construction, Addition, or Alteration of Hospital or Health Care Facility by Board of Health.

Section 22-21-40 - Approval of design and construction of project.

No licensee of the State Board of Health or Department of Public Health, applicant for licensure from the State Board of Health or Department of Public Health, or any person or entity seeking certification for reimbursement under the Social Security Act or other law of the United States for which the State Board of Health or Department of Public Health provides surveys or inspections shall commence or in any fashion engage in any new construction, additions to, or alterations of any hospital or other health care facility in the State of Alabama as defined by Section 22-21-20 and rules of the State Board of Health without first submitting to the State Board of Health plans, drawings, and specifications for the new construction, addition, or alteration, and receiving review comments from the State Board of Health. Construction shall not begin until the licensee, applicant, or submitter satisfies the State Board of Health that all comments to submittals have been integrated into revised plans, drawings, and specifications and the design is finally approved by the State Board of Health. The reviews and subsequent inspections shall be for the purpose of approval of the design and construction of the project and for verification of compliance with standard codes and rules of the State Board of Health.



Section 22-21-41 - Duties of State Board of Health.

When the State Board of Health receives submittals of plans, drawings, and specifications for the construction, addition to, or alteration of health care facilities for the purposes of review and approval, the State Board of Health shall make reviews of submitted plans, drawings, and specifications and inspections or investigations of the construction as it deems necessary. In addition, the State Board of Health shall make a final inspection of the submitted project at the appropriate time. The State Board of Health shall prescribe by rule the procedure for a licensee, applicant, or submitter to pay fees required by this article and to submit plans, drawings, and specifications to the State Board of Health for preliminary review or inspection and approval or recommendation with respect to compliance with rules of the State Board of Health. In exchange for fees included in the fee schedule provided herein, the State Board of Health shall provide reviews of up to four plan submissions and one final inspection visit of the finished construction, for each project. If additional reviews or final inspections are required, an additional fee, equal to 15 percent of the total fee, shall be paid to the department for each additional submittal or inspection.



Section 22-21-42 - Review and final inspection.

The State Board of Health shall send written review comments to the project architect within 60 calendar days for projects costing less than fifteen million dollars ($15,000,000), or within 120 calendar days on projects costing over fifteen million dollars ($15,000,000), of the State Board of Health's receipt of each submittal. If the review is not timely made, the fee as established by Section 22-21-44 and due at drawing approval shall be waived. The State Board of Health shall perform the final inspection within 30 calendar days of the receipt of a written request for inspection from the project architect or by the date requested by the project architect, whichever shall be later. If the final inspection is not timely made, the remainder of the fee shall be waived.



Section 22-21-43 - Schedule of fees.

The State Board of Health may charge fees in accordance with the following schedule based on the cost of building construction:



Section 22-21-44 - Payment of fees.

An initial fee payment of five hundred dollars ($500) shall accompany the first drawing submittal for each project. Upon written approval of the final stage drawings, 75 percent of the estimated fee, less the initial five hundred dollar ($500) payment, shall be paid. The estimated fee shall be based on the architect's estimated cost of construction. At the final building inspection, the remainder of the fee shall be paid to the State Board of Health. This payment shall be the final fee less fees previously paid or waived. The final fee shall be based on the actual cost of construction. A copy of the contractor's latest pay request shall be furnished to the department as the evidence for actual cost. Except as specifically provided herein, no fees paid shall be refundable. The Alabama Department of Mental Health shall be exempt from all fees described herein.



Section 22-21-45 - Rules and regulations; review by advisory board.

The State Board of Health shall establish rules and regulations to carry out the purpose of this article. These rules and regulations shall be reviewed and approved by the advisory board established by Section 22-21-27. The advisory board shall also be provided reports at its meetings on the fees collected and review process for those projects completed prior to the board's meeting.



Section 22-21-46 - Plan Review Fund.

There is established a separate special revenue trust fund in the State Treasury to be known as the Department of Public Health Plan Review Fund. All receipts received by the State Board of Health or the Department of Public Health for whatever purpose pursuant to this article shall be deposited in this fund. The receipts shall be disbursed only by warrant of the state Comptroller upon the State Treasury, upon itemized vouchers approved by the State Health Officer or his or her designee; provided that no funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Sections 41-4-80 to 41-4-96, inclusive, and only in amounts as stipulated in the general appropriations act or other appropriation acts.






Article 3 - Public Hospital Associations.

Section 22-21-50 - Proceedings to establish.

(a) Any one or more local governing bodies located in the same or contiguous counties, within a zone determined by the State Board of Health as a zone for public hospitals, may act to establish a hospital association, a body corporate and politic. Before taking action to establish a hospital association, each local governing body involved shall give notice of the time, place and purpose of a public hearing at which all residents and taxpayers of the local political subdivision shall be given an opportunity to be heard. Such notice by the local governing body shall be given by publishing or posting a notice at least 10 days preceding the day on which the hearing is to be held. In determining whether a hospital association shall be established, the need for additional hospital beds in the areas affected shall be determined. After such a hearing, the local governing body shall determine whether to establish a hospital association, and if it is decided to establish a hospital association, an appropriate resolution or ordinance shall be passed, which resolution or ordinance shall take effect immediately and shall not be laid over or published or posted. After the adoption of such resolution or ordinance, the local governing body shall thereupon appoint one member for each precinct or ward falling within the jurisdiction of the local governing body to act as a director for the hospital association.

(b) Said hospital association shall be a public body and a body corporate and politic upon the completion of the taking of the following proceedings:

(1) The directors of the hospital association shall present to the secretary of state an application signed by them, which shall set forth:

a. That notice has been given and a public hearing has been held and that they have been appointed by a local governing body as members of a board of directors of a hospital association;

b. The name and official residence of each of the directors, together with a certified copy of the appointment evidencing their right to office;

c. The date and place and induction into and taking oath of office and that they desire the hospital association to become a public body and body corporate and politic;

d. The term of office of each of the directors and the place where the official appointment of each of said directors is kept a record; and

e. The name which is proposed for the corporation;

(2) The application shall be subscribed and sworn to by each of the directors before an officer authorized by the laws of the State of Alabama to take and certify oaths, who shall certify upon the application that he personally knows the directors and knows them to be the officers as asserted in the application and that each subscribed and swore thereto in the officer's presence; and

(3) The Secretary of State shall examine the application, and if he finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of the state or so nearly similar as to lead to confusion and uncertainty, he shall receive and file it and shall record it in an appropriate book of records in his office.

When the application has been made, filed and recorded as provided in this subsection, the association shall constitute a public body and a body corporate and politic under the name proposed in the application. The Secretary of State shall make and issue to the said directors a certificate of incorporation pursuant to this division under the seal of the state and shall record the same with the application.



Section 22-21-51 - Directors - Appointment; term; vacancies; quorum; compensation; loss of seat.

(a) A hospital association shall consist of the directors appointed by the local governing bodies, and the directors shall elect from among their number the first chairman. The term of office of each director shall be five years. A director shall hold office until his successor has been appointed and qualified. Vacancies shall be filled for any unexpired term by the local governing body having the original appointment. A majority of the members shall constitute a quorum. The respective local governing bodies shall appoint or reappoint any director whose term expires or whenever a position becomes vacant for any other reason and shall record a certificate of such appointment or reappointment. A director shall receive no compensation for his services. If at any time a local governing unit shall cease to give financial support to the hospital association as required by the rules and regulations, such governing body shall lose all seats on the board of directors.

(b) The following alternative method of appointing the directors may be used, if the directors of any existing hospital associations so decide or if the governing body originally sponsoring a hospital association is a county governing body and so decides: There shall be the same number of directors as there are members of the county commission, and they shall be appointed from the same voting districts from which the respective members of the county commission are elected.



Section 22-21-52 - Directors - Annual meeting; constitution and bylaws; executive committee.

The directors shall meet annually and shall adopt a constitution and bylaws of the corporation, said constitution and bylaws to be subject to the approval of the State Board of Health. The active affairs of the corporation shall be vested in an executive committee composed of not less than five nor more than nine directors, to be selected by the directors. The executive committee shall meet monthly, organize itself and shall carry on the affairs of the corporation in compliance with the laws of the State of Alabama and with the constitution and bylaws of the corporation. The executive committee shall appoint a medical advisory committee of three to five members from the medical staffs of the respective hospitals. This medical advisory committee will be responsible to the executive committee for the professional aspects of the hospital's operations subject to the rules and regulations adopted by the State Board of Health. In the discretion of the directors, there may be appointed, for each hospital or other separate unit, a hospital executive committee consisting of not less than three nor more than five members who shall be residents of the political subdivision or subdivisions from which directors are selected. Such members shall possess such qualifications as may be prescribed by the directors, but need not reside in any particular precinct or ward. The members of such hospital executive committee shall each serve at the pleasure of the directors and shall, when appointed, organize and possess all of the power and authority and shall have all the duties of the executive committee of the hospital association in respect to all affairs of the hospital for which they are appointed. Said hospital executive committee shall act subject to the general supervision and control of the hospital association and its directors.



Section 22-21-53 - Powers.

(a) Any district or regional hospital association is hereby authorized and empowered to exercise the following powers in addition to others granted in this article:

(1) To cooperate with the State Board of Health for the purpose of constructing, equipping, maintaining and operating a hospital by making appropriate application to the State Board of Health; to enter into a cooperative contract with the State Board of Health for this purpose;

(2) To act as an agent for the State Board of Health under a cooperative contract to prepare, carry out and operate hospital projects;

(3) To provide for the construction, reconstruction, improvement, alteration or repair of any hospital, or any part thereof;

(4) To take over, by purchase, lease or otherwise, any hospital;

(5) To manage, as agent of the State Board of Health, any hospital constructed or owned by the association;

(6) To arrange, with any appropriate local or state agencies, for the opening or closing of streets, roadways, alleys or other transportation facilities;

(7) To lease or rent any land, building, structure or facility needed in the operation of the hospital;

(8) To enter upon buildings or property in order to conduct investigations or to make surveys or soundings;

(9) To purchase, obtain options upon or acquire by eminent domain, gift, grant, bequest, devise or otherwise any property, real or personal, or interest therein, from any person, firm, corporation, city, county or government;

(10) To sell, exchange, transfer, assign or pledge any property, real or personal, or any interest therein, to any person, firm, corporation, city, county or government;

(11) To own, hold, clear and improve property;

(12) To insure or provide for insurance of the property or operation of the association against such risks as the association may deem advisable;

(13) To borrow money upon its bonds, notes, warrants, debentures or other evidences of indebtedness and to secure the same by pledges of its revenues;

(14) To have perpetual succession;

(15) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the association;

(16) To make and, from time to time, amend and repeal bylaws, rules and regulations, not inconsistent with this article, to carry into effect the powers and purposes of the association; and

(17) To do all things necessary to carry out the powers given in this article.

(b) The directors of any district or regional hospital association, together with the county commissions of the counties comprising such association, are hereby authorized and empowered to lease hospitals, clinics or hospital facilities to such persons, firms, partnerships, associations or corporations and on such terms as they deem to be necessary, and appropriate and consistent with the maintenance of public health services and facilities.



Section 22-21-54 - Validation of noncomplying associations.

In all cases where the county commission of a county has, or the governing bodies of a county and of a city have, adopted a resolution or resolutions authorizing the incorporation, under this article as originally enacted or as subsequently amended, of a public hospital association for public hospital purposes and there has been an attempt to organize such public hospital association by the directors appointed by the county commission of the county or the governing bodies of the county and city, presenting to the Secretary of State an application signed by them, which shall set forth that notice has been given and a public hearing has been held and that they have been appointed by the local governing body or bodies as members of the board of directors of the hospital association, and that they desire the hospital association to become a public body and body corporate, and the name which is proposed for the corporation and the Secretary of State has received, filed and recorded the application in an appropriate book of records in said Secretary of State's office, then such public hospital association shall be, and is hereby, validated ab initio notwithstanding any failure on the part of the county commission of the county or the governing bodies of the county and city to comply with all the requirements of said article; provided, that this section shall not apply to the incorporation of any public hospital association that has been held invalid by a court of competent jurisdiction by judgment entered prior to August 7, 1969, or to the incorporation of any public hospital association, the validity of which is an issue in any pending civil action commenced prior to August 7, 1969.



Section 22-21-55 - Dissolution.

Any hospital association organized under the provisions of this article may be dissolved, in the manner prescribed in this section if, at the time of such dissolution, it owns no property and has no indebtedness outstanding and if it is not, at the time, designated as the agency of a county to acquire, construct, equip, operate and maintain public hospital facilities. Such dissolution shall be effected by the filing in the office of the Secretary of State of a certificate of dissolution, signed by all the then living directors of such hospital association.



Section 22-21-56 - Appropriations by local political subdivisions.

The governing bodies of each local political subdivision involved are hereby authorized to appropriate their respective shares of the cost of constructing, maintaining, equipping and operating such hospitals as determined upon by agreement between the executive committee of the association and the State Board of Health. The sums so appropriated shall be paid into the treasury of the corporation and shall be paid out on certificate of the executive committee of the corporation.



Section 22-21-57 - Effect of article on local executive committees.

Nothing in this article shall be construed to mean that all local, regional or district hospitals included in this article are to be under the direction or control of any body other than the local executive committee of each hospital, subject to the rules and regulations contained in this article or to mean that any local executive committee cannot receive and administer gifts, donations or endowments for their respective local hospitals, subject to the rules and regulations contained therein.






Article 4 - County Hospital Boards and Corporations.

Division 1 - Hospital Boards.

Section 22-21-70 - Definitions.

For the purposes of this division, the following terms shall have the meanings respectively ascribed to them by this section:

(1) THE CORPORATION. A corporation organized pursuant to the provisions of this division.

(2) SECURITIES. Notes, bonds, certificates of indebtedness, warrants or other evidences of indebtedness.

(3) HOSPITAL. Such term includes the plural as well as the singular and means:

a. Public hospitals of all types, public clinics, public health centers and related public health facilities, such as laboratories, outpatient departments, nurses' homes and nurses' training facilities and central service facilities operated in connection with public hospitals;

b. Appurtenant buildings and other facilities to provide offices for persons engaged in the diagnosis, treatment or cure of diseased, sick and injured persons and to house or service equipment used for the diagnosis, treatment or cure of diseased, sick or injured persons or the records of such diagnosis, treatment or cure or research with respect to any of the foregoing;

c. Parking areas, parking decks, facilities, buildings and structures appurtenant to any of the foregoing.



Section 22-21-71 - Purpose and construction of division.

It is the intention of the Legislature by the passage of this division to authorize in each of the several counties of the state the organization of one or more public corporations for the purpose of acquiring, owning and operating public hospitals and other public health facilities in the county in which such corporation shall be organized, or in a portion of the said county. It is the legislative intent to confer on corporations organized under this division all the powers requisite for the fulfillment of the purposes of their organization, including the power to do whatever financing may be necessary to accomplish such purposes. This division shall be liberally construed to give effect to its purpose. Corporations organized under this division shall be nonprofit corporations, and no part of the net earnings thereof shall inure to the benefit of any member thereof or other individual or private corporation.



Section 22-21-72 - Incorporation - Application.

Whenever any number of natural persons, not less than three, shall file with the county commission of any county in this state an application in writing for authority to incorporate a public corporation for hospital purposes in the manner provided in this section, and if it shall be made to appear to the county commission of such county that each of said persons is a duly qualified elector of, and owner of property in, said county and if the county commission of the county shall adopt a resolution, which shall be duly entered upon the minutes of such county commission, wherein it shall be declared that it will be wise, expedient and necessary that such a corporation be formed and that the persons filing said application shall be authorized to proceed to form the corporation, then said persons shall proceed to become the incorporators of the corporation in the manner provided in this section. If it is proposed that the corporation shall exercise its corporate functions in a portion only of the county and not in the county as a whole, the application provided for in this section shall so state and shall set forth a brief description of the area in which it is proposed that such corporate functions be exercised. If the application shall contain a statement that it is proposed that the corporation will exercise its functions in a portion only of the county, then it must be made to appear to the county commission of the county that each of the persons signing the application is a resident of, and the owner of property in, the said portion of the county; and if the application does not contain such a statement, then it will be presumed that it is proposed that the corporation will be authorized to exercise its functions in the county as a whole. No corporation shall be formed under this division unless the application provided for in this section shall be made and unless the resolution provided for in this section shall be adopted.



Section 22-21-73 - Incorporation - Certificate of incorporation - Form and contents; approval by county commission; validation of certain certificates of incorporation.

(a) The certificate of incorporation shall state:

(1) The name of the corporation, which shall be "_____ County Hospital Board," if such name is available for use by the corporation and, if not available, then the incorporators shall designate some other similar name that is available; provided, that if the corporate functions of the corporation are to be exercised in a portion only of the county, the corporate name of the corporation shall be a name that is appropriate for the area in which such functions are to be exercised;

(2) The location of its principal office and the post office address thereof;

(3) The number of directors, which number shall be a multiple of three and shall be not less than nine, except that, in counties having a population of less than 50,000 inhabitants according to the 1950 or any subsequent federal decennial census, the number of directors shall be nine, and the terms for which they shall hold office;

(4) In the event that the corporation is to exercise its corporate functions in a portion only of the county and not in the county as a whole, a brief description of the area of the county in which such functions are to be exercised; and

(5) The period, if any, for the duration of the corporation; if the duration of the corporation is to be perpetual, that fact shall be stated.

(b) The certificate of incorporation may also contain:

(1) Provisions requiring that one or more of the directors shall be elected or appointed from persons residing in certain specified political or other similar subdivisions of the county or from certain specified occupational, professional or other similar groups or from among persons nominated by the governing bodies of certain specified political subdivisions in the county, by certain specified public officials or by certain occupational, professional or similar groups; provided, that if the certificate of incorporation does contain provisions requiring that one or more directors be elected or appointed from among persons nominated by governing bodies, public officials or groups other than the county commission of the county, it shall also require that there shall be at least three nominees for each place on the board of directors to be so filled; provided further, that no such certificate of incorporation may contain any provisions permitting a director to be an officer of the county or an incorporated municipality unless such is permitted by Section 22-21-76 or any provisions permitting a person who is not a resident of the county to be a director; and

(2) Any other provisions not contrary to law which the incorporators may choose to insert for the regulation and conduct of the affairs of the corporation.

(c) The form and contents of the certificate of incorporation must be submitted to the county commission of the county for its approval, which shall be evidenced by resolution duly entered on the minutes of said county commission.

(d) The certificate of incorporation of any corporation containing provisions of the type authorized in subdivision (1) of subsection (b) of this section is hereby validated and confirmed, and such provisions shall be fully effective as if, at the time of the approval and filing of such certificate of incorporation, the aforesaid subdivision (1) of subsection (b) of this section was included in this section.



Section 22-21-74 - Incorporation - Certificate of incorporation - Filing; amendments.

(a) The certificate of incorporation shall have attached thereto a certified copy of the resolution provided for in Section 22-21-73 and a certificate by the Secretary of State of the State of Alabama that the name proposed for the corporation is not identical with that of any other corporation in this state. The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of this state to take acknowledgment of deeds and, with the documents attached, may be filed with the judge of probate of the county, who shall forthwith receive and record the same. When the certificate of incorporation and the documents attached have been filed as provided in this section, the corporation referred to therein and composed of the incorporators named therein shall come into existence and shall constitute a body corporate and politic under the name set forth in the certificate of incorporation. The incorporators shall constitute the members of the corporation until they are succeeded by other members as provided in this section.

(b) The certificate of incorporation of any corporation, heretofore or hereafter, organized under this division may, at any time, be amended so as to change the number of the members of its board of directors or to make any other change in the said certificate of incorporation that is not inconsistent with the provisions of this division. Any such amendment shall be effected in the following manner:

(1) The county commission of the county which authorized the incorporation of the corporation shall adopt a resolution setting forth the proposed amendment; and

(2) A certified copy of the said resolution shall then be filed in the office of the judge of probate of said county.

The proposed amendment shall become effective upon the filing in said office of such certified copy.

(c) If any such amendment shall have the effect of reducing the number of the members of the board of directors of the corporation, those directors who have been theretofore appointed for terms of office then having longer than four years to run shall remain in office as members of said board of directors; provided, however, that if the said directors whose existing terms of office will then run for longer than four years are greater in number than the full membership of the board of directors, as it will be constituted following the effective date of such amendment, the county commission shall determine, by lot, which of the said directors whose existing terms will run for longer than four years shall continue in office. If the said members whose then existing terms of office will run for longer than four years are insufficient in number to make up the full membership of the board of directors, as it will be constituted following the effective date of said amendment, then those directors who were theretofore appointed for terms then having more than two but less than four years to run shall remain in office as members of said board of directors, to the extent needed to make up the full membership of the board of directors, and if all of said members then having terms that will run for more than two, but less than four, years are not needed to make up the aforesaid full membership, then the county commission shall determine by lot which of those directors who were theretofore appointed for terms then having more than two but less than four years to run shall continue in office as members of said board of directors. If the said directors whose then existing terms of office will run for longer than four years and those directors whose then existing terms will run for longer than two, but less than four, years are together insufficient in number to make up the full membership of the board of directors, as it will be constituted following the effective date of the amendment, then the county commission shall determine, by lot, which of those directors who were theretofore appointed for terms then having less than two years to run shall continue in office as members of said board of directors. Upon the expiration of the aforesaid existing terms of office of those directors who will remain in office, pursuant to the foregoing provisions of this section, the county commission of the county shall elect or reelect directors for terms of office that shall be staggered, to the end that the terms of not less than one third of the entire membership of the board of directors, as constituted after the effective date of the said amendment, shall expire at intervals of two years. Those directors who will not, pursuant to the foregoing provisions of this section, continue in office as members of said board of directors, as constituted following the effective date of said amendment, shall thereupon cease to be members of said board of directors.



Section 22-21-75 - Incorporation - Certificate of incorporation - Validation of noncomplying corporations.

In all cases where the county commission of a county has adopted a resolution authorizing the incorporation under this division, as originally enacted or as subsequently amended, of a public corporation for hospital purposes and there has been an attempt to organize such public corporation by filing in the office of the judge of probate of such county a certificate of incorporation, but the attempted incorporation is invalid because of some irregularity in the procedure followed, any such corporation so authorized and attempted to be formed shall be, and hereby is, validated ab initio notwithstanding any failure to comply with the requirements of said division respecting acknowledgment of signatures to certificates of incorporation, any failure on the part of the county commission of any such county to take formal action approving the form and contents of such certificate of incorporation or any other failure to comply with the procedures set forth in the said division; provided, that this section shall not apply to the incorporation of any public corporation that has been held invalid by a court of competent jurisdiction by judgment entered prior to September 20, 1957, or to the incorporation of any public corporation the validity of which is an issue in any pending civil action commenced prior to September 20, 1957.



Section 22-21-76 - Board of directors.

The corporation shall have a board of directors, which shall constitute the governing body of the corporation. The members of the board of directors shall be residents of the county and shall be elected by the county commission of the county for staggered terms of office as follows:

(1) The first term of one third of the directors shall be for two years;

(2) Of another one third for four years;

(3) The remaining one third for six years; and

(4) Thereafter the term of office of each director shall be six years; provided, that if any resolution adopted, pursuant to the provisions of Section 22-21-72, by the county commission of a county having a population of more than 300,000 and less than 500,000, according to the last or any subsequent federal census, shall contain requirements respecting the election of the directors of the corporation authorized in the said resolution, then the directors shall be elected in the manner and for the terms and by the governing bodies that may be specified in the said resolution.

If any director dies, or resigns, or becomes incapable of acting as a director or ceases to reside in the county, the county commission that elected him may elect a successor to serve for the unexpired period of his term. Directors may succeed themselves in office, if again elected by the applicable county commission. The members of the board of directors shall serve without compensation, except that they may be reimbursed for actual expenses incurred in the performance of their duties as directors. No member of the board of directors shall be an officer of the county or of any incorporated municipality in the county; provided, that if any resolution, adopted pursuant to the provisions of the said Section 22-21-72, by the county commission of a county having a population of more than 300,000 and less than 500,000, according to the last or any subsequent federal census, shall so provide, then any director of the corporation authorized in the said resolution may be a member of the governing body, whether of the county or of a municipality therein, that elects him as director until such time as a special annual ad valorem county tax for public hospital purposes shall be voted in any such county.



Section 22-21-77 - Powers of corporation.

The corporation shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time, which may be in perpetuity, specified in its certificate of incorporation or until dissolved as provided in Section 22-21-82;

(2) To maintain actions and have actions maintained against it and to defend action maintained against it;

(3) To make use of a corporate seal and to alter the same at pleasure;

(4) To receive, acquire, take and hold, whether by purchase, gift, lease, devise or otherwise, real and personal estate of every description and to manage and dispose of same by any form of legal conveyance or transfer;

(5) To acquire, construct, equip, enlarge, improve, maintain and operate a hospital and to do all things necessary to that end;

(6) With the approval of the board of directors, to design, construct, purchase or otherwise acquire hospitals, clinics and other hospital facilities, and to lease or otherwise make available such facilities to such persons, firms, partnerships, associations or corporations and on such terms as they deem to be necessary and appropriate and consistent with the maintenance of public health services and facilities;

(7) To conduct nurses' training schools;

(8) To borrow money and to issue interest-bearing securities in evidence of the borrowing;

(9) To mortgage, pledge or otherwise convey its property and its revenues from any source;

(10) To appoint and employ such officers and agents, including attorneys, as the business of the corporation may require;

(11) To establish and collect and alter charges for services rendered and supplies furnished by it;

(12) To make rules and regulations for the treatment of charity patients and for the conduct of any hospital owned or operated by it and to alter such rules and regulations;

(13) To provide for such insurance as the corporation may deem advisable;

(14) To cooperate with the State Board of Health, to make such contracts with it as the board of directors of the corporation may deem advisable respecting the operation of any hospital and to take such action not in violation of law as may be necessary in order to qualify the corporation to receive funds appropriated by the United States or the State of Alabama; and

(15) To invest in direct general obligations of the United States and any trust fund established under and subject to the general laws of this state for investment or self-insurance purposes with investment authority as may be authorized by law for such trusts any funds of the corporation which its board of directors may determine are not presently needed for its corporate purposes.



Section 22-21-78 - Borrowing by corporation.

(a) All securities of the corporation shall be signed by the chairman of its board of directors and attested by its secretary, and the seal of the corporation shall be affixed thereto. Any interest coupons applicable to the securities of the corporation shall be signed by the chairman of the board of directors, but a facsimile of such chairman's signature may be impressed on any such interest coupon in lieu of his manually signing the same. Any securities of the corporation may be executed and delivered by it at any time and from time to time, shall be in such form and denomination and of such tenor and maturities, shall contain such provisions not inconsistent with this section and shall bear such rate or rates of interest payable and evidenced in such manner as may be provided by resolution of the board of directors.

(b) Any borrowing may be effected by sale of such securities at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board of directors to be most advantageous. Any securities issued by such corporation may thereafter at any time, whether before, at or after the maturity thereof, and, from time to time, be refunded by the issuance by sale or exchange of refunding securities. The corporation may pay all expenses, premiums and commissions which its board of directors may deem necessary and advantageous in connection with any financing done by it. Securities issued by the corporation shall not be general obligations of the corporation, but shall be payable solely from the sources specified in the proceedings wherein the securities are authorized to be issued.

(c) As security for the payment of the principal of, and interest on, any securities issued by it, the corporation may mortgage, pledge or otherwise convey its property and its revenues from any source, including, but without limitation:

(1) Taxes which may be levied for the benefit of the corporation or the proceeds of which may have been appropriated to the corporation by the State Legislature or by the county commission of a county or a municipality and

(2) Revenues from the operation of any hospital owned or operated by it.

(d) Any mortgage, deed of trust or pledge made by the corporation may contain such agreements as the board of directors may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to such mortgage, deed of trust or pledge and respecting the rights or duties of the parties to such instrument or the parties for the benefit of whom such instrument is made; provided, that no such mortgage or deed of trust shall be subject to foreclosure.

(e) All debts created and securities issued by the corporation shall be solely and exclusively an obligation of the corporation and shall not create an obligation or debt of the State of Alabama or of any county or municipality. The faith and credit of the State of Alabama, or of any county or municipality therein, shall never be pledged for the payment of any debt incurred or securities issued by the corporation. All bonds and notes issued by the corporation shall be construed to be negotiable instruments although payable solely from a specified source. All securities issued by the corporation, the income therefrom, and all mortgages and other instruments executed as security therefor shall be exempt from all taxation in the State of Alabama.



Section 22-21-79 - Investment of trust funds in corporation's securities.

Unless otherwise directed by the court having jurisdiction thereof or by the document which is the source of authority, a fiduciary may, with the exercise of reasonable business prudence, invest trust funds in securities of the corporation for payment of the principal of, and interest on, which the proceeds of any ad valorem, excise, license or privilege tax are pledged.



Section 22-21-80 - Taxation exemptions.

All real, personal and mixed property that may be owned by the corporation and all income of the corporation shall be exempt from state, county and municipal taxation.



Section 22-21-81 - Transfer of hospitals and funds by counties or municipalities.

The county in which the corporation is organized, and any municipality located within such county, are hereby authorized to transfer and convey to the corporation, without consideration, any hospital that may be owned by such county or municipality, as the case may be, and any funds owned or controlled by such county or municipality, as the case may be, that may have been raised or allocated for any of the purposes for which the corporation shall have been organized; provided, that such transfer or conveyance shall be authorized by an ordinance or a resolution duly adopted by the governing body of such county or municipality.



Section 22-21-82 - Dissolution of corporation.

At any time when the corporation owns no property and has no indebtedness outstanding, the county commission of the county in which the corporation was organized may adopt a resolution, which shall be duly entered upon the minutes of said county commission, declaring that the corporation shall be dissolved. Upon the filing for record of a certified copy of said resolution in the office of the judge of probate of said county, the corporation shall thereupon stand dissolved. The formation of one or more corporations under the provisions of this division shall not prevent the subsequent formation under this division of another corporation or corporations.



Section 22-21-83 - Division cumulative.

This division shall not be construed as a restriction or limitation upon any power, right or remedy which any corporation, now in existence or hereafter formed, may have in the absence thereof and shall be construed as cumulative and independent of any statute authorizing the formation of corporations or conferring on any corporation any power, right or remedy. Neither the formation, organization or existence in any particular county of a hospital association under the provisions of Act No. 211 enacted at the 1945 Regular Session of the Legislature of Alabama or Article 3 of this chapter shall in any way prevent or preclude the organization in such county of a corporation under the provisions of this division if, at the time of the organization of such a corporation under this division, such hospital association is not the then designated agency of such county to acquire, construct, equip, operate and maintain public hospital facilities.






Division 2 - Hospital Corporations.

Section 22-21-100 - Definitions.

For the purposes of this division, the following terms shall have the meanings respectively ascribed to them by this section:

(1) HOSPITAL CORPORATION. A hospital association heretofore or hereafter organized under and pursuant to the provisions of Act No. 211, General Acts of Alabama 1945, or Article 3 of this chapter, or a hospital board heretofore or hereafter organized under and pursuant to the provisions of Division 1 of this article.

(2) SECURITIES. Notes, bonds, certificates of indebtedness, warrants or other evidences of indebtedness.

(3) PUBLIC HOSPITAL PURPOSES. Such term includes the acquisition by purchase, lease or otherwise and the construction, equipment, operation and maintenance of public hospital facilities or any one or more of such purposes.

(4) PUBLIC HOSPITAL FACILITIES. Such term includes public hospitals, public clinics, public health centers, nurses' homes and training facilities of any kind.



Section 22-21-101 - Designation as agency to operate, etc., public hospital facilities.

The county commission of any county in which a special tax for public hospital purposes has heretofore been or shall hereafter be authorized at an election held in the county pursuant to the provisions of any amendment to the constitution shall have the power to designate a hospital corporation in the county as the agency of the county to acquire, construct, equip, operate and maintain public hospital facilities in the county as a whole if the said special tax is a countywide tax or in that portion of the county in which the tax shall have been voted if the said tax is not a countywide tax. Such designation shall be made by a resolution of the county commission, which shall be duly entered upon the minutes of such county commission. A certified copy of such resolution shall be filed with the judge of probate of the county, who shall forthwith receive and record the same. A certified copy of such resolution shall also be forwarded to the State Board of Health. Such designation may contain such terms, conditions and limitations as the county commission may prescribe respecting the hospital facilities that may be acquired, constructed, equipped, operated and maintained by the hospital corporation as such agency of the county and with respect to the maximum principal amount only of securities which may be issued by the hospital corporation; provided, that, anything in such designation to the contrary notwithstanding, such designation shall constitute a contract between the county, the hospital corporation and the holder or holders of any securities issued by the hospital corporation, and such designation shall be irrevocable by the county so long as there shall be outstanding any such securities of the hospital corporation. If any resolution adopted by the county commission pursuant to the provisions of this section fails to specify a particular portion or area of the county in which the hospital corporation shall act as the agency of the county for public hospital purposes, then it will be presumed that the said hospital corporation has been designated in the said resolution to act as such agency in the county as a whole.



Section 22-21-102 - Special county tax - Payment to hospital corporation.

When a hospital corporation has been designated as the agency of the county to acquire, construct, equip, operate and maintain public hospital facilities in the county, and without restriction to a particular area or portion of the county in which such corporation is to act as such agency, then the proceeds thereafter collected from any such special tax that is a countywide tax for public hospital purposes shall be paid over to the hospital corporation. When a hospital corporation has been designated as the agency of the county to acquire, construct, equip, operate and maintain public hospital facilities in a particular area or portion of the county, then the proceeds thereafter collected from any special tax for public hospital purposes that may have been voted in the area of the county for which such corporation shall have been so designated as the county's agency shall be paid over to said hospital corporation. Any proceeds from any special tax for public hospital purposes that shall be paid over to a hospital corporation pursuant to the provisions of this section shall be used by that hospital corporation for any one or more of the purposes for which the said tax shall have been voted; provided, that payment of the proceeds of said tax to the said hospital corporation shall be made only to such extent as will not result in the impairment of the obligation of any contract theretofore made with respect to said tax. When any designation by a county of an agency for public hospital purposes shall have been made pursuant to the provisions of this division, the tax collector shall thereafter collect the special tax that is payable to the said agency under the provisions of this division in the same manner and under the same requirements and laws as taxes of the state are collected, shall keep the proceeds of the said tax separate and apart from all other funds, shall keep a clear and distinct account thereof and shall turn the same over to the said hospital corporation, which shall have the duty to receipt therefor.



Section 22-21-103 - Special county tax - Validation of elections - Generally.

All elections which have heretofore been held in any county pursuant to the provisions of any amendment to the constitution for the purpose of authorizing a special county tax for public hospital purposes which said elections resulted in a majority of the votes cast being in favor of the said tax and which said elections were irregular by reason of failure prior to the actual holding of the elections to give notice thereof in a newspaper or by reason of any other irregularity are hereby ratified and confirmed and given effect in all respects as if all provisions of law relating to such elections had been duly and legally complied with, and the said tax may be levied and collected accordingly; provided, that the provisions of this section shall not apply to elections which have been in express terms held and declared illegal by any county commission of a county prior to September 19, 1949.



Section 22-21-104 - Special county tax - Validation of elections - Counties with population less than 50,000.

Every election heretofore held in any county in this state, which has a population of less than 50,000, according to the last federal decennial census, on the question of the levy of a special tax for public hospital purposes under the Constitution of Alabama, including any amendment thereto, at which election a majority of the votes cast were in favor of the levy of the said tax, but which election was irregular by reason of failure prior to the holding of the election to give notice thereof in a newspaper or by posting in the manner or for the time required by any statute applicable to the election, or because of failure to comply with any other statutory requirement applicable to the election or because of any other irregularity with respect to the holding of the election or canvassing and recording the results thereof, shall be, and every such election is hereby, ratified and confirmed and given effect in all respects as if all provisions of law relating to such election have been duly and legally complied with, and the said tax may be levied and collected pursuant to the authorization purported to have been granted at such election; provided, that this section shall not apply to any election which, prior to July 16, 1962, has been in express terms held illegal by the county commission of the county wherein the election was held, by the Supreme Court of Alabama or by final judgment of the circuit court in the county in which the election was held and from which judgment an appeal was not taken to the Supreme Court of Alabama within the time provided by law for the taking of such appeals or to any election the validity of which is an issue in any pending civil action commenced prior to July 16, 1962.



Section 22-21-105 - Special county tax - Validation of elections - Elections under Amendment 72 of Constitution.

Every election heretofore held in any county in this state submitting to the qualified electors of such county the question of the levy of a special tax for public hospital purposes pursuant to the provisions of Amendment 72 to the Constitution of Alabama at which a majority of the votes cast were in favor of the levy of the said tax, but which was irregular because of failure to comply with the procedural requirements prescribed by general or local election laws applicable thereto or in the call thereof by the county commission of such county, including, but without limiting the generality of the foregoing, any requirements concerning the time and manner of giving notice thereof, canvassing and recording the results thereof or the appointment of election officials therefor, shall be, and every such election hereby is, validated and given effect in like manner as if all such procedural requirements had been duly and legally complied with; provided, that this section shall not apply to any election which, prior to September 12, 1966, has been found to be invalid by the county commission of the county wherein the election was held, or held invalid by a final judgment of any court of competent jurisdiction or to any election the validity of which is at issue in any action pending in a court of competent jurisdiction as of September 12, 1966.



Section 22-21-106 - Issuance of securities - In anticipation of tax; funds from which payable; nature of obligation.

Any hospital corporation may anticipate the proceeds from any special county tax required to be paid to it in accordance with the provisions of this division, by issuing securities for any one or more of the purposes for which the tax shall have been voted, and may pledge for the payment of the principal thereof and interest thereon the annual proceeds from the said tax so paid to it; provided, that if any constitutional provisions applicable to the pledge of the said tax shall restrict the portion of such tax proceeds that may be so pledged, then the hospital corporation shall have the power to pledge only that portion of the said proceeds that may be so pledged without violation of the said constitutional provisions. All securities issued under this division shall be payable from the proceeds of the special tax in respect of which they were issued and from such other funds of the hospital corporation as its directors may determine, but this section shall not prohibit payment of the securities from any other funds which may be available therefor under any other provision of law; provided, that in no event shall such securities be payable from such other funds if the effect thereof would be to subject such securities to any constitutional requirement that they be authorized by vote of the qualified voters. Said securities shall be the obligation only of the hospital corporation issuing the same in accordance with the terms of such securities. No county shall, in any event, be liable for any obligation created by a hospital corporation or by the issuance of securities thereby, nor shall said securities be construed to be an indebtedness of, or against, any county or municipal corporation. All securities issued under this division shall have preference over claims for salaries or other operation expenses or any other purposes. All pledges of the said tax and all contracts made with respect thereto shall take precedence in the order in which they are made and shall create a charge on the proceeds of the said tax prior to the expenses of operation and maintenance of any hospital facilities.



Section 22-21-107 - Issuance of securities - Terms, conditions, etc.; pledge of revenues; mortgages; foreclosure prohibited.

Securities issued under this division may contain such other terms, provisions, conditions, limitations and agreements, not inconsistent with the provisions of this division, as the directors of the hospital corporation issuing the same shall deem advisable, including, but not limited to, a pledge of all or any part of the revenues of the hospital corporation in payment of the securities and a mortgage of all or any part of the property, real or personal, or any interest therein, of the hospital corporation, including the property acquired or to be acquired from the proceeds of the securities being issued, as security for the payment of the principal of and interest on the securities; provided, that no such mortgage or pledge shall be construed so as to permit the foreclosure thereof.



Section 22-21-108 - Issuance of securities - Execution and delivery; interest; payment; refunding; status; tax exemption.

Securities of the hospital corporation may be executed and delivered by it at any time, and from time to time, shall be in such form and denomination and of such tenor and maturities, shall contain such provisions not inconsistent with this division and shall bear such rate or rates of interest payable and evidenced in such manner as may be provided by resolution of the directors of the hospital corporation providing for their issuance. Such securities shall be payable at such place or places, either within or without the state, as shall be prescribed in the resolution of the directors of the hospital corporation providing for their issuance. Such securities, and any interest coupons applicable thereto, shall be executed in such manner and shall be substantially in the form provided for in the authorizing resolution. Any securities issued by any hospital corporation may thereafter, at any time, whether before, at, or after maturity thereof, and from time to time be refunded by the issuance by sale or exchange of refunding securities. All bonds and notes issued by a hospital corporation shall be construed to be negotiable instruments although payable solely from a specified source. All securities issued by a hospital corporation, the income therefrom and all mortgages and other instruments executed as security therefor shall be exempt from all taxation in the State of Alabama.



Section 22-21-109 - Issuance of securities - Sale; expenses, etc.

All securities issued under this division may be sold, either at private or public sale, in such manner, and from time to time, as may be determined by the directors of the hospital corporation issuing the same to be most advantageous. The hospital corporation may pay all expenses, premiums, commissions and attorneys' fees which its directors may deem necessary or advantageous in connection with any financing or proposed financing done by it.



Section 22-21-110 - Issuance of securities - Investment of trust funds.

Unless otherwise directed by the court having jurisdiction thereof and by the document which is the source of authority, a fiduciary may, with the exercise of reasonable business prudence, invest trust funds in securities of a hospital corporation for payment of the principal of, and interest on, which the proceeds of any ad valorem, excise, license or privilege tax are pledged.



Section 22-21-111 - Issuance of securities - Incontestability.

Securities reciting that they are issued pursuant to the terms of this division shall, in any action or proceeding involving their validity, be conclusively deemed to be fully authorized by this division and to have been issued, sold, executed and delivered in conformity with this division and with all other provisions of law applicable thereto and shall be incontestable, anything in this division or in other statutes to the contrary notwithstanding, unless such action or proceeding is begun before or within 30 days after the day upon which the securities are delivered and paid for, and no irregularity in the proceedings to authorize the issue of securities under this division, nor the omission or neglect of any officer charged with the execution of any duties imposed by this division, shall affect the validity of any securities issued under this division.



Section 22-21-112 - Issuance of securities - Validation prior to issuance.

The directors of any hospital corporation may, in their discretion, before the issuance of any securities, determine the authority of the hospital corporation to issue such securities, and the legality of all proceedings had or taken in connection therewith and the validity of the tax or other means provided for the payment thereof and the validity of all pledges of revenues and of all covenants and provisions contained in any resolution authorizing the securities in a proceeding instituted and conducted in accordance with Sections 6-6-750 through 6-6-757 as the same may be amended from time to time, or any similar proceeding prescribed by law, but such proceedings shall not be essential to the validity of such securities.









Article 5 - Municipal Hospital Building Authorities.

Section 22-21-130 - Definitions.

For the purposes of this article, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AUTHORITY. A corporation organized pursuant to the provisions of this article.

(2) BOARD. The board of directors of the authority.

(3) BOND. Any bond issued under the provisions of this article, including refunding bonds.

(4) COUNTY. That county in which the certificate of incorporation of the authority shall be filed for record.

(5) COUPON. Any interest coupon evidencing an installment of interest payable with respect to a bond.

(6) FISCAL YEAR. A fiscal year of the municipality.

(7) GOVERNING BODY. The council, board of commissioners or other like body in which the legislative functions of the municipality are vested by law.

(8) INDENTURE. A mortgage, an indenture of mortgage, deed of trust or trust indenture executed by the authority as security for any bonds.

(9) LEASE AGREEMENT. Any agreement of lease respecting the project or any part thereof which is made pursuant to the provisions of this article.

(10) MUNICIPALITY. The incorporated city or town in the state which authorized the organization of the authority.

(11) PROJECT. One or more buildings located, or to be located, within the municipality or within its police jurisdiction and designed for use and occupancy as a public hospital, public clinic or public health center and related public health facilities, such as laboratories, outpatient departments, nurses' homes, nurses' training facilities, central service facilities operated in connection therewith and any equipment and lands necessary therefor.

(12) SPECIALLY PLEDGED REVENUES. Any revenues and tax proceeds specially pledged under a lease agreement pursuant to the authorization contained in Section 22-21-140.

(13) STATE. The State of Alabama.

(14) THIS ARTICLE. Any reference in this article to "this article" shall, unless the context clearly indicates otherwise, be deemed to refer not only to this article, but also to Act No. 109, enacted at the 1961 Regular Session of the Legislature of Alabama, as amended, it being the intention hereof that public corporations heretofore organized under the provisions of said Act No. 109 shall hereafter be governed exclusively by this article and shall have all powers and rights thereby conferred on public corporations organized thereunder.



Section 22-21-131 - Purpose and construction of article.

It is the intention of the Legislature by the passage of this article to empower each incorporated city and town in the state to authorize the incorporation of one or more public corporations as political subdivisions of the state for the purpose of providing public hospital facilities, to invest each corporation organized under this article with all powers that may be necessary to enable it to accomplish such purposes, including the power to lease or operate its properties and to issue interest-bearing revenue bonds, and to grant to the municipality power to rent such public hospital facilities on a year-to-year basis and to pledge tax revenues to secure the rent payable therefor. This article shall be liberally construed in conformity with the said intent.



Section 22-21-132 - Incorporation - Application; resolution.

Whenever any number of natural persons, not less than three, shall file with the governing body an application in writing for permission to incorporate a public corporation under the provisions of this article, if it shall be made to appear to the governing body that each of the said persons is a duly qualified elector of, and property owner in, the municipality and if the governing body shall duly adopt a resolution wherein it shall be declared that it will be wise, expedient and necessary that such a public corporation be formed and that the persons filing such application shall be authorized to proceed to form such public corporation, then the said persons shall become the incorporators of and shall proceed to incorporate the authority in the manner provided in this article. No corporation shall be formed under this article unless the application provided for in this section shall be made and unless the resolution provided for in this section shall be adopted.



Section 22-21-133 - Incorporation - Certificate of incorporation - Contents; amendments.

(a) The certificate of incorporation of the authority shall state:

(1) The name and address of each of the incorporators, and a statement that each of them is a duly qualified elector of, and property owner in, the municipality;

(2) The name of the authority, which shall be "The Hospital Building Authority of the (City or Town) of _____," "The Hospital Authority of the (City or Town) of _____," some other name of similar import;

(3) The location of its principal office, which shall be in the municipality;

(4) The number of directors, which shall be three or other uneven number not less than three; and

(5) Any other matter relating to the authority that the incorporators may choose to insert and which shall not be inconsistent with this article or with the laws of the state.

The certificate of incorporation shall be signed and acknowledged by each of the incorporators before an officer authorized by the laws of the state to take acknowledgments of deeds. The form and contents of the certificate of incorporation must be submitted to the governing body for its approval, which shall be evidenced by a resolution duly entered upon the minutes of the governing body.

(b) The certificate of incorporation of the authority may at any time and from time to time be amended so as to change the name of the authority or increase the number of members of the board and to make any other change or addition to the certificate of incorporation deemed desirable by the governing body of the municipality. Any such amendment shall be effected in the following manner: The governing body of the municipality (1) shall adopt a resolution proposing and setting forth the text of such amendment, (2) shall cause such resolution to be published one time in a newspaper published in the municipality (or, in the event there is no newspaper published in the municipality, then in a newspaper published in the county) and (3) shall cause a copy of such resolution to be mailed or otherwise delivered to the authority. The authority shall be entitled to present to the governing body of the municipality, during the period of 30 days following the publication of such resolution, the views of the authority as to the desirability of such proposed amendment. The governing body of the municipality may, at any time after the publication of such resolution, adopt a second resolution either (1) declaring that it does not consider it desirable to make the amendment proposed in the first such resolution and repealing such resolution, or (2) declaring that it does consider it desirable that such amendment be made, again setting forth the text of such amendment and authorizing its filing as hereinafter provided. The governing body of the municipality shall cause such second resolution to be published one time in a newspaper published in the municipality (or, in the event there is no newspaper published in the municipality, then in a newspaper published in the county). The mayor or other chief executive officer and the clerk of the municipality shall, not less than 15 days after the publication of such second resolution, file in the office of the judge of probate of the county a certified copy of such second resolution setting forth the said proposed amendment, which shall become effective upon such filing in said office.

(c) There may be included in the certificate of incorporation of the authority and in any amendment thereto, in addition to the matters specified in the preceding subsections (a) and (b) of this section, provisions requiring the consent of the municipality to the exercise by the authority of any of the powers that are granted or delegated herein to the authority and that would otherwise be exercisable solely by the authority (in which event the certificate of incorporation or amendment thereto shall specify with particularity those of said powers the consent of the municipality to the exercise of which by the authority is necessary) and provisions requiring that one or more of the members of the board (but in no event as many as a majority of the number of the members of the board) be elected by the governing body of the municipality from among three persons nominated for each such place thereon by the county commission or other body in which the legislative functions of the county are vested by law.



Section 22-21-134 - Incorporation - Certificate of incorporation - Filing.

The certificate of incorporation, having attached thereto:

(1) A certified copy of the resolution provided for in Section 22-21-133; and

(2) A certificate by the Secretary of State of the state that the name proposed for the authority is not identical with that of any other corporation in the state, or so nearly similar thereto as to lead to confusion and uncertainty, shall be filed in the office of the judge of probate of any county in which any portion of the municipality is located, who shall forthwith receive and record the same. When such certificate of incorporation and attached documents have been so filed, the authority referred to therein shall come into existence and shall constitute a public corporation and a political subdivision of the state under the name set forth in such certificate of incorporation, whereupon the authority shall be vested with the rights and powers granted in this article.



Section 22-21-135 - Board of directors.

(a) The authority shall have a board of directors composed of the number of directors provided in the certificate of incorporation, as most recently amended. All powers of the authority shall be exercised by the board or pursuant to its authorization. The directors shall be residents of the municipality (except, that any director required to be elected from among persons nominated by the county commission need not be a resident of the municipality, but must be a resident of the county) and shall be elected by the governing body for staggered terms of office. In order to accomplish this purpose, the governing body shall, at the time of the election of the first board, divide the board into three groups containing as near equal whole numbers as possible. The first term of board members included in the first group shall be two years, the first term of the board members included in the second group shall be four years and the first term of the board members included in the third group shall be six years. Upon the expiration of the initial term of each director, each subsequent term shall be six years.

(b) In the event of any increase in the number of members of the board, the new members shall be elected by the governing body for terms as follows:

(1) If the number of board members added is three or more, they shall be divided into three groups containing as near equal whole numbers as possible; and the first term of the new board members included in the first group shall be two years, the first term of the new board members included in the second group shall be four years, the first term of the new board members included in the third group shall be six years, and thereafter the term of each such board member shall be six years;

(2) If the number of board members added is two, the first term of one of such new board members shall be two years, the first term of the other shall be four years, and thereafter the term of each such board member shall be six years; and

(3) If only one board member is added, his first term shall be two years, and thereafter the term of such board member shall be six years.

(c) If any director resigns, dies, becomes incapable of acting as a director or ceases to reside in the municipality, the governing body shall elect a successor to serve for the unexpired portion of this term of office. If, at the expiration of the term of office of any board member, a successor thereto shall not have been elected, then the board member whose term of office shall have expired shall continue to hold office until his successor shall be so elected.

(d) The governing body of any city having a population of not less than 32,000 and not more than 33,500, according to the last or any succeeding federal decennial census, may, in its discretion, by a resolution duly adopted and recorded in its minutes, divest itself of the authority to appoint the members of the board and vest the appointing authority in the board of directors, which said divestiture, once made, shall continue regardless of subsequent change in the population of such city. One certified copy of such resolution shall be filed in the Office of the Secretary of State, one shall be filed with the State Board of Health and one shall be recorded in the office of the judge of probate. In the event such resolution is so adopted and recorded, the board of directors shall become a self-perpetuating board and shall thereafter fill all vacancies occurring in its membership in the same manner as the city governing body fills vacancies.

(e) Directors shall be eligible to succeed themselves in office, whether the board is self-perpetuating or not. No director shall be an officer of the state or of the municipality or of the county. A majority of the members of the board shall constitute a quorum for the transaction of business. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and duties of the authority. The members of the board and the officers of the authority shall serve without compensation; except, that they may be reimbursed for actual expenses incurred in and about the performance of their duties. All resolutions adopted by the board shall constitute actions of the authority, and all proceedings of the board shall be reduced to writing and signed by the secretary of the authority, and shall be recorded in a well-bound book. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 22-21-136 - Officers.

The officers of the authority shall consist of a president, a vice-president, a secretary, a treasurer and such other officers as the board shall deem necessary to accomplish the purposes for which the authority was organized. The offices of secretary and treasurer may, but need not, be held by the same person. The president and vice-president of the corporation shall be elected by the board from its membership. The secretary, the treasurer and any other officers of the authority, who may, but need not, be members of the board shall also be elected by the board.



Section 22-21-137 - Powers - Generally.

The authority shall have the following powers and capacities, among others specified in this article, together with all powers incidental thereto or necessary to the discharge thereof:

(1) To have succession by its corporate name until dissolved as provided in Section 22-21-154;

(2) To maintain actions and have actions maintained against it by others in any form of litigation other than an action ex delicto, and to defend any litigation brought against it;

(3) To have and use a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, whether by purchase, gift, lease, devise or otherwise, property of every description which the board may deem necessary or desirable to the acquisition, construction, reconstruction, improvement, enlargement, equipment, operation or maintenance of a project and to hold title thereto;

(6) To construct, enlarge, improve, equip, maintain and operate one or more projects;

(7) To borrow money for any of its corporate purposes and to sell and issue in evidence of such borrowing its interest-bearing revenue bonds as provided in this article;

(8) To sell and issue refunding revenue bonds;

(9) To secure any of its bonds by pledge and indenture as provided in this article;

(10) To appoint, employ and compensate such agents, architects and attorneys as the business of the authority may require;

(11) To provide for such insurance as the board may deem advisable;

(12) To invest any of its funds pending need therefor as provided in this article;

(13) To contract, lease and make lease agreements respecting its properties, or any part thereof, as provided in this article; and

(14) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful in connection with, or in the operation of, any project; provided, that it shall not have the power to sell or convey any project substantially as a whole except as provided in this article.



Section 22-21-138 - Powers - Eminent domain.

The authority shall have the same power of eminent domain as is vested by law in the municipality, which power shall be exercised in the same manner and under the same conditions as are provided by law for the exercise of the power of eminent domain by the municipality.



Section 22-21-139 - Conveyance of property by municipalities.

The municipality is hereby authorized to convey to the authority, with or without the payment of monetary consideration therefor, any property that may, immediately preceding such conveyance, be owned by the municipality, whether or not such property is necessary for the conduct of the governmental or other public functions of the municipality; provided, that such conveyance shall be authorized by a resolution duly adopted by the governing body prior to the conveyance. Such resolution shall be published one time, at least five days before such conveyance is consummated, in a newspaper published in the municipality and, if there is no newspaper then published in the municipality, then, in a newspaper published or circulated in the county.



Section 22-21-140 - Lease agreements with municipality.

(a) Authorization of lease. The authority and the municipality are hereby respectively authorized to enter into one or more lease agreements with each other whereunder one or more projects or any part thereof shall be leased by the authority to the municipality. No such lease agreement shall be for a term longer than the then current fiscal year in which it is made. Any such lease agreement made, however, may contain a grant to the municipality of successive options to renew such lease agreement, on the conditions specified therein, for additional terms; but no such additional term shall be for a period longer than the fiscal year in which such renewal shall be made. The lease agreement may contain provisions as to the method by which such renewal may be effected.

(b) Payments limited to current revenues of the municipality for current fiscal year. The obligation on the part of the municipality to pay the rental required to be paid and to perform the agreements on the part of the municipality required to be performed during any fiscal year during which the lease agreement is in effect shall constitute a general obligation of the municipality, and the municipality is authorized to pledge its full faith and credit for the payment of such rental and the performance of such agreements; provided, that the rental required to be paid and the agreements required to be performed by the municipality under the lease agreement during any fiscal year during which the lease agreement is in effect shall be payable solely out of the current revenues of the municipality for such fiscal year.

(c) Special pledge. As additional security for the payment of the rental required to be paid and for performance of the agreements on the part of the municipality required to be performed during the first or initial term of any lease agreement made by the authority with the municipality, the municipality is authorized to pledge specially so much of the following revenues and tax proceeds as may be necessary to pay the rental and to perform the agreements which are required in the lease agreement to be paid and performed during the said initial term:

(1) The revenues that may be received by the municipality during the said initial term from the operation of the project covered by the lease agreement remaining after the payment of all reasonable expenses during the said initial term for the operation and maintenance of the said project; and

(2) The proceeds that may be received by the municipality during the said initial term from any tax or taxes, the proceeds of which the municipality is authorized in Section 11-81-16 to pledge for the benefit of bonds of the municipality.

Whenever a lease agreement containing such a special pledge is renewed under its terms for an additional term, such special pledge shall be deemed effective for such additional term without the necessity of a new pledge being made or a new lease agreement being entered into for that purpose, and the exercise of the option to renew shall be construed as a renewal also of the said special pledge; provided, that said special pledge shall be applicable only to specially pledged revenues that are received by the municipality during the fiscal year for which the lease agreement is renewed. Each such special pledge that shall be so effected by renewal of the lease agreement for an additional term shall be deemed to relate to, and to have been made as of, the date on which the lease agreement was made and shall take precedence over any pledge of the specially pledged revenues which might be made by the municipality and over any claim which might arise against the specially pledged revenues between the date on which the lease agreement was made and the first day of the additional term for which the lease agreement shall be so renewed. Any pledge of specially pledged revenues made by the municipality under the provisions of any contract made by it subsequent to the date of the lease agreement containing such special pledge shall be subordinate to the special pledge contained in the lease agreement.

(d) Obligation to levy taxes specially pledged. In any instance where a lease agreement contains a pledge of specially pledged revenues, the municipality shall levy during each fiscal year that the lease agreement shall be in effect, and shall use so much of the proceeds from the tax or taxes so specially pledged as may be necessary to pay the rentals and perform the agreements on the part of the municipality which are required in the lease agreement to be paid and performed during such fiscal year.

(e) General provisions. Any lease agreement may contain such covenants as shall not be inconsistent with this article. The rental required to be paid and the agreements required to be performed by the municipality under the provisions of the lease agreement shall never create an indebtedness of the municipality within the meaning of Section 225 of the constitution of the state. If any space available for rent in any project which shall have been leased, in whole or in part, to the municipality should become vacant after acquisition or construction of the project by the authority, then until such time as all such vacant space shall have been filled or rented, neither the municipality, nor any officer, department or agency thereof, shall thereafter enter into any rental agreement or renew any then existing rental agreement, for other space in or about the municipality to be used for the same purposes for which such vacant space in the project is capable of being used.



Section 22-21-141 - Bonds - Revenue.

The authority is empowered, at any time and from time to time, to sell and issue its revenue bonds for the purpose of providing funds to acquire, construct, improve, enlarge, complete and equip one or more projects and for payment of obligations incurred for any such purpose. The principal of, and interest on, any such bonds shall be payable solely out of the revenues derived by the authority from any one or more of its projects, all as shall be provided by the resolution of the board or the indenture whereunder such bonds are authorized to be issued. Any bonds of the authority may be delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest (without regard to any usury or other laws regulating or limiting interest rates, including without limitation, the provisions of Section 8-8-1, as amended, all of which shall be inapplicable to any bonds or other obligations of the authority), shall be payable and evidenced in such manner, may contain provisions for redemption prior to maturity and may contain other provisions not inconsistent with this article, all as may be provided by the resolution of the board or the indenture whereunder such bonds are authorized to be issued; provided, that no bond of the authority shall have a specified maturity date later than 35 years after its date. Each bond of the authority having a specified maturity date more than 10 years after its date shall be made subject to redemption at the option of the authority at the end of the tenth year after its date, and on any interest payment date thereafter, under such terms and conditions as may be provided in the resolution or indenture under which such bond is authorized to be issued. Bonds of the authority may be sold at either public or private sale in such manner and at such time or times as may be determined by the board to be most advantageous to the authority. Bonds issued by the authority shall not be general obligations of the authority, but shall be payable solely out of the revenues derived from the project or projects specified in the resolution of the board or the indenture under which such bonds are authorized to be issued.



Section 22-21-142 - Bonds - Refunding.

The authority may at any time and from time to time sell and issue its refunding revenue bonds for the purpose of refunding the principal of, and interest on, any matured or unmatured bonds of the authority at the time outstanding and for the payment of any expenses incurred in connection with such refunding and any premium necessary to be paid to redeem or retire the bonds so to be refunded; provided, that the principal amount of bonds the authority may issue for refunding purposes may not exceed the sum of the following: the principal amount of the bonds refunded thereby, the interest to mature thereon from the immediately preceding interest payment date to their respective maturities (or, in the event the bonds to be refunded, or any part thereof, are to be retired prior to their respective maturities, the interest to mature thereon from the immediately preceding interest payment date until the date or dates on which they are to be retired), any premium necessary to be paid to redeem or retire the bonds to be refunded (but only if such bonds are in fact to be redeemed or retired prior to their respective maturities) plus the amount of any expenses estimated to be incurred in connection with such refunding. The authority may also at any time and from time to time sell and issue its revenue bonds for the combined purpose of so refunding any of its bonds and of obtaining funds for any other purpose for which it is authorized by this article to sell and issue revenue bonds, in which event the provisions of this article relating to refunding bonds shall apply only to those of such bonds issued for refunding purposes. Any such refunding may be effected either by sale of refunding bonds, and the application of the proceeds thereof, or by exchange of the refunding bonds for the bonds, or interest coupons to be refunded thereby; provided, that the holders of any bonds or coupons so to be refunded shall not be compelled without their consent to surrender their bonds or coupons for payment or exchange prior to the date on which they may be paid or redeemed by the authority under their respective provisions. Any refunding bonds of the authority shall be payable solely from the revenues derived by the authority from any one or more of its projects, all as shall be specified in the resolution of the board or the indenture under which such bonds are authorized to be issued. All provisions of this article pertaining to bonds of the authority that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to refunding bonds issued by the authority and to bonds issued by the authority for both refunding and other purposes.



Section 22-21-143 - Bonds - Execution.

The bonds of the authority shall be signed by either its president or its vice-president, as shall be provided in the resolution under which the bonds shall be issued, and the seal of the authority shall be affixed to the bonds and attested by its secretary; provided, that a facsimile of the signature of one, but not both, of the officers whose signatures will appear on the bonds may be imprinted or otherwise reproduced on any of the bonds in lieu of his manually signing the same and provided further, that a facsimile of the seal of the authority may be imprinted, or otherwise reproduced, on any of the bonds in lieu of being manually affixed thereto. Any interest coupons applicable to the bonds shall be signed either manually by, or with a facsimile of, the signature of either the president or the vice-president of the authority, as shall be provided in the resolution under which the bonds shall be issued. If after any of the bonds or interest coupons thereunto appertaining shall be so signed, whether manually or by facsimile, any such officer shall, for any reason, vacate his office, the bonds and interest coupons so signed may nevertheless be delivered at any time thereafter as the act and deed of the authority.



Section 22-21-144 - Bonds - Security.

The principal of, and the interest on, the bonds shall be secured by a pledge of the revenues out of which the bonds shall be made payable, may be secured by a pledge of the lease agreement (if any) covering the project from which revenues so pledged shall be derived and by a pledge of the rental from such project and may be secured by a nonforeclosable indenture covering the project or projects out of the revenues from which the bonds are made payable. The trustee, under any indenture, may be a trust company or bank having trust powers, whether located within or without the state, and may be selected by the board without regard to the provisions of Chapter 25 of Title 36 of this code or other similar law. The indenture may contain any agreements and provisions customarily contained in instruments securing evidences of indebtedness including, without limiting the generality of the foregoing, provisions respecting the collection, segregation and application of the revenues and rental from any project or projects covered by such indenture, the terms to be incorporated in any lease agreement respecting any project, the maintenance and insurance on any project, the creation and maintenance of special funds from the revenues and rental of any project and the rights and remedies available in the event of default to the holders of the bonds or the trustee under the indenture, all as the board shall deem advisable and as shall not be in conflict with the provisions of this article; provided, that in making any such agreements or provisions, the authority shall not have the power to obligate itself except with respect to the project or projects out of the revenues from which the bonds are made payable and the application of the revenues therefrom. The indenture may contain provisions regarding the rights of any trustee thereunder and the holders of the bonds and coupons and may contain provisions restricting the individual rights of action of the holders of the bonds and coupons.



Section 22-21-145 - Bonds - Recital and notice of issuance; limitation on actions to contest.

Any resolution authorizing any bonds under this article shall contain a recital that they are issued pursuant to the provisions of this article, which recital shall be conclusive evidence that said bonds have been duly authorized pursuant to the provisions of this article, notwithstanding the provisions of any other law now in force or hereafter enacted or amended. Upon the adoption by the board of any resolution providing for the issuance of bonds, the authority may, in its discretion, cause to be published once a week, for two consecutive weeks, in a newspaper then published in the municipality or, if there is no newspaper then published in the municipality, then, in a newspaper published or circulated in the county, a notice in substantially the following form, with any appropriate changes, to the extent applicable and with the blanks being properly filled in:

"_____, a public corporation and a political subdivision of the State of Alabama, has authorized the issuance of $ _____ principal amount of bonds of the said authority to be dated _____ for purposes authorized in Article 5 of Chapter 21 of Title 22 of the Code of Alabama of 1975 and has entered into a lease with the (city or town) _____ of _____ respecting the project described therein and pledged said lease and the rentals payable thereunder as security for said bonds. Any action or proceeding questioning the validity of the said bonds, or the pledge and the indenture to secure the same or the said lease, must be commenced within 20 days after the first publication of this notice.

Any action or proceedings in any court to set aside or question the validity of the proceedings for the issuance of the bonds referred to in said notice or to contest the validity of any such bonds, or the validity of any lease agreement pledged therefor, or the validity of any pledge made therefor or the validity of the indenture must be commenced within 20 days after the first publication of such notice. After the expiration of the said period, no right of action or defense questioning or attacking the validity of the said proceedings, or of the said bonds, or any such lease agreement, or any pledge herein authorized or the indenture shall be asserted, nor shall the validity of the said proceedings, bonds, lease agreement (if any), pledge or indenture be open to question in any court on any ground whatsoever except in an action commenced within said period.



Section 22-21-146 - Bonds - Legal investment - Banks, insurers and fiduciaries.

Bonds issued under the provisions of this article are hereby made legal investments for savings banks and insurance companies organized under the laws of the state. Unless otherwise directed by the court having jurisdiction thereof or the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in the bonds of the authority.



Section 22-21-147 - Bonds - Legal investment - Municipal funds.

The governing body is authorized, in its discretion, to invest in bonds of the authority any idle or surplus money held in the treasury of the municipality which is not otherwise earmarked or pledged.



Section 22-21-148 - Bonds - Negotiable instruments.

All bonds issued by the authority, while not registered, shall be construed to be negotiable instruments even though they are payable from a limited source. All coupons applicable to any bonds issued by the authority, while the applicable bonds are not registered as to both principal and interest, shall likewise be construed to be negotiable instruments although payable from a limited source.



Section 22-21-149 - Bonds - Use of proceeds.

(a) The proceeds derived from the sale of any bonds sold by the authority, other than refunding bonds, shall be used only to pay the cost of acquiring, constructing, improving, enlarging and equipping one or more projects, as may be provided in the proceedings in which the bonds are authorized to be issued. Such cost shall be deemed to include the following:

(1) The cost of any land forming a part of such project or projects;

(2) The cost of the labor, materials and supplies used in any such construction, improvement or enlargement, including architect's and engineer's fees and the cost of preparing contract documents and advertising for bids;

(3) The purchase price of, and the cost of, installing equipment for such project or projects;

(4) The cost of landscaping the lands forming a part of such project or projects and of constructing and installing roads, sidewalks, curbs, gutters, utilities and parking places in connection therewith;

(5) Legal, fiscal and recording fees and expenses incurred in connection with the authorization, sale and issuance of the bonds issued in connection with such project or projects; the cost of any feasibility studies deemed necessary or advisable in connection with the issuance and sale of such bonds; the amount of any debt service reserve that the board deems necessary or advisable to be funded out of the proceeds from the sale of such bonds; and

(6) Interest on the bonds for a reasonable period prior to the commencement of the construction and equipment of such project or projects, or of any improvements or additions being financed (in whole or in part) out of the proceeds from the sale of such bonds, and during the period that is estimated will be required for such construction and equipment and for a period of not more than two years after the completion of such construction and equipment.

(b) If any proceeds derived from the sale of the bonds remain undisbursed after completion of the work and payment of all costs and expenses in connection with the project or projects with respect to which the bonds are issued, such balance shall be applied toward the retirement of the bonds. The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued.



Section 22-21-150 - Bonds - Default.

(a) In event of default on bonds. If there should be any default in the payment of the principal of, or interest on, any bonds issued under this article, then the holder of any of the bonds, and of any of the interest coupons applicable thereto, and the trustee under any indenture, or any one or more of them:

(1) May, by mandamus, injunction or other proceedings, compel performance of all duties of the officers and directors of the authority with respect to the use of funds for the payment of the bonds and for the performance of the agreements of the authority contained in the proceedings under which they were issued;

(2) Shall be entitled to a judgment against the authority for the principal of, and interest on, the bonds so in default; and

(3) Regardless of the sufficiency of the security for the bonds in default and as a matter of right, shall be entitled to the appointment of a receiver:

a. To make lease agreements respecting the project out of whose revenues the bonds so in default are payable and fix and collect rents therefor; and

b. To operate, administer and maintain the project as a public hospital facility, with all powers of a receiver in the exercise of any of said functions. The income derived from any lease agreement made, and any operation of the project carried on, by any such receiver shall be expended in accordance with the provisions of the proceedings under which the bonds were authorized to be issued and the orders of the court by which such receiver is appointed.

(b) In event of default in lease agreement. If there should be any default by the municipality in the payment of any installment of rent or in the performance of any agreement required to be made or performed by the municipality under the provisions of any lease agreement, the authority and the trustee under any indenture, or either of them:

(1) May, by mandamus, injunction or other proceedings, compel performance by the officials of the municipality of their duties respecting the payment of the rentals required to be paid and performance of the agreements on the part of the municipality required to be performed under any such lease agreement; and

(2) Shall be entitled to a judgment against the municipality for all monetary payments required to be made by the municipality under the provisions of such lease agreement with respect to which the municipality is then in default.

(c) General remedies. The remedies specified in this section shall be cumulative to all other remedies which may otherwise be available for the benefit of the holders of the bonds and the coupons applicable thereto; provided, that any indenture shall not be subject to foreclosure and shall not be construed so as to authorize the sale of any project covered thereby, or any part thereof, in satisfaction of the bonds secured thereby.



Section 22-21-151 - Obligations not debt of state or municipality.

All obligations incurred by the authority and all bonds issued by it shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the State of Alabama or of the municipality.



Section 22-21-152 - Investment of funds.

(a) Any portion of the principal proceeds derived from the sale of the bonds which the board may determine is not presently needed for any of the purposes for which the bonds are authorized to be issued, and any other moneys of the authority which the board may determine will not be presently needed by the authority may, on order of the board, be invested in:

(1) Any securities that are direct general obligations of the United States of America or the principal of and interest on which are unconditionally and irrevocably guaranteed by the United States of America;

(2) Any debt securities that are direct obligations of any agency of the United States of America;

(3) Interest-bearing bank time deposits and interest-bearing bank certificates of deposit; and

(4) Interest-bearing time deposits and interest-bearing certificates of deposit of any federally-chartered savings and loan association.

(b) Any securities, time deposits or certificates of deposit in which any such investment is made may, at any time and from time to time on order of the board, be sold or otherwise converted into cash. The income derived from any such investments shall be disbursed on order of the board for any purpose for which the authority may lawfully expend funds.



Section 22-21-153 - Taxation exemption.

The properties of the authority, and the income therefrom, all lease agreements made by the authority, all bonds issued by the authority, and the coupons applicable thereto and the income therefrom, and all indentures executed with respect thereto shall be forever exempt from any, and all, taxation in the State of Alabama.



Section 22-21-154 - Dissolution.

At any time when the authority does not have any bonds outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of said resolution in the office of the judge of probate of the county, the authority shall, thereupon, stand dissolved, and in the event that it owned any assets or property at the time of its dissolution, the title to all its assets and property shall thereupon vest in the municipality. In the event the authority shall at any time have outstanding bonds issued under this article payable out of the revenues of different projects, then as and when the principal of and interest on all bonds payable from the revenues derived from any project shall have been paid in full, title to the project, with respect to which the bonds so paid in full have been paid, shall thereupon vest in the municipality, but such vesting of title in the municipality shall not affect the title of the authority to any other project the revenues from which are pledged to the payment of any other bonds then outstanding. The formation of one or more public corporations under the provisions of this article shall not prevent the subsequent formation under this article of other public corporations pursuant to permission granted by the same municipality.



Section 22-21-155 - Article cumulative.

This article shall not be construed as a restriction or limitation upon any power, right or remedy which any municipality or any corporation now in existence or hereafter formed may have in the absence of this article, and shall be construed as cumulative and independent thereof.



Section 22-21-156 - Lease of hospitals, buildings or facilities to public or nonprofit corporations.

Any public corporation heretofore or hereafter incorporated and existing under the provisions of this chapter is hereby authorized and empowered to lease any hospital, building or facility constructed and equipped under the provisions of this chapter to any public corporation or any nonprofit corporation. Nothing in this section shall be construed to allow the abrogation of the terms of any contract or to jeopardize any security for the fulfillment of any obligation assumed under the provisions of this chapter.






Article 6 - County and Municipal Hospital Authorities.

Section 22-21-170 - Definitions.

For the purposes of this article, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) CORPORATION. A corporation organized pursuant to the provisions of this article.

(2) COUNTY. Any county in this state.

(3) MEMBER. The county that is a member of a corporation organized pursuant to the provisions of this article and each municipality that is at the time a member of such corporation.

(4) SECURITIES. Notes, bonds, certificates of indebtedness, warrants or other evidences of indebtedness.

(5) HOSPITAL. Such term includes the plural as well as the singular and means any one or more of buildings or facilities which serve to promote the public health, either by providing places or facilities for the diagnosis, treatment, cure or convalescence of sick, injured, mentally ill or disturbed persons, or for the prevention of sickness and disease, or for the care, treatment and rehabilitation of alcoholics or for research with respect to any of the foregoing, including, without limiting the generality of the foregoing, hospitals, clinics, sanitoria, nursing homes, offices for persons engaged in the diagnosis, treatment or cure of sick or injured persons or in preventive medicine and buildings to house or service equipment used for the diagnosis or treatment of sick or injured persons or in preventive medicine or the records of such diagnosis or treatment, or research with respect to any of the foregoing or dormitories or residences for hospital personnel and students and other employee-related facilities, together with:

a. All real and personal properties for the location or better utilization of any such buildings and facilities, such as parking structures and areas, garages, storage facilities and out-buildings; and

b. Machinery, equipment, furniture and fixtures useful or desirable in the operation of any of the aforesaid buildings and facilities.

(6) CHIEF EXECUTIVE OFFICER. With respect to a county, the probate judge as ex officio principal judge of the county commission or the president or chairman of such commission and, with respect to a municipality, the mayor, president or chairman of the commission or other chief executive officer of such municipality.

(7) GOVERNING BODY. With respect to a county, the county commission and, with respect to a municipality, the council, commission or other governing body of such municipality.



Section 22-21-171 - Purpose and construction of article.

It is the intention of the Legislature by the passage of this article to authorize in each of the several counties of the state the organization of a public corporation or corporations for the purpose of acquiring, owning and operating public hospitals and other health-care and related facilities in the county in which such corporation shall be organized. It is the legislative intent to confer on corporations organized under this article all the powers requisite for the fulfillment of the purposes of their organization, including the power to do whatever financing may be necessary to accomplish such purposes. This article shall be liberally construed to give effect to its purpose. Corporations organized under this article shall be public, nonprofit corporations, and no part of the net earnings thereof shall inure to the benefit of any individual or private corporation.



Section 22-21-172 - Incorporation - Authority.

Any county and any one or more municipalities located, in whole or in part, in such county are hereby together empowered and authorized to cause to be organized and incorporated one or more public corporations for hospital purposes with all the power and authority provided in Section 22-21-179. Such power and authority shall be exercised by the governing body of the county and by the governing body or bodies of the municipality or municipalities proposing to exercise such power and authority. The determination of such governing body to exercise the power and authority granted in this section shall be evidenced by a resolution which:

(1) Shall declare the desirability of organizing and incorporating a public corporation for hospital purposes under this article;

(2) Shall approve the form of the certificate of incorporation proposed to be used in organizing the corporation;

(3) Shall find and determine that it is wise, expedient, necessary or advisable that the corporation be formed; and

(4) Shall authorize its chief executive officer to proceed with the organization and incorporation of such public corporation.

Whenever the governing bodies of the county and of the municipality or municipalities which are to be members of such public corporation shall have adopted such resolutions, the chief executive officer of each of them shall sign the certificate of incorporation and cause the same to be filed as provided in Section 22-21-173.



Section 22-21-173 - Incorporation - Certificate of incorporation - Contents; acknowledgment; filing.

The certificate of incorporation of any public corporation incorporated under this article shall state:

(1) The name of the corporation, which shall be Hospital Authority of _____ (or space to be filled in with the names of the county and of the municipality or municipalities which are to be members thereof, or with the name of any hospital proposed to be acquired by the corporation or with such other descriptive name as in the judgment of the members of the corporation is appropriate);

(2) The names of the county and the municipality or municipalities which are to be members of the corporation;

(3) The dates of adoption by the governing bodies of the county and such municipality or municipalities of their respective resolutions authorizing the incorporation of the corporation;

(4) The location of the principal office of the corporation and its post office address;

(5) The period for the duration of the corporation; if the duration is to be perpetual, that fact shall be stated; and

(6) The objects for which the corporation is organized, including, if appropriate, the name of any existing hospital the ownership or operation of which is proposed to be acquired and assumed by the corporation.

The certificate of incorporation may also include any provision or provisions for the regulation and conduct of the affairs of the corporation which are not inconsistent with this article and the laws of the State of Alabama. The certificate of incorporation shall be acknowledged before an officer authorized by the laws of this state to take acknowledgments to deeds. The certificate of incorporation shall be filed in the office of the judge of probate of the county which is to be a member of the corporation, and said judge of probate shall forthwith file such certificate and record the same; and thereupon the corporation described in said certificate of incorporation shall constitute a public corporation under the name stated in the certificate of incorporation. As soon thereafter as convenient, the judge of probate shall transmit a copy of the certificate of incorporation to the Secretary of State.



Section 22-21-174 - Incorporation - Certificate of incorporation - Amendment.

The certificate of incorporation of any public corporation incorporated under this article may, at any time and from time to time, be amended in the following manner:

(1) The board of directors of the corporation shall adopt a resolution setting forth the proposed amendment, which may include any proposed change in the name of such corporation, the inclusion of another municipality or municipalities as members thereof (provided each of such other municipalities is located, in whole or in part, in the county which is a member of the corporation) and any matter which might originally have been included in the certificate of incorporation.

(2) If the governing body of the county and of each other member of the corporation and the governing body of each municipality, if any, which it is proposed shall be added as a member of the corporation shall by resolution consent to such proposed amendment, the chairman and the secretary of the corporation shall then file, in the office of the judge of probate in the county in which the certificate of incorporation of the corporation is filed, a certificate in the name and on behalf of the corporation, under its corporate seal, reciting the adoption of the said respective resolutions by the board of directors and by the governing bodies of the county and of such municipalities and setting forth the proposed amendment.

(3) The proposed amendment shall become effective upon the filing of such certificate in the said office.



Section 22-21-175 - Board of directors.

(a) The corporation shall have a board of directors in which all powers of the corporation shall be vested. The board of directors shall consist of

(1) Two persons elected by the county commission of the county;

(2) Two persons elected by the governing body of the largest of the member municipalities, according to the federal decennial census next preceding the date of the filing of the certificate of incorporation of the corporation for record;

(3) One person elected by the governing body of each of the other member municipalities;

(4) Two persons, each of whom shall be, at the time of his appointment, a physician licensed to practice the profession of medicine in the county, resident in the county and engaged in the full-time private practice of medicine, elected at a mass meeting of the licensed physicians resident in the county;

(5) Two persons elected or appointed by a majority vote of all the active circuit judges of the judicial circuit in which the county is located or, in the event that there is at the time only one active circuit judge in said circuit, by such judge, and whose names shall be certified to the corporation by instrument in writing signed by the presiding judge of such circuit. One of those initially so elected and appointed by said circuit judge or judges shall be designated an "A" director and the other a "B" director; and

(6) Two persons elected by the central labor council in any county where there is a central labor council located.

Each member of the board of directors must be a duly qualified elector of the county.

(b) The chief executive officer of the county shall, promptly after the certificate of incorporation of the corporation has been filed for record, as well as within a reasonable time prior to the expiration of the term of office of any director elected at a mass meeting of the physicians in the county and as promptly as practicable after the death, resignation or other vacation of office of any such director, cause to be published one time in a newspaper published in the county a notice of call of a meeting of all the licensed physicians resident in the county, for the purpose of electing one or more directors, as appropriate, and shall specify in such notice the place thereof, which shall be a public place located in the county, and the time thereof, which shall be not less than 10 days after the date of such publication. The chief executive officer of the county or his designee shall preside, but shall have no vote, at each such meeting and shall thereafter issue to the corporation a certificate in writing showing the name or names of the director or directors elected thereat. Such election shall be held in such manner as the physicians attending such meeting shall provide, and any such meeting may be held and one or more directors elected thereat if at least one third of the total number of licensed physicians resident in the county are present.

(c) The first term of office of the directors elected by the governing bodies of each of the member municipalities shall expire on May 1 of the calendar year next succeeding the calendar year in which the certificate of incorporation of the corporation was filed for record. The first term of office of the directors elected by the county commission of the county and of the "A" director elected or appointed by the active circuit judge or judges of the county as provided in subsection (a) of this section shall expire on May 1 of the second calendar year next succeeding the calendar year in which the certificate of incorporation of the corporation was filed for record. The first term of office of the directors elected at the mass meeting of all the physicians in the county, of the directors, if any, elected by the central labor council and of the "B" director elected or appointed by the active circuit judge or judges of the county as provided in subsection (a) of this section shall expire on May 1 of the third calendar year next succeeding the calendar year in which the certificate of incorporation of the corporation was filed for record. The term of office of each director elected or appointed thereafter, other than one elected or appointed to fill an unexpired term, shall be three years. Each member of the board of directors shall serve until his successor is elected and shall qualify. If any director dies or resigns or ceases to be a duly qualified elector of the county or becomes incapable or otherwise ineligible to act as a director, a successor to serve for the unexpired period of his term shall be elected or appointed by the electing or appointing authority by whom the deceased, resigning, incapable or ineligible director was elected. Directors shall be eligible to succeed themselves in office. The members of the board of directors shall serve without compensation; except, they may be reimbursed for actual expenses incurred in the performance of their duties as directors.

(d) A majority of the members of the board of directors shall constitute a quorum for the transaction of business, but any meeting of such board may be adjourned from time to time by a majority of the directors present or may be so adjourned by a single director if such director is the only director present at such meeting. No vacancy in the membership of the board of directors shall impair the right of a quorum to exercise all the powers and duties of the corporation. The board of directors shall hold regular meetings at such times as may be provided in the bylaws of the corporation, and such board may hold other meetings at any time and from time to time; provided, that upon call of the chairman or a majority of the total number of directors, a special meeting of the board of directors must be held. Whenever any notice is required by this section or by the bylaws of the corporation to be given of any meeting of the board of directors, a waiver thereof in writing, signed, whether before or after such meeting, by the person or persons entitled to such notice shall be the equivalent to the giving of such notice. Any matter on which the board of directors is authorized to act may be acted upon at any regular, special or called meeting. At the request of any director, the vote on any question before the board of directors shall be taken by yeas and nays and entered upon the record. All proceedings of the board of directors shall be reduced to writing by the secretary of the corporation and recorded in an appropriate book or books. Copies of such proceedings, when certified by the secretary of the corporation under its seal, shall be received in all courts as evidence of the matters and things therein certified. All meetings of the board of directors shall be open to the public except as otherwise provided by law. Any member of the board of directors may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of officers mentioned in said Section 175.



Section 22-21-176 - Officers; personnel.

The officers of the corporation shall consist of a chairman, a vice-chairman, a secretary, a treasurer and such other officers as the board of directors shall deem necessary to accomplish the purposes for which the corporation was organized. The chairman and the vice-chairman of the corporation shall be elected by the board of directors from its membership, but neither the secretary, the treasurer nor any of the other officers of the corporation need be a member of the board of directors. The offices of secretary and treasurer may, but need not be, held by the same person. The chairman and the vice-chairman of the corporation shall be elected by the board of directors for a term of one year, and the secretary, the treasurer and the other officers of the corporation shall be elected by the board of directors for such terms as it deems advisable. The board of directors shall have also the authority to employ all personnel as it deems necessary and to fix the terms and conditions of their employment. The duties of the chairman, vice-chairman, secretary and treasurer shall be such as are customarily performed by such officers and as may be prescribed by the board of directors. The duties of any other officers of the corporation shall be such as are from time to time prescribed by the board.



Section 22-21-177 - Formation of other corporations.

The formation of one corporation under the provisions of this article shall not prevent the subsequent formation under this article of another corporation by the same county and the same municipality or municipalities or another municipality or municipalities in such county.



Section 22-21-178 - Governmental sovereignty or immunity.

No hospital authorized under this article shall have governmental sovereignty or immunity.



Section 22-21-179 - Powers of corporation.

The corporation shall have all the powers and authority inhering in, or conferred upon, counties in the State of Alabama operating public hospitals, except as otherwise provided, as well as the following specific powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time, which may be in perpetuity, specified in its certificate of incorporation or until dissolved as provided in Section 22-21-191;

(2) Subject to the limitations contained in the provisions of this section, to maintain actions and have actions maintained against it in its own name in civil, including ex delicto and ex contractu, actions;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt bylaws and amend the same;

(5) To receive, acquire, take and hold, whether by purchase, gift, lease, devise or otherwise, real and personal property of every description and to manage and dispose of the same by any form of legal conveyance or transfer;

(6) To acquire, construct, equip, enlarge, improve, maintain and operate one or more hospitals and to do all things necessary to that end;

(7) To contract with any institution for the instruction of medicine to provide training for nurses, technicians and other technical, professional and paramedical personnel upon such terms, conditions and number of years as they may determine;

(8) To conduct training schools;

(9) To provide scholarships for students to be engaged in essential duties peculiar to the operation of such hospitals in such manner as they may determine;

(10) To select and appoint medical staff and dental staff members and others licensed to practice the healing arts and to delineate and define the privileges granted each such individual;

(11) To affiliate with, and contract to, provide training and clinical experience for students of other institutions, upon such terms and conditions as it may determine;

(12) To rent, lease or contract for the operation of any department, section, equipment or holdings of the corporation, upon such terms and conditions as it may determine;

(13) To borrow money for any corporate purpose and to issue interest-bearing securities, including bonds, notes and certificates of indebtedness, in evidence of any such borrowing;

(14) To mortgage, pledge or otherwise convey its property and its revenues from any source;

(15) To appoint and employ such officers and agents, including attorneys, as the business of the corporation may require;

(16) To establish, collect and alter charges for services rendered and supplies furnished by it;

(17) To make all needful or appropriate rules and regulations for the conduct of any hospital owned or operated by it and to alter such rules and regulations;

(18) To provide for such insurance as the corporation may deem advisable;

(19) To cooperate with the State Board of Health and the State Department of Mental Health;

(20) To make such contracts with either of said agencies as the board of directors of the corporation may deem advisable respecting the operation of any hospital;

(21) To receive and accept grants from the United States of America, the State of Alabama and any county or municipality located in said state, and from any agency or instrumentality thereof, and to give such assurances, contractual or otherwise, to or for the benefits of any such grantor as may be required in connection with, or as conditions precedent to the receipt of, any such grant;

(22) To give such assurances, contractual or otherwise, and to make such commitments and agreements as may be necessary or desirable to preclude the exercise of any rights of recovery with request to, or the forfeiture of title to, any of its hospitals or other property or any hospital or other property proposed to be acquired by it;

(23) To make and alter rules and regulations for the treatment of indigent patients;

(24) To assume any obligations of any entity that conveys and transfers to the corporation any hospital or hospital properties, or interest therein, provided that such obligations appertain to the hospital or hospital properties so conveyed and transferred to the corporation;

(25) To assume, establish, fund and maintain retirement, pension or other employee-benefit plans for its employees; and

(26) To invest any of its moneys in:

a. Securities that are direct obligations of, or the payment of the principal of and the interest on which is unconditionally guaranteed by the United States of America;

b. Securities that are direct obligations of any agency of the United States of America;

c. Interest-bearing deposits, including certificates of deposits, of any bank organized under the laws of the United States of America, or any state thereof; and

d. Securities of the corporation.



Section 22-21-180 - Eminent domain.

The corporation shall not have the power of eminent domain.



Section 22-21-181 - Transfer of funds and assets by counties and municipalities.

The county in which the corporation is organized, any municipality located, in whole or in part, within such county, whether or not a member of such corporation, and any public corporation in such county and any other public agency, authority or body, whether or not incorporated, located or having its principal office in the county are hereby authorized to transfer and convey to the corporation, with or without consideration, any hospital and other properties, real or personal, and all funds and assets, tangible or intangible, relative to the ownership or operation of any hospital that may be owned by such county, municipality, public corporation or public agency, authority or body, as the case may be, or that may be jointly owned by any one or more thereof, and any funds owned or controlled by such county, municipality, public corporation or public agency, authority or body, as the case may be, or jointly by any one or more thereof, that may have been raised or allocated for any of the purposes for which the corporation shall have been organized; provided, that such transfer or conveyance shall be authorized by an ordinance or a resolution duly adopted by the governing body of such county, municipality, public corporation or public agency, authority or body, as the case may be. Further, in the event of the transfer of any hospital to the corporation, any taxes, tax proceeds and other revenues that are apportioned or allocated to or for the benefit of the prior owner or operator of such hospital or for patient care at such hospital shall thereafter be paid to the corporation.



Section 22-21-182 - Borrowing by corporation generally; debts not obligations of state, counties or municipalities; tax exemptions.

(a) All securities of the corporation shall be signed in the name and behalf of the corporation by its chairman and attested by its secretary, but a facsimile of the signature of one, but not both, of such officers may be printed thereon in lieu of the manual signature of such officer, and the seal of the corporation shall be affixed thereto or a facsimile thereof printed thereon. Any interest coupons applicable to any securities of the corporation shall be signed by its chairman, but a facsimile of such chairman's signature may be printed on any such interest coupons in lieu of his manually signing the same. Any securities of the corporation may be executed and delivered by it at any time and from time to time, shall be in such form and denomination and of such tenor and maturity or maturities not exceeding 40 years from their date, shall contain such provisions not inconsistent with this article and shall bear such rate or rates of interest without regard to any laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8 of this code, payable and evidenced in such manner as may be provided by the resolution of the board of directors authorizing the same or by the trust or mortgage indenture under which issued.

(b) Any borrowing may be effected by the issuance and sale of such securities in such manner, at such price or prices, at such time or times and on such other terms and conditions as may be determined by the board of directors to be most advantageous, without regard to any statute that might otherwise require a public advertised sale. The corporation may pay all expenses, premiums and commissions which its board of directors may deem necessary and advantageous in connection with any financing done by it. Securities issued by the corporation shall not be general obligations of the corporation but shall be payable solely from the sources specified in the resolution of the board of directors authorizing the same or in the trust or mortgage indenture under which issued.

(c) As security for payment of the principal of and the interest (and premiums, if any) on any securities issued by it, the corporation may mortgage, pledge or otherwise convey any of its property and any of its revenues from any source, including, but without limitation, any one or more of the following:

(1) Any taxes which may be levied for the benefit of the corporation or any hospital owned or operated by it or the proceeds of which may have been appropriated to the corporation, or to or for the benefit of, any hospital owned or operated by it, by the Legislature or by the governing body of a county or a municipality; and

(2) Revenues from any hospital owned or operated by it.

(d) Any mortgage or trust indenture executed on behalf of the corporation as security for any of its securities and any resolution of the board of directors authorizing the issuance of any such securities may contain such agreements as the board of directors may deem advisable respecting the operation and maintenance of its properties, the application and use of the taxes or revenues, or both, out of which any such securities are payable, the rights or duties of the parties to such instruments or the parties for the benefit of whom such instrument is made and the rights and remedies in the event of default and may also contain provisions restricting the individual rights of action of the holders of any such securities; and any such mortgage or mortgage indenture may also provide that in the event of any default thereunder it may be foreclosed either by sale at public outcry or by judicial proceedings and that the trustee under such mortgage or mortgage indenture or the holders of any securities secured thereby may become the purchaser at any foreclosure sale if the highest bidder. Any such mortgage or mortgage indenture may be filed in the office of the judge of probate of any county in which any of the property, real, personal or mixed, subject to the lien thereof is, or is anticipated to be, located, and the lien of such mortgage or mortgage indenture shall, with respect to all personal property and fixtures subject thereto, including after-acquired property, and notwithstanding any contrary provisions of, and without compliance with, the Uniform Commercial Code, be valid and binding against all parties having claims of any kind against the corporation, irrespective of whether the parties have actual notice thereof, from the time such mortgage or mortgage indenture is so filed. Any such pledge of any such taxes or revenues shall be valid and binding from the time it is made, and the taxes or revenues so pledged and thereafter received by the corporation shall immediately become subject to the lien of such pledge without any physical delivery thereof or further act. The lien of such pledge shall, notwithstanding any contrary provisions of the Uniform Commercial Code, and without compliance with the provisions thereof, be valid and binding against all parties having claims of any kind against the corporation, irrespective of whether the parties have actual notice thereof, from the time there is filed in the office of the judge of probate of the county a notice stating the date on which the resolution authorizing the issuance of the securities was adopted by the board, the principal amount of the securities issued, a brief description of the taxes or revenues so pledged and a brief description of any property the revenues from which are so pledged.

(e) All debts created and securities issued by the corporation shall be solely and exclusively an obligation of the corporation and shall not create an obligation or debt of the State of Alabama or of any county or municipality. The faith and credit of the State of Alabama, or of any county or municipality therein, shall never be pledged for the payment of any securities issued by the corporation. All securities issued by the corporation shall be construed to be negotiable instruments although payable solely from one or more specified sources. All securities issued by the corporation, the income therefrom, and all mortgages and other instruments executed as security therefor, all leases made pursuant to the provisions of this section and all revenues derived from any such leases and all deeds and other documents executed by or delivered to the corporation shall be exempt from all taxation in the State of Alabama.



Section 22-21-183 - Disposition of proceeds from borrowing.

(a) The principal proceeds derived from any borrowing made by the corporation under Section 22-21-182, other than borrowings made for refunding purposes, shall be used solely for:

(1) The purpose or purposes for which such borrowing was authorized to be made, including architects' and engineers' fees;

(2) Legal, fiscal and recording fees and expenses incurred in connection with such borrowing;

(3) The interest to accrue on any securities issued in evidence of such borrowing during a period of not exceeding 36 months after the date of such borrowing;

(4) The reimbursement to itself, or to its general fund or any one or more of its other funds, to the county in which the corporation is organized, to any municipality located, in whole or in part, in such county and to any public agency, authority or body in such county, of any funds advanced to or for the benefit of the corporation or any hospital owned by it and in anticipation of the issuance of securities by the corporation, including the amount of any interest paid or incurred on any borrowings made for the purpose of obtaining funds to advance to or for the benefit of the corporation or such hospital; and

(5) The creation of such reserves for the payment of debt service on any such securities and for the maintenance, repair, replacement, improvement and enlargement of any of its hospitals and other properties as the board of directors shall deem advisable.

(b) Any portion of the principal proceeds derived from any such borrowing not needed for any of the purposes for which such borrowing was authorized to be made shall be applied and used:

(1) For retirement of the securities issued in evidence of such borrowing;

(2) For payment of the interest thereon;

(3) For payment into one or more special funds created for payment of principal or interest, or both, or for the creation of reserves for the payment of debt service or for maintenance, repair, replacement, improvement or enlargement; or

(4) For any combination thereof, all as shall be specified in the mortgage or trust indenture under which such securities are issued or in the resolution of the board of directors authorizing any such borrowing.



Section 22-21-184 - Refunding securities.

(a) The corporation may, at any time and from time to time, issue refunding securities for the purpose of refunding any securities of the corporation theretofore issued under Section 22-21-182 and then outstanding, whether or not such securities shall have matured or are redeemable at the option of the corporation at the time of such refunding; provided, however, that the maximum principal of securities that the corporation may at any time issue for refunding purposes shall not exceed the sum of:

(1) The outstanding principal or face amount of the securities being refunded;

(2) The unpaid interest accrued thereon to the date that such refunding securities are issued;

(3) Any redemption premium necessary to be paid in order to redeem the securities to be refunded; and

(4) The expenses estimated to be incurred in connection with such refunding.

(b) The principal proceeds derived by the corporation from the sale of any refunding securities shall be used only for the payment of the principal of and the interest (and premium) on the securities being refunded and for payment of the expenses stated in subdivision (a)(4) of this section; provided, that such proceeds may, if in the judgment of the board of directors of the corporation such is necessary or desirable to effect an advantageous refunding, use a portion of said proceeds for payment of principal of and interest on such refunding securities themselves and the remainder of said proceeds for payment of the securities being refunded and of said expenses; and provided further, that in any event any portion of said proceeds that shall at the time not be needed for any of such purposes may, pending need therefor, be invested in such investments as are specified in Section 22-21-179.

(c) Any such refunding may be effected either by sale of the refunding securities and the application of the proceeds thereof as stated in subsection (b) of this section, or by exchange of the refunding securities for the securities to be refunded thereby or by any combination thereof; provided, that the holders of any securities so to be refunded shall not be compelled without their consent to surrender their securities for payment or exchange prior to the date on which they may be paid or redeemed by call of the corporation under their respective provisions.

(d) All provisions of this article pertaining to securities of the corporation that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to refunding securities issued by the corporation. The corporation may, at any time, and from time to time, issue securities both for the purpose of no refunding any of its securities and for any other purpose for which it is authorized to issue securities, in which event the provisions of this section respecting refunding securities shall apply only to that portion of such combined issue authorized for refunding purposes and the provisions of this section respecting other financing shall apply to the remaining portion of such combined issue.



Section 22-21-185 - Fiduciary investment.

Securities issued under this article are hereby made legal investments for executors, administrators, trustees and other fiduciaries and for savings banks and insurance companies organized under the laws of this state.



Section 22-21-186 - Corporation tax exempt.

All property, real, personal or mixed, that may be owned by the corporation and the corporation itself shall be exempt from all state, county and municipal taxation, including, without limitation, income, excise, privilege and license taxation. Further, the gross proceeds of sales of tangible personal property to or by the corporation and the storage, use or other consumption by the corporation of tangible personal property, as well as the gross proceeds from the lease or rental of tangible personal property by or to the corporation, shall be exempt from all such state, county and municipal taxation and from the measure of any such taxation imposed on others.



Section 22-21-187 - Publication of financial statement.

The corporation shall, within a reasonable time following the close of each of its fiscal years, cause to be published in a daily newspaper published in the county that is a member of the corporation, if there is any such daily newspaper, a statement of financial condition containing a brief listing or summary of its assets and liabilities, including the principal amount of its outstanding bonds and other securities, at the close of such fiscal year and a statement containing a brief listing or summary of the expenditures made by it during such fiscal year.



Section 22-21-188 - Provisions exclusive.

Any corporation organized under the provisions of this article shall, insofar as the subject matter of this article is concerned, be governed exclusively by the provisions of this article, which shall not be construed in pari materia with any other statute.



Section 22-21-189 - Applicability of provisions of state law as to ethics of public officials, etc.; purchase, etc., of goods or services from employees of corporation, etc.

The provisions of Chapter 25 of Title 36 and all subsequent amendments thereto or any subsequent act which may replace the same shall apply to the members of the board of directors of the corporation, the administrator and the purchasing agent of such hospital.

The corporation shall not purchase any goods or services from an employee of the corporation or the spouse of any such employee, nor may the corporation enter into any contract with any such employee or spouse for the purchase of any goods or services therefrom.



Section 22-21-190 - Applicability of state competitive bid law, etc.

The provisions of Article 2 of Chapter 16 of Title 41, as amended, requiring competitive bids for certain purchases and services shall apply to the corporation to the same extent as said provisions are applicable to the other local governmental agencies specifically mentioned therein.

The provisions of Article 3 of Chapter 16 of Title 41 relating to insurance on public building contracts or public construction contracts shall apply to the corporation.



Section 22-21-191 - Dissolution of corporation.

If at any time the corporation shall have outstanding no unpaid securities and if each member of the board of directors of the corporation shall execute and file for record in the office of the judge of probate of the county in which the corporation is organized a certificate of dissolution reciting the fact that the corporation has outstanding no unpaid securities, stating that it is in the best interests of the public for the corporation to be dissolved and declaring the corporation to be dissolved, the corporation shall thereupon stand dissolved, and title to all funds and properties owned by it at the time of such dissolution shall vest, jointly, in the county and the largest of the member municipalities, according to the federal decennial census next preceding the date of the filing of the certificate of incorporation of the corporation for record, whereupon possession of such funds and properties shall forthwith be delivered to the county and such largest member municipality.






Article 7 - Hospital Service Program for Indigents.

Section 22-21-210 - Definitions.

For the purposes of this article, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) HOSPITAL. Any state, county, municipal or other public or private hospital licensed under the laws of this state, except a hospital, whether public or private, which is operated primarily for the care and treatment of tuberculosis, mental disorders or any other such chronic disease or illness.

(2) INDIGENT. Any person who has resided continuously in this state for not less than one year and who is acutely ill or injured and can be helped markedly by treatment in a hospital, but who is unable to pay the cost of such hospitalization from his own resources or from the resources of those upon whom he is legally dependent.

(3) PHYSICIAN. Any person who has been duly licensed to practice medicine in the State of Alabama.

(4) PARTICIPATING HOSPITAL. Any hospital, as defined by this section, which has been accepted for participation in the hospital service program for indigents.

(5) PARTICIPATING COUNTY. Any county in which the county commission of the county certifies in writing to the State Board of Health not later than January 1 of each year, that the county does desire to participate in the hospital service program for indigents during the current fiscal year.



Section 22-21-211 - Purpose of article.

It is the legislative intent and purpose of this article that the Hospital Service Program for Indigents provided for in this article shall be a program designed and administered so as to provide hospitalization for those residents of the State of Alabama who are ill or injured and who can be helped markedly by treatment in a hospital, but who are clearly unable to meet the cost of such hospitalization from their own resources or from the resources of those upon whom they are legally dependent. It is not intended that the program shall be burdened by attempting to provide purely domiciliary care for persons with permanently disabling diseases or illnesses or with chronic diseases or illnesses, such as tuberculosis or mental disorders, which are already provided for under any special program of the State of Alabama or of the United States. It is also not intended that this article shall be compulsory on any county except during such time as the county agrees, in the manner prescribed in this article, to participate in the program.



Section 22-21-212 - Administration of program; rules and regulations.

The Hospital Service Program for the Indigent shall be administered by the State Board of Health through the State Health Department. The board shall, subject to the provisions of this article, promulgate and adopt such rules and regulations as may be necessary for the proper administration of this article, and any such rule or regulation promulgated and adopted by the board shall be binding on any county participating in the Hospital Service Program for the Indigent and shall be complied with by all local agencies or persons responsible for the enforcement of any part of this article. The rules and regulations of the board shall include, among other things:

(1) Requirements concerning any reports to be made to the board by any county participating in the program or by any participating hospital in any such county, including both medical and financial reports;

(2) Criteria for acceptance of participating hospitals;

(3) Method of determining need for hospitalization of applicants for indigent hospital service;

(4) Method of determining reimbursable costs for indigent hospital service in each participating hospital, but such costs shall not include any payment for professional medical services and shall, in no event, exceed the nonprofit basic per diem costs of hospitalization in such hospital; and

(5) Methods and standards of determining indigency, as the term is defined by Section 22-21-210.



Section 22-21-214 - County admissions committees - Creation; appointment, terms, qualifications and compensation of members; meetings.

An admissions committee is hereby created in each county in the state. The admissions committee in each county shall be appointed by majority vote of an appointing board in each county consisting of the judge of probate of the county, two members of the county commission, who shall be selected from among themselves, and one member of the governing body of each of the two largest incorporated municipalities in the county, who shall be selected by the governing bodies of such municipalities from among themselves. In the event there is only one incorporated municipality in the county, two members of the appointing board shall be selected by the governing body of such municipality from among themselves. Of the members of the admissions committee first appointed in each county under the provisions of this section, one shall be appointed for a term of one year, one shall be appointed for a term of two years and one shall be appointed for a term of three years. Successors to the members of each admissions committee first appointed under the provisions of this section shall serve for a term of three years each. Members of the admissions committee in each county shall be residents and qualified electors of the county, but no member of such committee shall hold any public office of trust or profit or be actively engaged in the practice of medicine. The admissions committee shall meet at least once each month and may hold such other meetings as the committee deems necessary. Members of the committee shall receive no compensation for the performance of any duties imposed upon them under the provisions of this article.



Section 22-21-215 - County admissions committees - Powers and duties; liability.

The admissions committee in each county shall determine the indigency of any resident of the county making application for hospitalization as an indigent under the authority of this article and shall promulgate and adopt such rules and regulations as it deems necessary in the admission of indigent patients, but the admission of indigent patients and the promulgation and adoption of such rules and regulations shall not be inconsistent either with the provisions of this article or with the rules and regulations promulgated and adopted by the State Board of Health under this article. No member of the admissions committee shall be personally liable, either civilly or criminally, for any action taken by the committee.



Section 22-21-216 - Determination of need for indigents' hospitalization.

Any person desiring to be hospitalized as an indigent under the provisions of this article must first be examined by an attending physician, who shall attest to the general need for hospitalization of such person, but final determination of the need for hospitalization of such person shall be made by the medical staff of a participating hospital.



Section 22-21-217 - Program participation by counties having no hospital.

In the event that there is no hospital located in a county and the county commission of such county certifies to the State Board of Health that it does desire to participate in the Hospital Service Program for Indigents, in the manner provided for in this article, the admissions committee of such county may approve the admittance of any indigent of the county to a participating hospital in any other county, and in such cases, the county commission of the county in which such indigent resides shall pay to the hospital to which the indigent is admitted such charges for indigent hospitalization as such hospital would have been entitled to receive had the indigent been a resident of the county in which the hospital is located.



Section 22-21-218 - Admittance in other county when local facilities deemed inadequate.

In the event that no participating hospital in a participating county has adequate personnel, equipment or other medical facilities necessary for the proper care and treatment of a particular indigent residing in the county, the admissions committee in such county may approve the admittance of such indigent to a participating hospital in any other county, and in such cases, the county commission of the county in which such indigent resides shall pay to the hospital to which the indigent is admitted such charges for indigent hospitalization as such hospital would have been entitled to receive had the indigent been a resident of the county in which the hospital is located.



Section 22-21-219 - Payment of public funds to physicians prohibited; collection of costs, etc., from indigent patient, etc.

No physician shall be entitled to receive any public funds as a fee for attending or treating an indigent patient hospitalized under the provisions of this article, it being the intent and purpose of this article that all such professional medical services shall be furnished by such physician without cost to the state or any participating county, but this shall not be construed as prohibiting any physician, hospital or other interested party from collecting from such patient, or from relatives or others upon whom such patient is legally dependent or from other third parties the amount of any charges for hospitalization or professional medical services rendered to such patient; provided, that if any hospital shall collect from any such indigent patient, or from relatives or others upon whom such patient is legally dependent or from other third parties any charges for costs of hospitalization for such patient, public funds provided under this article shall be used only to the extent necessary to insure payment of hospital costs allowed under this article after deducting from such hospital costs the amount of any such charges collected by such hospital.



Section 22-21-220 - Apportionment of appropriated funds to counties.

(a) All funds appropriated each year for the use of the State Board of Health in carrying out the provisions of this article, except as may otherwise be provided in this section, shall be apportioned among the various counties of the state as follows:

(1) Twenty-five percent of the amount of such funds shall be apportioned in equal parts among the 67 counties of the state; provided, that no county shall be allotted any state funds under this subdivision unless the county commission of such county shall certify in writing to the State Board of Health, not later than January 1, of each year, that the county does desire to participate in the Hospital Service Program for Indigents during the current fiscal year to the extent of such funds. In the event that the county commission of any county fails or refuses to certify to the State Board of Health that the county does desire to participate in the Hospital Service Program for Indigents, in the manner prescribed in this subdivision, then any amount which would have inured to such county under the provisions of this subdivision shall be apportioned in equal parts among the remaining counties in the state participating in such program; and

(2) Seventy-five percent of the amount of such funds shall be apportioned among the various counties in the proportion which the population of each county bears to the total population of the state, according to the last or any subsequent federal decennial census; provided, that no county shall be allotted any state funds under this subdivision unless the county commission of such county shall certify in writing to the State Board of Health, not later than January 1, of each year, that the county does desire to participate in the Hospital Service Program for Indigents during the current fiscal year and that the county commission of the county has budgeted for, and made an appropriation of, county funds sufficient to match, dollar for dollar, all or a portion of the amount of state funds allotted the county during the current fiscal year under the provisions of this subdivision; and the county commission shall also certify the amount of such state funds the county will match, dollar for dollar. The term "county funds," as used in this subdivision, shall not include any funds allotted or apportioned to any county under the provisions of subdivision (1) of this subsection. In the event that the county commission of any county fails or refuses to certify to the State Board of Health that the county does desire to participate in the Hospital Service Program for Indigents under the provisions of this article, in the manner prescribed in this subdivision, and that the county has budgeted for, and made an appropriation of, county funds sufficient to match, dollar for dollar, all, or a portion of, the state funds allotted to the county during the current fiscal year under the provisions of this subdivision or in the event the amount of county funds so certified by the county commission of a county is not sufficient to match, dollar for dollar, all of the state funds allotted to the county under the provisions of this subdivision, then the amount of such state funds which would have inured to any such county and the amount of state funds remaining unmatched by any such county shall be apportioned among the remaining participating counties who have matched all of the state funds allotted to them under the provisions of this subdivision, in the proportion which the population of each such participating county bears to the total population of all such participating counties, according to the last or any subsequent federal decennial census, provided the county commission of each such county shall make an appropriation of county funds sufficient to match, dollar for dollar, the amount of any such state funds allotted to the county under this subdivision. If any state funds remain unmatched after such second apportionment, further allocations of such unmatched state funds shall be made in the same manner, but no county shall receive any state funds under the provisions of this subdivision unless the county commission of the county shall make an appropriation of county funds sufficient to match, dollar for dollar, the amount of such state funds.

(b) All funds allotted to any county under the provisions of this section shall be used exclusively in providing hospitalization for indigents, in the manner and to the extent provided for by this article, and for no other purpose.

(c) If all the funds allotted to any county under the provisions of this article shall have been expended in providing hospitalization for indigents, in the manner provided in this section, prior to the end of any current fiscal year, such county shall not be under any financial obligation under the provisions of this article during the remainder of such current fiscal year.



Section 22-21-221 - Disposition of unexpended funds - State Board of Health.

Any unexpended funds appropriated to the State Board of Health for allocation among the various counties under the provisions of this article shall not revert to the State Treasury at the end of any fiscal year. Such unexpended funds remaining to the credit of the State Board of Health at the end of any fiscal year shall be added to, and shall become a part of, any funds made available to the board for allocation among the various counties, under the provisions of this article, during the succeeding fiscal year.



Section 22-21-222 - Disposition of unexpended funds - Counties.

Any unexpended funds allocated to any county under the provisions of this article shall not revert to the State Board of Health at the end of any fiscal year, but shall remain to the credit of the county to which they were allocated by the board. Such unexpended funds shall be used by the county solely for the purpose of providing hospitalization for indigents during the succeeding fiscal year, as provided in this article, and shall not be used for the purpose of matching any state funds which may be allocated to such county, under the provisions of this article, during such succeeding fiscal year.



Section 22-21-223 - Appropriation of proceeds of special county tax or funds in county treasury.

In any county in which a special county tax is levied and collected, pursuant to the provisions of any amendment to the constitution heretofore adopted, for the purpose of acquiring, constructing, equipping, operating and maintaining public hospitals, public clinics, public health centers and related public health facilities of any kind, or for any one or more of the purposes included within the meaning of the term "public hospital purposes," the county commission of the county is hereby authorized to appropriate so much of the proceeds of such tax as may be necessary for the purpose of carrying out the provisions of this article; provided, that if any portion of the proceeds of such tax has been heretofore pledged to the payment of any bonds, warrants, notes or other obligations or evidences of indebtedness, such portion of the proceeds of the tax as shall have been so pledged shall not be used for any purpose except in payment of such bonds, warrants, notes or other obligations or evidences of indebtedness. The county commission of the county is also authorized to appropriate, out of any funds in the county treasury not otherwise appropriated, such amounts as may be necessary in carrying out the provisions of this article.



Section 22-21-224 - Expenses of State Board of Health.

The expenses incurred by the State Board of Health in the administration of this article during each fiscal year shall be budgeted, appropriated and allotted in the same manner as other administrative expenses of the board are budgeted, appropriated and allotted, but such expenses shall be paid out of any funds appropriated to the board for use in carrying out the provisions of this article.



Section 22-21-225 - Federal funds.

In the event any federal funds are made available to the state by the federal government, or any agency or instrumentality thereof, for use in carrying out the purposes of this article, the State Board of Health is authorized to take such action and promulgate and adopt such rules and regulations as may be necessary in order to qualify for and obtain such funds.

Nothing contained in this section shall be construed to prevent the Department of Human Resources from complying with the requirements of the federal Social Security Act, as amended, in relation to the administration by said department of the program of medical care, including hospitalization, for persons eligible for public assistance.

Nothing contained in this section shall be construed to prevent the State Department of Education from carrying out the provisions of the approved state plans for Vocational Rehabilitation Service and Crippled Children's Service in cooperation with the United States Department of Health, Education and Welfare.



Section 22-21-227 - Charging, etc., for assisting person in hospitalization.

Any person, firm or corporation who shall, either directly or indirectly, charge or receive anything of value for assisting any person in making application for, or obtaining, indigent hospitalization under the provisions of this article shall be guilty of a misdemeanor and, upon conviction, shall be punished as prescribed by law.






Article 8 - Trusts for Payment of Liability Claims Against Hospitals, Dentists, etc.

Section 22-21-240 - Establishment, administration, etc., of trusts authorized; specification of terms, conditions and provisions of trusts.

There is hereby authorized the establishment, maintenance, administration and operation of any trust established by agreement of any hospitals or other health care units licensed as such by the State of Alabama (hereinafter referred to as "hospitals") or by agreement of any dental practitioners licensed as such by the State of Alabama (hereinafter referred to as "dentists") as grantors, with such hospitals and dentists as beneficiaries, for the purpose of insuring against general public liability claims based upon acts or omissions of such hospitals or dentists, including without limitation, claims based upon malpractice.

Such hospitals or dentists may, by trust agreement among themselves and a trustee or trustees of their selection, specify the terms, conditions and provisions of such a trust.



Section 22-21-241 - Powers and liabilities of trustees of trusts.

The trustees of trusts established pursuant to Section 22-21-240 shall hold the legal title to all property at any time belonging to the trust. They shall have control over such property as well as the control and management of the business and affairs of the trust. Liability to third persons for any act, omission or obligation of a trustee of a trust, when acting in such capacity, shall extend to the whole of the trust estate or so much thereof as may be necessary to discharge such obligation, but no trustee shall be personally liable for any such act, omission or obligation. The trustees shall have such powers as to the investment of the trust estate as may be set out in the declaration of trust; provided, however, that the investments of the trust shall be limited to the same type, kind and quality as those required of a domestic casualty insurer. Without limiting the generality of the foregoing, the trustees shall have any powers, whether conferred upon them by the agreement of trust or otherwise, to perform all acts necessary or desirable to the conduct of the business of a public liability insurer.



Section 22-21-242 - Liability of hospitals and dentists as participants in trusts.

No hospital or dentist who or which is a participant in such a trust, as a grantor, member, beneficiary or otherwise, shall be liable or obligated to the trust, to the trustee, to any other grantor, member or beneficiary, to any creditor of the trust or to any other person by virtue of his or its participation other than for the payment of his or its full agreed contribution to the trust in accordance with the trust agreement. Without limiting the generality of the foregoing, no participating hospital or dentist shall incur any other liability of any nature whatever because of or arising out of his or its participation in such a trust.



Section 22-21-243 - Rights, privileges, immunities, etc., conferred by article.

All of the provisions of this article shall apply to and shall confer all rights, privileges, exemptions and immunities upon any trust established for the purposes contemplated by this article and the grantors, members, beneficiaries, participants and trustees thereof, whether such trust was established before or after April 7, 1977.






Article 9 - Control and Regulation of Development of Certain Health Care Facilities.

Section 22-21-260 - Definitions.

As used in this article, the following words and terms, and the plurals thereof, shall have the meanings ascribed to them in this section, unless otherwise required by their respective context:

(1) ACQUISITION. Obtaining the legal equitable title to a freehold or leasehold estate or otherwise obtaining the substantial benefit of such titles or estates, whether by purchase, lease, loan or suffrage, gift, devise, legacy, settlement of a trust or means whatever, and shall include any act of acquisition. The term "acquisition" shall not mean or include any conveyance, or creation of any lien or security interest by mortgage, deed of trust, security agreement, or similar financing instrument, nor shall it mean or include any transfer of title or rights as a result of the foreclosure, or conveyance or transfer in lieu of the foreclosure, of any such mortgage, deed of trust, security agreement, or similar financing instrument, nor shall it mean or include any gift, devise, legacy, settlement of trust, or other transfer of the legal or equitable title of an interest specified hereinabove by a natural person to any member of such person's immediate family. For the purposes of this section "immediate family" shall mean the spouse of the grantor or transferor and any other person related to the grantor or transferor to the fourth degree of kindred as such degrees are computed according to law.

(2) APPLICANT. Any person, as defined in this section, who files an application for a certificate of need.

(2.1) CAMPUS. The contiguous real property, contained within a single county, which is owned or leased by a health care facility and upon which is located the buildings and any other real property used by the health care facility to provide existing institutional health services which are subject to review.

(3) CAPITAL EXPENDITURE. An expenditure, including a force account expenditure (i.e., an expenditure for a construction project undertaken by the health care facility as its own contractor), which, under generally accepted accounting principles, is not properly chargeable as an expense of operation and maintenance and which satisfies any of the following:

a. Exceeds two million dollars ($2,000,000) indexed annually for inflation for major medical equipment; eight hundred thousand dollars ($800,000) for new annual operating costs indexed annually for inflation; four million dollars ($4,000,000) indexed annually for inflation for any other capital expenditure. The index referenced in this paragraph shall be the Consumer Price Index Market Basket Professional Medical Services index as published by the U.S. Department of Labor, Bureau of Labor Statistics. The SHPDA shall publish this index information to the general public.

b. Changes the bed capacity of the facility with respect to which such expenditure is made.

c. Substantially changes the health services of the facility with respect to which such expenditure is made.

(4) CONSTRUCTION. Actual commencement, with bona fide intention of completing the construction, or completion of the construction, erection, remodeling, relocation, excavation, or fabrication of any real property constituting a facility under this article, and the term construct shall mean and include any act of construction. "Ground breaking ceremony," "receipt of bids," "receipt of quotation," or similar action that will permit unilateral termination without penalty shall not be considered construction.

(5) FIRM COMMITMENT or OBLIGATION. Any of the following:

a. Any executed, enforceable, unconditional written agreement or contract not subject to unilateral cancellation for the acquisition or construction of a health care facility or purchase of equipment therefor.

b. Actual construction of facilities peculiarly adapted to the furnishing of one or more particular services and with the bona fide intention of furnishing such service or services.

c. Any executed, unconditional written agreement not subject to unilateral cancellation for the bona fide purpose of furnishing one or more services.

(6) HEALTH CARE FACILITY. General and specialized hospitals, including tuberculosis, psychiatric, long-term care, and other types of hospitals, and related facilities such as, laboratories, out-patient clinics, and central service facilities operated in connection with hospitals; skilled nursing facilities; intermediate care facilities; skilled or intermediate care units operated in veterans' nursing homes and veterans' homes, owned or operated by the State Department of Veterans' Affairs, as these terms are described in Chapter 5A (commencing with Section 31-5A-1) of Title 31, rehabilitation centers; public health centers; facilities for surgical treatment of patients not requiring hospitalization; kidney disease treatment centers, including free-standing hemodialysis units; community mental health centers and related facilities; alcohol and drug abuse facilities; facilities for the developmentally disabled; hospice service providers; and home health agencies and health maintenance organizations. The term health care facility shall not include the offices of private physicians or dentists, whether for individual or group practices and regardless of ownership, or Christian Science sanatoriums operated or listed and certified by the First Church of Christ, Scientist, Boston, Massachusetts, or a veterans' nursing home or veterans' home owned or operated by the State Department of Veterans' Affairs, not to exceed 150 beds to be built in Bay Minette, Alabama, and a veterans' nursing home or veterans' home owned or operated by the State Department of Veterans' Affairs not to exceed 150 beds to be built in Huntsville, Alabama, for which applications for federal funds under federal law are being considered by the U.S. Department of Veterans' Affairs prior to March 18, 1993.

(7) HEALTH SERVICE AREA. A geographical area designated by the Governor, as being appropriate for effective planning and development of health services.

(8) HEALTH SERVICES. Clinically related (i.e., diagnostic, curative, or rehabilitative) services, including alcohol, drug abuse, and mental health services customarily furnished on either an in-patient or out-patient basis by health care facilities, but not including the lawful practice of any profession or vocation conducted independently of a health care facility and in accordance with applicable licensing laws of this state.

(9) INSTITUTIONAL HEALTH SERVICES. Health services provided in or through health care facilities or health maintenance organizations, including the entities in or through which such services are provided.

(9.1) MAJOR MEDICAL EQUIPMENT. Medical clinical equipment intended for use in the diagnosis or treatment of medical conditions, which is used to provide institutional health services of a health care facility which are subject to review, and which expenditure exceeds the thresholds referenced in this section and in Section 22-21-263.

(10) MODERNIZATION. The alteration, repair, remodeling, and renovation of existing buildings, including equipment within the existing buildings. Modernization does not include the replacement of existing buildings which are used by a health care facility to provide institutional health services which are subject to review and does not include the replacement of major medical equipment.

(11) PERSON. Any person, firm, partnership, association, joint venture, corporation, limited liability company, or other legal entity, the State of Alabama and its political subdivisions or parts thereof, and any agencies or instrumentalities and any combination of persons herein specified, but person shall not include the United States or any agency or instrumentality thereof, except in the case of voluntary submission to the regulations established by this article.

(12) RURAL HEALTH CARE PROVIDER/APPLICANT/HOSPITAL. A provider or applicant or hospital which is designated by the United States government Health Care Financing Administration as rural.

(13) STATE HEALTH PLAN. A comprehensive plan which is prepared triennially and reviewed at least annually and revised as necessary by the Statewide Health Coordinating Council, with the assistance of the State Health Planning and Development Agency, and approved by the Governor.

The Statewide Health Coordinating Council shall meet at least annually to determine whether revisions for the State Health Plan are necessary. If the Statewide Health Coordinating Council fails to meet and to review or revise the State Health Plan on an annual basis, there shall be no fees required on all certificate of need applications filed with the Certificate of Need Review Board until the Statewide Health Coordinating Council meets and reviews or revises the State Health Plan. For purposes of this paragraph, the annual meeting of the Statewide Health Coordinating Council shall occur on or before August 1 of each calendar year.

The State Health Plan shall provide for the development of health programs and resources to assure that quality health services will be available and accessible in a manner which assures continuity of care, at reasonable costs, for all residents of the state. Nothing in this section should be construed as permitting expenditures for facilities, services, or equipment which are inconsistent with the State Health Plan.

(14) STATE HEALTH PLANNING AND DEVELOPMENT AGENCY (SHPDA). An agency of the State of Alabama which is designated by the Governor as the sole State Health Planning and Development Agency, which shall consist of three consumers, three providers, and three representatives of the Governor who all shall serve staggered terms and all be appointed by the Governor. Where used in this article, the terms, "state agency," and the "SHPDA," shall be synonymous and may be used interchangeably.

(15) STATEWIDE HEALTH COORDINATING COUNCIL. A council, appointed by the Governor, established pursuant to Sections 22-4-7 and 22-4-8 to advise the State Health Planning and Development Agency on matters relating to health planning and resource development and to perform other functions as may be delegated to it, to include an annual review of the State Health Plan.

(16) TO OFFER. When used in connection with health services, a health care facility or health maintenance organization that holds itself out as capable of providing, or as having the means for the provision of, specified health services.



Section 22-21-261 - Legislative findings; purpose of article.

The Legislature of the State of Alabama declares that it is the public policy of the State of Alabama that a certificate of need program be administered in the state to assure that only those health care services and facilities found to be in the public interest shall be offered or developed in the state. It is the purpose of the Legislature in enacting this article to prevent the construction of unnecessary and inappropriate health care facilities through a system of mandatory reviews of new institutional health services, as the same are defined in this article.



Section 22-21-263 - New institutional health services subject to review.

(a) All new institutional health services which are subject to this article and which are proposed to be offered or developed within the state shall be subject to review under this article. No institutional health services which are subject to this article shall be permitted which are inconsistent with the State Health Plan. For the purposes of this article, new institutional health services shall include any of the following:

(1) The construction, development, acquisition through lease or purchase, or other establishment of a new health care facility or health maintenance organization. A transaction involving the sale, lease, or other transfer or change of control of an existing health care facility, existing health maintenance organization, or existing institutional health service is not subject to certificate of need review or approval under this article unless the transaction also involves implementing one or more of the new institutional health services described in subdivision (2), (3), or (4). The two immediately preceding sentences are applicable to all transactions occurring on or after July 30, 1979. Notwithstanding anything to the contrary in this article, expenditures incurred in the sale, lease, or other transfer of an existing health care facility or existing health maintenance organization or existing institutional health service shall not be subject to subdivision (2).

(2) Any expenditure by or on behalf of a health care facility or health maintenance organization which, under generally accepted accounting principles consistently applied, is a capital expenditure in excess of two million dollars ($2,000,000) indexed annually for inflation for major medical equipment; in excess of eight hundred thousand dollars ($800,000) for new annual operating costs indexed annually for inflation; in excess of four million dollars ($4,000,000) indexed annually for inflation for any other capital expenditure by or on behalf of a health care facility or a health maintenance organization. The index referenced in this subdivision shall be the Consumer Price Index Market Basket Professional Medical Services index as published by the U.S. Department of Labor, Bureau of Labor Statistics. The SHPDA shall publish this index information to the general public.

(3) A change in the existing bed capacity of a health care facility or health maintenance organization through the addition of new beds, the relocation of one or more beds from one physical facility to another, or reallocation among services of existing beds through the conversion of one or more beds from one category to another within the following bed categories: general medical surgical, inpatient psychiatric, inpatient/residential alcohol and drug abuse or inpatient rehabilitation beds, or long-term care beds including skilled nursing care, intermediate care, transitional care, and swing beds. Notwithstanding any provision of this subdivision to the contrary, any health care facility or health maintenance organization in which at least 65 percent of the beds are dedicated or used exclusively for acute care services, general medical surgical, or nonspecialized services may reallocate existing beds within the following specialized bed categories: inpatient psychiatric, inpatient/residential alcohol and drug rehabilitation beds, to acute care services, or general medical surgical beds without first obtaining a certificate of need from the SHPDA.

(4) Health services proposed to be offered in or through a health care facility or health maintenance organization, and which were not offered on a regular basis in or through such health care facility or health maintenance organization within the 12 month period prior to the time such services would be offered. Health services, other than those health services involving long-term care services, including without limitation, skilled and intermediate nursing home care, swing beds services, or transitional care services, provided directly by acute care hospitals classified as rural by the U.S. Bureau of Census/Office of Management and Budget, United States government Health Care Financing Administration or acute care hospitals with less than 105 beds that are located over 20 miles from the nearest acute health care facility located within Alabama shall not be subject to this subdivision but shall be subject to the other subdivisions of this subsection. Provided, however, that the exemption from this subdivision herein established shall not apply to home health services provided outside of the county in which the hospital is located.

(b) The four conditions of new institutional health services listed in this section shall be mutually exclusive.

(c) Notwithstanding all other provisions of this article to the contrary, those facilities and distinct units operated by the Department of Mental Health and those facilities and distinct units operating under contract or subcontract with the Department of Mental Health where the contract constitutes the primary source of income to the facility shall not be subject to review under this article.

(d) For the purposes of this article, and notwithstanding all other provisions of this article to the contrary and notwithstanding any and all provisions of the State Health Plan on September 1, 2003, relating to lithotripsy, magnetic resonance imaging, and positron emission tomography, new institutional health services, which are subject to this article, shall not include any health services provided by a mobile or fixed-based extracorporeal shock wave lithotripter, mobile or fixed-based magnetic resonance imaging, or positron emission tomography proposed to be offered in or through a health care facility or health maintenance organization. The SHPDA, after consultation with and the advice of the Statewide Health Coordinating Council, in accordance with the Alabama Administrative Procedure Act and within 60 days of September 1, 2003, shall cause the State Health Plan to be amended to repeal and delete all sections of the Alabama State Health Plan relating to mobile and fixed-based lithotripters, mobile and fixed-based magnetic resonance imaging, and positron emission tomography, and cause the amendment and repeal of any other SHPDA rules and regulations inconsistent with this article.



Section 22-21-264 - Criteria for state agency review.

The SHPDA, pursuant to the provisions of Section 22-21-274, shall prescribe by rules and regulations the criteria and clarifying definitions for reviews covered by this article. These criteria shall include at least the following:

(1) Consistency with the appropriate State Health Facility and services plans effective at the time the application was received by the State Agency, which shall include the latest approved revisions of the following plans:

a. The most recent Alabama State Health Plan which shall include updated inventories and separate bed need methodologies for inpatient rehabilitation beds, inpatient psychiatric beds and inpatient/residential alcohol and drug abuse beds.

b. Alabama State Health Plan for services to the mentally ill.

c. Alabama State Plan for rehabilitation facilities.

d. Alabama developmental disabilities plan.

e. Alabama State alcoholism plan.

f. Such other State Plans as may from time to time be required by state or federal statute.

(2) The relationship of services reviewed to the long-range development plan (if any) of the person providing or proposing such services.

(3) The availability of alternative, less costly or more effective methods of providing such services.

(4) Determination of a substantially unmet public requirement for the proposed health care facility, service or capital expenditure that is consistent with orderly planning within the state and the community for furnishing comprehensive health care, such determination to be established on the merits of the proposal after giving appropriate consideration to:

a. Financial feasibility of the proposed change in service of facility;

b. Specific data supporting the demonstration of need for the proposed change in facility or service shall be reasonable, relevant and appropriate;

c. Evidence of evaluation and consistency of the proposed change in facility or service with the facility's and the community's overall health and health-related plans;

d. Evidence of consistency of the proposal with the need to meet nonpatient care objectives of the facility such as teaching and research;

e. Evidence of review of the proposed facility, service or capital expenditure when appropriate and requested by other state agencies.

f. Evidence of the locational appropriateness of the proposed facility or service such as transportation accessibility, manpower availability, local zoning environmental health, etc.;

g. Reasonable potential of the facility to meet licensure standards.

h. Reasonable consideration shall be given to medical facilities involved in medical education.

(5) Determination that the person applying is an appropriate applicant, or the most appropriate applicant in the event of duplicative applications, for providing the proposed health care facility or service, such determination to be established from the evidence as to the ability of the person, directly or indirectly, to render adequate service to the public, including affirmative evidence as to the following:

a. Professional capability of the facility proposing the capital expenditure;

b. Management capability of the facility proposing the capital expenditure;

c. Adequate manpower to enable the facility to offer the proposed service;

d. Evidence of the existence of the applicant's long-range planning program and an ongoing planning process;

e. Evidence of existing and ongoing monitoring of utilization and the fulfilling of unmet or under met health needs in the case of expansion;

f. Evidence of communication with all planning, regulatory, utility agencies and organizations that influence the facility's destiny.

(6) Consideration of the special needs and circumstances of those entities which provide a substantial portion of their services or resources, or both, to individuals not residing in the health service area in which the entities are located or in adjacent health service areas.

(7) The special needs and circumstances of health maintenance organizations.

(8) In case of a construction project, consideration shall be given to:

a. The costs and methods of the proposed construction including the costs and methods of energy provision; and

b. The probable impact of the construction project reviewed on the costs of providing health services.



Section 22-21-265 - Certificates of need - Required for new institutional health service.

(a) On or after July 30, 1979, no person to which this article applies shall acquire, construct, or operate a new institutional health service, as defined in this article, or furnish or offer, or purport to furnish a new institutional health service, as defined in this article, or make an arrangement or commitment for financing the offering of a new institutional health service, unless the person shall first obtain from the SHPDA a certificate of need therefor. Notwithstanding any provisions of this article to the contrary, those facilities and distinct units operated by the Department of Mental Health, and those facilities and distinct units operating under contract or subcontract with the Department of Mental Health where the contract constitutes the primary source of income to the facility, shall not be required to obtain a certificate of need under this article.

(b) Notwithstanding all other provisions of this article to the contrary, the replacement of equipment by health care facilities shall be exempt from certificate of need review, provided:

(1) The replacement does not change the purpose, use, or application of the equipment.

(2) The existing equipment is taken out of service.

(3) The replacement equipment does not enable the health care facility to expand its health services.

(4) The replacement equipment does not enable the health care facility to provide any health services not previously provided on a regular basis.

A determination of whether the acquisition of equipment is exempt from review under this section shall be made by the Executive Director of the SHPDA upon the filing of an application requesting the determination, on the form or forms prescribed by the CON Review Board, together with a fee in the amount of 20 percent of the fee provided in Section 22-21-271. If it is determined that the replacement is not reviewable pursuant to this section, the applicant shall be notified in writing that no certificate of need is required. The SHPDA shall define an appeals process.

Any provision in this article to the contrary notwithstanding, a rural hospital shall only be required to submit a fee equal to 25 percent of the fee applicable to non-rural hospitals when filing a request for determination under this section.

(c) Notwithstanding any other provision of this article to the contrary, the modernization or construction of a nonclinical building, parking facility, or any other noninstitutional health services capital item on the existing campus of a health care facility shall be exempt from certificate of need review, provided the construction or modernization does not allow the health care facility to provide new institutional health services subject to review and not previously provided on a regular basis.

(d) The SHPDA shall maintain the Alabama State Health Plan to include separate bed need methodologies for inpatient psychiatric services, inpatient rehabilitation services, and inpatient/residential alcohol and drug abuse services. The SHPDA shall utilize these methodologies in considering all certificate of need applications.

(e) Notwithstanding all other provisions of this article to the contrary, the increase in the number of nursing home beds of a health care facility licensed pursuant to Section 22-21-260(6) as a skilled nursing care facility or an intermediate care facility, but excluding an increase in the bed capacity of an intermediate care facility designated as an ICF-MR by the State Board of Health and operated by the state Department of Mental Health which facilities shall be governed by the other provisions of this article, shall be exempt from certificate of need review, provided:

(1) The increase does not exceed 10 percent of the total skilled nursing beds of the facility, rounded to the nearest whole number, or 10 beds, whichever is greater.

(2) The average rate of occupancy for the nursing home beds of the facility is not less than 95 percent, rounded to the nearest whole number, for the 24-month period ending on June 30 of the year immediately preceding the application for exemption from the certificate of need review.

(3) The aggregate average rate of occupancy for all other skilled nursing facilities and intermediate nursing facilities in the same county as the requesting facility's is not less than 95 percent, rounded to the nearest whole number, for the 24-month period ending on June 30 of the year immediately preceding the application for exemption from certificate of need review.

(4) The increase does not require capital expenditures exceeding the capital expenditure thresholds prescribed in Section 22-21-263(a)(2).

(5) The facility has not been granted an increase of beds under this exemption within the immediately preceding 24-month period.

In calculating the average occupancy for the facility under subdivision (2) of this subsection and for all other skilled and intermediate nursing facilities in the same county under subdivision (3) of this subsection, beds previously granted, including beds granted after January 1, 1995, to the facility, and to other skilled or intermediate nursing facilities in the same county as the requesting facility, pursuant to a certificate of need or to this exemption shall be deemed built and available for occupancy as of the date granted regardless of when the beds were placed in service. SHPDA shall promulgate regulations to determine how occupancy shall be calculated for the purpose of this subsection, taking into account certain factors such as, but without limitation, disregarding beds that have not been available for use for the three years next preceding the period for which occupancy is being measured.

(6) The facility has had an average daily census comprised of 40 percent of Medicaid patients within the fiscal year ended June 30 immediately prior to filing an application for exemption under this section.

(7) Any exemption to add beds without a certificate of need shall expire and be deemed null and void unless the beds are placed in service not less than 12 months after the date the exemption is granted. Notwithstanding the foregoing, SHPDA may promulgate rules permitting the Executive Director of SHPDA to grant one extension not to exceed twelve months upon a showing of substantial progress. Notwithstanding the foregoing, any exemption granted by the SHPDA prior to April 10, 1995, for facilities which have agreed to the provisions of the June 21, 1995 consent decree, is ratified and confirmed and shall be deemed to have been granted in accordance with this subsection. In addition, any facility which was granted an exemption by the SHPDA prior to April 10, 1995, is ratified and confirmed and shall be deemed to have been approved as of the latter of the actual date approved or March 3, 1995 and to have been granted in accordance with this subsection.

A determination of whether the increase in beds is exempt from review under this section shall be made by the Executive Director of SHPDA upon the filing of an application requesting the determination, on the form or forms prescribed by the CON Review Board, together with a fee in an amount to be determined by the review board in accordance with Section 22-21-271(a). The SHPDA shall promulgate rules affording an applicant pursuant to this subsection a right to appeal adverse rulings.

Applications pursuant to this section for exemption from certificate of need review for an increase in bed capacity shall be made only during the 90-day period beginning January 1 through March 31 of each year.

The provisions of this section shall automatically terminate and become null and void on December 31, 2005, unless a bill to continue or reestablish the provisions of this section shall be passed by both houses of the Legislature and enacted into law.

(f) Notwithstanding all other provisions of this article to the contrary, an existing home health agency may accept referrals of patients from outside its Medicare certified service area without obtaining a certificate of need, provided all of the following conditions are met:

(1) The county of the referral is contiguous to a county for which the home health agency holds a certificate of need or an exemption granted pursuant to provisions of Section 22-21-263.

(2) The home health agency establishes no branch office in the county of the referral.

(3) The home health agency incurs no capital expenditures in the county of the referral in excess of five hundred dollars ($500).

The home health agency shall notify the SHPDA that it has begun accepting referrals from a county contiguous to its service area within 14 days of the receipt of the first referral from the contiguous county. No notice to the SHPDA shall be required related to subsequent referrals in the same contiguous county. The SHPDA shall take steps to provide for the inclusion of statistical information relating to the service to referrals outside the Medicare certified service area in its annual statistical reports. The SHPDA may impose, by rule, a reasonable charge upon home health agencies accepting such referrals to cover the additional cost of gathering and processing the information.

(g) Notwithstanding all other provisions of this article to the contrary, the replacement, including relocation in the same county, of an existing acute care hospital by the construction of a new digital hospital shall be exempt from certificate of need review provided the hospital meets all of the following:

(1) The digital hospital design incorporates a fully automated centralized digital system to integrate all current and future medical technologies with capabilities for all systems to interface in a comprehensive medical record. The integration of medical technology shall include, but not be limited to, all patient medical records, diagnostic images, diagnostic reports, laboratory results, pharmacy data, pharmacological interactions, contraindications, surgical reports, surgical streaming video, pathology reports, unique patient identification, voice activated transcription, wireless applications, automated billing with electronic transmission capability, and electronic procurement systems.

(2) The electronic medical systems shall interface on a single electronic platform to produce the most favorable patient outcome with a reduction in medical errors.

(3) Medical records shall only be accessed by authorized clinical personnel who are provided access by hospital consoles, physician offices, physician homes, or any remote location via unique identification requirements.

(4) Patient rooms shall be designed to provide optimal electronic documentation of vital signs, real-time data entry, any and all treatment protocols, physician orders, and patient progression.

(5) The digital hospital shall have a minimum project cost of one hundred million dollars ($100,000,000) to include design, systems, property, buildings, equipment, and electronic software development.

(6) The construction and design of the facility shall utilize technology and materials for patient flow to limit general public contact with patient care areas, healthcare workers, and hazardous materials to reduce the potential for cross-contamination and resulting direct medical costs.

(7) The digital hospital environment shall be energy efficient, cost effective, and clinically designed to produce the most favorable environment.

(8) The digital hospital shall meet all of the following conditions:

a. Operate as an acute care hospital.

b. Replace an existing acute care hospital located in the same county as the digital hospital.

c. Be licensed for no more than the same number of hospital beds and for the same bed categories as the existing acute care hospital to be replaced by the digital hospital, unless otherwise approved by the Certificate of Need Review Board through issuance of a certificate of need.

d. Shall not exceed the same scope of health services, including the same amount of diagnostic or therapeutic major medical equipment, as the existing acute care hospital to be replaced by the digital hospital, unless otherwise approved by the SHPDA approval process.

e. Shall not exceed the number of inpatient and outpatient surgical suites as contained in the existing acute care hospital to be replaced by the digital hospital, unless otherwise approved by the SHPDA approval process.

(9) The existing acute care hospital, replaced by the digital hospital, shall be taken out of service as an acute care hospital and shall not be converted to or used as another health care facility, unless approved by the Certificate of Need Review Board through issuance of a certificate of need.

(10) Any presently reviewable health service which is proposed to be offered by the digital hospital which was not offered on a regular basis within the preceding twelve-month period in or through the existing acute care hospital to be replaced by the digital hospital shall be subject to Certificate of Need Review Board approval through issuance of a certificate of need.

(11) The only digital hospital exempt from certificate of need review shall be the first digital hospital developed in the state, and the digital hospital shall be located in a county where there is located an accredited medical school and teaching facility and not less than 3,000 licensed general hospital beds, and construction shall be commenced within one year from the issuance of a certificate of need by SHPDA.

A determination whether the construction of a digital hospital is exempt from review under this subsection shall be made by the Executive Director of the SHPDA, upon the filing of an application requesting the determination, on the forms acceptable to the Executive Director of SHPDA together with an application fee as provided in Section 22-21-271. If it is determined that the replacement facility is not reviewable pursuant to this section, SHPDA shall notify the applicant in writing that the application is exempt from certificate of need review and shall issue a certificate of need. The applicant shall have a right of appeal from any adverse ruling denying exemption and the SHPDA shall promulgate rules affording an applicant a right to appeal adverse rulings pursuant to this subsection.

The provisions of this subsection shall automatically terminate and become null and void upon the issuance of the first certificate of need for the construction and operation of a digital replacement hospital as herein provided or on December 31, 2005, whichever first occurs, unless a bill to continue or reestablish the provisions of this subsection shall be passed by both houses of the Legislature and enacted into law.



Section 22-21-265.1 - Certificates of need - No legislative intent to ratify illegal actions or false information of applicants, agents, etc.

It is not legislative intent to forgive, ratify or confirm any illegal actions or presentation of information known to be false on the part of applicants for certificates of need or the agents or employees of either the applicants or SHPDA.



Section 22-21-265.2 - Certificates of need - Legislative intent reiterated.

It is not the intent of the Legislature to forgive, ratify, or confirm any illegal actions or presentation of information known to be false on the part of applicants for certificates of need or the agents or employees of either the applicants or the State Health Planning and Development Agency.



Section 22-21-265.3 - Certificates of need - All-digital, automated hospital exempt from review process.

The Legislature finds and determines that the well-being and health of the citizens of the State of Alabama will be enhanced by the development and growth of a state of the art digital, automated hospital using the latest technological advances in healthcare to lower healthcare costs, reduce human errors, and provide patients with the best medical care available, and that it is in the best interest of the state to induce the location of one all-digital, automated hospital, meeting the requirements of a digital hospital as provided in subsection (f) of Section 22-21-265, in a county in which is located an accredited medical school and teaching facility and not less than 3,000 licensed general hospital beds, in order to set new standards for quality, efficiency, and cost-effective delivery of healthcare services, and to promote these purposes by exempting from the certificate of need review process the first all-digital, automated hospital to be developed and located in such a county. The Legislature further finds and declares the exemption to be granted by subsection (f) of Section 22-21-265 and the purposes to be accomplished hereby are proper governmental and public purposes and that the inducement of the location of an all-digital, automated hospital in such a county is of paramount importance to the development of state of the art healthcare in this state.



Section 22-21-266 - Certificates of need - Required findings for inpatient facilities.

No certificate of need for new inpatient facilities or services shall be issued unless the SHPDA makes each of the following findings:

(1) That the proposed facility or service is consistent with the latest approved revision of the appropriate state plan effective at the time the application was received by the state agency;

(2) That less costly, more efficient or more appropriate alternatives to such inpatient service are not available, and that the development of such alternatives has been studied and found not practicable;

(3) That existing inpatient facilities providing inpatient services similar to those proposed are being used in an appropriate and efficient manner consistent with community demands for services;

(4) That in the case of new construction, alternatives to new construction (e.g., modernization and sharing arrangement) have been considered and have been implemented to the maximum extent practicable; and

(5) That patients will experience serious problems in obtaining inpatient care of the type proposed in the absence of the proposed new service.



Section 22-21-267 - Certificates of need - Application for certificate or modification thereto and extensions thereof.

Any application for a certificate of need under Section 22-21-265, for a modification thereto or for an extension thereof shall be made in written form and shall include such information and supporting data relevant to the merits of the application as may be prescribed by the approved rules and regulations of the SHPDA. The application shall be filed with the SHPDA not less than 90 days prior to the date of the proposed obligation for the capital expenditure or the inauguration of the proposed service.



Section 22-21-268 - Certificates of need - Emergency certificate prior to hearing.

Any person may apply, either independently and without notice under Section 22-21-267 or as a part of an application filed under Section 22-21-267, for an emergency certificate of need for the authorization of capital expenditures made necessary by unforeseen events which endanger the health and safety of the patients. Emergency capital expenditures include, but are not necessarily limited to, emergency expenditures to maintain quality care, to overcome failure of fixed equipment, including heating and air conditioning equipment, elevators, electrical transformers and switch gear, sterilization equipment, emergency generators, water supply and other utility connections. Applications for emergency certificates of need shall include a description of the work to be done and/or equipment to be purchased, the cost thereof, justification for considering the capital expenditure as being of an emergency nature and such other information as the SHPDA may require. Emergency certificates of need issued hereunder shall be subject to such special limitations and restrictions as the duration and right of extension or renewal as may be prescribed in the rules and regulations adopted by the SHPDA.



Section 22-21-270 - Certificates of need - Period for which valid; extension of time; termination; transferability.

(a) A certificate of need issued under subsection (a) of Section 22-21-265 and Section 22-21-268 shall be valid for a period not to exceed 12 months and may be subject to one extension not to exceed 12 months, provided the criteria for extension as set forth in the rules and regulations of the SHPDA are met. Applications for an extension filed under this section shall be accompanied by a filing fee to be established by rule, not to exceed 25 percent of the original CON application fee. If no obligation has occurred within such period, the certificate of need shall be considered terminated and shall be null and void. Should the obligation be incurred within such valid period, the certificate of need shall be continued in effect for a period not to exceed one year or the completion of the construction project, whichever shall be later, or the inauguration of the service or the actual purchase of equipment.

(b) Failure to commence the construction project within the time period stated in the construction contract or to complete the construction project within the time period specified in the construction contract, which may be extended by mutual agreement of the parties to the contract, shall render the certificate of need null and void, unless tolled or extended pursuant to statute or SHPDA rule or regulation. Provided, the SHPDA, or an administrative law judge appointed by the Governor on appeal for a fair hearing, may for causes beyond the control of the applicant, continue the certificate of need in force if commencement of the construction project is delayed for a period not to exceed 60 days or if during the specified construction period the construction work should cease for not more than six months, or in the event of default in the construction contract by the contractor, or if, for any cause, the construction work has not ceased or otherwise been stopped for a period exceeding 60 consecutive days.

(c) Applicants who held valid certificates of need which were terminated under this section may file a new application for a certificate pursuant to and subject to the provisions of this article.

(d) Upon completion of the construction and issuance of a certificate of completion or the receipt of proof of purchase of equipment or inauguration of a new health service, the certificate of need shall be vested in and continued in force and effect as a part of the health care facility and shall survive changes of control and changes of ownership of the health care facility without further certificate of need approval by this agency.

(e) Prior to becoming vested under subsection (d), a certificate of need shall not be transferable, assignable, or convertible other than to an entity under common ownership and control. As used in this subsection only, "ownership and control" means ownership, directly or through one or more affiliates, of 50 percent or more of the shares of stock entitled to vote for the election of directors, in the case of a corporation, or 50 percent or more of the voting equity interests in the case of any other type of legal entity, or status as a general partner in any partnership, or any other arrangement whereby an entity including, without limitation, any governmental entity, controls or has the right to control the selection of 50 percent or more of the board of directors, managing members, or equivalent governing body of a legal entity. An "affiliate" under the preceding sentence means any corporation, limited liability company, partnership, or other legal entity that directly or indirectly controls or is controlled by or is under common control with such entity. Any agreement entered into by an applicant, prior to the issuance of a certificate of need, to transfer ownership or control of such health care facility to another person after the certificate becomes vested shall be disclosed to SHPDA prior to a decision by the Certificate of Need Review Board to grant or deny such certificate.

(f) Notwithstanding any other provisions of this article, the transfer of equity interests in, or change of name or merger of, any legal entity which holds a certificate of need shall not constitute a transfer, assignment, or conversion of the certificate of need. The transaction is not subject to certificate of need approval under this article unless the transaction also involves implementing one or more of the new institutional health services or a new health care facility or health maintenance organization described in subdivisions (2), (3), or (4) of Section 22-21-263(a). The preceding sentence is applicable to all transactions occurring on or after July 30, 1979.

(g) SHPDA may adopt rules requiring the submission of informational filings relating to a transfer of control or ownership interests under subsections (d), (e), and (f).

(h) The provisions of this section are applicable to all transactions occurring on or after July 30, 1979.



Section 22-21-271 - Certificates of need - Application fees; appropriation of funds; disposition of fees.

(a) Each application for a certificate of need shall be accompanied by a fee of one percent of the estimated cost of the proposed cost of the new Institutional Health Service, or a maximum of twelve thousand dollars ($12,000) (indexed) per application. Provided, that the application fee shall be three-fourths of one percent of the estimated cost of the proposed new Institutional Health Service, or a maximum of eight thousand dollars ($8,000) if the applicant has had an average daily census comprised of 50 percent or more Medicaid patients within the last year prior to the filing of the application and a maximum of six thousand dollars ($6,000) if a rural hospital applicant has had an average daily census comprised of 30 percent or more Medicaid/Medicare patients within the last year prior to the filing of the application. The minimum fee shall be set by the SHPDA. Fees shall be used for the purpose of defraying the lawful operating expense of the certificate of need program conducted by the SHPDA and of the Statewide Health Coordinating Council.

(b) Each request for an opinion from the State Agency as to whether a project is subject to review under this article shall be accompanied by a fee to be established by the SHPDA.

(c) SHPDA, by rule approved by the Certificate of Need Review Board or the Statewide Health Coordinating Council, as applicable, may impose additional reasonable fees for any administrative filing by a health care provider for which a fee is not specified in this chapter, and for any non-routine data compilation or summary. Nothing in this subsection shall authorize SHPDA to impose a fee for the initial publication of any report or statistical update which it is required to publish under law or rule.

(d) In addition to all other fees, SHPDA shall impose a temporary surcharge of two thousand dollars ($2,000) on each certificate of need application and three hundred dollars ($300) for each reviewability determination to defray expenses incurred in developing and implementing, by January 1, 2014, an online, searchable filing system for filings and orders in administrative proceedings and requests for reviewability or exemption determinations and related agency findings. The surcharge shall automatically terminate on the first day of the ninth month after certification to the CON Review Board by SHPDA's Executive Director that the online filing system has been successfully implemented.

(e) There is hereby authorized to be appropriated from the General Fund of the State of Alabama such amounts as may be necessary from time to time to defray the costs of administering this article over and above such fees as may be collected under this section.

(f) Application fees collected under this article shall not be refundable. Fees collected under this article are hereby appropriated for the purposes stated in this article.

(g) All fees collected under this article shall be retained in a separate fund for the purpose of enforcing and administering this article, and shall be disbursed as other funds of the state are disbursed.



Section 22-21-271.1 - Certificates of need - Fee increases.

(a) Any law to the contrary notwithstanding, the staff agency of the State Health Planning and Development Agency or its executive director may not increase or set any fees otherwise authorized relating to the certificate of need process pursuant to this article.

(b) Any fee increase by the staff agency of the State Health Planning and Development Agency or its executive director adopted after January 1, 1998, is rescinded and shall not be operative unless readopted in accordance with this section.

(c) Any fee increase related to the certificate of need process of the State Health Planning and Development Agency shall be adopted as a rule pursuant to the Alabama Administrative Procedure Act, Chapter 22 of Title 41.

(d)(1) For the purpose of this section, the term "State Health Planning and Development Agency" means the CON review board which is defined as the State Health Planning and Development Agency (SHPDA) in subdivision (14) of Section 22-21-260, and which consists of three consumers, three providers, and three representatives of the Governor.

(2) For the purpose of this section, the term "any fee related to the certificate of need process" means any fee authorized to be established by the State Health Planning and Development Agency, its staff agency, or the executive director of the staff agency. The term includes, but is not limited to, applications for a CON, opinions from the state agency as to whether a project is subject to review, or any other fee established pursuant to this article.



Section 22-21-274 - Adoption and public notice of review procedures and criteria.

The SHPDA, with the advice and consultation of the Statewide Health Coordinating Council, shall prescribe by rules and regulations the review criteria and review procedures required by this article. Said review criteria and review procedures shall be consistent with this article and with appropriate federal regulations. Prior to the adoption of rules and regulations, the SHPDA shall give wide publicity to the proposed rules and regulations and shall conduct a public hearing following legal notice of not less than 30 days. The public hearing shall be held in the City of Montgomery, Alabama. Prior to advertising the public hearing, the SHPDA shall submit the proposed rules and regulations to the Statewide Health Coordinating Council and other interested agencies. Future revisions of the rules and regulations shall be made as required in this section for the original rules and regulations and in accordance with the Administrative Procedure Act (§ 41-22-1 et seq.).



Section 22-21-275 - Procedures for review of applications for certificates of need.

The SHPDA, pursuant to the provisions of Section 22-21-274, shall prescribe by rules and regulations the procedures for review of applications for certificates of need and for issuance of certificates of need. Rules and regulations governing review procedures shall include, but not necessarily be limited to, the following:

(1) Agreement with other review agencies for review procedures consistent with this article and federal regulations.

(2) Application procedures and forms of the application necessary to elicit and provide all necessary information as required by the review criteria.

(3) Establishment of a project review period of 90 days from the date the state agency determines that the application is complete and notification thereof is made to the applicant. The rules and regulations may provide for a period of not more than 15 days for determination of the completeness of the application, notification of the beginning and termination dates of the project review period and criteria for determining by the state agency of an extension of the project review period not to exceed 30 days with or without the consent of the applicant. An extension of the review period without limitation may be made with the written consent of the applicant or shall occur automatically without the consent of the applicant or the time period necessary to accommodate referral to an administrative law judge under this chapter and the issuance of a recommended order. All reviews must be completed prior to the termination of the review period. If the state agency does not make a decision within the period of time specified for state agency review, the proposal shall be deemed to have been found not to be needed.

(4) Provision for a "nonsubstantive" review which shall be a modified review applicable to proposals for capital expenditures up to $500,000.00 and which:

a. Do not result in a substantial change in a service; or

b. Propose equipment to upgrade or expand an existing service; or

c. Increase the bed capacity by not more than 10 percent of the existing bed capacity; provided, that such increase in bed capacity is consistent with the State Health Plan.

(5) Public notification of receipt of application, review periods, public hearings, decisions of the state agency, fair hearings if requested and final decisions regarding a certificate of need.

(6) Provisions and procedures for public hearings in the course of agency review on any application for the certificate of need for new institutional health service which requires substantive review. The SHPDA shall make provisions for a public hearing of any contested case before an administrative law judge designated by the Governor, which shall be conducted as a contested hearing pursuant to the requirements of the Alabama Administrative Procedure Act, Chapter 22 of Title 41, and regulations consistent therewith adopted under this article. The fee for the administrative law judge shall be based on an hourly rate approved by the Executive Director of SHPDA on an annual basis and shall be apportioned, on a pro rata basis, between all parties to the contested case hearing, with each party paying its pro rata amount within 30 days of receipt of an itemized invoice from the administrative law judge. Unless extended by agreement of all parties: a. Any public hearing before an administrative law judge pursuant to this article shall begin within 45 days of assignment to the administrative law judge and completed within 90 days; and b. The administrative law judge shall render proposed findings of fact and conclusions of law in accordance with the Administrative Procedure Act within 30 days of completion of the transcript. SHPDA shall make provisions that if neither the applicant nor aggrieved party shall have requested the application be heard before an administrative law judge, the application shall be heard before SHPDA at a public hearing. Any aggrieved party to a final decision of SHPDA may appeal the final decision of SHPDA to the Court of Civil Appeals. An appeal shall be perfected by filing a written notice of appeal with the clerk of the Court of Civil Appeals within 21 days after the decision of the agency becomes final. The notice of appeal shall be on a form prescribed by the Alabama Rules of Appellate Procedure. The Court of Civil Appeals shall have no discretion to refuse to hear appeals of the final decisions of SHPDA timely filed under this article. Within 30 days after a notice of appeal is filed, SHPDA shall transmit the administrative record to the clerk, with the appealing party bearing the costs associated with the preparation and transmission of the record and transcript of the hearing and of giving notice to the parties of the transmittal. Upon the transmittal of the administrative record to the Court of Civil Appeals, the appeal shall proceed in accordance with the Alabama Rules of Appellate Procedure.

(7) Schedule for reviews to include hearings before the state agency, beginning and ending of review periods and time of the review period as provided in this section.

(8) Provision of the applicant to submit such information that he may deem advisable in justification of the application over and above the minimum information required by this article and the regulations adopted hereunder.

(9) Provisions for periodic reports by the health provider or applicant respecting the development of the proposal subject to review and for which a certificate of need is issued.

(10) Provisions for written findings, as appropriate, which the state used as the basis for its decision or any recommendation of the state agency. Such findings and recommendations shall be provided to the applicant and available to other interested persons upon request and upon payment of a reasonable fee to cover actual costs of reproduction and handling.

(11) Notification upon request of providers of health services and other persons subject to review of findings, recommendations and decisions made under this article.

(12) Provision for a public hearing upon written request for the reconsideration of a decision by the SHPDA and for good cause by any aggrieved party, including any competing applicant, or any aggrieved person who has intervened pursuant to Section 41-22-14. Request for reconsideration shall be made in writing not more than 15 days subsequent to the date the agency (SHPDA) decision is deemed final and shall have the effect of holding in abeyance the final decision and suspending any certificate of need issued pursuant thereto, subject to the outcome of the public hearing. The provision shall state that there can be no reconsideration by the SHPDA of a decision on a prior request for reconsideration; that an aggrieved party shall not be required to request reconsideration prior to or as a condition to requesting a fair hearing; and that an aggrieved party shall not be required to request reconsideration or a fair hearing prior to or as a condition to seeking judicial review pursuant to Section 41-22-20.

(13) Provision that no decision of the SHPDA under this article shall be deemed final until 15 days following the date of the decision.

(14) Provisions that any adverse decision of the agency (SHPDA) (other than a SHPDA decision after first being heard as a contested case before an administrative law judge pursuant to the requirements of the Alabama Administrative Procedure Act) may be appealed to an administrative law judge designated by the Governor for fair hearing which appeal shall be heard de novo as a contested case in accordance with Sections 41-22-12 and 41-22-13. The fair hearing appeal proceedings shall be conducted pursuant to the requirements of the Alabama Administrative Procedure Act, Chapter 22 of Title 41, and regulations consistent therewith adopted under this article. The fee for the administrative law judge shall be based on a standard hourly rate approved by the Executive Director of SHPDA and shall be apportioned, on a pro rata basis, between all parties to the hearing, with each party paying its pro rata amount within 30 days of receipt of an itemized invoice from the administrative law judge. Unless extended by agreement of all parties: a. Any public hearing before an administrative law judge pursuant to this article shall begin within 45 days of assignment to the administrative law judge and completed within 90 days; and b. The administrative law judge shall issue an order within 30 days of completion of the transcript. The appeal shall be commenced by a request for a fair hearing by the applicant or any competing applicant, which request shall be made within 15 days of the date that the decision by the state agency became final, or in the event of a request for reconsideration, within 15 days of the date that the decision of the state agency on reconsideration became final and shall have the effect of holding in abeyance the decision and suspending any certificate of need issued pursuant thereto subject to the outcome of the fair hearing. The decision of the administrative law judge in the fair hearing proceedings shall be considered the final decision of the state agency (SHPDA); provided, that any aggrieved party may appeal the decision to the Court of Civil Appeals in accordance with the provisions of subdivision (6).

(15) Preparation and publication, at least annually, of reports by the state agency of the reviews being conducted, decisions reached, certificates issued and status of proposals.

(16) Access by the general public to applications reviewed by the SHPDA and to other written material pertinent to the review.

(17) Provisions for letters of intent in the case of construction projects by persons proposing such projects. Letters of intent shall be in such detail as the SHPDA may direct by regulations. Letters of intent shall not substitute for the formal application for a certificate of need as provided in this article.

(18) Provision that the review procedure may vary according to the purpose for which a particular review is being conducted and/or the nature and type of service or expenditure proposed.



Section 22-21-276 - Injunctive relief; issuance of license for inpatient beds or facilities in violation of article prohibited; facilities in violation of article not to receive reimbursement for services.

(a) Injunctive relief against violations of this article or any reasonable rules and regulations of the SHPDA may be obtained from the Circuit Court of Montgomery County, Alabama, at the instance of the SHPDA, any holder of a certificate of need that is adversely affected in the exercise of privileges thereunder by such violation or any member of the public directly and adversely affected by such violation. Upon written request by the SHPDA, it shall be the duty of the Attorney General of the State of Alabama to furnish such legal services as may be appropriate and to prosecute such action for injunctive relief to an appropriate conclusion.

(b) The State Board of Health shall not issue a license to operate new inpatient beds or any health care facility constructed, or acquired in violation of this article and without a certificate of need issued pursuant to this article.

(c) Any facility or service provided or constructed in violation of this article and without a certificate of need shall not receive reimbursement for services rendered by the health care facility or for the service provided by the facility which is provided in violation of said article without a certificate of need. This provision applies to all reimbursement programs administered by the State of Alabama. Recommendations will be made to other reimbursing agencies that reimbursement be denied.



Section 22-21-277 - Article cumulative; conflicting laws.

The provisions of this article are cumulative and, insofar as possible, they shall be construed in pari materia with other laws relating to public health. Nevertheless, all laws or parts of laws, including, but not limited to any part of Chapter 5A (commencing with Section 31-5A-1) of Title 31, which conflict with this article are repealed.



Section 22-21-278 - Kidney disease treatment centers in certain municipalities exempted from certificate of need requirement.

(a) The Legislature hereby finds and declares that it is in the best interest of the state and its residents for kidney disease treatment centers to be established and operated throughout the state so that any patient needing such treatment will be able to utilize a hemodialysis unit located within a reasonable distance from his or her home; that a shortage of kidney disease treatment centers now exists in the rural areas and smaller municipalities in the state; that the existence of the certificate of need requirement with respect to new kidney disease treatment centers is a factor that hinders the establishment of new treatment centers in the less heavily-populated areas of the state; that, in order to encourage and facilitate the development of new kidney disease treatment centers in those areas of the state where such centers are most needed, it is rational, appropriate and desirable to provide an exemption from the certificate of need requirement for any kidney disease treatment center located in a Class 3, 4, 5, 6, 7 or 8 municipality that contains no more than ten hemodialysis units; and that, because of the existence in Class 1, 2 and 3 municipalities of major medical facilities that serve the residents of such municipalities and the surrounding areas, it is rational, appropriate and desirable to provide that the exemption granted by this section shall not apply to a kidney disease treatment center located in a Class 4, 5, 6, 7 or 8 municipality if such municipality is located in a county in which a Class 1, 2 or 3 municipality is located.

(b) Notwithstanding any existing law to the contrary, any kidney disease treatment center that contains no more than ten freestanding hemodialysis units and that is located in a Class 3, 4, 5, 6, 7 or 8 municipality (as such classes are defined in Sections 11-40-12 and 11-40-13 or any successor provision of law) shall not be subject to or governed by the provisions of Article 9 of Chapter 21 of Title 22 (including, without limitation, the provisions of said article which require that a certificate of need be obtained from the State Health Planning and Development Agency as a condition precedent to the offering or development of new institutional health services).

(c) The provisions of subsection (b) shall not apply to a kidney disease treatment center located in a Class 4, 5, 6, 7 or 8 municipality if such municipality or any part thereof is located in a county in which a Class 1, 2 or 3 municipality or any part thereof is located.






Article 10 - Financial Responsibility for Indigent Health Care.

Section 22-21-290 - Short title.

This article may be cited as "the Alabama Health Care Responsibility Act."



Section 22-21-291 - Legislative intent.

It is the intent of the Legislature to place the ultimate financial obligation for the medical treatment of indigents on the county in which the indigent resides, for all those costs not fully reimbursed by other governmental programs or third-party payers.



Section 22-21-292 - Definitions.

For the purpose of this article the following terms shall have the meanings respectively ascribed to them by this section:

(1) LOCAL AGENCY. Any county existing or hereafter created pursuant to the laws of this state.

(2) INDIGENT. Any person who has resided continuously in this state for not less than one year and who is acutely ill or injured and can be helped markedly by treatment in a hospital, but who is unable to pay the cost of such hospitalization from his own resources or from the resources of those upon whom he is legally dependent.

(3) DEPARTMENT. The Department of Human Resources.

(4) HOSPITAL. Any state, county, municipal or other public or private hospital licensed under the laws of this state, except a hospital, whether public or private, which is operated primarily for the care and treatment of tuberculosis, mental disorders or any other such chronic disease or illness.

(5) REGIONAL REFERRAL HOSPITAL. Any hospital that provides services to patients who reside in counties other than the county in which the hospital is located.



Section 22-21-293 - Financial responsibility for out-of-county indigent patients treated at a regional referral hospital.

Ultimate financial responsibility for treatment received at a regional referral hospital by a certified indigent patient, who is a resident of the State of Alabama but is not a resident of the county in which the regional referral hospital is located, shall be the obligation of the county of which the certified indigent patient is a resident. A county's annual financial responsibility for each of its resident certified indigent patients receiving treatment at a regional referral hospital shall be limited to payment for 30 days or the number of days of services allowed per annum for the care of Medicaid patients through the State Medicaid Program at the time of the patient's hospitalization, whichever shall be less, at the per diem reimbursement rate currently in effect for the regional referral hospital under the medical assistance program for the needy under Title XIX of the Social Security Act, as amended. No county shall be required to pay for services at a regional referral hospital when such services are available at a local hospital in the county where the indigent resides, except that the county where the indigent resides shall be liable for the cost of treatment provided to said certified indigent at a regional referral hospital for any emergency medical condition which will deteriorate from failure to provide such treatment and when such condition is determined by the attending physician to be of an emergency nature. Provided however, no county shall be required to pay for services at a regional referral hospital for any patient that has received medical assistance during the current year through the State Medicaid Program. Provided, further, no county shall be required to pay for services at a regional referral hospital for any patient until all third party payors have paid all they are obligated to pay under any contract of insurance or otherwise.



Section 22-21-294 - Certification of indigency; rules.

Not later than October 1, 1979, the Department of Human Resources shall adopt rules which provide a statewide eligibility standard to certify residents of each county as indigent for the purposes of this article. These rules shall further provide that certification as indigent for the purposes of this article may occur either prior to a person's admission to a regional referral hospital, or subsequent to such admission for an emergency condition, but in any event if a determination of whether a patient meets or does not meet eligibility standards for certification as indigent for the purpose of this article is not made within 90 days following written notification by the regional referral hospital to the county of residence of the patient's admission to a regional referral hospital, the patient shall be considered to have been a certified indigent patient upon admission. A patient certified as indigent for the purpose of this article subsequent to his or her admission to a regional referral hospital shall be considered to have been certified upon admission. Such certification shall be made by a person designated by the board of county commissioners, or in the absence of such a designated person, by the county health officer. Furthermore, any county may establish standards of eligibility which are less restrictive than the standards adopted by the department under this section and no county may establish standards which are more restrictive than the standards adopted by the department under this section.



Section 22-21-295 - Obligation of regional referral hospitals.

As a condition of accepting the procedures of this article, each regional referral hospital in Alabama shall be obligated to admit for treatment all Alabama residents who meet the eligibility standards established pursuant to Section 22-21-294 and who meet the medical standards for admission to such institutions.



Section 22-21-296 - Procedure for settlement of disputes.

All disputes between a county and a regional referral hospital shall be resolved by action in the circuit court of the county in which the regional referral hospital is located.



Section 22-21-297 - Certification necessary for treatment; exception.

No patient shall be treated or admitted to, except in the case of an emergency, to a regional referral hospital as an indigent unless and until the board of county commissioners of the county providing certification notifies the hospital that the patient is certified as an indigent and that he is approved by the board for treatment or admission.






Article 10A - Financial Assistance Policies.

Section 22-21-300 - Disclosure of policies to patients.

(a) As used in this section, the following terms shall have the following meanings:

(1) HOSPITAL. Any facility as defined in Section 22-21-20.

(2) HOSPITAL BILL. A written statement provided to a patient after services are rendered by the hospital describing the services and the payment due for those services.

(3) UNINSURED PATIENT. A person receiving care at a hospital who does not have any third party source for payment of a hospital bill.

(b)(1) Each hospital must make available written information regarding its financial assistance policies. Each hospital bill or other summary of charges to a patient shall include a statement that a patient who meets certain income criteria may qualify for the financial assistance policy of the hospital.

(2) Each hospital shall conspicuously post a sign in the admission and registration areas of the hospital with the following notice:

"You may be eligible for financial assistance under the terms and conditions the hospital offers to qualified patients. For additional information, contact the hospital financial assistance representative."

(3) The sign shall be in English and in any other language that is the primary language of at least five percent of the patients annually served by the hospital.

(4) Each hospital that has a website must post a notice in a prominent place on its website, if financial assistance is available at the hospital, a description of the financial assistance application process and a copy of the financial assistance application.






Article 11 - Health Care Authorities.

Section 22-21-310 - Short title.

This article shall be known and may be cited as "The Health Care Authorities Act of 1982."



Section 22-21-311 - Definitions.

(a) The following words and phrases used in this article, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) APPLICANT. A natural person who files a written application with the governing body of a county, municipality, or educational institution, or two or more thereof, in accordance with the provisions of Section 22-21-313.

(2) AUTHORITY. A public corporation organized, and any public hospital corporation reincorporated, pursuant to the provisions hereof.

(3) AUTHORIZING RESOLUTION. The resolution adopted by the governing body of an authorizing subdivision, in accordance with the provisions of Section 22-21-313 or Section 22-21-341, that authorizes the incorporation of an authority or the reincorporation of a public hospital corporation.

(4) AUTHORIZING SUBDIVISION. Each county, municipality, and educational institution with the governing body of which an application for the incorporation of an authority hereunder or for the reincorporation of a public hospital corporation hereunder is filed.

(5) BOARD. The board of directors of an authority.

(6) CODE. The Code of Alabama 1975 and all amendments thereto and, with respect to any particular title, chapter, article, division, section or other portion thereof, any act of the Legislature or other code preceding such portion of the code or subsequently replacing the same.

(7) COUNTY. Any county in the state.

(8) COUPON. Any interest coupon evidencing an installment of interest payable with respect to a security.

(9) DIRECTOR. A member of a board.

(10) EDUCATIONAL INSTITUTION. A public college or university established under the Constitution of Alabama or act of the Alabama Legislature that operates a school of medicine.

(11) FEDERAL SECURITIES. Debt securities that are direct obligations of the United States of America for the payment of which the full faith and credit of the United States of America is pledged, or debt securities issued by a person controlled or supervised by and acting as an instrumentality of the United States of America, the payment of the principal of and interest on which is fully and unconditionally guaranteed by the United States of America.

(12) FISCAL YEAR. A fiscal year of the authorizing subdivision.

(13) GOVERNING BODY. With respect to a county, its county commission or other like governing body, with respect to a municipality, its city or town council, board of commissioners or other like governing body, and with respect to an educational institution, its board of trustees, or other like governing body.

(14) HEALTH CARE FACILITIES. Generally, any one or more buildings or facilities which serve to promote the public health, either by providing places or facilities for the diagnosis, treatment, care, cure or convalescence of sick, injured, physically disabled or handicapped, mentally ill, retarded or disturbed persons, or for the prevention of sickness and disease, or for the care, treatment and rehabilitation of alcoholics, or for the care of elderly persons, or for research with respect to any of the foregoing, including, without limiting the generality of the foregoing:

a. Public hospitals of all types, public clinics, sanitoria, public health centers and related public health facilities, such as medical or dental facilities, laboratories, out-patient departments, educational facilities, nurses' homes and nurses' training facilities, dormitories or residences for hospital personnel or students, other employee-related facilities, central service facilities operated in connection with public hospitals and other facilities (such as, for example, gift and flower shops, cafe and cafeteria facilities and the like) ancillary to public hospitals;

b. Retirement homes, nursing homes, convalescent homes, apartment buildings, dormitory or domiciliary facilities, residences or special care facilities for the housing and care of elderly persons or other persons requiring special care;

c. Appurtenant buildings and other facilities:

1. To provide offices for persons engaged in the diagnosis, treatment, care, or cure of diseased, sick or injured persons, or in preventive medicine, or in the practice of dentistry; or

2. To house or service equipment used for the diagnosis, treatment, care or cure of diseased, sick, or injured persons, or in preventive medicine, or in the practice of dentistry, or the records of such diagnosis, treatment, care, cure or practice or research with respect to any of the foregoing;

d. Parking areas, parking decks, facilities, buildings and structures appurtenant to any of the foregoing;

e. Ambulance, helicopter, and other similar facilities and services for the transportation of sick or injured persons; and

f. Machinery, equipment, furniture, and fixtures useful or desirable in the operation of any of the foregoing.

(15) HOSPITAL TAX. Any tax which may be levied for the benefit of an authority or any health care facilities owned or operated by it or the proceeds of which may have been appropriated, allocated or apportioned to such authority, or to or for the benefit of any such health care facilities, by the Legislature or by the governing body of a county or municipality.

(16) INCORPORATORS. The natural persons forming an authority pursuant to the provisions of this article.

(17) INDENTURE. A mortgage, mortgage indenture, mortgage and trust indenture or trust indenture executed by an authority as security for any of its securities.

(18) LEGISLATURE. The Legislature of the state.

(19) MUNICIPALITY. An incorporated city or town of the state.

(20) PRINCIPAL OFFICE. The place at which the certificate of incorporation of an authority and amendments thereto, the bylaws and the minutes of the proceedings of the board are kept.

(21) PUBLIC HOSPITAL CORPORATION. Any public authority, public corporation or public association or entity organized on a local or regional basis by or with the consent of any county or municipality (or any two or more thereof) and having the power to own or operate any health care facilities, including (without limitation) any public corporation or authority heretofore or hereafter organized under the provisions of Article 3, Division 1 of Article 4, Article 5, or Article 6 of this chapter, Section 22-21-5, or Chapter 95 of Title 11, but excluding the state, any state institution of higher learning owning or operating health care facilities or any other state (as distinguished from local or regional) agency owning or operating health care facilities.

(22) SECURITIES. Bonds, notes, warrants, certificates of indebtedness or other evidences of indebtedness, including (without limiting the generality of the foregoing) notes issued in anticipation of the sale of any of the foregoing.

(23) STATE. The State of Alabama.

(b) The terms "herein," "hereby," "hereunder," "hereof," and other equivalent words refer to this article as an entirety and not solely to the particular section or portion hereof in which any such word is used. The definitions set forth herein shall be deemed applicable whether the words defined are used in the singular or plural. Whenever used herein any pronoun or pronouns shall be deemed to include both singular and plural and to cover all genders.



Section 22-21-312 - Legislative findings and intent.

The Legislature hereby finds and declares:

(1) That publicly-owned (as distinguished from investor-owned and community-nonprofit) hospitals and other health care facilities furnish a substantial part of the indigent and reduced-rate care and other health care services furnished to residents of the state by hospitals and other health care facilities generally;

(2) That as a result of current significant fiscal and budgetary limitations or restrictions, the state and the various counties, municipalities, and educational institutions therein are no longer able to provide, from taxes and other general fund moneys, all the revenues and funds necessary to operate such publicly-owned hospitals and other health care facilities adequately and efficiently; and

(3) That to enable such publicly-owned hospitals and other health care facilities to continue to operate adequately and efficiently, it is necessary that the entities and agencies operating them have significantly greater powers with respect to health care facilities than now vested in various public hospital or health-care authorities and corporations and the ability to provide a corporate structure somewhat more flexible than those now provided for in existing laws relating to the public hospital and health-care authorities.

It is therefore the intent of the Legislature by the passage of this article to promote the public health of the people of the state (1) by authorizing the several counties, municipalities, and educational institutions in the state effectively to form public corporations whose corporate purpose shall be to acquire, own and operate health care facilities, and (2) by permitting, with the consent of the counties or municipalities (or both) authorizing their formation, existing public hospital corporations to reincorporate hereunder. To that end, this article invests each public corporation so organized or reincorporated hereunder with all powers that may be necessary to enable it to accomplish its corporate purposes and shall be liberally construed in conformity with said intent.



Section 22-21-313 - Application for incorporation of authority; authorizing resolution.

(a) In order to incorporate an authority, any number of natural persons, not less than three, shall first file a written application with the governing body of any county, municipality, or educational institution, or any two or more thereof, which application shall:

(b) As promptly as may be practicable after the filing of the aforesaid application with it in accordance with the preceding provisions of this section, the governing body of each authorizing subdivision with which the application was filed shall review the contents of the application and the accompanying form of certificate of incorporation and shall adopt a resolution either:



Section 22-21-314 - Certificate of incorporation - Filing; form and contents; recordation.

(a) Within 40 days following the adoption of the authorizing resolution (or, if there is more than one, the last adopted thereof), the applicants shall proceed to incorporate an authority by filing for record, in the office of the judge of probate of the county in which the principal office of the authority is to be located, a certificate of incorporation which shall comply in form and substance with the requirements of this section, shall be in the form and executed in the manner herein provided and shall also be in the form theretofore approved by the governing body of each authorizing subdivision.

(b) In addition to any other provisions required by this article to be included therein, the certificate of incorporation of an authority shall state:

(1) The names of the incorporators, together with the address of the residence of each thereof, and either a. where the authorizing subdivision is a county or municipality, that each of them is a duly qualified elector of the authorizing subdivision (or, if there is more than one, at least one thereof) or b. where the authorizing subdivision is an educational institution, that each of them is a duly qualified elector of the state;

(2) The name of the authority, which may be a name indicating in a general way the area proposed to be served by the authority and shall include the words "Health Care Authority" (e.g., "The _____ Health Care Authority," or "The Health Care Authority of _____," the blank space to be filled in with the name of one or more of the authorizing subdivisions or other geographically descriptive word or words, such descriptive word or words not, however, to preclude the authority from locating health care facilities or otherwise exercising its powers in other geographical areas), unless the Secretary of State shall determine that such name is identical to the name of another corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty, in which case the incorporators may insert additional identifying words so as to eliminate said duplication or similarity or adopt some other similar name that is available;

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to the provisions of Section 22-21-339, that fact shall be stated);

(4) The name of each authorizing subdivision, together with the date on which the governing body thereof adopted an authorizing resolution;

(5) The location of the principal office of the authority, which either a. where the authorizing subdivision is a county or municipality, shall be within the boundaries of the authorizing subdivision (or, if more than one, at least one thereof) or b. where the authorizing subdivision is an educational institution, shall be where the principal office of the educational institution is located;

(6) That the authority is organized pursuant to the provisions of this article;

(7) If the exercise by the authority of any of its powers hereunder is to be in any way prohibited, limited or conditioned, a statement of the terms of such prohibition, limitation or condition;

(8) If the authority is to have the extraordinary power set out in Section 22-21-319, a statement to that effect;

(9) The number of directors, which shall be an odd number not less than three, the duration of their respective terms of office (which shall not be in excess of six years), and (subject to the provisions of Section 22-21-316) the manner of their election or appointment;

(10) Any provisions, not inconsistent with Section 22-21-339, relating to the vesting of title to its assets and properties upon its dissolution; and

(11) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this article or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by each of the incorporators before an officer authorized by the laws of the state to take acknowledgements to deeds.

(d) When the certificate of incorporation is filed for record, there shall be attached to it:

(1) A certified copy of each authorizing resolution; and

(2) A certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty.

(e) Upon the filing for record of the certificate of incorporation and the documents required by subsection (d) of this section to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in its certificate of incorporation. The said judge of probate shall thereupon record the certificate of incorporation in an appropriate book in his office.



Section 22-21-315 - Certificate of incorporation - Amendment; application; approving resolution; filing and recordation of certificate.

(a) The certificate of incorporation of any authority incorporated under the provisions of this article, as well as that of any public hospital corporation reincorporated hereunder, may at any time and from time to time be amended, but only in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation of the authority, which amendment shall be set forth in full in the said resolution and which may include any matters that might have been included in an original certificate of incorporation hereunder.

(b) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation, the chairman and the secretary of the authority shall sign and file, with the governing body of each authorizing subdivision, a written application in the name and on behalf of the authority, under its seal, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the said resolution adopted by the board proposing the amendment to the certificate of incorporation, together with such documents in support of the application as the chairman may consider appropriate. As promptly as may be practicable after the filing of the application with the governing body of an authorizing subdivision as aforesaid, such governing body shall review the application and shall adopt a resolution either denying the application or approving and authorizing the proposed amendment. While it shall not be necessary that any such resolution be published in any newspaper or posted, the governing body of each authorizing subdivision with which any such application is filed shall cause a copy of the application and all accompanying documents to be included in the aforesaid resolution or otherwise spread upon or made a part of the minutes of the meeting of such governing body at which final action upon such application is taken. The certificate of incorporation of an authority may be amended only after the filing of such an application therefor and the adoption by the governing body of each authorizing subdivision of an approving resolution.

(c) Within 40 days following the adoption of a resolution approving the proposed amendment by the governing body of the authorizing subdivision (or, if there is more than one, the last adopted of such approving resolutions), the chairman and the secretary of the authority shall sign and file for record in the office of the judge of probate of the county in which the certificate of incorporation of the authority was filed a certificate in the name and on behalf of the authority, under its seal, reciting the adoption of said respective resolutions by the board and by the governing body of each authorizing subdivision and setting forth the proposed amendment. The said judge of probate shall thereupon record such certificate in an appropriate book in his office. When such certificate has been so filed and recorded, such amendment shall become effective, and the certificate of incorporation shall thereupon be amended to the extent provided in such amendment.



Section 22-21-316 - Board of directors; qualifications; election or appointment; terms; vacancies; reimbursement for expenses; quorum; regular, special and called meetings; waiver of notice; record of proceedings; use as evidence; removal from office.

(a) Each authority shall have a board of directors composed of the number of directors provided in the certificate of incorporation, as most recently amended. Unless provided to the contrary in its certificate of incorporation, all powers of the authority shall be exercised, and the authority shall be governed, by the board or pursuant to its authorization. Subject to the provisions of subdivision (9) of subsection (b) of Section 22-21-314, the board shall consist of directors having such qualifications, being elected or appointed by such person or persons (including, without limitation, the board itself, the governing body or bodies of one or more authorizing subdivisions or other counties and municipalities, and other entities or organizations) and in such manner, and serving for such terms of office, all as shall be specified in the certificate of incorporation of the authority; provided however, that no fewer than a majority of the directors shall be elected by the governing body or bodies of one or more of the authorizing subdivisions and the certificate of incorporation of each authority must contain provisions having this effect.

(b) If, at the expiration of any term of office of any director, a successor thereto shall not have been elected or appointed, then the director whose term of office shall have expired shall continue to hold office until his successor shall be so elected or appointed. If at any time there should be a vacancy on the board, whether by death, resignation, incapacity, disqualification or otherwise, a successor director to serve for the unexpired term applicable to such vacancy shall be elected or appointed by the person or persons who elected or appointed the predecessor director. Each election or appointment of a director, whether for a full term or to complete an unexpired term, shall be made not earlier than 30 days prior to the date on which such director is to take office as such. Any director, irrespective of by whom elected or appointed, shall be eligible for reelection or reappointment.

(c) Each director shall serve as such without compensation but shall be reimbursed for expenses actually incurred by him in and about the performance of his duties. A majority of the directors shall constitute a quorum for the transaction of business, but any meeting of the board may be adjourned from time to time by a majority of the directors present or may be so adjourned by a single director if such director is the only director present at such meeting. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the board. The board shall hold regular meetings at such times as may be provided in the bylaws of the authority, may hold other meetings at any time and from time to time upon such notice as may be required by the bylaws of the authority, and must upon call of the chairman of the authority or a majority of the total number of directors, hold a special meeting, none of which meetings shall be subject to the provisions of Chapter 25A, Title 36 or other similar law. Whenever any notice is required by the bylaws of the authority to be given of any meeting of the board, a waiver thereof in writing, signed (whether before or after such meeting) by the person or persons entitled to such notice, shall be the equivalent to the giving of such notice. Any matter on which the board is authorized to act may be acted upon at any regular, special or called meeting. At the request of any director, the vote on any question before the board shall be taken by yeas and nays and entered upon the record. All resolutions adopted by the board shall constitute actions of the authority, and all proceedings of the board shall be reduced to writing and signed by the secretary of the authority and shall be recorded in a well-bound book. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.

(d) Any director may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama of 1901 and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175.



Section 22-21-317 - Officers; election; terms; duties.

The officers of an authority shall consist of a chairman, a vice-chairman, a secretary, a treasurer and such other officers as the board shall deem necessary or desirable. The chairman and the vice-chairman of the authority shall be elected by the board from its membership but neither the secretary, the treasurer nor any of the other officers of the authority need be a director. The offices of secretary and treasurer may, but need not be, held by the same person. The chairman and the vice-chairman of the authority shall be elected by the board for terms of not exceeding three years each, and the secretary, the treasurer and the other officers of the authority shall be elected by the board for such terms as it deems advisable. The duties of the chairman, vice-chairman, secretary and treasurer shall be such as are customarily performed by such officers and as may be prescribed by the board. The duties of any other officers of the authority shall be such as are from time to time prescribed by the board.



Section 22-21-318 - Powers of authority.

(a) In addition to all other powers granted elsewhere in this article, and subject to the express provisions of its certificate of incorporation, an authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time, which may be in perpetuity, specified in its certificate of incorporation or until dissolved as provided in Section 22-21-339;

(2) To sue and be sued in its own name in civil suits and actions, and to defend suits and actions against it, including suits and actions ex delicto and ex contractu, subject, however, to the provisions of Chapter 93 of Title 11, which chapter is hereby made applicable to the authority;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt, alter, amend and repeal bylaws, regulations and rules, not inconsistent with the provisions of this article or its certificate of incorporation, for the regulation and conduct of its affairs and business;

(5) To acquire, construct, reconstruct, equip, enlarge, expand, alter, repair, improve, maintain, equip, furnish and operate health care facilities at such place or places, within and without the boundaries of its authorizing subdivisions and within and without the state, as it considers necessary or advisable;

(6) To lease or otherwise make available any health care facilities or other of its properties and assets to such persons, firms, partnerships, associations or corporations and on such terms as the board deems to be appropriate, to charge and collect rent or other fees or charges therefor and to terminate any such lease or other agreement upon the failure of the lessee or other party thereto to comply with any of its obligations thereunder;

(7) To receive, acquire, take and hold (whether by purchase, gift, transfer, foreclosure, lease, devise, option or otherwise) real and personal property of every description, or any interest therein, and to manage, improve and dispose of the same by any form of legal conveyance or transfer; provided however, that the authority shall not, without the prior approval of the governing body of each authorizing subdivision, have the power to dispose of (i) substantially all its assets, or (ii) any health care facilities the disposition of which would materially and significantly reduce or impair the level of hospital or health care services rendered by the authority; and provided further, that the foregoing proviso shall not be construed to require the prior approval of any such governing body for the mortgage or pledge of all or substantially all its assets or of any of its health care facilities, for the foreclosure of any such mortgage or pledge or for any sale or other disposition thereunder;

(8) To mortgage, pledge or otherwise convey its property and its revenues from any source;

(9) To borrow money in order to provide funds for any lawful corporate function, use or purpose and, in evidence of such borrowing, to sell and issue interest-bearing securities in the manner provided and subject to the limitations set forth hereinafter;

(10) To pledge for payment of any of its securities any revenues (including proceeds from any hospital tax to which it may be entitled) and to mortgage or pledge any or all of its health care facilities or other assets or properties or any part or parts thereof, whether then owned or thereafter acquired, as security for the payment of the principal of and the interest and premium, if any, on any securities so issued and any agreements made in connection therewith;

(11) To provide instruction and training for, and to contract for the instruction and training of, nurses, technicians and other technical, professional and paramedical personnel;

(12) To select and appoint medical and dental staff members and others licensed to practice the healing arts and to delineate and define the privileges granted each such individual;

(13) To affiliate with, and to contract to provide training and clinical experience for students of, other institutions;

(14) To contract for the operation of any department, section, equipment or holdings of the authority, and to enter into agreements with any person, firm or corporation for the management by said person, firm or corporation on behalf of the authority of any of its properties or for the more efficient or economical performance of clerical, accounting, administrative and other functions relating to its health care facilities;

(15) To establish, collect and alter charges for services rendered and supplies furnished by it;

(16) To make all needful or appropriate rules and regulations for the conduct of any health care facilities and other properties owned or operated by it and to alter such rules and regulations;

(17) To provide for such insurance as the business of the authority may require;

(18) To receive and accept from any source aid or contributions in the form of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this article, subject to any lawful condition upon which any such aid or contributions may be given or made;

(19) To cooperate with the State Board of Health and the State Department of Mental Health and to make contracts with either of said agencies respecting the operation of any health care facilities or other properties owned or operated by it, whether as an agent for either or both of said agencies or otherwise;

(20) To enter into contracts with, to accept aid, loans and grants from, to cooperate with and to do any and all things not specifically prohibited by this article or the constitution of the state that may be necessary in order to avail itself of the aid and cooperation of the United States of America, the state, any county or municipality, or any agency, instrumentality or political subdivision of any of the foregoing in furtherance of the purposes of this article; to give such assurances, contractual or otherwise, to or for the benefit of any of the foregoing as may be required in connection with, or as conditions precedent to the receipt of, any such aid, loan or grant; and to take such action not in violation of law as may be necessary in order to qualify the authority to receive funds appropriated by any of the foregoing;

(21) To give such assurances, contractual or otherwise, and to make such commitments and agreements as may be necessary or desirable to preclude the exercise of any rights of recovery with respect to, or the forfeiture of title to, any of its health care facilities or other property or any health care facilities or other property proposed to be acquired by it;

(22) To make and alter rules and regulations for the treatment of indigent patients;

(23) To assume any obligations of any entity that conveys and transfers to the authority any health care facilities or other property, or interest therein, provided that such obligations appertain to the health care facilities, property or interest so conveyed and transferred to the authority;

(24) To assume, establish, fund and maintain retirement, pension or other employee benefit plans for its employees;

(25) To appoint, employ, contract with, and provide for the compensation of, such employees and agents, including but not limited to, architects, attorneys, consultants, engineers, accountants, financial experts, fiscal agents and such other advisers, consultants and agents as the business of the authority may require;

(26) To invest, in any trust fund established under and subject to the general laws of the state for investment or self-insurance purposes with investment authority as may be authorized by law for such trusts, any funds of the authority available therefor;

(27) To the extent permitted by its contracts with the holders of its securities, to purchase securities out of any of its funds or moneys available therefor and to hold, cancel or resell such securities;

(28) To make any expenditure of any moneys under its control that would, if the authority were generally subject to state corporate income taxation, be considered an ordinary and necessary expense of the authority within the meaning of Section 40-18-35 and applicable regulations thereunder, and without limiting the generality of the foregoing, to expend its moneys for the recruitment of employees and physicians, dentists and other health care professionals and for the promotion of employee morale and well-being; provided however, that nothing herein contained shall be construed to permit the authority (i) to increase the compensation of any of its officers or employees on a retroactive basis, (ii) to pay any extra compensation to any of its officers or employees for services theretofore rendered, (iii) to furnish free or below-cost office space to any nonhospital-based physician, dentist or other health care professional for use in his private practice, or (iv) to guarantee the income of any nonhospital-based physician, dentist or other health care professional in his private practice;

(29) To provide scholarships for students in training for work in the duties peculiar to health care;

(30) To enter into affiliation, cooperation, territorial, management or other similar agreements with other institutions (public or private) for the sharing, division, allocation or exclusive furnishing of services, referral of patients, management of facilities and other similar activities;

(31) To exercise all powers granted hereunder in such manner as it may determine to be consistent with the purposes of this article, notwithstanding that as a consequence of such exercise of such powers it engages in activities that may be deemed "anticompetitive" within the contemplation of the antitrust laws of the state or of the United States; and

(32) To enter into such contracts, agreements, leases and other instruments, and to take such other actions, as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder.

(b) The Legislature hereby declares:

(c) As a basis for the power granted in subdivision (31) of the preceding subsection (a), the Legislature hereby:

(1) Recognizes and contemplates that the nature and scope of the powers conferred on authorities hereunder are such as may compel each authority, in the course of exercising its other powers or by virtue of such exercise of such powers, to engage in activities that may be characterized as "anticompetitive" within the contemplation of the antitrust laws of the state or of the United States; and

(2) Determines, as an expression of the public policy of the state with respect to the displacement of competition in the field of health care, that each authority, when exercising its powers hereunder with respect to the operation and management of health care facilities, acts as an agency or instrumentality of its authorizing subdivisions and as a political subdivision of the state.

(d) Nothing herein contained shall be construed as granting to an authority the power to levy any taxes.



Section 22-21-319 - Extraordinary power of authority.

If and only if its certificate of incorporation or an appropriate amendment thereto (both of which must, under the terms of this article, be approved by the governing body of each authorizing subdivision) shall expressly so provide, an authority shall have, in addition to all other powers granted elsewhere in this article, the same power of eminent domain as is vested by law in any authorizing subdivision, in the same manner and under the same conditions as are provided by law for the exercise of the power of eminent domain by such authorizing subdivision; provided however, that under no circumstances may an authority exercise the power of eminent domain for the purposes of providing office facilities for any physician, dentist or other health care professional primarily for use in his private practice.



Section 22-21-320 - Securities of authority.

Securities of an authority may be executed and delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturity or maturities not exceeding 40 years from their date, shall bear such rate or rates of interest (which may be fixed or which may float or vary based on some index or other standard deemed appropriate by the board), shall be payable and evidenced in such manner, may contain provisions for redemption prior to maturity and may contain other provisions not inconsistent with this article, all as may be provided by the resolution of the board authorizing the same or by the indenture whereunder such securities are authorized to be issued. Each such security having a specified maturity date more than 10 years after its date shall be made subject to redemption at the option of the authority at the end of the tenth year after its date, and on any interest payment date thereafter, under such terms and conditions as may be provided in the resolution authorizing the same or the indenture under which issued. Any borrowing may be effected by the issuance and sale of securities at either public or private sale in such manner, at such price or prices, at such time or times and on such other terms and conditions as may be determined by the board to be most advantageous to the authority.



Section 22-21-321 - Refunding securities.

(a) An authority may at any time and from time to time sell and issue its refunding securities for the purpose of refunding the principal of and interest on any then outstanding securities of the authority, whether or not such securities shall have matured or be redeemable at the option of the authority at the time of such refunding, and for the payment of any expenses incurred in connection with such refunding and any premium or other sum necessary to be paid to redeem or retire the securities so to be refunded; provided however, that the principal amount of securities that the authority may at any time issue for refunding purposes shall not exceed the sum of the following:

(b) The principal proceeds derived by the authority from the sale of any refunding securities shall be used only for the payment of the principal of and the interest (and premium) on the securities being refunded and for payment of the expenses referred to in the preceding subdivision (4) of subsection (a) of this section; provided, that if in the judgment of the board such is necessary or desirable to effect an advantageous refunding, a portion of said proceeds may be used for payment of principal of and interest on such refunding securities themselves and the remainder of said proceeds for payment of the securities being refunded and of said expenses; and provided further, that any portion of said proceeds that shall at the time not be needed therefor, may be invested in such investments as are specified in Section 22-21-332.

(c) Any such refunding may be effected either by sale of refunding securities and the application of the proceeds thereof as provided in subsection (b) of this section, or by exchange of the refunding securities for the securities or coupons to be refunded thereby, or by any combination thereof; provided, that the holders of any securities or coupons so to be refunded shall not be compelled without their consent to surrender their securities or coupons for payment or exchange prior to the date on which they may be paid or redeemed by call of the authority under their respective provisions. All provisions of this article pertaining to securities of the authority that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to refunding securities issued by the authority and to securities issued by the authority for both refunding and other purposes.



Section 22-21-322 - Execution of securities.

All securities of an authority shall be signed in the name and behalf of the authority by its chairman or vice-chairman, and the seal of the authority shall be affixed thereto and attested by its secretary or an assistant secretary; provided, that a facsimile of the signature of one, but not both, of the officers whose signature will appear on such securities may be imprinted or otherwise reproduced on any thereof in lieu of his manually signing the same; and provided further, that a facsimile of the seal of the authority may be imprinted, or otherwise reproduced, on any such securities in lieu of being manually affixed thereto. Any coupons applicable to any securities of the authority shall be signed either manually by, or with a facsimile of the signature of, the chairman or the vice-chairman of the authority. If after any such securities or coupons shall be so signed, whether manually or by facsimile, any such officer shall, for any reason, vacate his office, the securities and coupons so signed may nevertheless be delivered at any time thereafter as the act and deed of the authority.



Section 22-21-323 - Source of payment; security.

(a) Securities issued by an authority shall not be general obligations of the authority but shall be payable solely out of the revenues from any health care facilities or other properties or assets (including, without limitation, proceeds from such securities, investment income and insurance and condemnation proceeds) owned or operated by it and the proceeds of any hospital tax appropriated, apportioned or allocated to it or for its benefit, or any portion of either thereof, all as may be provided or specified in the resolution of the board authorizing such securities or the indenture under which issued. The principal of and interest (and premium, if any) on any securities issued by the authority shall be secured by a pledge of the revenues or taxes (or both) out of which the same are payable and may be secured by a trust indenture evidencing such pledge or by a foreclosable mortgage, mortgage indenture or mortgage and trust indenture conveying as security for such securities all or any part of its property.

(b) Any indenture executed on behalf of the authority and any resolution of the board authorizing the issuance of securities may contain such agreements as the board may deem advisable respecting the operation and maintenance of the properties of the authority, the application and use of any revenues (including hospital tax proceeds) out of which any such securities are payable, the rights or duties of the parties to such instrument or the parties for the benefit of whom such instrument is made and the rights and remedies of such parties in the event of default, and may also contain provisions restricting the individual rights of action of the holders of any such securities. Any such indenture may be filed in the office of the judge of probate of any county in which any of the property, real, personal or mixed, subject to the lien thereof is, or is anticipated to be, located, and the lien of such indenture shall, with respect to all personal property and fixtures subject thereto (including after-acquired property) and notwithstanding any contrary provisions of, and without compliance with, the Alabama Uniform Commercial Code (Title 7), be valid and binding against all parties having claims of any kind against the authority, irrespective of whether the parties have actual notice thereof, from the time such indenture is so filed. Any such pledge of any such revenues (including hospital tax proceeds) shall be valid and binding from the time it is made, and the revenues (including hospital tax proceeds) so pledged and thereafter received by the authority shall immediately become subject to the lien of such pledge without any physical delivery thereof or further act. The lien of such pledge shall, notwithstanding any contrary provisions of the Alabama Uniform Commercial Code (Title 7), and without compliance with the provisions thereof, be valid and binding against all parties having claims of any kind against the authority, irrespective of whether the parties have actual notice thereof, from the time there is filed in the office of the judge of probate of the county in which the principal office of the authority is located a notice stating the date on which the resolution authorizing the issuance of the securities was adopted by the board, the principal amount of the securities issued, a brief description of the revenues (including any hospital tax proceeds) so pledged and a brief description of any property the revenues from which are so pledged. Issuance by any authority of one or more series of securities for one or more purposes shall not preclude it from issuing other securities, but the resolution or indenture whereunder any subsequent securities may be issued shall recognize and protect any prior pledge or mortgage made for the benefit of any prior issue of securities unless in the proceedings authorizing such prior issue the right was reserved to issue subsequent securities on a parity with such prior issue. The trustee under any indenture may be a trust company or bank having trust powers, whether located within or without the state, and may be selected by the board without regard to the provisions of Chapter 25 of Title 36.



Section 22-21-324 - Use of proceeds.

(a) The principal proceeds derived from any borrowing made by an authority shall be used solely for the purpose or purposes for which such borrowing was authorized to be made. If any securities are issued for the purpose of financing costs of acquiring, constructing, improving, enlarging and equipping health care facilities, such costs shall be deemed to include the following:

(1) The cost of any land forming a part of such health care facilities;

(2) The cost of the labor, materials and supplies used in any such construction, improvement or enlargement, including architectural and engineering fees and the cost of preparing contract documents advertising for bids;

(3) The purchase price of, and the cost of installing, equipment for such health care facilities;

(4) The cost of landscaping the lands forming a part of such health care facilities and of constructing and installing roads, sidewalks, curbs, gutters, utilities and parking places in connection therewith;

(5) Legal, accounting, publishing, printing, fiscal and recording fees and expenses incurred in connection with the authorization, sale and issuance of the securities issued in connection with such health care facilities; bond discount, commission or other financing charges; fees and expenses of financial advisers and planning and management consultants; the cost of any feasibility studies deemed necessary or advisable in connection with the issuance and sale of such securities; the amount of any debt service reserve that the board deems necessary or advisable to be funded out of the proceeds from the sale of such securities; and such other expenses as shall be necessary or incident to such borrowing;

(6) Interest on such securities for a reasonable period prior to the commencement of the construction and equipment of such health care facilities, or of any improvements or additions being financed (in whole or in part) out of the proceeds from the sale of such securities, and during the period estimated to be required for such construction and equipment and for a period of not more than two years after the completion of such construction and equipment;

(7) The reimbursement to itself, or to its general fund or any one or more of its other funds, to any authorizing subdivision or other county or municipality, and to any public hospital corporation or other public agency, authority or body, of any funds advanced, to or for the benefit of the authority or any health care facilities owned by it, in anticipation of the issuance of securities by the authority, including the amount of any interest paid or incurred on any borrowings made for the purpose of obtaining funds to advance to or for the benefit of the authority or such health care facilities; and

(8) The amount of such reserves for the payment of debt service on any such securities and for the maintenance, repair, replacement, improvement and enlargement of any of its health care facilities and other properties as the board shall deem advisable.

(b) Any portion of the principal proceeds derived from any such borrowing not needed for any of the purposes for which such borrowing was authorized to be made shall be applied and used:

(1) For retirement of the securities issued in evidence of such borrowing;

(2) For payment of the interest thereon;

(3) For payment into one or more special funds created for payment of principal or interest, or both, or for the creation of reserves for the payment of debt service or for maintenance, repair, replacement, improvement or enlargement; or

(4) For any combination thereof, all as shall be specified in the indenture under which such securities are issued or in the resolution of the board authorizing any such borrowing.



Section 22-21-325 - Obligations not debt of state, county or municipality.

All agreements and obligations undertaken, and all securities issued, by an authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state, any authorizing subdivision or any other county or municipality within the meaning of any constitutional or statutory provision. The faith and credit of the state, any authorizing subdivision or any other county or municipality shall never be pledged for the payment of any securities issued by an authority; nor shall the state, any authorizing subdivision or any other county or municipality be liable in any manner for the payment of the principal of or interest on any securities of an authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by an authority.



Section 22-21-326 - Securities issued under article as legal investments.

Securities issued under the provisions of this article are hereby made legal investments for savings banks and insurance companies organized under the laws of the state. Unless otherwise directed by the court having jurisdiction thereof or the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in securities of an authority. The governing body of any authorizing subdivision (or any county or municipality in which any health care facilities of an authority may be situated) is authorized, in its discretion, to invest in securities of such authority any idle or surplus money held in its treasury which is not otherwise earmarked or pledged.



Section 22-21-327 - Securities and coupons as negotiable instruments.

Securities issued by an authority, while not registered, shall be construed to be negotiable instruments although payable solely from a specified or limited source. All coupons applicable to any securities issued by an authority, while the applicable securities are not registered as to both principal and interest, shall likewise be construed to be negotiable instruments although payable solely from a specified or limited source.



Section 22-21-328 - Exemption from usury and interest laws.

An authority shall be exempt from all laws of the state governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8.



Section 22-21-329 - Notice of issuance of securities; limitation on actions to contest.

Any resolution authorizing any securities under this article may contain a recital that they are issued pursuant to the provisions of this article, which recital shall be conclusive evidence that such securities have been duly authorized pursuant to the provisions of this article, notwithstanding the provisions of any other law now in force or hereafter enacted or amended. Upon the adoption by the board of any resolution providing for the issuance of securities, the authority may, in its discretion, cause to be published, once a week for two consecutive weeks, in a newspaper then published in the county in which the principal office of the authority is located, or, if there is no such newspaper, then in a daily newspaper published in the state, a notice in substantially the following form, with any appropriate changes, to the extent applicable and with the blanks being properly filled in:

"_____, a public corporation and instrumentality under the laws of the state of Alabama, has authorized the issuance of $_____ principal amount of securities of the said authority to be dated _____, for purposes authorized in Act No. 82-418 enacted at the 1982 Regular Session of the legislature of Alabama. Any action or proceeding questioning the validity of the said securities, or the pledge [and any indenture] to secure the same, must be commenced within 20 days after the first publication of this notice.

Any action or proceeding in any court to set aside or question the validity of the proceedings for the issuance of the securities referred to in said notice or to contest the validity of any such securities, the validity of any pledge made therefor or the validity of any indenture with respect thereto must be commenced within 20 days after the first publication of such notice. After the expiration of the said period, no right of action or defense questioning or attacking the validity of the said proceedings, the said securities, any pledge herein authorized, or such indenture shall be asserted, nor shall the validity of the said proceedings, securities, pledge or indenture be open to question in any court on any ground whatsoever except in an action commenced within said period.



Section 22-21-330 - Lease agreements with authorizing subdivision; terms; renewal options; special pledge as security for payment of rental, etc.; use of vacant space.

(a) Each authority and any authorizing subdivision are hereby respectively authorized to enter into one or more lease agreements with each other whereunder any health care facilities situated within (or within 10 miles of) such authorizing subdivision or any part thereof shall be leased by the authority to such authorizing subdivision, but if and only if such authorizing subdivision is then permitted by law to operate such health care facilities, to issue its bonds, warrants, notes or other securities therefor and to pledge for the benefit of any such securities its full faith and credit. No such lease agreement shall be for a term longer than the then current fiscal year in which it is made. Any such lease agreement may, however, contain a grant to such authorizing subdivision of successive options to renew such lease agreement, on the conditions specified therein, for additional terms, but no such additional term shall be for a period longer than the fiscal year in which such renewal shall be made. Such lease agreement may contain provisions as to the method by which such renewal may be effected.

(b) The obligation on the part of such authorizing subdivision to pay the rental required to be paid and to perform the agreements on its part required to be performed during any fiscal year during which such lease agreement is in effect shall constitute a general obligation of such authorizing subdivision, which is authorized to pledge its full faith and credit for the payment of such rental and the performance of such agreements; provided, that the rental required to be paid and the agreements required to be performed by such authorizing subdivision under such lease agreement during any fiscal year during which such lease agreement is in effect shall be payable solely out of the current revenues of such authorizing subdivision for such fiscal year.

(c) As additional security for the payment of the rental required to be paid and for performance of the agreements on the part of such authorizing subdivision required to be performed during the first or initial term of any lease agreement made by the authority with such authorizing subdivision, such authorizing subdivision is authorized to pledge specially so much of the following revenues and tax proceeds as may be necessary to pay the rental and to perform the agreements which are required in said lease agreement to be paid and performed during the said initial term:

(1) The revenues that may be received by such authorizing subdivision during the said initial term from the operation of the health care facilities covered by the said lease agreement remaining after the payment of all reasonable expenses during the said initial term for the operation and maintenance of the said health care facilities; and

(2) The proceeds that may be received by such authorizing subdivision during the said initial term from any tax or taxes, the proceeds of which the authorizing subdivision is authorized, in Section 11-81-16, to pledge for the benefit of bonds of such authorizing subdivision.

Whenever a lease agreement containing such a special pledge is renewed under its terms for an additional term, such special pledge shall be deemed effective for such additional term without the necessity of a new pledge being made or a new lease agreement being entered into for that purpose, and the exercise of the option to renew shall be construed as a renewal also of the said special pledge; provided, that said special pledge shall be applicable only to the aforesaid pledged revenues that are received by such authorizing subdivision during the fiscal year for which the lease agreement is renewed. Each such special pledge that shall be so effected by renewal of said lease agreement for an additional term shall be deemed to relate to, and to have been made as of, the date on which such lease agreement was made and shall take precedence over any pledge of said pledged revenues which might be made by such authorizing subdivision and over any claim which might arise against the said pledged revenues between the date on which such lease agreement was made and the first day of the additional term for which such lease agreement shall be so renewed. Any pledge of revenues made by such authorizing subdivision as aforesaid under the provisions of any contract made by it subsequent to the date of the lease agreement containing such special pledge shall be subordinate to the special pledge contained in such lease agreement.

(d) In any instance where a lease agreement contains a pledge of any tax proceeds, such authorizing subdivision shall during each fiscal year that such lease agreement shall be in effect:

(1) Levy the tax or taxes so pledged; and

(2) Use so much of the proceeds therefrom as may be necessary to pay the rentals and perform the agreements on the part of such authorizing subdivision which are required in such lease agreement to be paid and performed during such fiscal year.

(e) Any lease agreement may contain such covenants as shall not be inconsistent with this article. The rental required to be paid and the agreements required to be performed by such authorizing subdivision under the provisions of such lease agreement shall never create an indebtedness of such authorizing subdivision within the meaning of any constitutional or statutory limitation or provision. If any space available for rent in any health care facilities which shall have been leased, in whole or in part, to such authorizing subdivision should become vacant after acquisition or construction of such health care facilities by the authority, then until such time as all such vacant space therein shall have been filled or rented, neither such authorizing subdivision nor any officer, department or agency thereof, shall thereafter enter into any rental agreement, or renew any then existing rental agreement, for other space in or about such authorizing subdivision to be used for the same purposes for which such vacant space in such health care facilities is capable of being used.



Section 22-21-331 - Remedies for default in payment of securities or performance of lease agreement.

(a) If there should be any default in the payment of the principal of or interest on any securities issued under this article, then the holder of any such securities and any coupons applicable thereto (subject to any provision of the resolution or indenture under which such securities were issued restricting the individual rights of action of any such holders or vesting such rights exclusively in a trustee), and the trustee under any indenture, or any one or more of them:

(1) May, by mandamus, injunction or other proceedings, compel performance of all duties of the directors and officers of the authority with respect to the use of funds for the payment of such securities and for the performance of the agreements of the authority contained in the proceedings under which they were issued;

(2) Shall be entitled to a judgment against the authority for the principal of and interest on the securities so in default;

(3) May, in the event such securities are secured by a mortgage on or security interest in any physical properties of the authority, foreclose such mortgage or pledge, exercise any powers of sale contained therein or exercise any possessory or other similar rights as are provided for in the resolution or indenture under which such securities were issued;

(4) Regardless of the sufficiency of the security for the securities in default and as a matter of right, shall be entitled to the appointment of a receiver:

(b) If there should be any default by the authorizing subdivision in the payment of any installment of rent or in the performance of any agreement required to be made or performed by it under the provisions of any lease agreement described in Section 22-21-330, the authority and the trustee under any indenture, or either of them:

(1) May, by mandamus, injunction or other proceedings, compel performance by the officials of the authorizing subdivision of their duties respecting the payment of the rentals required to be paid and performance of the agreements on the part of the authorizing subdivision required to be performed under any such lease agreement; and

(2) Shall be entitled to a judgment against the authorizing subdivision for all monetary payments required to be made by the authorizing subdivision under the provisions of such lease agreement with respect to which the authorizing subdivision is then in default.

(c) The remedies specified in this section shall be cumulative to all other remedies which may otherwise be available, by law or contract, for the benefit of the holders of the securities and the coupons applicable thereto.



Section 22-21-332 - Investment of funds.

(a) To the extent permitted by the contracts of the authority with the holders of its securities and if not otherwise specifically prohibited by any other provision of this article, the authority may invest any portion of the principal proceeds derived from the sale of any of its securities which is not then needed for any of the purposes for which such securities were authorized to be issued, the moneys held in any special fund created pursuant to any resolution or indenture authorizing or securing any of its securities, and any other moneys of the authority not then needed by it, in any of the following:

(1) Federal securities;

(2) Any debt securities that are direct obligations of any agency of the United States of America;

(3) Interest-bearing bank time deposits and interest-bearing bank certificates of deposit; and

(4) Interest-bearing time deposits and interest-bearing certificates of deposit of any federally-chartered savings and loan association.

(b) Any securities, time deposits or certificates of deposit in which any such investment is made may, at any time and from time to time, be sold or otherwise converted into cash. The income derived from any such investments shall be disbursed on order of the board for any purpose for which the authority may lawfully expend funds.



Section 22-21-333 - Exemptions from taxation.

All properties of an authority, whether real, personal or mixed, and the income therefrom, all securities issued by an authority and the coupons applicable thereto and the income therefrom, and all indentures and other instruments executed as security therefor, all leases made pursuant to the provisions of this article and all revenues derived from any such leases, and all deeds and other documents executed by or delivered to an authority shall be exempt from any and all taxation by the state, or by any county, municipality or other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which an authority may engage. An authority shall not be obligated to pay or allow any fees, taxes or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation or the recording of any document. Further, the gross proceeds of the sale of any property used in the construction and equipment of any health care facilities for an authority, regardless of whether such sale is to such authority or any contractor or agent thereof, shall be exempt from the sales tax imposed by Article 1 of Chapter 23 of Title 40 and from all other sales and similar excise taxes now or hereafter levied on or with respect to the gross proceeds of any such sale by the state or any county, municipality or other political subdivision or instrumentality of any thereof; and any property used in the construction and equipment of any health care facilities for an authority, regardless of whether such property has been purchased by the authority or any contractor or agent thereof, shall be exempt from the use tax imposed by Article 2 of Chapter 23 of Title 40 and all other use and similar excise taxes now or hereafter levied on or with respect to any such property by the state or any county, municipality or other political subdivision or instrumentality of any thereof.



Section 22-21-334 - Nonapplicability of Ethics Act.

The provisions of Chapter 25 of Title 36 shall, any provision thereof to the contrary notwithstanding, not apply to any authority, the members of its board or any of its officers or employees.



Section 22-21-335 - Nonapplicability of competitive bid laws.

The provisions of Articles 2 and 3 of Chapter 16 of Title 41 shall not apply to any authority, the members of its board or any of its officers or employees.



Section 22-21-336 - Transfer of funds and assets to authority.

Any municipality, county, or educational institution, any public hospital corporation and any other public agency, authority or body is hereby authorized to transfer and convey to any authority, with or without consideration:

Such transfer or conveyance shall be authorized by an ordinance or resolution duly adopted by the governing body of such municipality, county, or educational institution or by the board of directors or other governing body of such public hospital corporation or other public agency, authority or body, as the case may be, and it shall not be necessary, any provision of law to the contrary notwithstanding, to obtain any certificate of need, assurance of need or other similar permit for any such transfer or conveyance. In the event of the transfer of any health care facilities to the authority, any hospital tax proceeds, other tax proceeds and other revenues apportioned or allocated to or for the benefit of the prior owner or operator of such health care facilities or for patient care at such health care facilities shall thereafter be paid to the authority.



Section 22-21-337 - Disposition of earnings of authority.

An authority shall be a public corporation or authority and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board shall determine that sufficient provision has been made for the full payment of the expenses, securities and other obligations of the authority, then any portion, as determined by the board, of the net earnings of the authority thereafter accruing may, in the discretion of the board, be paid to one or more of its authorizing subdivisions.



Section 22-21-338 - Authority as designated agency for purposes of Division 2 of Article 4 of this chapter.

An authority shall constitute a "hospital corporation" as that term is used in Division 2 of Article 4 of this chapter; and any county otherwise authorized to do so may designate any authority having the power to own and operate health care facilities situated in such county as the agency of such county to acquire, construct, equip, operate and maintain public hospital facilities in such county, in the manner and with the consequences specified in said Division 2. Such authority shall, if so designated, receive the proceeds from any special public hospital tax referred to in said Division 2. Further, the reincorporation hereunder of any public hospital corporation that has theretofore been designated as the agency of a county to acquire, construct, equip, operate and maintain public hospital facilities in such county shall in no way impair or invalidate such designation, and such reincorporated public hospital corporation shall continue as such (with the consequences specified in said Division 2) just as if it had not been reincorporated hereunder. Nothing in this section shall, however, be construed in any manner to limit any rights or powers otherwise conferred upon an authority pursuant to any other provision of this article.



Section 22-21-339 - Dissolution of authority.

At any time when the authority does not have any securities outstanding, and when there shall be no other obligations assumed by the authority that are then outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of said resolution in the office of the judge of probate in which the certificate of incorporation of the authority was filed, the authority shall thereupon stand dissolved, and in the event that it owned any assets or property at the time of its dissolution, the title to all its assets and property shall, subject to any constitutional provision or inhibition to the contrary, thereupon vest in one or more counties, municipalities, or educational institutions in such manner and interests as may be provided in the said certificate of incorporation; provided however, that if the said certificate of incorporation contains no provision respecting the vesting of title to the assets and property of the authority, title to all such assets and property shall, subject to any constitutional provision or inhibition to the contrary, thereupon vest in its authorizing subdivisions as tenants in common.



Section 22-21-340 - Multiple corporations permitted.

Neither the formation or dissolution of one authority hereunder nor the reincorporation hereunder of a public hospital corporation shall prevent the subsequent incorporation hereunder of another authority or the subsequent reincorporation hereunder of another public hospital corporation pursuant to authority granted by one or more of the same authorizing subdivisions. Further, any county may authorize the incorporation of an authority hereunder notwithstanding the existence in such county of a public hospital corporation designated as the agency of such county with respect to public hospital facilities therein pursuant to the provisions of Division 2 of Article 4 of this chapter.



Section 22-21-341 - Reincorporation of existing corporations.

Any public hospital corporation may be reincorporated under this article, avail itself of all rights, powers and privileges and become subject to all duties, obligations and responsibilities conferred or imposed by this article, in the following manner:



Section 22-21-342 - Provisions of article exclusive.

Any authority organized under the provisions of this article (as well as any public hospital corporation reincorporated hereunder) shall, insofar as the subject matter of this article is concerned, be governed exclusively by the provisions of this article, which shall not be construed in pari materia with any other statute.



Section 22-21-343 - Cumulative effect of article.

This article shall not be construed as a restriction or limitation upon any power, right or remedy which any county, municipality, educational institution, or public hospital corporation now in existence or hereafter formed may have in the absence of this article. The provisions of this article are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with the provisions of this article.



Section 22-21-344 - Use of proceeds from hospital taxes.

Nothing in this article shall be construed to permit the use, by or for the benefit of any authority, of the proceeds of any hospital tax for any purpose, at any place, or in connection with any health care facilities, not permitted or described in the constitutional, statutory or other provision of law authorizing the imposition, levy and collection of such hospital tax or the use of the proceeds therefrom. In order to assure the lawful disposition of such hospital tax proceeds, the board may require the deposit thereof into special funds or accounts established for that purpose and the accounting therefor in such manner as the board may deem necessary.






Article 11A - Additional Power of Health Care Authorities.

Division 1 - Certain Additional Powers.

Section 22-21-350 - Definitions.

The following words and phrases used in this division shall, unless the context clearly indicates otherwise, have the following respective meanings:

(1) AUTHORITY. A public corporation organized, and any public hospital corporation reincorporated, pursuant to the provisions of the enabling statute.

(2) AUTHORIZING RESOLUTION. A resolution adopted by the board authorizing an arrangement by which an authority is to furnish office space to a nonhospital-based physician, dentist or other health care professional for use in his private practice.

(3) AUTHORIZING SUBDIVISION. A county, municipality, or educational institution with the governing body of which an application for the incorporation of an authority under the enabling statute, or for the reincorporation of a public hospital corporation thereunder, is filed (and any other county, municipality, or educational institution that may at the time constitute an "authorizing subdivision" within the meaning of the enabling statute).

(4) BOARD. The board of directors of an authority.

(5) DIRECTOR. A member of a board.

(6) ENABLING STATUTE. Act No. 82-418 enacted at the 1982 Regular Session of the Legislature (codified as Article 11 of Chapter 21 of Title 22, as amended).

(7) NATIONALLY RECOGNIZED CREDIT RATING AGENCY. Any credit rating agency that is nationally recognized for skill and expertise in rating the credit of obligations similar to securities issued by an authority (including, without limiting the generality of the foregoing, Moody's Investors Service, Inc., and Standard & Poor's Corporation).

(8) SECURITIES. Bonds, notes, warrants, certificates of indebtedness or other evidences of indebtedness, including (without limiting the generality of the foregoing) notes issued in anticipation of the sale of any of the foregoing.

The term "federal securities," as used in this division, shall have the same meaning given it in the enabling statute.



Section 22-21-351 - Legislative findings.

The Legislature hereby finds and declares as follows:

(1) That in order to promote the public health of the people of the State of Alabama, the Legislature enacted the enabling statute, whereunder, among other things:

a. The several counties, municipalities, and educational institutions of the state are effectively authorized to form public corporations known as health care authorities, and

b. Existing public hospital corporations are authorized to reincorporate as health care authorities;

(2) That all such health care authorities are empowered under and pursuant to the enabling statute, among other things:

a. To own and operate public hospitals and other health care facilities;

b. To furnish office space to (among others) any nonhospital-based physician, dentist or other health care professional for use in his private practice, subject to the conditions specified in the enabling statute; and

c. To appoint, employ, contract with, and provide for the compensation of accountants; and

(3) That as a result of significant changes and developments in the economic and commercial structure and practices of health care providers since the enactment of the enabling statute, it is now necessary, in order to enable health care authorities organized or reincorporated pursuant to the provisions of the enabling statute to continue to operate adequately and efficiently, that the Legislature:

a. Confer on such health care authorities certain powers in addition to, and in furtherance of, those conferred by the enabling statute; and

b. Provide further for the corporate structure of such health care authorities.



Section 22-21-352 - Further provision for amendment of certificates of incorporation or reincorporation.

(a) Except as otherwise provided in the last sentence of this subsection, any authority that now exists, or that is hereafter organized or reincorporated (as the case may be) pursuant to the provisions of the enabling statute, shall have the power to amend its certificate of incorporation or certificate of reincorporation, in the manner hereinafter provided, so as to provide:

(1) That the governing body of an authorizing subdivision empowered (either alone or jointly with the governing body or bodies of one or more other authorizing subdivisions) to elect or appoint one or more directors shall so elect or appoint all or any of such directors only from a list of nominees, as provided in subdivision (2) below, proposed by the board and otherwise qualified, in accordance with law and with the terms of such certificate of incorporation or certificate of reincorporation (as the case may be), or any amendment thereto made pursuant to the provisions of the enabling statute, to serve as a director; and

(2) That in the case of a vacancy resulting from the expiration of the stated term of office of any such director, the board shall, not more than 90 nor less than 10 days prior to the expiration of such term of office (or in case of a vacancy resulting from the death or resignation of any such director or from a cause other than the expiration of the stated term of office of any such director, within 30 days following the occurrence of such vacancy):

a. By resolution duly adopted, propose a list of nominees (not less than three in number) for each place or seat on the board that is or is to become vacant as aforesaid; and

b. Cause a certified copy of such resolution to be filed with the governing body of the authorizing subdivision or subdivisions empowered to elect or appoint such director.

To amend its certificate of incorporation or certificate of reincorporation so to provide, the board shall first adopt a resolution approving and authorizing such an amendment to the certificate of incorporation or certificate of reincorporation (as the case may be) of the authority, which amendment shall be set forth in full in the said resolution. Within 40 days following the adoption of such resolution, the chairman and the secretary of the authority shall sign and file for record, in the office of the judge of probate of the county in which the original certificate of incorporation or certificate of reincorporation (as the case may be) of the authority was filed, a certificate in the name and on behalf of the authority, under its seal, reciting the adoption of such resolution by the board and setting forth the proposed amendment. The said judge of probate shall thereupon record such certificate in an appropriate book in his office. When such certificate has been so filed and recorded, such amendment shall become effective without any further consents or approvals (including, without limitation, any consents or approvals that would otherwise be required by law for amendments to such certificate of incorporation or certificate of reincorporation, as the case may be), and the certificate of incorporation or certificate of reincorporation (as the case may be) of such authority shall thereupon be amended to the extent provided in such amendment. The preceding provisions of this subsection shall not, however, apply to any authority if its certificate of incorporation or certificate of reincorporation (as the case may be), or any amendment thereto made pursuant to the provisions of the enabling statute, expressly denies to such authority the power to amend its certificate of incorporation or certificate of reincorporation as provided in this subsection.

(b) Nothing in this section shall be construed to prohibit the inclusion in the original certificate of incorporation or certificate of reincorporation of any authority (or in any amendment thereto made pursuant to the provisions of the enabling statute) of provisions requiring the election or appointment of any director of such authority by the governing body of an authorizing subdivision (either alone or jointly with the governing body or bodies of one or more other authorizing subdivisions) from a list of nominees proposed by the board, provided that the number of directors elected or appointed by the governing body or bodies of one or more authorizing subdivisions without reference to any list of nominees (whether proposed by the board or otherwise) or other condition, is at least a majority of the total number of directors, it being understood and intended by the Legislature, however, that in the case of an amendment to the certificate of incorporation or certificate of reincorporation made pursuant to the provisions of the preceding subsection (a), there shall be no limit on the number of directors that may be elected or appointed by the governing body or bodies of the authorizing subdivisions only from a list of nominees proposed by the board.



Section 22-21-353 - Further provisions respecting issuance of securities.

Any authority shall have, in addition to the power to sell and issue interest-bearing securities that are limited as to source of payment, the power to sell and issue interest-bearing securities that are not limited as to source of payment and that are general obligations of the authority. The principal of and interest on (and premium, if any) any securities issued by the authority pursuant to the provisions of this section may be secured by:



Section 22-21-354 - Further provisions respecting use and disposition of certain property.

In determining the financial effect of an arrangement between an authority and any nonhospital-based physician, dentist or other health care professional for the furnishing of office space to any such person for use in his private practice (for purposes of those provisions of the enabling statute relating thereto), the board:



Section 22-21-355 - Further provisions respecting investment of funds.

In addition to the investment powers granted by the enabling statute, any authority shall, to the extent permitted by the contracts of such authority with the holders of its securities, have the further power to invest any portion of the principal proceeds derived from the sale of any of its securities not then needed for any of the purposes for which such securities were authorized to be issued, any moneys held in any special fund created pursuant to any resolution or mortgage, mortgage indenture, mortgage and trust indenture or trust indenture authorizing or securing any of its securities, and any other moneys of such authority not then needed by it, in any of the following:

(1) Debt securities (whether general obligations or limited or special obligations) of any state, territory or possession of the United States of America and of any political subdivision of any such state, territory or possession, but if and only if at the time of their acquisition for the account of the authority, such securities are rated by a nationally recognized credit rating agency in one of its four highest rating categories;

(2) Commercial paper of a corporation incorporated under the laws of any state of the United States of America, but if and only if at the time of the acquisition thereof for the account of the authority, such commercial paper is rated "prime one" (or the equivalent thereof) by a nationally recognized credit rating agency;

(3) Banker's acceptances endorsed or guaranteed by a bank whose senior long-term debt obligations are, at the time of the acquisition of such acceptances for the account of the authority, rated by a nationally recognized credit rating agency in one of its three highest rating categories (or by a bank that is owned or controlled by a bank holding company whose senior long-term debt obligations are, at the time of the acquisition of such acceptances for the account of the authority, rated by a nationally recognized credit rating agency in one of its three highest rating categories);

(4) Bonds and debentures of a corporation incorporated under the laws of any state of the United States of America, but if and only if at the time of the acquisition thereof for the account of the authority, such bonds or debentures have an investment grade rating (or its equivalent) from a nationally recognized credit rating agency; and

(5) To the extent not prohibited by the Constitution of Alabama:

a. Investments in a money market fund or other similar fund, all or substantially all the assets of which consist of federal securities or other assets in which an authority is permitted, by the enabing statute or by the preceding provisions of this section, to invest moneys directly,

b. Participation certificates in federal securities, and

c. Investment or cash management agreements with a bank whose senior long-term debt obligations are, at the time of the acquisition of any such investment or cash management agreement for the account of the authority, rated by nationally recognized credit rating agency in one of its three highest rating categories (or with a bank that is owned or controlled by a bank holding company whose senior long-term debt obligations are, at the time of the acquisition of any such investment or cash management agreement for the account of the authority, rated by a nationally recognized credit rating agency in one of its three highest rating categories).



Section 22-21-356 - Cumulative effect.

The provisions of this division shall be construed as cumulative of the provisions of the enabling statute, shall be construed in pari materia therewith and shall not be deemed to repeal any provisions of the enabling statute or other existing law except to the extent (but only to the extent) that any such provisions of the enabling statute or other existing law clearly conflict, or are clearly inconsistent, with the provisions of this division.






Division 2 - Further Additional Powers.

Section 22-21-357 - Definitions.

As used in this division, the following terms shall have the following respective meanings unless the context clearly indicates otherwise:

(1) AUTHORITY. Any public corporation now or hereafter organized or reincorporated, as the case may be, pursuant to the provisions of the Health Care Authorities Act.

(2) AUTHORIZING SUBDIVISION. Each county, municipality, and educational institution with the governing body of which the application for the incorporation of any authority under the Health Care Authorities Act or the reincorporation of a public corporation under the Health Care Authorities Act was filed.

(3) COUNTY. Any county in the State of Alabama.

(4) GOVERNING BODY. With respect to a county, its county commission or other like governing body, and, with respect to a municipality, its city or town council, board of commissioners or other like governing body, and, with respect to an educational institution, its board of trustees, or other like governing body.

(5) EDUCATIONAL INSTITUTION. A public college or university established under the Constitution of Alabama or act of the Alabama Legislature that operates a school of medicine.

(6) HEALTH CARE AUTHORITIES ACT. Act No. 82-418 enacted at the 1982 Regular Session of the Legislature of Alabama, as supplemented by Act No. 87-745 enacted at the 1987 Regular Session of the Legislature of Alabama (codified as Articles 11 and 11A of Chapter 21 of Title 22 as amended).

(7) MUNICIPALITY. An incorporated city or town of the State of Alabama.



Section 22-21-358 - Powers of authorities.

In addition to all other powers at any time conferred on it by law, and subject to any express provisions of its certificate of incorporation or certificate of reincorporation to the contrary, an authority shall (to the extent at the time not prohibited by the Constitution of Alabama) have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To participate as a shareholder in a corporation, as a joint venturer in a joint venture, as a general or limited partner in a limited partnership or a general partnership, as a member in a nonprofit corporation or as a member of any other lawful form of business organization, which provides health care or engages in activities related thereto;

(2) To make or arrange for loans, contributions to capital and other debt and equity financing for the activities of any corporation of which such authority is a shareholder, any joint venture in which such authority is a joint venturer, any limited partnership or general partnership of which such authority is a general or limited partnership, any nonprofit corporation in which such authority is a member or any other lawful form of business organization of which such authority is a member, and to guarantee loans and any other obligations for such purposes;

(3) To elect (i) all or any of the members of the board of directors of any nonprofit corporation of which such authority is a member or of which any one or more of the members of the board of directors of such authority is an ex officio member (subject, however, to any contrary or inconsistent provision of the articles of incorporation or bylaws of such nonprofit corporation), and (ii) all or any of the members of the board of directors of any nonprofit corporation that has no members and whose articles of incorporation or bylaws provide for the election of one or more of the members of its board of directors from among members of the board of directors of such authority (subject, however, to any contrary or inconsistent provision of the articles of incorporation or bylaws of such nonprofit corporation); provided, however, that if the board of directors of an authority adopts, and files for record in the office of the judge of probate of that county in which its certificate of incorporation or certificate of reincorporation is filed, a certified copy of a resolution to such effect, the election by such authority of any member of the board of directors of any nonprofit corporation who it would otherwise have the right to elect shall be effective only upon the consent of the governing body of each authorizing subdivision with respect to such authority;

(4) To create, establish, acquire, operate or support subsidiaries and affiliates, either for profit or nonprofit, to assist such authority in fulfilling its purposes;

(5) To create, establish or support nonaffiliated for profit or nonprofit corporations or other lawful business organizations which operate and have as their purposes the furtherance of such authority's purposes;

(6) Without limiting the generality of the preceding subdivisions (4) and (5), to accomplish and facilitate the creation, establishment, acquisition, operation or support of any such subsidiary, affiliate, nonaffiliated corporation or other lawful business organization, by means of loans of funds, leases of real or personal property, gifts and grants of funds or guarantees of indebtedness of such subsidiaries, affiliates and non-affiliated corporations;

(7) To indemnify any person (including for purposes of this subdivision such person's estate and personal representatives) made or threatened to be made a party to any action or proceeding, whether civil or criminal, by reason of the fact that he or she is or was a board member, officer, or a physician acting as an agent of such authority in the performance of duties delegated by the board of directors as contained in the medical staff bylaws, medical staff rules and regulations, or policies adopted by the board of directors of such authority, or serves or served any other corporation or other entity or organization (whether for profit or not for profit) in any capacity at the request of the authority while he or she was a board member, officer of the authority, or a physician acting as an agent of such authority as stated above, against all judgments, fines, amounts paid in settlement and reasonable expenses (including, without limitation, attorneys' fees actually and necessarily incurred) as a result of any such action or proceeding, or any appeal therein; provided, however, that nothing herein shall be construed as permitting indemnification of any person:

a. In connection with any malpractice action or proceeding arising out of or in any way connected with such person's practice of his profession;

b. In connection with an action or proceeding by such authority in which a person is adjudged liable to such authority; or

c. In connection with any other action or proceeding in which such person is adjudged liable on the basis that personal benefit was improperly received by such person.

(8) To make any other indemnification now or hereafter authorized by law; and

(9) To have and exercise all powers necessary or convenient to effect any or all the purposes for which authorities are organized.



Section 22-21-359 - Legislative intention.

It is the intent of the Legislature by the passage of this division to clarify existing provisions of statutory law respecting the powers of authorities. To that end, the grant to such authorities of the powers specified in Section 22-21-358 shall be deemed declarative of existing statutory law and shall therefore have both a prospective and a retroactive or retrospective operation.









Article 12 - Dental Services Corporations.

Section 22-21-360 - Short title.

This article shall be known and cited as the "Alabama Dental Services Corporation Act."



Section 22-21-361 - Definitions.

The following terms shall have the meanings respectively ascribed by this section unless the context clearly indicates otherwise:

(1) COMMISSIONER. The commissioner of insurance of this state.

(2) DENTAL SERVICE PLAN or PLAN. Any plan or other arrangement whereby dental services are provided in whole or in part through a dental service corporation by dentists participating in the plan to provide dental services to those members of the public who become subscribers to the plan under a contract with such corporation. The terms "dental service plan" or "plan" do not include an insurer authorized by the insurance department to transact insurance in this state or to a nonprofit health insurance plan organized pursuant to Section 10-4-100, or to any policy of insurance or contract which includes dental benefits issued by such insurer or nonprofit health insurance plan.

(3) DEPARTMENT. The Department of Insurance.

(4) LICENSE. The certificate of authority issued by the Department of Insurance to dental service plan corporations authorizing such corporations to issue contracts to subscribers or groups for dental services, pursuant to dental service plans as provided in this law, or the license issued to employees or representatives of such corporations authorizing such persons to carry on the business of such corporations as provided in this law, whichever is appropriate.

(5) SUBSCRIBER. A member of the public or group who has contracted with a dental service plan corporation for the provision of dental services.



Section 22-21-362 - Incorporation of dental service plan corporation; management by board of directors.

(a) Any dental service plan corporation shall be incorporated under the provisions of the laws of Alabama, except to the extent that the provisions thereof are in conflict with the provisions of this article. Every charter or certificate of incorporation of such corporation shall have endorsed thereon or affixed thereto the consent of the commissioner of insurance.

(b) The affairs of any dental service plan corporation shall be managed by a board of directors composed of not fewer than five members, all of whom shall be residents of this state.



Section 22-21-363 - Application for certificate of authority; contents.

(a) The incorporators shall file with the commissioner an application for a certificate of authority to do business upon a form to be furnished by the department, which shall include or have attached the following:

(1) The names, and for the preceding 10 years, all addresses and all occupations of all incorporators and proposed directors and officers;

(2) A certified copy of the corporate articles and bylaws and all amendments thereto, a list of the names, addresses, and occupations of all directors and principal officers and, if previously incorporated, for the three most recent years, the corporation annual statements and reports;

(3) All agreements relating to the corporation to which any incorporator or proposed director or officer is a party;

(4) A statement of the amount and sources of the funds available for organization expenses and the proposed arrangements for reimbursement and compensation of incorporators or other persons;

(5) A statement of compensation of the directors and officers;

(6) The forms to be used for any proposed contracts between the corporation and providers of dental services and any corporations which perform administration, marketing or management services, concerning the provision of services to subscribers;

(7) The operating plan for conducting the dental service plan corporation, including all of the following:

a. The geographical area in which business is intended to do business in the first five years;

b. The types of dental service plan coverage intended to be provided in the first five years, including specification whether and to what extent services are to be provided;

c. The proposed marketing methods and management procedures, together with projected subscriber participation;

d. Actuarial data or other similar statistical data, documented and verified in such manner as the department may reasonably require, affirmatively demonstrating the anticipated income and expenses in the first five years, including, without limitation, the projected expenditure for dental services; and projected source of funds to make up any anticipated deficits.

(8) A current statement of the assets and liabilities of the applicant;

(9) Forms of all prepaid dental service contracts the applicant proposes to offer showing the rates to be charged for each form of contract;

(10) Such other documents or information as the department may reasonably require or deem necessary.



Section 22-21-364 - Issuance of certificate; criteria.

The commissioner shall issue a certificate of authority if he is satisfied that:

(1) All requirements of law have been met;

(2) All natural persons who are incorporators, the directors and principal officers of corporate incorporators, and the proposed directors and officers of the corporation being formed are trustworthy and competent and collectively have the competence and experience to engage in the particular dental service business proposed; and

(3) The business plan is consistent with the interests of the corporation's potential subscribers and of the public, and that the working capital meets the minimum requirements of not less than $100,000.00.



Section 22-21-365 - Consent of commissioner to charter or certificate of incorporation.

If the charter or certificate of incorporation of any proposed corporation specifies among its purposes the establishment, maintenance, and operation of a dental service plan, such charter or certificate of incorporation shall be referred by the Secretary of State to the Department of Insurance, and such charter or certificate shall not be filed until the consent of the commissioner shall be endorsed thereon and affixed thereto.



Section 22-21-366 - Subscriber rates subject to approval of department; provisions in contract between corporation and dentist.

(a) The rates charged by a dental service plan corporation to the subscribers for dental services shall at all times be subject to the approval of the department.

(b) Every contract between a dental service plan corporation and a dentist, whereby the plan provides for payment of a fee or fees to the dentist for dental services rendered by the dentist to subscribers, shall contain a clause stating that the dental service plan corporation shall be liable for such fee or fees rather than the subscribers receiving said dental services. Such contract shall also contain a clause whereby, upon termination of the contract by either party or upon expiration thereof, a dentist is obligated to complete any procedure which he has undertaken upon any subscriber.



Section 22-21-367 - License prerequisite to contracts with subscribers.

No corporation subject to the provisions of this article shall issue contracts to subscribers for dental services pursuant to a dental service plan until the department has, by formal licenses, authorized it to do so.



Section 22-21-368 - Contents of proposed contracts issued to subscribers.

Any proposed contracts issued to subscribers to the plan shall be written in a form that is readable and comprehensible by a layman of reasonable and ordinary intelligence, and shall:

(1) Clearly set forth the services to which the subscriber is entitled under the contract.

(2) Clearly set forth the limitations, if any, on the choice of dentists available to the subscriber.

(3) Clearly reflect the rate to be charged for each form of such contract.



Section 22-21-369 - Contents of proposed contracts between corporation and dentists.

Any proposed contracts between the corporation and dentists participating in the plan shall:

(1) List the responsibilities incurred by each party;

(2) Delineate the procedures for the remuneration of dentists for services provided thereby;

(3) Define and delineate the legal liabilities of the parties to one another, to subscribers, and to other affected persons; and

(4) Set forth the circumstances and procedures for terminating the contract.



Section 22-21-370 - Posting of securities or surety bond; custody of securities; exemption from taxation; release of securities or bond; modification orders; hearing; effect of failure to comply.

(a) To assure the faithful performance of its obligations in the event of insolvency each dental service corporation authorized under Section 22-21-364 shall, through the commissioner, deposit and maintain with the Treasurer of the State Securities of the type eligible for deposit by insurers under Section 27-6-3, which securities shall have at all times a market value as follows:

(1) A corporation which has operated no dental service plan in this state prior to January 1, 1983, shall, prior to the issuance of its certificate of authority and before receiving any subscription payments, place in trust with the Treasurer of the State, through the commissioner an initial amount of $50,000.00;

(2) A corporation operating a dental service plan business in this state prior to January 1, 1983, and having received in this state less than $300,000.00 of subscriptions, membership fees, or similar charges, shall place in trust with the Treasurer of the State, through the commissioner, a sum equal to 50 percent of the subscriptions received or $50,000.00, whichever is less;

(3) A corporation operating a dental service plan business in this state prior to January 1, 1983, and having received in this state more than $300,000.00 but less than $750,000.00 of subscriptions, membership fees, or similar charges, in this state shall place in trust with the Treasurer of the State, through the commissioner an amount not less than $75,000.00;

(4) A corporation operating a dental service plan business in this state prior to January 1, 1983, and having received in this state $750,000.00 or more of subscriptions, membership fees, or similar charges, in this state shall place in trust with the Treasurer of the State, through the commissioner, an amount equal to $100,000.00.

(b) In lieu of any deposit of securities required under subsection (a) and subject to the commissioner's approval, a dental service plan corporation may file with the Treasurer of the State a surety bond issued by a surety insurer authorized to serve as surety under the provisions of Chapter 24 of Title 27. The bond shall be for the same purpose as the deposit in lieu of which it is filed. The department shall not approve any bond under the terms of which the protection afforded against insolvency is not equivalent to the protection afforded by those securities provided for in subsection (a).

(c) Securities or bonds posted pursuant to this section shall be for the benefit of and subject to action thereon in the event of insolvency or impairment of any dental service plan corporation by any person or persons sustaining an actionable injury due to the failure of the corporation to faithfully perform its obligations to its subscribers.

(d) The commissioner shall be responsible for the safekeeping of all securities. Said securities under this section shall be deposited with the State Treasurer. Such securities shall not, on account of being in this state, be subject to taxation, but shall be held exclusively and solely to guarantee the dental service plan corporation's performance of its obligations to its subscribers.

(e) Such deposit or bond shall be maintained unimpaired as long as the dental service plan corporation continues in business in this state. Whenever the corporation ceases to do business in this state and furnishes the commissioner proof, satisfactory to the commissioner, that it has discharged or otherwise adequately provided for all its obligations to its subscribers in this state, the commissioner shall release the deposited securities to the parties entitled thereto, or shall release any bond filed with the commissioner in lieu of such deposit.

(f) The commissioner may at any time enter an order increasing the amount of the deposit or bond specified under this section if he finds that there has been a substantial change in the facts, including an increase in the amount of subscriptions, membership fees, or similar charges in force in this state on which the original determination was based. The commissioner shall hold a hearing within 30 days after receiving a request from the corporation submitted within 30 days after being notified of the modification order. Failure to meet the new requirements within 30 days after final decision or after the expiration of the 30-day period for submitting the hearing request constitutes a ground for rehabilitation.



Section 22-21-371 - Individual, group, blanket or franchise contracts authorized; certificates of coverage; filing and approval of contracts and certificates; requirements; grounds for disapproval.

(a) Dental service plan contracts may be written on individual, group, blanket or franchise basis. Each contractual obligation for such dental service(s) must be evidenced by a contract. Each person covered under a group contract must be issued a certificate of coverage.

(b) No contract or certificate of dental service benefits may be issued in this state unless a copy of the form has been filed and approved by the commissioner.

(c) The commissioner may not approve any form that does not meet the following requirements:

(1) Contracts must contain a list and description of the dental service payments promised or the dental work for which expenses are to be reimbursed, and any limits on the amounts to be paid or reimbursed;

(2) Contracts and certificates must indicate the name of the dental service plan corporation and the full address of its principal place of business;

(3) Certificates issued under group contracts must contain a full statement of the services to be provided and exceptions thereto but may summarize the other terms of the master contract;

(4) Contracts promising payment for dental services to be provided by a limited number of dentists who have concluded provider contracts with the dental service corporation whether the dentist in an individual case is to be selected by the subscriber or by the corporation, must provide for alternative benefits in the case where the subscriber is unable to find a participating dentist willing to perform the promised services or the dentist selected by the corporation is disqualified or otherwise unable to perform the promised services; the alternative benefit may consist of furnishing the services of a dentist selected and paid by the corporation or paying the fee of a dentist selected by the subscriber; the contract must also provide a procedure that includes impartial review for settling disagreements about the grounds for demanding an alternative benefit;

(5) Contracts must contain a statement that the subscriber has a right to complain to the Alabama Board of Dental Examiners about a dentist's conduct pursuant to either the plan or recognized standards of ethical and professional code of conduct;

(6) Contracts must contain a statement that the individual subscriber has the right to retain, at his own expense, any dentist authorized to practice dentistry in this state.

(d) The department may disapprove a contract or certificate form if it finds that it:

(1) Is unfair, unfairly discriminatory, misleading, ambiguous or encourages misrepresentation or misunderstanding of the contract;

(2) Contains provisions that would endanger the solvency of the corporation;

(3) Is contrary to law.



Section 22-21-372 - Filing and approval of subscription rates; criteria; submission of relevant information.

(a) No contract providing dental service corporation benefits may be executed in this state unless the subscription rates outlined in said contract have been filed with and approved by the commissioner.

(b) Subscription rates must be established and justified in accordance with generally accepted insurance principles, including but not limited to the experience or judgment of the corporation making the rate filing or actuarial computations.

(c) The commissioner may disapprove subscription rates that are excessive, inadequate or unfairly discriminatory. Rates are not unfairly discriminatory because they are averaged broadly among persons covered under group, blanket or franchise contracts.

(d) The commissioner may require the submission of whatever relevant information is deemed necessary in determining whether to approve or disapprove a filing made under this section or Section 22-21-371.



Section 22-21-373 - Filing and approval of contracts with dentists and other providers of services and amendments thereto; reports to commissioner.

(a) All contracts made between the corporation and participating dentists and all contracts with other providers of services by the dental service plan corporation must be filed with and approved by the commissioner, and any amendment or change thereto.

(b) Dental service corporations must annually report to the commissioner in such detail as is reasonably required, the number and geographical distribution of dentists and other providers of services with whom it maintains contractual relations, and the nature of the relations. For an individual corporation or groups of corporations the commissioner may require more frequent reports.



Section 22-21-374 - Fees and taxes; applicable insurance laws.

(a) A dental service corporation will pay the prescribed fees and taxes required of a disability insurer.

(b) The following provisions of the insurance laws of this state apply to dental service corporations authorized by this article, to the extent that they are not inconsistent with the provisions herein:

(1) Title 27, Chapters 1 and 2, Administration and General Provisions.

(2) Title 27, Chapter 2B, Risk-Based Capital for Insurers.

(3) Title 27, Chapter 4, Fees and Taxes.

(4) Title 27, Chapter 6, Administration of Deposits.

(5) Title 27, Chapter 12, Unfair Trade Practices.

(6) Title 27, Chapter 32, Insurer Insolvency; Rehabilitation and Liquidation.

(c) The commissioner may by rule modify or waive any requirements referred to in subsection (b) for dental service corporations if that is necessary to avoid unreasonable hardship, expense, or inconvenience and if the interests of subscribers continue to be adequately protected.



Section 22-21-375 - Issuance of license; revocation; procedures for review and mediation of complaints.

(a) The Department of Insurance shall issue a license to each applicant upon payment of the prescribed fees and upon being satisfied that:

(1) The applicant has been organized in a bona fide manner for the purpose of establishing, maintaining, and operating a dental service plan.

(2) Each contract executed, or proposed to be executed, by the applicant and a dentist obligates, or will when executed obligate, such dentist to render the service or accept payment for the service to which each subscriber may be entitled under the terms of the contract issued to the subscriber.

(3) Each contract issued, or proposed to be issued, to subscribers is in a form approved by the department and that the rates charged, or proposed to be charged, for each form of such contract and benefits to be provided pursuant thereto are fair and reasonable and are actuarially sound.

(4) No contributions to the funds of the dental service plan corporation for working capital are repayable by the corporation except out of earned income over and above operating expenses and dental expenses and such reserves as the department may deem adequate.

(5) The amount of money actually received by the applicant for working capital is sufficient according to the terms specified in subsection (6) to carry all acquisition costs and operating expenses for a period of at least six months from the date of issuance of license or $100,000.00, whichever is greater.

(6) The owners or persons controlling or managing the dental service plan have been found by the department to be competent, trustworthy, and to possess managerial experience that would make the proposed dental service plan corporation beneficial to the persons receiving dental services or benefits therefrom. The department shall not grant or continue authority to transact the business of a dental service plan corporation at any time if the department has good reason to believe that any owner or other person controlling or managing said corporation is a person whose business operations are or have been marked by business practices or conduct that is to the detriment of the public, of creditors, or of persons receiving dental services, either through the improper manipulation of assets or accounts or by bad faith.

(7) The applicant has obtained valid contracts with an adequate number of dentists to provide the services proposed to the projected subscriber population.

(8) The plan has a reasonable possibility of success, based on projections by the applicant and on information otherwise available to the department.

(b) Such license shall remain in effect unless revoked by the department and any dental service plan corporation to which such license has been issued and is in effect shall be authorized to issue contracts, in the form or forms approved by the department, to the persons who may become subscribers. However, the department shall revoke the license of any such corporation which is not in active operation within six months of the issuance of the license unless good cause is shown.

(c) Except as otherwise provided by this article, no person shall operate a dental service plan corporation without a license as herein required.

(d) Each dental service plan corporation shall establish procedures for review and mediation of complaints of subscribers concerning the quality of care rendered by a participating dentist, complaints of subscribers or participating dentists concerning the benefits or the operations of the plan, and complaints of the corporation concerning any element of its relationship with a participating dentist. Such procedures shall be subject to the approval of the department. In addition to establishing such procedures, the corporation may agree in a written document submitted to the department the corporation's desire to utilize the peer review services of the Alabama Dental Association. Subscribers and participating dentists shall be made aware of the review mechanism adopted by the dental service plan corporation and shall be informed as to how to submit a complaint for review.



Section 22-21-376 - Relation to certain insurance provisions.

Persons representing or aiding a dental services corporation in the solicitation of dental service contracts in this state and the dental services corporation with respect thereto shall be subject to Chapters 7 and 8A of Title 27, except that dental services corporation producers shall be exempt from the 40-hour prelicensing course and written examination requirements of Chapter 7 and the continuing education requirements of Chapter 8A of Title 27.



Section 22-21-377 - Contracting sales representatives - Registration with commissioner; notification of termination; filing fee; regulations and controls.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 22-21-378 - Contracting sales representatives - Accounting for funds received; diversion or appropriation of funds; penalty.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 22-21-379 - Contracting sales representatives - Grounds for mandatory denial, suspension, revocation, or refusal to renew registration.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 22-21-380 - Contracting sales representatives - Grounds for discretionary denial, suspension, revocation, or refusal to renew registration.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 22-21-381 - Contracting sales representatives - Immediate revocation of registration upon conviction of violation of article; right to hearing on denial, suspension or revocation by commissioner; evidence and investigation.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 22-21-382 - Contracting sales representatives - Administrative penalty in lieu of discretionary suspension, revocation, etc.

(a) If, pursuant to procedures provided for in this article, it is found that one or more grounds exist for the suspension or revocation of, or refusal to renew or continue, any registration issued under this article, and except when such suspension, revocation, or refusal is mandatory, an order may be entered imposing upon the registrant, in lieu of such suspension, revocation, or refusal, an administrative penalty for each violation in the amount of $100.00 or, in the event of willful misconduct or willful violation on the part of the registrant, an administrative fine of $500.00. The administrative penalty may be augmented in amount by an amount equal to any commissions received by or accruing to the credit of the registrant in connection with any transaction to which the grounds for suspension, revocation, or refusal related.

(b) The order may allow the registrant a reasonable period, not to exceed 30 days, within which to pay to the commissioner the amount of the penalty so imposed. If the registrant fails to pay the penalty in its entirety to the commissioner at his office in Montgomery within the period so allowed, the registration of the registrant shall stand suspended or revoked, or renewal or continuation may be refused, as the case may be, upon expiration of such period and without any further proceedings.



Section 22-21-383 - Deposit of moneys received by department pursuant to article.

All moneys received pursuant to this article shall be deposited to the credit of the Examiners' Revolving Fund of the Department of Insurance.



Section 22-21-384 - Practice of dentistry and Board of Dental Examiners not regulated or limited by article.

Nothing contained herein shall be construed to regulate the practice of dentistry or limit the powers or authority of the Board of Dental Examiners in the regulation of the conduct of dentists.



Section 22-21-385 - Amendments and changes in charter, certificate of incorporation, bylaws, contracts and rates subject to department approval; filing of copy of amendments or changes.

No corporation subject to the provisions of this article shall amend its charter or certificate of incorporation, its bylaws, the terms or provisions of contracts executed or to be executed with dentists, or the terms or provisions of contracts issued or proposed to be issued to subscribers unless such proposed amendments have been submitted to and approved by the Department of Insurance. No change shall be made in the table of rates charged or proposed to be charged to subscribers, or in the table of payments made or proposed to be made to dentists, for any form of contract issued or to be issued until such proposed change has been submitted to and approved by the Department of Insurance. Such approval shall be deemed granted unless the department otherwise acts upon the proposed changes within 90 days of filing. Upon the adoption of any amendment or change following departmental approval, such corporation shall file with the department a copy thereof duly certified by at least two of the executive officers of the corporation.



Section 22-21-386 - Examination and investigation of corporations by department; power to summon and examine witnesses; payment of expenses.

(a) The Department of Insurance, any agent or examiner of the department, or any other person appointed by the department shall have the power of visitation and examination into the affairs, transactions, accounts, business records, and assets of any such dental service plan corporation, shall have free access to all of the books, papers, and documents that relate to the business of the corporation, may summon and qualify witnesses under oath, and may examine its officers, agents, and employees or other relative persons regarding the affairs, transactions, and condition of the corporation. The corporation whose affairs are examined shall pay to the department for deposit into the State Treasury the traveling expenses and any other expenses of the examiner or other person making the examination which shall be credited as provided by Section 22-21-383.

(b) If the department has reason to believe that any person has violated or is violating any provision of this article, or upon written complaint signed by any interested person indicating that any such violation exists, the department shall conduct such examination or investigation as it deems necessary of the accounts, records, documents, and transactions pertaining to or affecting the affairs of the dental service plan corporation or of any person who solicits, negotiates, effectuates, procures, receives, delivers, or forwards any contract of such a corporation or who collects or forwards any consideration paid by a person contracting for dental services or benefits from such a corporation.



Section 22-21-387 - Use of phrase "dental service plan."

Any person or corporation, not licensed under the provisions of this article, shall not use in the name, logo, contracts, or literature thereof the phrase "dental service plan," and any corporation, not licensed under the provisions of this article, shall not imply, either directly or indirectly, that it is a dental service plan corporation or hold itself out to be such a corporation.



Section 22-21-388 - Dissolution or liquidation of corporation.

Any dissolution or liquidation of a corporation subject to the provisions of this article shall be under the supervision of the department.



Section 22-21-389 - Nonprofit corporations organized prior to May 4, 1982.

No nonprofit corporation, organized under the laws of this state prior to May 4, 1982 to operate a dental service plan in the state or any of the counties thereof, the charter or certificate of incorporation of which has been approved or consented to by the insurance commissioner prior to May 4, 1982, shall be required to incorporate or reincorporate as provided herein. However, every such corporation desiring to operate such a plan shall file with the insurance commissioner its acceptance of this article within six months from May 4, 1982, and every such corporation so accepting this article shall continue, shall have all the powers, authority, and exemptions of this article, and shall be subject to all the provisions hereof except as otherwise provided herein. At the time of filing its acceptance, each such corporation must demonstrate to the satisfaction of the department that it is in compliance with the substantive provisions of this article and that it has the present ability to meet all current or contractual obligations to subscribers or to participating dentists. All preexisting corporations shall have one year from May 4, 1982 to demonstrate compliance with Section 22-21-364(3), requiring minimum working capital. In addition, each such corporation shall file an audited financial statement. Any such corporation may amend its charter to become a profit-making corporation with the prior approval of the commissioner and subject to the provisions of law.



Section 22-21-390 - Violations; penalties; injunctive relief.

(a) Any person or corporation engaging in the business of operating a dental service plan without first having procured a license from the Department of Insurance, as required by this article, and any person or corporation violating any of the provisions of this article is guilty of a misdemeanor of the first degree and upon conviction thereof shall be punished as provided by law.

(b) Any person making any willfully false statement in any written document required by this article to be filed with the department, or with any examiner at any investigation or hearing conducted by the department or examiner, is guilty of perjury and shall be punished as provided by law.

(c) In addition to any other penalties provided for in this article, the department is authorized to apply to the appropriate circuit court by sworn affidavit that it has reason to believe that a violation of any of the provisions of this article, or of any rules promulgated pursuant to this article, has occurred, and such court shall have jurisdiction, upon hearing and for good cause shown, to grant a temporary or permanent injunction restraining any person or corporation from violating said provisions or rules, whether or not there exists an adequate remedy at law, and such injunction shall issue without bond.



Section 22-21-391 - Promulgation of rules and regulations.

The commissioner shall devise and promulgate reasonable rules and regulations, not inconsistent with the provisions of the article, as he deems advisable for effectuating its orderly administration.









Chapter 21A - HEALTH CARE COMPACT.

Section 22-21A-1 - Definitions.

As used in this compact, unless the context clearly indicates otherwise:

(1) COMMISSION. The Interstate Advisory Health Care Commission.

(2) EFFECTIVE DATE. The date upon which this compact shall become effective for purposes of the operation of state and federal law in a member state, which shall be the later of:

a. The date upon which this compact shall be adopted under the laws of the member state.

b. The date upon which this compact receives the consent of Congress pursuant to Article I, Section 10, of the United States Constitution, after at least two member states adopt this compact.

(3) HEALTH CARE. Care, services, supplies, or plans related to the health of an individual and includes, but is not limited to:

a. Preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care and counseling, service, assessment, or procedure with respect to the physical or mental condition or functional status of an individual or that affects the structure or function of the body.

b. Sale or dispensing of a drug, device, equipment, or other item in accordance with a prescription.

c. An individual or group plan that provides, or pays the cost of, care, services, or supplies related to the health of an individual.

Except any care, services, supplies, or plans provided by the United States Department of Defense and United States Department of Veteran Affairs, or provided to Native Americans.

(4) MEMBER STATE. A state that is signatory to this compact and has adopted it under the laws of that state.

(5) MEMBER STATE BASE FUNDING LEVEL. A number equal to the total federal spending on health care in the member state during federal fiscal year 2010. On or before the effective date, each member state shall determine the member state base funding level for its state, and that number shall be binding upon that member state. The preliminary estimate of member state base funding level for the State of Alabama is thirteen billion eight hundred eighty million dollars ($13,880,000,000).

(6) MEMBER STATE CURRENT YEAR FUNDING LEVEL. The member state base funding level multiplied by the member state current year population adjustment factor multiplied by the current year inflation adjustment factor.

(7) MEMBER STATE CURRENT YEAR POPULATION ADJUSTMENT FACTOR. The average population of the member state in the current year less the average population of the member state in federal fiscal year 2010, divided by the average population of the member state in federal fiscal year 2010, plus 1. Average population in a member state shall be determined by the United States Census Bureau.

(8) CURRENT YEAR INFLATION ADJUSTMENT FACTOR. The total gross domestic product deflator in the current year divided by the total gross domestic product deflator in federal fiscal year 2010. Total gross domestic product deflator shall be determined by the Bureau of Economic Analysis of the United States Department of Commerce.



Section 22-21A-2 - Pledge.

The member states shall take joint and separate action to secure the consent of the United States Congress to this compact in order to return the authority to regulate health care to the member states consistent with the goals and principles articulated in this compact. The member states shall improve health care policy within their respective jurisdictions and according to the judgment and discretion of each member state.



Section 22-21A-3 - Legislative power.

The legislatures of the member states have the primary responsibility to regulate health care in their respective states.



Section 22-21A-4 - State control.

Each member state, within its state, may suspend by legislation the operation of all federal laws, rules, regulations, and orders regarding health care that are inconsistent with the laws and regulations adopted by the member state pursuant to this compact. Federal and state laws, rules, regulations, and orders regarding health care shall remain in effect unless a member state expressly suspends them pursuant to its authority under this compact. For any federal law, rule, regulation, or order that remains in effect in a member state after the effective date, that member state shall be responsible for the associated funding obligations in its state.



Section 22-21A-5 - Funding.

(a) Each federal fiscal year, each member state shall have the right to federal monies up to an amount equal to its member state current year funding level for that federal fiscal year, funded by Congress as mandatory spending and not subject to annual appropriation, to support the exercise of member state authority under this compact. This funding shall not be conditional on any action of or regulation, policy, law, or rule being adopted by the member state.

(b) By the start of each federal fiscal year, Congress shall establish an initial member state current year funding level for each member state, based upon reasonable estimates. The final member state current year funding level shall be calculated, and funding shall be reconciled by the United States Congress based upon information provided by each member state and audited by the United States Government Accountability Office.



Section 22-21A-6 - Interstate Advisory Health Care Commission.

(a) The Interstate Advisory Health Care Commission is established. The commission consists of members appointed by each member state through a process to be determined by each member state. A member state may not appoint more than two members to the commission and may withdraw membership from the commission at any time. Each commission member is entitled to one vote. The commission may not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the commission's total membership.

(b) The commission may elect from among its membership a chair. The commission may adopt and publish bylaws and policies that are not inconsistent with this compact. The commission shall meet at least once a year, and may meet more frequently.

(c) The commission may study issues of health care regulation that are of particular concern to the member states. The commission may make nonbinding recommendations to the member states. The legislatures of the member states may consider these recommendations in determining the appropriate health care policies in their respective states.

(d) The commission shall collect information and data to assist the member states in their regulation of health care, including assessing the performance of various state health care programs and compiling information on the prices of health care. The commission shall make this information and data available to the legislatures of the member states. Notwithstanding any other provision in this compact, no member state shall disclose to the commission the health information of any individual, nor shall the commission disclose the health information of any individual.

(e) The commission shall be funded by the member states as agreed to by the member states. The commission shall have the responsibilities and duties as may be conferred upon it by subsequent action of the respective legislatures of the member states in accordance with the terms of this compact.

(f) The commission may not take any action within a member state that contravenes any state law of that member state.



Section 22-21A-7 - Congressional consent.

This compact shall be effective on its adoption by at least two member states and consent of the United States Congress. This compact shall be effective unless the United States Congress, in consenting to this compact, alters the fundamental purposes of this compact, which are:

(1) To secure the right of the member states to regulate health care in their respective states pursuant to this compact and to suspend the operation of any conflicting federal laws, rules, regulations, and orders within their states.

(2) To secure federal funding for member states that choose to invoke their authority under this compact, as prescribed by Section 22-21A-5.



Section 22-21A-8 - Amendments.

The member states, by unanimous agreement, may amend this compact from time to time without the prior consent or approval of Congress and any amendment shall be effective unless, within one year, the Congress disapproves that amendment. Any state may join this compact after the date on which Congress consents to the compact by adoption into law under its state Constitution.



Section 22-21A-9 - Withdrawal; dissolution.

Any member state may withdraw from this compact by adopting a law to that effect, but no such withdrawal shall take effect until six months after the governor of the withdrawing member state has given notice of the withdrawal to the other member states. A withdrawing state shall be liable for any obligations that it may have incurred prior to the date on which its withdrawal becomes effective. This compact shall be dissolved upon the withdrawal of all but one of the member states.






Chapter 21B - HEALTH CARE RIGHTS OF CONSCIENCE ACT

Section 22-21B-1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This chapter may be known and cited as the Health Care Rights of Conscience Act.



Section 22-21B-2 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Legislature finds and declares:

(1) It is the public policy of the State of Alabama to respect and protect the fundamental right of conscience of individuals who provide health care services.

(2) Without comprehensive protection, health care rights of conscience may be violated in various ways, such as harassment, demotion, salary reduction, termination, loss of privileges, denial of aid or benefits, and refusal to license, or refusal to certify.

(3) It is the purpose of this chapter to protect religious or ethical rights of all health care providers to decline to provide, perform, assist, or participate in providing or performing certain health care services that violate their consciences, where they have made their objections known in writing in advance.

(4) It is the purpose of this chapter to prohibit discrimination, disqualification, or coercion upon such health care providers who decline to perform any health care service that violates their conscience and who object in writing as soon as practicable prior to being asked to perform such health care services.



Section 22-21B-3 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The following words and terms shall have the meanings ascribed to them in this section, unless otherwise required by their respective context:

(1) CONSCIENCE. The religious, moral, or ethical principles held by a health care provider.

(2) DISCRIMINATION. Discrimination includes, but is not limited to: Hiring, termination, refusal of staff privileges, refusal of board certification, demotion, loss of career specialty, reduction of wages or benefits, adverse treatment in the terms and conditions of employment, refusal to award any grant, contract, or other program, or refusal to provide residency training opportunities.

(3) HEALTH CARE PROVIDER. Any individual who may be asked to participate in any way in a health care service, including, but not limited to: A physician, physician's assistant, nurse, nurse's aide, medical assistant, hospital employee, clinic employee, nursing home employee, pharmacist, researcher, medical or nursing school faculty, student, or employee, counselor, social worker, or any professional, paraprofessional, or any other person who furnishes or assists in the furnishing of health care services.

(4) HEALTH CARE SERVICE. Patient medical care, treatment or procedure that is limited to abortion, human cloning, human embryonic stem cell research, and sterilization, and is related to: Testing, diagnosis or prognosis, research, instruction, prescribing, dispensing, or administering any device, drug, or medication, surgery, or any other care or treatment rendered or provided by health care providers. Health care service does not include notifying a member of a health care institution's management of a patient inquiry about obtaining a health care service that a health care provider believes may violate his or her conscience.

(5) OBJECT IN WRITING. To provide advance notice in a signed written paper document to an authorized agent of his or her employer, board, or other oversight agency of a particular health care provider. The notice shall be provided within a reasonable time, but in no case less than 24 hours prior to any service or procedure objected to under this chapter by the health care provider.

(6) PARTICIPATE. To perform, assist in, refer for, admit for purposes of providing, or participate in providing, any health care service or any form of such service. Participate does not include compliance with a health care institution's policy and procedure which states that a health care provider must notify a member of the health care institution's management of a patient's inquiry about obtaining a health care service that the health care provider believes may violate his or her conscience.



Section 22-21B-4 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) A health care provider has the right not to participate, and no health care provider shall be required to participate, in a health care service that violates his or her conscience when the health care provider has objected in writing prior to being asked to provide such health care services.

(b) When objecting in writing in accordance with this chapter, no health care provider shall be civilly, criminally, or administratively liable for declining to participate in a health care service that violates his or her conscience except when failure to do so would immediately endanger the life of a patient.

(c) It shall be unlawful for any person, health care provider, health care institution, public or private institution, public official, or any board which certifies competency in medical or health care specialties to discriminate against any health care provider in any manner based on his or her declining to participate in a health care service that violates his or her conscience, where the health care provider has made his or her objections known in writing. Provided further, students may be evaluated based on their understanding of course materials, but no student shall be required to perform a health care service or be penalized because he or she subscribes to a particular position on health care services.

(d) Notwithstanding any other provision in this chapter, in a life-threatening situation where no other health care provider is available or capable of providing or participating in a health care or medical service, a health care provider shall provide and participate in diagnosis, medical treatment, medical care, and medical procedures until an alternate health care provider capable of providing or participating in the emergency medical treatment, medical care, or medical procedures is found or otherwise becomes available.

(e) Except as otherwise provided in this section, a hospital, as defined in Section 22-21-20, or other health care entity, and any employee, physician, member, or person associated with the hospital or other health care entity is immune from criminal and civil liability for any damage caused by the refusal of a health care provider to participate in a health care service as defined in this chapter at a facility owned, operated, or controlled by the hospital or other health care entity.



Section 22-21B-5 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) An action for injunctive relief may be brought for the violation of any provision of this chapter.

(b) The court in such action may award injunctive relief, including ordering reinstatement of a health care provider to his or her prior job position, back pay, and costs of the action.



Section 22-21B-6 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Nothing in this chapter shall be construed to permit or require the violation of any Alabama statute, regulation, or other provision of law that regulates or provides rights, duties, obligations, or limitations related in any way to abortion.



Section 22-21B-7 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The provisions of this chapter shall not apply to health care institutions or employers who are licensed by the State Board of Health as abortion clinics. Further, nothing in this chapter shall modify, amend, repeal, or supersede any provision of Section 6-5-333, or the "Alabama Medical Liability Act of 1987" commencing with Section 6-5-540, or the Alabama Medical Liability Act of 1996, commencing with Section 6-5-548, or any amendment to any of the foregoing, or any judicial interpretation of any of the foregoing.



Section 22-21B-8 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

If any part, section, or subsection of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect parts, sections, or subsections or applications of this chapter which can be given effect without the invalid part, section, or subsection or application and to this end, such invalid portions of this chapter are declared severable.






Chapter 22 - WATER POLLUTION CONTROL.

Section 22-22-1 - Short title; definitions.

(a) This chapter may be cited as the "Alabama Water Pollution Control Act."

(b) For the purposes of this chapter, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) COMMISSION. The Alabama Department of Environmental Management.

(2) WATERS. All waters of any river, stream, watercourse, pond, lake, coastal, ground or surface water, wholly or partially within the state, natural or artificial. This does not include waters which are entirely confined and retained completely upon the property of a single individual, partnership or corporation unless such waters are used in interstate commerce.

(3) POLLUTION. The discharge of a pollutant or combination of pollutants. A pollutant includes but is not limited to dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt and industrial, municipal and agricultural waste discharged into water. Pollutant does not mean (a) sewage from vessels; or (b) water, gas, or other material which is injected into a well to facilitate production of oil or gas, or water derived in association with oil or gas production and disposed of in a well, if the well used either to facilitate production or for disposal purposes is approved by authority of the state, and if the commission determines that such injection or disposal will not result in the degradation of ground or surface water resources.

(4) SEWAGE. Water-carried human wastes from residences, buildings, industrial establishments or other places, together with such ground, surface, storm or other waters as may be present.

(5) INDUSTRIAL WASTES. Liquid or other wastes resulting from any process of industry, manufacture, trade or business or from the development of natural resources.

(6) OTHER WASTES. All other substances, whether liquid, gaseous, or solid, or energy in the form of heat from all other sources including, but not limited to, any vessels or other conveyances traveling or using the waters of this state, except industrial wastes or sewage.

(7) PERSON. Any and all persons, natural or artificial, including, but not limited to, any individual, partnership, association, society, joint stock company, firm, company, corporation, institution, trust, other legal entity, business organization or any governmental entity and any successor, representative, responsible corporate officer, agent or agency of the foregoing.

(8) DISCHARGE. The addition, introduction, leaking, spilling or emitting of any sewage, industrial waste, pollutant or other wastes into waters of the state.

(9) DIRECTOR. The director of the Alabama Department of Environmental Management.

(10) CHAIRMAN. The director of the Alabama Department of Environmental Management.

(11) VICE-CHAIRMAN. The director of the Alabama Department of Environmental Management.

(12) WATER IMPROVEMENT COMMISSION. The Alabama Department of Environmental Management.

(13) ALABAMA WATER IMPROVEMENT COMMISSION. The Alabama Department of Environmental Management.



Section 22-22-2 - Purpose of chapter; declaration of policy.

Whereas the pollution of the waters of this state constitutes a menace to public health and welfare, creates public nuisances, is harmful to wildlife, fish and aquatic life and impairs domestic, agricultural, industrial, recreational and other legitimate beneficial uses of water, it is hereby declared to be the public policy of this state and the purpose of this chapter to conserve the waters of the state and to protect, maintain and improve the quality thereof for public water supplies, for the propagation of wildlife, fish and aquatic life and for domestic, agricultural, industrial, recreational and other legitimate beneficial uses; to provide for the prevention, abatement and control of new or existing water pollution; and to cooperate with other agencies of the state, agencies of other states and the federal government in carrying out these objectives.



Section 22-22-7 - Technical and other advisory committees.

(a) In order to make available to the commission the services of an advisory body on such technical matters as the commission shall require, there is hereby created the Technical Advisory Committee to the commission which shall consist of the Commissioner of Agriculture and Industries, the Commissioner of Conservation and Natural Resources, the Director of the Alabama Development Office and the State Geologist, each of whom shall be members of said advisory committee throughout his respective term and until the appointment of his successor. The Technical Advisory Committee shall meet on call of the chairman of the commission and shall advise the chairman and the commission on any technical matters referred to it by the chairman of the commission. From time to time, as circumstances may require, a member of the Technical Advisory Committee may designate a representative of his department or agency to perform the duties of the member making the designation. Such person, if any, designated pursuant to this subsection, shall have the powers and be subject to the duties and responsibilities of the officer appointing him. The staffs and departments or the members of the Technical Advisory Committees supporting them in their official capacity are hereby authorized and directed to render whatever assistance is necessary to further the duties of said advisory committee or to accomplish the purposes of this chapter.

(b) The commission is authorized to provide for the establishment of other advisory committees, appointment of the membership of such committees, scope of investigation and other duties of such committees. The period of duration of such committees and the terms of members of such committees shall be established by the commission. No salary or compensation shall be allowed any member of such committees for services thereon. Travel, subsistence, and other expenses incurred by members of such committees in the discharge of their official duties as members of such committees, and when approved by the chairman or the director by direction of the commission, shall be paid at the rate allowed other state employees as provided by Article 2 of Chapter 7 of Title 36 of this code from any funds which are, or may become, available for the purpose of this chapter.



Section 22-22-9 - Powers and duties; enforcement of orders; permits; civil penalties for violations.

(a) It shall be the duty of the commission to control pollution in the waters of the state, and it shall specifically have the following powers:

(1) To study and investigate all problems concerned with the improvement and conservation of the waters of the state;

(2) To conduct, independently and in cooperation with others, studies, investigation and research and to prepare, or in cooperation with others prepare, a program or programs, any or all of which shall pertain to the purity and conservation of the waters of the state or to the treatment and disposal of pollutants or other wastes, which studies, investigations, research and program or programs shall be intended to result in the reduction of pollution of the waters of the state according to the conditions and particular circumstances existing in the various communities throughout the state; and

(3) To propose remedial measures insofar as practical means are available for abatement of such pollution.

To this end, the commission may cooperate with any public agency, including federal agencies, or with any private agency in the conduct of such experiments, investigations and research and may receive, on behalf of the state, any moneys which any such agency may contribute as its share of the cost under any such cooperative arrangement; provided, that such moneys shall be used only for the purposes for which they are contributed and any unexpended balance remaining after the conclusion of the experiments, investigation and research, or other uses for which such moneys were granted or donated, shall remain to the credit of the Water Improvement Commission Fund, unless the terms of such grant, gift or donation specifically require the return of any unexpended balance.

(b) It shall be the duty of the commission to conduct surveys with respect to the pollution of any waters of the state, either navigable or not navigable, to establish criteria standards and limitations for recognized limits of pollution and, independently or in cooperation with other agencies, both public and private, to promote, through education and demonstration, water conservation and the abatement of water pollution.

(c) The commission may require any person discharging, or applying to discharge, pollution into the waters of the state to establish and maintain such records, make such reports, install, use and maintain such monitoring equipment or methods, sample pollution, in accordance with such methods, at such locations, intervals and procedures as the commission shall prescribe and provide such other information as the commission reasonably may require. Any records, reports or information obtained under this chapter shall be available to the public; except, that upon a showing satisfactory to the commission by any person that records, reports or information, or a particular part thereof, other than effluent data to which the commission has access under this chapter, if made public, would divulge production or sales figures or methods, processes or production unique to such person or would otherwise tend to affect adversely the competitive position of such person by revealing trade secrets, the commission shall consider such record, report or information, or particular portion thereof, confidential in the administration of this chapter. Nothing in this subsection shall be construed to prevent disclosure of such report, record or information to federal or state representatives as necessary for purposes of administration of any federal or state water quality control laws or when relevant in any proceeding under this chapter. Any member of the commission or its employees or agents, without advance notice and upon presentation of appropriate credentials, may enter any property or any industrial or other establishment at any reasonable time for the purpose of collecting such information, and no owner or official in charge shall refuse to admit such member, employee or agent for any purposes necessary to the discharge of his official duty. Any records, reports or information obtained by any member, employee or agent of the commission from any person shall be subject to the provisions of this subsection concerning confidentiality.

(d) It shall be the further duty of the commission to extend its cooperation and to advise industries and municipalities relative to the control of waste and other deleterious matter of pollutive nature and to make available to industries and municipalities the benefits of its studies and findings.

(e) It shall be the duty of the commission to exercise general supervision over the administration and enforcement of all laws relating to pollution of the waters of the state. Whenever the commission determines that any person is violating, or is about to violate, any of the provisions of this chapter, or any rule or regulation or order or permit of the commission promulgated thereunder, the commission may notify such person of such determination of the commission. The notice may be served by registered or certified mail or by an officer empowered to serve process under existing laws or by an officer or agent of the commission. Within such time as may be specified in such notice, such person shall file with the commission a full report showing steps that have been taken and are being taken to control such discharge or pollution. Thereupon, the commission may make such orders as in its opinion are deemed reasonable.

(f) It shall be the duty of the commission, after notice as provided in this subsection and after consideration of the purpose of this chapter, to establish such standards of quality for any waters in relation to their reasonable and necessary use as shall be in the public interest, recognizing that, because of variable factors and varied use of waters, no single standard of treatment and no single standard of quality are practical and that the degree of treatment of pollutants and other wastes must take into account the present and future uses, and such general policies relating to existing or proposed future pollution as it shall deem necessary to accomplish the purposes of this chapter and to modify, amend or cancel the same. Any provision of law to the contrary notwithstanding, the quality of pollution existing in an effluent at any time shall be subject to the control of the commission if it creates a health hazard. Prior to establishing standards as provided in this subsection, the commission shall cause to be published in a newspaper of general circulation in each county within which any such waters, wholly or partially, are located, a notice in substantially the following form:

Notice is hereby given that a hearing before the Water Improvement Commission of the State of Alabama will be held on the _____ day of _____, 20__ , at _____ for the purpose of establishing standards of quality in those certain waters in the county or counties of _____, Alabama, described as follows (Describe Waters) _____. Anyone desiring to be heard may appear at said meeting.

Such notice shall be published at least 45 days prior to the holding of any hearing of the commission for consideration of such standards; provided, that in any county where no such newspaper is available for publishing said notice, the prescribed notice shall be posted at the county courthouse of said county at least 45 days prior to holding of any such hearing of the commission. Any hearing required by this subsection may be conducted by a hearing officer appointed by the commission.

(g) It shall be the duty of the commission to receive and examine applications, plans, specifications and other data and to issue permits for the discharge of pollutants, industrial wastes entering directly or through a municipal or private treatment facility and other wastes into the waters of the state, stipulating in each permit the conditions under which such discharge may be permitted.

(h) It shall be the duty of the commission, and it shall have the authority, to adopt rules and regulations to carry out the provisions of this chapter and to accomplish the purpose of this chapter.

(i)(1) It shall be the duty of the commission to issue, modify or revoke orders:

a. Prohibiting or abating discharges of pollutants or other wastes directly or indirectly, into the waters of the state; and

b. Requiring the construction of new treatment or disposal systems, or any parts thereof, or the modification, extension or alteration of existing treatment or disposal systems, or any parts thereof or the adoption of other remedial measures to prevent, control or abate pollution.

(2) It shall be the duty of the commission to issue, continue in effect, revoke, modify or deny, under such conditions as it may prescribe, to prevent, control or abate pollution, permits for the discharge of pollutants or other wastes into the waters of the state and for the installation, modification or operation of treatment or disposal systems or any parts thereof.

(3) Every person, prior to discharging any new or increased pollution into any waters of this state, shall apply to the commission in writing for a permit and must obtain such permit before discharging such pollution.

(4) Any and all pollution is hereby declared to be a public nuisance and, if it creates, or is about to create, a health hazard, shall be subject to immediate control of the commission by order or injunction. Any order issued under this subsection shall be deemed to be final and conclusive for the purposes of this chapter.

(j) The commission may enter into agreement with the responsible authorities of the federal government and of other states, subject to the approval of the Governor, relative to policies, methods, means and procedures to be employed to control pollution of any interstate waters and to carry out such agreements by procedures provided for in this chapter. This power shall not be deemed to extend to the modification of any agreement with any other state concluded by direct legislative act, but, unless otherwise expressly provided, the commission shall be the agency for the administration and enforcement of any such legislative agreement.

(k) Whenever the commission has cause to believe that any person is violating any permit, order or rule or regulation promulgated by the commission, the commission shall cause a prompt investigation to be made in connection therewith. If, upon inspection, the commission discovers a condition which is in violation of the provisions of this chapter, or any permit, order or rule or regulation promulgated pursuant thereto, it shall be authorized to order such violation to cease and to take such steps necessary to enforce such an order. The said order shall state the items which are in violation and shall provide a reasonable specified time within which the violation must cease. The person responsible shall make the corrections necessary to comply with the requirements of this chapter, permit, order or rule or regulation promulgated pursuant thereto, within the time specified in the order. Nothing in this subsection shall be deemed to prevent the commission or the Attorney General from prosecuting any violation of this chapter, or any permit, order or rule or regulation promulgated pursuant thereto, notwithstanding that such violation is corrected in accordance with any order.

(l) Any duly designated employee of the commission may administer oaths to witnesses and may conduct hearings or investigations, and any such duly designated employee of the commission may sign and issue subpoenas requiring persons to appear before him or the commission to give testimony and requiring the production of any papers, books, accounts, payrolls, documents or records, and the commission, through its designated officers, shall have the power to serve said subpoenas upon any such person by sending a copy of such subpoena through the United States mail, postage prepaid, which said mail shall be registered or certified with return receipt attached, and such service shall be complete when said registered or certified mail shall be delivered to said person and such receipt returned to the commission, or its designated employee, signed by the person sought to be subpoenaed. Obedience to a subpoena issued by the commission or any person authorized and designated by the commission to issue said subpoena may be enforced by application to any judge of the circuit court of the county in which said subpoena was issued or to the judge of any circuit court in which such person subpoenaed resides in the same manner as is provided by law for the grand jury of a county to enforce its subpoenas and with the same penalty as provided therefor for the failure of any person failing or refusing to comply with such subpoena.

(m) The commission, the Attorney General or any district attorney may commence a civil action for damages for pollution of the waters of the state including, but not limited to, any reasonable costs to prevent, minimize or clean up any damage resulting from pollution resulting from the wrongful act, omission or negligence of a person. Such civil actions may be filed in the name of the state by the commission or the Attorney General in the county or counties where pollution occurs or in which the defendant resides or does business. Both punitive and compensatory damages may be recovered in a case where pollution resulted from willful or wanton conduct on the part of the defendant; compensatory damages alone may be awarded when the pollution is caused by a negligent act or omission. Should a verdict for damages be obtained in any such action, the court shall also assess and tax as costs against the defendant all reasonable costs incurred by the particular department or agency which investigated the pollution in such action. Such costs, as testified to by sworn affidavit, shall be paid over by the court to that department or agency which performed the investigation.

(n) Any person who violates any of the provisions of, or fails to perform any duty imposed by, this chapter, or any permit or regulation issued under this chapter, or who violates any order or determination of the commission promulgated pursuant to this chapter and causes the death of fish or other wildlife shall, in addition to the penalties and remedies provided in subdivision (18) of Section 22-22A-5 and subsection (m) of this section, be liable to pay to the state an additional amount equal to the sum of money reasonably necessary to restock such waters or replenish such wildlife, as determined by the commission after consultation with the Game and Fish Division or the Marine Resources Division of the Department of Conservation and Natural Resources or any other governmental agency. Such sums as may thus be recovered, including punitive damages, if any, shall be credited, regardless of who instituted such action, to the game and fish and/or seafood fund as the Commissioner of Conservation and Natural Resources may determine. If the pollution has caused damage to fish and/or other wildlife in excess of $5,000.00, as determined by the Alabama Department of Conservation and Natural Resources or any other governmental agency, and testified to by sworn affidavit, the damage shall be presumed to have been the direct and proximate result of negligence of the person shown to be responsible for such pollution, and the burden shall then be upon such person to prove freedom of negligence in causing the pollution in such cases.

(o) Nothing contained or authorized in this chapter and no civil action by the commission, or the Attorney General or any district attorney, as provided for in this section, shall be construed to impair, or abridge or abrogate any cause of action which any person or class of persons may have by any other statutory or case law for the alleviation, abatement, control or prevention of pollution or for the restitution for damages resulting therefrom. Nor shall any provision of this chapter be construed so as to create a new cause or causes of action with reference to this subsection.



Section 22-22-11 - Disbursement of funds.

Funds which are or may become available from any source, appropriations or otherwise, to accomplish the purposes of this chapter, shall be disbursed by the commission or by its director in accordance with rules prescribed by the commission.



Section 22-22-13 - Chapter supplementary to other laws; powers of Attorney General not affected.

This chapter is intended to supplement existing law, and no part of this chapter shall be construed to repeal any existing laws specifically enacted for the protection of health or the control of radiation. All remedies for the prevention and abatement of water pollution given to the Attorney General through the authority of this chapter are merely cumulative. Nothing in this chapter shall be interpreted as negating or destroying any common law or statutory right, duty, power or authority of the Attorney General of Alabama.



Section 22-22-14 - Criminal penalty for violation of chapter, etc.

(a) Any person who willfully or with gross negligence violates any provision of the chapter, or rule, regulation or standard adopted under this chapter, or any condition or limitation in a permit issued under this chapter shall be punished by a fine of not less than $2,500.00 nor more than $25,000.00 per day of violation or by imprisonment for not more than one year, or by both. If the conviction is for a violation committed after a first conviction of such person under this subsection, punishment shall be by a fine of not less than $5,000.00 nor more than $50,000.00 per day of violation or by imprisonment for not less than one year and one day nor more than two years, or by both.

(b) Any person who knowingly makes any false statement, representation or certification in any application, record, report, plan or other document filed, or required to be maintained, under this chapter or who falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required to be maintained under this chapter shall, upon conviction, be punished by a fine of not more than $10,000.00 or by imprisonment for not more than six months, or by both.






Chapter 22A - ENVIRONMENTAL MANAGEMENT.

Section 22-22A-1 - Short title.

This chapter shall be known and may be cited as "the Alabama Environmental Management Act."



Section 22-22A-2 - Legislative intent and purposes of chapter.

The Legislature finds the resources of the state must be managed in a manner compatible with the environment, and the health and welfare of the citizens of the state. To respond to the needs of its environment and citizens, the state must have a comprehensive and coordinated program of environmental management. It is therefore the intent of the Legislature to improve the ability of the state to respond in an efficient, comprehensive and coordinated manner to environmental problems, and thereby assure for all citizens of the state a safe, healthful and productive environment.

(1) To this end an Alabama Department of Environmental Management is created by this chapter within the Executive Branch of State Government in order to effect the grouping of state agencies which have primary responsibility for administering environmental legislation into one department, to promote economy and efficiency in the operation and management of environmental programs, to eliminate overlapping or duplication of effort within the environmental programs of the state, to provide for timely resolution of permitting actions, to improve services to the citizens of the state, to protect human health and safety, to develop and provide for a unified environmental regulatory and permit system, to provide that the responsibility within the Executive Branch for the implementation of environmental programs and policies is clearly fixed and ascertainable, and to insure that government is responsive to the needs of the people and sufficiently flexible to meet changing conditions.

(2) It is also declared to be the intent of the Legislature to retain for the state, within the constraints of appropriate federal law, the control over its air, land and water resources and to secure cooperation between agencies of the state, agencies of other states, interstate agencies and the federal government in carrying out these objectives.

(3) It is the intent of the Legislature to recognize the unique characteristics of the Alabama coastal region and to provide for its protection and enhancement through a continued coastal area program.

(4) It is not the intent of the Legislature to abrogate any of the powers or duties of the State Board of Health which are found in Sections 22-2-1 through 22-2-14.



Section 22-22A-3 - Definitions.

For the purposes of this chapter, the following words and phrases, unless a different meaning is plainly required by the context or by legislation governing functions transferred by this chapter, shall have the following meanings:

(1) DEPARTMENT. The Alabama Department of Environmental Management, established by this chapter.

(2) DIRECTOR. The director of the Alabama Department of Environmental Management.

(3) DIVISION. A subdivision of the Alabama Department of Environmental Management, which may be headed by a division chief. Such divisions may be divided into sections where appropriate.

(4) ENVIRONMENTAL MANAGEMENT COMMISSION. The Environmental Management Commission of the Alabama Department of Environmental Management.

(5) FUNCTION(S). A duty, power or program exercised by or assigned to a commission, board or the State Health Department, including all positions and personnel relating to the performance of such function, unless otherwise provided by this chapter.

(6) HEARING OFFICER. An attorney licensed to practice law in the State of Alabama, designated by the Environmental Management Commission to hear appeals for the Environmental Management Commission and to make findings of fact, conclusions of law and recommendations to the Environmental Management Commission for its final decision.

(7) PERSON. Any and all persons, natural or artificial, including, but not limited to, any individual, partnership, association, society, joint stock company, firm, company, corporation, institution, trust, estate, or other legal entity or other business organization or any governmental entity, and any successor, representative, agent or agency of the foregoing.

(8) ADMINISTRATIVE ACTION(S). The issuance, modification, repeal or denial of any permit, license, certification, or variance, or the issuance, modification or repeal of any order, notice of violation, citation, rule or regulation by the department.

(9) All definitions of the Alabama Water Pollution Control Act, Section 22-22-1, shall be the definitions of the department for its Water Pollution Control Program.

(10) All definitions found in Section 22-23-31, relating to safe drinking water, shall be the definitions of the department for its Safe Drinking Water Program.

(11) All definitions of the Alabama Air Pollution Control Act, Section 22-28-2, shall be the definitions of the department for its Air Pollution Control Program.

(12) All definitions found in Section 22-24-1, relating to water well standards, shall be the definitions of the department for its Water Well Standards Program.

(13) All definitions found in Section 22-25-1, relating to water and wastewater systems and treatment plants, shall be the definitions of the department for its Water and Wastewater Systems and Treatment Plant Operator Program.

(14) All definitions found in Section 22-27-2, relating to solid wastes, shall be the definitions of the department for its Solid Waste Program.

(15) All definitions found in Section 9-7-10, relating to the coastal area Management Program, shall be the definitions of the Department and the Office of State Planning and Federal Programs for their Coastal Area Program.

(16) All definitions found in Section 22-30-3, relating to hazardous wastes, shall be the definitions of the department for its Hazardous Waste Program.



Section 22-22A-4 - Department of Environmental Management created; principal office; director; deputy director; divisions and division chiefs; transfer of functions; designation as State Environmental Control Agency, etc.; contract with Health Department for routine bacteriological analyses.

(a) There is hereby created and established the Alabama Department of Environmental Management to carry out the purposes of this chapter and to administer and enforce the provisions of this chapter and all functions transferred to the department by this chapter. The department shall maintain its principal office in the City of Montgomery, Montgomery County, Alabama.

(b) The department shall be under the supervision and control of an officer who shall be designated as the director of the Alabama Department of Environmental Management. The director shall be an individual knowledgeable and experienced in environmental matters. The director shall employ such officers, agents and employees as he deems necessary to properly administer and enforce the programs and activities of the department and to fully implement the requirements of this chapter and the intent of the Legislature. All powers, duties and functions transferred to the department by this chapter, except those specifically granted to the Environmental Management Commission, shall be performed by the director; provided that the director may delegate the performance of such of his powers, duties and functions, to employees of the department, wherever it appears desirable and practicable in fulfilling the policies and purposes of this chapter. The director shall be appointed by and serve at the pleasure of the Environmental Management Commission. The director shall be exempt from Chapter 26 of Title 36. The pay of the director shall be set by the Environmental Management Commission and shall be consistent with that of cabinet level appointees.

(c) There shall be a deputy director of the department who shall be a Merit System employee. The deputy director shall assist the director and shall have charge and general supervision of the department in the absence or disability of the director. In the case of a vacancy in the office of director, the deputy director shall become the acting director of the department and shall have the full powers of the office of director until the Environmental Management Commission appoints a successor to the director.

(d) The department shall be divided into such divisions as the director deems appropriate. Each division shall be supervised by a division chief who shall be selected by the director and shall be a Merit System employee.

(e) The functions of the Air Pollution Control Commission and of the Division of Air Pollution Control in the State Health Department as set forth in Sections 22-28-1 through 22-28-23 are transferred to the department on October 1, 1982.

(f) The functions of the Water Improvement Commission, as set forth in Sections 22-22-1 through 22-22-14 are transferred to the department on October 1, 1982.

(g) The functions of the State Health Department with respect to public water systems, as set forth in Sections 22-23-30 through 22-23-53 are transferred to the department on October 1, 1982.

(h) The functions of the Alabama Water Well Standards Board, as set forth in Sections 22-24-1 through 22-24-12 are transferred to the department on October 1, 1982.

(i) The functions of the State Health Department with respect to solid waste collection and disposal, as set forth in Sections 22-27-1 through 22-27-7, which are specified below, are transferred to the department on October 1, 1982. Specifically, those functions of Section 22-27-3 relating to the location and control of solid waste disposal by sanitary landfill, incineration, or composting; and the burning of solid wastes are transferred to the department. Those provisions of Section 22-27-4 relating to the control of unauthorized dumping are transferred to the department. Those provisions of Section 22-27-5 relating to the issuance of permits to individuals or corporations engaging in the disposal of solid wastes are transferred to the department. Those provisions of Section 22-27-7 relating to the supervision and regulation of solid waste management are transferred to the department. Nothing in this chapter shall be construed to limit or curtail the authority of the State Health Department in the realm of sanitation or disease control and prevention, or in any matters relating to the public health which are not specifically transferred to the department by this chapter on October 1, 1982. Nothing in the chapter should be construed to transfer any function relating to collection of solid waste to the department. Such functions shall remain with the State Health Department or county health department as appropriate.

(j) Any permitting, regulatory and enforcement functions of the Coastal Area Board, as set forth in Sections 9-7-10 through 9-7-22, are transferred to the department on October 1, 1982.

(k) The functions of the State Health Department, with respect to hazardous waste management, as set forth in Sections 22-30-1 through 22-30-24, are transferred to the department on October 1, 1982.

(l) The functions of the Environmental Health Administration Laboratory of the State Health Department are transferred to the department on October 1, 1982.

(m) The functions of the Board of Certification of Water and Wastewater Systems Personnel and the functions of the State Health Officer as set forth in Sections 22-25-1 through 22-25-15 are transferred to the department on October 1, 1982.

(n) Beginning October 1, 1982, the department is hereby designated as the State Environmental Control Agency for the purposes of federal environmental law. Specifically, the department is designated as the State Air Pollution Control Agency for the purposes of the Federal Clean Air Act, 42 U.S.C. §7401 et seq., as amended; as the State Water Pollution Control Agency for the purposes of the Federal Clean Water Act, 33 U.S.C. §1251 et seq., as amended; the state agency responsible for the promulgation and enforcement of drinking water regulations in accordance with the Federal Safe Drinking Water Act, 42 U.S.C. §201 et seq., as amended; the state agency responsible for the promulgation and enforcement of solid and hazardous waste regulations in accordance with the Solid Waste Disposal Act, 42 U.S.C. §3251 et seq., as amended, including 42 U.S.C. §6901 et seq., as amended; and is hereby authorized to take all actions necessary and appropriate to secure to this state the benefits of federal environmental laws.

(o) Beginning October 1, 1982, the State Health Department shall provide certain routine bacteriological analyses to the Alabama Department of Environmental Management and the department shall reimburse the State Health Department for the reasonable costs and expenses incurred in providing such analyses. For an appropriate period of time, the department shall contract with the State Health Department to provide the routine bacteriological analyses necessary to the department in its Public Water Systems Program.



Section 22-22A-5 - Powers and functions of department; representation of department by Attorney General in legal actions.

In addition to any other powers and functions which may be conferred upon it by law, the department is authorized beginning October 1, 1982 to:

(1) Administer appropriate portions of Sections 9-7-10 through 9-7-20, which relate to permitting, regulatory and enforcement functions; administer and enforce the provisions and execute the functions of Chapter 28 of this title; Chapter 22 of this title; Article 2 of Chapter 23 of this title; Chapter 30 of this title; appropriate portions of Article 1 of Chapter 27 of this title; Sections 22-24-1 through 22-24-11; Sections 22-25-1 through 22-25-15; and Sections 22-36-1 through 22-36-10.

(2) Acting through the Environmental Management Commission, promulgate rules, regulations, and standards in order to carry out the provisions and intent of this chapter; provided, however, that prior to the promulgation of any state primary or secondary drinking water standard governed by Sections 22-23-30 through 22-23-53 or any regulations dealing with hazardous wastes governed by Sections 22-30-1 through 22-30-24, the department shall receive the approval of the State Board of Health. The State Board of Health shall provide the department a response to its request for approval within 60 days of receipt of such request unless such other time is mutually agreed upon by the department and the State Board of Health.

(3) Acting through the Environmental Management Commission, adopt and promulgate rules, regulations, and standards for the department, and to develop environmental policy for the state.

(4) Consistent with the provisions in subsection 22-22A-4(n), serve as the State Agency responsible for administering federally approved or federally delegated environmental programs.

(5) Serve as the state's clearinghouse for environmental data. The clearinghouse shall be developed in coordination and cooperation with other governmental data collection and record keeping systems to provide for an inventory, and for the cataloguing and dissemination of environmental information.

(6) Report, as appropriate, to the Governor and to the Legislature on the programs and activities of the department and to recommend needed changes in legislation or administrative practice.

(7) Develop, conduct, and disseminate education and training programs. Pursuant to this authority, the department shall establish a citizens' advisory committee to provide input into such education and training programs.

(8) Enter into agreements and contracts, where appropriate, with other state agencies, the federal government or private individuals, in order to accomplish the purposes of this chapter.

(9) Establish and maintain regional or field offices in order to provide more effective and efficient services to the citizens of the state.

(10) Issue, modify, suspend, or revoke orders, citations, notices of violation, licenses, certifications, or permits.

(11) Hold hearings relating to any provision of this chapter or relating to the administration thereof.

(12) Enforce all provisions of this chapter and all provisions of law identified in subdivision (1) of this section and to file legal actions in the name of the department and to prosecute, defend or settle actions brought by or against the department or its agents. The Attorney General shall represent the department in any and all legal actions brought by the department to enforce any provisions of this chapter; provided however, that if, within a reasonable time after the department refers the matter to the Attorney General, the Attorney General fails to file any such action, then the department may commence appropriate legal action. Nothing in this subdivision shall be construed so as to impair the authority of the Attorney General to independently enforce the provisions of this chapter.

(13) When necessary to achieve conformance with Sections 9-7-10 through 9-7-20, acquire fee simple or less than fee simple, interest in land, water, and other property under the procedures of Title 18 or other means; provided, however, that such power shall not apply to property and interest therein which is devoted to public use.

(14) Apply for, where appropriate, accept, receive, and administer grants or other funds or gifts from public and private agencies, including the federal government, for the purpose of carrying out any of the functions, purposes, or provisions of this chapter or any of the functions or provisions transferred to the department by this chapter.

(15) Employ such professional, technical, clerical, and other workers including attorneys and special counsel, and such consultants as are necessary and within available funds to carry out the purposes of this chapter.

(16) Adopt rules and regulations relating to charging and collecting fees sufficient to cover the reasonable anticipated costs to be incurred by the department and directly related to the issuance, reissuance, modification, or denial of any permit, license, certification, or variance, such fees to include, but not be limited to, the reasonable anticipated cost of the examination and processing of applications, plans, specifications, or any other data and any necessary public hearings and investigations; provided, however, that nothing in this subdivision shall be construed as modifying or affecting the provisions of Section 22-24-5. A schedule of estimated reasonable anticipated costs shall be appended to rules and regulations with the understanding that fees may be higher or lower on a case-by-case basis.

(17) In addition to any other remedies provided by law, recover in a civil action from any person who has violated, or threatens to violate, any provision of this chapter, or any provision of law identified in subdivision (1) of this section, or any rule or regulation promulgated thereunder, or any order, or condition of any permit, license, certification, or variance issued by the department pursuant thereto, the actual costs reasonably incurred by the department to prevent, minimize or abate any adverse effect on air, land, or water resources which results or may result from such violation. Such civil actions may be filed in the circuit court of the county in which the defendant resides or does business, or in which the violation or threatened violation occurs or in which the adverse effect occurs.

(18)a. Issue an order assessing a civil penalty to any person who violates any provision of law identified in subdivision (1) of this section, any rule, regulation, or standard promulgated by the department, any provision of any order, or any condition of any permit, license, certification, or variance issued by the department, provided however, that no such order shall be issued to a person:

1. If a civil action to recover a penalty for such violation has been commenced against such person as provided in paragraph b. of this subdivision.

2. For any violation at a coal mining operation regulated under Sections 9-16-70 through 9-16-107 or Title V of Public Law 95-87, 30 U.S.C. § 1251-1279.

3. If an order assessing a civil penalty for such violation has been issued to such person pursuant to subdivision (2) of subsection 22-28-23(b).

4. Who is a responsible corporate officer subject to a civil action for the recovery of a penalty under paragraph b. of this subdivision.

The department shall commence enforcement action under this paragraph by notifying the person subject thereto in writing of the alleged violation and affording the person an opportunity for an informal conference with the director or his or her designated representative concerning the alleged violation and any proposed order. The informal conference shall not be subject to the procedures for hearings under Section 22-22A-7. Before issuing any consent or unilateral order under this section, the department shall cause public notice to be published for one day in a newspaper of general circulation in the area where the alleged violation occurred and on the website of the department for the duration of the comment period; provided, however, that unavailability of the website during the comment period shall not affect the validity of an order issued under this paragraph. The notice shall reasonably describe the nature and location of the alleged violation and the amount of civil penalty proposed, contain a summary of any proposed corrective measures, provide instructions for obtaining a copy of the proposed order, and indicate that persons may submit written comments to the department and request a hearing on the proposed order within 30 days of the first date of publication. The department may hold a hearing if the information submitted in support of the request is material and if a hearing may clarify one or more issues raised in the written comments. If the department grants a request for a hearing, the department shall provide written notice of the time, date, and location of the hearing by regular mail at least 20 days prior to the hearing to all persons subject to the proposed order and all persons who submitted written comments on the proposed order that contain a current return address. At any such hearing, the department shall provide a reasonable opportunity for persons subject to the proposed order and persons who submitted written comments on the proposed order to be heard and to submit information to the director or his or her designated representative, provided, however, that the hearing shall not be subject to the procedures for hearings under Section 22-22A-7, or practices or procedures governing public hearings. The department shall also accept additional written comments from any interested party that are received on or before the date of the hearing. After consideration of written comments, any information submitted at the hearing, if one was held, and any other publicly available information, the department may issue the order as proposed, issue a modified order, or withdraw the proposed order. Any order issued under this paragraph shall include findings of fact relied upon by the department in determining the alleged violation and the amount of the civil penalty and shall be served on persons subject to the order in the manner provided for service of process in the Alabama Rules of Civil Procedure. Upon issuance of an order, the department shall also provide written notice of the order by regular mail to each person who submitted written comments on the proposed order that contain a current return address. The notice shall reasonably describe the nature and location of the alleged violation and the amount of civil penalty, contain a summary of any required corrective measures, provide instructions for obtaining a copy of the order, and indicate that persons who submitted written comments on the proposed order may, within 30 days of the issuance of the order, request a hearing on the order before the Environmental Management Commission in accordance with Section 22-22A-7. Where the department has issued an order finding that a violation has occurred and assessing a civil penalty, the person subject thereto shall, unless the department and that person agree on a different schedule, pay the penalty in full within 45 days after issuance of such order unless any person has filed a timely request for a hearing to contest the issuance of such order in accordance with Section 22-22A-7, in which case the penalty assessed in the order as approved or modified by the Environmental Management Commission shall, unless the department and that person agree on a different schedule, be paid in full within 30 days after the order is approved or modified by the Environmental Management Commission or, if an appeal thereof is taken to circuit court, within 42 days after the court affirms the order as approved or modified by the Environmental Management Commission. Civil penalties assessed in an order under this paragraph and not paid as provided herein may be recovered in a civil action brought by the department in the Circuit Court of Montgomery County or the county in which the defendant does business.

b. Commence a civil action in the circuit court of the county in which the defendant or any material defendant resides or does business or in which the violation occurred to recover a civil penalty from such person for any violation of any provision of law identified in subdivision (1) of this section, any rule, regulation, or standard promulgated by the department, any provision of any order or any condition of any permit, license, certification, or variance issued by the department, provided however, that no such civil action may be commenced against a person if an order assessing a civil penalty for such violation has been issued to such person under paragraph a. of this subdivision. Whenever such person is a corporation and the violation is of a provision of law in Chapter 22 of this title, or any rule, regulation, or standard promulgated by the department thereunder, or any provision of any order or any condition of any permit, license, certification, or variance issued by the department thereunder, the same civil penalties that may be imposed upon a person under this subdivision may be imposed upon the responsible corporate officers in a civil action. Any person having an interest which is or may be adversely affected may intervene as a matter of right in any civil action commenced under this paragraph. The Attorney General may also commence a civil action under this paragraph.

c. Any civil penalty assessed or recovered under paragraph a. or b. of this subdivision shall not exceed $25,000.00 for each violation, provided however, that the total penalty assessed in an order issued by the department under paragraph a. of this subdivision shall not exceed $250,000.00. Each day such violation continues shall constitute a separate violation for purposes of this subdivision. In determining the amount of any penalty, consideration shall be given to the seriousness of the violation, including any irreparable harm to the environment and any threat to the health or safety of the public; the standard of care manifested by such person; the economic benefit which delayed compliance may confer upon such person; the nature, extent, and degree of success of such person's efforts to minimize or mitigate the effects of such violation upon the environment; such person's history of previous violations; and the ability of such person to pay such penalty. Civil penalties may be assessed under this subdivision for any violation occurring within two years prior to the date of issuance of an order under paragraph a. of this subdivision or commencement of such civil action under paragraph b. of this subdivision. All civil penalties recovered under this subdivision by the department or Attorney General shall be deposited into the State Treasury to the credit of the General Fund, except that portion which represents the reasonable costs incurred by the department or Attorney General to recover such penalties which shall be deposited to the credit of the operating fund of the department or Attorney General, whichever incurred such costs.

(19) Commence a civil action in the circuit court of the county in which the defendant or any material defendant resides or does business or in which the threatened or continuing violation of any provision of law identified in subdivision (1) of this section, any rule, regulation, or standard promulgated by the department, any provision of any order, or any condition of any permit, license, certification, or variance issued by the department. The Attorney General or district attorney having jurisdiction in the circuit, county or territory in which the threatened or continuing violation occurs may also commence a civil action to enjoin such violation. In any such action, any person having an interest which is or may be adversely affected may intervene as a matter of right.

(20) Perform any other duty or take any other action necessary for the implementation and enforcement of this chapter.



Section 22-22A-6 - Environmental Management Commission; powers and duties; composition; appointments; vacancies; qualifications; terms; chairman; quorum; regular and special meetings; effect of failure to attend three consecutive meetings; record of proceedings; compensation; expenses; ethical requirements.

(a) There is hereby created a seven member Environmental Management Commission of the Alabama Department of Environmental Management which shall have the following duties:

(1) To select a director for the Department of Environmental Management and to advise the director on environmental matters which are within the department's scope of authority;

(2) To establish, adopt, promulgate, modify, repeal and suspend any rules, regulations or environmental standards for the department which may be applicable to the state as a whole or any of its geographical parts;

(3) To develop environmental policy for the state; and

(4) To hear and determine appeals of administrative actions.

(b) The Environmental Management Commission shall be composed of seven members who are citizens of the State of Alabama. Initial members of the commission shall be appointed to places on the Environmental Management Commission by the Governor, Lieutenant Governor, and Speaker of the House of Representatives pursuant to the procedure set out in subsection (d) of this section with the advice and consent of the Senate. Initial appointments shall be made on or before October 1, 1982. All subsequent appointments to places on the Environmental Management Commission after the initial appointments shall be made by the Governor with the advice and consent of the Senate. No member of the Environmental Management Commission may serve more than a total of 18 years. When a vacancy occurs during a period when the Legislature is not in session to advise and consent, such appointee shall have the full power of the office until and unless the Senate, upon the reconvening of the Legislature, shall by affirmative vote refuse to consent in such appointment. Qualifications of the seven members shall be as follows:

(1) One member shall be a physician licensed to practice medicine in the State of Alabama and shall be familiar with environmental matters;

(2) One member shall be a professional engineer registered in the State of Alabama and shall be familiar with environmental matters;

(3) One member shall be an attorney licensed to practice law in the State of Alabama and shall be familiar with environmental matters;

(4) One member shall be a chemist possessing as a minimum a bachelor's degree from an accredited university or a veterinarian licensed to practice veterinary medicine in the State of Alabama and shall be familiar with environmental matters;

(5) One member that has been certified by the National Water Well Association Certification Program;

(6) One member shall be a biologist or an ecologist possessing as a minimum a bachelor's degree from an accredited university and shall have training in environmental matters; and

(7) One member shall be a resident of the state for at least two years but shall not be required to have any specialized experience.

(c) At the expiration of the terms of all members initially appointed, their successors shall be promptly appointed by the Governor for terms of six years. At the expiration of a term of office or in the event of a vacancy on the Environmental Management Commission, the Governor shall promptly make an appointment to fill the vacancy. The expiring term of an incumbent member shall be continued until an appointment is made.

(d) Provided however that the initial appointments to the Environmental Management Commission shall be made as follows notwithstanding the other provisions of this chapter:

(1) The Governor shall appoint three members of the Environmental Management Commission, two of whom shall come from the voting members of the boards or commissions abolished by this chapter. The Governor's three initial appointments shall fill the positions described in subdivisions (4), (6) and (7) of subsection (b) of this section. The terms of these initial position appointments shall be for six years.

(2) The Lieutenant Governor shall appoint two members of the Environmental Management Commission, one who shall come from the voting members of the boards or commissions abolished by this chapter. The Lieutenant Governor's appointments pursuant to this subsection shall fill the positions described in subdivisions (1) and (5) of subsection (b) of this section. The term of the initial position described in subdivision (1) of subsection (b) of this section shall be for four years. The term of the initial position described in subdivision (5) of subsection (b) of this section shall be for two years.

(3) The Speaker of the House of Representatives shall appoint two members of the Environmental Management Commission, one who shall come from the voting members of the boards or commissions abolished by this chapter. The Speaker of the House of Representatives' appointments pursuant to this subsection shall fill the positions described in subdivisions (2) and (3) of subsection (b) of this section. The term of the initial position described in subdivision (2) of subsection (b) of this section shall be for four years. The term of the initial position described in subdivision (3) of subsection (b) of this section shall be for two years.

(e) The Environmental Management Commission shall select a chairman from among its members, and the chairman's term of office shall be determined by the Environmental Management Commission, but shall not exceed three consecutive years. The Environmental Management Commission shall not take official action unless a quorum is present. A quorum shall be any four of the seven members. Recusal of a member shall not affect the quorum.

(f) The Environmental Management Commission shall meet regularly, at least once every two months at times and places to be fixed by the Environmental Management Commission. Special meetings may be called at the discretion of the chairman of the Environmental Management Commission and special meetings shall be called by him on written request of any four members to take up any matters within the jurisdiction of the Environmental Management Commission. All members shall be notified of the time and place of any regular or special meeting in any one of the following ways: in writing or by telegram to a member's last known address as provided to the department or by telephone.

(g) Any member of the Environmental Management Commission who misses three consecutive regularly scheduled meetings, shall immediately cease to be a member of the commission and the Governor shall promptly appoint a new member with appropriate qualifications to fill the remainder of the term.

(h) The Environmental Management Commission shall keep a complete and accurate record of the proceedings of all its meetings, a copy of which shall be kept on file in the office of the director and open to public inspection.

(i)(1) Each member shall receive $100.00 per day for each day of attendance at an official meeting. Members of the Environmental Management Commission shall be reimbursed for expenses when attending meetings which are approved and certified by the director. Reimbursement shall be in accordance with Sections 36-7-1 through 36-7-42;

(2) All proper expenses of the Environmental Management Commission shall be paid from the appropriations to or funds of the department in the same manner as expenses of the department are paid.

(j) Members of the Environmental Management Commission shall meet all requirements of the state ethics law and the conflict of interest provisions of applicable federal laws and regulations.



Section 22-22A-7 - Hearings and procedures before commission; appeal and review.

(a) Beginning October 1, 1982, the Environmental Management Commission, in addition to any other authority which may be conferred upon it by law, shall have the power to:

(1) Develop and prescribe its own hearing procedures, unless otherwise specified by law; and

(2) Administer oaths, certify to official acts, take and cause to be taken depositions of witnesses, issue subpoenas, and compel the attendance of witnesses and the production of papers, books, accounts, payrolls, documents and records. In the event of failure of any person to comply with any subpoena lawfully issued, or on the refusal of any witness to produce evidence or to testify as to any matter regarding which he may be lawfully interrogated, it shall be the duty of any court of competent jurisdiction or of the judge thereof, upon the application of the Environmental Management Commission or its designee, to compel obedience by contempt proceedings, as in the case of disobedience of the requirements of a subpoena issued by such court or a refusal to testify therein. The fees of witnesses for attendance and travel shall be the same as fees of witnesses before courts of record and shall be paid from the funds of the department.

(b)(1) The Environmental Management Commission may delegate the power to hear appeals which are before it to a hearing officer. Any such hearing conducted by a hearing officer shall be in accordance with rules and regulations prescribed by the Environmental Management Commission pursuant to subdivision (1) of subsection (a) of this section, and in such case the hearing officer shall prepare findings of fact, conclusions of law and recommendations to the Environmental Management Commission for its final decision.

(2) The Environmental Management Commission may hire hearing officers to hear appeals which are before it. Such hearing officers shall be attorneys licensed to practice in the State of Alabama and shall be paid appropriately from department funds.

(c) Upon a proper request made in accordance with subdivisions (1) or (2) of this subsection and any hearing procedures prescribed by the Environmental Management Commission, any person aggrieved by an administrative action of the department shall be entitled to a hearing before the Environmental Management Commission or its designated hearing officer. To obtain a hearing on any order assessing a civil penalty issued pursuant to subdivision (18) of Section 22-22A-5, an aggrieved person shall either be subject to the order or have submitted timely written comments on the proposed order in accordance with subdivision (18) of Section 22-22A-5.

(1) Request for such hearing to contest an administrative action of the department, other than to contest the issuance of any rule or regulation or emergency order, must be filed with the Environmental Management Commission within 30 days of the contested administrative action.

(2) Request for a hearing before the Environmental Management Commission or its designated hearing officer to contest the issuance of any rule or regulation by the department must be filed with the Environmental Management Commission within 45 days of the promulgation of the rule or regulation by the department; except, that if such request is based solely on grounds arising after such forty-fifth day, then any request for a hearing under this subdivision must be filed within 45 days after such grounds arise.

(3) The Environmental Management Commission or its designated hearing officer shall within a reasonable time, not to exceed 45 days after receipt of a request in accordance with subdivisions (1) or (2) of this subsection, hold a hearing of which at least 15 days' written notice shall be given to such person requesting the hearing and any other named or necessary party. Within 30 days after such hearing, the Environmental Management Commission shall issue an appropriate order modifying, approving or disapproving the department's administrative action. A copy of the Environmental Management Commission's order shall be served upon all parties either personally, by registered mail or by certified mail return receipt requested. The notice and hearing requirements of this subsection shall not apply to emergency orders. Hearings on emergency orders shall be held before the Environmental Management Commission and notice of such hearing as may be reasonable under the circumstances shall be given to such persons as the Environmental Management Commission deems appropriate.

(4) Pending the determination by the Environmental Management Commission, and upon application therefor, the Environmental Management Commission may stay the operation of such administrative action upon such terms and conditions as it may deem proper.

(5) The parties shall not be bound by the strict rules of evidence prevailing in the courts. However, a full and complete record shall be kept of all proceedings before the Environmental Management Commission. All testimony or comments given in any hearing before the Environmental Management Commission shall be electronically or stenographically recorded, but need not be transcribed unless an appeal is taken to court or unless requested by any party who shall pay for the cost of transcription.

(6) Any order of the Environmental Management Commission made pursuant to the above procedure, modifying, approving or disapproving the department's administrative action, constitutes a final action of the department and is appealable to the Montgomery County Circuit Court or the circuit court in which the applicant does business or resides for judicial review on the administrative record provided that such appeal is filed within 30 days after issuance of such order.

(7) Administrative action with respect to which review was or could have been obtained under this section shall not be subject to judicial review in any civil or criminal proceeding for enforcement.



Section 22-22A-8 - Adoption of rules, regulations and standards; review by director; public notice and hearing.

(a) All rules, regulations or standards shall be adopted by and promulgated by the Environmental Management Commission. With the exception of editorial changes, no rule, regulation or standard shall be adopted, amended or repealed unless such rule, regulation or standard has been reviewed by the director and until after a public hearing has been held. Unless different notice provisions are specifically required elsewhere by law, at least 45 days prior to the scheduled date of the hearing the department shall give notice of such hearing by public advertisement in the three newspapers of this state with the largest regional circulation of the date, time, place and purpose of such hearing; and make available to any person upon request copies of the proposed rules, regulations or standards, together with summaries of the reasons supporting their adoption, amendment or repeal.

(b) Any public hearing relating to the adoption, amendment or repeal of department rules, regulations or standards under this section shall be held before a department representative, who shall be designated by the Environmental Management Commission. All such hearings shall be open to the public, and reasonable opportunity to be heard with respect to the subject of the hearing shall be afforded to any person. All testimony taken before the department representative shall be recorded and transcribed. The transcript, any exhibits or any written submissions to the department in relation to such hearings shall be open to public inspection.

(c) After such hearing, the department may revise the proposed rules, regulations or standards, before adoption in response to testimony, written submissions or exhibits introduced at the hearing, without conducting a further hearing on the revisions.

(d) Nothing in this section shall be construed to require a hearing prior to the issuance of any temporary emergency rule or regulation.



Section 22-22A-9 - Transfer of functions, personnel, equipment, funds, etc., to Department of Environmental Management.

(a) All employees engaged in duties pertaining to the functions transferred by this chapter to the department, shall be assigned to the department on October 1, 1982, to perform their usual duties, subject to any action that may be appropriate thereafter in accordance with the laws and rules governing personnel and employees.

(b) All files, books, papers, records, equipment, furniture, motor vehicles, any other tangible property, and any other asset employed in carrying out the powers, duties and functions transferred by this chapter to the department shall, on October 1, 1982, be transferred to the department.

(c) All reports, documents, surveys, books, records, files, correspondence, papers or other writings in the possession of any department, division, bureau, board, commission or other agency, the functions, powers and duties of which have been transferred to the department by this chapter, or which have been employed in carrying out the functions, powers and duties transferred by this chapter to the department shall, on October 1, 1982, be transferred to the department.

(d) All funds, credits or other moneys held in connection with the functions transferred by this chapter, shall be transferred to the Alabama Department of Environmental Management Fund created by Section 22-22A-11 on October 1, 1982. Subsequent to the transfer of all funds, credits or other moneys to the department for programs whose functions are transferred by this chapter to the department, the Water Improvement Commission Fund established by Section 22-22-10; the Safe Drinking Water Fund established by Section 22-23-51; the Well Driller Licensing Fund established by Section 22-24-10; the Operator's Certification Fund established by Section 22-25-10; and the Hazardous Waste Management Fund established by Section 22-30-23 are abolished, and any funds from any source whatsoever which may accrue to any of the foregoing funds in the future shall accrue to the Alabama Department of Environmental Management.

(e) Any appropriation made for the purpose of carrying out the powers, duties and functions transferred by this chapter to the department, shall on October 1, 1982, be transferred and credited to the department for the purpose of carrying out such transferred powers, duties and functions.

(f) Except where in conflict with provisions of this chapter, on October 1, 1982, all rules, regulations, standards, comprehensive plans for the prevention, abatement and control of pollution in this state; and all orders, permits, licenses, certificates, bonds and variances of the departments, divisions, boards, commissions, or other agencies, relating to the functions transferred by this chapter to the department, are enforceable as the rules, regulations, standards, plans, orders, permits, licenses, certificates, bonds and variances of the department and shall continue to be effective until revised, amended, repealed or nullified pursuant to law.

(g) All pending business before the boards, commissions, or agencies affected by this chapter, relating to the functions transferred by this chapter to the department, shall be continued and acted upon by the department. All existing contracts, obligations and memoranda of understanding pertaining to the functions transferred by this chapter to the department, shall remain in force and effect and shall be performed by the department.

(h) All state officials required to maintain contact with or provide services to any agency, board or commission affected by this chapter shall continue to perform such services for the department unless otherwise directed by this chapter.

(i) Neither the abolition of any agency nor any of the transfers authorized by this chapter shall affect the validity of any action performed by such agency, board or commission affected by this chapter, prior to October 1, 1982.

(j) Except where required elsewhere by the chapter, on October 1, 1982, the performance of any such transferred duties or functions by the department or its respective divisions shall have the same effect as if done by the former agency, board or commission referred to or designated by law or contract. The reference to or designation of the former agency, board or commissions shall apply to the department.

(k) During an appropriate transition period after October 1, 1982, the State Health Department shall continue to assist the department in personnel and fiscal matters in order to effect the smooth transition of such functions to the department.



Section 22-22A-10 - Transfer of functions, personnel, equipment, etc., of coastal area board to Office of State Planning and Federal Programs; exception.

(a) On October 1, 1982, all functions of the Coastal Area Board, as set forth in Sections 9-7-10 through 9-7-22, except those which relate to permitting, regulatory and enforcement functions, shall be transferred to the Office of State Planning and Federal Programs established pursuant to Sections 41-9-205 through 41-9-214.

(b) All employees engaged in duties pertaining to the functions transferred by this section, shall be assigned to the Office of State Planning and Federal Programs on October 1, 1982 to perform their usual duties, subject to any action that may be appropriate thereafter in accordance with the laws and rules governing personnel and employees.

(c) All files, books, papers, records, equipment, furniture, motor vehicles, any other tangible property and any other asset employed in carrying out the powers, duties and functions transferred by this chapter to the Office of State Planning and Federal Programs shall, on October 1, 1982, be transferred to the Office of State Planning and Federal Programs.

(d) All reports, documents, surveys, books, records, files, correspondence, papers or other writings in the possession of the Coastal Area Board, the functions, powers and duties of which have been transferred to the Office of State Planning and Federal Programs by this chapter, or which have been employed in carrying out the functions, powers and duties transferred by this chapter to said office shall, on October 1, 1982, be transferred to the Office of State Planning and Federal Programs.

(e) All funds, credits or other moneys held in connection with the functions transferred by this chapter to the Office of State Planning and Federal Programs, shall be transferred to said office on October 1, 1982. Subsequent to the transfer of all funds, credits or other moneys to the Office of State Planning and Federal Programs, the Coastal Area Board Fund established by Section 9-7-19 is abolished.

(f) Any appropriation made to the Coastal Area Board for the purpose of carrying out the powers, duties and functions transferred by this chapter to the Office of State Planning and Federal Programs shall, on October 1, 1982, be transferred and credited to said office for the purpose of carrying out such transferred powers, duties and functions.

(g) The Office of State Planning and Federal Programs shall provide the department sufficient funds to administer the permitting, regulatory and enforcement functions of the Coastal Area Management Program from those federal funds obtained by the office for such purposes.

(h) All pending business before the Coastal Area Board, relating to the functions transferred by this chapter to the Office of State Planning and Federal Programs, shall be continued and acted upon by said office. All existing contracts, obligations and memoranda of understanding pertaining to the functions herein transferred shall remain in force and effect and shall be performed by the Office of State Planning and Federal Programs.

(i) All State Officials required to maintain contact with or provide services to the Coastal Area Board shall continue to perform such services for the Office of State Planning and Federal Programs or as otherwise directed by this chapter.

(j) Neither the abolition of the Coastal Area Board nor any of the transfers to the Office of State Planning and Federal Programs authorized by this chapter shall affect the validity of any action performed by the Coastal Area Board, prior to October 1, 1982.



Section 22-22A-11 - Alabama Department of Environmental Management Fund.

There is hereby created a fund known as the Alabama Department of Environmental Management Fund. This fund shall consist of: (1) all appropriations; (2) all grants, gifts, bequests or donations; (3) all money derived through any source of federal aid; (4) all fees; (5) all moneys from any program whose functions were transferred to the department by this chapter; and (6) all moneys from any other source whatsoever. However, the department may not solicit or accept any gift or donation from any person that has any official request or action pending before the Alabama Department of Environmental Management. All moneys deposited in said fund are hereby appropriated to the use of the department in addition to any other appropriations heretofore or hereafter made. The fund shall be used and expended by the department in accordance with the terms of the appropriations, gift, bequest, grant, donation or transfer from which said moneys are derived and in the absence of any such terms or stipulations, shall be expended by the department in furtherance of any of the provisions of this chapter. All necessary expenses of the department shall likewise be paid out of the fund on the requisition of the director as may be deemed advisable.



Section 22-22A-12 - Coastal Resources Advisory Committee; composition; terms; chairman; meetings.

(a) There is hereby created a Coastal Resources Advisory Committee to advise the department and the Office of State Planning and Federal Programs on all matters concerning the coastal area. The committee shall consist of not less than seven members who shall be predominantly from Baldwin and Mobile Counties.

(b) The initial members of the Coastal Resources Advisory Committee shall be the current Coastal Area Board established by Section 9-7-14, as amended and abolished by this chapter. The terms of the initial members of the committee shall be for one year beginning October 1, 1982.

(c) The subsequent membership of the Coastal Resources Advisory Committee shall be as follows:

(1) One member shall be a member of the Mobile City Commission and shall be selected by that commission;

(2) One member shall be a member of the Mobile County Commission and shall be selected by that commission;

(3) One member shall be a member of the Baldwin County Commission and shall be selected by that commission;

(4) One member shall be an official of a municipal corporation in Baldwin County and shall be selected by the Baldwin County Mayors Association;

(5) One member shall be the Commissioner of Conservation and Natural Resources, who may designate an employee of his department to represent him on the committee;

(6) One member shall be the State Geologist who may designate an employee of his agency to represent him on the committee; and

(7) One member shall be the director of the Marine Environmental Science Consortium.

The term of each of these members of the Coastal Resources Advisory Committee shall be consistent with his elective or appointive office.

(d) Additional members of the Coastal Resources Advisory Committee may be appointed by the Governor for terms not to exceed four years and shall be eligible for reappointment.

(e) The committee shall meet initially to select a chairman and subsequent meetings of the committee shall be at the call of the chairman of the Coastal Resources Advisory Committee or the director of the Office of State Planning and Federal Programs.



Section 22-22A-13 - Effect of chapter on powers of Attorney General.

All remedies for the prevention and abatement of pollution given to the Attorney General through the authority of this chapter are merely cumulative. Except as provided in subdivisions (12) and (15) of Section 22-22A-5 nothing in this chapter shall be interpreted as negating or destroying any common law or statutory right, duty, power or authority of the Attorney General of Alabama.



Section 22-22A-15 - Chapter does not repeal Section 22-30-5.1.

No provision of this chapter shall be construed to repeal in whole or in part any provision of Section 22-30-5.1.



Section 22-22A-16 - Pollution Control Grant Fund.

(a) There is hereby created a fund known as the Pollution Control Grant Fund. This fund shall consist of

(1) All appropriations made to the fund; and

(2) All grants, gifts, bequests or donations made to the fund from any source whatsoever. This fund shall be used and expended by the Alabama Department of Environmental Management in accordance with the terms of the appropriation, gift, bequest, grant or donation from which said moneys are derived and in the absence of such terms or stipulations, shall be expended by said department in accordance with the provisions of subsection (b). All necessary expenses of said department in implementing the provisions of this section shall likewise be paid out of the fund on the requisition of the director of said department as may be deemed advisable.

(b) Except as provided in subsection (a), the Alabama Department of Environmental Management is authorized to make grants to any county, municipality or public corporation, agency or instrumentality organized under the laws of the state, for the purpose of carrying out any air, land or water pollution control, prevention or abatement practices, measures, experiments or research, from the Pollution Control Grant Fund and to enter into and carry out contracts or agreements in connection therewith and include in any contract or agreement such conditions as it may deem reasonable and appropriate.

(c) Acting through the Environmental Management Commission, the Alabama Department of Environmental Management is authorized to promulgate rules, regulations and standards to carry out the provisions of this section.



Section 22-22A-17 - Navigable Waters Dredging Fund.

(a) Notwithstanding any provision of law, the budget proposed each year for the Alabama Department of Environmental Management shall include as a line item in the General Fund Budget the Navigable Waters Dredging Fund for the dredging of the navigable waters of this state and for sediment reuse. The director of the department shall present the proposed budget at the appropriate budget hearing scheduled by the Alabama Legislature.

(b) There is established a Navigable Waters Dredging Fund which shall be administered by the Alabama Department of Environmental Management which funds shall be paid to the U.S. Army Corps of Engineers for the purposes of dredging the navigable waters of this state and for sediment reuse. The principal of the fund shall consist of the following:

(1) Funds appropriated by any governmental entity.

(2) Funds received as gifts from any source.

(c) All funds collected or received by the department for the Navigable Waters Dredging Fund shall be deposited into the fund and payments from the fund made to the corps may be used only to carry out the provisions of this section.






Chapter 22B - RECYCLING BY STATE AGENCIES.

Section 22-22B-1 - Legislative findings.

The Legislature finds that:

(1) The state faces a looming crisis in solid waste management related to the ever-increasing volumes of waste intended for disposal;

(2) The solid wastes presently disposed of in the state contain substantial volumes of materials which are capable of recovery and reuse if recycling programs are developed and implemented within the state;

(3) The failure to recover and recycle materials from solid waste results in the unnecessary waste and depletion of natural resources;

(4) The state government, through its departments and agencies, generates substantial amounts of solid wastes which could be recovered through a coordinated recycling program;

(5) A recycling program by state departments and agencies would serve to demonstrate to local governments and private businesses the practical benefits of and proper techniques for implementing such a program; and

(6) An effective recycling program within state government should be initiated by an agency with expertise in solid waste management, and such agency should serve as the point of coordination for the state's program.



Section 22-22B-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) PROGRAM FOR THE MANAGEMENT AND MARKETING OF RECYCLABLE MATERIALS. A formal program administered by state agencies and/or public school systems for the recycling of recyclable materials collected by state agencies and/or public school systems pursuant to a program for waste reduction and the collection of recyclable materials.

(2) PROGRAM FOR WASTE REDUCTION AND THE COLLECTION OF RECYCLABLE MATERIALS. A formal program implemented by state agencies and/or public school systems for the reduction of solid wastes generated by the operation of such agencies and/or public school systems including the collection in lieu of disposal of recyclable materials.

(3) PUBLIC SCHOOL SYSTEMS. All the state's universities, all elementary, secondary and post-secondary schools, schools for the deaf and blind, mental retardation and youth services school districts which receive state revenues.

(4) RECYCLABLE MATERIALS. Materials generated by the operation of state agencies which would otherwise be processed as solid wastes, but which possess physical and economic characteristics that allow them to be recovered, separated and reprocessed for sale or reuse (other than use as a fuel).

(5) RECYCLING. The recovery, separation and reprocessing for sale or reuse of materials which would otherwise be processed as solid wastes.

(6) SOLID WASTES. Shall have the same meaning as that term is defined in Section 22-27-2.

(7) STATE AGENCIES. All departments and agencies of state government. City and county governments are specifically excluded from the provisions of this chapter to the extent of activities not specifically described above.

(8) NONPROFIT ORGANIZATIONS. All agencies or organizations whose income or profit is not distributed to their members, directors or officers, excluding religious organizations.



Section 22-22B-3 - State government program for waste reduction and the collection of recyclable wastes; planning and implementation; annual reports by agencies; what to be included in programs; coordination of efforts.

(a) The Department of Environmental Management shall assess the status of recycling efforts undertaken by the state for solid waste generated by the operations of state agencies and public school systems and shall evaluate existing programs and develop necessary new programs for recycling to reduce the generation of solid waste by the state. The programs shall include, without limitation, recycling of office papers, cardboard, yard waste and other materials produced by the state for which recycling markets exist or may be developed.

(b) Waste reduction and recycling plan. Within 180 days of April 19, 1990, the Department of Environmental Management shall develop and implement a model program for the reduction and recycling of the solid wastes generated by its own operations and which addresses the requirements of subsections (c) and (d) below. Within one year of April 19, 1990, each department and agency of the state and the public school systems shall implement a program of waste reduction and recycling based on the model program of the Department of Environmental Management. Following the implementation of a program, each agency shall report annually on the implementation and results of its program. Such reports shall be on forms provided by the Department of Environmental Management and a copy shall be provided annually to the Department of Environmental Management on a due date established by the Department of Environmental Management.

(c) Each program for waste reduction and the collection of recyclable materials shall establish and implement a source separation and collection program for recyclable materials produced as a result of state agency and/or public school system operations, including, at a minimum, high grade paper and corrugated paper. Each program shall include procedures for collecting and storing recyclable materials, bins or containers for storing materials, and contractual and other arrangements with buyers or collectors of recyclable materials. Each state agency and public school system shall appoint a recycling coordinator and conduct educational programs for its employees explaining the recycling program.

(d) Each program for waste reduction and the collection of recyclable materials shall include a waste reduction provision intended to reduce the amount of waste materials generated in the course of state agency or public school system operations prior to recycling. This phase of the program shall be designed and implemented to achieve the maximum feasible reduction of waste generated as a result of state agency or public school system operations.

(e) State agencies and public school systems are encouraged to coordinate their efforts to assure the maximum benefit of recycling efforts or to increase access to markets for recyclable materials. To this end, state agencies and public school systems may jointly enter into contracts with one another or third parties for the management of recyclable materials as provided herein.



Section 22-22B-4 - Program for management and marketing of recyclable materials; contracts authorized.

State agencies and public school systems are hereby authorized to enter into contracts of three years or less duration with private and nonprofit organizations for the purpose of managing recyclable materials, subject to the approval of the surplus property division of the Alabama Department of Economic and Community Affairs. Recyclable materials produced by state agencies and public school systems may be sold to public purchasers or may be donated to nonprofit organizations as long as the materials are substantially recycled. Sales and donations of recyclable materials shall be conducted through or approved by the surplus property division of the Alabama Department of Economic and Community Affairs in accordance with rules and regulations to be adopted by the Alabama Department of Economic and Community Affairs governing the sale or donation of recyclable materials.



Section 22-22B-5 - Proceeds from sale of recycled materials; employee awards.

(a) All proceeds from the sale of recyclable materials generated by the state agencies shall be deposited into the State Treasury to the credit of the operations fund of the agency which generated the recyclable materials.

(b)(1) Employee awards in an amount not to exceed $25.00 per fiscal year for each employee of the state agency are hereby authorized but not required. It is the intent of the Legislature that the amount of such awards not be considered cumulative and the maximum amount expended in any one fiscal year for any one employee shall not exceed $25.00. These awards may be paid for from the proceeds of the sale of recyclable materials and/or other departmental funds, provided such expenditures are budgeted for.

(2) Each state agency's employee awards shall be administered by a duly elected board of employees in that agency, with the advice and consent of the agency head, and shall be subject to periodic audits by the examiners of public accounts.

(3) Employee awards shall include plaques or like awards acquired in accordance with the state's competitive bid laws. These plaques or like awards are to express recognition or appreciation for retirement, longevity, outstanding performance or other accomplishments which in the opinion of the board and the agency head merit recognition.

(c) All proceeds from the sale of recycled materials generated by the public school systems shall be credited to the public school system generating the recyclable materials.






Chapter 23 - WATERWORKS AND WATER SUPPLIES GENERALLY.

Article 1 - General Provisions.

Section 22-23-20 - Upgrading of water service; savings.

(a) Any law to the contrary notwithstanding, any water authority that upgrades its water services, including fire hydrants, that results in lower insurance rates for the customers, may enter into contracts with residential customers or business customers to receive the net savings realized for the first through fifth fiscal years thereafter, because of the upgrade.

(b) Any savings from the sixth fiscal year on realized for water service upgrade by a water authority including fire hydrants shall be passed to the residential customers or business customers of the service.






Article 2 - Safe Drinking Water Act.

Section 22-23-30 - Short title.

This article may be cited as the "Alabama Safe Drinking Water Act of 1977."



Section 22-23-31 - Definitions.

When used in this article and except where the context prohibits, the following words and terms shall have the following meanings:

(1) FEDERAL ACT. The Federal Safe Drinking Water Act, being Public Law 93-523.

(2) ADMINISTRATOR. The Administrator of the United States Environmental Protection Agency.

(3) NATIONAL PRIMARY DRINKING WATER REGULATIONS. Primary drinking water regulations promulgated by the administrator pursuant to the federal act.

(4) FEDERAL AGENCY. Any department, agency or instrumentality of the government of the United States, the regulation of which has been delegated to the State of Alabama pursuant to the federal act.

(5) BOARD. The Alabama Department of Environmental Management.

(6) HEALTH OFFICER. The Director of the Alabama Department of Environmental Management.

(7) LOCAL GOVERNMENTAL UNIT. Any community, town, city, county, board, authority, nonprofit corporation or other unit of government created by the Legislature.

(8) PERSON. Any individual, firm, partnership, corporation, local governmental unit, party, company, association, federal agency, state agency or any other public or private legal entity.

(9) SUPPLIER OF WATER. Any person who owns or operates a public water system.

(10) CONTAMINANT. Any physical, chemical, biological or radiological substance or matter in water.

(11) PUBLIC WATER SYSTEM. A system for the provision to the public of piped water for human consumption, if such system has at least 15 service connections or regularly serves an average of at least 25 individuals at least 60 days out of the year. A public water system includes:

(12) COMMUNITY WATER SYSTEM. A public water system which serves at least 15 service connections used by year-round residents or regularly serves at least 25 year-round residents.

(13) NONCOMMUNITY WATER SYSTEM. A public water system which does not meet the requirements of a community water system.

(14) MAJOR MODIFICATION. Any modification of a public water supply which is declared to be "major" by the regulations of the board.

(15) STATE PRIMARY DRINKING WATER REGULATION. A regulation which:

a. Applies to a public water system;

b. Specifies contaminants which, in the judgment of the board, may have an adverse effect on the public health;

c. Specifies for each such contaminant either:

1. A maximum contaminant level; or

2. Each treatment technique known to the board which leads to a reduction in the level of such contaminant sufficient to satisfy the requirements of Section 22-23-33 if, in the judgment of the board, it is not economically or technologically feasible to ascertain the level of such contaminant; and

d. Contains criteria and procedures to assure a supply of drinking water which dependably does not exceed such maximum contaminant levels, including quality control and testing procedures to insure compliance with such levels and to insure proper operation and maintenance of the system, and requirements as to:

1. The minimum quality of water which may be taken into the system; and

2. Siting for new facilities for public water systems.

(16) STATE SECONDARY DRINKING WATER REGULATION. A regulation which:

a. Applies to a public water system;

b. Specifies maximum contaminant levels necessary to protect the public comfort or well-being controlling contaminants which:

1. Adversely affect odor or appearance of water, thereby causing substantial number of persons to discontinue its use; or

2. Otherwise adversely affect the public comfort or well-being; and

c. May vary according to geographic and other circumstances.



Section 22-23-32 - Regulatory authority of board over water supplies.

The board has regulatory authority over all public water systems in the state insofar as purity, potability, wholesomeness and physical quality of water which may affect the public health, comfort or well-being and shall, from time to time, examine, investigate and monitor the sources of public water supplies, the method of protecting groundwater supplies and the method of filtering, treating, storing and delivering water to consumers. The board shall consult with and advise suppliers of water or persons intending to become suppliers of water as to the best source of water and the best method of assuring its purity.



Section 22-23-33 - State primary drinking water regulations.

The board shall promulgate and enforce state primary drinking water regulations that at no time shall be less stringent than the complete, current interim or revised national primary drinking water regulations. State primary drinking water regulations shall apply to each public water system in the state, except those which meet all the following:

(1) Consist only of distribution and storage facilities and which do not have any collection and treatment facilities;

(2) Obtain all their water from, but are not owned or operated by, a public water system to which such regulations apply;

(3) Do not sell water to any person; and

(4) Are not carriers which convey passengers in interstate commerce.



Section 22-23-34 - State secondary drinking water regulations.

The board shall promulgate and enforce state secondary drinking water regulations. State secondary drinking water regulations shall apply to each public water system in the state, except those systems exempted by Section 22-23-33.



Section 22-23-35 - Variances and exemptions from regulations.

The board may authorize variances and exemptions from the regulations issued pursuant to Section 22-23-32 under conditions and in such manner as it, by regulation, deems necessary and desirable.



Section 22-23-36 - Action by board regarding imminent and substantial hazards.

The board, upon receipt of information that a contaminant which is present in or is likely to enter a public water system may present an imminent and substantial danger to the public health, may take the following or other appropriate administrative actions:

(1) Issue such orders as may be necessary to protect the health of persons who are or may be users of such system, including travelers; and

(2) Commence a civil action for appropriate relief, including a restraining order or permanent injunction as provided in Sections 22-23-52 and 22-23-53.



Section 22-23-37 - Notification of users and regulatory agencies by water suppliers of certain violations, etc.

(a) The supplier of water shall, as soon as practicable, notify the local county health departments, the board, the administrator, users, the public and communications media located in the area served by the system whenever a public water system:

(1) Is not in compliance with the state primary drinking water regulations;

(2) Fails to perform monitoring required by regulations adopted by the board;

(3) Is subject to a variance granted for an inability to meet a maximum contaminant level requirement;

(4) Is subject to an exemption; or

(5) Fails to comply with the requirements prescribed by a variance or exemption.

(b) The notice shall include the fact of violation of public drinking water regulations, variance or exemption from compliance with such regulations and the extent, nature and possible health effects of such fact. Public notice shall be given in a manner prescribed by regulation.



Section 22-23-38 - Samples of water supplied to the public - Required.

At least once a month or as required by the board, every supplier of water shall deliver to the State Laboratory or a laboratory certified by the board samples of water supplied to the public.



Section 22-23-39 - Samples of water supplied to the public - Analysis; fee.

The board shall cause a bacteriological, sanitary and/or chemical analysis to be made of each sample so delivered, shall record such analysis and shall furnish a copy to the supplier of water. The board is authorized to collect from the supplier a fee equal to its reasonable anticipated costs in causing such analysis to be made and providing such record.



Section 22-23-40 - Permit to construct or modify water system - Required; prerequisite to issuance of bonds by local government unit.

No person shall construct or make major modification of any public water system, or portion thereof, without having first obtained a permit from the board as provided in this article. No local government unit shall be authorized to incur any debt or to issue bonds in aid of such public water system unless a permit shall first have been obtained from the board as required by this article.



Section 22-23-41 - Permit to construct or modify water system - Application.

Any person proposing to operate, construct, install, add to or make major modification of a public water system shall, prior to construction of such, file with the board an application for a permit to do so, together with complete plans and specifications and a statement containing a general description of the proposed public water system or of the proposed changes in the existing system, showing the geographical location thereof with relation to the source of water supply and the manner of storage, purification, treatment or delivery proposed or used for the supply, and all the sanitary and health conditions surrounding and affecting the said supply and the works, system and plant. The plans and specifications and statements shall be in such form and shall detail such matters as the board by regulation shall require.



Section 22-23-42 - Permit to construct or modify water system - Investigation of water system.

Upon filing of plans and specifications and statements by an applicant, the board is authorized to investigate the proposed system or existing works, system, plant, water supply and all other circumstances and conditions deemed material by the board.



Section 22-23-43 - Permit to construct or modify water system - Order of board upon finding that water is impure, unwholesome, etc.

Upon completion of any such investigation or of any routine or special inspection, if the board shall determine that the water being supplied or to be supplied is impure, unwholesome or unpotable, fails to comply with a maximum contaminant level or may constitute a menace or danger to the health or lives of human beings, or that the existing or proposed works, systems, plant or water supply or proposed modifications thereof are not suited to the production and delivery of healthful, pure and wholesome water, then, upon order of the board, the applicant or supplier of water shall make, within a time designated by the board, such changes as the board deems necessary to secure a continuous supply of pure, wholesome, potable and healthy water. The board may prohibit the use of said water supply or any modification, construction or operation of said works, system or plant until all orders of the board are carried out. Thereafter, it shall be unlawful for the applicant to use the said public water supply or to modify, construct or operate the said works, system or plants until the orders of the board are withdrawn.



Section 22-23-44 - Permit to construct or modify water system - Issuance; suspension or revocation; permits in addition to others required by law.

If the board shall determine that the water being supplied or to be supplied is pure, wholesome and potable and does not endanger the lives or health of human beings, it is authorized to grant the applicant a permit authorizing the applicant to furnish or to continue to furnish or supply water to human beings. All permits issued hereunder are revocable and may be suspended by the board at any time the board shall determine that the water being supplied is or is in danger of becoming impure, unwholesome or unpotable or does or will endanger the lives, health, comfort or well-being of human beings. Permits issued under this article are in addition to any other permits required by law.



Section 22-23-45 - Right of entry of board for investigations and inspections.

The board and its inspectors shall have full power and authority to enter into and upon any and all places, property, enclosures and structures for the purpose of making investigations or inspections required by Section 22-23-42 and any routine or special inspections as the board may determine necessary.



Section 22-23-46 - Reports of condition of water supply, plant, etc., by applicants, or suppliers.

Any applicant or supplier of water may, for cause stated, be required by the board to furnish a complete report of the condition and operation of the water supply, plant, works or system owned, operated or controlled by the said applicant. This report shall be made by a duly licensed professional engineer, the cost and expenses of which shall be paid by the applicant.



Section 22-23-47 - Polluting public water supply.

No person shall deposit any dead animal or fowl or any noxious, nauseous or poisonous substance or any human waste in any portion of a public water supply or in any private well, spring, reservoir, tank, vessel or receptacle appurtenant to a public or private water supply.



Section 22-23-48 - Prohibited acts.

The following acts and the causing thereof are prohibited:

(1) Failure by a supplier of water to comply with the requirements of Section 22-23-39, or dissemination by such supplier of any false or misleading information with respect to notices required pursuant to Section 22-23-37 or regulations promulgated thereunder or with respect to remedial actions being undertaken to achieve compliance with State Primary Drinking Water Regulations and State Secondary Drinking Water Regulations;

(2) Failure by any supplier of water to comply with Section 22-23-38;

(3) Failure by a supplier of water to comply with regulations promulgated pursuant to this article or with conditions for variances or exemptions authorized under Section 22-23-35; and

(4) Failure by any person to comply with any order issued by the board pursuant to this article.



Section 22-23-49 - Powers and duties of board in administration of article.

To carry out the provisions and purposes of this article, the board is authorized and empowered to:

(1) Perform any and all acts necessary to carry out the purposes and requirements of this article relating to the adoption and enforcement of state primary drinking water regulations and state secondary drinking water regulations;

(2) Administer and enforce the provisions of this article and all rules, regulations and orders promulgated or issued under this article;

(3) Receive financial and technical assistance from the federal government and other public or private agencies;

(4) Participate in related programs of the federal government, other states, interstate agencies or other public or private agencies or organizations;

(5) Establish adequate fiscal controls and accounting procedures to assure proper disbursement of and accounting for funds appropriated or otherwise provided for the purpose of administering requirements of this article;

(6) Maintain such records as may be required by the administrator pursuant to the federal act;

(7) Delegate the authority to carry out the duties as deemed appropriate for the purpose of administering requirements of this article;

(8) Establish and collect fees for the purpose of certifying or giving approval to any governmentally or privately owned laboratory desiring to perform laboratory analyses for water suppliers in a manner required by the board;

(9) Collect fees from any supplier of water willfully or negligently causing the board to perform extraordinary or repetitive inspections, a sum equivalent to that expended by the board for its performance of additional inspections; and

(10) Promulgate such regulations as are necessary or appropriate to carry out the purposes of this article.



Section 22-23-52 - Penalties.

A fine not to exceed $5,000.00 may be imposed by a court of competent jurisdiction on any person who violates Section 22-23-40, 22-23-41 or 22-23-47 or subdivision (1) or (2) of Section 22-23-48.



Section 22-23-53 - Public nuisances.

Anything done, maintained or suffered in violation of any of the provisions of this article shall be deemed to be a public nuisance and dangerous to health, and may be abated, summarily or otherwise, by the board in a manner prescribed by law.









Chapter 23A - ALABAMA WATER SYSTEM ASSISTANCE AUTHORITY.

Section 22-23A-1 - Definitions.

The following words and phrases, whenever used in this chapter, shall have the following respective meanings unless the context clearly indicates otherwise:

(1) AUTHORITY. The corporation organized pursuant to the provisions of this chapter as a public corporation, agency and instrumentality of the state and known as the "Alabama Water System Assistance Authority."

(2) AUTHORIZING RESOLUTION. A resolution or order adopted by the board of directors of the authority authorizing the issuance of bonds by the authority pursuant to this chapter.

(3) BOARD OF DIRECTORS. The board of directors of the Alabama Water System Assistance Authority.

(4) BONDS. The "Water System Assistance Bonds," notes or obligations or other evidences of indebtedness issued by the authority under the provisions of this chapter.

(5) BOND PROCEEDS. The direct proceeds of sale of bonds or notes, and the income derived from the investment of such proceeds.

(6) COMMUNITY WATER SYSTEM. A public water system as defined in Section 22-23-31(12).

(7) DEPARTMENT. The Department of Economic and Community Affairs or any successor.

(8) PROJECT(S). Research and development, site purchase and preparation, initial construction, expansion or renovation of water supply facilities.



Section 22-23A-2 - Legislative intent.

It is the intent of the Legislature acting by and through the authority and the department to aid, assist and coordinate existing community water systems in locating, developing and sustaining adequate potable water supplies for the citizens of this state and to this end to authorize the incorporation of a state authority with power and authority to issue water system assistance bonds, as may be necessary, from time to time, to finance community water system projects. Further it is the intent of the Legislature that community water systems shall not be required to participate in programs authorized by this chapter.



Section 22-23A-3 - Alabama Water System Assistance Authority; how created; members; Water Assistance Legislative Oversight Committee.

The Governor, the Director of the Department of Economic and Community Affairs, the Director of Finance, one member of the House of Representatives appointed by the Speaker, and one member of the Senate appointed by the Lieutenant Governor may become a public corporation to be known as the Alabama Water System Assistance Authority with the power and authority hereinafter provided, by proceeding according to the provisions of this chapter. Provided, however, that actions taken by such authority shall be monitored, from time to time, by a special "Water Assistance Legislative Oversight Committee" composed of three members of the House of Representatives appointed by the Speaker of the House and three Senators appointed by the Lieutenant Governor. Members of the Legislature serving on this oversight committee shall be entitled to their regular legislative per diem and travel expenses on such committee's meeting days. The Lieutenant Governor shall appoint a chairperson for such committee and the Speaker of the House shall appoint the vice-chairperson. Such committee shall meet, from time to time, on request of either the chairperson or the authority. The Lieutenant Governor and the Speaker of the House shall make the appointments to the authority and the Water Assistance Legislative Oversight Committee within 15 days of the effective date of this chapter.



Section 22-23A-4 - Water Supply Assistance Fund established; deposits; expenditures; investments.

There is hereby established a special fund within the State Treasury to be known as the "Water Supply Assistance Fund." Proceeds from the sale of bonds issued by the authority shall be deposited in this special "Water Supply Assistance Fund." Money in such fund shall be expended in accordance with adopted regulations and policies of the authority and may be used to provide a loan or loans for community water system supply projects or to refinance debt of community water systems or to secure principal and interest on bonds issued by the authority. Money not currently needed for the operation of the Water Supply Assistance Fund may be invested, from time to time, by the board and all interest earned on such investments shall be credited to the Water Supply Assistance Fund.



Section 22-23A-5 - Application to become corporation; filing and recordation; certificate of incorporation; officers; board of directors; record of proceedings.

(a) To become a corporation, the Governor, the director of the department, the Director of Finance, and the two legislators appointed to the authority in Section 22-23A-3 shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be the "Alabama Water System Assistance Authority";

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this chapter or any other laws of the state. The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgments to deeds. The Secretary of State shall examine the application; and if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.

When the application has been made, filed and recorded as herein provided, the applicants shall constitute a corporation under the name proposed in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the Great Seal of the State, and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.

(b) The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the director of the department shall be the vice-president thereof, and the Director of Finance shall be the secretary thereof. The members of the authority shall constitute all the members of the board of directors of the authority, and any three members of the said board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold such office by reasons of death, resignation, expiration of his term of office or for any other reasons, then his successor in office shall take his place as a member, officer or director of the authority. No member, officer or director of the authority shall draw any salary, in addition to that now authorized by law, for any service he may render or for any duty he may perform in connection with the authority.

(c) All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority, shall be signed by at least three members of the authority and shall be recorded in a substantially bound book and filed in the office of the secretary. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 22-23A-6 - Powers of authority.

(a) The authority shall have the following powers, among others specified by this chapter:

(1) To have succession in its corporate name until the principal of and interest on all bonds issued by it shall have been fully paid;

(2) To sue and be sued and to prosecute and defend, at law and in equity, in any court having jurisdiction of the subject matter and of the parties thereto;

(3) To have and to use a corporate seal and to alter such seal at pleasure;

(4) To establish a fiscal year;

(5) To construct and operate or lease to or from any community water system;

(6) To execute agreements effectively obligating the authority to agree to pay and to pay such portion of the estimated reasonable cost of the project of each community water system as may be required to meet the water supply goals of the state;

(7) To issue bonds or other obligations provided such proceeds are deposited in a special "Water Supply Assistance Fund" within the State Treasury;

(8) To enter into such agreements in connection with the sale of its bonds as the board shall determine, including arrangements for letters of credit, bond insurance or other credit enhancement devices, provided that no such arrangement shall obligate funds of the authority other than as provided in this chapter;

(9) To appoint and employ such attorneys, financial advisors, agents and employees as the business of the authority may require; and

(10) To promulgate and establish guidelines and procedures relating to loans or grants by the authority including but not necessarily limited to limits on the amounts of such loans or grants and eligibility requirements for such loans or grants.

(b) The authority shall use accounting, audit, and fiscal procedures conforming to generally accepted government accounting standards.

(c) The Governor shall deliver an annual report of the authority to the Legislature.



Section 22-23A-7 - Bonds - Authorization to issue and sell; security for payment.

For the purpose of providing funds for the authority to make loans to community water systems for a project or projects, or to refinance debt of community water systems or for the payment of obligations incurred or temporary loans made for any of said purposes, the authority is hereby authorized, from time to time, to issue and sell its bonds or other evidences of indebtedness. Such bonds may be issued in one or more series; shall be in such form and denominations and of such terms and maturities, not exceeding 35 years from the date of issue of each series; shall bear such rate or rates of interest, payable and evidenced in such manner; may contain such provisions for registration or for redemption prior to maturity; and may contain such other provisions not inconsistent herewith, all as may be provided by the authorizing resolution. As security for the payment of the principal of and interest on its bonds, the authority is authorized to pledge, transfer and assign any obligations of each community water system, payable to the authority and the security for such obligation.



Section 22-23A-8 - Bonds - Procedure for sale.

The bonds and other evidences of indebtedness of the authority may be sold at such time or times as the board of directors may deem advantageous. The bonds shall be sold by competitive sale unless because of market conditions and/or credit structures such a sale would be disadvantageous to the state. In the event such a determination is made by the board of directors, the bonds shall be sold through a negotiated sale and the managing underwriter(s) shall be selected based on criteria, which shall include but not be limited to, experience, ability, responsiveness, and fee structure. Said criteria shall be established by the board of directors and shall be included in a request for proposals for the managing underwriter(s). Bonds sold at public sale shall be awarded to the bidder whose bid reflects the lowest true interest cost to the authority for the bonds being sold, computed to their respective absolute maturities; provided, that if no bid acceptable to the authority is received, it may reject all bids and readvertise. Notice of any public sale shall be given by such publication or by such distribution of notices of sale or both, as the board of directors may determine subject to state law. The authority may pay from the proceeds of the sale of its bonds all expenses, including publication and printing charges, attorney's fees, financial advisory fees, and other expenses which the board of directors may deem necessary or advantageous in connection with the authorization, advertisement, sale, execution and issuance thereof.



Section 22-23A-9 - Loans in anticipation of bond issuance; refund of local funds provided by community water system.

In anticipation of the issuance of bonds, the authority may borrow such sums as may be needed for any of the aforesaid purposes and to obligate itself by certificate or promissory note, bearing interest at a rate or rates to be specified by the authority, and maturing within 18 months from the date of such certificate or promissory note. Such certificates or promissory notes shall be payable solely from the proceeds of the bonds of the authority and from the funds from which such bonds are payable. In the event that authority funds are not available for a loan for a project when application is made, in order to accelerate the completion of any project, a community water system may, with the approval of the authority, obligate such community water system to provide local funds to pay that portion of the cost of the project which the authority will make available by loan, and the authority shall refund the amount expended on its behalf by such water system.



Section 22-23A-10 - Refunding bonds.

The authority may, from time to time, issue and sell its refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority at the time outstanding and any premiums necessary to be paid to redeem any bonds so to be refunded. The holders of such refunding bonds shall be subrogated and entitled to all priorities, rights and pledges to which the bonds refunded thereby were entitled.



Section 22-23A-11 - Establishment of dedicated source of revenue by community water system for funding of loan by authority; powers of water system; default; repayment guidelines; project accounts.

(a) In order to provide for the funding of the loan by the authority for a project to a community water system, such water system shall establish a dedicated source of revenue to repay only the monies received from the authority and to provide for operation, maintenance and equipment replacement expenses. Such water system is hereby authorized and empowered, any existing statute to the contrary notwithstanding, to do and perform any one or more of the following:

(1) To obligate itself to pay to the authority at periodic intervals a sum sufficient to provide bond debt service with respect to the bonds of the authority issued to fund the loan for such project and to pay over such debt service to the account of the project for deposit to the Water Supply Assistance Fund;

(2) To levy, collect and pay over to the authority and to obligate itself to continue to levy, collect and pay over to the authority the proceeds of any one or more of the following:

a. Any water supply service fee or charge; and

b. Other revenue available to the community water system;

(3) To undertake and obligate itself to pay its contractual obligation to the authority solely from the proceeds from any one or more of the sources specified in subdivision (2) above, or to impose upon itself a general obligation pledge, if appropriate, to the authority additionally secured by a pledge of any one or more of such sources; provided, however, that all members of said community water system shall be notified of the proposed contract with the authority, specifically stating the obligations and pledge of revenue and other terms and conditions of said contract, and provided further that a formal meeting of the community water system be held and a vote be taken prior to the final agreement with the authority being made;

(4) To obligate itself to continue to levy and collect such revenues, fees and charges as shall equal not less than 110 percent nor more than 125 percent, as determined by the authority of the maximum principal and interest maturing and coming due in any one year on the bonds issued by the authority to fund a loan for the project; and

(5) To enter into such agreements, to perform such acts and to delegate such functions and duties as its governing body shall determine to be necessary or desirable to enable the authority to fund a loan to the community water system to aid it in the construction or acquisition of a project.

(b) In the event of default, the authority may utilize all available remedies under state law.

(c) All loans made by the authority shall provide that repayment of such loans shall be made in accordance with guidelines for such repayment made by the authority.

(d) The recipients of loans shall maintain project accounts in accordance with generally accepted government accounting standards.



Section 22-23A-12 - Investment in bonds of authority.

The State Treasurer may invest any idle or surplus moneys of the state in bonds of the authority. The governing body of any county or municipality is authorized in its discretion to invest any idle or surplus money held in its treasury in bonds of the authority. Such bonds shall be legal investments for executors, administrators, trustees and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.



Section 22-23A-13 - Taxation exemption.

All bonds or other indebtedness of the authority and the coupons applicable thereto and the income therefrom and all projects or parts thereof and all assets of the authority shall be forever exempt from any and all taxation in the state.



Section 22-23A-14 - Interest exemption.

All securities issued by the authority shall be exempt from the laws of the state governing usury or prescribing or limiting interest rates, including, but without limitation, the provisions of Chapter 8 of Title 8.



Section 22-23A-15 - Purpose of chapter.

This chapter is intended to aid the state through the furtherance of its purposes by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this chapter, no proceeding, notice or approval shall be required for the incorporation of the authority, the purchase of any loans or the making of any loan to a community water system, the issuance of any bonds, or the exercise of any other of its powers by the authority.



Section 22-23A-16 - Bonds and coupons deemed negotiable instruments.

All bonds issued by the authority, while registered, shall be construed to be negotiable instruments even though they are payable from a limited source. All coupons applicable to any bonds issued by the authority, while the applicable bonds are registered as to both principal and interest, shall likewise be construed to be negotiable instruments although payable from a limited source.



Section 22-23A-17 - Bonds, notes and certificates not debt of state.

All bonds, notes and certificates issued by the authority shall be solely and exclusively obligations of the authority, payable solely from the revenues, income, fees or charges which may pursuant to the provisions of this chapter, be pledged to the payment thereof, and no such bonds, notes or certificates shall create an obligation or debt of the state.






Chapter 23B - ALABAMA DRINKING WATER FINANCE AUTHORITY.

Section 22-23B-1 - Legislative findings.

The Legislature hereby finds and declares that the following facts are true and correct:

The 104th Congress of the United States of America has recently enacted into law amendments to Public Law 104-182 (the "federal act") commonly known as the "Safe Drinking Water Act;"

Congress, in the federal act, has determined that the federal government is committed to maintaining and improving its partnership with the states in the administration and implementation of the federal act;

Congress has, in the federal act, determined that the requirements of the federal act with respect to safe drinking water will impose new requirements that may exceed the financial and technical capacity of many public water systems;

The federal act authorizes state revolving loan funds and authorizes the administrator of the Environmental Protection Agency to offer to enter into agreements with eligible states to make capitalization grants to further the health protection objectives of the federal act, promote the efficient use of fund resources and carry out the other purposes specified in the federal act;

The Legislature deems it necessary, desirable and in the public interest that the state take all action necessary to accomplish the full participation of the state in the revolving loan fund program authorized by the federal act in order to make available to public bodies funds available under the federal act;

Among the requirements of the federal act is the requirement that the state establish a revolving loan fund in compliance with the federal act and provide the other assurances, procedures and mechanisms to carry out the requirements of the federal act as a condition precedent to entering into a grant and other agreements with the federal government pursuant to which funds appropriated by the United States of America will be made available to the state for the purposes of the federal act;

It is necessary, desirable and in the public interest that the Alabama Department of Environmental Management, as the agency of the state charged with the primary responsibility for enforcing state and federal standards for public water systems in the state, be authorized and directed, together with the public corporation herein provided for, to take such actions as are necessary to comply with the provisions of the federal act and to enter into capitalization grants and other agreements with the United States of America pursuant to the federal act;

The federal act authorizes the authority to accelerate the availability of assistance to public bodies by leveraging the amounts available under the federal act through the issuance of bonds of the authority in order to make funds available to public bodies as soon as possible; and

It is necessary, desirable and in the public interest that the authority herein provided for be created for the purpose of issuing its bonds to fully utilize the federal assistance provided for in the federal act to the end that below market rate loans can be made available to public bodies for the purpose of facilitating compliance with the provisions of the federal act.



Section 22-23B-2 - Definitions.

The following words and phrases, whenever used in this chapter, shall have the following respective meanings unless the context clearly indicates otherwise:

AUTHORITY. The corporation organized pursuant to the provisions of this chapter as a public corporation, agency and instrumentality of the state and known as the "Alabama Drinking Water Finance Authority."

AUTHORIZING RESOLUTION. A resolution, order or other proceedings adopted by the board of directors of the authority authorizing the issuance of bonds, agreements and related matters.

BOARD OF DIRECTORS. The board of directors of the authority.

BOND PROCEEDS. The net proceeds of sale of bonds or notes, and the income derived from the investment of such proceeds.

BONDS. The bonds, notes or obligations or other evidences of indebtedness issued by the authority under the provisions of this chapter.

DEPARTMENT. The Alabama Department of Environmental Management or any successor.

FEDERAL ACT. The Act of Congress so designated (P.L. 104-182), as amended from time to time.

GOVERNMENT SECURITIES. Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof (which may consist of the principal thereof or the interest thereon).

PERMITTED INVESTMENTS.

a. Government securities;

b. Bonds, debentures, notes or other evidences of indebtedness issued by any of the following agencies, to the extent that such obligations are secured by the full faith and credit of the United States of America: bank for cooperatives; federal intermediate credit banks; federal financing bank; federal home loan banks; federal farm credit bank; export-import bank of the United States; federal land banks; or farmers home administration, or any other agency or corporation which has been or may hereafter be created by or pursuant to an Act of the Congress of the United States as an agency or instrumentality thereof, the bonds, debentures, participation certificates or notes of which are unconditionally guaranteed by the United States of America;

c. Bonds, notes, pass through securities or other evidences of indebtedness of the Government National Mortgage Association and participation certificates of the Federal Home Loan Mortgage Corporation;

d. Full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Ratings Services and at least "Aa" by Moody's Investors Service, Inc.;

e. Time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation, provided that, to the extent such time deposits exceed available federal deposit insurance, such time deposits are fully secured by obligations described in paragraphs a., b., and c. above, which at all times have a market value (exclusive of accrued interest) at least equal to such bank time deposits so secured, including interest;

f. Repurchase agreements for obligations of the type specified in paragraphs a., b., and c. above, provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value (exclusive of accrued interest) at least equal to the purchase price of such repurchase agreements and which are held by a depository satisfactory to the authority in such manner as may be required to provide a perfected security interest in such obligations, and are 100 percent collateralized; and

g. Uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Ratings Services and at least "Aa3" by Moody's Investors Service, Inc.

PROJECT. Projects eligible for assistance from the revolving loan fund as certified to the authority by the department, including, without limitation, (a) rehabilitation or development of sources to replace contaminated sources, (b) installation or upgrade of treatment facilities, (c) installation or upgrade of storage facilities, including finished water reservoirs, (d) installation or replacement of transmission and distribution systems, (e) consolidation of water supplies, (f) purchase of systems, (g) acquisition of real property and interests therein (including leasehold interests and rights-of-way), and (h) any expenditure of a type or category determined by the authority, the department or the Administrator of the Environmental Protection Agency to be of such nature as will facilitate compliance with national primary drinking water regulations or otherwise significantly further the health protection objectives of the federal act.

PUBLIC BODY. Includes each county, state agency, incorporated city or town, public corporation, district, cooperative, association, authority or any instrumentality thereof created by or pursuant to state law and having jurisdiction, power or authority with respect to the transmission, sale, production or delivery of drinking water, including also a combination of two or more of the foregoing.

REVOLVING LOAN FUND. The fund created by this chapter.



Section 22-23B-3 - Revolving Loan Fund established; maintenance; administration.

There is hereby established the State of Alabama Drinking Water Revolving Loan Fund, which shall be maintained in perpetuity and operated by the department as agent for the authority for the purposes stated herein. Grants from the federal government or its agencies allocated, allotted or paid to the state for capitalization of the revolving loan fund, state matching funds where required, and loan principal, interest, and penalties and interest income and all other amounts at anytime required or permitted to be paid into the revolving loan fund shall be deposited therein. Proceeds of bonds issued by the authority, proceeds of capitalization grants, funds appropriated by the state, loan principal and interest payments, interest income and all other funds of the authority shall be deposited with one or more banks designated by the authority to act as depository or trustee with respect to such funds. The authority may establish one or more accounts or sub-accounts in the revolving loan fund in connection with the issuance of bonds, the receipt of capitalization grants or any other funds. Amounts in the revolving loan fund shall be expended in a manner consistent with terms and conditions of the federal capitalization grants and may be used to provide loans to public bodies to pay costs of projects; to secure principal and interest on bonds issued by the authority; to purchase debt incurred by public bodies for projects; to fund other programs which the federal government may allow in the future through its grants; to fund the administrative expenses of the department relating to the responsibilities and requirements of this chapter; and to provide for any other expenditure consistent with the federal grant program and state law. Amounts on deposit in the revolving loan fund may be invested in permitted investments and all interest earned on such investments shall be credited to the revolving loan fund and to one or more accounts or sub-accounts therein established by the authority.

The revolving loan fund shall be administered by the department, as agent for the authority, and the department is authorized to establish procedures and adopt such regulations as may be required to administer the revolving loan fund program in accordance with applicable law and to enter into contracts and other agreements in connection with the operation of the revolving loan fund, including but not limited to, contracts and agreements with federal agencies, public bodies, the authority, and other parties to the extent necessary or convenient for the implementation of the revolving loan fund program. Acting as agent for the authority, the department shall maintain full authority for the operation of the revolving loan fund in accordance with applicable federal and state law. The department shall provide an annual report on the revolving loan fund program to the United States Environmental Protection Agency as required by the federal act and to the Governor.



Section 22-23B-4 - Alabama Drinking Water Finance Authority.

The Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the director of the department and the Director of Finance may become a public corporation to be known as the Alabama Drinking Water Finance Authority with the power and authority hereinafter provided, by proceeding according to the provisions of this chapter.



Section 22-23B-5 - Alabama Drinking Water Finance Authority - Incorporation.

(a) To become a corporation, the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the director of the department and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name and official designation of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be the "Alabama Drinking Water Finance Authority";

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this chapter.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgments to deeds. The Secretary of State shall examine the application; and, if he or she finds that it substantially complies with the requirements of this section, he or she shall receive and file it and record it in an appropriate book of records in his office.

When the application has been made, filed and recorded as herein provided, the applicants shall constitute a corporation under the name proposed in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the Great Seal of the State, and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.

(b) The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the director of the department shall be the vice-president thereof and the Director of Finance shall be the secretary thereof. The members of the authority shall constitute all the members of the board of directors of the authority, and any three members of the said board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold such office by reasons of death, resignation, expiration of term of office or for any other reason, then the successor in office to such director shall take his or her place as a member, officer or director of the authority. No member, officer or director of the authority shall draw any salary, in addition to that now authorized by law, for any service rendered or for any duty performed in connection with the authority.

(c) All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority and shall be recorded in a substantially bound book and filed in the office of the secretary. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 22-23B-6 - Alabama Drinking Water Finance Authority - Powers.

(a) The authority shall have the following powers, among others specified by or required to implement the provisions of this chapter:

To have succession in its corporate name until the principal of and interest on all bonds issued by it shall have been fully paid;

To sue and be sued and to prosecute and defend, at law and in equity, in any court having jurisdiction of the subject matter and of the parties thereto;

To have and to use a corporate seal and to alter such seal at pleasure;

To establish a fiscal year;

To acquire in any manner and to hold title to or leasehold interests in real and personal property and to sell, convey or lease the same for purpose of carrying out its functions and duties hereunder;

To construct and operate or lease to or from any public body any one or more projects;

To execute agreements obligating the authority to agree to pay and to pay such portion of the estimated reasonable cost of the project of each public body as may be required to meet the requirements of the federal act and the state;

To make loans to public bodies and to enter into agreements with public bodies deemed necessary by the authority;

To issue bonds or other obligations;

To enter into such agreements in connection with the sale of its bonds as the board shall determine, including arrangements for letters of credit, bond insurance or other credit enhancement devices, provided that no such arrangement shall obligate funds of the authority other than as provided in this chapter;

To appoint and employ such banks, attorneys, financial advisors, agents and employees as the business of the authority may require; and

To obligate the authority to make payments to the United States of America necessary to cause bonds of the authority to be and remain exempt from federal income taxation.

(b) The authority shall use accounting, audit, and fiscal procedures conforming to generally accepted government accounting standards.



Section 22-23B-7 - Purpose; issuing, selling and refunding of bonds.

For the purpose of providing funds for the authority to make loans to public bodies for a project or projects, or for the payment of obligations incurred or temporary loans made for any of said purposes, the authority is hereby authorized, from time to time, to issue and sell its bonds or other evidences of indebtedness. Such bonds may be issued in one or more series; shall be in such form and denominations and of such terms and maturities, not exceeding 30 years from the date of issue of each series; shall bear such rate or rates of interest, payable and evidenced in such manner; may contain such provisions for registration or for redemption prior to maturity; and may contain such other provisions not inconsistent herewith, all as may be provided by the authorizing resolution. As security for the payment of the principal of and interest on its bonds, the authority is authorized to pledge, transfer and assign any obligations of each public body payable to the authority and the security for such obligation, all or any portions of the amounts on deposit in the revolving loan fund and the interest income therefrom, and any other funds available to the authority under the provisions of this chapter.

The bonds and other evidences of indebtedness of the authority may be sold at such time or times as the board of directors may deem advantageous. The bonds may be sold at private or public sale. Bonds sold at public sale may be offered on a basis determined by the authority to enable it to effect the sale of the bonds being sold at the lowest effective borrowing cost to the authority; provided, that if no bid acceptable to the authority is received, it may reject all bids and reoffer the bonds for sale. Notice of any public sale shall be given by publication in one or more newspapers published in the state or by distribution of summary notices of sale or both, in such form and published in such manner and at such times as the board of directors may determine. The authority may pay from the proceeds of the sale of its bonds all expenses, including publication and printing charges, attorney's fees, paying agent and trustee fees, financial advisory fees, bond insurance premiums, letter of credit and other credit enhancement fees, and other expenses which the board of directors may deem necessary or advantageous in connection with the authorization, advertisement, sale, execution, issuance and delivery thereof.

Any bonds issued by the authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with such refunding.

All bonds issued by the authority shall be solely and exclusively obligations of the authority, payable solely from the revenues, income, fees or charges pledged to the payment thereof. No bonds issued under the provisions of this chapter shall constitute a debt or liability of the state or any political subdivision thereof other than the authority or a pledge of the faith and credit of the state or of any political subdivision thereof, but such bonds shall be payable solely from the sources pledged or available for such payment as authorized in this chapter.



Section 22-23B-8 - Funding of a loan.

(a) In order to provide for the funding of a loan by the authority for a project to the public body, such public body shall, to the extent required by the authority as a condition precedent to the making of a loan, establish a dedicated source of revenue to repay the moneys received from the authority and to provide for operation, maintenance and equipment replacement expenses. Such public body is hereby authorized and empowered, any existing statute to the contrary notwithstanding, to do and perform any one or more of the following:

To obligate itself to pay to the authority at periodic intervals a sum sufficient to provide bond debt service with respect to the bonds of the authority issued to fund the loan for such project;

To levy, collect and pay over to the authority and to obligate itself to continue to levy, collect and pay over to the authority the proceeds of any one or more of the following:

Any fee or charge for services from any one or more utility systems owned by such public body;

Any licenses, permits, taxes and fees;

Any special assessment on the property drained, served or benefitted by the project; and

Other revenue available to the public body;

To undertake and obligate itself to pay its contractual obligation to the authority solely from the proceeds from any one or more of the sources specified in subparagraph (2) above, or to impose upon itself a general obligation pledge to the authority additionally secured by a pledge of any one or more of such sources;

To obligate itself to continue to levy and collect such revenues, fees and charges in such amounts as shall be required by the authority;

As evidence of its obligation to repay any loan made by the authority, to issue its bonds, warrants or other obligations; and

To enter into such agreements, to perform such acts and to delegate such functions and duties as its governing body shall determine to be necessary or desirable to enable the authority to fund a loan to the public body to aid it in the construction or acquisition of a project.

(b) In the event of default, the authority may cause all principal and interest on any loan to be immediately due and payable and utilize all available remedies under state law.

(c) All loans made by the authority shall provide that repayment of such loans shall begin not later than one year after completion of construction of the project for which such loan was made and shall be repaid in full no later than 20 years after completion of such construction. The repayment period may be extended as required or permitted by the federal act so long as such extended repayment period does not exceed the expected design life of the project.

(d) The recipients of loans shall maintain project accounts in accordance with generally accepted government accounting standards.



Section 22-23B-9 - Signature; seal.

The bonds of the authority shall be signed by its president or vice-president and attested by its secretary, and the seal of the authority shall be affixed thereto; provided, that a facsimile of the signatures of said officers may be printed or otherwise reproduced on any such bonds in lieu of manual signatures thereon, and a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto.



Section 22-23B-10 - Usury exemption.

All notes, bonds or other securities issued by the authority shall be exempt from the laws of the state governing usury or prescribing or limiting interest rates, including, but without limitation, the provisions of Chapter 8 of Title 8.



Section 22-23B-11 - Taxation exemption.

All bonds at any time issued by the authority and the income therefrom shall be exempt from all taxation in the state.



Section 22-23B-12 - Capitalization grant agreements, operating agreements, etc.

The department is hereby authorized to enter into capitalization grant agreements, operating agreements and other arrangements required by the federal act as a condition precedent to the receipt of funds under the federal act. The department shall have full and continuing power to do all things necessary to be and remain in compliance with the provisions of the federal act necessary to cause the state to receive assistance under the federal act.



Section 22-23B-13 - Legislative intent.

This chapter is intended to aid the state through the furtherance of its purposes by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. No proceeding, notice or approval shall be required for the incorporation of the authority, the purchase or making of any loan, the issuance of any bonds, or the exercise of any other power by the authority.



Section 22-23B-14 - Construction.

This chapter is remedial in nature and shall be liberally construed to effect its purposes.






Chapter 24 - WATER WELL STANDARDS.

Section 22-24-1 - Definitions.

For the purpose of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) BOARD. The Alabama Department of Environmental Management.

(2) DIRECTOR. The Director of the Alabama Department of Environmental Management.

(3) DRILL. To drill or redrill, bore, auger, dig or otherwise construct a water well.

(4) DRILLER. Any person who manages or supervises the drilling of a water well.

(5) LOG. A record of the type of material or rock penetrated in the drilling of a water well.

(6) PERSON. Any individual, organization, group, association, partnership, corporation or any combination of them operating a business to drill water wells.

(7) SAMPLE. Cuttings or other fragments of rock or soil materials removed from the well.

(8) WELL. A hole drilled for the production of water.



Section 22-24-2 - Applicability of chapter.

It is the intent of the Legislature that this chapter applies solely to wells drilled for the production of water and has no application to wells or holes drilled, augered, cored or dug for quarry blast holes or mineral prospecting or any purpose other than water production.



Section 22-24-3 - Promulgation and enforcement of rules and regulations.

The board is authorized and directed to make, promulgate and publish such rules and regulations as it deems reasonable and necessary to effectuate and carry out the purpose and provisions of this chapter, and a true copy of such rules and regulations shall be kept on file with the Secretary of State and copies thereof shall be made available for public distribution. The board shall cause all rules and regulations it promulgates to be enforced.



Section 22-24-4 - Supervision of drilling or repair by licensed driller.

It shall be unlawful for any person to operate any equipment or machinery in the drilling or repair of a water well unless the overall operation is, at all times, under the supervision and management of a licensed water well driller as provided for in this chapter.



Section 22-24-5 - Well driller's license - Required; application; annual fee; term.

Every person who intends to drill water wells within the State of Alabama shall annually obtain from the board a water well driller's license and, in order to obtain said license, shall file with the board, in accordance with rules and regulations as established by the board, an application form, to be made available by the board. Any person, upon filing said application and receiving approval of the board, shall pay an annual fee of $200.00 to the board, and the payment of said fee shall entitle said person to the full and complete privileges of drilling water wells, as provided in this chapter, and the board shall issue a license for a period not to exceed one year. Said annual fee paid to the board shall not exempt a person from additional state or county privilege taxes.



Section 22-24-7 - Well driller's license - Refusal, suspension or revocation.

(a) A license may be refused or a license duly issued may be suspended or revoked, or the renewal thereof refused by the board, if, after notice and hearing as provided in this section, it finds that the applicant for, or holder of, such license:

(1) Is unable to present evidence of his qualifications suitable to the board;

(2) Has intentionally made a material misstatement in the application for such license;

(3) Has willfully violated any provision of this chapter;

(4) Has obtained, or attempted to obtain, such license by fraud or misrepresentation;

(5) Has been guilty of fraudulent or dishonest practices; or

(6) Has demonstrated lack of competence as a driller of water wells.

(b) Before any license shall be refused, or suspended or revoked, or the renewal thereof refused, under this section, the board shall give notice of its intention to do so by registered or certified mail to the applicant for, or holder of, such license and shall set a date not less than 20 days from the date of mailing such notice when the applicant or licensee may appear to be heard and produce evidence. In the conduct of such hearing, the board, or an authorized representative specially designated by it for such purpose, shall have power to administer oaths, to require the appearance of and examine any person under oath, to require the production of books, records or papers relevant to the inquiry upon its own initiative or upon the request of the applicant or licensee. Upon termination of such hearing, the findings shall be reduced to writing and, upon approval by the board, shall be filed in its office and notice of the findings and resulting decision sent by registered or certified mail to the applicant or licensee concerned.

(c) No licensee whose license has been revoked under this section shall be entitled to file another application for a license as a water well driller within one year from the effective date of such revocation or, if judicial review of such revocation is sought, within one year from the date of final court order or judgment affirming such revocation. Such application, when filed, may be refused by the board unless the applicant shows good cause why revocation of his license shall not be deemed a bar to the issuance of a new license.



Section 22-24-8 - Drilling requirements.

It shall be unlawful and a violation of this chapter to drill a water well within the State of Alabama unless the following provisions are complied with:

(1) The driller of the water well shall be licensed as provided in Section 22-24-5.

(2) The driller shall, at all times during the drilling of a water well, keep posted in a conspicuous location, at or near the well being drilled or on his person, the appropriate license certificate as furnished by the board.

(3) Before the commencement of the drilling operation, the driller shall file an application of intent to drill a water well, as directed by the board.

(4) The driller of the well, within 30 days after completion of the drilling of each water well, shall deliver to the board, upon forms to be supplied by the board, a "report of well drilled." The board shall notify the local health authorities within seven days of the receipt thereof.

(5) The driller shall furnish a log and a set of samples to the State Geological Survey from wells specifically designated by the board or State Geologist. The samples shall be collected during the drilling at intervals of not more than 10 feet.



Section 22-24-11 - Penalty for violation of chapter, etc.; disposition of fines.

Any person guilty of violating any of the provisions of this chapter or the rules and regulations adopted thereunder shall be guilty of a misdemeanor and may be punished by a fine of not less than $100.00 nor more than $500.00 for each violation. Each day the violation continues shall be considered a separate violation. Any and all funds derived from such fines shall be deposited with the State Treasurer in the Alabama Department of Environmental Management Fund.



Section 22-24-12 - Exemption from provisions of chapter.

The provisions of this chapter shall not be effective in or apply to Baldwin County.






Chapter 25 - WATER AND WASTEWATER SYSTEMS AND TREATMENT PLANTS.

Section 22-25-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) BOARD. The Alabama Department of Environmental Management.

(2) CERTIFICATE. The certificate of competency issued by the director stating that the operator has met the requirements for the specified operator classification of the certification program.

(3) DIRECTOR. The Director of the Alabama Department of Environmental Management.

(4) OPERATOR. The person on duty who has direct responsibility for the operation of a water treatment plant, water distribution system, public wastewater collection system, or wastewater treatment plant.

(5) PUBLIC WASTEWATER COLLECTION SYSTEM. The system of pipes, structures, and facilities through which wastewater, municipal sewage, or wastes of a liquid nature is received, collected, stored, transported, or delivered into a wastewater treatment plant.

(6) TRAINEE. The person on duty who has direct responsibility for the operation of a water treatment plant, water distribution system, public wastewater collection system, or wastewater treatment plant and is serving in a training capacity for a maximum of one year without a certificate.

(7) WASTEWATER TREATMENT PLANT. The facility or group of units used for the treatment of wastewater from public wastewater collection systems and for the reduction or handling of solids removed from such wastewater.

(8) WATER DISTRIBUTION SYSTEMS. That portion of the water supply system in which water is conveyed from the water treatment plant or other supply point to the premises of the consumer.

(9) WATER SUPPLY SYSTEM. The system of pipes, structures, and facilities through which a public water supply is obtained, treated and sold, or distributed for human consumption or household use, as defined by subdivision (12) of Section 22-23-31.

(10) WATER TREATMENT PLANT. That portion of the water supply system which in some way alters the physical, chemical, or bacteriological quality of the water.



Section 22-25-2 - Classification of plants and systems.

The director shall classify all water treatment plants, water distribution systems, wastewater treatment plants, and public wastewater collection systems affecting the public welfare with regard to the size, type, character of water and wastewater to be treated, and other physical conditions affecting the treatment plants and distribution systems; and according to the skill, knowledge, and experience that an operator must have to supervise the operation of the facilities to protect the public health and prevent pollution.



Section 22-25-7 - Certification of operators - Duty of director.

The director shall certify persons as to their qualifications to supervise the operation of treatment plants and water distribution and public wastewater collection systems after considering the recommendations of the board.



Section 22-25-8 - Certification of operators - Examinations.

The board shall hold at least one examination each year for the purpose of examining candidates for certification, at a time and place designated by the board.



Section 22-25-9 - Certification of operators - Issuance.

(a) When the director is satisfied that an applicant is qualified, by examination or otherwise, the director shall issue a certificate attesting to the competency of the applicant as an operator. The certificate shall indicate the classification of works which the operator is qualified to supervise.

(b) Certificates of proper classifications shall be issued without examination to persons certified by a governing body or owner to have been the operator of a treatment plant or a water distribution system on September 28, 1971. A certificate so issued will be valid only for that particular treatment plant or system, but shall remain in effect three years, unless revoked by the director as provided in this chapter. All certificates shall be renewed every three years.

(c) Certificates in appropriate classification shall be issued to operators who, on September 28, 1971, hold certificates of competency attained by examination under the voluntary certification program sponsored jointly by the State Department of Health and the Alabama Water and Pollution Control Association.



Section 22-25-11 - Certification of operators - Term; renewal; promulgation of rules and regulations.

Certificates issued pursuant to this chapter shall continue in effect for three years from the date of issuance or renewal, unless sooner revoked by the director, but these certificates shall remain the property of the board and the certificates shall so state. The board may promulgate rules and regulations requiring continuing education and training as a condition of certificate renewal. Prior to expiration, application for renewal, which shall include evidence of required continuing education and training, shall be filed with the appropriate renewal fee.



Section 22-25-12 - Certification of operators - Revocation.

The director may revoke the certificate of an operator, upon recommendation of the board, when any of the following are found:

(1) The operator has practiced fraud or deception in obtaining the certificate.

(2) The operator in the performance of his or her duties did not use reasonable care, judgment, or the application of his or her knowledge or ability.

(3) The operator is incompetent or unable to properly perform his or her duties as an operator.

(4) The operator has failed to maintain certification requirements.



Section 22-25-13 - Rules and regulations.

The board may promulgate such rules and regulations as are necessary to carry out the provisions of this chapter.



Section 22-25-14 - Failure of operator to be certified; certain operators excepted.

It shall be unlawful for any person, firm, corporation, municipal corporation, or other governmental subdivision or agency operating a water treatment plant, water distribution system, wastewater treatment plant, or public wastewater collection system to operate same unless the competency of the operator to operate the plant or system is duly certified to by the director under the provisions of this chapter. It shall also be unlawful for any person, except a trainee as defined in Section 22-25-1, to perform the duties of an operator without being duly certified under the provisions of this chapter. The provisions of this chapter, however, shall not be applicable to the owner or operator of a water treatment plant, water distribution system, wastewater treatment plant or public wastewater collection system that does not offer service to the public generally.



Section 22-25-15 - Penalty for violations of chapter.

In addition to the provisions of Section 22-22A-5, any person, including any firm, corporation, municipal corporation, water or sewer board, water authority, or other governmental subdivision or agency, violating any provisions of this chapter, or the rules and regulations adopted thereunder, after written notice thereof by the director, shall be guilty of a misdemeanor. Each day of operation in such violation of this chapter or any rules or regulations adopted thereunder shall constitute a separate offense. Upon conviction, such persons shall be fined not exceeding $100 or be imprisoned in the county jail for not more than 30 days, or by both such fine and imprisonment.



Section 22-25-16 - Reimbursement by new employer for training expenses.

In those instances in which a water or wastewater operator of any municipality, municipal utility board, county, or the state is employed by the State of Alabama, any county, municipality, or another municipal utility board, within 24 months after completing the certification requirements mandated by this chapter, the total expense paid by the water or wastewater operator's governmental employer to enable the operator to become certified, including, but not limited to, salary paid during training, transportation costs paid to the trainee for travel to and from the training facility, room, board, tuition, overtime paid to other employees who fill in for the trainee during his or her absence, and any other related training expenses, shall be reimbursed to the municipality, municipal utility board, county, or the state which paid for the training. The municipality, municipal utility board, county, or the state which paid for the training shall submit an itemized sworn statement to the new employer of the water or wastewater operator, as the case may be, shall demand payment thereof, and may enforce collection of the obligation through civil remedies and procedures. The terms "water operator" and "wastewater operator" shall have the same meanings as in Section 22-25-1.






Chapter 25A - REGULATION OF WASTEWATER ONSITE ENTITIES USING DECENTRALIZED CLUSTER WASTEWATER SYSTEMS.

Section 22-25A-1 - Purpose.

Repealed by Act 2009-773, p. 2388, §1, effective May 22, 2009.



Section 22-25A-2 - Definitions.

Repealed by Act 2009-773, p. 2388, §1, effective May 22, 2009.



Section 22-25A-3 - Rules and regulations.

Repealed by Act 2009-773, p. 2388, §1, effective May 22, 2009.



Section 22-25A-4 - Compliance; powers and duties.

Repealed by Act 2009-773, p. 2388, §1, effective May 22, 2009.



Section 22-25A-5 - Certification and permitting fees.

Repealed by Act 2009-773, p. 2388, §1, effective May 22, 2009.



Section 22-25A-6 - Violations.

Repealed by Act 2009-773, p. 2388, §1, effective May 22, 2009.



Section 22-25A-7 - Public Health Management Entity Fund.

Repealed by Act 2009-773, p. 2388, §1, effective May 22, 2009.



Section 22-25A-8 - Certificate of economic viability.

Repealed by Act 2009-773, p. 2388, §1, effective May 22, 2009.



Section 22-25A-9 - Civil action.

Repealed by Act 2009-773, p. 2388, §1, effective May 22, 2009.



Section 22-25A-10 - Relation to other laws; applicable licenses required.

Repealed by Act 2009-773, p. 2388, §1, effective May 22, 2009.






Chapter 25B - REGULATION OF PRIVATELY OWNED WASTEWATER SYSTEMS.

Section 22-25B-1 - Definitions.

For purposes of this chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) ADEM. The Alabama Department of Environmental Management.

(2) ADPH. The Alabama Department of Public Health.

(3) CERTIFICATE OF ECONOMIC VIABILITY. The certification by the commission of the financial viability of a wastewater management entity's financial viability pursuant to this chapter.

(4) CLUSTER WASTEWATER SYSTEM. An integrated wastewater collection system or treatment system, or both, or multiple systems serving a single development or contiguous developments, which collectively have a design flow of 15,000 GPD or less, and is designed and permitted for discharge of the treated wastewater to a subsurface distribution system, but excluding systems that discharge directly to surface waters of the state. The system must be designed by and certified by a licensed professional engineer to comply with design and permit requirements established by the ADPH. The term does not include a small-flow cluster system.

(5) COMMISSION. The Alabama Public Service Commission.

(6) COMMUNITY WASTEWATER SYSTEMS. An integrated wastewater collection system or treatment system, or both, or multiple systems serving a single development or contiguous developments, which collectively have a design flow of more than 15,000 GPD, and is designed and permitted for discharge of the treated wastewater to a subsurface distribution system, but the term specifically excludes systems that discharge directly to surface waters of the state. The system must be designed and certified by a licensed professional engineer to comply with the design and permit requirements established by ADEM.

(7) CUSTOMER. A person, business, or other entity, public or private, that is connected or eligible for connection to a certified wastewater management entity's wastewater system upon proper payment of cost and fees and is subject to rates approved by the commission.

(8) DEPARTMENT. ADEM or ADPH as their jurisdiction is applicable according to the terms of this chapter.

(9) DESIGN FLOW. The average daily flow that the wastewater system will treat with appropriate consideration given to maximum flow periods, equalization, and organic loading. Flow from the same subdivision or contiguous subdivisions developed as a common group of wastewater systems, shall be combined as one flow, even if from separate systems, for the purpose of determining whether ADEM or ADPH will permit the system.

(10) DRAFT PERMIT. A preliminary permit issued by the department setting forth the discharge and other requirements which will be included in the final permit that may be issued upon compliance with department rules.

(11) DWELLING. A house, manufactured/mobile home or house trailer, shelter, structure, or building, or portion thereof, that is or could reasonably be expected to be occupied in whole or in part as the home, residence, or sleeping place of one or more persons.

(12) EFFLUENT. Treated wastewater.

(13) ESTABLISHMENT. A facility other than a dwelling that is or could reasonably be expected to generate wastewater of similar composition as a dwelling and of similar strength of or higher strength than a dwelling.

(14) GPD. Gallons per day.

(15) PSC. The Alabama Public Service Commission.

(16) SMALL-FLOW CLUSTER SYSTEM. A wastewater system serving four or fewer dwellings, apartment units, or other establishments whether owned by a single person or multiple persons, including individual single-user septic tank systems but excluding systems that discharge directly to the waters of the state.

(17) WASTEWATER. Waterborne waste of similar composition as may be found in the typical residence or dwelling and sometimes referred to as sewage; but not to include wastewater generated at an industrial nonresidential site.

(18) WASTEWATER MANAGEMENT ENTITY. An entity which exercises sole responsibility for the operation and maintenance of one or more cluster or community wastewater systems.

(19) WASTEWATER SYSTEM. An integrated specialized technological process for the collection, treatment, processing, disposal, discharge, and reuse of domestic wastewater generated by multiple dwellings or establishments, including single structures with multiple units, sometimes referred to as a wastewater plant.



Section 22-25B-2 - Exempted entities.

The following entities shall not be certified or regulated by the commission, but shall be subject to all other requirements of this chapter:

(1) Cooperatives transacting business in this state pursuant to Chapter 6 of Title 37 deemed to be general welfare cooperatives.

(2) Municipalities and county governments and any public corporations, boards, agencies, or entities created by a municipality or county government. Nothing herein prohibits municipal and county governmental entities from contracting with any other public or private entity to manage, maintain, or service wastewater systems owned by them.

(3) Entities managing small-flow cluster systems. Notwithstanding the foregoing, entities managing small-flow cluster systems may elect to be subject to all requirements of this chapter.

(4) Entities owning wastewater systems including the source, collection, treatment, and disposal of the wastewater and all of the dwelling structures or commercial establishments served by them. Examples include, but are not limited to, a trailer park or apartment complex under single ownership.

(5) Entities that assume or acquire ownership or management of wastewater systems that were previously owned by entities of state, county, or local governments.

(6) Wastewater treatment systems owned or operated by industrial facilities.



Section 22-25B-3 - Responsibilities of wastewater management entities.

(a) No person, firm, corporation, or other legal entity shall operate as a wastewater management entity without full compliance with this chapter and rules promulgated hereunder.

(b) Every cluster and community wastewater system shall be operated by a wastewater management entity as authorized under this chapter. Wastewater management entities shall be subject to such operational permits as may be issued by the department and such certificates as may be issued by the PSC.

(1) A PSC certificate of financial viability shall be valid for a period of two years from the date of issuance. A new certificate of financial viability is required when a wastewater management entity is issued a new operational permit by the department or when an operational permit is modified by the department.

(2) An operational permit for a cluster or community wastewater system issued by the department shall be valid for a period of five years from the date of issuance. A new operational permit is required whenever there is a change in the ownership or operation of the wastewater system that would require a permit modification as determined by the department.

(c) All cluster wastewater systems shall only discharge pursuant to permits issued by the ADPH.

(d) All community wastewater systems shall only discharge pursuant to permits issued by ADEM.

(e) Unless by this chapter expressly exempted from regulation by the PSC, no person or entity shall engage in the construction or installation of a wastewater system subject to this chapter unless a certificate of financial viability has been issued to the system's management entity by the PSC and until a draft operational permit has been issued for the wastewater system by the department.

(f) No wastewater management entity shall engage in the maintenance or operation of a wastewater system or discharge therefrom without first obtaining and complying with a final permit issued by the department.



Section 22-25B-4 - ADPH regulation of cluster wastewater systems.

(a) Consistent with this chapter, the ADPH shall promulgate and enforce such rules as are necessary to regulate cluster wastewater systems and their wastewater management entities. Such rules may include, but may not be limited to, the following:

(1) The permitting, design, installation, repair, modification, location, and operation requirements of cluster wastewater systems and facilities.

(2) Minimum inspection, monitoring, operating, reporting, record maintenance, and system maintenance requirements for cluster wastewater system management entities.

(3) Mechanisms, methodologies, procedures, or guidelines, or any combination of these, to insure cluster wastewater systems and their management entities comply with law, regulations, conditions of operational permits, and directives of ADPH.

(b) Upon failure of a cluster wastewater entity to comply with this chapter, or any permit requirements, rule, order, or directive of ADPH, the ADPH may revoke the management entity's permit, assess a civil penalty not exceeding ten thousand dollars ($10,000), or both, per compliance failure or violation.

(c) Each day a violation continues shall constitute a separate violation.

(d) The failure of the wastewater management entity to maintain a valid certificate of economic viability may constitute cause for permit revocation or the assessment of civil penalties, or both.

(e) The assessment and collection of civil penalties shall be in compliance with State Board of Health rules and the Alabama Administrative Procedure Act.

(f) Civil penalties may be assessed under this chapter for any compliance failure or violation occurring within three years prior to the date of issuance of an order or notice or commencement of civil action under this chapter.

(g) Civil penalties assessed hereunder and not paid as provided herein may be recovered in a civil action brought by the ADPH in the Circuit Court of Montgomery County or in the circuit court in whose jurisdiction any threatened or continuing violation occurs.



Section 22-25B-5 - ADEM regulation of community wastewater systems.

(a) Consistent with this chapter, ADEM shall promulgate and enforce rules as are necessary to regulate community wastewater systems and their wastewater management entities. Such rules may include, but may not be limited to, the following:

(1) The permitting, design, installation, repair, modification, location, and operation requirements of community wastewater systems and facilities.

(2) Mechanisms, methodologies, procedures, or guidelines, or any combination of these, to insure community wastewater systems and their management entities comply with law, regulations, conditions of operational permits, and directives of ADEM.

(3) Minimum inspection, monitoring, operating, reporting, record maintenance, and system maintenance requirements for community wastewater system management entities.

(b) Upon failure of any wastewater management entity to comply with this chapter, or any permit requirement, rule, or directive of ADEM, ADEM may revoke the management entity's permit or assess a civil penalty pursuant to the civil enforcement provisions of the Alabama Environmental Management Act and rules promulgated thereunder, or both. The failure of the wastewater management entity to maintain a certificate of economic viability issued by the PSC may constitute cause for permit revocation or the assessment of civil penalties by ADEM, or both.

(c) Any penalty assessed by ADEM pursuant to this section shall be in accordance with the civil enforcement provisions of the acts establishing ADEM, its rules, and the Alabama Administrative Procedure Act.



Section 22-25B-6 - PSC regulation of wastewater management entities.

(a) The PSC shall promulgate and enforce such rules as are necessary to certify and monitor the economic viability of wastewater management entities. Such regulations may include, but may not be limited to, the following:

(1) Financial viability requirements necessary to insure the long-term operation and maintenance of wastewater systems.

(2) Conditions for the operation or permitting, or both, of cluster wastewater and community wastewater systems.

(3) A system of notice to report any violations of certifications, permits, law, regulations, directives, or orders, or any combination of these, of the PSC, ADEM, or ADPH.

(4) Enforcement mechanisms to insure compliance with law, regulations, certificates, and directives of the PSC.

(5) Standardized financial operations and management of cluster and community wastewater systems and wastewater management entities.

(b) The PSC may make the determination of economic viability utilizing its own resources or may consult with or contract with other agencies of government or appropriate consultants. In determining the grant or denial of the certificate of economic viability, the PSC shall consider the economic viability of an existing entity or the expectation of economic viability of a proposed entity based upon the following criteria or any combination thereof:

(1) Opinion by an independent certified public accountant.

(2) Previous economic history of the entity.

(3) Assets, income, and expenses as related to liabilities of the entity.

(4) Financial stability and previous financial history of the principal of the entity, and the business plan and rate plan of the entity.

(5) Insurability, bondability, and creditworthiness of the entity as determined by standard business methods.

(c) Before the PSC issues any certificate of economic viability, the PSC shall require the wastewater management entity to submit to the PSC evidence of financial assurances. Financial assurances shall include at least one of the following: A performance bond, letter of credit made payable to the commission, pledge of assets, or other similar instrument or mechanism in an amount sufficient to continue management of the system if the entity ceases to exist or fails to fulfill its obligations to the clients served by the entity.

(d) The bond, pledge, letter of credit, or other instrument may be declared forfeited when the operational permit is expired, unless renewal application is under review by the department, or revoked. The PSC may present the declaration of forfeiture to the obligor on the instrument for payment.

(e) Failure of the obligor to make full and timely payment on its financial obligations shall constitute a cause of action for recovery in a civil action at the instance of the PSC.

(f) A wastewater management entity shall not sell, assign, or divest in any way assets or responsibilities without the express written consent of the PSC.

(g) Rate charges to customers for wastewater system service by a certified wastewater management entity shall be approved by the PSC pursuant to the laws, rules, regulations, and procedures pertaining to utilities.

(h) The failure of any wastewater management entity to comply with any requirement, rule, or directive of the PSC or to maintain its operating or discharge permit or other permits in good standing, may result in the revocation by the PSC of the wastewater management entity's certification or the assessment of a civil penalty, or both, in accordance with statutory procedures and regulations of the PSC. Upon the revocation of a certificate of economic viability, the commission shall promptly notify the department.



Section 22-25B-7 - Fees and penalties.

The costs of administering this chapter by the PSC, ADEM, and ADPH shall be funded from certification fees, permit fees, and regulatory fees paid by the wastewater management entities. All fees and revenue of any kind generated as a result of the operation of this chapter shall be deposited to the credit of the PSC, ADEM, and ADPH as set forth below, and shall be continuously appropriated to the PSC, ADPH, and ADEM to implement and administer this chapter as follows:

(1) The PSC is authorized to charge and collect from the wastewater management entity a fee for the processing and review of applications for and issuance of certifications as may be established by rules of the PSC.

(2) The ADPH is authorized to charge and collect from any wastewater management entity applying for a permit a fee as established by rules of the State Board of Health.

(3) The ADEM is authorized to charge and collect from any wastewater management entity applying for a permit a fee as established by rules of ADEM.

(4) In addition to any permit fee collected by either ADEM or ADPH, the departments are authorized to collect from each certified wastewater management entity, and each certified wastewater management entity shall pay to either ADPH or ADEM according to the department's jurisdiction as set out in this chapter, a regulatory fee in the amount of four percent of annual gross receipts, payable quarterly on the wastewater systems each regulates.

(5) Any fees authorized pursuant to this chapter shall be limited to the amount necessary to carry out the activities required in this chapter.



Section 22-25B-8 - Advisory group.

An advisory group shall be established to advise the appropriate regulatory agencies on construction/installation standards, hereafter known as the Advisory Group on Minimum Construction Standards, and shall be made up of the following members:

(1) One representative appointed by the ADEM.

(2) One representative appointed by the ADPH.

(3) One representative appointed by the PSC.

(4) One representative appointed by the Home Builders Association of Alabama.

(5) One representative appointed by the Alabama Onsite Wastewater Board.

(6) One representative appointed by the Wastewater Utility Management Association.



Section 22-25B-9 - Wastewater system failure.

(a) Upon the failure of a management entity to remediate any wastewater system failure within a reasonable time to protect the health and safety of the public or the environment as may be established by rules or orders of the State Board of Health or ADEM, upon the request of the applicable department, the PSC is hereby granted full authority to take possession of the system, correct the failure, and to operate the system or assign the system to another certified wastewater management entity.

(b) In the event the PSC operates or assigns a system as provided in subsection (a), it may call upon the violating wastewater management entity's performance bond, letter of credit, or pledged assets to correct the violation and facilitate the transfer to another certified wastewater management entity.



Section 22-25B-10 - Public right-of-way crossing.

A certified wastewater management entity, with the approval of the governmental entities in control of the rights-of-way, may install and maintain sewer collection and effluent transport lines within public rights-of-way according to an engineered design and inspection, to comply with the Department of Transportation's standards. The lines installation is limited to a crossing of the right-of-way and installed in proper casement and at no cost to the state, county, or municipal government.



Section 22-25B-11 - Civil action.

In addition to any rights and remedies specified herein or otherwise provided by law, the PSC, ADEM, ADPH, district attorney, or the Attorney General, or any combination of these, may commence a civil action to enjoin a violation in the circuit court in whose jurisdiction which any threatened or continuing violation occurs. In any such action, any person having an interest which is or may be adversely affected may intervene as a matter of right.



Section 22-25B-12 - Relation to other laws.

(a) Except as specifically provided herein, this chapter is not intended to apply to small-flow cluster systems as defined in Section 22-25B-1 and is supplemental to all other laws and administrative rules and is not intended to repeal or replace any existing statute except to the extent that there is a direct conflict. In such case, this chapter shall control. Any individual, company, or other entity installing, maintaining, repairing, servicing, or manufacturing wastewater systems including single family and small-flow cluster systems, cluster wastewater systems, and community wastewater systems must obtain an appropriate license from the Alabama Onsite Wastewater Board pursuant to Chapter 21A, of Title 34, or from the ADEM.

(b) Notwithstanding any other law, all subsurface distribution wastewater systems serving establishments, a single development, or contiguous developments which collectively have a design flow of 15,000 GPD or less shall be permitted and regulated by the ADPH pursuant to rules promulgated by the State Board of Health, and all subsurface distribution wastewater systems serving establishments, a single development, or contiguous developments which collectively have a design flow of more than 15,000 GPD shall be permitted and regulated by the ADEM pursuant to rules promulgated by the ADEM.

(c) This chapter shall not apply in any county which has a local constitutional amendment authorizing the regulation of wastewater utilities, unless provided for by local act or the Legislature by local law applicable to the county provides for alternative regulation and rate control to apply in the county.

(d) This chapter shall in no way infringe upon or replace the authority granted to the Jefferson County Board of Health pursuant to Act No. 659 (1978).






Chapter 25C - CENTRALIZED WASTE TREATMENT FACILITY FINANCIAL ASSURANCE REQUIREMENTS.

Section 22-25C-1 - Operation of facilities; bond; closure cost estimates.

(a) Notwithstanding any provision of law, and except as provided in Section 22-25C-2, the Alabama Department of Environmental Management (ADEM), prior to the issuance of a permit or prior to a modification of an existing permit, shall require certain centralized waste treatment facilities, as defined by federal effluent guidelines set forth at 40 CFR Part 437, when applying for or modifying a permit for the operation of a facility that processes or treats industrial wastes, industrial wastewater, or used material to post a performance bond or other financial assurance in an amount sufficient to close the facility if the owner or operator ceases proper operation of the facility, abandons the facility, or fails to properly maintain the facility to ensure compliance with state environmental regulations. Notwithstanding the foregoing, this requirement shall not apply to waste treatment facilities which treat waste only from sources owned or operated by the owner of the waste treatment facilities or which treats waste pursuant to a contract at a waste treatment facility which also treats waste from sources owned or operated by the owner.

(b) The bond or other financial assurance may be declared forfeited if required by ADEM when the owner or operator abandons the facility, ceases operation of the facility, or fails to properly maintain the facility to ensure compliance with state environmental regulations.

(c)(1) The owner or operator shall have a minimum of two detailed written estimates, in current dollars, of the cost of hiring a third party to close a facility prior to issuance of a permit or modification of a permit. The owner or operator shall submit the closure cost estimates with the permit application and submit a copy of the estimates with the permit application.

(2) The owner or operator shall re-evaluate the closure cost estimate and the amount of financial assurance required if changes to the closure plan or facility conditions significantly increase the maximum cost of closure at any time during the active life of the facility. The owner or operator shall submit any updated cost estimates and documentation of the increase in financial assurances prior to initiating changes at the facility which would insignificantly increase the maximum cost of closure at any time during the active life of the facility.

(d) Failure of the obligor of the bond or financial assurance to provide service satisfactory to the department shall constitute a cause of action for recovery in a civil action at the instance of the department.



Section 22-25C-2 - Fee on amount of waste treated; fund; promulgation of rules.

(a) Each facility receiving a permit as provided in Section 22-25C-1 shall charge a fee that represents five percent of the costs of the facility to treat industrial waste, industrial wastewater, or other used material in the facility. The fee shall be remitted quarterly to the ADEM Centralized Waste Treatment Facility Rehabilitation Fund, which is hereby created. The fund shall be managed by ADEM for the purposes stated in Section 22-25C-1 requiring financial assurances upon the fund reaching a minimum threshold amount of ten million dollars ($10,000,000).

Notwithstanding anything to the contrary contained herein, the fund created herein shall be used exclusively and solely for purposes of closing a facility if the owner or operator ceases proper operation of the facility, abandons a facility, or fails to properly maintain the facility to ensure compliance with state environmental regulations.

(b) Upon the fund reaching the threshold amount, the requirements of permit applicants to provide financial assurances shall be suspended. If the fund falls below the threshold amount at the end of any fiscal year, financial assurances of the permit applicant described in Section 22-25C-1 shall be resumed until such time as ADEM determines that the threshold amount is restored to the fund.

(c) ADEM shall promulgate rules necessary to implement and administer the provisions of this chapter.






Chapter 26 - SEWAGE COLLECTION, TREATMENT AND DISPOSAL FACILITIES.

Section 22-26-1 - Insanitary sewage facilities menacing public health.

It shall be unlawful and shall constitute a misdemeanor to build, maintain or use an insanitary sewage collection, treatment and disposal facility or one that is or is likely to become a menace to the public health anywhere within the state, including plumbing facilities, privies, septic tank systems, other private collection and disposal systems, sewer lines, public or private, municipal, community, subdivision or other treatment plant and disposal units, but excluding plumbing within structures located within the police jurisdiction of municipal corporations and regulated by the municipal corporation.



Section 22-26-2 - Authority of boards of health to require installation of connections with sanitary sewers, etc.; rules and regulations.

The State Board of Health and/or county boards of health, acting through its duly authorized agents or employees, shall require every person, firm or corporation or municipal corporation, or agent thereof, owning or occupying property within the state, to install the type and number of sewage collection, treatment, and disposal facilities conforming to rules and regulations of the State Board of Health and/or county boards of health and require connection to a sanitary sewer conforming to rules and regulations of the State Board of Health and/or county boards of health where sanitary sewers are available and are not regulated by the municipal corporation, or to dispose of sewage in such sanitary manner as shall be approved by the State Board of Health. All required sewage treatment and disposal facilities shall conform in every respect with the specifications, rules, and regulations applying to these facilities made, adopted, and promulgated by the State Board of Health and/or county boards of health and shall be maintained as prescribed by the rules and regulations. No rule or regulation of the State Board of Health shall require the permitting or inspection by county government of any plumbing within structures.



Section 22-26-3 - Approval of plans and specifications.

All plans and specifications applying to sewage collection, treatment and disposal shall be first submitted to the State Board of Health and/or county boards of health for approval before construction. The said plans and specifications shall be approved if in conformance with said specifications, rules and regulations and the required permits for construction issued by the State Board of Health or its duly authorized agents or employees. No person, firm, corporation or municipal corporation shall begin construction without said approval, and a violation of this section shall constitute a misdemeanor, punishable, on conviction, by a fine of not to exceed $500.00.



Section 22-26-4 - Permits for installation of plumbing within police jurisdiction of municipal corporations.

The issuance of permits for the installation of plumbing within structures located within the police jurisdiction of municipal corporations, and the inspection and approval of same, shall be functions of municipal corporations.



Section 22-26-5 - Permits for installation of plumbing outside jurisdiction of municipal corporations.

Repealed by Act 2016-305, §2, effective May 10, 2016.



Section 22-26-6 - Penalty for violations of chapter.

Any person, firm, corporation or municipal corporation responsible for conforming or maintaining as required in this chapter and who fails to conform or maintain in violation of said specifications, rules and regulations shall be guilty of a misdemeanor, punishable, upon conviction, by a fine of not to exceed $500.00.



Section 22-26-7 - Certain land subdivided for single-family residences and not having access to public sewer not subject to subdivision regulations of State Board of Health.

(a) Land subdivided for single-family residential purposes into lots of not less than three acres in size shall not be subject to the subdivision criteria and the rules and regulations imposed by the State Board of Health upon development where said lots do not have access to public sewer system where:

(1) There is a plat restriction that the land will not be further divided into parcels of less than three acres in size until such lots have access to a public sewer system;

(2) Where the bedrock elevation is of sufficient depth below ground elevation to install a septic tank of sufficient capacity, header line and adequate field line system leading from said septic tank;

(3) Where the standard, residential percolation test times shall not exceed 60 minutes per inch, without additional information; and

(4) Where the water table elevation is not within five feet of ground elevation.

(b) At such time that all such adjoining lots have access to a public sewer system, the property may be further subdivided into lots of less than three acres in size for residential and other purposes, provided the residences and other structures designed for human habitation on the property use such public sewer system.

(c) Where said land is subdivided into parcels containing any tracts five acres in size and larger, such tracts shall not be subject to the provisions of subdivision (3) of subsection (a) of this section.






Chapter 27 - SOLID WASTE.

Article 1 - Solid Wastes Disposal Act.

Section 22-27-1 - Short title.

This article shall be known as the "Solid Wastes and Recyclable Materials Management Act."



Section 22-27-2 - Definitions.

For the purpose of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AGENCY. Any controlling agency, public or private, elected, appointed, or volunteer utilizing methods approved by the health department or the department for the purpose of controlling and supervising the collection or management of solid wastes or recyclable materials.

(2) ASHES. The solid residue from burning of wood, coal, coke, or other combustible material used for heating, from incineration of solid wastes, or for the production of electricity at electric generating plants.

(3) COAL COMBUSTION BY-PRODUCTS. Fly ash, bottom ash, boiler slag, or flue gas emission control by-products which result primarily from the combustion of coal or other fossil fuels at electric generating plants.

(4) COMPOSTING OR COMPOST PLANT. An officially controlled method or operation whereby putrescible solid wastes are broken down through microbic action to a material offering no hazard or nuisance factors to public health or well-being.

(5) DEPARTMENT. The Alabama Department of Environmental Management.

(6) DIRECTOR. The Director of the Alabama Department of Environmental Management or his or her designee.

(7) DISCHARGE. The accidental or intentional spilling, leaking, pumping, emitting, emptying, or dumping of solid waste, including leachate, into or on any land or water.

(8) DISPOSAL. The discharge, deposit, injection, dumping, spilling, leaking, or placing of any solid waste into or on any land or water so that the waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including, but not limited to, ground waters.

(9) FACILITY. All contiguous land, structures, and other appurtenances used for the processing, treatment, storage, or disposal of solid waste, or the recovery of recyclable materials from solid waste, whether or not authorized or permitted, including, but not limited to, waste disposal areas and waste disposed therein.

(10) FINANCIAL ASSURANCE. A financial arrangement by the owner or operator of a municipal solid waste landfill which guarantees the availability of funds which may be used to close, provide post-closure care, or conduct corrective action at that facility if the owner or operator fails to properly execute his or her responsibilities under this article and any rules promulgated by the department for closure, post-closure care, or corrective action and the terms of any permit issued for operation of that facility.

(11) GARBAGE. Putrescible animal and vegetable wastes resulting from the handling, preparation, cooking, and consumption of food, including wastes from markets, storage facilities, handling and sale of produce and other food products and excepting such materials that may be serviced by garbage grinders and handled as household sewage.

(12) GENERATION. The act or process of producing solid waste. Solid waste shall be considered to be generated at the point that waste materials are first discarded or collected, regardless of any subsequent materials recovery or recycling.

(13) HAZARDOUS WASTES. Those wastes defined in, and regulated under, the Alabama Hazardous Waste Management and Minimization Act of 1978, as amended.

(14) HEALTH DEPARTMENT. An approved county or district health department, including the Alabama State Department of Public Health and the affected state and county health department.

(15) HEALTH OFFICER. The state or affected county health officer or his or her designee.

(16) HOUSEHOLD WASTE. Any solid waste, including, but not limited to, garbage, trash, and sanitary waste in septic tanks derived from households, including single and multiple residences, hotels and motels, bunkhouses, ranger stations, crew quarters, campgrounds, picnic grounds, and day-use recreational areas. Sanitary waste in septic tanks shall be considered as household waste only when it is disposed in a landfill or unauthorized dump and its inclusion as a household waste shall in no way prohibit or supersede the authority of the board or the department to regulate onsite sewage systems or the management of sanitary waste in septic tanks.

(17) INCINERATOR. A device designed to burn that portion of garbage and rubbish which will be consumed at temperatures generally ranging 1,600 degrees Fahrenheit or over. The unburned residue from an incinerator, including metal, glass, and the like shall be called ashes.

(18) INDUSTRIAL SOLID WASTE. Solid waste generated by manufacturing or industrial processes that is not a hazardous waste regulated under Chapters 22 to 30, inclusive, of this title.

(19) INNOCENT LANDOWNER. An owner of real property upon which there is located an unauthorized dump and who meets all of the following conditions:

a. The solid waste was disposed of on the property after the owner acquired title to the property or the waste was disposed of before the owner acquired title to the property and the owner lacked actual knowledge of the waste after conducting reasonable due diligence or title was acquired by bequest or devise.

b. The owner did not have knowledge that the waste was being disposed of on the property or the owner took steps, including, but not limited to, posting signs to prevent disposal on the property.

c. The owner did not participate in or consent to the disposal of solid waste on the property.

d. The owner did not receive any financial benefit from the disposal of solid waste on the property.

e. Title to the property was not transferred to the owner for the purpose of evading liability for operating an unauthorized dump.

f. The person or persons responsible for disposing of the solid waste on the property, in doing so, were not acting as an agent for the owner.

(20) LANDFILL. A method of compaction and earth cover of solid wastes other than those containing garbage or other putrescible wastes, including, but not limited to, tree limbs and stumps, demolition materials, incinerator residues, and like materials not constituting a health or nuisance hazard, where cover need not be applied on a per day used basis.

(21) MATERIALS RECOVERY FACILITY. A solid waste management facility that provides for the extraction from solid waste of recyclable materials, materials suitable for use as a fuel or soil amendment, or any combination of those materials. A materials recovery facility shall be deemed to be a solid waste treatment facility.

(22) MEDICAL WASTE. A solid waste or combination of solid wastes which because of its infectious characteristics may either:

a. Cause, or significantly contribute to, an increase in mortality or an increase in serious irreversible or incapacitating reversible illness.

b. Pose a substantial present hazard or potential hazard to human health or the environment when improperly treated, stored, transported, disposed, or otherwise managed.

(23) MUNICIPAL SOLID WASTE LANDFILL. A discrete area of land or an excavation that receives household waste and that is not a land application unit, surface impoundment, injection well, or waste pile. A municipal solid waste landfill may also receive other types of solid wastes, such as commercial solid waste, nonhazardous sludge, conditionally exempt small quantity generator waste, industrial solid waste, construction/demolition waste, and rubbish. A municipal solid waste landfill is a sanitary landfill.

(24) PERSON. An individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, agent, agency, association, state, municipality, commission, political subdivision of a state, an interstate body, or other private or public legal entity.

(25) PRIVATE SOLID WASTE MANAGEMENT FACILITY. A solid waste management facility that is operated exclusively by and for a private solid waste generator for the purpose of accepting solid waste generated on-site or by the permittee.

(26) PUBLIC SOLID WASTE MANAGEMENT FACILITY. A solid waste management facility that accepts solid waste from the public generally or for a fee or any solid waste management facility that is not a private solid waste management facility.

(27) RECOVERED MATERIALS. Those materials which have known recycling potential; which can be feasibly recycled; which have been diverted or removed from the solid waste stream for recycling, whether or not requiring subsequent separation and processing; and which have a substantial portion that is consistently used in the manufacture of products which may otherwise be produced from raw or virgin materials. Recovered materials shall not include solvents or materials, except sawdust, bark, and paper materials that are destined for incineration, energy recovery, or any use which constitutes disposal. Recovered materials shall only be those materials for which during the calendar year, commencing on January 1, the amount of material recycled or diverted from the solid waste stream for recycling and transferred to a different site for recycling equals at least 75 percent by weight or volume of the amount of that material accumulated at the beginning of the period.

(28) RECOVERED MATERIALS PROCESSING FACILITY. A facility primarily engaged in the storage, processing, and resale or reuse of recovered materials. A recovered materials processing facility is not a solid waste management facility; however, any solid waste resulting from the operation of a facility shall be subject to all applicable laws and regulations relating to solid waste and shall be deemed to be generated for purposes of reporting pursuant to solid waste reduction goals, at the point of collection of the recovered materials from which the solid waste resulted. A recovered material processing facility shall provide notification to the department according to rules adopted by the department.

(29) RECYCLABLE MATERIALS. Those materials which are capable of being recycled, whether or not the materials have been diverted or removed from the solid waste stream.

(30) RECYCLING. Any process by which materials are collected, separated, stored, recovered, or processed and reused or returned to use in the form of raw materials or products, but does not include the use of materials as a fuel, or for any use which constitutes disposal.

(31) RUBBISH. Nonputrescible solid wastes, excluding ashes, consisting of both combustible and noncombustible wastes. Combustible rubbish includes paper, rags, cartons, wood, furniture, rubber, plastics, yard trimmings, leaves, and similar materials. Noncombustible rubbish includes glass, crockery, metal cans, metal furniture, and like materials which will not burn at ordinary incinerator temperatures, not less than 1,600 degrees Fahrenheit.

(32) SANITARY LANDFILL. A controlled area of land upon which solid waste is deposited and is compacted and covered with compacted earth each day as deposited, with no on-site burning of wastes, and so located, contoured, and drained that it will not constitute a source of water pollution as determined by the department.

(33) SOLID WASTE. Any garbage, rubbish, construction or demolition debris, ash, or sludge from a waste treatment facility, water supply plant, or air pollution control facility, and any other discarded materials, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, or agricultural operations or community activities, or materials intended for or capable of recycling, but which have not been diverted or removed from the solid waste stream. The term "solid waste" does not include recovered materials, solid or dissolved materials in domestic sewage, solid or dissolved material in irrigation return flows, or industrial discharges which are point sources subject to the National Pollutant Discharge Elimination System permits under the Federal Water Pollution Control Act, as amended, or the Alabama Waste Pollution Control Act, as amended; or source, special, nuclear, or by-product materials as defined by the Atomic Energy Act of 1954, as amended. Also excluded from this definition are land applications of crop residues, animal manure, and ash resulting exclusively from the combustion of wood during accepted agricultural operations, waste from silvicultural operations, or refuse as defined and regulated pursuant to the Alabama Surface Mining Act of 1969, Article 1, commencing with Section 9-16-1, of Chapter 16 of Title 9.

(34) SOLID WASTE DISPOSAL FACILITY. Any landfill or part of a facility where final deposition of solid waste occurs and at which waste may remain after closure.

(35) SOLID WASTE MANAGEMENT. The systematic control of solid waste including its storage, processing, treatment, recovery of materials from solid waste, or disposal.

(36) SOLID WASTE MANAGEMENT FACILITY. Any solid waste volume reduction plant, transfer station, material recovery facility, or other facility, the purpose of which is the storage, treatment, utilization, processing, disposal, or recovery of materials from solid waste, or any combination thereof.

(37) UNAUTHORIZED DUMP. Any collection of solid wastes either dumped or caused to be dumped or placed on any public or private property, whether or not regularly used, and not having a permit from the department. Abandoned automobiles, large appliances, or similar large items of solid waste shall be considered an unauthorized dump within the meaning of this article. The careless littering of a relatively few, smaller individual items such as tires, bottles, cans, and the like shall not be considered an unauthorized dump, unless the accumulation of solid waste poses a threat to human health or the environment. An unauthorized dump shall also mean any solid waste disposal site which does not meet the regulatory provisions of this article.



Section 22-27-3 - Authority of local governing bodies as waste collections and disposal; household exemptions; state regulatory program.

(a) Generally. (1) The county commission or municipal governing body may, and is hereby authorized to, make available to the general public collection and disposal facilities for solid wastes in a manner acceptable to the department. The county commission or municipal governing body may provide such collection or disposal services by contract with private or other controlling agencies and may include house-to-house service or the placement of regularly serviced and controlled bulk refuse receptacles within reasonable (generally less than eight miles) distance from the farthest affected household and the wastes managed in a manner acceptable to the department.

(2) Any county commission or municipal governing body providing services to the public under this article shall have the power and authority by resolution or ordinance to adopt rules and regulations providing for mandatory public participation in and subscription to such system of services. Such governing body may, in its discretion, submit the question of requiring such mandatory public participation to a vote of the qualified electors of the county or municipality as the case may be. If such governing body submits the question to the voters, then the governing body shall also provide for holding and canvassing the returns of the election and for the giving notice thereof for two consecutive weeks in a paper of general circulation in the county. Every person, household, business, industry, or property generating solid wastes, garbage, or ash as defined in this section shall participate in and subscribe to such system of service unless granted a certificate of exception as provided in subsection (g). Provided, however, any individual, household, business, industry, or property generating solid wastes that were sharing service for a period of at least 6 months may continue to share service without filing for a certificate of exception. In the event such person, household, business, industry, or property owner who has not been granted a certificate of exception refuses to participate in and subscribe to such system of service, the county commission or municipal governing body may in addition to any other remedy provided in this article bring an appropriate civil action in circuit court to compel such participation and subscription. Except as provided in subsection (g), any person, firm, or corporation violating such rules and regulations shall be in violation of this article and shall be punished as provided in Section 22-27-7.

(3) Any household whose sole source of income is Social Security benefits shall be granted an exemption from the payment of any fees required under this article, provided the household seeking to claim the exemption shall present proof of income to the county health officer no later than the first billing date of any year in which the exemption is desired. The county health officer or his designee shall forward the exemption request and proof of income to the solid waste officer or municipal governing body upon receipt. The exemption shall apply only so long as the household's sole source of income is Social Security and shall be requested each year in which the exemption is desired. Additionally, the Legislature may, by local law, authorize the county commission to grant additional exemptions to households whose total income does not exceed 75 percent of the federal poverty level. Any person who knowingly provides false or misleading information in order to obtain an exemption shall be subject to the provisions of Section 22-27-7.

(4) No county commission shall provide solid waste collection and disposal services within the corporate limits of a municipality without the express consent of the municipal governing body of such municipality nor shall any municipality provide solid waste collection and disposal services outside its corporate limits without the express consent of the county commission of the county in which it is situated.

(5) Any county providing door-to-door solid waste collection shall not reduce such service unless and until a letter has been sent to each resident or property or business owner receiving door to door service stating that such service will be reduced or changed and allowing at least 60 days for any resident, business owner, or property owner to call for a public hearing and for the county or municipality to hold such public hearing upon request.

(6) Any provision of this article to the contrary notwithstanding, no person, household, business, industry, or property owner shall be required to pay any solid waste collection exemption or disposal fee chargeable under this article unless solid waste collection and disposal services for which such charge was made were actually made available to such person, household, business, industry, or property owner.

(b) Solid waste officer. As used in this article, solid waste officer shall mean any county official or county employee or any official or employee of a solid waste disposal authority authorized under Section 11-89A-1 et seq. designated by the county commission to exercise the authority and perform the duties delegated by this article to such official and such officer shall have the same powers of enforcement against persons violating this article as do license inspectors with regard to persons violating revenue laws as provided under Section 40-12-10 (i), (j), (k), and (n).

(c) As used in this article, the terms "solid wastes", "garbage", and "ash" do not include any drilling discharges from oil or natural gas operations.

(d) Garbage disposal. Garbage and rubbish containing garbage shall be disposed of by sanitary landfill, approved incineration, composting, or by other means now available or which may later become available as approved by the department. The method chosen and used shall also meet the requirements of the health department for sanitation and the protection of public health.

(e) Burning. No garbage or rubbish containing garbage or other putrescible materials or hazardous wastes shall be burned except in approved incinerators meeting the necessary temperature requirements and air pollution controls as now established or as may later be established. The open burning of rubbish shall be permitted only under sharply controlled circumstances where sanitary landfill or landfill is not feasible and not in proximity to sanitary landfill or landfill operations where spread of fire to these operations may be a hazard in the opinion of the department.

(f) Haulage. Trucks or other vehicles engaged in the business of hauling garbage and rubbish shall be so covered, secured, or sealed that there will be no loss during haulage to cause littering of streets and highways, or cause a nuisance or hazard to the public health.

(g) Exception. (1) A person, household, business, industry, or any property owner may store, haul, and dispose of his or her own solid wastes on his or her land or otherwise, provided such storage, haulage, or disposal is accomplished pursuant to a certificate of exception as provided in this subsection. In order to obtain a certificate of exception, an application, an application fee, and plan must be filed with the county health officer or his or her designee in the case of household solid waste or with the department in the case of solid waste from business or industry, setting out the proposed method of storing, hauling, and disposing of solid waste so as to comply with rules and regulations adopted by the state or county boards of health or the department as appropriate and not create a public nuisance or hazard to the public health. The certification of exception application fee shall be established by the State Board of Health or the department, as the case may be, except that with regard to an individual household such fee shall be ten dollars ($10). The proceeds from such application fees are hereby appropriated to the State Board of Health or the department, as the case may be, to be used for the administration of this article. The county health officer or his or her designee or the department as appropriate shall investigate such application and plan and issue a certificate of exception within the time set by the State Board of Health or the department, as the case may be (not to exceed sixty days in the case of an individual household), if such proposal will, in such officer's or designee's or the department's judgment, comply with such rules and regulations and adequately prevent a public nuisance or hazard to public health. A certificate of exception granted under authority of this section shall be valid for the period established by the department, except that in the case of an individual household such period shall not exceed one year. The county health officer or his or her designee or the department shall notify the county commission or municipal governing body in writing of the intention to grant a certificate of exception and no such certificate of exception shall be granted for an individual household without prior written approval of the county commission or municipal governing body as the case may be.

(2) Notwithstanding any other provision of this chapter to the contrary, no exception, exception fee, or any other review, approval, or payment shall be required of any generator for the collection, handling, or disposal of its own solid waste using facilities or equipment owned by the generator, its corporate parent, affiliate, or subsidiary and duly permitted for such use by the Alabama Department of Environmental Management or its successor in function.

(h) Coal combustion by-products. Upon the adoption and implementation of a federal regulatory program to govern the disposal of coal combustion by-products pursuant in whole or in part to Subtitle D of the Solid Waste Disposal Act, 42 U.S.C. §6941 et seq., the department is authorized to develop and adopt rules as necessary to implement a state regulatory program consistent with the federal requirements. Until such federal program requirements take effect, the disposal of coal combustion by-products shall be subject to the applicable requirements of this article; provided, however, that a facility permitted by the department pursuant to Chapter 22 of this title as of May 25, 2011, and thereafter may continue to operate without additional authorization by the department until federal requirements under the Solid Waste Disposal Act take effect. To the extent permissible under the federal program, the department shall allow beneficial uses of coal combustion by-products as an alternative to disposal as part of any adopted state program.



Section 22-27-4 - Hazardous wastes; unauthorized dumps; vermin controls.

(a) Hazardous wastes. Hazardous wastes shall be managed in accordance with the provisions of Sections 22-30-1 through 22-30-24, and the rules promulgated thereunder.

(b) Unauthorized dumps. The creation, contribution to, or operation of unauthorized dumps shall be prohibited, removed, enjoined, and enforced upon and regulated as provided in this article generally, and Section 22-27-11, specifically.

(c) Vermin controls. Rodents and insects of public health importance, including, but not limited to, rats, flies, and mosquitoes shall be controlled in a manner consistent with the administrative rules of the Board of Health and the department, and the closure of any unauthorized dump where deemed necessary by the health officer and the department, shall be accompanied by an adequate vermin eradication program to prevent the spread of vermin to nearby properties.



Section 22-27-5 - Authority of localities to establish charges, fees, etc., and enter into mutual agreements or contracts; approval of department; licensing of private or corporate agencies; permits and bonds; nonpayment of fees, etc.

(a) Fees, etc.; mutual agreements or contracts. The county commission or municipality undertaking the responsibility for providing services to the public under this article may establish fees, charges and rates and may collect and disburse funds within cooperating areas or districts, inside or outside the corporate limits of municipalities or inside or outside of county boundaries, for the specific purpose of administering this article and providing and operating a solid waste program. Also, said county commission or public authority may enter into mutual agreements or contracts with the government bodies of other counties, municipalities, corporations or individuals, where deemed to be mutually economical and feasible, to jointly or individually collect, haul and/or dispose of solid wastes generated within the cooperating area. All contracts or mutual agreements under this article shall be subject to review by the health officer, and all such contracts and agreements shall be subject to cancellation upon 30 days' notice from said health officer with the concurrence of the department, any time said contracts or agreements fail to be in the best interest of the health, safety and welfare of the citizens residing in the affected area.

(b) Private or corporate agencies. Individuals, corporations, partnerships or other agencies engaging in the collection and disposal of solid wastes are subject to this article. Governing bodies may assign territories, approve or disapprove disposal sites, with the concurrence of the health department, and shall establish and collect annual license fees from such firms and set rate schedules if a service fee is charged. In addition to any other approvals which are necessary for any contract between private or corporate agencies and governmental entities for the disposal of solid wastes, approval of the department shall be obtained.

(c) Permits and bonds. Under subsection (b) of this section, no license shall be granted or fee collected without a permit issued by the state or county health department, renewable annually at the time licenses are due. Such permit shall be based upon performance and may be revoked for cause, including failure to perform under the provisions of this article and regulations adopted under authority of this article. No license shall be granted without the posting of a performance bond satisfactory to the governing body. All solid waste disposal sites except those which have certificates of exception shall have a permit from the department.

(d) Financial assurance. No permit for transportation of garbage by out-of-state transporters, for disposal of such garbage in a sanitary landfill in this state, shall be issued unless financial assurance is posted by such transporter with the health department.

The financial assurance shall be in an amount not less than $250,000 and must guarantee that such garbage does not contain any regulated hazardous waste, infectious waste, or explosive materials or debris. The financial assurance shall be provided in accordance with acceptable financial assurance instruments which include but are not limited to an escrow account, performance bond, or letter of credit. The health department shall promulgate regulations specifying the terms and conditions of financial assurance instruments, as appropriate.

(e) Nonpayment of fees, etc. Any county commission or municipality establishing fees, charges and rates pursuant to subsection (a) of this section shall have the power and authority to adopt resolutions or ordinances providing that if the fees, charges or rates for the services furnished by the county commission or municipality, or licensee of either, under the provisions of said chapter, shall not be paid within 30 days after the same shall become due and payable, such county commission or municipality may, at the expiration of such 30-day period, suspend such services or may proceed to recover the amount of any such delinquency with interest in a civil action, or both.



Section 22-27-5.1 - Tipping fee for use of certain county landfills.

(a) Notwithstanding any other provision of law, any county having a population of 25,000 inhabitants or less, according to the 1990 federal decennial census, which voluntarily operates a landfill as defined in Section 22-27-2(8), may charge a tipping fee for use of the county landfill. The county may deposit any or all of the tipping fee in the county general fund to be used for county general purposes. This section shall not be construed to grant any solid waste disposal authority or unit of local government the authority to impose a tipping fee on the processing, treatment, or disposal of solid waste at a privately-owned or privately-operated solid waste facility.

(b) The provisions of this section are remedial and shall be given retroactive effect for any time period for any county to which this section applies and which has operated a county landfill for inert solid waste.



Section 22-27-5.2 - Solid waste landfill moratorium.

(a)(1) Notwithstanding any provision of law, until May 31, 2014, neither the department nor any state or local agency may grant any new permits to a new public solid waste landfill facility which is intended to receive waste not generated by the permittee.

(2) The moratorium period is necessary in order to allow the department and the Alabama Department of Public Health to review their duties and responsibilities pursuant to the Solid Wastes and Recyclable Materials Management Act. As appropriate, following this review, the department, with input from the Alabama Department of Public Health, shall make recommendations for necessary legislation or undertake rulemaking to implement enhancement identified during the review period.

(3) For the purpose of evaluating solid waste landfill management issues facing the state and to allow for the update of the state's comprehensive solid waste management plan to identify and provide for the state's solid waste management needs, there is imposed a moratorium on the issuance by the department of any new permits for new public solid waste landfills which are intended to receive wastes not generated by the permittee as further qualified in subsection (b). The moratorium shall not apply to industrial landfills receiving waste generated in-state only by the permittee.

(b) The moratorium restriction provided in subsection (a) applies only to any proposed public solid waste landfill facility that has not received its final approval within the department solid waste landfill permitting process and shall include proposed facilities which will meet, upon completion, any of the following criteria regarding capacity, site acreage, or location.

(1) A proposed capacity in excess of 1,500 tons per day.

(2) A proposed capacity of 2,000 cubic yards per day or more.

(3) A site consisting of 500 acres or more.

(4) When combined with existing or proposed public solid waste landfill facilities located within the same county or counties or within 20 miles thereof, a capacity or site which exceeds the minimum amounts set forth in subdivision (1), (2), or (3).

(5) A proposed capacity by a new public solid waste landfill which will be more than that reasonably anticipated in the foreseeable future as identified in the local solid waste management plan for the communities located within the county in which the facility is to be located or within 20 miles of the facility.

(c) The director may waive the limitation imposed by this moratorium for a particular facility upon a finding based upon a joint recommendation by the State Health Officer and the respective host government. The request for waiver shall be initiated by resolution of the governing body of the jurisdiction which recognizes a potential crisis in solid waste management by public solid waste landfills in the jurisdiction. The resolution shall be adopted at a public meeting of the governing body following publication of at least one notice in a newspaper of general circulation in the area at least 10 days prior to the meeting. The resolution shall request the State Health Officer and the respective host government to determine if the situation poses a threat to human health or the environment within the jurisdiction based upon substantive criteria to be established jointly by the department, the State Health Officer, and the respective host government. In the event the State Health Officer and the host government so certify, the moratorium may be waived and the director may issue a permit for the limited purpose of serving the service area or jurisdiction identified.



Section 22-27-6 - Authority to adopt resolution or ordinance; rules and regulations; noncompliance as public nuisance; citation; court proceedings.

(a) The county commission may by resolution or ordinance provide for the orderly collection of fees charged under the provisions of this article. Such commission may establish periodic payment systems and is authorized to purchase necessary supplies and materials and employ personnel necessary to effectuate any such periodic payment system. Such periodic payment system may be effected by the county through negotiation with any one or more public or private utilities providing service in the county for the periodic billing of such fees and the collection thereof on behalf of the county by one or more such utilities. Any delinquency in any such payment shall constitute a violation of this article and entitle the county to pursue any remedy provided in this article. The county may agree to pay reasonable compensation to any such utility for its services in connection with the collection and payment to the county of all such sums so collected. The county commission shall adopt such rules and regulations as it deems necessary to implement the provisions of this article.

(b) Whenever the solid waste officer shall find that any person, household, business, industry or any property owner has failed to subscribe to the county solid waste collection program and pay the required solid waste collection and disposal fees or has failed to obtain a certificate of exception in violation of this article such failure shall constitute a public nuisance. The solid waste officer shall thereupon cite such delinquent to appear before the solid waste officer within 10 days at the courthouse of the county in which the citation is issued and to show cause why subscription has not been made, such fees have not been paid or an exemption has not been obtained and, at the same time, shall file with the county commission a copy of such citation showing service on the delinquent. Should such delinquent appear timely before the solid waste officer and cannot give satisfactory proof that he has obtained a certificate of exception such officer shall cause the delinquent to subscribe to the solid waste collection and disposal program and pay the required fees. If such delinquent shall fail or refuse to subscribe to such program and pay such fees, the solid waste officer shall institute or cause to be instituted proceedings as provided in Section 22-27-7 against such delinquent before any court having jurisdiction of such offense. Should such delinquent fail to appear before the solid waste officer within the time allowed such officer shall institute or cause to be instituted proceedings as provided in Section 22-27-7 against such delinquent before any court having jurisdiction of such offense.



Section 22-27-7 - Supervision and regulatory control; rules and regulations; penalty for violation of article.

With regard to the collection of solid wastes, the Health Department shall exercise such supervision over equipment, methodology and personnel in the management of solid wastes as may be necessary to enforce sanitary requirements, and the state and county boards of health may adopt such rules and regulations as may be needed to specify methodology and procedures to meet the requirements of this article. With regard to the disposal of solid wastes, the department shall exercise such regulatory control over the management of solid wastes as may be necessary to enforce the requirements of the department, and the department may adopt such rules and regulations as may be needed to meet the requirements of this article. Any person violating any provision of this article or any rule or regulation made pursuant to this article shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $50.00 nor more than $200.00, and, if the violation or failure or refusal to obey or comply with such provision of this article or such rule or regulation is a continuing one, each day's violation shall constitute a separate offense and shall be punished accordingly. Any person, firm or corporation granted an exception under subsection (g) of Section 22-27-3 who or which fails to carry out and comply with the provisions of the proposals embodied in the application and plan upon which a certificate of exception was issued to him or it shall be guilty of a misdemeanor and shall be punished as provided in this section. Any person, firm or corporation which has not been issued a certificate of exception under subsection (g) of Section 22-27-3 and which utilizes the Solid Waste Disposal System of any county or municipality and which fails to pay the fee, rate or charge established by the county commission or municipal governing body therefor shall be guilty of a misdemeanor and shall be punished as provided in this section. All citations to violators of this article shall be served by any lawful officer or by the Solid Waste Officer.



Section 22-27-8 - Financial assurance.

(a) All persons having or requesting a permit for the operation of a municipal solid waste landfill shall establish and maintain financial assurance for proper closure, post-closure care, or corrective action in the form and amount the department specifies by regulation. This requirement is applicable to all municipal solid waste landfills required by federal law or regulations to demonstrate such assurance.

(b) All municipal solid waste landfills permitted or to be permitted by the department shall submit financial assurance forms and supporting documents to the department, and such forms and documents shall establish that there is funding to the appropriate levels required by department regulation. The financial assurance mechanism shall be maintained for the life of the municipal solid waste landfill, and for a period of not less than 30 years after closure, unless the owner or operator demonstrates to the director that a period less than 30 years is sufficient to protect human health and the environment and the director approves this demonstration, or the solid waste is removed and the department determines that no waste or contamination remains at the site. The department may extend post-closure care or corrective action periods for longer than 30 years when necessary to protect human health and the environment.

(c) The financial assurance and requirements established by the department pursuant to this section shall in all respects comply with Environmental Protection Agency rules and regulations regarding closure, post-closure care, or corrective action for a municipal solid waste landfill. In no event shall the department require financial assurance or other requirements pursuant to this section which are more stringent than the Environmental Protection Agency requirements in effect at the time.

(d) The department may adopt rules necessary to implement this section.



Section 22-27-9 - Authority of Department of Environmental Management and Department of Public Health.

(a) The Department of Environmental Management shall be the agency with primary regulatory authority over the management of solid waste in the state, except for the collection and transportation of nonhazardous and nonmedical solid waste. The department may exercise the regulatory authority over the permitting and operation of solid waste management facilities necessary to enforce the requirement and purposes of this article.

(b) The Alabama Department of Public Health shall have primary regulatory authority over the collection and transportation of solid waste, excluding medical waste and hazardous waste, the management of sanitary waste in septic tanks, excluding landfill disposal, and the management of collection activities including, but not limited to, the provision of collection services by county and municipal governing bodies, participation in local collection systems, the temporary retainment of solid waste on the generator's own property, not constituting storage, and any containers, or container systems used in the collection of solid waste, such as bulk refuse receptacles, dumpsters, roll-off containers, and household collection carts. The State Board of Health may adopt rules necessary to enforce the requirements of this article.

(c) The State Health Officer and the Director of the Alabama Department of Environmental Management shall ensure that their responsibilities under this article are consistently and equitably applied.



Section 22-27-10 - Control of unauthorized dumping; open burning; construction with other rights and remedies.

(a) Solid waste shall be collected, transported, disposed, managed, or any combination thereof, according to the requirements of this article, and the rules of the department or the health department, as authorized by this article, and if disposed of in this state, shall be disposed in a permitted landfill or permitted incineration, or reduced in volume through composting, materials recovery, or other existing or future means approved by and according to the requirements of the department, under authorities granted by this article.

(b) The creation, contribution to, or operation of an unauthorized dump is declared to be a public nuisance per se, a menace to public health, and a violation of this article. In addition to other remedies which are available, an unauthorized dump may be enjoined through an action in the circuit court having jurisdiction over the property in which the violation occurred. In addition to any fines, penalties, and other remedies set forth herein, any person who participates in the creation or operation of an unauthorized dump, or contributed to an unauthorized dump, shall be responsible for the removal of the waste or otherwise the closure of the unauthorized dump in accordance with this article and rules of the department. If those who created, operated, or contributed to an unauthorized dump do not remove or close the unauthorized dump, the landowner shall also be responsible for the removal or otherwise the closure of the unauthorized dump. An innocent landowner, as further detailed by department rules, shall have access to the Solid Waste Fund to pay for reasonable or actual costs of investigation, required cleanup, and closure of the dump, subject to a ranking system established by the department through rules. Landowners shall cooperate with local governments or the department, or both, in stopping unauthorized dumping and removing the waste or otherwise closing an unauthorized dump in accordance with this article, and where applicable, the rules of the department. Innocent landowners who do not participate in the creation or operation of an unauthorized dump, and who have not contributed to the unauthorized dump, shall not be liable for any fines, costs, actions, punishments, sanctions, or penalties under this article if they are part of the site ranking system established in accordance with department rules to use the Solid Waste Fund to remove the waste or otherwise close the unauthorized dump in accordance with this article and rules of the department with reasonable diligence after written notice. Unless excepted, each landowner shall be liable for applicable fines, penalties, and sanctions under this article if he or she fails to remove the waste or otherwise close the unauthorized dump with reasonable diligence after written notice. It shall be unlawful for any person to fail to comply with an administrative order from the department or, unless excepted, to knowingly or intentionally abandon an unauthorized dump without either removing the waste or otherwise closing the unauthorized dump in accordance with this article and the rules of the department. The sale or lease of land does not constitute an abandonment within the meaning of this section, however, the purchaser or lessee shall not be considered an innocent landowner.

(c) Open burning at a solid waste management facility is prohibited except as necessary to respond to emergencies and pursuant to a restricted burning approval issued by the department. Approved open burning operations must also comply with all applicable federal, state, and local air pollution control laws and regulations.

(d) The permittee shall be responsible for the compliance of a permitted facility with all applicable rules notwithstanding the performance of compliance-related duties by independent contractors or agents.

(e) No provision of this article and no rule promulgated under the authority of this article shall be construed to be a limitation on any of the following:

(1) The power of a municipality or county to declare, prohibit, or abate public nuisances; provided no municipality, county, or solid waste authority utilizes or adopts definitions related to any of the subjects or activities contained within this article that are not consistent with the definitions contained in Section 22-27-2, as may be amended from time to time.

(2) The power of the Attorney General to bring an action in the name of the State of Alabama to enforce this article, including, but not limited to, enjoining any public nuisance.

(3) The power of any state agency in the enforcement or administration of any law it is specifically permitted or required to enforce or administer.

(4) The right of any person to maintain at any time any appropriate action for relief against any private nuisance.

(f) Nothing contained in this article shall be construed in any way to abridge or alter civil or criminal rights of action or remedies now or hereafter existing. No provision of this article, or the granting of any permit under this article, or any act done by virtue of this article, shall be construed as prohibiting the state, counties, municipalities, or its citizens in the exercise of their rights from proceeding to suppress public nuisances, to abate any pollution now or hereafter existing, or to enforce any law. Nothing in this article shall be construed in any way to alter or abridge that authority granted under Chapter 3A of Title 11.



Section 22-27-11 - Violations; penalties; administrative orders; injunctive relief.

(a) Any violation of this article, any rule promulgated under the authority of this article, any order issued under the authority, or any term or condition of any permit issued under the authority of this article is unlawful. In addition to any penalties lawfully assessed, any person committing a violation shall be liable for all costs of abatement of any pollution and correction of any public nuisance caused by the violation.

(b) The department may issue administrative orders under Section 22-22A-5 or initiate civil actions, or both, as it deems necessary against any person in the enforcement of this article, or any regulation promulgated or permit issued under the authority of this article.

(c) In addition to any other remedies provided in this article, the department or the health department may institute suit against any person for a violation of law or, whenever a public nuisance is threatened or exists, for an injunction to restrain a violation of this article or the rules, standards, or orders adopted or issued under this article.

(d) In addition to any other remedies provided in this article, upon relation of the Attorney General or any district attorney, an action may be brought in a court of competent jurisdiction for an injunction to restrain any and all violations of this article, or the rules promulgated under this article, or to restrain any public nuisance or detriment to public health.

(e) Except as otherwise provided by law, other than administrative orders and notices issued by the department or the health department to enforce this article, all citations to violators of this article shall be served by any law enforcement officer or by the solid waste officer.



Section 22-27-12 - Powers of department.

The department may do the following:

(1) Adopt rules to implement this article.

(2) Adopt rules establishing requirements and restrictions for the management of solid waste, excluding the collection and transportation of nonhazardous and nonmedical solid waste. The rules may include factors such as the characteristics of the solid waste, the potential for contamination of soils or ground and surface waters, the design and operation of management facilities, the financial capabilities of the applicant, soil and geological considerations, human health, and other environmental considerations. With respect to solid waste disposal or materials recovery facilities, the rules may also include factors such as the quantity, nature, and origin of solid wastes and recovered materials to be managed. The department may condition the issuance of a permit for any solid waste management or materials recovery facility upon the facility being consistent with applicable rules as are necessary to carry out the intent of this article and the department's responsibilities under this article. Permits shall be issued for a period of time based on design life of the facility and may include renewal periods as determined by rules and not inconsistent with federal law.

(3) Issue permits, notices, and orders, specify the terms and conditions of permits or notices, conduct inspections, require that records be established and maintained, direct the abatement of unauthorized dumps or other public nuisances involving solid waste, and implement the rules and standards adopted pursuant to this article.

(4) Require postclosure activities be conducted in accordance with the Alabama Uniform Covenants Act and the corresponding rules developed by the department.

(5) Require that solid waste management facilities identify the volumes and types of solid waste to be managed and the counties and state where such solid waste will be generated.

(6) Enter upon, during reasonable hours, all solid waste management and materials recovery facilities owned and operated by persons subject to this chapter to inspect, investigate, obtain samples, monitor, or observe the transfer, treatment, storage, or disposal of solid waste and recovered materials, and to examine or copy records to determine compliance with this article and the rules promulgated under this article.

(7) No later than April 15, 2010, require that operators of all public solid waste management facilities be certified. The department shall, by rule or regulation, establish qualifications for certification programs, to include variance procedures for existing programs which meet the qualifications and taking into account the types of solid waste management facilities.

(8) Promote, initiate, conduct, and support research, demonstration projects, and investigations and participate in all state agency research programs pertaining to solid waste handling, disposal, materials recovery, and energy recovery systems.

(9) Promulgate rules to ban certain wastes from landfilling or incineration in order to protect the public health and environment and to promote recycling.

(10) Regulate the management, including collection and transportation of all medical waste, until such time as the United States Environmental Protection Agency may establish specific rules which are applicable within the state for infectious waste under Subtitle C of the federal Resource Conservation and Recovery Act of 1976, 42 U.S.C. §6901, et seq., as amended.

(11) Do any and all other actions not inconsistent with this article or other state law which it deems necessary and proper for the effective enforcement of this article and the rules promulgated pursuant to it.



Section 22-27-13 - Search warrants.

The department or any appropriate law enforcement agency may apply for, and any judge of a court of record may issue, an appropriate search warrant necessary to achieve the purposes of this article within the court's territorial jurisdiction. The warrant shall be issued upon probable cause.



Section 22-27-14 - Commencement of actions.

Notwithstanding any other law to the contrary, actions to correct any violations of this article, the rules promulgated under this article, or for civil or criminal penalties under this article shall be commenced within a period of four years from the date the offense is discovered by the department or other enforcing agency or person.



Section 22-27-15 - Establishment and review of reduction goals.

(a) No later than October 15, 2009, the department shall establish, by rule, a goal for the percentage, on a statewide basis only, of the reduction in the amount of household and commercial solid waste and the time frames for that reduction. Reduction, by means including, but not limited to, recycling, source reduction, waste minimization, reuse, and composting shall be determined at public solid waste disposal or incineration facilities on a statewide, per capita basis. In order to evaluate the statewide efforts, the department shall adopt rules for the determination of the base year data, and reporting requirements by local governing bodies and public solid waste disposal or incineration facilities, to include both the quantity and origin of the solid waste disposed or incinerated at such facilities. Notwithstanding anything herein to the contrary, the reduction goals shall emphasize activities prior to the delivery of solid waste to public solid waste disposal or incineration facilities, unless reduction activities are provided on the site of the solid waste disposal or incineration facility under an agreement between the generator or collector of the solid waste and the solid waste disposal facility.

(b) Every three years after the implementation of subsection (a), the director shall review the solid waste reduction activities of the state and determine whether the reduction goal established pursuant to this section should be modified by future rulemaking.

(c) In determining the minimum solid waste reduction goals, the department may consider factors such as local collection and disposal costs, solid waste composition, the population density of counties or municipalities, and the distance to available markets for recovered materials.



Section 22-27-16 - Ownership and disposition of recovered materials.

Notwithstanding any other law or any provision of this article to the contrary, a generator of recovered materials owns those materials until such time as the generator may voluntarily relinquish ownership of those materials. The generator may not be prohibited from selling, conveying, or arranging for the transportation of recovered materials to a recycler or recovered materials processing facility for reuse or recycling, nor preventing a recycling company, recovered materials processing facility, or nonprofit entity from buying, accepting, collecting, or transporting recovered materials from a buy-back center, drop-box, or from any generator of recovered materials.



Section 22-27-17 - Disposal fees; disposition of funds; exemptions; review of records; biennial report.

(a) Beginning on October 1, 2008, the following disposal fees are levied upon generators of solid waste who dispose of solid waste at solid waste management facilities permitted by the department subject to this chapter, which shall be collected in accordance with subsection (b):

(1) One dollar ($1) per ton for all waste disposed of in a municipal solid waste landfill.

(2) One dollar ($1) per ton or twenty-five cents ($0.25) per cubic yard for all waste disposed of in public industrial landfills, construction and demolition landfills, non-municipal solid waste incinerators, or composting facilities, which receive waste not generated by the permittee.

(3) Twenty-five cents ($0.25) per cubic yard for all waste disposed of in a private solid waste management facility, not to exceed one thousand dollars ($1,000) per calendar year.

(4) Regulated solid waste that may be approved by the department as alternate cover materials in landfills shall be assessed the disposal fees applicable in subdivisions (1) and (2).

(5) Regulated solid waste received from out-of-state for disposal at public solid waste facilities permitted by the department shall be assessed the same disposal fees applicable in subdivisions (1) and (2), to be collected by the operator of the solid waste facility and remitted in accordance with subsection (b).

(b) Unless exempted under subsection (f), operators of permitted solid waste disposal facilities shall assess the disposal fees levied in subsection (a) on generators of all waste as the waste is delivered to solid waste facilities and shall collect and remit the disposal fees on all wastes received at the facility to the Department of Revenue on a quarterly basis not later than the 20th day of January, April, July, and October. Any sums collected from a generator that purports to be collected due to this section shall be paid to the Department of Revenue. The owner or operator shall certify to the Department of Revenue the volumes of solid waste received for disposal. The Department of Revenue may retain one percent of the solid waste fees collected as an administrative collection allowance. All owners and operators collecting the solid waste fee established in this section may retain four percent of the total solid waste fees collected at their facility as an administrative collection allowance.

(c) The Department of Revenue shall transfer each month all funds collected from this section less its administrative collection allowance as follows:

(1) Twenty-five percent of fees collected shall be paid to the State Treasury to the credit of the Alabama Recycling Fund (ARF), which is hereby created, to be used by the department exclusively to provide grants to local governments, authorities, and nonprofit organizations for use in developing, implementing, and enhancing local recycling, reuse and waste minimization projects and programs. Such grants shall be awarded annually by the department in accordance with rules adopted pursuant to this article. The ARF is authorized to receive funding from other sources including interest generated by the fund, grants, allotments, and contributions whether public or private.

(2) Twenty-five percent of the fees collected shall be paid to the State Treasury to the credit of the Solid Waste Fund (SWF), which is hereby created, to be used by the department to pay the costs of remediation, abatement, removal, or other actions related to the closure of unauthorized dumps and landfills, including, but not limited to, equipment, labor, supplies, materials, and professional services. The funds shall be disbursed according to rules adopted by the department and shall be carried out in accordance with any applicable state contracting requirements. The SWF is authorized to receive funding from other sources including interest generated by the fund, grants, allotments, and contributions, whether public or private.

(3) Forty-five percent of the fees collected shall be paid to the State Treasury to the credit of the Alabama Department of Environmental Management to be used exclusively to pay the costs of performing its duties under this article and to fund educational programs administered by the department on solid waste management, waste minimization, and recycling.

(d) Where operators of solid waste facilities have entered into fixed-price contracts for disposal of solid waste prior to April 15, 2008, the disposal fee collected by the solid waste facilities pursuant to subsection (b) shall not be considered part of the contract price for disposal.

(e) A waste hauler who has entered into a contract for transportation and disposal of solid waste which is in effect on April 15, 2008, may recover amounts paid as a disposal fee pursuant to subsection (a) from the entity with whom the waste hauler has contracted under the procedure set out herein.

(1) On September 1, 2008, and each September 1 thereafter during the term of the contract, the waste hauler shall report to the entity with whom it has contracted the total tonnage transported under the terms of the contract in the previous three-month period or, at the option of the waste hauler, the previous 12-month period.

(2) The amount reported pursuant to subdivision (1) shall be converted into a monthly average tonnage, and the waste hauler may thereafter collect from the entity an amount equal to the average tonnage amount transported multiplied by the monthly disposal fee paid by the waste hauler pursuant to subsection (a).

(3) Effective October 1, 2008, the rates assessed to each customer serviced pursuant to the contract shall be adjusted in an amount equal to each customer's share of the amount paid to the waste hauler pursuant to subdivision (2).

(4) This subsection shall only apply to contracts in effect on April 15, 2008, and shall not apply to the renewal of an existing contract or to a contract executed on or after April 15, 2008.

(f) The following persons are exempt from payment of fees required by this article:

(1) Operators of industrial boilers, furnaces, and other processing equipment that burn solid waste generated on site for the purpose of fuel replacement or energy recovery and which are permitted by the department or by a local air pollution control agency.

(2) Operators of composting facilities which are owned by the Alabama Department of Corrections and which receive only wastes generated by Alabama Department of Corrections facilities and institutions or those composting facilities otherwise exempt from permitting as provided in rules promulgated by the department.

(3) Operators of industrial boilers, furnaces, and other processing equipment that burn scrap tires for the purpose of fuel replacement or energy recovery and are registered with the department as provided in rules promulgated by the department.

(4) Scrap tire processors who receive and process scrap tires and who are permitted by or registered with the department as provided in rules promulgated by the department, except that a solid waste disposal facility permitted as a scrap tire processor shall collect the fee on all waste disposed of in its landfill.

(g) The department or the Department of Revenue may review or audit all records of wastes received for disposal at each solid waste disposal facility to determine compliance with this article. Further, the Department of Revenue shall perform the following duties:

(1) Collect and administer the fees imposed in this chapter in accordance with Chapter 2A of Title 40.

(2) Impose appropriate interest on any disposal fees paid after the due date in accordance with Section 40-1-44.

(3) Promulgate and enforce rules to effectuate the reporting, collection, and payment of disposal fees established by this article. All rules promulgated shall have the same force and effect of law.

(4) Share information, data, reports, or documentation related to the collection and administration of the disposal fees imposed by this article with the department for the purpose of administering this article, notwithstanding any provisions of law requiring confidentiality.

(h) All fees, interest, or other income distributed under this section shall only be used for the purposes specified in this chapter. Any unexpended funds during a budget year shall be carried over to the subsequent budget year and added to the subsequent year's distribution.

(i) The department shall, on or before January 20, 2011, and biennially thereafter, transmit a report to the Alabama Environmental Management Commission, the Legislature, and the Governor concerning the implementation of this article for the preceding two fiscal years. Each biennial report shall include the following information:

(1) The amount of solid waste disposed of at solid waste facilities in the state.

(2) The amount of disposal fees collected under this article.

(3) How funds generated by this article were expended for the previous fiscal years.

(4) The activities and accomplishments of the department in implementing this article.



Section 22-27-18 - Solid Waste Fund; Alabama Recycling Fund.

(a) There are established separate special revenue trust funds in the State Treasury to be known as the Solid Waste Fund (SWF) and the Alabama Recycling Fund (ARF). These funds shall be used for the purposes set forth in this article and for no other governmental purposes, nor shall any portion hereof ever be available to borrow from by any branch of government, it being the intent of the Legislature that these funds and their increments shall remain intact and inviolate for the purposes set out in this article. Any interest or earnings on the funds shall be credited only to the funds.

(b) The funds shall be audited annually by the Department of Examiners of Public Accounts.

(c) No funds shall be withdrawn or expended from the funds created in subdivision (a) except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations act or other appropriation acts.






Article 2 - Financing Solid Waste Collection and Disposal Facilities.

Section 22-27-20 - Definitions.

For the purposes of this article, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) COUNTY. Each county in the state.

(2) MUNICIPALITY. A municipal corporation in the state.

(3) STATE. The State of Alabama.

(4) SOLID WASTES DISPOSAL ACT. Article 1 of this chapter.

(5) SOLID WASTES COLLECTION AND DISPOSAL FACILITIES. All real and personal property, including land, structures, trucks and other motor vehicles, incinerators, sanitary landfills, compost plants and other property of any kind used or useful for collection and disposal, or either, of solid wastes, as that term is defined in the Solid Wastes Disposal Act.

Wherever any term defined in Section 22-27-2 of the Solid Wastes Disposal Act is used in this article, the said term shall be deemed to have the same meaning as that ascribed to it in Section 22-27-2 of the Solid Wastes Disposal Act.



Section 22-27-21 - Purpose and construction of article.

It is the intention of the Legislature by the passage of this article to authorize each county in the state to finance the acquisition by such county of facilities for the collection and disposal of solid wastes by the sale and issuance of interest-bearing warrants of such county and to refund any warrants issued under this article. This article shall be liberally construed in conformity with the said intention.



Section 22-27-22 - Authority of counties to issue and sell warrants; full faith and credit of county pledged to payment; restrictions on use of proceeds.

Each county shall have the power from time to time to sell and issue interest-bearing warrants of such county for the purpose of paying costs to that county of acquiring and providing solid wastes collection and disposal facilities. Such warrants may be in such denomination or denominations, may have such maturity or maturities not exceeding 30 years from their date, may bear interest from their date at such rate or rates payable at such times, may be payable at such place or places within or without the state, may be sold at such time or times and in such manner, whether publicly or privately, may be executed in such manner and may contain such terms not in conflict with the provisions of this article, all as the county commission of such county may provide in the proceedings wherein the warrants are authorized to be issued. All such warrants shall evidence general obligation indebtedness of the county by which they are issued, and the full faith and credit of the county shall be irrevocably pledged for the payment of the principal thereof and interest thereon. The proceeds derived from the sale of any such warrants shall be used solely for the purpose for which they are authorized to be issued, including the payment of any expenses incurred in connection with the issuance thereof.



Section 22-27-23 - Special pledges for payment of principal and interest on warrants.

(a) The county commission of the county issuing any such warrants may, in its discretion, assign and specially pledge, for the payment of the principal of and interest on such warrants, so much as may be necessary for said payment of any one or more of the following, or any part thereof:

(1) The proceeds from the general annual ad valorem tax of one half of one percent which the county is authorized to levy without reference to the purpose thereof under the provisions of Section 215 of the Constitution of Alabama of 1901;

(2) The proceeds from any other tax, including any ad valorem tax and any privilege, license or excise tax, that at the time of the issuance of the said warrants may lawfully be used by the county for payment of such principal and interest; and

(3) The revenues derived by the county from any solid wastes collection and disposal facilities owned, controlled, used or operated by the county, either alone or in common or jointly with others, including, but without limiting the generality of the foregoing:

a. Any fees charged by the county for collection and disposal of solid wastes under the provisions of the Solid Wastes Disposal Act;

b. Any sums payable to the county under any contract made pursuant to subsection (a) of Section 22-27-5 of the Solid Wastes Disposal Act;

c. Any sums payable to the county by any municipality or other entity, including both public and private entities, for the rendition by such county of solid waste collection service, solid waste disposal service or either thereof;

d. Any sums that may be payable to the county by any entity as consideration for use of any solid wastes collection and disposal facilities or any part of such facilities owned, controlled or operated by the county, including, but without limitation, sums payable as consideration for either joint or sole use of such facilities and sums payable as rental under a lease of such facilities or an interest therein; and

e. Any other sums that may be payable to the county on account of, or in connection with, its ownership, control, use or operation of any solid wastes collection and disposal facilities, or any part thereof, or in respect of its rendition of solid wastes collection service or solid wastes disposal service.

(b) To the extent necessary and sufficient for making the payments in respect of which such pledge is made, any tax or revenue pledged pursuant to the provisions of this section shall constitute a trust fund or funds which shall be impressed with a lien in favor of the holders of the warrants to the payment of which such sums are pledged. In the event that more than one pledge should be made with respect to any tax or revenue, the pledge of which is authorized in this section, then such pledges shall take precedence in the order in which they are made unless the proceedings making such pledge shall expressly provide that such pledge shall be on a parity with, or subordinate to, a subsequent pledge of the said tax. All warrants for which the pledge authorized in this section may be made shall constitute preferred claims against that portion of the said tax or taxes or revenues so pledged and shall have preference over claims incurred by the county for operation and maintenance of any solid wastes collection and disposal facilities of the county and any other claims for any other purpose whatsoever.



Section 22-27-24 - Refunding warrants.

Each such county may, in like manner, from time to time, issue refunding warrants, either by sale or by exchange, for the purpose of refunding a like or greater principal amount of warrants then outstanding which were issued under the provisions of this article and the interest thereon and paying any premium necessary to be paid to retire the outstanding warrants refunded thereby. The provisions of this article applicable to the warrants so refunded shall likewise be applicable to such refunding warrants.



Section 22-27-25 - Investment of trust funds in warrants.

Unless otherwise directed by the court having jurisdiction thereof or by the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers, invest trust funds in warrants issued under the provisions of this article.



Section 22-27-26 - Warrants and interest coupons as claims against county.

The issuance of warrants and any interest coupons applicable thereto, pursuant to the provisions of this article and in accordance with the authorization of the county commission issuing such warrants, shall be deemed to constitute an audit and allowance by such county commission of a claim, in the aggregate principal amount of such warrants and interest coupons, against the county and against any tax proceeds and any revenues, or either thereof, pledged for payment of such warrants pursuant to the provisions of this article. No proof of registration or other audit or allowance of such claim shall be required, and such warrants and interest coupons shall, from and after the date of their lawful issuance, be deemed to be allowed claims against the county by which they were issued and against any tax proceeds and revenues, or either, so pledged therefor.



Section 22-27-27 - Conflicts with other laws; Section 11-8-10 not applicable to warrants issued under this article.

Insofar as the provisions of this article may be inconsistent with the provisions of any other law, the provisions of this article shall control. It is specifically declared that the provisions of Section 11-8-10 shall not be applicable to the warrants issued under the provisions of this article.






Article 3 - Solid Waste Management Plan.

Section 22-27-40 - Legislative findings.

The Legislature finds that:

(1) The state, its subdivisions and the nation face an emerging crisis in solid waste management;

(2) Proper waste management is an increasingly complex issue involving the need for reducing the volumes of waste requiring disposal, properly managing wastes to reduce the likelihood of both short-term and long-term threat to human health and the environment, and assuring that adequate, environmentally secure, waste management and disposal facilities will be available at reasonable costs to accommodate wastes generated in the state;

(3) Provision for necessary systems, facilities, technology and services for solid waste management and resource recovery is a matter of important public interest and concern, and action taken in this regard will be for a public purpose and will benefit the public welfare;

(4) Solid waste management problems are potentially statewide in scope and necessitate state and local action through the development and implementation of comprehensive long-range plans for solid waste management which recognize the conditions in the state now and those which can be expected in the foreseeable future, and which serve to assure that the state as a whole and local jurisdictions in particular will meet their long-term solid waste management needs;

(5) Proper planning for solid waste management must include the evaluation of facility sites based on a broad group of factors including, but not limited to, environmental conditions, local needs for waste management, social and economic impacts on the host community, the availability and impact on public services, and the consistency of a proposed facility with any final solid waste management plan;

(6) Proper solid waste management planning also should provide leadership in the application of new and improved methods and processes to reduce the amount of solid waste that must be disposed of and to promote environmentally acceptable and economically sound solid waste management;

(7) The failure or inability to economically recover and recycle materials and energy resources from solid waste results in the unnecessary waste and depletion of natural resources;

(8) The landfill disposal of solid waste, even under the most ideal conditions, has the potential to create long-term pollution and environmental degradation;

(9) Current conditions and pending federal regulatory requirements likely will increase the costs of landfill disposal, prompt the closure of many landfills in the state and likely change the methods of solid waste management in the state away from the present system of management by individual cities and counties and toward the development of larger facilities which must be capable of meeting the needs of several jurisdictions. Given this evolving situation, the Legislature concludes that a concerted solid waste management planning program is essential to address the imminent and future needs of the state;

(10) The absence of comprehensive planning will result in the random, haphazard siting of waste disposal services without relation to the actual needs of particular localities in the state, and therefore, to assure that the comprehensive planning required herein is most effective, the permitting of new facilities and the modification of permits for existing facilities should occur only after the comprehensive plans are in place. In the interim new permits or modifications should be issued only to prevent human health or environmental threats in the particular jurisdiction in the state to be served by the facility;

(11) Publicly owned solid waste management facilities are public resources of limited and finite capacity which the state, as guardian and trustee for its people, has the right and the obligation to preserve for the present and future use of its people; and

(12) The state or local governments, by creating and operating solid waste management facilities are participants in the solid waste facility services market and have entered that market for the purpose of serving the citizens of this state.



Section 22-27-41 - Legislative purpose.

The purpose of this article is to protect the public health and the state's environmental quality and to serve the public by recognizing the responsibilities of units of local government for the orderly management of solid wastes generated within their jurisdictions, and to require that decisions about the management of solid wastes shall be based on comprehensive local, regional and state planning. The terms and obligations of this article shall be liberally construed to achieve remedies intended.



Section 22-27-42 - Legislative intent.

In furtherance of the policies and purposes set forth herein, it is the intent of this legislation:

(1) To develop an integrated system of planning for solid waste management in the state by local governments, regional planning commissions and the department;

(2) To put in place the necessary procedures so that an effective and integrated statewide network of solid waste management facilities may be planned, developed and operated for the benefit of the people of the state;

(3) To assure that solid waste management planning and implementation activities should, to the extent economically feasible, encourage:

a. Reduction of the amount of source waste generated;

b. Source separation and recycling; and

c. Waste processing such as the utilization of a waste-to-energy technology to reduce the volume of waste necessary for land disposal.

(4) To facilitate the siting of solid waste management facilities as required to meet present and projected state and local needs;

(5) To facilitate the reduction of solid waste volumes within the state;

(6) To foster and encourage recycling of solid wastes as an alternative to disposal;

(7) To assure public involvement in the development and implementation of plans for the management of solid wastes;

(8) To encourage private industry to continue to play a key role in the state's solid waste management programs;

(9) To assure that solid waste management facilities and services are provided to state residents in a manner which assures their availability at reasonable costs; and

(10) To assure that the creation, licensing, and operation of landfill solid waste disposal facilities should be limited to what is reasonably required to service the needs of the inhabitants and businesses of this state, having regard for alternative technologies for waste reduction, management and disposal.



Section 22-27-43 - Definitions.

All terms used in this article shall be defined as such terms are defined in Section 22-27-2.



Section 22-27-44 - Solid Waste Management Advisory Committee.

There is hereby created a twelve member Solid Waste Management Advisory Committee to advise on the development of the Solid Waste Management Plan. The committee members shall be named as follows: two representatives designated by the Governor who shall be private citizens and who shall have been residents of the state for at least two years; two representatives designated by the State Health Officer; two representatives designated by the board of directors of the Association of County Commissions of Alabama; two representatives designated by the board of directors of the Alabama League of Municipalities; one member of the Alabama Environmental Management Commission selected by the commission; one representative from the Alabama Chapter of the Government Refuse Collection and Disposal Association selected from its membership by its board of directors; president of the Alabama Conservancy; and the chairman of the committee who shall be the chief of the Solid Waste Branch of the Department of Environmental Management. Said committee shall meet as necessary and shall advise the director of the Department of Environmental Management regarding the general development of the Solid Waste Management Plan and about such other specific matters as he shall bring to the committee's attention. Committee members shall serve without pay, but shall be reimbursed by the department for their actual expenses.



Section 22-27-45 - State Solid Waste Management Plan.

The Director of the Alabama Department of Environmental Management, with the advice and consultation of the Solid Waste Management Advisory Committee, is directed to prepare a State Solid Waste Management Plan. In developing the state plan, the department will seek to achieve the following goals:

(1) That solid waste facilities and management systems are provided for in an orderly manner consistent with the needs and plans of the state and its regions and local governments;

(2) That alternative methods of solid waste management are encouraged as a means of reducing the state's dependence on landfilling;

(3) That all aspects of local, regional and state planning, zoning, population estimates, and economics are taken into consideration; and

(4) That appropriate time schedules are set for the phasing in of the required component parts of the system. Said plan shall be developed in two phases:

a. The first phase of the plan shall be developed prior to the development of the local plans required herein and shall serve as a guide for the local plans. Within 180 days of May 16, 1989, the department shall complete the first phase of the plan which shall, at a minimum:

1. Summarize, using available information, the number, location, current usage, and life expectancy of all permitted solid waste management facilities in the state including without limitation all landfills, sanitary landfills, incinerators, transfer stations, processing facilities and resource recovery facilities;

2. Estimate, using acceptable averaging methods, the general volumes of solid waste expected to be generated in the state per year. After approval of all local plans as provided elsewhere herein, revise and periodically amend these estimates to reflect conditions as reflected in approved local plans;

3. Establish objectives, methods and goals to encourage solid waste reduction, recycling, reuse, and minimization, such objectives to include proposed regulations or legislation to implement a statewide goal of a 25 percent waste reduction and recycling program;

4. Identify alternative means to provide for waste management and disposal capacity assurance within the state;

5. Establish criteria to be used by local governments for the identification of potential locations for solid waste management facilities in the jurisdiction or region.

Such criteria shall at a minimum require consideration of the following:

(i) The unit of local government's solid waste management needs as identified in its plan;

(ii) The relationship of any potential location to planned or existing development or the absence thereof, to major transportation arteries and to existing state primary and secondary roads;

(iii) The relationship of any potential location to existing industries in the jurisdiction or state that generate large volumes of solid waste, or the relationship to areas projected by the state or the local regional planning and development commission for development of industries that will generate large volumes of solid waste;

(iv) The costs and availability of public services, facilities and improvements which would be required to support a facility in this location and protect public health, safety and the environment;

(v) The potential impact a facility in any potential location would have on public health and safety, and the potential that such locations can be utilized in a manner so as to minimize the impact on public health and safety; and

(vi) The social and economic impacts that any proposed location would have on the affected community, including changes in property values and social or community perception.

6. Develop forms for use by local governments in completing their own plans.

b. The second phase of the plan shall be developed as the individual plans of local governments are approved by the department. It shall be the purpose of this phase to incorporate the local plans and to develop a final master plan for solid waste management in the state. This phase shall, at a minimum:

1. Revise all estimates and summaries contained in the first phase of the state plan to reflect information contained in the approved local plans;

2. Based on estimates of need as developed herein, project waste volume capacity needs annually for a 10-year period for the state and for each regional planning commission region and each county therein;

3. Based on the information developed in other parts of the plan, estimate and periodically revise said estimate of the number and type of solid waste management facilities which may be required to serve the future needs of the state and its local governments.

4. Encourage alternative management techniques for solid wastes;

5. Encourage the state's city and county jurisdictions to combine their efforts to manage solid wastes more efficiently;

6. Evaluate existing service areas and evaluate the option of developing waste flow controls within the state;

7. Develop policies and serve as a source of information for local jurisdictions regarding changing conditions in solid waste management;

8. Make such other determinations and recommendations as the director shall deem necessary or appropriate in keeping with the findings and purposes of the Legislature set forth herein.

c. Generally, the state's solid waste management plan shall be subject to amendment and periodic revision. Each periodic revision of the solid waste management plan may include:

1. A revised estimate of solid waste generation and disposal in the state projected for a 10-year period.

2. The total amounts of solid waste generated, recycled, and disposed of, and the methods of solid waste recycling and disposal used during the calendar year prior to the year in which the plan is revised.

3. An evaluation of the development and implementation of local solid waste management programs and county and municipal recycling programs.

4. An evaluation of the success of each county or group of counties in meeting the local solid waste reduction goals.

5. Recommendations concerning existing and potential programs for solid waste reduction and recycling that would be appropriate for local governments and state agencies to implement to meet the requirements of this article.

6. An evaluation of the markets for recycled materials and the success of state, local, and private industry efforts to enhance the markets for such materials.

7. Recommendations to the Governor and the Legislature to improve the management and recycling of solid waste in this state.

d. At the completion of each phase of development of the State Solid Waste Management Plan and each subsequent revision, the plan, as revised, shall be adopted by the department as a final regulation in accord with applicable statutory procedures.



Section 22-27-46 - Regional planning and development commissions.

(a) Not later than six months from May 16, 1989, each regional planning and development commission in the state shall prepare and adopt a regional needs assessment evaluating solid waste management needs in their respective regions. This regional needs assessment shall be submitted to the department for information and review and shall be considered by units of local government within the region in the development of their individual plans as required herein. Thereafter, the assessment shall be revised and submitted to the department and local governments in the region annually. The regional needs assessment shall include, at a minimum, the following:

(1) An evaluation of the amount of solid waste generated within the region and the amount of remaining disposal capacity, expressed in years, at each solid waste disposal facility within the region;

(2) An evaluation of the needs of all localities within the district as to the adequacy or inadequacy of solid waste collection, transportation and disposal within those localities;

(3) A projection of the expected population and business growth in the region, including specific estimates of the types of businesses which may be entering and leaving the region and the resulting impact such changes will likely have on waste volumes generated in the region;

(4) An evaluation of the environmental, economic and other relevant factors which would be implicated by acceptance of solid waste from beyond the boundaries of the region.

(b) In addition to the development of and periodic revision of an assessment of the region's solid waste management needs, each regional planning commission shall:

(1) Evaluate, as necessary, the solid waste management needs of all local governments within their regions;

(2) Formulate, as requested, recommendations to local governments on solid waste management issues including the feasibility of joint efforts within the region acting to develop and operate a solid waste management or disposal facility and foster cooperation on such matters;

(3) Provide, upon request, assistance to local governments within the region to formulate their own plans for evaluating needs and providing adequate solid waste management within their jurisdictions; and

(4) Serve as a clearinghouse for local governments in the region regarding solid waste management information.



Section 22-27-47 - Local plans required.

(a) Each county and any municipality as described below shall submit to the department, within one and one-half years of May 16, 1989, a plan for the management of solid waste generated within its boundaries. A county's plan shall include the municipal jurisdictions within its boundaries except that any municipality may choose to submit its own solid waste management plan intended for implementation within its city limits and thereby be excluded from its county plan. Cities which do not choose to exclude themselves from their county's plan shall be responsible to share in the county's costs proportionately on a per capita basis. The content of all plans shall be consistent with the requirements of this article and every plan shall not become final until it has been officially adopted and approved pursuant to the requirements of this article. In the event a county or city does not submit a required plan or if said plan does not meet the minimum requirements set out in this article, the department shall prepare the plan which shall serve as the official county or city plan.

(b) Each plan shall at a minimum:

(1) Describe and explain the general origin, and weight or volume of solid waste currently generated within the jurisdiction's boundaries. For purposes of this estimate the jurisdiction may use such information as is reasonably available, or may use accepted methods of estimation recommended by the department;

(2) Identify current methods of collection and haulage of solid waste within the jurisdiction;

(3) Identify and describe the facilities where solid waste is currently being disposed or processed and the remaining available permitted capacity of such facilities and the capacity which could be made available through the reasonable expansion of such facilities. The plan shall also explain the extent to which existing facilities will be used during the life of the plan and shall not substantially impair the use of their remaining permitted capacity;

(4) Provide a description of current or planned recycling programs and an analysis of their impact on waste generated within the jurisdiction. Particularly regarding recycling, the plan shall describe and evaluate:

a. Potential benefits of recycling, including the potential solid waste reduction and the avoided cost of municipal waste processing or disposal.

b. Existing materials recovery operations and the kind and weight or volume of materials recycled by the operations, whether public or private.

c. The compatibility of recycling with other waste processing or disposal methods used in the jurisdiction including methods of collecting recyclables.

d. Options for cooperation or agreement with other jurisdictions for the collection, processing and sale of recyclable materials.

(5) Address the requirements proposed under Subtitle D of the federal Resource Conservation and Recovery Act, 42 U.S.C. Section 6941 as amended and identify and explain those actions the jurisdiction should take to assure proper management of its wastes under these requirements;

(6) Propose procedures for the identification and elimination of unauthorized dumps in the jurisdiction;

(7) Describe and explain the general origin and weight or volume of solid waste reasonably expected to be generated within the jurisdiction annually during the next 10 years. The assessment shall describe the primary variables affecting this estimate and the extent to which they can reasonably be expected to affect the estimate;

(8) Provide for the development or expansion of solid waste management systems in a manner that is consistent with the needs of the area, taking into account planning, zoning, population and development estimates, and economics of the jurisdiction and the protection of air, water, land and other natural resources;

(9) Identify any current agreements between the jurisdiction and other units of local government or public authorities for the joint use of solid waste processing or disposal facilities and evaluate the need for and feasibility of entering joint agreements in the future;

(10) Identify any current contractual agreements with private entities for the collection, processing or disposal of solid waste and evaluate the need for and feasibility of entering into such agreements in the future;

(11) Identify the general location within a county where solid waste processing or disposal facilities and recycling programs may be located, and identify the site of each facility if a site has already been chosen. In identifying general locations for facilities in the plan, each jurisdiction shall consider at least the following:

a. The jurisdiction's solid waste management needs as identified in its plan;

b. The relationship of the proposed location or locations to planned or existing development, to major transportation arteries and to existing state primary and secondary roads;

c. The relationship of the proposed location or locations to existing industries in the jurisdiction or state that generate large volumes of solid waste and to the areas projected by the state or local regional planning and development commission for development of industries that will generate solid waste;

d. The costs and availability of public services, facilities and improvements which would be required to support a facility in this location and protect public health, safety and the environment;

e. The potential impact a facility in the proposed location or locations would have on public health and safety, and the potential that such locations can be utilized in a manner so as to minimize the impact on public health and safety; and

f. The social and economic impacts that a facility at the proposed location would have on the affected community, including changes in property values, community perception and other costs;

(12) For any facility expected to serve the jurisdiction's future needs that is located or is proposed to be located outside the jurisdiction, the plan shall explain in detail the reasons for selecting such a facility;

(13) The plan shall include such other information as the department may require by regulation.

(c) Counties may, by agreement with other counties, combine in the development of a joint solid waste management plan.

(d) The department and the local regional planning and development commission shall, upon request, provide assistance to any county or municipality in the development of their local plan.

(e) The plan shall be completed on forms provided by the department and in accordance with the provisions of this act and any regulations promulgated by the department.

(f) Prior to final adoption or amendment of a plan, the jurisdiction shall afford the public an opportunity to present data, views and arguments thereon, orally or in writing. The public comment period shall be no less than 30 days in length and shall include at least one public hearing. Notice of the public comment period shall be published at least once in a newspaper of general circulation in the jurisdiction and in the official gazette, if any, in the jurisdiction. Notice of the inclusive dates of the public comment period and the date of the public hearing may be combined in the same publication. Notice of the time and place of the public hearing shall be published at least 30 days, but not more than 45 days prior to the date of said hearing. Any published notice shall contain a brief description of the proposed plan, and shall identify a location where copies of the plan shall be available for inspection during normal business hours, and shall also identify a contact person from whom interested persons can obtain additional information or copies of the proposed plan. The plan, including any revisions, subsequently submitted for adoption shall be accompanied by a document containing written responses to comments made during the comment period.

(g) The governing body of the jurisdiction shall adopt the final plan within 60 days from the end of the public comment period at an official business meeting open to the public.

(h) Upon completion and adoption of the local plan, it shall be submitted to the department for review and approval. Within 30 days after receiving a complete plan, the department shall approve, conditionally approve or disapprove it, unless the department gives written notice that additional time is necessary to complete its review. If the department gives such notice, it shall have 30 additional days to render a decision. The department shall approve any local plan that demonstrates to the satisfaction of the department that:

(1) The plan is complete and accurate and consistent with this article and regulations promulgated hereunder.

(2) The plan provides for the processing and disposal of municipal waste in a manner that is consistent with the requirements of the solid waste management act and the regulations promulgated pursuant thereto.

(3) The plan provides for the processing and disposal of local waste for at least 10 years.

(i) Each county and municipality with an approved solid waste management plan shall submit a revised plan to the department in accordance with the requirements of this article:

(1) At least three years prior to the time all remaining available permitted capacity for the jurisdiction will be exhausted, or

(2) When otherwise required by the department.



Section 22-27-48 - Implementation of plans.

(a) In addition to any regulatory bodies, the governing body of a county or municipality has a responsibility for and the authority to assure the proper management of solid wastes generated within its jurisdiction in accord with its solid waste management plan. A governing body may assign territories and approve or disapprove disposal sites in its jurisdiction in accord with the plan approved for its jurisdiction. Such approval or disapproval of services or activities described in the local plan shall be in addition to any other approvals required from other regulatory authorities and shall be made prior to any other approvals necessary for the provision of such services, the development of a proposed facility or the modification of permits for existing facilities.

(b) The department may not consider an application for a new facility unless the application has received approval pursuant to Section 22-27-48.1 by the affected local governing body. The department may not consider an application for a modified permit for a facility unless such application has received approval pursuant to this section by the affected local governing body.

(c) In determining whether to recommend approval of the proposed issuance of or modification of a new or existing solid waste management site, the governing body shall consider each of the following criteria:

(1) The consistency of the proposal with the jurisdiction's solid waste management need as identified in its plan.

(2) The relationship of the proposal to local planned or existing development or the absence thereof, to major transportation arteries and to existing state primary and secondary roads.

(3) The location of a proposed facility in relationship to existing industries in the state that generate large volumes of solid waste, or the relationship to the areas projected for development of industries that will generate solid waste.

(4) Costs and availability of public services, facilities and improvements required to support a proposed facility and protect public health, safety, and the environment.

(5) The impact of a proposed facility on public safety and provisions made to minimize the impact on public health and safety.

(6) The social and economic impacts of a proposed facility on the affected community, including changes in property values, and social or community perception.

(d) The application of the plan for local approval shall be accompanied by an application fee payable to the local governing body in an amount equal to 20 percent of the application or permit fee required by the department, but local approval shall not apply to simple renewals of a permit which is to be otherwise unchanged. Further, there shall be no requirement for local review and approval of permit modifications for the limited purposes of changing liner and leachate collection design, changes in waste streams from within the facility's designated service area, changes in sequence of fill, changes to incorporate new technology, and changes intended to bring a facility into compliance with statutes and regulations. A renewed application for local approval submitted within 18 months of an application being denied or rejected by the local governing body shall be accompanied by an application fee payable to the local governing body in an amount equal to 50 percent of the application or permit fee required by the department.

(e) Any decision by the local governing body of a proposed modification of a permit for an existing solid waste management site or the proposal to contract for any services described in the solid waste management plan, shall be made in a public meeting only after public notice of such application or proposal and an opportunity for public comment is provided.

(f) In providing public notice of any proposed modification, the local government shall at a minimum hold at least one public hearing thereon, notice of the time and place of which shall be given by one publication in a newspaper of general circulation in the municipality and in the official gazette, if any, of the jurisdiction. Furthermore, the notice shall be given at least 30 days but not more than 45 days prior to the proposed date of the hearing. Each notice published in compliance with this section shall contain at a minimum a description of the proposed action to be considered, its relevance to and consistency with the local solid waste management plan, and shall identify a contact person from whom interested persons can obtain additional information and can review copies of both the local plan and the proposal to be considered. All pertinent documents shall be available for inspection during normal business hours at a location readily accessible to the public. Within 90 days of receiving a proposal, the local governing body shall either approve or deny the modification setting forth the reasons therefor. The failure of the local governing body to act on the proposal within 90 days of receiving the modification shall constitute approval by the local governing body.

(g) Any decision by the local governing body to approve or disapprove the siting of a new solid waste management facility shall be made in accordance with Section 27-22-48.1.

(h) This section shall not apply to industrial facilities receiving wastes generated on site only or by the permittee.

(i) This section as amended by Act 2017-366 shall not apply to an application received by a local governing body prior to May 25, 2017, for a modification of an existing permitted solid waste management facility, or for a proposed new solid waste management facility.



Section 22-27-48.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) This section applies to the siting of any new solid waste management facility, as defined in Section 22-27-2.

(b) The governing body of a county or municipality shall make a discretionary decision to approve or disapprove the siting of a new solid waste management facility in accordance with this section.

(c) Any person or entity seeking approval from the governing body of a county or municipality for the siting of a new solid waste management facility shall also submit to the governing body as part of its application, the application fee required under subsection (d) of Section 22-27-48 and all of the following information:

(1) A written document addressing each of the criteria described in subsection (c) of Section 22-27-48.

(2) The applicant's experience of owning or operating other solid waste facilities.

(3) Information relating to the applicant's financial resources, including, but not limited to, any investors or corporate affiliates of the applicant.

(4) Any pending and past civil or criminal actions taken by a governmental entity against the applicant or its owners or operators, investors, or affiliates.

(5) Any other information the applicant deems relevant or that may assist the governing body in making a decision whether to approve or disapprove the application.

(d) After an applicant has submitted a complete application, including the items required in subsection (c), to the governing body of a county or municipality in which the proposed facility is to be located, the local governing body shall formally receive the application at its next regularly scheduled meeting. At this time, the public comment period begins.

(e)(1) Not more than 10 days after the formal receipt of an application, the local governing body, at the expense of the applicant, shall provide the following notice that an application for local approval of a new solid waste management facility has been received:

a. Notice to each owner whose property is adjacent to a proposed site, sent by certified mail.

b. Notice to the general public provided by all of the following means:

1. Publishing a notice in a newspaper having general circulation, if one exists, within the affected community one day per week for a two-week period.

2. Broadcasting public service announcements submitted to a radio station that has general broadcast coverage within the affected community.

3. Displaying a notice on the local governing body's website, if available.

(2) Any printed notice by letter, newspaper, or electronically on a website, shall contain at a minimum the following:

a. A description of the application and approval process as provided in this chapter.

b. A description of the criteria the governing body will consider, as provided in subsection (c) of Section 22-27-48, in determining whether to approve or disapprove the site.

c. A contact person from whom interested persons can obtain additional information and can review copies of both the local solid waste management plan and the application.

d. A description of the location where interested persons can obtain or can review copies of both the local solid waste management plan and the application, and the time frame for public hearings and involvement.

e. A description of how the public may submit written comments to the governing body.

(f)(1) Not more than 45 days after the local governing body formally receives an application, the applicant shall conduct a public awareness session in the county or municipality in which the proposed facility is to be located, during which the applicant shall provide general information on the design and operation of the proposed facility and address questions and concerns voiced by members of the affected community. The time, date, and location of the public awareness session must be approved by the local governing body. The applicant, at its own expense, shall provide notice of the public awareness session by both printed and broadcast media beginning at least 30 days prior to the session. Printed notification shall include publication in at least one newspaper having general circulation within the affected community one day per week for a two-week period. Broadcast notification shall include public service announcements on a radio station that has general broadcast coverage within the affected community. At least one representative of the local governing body shall attend each public awareness session. If any written comment or question germane to the proposed application is submitted to the applicant at the public awareness session, the applicant shall respond if practicable, in writing within 14 days to the member of the public with a copy provided to the local governing body.

(2) The applicant is solely responsible for carrying out the requirements of subdivision (1). A public awareness session is independent of and separate from a public hearing.

(g) Not more than 45 days after the date of the public awareness session, the local governing body shall hold at least one public hearing. Notice of the time and place of any public hearing shall be given by publication in at least one newspaper of general circulation within the affected community at least 30 days, but not more than 45 days, prior to the proposed date of the hearing. Content of the notice shall be consistent with the notice requirements in subsection (e). All pertinent documents shall be available for inspection during normal business hours at a location readily accessible to the public. The public may submit written comments to the local governing body at any time up to the conclusion of the last public hearing.

(h) The local governing body shall have 30 days after the public hearing to complete its review of the local solid waste management plan and, giving consideration to the criteria provided in subsection (c) of Section 22-27-48, to public input, and to other information gathered from the applicant pursuant to subsection (c), shall make a decision to approve or disapprove the siting of a new solid waste management facility. If disapproved by the governing body, the applicant may submit a new application under subsection (c).

(i) After the local governing body has granted approval of the application, the applicant shall petition the appropriate circuit court pursuant to Rule 57 of the Alabama Rules of Civil Procedure for a determination of each of the following:

(1) Whether the local governing body complied with the public comment requirements and time frames required under this section.

(2) Whether the local governing body's approval of the application is consistent with the local solid waste management plan in place pursuant to Section 22-27-47.

(3) Whether the local governing body considered the criteria provided in subsection (c) of Section 22-27-48 as presented to the body by the applicant in its application pursuant to subdivision (c)(1).

(j) The applicant shall bear all court costs, and his or her own legal expenses, relating to the filing of the petition under subsection (i).

(k) Unless the court with which a petition is filed needs additional information from the local governing body, the court shall issue a ruling not more than 60 days after the initial petition is filed; provided, however, the court may extend this date not more than 30 additional days if the court seeks additional information from the governing body.

(l) If the circuit court issues a declaratory judgment determining that the local governing body met the criteria set out in subsection (i), the applicant may seek approval by other regulatory authorities as required by law. If the circuit court issues a declaratory judgment determining that the criteria set out in subsection (i) has not been met, the matter shall be remanded to the local governing body for further consideration consistent with the requirements of this section. The local governing body or applicant shall be afforded the opportunity to mitigate any discrepancies the court finds, provided the period during which the governing body or applicant must respond may not extend more than 90 days.

(m) This section shall not apply to industrial facilities receiving wastes generated on site only or by the permittee.



Section 22-27-48(i) - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This section as amended by Act 2017-366 shall not apply to an application received by a local governing body prior to May 25, 2017, for a modification of an existing permitted solid waste management facility, or for a proposed new solid waste management facility.



Section 22-27-49 - Moratorium on issuance of permits.

(a) For the purpose of evaluating solid waste management problems facing the state and to allow for the development of comprehensive plans to identify and provide for the state's solid waste management needs, there is hereby imposed a moratorium on the issuance by the Department of Environmental Management of any new or modified permits or transfers of existing permits for solid waste management facilities which receive or are intended to receive wastes not generated by the permittee. Said moratorium shall not apply to industrial landfills receiving waste generated in state only by the permittee. Modifications for the limited purposes of changing liner and leachate collection design, changes in waste streams from within the facility's designated service area, changes in sequence of fill, and changes to incorporate new technology, or changes intended to bring a facility into compliance with statutes and regulations are specifically excluded from this moratorium. Said moratorium shall continue for a period of 24 months from May 16, 1989, or until the completion and adoption of the comprehensive state and local solid waste management plans required herein, whichever occurs first. The director is hereby authorized to waive the limitation imposed by this moratorium for a particular facility upon a finding based upon a recommendation by the State Health Officer and accompanied by a resolution from the host government. The request for waiver shall be initiated by resolution of the governing body of the jurisdiction which recognizes a potential crisis in solid waste management in the jurisdiction unless a permit application or modification for a facility intended to serve the area is approved. Said resolution shall be adopted at a public meeting of the governing body following publication of at least one notice in a newspaper of general circulation in the area at least 10 days prior to the meeting. Said resolution shall request the State Health Officer to determine if the situation poses a threat to human health or the environment within the jurisdiction based upon substantive criteria to be established by rule of the State Board of Health. In the event the State Health Officer so certifies, the moratorium may be waived and the director may issue a permit or modification for the limited purpose of serving the jurisdiction or jurisdictions identified in the State Health Officer's certification.

(b) Any application approved by A.D.E.M. during the moratorium period pursuant to solid waste siting shall encourage recycling of said solid waste.






Article 4 - Disposal of Waste Cooking Grease and Animal Byproducts.

Section 22-27-70 - Definitions.

When used herein the following words and terms shall have meaning ascribed below unless the context clearly indicates otherwise.

(1) COMMERCIAL ESTABLISHMENT. Any food service establishment, retail food store, public or private school, food processing establishment, or other establishment where food is sold or offered for sale; or any establishment that slaughters, fabricates, bones, or processes animals, poultry, or fish, whether or not required by law to be licensed or permitted by an agency of the State of Alabama.

(2) DISPOSE. To discard or carry away, whether personally or by and through a contractor, and whether for the purposes of recycling, reuse, or reprocessing or for ultimate elimination.

(3) INEDIBLE ANIMAL BY-PRODUCT. Any bone, fat, offal, carcass, blood, skin, hide, tallow, lard, feather, horn, hoof, or any other solid by-product derived from any animal, poultry, or fish, as part of the operation of a commercial establishment; but not to include post-consumer waste from retail food service establishments or commercial kitchens.

(4) WASTE COOKING GREASE. Grease, fat, or oil, whether derived from plant or animal or any combination thereof, previously used in the cooking or preparation of food for animal or human consumption and is no longer suitable for such use.



Section 22-27-71 - Disposal in approved manners.

All commercial establishments, except nonlicensed or permitted family farms, which produce waste cooking grease or any inedible animal by-product in the course of doing business shall dispose of such grease or by-product only in a manner approved by the agency granting a license or permit to operate the establishment, if applicable, or in any case in a manner approved by the Department of Agriculture and Industries, Department of Environmental Management, Department of Public Health, or local water and wastewater utilities, as appropriate.



Section 22-27-72 - Compliance with Section 22-27-71.

Failure to comply with the provisions of Section 22-27-71 are grounds for the refusal of or suspension of a license or permit otherwise required by law.



Section 22-27-73 - Violations of article.

Any person who violates the provisions of this article shall, upon conviction be guilty of a Class C misdemeanor.






Article 4A

Section 22-27-90 - Definitions.

When used herein the following terms shall have the following meanings:

(1) COMMERCIAL ESTABLISHMENT. Any food service establishment, retail food store, limited food service establishment, limited retail food store, food processing establishment, or other place of business where food is prepared or sold or offered for sale, or any establishment that slaughters, fabricates, bones or processes animals, poultry, or fish, whether or not required by law to be licensed or permitted by an agency of the State of Alabama.

(2) DEPARTMENT. The Alabama Department of Environmental Management as established by Section 22-22A-4.

(3) DISPOSE. To discard or carry away, whether personally or by and through a contractor, and whether for the purposes of recycling, reuse, or reprocessing or for ultimate elimination.

(4) INEDIBLE ANIMAL BY-PRODUCT. Any bone, fat, offal, carcass, blood, skin, hide, tallow, lard, feather, horn, hoof, or any other solid by-product derived from any animal, poultry, or fish, as part of the operation of a commercial establishment, but not to include, post-consumer waste from retail food service establishments or commercial kitchens.

(5) LICENSED, PERMITTED, OR REGISTERED RENDERER. An establishment licensed, permitted, or registered by the Alabama Department of Agriculture and Industries to receive, transport, and process inedible animal by-products and waste cooking grease.

(6) TRANSPORT. To carry or move from one location to another by way of public or private roads, whether personally or by and through a contractor.

(7) VEHICLE. Every form of conveyance except those which by their very nature can have no application in, on, upon, or by which any person or property is or may be transported or drawn upon a highway, except devices moved by human power or used exclusively upon stationary rails or tracks, provided, however, that for the purposes of this article, a bicycle or a ridden animal shall be deemed a vehicle.

(8) VIRGIN COOKING GREASE. Grease, fat, or oil, whether derived from plant or animal or any combination thereof, intended for use in cooking or preparation of food for animal or human consumption that has not been previously used.

(9) WASTE COOKING GREASE. Grease, fat, or oil, whether derived from plant or animal or any combination thereof, previously used in the cooking or preparation of food for animal or human consumption and is no longer suitable for that use, but not to include interceptor or trap grease.



Section 22-27-91 - Approved methods of disposal.

All waste cooking grease and inedible animal by-product produced in the course of doing business in commercial establishments, except nonlicensed or permitted farms, shall be disposed of by utilization of an approved method. Approved methods of disposal shall be limited to the following:

(1) Discharging the waste cooking grease or inedible animal by-product into a municipal sewer when the receiving municipality has agreed in writing to accept the waste and under the conditions specified by the municipality.

(2) Depositing the waste cooking grease or inedible animal by-product into a landfill approved by the department to receive the waste and under the conditions as shall be specified by the landfill permit.

(3) Offering the waste cooking grease or inedible animal by-product for removal or transportation by a licensed, permitted, or registered renderer for the purposes of recycling.

(4) Other methods of disposal approved by the appropriate state regulatory agency.



Section 22-27-92 - Transport of cooking grease.

It is unlawful to transport waste cooking grease and virgin cooking grease on or in the same vehicle or to use in the preparation of food for human consumption virgin cooking grease which has been transported on or in the same vehicle as waste cooking grease.



Section 22-27-93 - Compliance with article.

Failure to comply with the provisions of this article shall constitute grounds for the denial, suspension, or revocation of a license or permit otherwise required by law to operate the commercial establishment.



Section 22-27-94 - Violations of article.

Any person who violates the provisions of this article shall, upon conviction, be guilty of a Class B misdemeanor.









Chapter 27A - STANDARDS AND LABELING FOR BIODEGRADABLE PLASTIC CONTAINERS.

Section 22-27A-1 - Standards and labeling for biodegradable plastic containers.

No person shall distribute, sell, or offer for sale any rigid plastic container, including a plastic beverage container, labeled "degradable," "biodegradable," "compostable," or any other word suggesting the container will biodegrade, unless it meets the following requirements:

(1) The container complies with the United States Federal Trade Commission's Guides for the Use of Environmental Marketing Claims, 16 CFR Part 260, as amended.

(2) The container includes the label "Not Recyclable, Do Not Recycle" in print of the same color, contrast, font, and size as the label suggesting the container is biodegradable.






Chapter 28 - ALABAMA AIR POLLUTION CONTROL ACT.

Section 22-28-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Air Pollution Control Act of 1971."



Section 22-28-2 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AIR POLLUTION. The presence in the outdoor atmosphere of one or more air contaminants in such quantities and duration as are, or tend to be, injurious to human health or welfare, animal or plant life or property or would interfere with the enjoyment of life or property throughout the state and in such territories of the state as shall be affected thereby.

(2) AIR CONTAMINANT. Any solid, liquid or gaseous matter, any odor or any combination thereof, from whatever source.

(3) COMMISSION. The Alabama Department of Environmental Management.

(4) PERSON. Any and all persons, natural or artificial, including, but not limited to, any individual, partnership, association, society, joint stock company, firm, company, corporation, institution, trust, estate, or other legal or other business organization or any governmental entity, and any successor, representative, agent or agency of the foregoing.

(5) EMISSION. A release into the outdoor atmosphere of air contaminants.

(6) DIRECTOR. The Director of the Alabama Department of Environmental Management.

(7) STATE HEALTH OFFICER. The Director of the Alabama Department of Environmental Management.

(8) CHAIRMAN. The Director of the Alabama Department of Environmental Management.

(9) STATE AIR POLLUTION CONTROL COMMISSION. The Alabama Department of Environmental Management.

(10) ENVIRONMENTAL MANAGEMENT COMMISSION. The Environmental Management Commission of the Alabama Department of Environmental Management.



Section 22-28-3 - Declaration of policy; purpose of chapter.

(a) It is hereby declared to be the public policy of this state and the purpose of this chapter to achieve and maintain such levels of air quality as will protect human health and safety and, to the greatest degree practicable, prevent injury to plant and animal life and property, foster the comfort and convenience of the people, promote the social development of this state and facilitate the enjoyment of the natural attractions of this state.

(b) It is also declared that local air pollution control programs are to be provided for to the extent practicable as essential instruments for the securing and maintenance of appropriate levels of air quality.

(c) To these ends, it is the purpose of this chapter to provide for a coordinated statewide program of air pollution prevention, abatement and control; to facilitate cooperation across jurisdictional lines in dealing with problems of air pollution not confined within single jurisdictions and to provide a framework within which all values may be balanced in the public interest.



Section 22-28-9 - Authority of commission to hire consultants, assistants and other employees.

The commission may employ and compensate, within appropriations available therefor, consultants and such assistants and employees as may be necessary to carry out the provisions of this chapter and may prescribe their powers and duties. Employees of the commission shall be employed in accordance with the State Merit System.



Section 22-28-10 - Powers of commission generally; advisory committees.

In addition to other powers conferred on it by law, the commission shall have power to:

(1) Hold hearings relating to any aspect of or matter in the administration of this chapter and, in connection therewith, compel the attendance of witnesses and the production of evidence through subpoena, as provided in this chapter;

(2) Issue such orders as may be necessary to effectuate the purposes of this chapter and enforce the same by all appropriate administrative and judicial proceedings;

(3) Require access to records relating to emissions which cause or contribute to air contamination;

(4) Secure necessary scientific, technical, administrative and operational services, including laboratory facilities, by contract or otherwise;

(5) Prepare and develop a comprehensive plan or plans for the prevention, abatement and control of air pollution in this state;

(6) Encourage voluntary cooperation by persons and affected groups to achieve the purposes of this chapter;

(7) Encourage and conduct studies, investigations and research relating to air contamination and air pollution and their causes, effects, prevention, abatement and control;

(8) Determine by means of field studies and sampling the degree of air contamination and air pollution in the state and the several parts thereof;

(9) Make a continuing study of the effects of the emission of air contaminants from motor vehicles on the quality of the outdoor atmosphere of this state, and the several parts thereof, and make recommendations to appropriate public and private bodies with respect thereto;

(10) Collect and disseminate information and conduct educational and training programs relating to air contamination and air pollution;

(11) Advise, consult, contract and cooperate with other agencies of the state, local governments, industries, other states, interstate or interlocal agencies, and the federal government and with interested persons or groups;

(12) Consult, upon request, with any person proposing to construct, install or otherwise acquire an air contaminant source or device or system for the control thereof concerning the efficacy of such device or system or the air pollution problem which may be related to the source, device or system. Nothing in any such consultation shall be construed to relieve any person from compliance with this chapter, rules and regulations in force pursuant thereto or any other provision of law;

(13) Accept, receive and administer grants or other funds or gifts from public and private agencies, including the federal government, for the purpose of carrying out any of the functions of this chapter. Such funds received by the commission pursuant to this section shall be deposited in the State Treasury to the account of the commission. In addition to the authority to accept, receive and administer grants or other funds from the federal government, the commission is hereby designated as the State Air Pollution Control Agency for the purposes of the Federal Clean Air Act, as amended;

(14) Provide for the performance by its officers and employees, in the name of the commission, of any act or duty necessary or incidental to the administration of this chapter; and

(15) Provide for the establishment of advisory committees, appointment of the membership of such committees, scope of investigation and other duties of such committees. The period of duration of such committees and the terms of members of such committees shall be established by the commission. No salary or compensation shall be allowed any member of such committees for services thereon. Travel, subsistence and other expenses incurred by members of such committees in the discharge of their official duties as members of such committees, and when approved by the chairman or the director, by direction of the commission shall be paid at the rate allowed other state employees as provided by Article 2 of Chapter 7 of Title 36 of this Code from any funds which are, or may become, available for the purpose of this chapter.



Section 22-28-11 - Emission control requirements.

The commission may establish such emission control requirements, by rule or regulation, as in its judgment may be necessary to prevent, abate or control air pollution. Such requirements may be for the state as a whole or may vary from area to area, as may be appropriate, to facilitate accomplishment of the purposes of this chapter and in order to take account of varying local conditions.



Section 22-28-12 - Motor vehicle emissions.

(a) As the state of knowledge and technology relating to the control of emissions from motor vehicles may permit or make appropriate, and in furtherance of the purposes of this chapter, the commission may provide by rules and regulations for the control of emissions from any class or classes of motor vehicles. Such rules and regulations may, in addition, prescribe requirements for the installation and use of equipment designed to reduce or eliminate emissions and for the proper maintenance of such equipment and of such vehicles.

(b)(1) The commission may establish standards and requirements providing for periodic inspections and testing of motor vehicles by the commission to enforce compliance with this section.

(2) The commission may establish reasonable fees for the inspection and testing of motor vehicles and provide by rules and regulations for the payment and collection of such fees.

(3) If, after inspecting and testing any motor vehicle, the commission determines that such motor vehicle complies in every respect with rules, regulations, standards and requirements issued by the commission pursuant to this section, the commission shall attach to such vehicle in a clearly visible location a certificate of inspection and approval.

(c)(1) The commission may suspend or revoke the certificate of inspection and approval of any motor vehicle not equipped with an air pollution control system or mechanism in good working order and adjustment as required by the rules and regulations of the commission. The vehicle shall not thereafter be eligible for such certificate until all parts and equipment constituting operational elements of the motor vehicle have been restored, replaced or repaired and are in good working order.

(2) No motor vehicle shall be issued an official certificate of inspection and approval as required pursuant to this section unless all features or equipment required in or on the motor vehicle for the purpose of controlling emissions therefrom have been inspected in accordance with the standards and testing techniques required by the commission pursuant to subsection (b) of this section and have been found to meet these standards.

(3) No person shall drive or move and no owner shall cause or knowingly permit to be driven or moved on any highway any motor vehicle unless the vehicle is equipped with an air pollution control system or mechanism in good working order and adjustment as required by rules and regulations of the commission.

(4) When, and if, the commission shall establish standards and requirements for periodic inspections and testing of motor vehicles pursuant to subsection (b) of this section, no person shall drive or move and no owner shall cause or knowingly permit to be driven or moved on any highway any motor vehicle unless there is attached to such vehicle by the commission a valid certificate of inspection and approval which has not been suspended or revoked.

(5) Failure to comply with subdivisions (3) and (4) of this subsection shall subject the driver or owner to a penalty as provided in this chapter.

(d) The commission, in its discretion, is hereby authorized to delegate any, or all, of the authority vested in it by this section to any agency or instrumentality of the state now or hereafter authorized to inspect motor vehicles for any purpose.

(e) As used in this section, "motor vehicle" shall mean every self-propelled device in, or upon, or by which any person or property is or may be transported or drawn upon a public highway.



Section 22-28-13 - Variances.

(a) The commission may grant individual variances beyond the limitations prescribed in this chapter whenever it is found, upon presentation of adequate proof, that compliance with any rule or regulation, requirement or order of the commission would impose serious hardship without equal or greater benefits to the public and the emissions occurring, or proposed to occur, do not endanger or tend to endanger human health or safety, human comfort and aesthetic values. In granting or denying a variance, the commission shall file and publish a written opinion stating the facts and reasons leading to its decision.

(b) In granting a variance, the commission may impose such conditions as the policies of this chapter may require. If the hardship complained of consists solely of the need for a reasonable delay in which to correct a violation of this chapter or of the commission regulations, the commission shall condition the grant of such variance upon the posting of sufficient performance bond or other security to assure the correction of such violation within the time prescribed.

(c) Any variance granted pursuant to the provisions of this section shall be granted for such period of time, not exceeding one year, as shall be specified by the commission at the time of the grant of such variance and upon the condition that the person who receives such variance shall make such periodic progress reports as the commission shall specify. Such variance may be extended from year to year by affirmative action of the commission, but only if satisfactory progress has been shown.

(d) Any person seeking a variance shall do so by filing a petition for variance with the commission, which shall promptly give notice of such petition in a newspaper of general circulation in the county in which the installation or property for which variance sought is located. The director shall promptly investigate such petition, consider the views of persons who might be adversely affected by the grant of a variance and make a recommendation to the commission as to the disposition of the petition. If the commission, in its discretion, concludes that a hearing would be advisable, or if any person files a written objection to the grant of such variance within 21 days, then a hearing shall be held, under the rules prescribed in subsection (b) of Section 22-28-15, and the burden of proof shall be on the petitioner.

(e) If the commission fails to take final action upon a variance request within 90 days after the filing of the petition, the petitioner may deem the request denied under this chapter.

(f) A variance or renewal shall not be a right of the applicant or holder thereof but shall be in the discretion of the commission; however, any person adversely affected by a variance or renewal granted by the commission may obtain judicial review by filing notice of appeal with the register or clerk of the circuit court in the county where the pollution source is located within 20 days from the action of the commission thereon. The case shall be heard by the court under the same rules and with the same requirements as a petition for injunction would be heard. On appeal, the circuit court shall grant said variance unless it finds the operation of the air contamination source in the manner allowed in the variance would amount to a private or public nuisance or unless it finds that the commission acted arbitrarily and capriciously.



Section 22-28-14 - Regulations - Authority of commission.

The commission, pursuant to procedures prescribed in Section 22-28-15, may adopt regulations to promote the purposes of this chapter. Without limiting the generality of this authority, such regulations may among other things prescribe:

(1) Ambient air quality standards specifying the maximum permissible short-term and long-term concentrations of various air contaminants in the atmosphere;

(2) Emission standards specifying the maximum amounts or concentrations of air contaminants that may be discharged into the atmosphere;

(3) Standards and conditions regarding the sale, offer or use of any fuel or other article determined to constitute an air pollution hazard or which could constitute an air pollution hazard;

(4) Alert and abatement standards relative to air pollution episodes or emergencies constituting an acute danger to health or to the environment;

(5) Requirements and procedures for the inspection of any equipment, facility, vehicle, vessel or aircraft that may cause or contribute to air pollution;

(6) Requirements for making reports containing information as may be required by the commission concerning location, size and height of contaminant outlets, processes employed, fuels used and the nature and time periods or duration of emissions and such other information as is relevant to air pollution; and

(7) Effective and application dates; however, unless otherwise specified by the commission, all rules, regulations, standards, requirements, procedures, orders, resolutions, prohibitions, amendments thereto or repeal thereof shall become effective and applicable upon adoption by the commission.



Section 22-28-15 - Regulations - Hearings; procedure for adoption.

(a) No substantive regulations shall be adopted, amended or repealed until after a public hearing. At least 20 days prior to the scheduled date of the hearing, the commission shall give notice of such hearing by public advertisement in a newspaper of general circulation in the area of the state concerned of the date, time, place and purpose of such hearing and make available to any person upon request copies of the proposed regulations, together with summaries of the reasons supporting their adoption.

(b) Repealed by Acts 1982, No. 82-612, p. 1111, §14(a)(1).

(c) After such hearing, the commission may revise the proposed regulations before adoption in response to testimony made at the hearing without conducting a further hearing on the revisions.

(d) Any such regulations may make different provisions, as required by circumstances, for different contaminant sources and for different geographical areas; may apply to sources outside this state causing, contributing to or threatening environmental damage in Alabama and may make special provision for alert and abatement standards and procedures respecting occurrences or emergencies of pollution or on other short-term conditions constituting an acute danger to health or to the environment. In promulgating regulations under this chapter, the commission shall take into account the purpose of the chapter.

(e) Nothing in this section shall be construed to require a hearing prior to the issuance of an emergency order pursuant to Section 22-28-21.



Section 22-28-16 - Permits.

(a) The commission, by regulation, shall prohibit the construction, installation, modification or use of any equipment, device or other article which it finds may cause or contribute to air pollution or which is intended primarily to prevent or control the emission of air pollutants unless a permit therefor has been obtained from the director.

(b) The commission may require that applications for such permits shall be accompanied by plans, specifications and such other information as it deems necessary.

(c) The commission shall provide for the issuance, suspension, revocation and renewal of any permits which it may require pursuant to this section.

(d) No person shall construct, install, modify or use any equipment, device or other article designated by regulations capable of causing, or contributing to, air pollution or designated to prevent air pollution without a permit from the director or in violation of any conditions imposed by such permits.



Section 22-28-17 - Review of plans and specifications.

(a) The commission may require that notice be given to the director prior to the undertaking of the construction, installation or establishment of particular types or classes of new air contamination sources specified in its rules and regulations. Within 15 days of its receipt of such notice, the director may require, as a condition precedent to the construction, installation or establishment of the air contaminant source or sources covered thereby, the submission of plans, specifications and such other information as it deems necessary in order to determine whether the proposed construction, installation or establishment will be in accord with applicable rules and regulations in force pursuant to this chapter. If, within 60 days of the receipt of plans, specifications or other information required pursuant to this section, the director determines that the proposed construction, installation or establishment will not be in accord with the requirements of this chapter or applicable rules and regulations, he shall issue an order prohibiting the construction, installation or establishment of the air contaminant source or sources. Failure of such an order to issue within the time prescribed in this section shall be deemed a determination that the construction, installation or establishment may proceed, provided that it is in accordance with the plans, specifications or other information, if any, required to be submitted.

(b) In addition to any other remedies available on account of the issuance of an order prohibiting construction, installation or establishment, and prior to invoking any such remedies, the person or persons aggrieved thereby shall, upon request in accordance with rules of the commission, be entitled to a hearing on the order. Following such hearing, the order may be affirmed, modified or withdrawn.

(c) For the purposes of this chapter, addition to, or enlargement or replacement of an air contaminant source, or any major alteration therein, shall be construed as construction, installation or establishment of a new air contaminant source.

(d) Any features, machines and devices constituting parts of, or called for by, plans, specifications or other information submitted pursuant to subsection (a) of this section shall be maintained in good working order.

(e) Nothing in this section shall be construed to authorize the commission to require the use of machinery, devices or equipment from a particular supplier or produced by a particular manufacturer if the required performance standards may be met by machinery, devices or equipment otherwise available.

(f) The absence or failure to issue a rule, regulation or order pursuant to this section shall not relieve any person from compliance with any emission control requirements or with any other provision of law.

(g) The commission, by rule or regulation, may prescribe and provide for the payment and collection of reasonable fees for the review of plans and specifications required to be submitted pursuant to this section. All such fees, when collected, shall be deposited in the State Treasury to the account of the Division of Air Pollution Control of the State Department of Health.



Section 22-28-18 - Providing of information.

The commission may require the owner or operator of any air contaminant source to establish and maintain such records, make such reports, install, use and maintain such monitoring equipment or methods, sample such emissions in accordance with such methods, at such locations, intervals and procedures as the commission shall prescribe, and provide such other information as the commission reasonably may require.



Section 22-28-19 - Right of entry for inspection; tests and samples.

(a) Any duly authorized officer, employee or representative of the department may enter and inspect any property, premises or place on, or at, which an air contaminant source is located or is being constructed, installed or established, at any reasonable time, for the purpose of ascertaining the state of compliance with this chapter and rules and regulations in force pursuant thereto. No person shall refuse entry or access to any authorized representative of the department who requests entry for purposes of inspection, and who presents appropriate credentials, nor shall any person obstruct, hamper or interfere with any such inspection. If requested, the owner or operator of the premises shall receive a report setting forth all facts found which relate to compliance status.

(b) The department may conduct tests and take samples of air contaminants, fuel, process material or other material which affects, or may affect, emission of air contaminants from any source. Upon request of the department, the person responsible for the source to be tested shall provide necessary holes in stacks or ducts and such other safe and proper sampling and testing facilities, exclusive of instruments and sensing devices as may be necessary for proper determination of the emission of air contaminants. If an authorized employee of the department during the course of an inspection obtains a sample of air contaminant, fuel, process material or other material, he shall give the owner or operator of the equipment or fuel facility a receipt for the sample obtained.



Section 22-28-20 - Availability of records, reports or information.

(a) Any records, reports or information obtained under this chapter shall be available to the public; except, that upon a showing satisfactory to the commission by any person that records, reports or information, or particular part thereof, other than emission data, to which the commission has access if made public would divulge production or sales figures or methods, processes or production unique to such person or would otherwise tend to affect adversely the competitive position of such person by revealing trade secrets, the commission shall consider such record, report or information, or particular portion thereof, confidential in the administration of this chapter.

(b) Nothing in this section shall be construed to prevent disclosure of such report, record or information to federal, state or local representatives as necessary for purposes of administration of any federal, state or local air pollution control laws or when relevant in any proceeding under this chapter.



Section 22-28-21 - Air pollution emergencies.

(a) Any other provisions of law to the contrary notwithstanding, if the director finds that a generalized condition of air pollution exists and that it creates an emergency requiring immediate action to protect human health or safety, the director shall order persons causing or contributing to the air pollution to reduce or discontinue immediately the emission of air contaminants, and such order shall fix a place and time, not later than 24 hours thereafter, for a hearing to be held before the Environmental Management Commission. Not more than 24 hours after the commencement of such hearing, and without adjournment thereof, the Environmental Management Commission shall affirm, modify or set aside the order of the director.

(b) In the absence of a generalized condition of air pollution of the type referred to in subsection (a) of this section, but if the director finds that emissions from the operation of one or more air contaminants sources is causing imminent danger to human health or safety, he may order the person or persons responsible for the operation or operations in question to reduce or discontinue emissions immediately, without regard to the provisions of Section 22-28-19. In such event, the requirements for hearing and affirmance, modification or setting aside of orders set forth in subsection (a) of this section shall apply.

(c) Nothing in this section shall be construed to limit any power which the Governor or any other officer may have to declare an emergency and act on the basis of such declaration, if such power is conferred by statute or constitutional provision or inheres in the office.

(d) In addition to, and without in any way limiting the foregoing, if the State Health Officer, determines, at any time, that air pollution in any county, locality, place or other area in the state constitutes an emergency risk to health of those present within said area of the state and that the resources of the commission are not sufficient to abate said air pollution, such determination shall be communicated in writing, with the factual findings on which such determination is based, to the Governor; the State Health Officer may delegate in writing to any employee of the commission the power to make such determination and deliver the same to the Governor in the absence of the State Health Officer from the state. Upon being so advised, the Governor shall, by proclamation, declare, as to all or any part of said area mentioned in the aforesaid determination, that an air pollution emergency exists, and, upon making such declaration, the Governor shall have the following powers which he may exercise, in whole or in part, by the issuance of an order or orders:

(1) To prohibit, restrict or condition motor vehicle travel of every kind, including trucks and buses, in the area;

(2) To prohibit, restrict or condition the operation of retail, commercial, manufacturing, industrial or similar activity in the area;

(3) To prohibit, restrict or condition operation of incinerators in the area;

(4) To prohibit, restrict or condition the burning or other consumption of any type of fuel in the area;

(5) To prohibit, restrict or condition the burning of any materials whatsoever in the area; and

(6) To prohibit, restrict or condition any, and all, other activity in the area which contributes or may contribute to the air pollution emergency.

(e) The declaration by proclamation of the Governor of an air pollution emergency, and any order issued by the Governor pursuant to such declaration, shall be given maximum publicity throughout the state.

(f) Any gubernatorial order may be amended or modified by further gubernatorial orders. Said order or orders shall not require any judicial or other order or confirmation of any type in order to become immediately effective as the legal obligation of all persons, firms, corporations and other entities within the state. Said order shall remain in effect for the duration of the time set forth in same, and if no time limit is specified in said order, same shall remain in effect until the Governor declares by further proclamation that the emergency has terminated.

(g) The aforesaid orders of the Governor shall be enforced by the state and county departments of health, the state and local police, commission personnel, the Alabama National Guard, if same is authorized in the Governor's order, and such other persons or agencies as may be designated by the Governor. Those enforcing any Governor's order shall require no further authority or warrant in executing same than the issuance of the order itself. Those authorized to enforce said orders may use such reasonable force as is required in the enforcement thereof and may take such reasonable steps as are required to assure compliance therewith, including, but without limiting the generality of the foregoing, the following:

(h) Any person, firm or corporation or other entity aggrieved by any gubernatorial order, upon application to the State Health Officer, shall be granted a public hearing on the question of whether or not the continuance of any such order, in whole or in part, is unreasonable in the light of the then prevailing conditions of air pollution, the contribution to the same of any particular activity and the purposes of this chapter. Said public hearing shall be conducted as quickly as possible by said State Health Officer or his delegate who shall give public notice of same. The State Health Officer or his delegate shall have the power to compel attendance, testimony and the production of documents by the use of subpoena powers. The number of witnesses and the extent of testimony shall be within his control. If the State Health Officer, upon conclusion of such hearing, determines that any such order should be terminated or modified in any way whatsoever, he shall report such findings and recommendations to the Governor for such action as he deems appropriate.



Section 22-28-22 - Proceedings upon violation of chapter; penalties; subpoenas; injunctions.

(a) Any person who knowingly violates or fails or refuses to obey or comply with this chapter, or any rule or regulation adopted thereunder, or knowingly submits any false information under this chapter, or any rule or regulation thereunder, including knowingly making a false material statement, representation, or certification, or knowingly rendering inaccurate a monitoring device or method, upon conviction, shall be punished by a fine not to exceed ten thousand dollars ($10,000) for the violation and an additional penalty not to exceed ten thousand dollars ($10,000) for each day thereafter during which the violation continues and may also be sentenced to hard labor for the county for not more than one year.

(b) Any local air pollution control program operating pursuant to subsection (b) of Section 22-28-23 may enforce violations of the local air pollution control program and its rules and regulations in the same manner described in subsection (a) of this section.

(c) Any duly designated employee of the commission, including any hearing officer, may administer oath to witnesses and may conduct hearings or investigations, and any such duly designated employee of the commission may sign and issue subpoenas requiring persons to appear before him or her or the commission to give testimony and requiring the production of any papers, books, accounts, payrolls, documents, or records. The commission, through its designated officers, shall have the power to serve subpoenas upon any person by sending a copy of the subpoena through the United States mail, postage prepaid, registered or certified, with return receipt attached, and the service shall be complete when the registered or certified mail is delivered to the person and the receipt is returned to the commission or its designated employee, signed by the person being subpoenaed. Obedience to a subpoena issued by the commission or any person authorized and designated by the commission to issue a subpoena may be enforced by application to any judge of the circuit court of the county in which the subpoena was issued or to the judge of any circuit court in which the person subpoenaed resides in the same manner as is provided by law for the grand jury of a county to enforce its subpoenas and with the same penalty as provided for the failure of any person failing or refusing to comply with a subpoena.



Section 22-28-23 - Local air pollution control programs.

(a) Except as provided in this section, it is the intention of this chapter to occupy by preemption the field of air pollution control within all areas of the State of Alabama. However, nothing in this section shall be construed to limit or abrogate any private remedies now available to any person for the alleviation, abatement, control, correction, or prevention of air pollution or restitution for damage resulting therefrom.

(b) Subject to the provisions of this section, each municipal governing body which had municipal ordinances in effect on, or before, July 1, 1969, which pertain to air pollution control and which provide for the creation and establishment of an air pollution control board and each county board of health shall have the authority to establish, and thereafter administer, within their jurisdictions, a local air pollution control program which:

(1) Provides, subject to subsection (d) of this section, by ordinance, regulation, or resolution, for requirements for the control or prevention of air pollution consistent with, or more strict than, those imposed by this chapter or the rules, regulations, and standards promulgated by the commission under this chapter;

(2) Provides for the enforcement of such requirement by appropriate administrative and judicial process, including a process for the administrative assessment of penalties substantially equivalent to that provided in subdivision (18) of Section 22-22A-5, provided however, that no person subject to the jurisdiction of the municipal or county program shall be subject to the administrative assessment of penalties by the municipal or county program if the department has issued an order that assesses a penalty or if the department or Attorney General has commenced a civil action to recover a penalty for the same violation pursuant to subdivision (18) of Section 22-22A-5. Each municipal governing body and each county board of health establishing a program under this section may advertise and adopt all rules and regulations in accordance with the same procedure provided in this chapter for the adoption of rules, regulations, and standards by the commission, and all judicial remedies provided by this chapter and Chapter 22A of this title shall be available and enforceable by the municipal governing body and by the county board of health; and

(3) Provides for administrative organization, staff, financial, and other resources necessary to effectively and efficiently carry out its program. The county commission of each county and the council or other governing body of each municipal governing body within the jurisdiction of a local air pollution control program established by a county board of health may appropriate such sums as they may determine necessary and desirable for the establishment, administration, and enforcement of the program.

(c) No county board of health shall have the authority to exercise air pollution control jurisdiction within the bounds of any incorporated municipality or the police jurisdiction thereof having an air pollution control program as authorized. Provided further, however, that no municipal governing body having an air pollution control program as authorized shall have the authority to exercise air pollution control jurisdiction over any agricultural and farming operations conducted within the corporate limits or police jurisdiction of the municipality.

(d) Any municipal governing body and each county board of health may adopt and enforce any ordinance, regulation, or resolution requiring the control or prevention of air pollution as follows:

(1) Where any ordinance, regulation, or resolution is identical in substance to requirements for the control or prevention of air pollution imposed by this chapter, or the rules, regulations, and standards promulgated by the commission under this chapter, then the ordinance, regulation, or resolution may be adopted and enforced without further approval of the commission.

(2) Where any ordinance, regulation, or resolution provides for the control or prevention of air pollution regarding classes or types of sources or classes or types of air contaminants for which the commission has not promulgated rules, regulations, or standards applicable to such sources of air contaminants within the area of jurisdiction of the local air pollution control program of the municipal governing body or county board of health, then the ordinance, regulation, or resolution may be adopted and enforced without further approval of the commission.

(3) Where any ordinance, regulation, or resolution is adopted which provides for requirements for the control or prevention of air pollution for particular classes or types of sources or classes or types of air contaminants, which requirements are more strict than those imposed by this chapter, or the rules, regulations, and standards promulgated by the commission under this chapter, which are applicable within the area of jurisdiction of the local air pollution control program of the municipal governing body or county board of health, then the ordinance, regulation, or resolution may not be enforced unless the commission finds within 60 days of the adoption that the ordinance, regulation, or resolution is compatible with the purposes of this chapter and with any comprehensive plan adopted by the commission pursuant to Section 22-28-10.

(4) Each municipal governing body or county board of health shall notify the commission of the adoption of any ordinance, regulation, or resolution requiring the control or prevention of air pollution and provide to the commission a certified copy of the ordinance, regulation, or resolution within 15 days of adoption.

(e)(1) If the commission has reason to believe that a local air pollution control program established pursuant to subsection (b) of this section is inadequate to prevent and control air pollution in the jurisdiction to which the program relates or that the program is being administered in a manner inconsistent with the requirements of this chapter, the commission shall, on due notice, conduct a hearing on the matter; and

(2) If, after such hearing, the commission finds that the program is inadequate to prevent and control air pollution in the jurisdiction to which the program relates, that the program is not accomplishing the purposes of this chapter, that the program is not adhering to the requirements of subsection (f) of this section or that the program is being administered in a manner inconsistent with requirements of this chapter, the commission may preempt the local enforcement authority of that program.

(f)(1) Each municipal governing body or county board of health which has established and administers a local air pollution control program pursuant to this section shall submit to the commission a detailed report of its activities during the previous year. The annual report shall be submitted as of October 1, of each year. The reports shall include, but not be limited to, information regarding:

a. Ordinances and resolutions adopted or under consideration requiring control or prevention of air pollution and administrative procedures followed in the adoption;

b. Administrative organization;

c. Staff, financial, and other resources;

d. Enforcement activities;

e. Emission inventories;

f. Air quality monitoring systems and data;

g. Progress and problems related to administration of the local air pollution control programs; and

h. Any other information which the commission may reasonably require.

(2) The commission may also require special interim reports by the municipal governing body or county board of health regarding activities of its local air pollution control program.

(g) Any municipal governing body and any county board of health establishing a program under this section may, upon receipt of authorization from the commission, issue permits for the construction, installation, modification, or use of categories of equipment, devices, or articles specifically included in that authorization, provided however, that the commission may require the municipal governing body or county board of health to notify the commission of any permit proposed to be issued. Such permits shall be in lieu of those required by Section 22-28-16. The commission may enforce, suspend, or revoke any permit issued by a municipal governing body or county board of health pursuant to this subsection. Criteria for granting authorization and for suspension or revocation of that authorization, or permits issued pursuant to that authorization, whether in whole or in part, shall be established by the commission by regulation. No fee charged by a local air pollution control program shall exceed the fee charged by the commission for emissions and/or the review of plans and specifications for the same category of permit, except any county or municipality having a population of 55,000 or less according to the most recent federal census, which counties or cities may charge a higher fee.

(h) Nothing in this section shall be construed to prohibit the commission from enforcing any provision of this chapter or any rule or regulation issued thereunder, nor to supersede or oust the jurisdiction of the commission in any matter.






Chapter 28A - KYOTO PROTOCOL RESPONSE.

Section 22-28A-1 - Short title.

This chapter may be referred to as the Kyoto Protocol Response Act.



Section 22-28A-2 - Legislative findings.

The Legislature of Alabama hereby finds as follows:

(1) The United States is a signatory to the 1992 United Nations Framework Convention on Global Climate Change (FCCC).

(2) The Kyoto Protocol to expand the scope of the FCCC was negotiated in December 1997, in Kyoto, Japan, requiring the United States to reduce emissions of greenhouse gases such as carbon dioxide and methane by seven percent from 1990 emission levels during the period 2008 to 2012, with similar reduction obligations for other major industrial nations.

(3) Developing nations, including China, India, Mexico, Indonesia, and Brazil are exempt from greenhouse gas emission limitation requirements in the FCCC.

(4) Developing nations refused in the Kyoto negotiations to accept any new commitments for greenhouse gas emission limitations through the Kyoto Protocol or other agreements.

(5) With respect to new commitments under the FCCC, President Clinton pledged on October 22, 1997, that the United States would not assume binding obligations unless key developing nations meaningfully participate in this effort.

(6) On July 25, 1997, the United States Senate adopted Senate Resolution No. 98 by a vote of 95-0, expressing the Sense of the Senate that, inter alia, the United States should not be a signatory to any protocol or other agreement regarding the Framework Convention on Climate Change that would require the advice and consent of the Senate to ratification, and would mandate new commitments to mitigate greenhouse gas emissions for the Developed Country Parties, unless the protocol or other agreement also mandates specific scheduled commitments within the same compliance period to mitigate greenhouse gas emissions for Developing Country Parties.

(7) The Kyoto Protocol fails to meet the tests established for acceptance of new climate change commitments by President Clinton and by U.S. Senate Resolution No. 98.

(8) Achieving the emission reductions proposed by the Kyoto Protocol would require more than a 35 percent reduction in projected United States carbon dioxide and other greenhouse gas emissions during the period 2008 to 2012.

(9) Developing countries exempt from emission limitations under the Kyoto Protocol are expected to increase their rates of fossil fuel use over the next two decades, and to surpass the United States and other industrialized countries in total emissions of greenhouse gases.

(10) Increased emissions of greenhouse gases by developing countries would offset any potential environmental benefits associated with emissions reductions achieved by the United States and by other industrial nations.

(11) Economic impact studies by the U.S. Government estimate that legally binding requirements for the reduction of U.S. greenhouse gases to 1990 emission levels would result in the loss of more than 900,000 jobs in the United States, sharply increased energy prices, reduced family incomes and wages, and severe losses of output in energy-intensive industries such as aluminum, steel, rubber, chemicals, and utilities.

(12) The failure to provide for commitments by developing countries in the Kyoto Protocol creates an unfair competitive imbalance between industrial and developing nations, potentially leading to the transfer of jobs and industrial development from the United States to developing countries.

(13) Federal implementation of the Kyoto Protocol, if ratified by the United States Senate, would entail new federal legislation whose form and requirements cannot be predicted at this time, but could include national energy taxes or emission control allocation and trading schemes that would preempt state-specific programs intended to reduce emissions of greenhouse gases.

(14) Piecemeal or other uncoordinated state regulatory initiatives intended to reduce emissions of greenhouse gases may be inconsistent with subsequent congressional determinations concerning the Kyoto Protocol, and with related federal legislation implementing the Kyoto Protocol.

(15) Individual state responses to the Kyoto Protocol, including development of new regulatory programs intended to reduce greenhouse gas emissions, are premature prior to Senate ratification of that protocol, in its current or amended form, and congressional enactment of related implementing legislation.



Section 22-28A-3 - Regulations, commitments relating to reduction of greenhouse gases.

(a) Effective immediately, the Director of the Alabama Department of Environmental Management shall refrain from proposing or promulgating any new regulations intended in whole or in part to reduce emissions of greenhouse gases, as such gases are defined by the Kyoto Protocol, from the residential, commercial, industrial, electric utility, or transportation sectors unless such reductions are required under existing statutes.

(b) In the absence of a resolution or other act of the Legislature of the State of Alabama approving same, the Director of the Alabama Department of Environmental Management shall not submit to the U.S. Environmental Protection Agency or to any other agency of the federal government any legally enforceable commitments related to the reduction of greenhouse gases, as such gases are defined by the Kyoto Protocol unless such reductions are required under existing statutes.



Section 22-28A-4 - Voluntary initiatives.

Nothing in this chapter shall be construed to limit or to impede state or private participation in any on-going voluntary initiatives to reduce emissions of greenhouse gases, including, but not limited to, the U.S. Environmental Protection Agency's Green Lights program, the U.S. Department of Energy's Climate Challenge program, and similar state and federal initiatives relying on voluntary participation.



Section 22-28A-5 - Effectiveness of chapter.

This chapter shall remain in effect until repealed by an act of the Legislature of Alabama, or until ratification of the Kyoto Protocol by the United States Senate and enactment of federal legislation implementing the Kyoto Protocol.






Chapter 29 - POLLUTION CONTROL FINANCE AUTHORITY.

Section 22-29-1 - Definitions.

For the purposes of this chapter, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this chapter as a public corporation, agency and instrumentality of the state.

(2) AUTHORIZING RESOLUTION. A resolution or order adopted by the board of directors authorizing the issuance of bonds by the authority or providing for an indenture of trust under and pursuant to which its bonds are to be issued.

(3) BOARD OF DIRECTORS. The board of directors of the authority.

(4) BOARD. The State Board of Health of the State of Alabama or the State Committee of Public Health or the State Health Officer, whichever at the time has the authority to act in health matters pursuant to Sections 22-1-3, 22-2-1, 22-2-2, 22-2-6 and 22-2-8.

(5) BONDS. The bonds issued by the authority under the provisions of this chapter.

(6) BOND SERVICE CHARGES. With respect to an issue of bonds, an amount sufficient to pay the principal of and interest on such bonds as such principal matures and such interest comes due, the fees and expenses of paying such principal and interest or of redeeming such bonds and, if required by the authorizing resolution, payments into a principal and interest reserve fund for the better security of such bonds.

(7) FEDERAL WATER POLLUTION CONTROL ACT. The act of Congress so designated P.L. 84-660, approved July 9, 1956, as amended by P.L. 87-88, approved July 20, 1961, P.L. 89-234, approved October 2, 1965, P.L. 89-753, approved November 3, 1966, and P.L. 91-224, approved April 3, 1970, being 33 U.S.C.A., §466 et seq. and 33 U.S.C.A., §1151 et seq., as such act may be hereafter amended.

(8) LOCAL PUBLIC BODY. Such term includes each county, incorporated city or town, public board, district or other public body created by, or pursuant to, state law and having jurisdiction over the disposal of sewage, industrial wastes or other wastes. It includes also any combination of two or more of the foregoing having such jurisdiction.

(9) PROJECT. The water pollution control project of a local public body, to consist of one or more treatment works to prevent the discharge of untreated or inadequately treated sewage, industrial wastes or other wastes into any waters, for which a federal grant has been applied for by such local public body under Section 8 of the Federal Water Pollution Control Act.

(10) STATE HEALTH OFFICER. The executive officer of the State Board of Health as provided for in Section 22-2-8.

(11) STATE. The State of Alabama.

(12) TREATMENT WORKS. The various devices used in the treatment of sewage, industrial wastes or other wastes of a liquid or solid nature, including the necessary intercepting sewers, outfall sewers, pumping, power and other equipment and their appurtenances, including any extensions, improvements, remodeling, additions and alterations thereof.



Section 22-29-2 - Purpose of chapter.

It is the intent of the Legislature by the passage of this chapter to enable the state, acting by and through the authority, to aid in the prevention and control of water pollution, to provide state financial aid or grants to local public bodies for the prevention and control of water pollution and, to these ends, to authorize the incorporation of a state authority with power to issue bonds and from the proceeds of such bonds or other funds obtained by the authority to enable the state to agree to pay and to pay such portion of the estimated reasonable cost of the projects of each local public body as may be required in order that such project shall be eligible for the maximum obtainable federal grant under the Federal Water Pollution Control Act.



Section 22-29-3 - Incorporation - Authorized.

The Governor, the State Health Officer and the Director of Finance shall become a public corporation with the power and authority provided in this chapter by proceeding according to the provisions of this chapter.



Section 22-29-4 - Incorporation - Application.

The Governor, the State Health Officer and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be "Alabama Pollution Control Finance Authority;"

(4) The location of the principal office of the proposed corporation; and

(5) Any other matters relating to the corporation which the applicants may choose to insert and which are not inconsistent with this chapter or the laws of the state.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the state to take acknowledgments to deeds. If upon examination of the application it is found that it substantially complies with the requirements of this chapter, the Secretary of State shall receive and file the application and record it in an appropriate book of records.



Section 22-29-5 - Incorporation - Certificate of incorporation.

When the application has been made, filed and recorded as provided in Section 22-29-4, the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the Great Seal of the State, and shall record the certificate with the application, whereupon the applicants shall constitute a public corporation, agency and instrumentality of the state under the name proposed in the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation of the authority.



Section 22-29-6 - Members, officers and directors; quorum; resolutions and orders.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be president of the authority, the State Health Officer shall be vice-president of the authority and the Director of Finance shall be the secretary of the authority. The State Treasurer shall be the treasurer and custodian of the funds and securities of the authority, but shall not be a member of the authority. The members of the authority shall constitute all the members of the board of directors of the authority, which shall be the governing body of the authority. A majority of the members of the board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold such office by reason of death, resignation, expiration of his term of office or for any other reason, then his successor in office shall take his place as a member, officer or director, as the case may be, of the authority. No member, officer or director of the authority shall draw any salary in addition to that now authorized by law for any service he may render or for any duty he may perform in connection with the authority. All resolutions and orders adopted by the board of directors shall constitute actions of the authority, and all proceedings of the board of directors shall be reduced to writing by the secretary of the authority and shall be recorded in a substantially bound book, which shall be kept in the office of the Secretary of State. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 22-29-7 - Powers.

The authority shall have the following powers, among others specified in this chapter:

(1) To have succession in its corporate name until the principal of and interest on all bonds issued by it shall have been fully paid;

(2) To maintain actions and have actions maintained against it and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter such seal at pleasure;

(4) To establish a fiscal year;

(5) To acquire in any manner and to hold title to or leasehold interests in real and personal property and to sell, convey or lease the same for the purpose of carrying out its functions and duties under this chapter;

(6) To construct and operate or lease to or from any local public body any project;

(7) To agree to make and to make state grants to any local public body to assist in financing any project;

(8) To execute agreements effectively obligating the state to pay to a local public body such portion of the estimated reasonable cost of the project of such local public body as shall be required in order that such project shall be eligible for the maximum obtainable federal grant under the Federal Water Pollution Control Act;

(9) To borrow money for any corporate purpose;

(10) To issue its bonds as provided in this chapter;

(11) To invest the proceeds from the sale of its bonds pending the use thereof;

(12) To make and enter into contracts and agreements in furtherance of its functions and duties under this chapter; and

(13) To appoint and employ such attorneys, agents and employees as the business of the authority may require.



Section 22-29-8 - Bonds - Authorization to issue and sell; security for payment.

For the purpose of providing funds for the state to make grants to local public bodies for a project or projects or for the payment of obligations incurred or a temporary loan made for any of said purposes, the authority is hereby authorized, from time to time, to issue and sell its bonds, not exceeding in the aggregate principal amount, however, $30,000,000.00.

Such bonds may be issued in one or more series, shall be in such form and denominations and of such tenor and maturities, not exceeding 40 years from the date of issue of each series, shall bear such rate or rates of interest, payable and evidenced in such manner, may contain such provisions for registration or for redemption prior to maturity and may contain such other provisions not inconsistent with this section as may be provided by the authorizing resolution. As security for the payment of the principal of and interest on its bonds, the authority is authorized to pledge, transfer and assign any obligations of each local public body, payable to the authority and the security for such obligation.



Section 22-29-9 - Bonds - Procedure for sale.

The bonds of the authority may be sold at such time or times as the board of directors may deem advantageous; but unless sold to a local public body or to the United States of America or an agency of the United States of America, such bonds shall be sold at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the authority for the bonds being sold, computed to their respective absolute maturities; provided, that if no bid acceptable to the authority is received, it may reject all bids and readvertise; provided further, that if no bid shall be received, the authority may negotiate for a private sale of the bonds. Notice of any public sale shall be given by such publication or by such distribution of notices of sale, or both, as the board of directors may determine. The authority may pay from the proceeds of the sale of its bonds all expenses, including publication and printing charges, attorney's fees and other expenses which the board of directors may deem necessary or advantageous in connection with the authorization, advertisement, sale, execution and issuance thereof.



Section 22-29-10 - Bonds - Presumption of validity; contest of validity.

Each authorizing resolution or an indenture of trust provided for therein shall contain a recital that the bonds therein authorized are issued pursuant to the provisions of this chapter, which recital shall be conclusive evidence that said bonds have been duly authorized pursuant to the provisions of this chapter, notwithstanding the provisions of any other law now in force or hereafter enacted or amended. Upon the passage of any authorizing resolution, the authority may, in its discretion, cause to be published once in each of two consecutive weeks in a newspaper published and having general circulation in the City of Montgomery, Alabama, a notice in substantially the following form (the blanks being properly filled in):

"Alabama Pollution Control Finance Authority, an agency of the State of Alabama, on the _____ day of _____, 20__, adopted a resolution providing for the issuance of $_____ principal amount of bonds of the authority. Any action or proceedings questioning the validity of said resolution or said bonds, or the pledges and agreements made in said resolution for the benefit thereof, or the proceedings under which said bonds, pledges and agreements were authorized must be commenced within 20 days after the first publication of this notice.

Any action or proceeding in any court seeking to set aside or invalidate any authorizing resolution, or to contest the validity of any bonds therein authorized, or the validity of any pledge or agreement made therefor must be commenced within 20 days after the first publication of such notice. After the expiration of 20 days following such first publication, no right of action or defense founded upon the lack of validity of the authorizing resolution, indenture of trust therein provided for or other proceedings or of the bonds or of the pledges or agreements shall be asserted. In the event of such publication, the validity of such authorizing resolution, indenture of trust, proceedings, bonds, pledges or agreements shall not be open to question in any court upon any ground whatsoever, except in an action or proceeding commenced within such period. Any such action and any action to protect or enforce any rights under the provisions of this chapter shall be brought in the Circuit Court of Montgomery County, Alabama.



Section 22-29-11 - Temporary financing.

In anticipation of the issuance of bonds, the authority may borrow such sums as may be needed, not exceeding $500,000.00 to be outstanding at any one time, for any of the purposes enumerated in this chapter and to obligate itself by certificate or promissory note, bearing interest at a rate or rates to be specified by the authority, and maturing within 18 months from date. Such certificates or promissory notes shall be payable solely from the proceeds of the bonds of the authority and from the funds from which such bonds are payable. In the event that state funds are not available for a state grant for a project when application is made, in order to accelerate the completion of any project, the local public body may, with the approval of the authority, obligate such local public body to provide local funds to pay that portion of the cost of the project which the state will make available by grant, and the state shall refund the amount expended on its behalf by such local public body.



Section 22-29-12 - Refunding bonds.

The authority may, from time to time, and at any time, issue and sell its refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority at the time outstanding and any premiums necessary to be paid to redeem any bonds so to be refunded. The holders of such refunding bonds shall be subrogated and entitled to all priorities, rights and pledges to which the bonds refunded thereby were entitled.



Section 22-29-13 - Execution of bonds, certificates and promissory notes.

The bonds, certificates and promissory notes of the authority shall be signed by either its president or its vice-president, as shall be provided in the authorizing resolution, and the seal of the authority shall be affixed to any bonds so issued and attested by its secretary; provided, that a facsimile of the signature of one, but not both, of the officers whose signatures shall appear on the bonds may be imprinted or otherwise reproduced on any of the bonds in lieu of his manually signing the same and provided, further, that a facsimile of the seal of the authority may be imprinted or otherwise reproduced on any of the bonds in lieu of being manually affixed thereto. Any interest coupons applicable to the bonds shall be executed with a facsimile of the signature of the president or the treasurer as shall be provided in the authorizing resolution. In the event that, after any of the bonds or interest coupons thereunto appertaining shall be signed by any officer of the authority, whether manually or by facsimile, any such officer shall for any reason vacate his said office, the bonds and interest coupons so signed may, nevertheless, be delivered at any time thereafter as the act and deed of the authority.



Section 22-29-14 - Bonds and coupons deemed negotiable instruments.

All bonds issued by the authority, while not registered, shall be construed to be negotiable instruments even though they are payable from a limited source. All coupons applicable to any bonds issued by the authority, while the applicable bonds are not registered as to both principal and interest, shall likewise be construed to be negotiable instruments although payable from a limited source.



Section 22-29-15 - Bonds, notes and certificates not debt of state.

All bonds, notes and certificates issued by the authority shall be solely and exclusively obligations of the authority, payable solely from the revenues, income, fees, charges or rent, which may, pursuant to the provisions of this chapter, be pledged to the payment thereof, and no such bonds, notes or certificates shall create an obligation or debt of the state; provided, that an agreement by the authority to make a grant to a local public body for a project shall impose an obligation on the state to make such grant from any funds which are then or may thereafter become available regardless of the funding of the grant by the local public body and subject only to any terms and conditions set forth in such agreement.



Section 22-29-16 - Custody of moneys and funds; disposition of same.

The State Treasurer shall have custody of all moneys or funds paid or delivered to the authority and shall establish a separate account for each project of each local public body, and such moneys or funds shall be dedicated and used solely for the payment of any grant by the authority for the state to such local public body or, in case the bonds of the authority shall have been issued to fund such grant, the payment of the principal of and interest on such bonds, the expenses of such payment and any reserve fund required for such bonds by the authorizing resolution; provided, that if there shall be any surplus funds on deposit in said fund to the credit of the project of a local public body, then, upon application by such local public body, the State Treasurer may make cash expenditures from such account for any such project to the extent that moneys are available therefor in any fiscal year of the authority after there shall have been first set aside therein funds sufficient to provide the principal maturing and interest and reserve fund payments coming due in the ensuing fiscal year on the then outstanding bonds which have been issued to contribute to the cost of any prior project or projects of that particular local public body.



Section 22-29-17 - Grants to local public bodies - Authorized.

The state is hereby authorized to make grants to any local public body to assist such local public body in the construction of a project. Such grants shall be administered by the authority. The authority acting by and through any authorized officer is hereby authorized to enter into an agreement obligating the state to pay such portion of the estimated reasonable cost of the projects of each local public body as may be required in order that such project shall be eligible for the maximum obtainable federal grant under the Federal Water Pollution Control Act.



Section 22-29-18 - Grants to local public bodies - Appropriations.

There are hereby appropriated to the authority for the purpose of making grants to local public bodies the net proceeds of all bonds issued by the authority and any funds provided or made available to the authority to fund any grant made or to be made under this chapter.



Section 22-29-19 - Grants to local public bodies - Applications.

Any local public body which is eligible for federal aid, grant or assistance under the Federal Water Pollution Control Act for a portion of the cost of acquiring or constructing a project may apply also to the authority for a grant. The application shall describe the project and state the total estimated cost of the project, the amount anticipated to be paid by federal aid or assistance under the Federal Water Pollution Control Act, the amount which the applicant will contribute to the project, that request is made for a state grant for the remainder of the estimated cost of the project and the plan or program proposed for funding such grant. The application shall be accompanied by a certificate or letter from the Alabama Water Improvement Commission or other state agency having authority to submit a state water control plan pursuant to the Federal Water Pollution Control Act, stating that the project proposed by the applicant is in conformity with the state water pollution control plan submitted pursuant to the Federal Water Pollution Control Act and is entitled to priority over other eligible projects on the basis of financial as well as water pollution control needs.



Section 22-29-20 - Grants to local public bodies - Plan or program.

The plan or program for funding the grant by the authority to a local public body for a project may be any one or more of the following, as shall be approved by the authority:

(1) An appropriation by the state.

(2) A grant by a corporation, foundation, fund or agency, public or private, to the state for the purpose of abating water pollution or assisting local public bodies with their projects; provided, that the state shall not receive any grant from a local public body which has received or is to receive a grant for its project from the state.

(3) The undertaking by the local public body to levy, collect and pay over to the authority and to continue to levy, collect and pay over to the authority sums sufficient to pay bond service charges with respect to the bonds of the authority issued to fund a grant for such project the proceeds of any one or more of the following:

a. Any sewer or waste disposal service fee or charge;

b. Any privilege or license tax;

c. Any special assessment on the property drained, served or benefited by the project.

The undertaking of the local public body may be payable solely from, and limited to, one or more of the sources specified in paragraphs a, b or c of this subdivision, or it may be a general obligation of the local public body additionally secured by a pledge of one or more of such sources.

(4) The levy and collection by the local public body of fees and charges, in addition to all other fees and charges for the use of the sewer system, disposal facilities or project of such local public body equal to 125 percent of the maximum principal and interest maturing or coming due in any one year on the bonds to be issued by the authority to fund a grant for such project and the payment of the proceeds of such fees and charges, less a charge of not exceeding five percent to the local public body or its agent for the expense of collecting such fees and charges, shall be paid as collected to the State Treasurer for the account of the bonds issued by the authority to fund the grant for such project; provided, that any moneys over and above those required for the payment of bond service charges in respect of the bonds of the authority issued to fund the grant for such project shall, on application of the local public body, be refunded by the authority to the local public body as an additional grant.



Section 22-29-21 - Grants to local public bodies - Powers of local public bodies.

In order to provide for the funding of the grant by the authority for a project to the local public body, such local public body is hereby authorized and empowered, any existing statute to the contrary notwithstanding, to do and perform any one or more of the following:

(1) To obligate itself to pay to the authority at periodic intervals a sum sufficient to provide bond service charges with respect to the bonds of the authority issued to fund the grant for such project.

(2) To levy, collect and pay over to the authority and to obligate itself to continue to levy, collect and pay over to the authority the proceeds of any one or more of the following:

a. Any sewer or waste disposal service fee or charge;

b. Any privilege or license tax; or

c. Any special assessment on the property drained, served or benefited by the project.

(3) To undertake and obligate itself to pay its contractual obligation to the authority solely from the proceeds from any one or more of the sources specified in paragraphs a, b or c of subdivision (2) of this section or to impose upon itself a general obligation indebtedness to the authority additionally secured by a pledge of any one or more of such sources.

(4) To levy and collect and to obligate itself to continue to levy and collect for the use of the sewer system or disposal facilities or the project such fees and charges in addition to all other fees and charges as shall equal 125 percent of the maximum principal and interest maturing and coming due in any one year on the bonds issued by the authority to fund a grant for the project and to pay over such fees and charges to the State Treasurer for the account of such bonds.

(5) To retain as its expenses for collecting such fees and charges from the users of such system or disposal facilities or project a charge not exceeding five percent of the total collected therefrom; to delegate the collection of such fees and charges to any agency which collects sewer or water service charges in the local public body and to pay as compensation for the services to such agency all or any part of such five percent.

(6) To enter into such agreements, to perform such acts and to delegate such functions and duties as its governing body shall determine to be necessary or desirable to enable the authority to fund a grant to the local public body to aid it in the construction or acquisition of a project.



Section 22-29-22 - Taxation exemption.

All bonds of the authority, and the coupons applicable thereto, and the income therefrom and all projects, or parts thereof, and all assets of the authority shall be forever exempt from any and all taxation in the state.



Section 22-29-23 - Dissolution.

When all bonds issued by the authority and all obligations made or assumed by it under the provisions of this chapter shall have been paid in full, the then officers and directors of the authority shall at such time file with the Secretary of State a written statement, subscribed and sworn to by each of them, reciting the payment in full of all such bonds and obligations. Such statement shall be filed with the Secretary of State and recorded with the certificate of incorporation of the authority, and thereupon, the authority shall stand dissolved. Any property owned by the authority but leased to a local public body shall become the property of such local public body and any property owned by the authority and not leased to any local public body shall become the property of the state.






Chapter 30 - HAZARDOUS WASTES MANAGEMENT.

Section 22-30-1 - Short title.

This chapter may be cited as the "Hazardous Wastes Management and Minimization Act."



Section 22-30-2 - Legislative findings; purpose and intent of chapter.

The Legislature finds that the generation and management of hazardous waste is a continuing problem. Further, that without adequate safeguards, the generation, transportation, treatment, storage and disposal of such wastes can create conditions which threaten human health or the environment. The Legislature, therefore, declares that in order to minimize and control any such hazardous conditions, it is in the public interest to establish and to maintain a statewide program, administered by the Alabama Department of Environmental Management, to provide for the safe management of hazardous wastes.

It is the intent of the Legislature that the Alabama Department of Environmental Management seek and retain authorization to operate the State Hazardous Waste Management Program. It is also the intent of the Legislature that the rules, regulations, guidelines and criteria promulgated under authority of this chapter encourage the minimization of hazardous waste generation, transportation and land disposal and that if necessary, to achieve consistency with the Federal Hazardous Waste Management Program, the rules, regulations, guidelines and criteria promulgated under authority of this chapter may ban or limit certain hazardous waste management technologies or the application of certain hazardous waste management technologies to specified wastes.



Section 22-30-3 - Definitions.

When used in this chapter and except where the context prohibits, the following words and terms shall have the following meanings:

(1) COMMISSION. The Environmental Management Commission of the Alabama Department of Environmental Management as created by Section 22-22A-6.

(2) DEPARTMENT. The Alabama Department of Environmental Management as created by Section 22-22A-4.

(3) DIRECTOR. The Director of the Alabama Department of Environmental Management.

(4) DISPOSAL. The discharge, deposit, injection, dumping, spilling, leaking or placing of any hazardous waste into or on any land or water so that such hazardous waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including ground waters.

(5) HAZARDOUS WASTE. A solid waste, or combination of solid wastes, which, because of its quantity, concentration or physical, chemical or infectious characteristics may:

a. Cause, or significantly contribute to, an increase in mortality or an increase in serious irreversible, or incapacitating reversible, illness; or

b. Pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported or disposed of, or otherwise managed.

(6) HAZARDOUS WASTE GENERATION. The act or process of producing hazardous waste.

(7) HAZARDOUS WASTE MANAGEMENT. The systematic control of the collection, source separation, storage, transportation, processing, treatment, recovery and disposal of hazardous wastes.

(8) MANIFEST. The form adopted by the department used for identifying the quantity, composition, origin, routing and destination of hazardous waste during its transportation from the point of generation to the point of disposal, treatment or storage.

(9) PERSON. Any and all persons, natural or artificial, including, but not limited to any individual, partnership, association, society, joint stock company, firm, company, corporation, institution, trust, estate, or other legal entity or other business organization or any governmental entity, and any successor, representative, agent or agency of the foregoing.

(10) RCRA. The Federal Resource Conservation and Recovery Act of 1976, 42 U.S.C. §6901 et seq., as amended.

(11) SOLID WASTE. Any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded material, including solid, liquid, semisolid or contained gaseous material resulting from industrial, commercial, mining and agricultural operations and from community activities, including any material to be discarded by a generator, but such term does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under Section 402 of the Federal Water Pollution Control Act, as amended (86 Stat. 880), or source, special nuclear or by-product material as defined by the Atomic Energy Act of 1954, as amended (68 Stat. 923).

(12) STORAGE. The actual or intended containment of wastes, either on a temporary basis or for a period of years, in such a manner as not to constitute disposal of such wastes.

(13) TRADE SECRET. Such term includes, but is not limited to, any formula, plan, pattern, process, tool, mechanism, compound or procedure, as well as production data or compilation of information, financial and marketing data, which is not patented, which is known only to certain individuals within a commercial concern who are using it to fabricate, produce or compound an article of trade or a service having commercial value, and which gives its user an opportunity to obtain a business advantage over competitors who do not know of it.

(14) TREATMENT. Any method, technique or process including neutralization, designed to change the physical, chemical or biological character or composition of any hazardous waste so as to neutralize such waste or so as to render such waste nonhazardous, safer for transport, amenable for recovery, amenable for storage or reduced in volume. Such term includes any activity or processing designed to change the physical form or chemical composition of hazardous waste so as to render it nonhazardous.



Section 22-30-4 - Regulatory and investigative authority; monitoring of commercial sites for hazardous wastes; fees; hearings and investigations.

(a) The department has exclusive regulatory authority over all hazardous waste generation, transportation, storage, treatment and disposal and other management practices in the state, and shall, from time to time, investigate and monitor sources of generation, transportation, storage, treatment and disposal of hazardous waste. However, nothing in this chapter shall be construed to limit the authority of the Alabama Department of Public Health to regulate wastes containing radioactive materials under Chapter 14 of this title.

(b) In exercising such exclusive authority, the department shall provide sufficient personnel with training in hazardous waste management and a minimum of a bachelor's degree in the sciences or engineering to comprehensively monitor all commercial sites for the disposal of hazardous wastes. Such personnel shall be hired by the director and shall be members of the department's staff.

(1) For the purposes of this section, a commercial site for the disposal of hazardous waste is defined as one receiving hazardous waste not generated on site for disposal and to which a fee is paid for such disposal.

(2) The personnel shall primarily be responsible for the monitoring of landfill and disposal programs at such sites, but their responsibilities shall include the monitoring and inspection of all activities related to such on site programs whether on site or off site. These responsibilities shall include but not be limited to monitoring of transportation near the site, monitoring of testing procedures, monitoring of the unloading of wastes, monitoring of waste storage, monitoring of waste disposal and monitoring of on site and off site areas of known or suspected contamination.

(3) To finance such monitoring operations, there is hereby levied on the operators of such sites a fee of $1.00 per ton on all waste received for disposal at such sites which fee shall be payable to the department by certified or cashier check or via electronic transfer each month. Notwithstanding the foregoing, no fee set forth in Section 22-27-17 shall be applicable to such sites. Any proceeds from such fees over and above those necessary to adequately provide for such monitoring operations may be used by the department for general operation.

(c) The director, or any employee of the department designated by the director, may administer oaths to witnesses and may conduct hearings and investigations, and the director may sign and issue subpoenas requiring persons to appear before him or her, the department or any employee of the department designated by the director to give testimony or produce papers, books, accounts, payrolls, documents (including writings, drawings, graphs, charts, photographs, electronic readings and other data compilations from which information can be obtained, translated, if necessary, by the person subpoenaed, through detection devices into reasonably usable form), records or tangible things and the department through its designated employees, shall have the power to serve the subpoenas upon such person either personally or by sending a copy of such subpoena through the United States mail, postage prepaid, which mail shall be registered or certified with return receipt attached, such service being complete when the registered or certified mail shall be delivered to the person and such receipt returned to the department, or its designated employee, signed by the person sought to be subpoenaed. Obedience to a subpoena issued by the director may be enforced by application to any judge of the circuit court of the county in which the subpoena was issued or to the judge of any circuit court in which such person subpoenaed resides in the same manner as is provided by law for the grand jury of a county to enforce its subpoenas and with the same penalty as provided therefor for the failure of any person failing or refusing to comply with such subpoena. The fees of witnesses for attendance and travel shall be the same as fees of witnesses before courts of record and shall be paid from the funds of the board.



Section 22-30-5.1 - Restriction on number of commercial hazardous waste treatment facilities or disposal sites per county; legislative approval of sites.

(a) The term "hazardous waste" shall mean the same as defined by Section 22-30-3(5).

(b) Committee shall mean the continuing Select Joint Nuclear Energy Activities and Hazardous Chemical Toxic Waste Oversight Committee as created by Act No. 81-307, H.J.R. 254 (p. 392), as amended by Act No. 84-329, S.J.R. 214 (pp. 754-755).

(c) There shall be no more than one commercial hazardous waste treatment facility or disposal site as defined by subdivisions (4) and (14) of Section 22-30-3 situated within any one county of the state. Provided, however, no commercial hazardous waste treatment or disposal site not in existence on or before December 31, 1988, shall be situated until: (1) a written proposal or application addressing the items found in subdivisions (d)(1) through (d)(7) of this section is submitted by the applicant wishing to construct such facility for review to the Select Joint Nuclear Activities and Hazardous Chemical Toxic Waste Oversight Committee, and; (2) said committee, upon due consideration of said application, presents to both houses of the Legislature its written report and recommendations regarding the proposed siting or construction of said facility, and; (3) the Legislature thereafter gives approval therefor by joint resolution.

Provided, however, legislative approval shall not be required for industries with on site treatment, storage, and disposal of their own hazardous wastes.

(d) In determining whether to recommend approval to the proposed siting or construction of a commercial hazardous waste treatment facility or disposal site, the committee shall consider and include in its written report to the Legislature an evaluation of the following criteria:

(1) The social and economic impacts of the proposed facility on the affected community, including changes in property values, community perception, and other costs;

(2) Costs and availabilities of public services, facilities, and improvements required to support the facility and protect public health, safety and the environment;

(3) The relationship of the proposed facility to local planning and existing development to major transportation arteries, to existing state primary and secondary roads and to the hydrology of the area;

(4) The location of the proposed facility in relationship to existing industries in the state that generate large volumes of hazardous waste and to the areas projected for development of industries that will generate hazardous waste so as to minimize the transportation distance between the major generators of hazardous waste and the proposed facility. The Alabama Department of Environmental Management and the Alabama Department of Economic and Community Affairs and other appropriate state agencies shall provide the committee with data concerning said existing and projected areas of hazardous waste generation in the state;

(5) The impact of the proposed facility on public safety and provisions made to minimize the risk to public health and safety;

(6) The consistency of the proposed facility with the state's hazardous waste management needs;

(7) The need for additional hazardous waste facilities.

(e) The committee's written report shall be prepared and submitted to both houses of the Legislature in accordance with the committee's standard rules of procedure for transacting business.



Section 22-30-5.2 - Construction of provisions.

The provisions of Section 22-30-5.1 are to be construed in pari materia with the provisions of the Southeast Interstate Low-Level Radioactive Waste Management Compact, Section 22-32-1 et seq. If any provision of this section shall be held to be inconsistent with any provision of said compact, the provisions of said compact shall govern.



Section 22-30-6 - State Department to regulate and supervise storage, disposal, etc., sites.

The operation of any and all sites for the storage, treatment or disposal of hazardous wastes shall be under the direct regulation and supervision of the department and shall be in accordance with rules and regulations promulgated and enforced by the department to protect human health or the environment.



Section 22-30-9 - General responsibilities of State Department.

The responsibilities of the department include the following:

(1) The department may adopt procedures for granting variances and is empowered to grant such variances.

(2) The department, acting through the commission, may promulgate, and may revise when appropriate, rules and regulations and may enter into agreements to ensure that information obtained by the department regarding facilities and sites for the treatment, storage and disposal of hazardous waste is available to the public in substantially the same manner, and to the same degree, as would be the case under the Federal Hazardous Waste Management Program administered by the United States Environmental Protection Agency under authority of the RCRA and shall establish procedures to ensure that trade secrets used by any person regarding methods of hazardous wastes handling and disposal are utilized by the department, or any authorized representative of the department, only in connection with the responsibilities of the department pursuant to this chapter, and that such trade secrets are not otherwise disseminated by the department or any authorized representative of the department without the express written consent of the affected person.

(3) The department shall take all appropriate measures to monitor and enforce rules and regulations pertaining to hazardous waste generation, transportation, treatment, storage, and disposal.

(4) The department shall maintain records and, through a system of record keeping, tabulate the volume, nature and location of hazardous wastes generated, transported, treated, stored or disposed of within the state.

(5) The department is authorized to seek and to receive federal funds, grants and services applicable for Hazardous Wastes Management Programs.

(6) The department shall establish procedures for the evaluation and coordination of research and development regarding methods of hazardous waste transportation, storage, treatment and disposal, and may enter into contracts in order to conduct appropriate studies relating to hazardous wastes.

(7) The department shall promulgate regulations for the transportation of hazardous wastes that are consistent with the requirements of the Hazardous Materials Transportation Act, 49 U.S.C. §1802 et seq., and the regulations promulgated thereunder.



Section 22-30-10 - Development and revision of criteria for determining hazardous wastes.

(a) The department, acting through the commission, shall promulgate and revise criteria for identifying hazardous waste.

(b) When developing these criteria, the department shall determine whether the concentrations being disposed of present immediate or persistent toxic hazards to human health or the environment, or the resistance of such wastes to natural degradation or detoxification and/or whether such wastes are bioconcentrative, ignitable, reactive, toxic, irritating, corrosive or infectious in addition to any hazardous characteristics.

(c) The department shall compile, and revise from time to time thereafter, a listing of solid wastes which have been determined to be hazardous by using these criteria. Unless specifically excluded, all solid wastes identified as hazardous by application of the criteria are hazardous wastes and must be managed in accordance with this chapter and the regulations promulgated under authority of this chapter.

(d) In developing the criteria the department shall, to the extent feasible, consider actions taken by contiguous states and the federal government for the development and application of uniform criteria.

(e) The department shall exclude from regulation under this act such solid wastes and processes producing solid wastes as are excluded from regulation by the RCRA or the regulations promulgated under authority of the RCRA.



Section 22-30-11 - Adoption of regulations, guidelines, criteria and standards by State Department; states from which hazardous wastes cannot be accepted; penalty; contracts to satisfy federal capacity assurance programs limited.

(a) The department, acting through the commission, is authorized to promulgate, and may revise when appropriate, rules and regulations, guidelines, criteria and standards for all hazardous waste management practices.

(b) It is unlawful for any person who owns or operates a commercial hazardous waste treatment or disposal facility within this state to dispose or treat any hazardous wastes generated in any state outside the State of Alabama which:

(1) Prohibits by law or regulation the treatment or disposal of hazardous wastes within that state and which has no facility permitted or existing within that state for the treatment or disposal of hazardous wastes; or

(2) Has no facility permitted or existing within that state for the treatment or disposal of hazardous wastes; unless that state has entered into an interstate or regional agreement for the safe disposal of hazardous wastes pursuant to the Federal Comprehensive Environmental Response, Compensation, and Liability Act. The department shall establish and maintain a list of states from which hazardous wastes cannot be accepted for treatment or disposal pursuant to this paragraph and there shall be no liability under the paragraph for disposal of wastes from a state until 15 days after a state has been listed by the department. Such list shall be publicly available and set forth the reasons why each state is listed. The date on which a state is included on such list shall be provided. The list of states shall be revised monthly. The state of generation as shown on the hazardous waste manifest shall be used in determining whether a person has treated or disposed of waste in violation of this subsection, and any person who alters the state of generation on any manifest or misrepresents the state of generation of any hazardous waste for the purpose of circumventing this statute shall be punishable in accordance with Section 22-30-19 herein.

(c) Subsequent to the effective date of Acts 1989, No. 89-788, no commercial hazardous waste treatment or disposal facility operating in this state may contract with states other than the State of Alabama in order to satisfy the capacity assurance programs required by 42 U.S.C. §9604(c)(9) of the Comprehensive Environmental Response, Compensation, and Liability Act, as amended.

(d) For the purpose of this section, the following additional terms are defined:

(1) AGREEMENT. Any interstate or regional contract or agreement made pursuant to capacity assurance requirements of Section 42 U.S.C. §9604(c)(9) of CERCLA and which one of the signatories to such contract or agreement is the State of Alabama.

(2) COMMERCIAL HAZARDOUS WASTE TREATMENT OR DISPOSAL FACILITY. A facility which receives for disposal only, or for treatment and disposal, hazardous wastes that are not generated on-site and to which facility a fee is paid or other consideration given for such treatment or disposal.

(3) OPERATOR. The person responsible for overall operations of a commercial hazardous waste treatment or disposal facility.

(4) REGION(AL). Region(al) shall mean any or all of the following states: Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Mississippi, North Carolina, South Carolina, and Tennessee.

(5) STATE OF GENERATION. A state of the United States in which the hazardous waste is generated in the form in which it is received by a commercial hazardous waste treatment or disposal facility located in Alabama for treatment or disposal.



Section 22-30-12 - Permit program.

(a) The department, acting through the commission, is authorized to promulgate a permit program for hazardous waste management practices and, acting through the commission, to promulgate criteria for issuing permits and rules identifying procedures for obtaining permits.

(b) Except as provided by this subsection or subsections (i) and (j) of this section, no person shall engage in the transportation, treatment, storage or disposal of hazardous waste without having applied for and obtained a permit from the department issued under authority of this section. The department, acting through the commission, may promulgate rules which exempt certain hazardous waste management practices from the requirement to obtain a permit under this section.

(c) Unless specifically exempted from regulation by this chapter or rules promulgated under authority of this chapter, no person may commence or continue construction or operation of any hazardous waste treatment, storage or disposal facility without having applied for and obtained a permit from the department issued under authority of this section. Each permit issued under this section shall contain such terms and conditions as the director determines necessary to protect human health or the environment.

(d) Permits for hazardous waste treatment, storage or disposal facilities shall be for a fixed term, not to exceed 10 years. Each permit for a land disposal facility shall be reviewed five years after the date of issuance or reissuance and shall be modified as necessary to assure that the facility continues to comply with the applicable requirements of this section and Section 22-30-16. Nothing in this subsection shall preclude the department from reviewing and modifying a permit at any time during its term.

(e) Permits for hazardous waste transportation shall be for a fixed term, not to exceed three years. Nothing in this subsection shall preclude the department from reviewing and modifying a permit at any time during its term.

(f) Any person proposing to transport hazardous waste or to construct or operate a hazardous waste treatment, storage or disposal facility shall submit, prior to issuance of any permit, such financial assurance in such form and amount as the department, acting through the commission, may specify by rule.

(g) Before issuance of any permit for a hazardous waste treatment, storage or disposal facility, the department shall give notice of the application therefor to the local governing bodies having jurisdiction over the facility and the citizens of the county in which the facility is to be located, receive public comment, and may, where significant interest is expressed or on its own initiative, hold a public hearing on the application.

(h) Upon a determination by the department that a facility for which an application has been received is in compliance with the requirements of this section, Section 22-30-16 and the applicable rules and regulations promulgated under authority of this chapter, the department shall issue a permit for such facility. In the event permit applicants propose modification of existing facilities, or in the event the department determines that modifications are necessary to conform to the requirements under this section, Section 22-30-16 or applicable rules and regulations promulgated under authority of this chapter, the permit shall specify the time allowed to complete the modifications.

(i) Interim status.

(1) Any person who

a. Owns or operates a facility required to have a permit under this section which facility

1. Was in existence on November 19, 1980, or

2. Is in existence on the effective date of statutory or regulatory changes under this chapter which render the facility subject to the requirement to have a permit under this section, and

b. Has complied with the requirements of Section 3010(a) of the RCRA, and

c. Has made an application for a permit under this section shall be treated as having been issued such permit until such time as final administrative disposition of such permit is made, unless the department proves that final administrative disposition of such application has not been made because of the failure of the applicant to furnish information reasonably required or requested in order to process the application. This subsection shall not apply to any facility which has previously been denied a permit under this section or if authority to operate the facility under this section has been previously terminated.

(2) Land disposal facilities which had qualified for federal interim status prior to November 8, 1984, and which failed to fully comply with the requirements of Section 3005(e)(2) of the RCRA by November 8, 1985, shall not be eligible for interim status under this subsection.

(3) In the case of each land disposal facility which is in existence on the effective date of statutory or regulatory changes under this act that render the facility subject to the requirement to have a permit under this section and which is granted interim status under this subsection, interim status shall terminate on the date 12 months after the date on which the facility first becomes subject to such permit requirement unless the owner or operator of such facility:

a. Applies for a final determination regarding the issuance of a permit under subsection (c) of this section for such facility not later than 12 months after the date on which the facility first becomes subject to such permit requirement; and

b. Certifies that such facility is in compliance with all applicable groundwater monitoring and financial responsibility requirements.

(4) The department, acting through the commission, shall promulgate rules and regulations establishing such additional requirements regarding qualifications for receiving and retaining interim status as may be deemed necessary to protect human health or the environment or to be consistent with federal interim status requirements.

(j) No permit shall be required under this section in order to construct a facility if such facility is constructed pursuant to an approval issued by the Administrator of the United States Environmental Protection Agency under Section 6 (e) of the Federal Toxic Substances Control Act for the incineration of polychlorinated biphenyls and any person owning or operating such a facility may at any time after operation or construction of such facility has begun, file an application for a permit pursuant to this section authorizing such facility to incinerate hazardous waste identified or listed under this chapter.

(k) Upon a determination by the department of noncompliance by a facility or site having a permit or interim status under this section with the requirements of this chapter, the rules or regulations promulgated under authority of this chapter, a permit issued under authority of this chapter or any order issued under authority of this chapter, the department may suspend or revoke such permit or suspend or terminate such interim status.

(l) Nothing in this act shall be construed to affect the applicability or effect of the Minus Act, Section 22-30-5.1.



Section 22-30-14 - Responsibilities of generators.

(a) The department, acting through the commission, is authorized to promulgate rules and regulations establishing such standards, applicable to generators of hazardous waste as may be necessary to protect human health or the environment. Such standards shall include but not be limited to the following:

(1) Determining if solid wastes generated are hazardous wastes as defined by this chapter;

(2) Proper labeling of hazardous wastes;

(3) Assuring that all hazardous wastes generated are treated, or disposed of at treatment, storage or disposal facilities which:

a. If in state, are permitted or have interim status under this chapter; or

b. If out of state, are permitted or have interim status from a state authorized under Section 3006 of the RCRA to operate a hazardous waste permitting program in lieu of the federal program or are permitted or have interim status under the RCRA;

(4) Maintaining records of hazardous waste produced, generated, treated, stored or disposed of as may be required by the department, which records accurately identify the quantity of such waste, the constituents thereof which are significant in quantity or in potential harm to human health or the environment and the disposition of such waste;

(5) Using appropriate containers for such hazardous waste;

(6) Furnishing information on the general chemical composition of such hazardous waste to persons transporting, treating, storing or disposing of such wastes;

(7) Using the Manifest System under Section 22-30-17 for all hazardous waste transported from the site of generation to a treatment, storage or disposal facility;

(8) Submitting reports to the department at such times as the department deems necessary, setting out:

a. The quantities and nature of hazardous waste identified or listed under this chapter that the generator has generated during a particular time period;

b. The disposition of all hazardous waste reported under paragraph a of this subdivision;

c. The efforts taken during the time period to reduce the volume and toxicity of waste generated; and

d. The changes in volume and toxicity actually achieved during the time period in comparison with previous years, to the extent that such information is available for years prior to the enactment of this requirement.

(9) The manifest required under this section shall contain a certification by the generator that:

a. The generator of the hazardous waste has a program in place to reduce the volume or quantity and toxicity of such waste to the degree determined by the generator to be economically practicable; and

b. The proposed method of treatment, storage or disposal is the practicable method currently available to the generator which minimizes the present and future threat to human health and the environment.

(b) The department, acting through the commission, is authorized to promulgate rules and regulations establishing such standards, applicable to generators of hazardous waste in a total quantity of greater than 100 kilograms but less than 1,000 kilograms during a calendar month as may be necessary to protect human health and the environment. Such standards, including requirements for the preparation of hazardous waste manifests, may vary from the standards applicable to generators of hazardous waste in a total quantity of 1,000 kilograms or greater during a calendar month, but such standards shall be sufficient to protect human health and the environment.



Section 22-30-15 - Regulations as to transporters.

Subject to Section 22-30-21, the department, acting through the commission, is authorized to promulgate regulations establishing such standards, applicable to transporters of hazardous waste identified or listed under this chapter, as may be necessary to protect human health or the environment. Such standards shall include but not be limited to the following:

(1) Unless exempted from regulation by this chapter or rules promulgated under authority of this chapter, obtaining a permit from the department;

(2) Completing the manifest form in conjunction with the generator;

(3) Assuring that all hazardous wastes are transported to the permitted or interim status hazardous waste treatment, storage facility or disposal facility or alternate facility designated on the manifest or, if rejected by such facility, returned to the generator;

(4) Maintaining records of hazardous waste transported, and their source and delivery points; and

(5) Transporting such waste only if properly labeled.



Section 22-30-15.1 - Penalty for violation of safety and hazardous materials regulations.

Repealed by Act 98-493, p. 952, §5, effective August 1, 1998.



Section 22-30-16 - Responsibilities of hazardous waste storage and treatment facility and hazardous waste disposal site operators.

(a) The department, acting through the commission, is authorized to promulgate rules and regulations establishing such standards, applicable to owners and operators of hazardous waste treatment, storage or disposal facilities as may be necessary to protect human health or the environment. In establishing such standards, the department may, where appropriate, distinguish in such standards between requirements appropriate for new facilities and for facilities in existence on the date of promulgation of such regulations. Such standards shall include but not be limited to the following:

(1) Unless exempted from regulation by this chapter or rules promulgated under authority of this chapter, obtaining a permit from the department or interim status for each treatment, storage or disposal facility;

(2) Assuring that all hazardous wastes are stored, treated or disposed of in accordance with the applicable rules and regulations, standards, criteria and guidelines promulgated by the department;

(3) Maintaining records of all hazardous wastes stored, treated or disposed of, the manner in which such wastes were stored, treated or disposed of and the reporting of any new processing or disposal monthly;

(4) Developing contingency plans for effective action to minimize unanticipated damage from treatment, storage or disposal of hazardous waste;

(5) Satisfactory reporting, monitoring, and inspection for and compliance with the manifest system;

(6) Compliance with rules and regulations of the department concerning the location, design and construction of such hazardous waste treatment, disposal or storage facilities;

(7) Establishing and maintaining financial assurance in such form and amount as the department may specify by rule or regulation. The department may provide that, among other forms, such financial assurance may be established and maintained by a corporate guarantee from the owner's or operator's parent corporation.

(8) Requirements for disposing of nonhazardous liquid wastes in landfills subject to the permitting or interim status requirements of Section 22-30-12;

(9) Prohibiting the storage of hazardous waste which has been prohibited from one of more methods of land disposal by the RCRA or regulations promulgated thereunder unless such storage is solely for the purpose of accumulation of such quantities of hazardous waste as are necessary to facilitate proper recovery, treatment or disposal;

(10) Monitoring and control of air emissions at hazardous waste treatment, storage and disposal facilities, including but not limited to open tanks, surface impoundments and landfills, as may be necessary to protect human health or the environment; and

(11) The maintenance and operation of such facilities and observance of such additional qualifications as to ownership, methods of operation, training of personnel and financial responsibility, including financial responsibility for corrective action, as may be deemed necessary or desirable by the department.

(b) Financial responsibility as required by subdivisions (7) and (11) of subsection (a) of this section and subsection (f) of Section 22-30-12 shall be subject to the following:

(1) In any case where the owner or operator is in bankruptcy, reorganization or arrangement pursuant to the Federal Bankruptcy Code or where, with reasonable diligence, jurisdiction in any state or federal court cannot be obtained over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility must be provided under this section or Section 22-30-12 or rules or regulations promulgated under said sections may be asserted directly against the guarantor providing such evidence of financial responsibility. In the case of any action pursuant to this subsection, such guarantor shall be entitled to invoke all rights and defenses which would have been available to the owner or operator if an action had been brought against the owner or operator by the claimant and which would have been available to the guarantor if an action had been brought against the guarantor by the owner or operator.

(2) The total liability of any guarantor shall be limited to the aggregate amount which the guarantor has provided as evidence of financial responsibility to the owner or operator under the requirements of this section or Section 22-30-12 or rules or regulations promulgated under said sections. Nothing in this subsection shall be construed to limit any other statutory, contractual or common law liability of a guarantor to its owner or operator.

(3) For the purposes of this subsection, the term "guarantor" means any person, other than the owner or operator, who provides evidence of financial responsibility for an owner or operator under this section or Section 22-30-12 or rules or regulations promulgated under said sections.

(c) Standards promulgated under this section and permits issued under authority of Section 22-30-12 shall require corrective action for all releases of hazardous waste or constituents from any solid waste management unit at a treatment, storage, or disposal facility seeking a permit under this chapter, regardless of the time at which waste was placed in such unit. Where corrective action cannot be completed prior to issuance of such permit, the permit shall contain schedules of compliance for such corrective actions and assurances of financial responsibility for completing such corrective actions.

(d) The standards for corrective actions at treatment, storage and disposal facilities shall require that corrective action be taken beyond the facility boundary where necessary to protect human health or the environment unless the owner or operator of the facility concerned demonstrates to the satisfaction of the department that, despite the owner or operator's best efforts, the owner or operator was unable to obtain the necessary permission to undertake such action. Such rules and regulations shall apply to:

(1) All facilities operating under permits issued under Section 22-30-12; and

(2) All landfills, surface impoundments and waste pile units, including any new units, replacements of existing units or lateral expansions of existing units, which receive or have received waste after July 26, 1982.

(e) The department, acting through the commission, is authorized to promulgate rules and regulations establishing such standards as are necessary to assure that hazardous wastes passing through sewer systems to publicly owned treatment works are adequately controlled to protect human health or the environment.



Section 22-30-17 - Manifest.

(a) The department shall develop and, acting through the commission, promulgate a manifest.

(b) A manifest shall be required to accompany transportation, for off-site storage, treatment or disposal of hazardous waste, provided, however, that regarding bulk shipments by rail or water, a shipping paper may be substituted for the manifest if the shipping paper meets the requirements set out in the rules and regulations promulgated under this chapter. The manifest shall be originated by the hazardous waste generator and shall identify the hazardous waste transported, the quantity of such waste, and such other information as the department may require.

(c) A copy of each complete manifest shall be forwarded monthly to the department by owners or operators treating, storing or disposing of hazardous wastes received from off-site.



Section 22-30-18 - Reporting of wastes generated; when reports deemed trade secrets.

Every generator, transporter, and owner and operator of a treatment, storage or disposal facility of hazardous wastes shall establish and maintain such records for a three-year period, make such reports and furnish such information pertaining to the generation, transportation, treatment, storage or disposal of said waste, and install, use and maintain such monitoring equipment or methods, sample such wastes, materials, soils or waters, in accordance with such methods and procedures, at such locations and times, as the department shall require. The retention period for all records required to be maintained by this chapter or rules and regulations promulgated under this chapter is automatically extended during the period of any unresolved enforcement action regarding the facility or as requested by the department. Any records, reports or information obtained under this chapter shall be available to the public; except, that upon a showing satisfactory to the department by the person submitting the records, reports or information that the records, reports or information, or a particular part thereof, other than manifests and reports showing the quantities and characteristics of hazardous wastes generated, transported, treated, stored or disposed by any person, to which the department has access, if made public, would divulge production or sales figures or methods, processes or production unique to such person or would otherwise tend to affect adversely the competitive position of such person by revealing trade secrets, the department shall consider such record, report or information, or a particular part thereof, confidential in the administration of this chapter. If the department denies a request for information and the requester substantially prevails on judicial review, the court may award reasonable attorney fees, and other litigation costs reasonably incurred, to the requester. Nothing herein shall be construed to prevent disclosures of any such reports, records or information to federal, state or local representatives as necessary for the purposes of the administration of any federal, or state hazardous waste control laws or when relevant in any proceeding under such laws.



Section 22-30-19 - Penalties and remedies.

(a) Whenever, on the basis of any information, the department determines that any person is in violation of any requirement of this chapter, any rule or regulation promulgated by the department or any permit issued under authority granted by this chapter, the department may issue an order requiring compliance immediately or within a specified time period, and, in cases where an imminent threat to human health or the environment is demonstrated, suspend operations causing such threat until the department determines that adequate steps are being taken to correct such violations.

(b) Whenever, on the basis of any information, the department determines that there is or has been a release of hazardous waste into the environment from a facility authorized to operate under Section 22-30-12(i), the department may issue an order requiring corrective action or such other response measure as it deems necessary to protect human health or the environment.

(c) Any order issued pursuant to this section or Section 22-22A-5 may include a suspension or revocation of permit issued under this chapter or a suspension or termination of authorization to operate under Section 22-30-12(i) and shall state with reasonable specificity the nature of the required corrective action or other response measure and shall specify a time for compliance.

(d) For the purposes of developing or assisting in the development of any regulation or enforcing the provisions of this chapter, duly designated officers, employees or representatives of the department are authorized to enter, at reasonable times, any establishment or other place maintained by any person where hazardous wastes are generated, stored, treated or disposed of or transported from, and such duly designated officers, employees or representatives of the department are authorized to enter at reasonable times, any premises where records required to be maintained under this chapter, rules or regulations promulgated under this chapter or permits or orders issued under this chapter are maintained and to inspect and copy such records. Each such inspection shall be commenced and completed with reasonable promptness. If the duly designated officer, employee or representative obtains any samples prior to leaving the premises, such officer, employee or representative shall give to the owner, operator or agent in charge a receipt describing the sample obtained and, if requested, a portion of each sample equal in volume or weight to the portion obtained. If any analysis is made of such sample, a copy of the results of such analysis shall be furnished promptly to the owner, operator or agent in charge. Any records, reports or information obtained by any duly designated officer, employee or representative of the department from any person under this section shall be subject to the provisions of Sections 22-30-9 and 22-30-18 concerning trade secrets and confidentiality.

(e) Any person who intentionally, knowingly, recklessly or with criminal negligence:

(1) Transports or causes to be transported any hazardous waste identified or listed under this chapter to a facility or site which does not have a permit or interim status under Section 22-30-12;

(2) Treats, stores or disposes of any hazardous waste identified or listed under this chapter without having obtained a permit or interim status therefor under this chapter; provided, however, that any generator of a hazardous waste identified or listed under this chapter who stores such waste on-site in compliance with the applicable rules promulgated under this chapter for 90 days or less shall not be in violation of this subsection;

(3) Through his handling of any hazardous waste allows such waste to contaminate groundwater without having obtained a permit under this chapter; or, if permitted, violates the conditions of such permit;

(4) Makes, furnishes or files any material false statement, representation or omission in any application, label, manifest, record, report, permit or other document filed, maintained or used for purposes of compliance with this chapter;

(5) Destroys, alters, conceals or fails to maintain or file any application, label, manifest, record, report or other document required to be maintained or filed for purposes of compliance with this chapter; or

(6) Violates any provision of this chapter, any rule or regulation promulgated by the department, any provision of any permit issued by the department or any provision of any order issued under this chapter shall, upon conviction, be subject to a term of imprisonment of not more than 10 years nor less than one year and one day and in addition, may be fined not more than $50,000.00 for each violation; provided that if the conviction is for a violation committed after a first conviction of such person, under this chapter, such person shall be subject to a term of imprisonment of not more than 20 years nor less than two years and in addition, may be fined not more than $100,000.00 for each violation. Each day such violation continues shall constitute a separate violation for purposes of this subsection.



Section 22-30-20 - Administration of chapter.

To carry out the provisions and purposes of this chapter, the department is authorized and empowered to:

(1) Perform any and all acts necessary to carry out the purposes and requirements of this chapter relating to the promulgation and enforcement of criteria, standards, rules and regulations;

(2) Administer and enforce the provisions of this chapter and all rules and regulations and orders promulgated or issued hereunder;

(3) Enter into agreements, contracts or cooperative arrangements, under such terms and conditions as the department deems appropriate, with other state, federal or interstate agencies, local government units, political subdivisions, educational institutions or other organizations or persons;

(4) Receive financial and technical assistance from the federal government and other public or private agencies;

(5) Participate in related programs with the federal government, other states, interstate agencies or other public or private agencies or organizations;

(6) Establish adequate fiscal controls and accounting procedures to assure proper disbursement of and accounting for funds appropriated or otherwise provided for the purpose of administering this chapter;

(7) Maintain such records under such conditions as may be required to fulfill the provisions of this chapter;

(8) Delegate those responsibilities and duties as deemed appropriate for the purpose of administering the requirements of this chapter;

(9) Acting through the commission, promulgate such rules and regulations as are necessary and appropriate to carry out the purposes of this chapter;

(10) Issue such orders as are necessary to carry out the purposes of this chapter; and

(11) Enter upon, during reasonable hours, all generation, transportation, treatment, storage or disposal facilities owned or operated by persons subject to this chapter to inspect, monitor or observe such generation, transportation, treatment, storage or disposal facilities.



Section 22-30-21 - Certain transporters exempted from applicability of chapter.

The provisions of this chapter shall apply to transporters regulated under the provisions of P.L. 91-458, enacted by the congress of the United States, October 16, 1970; provided, however, such transporters shall be subject only to standards equivalent to and no more stringent than standards in the Resource, Conservation and Recovery Act of 1976, as amended, 42 U.S.C. §6901 et seq., or regulations promulgated thereunder.



Section 22-30-24 - Chapter supplemental.

This chapter is intended to supplement existing law, and no part thereof shall be construed to repeal any existing laws enacted for the protection of the public health, the protection, maintenance and improvement of the quality of public water supplies or the control of radiation.






Chapter 30A - ALABAMA HAZARDOUS SUBSTANCE CLEANUP FUND.

Section 22-30A-1 - Legislative findings; purpose and intent of chapter.

The Legislature finds that hazardous substances have been treated, stored or disposed of at sites which are inactive or abandoned and that such sites have the potential for deleterious impacts on groundwater, human health or the environment. The Legislature, therefore, declares that it is in the public interest to assure that such sites are identified and that action is taken to provide for the cleanup and rehabilitation of such sites within the State of Alabama. The Legislature intends that funds provided under this chapter be used primarily to clean up and rehabilitate sites not qualified for or unlikely to receive funding under the Federal Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §9601 et seq.) but that the funds provided under this chapter may also be used to provide state matching funds for cleanups and for operation and maintenance of sites which have completed cleanup under the Federal Comprehensive Environmental Response, Compensation and Liability Act of 1980.



Section 22-30A-2 - Definitions.

When used in this chapter and except where the context prohibits, the following words and terms shall have the following meanings:

(1) CLEANUP. All activities including administrative activities related to the identification, investigation and evaluation of hazardous substance sites and the removal of hazardous substances or other closure or containment of hazardous substances and any subsequent monitoring of such sites.

(2) COMMISSION. The Alabama Environmental Management Commission as created by Section 22-22A-6.

(3) DEPARTMENT. The Alabama Department of Environmental Management as created by Section 22-22A-4.

(4) DIRECTOR. The Director of the Alabama Department of Environmental Management.

(5) FUND. The Alabama Hazardous Substance Cleanup Fund.

(6) HAZARDOUS SUBSTANCE. Any substance defined as a hazardous substance pursuant to 42 U.S.C. §9601(14) or listed as a hazardous waste pursuant to the Hazardous Wastes Management Act, Section 22-30-1 et seq. and the regulations promulgated thereunder.

(7) HAZARDOUS SUBSTANCE SITE. Any unpermitted site or location where a hazardous substance has been released or where there is the potential for a release due to the treatment, storage or disposal of a hazardous substance.

(8) INACTIVE OR ABANDONED HAZARDOUS SUBSTANCE SITE. Any hazardous substance site, except one which has been permitted by the Department of the Environmental Protection Agency as a commercial hazardous waste or substance disposal facility and closed through appropriate closure procedures, which does not receive any hazardous substance for treatment, storage or disposal after September 27, 1988, or which ceases receiving any hazardous substance for treatment, storage or disposal after September 27, 1988.

(9) LIABLE PARTY. Any person who:

a. Is an operator or former operator of an inactive or abandoned hazardous substance site;

b. Generated a waste treated, stored or disposed of at a hazardous substance site which has become inactive or abandoned;

c. Transported waste for treatment, storage or disposal to a hazardous substance site which has become inactive or abandoned, but only if the site was selected by the transporter; or

d. Directed the hazardous substance for treatment, storage or disposal to the inactive or abandoned hazardous substance site.

(10) OPERATOR. A person who has treated, stored or disposed of or permitted a third person to treat, store or dispose of a hazardous substance at a site which has become an inactive or abandoned hazardous substance site, or a person who obtained ownership of a site either knowing or with reason to know it was an abandoned or inactive hazardous substance site. Such term does not include a person, who, without participating in the management of a site which has become an inactive or abandoned hazardous substance site, holds indicia of ownership primarily to protect a security interest in the site.

(11) RELEASE. Any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment of a hazardous substance.

(12) All other terms used in this chapter shall be defined as such terms are defined in the Hazardous Wastes Management Act, Section 22-30-1 et seq. as amended, and the regulations promulgated thereunder.



Section 22-30A-3 - Alabama Hazardous Substance Cleanup Fund established; appropriations.

(a) There is hereby established within the State Treasury a special revenue fund to be known as the Alabama Hazardous Substance Cleanup Fund. All federal grants, state appropriations, penalties, reimbursements and any other funds collected pursuant to this chapter are hereby appropriated for the purposes provided for in this chapter and shall be deposited into said fund. Any funds remaining in the Alabama Hazardous Substance Cleanup Fund at the end of any fiscal year shall not revert to the General Fund but shall remain in said fund and is hereby reappropriated until expended in accordance with the provisions of this chapter.

(b) There is hereby appropriated from the State General Fund for the fiscal year ending September 30, 1989, the amount of $100,000.00 for the start-up and administrative costs necessary to implement this chapter and for inactive or abandoned hazardous substance site cleanup costs.

(c) In addition to the appropriations heretofore made, there is hereby conditionally appropriated from the State General Fund for the fiscal year ending September 30, 1989, the sum of $500,000.00 to be used solely for the purpose of cleanup operations of abandoned or inactive hazardous substance sites, reimbursement to the fund for moneys expended by the department for cleanup of such sites, and as matching funds to allow cleanups and operation and maintenance of sites which have completed cleanup under the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §9601 et seq.), such funds to be released to the fund on a project-by-project basis, conditioned upon the availability of funds in the State General Fund, the recommendations of the finance director, and the approval by the Governor.



Section 22-30A-4 - Powers of department; use of fund.

(a) In relation or addition to the powers set forth in this section and any other provisions of laws of this state, the department is empowered, with regard to the regulation, control, or removal of hazardous substances as follows:

(1) To respond to, direct, or initiate cleanup of inactive or abandoned hazardous substance sites;

(2) To conduct or contract for professional technical data gathering and analysis and damage assessment;

(3) To conduct or contract for the removal or containment of hazardous substances where there has been or is a potential for release, regardless of quantity or concentration; and

(4) Acting through the provisions of Sections 22-22A-5 and 22-22A-8 issue such rules and regulations as are necessary to carry out the provisions of this chapter.

(b) The fund shall be available to the department for expenditures for the purpose of providing for the identification, investigation, and for the containment and cleanup, including monitoring and maintenance of inactive or abandoned hazardous substance sites within the state as provided in this chapter, and as follows:

(1) Moneys from the fund may be used only for cleanup of inactive or abandoned hazardous substance sites which at the time cleanup activities commence do not appear on the most current national priorities list (NPL) of the United States Environmental Protection Agency as developed under the Comprehensive Environmental Response, Compensation and Liability Act of 1980 ("CERCLA") 42 U.S.C. §9601 et seq. unless,

(2) The moneys are intended to provide the state's share of matching funds for cleanup of a CERCLA site on the NPL.

(c) The department may enter into such contracts and use the fund for those purposes directly associated with identification, investigation, containment and cleanup, including monitoring and maintenance, prescribed above including:

(1) Hiring of consultants and personnel;

(2) Purchasing, leasing or renting of necessary equipment; and/or

(3) Paying other necessary expenses.

(d) The fund shall not be used for hiring personnel for continuing programs of the department not directly related to the purpose of this chapter or for ongoing research activities not directly related to the purpose of this chapter.



Section 22-30A-5 - Identification of inactive or abandoned sites and liable parties by director; development and implementation of cleanup plan; public comment period; orders; notice and hearing; payment and reimbursement of expenses; appeal; recovery of expenses by order or civil action; penalties.

(a) The director shall identify inactive or abandoned hazardous substance sites, as defined herein, within the State of Alabama. Once identified the director shall refer to the most current national priorities list ("NPL") of the United States Environmental Protection Agency under the Comprehensive Environmental Response, Compensation and Liability Act of 1980, ("CERCLA") 42 U.S.C. §9601 et seq. Any Alabama site identified by the director that also appears on the NPL shall not be subject to this chapter, except for the matching funds provision of Section 22-30A-3(c).

(b) For all sites so identified by the director, not appearing on the NPL, the director shall attempt to identify all potentially liable parties. If the potentially liable parties can be identified within a reasonable time, the director may:

(1) Order the potentially liable party or parties to develop a hazardous substance cleanup plan detailing how the liable party or parties will investigate, identify, contain and cleanup the site, including post-cleanup monitoring and maintenance of the site; and

(2) Order the potentially liable parties to implement the plan, subject to approval by the department, within a reasonable time as specified in the order; and

(3) Provide a 30-day public comment period on the plan in the county where the site is located, provided that such public comment period may be waived if the director finds that such delay would significantly increase the threat to human health or the environment. Notice of the public comment period shall be given by a one-time publication in a newspaper of general circulation in the county where the site is located and to the governing body of the county or municipality where the inactive or abandoned hazardous substance site is located.

(c) No order may be issued under this section until a potentially liable party is provided notice and an opportunity for an informal hearing before the department. Provided, however, that whenever the director, after investigation, finds that the threat to human health or the environment is imminent, the director may issue the order without a hearing. In the event the director makes such a determination, the facts supporting this conclusion shall be set forth in the order in detail.

(d) Whenever any liable party fails to comply with an order to develop a hazardous substance cleanup plan for a site, the department may develop such a plan. The reasonable expenses of developing the plan by the department shall be paid from the fund if available and reimbursed by the liable party. This reimbursement of expenses is in addition to any penalties assessed under subsection (i) of this section.

(e) Whenever the liable party fails to comply with an order to implement a hazardous substance cleanup plan for a site, the department may implement such a plan. The provisions of subdivision (b)(3) of this section regarding public comment shall apply to the department's plan. The reasonable expenses of implementing the plan by the department shall be paid from the fund if available and reimbursed by the liable party. This reimbursement of expenses is in addition to any penalties assessed for failure to comply with the order.

(f) In the event that no liable party can be identified, or if the liable party cannot be identified within a reasonable time, or if the director determines there is an imminent threat to human health or the environment, and sufficient moneys are available in the fund, the department may develop and implement a hazardous substance cleanup plan. The provisions of subdivision (b)(3) of this section regarding public comment shall apply to the department's plan. The reasonable expenses of developing and implementing such plan shall be paid from the fund if available and reimbursed by the liable party when and if identified. This reimbursement of expenses is in addition to any penalties assessed under this chapter.

(g) Orders issued under this section may be appealed as provided in Section 22-22A-7(c).

(h) The department is authorized to recover expenses as set out in this section by administrative order or by civil action in the circuit court of the county where the site is located or where the liable party resides or does business.

(i) No administrative or civil penalties shall be assessed against a liable party until and unless the liable party fails to comply with provisions of an order issued by the department pursuant to this chapter. In the event, the department may seek, in addition to the recovery of expenses, administrative or civil penalties as provided for in Section 22-22A-5 however, nothing herein shall prevent the imposition of administrative or civil penalties for the violation of any other relevant statute or regulation.



Section 22-30A-6 - Scope of cleanup plan; factors considered.

In determining the scope, nature and content of a hazardous substance cleanup plan the director shall evaluate reasonable alternatives and select or approve those actions which he determines are necessary to protect human health and the environment. The goal of any pertinent action shall be cleanup and containment of the site through the elimination of the threat to the human health and the environment posed by the hazardous substance. In choosing the necessary action at each site, the director shall consider the following factors:

(1) The technological feasibility of each alternative;

(2) The cost estimate of each alternative;

(3) The quantity of hazardous substances present, their toxicity and mobility and the risk of harm to the environment. This factor shall not require the director to make a detailed analytical and scientific study of the site prior to choosing or approving the selected alternative, however, the director shall make a good faith effort to generally determine this information to aid his choice of alternative actions.

(4) The capability of the selected alternative to protect human health and the environment.



Section 22-30A-7 - Annual report; to whom transmitted.

(a) The director shall, on or before January 1, 1989, and annually thereafter on January first of each succeeding year, transmit an updated annual report to the commission, the Legislature, and the Governor. Each annual report shall include, but need not be limited to, the following information for each site:

(1) A general description of the site, including the name and address of the site, the type and quantity of the hazardous substance disposed of at the site if known, and the name of the current owners of the site and any known potentially liable parties;

(2) A summary of any significant environmental problems at and near the site; the site's proximity to public or private drinking water supplies, or other water supplies;

(3) The clear identification of the site on a map;

(4) The status of any testing, monitoring or remedial actions in progress or recommended by the director;

(5) The status of any pending legal and administrative actions and any federal, state or local government permits concerning the site;

(6) The proximity of the site to private residences, public buildings or property, school facilities, places of work or other areas where individuals may be regularly present;

(7) All costs incurred pursuant to the implementation of this chapter by the department or any other party; and

(8) Estimated future costs to be incurred pursuant to the implementation of this chapter by the department or any other party.

(b) The director shall also transmit a copy of the annual report to each potentially liable party identified in the annual report.



Section 22-30A-8 - Liability for hazardous substance sites; action by department or Attorney General to recover expenses; administrative order or civil action; for what costs fund may be reimbursed; contributions among liable parties; declaratory judgment action to determine apportionment.

(a) Liable parties shall be liable to the state for amounts expended for the investigation, identification, containment and cleanup of hazardous substance sites, including the cost of post-cleanup monitoring and maintenance of such sites.

(b) The department or the Attorney General shall act to recover for the fund the reasonable and necessary amounts expended for the investigation, identification, containment, cleanup, monitoring and maintenance of inactive or abandoned hazardous substance sites to the extent the department or the Attorney General can attribute these expenditures to liable parties as set out herein. Recovery of these expenditures by the department or the Attorney General can be either by administrative order or by commencing a civil action in the county where the site is located or where the liable party resides or does business.

(c) The liability of liable parties is not joint and several. Liable parties shall be liable to reimburse the fund only for the costs of investigation, identification, containment and cleanup of hazardous substance sites, including the cost of monitoring and maintenance generally attributable to that party's proportional contribution to the hazardous substance present at the site. In determining proportional contributions among liable parties the following factors shall be taken into consideration:

(1) Total volume of hazardous substance at the site;

(2) The percentage of the total volume of hazardous substance attributable to the liable party;

(3) Good faith efforts of the liable party to ensure proper treatment, storage or disposal;

(4) Any expenditures required by this chapter made by a liable party shall be credited toward its liability.

(d) In no event shall the total liability from any liable party be an amount less than the total cost for the investigation, identification, containment and cleanup of hazardous substances attributable to that liable party except that the total recovery from the liable party shall not exceed the amount expended from the fund plus reasonable costs to the department to obtain recovery from the liable party.

(e) In no event shall the calculation of a liable party's proportional contribution be increased or in any way influenced by the failure of the director to identify other liable parties or by the failure of other liable parties to pay their proportional contribution.

(f) There shall be no liability under this chapter for a liable party who can establish by a preponderance of the evidence that the release or imminent threat of release and the environmental damages resulting therefrom were caused by an act or omission of a third party other than an employee or agent of the liable party.

(g) If the department is unable to calculate proportional contributions among liable parties because of insufficient evidence the department shall commence a declaratory judgment civil action in circuit court in the county where the site is located or where the liable party resides or does business seeking a declaration of apportionment. The court shall take into consideration the factors previously listed.

(h) Any expenses not attributable to a liable party shall be paid from the fund.

(i) All expenditures recovered from liable parties shall be deposited in the fund.

(j) A liable party may elect to satisfy its liability by applying any proceeds from liability insurance or other financial assurance mechanisms which have been provided by the liable party or parties.



Section 22-30A-9 - Liability for actions taken or omitted under chapter.

No action may be commenced against the director, any employee of the department, or any person under contract with the department for damages as a result of actions taken or omitted in the course of performing duties or functions under this chapter or in the course of rendering care, assistance, or advice at the direction of an on-scene coordinator appointed by the director, with respect to the cleanup of an abandoned or inactive hazardous substance site including any release of a hazardous substance or the threat thereof.



Section 22-30A-10 - Right to enter property.

The director or his designee shall have the right at reasonable times to enter upon any property upon which a known or suspected inactive or abandoned hazardous substance site is located and any other property which must be entered to have access to the site or to perform or cause to be performed all actions necessary to carry out the provisions of this chapter. Entry shall be construed as an exercise of the police power and shall not be construed as an act or condemnation of property or of trespass.



Section 22-30A-11 - Violations of chapter; civil penalties.

(a) It shall be a violation of the provisions of this chapter for any liable party to:

(1) Violate any provision of or time period set forth in any administrative order issued by the director;

(2) Destroy or conceal any records relating to hazardous substances or abandoned or inactive sites, except where a liable party can demonstrate that any destruction of record was done in the ordinary course of its business;

(3) Violate any settlement or consent agreement entered into pursuant to or in anticipation of an administrative order issued by the director, or pursuant to or in anticipation of any civil action initiated under the provisions of this chapter.

(b) Civil penalties as provided for in this chapter may be assessed either by administrative order or civil action.






Chapter 30B - FEES FOR DISPOSAL OF HAZARDOUS WASTE OR SUBSTANCES.

Section 22-30B-1 - Definitions.

When used in this chapter and except where the context prohibits, the following words and terms shall have the following meanings:

(1) COMMERCIAL SITE FOR THE DISPOSAL OF HAZARDOUS WASTE OR HAZARDOUS SUBSTANCES. A site or facility receiving hazardous waste or hazardous substances, as defined herein, not generated on site, for disposal and to which a fee is paid or other consideration given for such disposal.

(2) DISPOSAL. The discharge, deposit, injection, dumping, spilling, incineration, leaking or placing of any waste or substance into or on any land or water so that such waste or substance or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters including groundwaters at a commercial site within the State of Alabama for the disposal of hazardous waste or hazardous substances as defined herein. For the purpose of this chapter incineration does not include hazardous substances or waste that have been blended for use as a fuel in conformance with state and federal requirements.

(3) HAZARDOUS SUBSTANCE(S). Any substance defined as a hazardous substance pursuant to 42 U.S.C. §9601(14), as amended, or listed as a hazardous waste pursuant to Section 22-30-10.

(4) HAZARDOUS WASTE(S). Those wastes defined at Section 22-30-3(5), or listed pursuant to Section 22-30-10, or department regulations.

(5) OPERATOR. Any person, firm, or corporation owning or operating such facility or site.

(6) TON. A short ton of 2,000 pounds.



Section 22-30B-1.1 - Legislative findings.

The Legislature finds that:

(1) The state is increasingly becoming the nation's final burial ground for the disposal of hazardous wastes and materials;

(2) The volumes of hazardous wastes and substances disposed in the state have increased dramatically for the past several years;

(3) The existence of hazardous waste disposal activities in the state poses unique and continuing problems for the state;

(4) As the site for the ultimate burial of hazardous wastes and substances, the state incurs a permanent risk to the health of its people and the maintenance of its natural resources that is avoided by other states which ship their wastes to Alabama for disposal;

(5) The state also incurs other substantial costs related to hazardous waste management including the costs of regulation of transportation, spill cleanup and disposal of ever-increasing volumes of hazardous wastes and substances;

(6) Because all waste and substances disposed at commercial sites for the disposal of hazardous waste and hazardous substances, whether or not such waste and substances are herein defined as hazardous, contribute to the continuing problems created for the state, and because state and federal definitions of "hazardous wastes" have regularly changed and are likely to change in the future to include waste not previously defined as hazardous, it is necessary that all waste and substances disposed of at a commercial site for the disposal of hazardous waste or hazardous substances be included within the requirements of this act;

(7) The Legislature finds that the public policy of the state is to encourage business and industry to develop technology that will eliminate the generation of hazardous waste and substances. The Legislature finds that substantial progress has been made in the implementation of hazardous waste disposal programs in the secondary lead recovery industry and that such technology will be generally available by October 1, 1992. Therefore, the intent of the Legislature is that fees assessed herein against the operators of commercial sites for the disposal of hazardous waste or hazardous substances not be applied until after October 1, 1992, to waste disposed of at such sites by secondary lead smelters to the extent that said fee exceeds the fees in effect on April 17, 1990.

(8) Since hazardous wastes and substances generated in the state compose a small proportion of those materials disposed of at commercial disposal sites located in the state, present circumstances result in the state's citizens paying a disproportionate share of the costs of regulation of hazardous waste transportation, spill cleanup and commercial disposal facilities. Persons, firms or corporations which generate and dispose of such waste and substances in Alabama presently are among the taxpaying citizens of this state who must bear the burden of the regulation, inspection, control and clean-up of hazardous waste sites; addressing the public health problems created by the presence of such facilities in the state; and, preserving this state's environment while those generating this waste in other states and shipping it to Alabama for disposal presently are not. This act attempts to resolve that inequity by requiring all generators of waste being disposed of in Alabama to share in that financial burden.

(9) The operators of commercial sites for the disposal of hazardous wastes or hazardous substances have the ability to control the flow of said wastes or substances into said sites. Further, said operators, by exercise of said ability to control the flow of wastes or substances disposed at sites during a twelve-month period, only to enlarge the amount of wastes disposed during the next twelve-month period by a proportionate amount. The health of the population of this state and the soundness of the environment of this state are and would be threatened by such an exercise of control. Said exercise of control could cause an artificial decrease in fees during the twelve-month period beginning July 15, 1990, and ending July 14, 1991. To prevent threats to the health of the population of this state and to the soundness of the environment of this state and to prevent an artificial decrease in fees during the twelve-month period beginning July 15, 1990, and ending July 14, 1991, this act provides a cap on the amount of hazardous waste and hazardous substances disposed during the twelve-month period beginning October 1, 1991, said cap being a function of the amount of hazardous waste and hazardous substances disposed during the twelve-month period beginning July 15, 1990, and ending July 14, 1991.



Section 22-30B-2 - Operator fees.

In addition to all other fees levied and collected prior to September 30, 1992, beginning on June 1, 2013, there is hereby levied fees on waste received for disposal to be paid by the operators of each commercial site for the disposal of hazardous waste or hazardous substances as follows:

(1) A base fee of five dollars fifty cents ($5.50) per ton on all hazardous waste that is identified or listed under Section 3001 of the Resource Conservation and Recovery Act of 1976 as amended (RCRA), and on polychlorinated biphenyl (PCB) wastes received for disposal which is required to be disposed of in a chemical waste landfill approved under the federal Toxic Substance Control Act (TSCA).

(2) A fee of five dollars fifty cents ($5.50) per ton on all other waste not subject to taxation in subdivision (1) and disposed of at a commercial site for the disposal of hazardous waste and hazardous substances.

Beginning on August 31, 1993, any hazardous waste or hazardous substance collected or removed from within the State of Alabama by any governmental entity or agency or any party performing those collection or removal activities pursuant to a contract with any governmental entity or agency, and any hazardous waste or hazardous substances collected or removed during an amnesty program authorized by the Alabama Department of Environmental Management, shall be exempt from the payment of the fees levied by this section. Provided, however, nothing in this section shall exempt the payment of fees levied on any hazardous waste or hazardous substances collected or removed from any site or location which is listed on the federal National Priorities List of Superfund Sites.



Section 22-30B-2.1 - Annual payments to counties; guaranteed amount; distribution of funds.

(a) There is hereby provided to all counties having less than 25,000 population and wherein on April 17, 1990, a commercial site for the disposal of hazardous waste or hazardous substances is located, an annual payment of two and one-half percent of the gross receipts generated by Section 22-30B-2 as provided herein over those fees in existence on October 1, 1989.

(b) Any county identified in subsection (a) is hereby guaranteed an amount not to exceed the lesser of $4,200,000.00 or 100 percent of the receipts to the state paid on wastes or substances disposed of in the county. In determining whether a county is entitled to receive benefit of all or any portion of the guarantee herein made, there shall be charged against such county all receipts which it receives pursuant to this chapter and Alabama Act 83-480, 1983 Regular Session, as amended, or other applicable local act.

(c) Determination of entitlement to the guarantee shall be made quarterly by the Governor or his or her designee not later than 45 days following the end of each quarter of the state's fiscal year. Such a determination shall be the difference in those fees payable to the county under this chapter and Alabama Act 83-480, as amended, and any other applicable local act for the three-month period ending the previous quarter as compared to the applicable guarantee amount of $1,050,000.00 per quarter.

(d) In the event the guarantee provided in subsection (b) is required to be exercised, the Department of Revenue shall, within 10 days of notification from the Governor or his or her designee, certify to the State Finance Director that an appropriate amount as determined in subsection (c) from the first receipts generated by Act 90-326, as amended, in each quarter of the fiscal year shall be paid to the appropriate county commission. The State Finance Director is hereby authorized to cause to be paid from current state revenues generated by Act 90-326, as amended, an amount which shall be paid as a reduction of current fiscal year revenues to the state, which payment shall not in any event exceed an amount equal to the total current fiscal year revenues generated by Act 90-326, as amended, and paid into the State Treasury. The county commission shall, within 10 days of receipt of the funds, disburse the funds according to Alabama Act 83-480, as amended, or other applicable general or local laws.

(e) In the event that, receipts to any county do not reach $4,200,000.00 and such receipts are supplemented by revenue which would have accrued to the State General Fund in order to reach the guaranteed level of $4,200,000.00, the county, beginning October 1, 1992, shall reimburse the State General Fund for any such revenue received by the county in those fiscal years in which the receipts to that county exceed $4,200,000.00 by the amount that such receipts exceed $4,200,000.00 until the State General Fund shall have been reimbursed in full.

(f) Notwithstanding any provision of law to the contrary, revenues generated pursuant to Section 22-30B-2(1) and (2), beginning October 1, 2015, shall be distributed as follows:

(1) Such amounts as are necessary to meet the annual guaranteed amount of four million two hundred thousand dollars ($4,200,000) to the county as provided by this section.

(2) After the distribution is made pursuant to subdivision (1), any remaining amounts shall be distributed as follows:

a. Fifty percent to the State General Fund.

b. Fifty percent to the county.



Section 22-30B-2.2 - Pledge and appropriation of funds for Public Health Finance Authority.

For the purpose of providing funds, not to exceed $4,500,000.00 during any fiscal year of the state, for the Alabama Public Health Finance Authority to pay at their respective maturities the principal of premiums, if any, and interest on any bonds issued by it under the provisions of Sections 22-3A-1 to 22-3A-24, inclusive, there is hereby irrevocably pledged for said above purpose and hereby appropriated the annual amount necessary, not to exceed $4,500,000.00 during any fiscal year of the state, from the first receipts after payment of any guarantees in Section 22-30B-2.1 of the fees that are levied on the disposal of waste, hazardous waste or hazardous substances pursuant to this act and that were not theretofore appropriated and paid into the General Fund of the State of Alabama (i.e., the amount resulting from the additional fee of $72.00 per ton for all waste or substances disposed of at each commercial site for the disposal of hazardous waste or hazardous substances from July 15, 1990 to April 30, 1992 and the amount resulting from the additional fees provided for in this act for all waste or substances disposed of at each commercial site for the disposal of hazardous waste or hazardous substances after September 30, 1992). The Alabama Public Health Finance Authority referred to in this section shall be organized pursuant to Sections 22-3A-1 to 22-3A-24, inclusive. Provided, however, if said Alabama Public Health Finance Authority is not in existence on July 15, 1990, the funds provided for in this section shall be deposited into the State General Fund until enactment of legislation establishing the aforementioned Alabama Public Health Finance Authority.



Section 22-30B-2.4 - Restrictions on disposal of hazardous waste; exceptions.

No commercial site for the disposal of hazardous waste and hazardous substances shall during any calendar year receive and dispose of more than 600,000 tons of waste that cannot be legally disposed of in a solid waste landfill permitted under Subtitle D of RCRA 42 U.S.C. §6941.

Provided, however, that the Environmental Management Commission or its designee may allow the disposal of hazardous wastes in excess of the 600,000 ton annual limitation of volume imposed in this section if such action is determined by the Environmental Management Commission or its designee to be necessary to protect human health or the environment in the state. Provided further, if the commission determines that public awareness of environmental matters may be enhanced by special events or if amnesty or similar programs will promote the protection of human health and the environment of Alabama, then it may exempt any wastes so collected from the limitation of volume provisions of this section. Provided further, the Governor, or his designee, may allow the disposal of hazardous waste in excess of the 600,000 ton annual limitation of volume imposed in this section if such action is necessary to allow the state to comply with its obligations to assure disposal capacity pursuant to applicable state or federal law.

Notwithstanding the foregoing the operator of a commercial site for the disposal of hazardous waste and hazardous substances shall not be permitted to dispose of any "household waste" as defined in 40 C.F.R. 261.4(b), except residuals from incineration of such waste and household hazardous waste or with prior approval by the Alabama Department of Environmental Management.



Section 22-30B-3 - Deposit and use of proceeds.

The proceeds from the fee herein levied, less the Department of Revenue's actual cost for administration and collection, not to exceed 10 percent, shall be deposited into the General Budgetary Fund of the State to be used for general operations unless provided otherwise in this chapter.



Section 22-30B-4 - Appropriation and use of funds.

Funds guaranteed to any county as set forth in Section 22-30B-2.1 shall be appropriated and expended for such purposes as provided by local act.



Section 22-30B-4.1 - Levy of local fees.

Nothing in this title or any other law shall prevent any local law levying an additional fee to be paid by the operators of commercial sites for the disposal of hazardous waste or hazardous substances.



Section 22-30B-5 - Time for payment of fees; penalty for failure to timely pay fees; interest.

All state fees levied under this chapter shall be paid to the State Department of Revenue no later than the thirtieth day of the month next following receipt of such hazardous waste or hazardous substance for disposal. Any person, firm or corporation which fails to pay the fee herein levied, within the time required shall pay, in addition to such fee, a penalty of 10 percent of the amount of the fee due, together with interest thereon at the annual rate prescribed under Section 40-1-44, from the date which the fee levied under the provisions of this chapter became due and payable, such penalty and interest to be assessed and collected as part of the fee itself.



Section 22-30B-6 - Penalty for failure to submit monthly reports.

If no fee as defined herein is due from any operator covered by the provisions of this chapter, the operator nevertheless shall be required to submit the monthly reports as required herein; failure to submit such monthly reports may result in the assessment of a penalty by the Department of Revenue in an amount not to exceed $250.00.



Section 22-30B-7 - Penalty for false or fraudulent reports.

Any operator covered by the provisions of this chapter who willfully renders a false or fraudulent report, shall be assessed by the Department of Revenue a penalty of 50 percent of the total amount of the fees due.



Section 22-30B-9 - Lien.

The fee, together with interest and penalties imposed by this chapter, shall be a lien upon the property of the operator which is subject to the provisions of this chapter, and the provisions of the revenue laws of the State of Alabama applying to liens shall apply fully to the fees herein levied.



Section 22-30B-10 - Monthly report to be sworn; perjury in making report.

The monthly report herein required shall be sworn to before some officer authorized to administer oaths, and any false or fraudulent statement to a material fact made with an intent to defraud shall constitute perjury, and upon conviction thereof the person so convicted shall be punished as provided by law.



Section 22-30B-11 - Record of hazardous waste or hazardous substances received for disposal; maintenance of records; penalties.

Any operator of a commercial site for the disposal of hazardous waste or hazardous substances shall maintain written records of all such waste or substances received for disposal at the site and all waste or substances disposed of at the site. Said records shall contain the names and addresses of all persons, firms or corporations transporting and delivering such waste or substances to said facility, and the names and locations of all persons, firms or corporations from whence said waste or substance was produced or generated, the quantity of waste or substance received by such commercial hazardous waste or hazardous substance facility, and the date of delivery and such additional information as the Commissioner of Revenue or Director of the Department of Environmental Management reasonably may require for the proper administration and enforcement of the provisions of this act. This record must be a true, accurate and correct statement of the transaction as provided for under the provisions for this act, and any personnel or persons who knowingly make a false or fraudulent statement of a material fact with intent to defraud shall be guilty of a Class C misdemeanor and shall be punished as provided by law. The records required, under the provisions of this act, shall be maintained by the operators of said commercial site for the disposal of hazardous waste or hazardous substances and shall be available during regular business hours to any duly authorized agent or employee of the State of Alabama Department of Revenue or the Alabama Department of Environmental Management, and such records shall be retained by said operators for a period of not less than three years. Any required records for such commercial site for the disposal of hazardous waste or hazardous substances shall be retained by said operators for a period of not less than three years. Any operator of such commercial site for the disposal of hazardous waste or hazardous substances which shall fail to maintain such records, or in any manner shall cause the falsification of same as to any material matter with an intent to defraud, shall be guilty of a Class C misdemeanor and shall be punished as provided by law.



Section 22-30B-12 - Violation of chapter; restraint from continuing in business; institution of prosecution.

Any operator who shall violate any of the provisions of this chapter and shall fail to correct such violation within 60 days after notice to the operator in the manner provided in Section 22-30B-7 may be restrained from continuing in business, and the proper prosecution shall be instituted in the name of the State of Alabama by its Attorney General, by the counsel of the Department of Revenue, or, under their direction by any district attorney of the state until such person shall have complied with the provisions of this chapter.



Section 22-30B-13.1 - Credit for overpayment.

Any operator subject to this chapter who, after September 30, 1992, pays increased fees for disposal of waste and substances which have been generated inside of Alabama shall be entitled to a credit of $72 per ton for the amount of such waste generated inside Alabama and disposed of from July 15, 1990, to April 30, 1992. Such credit created under this section shall be credited against any fees which are payable to the General Fund of the State of Alabama and shall be granted at the rate of 1/12 th of such credit per month, beginning October 1, 1993, and until such credit is exhausted. For purposes of this section, no certificate of overpayment must be issued by the state Comptroller.



Section 22-30B-15 - Confidentiality of fee reports; exception; penalty; refusal of assistant or agent of Department of Revenue to perform duties; penalty.

(a) It shall be unlawful for any person to print or publish in any manner whatever the fee report of any operator or any part thereof or the fees due thereon or to divulge to any person, except persons required or authorized to collect or audit or assist in collecting or auditing the reports or to use the information contained in any such report or acquired in auditing any such report or enforcing the provisions of this chapter for any purpose except for the audit of such report and collection of the fee imposed by this chapter, unless the fee thereby imposed becomes delinquent; any person violating the provisions of this section shall be deemed guilty of a misdemeanor and shall be fined not to exceed $500.00 or sentenced to hard labor for the county for not more than 90 days, one or both for each offense, and upon conviction thereof any such person shall thereafter be ineligible to hold the office of commissioner or become or be an employee or agent of the Department of Revenue or under the Department of Revenue; provided, that the provisions of this section shall not apply to exchanges of information between the Alabama Department of Revenue and the Alabama Department of Environmental Management when used for the purpose of administering the provisions of this chapter.

(b) Any assistant or agent of the Department of Revenue who shall willfully refuse to perform the duties imposed upon him by this chapter or by the Department of Revenue shall be deemed guilty of a misdemeanor and shall be fined not exceeding $500.00 or sentenced to hard labor for the county for not more than 90 days, one or both, for each offense.

(c) All reports and information secured by officials or employees of the Department of Revenue for the purpose of arriving at fees shall be kept under lock and key by the Department of Revenue, and any official or employee of the state or of any county who shall divulge the contents thereof except under order of court shall be guilty of a Class C misdemeanor and shall be punishable as provided by law, and any person found guilty of violating the provisions of this chapter shall thereafter be ineligible to hold the office of commissioner or become or be an employee or agent of the Department of Revenue.



Section 22-30B-16 - Location of reports and records.

The reports and records shall remain in the office of the Department of Revenue and shall not be open to public inspection.



Section 22-30B-17 - Cooperation with county officials; promulgation of rules and regulations.

The Commissioner of Revenue shall fully cooperate with county officials for the successful administration of the county fee levied in Section 22-30B-4 and have the authority to develop and promulgate reasonable rules and regulations as needed to administer the provisions of this chapter.



Section 22-30B-18 - Construction of chapter; effect of Southeast Interstate Low-Level Radioactive Waste Management Compact.

The provisions of this chapter are cumulative and shall not be deemed to repeal existing laws. The provisions of this chapter are to be construed in pari materia with the provisions of the Southeast Interstate Low-Level Radioactive Waste Management Compact, Section 22-32-1, et seq. If any provision of this chapter shall be held to be inconsistent with any provision of said compact, the provision of said compact shall govern.



Section 22-30B-19 - Creation of the Alabama Legacy for Environmental Research Trust.

From the base fee levied in Section 22-30B-2(c)(1) by this act, $500,000 shall annually be deposited into a trust fund which shall be known as "The Alabama Legacy for Environmental Research Trust (ALERT)." Such funds shall be available for funding of environmental research, public awareness, and industrial/business environmental education in the areas of hazardous waste production, reduction, transportation, and disposal.

Funds deposited into the Alabama Legacy for Environmental Research Trust (ALERT) shall be available to all Alabama public institutions of higher education which presently have established programs in research and service.

Said trust fund shall be administered by the Alabama Department of Public Health. Such authority, as is necessary, is granted to the Alabama Department of Public Health to establish a matching grant program and to promulgate rules and regulations to implement said grant program and the provisions of this section. It is further provided that grants approved under said grant program shall require at least a fifty (50) percent match.



Section 22-30B-20 - Fee to be deposited in Alabama Hazardous Substance Cleanup Fund.

In addition to all other fees levied herein, there is also hereby levied a fee to be paid by the operators of each commercial site for the disposal of hazardous waste or hazardous substances in the amount of $1.00 per ton on all wastes or substances disposed of at such site, to be deposited and allocated specifically to the Alabama Hazardous Substance Cleanup Fund established by Sections 22-30A-1 to 22-30A-11, inclusive, such money to be used for the specific purposes as expressed therein.






Chapter 30C - CHEMICAL WEAPONS DESTRUCTION LIMITATION ACT.

Section 22-30C-1 - Short title.

This chapter may be cited as the "Chemical Weapons Destruction Limitation Act."



Section 22-30C-2 - Legislative findings.

The Legislature finds that the sense of the Anniston community is that the continued storage of the Army's chemical stockpile at the Anniston Army Depot poses a risk that the community wants eliminated in a safe and efficient manner. The current Army disposal plan poses a much lower risk to the community than does the continued storage, stated by the National Research Council (NCR) in its 1994 study, but the community desires to ensure that no other chemical stockpile problems be added to the Army's disposal plan.



Section 22-30C-3 - Wastes processed and destroyed.

The Army, having committed to the safe and complete disposal of the Anniston Army Depot stockpile, shall only process and destroy at its Anniston Demilitarization Facility the stocks stored there as of the date of its contract with a commercial company to do so. No other materials, except those materials used to demonstrate the performance of incinerators and pollution abatement systems during a trial burn demonstration, and the resulting wastes generated by the Anniston facility, may be processed in the Anniston facility during its lifetime.



Section 22-30C-4 - Compliance.

The Army shall comply with its stated and written plan to close the demilitarization facility in accordance with the Resource Conservation and Recovery Act (RCRA), once the current stockpile at the Anniston Army Depot has been completely and safely destroyed.






Chapter 30D - Alabama Drycleaning Environmental Response Trust Fund.

Section 22-30D-1 - Short title.

This chapter shall be known and cited as "The Alabama Drycleaning Environmental Response Trust Fund Act."



Section 22-30D-2 - Legislative findings.

(a) The Legislature of the State of Alabama makes the following findings and declarations:

(1) The soils, water, and air of this state constitute unique and delicately balanced resources.

(2) The protection of these resources is vital to the economy of this state.

(3) The preservation of waters of this state is a matter of the highest urgency and priority as these waters provide a primary source of potable water in this state and that such use can only be served effectively by maintaining the quality of waters in as close to a comparable previous condition as possible, taking into account multiple use accommodations necessary to provide the broadest possible promotion of public and private interests.

(b) The Legislature makes the following additional findings:

(1) Where contamination of soils, waters, or air has occurred, remedial measures have often been delayed for long periods while investigations of the extent of such contamination and determinations as to liability and the extent of liability are made.

(2) Such delays result in the continuation and intensification of the threat to the public health, safety, and welfare, in greater damages to the environment, and in significantly higher costs to contain or remediate the contamination.

(3) Adequate financial resources must be available to provide funding to investigate such contamination and, if necessary, promptly begin remedial measures.

(c) The Legislature makes the following additional findings:

(1) Drycleaning agents may have caused contamination in the past as part of the normal operation of drycleaning facilities and wholesale distribution facilities, and in many instances, such contamination may have occurred while such facilities were being operated in full compliance with laws existing at the time of such possible contamination.

(2) Such contamination, if any, which may have been caused by drycleaning agents at drycleaning facilities and wholesale distribution facilities may possibly pose a threat to the quality of the soils and waters of this state.

(3) Owners and operators of drycleaning facilities and wholesale distributors individually may lack the resources to investigate, assess, and, if necessary, remediate such contamination.

(4) Resources must be generated by the drycleaning industry as a whole to provide funds to establish and fund a drycleaning self-insurance program to provide funds to cover the cost to investigate, assess, and, if necessary, remediate sites contaminated by drycleaning agents.



Section 22-30D-3 - Definitions.

Unless otherwise defined in this chapter, the definitions of terms included in Section 22-30-3 shall be applicable to this chapter. For the purposes of this chapter, the following terms have the following meanings:

(1) ABANDONED DRYCLEANING FACILITY. Any real property premises or individual leasehold space located in this state owned by any person in which a drycleaning facility or wholesale distribution facility formerly operated; provided, however, that any owner or operator or wholesale distributor who shall have elected not to be covered by the provisions of this chapter shall not be considered a person owning or leasing such a facility for the purposes of this chapter.

(2) ADJACENT LAND OWNER. Any owner, lessor, or mortgagee of any real property onto which contamination from a drycleaning facility, abandoned drycleaning facility, or wholesale distribution facility of any owner or operator or wholesale distributor who shall have elected to be covered by the provisions of this chapter has migrated or is threatening to migrate; or any of the successors or assigns, predecessors-in-title, and successors-in-title of the foregoing.

(3) AHWMMA. The Alabama Hazardous Waste Management and Minimization Act.

(4) BOARD. The Alabama Drycleaning Environmental Response Trust Advisory Board created under Section 22-30D-8.

(5) CONTAMINATION. The presence of drycleaning agent in soil, groundwater, surface water, or any other medium at or on a drycleaning facility, abandoned drycleaning facility, wholesale distribution facility, or any real property of any impacted third party.

(6) DEPARTMENT. The Alabama Department of Environmental Management, or any successor department or agency of the state.

(7) DIRECTOR. The Director of the Alabama Department of Environmental Management, or any successor department or agency of the state.

(8) DRYCLEANING AGENT. Any non-hydrocarbon chlorine or hydrocarbon-based formulations or products used or to be used as a primary cleaning agent in the cleaning of garments, apparel, or household fabrics at a drycleaning facility and includes, but is not limited to, perchloroethylene, also known as tetrachloroethylene, other chemicals using CAS No. 127-18-4, solvent-charged detergent, spotting agents, glutone and any other chlorine or petroleum-based formulations or products and the substances into which any such formulations or products degrade.

(9) DRYCLEANING FACILITY. A place of business, located at or on any real property premises or individual leasehold space located in this state which operates, or has operated in the past, in whole or in part, a commercial facility for the purpose of laundering or cleaning garments, apparel, or household fabrics for the general public using any process that involves the use of drycleaning agents. The term "drycleaning facility" specifically includes: All contiguous land, structures, and other appurtenances and improvements on the land used in connection with a drycleaning facility; tuxedo rental facilities renting to the general public which conduct drycleaning operations on the premises; and "route sales," "dry stores," "stores," or other facilities located in this state which do not engage in on-site laundering or drycleaning but which have laundering or drycleaning performed off-site by any person, including the person owning the "route sales," "dry store," or "pick-up store". The following facilities are excepted from the definition of "drycleaning facility":

a. A "stand-alone" coin-operated laundry or a coin-operated drycleaning facility.

b. A facility located on a United States military base or owned by the United States, or any department or agency thereof.

c. A facility owned or leased by the state, any county, city, town, or public or quasi-public organization of the state, any public subdivision thereof, or any agency or department thereof, or any body corporate or system of the state under the management or administration of a board of control or governing board established by the state.

d. A facility primarily engaged in uniform service or linen supply.

e. Prisons, hotels, motels, industrial launderers or drycleaners not providing services to the general public, hospitals, or nursing homes.

f. Any facility owned or leased by any owner or operator who shall elect not to be covered by this chapter.

(10) FUND. Alabama Drycleaning Environmental Response Trust Fund created under Section 22-30D-5.

(11) IMPACTED THIRD PARTY. Any person who is or has been an owner, lessor, or mortgagee of real property on which is or has been located a drycleaning facility, abandoned drycleaning facility, or wholesale distribution facility of any owner or operator or wholesale distributor who has elected to be covered by this chapter or any of the successors or assigns, predecessors-in-title, and successors-in-title of the foregoing.

(12) OWNER or OPERATOR. Any person who owns or leases an active drycleaning facility and who is or has been responsible for operations at such drycleaning facility and who shall elect to be covered by this chapter.

(13) PERSON. An individual, trust, firm, joint venture, consortium, joint-stock company, corporation, partnership, association, or limited liability company. Person does not include any governmental organization.

(14) REGISTRATION FEE. Registration fees required to be paid pursuant to Section 22-30D-6 by each owner or operator of any drycleaning facility operating in this state who shall elect to be covered by this chapter and by each wholesale distributor selling to drycleaning facilities in this state who shall elect to be covered by this chapter.

(15) RELEASE. Any actual spilling, pouring, overfilling, leaking, leaching, emitting, discharging, or escaping of drycleaning agents at or from a drycleaning facility or wholesale distribution facility into the soils or waters of the state.

(16) REPORTABLE QUANTITY. A known release outside of containment of a drycleaning agent in excess of the federal reporting standards.

(17) SITE. Land on which a drycleaning facility, abandoned drycleaning facility, or wholesale distribution facility is or has been physically located.

(18) SMALL BUSINESS. Any person owning or leasing any drycleaning facility, wholesale distribution facility, or abandoned drycleaning facility in this state and having a net worth of two million dollars ($2,000,000) or less each calendar year from the time of discovery of contamination through the present.

(19) STATE. The State of Alabama.

(20) WHOLESALE DISTRIBUTION FACILITY. A place of business located in this state of a wholesale distributor or any real property premises or individual leasehold space located in this state, occupied by a wholesale distributor who shall elect to be covered by this chapter.

(21) WHOLESALE DISTRIBUTOR. Any person whose primary business is selling drycleaning agents and supplies to drycleaning facilities and who shall elect to be covered by this chapter. "Primary business" as used in this definition means the percentage of the person's gross receipts from the sale of laundry and drycleaning agents and supplies equals or exceeds 20 percent of the total gross receipts of such person.



Section 22-30D-4 - Election of coverage; administration of chapter; rules and regulations.

(a)(1) All owners and operators and all wholesale distributors shall elect by May 24, 2001, to be covered or not to be covered by this chapter and shall do so by notifying the department in writing that such owner or operator or wholesale distributor elects to be covered or not to be covered by this chapter. Following May 24, 2001, any owner or operator or wholesale distributor who may have initially elected not to be covered by this chapter or who may have inadvertently failed to notify the department may notify the department that such owner or operator or wholesale distributor has reconsidered and desires to be covered by the fund, but any such owner or operator or wholesale distributor shall, with its notice of request for coverage, be required to pay to the Department of Revenue the registration fees which would otherwise have been due to the fund had such owner or operator or wholesale distributor elected to be covered by this chapter prior to May 24, 2001. Coverage by this chapter shall be effective on the date that a written notice of an election to be covered is received by the department. The department shall maintain a listing of all owners or operators or wholesale distributors who shall have elected to be covered or not to be covered by this chapter and shall advise the board from time to time of the names of those persons.

(2) Any owner or operator or wholesale distributor who shall elect not to be covered by this chapter or shall fail to notify the department that it has determined to reconsider within the times set forth above shall be relieved of any of the obligations imposed on owners or operators or wholesale distributors under this chapter, including any obligation to register or pay registration fees.

(3) Notwithstanding any provisions of this chapter to the contrary, any owner or operator or wholesale distributor who shall so elect not to be covered by this chapter or shall fail to notify the department that it has determined to reconsider within the times set forth above shall thereafter permanently and irrevocably waive and relinquish any benefit, coverage, protection, payment, or waiver of liability otherwise afforded by this chapter. An election not to be covered by the fund or a failure to reconsider by any owner or operator or wholesale distributor who shall be an individual, shall include and bind any relative by blood within the third degree of consanguinity or by marriage, and in the case of a corporation or other legal entity, any current or former subsidiary, division, stockholder, parent company, partner, member, successor or assign, or any predecessor-in-title or successor-in-title.

(4) If on May 31, 2002, the registration fees collected by the Department of Revenue from owners or operators and wholesale distributors who shall have elected to be covered by this chapter shall not have generated total receipts in excess of one million dollars ($1,000,000), then in such event the fund shall terminate, the board shall refund to all owners or operators or wholesale distributors who shall have paid into the fund the pro rata portion of payments to such date, less expense of charges against the fund, and thereafter the provisions of this chapter shall be null and void and of no further force or effect of law.

(b) It is the intent of the Legislature that the monies in the fund will only be utilized to address contamination that is caused by drycleaning agents occurring at or on drycleaning facilities, abandoned drycleaning facilities, wholesale distribution facilities, or real property of impacted third parties or adjacent landowners, whether such contamination occurred or was discovered before or after May 24, 2000; provided that monies in the fund shall be used only for payment for costs of investigation, assessment, or remediation that are incurred after May 24, 2000; and further provided that this chapter and the fund created hereby shall benefit only those owners or operators, wholesale distributors, or persons owning abandoned drycleaning facilities who shall have elected to be covered by this chapter and impacted third parties and adjacent landowners impacted or adjacent to drycleaning facilities or wholesale distribution facilities of such owners or operators or wholesale distributors. The board and the department shall jointly administer this chapter under the following criteria:

(1) The department shall allow owners or operators, persons owning abandoned drycleaning facilities, wholesale distributors, impacted third parties, and adjacent landowners, and their engineers and contractors to deal with contamination under the oversight of the department utilizing monies in the fund under the oversight of the board, including costs incurred for initial investigations in determining that contamination has actually occurred. The fund shall not be used to deal with contamination at any facilities other than drycleaning facilities, abandoned drycleaning facilities, wholesale distribution facilities, or the real property of impacted third parties or adjacent landowners.

(2) If the response actions to releases are conducted pursuant to C.F.R. 300 or pursuant to regulations adopted by the department under subsection (c), the department shall not require any owner or operator, person owning any abandoned drycleaning facility, wholesale distributor, impacted third party, or adjacent landowner to: Obtain any state permit or engage in closure, post-closure, or corrective action pursuant to AHWMMA; establish or maintain any financial assurance or other financial requirement; or otherwise become obligated to pay for any costs, except for the deductible set forth in Section 22-30D-7, in connection with contamination occurring at any drycleaning facility, abandoned drycleaning facility, wholesale distribution facility, or at the real property of impacted third parties or adjacent landowners which may have failed to operate as a permitted treatment, storage or disposal facility as defined under AHWMMA.

(3) To the fullest extent allowed by law, the department shall provide its oversight in such a manner that other units of federal, state, and local government, including the United States Environmental Protection Agency, do not become involved in contamination problems resulting from drycleaning facilities, abandoned drycleaning facilities, or wholesale distribution facilities.

(4) To the fullest extent allowed by law, the department shall make every reasonable effort to allow for such interim action as may be necessary to keep sites where contamination exists off of the national priorities list, as defined in 40 C.F.R. 300.5.

(5) The department shall not seek out contamination because of the existence of the fund or the other provisions of this chapter. Monies shall be made available by the board for the use as contamination is discovered, whether such discovery is made before or after May 24, 2000.

(6) Careful consideration shall be given by the department to remedial activities which may result in an overall reduction of risk to human health and the environment and in reduction of total costs of remediation. Such remedial activities should receive consideration by the department as a high priority.

(7) The department, in its discretion, may allow the use of innovative technology to perform remedial activities.

(c) In addition to the powers and duties specified in this chapter and in Sections 22-22A-1 to 22-22A-16, inclusive, the department shall adopt rules and regulations necessary to administer and enforce this chapter, it being the intent of the Legislature that contamination caused by drycleaning agents shall be managed solely in accordance with this chapter and the rules and regulations to be adopted. Consistent with these purposes, such rules and regulations shall, at a minimum, establish or adopt the following standards, schedule, and criteria:

(1) Establishing performance standards for drycleaning facilities and wholesale distribution facilities first brought into use on or after the effective date of regulations authorized by this subsection. Such performance standards shall be effective when the rules and regulations adopted become final. The performance standards for new drycleaning facilities and wholesale distribution facilities shall allow the use of new technology as it becomes available and shall at a minimum include provisions which are at least as protective of human health and the environment as each of the following standards:

a. A requirement that, notwithstanding any contrary provision of law, any person who generates a regulated waste at a drycleaning facility or wholesale distribution facility and which wastes contain any regulated quantity of drycleaning agent, shall ensure delivery of all such wastes to a facility that is legally authorized to manage or recycle wastes that contain drycleaning agents.

b. A prohibition of the release of wastewater containing any quantity of drycleaning agent from drycleaning facilities to any sanitary sewer or septic tank, any land or ground application thereof, or any discharge to the waters of this state.

c. A requirement of compliance with the national emission standards for hazardous air pollutants for perchloroethylene drycleaning facilities promulgated by the United States Environmental Protection Agency on September 22, 1993, including revisions and applicable regulations thereto.

d. A requirement that all drycleaning agents or wastes containing drycleaning agents be stored in appropriate closed containers and handled so as to minimize the risk of spills or leaks.

e. A requirement that dikes or other containment structures be installed around each drycleaning machine and each drycleaning agent or waste storage area, which structures shall be capable of containing a release of drycleaning agent.

f. A requirement that those portions of all diked floor surfaces upon which any drycleaning agent may leak, spill, or otherwise be released be material impervious to drycleaning agents.

g. A requirement that all drycleaning agents be delivered to each drycleaning machine or other storage container located within a drycleaning facility by means of closed, direct-coupled delivery systems, but only after such systems become generally available.

h. A requirement for reporting of releases of a reportable quantity outside of containment of drycleaning agent occurring after May 24, 2000.

(2) Adopting a schedule requiring the retrofitting of drycleaning facilities and wholesale distribution facilities in existence on or before May 24, 2000, in order to conform the drycleaning facility to the rules and regulations authorized by subdivision (1) and to implement the performance standards established pursuant to subdivision (1). The schedule may phase in the standards authorized by this subdivision at different times but shall make all such standards effective no later than May 24, 2005. This subdivision requiring retrofitting shall not require an owner or operator of a drycleaning facility existing on or before May 24, 2000, to replace an existing drycleaning unit unless required to do so by federal laws or rules and regulations promulgated by the Environmental Protection Agency.

(3) Establishing criteria for prompt reporting of suspected contamination or the discovery of contamination at drycleaning facilities, abandoned drycleaning facilities, wholesale distribution facilities, or on real property of impacted third parties or adjacent landowners, whether discovered before or after May 24, 2000, and procedures for initial investigation of such contamination, if any, and determination of possible effects on or risk to human health or the environment and necessary or appropriate emergency action, to assure that human health or safety is not threatened by such contamination.

(4) Establishing criteria to prioritize those sites at which contamination is reported to the department and which may require investigation, assessment, and, if necessary, remediation. The criteria shall include consideration of each of the following factors:

a. The degree to which human health and the environment are actually affected by exposure to the contamination.

b. The future risk to human health or the environment resulting from the contamination.

c. The benefit to be derived from remediation compared to the cost of conducting such remediation.

d. The present and future use of an affected aquifer or surface water.

e. The possibility of no further action.

f. The effect that interim or immediate remedial measures will have on future costs.

g. The amount of monies available in the fund.

h. Such additional factors as the director considers relevant or as required by other provisions of this chapter.

(5) Establishing requirements for investigation, assessment, and, if necessary, remediation of contamination in the order of priority established by the department.

(6) Establishing criteria under which a determination may be made by the department of the extent of contamination at which (i) no remediation is required at the site, or (ii) if remediation is necessary, the extent to which remediation shall be deemed completed, and (iii) that no further action is required. Criteria for determining completion of remediation shall include the factors set forth in subdivision (4). If contamination has or is suspected to have migrated from the site to real property of an adjacent landowner, investigation, assessment, and, if necessary, remediation of contamination will be determined under these criteria.



Section 22-30D-5 - Alabama Drycleaning Environmental Response Trust Fund.

(a) There is hereby created the Alabama Drycleaning Environmental Response Trust Fund, hereinafter referred to as the "fund." The fund as so created shall be administered and used by the board as a drycleaning industry self-insurance program for the benefit of those persons electing to be covered by this chapter within the time(s) specified in accordance with the provision of this chapter and as a revolving fund for carrying out the purposes of this chapter. To the fund shall be credited all registration fees collected by the Department of Revenue, which monies shall be credited to the fund pursuant to this chapter and invested as permitted by law by the State Treasurer for the benefit of the fund. Charges against the fund shall be made in accordance with this chapter. Use of the fund and participation in any remedial program by an adjacent landowner is voluntary. Nothing in this chapter requires participation by an adjacent landowner. Participation by the adjacent landowner is not required for use of monies in the fund to investigate, assess, or remediate contamination on the real property of adjacent landowners; provided that the adjacent landowner shall first register the site with the board and the department. The fund shall not be used to pay any costs incurred by any owner or operator or wholesale distributor who shall elect not to be covered by this chapter within the time(s) specified by this chapter nor shall the fund be used to pay any costs incurred at any real property of any impacted party or adjacent landowner impacted by or adjacent to any such owner or operator or wholesale distributor.

(b) Whenever contamination or suspected contamination is reported to the board and the department, the board shall, in accordance with procedures to be established by the board, obligate monies available in the fund to provide for payment for costs incurred after May 24, 2000, by owners or operators, persons owning any abandoned drycleaning facility, wholesale distributors, impacted third parties, or adjacent landowners covered by this chapter, for each of the following:

(1) Investigation and assessment of contamination or suspected contamination.

(2) Remediation, if necessary, of contamination pursuant to a remediation plan, which may consist of clean-up of affected soil and water, except that nothing herein shall be construed to authorize the board to obligate funds for payment of costs which are not integral to remediation of contamination.

(c) The board shall establish procedures for submitting requests to the board for payments from the fund for the costs of investigation, assessment, and remediation and for procedures for certification of engineers or contractors and establishment and approval of qualifications and fee or rate schedules for such engineers or contractors. Every such owner or operator, person owning any abandoned drycleaning facility, wholesale distributor, impacted third party, or adjacent landowner covered by this chapter shall submit to the board a nonbinding budget estimate of the cost expected to be incurred at the site, and shall revise the budget estimate and advise the board whenever the owner or operator, person owning any abandoned drycleaning facility, wholesale distributor, impacted third party, or adjacent landowner has reason to believe the budget estimate is inaccurate.

(d) If the unobligated principal of the fund equals or exceeds eight million dollars ($8,000,000) on April 1 of any year, the registration fee imposed by Section 22-30D-6 shall not be collected on or after the next July 1 until April 1 of the following year. Thereafter, if the unobligated principal balance of the fund equals four million dollars ($4,000,000) or less, the registration fee imposed by Section 22-30D-6 shall again be collected on and after the next July 1.

(e) Not later than April 5 of each year, the board shall report the amount of the unobligated balance of the fund on April 1 of such year. The board shall notify the public and the Department of Revenue if the registration fee imposed by Section 22-30D-6 will be abated or be payable on the following July 1.

(f) The unobligated balance of the fund shall be invested by the State Treasurer, upon notification of the board, for the benefit of the fund.

(g) The fund shall be used for the purposes set forth in this chapter only and for no other governmental purpose, nor shall any portion hereof ever be appropriated to or be available to borrow from any branch of government; it being the intent of the Legislature that this fund and its increments shall remain intact and inviolate for the purposes set out in this chapter. Any interest or earnings on the fund shall be credited only to the fund.

(h) Nothing in this chapter shall establish or create any liability or responsibility on the part of the state to pay any costs of contamination from any source other than the fund created by this chapter, nor shall the state have any liability or responsibility to make payments for any such costs if the fund created herein is insufficient to do so. In the event the fund is insufficient to make the payments at the time the claims are filed, claims shall be paid in the order of filing or in terms of environmental needs as determined by the board and the department at such time as monies are paid into the fund.

(i) The fund shall be audited annually by the Department of Examiners of Public Accounts.

(j) All information secured by the Department of Revenue pursuant to this chapter shall be confidential, as prescribed by Section 40-2A-10, except that the Department of Revenue may provide such information to the department or the board as necessary for the proper administration of the duties of the department and the board relative to the fund.



Section 22-30D-6 - Registration; fees.

(a) No later than May 24, 2001, each owner or operator of a drycleaning facility located in this state who shall notify the department that it elects to be covered by this chapter shall also register each drycleaning facility owned or operated in the state by such owner or operator with the department on forms provided by the department. Each owner or operator electing to register pursuant to this subsection shall submit its registration forms to the Department of Revenue and the department. In addition, each owner or operator electing to be covered by this chapter shall pay to the Department of Revenue with its initial registration and each year thereafter a yearly drycleaning registration fee equal to two percent of the gross receipts earned by such owner or operator in the state during the prior calendar year, not to exceed a total registration fee of twenty-five thousand dollars ($25,000) per year, regardless of the number of drycleaning facilities owned or operated by the owner or operator, as a self-insurance premium for coverage under the fund and for the benefits afforded by this chapter.

(b) Each new owner or operator coming into existence after May 24, 2000, who acquires an existing drycleaning facility after May 24, 2000, and who shall desire to be covered by the provisions of this chapter shall so notify the department and register each drycleaning facility acquired in Alabama with the department on forms provided by the department and shall submit the registration form to the Department of Revenue and the department and the board within 30 days of the acquisition. In addition, each new owner or operator who acquires an existing drycleaning facility after May 24, 2000, and who shall elect to be covered by the provisions of this chapter shall pay, for the first year the owner or operator owns or operates the acquired drycleaning facility, a registration fee equal to two percent of the gross receipts earned in the state by the prior owner or operator during the prior calendar year less whatever sum the prior owner or operator has paid as a registration fee for that same year. The registration fee provided for in this subsection shall be due and payable to the Department of Revenue as provided in this section.

(c) Each new owner or operator coming into existence after May 24, 2000, who establishes a new drycleaning facility after May 24, 2000, and who shall desire to be covered by the provisions of this chapter shall so notify the department and shall register each new drycleaning facility established in Alabama with the department on forms provided by the department and shall submit the registration form to the Department of Revenue and the department and the board within 30 days of opening a new facility. In addition, each new owner or operator who establishes one or more new drycleaning facilities in Alabama after May 24, 2000, and who shall elect to be covered by the provisions of this chapter shall pay a one-time registration fee equal to five thousand dollars ($5,000) for the first year of operation and, for the second year of operation, shall pay an annual registration fee equal to the greater of five thousand dollars ($5,000) or two percent of the gross receipts earned by the new owner or operator during the period of the first calendar year that the new owner or operator was in business. For each year thereafter, the new owner or operator shall pay the annual registration fee provided for in subsection (a). The registration fee provided for in this subsection for the first year shall be due and payable to the Department of Revenue within 30 days of the opening of the new facility. The registration fee provided for in this subsection for the second year and subsequent years shall be due and payable to the Department of Revenue as provided in this section.

(d) No later than May 24, 2001, each wholesale distributor selling drycleaning agents to drycleaning facilities in this state who shall notify the department that it elects to be covered by this chapter shall also register with the department on forms provided by the department. Each wholesale distributor required to register pursuant to this subsection shall submit its registration form to the Department of Revenue and the department. Each wholesale distributor who shall elect to be covered by this chapter shall pay to the Department of Revenue with its initial registration and each year thereafter a yearly wholesale distributor registration fee of five thousand dollars ($5,000) per year as a self-insurance premium for coverage under the fund and for the benefits afforded by this chapter.

(e) Certificates of registration for drycleaning facilities and wholesale distributors will be provided by the Department of Revenue and shall be conspicuously posted.

(f) At least 90 days before payment of the annual registration fee is due, the department shall notify and submit a registration fee payment form to each owner or operator or wholesale distributor. The registration fee payment form provided by the department shall accompany the registration fee payment to the Department of Revenue.

(g) For the purpose of this section, "gross receipts" shall mean all actual receipts, but excluding gross receipts derived from alterations, at a drycleaning facility, valued in money, without any deduction on account of the cost of such operation, the costs of materials used, labor or service cost, interest paid, or any other expenses whatsoever and without any deduction on account of losses including gross receipts derived from wholesale drycleaning and laundering of garments, apparel, or fabrics for other drycleaning facilities not owned by the owner or operator; but excluding any gross receipts derived from the drycleaning or laundering of garments, apparel, or fabrics owned by the owner or operator.

(h) The registration fee shall be paid quarterly by each owner or operator to the Department of Revenue, one-fourth (1/4) on April 1, one-fourth (1/4) on July 1, one-fourth (1/4) on October 1, and one-fourth (1/4) on January 1, and shall become delinquent on the 20th day of each said month. The registration fee shall be paid annually by each wholesale distributor to the Department of Revenue on April 1 and shall become delinquent on the 20th day of April.

(i) The Department of Revenue shall prescribe by administrative rule the procedure for the reporting, collection, and payment of registration fees required by this section. The Department of Revenue shall notify the board of any person who shall fail to pay or become delinquent in payment of registration fees.

(j) The registration fees imposed by this section shall be collected and administered by the Department of Revenue in accordance with the uniform revenue procedures set forth in Chapter 2A of Title 40, including, but not limited to, the procedures in Chapter 2A relative to maintenance of records, the entry of preliminary and final assessments, appeals from assessments, petitions for refund, the confidentiality of tax returns and tax information, the assessment of civil penalties, and the examination of records. The Department of Revenue also shall impose interest on any registration fees paid after the prescribed due date in accordance with Section 40-1-44.

(k) All penalties and interest imposed and collected by the Department of Revenue pursuant to subsection (j) shall be deposited into the fund.

(l) The Department of Revenue shall provide each person who pays a registration fee under this section with a receipt. The receipt or the copy of the receipt shall be produced for inspection at the request of any authorized representative of the department or the board.

(m) Any person, other than an owner or operator or wholesale distributor who shall elect not to be covered by this chapter, owning any abandoned drycleaning facility who, at any time, suspects contamination or discovers contamination at any abandoned drycleaning facility or any impacted third party who has reported contamination on its real property to the department, shall, prior to receipt of any payment from the fund, first register the site with the department and the board and pay to the Department of Revenue a registration fee equal to five thousand dollars ($5,000) per year per site as a self-insurance premium for coverage under the fund until such time as the site is subject to no further action by the department; provided, however, that the requirements of this subsection shall not apply to owners or operators or wholesale distributors who hold a valid and current certificate evidencing registration pursuant to this chapter. An adjacent landowner shall not be required to pay a one-time registration fee.

(n) Registration fees paid under this section shall be collected by the Department of Revenue and deposited into the fund. Registration fees paid under this section shall be a deductible expense under the income tax laws of the state.



Section 22-30D-7 - Expenditure of funds.

(a) Prior to the approval of an expenditure of any funds under this chapter with respect to payment for costs incurred for investigation, assessment, and, if necessary, remediation at a particular site, every owner or operator covered by this chapter, person owning any abandoned drycleaning facility eligible for coverage by this chapter, or impacted third party filing a request with the board for payment, shall accept responsibility for the first ten thousand dollars ($10,000), as a deductible amount, of the actual costs to be incurred with that particular site. Each wholesale distributor covered by this chapter shall accept responsibility for the first fifty thousand dollars ($50,000), as a deductible amount, of the actual cost to be incurred with a wholesale distribution facility. An adjacent landowner shall not be required to accept responsibility for any costs incurred at a site.

(b) Payments from the fund may be obtained from the board by complying with the following procedure:

(1) An owner or operator covered by this chapter, a person owning any abandoned drycleaning facility eligible for coverage by this chapter, or a wholesale distributor covered by this chapter may request payment from the fund for cost of investigation, assessment, and remediation above the applicable deductible set forth in subsection (a) incurred in connection with a contamination discovered before or after May 24, 2000, that has been reported to the board and the department by filing a request for reimbursement pursuant to the procedures established by the board; provided, however that no payment shall be made from the fund for cost of investigation, assessment, and remediation incurred prior to May 24, 2000. An impacted third party or adjacent landowner may seek payment from the fund for cost of investigation, assessment, or remediation above the applicable deductible(s) set forth in subsection (a) incurred in connection with contamination by filing a request for payment pursuant to the procedures established by the board; provided the board shall determine that (i) the owner or operator covered by this chapter, person owning any abandoned drycleaning facility eligible for coverage by this chapter, or wholesale distributor covered by this chapter has failed or refused to engage in investigation, assessment, or remediation in connection with the contamination, and (ii) that the director has made an initial determination that the impact to the impacted third party or adjacent landowner poses a threat to the environment or the public health, safety, or welfare which warrants investigation, assessment, or remedial action in accordance with criteria established by this chapter and the rules and regulations adopted by the director.

(2) The board shall not obligate the expenditure of funds from the fund in the amount in excess of two hundred fifty thousand dollars ($250,000) per fiscal year of the fund for costs of investigation, assessment, and remediation of contamination at any particular site, unless upon request by any party, including the department, the board first determines that such excess expenditure is required to avoid an imminent and substantial endangerment to human health or the environment.

(3) The board shall not obligate a distribution of monies from the fund that at any time would result in the diminution of the fund below a balance of one million dollars ($1,000,000) unless an emergency exists that the board has determined constitutes an imminent and substantial endangerment to human health or the environment. In the event of an emergency as described herein, the board shall approve the payment of reasonable response costs to remove the imminent and substantial endangerment to human health or the environment.

(4) The board shall not authorize distribution of fund monies to any of the following sites or facilities:

a. Sites that are contaminated by drycleaning agents where the contamination at such sites did not result from the operation of a drycleaning facility, abandoned drycleaning facility, or wholesale distribution facility.

b. Sites that are not drycleaning facilities, abandoned drycleaning facilities, wholesale distribution facilities, or the real property of impacted third parties or adjacent landowners, but are contaminated by a release that resulted from drycleaning agents being transported to or from a drycleaning facility, abandoned drycleaning facility, or wholesale distribution facility.

c. Any drycleaning facility, abandoned drycleaning facility, wholesale distribution facility, or any property of any impacted third party or adjacent landowner that has been, or is in the future, identified by the United States Environmental Protection Agency as a federal superfund site pursuant to 40 C.F.R. Part 300 et seq.

d. Any drycleaning facility, abandoned drycleaning facility, wholesale distribution facility, or any real property of any impacted third party or adjacent landowner which has obtained a treatment, storage, or disposal permit pursuant to the federal Resource Conservation and Recovery Act (RCRA) or AHWMMA regulations.

e. Any drycleaning facility, abandoned drycleaning facility, wholesale distribution facility, or any real property owned or leased by any owner or operator or wholesale distributor who shall elect not to be covered by the provisions of this chapter within the time(s) required by this chapter or any real property of any impacted third party or adjacent landowner impacted by or adjacent to any such owner or operator or wholesale distributor.

f. Any owner or operator, wholesale distributor, owner of any abandoned drycleaning facility, or impacted third party who shall fail to pay or be delinquent in payment of the registration fees required by the provisions of this chapter.



Section 22-30D-8 - Advisory board.

(a) There is hereby created the Alabama Drycleaning Environmental Response Trust Fund Advisory Board consisting of seven persons who are residents of the state appointed by the Governor of the state and confirmed by the Senate of the state. The members of the board shall be composed of one individual to represent the interest of each of the following groups, organizations, and entities:

(1) Owners or operators of drycleaning facilities covered by this chapter that employ no more than 10 full-time employees.

(2) Owners or operators of drycleaning facilities covered by this chapter that employ 11 or more full-time employees but no more than 24 full-time employees.

(3) Owners or operators of drycleaning facilities covered by this chapter that employ 25 or more full-time employees.

(4) Wholesale distributors covered by this chapter of drycleaning agents with at least one operating in-state wholesale distribution facility.

(5) An environmental group with statewide membership.

(6) The environmental engineering community.

(7) The real estate community owning real property on which a drycleaning facility or abandoned drycleaning facility is or has been located.

(b) All initial members of the board shall be appointed by the Governor before November 21, 2000. The board shall hold its first meeting within 30 days after all appointments to the board are made by the Governor. The members' terms of office shall be three years and until their successors are selected and qualified; except that, of those first appointed, three shall have a term of one year; two shall have a term of two years; and two shall have a term of three years, all as designated by the Governor at the time of appointment. There is no limitation on the number of terms any appointed member may serve. If a vacancy occurs, the Governor shall appoint a replacement. Each member of the board shall have one vote concerning any matter coming before the board. Any board member may be removed by the Governor after notice and hearing for incompetence, neglect of duty, malfeasance in office, or moral turpitude.

(c) At the first meeting of the board, and annually thereafter, the members shall select from among themselves a chair and vice chair. The board shall hold at least four regular meetings each year and such additional meetings as the chair deems desirable at a place within the state and time to be fixed by the chair. Special meetings may be called by three or more members of the board upon delivery of written notice to each member of the board. Four members of the board shall constitute a quorum. All powers and duties conferred upon members of the board shall be exercised personally by the members and not by alternates or representatives. The members of the board shall receive the same per diem and travel allowance as paid to state employees for each day's attendance at an official meeting of the board.

(d) The board may hire or engage attorneys, consulting engineers, or other professional advisors as deemed necessary by the board to assist the board to carry out its activities and the board may pay, at its sole discretion, such fees as it may determine for services of such attorneys, consulting engineers, or other professional advisors from monies in the fund.

(e) The State Health Officer, a representative of the department, and a representative of the Geological Survey of Alabama shall serve to advise the board as ex-officio members of the board, without a vote or compensation.

(f) No member of the board shall be liable to civil action for any act performed in good faith in the performance of his or her duty pursuant to this chapter.



Section 22-30D-9 - Liability.

(a)(1) Except as otherwise preempted or limited by applicable federal law, upon reporting to the department and the board of any contamination or suspected contamination, no owner or operator, wholesale distributor, impacted third party, adjacent landowner, or person owning any abandoned drycleaning facility who shall have elected to be covered by this chapter shall be liable to the state or any third party for costs incurred in the investigation or cleanup of, or equitable relief relating to, or resulting, in whole or in part, from a preexisting release of any drycleaning agent at, on, or from any drycleaning facility, wholesale distribution facility, or abandoned drycleaning facility or a new release of any drycleaning agent, unless such new release resulted from noncompliance with a department approved investigation, assessment, or remediation plan.

(2) Pursuant to the rules and regulations to be adopted by the department as required by Section 22-30D-4 for investigation, assessment, and remediation plans, relative to sites reported to the department and the board, such plans shall describe in sufficient detail those actions planned to develop information necessary to perform a risk assessment or identify applicable cleanup standards for the qualifying property utilizing risk-based corrective action principles through the appropriate implementation of applicable institutional controls and/or engineering controls.

(3) Upon the department's approval of the investigation, assessment, or remediation plan, it shall be the responsibility of the owner or operator, wholesale distributor, impacted third party, adjacent landowner, or person owning any abandoned drycleaning facility to implement said plans.

(b) The limitation of liability provided by subsection (a) shall be contingent upon the good faith implementation of the investigation, assessment, or remediation plan as approved by the department.

(c) The limitation of liability provided by subsection (a) shall not affect any right of indemnification which any person has or may acquire by contract against any other person; or apply to persons who intentionally, wantonly, or willfully violate federal or state regulations in the remediation process.

(d) The limitation of liability provided by subsection (a) shall extend to the heirs, assigns, successors, predecessors, and designees of the person to whom such limitation of liability is granted.

(e) No small business as defined in this chapter who shall have elected to be covered by the provisions of this chapter shall be liable to any impacted third party or adjacent landowner under any state law for any damages of any nature whatsoever to real or personal property of any impacted third party or adjacent landowner as a result of any contamination caused by or resulting from any contamination on, at, or from any drycleaning facility, abandoned drycleaning facility, or wholesale distribution facility.

(f) No person shall be liable to any other person under any state law for any damages of any nature whatsoever to real or personal property of such other person as a result of any contamination, except upon proof that a failure to exercise due care was the proximate cause of the contamination; provided, that substantial compliance with applicable laws in effect at the time the contamination occurred shall be prima facie evidence of the exercise of due care.

(g) Except as otherwise preempted or limited by applicable law, this section does not preclude claims for damages based upon personal injuries.



Section 22-30D-10 - Administration allowance; disposition of revenues.

(a) The department shall receive an administration allowance as set forth in Section 22-30D-11. Administration cost incurred by the board and actual costs of the department in rulemaking and oversight of all the provisions of this chapter shall be paid from the fund.

(b) After payment of the aforesaid expenses and the collection allowance to the Department of Revenue, the balance of the revenues collected under the provisions of this chapter shall be deposited in the fund as directed elsewhere in this chapter. Should the drycleaning registration fees abate as provided in Section 22-30D-5, the collection allowance to the Department of Revenue set forth in Section 22-30D-11 shall abate as well, and such allowance shall be reinstated when the drycleaning registration fees are reimposed as provided in Section 22-30D-5.



Section 22-30D-11 - Appropriations.

(a) There is hereby appropriated from the fund to the department for the fiscal year beginning in the 2001-2002 fiscal year, and for each following fiscal year, the sum of seventy-five thousand dollars ($75,000). In addition, the department shall be entitled to be paid from the fund its actual cost of rulemaking and oversight, excluding any legal expenses incurred by the department in discharging its duties under the provisions of this chapter, which money shall be deducted and paid to the department from the revenues collected under the provisions of this chapter by the Department of Revenue.

(b) As a first charge against revenues collected under the provisions of this chapter, to offset its costs in administering such collections, there is hereby appropriated from the fund to the Department of Revenue for the 2001-2002 fiscal year, and for each following fiscal year, the sum of fifty thousand dollars ($50,000).



Section 22-30D-12 - Notification.

No later than August 23, 2000, the department shall notify owners and operators and wholesale distributors of the provisions of this chapter, the required timely payment of registration fees, the deadlines for payment thereof, and the manner in which late charges may be applied. This notification shall be accomplished by publication in newspapers of general statewide circulation.






Chapter 30E - ALABAMA LAND RECYCLING AND ECONOMIC REDEVELOPMENT ACT.

Section 22-30E-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Land Recycling and Economic Redevelopment Act."



Section 22-30E-2 - Legislative findings; purpose and intent of chapter; establishment of voluntary assessment and/or cleanup program for properties with potential environmental contamination.

(a) The Legislature finds that rural and urban property in Alabama may have areas of actual or perceived contamination at levels that may not be subject to assessment or cleanup under applicable laws and regulations. The Legislature finds that this perception of contamination discourages the purchase and productive use of otherwise usable properties. The Legislature further finds that the voluntary assessment and/or cleanup of such properties is in the public interest.

(b) The Legislature finds that industries and developers often give preference to previously unused greenfield sites over previously used property due largely to concerns over the financial and environmental liabilities which may be incurred in acquiring such previously used property for reuse and redevelopment. The Legislature further finds that the appropriate reuse and redevelopment of properties which are contaminated, or perceived to be contaminated, is in the public interest.

(c) The Legislature finds that the reuse of previously utilized property is an important component of a sound land use policy that will help to preserve heretofore undeveloped farmland, open space areas, and natural areas; and reduce public costs for installing new water, sewer, and other utilities and highway infrastructure.

(d) The Legislature finds that it is necessary to pass legislation that provides a mechanism to implement a cleanup program which encourages applicants to voluntarily assess, cleanup, and reuse such properties, while not relieving a "responsible person," as defined by Section 22-30E-3, from any liability for administrative, civil, or criminal fines or penalties otherwise authorized by law and imposed as a result of illegal disposal of waste or for pollution of the land, air, or waters of the state in violation of established laws and regulations on an identified property.

(e) Therefore, the Legislature hereby establishes a program, to be implemented, maintained, and administered by the Alabama Department of Environmental Management, to encourage the voluntary cleanup and the reuse and redevelopment of such properties.



Section 22-30E-3 - Definitions.

Unless otherwise defined in this chapter, the definition of all terms included in Section 22-30-3 shall be applicable to this chapter. Other definitions as necessary may be promulgated as regulations by the department for further implementation of this chapter. Also, as used in this chapter, the following words and terms have the following meanings:

(1) ALABAMA LAND RECYCLING AND ECONOMIC REDEVELOPMENT COMMISSION. That commission which is created in Section 22-30E-12.

(2) APPLICANT. An owner or operator or prospective purchaser of a qualifying property seeking to participate in the voluntary cleanup program established pursuant to this chapter.

(3) CERTIFICATE OF COMPLIANCE. A statement prepared by a professional engineer or geologist licensed to practice in the State of Alabama which certifies compliance with a voluntary cleanup plan required by Section 22-30E-9.

(4) CLEANUP. For purposes of this chapter, cleanup means the cleaning up, remediation, control, or removal of contaminants from the environment in accordance with an approved voluntary cleanup plan.

(5) COMMISSION. The Environmental Management Commission as defined in subdivision (4) of Section 22-22A-3, unless the context clearly indicates a reference to the Alabama Land Recycling and Economic Redevelopment Commission.

(6) DEPARTMENT. The Alabama Department of Environmental Management.

(7) ENVIRONMENT. The term includes the following, as defined by the federal Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C., Section 9601, et seq.:

a. The navigable waters, the waters of the contiguous zone, and the ocean waters of which the natural resources are under the exclusive management authority of the United States under the Magnuson Fishery Conservation and Management Act.

b. Any other surface water, ground water, drinking water supply, land surface or subsurface strata, or ambient air within the State of Alabama or under the jurisdiction of the State of Alabama.

(8) FACILITY. The term is synonymous with "property."

(9) HAZARDOUS SUBSTANCE. Any substance listed on the List of Hazardous Substances and Reportable Quantities, codified as 40 C.F.R., Part 302, Table 302.4, in force and effect on May 21, 2001, and subsequent revisions thereof, or any substance listed on the List of Extremely Hazardous Substances and Their Threshold Planning Quantities, codified as 40 C.F.R., Part 355, Appendix A, in force and effect on May 21, 2001, and subsequent revisions thereof.

(10) HAZARDOUS WASTE TREATMENT, STORAGE, OR DISPOSAL FACILITY. Any property or facility which is intended or used for the treatment, storage, or disposal of hazardous waste subject to the permit requirements of Section 22-30-12.

(11) LAND USE CONTROLS. Any restriction or control, which serves to protect human health and/or the environment, that limits use of and/or exposure to any portion of a property, including water resources.

(12) OWNER or OPERATOR.

a. The term includes the following:

1. In the case of a facility, any person owning or operating such facility.

2. Any person who owned, operated, or otherwise controlled activities at a facility immediately prior to title or control of the facility being conveyed due to bankruptcy, foreclosure, tax delinquency, abandonment, or similar means to a unit of state or local government.

b. The term does not include a person who can show evidence of ownership or a deed in lieu of foreclosure primarily to protect that person's security interest in the facility or who acts in good faith solely in a fiduciary capacity and who did not actively participate in the management, disposal, or release of hazardous wastes, hazardous constituents, or hazardous substances from the facility.

c. The term does not include a unit of state or local government which acquired ownership or control involuntarily through bankruptcy, tax delinquency, abandonment, or other circumstances in which the government involuntarily acquires title by virtue of its function as sovereign. However, this exclusion shall not apply to any state or local government which has caused or contributed to the release of hazardous waste, hazardous constituents, or hazardous substances from the facility.

(13) PREEXISTING RELEASE. A release, as that term is defined in this section, which occurred prior to an applicant's application for a limitation of liability pursuant to Section 22-30E-9.

(14) PROPERTY. The term is synonymous with "facility" and includes the following:

a. Any land, building, structure, installation, equipment, pipe or pipeline, sewer or publicly owned treatment works, pipe into a sewer or publicly owned treatment works, well, pit, pond, lagoon, impoundment, ditch, landfill, or storage container.

b. Any site or area where a hazardous waste, hazardous constituent, hazardous substance, or petroleum product has been deposited, stored, disposed of, placed, or has otherwise come to be located.

(15) PROSPECTIVE PURCHASER. A person who intends to purchase a qualifying property.

(16) QUALIFYING PROPERTY. A property which meets the criteria of Section 22-30E-6.

(17) RELEASE. Any intentional or unintentional act or omission resulting in the spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment, including, without limitation, the abandonment or discarding of barrels, containers, and other closed receptacles, of any hazardous waste, hazardous constituent, petroleum products, or hazardous substance.

(18) REMEDIATION. This term is synonymous with "cleanup."

(19) RESPONSE ACTION. Those actions taken in the event of a release or threatened release of a hazardous waste, hazardous constituent, petroleum product, or hazardous substance into the environment to remove, or to prevent or minimize the release of hazardous waste, hazardous constituents, petroleum products, or hazardous substances so that they do not pose a threat to public health or the environment.

(20) RESPONSIBLE PERSON. This term generally means any person who has contributed or is contributing to a release of any hazardous waste, hazardous constituent, or hazardous substance at a property. This term specifically includes those persons described in Sections 107(a)(1) through 107(a)(4) of the federal Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C., §9601, et seq. This term specifically excludes those persons described in Section 107(b) of the federal Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C., §9601, et seq.

(21) RISK ASSESSMENT. A written site specific evaluation of the risks to human health and the environment posed by conditions at a site.

(22) VOLUNTARY CLEANUP PLAN. A voluntary cleanup plan approved under Section 22-30E-9.

(23) VOLUNTARY CLEANUP PROPERTIES INVENTORY. The Voluntary Cleanup Properties Inventory compiled and updated by the department pursuant to Section 22-30E-11.

(24) VOLUNTARY PROPERTY ASSESSMENT PLAN. A voluntary property assessment plan approved under Section 22-30E-9.



Section 22-30E-4 - Authority of the department to establish rules and regulations.

(a) The department, acting through the commission, may adopt, promulgate, modify, amend, and repeal rules and regulations to implement and enforce this chapter as necessary to provide for the voluntary assessment, cleanup, reuse, and redevelopment of qualifying properties. All rules and regulations established pursuant to this chapter shall comply with applicable provisions of the Alabama Administrative Procedure Act, Section 41-22-11.

(b) The department's rules and regulations shall include, at a minimum, the following:

(1) Rules and regulations establishing cleanup standards.

(2) Rules and regulations governing procedures for placement of properties on and removal of properties from the Voluntary Cleanup Properties Inventory required under the provisions of Section 22-30E-11.

(3) Rules and regulations governing procedures for the filing in the deed records of the probate courts of appropriate notice upon approval of a certificate of compliance.

(4) Rules and regulations governing the maintenance and retention of records pertaining to activities carried out under this chapter.

(5) Rules and regulations providing for public notice and participation and for meaningful community involvement in the voluntary cleanup program.

(6) Rules and regulations for establishing the criteria for conducting a voluntary assessment plan.

(7) Rules and regulations governing the issuance of variances to the criteria for property qualification for the voluntary cleanup program pursuant to subsection (b) of Section 22-30E-6, and to the criteria for applicant participation in the voluntary cleanup program pursuant to subsection (b) of Section 22-30E-7.

a. The department may grant a variance from the eligibility requirements contained in subsection (a) of Section 22-30E-6 and/or subsection (a) of Section 22-30E-7 only if the department finds that such requirements would render a property ineligible for cleanup under this chapter, that no other qualified party has applied to participate in the voluntary cleanup program at the subject property, and that:

1. Such ineligibility would result in the continuation of a condition which does or could pose a threat to human health and/or the environment.

2. Compliance with an eligibility requirement will not provide for a cost-effective response and the proposed voluntary cleanup plan will attain cleanup standards that are equivalent to those required under any otherwise applicable requirement through the use of a department approved method or approach.

3. In the case of an abandoned site, the department would otherwise be required to perform the necessary cleanup using funds from the Alabama Hazardous Substance Cleanup Fund, as described in Section 22-30A-3, and the department would be unable to recover the cost of the cleanup as provided in Chapter 30A of this title.

4. In the case of a facility subject to the permitting, closure, postclosure, and/or corrective action requirements of Sections 22-30-12 and 22-30-16, the cleanup will be conducted in a manner consistent with the requirements of any applicable regulations and permits issued thereunder. Participation in the voluntary cleanup program may be used to speed up required investigation and cleanup at such sites, but shall not serve to limit the applicability or enforcement of any applicable requirements at such facilities.

The department may place such conditions upon the grant of a variance as it deems appropriate including, without limitation, a provision relating to the time all or a portion of the cleanup must be completed, and if the applicant fails to comply with such conditions the department may modify or withdraw such variance, with such withdrawal subject to the department's administrative appeals process.

b. The department shall not grant any variance from the criteria for qualification for limitation of liability, as contained in Section 22-30E-8.

(c) In establishing cleanup standards pursuant to subdivision (1) of subsection (b) of this section:

(1) The department shall consider impacts to human health and the environment. In establishing cleanup standards, cleanup levels may be based on specific requirements of relevant environmental laws or regulations (e.g., Clean Water Act, Clean Air Act, TSCA, RCRA, CERCLA), derived using the procedures outlined in Section 300.430(e)(2) of the National Oil and Hazardous Substances Pollution Contingency Plan (40 C.F.R. Part 300), and/or based upon the results of a site-specific risk assessment.

(2) The department may set cleanup levels for all hazardous constituents, a subset of hazardous wastes, or for those hazardous constituents that the department has reason to believe may have been released at the property.

(3) The department may set cleanup levels which reflect current and future use scenarios for the property as follows:

a. A site shall be deemed to have met the requirements for unrestricted use if the cleanup levels are derived in a manner consistent with department or Environmental Protection Agency guidelines for assessing human and environmental health risks from hazardous constituents.

b. For sites that do not achieve the unrestricted use classification, restrictions on site use may be applied to achieve cleanup standards. Restrictions shall include, but not be limited to, land use controls. The restrictions imposed upon a site shall be media-specific and may vary according to site-specific conditions.



Section 22-30E-5 - Additional powers and duties of department.

(a) In addition to the powers and duties specified in this chapter and in Sections 22-22A-1 to 22-22A-16, inclusive, the department shall have and may exercise the following powers and duties:

(1) To establish and collect fees from applicants for participation in the voluntary cleanup program authorized by this chapter, to be utilized for the administration of this chapter.

(2) To make determinations, in accordance with procedures and criteria enumerated in this chapter and rules and regulations promulgated pursuant to this chapter, as to whether a proposed voluntary cleanup plan is sufficient to bring the qualifying property into compliance with the cleanup standards.

(3) To monitor actions taken under approved voluntary property assessment plans and voluntary cleanup plans for the purpose of determining whether an applicant remains eligible for limitation of liability and for the purpose of determining whether to concur in a certificate of compliance.

(4) To approve voluntary property assessment plans.

(5) To approve voluntary cleanup plans.

(6) To concur with certifications of compliance.

(7) To seek and to receive federal, state, local, or other funds, grants, delegations, materials, and services applicable for the programs and activities described herein.

(b) The powers and duties described in subsection (a) may be exercised and performed by the department through such duly authorized agents and employees as the director deems necessary and proper.



Section 22-30E-6 - Criteria for property qualification for voluntary cleanup program.

(a) In order to be considered a qualifying property for participation in the voluntary cleanup program established pursuant to this chapter, a property shall, unless granted a variance under subsection (b), meet the following criteria:

(1) The property must not be listed on the federal National Priorities List pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. §9601, et seq.

(2) The property must not be currently undergoing response activities required by an order of either the department, or the regional administrator of the federal Environmental Protection Agency issued pursuant to the provisions of the federal Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. §9601, et seq.

(3) The property must not be a hazardous waste treatment, storage, or disposal facility as defined in Section 22-30E-3.

(b) The department may promulgate rules and regulations to implement this section, including rules granting a variance from the eligibility requirements contained in subsection (a) pursuant to subdivision (7) of subsection (b) of Section 22-30E-4.



Section 22-30E-7 - Criteria for applicant participation in voluntary cleanup program.

(a) To qualify for participation in the voluntary cleanup program as provided in this chapter, an applicant shall not, unless granted a variance under subsection (b), be in violation of any order, judgment, statute, rule, or regulation subject to the enforcement authority of the department with respect to the qualifying property.

(b) The department may promulgate rules and regulations to implement this section, including rules granting a variance from the eligibility requirements contained in subsection (a) pursuant to subdivision (7) of subsection (b) of Section 22-30E-4.



Section 22-30E-8 - Criteria for qualification for limitation of liability.

(a) To qualify for a limitation of liability as provided in subsection (a) of Section 22-30E-9, an applicant shall meet all the following criteria:

(1) The applicant shall not be a responsible person, as defined in Section 22-30E-3, at the qualifying property.

(2) Where the applicant is an individual, the individual shall not: Be a relative by blood within the third degree of consanguinity or by marriage; be an employee, shareholder, officer, or agent; or otherwise be affiliated with a current owner of the subject property or any responsible person on the subject property.

(3) Where the applicant is a corporation or other legal entity, the corporation must not: Be a current or former subsidiary, division, parent company, or partner; or be the employer or former employer of the current owner; or be any responsible person on the subject property.

(4) The applicant shall be in good standing with respect to any order, judgment, statute, rule, or regulation subject to the enforcement authority of the department.

(b) Applicants which do not meet the criteria in subsection (a), shall qualify only for a limitation of liability as provided in subsection (f) of Section 22-30E-9.

(c) The department may promulgate rules and regulations to implement this section.



Section 22-30E-9 - Requirements for voluntary property assessment plans, voluntary cleanup plans; financial assurance.

(a) Subject to Sections 22-30E-8 and 22-30E-10, upon the department's approval of a voluntary property assessment plan, approval of a voluntary cleanup plan, or concurrence with the certification of compliance described in this section, whichever first occurs, an applicant who is not a responsible person, as defined in Section 22-30E-3, at the qualifying property, shall not be liable to the state or any third party for costs incurred in the investigation or cleanup of, or equitable relief relating to, or damages resultant from, in whole or in part, a preexisting release at the qualifying property, including, but not limited to, any liability to the state for the cleanup of the property under Chapters 22, 27, 30, 30A, and 35 of this title, or a new release of a substance, constituent, or material which had been part of a preexisting release at the property, unless such new release results from noncompliance with an approved voluntary property assessment plan or voluntary cleanup plan or from the negligent, wanton, willful, or intentional conduct of the applicant.

(b)(1) A voluntary property assessment plan submitted by an applicant shall describe in sufficient detail those actions planned to develop information necessary to perform a risk assessment or identify applicable cleanup standards for the qualifying property utilizing risk-based corrective action principles through the appropriate implementation of applicable response actions and/or land use controls.

(2) Upon the department's approval of the voluntary property assessment plan, the applicant shall implement the plan.

(3) The department's approval of the voluntary property assessment plan shall specify a time within which the applicant shall initiate activities under the voluntary property assessment plan. The department shall approve or disapprove each complete plan within 60 days of receiving the submittal. Failure to act within this time shall be deemed approval.

(4) If at any time the department determines activities at the property are not being implemented in accordance with the voluntary property assessment plan, the department may, after a reasonable opportunity is given to cure the deficiency, revoke the limitation of liability by providing the applicant with written notification specifying the basis for making such determination and requesting modification and resubmission of a modified plan or an opportunity to address any deficiencies in implementing the plan within a reasonable specified time. If at any time the applicant or the department determines that any element of an approved voluntary property assessment plan must be modified in order to develop the information necessary to perform a risk assessment or identify applicable cleanup standards for the qualifying property, the applicant shall modify the approved plan and obtain approval of the proposed modification. If at any time the applicant determines that any element of an approved voluntary property assessment plan must be modified in order to terminate activities at the property for any reason, the applicant shall notify the department and obtain approval of the proposed modification which may be withheld only if the requested modification to terminate assessment activities would increase the risk to human health and the environment posed by the conditions at the property.

(5) An applicant shall, upon completion of those activities specified in the voluntary property assessment plan, submit to the department a report of the assessment and findings from the assessment, which may include a recommendation for applying cleanup standards to the property.

(c)(1) A voluntary cleanup plan submitted by an applicant shall describe in sufficient detail those actions planned to satisfy the cleanup standards for the qualifying property.

(2) The applicant shall submit proof of financial assurance, in such form as specified by the department, of his or her ability to implement the voluntary cleanup plan, provided one form of acceptable assurance shall be to rely solely on the assets of the applicant.

(3) Upon the department's approval of the voluntary cleanup plan, the applicant shall then implement the plan. The department's approval of a voluntary cleanup plan shall not in any way be construed as a guarantee, promise, or assurance that the department will concur with the applicant's certification of compliance with the cleanup standards.

(4) The department's approval of the voluntary cleanup plan shall specify a time within which the applicant must initiate activities under the voluntary cleanup plan. The department shall approve or disapprove each properly submitted plan within 60 days after completion of applicable requirements established pursuant to subdivision (5) of subsection (b) of Section 22-30E-4. Failure to act within this time shall be deemed approval.

(5) If at any time the department determines the cleanup is not being implemented in accordance with the voluntary cleanup plan, the department may, after a reasonable opportunity is given to cure the deficiency, revoke the limitation of liability by providing the applicant with written notification specifying the basis for making such determination and requesting modification and resubmission of a modified plan or an opportunity to address any deficiencies in implementing the voluntary cleanup plan within a reasonable specified time. If at any time the applicant determines that any element of an approved voluntary cleanup plan must be modified in order to achieve the applicable cleanup standards for the qualifying property, the applicant shall notify the department and obtain approval of the proposed modification. If at any time the applicant determines that any element of an approved voluntary cleanup plan must be modified in order to terminate activities at the property for any reason, the applicant shall notify the department and obtain approval of the proposed modification which may be withheld only if the requested modification would increase the risk to human health and the environment posed by the conditions at the property.

(6) An applicant shall, upon completion of those activities specified in the voluntary cleanup plan, submit to the department a compliance status report certifying the compliance of the qualifying property with the cleanup standards and cleanup requirements. The qualifying property shall be deemed in compliance with the cleanup standards upon the applicant's receipt of the department's written concurrence with the compliance status report.

(d) Upon the department's approval of the voluntary property assessment plan or voluntary cleanup plan, the property shall be listed on the Voluntary Cleanup Properties Inventory as provided in Section 22-30E-11.

(e) For those properties that are cleaned up to standards less stringent than those required for unrestricted residential use, the property owner shall comply with the requirements of subsection (b) of Section 22-30E-11 within 60 days of the submission of the certification of compliance.

(f) Subject to Sections 22-30E-8 and 22-30E-10, upon the department's concurrence with the certification of compliance described in this section, an applicant shall be relieved of further liability to the state for the cleanup of the property under Chapters 22, 27, 30, 30A, and 35 of this title, for any contamination identified and addressed in reports, assessments, or plans submitted to and approved by the department to demonstrate compliance with the risk-reduction standards.



Section 22-30E-10 - Limitation of liability provisions.

(a) The Legislature declares that, in order to achieve the economic redevelopment and site rehabilitation of contaminated properties in accordance with this chapter, it is imperative to encourage financing of real property transactions involving qualifying property. Accordingly, a lender, including one serving as a trustee, personal representative, or in any other fiduciary capacity in connection with a loan, and a lender holding evidence of ownership of a qualifying property primarily to protect a security interest, or as a result of foreclosure or a deed in lieu of foreclosure of a security interest, is entitled to the liability protection established in subsection (a) of Section 22-30E-9 if the lender meets each of the following requirements:

(1) The lender has not caused or contributed to a release of a contaminant at the qualified property.

(2) The lender seeks to sell, transfer, or otherwise divest the qualifying property at the earliest commercially practicable time.

(3) The lender has not divested the borrower of, or otherwise engaged in, decision-making control of assessment or cleanup activities at the qualifying property or operations at the qualifying property or undertaken management activities beyond those required to protect its financial interest while making a good faith effort to sell the qualifying property.

(b) The limitation of liability provided by subsection (a) of Section 22-30E-9 shall be contingent upon the applicant's good faith implementation of the voluntary property assessment plan or voluntary cleanup plan as approved by the department. Such limitation of liability shall not be applicable to any activities conducted on the qualifying property before the department's approval of the voluntary property assessment plan, cleanup plan, or concurrence with a certification of compliance, whichever first occurs.

(c) The limitation of liability provided by this chapter shall not affect any right of indemnification which any person has or may acquire by contract against any other person; shall not apply to persons who intentionally, wantonly, or willfully violate federal or state regulations in the cleanup process, including any civil or criminal penalties applicable thereto; and shall not apply to any release occurring after the date of the certification of compliance, unless the release is addressed in the department's concurrence with the certification of compliance.

(d) The limitation of liability provided by this chapter shall extend to the heirs, assigns, and designees of the person to whom such limitation of liability is granted; provided, however, that, except as may be provided by subsection (a) or subsection (f) of Section 22-30E-9, such extension of the limitation of liability shall not operate to absolve from liability any party deemed to be a responsible person on the qualifying property. A transfer of the title to the qualifying property or any portion thereof from the applicant back to the owner from which the qualifying property was purchased, any other party deemed to be a responsible person on the qualifying property, or any person disqualified from obtaining a limitation of liability under Section 22-30E-8 shall not be eligible for the extension of the limitation of liability provided in this subsection.

(e) Nothing in this chapter shall limit the authority of the department to take action in response to any release or threat of release of regulated substances.



Section 22-30E-11 - Voluntary Cleanup Properties Inventory list.

(a) Beginning on August 21, 2001, the department shall compile and update as necessary an inventory of all qualifying properties for which a voluntary properties assessment plan or cleanup plan has been approved by the department. At least annually, beginning July 1, 2002, the department shall send a copy of the inventory with the properties listed by county to the clerk of each probate court of the state, who shall place and maintain the most current copy of the inventory in the room or rooms in which the deed records of the county are kept. The inventory shall be called the Voluntary Cleanup Properties Inventory. The inventory shall include all the following information:

(1) The name of the property or another description identifying the property.

(2) The location of the property.

(3) The name of the owner of the property at the time of the property's inclusion in the inventory.

(4) A general description of the voluntary property assessment plan or voluntary cleanup plan.

(5) If a property is to be cleaned up to standards less stringent than those required for unrestricted residential use, a description of the standards to which the property will be cleaned up and of any use restrictions which are imposed due to the nonresidential remediation.

(b) Beginning August 21, 2001, the property owner of any property listed on the inventory which is designated as having been cleaned up to standards less stringent than those required for unrestricted residential use shall include the following notice in any deed, mortgage, deed to secure debt, lease, rental agreement, or other instrument given or caused to be given by the property owner which creates an interest in the property:

"This property has been listed on the state's Voluntary Cleanup Properties Inventory and has been cleaned up to standards less stringent than those required for unrestricted residential use due to the presence of substances regulated under state law. Certain uses of this property may require additional cleanup. Contact the property owner or the Alabama Department of Environmental Management for further information concerning this property. This notice is provided in compliance with the Alabama Land Recycling and Economic Redevelopment Act."

(c) Upon a written determination by the department that a property has been cleaned up to standards suitable for unrestricted residential use, the notices required by subsection (b) shall be removed from the subject property records for the property.



Section 22-30E-12 - Alabama Land Recycling and Economic Redevelopment Commission.

(a) There is hereby created the Alabama Land Recycling and Economic Redevelopment Commission for the following purposes:

(1) To conduct a national survey to assess existing and proposed programs that are used to encourage the cleanup of uncontrolled sites and report its findings to the Governor, the Lieutenant Governor, and the Speaker of the House by the 10th legislative day of each regular session of the Legislature, beginning with the 2002 Regular Legislative Session.

(2) In assessing programs to encourage the cleanup of uncontrolled sites, incentives to be considered by the commission shall include, but not be limited to, tax credits, revolving loan funds for municipalities, revolving loan funds for private developers, grant programs for municipalities, tax incentives, regulatory relief, liability protection, and technical assistance. The commission may also make recommendations with respect to disincentives in existing programs which should be avoided or eliminated in any Alabama incentive programs.

(b) The commission shall be composed of the following citizens of the State of Alabama:

(1) One member shall be the Director of the Alabama Department of Economic and Community Affairs or his or her designee.

(2) One member shall be the Director of the Alabama Development Office or his or her designee.

(3) One member shall be the Executive Director of the Economic Development Association of Alabama or his or her designee.

(4) One member shall be the Director of the Alabama Department of Environmental Management or his or her designee.

(5) One member shall be the Director of the Alabama Department of Revenue or his or her designee.

(6) One member shall be the Executive Director of the Chamber of Commerce Association of Alabama or his or her designee.

(7) One member shall be an attorney licensed to practice law in the State of Alabama and shall be familiar with environmental matters who shall be appointed by the Governor for an initial term of office of one year.

(8) One member shall be a member of the environmental consulting community of the state who shall be appointed by the Speaker of the Alabama House of Representatives for an initial term of office of two years.

(9) One member shall be a representative of the interests of business and industry in the State of Alabama who shall be appointed by the Lieutenant Governor for an initial term of office of three years.

(10) One member shall be a representative of the interests of the environmental community and a board member or executive director of a recognized statewide environmental organization who shall be appointed by the President Pro Tempore of the Senate for an initial term of office of three years.

All succeeding appointed members of the commission shall be appointed for a term of office of four years. In the event of a vacancy on the commission, the designated official or appropriate appointing authority shall promptly make a designation or an appointment to fill that vacancy.

(c) The Director of the Department of Economic and Community Affairs or his or her designee shall convene the initial meeting of the commission within 90 days after May 21, 2001. At its initial meeting the commission shall select a chair from among its members. The commission shall not take official action unless a quorum is present. A quorum shall be any six of the members. Recusal of a member shall not affect the quorum.

(d) The commission shall meet as necessary at times and places to be fixed by the commission. All members shall be notified of the time and place of any regular or special meeting in any of the following ways: In writing, by mail, by facsimile, by E-mail, or by telephone.

(e) The commission shall keep a complete and accurate record of the proceedings of all of its meetings and all meetings shall be open to the public.

(f) No member of the commission shall receive any remuneration for service on the commission; however, members who are state employees shall be considered to be on official duty while participating in commission business.



Section 22-30E-13 - Stakeholders Advisory Committee.

(a) Within 90 days of May 21, 2001, the department shall notify potentially affected and other interested parties to invite participation in developing the program created by this chapter, and schedule an initial meeting with them.

(b) Upon promulgation of regulations, the department and the committee shall continue to meet at least once annually to review progress under the regulations and recommend needed changes.

(c) Participation on the stakeholders advisory committee shall be on a voluntary basis. No salary or compensation shall be allowed any member of such committee for services thereon, and no travel, subsistence, or other expenses incurred in participating in committee activities shall be allowed.






Chapter 30F - ALABAMA LAND RECYCLING FINANCE AUTHORITY.

Section 22-30F-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Land Recycling Finance Authority."



Section 22-30F-2 - Legislative findings; purpose and intent of chapter; establishment of revolving loan program for voluntary remediation of environmentally contaminated areas.

(a) The Legislature finds that rural and urban property in Alabama may have areas of contamination which may be addressed via the Alabama Land Recycling and Economic Redevelopment Act, Sections 22-30E-1 through 22-30E-13. The Legislature further finds that encouraging the voluntary remediation and redevelopment of such properties is in the public interest.

(b) The Legislature finds that industries and developers often give preference to previously unused greenfield sites over previously used property due largely to concerns over the financial and environmental liabilities which may be incurred in acquiring such previously used property for reuse and redevelopment. The Legislature further finds that the appropriate reuse and redevelopment of properties which are contaminated, or perceived to be contaminated is in the public interest.

(c) The Legislature finds that the reuse of previously utilized property is an important component of a sound land-use policy that will help to preserve heretofore undeveloped farmland, open-space areas, and natural areas; and reduce public costs for installing new water, sewer, and other utilities and highway infrastructure.

(d) The Legislature finds that it is necessary to pass legislation that provides a mechanism to assist and encourage applicants to voluntarily clean up and reuse such properties, while not relieving a "responsible person," as defined by Section 22-30E-3, from any liability for administrative, civil, or criminal fines or penalties otherwise authorized by law and imposed as a result of illegal disposal of waste or for pollution of the land, air, or waters of the state in violation of established laws and regulations on an identified property.

(e) The United States Environmental Protection Agency, other federal agencies, and other private and public entities may from time to time offer grants and other forms of assistance which may be obtained to capitalize a state revolving loan program used to encourage and assist the assessment, remediation, and redevelopment of previously used property which is contaminated or perceived to be contaminated.

(f) It is necessary, desirable, and in the public interest that the Alabama Department of Environmental Management, as the agency of the state charged with the administration of the Alabama Land Recycling and Economic Redevelopment Act, be authorized and directed, together with the public corporation herein provided for, to take such actions and enter into capitalization grants and other agreements with the United States of America or other appropriate entities as are necessary to obtain such funds for the establishment and operation of a revolving loan fund for such purposes.

(g) Therefore, the Legislature hereby establishes a revolving loan program, to be implemented, maintained, and administered by the Alabama Department of Environmental Management, to encourage the voluntary cleanup and the reuse and redevelopment of such properties.



Section 22-30F-3 - Definitions.

The following words and phrases, whenever used in this chapter, shall have the following respective meanings unless the context clearly indicates otherwise:

(1) AUTHORITY. The corporation organized pursuant to this chapter as a public corporation, agency, and instrumentality of the state and known as the "Alabama Land Recycling Finance Authority."

(2) AUTHORIZING RESOLUTION. A resolution, order, or other proceedings adopted by the board of directors of the authority authorizing the issuance of agreements and related matters.

(3) BOARD OF DIRECTORS. The board of directors of the authority.

(4) DEPARTMENT. The Alabama Department of Environmental Management or any successor.

(5) ELIGIBLE PROPERTY. Property which qualifies under Section 22-30E-6 for participation in the voluntary cleanup program established pursuant to Chapter 30E of this title, and which is owned and operated by an applicant or applicants which qualifies for the limitation of liability as described in subsection (a) of Section 22-30E-8.

(6) GOVERNMENT SECURITIES. Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof, which may consist of the principal thereof or the interest thereon.

(7) PERMITTED INVESTMENTS. The term includes each of the following:

a. Government securities.

b. Bonds, debentures, notes, or other evidences of indebtedness issued by any of the following agencies, to the extent that such obligations are secured by the full faith and credit of the United States of America: Bank for cooperatives; federal intermediate credit banks; federal financing bank; federal home loan banks; federal farm credit bank; export-import bank of the United States; federal land banks; or Farmers Home Administration, or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof, the bonds, debentures, participation certificates or notes of which are unconditionally guaranteed by the United States of America.

c. Bonds, notes, pass through securities or other evidences of indebtedness of the Government National Mortgage Association and participation certificates of the Federal Home Loan Mortgage Corporation.

d. Full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Ratings Services and at least "Aa" by Moody's Investors Service, Inc.

e. Time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation, provided that, to the extent such time deposits exceed available federal deposit insurance, such time deposits are fully secured by obligations described in paragraphs a., b., and c., which at all times have a market value, exclusive of accrued interest, at least equal to such bank time deposits so secured, including interest.

f. Repurchase agreements for obligations of the type specified in paragraphs a., b., and c., provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value, exclusive of accrued interest, at least equal to the purchase price of such repurchase agreements and which are held by a depository satisfactory to the authority in such manner as may be required to provide a perfected security interest in such obligations, and are 100 percent collateralized.

g. Uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Ratings Services and at least "Aa3" by Moody's Investors Service, Inc.

(8) PROJECT. Projects eligible for assistance from the revolving loan fund as certified to the authority by the department, including, without limitation, the following:

a. Assessment and investigation of eligible properties pursuant to subsection (b) of Section 22-30E-9.

b. Cleanup of eligible property pursuant to subsection (c) of Section 22-30E-9.

c. Any expenditure of a type or category determined by the authority or the department to be of such nature as will facilitate the timely assessment, cleanup, and subsequent redevelopment and return to productive use of an eligible property.

(9) PUBLIC BODY. Includes each county, state agency, incorporated city or town, public corporation, district, cooperative, association, authority, or any instrumentality thereof created by or pursuant to state law, including also a combination of two or more of the foregoing.

(10) REVOLVING LOAN FUND. The fund created by Section 22-30F-4.



Section 22-30F-4 - Revolving Loan Fund established; maintenance; administration.

(a) There is hereby established the State of Alabama Land Recycling Revolving Loan Fund, which shall be maintained in perpetuity and operated by the department as agent for the authority for the purposes stated herein. Grants from the federal government or its agencies allocated, allotted, or paid to the state for capitalization of the revolving loan fund, grants from other entities allocated, allotted, or paid to the state for capitalization of the revolving loan fund, state matching funds where required, and loan principal, interest, and penalties and interest income and all other amounts at anytime required or permitted to be paid into the revolving loan fund shall be deposited therein. Proceeds of capitalization grants, funds appropriated by the state, loan principal and interest payments, interest income, and all other funds of the authority shall be deposited with one or more banks designated by the authority to act as depository or trustee with respect to such funds. The authority may establish one or more accounts or sub-accounts in the revolving loan fund in connection with the receipt of capitalization grants or any other funds. Amounts in the revolving loan fund shall be expended in a manner consistent with terms and conditions of the capitalization grants and may be used to provide loans to public bodies to pay costs of projects; to purchase debt incurred by public bodies for projects; to fund other programs which the federal government may allow in the future through its grants; to fund the administrative expenses of the department relating solely to the responsibilities and requirements of this chapter; and to provide for any other expenditure consistent with the federal grant program and state law. Amounts on deposit in the revolving loan fund may be invested in permitted investments and all interest earned on such investments shall be credited to the revolving loan fund and to one or more accounts or sub-accounts therein established by the authority.

(b) The revolving loan fund shall be administered by the department, as agent for the authority, and the department is authorized to establish procedures and adopt such regulations as may be required to administer the revolving loan fund program in accordance with applicable law and to enter into contracts and other agreements in connection with the operation of the revolving loan fund, including but not limited to, contracts and agreements with federal agencies, public bodies, the authority, and other parties to the extent necessary or convenient for the implementation of the revolving loan fund program. Contracts provided for in this subsection entered into by the authority shall be with entities that reflect the racial and ethnic diversity of the state. A report shall be made annually to the Legislature on the second legislative day of each regular session detailing the extent to which this diversity provision has been implemented. Acting as agent for the authority, the department shall maintain full authority for the operation of the revolving loan fund in accordance with applicable federal and state law. The department shall provide an annual report on the revolving loan fund program to the Governor, which shall include a section detailing amounts from the revolving loan fund used for administrative expenses of the department.

(c) The department shall promulgate regulations which establish loan application requirements and criteria for evaluating loan qualifications for potential borrowers. Threshold criteria for loan eligibility shall include the following: A voluntary property assessment plan or voluntary cleanup plan approved by the department under Section 22-30E-9; evidence that the borrower has the financial ability to repay the loan; and the submission of a viable redevelopment plan for the site. After these threshold criteria have been demonstrated, loans may be prioritized based on economic needs of the community, potential numbers of direct and indirect jobs created, long term benefits to the community, ability to leverage other redevelopment funding, prior participation in the loan program established by this chapter, and environmental benefit.



Section 22-30F-5 - Alabama Land Recycling Finance Authority. - Generally.

The Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the director of the department, and the Director of Finance may become a public corporation to be known as the Alabama Land Recycling Finance Authority with the power and authority hereinafter provided, by proceeding according to the provisions of this chapter.



Section 22-30F-6 - Alabama Land Recycling Finance Authority - Incorporation.

(a) To become a corporation, the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the director of the department, and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth the following:

(1) The name and official designation of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office.

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants.

(3) The name of the proposed corporation, which shall be the "Alabama Land Recycling Finance Authority."

(4) The location of the principal office of the proposed corporation.

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this chapter.

(b) The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgments to deeds. The Secretary of State shall examine the application; and, if he or she finds that it substantially complies with the requirements of this section, he or she shall receive and file it and record it in an appropriate book of records in his or her office.

(c) When the application has been made, filed, and recorded as herein provided, the applicants shall constitute a corporation under the name proposed in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the Great Seal of the State, and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.

(d) The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the director of the department shall be the vice-president, and the Director of Finance shall be the secretary. The members of the authority shall constitute all the members of the board of directors of the authority, and any three members of the board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold such office by reasons of death, resignation, expiration of term of office, or for any other reason, then the successor in office to such director shall take his or her place as a member, officer, or director of the authority. No member, officer, or director of the authority may be paid any salary in addition to that now authorized by law for any service rendered or for any duty performed in connection with the authority.

(e) All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority and shall be recorded in a substantially bound book and filed in the office of the secretary. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 22-30F-7 - Alabama Land Recycling Finance Authority - Powers.

(a) The authority shall have each of the following powers, among others specified by or required to implement this chapter:

(1) To sue and be sued and to prosecute and defend, at law and in equity, in any court having jurisdiction of the subject matter and of the parties thereto.

(2) To have and to use a corporate seal and to alter such seal at pleasure.

(3) To establish a fiscal year.

(4) To acquire in any manner and to hold title to or leasehold interests in real and personal property and to sell, convey, or lease the same for the purpose of carrying out its functions and duties hereunder.

(5) To construct and operate or lease to or from any public body any one or more projects.

(6) To execute agreements obligating the authority to agree to pay and to pay such portion of the estimated reasonable cost of the project of each public body as may be required to meet the requirements of any federal act and the state.

(7) To make loans to public bodies and to enter into agreements with public bodies deemed necessary by the authority.

(8) To appoint and employ such banks, attorneys, financial advisors, agents, and employees as the business of the authority may require.

(b) The authority shall use accounting, audit, and fiscal procedures conforming to generally accepted government accounting standards. The authority shall hire or contract with banks, attorneys, financial advisors, agents, and employees which reflect the racial and ethnic diversity of the state. A report shall be made annually to the Legislature on the second legislative day of each regular session detailing the extent to which this diversity provision has been implemented.



Section 22-30F-8 - Funding of a loan.

(a) In order to provide for the funding of a loan by the authority for a project to the public body, such public body shall, to the extent required by the authority as a condition precedent to the making of a loan, establish a dedicated source of revenue to repay the moneys received from the authority and to provide for operation, maintenance, and equipment replacement expenses. Such public body is hereby authorized and empowered, any existing statute to the contrary notwithstanding, to do and perform any one or more of the following:

(1) To obligate itself to pay to the authority at periodic intervals a sum sufficient to provide bond debt service with respect to the bonds of the authority issued to fund the loan for such project.

(2) To levy, collect, and pay over to the authority and to obligate itself to continue to levy, collect, and pay over to the authority the proceeds of any one or more of the following:

a. Any fee or charge for services from any one or more utility systems owned by such public body.

b. Any licenses, permits, taxes, and fees.

c. Any special assessment on the property assessed, cleaned up, or benefited by the project.

d. Other revenue available to the public body.

(3) To undertake and obligate itself to pay its contractual obligation to the authority solely from the proceeds from any one or more of the sources specified in subdivision (2), or to impose upon itself a general obligation pledge to the authority additionally secured by a pledge of any one or more of such sources.

(4) To obligate itself to continue to levy and collect such revenues, fees, and charges in such amounts as shall be required by the authority.

(5) As evidence of its obligation to repay any loan made by the authority, to issue its bonds, warrants, or other obligations.

(6) To enter into such agreements, to perform such acts, and to delegate such functions and duties as its governing body shall determine to be necessary or desirable to enable the authority to fund a loan to the public body to aid it in the construction or acquisition of a project.

(b) In the event of default, the authority may cause all principal and interest on any loan to be immediately due and payable and utilize all available remedies under state law.

(c) All loans made by the authority shall provide that repayment of such loans shall begin not later than one year after certification of completion of the project, pursuant to subdivision (6) of subsection (c) of Section 22-30E-9, for which such loan was made and shall be repaid in full no later than 10 years after completion of such certification.

(d) The recipients of loans shall maintain project accounts in accordance with generally accepted government accounting standards.



Section 22-30F-9 - Usury exemption.

All notes, bonds, or other securities issued by the authority shall be exempt from the laws of the state governing usury or prescribing or limiting interest rates, including, but without limitation, the provisions of Chapter 8, commencing with Section 8-8-1, of Title 8.



Section 22-30F-10 - Capitalization grant agreements, operating agreements, other arrangements.

The department is hereby authorized to enter into capitalization grant agreements, operating agreements, and other arrangements required by the United States Environmental Protection Agency, other federal agencies, or other entities as a condition precedent to the receipt of funds necessary to capitalize the revolving loan fund. The department shall have full and continuing power to do all things necessary to be and remain in compliance with the provisions of any applicable federal act necessary to cause the state to receive assistance under any such federal act for the purposes herein stated.



Section 22-30F-11 - Legislative intent.

This chapter is intended to aid the state through the furtherance of its purposes by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. No proceeding, notice, or approval shall be required for the incorporation of the authority, the purchase or making of any loan, or the exercise of any other power by the authority.






Chapter 31 - DETERMINATION OF DEATH.

Section 22-31-1 - Determination of death.

An individual who, in the opinion of a medical doctor licensed in Alabama, has sustained either (1) irreversible cessation of circulatory and respiratory functions, or (2) irreversible cessation of all functions of the entire brain, including the brain stem, is dead. A determination of death must be made in accordance with accepted medical standards.



Section 22-31-2 - Use of other methods.

Nothing in this chapter shall prohibit a physician from using other procedures based on accepted medical standards for determining death as the exclusive basis for pronouncing a person dead.



Section 22-31-3 - Procedure where part of body to be used for transplantation.

(a) When a part of a donor is proposed to be used for transplantation pursuant to Article 3 of Chapter 19 of this title and the death of the donor is determined as set forth in Section 22-31-1, there shall be an independent confirmation of the death by another medical doctor licensed in Alabama. Neither the physician making the determination of death nor the physician making the independent confirmation shall participate in the procedures for removing or transplanting a part.

(b) When a part of a donor is proposed to be used for transplantation pursuant to Article 3 of Chapter 19 of this title and the death of the donor is determined as set forth in Section 22-31-1, complete patient medical records shall be kept, maintained and preserved.



Section 22-31-4 - Liability for acts.

A person who acts in accordance with the terms of this chapter is not liable for damages in any civil action or subject to prosecution in any criminal proceeding for his act.






Chapter 32 - SOUTHEAST INTERSTATE LOW-LEVEL RADIOACTIVE WASTE MANAGEMENT COMPACT.

Section 22-32-1 - Enactment of Southeast Interstate Low-Level Radioactive Waste Management Compact.

The Southeast Interstate Low-Level Radioactive Waste Management Compact is hereby enacted into law and entered into by the State of Alabama with any and all states legally joining therein in accordance with its terms, in the form substantially as follows:

There is hereby created the Southeast Interstate Low-Level Radioactive Waste Management Compact. The party states recognize and declare that each state is responsible for providing for the availability of capacity either within or outside the state for the disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of defense activities of the federal government or federal research and development activities. They also recognize that the management of low-level radioactive waste is handled most efficiently on a regional basis. The party states further recognize that the Congress of the United States, by enacting the Low-Level Radioactive Waste Policy Act (P.L. 96-573), has provided for and encouraged the development of low-level radioactive waste compacts as a tool for disposal of such waste. The party states recognize that the safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to dispose of such waste be properly provided.

It is the policy of the party states to: enter into a Regional Low-Level Radioactive Waste Management Compact for the purpose of providing the instrument and framework for a cooperative effort, provide sufficient facilities for the proper management of low-level radioactive waste generated in the region, promote the health and safety of the region, limit the number of facilities required to effectively and efficiently manage low-level radioactive waste generated in the region, encourage the reduction of the amounts of low-level waste generated in the region, distribute the costs, benefits and obligations of successful low-level radioactive waste management equitably among the party states, and ensure the ecological and economical management of low-level radioactive waste.

Implicit in the congressional consent to this compact is the expectation by the congress and the party states that the appropriate federal agencies will actively assist the compact commission and the individual party states to this compact by:

1. Expeditious enforcement of federal rules, regulations and laws; and

2. Imposing of sanctions against those found to be in violation of federal rules, regulations and laws; and

3. Timely inspection of their licensees to determine their capability to adhere to such rules, regulations and laws; and

4. Timely provision of technical assistance to this compact in carrying out their obligations under the Low-Level Radioactive Waste Policy Act as amended.

As used in this compact, unless the context clearly requires a different construction:

a. "Commission" or "compact commission" means the Southeast Interstate Low-Level Radioactive Waste Management Commission.

b. "Facility" means a parcel of land, together with the structures, equipment and improvements thereon or appurtenant thereto, which is used or is being developed for the treatment, storage or disposal of low-level radioactive waste.

c. "Generator" means any person who produces or possesses low-level radioactive waste in the course of or as an incident to manufacturing, power generation, processing, medical diagnosis and treatment, research, or other industrial or commercial activity. This does not include persons who provide a service to generators by arranging for the collection, transportation, storage or disposal of wastes with respect to such waste generated outside the region.

d. "High-level waste" means irradiated reactor fuel, liquid wastes from reprocessing irradiated reactor fuel and solids into which such liquid wastes have been converted, and other high-level radioactive waste as defined by the U.S. Nuclear Regulatory Commission.

e. "Host state" means any state in which a regional facility is situated or is being developed.

f. "Low-level radioactive waste" or "waste" means radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel or by-product material as defined in Section 11e.(2) of the Atomic Energy Act of 1954, or as may be further defined by federal law or regulation.

g. "Party state" means any state which is a signatory party to this compact.

h. "Person" means any individual, corporation, business enterprise or other legal entity (either public or private).

i. "Region" means the collective party states.

j. "Regional facility" means (1) a facility as defined in this article which has been designated, authorized, accepted or approved by the commission to receive waste or (2) the disposal facility in Barnwell County, South Carolina, owned by the State of South Carolina and as licensed for the burial of low-level radioactive waste on July 1, 1982, but in no event shall this disposal facility serve as a regional facility beyond December 31, 1992.

k. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands or any other territorial possession of the United States.

l. "Transuranic wastes" means waste material containing transuranic elements with contamination levels as determined by the regulations of (1) the U.S. Nuclear Regulatory Commission or (2) any host state, if it is an agreement state under Section 274 of the Atomic Energy Act of 1954.

m. "Waste management" means the storage, treatment or disposal of waste.

The rights granted to the party states by this compact are additional to the rights enjoyed by sovereign states, and nothing in this compact shall be construed to infringe upon, limit or abridge those rights.

a. Subject to any license issued by the U.S. Nuclear Regulatory Commission or a host state, each party state shall have the right to have all wastes generated within its borders stored, treated, or disposed of, as applicable, at regional facilities, and additionally shall have the right of access to facilities made available to the region through agreements entered into by the commission pursuant to Article IV e.9. The right of access by a generator within a party state to any regional facility is limited by its adherence to applicable state and federal law and regulation.

b. If no operating regional facility is located within the borders of a party state and the waste generated within its borders must therefore be stored, treated, or disposed of at a regional facility in another party state, the party state without such facilities may be required by the host state or states to establish a mechanism which provides compensation for access to the regional facility according to terms and conditions established by the host state or states and approved by a two-thirds vote of the commission.

c. Each party state must establish the capability to regulate, license and ensure the maintenance and extended care of any facility within its borders. Host states are responsible for the continued availability, the subsequent post-closure observation and maintenance, and the extended institutional control of their regional facilities, in accordance with the provisions of Article V, Section b.

d. Each party state must establish the capability to enforce any applicable federal or state laws and regulations pertaining to the packaging and transportation of waste generated within or passing through its borders.

e. Each party state must provide to the commission on an annual basis, any data and information necessary to the implementation of the commission's responsibilities. Each party state shall establish the capability to obtain any data and information necessary to meet its obligations herein defined.

f. Each party state must, to the extent authorized by federal law, require generators within its borders to use the best available waste management technologies and practices to minimize the volumes of wastes requiring disposal.

a. There is hereby created the Southeast Interstate Low-Level Radioactive Waste Management Commission ("the commission" or "compact commission"). The commission shall consist of two voting members from each party state to be appointed according to the laws of each state. The appointing authorities of each state must notify the commission in writing of the identity of its members and any alternates. An alternate may act on behalf of the member only in the member's absence.

b. Each commission member is entitled to one vote. No action of the commission shall be binding unless a majority of the total membership cast their vote in the affirmative, or unless a greater than majority vote is specifically required by any other provision of this compact.

c. The commission must elect from among its members a presiding officer. The commission shall adopt and publish, in convenient form, bylaws which are not inconsistent with this compact.

d. The commission must meet at least once a year and shall also meet upon the call of the presiding officer, by petition of a majority of the party states, or upon the call of a host state. All meetings of the commission must be open to the public.

e. The commission shall have the following duties and powers:

1. To receive and approve the application of a nonparty state to become an eligible state in accordance with Article VII b.; and

2. To receive and approve the application of an eligible state to become a party state in accordance with Article VII c.; and

3. To submit an annual report and other communications to the Governors and to the presiding officer of each body of the Legislature of the party states regarding the activities of the commission; and

4. To develop and use procedures for determining, consistent with considerations for public health and safety, the type and number of regional facilities which are presently necessary and which are projected to be necessary to manage waste generated within the region; and

5. To provide the party states with reference guidelines for establishing the criteria and procedures for evaluating alternative locations for emergency or permanent regional facilities; and

6. To develop and adopt within one year after the commission is constituted as provided for in Article VII, section d., procedures and criteria for identifying a party state as a host state for a regional facility as determined pursuant to the requirements of this article. In accordance with these procedures and criteria, the commission shall identify a host state for the development of a second regional disposal facility within three years after the commission is constituted as provided for in Article VII, Section d. and shall seek to ensure that such facility is licensed and ready to operate as soon as required but in no event later than 1991.

In developing criteria, the commission must consider the following: the health, safety, and welfare of the citizens of the party states; the existence of regional facilities within each party state; the minimization of waste transportation; the volumes and types of wastes generated within each party state; and the environmental, economic and ecological impacts on the air, land and water resources of the party states.

The commission shall conduct such hearings; require such reports, studies, evidence and testimony; and do what is required by its approved procedures in order to identify a party state as a host state for a needed regional facility; and

7. In accordance with the procedures and criteria developed pursuant to Section e.6. of this article, to designate, by a two-thirds vote, a host state for the establishment of a needed regional facility. The commission shall not exercise this authority unless the party states have failed to voluntarily pursue the development of such facility. The commission shall have the authority to revoke the membership of a party state that willfully creates barriers to the siting of a needed regional facility; and

8. To require of and obtain from party states, eligible states seeking to become party states, and nonparty states seeking to become eligible states, data and information necessary to the implementation of commission responsibilities; and

9. Notwithstanding any other provision of this compact, to enter into agreements with any person, state, or similar regional body or group of states for the importation of waste into the region and for the right of access to facilities outside the region for waste generated within the region. The authorization to import requires a two-thirds majority vote of the commission, including an affirmative vote of both representatives of a host state in which any affected regional facility is located. This shall be done only after an assessment of the affected facilities' capability to handle such wastes; and

10. To act or appear on behalf of the party state or states, only upon written request of both members of the commission for such state or states, as an intervenor or party in interest before congress, state legislatures, any court of law, or any federal, state or local agency, board or commission which has jurisdiction over the management of wastes. The authority to act, intervene or otherwise appear shall be exercised by the commission only after approval by a majority vote of the commission; and

11. To revoke the membership of a party state in accordance with Article VII f.

f. The commission may establish any advisory committees as it deems necessary for the purpose of advising the commission on any matters pertaining to the management of low-level radioactive waste.

g. The commission may appoint or contract for and compensate a limited staff necessary to carry out its duties and functions. The staff shall serve at the commission's pleasure irrespective of the civil service, personnel or other merit laws of any of the party states or the federal government and shall be compensated from funds of the commission. In selecting any staff, the commission shall assure that the staff has adequate experience and formal training to carry out such functions as may be assigned to it by the commission. If the commission has a headquarters, it shall be in a party state.

h. Funding for the commission shall be provided as follows:

1. Each eligible state, upon becoming a party state, shall pay $25,000.00 to the commission which shall be used for costs of the commission's services.

2. Each state hosting a regional disposal facility shall annually levy special fees or surcharges on all users of such facility, based upon the volume of wastes disposed of at such facilities, the total of which:

(a) Must be sufficient to cover the annual budget of the commission; and

(b) Must represent the financial commitments of all party states to the commission; and

(c) Must be paid to the commission, provided, however, that each host state collecting such fees or surcharges may retain a portion of the collection sufficient to cover its administrative costs of collection, and that the remainder be sufficient only to cover the approved annual budgets of the commission.

3. The commission must set and approve its first annual budget as soon as practicable after its initial meeting. Host states for disposal facilities must begin imposition of the special fees and surcharges provided for in this section as soon as practicable after becoming party states, and must remit to the commission funds resulting from collection of such special fees and surcharges within 60 days of their receipt.

i. The commission must keep accurate accounts of all receipts and disbursements. An independent certified public accountant shall annually audit all receipts and disbursements of commission funds, and submit an audit report to the commission. Such audit report shall be made a part of the annual report of the commission required by Article IV e. 3.

j. The commission may accept for any of its purposes and functions any and all donations, grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same. The nature, amount and condition, if any, attendant upon any donation or grant accepted pursuant to this paragraph together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the commission.

k. The commission is not responsible for any costs associated with (1) the creation of any facility, (2) the operation of any facility, (3) the stabilization and closure of any facility, (4) the post-closure observation, and maintenance of any facility, or (5) the extended institutional control, after post-closure observation and maintenance of any facility.

l. As of January 1, 1986, the management of wastes at regional facilities is restricted to wastes generated within the region, and to wastes generated within nonparty states when authorized by the commission pursuant to the provisions of this compact. After January 1, 1986, the commission may prohibit the exportation of waste from the region for the purposes of management.

m.1. The commission herein established is a legal entity separate and distinct from the party states, capable of acting in its own behalf, and is liable for its actions. Liabilities of the commission shall not be deemed liabilities of the party states. Members of the commission shall not be personally liable for actions taken by them in their official capacity.

2. Except as specifically provided in this compact, nothing in this compact shall be construed to alter the incidence of liability of any kind for any act, omission, course of conduct, or on account of any causal or other relationships. Generators, transporters of wastes, owners and operators of sites shall be liable for their acts, omissions, conduct, or relationships in accordance with all laws relating thereto.

a. Any party state which becomes a host state in which a regional facility is operated shall not be designated by the compact commission as a host state for an additional regional facility until each party state has fulfilled its obligation, as determined by the commission, to have a regional facility operated within its borders.

b. A host state desiring to close a regional facility located within its borders may do so only after notifying the commission in writing of its intention to do so and the reasons therefor. Such notification shall be given to the commission at least four years prior to the intended date of closure. Notwithstanding the four year notice requirement herein provided, a host state is not prevented from closing its facility or establishing conditions of its use and operations as necessary for the protection of the health and safety of its citizens. A host state may terminate or limit access to its regional facility if it determines that congress has materially altered the conditions of this compact.

c. Each party state designated as a host for a regional facility shall take appropriate steps to ensure that an application for a license to construct and operate a facility of the designated type is filed with and issued by the appropriate authority.

d. No party state shall have any form of arbitrary prohibition on the treatment, storage or disposal of low-level radioactive waste within its borders.

e. No party state shall be required to operate a regional facility longer than a 20 year period or to dispose of more than 32,000,000 cubic feet of low-level radioactive waste, whichever event occurs first.

a. Nothing in this compact shall be construed to:

1. Abrogate or limit the applicability of any Act of Congress or diminish or otherwise impair the jurisdiction of any federal agency expressly conferred thereon by the Congress;

2. Abrogate or limit the regulatory responsibility and authority of the U.S. Nuclear Regulatory Commission or of an agreement state under Section 274 of the Atomic Energy Act of 1954 in which a regional facility is located;

3. Make inapplicable to any person or circumstance any other law of a party state which is not inconsistent with this compact;

4. Make unlawful the continued development and operation of any facility already licensed for development or operation on the date this compact becomes effective, except that any such facility shall comply with Article III, Article IV and Article V and shall be subject to any action lawfully taken pursuant thereto;

5. Prohibit any storage or treatment of waste by the generator on its own premises;

6. Affect any judicial or administrative proceeding pending on the effective date of this compact;

7. Alter the relations between, and the respective internal responsibilities of, the government of a party state and its subdivisions;

8. Affect the generation, treatment, storage or disposal of waste generated by the atomic energy defense activities of the Secretary of the U.S. Department of Energy or federal research and development activities as defined in P.L. 96-573; and

9. Affect the rights and powers of any party state and its political subdivisions to regulate and license any facility within its borders or to affect the rights and powers of any party state and its political subdivisions to tax or impose fees on the waste managed at any facility within its borders.

b. No party state shall pass any law or adopt any regulation which is inconsistent with this compact. To do so may jeopardize the membership status of the party state.

c. Upon formation of the compact, no law or regulation of a party state or of any subdivision or any instrumentality thereof may be applied so as to restrict or make more inconvenient access to any regional facility by the generators of another party state than for the generators of the state where the facility is situated.

d. Restrictions of waste management at regional facilities pursuant to Article IV 1. shall be enforceable as a matter of state law.

a. This compact shall have as initially eligible parties the States of Alabama, Florida, Georgia, Mississippi, North Carolina, South Carolina, Tennessee and Virginia.

b. Any state not expressly declared eligible to become a party state to this compact in section a. of this article may petition the commission, once constituted, to be declared eligible. The commission may establish such conditions as it deems necessary and appropriate to be met by a state wishing to become eligible to become a party state to this compact pursuant to the provisions of this section. Upon satisfactorily meeting such conditions and upon the affirmative vote of two-thirds of the commission, including the affirmative vote of both representatives of a host state in which any affected regional facility is located, the petitioning state shall be eligible to become a party state to this compact and may become a party state in the same manner as those states declared eligible in section a. of this article.

c. Each state eligible to become a party state to this compact shall be declared a party state upon enactment of this compact into law by the state and upon payment of the fees required by Article IV h.1. The commission shall be the judge of the qualifications of the party states and of its members and of their compliance with the conditions and requirements of this compact and the laws of the party states relating to the enactment of this compact.

d.1. The first three states eligible to become party states to this compact which enact this compact into law and appropriate the fees required by Article IV h. 1. shall immediately, upon the appointment of their commission members, constitute themselves as the Southeast Low-Level Radioactive Waste Management Commission, shall cause legislation to be introduced in the Congress which grants the consent of the Congress to this compact, and shall do those things necessary to organize the commission and implement the provisions of this compact.

2. All succeeding states eligible to become party states to this compact shall be declared party states pursuant to the provisions of Section c. of this article.

3. The consent of the Congress shall be required for full implementation of this compact. The provisions of Article V, Section d. shall not become effective until the effective date of the import ban authorized by Article IV, Section 1. as approved by Congress. The Congress may by law withdraw its consent only every five years.

e. No state which holds membership in any other regional compact for the management of low-level radioactive waste may be considered by the Compact Commission for eligible state status or party state status.

f. Any party state which fails to comply with the provisions of this compact or to fulfill the obligations incurred by becoming a party state to this compact may be subject to sanctions by the commission, including suspension of its rights under this compact and revocation of its status as a party state. Any sanction shall be imposed only upon the affirmative vote of at least two-thirds of the commission members. Revocation of party state status may take effect on the date of the meeting at which the commission approves the resolution imposing such sanction, but in no event shall revocation take effect later than 90 days from the date of such meeting. Rights and obligations incurred by being declared a party state to this compact shall continue until the effective date of the sanction imposed or as provided in the resolution of the commission imposing the sanction.

The commission must, as soon as practicable after the meeting at which a resolution revoking status as a party state is approved, provide written notice of the action along with a copy of the resolution to the Governors, the Presidents of the Senates, and the Speakers of the House of Representatives of the party states, as well as chairmen of the appropriate committees of the Congress.

g. Any party state may withdraw from this compact by enacting a law repealing the compact, provided that if a regional facility is located within such state, such regional facility shall remain available to the region for four years after the date the commission receives notification in writing from the Governor of such party state of the rescission of the compact. The commission, upon receipt of the notification, shall as soon as practicable provide copies of such notification to the Governors, the Presidents of the Senates, and the Speakers of the House of Representatives of the party states as well as the chairmen of the appropriate committees of the Congress.

h. The right of a party state to withdraw pursuant to Article VII g. shall terminate no later than 30 days following the commencement of operation of the second host state disposal facility. Thereafter, a party state may withdraw only with the unanimous approval of the commission and with the affirmative consent of Congress.

i. This compact may be terminated only by the affirmative action of the Congress or by the rescission of all laws enacting the compact in each party state.

a. Each party state, consistently with its own law, shall prescribe and enforce penalties against any person not an official of another state for violation of any provision of this compact.

b. Each party state acknowledges that the receipt by a host state of waste packaged or transported in violation of applicable laws and regulations can result in imposition of sanctions by the host state which may include suspension or revocation of the violator's right of access to the facility in the host state.

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared by a court of competent jurisdiction to be contrary to the Constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any other government, agency, person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. The provisions of this compact shall be liberally construed to give effect to the purposes thereof.



Section 22-32-2 - Members of Southeast Interstate Low-Level Radioactive Waste Management Commission.

The Director of the Bureau of Radiological Health and the Director of the Department of Energy shall serve as members of the Southeast Interstate Low-Level Radioactive Waste Management Commission. As directors of departments or agencies of this state, they may designate a subordinate officer or employee of their department or agency to serve in this stead as permitted by Article IV A. of the compact. The reference to the "Bureau of Radiological Health" anywhere in this chapter shall mean the Radiological Health Program of the Department of Public Health.



Section 22-32-3 - Acquisition of waste disposal site.

The Department of Energy may accept gifts or grants of title to real property for establishing a low-level radioactive waste disposal site. Further, upon the determination by the Governor of the existence of a need for a site by Alabama citizens within the next five years, the Department of Energy may acquire title to real property by purchase, condemnation, or otherwise for the establishment of a low-level radioactive waste site. Such need may include designation of the State of Alabama as a host state for a low-level radioactive treatment, storage or disposal site by the Southeast Low-Level Radioactive Waste Management Commission.



Section 22-32-4 - Authorization to operate site; users' charges; lease or contract for operation and disposal of low-level radioactive wastes.

(a) The Alabama Department of Energy is authorized to operate a treatment, storage or disposal site for low-level radioactive wastes pursuant to any license issued by the Radiation Control Agency.

The Alabama Department of Energy is authorized to charge each user of any licensed site within the state that user's proportionate share of the costs for handling of the wastes. These costs shall be paid on the basis of a fee per volume of wastes received at each site. Such fee shall be paid to the Department of Energy and may include, but not be limited to costs of:

(b) The Alabama Department of Energy may lease and/or contract with any qualified person to operate and dispose of low-level radioactive wastes on land owned by the Department of Energy and if appropriate, using equipment owned by the Alabama Department of Energy. Any lease and/or contract shall provide for the payment of the Alabama Department of Energy for at least the following: state and county royalty fees as hereinafter provided for, and a perpetual care fund hereinafter provided for. Further, the lease or contract shall provide for payment or establishment of the following: all licensing and inspection fees due the radiation control agency, a faithful performance bond in the amount of $2,000,000.00 to assure that adequate funds are available to close the site should the operator prematurely cease activities, 10 cents per cubic foot for the Alabama Department of Energy's administrative costs, a surety bond, liability insurance, and any fees due to the Southeast Low-Level Radioactive Waste Management Commission. No contract and/or lease shall authorize the disposal of radioactive material until a license authorizing such is issued by the Radiation Control Agency to the contractor-leasor. Any contract or lease shall require the contractor-leasor to comply with the requirements of Title 22, Chapter 14.



Section 22-32-5 - Radiation Safety Fund; licensing and inspection fees; bond of contractor-leasor; perpetual care fund; operating fund; compact commission fund; royalty fees; appropriation.

(a) There is hereby created a Radiation Safety Fund into which the State Treasurer shall deposit the licensing, application, and inspection fee of the Radiation Control Agency. The Radiation Control Agency is authorized to collect for deposit into the Radiation Safety Fund application, licensing and inspection fees equal to 75 percent of those fees charged by the U.S. Nuclear Regulatory Commission for issuing similar licenses. This authority applies only to the specific licenses issued by the Radiation Control Agency. The funds available in the Radiation Safety Fund are appropriated to the State Health Department for the purpose of Title 22, Chapter 14. The moneys in this fund may be carried over from one fiscal year to the next provided that any unencumbered funds in excess of $100,000.00 on September 30 of each year shall revert to the State of Alabama General Fund.

(b) The Alabama Department of Energy is authorized to collect fees which cover at least the costs listed in Section 22-32-4(a). The revenue generated from these funds shall be disbursed by the Alabama Department of Energy in a Perpetual Care Fund, an Operating Fund, a Compact Commission Fund and for royalty fees as described herein. The proportion of the fee required for the first year of operation costs and/or the perpetual care fund costs shall be based on projections obtained from existing facilities. Charges in the following years will be based on costs for previous years of in-state operation. In the event that the Alabama Department of Energy contracts or leases the disposal site operations, the contractor-leasor shall pay such fees by the fifteenth of the following month. Further, the contractor-leasor shall post with the Alabama Department of Energy a surety bond of $200,000.00 to assure proper accounting of these funds.

(1) A percentage shall be deposited with the State Treasurer in a Low-Level Radioactive Waste Perpetual Care Fund, the interest of which shall be used by the Alabama Department of Energy to pay the costs of monitoring and maintaining sites for at least 100 years after closure. The amount of this cost shall be based on projections from existing facilities such as the Barnwell, South Carolina facility. The State Treasurer shall deposit or invest these funds in banks, U.S. treasury bills or other equivalent, the interest from such investments to be reinvested in this account. Upon certification by the Governor, Lieutenant Governor, and the Speaker of the House, of need related to low-level radioactive waste disposal, portions of the principal may be expended as necessary to protect the public health and safety.

(2) A percentage shall be deposited with the State Treasurer in a Low-Level Radioactive Waste Operating Fund, to be used by the Alabama Department of Energy in assuring safe operation of any disposal site, including administration of sites operated by contractors or leasors. The amount of this cost in the first year shall be based on projections from currently operating facilities. In the future years the charges will be based on costs for actual instate operation in past years. The moneys in this fund may be carried over from one fiscal year to the next provided that all unencumbered funds in excess of $300,000.00 on September 30 of each year shall revert to the State of Alabama General Fund. In the event of determination by the Governor of the existence of need of a low-level radioactive waste site in Alabama, the Alabama Legislature may appropriate funds to the Alabama Department of Energy which may be necessary for site selection, purchase and development.

(3) A percentage shall be deposited with the State Treasurer in the Southeast Low-Level Radioactive Waste Management Commission Fund. This fund shall be used by the Alabama Department of Energy to pay Alabama's proportionate share of the annual budget of the commission as provided in Section 22-32-1, Article IV, h.2 and 3. The moneys in this fund may be carried over from one fiscal year to the next provided that any unencumbered funds in excess of $50,000.00 on September 30 of each year shall revert to the Low-Level Radioactive Waste Operating Fund.

(4) Royalty fees shall be collected by the Alabama Department of Energy on each cubic foot of waste handled at the state sites. Ten cents per cubic foot shall be paid into the State of Alabama General Fund and up to five cents per cubic foot shall be paid to the county in which the site is located.

(c) There is hereby appropriated from the General Fund $25,000.00 to the Southeast Low-Level Radioactive Waste Management Commission upon confirmation that Alabama is a party state as defined in the compact.



Section 22-32-6 - Delegation of authority to stop, inspect and enforce regulations.

The Radiation Control Agency may delegate to other agencies by memorandum of understanding all or part of their authority to stop, inspect, and enforce radiation safety regulations relating to the transport of low-level radioactive wastes.



Section 22-32-7 - Cooperation of departments, agencies, officers and political subdivisions with commission.

All departments, agencies and officers of this state and its political subdivisions are hereby authorized to cooperate with the Southeast Interstate Low-Level Radioactive Waste Commission in the furtherance of any of its activities pursuant to the compact.



Section 22-32-8 - Issuance of order prohibiting use of source of ionizing radiation for nonpayment of fees; impoundment or seizure; release on payment of fees, costs, etc.; auction of unredeemed equipment, etc.; fine for violation of chapter.

(a) The Radiation Control Agency shall issue an order prohibiting the use of sources of ionizing radiation by any person who receives, possesses, uses, or services a source of ionizing radiation for a fee as required pursuant to Section 22-32-5 and fails to pay the fee within 45 days of being informed the fee is due.

(b) In addition to the order provided for in subsection (a) of this section, the Radiation Control Agency, without further notice, may impound or seize any source of ionizing radiation and any shielding required for safe handling for which an order prohibiting its use has been issued pursuant to said subsection (a). The person owing the fee required by this chapter shall also be required to pay any actual costs incurred by the Radiation Control Agency in the removal and storage of the impounded or seized source of ionizing radiation.

(c) Upon payment of any required fees, penalties, removal, court and/or storage costs any order prohibiting the use of the source of ionizing radiation or impoundment or seizure issued or executed pursuant to subsections (a) and (b) of this section shall be voided and the source of ionizing radiation shall be released to the licensee at the place where the source is being held by the Radiation Control Agency or court. The Radiation Control Agency shall not be liable for damages to any source of ionizing radiation and any associated shielding and equipment.

(d) One year after seizing or impounding a source of ionizing radiation and any associated shielding and equipment, the Radiation Control Agency may release the equipment to the director of the Department of Finance for public auction as surplus equipment. The revenue derived shall be paid into the Radiation Safety Fund up to that amount specified in subsection (c) of this section, and any additional revenues shall be paid (1) to the person owning the source or ionizing radiation, or (2) to the person owing the fee. The Radiation Control Agency may limit the bidders on the equipment to those persons who are registered or licensed to possess the equipment.

(e) In addition, a fine not to exceed $5,000.00 may be imposed by a court of competent jurisdiction on any person who violates this chapter.



Section 22-32-9 - Effective date.

The provisions of this chapter became effective August 15, 1983.






Chapter 34 - WATER POLLUTION CONTROL AUTHORITY.

Section 22-34-1 - Definitions.

The following words and phrases, whenever used in this chapter, shall have the following respective meanings unless the context clearly indicates otherwise:

(1) AUTHORITY. The corporation organized pursuant to the provisions of this chapter as a public corporation, agency and instrumentality of the state and known as the "Alabama Water Pollution Control Authority."

(2) AUTHORIZING RESOLUTION. A resolution or order adopted by the board of directors of the authority authorizing the issuance of bonds by the authority pursuant to this chapter or by a public body.

(3) BOARD OF DIRECTORS. The board of directors of the Alabama Water Pollution Control Authority.

(4) BONDS. The "Water Pollution Control Bonds," notes or obligations or other evidence of indebtedness issued by the authority under the provisions of this chapter.

(5) BOND PROCEEDS. The direct proceeds of sale of bonds or notes, and the income derived from the investment of such proceeds.

(6) DEPARTMENT. The Department of Environmental Management or any successor.

(7) FEDERAL CLEAN WATER ACT. The Act of Congress so designated (P.L. 92-500) approved October 18, 1972 (33 U.S.C. §1251 et seq.), as amended from time to time.

(8) PROJECT. The wastewater treatment facilities of a public body to consist of one or more treatment facilities designed to prevent the discharge of untreated or inadequately treated sewage, industrial wastes or other wastes, for purposes of compliance with requirements of the Federal Clean Water Act.

(9) PUBLIC BODY. Includes each county, state agency, incorporated city or town, or their instrumentality created by or pursuant to state law and having jurisdiction over the disposal of sewage, industrial wastes, or other wastes. It includes also a combination of two or more of the foregoing having such jurisdiction.



Section 22-34-2 - Legislative intent.

It is the intent of the Legislature by the passage of this chapter to enable the state acting by and through the authority and the department to aid in the prevention and control of water pollution, to provide state financial aid to public bodies for the prevention and control of water pollution, and to these ends to authorize the incorporation of a state authority with power to issue Water Pollution Control Bonds; and to agree to pay and to pay such portion of the estimated reasonable cost of the projects of each public body as may be required to meet the water quality goals of the Federal Clean Water Act, as amended.



Section 22-34-3 - Revolving fund established; use of funds; administration of fund; annual report.

(a) There is hereby established the Water Pollution Control Revolving Loan Fund, which shall be maintained in perpetuity and operated by the department as agent for the authority for the purposes stated herein. Grants from the federal government or its agencies allotted to the state for capitalization of the revolving loan fund, state matching funds where required, and loan principal, interest, and penalties shall be deposited as required by the terms of the federal grant directly in the revolving loan fund. Money in the revolving loan fund shall be expended in a manner consistent with terms and conditions of the federal capitalization grants and may be used to provide loans for the construction or rehabilitation of public wastewater treatment facilities; to secure principal and interest on bonds issued by the authority if the proceeds of such bonds are deposited in the revolving loan fund to the extent provided in the terms of the federal grant; to purchase debt incurred by public bodies for wastewater treatment projects; to fund other programs which the federal government may allow in the future through its grants; to fund the administrative expenses of the department relating to the responsibilities and requirements of this chapter; and to provide for any other expenditure consistent with the federal grant program and state law. Money not currently needed for the operation of the revolving loan fund or otherwise dedicated may be invested and all interest earned on such investments shall be credited to the revolving loan fund.

(b) The revolving loan fund shall be administered by the department, as agent for the authority, which is authorized to establish procedures and adopt such regulations as may be required to administer the revolving loan fund program in accordance with the Federal Clean Water Act and state law and to enter into contracts and other agreements in connection with the operation of the revolving loan fund, including but not limited to, contracts and agreements with federal agencies, public bodies, the authority, and other parties to the extent necessary or convenient for the implementation of the revolving loan fund program. Acting as agent for the authority, the department shall maintain full authority for the operation of the revolving loan fund in accordance with applicable federal and state law and loan recipients will be on the state needs list or otherwise satisfy Clean Water Act requirements. The department shall provide an annual report on the revolving loan fund program to the United States Environmental Protection Agency as required by the Clean Water Act and to the Governor.



Section 22-34-4 - Water pollution control authority established; membership.

The Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the Director of the Department of Environmental Management, and the Director of Finance may become a public corporation to be known as the Alabama Water Pollution Control Authority with the power and authority hereinafter provided, by proceeding according to the provisions of this chapter.



Section 22-34-5 - Application for corporation; contents; officers; board of directors; record of proceedings.

(a) To become a corporation, the Governor, the Lieutenant Governor, the Speaker of the House, the director of the department and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be the "Alabama Water Pollution Control Authority";

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this chapter or any other laws of the state. The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgments to deeds. The Secretary of State shall examine the application; and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.

When the application has been made, filed and recorded as herein provided, the applicants shall constitute a corporation under the name proposed in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the Great Seal of the State, and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.

(b) The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the director of the department shall be the vice-president thereof and the director of finance shall be the secretary thereof. The members of the authority shall constitute all the members of the board of directors of the authority, and any three members of the said board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold such office by reasons of death, resignation, expiration of his term of office or for any other reason, then his successor in office shall take his place as a member, officer or director of the authority. No member, officer or director of the authority shall draw any salary, in addition to that now authorized by law, for any service he may render or for any duty he may perform in connection with the authority.

(c) All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority, shall be signed by at least three members of the authority and shall be recorded in a substantially bound book and filed in the office of the secretary. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 22-34-6 - General powers.

(a) The authority shall have the following powers, among others specified by this chapter:

(1) To have succession in its corporate name until the principal of an interest on all bonds issued by it shall have been fully paid;

(2) To sue and be sued and to prosecute and defend, at law and in equity, in any court having jurisdiction of the subject matter and of the parties thereto;

(3) To have and to use a corporate seal and to alter such seal at pleasure;

(4) To establish a fiscal year;

(5) To acquire in any manner and to hold title to or leasehold interests in real and personal property and to sell, convey or lease the same for purpose of carrying out its functions and duties hereunder;

(6) To construct and operate or lease to or from any public body and project;

(7) To execute agreements effectively obligating the authority to agree to pay and to pay such portion of the estimated reasonable cost of the project of each public body as may be required to meet the water quality goals of the Clean Water Act and the state;

(8) To issue bonds or other obligations provided such proceeds are deposited in the revolving loan fund;

(9) To enter into such agreements in connection with the sale of its bonds as the board shall determine, including arrangements for letters of credit, bond insurance or other credit enhancement devices, provided that no such arrangement shall obligate funds of the authority other than as provided in this chapter; and

(10) To appoint and employ such attorneys, financial advisors, agents and employees as the business of the authority may require.

(b) The authority shall use accounting, audit, and fiscal procedures conforming to generally accepted government accounting standards.

(c) The Governor shall deliver an annual report of the authority to the Legislature.



Section 22-34-7 - Authority authorized to issue bonds.

For the purpose of providing funds for the authority to make loans to public bodies for a project or projects, or for the payment of obligations incurred or temporary loans made for any of said purposes, the authority is hereby authorized, from time to time, to issue and sell its bonds or other evidences of indebtedness. Such bonds may be issued in one or more series; shall be in such form and denominations and of such terms and maturities, not exceeding 25 years from the date of issue of each series; shall bear such rate or rates of interest, payable and evidenced in such manner; may contain such provisions for registration or for redemption prior to maturity; and may contain such other provisions not inconsistent herewith, all as may be provided by the authorizing resolution. As security for the payment of the principal of and interest on its bonds, the authority is authorized to pledge, transfer and assign any obligations of each public body, payable to the authority and the security for such obligation.



Section 22-34-8 - Sale of bonds.

The bonds and other evidences of indebtedness of the authority may be sold at such time or times as the board of directors may deem advantageous. The bonds may be sold at private or public sale. Bonds sold at public sale shall be awarded to the bidder whose bid reflects the lowest net interest cost to the authority for the bonds being sold, computed to their respective absolute maturities; provided, that if no bid acceptable to the authority is received, it may reject all bids and readvertise. Notice of any public sale shall be given by such publication or by such distribution of notices of sale or both, as the board of directors may determine subject to state law. The authority may pay from the proceeds of the sale of its bonds all expenses, including publication and printing charges, attorney's fees, financial advisory fees, and other expenses which the board of directors may deem necessary or advantageous in connection with the authorization, advertisement, sale, execution and issuance thereof.



Section 22-34-9 - Certificates or notes in anticipation of bonds.

In anticipation of the issuance of bonds, the authority may borrow such sums as may be needed for any of the aforesaid purposes and to obligate itself by certificate or promissory note, bearing interest at a rate or rates to be specified by the authority, and maturing within 18 months from the date of such certificate or promissory note. Such certificates or promissory notes shall be payable solely from the proceeds of the bonds of the authority and from the funds from which such bonds are payable. In the event that authority funds are not available for a loan for a project when application is made, in order to accelerate the completion of any project, the public body may, with the approval of the authority, obligate such public body to provide local funds to pay that portion of the cost of the project which the authority will make available by loan, and the authority shall refund the amount expended on its behalf by such public body.



Section 22-34-10 - Refunding bonds.

The authority may from time to time issue and sell its refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority at the time outstanding and any premiums necessary to be paid to redeem any bonds so to be refunded. The holders of such refunding bonds shall be subrogated and entitled to all priorities, rights and pledges to which the bonds refunded thereby were entitled.



Section 22-34-11 - Dedicated source of revenue to repay moneys; default; accounting standards.

(a) In order to provide for the funding of the loan by the authority for a project to the public body, such public body shall establish a dedicated source of revenue to repay the moneys received from the authority and to provide for operation, maintenance and equipment replacement expenses. Such public body is hereby authorized and empowered, any existing statute to the contrary notwithstanding, to do and perform any one or more of the following:

(1) To obligate itself to pay to the authority at periodic intervals a sum sufficient to provide bond debt service with respect to the bonds of the authority issued to fund the loan for such project and to pay over such debt service to the account of the project for deposit to the revolving loan fund;

(2) To levy, collect and pay over to the authority and to obligate itself to continue to levy, collect and pay over to the authority the proceeds of any one or more of the following:

a. Any sewer or waste disposal service fee or charge;

b. Any licenses, permits, taxes and fees;

c. Any special assessment on the property drained, served or benefitted by the project; and

d. Other revenue available to the public body.

(3) To undertake and obligate itself to pay its contractual obligation the authority solely from the proceeds from any one or more of the sources specified in subdivision (2) above, or to impose upon itself a general obligation pledge to the authority additionally secured by a pledge of any one or more of such sources;

(4) To obligate itself to continue to levy and collect such revenues, fees and charges as shall equal not less than 110 percent nor more than 125 percent, as determined by the authority of the maximum principal and interest maturing and coming due in any one year on the bonds issued by the authority to fund a loan for the project; and

(5) To enter into such agreements, to perform such acts and to delegate such functions and duties as its governing body shall determine to be necessary or desirable to enable the authority to fund a loan to the public body to aid it in the construction or acquisition of a project.

(b) In the event of default, the authority may utilize all available remedies under state law.

(c) All loans made by the authority shall provide that repayment of such loans shall begin not later then one year after completion of construction of the project for which such loan was made and shall be repaid in full no later than 20 years after completion of such construction.

(d) The recipients of loans shall maintain project accounts in accordance with generally accepted government accounting standards.



Section 22-34-12 - Investment in authority bonds.

The State Treasurer may invest any idle or surplus moneys of the state in bonds of the authority. The governing body of any county or municipality is authorized in its discretion to invest any idle or surplus money held in its treasury in bonds of the authority. Such bonds shall be legal investments for executors, administrators, trustees and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.



Section 22-34-13 - Tax exempt.

All bonds or other indebtedness of the authority and the coupons applicable thereto and the income therefrom and all projects or parts thereof and all assets of the authority shall be forever exempt from any and all taxation in the state.



Section 22-34-14 - Exempt from usury laws.

All securities issued by the authority shall be exempt from the laws of the state governing usury or prescribing or limiting interest rates, including, but without limitation, the provisions of Chapter 8 of Title 8.



Section 22-34-15 - No proceeding, notice or approval required.

This chapter is intended to aid the state through the furtherance of its purposes by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this chapter, no proceeding, notice or approval shall be required for the incorporation of the authority, the purchase of any loans or the making of any loan to a public body, the issuance of any bonds, or the exercise of any other of its powers by the authority.



Section 22-34-16 - Negotiable instruments.

All bonds issued by the authority, while registered, shall be construed to be negotiable instruments even though they are payable from a limited source. All coupons applicable to any bonds issued by the authority, while the applicable bonds are registered as to both principal and interest, shall likewise be construed to be negotiable instruments although payable from a limited source.



Section 22-34-17 - Obligations solely of authority.

All bonds, notes and certificates issued by the authority shall be solely and exclusively obligations of the authority, payable solely from the revenues, income, fees or charges which may pursuant to the provisions of this chapter, be pledged to the payment thereof, and no such bonds, notes or certificates shall create an obligation or debt of the state. Provided, however, that an agreement by the authority to make a loan to a public body for a project shall impose an obligation on the state to make such loan from any funds which are then or may thereafter become available regardless of the funding of the loan by the public body and subject only to any terms and conditions set forth in such agreement.






Chapter 35 - ALABAMA UNDERGROUND STORAGE TANK TRUST FUND.

Section 22-35-1 - Legislative findings and intent.

The Legislature of the State of Alabama finds and declares that certain lands of Alabama constitute unique and delicately balanced resources; that the protection of these resources is vital to the economy of this state; and that the preservation of waters is a matter of the highest urgency and priority as these waters provide a primary source of potable water in this state; that such use can only be served effectively by maintaining the quality of waters in as close to a comparable previous condition as possible, taking into account multiple use accommodations necessary to provide the broadest possible promotion of public and private interests.

The Legislature further finds that where contamination of soils or waters has occurred, remedial measures have often been delayed for long periods while determinations as to liability and the extent of liability are made; that such delays result in the continuation and intensification of the threat to the public health, safety, and welfare, in greater damages to the environment, and in significantly higher costs to contain and remove the contamination; and that adequate financial resources must be readily available to provide for the expeditious supply of safe and reliable alternative sources of potable water to affected persons and to provide a means for investigation and clean-up at contamination sites without delay.

The Legislature intends for this chapter to provide evidence of financial responsibility for owners and operators of underground and aboveground storage tanks under the Resource Conservation and Recovery Act, Subtitle I, the Superfund Amendments and Reauthorization Act of 1986 and other federal laws. Owners and operators of underground and aboveground storage tanks may choose to participate in the fund created by this chapter as one of several available alternatives to provide such evidence of financial responsibility as required under said federal laws. Participation in the fund is voluntary; however, in order to participate in the fund, owners and operators must comply with the provisions of this chapter.



Section 22-35-2 - Short title.

This chapter may be cited as the "Alabama Underground and Aboveground Storage Tank Trust Fund Act."



Section 22-35-3 - Definitions.

For the purposes of this chapter, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) ABOVEGROUND STORAGE TANK. Any one or combination of stationary tanks affixed permanently to the ground or other support structure (including pipes connected thereto) used to contain an accumulation of motor fuels, the volume of which (including pipes connected thereto) is greater than 90 percent above the surface of the ground.

The terms "Underground Storage Tank" and "Aboveground Storage Tank" do not include any:

a. Farm or residential tank of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

b. Tank used for storing heating oil for consumptive use on the premises where stored;

c. Septic tank;

d. Pipeline facility (including gathering lines) regulated under:

1. The Natural Gas Pipeline Safety Act of 1968,

2. The Hazardous Liquid Pipeline Safety Act of 1979, and

3. An intrastate pipeline facility regulated under state laws comparable to the provisions of law in subparagraphs 1. or 2. of this paragraph;

e. Surface impoundment, pit, pond, or lagoon;

f. Stormwater or wastewater collection system;

g. Flow-through process tank;

h. Liquid trap or associated gathering lines directly related to oil or gas production and gathering operations;

i. Storage tank situated in an underground area (such as a basement, cellar, mineworking, drift, shaft, or tunnel) if the storage tank is situated upon or above the surface of the floor; and

j. Other underground storage tanks exempted by the administrator of the Federal Environmental Protection Agency.

k. Piping connected to any of the above exemptions.

l. Pipeline terminals, refinery terminals, rail and barge terminals and tanks associated with each.

(2) BULK FACILITY. A facility, including pipeline terminals, refinery terminals, motor fuel distribution terminals, rail and barge terminals, and associated tanks, connected or separate, from which motor fuels are withdrawn from bulk and delivered into a cargo tank used to transport these materials.

(3) CARGO TANK. An assembly that is used for transporting, hauling, or delivering liquids and that consists of a tank having one or more compartments mounted on a wagon, truck, or trailer.

(4) COMMISSION. The Alabama Environmental Management Commission.

(5) DEPARTMENT. The Alabama Department of Environmental Management.

(6) DIRECTOR. The Director of the Alabama Department of Environmental Management.

(7) MOTOR FUELS. All grades of gasoline including gasohol or any gasoline blend, any components used in any gasoline blend, ethanol, number 1 diesel, number 2 diesel, or any diesel blend, biodiesel, kerosene, and all aviation fuels.

(8) OCCURRENCE. A release from an aboveground or underground storage tank system for which the department has assigned a unique release identification number.

(9) OPERATOR. Any person in control of, or having responsibility for, the daily operation of an underground or aboveground storage tank.

(10) OWNERS OF AN UNDERGROUND OR ABOVEGROUND STORAGE TANK:

a. In the case of an underground storage tank in use on November 8, 1984, or brought into use after that date, or in the case of an aboveground storage tank in use on August 1, 1993, or brought into use after August 1, 1993, any person who owns an underground or aboveground storage tank used for the storage, use, or dispensing of motor fuels, and

b. In the case of an underground storage tank in use before November 8, 1984, but no longer in use on that date, or an aboveground storage tank in use before August 1, 1993, but no longer in use on that date, the present owner of such tank used for storage, use, or dispensing of motor fuels, and any person who owned such tank immediately before the discontinuation of its use.

c. For the purposes of this chapter, the person who registers the underground or aboveground storage tank is, and shall be considered the owner.

(11) PERSON. Any natural person, any firm, association, partnership, corporation, trust, the State of Alabama and any agency of the State of Alabama, governmental entity, a consortium, a joint venture, a commercial entity, and any other legal entity.

(12) RELEASE. Any spilling, leaking, emitting, discharge, escaping, leaching, or disposing from any underground or aboveground storage tank into ground water, surface water, or subsurface soils.

(13) RESPONSE ACTION. Any activity, including evaluation, planning, design, engineering, construction, and ancillary services, which is carried out in response to any discharge, release, or threatened release of motor fuels.

(14) RESPONSE ACTION CONTRACTORS. A person who has been approved by the department who is carrying out any response action, including a person retained or hired by such person to provide services relating to a response action.

(15) SUBSTANTIAL COMPLIANCE. An owner or operator of an underground or aboveground storage tank has registered that tank with the department, has timely paid the annual fee, if any, has made a good faith effort to comply with the state and federal laws applicable to underground or aboveground storage tanks, and the rules and regulations adopted pursuant thereto, and shall have met the financial responsibility requirements imposed by Section 22-35-7, and shall have promptly notified the director of any third-party claim or suit made against him. The determination of substantial compliance shall be made by the director.

(16) THIRD PARTY. A person other than the owner or operator, the landlord of the owner or operator, or employees or agents of an owner or operator. Such term shall not include any person who prevents, impedes, delays, obstructs, or hinders environmental response actions on any land, including private property, impacted by a release from an underground storage tank; it being the intent of this limitation to disallow recovery to any person who interferes with prompt remediation of impacted soils and groundwater. Such term shall not include any person to whom property is sold, given, or abandoned after discovery of a release or in anticipation of damage due to a release.

(17) THIRD-PARTY CLAIM. Any civil action brought or asserted by any third party against any owner or operator of any underground or aboveground storage tank who is in substantial compliance as stated in this chapter for bodily injury or property damage which damages are the direct result of an accidental release arising from the operation of motor fuel underground or aboveground storage tanks covered under this chapter. The assessment of punitive damages shall not constitute a third-party claim recoverable against the fund, nor shall punitive damages be assessed against the fund.

(18) UNDERGROUND STORAGE TANK. Any one or combination of tanks (including pipes connected thereto) used to contain an accumulation of motor fuels, and the volume of which (including the volume of the underground pipes connected thereto) is 10 percent or more beneath the surface of the ground.

(19) WATERS. All waters of any river, stream, water course, pond, lake, coastal, ground, or surface waters wholly or partially within the state, natural or artificial.

(20) WITHDRAWAL FROM BULK. The removal of a motor fuel or a combination of motor fuels from bulk facility storage tanks directly into a cargo tank to be transported to a location in this state. The underground and aboveground storage tank trust fund charge shall not be assessed on motor fuel withdrawn from bulk the ultimate destination of which is outside the State of Alabama. Withdrawal of different grades of motor fuel into separate compartments of a cargo tank does not constitute separate withdrawals from bulk.



Section 22-35-4 - Alabama Underground and Aboveground Storage Tank Trust Fund.

There is hereby created the Alabama Underground and Aboveground Storage Tank Trust Fund, hereinafter referred to as the "fund," to be administered by the Secretary-Treasurer of the Retirement Systems of Alabama. The fund shall be used by the department as a revolving fund for carrying out the purposes of this chapter. The fund is not an insurance company and the laws relating to the conduct of business in this state by an insurance company do not apply to the fund. A decision that underground or aboveground storage tanks are ineligible for benefits under the fund does not expose the fund, the director, department, or commission to a claim of bad faith as such terms are used in general insurance law. Further, in no event shall combined claims against the fund for payment of response actions and third-party claims exceed the per occurrence indemnification limit set by the commission. Under no circumstances shall monies from the fund be expended to pay punitive damages. To the fund shall be credited all tank fee and Underground and Aboveground Storage Tank Trust Fund charge revenues levied, collected, and credited pursuant to this chapter. Charges against the fund shall be made in accordance with the provisions of this chapter.

(1) Whenever in the director's determination incidents of soil or water contamination related to the storage of motor fuels in underground storage tanks discovered and reported to the department on or after October 1, 1988, and in aboveground storage tanks discovered and reported to the department on or after August 1, 1993, may pose a threat to the environment or the public health, safety, or welfare, and the owner or operator of the underground or aboveground storage tank has been found to be in substantial compliance, the department shall obligate moneys available in the fund to provide for:

a. Investigation and assessment of contamination sites;

b. The interim replacement and permanent restoration of potable water supplies;

c. Rehabilitation of contamination sites, which may consist of cleanup of affected soil and groundwater, using cost effective alternatives that are technologically feasible and reliable, and that provide adequate protection of the public health, safety, and welfare and minimize environmental damage, in accordance with the site selection and cleanup criteria established by the department, except that nothing herein shall be construed to authorize the department to obligate funds for payment of costs which may be associated with, but are not integral to, site rehabilitation, such as the cost for retrofitting or replacing underground and aboveground storage tanks. The moneys expended from the fund for any of the above approved costs shall be spent only up to such sum as will cause the Resource Conservation and Recovery Act, Subtitle I, the Superfund Amendments and Reauthorization Act of 1986, and any other federal laws governing disbursement of federal funds for cleanup and/or third-party claims to come into effect. The total amount of reimbursement available from the fund as a result of a release from underground or aboveground tanks shall not exceed under any circumstance the per occurrence indemnification limit set by the commission, less the applicable deductible. The indemnification limit of the fund shall be determined by the commission upon recommendation of the Trust Fund Management Board, on an annual basis, which shall not be greater than two million dollars ($2,000,000), nor less than one million dollars ($1,000,000). Provided that, beginning May 20, 2009, this amount shall remain at its current level of one million dollars ($1,000,000) and may be changed, if at all, for the first time for the year beginning October 1, 2009. If the indemnification limit of the fund is increased, such increased limit shall be available for response action costs or third party claims, or both, as to those existing sites that are eligible for trust fund benefits, but such increased limits shall not be available to existing sites where the department has previously issued a No Further Action Letter.

(2) In addition, the department shall obligate moneys available in the fund for payments of judgments or settlements for third-party claims entered against the fund under this chapter.

(3) Whenever costs have been incurred by the department for taking response action or enforcement action with respect to the release of motor fuels from an underground or aboveground storage tank, or the department has expended funds from the fund created by this chapter, the owner of the underground storage tank shall be liable to the department for such costs if such release was discovered or reported prior to October 1, 1988, and the owner of the aboveground storage tank shall be liable to the department for such costs if such release was discovered or reported prior to August 1, 1993, or if such owner or operator was not in substantial compliance on the date of discovery of the release of motor fuels which necessitates the cleanup or such owner or operator fails to maintain substantial compliance thereafter; otherwise liability is limited to the provisions contained in Section 22-35-7.

(4) The indemnification limit of the fund with respect to satisfaction of third-party claims shall be the following amounts:

a. For owners or operators of motor fuels underground and aboveground storage tanks that are located at petroleum marketing facilities, or that handle an average of more than 10,000 gallons of motor fuels per month based on annual throughput for the previous calendar year; one million dollars ($1,000,000) per occurrence.

b. For all other owners or operators of motor fuels underground and aboveground storage tanks; five hundred thousand dollars ($500,000) per occurrence.

c. For owners or operators of 1 to 100 motor fuels underground and aboveground storage tanks; one million dollars ($1,000,000) annual aggregate.

d. For owners or operators of 101 or more motor fuels underground and aboveground storage tanks; two million dollars ($2,000,000) annual aggregate.



Section 22-35-5 - Fee; withdrawals; disposition of funds; liability for clean-up costs; audit.

(a) Every owner of an underground or aboveground storage tank as defined in this chapter shall pay an Underground and Aboveground Storage Tank Trust Fund fee as established by the provisions of this chapter to be paid to the department. During the first year next following October 1, 1988, the amount of the annual Underground and Aboveground Storage Tank Trust Fund fee shall be one hundred dollars ($100). Thereafter, the commission, upon recommendation of the management board, shall set such an amount not to exceed one hundred fifty dollars ($150) per year per regulated tank. Should the fund become depleted due to claims being greater than amounts provided by tank fees, the commission shall be empowered to make special assessments of tank fees to protect the financial integrity of the fund. Provided the total tank fees and special assessments for any fiscal year do not exceed one hundred fifty dollars ($150) per regulated tank. The failure to pay Underground and Aboveground Storage Tank Trust Fund fees within the time prescribed by the department shall make the owner or operator of such underground or aboveground storage tank liable for a late charge penalty in an amount not to exceed one hundred dollars ($100) per tank for each day such payment is delinquent, subject to the discretion of the director. The director, for good cause shown, may abate all or part of the penalty. Any efforts to collect delinquent tank fees must be instituted within two years of the date when the fees first become delinquent, or their collection shall be barred forever.

(b) An Underground and Aboveground Storage Tank Trust Fund charge is imposed on the first withdrawal from bulk in this state. However, this charge shall not be imposed upon any withdrawal from bulk of fuel oil to be used in the generation of electricity.

(1) Each operator of a bulk facility from which a first withdrawal from bulk is made shall, on the first withdrawal from bulk, either retain or collect from the person who ordered the fuel a fee, as determined by the commission upon recommendation of the Trust Fund Management Board, on an annual basis, based on invoiced gallons in an amount which shall be not greater than $0.02 per gallon, nor less than $0.003 per gallon. Provided that, beginning May 20, 2009, the per gallon fee shall remain at the current level of $0.01 per gallon and may be increased, if at all, for the first time for the year beginning October 1, 2009. Provided further, that the fee shall be set at the same time each year, and the commission upon the recommendation of the management board will determine the amount of the fee per gallon to be levied upon the first withdrawal of motor fuel from bulk. Once determined, the rate shall become effective on the first day of the third month following the month in which the Department of Revenue is first notified of any change in fee.

When a withdrawal from bulk occurs outside of this state, for delivery, by means of cargo tank, of motor fuel inside the state, an Underground and Aboveground Storage Tank Trust Fund charge is imposed on the delivery in this state. The owner of such motor fuel being delivered shall be responsible for the collection and remittance of the applicable Underground and Aboveground Storage Tank Trust Fund charge.

(2) Each operator of a bulk facility from which a first withdrawal from bulk is made and importers of motor fuels into the State of Alabama as identified in subsection (b)(1) above, shall file an application with the Department of Revenue for a permit to deliver motor fuel into a cargo tank destined for delivery into storage tanks, regardless of whether these tanks are exempted from the definition of underground or aboveground storage tank hereinabove. All applications shall be filed utilizing a form furnished by the Department of Revenue. A permit issued under this subsection is valid on and after the date of its issuance and until the permit is surrendered by the holder or canceled by the Department of Revenue.

(3) All invoices or transaction statements issued by operators of bulk facilities for the transfer of motor fuels into a cargo tank shall clearly indicate whether or not the transaction was a withdrawal from bulk as defined herein.

(4) Each operator of a bulk facility from which a first withdrawal from bulk is made shall list, as a separate line item on an invoice, the amount of the fees due under this section, and on or before the twentieth day of the month following the end of each calendar month, file a report with the Department of Revenue and remit the amount of fees required to be collected or paid during the preceding month. The reports shall be filed on a form furnished by the Department of Revenue. The Department of Revenue shall deposit in the trust fund immediately all Underground and Aboveground Storage Tank Trust Fund charge revenues collected by it.

(5) All invoices, reports, and any other records required under this section as well as rules adopted by the department and the Department of Revenue pursuant to this section, or copies thereof, shall be retained for a period of four years after the date on which the document is prepared. The Department of Revenue shall have authority to audit the records of all persons required to collect and remit the Underground and Aboveground Storage Tank Trust Fund charge established herein in order to ensure proper enforcement thereof.

(6) In the event an owner or operator seeks to provide evidence of financial responsibility under the Resource Conservation and Recovery Act, Subtitle I, the Superfund Amendments and Reauthorization Act of 1986 and other federal laws, by means other than participation in the Alabama Underground and Aboveground Storage Tank Trust Fund, the owner or operator shall continue to pay the trust fund charge as to all underground and aboveground storage tanks registered in Alabama when such owner or operator has a trust fund eligible site with current and ongoing investigative or remedial activities at a trust fund site of such owner or operator.

Sites determined to be trust fund eligible at the time the subject tanks are taken out of service will remain trust fund eligible, without resuming payments to the fund.

(c) The proceeds from the tank fees and Underground and Aboveground Storage Tank Trust Fund charge imposed by this chapter shall be deposited into the Alabama Underground and Aboveground Storage Tank Trust Fund established in Section 22-35-4. The unobligated balance of the fund shall be invested by the Retirement Systems of Alabama in its sole discretion, for the benefit of the fund.

(d) This fund shall be used for the purposes set forth in this chapter only for releases discovered and reported to the department on or after October 1, 1988, with regard to underground storage tanks, and only for releases discovered and reported to the department on or after August 1, 1993, with regard to aboveground storage tanks in service as of August 1, 1993, and for no other governmental purposes, nor shall any portion hereof ever be available to borrow from by any branch of government; it being the intent of the Legislature that this fund and its increments shall remain intact and inviolate for the purposes set out in this chapter. Any interest or earnings on the fund shall be credited only to the fund.

(e) Moneys held in the fund established under this chapter shall be disbursed for the following purposes:

(1) Payments shall be made to third parties who bring suit against the fund and the owner or operator of an underground or aboveground motor fuel storage tank who is in substantial compliance as stated in this chapter and such third party obtains a final judgment or a settlement approved by the Attorney General in that action enforceable in this state. The owner or operator above stated shall pay the first five thousand dollars ($5,000) of the judgment or settlement and after that payment has been made, the fund will pay the remainder of the judgment or settlement up to the indemnification limit established under this chapter. With respect to the owner or operator of an aboveground motor fuel storage tank who is in substantial compliance, the owner or operator shall pay the first ten thousand dollars ($10,000) of the judgment or settlement and after that payment has been made, the fund will pay the remainder of the judgment or settlement up to the indemnification limit established under this chapter. Under no circumstances shall the fund be responsible for paying punitive damages. The Attorney General of the State of Alabama is hereby responsible to appear in the suit for the fund and the fund is a necessary party in any suit that is brought by any third party which would allow that third party to collect from this fund; and the fund must be made a party to the initial proceedings. The costs of defending these suits by the Attorney General or those assistants employed by the department, or appointed by the Attorney General to assist shall be recovered from the fund. Owners and operators shall be separately responsible for defending third-party claims against them, and shall cooperate and coordinate such defense with the fund. The costs of defending an owner or operator who is in substantial compliance as stated in this chapter against third-party claims shall be recovered from the fund pursuant to such guidelines and procedures and subject to such limits as the Alabama Underground and Aboveground Storage Tank Trust Fund Management Board shall provide. The amount of money in this fund, shall not be admissible in evidence in any trial where suit is brought when the judgment rendered could affect the fund. In any litigation asserting a third-party claim, the court shall not make a determination of substantial compliance for the purpose of establishing participation in the fund, nor shall the court submit such question for jury determination; rather the determination of substantial compliance shall be made by the director. In no event shall combined claims against the fund for response actions and third-party claims exceed the per occurrence indemnification limit set by the commission.

(2) Payments as approved by the department shall be made in reasonable amounts to approved response action contractors when vouchers are submitted to the Secretary-Treasurer of the Retirement Systems of Alabama from the director requesting payment. Response action contractors shall submit proposals for response action services for approval to the director. The department shall approve or disapprove that portion(s) of such proposals dealing with the scope of remedial action or clean-up work within 120 days of receipt of the proposal. Response action contractors may act on proposals as if approved by the department, if the department does not notify the response action contractor that the scope of work recommended in the proposal is disapproved within 120 days of receipt of the proposal. The director shall pay for response action services conducted by a response action contractor consistent with any proposal that was not disapproved within 120 days of receipt by the department.

(f) Payments from the fund may be obtained by following this procedure:

Under subdivision (e)(1) of this section by filing an application with the department attaching the original or a certified copy of the final judgment, or settlement approved by the Attorney General, together with proof of payment of the first five thousand dollars ($5,000), or in connection with judgments against owners or operators of aboveground tanks, with proof of payment of the first ten thousand dollars ($10,000).

(g) Nothing in this chapter shall establish or create any liability or responsibility on the part of the department or the State of Alabama to pay any clean-up costs or third-party claims from any source than the fund created by this chapter, nor shall the department or the State of Alabama have any liability or responsibility to make any payments for clean-up costs or third-party claims if the fund created herein is insufficient to do so. In the event the fund is insufficient to make the payments at the time the claim is filed, such claims shall be paid in the order of filing at such time as moneys are paid into the fund.

(h) The fund shall be audited annually by the Department of Examiners of Public Accounts.

(i) The records and information required to be filed with the Department of Revenue pursuant to this section and this chapter shall be available for public inspection.



Section 22-35-6 - Alabama Underground and Aboveground Storage Tank Trust Fund Management Board created; composition; powers and duties; compensation.

(a) There is hereby created the Alabama Underground and Aboveground Storage Tank Trust Fund Management Board, hereinafter referred to as the "management board," comprised of nine voting members: One member appointed by the Governor for a three-year term, one member appointed by the Lieutenant Governor for a three-year term, one member appointed by the Senate President Pro Tempore for a two-year term, one member appointed by the Speaker of the House of Representatives for a two-year term, and one member appointed by the Speaker Pro Tempore for a one-year term, all of whom are from a list of qualified individuals for each position provided by the governing body of the Petroleum and Convenience Marketers of Alabama; and additionally, one member appointed by the Speaker of the House of Representatives for a one-year term from a list of qualified individuals provided by the governing body of the Southern Gasoline Retailers and Automotive Services Association; one member appointed by the Governor for a three-year term from the Alabama Petroleum Council; one member appointed by the Governor for a one-year term from a list of qualified individuals nominated by the governing body of the Alabama Petroleum Equipment Contractors Association who represent a company that is a vendor of petroleum dispensing equipment; and one member appointed by the Lieutenant Governor for a two-year term from the list of approved trust fund contractors who represent a company that is a response action contractor. Each shall be a bona fide resident of the State of Alabama.

The membership of the committee shall reflect the racial, ethnic, gender, urban/rural, and economic diversity of the state, if possible.

(b) Initial board members shall be appointed within 30 days of September 30, 2003, and shall begin serving immediately upon appointment, until confirmed or rejected by the Senate. Subsequent board members shall serve three-year terms. Each term shall expire on September 30th. Board members are eligible for appointment to more than one term. Each board member shall be subject to confirmation by the Senate and shall serve after the expiration of his or her term until his or her successor shall be duly appointed and qualified.

(c) The board shall oversee the operation and review the implementation of the fund to accomplish the intended purposes and advise the Legislature and the department as appropriate; shall review and make recommendations to the department on determinations of fund ineligibility; shall review and make recommendations to the department on compensation and performance of response action contractors and oversee the claims process; and may incur expenses to carry out the duties imposed in this chapter. Prior to the promulgation of any proposed regulation dealing with the administration of the fund, the department shall receive the approval of the management board. The board shall provide the department a response to its request for approval within 60 days of receipt of such request unless such other time is mutually agreed upon by the department and the management board.

(d) The board shall elect annually a chair, vice chair, and a secretary-treasurer from its members. A majority of the board shall constitute a quorum for the transaction of business. The board may employ personnel and arrange for assistance, services, and supplies as it requires for the performance of its duties.

(e) Each member of the board shall receive a per diem consistent with the per diem allowed by other comparable boards and consistent with applicable state laws for attending sessions of the board or its subcommittees and for the time spent in necessary travel to attend meetings of the board or its subcommittees. In addition, each member of the board shall be reimbursed for travel and clerical expenses incurred in carrying out this chapter. Expenses certified by the board as properly and necessarily incurred in the discharge of its duties, including, but not limited to, authorized compensation, additional legal services, experts, clerks, and supplies, shall be paid out of the fund.



Section 22-35-7 - Financial responsibility requirements for taking response action.

(a) The financial responsibility requirements for taking response action by underground motor fuel storage tank owners or operators shall be set at five thousand dollars ($5,000) per occurrence, and for aboveground tank owners or operators the financial responsibility requirements shall be set at ten thousand dollars ($10,000) per occurrence. The financial responsibility for third-party claims is five thousand dollars ($5,000). The commission may increase the clean-up and third party damage liability per occurrence to owners or operators when recommended by the management board.

(b) Financial responsibility may be established by any one or combination of the following: Insurance, guarantee, surety bond, letter of credit, or qualification as a self-insurer. A person may qualify as a self-insurer by showing tangible net worth in the amount of twenty-five thousand dollars ($25,000).



Section 22-35-8 - Rehabilitation of contamination sites.

(a) The Legislature finds that in order to provide for the expeditious rehabilitation of contamination sites, voluntary rehabilitation of contamination sites should be encouraged, provided that such rehabilitation is conducted in a manner and to a level of completion which will protect the public health, safety, and welfare and will minimize damage to the environment. To accomplish this purpose, the commission shall promulgate rules and regulations for the approval and compensation of response action contractors or through the use of their own personnel. The state shall not be party to contracts established between an owner or operator and a response action contractor and nothing in this chapter shall be construed as a state contract but to the contrary, it is expressly manifest that these are not state contracts and are expressly exempt from any competitive bid laws.

(b) Nothing in this chapter shall be deemed to prohibit a person from conducting site rehabilitation through approved response action contractors.

(c) In the event the director determines that environmental response actions are required, the director may delegate to an approved response action contractor the authority to enter private property, under the supervision of the department, for the purpose of taking investigative and corrective action.



Section 22-35-9 - Administration cost of chapter; annual budgets for administration.

(a) Administration cost of all the provisions of this chapter shall be charged to the fund. Annual budgets for administration are to be included as part of the regular department budget, except that the annual budget of the management board shall not be a part of the department budget. There is hereby appropriated to the department by the Legislature, for the fiscal year ending September 30, 1994, and for each following fiscal year, the department's actual cost, not to exceed 8 percent of total fees and charges collected annually or a maximum of seven hundred five thousand dollars ($705,000) per year, whichever is less, excluding any legal expenses incurred by the department in discharging its duties under the provisions of this chapter. In no event shall the department's budget provisions for this activity in any given year be less than four hundred thousand dollars ($400,000). Provided, however, the Legislature may make additional appropriations to the department from the fund upon a showing of the need for such additional monies in the administration of the fund. The department shall provide the management board with an assessment of its needs no less than 45 days prior to requesting additional appropriations from the Legislature. Such additional monies shall not exceed in any given fiscal year five percent of the total fees and charges collected annually by the fund. Any additional appropriation authorized by the Legislature shall be for only that fiscal year for which it was authorized.

(b) As a first charge against revenues collected under the provisions of this chapter, to offset its initial costs in administering such collections, there is hereby appropriated to the Department of Revenue for the fiscal year ending September 30, 1994, the sum of one hundred fifty thousand dollars ($150,000). The Department of Revenue shall be appropriated for each fiscal year by the Legislature the amount of money necessary to pay its actual costs in administering and enforcing this chapter, not to exceed one hundred fifty thousand dollars ($150,000) per annum, which money shall be deducted, as a first charge thereon, from the revenues collected under the provisions of this chapter. After payment of the aforesaid expenses, the balance of the revenues collected under the provisions of this chapter shall be deposited as directed elsewhere in this chapter.



Section 22-35-10 - Rules and regulations; department may require owner or operator to provide information.

(a) Rules and regulations pertaining to this chapter shall be adopted by the commission in accordance with applicable state and federal laws. The commission shall not adopt any rules or regulations pertaining to underground or aboveground storage tanks under the provisions of this chapter that are more stringent than those provided by federal rules or regulations.

(b) The department may require the owner or operator of an aboveground storage tank to provide to the department information concerning the aboveground storage tank which may include, but is not limited to the name of the owner, the name of the operator, the location, and description of the facility at which the aboveground storage tank is located, regulated substances and quantities of regulated substances used or stored.



Section 22-35-11 - Notice to underground and aboveground storage tank owners of provisions of chapter.

No later than 90 days after October 1, 1988, with regard to underground storage tank owners and no later than 90 days after August 1, 1993, with regard to aboveground storage tank owners, the department shall notify said tank owners of the privileges of this chapter, the required timely payment of fees, the deadlines for payment thereof, and the manner in which late charges may be applied. This notification shall be accomplished by publication in newspapers published at least once per week in each county of the state. In the event a county does not have a newspaper which is published at least once a week, the publication in a newspaper published at least once a week in an adjoining county shall be sufficient. Registration of aboveground storage tanks as provided herein shall occur no later than January 31, 1994.



Section 22-35-12 - Liability of underground and aboveground storage tank owner.

This chapter is to assist the underground and aboveground storage tank owner to the extent provided for in this chapter, but not to relieve the owner of any liability that cannot be satisfied by the provisions of this chapter.



Section 22-35-13 - No disbursements from fund until adoption of rules and regulations governing disbursements.

Disbursements from the fund for the purpose of paying clean-up costs or satisfying third party liability claims shall not be made until rules and regulations establishing administrative guidelines and procedures which shall govern the manner in which disbursements are made are effective. Rules and regulations establishing these administrative procedures shall be effective no later than June 1, 1989. Rules and regulations establishing these administrative procedures for aboveground storage tanks shall be effective no later than June 1, 1994.






Chapter 36 - ALABAMA UNDERGROUND STORAGE TANK AND WELLHEAD PROTECTION ACT.

Section 22-36-1 - Short title.

This chapter may be cited as the "Alabama Underground Storage Tank and Wellhead Protection Act of 1988."



Section 22-36-2 - Definitions.

For the purposes of this chapter, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) COMMISSION. The Alabama Environmental Management Commission.

(2) DEPARTMENT. The Alabama Department of Environmental Management.

(3) DIRECTOR. The Director of the Alabama Department of Environmental Management.

(4) OPERATOR. Any person in control of, or having responsibility for, the daily operation of an underground storage tank.

(5) OWNER OF AN UNDERGROUND STORAGE TANK:

a. In the case of an underground storage tank in use on November 8, 1984 or brought into use after that date, any person who owns an underground storage tank used for the storage, use, or dispensing of regulated substances, and

b. In the case of any underground storage tank in use before November 8, 1984 but no longer in use on that date, the present owner of the tank and any person who owned such tank immediately before the discontinuation of its use.

(6) PERSON. Any natural person, any firm, association, partnership, corporation, trust, the state and any agency of the state, governmental entity, the United States and any agency of the United States, a consortium, a joint venture, a commercial entity and any other legal entity.

(7) PETROLEUM. Crude oil or any fraction thereof which is liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute).

(8) POLLUTION. The presence or discharge of regulated substances in or on the land or in the water of the state.

(9) REGULATED SUBSTANCE:

a. Any substance identified as hazardous in Section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §9601 through 9675). This shall not include any substance regulated as a hazardous waste under the Alabama Hazardous Wastes Management Act of 1978 as amended, Section 22-30-1 et seq. or the regulations promulgated under such act; and

b. Petroleum.

(10) RELEASE. Any spilling, leaking, emitting, discharging, escaping, leaching, or disposing from an underground storage tank into waters or subsurface soils.

(11) UNDERGROUND STORAGE TANK. Any one or combination of tanks (including underground pipes connected thereto) used to contain an accumulation of regulated substances, and the volume of which (including the volume of the underground pipes connected thereto) is 10 percent or more beneath the surface of the ground. Such term does not include any:

a. Farm or residential tank of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

b. Tank used for storing heating oil for consumptive use on the premises where stored;

c. Septic tank;

d. Pipeline facility (including gathering lines) regulated under:

1. The Natural Gas Pipeline Safety chapter of 1968 (49 U.S.C. App. 1671 et seq.),

2. The Hazardous Liquid Pipeline Safety chapter of 1979 (49 U.S.C. App. 2001 et seq.), or

3. State laws comparable to the provisions of law in subparagraph 1. or 2. above;

e. Surface impoundment, pit, pond, or lagoon;

f. Stormwater or wastewater collection system;

g. Flow-through process tank;

h. Liquid trap or associated gathering lines directly related to oil or gas production and gathering operations;

i. Storage tank situated in an underground area (such as a basement, cellar, mineworking, drift, shaft, or tunnel) if the storage tank is situated upon or above the surface of the floor;

j. Other tanks exempted by the administrator of the United States Environmental Protection Agency; and

k. Piping connected to any of the above exemptions.

(12) WATERS. All waters of any river, stream, watercourse, pond, lake, coastal, ground or surface water, wholly or partially within the state, natural or artificial. This does not include waters which are entirely confined and retained completely upon the property of a single individual, partnership or corporation unless such waters are used in interstate commerce.

(13) WELLHEAD PROTECTION AREA. The surface and subsurface area surrounding a water well or wellfield, supplying a public water system, through which contaminants are reasonably likely to move toward and reach such water well or well field.



Section 22-36-3 - Rules and regulations governing underground storage tanks.

The department, acting through the commission, is authorized to promulgate rules and regulations governing underground storage tanks and is authorized to seek the approval of the United States Environmental Protection Agency to operate the state underground storage tank program in lieu of the federal program. In addition to specific authorities provided by this chapter, the department is authorized, acting through the commission, to adopt any rules or regulations that are mandatory requirements for approval of the State Underground Storage Tank Regulatory Program by the United States Environmental Protection Agency. Adoption of rules and regulations governing underground storage tanks shall not occur prior to adoption by the United States Environmental Protection Agency of regulations establishing the federal program.

(1) The department, acting through the commission, is authorized to promulgate rules and regulations relating to underground storage tanks which may:

a. Establish construction and installation standards;

b. Establish performance standards;

c. Require persons owning or operating underground storage tanks to achieve and maintain compliance with this chapter and rules and regulations of the department, promulgated under this chapter;

d. Require the owner or operator of an underground storage tank to provide to the department information concerning the underground storage tank which may include, but is not limited to the name of the owner, the name of the operator, the location, and description of the facility at which the underground storage tank is located, regulated substances and quantities of regulated substances used or stored, and other information required to assess compliance with this chapter or regulations promulgated under the authority of this chapter.

e. Establish abandonment and closure standards for underground storage tanks and require owners to report the abandonment and closure of underground storage tanks;

f. Require the owner or operator of an underground storage tank to perform tests, to install release detection devices, where appropriate to install cathodic protection, and perform monitoring and to report the results of these activities to the department or maintain records of these activities which will be made available for inspection at all reasonable times.

(2) The department, acting through the commission, is authorized to promulgate rules and regulations which:

a. Require the owner or operator of an underground storage tank which the director determines has released a regulated substance to perform investigations to determine the extent of pollution;

b. Require the temporary or permanent cessation of the operation of an underground storage tank, modifications, and immediate removal or control of any regulated substance that is found to be causing pollution when such cessation, removal or control is determined to be required by the director;

c. Require the owner or operator responsible for pollution to take corrective action to protect human health and the environment and maintain beneficial uses of affected waters.

d. Require the owner or operator responsible for polluting a drinking water source beyond applicable drinking water standards or where no established drinking water standard exists, such standard as the director shall determine, to provide an alternate or temporary drinking water source to any person deprived of drinking water;

e. Require any owner or operator of an underground storage tank which has released any regulated substance and who has knowledge that a release has occurred to make a timely report of the pollution or release and any resulting corrective action to the department.

(3) The department, acting through the commission, is authorized to promulgate rules and regulations requiring the owner or operator of an underground storage tank to maintain evidence of financial responsibility for taking corrective action, providing alternate or temporary drinking water, and compensating third parties for bodily injury and property damages resulting from groundwater pollution caused by the operation of an underground storage tank only when such a requirement is mandatory for delegation of authority to the department to manage a Federal Regulatory Program and only to the extent required for delegation of that Federal Regulatory Program.



Section 22-36-4 - Information to be furnished by owner upon request of department; owner to permit access to records and entry and inspection of facilities.

For the purposes of determining compliance with regulations or detecting pollution, any owner or operator of an underground storage tank shall upon request of a duly authorized representative of the department:

(1) Furnish engineering, technical, and other information relative to such underground storage tank and installation;

(2) Furnish information describing regulated substances stored in an underground storage tank;

(3) Permit the representative, at all reasonable times, access to all records concerning the storage of regulated substances and permit the representative to copy said records; and

(4) Permit the representative to enter, at all reasonable times, property and buildings where an underground storage tank is located and allow the representative to inspect facilities and equipment and to conduct monitoring and sampling.



Section 22-36-5 - Tank regulation fee.

To provide revenue for regulation, the department shall, beginning October 1, 1988, collect a tank regulation fee of not less than $15.00 and not more than $30.00 per regulated tank per year. This fee shall be collected in lieu of a permit or certification fee as provided by Section 22-22A-5.



Section 22-36-6 - Expenditure of funds from leaking Underground Storage Tank Trust Fund; investigative and corrective powers in regard to administration of funds; liability of owner or operator for costs.

(a) The department shall be authorized to administer the expenditure of any funds made available from the Leaking Underground Storage Tank Trust Fund established by the Superfund Amendments and Reauthorization Act of 1986.

(b) To enable the department to administer the Leaking Underground Storage Tank Trust Fund, or state fund, where applicable, the department:

(1) Shall have authority to take investigative and corrective action with respect to releases of petroleum from underground storage tanks;

(2) Shall have the authority to expend any state funds which may be made available for investigative and corrective action or federal funds which are authorized for state use under 42 U.S.C. §6991b.(h) for investigative or corrective action involving releases of petroleum from underground storage tanks. Prior to expenditure of funds, except when a delayed response will result in an imminent and substantial endangerment to human health or the environment, the department shall attempt to locate the person responsible for the release and shall attempt to require the responsible person, if the responsible person is solvent, to perform the investigation and to take corrective action. If no responsible person can be found within 90 days or such shorter period as may be necessary to protect human health and the environment, the department may proceed with expenditure of federal funds for investigative and corrective actions.

(3) Is authorized to enter private property for the purpose of taking investigative and corrective action with respect to releases of petroleum from underground storage tanks; and

(4) May authorize persons, who have been awarded contracts by the department to take investigative and corrective actions with respect to releases of petroleum from underground storage tanks, to enter private property for the purpose of taking investigative and corrective action.

(c) Whenever costs have been incurred by the department for taking corrective action or enforcement action with respect to the release of petroleum from an underground storage tank, the owner or operator of the underground storage tank shall be liable to the department for such costs. The department shall seek recovery of any federal funds expended only to the extent required by the federal law and regulations providing the funds and shall seek recovery of state funds expended unless recovery of these funds were not intended by the funding authority.



Section 22-36-7 - Rules and regulations to establish and protect wellhead areas.

The department, acting through the commission, is authorized to promulgate rules and regulations to establish and protect wellhead areas, associated with public water supply systems, from contaminants which may have any adverse effect on the health of persons. The development and implementation of rules and regulations shall be in accordance with the United States Environmental Protection Agency guidelines, policies, and regulations relative to wellhead protection areas and shall not be more stringent than the United States Environmental Protection Agency program.



Section 22-36-8 - Availability to public of records, reports, or information obtained under chapter.

Any records, reports, or information obtained under this chapter shall be available to the public; except that upon a showing satisfactory to the department by any person that records, reports or information, or a particular part thereof to which the department has access under this section if made public, would divulge production or sales figures or methods, processes or production unique to such person or would otherwise tend to affect adversely the competitive position of such person by revealing trade secrets, the department shall consider such record, report, or information or particular portion thereof, confidential. Nothing in this section shall be construed to prevent disclosures of such report, record, or information to federal or state representatives as necessary for purposes of administration of any federal or state laws or when relevant to proceedings under this chapter. Information concerning the presence or concentration of substances in waters shall not be considered confidential by the department.



Section 22-36-9 - Penalties.

(a) Any person who willfully violates any provision of this chapter, or rule, regulation or standard adopted under this chapter, shall be punished by a fine of no more than $25,000.00 per day of violation or by imprisonment for not more than one year, or by both. If the conviction is for a violation committed after a first conviction of such person under this subsection, punishment shall be by a fine of no more than $50,000.00 per day of violation or by imprisonment for not more than two years, or by both.

(b) Any person who knowingly makes any false statement, representation or certification in any application record, report, plan or other document filed or required to be filed, or required to be maintained under this chapter, or who falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required to be maintained under this chapter shall, upon conviction, be punished by a fine of not more than $10,000.00 or by imprisonment for not more than six months, or by both.



Section 22-36-10 - Rules and regulations.

Rules and regulations pertaining to this chapter shall be adopted in accordance with applicable state and federal laws.






Chapter 37 - ALABAMA LEAD BAN ACT.

Section 22-37-1 - Short title.

This chapter may be cited as the "Alabama Lead Ban Act of 1988."



Section 22-37-2 - Definitions.

When used in this chapter and except where the context prohibits, the following words and terms shall have the following meanings:

(1) COMMISSION. The Alabama Environmental Management Commission as created by Section 22-22A-6.

(2) DEPARTMENT. The Alabama Department of Environmental Management as created by Section 22-22A-4.

(3) DIRECTOR. The Director of the Alabama Department of Environmental Management.

(4) FEDERAL ACT. The federal Safe Drinking Water Act as established by Public Law 93-523 and all subsequent amendments.

(5) PERSON. The same as defined by Section 22-23-31(8).

(6) PLUMBING CODE. Any established ordinance or code used to establish material standards and construction practices associated with the plumbing of any house, apartment, or building.

(7) SUPPLIER OF WATER. The same as defined by Section 22-23-31(9).

(8) PUBLIC WATER SYSTEM. The same as defined by Section 22-23-31(11).

(9) LEAD-FREE. A solder or flux containing not more than 0.2 percent lead and pipes, fittings, joints, or liners containing not more than eight percent lead.



Section 22-37-3 - Rules and regulations.

The commission is hereby authorized and empowered to promulgate rules and regulations to restrict the import, distribution, and sale of plumbing, appurtenances and materials which are not lead-free. In addition, such regulations shall prohibit the use of any pipe, solder, or flux which is not lead-free in the installation or repair of any public water system or any plumbing providing water for human consumption which is connected to or supplied by a public water system.



Section 22-37-4 - Amendment of city and county plumbing codes to include provisions of this chapter.

All formally adopted city and county plumbing codes shall be amended within 12 months of May 10, 1988, to include the provisions of this chapter for installation and repair of plumbing facilities. All proposed plumbing codes shall include appropriate lead ban provisions as determined by the department, prior to adoption.



Section 22-37-5 - Notice to customers of water suppliers of potential for lead contamination.

Suppliers of water in public water systems shall provide notice to the customers of the potential for lead contamination from drinking water in a format to meet the department and federal act provisions.



Section 22-37-6 - Use or sale of materials that are not lead-free for drinking water system or plumbing; civil penalty.

It shall be unlawful for any person constructing, installing, or repairing a drinking water system or plumbing to provide drinking water to use any pipe, solder or flux which is not lead-free in the construction, installation or repair of such system or plumbing. It shall be unlawful to sell, exchange or in any manner convey solder, flux, or piping which is not lead-free to any person for the repair or installation of any piping used to provide drinking water. The department is authorized to issue an order assessing a civil penalty to any person who violates any provision of this chapter and take other action prescribed in Section 22-22A-5.






Chapter 37A - ALABAMA LEAD REDUCTION ACT OF 1997.

Section 22-37A-1 - Short title.

This chapter may be cited as the Alabama Lead Reduction Act of 1997.



Section 22-37A-2 - Definitions.

As used in this chapter, the following terms have the following meanings:

(1) ACCREDITED INDIVIDUAL. An individual who engages in lead hazard reduction activities, who has successfully completed a Safe State accredited lead training course appropriate for the type or category of lead hazard reduction activity to be provided, who meets all other personal accreditation requirements established by Safe State under this chapter, and who holds a valid registration in the state accreditation registry for the relevant type or category of lead hazard reduction activity.

(2) ACCREDITED LEAD TRAINING COURSE. A course of instruction which has been reviewed and accredited by Safe State as meeting or exceeding training requirements established under Title IV of the Federal Toxic Substances Control Act (Public Law 99-519, 100 Stat. 2970, 15 U.S.C. §2601 et seq., as amended).

(3) BOARD. The State Board of Health as defined in Section 22-2-1.

(4) INDOOR. The enclosed portions of buildings including public buildings, residences, and commercial buildings. For the purposes of this chapter, "indoor" shall include the exterior surfaces and all common areas of the structure including any attached or unattached structure located within the same lot line, including but not limited to, garages, play equipment, and fences.

(5) LEAD HAZARD REDUCTION ACTIVITIES. Activities designed to reduce exposure to lead in residences or public buildings and may include inspections, risk assessments, repair, enclosure, encapsulation, or removal of lead-based paint or lead contamination, or both, and the design and planning of such activities, and other related activities as established in Title IV of Toxic Substances Control Act, Public Law 99-519, 100 Stat. 2970, 15 U.S.C. §2601 et seq., as amended, which are to be performed in residences or public buildings.

(6) PERSON. An individual, firm, partnership, corporation, commission, state agency, county governmental body, municipal corporation, party, company, association, or any other public or private legal entity.

(7) PUBLIC BUILDING. A building designed for public access and maintained for the public benefit through the use of state or local government funds, including public housing, schools, day care centers, and government facilities, or any location at which Title IV of the Federal Toxic Substances Control Act, or regulations thereunder, require lead-based paint activities be performed by an accredited individual, as those terms are defined in that act, such as commercial buildings and bridges. This term shall not apply to any of the following:

a. Business facilities where access is principally limited to employees.

b. Private clubs and residences.

c. Commercial buildings.

(8) SAFE STATE. The Safe State Program, a division of the University of Alabama.

(9) STATE HEALTH OFFICER. The State Health Officer as defined in Section 22-2-8.



Section 22-37A-3 - Scope of chapter; functions of board.

(a) With regard to facilities, the scope of this chapter shall not exceed the requirements of Title IV of the Federal Toxic Substances Control Act.

(b) The board may develop a statewide program to identify and reduce the threat to human health posed by exposure to lead. In furtherance of this purpose, the board may perform each of the following functions:

(1) Conduct and supervise development programs and studies to determine the source, effect, and hazards of lead.

(2) Conduct research or participate in research within the state.

(3) Collect and disseminate information.

(4) Make contracts and execute instruments that are necessary or convenient to the exercise of its powers or the performance of its duties under this chapter.

(5) Encourage voluntary cooperation by persons or affected groups to achieve the purposes of this chapter.

(6) Assist persons in evaluating existing or potential health hazards from lead, including, but not limited to, health hazards from external sources that infiltrate the indoor environment and those from materials, processes, or human activities in the indoor environment.

(7) Assist persons in methods to control, remove, or minimize sources of lead.

(8) Advise, consult, and cooperate on matters of common interest in lead hazard reduction with other agencies of the state, political subdivisions of the state, industries, other states, the federal government, and interested persons or groups.

(9) Represent the state in matters relating to lead hazard reduction and apply for and receive, on behalf of the state, matching grants, gifts, donations, foundation awards, or other legitimate means of support for the intents and purposes of this chapter, and to make other decisions concerning the fiscal aspects of the powers, duties, programs, and activities of the board under this chapter.

(10) Enter into cooperative agreements or contracts to demonstrate practices, methods, technologies, or processes which may be effective in controlling sources or potential sources of lead, preventing the occurrence of lead, and reducing exposure to lead; and accept financial assistance in the form of grants from public agencies and authorities, nonprofit institutions and organizations, educational institutions, or other persons.

(11) Establish by rule a fee schedule for performing lead investigations and services, which may not in any case exceed the actual costs.

(12) Subject to the Alabama Administrative Procedure Act, publish guidelines in performing lead hazard reduction.



Section 22-37A-4 - Investigations.

The State Health Officer may conduct investigations as necessary to administer this chapter, and the rules adopted and orders issued under this chapter. The State Health Officer may conduct investigations of general lead contamination problems or conditions in public buildings, and upon request of the building owner of commercial buildings, or upon the request of the owner or occupant of residential buildings.



Section 22-37A-5 - Certification of persons engaged in lead hazard reduction on activities; powers of board.

(a) Before engaging in lead hazard reduction activities, a person, firm, or corporation shall be certified by the board as specified in this chapter. This subsection shall not apply to an individual performing lead abatement on a structure, or the portion of a structure that is used as his or her private residence. Notwithstanding the foregoing, this subsection shall apply to any person contracted by the home owner to perform deleading activities and also applies where the owner performs such activities in or upon another structure which is not his or her private residence or the portion thereof. For the purpose of this subsection, the term "deleading" means activities conducted by a person who offers to eliminate lead-based paint or lead-based paint hazards or to plan such activities.

(b) Subject to the Alabama Administrative Procedure Act, the board shall develop and publish certification procedures for each type of contractor in lead hazard reduction activities and specify qualifications, including, but not limited to, training accreditation and blood lead tests for personnel. The satisfaction of these qualifications shall be documented by the contractor before the contractor is certified and permitted to engage in the provision of lead hazard reduction activities.

(c) The board shall establish decertification and recertification policies and procedures for each type of lead hazard service contractor.

(d) The board may establish by rule reasonable and necessary fees for the conduct of the contractor certification program and for the performance of field inspections of abatement projects. The board may adopt rules, including definitions and standards, and issue necessary orders to implement this chapter, which rules and orders shall have the effect of law.

(e) The board may enter into cooperative agreements with and accept grant assistance from the U.S. Environmental Protection Agency in support of certification provisions of Title IV of the Federal Toxic Substances Control Act or from any other agency of government or under other authority to carry out the intents of this chapter.



Section 22-37A-6 - Designating Safe State as accreditation agency; powers of Safe State.

(a) Safe State, a division of the University of Alabama, is designated as the state accreditation agency for lead hazard training.

(b) Subject to the Alabama Administrative Procedure Act, Safe State shall establish a program to review and accredit lead training courses in accordance with Title IV of the Federal Toxic Substances Control Act.

(c) Safe State shall establish and maintain a state registry of accredited individuals who have successfully completed accredited lead training courses and who meet all other personal accreditation requirements established by Safe State under this chapter.

(d) An individual who provides or participates in the lead hazard reduction activities described in Section 22-37A-5 shall obtain valid Safe State registration and certification from the board prior to engaging in such activities.

(e) Subject to the Alabama Administrative Procedure Act, Safe State shall develop and publish policies and procedures governing the accreditation of lead training courses and the registration of accredited individuals.

(f) Safe State may establish reasonable fees for the conduct of the accreditation and registration programs and expend the fees to administer the program.

(g) Safe State may enter into cooperative agreements with and accept grant assistance from the U.S. Environmental Protection Agency in support of the training and accreditation provisions of Title IV of the Federal Toxic Substances Control Act (Public Law 99-519, 100 Stat. 2970, 15 U.S.C. §2601 et seq., as amended), or from any other agency of government or under other authority to carry out the intents of this chapter.

(h) Safe State may negotiate and establish reciprocity agreements with other states where equivalency of lead training accreditation or registration of individuals, or both, can be demonstrated.



Section 22-37A-7 - Certification; violation.

(a) Persons engaged in lead hazard reduction activities shall be certified by the board and observe proper removal procedures and precautions, as established by the rules adopted by the board. The board may enforce such rules by order.

(b) An owner or operator of an entity engaged in lead hazard reduction activities who fails to comply with subsection (a) of this section and rules adopted or orders issued thereunder shall be guilty of a Class C misdemeanor.



Section 22-37A-8 - Injunctive relief.

If it appears that a person has violated, is violating, or is threatening to violate Section 22-37A-5 or Section 22-37A-7 or a rule adopted or order issued under this chapter, the State Health Officer or a county health officer, as appropriate, may institute a civil suit in his or her own name in a circuit court to obtain injunctive relief to restrain the person from continuing the violation or threat of violation.



Section 22-37A-9 - Fee, fines, etc. collected.

All fees collected and all fines, penalties, and funds of any nature received by the State Board of Health under authority of this chapter shall be remitted to the State Board of Health to the credit of the Lead Reduction Fund, which is created. The expenses incurred by the State Board of Health in carrying out this chapter shall be paid from moneys in the Lead Reduction Fund; however, the expenditure from said fund shall be budgeted and allotted pursuant to the Budget Management Act and Article 4 of Chapter 4 of Title 41.






Chapter 38 - ALABAMA AGRICULTURAL NONPOINT SOURCE FINANCIAL ASSISTANCE ACT.

Section 22-38-1 - Short title.

This chapter may be cited as the Alabama Agricultural Nonpoint Source Financial Assistance Act of 1988.



Section 22-38-2 - Definitions.

For the purposes of this chapter the following words and phrases shall have the following meaning:

(1) COMMITTEE. The Alabama State Soil and Water Conservation Committee.

(2) COST-SHARE FUNDS or COST-SHARE GRANTS. Any federal financial assistance for landusers received by the department or other state agencies to support implementation of agricultural nonpoint source pollution control. Such funds shall include federal match and nonfederal match funds.

(3) DEPARTMENT. The Alabama Department of Environmental Management.

(4) LANDUSER. Any person, individual, partnership, company, corporation or other legal entity who qualifies for the receipt of cost-share funds from the Alabama state soil and water conservation committee in accordance with all applicable rules, regulations or practices.

(5) PLAN. The state nonpoint source management program for the control of discharges of pollution from nonpoint sources to waters of the state and for improving the quality of such waters as developed by the department and approved by the Environmental Protection Agency pursuant to the provisions of the Federal Water Quality Act of 1987.

(6) GUIDELINES. Nonpoint source guidance adopted in December 1987, including any amendments thereto, by the Environmental Protection Agency in accordance with the Federal Water Quality Act of 1987.



Section 22-38-3 - Legislative intent.

In order to further the efficient and effective administration of programs related to agricultural nonpoint sources of pollution it is hereby declared to be the intent of the Legislature to have federal cost-sharing funds provided to the state and administered by state agencies for control of agricultural nonpoint sources of pollution through financial assistance or cost-share grants to landusers to be administered by the committee and soil and water conservation districts.



Section 22-38-4 - Administration of federal funds by committee; transfer of federal funds received by other state agencies to committee; application to Legislature for matching funds; coordination of use of funds.

All federal funds available to state agencies for financial assistance through cost-share grants to landusers for agricultural nonpoint source pollution control shall be administered by the committee. State agencies other than the committee which receive federal cost-share funds designated for use by agricultural operations to control associated nonpoint source pollution shall effect the necessary agreements to transfer these funds to the committee. The committee shall make application to the Legislature for appropriation of state funds required to match such federal funds and for appropriation of other necessary state funds and shall coordinate the use of water quality financial assistance or cost-share funds to landusers with other state appropriated soil and water conservation funds and such federal funds made available for cost share programs.



Section 22-38-5 - Disbursement of funds.

Any cost-share funds received by the department for the control of all sources of nonpoint source pollution shall be disbursed in accordance with applicable laws, regulations, guidelines, and the plan.



Section 22-38-6 - Priorities for all nonpoint source pollution control; administration of grants in accordance with priorities; committee to provide information to department as to progress in water quality.

The overall state plan for nonpoint source pollution control shall establish priorities for all nonpoint source pollution control. The committee shall administer agricultural, nonpoint source pollution control cost-share grants to landusers in accordance with the priorities encompassed in the agricultural component of the plan developed for the state by the department in cooperation with the committee and approved by the Environmental Protection Agency. All information requested of the committee shall be provided to the department for use in reporting to the Environmental Protection Agency on the state's progress in water quality as it relates to agricultural nonpoint source pollution.



Section 22-38-7 - Department is lead agency in developing state plan; authority to contract with other state agencies.

The department is the lead agency for the development of the state plan and for the regulation of all nonpoint source pollution as required by law. The department is authorized to contract with other state agencies, to include the committee, in the discharge of its regulatory responsibilities in the control of nonpoint source pollution.



Section 22-38-8 - Rules and regulations; personnel.

The committee is hereby authorized to establish rules and regulations necessary to implement the provisions of this chapter and is also authorized to employ such personnel, one of which may be an unclassified employee whose salary shall be set by the committee, upon availability of funds to carry out the committee's functions under this chapter.






Chapter 39 - ASBESTOS CONTRACTOR ACCREDITATION ACT.

Section 22-39-1 - Purpose.

The purpose of this chapter is to establish an asbestos contractor accreditation plan for the State of Alabama in compliance with Section 206 of the Toxic Substances Control Act, 15 U.S.C.A. §2646 as amended.



Section 22-39-2 - Short title.

This chapter shall be known and may be cited as the "Alabama Asbestos Contractor Accreditation Act."



Section 22-39-3 - Services requiring accreditation by the state.

Any person, firm, or corporation, before engaging in the business of any of the following services, must be accredited by this state as specified in this chapter to do any of the following:

(1) Inspect for asbestos-containing material in a school building under the authority of a local educational agency, as defined in 15 U.S.C.A. §2642(7).

(2) Prepare a management plan for such a school.

(3) Design or conduct response actions, with respect to friable asbestos-containing material in such a school, as such material is defined in 15 U.S.C.A. §2642(6).

(4) Inspect for asbestos-containing material, or design or conduct response actions in buildings as defined in 15 U.S.C.A. §2642(10).



Section 22-39-4 - Safe-State Program designated accreditation agency; duties; fees.

(a) The Safe-State Program, a division of the University of Alabama, Tuscaloosa, Alabama, is hereby designated as the State of Alabama's accreditation agency for such asbestos contractors designated in Section 22-39-3.

(b) The Safe-State Program shall design and publish accreditation plans for each type of worker or contractor in such asbestos abatement area and specify the course of study or training which must be completed before said person can be accredited and permitted to work on asbestos abatement. Such accreditation requirement and training must be at least as stringent as those promulgated for similar workers by the United States Environmental Protection Agency.

(c) The aforesaid agency, Safe-State, shall establish and publish regular training periods for contractors and workers involved in asbestos abatement as specified in Section 22-39-3 and upon the successful completion of these programs shall issue an appropriate certificate of accreditation. The agency shall establish decertification and recertification procedures for each type of asbestos worker or contractor.

(d) The Safe-State Program is authorized to charge such fees as are reasonable and necessary for the conduct of the accreditation programs, to adopt and promulgate such rules and regulations as are necessary to implement this chapter, and to negotiate and establish reciprocity agreements with other states where equivalency of asbestos contractor accreditation requirements can be demonstrated.



Section 22-39-5 - Certification requirement; civil penalty.

(a) The Alabama Department of Environmental Management is hereby authorized to require any person, firm, or corporation who is the owner or operator of any asbestos removal project for which notification is required pursuant to the requirements of the Clean Air Act of the United States to insure that the personnel executing the asbestos removal project are certified by the Safe-State Program, the accreditation agency of the State of Alabama, which is authorized to accredit asbestos removal personnel.

(b) Failure of an owner or operator of any asbestos removal project for which notification is required pursuant to the requirements of the Clean Air Act of the United States to comply with the provisions of subsection (a) of this section may be subject to a civil penalty as prescribed in the Alabama Environmental Act, Section 22-22A-5(18).






Chapter 40 - SCRAP TIRE DISPOSAL.

Section 22-40-1 - Definitions.

Repealed Act 2003-332, p. 823, §25 effective October 1, 2004.



Section 22-40-2 - Scrap tire license - Generally.

Repealed by Act 2003-332, p. 823, §25 effective October 1, 2004.



Section 22-40-3 - Scrap tire license - Display; decal.

Repealed by Act 2003-332, p. 823, §25 effective October 1, 2004.



Section 22-40-4 - Disposal of scrap tires.

Repealed by Act 2003-332, p. 823, §25, effective October 1, 2004.



Section 22-40-5 - Records - receivers.

Repealed by Act 2003-332, p. 823, §25, effective October 1, 2004.



Section 22-40-6 - Records - Transporters.

Repealed and superseded by Chapter 40A, Act 2003-332, §25 effective October 1, 2004.



Section 22-40-7 - Records - Collection.

Repealed by Act 2003-332, p. 823, §25, effective October 1, 2004.



Section 22-40-8 - Enforcement.

Repealed by Act 2003-332, p. 823, §25, effective October 1, 2004.



Section 22-40-9 - Distribution of funds.

Repealed by Act 2003-332, p. 823, §25, effective October 1, 2004.



Section 22-40-10 - Scrap Tire Study Commission.

Repealed by Act 2003-332, p. 823, §25, effective October 1, 2004.



Section 22-40-11 - Construction and administration of chapter.

Repealed by Act 2003-332, p. 823, §25, effective October 1, 2004.






Chapter 40A - ALABAMA SCRAP TIRE ENVIRONMENTAL QUALITY ACT.

Section 22-40A-1 - Short title.

This chapter shall be known and may be cited as the Alabama Scrap Tire Environmental Quality Act.



Section 22-40A-2 - Legislative findings; purpose.

(a) The Legislature finds as follows:

(1) The Alabama Scrap Tire Study Commission (STSC) submitted a report as required by Section 22-40-10, and SJR 152, adopted May 11, 2000. The section and the resolution both directed the STSC to study the present law and recommend revisions that are needed. The report from the STSC recommended substantial changes to the present law, which are incorporated into this chapter. The study and report were necessary to address the estimated 14 to 20 million tires stockpiled or illegally dumped.

(2) This state generates over five million scrap tires annually. Of these tires, an estimated two million are recycled annually and an estimated two million are disposed of legally in landfills. Many of the remaining tires are disposed of illegally and therefore may present a public health and/or environmental threat to the citizens of Alabama.

(b) This chapter has the following stated purposes, to:

(1) Remediate existing scrap tire stockpiles and prevent the formation of new ones.

(2) Provide a uniform, statewide system of regulation of scrap tires from the point of generation to the point of end use or disposal, to include a statewide scrap tire manifest system, and effective enforcement of scrap tire laws.

(3) Stimulate end use market development activities.

(4) Provide an adequate funding mechanism to clean up scrap tire piles, to provide for responsible enforcement of scrap tire laws, and to assist in promoting end use markets.

(5) Implement other recommendations contained in the report of the STSC.



Section 22-40A-3 - Definitions.

The following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) APPROVED. Authorized, certified, permitted by, or meets standards of a regulatory authority.

(2) AUTHORIZED DISPOSAL. For purposes of this chapter only, authorized disposal shall be the deposit of a tire in a landfill properly permitted to accept tires and tire materials for disposal.

(3) CLEANUP. For purposes of this chapter, cleanup means the cleaning up, remediation, control, or removal of scrap tires from the environment.

(4) CONSUMER. a. For purposes of this chapter a consumer is defined as either:

1. A retail purchaser.

2. A dealer who buys a tire to be installed on a vehicle for resale.

b. A wholesale purchaser who buys tires for resale is not considered a consumer.

(5) DEPARTMENT. The Alabama Department of Environmental Management (ADEM) or its successor organization or organizations having similar responsibility.

(6) ENFORCEMENT OFFICER. An employee of the department, or the person appointed by the county commission to enforce this chapter, and any deputy enforcement officers enforcing this chapter under the supervision of the enforcement officer, and which county commission has a delegation agreement with the department, or other municipal, county, or state law enforcement officers authorized to enforce this chapter.

(7) FUEL USER. A processor which uses tire derived fuel as a source of energy and has been permitted by the department or local air pollution control agency for the use of tire derived fuel.

(8) INNOCENT LANDOWNER. a. An owner of real property, upon which there is located an accumulation of scrap tires, who meets all of the following conditions:

1. The scrap tires were disposed of on the property after the owner acquired title to or obtained financial interest in the property, or the scrap tires were disposed of before the owner acquired title to the property and the owner lacked actual knowledge of the waste after conducting reasonable due diligence, or title was acquired by intestate succession or devise.

2. The owner did not have knowledge that the scrap tires were being disposed of on the property, or the owner took steps, including, but not limited to, posting signs to prevent disposal on the property.

3. The owner did not participate in or consent to the disposal of scrap tires on the property.

4. The owner did not receive any financial benefit from the disposal of scrap tires on the property.

5. Title to the property was not transferred to the owner for the purpose of evading liability for operating an unauthorized accumulation of scrap tires.

6. The person or persons responsible for disposing of the scrap tires on the property, in doing so, were not acting as an agent for the property owner or interest holder.

b. The State of Alabama shall be considered an innocent landowner for properties it owns or holds upon which scrap tires are disposed in which disposal the state did not participate nor to which the state consented.

(9) PERMITTED LANDFILL. For the purposes of this chapter only, any landfill that is permitted by the department to accept scrap tires and scrap tire material.

(10) PERMITTED PROCESSOR. Any person engaged in the processing of tires as defined in this section that has received the proper permit from the department. A retreader or sorter is not considered a processor.

(11) PERMITTED TRANSPORTER. A person who has received the proper transporter permit from the department.

(12) PERSON. Any individual, organization, business, or entity, whether or not organized for profit.

(13) PROCESSED TIRE MATERIAL. Any material produced from tires or tire materials through any chemical, physical, or thermal process, including, but not limited to, baling.

(14) PROCESSING. For purposes of tire processing, the term includes any of the following activities related to pneumatic tires:

a. The compression and binding of whole tires or processed tire material or baling.

b. Shredding, reducing, or altering tires by any physical, chemical, or thermal process, including, specifically, the burning of tires as a fuel.

c. Incorporating whole scrap tires into any end use product or structure where the scrap tire is not deconstructed into its component parts.

d. Punching or stamping products from whole scrap tires or producing processed tire material, crumb, or ground rubber product, whether or not that product is held for sale or used in the facility to produce an end product.

(15) RECYCLING or REUSE. A use of scrap tire or processed tire materials other than for land disposal, including, but not limited to, new products, rubber modified asphalt, civil engineering applications, or fuel use.

(16) REGISTERED RECEIVER. Either a Class One receiver or Class Two receiver defined as:

a. Class One receivers are retail tire dealers, retreaders, and used tire dealers.

b. Class Two receivers include all other receivers of scrap tires, other than Class One receivers, that generate or accumulate a minimum of 10 scrap tires in a year, specifically including, among others, any component of government, vehicle fleet maintenance or dismantling, rental or sales operations, or any other activity that generates scrap tires, whether or not organized for profit.

(17) REMEDIATION. This term is synonymous with cleanup.

(18) REPLACEMENT TIRE. Any pneumatic tire sold to the consumer regardless of whether or not mounted on a rim or wheel.

(19) RESPONSIBLE PARTY or PERSON RESPONSIBLE. With respect to the remediation of any accumulation of scrap tires on any property, a person who meets one or more of the following conditions:

a. A person who deposited the scrap tires on the property, if other than the person who holds title to or has a financial interest in the property.

b. A person who holds title to or has a financial interest in the property and who does not qualify as an innocent landowner.

(20) RETAIL TIRE DEALER. For purposes of this chapter, a retail tire dealer shall include any person selling replacement tires to the consumer, whether or not mounted on a rim.

(21) RETREADED CASING REPLACEMENT TIRE. Any retreaded casing sold to the consumer, regardless of whether or not mounted on a rim or wheel.

(22) RETREADER. Any person engaged in the retreading of used tires.

(23) SCRAP TIRE. Any pneumatic tire no longer suitable or useable for its original purpose and, in addition, includes, but is not limited to, all tires with a manufacturing defect, except those that are in the process of being returned to the manufacturer for a refund.

(24) SCRAP TIRE COMMISSION (STC). The commission established in this chapter.

(25) SCRAP TIRE ENVIRONMENTAL FEE. The fee established by this chapter, to be collected on the purchase of replacement tires.

(26) SCRAP TIRE FUND (STF). The separate fund established by this chapter.

(27) SCRAP TIRE STUDY COMMISSION (STSC). The commission created by Sections 22-40-1 to 22-40-11, inclusive.

(28) SOLID WASTES AND RECYCLABLE MATERIALS MANAGEMENT ACT. Chapter 27 of this title.

(29) THREAT. A condition creating a substantial probability of harm, where the probability and potential extent of harm makes it reasonably necessary to take immediate action to prevent, reduce, or mitigate damage to persons, property, the environment, natural resources, or the public health and safety.

(30) TIRE DEALER. Any person engaged in the sale of tires to the consumer, whether or not mounted on a rim or wheel.

(31) TIRE DERIVED FUEL (TDF). Any tire or processed tire material intended for use as fuel.

(32) UNAUTHORIZED DISPOSAL. For purposes of this chapter only, unauthorized disposal shall be the deposit, dumping, or placing of any tire, scrap tire, tire chips, tire shreds, or tire materials into or on any public or private land or water, without having a permit from the department.

(33) USED REPLACEMENT TIRE. Any pneumatic tire that is capable of reuse as a tire, directly or following repair, regrooving, or retread, excluding any processed tire material, end use product or by-product derived from scrap tires, that meets the following requirements:

a. If a tire is designed for highway use it must still have more than two thirty-seconds inch of tread.

b. The tire is stored in a rack or a stack, but not in a pile, in a manner consistent with National Fire Protection Association guidelines for tire storage, as well as vector control standards.

c. The tire is stored in a manner to allow inspection of each individual tire.



Section 22-40A-4 - Accumulation and exposure limits.

(a) No person may accumulate more than 100 scrap tires, except as a permitted processor, registered receiver, permitted landfill, or transporter who has requested and been granted a storage limit by the department.

(b) No person may expose accumulated scrap tires to the elements for more than 30 days.

(c) A Class One receiver as defined in Section 22-40A-3 may accumulate up to 1,500 scrap tires, or a higher number as set by regulation of the department for those engaged in used tire sales.

(d) A Class Two receiver as defined in Section 22-40A-3 may accumulate up to 300 tires. Provided, however, that Class Two receivers that are tire manufacturers are excluded from the 300-tire limit, provided the tires are not exposed to the elements.



Section 22-40A-5 - Cleanup; reports; regulations; remediation management.

(a) Accumulations of scrap tires for whatever purpose, not in accordance with this chapter, shall be removed by the person who created or maintained the accumulation, or if that person is not determined, by the landowner or financial interest holder if the landowner or financial interest holder does not qualify as an innocent landowner.

(b) All persons with more than 100 scrap tires on their property who are not registered receivers of scrap tires or a permitted processor shall report this fact to the department and provide the number of scrap tires and the location. This report shall be made no later than 12 months after September 1, 2003.

(c) The department shall establish by regulations a ranking system for remediation, and shall award all contracts for cleanup in accordance with this ranking system.

(d) The department shall provide regulations for cleanup, which shall apply to all cleanups.

(e) Department cleanup action shall be carried out in accordance with any applicable state contracting requirements.

(f) The overall management of the remediation of all scrap tires within the State of Alabama is the responsibility of the department.

(g) Each cleanup contractor shall satisfy all relevant laws, regulations, or other legal ordinances during the cleanup.



Section 22-40A-6 - Receivers generally.

(a) For purposes of this chapter, there shall be two classes of receivers, Class One receivers and Class Two receivers as defined in Section 22-40A-3.

(b) Receivers of both classes are not required to obtain a permit as a transporter, as otherwise required under Section 22-40A-7, for transporting scrap tires for disposal or further processing. For Class Two receivers this exception applies only to scrap tires they generate and does not apply to scrap tires generated by other persons.

(c) Receivers of both classes are not required to use a permitted transporter for purposes of transporting their tires or their customers' tires between their business locations or between a customer site and the receiver.

(d) All receivers shall register without fee with the department and obtain a receiver number and vehicle decals, at no cost, equal to the number of vehicles in the receiver's fleet used to transport scrap tires. Decals shall be carried visibly in or on the vehicle in accordance with department regulations.

(e) Class One receivers registered with the department and collecting and remitting fees in accordance with Section 22-40A-14 shall not be subject to the disposal fees established under the Solid Wastes and Recyclable Materials Management Act for only scrap tires delivered to permitted landfills for disposal.



Section 22-40A-7 - Transportation of scrap tires; permits.

(a) No person, except properly registered receivers, may engage in the transportation of scrap tires, whether or not for profit, without holding a valid transporter permit issued by the department, unless otherwise exempted by this chapter or unless allowed by department regulation, if he or she transports more than eight scrap tires at any one time. An application for a permit shall be made in the form required by the department and provide such information as the department may, by regulation, require.

(b) The department, by regulation, may set higher tire transportation limits than provided in subsection (a) for special situations, such as an authorized amnesty program.

(c) Permitted transporters shall receive decals equal in number to the number of vehicles in the transporter's fleet, at no cost. Decals shall be visibly displayed in or on the vehicle, in accordance with department regulations.

(d) Persons making applications as transporters shall pay an application fee as determined by the department. Applicants shall provide information that the department requires by regulation.

(e) Transporter permits shall be valid for three years, unless revoked for violating this chapter or the department's regulations.

(f) Transporters shall deliver scrap tires that have been properly manifested as required by Section 22-40A-9 and departmental regulations, only to either of the following:

(1) A receiver, processor, or other transporter, permitted or registered under this chapter.

(2) A permitted landfill approved to accept scrap tires for disposal.

(g) Transporter decals shall be displayed in conformance with regulations issued by the department on any vehicle engaged in the collection and transportation of scrap tires and may be transferred only to vehicles owned and operated by that business.

(h) Receivers of both classes who are transporting used or scrap tires for their own purposes shall maintain inside the vehicle during transport appropriate documentation that each such transport is for his or her own use and for the indicated purpose.

(i) Both intrastate and interstate transport of used and scrap tires are subject to regulation by the department.



Section 22-40A-8 - Processing of scrap tires; permits.

(a) No person may engage in the processing of scrap tires, as defined herein, whether or not organized for profit, unless the person holds a valid processor permit issued by the department.

(b) The department, by regulation, shall set operational requirements for processors, including limitations on the maximum number of tires that may be on site, whether processed or unprocessed. The department shall also establish by regulation requirements for mobile processors.

(c) Each applicant for a processor's permit shall pay an application fee as determined by the department by regulation, and shall provide information that the department requires by regulation. Application shall be made in the form required by the department.

(d) Permits issued by the department to scrap tire processors shall be valid for a five-year period, unless revoked for cause.

(e) A fuel user may operate without obtaining a processor permit and must register as a fuel user with the department on forms prepared by the department. The fuel user must store tires or TDF in compliance with storage regulations established by the department.

(f) Any facility that produces an end use material or product from ground or crumb rubber derived from scrap tires that has been purchased from another facility, or any facility using the component parts of scrap tires or processed tire material as a substitute raw material, is exempt from the requirement of being permitted as a processor pursuant to this section. Any facility seeking an exemption must register with the department on forms prepared by the department.



Section 22-40A-9 - Manifests; out-of-state tires transported into Alabama.

(a) The department shall develop and promulgate a manifest through rulemaking.

(b) All scrap tire receivers, transporters, processors, and landfills are required to use a written manifest as prescribed in this section and as provided by regulations of the department. The manifest shall identify the quantity of tires transported, stored, or processed, and other information as the department may require. The manifest shall be required to accompany the transportation, storage, and processing of scrap tires until the tires are processed or disposed.

(c) Records shall be retained for a minimum of three years, or as otherwise required by the department.

(d) The department may establish regulations for transport of out-of-state tires into Alabama.



Section 22-40A-10 - Financial assurance.

(a) The department shall, by regulation, establish the financial assurance levels and methods that are to be set to provide funds to abate any problems created as a result of a failure by the transporter or processor to properly manage scrap tires.

(b) Receivers of either class are not required to post financial assurance.

(c) Permitted transporters and processors shall post financial assurance. A fuel user that registers with the department shall post financial assurance if the user stores whole tires or shredded tires in excess of amounts the department establishes by regulation or in excess of permitted limits.



Section 22-40A-11 - Administration and enforcement.

(a) Except as provided for herein, the department is designated by this chapter as the administrating agency for this chapter including administering remediation and enforcement programs; provided, however, the department may enter into delegation agreements with county commissions for enforcement of this chapter. The department is hereby authorized to carry out the purposes of this chapter and is empowered to administer and enforce this chapter using the authorities granted to it by the Environmental Management Act.

(b) The department shall develop and manage a remediation contract program for cleanup, management, or disposal of scrap tires.

(c) The department may by regulation exempt certain tires under this chapter and grant variances or place additional requirements on persons subject to this chapter and the department's regulations.

(d) The department shall administer the program in a way to ensure enforcement of the chapter in all counties.

(e) Department funds and resources as provided by the Scrap Tire Fund (STF) may be used for support of on-going training for delegated county programs, department staff, and others involved in the enforcement of this chapter.

(f) The department, after holding a hearing in accordance with the procedures set forth by regulation, may revoke, suspend, or deny a receiver registration, a processor or transporter permit, or an exemption or variance based on the requirements of this chapter.

(g) Those funds collected by the department for violations pursuant to this chapter shall be directed to the Scrap Tire Fund, except for a portion of those funds directed to the department to cover expenses to obtain a penalty.

(h) The department, by regulation, may develop other incentive programs to reduce illegal scrap tire disposal.



Section 22-40A-12 - Delegation agreements; county responsibilities.

County commissions may request primacy on enforcement and establish delegation agreements with the department for enforcement of this chapter. The department shall establish by regulation the procedures for delegation. Counties that wish to voluntarily establish such delegation agreements with the department for local enforcement shall have the following responsibilities:

(1) Provide quarterly reports to the department on all scrap tire activities within that quarter on a form prepared and provided by the department.

(2) Provide written investigation reports to the department within 10 days of the initial investigation.

(3) Investigate all reports and complaints regarding scrap tires within the respective county.

(4) Investigate illegal dumping of scrap tires.

(5) Review manifests of scrap tires at businesses.



Section 22-40A-13 - End use market development program.

The Alabama Department of Environmental Management is designated as the department of state government responsible for development and management of an end use market development program. The department may choose to negotiate agreements with any person to participate in the end use marketing development program.



Section 22-40A-14 - Scrap tire environmental fee.

(a) A scrap tire environmental fee shall be collected at the point of sale from the consumer on replacement tires, whether or not the tires are mounted on a rim or wheel, in the amount of one dollar ($1) per tire, and shall be remitted to the Department of Revenue on a monthly basis. Out-of-state tires, such as fleet tires, not purchased in the State of Alabama must be returned to the point of origin for disposal or the scrap tire environmental fee shall be imposed for each tire brought into the state and must be remitted to the Department of Revenue. In addition, the scrap tire environmental fee shall be collected on a retreaded casing replacement tire when sold to a consumer.

(b) The fees imposed by subsection (a) shall be paid monthly to the Department of Revenue by the 20th day of the following month, accompanied by forms as prescribed by the Department of Revenue. The forms shall contain a printed declaration that the information is being reported under penalty of perjury and shall be subscribed by the person who completes the forms, showing the number of tires subject to the environmental fee and such other information as the Department of Revenue may require.

(c) The tire dealer may retain seven percent of the fees collected per each report timely filed, to cover costs associated with the collection and payment of the fee to the Department of Revenue. No recovery of administrative costs shall be allowed, nor any monies retained by a tire dealer, from any scrap tire environmental fees that are not paid before becoming delinquent.

(d) The fee imposed in subsection (a) shall be collected and administered by the Department of Revenue in accordance with Chapter 2A of Title 40. The Department of Revenue shall also impose interest on any scrap tire environmental fee paid after the due date in accordance with Section 40-1-44.

(e) The Department of Revenue may promulgate and enforce rules and regulations to effectuate the scrap tire environmental fee provisions of this chapter. All rules and regulations promulgated shall have the same force and effect of law.

(f) In addition to any and all other funds heretofore or hereafter appropriated, there is hereby appropriated from the State General Fund to the Department of Revenue, to offset its costs to implement and administer this chapter, as a first charge against the fees collected pursuant to this chapter, for the fiscal year ending September 30, 2003, the sum of sixty thousand dollars ($60,000). Every year thereafter as a first charge against the revenues collected, an amount of revenue shall be appropriated to the Department of Revenue to offset its costs of collection.

(g) The Department of Revenue may share information, data, reports, or documentation related to the collection and administration of the fee imposed in subsection (a) with the department for the purpose of administering the provisions of this chapter, notwithstanding any provisions of law requiring confidentiality.



Section 22-40A-15 - Distribution of fee proceeds.

The net proceeds of the scrap tire environmental fee levied by Section 22-40A-14 shall be distributed as follows:

(1) To pay the costs of remediation, abatement, removal, or other remedial action within the range of 45 percent to 75 percent of monies deposited to the Scrap Tire Fund during the previous budget year, including equipment, labor, supplies, and materials related to tire stockpiles throughout the state, including all approved costs incurred by other public agencies involved in these activities by contract with the department.

(2) To pay the costs of the department associated with the development and enforcement of regulations, not to exceed 20 percent of monies deposited to the Scrap Tire Fund during the previous budget year, including personnel, training, materials, and equipment relating to administration of this chapter and for the training of enforcement personnel within the department, county, and other governmental organizations. Funds not expended by the department during a budget year shall be returned to the Scrap Tire Fund not later than January 1 following the end of the budget year.

(3) To administer a program, within the range of zero percent to 20 percent of monies deposited to the Scrap Tire Fund during the previous budget year, directed at statewide educational and technical seminars for the public or regulated communities, or both, coordination of state and federal agencies for promoting and developing markets, and technical assistance from the scrap tire staff of the department related to reuse and market development. The department shall maintain an on-line directory of alternatives to the landfill disposal of scrap tires or processed tire material. The department or its successor organization shall be so authorized by this chapter for these purposes, and shall inform and update the Scrap Tire Commission of marketing plans and technical assistance programs developed pursuant to this chapter.

(4) To fund the programs delegated by the department to counties for enforcement of regulations, not to exceed 10 percent of monies deposited to the Scrap Tire Fund during the previous budget year, including personnel, training, materials, and equipment relating to administration of this chapter.

(5) To pay the tire retailer, not to exceed seven percent of fees collected, for collection and accounting costs associated with collection of the fee and the monthly distribution to the Department of Revenue, as specified in subsection (c) of Section 22-40A-14.

(6) To pay the costs of administration of the Department of Revenue, not to exceed two percent of monies, to include the first charge against revenues pursuant to subsection (f) of Section 22-40A-14, deposited to the Scrap Tire Fund during the previous budget year, associated with establishment of the Scrap Tire Fund and for the receipt of funds from all income sources pursuant to this chapter, disbursements, and auditing revenues in the Scrap Tire Fund.



Section 22-40A-16 - Disposition of funds.

(a) All fees, interest, or other income distributed to the Scrap Tire Fund shall be used only for the purposes specified in this chapter.

(b) All monies derived from fines and violations of this chapter that are collected by county enforcement programs pursuant to this chapter shall be distributed to the county for use only in the enforcement program.



Section 22-40A-17 - Evaluation of suspected property; notice; costs.

(a) The department or its designated representatives may access property suspected of containing scrap tires for the purpose of evaluation of the threat to public health, the environment, and safety.

(b) The department, by regulation, shall establish an administrative process to provide the responsible party, other than the innocent landowner, notice of obligation to remediate scrap tires found that are in violation of this chapter. If the responsible party fails or refuses to remediate the scrap tires, the department or its contractor or subcontractors shall be granted access to the property for the sole purpose of remediation of the scrap tires.

(c) The department may recover the full cost associated with the remediation, including legal expenses, from the responsible party, other than an innocent landowner.

(d) As long as an innocent landowner is working cooperatively with the department or its representative to clean up the site, the innocent landowner shall not be liable for costs of cleanup. Subsequent to cleanup, the innocent landowners shall cooperate with the department to prevent further tire dumping on the relevant site.



Section 22-40A-18 - Violations.

Repealed by Act 2009-779, p. 2433, §2, effective August 1, 2009.



Section 22-40A-19 - Penalties.

(a) Any person who intentionally, knowingly, recklessly, or with criminal negligence:

(1) Accumulates scrap tires in violation of this chapter, upon conviction, shall be subject to a term of imprisonment not exceeding three months.

(2) Processes scrap tires in violation of this chapter, upon conviction, shall be subject to a term of imprisonment not exceeding six months.

(3) Transports scrap tires in violation of this chapter, upon conviction, shall be subject to a term of imprisonment not exceeding one year.

(4) Engages in unauthorized disposal of scrap tires in violation of this chapter, upon conviction, shall be subject to a term of imprisonment of not more than 10 years nor less than one year and one day and, in addition, may be fined not more than ten thousand dollars ($10,000) for each violation.

(5) Makes any false statement or representation in any document used to comply with this chapter, upon conviction, shall be subject to a term of imprisonment of not more than 10 years nor less than one year and one day and, in addition, may be fined not more than fifteen thousand dollars ($15,000) for each violation.

(b) Any person convicted of violating this chapter shall also be personally and financially responsible for the proper removal of the scrap tires according to this chapter and any rules or regulations promulgated by the department.

(c) Any person who does not comply with the requirements of this chapter is liable for a civil penalty for each violation or, for continuing violations, for each day that the violation continues, in accordance with subdivisions (17) to (20), inclusive, of Section 22-22A-5.

(d) The enforcement officers may issue citations for any nonclassified or misdemeanor violation of this chapter, and upon conviction, the violator or violators shall be fined a minimum of three hundred dollars ($300) for each separate violation.

(e) In addition to the financial responsibility required by subsection (b), a fine of five dollars ($5) per tire shall be assessed against any party who accumulates, transfers, transports, processes, or engages in unauthorized disposal of scrap tires in violation of this chapter, which fee shall be in addition to all other fines or penalties assessed under this chapter.

(f) In the enforcement of this chapter, department employees and enforcement officers shall have all authority granted to the license inspector pursuant to Section 40-12-10, and in addition, may investigate any and all reported violations of this chapter within the county, and may independently monitor all scrap tire receivers, transporters, and processors within the county for compliance with this chapter. The enforcement officer may issue citations using the Uniform Non-Traffic Citation and Complaint as provided under Rule 20 of the Alabama Rules of Judicial Administration. All local enforcement officers and department employees shall share with each other information regarding violations and possible violations of this chapter irrespective of county or municipal jurisdiction.



Section 22-40A-20 - Applicability to government organizations.

All governmental organizations, whether federal, state, or other local governing bodies, shall be exempt from the payment of fees associated with all provisions of this chapter. These organizations shall comply with all statutory and regulatory provisions of this chapter regarding the storage, transport, processing, cleanup, and disposal of scrap tires.



Section 22-40A-21 - Scrap Tire Commission.

(a) There is created the Scrap Tire Commission (STC) to review the implementation of this chapter, including the scrap tire program, and recommend changes to this chapter to the Legislature, as needed. The STC may promulgate regulations to establish procedures for its operations. On September 1, 2003, the present monies received under the existing Alabama Scrap Tire Study Commission (STSC) are transferred to the Scrap Tire Fund created herein.

(b) The Scrap Tire Commission shall be comprised of the following individuals or their designees or a representative of each of the authorities listed below:

(1) The State Health Officer.

(2) The Director of the Alabama Department of Environmental Management.

(3) The Alabama Department of Transportation.

(4) The Association of County Commissions of Alabama.

(5) The Alabama Tire Dealers Association shall be represented by two members, one of which shall be the president of the association.

(6) The Rubber Manufacturers Association.

(7) A representative of the scrap tire industry, appointed by the Governor.

(8) A representative of the scrap tire processing industry, appointed by the Lieutenant Governor.

(9) A representative of the environmental community, appointed by the Speaker of the House of Representatives.

(10) A representative of the scrap tire Class Two receivers, appointed by the Business Council of Alabama.

(c) The STC shall review the implementation of the law and effectiveness of the revenue derived from the law to accomplish the intended purposes and advise the Legislature and the department as appropriate.

(d) The STC shall meet quarterly for the first two years at a minimum, and thereafter as determined by the STC, but no less than annually. The department shall report scrap tire program status to the STC at each regularly called meeting of the STC. Expenses of the STC shall be paid from the Scrap Tire Fund.

(e) Members of the STC shall be reimbursed for expenses when attending meetings representing the STC from the Scrap Tire Fund. Reimbursement shall be approved and certified by the director of the department upon receipt of appropriate documentation in accordance with Sections 36-7-1 through 36-7-42.

(f) After seven years or upon the recommendation of the STC and the department, the Legislature shall consider reducing that portion of the scrap tire environmental fee directed towards cleanup. Provided, that any reduction in the scrap tire environmental fee shall become effective October 1 following the year in which the STC and the department concur that a reduction is in order. However, the fee shall not be reduced below fifty cents ($.50) in order to assure adequate enforcement of the law by the department and cooperating counties and to fund unanticipated cleanups, as needed.

(g) The STC shall establish the percentages for distribution of funds that accumulate in the Scrap Tire Fund, except as otherwise specified by this chapter.

(h) Prior to the promulgation of any proposed regulation dealing with this chapter, the department shall receive the approval of the STC. The STC shall provide the department a response to its request for approval within 60 days of receipt of such request unless such other time is mutually agreed upon by the department and the STC.

(i) STSC members representing those entities specified in subsection (b) shall continue as members of the new STC unless or until replacements are appointed.

(j) After September 1, 2003, existing members of the STSC, or their replacements who become members of the STC, must meet within 90 days. The department shall notify the STC of the time and place of the initial meeting.

(k) The department, through the STC, shall report biennially to the Legislature on the activities of the scrap tire programs authorized by this chapter, including recommendations. Such reports shall be submitted by the STC.



Section 22-40A-22 - Scrap Tire Fund.

(a) A Scrap Tire Fund (STF), separate from the State General Fund, is created for carrying out this chapter.

(b) All monies within the STF shall be continuously appropriated. All monies remaining in the Department of Public Health, designated for the present STSC, after payment of all outstanding expenses, shall be transferred to the department for program implementation by September 1, 2003, and all monies collected by the Alabama Department of Public Health pursuant to the previous scrap tire program, including, but not limited to, license fees, which accrue after September 1, 2003, shall be transferred to the department on October 1, 2004.

(c) The STF is authorized to receive funds from other sources outside the scrap tire environmental fee, including interest generated from the STF, grants, allotments, and contributions, whether public or private.



Section 22-40A-23 - Implementation of chapter.

The department shall implement this chapter to the extent funds are provided by the STF.



Section 22-40A-24 - Chapter ineffective upon abolition of scrap tire environmental fee.

In the event the scrap tire environmental fee on replacement tires imposed by Section 22-40A-14 is abolished, as determined by the Department of Revenue, this chapter shall be null and void and of no other force or effect of law.









Title 2 - MENTAL HEALTH.

Chapter 50 - DEPARTMENT OF MENTAL HEALTH; BOARD OF TRUSTEES.

Article 1 - General Provisions.

Section 22-50-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) CLIENTS. Those persons identified as receiving or needing services for an intellectual disability.

(2) DEPARTMENT. The Department of Mental Health.

(3) INTELLECTUAL DISABILITY SERVICES. Evaluation for, amelioration of, habilitation for, prevention of, and research into the causes of intellectual disability.

(4) MENTAL HEALTH SERVICES. Diagnosis of, treatment of, rehabilitation for, follow-up care of, prevention of and research into the causes of all forms of mental or emotional illness, including, but not limited to, alcoholism, drug addiction, or epilepsy in combination with mental illness or an intellectual disability.

(5) MENTAL ILLNESS OR SUBSTANCE ABUSE TREATMENT. The application of professionally planned, managed, administered, or monitored clinical procedures or evidenced-based interventions to identify, stabilize, minimize, or alleviate the harmful consequences of substance related or mental or emotional disorders, and to restore impaired health and functionality relative to such.

(6) PATIENTS. Those persons with mental or emotional illness.



Section 22-50-2 - Department - Created; composition; divisions; offices.

There shall be created and established a department of the state government to be known as the Department of Mental Health. The department shall be composed of the State Mental Health Commissioner and such divisions and administrative sections as the Mental Health Commissioner may direct. The principal offices of the department shall be located at the state capitol. The department shall perform the functions prescribed in this chapter.



Section 22-50-2.1 - Department - Name changed; transition period.

(a) All rights, duties, property, real or personal, and all other effects existing in names of the Department of Mental Health and Mental Retardation, or in any other name by which the department has been known, shall continue in the name of the Department of Mental Health. Any existing or future reference to the Department of Mental Health and Mental Retardation, or any other name by which the department has been known, in any existing law, contract, or other instrument shall constitute a reference to the Department of Mental Health.

(b) The Advisory Board of Trustees for the Department of Mental Health and Mental Retardation shall continue in existence as the Advisory Board of Trustees of the Department of Mental Health.

(c) A reasonable transition period for the name change shall be allowed to permit an orderly and cost-effective transition relating particularly to the use of equipment and supplies. All letterhead, business cards, forms, and any other materials in use by the commission containing the name Department of Mental Health and Mental Retardation shall continue to be used by the Department of Mental Health until the supplies are exhausted. Replacement supplies shall contain the name of the Department of Mental Health.

(d) In addition to changes in Section 29-7-13, the Code Commissioner, at times determined appropriate, shall change all references to mental retardation in this code as follows: All references to "mentally retarded" shall be changed to "people with an intellectual disability" and all references to "mental retardation" shall be changed to "intellectual disability." This change in terminology is intended to be a name change only and it shall not limit or expand the eligibility for any programs or services provided by any state or local agency.



Section 22-50-3 - Department - Disposition of fees, receipts and income.

All fees, receipts, and income of the Department of Mental Health shall be paid over to a departmental treasurer, to be selected by the commissioner, or to a bank in lieu of the treasurer, as the commissioner may direct, and may be expended as authorized by the commissioner for support, maintenance, and operation of the state hospitals, Partlow State School and Hospital, and other institutions, services and programs subject to the jurisdiction and control of the department.



Section 22-50-4 - Department - Public corporation.

The Governor and the Commissioner of Mental Health are hereby constituted a public corporation to be known as the Department of Mental Health.



Section 22-50-5 - Board of trustees - Membership; officers; initial appointments; terms.

(a) In order to coordinate the activities of the Department of Mental Health and to advise with such department and to better acquaint the public with the needs and activities of such department, there is hereby created a board of trustees for the Department of Mental Health to be composed of 16 members. The Governor, the Commissioner of Mental Health, the Lieutenant Governor and the Speaker of the House of Representatives shall be ex-officio members of such board of trustees. The remaining 12 members shall be appointed by the Governor, one from each of the congressional districts and the remainder from the state at large. One of the state at large positions shall be selected from nominations offered by the Association for Retarded Citizens of Alabama and one of the state at large positions shall be selected from nominations offered by the Mental Health Association of Alabama. All appointed trustees shall have demonstrated a concern for the programs and services provided by the Department of Mental Health and should represent a balance of primary interest areas or expertise.

(b) The Governor shall be chairman of the board of trustees and the Commissioner of Mental Health shall be the secretary. The board shall meet quarterly at a place to be designated by the chairman and may meet more frequently upon the call of the chairman, or a majority of the members.

(c) As soon as practicable after this section becomes law, the Governor shall appoint four members for a term of one year; four members for a term of two years; four members for a term of three years; all trustees shall take office effective upon appointment. No trustee shall serve more than three consecutive three-year terms; provided, however, that trustees shall continue to serve until their successors have been appointed.



Section 22-50-6 - Board of trustees - Subsequent appointments to board; vacancies.

Subsequent appointments shall be made for a period of three years except that vacancies shall be filled by the Governor for the unexpired term only.



Section 22-50-8 - Board of trustees - Expenses of trustees.

The trustees shall receive $100.00 per day and mileage expenses while attending meetings of the board of trustees or while engaged in other official duties at the request of the Governor or board of trustees.



Section 22-50-9 - Department - Powers generally.

The Department of Mental Health through its commissioner is hereby authorized to act in any prudent way to provide mental health services and mental retardation services for the people of Alabama.



Section 22-50-10 - Department - Termination of Alabama Mental Health Board; transfer of authority to department.

Upon May 1, 1984, the Alabama Mental Health Board shall cease to exist and the powers and responsibilities shall be vested in the Department of Mental Health through its commissioner.



Section 22-50-11 - Department - Additional and cumulative powers.

The Department of Mental Health is given hereby the following additional and cumulative powers through its commissioner:

(1) It is authorized and directed to set up state plans for the purpose of controlling and treating any and all forms of mental and emotional illness and any and all forms of mental retardation and shall divide the state into regions, districts, areas or zones, which need not be geographic areas, but shall be areas for the purpose of establishing priorities and programs and for organizational and administrative purposes in accordance with these state plans.

(2) It is designated and authorized to supervise, coordinate, and establish standards for all operations and activities of the state related to mental health and the providing of mental health services; and it is authorized to receive and administer any funds available from any source for the purpose of acquiring building sites for, constructing, equipping, maintaining or operating mental health centers, and community mental retardation programs or facilities or institutions for the purpose of providing mental health services and mental retardation services.

(3) It is hereby designated as the single state agency of the State of Alabama to receive and administer any and all funds available from any source for the purpose of training, research and education in regard to all forms of mental and emotional illness and all forms of intellectual disability through its commissioner.

(4) It is hereby authorized to enter into contracts with any other state or federal agency or with any private person, organization or group capable of contracting if it finds such action to be in the public interest. However, a resident of Alabama shall not be transferred from a state institution or facility to any institution or facility outside the State of Alabama, by contract or otherwise; provided, that with the consent of the patient or client or the consent of the members of his immediate family, a resident of this state may be transferred to a mental hospital, mental retardation facility or other facility of another state.

(5) It may, in its discretion, develop a program for the care of aged patients and operate, in any area of the state, nursing homes which shall care for and treat patients that require primary treatment for their geriatric infirmities; such nursing homes operated by the department shall meet the standards duly promulgated by the State Board of Health and shall be licensed under its authority. The department is further authorized to transfer such geriatric patients to private nursing homes within the State of Alabama if it finds such action to be in the public interest; provided, that with the consent of the patient or client or the consent of the members of his immediate family a resident of this state may be transferred to a mental hospital, intellectual disability facility, or other facility of another state.

(6) It is hereby authorized to appoint advisory councils as needed from among those leaders in disciplines concerned with mental and emotional illness and disciplines concerned with intellectual disability or from the public generally to advise it in regard to plans, programs and regulations. The Mental Health Commissioner is ex-officio chairman of these advisory councils and shall call meetings when advice is needed or when a majority of any such advisory council requests a meeting.

(7) The members of such advisory councils shall be entitled to be reimbursed for mileage expenses, not to exceed the amount prescribed by state law for attending meetings called by the Mental Health Commissioner. Such sums as are necessary to meet these mileage expenses are hereby appropriated from the Alabama Special Mental Health and Mental Retardation Fund and shall be paid on warrants signed by the Mental Health and Mental Retardation Commissioner.

(8) The Mental Health Department is hereby authorized and directed to establish and promulgate reasonable rules, policies, orders and regulations providing details of carrying out its duties and responsibilities, including bylaws for its own organization, government and procedures.

(9) It is authorized and directed to purchase or lease land or acquire property by eminent domain and to purchase, lease, rent, sell, exchange or otherwise transfer property, land, buildings or equipment in order to carry out its duties and responsibilities.

(10) It is authorized and directed to determine reasonable fees for services which it makes available to the public and it shall collect such fees unless, on application and investigation, it is determined that the person receiving such services is unable to pay the established fee, and in such case, such amount as he is able to pay will be collected.

(11) It is authorized and directed to establish and promulgate reasonable minimum standards for the construction and operation of facilities, including reasonable minimum standards for the admission, diagnosis, care, treatment, transfer of patients or clients and their records, and also including reasonable minimum standards for providing day care, outpatient care, emergency care, inpatient care and follow-up care when such care is provided for persons, with mental or emotional illness, or day care or residential care for persons who are individuals with an intellectual disability.

(12) It is authorized to inspect any institution or facility providing any kind of treatment or care for those suffering from mental or emotional illness or intellectual disability, and shall certify any such institution or facility which meets its minimum standards to the State Board of Health.

(13) The State Board of Health may issue a license to operate such facilities or institutions as may be established under the provisions of this chapter upon recommendation of the department and upon certification by said department that such facility or institution is in compliance with rules and regulations promulgated by said department and approved by said State Board of Health.

(14) It is authorized to establish and collect reasonable fees for necessary inspection services incidental to certification of compliance.

(15) It is authorized and directed to provide hearings for anyone claiming to be damaged by decisions of its employees or agents, and it may delegate the holdings of such hearings to administrative hearing officers. When a decision of an administrative hearing officer is adopted by the commissioner, the said decision then and there becomes a final decision and may be reviewed in the circuit court only upon a finding of the court that such decision was arbitrary, illegal, or capricious.

(16) It may file and prosecute civil actions in any court in the name of the Mental Health Department to enforce this article and such rules and regulations as may be duly promulgated under authority of this article; such civil actions may include actions for an injunction to restrain any person, agency, or organization from violating any provision of this article or any rule or regulation duly promulgated under authority of this article, and it may also, with the approval of the Attorney General, authorize its legal counsel to attend to any other litigation which concerns the department.

(17) It is authorized to accept gifts, trusts, bequests, grants, endowments or transfers of property of any kind and shall prudently manage such property in accordance with the terms of such gifts or transfer of property and in accordance with sound financial principles.

(18) It is hereby authorized and directed to receive moneys coming to it by way of fees for services or by appropriations and shall prudently manage such moneys in accordance with sound financial principles.

(19) The employees of the department shall be governed by personnel Merit System rules and regulations, the same as other employees in state service, as administered by the state's Personnel Department; provided, that such rules and regulations shall not be applicable to the appointment, tenure or compensation of physicians, surgeons, psychiatrists, psychologists, dentists, social workers, nurses and attorneys. Employees of the department on October 1, 1965, who have been so employed for six months immediately preceding such date, shall remain in their respective employments during good behavior; but nothing in this subdivision shall be construed to prevent or preclude the removal of an employee for cause in the manner provided by law.

(20) All offices, services, programs or other activities of the Alabama Mental Health Board are hereby made offices, services, programs or other activities of the Department of Mental Health, and the commissioner is hereby authorized to reorganize such offices, services, programs, or other activities so as to achieve economy and efficiency; and the said commissioner may establish bureaus, divisions, hospitals, clinics, mental health centers, intellectual disability programs, alternative living arrangements for individuals with an intellectual disability, or other facilities for providing mental health services and mental retardation services, if he finds such action to be in the public interest.

(21) All purchases and construction and supply contracts of the department shall be made or let on a competitive bidding basis, and may be made through the state purchasing agent, or otherwise, as the commissioner may direct. No purchases, except for rights-of-way, shall be made from, nor shall any sales be made to, any member of the Legislature, any member of the Mental Health Board of Trustees hereby created or any other person holding an office of profit with the State of Alabama.

(22) The department is authorized, at its discretion, to provide funding to community or statewide programs for the prevention and/or treatment of epilepsy.



Section 22-50-12 - Department - Legal division.

The commissioner may establish a legal division, which shall be under the direction of an attorney authorized to practice law in the State of Alabama, and it shall be his duty to conduct the legal affairs of the department. The commissioner may appoint other attorneys to assist him. The compensation of any such attorney shall be paid from the funds of the department. Attorneys appointed by the commissioner shall have the authority to represent the department and employees of the department in litigation concerning the department.



Section 22-50-13 - Department - Annual report.

As near after the end of the fiscal years as possible, the department shall print and send to the Governor a report consisting of activities of the department, needs of facilities under its jurisdiction, mental health and intellectual disability conditions in the state with respect to the extent to which needs are being met, plans for the future, financial report for the preceding year, and the names and addresses of the trustees; and a sufficient number of copies shall be printed to distribute to the members of the Legislature.



Section 22-50-14 - Department - Requests for budget funds.

Every budget period the department shall present to the Governor a request for funds based on projected needs for mental health and intellectual disability services in the state, together with a budget showing the expenditure of such requested funds; and the Governor shall include in his appropriation bill a request for funds to meet the financial needs of the department.



Section 22-50-15 - Funds for essential functions.

Any state supported facility under the jurisdiction of the department providing services requiring on-premises residence of patients or clients, including, but not limited to, Bryce Hospital, Searcy Hospital, and Partlow State School and Hospital, shall be considered an essential function of the state, and funds allocated for the support of said state supported facilities shall not be subject to proration at any time a deficit occurs in the general funds.



Section 22-50-16 - Commissioner of Mental Health.

The Governor shall appoint the Mental Health Commissioner and shall fix his term of office and salary, such salary to be established without regard to any limitations now, or hereafter, established by law unless such law specifically refers to such Mental Health Commissioner. The commissioner shall serve at the pleasure of the Governor. The said Mental Health Commissioner so appointed shall appoint all officers and employees of the department or he may authorize any superintendent, division or bureau head, or other administrator to select with his approval all staff members and employees, and shall fix the salaries of the officers and employees of the Mental Health Department, without regard to any limitation established by law, unless such law passed hereafter shall refer to the particular officer or employee of the Mental Health Department. The commissioner may appoint an Associate Commissioner for Mental Illness, an Associate Commissioner for Intellectual Disabilities and an Associate Commissioner for Administration and Personnel. The associate commissioners shall serve at the pleasure of the commissioner. The Mental Health Commissioner shall exercise supervision over all the officers and employees of the Mental Health Department and should any such officer or employee fail to perform faithfully any of the duties which are lawfully prescribed for him, or if he fails or refuses to observe or conform to any rule, regulation, or policy of the Mental Health Department, the Mental Health Commissioner may remove him from office.



Section 22-50-17 - Operation of a facility for care or treatment of mental or emotional illness or substance abuse, or services to persons with an intellectual disability.

(a) No person, partnership, corporation, or association of persons shall operate a facility or institution for the care or treatment of any kind of mental or emotional illness or substance abuse or for providing services to persons with an intellectual disability as defined in this chapter, without being certified by the department or licensed by the State Board of Health; provided that nothing in this section shall be construed so as to require a duly authorized physician, psychiatrist, psychologist, social worker, licensed professional counselor operating under the scope of his or her license, or Christian Science practitioner to obtain a license for treatment of patients in his private office, unless he keeps two or more patients in his office for continuous periods of 24 hours or more in one week, or that a church or ministry be certified which provides only religious services.

(b) No part of this section shall be construed as a mandate for an insurance policy, plan, or contract to offer or provide new or additional coverage benefits, or require any payment or prepayment to any person by any insurer or health care service plan.



Section 22-50-18 - Commitment and release of incompetents, etc.

Nothing contained in this chapter shall change or alter the methods, means or procedures provided by law before the enactment of this chapter for the commitment or release of any person alleged to be non compos mentis, incompetent, mentally ill or emotionally disturbed. No person shall be committed to any institution established pursuant to the provisions of this chapter without his consent or except by due process of law in a court of competent jurisdiction.



Section 22-50-19 - Judicial review of final order or decision by department.

Any person who has been legally damaged by a final order or decision of the Mental Health Department may have a review of such decision in the circuit court, provided a sworn complaint is filed within 15 days of the date of such order or decision, charging that such order or decision was arbitrary, illegal or capricious; and provided further that security be given to cover court costs and costs of preparing the record of the proceedings before the Mental Health Department, should the said order be upheld by the court.



Section 22-50-20 - Forms.

The Mental Health Department shall prescribe forms for probate judges to use which would give information deemed necessary by the department about prospective patients or clients.



Section 22-50-21 - Police officers for state mental health facilities or hospitals.

The State Mental Health Officer may appoint or employ one or more suitable persons to act as police officers to arrest intruders, trespassers, and persons guilty of improper or disorderly conduct on the property of state mental health facilities or hospitals. Such officers shall be charged with all the duties and invested with all the powers of police officers and may eject trespassers from the hospital grounds, buildings, or lands or arrest them and may, without warrant, arrest any person guilty of abuse of a patient, of a misdemeanor or disorderly conduct, of stealing or injuring property or other offenses committed on the lands or premises of the hospitals and take such person before a district court judge or other officer charged with trial of such offenders, before whom, upon proper affidavit charging the offense, the person so arrested shall be tried and, if found guilty, convicted as in cases of persons brought before such a court on a warrant. Such police officer shall have authority to summon a posse comitatus.



Section 22-50-22 - Exemption of superintendent and physician of state mental health facilities from attending as witnesses.

Neither the superintendent nor a physician of a state mental health facility or hospital shall be compelled to attend as a witness to testify as an expert in any case or on any question of insanity or psychological medicine in the state; provided, that he shall certify, in writing, within 10 days after the service of the summons, that his absence from the facility or hospital, in his best judgment, will interfere with his or her professional duties and the welfare of the patients under his care. But defendants in criminal cases and the state by the consent of the defendant and, in civil cases, either party may take the deposition of the superintendent or of any of the physicians as to all matters involving his or their expert opinion when such testimony is admissible.



Section 22-50-23 - Penalties for violation of chapter, etc.

Any person, partnership, corporation or association that violates the provisions of this chapter or any regulations promulgated under authority delegated to the Mental Health Department, and after due notice served by registered or certified mail or personally, shall be liable to pay a penalty of $50.00 per day for each day of such violation. Any officer or any employee of the Mental Health Department, or any other person who shall allow, assist, or abet in the escape of any patient or client confined by court action under the authority of the Mental Health Department shall be guilty of a misdemeanor, and, upon conviction, shall be punished by a fine not exceeding $100.00, and he may be punished by imprisonment in the county jail or at hard labor for the county, not exceeding 90 days, the imprisonment to be at the discretion of the judge trying or presiding over the trial of the case. Any member of the Legislature, any member of the Mental Health Department, or any holder of any office of profit with the state who takes any contract for work or services of the Mental Health Department or any of its agencies, or is employed in any way under such contract, or sells any goods or supplies to the Mental Health Department or any of its agencies or is in any wise pecuniarily interested in any such contract or sale, as principal or agent, must, on conviction, be fined not less than $50.00 nor more than $1,000.00 and also forfeit his or her office.



Section 22-50-24 - Repeal of conflicting laws; certain laws not repealed.

All laws or parts of laws, local, special or general, in conflict with this chapter are hereby specifically repealed. However, nothing in this chapter shall be construed to repeal Article 2 of Chapter 26 of Title 36 of this code.



Section 22-50-25 - Mental Health Capital Outlay Oversight Commission; creation; membership; appointment; vacancy; meetings; quorum; appropriation for capital outlays and improvements; compensation; funding from oil and gas leases.

(a) There is hereby created the Mental Health Capital Outlay Oversight Commission to consist of the Lieutenant Governor, Speaker of the House, Governor, Finance Director, the State Mental Health Officer, and six members each from the House of Representatives and Senate, appointed by the Speaker of the House and Lieutenant Governor, respectively. The members so appointed shall serve until their successors are appointed at the next regular session of the Legislature following the regular session in which they were elected. In the event of the death or resignation of any member appointed from the Senate or the House of Representatives his or her successor shall be appointed from the same body and such successor appointed to the vacancy shall serve for the unexpired term remaining of the member he or she was appointed to succeed. The original members shall serve until the end of their elected terms. Each subsequent appointment shall be for the full four-year legislative term. A chairman and vice chairman shall be elected from among its members. The commission shall hold an organizational meeting at the state capital within 10 days after May 27, 1981. Thereafter the commission shall meet, from time to time, at the call of the chairman, vice chairman, or upon the request of five or more members, with notice and procedure as prescribed by the rules of the commission. The commission shall adopt its own rules of procedure and transaction of business, except as otherwise herein provided.

(b) A majority of the members shall constitute a quorum for the purpose of transacting any business or the performance of any authorized duties. Each of the ex officio and appointed members shall have voting privileges.

(c) The commission shall approve and supervise any capital outlay or capital improvement for the Department of Mental Health made pursuant to the provisions of this section.

(d) The sum of $65,000,000.00, or so much thereof as may become available, as herein provided, is hereby appropriated from the General Fund of the State Treasury, to the use of the Department of Mental Health for capital outlays and capital improvements. Such appropriation shall be released only upon resolution duly adopted by the commission, recommending and ordering the transfer, the use or expenditure of the amount, and upon the terms so recommended; and the state Comptroller shall draw a warrant in such amount and for such purposes upon receipt of a certified copy of the resolution signed by the chairman or vice chairman. These moneys shall remain in the General Fund until such time as said commission authorizes all or parts of the aforementioned appropriation. All interest accrued from these funds shall remain in the General Fund. Any moneys remaining from the aforementioned appropriation not authorized for release by the commission as of October 1, 1983 shall revert to the General Fund. Such supplemental appropriations made pursuant to this section shall be in addition to any other appropriation heretofore or hereinafter provided by law for the Department of Mental Health.

(e) The commission shall keep full and complete minutes in writing of its proceedings and every action taken shall be by written resolution.

(f) Each legislative member of the commission shall be entitled to his regular legislative compensation, per diem and travel expenses for each day he attends a meeting or conducts business of the commission which shall be paid out of any funds herein appropriated, on warrants drawn on the state Comptroller upon requisition signed by the commission's chairman or vice chairman.

(g) It is the intent of the Legislature that funds accruing to the state from oil and gas leases, although co-mingled with other funds in the General Fund of the State Treasury for investment purposes, shall be considered as a separate fund for purposes of appropriations. All principal and interest accruing from the leases shall remain in the State Treasury until specifically and unconditionally appropriated by the Legislature. It is further the intent of the Legislature that funds appropriated in this bill shall come from said oil and gas lease funds.






Article 2 - Personnel Policies and Salary Schedules.

Section 22-50-40 - Authority to establish personnel policies and salary schedules.

The Alabama Department of Mental Health is hereby authorized to establish personnel policies and salary schedules for all of its employees, and such policies and schedules shall not be limited by Section 36-6-5 or by any other provisions of law, unless such a law enacted after October 29, 1965, shall refer specifically to the employees of the Alabama Department of Mental Health.



Section 22-50-41 - Personnel policies - Inclusion or continuation of positions under Merit System.

Personnel policies may be established so as to include under the State Merit System certain positions in the Department of Mental Health and so as to exclude other positions; however, employees of the Alabama Department of Mental Health and positions in such department which were under a Merit System on September 30, 1965, or which are placed under a Merit System by law after October 29, 1965, shall continue under such Merit System unless any such position is abolished by the Alabama Department of Mental Health.



Section 22-50-42 - Personnel policies - Continuation of positions not under Merit System.

Positions in the Department of Mental Health and employees of the Alabama Department of Mental Health not under the State Merit System on October 29, 1965, shall continue not under such Merit System until placed under such State Merit System by the Alabama Department of Mental Health or by law specifically placing such positions or employees under a merit system.



Section 22-50-43 - Conflicting provisions of Section 22-50-11 repealed.

Any part of Section 22-50-11 in conflict with this article is hereby specifically repealed.






Article 3 - Information, Records, and Research Data.

Section 22-50-60 - Purpose of article.

It is the intent and purpose of the Legislature of the State of Alabama in this article to facilitate the collection of appropriate information, records and research data and to protect the individuals involved.



Section 22-50-61 - Authority to receive data for research.

(a) The Commissioner of Mental Health, or his or her authorized agent, is hereby authorized to receive data from private or public agencies or agents for the purpose of research and study in mental health. All data received shall be used by the commissioner or persons designated by him for research and study and for program planning. No criminal or civil action may be brought against any person or agency who shall provide or submit such data to the commissioner.

(b) The Commissioner of Mental Health or any person shall not disclose, release, or divulge any information which might reasonably cause identification of a reported or reporting person under the provisions of this section.

(c) Violation of this section constitutes a misdemeanor and, upon conviction, the defendant shall be punished by fine or imprisonment, or both, in the discretion of the court.



Section 22-50-62 - Disclosure of information.

No employee of any of the facilities under the management, control, supervision or affiliated with the Alabama Department of Mental Health shall be required to disclose any record, report, case history, memorandum or other information, oral or written, which may have been acquired, made or compiled in attending or treating any patient of said facilities in a professional character, when such information was necessary in order to evaluate or treat said patient or to do any act for him or her in a professional capacity, unless a court of competent jurisdiction shall order disclosure for the promotion of justice; provided, that where a person is a defendant in a criminal case and a mental examination of such defendant has been ordered by the court, the results or the report of such mental examination shall be forwarded to the clerk of said court and to the district attorney and to the attorney of record for the defendant.






Article 4 - Dementia Education and Training.

Section 22-50-70 - Short title.

This article shall be known and may be cited as the "Dementia Education and Training Act."



Section 22-50-71 - Legislative findings.

(a) The Legislature notes each of the following facts:

(1) 523,000 Alabamians are over age 65.

(2) Alabama will have at least 660,000 citizens over age 65 in the year 2010. Ten percent of this population will have dementia.

(3) Alzheimer's disease is the most common cause of dementia.

(4) Fifty thousand (50,000) Alabamians are over age 85 and almost 100,000 will be over age 85 by the year 2010.

(5) Forty-seven percent (47%) of Alabamians over age 85 will have dementia.

(6) Alabama currently has 52,800 dementia victims and will have almost 70,000 victims by the year 2010.

(7) The life expectancy for a dementia victim is 6 to 8 years after onset.

(8) Many victims live in rural counties with small populations and are difficult to serve.

(9) One-quarter of older Alabamians are below poverty level and one-third live alone.

(10) Most dementia victims are managed at home by family.

(b) The purposes of this article are:

(1) To enable older Alabamians with dementia to live with dignity in their homes or community for as long as possible.

(2) To develop an array of services that follows dementia victims and maintains their independence in the community.

(3) To provide appropriate services for Alabamians suffering from dementia and residing in rural and urban settings.

(4) To emphasize and implement cost-efficient, low-technology, high-yield services that can currently benefit thousands of Alabama citizens.

(5) To allow older Alabamians to pay for services based on their individual resources.



Section 22-50-72 - Development of educational programs and services for Alzheimer's disease; instructors and training.

(a) The Bureau of Geriatric Psychiatry of the Department of Mental Health, upon the receipt of sufficient funding, shall develop educational programs and an array of services concerning Alzheimer's disease and related illnesses. These programs and services shall be offered to persons afflicted with Alzheimer's disease, the families of these persons, and the general public.

(b)(1) The Bureau of Geriatric Psychiatry, upon the receipt of sufficient funding, shall provide instructors to train and provide support to each of the following:

a. Members of the families of persons afflicted with Alzheimer's disease and similar illnesses.

b. Health care providers who provide care for persons afflicted with Alzheimer's disease and similar illnesses at the home of the person or a member of the family of the person, or a similar residential location.

c. Other caregivers who provide care for persons afflicted with Alzheimer's disease and similar illnesses at the home of the afflicted person or a member of the family of the person, or similar residential location.

(2) These instructors shall provide technical assistance, training, support, and advice that will accomplish both of the following:

a. Encourage the providing of long-term care for such persons in the home of the person, or a member of the family of the person, or a similar residential location.

b. Reduce health care costs to the state, the family of the afflicted person, and health care facilities.



Section 22-50-73 - Promulgation of rules and regulations.

The Department of Mental Health may promulgate necessary rules and regulations to implement this article.



Section 22-50-74 - Appropriation of funding; fees.

(a) The Legislature shall appropriate sufficient sums from the Special Educational Trust Fund for each of the next four fiscal years to establish and implement the requirements of this article. Thereafter, sufficient funding shall be annually appropriated by the Legislature to maintain the programs and services required by this article.

(b) The Department of Mental Health shall implement the requirements of this article to the extent funding is provided.

(c) The department may accept gifts, grants, and donations offered in support of the services established by this article.

(d) The department may assess reasonable fees from recipients of the services provided by this article, if the recipient is able to pay for the services. If the recipient is able to pay a portion of a fee, the department shall collect that portion from the recipient. All fees collected shall be used by the department for the purposes of this article.






Article 5 - Criminal History Background Information Regarding Direct Care Providers.

Section 22-50-90 - Definitions.

(a) When used in this article, the following words and terms shall have the following meanings:

(1) CRIMINAL HISTORY BACKGROUND INFORMATION. Any information collected and stored in the criminal record repository of the Federal Bureau of Investigation (FBI) reflecting the result of an arrest, detention, or initiation of a criminal proceeding by criminal justice agencies, including, but not limited to, arrest record information, fingerprint cards, correctional induction and release information, identifiable descriptions, and notations of arrests, detention, indictments, or other formal charges. The term shall not include analytical records or investigative reports that contain criminal intelligence information or criminal investigation information.

(2) DIRECT CARE PROVIDER. A psychiatrist, medical doctor, psychologist, social worker, community service specialist, therapist, nurse, mental health worker, foster care provider, police officer, and any other employee or person who has direct contact with the clients and patients served by the Alabama Department of Mental Health pursuant to a contract with the department.

(b) Pursuant to Public Law 92-544 (86 Stat. 1115) and with the approval of the Attorney General of the United States, the Alabama Department of Mental Health may use the Alabama State Law Enforcement Agency to secure criminal history background information through the Federal Bureau of Investigation (FBI) on persons with whom the Department of Mental Health employs or contracts with, or both, to be direct care providers to clients and patients. The information shall be provided by the Alabama State Law Enforcement Agency to the Department of Mental Health pursuant to Section 32-2-61. Any request by the Department of Mental Health for the information on a direct care provider applicant shall include a complete set of fingerprints for each applicant and shall comply with the applicable administrative rules and procedures of the Alabama State Law Enforcement Agency.



Section 22-50-91 - Administrative rules and procedures.

The Department of Mental Health shall promulgate administrative rules and procedures to carry out this article which do not infringe on the constitutional rights of any person affected by this article, including those necessary to safeguard the confidentiality of any criminal history background information requested and secured under this article.









Chapter 51 - REGIONAL MENTAL HEALTH PROGRAMS AND FACILITIES.

Section 22-51-1 - Definitions.

For the purposes of this chapter, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) CONSTRUCTION and CONSTRUCT. Such terms include:

a. The construction of new buildings and the expansion, remodeling and alteration of existing buildings, including architects' fees; and

b. Equipping new buildings and existing buildings, whether or not expanded, remodeled or altered.

(2) COUNTY. Any county in the state.

(3) DEPARTMENT OF MENTAL HEALTH AND MENTAL RETARDATION. The department of the state government having that name which was created and established by Chapter 50 of this title.

(4) FACILITIES. Structures, equipment and furnishings, or any part or combination thereof, which are used, useful or capable of use and the use thereof in connection with the implementing and operation of programs as defined in this section.

(5) GOVERNING BODY. The county commission of a county or the council, commission or other like governing body of a municipality.

(6) INCORPORATORS. The natural persons forming a public corporation organized pursuant to the provisions of this chapter.

(7) PERSON. Such term includes, but is not limited to, a natural person, the United States of America, one of the several states, a public or private corporation, a municipality, a county or an agency, department or instrumentality of a county, of a municipality, of one or more of the several states or of the United States of America.

(8) PROGRAMS.

a. The planning and taking of other steps leading to comprehensive state and community action to combat all forms of mental or emotional illness or debility, including, but not limited to, alcoholism, drug addiction, epilepsy and intellectual disability;

b. Studies of the needs and available resources of the state in relation to the above, the development of public awareness of the said disabilities and the need for combating them and the coordination of state and local activities relating to the various aspects of mental or emotional illness or debility, including, but not limited to, alcoholism, drug addiction, epilepsy and intellectual disability and their prevention, treatment or amelioration;

c. The conducting of research relating to human development, whether biological, medical, social, or behavioral, which may assist in finding the causes and means of prevention of mental or emotional illness or debility, including, but not limited to, alcoholism, drug addiction, epilepsy and intellectual disability or in finding means of ameliorating the effects of same;

d. The providing of any one or more of the following services:

1. Inpatient;

2. Outpatient;

3. Partial hospitalization;

4. Emergency care;

5. Community education and consultation;

6. Diagnosis;

7. Evaluation;

8. Rehabilitation;

9. Precare;

10. Residential care;

11. Aftercare and

12. The prevention of all forms of mental or emotional illness, including, but not limited to, alcoholism, drug addiction, epilepsy or intellectual disability;

e. The clinical training of physicians and other technical and specialized personnel needed for research, diagnosis, treatment, education, training or care of the mentally or emotionally ill or debilitated, including, but not limited to, those persons suffering from alcoholism, drug addiction, epilepsy or intellectual disability; and

f. Any combination of any of the foregoing.



Section 22-51-2 - Incorporation of public corporations - Authorized.

By proceeding in the manner set forth in this chapter, any number of natural persons, not less than three, may form a public corporation to contract with the State Board of Health or the Alabama Department of Mental Health in constructing and operating facilities and in carrying out programs in particular areas of the state.



Section 22-51-3 - Incorporation of public corporations - Application - Contents.

The said natural persons, referred to in Section 22-51-2, shall file a written application with each governing body from which they desire authority to incorporate. Such applications shall:

(1) Describe in general terms the area of the state which will be served by the proposed facilities, which description will be sufficient if stated with reference to counties, municipalities, unincorporated communities or any part or combination thereof;

(2) State the location of the principal office of the proposed corporation;

(3) Submit such documents or evidence which the incorporators may consider appropriate, which shall include documents from the Alabama Department of Mental Health and the State Board of Health showing that the facilities and programs, which the incorporators propose to establish will be in accordance with minimum standards and criteria established by such boards;

(4) State which aspects of the programs, as defined in this chapter, the said incorporators propose to implement;

(5) State that each of the incorporators is a resident of the area which will be served by such proposed facilities and programs; and

(6) Request that each governing body, with which such application is filed, adopt a resolution approving the formation of the proposed corporation.



Section 22-51-4 - Incorporation of public corporations - Application - Approval.

Upon the adoption by each governing body to which an application was sent of a resolution approving the formation of the said corporation, the incorporators, or not less than three of them, shall proceed to complete the incorporation in the manner provided in this chapter.



Section 22-51-5 - Incorporation of public corporations - Certificate of incorporation - Contents.

The certificate of incorporation shall state:

(1) The names of the persons forming it, together with their addresses, and that each is a resident of the area which will be served by the proposed corporation;

(2) The name of the corporation;

(3) The location of the principal office of the corporation;

(4) The statement contained in the application which describes the area which will be served by the proposed corporation;

(5) The name of each governing body with which an application was filed in accordance with Section 22-51-3;

(6) A statement of which aspects of the programs the corporation will implement; and

(7) Any other matters that the incorporators may choose to insert that are not inconsistent with this chapter or with other laws of the state.



Section 22-51-6 - Incorporation of public corporations - Certificate of incorporation - Execution and recording.

A certificate of incorporation, in the form provided in Section 22-51-5, shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds and shall have attached thereto a certified copy of each of the resolutions provided for in Section 22-51-4 and a certificate by the Secretary of State that the name proposed for the corporation is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty. The certificate of incorporation, together with the documents required by the preceding sentence to be attached thereto, shall be filed for record in the office of the judge of probate of the county specified in the certificate of incorporation as the county in which the principal office of the corporation shall be located. The said judge of probate shall forthwith receive and record the same. When the certificate of incorporation and attached documents have been so filed, the corporation referred to therein shall come into existence and shall constitute a public corporation vested with the rights and powers granted in this chapter under the name set forth in such certificate of incorporation.



Section 22-51-7 - Incorporation of public corporations - Certificate of incorporation - Amendments.

The certificate of incorporation may be amended, from time to time, to provide for any objective that was not included in the original certificate of incorporation by proceeding as follows:

(1) The board of directors of the corporation, subject to the approval of the Alabama Department of Mental Health, shall first adopt a resolution setting forth and approving the proposed amendment.

(2) The proposed amendment shall then be submitted to each governing body which has appointed or is entitled to appoint a member of the said board as it is constituted at the time of the adoption of the said resolution setting forth and approving the proposed amendment.

(3) If a governing body to which the proposed amendment is submitted shall find that the said amendment is in the public interest, and prima facie proof that it is in the public interest shall consist of proof that it has been approved by the Alabama Department of Mental Health, it shall adopt a resolution approving the said amendment; if any governing body to which the proposed amendment was submitted shall find that the said amendment is not in the public interest, it shall adopt a resolution disapproving the said amendment.

(4) A proposed amendment shall become effective immediately upon its being filed in the office of the judge of probate of the county in which the said principal office is located, and if the amendment provides for a change in the location of the principal office, it shall become effective immediately upon the filing of the original certification of incorporation, together with the amendment thereto, in the office of the judge of probate of the county in which the said principal office is to be relocated, as shown by the said amendment.



Section 22-51-8 - Board of directors - Composition; appointment, qualifications, terms and compensation of members; vacancies; executive committee.

Each corporation shall be governed by a board of directors of nine or more members, selected as provided in this section. Each governing body which authorized the formation of the corporation shall appoint three members of the said board of directors; provided, that if the area to be served by the corporation shall be located wholly within an area governed by a single governing body, the said governing body shall appoint nine members to the said board; provided further, that if the said area to be served shall be located wholly within an area governed by at least two, but not more than two, governing bodies, or if the formation of the board was authorized by only two governing bodies, each of the said governing bodies shall be entitled to appoint at least five members of the said board, or such other number as may be provided by the certificate of incorporation or any amendment thereto. If there are more than 16 directors, they shall appoint from among their number an executive committee consisting of nine members, which shall have and exercise the powers and authority of the board of directors, subject to the general supervision and control of the said board. Every member of the board of directors must be a resident of the area which he or she represents and which is to be served by the proposed facilities. The terms of the initial members of the board appointed by the governing bodies, as provided above, shall begin immediately upon their appointments and shall end at noon on April 1 of the succeeding odd-numbered calendar years following the appointments as designated by said governing body at the time of their said appointments. Thereafter, the term of office of each director shall be six years. The terms of office of the said directors shall be arranged so that the terms of office of approximately one third of all directors will end at noon on April 1, in each odd-numbered calendar year. A member of the board of directors shall hold office until his or her successor has been appointed and qualified. The respective appointing authorities shall appoint or reappoint a qualified person as a member of the board of directors whenever a member's term expires or whenever a position becomes vacant for any other reason. A member of the board of directors shall receive no compensation for his or her services.



Section 22-51-9 - Board of directors - Meetings; quorum; constitution and bylaws.

The board of directors shall hold monthly meetings and such special meetings as may be called, from time to time, on at least two days' notice given by the chairman or by any three members thereof, said notice to be given to each member thereof; provided, that where the board of directors exceeds 16 members, the executive committee shall meet at least monthly and the complete board of directors shall meet at least every six months. The said board shall adopt a constitution and bylaws, to be subject to this chapter, the certificate of incorporation and laws of the State of Alabama. Three members of the said board shall constitute a quorum for the transaction of business. A copy of the constitution and bylaws shall also be filed with the Alabama Department of Mental Health.



Section 22-51-10 - Professional advisory committee.

The board of directors of the corporation shall appoint a professional advisory committee of three or more members, one of which must be a physician practicing in the area of the board's jurisdiction.



Section 22-51-11 - Powers of corporation.

Any corporation organized pursuant to the provisions of this chapter, is hereby authorized and empowered to exercise the following powers in addition to others granted in this chapter:

(1) To construct and maintain facilities as defined in Section 22-51-4;

(2) To cooperate and contract with the State Board of Health for the construction of such facilities;

(3) To cooperate and contract with the Alabama Department of Mental Health for the construction, operation and maintenance of such facilities and for the operation and execution of such programs as it has elected to implement;

(4) To take over by purchase, lease or otherwise any hospital or other facilities to be used for carrying out such programs as it has elected to implement;

(5) To arrange with any appropriate local or state agencies for the opening or closing of streets, roadways, alleys or other rights-of-way or easements and to exercise the power of eminent domain;

(6) To purchase, lease or rent any land, building, structure or facilities needed in its operations;

(7) To enter upon buildings or property in order to conduct investigations or to make surveys or soundings;

(8) To obtain options upon, and to acquire by purchase, gift, grant, bequest, devise or otherwise, any property, or interest therein, from any person;

(9) To sell, exchange, transfer, assign or pledge any property, or any interest therein, to any person;

(10) To improve any such property;

(11) To insure against such risks as it may deem advisable;

(12) To borrow money upon its bonds, notes, warrants, debentures or other evidences of indebtedness and to secure the same by pledges of its revenues;

(13) To have perpetual succession;

(14) To make and execute contracts and other instruments necessary or convenient to the exercise of its powers;

(15) To determine reasonable fees for services which it makes available to the public and collect such fees, unless, on application and investigation, it is determined that the person receiving such services is unable to pay the established fee, and in such case, such amount as he or she is able to pay will be collected;

(16) To make and from time to time amend and repeal bylaws, rules and regulations not inconsistent with this chapter;

(17) To carry into effect the powers and purposes conferred by this chapter; and

(18) To do any and all other things necessary or convenient to carry out the powers given in this chapter.



Section 22-51-12 - Control of facilities and programs.

Nothing in this chapter shall be construed to mean that the facilities and programs provided for in this chapter are to be under the direction or control of any person other than the board of directors appointed by the governing bodies, as provided in Section 22-51-8, as long as said board of directors complies with the minimum standards of construction, maintenance and operation adopted by the State Board of Health and the minimum standards and criteria established by the Alabama Department of Mental Health.



Section 22-51-13 - Taxation exemption.

The corporations authorized in this chapter and their property, including bonds, conveyances, mortgages, leases, and deeds, and all income from such property and the operation of programs shall be exempt from all taxation, and no excise tax may be imposed on any corporation for the privilege of engaging in any of the activities authorized by this chapter; provided, that the corporation must adhere to minimum standards for licensure as provided by Chapter 50 of this title.



Section 22-51-14 - Appropriations by local governing bodies.

The governing bodies which are entitled to appoint a member of the board of directors are hereby authorized to appropriate their respective shares of the cost of construction of the facilities as determined upon by agreement between the board of directors and the respective governing bodies; and the said governing bodies are hereby authorized to appropriate their respective shares of the cost of operating such programs as the corporation shall have elected to implement, as determined by agreement between the Alabama Department of Mental Health, the board of directors and the respective governing bodies, notwithstanding the fact that the said facilities may be located in a county other than the county whose governing body makes the said appropriations.






Chapter 52 - COMMITMENT, DISCHARGE AND TRANSFER OF PERSONS IN STATE INSTITUTIONS.

Article 1 - Commitment of Mentally Ill Persons Generally.

Section 22-52-1.1 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) MENTAL ILLNESS. A psychiatric disorder of thought and/or mood which significantly impairs judgment, behavior, capacity to recognize reality, or ability to cope with the ordinary demands of life. Mental illness, as used herein, specifically excludes the primary diagnosis of epilepsy, mental retardation, substance abuse, including alcoholism, or a developmental disability.

(2) STATE MENTAL HEALTH FACILITY. A mental health facility operated by the Alabama State Department of Mental Health.

(3) DESIGNATED MENTAL HEALTH FACILITY. A mental health facility other than a state mental health facility designated by the State Department of Mental Health to receive persons for evaluation, examination, admission, detention or treatment pursuant to the provisions of this article.

(4) COMMISSIONER. The Commissioner of the Alabama State Department of Mental Health.

(5) OUTPATIENT TREATMENT. Treatment being provided to a person in a nonresidential setting and who is not admitted for 24-hour-a-day care.

(6) INPATIENT TREATMENT. Treatment being provided to a person at a state mental health facility or a designated mental health facility which has been specifically designated by the department for inpatient treatment.

(7) RESPONDENT. A person for which a petition for commitment to mental health services has been filed.

(8) DEPARTMENT. The Alabama State Department of Mental Health.

(9) INVOLUNTARY COMMITMENT. Court ordered mental health services in either an outpatient or inpatient setting.



Section 22-52-1.2 - Filing and contents of petition seeking involuntary commitment of another.

(a) Any person may file a petition seeking the involuntary commitment of another person. The petition shall be filed in the probate court of the county in which the respondent is located. The petition shall be in writing, executed under oath, and shall include the following information:

(1) The name and address, if known, of the respondent.

(2) The name and address, if known, of the respondent's spouse, legal counsel, or next-of-kin.

(3) That the petitioner has reason to believe the respondent is mentally ill.

(4) That the beliefs of the petitioner are based on specific behavior, acts, attempts, or threats, which shall be specified and described in detail.

(5) The names and addresses of other persons with knowledge of respondent's mental illness who may be called as witnesses.

The petition may be accompanied by any other relevant information.

(b) The home address and the telephone number of the petitioner shall be excluded from the copy of the petition seeking the involuntary commitment provided to the respondent, however, if there is no other available address to contact the petitioner, then the home address of the petitioner shall be provided.



Section 22-52-2 - Review of petition by probate judge; examination of petitioner; dismissal of petition without further proceedings.

(a) When any petition is filed seeking the involuntary commitment of a respondent, the probate judge shall immediately review the petition and shall require the petitioner to be sworn and answer under oath questions regarding the petition and the respondent.

(b) If it appears from the face of the petition or from the testimony of the petitioner that the petition is totally without merit, the probate judge shall order the petition dismissed without further proceedings.



Section 22-52-3 - Service of petition and order setting petition for hearing upon person sought to be committed; contents of notice.

When any petition has been filed seeking the involuntary commitment of a respondent and such petition has been reviewed by the probate judge, the probate judge shall order the sheriff of the county in which the respondent is located to serve a copy of the petition, together with a copy of the order setting the petition for a hearing, upon the respondent. Said notice shall include the date, time and place of the hearing; a clear statement of the purpose of the proceeding and the possible consequences to the subject thereof; the alleged factual basis for the proposed commitment; a statement of the legal standards upon which commitment is authorized; and a list of the names and addresses of the witnesses who may be called to testify in support of the petition. The hearing shall be preceded by adequate notice to the respondent.



Section 22-52-4 - Appointment of attorney and guardian ad litem for person sought to be committed; statements, etc., of person in presence of judge, prior to obtaining services of attorney, not to be considered by judge.

(a) At the time when any petition has been filed seeking the involuntary commitment of a respondent, the probate judge shall appoint a guardian ad litem to represent and to protect the rights of the respondent, and shall determine if the respondent has the funds with which to employ an attorney to represent the respondent and if the respondent has the mental ability to secure the services of an attorney. If the respondent does not have funds with which to employ an attorney or does not have the mental ability to secure the services of an attorney, the probate judge shall appoint an attorney, who may be the same person as the guardian ad litem, to represent the respondent. The probate judge shall immediately inform the attorney so appointed of his appointment.

(b) No statement made or act done by the respondent in the presence of the probate judge prior to the respondent obtaining the services of an attorney, by appointment or otherwise, shall be considered by the probate judge in determining whether the respondent should be committed.



Section 22-52-5 - Appointment by probate judge of attorney to appear in support of petition; employment by petitioners of attorney to appear in support of petition.

The probate judge shall appoint an attorney to serve as the advocate in support of the petition to commit in all matters regarding a petition to commit. If the person or persons filing a petition to have a person committed wish to employ an attorney of their own choosing to appear in support of the petition, they may do so, and such attorney shall serve in lieu of attorney appointed by the probate judge.



Section 22-52-6 - Notification of Department of Mental Health and Mental Retardation or other public facility of petition, date of final hearing, etc.

(a) When a petition is filed seeking the involuntary commitment of a respondent, the probate judge with whom the petition is filed shall notify the department or designated mental health facility of the pendency of the petition in the manner and with such other information as designated by the department.

(b) The probate judge shall notify the department or a designated mental health facility of the date of the final hearing on the petition to commit.



Section 22-52-7 - Restrictions on imposition of limitations upon liberty of person sought to be committed pending hearings; ordering, etc., of examinations of person sought to be committed; supervision of temporary treatment.

(a) When a petition has been filed seeking to have limitations placed upon the liberty of a respondent pending the outcome of a final hearing on the merits, the probate judge shall order the sheriff of the county in which the respondent is located to serve a copy of the petition upon the respondent and to bring the respondent before the probate judge instanter. When any respondent against whom a petition has been filed seeking to have limitations placed upon the respondent's liberty pending the outcome of a full and final hearing on the merits is initially brought before the probate judge, the probate judge shall determine from an interview with the respondent and with other available persons what limitations, if any, shall be imposed upon the respondent's liberty and what temporary treatment, if any, shall be imposed upon the respondent pending further hearings. If limitations on the respondent's liberty are ordered, the probate judge may order the respondent detained under the provisions of this section at a designated mental health facility or a hospital.

(b) No limitations shall be placed upon the respondent's liberty nor treatment imposed upon the respondent unless such limitations are necessary to prevent the respondent from doing substantial and immediate harm to himself or to others or to prevent the respondent from leaving the jurisdiction of the court. No respondent shall be placed in a jail or other facility for persons accused of or convicted of committing crimes.

(c) The probate judge shall order the respondent to appear at the times and places set for hearing the petition and may order the respondent to appear at designated times and places to be examined by licensed medical doctors or qualified mental health professionals. If the respondent does not appear as ordered by the probate judge, the probate judge may order the sheriff of the county in which the respondent is located to take the respondent into custody and compel the respondent's attendance as ordered by the probate judge. If temporary treatment or admittance to a hospital is ordered for the respondent, such treatment shall be supervised by a licensed medical doctor or qualified mental health professional who has willingly consented to treat the respondent, and admission to a hospital shall be ordered by a licensed medical doctor who has willingly consented to admit and treat the respondent.



Section 22-52-8 - Holding of probable cause and final hearings generally.

(a) When any respondent sought to be committed has any limitation imposed upon his liberty or any temporary treatment imposed upon him by the probate judge pending final hearings on such petition, the probate judge, at the time such limitation or treatment is imposed, shall set a probable cause hearing within seven days of the date of such imposition. If, at such probable cause hearing, the probate judge finds that probable cause exists that the respondent should be detained temporarily and finds that temporary treatment would be in the best interest of the respondent, the probate judge shall enter an order so stating and setting the date, time and place of a final hearing on the merits of such petition.

(b) The final hearing shall be held within 30 days of the date that the respondent was served with a copy of the petition seeking to commit the respondent.

(c) If temporary treatment or admittance to a hospital is ordered for any respondent, such treatment shall be supervised by a licensed medical doctor or qualified mental health professional who has willingly consented to treat the respondent, and admission to a hospital shall be ordered by a licensed medical doctor who has willingly consented to admit and treat the respondent.



Section 22-52-9 - Conduct of hearings.

At all hearings, including probable cause hearings, conducted by the probate judge in relation to a petition to involuntarily commit a respondent, the following rules shall apply:

(1) The respondent shall be present unless, prior to the hearing, the attorney for the respondent has filed in writing a waiver of the presence of the respondent on the ground that the presence of the respondent would be dangerous to the respondent's physical or mental health or that the respondent's conduct could reasonably be expected to prevent the hearing from being held in an orderly manner, and the probate judge has judicially found and determined from evidence presented in an adversary hearing that the respondent is so mentally or physically ill as to be incapable of attending such proceedings. Upon such findings an order shall be entered approving the waiver.

(2) The respondent shall have the right to compel the attendance of any witness who may be located anywhere in the State of Alabama and to offer evidence including the testimony of witnesses, to be confronted with the witnesses in support of the petition, to cross-examine them and to testify in his own behalf, but the respondent shall not be compelled to testify against himself. The attorney representing the respondent shall be vested with all of the rights of said respondent during all of the hearings if the respondent is not present in court to exercise his rights.

(3) The probate judge shall cause the hearing to be transcribed or recorded stenographically, mechanically or electronically and shall retain such transcription for a period of not less than three years from the date the petition is denied or granted and not less than the duration of any commitment pursuant to such hearing.

(4) All hearings shall be heard by the probate judge without a jury and shall be open to the public unless the respondent or his attorney requests in writing that the hearings be closed to the public.

(5) The rules of evidence applicable in other judicial proceedings in this state shall be followed in involuntary commitment proceedings.



Section 22-52-10.1 - Order entered where judge finds criteria met; dismissal of petition.

(a) If at the final hearing on a petition seeking to involuntarily commit a respondent, the probate judge finds, based on clear and convincing evidence, that the respondent meets the criteria for involuntary commitment, an order shall be entered for:

(b) The petition for involuntary commitment shall be dismissed if the criteria for commitment is not proved.



Section 22-52-10.2 - Findings necessary for outpatient treatment.

A respondent may be committed to outpatient treatment if the probate court finds, based upon clear and convincing evidence that: (i) the respondent is mentally ill; (ii) as a result of the mental illness the respondent will, if not treated, continue to suffer mental distress and will continue to experience deterioration of the ability to function independently; and (iii) the respondent is unable to make a rational and informed decision as to whether or not treatment for mental illness would be desirable.



Section 22-52-10.3 - Order for outpatient treatment.

(a) At the final hearing on a petition for commitment seeking the involuntary commitment of a respondent, the probate court may order that the respondent participate in outpatient treatment provided by a designated mental health facility.

(b) The probate court shall not order outpatient treatment unless the designated mental health facility has consented to treat the respondent on an outpatient basis under the terms and conditions set forth by the probate court.

(c) If outpatient treatment is ordered, the order of the probate court may state the specific conditions to be followed and shall include the general condition that the respondent follow the directives and treatment plan established by the designated mental health facility.

(d) Pursuant to this section, an order for outpatient treatment shall not exceed 150 days.

(e) The designated mental health facility shall immediately report to the probate court any material noncompliance with the outpatient treatment order. The report shall set forth the need for revocation of the outpatient treatment order and shall be verified and filed with the probate court.

(f) The probate court shall set a hearing to consider the motion for revocation of the outpatient treatment order. The hearing procedures and safeguards set forth in this article, applicable to a petition for involuntary commitment, shall be followed. If at the hearing, the probate court finds, based upon clear and convincing evidence, that the conditions of outpatient treatment have not been met, and that the respondent meets inpatient criteria, the probate court may enter an order for commitment to inpatient treatment.

(g) No county shall be financially responsible for the cost of provision of outpatient mental health services ordered pursuant to this article. The cost for the provision of outpatient services are not allowable costs under Section 22-52-14.



Section 22-52-10.4 - Findings necessary for inpatient treatment; order when no treatment available.

(a) A respondent may be committed to inpatient treatment if the probate court finds, based upon clear and convincing evidence that: (i) the respondent is mentally ill; (ii) as a result of the mental illness the respondent poses a real and present threat of substantial harm to self and/or others; (iii) the respondent will, if not treated, continue to suffer mental distress and will continue to experience deterioration of the ability to function independently; and (iv) the respondent is unable to make a rational and informed decision as to whether or not treatment for mental illness would be desirable.

(b) If the probate judge finds that no treatment is presently available for the respondent's mental illness, but that confinement is necessary to prevent the respondent from causing substantial harm to himself or to others, the order committing the respondent shall provide that, should treatment for the respondent's mental illness become available at any time during the period of the respondent's confinement, such treatment shall be made available to him immediately.



Section 22-52-10.5 - Facilities for inpatient treatment; length of treatment; cost.

(a) At the final hearing on a petition for involuntary commitment or a hearing for the revocation of a prior order for commitment to outpatient treatment, the probate court may order that the respondent be committed to: (i) the department for inpatient treatment at a state mental health facility, or (ii) the department for inpatient treatment at a designated mental health facility.

(b) Pursuant to this section, an order for inpatient treatment shall not exceed 150 days.

(c) No county shall be required to pay the cost of inpatient treatment provided at a state mental health facility or inpatient treatment authorized by the department at a designated mental health facility.



Section 22-52-10.6 - Petition for renewal of inpatient commitment order; probate court; special judge; notice; hearing.

(a) A petition for renewal of an inpatient commitment order may be filed by the director of a state mental health facility or his designee at least 30 days prior to the expiration of the current commitment order. The petition, together with a copy of the original commitment order and copies of any subsequent renewal commitment orders, shall be filed with the probate court of the county where the facility is located. The petition shall explain in detail why renewal of the order is being requested, and shall further explain in detail why less restrictive conditions of treatment are not appropriate.

(b) Such probate court may consider, hear, and enter appropriate orders pursuant to this section or may request that the case be heard by a special judge of probate.

(c) Whenever and wherever it shall become necessary that a special judge of probate be provided to hear and enter appropriate orders with regard to the renewal of commitment orders pursuant to the provisions of this section, then it shall be the responsibility of the probate judge in the county so affected by location of the state mental health facility to determine, select and appoint from time to time such probate judge; who shall be paid that compensation as determined by the probate judge in that county not to exceed $100.00 per case. The fee set to compensate the special probate judge shall be allowable costs under Section 22-52-14. The county wherein the hearing for the renewal of a commitment order is held shall also be allowed a fee of $20.00 per case to compensate the county for additional record keeping. This compensation shall be allowable costs under Section 22-52-14.

(d) Any special judge of probate appointed under the provisions of subsection (c) shall be vested with all authority, duties, responsibilities and judicial functions of the probate court having jurisdiction over any person involuntarily committed by the probate court of any county in the State of Alabama.

(e) Any special judge of probate appointed under the provisions of subsection (c) shall be a citizen of the State of Alabama, shall have previously served for a minimum of six years as a judge of probate in this state, or shall be licensed to practice law in this state, and shall take the present oath of office upon entering his official duties and serve without bond.

(f) Any hearing conducted under the provisions of this section shall be conducted in the facilities provided by the department where such persons committed as patients are located.

(g) The judge of probate, hearing the case, shall conduct a hearing, within 30 days after the date of petition, to consider the petition for renewal of the commitment order.

(h) The judge of probate of the county where the facility is located shall appoint an attorney to serve as guardian ad litem to represent and to protect the rights of the respondent. Such appointment shall be in writing and acceptance of appointment shall be returned to the judge of probate at least five days prior to the hearing.

(i) Adequate written notice shall be provided to the respondent prior to the hearing.

(j) The commissioner shall designate one or more members of his staff to serve as advocate in support of the petition and such advocate shall be required to be an attorney.

(k) The hearing shall be conducted in accordance with Section 22-52-9. A copy of the order shall be forwarded to the probate court having original jurisdiction. The burden of proof shall be to prove, based on clear and convincing evidence, the criteria as prescribed in this article.

(l) The department shall provide the advocate in support of the petition and the expert witness at no cost to the State General Fund; and all other costs allowable by law shall be paid as prescribed in Section 22-52-14.

(m) Any order renewing an order for commitment to inpatient treatment shall not exceed a period of one year.



Section 22-52-10.7 - Transfer to another facility.

A respondent committed to inpatient treatment may be transferred from any treatment facility to another treatment facility when deemed to be in the best interest of the respondent. Any law enforcement officer or any designated employee of the department or designated mental health facility shall have the authority to transport committed respondents from any facility to any other facility within the State of Alabama so long as it is in the best interest of the committed respondents.



Section 22-52-10.8 - Order for involuntary commitment for inpatient treatment to be entered into Criminal Justice Information System and NICS; redaction of order upon removal of limitation to purchase firearm.

(a) When the judge of probate of a county enters an order for the involuntary commitment of a person pursuant to Section 22-52-10.1, and the order is for a final commitment for inpatient treatment to the Department of Mental Health or a Veterans' Administration hospital, or as otherwise provided by law, the judge shall immediately forward the order to the Alabama Law Enforcement Agency and the order shall be entered in its information systems. The order shall be forwarded to the Alabama Law Enforcement Agency in the manner as the Alabama Justice Information Center Commission shall provide. The Alabama Law Enforcement Agency shall as soon as possible thereafter enter the order in the National Instant Criminal Background Check System (NICS) and the information shall be entered into the NICS Index Denied Persons File. The records maintained pursuant to this section shall only be used for purposes of determining eligibility to purchase or transfer a firearm. Information furnished shall not include confidential medical or treatment records, confidential tax or financial data, library records, or other personal information.

(b) Any person who has been adjudicated mentally deficient or committed to a mental institution and who is subject to the firearm disabilities of 18 U.S.C. Section 922 (d)(4) and (g)(4), and who is subject to the firearm disabilities of Sections 13A-11-72 and 13A-11-75, because he or she has been determined by law or legal process to be of unsound mind, may petition the district court for a civil review of the person's mental capacity to purchase a firearm. The petitioner may present evidence and witnesses at the hearing on the petition. The district court shall make written findings of fact and conclusions of law on the issues before it and issue a final order. The district court shall grant the relief requested in the petition if the judge finds, based on a preponderance of the evidence presented with respect to the petitioner's reputation, the petitioner's mental health record and, if applicable, certified criminal history record from the Alabama Law Enforcement Agency, the circumstances surrounding the petitioner's firearm disability, and any other evidence in the record, that the petitioner will not be likely to act in a manner that is dangerous to public safety and that granting the relief would not be contrary to the public interest. If the final order grants relief, a copy of the order shall be forwarded to the Alabama Law Enforcement Agency directing that the prior order be removed from its information systems. Thereafter, the Alabama Law Enforcement Agency shall, as soon as possible, redact the prior order from the National Instant Criminal Background Check System (NICS) or shall request that the redaction be done and shall notify the United States Attorney General that the basis for the record being made available no longer applies. The petitioner may appeal a final order denying relief within 42 days of the order to the circuit court for the county in which the commitment or adjudication was entered. The circuit court's review shall be conducted de novo.

(c) To the extent allowed by the Alabama Justice Information Center Commission, AJIC may provide a judge of probate access to AJIC information systems for the purpose of involuntary commitment hearings, petitions to change names, and other official functions of the judge of probate.



Section 22-52-10.9 - Order finding defendant insane, mentally incompetent, etc., to be entered into information systems; civil review.

(a)(1) Upon any finding that a defendant is insane, mentally incompetent, or not guilty by reason of mental disease or defect pursuant to Chapter 16 of Title 15, or the Alabama Rules of Criminal Procedure, the judge shall immediately forward the order of the finding to the Alabama Law Enforcement Agency and the order shall be entered in its information systems. The order shall be forwarded to the Alabama Law Enforcement Agency in the manner as the Alabama Justice Information Center Commission shall provide.

(2) The Alabama Law Enforcement Agency, as soon as possible thereafter, shall enter the order in the National Instant Criminal Background Check System (NICS) and the information shall be entered into the NICS Index Denied Persons File.

(3) The records maintained pursuant to this section shall only be used for purposes of determining eligibility to receive, ship, transport, or possess a firearm. Information furnished shall not include confidential medical or treatment records.

(b)(1) Any person who is subject to the firearm disabilities of 18 U.S.C. Section 922(d)(4) and (g)(4), and who is subject to the firearm disabilities of Sections 13A-11-72 and 13A-11-75, because he or she has been determined by law or legal process to be of unsound mind, may petition the district court in the jurisdiction where such a finding was made, for a civil review of the person's mental capacity to receive, ship, transport, or possess a firearm.

(2) The district attorney or the Attorney General, whoever prosecuted the underlying case, and victim or victim representative, if applicable, shall be served a copy of the petition by certified mail. The petitioner may present evidence and witnesses at the hearing on the petition. The district attorney or Attorney General shall be allowed to speak and make recommendations to the court. The victim or victim representative, if applicable, shall be allowed to speak to the court. The district court shall make written findings of fact and conclusions of law on the issues before it and issue a final order.

(3) The district court shall grant the relief requested in the petition if the judge finds, based on a preponderance of the evidence presented with respect to the petitioner's reputation, the petitioner's mental health record and, if applicable, certified criminal history record obtained from the Alabama Law Enforcement Agency, the circumstances surrounding the petitioner's firearm disability, and any other evidence in the record, that the petitioner will not be likely to act in a manner that is dangerous to public safety and that granting the relief would not be contrary to the public interest.

(4) If the final order grants relief, a copy of the order shall be forwarded to the Alabama Law Enforcement Agency directing that the prior order be removed from its information systems. Thereafter, the Alabama Law Enforcement Agency, as soon as possible, shall redact the prior order from the National Instant Criminal Background Check System (NICS) or shall request that the redaction be done and shall notify the United States Attorney General that the basis for the record being made available no longer applies.

(5) The petitioner may appeal a final order denying relief within 42 days of the order to the circuit court for the county in which the commitment or adjudication was entered. The circuit court's review shall be conducted de novo.



Section 22-52-11 - Retention of jurisdiction by probate court over person committed.

The probate court involuntarily committing a respondent shall retain jurisdiction over the respondent concurrently with the probate court of the county in which the respondent is subsequently located for so long as the respondent is subject to the commitment order, and the probate court committing the respondent may hold any hearing regarding the respondent at any place within the State of Alabama where the respondent may be located.



Section 22-52-12 - Conveyance of person committed to facility; expenses of conveyance.

The probate judge shall order one or more persons or law enforcement officers to convey any respondent involuntarily committed for inpatient treatment to the department or to a designated mental health facility as the court may order, and all necessary expenses incurred by the persons or officers conveying the respondent shall be taxed as costs of the proceeding.



Section 22-52-12.1 - Designated mental health facilities; standards of care.

(a) The department shall designate certain mental health facilities that shall have the authority to receive respondents for evaluation, admission, detention, treatment and discharge pursuant to the provisions of this chapter.

(b) The department shall establish standards of care and services to be rendered by each designated mental health facility and shall certify those facilities designated to provide evaluation, admission, detention, treatment and discharge.

(c) The probate judges of the State of Alabama may commit respondents, who meet the criteria for involuntary commitment, to a designated mental health facility. Provided, however, that such designated mental health facility shall not be required to accept a committed respondent if they are unable to provide proper services and treatment.

(d) The designated mental health facilities shall have the authority to contract with public or private mental health facilities, subject to approval by the department, for care and treatment of committed respondents.



Section 22-52-12.2 - Renewal petition time limit for certain patients.

With regard to those patients who shall have been committed to state mental health facilities for 150 days or more as of January 1, 1992, the directors of such facilities or their designees shall petition for renewal of the commitment orders affecting such patients as appropriate. Said petitions shall be filed within a reasonable period of time not to exceed one year. All proceedings under this section shall be conducted in accordance with the provisions of Section 22-52-10.6.



Section 22-52-13 - Transfer of persons committed to Veterans Administration or other federal agency; powers, etc., of chief officers of Veterans Administration Hospitals, etc., with respect to retention, transfer, treatment, etc., of persons transferred thereto, etc.; effect of foreign judgments or orders of commitment committing persons to Veterans Administration or other federal agency.

(a) Any respondent involuntarily committed by the probate court to the custody of the department or designated mental health facility as the court may order, who is entitled to care and treatment at a facility operated by the United States Veterans Administration or other agency of the United States government, may be transferred by the department to the United States Veterans Administration or other agency of the United States on such terms and conditions as may be agreed upon by the department and the Veterans Administration or other agency. Upon such transfer, the committed respondent shall be subject to the applicable regulations of the Veterans Administration or other agency of the United States.

(b) The chief officer of the Veterans Administration Hospital or other facility operated by the United States to which committed respondents are transferred, as provided in subsection (a) or under the law in effect at the time of commitment, shall have the same powers as are exercised by the directors of state mental health facilities with respect to the retention, transfer, treatment or discharge of committed respondents, and such chief officer and the physicians of such facility shall be exempt from attending court as witnesses in the same manner and to the same extent provided by law for directors and physicians of state mental health facilities.

(c) The judgment or order of commitment by a court of competent jurisdiction of another state or of the District of Columbia committing a respondent to the United States Veterans Administration or other agency of the United States government or any facility operated by such administration or agency for care or treatment shall have the same force and effect as to the respondent while in this state as in the state or district in which is situated the court entering such judgment or making such order.



Section 22-52-14 - Payment of costs.

In any commitment proceeding, the fees of any attorney appointed by the probate judge to act as advocate for the petition and any attorney or guardian ad litem appointed by the probate judge for the person sought to be committed shall be set at the rates established by Section 15-12-21; and any expert employed to offer expert testimony, in such amounts as found to be reasonable by the probate judge; and all other costs allowable by law shall be paid by the state general fund upon order of the probate judge; except, that if the petition is denied and the petitioner is not indigent and is not a law enforcement officer or other public official acting within the line and scope of his duties, all costs may be taxed against the petitioner, or if the petition is granted and the person sought to be committed is not indigent, the probate judge may order all costs paid from the estate of the person committed.



Section 22-52-15 - Appeals.

An appeal from an order of the probate court granting a petition seeking to commit a respondent to the custody of the department or designated mental health facility as the court may order lies to the circuit court for trial de novo unless the probate judge who granted the petition was learned in the law, in which case the appeal lies to the Alabama Court of Civil Appeals on the record. Notice of appeal shall be given in writing to the probate judge within five days after the respondent has received actual notice of the granting of the petition and shall be accompanied by security for costs, to be approved by the probate judge, unless the probate judge finds that the respondent is indigent, in which case no security for costs shall be required. Upon the filing of a notice of appeal, the probate judge shall determine and enter an order setting forth the limitations to be placed upon the liberty of the respondent pending the appeal. Upon the filing of a notice of appeal, the probate judge shall certify the record to the clerk of the reviewing court. The petition shall be set for hearing by the reviewing court within 60 days of the date the notice of appeal is filed in the probate court, and such hearing shall not be continued except upon motion in writing by the respondent for good cause. The costs of the proceedings in the reviewing court shall be taxed in the same manner as in the probate court. All requirements relative to hearings in probate court shall apply to appeals heard in the circuit court.



Section 22-52-16 - Applicability of article.

The provisions of this article shall not apply to commitment to the custody of the State Department of Mental Health of mentally ill minors or children.



Section 22-52-17 - Public facilities other than Department of Mental Health not required to perform mental evaluations; exceptions.

Notwithstanding any other language in this article, the following limitations shall apply. No public facility other than the Department of Mental Health may be required (as distinguished from authorized) by the probate court to perform any mental evaluation of a person sought to be committed for use in any final commitment hearing except:

(1) In an emergency case wherein no other source or agency which is funded or mandated by federal law, state law or both to provide such services is objectively capable of performing such evaluation within the time limit imposed by law; or

(2) In an emergency case wherein no other source or agency operates to perform such evaluation in such emergency case, a public hospital may be required to accept a person sought to be committed for the provision of hospital care, if such person is admitted to the public hospital or other facility by a medical doctor who has agreed to provide professional services, including evaluation of the patient, prior to admission to the public hospital or other facility.

In all stages in the proceedings, including final commitment, public facilities may be utilized only with and upon their concurrence and upon written certification by the Department of Mental Health that no facility of the Mental Health Department is available or capable of performing said mental evaluation. The probate judge shall order and the sheriff shall deliver said person to the nearest available facility of the Department of Mental Health for evaluation. The sheriff shall receive reimbursement for expenses in transporting said persons to and from the facility at the rate allowed in Section 36-7-20. The cost of conveying such person shall be taxed as costs of the proceeding.






Article 2 - Commitment, Recommitment or Continuation in Custody of State of Certain Persons.

Section 22-52-30 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) CAPACITY TO PROCEED OR CONTINUE TO TRIAL. Whether or not a defendant accused of a crime:

a. Understands the nature of the charges preferred against him; and

b. Is capable of assisting his attorney in the preparation of the defense of his case.

(2) COMMISSIONER. The Commissioner of the Department of Mental Health of the State of Alabama.

(3) SUPERINTENDENT. The superintendent or director of Bryce Hospital located in Tuscaloosa County, the superintendent or director of Searcy Hospital located in Mobile County or the superintendent or director of any such facility as defined in subdivision (4) of this section.

(4) FACILITY. Any state-owned or state-operated hospital or other facility, whether currently operating or to be operated in the future, utilized for the diagnosis, care, treatment, training or hospitalization of persons who are mentally ill or who are believed to be mentally ill and any other appropriate facility within the State of Alabama approved for such purpose by the Department of Mental Health, excluding those general hospitals owned by a state educational institution which is a public corporation organized under the acts of the Legislature of the State of Alabama. Such exclusion, however, shall not deny the governing authority of such hospital the right to contractually agree to provide services to the mentally ill.



Section 22-52-31 - Proceedings for civil commitment of persons accused of crimes, committed to custody of Department of Mental Health and determined to be unable to attain capacity to proceed to trial in foreseeable future; effect of such civil commitment upon statute of limitations, etc.

(a) Upon certification by the superintendent of Bryce or Searcy Hospital or any other facility so designated by the commissioner that any person accused of a crime and committed to the custody of the department in one of its facilities has been determined by appropriate members of the medical staffs of said facilities as designated by the superintendent to be unable to attain the capacity to proceed to trial in the foreseeable future, the commissioner or his designee is hereby authorized to petition the judges of probate of Tuscaloosa or Mobile Counties or any judge of probate where such facility exists for an order of civil commitment to the Department of Mental Health. All of the subsequent provisions of this article shall apply where the commissioner seeks such order.

(b) Nothing in this section shall be construed to require any prosecuting attorney of the state, county or municipality to dismiss pending criminal charges against any defendant who has been voluntarily or involuntarily civilly committed because a determination was made that he did not have the capacity to proceed or continue to trial in the foreseeable future.

(c) Civil commitment to the custody of the Department of Mental Health shall have the effect of tolling the applicable statute of limitation of the crime for which the defendant is charged; and, once the defendant is released from said custody, the prosecuting attorney shall forthwith reinstate the charges and proceed with the prosecution of the case.



Section 22-52-32 - Proceedings where persons accused of crimes and committed to custody of Department of Mental Health found competent to stand trial or charges nolle prossed or dismissed.

Where the superintendent of Bryce or Searcy Hospital or any other facility so designated by the commissioner, after evaluation by appropriate members of the medical staffs of said facilities as so designated by the superintendent, has determined that any person accused of a crime and committed to the custody of the department in one of its facilities is competent to stand trial, or where the superintendent has been notified in writing by the committing court that charges have been nolle prossed or otherwise dismissed against any person currently confined to the custody of such facility, it shall be the duty of the superintendent to immediately notify in writing the court from which the person was committed. The court shall forthwith order the sheriff to remove the person from said facility back to the county within 72 hours of receipt of such notice, Saturdays, Sundays and holidays excluded.



Section 22-52-33 - Proceedings for civil commitment of persons in custody of Department of Mental Health who have been adjudicated "not guilty by reason of insanity."

Where any person who is currently in the custody of the Department of Mental Health has been adjudicated "not guilty by reason of insanity" pursuant to the provisions of Sections 15-16-24, 15-16-25 and 15-16-40, the commissioner or his designee shall petition the judges of probate of Tuscaloosa or Mobile Counties or any judge of probate where such facility exists for an order of civil commitment to the Department of Mental Health.



Section 22-52-34 - Proceedings for reevaluation and civil commitment or transfer of certain persons in custody of Department of Mental Health.

(a) Where any person is in the custody of the Department of Mental Health pursuant to the provisions of Article 4 of this chapter, the commissioner shall direct the superintendent of Bryce or Searcy Hospital or any other facility so designated by the commissioner to reevaluate the mental condition of such person for a determination as to whether or not he or she meets the minimum standards for civil commitment as defined in Section 22-52-37. Where the sentence for which said person was committed has expired and where said person meets the minimum standards for involuntary civil commitment, the commissioner or his designee is hereby authorized to petition the judges of probate of Tuscaloosa or Mobile Counties or any judge of probate where such facility exists for an order of civil commitment to the Department of Mental Health. All of the subsequent provisions of this article shall apply where the commissioner seeks such an order.

(b) Where the evaluations report that any person does not meet the minimum standards for civil commitment, the superintendent shall immediately notify in writing the commissioner of the Department of Corrections of the State of Alabama, who shall forthwith remove the person within 72 hours of receipt of such notice, Saturdays, Sundays and holidays excluded, back to the custody of the Department of Corrections.



Section 22-52-35 - Appointment of special probate judges for consideration, hearing and entry of orders pertaining to commitment or continued custody of certain persons committed or transferred to facilities of Department of Mental Health; qualifications, powers, etc., of special probate judges; conduct of hearings by special probate judges generally.

(a) Upon application of the commissioner or his designee, the Governor may appoint one or more special judges of probate for the purpose of considering, hearing and entering appropriate orders with regard to the commitment or continued custody of such persons who have been committed by any court of this state to any facility pursuant to the provisions of Sections 15-16-24 and 15-16-40, accused of a crime but not yet tried, or transferred to such facility on order of the Governor, pursuant to the provisions of Article 4 of this chapter.

(b) A special judge of probate appointed under the provisions of this article shall be vested with all authority, duties, responsibilities and judicial functions of the probate court having jurisdiction over any person involuntarily committed by the probate court of any county in the State of Alabama to any facility operated by the Department of Mental Health. Such jurisdiction of the judges of probate of Tuscaloosa and Mobile Counties or any special judge of probate appointed under the provisions of the article shall be concurrent with the probate court having jurisdiction over the commitment or continued custody of such insane person.

(c) Any hearing conducted by the probate judge of Tuscaloosa or Mobile Counties or any special judge of probate appointed under the provisions of this article shall be conducted in the facilities provided by the Department of Mental Health wherein such persons committed as a patient are located.

(d) Any special judge of probate appointed under the provisions of this article shall be a citizen of the State of Alabama and licensed to practice law in this state; he shall not, however, be required to be a resident of the county or counties for which he is appointed.



Section 22-52-36 - Compensation of special probate judges.

(a) There is hereby appropriated to the State Comptroller from the general fund of the State Treasurer the sum of $20,000.00 for the purpose of paying salaries and expenses of such special probate judges appointed under the provisions of this article.

(b) All special judges of probate appointed under the provisions of this article shall be compensated by the State Comptroller in such amount and manner as prescribed by the Governor in his letter of appointment.



Section 22-52-37 - Standards for conduct of civil commitment proceedings generally; minimum standards for civil commitment; appeals from orders of probate courts as to commitment.

(a) Any civil commitment proceedings are to be conducted in accordance with the following constitutional due process standards:

(1) Adequate notice of the hearing and its purpose shall be given sufficiently in advance of the scheduled proceedings to permit a reasonable opportunity to prepare therefor.

(2) The person to be committed shall have the right to attend the hearing unless the court, after appropriate inquiry, determines that he or she is so mentally or physically ill as to be incapable of attendance.

(3) The subject of the hearing shall be informed of his right to counsel and to the appointment of counsel if indigent. Where the commitment of a presently confined patient is sought, a guardian ad litem who is an attorney shall be appointed.

(4) The guardian ad litem shall be entitled to a reasonable fee as compensation for services rendered for time in court and out of court, to be determined by the judge hearing the case. The decision of the judge as to the reasonableness of the fee shall be final, and the fee shall be payable, initially, by the Department of Mental Health. Such compensation shall, within 90 days, be reimbursed to the Department of Mental Health by the county from which the patient was originally committed by the circuit court acting pursuant to its powers in Sections 15-16-21, 15-16-22, 15-16-24 and 15-16-40 or the county from which the patient was originally sentenced to the state penitentiary before transfer by the Governor pursuant to the provisions of Article 4 of this chapter.

(5) Any expenses incurred in carrying out the provisions of this section shall be reasonable as determined by the judge hearing the case, and his decision shall be final. Such expenses shall be payable, initially, by the Department of Mental Health. Such expenses shall, within 90 days, be reimbursed to the Department of Mental Health in the same manner as provided in subdivision (a)(4) of this section.

(6) Commitment hearings are to be conducted in surroundings as noncoercive as possible, and appropriate street dress made available to each subject, if not already available.

(7) No person shall be committed unless the judge finds the following minimum standards for civil commitment have been met:

a. That he is mentally ill;

b. That he poses a real and present threat of substantial harm to himself or to others;

c. That the danger has been evidenced by some factual basis to support the facility staffs' recommendation that recommitment, commitment or continued custody is necessary for the person's health and well-being. In order for a person to be committed or recommitted to the custody of the Department of Mental Health, the evidence presented must clearly and convincingly lay a factual basis for the conclusion that continued custody is necessary;

d. That there is treatment available for the illness diagnosed or that confinement of the dangerous but untreatable individual is necessary for his and the community's safety and well-being; and

e. That commitment or recommitment is the least restrictive alternative necessary and available for treatment of the person's illness.

(8) The necessity for commitment must be proved by evidence which is clear, unequivocal and convincing.

(9) At the hearing, the subject shall have the right to offer evidence, to be confronted with the witnesses against him and to cross-examine them and shall have the privilege against self-incrimination. The rules of evidence applicable in other judicial proceedings in this state shall be followed in involuntary civil commitment proceedings.

(10) A full record of the proceedings, including findings for adequate review, shall be compiled and retained by the probate court.

(11) The guardian ad litem shall not be limited with respect to his power to waive any of his client's rights when, in his judgment and in the judgment of the judge of probate or, as the case may be, the circuit judge, after appropriate findings of fact, waiver is in the best interest of the client.

(b) An appeal from an order of the probate court either granting or denying a petition seeking to commit a person to the custody of the Department of Mental Health lies to the circuit court of Tuscaloosa or Mobile Counties for a trial de novo of the case without a jury. Notice of appeal shall be given in writing to the judge of probate within five days of the granting or denying the petition. Upon the filing of a notice of appeal, the person sought to be committed to, recommitted to or continued in the custody of the Department of Mental Health shall remain in the custody of said department pending an adjudication of the case in the circuit court. Upon the filing of a notice of appeal, the judge of probate shall certify the record to the clerk of the circuit court. The petition shall be set for a hearing by the circuit court within 30 days of the date of filing the notice of appeal. The hearing shall not be continued except upon motion in writing by the person sought to be committed for good cause. The costs of the proceedings in circuit court shall be taxed in the manner as in the probate court. All the requirements relative to hearings in the probate court shall apply to appeals heard in the circuit court.






Article 3 - Admission, Discharge and Transfer of Mentally Retarded in State Institutions.

Section 22-52-50 - Definitions.

Repealed by Act 2015-70 effective April 21, 2015.



Section 22-52-51 - Observation and diagnosis; admission for care; preference in admission.

Repealed by Act 2015-70 effective April 21, 2015.



Section 22-52-52 - Discharge of individual admitted voluntarily - Generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 22-52-53 - Discharge of individual admitted voluntarily - Request by parent, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 22-52-54 - Reception on court order.

Repealed by Act 2015-70 effective April 21, 2015.



Section 22-52-55 - Proceedings for court order - Generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 22-52-56 - Proceedings for court order - Expenses.

Repealed by Act 2015-70 effective April 21, 2015.



Section 22-52-57 - Discharge and leave.

Repealed by Act 2015-70 effective April 21, 2015.



Section 22-52-58 - Transfer of individuals to other institutions.

Repealed by Act 2015-70 effective April 21, 2015.






Article 4 - Commitment of Mentally Ill Prisoners.

Section 22-52-70 - Procedure for commitment to mental health facility.

Repealed by Act 2015-70 effective April 21, 2015.



Section 22-52-71 - Prerequisites to conveyance of prisoner to mental health facility.

Repealed by Act 2015-70 effective April 21, 2015.



Section 22-52-72 - Report of recovery of prisoners.

Repealed by Act 2015-70 effective April 21, 2015.






Article 5 - Temporary Custody of Alleged Mentally Ill Persons by Officers.

Section 22-52-90 - Definitions.

As used in this article, the following words and phrases shall have the following meanings:

(1) DESIGNATED MENTAL HEALTH FACILITY. A mental health facility other than a state mental health facility designated by the state Department of Mental Health to receive persons for evaluation, examination, admission, detention, or treatment pursuant to the commitment process.

(2) COMMUNITY MENTAL HEALTH OFFICER. A person who acts as a liaison between law enforcement and the general public, and who is regularly employed by a municipality within the county or regularly employed by the county commission or any public body or agency, including the state Department of Mental Health. A community mental health officer may be employed jointly or in combination by two or more governments, entities, or agencies authorized by the immediately preceding sentence. Notwithstanding the foregoing, a community mental health officer shall not be an employee of the Department of Human Resources. A community mental health officer shall possess a minimum of a Bachelor's Degree from an accredited college or university in social work or a related field or, with the approval pursuant to findings of the judge of probate, any equivalent combination of education and experience; at least one year of experience in social work; knowledge of the principles, practices, and techniques of social work as they apply to crisis intervention; knowledge of theory, principles, and practices of psychiatric social work; knowledge of federal, state, and municipal laws regarding the aiding of mental patients; and knowledge of the functions and resources of public and private social agencies in the community. The compensation of the community mental health officer shall be determined by the employing entity, entities, or agency. The state Department of Mental Health may pay part or all of the compensation, including fringe benefits, of the community mental health officer employed hereunder.

(3) COUNTY. A county in the State of Alabama.

(4) LAW ENFORCEMENT OFFICER. A policeman regularly employed by a municipality within the county or a sheriff or deputy sheriff regularly employed by the county.

(5) WITHIN THE COUNTY. A place within the boundaries of the county.

(6) STATE DEPARTMENT OF MENTAL HEALTH FACILITY. A mental health facility operated by the state Department of Mental Health and Mental Retardation and designated by the commissioner to have beds available to receive persons for evaluation, examination, admission, detention, or treatment for the purposes of carrying out the provisions of this article.

(7) COMMISSIONER. Commissioner of the state Department of Mental Health.



Section 22-52-91 - Duty of law enforcement officer, community mental health officer to take into custody alleged mentally ill persons; detention; admission; hearing.

(a) When a law enforcement officer is confronted by circumstances and has reasonable cause for believing that a person within the county is mentally ill and also believes that the person is likely to be of immediate danger to self or others, the law enforcement officer shall contact a community mental health officer. The community mental health officer shall join the law enforcement officer at the scene and location of the person to assess conditions and determine if the person needs the attention, specialized care, and services of a designated mental health facility. If the community mental health officer determines from the conditions, symptoms, and behavior that the person appears to be mentally ill and poses an immediate danger to self or others, the law enforcement officer shall take the person into custody and, together with the community mental health officer, deliver the person directly to the designated mental health facility. At the designated mental health facility, a responsible employee of the facility who is on duty and in charge of admissions to the facility shall be informed by the community mental health officer that the person in custody appears to be mentally ill and is in need of examination and observation.

(b) The employee of the designated mental health facility shall immediately notify an appropriate staff member of the facility who conducts diagnoses and evaluations that an alleged mentally ill person has been received at the facility. The staff member shall immediately perform an initial examination and observation which, coupled with whatever other information concerning the person's behavior as may be available, will allow the staff member to make a determination as to whether to admit the person to the designated mental health facility as a tentatively diagnosed mentally ill patient for further observation and attention. Notwithstanding anything in this article to the contrary, before any person is admitted to a licensed hospital pursuant to this article, the person shall be examined and evaluated by a psychiatrist or other physician licensed to practice medicine and authorized by the hospital medical staff bylaws of the licensed hospital to admit patients for the treatment of mental or emotional illnesses. All admissions to a licensed hospital authorized under this article shall be made only in conformity with established policies, procedures, and the medical staff bylaws of the licensed hospital to which the person is admitted. No provision of this article shall be construed to authorize or permit any person not licensed to practice medicine to perform any act or render any service which constitutes the practice of medicine.

(c) Upon a determination by the staff member that the person does not require admission to the designated mental health facility, the staff member shall so advise the community mental health officer. The community mental health officer shall promptly communicate this information to the law enforcement officer who shall cause the person to be released from the designated mental health facility. The law enforcement officer shall then release the person unless the law enforcement officer has some legal cause for detaining the person other than the person's mental condition. After the person is released, and, if so requested by the person, the law enforcement officer shall deliver the person to the person's residence or other place of abode if it is within the county.

(d) Upon a determination by the staff member that the alleged mentally ill person should be admitted to the designated mental health facility, the staff member shall proceed with admission of the person to the facility. The staff member shall also advise the community mental health officer who shall promptly communicate this information to the law enforcement officer. The community mental health officer shall effectuate the filing of a petition for commitment with the probate court on the person by parties in interest. If no one comes forward to timely file the petition, the community mental health officer shall file the petition in his or her official capacity no later than the second business day following the date of admission.

(e) No later than the next business day following the date of admission, the staff member shall notify the judge of probate, or the probate clerk of the county, of the admission to the designated mental health facility of the alleged mentally ill person. The judge of probate or the probate clerk shall arrange a probable cause hearing to determine if the detention of the alleged mentally ill person is based upon probable cause to believe that confinement is necessary under constitutionally proper standards for commitment or alternate modes of treatment and if the detention should continue until a final hearing on the merits can be held. In the case where a community mental health officer has acted in helping gain the admission of the alleged mentally ill person to a designated mental health facility for initial examination and observation, the judge of probate shall interview the alleged mentally ill person pursuant to this section no later than the fifth business day next after admission to the designated mental health facility or hospital.

(f) Prior to the probable cause hearing the probate court shall furnish adequate notice informing the person, or his or her counsel, of the time and place of the hearing and of the factual grounds upon which the proposed commitment is predicated and the reasons for the necessity of confinement. The probate court shall require that the alleged mentally ill person be represented by counsel at the hearing, which counsel shall be appointed by the court if necessary. The probate court shall require the presence of the alleged mentally ill person at the hearing unless his or her presence is waived by counsel and approved by the court after an adversary hearing at the conclusion of which the court judicially finds and determines that the person is so mentally or physically ill as to be incapable of attending the probable cause hearing. In no event may detention in the absence of a petition for commitment and a probable cause hearing exceed seven days from the date of the initial confinement under this article. If the court finds and determines that there is no probable cause to detain the person, the court shall immediately cause the person to be discharged and released from the designated mental health facility. Notwithstanding the foregoing, if criminal charges have been placed against the individual and the health care facility has been so notified by an appropriate law enforcement officer, the designated mental health facility shall release the person into the custody of the appropriate law enforcement officer.

(g) If the court determines there is probable cause to detain the person pending a full hearing on the need for commitment or some alternate mode of treatment, the court shall issue a mittimus or commitment of the person to the designated mental health facility until the proceedings may be held in accordance with law. Notwithstanding the foregoing, the proceedings shall be held within a reasonable time following initial detention, but in no event sooner than will permit adequate preparation of the case by counsel, or later than 30 days from the date of the initial detention.



Section 22-52-92 - Applicability to counties.

(a) This article shall not be applicable to any county unless and until the judge of probate with the approval of the county commission of that particular county makes a finding that there exists in the county provisions for implementation of the community mental health officer program and the necessary facilities to detain persons pursuant to this article. In that event, the judge of probate shall open a case under a docket number and enter therein findings upon the records of the court which shall also expressly state the intention thereby to invoke this article. Notification and a copy of the court's findings and statement shall be served on all designated mental health facilities located within the county, all law enforcement agencies within the county, the Commissioner of the state Department of Mental Health, the state Attorney General, the Secretary of State, the Governor of the State of Alabama, and any other persons deemed appropriate by the judge of probate. In the event of changed circumstances, the judge of probate may terminate the procedures set forth in Section 22-52-91, and shall make findings accordingly and serve the parties named herein and others previously notified.

(b) Notwithstanding anything in this article to the contrary, in the event there are no facilities available in the county to serve as a designated mental health facility, the county commission, upon recommendation of the judge of probate, of that county may enter into an agreement with the state Department of Mental Health to use beds in a state Department of Mental Health facility in lieu of a designated mental health facility. The commissioner shall have the final decision to determine the number of beds, if any, in a state Department of Mental Health facility that may be made available to the counties under this section. This subsection may not be used by or be applicable to any county unless and until the judge of probate makes a finding that there are no facilities available in the county for implementation of the community mental health officer program, that there is an agreement between the probate court and the state Department of Mental Health to make beds in a state Department of Mental Health facility available, and that there is an alternative procedure other than jail or prison, adopted by the probate court that will be used when beds are not available in a state Department of Mental Health facility. If this subsection is used to implement the community mental health officer program, then the law enforcement officer shall deliver the person directly to the state Department of Mental Health, or as directed by the community mental health officer when a bed is not available in a state Department of Mental Health facility. Thereafter, all other procedures set forth in this article for operation of the community mental health officer program shall apply the same as if the person was delivered to a designated mental health facility.

(c) Notwithstanding any provision in this article to the contrary, a petition for commitment filed pursuant to Section 22-52-91 and subsequent proceedings held to determine probable cause and final hearings on the merits shall be in the probate court of the county where the respondent was initially taken into custody by law enforcement.



Section 22-52-93 - Costs.

No county shall be required to pay costs associated with the temporary confinement or commitment of a person to a designated mental health facility, including, but not limited to, the cost of housing and treatment. All costs associated with a probable cause hearing, including cost of counsel, shall be paid by the State General Fund upon order of the judge of probate; except, that if the petition is denied and the petitioner is not indigent and is not a law enforcement officer or other public official acting within the line and scope of his or her duties, all costs may be taxed against the petitioner, or if the petition is granted and the person sought to be committed is not indigent, the judge of probate may order all costs paid from the estate of the person committed.









Chapter 53 - SUPPORT OF PERSONS IN STATE MENTAL INSTITUTIONS.

Article 1 - General Provisions.

Section 22-53-1 - Persons liable for support and maintenance of inmates.

Repealed by Act 98-322, §1, effective April 16, 1998.



Section 22-53-2 - Report by county department of pensions and security.

Repealed by Act 98-322, §1, effective April 16, 1998.



Section 22-53-3 - Proceedings to determine liability.

Repealed by Act 98-322, §1, effective April 16, 1998.



Section 22-53-4 - Monthly bill; changes; judgments.

Repealed by Act 98-322, §1, effective April 16, 1998.



Section 22-53-5 - Bond.

Repealed by Act 98-322, §1, effective April 16, 1998.






Article 2 - Reexamination of Financial Condition of Inmates and Relatives.

Section 22-53-20 - Liability for payment for care and maintenance.

Repealed by Act 98-322, §1, effective April 16, 1998.



Section 22-53-21 - Reexamination of nonpaying inmates required.

Repealed by Act 98-322, §1, effective April 16, 1998.



Section 22-53-22 - Jurisdiction to determine liability.

Repealed by Act 98-322, §1, effective April 16, 1998.



Section 22-53-23 - List of nonpaying inmates to be furnished to probate judges; report by county department of pensions and security.

Repealed by Act 98-322, §1, effective April 16, 1998.



Section 22-53-24 - Proceedings to redetermine liability.

Repealed by Act 98-322, §1, effective April 16, 1998.



Section 22-53-25 - Monthly bill; changes; judgments for payment.

Repealed by Act 98-322, §1, effective April 16, 1998.



Section 22-53-26 - Bond for support.

Repealed by Act 98-322, §1, effective April 16, 1998.









Chapter 54 - ALABAMA SECURITY MEDICAL FACILITY.

Section 22-54-1 - Establishment authorized; facility to be under jurisdiction of Department of Mental Health; designation.

(a) The Alabama Department of Mental Health is hereby authorized to establish an institution for persons displaying evidence of mental illness or psychosocial disorders and requiring diagnostic services and treatment in a security setting.

(b) The institution shall be under the jurisdiction of the Alabama Department of Mental Health and shall be known as the Alabama Security Medical Facility.



Section 22-54-2 - Sources from which patients may be admitted to facility.

(a) Patients admitted to the facility may originate from the following sources:

(1) Residents of any institution under the jurisdiction of the Alabama Department of Mental Health;

(2) Commitments by the courts as mentally incompetent to stand trial under applicable state law;

(3) Referrals by the courts for psychosocial diagnosis and recommendation as part of the pretrial or presentence procedure or determination of mental competency to stand trial;

(4) Mentally ill prisoners from county and municipal jails for diagnosis, evaluation or treatment; and

(5) Mentally ill convicts under the custody of the Department of Corrections of Alabama for diagnosis, evaluation or treatment.

(b) Patients from other sources may be admitted provided such admission is not inconsistent with the law and is within the capacity of the facilities and staff to accommodate same.



Section 22-54-3 - Applications for admission; when applications for admission not to be accepted.

(a) All admissions to the facility shall be by written application only. Application shall be made by the head of the state institution, agency, governmental body or court requesting same to the superintendent of the facility.

(b) An application shall not be accepted by the superintendent if by so doing the admission will result in an overcrowded condition or if adequate staff or facilities are not available.



Section 22-54-4 - Return of patients to sources from which received; institutions, courts, etc., referring patients to facility to retain constructive jurisdiction over patients; discharge of patients; applicability of support, commitment and release statutes to patients at facility.

(a) When a patient transferred to the facility from any other state institution or admitted by request or order of any agency, governmental body or court no longer requires special treatment in the security setting, the patient may be returned to the source from which received.

(b) The state institution, agency, governmental body or court that referred the patient for hospitalization shall retain constructive jurisdiction over the patient.

(c) Patients without legal encumbrances may be discharged directly from the facility upon concurrence of the superintendent of the facility and the head of the referring institution, agency, governmental body or court.

(d) The support, commitment and release statutes applicable to a patient at the state institution from which transferred shall remain applicable while the person is a patient at the facility.



Section 22-54-5 - Final decision as to admission or discharge of patients to rest with superintendent of facility.

The final decision regarding admission and discharge of patients shall rest with the superintendent of the facility.






Chapter 55 - INTERSTATE COMPACT ON MENTAL HEALTH.

Section 22-55-1 - Enactment of compact; terms.

The Interstate Compact on Mental Health is hereby enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:

The contracting states solemnly agree that:

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action to the benefit of the patients, their families and society as a whole. Further, the party states find the necessity of and desirability for furnishing such care and treatment bear no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

As used in this compact:

(a) "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state for institutionalization or other care, treatment or supervision pursuant to the provisions of this compact.

(e) "After-care" shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare or the welfare of others or the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any state, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time, and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

(c) In supervising, treating or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions as to the payment of costs or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient or any statutory authority pursuant to which such agreements may be made.

(a) Nothing in this compact shall be construed to abridge, diminish or in any way impair the rights, duties and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment, and the court which appointed the previous guardian shall, upon being duly advised of the new appointment and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

(a) Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

This compact shall enter into full force and effect as to any state when enacted by it into law, and such state shall thereafter be a party thereto with any and all states legally joining therein.

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII (b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable; and, if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency or person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



Section 22-55-2 - Designation of compact administrator; powers and duties thereof generally.

Pursuant to said compact, the state mental health officer shall be the compact administrator and, acting jointly with like officers of other party states, shall have power to promulgate rules and regulations to carry out more effectively the terms of this compact. The compact administrator shall cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state thereunder.



Section 22-55-3 - Power of compact administrator to enter into supplementary agreements with officials of other states.

The compact administrator is hereby authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact. In the event that such supplementary agreements shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such services.



Section 22-55-4 - Payment of financial obligations of state under compact or supplementary agreements entered into thereunder.

The compact administrator, subject to the approval of the director of finance, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.






Chapter 56 - MENTAL HEALTH CONSUMERS' RIGHTS ACT.

Section 22-56-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Mental Health Consumers' Rights Act."



Section 22-56-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) CONSUMER. A person who receives or uses mental health services.

(2) DEPARTMENT. The Alabama Department of Mental Health.

(3) FAMILY MEMBER. A person within the immediate family or a legal guardian of a mental health consumer.

(4) MENTAL HEALTH SERVICES. Services designed to treat or deal with persons with mental illness.

(5) MENTAL ILLNESS. A psychiatric disorder of thought or mood, or both, which significantly impairs judgment, behavior, capacity to recognize reality, or ability to cope with the ordinary demands of life. "Mental illness" as used herein specifically excludes the primary diagnoses of epilepsy, intellectual disability, substance abuse including alcoholism, or a developmental disability, or any combination thereof.

(6) PROGRAM. A program for providing mental health services.

(7) PROVIDER. Any agency, corporation, or individual who provides inpatient, residential or outpatient mental health services to a consumer or consumers, provided that this chapter shall only apply to physicians licensed to practice medicine to the extent that medical services to individuals covered by the chapter must be provided in accordance with established standards of medical care.



Section 22-56-3 - Legislative declarations.

The Legislature declares that mental health services shall be individualized, empowering, culturally relevant and diverse, flexible, and include natural supports. Mental health services shall also be provided in a way which is normalizing as well as respectful of the rights, responsibilities, and feelings of each consumer. Mental health services shall also focus on enabling individuals to maintain responsibility to the greatest extent possible for setting their own goals, directing their own lives, and acting responsibly as members of their community.



Section 22-56-4 - Rights.

(a) Consumers of mental health services have the same general rights as other citizens of Alabama. These rights include but are not limited to the following:

(1) The right to exercise rights as a citizen of the United States and the State of Alabama.

(2) The right to be served through general services available to all citizens.

(3) The right to choose to live, work, be educated, and recreate with persons who do not have disabilities.

(4) The right to be presumed competent until a court of competent jurisdiction, abiding by statutory and constitutional provisions, determines otherwise.

(5) The right to vote and otherwise participate in the political process.

(6) The right to free exercise of religion.

(7) The right to own and possess real and personal property. Nothing in this section shall affect existing laws pertaining to conveyance of real or personal property.

(8) The right to make contracts.

(9) The right to obtain a driver's license on the same basis as other citizens.

(10) The right to social interaction with members of either sex.

(11) The right to marry and divorce.

(12) The right to be paid the value of work performed.

(13) The right to exercise rights without reprisal.

(b) In addition, the rights of consumers of mental health services within inpatient, residential, or outpatient settings include, but are not limited to, the following:

(1) The right to access individualized mental health services.

(2) The right to participate in the treatment planning process, with material involved in this process presented in language appropriate to the consumer's ability to understand.

(3) The right to be accorded human respect and dignity on an individual basis in a consistently humane fashion.

(4) The right to be fully informed, on an individual basis, when needed, concerning services provided, with information presented in a setting and in language appropriate to the consumer's condition and ability to understand.

(5) The right to a statement of any applicable charges for mental health services, itemized when possible, and the right to be informed of any limitations placed on the duration of services.

(6) The right to confidentiality of all information in the consumer's mental health, medical, and financial records.

(7) The right to access upon request all information in the consumer's mental health, medical, and financial records, unless a clinical determination has been made by professional staff that access would be detrimental to the consumer's health.

(8) For those consumers legally committed to facilities or programs, the right to be informed of one's commitment status including the requirements of the commitment, if any, and the length of the commitment.

(9) The right to be free from any physical, verbal, sexual, or psychological abuse, exploitation, coercion, reprisal, intimidation, or neglect.

(10) The right to make an individual, written decision to consent or refuse to participate in research or experimentation, based upon information which is presented in a non-threatening environment and in language appropriate to the consumer's condition and ability to understand. The information presented shall follow the General Requirements for Informed Consent as cited under the Code of Federal Regulations 45 C.F.R. 46.116, Department of Health and Human Services, National Institute of Health, Office for Protection from Research Risks: "Protection of Human Subjects."

(11) The right to be informed specifically of the procedures for initiating a complaint or grievance procedure and the applicable appeals process, including the means of requesting a hearing or review of the complaint.

(12) The right to be informed of the means for accessing advocates, ombudsmen, or rights protection services within the program and, as applicable, the State of Alabama mental health system, the Alabama Department of Human Resources, the federal advocacy system, and other advocacy services. Access must be allowed without reprisal.

(13) The right to have access to courts and attorneys.

(14) The right to enforce rights in a court of competent jurisdiction or appropriate administrative proceeding.

(15) The right to use services in a safe and humane environment.

(16) The right to be free from seclusion, physical restraints, drugs, or other interventions administered for purposes of punishment, discipline or staff convenience. Restraint, seclusion, or other intrusive treatments may be administered only in situations defined by established standards of medical care taking into consideration the health status of the individual and by applicable governing standards.

(17) The right to refuse mental health services without reprisal except when refusals are not permitted under applicable law.

(18) In residential or inpatient programs, the right to privacy.

(19) In residential or inpatient programs, the right to have access to and privacy of mail, telephone communications, and visitors, unless legally restricted.

(20) In residential or inpatient programs operated or certified by the State of Alabama, the right to adequate food and shelter.

(21) In residential or inpatient programs operated or certified by the State of Alabama, the right to access dental and medical care, including vision and hearing services.

(22) The right to conditions of mental health services which are supportive of each consumer's personal liberty and restrict liberty only to the extent necessary, consistent with each consumer's treatment needs, applicable requirements of law, and applicable judicial orders. This right applies to general rights within a clinical setting as well as to specific rights enumerated in subsection (b).

(23) For those individuals legally committed to mental health services operated by the State of Alabama or community or regional mental health centers, the right to inclusion in the community with appropriate and adequate supports, on completion of or in conjunction with the terms of commitments.



Section 22-56-5 - Department to establish official standards for certification.

In order to ensure that consumers of mental health services through state facilities, community mental health centers, and other providers under contract to the department receive individual treatment and that rights delineated in Section 22-56-4 and elsewhere in state and federal law are consistently observed within mental health programs operated by the providers, the department shall establish within 180 days of January 1, 1996, official standards for certification to be observed by all state facilities, community mental health centers, and other providers under contract to the department. These standards shall be developed with the active participation of mental health providers, consumers and family members of consumers. The department shall establish teams to monitor the compliance with these standards by state facilities, community mental health centers, and providers under contract to the department, and consumers and family members shall be significantly represented on the teams.



Section 22-56-6 - Abuse, exploitation, neglect - Penalties; reporting to agencies.

Any provider who abuses, exploits, or neglects a consumer in his or her care shall be subject to the civil and criminal remedies and penalties prescribed in Alabama law. All instances of abuse, exploitation, or neglect, as defined by Alabama law, shall be reported to appropriate licensing or investigative agencies, in a manner consistent with Alabama law.



Section 22-56-7 - Abuse, exploitation, neglect - Providers to implement written policies and procedures.

All providers of mental health services in Alabama shall develop and implement written policies and procedures that prohibit abuse, exploitation, or neglect of consumers in programs operated by the providers. At a minimum, these policies and procedures shall accomplish the following:

(1) Affirm and safeguard the rights of a consumer stated pursuant to this chapter.

(2) Ensure that prompt action is taken to prevent the potential of further abuse while an investigation is in process.

(3) Provide for an immediate and thorough investigation of all allegations of abuse, exploitation, or neglect by trained, experienced personnel delegated with all necessary authority. The status of all investigations shall be reported to the administrator(s) of the program or his or her designated representative on a continuous basis.

(4) Establish reasonable and appropriate corrective action, including education, training, and punishment for any program-affiliated individual who has been found responsible for abuse, exploitation, or neglect of consumers. All criminal violations shall be reported to the Office of the Attorney General, State of Alabama, or the local district attorney for consideration of further legal action.

(5) Prohibit the employment of individuals in any job involving care or services for consumers that are known to the provider to have a conviction of child, elder, patient, or resident abuse, exploitation, or neglect in any job involving care or services for consumers. The provider shall make a good faith effort to check the background of all persons hired in these jobs.

(6) Provide training and informational materials on consumers' rights and on the prevention of abuse, exploitation, and neglect for administrators, mental health professionals, direct-care staff, and volunteers. Each new staff member shall demonstrate working knowledge of this information, and training shall be given on an ongoing basis for all the previously mentioned workers. When possible, ongoing training shall be provided by consumers and family members.



Section 22-56-8 - Effect of chapter on established standards of medical care; applicability of written policies and procedures.

This chapter shall not be interpreted or construed to alter, expand, or diminish established standards of medical care applicable to physicians licensed to practice medicine. Notwithstanding any provision of this chapter to the contrary, the requirement to develop and implement written policies and procedures as outlined in Section 22-56-7 shall not apply to the private offices of physicians licensed to practice medicine.



Section 22-56-9 - Construction with other law.

This chapter shall not override any provisions of the Adult Protective Services Act, pursuant to Chapter 9 (commencing with Section 38-9-1) of Title 38, or the Child Abuse Reporting Act, Chapter 14 (commencing with Section 26-14-1) of Title 26, and shall be read in para materia with those provisions.



Section 22-56-10 - No reduction or expansion of rights beyond rights guaranteed other persons.

Provided that nothing in this chapter shall reduce or expand the rights of mental health consumers in Alabama beyond the rights guaranteed to any other person under the statutes or Constitution of the United States and Alabama statutes or Constitution of Alabama of 1901.






Chapter 57 - AUTISM SUPPORT ACT.

Article 1 - Autism Support Act.

Section 22-57-1 - Short title.

This article shall be known and may be cited as the Riley Ward Alabama Autism Support Act.



Section 22-57-2 - Legislative findings.

The Legislature finds and declares the following:

(1) The Centers for Disease Control estimates that nationally 1 in 150 children have Autism Spectrum Disorder (ASD).

(2) Current studies indicate that ASD can often be detected by the age of three years and in some cases as early as 18 months.

(3) Early intervention can produce improved outcomes.

(4) These complex disorders are usually of lifelong duration and affect multiple aspects of development, learning, and adaptation in the community.

(5) There is an urgent and substantial need to develop and implement a statewide comprehensive, coordinated, multidisciplinary, interagency system of care for individuals with ASD and their families.



Section 22-57-3 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) AUTISM SERVICES. Any developmental services that include all of the following:

a. Are designed to meet developmental needs of an individual with ASD across the lifespan, including transitions from early intervention to preschool, childhood to adolescence, and adolescence to adulthood.

b. Are selected in collaboration with the parents or guardians of children with ASD or adults with ASD.

c. Are delivered in inclusive environments, to the extent practical.

d. Are part of a coordinated system of care.

(2) AUTISM SPECTRUM DISORDER (ASD). ASD is a developmental disability that causes substantial impairments in social interaction and communication and the presence of unusual behaviors and interests. Many people with ASD have unusual ways of learning, paying attention, and reacting to different sensations. The thinking and learning abilities of people with ASD can vary from gifted to severely challenged. ASD begins before the age of 3 and lasts throughout the life of a person with the disorder. ASD may range from a severe form, called autistic disorder, to a milder form, called Asperger Syndrome. If a child has symptoms of either of these disorders, but does not satisfy the specific criteria for either, the diagnosis is called Pervasive Developmental Disorder Not Otherwise Specified (PDD-NOS).

(3) COORDINATED SYSTEM OF CARE. The total effort in the state, inclusive of service coordination/case management, that is directed at meeting the needs of individuals with ASD and their families. Such a system promotes the full potential of individuals with ASD across their lifespan.

(4) COUNCIL. The Alabama Interagency Autism Coordinating Council.

(5) LEAD AGENCY. A participating agency designated to be the lead agency for the council.

(6) PARTICIPATING AGENCY. A department, commission, council, board, division, community service provider, or an office or other entity which may provide services to individuals with ASD and their families including, but not limited to, the following:

a. The Alabama Department of Early Childhood Education, including the Office of School Readiness and the Head Start Program.

b. The Alabama Institute for Deaf and Blind.

c. The Alabama Department of Education.

d. The Alabama Department of Human Resources.

e. The Alabama Department of Insurance.

f. The Alabama Department of Mental Health.

g. The Alabama Department of Public Health.

h. The Alabama Department of Rehabilitation Services.

i. The Alabama Medicaid Agency.

j. The University Center of Excellence in Developmental Disabilities Education, Research, and Service.

k. Universities of higher education.

l. The Autism Society of Alabama.

m. The Alabama Council on Developmental Disabilities.

(7) POLICIES. Directives by the lead agency, participating agencies, the executive committee, or other written documents that represent the position of the council concerning any matter within the purview of this article.

(8) SERVICE PROVIDER. Any individual, other than a physician licensed to practice medicine, or public or private agency which does any of the following:

a. Consults with or provides services to individuals with ASD, the parents or guardians of individuals with ASD, or both.

b. Consults with or provides services to other ASD service providers.

c. Assists parents or guardians of individuals with ASD and others to provide services.

d. The term service provider shall not include nor refer to a physician licensed to practice medicine.



Section 22-57-4 - Alabama Interagency Autism Coordinating Council - Composition.

(a) The composition of the council shall reflect the racial, gender, geographic, urban and rural, and economic diversity of the state and shall include all of the following:

(1) Three adult individuals with ASD, appointed by the Governor.

(2) Three individuals who are the parent or guardian of a child with ASD, appointed by the Governor.

(3) Five individuals who are service providers, appointed by the Governor.

(4) One member of the Senate, appointed by the President of the Senate.

(5) One member of the House of Representatives, appointed by the Speaker of the House.

(6) The chief executive officer, or his or her designee, of each of the following participating agencies:

a. The Alabama Department of Early Childhood Education.

b. The Alabama Institute for Deaf and Blind.

c. The Alabama Department of Education.

d. The Alabama Department of Human Resources.

e. The Alabama Department of Insurance.

f. The Alabama Department of Mental Health.

g. The Alabama Department of Public Health.

h. The Alabama Department of Rehabilitation Services.

i. The Alabama Medicaid Agency.

j. The University Center of Excellence in Developmental Disabilities Education, Research, and Service.

k. The Autism Society of Alabama.

l. The Alabama Council on Developmental Disabilities.

m. The Alabama Academy of Pediatrics.

(b) The chief executive officers of state agencies serving on the council shall serve ex officio.

(c) Initial terms of appointed members of the council shall be staggered. Subsequent terms shall be for three years.

(d) The council shall meet at least quarterly and the meetings shall be open to the public.

(e) No member of the council shall cast a vote on any matter which would provide direct financial benefit to that member or otherwise give the appearance of a conflict of interest under state law.

(f) The Governor shall appoint the chair of the council from among the membership.

(g) The Governor shall designate the lead agency for the council upon recommendation of the council.



Section 22-57-5 - Alabama Interagency Autism Coordinating Council - Powers and duties.

The council shall have the following duties and authority:

(1) To make recommendations to the Governor regarding the designation of the lead agency.

(2) To define the roles and responsibilities of all participating agencies.

(3) To adopt rules for the internal operation of the council.

(4) To recommend to the Governor the appointment of additional members to serve on the council as deemed necessary and appropriate.

(5) To develop a long-term plan, reviewed annually, for a comprehensive statewide system of care, which, to the extent practical, is derived from scientific based research and nationally recognized best practices. The council shall provide a copy of the plan and a detailed summary of any progress toward implementation of the plan to the Governor and the Legislature on or before the 10th legislative day of each regular session. The plan should include, but not be limited to, all of the following:

a. The identification of barriers such as duplicative or fragmented policies which may require modification.

b. The development of a coordinated program of services.

c. A comprehensive fiscal review, analysis, and recommendations for state spending on programs and services for ASD.

d. The identification of annual action steps toward implementation.

(6) To ensure interagency collaboration, public participation, and mutual sharing of information to facilitate policy decisions and the implementation of a plan for a comprehensive statewide system of care to individuals with ASD.



Section 22-57-6 - Monitoring of council activities.

The lead agency shall be responsible for the general administration, supervision, and monitoring of all council activities.



Section 22-57-7 - Implementation of article.

The implementation of this article shall be subject to the availability of appropriations to expand, intensify, and coordinate the activities of the council and members of the council.



Section 22-57-8 - Construction of article.

Nothing in this article shall be construed as authorizing or allowing the establishment of any medical rule, regulation, policy, protocol, regimen, practice, or medical standard of care.






Article 2 - Autism Centers.

Section 22-57-20 - Establishment of regional autism centers; constituency board; rules and regulations.

(a)(1) There is established in determined geographic regions of the state one or more autism centers whose purpose is to provide nonresidential resource and training services for persons of all ages and of all levels of intellectual functioning who have any of the following:

a. Autism.

b. A pervasive developmental disorder that is not otherwise specified.

c. As determined by the Alabama Interagency Autism Coordinating Council, other disability populations which may receive benefit from the services and activities of the regional centers.

(2) Each center shall be operationally and fiscally independent, and provide evidence-based services within its geographical region of the state. Service delivery shall be consistent for all centers. Each center shall coordinate services within and between state and local agencies and school districts but may not duplicate services provided by those agencies or school districts. The respective locations and service areas of the centers shall be recommended by the Alabama Interagency Autism Coordinating Council and selected by the Governor, the Lieutenant Governor, and Speaker of the House of Representatives.

(b)(1) There is established for each center a constituency board, which shall work collaboratively with the center. Each board shall consist of no fewer than six members, each of whom is either an individual who is, or a member of a family that includes, a person who has a disability that is described in subsection (a).

(2)a. The Governor, the Lieutenant Governor, and Speaker of the House of Representatives shall select the members for the board from a list that has been developed by the Alabama Interagency Autism Coordinating Council and other relevant constituency groups that represent persons who have sensory impairments as described in subsection (a). The Governor, the Lieutenant Governor, and Speaker of the House of Representatives shall appoint members who reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

b. As representatives of the center's constituencies, these boards shall meet quarterly with the staff of each of the centers to provide advice on policies, priorities, and activities. Each board shall submit to the Alabama Interagency Autism Coordinating Council an annual report that evaluates the activities and accomplishments of its center during the year.

(c) To promote statewide planning and coordination, a conference shall be held annually for staff from each of the centers and representatives from each center's constituency board. The purpose of the conference shall be to facilitate coordination, networking, cross-training, and feedback among the staffs and constituency boards of the centers.

(d) Each center shall provide the following:

(1) A staff that has expertise in autism and related disabilities.

(2) Individual and direct family assistance in the home, community, and school. A center's assistance may not supplant other responsibilities of state and local agencies, and each school district shall be responsible for providing an appropriate education program for clients of a center who are school age, inclusive of preschool special education.

(3) Technical assistance and consultation services, including specific intervention and assistance for a client of the center, the family of the client, and the school district, and any other services that are appropriate.

(4) Professional training programs that include developing, providing, and evaluating preservice and inservice training in state-of-the-art practices for personnel who work with the populations served by the centers and their families.

(5) Public education programs to increase awareness of the public about autism and autistic-related disabilities.

(e) The number of regional centers shall be determined by the Alabama Interagency Autism Coordinating Council, and where possible, the centers shall be based on the campuses of state universities and colleges which provide a proposal for a center to the Alabama Interagency Autism Coordinating Council.

(f) The Alabama Interagency Autism Coordinating Council and the regional autism centers shall adopt the necessary rules to implement and administer this section.

(g) The provisions of this section shall become operative only when funds are appropriated by the Legislature through a line item appropriation.















Title 23 - HIGHWAYS, ROADS, BRIDGES AND FERRIES.

Chapter 1 - ALABAMA HIGHWAYS.

Article 1 - General Provisions.

Section 23-1-1 - Contracts and regulations relative to federal assistance.

The State Department of Transportation, by and through the director, is hereby authorized to enter into all necessary contracts and agreements with the United States government or any agency or officer thereof in accordance with any act of Congress relating to the construction, maintenance, and beautification of highways, bridges, tunnels or ferries, or other matters relating thereto, to establish, promulgate, and enforce all reasonable rules and regulations which may be necessary for the effective implementation and cooperation with the provisions of such acts and to do all other things necessary to secure to the state and its counties and municipalities the full benefits provided by such acts.



Section 23-1-2 - Bid guaranty.

Any other provisions of the law to the contrary notwithstanding, bidders for contract projects which contracts are with the State of Alabama, in behalf of the Department of Transportation, to be paid, in whole or in part, from funds allocated to the Department of Transportation from any source whatsoever, or where contracts are with any of the several counties of the state for a highway, road, street, or bridge project, to be paid for, in whole or in part, from funds allocated to the county from any source whatsoever, shall be required to file with the bid, as a bid guaranty, a certified check or bid bond payable to the awarding authority as follows:

(1) A certified check payable to the awarding authority for an amount not less than five percent of the contractor's bid, but in no event more than fifty thousand dollars ($50,000); or

(2) A bid bond payable to the awarding authority in an amount not less than five percent of the bid, but in no event more than fifty thousand dollars ($50,000).



Section 23-1-3 - Closing of public roads to traffic; acquisition of materials.

The state, acting through the State Department of Transportation and its duly authorized employees, and the various counties of the state, acting through the county commissions and their duly authorized employees, in the doing of public roads work shall have and exercise the right, power, and authority, when deemed necessary or advisable to do so, to close public roads to traffic and, when possible so to do, to make detour roads and to contract for such land as may be necessary for such detour roads; also to acquire, by purchase, or by condemnation, land necessary for drainage ditches and borrow pits, lime and stone quarries, clay and clay pits, sand and sand pits and gravel and gravel pits, together with any and all other material of every character that may be necessary or essential or desired in the construction and maintenance of highways and bridges, and to tap and draw materials from the same to such extent as may be desired, and the State Department of Transportation shall also have the right to acquire by purchase or condemnation rights-of-way necessary for ingress and egress to such material pits as above named.



Section 23-1-4 - Permit required to dig up, etc., roads for utilities, railroads, etc.; restoration of road required upon completion of work; bond, etc., to guarantee restoration.

No state-controlled road shall be dug up or used for laying pipelines, pole lines, sewers, railways, or for other similar purposes without the written permit of the State Department of Transportation, and such work shall be done only in accordance with the regulations prescribed by the department, and the cost of replacing the road in as good condition as it was before such work was done shall be paid by the person, firm, or corporation to whom or in whose behalf such permit was given. Such person, firm, or corporation so desiring such work shall furnish the state with a cash deposit or certified check upon a solvent bank or surety bond in guaranty company qualified to do business in Alabama, in the amount required by the State Department of Transportation, conditioned that the sum is to be forfeited to the state in the event that said road is not placed in as good condition as it was prior to said work being done, within 15 days from the time said work is completed.



Section 23-1-5 - Payment of costs of relocation of utility facilities necessitated by construction of highways.

(a) Whenever the Director of Transportation shall determine and order that the relocation of any utility facility is necessitated by the construction of any project on the national system of interstate and defense highways, including the extensions thereof within urban areas, the utility owning or operating the utility facility shall relocate the facility in accordance with the order of the Director of Transportation. Notwithstanding the foregoing, if the cost of the utility facility relocation is eligible and approved for reimbursement by the federal government, the cost of the relocation of the utility facility shall be paid by the state as a part of the cost of the construction of the project out of the funds then or thereafter available for the highway construction after the utility has furnished the Director of Transportation with all papers, records, or other supporting documents required by the director. After the final federal Bureau of Public Roads' audit, the utility shall repay to the state the difference, if any, between the total amount paid by the state to the utility for the relocation and the total amount collected by the state from federal participation on the utility relocation, plus the state's matching share of the federal participation.

(b) Whenever the Director of Transportation shall determine and order that the relocation of any utility facility is necessitated by the construction of any highway, road, or street, other than the highways that are a part of the national system of interstate and defense highways referred to in subsection (a) of this section, the utility owning or operating the facility shall relocate the facility in accordance with the order of the Director of Transportation at its own expense. Notwithstanding the foregoing, if the facilities to be relocated are owned by any utility which had a gross income of two hundred fifty million dollars ($250,000,000) or less for the calendar year immediately preceding the relocation, or in the case of utilities which may be hereafter organized and created, which have a gross income of two hundred fifty million dollars ($250,000,000) or less in their first complete year of operation or in the calendar year immediately preceding the relocation or, in the case of utilities owned or operated by a corporation organized pursuant to Article 8, Chapter 50, Title 11, the cost of the relocation of the utility facility shall be paid by the state as a part of the cost of the construction of the project out of the funds then or thereafter available for the highway construction after the utility has furnished the Director of Transportation with all papers, records, or other supporting documents required by the director. After the final federal Bureau of Public Roads' audit, the utility shall repay to the state the difference, if any, between the total amount paid by the state to the utility for the relocation and the total amount collected by the state from federal participation on the utility relocation, plus the state's matching share of the federal participation.

(c) The Director of Transportation may enter into contracts or agreements and conform any existing contracts or agreements with utilities in order to effectuate the purposes of this section.

(d) The word utility shall include publicly, privately, and cooperatively owned utilities. The words cost of relocation shall include the entire amount paid by the utility properly attributable to the relocation after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility. The words national system of interstate and defense highways mean the national system of interstate and defense highways or interstate system described in subsection (d) of Section 103 of Title 23, United States Code.



Section 23-1-6 - Signs, markers, and advertising - On rights-of-way.

Signs, markers, and advertising on the rights-of-way of state controlled highways are prohibited except those official signs or markers placed thereon by the State Department of Transportation or under its authority.



Section 23-1-7 - Signs, markers, and advertising - Tourist attractions.

(a) Upon the request of the Director of the Bureau of Tourism and Travel, the Director of the State Department of Transportation may cause to be constructed and erected along state highways appropriate directional markers designating major tourist attractions of Alabama.

(b) The Director of the Bureau of Tourism and Travel shall determine the attractions to be so designated and shall upon the recommendation of the Director of the State Department of Transportation determine the number of markers needed and the location of such markers.

(c) Expenses incurred in carrying out the provisions of this section shall be paid from that portion of the proceeds of the privilege license tax levied on lodgings by Chapter 26 of Title 40, earmarked for state travel advertising and travel promotion by the Bureau of Tourism and Travel for tourist advertising and shall be paid upon warrants drawn by the state Comptroller, upon the approval of the Director of the Bureau of Tourism and Travel, not to exceed $10,000.00 per fiscal biennium.

(d) This section shall not be construed as repealing the provisions of Chapter 7 of Title 41 which prohibit the purchase of advertising in newspapers, magazines, programs, or other periodicals published in the state with funds appropriated for tourist advertising.



Section 23-1-8 - Numbers and names of highways.

All highways built or maintained by and through federal or state aid shall be designated by numbers and by names, where such highways are known by names, on the directional signs erected along said highways and upon the maps authorized and published by the state. Memorial or other distinctive highways built or maintained by federal or state aid, such as the Bankhead Highway, Craft Highway, Bee Line Highway, Spanish Trail Highway, Brandon Highway, Jefferson Davis Highway, Dixie Highway, Jackson Highway, Lee Highway and such other memorial roads as may hereafter be designated, shall be designated on such markers, signs, and maps by names as well as by numbers.



Section 23-1-8.1 - Expenditure of state funds for erection and maintenance of signs designating roads, bridges, etc., in honor or memory of individuals.

After September 1, 1979, no state funds shall be expended in this state for purposes of erecting and maintaining signs designating roads, bridges, or buildings in honor or in memory of any individual; provided, however, that the State Department of Transportation may continue to prepare and erect such signs so long as the actual cost of such preparation and maintenance is paid for by private funds or city or county government funds.



Section 23-1-9 - Elimination of railroad grade crossings.

Whenever the funds of the state are being expended for the construction, maintenance, or repair of a public highway, the State Department of Transportation shall have the power and authority to compel all railways operating in this state to construct viaducts, tunnels, underpasses, or bridges to the full extent of the width of the right-of-way and over the tracks as owned or operated by any railway when, in the judgment of the State Department of Transportation, such viaducts, tunnels, underpasses, or bridges are necessary for the safety of the general public and whereby a dangerous grade crossing is eliminated. The State Department of Transportation may appropriate out of the funds credited to the State Department of Transportation for the construction and maintenance of highways an amount not to exceed 50 percent of the cost to construct said viaducts, tunnels, underpasses, or bridges to the full extent of the width of the right-of-way and over the tracks as owned or operated by any railway in this state. If after due notice to a railroad that such a viaduct, tunnel, underpass, or bridge, in the judgment of the State Department of Transportation, is necessary to be built or constructed across the width of the right-of-way and over the tracks of the railway and such railway fails or refuses to comply with the order of the State Department of Transportation as provided in this section, the State Department of Transportation is empowered and authorized to forthwith build or construct such viaducts, tunnels, underpasses, or bridges, and the amounts so expended for such construction as provided in this section, shall constitute a charge against such railway and the State Department of Transportation shall render a bill to such railway stating the amounts expended and for what purpose; and upon the failure or refusal of such railway to make payment of the amount due the state, the State Department of Transportation shall forward all data and information to the Attorney General of this state, who shall immediately institute an action in the name of the State of Alabama, as provided by law, for the recovery of the amount as reported by the State Department of Transportation as due by the railway for the funds to be expended in the construction of viaducts, tunnels, underpasses, or bridges across the width of the right-of-way and over the tracks of such railway. Upon the recovery of such funds, the amount shall be paid into the State Treasury and credited to the account of the State Department of Transportation from which such funds were withdrawn; but said railway shall not be required to pay exceeding 50 percent of the cost thereof.



Section 23-1-10 - "Blue reflective markers" and "fire/water hydrant" defined; purpose and installation of blue reflective markers.

(a) For purposes of this section, the following words and phrases shall have the respective meanings ascribed to them, except where the context clearly indicates otherwise:

(1) BLUE REFLECTIVE MARKERS. Nonlighted, but reflective devices which are blue in color of the reflected light and conform to the most recent edition of the Manual on Uniform Traffic Control Devices for Streets and Highways and/or other standards issued or endorsed by the Director of Transportation and the federal highway administrator.

(2) FIRE/WATER HYDRANT. All standpipe hydrants installed on public and private water delivery systems which are installed along public roads within the state, and which are of a size and style to allow adequate water supply to fill fire suppression vehicles of municipal and/or certified volunteer fire departments or furnish a supply of water to trucks at a fire scene.

(b) Blue reflective markers shall be used exclusively for the purpose of indicating the location of fire/water hydrants which are located on public roadways within the state, or on private property with the owner's permission. Markers which are installed so as to be adhered to paved road surfaces or which are placed anywhere within the highway right-of-way shall be placed in conformance with the most recent edition of the Manual on Uniform Traffic Control Devices for Streets and Highways and/or other standards issued or endorsed by the Director of Transportation and the federal highway administrator.

(c) Blue reflective markers may be installed by any municipality, county, fire district, fire or water authority, or any certified volunteer fire department within their primary coverage areas and shall be recognized by all fire departments and firefighters for the purpose stated.






Article 2 - Department of Transportation.

Section 23-1-20 - Creation.

There shall be a State Department of Transportation. Notwithstanding any other provision of law, whenever any act, section of the Code of Alabama 1975, or any other provision of law refers to the State Department of Transportation, it shall be deemed a reference to the State Department of Transportation.



Section 23-1-21 - Director of Transportation.

The chief executive officer of the State Department of Transportation shall be known as the Director of Transportation, who shall be appointed by the Governor and shall hold office at the pleasure of the Governor. All the powers, authority, and duties vested in the State Department of Transportation shall be exercised by the Director of Transportation.

Before entering upon the duties of office, the Director of Transportation shall execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the Governor, for the faithful performance of his or her duties.



Section 23-1-21.1 - Definitions.

The following terms, whenever used or referred to in this section and Sections 23-1-21.2 and 23-1-21.3, shall have the following meanings, except in those instances where the context clearly indicates a different meaning:

(1) DIRECTOR. The Director of the State of Alabama State Department of Transportation.

(2) PUBLIC TRANSPORTATION. Transportation which is appropriate to transport people by bus, rail, or other conveyance, serving the general public. The terms "mass transportation," "mass transit," "public transit," "ridesharing," "carpooling," "vanpooling," and "buspooling" are included within this definition and shall be considered synonymous with "public transportation."

(3) MUNICIPALITY. Any city, town, or like governing body.

(4) COUNTY. Any county in the State of Alabama.

(5) TRANSIT AUTHORITY. Any transit authority organized within the state or authority organized to serve a metropolitan or urbanized area which borders on the state boundary.

(6) LOCAL ENTITIES. Municipalities, cities, towns, counties, business and nonprofit corporations, transit authorities, planning bodies, or similar organizations or consolidations thereof, including those bordering on the state boundary.

(7) PLANNING BODY. Any planning organization duly constituted under state law, whether a city, county, or regional planning commission, or a metropolitan planning organization.

(8) COMPREHENSIVE TRANSPORTATION PLANNING PROCESS. A continuing planning process carried on cooperatively between the state and local entities for the purpose of transportation planning.



Section 23-1-21.2 - Authority of director with regard to public transportation.

The director, acting alone or through, and in cooperation with local entities, is hereby delegated the authority to:

(1) Enter into agreements with local entities to provide public transportation and to administer any program or programs, whether rural or urban, relative to public transportation resulting from federal transportation legislation. This shall include, but not be limited to, applying for, accepting, and expending federal public transportation funds in accordance with applicable federal laws and regulations.

(2) Enter into agreements with the United States for federal assistance for public transportation.

(3) Enter into agreements with local entities to perform and/or cooperate in the performance of transportation planning for public transportation improvements. However, the director shall not perform such planning until such time as the local entities affected enter into agreement with the director to carry out a planning process.

(4) Provide any available technical assistance to local entities for formulating a program of public transportation projects to assure that said projects are in accordance with the comprehensive transportation planning process where such process is established and is a prerequisite for federal assistance.

(5) Administer any state funds authorized from time to time by the Legislature for the purpose of public transportation.

(6) Develop and promulgate such rules and regulations as are determined necessary to insure compliance with federal laws and regulations.



Section 23-1-21.3 - Cooperation with federal, state and local entities in administration of public transportation programs.

The director is authorized to administer any public transportation program with such flexibility as to permit full cooperation between federal, state, and local entities, so as to result in effective and economical programs which are responsive to needs and found to be in the public interest.



Section 23-1-21.4 - Deputy directors.

(a) The Director of Transportation may appoint up to three deputy directors of transportation with the approval of the Governor. The Director of Transportation may assign duties and responsibilities to a deputy director as may be necessary for the proper administration and execution of the work of the Department of Transportation. A deputy director shall be paid from funds of the department in the same manner as salaries and expenses of other department employees are paid. A deputy director shall give bond for the faithful performance of his or her duties in an amount approved by the director.

(b)(1) A deputy director appointed pursuant to this section prior to May 13, 2016, shall serve at the pleasure of the Director of Transportation and shall not be subject to the state Merit System law, but shall otherwise be considered a state employee for all other purposes.

(2) After May 13, 2016, a deputy director appointed pursuant to this section shall be in the unclassified service under the state Merit System law.



Section 23-1-22 - Chief engineer - Office created; appointment, salary, expenses, and bond; applicability of Merit System.

(a) There is hereby created within the State Department of Transportation the position of chief engineer, which shall be filled by appointment by the Director of Transportation, with the approval of the Governor. The chief engineer shall be allowed traveling expenses when traveling on business of the state pursuant to Article 2 of Chapter 7 of Title 36, all to be paid from funds of the State Department of Transportation as salaries and expenses of other State Department of Transportation employees are paid. The chief engineer shall give bond for the faithful performance of his or her duties in an amount to be approved by the Governor.

(b)(1) The chief engineer appointed prior to May 13, 2016, shall serve at the pleasure of and under the direction of the Director of Transportation and shall be an exempt employee under the state Merit System regulations.

(2) After May 13, 2016, the chief engineer shall be appointed in the unclassified service under the state Merit System law.



Section 23-1-23 - Chief engineer - Qualifications.

The chief engineer shall be a licensed professional engineer in the State of Alabama with a minimum of 15 years' progressive professional engineering experience pertaining to the planning, development, construction, maintenance, and repair of highways and bridges. The chief engineer shall either hold a degree in civil engineering from an accredited school of engineering or shall have served at least 10 years as a Division Engineer or Bureau Chief with the Department of Transportation and shall possess a detailed knowledge of engineering principles and their application to highways and bridges. The chief engineer shall be a citizen of this state and shall continuously be a licensed professional engineer in this state while employed.



Section 23-1-24 - Chief engineer - Duties.

The chief engineer of the State Department of Transportation shall coordinate the general mathematical, physical, and engineering sciences as applied to the planning, design, construction, maintenance, or repair of highways and bridges in this state. The Director of Transportation may assign general engineering, administrative, and operational activities to other qualified employees of the department. The chief engineer shall sign the title sheets of all plans let to contract by the department. The duties of the chief engineer shall be subject to and under the direction, control, and supervision of the Director of Transportation.



Section 23-1-25 - Legal division - Creation; appointment of chief counsel.

There is hereby established and created in the State Department of Transportation a legal division, which shall be headed by and be under the direction, supervision and control of an officer who shall be designated as chief counsel for the State Department of Transportation, to be appointed by the Director of Transportation with the approval of the Attorney General, subject to provisions of the state Merit System laws.



Section 23-1-26 - Legal division - Appointment of assistant counsel; chief and assistant counsel to be commissioned and take oath as assistant attorneys general.

The Director of Transportation, with the approval of the Attorney General and subject to the state Merit System law, may appoint assistant counsel as may be necessary to transact the legal business of the Department of Transportation. The chief counsel and the assistant counsel shall each be commissioned as assistant attorneys general. The chief counsel and the assistant counsel and their stenographic and clerical assistants shall constitute the legal division of the Department of Transportation. The director shall consider the racial, gender, geographic, urban/rural, and economic diversity of the state when appointing assistant counsel.



Section 23-1-27 - Legal division - Salaries.

The salaries of the chief counsel and assistant counsel shall be fixed in accordance with the Merit System pay plan for assistant attorneys general and shall be paid as the salaries of other state officials and employees are paid from funds appropriated or otherwise available to the State Department of Transportation.



Section 23-1-28 - Legal division - Offices, etc.; expenses.

The chief counsel and the assistant counsel shall be furnished with offices, necessary stenographic and clerical help, subject to the provisions of the state Merit System law, and office equipment, stationery, and postage and shall be allowed traveling expenses when traveling on business of the state pursuant to Article 2 of Chapter 7 of Title 36, all to be paid by the State Department of Transportation from funds appropriated or otherwise available therefor.



Section 23-1-29 - Legal division - Charging of salaries and expenses.

The salaries of the chief counsel, assistant counsel, stenographic and clerical help, and other expenses of the legal division shall be charged, so far as practicable, to the division or function of the State Department of Transportation for which the expense was incurred.



Section 23-1-30 - Legal division - Functions and duties.

The functions and duties of the legal division of the State Department of Transportation shall, as all other assistant attorneys general, include the following:

(1) To advise the Director of Transportation and other personnel of the State Department of Transportation on the legal aspects of all State Department of Transportation business;

(2) To examine and advise as to the legality of all contracts and agreements entered into by the State Department of Transportation or the Director of Transportation;

(3) To take all legal action necessary or desirable in the acquisition of rights-of-way for state and interstate highways;

(4) To appear in court as attorney for the State of Alabama and the State Department of Transportation in the acquisition of rights-of-way for state and interstate highways; and

(5) To represent the State Department of Transportation and the Director of Transportation in all legal proceedings to which the State Department of Transportation or the Director of Transportation is a party.



Section 23-1-31 - Legal division - Private practice prohibited.

The chief counsel and assistant counsel shall devote their full time to the State Department of Transportation and shall not, during their incumbency in office, engage in the private practice of law.



Section 23-1-32 - Offices; director full-time position.

The State Department of Transportation shall be provided with suitable offices at the State Capitol or such other places as the needs of the department may require, but no office in any other place than the Capitol shall be established as an office of said department without the consent and approval of the Governor in writing. All offices shall be kept open at such times as the business of the department and the convenience and interest of the public may require. The offices shall be conveniently and properly furnished at the expense of the state and shall be the depository for all records of the State Department of Transportation. The Director of Transportation shall give his entire time to the duties of his office.



Section 23-1-33 - Official records of department; appointment of assistants and personnel.

The State Department of Transportation shall keep an official record of all its acts and doings. The Director of Transportation shall, under provisions of the Merit System, appoint such assistants and personnel as may be necessary for the proper carrying on of the work of the State Department of Transportation. The compensation of such assistants and personnel shall be paid out of the state highway funds.



Section 23-1-34 - Copies of plans and specifications to be kept; files and records open to public inspection; records as evidence.

The State Department of Transportation shall keep on file in its office copies of all plans and specifications prepared by the State Department of Transportation, and the files and records of such department shall, under reasonable regulations, be kept open for inspection of the public at all reasonable hours. Certified copies of records shall be received in evidence in all the courts of this state.



Section 23-1-35 - Annual report to Governor.

On or before April 1 in each year, the State Department of Transportation shall submit a printed report to the Governor, stating as nearly as possible the number of miles of road built or improved and also the culverts and bridges constructed during the preceding fiscal year, showing the cost and general character of same, and the location of material suitable for road construction, showing where such roads, culverts, and bridges have been constructed. The department shall also recommend to the Governor and Legislature such legislation as it deems advisable and furnish any other information concerning road and bridge improvements as may be deemed expedient by the Governor and the Legislature.



Section 23-1-36 - Employees used on transferred county roads and bridges.

Whenever responsibility for the construction, maintenance, and repair of county roads and bridges is transferred by law from any county commission to the State Department of Transportation, the employees used by the State Department of Transportation in any such county in connection with the construction, maintenance, and repair of the county's roads and bridges shall be drawn insofar as possible from residents of the county. In the event of a vacancy in any such position of employment in the classified service of the state, the personnel director, upon request of the Director of Transportation that the personnel director certify to him the names of persons eligible for appointment to the position, shall establish a county register of eligibles who are residents of the county in which the vacancy occurs, and the personnel director shall certify the names of persons appearing on the county register for appointment to the position. If, however, no appointment is made from the county register or if there is no county register, appointment shall be made from the statewide register.



Section 23-1-37 - Use of convict labor.

The State Department of Transportation may work convicts in the construction or maintenance of public roads and bridges of Alabama, as may now or may hereafter be provided by law, or may work convicts in the construction, repairing, or maintaining public roads or bridges by contract or agreement with the Department of Corrections as to the number of convicts required to do such work; provided, that the charge for labor of such convicts shall be in accordance with the terms of the contract which shall be negotiated by and between the Director of the State Department of Transportation and the Department of Corrections, with the approval of the Governor, and no other expense incurred by the use of such convicts shall be chargeable to the State Department of Transportation, except such necessary tools and implements used in the construction, repairing, or maintaining of the public roads and bridges upon which the convicts are employed.



Section 23-1-38 - Paying expenses of nonemployees prohibited.

Any officer or employee of the State Department of Transportation who pays or authorizes to be paid the expense account of any person not employed by the State Department of Transportation shall be guilty of a misdemeanor.



Section 23-1-39 - Seal; power to administer oaths, etc.

The State Department of Transportation shall have a seal and shall have the power to administer oaths, take affidavits, and make certificates.



Section 23-1-40 - Duties and powers generally.

(a) It shall be the duty of the Department of Transportation to designate the roads to be constructed, repaired, and maintained and to construct, standardize, repair, and maintain roads and bridges of this state; and it shall have authority to make contracts or agreements to construct or pave the roadway only of the street or streets which will serve to connect the state highway constructed or repaired by the department within any municipality in the State of Alabama.

(b) In such municipalities in which the Department of Transportation has not designated the street or streets which are a part of the state highways constructed or repaired by the department, it shall be the duty of the department to designate such street or streets. The department may also cooperate or contract with any municipality or county in the paving or improving of any street or streets, highway or highways, or walkway or walkways upon which a state educational or eleemosynary institution, or the property thereof, may front or abut; provided, that where the state educational or eleemosynary institution or the property thereof fronts or abuts on both sides of such street or streets, highway or highways, or walkway or walkways, the department is hereby authorized to and shall expend an amount of money sufficient to cover the entire cost thereof; provided further, that where such institution or the property thereof fronts or abuts on only one side of such street or streets, highway or highways, or walkway or walkways, the department shall expend an amount of money sufficient to cover only one half of the cost thereof; provided, that in such case, with the special approval of the Governor, the department shall be authorized to expend a sum of money sufficient for the entire cost and, provided further, the department may also, with the special approval of the Governor, improve or pave any street or streets, driveway or driveways, including curb and gutter, and walkway or walkways on, by, or through the grounds upon which a state educational or eleemosynary institution is located and to pay the entire cost thereof.

(c) The Department of Transportation shall cause to be made and kept in its office a general highway map of the state which shall show all state roads.

(d) The Department of Transportation shall collect information and prepare statistics relative to the mileage, character, and condition of the roads and bridges in all counties of the state.

(e) The Department of Transportation shall investigate and determine the methods of road construction best adapted to the various sections of the state and shall establish standards for the maintenance of roads and bridges which have been constructed with state aid.

(f) The Department of Transportation may, at all reasonable times, be consulted by county and municipal officials relative to any matter relating to the construction of roads and bridges or culverts, and the department may also call on all county and municipal officials for any information or assistance it may require and it shall be their duty to supply the same.

(g) The Department of Transportation shall determine the character and have the general supervision over the construction and maintenance of all the public roads, bridges, and culverts in the state where the funds of the state are used and shall have a general supervision over the expenditure of any funds apportioned to any county of the state for the construction and maintenance of all public roads, bridges, and culverts in each county.

(h)(1) In addition to any other authority to enter into contracts for construction of a public road, bridge, or tunnel, and work incidental or related thereto, as may be provided by law, the Department of Transportation may enter into contracts, agreements, or understandings with any other public and private parties including, but not limited to, all of the following: Individuals, corporations, partnerships, joint ventures, limited liability companies, and other private parties; public or private partnerships, or both, or other similar joint ventures; the federal government; any department, agency, governmental or quasi-governmental body, public corporation, instrumentality, or subdivision of the United States, the State of Alabama, or any other state of the United States, or any agency, governmental or quasi-governmental body, instrumentality, or subdivision thereof, for the construction of a public road, bridge, or tunnel, and work incidental or related thereto, under the jurisdiction of the department, or any part thereof, including, but not limited to, the following:

a. Design-build, design-build-operate, design-build-own-operate, design-build-own-operate-maintain, design-build-finance-operate-maintain, or other similar arrangements or agreements pursuant to which the design, right-of-way acquisition, relocation of structures or utilities, construction, financing, ownership, management, maintenance, and operation, or any combination thereof, of a public road, bridge, or tunnel project is accomplished by the department or on behalf of the department by any of the aforementioned entities or methods.

b. Leases, licenses, franchises, concessions, or other agreements for the development, operation, management, or undertaking of all or any part of a public road, bridge, or tunnel project.

(2) The public road, bridge, or tunnel project may be awarded through any existing procurement authority, proposals, or other means of procurement used for public works projects delivered as provided in subdivision (1).

(3) The department may enter into a contract for a public road, bridge, or tunnel project under this section when the estimated, projected, or budgeted construction cost is not less than one hundred million dollars ($100,000,000). The department shall not group projects that are more than one mile apart in order to meet the $100 million construction cost requirement. This section shall not apply to asphalt pavement resurfacing projects.

(4) The department shall develop procedures to implement this section, including, but not limited to, proposal content, selection criteria, prequalification, applicant interview, proposal evaluation, proposal negotiation, selection, and award, which will be outlined in each department request for proposal.

(5) Notwithstanding any provision of law to the contrary, proposals under this section, with respect to public road, bridge, or tunnel projects that the department determines can be more efficiently accomplished by any of the means enumerated in subdivision (1), may be evaluated and awarded by the department based on qualifications of participants or best value, or both, as evaluated by procedures of the department and taking into consideration the best interest of the State of Alabama.

(6) Proposals shall use the standard specifications of the department or other specifications the department determines necessary for the project.

(i) (1) Notwithstanding any law to the contrary, the Department of Transportation may provide compensation for an uncontested claim not to exceed five thousand dollars ($5,000) for injury to a person or property or to pay an unpaid vendor invoice without approval of the State Board of Adjustment where the department determines in justice and good morals the claim should be paid. Any claim shall be subject to the same statute of limitations as provided in Section 41-9-65. The department shall develop procedures for the filing, review, and payment of uncontested claims. Any claim prior to payment shall be approved by the Director of Transportation or his or her designee. The department shall submit a request to pay an uncontested claim to the Comptroller who shall issue and forward payment to the department within 30 days of receipt.

(2) Any contested claim filed pursuant to this subsection shall be forwarded by the department to the State Board of Adjustment.

(3) The submission of a claim to the department under this section shall toll the statute of limitations set forth in Section 41-9-65.



Section 23-1-41 - Self-insurance program for department employees.

(a) The State Department of Transportation is authorized and empowered and may, with the approval of the Governor provide for a self-insurance program covering a certain amount to be paid to the employees of the State Department of Transportation who may be killed or injured in the line and scope of their employment; provided, that the amount paid to any such party on account of death or injury shall not exceed the amount or amounts as provided by the Workers' Compensation Act of this state. The Director of Transportation may, with the approval of the Governor, enter into an agreement with an agency, company, or corporation qualified to administer a self-insured Workers' Compensation program to administer the program or, in the alternative, the director may elect to administer the program with State Department of Transportation personnel. The cost of this program shall be paid out of the funds of the State Department of Transportation as provided by law, and to that end and for that purpose, the department may, with the consent and approval of the Governor, disburse any moneys appropriated or set apart for the construction, repair, or maintenance of the public roads, bridges, and highways of this state.

(b) The provisions of the 1981 amendments to this section shall be retroactive to February 1, 1980.

(c) Notwithstanding the provisions of subsection (b) of this section, any reinsurance policies which are in effect as of May 17, 1981, shall continue in force until September 30, 1981.



Section 23-1-42 - Roads, etc., located on state institutions.

(a) The roads and streets, drives, and parking areas located on the campus of any state institution of higher learning, the Alabama state hospitals, the Partlow State School and Hospital and the Alabama Agricultural Center in the City of Montgomery shall be deemed a part of the state highway system and may be constructed, maintained, and repaired by the State Department of Transportation in the same manner as other highways and roads in the state highway system.

(b) The State Department of Transportation or the director thereof is hereby authorized and empowered to expend any funds in the Public Road and Bridge Fund to effectuate the purpose of this section, provided such expenditure is first approved by the Governor.



Section 23-1-43 - State agricultural experiment station roads.

The State Department of Transportation shall construct, repair, and maintain all roads on land owned by the state which is located within the boundaries of any state agricultural experiment station or of any branch or substation, and such roads shall be considered a part of the state highway system.



Section 23-1-44 - Right of entry for purpose of making surveys and taking soil samples.

(a) All officers and employees of the State Department of Transportation are hereby authorized and empowered to enter upon and go across the lands of any individual or corporation in the State of Alabama for the purpose of making any and all surveys necessary for the construction of any highways, roads, and bridges to be constructed by it or under its supervision and to enter upon the property of individuals or corporations for the purpose of securing samples of the land to determine if same can be used as a source of material for the construction, maintenance, and improvement of public highways, roads, and bridges.

(b) Such officers or employees are not relieved of civil liability for any damages caused by any acts authorized in subsection (a) of this section.

(c) Such officers or employees may erect or place such stobs, stakes, monuments, or other markers as may be required in carrying out such survey.



Section 23-1-45 - Acquisition of rights-of-way.

Any other provision of law to the contrary notwithstanding, the Director of Transportation shall have authority to acquire the rights-of-way deemed necessary by the State Department of Transportation for the construction of a state road, either by purchase or by the exercise of the right of eminent domain in condemnation proceedings as provided under the laws of this state, or the county or municipality in which such road deemed necessary by the Director of Transportation is located shall acquire such rights-of-way deemed necessary by the Director of Transportation, when requested to do so by said Director of Transportation. Should the county or municipality fail or refuse to acquire said rights-of-way, the Director of Transportation shall have authority to acquire such rights-of-way as first above authorized. Rights-of-way acquired under the provision of this section shall be paid for in the manner prescribed by law.



Section 23-1-46 - Changes or additions to state road system.

The State Department of Transportation shall have full authority to make such changes or additions to the system of state roads to conform to the requirements of the federal aid law as it may deem proper and construct or maintain the same with state aid under the provisions of this title.



Section 23-1-47 - Authority to maintain, etc., city and town streets and roads.

(a) It is hereby declared by the Legislature of Alabama that all city and town streets and roads in the State of Alabama, including viaducts, bridges, and culverts, do now, and will in the future, serve a state purpose and are of benefit to the people of the state, that said streets and roads, including viaducts, bridges, and culverts, are public highways and bridges and that it is a proper and legitimate function for the state to provide for the cost of maintaining, improving, constructing, and reconstructing such streets and roads in cooperation with the city or town involved.

(b) The State Department of Transportation, hereinafter referred to as the department, in cooperation with the city or town involved, is hereby authorized and empowered to make expenditures from its funds for all, or any part of, the costs of maintaining, improving, repairing, constructing, and reconstructing all or any portion of the streets and roads, including viaducts, bridges and culverts, in every city and town in the State of Alabama; provided, however, that nothing contained in this section shall require the department to maintain, improve, repair, construct, or reconstruct the streets and roads or portions thereof in any city or town in the state; and provided further, that nothing contained in this section shall affect the duties and obligations of the department to maintain and repair the streets and roads or any portion thereof in any city or town which are or may hereafter be designated as connecting link roads under the provisions of Article 4 of this chapter.



Section 23-1-48 - Application by counties for construction or maintenance of state road or bridge.

Whenever a county commission shall desire that a state road or bridge on a state road in said county be constructed or maintained with state aid, written application shall be made by the county to the State Department of Transportation under such rules and regulations as the department may prescribe. Such application, when made, shall be considered by the department and, if approved by it, the commissioners shall direct an engineer to view said road or bridge and cause to be made surveys, plans, specifications, and estimates of the cost of construction or maintenance, and the State Department of Transportation may thereupon appropriate out of the State Highway Fund such part of the estimated cost of such work as it may deem proper, and the State Department of Transportation shall proceed to do such work by contract or with its own force. If it deems best, the department may accept appropriations from the county for said work, which shall be paid into the State Treasury to the credit of the State Highway Fund, before the work begins. Whenever a county fails to make application for the construction or maintenance of a road or bridge or the department deems it best for such work to be done, it may proceed to construct or maintain any part of the state road or bridge upon a state road and pay part or all of the cost of such work out of the State Highway Fund.



Section 23-1-49 - Furnishing of competent engineers.

The State Department of Transportation shall furnish a competent engineer, when needed, during the progress of road or bridge construction, repair, or maintenance in any county under the provisions of this title, who shall supervise said work and see that the plans and specifications are complied with.



Section 23-1-50 - Authority to procure equipment; payment of expenses.

Subject to the provisions of Chapter 4, Title 41, the State Department of Transportation is authorized to rent, construct, or purchase such buildings, stock, machinery, tools, materials, and other equipment as it may find necessary for use in carrying out the provisions of this chapter and pay for the same out of the State Highway Fund. It shall also, subject to the provisions of Chapter 4 of Title 41, pay out of said fund the necessary expenses of the department of every description, including traveling expenses of the officials and engineers, superintendents, foremen and clerks, etc., while in the actual performance of their duties authorized or imposed by this chapter and also the cost of all supplies or materials furnished for said department and for the maintenance of all machinery used by the department or its agent.



Section 23-1-50.1 - Road machinery and equipment management program; Equipment Management Surplus Reserve Account.

(a) It is the intent of the Legislature to give the State Department of Transportation authority to accumulate depreciation, equipment replacement allowances, and salvage value on road machinery and equipment sufficient to upgrade, replace, or make extraordinary repairs to the road machinery and equipment of the State Department of Transportation, as determined by a road machinery and equipment management program to be developed by the department.

(b) Unless the context clearly indicates otherwise, the following words and phrases will have the following meanings:

(1) STATE DEPARTMENT OF TRANSPORTATION DIVISIONS. Those divisions of the Department of Transportation responsible for road construction and maintenance over a specified geographic area of the state.

(2) DEPRECIATION. That process of allocating the original cost per fixed asset over the productive life of the asset using some generally accepted method of depreciation.

(3) EQUIPMENT MANAGEMENT SURPLUS RESERVE ACCOUNT. A special revolving account or fund to be established in the Public Road and Bridge Fund of the State Department of Transportation to accumulate depreciation, equipment replacement allowances, and salvage value to be used to upgrade, replace, or make extraordinary repairs to road machinery and equipment.

(4) EQUIPMENT REPLACEMENT ALLOWANCE. An amount, when added to the depreciation and salvage value of a unit of road machinery and equipment and accumulated in a special account, that will provide the funds to upgrade, replace, or make extraordinary repairs to that unit of road machinery and equipment.

(5) EXTRAORDINARY REPAIRS. Repairs made to extend an asset's useful life beyond that which was originally estimated.

(6) GENERAL OFFICE. Those general and administrative offices of the State Department of Transportation located in Montgomery, Alabama.

(7) ROAD MACHINERY AND EQUIPMENT. Self-propelled equipment or other equipment commonly referred to in the State Department of Transportation as rental equipment, including aircraft.

(8) SALVAGE VALUE. That portion of a unit of road machinery and equipment's cost that is recovered at the end of its productive life.

(c) There is created in the Public Road and Bridge Fund of the State Department of Transportation an Equipment Management Surplus Reserve Account. The director of the department is directed to establish a road machinery and equipment management program which shall determine the type, number, and distribution between the general office and department divisions of the road machinery and equipment necessary to carry out the mission of the State Department of Transportation in an efficient manner. This system shall also determine the productive life of all of the road machinery and equipment and establish depreciation rates, equipment replacement allowance, and salvage value which, when accumulated in the Equipment Management Surplus Reserve Account, will provide the necessary funds to upgrade, replace, or make extraordinary repairs to road machinery and equipment.

(d) The Equipment Management Surplus Reserve Account shall be subdivided into subaccounts as follows: One for the general office and one each for each of the department divisions. Depreciation, equipment replacement allowance, and salvage value shall be credited to the account of the general office or department division to which the unit of road machinery and equipment is assigned and shall not be commingled or transferred between the department division and the general office. The funds in each of these subaccounts of the general office and department divisions shall be available to the appropriate office or division to upgrade, replace, or to make extraordinary repairs to road machinery and equipment.

(e) There is appropriated all of the funds created to the Equipment Management Surplus Reserve Accounts, due to the depreciation, equipment replacement allowance, and salvage value of road machinery and equipment, for upgrading, replacement, or extraordinary repairs to road machinery and equipment. These funds shall not revert at the end of each fiscal year, but shall carry over to each succeeding year. It is the intent of the Legislature that funds appropriated from the Equipment Management Surplus Reserve Account be used only to upgrade, replace, or make extraordinary repairs to road machinery and equipment, and that they not be used to increase the number of units of equipment of the State Department of Transportation. It is the further intent of the Legislature to use these funds to maintain the present level of road maintenance, as opposed to using the funds to place the state in a competitive position with private enterprise. Specific funds shall be appropriated by the Legislature to increase the number of units of road machinery and equipment. It is specifically provided that the aircraft, pickup truck, and three automobiles transferred from the Department of Finance to the State Department of Transportation, pursuant to Executive Order No. 12, dated December 21, 1993, shall be added to and become a part of the Department of Transportation road machinery and equipment management program and Equipment Management Surplus Reserve Account.

(f) Any other provision of law to the contrary notwithstanding, at the end of the productive life of a unit of road machinery or equipment covered by the equipment management surplus reserve account established as provided for in this section, the unit of road machinery or equipment shall be sold at the discretion of the director, either at public auction, as provided for by the laws of the State of Alabama, or by a negotiated sale between the State Department of Transportation and any other state department or agency, and the proceeds from any sale, whether at public auction or by such negotiation, shall be paid into the equipment management surplus reserve account and credited to the subaccount to which the unit of road machinery or equipment is credited.

(g)(1) The department may develop a fleet management program for the state which will operate in a similar manner as the department's Equipment Management Program. Any motor vehicle bought wholly or partially with state funds pursuant to the fleet management program or other state operated motor vehicle acquisition program for use of state officers, officials, or employees on official business shall be purchased from dealerships in the state.

(2) All personnel, facilities, property, equipment, and funds assigned, allocated, or appropriated to the Department of Finance, Division of Service for the operation of a transportation pool or the maintenance and repair of state-owned or operated automobiles shall transfer to the Alabama Department of Transportation, effective October 1, 2014.



Section 23-1-51 - Purchase of motor fuels, oils, greases, and lubricants.

(a) All motor fuels, oils, greases, and lubricants bought by or for the State Department of Transportation for use in each county in which the construction, maintenance, and repair of the county roads and bridges have been transferred to the State Department of Transportation shall be purchased from vendors and suppliers residing in the county where such motor fuels, oils, greases, and lubricants are to be used. All such purchases shall be made on the basis of competitive bids, and contracts and purchase orders shall be awarded to the lowest responsible bidder as provided by law.

(b) The Division of Purchases and Stores of the state Finance Department, with the approval of the State Department of Transportation, shall make rules and regulations relating to the manner of advertising for bids, receiving bids, and executing contracts for such items as are enumerated in subsection (a) of this section.

(c) Any contract entered into or any purchase order issued prior to August 26, 1965, shall remain in full force and effect until the terms thereof have been complied with.



Section 23-1-52 - License exemption for vehicles of department.

Motor vehicles used by the State Department of Transportation, its officials or engineers, shall not be subject to any state, county, or municipal license.



Section 23-1-53 - Contracts to do work - Authority.

The State Department of Transportation may enter into contracts with any of the counties of the state or with any of the municipalities of this state, as it may with individuals, firms, or private corporations, to do any work in the construction, repair, or maintenance of the roads, bridges, or highways in this state.



Section 23-1-54 - Contracts to do work - How drawn and approved.

Every contract for road or bridge construction, repair, or maintenance under the provisions of this chapter shall be made in the name of the State of Alabama, approved by the State Department of Transportation and the Governor.



Section 23-1-55 - Contracts to do work - Preconditions.

No contracts for construction, repair, or renewals of highways, bridges, or culverts shall be let without the approval of the Governor and until after all necessary right-of-way for such highways and right for material for construction and right-of-way for ingress and egress to said material have been legally procured and all documents covering such procurement have been placed on file with the Director of Transportation.



Section 23-1-56 - Contracts to do work - Qualification of bidders.

(a) Prequalifications of contractors. The Director of Transportation shall require all bidders to furnish a statement under oath, on such forms as the State Department of Transportation may prescribe, of detailed information with respect to their financial resources, equipment, past record, and experience of both the firm and personnel of the organization, together with such other information as the State Department of Transportation may deem necessary for carrying out the provisions of this chapter. Such forms shall include a financial statement actually prepared by a certified public accountant (C.P.A.) or any independent licensed public accountant approved by the Alabama State Department of Transportation, an inventory of equipment listing its location and book value, a listing of material and equipment houses with whom a line of credit is established as well as those firms from whom principal materials and equipment have been purchased during the past three years, a listing of completed construction projects and bonding companies with whom business has been done for the past three years, and a combined statement of the applicant that includes other wholly owned or substantially owned interest, as well as any other pertinent information required by the State Department of Transportation. Should the applicant's financial statement fail to substantiate the limits required, further consideration may be given to the present market value in lieu of book value of listed assets when properly supported with substantiating evidence. A statement of an independent licensed public accountant shall not be required for the issuance of certificates under $50,000.00.

(b) Furnishing forms; certificate of qualification. Any bidder desiring to submit a bid for the performance of any contract or contracts which the State Department of Transportation proposes to let shall apply to the State Department of Transportation for qualifications and shall use for that purpose the form prescribed and furnished by the State Department of Transportation. The State Department of Transportation shall be required to act promptly upon the application for qualification and must act thereon within 30 days after the same is presented to them. Upon the receipt of any application for qualification, the State Department of Transportation shall cause the same to be examined and the statements therein to be verified and shall, thereupon, determine whether the applicant is competent, responsible, and possesses the financial resources which satisfy the terms of this chapter. If the applicant is found to possess the qualifications prescribed by this chapter and by the rules and regulations promulgated by the State Department of Transportation, the State Department of Transportation shall issue to him a certificate of qualification, which shall be valid for a period of one year or such shorter period of time as the State Department of Transportation may prescribe, unless thereafter revoked by the State Department of Transportation for cause as provided in subsection (c) of this section. The certificate of qualification shall contain a statement fixing the actual amount of work in terms of estimated cost which the applicant will be permitted to have on contract with the State Department of Transportation and not completed at any one time. Such certificate of qualification shall authorize the holder to bid on all work on which bids are taken by the State Department of Transportation during the period of time therein specified.

(c) Revocation of certificate. A certificate of qualification may be revoked by the State Department of Transportation only after notice to the qualified bidder and an opportunity to be heard. The notice shall be in writing and shall state the grounds of the proposed revocation and may be served by any sheriff of the State of Alabama or by registered or certified mail, as the State Department of Transportation shall direct. Any qualified bidder aggrieved by the decision of the State Department of Transportation upon the matter revoking his certificate may appeal from such decision to the Circuit Court of Montgomery County, Alabama, in the manner provided in subsection (f) of this section.

(d) Prerequisites to award of certificate. No bidder shall be given a certificate of qualification unless his financial statement and the investigation made by the State Department of Transportation shall show that he possesses net worth sufficient in the judgment of the State Department of Transportation to render it probable that he can satisfactorily execute his contracts and meet his obligations therein incurred. The maximum amount of work that an applicant will be permitted to have on contract with the State Department of Transportation and not completed at any one time shall be not more than 10 times the net worth as shown by the applicant's latest financial statement. In the discretion of the State Department of Transportation, the certificate may contain a statement limiting such bidder to the submission of bids upon a certain class or classes of work. All applicants for qualifications shall expressly authorize the State Department of Transportation to obtain all the information which they may deem pertinent with respect to the financial worth and assets and liabilities of the applicant from banks or other financial institutions, surety companies, dealers in materials, equipment, or supplies, or other persons having business transactions with any applicant and shall expressly authorize all such financial institutions or other persons to furnish any such information requested from them by the State Department of Transportation. All information filed with, or furnished to, the State Department of Transportation by applicants or other persons in connection with the administration of this chapter shall be kept in confidence by the State Department of Transportation and shall not be revealed to any person except upon the proper subpoena or order of a court of competent jurisdiction. All applications shall be accompanied by satisfactory evidence that the applicant has complied with the workers' compensation law and is not in default in the payment of any sum due from him under the provisions of such law. Where the applicant is a foreign corporation, the application shall be accompanied by a certificate of the Secretary of State that such corporation is authorized to do business in this state. The State Department of Transportation may require all qualified bidders to file financial statements from time to time, at such intervals as it may prescribe. This chapter shall be administered without reference to the residence of applicants, and its provisions and the rules and regulations of the State Department of Transportation, adopted pursuant thereto, shall apply equally to residents and nonresidents of the State of Alabama. This chapter shall not apply to the purchase of material, equipment, or supplies.

(e) Rules and regulations. For the purpose of carrying into effect the terms of this chapter and insuring to the state and public the award of all contracts to competent and responsible bidders, the State Department of Transportation shall be empowered to prepare and promulgate such rules and regulations, not inconsistent with the terms of this chapter, as it may deem proper. Such rules and regulations may cover the requirements of the State Department of Transportation with respect to equipment, past record and experience of applicant, personnel or organization, and such other matters as the State Department of Transportation may deem necessary to enable it to pass upon the qualifications of applicants. The State Department of Transportation may, in its discretion, make public from time to time a list of qualified bidders, but such list shall be general in character and shall not indicate the size of contract or character of work with respect to which such bidders have been qualified.

(f) Appeal from final action of awarding authority. All applicants for qualifications shall be promptly notified by the State Department of Transportation of its final action upon their applications. Any applicant aggrieved by the decision of the State Department of Transportation may, within 10 days after receiving notice of such decision, request in writing a reconsideration of his application by the State Department of Transportation and may submit additional evidence bearing upon his qualifications. The State Department of Transportation shall, thereupon, again consider the matter and may either adhere to or modify its previous decisions. The State Department of Transportation shall act upon any request for reconsideration within 15 days after the filing thereof and shall forthwith notify the applicant of the action taken. Upon being notified of the final action of the State Department of Transportation upon such reconsideration, the applicant who is still aggrieved by the decision of the State Department of Transportation may, within 10 days after receiving notification of such decision, take an appeal therefrom to the Circuit Court of Montgomery County, Alabama. Such appeal shall be perfected by the filing of a bond with the clerk of said court in such amount as the clerk may fix, conditioned upon the payment by the appellant of the cost of the appeal in case the decision of the State Department of Transportation shall be sustained. An issue shall be made up under the direction of the court between the applicant and the State Department of Transportation. The court shall hear the evidence offered by the appellant and the State Department of Transportation and decide the case without the intervention of a jury. If the court finds that there is no ground for the correction, modification, or reversal of the decision of the State Department of Transportation, it shall dismiss the appeal; otherwise, it shall make the order with respect to the qualification which it finds should have been made by the State Department of Transportation, which order shall be binding upon the State Department of Transportation. An appeal from such decision may be prosecuted to the Court of Civil Appeals or Supreme Court of Alabama in the same way and manner that appeals in civil cases are provided for by law and by the Alabama Rules of Appellate Procedure. Any applicant who has been refused qualification or who is dissatisfied with the State Department of Transportation's decision as to the actual amount of work that he will be permitted to have under contract at any one time or any limitation as to the class or classes of work on which he is authorized to bid may, at any time, file a new application for qualification. Such new application shall be promptly considered and acted upon by the State Department of Transportation.

(g) Unqualified bidders. The State Department of Transportation shall not be authorized to consider any bid filed with it by any person who has not been qualified under the terms of this chapter. Bids from unqualified bidders discovered by the State Department of Transportation prior to the reading thereof to be from such person shall be returned without being read. If the State Department of Transportation finds, subsequent to the opening of the bids, that facts exist which would disqualify the lowest bidder or that such bidder is not competent and responsible, the State Department of Transportation shall reject such bid despite the fact of prior qualification of such bidder. It shall be unlawful to award any contract to any bidder not qualified to bid thereon at the time fixed for receiving bids.

(h) False representations as to financial position. It shall be unlawful for any applicant for qualification to knowingly make a false statement with respect to his financial worth in any application for qualification, financial statement, or other written instrument filed by him with the State Department of Transportation under the terms of this chapter, or the rules and regulations adopted pursuant thereto. Any person violating the provisions of this subsection shall, upon conviction, be fined not less than $100.00 nor more than $500.00, and shall be disqualified from submitting bids on contracts advertised for letting by the State Department of Transportation for a period of two years following the date of his conviction.

(i) Persons not qualified not to receive proposals. It shall be unlawful for the State Department of Transportation or any servant, agent, or employee or any other person to furnish or deliver any proposal relating to a highway, road, or bridge job to any person other than a duly qualified bidder or his authorized representative. The name of the proposed bidder shall be inserted in the face of the proposal, and such proposal shall not be transferable. No proposal shall be issued later than 24 hours before the hour set for the opening of bids. Any violation of the provisions of this subsection shall constitute a misdemeanor, and the person adjudged guilty shall be fined not more than $500.00 and imprisoned for not more than six months, one or both, at the discretion of the court.



Section 23-1-57 - Agreements and contracts with adjoining states and federal government relative to bridges.

The State Department of Transportation may enter into agreements and contracts with adjoining states and the federal government relative to the acquisition, construction, maintenance, and repair of bridges across any river or stream forming the boundary between this state and an adjoining state upon the following terms and conditions:

(1) Any bridge, the subject of such agreement or contract, shall be open to the public and no toll or other charge shall be levied for the privilege of crossing it.

(2) Any bridge, the subject of such agreement or contract, shall connect a highway in this state designated as a "state highway" or a "United States highway" with a highway in the adjoining state designated as a "state highway" or a "United States highway."

(3) The agreement or contract may fix the amount the State of Alabama will pay, but the amount so agreed upon shall not be governed by the distance of the boundary from the bank of the stream, and the amount agreed upon shall be paid solely from funds made available to the State Department of Transportation for the construction of roads and bridges.

(4) Any contract made pursuant to this section shall also conform to all federal laws, rules, and regulations governing agreements or contracts between states relative to the acquisition, construction, maintenance, and repair of interstate bridges and shall contain such terms and stipulations as are requisite to securing the maximum amount of aid from the federal government, subject only to the limitations contained in this section.



Section 23-1-58 - Interest of employees, etc., in construction, etc., of roads and bridges prohibited.

Neither the director nor any other person in the employ of the Department of Transportation shall be, either directly or indirectly, interested in any contract or agreement for the construction or maintenance of any road or bridge in this state or in the sale of any machinery, material, or anything whatever entering into the construction, repair, or maintenance of the roads and bridges of this state.



Section 23-1-59 - Rules and regulations of department.

(a) The State Department of Transportation shall have the right and power to adopt all reasonable and necessary rules and regulations for the better construction, repair, and maintenance of the public roads and bridges in Alabama under the jurisdiction of the department which the department shall deem proper. The department shall have the power to enter into contracts and agreements with the owners or operators of telegraph or telephone lines, community antenna television systems, power transmission lines, gas districts, gas, water, sewer, or other pipelines which are constructed, to be constructed, or operated along or across the right-of-way of public roads, bridges, and highways of this state and to prescribe all reasonable rules and regulations as to the construction, repair, or maintenance of the poles, wires, and lines of such telegraph, telephone, community antenna television systems, or power companies, and pipelines of gas districts, gas, water, sewer, or other pipeline companies so as to insure the safety of the travelling public in using the roads, bridges, and highways in this state.

(b) The State Department of Transportation may prescribe any reasonable rules and regulations so as to prevent unnecessary trespassing upon or injury to any of the public roads, bridges, or highways of the state upon which state money may be expended or appropriated or upon any part of the right-of-way of any of the public roads or highways in the state upon which state money may be expended or appropriated.

(c) The State Department of Transportation may prescribe rules and regulations as to the weight or tonnage of vehicles to be used upon any of the public roads, bridges, or highways of the state upon which state money may be expended or appropriated, except as may be otherwise provided by law.

(d) The State Department of Transportation, in addition to the right, authority, and powers conferred upon it by this title, is authorized to make all such reasonable rules and regulations as the department may deem necessary to carry out the provisions of this title.



Section 23-1-60 - Authority of Director of Transportation to alter plans or character of work, determine need for extra work, make supplemental agreements, etc.

The following implementation of the provisions of the State Department of Transportation standard specifications for highways and bridges is hereby adopted as a statutory provision, any and all other laws in conflict notwithstanding:

(1) ALTERATION OF PLANS OR CHARACTER OF WORK. The Director of Transportation shall have the authority to make, at any time during the progress of any construction on any highway project under his or her jurisdiction, such changes or alterations of construction details, including alterations in grade or alignment of roadway or bridges, or both, as may be necessary or desirable for the successful completion of the project. The aforementioned changes or alterations may or may not increase or decrease the original planned quantities; however, under no circumstances shall changes or alterations involve any work beyond the termini of the original construction project, except as may be necessary to satisfactorily complete the project in the most feasible and economical manner, in the judgment of the Director of Transportation.

(2) EXTRA WORK. The Director of Transportation shall have the authority to determine the need for new or additional work not contemplated or included in the original construction contract. This new or additional work shall not extend beyond the termini of the original construction project, except as may be necessary to satisfactorily complete the project in the most feasible and economical manner, in the judgment of the Director of Transportation.

(3) SUPPLEMENTAL AGREEMENT OR FORCE ACCOUNT ORDER.

a. The Director of Transportation shall have the authority to enter into a supplemental contract with the prime contractor, setting forth the estimated quantities of extra work and specifying the unit prices or lump sum agreed upon by the parties involved; provided, that such supplemental contract shall not be subject to any competitive bid laws of this state. If a satisfactory unit price or lump sum cannot be agreed upon, the Director of Transportation shall have the authority to direct that extra work be performed on a force account basis, as defined by the State Department of Transportation standard specifications for highways and bridges.

b. Notwithstanding any other provision of law to the contrary, any additional, new, or extra work, or work changes, alterations, or requirements, arising out of or relating to the original contract, may be authorized by the Director of Transportation without the approval of the Governor, provided that the increased amount does not exceed one hundred thousand dollars ($100,000) or 10 percent of the initial contract amount, whichever is greater, and the increased amounts in the aggregate do not exceed two hundred thousand dollars ($200,000). Any decrease or underrun of the contract may be authorized by the Director of Transportation without the approval of the Governor. The Department of Transportation shall develop procedures to implement this paragraph.



Section 23-1-61 - State Highway Fund - Appropriations; vehicle license fees deposited in fund; manner of making payments from fund.

There is hereby appropriated to the State Department of Transportation for its use the entire net revenue derived by the state from the sale of motor vehicle, trailer, and tractor licenses, and such other appropriations or funds received by the State Department of Transportation shall be expended and accounted for as provided in this article. Said State Highway Fund shall be paid out of the Treasury on the Comptroller's warrant drawn upon presentation to him of the certificate of the department approved by the Governor.



Section 23-1-62 - State Highway Fund - Purposes for which used.

(a) All proceeds arising from the sale of state highway bonds and the revenue appropriated to the State Department of Transportation, when received by the State Treasurer, shall be set aside in a special fund known as the State Highway Fund and be used for no other purpose than in the carrying out of the provisions of this chapter. The revenue derived by the state from the sale of motor vehicle, trailer, and tractor licenses and all other appropriations shall be used for the following purposes:

(1) To provide a sinking fund sufficient for the retirement of the said road bonds as they shall mature;

(2) For the expense of the State Department of Transportation and for the maintenance of roads and bridges constructed under the provisions of this chapter; and

(3) For the purchase of supplies and material, livestock, and machinery, and any balance for the construction of roads and bridges.

(b) Annually, at such times as it may deem most convenient or suitable, the State Department of Transportation shall, out of said revenues, set apart a sum sufficient for the providing of said sinking fund and for the further expenses of the State Department of Transportation and the maintenance of roads and bridges, and the sum so set apart shall be used for no other purposes whatever. The proceeds of the sale of state road bonds and the moneys appropriated by Congress under the act known as the federal aid law shall be used exclusively for the purpose of constructing highways and bridges and the acquisition of bridges and of material.



Section 23-1-63 - Limitation of obligations, etc., outstanding or authorized on inauguration date of incoming Governor.

The Director of Transportation shall not, on the inauguration date of an incoming Governor, have outstanding obligations, encumbrances, or commitments or shall have authorized the obligating, encumbering, or committing of, except for debt service, any more than seven twenty-fourths of the total estimated revenue available to the State Department of Transportation for the first fiscal year of an incoming state administration.



Section 23-1-64 - Disposal of surplus personal property - Department to be responsible for disposal; sale at fair market value and payment; preferences; notification by municipalities and counties.

(a) Notwithstanding the provisions of Sections 41-16-120 to 41-16-125, inclusive, the State Department of Transportation shall be responsible for the distribution, transfer, or disposal of all surplus personal property owned by the department.

(b) The State Department of Transportation may promulgate the administrative rules and regulations as deemed necessary to carry out this section and Sections 23-1-65 and 23-1-66, including, but not limited to, rules and regulations relating to all of the following:

(1) Promotion of surplus personal property.

(2) Shipment of surplus personal property.

(3) Storage of surplus personal property.

(4) Length of retention of surplus personal property.

(5) Public auction of surplus personal property.

(6) Other rules and regulations as may be necessary.

(c) The State Department of Transportation may sell surplus personal property at fair market value, as established by the State Department of Transportation, and set out its published rules to incorporated cities, counties, volunteer fire departments, boards of education, civil defense agencies, and state departments, boards, bureaus, commissions, or agencies. Payment for purchases by any of the aforementioned entities shall be made within 30 days after the purchase. If payment is not made within 30 days after a purchase, then the purchase shall be declared void and in default, and the property shall be returned immediately by the defaulting purchaser to the State Department of Transportation.

(d) Notwithstanding the foregoing, the governing body of any municipality or county shall be given preference on the disposal of all surplus motor vehicles owned by the State Department of Transportation except those motor vehicles sold to other state agencies.

(e) Municipalities and counties shall notify the State Department of Transportation, in writing, of the type motor vehicle needed. A list shall be maintained by the State Department of Transportation of the needs on a first-come, first-served basis and shall be used to notify the municipalities or counties when needed vehicles become available. Any municipality or county so notified shall have seven work days in which to reply to the notice and accept or refuse the available vehicle.



Section 23-1-65 - Disposal of surplus personal property - Availability; list of surplus property.

(a) Surplus personal property shall be made available at such times and places as determined to be appropriate by the State Department of Transportation for inspection and acquisition by the agencies determined to be eligible for the acquisition under criteria developed and published by the State Department of Transportation.

(b) The State Department of Transportation shall periodically publish a list of all surplus personal property held by it at the time of the publication.

(c) The published list shall be made available to all state departments, boards, bureaus, commissions, institutions, corporations, or agencies.

(d) The published list shall also be made available to all eligible counties, cities, boards of education, civil defense agencies, and volunteer fire departments.

(e) The State Department of Transportation shall determine the manner in which the list of surplus personal property shall be published.



Section 23-1-66 - Disposal of surplus personal property - Sale procedures.

(a) This section shall apply only to the property which has been held by the State Department of Transportation for a period of not less than 60 days from the date the property is first published in the list of surplus personal property, as set out in subsection (b) of Section 23-1-65 and not purchased by any agency as set out in subsection (c) of Section 23-1-64.

(b) All contracts made by, or on behalf of, the State Department of Transportation for the sale or disposal of tangible personal property owned by the State Department of Transportation, other than types of property, the disposal of which is otherwise provided for by law, or which, by nature, are incapable of sale by auction or bid, shall be let by free and open competitive public auction or sealed bids.

(c) Every proposal to make a sale covered by this section shall be advertised for at least two weeks in advance of the date fixed for receiving bids. The advertisement shall appear at least once a week for two consecutive weeks in a newspaper of general circulation in the county where the sale shall be consumated, and a copy of the proposal shall simultaneously be posted on a readily accessible public bulletin board at the main office of the State Department of Transportation. Advertisements for bids shall state the item or items to be sold, by class and description, where the property is located and the dates, time, and place the property may be inspected. The advertisements shall further state the date, time, and place of auction or opening of sealed bids, and no bid shall be received at any time after the time advertised. The bids shall be publicly taken or opened, in case of sealed bids, by the State Department of Transportation and all bidders shall be entitled to be present in person or by representative. The award of the contract shall be made to the successful bidder within 72 hours after taking of the bids. The bid of the successful bidder so marked, as well as the bids of the unsuccessful bidders, in the case of sealed bids, shall be placed on file open to public inspection and shall become matters of public record. If a successful bidder shall fail to accept award of a contract, then he or she shall be prohibited from bidding at any sale held by the State Department of Transportation for a period of 12 months following the failure to accept.

(d) The State Department of Transportation may sell all items by lot or by individual item, whichever method, in the opinion of the Director of Transportation, would bring the highest return for the items so advertised. In the event all bids received are less than the estimated market value of the property, the State Department of Transportation shall reject all bids and readvertise and rebid.

(e) Nothing in this section or Sections 23-1-64 and 23-1-65 shall be construed to prevent the State Department of Transportation from contracting with the highest bidder for any type of property to sell to that bidder all of that type of property at his or her bid price during the same fiscal year if such an arrangement was included in the initial request for bids.

(f) All property advertised under this section shall be available for inspection at a location designated in the advertisement during the normal state office hours for at least 48 hours prior to the sale.

(g) All property sold under this section shall be paid for by the purchaser or his or her representative by cashier's check, bank draft, certified check, United States currency, or notarized bank letter stating that the holder may purchase surplus personal property and also stating a maximum amount, at the time of acceptance of bid and award of contract, and the removal shall be not later than seven days after the awarding of the contract, except that the time limit of seven days shall not be applicable to sales of standing timber.

(h) All proceeds from sales made under this section shall be paid into the State Treasury to the credit of the State Department of Transportation.

(i) No officer or employee of the State of Alabama or any of its departments, boards, bureaus, commissions, institutions, corporations, or agencies shall act as agent for any bidder. Notwithstanding the foregoing, the officers or employees shall not be excluded from bidding on or purchasing state property at public sale or sealed bid.






Article 3 - Public Roads, Bridges and Ferries.

Section 23-1-80 - County commissions - Powers and duties generally.

The county commissions of the several counties of this state have general superintendence of the public roads, bridges, and ferries within their respective counties so as to render travel over the same as safe and convenient as practicable. To this end, they have legislative and executive powers, except as limited in this chapter. They may establish, promulgate, and enforce rules and regulations, make and enter into such contracts as may be necessary or as may be deemed necessary or advisable by such commissions to build, construct, make, improve and maintain a good system of public roads, bridges, and ferries in their respective counties, and regulate the use thereof; but no contract for the construction or repair of any public roads, bridge, or bridges shall be made where the payment of the contract price for such work shall extend over a period of more than 20 years.



Section 23-1-80.1 - County commissions - Use of county roads in conducting timber operations.

(a) A county commission, by ordinance or resolution, may require all persons or firms that own timber in any unincorporated area of the county which plan to utilize county roads for delivery of pulpwood, logs, poles, posts, or wood chips to any wood yard or processing plant to provide notice of their intent to utilize the county roads to the county commission. For purposes of this section, the term timber owner means any person or firm that has entered into a contract with a landowner for the purposes of severing that timber and delivering pulpwood, logs, poles, posts, or wood chips to any wood yard or processing plant. In the case where the landowner harvests his or her own timber and delivers pulpwood, logs, poles, posts, or wood chips to any wood yard or processing plant, the landowner is the timber owner. The term timber owner is intended to mean the person or firm who has legal title to the timber when it enters the county road.

(b) Any ordinance or resolution adopted pursuant to this section shall require prior written notice by any person or firm owning timber for each separate tract prior to utilizing the county roads as follows:

(1) If a new access point is required for the tract, the timber owner is required to provide the county four business days' notice.

(2) If an existing access point is to be utilized for the tract, the timber owner is required to provide the county two business days' notice.

(c) For purposes of this section, an existing access point shall be defined as either a location which has previously been approved, permitted, or grandfathered through the county's driveway or access management policy and has been previously used to access the tract; or, in the event the county does not have a driveway or access management policy, if the location has been previously used to access the tract. In the event the county has a driveway or access management policy and an access point has not been previously approved or permitted, and the access point has been previously used to access the tract, there is a presumption that the access point shall be considered an existing access point for the purposes of this subsection. Nothing in this section shall require a county to adopt a driveway or access management policy if it does not already have one.

(d) The notice shall be in the form as prescribed by the county commission and shall consist of only the following:

(1) A map or legal description of the area which identifies the location of the tract and the access point or points to the tract from a county road.

(2) With respect to the access point or points to the tract, whether the access point or points are a new or existing point or points, including details outlining how this access will be accomplished while maintaining the normal drainage features on the public road.

(3) The expected routes upon county roads related to the operations.

(4) The estimated acreage of the tract.

(5) The estimated date that access to the county roads will commence.

(6) The name, address, and daytime telephone number of the person or firm that owns the timber and the contractor responsible for harvesting the timber, if not the same. If the contractor responsible for harvesting the timber is not known at the time of notice submission, the person giving notice shall provide this information prior to accessing the county roads.

(7) The name and address for the liability insurance carrier of the person providing the notice and the contractor responsible for harvesting the timber, if not the same. If the contractor responsible for harvesting the timber is not known at the time of notice submission, the person giving notice shall provide the information prior to accessing the county roads.

(e) The notice shall be submitted to the regular office of the county commission and may be submitted in person, by transmission of an electronic record via telefacsimile or electronic mail, by regular mail, or by other means as approved by the county commission.

(f) The notice shall be effective for a period of 12 months. Upon request from the timber owner, the county may extend the notice for an additional six-month period.

(g) The county's receipt of the notice to access the county roads shall not constitute an act on behalf of the county which shall result in the county commission, the county engineer, or any employees of the county commission being held liable in any matter arising from the actions or inactions of the timber owner, of his or her representatives, employees, or contractors.

(h) The notice requirements in this section shall be applicable to any use of county roads by a timber owner, his or her representatives or employees, or a contractor responsible for harvesting the timber in furtherance of its operations on or after the effective date of the ordinance or resolution adopted pursuant to this section.

(i) Any person owning timber that utilizes the county roads and fails to provide notice or fails to comply with the terms of the notice shall be provided a warning and an opportunity to comply with this section. Upon receipt of the warning and the failure to comply with this section, the person owning the timber may be fined five hundred dollars ($500) for each day a violation continues to take place. All fines collected shall be payable to the county and deposited into the county's road and bridge fund. Additionally, the county shall have the right to enjoin the timber owner, his or her representatives or employees, or a contractor responsible for harvesting the timber from utilizing county roads by a civil action for the injunction brought in a court of competent jurisdiction in the county.

(j) This section may be enforced by the county license inspector under Section 40-12-10, including issuing citations as provided in subsection (j) of Section 40-12-10 for failure to comply with the notice requirements or with the terms of the notice.

(k) In the event that a citation has been issued for noncompliance with this section or with the terms and conditions of the notice, no subsequent notice application shall be effective until the time all fines and penalties have been collected. Additionally, if any timber owner, his or her representatives or employees, or a contractor responsible for harvesting the timber has been cited on three separate occasions within a 24-month period, the county may require the timber owner, his or her representatives or employees, or a contractor responsible for harvesting the timber to post security as a condition of using the county roads.

(l) Compliance with notice provisions by persons or firms affected shall not operate to relieve such persons or firms from liability for damages which may arise from their use of public roads, bridges, or rights-of-way in the county.

(m) In the event the Governor declares a state of emergency as a result of an event that causes damage to timber within a county, the notification requirements set forth herein are suspended for that county for the period of time consistent with the Governor's proclamation.

(n) This section shall not apply to any utility that is maintaining or establishing clearances from timber or vegetation for its facilities and equipment nor shall it apply to the employees, contractors, agents, or representatives of such a utility where the employees, contractors, agents, or representatives are acting within the course and scope of their employment, contract, or agency.

(o) Except as otherwise provided by this section, a county may not require any timber owner that plans to utilize county roads for delivery of pulpwood, logs, poles, posts, or wood chips to any wood yard or processing plant to provide any other notice of the activity, acquire any other specific permit or license for such purpose, or post any security as a condition of using the county roads. Any existing county rules, ordinances, or resolutions in conflict with this section are hereby repealed to the extent of such conflict. Nothing in this section shall repeal or amend any laws related to the county's general superintendence of the roads and bridges within its jurisdiction, including its driveway or access management policy, or its authority to regulate and supervise the use of its rights-of-way or roads and bridges. Additionally, the county's acceptance of the notice from the timber owner as provided herein and the other provisions of this section shall in no way limit or affect the county's authority to regulate and enforce any laws governing the use of or damage to a county-maintained road or bridge or a county right-of-way.



Section 23-1-81 - County commissions - Authority to establish, operate, etc., bridges, ferries, causeways, etc.; licensing.

(a) The county commission of each county is invested with authority to purchase or establish toll bridges, free bridges, causeways, and ferries or free ferries within their respective jurisdictions as provided in this article and may levy a special tax to purchase or build the bridges and causeways when, in the opinion of the county commission, the public good requires it.

(b) The county commission of each county may also license any individual, group of individuals, partnership, corporation, association, or any other legal entity to establish or to operate toll roads, toll bridges, ferries, or causeways and authorize the licensee to establish and fix the rates of toll. Toll roads and toll bridges that are licensed by a county and which are on or over the line between any two counties shall be licensed by both counties.

(c) The State Department of Transportation may license any individual, groups of individuals, partnership, corporation, association, or any other legal entity to establish or operate toll roads, toll bridges, ferries, or causeways and authorize the licensee to establish and fix the rates of toll.

(d) After a license is issued pursuant to subsection (b) or (c) by a county commission or the State Department of Transportation, no further license of any type from any governmental body or agency, including, but not limited to, a business license, shall be required to construct, own, or operate the toll road or the toll bridge, ferry, or causeway and no further license, tax, or fee may be imposed by any governmental body or agency.

(e) No toll bridge shall be established over the same watercourse within two miles of any other toll bridge.

(f) Nothing contained in this section shall be deemed to limit the authority of the Department of Conservation and Natural Resources to grant easements and licenses with respect to the placement of bridges on state land.



Section 23-1-82 - County commissions - Eminent domain.

The county commissions of the several counties of the state are given the right of eminent domain for the purpose of establishing and changing public roads, bridges, and ferries in their respective counties, except in cases where the State Department of Transportation has jurisdiction over such highways. When an appeal is taken from any assessment in a condemnation proceeding brought by a county, such appeal shall not deprive the county obtaining the judgment of condemnation of a right of entry for any and all purposes named in the condemnation proceeding provided the amount of damages assessed shall have been paid into court in money and a bond shall have been given in not less than double the amount of damages assessed, with good and sufficient sureties, to be approved by the clerk of the court to which the appeal is taken, conditioned to pay such damages as the owner of the property may sustain. Said amount of damages may be paid into court and said bond in double the amount of such damages, with good and sufficient sureties, may be given at the time of taking the appeal or at any time thereafter that the applicant may desire the right of entry pending the appeal; provided, however, that in condemnation proceedings in which any county having a population of 400,000 inhabitants or more, according to the last or any subsequent federal census, is a party and where an appeal is taken, such county shall have the immediate right of entry pending said appeal as if a good and sufficient right of entry bond had been filed.



Section 23-1-83 - Transfer of general fund surplus to road fund by county.

The county commission of any county in this state may transfer to the road fund of the county any surplus of the general funds of the county in the county treasury or any part of such surplus whenever, in the judgment of such commission, it will promote the interest of the county to make such transfer. Any surplus of the general fund so transferred shall be used only for the working of the public roads or the building of bridges or otherwise improving the roads of such counties.



Section 23-1-84 - Authority of county to expend funds derived from fees, etc., levied on vehicles and fuels.

(a) The several counties of the state are hereby authorized to expend the funds derived from fees, excises, or license taxes levied by the state relating to the registration, operation, or use of motor vehicles upon the public highways, and also the money derived from any fees, excises, or license taxes levied by the state relating to fuels used for propelling such vehicles, for the cost of constructing, reconstructing, maintaining, and repairing of public roads and bridges.

(b) It is the intention of the Legislature by the passage of this section to implement the provisions of Amendment 93 to the Constitution of Alabama 1901.

(c) The provisions of this section are retroactive.



Section 23-1-85 - Construction of electric transmission, telegraph, or telephone lines in right-of-way of county highways.

The right-of-way is granted to any person or corporation having the right to construct electric transmission, telegraph, or telephone lines within this state to construct them along the margin of the right-of-way of public highways, subject to the removal or change by the county commission of the county, except in cases where the State Department of Transportation has jurisdiction over such highway.



Section 23-1-86 - Establishment, etc., within municipalities.

The county commission of any county, with the consent or permission of the city council or governing body of any municipality, may establish, construct, and maintain any road, street, or bridge within the corporate limits of such municipality except in cases where the State Department of Transportation has jurisdiction over such road, street, or bridge.



Section 23-1-87 - Expense of building county line bridges, ferries, or causeways.

Whenever a bridge, ferry, or causeway is necessary on the line between two counties, the same must be built at the joint expense of such counties, in proportion to the amount of taxable property in each. When the cost of building any county line bridges is so great that it cannot be paid by the counties which such stream divides, which fact may be determined by the county commission of either county, such counties, or either of them, may make such contracts and incur such debt as may be necessary, within constitutional limits, to procure for the use of such counties, or either of them, or the inhabitants thereof, the free use of a thoroughfare for vehicles and foot passengers over or across any bridge that may be built by any person, firm, or corporation over any stream forming the dividing line between such counties; and to pay any debt that may be thereby incurred, any county may issue its bonds when such issue is authorized by vote as required by law. A county line bridge or ferry, in the meaning of this section, shall be construed to be a bridge or ferry across a stream or slough between two counties whether the actual dividing line between said counties runs on either bank or in the center of said stream or slough. If a toll bridge, ferry, or causeway is in operation on any such line, the same may be purchased by either county alone or at the joint expense of the counties connected thereby, in proportion to the taxable property in each.



Section 23-1-88 - Facilities between adjoining counties - Authority of counties to build, establish, etc.

Adjoining counties may purchase, establish, build, maintain, and operate bridges and ferries or public highways across streams, swamps, waters, or marshes which form the boundary between two counties upon such terms as may be agreed upon by the county commissions of the adjoining counties.



Section 23-1-89 - Facilities between adjoining counties - Extension of aid by other counties.

The county commission of any county in the state that will be benefited by the establishment of such means of communication as are set forth in Section 23-1-88 may also extend aid in the purchase, establishment, construction, and maintenance of such means of communication, although no part of such bridges, highways, or ferries may be located in such county. The county commission of any county is made the sole judge as to whether the county would be benefited by the bridge, ferry, or other improvement as is provided for in this article.



Section 23-1-90 - Extension of aid by municipalities.

The governing authority of any municipality that would be benefited by the purchase, establishment, construction, or maintenance of the bridges, causeways, highways, or ferries, or combination of same, mentioned in this article may extend aid to the establishment, construction, or maintenance of the same.



Section 23-1-91 - Aid for development of access roads or bridges to certain facilities by contiguous counties or municipalities.

The county commission of any county or governing body of any municipality in this state is hereby authorized, upon the adoption by a majority vote of a resolution duly recorded in its minutes, to aid and participate in the development of any access roads or bridges to any project undertaken by any public athletic or recreational board for the promotion of athletics, recreation, race tracks, and related facilities in any other contiguous county or in aid of the development in any other contiguous county or any industrial site or access roads and bridges of any project undertaken pursuant to the provisions of Sections 11-54-80 through 11-54-101 or pursuant to Sections 11-54-20 through 11-54-32. In any county, including the county in which said project is located, the county commission may appropriate county funds or authorize the use of equipment and employees of the county to aid in the promotion of any project which comes within the purview of this section, and any municipal governing body may likewise appropriate municipal funds or authorize the use of equipment and employees of the municipality to aid in the promotion of any such project.



Section 23-1-92 - Advertisement for contract bids - Requirement.

No contract where the estimated cost of the work will exceed $250.00 shall be made except after advertisement for 30 days in some newspaper published in the county, describing the character of the work to be done and the time and place of letting, and then only to the lowest reasonable and responsible bidder for such work, who shall enter into bond in double the amount of such bid, conditioned for the proper performance of such contract according to the plans and specifications and within the time prescribed by the order of the county commission of such work, which bond shall be approved by the judge of probate of said county. Where the estimated cost of the work exceeds $2,500.00, advertisement as above must also be made in a daily paper published in this state of at least 5,000 daily circulation once a week for 30 days. The county commission shall have the right to reject any or all bids.



Section 23-1-93 - Advertisement for contract bids - Exceptions.

In the event of the destruction of a bridge, or damage thereto, rendering the same impassable, or in any other emergency, the county commission may contract for the repair or rebuilding of such bridge without advertisement if the public good requires it, except in cases where the State Department of Transportation has jurisdiction over such bridges.



Section 23-1-94 - Construction of article not to conflict with local or special laws.

Nothing in this article shall be construed to authorize the county commissions of the several counties to establish, promulgate, or enforce any rules, regulations, or laws which may be in conflict with a local or special law providing for the working, maintenance, change, discontinuance, or improvement of the public roads, bridges, or ferries of such county now in force or which may hereafter be enacted, except in cases where the State Department of Transportation has jurisdiction over such highways.



Section 23-1-95 - Violation of rules, etc., enacted by county commissions.

No person shall violate any rule, regulation, or law which may be adopted or promulgated by the county commission of any county under the authority conferred by this article relating to the use, control, care, operation, or maintenance of any such public road, bridge, or ferry, except in cases where the State Department of Transportation has jurisdiction over such highways.






Article 3A - Roads and Bridges in Captive Counties.

Section 23-1-100 - "Captive county" defined.

Unless different meanings are expressly specified in subsequent provisions of this article the term "captive county" means a county where the State Department of Transportation by local law or general law with local application is responsible for the construction, repair, and maintenance of the roads and bridges of the respective county.



Section 23-1-101 - Powers and duties of county commissions of captive counties as to construction, repair, and maintenance of county roads and bridges generally.

The county commission of each of the captive counties shall be solely responsible for the construction, repair, and maintenance of the county roads and bridges in its respective county in accordance with the laws of the State of Alabama. Each county governing body shall have all the powers and jurisdiction with respect to county roads and bridges which are or which hereafter may be vested in or required of county governing bodies by the general laws of this state, or vested in or required of the governing body of each of the captive counties by local law and, except as may be otherwise provided herein, members of the county governing bodies of the captive counties shall perform all the duties and services and shall exercise all the powers and authority with respect to construction, repair, or maintenance of county roads and bridges which are or hereafter may be provided by law for members of county governing bodies.



Section 23-1-102 - Transfer to counties of unexpended funds maintained by State Department of Transportation; payment to counties of tax proceeds, federal aid accruals, etc.

Any unexpended moneys remaining in the fund required by law to be maintained by the State Department of Transportation for use in the construction, repair, and maintenance of county roads and bridges in each of the captive counties shall be paid over to the respective governing body of each of the captive counties except as otherwise provided by this article. Thereafter, all funds and moneys designated by law for use in the construction, repair, and maintenance of county roads and bridges in each of the captive counties and to which each of said counties may be entitled, whether from the proceeds of the state gasoline tax, the motor vehicle tax, or other state tax, federal aid accruals, or from any other source whatsoever shall be paid to the county governing body of the respective captive county by the appropriate county or state official.



Section 23-1-103 - Transfer to counties by State Department of Transportation of facilities and properties for construction, repair, and maintenance of roads; resolution of disputes as to transfers.

The State Department of Transportation shall transfer and turn over to the governing body of each of the captive counties adequate facilities and properties to build, maintain, and repair roads in said county from equipment presently being used by the State Department of Transportation in carrying out the functions and duties in relation to roads and bridges in each of said captive counties respective and/or from surplus equipment returned to the state from other counties also, but not limited to road equipment, machinery, and supplies of like kind, amount, nature, and present value as of 1979 to the respective road equipment, machinery, and supplies which each of the captive counties was required to transfer and turn over to the State Department of Transportation in accordance with the legislation enacted prior to the adoption of this article, which legislation required the State Department of Transportation to construct, repair, and maintain roads and bridges in each of the captive counties.

Any dispute which may arise as a result of this section shall be resolved by the majority of the members of a committee consisting of the Director of Transportation or his agent, the chairman of the county governing body of the respective county or his agent, and one member from the legislative delegation of the respective county to be selected by the legislative delegation.



Section 23-1-104 - Furnishing of counties with lists of persons employed by State Department of Transportation therein; employment by counties of persons on lists; employment status of other persons employed by department in counties; liability for accumulated obligations due and payable to present employees of department; payment by department of accumulated sick leave of transferred employee.

The State Department of Transportation shall furnish a list to each captive county with the name, position, rate of pay, and length of service of all persons who are presently employed by the State Department of Transportation in the respective captive county. The respective counties may employ personnel not to exceed 75 percent of the employees on the list furnished by the State Department of Transportation for the construction, repair, and maintenance of county roads and bridges in accordance with personnel policy as adopted by the respective counties. The remaining employees now employed by the State Department of Transportation in each said county shall remain an employee of the State Department of Transportation subject to the regular employment practices of said department. All persons employed by each respective county shall be paid at the same rate of pay as was paid by the State Department of Transportation. All present and accumulated obligations due and payable to the present employees as a result of their employment with the State Department of Transportation shall be the obligation of the State of Alabama, including, but not limited to, accumulated sick leave, vacation time, and retirement and any other accumulated benefits earned by the said employees. Payment shall be made to the employees on or before the effective date of this article. Provided, however, that the State Department of Transportation shall pay to the respective county governing body an amount equal to 100 percent of the value of the accumulated sick leave for the account of each employee who transfers to the captive county. Such funds shall be held in trust for the employee and shall be used to pay such employee for approved sick leave. In lieu of the funds being held in trust for future approved sick leave, the employee may elect to accept an amount equal to 50 percent of the value of the then accumulated sick leave in full settlement and payment of his accrued sick leave account. Approved sick leave shall be that leave so designated by any county merit system to which the employee may transfer, or such leave as approved by the county governing body, or the county engineer at the direction of the county governing body.



Section 23-1-105 - Effect of article upon contracts for construction, repair and maintenance of county roads and bridges entered into by State Department of Transportation.

Any contract for the construction, repair, and maintenance of county roads and bridges in each of the captive counties entered into by the State Department of Transportation prior to the adoption of this article shall remain in full force and effect until the terms thereof shall have been complied with.



Section 23-1-106 - Effect of article upon outstanding financial obligations incurred by counties; disposition of funds received by state from counties for road and bridge work therein.

All outstanding financial obligations which were incurred prior to the adoption of this article for the construction, repair, or maintenance of county roads and bridges in each of the captive counties shall, upon adoption of this article, become outstanding financial obligations of the respective captive county and shall be retired or paid in accordance with the terms under which such indebtedness was incurred.

All funds, including escrow funds, received by the state from the respective captive counties to be used for road and bridge work in the respective counties, after payment of current obligations of said counties, respectively, shall be returned to each of said counties, respectively.



Section 23-1-107 - Effective date.

This article after its passage and approval by the Governor, or upon its otherwise becoming state law shall become effective October 1, 1979, or October 1, 1980, at the discretion of the individual county commissions.






Article 4 - Municipal Connecting Link Roads.

Section 23-1-110 - Purpose of article.

It is hereby declared by the Legislature of Alabama that city and town streets and roads or portions thereof, including viaducts and bridges, which constitute the route of connection between or extension of state roads in the Alabama state highway system, hereby designated as municipal connecting link roads, have in the past, do now, and will in the future serve a state purpose and are for the general benefit of the state; and that it is a proper and legitimate function of the state to designate such municipal connecting link roads and to provide for the cost and manner and extent of maintenance, repair, construction, and reconstruction of the same by the state independently or in cooperation with the city or town involved.



Section 23-1-111 - Designation.

The State Department of Transportation, hereinafter referred to as the department, shall, as early as practicable after July 26, 1949, designate such streets or roads, including viaducts and bridges, as are municipal connecting link roads in each city or town of this state under the then existing state highway system and, thereafter, shall designate such municipal connecting link roads for additional state roads in the state highway system at the time such roads are opened for travel. Such designation shall also be made promptly of any street or road in any city or town not constituting a part or portion of the state highway system wherever necessary to care for arterial or main highway traffic, and the provisions of this article shall apply to such streets or roads so designated. The department shall keep a record of such municipal connecting link roads so designated and shall promptly, after designation in each case, furnish to the city or town involved a statement of the municipal connecting link roads so designated therein.



Section 23-1-112 - Maintenance and repair - Responsibility.

The department is hereby authorized, empowered, directed, and required to maintain and repair, under its control and supervision, such designated municipal connecting link roads, to make appropriations and expenditures out of its funds for such program and is authorized to enter into any and all contracts, inclusive of agreements with cities and towns, and with any federal agency of the United States of America authorized to do so, for such purpose; provided, that nothing contained in this section shall require the department to sweep, sprinkle, or light said municipal link roads.



Section 23-1-113 - Maintenance and repair - Stipulations and conditions.

The following stipulations and conditions shall obtain as to state maintenance of municipal connecting link roads:

(1) State maintenance of a city or town street traversed by a state maintained highway route shall not extend beyond the back of the curb where a curb and gutter section exists and not beyond the back or roadway ditch or the toe of fill slope where no curb and gutter is in place except as necessary in the placing and maintaining of highway markers, etc.

(2) The city or town shall prepare a drawing, from which prints can be made, showing width of right-of-way of street traversed by a highway route maintained by the state and it shall indicate thereon the width of right-of-way on intersecting streets for a distance of 200 feet each way from the center of the highway.

(3) City or town to perform routine clean-up operations such as removal of leaves, trash, soil from gutters, soil from drop inlets and catch basins, etc., and shall be responsible for the trimming and maintenance of all trees and shrubbery within the right-of-way of the street or that affects traffic using the highway.

(4) The state will place and maintain center stripes and lane stripes. The city or town will mark parking spaces, bus stop areas, and other markings outside the travel lanes.

(5) The city or town will be responsible for all drainage that enters the city's or town's storm sewer system, including all catch basins, sand traps, drop inlets, and such. The state shall perform normal routine maintenance on roadway drainage structures not a part of the city or town storm sewer system, but the state shall assume no responsibility for a general drainage problem. In the correction of a drainage problem where the roadway structure is affected, the state will assume its fair share of the cost of any correction of opening needed in the roadway structure.

(6) Traffic control on a city or town street maintained in part by the state shall be under the joint control of the city and the state.

(7) The establishing of speed zones and the placing of traffic lights shall be subject to joint approval of the city or town and the state officials. After city or town and state representatives have decided on the speed to apply and the extent of speed zones, they shall be set out in city or town ordinances and the state will furnish, erect, and maintain speed zone markers. After city or town and state representatives have agreed on the need for a traffic light and the type of light has been agreed on, the city will furnish, erect, and maintain the light. The time interval of the light shall favor traffic along the highway route or traffic along the intersecting city or town street according to relative volume and importance, and when necessary or desirable, the point shall be settled by the taking of a traffic count. Should the city or town or the state question the need for an existing or proposed speed zone or traffic light, the question shall be settled in conference as provided.

(8) The city or town shall have authority to make any repairs to city or town facilities underground or overhead without asking permission of the state, but they shall notify the state immediately should that work affect the free flow of traffic. The city or town shall repair, in a manner satisfactory to the state, any pavement disturbed in any work they do. Any addition to city or town facilities, where the work of installation and maintenance would affect that part of the city street maintained by the state, shall be planned after conference with state officials, and the details of the plans shall be worked out in that conference. Any work that affects that part of a city street maintained by the state and to be performed by other than city forces shall be done only after a permit has been issued by the state. Such permits shall be subject to approval by the city or town.

(9) No permit shall be issued by the city or town or the state for any advertising sign to be suspended over the street and highway. The city or town shall have the right to permit the placing of any sign or marker, with or without written permit, so long as the sign does not interfere with highway markers or other traffic-control devices and provided they do not overhang the curb, in a curb and gutter section, or the shoulder line of the roadway where no curb and gutter exists. The only exceptions shall be signs to be erected by the city or town or civic organizations, with the approval of the city or town, that are temporary in nature and are intended to give information to the general public. In such cases, a formal permit, approved by both the state and the city, shall be issued for erection by other than city or town forces or forces employed by the city or town, and those signs shall not interfere with traffic or confuse or obscure traffic-control devices or markings.

(10) Where maintenance operations require it or make it desirable, the city or town police will provide protection for state forces and equipment and will cooperate in the handling of traffic should it be necessary to close all or part of the highway route.

(11) The state shall have no responsibility for the maintenance of "truck routes" where such routes are separate from regularly established highway routes.






Article 5 - Private Roads.

Section 23-1-130 - Establishment.

Private roads may be established by the county commission on the application of any person, such roads not to exceed 15 feet in width and to be opened and kept in repair by the person on whose application they are established without exemption on public roads.



Section 23-1-131 - Proceedings; limitations as to location; damages.

In establishing a private road, the same rules must be observed and the same proceedings had as in the case of public roads; but no road must be opened through any person's yard, garden, orchard, garage, stable, lot, ginhouse, or curtilage without his consent, and the applicant must pay the owner of the land over which such road passes all damages resulting thereto from the establishment of such road, to be assessed as in case of public roads.






Article 6 - Alabama Highway Authority.

Section 23-1-150 - Purpose and construction of article.

It is the intention of the Legislature by the passage of this article to authorize the incorporation of the Director of Finance, the Director of Transportation, the Attorney General, the State Treasurer and the Executive Secretary to the Governor of Alabama for the purpose of constructing public roads and bridges, together with work incidental and related thereto, through a corporation to be composed of said officials whose incorporation is hereby authorized, to vest such corporation with all powers, authorities, rights, privileges and titles that may be necessary to enable it to accomplish such purpose and to appropriate and pledge funds for the use of such corporation. This article shall be liberally construed in conformity with the said purpose.



Section 23-1-151 - Incorporation - Authorization.

The Director of Finance, the Director of Transportation, the Attorney General, the State Treasurer and the Executive Secretary to the Governor may become a corporation, with the powers and authorities provided in this article, by proceeding according to the provisions of this article.



Section 23-1-152 - Incorporation - Application.

To become a corporation, the Director of Finance, the Director of Transportation, the Attorney General, the State Treasurer and the Executive Secretary to the Governor shall present to the Secretary of State of Alabama an application signed by them which will set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be Alabama Highway Authority;

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this article or the laws of the State of Alabama.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the State of Alabama to take acknowledgments to deeds. The Secretary of State shall examine the application, and if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 23-1-153 - Incorporation - Certificate.

When the application has been made, filed and recorded as provided in Section 23-1-152, the applicants shall constitute a corporation under the name proposed in the application and the Secretary of State shall make and issue to the applicants a certificate of incorporation, pursuant to this article, under the Great Seal of the State and shall record the same with the application. There shall be no fees paid to the Secretary of State for any work in connection with the incorporation or dissolution of the corporation so organized, which, for convenience, is referred to in this article as "the corporation."



Section 23-1-154 - Members, officers and directors; quorum; vacancies; compensation; record of proceedings.

The Governor shall be the president of the corporation, the Director of Finance shall be the vice-president of the corporation, the Director of Transportation shall be the secretary of the corporation, and the State Treasurer shall be the treasurer of the corporation and shall act as custodian of its funds. The Governor, the Director of Transportation, the Director of Finance, the State Treasurer, and the Attorney General shall constitute all the members of the board of directors of the corporation, and any three members of the board of directors shall constitute a quorum for the transaction of business. Should any of the officials of the state die or should his or her term of office as Governor, Director of Finance, Director of Transportation, Attorney General, or State Treasurer, as the case may be, expire, or should he or she resign therefrom, his or her successor in office shall take his or her place as a member, officer, and director of the corporation. No member, officer, or director of the corporation shall draw any salary, in addition to that now authorized by law, for any service he or she may render or any duty he or she may perform in connection with the corporation. All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the corporation. Copies of such proceedings, when certified by the secretary of the corporation under the seal of the corporation, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 23-1-155 - Powers.

The corporation shall have all of the following powers:

(1) To have perpetual succession by its corporate name unless sooner dissolved pursuant to Section 23-1-160.

(2) To maintain actions and have actions maintained against it and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties.

(3) To have and to use a corporate seal and to alter the same at pleasure.

(4) To construct, reconstruct, and relocate, or to cause to be constructed, reconstructed, and relocated, public roads, bridges, and approaches thereto, tunnels, and other public roadway improvements, including work incidental or related thereto, in the State of Alabama.

(5) To acquire by purchase, gift or condemnation or any other lawful means and to convey, or cause to be conveyed, any real, personal, or mixed property or materials necessary or convenient in connection with the construction, reconstruction, or relocation of public roads, bridges and approaches thereto, tunnels and other public roadway improvements in the State of Alabama.

(6) To exercise the right of eminent domain as freely and completely as, and in the same manner that, the State of Alabama is empowered to exercise such right.

(7) To borrow money for its corporate purposes and, in evidence of such borrowing, to sell and issue its bonds and to refund any thereof by the issuance of refunding bonds (any such bonds, including refunding bonds, being collectively referred to in this article as "bonds").

(8) To receive and accept aid, grants, funds, gifts, donations, contributions, and appropriations from any source, whether governmental or nongovernmental, of either money, revenues, appropriations, real or personal property, labor, or other things of value, and to pledge such amounts as security for payment of the principal of and the interest on bonds of the corporation.

(9) To appoint and employ such officers, attorneys and agents as the business of the corporation may require.

(10) To make and enter into contracts and agreements necessary for, or incidental to, the performance of its duties and the execution of its powers under this article, including contracts and agreements for professional services deemed necessary for such purposes by the corporation. In addition to and in conjunction with other authority to enter into contracts as may be provided by law, the corporation may enter into contracts, agreements, or understandings with, but not limited to, individuals, corporations, partnerships, limited liability companies, or other private parties; public or private partnerships, or both, or other similar joint ventures; or the federal government, any department, agency, governmental or quasi-governmental body, public corporation, instrumentality, or subdivision of the United States, the State of Alabama, or any other state of the United States, or any agency, governmental or quasi-governmental body, instrumentality, or subdivision thereof for the construction, reconstruction, or relocation of any public road, bridge and approaches thereto, tunnel, other public roadway improvements, and work incidental or related thereto in the State of Alabama.

(11) To make and enter into any agreement or agreements with any municipality, county, or public corporation in the state described in subsection (k) of Section 23-1-157.



Section 23-1-156 - Contracts; conveyance of property to state.

All contracts of the corporation for the construction, reconstruction and relocation of public roads, bridges and approaches thereto, tunnels, other public roadway improvements, and work incidental or related thereto and the acquisition of property necessary therefor, shall be in writing, shall be subject to the rules and regulations and shall be let under the supervision of the Department of Transportation and shall be subject to approval by the Governor and by the State Department of Transportation. All work provided for in any contract shall be supervised by the Department of Transportation or as otherwise provided through agreement with the Department of Transportation. All persons engaged in the supervision or performance of any such work of construction, reconstruction, or relocation that may be done by the corporation without the award of a contract therefor shall be employees of the Department of Transportation or as otherwise provided through agreement with the Department of Transportation. The corporation shall make and enforce all reasonable rules and regulations not inconsistent with the terms of this article or the laws of the State of Alabama as may in its opinion be proper and suitable for the protection of roads, bridges and approaches thereto, tunnels, and other public roadway improvements and appurtenances and for the safety of the traveling public. Any property acquired by the corporation by purchase, condemnation or otherwise shall be forthwith conveyed to the State of Alabama or as otherwise provided through agreement with the department.



Section 23-1-157 - Bonds - Generally.

(a) The bonds of the corporation shall be signed by its president or vice president and attested by its secretary; provided, that a facsimile of the signature of the officers may be imprinted or otherwise reproduced on any such bonds in lieu of his or her signing the same. The seal of the corporation shall be affixed to such bonds; provided, that a facsimile of the seal may be imprinted or otherwise reproduced on any such bonds in lieu of being manually affixed thereon.

(b) Any bonds of the corporation may be executed and delivered at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest payable and evidenced in such manner, may contain provisions for redemption prior to maturity and may contain other provisions not inconsistent with this article, all as may be provided by the resolution of the board of directors whereunder such bonds are authorized to be issued; provided, that no bond of the corporation shall have a specified maturity date later than 30 years after its date.

(c) Bonds of the corporation may be sold from time to time as the board of directors may deem advantageous without limit as to principal amount.

Bonds of the corporation may be sold at public or private sale. If at public sale, the bonds may be sold only to the bidder whose bid reflects the lowest net interest cost to the corporation for the bonds being sold, computed to their respective maturities, in such a manner and at such price or prices and at such time or times as may be determined by the board of directors to be most advantageous; provided, that if no bid acceptable to the corporation is received, it may reject all bids. The board of directors may fix the terms and conditions under which each such sale may be held; provided, that such terms and conditions shall not conflict with any of the requirements of this article.

(d) Subject to the provisions and limitations contained in this article, the corporation may, from time to time, sell and issue refunding bonds for the purpose of refunding any matured or unmatured bonds of the corporation issued under this article and then outstanding.

(e) Approval by the Governor of Alabama of the terms and conditions under which any bonds of the corporation may be issued shall be requisite to their validity.

(f) The corporation may pay out of the proceeds from the sale of its bonds all expenses, including fees of fiscal agents and attorneys, the fees of financial advisors, and other charges, which the board of directors may deem necessary and advantageous in connection with the issuance of such bonds. Bonds issued by the corporation under this article shall not be general obligations of the corporation, but shall be payable solely out of the funds appropriated and pledged therefor, out of funds received by the corporation under any agreement or agreements with one or more municipalities, counties, or public corporations in the state, or out of such other funds or revenues as the corporation is permitted to use for such purpose.

(g) As security for the payment of the principal of and interest on any bonds issued by it under this article the corporation is hereby authorized and empowered to pledge for payment of the principal and interest the funds that are appropriated and pledged for payment of the principal and interest, and any amounts received by the corporation under any agreement or agreements with one or more municipalities, counties, or public corporations in the state. All such pledges made by the corporation shall take precedence in the order specified in the resolutions containing such pledges. All contracts made and all bonds issued by the corporation pursuant to the provisions of this article shall be solely and exclusively obligations of the corporation and shall not be an obligation or debt of the State of Alabama. Bonds issued by the corporation under this article shall be construed to be negotiable instruments although payable solely from a specified source as provided in this article.

(h) All bonds issued by the corporation and the income therefrom shall be exempt from all taxation in the State of Alabama. Any bonds issued by the corporation may be used by the holder thereof as security for any funds belonging to the state or to any instrumentality or agency of the state in any instance where security for such deposits may be required by law.

(i) Unless otherwise directed by the court having jurisdiction thereof or by the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in bonds of the corporation.

(j) Neither a public hearing nor consent by the state Department of Finance or any other department or agency shall be a prerequisite to the issuance of bonds of the corporation.

(k) Each municipality, county, and public corporation in the state may enter an agreement or agreements with the corporation to provide security for payment of principal of and interest on those bonds issued by the corporation and described in the agreement or agreements as the same shall respectively come due, and under which agreement or agreements the municipality, county, or public corporation may undertake the obligation to pay amounts to the corporation sufficient to provide for payment of such principal and interest, and agree to pledge for payment of such amounts those sources of revenue or funds of the municipality, county, or public corporation that may be lawfully pledged thereby for such purpose.



Section 23-1-158 - Bonds - Disposition of proceeds.

(a) The proceeds of all bonds, other than refunding bonds, issued by the corporation, remaining after paying the expenses of their issuance, shall be turned in to the Treasury or shall be deposited into such account or accounts as specified in the resolution of the board of directors whereunder such bonds are authorized to be issued, and shall be subject to be drawn on upon the approval of the Department of Transportation solely for the purpose of constructing, reconstructing, and relocating public roads, bridges and approaches thereto, tunnels, other public roadway improvements, or work incidental or related thereto, in the State of Alabama, including the acquisition of property necessary for such construction, reconstruction, and relocation and incidental and related work. If action is necessary in order to comply with any federal legislation relating to federal aid in construction of roads, the corporation may authorize the Department of Transportation to expend directly any portion of such proceeds for constructing, reconstructing and relocating such roads, bridges and approaches thereto, tunnels, other public roadway improvements, or work incidental or related thereto. The proceeds from the sale of any refunding bonds of the corporation remaining after paying the expenses of their issuance shall be used only for the purpose of refunding the principal of outstanding bonds of the corporation and of paying any premium that may be necessary to be paid in order to redeem or retire the bonds to be refunded.

(b) Proceeds from the sale of any bonds may be invested in permitted investments pending their disposition. As used in this subsection, permitted investments shall mean:

(1) Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof (which may consist of the principal thereof or the interest thereon).

(2) Bonds, debentures, notes, or other evidences of indebtedness issued by any of the following agencies: Bank for Cooperatives; Federal Intermediate Credit Banks; Federal Financing Bank; Federal Home Loan Banks; Federal Farm Credit Bank; Export-Import Bank of the United States; Federal Land Banks; or Farmers Home Administration or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof.

(3) Bonds, notes, pass through securities, or other evidences of indebtedness of Government National Mortgage Association and participation certificates of Federal Home Loan Mortgage Corporation.

(4) Full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard and Poor's Ratings Group and at least "Aa" by Moody's Investors Service.

(5) Public housing bonds issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes, or project notes issued by public agencies or municipalities, in each case fully secured as to the payment to both principal and interest by a requisition or payment agreement with the United States of America.

(6) Time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation, provided that, to the extent such time deposits are not covered by federal deposit insurance, such time deposits (including interest thereon) are fully secured by a pledge of obligations described in subdivisions (1), (2), (3), and (5), which at all times have a market value not less than the amount of such bank time deposits required to be so secured and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard and Poor's Ratings Group for structured financings.

(7) Repurchase agreements for obligations of the type specified in subdivisions (1), (2), (3), and (5), provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value at least equal to the purchase price of such repurchase agreements which are held by a depository satisfactory to the State Treasurer in such manner as may be required to provide a perfected security interest in such obligations, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard and Poor's Ratings Group for structured financings.

(8) Uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard and Poor's Ratings Group and at least "Aa" by Moody's Investors Service.



Section 23-1-159 - Bonds - Payments by State Treasurer.

Out of the revenues appropriated and pledged for such purpose, the State Treasurer is authorized and directed to pay the principal of and interest on the bonds issued by the corporation under the provisions of this article, as such principal and interest shall respectively mature, and he is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 23-1-160 - Dissolution.

At any time when no securities of any kind of the corporation, whether issued under this article or under authorization contained in any other statutes, are outstanding, the corporation may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the members of the corporation and which shall be sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of said application for dissolution, the corporation shall cease and any property owned by it at the time of its dissolution shall pass to the State of Alabama. The Secretary of State shall file and record the application for dissolution, in an appropriate book of record in his office, and shall make and issue, under the Great Seal of the State, a certificate that the corporation is dissolved and shall record the said certificate with the application for dissolution.






Article 7 - Alabama Highway Finance Corporation.

Section 23-1-170 - Purpose and construction of article.

It is the intention of the Legislature by the passage of this article to authorize the incorporation of a public corporation for the following purposes:

(1) To issue bonds to assure the availability of funds for payment of the state's share of the cost of constructing roads and bridges as shall from time to time be constructed with funds supplied jointly by the state and federal government; and

(2) To construct and maintain, or participate in the construction and maintenance, or lend its aid in construction and maintenance or contract for construction and maintenance of roads and bridges in the State of Alabama, as well as the approaches thereto, including the reconstruction and relocating of approaches, causeways and like or other highway facilities which may, from time to time, be constructed and maintained with funds to be supplied jointly by the state and federal government, together with work incidental and related thereto, through a corporation to be composed of said officials whose incorporation is hereby authorized to vest such corporation with all powers, authorities, rights, privileges and titles that may be necessary to enable it to accomplish such purpose, and to appropriate and pledge funds for the use of such corporation.

All construction and maintenance referred to in this section shall be done under the direction and supervision of the State Department of Transportation. The State Department of Transportation may assign, contract or delegate the work of construction and maintenance under its general powers, subject to approval by the Governor. This article shall be liberally construed in conformity with the said purposes.



Section 23-1-171 - Incorporation - Authorization.

The Director of Transportation, the Attorney General and the Director of Finance may become a corporation, with the powers and authorities provided in this article, by proceeding according to the provisions of this article.



Section 23-1-172 - Incorporation - Application.

To become a corporation, the Director of Transportation, the Attorney General and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be Alabama Highway Finance Corporation;

(4) The location of the principal office of the proposed corporation, which shall be Montgomery, Alabama; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this article or the laws of the State of Alabama.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the State of Alabama to take acknowledgments to deeds. The Secretary of State shall examine the application, and if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 23-1-173 - Incorporation - Certificate.

When the application has been made, filed and recorded, as provided in Section 23-1-172, the applicants shall constitute a public corporation under the name proposed in the application and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article, under the Great Seal of the State, and shall record the same with the application. There shall be no fees paid to the Secretary of State for any work in connection with the incorporation or dissolution of the corporation so organized, which, for convenience, is referred to in this article as "the corporation."



Section 23-1-174 - Composition; vacancies; compensation; records.

The members of the corporation shall consist of the Governor, the Director of Transportation, the Attorney General, and the Director of Finance and their respective successors in office. The Governor shall be the president of the corporation, the Director of Finance shall be its vice-president, the Director of Transportation shall be the secretary of the corporation, and the State Treasurer shall be the treasurer of the corporation and shall act as custodian of its funds. The members of the corporation shall constitute all the members of the board of directors of the corporation, and any three members of the board of directors shall constitute a quorum for the transaction of business. Should any of the officials of the state die or should his or her term of office as Governor, Director of Transportation, Attorney General, or Director of Finance, as the case may be, expire or should he or she resign therefrom, the successor in office shall take the place as a member, officer, and director of the corporation. No member, officer, or director of the corporation shall draw any salary, in addition to that now authorized by law, for any service he or she may render or any duty he or she may perform in connection with the corporation. All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the corporation and recorded in a substantially bound book. Copies of such proceedings, when certified by the secretary of the corporation under the seal of the corporation, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 23-1-175 - Powers.

The corporation shall have the following powers:

(1) To have succession by its corporate name without time limit;

(2) To maintain actions and have actions maintained against it and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To construct, reconstruct and relocate, or to cause to be constructed, reconstructed and relocated, public roads and bridges, including work incidental or related thereto in the State of Alabama;

(5) To receive, take and hold by sale, gift, lease, devise or otherwise real and personal estate of every description and to manage the same;

(6) To acquire by purchase, gift or the exercise of the power of eminent domain or any other lawful means and to convey, or cause to be conveyed, to the State of Alabama any real, personal or mixed property necessary or convenient in connection with the construction of public roads and bridges and approaches thereto in the State of Alabama or the reconstruction or relocation of public roads and bridges in said state;

(7) To exercise the right of eminent domain as freely and completely as, and in the same manner that, the State of Alabama is empowered to exercise such right;

(8) To borrow money and issue its bonds in evidence thereof subject to the provisions of Section 23-1-177;

(9) As security for payment of the principal of and the interest on its bonds, to pledge the proceeds of the appropriations and pledges provided for in this article;

(10) To appoint and employ such attorneys as the business of the corporation may require;

(11) To receive from the several counties of the State of Alabama interest-bearing warrants of such counties secured by a pledge of the proceeds of gasoline tax appropriated from time to time to the counties by the state, or any part or percentage thereof, or any other fund or security in payment of, or to secure the payment of the county's portion of the cost of any roads or bridges built in such county and to sell such county warrants, or borrow money on the security thereof; provided, that any funds received from the sale of the warrants of any county or the proceeds of any loan made on the security of the warrants of any county shall be expended in such county;

(12) To enter into contracts with counties, the State Department of Transportation of Alabama or other agency performing any of the functions thereof, road district authorities, persons, firms or corporations, federal Emergency Administrator of Public Works and any other branch of the federal government in furtherance of its public purposes and objects either relative to the work done or to be done; and

(13) To turn over to the State Department of Transportation any and all funds of the corporation as from time to time may be necessary or proper for the most economical construction of such roads and to comply with all federal or other legislation relating to federal aid roads or other federal moneys.



Section 23-1-176 - Contracts; conveyance of property to state.

All contracts of the corporation for the construction, reconstruction and relocation of roads and bridges, and work incidental or related thereto and the acquisition of property necessary therefor, shall be in writing, shall be subject to the rules and regulations and shall be let under the supervision of the State Department of Transportation and shall be subject to approval by the Governor and by the State Department of Transportation. All work provided for in any such contract shall be supervised by the State Department of Transportation. All persons engaged in the supervision or performance of any such work of construction, reconstruction or relocation that may be done by the corporation without the award of a contract therefor shall be employees of the State Department of Transportation. Any property acquired by the corporation by purchase, condemnation or otherwise shall be forthwith conveyed to the State of Alabama. All roads and bridges constructed by the corporation shall constitute part of the public highway system in the state.



Section 23-1-177 - Bonds - Generally.

(a) The bonds of the corporation shall be signed by its president and attested by its secretary, and the seal of the corporation shall be affixed thereto or printed or otherwise reproduced thereon; provided, that a facsimile of the signature of one, but not both, of the officers may be printed or otherwise reproduced on any such bonds in lieu of his or her signing the same.

(b) Any bonds of the corporation may be executed and delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest payable and evidenced in such manner, may contain provisions for redemption prior to maturity, and may contain such other provisions not inconsistent with this article, all as may be provided by the resolution of the board of directors under which such bonds are authorized to be issued; provided, that no bond of the corporation shall have a specified maturity date later than 30 years after its date.

(c) Bonds of the corporation may be sold from time to time as the board of directors may deem advantageous and without regard to principal amount; provided, that at no time shall the aggregate principal amount of bonds of the corporation, including without limitation refunding bonds, be outstanding in excess of twenty-five million dollars ($25,000,000). The principal amount of bonds for which provision for payment has been made with proceeds of refunding bonds or with other funds provided for such purpose, including anticipated investment earnings thereon, shall not be deemed outstanding for purposes hereof. No bonds, other than refunding bonds, may be sold or issued by the corporation unless the Governor shall have first determined that the issuance of the bonds proposed to be issued will be necessary to assure the availability of funds for payment of the state's share of the cost of roads and bridges, or the share of the same to otherwise be paid by counties or municipalities within the state for local roadway or bridge and related improvement projects through a program titled the Rural Assistance Match Program that shall from time to time be constructed with funds supplied jointly by the state and the federal government.

(d) Bonds of the corporation may be sold at private sale or public sale, but if at public sale, only to the bidder whose bid reflects the lowest net interest cost to the corporation for the bonds being sold, computed to their relative maturities, in such manner and at such price or prices and at such time or times as may be determined by the board of directors to be most advantageous.

(e) Subject to the provisions and limitations contained in this article, the corporation may from time to time sell and issue refunding bonds in aggregate principal amounts that may exceed the principal amount of bonds being refunded for the purpose of refunding any matured or unmatured bonds of the corporation. Approval by the Governor of Alabama of the terms and conditions under which any refunding bonds of the corporation may be issued shall be requisite to their validity. Such approval shall be entered on the minutes of the meetings of the board of directors at which the refunding bonds are authorized and shall be signed by the Governor.

(f) The corporation may pay out of the proceeds from the sale of its bonds all expenses, including fees of attorneys, the fees of financial advisors, and other charges, which the board of directors may deem necessary and advantageous in connection with the issuance of such bonds. Bonds issued by the corporation shall not be general obligations of the corporation but shall be payable solely out of the funds appropriated and pledged therefor by act of the Legislature or out of such fund or revenue as are herein permitted to be pledged and used for such purposes. As security for the payment of the principal of, and interest on, any bonds issued by it, the corporation is hereby authorized and empowered to pledge for payment of such principal and interest the funds that are appropriated and pledged by act of the Legislature for payment of the principal and interest, or such funds or revenues as are herein permitted to be used for payment of the principal and interest.

(g) All contracts made and all bonds issued by the corporation pursuant to the provisions of this article shall be solely and exclusively obligations of the corporation and shall not be an obligation or debt of any kind of the State of Alabama. Bonds issued by the corporation when not registered shall be construed to be negotiable instruments although payable solely from a specified source as provided in this article. All bonds issued by the corporation and the income therefrom shall be exempt from all taxation in the State of Alabama. Any bonds issued by the corporation may be used by the holder thereof as security for any funds belonging to the state or to any instrumentality or agency of the state in any instance where security for such deposits may be required by law.

(h) Unless otherwise directed by the court having jurisdiction thereof or by the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust and other fiduciary funds in bonds of the corporation.

(i) Neither a public hearing nor consent by the state Department of Finance or any other department or agency shall be a prerequisite to the issuance of bonds by the corporation. All obligations issued by the corporation shall be exempt from the laws of the state governing usury or prescribing or limiting interest rates including but without limitation to the provisions of Chapter 8 of Title 8, as it now exists and as it may at any time be amended.



Section 23-1-178 - Bonds - Disposition of proceeds.

(a) The proceeds of all bonds, other than refunding bonds, issued by the corporation remaining after paying the expenses of their issuance shall be deposited in the State Treasury and credited to the Road and Bridge Fund, and shall be subject to be drawn on by the corporation, upon the approval of the State Department of Transportation, but solely for the purpose of constructing, reconstructing , or relocating public roads and bridges, or work incidental or related thereto, including the acquisition of property necessary therefor, in the State of Alabama; provided, that such funds may be used only for payment of the state's share or the costs thereof to be paid by any county or municipality within the state, of the cost of constructing, reconstructing, or relocating public roads and bridges, or work incidental or related thereto, which have been or will be constructed, reconstructed, or relocated under programs financed jointly by the state and the federal government; and provided further, that if such action shall be necessary in order to comply with any federal legislation relating to federal aid in construction of roads, the corporation may authorize the State Department of Transportation to expend directly any portion of such proceeds for constructing, reconstructing , or relocating such roads and bridges, or work incidental or related thereto. The proceeds from the sale of any refunding bonds of the corporation remaining after paying the expenses of their issuance shall be used only for the purpose of refunding the principal of outstanding bonds of the corporation and of paying any premium that may be necessary to be paid in order to redeem or retire the bonds to be refunded.

(b) Proceeds from the sale of any bonds may be invested in permitted investments pending their disposition. Permitted investment as used in this section shall mean: (i) any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof, which may consist of the principal thereof or the interest thereon; (ii) bonds, debentures, notes, or other evidences of indebtedness issued by any of the following agencies: Bank for Cooperatives; Federal Intermediate Credit Banks; Federal Financing Bank; Federal Home Loan Banks; Federal Farm Credit Bank; Export-Import Bank of the United States; Federal Land Banks; or Farmers Home Administration or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof; (iii) bonds, notes, pass through securities, or other evidences of indebtedness of Government National Mortgage Association and participation certificates of Federal Home Loan Mortgage Corporation; (iv) the full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Ratings Group, "Aa" by Moody's Investors Service, or "AA" by Fitch IBCA, Inc.; (v) public housing bonds issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes or project notes issued by public agencies or municipalities, in each case fully secured as to the payment to both principal and interest by a requisition or payment agreement with the United States of America; (vi) time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation, provided that, to the extent such time deposits are not covered by federal deposit insurance, such time deposits, including interest thereon, are fully secured by a pledge of obligations described in clauses (i), (ii), (iii), and (v) above, which at all times have a market value not less than the amount of such bank time deposits required to be so secured and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Ratings Group for structured financings; (vii) repurchase agreements for obligations of the type specified in clauses (i), (ii), (iii), and (v) above, provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value at least equal to the purchase price of such repurchase agreements which are held by a depository satisfactory to the State Treasurer in such manner as may be required to provide a perfected security interest in such obligations, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Ratings Group for structured financings; and (viii) uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Ratings Group and at least "Aa" by Moody's Investors Service.



Section 23-1-179 - Bonds - Payments by State Treasurer.

Out of the revenues appropriated and pledged for such purpose, the State Treasurer is authorized and directed to pay the principal of and interest on the bonds issued by the corporation under the provisions of this article, as such principal and interest shall respectively mature, and he is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 23-1-180 - Dissolution.

At any time when no bonds of the corporation are outstanding, the corporation may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the members of the corporation and which shall be sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of said application for dissolution, the corporation shall cease and any property owned by it at the time of its dissolution shall pass to the State of Alabama. The Secretary of State shall file and record the application for dissolution, in an appropriate book of record in his office, and shall make and issue, under the Great Seal of the State, a certificate that the corporation is dissolved and shall record the said certificate with the application for dissolution.



Section 23-1-181 - Appropriations and pledges of revenue for payment of principal and interest on bonds; sinking fund.

(a) Where used in this section the following words and terms shall be given the following respective meanings:

(1) BONDS. Such term, without qualifying words or phrases, means bonds of the corporation issued under this article.

(2) CODE. The Code of Alabama, 1975.

(3) CORPORATION. Alabama Highway Finance Corporation, a public corporation and instrumentality of the State of Alabama that was organized and is existing under this article.

(4) GASOLINE TAX APPROPRIATION STATUTE. Section 40-17-359.

(5) HIGHWAY GASOLINE TAX.

a. The excise tax levied in subdivision (1) of subsection (a) of Section 40-17-325, exclusive of those portions of the tax in respect of aviation fuel and marine gasoline, as those terms are used in the section; and

b. The excise tax levied by Article 3 of Chapter 17 of Title 40, exclusive of that portion of the tax in respect of diesel fuel.

(6) NET GASOLINE TAX PROCEEDS. The entire proceeds from the highway gasoline tax less the cost of collection and less any refunds of the proceeds pursuant to the provisions of Chapter 17 of Title 40.

(7) STATE'S SHARE OF THE NET GASOLINE TAX PROCEEDS. The 45 percentum of the net gasoline tax proceeds allocated and appropriated for state highway purposes in subsection (c) of Section 40-17-359.

(b) For the purpose of providing funds to enable the corporation to pay at their respective maturities the principal of and interest on any bonds that may be issued by it under the provisions of this article and to accomplish the purposes and objects of its creation, there hereby is irrevocably pledged to the purpose and appropriated so much as may be necessary for the purpose of the following, subject, however, to the provisions, hereinafter set forth in this subsection, as to the rank of the pledges herein made:

(1) So much as may be necessary for such purpose of those portions of the motor vehicle license taxes and registration fees that are provided to be distributed to the state pursuant to the provisions of Division 1 of Article 5 of Chapter 12 of Title 40 as amended, remaining after the costs of collection thereof.

(2) To such extent and to such extent only as the revenues appropriated under subdivision (1) of this subsection may not be sufficient to pay at their respective maturities the principal of and interest on the bonds, so much as may be necessary for such purpose, when added to the amounts appropriated in subdivision (1) of this subsection, of the state's share of the net gasoline tax proceeds.

(3) To such extent and to such extent only as the revenues appropriated under subdivisions (1) and (2) of this subsection may not be sufficient to pay at their respective maturities the principal of and interest on the bonds, so much as may be necessary for such purpose, when added to the amounts appropriated in subdivisions (1) and (2) of this subsection, of the entire proceeds of the following excise taxes remaining after payment of the costs of collection thereof:

a. the excise tax levied by subdivision (2) of subsection (a) of Section 40-17-325 on distributors and storers of motor fuel, as therein defined; and

b. the excise tax levied by Article 3 of Chapter 17 of Title 40, exclusive of that portion of the tax in respect of gasoline.

The term "costs of collection," as used in this subdivision, shall mean that portion of the excise taxes referred to in this subdivision that may be appropriated by the Legislature to the Department of Revenue for its operating expenses.

(4) To such extent and to such extent only as the revenues appropriated under subdivisions (1), (2) and (3) of this subsection may not be sufficient to pay at their respective maturities the principal of and interest on the bonds, so much as may be necessary for such purpose, when added to the amounts appropriated in subdivisions (1), (2) and (3), of all that portion of the receipts from the inspection fee on certain petroleum products imposed by Division 1 of Article 5 of Chapter 17 of Title 8 that is required by the division to be deposited to the credit of the Public Road and Bridge Fund.

(5) To such extent and to such extent only as the revenues appropriated under subdivisions (1), (2), (3) and (4) of this subsection may not be sufficient to pay at their respective maturities the principal of and interest on the bonds, so much as may be necessary for such purpose, when added to the amounts appropriated in subdivisions (1), (2), (3) and (4), of the receipts from the fee in respect of identification markers on motor vehicles that is provided for in Section 40-17-150.

(c) All moneys hereby appropriated and pledged shall constitute a sinking fund for the purpose of paying the principal of and interest on the bonds. All pledges made by the corporation shall take precedence among themselves in the order of the adoption of the resolutions making such pledges, except as may be otherwise provided in such resolutions; provided; provided, however, that the appropriation and pledge of the state's share of the net gasoline tax proceeds shall be on parity with the pledge contained in Section 23-1-314 to secure obligations issued by the Alabama Federal Aid Highway Finance Authority.



Section 23-1-182 - Diversity requirement.

All persons and entities awarded a contract or employed pursuant to Sections 23-1-174, 23-1-177, 23-1-178, and 23-1-181 shall be inclusive and reflect the geographic, gender, racial, and ethnic diversity of the state.






Article 8A - Relocation Assistance.

Section 23-1-210 - Authorization to provide relocation assistance.

When any department, agency, or instrumentality of the state, or any county, municipality, or other political subdivision, or any other public or private entity subject to the provisions of the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended, Public Law 91-646 and 100-17, hereinafter referred to as the federal Uniform Relocation Act, undertakes any project which results in the acquisition of real property or in any person or persons being displaced from their homes, businesses, or farms such state department, agency or instrumentality, county, municipality or other political subdivision, or other public or private entity is hereby authorized to provide relocation assistance, and to make relocation payments to such displaced person and to do such other acts and follow such procedures and practices as may be necessary to comply with the provisions of the federal Uniform Relocation Act.



Section 23-1-211 - Payments.

Any payment made or to be made under the authority granted by this article shall be for compensating or reimbursing the displaced person or owner of real property in accordance with the requirements of the federal Uniform Relocation Act and such payments shall not for any purpose be deemed or considered compensation for real property acquired or compensation for damages to remaining property.



Section 23-1-212 - Authority of Director of Transportation.

The Director of the State Department of Transportation is hereby authorized to issue such regulations and procedures determined to be necessary or appropriate to carry out this article and the federal Uniform Relocation Act being subject to change at any time, such regulations and procedures will not be subject to the Alabama Administrative Procedure Act.






Article 9 - Highway Beautification.

Division 1 - Scenic Enhancement.

Section 23-1-220 - Short title.

This division may be cited as the "Highway Beautification Act - Scenic Enhancement."



Section 23-1-221 - Purpose of division.

The purpose of this division is to promote the safety, convenience, and enjoyment of travel on, and protection of, the public investment in highways of this state and for the restoration, preservation, and enhancement of scenic beauty within and adjacent to the state and federal-aid highways.



Section 23-1-222 - Authority of Director of Transportation to acquire land.

The Director of Transportation is hereby authorized to acquire land necessary for the restoration, preservation, and enhancement of scenic beauty and the establishment of rest areas within, and adjacent to, state and federal-aid highways of this state, including acquisition of publicly owned and controlled rest and recreation areas and sanitary and other facilities within, or adjacent to, the highway right-of-way necessary to accommodate the traveling public.



Section 23-1-223 - Interest in acquired land; manner of acquisition.

The interest in any land authorized to be acquired and maintained under this division may be the fee simple or any lesser interest, as determined by the Director of Transportation to be necessary to accomplish the purpose of this division. Such acquisition may be by gift, purchase, exchange, or condemnation.






Division 2 - Junkyard Control.

Section 23-1-240 - Short title.

This division may be cited as the "Highway Beautification Act - Junkyard Control."



Section 23-1-241 - Definitions.

For the purposes of this division, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AUTOMOBILE RECYCLER. Any establishment or place of business which is maintained, used, or operated for storing, keeping, buying or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts.

(2) DIRECTOR. The State Department of Transportation.

(3) INTERSTATE SYSTEM. That portion of the national system of interstate and defense highways located within this state or officially designated, or as may hereafter be so designated, by the director and approved by the United States Department of Transportation pursuant to the provisions of Title 23, United States Code, "Highways."

(4) JUNK. Old or scrap copper, brass, rope, rags, batteries, paper trash, rubber debris, waste or junked, dismantled or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material.

(5) JUNKYARD. Any establishment or place of business which is maintained, operated, or used for storing, keeping, buying, or selling junk or for the maintenance or operation of an automobile recycler. The term shall include garbage dumps and sanitary fills.

(6) PRIMARY SYSTEM. Any highway that is on the National Highway System, as defined under federal law, which includes the Interstate Highway System.

(7) SCRAP PROCESSOR. Any person, firm, or corporation engaged only in the business of buying scrap iron and metals, including, but not limited to, old automobiles, for the specific purpose of processing into raw material for remelting purposes only and whose principal product is ferrous and nonferrous scrap for shipment to steel mills, foundries, smelters, and refineries and maintaining an established place of business in this state and having facilities and machinery designed for such processing.



Section 23-1-242 - Declaration of policy.

The regulation of junkyards in areas adjacent to any state highway included in the national system of interstate and primary highways is hereby declared to be in the public interest and necessary to promote the public safety, health, welfare, convenience, and enjoyment of public travel, to protect the public investment in public highways, to preserve and enhance the scenic beauty of lands bordering on such highways, and to promote the conservation of our natural mineral resources by encouraging the recycling of the reusable scrap iron and metals. The Legislature hereby finds and declares that junkyards which do not conform to the requirements of this division are a public nuisance.



Section 23-1-243 - License - Required.

No person shall establish, operate, or maintain a junkyard, any portion of which is within 1,000 feet of the nearest edge of the right-of-way of any interstate or primary highway, without obtaining a license to do so from the director.



Section 23-1-244 - License - Issuance, revocation, and renewal; fees.

The director shall have the sole authority to issue licenses for the establishment, maintenance, and operation of junkyards within the limits defined in this division, and may revoke said licenses at any time a junkyard fails to conform to the requirements of this division, and shall charge therefor a fee of $25.00, payable annually in advance. All licenses issued under this section shall expire on January 1 following the date of issue. Licenses may be renewed from year to year upon payment of the requisite fee. Proceeds from such fees shall be deposited with the State Treasurer for credit to the State Department of Transportation Public Road and Bridge Fund.



Section 23-1-245 - License - Conditions.

No license shall be granted for the establishment, maintenance, or operation of a junkyard within 1,000 feet of the nearest edge of right-of-way of any highway on the interstate or primary system, except:

(1) Those which are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main-traveled way of the system or otherwise removed from sight;

(2) Those located within areas which are zoned for industrial use under authority of law;

(3) Those located within unzoned industrial areas, which areas shall be determined by actual land uses and defined by regulations promulgated by the director; or

(4) Those which are not visible from the main-traveled way of the system.



Section 23-1-246 - Screening - Existing junkyards.

Any junkyard lawfully in existence on September 8, 1971, which is located within 1,000 feet of the nearest edge of the right-of-way and visible from the main-traveled way of any highway on the interstate or primary system, shall be screened, if considered feasible by the director. The screening shall be at locations on the right-of-way or in areas outside the right-of-way acquired for such purposes, so as not to be visible from the main-traveled way of the interstate or primary system.



Section 23-1-247 - Screening - Rules and regulations.

The director shall have the authority to promulgate rules and regulations governing the location, planting, construction, and maintenance, including the materials used, in screening junkyards as required under provisions of this division.



Section 23-1-248 - Authority of director - Acquisition of land.

(a) When the director determines that the topography of the land adjoining the interstate or primary systems will not permit adequate screening of such junkyards or that screening would not be economically feasible, the director shall have the authority to acquire by gift, purchase, exchange, or eminent domain such interests in lands as may be necessary, including fee simple title, to secure the relocation, removal, or disposal thereof.

(b) When the director determines that it is in the best interest of the state, he may acquire such lands upon payment of just compensation to the owners, or interest in said lands as may be necessary to provide adequate screening of such junkyards.

(c) Damages resulting from any taking of property in eminent domain shall be ascertained in the manner provided by law.



Section 23-1-249 - Authority of director - Regulations; agreements with United States Department of Transportation.

The director may:

(1) Promulgate regulations he deems necessary to implement and enforce provisions of this division; and

(2) Enter into agreements with the United States Department of Transportation pursuant to Title 23, United States Code, and any amendments thereto, relating to the control of junkyards in areas adjacent to the interstate and primary systems and to take action in the name of the state to comply with the terms of this agreement.



Section 23-1-250 - Penalty for violation of division; abatement of nuisances.

The establishment, operation, or maintenance of any junkyard contrary to the provisions of this division shall be a public nuisance. Any person, partnership, or corporation that establishes, maintains, or operates any junkyard contrary to the provisions of this division shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be penalized by a fine of not less than $100.00 nor more than $1,000.00, said fine to be applicable only after receipt by said person, partnership, or corporation of written notification that said person, partnership, or corporation is violating any provision of this division and their failure to comply with the requirements contained in this division within 30 days from the date of the receipt of said notice, and in addition thereto, the director may apply to the circuit court of the county in which said junkyard may be, for an injunction to abate such nuisance.



Section 23-1-251 - Construction of division.

Nothing in this division shall be construed to abrogate or affect the provisions of any lawful ordinance, regulation, or resolution which are more restrictive than the provisions of this division.






Division 3 - Outdoor Advertising.

Section 23-1-270 - Short title.

This division shall be known as and may be cited as the "Highway Beautification Act - Outdoor Advertising."



Section 23-1-271 - Definitions.

For the purposes of this division, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) ADJACENT AREA. An area which is adjacent to and within 660 feet of the nearest edge of the right-of-way of any interstate or primary highway, which 660 feet distance shall be measured horizontally along a line normal or perpendicular to the centerline of the highway.

(2) BUSINESS AREA. Any part of an adjacent area which is zoned for business, industrial, or commercial activities under the authority of any law of this state or not zoned, but which constitutes an unzoned commercial or industrial area as defined in this section.

(3) CENTERLINE OF THE HIGHWAY. A line equidistant from the edges of the median separating the main-traveled ways of a divided highway or the centerline of the main-traveled way of a nondivided highway.

(4) COMMERCIAL OR INDUSTRIAL ACTIVITIES FOR PURPOSES OF UNZONED INDUSTRIAL AND COMMERCIAL AREAS. Those activities generally recognized as commercial or industrial by local zoning authorities in this state, except that none of the following activities shall be considered commercial or industrial:

a. Outdoor advertising structures;

b. Agricultural, forestry, ranching, grazing, farming, and similar activities, including, but not limited to, wayside fresh produce stands;

c. Activities normally or regularly in operation less than three months of the year;

d. Transient or temporary activities;

e. Activities not visible from the main-traveled way;

f. Activities more than 660 feet from the nearest edge of the right-of-way;

g. Activities conducted in a building principally used as a residence;

h. Railroad tracks and minor sidings; or

i. Areas which are predominantly used for residential purposes.

(5) DIRECTOR. The State Department of Transportation.

(6) ERECT. To construct, build, raise, assemble, place, affix, attach, create, paint, draw, or in any other way bring into being or establish, but it shall not include any of the foregoing activities when performed as an incident to the change of advertising message or customary maintenance of the sign structure.

(7) INFORMATION CENTER. An area or site established or maintained at safety rest areas for the purpose of informing the public of places of interest within the state and providing such other information as the director may consider necessary.

(8) INTERSTATE HIGHWAY. Any highway at any time officially designated as a part of the national system of interstate and defense highways by the director and approved by the appropriate authority of the federal government.

(9) MAINTAIN. To allow to exist.

(10) MAIN-TRAVELED WAY. The through traffic lanes exclusive of frontage roads, auxiliary lanes, and ramps.

(11) MOTORIST DIRECTIONAL SIGNS. Any signs, displays, or devices giving directional information pertaining to food services, lodging, gasoline and automotive services, resorts, attractions, campgrounds, truck stops, natural wonders, scenic and historical sites, and areas suited for outdoor recreation.

(12) PRIMARY HIGHWAY. Any highway, other than an interstate highway, officially designated as a part of the federal-aid primary system by the director, approved by the appropriate authority of the federal government, as of June 1, 1991, or any highway which is not on the federal-aid primary system, but which is or becomes a part of the National Highway System.

(13) REMOVING AUTHORITY. Any governmental entity.

(14) SAFETY REST AREAS. An area or site established or maintained within or adjacent to the right-of-way by or under public supervision or control for the convenience of the traveling public.

(15) SIGN. Any outdoor advertising sign, display, device, notice, figure, painting, drawing, message, placard, poster, billboard, or other thing which is designed, intended, or used to advertise or inform, any part of the advertising or informative contents of which is visible from any place on the main-traveled way of any portion of an interstate highway or primary highway.

(16) UNZONED COMMERCIAL, BUSINESS, OR INDUSTRIAL AREA. The land occupied by the regularly used building, parking lot, storage or processing area of a commercial, business, or industrial activity, and the land within 600 feet thereof on each side of the highway. The unzoned area shall not include:

a. Land on the opposite side of an interstate or primary freeway highway from an unzoned commercial, business, or industrial area, as defined above;

b. Land predominantly used for residential purposes;

c. Land zoned by state or local law, regulation, or ordinance;

d. Land on the opposite side of a nonfreeway primary highway which is determined scenic by the State Department of Transportation.

All measurements shall be from the outer edges of the regularly used buildings, parking lots, storage or processing areas of the commercial or industrial activities, not from the property lines of the activities, unless the property lines coincide with the limits of the regularly used buildings, parking lots, storage or processing areas and shall be along or parallel to the edge or pavement of the highway.

(17) URBAN AREA. An urbanized area so designated by the Bureau of the Census, within boundaries fixed by responsible state and local officials, subject to approval by the Secretary of the United States Department of Transportation, or an urban place as designated by the Bureau of the Census having a population of 5,000 or more and not within any urbanized area, within boundaries fixed by responsible state and local officials, subject to approval by the Secretary of the United States Department of Transportation.



Section 23-1-272 - Declaration of policy.

The Legislature hereby finds and declares:

(1) That outdoor advertising is a legitimate commercial use of private property adjacent to roads and highways;

(2) That the erection and maintenance of outdoor advertising signs, displays, and devices in areas adjacent to interstate highways and primary highways should be regulated in order to protect the public investment in such highways, to promote the recreational value of public travel, to preserve natural beauty, and to promote the reasonable, orderly, and effective display of such signs, displays, and devices;

(3) That outdoor advertising is an integral part of the business and marketing function and an established segment of the national economy and should be allowed to operate in business areas;

(4) Regulatory standards set forth in Section 23-1-274 are consistent with customary use in this state and will properly and adequately carry out each and all of the purposes of this division; and

(5) Motorist directional signs are essential to the economic interests of the state and the interests of the traveling public; therefore, no motorist directional sign not otherwise permitted under Section 23-1-273 shall be removed on a statewide basis, unless by mutual agreement between the sign owner and the State Department of Transportation, until all other nonconforming signs are removed.



Section 23-1-273 - Erection or maintenance of signs - Prohibited in adjacent areas; exceptions.

No sign shall, subject to the provisions of Section 23-1-274, be erected or maintained in an adjacent area after February 10, 1972, nor shall any outdoor advertising sign, display, or device with the purpose of its message being read from the main-traveled way of an interstate highway or primary highway be erected after April 11, 1978, outside of an urban area beyond 660 feet of the nearest edge of right-of-way of an interstate or primary highway, except the following:

(1) Directional and official signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions, safety rest areas, and information centers, which are authorized by the director, under promulgated rule, and which comply with regulations promulgated by the director relative to their lighting, size, number, spacing, and other such requirements as may be appropriate to implement this division; provided, that such regulations shall not be inconsistent with, nor more restrictive than, such national standards as may be promulgated from time to time by the Secretary of Transportation of the United States pursuant to subsection (c) of Section 131, of Title 23, United States Code.

(2) Signs lawfully in existence on October 22, 1965, determined by the state, subject to the concurrence of the United States Secretary of Transportation, to be landmark signs, including signs on farm structures or natural surfaces of historic or artistic significance, the preservation of which would be consistent with the purposes of this section.

(3) Signs advertising the sale or lease of property upon which they are located.

(4) Signs advertising activities conducted on the property on which they are located. For the purposes of this subdivision, the promotion of activities at other locations or the dissemination of information about activities conducted upon other property shall not be considered activities conducted on the property on which a sign is located.

(5) Signs located in business areas on February 10, 1972, and signs to be erected in business areas subsequent to February 10, 1972, which when erected, will comply with the provisions of Section 23-1-274; provided, that no advertising, sign, display, or device with the purpose of its message being read from the main-traveled way shall be erected after April 11, 1978, outside an urban area beyond 660 feet of the edge of the right-of-way of an interstate or primary highway, whether located in a business area or not.

(6) Signs or devices which advertise or designate exclusively the location of the facilities of any public utility located along the interstate or primary highway for the convenience or protection of the using public or the protection of the facilities of the public utility.

(7) Motorist directional signs lawfully erected and in existence on May 5, 1976, which do not conform to requirements of present state laws and whose removal would work a substantial economic hardship in a specific or defined area. The State Department of Transportation, upon receipt of a petition, declaration, or resolution from any state, county, or municipal agency, from any industry association or any group of private business persons or their employees, claiming that the removal of such motorist directional signs would work a substantial economic hardship in specific or defined areas, shall forward such petition, declaration, or resolution to the United States Secretary of Transportation to approve retention of such motorist directional signs.



Section 23-1-274 - Erection or maintenance of signs - Controls; criteria.

The director shall effectively control, or cause to be controlled, the erection and maintenance of outdoor advertising signs, displays, and devices in all business areas that are erected subsequent to February 10, 1971. Whenever a bona fide state, county, or local zoning authority has made a determination of customary use as to size, lighting, and spacing, such determination may be accepted in lieu of controls by agreement in the zoned commercial and industrial area within the geographical jurisdiction of such authority. In all other controlled commercial and industrial areas, the criteria set forth below shall apply:

(1) SIZE OF SIGNS.

a. For sign structures erected after July 15, 1995, the maximum area for any one sign shall be 672 square feet with a maximum height of 14 feet and a maximum length of 48 feet, inclusive of any border and trim on the sign face, but excluding any embellishment on and cut-out extension of the sign face, the base or apron, supports, and other structural members. For sign structures lawfully in existence on or before July 15, 1995, the maximum area for any one sign shall be 1,200 square feet with a maximum height of 30 feet and a maximum length of 60 feet, inclusive of any border and trim, but excluding the base or apron, supports, and other structural members.

b. The area shall be measured by the smallest square, rectangle, triangle, or circle or combination thereof which will encompass the entire sign.

c. Sign structures erected after July 15, 1995, may contain one or two signs per facing and may use only a side-by-side, back-to-back, or V-type configuration, and may use no other configuration; provided, that if two signs are used facing the same direction, the aggregate total area shall not exceed 672 square feet. Sign structures lawfully in existence on or before July 15, 1995, may contain one or two signs per facing and may be placed double-faced, back-to-back, or V-type; provided, that if two signs are used facing the same direction, the aggregate total area shall not exceed 1,200 square feet.

(2) LIGHTING.

a. Signs shall not be erected or maintained which contain, include, or are illuminated by any flashing, intermittent, or moving lights, except those giving public service information such as, but not limited to, time, date, temperature, weather, or news.

b. Signs shall not be erected or maintained which are not effectively shielded so as to prevent beams or rays of light from being directed at any portion of traveled way of any interstate or primary highway and are of such intensity or brilliance as to cause glare or to impair the vision of the driver of any motor vehicle.

c. Signs shall not be erected or maintained which shall be so illuminated that they obscure or interfere with any official traffic sign, device, or signal.

(3) SPACING.

a. Signs shall not be erected or maintained in such a manner as to obscure, or otherwise physically interfere with, an official traffic sign, signal, or device or which obstructs or physically interferes with the driver's view of approaching, merging, or intersecting traffic.

b. Signs shall not be erected or maintained which do not comply with all applicable county or municipal codes and ordinances, including, but not limited to, zoning, buildings, and sign codes, as locally interpreted, applied, and enforced.

c. Signs shall not be erected or maintained closer to another sign other than a sign described in subdivisions (1), (2), (3), (4), and (6) of Section 23-1-273 than the following prescribed distances. These spacing provisions do not apply to signs separated by buildings or other obstructions in such manner that only one sign located within the above spacing distance is visible from the highway at any one time. The minimum distance between signs shall be measured along the nearest edge of the pavement between points directly opposite the signs along each side of the highway.

1. On all interstate highways and freeway primary highways, there must be at least 500 feet between sign structures on the same side of the highway.

2. On interstate highways and freeway primary highways located outside the zoning authority of incorporated cities, no sign structure is permitted adjacent to or within 500 feet of an interchange or intersection at grade or safety roadside rest areas. Such distances shall be measured along the highway to the nearest point of beginning or ending of pavement widening at the exit from or entrance to the main-traveled way.

3. On primary highways located outside the zoning authority of incorporated cities, for sign structures erected after July 15, 1995, there must be at least 500 feet between sign structures on the same side of such highway, and for sign structures lawfully in existence on or before July 15, 1995, there must be at least 300 feet between sign structures on the same side of such highway.

4. On primary highways located within the zoning authority of incorporated cities, for sign structures erected after July 15, 1995, there must be at least 500 feet between sign structures on the same side of such highway, and for sign structures lawfully in existence on or before July 15, 1995, there must be at least 100 feet between sign structures on the same side of such highway.

(4) GENERAL.

a. Signs shall not be erected or maintained which imitate or resemble any official traffic sign, signal, or device.

b. Signs shall not be erected or maintained upon trees, or painted or drawn upon rocks or other natural features.

c. Signs shall not be erected or maintained which are structurally unsafe or in substantial disrepair.

d. Signs which are obsolete shall be removed.



Section 23-1-275 - Erection or maintenance of signs - Permits; identification tags or decals.

(a) No sign permitted by the provisions of Section 23-1-274 may be erected without first obtaining a permit therefor from the director. No permit shall be required for signs conforming to the provisions of this division which are in existence upon February 10, 1972, until the end of the fifth calendar year. The application for a permit shall be on a form provided by the director and shall contain such information as the director may require. Upon receipt of an application containing all required information in due form and properly executed, the director shall issue a permit to the applicant for the erection of the sign, provided such sign will not violate any provisions of this division. A charge of $25.00 will be made for each location covered in the permit. The application for a permit shall be accompanied by the required fee.

(b) Permits shall be for the calendar year, and shall be renewed annually upon payment of a fee of $10.00 for the following calendar year without the necessity of filing a new application. The fee shall not be prorated for fractions of the year. Only one permit shall be required for double-faced, back-to-back, or V-type signs. Advertising copy may be changed at any time without the payment of an additional fee, and nothing in this division shall be construed to give the director any power of censorship with regard thereto.

(c) Permit fees for signs under this division shall become due and payable on January 1 of each year and delinquent on February 15 thereafter. A 25 percent penalty shall be charged and collected for any delinquent permit issued after February 15.

(d) In addition to the permit, the director shall issue an identification tag or decal to the applicant upon payment of the fee which shall be permanently affixed to the sign, display, or device for which the permit was issued. Such tag or decal shall be so affixed in a uniform position on all such signs, displays, and devices. The size, location, and content, including identification numbers, and the materials from which such tags or decals are to be made shall be determined by the director. All signs, displays, and devices which do not have the tag or decal attached thereto as provided in this section, shall be considered as being nonconforming within the terms of this division.

(e) The director shall issue a permit for the sign, display, or device described in any application duly made under this section unless it is in violation of this division. Any permit may be revoked after a public hearing upon 30 days written notice if the director finds that any statements made in the application thereof were false or misleading or that the advertising sign, display, or device covered thereby is not in good general condition and in reasonable state of repair or is otherwise in violation of this division, provided such false or misleading statement has not been corrected and that the sign, display, or device has not been brought into compliance with this division prior to said public hearing. The director for good cause shown at such hearing may extend the time within which such sign, display, or device may be brought into conformance or other remedial action taken.



Section 23-1-276 - Erection or maintenance of signs - Name and address of owner and date of erection to appear on signs, etc.

Each sign or structure regulated by this division shall have stated thereon the name and address of the owners thereof and the date of its erection; provided, that if the address of the owner is on file with the director, it need not be stated on such sign or structure.



Section 23-1-277 - Erection or maintenance of signs - Exceptions to Sections 23-1-275 and 23-1-276.

The provisions of Sections 23-1-275 and 23-1-276 shall not be applicable to signs of less than one square foot in area, excluding the support, erected by a public utility to mark the location of any buried telephone cable, electric power line, gas line, waterline, or other underground public utility facility, for the protection of the facilities of the public utility.



Section 23-1-278 - Enforcement of division generally.

(a) Any sign erected or maintained in an adjacent area after February 10, 1972, and any outdoor advertising sign, display, or device erected with the purpose of its message being read from the main-traveled way of any interstate highway or primary highway outside of an urban area and beyond 660 feet of the right-of-way after April 11, 1978, in violation of the provisions of this division or the rules and regulations promulgated under the provisions of this division may be removed by the director upon 30 days' prior notice by certified or registered mail to the owner thereof and to the owner of the land on which said sign is located or through court proceedings at the option of the director. No notice shall be required to be given to the owner of the sign or to a property owner whose name is not stated on the sign or on the structure on which it is displayed or whose address is not stated thereon and is not on file with the director.

(b) The courts of this state shall have jurisdiction, in accordance with the provisions of Sections 6-6-220 through 6-6-232, over actions for declaratory judgment, initiated by the director, the owners of signs or the owners of property on which signs are located, to determine and adjudicate controversies arising under or out of the enforcement of this division and to set forth the rights, duties, and responsibilities of the various parties arising under this division, including decrees of injunction and ordering removal of signs. In addition the courts of this state shall have such injunctive powers as may be necessary to enforce or compel compliance with the provisions of this division in cases filed by the director for injunction in the enforcement of this division, including the power to enjoin the continuing maintenance of any sign erected or maintained in violation of the provisions of this division and the removal of any such signs on complaint filed by the director. Proceedings hereunder being largely equitable in nature, the courts shall set forth the rights, duties, and responsibilities of the parties under this division on the facts presented without intervention of a jury except as may be otherwise provided by statute or the Constitution of Alabama. In the event a sign or signs involved in any proceeding hereunder are found to be maintained, permitted to exist, or erected in violation of any of the provisions of this division, the court trying the cause, on being petitioned by the director, shall order the removal of the sign or signs, subject to Sections 23-1-280, 23-1-281, and 23-1-282, where applicable, by the sign owner or jointly by the sign owner and property owner if joined in the proceeding or separately by the property owner; provided, that the director, acting through personnel of the State Department of Transportation, may remove such signs at the option of the director as provided herein or as ordered by the court. Court costs shall be taxed against a sign owner or property owner on which a sign is located if a court determines that such parties have erected or maintained a sign in violation of this division. Jurisdiction and procedure of courts are not limited by this division.

(c) In any proceeding hereunder in the courts of this state, an allegation or averment setting forth the owner of the real property or the owner of a sign located thereon to be a particular party or parties shall be deemed to establish prima facie ownership of the real property or the sign to be in such party or parties, respectively, unless within 30 days from the service of process upon them, such party or parties file in the proceeding a sworn denial of ownership and, in addition thereto, set forth any interest in and to such real property or sign to which they claim to be entitled. In any proceeding hereunder in the courts, employees of the State Department of Transportation may testify, from general knowledge, that a particular highway is an interstate or primary highway or as to the location of geographical boundaries of urban areas, incorporated municipalities and other zoned areas. In addition to other official maps, maps prepared by the State Department of Transportation as to the location of geographical boundaries of urban areas hereunder shall be received in evidence in aid of establishment of such boundaries when offered on the general knowledge of employees of the State Department of Transportation that such map or maps were prepared by the State Department of Transportation for the purpose of establishing the geographical boundaries of an urban area.

(d) In the event a determination is made by the director that a particular sign or signs have been erected or are being maintained or allowed to exist in violation of any of the provisions of this division, upon written notice to the owner of such sign or signs, such owner of the sign or signs shall have a duty to submit to the director all factual and documentary evidence in his possession, under his control, or reasonably obtainable by such sign owner relating to the date or dates of the erection of the sign or signs, the names of individuals erecting same and all information relating in any manner to the erection of the sign or signs, the names of individuals erecting same and all information relating in any manner to the location thereof which would tend to have a bearing on whether the sign or signs were erected in violation of or are being maintained or allowed to exist in violation of any of the provisions of this division.

All officers and employees of the State Department of Transportation are hereby authorized and empowered to enter upon and go across any land located within the State of Alabama for the purpose of inspection of any sign determined by the director to be in existence in violation of this division or any amendment thereto. Any officer and employee of the State Department of Transportation who, acting lawfully under this division, enters upon or crosses any lands located within this state for the purpose of inspection or removal of any such sign and in and about the activity of inspection or removal of any such sign is hereby vested with full police power to arrest or prefer charges against any person or persons who interferes with the performance of his duty.



Section 23-1-279 - Nonconforming signs - Removal and payment of compensation generally.

(a) Signs outside of business areas which are lawfully in existence on February 10, 1972, but which do not conform to the requirements in this division, are declared nonconforming and, subject to Sections 23-1-280, 23-1-281, and 23-1-282, shall be removed by the sign owner and/or property owner under agreement with the director, or under the authority of the director, upon agreement between the parties as to just compensation. In the event no agreement can be reached as to just compensation, the sign shall be removed and payment made therefor through petition filed in probate court in accordance with Section 23-1-282. Outdoor advertising signs, displays, or devices with the purpose of their message being read from the main-traveled way of any interstate highway or primary highway erected prior to April 11, 1978, outside of an urban area and beyond 660 feet of the edge of the right-of-way of such interstate or primary highway and not otherwise lawful under Section 23-1-273, as amended, are declared nonconforming and, subject to Sections 23-1-280, 23-1-281, and 23-1-282, shall be removed by the sign owner and/or property owner under agreement with the director or under the authority of the director, upon agreement between the parties as to just compensation. In the event no agreement can be reached as to just compensation, the sign shall be removed and payment made therefor through petition filed in probate court in accordance with Section 23-1-282.

(b) Signs lawfully erected after February 10, 1972, and which subsequently do not conform to the requirements of this division, shall be removed by the sign owner and/or property owner under agreement with the director or under the authority of the director, upon agreement between the parties as to just compensation. In the event no agreement can be reached as to just compensation, the sign shall be removed and payment made therefor through petition filed in probate court in accordance with Section 23-1-282.

(c) Should any commercial or industrial activity which has been used in defining or delineating an unzoned area cease to operate, the unzoned area shall be redefined or redelineated based on the remaining activities. Any signs located within the former unzoned area, but located outside the unzoned area based on its new dimensions, shall become nonconforming and, subject to Sections 23-1-280, 23-1-281, and 23-1-282, shall be removed by the sign owner and/or property owner under agreement with the director or under the authority of the director, upon agreement between the parties as to just compensation. In the event no agreement can be reached as to just compensation, the sign shall be removed and payment made therefor through petition filed in probate court in accordance with Section 23-1-282.



Section 23-1-280 - Nonconforming signs - Just compensation to be paid upon removal of signs.

Just compensation shall be paid by the removing authority upon the removal of any of the following signs which are not then in conformity with this division whether or not removed pursuant to or because of this division:

(1) Signs lawfully in existence on February 10, 1972.

(2) Signs lawfully in existence on land adjoining any highway made an interstate or primary highway after February 10, 1972.

(3) Outdoor advertising signs, displays, or devices erected with the purpose of their message being read from the main-traveled way of any interstate highway or primary highway erected outside of an urban area and beyond 660 feet of the edge of the right-of-way of an interstate or primary highway erected prior to April 11, 1978, and not otherwise lawful under Section 23-1-273.

(4) Signs lawfully erected on or after February 10, 1972.

Notwithstanding any provision of law to the contrary, no removing authority shall remove or cause to be removed, or cause the alteration in any manner of, any lawfully erected sign along any public street or highway within the state without paying just compensation. Amortization for whatever period shall not constitute just compensation.



Section 23-1-281 - Nonconforming signs - Just compensation - For what paid.

The just compensation required by the provisions of Section 23-1-280 shall be paid for the following:

(1) The taking from the owner of such sign, all right, title, and interest in and to such sign, and his leasehold relating thereto, and compensation therefor, including severance damage to the remaining portion of the sign, shall be included in the amounts paid to the respective owner, exclusive of any damage of factories involved in manufacturing, erection, maintenance, or servicing of any outdoor advertising signs or displays.

(2) The taking from the owner of the real property on which the sign is located or the right to erect and maintain such signs thereon.



Section 23-1-282 - Nonconforming signs - Just compensation - To whom paid; agreements; civil actions.

(a) Compensation required under the provisions of Sections 23-1-280 and 23-1-281 shall be paid to the person or persons entitled thereto. If the director and the owner or owners reach an agreement on the amount of compensation payable to such owner or owners in respect to any removal or relocation, the director may pay such compensation to the owner or owners and thereby acquire or terminate his rights or interest as by purchase; provided, that any sign, display or device lawfully in existence along the interstate system or the federal-aid primary system on February 10, 1971, which is not in conformity with the provisions contained in this division shall not be required to be removed until just compensation has been paid therefor. Notwithstanding any other provision of this division, no sign, display or device otherwise required to be removed under this division, for which just compensation is authorized to be paid by the director, shall be required to be removed if the federal share of at least 75 percent of the just compensation to be paid upon removal of such sign, device or display is not available for such payment.

(b) If the director and the owner do not reach agreement as to such amount of compensation, the director may institute an action to have such compensation determined in a civil action. Such an action shall be instituted by filing a petition in the probate court of the county where the advertising device and land are located. Such action for determination of compensation shall thereupon proceed and be treated in accordance with the provisions of this title and Title 18 of this Code to the extent not inconsistent with the provisions of this division, the same as if such action had been commenced thereunder by a petition by the state for the taking of property under its power of eminent domain.



Section 23-1-283 - Nonconforming signs - Just compensation - Sufficient federal funds required.

Despite any contrary provisions in this division, no sign shall be required to be removed unless at the time of removal there are sufficient funds, from whatever source, appropriated and immediately made available to the director with which to pay the just compensation required under Sections 23-1-280 through 23-1-282 and unless, at such time, the federal funds required to be contributed to this state under Section 131, Title 23, United States Code, have been appropriated and are immediately available to the state.



Section 23-1-284 - Agreement with United States Secretary of Transportation.

The director, on behalf of the state, is authorized and directed to seek agreement with the Secretary of Transportation of the United States, acting under the provisions of Section 131, Title 23, United States Code, as amended, that the provisions of this division are in conformance with Section 131, Title 23, United States Code, and provide effective control of outdoor advertising signs as set forth therein.



Section 23-1-285 - Director authorized to accept federal funds.

The director may accept any allotment of funds by the United States, or any agency thereof, appropriated to carry out the purposes of Section 131, Title 23, United States Code, as amended, from time to time. The director shall take such steps as may be necessary, from time to time, to obtain from the United States, or the appropriate agency thereof, funds allotted and appropriated, pursuant to Section 131, Title 23, United States Code, for the purpose of paying the federal government's 75 percent share of the just compensation to be paid to sign owners and owners of real property under the terms of subsection (g) of Section 131, Title 23, United States Code, and Sections 23-1-280 through 23-1-282.



Section 23-1-286 - Rules and regulations.

The Director of Transportation is hereby authorized to adopt such rules and regulations as are necessary and appropriate to carry out the provisions of this division.



Section 23-1-287 - Disposition of fees.

All fees collected for the issuance of permits provided for under this division shall be paid into the State Treasury to be credited to the Public Road and Bridge Fund.



Section 23-1-288 - Penalty for violation of division, etc.

Whoever erects or maintains a sign in violation of the provisions of this division or in violation of rules and regulations promulgated by the director under the provisions of this division shall be guilty of a Class C misdemeanor and shall upon conviction be punished as provided in Title 13A.









Article 9A - Alabama Scenic Byways Program.

Section 23-1-290 - Short title.

This article shall be known as "Alabama the Beautiful Act."



Section 23-1-291 - Legislative findings.

The Legislature finds that certain portions of the state highway system provide access to state locales that are notable for their scenic, natural, historic, recreational, cultural, and archaeological value and are therefore worthy of designations as scenic byways in order to provide special consideration of their unique features and special role in the highway system. The Legislature further finds that the public interest would be served by the formation of a coordinated scenic byways program to enhance recreational, cultural, and archaeological resources, encourage economic development through tourism, improve the transportation system, and educate residents and visitors on the history, culture, and natural beauty of this state. In order to implement this program, the Legislature has determined that a two-tiered structure would best serve the governance of the Alabama Scenic Byways program. The Legislature recognizes that the application of this article is meant to add value to the community, and that public involvement, specifically the rights and interests of private property owners, must be considered in implementing provisions of this article and in the designation of byways. Specifically, any such actions taken which affect private property are subject to statutes and regulations otherwise established in accordance with the United States Constitution and the Constitution of Alabama of 1901.



Section 23-1-292 - Program established.

The Alabama Scenic Byways program is hereby established through a two-tiered system consisting of a Designating Committee and an Advisory Council. Appointments to the committee and the council shall be made within 30 days and 45 days, respectively, of August 1, 2000. Organizational meetings of the committee and the council shall be held within 60 days of August 1, 2000. The Advisory Council and the Designating Committee may adopt such organizational and administrative rules and procedures deemed necessary to conduct business.



Section 23-1-293 - Designating Committee.

(a) The Designating Committee shall consist of a state legislator to be appointed by the Governor, a state Senator appointed by the President Pro Tempore of the Senate, a member of the House of Representatives appointed by the Speaker of the House, and the heads, or their official designees, of the following seven departments:

(1) The Alabama State Department of Transportation.

(2) The Alabama Bureau of Tourism and Travel.

(3) The Alabama Historical Commission.

(4) The Alabama Council on the Arts.

(5) The Alabama Department of Economic and Community Affairs.

(6) The Alabama Department of Conservation and Natural Resources.

(7) The Alabama Forestry Commission.

(b) The Designating Committee shall perform the following duties:

(1) Designate as scenic byways from the highways recommended to it by the Advisory Council, as provided in subsection (d) of Section 23-1-294.

(2) Advise the Governor and the Legislature of each designation.

(3) Adopt procedures for the administration of designating and managing scenic byways.

(4) Remove the designation of a highway as a scenic byway where it deems appropriate.



Section 23-1-294 - Advisory Council.

(a) The Advisory Council shall consist of a member of the Alabama House of Representatives appointed by the Speaker of the House, a member of the Alabama Senate appointed by the Lieutenant Governor, one member appointed by each member of the Designating Committee, three persons appointed from the state at-large by the Governor, and one representative appointed by the Governor from each of the following groups or organizations:

(1) Scenic Alabama.

(2) Alabama Environmental Council.

(3) The outdoor advertising industry.

(4) The Alabama Wildlife Federation.

(5) A business, industry, or trade association or professional organization having its principal programs extending generally throughout the state, and having a demonstrated concern for balancing economic growth with protection for the environment and increased recreational opportunities.

(6) Public utilities.

(7) Tourism associations.

(8) Real estate associations.

(9) Regional planning commissions.

(10) A statewide historic preservation organization.

(11) Forestry interests.

(12) Agricultural interests.

In making these appointments, the Governor shall ensure equitable geographic representation.

(b) Additionally, a member shall be appointed from each of the following departments or organizations:

(1) The United States Department of the Interior, designated by the Secretary of the Interior.

(2) The Alabama League of Municipalities, designated by the president of the league.

(3) The Alabama Association of County Commissions, designated by the president of the association.

(4) The Black Heritage Council designated by the chair of the council.

(5) The Alabama Association of Resource Conservation and Development Councils designated by the chair of the association.

(c) The Advisory Council shall report to the Governor and the Legislature on the progress of the implementation of this article within one year of August 1, 2000, and by January 1 of each year thereafter.

(d) The duties and responsibilities of the Advisory Council shall include the following:

(1) Providing, in the first report, a scenic byways program implementation plan identifying essential components for the Alabama Scenic Byways system, and recommending any actions by the Legislature which may be necessary to implement a cohesive and coordinated scenic byways program that would serve the goals of preserving and protecting scenic, historic, natural, recreational, cultural, and archaeological resources, enhancing recreation, and promoting economic development through tourism and education in the history, culture, and natural beauty of Alabama. An initial inventory of potential scenic byways created for the Department of Transportation and the Bureau of Tourism and Travel may be used in developing the implementation program and considered in the selection of byways.

(2) Developing a process for nominations for scenic byway and nomination criteria.

(3) Advising and consulting with municipalities regarding the process of recommending municipal roads for inclusion in the scenic byways program.

(4) Encouraging towns and municipalities to designate scenic byways within their jurisdictions and to petition the Designating Committee for the inclusion of these byways into the Alabama Scenic Byways program. Such inclusion may enable the municipality to participate in any federal, state, or other funding that may be available.

(5) Encouraging and assisting in fostering public awareness, understanding, and participation in the objectives and functions of the scenic byways program.

(6) Providing municipalities with tools and ideas for the enhancement and protection of designated scenic byways.

(7) Recommending operation and management standards for highways designated as scenic byways, including strategies for maintaining or improving the qualities for which a highway is designated as a scenic byway, and for protecting and enhancing the landscape and view corridors within the public rights-of-way surrounding such a highway, provided that such standards shall have no impact on the facilities or equipment used in the generation, transmission, or distribution of electric power, telecommunications, commercial mobile radio services, broadband services, or existing wireless facilities. However, all new wireless services structures, unless used primarily for educational purposes, shall be reviewed under the terms of this article and shall consider the communication needs of the community and shall not be in conflict with any local, state, and federal laws and regulations.

(8) Recommending standards for scenic byway-related signs, including those which identify highways as scenic byways.

(9) Recommending standards for maintaining highway safety on the scenic byway system.

(10) Recommending measures to safely accommodate the largest variety of scenic byway users, including, but not limited to, persons traveling by automobile, recreational vehicle, motor coach, bicycle, horse, watercraft, or by foot.

(11) Recommending design review procedures for location of highway facilities, landscaping, and travelers facilities on the scenic byway system.

(12) Removing the designation of a highway as a scenic byway if the highway is determined to no longer meet the criteria under which it was designated or has not adequately adhered to its submitted corridor management plan.

(13) Advising on such other matters as may be necessary or desirable to further the purposes of this program.

(14) Evaluating and recommending to the Designating Committee and the Legislature amendments of the statutes and regulations relevant to the furtherance of a cohesive system of scenic byways.

(15) Making recommendations with respect to state regulatory policy consistent with the Alabama Scenic Byways program.

(16) Establishing procedures, standards, guidelines, and plans consistent with federal, state, and local authority and recommend designations accordingly. Until all rules, procedures, guidelines, and standards are established, the federal rules for establishing a corridor management plan shall be utilized.

(17) Recommending for designations and removal of designations as scenic byways in Alabama based on criteria which include, but shall not be limited to, the following:

a. Significant possession of at least one of the following intrinsic qualities: Scenic, historic, natural, recreational, cultural, or archaeological.

b. Demonstration in scenic byway nominations of local, private, and public support.

c. Presence and implementation of a corridor management plan. A corridor management plan is a written document that specifies the actions, procedures, controls, operational practice, and administrative strategies necessary to maintain the scenic, historic, cultural, recreational, archaeological, and natural qualities of the scenic byway.

d. Conducting a public hearing in the area of the proposed designation before a scenic byway is so designated.

(18) Outdoor advertising shall be addressed pursuant to the following criteria:

a. Corridor management plans for individual byways shall include provisions for the regulation of outdoor advertising to conform with applicable federal, state, and local laws, including, but not limited to, 23 U.S.C. Section 131(s).

b. Corridor management plans shall also include provisions for removal of dilapidated and nonfunctional signage within six months.

c. Removal of any antiquated and nonapplicable signs on roads and highways throughout the state within six months.

Notwithstanding the foregoing, nothing in this article shall impede or prohibit the Alabama Department of Transportation from constructing, repairing, or maintaining any highway, road, or bridge or any other matter which falls within the jurisdiction of the Alabama Department of Transportation.



Section 23-1-295 - Nomination of potential scenic byways.

The Advisory Council shall evaluate initial applications. Local governments in conjunction with the Advisory Council shall perform a field survey of the byway and score its qualities, with special attention paid to the scenic quality of the roadway. The following criteria and procedures shall be used for nominating potential scenic byways:

(1) Any road corridor shall have at least one of the following six intrinsic qualities to be nominated: Scenic, natural, cultural, historic, archaeological, and recreational.

(2) Each nomination shall be made and supported by a sponsor, including, but not limited to, any of the following: An historic preservation group, an environmental group, another nongovernmental organization, a local government, or an individual.

(3) The sponsor or sponsors of a potential scenic byway shall complete an application form and submit it to the Advisory Council.

(4) Special consideration or first priority shall be given the Alabama's 10 Environmental Natural Wonders, Civil War, Native American, and Civil Rights sites, and the Robert Trent Jones Trail, due to their particular importance to Alabama's scenic, historic, cultural, and recreational heritage. Special consideration or first priority shall also be given to counties with the highest unemployment rates and the slowest rates of economic growth. These sites shall go through the normal nomination procedure.

(5) Nominations shall be accepted on an ongoing basis, but shall be evaluated and passed on to the Designating Committee on a semi-annual basis, beginning one year from August 1, 2000.






Article 10 - Federal Aid Highway Finance Authority.

Section 23-1-300 - Purpose and construction of article.

(a) It is the intention of the Legislature by the passage of this article to authorize the incorporation of the Director of Finance, the Director of Transportation, the Attorney General, the State Treasurer, and the Governor of Alabama for the purposes of establishing the program Roads and Bridges to Alabama's Future and of anticipating and providing for the federal share of the cost of constructing federal aid projects and thus to accelerate the construction of such federal aid projects in the state by the issuance of the obligations of such corporation, which shall not be bonds or debts of the state but shall be payable solely from federal aid highway funds and the tax proceeds and investment income provided therefor by this article.

(b) This article shall be liberally construed in conformity with the said purpose.



Section 23-1-301 - Definitions.

When used in this article, the following words and phrases shall have the following respective meanings unless the context clearly indicates otherwise:

(1) AUTHORITY. The Alabama Federal Aid Highway Finance Authority, a public corporation and instrumentality of the state authorized to be organized under the provisions of this article.

(2) BOARD OF DIRECTORS. The board of directors of the authority.

(3) BONDS. The bonds, including refunding bonds issued to refund outstanding obligations, that in this article are authorized to be sold and issued by the authority.

(4) CORPORATION. The authority.

(5) HIGHWAY GASOLINE TAX. The excise tax levied under subdivision (1) of subsection (a) of Section 40-17-325, with the exception of those portions of the tax levied on aviation fuel and marine gasoline.

(6) LEGISLATURE. The Legislature of Alabama.

(7) NET GASOLINE TAX PROCEEDS. The entire proceeds from the highway gasoline tax less the cost of collection and less any refunds of the proceeds pursuant to the provisions of Article 12 of Chapter 17 of Title 40.

(8) NOTE. The authority's promise to pay solely from the funds provided by this article which has a specified maturity date not later than three years after its date, which recites on its face that it is issued in anticipation of the sale by the authority of bonds and which is payable to the order of a named payee.

(9) OBLIGATIONS. Any bonds, temporary bonds or notes authorized by this article to be issued by the authority.

(10) STATE. The State of Alabama.

(11) STATE’S SHARE OF NET GASOLINE TAX PROCEEDS. The portion of the net gasoline tax proceeds allocated and appropriated for state highway purposes in Section 40-17-359, less such amounts as are allocated by such statute to other specific uses.

(12) TEMPORARY BOND. Any bond issued under this article which has a specified maturity date not later than three years after its date and which recites on its face that it is issued in anticipation of the sale by the authority of bonds.

(13) COST. As applied to any highway construction project, all costs of construction or acquisition of any part of any such highway construction project, including, but without limitation to, the costs of supervising, inspecting and constructing any such highway construction project and all costs and expenses incidental thereto, the costs of locating, surveying and mapping, resurfacing, restoration and rehabilitation, acquisition of rights-of-way, relocation assistance, elimination of hazards of railway-grade crossings, acquisition of replacement housing sites, acquisition, rehabilitation, relocation, and construction of replacement housing and improvements which directly facilitate and control traffic flow, including grade separation of intersections, widening of lanes, channelization of traffic, traffic-control systems and passenger loading and unloading areas, and any other cost of any federal aid projects which is to be repaid or reimbursed to the state by the United States of America pursuant to the written agreement provided for in Section 23-1-313.

(14) FEDERAL AID PROJECT. Any road, street, parkway, right of way, bridge, railroad crossing, terminal, drainage structure, sign, guardrail, structure, interstate, surface, resurface, shoulder, roadside, or any other work eligible for federal aid funding assistance under Title 23, Chapter 1, of the United States Code and applicable regulations.

(15) FEDERAL SHARE. That portion of the cost of any federal aid projects which is to be repaid or reimbursed to the state by the United States of America pursuant to the written agreement provided for in Section 23-1-313.



Section 23-1-302 - Incorporation - Authorization.

The Director of Finance, the Director of Transportation, the Attorney General, the State Treasurer, and the Executive Secretary to the Governor may become a corporation with the powers and authorities provided in this article by proceeding according to the provisions of this article.



Section 23-1-303 - Incorporation - Application.

(a) To become a corporation, the Director of Finance, the Director of Transportation, the Attorney General, the State Treasurer and the Executive Secretary to the Governor shall present to the Secretary of State of Alabama an application signed by them which will set forth:

(1) The name, official designation and official residence of each of the applicants;

(2) The date on which each applicant was inducted in the office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be Alabama Federal Aid Highway Finance Authority;

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the proposed corporation which the applicants may choose to insert and which is not inconsistent with this article or the laws of the State of Alabama.

(b) The application shall be subscribed and sworn to by each of the applicants before an officer authorized by laws of the State of Alabama to take acknowledgments to deeds.

(c) The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 23-1-304 - Incorporation - Certificate.

(a) When the application has been made, filed and recorded as provided in Section 23-1-303, the applicants shall constitute a corporation under the name proposed in the application and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article under the Great Seal of the State and shall record the same with the application.

(b) There shall be no fees paid to the Secretary of State for any work in connection with the incorporation or dissolution of the corporation so organized.



Section 23-1-305 - Corporation - Generally.

(a) The members of the corporation shall be the Governor, the Director of Finance, the Director of Transportation, the Attorney General, and the State Treasurer and their respective successors in office.

(b) The Governor shall be the president of the corporation, the Director of Finance shall be the vice-president of the corporation, the Director of Transportation shall be the secretary of the corporation, and the State Treasurer shall be the treasurer of the corporation and shall act as custodian of its funds.

(c) The members of the corporation shall constitute all the members of the board of directors of the corporation, and any three members of said board of directors shall constitute a quorum for the transaction of business.

(d) Should any of said officials of the state die or should his term of office as Director of Finance, Director of Transportation , Attorney General, State Treasurer, or Governor, as the case may be, expire or should he resign therefrom, his successor in office shall take his place as a member, officer, and director of the corporation.

(e) No member, officer, or director of the corporation shall draw any salary in addition to that now authorized by law for any service he may render or any duty he may perform in connection with the corporation.

(f) All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the corporation and recorded in a substantially bound book. Copies of such proceedings, when certified by the secretary of the corporation under the seal of the corporation, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 23-1-306 - Corporation - Powers.

The corporation shall have the following powers:

(1) To have perpetual succession by its corporate name unless sooner dissolved pursuant to Section 23-1-318.

(2) To commence actions and have actions commenced against it, provided, however, that the corporation shall be considered a public agency performing state governmental functions and shall be immune from suit based on its acts or omissions or those of its agents, servants, or employees to the extent the State of Alabama is so immune, and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties. Venue shall be in the appropriate court of the county in which the principal office of the corporation is located.

(3) To have and to use a corporate seal and to alter the same at pleasure.

(4) To construct, reconstruct and relocate or to cause to be constructed, reconstructed and relocated federal aid projects, including work incidental or related thereto, in the State of Alabama.

(5) To acquire by purchase, gift or condemnation or any other lawful means or any combination of such means and to convey or cause to be conveyed to the State of Alabama any real, personal, or mixed property necessary or convenient in connection with the construction of federal aid projects and approaches thereto in the State of Alabama or the reconstruction or relocation of federal aid projects in said state.

(6) To exercise the right of eminent domain as freely and completely as, and in the same manner that, the State of Alabama is empowered to exercise such right.

(7) To borrow money for its corporate purposes and in evidence of such borrowing to sell and issue its obligations and to refund such obligations.

(8) To pledge the proceeds of the appropriations and pledges provided for in this article as security for payment of the principal of and the interest on its obligations.

(9) To appoint and employ such officers, attorneys and agents as the business of the corporation may require.

(10) To utilize all administrative services which may be provided by the State Department of Transportation .



Section 23-1-307 - Bonds and notes - Authorization for issuance.

The authority shall have the power and is hereby authorized and empowered to sell and issue its bonds in order to provide as soon as practicable the federal share of the cost of constructing federal aid projects in anticipation of the receipt by the state of such federal portions as they become available either during, upon or after completion of such construction. The authority shall have the power, in addition to any other powers granted in this article, to borrow money for temporary use for any of the purposes for which it is authorized by this article to issue bonds and, in evidence of such borrowing, to issue from time to time temporary bonds or notes. Any such temporary borrowing may be made in anticipation of the sale and issuance of bonds and in such event the principal proceeds from the sale of such bonds shall, to the extent necessary, be used for payment of the principal of and interest on the temporary bonds or notes issued in anticipation of the sale and issuance of such bonds. Subject to the provisions and limitations contained in this article, the authority may, from time to time, sell and issue refunding bonds for the purpose of refunding any matured or unmatured obligations of the authority issued under this article and then outstanding.



Section 23-1-308 - Bonds and notes - Form, denominations, terms, redemption, etc.

Any obligations authorized by this article shall be in such forms and denominations and of such tenor and maturities, shall bear such rate or rates of interest payable and evidenced in such manner and may contain other provisions not inconsistent with this article as may be provided in the resolution or resolutions of the board of directors in which such obligations are authorized to be issued; provided, that none of the bonds shall have a maturity date later than 20 years after its date and none of the temporary bonds or notes shall have a maturity date later than three years after its date. The authority may at its election retain in the resolution or resolutions under which any obligation is issued an option to redeem all or any thereof at such redemption price or prices and after such notice or notices and on such terms and conditions as may be set forth in the said resolution or resolutions and as may be briefly recited in the face of such obligation with respect to which such option of redemption is retained.



Section 23-1-309 - Bonds and notes - Execution.

The obligations authorized by this article shall be signed by the president or vice-president of the authority, as the board of directors shall designate, and attested by its secretary or an assistant secretary, as the board of directors shall designate; provided, that a facsimile of the signature of one but not of both of the said officers may be printed or otherwise reproduced on any of the obligations authorized by this article in lieu of their being manually signed. The seal of the authority shall be impressed on the bonds and temporary bonds authorized by this article; provided, that a facsimile of the said seal may be printed or otherwise reproduced in lieu of being manually impressed thereon.



Section 23-1-310 - Bonds and notes - Issuance and sale generally.

Obligations of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board of directors to be most advantageous; provided, that none of the obligations may be sold for a price less than 97 percent of par or face value. Approval by the Governor of Alabama of the terms and conditions under which any of the obligations authorized by this article may be issued shall be requisite to their validity, which approval, signed by the Governor, shall be entered on the minutes of the respective meetings of the board of directors at which such obligations proposed to be issued are authorized. Neither a public hearing or consent by the state Department of Finance nor any other department or agency shall be a prerequisite to the issuance of any of the obligations. All obligations issued by the authority shall be exempt from the laws of the state governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8 of this code, as it now exists and as it may at any time be amended.



Section 23-1-311 - Bonds and notes - Source of funds; pledge of funds for payment of principal and interest thereon; negotiability.

(a) The obligations authorized by this article shall not be general obligations of the authority, but shall be payable solely out of the funds appropriated and pledged in or permitted to be pledged pursuant to Sections 23-1-314 and 23-1-315.

(b) As security for the payment of the principal of and interest on the obligations issued by it under this article, the authority is hereby authorized and empowered to pledge for payment of the principal and interest the funds that are appropriated and pledged in or permitted to be pledged pursuant to Sections 23-1-314 and 23-1-315 for payment of principal and interest, and to pledge all of such funds or only certain of such funds for payment of principal and interest, all within the discretion of the authority.

(c) Any notes or temporary bonds issued under this article shall also be payable from the proceeds of any bonds in the anticipation of which such notes or temporary bonds are issued.

(d) All contracts made and all obligations issued by the authority pursuant to the provisions of this article shall be solely and exclusively the obligation of the authority and shall not be an obligation or debt of the state.

(e) Any obligation issued under this article, except bonds or temporary bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto, shall be construed to be negotiable instruments although payable solely from a specified source as provided in this article.



Section 23-1-312 - Bonds and notes - Exemption from taxation; use as security for deposits; eligibility as investment for fiduciary funds.

(a) Any obligations authorized by this article and the income therefrom shall be exempt from all taxation in the state.

(b) Any of the obligations authorized by this article may be used by the holder thereof as security for the deposit of any funds belonging to the state or to any instrumentality or agency of the state in any instance where security for such deposits may be required by law.

(c) Unless otherwise directed by the court having jurisdiction thereof or by the document that is the source of power, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest fiduciary funds in any of the obligations authorized by this article.



Section 23-1-313 - Bonds and notes - Disposition of proceeds from sale.

The authority shall pay out of the proceeds from the sale of the obligations authorized by this article all expenses that the board of directors may deem necessary and advantageous in connection with the sale and issuance thereof. The proceeds from the issue of any obligations authorized by this article, (i) except the proceeds of bonds which were issued to pay principal and interest of temporary bonds or notes and in anticipation of which such temporary bonds or notes shall have been issued, and (ii) except the proceeds of refunding bonds issued to refund any outstanding obligation, remaining after paying the expenses of their sale and issuance, shall be deposited in the State Treasury, shall be credited to the Road and Bridge Fund and shall be subject to be withdrawn by the authority, upon the approval of the State Department of Transportation and the Governor, but only for the purpose of paying the federal share of the cost of federal aid projects or work incidental or related to any such construction within the state (including the acquisition of property necessary for such construction and related work) to be repaid to the state by the federal government, and such proceeds shall be used for no other purpose. The proceeds from the sale of the obligations shall not be expended for any highway construction project until such time as the United States Secretary of Transportation or his or her designated representative shall have approved the design and location of the project, shall have formally stated in writing that such project will be eligible for federal aid matching funds when such funds become available and shall have entered into a written agreement providing for the repayment of such funds. Provided, however, in cases where the Federal Highway Administration has delegated the authority to the State Department of Transportation to approve the design, location, and programming of federal funds for certain federal aid projects or classes of projects, then the approval by the State Department of Transportation shall be sufficient. Proceeds of bonds issued to provide funds for payment of the principal of and interest on temporary bonds or notes issued in anticipation of the sale and issuance of such bonds shall be used solely for the purpose of paying the expenses of the sale and issuance of such bonds and the payment of the principal of and interest on such temporary bonds or notes. Proceeds of refunding bonds issued for the purpose of refunding any outstanding obligations of the authority remaining after payment of the expenses of their issuance shall be used solely for payment of the principal of and interest on such outstanding obligations of the authority and for paying any premium that may be necessary to be paid in order to redeem and retire the obligations to be refunded.



Section 23-1-314 - Bonds and notes - Payment generally.

(a) For the purpose of providing funds to enable the authority to pay at their respective maturities and due dates the principal of and interest on the obligations that may be issued by it under this article at any time after March 1, 2014, there hereby is irrevocably pledged and appropriated so much as shall be necessary for the purpose of the state's share of net gasoline tax proceeds.

(b) In addition, for the purpose of providing funds to enable the authority to pay at their respective maturities and due dates the principal of and interest on the obligations that may be issued by it under this article, there hereby is irrevocably pledged and appropriated each year all federal aid funds for federal aid projects to be received by the State Department of Transportation from the United States government to the extent that such funds may be required to pay the principal of and interest on such obligations. All federal aid funds for federal aid projects received by the State Department of Transportation from the United States government during each such federal fiscal year shall be held in trust by the state and applied to the extent required to the payment of the principal of and interest on the obligations authorized to be issued under this article.

(c) All moneys hereby appropriated and pledged shall be paid into the State Treasury and shall constitute a sinking fund which shall be held in trust to be used to pay the principal of and interest on the obligations; provided, however, that the pledge of the state’s share of net gasoline tax proceeds shall be on parity with the pledge contained in Section 23-1-181 to secure obligations issued by the Alabama Highway Finance Corporation. As security for the payment of the principal of and interest on the obligations issued under this article, the authority is authorized to pledge the proceeds of the appropriation and pledge provided for in this section. All pledges made by the authority shall take precedence among themselves in the order of the adoption of the resolutions making such pledges, except as may be otherwise provided in such resolutions. The State Department of Transportation is hereby authorized and directed to set aside the first moneys received out of the revenues pledged hereunder in each fiscal year and deposit the same in the sinking fund provided for in this subsection until there shall have been accumulated therein an amount at least sufficient to pay the principal of and interest on the obligations issued by the authority hereunder which mature, are subject to mandatory redemption or otherwise become due during such fiscal year.



Section 23-1-315 - Investment of funds; pledge of interest from investments.

Any funds held as the proceeds of obligations issued by the authority under this article and any funds held by the State Treasurer in the sinking fund provided for the payment of such obligations shall be invested in obligations of the United States of America or in certificates of deposit secured by a deposit of obligations of the United States of America to the full amount of such certificates of deposit, and in investment agreements, repurchase agreements, or other investment arrangements fully collateralized by any of the foregoing, and the interest to be earned on such investment of funds may be pledged by the authority to the payment of the principal of and interest on the obligations issued by the authority under this article.



Section 23-1-316 - Payment by State Treasurer of principal and interest on bonds and notes; maintenance of records pertaining thereto.

Out of the revenues appropriated and pledged and the sinking fund provided pursuant to Sections 23-1-314 and 23-1-315, the State Treasurer is authorized and directed to pay the principal of and interest on the obligations issued by the authority under this article at the respective maturities or due dates of said principal or interest, and he is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 23-1-317 - Expenditure of proceeds; contracts; rules and regulations; conveyance of property.

(a) If such action shall be necessary in order to comply with any federal legislation relating to federal aid in construction of roads and highways, the authority may authorize the State Department of Transportation to expend directly any portion of proceeds from obligations issued under this article for constructing, reconstructing and relocating federal aid projects or work incidental or related thereto.

(b) All contracts of the authority for the construction, reconstruction and relocation of federal aid projects, and work incidental or related thereto and the acquisition of property necessary therefor, shall be in writing, shall be subject to the rules and regulations and shall be let under the supervision of the State Department of Transportation and shall be subject to approval by the Governor and by the State Department of Transportation. All work provided for in any such contract shall be supervised by the State Department of Transportation.

(c) All persons engaged in the supervision or performance of any such work of construction, reconstruction or relocation that may be done by the authority without the award of a contract therefor shall be employees of the State Department of Transportation.

(d) The authority shall make and enforce all reasonable rules and regulations not inconsistent with the terms of this article or the laws of the State of Alabama as may, in its opinion, be proper and suitable for the protection of said federal aid projects and approaches and appurtenances thereto and for the safety of the traveling public; provided, however, that the above provisions shall apply only to the extent that they are not in conflict with any federal legislation, regulation or requirement relating to federal aid in federal aid projects construction.

(e) Any property acquired by the authority by purchase, condemnation or otherwise shall be forthwith conveyed to the State of Alabama.

(f) All federal aid projects constructed by the corporation shall constitute part of the public highway system in the state.



Section 23-1-318 - Dissolution.

At any time when no securities of any kind of the authority, whether issued under this article or under authorization contained in any other act, are outstanding, the authority may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the members of the authority and which shall be sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of said application for dissolution, the authority shall cease and any property owned by it at the time of its dissolution shall pass to the State of Alabama. The Secretary of State shall file and record the application for dissolution in an appropriate book of record in his office and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved and shall record the said certificate with the application for dissolution.






Article 11 - Rural Access Program.

Section 23-1-330 - Short title.

This article shall be known as the Rural Access Program Act (RAP).



Section 23-1-331 - Definitions.

Where used in this article, the following words shall have the following meanings:

(1) BRIDGE REPLACEMENT. Bridge replacement includes the replacement of existing bridge structures and, if necessary, the realignment of the adjacent approaches. If the route is to be four-laned, it includes the construction of a new bridge for the two new lanes.

(2) CONSTRUCTION, CONSTRUCT, or CONSTRUCTING. The act of completing a project. The physical building of the roadway, bridges, and appendages thereto.

(3) COUNTY ROADS. All paved or unpaved public roads, including bridges, within a county on the county road system and continuing into or through the corporate limits of any city or town in a county which are not a part of the state highway system.

(4) DEPARTMENT OF TRANSPORTATION. That state department created by Section 23-1-20.

(5) OBLIGATION LIMIT. That point in obligating or budgeting funds for projects that the Transportation Director may not exceed by approving any additional funding for projects.

(6) PROJECT. An undertaking to construct a particular portion of a highway.

(7) RESURFACING, RESTORATION, and REHABILITATION (RRR). Work undertaken primarily to preserve an existing facility. Restoration and rehabilitation is considered to be work required to return the existing pavement or bridge deck, including shoulders, to a condition of adequate structural support or to a condition adequate for placement of an additional state of construction (bridge deck protective system or resurfacing). Resurfacing consists of the placement of additional surface material over the existing, restored, or rehabilitated roadway or bridge deck to improve service-ability or to provide additional strength. RRR work may include changes to geometric features, such as widening, flattening curves, or improving sight distances.

(8) TRANSPORTATION DIRECTOR. The chief executive officer of the Department of Transportation authorized by Section 23-1-21.

(9) UNOBLIGATED FUNDS. That portion of an appropriation which has not been encumbered by a project budget or a project budget overrun.



Section 23-1-332 - Creation; revenue sources; allocation of revenue; use of funds; funds to be matched; obligation limitations; role of department; unobligated funds.

(a) There is created within the state a program to be known as the Rural Access Program.

(b) The following revenues sources shall be allocated for use of the Rural Access Program.

(1) Motor fuel taxes distributed to the Department of Transportation and deposited in the Public Road and Bridge Fund under the provisions of Sections 40-17-13 and 40-17-222, in excess of 105 percent of the base year receipts, compounded annually. Fiscal year 1994-95 is the base year. Any motor fuel tax receipts that exceed 105 percent of the base year receipts compounded annually shall be allocated to the Rural Access Program for allocation to the 67 counties of the state.

(2) Other funds including, but not limited to, matching funds provided by counties.

(c) Allocation of the revenue received shall be as follows:

(1) Other funds shall be allocated and appropriated for the purposes for which they were received.

(2) Motor fuel taxes shall be allocated to the accounts of the 67 counties within the Rural Access Program by dividing 45.46 percent of the motor fuel tax receipts equally and the remaining 54.54 percent shall be allocated based on the ratio of the population of each county to the total population of the state according to the next preceding federal decennial census or any special federal census heretofore held in any county subsequent to the effective date of the 1990 Federal Decennial Census. The allocation provided for in this subsection shall be made by the Department of Transportation on or prior to the tenth day of each month with respect to receipts of motor fuel tax allocated to the Rural Access Program by the Department of Transportation during the preceding month.

(d) Funds allocated and appropriated for county roads shall be used to improve existing paved roads, to pave dirt roads, and for bridge replacement, but not for routine maintenance. Notwithstanding the foregoing, the portion of funds all counties may receive pursuant to subsection (c) shall be limited to 30 percent of the total amount of the base year receipts compounded annually pursuant to subdivision (1) of subsection (b).

(e) Funds allocated to each county in subsection (c) are for the purpose of improving existing paved county roads, paving dirt roads, and county bridge replacement.

(f) Appropriations for the Rural Access Program are capital outlay appropriations and do not revert at the end of the fiscal year, but shall remain in full force and effect until the purpose for which they were appropriated is either abandoned or completed.

(g) The cost of construction of county road projects shall be paid as follows: 20 percent of the cost shall be paid by the county from its own funds and 80 percent of the cost shall be paid from the funds allocated to the county pursuant to this section. The Transportation Director shall not cause a county project to be awarded to contract until the county share, 20 percent, of the project funding has been received by the Department of Transportation and the Rural Access Program share, 80 percent, has been allocated to the Rural Access Program.

(h) The county matching share for any federally funded county projects may be funded from funds allocated to the county in subdivision (2) of subsection (c) as follows: 50 percent from the Rural Access Program and 50 percent from funds available to the county from other sources.

(i) Each county shall not obligate any more than 90 percent of the current revenue from the year allocated and appropriated to that county plus any unobligated funds carried over from the previous years. The 10 percent reserve created by this obligation limit may be used to cover overruns when matched as provided in subsections (g) and (h).

(j) The Transportation Director shall have sole authority to promulgate rules and regulations for the operation of the Rural Access Program.

(k) The Department of Transportation under the direction of the Transportation Director shall specify design criteria for county projects.

(l) Any county, by proper resolution of its governing body, may make application to the Department of Transportation for aid in the construction of county roads. The Department of Transportation shall investigate and approve or disapprove the application. Upon approval of an application, the county engineer of the county so applying shall make a survey and prepare the plans and specifications at county expense as the Department of Transportation may require, and submit the plans and specifications to the Department of Transportation for approval.

(m) Any county to be eligible for aid under this article shall have a county engineer as provided by any general or local act under which a professional licensed engineer is employed and approved by the Department of Transportation.

(n) All construction and work done pursuant to this article and the purchase of materials and employment of labor shall be subject to periodic and final inspection, approval, and acceptance by the Department of Transportation. The county engineer shall have immediate supervision of the construction at the expense of the county.

(o) The county shall, at its own expense and without expense to the Department of Transportation, procure the right-of-way for the roads and the cost of right-of-way shall not be taken or considered as a part of the cost of construction. All deeds or other muniments or other evidence of title for right-of-way shall be filed and recorded in the office of the judge of probate of the county prior to the beginning of any construction of the roads.

(p) County projects shall be let to contract by the Department of Transportation.

(q) Each county may accumulate up to three fiscal years of revenue. At the end of each fiscal year any unobligated funds in excess of the past three fiscal years total revenue for each county shall be lost by that county. The funds shall be redistributed to all counties who have not lost funds for that fiscal year. The Transportation Director may extend the time period a county can accrue unobligated funds if it is being done for the purpose of accumulating funds for a major project.



Section 23-1-333 - County to maintain roads constructed with funds.

Any county road constructed with Rural Access Program funds under this article shall be maintained by the county in which the road is located. At the time that an application for Rural Access Program funds in the construction of any county road or county roads is approved, the county shall make provisions for the maintenance of the road or roads thereafter in accordance with standards established by the Department of Transportation and shall enter into an agreement with the Department of Transportation pertaining thereto. In the event any county shall fail to maintain to the satisfaction of the Department of Transportation any county road constructed pursuant to this article, the Department of Transportation may thereafter decline to enter into further contracts pursuant to this article with the county so long as such failure on the part of the county continues.






Article 12 - Regulations of Aeronautics, Aircraft, and Airports Generally.

Section 23-1-350 - Purpose of article.

It is the purpose of this article to facilitate the development of aeronautics, promote safety in aeronautics, and provide a uniform mechanism for overseeing and regulating aeronautics within the state by repealing existing statutes establishing the Alabama Department of Aeronautics and the Alabama Aeronautics Commission and transferring their functions, authority, and organization to the Alabama State Department of Transportation.



Section 23-1-351 - Transfer of property, funds, authority, and jurisdiction to the State Department of Transportation.

All matters of any nature whatsoever which have heretofore come under the authority, jurisdiction, or purview of, or have been administered, overseen, or executed by the Alabama Department of Aeronautics or the Alabama Aeronautics Commission, as well as all physical properties and funds allocated to or in the possession of the Alabama Department of Aeronautics or the Alabama Aeronautics Commission, are hereby transferred to the Alabama Department of Transportation. All real and personal properties and funds transferred pursuant to this article shall be used solely and exclusively for the purpose of executing the operations, functions, programs, and responsibilities of aeronautics as provided for in this article and for the general promotion of aeronautics in this state.



Section 23-1-352 - Definitions.

For the purpose of the laws of this state relating to aeronautics, the following words, terms, and phrases shall have the meanings herein given, unless otherwise specifically defined, or unless another intention clearly appears or the context requires otherwise:

(1) AERONAUTICS or AERONAUTICAL ACTIVITIES. The science and art of flight including, but not limited to, transportation by aircraft; the operation, construction, repair, or maintenance of aircraft, aircraft power plants and accessories, including the use, repair, packing, and maintenance of parachutes; the design, establishment, construction, expansion, operation, improvement, repair, or maintenance of airports, restricted landing areas, or other air navigation facilities including the aerial and ground approaches thereto; and instruction in flying or ground subjects pertaining thereto.

(2) AERONAUTICAL INSTRUCTION. The imparting of aeronautical knowledge or information by any aeronautics instructor or in or by any flight school.

(3) AERONAUTICS INSTRUCTOR. Any individual engaged in giving instruction or offering to give instruction in aeronautics, either in flying or ground subjects, or both, pertaining to aeronautics. The term excludes any instructor in a public school, university, or institution of higher learning duly accredited and approved for carrying on collegiate work, who instructs in flying or ground subjects pertaining to aeronautics, only in the performance of the person's duties at a school, university, or institution.

(4) AIRCRAFT. Any contrivance now known, or hereafter invented, used or designed for navigation of or flight through the air.

(5) AIRCRAFT, CIVIL. Any aircraft other than a public aircraft.

(6) AIRCRAFT, COMMERCIAL. Any aircraft engaged in carrying passengers or property for compensation or hire.

(7) AIRCRAFT MAINTENANCE PERSONNEL. Any person or persons who are in charge of, or perform under the supervision of others, the inspection, overhauling, or repair of aircraft and aircraft component parts who have a valid license, certificate, or permit issued by the United States government to be engaged in aeronautical activity.

(8) AIRCRAFT OPERATOR. Any person, including the one in command, and any pilot, mechanic, or member of the crew, who engages in the navigation of aircraft while underway.

(9) AIRCRAFT, PUBLIC. Any aircraft used exclusively in the service of any government or any political subdivision thereof, including the government of any state, territory, or possession of the United States, or the District of Columbia, or aircraft of any foreign nation friendly to the United States, but not including any government owned aircraft engaged in carrying persons or property for compensation or hire.

(10) AIRCRAFT FUEL. Any or all distillates, benzine, naptha, benzol, fuel oil, or other volatile and inflammable liquids, gases, or any device or substitute therefor produced, compounded, and used as the propellant for an aircraft.

(11) AIRCRAFT, OPERATION OF. The use of aircraft for the purpose of air navigation and includes the navigation or piloting of aircraft. Any person who causes or authorizes the operation of aircraft, whether with or without the right of legal control, in the capacity of owner, lessee, or otherwise, of the aircraft, shall be deemed to be engaged in the operation of aircraft within the meaning of state law.

(12) AIR NAVIGATION. The operation or navigation of aircraft in the airspace over the lands and waters of the State of Alabama.

(13) AIR NAVIGATION FACILITY. Any facility used in, available for use in, or designed for use in, the aid of air navigation, including airports, restricted landing areas, and any structures, mechanisms, lights, beacons, markers, communicating systems, or other instruments or devices, or similar or different thing, used or useful as an aid or constituting an advantage or convenience to the safe taking off, flight, and landing of aircraft, or the safe and efficient operation or maintenance of an airport or restricted landing area, and any combination of any or all of such facilities.

(14) AIRPORT. Any area of land, water, or of mechanical construction, except a restricted landing area, which is used, made available, or designed for the landing and takeoff of aircraft, whether or not the facilities are provided for shelter, servicing, or repair of aircraft or for receiving and discharging passengers or cargo and which meets the minimum requirements as to size, design, surfacing, marking, equipment, and management as provided by the Alabama State Department of Transportation and all appurtenant areas used or suitable for airport buildings or other airport facilities and all appurtenant rights-of-way, whether heretofore or hereafter established.

(15) AIRPORT AUTHORITY. The governing body of an airport or restricted landing area that has been formed pursuant to the laws of this state.

(16) AIRPORT HAZARD. Any structure, object of natural growth, or use of land which obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to a landing or taking off.

(17) AIRPORT HAZARD AREA. Any area of land or water upon which an airport hazard might be established within the vicinity of an airport, restricted landing area, or air navigation facility, if not prevented as provided in this article.

(18) AIRPORT MANAGER. Any person who is properly appointed and designated by the airport owner to oversee the operations and maintenance of airports and who is made responsible to the airport owner for the supervision and operation of the airport.

(19) AIRPORT PROTECTION PRIVILEGES. Easements through or other interests in airspace over land or water, interests in airport hazard areas outside the boundaries of airports and restricted landing areas and other protection privileges, the acquisition or control of which is necessary to insure safe approaches to the landing areas of airports and restricted landing areas and the safe and efficient operation thereof.

(20) AIRPORT PURPOSES. The term includes airport, restricted landing area, and other air navigation facility purposes.

(21) AIRSPACE, NAVIGABLE. Space in the air over the lands and waters of the State of Alabama that is necessary for aircraft to safely travel through the air above the minimum altitudes of flight that may be prescribed by the State of Alabama or the laws, rules, and regulations of the United States government.

(22) CALENDAR YEAR. The 12-month period from January 1 through December 31.

(23) COMMERCIAL AVIATION. The carriage by aircraft of persons or property for compensation.

(24) COMMISSION. The Alabama Aeronautics Commission.

(25) DEPARTMENT. The Alabama State Department of Transportation.

(26) DIRECTOR. The Director of the Alabama State Department of Transportation.

(27) ENPLANEMENT. Each paying passenger who boards an aircraft for flight at a particular location, excluding through passengers.

(28) FEDERAL GOVERNMENT. The government of the United States of America.

(29) FLIGHT SCHOOL. Any person engaged in, giving, or offering to give instruction in aeronautics, either in flying or ground subjects, or both, for or without compensation, hire, or reward, and advertising, representing, or holding himself or herself out as giving or offering to give instruction. The term excludes any public school or university of this state or any institution of higher learning duly accredited and approved for conducting collegiate work.

(30) GROUND SUBJECTS, GROUND INSTRUCTION. A school or a course of instruction in aeronautical subjects, given in a classroom or shop in preparation for, or in the advancement of piloting and navigation of aircraft or of the manufacture, maintenance, and repair of aircraft and their component parts.

(31) MUNICIPALITY. Any city, town, or incorporated village in the State of Alabama.

(32) PASSENGER. Any person riding in an aircraft but having no part in its operation.

(33) PERSON. Any individual, association, partnership, firm, company, corporation, or other association of individuals, or body politic, including any trustee, receiver, assignee, or other similar representative thereof.

(34) PILOT. The term includes aviator, aeronaut, balloonist, and every other person having any part in the navigation of aircraft while in flight.

(35) POLITICAL SUBDIVISION. Any municipality of this state and any other political subdivision, public corporation, authority, or district in this state which is or may be authorized by law to acquire, establish, construct, maintain, improve, and operate airports, restricted landing areas, and other air navigation facilities.

(36) PUBLIC USE AIRPORT. Any area of land or water designed and set aside for the taking off and landing of aircraft and utilized or to be utilized in the interest of the public for such purposes.

(37) RESTRICTED LANDING AREA. Any area of land or water used for the taking off and landing of aircraft, but not limited to airports, the use and operation of which, in the interests of public health and safety, is restricted by the rules, regulations, and orders of the Alabama State Department of Transportation.

(38) RULES AND REGULATIONS. Any or all rules and regulations promulgated under this article by the Alabama State Department of Transportation or which may hereafter be promulgated by the department.

(39) STATE. The State of Alabama.

(40) STRUCTURE. Any object constructed by humans, including without limitation, buildings, towers, smokestacks, overhead transmission lines, or any similar thing.



Section 23-1-353 - Transfer of personnel.

The current Director of the Alabama Department of Aeronautics shall be transferred to the Alabama State Department of Transportation into a Merit System position classified as Aeronautics Administrator, which position shall be assigned an appropriate pay range by the State Personnel Board as set forth in the Merit System Act and personnel board regulations, but in no event shall compensation be less than at salary range 86. The current Executive Assistant of the Alabama Department of Aeronautics shall be transferred to the Alabama State Department of Transportation into a Merit System position classified as Aeronautics Specialist, which position shall be assigned an appropriate pay range by the State Personnel Board as set forth in the Merit System Act and personnel board regulations, but in no event shall compensation be less than at salary range 75. The State Personnel Department shall take all necessary action to create and establish the positions within the state merit classification system. All other full-time personnel of the Alabama Department of Aeronautics and the Alabama Aeronautics Commission created pursuant to Section 4-2-30, shall be transferred to the Alabama State Department of Transportation in their current classifications. All transferred personnel shall be covered by the state Merit System and entitled to all privileges and responsibilities as other Merit System employees, and their service and removal shall be subject to the state Merit System rules and regulations.



Section 23-1-354 - Aeronautics Commission - Composition; qualifications; appointment; terms of office; compensation; removal.

The Alabama Aeronautics Commission, previously created pursuant to Section 4-2-30, shall serve in an advisory capacity to the Director of the Alabama State Department of Transportation. The commission shall consist of the Director of Public Safety, the Director of the Alabama Development Office, and 12 members representing each congressional district appointed by the Governor. The Governor shall appoint the remaining five additional members, for a term of four years, a representative from the air carrier airport boards. The 12 members of the commission serving on May 13, 2000, shall continue to serve for the remainder of their terms of office as designated by the Governor at the time of their original appointment. Successor appointees shall serve for terms of four years in the same manner as their predecessors, except that any person appointed to fill a vacancy occurring prior to the expiration of the term for which his or her predecessor was appointed shall be appointed only for the remainder of such term. Each member shall serve until the appointment of his or her successor. The members of the commission appointed by the Governor shall be citizens and bona fide residents of Alabama qualified by their knowledge of, and experience and interest in, aeronautics. At least two of the members shall be or shall have been experienced private, commercial, civil, or military aircraft pilots having had not less than 200 hours of solo flying. Members of the commission appointed by the Governor shall be paid in the amount of fifty dollars ($50) per day for each day they are engaged in the performance of their duties as commission members, but no member of the commission may receive more than twelve hundred dollars ($1,200) for such services in any one fiscal year. Reimbursement for mileage expenses shall be in accordance with state law and the rules and regulations of the department. The members of the commission serve at the pleasure of the Governor and may be removed by the Governor for inefficiency, neglect of duty, misuse of office or malfeasance in office, or for other good and just cause.



Section 23-1-355 - Aeronautics Commission - Responsibilities.

The commission shall serve in an advisory capacity to the Director of the Alabama State Department of Transportation and shall have the responsibility to advise the director in all phases of aeronautics and other matters that seriously affect aeronautical interests within the state.



Section 23-1-356 - Aeronautics Commission - Meetings; election of officers.

(a) The commission shall hold a regular annual meeting on the second Tuesday in June at a time and place designated by the director. Additional meetings of the commission may be held as the needs of aeronautics may require at a time and place specified by the director. The director shall give written notice of all regular and special meetings to each commission member by mailing a notice seven days prior to the meeting date to each commission member at his or her known address. At all regular and special meetings of the commission, no action shall be taken by less than a majority of the commission. All regular and special meetings of the commission shall be open to the public and seven days' notice thereof shall be made to all persons who have signified in writing to the director their desire to receive notices by mailing to their last known address a written notice of meetings.

(b) At the regular annual meeting, the commission shall elect from among its members, a chair, vice-chair, and a secretary, each to serve for one year.



Section 23-1-357 - Department - General supervision over aeronautics; cooperation with federal government and political subdivisions of the state; promulgation of rules and regulations.

(a) The department shall have general supervision over all phases of aeronautics within the state pertaining to the planning and development of the state airport system plan and the inspection, acquisition, establishment, construction, expansion, improvement, maintenance, management, and operation of airports, restricted landing areas, and other air navigation facilities.

(b) The department shall cooperate with and assist the federal government, the political subdivisions of this state, and others engaged in aeronautics or in the promotion of safe aeronautical practices and shall seek to coordinate the aeronautical activities of these bodies. It shall assist in the development of aeronautics and aeronautical facilities within the state for the purpose of safeguarding the interest of the general public and those engaged in all phases of aeronautics.

(c) The department may perform such acts, issue and amend such orders, and make, promulgate, or amend general or special rules, regulations, and procedures and establish minimum standards, consistent with the provisions of this article as it shall deem necessary to carry out the provisions of this article and to perform its duties hereunder, all commensurate with and for the purpose of protecting and insuring the general public interest, health, welfare, and safety.



Section 23-1-358 - Director - Powers and duties generally.

In addition to all other responsibilities prescribed for the department by this article, the director shall have the following powers and duties with respect to aeronautics activities within this state:

(1) Cooperate with the United States government and any agency or department thereof in the acquisition, construction, improvement, maintenance, and operation of airports and other air navigation facilities in this state.

(2) Comply with the provisions of the laws of the United States and any rules or regulations made thereunder for the expenditure of federal monies upon airports and air navigation facilities.

(3) Enter or authorize the entering of land for the purpose of making surveys, inspections, and examinations relative to the establishment, construction, expansion, improvement, operation, and general safety of airports, restricted landing areas, and other air navigation facilities.

(4) Acquire easements through or other interests in airspace, land, or water in order to provide unobstructed airspace for the landing and taking off of aircraft utilizing airports and restricted landing areas acquired or operated under the provisions of this article and other airport protection privileges as are necessary to insure safe approaches to the landing areas of airports and restricted landing areas and the safe and efficient operation thereof.

(5) Enter into any contracts necessary to the execution of the powers granted under this article. Contracts shall be made pursuant to the laws of this state governing contracts, provided, however, that where the acquisition, construction, improvement, maintenance, and operation of any airport, restricted landing area, or other air navigation facility is financed wholly or partially with federal monies, the contracts shall be made in the manner prescribed by the federal authorities, acting under the laws of the United States and any rules or regulations made thereunder, notwithstanding any other state law to the contrary.

(6) Acquire or dispose of any personal or real property, such as airports, restricted landing areas, or any other air navigation facilities by sale, lease, or otherwise, in accordance with state laws governing the disposition of property of the state and in accordance with any restrictions that may be imposed upon property, airport, restricted landing area, or other navigation facility by the United States government. All proceeds from the disposal of any real property acquired in accordance with this section shall be deposited into the appropriate fund established by this article and used solely and exclusively for the purpose of promoting aeronautics or for funding the construction, improvement, expansion, maintenance, operation, or preservation of airports, restricted landing areas, or other air navigation facilities.

(7) Prepare a report to the Governor to be included in the department's annual report. The report shall contain a summary of the activities of aeronautics within the state during the preceding year, a summary of all revenues and expenditures made by the department pertaining to aeronautics activities in the state, other information as the director may deem necessary, and any additional information which may be requested by the Governor.



Section 23-1-359 - Authority and procedure for adoption of rules and regulations.

(a) The department may adopt all reasonable and necessary rules and regulations to carry out the provisions of this article.

(b) The rules and regulations previously promulgated by the Alabama Department of Aeronautics and the Alabama Aeronautics Commission pursuant to authority granted under Section 4-2-37, shall upon May 13, 2000 become a part of the administrative regulations of the Department of Transportation with such amendments as necessary to comply with the provisions of this article.



Section 23-1-360 - Financial and technical assistance to municipalities in connection with acquisition, construction of airports, landing fields, or other navigational facilities.

The department pursuant to appropriations made for aeronautics and aeronautical activities, may render financial assistance, and, insofar as is reasonably possible, may offer engineering or other technical services of the department to any municipality or airport authority in connection with the acquisition, construction, expansion, maintenance, or operation, or proposed acquisition, construction, expansion, maintenance, or operation, of any public airport, restricted landing area, or other air navigation facilities.



Section 23-1-361 - Authority to accept and receive federal funds for state acquisition, construction, etc., of airports and other navigational facilities; authority to act as agent of municipalities for same purpose; terms and conditions for disbursement of federal funds.

(a) The department may accept, receive, and receipt for federal and other monies, for and on behalf of the state, any municipality, county, or airport authority thereof, for the acquisition, construction, expansion, improvement, maintenance, or operation of airports and other air navigation facilities, whether the work is done by the state, or by municipalities, counties, or airport authorities, or jointly, aided by grants of aid from the United States, upon the terms and conditions prescribed by the United States and any rules or regulations made thereunder.

(b) The department shall act as the agent for each municipality, county, and airport authority for the purpose of applying for, receiving, and disbursing federal funds made available pursuant to the provisions of the Airport and Airway Development Act of 1970, 49 U.S.C. § 1701 et seq., as amended, unless a municipality, county, or airport authority owns an airport having a minimum of 10,000 originating enplanements in a calendar year on regularly scheduled airline carriers as certified by the Federal Aviation Administration, in which event the municipality, county, or airport authority may act as principal with respect to any airport owned by it, or it may designate the department as its agent for the purpose aforementioned.

(c) All funds received by the department from the United States government shall be deposited in the State Treasury to be kept and disbursed in a manner consistent with the provisions of this article and with federal requirements.

(d) All monies accepted for disbursement by the department pursuant to this section shall be deposited in the State Treasury, and, unless otherwise prescribed by the authority from which it is received, shall be kept in separate funds, designated according to the purposes for which monies were made available and held by the state in trust for such purposes. All monies are hereby appropriated for the purposes for which the same were made available, to be expended in accordance with applicable laws and regulations and with this article. The department may, whether acting for the state or as the agent of any of its municipalities, counties, or airport authorities, or when requested by the United States government or any agency or department thereof, disburse monies for the designated purposes, but this shall not preclude any other authorized method of disbursement.



Section 23-1-362 - Authority to audit financial records of municipality, county, and airport authority receiving funds.

The department may audit the financial records of any municipality, county, and airport authority which receives any of the funds appropriated or allocated by the state insofar as may be necessary to determine that the funds are used solely and exclusively for the purpose of improving, maintaining, or preserving the state airport system in the state and for no other purpose. In the event any municipality, county, or airport authority refuses the department or its representative's right to make an audit, or in the event any municipality, county, or airport authority has misused funds, the department may direct the withholding of any further distribution of state funds to a municipality, county, or airport authority until a time as it has reimbursed and restored to the state the amount misused. The State Treasurer, Director of Finance, and the Commissioner of Revenue shall comply with any withholding orders issued by the department under this section.



Section 23-1-363 - Authority to receive grants, donations, loans, etc., disposition of same for general promotion, advancement, of aeronautics.

The department may receive grants, donations, gifts, and loans of funds, monies, equipment, materials, and services from any state, county, or municipal governments or any agencies thereof, or from any other person, and the department shall keep a record of all grants and donations. The department may expend the funds solely and exclusively for the general promotion, advancement, and safety of aeronautics and for the construction, improvement, expansion, or maintenance of public use airports or other air navigation facilities or services in the state, which shall include the joint establishment or provision of aeronautical facilities in cooperation with other state or federal departments or with other political subdivisions of the state, separately or together.



Section 23-1-364 - State Airports Development Fund.

A fund known as the State Airports Development Fund is hereby created. The following shall be deposited in the fund to the credit of the department:

(1) The revenue received from all taxes levied on aircraft fuel and other aeronautical facilities or services or persons engaged in aeronautical activities.

(2) All other funds appropriated or allocated by the state specifically for the engineering, construction, expansion, improvement, maintenance, and operation of airports either alone or jointly with municipalities, counties, or airport authorities of the state or with the federal government, or both.

(3) The proceeds from the sale of all bonds which may be issued for the aforementioned purposes.

(4) Any grants and donations received pursuant to Section 23-1-361.



Section 23-1-365 - Disposition and disbursement of State Airports Development Fund and other funds.

All monies deposited into the State Airports Development Fund shall be expended for the purposes for which the monies are allocated in accordance with this article. In addition to the State Airports Development Fund, other special funds shall be created into which shall be deposited any and all federal grants-in-aid funds which may be allocated to the state for airport development or other aeronautical purposes, which funds shall be handled and accounted for in the manner prescribed by the United States government and its appropriate agencies.



Section 23-1-366 - Disbursement of state appropriated funds; exception as to funds deposited in Surplus Military Fields Fund.

(a) The distributions, expenditures, withdrawals, and disbursements of any state appropriated funds in the State Treasury to the credit of, or under the supervision and control of, the department as specified by this article shall be only in the amounts and for the purpose as provided in the general appropriation bill, and any and all expenses incurred by the department in the administration of laws, rules, and regulations pertaining to aeronautics shall be budgeted, allotted, and expended pursuant to Article 4 of Chapter 4 of Title 41.

(b) Subsection (a) shall not be construed to apply to any funds deposited into the Surplus Military Fields Fund pursuant to any sale or lease of property deeded to the state by the United States of America. The use of funds shall be governed by any restrictions or agreements imposed by the government of the United States or its appropriate agencies. The director shall determine the amounts and in which depositaries to invest the funds. All interest or revenues accruing from investments shall be used only for acquiring, constructing, expanding, improving, or maintaining the state airport system but within the restrictions imposed by the United States government. Any income or revenues from the sale or lease of any real property of any military airport surplus land shall be deposited into the Surplus Military Fields Fund.

(c) The sale or lease of any real property of any military airport surplus land shall be accomplished in compliance with any restrictions imposed by, or agreements with, the United States government, and the laws of this state.



Section 23-1-367 - Enforcement of aeronautics law; enforcement powers generally.

It shall be the duty of the director, and every state, county, and municipal officer charged with the enforcement of state and municipal laws to enforce and assist in the enforcement of this article and of all rules and regulations issued pursuant thereto and of all other laws of this state relating to aeronautics. The director may, in the name of the state, enforce the provisions of this article and the rules and regulations issued pursuant thereto by injunction in the courts of the state. The director may use the facilities and services of other agencies of the state to the utmost extent possible, and agencies are authorized and directed to make available the facilities and services.



Section 23-1-368 - Investigations; administration of oaths; subpoena of witnesses; enforcement of subpoena.

The director may conduct investigations and hold inquiries relating to this article. All investigations conducted shall be open to the public. The director may administer oaths and affirmations, certify official acts, issue subpoenas, and compel the attendance and testimony of witnesses and the production of papers, books, and documents. In case of failure to comply with any subpoena or order issued under the authority granted by this article, the director may invoke the aid of any circuit court of the state. The court may order the witness to comply with the requirements of the subpoena or order or to give evidence relating to the matter in question. Any failure to obey the order of the court may be punished by the court as contempt thereof.



Section 23-1-369 - Reports of investigations; limitations on use; prohibitions against compulsion of testimony.

Notwithstanding any other provision of law to the contrary, in order to facilitate the making of investigations by the director in the interest of public safety and promotion of aeronautics, the public interest requires, and it is therefore provided, that the reports of investigations or hearings or any part thereof shall not be admitted in evidence or used for any purpose in any suit, action, or proceeding growing out of any matter referred to in the investigation, hearing, or report thereof, except in case of criminal proceedings instituted on behalf of the department or of the state under this article and other laws of the state relating to aeronautics, nor shall the director or any officer or employee of the department be required to testify to any facts ascertained in, or information gained by reason of, his or her official capacity, or be required to testify as an expert witness in any suit, action, or proceeding involving any aircraft or air navigation facility. Subject to the foregoing provisions, the director may make available to appropriate federal and state agencies information and material developed in the course of hearings and investigations.



Section 23-1-370 - Intervention in certain controversies.

The department may participate as a party plaintiff or defendant, or as an intervener on behalf of the state or any municipality or citizen thereof, in any controversy concerning any claimed encroachment by the federal government or any foreign state upon any state or individual rights pertaining to aeronautics.



Section 23-1-371 - Formulation, adoption, of aircraft approach plans; airspace reservations.

(a) The Legislature finds that an airport hazard endangers the lives and property of the general public, the users of airports, and the occupants of land in their vicinity, and reduces the size of the area available for the landing, taking off, and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein. Accordingly, the creation, establishment, or maintenance of an airport hazard is a public nuisance and harms the community served by the affected airport; it is therefore necessary in the interest of the public health and safety and general welfare that the creation or establishment of airport hazards be prevented and both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation, abatement, or marking or lighting of existing airport hazards are public purposes for which political subdivisions may raise and expend public funds and acquire land or property rights therein.

(b) The department shall formulate, adopt, and revise airport approach plans for each public use airport in this state. Each airport approach plan shall determine and indicate the circumstances in which structures and trees are airport hazards, the airport hazard area within which measures for the protection of the airport's aerial approaches should be taken, and what the height limits and other objectives of measures should be taken. In adopting or revising a plan, the department shall consider, among other factors, the character of the flying operations to be conducted at the airport, the nature of the terrain, the height of existing structures and trees above the elevation of the airport, and the possibility of lowering or removing existing structures that create an airport hazard. The department may obtain and consider the views or findings of the agency of the federal government charged with the fostering of civil aeronautics, as to the aerial approaches necessary to the safe flying operations at the airport.

(c) In the interest of protecting the public health and safety and general welfare, the department may declare or set aside airspace reservations over specific land and water areas.



Section 23-1-372 - Approval of sites and licensing of airports.

(a) The Legislature finds that airports, restricted landing areas, and other air navigation facilities shall be suitable for the purposes for which they are designated and licensed, and the advantages of uniform regulation make it desirable that airports, restricted landing areas, and other air navigation facilities shall be constructed and maintained in conformity, as nearly as may be, with current federal laws, rules, and regulations governing civil aeronautics in the United States.

(b) The department shall approve sites for airports and restricted landing areas, and shall license airports, restricted landing areas, and air navigation facilities in accordance with this article and the rules and regulations promulgated by the department at the recommendation of the commission. The licenses issued shall be renewed annually by the department. Licenses granted to airports, restricted landing areas, and other air navigation facilities prior May 13, 2000, and pursuant to Section 4-2-72 and Section 4-2-73, shall remain in force, subject to renewal by the department. Licenses shall be granted for airports and restricted landing areas which were being actively operated on July 9, 1945, without the requirement of a certificate of approval, unless the department determines that the operation of an airport or restricted landing area is hazardous to persons operating, using, or traveling in aircraft, or to persons and property on the ground. The department shall not charge a fee for site approval certificates of proposed property acquisitions for airport or restricted landing area purposes or for the issuance of original licenses or renewals thereof for airports or restricted landing areas.



Section 23-1-373 - Certificate of approval or license for airport, landing field - Standards for issuance.

In determining whether to issue a certificate of approval or license for any proposed airport or restricted landing area, the director may consider proposed location, size, and layout, the relationship of the proposed airport or restricted landing area to other airports that may exist in the area and to a comprehensive plan for statewide and nationwide airport development, whether there are safe areas available for expansion purposes, whether the adjoining area is free from obstructions or airport hazards based upon appropriate aircraft performance characteristics, and the nature of the terrain, the estimated cost of preparation of the land and the airport's approach and departure paths, and the nature of the uses to which the proposed airport or restricted landing area will be put subject to the possibilities for other future aeronautical development.



Section 23-1-374 - Revocation, refusal to issue or renew license; procedure for review under the Alabama Administrative Procedure Act.

In any case where the director refuses to issue a certificate of approval, license, or renewal of license for an airport, restricted landing area, or other air navigation facility, or refuses to allow any aircraft to be operated, or in any case where the director shall issue any order requiring certain things to be done, or revoking any license or certificate, the director shall set forth the reasons therefor and shall state the requirements to be met before approval will be given, license granted, or order modified or changed. Any order made by the director pursuant to this article shall be delivered either in person or by certified mail, return receipt requested, to the interested persons. Any person aggrieved by an order of the director may request a hearing pursuant to the Alabama Administrative Procedure Act, Section 41-22-1, et seq. A hearing shall be requested within 30 days after receipt of the order. If no timely request for a hearing is made, the order of the director shall be final. Any appeal from a final order of the director shall be made to the Circuit Court of Montgomery County and shall be governed by the provisions of the Alabama Administrative Procedure Act.



Section 23-1-375 - Operation of airport, landing field, without license prohibited; application for certificate of approval of proposed airport or landing field; limitation of operations conducted on licensed airport.

(a) Except as otherwise provided in this article, a person or a municipality, officer, or employee of a municipality may not operate an airport, restricted landing area, or other air navigation facility without a license issued by the department. All proposed airports, restricted landing areas, and other air navigation facilities shall be licensed by the department prior to use and operation. Any municipality, county, airport authority, or person acquiring property for the purpose of constructing or establishing an airport or restricted landing area shall, prior to acquisition, apply to the department for a certificate of approval of the site selected and the general purpose or purposes for which the property is to be acquired, to insure that the property and its use conform to minimum standards of safety and serve the public interest. The operations conducted on a licensed airport may be limited by the department to an extent consistent with the public interest, health, safety and welfare, and any other factors deemed relevant by the director.

(b) Airport licenses issued in accordance with this article shall be prominently displayed in the principal administrative office, hangar, or other building at the airport at all times.



Section 23-1-376 - Authority to conduct public hearings in considering application for approval of airport.

The director may conduct public hearings for the purpose of gathering information and public comment on the consideration of an application for approval of an airport or a restricted landing area, or an original license to use or operate an airport, restricted landing area, or other air navigation facility. Notice of any public hearing shall be published not less than 15 days prior to the date of any public hearing in a newspaper of general circulation in Montgomery County, Alabama, or county seat of the county in which the proposed airport, restricted landing area, or other air navigation facility is proposed to be situated. The notice of public hearing shall provide the date, time, and place of public hearing, a statement of the purpose of the public hearing and notice that any interested party shall be provided an opportunity to make comments, either for or against, the matters to be considered at the public hearing.



Section 23-1-377 - Exceptions.

(1) PERSONAL USE. Sections 23-1-371, 23-1-372, 23-1-373, 23-1-375, 23-1-376, and 23-1-382 shall not apply to restricted landing areas on private property, designated for the use of the property owner and his or her immediate family.

(2) UNITED STATES GOVERNMENT. Sections 23-1-371, 23-1-372, 23-1-373, 23-1-375, 23-1-376, and 23-1-382 shall not apply to any airport, restricted landing area, or other air navigation facility owned or operated by the United States government within this state.



Section 23-1-378 - Acquisition, construction, operation of airports, facilities, power of condemnation generally.

(a) The department may on behalf of and in the name of the state, within the limitation of appropriations or other funds available, acquire, by purchase, gift, devise, lease, condemnation proceedings or otherwise, property, real or personal, for the purpose of establishing and constructing airports, restricted landing areas, and other air navigation facilities and to acquire, own, control, establish, construct, enlarge, improve, maintain, equip, operate, regulate, and police airports, restricted landing areas, and other air navigation facilities within the state; make investigations, surveys or plans prior to any acquisition; and erect, install, construct, and maintain at airports facilities for the servicing of aircraft and for the comfort and accommodation of air travelers.

(b) The department may not acquire, or take over any airport, restricted landing area, or other air navigation facility owned or controlled by a municipality, county, or airport authority of the state, or person, without the consent of the municipality, county, airport authority, or person. The department shall not condemn lands as described in subsection (a) within the police jurisdiction of cities with a population of 7,500 persons or less, when suitable lands for its purposes may be obtained by purchase, nor shall the right of condemnation be exercised as to any lands within the police jurisdiction of any city or town except after a resolution approving the proposed condemnation has been adopted by the governing body of the city or town. The right of condemnation conferred by this article shall not be exercised as to lands within two statute miles of the corporate limits of any city or town of 6,000 population or less, nor within four statute miles of the corporate limits of any city or town of more than 6,000 population.

(c) The right of entry on any lands condemned under this section shall not exist until the condemned lands have been paid for in full, except where all the parties in interest agree otherwise.

(d) The department may erect, equip, operate, and maintain on any airport the buildings and equipment necessary and proper to establish, maintain, and conduct airport and air navigation facilities connected therewith. The department shall not grant exclusive right for the use of any state-owned airport, restricted landing area, or other air navigation facility. This section shall not prevent the making of leases in accordance with this article.



Section 23-1-379 - Acquisition of easements and other airport protection privileges.

Where necessary, in order to provide unobstructed airspace for the landing and taking off of aircraft utilizing airports and restricted landing areas acquired or operated under this article, the department may acquire, in the same manner as provided in Section 23-1-378, easements through or interests in airspace over land or water, interests in airport hazard areas outside the boundaries of the airports or restricted landing areas, and other airport protection privileges as necessary to insure safe approaches to the landing areas of airports and restricted landing areas and the safe and efficient operation thereof. The department may acquire, in the same manner, the right or easement, for a term of years or perpetually, to place or maintain suitable marks for the daytime marking and suitable lights for the nighttime marking of airport hazards, including the right of ingress and egress to or from airport hazards for the purpose of maintaining and repairing lights or marks. The authority granted to the department shall not be construed to limit the right, power, or authority of the state or any municipality to zone property adjacent to any airport or restricted landing area pursuant to any law of this state now existing or hereafter enacted.



Section 23-1-380 - Exercise of power of eminent domain.

For purposes of acquiring any property, the department may exercise the right of eminent domain, in the name of the state, pursuant to Chapter 1A, Title 18. The fact that the property needed has been acquired by the owner under the power of eminent domain shall not prevent the property's acquisition by the department by the exercise of the right of eminent domain herein conferred. For purposes of making surveys and examinations relative to any condemnation proceedings, it shall be lawful to enter upon any land, doing no unnecessary damage. Notwithstanding the provisions of any other statute or the charter of any municipality, the department may take possession of any property to be acquired at any time after the filing of the petition describing the same in condemnation proceedings. It shall not be precluded from abandoning the condemnation of any property in any case where possession thereof has not been taken.



Section 23-1-381 - Lease of property, airports or space, improvements, for aeronautical purposes; airport concessions.

The department may lease for operation for a term not exceeding 30 years, state-owned airports or other air navigation facilities or real property acquired or set apart for airport purposes to any person, municipality, county, airport authority, state government agency or to the federal government or agency thereof. The department may lease or assign for a term not exceeding 30 years to a person, municipality, county, airport authority, state government body, or the federal government, or to any agency of either thereof, for operation or use consistent with this article, space, area, improvements or equipment on an airport; may sell any part of an airport or other air navigation facilities to a municipality or state government, or to the United States government or any agency or instrumentality thereof, for aeronautical purposes or purposes incidental thereto. The department may confer the privileges of concessions of supplying upon the airports goods, commodities, things, services, and facilities; provided, that in each case in so doing, the public is not deprived of its rightful, equal, and uniform use thereof.



Section 23-1-382 - Possession, display, of federal license, certificate, rating, or permit; exceptions.

(a) The federal license, certificate, rating, or permit required to operate an aircraft shall be kept in the personal possession of an aircraft operator when he or she is operating an aircraft within the state and the license, certificate, rating, or permit shall be presented for inspection upon the demand of any passenger, law enforcement officer of the state or a political subdivision thereof, the director or his or her designee, or any official, manager, or person in charge of an airport in the state upon which the aircraft operator may land.

(b) The federal aircraft license, certificate, or permit required for aircraft by the United States government shall be carried in every aircraft operating in the state at all times and shall be conspicuously posted therein where it may readily be seen by passengers or inspectors and shall be presented for inspection upon the demand of any passenger, law enforcement officer of the state or a political subdivision thereof, the director or his or her designee, any member, authorized official, airport manager or person in charge of any airport in the state upon which the aircraft lands.

(c) Except as hereinafter provided, no civil aircraft may engage in air navigation in the state unless it has first been certified by the United States government as being airworthy for the uses to which it is, or will be, put.

(d) Except as hereinafter provided, a person may not operate or cause or authorize to be operated any civil aircraft within the state unless the aircraft has a license, certificate, or permit issued by the United States government. A person may not engage in aeronautics or operation of an aircraft or act as an aircraft operator in the state unless he or she has an appropriate license, certificate, rating, or permit issued by the United States government authorizing him or her to engage in the particular phase of aeronautics or flight in which he or she is engaged. Violation of this subsection is a Class C misdemeanor.

(e) A flight school or aeronautics instructor may not operate an air or ground school or give instructions in flying or ground subjects in the state unless the school or instructor is the holder of a license, certificate, rating, or permit issued by the United States government authorizing him or her to engage in the particular class of flight or ground instruction in which he or she is engaged. Violation of this subsection is a Class C misdemeanor.

(f) An aircraft maintenance personnel or facility engaged in manufacturing, repairing, or restoring aircraft or aircraft engines, components, and parts may not perform work in the state unless the person or facility is the holder of a license, certificate, or permit issued by the United States government authorizing him or her to engage in the particular aeronautical activity which he or she is engaged. Violation of this subsection is a Class C misdemeanor.

(g) This section does not apply to any of the following:

(1) Public Aircraft. Any aircraft owned by a state or political subdivision thereof, or any aircraft of the United States government and its personnel unless the government-owned aircraft is engaged in carrying persons or property for commercial purposes.

(2) Military and Foreign. Military aircraft and personnel of the United States government or any aircraft or personnel licensed by a foreign country with which the United States has reciprocal relations; provided, however, that the aircraft and aircraft operators are not engaged in any commercial activity within this state.



Section 23-1-383 - Jurisdiction of crimes and torts; state, municipal, immunity from liability.

All crimes, torts, and other wrongs committed by or against an airman or passenger while in flight over the state and the question of whether damage occasioned by or to an aircraft while in flight over the state constitutes a tort, crime, or other wrong by or against the owner of an aircraft shall be determined by the laws of the state. No action or suit in tort shall be brought or maintained against the state, governmental entity, or any municipality thereof or the officers, agents, servants, or employees of the state, governmental entity or any municipality thereof, on account of any act done in or about the planning, construction, maintenance, expansion, operation, superintendence, or management of any airport or other navigation facility.



Section 23-1-384 - Contracts made during flight.

All contractual and other legal relations entered into by pilots or passengers while in flight over the state shall have the same effect as if entered into on the land or water beneath.



Section 23-1-385 - Domestic animals or fowl on airports.

An owner or keeper of any domestic animal or fowl may not allow a domestic animal or fowl to run at-large and enter or be upon any premises constituting an airport, restricted landing area, or other aeronautical facility. Violation of this section is a Class C misdemeanor.



Section 23-1-386 - Trespass upon and operation of vehicles on airports.

(a) A person may not trespass upon the area within the boundaries of any airport or operate any vehicles upon or drive across any licensed airport, restricted landing area, or other aeronautical facility, unless the areas are used for administrative, inspection, and maintenance purposes and are operated by the municipalities, counties, airport authorities, department personnel, or municipal law enforcement officers having jurisdiction.

(b) A person may not willfully damage, deface, or extinguish any beacon, marker, navigational light, directional sign, or landing area lights provided or erected in the state for the guidance of aircraft.

(c) Violation of this section is a Class C misdemeanor.



Section 23-1-387 - Use of aircraft for hunting, prohibited.

A person may not hunt, pursue, harass, wound, kill, or otherwise harm any wild waterfowl or other birds or animals by any means whatever during the time the person is on any kind of aircraft. Violation of this section is a Class C misdemeanor.



Section 23-1-388 - Reckless operation of aircraft.

A person who operates any aircraft within the airspace over, above, or upon the lands and waters of the state, carelessly and heedlessly in willful or wanton disregard of the rights or safety of others or without due caution and circumspection or in a manner so as to endanger or be likely to endanger any person or property, shall be guilty of a Class C misdemeanor.



Section 23-1-389 - Unauthorized use, possession, etc., of aircraft.

A person who willfully and without authority takes possession of or uses an aircraft or unlawfully removes or takes any component parts of an aircraft and any person who shall assist in, or be a party to, the taking, illegal possession of, or use of an aircraft or component parts belonging to another shall be guilty of a Class C felony.



Section 23-1-390 - Penalties for violation of this article.

Except as herein otherwise provided, any person subject to this article who fails to comply with the requirements of, or violates this article, or of any of the rules, regulations, or orders issued pursuant thereto shall be guilty of a Class C misdemeanor. A violation of each rule, regulation, or order shall be considered a separate offense. A person found guilty of a misdemeanor under this article shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than six months, or both, with or without revocation of a certificate or license action by the director.



Section 23-1-391 - Effective date of transfer of balances, funds.

All contractual rights, obligations of, and unexpended balances of appropriations and other funds or allocations of the Alabama Aeronautics Commission and the Alabama Department of Aeronautics shall be transferred to the Alabama Department of Transportation within 30 days after the passage of Act 2000-220 under the provisions of Act 2000-220 and as specified for those funds in any appropriations bill or as otherwise specified by law.






Article 13 - Airport Airspace Safety Act of 2009.

Section 23-1-410 - Short title.

This article shall be known as the Airport Airspace Safety Act of 2009.



Section 23-1-411 - Definitions.

As used in this article, the following terms have the following meanings:

(1) AIRPORT. Any area of existing land or man-made construction, except a restricted landing area, that is currently used, made available, or designed for the landing and takeoff of aircraft, whether or not facilities are provided for the shelter, servicing, maintenance, or repair of aircraft, and whether or not facilities are provided for receiving and discharging passengers or cargo, so long as such area meets the minimum requirements as to size, design, surfacing, marking, equipment, and management provided by the department for airports owned or operated by a political subdivision. A military airport under the control of the federal government is an airport for purposes of this article.

For purposes of this article, only a publicly owned, public use airport shall be considered to be an airport; provided, however, that a heliport shall not be considered to be an airport for purposes of this article. For purposes of this article, a facility constructed to serve as a publicly owned, public use airport after May 20, 2009, shall be deemed to be an airport upon its approval by the FAA, its being licensed by the department as an airport, and beginning commercial service operations.

(2) AIRPORT HAZARD. Any structure, equipment, object of natural growth, or use of land that constitutes a hazard to air navigation as set forth in 14 C.F.R. Section 77 and for which no permit or determination of no hazard has been issued by the FAA.

(3) C.F.R. The Code of Federal Regulations of the United States of America.

(4) DEPARTMENT. The Alabama Department of Transportation and any successor agency.

(5) FAA. The Federal Aviation Administration and any successor agency.

(6) FCC. The Federal Communications Commission and any successor agency.

(7) INTERESTED PARTY. Any person applying for a permit or the owner of the airport hazard which is adversely affected by a determination or order of the department.

(8) OBJECT OF NATURAL GROWTH. Any tree and other plants.

(9) PERMIT. Written approval issued by the department for the construction, erection, alteration, modification, or replacement of any structure or object of natural growth which qualifies as an airport hazard.

(10) PERSON. Any individual, partnership, corporation, company, or other entity, governmental body, administrative agency, personal representative, trustee, or receiver.

(11) POLITICAL SUBDIVISION. The state and any county, municipality, city, town, or subdivision thereof, or any state authority, commission, district, or agency authorized to establish or operate airports in the State of Alabama.

(12) STRUCTURE. Any man-made object constructed, erected, or installed on land or water, including, but not limited to, buildings, towers, smokestacks, utility poles, equipment, and overhead utility transmission and distribution lines. Utility transmission and distribution lines in the vicinity of an airport may be referred to collectively as a group of structures.



Section 23-1-412 - Airport hazards - Permits for construction, alteration, etc.; removal, modification, etc..

(a) In order to prevent airport hazards, a person shall secure a permit from the department for the construction, erection, alteration to a greater height, modification to a greater height, or replacement to a greater height of any structure within the state that qualifies as an airport hazard and meets any of the following criteria:

(1) The FAA issues a determination of presumed hazard or a determination of hazard.

(2) The person is required, but fails, to file a completed Form 7460-1 with the FAA.

(b) Notwithstanding subsection (a), a person shall not be required to obtain a permit from the department for the construction, erection, alteration, modification, or replacement of any structure if the FAA has issued a determination of no hazard to air navigation for that structure.

(c) This article shall not be construed to require the removal, lowering, or other change, modification, or alteration of any structure or object of natural growth which constitutes an airport hazard as of May 20, 2009. Notwithstanding, whenever a structure constituting an airport hazard has been abandoned for over six months, or whenever a structure or an object of natural growth is more than 50 percent down, destroyed, deteriorated, dead, or dying, persons desiring to restore to a greater height, rebuild to a greater height, or replace to a greater height such structure or object of natural growth shall be required, subject to the provisions of subsection (b), to obtain a permit in accordance with this article.

(d) This article shall not be construed to require the removal, lowering, or other change, modification, or alteration of any structure or object of natural growth which becomes an airport hazard after May 20, 2009, as a result of the expansion or modification of an airport or as a result of the construction of a new airport. In the event that an airport expands or modifies an existing airport or constructs a new airport after May 20, 2009, and the structure owner relocates or modifies its structure to accommodate the expansion, modification, or construction, then the structure owner shall be reimbursed for these costs.

(e) In determining whether to issue, deny, or condition a permit, the department may consider any information or circumstances it deems appropriate. In addition to other considerations, the department shall consider both of the following:

(1) Whether the applicant has complied with all applicable federal requirements concerning notification of a proposed structure.

(2) Whether the FAA has conducted an aeronautical evaluation.



Section 23-1-413 - Permit procedures.

(a) The department shall establish procedures for submitting applications and issuing permits.

(b)(1) The department shall produce and, from time to time, modify and update the forms on which the applications for a permit shall be made.

(2) The filing fee assessed by the department shall not exceed five hundred dollars ($500) per application. Any number of structures or a group of structures may be included in a single application so long as they are part of a single project.

(3) Applications containing inaccurate or incomplete information, or not accompanied by the correct application fee, shall be returned (together with any fee submitted), without consideration, to the applicant.

(4) Application fees shall be deposited in the state Airports Development Fund, provided in Section 23-1-364, and used by the department to administer this article.

(c)(1) Permits shall not be required for any structure or object of natural growth constructed, erected, installed, replaced, modified, or repaired within the boundaries of a publicly owned, public use airport located in this state.

(2) Permits shall not be required for emergency repair, modification, or replacement of airport hazards where immediate action is required to preserve the health and safety of persons or property including, without limitation, the restoration of service provided using such structure.

(3) Notwithstanding subdivisions (1) and (2), the repair may not increase the height of the structure or the nature of the airport hazard.

(d) Upon receiving an application for a permit, the department shall make such investigation as it deems necessary to process the application. The investigation shall be conducted to determine, in the opinion of the department, whether the proposed structure would have a substantially adverse effect upon the safe and efficient use of navigable airspace and would be a hazard to air navigation if permitted. The department may give consideration to the findings and recommendations of other governmental agencies or interested persons concerning the airport hazard; however, such findings and recommendations are not binding on the department.

(e)(1) Within 30 days of receiving a completed application, the department shall determine whether a permit is to be issued, issued with conditions, or denied.

(2) Within 15 days of such determination, the department shall notify the applicant in writing of the determination of the department.

(3) Upon notifying the applicant in writing, the department shall be permitted one 30-day extension to make a determination. If the department has not issued a ruling within the 30-day period, or 60 days if an extension is taken, the application shall be considered approved.

(4) If an application is denied, the department shall set forth the reasons for such denial and shall state the requirements or conditions, if any, under which the application might be approved.

(5) The determination shall be final 21 days after the date of the written determination unless, within the 21-day period, the applicant requests a hearing before the department concerning the determination or, within 30 days after the date of the written determination, the applicant requests a hearing pursuant to the Alabama Administrative Procedure Act.

(f) Any interested party who is aggrieved by a determination or order of the department may request a hearing pursuant to the Alabama Administrative Procedure Act. Any such hearing shall be requested within 30 days after the date of the order or determination by the department. Any appeal from a final order of the department shall be to a court of competent jurisdiction.

(g) If an application is denied or conditionally approved by the department, the applicant may not submit the same application, re-file an application for the same airport hazard, or request modification of the conditions of the previously issued permit for 15 days from the date of the issuance of the previous determination.

(h) If the department has reasonable grounds to believe that a person is constructing, erecting, installing, altering, modifying, or replacing a structure which qualifies as an airport hazard or an object of natural growth which qualifies as an airport hazard without a permit having been issued by the department (and such a permit is required), the department may issue an order to such persons to appear before the department and show cause why a permit is not required. A date for the hearing shall be set out in the order. The department may petition a court of competent jurisdiction for an injunction ordering that construction of the allegedly offending structure or object of natural growth cease until the requirements of this article are complied with.

(i) Unless in violation of FAA requirements or decisions, the department may condition a permit on the permittee's installing and maintaining such marking or lighting, or both, as may be necessary to indicate to pilots the presence of an airport hazard. Such markings and lighting shall be installed, operated, and maintained at the sole expense of the permittee and shall conform to standards established by the FAA.

(j) The department, through appropriate legal action, may compel the owner of an airport hazard which is constructed, erected, or installed in violation of this article, or an object of natural growth which grows to such a height as to constitute an airport hazard, at the sole expense of the owner, to remove the hazard or take such other action as shall be required to comply with this article. If the owner of the airport hazard does not comply with the order of the department, the department may petition a court of competent jurisdiction to order the owner of the airport hazard to remove the hazard or take such other action as shall be required to conform to the requirements of this article.



Section 23-1-414 - Zoning laws or ordinances control.

(a) In the event of conflict between the requirements of this article and zoning laws or ordinances that regulate the height and location of airport hazards, and that meet or exceed the standards contained in 14 C.F.R. Part 77, that have been duly adopted by political subdivisions where an airport is located, the local zoning laws and ordinances shall control. The department shall publish and maintain a list of all political subdivisions with zoning laws or ordinances that meet or exceed the standards contained in 14 C.F.R. Part 77.

(b) Nothing in this article shall be construed to authorize or expand the power of a political subdivision to establish local zoning laws or ordinances with respect to airport hazards, structures, groups of structures, or objects of natural growth.



Section 23-1-415 - Enforcement.

The department may institute, in any court of competent jurisdiction, a civil action to enjoin, restrain, prevent, abate, or correct any violation of this article and violation of any determination, order, or ruling of the department.



Section 23-1-416 - Valuation of property acquired for airport expansion.

For the purpose of acquiring property for the expansion of an airport operated by a political subdivision, the value of the property within the existing or future runway protection zone, as depicted on the most current airport layout plan approved by the FAA, shall be based on the fair market value of the property without regard to the property's location within the existing or future runway protection zone.



Section 23-1-417 - Severability.

Should any portion of this article be declared unconstitutional, void, or invalid by a final decision of any court of competent jurisdiction, this article, in its entirety, shall become null and void as of the date of that final decision of the court.






Article 14 - Alabama Transportation Safety Fund.

Section 23-1-430 - Definitions. (This section terminates April 26, 2018, if no revenue is created.)

As used in this article, the following words have the following meanings:

(1) DEPARTMENT. The Department of Transportation.

(2) FUND. The Alabama Transportation Safety Fund.



Section 23-1-431 - (This section terminates April 26, 2018, if no revenue is created.) Alabama Transportation Safety Fund.

There is hereby created the Alabama Transportation Safety Fund in the State Treasury. All proceeds from the revenues designated to the fund less the cost of collection authorized by law shall be deposited into the fund to be expended only as provided in this article. The provisions of this article shall not be superseded, amended, altered, violated, or overridden by any provision of the state General Fund appropriation act or any other annual or supplemental appropriation act, administrative rule, inter-agency transfer, or executive order or directive. The monies allocated to counties and municipalities from the fund shall be in addition to and shall not diminish any other revenues allocated or distributed from other sources. Proceeds deposited into the fund shall be distributed as follows:

(1) The first thirty-two million dollars ($32,000,000) of the proceeds paid into the fund annually that is derived from an excise tax levied on diesel fuel and designated as a revenue source for the fund shall be set aside and allocated no later than the end of the first quarter in each fiscal year for use on county infrastructure projects. If the excise tax levied on diesel fuel and designated as a revenue source for the fund is not sufficient to produce thirty-two million dollars ($32,000,000) of proceeds, other proceeds paid into the fund shall be allocated to ensure a total of thirty-two million ($32,000,000) of proceeds is set aside and allocated annually for use on county infrastructure projects. In the event the provisions for the revenue sources designated to the fund include factors for growth in the rate of tax levied and the implementation of these factors for growth results in an increase of at least one cent per gallon of both an excise tax levied on gasoline and an excise tax levied on diesel fuel that are designated as revenue sources to the fund or additional revenue is designated to the fund by the enactment of further legislation after January 1, 2016, an additional thirty-two million dollars ($32,000,000) of proceeds paid into the fund each year shall be set aside and allocated for use on county infrastructure projects. The funds allocated in this subdivision shall be expended only for projects authorized pursuant to procedures developed and adopted by the Alabama Transportation Rehabilitation and Improvement Program (ATRIP) Advisory Committee as established in Section 23-1-435. Following the repayment of loan or debt commitments related to any tax exempt debt issued in accordance with Section 23-1-435, the thirty-two million dollars ($32,000,000) of the proceeds to be paid pursuant to this subdivision shall either be used for an additional issue of tax exempt debt or split between the counties equally. All county infrastructure projects authorized pursuant to this subdivision shall be let to contract rather than be performed by county forces and shall be subject to the reporting requirements in Section 23-1-433.

(2) Five hundred thousand dollars ($500,000) shall be distributed annually to each county commission of the state, with quarterly distributions of one hundred twenty-five thousand dollars ($125,000) made to each county commission beginning on January 1, 2017. This allocation shall be in lieu of the established distribution of approximately five hundred thirty-three thousand dollars ($533,000) in federal funds being distributed annually to each county of the state by the Department of Transportation prior to April 26, 2016. However, the department may continue to allocate additional federal funds to county projects at its discretion and, if required by federal law, shall also allocate such future federal revenues to future projects on bridges and roads under the maintenance and control of the county commissions of Alabama. All funds distributed pursuant to this subdivision shall be used only for county infrastructure projects. All county infrastructure projects authorized pursuant to this subdivision shall be let to contract by each county utilizing contractors and material suppliers on the department's list of approved contractors and suppliers rather than be performed by county forces and shall be subject to the provisions of Section 23-1-433. The department's list of approved contractors and material suppliers shall include the department's Certified Disadvantaged Business Enterprise List. The county shall provide a list of all contractors who have been awarded projects under this section to the Senate President Pro Tempore and the Speaker of the House every other year, beginning on October 1, 2018. The provisions of this subdivision shall only take effect at such time as a sufficient funding mechanism for the fund also takes effect.

(3) 65.9 percent of the remainder of the proceeds after the allocation in subdivisions (1) and (2) shall be allocated and appropriated to the department as the ALDOT share of funds to be used as prescribed in Section 23-1-432.

(4) 34.1 percent of the remainder of the proceeds after the allocation in subdivisions (1) and (2) shall be allocated and appropriated as the local share of funds to be used as prescribed in Section 23-1-433. 45.45 percent of the local share shall be allocated equally among the 67 counties of the state and the remaining 54.55 percent of the local share shall be allocated among the 67 counties of the state on the basis of the ratio of the population of each county to the total population of the state according to the then next preceding federal decennial census. Ten percent of the amount paid to each county shall be distributed by the county commission among the municipalities in the county on the basis of the ratio of the population of each municipality to the total population of all municipalities in the applicable county according to the then next preceding federal decennial census. The allocation provided for in this subdivision shall be made on or prior to the tenth day of each month with respect to receipts designated to the fund during the preceding month.



Section 23-1-432 - (This section terminates April 26, 2018, if no revenue is created.) Use of funds by department; reporting requirements.

(a) The monies allocated to the department from the fund shall at all times be segregated and kept separate from other federal or state road and bridge funds allocated to the department. Monies from the fund shall only be expended for the maintenance, improvement, replacement, and construction of roads and bridges within the state, including the payment of any debt associated with a road or bridge project or as matching funds for any federally-funded road or bridge projects. The department shall not use monies from the fund for any of the following purposes except in accordance with generally accepted accounting principles for job cost accounting or federal cost allocation regulations:

(1) Salaries, benefits, or any other form of compensation for state or contract employees.

(2) The purchase, lease, or maintenance of equipment.

(3) The maintenance or construction of public buildings or other structures that are not roads or bridges.

(b) The funds allocated to the department shall be audited by the Department of Examiners of Public Accounts in the same manner as all other department funds.

(c) On or before October 1 of each year following the creation of the fund, the department shall publicly announce the project or projects which are projected to be funded with the proceeds from the fund during the upcoming fiscal year, and the current list of projects shall be listed on the department's website at all times. The department's website shall also include each of the following:

(1) A list of current bid offerings, openings, and awards for each project to be funded in whole or in part with revenues from the fund.

(2) Quarterly progress reports on each ongoing project funded in whole or in part with revenues from the fund, including, but not limited to, costs, anticipated completion dates, and any other relevant information regarding a project.

(d) In addition to the reporting requirements set out in subsection (c), no later than the first day of the regular session of the Alabama Legislature in each year following the creation of the fund, the department shall submit an annual report detailing all expenditures from the fund during the previous fiscal year to each member of the Legislature.



Section 23-1-433 - (This section terminates April 26, 2018, if no revenue is created.) Use of funds by county; Transportation Safety Fund Plan; annual report.

(a) Except for monies allocated pursuant to subdivisions (1) and (2) of Section 23-1-431, the monies paid to counties from the fund shall be deposited into a separate fund maintained by the county and expended only for one or more of the following:

(1) The maintenance, improvement, replacement, and construction of county-maintained roads and bridges.

(2) As matching funds for federal road or bridge projects.

(3) The payment of any debt associated with a road or bridge project.

(4) With the consent of the municipality, for the maintenance, improvement, or replacement of municipally-maintained roads and bridges.

(5) For a joint road or bridge project with one or more municipalities in the county pursuant to any agreement executed under the authority of state law.

(b) The county shall not use any monies from the fund for any of the following purposes except in accordance with generally accepted accounting principles for job cost accounting or federal cost allocation regulations:

(1) Salaries, benefits, or any other form of compensation for county or contract employees or for county officials.

(2) The purchase, lease, or maintenance of equipment.

(3) The maintenance or construction of public buildings or other structures that are not roads or bridges.

(c) All fund records shall be audited by the Department of Examiners of Public Accounts in the same manner as all other county funds.

(d) Any county project utilizing monies from the fund for road or bridge maintenance, improvement, replacement, or construction on roads or bridges with less than 2,500 average daily traffic shall be designed in a manner consistent with the standards for low volume roads as established in the County Road Design Policy for Low Volume Roads adopted by the department. All projects for roads and bridges which have greater than 2,500 average daily traffic shall be designed in a manner consistent with the most current edition of the State Department of Transportation Standards and Specifications for Roadway Constructions.

(e) At the first meeting in October of each year following the creation of the fund, the county commission of each county shall adopt an annual Transportation Safety Fund Plan for the current fiscal year, which plan shall be approved by affirmative vote of a majority of the members of the county commission. The plan shall include only projects authorized in subsection (a). The plan shall be based upon an estimate of the revenues anticipated from the fund during the fiscal year. The county commission shall consider the needs of each district in the county in establishing its annual plan, and the annual plan shall not be altered once adopted at the first meeting in October. Once adopted, the annual plan shall at all times be posted in conspicuous places at the county courthouse, the county commission office, the county highway department, and any other places deemed appropriate by the county commission. Additionally, the plan shall be posted on the county's website, if available.

(f) At the first meeting in January of each year following the creation of the fund, the county engineer or other person designated by the county commission shall present the county commission with an annual written report detailing expenditures made from the fund during the previous fiscal year, which report shall include the status of each project included in the previous fiscal year's Alabama Transportation Safety Fund Plan. The report shall be entered into the minutes of the county commission meeting and shall be made available to the public for inspection, including posting on the county's website, if available.



Section 23-1-434 - (This section terminates April 26, 2018, if no revenue is created.) Use of funds by municipality; Municipal Transportation Safety Fund Plan; annual report.

(a) The monies distributed to a municipality from the fund shall be deposited in a separate fund maintained by the municipality and expended only for one or more of the following:

(1) The maintenance, improvement, replacement, and construction of roads and bridges within a municipality's jurisdictional limits.

(2) As matching funds for federal road or bridge projects.

(3) The payment of any debt associated with a road or bridge project.

(4) With the consent of the county, for the maintenance, improvement, or replacement of county-maintained roads and bridges within the municipality's jurisdictional limits.

(5) For a joint road or bridge project with the county pursuant to any agreement executed under the authority of state law.

(b) The municipality shall not use monies from the fund for any of the following purposes except in accordance with generally accepted accounting principles for job cost accounting or federal cost allocation regulations:

(1) Salaries, benefits, or any other form of compensation for municipal or contract employees or municipal officials.

(2) The purchase, lease, or maintenance of equipment.

(3) The maintenance or construction of public buildings or other structures that are not roads or bridges.

(c) All monies allocated from the fund shall be audited by the Department of Examiners of Public Accounts in the same manner as all other municipal funds.

(d) Any municipal project utilizing monies from the fund for road or bridge maintenance, improvement, replacement, or construction on roads or bridges shall be designed in a manner consistent with the standards adopted by the department.

(e) At the first meeting in October of each year following the creation of the fund, the municipal governing body receiving funds shall adopt an annual Municipal Transportation Safety Fund Plan for the current fiscal year, which plan shall be approved by affirmative vote of a majority of the members of the municipal governing body. The plan shall include only projects authorized in subsection (a). The plan shall be based upon an estimate of the revenues anticipated from the fund during the fiscal year. The municipal governing body shall consider the needs of each district in the municipality in establishing its annual plan and the annual plan shall not be altered once adopted at the first meeting in October. Once adopted, the annual plan shall at all times be posted in conspicuous places at the municipal hall, the mayor's office, the municipal highway department, and any other places deemed appropriate by the municipal governing body. Additionally, the plan shall be posted on the municipality's website, if available.

(f) At the first meeting in January of each year following the creation of the fund, the city engineer or other person designated by the municipal governing body shall present the municipal governing body with an annual written report detailing expenditures made from the fund during the previous fiscal year, which report shall include the status of each project included in the previous fiscal year's Alabama Transportation Safety Fund Plan. The report shall be entered into the minutes of the municipal governing body meeting and shall be made available to the public for inspection, including posting on the municipality's website, if available.



Section 23-1-435 - (This section terminates April 26, 2018, if no revenue is created.) Alabama Transportation Rehabilitation and Improvement Program Committee.

(a) There is hereby created the Alabama Transportation Rehabilitation and Improvement Program (ATRIP) Committee. The appointing authorities shall coordinate their appointments to assure the committee membership is inclusive and reflects the racial, gender, geographic, urban, rural, and economic diversity of the state. All members of the ATRIP Committee shall be appointed by May 26, 2016, and shall serve until a successor is named. Members of the ATRIP Committee shall consist of:

(1) The Director of the State Department of Transportation who shall serve as chair of the ATRIP Committee.

(2) The Lieutenant Governor or his or her designee.

(3) One member appointed by the President Pro Tempore of the Senate.

(4) One member appointed by the Speaker of the House of Representatives.

(5) One member appointed by the Association of County Commissions of Alabama.

(6) One member appointed by the Alabama League of Municipalities.

(7) One member appointed by the Business Council of Alabama.

(8) One member appointed by the Alabama Farmers Federation.

(9) One member appointed by the Alabama Rural Electric Association of Cooperatives.

(10) Three members appointed by the Governor, one of whom shall be a minority member of the Legislature.

(b) The ATRIP Committee is authorized to enter into an agreement with any funding authority or bank that is authorized to issue tax exempt debt for infrastructure purposes in order to pledge the annual revenue proceeds allocated in subdivision (1) of Section 23-1-431 as payment for any loan or debt indenture. If the amount of annual revenue proceeds allocated in subdivision (1) of Section 23-1-431 is thirty-two million dollars ($32,000,000) annually, the ATRIP Committee is authorized to pledge thirty-two million dollars ($32,000,000) of annual revenue proceeds as payment for any loan or debt indenture not to exceed three hundred million dollars ($300,000,000) of loan or debt commitments outstanding at any time. If the amount of annual revenue proceeds allocated in subdivision (1) of Section 23-1-431 is increased to sixty-four million dollars ($64,000,000) annually, the ATRIP Committee is authorized to pledge sixty-four million dollars ($64,000,000) of annual revenue proceeds as payment for any loan or debt indenture not to exceed six hundred million dollars ($600,000,000) of loan or debt commitments outstanding at any time. By June 25, 2016, the ATRIP Committee shall convene to develop and adopt procedures for the pledge of any revenue proceeds allocated in subdivision (1) of Section 23-1-431 and the selection and authorization of projects to be funded from the revenue proceeds or loan or debt proceeds, including a procedure that any project selected and authorized to be funded from the revenue proceeds or loan or debt proceeds shall be subject to subsection (d) of Section 23-1-433. The procedures shall ensure that the initial allocation of two million five hundred thousand dollars ($2,500,000) per county commission shall be utilized to replace county bridges, to the extent any exists, which meet all of the following criteria: (1) Are posted for traffic below the maximum legal weight limit; (2) have a sufficiency rating of 50 or less on the then current ALDOT bridge inventory; and (3) have an average daily traffic count of 200 or more vehicles. In addition, the policies for the awarding projects above and beyond the two million five hundred thousand dollars ($2,500,000) per county commission shall also be developed with an emphasis on the impact posted bridges have on the school bus detours and the economic growth and stability of this state. If the revenue proceeds allocated in subdivision (1) of Section 23-1-431 are pledged to secure loan or debt commitments within the amounts allowed, the procedures developed and adopted for the selection and authorization of projects to be funded with the loan or debt proceeds shall include provisions to ensure that each county commission of the state shall have projects authorized totaling at least two million five hundred thousand dollars ($2,500,000). After the ATRIP Committee develops and adopts procedures for the pledge of any revenue proceeds and the selection and authorization of projects to be funded from the revenue proceeds or loan or debt proceeds, a copy of the procedures shall be distributed to each of the 67 counties of the state and shall be posted on the Department of Transportation website.



Section 23-1-436 - (This section terminates April 26, 2018, if no revenue is created.) Termination of article.

The provisions of this article shall automatically terminate two years after the effective date of this article if no revenue is created.









Chapter 2 - TOLL ROADS, BRIDGES AND FERRIES.

Article 4 - Toll Tunnels and Bridges Designated as Parts of Interstate Highway System.

Section 23-2-120 - Maintenance of tolls; prohibition against further bonded indebtedness.

Repealed by Act 2009-769, §1, effective May 22, 2009.



Section 23-2-121 - When newly constructed tunnel or bridge deemed part of existing facility.

Repealed by Act 2009-769, p. 2364, §1, effective May 22, 2009.



Section 23-2-122 - Toll facilities to be operated as free facilities after payment of outstanding indebtedness.

Repealed by Act 2009-769, p. 2364, §1, effective May 22, 2009.






Article 5 - Alabama Toll Road, Bridge and Tunnel Authority.

Section 23-2-140 - Short title.

This article shall be known, and may be cited, as the Toll Road, Bridge and Tunnel Authority Act.



Section 23-2-141 - Intent and purpose of article.

The purpose of this article is to facilitate vehicular traffic and safety in the state by providing for the construction of modern toll roads, bridges and tunnels in strategic and essential locations, without taxes and without a pledge of the faith and credit of the state.



Section 23-2-142 - Definitions.

As used in this article, the following words and terms shall have the meanings, respectively, unless the context clearly indicates otherwise:

(1) AUTHORITY. The Alabama Toll Road, Bridge, and Tunnel Authority created by this article, or any board, body, or commission succeeding to the principal functions thereof or to which the powers given by this article to the authority shall be given by law.

(2) BONDS or TOLL ROAD, BRIDGE, OR TUNNEL REVENUE BONDS. Bonds of the authority authorized under the provisions of this article.

(3) COST. As applied to a toll road, bridge, or tunnel project, the cost shall include, but not be limited to, the following:

a. The cost of construction, including bridges over or under existing highways and railroads.

b. The cost of the acquisition of all land, rights-of-way, property, rights, easements, and interests acquired by or on behalf of the authority for construction.

c. The cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which buildings or structures may be moved.

d. The cost of diverting highways, interchange of highways, and access roads to private property, including the cost of land for easements therefor.

e. The cost of all machinery and equipment.

f. The cost of financing charges, including interest prior to and during construction and for one year after completion of construction.

g. The cost of traffic estimates, feasibility studies, engineering studies, design and other related studies and analyses, and legal fees and expenses.

h. Plans, specifications, surveys, and estimates of cost and of revenues.

i. The cost of other expenses necessary or incident to determining the feasibility or practicability of constructing a project.

j. The cost of administrative expense and other expense as may be necessary or incident to the construction of a project.

k. The cost of the financing of construction.

l. The cost of placing a project in operation.

m. Any other cost or expenditure necessary or incidental to the construction of a project, the financing of a project, and the placing of a project in operation.

n. Any obligation or expense which may be incurred by the State Department of Transportation for traffic surveys, borings, preparation of plans and specifications, and other engineering services in connection with the planning or construction of a project shall be regarded as a part of the cost of such project and shall be reimbursed to the State Department of Transportation by the authority.

(4) DEPARTMENT. The State Department of Transportation.

(5) PROJECT, TOLL ROAD, BRIDGE, AND TUNNEL PROJECT or TOLL ROAD, BRIDGE, OR TUNNEL PROJECT. Any type of toll road, bridge, causeway, tunnel, or other transportation facility established and constructed or to be constructed by or on behalf of the authority, in conjunction with the department, under this article, and shall include, but shall not be limited to, all toll roads, bridges, causeways, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, access roads, toll houses, electronic tolling facilities and equipment, service areas, service stations, service facilities, communication and video and other surveillance facilities, and administration, storage, and other buildings which the authority may deem necessary for the operation of a project, together with all property, rights, easements, and interests which may be acquired by the authority for the construction, operation, and maintenance of a project.



Section 23-2-143 - Authority established; composition; meetings; fidelity bonds; compensation.

(a) There is hereby established a body corporate and politic with corporate succession, to be known as the "Alabama Toll Road, Bridge and Tunnel Authority." The authority is hereby constituted an instrumentality exercising public and essential governmental functions and the exercise by the authority of the powers conferred by this article shall be deemed and held to be an essential governmental function of the state.

(b) The authority shall consist of the Governor or his or her designee, the Lieutenant Governor or his or her designee, the Speaker of the House of Representatives or his or her designee, the Director of Transportation, the Director of Finance, the Chair of the House Government Appropriations Committee, the Chair of the Senate Finance and Taxation General Fund Committee, and two persons from the state at large to be appointed by the Governor.

(c) The Governor shall be chairman of the authority. The authority shall elect a secretary and a treasurer who need not be members and may be one and the same person. Five members of the authority shall constitute a quorum and the concurrence of a majority of the members present shall be necessary for any action taken by the authority. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Should any of the officials of the state die or should his or her term of office, as such official, expire, or should he or she resign therefrom, his or her successor in office shall take his or her place as a member or officer of the authority. Any vacancy in the appointed membership of the authority shall be filled in the same manner as the original appointment was made.

(d) If the secretary and treasurer are not members of the authority, before the issuance of any toll road, bridge, or tunnel revenue bonds under the provisions of this article, the secretary shall execute a surety bond in the penal sum of $25,000.00 and the treasurer shall execute a surety bond in the penal sum of $50,000.00, which shall be sufficient if he or she be secretary also. Each such surety bond shall be conditioned upon the faithful performance of the duties of the office of secretary or treasurer, as the case may be, to be executed by a surety company authorized to transact business in the State of Alabama as surety, and to be approved by the Governor and filed in the office of the Secretary of State. The cost of such bonds shall be borne by the authority.

(e) The members of the authority shall serve without compensation. The appointed members shall receive reimbursement for their expenses when actively engaged on the authority's business, such expenses to be paid in accordance with Article 2 of Chapter 7 of Title 36.



Section 23-2-144 - Powers of the authority.

(a) The authority shall have the following powers:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the same at pleasure.

(3) To maintain a principal office and branch offices at the place or places within the state as it may designate.

(4) To sue and be sued in its own name, including suits in tort.

(5) With the consent and approval of the department, to acquire and construct toll road, bridge, or tunnel projects at locations as the authority may determine to be desirable, practicable, and economically feasible and to maintain, repair, and operate the projects.

(6) To issue toll road, bridge, or tunnel revenue bonds of the authority for any of its corporate purposes, payable solely from its tolls, other revenues, and proceeds of the bonds, and to refund its bonds, all as provided in this article. No bonds issued under the provisions of this article shall constitute a debt or liability of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision, and neither the state nor any political subdivision thereof shall ever pay or agree to pay any portion of the same, but such bonds shall be payable solely from the funds pledged or available for their payment as authorized in this article. All such toll road, bridge, or tunnel revenue bonds shall contain on the face thereof a statement to the effect that the authority is obligated to pay the same or the interest thereon only from its tolls or other revenues and that neither the state nor any political subdivision thereof is obligated to pay the same or the interest thereon and that neither the faith and credit nor the taxing power of the state or of any political subdivision thereof is pledged to the payment of the principal thereof or the interest thereon. The federal government or any agency, governmental or quasi-governmental body, subdivision or instrumentality thereof, or public corporation may contribute funds or property of any kind to a project by appropriation, grant, lease, deed, or other means considered appropriate for the purpose of paying in whole or in part any bonds, paying the costs of acquiring, installing, or constructing improvements in whole or in part, or funding in whole or in part any other costs or expenses of a project, all without election of any kind. Except for the state and any political subdivision thereof, the other entities listed above may issue bonds for the purpose of financing the costs of any funds or property provided to the authority of a project.

(7) To fix and revise, from time to time, charge, and collect tolls for transit over or through toll road, bridge, and tunnel projects constructed by it or on its behalf.

(8) To establish rules and regulations for the use of any project.

(9) To acquire, hold, and dispose of real and personal property.

(10) To acquire in the name of the authority, by purchase or otherwise, on the terms and conditions and in a manner as it may deem proper, or by condemnation in accordance with the provisions of Title 18, and other provisions of law, insofar as the same may be applicable, any land and other property or any easement or interest therein, which it may determine is reasonably necessary for any toll road, bridge, or tunnel project or for its protection and preservation, or for the construction, relocation, or reconstruction of any access highway, street, or road; and to acquire by purchase or by condemnation, land necessary for drainage ditches, clay, sand, and gravel pits, and lime and stone quarries, together with any other material of every character that may be necessary in the construction and maintenance of toll road, bridge, or tunnel projects and access highways and roads.

(11) To designate points of ingress to and egress from each toll road, bridge, or tunnel project and to prohibit entrance to and exit from the project at any point or points not so designated.

(12) To make and enter into contracts and agreements necessary for, or incidental to, the performance of its duties and the execution of its powers under this article, including contracts and agreements for professional services deemed necessary for such purposes by the authority. In addition to and in conjunction with other authority to enter into contracts as may be provided by law, the authority is given full authority to enter into contracts, agreements, or understandings with, but not limited to, individuals, corporations, partnerships, limited liability companies, or other private parties; public or private partnerships, or both, or other similar joint ventures; or the federal government, any department, agency, governmental or quasi-governmental body, public corporation, instrumentality, or subdivision of the United States, the State of Alabama, or any other state of the United States, or any agency, governmental or quasi-governmental body, instrumentality, or subdivision thereof for the purpose of developing a project, or any part thereof, including, but not limited to, the following:

a. Design-build contracts, design-build-operate contracts, design-build-own-operate contracts, design-build-own-operate-maintain contracts, or other similar arrangements or agreements pursuant to which the design, right-of-way acquisition, relocation of structures or utilities, construction, financing, ownership, management, and operation, or any part or parts thereof, of a project are accomplished by any of the aforementioned entities by or on behalf of the authority or the department.

b. Leases, licenses, franchises, concessions, or other agreements for the development, operation, management, or undertaking of all or any part of a project.

No person who is related to a member of the authority may have any interest, direct or indirect, in any agreement or contract entered into pursuant to this subdivision or in any other contract related to any project related to a toll road.

(13) Notwithstanding any law to the contrary, including, but not limited to, Section 23-2-150, for any entity described in subdivision (12) that owns, leases, or otherwise operates a tollway or toll facility, pursuant to an agreement with the authority or the department, to set and collect tolls and receive other toll revenues from the operation of a tollway or other toll facility, subject to such conditions as the authority and the department may establish.

(14) To appoint managers, superintendents, tolltakers, and other employees and agents as may be necessary, in its judgment, to the efficient accomplishment of the purposes of this article.

(15) To receive and accept from any federal agency, subject to the approval of the Governor, grants for, or in aid of, the construction of any project and to receive and accept aid or contributions from any source of either money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which grants and contributions may be made.

(16) To the extent applicable, provide coverage for its employees under the provisions of Chapter 5 of Title 25, and the federal Social Security Act.

(17) To provide for or permit the payment of so-called pass-through tolls, availability payments, or similar payments or financing methods. Pass-through tolls and availability payments mean, generally, any methodology by which the federal government, the State of Alabama or other state of the United States, or any agency, governmental or quasi-governmental body, public corporation, subdivision, or instrumentality thereof agrees to reimburse or pay a project owner or operator amounts based upon the cost of the project, actual usage of the project, or other operating standards, as opposed to imposing a toll directly on the users.

(18) To do all acts and things necessary or convenient to carry out the powers granted in this article.

(b) The department shall be primarily responsible for administration and management of the planning, construction, and operation of projects under this article. The department is granted all such rights, powers, duties, and responsibilities related thereto and as specifically enumerated in subdivisions (7) to (13), inclusive, of subsection (a) and in Sections 23-2-145, 23-2-146, 23-2-150, 23-2-155, and 23-2-156, together with the power to do all acts and things necessary or convenient to carry out the powers granted thereunder. The foregoing powers granted to the department are in addition to powers granted to the department elsewhere under the laws of the State of Alabama.



Section 23-2-145 - Advertisement for construction bids; award of contract; work done by force account; further considerations by the authority.

(a) Before construction is started on any project, the authority shall advertise for sealed bids once each week for three consecutive weeks in a newspaper of general circulation in the county in which the project or undertaking, or some part thereof, is to be located; the authority may also advertise in such other publications as it may deem advisable. Such notices shall state that plans and specifications for the project are on file in the office of the authority and the time and place in which bids will be received and opened. All bids shall be opened publicly at the advertised time and place.

(b) The contract shall be awarded to the lowest responsible bidder complying with conditions of the invitation for bids, unless the authority finds that the bid is unreasonable or that it is not to the interest of the authority to accept it. The bidder to whom the award is made shall be notified by telegram or letter at the earliest possible date. Should the successful bidder fail or refuse to sign the contract or make bond, the authority may award the contract to the second lowest responsible bidder. Should the second lowest bidder fail or refuse to sign the contract or make bond, the authority may award the contract to the third lowest responsible bidder.

(c) Should no bids be received at the time stated in the advertisement for bids, the authority may advertise for and seek other competitive bids, or the authority may direct that the work shall be done by force account under its direction and control. If the authority finds that all bids received are unreasonable and that it is not to the interest of the authority to accept any of the bids, the authority may direct that the work shall be done by force account under its direction and control. On any construction project which the authority has determined to do by force account, the authority shall file plans and specifications and an itemized estimate of cost with the Department of Examiners of Public Accounts and upon completion of the project by the authority, the final total costs, together with an itemized list of cost of any and all changes made in the original plans and specifications shall be submitted to the Department of Examiners of Public Accounts for its permanent record. Upon the approval of the authority, its duly authorized officer or officers may, when proceeding upon the basis of force account, let any subdivision or unit of work by contract on receiving sealed bids in accordance with this section. This section shall not apply to routine maintenance and repair jobs done by maintenance men who are regular employees of the authority.

(d) Notwithstanding anything contained in this section or in any other provision of Alabama law to the contrary, solicited proposals under this article in respect to projects that the authority determines can be more efficiently accomplished on a design-build, design-build-own, design-build-own-operate, or design-build-own-operate-maintain basis may be evaluated and awarded by the authority based on qualifications of participants or best value, or both, and taking into consideration the best interest of the State of Alabama.



Section 23-2-146 - Grade separations at intersections; relocation of public highways; authority to enter private lands to drill, survey, etc.; relocation, etc., of public utility facilities; procedures; costs.

(a) The authority shall have power to construct grade separations at intersections of any toll road, bridge or tunnel project with public highways and to change and adjust the lines and grades of such highways so as to accommodate the same to the design of the grade separation. The cost of such grade separations and any damage incurred in changing and adjusting the lines and grades of such highways shall be ascertained and paid by the authority as a part of the cost of such bridge or tunnel project.

(b) If the authority finds it necessary to change the location of any portion of any public highway, it shall cause a highway of substantially the same type as the original highway to be reconstructed at such location as the authority shall deem most favorable. The cost of reconstruction and any damage incurred in changing the location of any such highway shall be ascertained and paid by the authority as a part of the cost of such bridge or tunnel project.

(c) Any change in line or grade, and any relocation of a public highway, shall be made so as best to serve the interests of the public and at the same time carry out the purposes of this article and any change in line or grade and any relocation shall be approved by the governing body or public agency having the responsibility of maintaining such public highway. In the event such body or agency fails or refuses to approve the change or relocation, the matter may be submitted by the authority to the circuit court of the county in which such body or agency has its principal office and the court shall determine what change in line or grade or relocation shall be made. Approval by such body or agency or by the court shall be conclusive as to the public interest.

(d) In addition to the foregoing powers the authority and its authorized agents and employees may enter upon any lands, waters and premises in the state for the purpose of making surveys, soundings, drillings and examinations as it may deem necessary or convenient for the purposes of this article, and such entry shall not be deemed a trespass, nor shall an entry for such purpose be deemed an entry under any condemnation proceedings which may be then pending. The authority shall make reimbursement for any actual damages resulting to such lands, waters, and premises as a result of such activities.

(e) The authority shall also have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation, and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances (herein called "public utility facilities") of any public utility in, on, along, over or under any toll road, bridge or tunnel project. Whenever the authority shall determine that it is necessary that any public utility facilities which now are, or hereafter may be, located in, on, along, over or under any toll road, bridge or tunnel project shall be relocated in such toll road, bridge or tunnel project, or should be removed from such toll road, bridge or tunnel project, the public utility owning or operating such facilities shall relocate or remove the same in accordance with the order of the authority. The cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, or new locations, and the cost of any lands or any rights or interests in lands, and any other rights, acquired to accomplish such relocation or removal shall be ascertained and paid by the authority as a part of the cost of such toll road, bridge, or tunnel project. In case of any such relocation or removal of facilities, the public utility owning or operating the facilities, or its successors or assigns, may maintain and operate the facilities with the necessary appurtenances in the new location or new locations for as long a period and upon the same terms and conditions as it had the right to maintain and operate such facilities in their former location or locations.



Section 23-2-147 - Bonds; issuance; forms; procedures, etc.

(a) The authority is hereby authorized to provide by resolution for the issuance of bonds of the authority for any of its corporate purposes, including the refunding of its bonds. The principal of and the interest on any issue of such bonds shall be payable solely from, and be secured by a pledge of, tolls and other revenues of all or any part of the toll road, bridge, or tunnel project financed in whole or in part with the proceeds of such issue or with the proceeds of bonds refunded or to be refunded by such issue. The proceeds of any such bonds may be used or pledged for the payment or security of the principal or of the interest on bonds, and for the establishment of any or all reserves for such payment or security, or for other corporate purposes as the authority may authorize in the resolution authorizing the issuance of bonds or in the trust agreement securing the same.

(b) The bonds of each issue shall be dated; shall mature at such time or times, not exceeding 75 years from their date or dates as may be determined by the authority; and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds.

(c) The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. The bonds shall be signed by the chairman of the authority or shall bear a facsimile signature thereof; and the official seal of the authority or a facsimile thereof shall be impressed, imprinted, engraved or otherwise reproduced thereon. The official seal or a facsimile thereof shall be attested by the secretary of the authority or shall bear his or her facsimile signature; and any coupons attached thereto shall bear the facsimile signature of the chairman of the authority. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be an officer before the delivery of the bonds, the signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until delivery.

(d) All bonds issued under this article shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state. The bonds may be issued in coupon or in registered form, or both, as the authority may determine; and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The authority may sell such bonds in such manner and for such price as it may determine to be for the best interest of the authority.

(e) The authority shall have power from time to time, in anticipation of the issuance of bonds, to issue notes and from time to time to issue renewal notes maturing not later than eight years from their respective dates. The authorization and issuance of notes, the interest thereon, the rights of the holders thereof, and the rights, duties, and obligations of the authority in respect thereto, shall be governed by the provisions of this article with respect to the issuance of bonds, insofar as the same may be applicable.

(f) The authority may, out of any funds available therefor, purchase notes or bonds, which shall thereupon be cancelled.

(g) Neither the members of the authority nor any person executing the notes or bonds shall be personally liable on the notes or bonds, or be accountable by reason of the issuance thereof in accordance with this article.

(h) The proceeds of the bonds of each issue shall be disbursed in the manner and under the restrictions, if any, as the authority may provide in the resolution authorizing the issuance of the bonds, or in the trust agreement, hereinafter mentioned securing the bonds.

(i) Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The authority may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost. Bonds may be issued under this article without obtaining the consent of any department, division, commission, board, bureau, or agency of the state, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required by this article.



Section 23-2-148 - Refunding bonds; purposes.

The authority may provide by resolution for the issuance of refunding bonds for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by the authority, for the additional purpose of constructing improvements, extensions or enlargements of the toll road, bridge or tunnel project or projects in connection with which the bonds to be refunded shall have been issued.

The authority is further authorized to provide by resolution for the issuance of its bonds for the combined purpose of:

(1) Refunding any bonds then outstanding which shall have been issued under the provisions of this article, including the payment of any redemption premium thereof and any interest accrued or to accrue to the date of redemption of such bonds; and

(2) Paying all or any part of the cost of any additional project or projects.

The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the authority in respect to the same, shall be governed by the provisions of this article insofar as the same may be applicable.



Section 23-2-149 - Trust agreements securing bond issues; authorized provisions protecting holders; pledge of revenues.

In the discretion of the authority, any bonds issued under the provisions of this article may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company, or bank having the powers of a trust company, within or without the state. The trust agreement or the resolution providing for the issuance of such bonds subject to the provisions of Section 23-2-147, may pledge or assign tolls or other revenues to which the authority's right then exists or which may thereafter come into existence, and the moneys derived therefrom, and the proceeds of such bonds; provided, however, that the trust agreement or resolution shall not convey or mortgage any toll road, bridge or tunnel project or any part thereof. Such trust agreement or resolution providing for the issuance of bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law; including covenants setting forth the duties of the authority in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation and insurance of the toll road, bridge or tunnel project or projects; the rates of tolls and revenues to be charged; the payment, security or redemption of bonds and the custody, safeguarding and application of all moneys; and provisions for the employment of consulting engineers in connection with the construction or operation of such bridge or tunnel project or projects. It shall be lawful for any bank or trust company incorporated under the laws of this state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the authority. Any trust agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual rights of action by bondholders. In addition to the foregoing, any trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of any trust agreement may be treated as a part of the cost of the operation of the toll road, bridge, or tunnel project or projects.

Any pledge of tolls, other revenues or moneys made by the authority shall be valid and binding from the time the pledge is made. The tolls, other revenues or moneys so pledged and thereafter received by the authority, except that part of the tolls, other revenues or moneys which are necessary to maintain the project or projects in good operating conditions, or to pay the reasonable operating expenses of the authority, or any judgment rendered against it, shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act; and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority. If such trust agreement should be offered for record it shall be filed and recorded without the payment of the mortgage tax required by Chapter 22 of Title 40. The authority may, in its discretion, enter into any supplement to such trust agreement, which supplement shall be governed, so far as may be, by the same provisions of this article as are applicable to the trust agreement.



Section 23-2-150 - Authority to collect tolls, revenues, etc.; to lease to utilities; toll rates adjusted to conform to trust agreement.

The authority is hereby authorized to fix, revise, charge, and collect tolls for the use of each toll road, bridge or tunnel project and the different parts or sections thereof, and to contract with, or to lease to or from, any person, partnership, association or corporation desiring the use of any part thereof, including the right-of-way adjoining the paved portion of approaches and access highways, streets or roads for placing thereon telephone, telegraph, electric light or power lines or pipe lines for gas and water or for petroleum products or for any other purpose except for tracks for railroad or railway use and to fix the terms, conditions, rents, and rates of charges for such use. Tolls shall be so fixed and adjusted as to carry out and perform the terms and provisions of any contract with or for the benefit of bondholders. Tolls shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the state. The use and disposition of tolls and revenues shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of the trust agreement securing the bond issue.



Section 23-2-151 - Revenues deemed trust funds; depository deemed trustee.

All moneys received pursuant to the authority of this article, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this article. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this article and the resolution or trust agreement may provide.



Section 23-2-152 - Bondholder's and trustee's rights of enforcement; scope of rights.

Any holder of bonds issued under the provisions of this article, or of any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent that the rights herein given may be restricted by such trust agreement, may, by civil action or proceeding protect and enforce any and all rights under the laws of this state, or granted hereunder, or under the trust agreement or the resolution authorizing the issuance of bonds and may enforce and compel the performance of all duties required by this article or by the trust agreement or resolution to be performed by the authority or by any officer thereof, including the fixing, charging and collecting of tolls.



Section 23-2-153 - Tax exempt status of authority's property and revenues; rationale.

The exercise of the powers granted by this article will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity and for the improvement of their health and living conditions. Since the operation and maintenance of toll road, bridge or tunnel projects by the authority will constitute the performance of essential functions the authority shall not be required to pay any taxes or assessments upon any toll road, bridge or tunnel project or any property acquired or used by the authority under the provisions of this article or upon the income therefrom. Any toll road, bridge or tunnel project, any property acquired or used by the authority under the provisions of this article and the income therefrom and the bonds issued under the provisions of this article, their transfer and the income therefrom (including any profit made on the sale thereof) shall be exempt from taxation.



Section 23-2-154 - Bonds legal investments for all purposes; entitled to be deposited with state officers or agencies.

Bonds issued by the authority under the provisions of this article are hereby made securities in which the state and all political subdivisions of this state, their officers, boards, commissioners, departments or other agencies; all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies and other persons carrying on a banking business; all insurance companies, insurance associations and other persons carrying on an insurance business; and all administrators, executors, guardians, trustees and other fiduciaries; and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest any funds, including capital belonging to them or within their control. The bonds or other securities or obligations are hereby made securities which properly and legally may be deposited with and received by any state or municipal officer or agency of the state for any purpose for which the deposit of bonds or other obligations of the state is now or hereafter may be authorized by law.



Section 23-2-155 - Authority to maintain own toll roads, bridges, and tunnels.

Each toll road, bridge and tunnel project when constructed and opened to traffic shall be maintained and kept in good condition and repair by the authority.



Section 23-2-156 - Rules and regulations governing use of toll roads, etc.; violations; penalties; law enforcement.

(a) The authority is hereby authorized to promulgate reasonable rules and regulations with respect to the use of any toll road, bridge, or tunnel project. The rules and regulations shall relate to vehicular speeds, loads, weights and sizes, safety devices, rules of the road, and any other matters as may be necessary and proper to regulate traffic in the interest of safety and the maximum convenience of the persons using the project. The rules and regulations shall apply according to their terms to all sections of any toll road, bridge, or tunnel project under the jurisdiction of the authority, and to its structures and other appurtenances. Insofar as the rules and regulations may be inconsistent with the rules and regulations of the department or with the laws of the state relating to offenses with respect to highways, the rules and regulations promulgated by the authority shall be controlling. The authority may prescribe reasonable rules and regulations as it may deem advisable for the protection and preservation of and for the maintenance and preservation of good order within the property under its jurisdiction and control and to prevent unnecessary trespassing upon or injury to or upon any part of the right-of-way or other property of any toll road, bridge, or tunnel project. The authority shall not be subject to the provisions of the Alabama Administrative Procedure Act..

(b) Any rules and regulations shall provide that law enforcement officers and other emergency vehicles shall be afforded ready access, while in the performance of their official duty, to all property under the jurisdiction of the authority without the payment of tolls. Violation of the rules and regulations shall be a misdemeanor punishable by a fine of not less than $1.00 nor more than $500.00, and, at the discretion of the judge trying the case, also by sentence to hard labor for the county for a term not to exceed six months. The rules and regulations shall not take effect until duly filed in the office of the Secretary of State or as hereafter may be provided by law and published in a newspaper of general circulation in each county in which the toll road, bridge, and tunnel project affected is located and in such other manner as the authority shall prescribe.

(c) The authority may utilize appropriate law enforcement officers to secure each project as it deems necessary. The police officers shall have power to prefer charges against and make arrests of any person or persons violating any law of the State of Alabama, or any of the bylaws, rules, or regulations of the authority, as authorized herein on property owned or controlled by the authority. The jurisdiction of such police officers shall not be restricted to any one county but shall extend to all the counties in the state in which any toll road, bridge, or tunnel project is located.



Section 23-2-157 - Lease, grant, etc., of county, city, etc., property to authority.

All counties, cities, towns, and other political subdivisions and all public departments, agencies, and commissions of the State of Alabama, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, lend, grant, or convey to the authority at its request, upon such terms and conditions as the proper authorities of such counties, cities, towns, political subdivisions and departments, agencies, or commissions of the state may deem reasonable and fair, and without the necessity for any advertisement, order of court or other action or formality, other than the regular and formal action of the authorities concerned, any real property which may be necessary or convenient to the effectuation of the authorized purposes of the authority, which real property may include public roads and other real property already devoted to public use.



Section 23-2-158 - Annual report to Legislature; contents; annual audit; expense.

On or before the tenth legislative day of each regular session of the Legislature, the authority shall make a report of its activities for the preceding calendar year to the Legislature. Each report shall set forth a complete operating and financial statement covering its operations during the year and shall contain a complete report of the engineers of the authority as to the physical condition of any project and shall include any recommendations made by such engineers. The authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and the cost thereof may be treated as a part of the cost of construction or of operation of the project.



Section 23-2-159 - Conflict of interest; penalty.

Any member, agent or employee of the authority who is interested, gainfully or pecuniarily, either directly or indirectly, in any contract of the authority, or in the sale of any property, either real or personal, to or by the authority shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than $1,000.00 or by imprisonment for not more than one year, or both.



Section 23-2-160 - Transfer of projects to state highway system.

When (1) all bonds issued under the provisions of this article and all other debt made or issued to finance any project or projects and the interest thereon and all other obligations related thereto shall have been paid, or a sufficient amount for the payment of all the bonds and debt and the interest thereon and all other obligations related thereto, to the maturity thereof shall have been set aside in trust for the benefit of the holders thereof, and (2) all leases, concessions, and similar agreements and arrangements relating to any project or projects have expired or terminated, then the project or projects, if then in good condition and repair, as determined by the department, shall be transferred by the authority to the state highway system and shall thereafter be owned, operated, and maintained by the department.



Section 23-2-161 - Study of proposed projects; reimbursement of funds; indebtedness.

The department is hereby authorized, subject to the approval of the Governor, to expend funds from any available source as may be necessary for the study of any proposed toll road, bridge, or tunnel project authorized under this article and to use its engineering and other forces, including consulting engineers and traffic engineers, for the purpose of effecting the study. All expenses incurred by the department prior to the issuance of revenue bonds under the provisions of this article shall be paid by the department and charged to the appropriate project or projects and the department shall keep proper records and accounts showing each amount so charged.

Upon the sale of toll road, bridge, or tunnel revenue bonds for a toll road, bridge, or tunnel project, the funds so expended by the department in connection with a project shall be reimbursed by the authority to the department from the proceeds of such bonds and thereafter all expenses incurred in carrying out the provisions of this article shall be payable solely from funds provided under the authority of this article.

Nothing in this article shall be construed so as to authorize the authority to incur indebtedness or liability on behalf of or payable by the state or by any of its political subdivisions.



Section 23-2-162 - Advertisement of plans; public hearing.

Prior to building a new toll road or expanding capacity on any existing public road for tolling purposes, the Department of Transportation shall advertise for three consecutive weeks in the county or counties where the toll road will be located its intent to build a new toll road or expand capacity on any existing public road for tolling purposes, and it shall conduct a public hearing in each affected county.



Section 23-2-163 - Applicability to existing roadway capacity.

Repealed by Act 2017-375, § 2, effective May 24, 2017.






Article 6 - Electronic Toll Collection Act.

Section 23-2-165 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This article shall be known as the Electronic Toll Collection Act.



Section 23-2-166 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The purpose of this article is to facilitate vehicular traffic and safety in the state by providing for the electronic collection of tolls.



Section 23-2-167 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

As used in this article, the following words shall have the following meanings:

(1) AUTHORITY. The Alabama Toll Road, Bridge and Tunnel Authority, as defined in Section 23-2-142.

(2) DEPARTMENT. The Department of Transportation.

(3) ELECTRONIC TOLL COLLECTION. A method of collecting tolls or charges which is capable of charging an account holder the appropriate toll or charge including, but not limited to, either of the following:

a. The transmission of information from an electronic device on a motor vehicle to the toll system, which information is used to charge the account the appropriate toll or charge.

b. The transmission of license plate information from a photo-monitoring system to the toll system, which information is used to charge the account the appropriate toll or charge.

(4) ELECTRONIC TRANSMISSION. Any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval, and reproduction of information by the recipient.

(5) LESSOR. Any person, corporation, firm, partnership, agency, association, or organization renting or leasing vehicles to a lessee under a rental agreement, lease, or otherwise wherein the lessee has the exclusive use of the vehicle for any period of time.

(6) LESSEE. Any person, corporation, firm, partnership, agency, association, or organization that rents, leases, or contracts for the use of one or more vehicles and has exclusive use of the vehicles for any period of time.

(7) OPERATOR. Any person who is or was driving a vehicle that is or was the subject of a toll violation, but who is not the owner of the vehicle.

(8) OWNER. Any person or entity who, at the time of a toll violation and with respect to the vehicle involved in the violation, is the registrant or coregistrant of the vehicle with the Motor Vehicle Division, of the Department of Revenue, or with another state, territory, district, province, nation, or jurisdiction.

(9) PAYMENT. Paying a toll by cash, by permitting a charge against a valid account with the authority, department, or private toll entity, or by any other means of payment approved by the authority, department, or private toll entity.

(10) PHOTO-MONITORING SYSTEM. A vehicle sensor installed to work in conjunction with a toll collection facility which automatically produces one or more photographs, one or more microphotographs, a videotape, or other recorded images of a vehicle at the time it passes through a toll collection point. Information obtained by a photo-monitoring system may be used to charge the account of an account holder or to identify violations of toll collection regulations.

(11) PRIVATE TOLL ENTITY. An individual, group of individuals, partnership, corporation, limited liability company, association, or any other legal entity licensed pursuant to Section 23-1-81 or Section 23-2-144(12), to operate toll collection facilities.

(12) TOLL. Charges prescribed by the authority, department, or private toll entity for the use of any toll road, bridge, causeway or tunnel under the jurisdiction of the authority or department or under the ownership or operation of a private toll entity.

(13) TOLL VIOLATION. The passage of a vehicle through a toll collection point without payment of the required toll.

(14) VEHICLE. Any motor-propelled device in, upon, or by which any person or property is transported or drawn upon a road or highway, except devices used exclusively upon stationary rails or tracks.



Section 23-2-168 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The authority, department, private toll entity, or an agent or representative thereof may collect a toll fee by utilizing a system of collection that is capable of charging an account holder the required toll fee by transmission of information from an electronic toll collection device on a motor vehicle. In addition, for any motor vehicle that does not use an electronic toll collection device, the authority, department, private toll entity, or an agent or representative thereof may utilize a photo-monitoring or other electronic system for toll fee collection.

(b) Any person or entity desiring to pay tolls electronically shall apply to the authority, department, private toll entity, or an agent or representative thereof to become an account holder. The authority, department, private toll entity, or an agent or representative thereof, in its discretion, may deny the application of a person or entity. The denial and reason therefor shall be sent to the applicant by first-class mail or electronic transmission.

(c) A person or entity whose application is accepted shall execute an account holder's agreement. The terms of the account holder’s agreement shall be established by the authority, department, private toll entity, or an agent or representative thereof.

(d) If a motor vehicle passes through a toll collection point and the toll fee is not paid through an electronic toll collection device or otherwise, the authority, department, private toll entity, or an agent or representative thereof shall first use the photo-monitoring or other electronic system for the toll road, bridge, causeway, or tunnel to determine if the registered owner of the motor vehicle has established an account for the payment of the toll. If an account has been established, the authority, department, private toll entity, or an agent or representative thereof shall charge the account holder the required toll fee. If an established account cannot be located, or if an established account cannot be charged the required toll, the authority, department, private toll entity, or an agent or representative thereof may attempt to collect the toll as provided in Section 23-2-169.



Section 23-2-169 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The owner and operator of a vehicle driven on a toll road, bridge, causeway, or tunnel and through a toll collection point without payment of the required toll is jointly and severally liable to the authority, department, or private toll entity to pay the required toll, administrative fees, and civil penalty as provided in this article. The authority, department, or private toll entity or an agent or representative thereof may pursue collection of the required toll as provided for in this article.

(b) A certified written report or a facsimile thereof, sworn to or affirmed by the authority, department, private toll entity, or an agent or representative thereof that a toll violation has occurred, based upon inspection of photographs, microphotographs, videotape, or other recorded images produced by a photo or other monitoring system, is prima facie evidence of the violation and is admissible as evidence in any proceeding charging a toll violation pursuant to this article.

(c) Upon receipt of a certified written statement from the department, authority, or private toll entity referencing the license plate registration number of a vehicle involved in a toll violation, the Alabama State Law Enforcement Agency shall provide the department, authority, or private toll entity with the name and address of the registered owner of the subject vehicle. Alternatively, the department, authority, or private toll entity may enter into an agreement with any municipal law enforcement agency or county sheriff to provide the registered owner information pursuant to this subsection.

(d) If a vehicle passes through a toll collection point without payment of the required toll and no account is available to which a charge may be applied, the authority, department, private toll entity, or an agent or representative thereof shall send by first-class mail or electronic transmission:

(1) A First Notice to Pay Toll to the registered owner of a vehicle which is identified as having been involved in a toll violation. The first notice shall require payment to the authority, department, or private toll entity of the required toll plus an administrative fee of five dollars ($5) within 30 days of the mailing or electronic transmission of the notice. This First Notice to Pay Toll shall be sent by the authority, department, private toll entity, or its agent within 60 days after receipt of the motor vehicle registration information from the Alabama State Law Enforcement Agency, a municipal law enforcement agency, or the county sheriff.

(2) A Second Notice to Pay Toll to the registered owner of a vehicle who has failed to respond to a First Notice to Pay Toll within the required time period. The second notice shall require payment to the authority, department, or private toll entity of the required toll, plus an administrative fee not to exceed fifty dollars ($50) as set by the authority, department, or private toll entity within 30 days of the mailing or electronic transmission of the notice.

(3) A Failure to Pay a Toll citation to the owner or operator of a vehicle who has failed to respond to the second notice within the required time period. The citation shall require payment to the authority, department, or private toll entity of the required toll, plus an administrative fee not to exceed one hundred dollars ($100) as set by the authority, department, or private toll entity within 30 days of the mailing or electronic transmission of the notice of citation. The owner or operator shall be notified that failure to pay the citation within the required time period may result in the authority, department, private toll entity, or an agent or representative thereof filing a civil suit in the municipal court of the city in which the violation has occurred or district court of the county in which the violation occurred to collect the toll and all applicable fees and penalties allowed pursuant to this article.

(e) Administrative fees assessed under subsection (d) are not cumulative. The maximum aggregate administrative fee allowed increases from five dollars ($5) to fifty dollars ($50) to one hundred dollars ($100) with each notice issued. An additional administrative fee of up to five dollars ($5) shall be assessed on each citation and paid to the law enforcement agency providing the registered owner information to the department, authority, or private toll entity.

(f) The notices and citation required by this subsection shall also contain the following information:

(1) The name and address of the person or entity alleged to be liable for a failure to pay a toll pursuant to this section.

(2) The license plate registration number of the vehicle involved in the toll violation.

(3) The location where the toll violation occurred.

(4) The date and time of the toll violation.

(5) The identification of the photo or other monitoring system which recorded the violation or other document locator.

(6) Information advising of the manner and time in which liability may be contested.

(7) Notice that failure to contest liability in the manner and time provided in this section is an admission of liability.

(8) Notice that failure to pay a toll and any applicable fees may result in the suspension of driver's license and vehicle registration.

(g) A manual, automatic, or electronic record of the mailing or transmission of the notices or citation prepared in the ordinary course of business is prima facie evidence of the mailing or transmission of the notices or citation.



Section 23-2-170 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The authority, department, private toll entity, or an agent or representative thereof may file a civil suit in the municipal court of the city in which the violation has occurred or district court of the county in which the violation occurred to collect the toll and all applicable fees after a citation has been issued and the required time period for response has elapsed, without the payment of filing fees. The action shall be governed by the Alabama Rules of Civil Procedure except as otherwise set out in this article.

(b) Actions brought pursuant to this article shall be commenced within six years.

(c) Imposition of liability pursuant to this section shall be based upon a preponderance of evidence submitted.

(d) Adjudication of liability shall not be made a part of the driving record of the person upon whom liability is imposed, nor shall it be considered in any manner for insurance purposes in the provision of motor vehicle insurance coverage.



Section 23-2-171 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The owner of the motor vehicle involved in the violation is responsible and liable for payment of a citation issued for failure to pay a toll, unless:

(1) The owner can establish that the motor vehicle was stolen at the time of the violation. In order to establish such facts, the owner of the motor vehicle is required to furnish the court with a police report indicating that the vehicle was stolen at the time of the alleged violation.

(2) If the motor vehicle involved in the violation is leased to another person or entity, the lessor is not liable for the violation if the lessor sends to the authority, department, private toll entity, or an agent or representative thereof, within the time provided for response by the notice or citation, as applicable, a copy of the rental, lease, or another contract document, or an affidavit, covering the vehicle on the date of the violation, with the name and address of the lessee clearly legible, within the time provided for response by the notice or citation. Failure to send the information within the time provided renders the lessor liable for the unpaid tolls and any administrative fees or penalties assessed pursuant to and in the manner as provided in this article. If the lessor complies with the provisions of this section, the lessee of the vehicle on the date of the violation is subject to liability for the failure to pay the toll if the authority, department, private toll entity, or an agent or representative thereof mails a notice of liability to the lessee as provided in this article after receipt of a copy of the rental, lease, or other contract document.



Section 23-2-172 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) If a municipal or district court determines that the person or entity charged with liability under this article is liable, the court shall enter a judgment against the person or entity and mail a copy of the judgment thereto. The court shall collect the unpaid tolls and administrative fee. The court may impose court costs and a civil penalty of up to one hundred dollars ($100) for each violation. Tolls, fees, and penalties shall be forwarded to the entity administering the tolls at the facility where the violation occurred.

(b) Upon failure to satisfy a judgment within 60 days of its entry and upon the written request of the authority, department, private toll entity, or an agent or representative thereof, it shall be the duty of the clerk of the court, or of the judge of a court which has no clerk in which the judgment is rendered within this state, to forward a certified copy of the judgment to the Secretary of the Alabama State Law Enforcement Agency or his or her designee after the expiration of the 60 days.

(c) The Secretary of the Alabama State Law Enforcement Agency or his or her designee, upon the receipt of a certified copy of a judgment, shall suspend the license of any resident and the operating privilege, as defined in Section 32-7-2(6) of any nonresident, against whom judgment was rendered.

(d) The resident's license and the nonresident's operating privilege shall remain suspended until the judgment is satisfied and evidence of its satisfaction has been presented to the Alabama State Law Enforcement Agency.

(e) When a nonresident's operating privilege is suspended pursuant to this section, the Secretary of the Alabama State Law Enforcement Agency or his or her designee shall transmit a certified copy of the record of such action to the official in charge of the issuance of driver's licenses in the state in which such nonresident resides, if the law of such other state provides for action in relation thereto similar to that provided for in this section.

(f) Any person seeking reinstatement of a driving license suspended pursuant to this section shall also comply with the requirements provided in Section 32-6-17.



Section 23-2-173 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Department of Transportation is hereby empowered to enter into agreements, when not in conflict with law, with other states or jurisdictions for reciprocal enforcement of toll violations.

(b) An agreement made under this section shall provide that drivers licensed in the state, while operating on the highways of another jurisdiction, shall receive benefits, privileges, and exemptions of a similar kind with regard to toll enforcement as are extended to drivers and vehicles licensed or registered in the other jurisdiction while operated in the state.

(c) A reciprocal agreement under this section may provide for enforcement of toll violations by refusal or suspension of the license in accordance with Section 23-2-172.

(d) The reciprocal violation enforcement agreement between the department and the governmental entity of another state or jurisdiction shall agree upon fees and costs associated with collecting unpaid tolls and drivers license suspensions in their respective jurisdictions.



Section 23-2-174 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The authority, department, private toll entity, or an agent or representative thereof shall not sell, distribute, or make available the names and addresses of electronic toll collection system account holders, without the account holder's consent, to any entity that uses the information for commercial purposes. However, this restriction does not preclude the exchange of this information between entities with jurisdiction of or operating a toll road, bridge, causeway, or tunnel, or entities with which there exists a reciprocal toll enforcement agreement.

(b) Records identifying a specific instance of travel by a specific person or vehicle shall be used only as required to ensure payment and enforcement of tolls, except that such information may be used by state, county, or municipal law enforcement agencies for the comparison of captured license plate data with data held by the Department of Revenue, the Alabama Criminal Justice Information Center, the National Crime Information Center, and the Federal Bureau of Investigation Kidnappings and Missing Persons list, for the purpose of identifying any of the following:

(1) A stolen vehicle or stolen license plate.

(2) A vehicle registered to an individual for whom there is an outstanding default or arrest warrant for felony charges appearing in the Alabama Warrant Management System, or outstanding warrants for felony charges issued in another jurisdiction.

(3) A vehicle associated with a missing person.

(c) Information or data collected by the authority, department, private toll entity, or an agent or representative thereof, for the purpose of establishing and monitoring electronic toll collection accounts, is not subject to disclosure under the Open Records Act, Section 36-12-40.



Section 23-2-175 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The following vehicles are exempt from paying tolls imposed pursuant to this article:

(1) School buses transporting school children for a school event.

(2) Emergency and law enforcement vehicles while actively engaged.

(3) Vehicles deemed exempt for a specific toll facility by the entity administering tolls.









Chapter 3 - CONTROLLED ACCESS FACILITIES.

Section 23-3-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) INTERSTATE HIGHWAY. Any highway now included or which shall hereafter be included as a part of the national system of interstate highways, selected by joint action of the State Department of Transportation and the United States Bureau of Public Roads.

(2) CONTROLLED ACCESS FACILITY. A highway or street included in the national system of interstate highways especially designed for through traffic and over, from or to which owners or occupants of abutting land or other persons have no right of easement or access from abutting properties. Such highways or streets may be parkways from which trucks, buses, or other commercial vehicles shall be excluded or they may be freeways open to use by all customary forms of street and highway traffic.



Section 23-3-2 - Declaration of policy.

It is the declared policy of this state to facilitate the flow of traffic and promote public safety by controlling access to highways included in the national system of interstate highways as selected by joint action of the State Department of Transportation and the United States Bureau of Public Roads.



Section 23-3-3 - Authority to plan, etc., facilities; regulation, etc., thereof.

The Director of Transportation, acting alone or in cooperation with counties, cities, towns or any federal, state or local agency or any other state having authority to participate in the construction and maintenance of highways, is authorized to plan, designate, establish, regulate, vacate, alter, improve, maintain, and provide controlled access facilities for public use wherever such authority or authorities are of the opinion that traffic conditions, present or future, will justify such special facilities; provided, that in the case of designation or vacation, such designations or vacations must be approved by the Director of Transportation. Said authorities may regulate, restrict, or prohibit the use of such controlled access facilities by the various classes of vehicles or traffic in a manner consistent with Section 23-3-1.



Section 23-3-4 - Design authority; commercial establishments.

(a) The Director of Transportation is authorized to so design any controlled access facility and to so regulate, restrict, or prohibit access as to best serve the traffic for which such facility is intended. In this connection, such highway authority is authorized to divide and separate any controlled access facility into separate roadways by the construction of raised curbing, central dividing sections or other physical separations or by designating such separate roadways by signs, markers, stripes, and the proper lane for such traffic by appropriate signs, markers, stripes, and other devices. No person shall have any right of ingress or egress to, from or across controlled access facilities to or from abutting lands, except such designated points at which access may be permitted or service roads provided, upon such terms and conditions as may be specified from time to time.

(b) Except to the extent authorized by law for toll roads, no automotive service station or other commercial establishment for serving motor vehicle users shall be constructed or located within the right-of-way of or on publicly owned or publicly leased land acquired or used for, or in connection with, the controlled access facility; provided, that this shall not limit the powers granted to the Department of Conservation and Natural Resources by Sections 9-2-9, 9-2-10, 9-2-100, 9-2-101, 9-2-103 through 9-2-108, 9-14-1 through 9-14-6 and 9-14-20 through 9-14-29, when those powers are exercised in accordance with the purposes of such provisions.



Section 23-3-5 - Acquisition of property and property rights.

(a) For the purpose of this chapter, the highway authorities of the state, acting alone or through the counties, cities, and towns, may acquire private or public property and property rights for controlled access facilities and service roads, including rights of access, air, view and light, by gift, devise, purchase, or condemnation in the same manner as such authorities are now, or hereafter may be, authorized by law to acquire such property or property rights in connection with highways and streets within their respective jurisdiction. In connection with the acquisition of property or property rights for any controlled access facility, or portion thereof or service road in connection therewith, the state, county, city, or town highway authority is hereby authorized, in its discretion, to acquire an entire lot, block or tract of land, even though such entire lot, block or tract of land is not immediately needed for the right-of-way proper; provided, that the authority is not granted to acquire property not immediately needed for the right-of-way proper unless the owner of such property shall consent thereto.

(b) In any event, in any case now or hereafter pending, when property is condemned for limited access highways and an appeal is taken by the state from a judgment of a court of competent jurisdiction and if the award of damages is affirmed on appeal by the Court of Civil Appeals or the Supreme Court of Alabama, then, in such event, the property owner shall be entitled to interest at six percent per annum on the amount of damages awarded from the date of the entry of the judgment awarding such damages.



Section 23-3-6 - Elimination of intersections at grade.

The state or any of its subdivisions shall have authority to provide for the elimination of intersections at grade of controlled access facilities with existing state or county roads, and city or town streets by grade separation of service road or by closing off such roads and streets at the right-of-way boundary line of such controlled access facility. After the establishment of any controlled access facility, no highway or street which is not a part of said facility shall intersect the same at grade. No city or town street, county or state highway or other public way shall be opened into or connected with any such controlled access facility without the consent and previous approval of the Director of Transportation; provided, that the Director of Transportation may, whenever he determines that traffic is not thereby impaired, authorize the continued intersection at grade of lightly traveled entrances and minor public roads as ways of access to controlled access facilities in sparsely populated areas.



Section 23-3-7 - Local service roads and streets.

In connection with the development of any controlled access facility, the Director of Transportation is authorized to plan, designate, establish, use, regulate, alter, improve, maintain, and vacate local service roads and streets or to designate as local service roads and streets any existing road or street if, in his opinion, such local service roads and streets are necessary or desirable. Such local service roads or streets shall be of appropriate design and shall be separated from the controlled access facility proper by means of all devices designated as necessary or desirable by the proper authority.



Section 23-3-8 - Agreements with federal or local governments.

The Director of Transportation is authorized to enter into agreements with counties, cities and towns or the federal government respecting the financing, planning, establishment, improvement, maintenance, use, regulation, or vacation of controlled access facilities or other public ways in their respective jurisdictions to facilitate the purposes of this chapter.






Chapter 4 - CLOSING AND VACATING STREETS, ALLEYS AND HIGHWAYS.

Article 1 - Counties or Municipalities.

Section 23-4-1 - Application.

Streets, alleys, and other highways, or portions thereof, may be closed and vacated upon the application of the municipality in which they are situated and, where not situated in a municipality, upon the application of the county in which they are situated in the manner provided for in this article.



Section 23-4-2 - Procedure.

(a) Whenever the governing body of a municipality or county proposes to vacate a public street, alley, or highway, or portion thereof, the governing body shall schedule a public hearing prior to taking final action and shall publish notice of the proposed hearing on the vacation in a newspaper of general circulation in the portion of the county where the street, alley, or highway lies once a week for four consecutive weeks in the county prior to deciding the issue at a regularly scheduled meeting of the governing body. A copy of the notice shall be posted on a bulletin board at the county courthouse and shall also be served by U.S. mail at least 30 days prior to the scheduled meeting on any abutting owner and on any entity known to have facilities or equipment such as utility lines, both aerial or buried, within the public right-of-way of the street, alley, or highway to be vacated. The notice shall describe the street, alley, highway, or portion thereof proposed to be vacated and also give the date, time, and location of the meeting of the governing body at which the proposed vacation is scheduled to be addressed. Any citizen alleging to be affected by the proposed vacation may submit a written objection to the governing body or may request an opportunity to be heard at the public hearing held as required herein.

(b) If the governing body elects to vacate, it shall adopt a resolution which shall describe with accuracy the street, alley, or highway, or portion thereof, to be vacated and shall give the names of the owner or owners of the abutting lots or parcels of land and also the owner or owners of such other lots or parcels of land, if any, which will be cut off from access thereby over some other reasonable and convenient way. The resolution shall further set forth that it is in the interest of the public that such street, alley, or highway, or portion thereof, be vacated and shall be filed in the probate court of the county. In counties which elect the members of the county commission by single-member districts, the motion to approve the vacation shall be made by the commissioner in whose district the portion of the public street, alley, or highway to be vacated is located. The vacation shall not deprive other property owners of any right they may have to convenient and reasonable means of ingress and egress to and from their property, and if that right is not afforded by the remaining streets and alleys, another street or alley affording that right must be dedicated. The filing of the resolution as required herein shall operate as a declaration of the governing body's vacation and shall divest all public rights and liabilities, including any rights which may have been acquired by prescription, in that part of the public street, alley, or highway vacated. Title and all public rights, including the right to close the street, alley, or highway vacated, shall vest in the abutting landowners. Entities with utility lines, equipment, or facilities in place at the time of vacation, shall have the right to continue to maintain, extend, and enlarge their lines, equipment, and facilities to the same extent as if the vacation had not occurred. Notice of the governing body's action shall be published once in a newspaper in the county no later than 14 days after its adoption.



Section 23-4-3 - Contest by interested persons.

Repealed by Act 2004-323, p. 548, §2, effective July 1, 2004.



Section 23-4-4 - Recordation of report by commissioners; payment of costs and damages.

Repealed by Act 2004-323, p. 548, §2, effective July 1, 2004.



Section 23-4-5 - Appeals.

Any party affected by the vacation of a street, alley, or highway pursuant to this chapter may appeal within 30 days of the decision of the governing body vacating the street to the circuit court of the county in which the lands are situated, and upon such appeal, the proceeding shall be tried de novo, either party having the right to demand trial by jury when and as demand is authorized in civil actions. The appeal shall not suspend the effect of the decision of the governing body unless the appealing party shall give bond, with sureties, in an amount to be determined by the circuit judge. From the judgment of the circuit court, an appeal may be taken within 42 days by either party to the Court of Civil Appeals or the Supreme Court in accordance with the Alabama Rules of Appellate Procedure.



Section 23-4-6 - Article deemed cumulative.

The provisions of this article shall not be held to repeal any existing statute relating to the closing, changing or vacating of streets and highways, but shall be cumulative.






Article 2 - Abutting Landowners.

Section 23-4-20 - Vacation of street or alley.

(a) Subject to the conditions set out in this subsection, any street or alley may be vacated, in whole or in part, by the owner or owners of the land abutting the street or alley or abutting that portion of the street or alley desired to be vacated by following the procedures set out herein. The owner or owners of the land abutting the street or alley to be vacated shall join in a written petition requesting that the street or alley be vacated and shall file the petition with the governing body with jurisdiction over the street or alley, or portion thereof, requesting the governing body's approval of the vacation. The governing body shall set the request for vacation for public hearing within 100 days from the date the petition is received. Notice of the hearing shall be provided as set out in Section 36-25A-3 for notice of meetings of the governing body and shall describe the street or alley, or portion thereof, requested to be vacated in the petition. A copy of the notice shall also be served by U.S. mail at least 30 days prior to the scheduled meeting on any abutting owner and on any entity known to have facilities or equipment such as utility lines, both above ground or buried, within the public right-of-way of the street or alley, or portion thereof, to be vacated. Except as provided in subsection (c), if the governing body elects to take action on the petition, the governing body shall follow the procedures in Section 23-4-2(b) for taking the action. Any appeal of the decision of the governing body to vacate the street or alley, or portion thereof shall be as provided in Section 23-4-5. If the governing body approves the vacation, it shall have the same effect as provided in Section 23-4-2(b), including that the vacation shall not deprive other property owners of any right they may have to convenient and reasonable means of ingress and egress to and from their property, and if that right is not afforded by the remaining streets and alleys, another street or alley affording that right must be dedicated.

(b) The provisions of this section shall not be held to repeal any existing statute relating to the vacation of roads, streets, or alleys, or parts thereof, and shall not be held to limit or expand any civil causes of action available under the law.

(c) Notwithstanding the provisions of subsection (a) and Section 23-4-2 in conflict with this subsection, the following procedures may be applied in counties where the members of the county commission are elected by single-member districts if the property owners submitting the petition to vacate a street or alley or portion thereof are all members of the same immediate family. If, following the public hearing provided under subsection (a), the county commissioner from the district in which the street or alley or portion thereof does not move to vacate the street or alley or portion thereof within 100 days, the question of whether to vacate the street or alley or portion thereof may be placed on the agenda for a regular county commission meeting if, within 30 days thereafter, both of the following occur:

(1) A written request to have the issue of vacating the street or alley or portion thereof placed on the agenda for a regular county commission meeting is submitted to the chair of the county commission by a majority of other members of the county commission.

(2) A copy of the written request is delivered to the district commissioner in whose district the street or alley or portion thereof is located at the same time written request is submitted to the chair.

When the issue of vacating the street or alley or portion thereof is placed on the county commission agenda pursuant to the procedure set out herein, a motion to approve the vacation may be made during the county commission meeting at which the issue is debated by one of the members of the county commission who made the written request.

For the purpose of this subsection, immediate family shall mean spouse, parent, child, sibling, and grandparent.

(d) Notwithstanding the provisions of subsection (a) or Section 23-4-2 in conflict with this subsection, and except when an unpaved street or alley ends along a body of water, if the county commission denies or does not take action within 100 days after the public hearing is held on a petition to vacate an unpaved street or alley which is filed by all owners of property abutting all sides of the unpaved street or alley from its beginning to the place where it ends, the owners may file an action in the circuit court requesting an order vacating the unpaved street or alley. The petition shall be filed by all owners of property abutting all sides of the unpaved street or alley from its beginning to the place where it ends. Prior to any order for vacation being issued by the court, the county commission shall be granted an opportunity to present evidence establishing why the unpaved street or alley should not be vacated. The court may issue an order for vacation of the street or alley pursuant to this subsection only upon an affirmative finding that each of the following conditions are satisfied:

(1) All owners of property abutting all sides of the unpaved street or alley from its beginning to the place where it ends have joined as plaintiffs in the civil action filed pursuant to this section.

(2) Vacation of the unpaved street or alley will not deprive other property owners of any right they may have to convenient and reasonable means of ingress and egress to their property.

(e) In the event the court grants the petition for vacation of the unpaved street or alley as provided in subsection (d), the order shall include a specific finding that the county is divested of all public rights and liabilities in the unpaved street or alley, including any rights which may have been acquired by prescription. The plaintiffs shall be required to post signs along the unpaved street or alley providing notice that the unpaved street or alley is privately owned and is not maintained by the county. Vacation of the unpaved street or alley shall not take effect until and unless the signs are posted.

(f) Notwithstanding the provisions of this section, entities with utility lines, equipment, or facilities in place within or crossing a road at the time of vacation, shall have the right to continue to access, maintain, extend, and enlarge their lines, equipment, and facilities to the same extent as if the vacation had not occurred. The entities may continue to move across and along a vacated road to reach their lines, equipment, and facilities for the above purposes and to the same extent as if the vacation had not occurred.









Chapter 5 - OFFENSES.

Section 23-5-2 - Driving around, destruction, etc., of detour or warning sign, or barricade or fence.

(a) For the purposes of this section, the following terms shall have the meanings respectively ascribed to them by this subsection:

(1) DETOUR SIGN. Any sign placed across or on a public road of the state by the state, the county or municipal authorities, or by their contractors, indicating that such road is closed or partially closed, which sign also indicates the direction of an alternate route to be followed to give access to certain points.

(2) WARNING SIGN. A sign indicating construction work in area.

(3) BARRICADE. A barrier for obstructing the passage of motor vehicle traffic.

(4) FENCE. A barrier to prevent the intrusion of motor vehicle traffic.

(5) OFFICIALLY CLOSED. A highway or road that has been officially closed by a governmental unit, the State Department of Transportation, a city or a county.

(b) Any person who wilfully destroys, knocks down, removes, defaces or alters any letters or figures on a detour or warning sign set upon a highway or road of this state, or who wilfully knocks down, removes, rearranges, destroys, defaces or alters any letter or figures on a barricade or fence erected on any highway or road of this state, or who drives around or through any barricade or fence on any officially closed highway or road of this state or drives around such detour sign or barricade or fence or any person who wilfully ignores or disregards a warning sign before such road has been officially opened to the public traffic by the State Department of Transportation or, in appropriate cases, by the county or municipal officer responsible for constructing or maintaining such roads, shall be guilty of a misdemeanor; provided, that as long as no damage is done to the new work, this section shall have no application to peace officers in the performance of their duties, nor to employees of the State Department of Transportation, nor of the contractor, nor of the federal authorities when engaged in inspection of surveys, repairs, maintenance, or construction on or alongside such highways, within the right-of-way, nor individuals domiciled or making their livelihood within the affected areas, nor to any person or group of persons who shall be authorized by the Director of Transportation or any appropriate county or municipal officer.

(c) Every person convicted of a violation of this section shall be punished by a fine of not less than $5.00 nor more than $100.00 or by imprisonment for not more than 30 days, or by both such fine and imprisonment.



Section 23-5-6 - Trash, litter, etc., upon public thoroughfare - Driver presumed offender when items thrown from vehicle.

If a misdemeanor is committed as set forth in Section 13A-7-29 from a motor vehicle, the driver of the vehicle shall be presumed to be the offender.



Section 23-5-7 - Trash, litter, etc., upon public thoroughfare - Erection of signs.

The State Department of Transportation, the county commission of each of the several counties and the governing body of each city or town shall cause signs to be erected at suitable intervals on highways and public thoroughfares in their respective areas of authority, including public parks, informing the public that it is unlawful to perform the acts prohibited by Section 13A-7-29.



Section 23-5-8 - Trash, litter, etc., upon public thoroughfare - Enforcement.

The Alabama Highway Patrol and the law enforcement officers of the counties, cities and towns of this state are charged with the duty of enforcing the provisions of Section 13A-7-29 and Sections 23-5-6 through 23-5-9.



Section 23-5-9 - Trash, litter, etc., upon public thoroughfare - Provisions deemed cumulative.

The provisions of Section 13A-7-29 and Sections 23-5-6 through 23-5-8 shall be cumulative to existing statutes relating to the throwing, placing or otherwise depositing of debris, rubbish, trash, or other items or substances of a prohibited nature upon the public highways of the state and shall in no wise repeal nor affect any of such laws.



Section 23-5-13 - Violation of State Department of Transportation rules or regulations.

Any person, firm or corporation who violates any reasonable rule or regulation prescribed by the State Department of Transportation for the better construction, repair and maintenance, protection and preservation of the public roads, bridges, highways and rights-of-way of roads and highways of this state shall be guilty of a misdemeanor and, on conviction, shall be punished by a fine of not less than $100.00 nor more than $500.00 and, at the discretion of the judge trying the case, may also be sentenced to hard labor for the county for a term not to exceed six months, unless otherwise provided by law.



Section 23-5-14 - Violation of rules, etc., enacted by county commission relative to public roads, etc., of county.

It shall be unlawful for any person, firm or corporation to violate any rule, regulation or law which has heretofore been adopted or promulgated or which may hereafter be adopted or promulgated by the county commission of any county, under the authority conferred by law, relating to the use, control, care, operation or maintenance of the public roads, bridges or ferries of said county; and any person, firm or corporation violating the same shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than $500.00 and may also be sentenced to hard labor for the county for not more than six months. Each violation shall constitute a separate offense.






Chapter 6 - INDUSTRIAL ACCESS ROADS AND BRIDGES.

Section 23-6-1 - Definitions.

Where used in this chapter the following words and terms shall be given the following respective meanings unless the context hereof clearly indicates otherwise:

(1) BOARD OF DIRECTORS. The board of directors of the corporation.

(2) CODE. The Code of Alabama 1975, as amended.

(3) CORPORATION. The public corporation authorized to be created by this chapter.

(4) GOVERNMENT SECURITIES. Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof (which may consist of the principal thereof or the interest thereon).

(5) INDUSTRIAL ACCESS ROADS AND BRIDGES. The planning, design, and construction of roads and bridges on the public highway and street system providing access to active military installations or property used primarily for military purposes or to projects that conduct an activity specified in subdivision (1) of Section 40-18-372, including necessary right-of-way and utility activities provided by state law.

(6) LEGISLATURE. The Legislature of Alabama.

(7) NET INTEREST INCOME. Interest earned from an investment, net of that which represents a return of accrued interest, and the amount required to offset the amortization of any premium, paid in connection with the purchase of such investment.

(8) PERMITTED INVESTMENTS.

a. Government securities;

b. Bonds, debentures, notes or other evidences of indebtedness issued by any of the following agencies, to the extent that such obligations are secured by the full faith and credit of the United States: Bank for Cooperatives; Federal Intermediate Credit Banks; Federal Financing Bank; Federal Home Loan Banks; Federal Farm Credit Bank; Export-Import Bank of the United States; Federal Land Banks; or Farmers Home Administration, or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof, the bonds, debentures, participation certificates or notes of which are unconditionally guaranteed by the United States of America;

c. Bonds, notes, pass through securities or other evidences of indebtedness of GNMA and participation certificates of FHLMC;

d. Full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service;

e. Public housing bonds issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States of America;

f. Time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation, provided that, to the extent such time deposits exceed available federal deposit insurance, such time deposits are fully secured by obligations described in paragraphs a., b., c., and e. above, which at all times have a market value (exclusive of accrued interest) at least equal to such bank time deposits so secured, including interest, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Corporation for structured financings;

g. Repurchase agreements for obligations of the type specified in paragraphs a., b., c., and e. above, provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value (exclusive of accrued interest) at least equal to the purchase price of such repurchase agreements and which are held by a depository satisfactory to the State Treasurer in such manner as may be required to provide a perfected security interest in such obligations, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Corporation for structured financings; and

h. Uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service.

(9) STATE. The State of Alabama.



Section 23-6-2 - Purposes of public corporation; supervision of construction by State Department of Transportation; department's power to assign, contract, etc., construction work; construction of chapter.

It is the intention of the Legislature to authorize the incorporation of a public corporation for all of the following purposes:

(1) To issue bonds to assure the availability of funds for payment of the cost of constructing industrial access roads and bridges as shall from time to time be constructed.

(2) To use an annual appropriation from the state Public Road and Bridge Fund to assure the availability of funds for the cost of constructing industrial access roads and bridges as shall from time to time be constructed.

(3) To construct industrial access roads and bridges through a corporation to be composed of the officials whose incorporation is hereby authorized.

(4) To vest in the corporation all powers, authorities, rights, privileges, and titles necessary to enable it to accomplish the purpose.

(5) To appropriate and pledge funds for the use of the corporation.

All construction herein referred to shall be performed by or under the direction and supervision of the State Department of Transportation. The State Department of Transportation may assign, contract, or delegate the work of construction under its general powers, subject to approval by the Governor. This chapter shall be liberally construed in conformity with the aforementioned purposes.



Section 23-6-3 - Authority to incorporate.

The Director of Transportation, the State Treasurer, and the Director of Finance may become a corporation, with the powers and authorities hereinafter provided, by proceeding according to the provisions of this chapter.



Section 23-6-4 - Proceeding to incorporate.

To become a corporation, the Director of Transportation, the State Treasurer, and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation, and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be Alabama Industrial Access Road and Bridge Corporation;

(4) The location of the principal office of the proposed corporation, which shall be Montgomery, Alabama; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this chapter or the laws of the State of Alabama.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the State of Alabama to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 23-6-5 - Certificate of incorporation; recording; no fees to be paid to Secretary of State on incorporation or dissolution.

When the application has been made, filed and recorded, as herein provided, the applicants shall constitute a public corporation under the name proposed in the application and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the Great Seal of the State, and shall record the same with the application. There shall be no fees paid to the Secretary of State for any work in connection with the incorporation or dissolution of the corporation so organized (which, for convenience, is herein referred to as "the corporation").



Section 23-6-6 - Members, officers, and directors of corporation; vacancies; compensation; record of proceedings; record as evidence.

The applicants named in the application and their respective successors in office shall constitute the members of the corporation. The Director of Transportation shall be the president of the corporation, the State Treasurer shall be its vice-president, the Director of Finance shall be the secretary of the corporation, and the State Treasurer shall be the treasurer of the corporation and shall act as custodian of its funds. The members of the corporation shall constitute all the members of the board of directors of the corporation, and any two members of the said board of directors shall constitute a quorum for the transaction of business. Should any of said officials of the state die or should his term of office as Director of Transportation, State Treasurer, or Director of Finance, as the case may be, expire or should he resign therefrom, his successor in office shall take his place as a member, officer, and director of the corporation. No member, officer, or director of the corporation shall draw any salary, in addition to that now authorized by law, for any service he may render or any duty he may perform in connection with the corporation. All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the corporation and recorded in a substantially bound book. Copies of such proceedings, when certified by the secretary of the corporation under the seal of the corporation, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 23-6-7 - Corporate powers.

The corporation shall have the following powers:

(1) To have succession by its corporate name without time limit;

(2) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To construct, reconstruct, and relocate industrial access roads and bridges within the state or to cause the same to be constructed, reconstructed, and relocated;

(5) To receive, take and hold by sale, gift, lease, devise or otherwise, real and personal estate of every description, and to manage the same;

(6) To acquire by purchase, gift, or the exercise of the power of eminent domain, or any other lawful means, and to transfer, convey or cause to be conveyed to the state, any real, personal or mixed property necessary or convenient in connection with the construction, reconstruction, or relocation of industrial access roads and bridges in the state;

(7) To exercise the right of eminent domain as freely and completely as, and in the same manner as, the state is empowered to exercise such right;

(8) To borrow money and issue its bonds in evidence thereof subject to the provisions of Section 23-6-8 of this chapter;

(9) As security for payment of the principal of and the interest on its bonds, to pledge any funds or revenues from which its bonds may be made payable, including the proceeds of the appropriations and pledges herein provided for;

(10) To appoint and employ such attorneys, accountants, financial advisors, underwriters, trustees, depositories, registrars and other advisors, agents and independent contractors as the business of the corporation may require;

(11) To enter into contracts with counties, the State Department of Transportation or other agency performing any of the functions thereof, road district authorities, private persons, firms, or corporations, the federal emergency administrator of public works, and any other branch of the federal government, in furtherance of its public purposes and objects, either relative to work done or to be done; and

(12) To turn over to the State Department of Transportation any and all funds of the corporation as from time to time may be necessary or convenient for the most economical construction of such industrial access roads and bridges or otherwise for carrying out the business of the corporation.



Section 23-6-8 - Bonds of corporation; annual appropriation from state Public Road and Bridge Fund.

(a) The bonds of the corporation shall be signed by its president and attested by its secretary and the seal of the corporation shall be affixed thereto or a facsimile thereof printed or otherwise reproduced thereon. The signatures of both the president and the secretary on any bonds may be facsimile signatures if the board of directors, in its proceedings with respect to issuance of the bonds, provides for manual authentication thereof, or manual execution of certificates of registration thereon, by a trustee, registrar, or paying agent or by named individuals who are employees of the state assigned to the Finance Department or the State Treasurer's office. Any bonds of the corporation may be executed and delivered by it at any time and shall be in the form and denominations and of the tenor and maturities, shall bear the rate or rates of interest payable and evidenced in such manner, may contain provisions for redemption prior to maturity for refunding at or before maturity with refunding bonds of the corporation or of another governmental entity or public corporation of the state and for defeasance of any unmatured refunded bonds through the use of refunding bonds, and may contain other provisions not inconsistent herewith, all as may be provided by the resolution of the board of directors under which the bonds may be issued. Notwithstanding the foregoing, no bond of the corporation shall have a specified maturity date later than 10 years after its date. Bonds of the corporation may be sold from time to time in one or several series and pursuant to a single bond resolution or separate bond resolutions, all as the board of directors may deem advantageous; provided, however, that the aggregate principal amount of bonds of the corporation at any one time outstanding shall not exceed fifty million dollars ($50,000,000), excluding refunding bonds, which shall not be considered in determining the limit. It is further provided, that no bonds, other than refunding bonds, may be sold or issued by the corporation unless the Governor shall have first determined that the issuance of the bonds proposed to be issued shall be necessary to assure the availability of funds for payment of the cost of industrial access roads and bridges that shall from time to time be constructed.

(b) Obligations of the corporation may be sold at either public or private sale in such a manner and at such a price or prices and at such time or times as may be determined by the board of directors to be most advantageous. Notwithstanding the foregoing, none of the obligations may be sold for a price less than 97 percent of par or face value. Subject to the provisions and limitations contained in this chapter, the corporation may from time to time sell and issue refunding bonds for the purpose of refunding any matured or unmatured bonds of the corporation then outstanding. Approval by the Governor of Alabama of the terms and conditions under which any bonds of the corporation may be issued shall be requisite to their validity. The approval shall be entered on the minutes of the meetings of the board of directors at which the bonds are authorized, and shall be signed by the Governor. The approval by the Governor may be, but is not required to be, shown on any of the bonds by a facsimile of his or her signature printed or otherwise reproduced thereon when authorization thereof is contained in the approval signed by him or her. The corporation may pay out of the proceeds from the sale of its bonds all expenses, including fees of attorneys and other charges, which the board of directors may deem necessary and advantageous in connection with the issuance of the bonds. Bonds issued by the corporation shall not be general obligations of the corporation but shall be payable solely out of the funds appropriated and pledged therefor in Section 23-6-10. As security for the payment of the principal of and interest on any bonds issued by it, the corporation may pledge for payment of the principal and interest the funds that are appropriated and pledged in Section 23-6-10 hereof for payment of the principal and interest. The pledges made by the corporation shall take precedence in the order of the adoption of the resolution containing the pledges. All contracts made and all bonds issued by the corporation pursuant to this chapter shall be solely and exclusively obligations of the corporation and shall not be an obligation or debt of any kind of the State of Alabama. Bonds issued by the corporation shall be construed to have all the qualities and incidents of negotiable instruments subject to the registration provisions pertaining to transfers. All bonds issued by the corporation and the income therefrom shall be exempt from all taxation in the State of Alabama. Any bonds issued by the corporation may be used by the holder thereof as security for any funds belonging to the state or to any instrumentality or agency of the state in any instance where security for the deposits may be required by law. Unless otherwise directed by the court having jurisdiction thereof, or by the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust and other fiduciary funds in bonds of the corporation. Neither a public hearing nor consent by the state Department of Finance or any other department or agency shall be a prerequisite to the issuance of bonds by the corporation.

Notwithstanding subsection (b), the corporation shall issue no new bonds after the series 1995 bonds, dated August 1, 1995. After all of the available bond proceeds have been obligated for industrial access roads and bridges projects, future projects shall be funded from the revenues of the state Public Road and Bridge Fund of the State Department of Transportation. There is appropriated eleven million dollars ($11,000,000) annually for the construction of industrial access roads and bridges in the state from the state Public Road and Bridge Fund. The annual appropriation shall begin with the 1995-96 fiscal year. This appropriation shall be available to obligate for projects of the corporation, upon the approval of the State Department of Transportation and the Governor, but solely for the purpose of constructing, reconstructing, and relocating industrial access roads and bridges and work incidental and related thereto including the acquisition of property necessary therefor. Funds thus appropriated shall remain in the state Public Road and Bridge Fund and shall be paid out of the state Public Road and Bridge Fund by the State Department of Transportation for obligations by the corporation on industrial access roads and bridges projects.



Section 23-6-8.1 - Annual appropriation from Public Road and Bridge Fund.

The annual appropriation from the Public Road and Bridge Fund shall remain a part of the Public Road and Bridge Fund but still be maintained in a special account within the State Treasury. Said funds shall at all times be invested in the same manner allowed for all other State Treasury investments and all investment earnings shall remain within this special account and are hereby appropriated to be allocated by the Alabama Industrial Access Road and Bridge Corporation for Alabama Industrial Access Road and Bridge Projects.



Section 23-6-9 - Disposition of bond proceeds; industrial access road and bridge construction account; refunding bonds; contracts for construction, etc., of roads and bridges; performance of work done without contract; property acquired by corporation; roads and bridges constructed to be part of public highway system; appropriation for road and bridge construction.

The proceeds of all bonds, other than refunding bonds, issued by the corporation, remaining after paying the expenses of their issuance, shall be turned into the treasury, shall be carried in a special industrial access road and bridge construction account, and shall be available to be drawn upon by the corporation, upon the approval of the State Department of Transportation and the Governor, but solely for the purpose of constructing, reconstructing, and relocating industrial access roads and bridges and work incidental or related thereto, including the acquisition of property necessary therefor. Moneys on deposit in the industrial access road and bridge construction account shall be invested by the State Treasurer at the direction of the corporation in permitted investments which mature at such time or times as the corporation shall direct. Net interest income earned from the investment of bond proceeds deposited into the industrial access road and bridge construction account shall be deposited as received by the State Treasurer into the state Public Road and Bridge Fund to be used for state highway purposes.

The proceeds from the sale of any refunding bonds of the corporation remaining after paying the expenses of their issuance shall be used only for the purpose of refunding outstanding bonds of the corporation and of paying any premium that may be necessary to be paid in order to redeem or retire the bonds to be refunded. Bonds refunded prior to their maturity with the proceeds of refunding bonds shall be defeased if the corporation, in its proceedings regarding issuance of the refunding bonds provides for and establishes a trust or escrow fund comprised of moneys or government securities, or both, sufficient to pay, when due, the entire principal of, premium, if any, and interest on the refunded bonds; provided, that such government securities shall not be subject to redemption prior to their maturities other than at the option of the holder thereof. Upon the establishment of such a trust or escrow fund, the refunded bonds shall no longer be deemed to be outstanding, shall no longer be secured by the funds pledged therefor in Section 23-6-10 of this chapter, shall no longer be obligations of the corporation and shall be secured solely by and payable from moneys and government securities deposited in such trust or escrow fund. All contracts of the corporation for the construction, reconstruction, and relocation of industrial access roads and bridges, work incidental or related thereto, and the acquisition of property necessary therefor, shall be in writing, shall be subject to the rules and regulations, and shall be let under the supervision of the State Department of Transportation, and shall be subject to approval by the Governor and by the State Department of Transportation. All work provided for in any such contract shall be supervised by the State Department of Transportation. All persons engaged in the supervision or performance of any such work of construction, reconstruction, or relocation that may be done by the corporation without the award of a contract therefor shall be employees of the State Department of Transportation. Any property acquired by the corporation by purchase, condemnation, or otherwise shall be acquired in the name of the state or shall be forthwith conveyed to the state. All roads and bridges constructed by the corporation shall constitute part of the public highway and street system of the state.

There is hereby appropriated so much of the bond proceeds as may be necessary for the construction of industrial access roads and bridges in the state.



Section 23-6-10 - Revenues of corporation.

For the purpose of providing funds to enable the corporation to pay the principal of, premium, if any, and interest on any bonds issued by it under the provisions of this chapter, and to accomplish the purposes and objects of its creation, there hereby are irrevocably pledged to such purpose and appropriated so much as may be necessary for such purpose of the following: The State Department of Transportation's portion of the four cent per gallon excise tax levied on gasoline, motor fuel, and lubricating oil under the provisions of Title 40, Chapter 17, Article 6. All moneys hereby appropriated and pledged shall constitute a sinking fund for the purpose of paying the principal of, premium, if any, and the interest on bonds of the corporation.



Section 23-6-11 - State Treasurer to disburse funds.

Out of the revenues appropriated and pledged in Section 23-6-10, the State Treasurer is authorized and directed to pay the principal of, premium, if any, and interest on the bonds issued by the corporation under the provisions of this chapter, as such principal, premium, if any, and interest shall respectively mature, and he is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 23-6-12 - Dissolution of corporation.

At any time when no bonds of the corporation are outstanding the corporation may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the members of the corporation and which shall be sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of said application for dissolution, the corporation shall cease and any property owned by it at the time of its dissolution shall pass to the State of Alabama. The Secretary of State shall file and record the application for dissolution, in an appropriate book of record in his office, and shall make and issue, under the Great Seal of the State, a certificate that the corporation is dissolved, and shall record the said certificate with the application for dissolution.






Chapter 7 - ALABAMA TRANSPORTATION INFRASTRUCTURE BANK ACT.

Section 23-7-1 - Short title.

This chapter shall be cited as the Alabama Transportation Infrastructure Bank Act.



Section 23-7-2 - Definitions.

For the purposes of this chapter, the following words shall have the following meanings:

(1) BANK. The Alabama Transportation Infrastructure Bank.

(2) BOARD. The board of directors of the bank.

(3) BONDS. Includes bonds, notes, or other evidence of indebtedness except as otherwise provided in this chapter.

(4) DEPARTMENT or DEPARTMENT OF TRANSPORTATION. The Alabama Department of Transportation.

(5) ELIGIBLE COST. As applied to a qualified project to be financed from the federal highway account, the costs that are permitted under applicable federal laws, requirements, procedures, and guidelines in regard to establishing, operating, and providing assistance from the bank. As applied to a qualified project to be financed from the state highway account, these costs include the costs of preliminary engineering, traffic, and revenue studies; environmental studies; right-of-way acquisition; legal and financial services associated with the development of the qualified project; construction; construction management; facilities; and other costs necessary for the qualified project.

(6) ELIGIBLE PROJECT. Highways, roads, bridges, and mass transit capital projects which provide public benefits by either enhancing mobility and safety, promoting economic development, or increasing the quality of life and general welfare of the public.

(7) FINANCING AGREEMENT. Any agreement entered into between the bank and a qualified borrower pertaining to a loan or other financial assistance. This agreement may contain, in addition to financial terms, provisions relating to the regulation and supervision of a qualified project, or other provisions as the board may determine. The term includes, without limitation, a loan agreement, trust indenture, security agreement, reimbursement agreement, guarantee agreement, bond or note, ordinance or resolution, or similar instrument.

(8) GOVERNMENT UNIT. A municipal corporation, county, or another public body, instrumentality, or agency of the state including combinations of two or more of these entities acting jointly to construct, own, or operate a qualified project, and any other state or local authority, board, commission, agency, department, or other political subdivision created by the Legislature or pursuant to the Constitution of Alabama of 1901, and laws of this state which may construct, own, or operate a qualified project.

(9) LOAN. An obligation subject to repayment which is provided by the bank to a qualified borrower for all or a part of the eligible cost of a qualified project. A loan may be disbursed in anticipation of reimbursement for or direct payment of eligible costs of a qualified project.

(10) LOAN OBLIGATION. A bond, note, or other evidence of an obligation issued by a qualified borrower.

(11) OTHER FINANCIAL ASSISTANCE. Includes, but is not limited to, grants, contributions, credit enhancement, capital or debt reserves for bonds or debt instrument financing, interest rate subsidies, provision of letters of credit and credit instruments, provision of bond or other debt financing instrument security, and other lawful forms of financing and methods of leveraging funds that are approved by the board, and in the case of federal funds, as allowed by federal law.

(12) PROJECT REVENUES. All rates, rents, fees, assessments, charges, and other receipts derived or to be derived by a qualified borrower from a qualified project or made available from a special source, and, as provided in the applicable financing agreement, derived from any system of which the qualified project is a part of, from any other revenue producing facility under the ownership or control of the qualified borrower including, without limitation, proceeds of grants, gifts, appropriations, and loans, including the proceeds of loans made by the bank, investment earnings, reserves for capital and current expenses, proceeds of insurance or condemnation and proceeds from the sale or other disposition of property and from any other special source as may be provided by the qualified borrower.

(13) QUALIFIED BORROWER. Any government unit which is authorized to construct, operate, or own a qualified project.

(14) QUALIFIED PROJECT. An eligible project the total cost of which exceeds five million dollars ($5,000,000) which has been selected by the bank to receive a loan or other financial assistance from the bank to defray an eligible cost.

(15) REVENUES. When used with respect to the bank, any receipts, fees, income, or other payments received or to be received by the bank including, without limitation, receipts and other payments deposited in the bank and investment earnings on its funds and accounts.



Section 23-7-3 - Creation; purpose; accounts.

(a) There is created a public corporation to be known as the Alabama Transportation Infrastructure Bank.

(b) The bank is governed by a board of directors as provided in this chapter.

(c) The corporate purpose of the bank is to select and assist in financing major qualified projects by providing loans and other financial assistance to government units for constructing and improving highway and transportation facilities necessary for public purposes including economic development.

(d) The bank shall establish and maintain at least the following accounts:

(1) State highway account.

(2) Federal highway account.



Section 23-7-4 - Board of directors.

(a) The board of directors is the governing board of the bank. The board shall consist of seven voting members as follows:

(1) The Director of the Department of Transportation, ex officio.

(2) Four members appointed by the Governor, one of whom shall be designated as chair.

(3) One member of the House of Representatives appointed by the Speaker of the House of Representatives.

(4) One member of the Senate appointed by the President Pro Tempore of the Senate.

(b) Members appointed by the Governor hold office concurrently with the Governor and until their successors are appointed and qualified. Members appointed by the Speaker of the House of Representatives and the President Pro Tempore of the Senate shall serve during the member's term of office during which the member was appointed and until the member's successor is appointed and qualified. The vice chair shall be elected by the board. Any person appointed to fill a vacancy shall be appointed in the same manner as the original appointee for the remainder of the unexpired term.

(c) Any four members of the board of directors shall constitute a quorum for the transaction of business.

(d) All appointing authorities shall coordinate their appointments so that diversity of gender, race, and geographical areas is reflective of the makeup of this state.



Section 23-7-5 - Powers and functions.

(a) In addition to the powers contained in other provisions of this chapter, the bank has all power necessary, useful, or appropriate to fund, operate, and administer the bank, and to perform its other functions including, but not limited to, the following power to:

(1) Have perpetual succession.

(2) Adopt, promulgate, amend, and repeal bylaws, not inconsistent with this chapter for the administration of the bank's affairs and the implementation of its functions including the right of the board to select qualifying projects and to provide loans and other financial assistance.

(3) Sue and be sued in its own name.

(4) Have a seal and alter it at pleasure, although the failure to affix the seal does not affect the validity of an instrument executed on behalf of the bank.

(5) Make loans to qualified borrowers to finance the eligible costs of qualified projects and to acquire, hold, and sell loan obligations at prices and in a manner as the board determines advisable.

(6) Provide qualified borrowers with other financial assistance necessary to defray eligible costs of a qualified project.

(7) Enter into contracts, arrangements, and agreements with qualified borrowers and other persons and execute and deliver all financing agreements and other instruments necessary or convenient to the exercise of the powers granted in this chapter.

(8) Enter into agreements with a department, agency, or instrumentality of the United States or of this state or another state for the purpose of planning and providing for the financing of qualified projects.

(9) Establish the following:

a. Policies and procedures for the making and administering of loans and other financial assistance.

b. Fiscal controls and accounting procedures to ensure proper accounting and reporting by the bank, and government units.

(10) Acquire by purchase, lease, donation, or other lawful means and sell, convey, pledge, lease, exchange, transfer, and dispose of all or any part of its properties and assets of every kind and character or any interest in it to further the public purpose of the bank.

(11) Procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public entity, including any department, agency, or instrumentality of the United States or this state, for the payment of any bonds issued by it, including the power to pay premiums or fees on any insurance, guarantees, letters of credit, and other forms of collateral or security or credit support.

(12) Collect or authorize the trustee under any trust indenture securing any bonds to collect amounts due under any loan obligations owned by it, including taking the action required to obtain payment of any sums in default.

(13) Unless restricted under any agreement with holders of bonds, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any loan obligations owned by it.

(14) Borrow money through the issuance of bonds and other forms of indebtedness as provided in this chapter.

(15) Expend funds to obtain accounting, management, legal, financial consulting, and other professional services necessary to the operations of the bank.

(16) Expend funds credited to the bank as the board determines necessary for the costs of administering the operations of the bank.

(17) Establish advisory committees as the board determines appropriate, which may include individuals from the private sector with banking and financial expertise.

(18) Procure insurance against losses in connection with its property, assets, or activities including insurance against liability for its acts or the acts of its employees or agents or to establish cash reserves to enable it to act as a self-insurer against any and all such losses.

(19) Collect fees and charges in connection with its loans or other financial assistance.

(20) Apply for, receive, and accept from any source, aid, grants, and contributions of money, property, labor, or other things of value to be used to carry out the purposes of this chapter subject to the conditions upon which the aid, grants, or contributions are made.

(21) Enter into contracts or agreements for the servicing and processing of financial agreements.

(22) To appoint and employ attorneys, accountants, financial advisors, underwriters, trustees, depositories, registrars, fiscal agents, and other advisors, agents, and independent contractors as may be necessary or desirable.

(23) Do all other things necessary or convenient to carry out the purposes and powers conferred by this chapter.

(b) The bank is not authorized or empowered to be or to constitute a bank or trust company within the jurisdiction or under the control of the state or an agency of it or the Comptroller of the Currency or the Treasury Department of the United States, or a bank, banker, or dealer in securities within the meaning of, or subject to the provisions of, any securities, securities exchange, or securities dealers' law of the United States or this state.

As used in this chapter, the bank is not a "bank" within the meaning of Title 5, including without limitation Section 5-1A-2 and Section 5-1A-3, and is not a "bank" within the meaning of the Alabama Constitution, Sections 247, 248, and 253. Under this chapter, the bank does not accept deposits from the public, its loans are only with qualified borrowers as defined in Section 23-7-2(13), and the bank does not, and is not authorized to, transact banking business with the public.

(c) The bank is subject to the provisions of the Administrative Procedure Act.



Section 23-7-6 - Funding.

(a) The following sources may be used to capitalize the bank and for the bank to carry out its purposes:

(1) An annual contribution, as determined by the Director of the Department of Transportation and approved by the Governor, of an amount not to exceed revenues produced by one cent ($.01) a gallon of the tax on gasoline imposed pursuant to Act 2011-565, 2011 Regular Session. Any funds contributed pursuant to this subdivision shall be derived from the gasoline tax proceeds remaining in the Public Road and Bridge Fund after distributions of the tax to the cities and counties. Any contributions which are to provide funds for debt service on bonds issued by the bank shall continue until the bonds have been fully repaid.

(2) An annual contribution, as determined by the Director of the Department of Transportation and approved by the Governor, of an amount of the revenues collected pursuant to Section 40-12-248, not to exceed the balance remaining in the Public Road and Bridge Fund pursuant to Section 40-12-270(d)(3), after the distributions required pursuant to Sections 40-12-270(d)(1) and 40-12-270(d)(2). Any contributions which are to provide funds for debt service on bonds issued by the bank shall continue until the bonds have been fully repaid.

(3) Federal funds made available to the state.

(4) Federal funds made available to the state for the bank.

(5) Contributions and donations from government units, and any other source as may become available to the bank including, but not limited to, appropriations from the Legislature.

(6) All monies paid or credited to the bank, by contract or otherwise, payments of principal and interest on loans or other financial assistance made from the bank, and interest earnings which may accrue from the investment or reinvestment of the bank's monies.

(7) Proceeds from the issuance of bonds as provided in this chapter.

(8) Other lawful sources as determined appropriate by the board.

(9) Loans from the department to the bank to be repaid from revenues committed to the bank for the following year.



Section 23-7-7 - Administration of bank.

(a) Earnings on balances in the federal highway account, as created by this chapter, must be credited and invested according to federal law. The bank may establish accounts and subaccounts within the state highway account and the federal highway account as considered desirable to effectuate the purposes of this chapter, or to meet the requirements of any state or federal programs. All accounts shall be held in trust by the State Treasurer.

(b) For necessary and convenient administration of the bank, the board shall direct the State Treasurer to establish federal and state accounts and subaccounts within the bank necessary to meet any applicable federal law requirements or as the bank shall determine necessary or desirable in order to implement this chapter.

(c) The bank shall comply with all applicable federal laws and regulations prohibiting the commingling of certain federal funds deposited in the bank.



Section 23-7-8 - Loans and financial assistance; eligible and qualified projects.

(a) The bank may provide loans and other financial assistance to a government unit to pay for all or part of the eligible cost of a qualified project. The term of the loan or other financial assistance must not exceed the useful life of the project. The bank may require the government unit to enter into a financing agreement in connection with its loan obligation or other financial assistance. The board shall determine the form and content of loan applications, financing agreements, and loan obligations including the term and rate or rates of interest on a financing agreement. The terms and conditions of a loan or other financial assistance from the federal highway account shall comply with applicable federal requirements.

(b) The board shall determine which projects are eligible projects and then select from among the eligible projects those qualified to receive from the bank a loan or other financial assistance. Preference shall be given to eligible projects that have the most local financial support. The board shall establish by rule or regulation a minimum amount of local financial support which will be required in order to qualify for loans or grants from the bank. Any such minimum requirement shall be established as a percentage of the total project costs and shall apply to all eligible projects. In selecting qualified projects, the board shall consider the projected feasibility of the project and the amount and degree of risk to be assumed by the bank. The board also may consider, but shall not be limited to, the following criteria in making its determination that an eligible project is a qualified project:

(1) The local support of the project, expressed by resolutions by the governing bodies in the areas in which the project will be located, and the financial or in-kind contributions to the project.

(2) Maximum economic benefit, enhancement of mobility, enhancement of public safety, acceleration of project completion, and enhancement of transportation services.

(3) The ability of the applicant to repay a loan according to the terms and conditions established pursuant to this chapter, consideration of which may include, at the option of the bank board, the existence of current investment grade rating on existing debt of the applicant secured by the same revenues to be pledged to secure repayment under the loan repayment agreement.

(4) The financial or in-kind contributions to the project.

(5) Greater weighting in recommending priorities for eligible projects to areas of the state experiencing high unemployment.

(6) Whether the governing bodies of the county or the incorporated municipality in which the project is to be located provides to the bank a resolution which makes a finding that the project is essential to economic development in the political subdivisions, or the bank receives a certificate from the Alabama Department of Commerce that the project is essential to economic development in the state, or both, at the option of the board.



Section 23-7-9 - Financing agreements; other authorized financing; security interests.

(a) Qualified borrowers may obtain loans or other financial assistance from the bank through financing agreements. Qualified borrowers entering into financing agreements and issuing loan obligations to the bank may perform any acts, take any action, adopt any proceedings, and make and carry out any contracts or agreements with the bank as may be agreed to by the bank and any qualified borrower for the carrying out the purposes of this chapter.

(b) In addition to the authorizations contained in this chapter, all other statutes or provisions permitting government units to borrow money and issue obligations may be utilized by any government unit in obtaining a loan or other financial assistance from the bank to the extent determined necessary or useful by the government unit in connection with any financing agreement and the issuance, securing, or sale of loan obligations to the bank.

(c) A qualified borrower may receive, apply, pledge, assign, and grant a security interest in project revenues, and, in the case of a government unit, its project revenues, revenues derived from a special source or ad valorem taxes, to secure its obligations as provided in this chapter, and may fix, revise, charge, and collect fees, rates, rents, assessments, and other charges of general or special application for the operation or services of a qualified project, the system of which it is a part, and any other revenue producing facilities from which the qualified borrower derives project revenues, to meet its obligations under a financing agreement or to provide for the construction and improving of a qualified project.



Section 23-7-10 - Essential governmental function of bank; taxation.

The bank is performing an essential governmental function in the exercise of the powers conferred upon it and is not required to pay taxes or assessments upon property or upon its operations or the income from them, or taxes or assessments upon property or loan obligations acquired or used by the bank or upon the income from them.



Section 23-7-11 - Failure to collect or remit funds due; withholding of funds.

(a) If a government unit fails to collect and remit in full all amounts due to the bank on the date these amounts are due under the terms of any note or other obligation of the government unit, the bank shall notify the State Treasurer who shall withhold all or a portion of the funds of the state and all funds administered by the state, its agencies, boards, and instrumentalities allotted or appropriated to the government unit and apply an amount necessary to the payment of the amount due.

(b) Nothing contained in this section mandates the withholding of funds allocated to a government unit the withholding of which would violate contracts to which the state is a party, the requirements of federal law imposed on the state, or judgments of a court binding on the state.



Section 23-7-12 - Liability under chapter.

Neither the board nor any officer, employee, or committee of the bank acting on behalf of it, while acting within the scope of authority granted by this chapter, is subject to any liability resulting from carrying out any of the powers given in this chapter, unless the officer or employee acted in an unreasonable or reckless manner.



Section 23-7-13 - Notice, publication, etc., referenda.

Notice, proceeding, or publication, except those required in this chapter, are not necessary to the performance of any power authorized in this chapter nor is any act of the bank subject to any referendum.



Section 23-7-14 - Investment of funds.

All money of the bank, except as authorized by law or provided in this chapter, shall be deposited with and invested by the State Treasurer. Funds of the bank not needed for immediate use or disbursement may be invested by the State Treasurer in obligations or securities which are declared to be legal obligations by general law. All federal funds shall be invested as required by applicable federal law.



Section 23-7-15 - Annual report; audit.

Following the close of each state fiscal year, the bank shall submit an annual report of its activities for the preceding year to the Governor and to the Legislature. The bank also shall submit an annual report to the appropriate federal agency in accordance with requirements of any federal program. An independent certified public accountant shall perform an audit of the books and accounts of the bank at least once in each state fiscal year.



Section 23-7-16 - Construction of chapter.

This chapter, being for the welfare of this state and its inhabitants, shall be liberally construed to effect the purposes specified in this chapter. However, nothing in this chapter shall be construed as affecting any proceeding, notice, or approval required by law for the issuance by a government unit of the loan obligations, instruments, or security for loan obligations.



Section 23-7-17 - Bonds authorized.

(a) Whenever it shall become necessary that monies be raised for qualified projects, including monies to be used to refund any bonds then outstanding, the bank may issue bonds as provided in this chapter.

(b) The bank may pledge any of its revenue or funds to the payment of its bonds, subject only to any prior agreements with the holders of particular bonds which may have pledged specific money or revenue. Bonds may be secured by a pledge of any loan obligation owned by the bank, any grant, contribution, or guaranty from the United States, the state, or any corporation, association, institution, or person, any other property or assets of the bank, or a pledge of any money, income, or revenue of the bank from any source.



Section 23-7-18 - Liability for bonds.

Bonds issued by the bank shall not constitute a debt or a pledge of the full faith and credit of this state, or any of its political subdivisions other than the bank, but are payable solely from the revenue, money, or property of the bank as provided in this chapter. The bonds issued do not constitute an indebtedness of the state within the meaning of any constitutional or statutory limitation. No member of the bank or any person executing bonds of the bank is liable personally on the bonds by reason of their issuance or execution. Each bond issued under this chapter shall contain on its face a statement to the effect of the following:

(1) Neither the state, any of its political subdivisions, nor the bank is obligated to pay the principal of or interest on the bond or other costs incident to the bond except from the revenue, money, or property of the bank pledged.

(2) Neither the full faith and credit nor the taxing power of the state, or any of its political subdivisions, is pledged to the payment of the principal of or interest on the bond.

(3) The bank does not have taxing power.



Section 23-7-19 - Requirements for bonds.

(a) The bonds of the bank must be authorized by a resolution of the bank.

(b) The bonds shall bear the date and mature at the time which the resolution provides, except that no bond may mature more than 40 years from its date of issue.

(c) The bonds may be in the denominations, be executed in the manner, be payable in the medium of payment, be payable at the place and at the time, and be subject to redemption or repurchase and contain other provisions determined by the bank prior to their issuance.

(d) The bonds may bear interest payable at a time and at a rate as determined by the bank, including the determination by agents designated by the bank under guidelines established by it.

(e) Bonds may be sold by the bank at public or private sale at the price it determines and approves.

(f) The State Treasurer shall issue the bonds of the bank not later than 60 days upon the resolution of the bank authorizing the issuance of the bonds.



Section 23-7-20 - Securing of bonds - Trust indenture.

(a) Bonds may be secured by a trust indenture between the bank and a corporate trustee, which may be the State Treasurer or any bank having trust powers or any trust company, designated by the State Treasurer doing business in this state. A trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders which are reasonable and proper, including covenants setting forth the duties of the bank in relation to the exercise of its powers and the custody, safekeeping, and application of its money. The bank may provide by the trust indenture for the payment of the proceeds of the bonds and all or any part of the revenues of the bank to the trustee under the trust indenture or to some other depository, and for the method of its disbursement with safeguards and restrictions prescribed by it. All expenses incurred in performing the obligations of the bank under the trust indenture may be treated as part of its operating expenses.

(b) Any resolution or trust indenture pursuant to which bonds are issued may contain provisions which are part of the contract with the holders of the bonds and which include the following:

(1) Pledging all or any part of the revenue of the bank to secure the payment of the bonds.

(2) Pledging all or any part of the assets of the bank including loan obligations owned by it to secure the payment of the bonds.

(3) The use and disposition of the gross income from, and payment of the principal of, and interest on loan obligations owned by the bank.

(4) The establishment of reserves, sinking funds, and other funds and accounts, and their regulation and disposition.

(5) Limitations on the purposes to which the proceeds from the sale of the bonds may be applied, and limitations on pledging the proceeds to secure the payment of the bonds.

(6) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds.

(7) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds, if any, the holders of which must consent to, and the manner in which any consent may be given.

(8) Limitations on the amount of money to be expended by the bank for its operating expenses.

(9) Vesting in a trustee property, rights, powers, and duties as the bank may determine, limiting or abrogating the right of bondholders to appoint a trustee, and limiting the rights, powers, and duties of the trustee.

(10) Defining the acts or omissions which constitute a default, the obligations or duties of the bank to the holders of the bonds, and the rights and remedies of the holders of the bonds in the event of default, including as a matter of right the appointment of a receiver, and all other rights generally available to creditors.

(11) Requiring the bank or the trustee under the trust indenture to take any and all other action to obtain payment of all sums required to eliminate any default as to any principal of and interest on loan obligations owned by the bank or held by a trustee, which may be authorized by the laws of this state.

(12) Any other matter relating to the terms of the bonds or the security or protection of the holders of the bonds which may be considered appropriate.



Section 23-7-21 - Securing of bonds - Pledge.

(a) Any pledge made by the bank is valid and binding from the time the pledge is made. The revenue, money, or property pledged and received by the bank is immediately subject to the lien of the pledge without any physical delivery or further act. The lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the bank, irrespective of whether the parties have notice of the pledge.

(b) No recording or filing of the resolution authorizing the issuance of bonds, the trust indenture securing the bonds, or any other instrument including filings under the Uniform Commercial Code is necessary to create or perfect any pledge or security interest granted by the bank to secure any bonds.



Section 23-7-22 - Purchase of outstanding bonds.

The bank, subject to agreements with bondholders as may then exist, may purchase outstanding bonds of the bank with any available funds, at any reasonable price. If the bonds are then redeemable, the price shall not exceed the redemption price then applicable plus accrued interest to the next interest payment date.



Section 23-7-23 - Form and execution of bonds.

Bonds of the bank shall be in a form and shall be executed in a manner prescribed by the bank.



Section 23-7-24 - Validity of signatures on bonds.

If any of the members or officers of the bank cease to be members before the delivery of any bonds signed by them, their signatures or authorized facsimile signatures are nevertheless valid and sufficient for all purposes as if they had remained in office until the delivery of the bonds.



Section 23-7-25 - Limitation on amendments.

Subsequent amendments to this chapter may not limit the rights vested in the bank with respect to any agreements made with, or remedies available to, the holders of bonds issued under this chapter before the enactment of the amendments until the bonds, with all premiums and interest on them, and all costs and expenses in connection with any proceeding by or on behalf of the holders, are fully met and discharged.



Section 23-7-26 - Taxation of bonds and income.

Any bonds issued by the bank, the transfer of bonds, and the income from them, are free from taxation and assessment of every kind by the state and by the local governments and other political subdivisions of the state.



Section 23-7-27 - Construction and use of bonds.

(a) The bonds issued by the bank are legal investments in which all public officers or public bodies of the state, its political subdivisions, all municipalities and political subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings banks, savings associations, including savings and loan association investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are now or may be authorized in the future to invest in bonds or other obligations of the state, may invest funds in their control or belonging to them.

(b) The bonds of the bank are also securities which may be deposited with and received by all public officers and bodies of the state or any agency or political subdivision of the state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the state is now or may later be required by law.



Section 23-7-28 - Performance of contracts by legal residents of Alabama.

Except as otherwise prohibited by Federal law, all contracts funded with the revenue or bond proceeds which are authorized pursuant to this chapter shall be performed by a workforce which consists of only legal residents of the State of Alabama.









Title 24 - HOUSING.

Chapter 1 - HOUSING AUTHORITIES.

Article 1 - General Provisions.

Section 24-1-1 - Payments to cities, counties, etc., for maintenance of low rent housing projects, etc.

Any housing authority created by or pursuant to this title may agree to make such payments to the city or county, the state or any political subdivision thereof, which payments such bodies are hereby authorized to accept, as such authority finds consistent with the maintenance of the low rent character of housing projects or the achievement of the purposes of this title.



Section 24-1-2 - Housing research and studies.

In addition to all its other powers, any housing authority created by or pursuant to this title may, within its area of operation, undertake and carry out studies and analyses of the housing needs, and of the meeting of such needs, including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages and other factors affecting the local housing needs and the meeting thereof, and make the results of such studies and analyses available to the public and the building, housing, and supply industries. Any such housing authority may also engage in research and disseminate information on the subject of housing.



Section 24-1-3 - Rural housing projects.

(a) Until a purchaser makes full payment for a dwelling which is constructed by a county or regional housing authority in a rural area, such dwellings shall continue to be the property of such authority, regardless of the title to the land on which it is constructed, and such dwelling shall be exempt from taxation in the same manner as other property of such authority. Any document making land available for use by such authority shall be admitted to record, and accordingly constitute notice, in the same manner as a deed or other instrument relating to real estate.

(b) When a county or regional housing authority provides a dwelling in a rural area under this title, the owner of the land living in the dwelling under a lease or purchase agreement shall be entitled to receive the same homestead exemption as if he had title to the dwelling.

(c) No dwelling shall be provided on a farm by a county or regional housing authority unless it has determined that, by reason of the character of the farm with respect to which the dwelling is to be constructed and the manner of its operation, the farmer is likely successfully to carry out the undertakings required of him under his purchase agreement or lease.



Section 24-1-4 - Agreements of municipal, county, or regional housing authorities to secure federal contributions.

In addition to the powers conferred upon a housing authority created for a city or county or a regional housing authority by other provisions of law, such authority, in any contract for annual contributions with the federal government, may obligate itself, which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws, to convey to the federal government the project to which such contract relates, upon the occurrence of a substantial default with respect to the covenants or conditions to which such authority is subject. Such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey or otherwise deal with the project in accordance with the terms of such contract. Any such contract shall require that, as soon as practicable after the federal government is satisfied that all defaults by reason of which it shall have acquired the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to such authority the project as then constituted.



Section 24-1-5 - Powers conferred by Sections 24-1-1 through 24-1-4 supplemental.

The powers conferred by Sections 24-1-1 through 24-1-4 shall be in addition and supplemental to the powers conferred by any other law, and nothing contained therein shall be construed as limiting any other powers of a housing authority.



Section 24-1-6 - Establishment of rentals and tenant selection in low rent housing projects.

(a) It is declared to be the policy of this state that each housing authority shall manage and operate its low rent housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe, and sanitary dwelling accommodations for persons of low income, and that no housing authority shall construct or operate any such project for profit, or as a source of revenue of the city or town. To this end a housing authority shall fix the rentals for such dwellings in its low rent housing projects at no higher rates than it shall find to be necessary in order to produce revenues which, together with all other available moneys, revenues, income, and receipts of such authority from whatever sources derived, including federal financial assistance necessary to maintain the low rent character of the projects, will be sufficient:

(1) To pay, as the same become due, the principal and interest on the bonds or other obligations of such authority;

(2) To meet the cost of, and to provide for, maintaining and operating the projects, including the cost of any insurance, and the administrative expenses of such authority;

(3) To meet the cost of discharging all lawful obligations assumed by or imposed upon the authority or its property; and

(4) To create, during not less than the six years immediately succeeding its issuance of any bonds or other obligations, a reserve sufficient to meet the largest principal and interest payments which will be due on such bonds or other obligations in any one year thereafter and to maintain such reserve.

(b) Rentals or payments for such dwellings shall be established and the low rent housing projects administered, insofar as possible, so as to assure that any federal financial assistance required shall be strictly limited to amounts and periods necessary to maintain the low rent character of the projects.

(c) In the operation or management of such low rent housing projects, a housing authority shall at all times observe the following duties with respect to rentals and tenant selection:

(1) It may rent or lease the dwelling accommodations therein only to persons who lack the amount of income which is necessary, as determined by the housing authority undertaking the housing project, to enable them, without financial assistance, to live in decent, safe, and sanitary dwellings, without overcrowding;

(2) It may rent or lease the dwelling accommodations only at rentals within the financial reach of such persons;

(3) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms, but no greater number, which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding; and

(4) It shall not accept any person as a tenant in any such low rent housing project if the person or persons who would occupy the dwelling accommodations have, at the time of admission, an aggregate annual net income, less an exemption of $100.00 for each minor member of the family other than the head of the family and his spouse, in excess of five times the annual rental of the quarters to be furnished such person or persons.

In computing the rental for this purpose of selecting tenants, there shall be included in the rental the average annual cost, as determined by the housing authority, to occupants of heat, water, electricity, gas, a cooking range and other necessary services or facilities, whether or not the charge for such services and facilities is in fact included in the rental; provided, that an authority may agree to conditions as to tenant eligibility or preference required by the federal government pursuant to federal law in any contract for financial assistance with the authority.

(d) Nothing contained in this section shall be construed as limiting the power of an authority to vest in an obligee the right, in the event of a default by the housing authority, to take possession of a housing project or cause the appointment of a receiver thereof, free from all the restrictions imposed by this section with respect to rental rates and tenant selection.



Section 24-1-7 - Creation, etc., of certain housing authorities validated.

(a) The creation, establishment and organization of housing authorities that have issued bonds under the provisions of this title, together with all proceedings, acts and things undertaken or done with reference thereto, prior to July 7, 1943, are hereby validated and declared legal in all respects.

(b) The creation and establishment of housing authorities pursuant to, or purporting to be pursuant to, the provisions of this title and laws amendatory thereto, together with all proceedings, acts and things undertaken, performed or done with reference thereto (including the appointment of commissioners, officers, and employees), prior to September 9, 1955, are hereby validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any want of statutory authority or defect or irregularity in such acts or proceedings. Said housing authorities are hereby declared to have been and to be legally constituted and to be bodies corporate and politic with all the powers, rights, and duties set forth in the Housing Authorities Law.



Section 24-1-8 - Certain agreements and obligations of housing authorities validated.

(a) All agreements and undertakings of housing authorities created or established under this title prior to July 7, 1943, entered into relating to financing, or aiding in the development or operation of any housing projects, including (without limiting the generality of the foregoing) loan and annual contributions, contracts, agency contracts, leases, agreements with municipalities or other public bodies (including those which are pledged or authorized to be pledged for the protection of the holders of any notes or bonds issued by such housing authorities or which are otherwise made a part of the contract with such holders of notes or bonds) relating to cooperation in aid of housing projects, payments to public bodies in the state, furnishing of municipal services and facilities and the elimination of unsafe and unsanitary dwellings, and contracts for the construction of housing projects, together with all proceedings, acts and things heretofore undertaken or done with reference thereto prior to July 7, 1943, are hereby validated and declared legal in all respects.

(b) All contracts, agreements, obligations, and undertakings of housing authorities entered into relating to financing or aiding in the planning, surveying, development, construction, maintenance, or operation of any housing or redevelopment project or projects or to obtaining aid therefor from the federal government, including (without limiting the generality of the foregoing) loan and annual contributions, contracts and leases with the federal government, agreements with municipalities or other public bodies (including agreements which are pledged or authorized to be pledged for the protection of the holders of any notes or bonds issued by housing authorities or which are otherwise made a part of the contracts with such holders of notes or bonds) relating to cooperation, contributions, grants, or other local participation in aid of housing or redevelopment projects, payments (if any) in lieu of taxes, furnishing of municipal services and facilities, the elimination of unsafe and unsanitary dwellings and contracts for the construction or operation of housing projects, together with all proceedings, acts and things undertaken, performed or done with reference thereto, prior to September 9, 1955, are hereby validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any defect or irregularity therein or any want of statutory authority.



Section 24-1-9 - Issuance, etc., of notes and bonds by housing authorities validated.

(a) All proceedings, acts and things undertaken or done prior to July 7, 1943, in or for the authorization, issuance, execution, and delivery of notes and bonds by housing authorities for the purpose of financing or aiding in the development or construction of a housing project or projects, and all notes and bonds issued by housing authorities prior to July 7, 1943, are hereby validated and declared legal in all respects.

(b) All proceedings, acts and things undertaken, performed or done prior to September 9, 1955, in or for the authorization, issuance, sale, execution, and delivery of notes and bonds by housing authorities for the purpose of financing or aiding in the undertaking of a housing or redevelopment project or projects, and all notes and bonds issued by housing authorities prior to September 9, 1955, are hereby validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any defect or irregularity therein or any want of statutory authority.



Section 24-1-10 - Establishing eligibility for public housing, rent subsidies, etc., by fraudulent means; misdemeanor; penalty; notice requirement.

(a) "Public housing" as used in this section shall mean housing which is constructed, operated, or maintained by the state, a county, a municipal corporation, a housing authority or by any other political subdivision or public corporation of the state or its subdivisions.

(b) Any person who obtains or attempts to obtain, or who establishes or attempts to establish, eligibility for and any person who knowingly or intentionally aids or abets such person in obtaining or attempting to obtain, or in establishing or attempting to establish eligibility for, any public housing, or a reduction in public housing rental charges, or any rent subsidy, to which such person would not otherwise be entitled, by means of a false statement, failure to disclose information, impersonation or other fraudulent scheme or device shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than $300.00 nor more than $500.00 or be punished at hard labor for the county not to exceed 60 days, or may be both fined and imprisoned, at the discretion of the court.

(c) Notice of this section shall be printed on the application form for public housing and shall be displayed in the office where such application is made.






Article 2 - Municipal Housing Authorities.

Section 24-1-20 - Short title.

This article may be referred to as the Housing Authorities Law.



Section 24-1-21 - Legislative findings and declaration of necessity.

It is hereby declared that unsanitary or unsafe dwelling and public school accommodations exist in various cities of the state and that such unsafe or unsanitary conditions arise from overcrowding and concentration of population, the obsolete and poor condition of the buildings, improper planning, excessive land coverage, lack of proper light, air and space, unsanitary design and arrangement, lack of proper facilities, and the existence of conditions which endanger life or property by fire and other causes; that in all such cities persons of low income are forced to reside in unsanitary or unsafe dwelling accommodations; that in various cities of the state there is a lack of safe or sanitary dwelling and public school accommodations available to all the inhabitants thereof and that consequently persons of low income are forced to occupy overcrowded and congested dwelling accommodations; that these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the citizens of the state and impair economic values; that the aforesaid conditions also exist in certain areas surrounding such cities; that these conditions cannot be remedied by the ordinary operations of private enterprises; that the clearance, replanning, and reconstruction of the areas in which unsanitary or unsafe housing conditions exist and the provision of safe, sanitary, and uncongested dwelling accommodations at such rentals that persons who now live in unsafe or unsanitary or congested dwelling accommodations can afford to live in safe, sanitary, and uncongested dwelling accommodations, are public uses and purposes for which public money may be spent and private property acquired; and that it is in the public interest that work on such projects be instituted as soon as possible in order to relieve unemployment which constitutes an emergency. The necessity in the public interest for this article is hereby declared as a matter of legislative determination.



Section 24-1-22 - Definitions.

The following terms, wherever used or referred to in this article, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1) AUTHORITY or HOUSING AUTHORITY. A public body organized as a body corporate and politic in accordance with the provisions of this article for the purposes, with the powers and subject to the restrictions set forth.

(2) CITY. Any city or incorporated town in the State of Alabama.

(3) COUNCIL. The legislative body, council, board of commissioners or other body charged with governing the city.

(4) CITY CLERK and MAYOR. The clerk, and the mayor or president of the board of commissioners, respectively, of the city or the officers thereof charged with the duties customarily imposed on the clerk and mayor respectively.

(5) COMMISSIONER. One of the members of an authority appointed in accordance with the provisions of this article.

(6) GOVERNMENT. Such term shall include the state and federal governments and any subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

(7) STATE. The State of Alabama.

(8) FEDERAL GOVERNMENT. Such term shall include the United States of America, the federal Secretary of Housing and Urban Development or any agency, instrumentality, corporate or otherwise, of the United States of America.

(9) HOUSING PROJECT. Such term shall include all real and personal property, buildings and improvements, stores, offices, public school buildings, lands for farming and gardening and community facilities acquired or constructed or to be acquired or constructed pursuant to a single plan of undertaking to demolish, clear, remove, alter or repair unsanitary or unsafe housing or to provide dwelling accommodations at rentals within the means of persons of low income. This term may also be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith.

(10) COMMUNITY FACILITIES. Such term shall include real and personal property and buildings and equipment for recreational or social assemblies, for educational, health or welfare purposes, and necessary utilities, when designed primarily for the benefit and use of the occupants of the dwelling accommodations.

(11) PERSONS OF LOW INCOME. Persons receiving less than the income determined by the authority as the amount persons must receive to enable them to pay the rent necessary to secure safe, sanitary, and uncongested dwelling accommodations, other than dwelling accommodations provided by the authority or any cities, within the boundaries of the authority. Such determinations by the authority from time to time shall be binding and conclusive for all purposes of this article.

(12) BONDS. Any bonds, interim certificates, notes, debentures, warrants, or other obligations of the authority issued pursuant to this article.

(13) MORTGAGES. Such term shall include deeds of trust, mortgages, building and loan contracts or other instruments conveying real or personal property as security for bonds and conferring a right to foreclose and cause a sale thereof.

(14) TRUST INDENTURE. Such term shall include instruments pledging the revenues of real or personal properties but not conveying such properties conferring a right to foreclose and cause a sale thereof.

(15) CONTRACT. Any agreement of an authority with or for the benefit of an obligee whether contained in a resolution, trust indenture, mortgage, lease, bond, or other instrument.

(16) REAL PROPERTY. Such term shall include lands, lands under water, structures and any and all easements, franchises and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.

(17) OBLIGEE OF THE AUTHORITY or OBLIGEE. Such term shall include any bondholder, trustee or trustees for any bondholders, any lessor demising property to the authority used in connection with a housing project or any assignee or assignees of such lessor's interest, or any part thereof, and the United States of America, when it is a party to any contract with the authority.



Section 24-1-23 - Procedure for incorporation of authority; boundaries of authority; denial of petition for incorporation; resubmission of petition after denial.

Any 25 residents of a city or of the area within 10 miles from the territorial boundaries thereof may file a petition with the city clerk setting forth that there is a need for an authority to function in the city and the surrounding area. Upon the filing of such a petition the city clerk shall give notice of the time, place and purpose of a public hearing at which the council will determine the need for an authority in the city and surrounding area. Such notice shall be given at the city's expense by publishing a notice, at least 10 days preceding the day on which the hearing is to be held, in a newspaper having a general circulation in the city and said surrounding area or, if there be no such newspaper, by posting such a notice in at least three public places within the city, at least 10 days preceding the day on which the hearing is to be held. Upon the date fixed for said hearing, held upon notice as provided in this section, an opportunity to be heard shall be granted to all residents and taxpayers of the city and surrounding area and to all other interested persons. After such a hearing, the council shall determine whether unsanitary or unsafe inhabited dwelling accommodations exist in the city and said surrounding area or whether there is a lack of safe or sanitary dwelling accommodations in the city and said surrounding area available for the inhabitants thereof. In determining whether dwelling accommodations are unsafe or unsanitary, the council shall take into consideration the following: the physical condition and age of the buildings; the degree of overcrowding; the percentage of land coverage; the light and air available to the inhabitants of such dwelling accommodations; the size and arrangement of the rooms; the sanitary facilities; and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes. If it shall determine that either or both of the above enumerated conditions exist, the council shall adopt a resolution so finding, which need not go into any detail other than the mere finding. Such resolution may be adopted at the meeting at which it is introduced by a vote of a majority of the members of the council present at such meeting. Such resolution shall take effect immediately and shall not be laid over or published or posted. The council shall promptly notify the mayor who shall thereupon appoint, as provided in this article, five commissioners to act as an authority. Said commission shall be a public body and a body corporate and politic upon the completion of the following proceedings: The commissioners shall present to the Secretary of the State of Alabama, an application signed by them, which shall set forth, without any detail other than the mere recital, that a notice has been given and public hearing has been held as aforesaid, that the council made the aforesaid determination after such hearing and that the mayor has appointed them as commissioners; the name and official residence of each of the commissioners, together with a certified copy of the appointment evidencing their right to office, the date and place of their induction into and taking of the oath of office and their desire that the housing authority become a public body and a body corporate and politic under this article; the term of office of each of the commissioners and the place where, if any, the official appointment of each of said members is kept of record; the name which is proposed for the corporation; the location of the principal office of the proposed corporation; and any other matter relating to the incorporation which the commissioners might choose to insert not inconsistent with the Constitution and laws of the State of Alabama. The application shall be subscribed and sworn to by each of said commissioners before an officer authorized by the laws of the State of Alabama to take and certify oaths, who shall certify upon the application that he personally knows the commissioners and knows them to be the officers as asserted in the application, and that each subscribed and swore thereto in the officer's presence. The Secretary of State shall examine the application and if he finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of the state or so nearly similar as to lead to confusion and uncertainty, he shall receive and file it and shall record it in an appropriate book of record in his office. When the application has been made, filed and recorded, as provided in this section, the authority shall constitute a public body and a body corporate and politic under the name proposed in the application. The Secretary of State shall make and issue to the said commissioners a certificate of incorporation pursuant to this article, under the seal of the state, and shall record the same with the application. The boundaries of such authority shall include said city and the area within 10 miles from the territorial boundaries of said city, but in no event shall it include the whole or a part of any other city nor any area included within the boundaries of another authority. In case an area lies within 10 miles of the boundaries of more than one city, such area shall be deemed to be within the boundaries of the authority embracing such area which was first established, all priorities to be determined on the basis of the time of the issuance of the aforesaid certificates by the Secretary of State. If the council, after a hearing as provided in this section, shall determine that neither of the above enumerated conditions exist, it shall adopt a resolution denying the petition. After three months shall have expired from the date of the denial of any such petition, subsequent petitions may be filed, as provided in this section, and new hearings and determinations made thereon. In any civil action or proceeding involving the validity or enforcement of, or relating to any contract of the authority, the authority shall be conclusively deemed to have been established in accordance with the provisions of this article upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such civil action or proceeding, and shall be conclusive proof of the filing and contents thereof. Nothing contained in this section shall be construed as affecting the boundaries heretofore established for any housing authority.



Section 24-1-24 - Composition of authority; qualifications, appointment, term of office and compensation of housing commissioners; vacancies in office; quorum; officers and employees of authority; delegation of powers and duties by authority.

An authority shall consist of five commissioners appointed by the mayor, who shall designate the first chairman. None of the commissioners may be city officials. The commissioners who are first appointed shall be designated by the mayor to serve for terms of one, two, three, four, and five years, respectively, from the date of their appointment. Thereafter, the term of office shall be five years. A commissioner shall hold office until his successor has been appointed and has qualified. Vacancies shall be filled for the unexpired term. Three commissioners shall constitute a quorum. The mayor shall file with the city clerk a certificate of the appointment or reappointment of any commissioner and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. A commissioner shall receive no compensation for his services but he shall be entitled to the necessary expenses including traveling expenses incurred in the discharge of his duties. However, commissioners serving on the authority board located in any Class 7 municipality, as defined in Section 11-40-12, may receive such compensation as set by the council. This compensation is not mandatory and the amount and whether or not such compensation is to be paid is within the discretion of the council. The authority may, in its discretion, refuse to pay any compensation authorized by the council in such Class 7 municipalities. When the office of the first chairman of the authority becomes vacant, the authority shall select a chairman from among its members. An authority shall select from among its members a vice-chairman, and it may employ a secretary, who shall be executive director, technical experts, attorneys and such other officers, agents, and employees, permanent and temporary, as it may require and shall determine their qualifications, duties and compensation. An authority may delegate to one or more of its agents or employees such power or duties as it may deem proper.



Section 24-1-24.1 - One commissioner to be a public housing resident or housing assistance recipient.

To the extent required by federal law, one member of a municipal housing authority shall be a resident of public housing or a recipient of housing assistance in a Section 8 tenant-based program of the housing authority. If the commissioner ceases to reside in public housing or ceases to receive housing assistance as required by federal law, the commissioner shall be deemed to have resigned from the authority and the appointing authority shall appoint a new member meeting the requirements of this section for the remainder of the term of the former member.



Section 24-1-26 - Conflicts of interest of commissioners or employees.

No commissioner or employee of an authority shall acquire any interest, direct or indirect, in any housing project or in any property included or planned to be included in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any housing project. If any commissioner or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in any housing project, he shall immediately disclose the same in writing to the authority, and such disclosure shall be entered upon the minutes of the authority. Failure to so disclose such interest shall constitute misconduct in office. However, no provision of this section shall be deemed to prohibit any bank, otherwise qualified, an officer, stockholder or employee of which is a commissioner of a local housing authority, from serving such housing authority as a depository bank or fiscal agent. Nothing contained in this section shall prevent commissioners of housing authorities of cities or towns of less than 2,500 population, according to the last or any subsequent decennial census of the United States, from entering into contracts to supply materials or services to be furnished or used in connection with said housing project, provided such contract is entered into as the result of a competitive bid submitted on an invitation advertised for not less than three days.



Section 24-1-27 - Powers and duties of authority generally.

(a) An authority shall constitute a public body and a body corporate and politic exercising public powers, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this article, including the following powers in addition to others granted in this article:

(1) To investigate into living, dwelling and housing conditions and into the means and methods of improving such conditions.

(2) To determine where unsafe or unsanitary dwelling, public school or housing conditions exist.

(3) To study and make recommendations concerning the plan of any city located within its boundaries in relation to the problem of clearing, replanning, and reconstruction of areas in which unsafe or unsanitary dwelling, public school, or housing conditions exist, and the provision of dwelling accommodations for persons of low income, and to cooperate with any city or regional planning agency.

(4) To prepare, carry out, and operate housing projects.

(5) To provide for the construction, reconstruction, improvement, alteration, or repair of any housing project or any part thereof.

(6) To take over by purchase, lease, or otherwise any housing project undertaken by any government or by any city located within its boundaries.

(7) To manage, as agent of any city located within its boundaries, any housing project constructed or owned by such city.

(8) To act as agent for the federal government in connection with the acquisition, construction, operation, or management of a housing project, or any part thereof.

(9) To arrange with any city located within its boundaries or with a government for the furnishing, planning, replanning, opening, or closing of streets, roads, roadways, alleys, or other places or facilities, or for the acquisition by such city, or a government, of property, options, or property rights or for the furnishing of property or services in connection with a project.

(10) To lease or rent any of the dwelling or other accommodations or any of the lands, buildings, structures, or facilities embraced in any housing project and to establish and revise the rents or charges therefor.

(11) To enter upon any building or property in order to conduct investigations or to make surveys or soundings.

(12) To purchase, lease, obtain options upon, acquire by eminent domain, gift, grant, bequest, devise, or otherwise, any property, real or personal, or any interest therein from any person, firm, corporation, city, or government.

(13) To sell, exchange, transfer, assign, or pledge any property, real or personal, or any interest therein to any person, firm, corporation, city, or government.

(14) To own, hold, clear, and improve property.

(15) To pay over to the city in which the authority is organized all or any part of the proceeds received from the sale of any real or personal property; provided, however, that an authority may pay over such proceeds to the city in which it is organized only in such manner and to such extent that such payment will not violate the terms of any then existing contract to which the authority is a party; and, provided further, that an authority shall have no power to so pay over any part of the proceeds derived from the sale of any real or personal property acquired in connection with a redevelopment project, as that term is defined in Section 24-1-4.

(16) To insure or provide for the insurance of the property or operations of the authority against such risks as the authority may deem advisable.

(17) To procure insurance or guarantees from the federal government of the payment of any debts, or parts thereof, secured by mortgages made or held by the authority on any property included in any housing project.

(18) To borrow money upon its bonds, notes, warrants, debentures, or other evidences of indebtedness, and to secure the same by pledges of its revenues, and, subject to the limitations hereinafter imposed, by mortgages upon property held or to be held by it, or in any other manner.

(19) In connection with any loan, to agree to limitations upon its right to dispose of any housing project, or part thereof, or to undertake additional housing projects.

(20) In connection with any loan by a government, to agree to limitations upon the exercise of any powers conferred upon the authority by this article.

(21) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control.

(22) To sue and be sued.

(23) To have a seal and to alter the same at pleasure.

(24) To have perpetual succession.

(25) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority.

(26) To make and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with this article, to carry into effect the powers and purposes of the authority.

(27) To conduct examinations and investigations and to hear testimony and take proof under oath, at public or private hearings, on any matter material for its information.

(28) To issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are out of the state or unable to attend before the authority or excused from attendance.

(29) To make available to such agencies, boards or commissions as are charged with the duty of abating nuisances or demolishing unsafe or unsanitary structures within its territorial limits, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety or welfare.

(30) To do all things necessary or convenient to carry out the powers given in this article.

(b) Any of the investigations or examinations provided for in this article may be conducted by the authority, or by a committee appointed by it, consisting of one or more commissioners, or by counsel, or by an officer or employee especially authorized by the authority to conduct it. Any commissioner, counsel for the authority, or any person designated by it to conduct an investigation or examination shall have power to administer oaths, take affidavits, and issue subpoenas or commissions.

(c)(1) An authority may exercise any or all of the powers conferred upon it in this article either generally, or with respect to any specific housing project or projects, through or by an agent or agents which it may designate, including any corporation or corporations which are or shall be formed under the laws of this state, and for such purposes an authority may cause one or more corporations to be formed under the laws of this state or may acquire the capital stock of any corporation or corporations.

(2) Any corporate agent, all of the stock of which shall be owned by the authority or its nominee or nominees, may, to the extent permitted by law, exercise any of the powers conferred upon the authority in this article.

(3) Any corporate agent established under this section that satisfies each of the following criteria shall constitute a governmental entity under Chapter 93 of Title 11 and any suits in tort against the agent shall be subject to the limitations and provisions of Chapter 93 of Title 11, as applicable to each such corporate agent whose assets, operations, and management are legally and effectively controlled by the housing authority and through which the housing authority's functions or policies are implemented:

a. The housing authority's board of commissioners constitutes all of the board of directors of the corporate agent.

b. The housing authority's executive director serves as the president of the corporate agent.

c. The organizational documents of the corporate agent contain provisions that in the event of a change in the controlling interest of the corporate agent, all public housing assets of the corporate agent are returned to the housing authority.

d. The sole purpose for which the corporate agent is formed and authorized is to develop, own, manage, operate, or maintain the housing authority's real property that serves as dwelling accommodations for persons of low income, including any real property the housing authority transfers to the corporate agent for the aforementioned purpose.

(d) In addition to all of the other powers conferred upon it in this section, an authority may do all things necessary and convenient to carry out the power expressly given in this article. No provisions with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to an authority, unless the Legislature shall specifically so state.



Section 24-1-28 - Acquisition of property by eminent domain.

(a) The authority may acquire by eminent domain any property, real or personal, which it may deem necessary to carry out the purposes of this article, after the adoption by it of a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use. The authority may exercise the power of eminent domain pursuant to the provisions of Title 18. Property already devoted to a public use may be acquired; provided, that no property belonging to any city within the boundaries of the authority, or to any government, may be acquired without its consent, and that no property belonging to a public utility corporation may be acquired without the approval of the Public Service Commission or other body having regulatory power over such corporation.

(b) Notwithstanding subsection (a), a public housing authority in a Class 3 municipality, except a Class 3 municipality organized under Act 618 of the 1973 Regular Session, shall not exercise the power of eminent domain except with approval of the governing body of the municipality. The authority may purchase real property only after notice of intent to purchase the property is given to surrounding property owners as provided herein. Notice of the proposed purchase in the Class 3 municipalities, except a Class 3 municipality organized under Act 618 of the 1973 Regular Session, shall be published in a newspaper of general circulation in the municipality for a period of three consecutive weeks prior to execution of any binding agreement to purchase the property.



Section 24-1-29 - Acquisition, etc., of property for government housing projects.

The authority may acquire by purchase, or by the exercise of its power of eminent domain as provided in Section 24-1-28, any property, real or personal, which it may deem necessary for any housing project being constructed or operated by a government. The authority upon such terms and conditions, and for such consideration as it shall determine, may convey title or deliver possession of such property, so acquired or purchased, to such government for use in connection with such housing project.



Section 24-1-30 - Authority housing projects subject to local zoning, building, etc., laws.

All housing projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the housing project is situated.



Section 24-1-31 - Issuance of bonds by authority; types of and security for bonds generally; liability on bonds.

An authority shall have power to issue bonds, from time to time, in its discretion, for any of its corporate purposes. An authority shall also have power to issue or exchange refunding bonds for the purpose of paying, retiring, extending or renewing bonds previously issued by it. An authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds on which the principal and interest are payable from income and revenues of the authority and from grants or contributions from the federal government or some other source. Such income and revenues securing the bonds may be:



Section 24-1-32 - Form, denominations, terms, etc., of bonds; sale of bonds; issuance of interim certificates, etc.

The bonds of the authority shall be authorized by its resolution and shall be issued in one or more series and shall bear such date or dates, mature at such time or times, not exceeding 60 years from their respective dates, bear interest at such rate or rates, per annum payable at the time or times, be in such denominations, which may be made interchangeable, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or its trust indenture or mortgage may provide. The bonds shall be sold by public or private sale as determined by the authority. Any public sale of bonds shall be conducted after notice published, at least 10 days prior to the sale in a newspaper published in the city in which the authority was incorporated to serve and in a financial newspaper published in the City of New York, New York, or posted electronically on a website or other electronic or Internet service reasonably expected to be available to potential purchasers of the bonds. The bonds may be sold at such price or prices as the authority shall determine. Pending the authorization, preparation, execution or delivery of definitive bonds the authority may issue interim certificates, or other temporary obligations to the purchaser of such bonds. Such interim certificates, or other temporary obligations, shall be in such form, contain such terms, conditions and provisions, bear such date or dates and evidence such agreements relating to their discharge or payment or the delivery of definitive bonds as the authority may by resolution, trust indenture or mortgage determine. In case any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until such delivery. The authority shall have power, out of any funds available therefor, to purchase any bonds issued by it at a price not more than the principal amount thereof and the accrued interest. All bonds so purchased shall be cancelled. This section shall not apply to the redemption of bonds. Any provision of any law to the contrary notwithstanding, any bonds, interim certificates or other obligations issued pursuant to this article are hereby declared to be negotiable instruments.



Section 24-1-33 - Powers of authority to secure payment of bonds, etc.

In connection with the issuance of bonds or the incurring of any obligation under a lease and in order to secure the payment of such bonds or obligations, the authority shall have power:

(1) To pledge by resolution, trust indenture, mortgage, subject to the limitations hereinafter imposed, or other contract all or any part of its rents, fees or revenues.

(2) To covenant against mortgaging all or any part of its property, real or personal, then owned or thereafter acquired, or against permitting or suffering any lien thereon.

(3) To covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project, or any part thereof, or with respect to limitations on its right to undertake additional housing projects.

(4) To covenant against pledging all or any part of its rents, fees and revenues to which its right then exists, or the right to which may thereafter come into existence, or against permitting or suffering any lien thereon.

(5) To provide for the release of property, rents, fees and revenues from any pledge or mortgage, and to reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage.

(6) To covenant as to the bonds to be issued pursuant to any resolution, trust indenture, mortgage or other instrument and as to the issuance of such bonds in escrow, or otherwise, and as to the use and disposition of the proceeds thereof.

(7) To covenant as to what other, or additional, debt may be incurred by it.

(8) To provide for the terms, form, registration, exchange, execution and authentication of bonds.

(9) To provide for the replacement of lost, destroyed or mutilated bonds.

(10) To covenant that the authority warrants the title to the premises.

(11) To covenant as to the rents and fees to be charged, the amount, calculated as may be determined, to be raised each year or other period of time by rents, fees and other revenues and as to the use and disposition to be made thereof.

(12) To covenant as to the use of any or all of its property, real or personal.

(13) To create or to authorize the creation of special funds in which there shall be segregated the proceeds of any loan or grant; all of the rents, fees and revenues of any housing project or projects or parts thereof; any moneys held for the payment of the costs of operation and maintenance of any such housing projects or as a reserve for the meeting of contingencies in the operation and maintenance thereof; any moneys held for the payment of the principal and interest on its bonds or the sums due under its leases or as a reserve for such payments; and any moneys held for any other reserves or contingencies, and to covenant as to the use and disposal of the moneys held in such funds.

(14) To redeem the bonds, to covenant for their redemption and to provide the terms and conditions thereof.

(15) To covenant against extending the time for the payment of its bonds or interest thereon, directly or indirectly, by any means or in any manner.

(16) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

(17) To covenant as to the maintenance of its property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys.

(18) To vest in an obligee of the authority the right, in the event of the failure of the authority to observe or perform any covenant on its part to be kept or performed, to cure any such default and to advance any moneys necessary for such purpose, and the moneys so advanced may be made an additional obligation of the authority with such interest, security and priority as may be provided in any trust indenture, mortgage, lease or contract of the authority with reference thereto.

(19) To covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived.

(20) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation.

(21) To covenant to surrender possession of all or any part of any housing project or projects upon the happening of an event of default, as defined in the contract, and to vest in an obligee the right, without judicial proceedings, to take possession and to use, operate, manage and control such housing projects, or any part thereof, and to collect and receive all rents, fees and revenues arising therefrom in the same manner as the authority itself might do and to dispose of the moneys collected in accordance with the agreement of the authority with such obligee.

(22) To vest in a trustee or trustees the right to enforce any covenant made to secure, to pay or, in relation to the bonds, to provide for the powers and duties of such trustee or trustees, to limit liabilities thereof and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any such covenant.

(23) To make covenants, other than in addition to the covenants expressly authorized in this section of like or different character.

(24) To execute all instruments necessary or convenient in the exercise of the powers granted in this section or in the performance of its covenants or duties, which may contain such covenants and provisions, in addition to those above specified, as the government or any purchaser of the bonds of the authority may reasonably require.

(25) To make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the authority, tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated in this section, it being the intent in this section to give the authority power to do all things in the issuance of bonds, in the provisions for their security, that are not inconsistent with the Constitution of the State of Alabama and no consent or approval of any judge or court shall be required thereof; provided, however, that the authority shall have no power to mortgage all or any part of its property, real or personal, except as provided in this article.



Section 24-1-34 - Contracts, etc., with federal government for construction, etc., of housing projects.

In addition to the powers conferred upon the authority by other provisions of this article, the authority is empowered to borrow money or accept grants from the federal government for or in aid of the construction of any housing project which such authority is authorized by this article to undertake, to take over any land acquired by the federal government for the construction of a housing project, to take over or lease or manage any housing project constructed or owned by the federal government and, to this end, to enter into such contracts, mortgages, trust indentures, leases, or other agreements as the federal government may require, including agreements that the federal government shall have the right to supervise and approve the construction, maintenance, and operation of such housing project. It is the purpose and intent of this article to authorize every authority to do any and all things necessary to secure the financial aid and the cooperation of the federal government in the construction, maintenance, and operation of any housing project which the authority is empowered by this article to undertake.



Section 24-1-35 - Mortgages of authority property in connection with government financed projects.

In connection with any project financed in whole or in part by a government, the authority shall also have power to mortgage all or any part of its property, real or personal, then owned or thereafter acquired, and thereby:

(1) To vest in a government the right, upon the happening of an event of default, as defined in such mortgage, to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings, so long as a government shall be the holder of any of the bonds secured by such mortgage.

(2) To vest in a trustee or trustees the right, upon the happening of an event of default, as defined in such mortgage, to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings, but only with the consent of the government which aided in financing the housing project involved.

(3) To vest in other obligees the right to foreclose such mortgage by judicial proceedings, but only with the consent of the government which aided in financing the project involved.

(4) To vest in an obligee, including a government, the right, in foreclosing any mortgage as provided in this section, to foreclose such mortgage as to all or such part or parts of the property covered thereby as such obligee, in its absolute discretion, shall elect. The institution, prosecution, and conclusion of any such foreclosure proceedings or the sale of any such parts of the mortgaged property shall not affect in any manner or to any extent the lien of the mortgage on the parts of the mortgaged property not included in such proceedings or not sold as provided in this section.



Section 24-1-36 - Investment by state, fiduciaries, banks, etc., in bonds, etc., issued by authorities.

Notwithstanding any restrictions on investments contained in any laws of this state, the state and all public officers, municipal corporations, political subdivisions other than county and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a housing authority pursuant to this article or issued by any public housing authority or agency in the United States, when such bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States government, or any agency thereof, and the amount of such actual contribution contracted to be paid shall be sufficient to assure the payment by such public housing authority or agency, of both principal and interest on such bonds as the same shall mature, and such bonds and other obligations shall be authorized security for all public deposits, it being the purpose of this section to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension, and trust funds, held on deposit, for the purchase of any such bonds and funds or other obligations; provided, however, that nothing contained in this section shall be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities.



Section 24-1-37 - Remedies of obligee of authority generally.

An obligee of the authority shall have the right, in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, or civil action, both of which may be joined in one action, to compel the authority, and the commissioners, officers, agents, or employees thereof, to perform each and every term, provision, and covenant contained in any contract of the authority, and to require the carrying out of any or all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this article.

(2) By civil action to enjoin any acts or things which may be unlawful or the violation of any of the rights of such obligee of the authority.

(3) By civil action in any court of competent jurisdiction to cause possession of any housing project, or any part thereof, to be surrendered to any obligee having the right to such possession pursuant to any contract of the authority.



Section 24-1-38 - Remedies conferrable upon obligees of authority by trust indenture, mortgage, etc.

Any authority shall have power by its trust indenture, mortgage, lease, or other contract to confer upon any obligee holding, or representing, a specified amount in bonds, lease, or other obligations, the right upon the happening of an "event of default" as defined in such instrument:

(1) By civil action in any court of competent jurisdiction to obtain the appointment of a receiver of any housing project of the authority, or any part or parts thereof. If such receiver be appointed, he may enter and take possession of such housing project or any part or parts thereof, and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom in the same manner as the authority itself might do and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of the authority as the court shall direct.

(2) By civil action in any court of competent jurisdiction to require the authority and the commissioners thereof to account as if it and they were the trustees of an express trust.



Section 24-1-39 - Remedies cumulative.

All the rights and remedies conferred by this article shall be cumulative and in addition to all other rights and remedies that may be conferred upon such obligee of the authority by law or by any contract with the authority.



Section 24-1-40 - Exemption of authority property from mortgage foreclosures, levy, and execution and judgment liens.

No interest of the authority in any property, real or personal, shall be subject to sale by the foreclosure of a mortgage thereon, either through judicial proceedings or the exercise of a power of sale contained in such mortgage, except in the case of the mortgages provided for in Section 24-1-35. All property of the authority shall be exempt from levy and sale by virtue of an execution, or other process, to the same extent as now enjoyed by the properties of towns, cities, and counties of Alabama. No judgment against the authority shall be a charge or lien upon its property, real or personal. The provisions of this section shall not apply to or limit the right of obligees to foreclose any mortgage of the authority provided for in Section 24-1-35 and, in case of a foreclosure sale thereunder, to obtain a judgment for any deficiency due on the indebtedness secured thereby and issued on the full faith and credit of the authority. Such deficiency judgment shall be a lien and charge upon the property of the authority which may be levied on and sold by virtue of an execution or other judicial process for the purpose of satisfying such deficiency judgment.



Section 24-1-41 - Title acquired by purchasers at sale of authority property subject to agreements with government.

Notwithstanding anything in this article to the contrary, any purchaser or purchasers at a sale of real or personal property of the authority, whether pursuant to any foreclosure of a mortgage, pursuant to judicial process or otherwise, shall obtain title subject to any contract between the authority and a government relating to the supervision by a government of the operation and maintenance of such property and the construction of improvements thereon.



Section 24-1-42 - Security for funds deposited by authorities in banks and trust companies.

The authority may by resolution provide that all moneys deposited by it shall be secured by obligations of the United States or of the State of Alabama of a market value equal at all times to the amount of such deposits, by any securities in which savings banks may legally invest funds within their control or by an undertaking with such sureties as shall be approved by the authority faithfully to keep and pay over upon the order of the authority any such deposits and agreed interest thereon. All banks and trust companies are authorized to give any such security for such deposits.



Section 24-1-43 - Annual report and recommendations of authority.

The authority shall at least once a year file with the mayor of the city a report of its activities for the preceding year, and shall make any recommendations with reference to any additional legislation or other action that may be necessary in order to carry out the purposes of this article.



Section 24-1-44 - Enforcement of article and contracts of authority.

The authority and its commissioners shall be under a statutory duty to comply or to cause compliance strictly with all provisions of this article and the laws of the State of Alabama and, in addition thereto, with each and every term, provision, and covenant in any contract of the authority on its part to be kept or performed.



Section 24-1-45 - Conflicting provisions.

Insofar as the provisions of this article are inconsistent with the provisions of any other law, the provisions of this article shall be controlling.






Article 3 - County Housing Authorities.

Section 24-1-60 - Legislative findings and declaration of necessity.

It is hereby declared that unsanitary or unsafe dwelling and public school accommodations exist in various counties of the state and that such unsafe or unsanitary conditions arise from overcrowding and concentration of population, the obsolete and poor condition of the buildings, improper planning, excessive land coverage, lack of proper light, air and space, unsanitary design and arrangement, lack of proper facilities, and the existence of conditions which endanger life or property by fire and other causes; that in all such counties persons of low income are forced to reside in unsanitary or unsafe dwelling accommodations; that in various counties of the state there is a lack of safe or sanitary dwelling and public school accommodations available to all the inhabitants thereof and that consequently persons of low income are forced to occupy overcrowded and congested dwelling accommodations; that these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the citizens of the state and impair economic values; that these conditions cannot be remedied by the ordinary operations of private enterprises; that the clearance, replanning, and reconstruction of the areas in counties in which unsanitary or unsafe housing conditions exist and the provision of safe, sanitary, and uncongested dwelling accommodations at such rentals that persons who now live in unsafe or unsanitary or congested dwelling accommodations can afford to live in safe, sanitary, and uncongested dwelling accommodations, are public uses and purposes for which public money may be spent and private property acquired; that it is in the public interest that work on such projects be instituted as soon as possible in order to relieve unemployment which now constitutes an emergency. The necessity in the public interest for this article is hereby declared as a matter of legislative determination.



Section 24-1-61 - Definitions.

The following terms, wherever used or referred to in this article shall have the following respective meaning, unless a different meaning clearly appears from the context:

(1) AUTHORITY or HOUSING AUTHORITY. A public body organized as a body corporate and politic in accordance with the provisions of this article for the purposes, with the powers and subject to the restrictions set forth in this article.

(2) COUNTY. All of the county except that portion which lies within the territorial boundaries of any city or incorporated town.

(3) COUNTY COMMISSION. The governing body of any county.

(4) HOUSING COMMISSIONER. One of the members of an authority appointed in accordance with the provisions of this article.

(5) GOVERNMENT. Such term shall include the state and federal governments and any subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

(6) STATE. The State of Alabama.

(7) FEDERAL GOVERNMENT. Such term shall include the United States of America, the federal Secretary of Housing and Urban Development or any agency, instrumentality, corporate or otherwise, of the United States of America.

(8) HOUSING PROJECT. Such term shall include all real and personal property, buildings and improvements, stores, offices, public school buildings, lands for farming and gardening, and community facilities acquired or constructed, or to be acquired or constructed, pursuant to a single plan of undertaking to demolish, clear, remove, alter, or repair unsanitary or unsafe housing or to provide urban or rural dwelling accommodations at rentals within the means of persons of low income. The term "housing project" may also be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements and all other work in connection therewith.

(9) COMMUNITY FACILITIES. Such term shall include real and personal property and buildings and equipment for recreational or social assemblies, for educational, health, or welfare purposes and necessary utilities, when designed primarily for the benefit and use of the occupants of the dwelling accommodations.

(10) PERSONS OF LOW INCOME. Persons receiving less than the incomes determined by the authority as the amount persons must receive to enable them to pay the rent necessary to secure safe, sanitary, and uncongested dwelling accommodations, other than dwelling accommodations provided by a public housing agency or authority of the county, within the boundaries of the authority. Such determinations by the authority from time to time shall be binding and conclusive for all purposes of this article.

(11) BONDS. Any bonds, interim certificates, notes, debentures, warrants, or other obligations of the authority issued pursuant to this article.

(12) MORTGAGE. Such term shall include deeds of trust, mortgages, building and loan contracts, or other instruments conveying real or personal property as security for bonds and conferring a right to foreclose and cause a sale thereof.

(13) TRUST INDENTURE. Such term shall include instruments pledging the revenues of real or personal properties, but not conveying such properties or conferring a right to foreclose and cause a sale thereof.

(14) CONTRACT. Any agreement of an authority with or for the benefit of an obligee, whether contained in a resolution, trust indenture, mortgage, lease, bond, or other instrument.

(15) REAL PROPERTY. Such term shall include lands, lands under water, structures, and any and all easements, franchises and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise, but only so far as such may, from time to time, be treated as real property by the laws of Alabama applicable to other persons or corporations.

(16) OBLIGEE OF THE AUTHORITY or OBLIGEE. Such term shall include any bondholder, trustee, or trustees for any bondholders, any lessor demising property to the authority used in connection with a housing project or any assignee or assignees of such lessor's interest, or any part thereof, and the United States of America, when it is a party to any contract with the authority.



Section 24-1-62 - Procedure for incorporation of authority; boundaries of authority; denial of petition for incorporation; resubmission of petition after denial.

Any 25 residents of a county may file a petition with the county commission setting forth that there is a need for an authority to function in the county. Upon the filing of such a petition, the county commission shall give notice of the time, place, and purpose of a public hearing at which the county commission will determine the need for an authority in the county. Such notice by the county commission shall be given at the county's expense by publishing a notice, at least 10 days preceding the day on which the hearing is to be held, in a newspaper having a general circulation in the county or, if there be no such newspaper, by posting such a notice in at least three public places within the county at least 10 days preceding the day on which the hearing is to be held. Upon the date fixed for said hearing, held upon notice as provided in this section, an opportunity to be heard shall be granted to all residents and taxpayers of the county, and to all other interested persons. After such a hearing, the county commission shall determine whether unsanitary or unsafe inhabited dwelling accommodations exist in the county or whether there is a lack of safe or sanitary dwelling accommodations in such county available for the inhabitants thereof. In determining whether dwelling accommodations are unsafe or unsanitary, the county commission shall take into consideration the following: The physical condition and age of the buildings; the degree of overcrowding; the percentage of land coverage; the light and air available to the inhabitants of such dwelling accommodations; the size and arrangement of the rooms; the sanitary facilities; and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes. If it shall determine that either or both of the above enumerated conditions exist, the county commission shall adopt a resolution so finding, which need not go into any detail other than the mere finding. Such resolution may be adopted at the meeting at which it is introduced by a vote of a majority of the members of the county commission present at such meeting. Such resolution shall take effect immediately and shall not be laid over or published or posted. After the county commission has adopted such resolution, it shall thereupon appoint, as provided in this article, five housing commissioners to act as an authority. Said county housing commission shall be a public body and a body corporate and politic upon the completion of the following proceedings: The housing commissioners shall present to the Secretary of the State of Alabama, an application signed by them, which shall set forth, without any detail other than the mere recital, that a notice has been given and public hearing has been held as aforesaid, that the county commission made the aforesaid determination after such hearing and that the county commission has appointed them as housing commissioners of the authority; the name and official residence of each of the housing commissioners, together with a certified copy of the appointment evidencing their right to office, the date and place of their induction into and taking of the oath of office and their desire that the housing authority become a public body and a body corporate and politic under this article; the term of office of each of the housing commissioners and the place where, if any, the official appointment of each of said members is kept of record; the name which is proposed for the corporation; the location of the principal office of the proposed corporation; and any other matter relating to the incorporation which the housing commissioners might choose to insert not inconsistent with the Constitution and laws of the State of Alabama. The application shall be subscribed and sworn to by each of said housing commissioners before an officer authorized by the laws of the State of Alabama to take and certify oaths, who shall certify upon the application that he personally knows the housing commissioners and knows them to be the officers as asserted in the application, and that each subscribed and swore thereto in the officer's presence. The Secretary of State shall examine the application and if he finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of the state or so nearly similar as to lead to confusion and uncertainty, he shall receive and file it and shall record it in an appropriate book of record in his office. When the application has been made, filed, and recorded, as provided in this section, the authority shall constitute a public body and a body corporate and politic under the name proposed in the application. The Secretary of State shall make and issue to the said housing commissioners, a certificate of incorporation pursuant to this article, under the seal of the state, and shall record the same with the application. The boundaries of such authority shall include all of said county, except that portion which lies within the territorial boundaries of any city or incorporated town. If the county commission, after a hearing as provided in this section, shall determine that neither of the above enumerated conditions exist, it shall adopt a resolution denying the petition. After three months shall have expired from the date of the denial of any such petition, subsequent petitions may be filed as provided in this section and new hearings and determinations made thereon. In any civil action or proceeding involving the validity or enforcement of, or relating to any contract of the authority, the authority shall be conclusively deemed to have been established in accordance with the provisions of this article upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such civil action or proceeding, and shall be conclusive proof of the filing and contents thereof. Nothing contained in this article shall be construed as affecting the boundaries previously established for any housing authority of a city or town, nor shall this article affect any provisions of law defining the boundaries of any housing authority of a city or town.



Section 24-1-63 - Composition of authority; qualifications, appointment, term of office, and compensation of housing commissioners; officers and employees of authority; delegation of powers and duties by authority.

An authority shall consist of five housing commissioners appointed by the county commission, and the county commission shall designate the first chairman. None of the housing commissioners may be county officials or county employees. The housing commissioners who are first appointed shall be designated by the county commission to serve for terms of one, two, three, four, and five years, respectively, from the date of their appointment. Thereafter, the term of office shall be five years. A housing commissioner shall hold office until his successor has been appointed and has qualified. Vacancies shall be filled for the unexpired term. Three housing commissioners shall constitute a quorum. The county commission shall record a certificate of the appointment or reappointment of any housing commissioner and such certificate shall be conclusive evidence of the due and proper appointment of such housing commissioner. A housing commissioner shall receive no compensation for his services, but he shall be entitled to the necessary expenses including traveling expenses incurred in the discharge of his duties. When the office of the first chairman of the authority becomes vacant, the authority shall select a chairman from among its members. An authority shall select from among its members a vice-chairman, and it may employ a secretary, who shall be executive director, technical experts, attorneys, and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation; except, that none of them shall be a county, state, or municipal officer or employee, nor a partner of such, and none of them shall be, or have been for three years last past, a housing commissioner, nor the partner of a housing commissioner. An authority may delegate to one or more of its agents or employees such power or duties as it may deem proper.



Section 24-1-64 - Removal of commissioners.

The county commission may remove a housing commissioner for inefficiency or neglect of duty or misconduct in office, but only after the housing commissioner shall have been given a copy of the charges against him, which may be made by any citizen of the county or by the county commission, at least 10 days previous to the hearing thereon, and shall have had an opportunity to be heard in person or by counsel. Any obligee of the authority may file with the county commission written charges that the authority is violating wilfully any law of the state or any term, provision, or covenant in any contract to which the authority is a party. The county commission shall give each of the housing commissioners a copy of such charges, at least 10 days previous to the hearing thereon, and an opportunity to be heard in person or by counsel and shall, within 30 days after receipt of such charges, remove any housing commissioners of the authority who shall have been found to have acquiesced in any such wilful violation. A housing commissioner shall be deemed to have acquiesced in a wilful violation by the authority of a law of this state or of any term, provision, or covenant contained in a contract to which the authority is a party, if he shall not have filed a written statement with the authority of his objections to such violation prior to the aforesaid filing or making of such charges. In the event of the removal of any housing commissioners, the county commission shall record the proceedings, together with the charges made against the housing commissioners and the findings thereon.



Section 24-1-66 - Powers and duties of authority generally.

(a) An authority shall constitute a public body and a body corporate and politic exercising public powers, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this article, including the following powers in addition to others granted in this article:

(1) To investigate into living, dwelling, and housing conditions and into the means and methods of improving such conditions;

(2) To determine where unsafe or unsanitary dwelling, public school, or housing conditions exist;

(3) To study and make recommendations concerning the plan of the county in relation to the problem of clearing, replanning, and reconstruction of areas in which unsafe or unsanitary dwelling, public school, or housing conditions exist, and the provision of dwelling accommodations for persons of low income, and to cooperate with the county or any regional planning agency;

(4) To prepare, carry out, and operate housing projects;

(5) To provide for the construction, reconstruction, improvement, alteration, or repair of any housing project or any part thereof;

(6) To take over by purchase, lease, or otherwise any housing project undertaken by any government or by the county;

(7) To manage as agent of the county any housing project constructed or owned by the county;

(8) To act as agent for the federal government in connection with the acquisition, construction, operation, or management of a housing project or any part thereof;

(9) To arrange with any city or town or the county or with a government for the furnishing, planning, replanning, opening, or closing of streets, roads, roadways, alleys, or other places or facilities, or for the acquisition by the county or a government, of property, options or property rights or for the furnishing of property or services in connection with a project;

(10) To lease or rent any of the dwelling or other accommodations or any of the lands, buildings, structures, or facilities embraced in any housing project and to establish and revise the rents or charges therefor;

(11) To enter upon any building or property in order to conduct investigations or to make surveys or soundings;

(12) To purchase, lease, obtain options upon, acquire by eminent domain, gift, grant, bequest, devise, or otherwise, any property, real or personal, or any interest therein from any person, firm, corporation, city, county, or government;

(13) To sell, exchange, transfer, assign or pledge any property, real or personal, or any interest therein to any person, firm, corporation, city, county, or government;

(14) To own, hold, clear, and improve property;

(15) To insure or provide for the insurance of the property or operations of the authority against such risks as the authority may deem advisable;

(16) To procure insurance or guarantees from the federal government of the payment of any debts, or parts thereof, secured by mortgages made or held by the authority on any property included in any housing project;

(17) To borrow money upon its bonds, notes, warrants, debentures, or other evidences of indebtedness and to secure the same by pledges of its revenues, and, subject to the limitations hereinafter imposed, by mortgages upon property held or to be held by it, or in any other manner;

(18) In connection with any loan, to agree to limitations upon its right to dispose of any housing project, or part thereof, or to undertake additional housing projects;

(19) In connection with any loan by a government, to agree to limitations upon the exercise of any powers conferred upon the authority by this article;

(20) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control;

(21) To sue and be sued;

(22) To have a seal and to alter the same at pleasure;

(23) To have perpetual succession;

(24) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority;

(25) To make and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with this article, to carry into effect the powers and purposes of the authority;

(26) To conduct examinations and investigations and to hear testimony and take proof under oath, at public or private hearings, on any matter material for its information;

(27) To issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are out of the state or unable to attend before the authority, or excused from attendance;

(28) To make available to such agencies, boards, or commissions as are charged with the duty of abating nuisances or demolishing unsafe or unsanitary structures within its territorial limits, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety, or welfare; and

(29) To do all things necessary or convenient to carry out the powers given in this article.

(b) Any of the investigations or examinations provided for in this article may be conducted by the authority, or by a committee appointed by it, consisting of one or more housing commissioners, or by counsel or by an officer or employee specially authorized by the authority to conduct it. Any housing commissioner, counsel for the authority or any person designated by it to conduct an investigation or examination shall have power to administer oaths, take affidavits, and issue subpoenas or commissions.

(c) An authority may exercise any or all of the powers conferred upon it in this article, either generally or with respect to any specific housing project or projects, through or by an agent or agents which it may designate, including any corporation or corporations which are or shall be formed under the laws of this state, and for such purposes an authority may cause one or more corporations to be formed under the laws of this state or may acquire the capital stock of any corporation or corporations. Any corporate agent, all of the stock of which shall be owned by the authority or its nominee or nominees, may, to the extent permitted by law, exercise any of the powers conferred upon the authority in this article.

(d) In addition to all of the other powers conferred upon it in this section, an authority may do all things necessary and convenient to carry out the powers expressly given in this article. No provisions with respect to the acquisition, operation, or disposition of property by other public bodies shall be applicable to an authority, unless the Legislature shall specifically so state.



Section 24-1-67 - Acquisition of property by eminent domain.

The authority shall have the right to acquire by eminent domain any property, real or personal, which is necessary to carry out the purposes of this article, after the adoption by it of a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use. The authority may exercise the power of eminent domain pursuant to the provisions of Title 18, and any amendments thereto, or pursuant to the provisions of any other applicable eminent domain laws of the state. Property already devoted to a public use may be acquired; provided, that no property belonging to the county or to any government may be acquired without its consent and that no property belonging to a public utility corporation may be acquired without the approval of the Public Service Commission or other body having regulatory power over such corporation.



Section 24-1-68 - Acquisition, etc., of property for government housing projects.

The authority may acquire by purchase or by the exercise of its power of eminent domain as provided in Section 24-1-67, any property, real or personal, which is necessary for any housing project being constructed or operated by a government. The authority upon such terms and conditions, and for such consideration as it shall determine, may convey title or deliver possession of such property, so acquired or purchased, to such government for use in connection with such housing project.



Section 24-1-69 - Authority housing projects subject to local zoning, building, etc., laws.

All housing projects of an authority shall be subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which the housing project is situated.



Section 24-1-70 - Issuance of bonds by authority; types of and security for bonds generally; liability on bonds.

An authority shall have power to issue bonds from time to time, in its discretion, for any of its corporate purposes. An authority shall also have power to issue or exchange refunding bonds for the purpose of paying, retiring, extending, or renewing bonds previously issued by it. An authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds on which the principal and interest are payable from income and revenues of the authority and from grants or contributions from the federal government or some other source. Such income and revenues securing the bonds may be:



Section 24-1-71 - Form, denominations, terms, etc., of bonds; sale of bonds; issuance of interim certificates, etc.

The bonds of the authority shall be authorized by its resolution and shall be issued in one or more series and shall bear such date or dates, mature at such time or times, not exceeding 60 years from their respective dates, bear interest at such rate or rates, payable semiannually, be in such denominations, which may be made interchangeable, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or its trust indenture or mortgage may provide. The bonds may be sold at public sale held after notice published once, at least 10 days prior to such sale, in a newspaper circulating in the county and in a financial newspaper published in the City of New York, New York, or in the City of New Orleans, Louisiana; provided, however, that such bonds may be sold to the federal government or to a government sponsored enterprise at private sale without any public advertisement. The bonds may be sold at such price or prices as the authority shall determine. Pending the authorization, preparation, execution or delivery of definitive bonds, the authority may issue interim certificates, or other temporary obligations to the purchaser of such bonds. Such interim certificates, or other temporary obligations, shall be in such form, contain such terms, conditions and provisions, bear such date or dates and evidence such agreements relating to their discharge or payment or delivery of definitive bonds as the authority may by resolution, trust indenture or mortgage determine. In case any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until such delivery. The authority shall have power, out of any funds available therefor, to purchase any bonds issued by it at a price not more than the principal amount thereof and the accrued interest. All bonds so purchased shall be cancelled. This section shall not apply to the redemption of bonds. Any provision of any law to the contrary notwithstanding, any bonds, interim certificates or other obligations issued pursuant to this article are hereby declared to be negotiable instruments.



Section 24-1-72 - Powers of authority to secure payment of bonds, etc.

In connection with the issuance of bonds or the incurring of any obligation under a lease and in order to secure the payment of such bonds or obligations, the authority shall have power:

(1) To pledge by resolution, trust indenture, mortgage, subject to the limitations hereinafter imposed, or other contract all or any part of its rents, fees, or revenues.

(2) To covenant against mortgaging all or any part of its property, real or personal, then owned or thereafter acquired, or against permitting or suffering any lien thereon.

(3) To covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any housing project, or any part thereof, or with respect to limitations on its right to undertake additional housing projects.

(4) To covenant against pledging all or any part of its rents, fees, and revenues to which its right then exists, or the right to which may thereafter come into existence, or against permitting or suffering any lien thereon.

(5) To provide for the release of property, rents, fees, and revenues from any pledge or mortgage, and to reserve right and powers in, or the right to dispose of, property which is subject to a pledge or mortgage.

(6) To covenant as to the bonds to be issued pursuant to any resolution, trust indenture, mortgage, or other instrument and as to the issuance of such bonds in escrow, or otherwise, and as to the use and disposition of the proceeds thereof.

(7) To covenant as to what other, or additional, debt may be incurred by it.

(8) To provide for the terms, form, registration, exchange, execution, and authentication of bonds.

(9) To provide for the replacement of lost, destroyed, or mutilated bonds.

(10) To covenant that the authority warrants the title to the premises.

(11) To covenant as to the rents and fees to be charged, the amount, calculated as may be determined, to be raised each year or other period of time by rents, fees, and other revenues and as to the use and disposition to be made thereof.

(12) To covenant as to the use of any or all of its property, real or personal.

(13) To create, or to authorize the creation of, special funds in which there shall be segregated the proceeds of any loan or grant; all of the rents, fees, and revenues of any housing project or projects or parts thereof; any moneys held for the payment of the costs of operation and maintenance of any such housing projects or as a reserve for the meeting of contingencies in the operation and maintenance thereof; any moneys held for the payment of the principal and interest on its bonds or the sum due under its leases or as a reserve for such payments; and any moneys held for any other reserves or contingencies, and to covenant as to the use and disposal of the moneys held in such funds.

(14) To redeem the bonds, to covenant for their redemption and to provide the terms and conditions thereof.

(15) To covenant against extending the time for the payment of its bonds, or interest thereon, directly or indirectly, by any means or in any manner.

(16) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

(17) To covenant as to the maintenance of its property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys.

(18) To vest in an obligee of the authority the right, in the event of the failure of the authority to observe or perform any covenant on its part to be kept or performed, to cure any such default and to advance any moneys necessary for such purpose, and the moneys so advanced may be made an additional obligation of the authority with such interest, security and priority as may be provided in any trust indenture, mortgage, lease, or contract of the authority with reference thereto.

(19) To covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived.

(20) To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation.

(21) To covenant to surrender possession of all or any part of any housing project or projects upon the happening of an event of default, as defined in the contract, and to vest in an obligee the right, without judicial proceedings, to take possession and to use, operate, manage, and control such housing projects, or any part thereof, and to collect and receive all rents, fees, and revenues arising therefrom in the same manner as the authority itself might do and to dispose of the moneys collected in accordance with the agreement of the authority with such obligee.

(22) To vest in a trustee or trustees the right to enforce any covenant made to secure, to pay or, in relation to the bonds, to provide for the powers and duties of such trustee or trustees, to limit liabilities thereof and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any such covenant.

(23) To make covenants other than and in addition to the covenants expressly authorized in this section, of like or different character.

(24) To execute all instruments necessary or convenient in the exercise of the powers granted in this section or in the performance of its covenants or duties, which may contain such covenants and provisions, in addition to those above specified, as the government or any purchaser of the bonds of the authority may reasonably require.

(25) To make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the authority, tend to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this section, it being the intent in this section to give the authority power to do all things in the issuance of bonds, in the provisions for their security, that are not inconsistent with the Constitution of the State of Alabama and no consent or approval of any judge or court shall be required thereof; provided, however, that the authority shall have no power to mortgage all or any part of its property, real or personal, except as provided in Section 24-1-74.



Section 24-1-73 - Contracts, etc., with federal government for construction, etc., of housing projects.

In addition to the powers conferred upon the authority by other provisions of this article, the authority is empowered to borrow money or accept grants from the federal government for or in aid of the construction of any housing project which such authority is authorized by this article to undertake, to take over any land acquired by the federal government for the construction of a housing project, to take over or lease or manage any housing project constructed or owned by the federal government and, to this end, to enter into such contracts, mortgages, trust indentures, leases, or other agreements as the federal government may require, including agreements that the federal government shall have the right to supervise and approve the construction, maintenance, and operation of such housing project. It is the purpose and intent of this article to authorize every authority to do any and all things necessary to secure the financial aid and the cooperation of the federal government in the construction, maintenance, and operation of any housing project which the authority is empowered by this article to undertake.



Section 24-1-74 - Mortgages of authority property in connection with government financed projects.

In connection with any project financed in whole or in part by a government, the authority shall also have power to mortgage all or any part of its property, real or personal, then owned or thereafter acquired, and thereby:

(1) To vest in a government the right, upon the happening of an event of default, as defined in such mortgage, to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings, so long as a government shall be the holder of any of the bonds secured by such mortgage.

(2) To vest in a trustee or trustees the right, upon the happening of an event of default, as defined in such mortgage, to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings, but only with the consent of the government which aided in financing the housing project involved.

(3) To vest in other obligees the right to foreclose such mortgage by judicial proceedings, but only with the consent of the government which aided in financing the project involved.

(4) To vest in an obligee, including a government, the right in foreclosing any mortgage as provided in this section to foreclose such mortgage as to all or such part or parts of the property covered thereby as such obligee, in its absolute discretion, shall elect. The institution, prosecution, and conclusion of any such foreclosure proceedings or the sale of any such parts of the mortgaged property shall not affect in any manner or to any extent the lien of the mortgage on the parts of the mortgaged property not included in such proceedings or not sold as provided in this section.



Section 24-1-75 - Remedies of obligee of authority generally.

An obligee of the authority shall have the right, in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus or civil action, both of which may be joined in one action, to compel the authority, and the housing commissioners, officers, agents or employees thereof, to perform each and every term, provision and covenant contained in any contract of the authority, and to require the carrying out of any or all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this article.

(2) By civil action to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of the authority.

(3) By civil action in any court of competent jurisdiction to cause possession of any housing project, or any part thereof, to be surrendered to any obligee having the right to such possession pursuant to any contract of the authority.



Section 24-1-76 - Remedies conferrable upon obligees of authority by trust indenture, mortgage, etc.

Any authority shall have power by its trust indenture, mortgage, lease, or other contract to confer upon any obligee holding or representing, a specified amount in bonds, lease, or other obligations, the right upon the happening of an "event of default," as defined in such instrument:

(1) By civil action in any court of competent jurisdiction to obtain the appointment of a receiver of any housing project of the authority, or any part or parts thereof. If such receiver be appointed, he may enter and take possession of such housing project, or any part or parts thereof, and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom in the same manner as the authority itself might do and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of the authority as the court shall direct.

(2) By civil action in any court of competent jurisdiction to require the authority and the housing commissioners thereof to account as if it and they were the trustees of an express trust.



Section 24-1-77 - Remedies cumulative.

All the rights and remedies conferred by this article shall be cumulative and in addition to all other rights and remedies that may be conferred upon such obligee of the authority by law or by any contract with the authority.



Section 24-1-78 - Exemption of authority property from mortgage foreclosures, levy, and execution and judgment liens.

No interest of the authority in any property, real or personal, shall be subject to sale by the foreclosure of a mortgage thereon, either through judicial proceedings or the exercise of a power of sale contained in such mortgage, except in the case of the mortgages provided for in Section 24-1-74. All property of the authority shall be exempt from levy and sale by virtue of an execution, or other process, to the same extent as now enjoyed by the properties of towns, cities, and counties of Alabama. No judgment against the authority shall be a charge or lien upon its property, real or personal. The provisions of this section shall not apply to or limit the right of obligees to foreclose any mortgage of the authority provided for in Section 24-1-74 and, in case of a foreclosure sale thereunder, to obtain a judgment for any deficiency due on the indebtedness secured thereby and issued on the full faith and credit of the authority. Such deficiency judgment shall be a lien and charge upon the property of the authority which may be levied on and sold by virtue of an execution or other judicial process for the purpose of satisfying such deficiency judgment.



Section 24-1-79 - Title acquired by purchasers at sale of authority property subject to agreements with government.

Notwithstanding anything in this article to the contrary, any purchaser or purchasers at a sale of real or personal property of the authority, whether pursuant to any foreclosure of a mortgage, pursuant to judicial process, or otherwise, shall obtain title subject to any contract made prior to the accrual of the purchaser's right between the authority and a government relating to the supervision by a government of the operation and maintenance of such property and the construction of improvements thereon.



Section 24-1-80 - Security for funds deposited by authorities in banks and trust companies.

The authority may by resolution provide that all moneys deposited by it shall be secured by obligations of the United States or of the State of Alabama of a market value equal at all times to the amount of such deposits, by any securities in which savings banks may legally invest funds within their control or by an undertaking with such sureties, as shall be approved by the authority, faithfully to keep and pay over upon the order of the authority any such deposits and agreed interest thereon, and all banks and trust companies are authorized to give any such security for such deposits.



Section 24-1-81 - Low income housing in rural areas.

Without limiting the generality of other provisions of this article, a county housing authority is empowered to borrow money, accept grants, and exercise its other powers under this article to provide housing for persons of low income in rural areas. The undertaking of the construction of any dwelling or dwellings under this section shall constitute a "housing project" within the meaning of this article. To these ends, the county housing authority is authorized to enter into such long-term leases or purchase agreements or otherwise to rent or sell housing to persons of low income in rural areas as such county authority deems necessary in order to assure the achievement of the objectives of this article. Such leases or agreements may include such covenants as the county authority deems appropriate regarding the dwelling or dwellings, and the tracts contiguous thereto, which covenants, notwithstanding any rule of law to the contrary, may be made to run with the land where the county authority deems it necessary. The owner of any land on which an unsanitary and unsafe dwelling or dwellings are located may file an application with the county authority requesting that it provide for the construction of a safe and sanitary dwelling or dwellings for persons of low income to be located on said land, or that portion thereof, to be conveyed by said owner to the county housing authority.



Section 24-1-82 - Annual report and recommendations of authority.

The county housing authority shall, at least once a year, file with the county commission a report of its activities for the preceding year, and shall make any recommendations with reference to any additional legislation or other action that may be necessary in order to carry out the purposes of this article.



Section 24-1-83 - Enforcement of article and contracts of authority; competitive bidding required on certain contracts.

The authority and its housing commissioners shall be under a statutory duty to comply or to cause compliance strictly with all provisions of this article and the laws of the State of Alabama and in addition thereto, with each and every term, provision, and covenant in any contract of the authority on its part to be kept or performed, and shall make no contract for the construction of any house or building costing more than $100.00 or the purchase of any material therefor until after three weeks' advertising for bids and a public letting to the lowest responsible bidder.



Section 24-1-84 - Conflicting provisions.

Insofar as the provisions of this article are inconsistent with other provisions of this Code, the provisions of this article shall be controlling.






Article 4 - Regional and Consolidated Housing Authorities.

Section 24-1-100 - Short title.

This article may be referred to as the "Supplemental Housing Authorities Law."



Section 24-1-101 - Definitions.

The following terms, wherever used in this article, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1) AUTHORITY or HOUSING AUTHORITY. Any corporate body created pursuant to this article or this chapter.

(2) MUNICIPALITY. Any city or incorporated town in the state.

(3) FEDERAL GOVERNMENT. The United States of America or any agency or instrumentality thereof.

(4) GOVERNING BODY. The legislative body, council, board of commissioners, county commission, or other body charged with governing the city, town, or county, as the case may be.



Section 24-1-102 - Procedure for incorporation.

If the governing body of each of two or more contiguous counties by resolution declares that there is a need for one housing authority to be created for all of such counties to exercise in such counties powers and other functions prescribed for a regional housing authority, a public body corporate and politic to be known as a regional housing authority shall, after the commissioners thereof file an application with the Secretary of State as provided in this section, exist for all of such counties and exercise its powers and other functions in such counties; and, thereupon, any county housing authority created for any of such counties shall cease to exist, except for the purpose of winding up its affairs and executing a deed to the regional housing authority as provided in this section; provided, that the governing body of a county shall not adopt a resolution as aforesaid if there is a county housing authority created for such county which has any bonds or notes outstanding unless, first, all holders of such bonds and notes consent in writing to the substitution of such regional housing authority in lieu of such county housing authority on all such bonds and notes and, second, the commissioners of such county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations, and property, real and personal, of such county housing authority to such regional housing authority as provided in this section; and provided further, that when the above two conditions are complied with and such regional housing authority is created and authorized to exercise its powers and other functions, all rights, contracts, agreements, obligations, and property, real and personal, of such county housing authority shall be in the name of and vest in such regional housing authority, and all obligations of such county housing authority shall be the obligations of such regional housing authority, and all rights and remedies of any person against such county housing authority may be asserted, enforced, and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against such county housing authority. When any real property of a county housing authority vests in a regional housing authority as provided in this section, the county housing authority shall execute a deed of such property to the regional housing authority, which, thereupon, shall file such deed in the office provided for the filing of deeds; provided, that nothing contained in this sentence shall affect the vesting of property in the regional housing authority as provided in this section. The governing body of each of two or more contiguous counties shall by resolution declare that there is a need for one regional housing authority to be created for all of such counties to exercise in such counties the powers and other functions prescribed for a regional housing authority only if such governing body finds that unsanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford and that a regional housing authority would be a more efficient or economical administrative unit than the housing authority of such county to undertake housing projects for persons of low income in such county.



Section 24-1-103 - Area of operation.

The area of operation or boundaries of a regional housing authority shall include, except as otherwise provided elsewhere in this article, all of the counties for which such regional housing authority is created and established; provided, that a regional housing authority shall not undertake any housing project or projects within the boundaries of any municipality or housing authority unless a resolution shall have been adopted by the governing body of such municipality and also by any housing authority which shall have been previously established and authorized to exercise its powers in such municipality, declaring that there is a need for the regional housing authority to exercise its powers within such municipality.



Section 24-1-104 - Procedure for increase of area of operation.

The area of operation or boundaries of a regional housing authority shall be increased from time to time to include one or more additional contiguous counties not already within a regional housing authority, if the governing body of each of the counties then included in the area of operation of such regional housing authority, the commissioners of the regional housing authority and the governing body of each such additional county or counties each adopt a resolution declaring that there is a need for the inclusion of such additional county or counties in the area of operation of such regional housing authority. Upon the adoption of such resolutions, any county housing authority created for any such additional county shall cease to exist, except for the purpose of winding up its affairs and executing a deed to the regional housing authority as provided in this section; provided, however, that such resolution shall not be adopted if there is a county housing authority created for any such additional county which has any bonds or notes outstanding unless, first, all holders of such bonds and notes consent in writing to the substitution of such regional housing authority in lieu of such county housing authority as the obligor thereon and, second, the commissioners of such county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations, and property, real and personal, of such county housing authority to such regional housing authority as provided in this section; and provided further, that when the above two conditions are complied with and the area of operation of such regional housing authority is increased to include such additional county, as provided in this section, all rights, contracts, agreements, obligations, and property, real and personal, of such county housing authority shall be in the name of and vest in such regional housing authority, all obligations of such county housing authority shall be the obligations of such regional housing authority and all rights and remedies of any person against such county housing authority may be asserted, enforced, and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against such county housing authority. When any real property of a county housing authority vests in a regional housing authority as provided in this section, the county housing authority shall execute a deed of such property to the regional housing authority, which thereupon shall file such deed in the office provided for the filing of deeds, provided that nothing contained in this sentence shall affect the vesting of property in the regional housing authority as provided in this section. The governing body of each of the counties in the regional housing authority, the commissioners of the regional housing authority, and the governing body of each such additional county or counties shall by resolution declare that there is a need for the inclusion of such county or counties in the area of operation of the regional housing authority only if the governing body of each such additional county or counties finds that unsanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford and the governing body of each of the counties then included in the area of operation of the regional housing authority, the commissioners of the regional housing authority and the governing body of each such additional county or counties find that the regional housing authority would be a more efficient or economical administrative unit if the area of operation of the regional housing authority was increased to include such additional county or counties.



Section 24-1-107 - Housing commissioners - Appointment, term of office and removal; filling of vacancies; certificate; powers and duties generally; quorum; chairman and other officers.

The governing body of each county included in a regional housing authority shall appoint one person as a commissioner of such authority, and each such commissioner to be first appointed by the governing body of a county may be appointed at or after the time of the adoption of the resolution declaring the need for such regional housing authority or declaring the need for the inclusion of such county in the area of operation of such regional housing authority. When the area of operation of a regional housing authority is increased to include an additional county or counties as provided in this article, the governing body of each such county shall thereupon appoint one additional person as a commissioner of the regional housing authority. The governing body of each county shall appoint the successor of the commissioner appointed by it. If any county is excluded from the area of operation of a regional housing authority, the office of the commissioner of such regional housing authority appointed by the governing body of such county shall be thereupon abolished. If the area of operation of a regional housing authority consists at any time of an even number of counties, the commissioners of the regional housing authority appointed by the governing bodies of such counties shall appoint one additional commissioner whose term of office shall be as provided in this section for a commissioner of a regional housing authority, except that such term shall end at any earlier time that the area of operation of the regional housing authority shall be changed to consist of an odd number of counties. The commissioners of such authority appointed by the governing bodies of such counties shall likewise appoint each person to succeed such additional commissioner; provided, that the term of office of such person begins during the terms of office of the commissioners appointing him. A certificate of the appointment of any commissioner of a regional housing authority shall be signed by the appointing officer or officers and filed with the other records of the regional housing authority and shall be conclusive evidence of the due and proper appointment of such commissioner. The commissioners of a regional housing authority shall be appointed for terms of five years, except that all vacancies shall be filled for the unexpired terms. Each commissioner shall hold office until his successor has been appointed and has qualified, except as otherwise provided in this section. For inefficiency or neglect of duty or misconduct in office, a commissioner of a regional housing authority may be removed by the officer or officers, or their successors, appointing such commissioner, but he shall be removed only after he has been given a copy of the charges at least 10 days prior to the hearing thereon and has had an opportunity to be heard in person or by counsel. In the event of the removal of such commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed with the other records of the regional housing authority. The commissioners shall constitute the regional housing authority, and the powers of such authority shall be vested in such commissioners in office from time to time. The commissioners of a regional housing authority shall elect a chairman from among the commissioners and shall have power to select or employ such other officers and employees as the regional housing authority may require. A majority of the commissioners of a regional housing authority shall constitute a quorum of such authority for the purpose of conducting its business and exercising its powers and for all other purposes.



Section 24-1-105 - Procedure for decrease of area of operation.

The area of operation or boundaries of a regional housing authority shall be decreased from time to time to exclude one or more counties from such area if the governing body of each of the counties in such area and the commissioners of the regional housing authority each adopt a resolution declaring that there is a need for excluding such county or counties from such area; provided, that no action may be taken pursuant to this section if the regional housing authority has outstanding any bonds or notes, unless all holders of such bonds and notes consent in writing to such action; and provided further, that if such action decreases the area of operation of the regional housing authority to only one county, such authority shall thereupon constitute and become a housing authority for such county, in the same manner and effect and with the same boundaries, functions, rights, powers, duties, privileges, immunities, and limitations as though such authority were created and constituted a public and corporate body for such county pursuant to this chapter, and the commissioners of such authority shall be thereupon appointed as provided in this chapter for the appointment of commissioners of a housing authority created for a county. The governing body of each of the counties in the area of operation of the regional housing authority and the commissioners of the regional housing authority shall adopt a resolution declaring that there is a need for excluding a county or counties from such area only if: Each such governing body of the counties to remain in the area of operation of the regional housing authority and the commissioners of the regional housing authority find that, because of facts arising or determined subsequent to the time when such area first included the county or counties to be excluded, the regional housing authority would be a more efficient or economical administrative unit if such county or counties were excluded from such area; and, the governing body of each such county or counties to be excluded and the commissioners of the regional housing authority each also find that, because of the aforesaid changed facts, another housing authority for such county or counties would be a more efficient or economical administrative unit to function in such county or counties. Nothing contained in this section shall be construed as preventing a county or counties excluded from the area of operation of a regional housing authority, as provided in this section, from thereafter being included within the area of operation or boundaries of any housing authority in accordance with this article or this chapter. Any property held by a regional housing authority within a county or counties excluded from the area of operation of such authority, as provided in this section, shall, as soon as practicable after the exclusion of said county or counties, respectively, be disposed of by such authority in the public interest.



Section 24-1-106 - Public hearings and application to Secretary of State required for incorporation or change in area of operation.

The governing body of a county shall not adopt any resolution authorized by Sections 24-1-102, 24-1-104, or 24-1-105 unless a public hearing has first been held which shall conform, except as otherwise provided in this article, to the requirements of this chapter for hearings to determine the need for a housing authority of a county; provided, that such hearings may be held by the governing body without a petition therefor. No housing authority shall constitute a body corporate and politic under this article until the commissioners of such authority have filed and recorded an application therefor with the Secretary of State, which shall conform, insofar as may be applicable, to the provisions of this chapter for the making, filing, and recording of an application with the Secretary of State by the commissioners of a housing authority created for a county; provided, that any such application filed and recorded under this article shall set forth that the public hearing or hearings, as required by this article, have been held. In connection with the issuance of bonds or the incurring of other obligations, a regional housing authority may covenant as to limitations on its right to adopt resolutions relating to the increase or decrease of its area of operation.



Section 24-1-108 - Housing commissioners - Meetings; residence.

Nothing contained in this article or in other acts shall prevent meetings of the commissioners of a housing authority anywhere within the perimeter boundaries of the area of operation or boundaries of the authority or within any additional area where the housing authority is authorized to undertake a housing project, nor to prevent the appointment of any person as a commissioner of the authority who resides within such boundaries of such additional area and who is otherwise eligible for such appointment under this article or this chapter.



Section 24-1-109 - Rights, powers, etc., of authority and commissioners generally.

Except as otherwise provided in this article, a regional housing authority and the commissioners thereof shall, within the area of operation of such regional housing authority, have the same functions, rights, powers, duties, privileges, immunities, and limitations provided for housing authorities created for counties and the commissioners of such housing authorities, and all the provisions of law applicable to housing authorities created for counties and the commissioners of such authorities shall be applicable to regional housing authorities and the commissioners thereof; provided, that a regional housing authority or a county housing authority shall not be subject to the limitations provided in Section 24-1-6 with respect to housing projects for persons of low income in rural areas.



Section 24-1-110 - Consolidated housing authorities.

If the governing body of each of two or more municipalities by resolution declares that there is a need for one housing authority for all of such municipalities to exercise in such municipalities the powers and other functions prescribed for a housing authority, a public body corporate and politic, to be known as a consolidated housing authority, with such corporate name as it selects, shall thereupon exist for all of such municipalities and exercise its powers and other functions within its area of operation, as defined in this section, including the power to undertake projects therein; and, thereupon, any housing authority created for any of such municipalities shall cease to exist except for the purpose of winding up its affairs and executing a deed of its real property to the consolidated housing authority. The creation of a consolidated housing authority and the finding of need therefor shall be subject to the same provisions and limitations of this article as are applicable to the creation of a regional housing authority and that all of the provisions of this article applicable to regional housing authorities and the commissioners thereof shall be applicable to consolidated housing authorities and the commissioners thereof. The area of operation or boundaries of a consolidated housing authority shall include all of the territory within the boundaries of each municipality joining in the creation of such authority, together with any additional territory included within the boundaries of a housing authority that has been created for such municipality; except, that such area of operation may be changed to include or exclude any municipality or municipalities, with its aforesaid additional territory, in the same manner and under the same provisions as provided in this article for changing the area of operation of a regional housing authority by including or excluding a contiguous county or counties. For all such purposes, the term "county" shall be construed as meaning "municipality," the term "governing body" in Section 24-1-107 shall be construed as meaning "mayor or other executive head of the municipality," and the terms "county housing authority" and "regional housing authority" shall be construed as meaning "housing authority of the city" and "consolidated housing authority," respectively, unless a different meaning clearly appears from the context. Except as otherwise provided in this article, a consolidated housing authority and the commissioners thereof shall, within the area of operation of such consolidated housing authority, have the same functions, rights, powers, duties, privileges, immunities, and limitations as those provided for housing authorities created for municipalities, counties, or groups of counties and the commissioners of such housing authorities, in the same manner as though all the provisions of law applicable to housing authorities created for municipalities, counties, or groups of counties were applicable to consolidated housing authorities.



Section 24-1-111 - Operation of housing authorities in municipality outside area of operation.

In addition to its other powers, any housing authority may exercise any or all of its powers within the territorial boundaries of any municipality not included in the area of operation of such housing authority, for the purpose of planning, undertaking, financing, constructing, and operating a housing project or projects within such municipality; provided, that a resolution shall have been adopted by the governing body of such municipality in which the authority is to exercise its powers and by any housing authority previously established by such municipality and authorized to exercise its powers therein declaring that there is a need for the aforesaid housing authority to exercise its powers within such municipality.



Section 24-1-112 - Procedure for adoption of resolution authorizing operation of housing authority in municipality.

No governing body of a municipality shall adopt a resolution as provided in Sections 24-1-103 or 24-1-111 declaring that there is a need for a housing authority, other than a housing authority established by such municipality, to exercise its powers within such municipality, unless a public hearing has first been held by such governing body and unless such governing body shall have found, in substantially the following terms: That unsanitary or unsafe inhabited dwelling accommodations exist in such municipality or that there is a shortage of safe or sanitary dwelling accommodations in such municipality available to persons of low income at rentals they can afford and that these conditions can be best remedied through the exercise of the aforesaid housing authority's powers within the territorial boundaries of such municipality; provided, that such findings shall not have the effect of thereafter preventing such municipality from establishing a housing authority or joining in the creation of a consolidated housing authority or the increase of the area of operation of a consolidated housing authority. The clerk, or the officer with similar duties, of the municipality shall give notice of the public hearing, and such hearing shall be held in the manner provided in Section 24-1-23 for a public hearing by a council to determine the need for a housing authority in the municipality. During the time that, pursuant to these findings, a housing authority has outstanding, or is under contract to issue, any evidences of indebtedness for a project within the municipality, no other housing authority may undertake a project within such municipality without the consent of said housing authority which has such outstanding indebtedness or obligation.



Section 24-1-113 - Agreements to secure federal contributions and loans.

In any contract or amendatory or superseding contract for a loan and annual contributions heretofore or hereafter entered into between a housing authority and the federal government with respect to any housing project undertaken by said housing authority, any such housing authority is authorized to make such covenants, including covenants with holders of obligations of said authority issued for purposes of the project involved, and to confer upon the federal government such rights and remedies as said housing authority deems necessary to assure the fulfillment of the purposes for which the housing project was undertaken. In any such contract, the housing authority may, notwithstanding any other provisions of law, agree to sell and convey the project, including all lands appertaining thereto, to which such contract relates to the federal government upon the occurrence of such conditions or upon such defaults on obligations for which any of the annual contributions provided in said contract are pledged, as may be prescribed in such contract, and at a price, which may include the assumption by the federal government of the payment, when due, of the principal of and interest on outstanding obligations of the housing authority issued for purposes of the housing project involved, determined as prescribed in such contract and upon such other terms and conditions as are therein provided. Any such housing authority is hereby authorized to enter into such supplementary contracts and to execute such conveyances as may be necessary to carry out the provisions of this section. Notwithstanding any other provisions of law, any contracts or supplementary contracts or conveyances made or executed pursuant to the provisions of this section shall not be or constitute a mortgage within the meaning or for the purposes of any of the laws of this state.



Section 24-1-114 - Bonds and other obligations of authorities legal investments.

The bonds and other obligations issued by any housing authority pursuant to this article or this chapter shall be security for public deposits and legal investments to the same extent and for the same persons, institutions, associations, corporations, public and private bodies, including all public bodies except counties, and officers as are bonds or other obligations issued pursuant to this chapter.



Section 24-1-115 - Assistance and cooperation by municipalities, counties, etc.

Any municipality, county, or other public body shall have the same rights and powers to aid and cooperate in the development or administration of any housing project pursuant to this article or this chapter as such public body has under any provision of law relating to its aiding or cooperating in the development or administration of housing projects by a housing authority organized pursuant to Article 2 of this chapter or other laws of this state.



Section 24-1-116 - Cooperation of authorities.

Any two or more authorities may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers for the purpose of financing (including the issuance of bonds, notes, or other obligations and giving security therefor), planning, undertaking, owning, constructing, operating, or contracting with respect to a housing project or projects located within the boundaries of any one or more of said authorities. For such purpose an authority may by resolution prescribe and authorize any other housing authority or authorities so joining or cooperating with it to act on its behalf with respect to any or all of such powers. Any authorities joining or cooperating with one another may by resolutions appoint from among the commissioners of such authorities an executive committee with full power to act on behalf of such authorities with respect to any or all of their powers, as prescribed by resolutions of such authorities.



Section 24-1-117 - Powers conferred by article supplemental.

The powers conferred by this article shall be in addition and supplemental to the powers conferred by any other law, and nothing contained in this article shall be construed as limiting any other powers of a housing authority.






Article 5 - Cooperation of Cities, Counties, etc., With Housing Authorities.

Section 24-1-130 - Legislative findings and declaration of necessity.

It is hereby declared that unsanitary or unsafe dwelling and public school accommodations exist in various cities of the state and in the area surrounding such cities; that consequently persons of low income are forced to reside in and use such dwelling and public school accommodations; that these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the citizens of the state and impair economic values; that the clearance, replanning, and reconstruction of the areas in which unsanitary or unsafe housing conditions exist and the provision of safe and sanitary dwelling and public school accommodations at such rentals that persons who now live in unsafe or unsanitary or congested dwelling accommodations or in overcrowded and congested dwelling accommodations can afford to live in safe or sanitary or uncongested dwelling accommodations, are public uses and purposes for which private property may be acquired; and that it is in the public interest that work on such projects be instituted as soon as possible in order to relieve unemployment which constitutes an emergency. The necessity in the public interest for this article is hereby declared as a matter of legislative determination.



Section 24-1-131 - Definitions.

The following terms whenever used or referred to in this article, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1) HOUSING AUTHORITY. Any housing authority organized pursuant to this title.

(2) CITY. Any city or incorporated town in the State of Alabama.

(3) HOUSING PROJECT. Any undertaking to demolish, clear, remove, alter, or repair unsafe or unsanitary housing or to provide dwelling or public school accommodations for persons who live in or use unsafe, unsanitary, or congested dwelling or public school accommodations. Such term may also include such recreational or social assemblies for educational, health, or welfare purposes and such necessary utilities as are designed primarily for the benefit and use of the occupants of such dwelling accommodations.



Section 24-1-132 - Powers of municipalities, counties, public bodies, etc., to aid housing authorities.

(a) For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation by housing authorities of housing projects located within the area in which it is authorized to act, any city, county, municipal corporation, district, or other subdivision or public body or agency of the state may, upon such terms, with or without consideration, as it may determine:

(1) Dedicate, release, sell, convey, or lease any of its interest in any property or grant easements, licenses, or any other rights or privileges therein to a housing authority or the United States of America or any agency thereof;

(2) Cause parks, playgrounds, recreational, community, educational, water, sewer, drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished adjacent to or in connection with housing projects;

(3) Furnish, dedicate, close, pave, install, grade, regrade, plan, or replan streets, roads, roadways, alleys, sidewalks, or other places which it is otherwise empowered to undertake;

(4) Plan or replan, zone or rezone;

(5) Cause services to be furnished to the housing authority of the character which it is otherwise empowered to furnish;

(6) Enter into agreements with respect to the exercise by it of its powers relating to the repair, elimination, or closing of unsafe, unsanitary, or unfit dwellings;

(7) Do any and all things necessary or convenient to aid and cooperate in its planning, undertaking, construction, or operation of such housing projects;

(8) Incur the entire expense of any public improvements made by it in exercising the powers granted in this article; and

(9) Enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with a housing authority respecting action to be taken pursuant to any of the powers granted by this article.

(b) Any law or statute to the contrary notwithstanding, any sale, conveyance, lease, or agreement provided for in this section may be made by a city, county, municipal corporation, district, or other subdivision or public body or agency of the state without appraisal, public notice, advertisement, or public bidding.



Section 24-1-133 - Resolution authorizing exercise of powers granted.

The exercise by any city, county, municipal corporation, district, or other subdivision or public body or agency of the state of the powers granted in this article may be authorized by resolution of its governing body adopted by a majority of the members of such governing body present at a meeting of such governing body, which resolution may be adopted at the meeting at which such resolution is introduced. Such a resolution or resolutions shall take effect immediately and need not be laid over or published or posted.



Section 24-1-134 - City or town may lend or donate money to housing authority; reimbursement.

Any city or town creating a housing authority shall have the power from time to time to lend or donate money to such authority or to agree to take such action. A housing authority, when it has money available therefor, shall make reimbursements for all such loans made to it.









Chapter 1A - ALABAMA HOUSING FINANCE AUTHORITY.

Article 1 - Housing Finance Authority.

Section 24-1A-1 - Legislative findings and declaration of purpose of chapter.

(a) It is hereby found and declared that from time to time there has existed and at the present time there exists an inadequate supply of funds at interest rates sufficiently low to enable the financing of safe and sanitary multi-family dwelling units for citizens of this state and single family dwelling units for citizens of this state with low and moderate income; that the inability to finance such single and multi-family dwelling units results in an inability of builders to construct such housing causing unemployment or underemployment in the housing construction and related businesses and causes a lack of safe and sanitary housing to be available to the citizens of this state; that such unemployment or underemployment in the housing construction and related businesses and an inadequate supply of safe and sanitary housing wastes human resources, increases the public assistance burden of the state, impairs the security of family life, impedes the economic and physical development of the state, adversely affects the welfare and prosperity of all of the people of the state and accordingly creates and fosters conditions adverse to the general health and welfare of the citizens of the state, that the making available in the manner provided in this chapter of a more adequate supply of funds at interest rates sufficiently low to enable the financing of safe and sanitary multi-family dwelling units for citizens of this state and single family dwelling units for citizens of low and moderate income will result in the alleviation or reduction of the adverse consequences which have resulted and may result from continued unemployment and underemployment in the housing construction and related businesses and the inadequate supply of such housing for such persons.

(b) It is hereby further found and determined that the conditions adverse to the general health and welfare of the citizens of the state as noted in subsection (a) of this section can best be solved by a cooperative effort as provided in this chapter between the authority acting on behalf of the state and those engaged in the business of making mortgage loans and such is the purpose of this chapter and it is not the intent of the Legislature that the authority have the power to make direct loans to individuals or to acquire or construct housing units for lease or sale or that the authority have urban development or slum clearance functions, although its functions under this chapter are expected to be complementary to and supportive of those functions.



Section 24-1A-2 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication otherwise, have the following respective meanings:

(1) AUTHORITY. The public corporation and instrumentality of the state organized pursuant to the provisions of this chapter.

(2) AUTHORIZED INVESTMENTS. Bonds or other obligations of, or guaranteed by, the United States of America or the state; interest bearing bank and savings and loan association deposits; obligations of any agency of the United States of America; any obligations in which a state chartered savings and loan association may invest its funds; any agreement to repurchase any of the foregoing; or any combination thereof.

(3) BOARD OF DIRECTORS. The board of directors of the authority.

(4) BONDS. Bonds or other securities representing an obligation to pay money.

(5) ELIGIBLE HOUSING UNIT. Real and personal properties located in the state constituting a single family dwelling unit for occupancy by low and moderate income families or a multi-family dwelling unit for occupancy by any persons and families without restriction as to the income of such persons or families other than any applicable federal restrictions imposed upon multi-family dwelling units financed from the proceeds of bonds the interest on which is exempt from federal income taxes.

(6) LOW AND MODERATE INCOME FAMILIES. Persons and families of one or more persons, irrespective of race, creed, national origin or sex, determined by the authority to require such assistance as is made available by this chapter on account of insufficient personal or family income taking into consideration, without limitation, such factors as follows:

a. The amount of the total income of such persons and families available for housing needs;

b. The size of the family;

c. The cost and condition of housing facilities available;

d. The ability of such persons and families to compete successfully in the normal private housing market and to pay the amounts at which private enterprise is providing sanitary, decent and safe housing; and

e. If appropriate, standards established for various federal programs with respect to housing determining eligibility based on income of such persons and families.

(7) MORTGAGE LENDERS. National banking associations, banks chartered under the laws of the state, savings or building and loan associations chartered under the laws of the state or of the United States of America, Federal National Mortgage Association approved mortgage bankers and federal or state credit unions. The terms shall also include other financial institutions or governmental agencies which customarily originate or service mortgage loans and mortgages.

(8) MORTGAGE LOANS. Notes and other evidences of indebtedness secured by mortgages.

(9) MORTGAGE PROPERTY. All properties, real, personal and mixed, and all interests therein including grants or subsidies with respect thereto, mortgaged, pledged or otherwise provided in any manner as security for (i) mortgage loans or (ii) loans to mortgage lenders.

(10) MORTGAGES. Mortgages, deeds of trust and other instruments granting security interests in real and personal properties constituting eligible housing units.

(11) MULTI-FAMILY MORTGAGE LOANS. Mortgages on eligible housing units constituting residential dwelling units leased to or occupied by more than one family unit.

(12) SERVICING QUALIFIED MORTGAGE LOANS. Notes and other evidences of indebtedness secured by servicing qualified mortgages.

(13) SERVICING QUALIFIED MORTGAGED PROPERTY. All properties, real, personal, or mixed, and all interests therein, mortgaged, pledged, or otherwise provided in any manner as security for servicing qualified mortgage loans.

(14) SERVICING QUALIFIED MORTGAGES. Mortgages, deeds of trust, and other instruments granting security interests in real and personal property of any kind.

(15) SINGLE FAMILY MORTGAGE LOANS. Mortgages on eligible housing units constituting residential dwelling units occupied as the principal residence of the owner-mortgagor by a single-family unit, including, without limitation, detached single family houses, attached single family houses or townhouses and condominium units within larger structures.

(16) STATE. The State of Alabama.



Section 24-1A-3 - Incorporation of authority authorized; application; filing; fees.

(a) The nine persons initially designated as members of the authority may become a corporation with the power and authority provided in this chapter by proceeding according to the provisions of this chapter. To become a corporation, the persons so designated shall present to the Secretary of State an application signed by them which shall state:

(1) That the applicants propose to incorporate the authority pursuant to this chapter;

(2) The name and official residence of each of the applicants;

(3) The date on which each applicant was appointed as a member by the Governor and the expiration date of the term for which he was appointed;

(4) The name of the proposed corporation, which shall be "Alabama Housing Finance Authority";

(5) The location of the principal office of the proposed corporation, which shall be in the City of Montgomery; and

(6) Any other matter relating to the authority which the applicants may choose to insert and which is not inconsistent with this chapter or the laws of the state.

(b) The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the state to take acknowledgments to deeds. The Secretary of State shall examine the application, and if the Secretary of State finds that it substantially complies with the requirements of this section, he shall receive, file and record it in an appropriate book of records in his office.

(c) When the application has been made, filed and recorded as provided in subsection (b) of this section, the applicants shall constitute a corporation under the name stated in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, under the Great Seal of the State, and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.



Section 24-1A-4 - Members, officers and directors; appointment; qualifications; meetings of board and public notice thereof; salaries; record of proceedings; copies of proceedings as evidence; permanent maintenance of official record; members, officers, etc., not personally liable; legislative oversight committee established; composition; appointment; expenses.

(a) The applicants named in the application, being the seven initial appointees of the Governor by congressional districts, the Director of Finance ex officio and the Superintendent of Banks ex officio, and their respective successors in office, together with the State Treasurer ex officio, an appointee of the Governor from the state at large and the appointees of the Speaker of the House and the Lieutenant Governor, and their respective successors in office, shall constitute the members of the authority. The Governor shall, as soon as convenient after the passage of this chapter, appoint one person from each of the now existing seven congressional districts as members of the authority, and at the expiration of the terms for which they are appointed or the existence of a vacancy, their successors. At the time of their appointment, two of such seven members shall be engaged in the business of home building, two shall be licensed real estate brokers, who are not in the business of home building; one shall be engaged in the business of lending money on the security of mortgages on residential property or the officer, director or employee of a mortgage lender; one shall be an elected commissioner of a county in the state; and one shall be an elected mayor of a municipality. The seven such members first appointed shall be appointed for terms of one, two, three, four, five, six, and seven years respectively, and the Governor in the appointment shall designate the expiration date of the term of the member. In addition to the members appointed by the Governor from each of the seven congressional districts, the Governor shall appoint one additional member from the state at large, such appointment to be for a term ending on June 1, 1990. The Speaker of the House shall appoint two members and the Lieutenant Governor shall appoint two members. The members appointed by the Speaker of the House shall be appointed for three- and five-year terms and the members appointed by the Lieutenant Governor shall be for four- and six-year terms, each commencing January 1, 1982. All successor appointees shall be appointed for the remainder of any unexpired term or, if appointed at the expiration of a term, for terms of seven years. Every member of the authority shall be a citizen of the state and a person of good reputation; and shall hold office for the term of his appointment and until his successor shall have been appointed and qualified. A member, director or officer of the authority may be impeached or removed from office in the same manner and on the same grounds as provided in Section 175 of the Constitution of Alabama and the general laws of the state relating to the impeachment and removal of public officers. At least one member shall be a member of the minority race. The Director of Finance, the State Treasurer and the Superintendent of Banks shall serve as ex officio members of the authority.

(b) The members of the authority shall constitute all the members of the board of directors of the authority, in which all powers of the authority shall be vested, and a majority of the members of the board of directors shall constitute a quorum for the transaction of business.

(c) The board of directors shall elect from among its members, a chairman, a vice-chairman, a secretary, a treasurer and such other officers as it may determine. The board of directors may also elect an assistant secretary and an assistant treasurer, who need not be members of the board of directors.

(d) Regular meetings of the board of directors shall be held at such time and place as shall be fixed by resolution of the board of directors and special meetings of the board of directors shall be held at the call of the chairman or whenever three members of the board of directors so request; provided, that no meeting shall be held unless five days' prior written notice of the time, place and purpose of such meeting shall have been given to each member of the oversight committee and five days' public notice has been given in at least three daily newspapers in diverse parts of the state outlining the time, place and purpose of the meeting. Public notice shall not be waived. Any action taken by the authority under the provisions of this chapter may be authorized by resolution approved by a majority of a quorum present and voting at any regular or special meeting. No member, officer or director of the authority shall receive any salary therefor, but he may be reimbursed for necessary travel and the reasonable expenses of performing the duties of office. All proceedings had and done by the board of directors shall be reduced to writing by the secretary or assistant secretary of the authority, shall be signed by at least three directors and shall be recorded in a substantially bound book and filed in the office of the authority. All proceedings of the board shall be open to the public and all records of the board shall be subject to public inspection during business hours. Copies of such proceedings, when certified by the secretary or assistant secretary of the authority under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified. The official records of the authority shall be permanently maintained in the office of the Finance Director.

(e) No member, officer, director or employee shall be personally liable for the obligations or acts of the authority.

(f) There shall be established a legislative oversight committee to provide recommendations to the board concerning efficient operation of the authority. The committee shall consist of seven members of the House of Representatives, one from each congressional district appointed by the Speaker of the House and seven members of the Senate, one from each congressional district appointed by the Lieutenant Governor. The Governor, Lieutenant Governor and Speaker of the House or their designated representative shall serve as ex officio members. The legislative members, after their initial appointment, shall be named at each organizational session and all members shall serve until their successors are properly qualified.

(g) Each appointed member, officer or director of the authority shall be paid actual expenses incurred in the performance of his duties pursuant to the provisions of this chapter, whether incurred within or without the State of Alabama; provided, however, each legislative member of the oversight committee shall be paid his regular legislative compensation for each day's attendance at meetings when not in legislative session plus actual expenses incurred in the performance of his duties pursuant to the provisions of this chapter when traveling outside the State of Alabama; and the Finance Director, State Treasurer and Superintendent of Banks shall serve without pay but shall be entitled to their actual expenses incurred in the performance of their duties pursuant to the provisions of this chapter. Any payment for compensation or reimbursement for expenses shall be made from any funds of the Alabama Housing Finance Authority.



Section 24-1A-5 - Powers of authority.

The authority shall have the following powers:

(1) To have succession by its corporate name until the principal of and interest on the bonds shall have been fully paid and until it shall have been dissolved as provided in this chapter;

(2) To sue and be sued and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties thereto;

(3) To adopt and use a corporate seal and to alter the seal at pleasure;

(4) To establish a fiscal year;

(5) To maintain an office in the City of Montgomery;

(6) To adopt, and from time to time amend and repeal, bylaws and rules and regulations, not inconsistent with this chapter, to carry into effect the powers and purposes of the authority in the conduct of its business;

(7) To purchase mortgage loans from mortgage lenders;

(8) To contract with mortgage lenders for the origination of, or the servicing, of mortgage loans to be made by such mortgage lenders and the servicing of the mortgages securing such mortgage loans;

(9) To make loans to mortgage lenders, provided that (i) the proceeds of such loans shall be required to be used by such mortgage lenders for the making of mortgage loans, and (ii) the mortgages in connection with the mortgage loans so made, together with any additional security required by the authority, shall be mortgaged, pledged, assigned or otherwise provided as security for such loans to mortgage lenders;

(10) To exercise any and all rights accorded to the owner and holder of a mortgage under and in accordance with the terms of said instruments and the applicable laws of the state with respect to the mortgaged property, directly or through mortgage lenders or others acting on behalf of the authority or on behalf of the holders of its bonds, including, but without limitation, the power to foreclose, to sell the equity of redemption, to purchase the equity of redemption and otherwise to sell and dispose of the mortgaged property, all as shall seem in the best interests of the authority and the holders of its bonds;

(11) To sell and issue bonds in order to provide funds for any corporate function, use or purpose;

(12) To mortgage, pledge, assign or grant security interests in any or all of its mortgage loans, mortgages and its interests created thereby in the underlying real and personal properties covered by such mortgages as security for the payment of the principal of, and interest on, any bonds issued by the authority, or as security for any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues from which said bonds are payable as security for the payment of the principal of, and interest on, said bonds and any agreements made in connection therewith;

(13) To establish such reserves from the proceeds of any issue of bonds or from revenues of the authority as the board of directors shall determine to be necessary and desirable in connection with the payment and retirement of the bonds of the authority or in connection with any other purpose, power or function of the authority;

(14) To execute and deliver, in accordance with the provisions of this section and of Section 24-1A-6, mortgages and deeds of trust and trust indentures, or either;

(15) To appoint, employ, contract with and provide for the compensation of, such employees, attorneys, fiscal advisers and agents as the business of the authority may require;

(16) To provide for such insurance as the board of directors may deem advisable, including, but without limitation, casualty insurance, mortgage payment guarantee insurance and bond insurance;

(17) To invest in authorized investments any funds of the authority that the board of directors may determine are not presently needed for other uses, purposes or functions of the authority;

(18) To enter into a management agreement or agreements with any person, firm or corporation for the performance by said person, firm or corporation for the authority of any of its functions or powers upon such terms and conditions as may be mutually agreeable;

(19) To sell, exchange and convey any or all of its properties whenever its board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized;

(20) To make, enter into and execute such contracts, agreements, leases and other instruments and to take such other actions as may be necessary or desirable to accomplish any purpose for which the authority is organized or to exercise any power granted by this chapter;

(21) To issue mortgage credit certificates to those persons and families who have received financing from any mortgage lender for the purpose of acquiring, rehabilitating, or improving single-family residential housing in Alabama. The authority shall have the power and the authority to take all steps, make all conditions, and do all things necessary in order to issue the certificates and implement and enforce the mortgage credit certificate program within the parameters and following the procedures specified by federal law and federal regulations governing the mortgage credit certificate program, notwithstanding any contrary provision in this chapter. The authority shall be the sole and exclusive issuer of mortgage credit certificates in and for the state;

(22) To administer other federal programs, present or future, which assist in the provision and financing of housing, including, but not limited to, allocation and issuance of low income housing tax credits under federal law and regulations including Section 42 of the Internal Revenue Code of 1986, as amended, and to take all other actions necessary or convenient to the implementation and administration of such programs;

(23) To acquire, hold and dispose of real and personal property;

(24) To contract with such entities as the authority shall deem reasonable and appropriate for the acquisition, servicing, and disposition of servicing qualified mortgage loans made or to be made by other entities; and

(25) To exercise any and all rights accorded to the owner and holder of a servicing qualified mortgage under and in accordance with the terms of such instruments and the applicable laws with respect to the servicing qualified mortgaged property, directly or through others acting on behalf of the authority or the owners of the servicing qualified mortgage loans, as the case may be, including, but without limitation, the power to foreclose, to sell the equity of redemption, to purchase the equity of redemption, and otherwise to sell and dispose of servicing qualified mortgaged property, all as the authority shall deem reasonable and appropriate in light of contractual or legal requirements.



Section 24-1A-6 - Bonds.

(a) General. The authority may from time to time issue its negotiable bonds in such principal amounts as, in the opinion of the authority, shall be necessary to provide sufficient funds for achieving the corporate purposes thereof, the payment of interest on bonds of the authority, establishment of reserves to secure such bonds and all other expenditures of the authority incident to, and necessary or convenient to, carrying out its corporate purposes and powers.

(b) Sources of Payment. Bonds issued by the authority shall be payable solely out of revenues or property of the authority specified in the resolutions authorizing the issuance of such bonds. To the extent permitted by any contracts with the holders of outstanding bonds and any other contractual obligations or requirements, the authority may pledge any, or all, of its revenues or mortgages or assign any, or all, of its assets (whether real or personal and whether tangible or intangible) to secure the payment of any of its bonds.

Revenues and property out of which bonds may be payable shall include, without limitation:

(1) Payments of principal, interest, premiums and penalties in respect to mortgage loans, loans to mortgage lenders, mortgages and mortgaged property;

(2) Proceeds referable to the foreclosure of mortgages or otherwise realized, by any and all means, upon any mortgaged property;

(3) Payments made in redemption of the equity of such mortgages or similar payments with respect to any redemption of mortgaged property;

(4) Proceeds from the leasing or sale of property which was formerly mortgaged property and which was acquired in the process of enforcing mortgage loans or loans to mortgage lenders;

(5) Proceeds from the sale of mortgage loans, loans to mortgage lenders, mortgages and mortgaged property;

(6) Insurance proceeds referable to mortgage loans, loans to mortgage lenders, mortgages and mortgaged property including, but without limitation, proceeds from casualty insurance and mortgage payment guarantee insurance;

(7) Proceeds from bond insurance;

(8) Grants or subsidies available in connection with any of the foregoing;

(9) Any of the foregoing sources of revenues as may be designated in the proceedings of the board pursuant to which the bonds shall be authorized to be issued.

(c) Pledge of Revenues and Other Security. The principal of and interest on any bonds issued by the authority may be secured by a pledge of the revenues out of which the same are payable and may be secured by a trust indenture evidencing such pledge or by a foreclosable mortgage and deed of trust conveying as security for such bonds all, or any part, of the property of the authority from which the revenues so pledged may be derived. The resolution under which the bonds are authorized to be issued or any such trust indenture or mortgage may contain any agreements and provisions respecting the maintenance and insurance of the property covered by such trust indenture or mortgage, the use of the revenues subject to such trust indenture or mortgage, the creation and maintenance of special funds from such revenues, the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the authority shall deem advisable and which are not in conflict with the provisions of this chapter.

(d) Execution. All bonds issued by the authority shall be signed by the chairman or vice-chairman of its board of directors and attested by its secretary or assistant secretary and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chairman or vice-chairman of its board of directors; provided, however, that a facsimile of the signature of either the signing or the attesting officer, but not both, may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto and a facsimile of the signature of the chairman or vice-chairman of the board of directors may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same.

(e) General Provisions Respecting Form; Interest Rate; Maturities; Sale and Negotiability of Bonds. Any such bonds may be executed and delivered by the authority at any time and, from time to time, shall be in such form and denomination or denominations and of such tenor and maturity or maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, payable at such place or places, either within or without the state, and evidenced in such manner, as may be provided by resolution of the board of directors. Bonds of the authority may be sold at public sale, including without limitations the rejection of all bids, at such price or prices and at such times as determined by the board of directors to be advantageous. In addition, if bids are rejected or upon a finding by the Director of Finance of the state that a public sale of the authority's bonds is, under the circumstances, either impractical or undesirable, bonds may be sold at private sale in such manner and at such price or prices and at such time or times as may be determined by the board of directors to be most advantageous. The authority may pay all expenses, premiums and commissions in connection with any financing done by it. All bonds of the authority (including refunding bonds), except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(f) No State Debt or Obligation. All obligations created and all bonds issued by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state.



Section 24-1A-7 - Proceeds from sale of bonds; use; issuance procedures; distribution percentages; allocation of proceeds available for single family mortgage loans.

(a) All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including costs and expenses of issue. Such costs and expenses may include but shall not be limited to:

(1) The fiscal, legal and other expenses incurred in connection with the issuance of the bonds; and

(2) Except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.

(b) Bonds shall be issued in series, each of which shall be separately designated in the proceedings authorizing their issuance. The board of directors in the proceedings authorizing a series of bonds (other than refunding bonds) shall specify the purposes for which the proceeds of such series shall be used. The proceeds of a series of bonds shall be used either for making, directly or indirectly, single family mortgage loans or for making, directly or indirectly, multi-family mortgage loans or for making, directly or indirectly, home improvement loans for eligible existing single family housing units, and the proceeds of a single series of bonds shall not be used for any combination of single family mortgage loans, multi-family mortgage loans and home improvement loans. Separate series of bonds may be issued at the same time. No series of bonds, the proceeds which are to be used for multi-family mortgage loans, shall be actually issued prior to January 1, 1981, although the authority may enter into agreements or commitments with regard to the issuance of such bonds prior to January 1, 1981.

(c) In the proceedings authorizing any bonds (other than refunding bonds) the proceeds of which are to be applied, directly or indirectly, to the making of single family mortgage loans, the board of directors shall specify the portion of the proceeds thereof which the board of directors has determined are to be used for the purpose of providing funds with respect to the making, directly or indirectly, of such mortgage loans, and of such portion shall allocate (1) a minimum of 70 percent of such proceeds to the making of mortgage loans with respect to new and previously unoccupied eligible housing units, and (2) not exceeding 30 percent of such proceeds to the making of mortgage loans for existing eligible housing units and for the purchase of existing mortgage loans with respect to eligible housing units; provided, however, that if the authority determines, after 60 days from the date of issuance of any series of bonds issued for the purpose of financing single family mortgage loans, that the proceeds of such series have not been expended or committed to be expended for mortgage loans with respect to new and previously unoccupied eligible housing units, then such proceeds may be used to finance any single family mortgage loans.

(d) If, for any series of bonds the proceeds of which are to be used for making, directly or indirectly, single family mortgage loans, the total requests for mortgage funds by mortgage lenders at the interest rate nearest to the mortgage interest rate actually obtained by the bond issue are less than or equal to an amount equal to the maximum principal amount of mortgage revenue bonds which may be issued under federal law during the then-current calendar year, then the authority shall allocate the net proceeds available for mortgage loans in such manner as it shall determine in its sole discretion.

(e) If, for any series of bonds the proceeds of which are to be used for making, directly or indirectly, single family mortgage loans, the total requests for mortgage funds by mortgage lenders at the interest rate nearest to the mortgage interest rate actually obtained by the bond issue exceed an amount equal to the maximum principal amount of mortgage revenue bonds which may be issued under federal law during the then-current calendar year, then 35 percent of the net proceeds available for mortgage loans shall be allocated equally among the 67 counties of the state for a period of 60 days commencing on the date of issuance of such series of bonds. The authority, in its sole discretion, shall have the option to extend such 60-day period for an additional 30 days, and the further option to extend such period for an additional 30 days. At the expiration of such period, including any extension thereof, the authority may reallocate in the manner provided in subsection (d) of this section any portion of any county's original allocation which is not the subject of a written commitment for mortgage loans by mortgage lenders. The remaining 65 percent of such net proceeds shall be allocated by the authority in the manner provided in subsection (d) of this section.



Section 24-1A-8 - Refunding bonds.

(a) Any bonds issued by the authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying:

(b) Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board of directors to be most advantageous, or may be exchanged for the bonds to be refunded. Any such refunding bonds may be executed and delivered by the authority at any time and, from time to time, shall be in such form and denomination or denominations and of such tenor and maturity or maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, payable at such place or places, either within or without the state, and evidenced in such manner, as may be provided by resolution of the board of directors.

(c) Any refunding bonds issued by the authority shall be issued and may be secured in accordance with the provisions of Section 24-1A-6.



Section 24-1A-10 - Bonds eligible for investment by state and local governments and by executors, trustees, etc.

The State Treasurer may invest any idle or surplus moneys of the state in bonds of the authority. The governing body of any county or municipality is authorized in its discretion to invest any idle or surplus money held in its treasury in bonds of the authority. Such bonds shall be legal investments for executors, administrators, trustees and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.



Section 24-1A-11 - Applicability of certain provisions of Uniform Commercial Code.

The provisions of subsection (d)(14) of Section 7-9A-109, to the contrary notwithstanding, the provisions of Article 9A of Title 7 shall apply with full force and effect to any security interest (whether denominated a pledge, assignment or otherwise) in any tangible or intangible personal property of the authority created or made in connection with any issue of bonds of the authority.



Section 24-1A-12 - Exemption from taxation.

The property and income of the authority, all bonds issued by the authority, the interest payable on and the income derived from such bonds, conveyances by or to the authority and leases, mortgages and deeds of trust or trust indentures by or to the authority shall be exempt from all taxation in the state. The authority shall be exempt from all taxes levied by any county, municipality or other political subdivision of the state, including, but without limitation, license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which the authority may engage. Nothing in this section shall be construed to exempt any private person, firm or corporation from payment of any ad valorem, mortgage or deed taxes or recording fees notwithstanding the fact that the authority shall have acquired an interest in the property or instrument subject to such taxes or fees.



Section 24-1A-13 - Liability of state.

The state shall not in any event be liable for the payment of the principal of, or interest on, any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever which may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the state within the meaning of any constitutional or statutory provision whatsoever.



Section 24-1A-14 - Exemption from usury and interest laws.

All securities issued by the authority shall be exempt from the laws of the state governing usury or prescribing or limiting interest rates, including, but without limitation, the provisions of Chapter 8 of Title 8.



Section 24-1A-15 - Freedom of authority from state supervision and control; authority deemed independent instrumentality.

This chapter is intended to aid the state through the furtherance of the purposes of the chapter by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this chapter, no proceeding, notice or approval shall be required for the incorporation of the authority, the purchase of any mortgage loans or the making of any loan to a mortgage lender, the acquisition of any mortgage, the acquisition of, or any dealing with respect to, any mortgaged property, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture or the exercise of any other of its powers by the authority.



Section 24-1A-16 - Earnings of authority; nonprofit; excess paid to state.

The authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event its board of directors shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the state.



Section 24-1A-17 - Dissolution of authority; vesting title to property in state.

At any time when an authority has no bonds or other obligations outstanding, its board of directors may by the unanimous vote of all directors present adopt a resolution declaring that the authority shall be dissolved. Upon filing for record of a certified copy of the said resolution in the office of the Secretary of State, the authority shall thereupon stand dissolved and in the event it shall own any property at the time of its dissolution, the title of all its properties shall thereupon pass to the state.



Section 24-1A-18 - Utilization of services provided by Department of Finance.

The authority shall utilize all administrative services which may be provided by the Department of Finance.



Section 24-1A-19 - Conflict of interest; rules governing.

The entire board of directors, the officers and employees of the authority are hereby subject to the provisions of Chapter 25 of Title 36 and to the rules and promulgations of the State Ethics Commission.



Section 24-1A-20 - Chapter not to aid in refinancing.

This chapter shall not be used to assist any present owner for refinancing purposes.



Section 24-1A-21 - Liberal construction.

This chapter being remedial in nature, the provisions of this chapter shall be liberally construed to effect its purpose.






Article 2 - Home Buyers Initiative Act.

Section 24-1A-40 - Short title.

This article shall be known and may be cited as "The Alabama Home Buyers Initiative Act."



Section 24-1A-41 - Legislative findings.

The Legislature finds that the effects of the global and national recession are now affecting Alabama's housing industry and adversely affecting the state's economic development activity. The large number of homes on the market is causing a reduction in housing starts, resulting in fewer construction jobs and lower tax collections from the sale of building materials. In addition, the large number of existing homes on the market is adversely affecting the states economic recovery. The Legislature desires to provide a stimulus to provide a boost to the housing industry and to facilitate economic development and industrial recruitment by creating a guarantee fund that would encourage investments in new thirty-year, fixed-rate conventional mortgage loans through a program administered by the Alabama Housing Finance Authority. The guarantee fund will reduce the investor's potential for losses.



Section 24-1A-41.1 - Legislative intent.

(a) In order to offset the adverse effects of the global and national recession on Alabama's housing industry and its economic development activity and to provide a boost to the state's housing industry and its economic development and industrial recruitment, the Legislature adopted the Alabama Home Buyers Initiative Act, codified as Sections 24-1A-40 to 24-1A-43, inclusive, which established a mortgage guarantee fund to reimburse investors for a portion of any foreclosure losses suffered as a result of purchasing qualified mortgage loans on eligible properties located within the State of Alabama.

(b) Pursuant to the act, six million dollars ($6,000,000) was appropriated and irrevocably deposited in the mortgage guarantee fund. The fund is held by the State Treasurer and administered by the Alabama Housing Finance Authority, a public corporation and instrumentality of the State of Alabama.

(c) It is hereby found and determined that, due to dramatic changes in the mortgage industry during the recent economic crisis, no qualified mortgage loans have been purchased by investors under the act, and no such loans are reasonably expected to be purchased in the future, and as a result, none of the money appropriated by the act and deposited in the mortgage guarantee fund has been deployed for its initial purposes.

(d) Therefore, in accordance with the original intent of Section 24-1A-43, the Legislature intends to make the funds on deposit in the mortgage guarantee fund available for alternative housing programs.



Section 24-1A-42 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) ALABAMA HOME BUYERS INITIATIVE. A program that includes a conventional mortgage program not to exceed one billion dollars ($1,000,000,000) in aggregate loan amount to be administered by the program administrator, under which single family mortgage loans, as defined in Section 24-1A-2, are purchased by the program administrator and sold to the initial holder, and one or more alternative housing programs. No mortgage loan shall be made to any person who is not a citizen of the United States or is not legally present in the United States with appropriate documentation from the federal government.

(2) ALTERNATIVE HOUSING PROGRAM. Any program or other activity that is certified to the State Treasurer by the program administrator under Section 24-1A-44(c)(2), that will be administered by the program administrator, and that will promote home ownership in Alabama, including, without limitation, the establishment of reserve funds for housing initiatives, the payment of mortgage insurance premiums, and the establishment and administration of homeowner education programs. The program administrator may certify one or more alternative housing programs in order to utilize all funds on deposit in the mortgage guarantee fund.

(3) CERTIFIED AMOUNT. The dollar amount of funds on deposit in the mortgage guarantee fund that is certified to the State Treasurer by the program administrator under Section 24-1A-44(c)(1) as available for an alternative housing program.

(4) ELIGIBLE PROPERTIES. Both newly constructed residences and existing homes.

(5) FORECLOSURE BALANCE. The sum of (a) the unpaid principal balance of a qualified mortgage loan, (b) any interest accrued thereon through the date of foreclosure, and (c) foreclosure expenses, which shall include attorney fees, title work, recording or filing fees, escrow advances, and other actual expenses associated with a foreclosure sale.

(6) FORECLOSURE LOSS. The foreclosure balance for a qualified mortgage loan less its resale proceeds.

(7) HOLDER. Any person that owns a qualified mortgage loan.

(8) INVESTOR. The holder of a qualified mortgage loan on the date on which a foreclosure loss occurs with respect to such loan.

(9) MORTGAGE GUARANTEE FUND. The fund established under Section 24-1A-43.

(10) MORTGAGE GUARANTEE FUND FEE. A fee equal to one percent (1%) of the sales price of each home financed with a qualified mortgage loan under the Alabama Home Buyers Initiative.

(11) PERSON. Any individual, trust, estate, corporation, association, partnership, limited liability company, or other entity of any kind.

(12) PROGRAM ADMINISTRATOR. The Alabama Housing Finance Authority.

(13) QUALIFIED MORTGAGE LOAN. A mortgage loan secured by an eligible property originated under the Alabama Home Buyers Initiative.

(14) RESALE PROCEEDS. The net sales proceeds from the remarketing or resale of a residence following a foreclosure sale conducted under a qualified mortgage loan, which shall be equal to the sales price received in an arm's length sale less closing costs, commissions, property preservation, and reasonable and customary expenses associated with the sale of a residential property.



Section 24-1A-43 - Mortgage guarantee fund; fee; payment warrants; reimbursements; depletion of fund.

(a) There is hereby established a mortgage guarantee fund to be held in the State Treasury and to be administered by the Alabama Housing Finance Authority that will be available to reimburse foreclosure losses, if any, that arise with respect to a qualified mortgage loan under the Alabama Home Buyers Initiative. There is appropriated from the Alabama Capital Improvement Trust Fund to the guarantee fund a total of six million dollars ($6,000,000) for the fiscal year ending September 30, 2009. This appropriation shall be irrevocably deposited in the guarantee fund within ten days after this act becomes effective. Pursuant to Section VII of Amendment 666 to the Constitution of Alabama 1901, the Legislature finds that it is advisable and necessary to make this appropriation to the guarantee fund which is in excess of the amount contained in the Governor's certification of the amount of funds needed for Capital Improvements.

(b) A guarantee fund fee shall be paid at closing from the proceeds of each qualified mortgage loan and shall be deposited in the guarantee fund. All interest or investment income on funds deposited in the guarantee fund shall be credited to, and shall remain part of, the guarantee fund.

(c) The state Comptroller shall issue payment warrants from the guarantee fund only after receipt of a certification from the program administrator that identifies each qualified mortgage loan that has suffered a foreclosure loss, contains a calculation of the amount of the foreclosure loss, and provides payment instructions for each investor that suffered such foreclosure loss. Payments from the guarantee fund shall be deemed made first from the six million dollars ($6,000,000) appropriated to the guarantee fund in subsection (a), until exhausted, thereafter from interest or investment income on the guarantee fund, and finally from guarantee fund fees deposited in the guarantee fund.

(d) The amount of reimbursement available from the guarantee fund for each qualified mortgage loan shall not exceed forty percent (40%) of such loan's foreclosure balance.

(e) Reimbursements to investors from the guarantee fund shall be paid in the order in which certifications of foreclosure loss are received.

(f) The guarantee fund shall remain available until it is depleted. If the program administrator certifies to the State Treasurer that (1) all qualified mortgage loans have been paid in full before the guarantee fund is depleted, or (2) the existing balance in the guarantee fund exceeds the maximum amount that is available to be withdrawn to reimburse foreclosure losses under this article, the remaining balance or excess amount in the guarantee fund, as the case may be, and all future guarantee fund fees if any shall be made available for other housing programs identified and administered by the program administrator, including without limitation guarantee funds for other housing initiatives, and homeowner education.



Section 24-1A-44 - Alternative housing programs; certified amounts; modification and depletion.

(a) Mortgage guarantee fund. In addition to the uses provided in Section 24-1A-43, commencing on March 3, 2014, the mortgage guarantee fund established by the Alabama Home Buyers Initiative Act, including all funds appropriated for the mortgage guarantee fund and all interest or investment earnings thereon, shall be made available to fund alternative housing programs in accordance with this section, and Sections 24-1A-41.1 and 24-1A-42.

(b) Investment income on mortgage guarantee fund. All interest or investment income, if any, on funds deposited in the mortgage guarantee fund shall be credited to, and shall remain part of, the mortgage guarantee fund.

(c) Establishment of alternative housing programs. In order to establish an alternative housing program, the program administrator shall certify in writing to the State Treasurer that: (1) There is a specific dollar amount of funds on deposit in the mortgage guarantee fund, up to and including the full amount then on deposit in the mortgage guarantee fund, that is available to be used for an alternative housing program, the certified amount; (2) There is an alternative housing program for which the certified amount can be used; and (3) The designation assigned by the program administrator to the alternative housing program in order to differentiate it from other alternative housing programs. The State Treasurer's receipt of a written certification from the program administrator containing the above statements, without further detail, shall be sufficient for purposes of this section and Sections 24-1A-41.1 and 24-1A-42 to establish an alternative housing program and to make the certified amount available to fund such program, and the State Treasurer shall have no obligation to review or approve any alternative housing program so certified. The State Treasurer, in his or her discretion, may establish a separate account within the mortgage guarantee fund for each alternative housing program established under this subsection, which account shall be funded solely from existing money on deposit in the mortgage guarantee fund in an amount equal to the certified amount for the alternative housing program for which such account is established.

(d) Funding of alternative housing programs. If the program administrator provides a written certification to the Comptroller that: (1) requests a specific amount of funding from the mortgage guarantee fund; (2) identifies by assigned designation the alternative housing program for which the funding is requested; (3) specifies the name and address of the payee to whom such amount shall be paid; and (4) certifies that the amount of funding being requested for the alternative housing program, together with the aggregate amount of all prior funding requested for such program, does not exceed the certified amount with respect to the alternative housing program being funded, then the Comptroller shall issue a warrant in the amount requested payable to the payee specified by the program administrator.

(e) Modification of certified amounts. The program administrator, at any time, may deliver a written certification to the Comptroller that increases, decreases, or terminates the certified amount with respect to any alternative housing program; provided, however, that the certified amount for any alternative housing program may not be reduced under any circumstances to an amount less than the aggregate amount payable under the then outstanding warrants issued by the Comptroller, including any warrants that have been requested but not yet issued, with respect to such alternative housing program.

(f) Modification of alternative housing programs. The program administrator, in his or her sole discretion, may modify, amend, expand, reduce, or otherwise alter any alternative housing program being funded under this section and Sections 24-1A-41.1 and 24-1A-42 without notice to, consent from, or any other action by the State Treasurer or Comptroller so long as the alternative housing program, as modified, constitutes an alternative housing program within the meaning of this section and Sections 24-1A-41.1 and 24-1A-42.

(g) Availability of mortgage guarantee fund. The mortgage guarantee fund shall remain available until it is depleted through the funding of alternative housing programs.









Chapter 2 - REDEVELOPMENT PROJECTS.

Section 24-2-1 - Legislative findings and declaration of necessity.

(a) It is hereby found and declared:

(1) That there exist in many communities within this state blighted areas, as defined herein, or areas in the process of becoming blighted;

(2) That such areas impair economic values and tax revenues, cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the residents of the state, and that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities;

(3) That the clearance, replanning, and preparation for rebuilding of these areas and the prevention or the reduction of blight and its causes are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern;

(4) That redevelopment activities will stimulate residential construction which is closely correlated with general economic activity and that the undertakings authorized by this chapter will aid the production of better housing and more desirable neighborhood and community development at lower costs and will make possible a more stable and larger volume of residential construction, which will assist materially in achieving and maintaining full employment; and

(5) That it is in the public interest that advance preparation for such projects and activities be made now.

(b) The necessity in the public interest for this chapter is hereby declared as a matter of legislative determination.



Section 24-2-2 - Powers of housing authorities or municipalities - Acquisition and redevelopment of blighted property; limitations on eminent domain; definitions.

(a) Any housing authority now or hereafter established pursuant to this title, or any incorporated city or town may carry out any work or undertaking, hereafter called a "redevelopment project":

(1) To acquire blighted property as defined in subsection (c).

(2) To acquire other real property for the purpose of removing, preventing, or reducing blight, blighting factors, or the causes of blight, but this authority to acquire such other property shall not be construed to grant the power of eminent domain to acquire property that is not blighted without the consent of the owner.

(3) To clear any areas acquired and install, construct, or reconstruct streets, utilities, and site improvements essential to the preparation of sites for uses in accordance with the redevelopment plan.

(4) To sell or lease land so acquired for uses in accordance with the redevelopment plan.

(5) To accomplish a combination of the foregoing to carry out a redevelopment plan.

(b) Notwithstanding any other provisions of this chapter, a redevelopment project may include property that is not blighted, but the power of eminent domain may not be exercised to acquire property that is not blighted without the consent of the owner.

(c) For the purposes of this section and Section 24-3-2, the term "blighted property" means property that contains any of the following factors:

(1) The presence of structures, buildings, or improvements, which, because of dilapidation, deterioration, or unsanitary or unsafe conditions, vacancy or abandonment, neglect or lack of maintenance, inadequate provision for ventilation, light, air, sanitation, vermin infestation, or lack of necessary facilities and equipment, are unfit for human habitation or occupancy.

(2) The existence of high density of population and overcrowding or the existence of structures which are fire hazards or are otherwise dangerous to the safety of persons or property or any combination of the factors.

(3) The presence of a substantial number of properties having defective or unusual conditions of title which make the free transfer or alienation of the properties unlikely or impossible.

(4) The presence of structures from which the utilities, plumbing, heating, sewerage, or other facilities have been disconnected, destroyed, removed, or rendered ineffective so that the property is unfit for its intended use.

(5) The presence of excessive vacant land on which structures were previously located which, by reason of neglect or lack of maintenance, has become overgrown with noxious weeds, is a place for accumulation of trash and debris, or a haven for mosquitoes, rodents, or other vermin where the owner refuses to remedy the problem after notice by the appropriate governing body.

(6) The presence of property which, because of physical condition, use, or occupancy, constitutes a public nuisance or attractive nuisance where the owner refuses to remedy the problem after notice by the appropriate governing body.

(7) The presence of property with code violations affecting health or safety that has not been substantially rehabilitated within the time periods required by the applicable codes.

(8) The presence of property that has tax delinquencies exceeding the value of the property.

(9) The presence of property which, by reason of environmental contamination, poses a threat to public health or safety in its present condition.



Section 24-2-3 - Powers of housing authorities or municipalities - Powers under other housing laws; contracts; issuance of bonds and other obligations; eminent domain.

In undertaking such redevelopment projects a housing authority, or the governing body of any incorporated city or town, shall have all the rights, powers, privileges, and immunities that such authority has under Chapter 1 of this title, and any other provision of law relating to slum clearance and housing projects for persons of low income, including, without limiting the generality of the foregoing, the power to make and execute contracts, to issue bonds and other obligations and give security therefor, to acquire real property by eminent domain or purchase, and to do any and all things necessary to carry out projects in the same manner as though all the provisions of law applicable to slum clearance and housing projects were applicable to redevelopment projects undertaken under this chapter; provided, that nothing contained in Section 24-1-6 shall be construed as limiting the power of an authority or the governing body of any incorporated city or town, in the event of a default by a purchaser or lessee of land in a redevelopment plan, to acquire property and operate it free from the restrictions contained in said section.



Section 24-2-4 - Approval of redevelopment plan by governing bodies of cities, counties, etc., in which project situated; assistance of redevelopment projects by cities, counties, etc.

An authority or the governing body of any city or town shall not initiate any redevelopment project under this chapter until the governing body, or agency designated by it or empowered by law to so act of each city, town, or village, hereinafter called "municipalities," in which any of the area to be covered by said project is situated has approved a plan, herein called the "redevelopment plan," which provides an outline for the development or redevelopment of said area and is sufficiently complete:

(1) To indicate its relationship to definite local objectives as to appropriate land uses and improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements;

(2) To indicate proposed land uses and building requirements in the area; and

(3) To indicate the method for the temporary relocation of persons living in such areas and also the method for providing, unless already available, decent, safe, and sanitary dwellings substantially equal in number to the number of substandard dwellings to be cleared from said area, at rents within the financial reach of the income groups displaced from such substandard dwellings.

Such municipalities are hereby authorized to approve redevelopment plans through their governing body or agency designated by it for that purpose. Any city, municipality, county, or other public body shall have the same rights and powers to cooperate with and assist housing authorities with respect to redevelopment projects that such public bodies have pursuant to Article 2 of Chapter 1 of this title, or any other provision of law for the purpose of assisting the development or administration of slum clearance and housing projects in the same manner as though the provisions of such laws were applicable to redevelopment projects undertaken under this chapter.



Section 24-2-5 - Advisory board.

For the purpose of coordinating its activities and undertakings under this chapter with the needs and undertakings of other local organizations and groups, a housing authority or the governing body of any incorporated city or town may establish an advisory board consisting of the chairman of the authority, who shall be chairman of the advisory board, and of sufficient members to represent so far as practicable: The general public and consumers of housing; general business interests; real estate, building and home financing interests; labor; any official planning body in the locality; and church and welfare groups. The members of the advisory board shall be appointed by the chairman of the authority or, if the board is established by the governing body of any incorporated city or town, then the members of the advisory board shall be appointed by the mayor of such city or town, and, in such event, the mayor shall be the chairman of the advisory board.



Section 24-2-6 - Land in project may be made available for use by private enterprise or public agencies in accordance with redevelopment plan.

(a) The authority or the governing body of any city or town may make land in a redevelopment project available for use by private enterprise or public agencies in accordance with the redevelopment plan. Such land may be made available at its use value, which represents the value, whether expressed in terms of rental or capital price, at which the authority or the governing body of any incorporated city or town determines such land should be made available in order that it may be developed or redeveloped for the purposes specified in such plan.

(b) To assure that land acquired in a redevelopment project is used in accordance with the redevelopment plan, an authority or the governing body of any incorporated city or town, upon the sale or lease of such land, shall obligate purchasers or lessees:

(1) To use the land for the purpose designated in the redevelopment plan;

(2) To begin the building of their improvements within a period of time which the authority fixes as reasonable; and

(3) To comply with such other conditions as are necessary to carry out the purposes of this chapter.

Any such obligations by the purchaser shall be covenants and conditions running with the land where the authority so stipulates.



Section 24-2-7 - Tax status of land sold or leased to private individuals or corporations for redevelopment.

Any property which the authority or the governing body of any incorporated city or town leases to private individuals or corporations for development under a redevelopment plan shall have the same tax status as if such leased property were owned by such private individuals or corporations.



Section 24-2-8 - Federal financial aid.

An authority or the governing body of any incorporated city or town may borrow money or accept contributions from the federal government to assist in its undertaking redevelopment projects. An authority or the governing body of any incorporated city or town may do any and all things necessary or desirable to secure such financial aid, including obligating itself in any contract with the federal government for annual contributions to convey to the federal government the project to which said contract relates, upon the occurrence of a substantial default thereunder, in the same manner as they may do to secure such aid in connection with slum clearance and housing projects under the provisions of this title.



Section 24-2-9 - Investment by public bodies, etc., in bonds, etc., issued by housing authorities, etc.

Bonds or other obligations issued by a housing authority or the governing body of any incorporated city or town, in connection with a redevelopment project pursuant to this chapter, shall be security for public deposits and legal investments to the same extent and for the same persons, institutions, associations, corporations, and other bodies and officers as bonds or other obligations issued pursuant to this title in connection with the development of slum clearance and housing projects.



Section 24-2-10 - Provisions of chapter cumulative; conflicting laws.

The provisions of this chapter shall be cumulative and supplemental to the powers conferred by any other law and shall be construed in pari materia with other laws relative to redevelopment plans and redevelopment projects. No laws shall be deemed repealed by this chapter unless in specific conflict herewith.






Chapter 3 - URBAN RENEWAL PROJECTS.

Section 24-3-1 - Legislative findings and declaration of necessity; municipalities to afford opportunities for redevelopment, etc., by private enterprise.

(a) It is hereby found and declared:

(1) That there exist in communities of the state slum, blighted, and deteriorated areas which constitute a serious and growing menace, injurious to the public health, safety, morals, and welfare of the residents of the state, and the findings and declarations heretofore made in Section 24-2-1 with respect to blighted areas are hereby affirmed and restated;

(2) That certain slum, blighted, or deteriorated areas, or portions thereof, may require acquisition and clearance, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation, but other areas, or portions thereof, may, through the means provided in this chapter, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied, or prevented, and, to the extent feasible, salvable slum and blighted areas should be conserved and rehabilitated through voluntary action and the regulatory process; and

(3) That all powers conferred by this chapter are for public uses and purposes for which public money may be expended and such other powers exercised, and the necessity in the public interest for the provisions of this chapter is hereby declared as a matter of legislative determination.

(b) A city or town, hereinafter called "municipality," to the greatest extent it determines to be feasible in carrying out the provisions of this chapter, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of areas by private enterprise.



Section 24-3-2 - Authority to plan and undertake urban renewal projects; limitations on eminent domain.

(a) In addition to its authority under this title, any housing authority created under this title is hereby authorized to plan and undertake urban renewal projects.

(b) The governing body of any incorporated city or town is likewise hereby authorized to plan and undertake urban renewal projects and shall have and possess the same powers and authority granted to or conferred on any housing authority.

(c) As used in this chapter, an urban renewal project may include undertakings and activities for the elimination and for the prevention of the spread of blighted property as defined in subsection (c) of Section 24-2-2 and may involve any work or undertaking for such purpose constituting a redevelopment project authorized by Chapter 2 of this title, or any rehabilitation or conservation work or any combination of such undertaking or work. For this purpose, "rehabilitation or conservation work" may include:

(1) Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements;

(2) Acquisition of real property and demolition, removal or rehabilitation of buildings and improvements thereon, where necessary to eliminate unhealthful, unsanitary, or unsafe conditions, lessen density, reduce traffic hazards, eliminate obsolete or other uses detrimental to the public welfare, or to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities;

(3) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of the urban renewal project; and

(4) The disposition, for uses in accordance with the objectives of the urban renewal project, of any property or part thereof acquired in the area of such projects; provided that such disposition shall be in the manner prescribed in Chapter 2 of this title for the disposition of property in a redevelopment project area.

(d) Notwithstanding any other provisions of this chapter, an urban renewal project may include property that is not blighted, but the power of eminent domain may not be exercised to acquire property that is not blighted without the consent of the owner.



Section 24-3-3 - Urban renewal plans.

Any urban renewal project undertaken pursuant to Section 24-3-2 shall be undertaken in accordance with an urban renewal plan for the area of the project. As used in this chapter, an "urban renewal plan" means a plan, as it exists from time to time, for an urban renewal project, which plan shall conform to the general plan for the municipality as a whole and shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the area of the urban renewal project, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements. An urban renewal plan shall be prepared and approved pursuant to the same procedure as provided in Chapter 2 of this title, with respect to a redevelopment plan.



Section 24-3-4 - Powers, rights, etc., of housing authorities, etc., with respect to urban renewal projects generally; surveys and plans.

An authority shall have all the powers necessary or convenient to undertake and carry out urban renewal plans and urban renewal projects, including the authority to acquire and dispose of property, to make payments to persons and businesses displaced by the acquisition and disposal of any property, to issue bonds and other obligations, to borrow and accept grants from the federal government or other source, and to exercise the other powers which Chapter 2 of this title confers on an authority with respect to redevelopment projects. In connection with the planning and undertaking of any urban renewal plan or urban renewal project, the authority, the municipality, and all public and private officers, agencies, and bodies shall have all the rights, powers, privileges, and immunities which they have with respect to a redevelopment plan or redevelopment project, in the same manner as though all of the provisions of Chapter 2 of this title applicable to a redevelopment plan or redevelopment project, were applicable to an urban renewal plan or urban renewal project; provided, that for such purpose the word "redevelopment," as used in Chapter 2 of this title, shall mean "urban renewal," and the word "slum" and the word "blighted," as used in Chapter 2 of this title, shall mean "blighted, deteriorated, or deteriorating"; and provided further, that this section shall not change the corporate name of the authority or amend any section of Chapter 2 of this title. In addition to the surveys and plans which an authority is otherwise authorized to make, an authority is hereby specifically authorized to make plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements and plans for the enforcement of laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements. The authority is authorized to develop, test, and report methods and techniques and carry out demonstrations and other activities for the prevention and the elimination of slums and urban blight. This section shall in no way preclude any municipality or housing authority from acquiring planning funds from any agency of the federal government for the purpose of investigating and planning any urban renewal project to be submitted to the electors of the city or town or housing authority affected under this chapter, and the acquisition of said planning funds shall not require a vote of the duly qualified electors of the city or town or housing authority affected under this chapter.



Section 24-3-5 - Assistance of urban renewal projects by municipalities, etc.; delegation of powers, etc., of authority to municipalities, etc.

Any municipality or other public body is hereby authorized, without limiting any provision in Section 24-3-4, to do any and all things necessary to aid and cooperate in the planning and undertaking of an urban renewal project in the area in which such municipality or public body is authorized to act, including the furnishing of such financial and other assistance as the municipality or public body is authorized by Chapter 2 of this title to furnish for or in connection with a redevelopment plan or redevelopment project. An authority is hereby authorized to delegate to a municipality or other public body any of the powers or functions of the authority with respect to the planning or undertaking of an urban renewal project in the area in which such municipality or public body is authorized to act, and such municipality or public body is hereby authorized to carry out or perform such powers or functions for the authority. Any public body, including the governing body of an incorporated city or town, is hereby authorized to enter into agreements which may extend over any period, notwithstanding any provision or rule of law to the contrary, with any other public body or bodies respecting action to be taken pursuant to any of the powers granted by this chapter, including the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project.



Section 24-3-7 - Acquisition, preparation for development or disposal of undeveloped vacant land by housing authorities, etc.

Notwithstanding any other provision of law, the acquisition, preparation for development, or disposal of undeveloped vacant land shall constitute a redevelopment project, under this title or any other law, which may be undertaken in the same manner provided in this title, or any amendments or provisions supplemental thereto, by any housing authority now or hereafter established pursuant to this title or by any governing body of any incorporated city or town, if such acquisition of undeveloped vacant land is determined, as provided in this section, to be essential to the proper clearance, redevelopment, rehabilitation, or conservation of a slum or blighted area of a community or to its general slum clearance or urban renewal program. Such determination shall be made by the housing authority of such community or the governing body of any incorporated city or town adopting a resolution to that effect, which shall include a finding that the conditions affecting the land to be acquired (by reason of the predominance of defective or inadequate street layout; faulty lot layout in relation to size or adequacy; lack of accessibility or usefulness; diversity of ownership, tax, or special assessment delinquency; defective or unusual conditions of title, improper subdivisions, or obsolete plattings; or any one or combination of such factors) substantially impair or arrest the sound growth of the community, retard the provision of needed housing accommodations and constitute an economic or social liability, and that the need for housing accommodations has been or will be increased as a result of the clearance, rehabilitation, or conservation of slum or blighted areas in the community.



Section 24-3-6 - Workable program.

The governing body of the municipality, or such public officer or public body as it may designate, is hereby authorized to prepare a workable program (which may include an official plan of action, as it exists from time to time, for effectively dealing with the problem of slums and blighted, deteriorated, or deteriorating areas within the community and for the establishment and preservation of a well-planned community with well organized residential neighborhoods of decent homes and suitable living environment for adequate family life) for utilizing appropriate private and public resources to eliminate and prevent the development or spread of slums and blight and deterioration, to encourage needed rehabilitation, to provide for the redevelopment of blighted, deteriorated, or slum areas or to undertake such of the aforesaid activities or other feasible activities as may be suitably employed to achieve the objectives of such a program.



Section 24-3-8 - Powers conferred by chapter supplemental.

The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law, and nothing contained herein shall be construed as limiting any other powers of a housing authority.



Section 24-3-9 - Provisions of chapter cumulative; conflicting laws.

The provisions of this chapter shall be cumulative and supplemental and shall be construed in pari materia with other laws relative to urban renewal plans and urban renewal projects. No law shall be deemed repealed by this chapter unless in specific conflict with this chapter.






Chapter 4A - MANUFACTURED BUILDINGS.

Section 24-4A-1 - Legislative findings; purpose of chapter.

The Legislature hereby finds that in an effort to meet the housing needs within the state, the private housing and construction industry has developed mass production techniques which can substantially reduce a housing and building cost, and that the mass production of housing and buildings consisting primarily of factory manufacture presents unique problems with respect to the establishment of uniform health and safety standards and inspection procedures. The Legislature further finds that by minimizing the problems of standards and inspection procedures, it is demonstrating its intention to encourage the reduction of manufactured building construction costs, and to make housing and home ownership more feasible for all residents of the state.



Section 24-4A-2 - Definitions.

As used in this chapter, the following terms shall have the meanings ascribed to them by this section:

(1) COMMISSION. The Alabama Manufactured Housing Commission.

(2) APPROVED. Conforming to the recognized codes and regulatory requirements adopted by the commission.

(3) APPROVED INSPECTION AGENCY. An organization meeting the commission's requirements to provide inspection of manufactured buildings and to insure compliance with national recognized codes, and rules and regulations adopted by the commission pursuant to this chapter.

(4) LOCAL GOVERNMENT. A city or county government.

(5) MANUFACTURE. The process of making, fabricating, constructing, forming or assembling a product from raw, unfinished or semifinished materials.

(6) INSTALL. The assembly of a manufactured building, components of manufactured building on site and the process of affixing a manufactured building to land, a foundation, footings or an existing building and service connections which are a part thereof.

(7) SITE. The entire tract, subdivision, or parcel of land on which a manufactured building is installed.

(8) INSIGNIA. A label, seal, or data plate issued by the commission to indicate compliance with the codes and requirements established by the commission pursuant to this chapter.

(9) MOBILE HOME or MANUFACTURED HOME. Any residential dwelling unit constructed to standards and codes as promulgated by the United States Department of Housing and Urban Development.

(10) DWELLING UNIT. One or more habitable rooms which are occupied, intended, or designed to be occupied by one or more families with facilities for living, sleeping, cooking, and eating.

(11) EQUIPMENT. All materials, appliances, devices, fixtures, fittings, or accessories installed in or used in the manufacture and assembly of a manufactured building.

(12) SYSTEM. Structural, plumbing, mechanical, heating, electrical, or ventilating elements, materials or components combined for use in a manufactured building.

(13) MANUFACTURED BUILDING. A closed structure, building assembly or systems of subassemblies, which may include structural, electrical, plumbing, heating, ventilating, utility service lines, footings, foundations, porches, or other service systems manufactured in manufacturing facilities, for installation or erection, with or without other specified components, as a finished building or as a part of a finished building, which shall include, but not be limited to, residential dwelling units, commercial, institutional, storage, and industrial structures. "Mobile homes" or "manufactured homes" are excluded. "Manufactured building" may also mean, at the option of the manufacturer, any building of open construction made or assembled in manufacturing facilities away from the building site, for installation, or assembly and installation, on the building site. Excluded from the definition of "manufactured building" shall be any temporarily placed building, trailer, or structure maintained by a licensed general contractor or subcontractor for purposes of storage, office space, or any other construction related function at a project site.

(14) CLOSED CONSTRUCTION. That condition when any building, component, assembly, subassembly, or system is manufactured in such a manner that all portions cannot be readily inspected at the site without disassembly or destruction thereof.

(15) OPEN CONSTRUCTION. Any building, building component, assembly or systems manufactured in such a manner that all portions can be readily inspected at the site without disassembly, damage to or destruction thereof.

(16) FEES. Moneys to be paid to the commission from any and all persons, firms, companies, corporations, and manufacturers engaged in the manufacture or installation of manufactured buildings.

(17) COMPONENT. Any assembly, subassembly, or combination of parts for use as a part of a building, which may include structural, electrical, mechanical, and fire protection systems, and other systems affecting health and safety.

(18) MODEL. A specific design of manufactured building which is based on size, room arrangement, method of construction, location arrangement, or size of plumbing, heating, or electrical equipment systems.

(19) MODULAR HOME. A manufactured building built and inspected in accordance with a national building code and in compliance with the provisions of this chapter.



Section 24-4A-3 - Powers and duties of commission generally; insignia of approval; modification of units prior to or during installation; authority of local government agencies; fee schedule; manufactured buildings approved by other states.

(a) The commission is authorized to promulgate rules, and enter into contracts, and do such things as may be necessary and incidental to the administration of its authority pursuant to this chapter.

(b) After the effective date of the rules adopted pursuant to this chapter, no manufactured building shall be sold, or offered for sale, or installed, in this state unless it is approved and bears the insignia of approval of the commission.

(c) The Factory-Built Housing Act of 1971 and the rules promulgated under that act shall continue until the effective date of subsection (b) of this section, and thereafter shall be repealed. All personnel of the Modular Housing Division of the Alabama Development Office shall be transferred without impairment of their Merit System status to the commission, and all funds, appropriations, papers, documents, files, materials, equipment, supplies, and other effects employed and used for the administration and enforcement of the previous act shall become the property of the commission. All approvals issued by the commission under the provisions of the prior act shall be deemed to comply with the requirements of this chapter.

(d) All manufactured buildings issued and bearing insignia of approval pursuant to subsections (b) and (c) of this section shall be deemed to comply with the requirements of all ordinances or regulations enacted by any local government which are applicable to the construction of manufactured buildings. The determination by the commission of the scope of such approval is final.

(e) No manufactured building bearing commission insignia of approval pursuant to subsection (b) of this section shall be in any way modified prior to or during installation unless approval is first obtained from the commission.

(f) Manufactured buildings which have been issued and bear the insignia of approval pursuant to this chapter upon manufacture or first sale shall not require an additional approval or insignia by a local government in which they are subsequently sold or installed, except a residential dwelling unit that is resold, whether by a manufacturer, manufacturer's representative or dealer; these units must bear an additional seal of approval issued by the commission.

(g) The commission by rule shall establish a schedule of fees to give cost relief to the commission for the work related to the administration and enforcement of this chapter. All fees collected under the provisions of this chapter, or otherwise inuring to the credit of the commission, shall be deposited in the State Treasury in a fund to be designated as the "State Fire Marshals Fund."

(h) If the commission determines that standards for construction and inspection of manufactured buildings prescribed by statute or rule of another state are at least equal to standards prescribed by the commission under this chapter and such standards are actually enforced by such other state, the commission may provide by rule that a manufactured building, which has been inspected and approved by such other state or its delegated inspection agency, shall be deemed to have been approved by the commission, and shall authorize the affixing of the appropriate insignia of approval.

(i) The use of the word "modular," singular or in combination with any other word to describe a mobile home or manufactured home, is hereby prohibited, and said use shall constitute a violation of the provisions of this chapter.

(j) Any city or county official who violates the provisions of this chapter by refusing to accept a manufactured building approved by the commission shall personally be liable and not be immune from prosecution if suit is brought by a party to said transaction.

(k) This section shall not apply to factory built housing which is inspected and approved by a local government agency at the place of, and during the time of manufacture in accordance with local building requirements if the requirements are reasonably consistent with standards established by the Southern Building Codes Congress, the National Fire Protection Association and the United States Department of Housing and Urban Development. The cost of the inspection shall be borne by the manufacturer.

(l) All factory-built housing bearing an insignia of approval issued by the commission pursuant to this chapter shall be deemed to comply with the requirements of all ordinances or regulations enacted by any local government which are applicable to the manufacturer of such housing. The determination by the commission of the scope of such approval is final.

(m) No factory-built housing bearing a commission insignia of approval pursuant to this chapter shall be in any way modified prior to or during installation unless approval is first obtained from the commission.

(n) Factory-built housing which has been inspected and approved by a local government agency shall not be modified prior to or during installation unless approval for the modification is first obtained from the local government agency.

(o) The commission by rule shall establish a schedule of fees to pay the costs incurred by it for the work related to administration and enforcement of this section.



Section 24-4A-4 - Enforcement of chapter; delegation of enforcement authority; promulgation of rules and regulations.

(a) The commission shall enforce the provisions of this chapter and the regulations adopted pursuant hereto; except, that the commission may delegate its enforcement authority to a local government agency, an approved inspection agency or an agency of another state, provided the inspection agencies' inspection requirements conform with the requirements of the commission.

(b) The commission shall promulgate rules and regulations to interpret and make specific the provisions of this chapter. These rules shall include provisions imposing requirements reasonably consistent with recognized and accepted standards adopted by the Southern Building Codes Congress, International, the National Fire Protection Association, or any other nationally recognized building standards.



Section 24-4A-5 - Injunctive relief.

The commission may obtain injunctive relief from the proper circuit court to enjoin the sale, delivery, or installation of manufactured building upon an affidavit specifying the manner in which the building does not conform to the requirements of this chapter or to rules issued pursuant hereto.



Section 24-4A-6 - Penalties.

A person who violates any of the provisions of this chapter or any rule adopted pursuant hereto is guilty of a misdemeanor, punishable by a fine of $500.00, or by imprisonment for 30 days, or both. A separate violation shall be deemed to have occurred with respect to each building unit (building component) involved.



Section 24-4A-7 - Exemption of pre-engineered metal buildings.

The provisions of this chapter omit pre-engineered metal buildings.






Chapter 5 - MANUFACTURED HOMES.

Article 1 - Uniform Standards Code.

Section 24-5-1 - Short title.

This article shall be known and may be cited as the "Uniform Standards Code for Manufactured Homes Act."



Section 24-5-2 - Definitions.

Unless clearly indicated otherwise by the context, the following words when used in this article, for purposes of this article, shall have the meanings respectively ascribed to them in this section:

(1) ALABAMA MANUFACTURED HOUSING COMMISSION FUND. The fund established to provide necessary revenue for the enforcement of this article.

(2) COMMISSION. The Alabama Manufactured Housing Commission.

(3) DEALER. Any person, other than a manufacturer, who is duly licensed to sell manufactured homes in this state.

(4) LABEL. The approved form of certification by the manufacturer under the Uniform Standards Code that is permanently affixed to each manufactured home or transportable section thereof, and which serves as the certification by the manufacturer of conformance with the applicable federal manufactured home construction and safety standards in effect the date of manufacture.

(5) MANUFACTURED HOME. A structure, transportable in one or more sections, which when erected on site measures eight body feet or more in width and 32 body feet or more in length, built on a permanent chassis and designed to be used as a dwelling, with or without a permanent foundation, when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. A manufactured home can be new. A new manufactured home is a manufactured home which is still in the possession of the manufacturer, dealer, or first purchaser of the manufactured home.

(6) MANUFACTURED HOME CONSTRUCTION. All activities relating to the assembly and manufacture of a manufactured home including, but not limited to, those relating to durability, quality, and safety.

(7) MANUFACTURER. Any person who manufactures manufactured homes and shall include the manufacturer, factory branch, or factory representative.

(8) PERSON. A person, firm, partnership, company, corporation, or association engaged in manufacturing or selling manufactured homes.

(9) UNIFORM STANDARDS CODE. The federal manufactured home construction or safety standards promulgated pursuant to Section 604 of the National Mobile Home Construction and Safety Standards Act of 1974, published in Public Law 93-383, 42 U.S.C. § 5401 et seq., or the Manufactured Housing Improvement Act of 2000, or both, as amended from time to time.



Section 24-5-3 - Establishment of uniform standards.

All construction of manufactured homes manufactured after May 28, 1980, in this state shall meet the standards of the Uniform Standards Code.



Section 24-5-4 - Inspection or approval; certification of manufacturer.

No person may sell or offer to sell in the state any new manufactured home for use in this state manufactured after May 28, 1980, unless each of the following requirements are satisfied:

(1) A label of approval has been permanently affixed to the manufactured home.

(2) The label bears a certification by the manufacturer that the new manufactured home to which the label is attached meets or exceeds the Uniform Standards Code.



Section 24-5-5 - Label and certification required for manufactured homes.

No person may manufacture in this state any manufactured home after May 28, 1980, unless it bears a label and certification, certifying that the manufactured home meets or exceeds the Uniform Standards Code.



Section 24-5-6 - Licenses for sale of manufactured homes.

(a) Any manufacturer or dealer within or without this state shall apply for a license to sell manufactured homes in this state.

(b) Applications shall be obtained from and submitted to the commission. Each applicant shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(c) The original license fee and the renewal fee shall be established by the commission by rule pursuant to Section 24-6-4. Each sales or manufacturing location shall be required to be licensed at the same rate and basis as others. The license shall be valid from January 1 until December 31 of the year in which the license was issued or until revoked as provided in this section.

(d) Any license may be revoked or suspended by the commission for violation of this article, or rules and regulations or standards or codes or specifications adopted pursuant to this article. The commission shall notify the licensee in writing of the reasons why the commission intends to revoke or suspend the license, and the licensee shall be entitled to a hearing before the commission within 10 days after receipt of the notice of intention to revoke or suspend. At the hearing the commission shall consider the circumstances and shall give the licensee reasonable time, but not less than 30 days, to correct the conditions or circumstances that caused the notice of intention to revoke or suspend the license to be given.



Section 24-5-7 - Sale of new manufactured homes without labels.

A new manufactured home which does not bear the label required by this article may not be offered for sale by any manufacturer or dealer anywhere within the geographical limits of this state.



Section 24-5-9 - Inspection of establishments; testing and records.

(a) The commission shall cause to be inspected, at such times as it may deem proper, any place or establishment within this state where manufactured homes are manufactured, sold, or offered for sale, for the purpose of ascertaining whether the requirements of this article and the regulations of the commission have been met.

(b) The commission, or its duly authorized representatives, may cause products or parts or portions thereof to be analyzed or tested by the state agent, or its duly authorized agency. Such analysis or test records may be preserved by the commission, and when sworn to by the state testing agent, or its duly authorized agency, shall be prima facie evidence of violations of this article or rules and regulations or standards or codes or specifications adopted pursuant to this article.



Section 24-5-10 - License fees.

A license to sell to licensed dealers or to the public of this state shall be issued for a fee in an amount as established by the commission by rule pursuant to Section 24-6-4.



Section 24-5-11 - Statistics and records as to manufactured homes.

(a) The commission shall maintain a system by which accurate statistics regarding the disposition of all manufactured homes by licensees may be obtained.

(b) The commission shall require that each licensee in this state maintain adequate records so as to ascertain all of the following information:

(1) The total number of manufactured homes manufactured.

(2) The total number of manufactured homes delivered to dealers within and without the state.

(3) The total number of manufactured homes sold to individuals within and without the state, including name, address, and county.

(4) Specific information about each manufactured home, including serial number, manufacturer's name, model name or number, or both, and size unit.



Section 24-5-12 - Administration of article.

The commission is hereby charged with the administration of this article. It shall make and amend, alter or repeal general rules and regulations of procedure for carrying into effect all provisions of this article and prescribe means, methods, and practices to make effective such provisions.



Section 24-5-13 - Enforcement of article; local ordinances providing for inspection of manufactured homes.

(a) No person may interfere, obstruct, or hinder an authorized representative of the commission who displays proper commission credentials in the performance of his or her duties as set forth in this article.

(b) In the performance of its duties, the commission, or any of its duly authorized representatives , may enter and inspect, at any reasonable time, any place or establishment where manufactured homes are manufactured, sold, or offered for sale, for the purpose of ascertaining whether the requirements of this article and the regulations of the commission have been met.

(c) Nothing in this article shall prevent the governing authority of any county or municipal corporation from adopting ordinances or resolutions providing for the inspection of manufactured homes sold or placed within its limits and to provide penalties for violations thereof, but no such ordinance or resolution shall conflict with any power or authority of the commission, or its duly authorized representatives. Any manufactured home which has been inspected and approved in accordance with this article is not required to comply with any local ordinances in conflict with this article.



Section 24-5-13.1 - Commission authorized to enter into contracts with agencies dealing with federal Department of Housing and Urban Development; purpose.

The commission shall be authorized to enter into contracts with any private or public agency which is under contract with the United States Department of Housing and Urban Development to provide services in the enforcement of the Uniform Standards Code.



Section 24-5-14 - Penalties; disposition of funds.

(a) Whoever violates this article or any regulation or order issued under this article shall be liable for a civil penalty of not to exceed one thousand dollars ($1,000) for each such violation. Each violation of any section of this article or regulation or order shall constitute a separate violation with respect to each manufactured home or with respect to each failure or refusal to allow or perform an act required thereby, except that the maximum civil penalty may not exceed one million dollars ($1,000,000) for any related series of violations occurring within one year from the date of the first violation. Before the commission shall impose a civil penalty it shall first advise the violator of its intention to do so and hold a hearing on the violation no sooner than two weeks after notification to the person of the commission's intent to impose civil penalties and the indicated violations.

(b) Any individual or a director, officer, or agent of a corporation who knowingly and willfully violates subsection (a) , in a manner which threatens the health or safety of any purchaser, shall be fined not more than one thousand dollars ($1,000) or sentenced to the county jail for not more than one year, or both.

(c) Any fines collected under subsections (a) and (b) shall be paid into the Alabama Manufactured Housing Commission Fund.






Article 2 - Anchoring.

Section 24-5-30 - Short title.

This article shall be known and may be cited as the "Uniform Code for the Anchoring of Mobile Homes Act."



Section 24-5-31 - Definitions.

When used in this article, unless the context plainly indicates otherwise, the following words and phrases shall have the meanings respectively ascribed to them in this section:

(1) ANSI. The American National Standards Institute or its successor.

(2) GROUND ANCHOR. Any device at the mobile home stand designed for the purpose of securing a mobile home to the ground.

(3) MARSHAL. The Alabama State Fire Marshal.

(4) NFPA. The National Fire Protection Association or its successor.

(5) TIEDOWN. Any device designed to anchor a mobile home to ground anchors.

(6) COMMISSION. The Alabama Manufactured Housing Commission.

(7) INSTALL or INSTALLATION. Siting, placing, or anchoring a manufactured home or manufactured building, either one or more units, to land, upon footings, piers, or foundations, or connecting the home or building to public or private utilities. Public or private utilities shall not be classified as installers under this section.

(8) INSTALLER. Any person who sites, anchors, places, connects, sets up or installs a manufactured home or manufactured building upon land, footings, piers, or foundations.

(9) MANUFACTURED BUILDING. A closed structure, building assembly or systems of subassemblies which may include structural, electrical, plumbing, heating, ventilating, utility service lines, footings, foundations, porches, or other service systems manufactured in manufacturing facilities, for installation or erection, with or without other specified components, as a finished building or as a part of a finished building, which shall include, but not be limited to, residential dwelling units, commercial, institutional, storage, and industrial structures. "Mobile homes" or "manufactured homes" are excluded. "Manufactured building" may also mean, at the option of the manufacturer, any building of open construction made or assembled in manufacturing facilities away from the building site, for installation, or assembly and installation on the building site. Excluded from the definition of "manufactured building" shall be any temporarily placed building, trailer, or structure maintained by a licensed general contractor or subcontractor for purposes of storage, office space, or any other construction related function at a project site.

(10) MANUFACTURED HOME. As defined by the United States Department of Housing and Urban Development.



Section 24-5-32 - Anchorage requirements.

(a) After January 1, 1976, it shall be unlawful for any person to install, allow to be installed, occupy, or allow to be occupied any new or used manufactured home or manufactured building unless the home or building is tied down to properly installed ground anchors so as to be able to resist wind loads as specified in the rules and regulations adopted by the commission. The Counties of Mobile and Baldwin are designated as hurricane wind zones. All installers of manufactured homes and manufactured buildings must be certified by the commission to install such structures.

(b) Any manufactured home or manufactured building sold after January 1, 1976, shall comply with the requirements of subsection (a) immediately upon location on the new site. Any existing manufactured home or manufactured building relocated to a new site after January 1, 1976, shall comply with the code requirements of subsection (a) immediately upon location on the new site.

(c) The commission shall promulgate rules and regulations setting forth uniform standards for the manufacture and installation of ground anchors and blocking to be compatible with ANSI A 119.1/NFPA 501B, in order to accomplish the intent of this section. Local building inspectors shall, when required by local jurisdiction, enforce rules and regulations promulgated by the commission to accomplish the intent of this section.

(d) Prior to adoption of the initial rules and regulations and in the event it becomes necessary to make changes in or additions to the rules and regulations adopted in subsection (a), the commission, at least 30 days prior to adopting or promulgating any such rules and regulations or changes or additions, shall mail to all manufacturers and service organizations doing business in Alabama and to the Alabama Manufactured Housing Institute a notice which shall include a copy of the rules and regulations or additions and changes thereto, and a designation of the time and place that the commission will hear and consider any objections to the proposed rules and regulations or additions and changes thereto. The commission shall afford any interested party an opportunity to be heard orally or in writing with respect to the proposed rules and regulations or additions and changes thereto. Sixty days after date of notice and hearing, any rules and regulations or changes and additions thereto shall become effective.

(e) This section shall not apply to any mobile home which is in transit between sites.

(f) The commission shall establish by rule a schedule of fees to pay for the administration of this article.



Section 24-5-33 - Penalties for violations of article; suspension of license tags; additional relief from violations.

(a) It is a misdemeanor for any person to install, allow to be installed, occupy, or allow to be occupied, any manufactured home or manufactured building in this state which is not in accordance with the uniform standards and the rules and regulations adopted and set forth by the commission pursuant to this article.

(b) The commission is authorized to suspend the tag issued under Section 40-12-255 of any person violating either subsection (a) or (b) of Section 24-5-32, and shall be authorized to levy a civil penalty up to $500.00 against any person found in violation of subsection (a) of Section 24-5-32. The commission is moreover authorized to levy a civil penalty up to $500.00 against any installer or installation personnel violating either subsection (a) or (b) of Section 24-5-32 or the rules and regulations adopted and set forth by the commission pursuant to this article. Persons subjected to the operation of this subsection shall be given a hearing by the commission on application therefor, and shall be notified of the availability of a hearing by the commission on imposition of a penalty.

(c) In addition to other penalties provided by law, the commission and district attorneys are authorized to apply to the circuit courts within their respective jurisdictions, and such courts shall have jurisdiction, upon hearing and for cause shown, to grant appropriate additional relief to prevent or restrain violations of this article.



Section 24-5-34 - Certain local laws, municipal ordinances, etc., not repealed.

This article shall not repeal any local act, general law of local application or municipal ordinance where provisions thereof have standards, qualifications and requirements for the anchoring of mobile homes equal to or higher than those provided in this article, and such laws, acts or ordinances shall remain entirely in full force and effect.









Chapter 6 - ALABAMA MANUFACTURED HOUSING COMMISSION.

Section 24-6-1 - Intent.

It is the express intent of this chapter to give administrative relief to the Fire Marshal Division of the Insurance Department in the supervision of any current or future federal and state statutes and codes relating to manufactured and modular housing and buildings. For such purposes, the Alabama Manufactured Housing Commission is created to perform such administrative functions.



Section 24-6-2 - Commission created; composition.

The Alabama Manufactured Housing Commission, hereinafter referred to as "the commission," is created and shall function as the principal executive branch agency with powers to provide for a comprehensive manufactured and modular housing and building program with respect to construction, transportation, site location, or manufacturing standards for such structures. The commission shall consist of an advisory board of nine members, an administrator, and other staff and personnel. The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. Each commission member shall be a citizen of this state. The advisory board members shall serve in an advisory capacity only to the administrator. The administrator shall have the sole and complete authority to formulate, implement, and execute policy, laws, and regulations for the commission, and will consult with the advisory board as necessary during its scheduled meetings. The commission shall have such other powers and duties as are hereinafter provided.



Section 24-6-3 - Advisory board.

(a) The advisory board of the commission shall be composed of nine advisory only members, each of whom shall have been a resident of Alabama for at least five years prior to appointment.

(b) Six of the members shall be appointed by the Governor, subject to Senate confirmation, as follows:

(1) From a list of nine nominees submitted by the Alabama Manufactured Housing Association (AMHA), the Governor shall appoint three members who shall be from the Alabama manufactured housing industry and of those three members, two members shall represent the manufacturers and one member shall represent the retailers. No employee of AMHA shall serve on the commission. The terms of office of the initial appointees shall be one for one year, one for two years, and one for three years.

(2) There shall be three consumer representatives appointed as follows: The Governor shall appoint from the general public three members who shall serve as consumer representatives and whose initial term of office shall be one for one year, one for two years, and one for three years. The appointees from the general public shall serve as consumer representatives with one appointee living in a manufactured home at the time of appointment. The appointments shall be selected from the current congressional districts as follows: One appointee shall reside in congressional district 4 or 5, one appointee shall reside in congressional district 3 or 6, one appointee shall reside in congressional district 1 or 2 or 7.

(c) There shall be three governmental representatives appointed as follows:

(1) The President Pro Tempore of the Senate shall appoint one member who is a representative from any local government for an initial term of two years.

(2) The Speaker of the House of Representatives shall appoint one member who is a member of the House of Representatives.

(3) The Lieutenant Governor shall appoint one member who is a member of the Senate.

(d) Appointment, reappointment, vacancies, compensation, meetings, and responsibilities shall be as follows:

(1) Appointed members shall be eligible for reappointment.

(2) Any vacancy or new appointment shall be filled by the appointing authority for the unexpired term in the same manner as the original appointment was made, except that the number of nominees for the industry members shall be reduced to three for each vacancy.

(3) The successors to the initial appointees shall serve terms of five years.

(4) The members who are appointed by the Speaker of the House of Representatives, Lieutenant Governor, and the President Pro Tempore of the Senate shall serve for the initial terms of their elected office and may be reappointed by the appointing authority for additional terms.

(5) The administrator, or other persons responsible for handling all matters under the National Manufactured Housing Construction and Safety Standards Act of 1974, shall have no actual or potential conflict of interest nor be under the influence or control of a manufacturer of products or a retailer, supplier, or vendor of products in any manner which may affect his or her capacity to perform the function of the job objectively and without bias. The Alabama Ethics Commission shall investigate any report of a conflict of interest and, upon a finding of a conflict of interest, the Governor shall remove any such person having a conflict of interest. A member of the advisory board of the housing commission who has a direct pecuniary interest in any matter before the advisory board of the housing commission shall disclose that fact before the advisory board takes action at any meeting with respect to the matter, and he or she shall not vote, participate, or be present at any such meeting. Disclosure of such a pecuniary interest shall become a part of the official record of the proceedings of the advisory board of the commission.

(6) A person appointed as a general consumer or government representative shall not have any ownership interest in or income benefit from a manufacturer of manufactured homes, a retail seller of manufactured homes, a community, or a supplier of products or services to the manufactured housing industry. These appointees shall not have any financial contracts or provide or accept any services with anyone in the manufactured housing industry except to the extent the consumer lives in a manufactured home.

(7) Membership of the advisory board shall reflect the geographical, gender, racial, and ethnic diversity of the state without regard to party affiliation.

(8) The members of the advisory board of the commission shall select from its membership a person to serve as chair. The chair shall preside over the advisory board meetings. The chair may not serve for more than two consecutive terms of two years each.

(9) The Governor shall make appointments within 30 days following receipt of the list of nominees from the agencies and if not made within 30 days, nominees are no longer valid and a new list of nominees must be submitted. Appointments requiring Senate approval made at times when the Legislature is not in session shall be effective ad interim. Ad interim appointments shall be made in the same manner as appointments made during a legislative session. An appointment made by the Governor when the Legislature is in session shall be submitted to the Senate not later than the third legislative day following the date of the appointment. An appointment made when the Legislature is not in session shall be submitted to the Senate not later than the third legislative day following the reconvening of the Legislature.

(10) All members of the advisory board of the commission, except legislative members, shall be paid one hundred dollars ($100) for each day the members of the advisory board of the commission meet and shall receive the same per diem and allowance for meetings of the advisory board as is paid to state employees for official state business. Legislative members shall be entitled to receive their regular legislative compensation.

(11) The advisory board shall meet at least two times per year and at such times as called by the chair. Notice of regular meetings shall be given by the chair to advisory board members at least five business days prior to the meeting. Special called meetings shall similarly require five days' notice in writing. Five members of the advisory board shall constitute a quorum for all purposes. Vacancies on the advisory board shall be filled by nomination and appointment within 30 days by the same procedure as the original appointments. Vacancies may occur through death or resignation of an advisory board member, or other reasons.



Section 24-6-4 - Powers and duties; fund; Sunset provision.

(a) The commission, in an advisory capacity, shall be the principal staff agency of the executive branch to provide, with the cooperation of other departments of state governmental units, a comprehensive housing program and procedures which include the relevance for housing programs administered by the state and the governmental structures required to put such programs into effect. The commission, through its administrator, shall perform all the duties and exercise all the powers and authority relative to modular housing, manufactured buildings, manufactured housing, and pre-HUD 1976 mobile homes, heretofore vested in the Fire Marshal's Division within the State Department of Insurance, and other implied powers. All the functions, powers, authority, and duties provided by law, specifically, but not limited to: Sections 24-5-1 through 24-5-14; 24-5-30 through 24-5-34; and 24-4A-1 through 24-4A-7, all books, records, and supplies, pursuant to and under the authority of the aforesaid code sections through legislative budgetary authority and duties provided by law, specifically, but not limited to: Sections 24-5-1 through 24-5-14; 24-5-30 through 24-5-34; and 24-4A-1 through 24-4A-7, and all books, records, supplies, equipment, documents, files, papers, materials, and personnel of the Fire Marshal's Division subject to and authorized by, or under these various code sections and related thereto are also hereby transferred to the commission.

(b) There is established a revolving fund in the State Treasury to be known as the "Alabama Manufactured Housing Commission Fund" (Fund). Any proceeds remaining at the end of each fiscal year shall not revert to the State General Fund, but shall carry forward to the succeeding fiscal years in the fund for the use of the commission. All proceeds from federal grants, loans, funds, fees, and state or federal appropriations received or collected by the commission heretofore or hereafter are so appropriated and shall be deposited in the fund, and used only for and to the enurement of this commission.

(c) The commission is authorized, through its administrator, to promulgate such rules and regulations not inconsistent with this chapter as are implied or stated as are necessary to carry out the provisions of this chapter, pertaining specifically to the manufacture, transportation, or site location of said manufactured and modular housing and buildings and building programs in the State of Alabama. The commission is further authorized, through its administrator, to promulgate such rules and regulations as it may deem necessary to meet the requirements of the Department of Housing and Urban Development, the National Fire Protection Association, or any other recognized standards.

(d) The advisory board may recommend a schedule of fees to the administrator, who, through commission rules and regulations, will establish the fees to pay the cost incurred by the said commission for the work related to the administration and enforcement of this chapter. All fees, funds, and moneys received or collected by the commission are hereby appropriated to the commission and shall be deposited in the fund to be used only for the enrichment of the commission.

(e) The commission, through its administrator, may enter into any contracts with public or private agencies and said contracts shall be submitted to the Contract Review Permanent Legislative Oversight Committee for approval.

(f) The administrator is authorized to set qualifications for employees of the commission and compensation through the state Merit System for the necessary employees to carry out the provisions of this chapter. The administrator and all other current Merit System employees shall retain their Merit System status under this chapter. The Governor is authorized to set the qualifications and compensation of future administrators. The members of the advisory board shall serve only in an advisory capacity and may make recommendations to the Governor for the hiring or firing of the administrator. The Governor has the sole authority to hire or fire the administrator.

(g) The administrator shall serve as the department head for the purposes of all commission business, including, but not limited to, the hiring and firing of commission employees under the rules of the State Personnel Board for state Merit System employees, as required to perform the duties and responsibilities necessary in order to accomplish the state and federal regulatory functions of the agency including implementation of the state plan on file with the Department of Housing and Urban Development.

(h) The commission, through its administrator, is authorized to: Make comprehensive and detailed plans for combating the shortage of safe and sanitary housing in Alabama; apply for and accept advances, loans, grants, contributions, and any other forms of assistance from the federal government, state or other public body, or from any other source, public or private; enter into and carry out contracts or agreements in connection with programs funded by the aforesaid sources to serve a public purpose and benefit the citizens of the State of Alabama; and prepare proper legislation to administer the programs.

(i) This chapter shall not prevent an agency or department of state government from administering the program for which they are responsible.

(j) The operations of the commission shall be subject to termination October 1, 2001, and every fourth year thereafter unless continued in accordance with the Alabama Sunset Law.






Chapter 7 - MOWA CHOCTAW HOUSING AUTHORITY.

Section 24-7-1 - Definitions.

As used in this chapter, the following words shall have the following meanings ascribed to them:

(1) PROJECT. Any low-rent housing hereafter developed or acquired by the authority with financial assistance of the United States of America acting through the Secretary of Housing and Urban Development.

(2) TRIBE. The Mowa Band of Choctaw Indians.

(3) RESERVATION. Any land, the title to which is held by the Mowa Band of Choctaw Indians.



Section 24-7-2 - Mowa Choctaw Housing Authority created; membership; terms of office; officers; removal; quorum; proxies; location of meetings.

There is created and established an Indian housing authority for the jurisdictions of Mobile and Washington Counties, to be styled the Mowa Choctaw Housing Authority, whose purpose shall be the provision of safe and decent dwelling places for low-income persons and families in Indian areas.

The Mowa Choctaw Housing Authority shall consist of seven members, and shall be appointed by the Mowa Choctaw Tribal Council. No person shall be barred from serving as a member of the authority because he or she is a tenant or home buyer in a tribal housing project.

Members of the Mowa Choctaw Housing Authority, hereinafter styled the authority, shall serve a term of five years from their appointment, and may serve an unlimited number of terms. In the event of a vacancy on the authority, the Mowa Choctaw Tribal Council shall appoint a successor to fill the unexpired term.

The authority shall select from among its members a chair, a vice chair, a secretary, and a treasurer. No member shall hold two offices upon the authority. The chair shall preside at meetings of the authority. The vice chair shall preside in the absence of the chair. In the absence of both the chair and vice chair, the secretary shall preside.

The tribal council may remove any member of the authority for neglect of duty, inefficiency, or misconduct in office, but only after a hearing before the council, and only after the member has been given a written notice of the charges against him or her at least 10 days prior to the hearing. At the hearing, the member shall have the opportunity to be heard in person or by counsel and to present witnesses on his or her behalf.

Four members shall constitute a quorum for the conduct of business of the authority. A member who is unable to attend a meeting in person may present, in writing, a dated and signed voting proxy to a designated representative, who shall attend the meeting and act in his place and stead.

The normal domicile of the authority is Mobile and Washington Counties. Meetings of the authority may be held at other locations within the state upon notification of the members by certified mail, at least 10 days prior to the meeting date.



Section 24-7-3 - Powers and duties; applicable laws; power of appointment.

The authority is hereby authorized:

(1) To undertake research and studies and analyses of housing needs in Mobile and Washington Counties, and means by which such needs may be met, including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rental and sales prices, and employment, wages and other factors affecting the local housing needs and the meeting thereof, and make the results and analyses available to the public and the building, housing, and supply industries;

(2) To enter into contracts with cities, towns, counties, and other housing authorities in the state for the purpose of carrying out the provisions of this chapter;

(3) To establish rentals and select tenants in low income rental housing projects under its jurisdiction;

(4) To issue bonds, notes, and other evidence of indebtedness for the purpose of financing the construction of housing for low-income persons;

(5) To obtain, rent, lease, or otherwise obtain from any county, city, or state, properties of such public bodies as are offered for use to the authority for the purpose of providing housing to low-income persons and families in Indian areas;

(6) To enter into contracts and agreements with agents of the United States government for the purpose of purchasing land, acquiring, constructing, renovating, providing streets, utilities, and landscaping grounds for rental and other housing for low-income persons and families in designated Indian areas; and

(7) All powers, rights, and functions specified for municipal housing authorities created pursuant to Sections 24-1-20 through 24-1-45.

All provisions of law applicable to housing authorities created pursuant to Title 24 for municipalities and the commissioner of such authorities shall be applicable to the Mowa Choctaw Housing Authority, unless a different meaning clearly appears from the context.

The tribal chairman and the tribal council of the Mowa Band of Choctaw Indians is hereby authorized to exercise all appointing and other powers with respect to an Indian housing authority that are vested in the chief executive officer and governing body of a municipality pursuant to Title 24 with respect to municipal housing authorities.



Section 24-7-4 - Area of operation.

The area of operation of the authority shall be within Washington and Mobile Counties in areas outside of the corporate boundaries of cities or towns existing at the time of the passage of this amendatory act, and in areas historically considered to be occupied by the Indians of Mobile and Washington Counties; provided, that the authority shall not undertake any housing project or projects within the area of operation of any city, county, or regional housing authority unless a resolution shall have been adopted by such city, county or regional housing authority declaring that there is a need for the Mowa Choctaw Housing Authority to exercise its powers within such city, county or regional housing authority's area of operation.



Section 24-7-5 - Cooperation with municipalities and regional housing authorities.

Consistent with the provisions of any state or federal laws or regulations, the authority shall cooperate with municipalities and regional housing authorities for the purpose of assuring the most economic and efficient use of potential resources available for housing in Mobile and Washington Counties.



Section 24-7-6 - Contract with government for loans and contributions; state to provide services, accept dedications, etc., on behalf of authority without charge.

(a) The authority shall endeavor to secure a contract with the government for loans and annual contributions covering one or more projects comprising units of low-rent housing and to develop and administer such projects, each of which shall be located within the operating area of the Mowa Choctaw reservation.

(b) During the period commencing with the date of acquisition of any part of the site or sites of any project and continuing so long as either such project is owned by a public body or governmental agency and is used for low-rent housing purposes, or any contract between the authority and the government for loans or annual contributions, or both, in connection with such projects remain unpaid, whichever period is the longest, the state without cost or charge to the authority or the tenants of such project shall:

(1) Furnish or cause to be furnished to the authority and the tenants of such project public services and facilities of the same character and to the same extent as are furnished from time to time without cost or charge by municipalities to their citizens and/or to dwellings located within their jurisdiction;

(2) Accept dedication of all interior streets, roads, alleys, and adjacent sidewalks within the area of such projects, after the authority, at its own expense has completed grading, improving, paving, and installation thereof in accordance with specifications acceptable to the state;

(3) Accept necessary dedications of land for, and will grade, improve, pave and provide sidewalks for all streets bounding such project or necessary to provide adequate access thereto;

(4) Without cost or charge to the authority or tenants of such project shall vacate such streets, roads, and alleys within the area of such project as may be necessary in the development thereof, and convey without charge to the authority such interest as the state may have in such vacated areas; and, insofar as it is lawfully able to do so without cost or expense to the authority or to the state, cause to be removed from such vacated areas, insofar as may be necessary, all public or private utility lines and equipment; and

(5) Cooperate with the authority by other lawful action or ways as the state and the authority may find necessary in connection with the development and administration of such project.

(c) The state will, when requested in writing by the authority, assist in the operation and administration of the project by providing or causing to be provided, without cost or expense to the authority, the following additional services:

(1) The services of state employees to assist the authority in developing the necessary site plan for the project; and

(2) The services of state employees in assisting the authority in establishing the necessary administrative capabilities to operate the project.






Chapter 7A - ALABAMA INDIAN HOUSING AUTHORITY.

Section 24-7A-1 - Definitions.

As used in this section, the following words shall have the following meanings ascribed to them:

(1) AUTHORITY. The Alabama Indian Housing Authority.

(2) COMMISSION. The Alabama Indian Affairs Commission created under Sections 41-9-708 to 41-9-717, inclusive.

(3) INDIAN AREAS. Any area within the state which is situated outside the corporate boundaries of cities or towns existing at the time of passage of the legislation, unless those cities and towns are designated by AIAC (Alabama Indian Affairs Commission) as being areas where significant Indian population exists, and which have been determined and designated formally by the AIAC to be areas which both:

a. Are considered historically to be inhabited by Indians.

b. Are areas where Indian families are not presently being served by existing housing authorities.

(4) PROJECT. Any low-rent housing hereafter developed or acquired by the authority with financial assistance of the United States of America acting through the Secretary of Housing and Urban Development.



Section 24-7A-2 - Establishment of authority.

There is created and established an Indian housing authority for the jurisdiction of the State of Alabama, to be styled the Alabama Indian Housing Authority. Its purpose shall be to provide safe and decent dwelling places for low-income persons and families in Indian areas.

The authority shall consist of five members who shall be appointed by the commission from nominations submitted to the commission from the tribal councils of the following tribal governments:

(1) Cherokees of Southeast Alabama.

(2) Cherokees of Northeast Alabama.

(3) Echota Cherokees.

(4) Machis Creeks.

(5) Star Clan of Muscogee (Creeks).

No person shall be barred from serving as a member of the authority because the person is a tenant or home buyer in a tribal housing project.

Members of the authority shall serve a term of three years from their appointment, and may serve an unlimited number of terms. In the event of a vacancy on the authority, the commission shall appoint a successor to fill the unexpired term.

The authority shall select from among its members a chair, a vice-chair, and a secretary-treasurer. No member shall hold simultaneously two offices within the authority. The chair shall preside at meetings of the authority. The vice-chair shall preside in the absence of the chair. In the absence of both the chair and vice-chair, the secretary-treasurer shall preside.

The commission may remove any member of the authority for neglect of duty, inefficiency, or misconduct in office, but only after a hearing before the authority, and only after the member has been given a written notice of the charges at least 10 days prior to the hearing. At the hearing, the member shall have the opportunity to be heard in person or by counsel and to present witnesses.

Three members shall constitute a quorum for the conduct of business of the authority.

The principal place of business of the authority is Montgomery County, Alabama. Meetings of the authority may be held at other locations within the state upon notification of the members by certified mail, at least 10 days prior to the meeting date.

The authority may hire an executive director and such other personnel as may be necessary to administer the provisions of this section. The executive director shall serve at the pleasure of the authority.



Section 24-7A-3 - Powers of authority.

The authority may:

(1) Undertake research and studies and analyses of housing needs in the State of Alabama, and the means by which such needs may be met, including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rental and sales prices, and employment, wage, and other factors affecting the local housing needs and the meeting thereof, and make the results and analyses available to the public and the building, housing, and supply industries.

(2) Enter into contracts with cities, towns, counties, and other housing authorities in the state for the purpose of carrying out this section.

(3) Establish rentals and select tenants in low-income rental housing projects under its jurisdiction.

(4) Issue bonds, notes, and other evidence of indebtedness for the purpose of financing the construction of housing for low-income persons pursuant to Title 24, Code of Federal Regulations Part 905 Indian Housing: Revised Consolidated Program Regulations; Interim Rule.

(5) Obtain, rent, lease, or otherwise obtain from any county, city, or state, properties of the public bodies as are offered for use to the authority for the purpose of providing housing to low-income persons and families in Indian areas.

(6) Enter into contracts and agreements with agents of the federal government for the purpose of purchasing land, acquiring, constructing, renovating, providing streets, utilities, and landscaping grounds for rental and other housing for low-income persons and families in designated Indian areas.

(7) Exercise any additional powers, rights, and functions specified for municipal housing authorities created under Sections 24-1-20 to 24-1-45, inclusive. All laws applicable to housing authorities created under Title 24, for municipalities and the commissioner of the authorities shall be applicable to the authority, unless a different meaning clearly appears from the context.

The commission may exercise all appointing and other powers with respect to an Indian Housing Authority that are vested in the chief executive officer and governing body of a municipality under this title, with respect to municipal housing authorities.

Rentals and tenant selection associated with projects of the authority shall be in accordance with this title, with respect to municipal housing authorities.



Section 24-7A-4 - Area of operation.

Subject to the limitations of this section, the authority may operate anywhere in the State of Alabama that is an Indian area. The authority shall not undertake any housing project or projects within the area of operation of any city, county, or regional housing authority unless a resolution is adopted by the city, county, or regional housing authority declaring that there is a need for the authority to exercise its powers within the city, county, or regional housing authority's area of operation.






Chapter 8 - ALABAMA FAIR HOUSING LAW.

Section 24-8-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Fair Housing Law."



Section 24-8-2 - Policy of state.

Within constitutional limitations, it is the policy of this state to provide for fair housing throughout the state.



Section 24-8-3 - Definitions.

The following words and phrases used in this chapter shall have the following respective meanings:

(1) ADECA. The Alabama Department of Economic and Community Affairs.

(2) COVERED MULTIFAMILY DWELLINGS:

a. Buildings consisting of four or more units if the buildings have one or more elevators; and

b. Ground floor units in other buildings consisting of four or more units.

(3) DISCRIMINATORY HOUSING PRACTICE. An act that is unlawful under this chapter.

(4) DWELLING. Any building or structure, or portion of any building or structure, which is occupied as, or designed or intended for occupancy as, a residence by one or more families, and any vacant land which is offered for sale or lease for the construction or location on it of any such building or structure, or portion of it.

(5) FAMILIAL STATUS. a. One or more individuals who have not attained the age of 18 years and are domiciled with:

1. A parent or another person having legal custody of the individual; or

2. The designee of the parent or other person having the custody, with the written permission of parent or other person.

b. The protections afforded against discrimination on the basis of familial status apply to any person who is pregnant or is in the process of securing legal custody of any individual who has not attained the age of 18 years.

(6) HANDICAP. With respect to a person:

a. A physical or mental impairment which substantially limits one or more of the person's major life activities;

b. A record of having such an impairment; or

c. Being regarded as having an impairment. The term "handicap" excludes current, illegal use of or addiction to a controlled substance as defined by law.

(7) HOUSING FOR OLDER PERSONS. Housing:

a. Provided under any state or federal program that the Attorney General determines is designed specifically and operated to assist elderly persons, as defined in the state or federal program; or

b. Intended for, and solely occupied by persons 62 years of age or older; or

c. Intended and operated for occupancy by at least one person 55 years of age or older for each unit. In determining whether housing qualifies as housing intended and operated for occupancy by at least one person 55 years of age or older, ADECA shall develop regulations which require at least the following factors:

1. The existence of significant facilities and services specifically designed to meet the physical or social needs of older persons, or if the provision of the facilities and services is not practicable, that the housing is necessary to provide important housing opportunities for older persons;

2. That at least 80 percent of the dwellings are occupied by at least one person 55 years of age or older for each unit; and

3. The publication of and adherence to policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons 55 years of age or older.

d. Housing does not fail to meet the requirements for housing for older persons by reason of:

1. Persons residing in this housing as of September 13, 1988, who do not meet the requirements of paragraph b. or c.; or

2. Unoccupied units, provided that these units are reserved for occupancy by persons who meet the new requirements of paragraph b. or c.

(8) OFFICE. Office of ADECA.

(9) PERSON. One or more individuals, corporations, partnerships, associations, labor organizations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy, receivers, and fiduciaries.

(10) TO RENT. To lease, to sublease, to let, and otherwise to grant for a consideration the right to occupy premises not owned by the occupant.



Section 24-8-4 - Unlawful discriminatory housing practices.

It shall be unlawful:

(1) To refuse to sell or rent after the making of a bona fide offer, to refuse to negotiate for the sale or rental of, or otherwise to make unavailable or deny a dwelling to any person because of race, color, religion, sex, familial status, or national origin;

(2) To discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with it, because of race, color, religion, sex, familial status, or national origin;

(3) To make, print or publish, or cause to be made, printed, or published, any notice, statement, or advertisement with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, color, religion, sex, handicap, familial status, or national origin or an intention to make the preference, limitation, or discrimination;

(4) To represent to any person because of race, color, religion, sex, handicap, familial status, or national origin that any dwelling is not available to inspection, sale or rental when the dwelling is available;

(5) For profit, to induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, religion, sex, handicap, familial status, or national origin;

(6) To discriminate in the sale or rental, or to otherwise make unavailable or deny, a dwelling to any buyer or renter because of a handicap of:

a. That buyer or renter;

b. A person residing in or intending to reside in that dwelling after it is sold, rented, or made available; or

c. Any person associated with that buyer or renter;

(7) To discriminate against a person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with the dwelling, because of a handicap of:

a. That person;

b. A person residing in or intending to reside in that dwelling after it is sold, rented, or made available; or

c. Any person associated with that person.



Section 24-8-5 - Discrimination in services, organizations, or facilities relating to business of selling or renting dwellings.

It shall be unlawful to deny any person access to, or membership or participation in, any multiple listing service, real estate brokers' organization, or other service, organization, or facility relating to the business of selling or renting dwellings or to discriminate against him or her in the terms or conditions of the access, membership, or participation on account of race, color, religion, sex, handicap, familial status, or national origin.



Section 24-8-6 - Discrimination in residential real estate related transactions.

(a) It shall be unlawful for any person or other entity whose business includes engaging in residential real estate related transactions to discriminate against any person in making available such a transaction, or in the terms or conditions of the transaction, because of race, color, religion, sex, handicap, familial status, or national origin.

(b) As used in this section, "residential real estate related transaction" means any of the following:

(1) The making or purchasing of loans or providing other financial assistance:

a. For purchasing, constructing, improving, repairing, or maintaining a dwelling; or

b. Secured by residential real estate; or

(2) The selling, brokering, or appraising of residential real property.

(c) Nothing in this chapter prohibits a person engaged in the business of furnishing appraisals of real property to take into consideration factors other than race, color, religion, national origin, sex, handicap, or familial status.



Section 24-8-7 - Exemptions.

(a) Except for subdivision (3) of Section 24-8-4, Sections 24-8-4 and 24-8-6 do not apply to rooms or units in dwellings containing living quarters occupied or intended to be occupied by no more than four families living independently of each other, if the owner actually maintains and occupies one of the living quarters as his or her residence.

(b) Sections 24-8-4 and 24-8-6 do not apply to any single-family house sold or rented by an owner when:

(1) The private individual owner does not own more than three single-family houses at any one time; and

(2) In the sale of any single-family house by a private individual owner not residing in the house at the time of the sale or who was not the most recent resident of the house before the sale, the exemption granted by this subsection shall apply only with respect to one sale within a 24-month period; and

(3) A bona fide private individual owner does not own an interest in, nor is there owned or reserved on the owner's behalf, under any express or voluntary agreement, title to or a right to all or a portion of the proceeds from the sale or rental of more than three single-family houses at any one time.

(c) After August 8, 1991, the sale or rental of a single-family house is excepted from the application of this subsection only if the house is sold or rented without both of the following:

(1) The use in any manner of the sales or rental facilities or the sales or rental services of a real estate broker, agent, or salesperson, or of the facilities or services of a person in the business of selling or renting dwellings, or of an employee or agent of a broker, agent, salesperson, or person.

(2) The publication, posting, or mailing, after notice, of an advertisement or written notice in violation of this chapter. Nothing in this subsection prohibits the use of attorneys, escrow agents, abstractors, title companies, and other professional assistance as necessary to perfect or transfer this title.

(d) For the purposes of this section, a person is considered to be in the business of selling or renting dwellings under any of the following circumstances:

(1) The person has, within the preceding 12 months, participated as principal in three or more transactions involving the sale or rental of any dwelling or any interest in it.

(2) The person has, within the preceding 12 months, participated as agent, other than in the sale of his or her personal residence, in providing sales or rental facilities or services in two or more transactions involving the sale or rental of any dwelling or any interest in it.

(3) The person is the owner of any dwelling designed or intended for occupancy by, or occupied by, five or more families.

(e) This chapter shall not prohibit a religious organization, association, or society, or any nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society, from limiting the sale, rental, or occupancy of any dwelling which it owns or operates for other than a commercial purpose to persons of the same religion or from giving preference to those persons, unless membership in the religion is restricted because of race, color, or national origin. This chapter shall not prohibit a private club not in fact open to the public, which as an incident to its primary purpose provides lodgings which it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of the lodgings to its members or from giving preference to its members.

(f) This chapter shall not prohibit conduct against a person because the person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance as defined by law.

(g) For purposes of subdivision (6) of Section 24-8-4, the term "discrimination" includes any of the following conduct:

(1) A refusal to permit, at the expense of the handicapped person, reasonable modifications of existing premises occupied or to be occupied by the person if the modifications are necessary to afford that person full enjoyment of the premises, except that in the case of a rental, the landlord, where it is reasonable to do so, may condition permission for a modification on the renter agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted.

(2) A refusal to make reasonable accommodations in rules, policies, practices, or services when accommodations may be necessary to afford the person equal opportunity to use and enjoy a dwelling.

(3) In connection with the design and construction of covered multifamily dwellings for first occupancy after the date that is 30 months after the date of enactment of the Fair Housing Amendments Act of 1988, a failure to design and construct those dwellings in such a manner that:

a. The public use and common use portions of the dwelling are readily accessible to and usable by handicapped persons;

b. The dwelling has at least one building entrance on an accessible route unless it is impracticable to do so because of the terrain or unusual characteristics of the site;

c. All the doors designed to allow passage into and within all premises within the dwellings are sufficiently wide to allow passage by handicapped persons in wheelchairs; and

d. All premises within these dwellings contain the following features of adaptive design:

1. An accessible route into and through the dwelling;

2. Light switches, electrical outlets, thermostats, and other environmental controls in accessible locations;

3. Reinforcements in the bathroom walls to allow later installation of grab bars; and

4. Usable kitchens and bathrooms that an individual in a wheelchair can maneuver about the space.

(h) Compliance with the appropriate requirements of the American National Standard for Buildings and Facilities Providing Accessibility and Usability for Physically Handicapped People (commonly cited as "ANSI A117.1") suffices to satisfy the requirements of subsection (g)(3)d.

(1) If a unit of local government has incorporated into its laws the requirements in subsection (g)(3), compliance with these laws is considered to satisfy the requirements.

(2) A unit of local government may review and approve newly constructed covered multifamily dwellings for the purpose of making determinations as to whether the design and construction requirements of subsection (g)(3) are met.

(3) The office shall encourage, but may not require, units of local government to include in their existing procedures for the review and approval of newly constructed covered multifamily dwellings, determinations as to whether the design and construction of these dwellings are consistent with subsection (g)(3), and shall provide technical assistance to units of local government and other persons to implement the requirements of subsection (g)(3).

(4) Nothing in this chapter shall be construed to require the office to review or approve the plans, designs, or construction of all covered multifamily dwellings, to determine whether the design and construction of these dwellings are consistent with the requirements of subsection (g)(3).

(i)(1) Nothing in subsection (h) shall be construed to affect the authority and responsibility of the Attorney General to receive and process complaints or otherwise engage in enforcement activities under this chapter.

(2) Determinations by the unit of local government under subsection (h) are not conclusive in enforcement proceedings under this chapter.

(j) Nothing in this chapter shall be construed to invalidate or limit any rule, regulation, resolution, or ordinance of a political subdivision of the state that requires dwellings to be designed and constructed in a manner that affords handicapped persons greater access than is required by this chapter.

(k) Nothing in this chapter with respect to discrimination based on handicap requires that a dwelling be made available to an individual whose occupancy would constitute a direct threat to the health or safety of other individuals or whose occupancy would result in substantial physical damage to the property of others.

(l) Nothing in this chapter limits the applicability of any reasonable local, state, or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling. Owners and managers of dwellings may develop and implement reasonable occupancy and safety standards based on factors such as the number and size of sleeping areas or bedrooms and the overall size of a dwelling unit so long as the standards do not violate local, state, or federal restrictions. The provisions in this chapter regarding familial status shall not apply to housing for older persons. This chapter shall not prohibit the lease application or similar document from requiring information concerning the number, age, sex, and familial relationship of the applicants and the dwellings' intended occupants. The owner or manager may consider these factors in determining payment of utilities. The application also may require disclosure by the applicant of the conviction of any intended occupant for violating any laws pertaining to the illegal manufacture or distribution of a controlled substance as defined in Title 22.

(m) Section 24-8-4 with respect to discrimination based on sex does not apply to the rental or leasing of dwellings in a single-sex dormitory property.



Section 24-8-8 - Interference with person in exercise of right granted under chapter.

It shall be unlawful to coerce, intimidate, threaten, or interfere with any person in the enjoyment of, exercise of, or the aid or encouragement of any other person in the exercise of any right granted under this chapter.



Section 24-8-9 - Office to administer provisions and may delegate functions, duties, powers to employees.

(a) The office shall administer the provisions of this chapter.

(b) The office may delegate any of its functions, duties, and powers to its employees including functions, duties, and powers with respect to investigating, conciliating, hearing, determining, ordering, certifying, reporting, or otherwise acting as to any work, business, or matter under this chapter.



Section 24-8-10 - Powers of office.

The office may do any of the following:

(1) Promulgate regulations necessary for the enforcement of this chapter which shall not exceed the requirements of the 1988 Fair Housing Amendments Act (Pub. L. No. 100-430) and any subsequent amendments to it.

(2) Make studies with respect to the nature and extent of discriminatory housing practices in representative urban, suburban, and rural communities throughout the state.

(3) Publish and disseminate reports, recommendations, and information derived from the studies.

(4) Cooperate with and render technical assistance to public or private agencies, organizations, and institutions within the state which are formulating or carrying on programs to prevent or eliminate discriminatory housing practices.

(5) Cooperate with the United States Department of Housing and Urban Development to achieve the purposes of that department and cooperate with other federal, state, and local agencies and departments.

(6) Accept reimbursement for services rendered to the United States Department of Housing and Urban Development.

(7) Accept gifts or bequests, grants, or other donations, public or private.

(8) Institute proceedings in a court of competent jurisdiction, for cause shown, to seek appropriate temporary or preliminary injunctive relief pending final administrative disposition of a complaint.

(9) Contract with persons and organizations to perform services as it may consider reasonably necessary to effectuate the purposes of this chapter and to accept reimbursement for services rendered pursuant to the contract. However, the office shall not delegate its decision making authority to a nongovernmental agency. This decision making authority includes acceptance of complaints, approval of conciliation agreements, dismissal of complaints, final disposition of complaints, or other enforcement powers granted by this chapter.

(10) Make contractual agreements within the scope and authority of this chapter with any agency of the federal government. An agreement with the Department of Housing and Urban Development may include provisions under which the office shall refrain from processing a charge in this state in any class specified in the agreement.

(11) Affirmatively administer the programs and activities to further the policies of this chapter.



Section 24-8-11 - Procedures for investigation; subpoenas.

(a) In conducting an investigation, the office shall have access at all reasonable times to premises, records, documents, individuals, and other evidence or possible sources of evidence and may examine, record, and copy the materials and take and record the testimony or statements of persons as are reasonably necessary for the furtherance of the investigation, provided the office first complies with the constitutional provisions relating to unreasonable searches and seizures. The office may issue subpoenas to compel its access to or the production of the materials or the appearance of the persons and may issue interrogatories to a respondent, to the same extent and subject to the same limitations as would apply if the subpoenas or interrogatories were issued or served in aid of a civil action in court. The office may administer oaths. Any examination, recording, copying of materials, and the taking and recording of testimony or statements of persons as reasonably are necessary for the furtherance of the investigation must be solely related to the complaint for which the subpoena was issued.

(b) Upon written application to the office, a respondent is entitled to the issuance of a reasonable number of subpoenas by and in the name of the office to the same extent and subject to the same limitations as subpoenas issued by the office itself. A subpoena issued at the request of a respondent shall show on its face the name and address of the respondent and shall state that it was issued at his request.

(c) Within five days after service of a subpoena upon any person, the person may petition the office to revoke or modify the subpoena. The office shall grant the petition if it finds that the subpoena requires appearance or attendance at an unreasonable time or place, that it requires production of evidence which does not relate to any matter under investigation, that it does not describe with sufficient particularity the evidence to be produced, or that compliance would be unduly onerous or for other good reason.

(d) In case of refusal to obey a subpoena, the office or the person at whose request the subpoena was issued may petition for its enforcement in the circuit court for the county in which the person to whom the subpoena was addressed resides, was served, or transacts business.

(e) Witnesses summoned by a subpoena under this chapter are entitled to the same witness and mileage fees as witnesses in proceedings in court. Fees payable to a witness summoned by a subpoena issued at the request of a party must be paid by that party or, where a party is unable to pay the fees, by the office.



Section 24-8-12 - Filing of complaint; investigation and notice; resolution by informal methods; filing of answer; local fair housing law; conciliation agreement; completion of investigation; final administrative disposition; burden of proof; termination of efforts to obtain voluntary compliance.

(a) A person who claims to have been injured by a discriminatory housing practice, or who believes that he or she may be injured by a discriminatory housing practice that is about to occur, may file a complaint with the office. Complaints shall be in writing and shall contain information and be in a form required by the office. Upon receipt of a complaint, the office shall serve notice upon the aggrieved person of the time limits and choices of forums provided under this chapter and shall furnish a copy of the complaint to the person who allegedly committed the discriminatory housing practice or is about to commit the alleged discriminatory housing practice and serve notice of the procedural rights and obligations under the law. Within 30 days after receiving a complaint, or within 30 days after the expiration of any period of reference under subsection (c), the office shall investigate the complaint and give notice in writing to the person aggrieved whether it intends to resolve it. If the office decides to resolve the complaint, it shall proceed to try to eliminate or correct the alleged discriminatory housing practice by informal methods of conference, conciliation, and persuasion. If practicable, conciliation meetings must be held in the cities or other localities where the discriminatory housing practices allegedly occurred. Nothing said or done in the course of the informal endeavors may be made public or used as evidence in a subsequent proceeding under this chapter without the written consent of the persons concerned. An employee of the office who makes public any information in violation of this provision is guilty of a misdemeanor punishable by a fine of not more than two hundred dollars ($200), or imprisoned for not more than 30 days.

(b) A complaint under subsection (a) must be filed within 180 days after the alleged discriminatory housing practice occurred. The complaint must be in writing and shall state the facts upon which the allegations of a discriminatory housing practice are based. A complaint may be reasonably and fairly amended at any time. A respondent may file an answer to the complaint against him or her, not later than 10 days after receipt of notice, and may be amended reasonably and fairly by the respondent at any time. Both complaint and answer must be verified.

(c) Wherever a local fair housing law has been certified by the Department of Housing and Urban Development as substantially equivalent, the office shall notify the appropriate local agency of any complaint filed under this chapter which appears to constitute a violation of the local fair housing law, and the office shall take no further action with respect to the complaint if the local law enforcement official, within 30 days from the date the alleged offense was brought to his or her attention, has commenced proceedings in the matter. In no event may the office take further action unless it certifies that in its judgment, under the circumstances of the particular case, the protection of the rights of the parties or the interest of justice require the action. Complaints referred to the office by the Department of Housing and Urban Development may not be referred by the office to a local agency.

(d) Any conciliation agreement arising out of conciliation efforts by the office must be an agreement between the respondent and the complainant and is subject to the approval of the office. Each conciliation agreement must be made public unless the complainant and respondent otherwise agree and the office determines that disclosure is not required to further the purposes of this chapter.

(e) The investigation must be completed in no more than 100 days after receipt of the complaint. If the office is unable to complete the investigation within 100 days, it shall notify the complainant and respondent in writing of the reasons for not doing so.

(f) The office shall make final administrative disposition of a complaint within one year of the date of receipt of a complaint unless it is impractical to do so. If the office is unable to do so, it shall notify the complainant and respondent, in writing, of the reasons for not doing so.

(g) In any proceeding brought pursuant to this section, the burden of proof is on the complainant.

(h) Whenever an action filed by an individual in court pursuant to this section or Section 24-8-14 comes to trial, the office shall terminate all efforts to obtain voluntary compliance.



Section 24-8-13 - Recommendation for hearing by investigator; order for hearing; parties' right to take civil action; amendment of complaint; subpoenas; refusal to allow discovery; hearing; panel opinion and order; review.

(a) If not sooner resolved, the investigator, upon completion of his investigation, shall submit to ADECA a statement of the facts disclosed by his investigation and recommend either that the complaint be dismissed or that a panel of office members be designated to hear the complaint. ADECA, after review of the case file and the statement and recommendation of the investigator, shall issue an order either of dismissal or for a hearing, which is not subject to judicial or other further review.

(b) If the order is for dismissal, ADECA shall mail a copy of the order to the complainant and the respondent at their last known addresses. The complainant may bring an action against the respondent in circuit court within 90 days of the date of the dismissal or within one year from the date of the violation alleged, whichever occurs later, to enforce the rights granted or protected by this chapter and to seek relief as provided for in Section 24-8-14.

(c)(1) If the order is for a hearing, ADECA shall attach to it a notice and a copy of the complaint and require the respondent to answer the complaint at a hearing at a time and place specified in the notice and shall serve upon the respondent a copy of the order, the complaint, and the notice.

(2) Either party may elect to have the claims asserted in the complaint decided in a civil action. ADECA notice must be sent to all parties and inform them of their right to take civil action. An election must be made within 20 days after receipt of the notice. A party making this election shall notify ADECA and all other parties. If an election is made for a civil action, ADECA shall, within 30 days from the date of election, commence and maintain a civil action pursuant to Section 24-8-14 on behalf of the aggrieved person.

(d) At any time before a hearing, a complaint may be amended by ADECA upon the request of the investigator or of the complainant or of the respondent. Complaints may be amended during a hearing only upon a majority vote of the panel of office members for the hearing.

(e) Upon request by any party, ADECA shall issue appropriate subpoenas or subpoenas duces tecum to any witnesses or other custodians of documents desired to be present at the hearing, or at prehearing depositions, unless ADECA determines that issuance of the subpoenas or subpoenas duces tecum would be unreasonably or unduly burdensome.

(f) Upon notification by any party that any party or witness has failed to permit access, failed to comply with a subpoena or subpoena duces tecum, refused to have his deposition taken, refused to answer interrogatories, or otherwise refused to allow discovery, the office, upon notice to the party or witness, shall apply to a court of competent jurisdiction for an order requiring discovery and other good faith compliance unless the office determines that the discovery would be unreasonably or unduly burdensome.

(g) ADECA shall designate a panel of three persons to hear the complaint.

(h) At any hearing held pursuant to this section, the case in support of the complaint must be presented before the panel by one or more of the offices' employees or agents or by legal representatives of the complaining party. Endeavors at conciliation by the investigator may not be received into evidence nor otherwise made known to the members of the panel.

(i) The respondent shall submit a written answer to the complaint and appear at the hearing in person or by counsel and may submit evidence. The respondent may amend his answer reasonably and fairly.

(j) The complainant must be permitted to be present and submit evidence.

(k) Proceedings under this section are subject to the provisions of the Alabama Administrative Procedure Act, and in the case of conflict between the provisions of this chapter and the Alabama Administrative Procedure Act, the provisions of the Alabama Administrative Procedure Act shall govern. A recording of the proceedings must be made, which may be transcribed subsequently upon request and payment of a reasonable fee by the complainant or the respondent. The fee must be set by the office or upon motion of the panel, in which case copies of the transcription must be made available to the complainant or the respondent upon request and payment of a reasonable fee to be set by the office.

(l) If, upon all the evidence at the hearing, the panel shall find that the respondent has engaged in any unlawful discriminatory practice, it shall state its findings of fact and serve upon the complainant and the respondent in the name of the office an opinion and order for appropriate relief which may include that the unlawful discriminatory practice be discontinued, actual damages, civil penalties which may not be greater than civil penalties established by the Federal Fair Housing Act in Section 812 and reasonable attorney's fees. The office may retain jurisdiction of the case until it is satisfied of compliance by the respondent of its order.

(m) If, upon all the evidence at the hearing, the panel finds that the respondent has not engaged in any unlawful discriminatory practice, the panel shall state its findings of fact and serve upon the complainant and the respondent an opinion and order dismissing the complaint as to the respondent. A prevailing respondent may apply to the office for an award of reasonable attorney's fees and costs.

(n) A copy of the opinion and order of the office shall be delivered in all cases to such other public officers as the office considers proper. Copies of the opinion and order must be available to the public for inspection upon request, and copies must be made available to any person upon payment of a reasonable fee set by the office.

(o)(1) If an application for review is made to the office within 14 days from the date the order of the office has been given, the office, for good cause shown, shall review the order and evidence, receive further evidence, rehear the parties or their representatives, and if proper, amend the order.

(2) Either party to the dispute, within 30 days after receipt of notice to be sent by registered mail of the order, but not after that time, may appeal from the decision of the office to the circuit court of the county in which the hearing occurred, or in which the respondent resides or has his principal office. In case of an appeal from the decision of the office, the appeal shall operate as a supersedeas for 30 days only, unless otherwise ordered by the court, and after that the respondent is required to comply with the order involved in the appeal or certification until the questions at issue in it have been determined fully in accordance with the provisions of this chapter.

(3) The office may institute a proceeding for enforcement of its order of subsection (l), or its amended order of subdivision (1) after 30 days from the day of the order, by filing a petition in the circuit court of the county in which the hearing occurred, or where any person against whom the order is entered resides or transacts business.

(4) If no appeal under subdivision (2) is initiated, the office may obtain a decree of the court for enforcement of its order upon a showing that a copy of the petition for enforcement was served upon the party subject to the dictates of the office's order.



Section 24-8-14 - Civil action; sale, encumbrance, etc. consummated before issuance of order; relief and award.

(a) A civil action must be commenced within one year after the alleged discriminatory housing practice has occurred. However, the court shall continue a civil case brought pursuant to this section, from time to time, before bringing it to trial if the court believes that the conciliation efforts of the office or local agency are likely to result in satisfactory settlement of the discriminatory housing practice complained of in the complaint made to the office or to the local agency and which practice forms the basis for the action in court. Any sale, encumbrance, or rental consummated before the issuance of any court order issued under the authority of this chapter and involving a bona fide purchaser, encumbrances, or tenant without actual notice of the existence of the filing of a complaint or civil action under the provisions of this chapter are not affected. A civil action may be commenced by an aggrieved person whether or not a complaint has been filed with the office.

(b) The court may grant as relief, as it considers appropriate, any permanent or temporary injunction, temporary restraining order, or other order and may award the plaintiff actual damages, and punitive damages, together with court costs and reasonable attorney's fees in the case of a prevailing party, if the prevailing party in the opinion of the court is not financially able to assume the attorney's fees.



Section 24-8-15 - Similar complaint filed with another agency with authority to investigate violation of chapter.

Before accepting any complaint under this chapter, the office shall determine if the complainant has filed a similar complaint with the Federal Home Loan Bank Board, the Comptroller of the Currency, the Federal Deposit Insurance Corporation of the Federal Reserve System, the United States Department of Housing and Urban Development, or any other agency with authority to investigate and resolve complaints alleging a violation of this chapter. If a complaint has been filed or is filed, subsequently the office shall coordinate efforts to resolve the complaint with that agency in order to avoid multiple investigations of the respondent.






Chapter 9 - ALABAMA LAND BANK AUTHORITY.

Section 24-9-1 - Short title.

This chapter shall be known and may be cited as the Alabama Land Bank Authority Act.



Section 24-9-2 - Purpose.

The Alabama Land Bank Authority is hereby created for the purpose of acquiring tax delinquent properties in order to foster the public purpose of rehabilitating land which is in a nonrevenue-generating, nontax-producing status to an effective utilization status in order to provide housing, new industry, new commercial and economic development, other productive uses, jobs for the citizens, assemble parcels of real property for redevelopment, stabilize property values, and remove blight.



Section 24-9-3 - Eminent domain.

The authority does not have the power of eminent domain.



Section 24-9-4 - Definitions.

When used in the chapter, the following words shall have the following meanings:

(1) AGREEMENT. The intergovernmental cooperation agreement entered into between an authority and a local authority by the parties pursuant to this chapter.

(2) AUTHORITY. The Alabama Land Bank Authority.

(3) BOARD. The Alabama Land Bank Authority Board.

(4) LOCAL AUTHORITY. A local land bank authority created by a county or municipality as provided in Section 24-9-10.

(5) PROPERTY. Real property, including any improvements thereon.

(6) TAX-DELINQUENT PROPERTY. Any property on which the taxes levied and assessed by any party remain in whole or in part unpaid on the date due and payable.



Section 24-9-5 - Alabama Land Bank Authority Board.

(a) There is created the Alabama Land Bank Authority Board which shall govern the authority to administer and enforce this chapter.

(b) The board shall consist of the following members:

(1) Four residents of the state appointed by the Governor.

(2) Two representatives from nonprofit organizations engaged in low-income housing appointed by the Governor.

(3) The Lieutenant Governor or his or her designee.

(4) The Speaker of the House of Representatives or his or her designee.

(5) The Chair of the Senate Finance and Taxation, General Fund Committee or his or her designee.

(6) The Chair of the House Government Appropriations Committee or his or her designee.

(7) The State Revenue Commissioner or his or her designee.

(8) The Superintendent of the State Banking Department or his or her designee.

(9) The Director of the Alabama Department of Economic and Community Affairs or his or her designee.

(10) The Director of the Alabama Development Office or his or her designee.

(11) The State Finance Director or his or her designee.

(12) The Chair of the Alabama Housing Finance Authority or his or her designee.

(c) The members of the board shall serve four year terms. In appointing the initial members of the board under subdivision (1) of subsection (b), the Governor shall designate two to serve four years, one to serve three years, and one to serve two years.

(d) Members of the board shall receive reimbursement for expenses incurred in the performance of their duties but no other compensation.

(e) The board may employ the necessary personnel for the performance of its functions and fix their compensation.

(f) The board shall elect from its membership a chair, vice chair, and secretary-treasurer. The board shall adopt rules to govern its proceedings. A majority of the membership of the board shall constitute a quorum for all meetings. Approval by a majority of the membership shall be necessary for any action to be taken by the authority. All meetings shall be open to the public, except as otherwise permitted by the Alabama Open Meetings Act, and a written record shall be maintained of all meetings.

(g) The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(h) The board, when acting in its official capacity, its members, and the authority shall be immune from civil liability against the claims of any individual or other entity of any nature whatsoever arising out of its ownership or administration of properties or related to its decisions or actions, which decisions or actions were made in good faith, without malice, and predicated upon information which was then available to the board.

(i) The authority shall be a public body corporate and politic with the power to accept and issue deeds in its name, including, without limitation, the acceptance of real property in accordance with this chapter, and to institute quiet title actions as provided in Section 24-9-8, and shall have any other powers necessary and incidental to carry out the powers and the purpose granted by this chapter.

(j) In addition to the tax-delinquent property acquired by the authority as provided herein, the authority may acquire, by purchase, donation, exchange, other publicly owned property from local governments, including that which was acquired years earlier as a result of foreclosure proceedings of that property, or property that has become surplus. The authority may also acquire property through voluntary donations and transfers from private owners and may acquire by purchase or lease on the open market property from a private owner to complete an assemblage of property for redevelopment.



Section 24-9-6 - Acquisition of tax delinquent properties.

(a) The authority may, as such times as it deems to be appropriate, submit a written request to the Land Commissioner of the Alabama Department of Revenue for the transfer of the state's interest in certain tax delinquent properties to the authority. Upon receipt of such request, the Land Commissioner shall issue a tax deed conveying the state's interest in the property to the authority. The authority shall not be required to pay the amount deemed to have been bid to cover delinquent taxes or any other amount in order to obtain the tax deed.

(b) Delinquent property which may be transferred by the Land Commissioner to the authority shall be limited to parcels which have been sold to the state pursuant to Chapter 10 of Title 40 for at least five years.

(c) The authority shall administer tax delinquent properties acquired by it as follows:

(1) All tax delinquent property acquired by the authority shall be inventoried and the inventory shall be maintained as a public record.

(2) The authority shall have the power to manage, maintain, protect, rent, lease, repair, insure, alter, sell, trade, exchange, or otherwise dispose of any tax delinquent property on terms and conditions determined in the sole discretion of the authority.

(d) Nothing contained in Act 2013-249 shall be construed to grant any power of eminent domain to the authority or any local authority.



Section 24-9-7 - Disposition of tax delinquent properties.

(a) The authority shall adopt rules and regulations for the disposition of property in which the authority holds a legal interest, which rules and regulations shall address the conditions set forth in this section.

(b) The authority may manage, maintain, protect, rent, repair, insure, alter, convey, sell, transfer, exchange, lease as lessor, or otherwise dispose of property or rights or interests in property in which the authority holds a legal interest to any public or private person for value determined by the authority on terms and conditions, and in a manner and for an amount of consideration the authority considers proper, fair, and valuable, including for no monetary consideration. The transfer and use of property under this section and the exercise by the authority of powers and duties under Act 2013-249 shall be considered a necessary public purpose and for the benefit of the public.

(c) Before the authority may sell, lease, exchange, trade, or otherwise dispose of any property, it shall either:

(1) Establish a purchase price and conditions for sale purposes.

(2) Establish a price and conditions for rent or lease purposes.

(3) Establish the conditions for trade, exchange, or other disposal of the property.

The conditions made pursuant to this subsection may include a requirement that the transferee must provide a development plan or execute a development agreement with the authority specifying the transferee's commitments regarding the development of the property and the time frame within which the development must occur, the range of permitted uses for the property, and any restrictions on its subsequent resale or transfer.

(d) The disposition of property by the authority shall not be governed by any laws or regulations otherwise applicable to the disposition of property by a state or local agency.

(e) No property shall be sold, traded, exchanged, or otherwise disposed by the authority to any entity for investment purposes only and with no intent to use the property other than to transfer the property at a future date for monetary gain.

(f) The authority shall not sell, trade, exchange, or otherwise dispose of any property held by the authority to any party who had an interest in the property at the time it was tax delinquent or to any party who transferred the party's interest in the property to the authority by sale, trade, exchange, or otherwise, unless the person pays all the taxes, interest, municipal liens, penalties, fees, and any other charges due and owing under Chapter 10 of Title 40, including the amount to the Land Commissioner had the property not been transferred to the authority.

(g) At the time that the authority sells or otherwise disposes of tax delinquent property as part of its land bank program, the proceeds of the sale shall be distributed equally as follows:

(1) One third to the operations of the authority.

(2) One third to the recovery of authority expenses.

(3) One third to the recipients of ad valorem taxes within the jurisdiction of the tax delinquent property, including the appropriate school districts, in proportion to and to the extent of their respective tax bills and costs.

(h) The authority shall have full discretion in determining the sale price of the property. No purchaser from the land bank shall be responsible for the proper disposition of the proceeds paid to the land bank for the purchase of property.



Section 24-9-8 - Quiet title and foreclosure action.

(a) The authority may initiate a quiet title action under this section to quiet title to real property held by the authority or interests in tax delinquent property held by the authority by recording with the office of the judge of probate in the county in which the property subject to quiet title action is located a notice of pending quiet title action. The notice shall include the name of the taxpayer whose interest was affected by the tax sale, the name of any other party as revealed by a search and examination of the title to the property who may claim an interest in the property, a legal description of the property, the street address of the property if available, the name, address, and telephone number of the authority, a statement that the property is subject to the quiet title proceedings under Act 2013-249, and a statement that any legal interests in the property may be extinguished by a circuit court order vesting title to the property in the authority. Notwithstanding anything in this chapter to the contrary, no quiet title action and nothing in this chapter shall affect any right, title, or interest, whether recorded or unrecorded, in the subject property which was held at the time of the tax sale by any person or entity engaged in the generation, transmission, or distribution of electric power, natural gas, or telecommunications.

(b) After the notice required under subsection (a) has been recorded, the record title to the property shall be examined and an opinion of title rendered by an attorney at law, who is licensed to practice law in this state, or a certificate of title shall be prepared by a Title Agent or Title Insurer duly licensed under the Alabama Title Act as set out in Section 27-25-1, et seq., for the benefit of the authority in order to identify all owners of an interest in the property.

(c) Once the authority has identified the owners of interest in the property, the authority shall file a single petition with the clerk of the circuit court for the judicial district in which the property subject to foreclosure under this section is located listing all property subject to foreclosure by the authority and for which the authority seeks to quiet title. No such action shall be subject to the payment of filing fees. The list of properties shall include a legal description of, a tax parcel identification number for, and the street address of each parcel or property. The petition shall seek a judgment in favor of the authority against each property listed and shall include a date, within 90 days, on which the authority requests a hearing on the petition. The petition shall request that a judgment be entered vesting absolute title in the authority, without right of redemption for each parcel of property listed, as provided in this section. At any time during the pendency of this action, the authority may file a motion to release or dismiss a certain parcel or parcels of land from the petition, which release will not affect the remaining parcels of land subject to the petition.

(d) The case shall be docketed in the circuit court by the clerk, and shall be a preferred case therein. The circuit court in which a petition is filed under subsection (c) shall immediately set the date, time, and place for a hearing on the petition for quiet title. In no event may the clerk schedule the hearing later than 90 days after the filing of a petition by the authority under subsection (c). The court, on the request of a party or as needed to allow completion of service of process on all interested persons, and to allow those persons 30 days after service of process to file an answer or other responsive pleadings to the petition, may extend the 90-day period for good cause shown.

(e) The authority shall serve all persons having record title or interest in or lien upon the property with a notice of the hearing on the petition to quiet title. Such service shall be attempted by personal service and by certified mail; provided if service is perfected by either method, the service will be sufficient to provide service of process upon all persons having record title or interest in or lien upon the property. If the persons entitled to service are located outside the county, they may be served by certified mail.

(f) The notice required under subsection (e) shall include:

(1) The date on which the authority recorded, under subsection (a), the notice of the pending quiet title and foreclosure action.

(2) A statement that a person with a property interest in the property may lose such interest, if any, as a result of the quiet title and foreclosure hearing.

(3) A legal description, tax parcel identification number of the property, and the street address of the property.

(4) The date and time of the hearing on the petition for quiet title and a statement that the judgment of the court may result in title to the property vesting in the authority.

(5) An explanation of any rights of redemption and notice that the judgment of the court may extinguish any ownership interest in or right to redeem the property.

(6) The name, address, and telephone number of the authority.

(g) In the event the sheriff is unable to perfect service or certified mail attempts are returned unclaimed, the authority shall conduct a search for the person with an interest in the property conveyed to the authority.

(1) The search, at a minimum, shall include the following:

a. An examination of the addresses given on the face of the instrument vesting interest or the addresses given to the clerk of the probate court by the transfer declaration form.

b. A search of the current telephone directory for the municipality and the county in which the property is located.

c. A letter of inquiry to the person who sold the property to the owner whose interest was sold in the tax sale at the address shown in the transfer tax declaration or in the telephone directory.

d. A letter of inquiry to the attorney handling the closing prior to the tax sale if such information is provided on the deed forms.

(2) A sign being no less than four feet by four feet shall be erected on the property and maintained by the authority for a minimum of 30 days reading as follows:

"THIS PROPERTY HAS BEEN CONVEYED TO THE ________ LAND BANK AUTHORITY AND IS SUBJECT TO A QUIET TITLE ACTION. PERSONS WITH INFORMATION REGARDING THE PRIOR OWNERSHIP OF OR INTEREST IN THE PROPERTY ARE REQUESTED TO CONTACT THE LAND BANK AUTHORITY AT _________."

(3) Any additional parties who are identified as having an interest in the property shall be provided notice in accordance with this section.

(h) If the interested party is an individual, the authority shall examine voter registration lists, available municipal archives for records of deaths, and the probate court records of estates opened in the county in which the property is located.

(i) If the interested party is a business entity, the authority shall search the records of the Secretary of State for the name and address of a registered agent.

(j) If an interested party appears at the hearing and asserts a right to redeem the property, that party may redeem in accordance with Chapter 10 of Title 40.

(k)(1) If the authority has made the search as required by this section and been unable to locate those persons required to be served under subsection (e), having located additional addresses of those persons through such search, attempted without success to serve those persons in either manner provided by subsection (e), the authority shall provide notice by publication. Prior to the hearing, a notice shall be published once each week for 3 successive weeks in a newspaper of general circulation in the county in which the property is located. If no paper is published in that county, publication shall be made in a newspaper of general circulation in an adjoining county. This publication shall substitute for notice under this subsection or subsection (g). The published notice shall include the information required in subsection (f). Should the identity of some or all of the persons who may have an interest in the property be unknown, or should such persons be infants or persons of unsound mind, the court shall appoint a guardian ad litem to represent and defend the interests of such unknown, infant, or incompetent parties in the action.

(2) A person claiming an interest in a parcel of property set forth in the quiet title action who desires to contest that petition shall file an answer containing written objections with the clerk of the circuit court and serve those objections on the authority before the date of the hearing. The circuit court may appoint and utilize as the court considers necessary a special master for assistance with the resolution of any objections to the quiet title action or questions regarding the title to property subject thereto. Within 30 days following the hearing, the circuit court shall enter judgment on a petition to quiet title. The circuit court's judgment shall specify all of the following:

a. The legal description, tax parcel identification number, and, if known, the street address of the subject property.

b. That fee simple title to the property by the judgment is vested absolutely in the authority, except as otherwise provided in paragraph e., without any further rights of redemption.

c. That all liens against the property, including any lien for unpaid taxes or special assessments, are extinguished.

d. That, except as otherwise provided in paragraph e., the authority has good and marketable fee simple title to the property.

e. That all existing recorded and unrecorded interests in the property are extinguished, except a recorded easement or right-of-way, restrictive covenant, prior reservation or severance of all mineral, mining, oil and gas rights within and underlying the property, such state of facts as shown on recorded plats, or restrictions or covenants imposed under the Alabama Land Recycling and Economic Development Act or any other environmental law in effect in the state, severed oil, gas, and mineral rights and mineral leases and agreements are excepted from Act 2013-249 and any quiet title action authorized herein.

f. A finding that all persons entitled to notice and an opportunity to be heard have been provided that notice and opportunity and that the authority provided notice to all interested parties or that the authority complied with the notice procedures in subdivision (1), which compliance shall create a rebuttable presumption that all interested parties received notice and an opportunity to be heard.

(l) Except as otherwise provided in paragraph e. of subsection (k), fee simple title to property set forth in a petition for quiet title filed under subsection (c) shall vest absolutely in the authority upon the effective date of the judgment by the circuit court and the authority shall have absolute title to the property. The authority's title is not subject to any recorded or unrecorded lien, except as provided in paragraph e. of subdivision (2) of subsection (k) and shall not be stayed except as provided in subsection (m). A judgment entered under this section is a final order with respect to the property affected by the judgment.

(m) The authority or a person claiming to have an interest in property under this section may within 42 days following the effective date of the judgment under subsection (k) appeal the circuit court's judgment quieting title to the property to the Court of Appeals. An appeal under this subsection is limited to the record of the proceedings in the circuit court under this section. In the event of a timely appeal, the circuit court's judgment quieting title to the property shall be stayed until the Court of Appeals has reversed, modified, or affirmed that judgment. If an appeal under this subsection stays the circuit court's judgment, the circuit court's judgment is stayed only as to the property that is the subject of that appeal and the circuit court's judgment quieting title to other property that is not the subject of that appeal is not stayed.

(n) The authority shall record an order of judgment for each parcel of property in the office of the judge of probate for the county in which the subject property is located.

(o) Notwithstanding the requirements for adverse possession under Section 40-10-82, or any other law, the authority may initiate a quiet title action under this section at any time after acquiring an interest in the property which is subject to the action. A final decree of an action properly filed in compliance with this section shall extinguish all outstanding rights of redemption.



Section 24-9-9 - Applicability of chapter.

This chapter shall not apply to property owned, operated, or used by utilities engaged in the generation, transmission, or distribution of electricity.



Section 24-9-10 - Incorporation of local authority.

(a) If the number of tax delinquent properties in a municipality exceeds 1,000, then the governing body of a municipality may adopt a resolution declaring that it is wise, expedient, and necessary that a local authority be formed by the municipality by the filing for record of a certificate of incorporation in accordance with the provisions of subsection (c).

(b) If the number of tax delinquent properties in a municipality exceeds 1,000, then the governing body of a county may adopt a resolution declaring that it is wise, expedient, and necessary that a local authority be formed by the county by the filing for record of a certificate of incorporation in accordance with the provisions of subsection (c).

(c) Upon the adoption of the authorizing resolution, the municipality or county, as the case may be, shall proceed to incorporate the local authority by filing for record in the office of the judge of probate of the county a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided. The certificate of incorporation of the local authority shall state all of the following:

(1) The name of the local unit of government forming the local authority.

(2) The name of the local authority.

(3) The size of the initial governing body of the local authority, which shall be composed of an odd number of members, but not less than five.

(4) The qualifications, method of selection, and terms of office of the initial board members.

(5) A method for the adoption of bylaws by the governing body of the local authority.

(6) A method for the distribution of proceeds from the activities of the local authority.

(7) A method for the dissolution of the local authority.

(8) Any other matters considered advisable by the local unit of government, consistent with Act 2013-249.

(d) Following incorporation, a local authority may enter into an intergovernmental agreement with the authority providing for the transfer to the local authority of any property held by the authority which is located within the corporate limits of the municipality or the boundary of the county which created the land bank.

(e) A local authority shall have all of the powers of the authority as set forth in this chapter.

(f) A local unit of government and any agency or department of such local unit of government may do one or more of the following:

(1) Anything necessary or convenient to aid a local authority in fulfilling its purposes under Act 2013-249.

(2) Lend, grant, transfer, appropriate, or contribute funds to a local authority in furtherance of its purposes.

(3) Lend, grant, transfer, or convey funds to a local authority that are received from the federal government or this state or from any nongovernmental entity in aid of the purposes of Act 2013-249.






Chapter 10 - ALABAMA AFFORDABLE HOUSING ACT.

Section 24-10-1 - Short title.

This chapter shall be known as and may be cited as the Alabama Affordable Housing Act.



Section 24-10-2 - Definitions.

When used in this chapter, the following words shall have the following meanings:

(1) ADVISORY COMMITTEE. The Alabama Housing Trust Fund Advisory Committee.

(2) ALABAMA DEPARTMENT OF ECONOMIC AND COMMUNITY AFFAIRS (ADECA). As established by Section 41-23-1.

(3) ALABAMA HOUSING TRUST FUND. The trust fund created pursuant to Section 24-10-4.

(4) SIXTY PERCENT OF MEDIAN FAMILY INCOME. A person or persons living together whose annual income or incomes do not exceed 60 percent of the median family income of a geographic area, as determined by the U.S. Department of Housing and Urban Development, with adjustments for smaller and larger families.



Section 24-10-3 - Legislative findings.

(a) It is hereby found and declared that Alabama is in need of more safe, decent, and affordable housing for residents with incomes at or below 60 percent of the median family income.

(b) It is further declared that the lack of affordable housing in Alabama adversely affects a community's ability to develop and maintain a viable and stable economy. The establishment of the Alabama Housing Trust Fund is intended to:

(1) Provide a flexible source of funding for all Alabama communities to address their affordable housing needs.

(2) Help families attain economic stability.

(3) Revitalize blighted and distressed neighborhoods by creating safe, decent, and affordable housing.

(4) Contribute to economic growth through increased housing production, employment, and tax revenue, thereby benefiting all Alabama residents.

(5) Alleviate deficiencies in the supply of safe, decent, and affordable housing for residents with incomes at or below 60 percent of the median family income, many of whom are physically disabled, elderly, victims of domestic violence, veterans, homeless or on the verge of homelessness, living with HIV/AIDS, or living with developmental disabilities.

(6) Alleviate deficiencies in the supply of safe, decent, and affordable housing in rural areas of the state.



Section 24-10-4 - Alabama Affordable Housing Trust Fund.

The Alabama Affordable Housing Trust Fund is created in the State Treasury for the collection and distribution of designated funds for the purpose of increasing the production of housing units, rehabilitating existing housing units, and maintaining such housing so that it can be made affordable to individuals and families whose incomes are at or below 60 percent of the median family income. The Alabama Housing Trust Fund shall be administered by ADECA which shall appoint an advisory committee as prescribed in Section 24-10-8 to advise the Director of ADECA as to program components and operations.



Section 24-10-5 - Duties of Department of Economic and Community Affairs.

(a) The Alabama Housing Trust Fund shall be maintained and administered by ADECA. ADECA is authorized and directed to do all the following:

(1) Invest and reinvest all money held in the trust fund in investments under ADECA's investment policies, pending its use for the purposes described in Section 24-10-6.

(2) Keep books and records relating to the investment, interest earnings, and uses of monies deposited into the trust fund.

(3) Establish procedures for the withdrawal, allocation, and use of the monies held in the trust fund for the purposes described in Section 24-10-6.

(4) Publish, on an annual basis, criteria for determining the distribution of funds.

(5) Conduct an annual independent audit of the trust fund.

(6) Prepare, in collaboration with the advisory committee, an annual performance report, which shall be provided to the Governor, Speaker of the House of Representatives, and the President Pro Tempore of the Senate, outlining the use of the trust fund monies, including, but not limited to, the trust fund's success in meeting its intended purposes.

(7) Conduct, or hire an outside entity to conduct a statewide housing needs assessment, once every five years to inform ADECA, its director, and the advisory committee of the affordable housing needs in Alabama. The assessment should include the housing needs for individuals with disabilities, those living with HIV/AIDS, intellectual disability, individuals experiencing homelessness, victims of domestic violence, veterans, and the elderly.

(8) Enter into contracts and agreements in connection with the operation of the trust fund, including contracts and agreements with federal agencies, local governmental entities, community developers, and other not-for-profit groups. This provision shall not authorize contracts and agreements with for-profit entities.

(9) Engage in ongoing efforts to increase funding sources for the trust fund, including any additional ongoing state-dedicated funding source.

(b) ADECA shall seek the input of the Alabama Housing Trust Fund Advisory Committee, outlined in Section 24-10-8, but the Director of ADECA has final decision-making authority on all matters relating to the trust fund and the programs administered under Section 24-10-4.

(c) ADECA shall be periodically paid a reasonable fee from amounts deposited to the trust fund to reimburse ADECA for its services in administering the trust fund. On an annual basis, ADECA shall not be paid in excess of 10 percent of the total annual deposits to the trust fund.



Section 24-10-6 - Purpose.

The Alabama Affordable Housing Act is established for the following purposes:

(1) To increase the production of housing units and home ownership and to preserve the supply of rental housing that is affordable to individuals and families with incomes at or below 60 percent of the median family income.

(2) To maintain and rehabilitate existing affordable housing units to insure their continued availability to individuals and families with incomes at or below 60 percent of the median family income.

(3) To serve individuals and families living at or below 60 percent of the median family income. No less than 50 percent of the resources placed into the fund each year shall be used to serve individuals and families with household incomes at or below 30 percent of the median family income as determined by the U.S. Department of Housing and Urban Development.

(4) To annually distribute, when possible, a majority of the proceeds from the trust fund to eligible nonprofit developers.

(5) To annually distribute no less than 40 percent of funds for activities that provide housing and housing assistance to individuals and families in rural areas and small cities that are classified as the Balance of State under the U.S. Department of Housing and Urban Development's Home Investment Partnership Program.



Section 24-10-7 - Requirements for eligibility.

(a) In order for a proposal to be an activity eligible for support, the following minimum requirements must be met:

(1) Beneficiaries of the activity must be individuals or families whose annual income or incomes do not exceed 60 percent of the median family income of a geographic area, as determined by the U.S. Department of Housing and Urban Development, with adjustments for smaller and larger families.

(2) Housing to be funded must meet minimum housing quality standards set forth by the U.S. Department of Housing and Urban Development.

(3) Housing to be funded must comply with the design standards of the Americans with Disabilities Act.

(4) Housing to be funded must meet the same requirements for duration of affordability as set forth in the rules of ADECA for its HOME Investment Partnership Program, with priority given to housing that is to be affordable in perpetuity.

(b) Activities to be funded by the Alabama Housing Trust Fund shall be selected through a competitive process under rules to be determined by ADECA with input from the advisory committee.

(c) ADECA shall ensure that activities funded through the trust fund shall address the housing needs of each of the following populations, consistent with the input of the advisory committee and the statewide housing needs assessment:

(1) Disabled.

(2) Elderly.

(3) Victims of domestic violence.

(4) Veterans.

(5) Homeless or on the verge of becoming homeless.

(6) Living with an intellectual disability.

(7) Living with HIV/AIDS.

(d)(1) The rules of ADECA shall also set forth evaluation criteria, which shall include without limitation the following for all applications:

a. The experience of the entity making the proposal, determined through consideration of the proposer's past history in completing activities of a similar scale and nature.

b. The timeliness with which units will be developed or the activity implemented.

(2) For housing-specific applications, the rules of ADECA shall set forth evaluation criteria, which shall include, without limitation, the following:

a. An evaluation of the property management history of the developer and management agent provided that rental housing is proposed.

b. The number of years a development shall maintain units at affordable rental or sales prices and the strength of enforcement mechanisms to ensure long-term affordability.

c. The number of affordable units being made available to individuals and families whose annual incomes do not exceed 30 percent of the median family income of a geographic area, as determined by the U.S. Department of Housing and Urban Development, with adjustments for smaller and larger families.

d. The degree to which trust fund monies are used to leverage additional funding.

e. The extent to which the activity will leverage or augment local community affordable housing goals or locally adopted affordable housing plans such as revitalization areas or other geographic areas targeted for investment.

f. The extent to which housing produced will be part of a mixed income development or neighborhood.

g. The extent to which the activity serves individuals and families with special needs, including persons who are disabled, elderly, victims of domestic violence, veterans, homeless or on the verge of becoming homeless, living with HIV/AIDS, and those living with intellectual disabilities.

h. The extent to which the activity adheres to energy efficiency, green and health design, and other environmental and sustainability standards.

i. The extent to which housing will be located near transit lines, shopping, community services, and other amenities.

(e) No related entities, principals, or individuals shall be allocated trust fund funds in excess of 15 percent of the state's annual allocation.



Section 24-10-8 - Alabama Housing Trust Fund Advisory Committee - Composition; expenses; staff.

(a) There is created the Alabama Housing Trust Fund Advisory Committee for the purpose of advising the Director of ADECA and staff of the department with respect to the Alabama Housing Trust Fund.

(b) The membership of the advisory committee shall be inclusive and reflect the racial, gender, geographic, urban/rural and economic diversity of the state. The advisory committee shall annually report to the Legislature by the second legislative day of each regular session the extent to which the advisory committee has complied with the diversity provisions provided for in this chapter.

(c) Each member of the advisory committee should have a demonstrated interest in the housing needs of individuals and families with extremely low incomes to incomes at 60 percent of median family income and the revitalization of distressed neighborhoods.

(d) The advisory committee shall consist of 16 members and shall include one representative member from the following organizations and the following additional appointments:

(1) The Alabama House of Representatives appointed by the Speaker of the House.

(2) The Alabama Senate appointed by the Senate President Pro Tempore.

(3) The Lieutenant Governor or his or her designee.

(4) The Alabama Association of Habitat Affiliates.

(5) The Low Income Housing Coalition of Alabama.

(6) The Community Action Association of Alabama.

(7) The Alabama Alliance to End Homelessness.

(8) The Alabama Department of Mental Health.

(9) The Alabama Association of Realtors.

(10) The Governor's Statewide Interagency Council on Homelessness.

(11) The Home Builders Association of Alabama.

(12) A member appointed by the Independent Living Resources of Greater Birmingham, Montgomery Center for Independent Living, and Independent Living Center of Mobile.

(13) The Alabama Council for Affordable and Rural Housing.

(14) The Alabama Bankers Association.

(15) An individual whose income does not exceed 60 percent of the state median family income appointed by the Governor.

(16) The Alabama Manufactured Housing Association.

(e) To avoid a conflict of interest, or the appearance of a conflict of interest, no sitting committee organization may apply for trust fund dollars during its time on the committee. If an affiliate organization applies for funding, the related committee organization will recuse itself from any discussion or voting on the application.

(f) The term of office of each member of the advisory committee shall be three years. In order to stagger the terms of the members, the initial members of the committee shall draw lots as follows:

(1) Six shall be appointed each for a term of one year.

(2) Five each for a term of two years.

(3) Five each for a term of three years.

No member shall serve more than two consecutive three-year terms, without interruption in service of at least three years.

(g) Each term on the advisory committee shall expire on September 30 of the year in which the term expires. When this occurs, the director or the elected official responsible for appointing the position shall appoint a new member or reappoint the current member. If a vacancy occurs within 90 days of the vacancy, the director shall appoint a replacement to fill the vacancy for the remainder of the unexpired term.

(h) The director may remove a member of the advisory committee only for neglect of duty, an unexcused failure to attend more than one of the regularly scheduled meetings held in a calendar year during the term in office of the member, malfeasance, violation of this chapter, or conviction of a felony.

(i) Members of the advisory committee shall receive reimbursement for expenses incurred in the performance of duties as approved by the ADECA Director.

(j) If necessary, ADECA may employ staff to assist the advisory committee in the performance of its functions.



Section 24-10-9 - Alabama Housing Trust Fund Advisory Committee - Responsibilities.

The committee's responsibilities shall include the following:

(1) Review and advise ADECA staff on all policies and procedures for operation of the Alabama Housing Trust Fund including, but not limited to:

a. Development of a process for making awards from the trust fund.

b. Development of policies and rules for operating the trust fund including priorities for making awards and criteria for evaluating applications, and delineation of all compliance and reporting responsibility of fund recipients.

(2) Review and advise ADECA staff on the collection and presentation of data on the use and impact of the trust fund and the preparation of an annual performance report to be submitted to the Legislature, Governor, and the public.

(3) Pursue additional sources of revenue in addition to that prescribed by this chapter.

(4) Ensure that the dedicated resources alleviate the housing crisis for Alabamians by assisting individuals and families with incomes at or below 60 percent of the median family income and targeting hard-to-serve, special needs populations that include individuals who are:

a. Disabled.

b. Elderly.

c. Victims of domestic violence.

d. Veterans.

e. Homeless or on the verge of becoming homeless.

f. Living with an intellectual disability.

g. Living with HIV/AIDS.

h. Mentally ill.

(5) Prepare, in collaboration with ADECA staff, an annual review of the rules, compliance responsibilities, set-asides, funding priorities, policies, funding recommendations and decisions, including any recommended changes to the operation of the trust fund. This review shall be presented to the Director of ADECA for final approval.

(6) The advisory committee shall elect from its membership a chair, vice chair, and secretary. The advisory committee shall adopt rules to govern its proceedings. A majority of the appointed membership of the committee shall constitute a quorum for all meetings.

(7) The advisory committee shall meet within 30 days after a majority of its first members is appointed, and thereafter shall hold regular meetings. Minutes of each meeting of the advisory committee, recording the members present and the business taken, shall be signed and kept by the secretary or an assistant secretary appointed by the advisory committee.



Section 24-10-10 - Organizations eligible for funding.

The following organizations shall be eligible to apply to ADECA for funding:

(1) Not-for-profit organizations.

(2) Municipalities.

(3) Counties.

(4) Public housing authorities.

(5) For-profit organizations. Profit organizations that use Alabama Housing Trust Fund monies to provide housing for extremely low income individuals and families must partner with not-for-profit organizations that can, if necessary, provide resident services to ensure housing stability.



Section 24-10-11 - Ownership requirements.

All home ownership projects funded by the Alabama Housing Trust Fund must follow the same ownership requirements of the current Alabama Habitat for Humanity home ownership program.









Title 25 - INDUSTRIAL RELATIONS AND LABOR.

Chapter 1 - GENERAL PROVISIONS.

Article 1 - In General.

Section 25-1-1 - Duties of employers, etc., with respect to provision of safe employment.

(a) Every employer shall furnish employment which shall be reasonably safe for the employees engaged therein and shall furnish and use safety devices and safeguards and shall adopt and use methods and processes reasonably adequate to render such employment and the places where the employment is performed reasonably safe for his employees and others who are not trespassers, and he shall do everything reasonably necessary to protect the life, health and safety of his employees and others who are not trespassers.

(b) Every employer and every owner of a place of employment, place of public assembly or public building, now or hereafter constructed, shall so construct, repair and maintain the same as to render it reasonably safe; provided, however, that nothing contained in this section shall be construed or applied so as to impose upon any such owner any duties to his tenant, the members of his family, employees, guests or invitees or others entering upon the premises under the tenant's title, or the public, not now imposed upon him by law.

(c) For the purposes of this section, the following terms shall have the meanings ascribed to them by this subsection:

(1) EMPLOYER. Such term includes every person, firm, corporation, partnership, joint stock association, agent, manager, representative, foreman or other person having control or custody of any employment, place of employment or of any employee, but the terms of this section shall not be construed to cover the employment of agricultural workers or domestic servants.

(2) EMPLOYEE. Such term does not and shall not include agricultural workers or domestic servants.

(3) SAFE and SAFETY. Such terms, applied to any employment or place of employment, place of public assembly or public building, shall mean "reasonably safe" or "reasonable safety" consistent with the lawful purpose of the use and occupancy of the place of employment, place of public assembly or public building and the inherent danger of the employment, the process, operation or situation involved, and, shall include conditions and methods of sanitation and hygiene reasonably necessary for the protection of the life, health and safety of the employees and others who are not trespassers.



Section 25-1-2 - Duty of employer to provide sitting accommodations and separate water closets for females.

Repealed by Act 2015-70 effective April 21, 2015.






Article 2 - Equal Employment Opportunity for Minorities.

Section 25-1-10 - Affirmative action programs; definition of minority; American Indians or Alaskan Natives included.

Notwithstanding any other provision of law, whenever any employer in this state sponsors or initiates a program of affirmative action designed to cure or eradicate the effects of discrimination in employment, and the intent of the program is to affect the recruitment, selection, appointment, promotion, or other personnel procedures or functions in a manner so as to insure equal employment opportunity for minorities, the term "minority" shall include, in addition to any specifically identified ethnic group or other classification, a person who is a citizen or lawful permanent resident of the United States and who can establish by information contained on his or her birth certificate, by tribal records or by other reliable records, that he or she is an American Indian or Alaskan native, having origins in any of the original peoples of North America.






Article 3 - Age Discrimination By Employers Prohibited.

Section 25-1-20 - Definitions.

For the purposes of this article, the following words and phrases shall have the following meanings:

(1) DISCRIMINATORY PRACTICE. Any practice made unlawful by this article.

(2) EMPLOYER. Any person employing 20 or more employees for each working day in each of 20 or more calendar weeks in the current or preceding calendar year, including any agent of that person.

(3) EMPLOYMENT AGENCY. Any person regularly undertaking, with or without compensation, to procure employees for an employer or to procure for employees opportunities to work for an employer, including any agent of that person.

(4) LABOR ORGANIZATION. Any organization which exists for the purpose, in whole or in part, of collective bargaining, of dealing with employers concerning grievances, terms, or conditions of employment, or of other mutual aid or protection in connection with employment.



Section 25-1-21 - Discrimination against workers 40 years of age and over - Prohibited.

No employer, employment agency, or labor organization shall discriminate in employment against a worker 40 years of age and over in hiring, job retention, compensation, or other terms or conditions of employment.



Section 25-1-22 - Unlawful employment practices - Generally.

It is an unlawful employment practice for an employer to do any of the following:

(1) Fail or refuse to hire or discharge an individual, or otherwise discriminate against an individual with respect to compensation, terms, or privileges of employment, because of the age of the individual.

(2) Limit, segregate, or classify employees or applicants for employment in any way which would deprive or tend to deprive an individual of employment opportunities or to adversely affect the status of an individual as an employee, because of the age of the individual.



Section 25-1-23 - Unlawful employment practices - Employment agency.

It is an unlawful employment practice for an employment agency to fail or refuse to refer for employment, or otherwise to discriminate against an individual because of the age of the individual.



Section 25-1-24 - Unlawful employment practices - Labor organization.

It is an unlawful employment practice for a labor organization to do any of the following:

(1) Exclude or expel from its membership, or otherwise discriminate against an individual because of the age of the individual.

(2) Limit, segregate, or classify its membership, or to classify or fail or refuse to refer for employment an individual in any way which would deprive or tend to deprive an individual of employment opportunities, or adversely affect the status of an individual as an employee, or as an applicant for employment, because of the age of the individual.

(3) Cause or attempt to cause an employer to discriminate against an individual in violation of this section.



Section 25-1-25 - Unlawful employment practices - Apprenticeship.

It is an unlawful employment practice for an employer, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discriminate against an individual because of age in admission to, or employment in, any program established to provide apprenticeship or other training.



Section 25-1-26 - Unlawful employment practices - Licensure, etc.

It is an unlawful employment practice for an employer, employment agency, labor organization, or joint labor-management committee to discriminate against an individual seeking a license, certification, or seeking to take or pass an examination, because of the age of the individual.



Section 25-1-27 - Unlawful employment practices - Advertisement.

It is an unlawful employment practice for an employer, labor organization, employment agency, or joint labor-management committee to print, or cause to be printed or published, any notice or advertisement relating to employment, apprenticeship, or other training, indicating any preference, limitation, specification, or discrimination of age.



Section 25-1-28 - Unlawful employment practices - Opposition to employer.

It is an unlawful employment practice for an employer, labor organization, employment agency, or joint labor-management committee to discriminate against an individual because that individual has opposed any practice which is an unlawful employment practice under this article, or because that individual has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this article.



Section 25-1-29 - Remedies.

Any person aggrieved may elect to pursue their remedies under Title VII of the Civil Rights Act of 1964 as amended, and the Age Discrimination in Employment Act 29 U.S.C. Section 621 or in the alternative bring a civil action in the circuit court of the county in which the person was or is employed for such legal or equitable relief as will effectuate the purposes of this article. However, if an action is brought in the federal court, any action pending in the state court shall be simultaneously dismissed with prejudice. Further, any party bringing action under this section shall only be entitled to one recovery of damages. Any damages assessed in one court will offset any entitlement to damages in any other state or federal court. In any action, a person shall be entitled to a trial by jury of any issue of fact in any action for recovery of amounts owed as a result of a violation of this article, regardless of whether equitable relief is sought by any party in the action. Any employment practice authorized by the federal Age Discrimination in Employment Act shall also be authorized by this article and the remedies, defenses, and statutes of limitations, under this article shall be the same as those authorized by the federal Age Discrimination in Employment Act except that a plaintiff shall not be required to pursue any administrative action or remedy prior to filing suit under this article.






Article 4 - Use of Consumer Reporting Agencies.

Section 25-1-40 - Electronic access to wage reports.

(a) For purposes of this section, the following terms have the following meanings:

(1) CONSUMER REPORTING AGENCY. Any person, entity, or agency which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and which uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.

(2) DEPARTMENT. The Department of Labor.

(3) USER. The same meaning as set forth in the federal Fair Credit Reporting Act, 15 U.S.C. §1681 et seq.

(b) Notwithstanding any other provision of law to the contrary, the department may contract with one or more consumer reporting agencies to provide secure electronic access to employer-provided information relating to the quarterly wages report submitted in accordance with the state's unemployment compensation law. Such access is limited to the wage reports for the preceding 16 calendar quarters.

(c) A user shall receive written consent from the consumer prior to receiving the information pursuant to subsection (b). The written consent from the consumer shall be signed and shall contain all of the following:

(1) Specific notice that the individual's wage and employment history information will be released to a consumer reporting agency.

(2) Notice that any release is made for the sole purpose of reviewing a specific application made by the individual.

(3) Notice that the files of the department containing wage and employment history information submitted by the individual or his or her employers may be accessed.

(4) A listing of the parties authorized to receive the released information.

(d) Consumer reporting agencies and users accessing information under this section shall safeguard the confidentiality of such information and shall use the information only to support a single transaction for the user to satisfy standard financial underwriting requirements or other requirements imposed upon the user, and to satisfy the obligations of the user under applicable state or federal fair credit reporting laws and rules governing this section.

(e) If any consumer reporting agency or creditor violates any provision of this section, the department shall, upon 30 days' written notice to the consumer reporting agency, terminate the contract established between the department and the consumer reporting agency pursuant to this section. In no event shall the department be liable for any violation by the consumer reporting agency or creditor of any provision of this section.

(f) The department shall establish minimum audit, security, net worth, and liability insurance standards, technical requirements, and any other terms and conditions considered necessary in the discretion of the department to safeguard the confidentiality of the information released under this section and to otherwise serve the public interest. The department shall also include, in coordination with any necessary audit procedures to ensure that the safeguards are followed.

(g) In contracting with one or more consumer reporting agencies pursuant to this section, any revenues generated by any contract shall be used to pay the entire cost of providing access to the information. In accordance with federal regulations, any additional revenue generated by the department or the state under this section shall be paid into the Employment Security Administration Fund with continuous appropriation for the administration of the unemployment compensation system or as otherwise provided by law.

(h) The department may not provide wage and employment history information to any consumer reporting agency before the consumer reporting agency under contract with the department pays all development and start-up costs incurred by the state in connection with the design, installation, and administration of technological systems and procedures for the electronic access program.

(i) The release of any information under this section shall be for a purpose authorized by and in the manner permitted by the United States Department of Labor and any subsequent rules or regulations adopted by that department.






Article 5 - Voluntary Veterans' Preference Employment Policy Act.

Section 25-1-50 - Short title.

This article shall be known and may be cited as the Voluntary Veterans' Preference Employment Policy Act.



Section 25-1-51 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) DD 214. A Department of Defense Report of Separation form or its predecessor or successor forms.

(2) PRIVATE EMPLOYER. An employer who is not the federal or state government, a school district, or a public institution of higher education.

(3) VETERAN. A person who has served on active duty in the United States Armed Forces and was discharged or released with an honorable discharge.

(4) VETERANS' PREFERENCE EMPLOYMENT POLICY. A private employer's voluntary preference for hiring, promoting, or retaining a veteran over another qualified applicant or employee.



Section 25-1-52 - Requirements; implementation.

(a) A private employer may have a voluntary veterans' preference employment policy which shall:

(1) Be in writing.

(2) Be applied uniformly to employment decisions regarding hiring, promotion, or retention during a reduction in force.

(b) An employer may require that a veteran submit a DD 214 to a private employer with a veterans' preference employment policy to be eligible for the preference.

(c) The granting of the preference may not be construed to be a violation of any local or state equal employment opportunity law.

(d) The Alabama Department of Veterans' Affairs and the Alabama Department of Labor shall assist a private employer in determining if an applicant is a veteran to the extent permitted by law and in a manner that protects personal privacy consistent with the law.









Chapter 2 - DEPARTMENT OF LABOR.

Section 25-2-1 - Established; seal.

There shall be a Department of Labor of the State of Alabama, which shall be an executive and administrative department of the state. The Department of Labor shall have a seal, which shall be affixed by the secretary to his or her official acts and deeds and to those of the Department of Labor.



Section 25-2-1.1 - Department renamed.

(a) All powers, duties, and functions and all related records, property, equipment of, employees of, and all contractual rights, obligations of, and unexpended balances of appropriations and other funds or allocations of the Department of Labor shall be transferred to the Department of Industrial Relations which shall be renamed the Department of Labor on October 1, 2012.

(b) Notwithstanding any other provision of law, whenever any act, section of the Code of Alabama 1975, or any other provision of law refers to the Department of Industrial Relations or the Department of Labor or the Director of Industrial Relations, the Commissioner of Labor, or the Secretary of Labor, it shall be deemed a reference to the Department of Labor and the Secretary of Labor created by Act 2012-496.



Section 25-2-2 - Duties generally.

(a) The general functions and duties of the Department of Labor shall be as follows:

(1) To administer all labor laws and all laws relating to the relationship between employer and employee, including laws relating to hours of work, and working conditions in places of employment.

(2) To make or cause to be made all necessary inspections to determine whether or not the laws, the administration of which is delegated to the Department of Labor, and rules and regulations issued pursuant thereto, are being complied with by employers and employees, and to take such action as may be necessary to enforce compliance; provided, however, that there shall be no inspection of boilers which have been inspected, approved, and insured by an insurance company authorized to do business in the State of Alabama. Provided, however, that this provision may not prevent compliance verification by the department.

(3) To propose to the board of appeals, provided for in this chapter, such rules and regulations, or amendments as may be deemed advisable for the prevention of accidents or the prevention of sickness and diseases in mines. The Secretary of Labor may appoint committees composed of employers, employees, and experts to suggest and assist in the preparation of rules and regulations or amendments.

(4) To administer and perform, by and under the direction of the Secretary of Labor, all functions and duties of Chapter 4 of this title, and it shall have power and authority to adopt and enforce all reasonable rules and orders necessary or suitable to that end, and to require any reports, and to take any other action, consistent with Chapter 4 of this title, necessary or suitable to that end.

(5) To cooperate with all authorities of the United States having powers and duties under the Wagner-Peyser Act, approved June 6, 1933 (48 Stat. 113, United States Code, Title 29, Section 49) entitled "An Act to provide for the establishment of a national employment system and for cooperation with the states in the promotion of such system and for other purposes," and to do and perform all things necessary to secure for the State of Alabama the benefits of such act and the promotion and maintenance of a system of public employment offices. The Department of Labor is hereby designated as the state agency and vested with all powers necessary to cooperate with the United States Employment Service or its successor.

(6) To administer and perform, by and under the direction of the Secretary of Labor, all functions and duties of Chapter 5 of this title, and it shall have power and authority to adopt and enforce all reasonable rules and orders necessary or suitable to that end, and to require any reports, and to take any other action, consistent with Chapter 5 of this title, necessary or suitable to that end.

(7) To make investigations and studies and to collect, collate, and compile statistical information and to make and publish reports concerning the conditions of labor generally, including living conditions, hours of work, wages paid, and all matters relating to the enforcement and effect of the provisions of this title coming under the jurisdiction of the Department of Labor and the rules and regulations issued pursuant thereto and other laws relating to the Department of Labor. The Secretary of Labor shall deliver a copy of each such report to every person making application therefor.

(8) To make an annual report to the Governor covering the activities and accomplishments of the Department of Labor during the preceding fiscal year, accompanied by the recommendations of the Secretary of Labor. The report shall be printed and the Secretary of Labor shall deliver a copy to every person making application therefor.

(9) To make recommendations to the Legislature for the enactment of laws which, on the basis of information and statistics compiled by the Department of Labor, appear to be desirable for the protection of laborers and for promoting and fostering amicable relations between employers and employees.

(10) To administer and perform, by and under the direction of the Secretary of Labor, all functions and duties of Section 25-2-7, and it shall have power and authority to adopt and enforce all reasonable rules and orders necessary or suitable to that end, and to require any reports, and to take any other action, consistent with Section 25-2-7, necessary or suitable to that end.

(11) To administer and perform, by and under the direction of the Secretary of Labor, all functions and duties of Chapter 7 of this title and such other statutes as may be provided by law and to advise the Governor with respect to the provisions thereof, and it shall have power and authority to adopt and enforce all reasonable rules and orders necessary or suitable to that end, and to require any reports, and to take any other action, consistent with Chapter 7 of this title, necessary or suitable to that end.

(12) To administer and perform, by and under the direction of the Secretary of Labor, all functions and duties of Chapter 8 of this title, and it shall have the power and authority to adopt and enforce all reasonable rules and orders necessary or suitable to that end, and to require any reports, and to take any other action, consistent with Chapter 8 of this title, necessary or suitable to that end.

(13) To administer and perform, by and under the direction of the Secretary of Labor, all functions and duties of Chapter 9 of this title, and it shall have power and authority to adopt and enforce all reasonable rules and orders necessary or suitable to that end, and to require any reports, and to take any other action, consistent with Chapter 9 of this title, necessary or suitable to that end.

(14) To administer and perform, by and under the direction of the Secretary of Labor, all functions and duties of Chapter 10 of this title, and it shall have power and authority to adopt and enforce all reasonable rules and orders necessary or suitable to that end, and to require any reports, and to take any other action, consistent with Chapter 10 of this title, necessary or suitable to that end.

(15) To administer and perform, by and under the direction of the Secretary of Labor, all functions and duties of Chapter 11 of this title, and it shall have power and authority to adopt and enforce all reasonable rules and orders necessary or suitable to that end, and to require any reports, and to take any other action, consistent with Chapter 11 of this title, necessary or suitable to that end.

(16) To administer and perform, by and under the direction of the Secretary of Labor, all functions and duties of Chapter 12 of this title, and it shall have power and authority to adopt and enforce all reasonable rules and orders necessary or suitable to that end, and to require any reports, and to take any other action, consistent with Chapter 12 of this title, necessary or suitable to that end.

(17) To administer and perform, by and under the direction of the Secretary of Labor, all functions and duties of Chapter 13 of this title, and to require any reports, and to take any other action, consistent with Chapter 13 of this title, necessary or suitable to that end.

(18) To administer and perform, by and under the direction of the Secretary of Labor, all functions and duties of Chapter 14 of this title, and it shall have power and authority to adopt and enforce all reasonable rules and orders necessary or suitable to that end, and to require any reports, and to take any other action, consistent with Chapter 14 of this title, necessary or suitable to that end.

(b) The combining of the functions of the Department of Industrial Relations and Department of Labor made by Act 2012-496 shall reduce administrative costs and expenses paid from the State General Fund by an amount equal to at least 20 percent of the amount appropriated from the State General Fund to the Department of Labor for the fiscal year ending September 30, 2012.



Section 25-2-3 - Divisions; officers.

The Secretary of Labor, with the approval of the Governor, may establish such division or divisions as may, in his discretion, be necessary or desirable for the administration or enforcement of any law or any rule or regulations with which the Department of Labor is charged or the performance of any of its functions or duties. Each division in the Department of Labor shall be headed by and be under the direction, supervision and control of an officer who shall be designated as the chief of such division. All chiefs of divisions shall be appointed by the Secretary of Labor, subject to the provisions of the Merit System. Before entering upon the discharge of their duties, such chiefs of divisions shall take the constitutional oath of office. Each of such officers shall devote his full time to his official duties and shall hold no other lucrative position while serving as such. It is one of the purposes of this chapter to coordinate, in one division of the Department of Labor, unemployment compensation and employment service. Unemployment compensation and employment service shall be in one division of the Department of Labor under the direction of the chief of said division. Within said division, but subordinate to the chief thereof, there shall be a full-time salaried director of unemployment compensation and a full-time salaried director of employment service. The salaries of said chief and directors shall be paid solely from federal grants and shall be comparable to those paid similar officers in comparable states, notwithstanding any limitation or maximum in any other law.



Section 25-2-4 - Employees.

The Secretary of Labor shall, with the approval of the Governor, determine the number of employees needed for the efficient and economical performance of the functions and duties of the Department of Labor. The Secretary of Labor is authorized and empowered to make such agreements as may be necessary or proper with the Secretary of Labor or any other agency, department or bureau of the federal government with respect to the proration of salaries and expenses paid to employees of the Department of Labor whose duties are not exclusively in the performance of the functions of the unemployment compensation division. Before entering upon the duties of their respective offices, the employees of the Department of Labor shall execute to the State of Alabama bonds, to be approved by the Governor, in amounts to be fixed by the Secretary of Labor, for the faithful performance of their duties.



Section 25-2-4.1 - Employees of certain colleges or the Alabama Community College System.

(a) All persons employed by Bishop State Community College, Southern Union State Community College, Bevill State Community College, and the Alabama Community College System who are part of the Alabama Career Center System on July 1, 2015, with no adverse effect as to salary or benefits, shall be transferred, subject to the contingency described in subsection (c), to the Alabama Department of Labor.

(b) All transferred employees shall be placed into Merit System classifications as determined by the State Personnel Department. The State Personnel Department shall credit all transferred employees with his or her years of service while with the Alabama Career Center System. All transferred personnel shall be covered by the Merit System Act and shall be entitled to all privileges and responsibilities as other Merit System employees and their service and removal shall be subject to the Merit System Act and the rules of the State Personnel Department.

(c) Implementation of this section is contingent upon federal Congressional appropriation of adequate funding from the Federal Workforce Investment Act or any successor or similar act for fiscal year 2015 or later, as determined by the Director of Finance.

(d) The Department of Labor shall contribute an amount to the State Employees' Insurance Fund for each of the retired employees of the Alabama Career Center System equal to any amount appropriated by the state to fund benefits for retired employees as determined by the State Employees' Insurance Board, contingent upon compliance with federal mandate.



Section 25-2-5 - Applicability of Merit System.

Anything in this chapter to the contrary notwithstanding, all employees and officers of the Department of Labor, including the chiefs of divisions but not including the Secretary of Labor, even though he be a chief of a division, shall be subject to the Merit System.



Section 25-2-6 - Secretary of Labor - Qualifications and requirements; vacancies; compensation.

The Department of Labor shall be headed by and shall be under the direction, supervision, and control of an officer who shall be known and designated as the Secretary of Labor. The Secretary of Labor shall be the advisor of the Governor and the Legislature in matters relating to employer-employee relations and the welfare of the wage earners of the state. He or she shall be responsible to the Governor for the administration of the Department of Labor. The Secretary of Labor shall be appointed by and shall hold office at the pleasure of the Governor. Vacancies for any reason shall be filled in the same manner as original appointments are made. Before entering upon the discharge of his or her duties, the Secretary of Labor shall take the constitutional oath of office. Before entering upon the duties of office, the Secretary of Labor shall execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the Governor, but not less than $10,000.00, for the faithful performance of the duties of the office. The annual salary of the Secretary of Labor shall be fixed by the Governor at a sum comparable to salaries paid similar officers in other states, notwithstanding any limitation or maximum in any other law, $1,200.00 of which sum shall be paid from moneys of the State of Alabama and the remainder from grants of the United States of America to this state. Such salary shall be payable at the same time and in the same manner as the salaries of other state officers. The Secretary of Labor is authorized and empowered to make such agreements as may be necessary or proper with the United States of America with respect to the proration of funds from the State of Alabama and funds from the federal government for the salary paid to the Secretary of Labor by virtue of the provisions of this section. The Secretary of Labor shall devote full time to his or her official duties and shall not hold another office under the government of the United States, or under any other state, or of this state or any political subdivision thereof, during his or her incumbency in such office, and shall not hold any position of trust or profit, or engage in any occupation or business the conduct of which shall interfere or be inconsistent with his or her duties as Secretary of Labor under the provisions of this title.



Section 25-2-7 - Commissioner of Labor - Powers and duties.

(a) All functions and duties of the Department of Labor shall be exercised by the Secretary of Labor acting personally or by and through such administrative divisions or such officers or employees as he or she may designate. The Secretary of Labor shall have all power and authority necessary or convenient to carry out the functions and duties of the Department of Labor. It shall be the duty of the Secretary of Labor to administer Chapter 4 of this title and he or she shall have power and authority to adopt and enforce all reasonable rules and orders necessary or suitable to that end, require any reports and take any other action consistent with the provisions of Chapter 4 necessary or suitable to that end.

(b) To the end that strikes, lockouts, boycotts, blacklists, and discriminations may be avoided, the secretary shall have authority and it shall be his or her duty to investigate labor disputes and to promote the peaceful and voluntary adjustment and settlement thereof.

(c) It shall be the duty of the secretary to make available to any board of mediation appointed by the Governor pursuant to Section 25-7-4 all data and information in his or her custody or possession relevant or pertinent to any matter which such board of mediation may have been appointed to consider, and to render to any such board of mediation such assistance as it may request of him or her in the discharge of its official duties.

(d) It shall be the duty of the secretary to administer and enforce the Alabama child labor law relating to minimum age of employment, hours of work, places of employment, and prohibited occupations.

(e) It shall be the duty of the secretary to investigate and attempt equitably to adjust controversies in respect to wage claims or alleged wage claims.



Section 25-2-8 - Director of Industrial Relations - Promulgation of rules and regulations.

The Secretary of Labor may prescribe such general rules and regulations for the conduct of the Department of Labor as he may deem necessary or expedient to give effect to the provisions of this chapter.



Section 25-2-9 - Director of Industrial Relations - Right of entry.

The Secretary of Labor or his authorized representative shall have the power and authority to enter any place of employment, place of public assembly or public building for the purpose of collecting facts and statistics relating to the employment of workers or for the purpose of making inspections to determine whether or not the labor law and laws relating to the relationship between employer and employee and the rules and regulations adopted pursuant to the provisions of this chapter are being observed. No employer or owner shall refuse to admit the Secretary of Labor or his authorized representative to his place of employment, public building, or place of public assembly for the purpose of making any reasonable inspection or impede or obstruct him in making any reasonable inspection.



Section 25-2-10 - Director of Industrial Relations - Designated chief of unemployment compensation and employment service division.

The Secretary of Labor shall act as chief and be in immediate charge, supervision and control of the division of the Department of Labor charged with the duties arising under Chapter 4 of this title and the state employment service, thereby coordinating the functions of these two units of the Department of Labor. The Secretary of Labor in assuming these additional duties shall receive no remuneration for such services other than that amount specified as his salary in Section 25-2-6.



Section 25-2-11 - Director of Industrial Relations - Agreements with federal agencies.

Nothing in this chapter shall be construed or intended to prevent the Secretary of Labor from conforming, if not in conflict with the provisions of this chapter, to minimum standards heretofore or hereafter adopted or promulgated by the Secretary of Labor or any other agency, department or bureau of the federal government, for the administration of Chapter 4 of this title or employment service. The secretary is hereby empowered and authorized to make such agreements not in conflict with the provisions of this chapter with the Secretary of Labor or any other agency of the federal government, as may be necessary to conform to such minimum standards, or as may be necessary to conform to minimum standards adopted by the Secretary of Labor or any other agency, department or bureau of the federal government in connection with grants to the Department of Labor for the administration of Chapter 4 of this title or employment service.



Section 25-2-12 - Board of appeals - Creation; composition; compensation.

There shall be a Board of Appeals for the Department of Labor. The board shall exercise its own judgment and discretion in all matters entrusted to it, and, to that extent, shall be entirely separate and distinct from and independent of the Department of Labor, but it shall have offices with the Department of Labor, and an employee of the Department of Labor shall act as its clerk. All proper expenses of the board shall be paid from the appropriations to the Department of Labor in the same manner as expenses of the department are paid. There shall be three members of the board, all of whom shall be appointed by the Governor, subject to confirmation by the Senate, for a term of office of six years or until their successors are appointed; except, that the first appointments of members of the board shall be for terms of two, four and six years respectively. One member of the board shall be a person who, on account of his or her previous employment or affiliations, shall be generally classified as a representative of employers. One member of the board shall be a person who, on account of his or her previous employment or affiliations, shall be generally classified as a representative of employees. One member of the board shall represent the interest of the public, shall not be generally classified as a representative of employers or of employees and shall be the chair of the board. Before entering upon the discharge of his or her duties, each member of the board shall take the constitutional oath of office. No member of the board shall be employed by the federal government or the state. Members of the board shall receive no salary but shall be paid for each day or part thereof necessarily spent in the discharge of their official duties, including travel time, an amount to be agreed upon by the Secretary of the Department of Labor and the Governor, the same not to exceed one hundred fifty dollars ($150) per day. The sum total to be paid to each member of the board in any calendar year shall not exceed thirty-six thousand dollars ($36,000) plus travel allowance and expense allowance as provided in Article 2 of Chapter 7 of Title 36. The board may meet as necessary when it has been determined by the Secretary of the Department of Labor that the number of appeals pending before the board shall require that the board meet and hold hearings or review cases. Members of the board shall be subject to impeachment as are other state officers. Vacancies for any reason shall be filled by appointment by the Governor for the unexpired term, and any appointments made while the Senate is not in regular session shall be effective ad interim. No member of the board shall hear or determine an appeal in any case in which he or she is a directly interested party. The board shall not hear or determine any appeal unless each of the three members thereof or their alternates are present. The Governor shall immediately, whenever it is shown to his or her satisfaction that a member of the board is disqualified for any reason or cannot attend a session of the board, appoint an alternate or alternates for the member or members so disqualified or absent.



Section 25-2-13 - Board of appeals - Powers and duties generally; appeals from findings as to dangerous condition, etc., of machines, etc.

(a) The functions and duties of the board of appeals shall be as follows:

(1) To hear and determine appeals under Chapter 4 of this title.

(2) To hold public hearings on proposed safety rules and regulations and amendments and repeals thereof, and to promulgate and publish such rules and regulations and amendments and repeals as provided in this chapter.

(3) To hear and determine appeals from the finding of any officers or employees of the Department of Labor that any machine, tool, equipment or structure is in a dangerous condition or is not properly guarded or is dangerously placed, when the discontinuance of the use thereof has been ordered.

(b) When such appeal is taken by a person affected by such order, no appeal shall be taken from such determination of the board of appeals, except on questions of law or on the ground that the determination is not supported by the preponderance of the evidence; and unless an appeal shall have been taken within 10 days after the determination of the case by the board of appeals and after notice of such determination shall have been mailed by registered or certified mail, postage prepaid, to the person affected by such order at the address furnished by him, or, if none shall have been furnished, at the address of his place of business, such an appeal shall be waived. Such appeals shall be taken to the Court of Civil Appeals.

(c) Any person affected by such order may, however, as an alternative to an appeal to the board of appeals, appeal to the circuit court of the county in which such machine, tool, equipment or structure is located, and the trial in such court shall be de novo, and in such appeal the Secretary of Labor shall be styled as plaintiff and the party appealing as defendant and the burden of proof shall rest upon the secretary. If any such person at the time of taking the appeal shall fail to request a jury, the trial shall be by the court without a jury. If any such person shall request an immediate hearing on such appeal and shall not request a jury trial, such appeal shall be a preferred case and shall be immediately heard and determined by any judge of the circuit court to whom application is made, at any location in the circuit. Either party shall have the right of appeal from the judgment or decree of the circuit court to the Court of Civil Appeals.

(d) Appeals from such finding of the board of appeals or of the circuit court shall be taken within 10 days from the effective date of the same by filing a notice of appeal with the clerk of the board, or clerk of the circuit court, as the case may be, which notice shall describe the finding from which the appeal is taken, and a copy thereof shall forthwith be mailed to the Secretary of Labor by the clerk. An appeal by the defendant from such finding shall operate to supersede the same if at the time of taking said appeal the party taking the same shall file with the notice of appeal a bond in such sum as the board of appeals or judge of the circuit court, as the case may be, may prescribe, with sufficient surety to be approved by the clerk of said board or court, as the case may be, payable to the Secretary of Labor with conditions that the party appealing will prosecute said appeal to effect and if he fail therein will pay all damage which any person may sustain on account of any injury which may be proximately caused by the dangerous condition of the machine, tool, equipment, or structure affected by such finding. All court costs shall be taxed against the party or parties against whom judgment is rendered and against the state when rendered against the Secretary of Labor.



Section 25-2-14 - Board of appeals - Procedure; record of proceedings, etc.

The board of appeals shall have power and authority to prescribe its own procedure. A full and complete record shall be kept of all proceedings before the board of appeals by the employee of the Department of Labor designated as its clerk. All testimony in any appeal case before the board of appeals shall be taken down by a stenographer, but need not be transcribed unless an appeal is taken to the court. The testimony in hearings on safety rules and regulations, and amendments and repeals thereof, need not be recorded.



Section 25-2-15 - Board of appeals - Sessions.

The board of appeals shall meet only at such times as the Secretary of Labor or the Governor shall determine a session to be in the public interest and shall notify the members thereof in writing of the time of convening. The board of appeals shall remain in session no longer than is necessary to dispose of matters pending for their consideration and determination or other action.



Section 25-2-16 - Board of appeals - Promulgation, amendment, etc., of rules and regulations - Proposals.

Rules and regulations, or amendments or the repeal thereof, except those affecting the administration of Chapter 4 of this title, may from time to time be proposed to the board of appeals by the Secretary of Labor or any officer or employee of the Department of Labor designated by him or any committee of employers, employees, and experts appointed by him for that purpose. All such rules, regulations, and amendments shall be for the purpose of making more definite and certain the duties of employers as set forth in this chapter, and any rule, regulation or amendment, excepting those affecting administration of Chapter 4 of this title, which does not conform to the standards herein set forth, shall be invalid. The Secretary of Labor shall deliver to any person making application therefor a copy of all rules and regulations as from time to time promulgated under any of the provisions of this chapter.



Section 25-2-17 - Board of appeals - Promulgation, amendment, etc., of rules and regulations - Hearings.

Before any rule or regulation is adopted, amended, or repealed by the board of appeals, there shall be a public hearing thereon, notice of which shall be published at least once, not less than 10 days prior thereto, in a daily newspaper published in Montgomery and in such other newspaper or newspapers as the board of appeals may prescribe. Any person interested shall have a right to be heard at such hearing.



Section 25-2-18 - Board of appeals - Promulgation, amendment, etc., of rules and regulations - Effective date; publication, etc.

All rules and regulations and all amendments and repeals thereof by the board of appeals shall, unless otherwise prescribed by the board of appeals, take effect 30 days after the first publication thereof and after a certified copy thereof shall have been filed in the office of the Secretary of State. Every such rule and regulation adopted and every amendment and repeal thereof by the board of appeals shall be published in such manner as the board of appeals may determine. The Secretary of Labor shall deliver a copy to every person making application therefor, and he shall include the text of each such rule or regulation, and amendment or repeal thereof, in an appendix to the annual report of the Department of Labor next following the adoption, amendment, or repeal of such rule or regulation.



Section 25-2-19 - Variations from rules or regulations.

If there shall be practical difficulties or unnecessary hardships in carrying out a rule or regulation of the board of appeals, the board may, after a public hearing, make a variation from such requirements if the spirit of the rule and laws shall be observed. Any person affected by such rules, or his agent or attorney, may petition the board for such variations, stating the ground therefor. The board shall fix a date for hearing on such petition and give reasonable notice thereof to the petitioner. A properly indexed record of all variations made shall be kept by the clerk of the board of appeals in the office of the Department of Labor and shall be open to public inspection.



Section 25-2-20 - Review of rules or regulations - Petition to board of appeals.

Any person in interest, his authorized agent or attorney may petition the board of appeals for a review of the validity or reasonableness of any rule or regulation adopted, amended, or repealed by the board of appeals under the provisions of this chapter. The petition shall be verified, shall be filed with the board of appeals and shall state the rule or regulation proposed to be reviewed and in what respect it is claimed to be invalid or unreasonable. The board may join in one proceeding all petitions alleging the invalidity or unreasonableness of substantially similar rules or regulations. The filing of such petition shall operate to stay all proceedings under such rule or regulation until the determination of such review. The board of appeals shall order a hearing if necessary to determine the issue raised or, if the issues have been considered in a prior proceeding, the board of appeals may, without a hearing, confirm its previous determination. Notice of the time and place of hearing shall be given to the petitioner and such other person as the board of appeals may determine. If the board of appeals finds that the rule or regulation is invalid or unreasonable, it shall revoke or amend it.



Section 25-2-21 - Review of rules or regulations - Commencement of action in circuit court.

Any employer, owner or other person in interest, being dissatisfied with any rule or regulation of the board of appeals, may commence an action in the circuit court of the county wherein such employer, owner, or other person in interest resides, or has his or its principal place of business against the Secretary of Labor as defendant to enjoin and set aside any such rule or regulation on the ground that it is invalid or unreasonable. The defendant shall be served with a copy of the complaint. Service of the complaint may be made by serving a copy or second original by the sheriff or any deputy sheriff of any county wherein the Secretary of Labor may be found, or by filing a copy in the office of the Secretary of Labor.



Section 25-2-22 - Employers to furnish information; access to records, accounts, etc., of employers.

Every employer or owner shall furnish to the Department of Labor or the board of appeals any information which the Department of Labor or the board of appeals is authorized to require, and shall make true and specific answers to all reasonable questions, whether submitted orally or in writing, authorized to be put to him. The Secretary of Labor and any authorized representative of the Department of Labor shall, for the purpose of examination, have access to and the right to copy from any book, account, record, payroll, paper, or documents relating to the employment of workers in such manner as may be reasonable and at reasonable times. Information secured under the provisions of this section shall not be published or be open to public inspection in any manner revealing the employer's or owner's identity; and any officer, member, or employee of the Department of Labor or the board of appeals guilty of violating this provision shall be subject to the penalties provided in this chapter.



Section 25-2-23 - Powers of director, officers of department and board of appeals as to witnesses.

The Secretary of Labor, any officer of the Department of Labor designated by the secretary and the members of the board of appeals, in the performance of any function or duty or the execution of any power prescribed by law, shall have the power to administer oaths, certify to official acts, take and cause to be taken depositions of witnesses, issue subpoenas, compel the attendance of witnesses and the production of papers, books, accounts, payrolls, documents, records and testimony. In the event of failure of any person to comply with any subpoena lawfully issued, or on the refusal of any witness to produce evidence or to testify as to any matter regarding which he may be lawfully interrogated, it shall be the duty of any court of competent jurisdiction or of the judge thereof, upon the application of the Secretary of Labor or any officer of the Department of Labor designated by the secretary or any member of the board of appeals, to compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued for such court or a refusal to testify therein. Witness fees and other expenses involved in proceedings under this section shall be paid to the extent necessary, at rates specified by the Secretary of Labor, from the Unemployment Administration Fund, when such expenses are in connection with the administration of Chapter 4 of this title.



Section 25-2-24 - Enforcement of laws administered, etc., by department; district attorney's fee.

It shall be the duty of the qualified attorneys regularly employed by the Secretary of Labor, or the Attorney General of the state and any district attorney, upon the request of the Secretary of Labor or of any of his authorized representatives, to prosecute any violation of any law, the administration or enforcement of which has been made a duty or function of the Department of Labor, or any rule or regulation adopted pursuant thereto. A district attorney's fee of $5.00 shall be taxed as costs against any defendant convicted.



Section 25-2-25 - Penalties for violations of chapter or rules or regulations of board of appeals; false statements under oath.

Any person who violates or fails or refuses to comply with any requirement of this chapter or any lawful rule or regulation of the board of appeals adopted pursuant thereto, for which no penalty has been otherwise provided, shall be guilty of a misdemeanor, and upon conviction thereof shall be fined not less than $10.00 nor more than $100.00 or shall be imprisoned for not more than six months, or both so fined and imprisoned, for each such offense. Each day such violation, omission, failure, or refusal continues shall be deemed a separate offense. Any person who shall knowingly testify falsely, under oath, or shall knowingly make, give, or produce any false statement or false evidence under oath to the Secretary of Labor, or an officer of the Department of Labor designated by him or to any member of the board of appeals, shall be guilty of perjury.



Section 25-2-26 - Disposition and expenditure of appropriations and federal allotments.

All appropriations heretofore and hereafter to be made for the administration of Chapter 4 of this title and all moneys heretofore or hereafter to be allotted or apportioned by the federal government or the Secretary of Labor or his successor or any other federal agency, department, or bureau or received from any other source to or for the State of Alabama for the administration of Chapter 4 of this title shall be held and deposited in and credited to the Unemployment Compensation Fund and expended solely for such administration. All appropriations heretofore or hereafter to be made for the promotion or maintenance of a system of public employment offices and all moneys heretofore or hereafter to be allotted or apportioned by the federal government or the United States Employment Service or its successor, or any other federal agency pursuant to the provisions of the Wagner-Peyser Act or other act of Congress for the purpose of promoting or maintaining a system of public employment offices, shall be held or deposited in and credited to the Employment Service Fund and expended solely for the purpose of promoting and maintaining such assistance.



Section 25-2-27 - Minimizing adverse effects on certain unemployed and underemployed workers.

(a) In order to assist employees who become unemployed or underemployed as the result of a substantial layoff at or the closing of any plant or industry in Alabama, the Secretary of Labor is hereby directed to provide written material which deals with these problems and offers appropriate suggestions to such workers and to meet with management at such plants or industries and with labor organizations or other organizations including such employees in an attempt to minimize the financial burden on such employees.

(b) The Secretary of Labor is authorized to assist and organize cooperative efforts of such employees or groups to which such employees belong in an effort to minimize the adverse impact of such plant or industry layoff or closing upon such employees and the Secretary of Labor is further directed and authorized, to the extent he or she deems advisable, to engage in whatever other acts or agreements which are appropriate to assist financially such employees and groups made up of such employees, provided that the Secretary of Labor is not authorized to require any employer or employee group to involuntarily contribute to a fund or involuntarily take any other action towards such a goal.

(c) If deemed advisable by the Secretary of Labor, the Secretary of Labor shall assist a plant or industry which closes or has a substantial layoff in endeavoring to communicate with the creditors of its unemployed workers concerning the financial difficulty caused to its ex-employees by such layoff or closing. If there is a substantial layoff at a plant or industry or if there is a closing of a plant or industry and if a state chartered credit union includes within its field of membership the employees of such plant or industry, then the board of directors of such state chartered credit union shall determine whether such layoff or closing has adversely affected the credit union. If the board of directors determines that such layoff or closing has adversely affected the credit union, then such credit union may include within its field of membership persons residing in the general geographic areas surrounding the plants or industries served by such credit union. Any such expansion of the field of membership of such credit union shall not be denied or restricted by any provisions of the law of Alabama heretofore enacted. Any such credit union shall endeavor to assist all such unemployed members by granting them extended periods within which to pay indebtedness owed to the credit union, to the extent deemed advisable by its board of directors.

(d) In order to stabilize the share and deposit base of credit unions which may or could be affected by plant or industry closings or by substantial layoffs, any credit union which includes in its field of membership employees of any particular company or companies shall be authorized to accept shares and deposits from such company or companies, subject to such terms and conditions as the board of directors of the credit union may establish, and such company or companies may become a member of the credit union, subject to such terms and conditions as the board of directors of the credit union may establish.

(e) The Secretary of Labor is further directed and authorized to issue rules, to the extent he or she deems advisable, concerning the instances in which employees at plants or industries which have been closed or have been the subject of substantial layoffs and organizations which include employees of such plants or industries may make appropriate disclosures of the financial situation of such employees and may assist the creditors of such workers in locating them and in arranging voluntary payment plans for their debts; provided however that nothing contained in this section shall be construed so as to authorize any activity which violates any federal act or regulation.






Chapter 3 - DEPARTMENT OF LABOR.

Section 25-3-1 - Created.

Repealed by Act 2012-496, §5, effective October 1, 2012.



Section 25-3-2 - Commissioner of Labor - Appointment and term of office; oath of office and bond; filling of vacancies; full-time position.

Repealed by Act 2012-496, §5, effective October 1, 2012.



Section 25-3-3 - Commissioner of Labor - Powers and duties generally.

Repealed by Act 2012-496, §5, effective October 1, 2012.



Section 25-3-4 - Commissioner of Labor - Investigation and adjustment of controversies as to wage claims.

Repealed by Act 2012-496, §5, effective October 1, 2012.



Section 25-3-5 - Commissioner to provide seminars for unemployed or underemployed employees regarding their rights and responsibilities; commissioner authorized to assist employee groups, communicate with creditors, etc.; state credit union may expand field of membership if adversely affected by layoffs or closings; regulations concerning financial disclosure and assistance of employees.

Repealed by Act 2012-496, §5, effective October 1, 2012.






Chapter 4 - UNEMPLOYMENT COMPENSATION.

Article 1 - Definitions.

Section 25-4-1 - Base period.

"Base period," as used in this chapter, means the first four of the last five completed calendar quarters immediately preceding the first day of an individual benefit year.



Section 25-4-2 - Benefits.

"Benefits," as used in this chapter, means the money payable to an individual with respect to his unemployment as provided in this chapter.



Section 25-4-3 - Benefit year.

"Benefit year," as used in this chapter with respect to any individual, means the one-year period beginning with the first day of the first week with respect to which an individual who is unemployed first files a valid claim for benefits or a claim is filed by an employer on behalf of an employee working less than full time, and thereafter the one-year period beginning with the first day of the first week with respect to which such individual next files a valid claim for benefits or such claim is filed by an employer on behalf of an employee working less than full time, after the termination of his last preceding benefit year. A claim by any such unemployed individual, or a claim filed by an employer on behalf of an employee working less than full time, made in accordance with Section 25-4-90 shall be deemed to be a "valid claim" for the purposes of this section if the individual or such employee working less than full time for whom a claim is filed by an employer, has earned the wages for insured work required under subdivision (a)(5) of Section 25-4-77. Notwithstanding the provisions of this section, if, by reason of a disqualification imposed under subdivision (3) of Section 25-4-78, the individual is not entitled to benefits on account of the wages paid to him in what normally would be his base period, no benefit year shall be established. No other disqualification under Section 25-4-78 and no holding of ineligibility under subdivision (a)(3) of Section 25-4-77 shall make a claim invalid or prevent the establishment of a benefit year.



Section 25-4-4 - Calendar quarter; fiscal year.

(a) "Calendar quarter," as used in this chapter, means the period of three consecutive calendar months ending on March 31, June 30, September 30 or December 31, except as the secretary shall by regulation otherwise prescribe.

(b) "Fiscal year," as used in this chapter, shall mean the 12 consecutive month period beginning October 1 of each calendar year for employers who make payments in lieu of contributions to the fund. For contributory employers, "fiscal year," as used in this chapter, shall mean the 12 consecutive month period beginning July 1 of each calendar year beginning January 1, 1996 and thereafter.



Section 25-4-5 - Contributions; payments in lieu of contributions.

(a) "Contributions," as used in this chapter, means the money payments to the State Unemployment Compensation Fund, required by this chapter, on the basis of a percentage of wages.

(b) "Payments in lieu of contributions," as used in this chapter, means the money payments to the State Unemployment Compensation Fund, required by this chapter, from employers who reimburse the fund for the amount of regular benefits and extended benefits paid that is attributable to service in the employ of such employers as is required by this chapter.



Section 25-4-6 - Director.

"Secretary," as used in this chapter, means the Secretary of Labor or his authorized representatives; except, that during any interim in which there is no duly appointed and qualified Secretary of Labor, the same shall mean the Director of Unemployment Compensation, provided for in Section 25-2-3.



Section 25-4-7 - Employee.

Except as modified by the provisions of Section 25-4-10 defining "employment," "employee," as used in this chapter, means any individual employed by an employer subject to this chapter, in which employment the relationship of master and servant exists between the employee and the person employing him.



Section 25-4-8 - Employer.

(a) Employer, as used in this chapter, prior to January 1, 1978, shall mean any employing unit which was so defined in this chapter prior to such date.

After December 31, 1977, except as otherwise provided in this chapter, employer, as used in this chapter shall mean:

(1) Any employing unit which, after December 31, 1977:

a. In any calendar quarter in either the current or preceding calendar year paid, for service in employment, wages of one thousand five hundred dollars ($1,500) or more; or

b. For some portion of a day in each of 20 different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, had in employment at least one individual (irrespective of whether the same individual was in employment in each such day).

(2) Any employing unit which, having become an employer under this chapter, has not under Sections 25-4-130 and 25-4-131 ceased to be an employer subject to this chapter.

(3) For the effective period of its election pursuant to Section 25-4-131, any other employing unit which has elected to become fully subject to this chapter.

(4) Any employing unit (whether or not an employing unit at the time of acquisition) which:

a. Acquired at least 65 percent of the organization, trade, employees, or business located in the State of Alabama, or substantially all the assets thereof, of another employing unit which at the time of such acquisition was an employer subject to this chapter; or

b. Acquired a segregable part of the organization, trade, or business of another employing unit which at the time of such acquisition was an employer subject to this chapter; provided, that such segregable part would have been an employer subject to this chapter if such part had constituted its entire organization, trade, or business.

(5) Any employing unit which acquires at least 65 percent of the organization, trade, employees, or business located in the State of Alabama, or substantially all of the assets thereof of another employing unit (not an employer subject to this chapter) and which, if the employment record of such employing unit subsequent to such acquisition, together with the employment record of the acquired unit prior to such acquisition, both within the same calendar year, would be sufficient to constitute an employing unit an employer subject to this chapter.

(6) Any employing unit not an employer by reason of any other paragraph of this section:

a. For which, within either the current or preceding calendar year, service is or was performed with respect to which such employing unit is held liable by the federal government for any federal tax against which credit may be taken for contributions required to be paid into a state unemployment fund; or

b. Which, as a condition for approval of this chapter for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required, pursuant to such Federal Unemployment Tax Act, to be an employer under this chapter.

(7) Any employing unit for which service in employment as defined in paragraph (a)(2)a. of Section 25-4-10 is performed after December 31, 1971, or for which service in employment as defined in paragraph (a)(2)b. of Section 25-4-10 is performed after December 31, 1977; provided, however, that such service is not excluded from the definition of employment by subsection (b) of Section 25-4-10.

(8) Any employing unit for which service in employment as defined in subdivision (a)(3) of Section 25-4-10 is performed after December 31, 1971.

(9) Any employing unit for which agricultural labor as defined in subdivision (b)(1) of Section 25-4-10 is performed after December 31, 1977, but only if the provisions of paragraph (a)(4)a. of Section 25-4-10 are met.

(10) Any employing unit for which domestic service in employment as defined in paragraph (a)(4)b. of Section 25-4-10 is performed after December 31, 1977.

(11)a. In determining whether or not an employing unit for which service other than domestic service is also performed is an employer under this section other than under subdivision (10) of this subsection, the wages paid to, or the employment of, an employee performing domestic service after December 31, 1977, shall not be taken into account.

b. In determining whether or not an employing unit for which service other than agricultural labor is also performed is an employer under this section other than under subdivisions (7) and (8) of this subsection, the wages paid to, or the employment of, an employee performing service in agricultural labor after December 31, 1977, shall not be taken into account. If an employing unit is determined an employer of agricultural labor, such employing unit shall be determined an employer for the purposes of subdivision (1) of this subsection.

c. The provisions of paragraphs a. and b. of this subdivision notwithstanding, for the purposes of Sections 25-4-51, 25-4-52, 25-4-53, and 25-4-54, any employing unit which is or becomes subject to any subdivision of this subsection other than subdivisions (9) or (10) shall, upon becoming subject to subdivisions (9) or (10) or if, at the time of becoming subject to any other subdivision is already subject to subdivisions (9) or (10), be a single employing unit.

(12) The term employer shall also include any Indian tribe, as herein defined, for which service in employment is performed.

(b) For the purposes of this section, if any week includes both December 31 and January 1, the days of that week up to January 1 shall be deemed one calendar week and the days beginning January 1 another such week.

(c) Notwithstanding any other provision of law, the following shall apply regarding assignment of rates and transfers of experience:

(1) If an employer transfers its trade or business, or a portion thereof, to another employer and, at the time of the transfer, there is substantially common ownership, management, or control of the two employers, then the unemployment experience attributable to the transferred trade or business shall be transferred to the employer to whom such trade or business is so transferred. The rates of both employers shall be recalculated and made effective in accordance with the date such transfer or transfers occurred.

(2) Whenever a person who is not an employer under this section at the time it acquires the trade or business of an employer, the unemployment experience of the acquired trade or business shall not be transferred to such person if the secretary finds that such person acquired the trade or business solely or primarily for the purpose of obtaining a lower rate of contributions. Instead, such person shall be assigned the applicable new employer rate under Section 25-4-51(a)(2). In determining whether the trade or business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the secretary shall use objective factors which may include the cost of acquiring the trade or business, whether the person continued the business enterprise of the acquired trade or business, how long such business enterprise was continued, or whether a substantial number of new employees were hired for the performance of duties unrelated to the business activity conducted prior to acquisition.

(3) a. If a person knowingly violates or attempts to violate subdivisions (1) and (2) or any other provision of this section related to determining the assignment of a contribution rate, or if a person knowingly advises another person in a way that results in a violation of such provision, the person shall be subject to the following penalties:

1. If the person is an employer, then such employer shall be assigned the highest rate assignable under this section for the tax rate year during which such violation or attempted violation occurred and the three tax rate years immediately following the rate year. Notwithstanding the foregoing, if the person's business is already at such highest tax rate for any year, then a penalty rate of contributions of two percent above the maximum tax rate shall be imposed for such year and the immediately following three tax rate years.

2. If the person is not an employer, such person shall be subject to a civil monetary penalty of not more than ten thousand dollars ($10,000) or 10 percent of any under reported amount, whichever is greater. All fines shall be deposited in the penalty and interest account established under Section 25-4-142(b).

b. For purposes of this section, the following terms shall have the following meanings:

1. Knowingly means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved.

2. Violates or attempts to violate includes, but is not limited to, intent to evade, misrepresentation, or willful nondisclosure.

3. Person has the meaning given the term by §7701 (a)(1) of the Internal Revenue Code of 1986.

4. Trade or business includes the employer's workforce.

In addition to the penalty imposed herein, any violation of this section may be prosecuted as a Class C felony. The secretary shall establish procedures to identify the transfer or acquisition of a trade or business for purposes of this section.

This section shall be interpreted and applied in such a manner as to meet the minimum requirements contained in any guidelines or regulations issued by the United States Department of Labor.



Section 25-4-9 - Employing unit.

"Employing unit," as used in this chapter, means any individual or type of organization, including any partnership, association, trust estate, joint stock company or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof, or the legal representative of a deceased person, which has, or subsequent to January 1, 1935, had in its employ one or more individuals performing services for it within this state. All individuals performing services within this state for any employing unit which maintains two or more separate establishments within this state shall be deemed to be employed by a single employing unit for all the purposes of this chapter.



Section 25-4-10 - Employment.

(a) Subject to other provisions of this chapter, "employment" means:

(1) Any service performed prior to January 1, 1978, which was employment as defined in this section prior to such date and, subject to the other provisions of this section, services performed for remuneration after December 31, 1977, including service in interstate commerce, by:

a. Any officer of a corporation; or

b. Any individual who, under the usual common law rules applicable in determining the employer-employee relationship, has the status of an employee; or

c. Any individual other than an individual who is an employee under paragraphs a. or b. of this subdivision (1) who performs services for remuneration for any person:

1. As an agent-driver or commission-driver engaged in distributing meat products, bakery products, beverages (other than milk) or laundry or dry cleaning services for a principal;

2. As a traveling or city salesman engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, his or her principal (except for sideline sales activities on behalf of some other person) of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale or supplies for use in their business operations.

For purposes of paragraph c. of this subdivision, the term "employment" shall include services described in subparagraphs 1 and 2 of paragraph c. of this subdivision, performed after December 31, 1971, only if:

(i) The contract of service contemplates that substantially all of the services are to be performed personally by such individual;

(ii) The individual does not have a substantial investment in facilities used in connection with the performance of the services (other than in facilities for transportation); and

(iii) The services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are rendered.

(2) Service performed:

a. After December 31, 1971, but prior to January 1, 1978, by an individual in the employ of this state or any of its instrumentalities or political subdivisions or their instrumentalities (or in the employ of any of the foregoing and one or more other states or their instrumentalities or political subdivisions) for a hospital or institution of higher education located in this state; provided, however, that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(7) of that act, and is not excluded from "employment" under subsection (b) of this section; provided further, that such service in the employ of a political subdivision or any of its instrumentalities shall be deemed to be "employment" within the meaning of this chapter only if the political subdivision or its instrumentalities has elected to become an employer subject to this chapter pursuant to Section 25-4-131 for all such service in the employ of the political subdivision and its instrumentalities and has not ceased to be an employer subject hereto pursuant to Section 25-4-130 or Section 25-4-131; and

b. After December 31, 1977, in the employ of this state or any of its instrumentalities or of any political subdivision thereof or any of its instrumentalities or any instrumentality of more than one of the foregoing or any instrumentality of any one of the foregoing and one or more other states or political subdivisions, provided, however, that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act by Section 3306(c)(7) of that act and is not excluded from "employment" under subsection (b) of this section.

c. For the purposes of this chapter, the term "governmental entity" in reference to this state is defined as the entirety of state government, but for the purposes of reporting, accounting or other administrative procedures such entity shall be divided into each department, agency, board, commission, and any other separately organized division or instrumentality of this state. The Comptroller of this state shall make such payments to the secretary as are required by the other provisions of this chapter as they pertain to the various organizational components of the state. The Comptroller is hereby authorized to require of such components such payments as are necessary to discharge his or her responsibilities and shall enforce such payments under the provisions of subsection (b) of Section 25-4-51.

d. The term "governmental entity" in reference to any political subdivision is defined as each county and its instrumentalities and each municipality and its instrumentalities, except that each instrumentality of a political subdivision which is separately incorporated or otherwise removed from the control of the governing body of the political subdivision shall be a separate governmental entity. Instrumentalities organized and operated jointly by any combination of two or more of the aforementioned entities shall be considered as constituting a separate governmental entity. The foregoing notwithstanding, each separate public school system shall constitute a separate governmental entity.

(3) Service performed after December 31, 1971, by an individual in the employ of a religious, charitable, educational, or other organization but only if the following conditions are met:

a. The service is excluded from "employment" as defined in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(8) of that act, and is not excluded from "employment" under subdivisions (8) and (21) of subsection (b) of this section; and

b. The organization had four or more individuals in employment for some portion of a day in each of 20 different weeks, whether or not such weeks were consecutive, within either the current or preceding calendar year, regardless of whether they were employed at the same moment of time.

(4)a. Service performed after December 31, 1977, by an individual in agricultural labor as defined in subdivision (1) of subsection (b) of this section, when:

1. Such service is performed for an employing unit which:

(i) During any calendar quarter in either the current or the preceding calendar year paid remuneration in cash of $20,000 or more to individuals employed in agricultural labor (not taking into account service in agricultural labor performed before January 1, 1984, by an alien referred to in subparagraph 2. of this paragraph a.; or

(ii) For some portion of a day in each of 20 different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor (not taking into account service in agricultural labor performed before January 1, 1984, by an alien referred to in subparagraph 2. of this paragraph a., 10 or more individuals, regardless of whether they were employed at the same moment of time.

2. For the purposes of this paragraph a., such service is not considered to be performed in agricultural labor if performed before January 1, 1984, by an individual who is an alien admitted to the United States to perform service in agricultural labor pursuant to Sections 214(c) and 101(a)(15)(H) of the Immigration and Nationality Act.

3. For the purposes of this paragraph a., any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader.

(i) If such crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963, or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or crop dusting equipment, or any other mechanized equipment, which is provided by such crew leader; and

(ii) If such individual is not an employee of any other person within the meaning of subdivision (1) of this subsection.

4. For the purposes of this subdivision (4) in the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of such crew leader under subparagraph 3. of this paragraph a.:

(i) Such other person and not the crew leader shall be treated as the employer of such individual; and

(ii) Such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader (either on his or her own behalf or on the behalf of such other person) for the service in agricultural labor performed for such other person.

5. For the purposes of this paragraph a., the term "crew leader" shall mean an individual who:

(i) Furnishes individuals to perform service in agricultural labor for any other persons;

(ii) Pays (either on his or her own behalf or on behalf of such other person) the individuals so furnished by him or her for the service in agricultural labor performed by them; and

(iii) Has not entered into a written agreement with the farm operator under which such crew leader is designated as an employee of such farm operator.

b. Domestic service after December 31, 1977, in a private home, local college club, or local chapter of a college fraternity or sorority performed for a person, their spouse, or estate who paid cash remuneration of $1,000 or more in any calendar quarter in the current calendar year or the preceding calendar year to individuals employed in such domestic service.

For the purposes of this paragraph b. the term "domestic service" includes all service for a person in the operation and maintenance of a private household, local college club, or local chapter of a college fraternity or sorority as distinguished from service as an employee in the pursuit of an employer's trade, occupation, profession, enterprise, or vocation.

(5) The term "employment" shall include the service of an individual who is a citizen of the United States, performed outside the United States after December 31, 1971, (except in Canada or in the case of the Virgin Islands after December 31, 1971, and prior to January 1 of the year following the year in which the U.S. Secretary of Labor approves the Unemployment Compensation Law of the Virgin Islands under Section 3304(a) of the Internal Revenue Code of 1954) in the employ of an American employer (other than service which is deemed "employment" under the provisions of subdivision (8) or (9) of this subsection (a) or the parallel provisions of another state's law), if:

a. The employer's principal place of business in the United States is located in this state; or

b. The employer has no place of business in the United States, but:

1. The employer is an individual who is a resident of this state; or

2. The employer is a corporation which is organized under the laws of this state; or

3. The employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any other state; or

c. None of the criteria of paragraphs a. and b. of this subdivision (5) is met but the employer has elected coverage in this state, or the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this state.

d. An "American employer," for the purpose of this subsection, means a person who is:

1. An individual who is a resident of the United States; or

2. A partnership, if two-thirds or more of the partners are residents of the United States; or

3. A trust, if all of the trustees are residents of the United States; or

4. A corporation organized under the laws of the United States or of any state.

e. For the purposes of this subdivision (5), the term "United States" includes the states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and in the case of the Virgin Islands, after December 31 of the year in which the U.S. Secretary of Labor approves the Virgin Islands' Unemployment Insurance Law for the first time.

(6) Notwithstanding subdivision (8) of this subsection (a), all service performed by an officer or a member of the crew of an American vessel on or in connection with such vessel, if the operating office from which the operations of such vessel operating on navigable waters within, or within and without, the United States are ordinarily and regularly supervised, managed, directed and controlled, is within this state.

(7) Notwithstanding any other provisions of this section, service with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under this chapter.

(8) Subject to the other provisions of this section, the term "employment" shall include an employee's entire service, performed within or both within and without this state if:

a. The service is localized in this state; or

b. The service is not localized in any state but some of the service is performed in this state and the base of operations, or, if there is no base of operations, then the place from which such service is directed or controlled is in this state, or the base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed, but the employee's residence is in this state;

c. Service shall be deemed to be localized within a state if the service is performed entirely within such state, or the service is performed both within and without such state, but the service performed without such state is incidental to the employee's service within the state; for example, service which is temporary or transitory in nature or consists of isolated transactions;

d. The service shall be deemed to be localized in this state wherever such service is performed within the United States, as defined in paragraph e. of subdivision (5) of this subsection, if such service is not covered under the unemployment compensation law of any other state, as defined in Section 25-4-14, and the place from which such service is directed or controlled is in this state.

(9) Services not covered under subdivision (8) of this subsection (a) and performed entirely without the state, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other state or of the federal government, shall be deemed to be employment subject to this chapter if the employee performing such service is a resident of this state and the secretary approves the election of the employing unit for whom such services are performed. The entire service of such employee shall be deemed to be "employment" subject to this chapter.

(10) The term "employment" includes a person's entire services if such service is deemed performed in this state by virtue of reciprocal agreements pursuant to the provisions of Section 25-4-120 and does not include any service which by virtue of such agreement is deemed performed in another state.

(11) The term "employment" includes services in the employ of an Indian tribe. The term "Indian tribe" has the meaning given the term by Section 4(e) of the Indian Self-Determination and Education Assistance Act (25 USC 450b(c)), and includes any subdivision, subsidiary, or business enterprise wholly owned by the Indian tribe.

(b) The term "employment" shall not include:

(1) Except as provided in paragraph a. of subdivision (4) of subsection (a) of this section, service performed by an individual in agricultural labor. For purposes of this chapter, the term "agricultural labor" means any service performed prior to January 1, 1978, which was agricultural labor as defined in this section prior to such date, and remunerated service performed after December 31, 1977, if such service was performed:

a. On a farm, in the employ of any employing unit, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and fur-bearing animals and wildlife.

b. In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm.

c. In connection with the production or harvesting of any commodity defined as an agricultural commodity in Section 15(g) of the Agricultural Marketing Act, as amended (46 Stat. 1550, Sec. 3; 12 U.S.C. 1141j), or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes.

d. In the employ of the operator of a farm, a group of operators of farms (or a cooperative organization of which such operators are members) in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodities, but only if such operator or group of operators (or a cooperative organization of which such operators are members) produced more than one half of the commodity with respect to which service is performed; provided, however, the provisions of this paragraph shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption.

e. On a farm operated for profit if such service is not in the course of the employer's trade or business.

As used in this subdivision, the term "farm" includes stock, dairy, poultry, fruit, fur-bearing animal and truck farms, plantations, ranches, nurseries, ranges, greenhouses, or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards.

(2) Prior to January 1, 1978, domestic services in a private home, local college club, or local chapter of a college fraternity or sorority and after December 31, 1977, if the provisions of paragraph b. of subdivision (4) of subsection (a) of this section are not met.

(3) Casual labor not in the usual course of the employer's trade or business performed after December 31, 1971, in any calendar quarter by an individual, unless the cash remuneration paid for such service is $50 or more and such service is performed by an individual who is regularly employed by such employing unit to perform such service. For the purposes of this subdivision, an individual shall be deemed to be regularly employed to perform service not in the course of an employing unit's trade or business during a calendar quarter only if:

a. On each of some 24 days during such quarter such individual performs such service for some portion of the day; or

b. Such individual was regularly employed (as determined under paragraph a. of this subdivision) by such employing unit in the performance of such service during the preceding calendar quarter.

(4) Service performed by an individual in the employ of his or her son, daughter or spouse, and service performed by an individual under the age of 21 in the employ of his or her father or mother.

(5) Prior to January 1, 1978, except to the extent set forth in subdivision (2) of subsection (a) of this section, service performed in the employ of this state, or any political subdivision thereof, or of any instrumentality of this state or its political subdivisions.

(6) Prior to January 1, 1978, except as provided in subdivision (2) of subsection (a) of this section, service performed in the employ of any other state or any political subdivisions thereof, or any instrumentality of any one or more of the foregoing which is wholly owned by one or more such states or political subdivisions, and any service performed in the employ of any instrumentality of any one or more other states or their political subdivisions to the extent that the instrumentality is, with respect to such service, immune, under the Constitution of the United States from the tax imposed by Section 3301 of the Federal Internal Revenue Code.

(7) Service performed in the employ of the United States government or of any instrumentality wholly owned by the United States, except that if the Congress of the United States shall permit states to require any instrumentalities of the United States to make payments into an unemployment fund under this chapter, then to the extent permitted by Congress and from and after the date as of which such permission becomes effective, all of the provisions of this chapter shall be applicable to such instrumentalities and to services performed by employees for such instrumentalities in the same manner, to the same extent, and on the same terms as to all other employers and employing units; provided, however, if this state should not be certified by the Secretary of Labor under Section 3304(c) of the Federal Internal Revenue Code for any year, then the payment required of such instrumentality with respect to such year shall be deemed to have been erroneously collected within the meaning of Article 3 of this chapter and shall be refunded by the secretary from the fund in accordance with the provisions of Section 25-4-137.

(8) Except to the extent set forth in subdivision (3) of subsection (a) of this section, service performed in the employ of a corporation, community chest, fund, or foundation organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, and no substantial part of the activities of which is carrying on propaganda, or otherwise attempting to influence legislation.

(9) Service performed after June 30, 1939, with respect to which unemployment compensation is payable under the Railroad Unemployment Insurance Act of Congress (52 Stat. 1094, as amended) and services with respect to which unemployment compensation is payable under any other unemployment compensation system established by an act of Congress; provided, however, that the secretary is hereby authorized and directed to enter into agreements with the proper agencies under such act or acts of Congress, which agreements shall become effective 10 days after publication thereof in the manner provided in Section 25-4-111 for general rules to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this chapter acquired rights to unemployment compensation under such act or acts of Congress, or who have, after acquiring potential rights to unemployment compensation under such act or acts of Congress, acquired rights to benefits under this chapter.

(10) Service performed by an individual as an insurance agent or as an insurance solicitor, if all such service performed by such individual is performed for remuneration solely by way of commission.

(11) Service performed, in the employ of a school, college, or university, if such service is performed:

a. By a student who is enrolled and is regularly attending classes at such school, college, or university; or

b. By the spouse of such a student, if such spouse is advised at the time such spouse commences to perform such service, that:

1. The employment of such spouse to perform such service is provided under a program to provide financial assistance to such student by such school, college, or university; and

2. Such employment will not be covered by any program of unemployment insurance.

(12) Service performed by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on, as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer, except this paragraph shall not apply to service performed in a program established for or on behalf of an employer or group of employers.

(13) Service performed in the employ of a hospital, if such service is performed by a patient of the hospital as defined in subsection (e) of this section, or service performed as a student nurse in the employ of a hospital or a nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school chartered or approved pursuant to state laws, and service performed as an intern in the employ of a hospital by an individual who has completed a four-year course in a medical school chartered or approved pursuant to state law.

(14) Service performed by an individual under the age of 18 in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution.

(15) Except as provided in subdivisions (2) and (3) of subsection (a) of this section, any employment or service which is excluded by the express statutory provisions of Section 3306 of the Federal Internal Revenue Code as amended.

(16) Service performed by an officer or member of the crew of a vessel which is not an American vessel. The term "American vessel" means any vessel documented or numbered under the law of the United States, and includes any vessel which is neither documented nor numbered under the laws of the United States nor documented under the laws of any foreign country, if its crew is employed solely by one or more citizens or residents of the United States or corporations organized under the laws of the United States or of any state.

(17) Service performed by an individual in (or as an officer or member of the crew of a vessel while it is engaged in) the catching, taking, harvesting, cultivating, or farming of any kind of fish, shellfish, crustacea, sponges, seaweeds, or other aquatic forms of animal and vegetable life (including service performed by any such individual as an ordinary incident to any such activity), except:

a. Service performed in connection with the catching or taking of salmon or halibut for commercial purposes; and

b. Service performed on or in connection with a vessel of more than 10 net tons (determined in the manner provided for determining the register tonnage of merchant vessels under the laws of the United States).

(18) Service performed in the employ of a foreign government (including service as a consular or other officer or employee or a nondiplomatic representative).

(19) Service performed in the employ of an instrumentality wholly owned by a foreign government if:

a. The service is of a character similar to that performed in foreign countries by employees of the United States government or of an instrumentality thereof; and

b. The secretary finds that the United States Secretary of State has certified to the United States Secretary of the Treasury that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in the foreign country by employees of the United States government and of instrumentalities thereof.

(20) Except to the extent set forth in subdivision (3) of subsection (a) of this section, service performed in any calendar quarter in the employ of any organization exempt from income tax under Section 501(a) of the Federal Internal Revenue Code (other than organizations described in Section 401(a)) or under Section 521 of such Code, if the remuneration for such service is less than $50.

(21) Services performed for any governmental entity, institution or organization described in subdivisions (2) and (3) of subsection (a) of this section:

a. In the employ of:

1. A church or convention or association of churches; or

2. An organization that is operated primarily for religious purposes and which is either operated, supervised, controlled, or principally supported by a church or convention or association of churches; or

b. By a duly ordained, commissioned or licensed minister of a church in the exercise of his or her ministry or by a member of a religious order in the exercise of duties required by such order; or

c. Except as provided in subdivision (7) of subsection (a) of Section 25-4-8:

1. Prior to January 1, 1978, in the employ of a school which is not an institution of higher education;

2. After December 31, 1977, in the employ of a governmental entity referred to in paragraph b. of subdivision (2) of subsection (a) of this section, if such service is performed by an individual in the exercise of duties:

(i) As an elected official;

(ii) As a member of a legislative body, or a member of the judiciary of this state or any of its political subdivisions or of an Indian tribe;

(iii) As a member of the State National Guard or Air National Guard;

(iv) As an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency (this exclusion does not apply to permanent employees whose usual responsibilities include emergency situations);

(v) In a position which, under or pursuant to the laws of this state or of an Indian tribe, is designated as a major nontenured policymaking or advisory position or a policymaking or advisory position the performance of the duties of which ordinarily does not require more than 8 hours per week; or

d. In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market by an individual receiving such rehabilitation or remunerative work; provided however, if an individual's employment is otherwise characterized as employment under subsection (a) and the individual is performing work under the Javits Wagner O'Day Act or a similar set-aside program under the laws of the United States, the individual's employment shall be considered employment under subsection (a) as of the date of such written election.

e. As part of an unemployment work relief or work training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof or of an Indian tribe, by an individual receiving such work relief or work training; or

f. For a hospital in a state prison or other state correctional institution prior to January 1, 1978, by an inmate of the prison or correctional institution and, after December 31, 1977, by an inmate of a custodial or penal institution.

(22) Services performed by an individual as a qualified real estate agent. For the purposes of this chapter the term "qualified real estate agent" shall mean an individual who is a sales person if:

a. Such individual is a licensed real estate agent; and

b. Substantially all of the remuneration for services performed as a real estate agent (whether or not paid in cash) is directly related to sales or other output (including the performance of services), rather than the number of hours worked, and

c. The services performed by the individual are performed pursuant to a written contract between such individual and the person for whom the services are performed and such contract provides that the individual will not be treated as an employee with respect to such services for federal tax purposes.

(23) Services performed by an individual as a direct seller. For the purposes of this chapter the term "direct seller" shall mean any individual who:

a. Is engaged in the trade or business of selling (or soliciting the sale of) consumer products to any buyer on a:

1. Buy-sell basis, or

2. Deposit-commission basis, or

3. Any similar basis which the U.S. Secretary of the Treasury prescribes by regulations, for resale (by the buyer or any other individual), in the home or otherwise than in a permanent retail establishment; or

b. Is engaged in the trade or business of selling (or soliciting the sale of) consumer products to a consumer in the home or otherwise than in a permanent retail establishment, and

c. Substantially all of the remuneration for the services performed by such individual as a direct seller (whether or not paid in cash) is directly related to sales or output (including the performance of services) rather than to the number of hours worked, and

d. The services performed by such individual are performed pursuant to a written contract between such individual and the person for whom the services are performed and such contract provides that the individual will not be treated as an employee with respect to such services for federal tax purposes.

(24) Services performed by an individual as a product demonstrator. For the purposes of this chapter, the term "product demonstrator" shall mean any individual who satisfies both of the following requirements:

a. Is engaged in the trade or business of demonstrating, exhibiting, or soliciting the purchase of food, food-related products offered for sale, or other consumer products offered for sale to any buyer on the premises of a grocery store, dry good store, or similar retail establishment, or trade show;

b. Who performs those services pursuant to a written contract between the individual and a person whose principal business is providing demonstrators to third parties for such purposes and the contract provides that the individual will not be treated as an employee with respect to the services for federal tax purposes.

(25) Services performed by an individual committed to a penal institution.

(c) "Institution of higher education," for the purposes of this chapter, means an educational institution which:

(1) Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate;

(2) Is legally authorized in this state to provide a program of education beyond high school;

(3) Provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, or a program of postgraduate or postdoctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation.

(d) For the purposes of this chapter the term "educational institution" means an educational institution (including an institution of higher education as defined in subsection (c) of this section) in which:

(1) Participants, trainees, or students are offered an organized course of study or training designed to transfer to them knowledge, skills, information, doctrines, attitudes, or abilities from, by, or under the guidance of an instructor(s) or teacher(s).

(2) It is approved, licensed, or issued a permit to operate as a school by the State Department of Education or other government agency that is authorized within the state to approve, license, or issue a permit for the operation of a school.

(3) The courses of study or training which it offers may be academic, technical, trade, or preparation for gainful employment in a recognized occupation, as opposed to study or training in the social graces or skills or whose primary purpose is to provide baby-sitting or day care services although some learning activities may be included.

In any particular case, the question of whether or not an institution is an educational institution (other than an institution of higher education) within the meaning of the criteria described above will depend on what that particular institution actually does.

(e) "Hospital" means an institution which has been licensed, certified or approved by the State Board of Health or the State Department of Mental Health as a hospital or a similar institution operated by the state or any of its political subdivisions or by an instrumentality of either of the foregoing.

(f) If the services performed during one half or more of any pay period by an employee for the employing unit employing him or her constitute employment, all of the services of such employee for such period shall be deemed to be employment, but if the services performed during more than one half of any such pay period by an employee for the employing unit employing him or her do not constitute employment, then none of the services of such employee for such period shall be deemed to be employment. As used in this subsection the term "pay period" means a period (of not more than 31 consecutive days) for which a payment or remuneration is ordinarily made to the employee by the employing unit employing the employee.



Section 25-4-11 - Employment office.

"Employment office," as used in this chapter, means a free public employment office or a branch thereof operated by this or any other state as a part of a state controlled system of public employment offices or by a federal agency charged with the administration of an unemployment compensation program or free public employment offices.



Section 25-4-12 - Fund.

"Fund," as used in this chapter, means the Unemployment Compensation Fund established by this chapter, to which all contributions and payments in lieu of contributions and from which all benefits required under this chapter shall be paid. All interest earned on the fund shall be credited to said fund.



Section 25-4-13 - Insured work.

"Insured work," as used in this chapter, means "employment" for "employers."



Section 25-4-14 - State.

"State," as used in this chapter, includes, in addition to the states of the United States, the District of Columbia, the Virgin Islands, Puerto Rico, and Canada.



Section 25-4-15 - Unemployment administration fund.

"Unemployment Administration Fund," as used in this chapter, means the Unemployment Compensation Administration Fund established by this chapter.



Section 25-4-16 - Wages.

(a) Prior to January 1, 1983, "wages," as used in this chapter, shall mean such remuneration as was defined in this section prior to such date.

(b) On and after January 1, 1983, "wages," as used in this chapter, shall mean every form of remuneration paid or received for personal services, including the cash value of any remuneration paid in any medium other than cash. The reasonable cash value of remuneration paid in any medium other than cash shall be determined in accordance with rules prescribed by the director; except that effective on May 28, 1980, and for the purposes of reporting and computing the amount of contributions due, back pay awarded as the result of an agreement, arbitration, or order of a court of competent jurisdiction on a retroactive basis shall be considered "wages" during the calendar quarter in which such retroactive payments are made. The term "wages," however, shall not include:

(1) That part of remuneration, which after remuneration equal to $8,000.00 (or such greater amount as may be or become subject to a tax under a federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund) has been paid in a calendar year to an individual by an employer or his predecessor employer or by a combination of both the employer and his predecessor employer with respect to employment during any calendar year, is paid to such individual by such employer during such calendar year except with respect to subdivisions (1) and (2) of subsection (a), subdivision (4) of subsection (b) and subsection (c) of Section 25-4-54 and Sections 25-4-71 through 25-4-75. For the purpose of this subdivision (1), the term "employment" shall include service constituting employment under any unemployment compensation law of another state or of this state.

(2) The amount of any payments (including any amount paid by an employer for insurance or annuities, or into a fund to provide for any such payment) made to, or on behalf of an employee or any of his dependents under a plan or system established by an employer which makes provisions for his employees generally (or for his employees generally and their dependents) or for a class or classes of his employees (or for a class or classes of his employees and their dependents), on account of:

a. Retirement; or

b. Sickness or accident disability; or

c. Medical or hospitalization expenses in connection with sickness or accident disability; or

d. Death; or

e. Effective January 1, 1996, sick pay wages made by an employer to, or on behalf of, an employee after the expiration of six calendar months following the last calendar month in which the employee worked for such employer.

(3) Any payment made to an employee (including any amount paid by an employer for insurance or annuities, or into a fund to provide for any such payment) on account of retirement.

(4) Any payment made by an employer to, or on behalf of, any employee or his beneficiary:

a. From or to a trust which meets the requirements of Section 401(k) of the federal Internal Revenue Code and which is exempt from tax under Section 501(a) of the federal Internal Revenue Code at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and not as a beneficiary of the trust; or

b. Under or to an annuity plan which, at the time of such payment, meets the requirements of Section 401(a) (3), (4), (5), and (6) of the federal Internal Revenue Code.

(5) The payment by an employer (without deduction from the remuneration of the employee) of the tax imposed upon an employee under Article 3 of this chapter, or of the tax imposed upon an employee by Section 3101 of the federal Internal Revenue Code, as amended, with respect only to remuneration paid to an employee for domestic service in a private home or for agricultural labor.

(6) Remuneration paid in any medium other than cash to an employee for agricultural or domestic services or for services not in the course of the employer's trade or business.

(7) Any payment (other than vacation or sick pay) made to an employee after the month in which he attains the age of 65, if he did not work for the employer in the period for which such payment is made.

(8) Dismissal or severance payments.

(9) Payments made into a fund by an employer to provide for supplemental unemployment benefits under a plan established to provide such benefits to employees in general, or a group or class of employees, of such employer.

(10) Payments made, or benefits furnished, to or for the benefit of an employee if, at the time of the payment or the furnishing of the benefit, it is reasonable to believe that the employee will be able to exclude the payment or benefit from income under Section 127 of the Internal Revenue Code.

(11) Payments made in connection with services excluded from the definition of employment in Section 25-4-10(b)(21)c.2.(iii).

(12) Earnings for weekend or equivalent individual drill training services for National Guard and United States Armed Forces reservists.



Section 25-4-17 - Week.

"Week," as used in this chapter, means such period of seven consecutive days, as the secretary may by regulation prescribe. The secretary may by regulation prescribe that a week shall be deemed to be in, within or during that benefit year which includes the greater part of such week, or that benefit year within which such week ends.






Article 2 - Unemployment Compensation Trust Fund.

Section 25-4-30 - Administration and composition.

There shall be as a special fund, separate and apart from all public moneys or funds of this state, an Unemployment Compensation Trust Fund, which shall be administered by the secretary exclusively for the purposes of this chapter without liability on the part of the state beyond the amounts paid into and earned by the fund. This fund shall consist of:

(1) All contributions paid in or collected under this chapter;

(2) Interest earned upon any moneys in the fund;

(3) Any property or securities acquired through the use of moneys belonging to the fund;

(4) All earnings of such property or securities;

(5) Any money received from the federal unemployment account in the unemployment trust fund in accordance with Title XII of the Social Security Act;

(6) All money credited to this state's account in the unemployment trust fund pursuant to Section 903 of the Social Security Act, as amended; and

(7) All money received for the fund from any other source.



Section 25-4-31 - Treasurer; separate accounts; disposition of interest and penalties.

(a) The secretary shall designate an employee of the unemployment compensation agency as treasurer of the fund who shall pay all vouchers or checks duly drawn upon the fund, in such manner as the secretary may prescribe. The secretary shall also designate an employee of the unemployment compensation agency as alternate treasurer who, in case of extended absence of the treasurer shall, upon written notice from the secretary, perform all duties of the treasurer. The treasurer shall maintain within the fund the following separate accounts: A clearing account; an unemployment trust fund account; an unemployment benefit payment account; a fraud interest penalty account; and such other account or accounts as may be necessary for the payment of any federal unemployment benefits. All moneys payable to the fund, upon receipt thereof by the secretary, shall be forwarded to the treasurer who shall immediately deposit them in the clearing account. Refunds payable pursuant to Section 25-4-137 (with the exception of refunds of interest and penalties collected pursuant to Sections 25-4-132, 25-4-133, and 25-4-134) may be paid from the clearing account upon warrants issued by the treasurer, as aforesaid, under the direction of the secretary. After clearance thereof, all other moneys in the clearing account (with the exception of interest and penalties collected pursuant to Sections 25-4-132, 25-4-133, and 25-4-134, and any other collections required by this chapter to be transferred to the State Treasury) shall be deposited by warrants issued as aforesaid, with the Secretary of the Treasury of the United States of America to the credit of the account of this state in the unemployment trust fund established and maintained pursuant to Section 904 of the Social Security Act, any provisions of law in this state relating to the deposit, administration, release, or disbursement of moneys in the possession or custody of this state to the contrary notwithstanding. The benefit payment account shall consist of all moneys requisitioned from the state's account in the unemployment trust fund. Except as otherwise provided in this section, moneys in the clearing and benefit accounts may be deposited by the treasurer, under the direction of the secretary, in any bank or public depository in which general funds of the state may be deposited but no public deposit insurance charge or premium shall be paid out of the fund. The treasurer shall give bond conditioned upon the faithful performance of his or her duties as treasurer of the fund in a form prescribed by statute or approved by the Attorney General, and in an amount specified by the secretary and approved by the Governor. All premiums upon bonds required pursuant to this section when furnished by an authorized surety company or by a duly constituted governmental bonding firm shall be paid from the Unemployment Administration Fund.

(b) Interest and penalties collected pursuant to Sections 25-4-132, 25-4-133, and 25-4-134 shall be deposited in the clearing account only for the purpose of transfer to the Special Employment Security Administration Fund provided for in Section 25-4-142, and shall be spent in accordance with the provisions of Section 25-4-142.

(c) Funds collected pursuant to the assessment made against wages paid by employers by Section 25-4-55 and Section 25-4-40.1 shall be deposited in the clearing account only for the purpose of transfer to the Special Interest Payment Fund and the Employment Security Enhancement Fund and shall be expended in accordance with the provisions.



Section 25-4-32 - Requisition of moneys from trust fund.

(a) Money shall be requisitioned from the state's account in the Unemployment Compensation Trust Fund solely for the payment of benefits and in accordance with regulations prescribed by the secretary; except, that money credited to this state's account pursuant to Section 903 of the Social Security Act, as amended, shall be used exclusively as provided in this section. The secretary shall from time to time requisition from the Unemployment Compensation Trust Fund such amounts, not exceeding the amounts standing to this state's account therein, as he deems necessary for the payment of benefits for a reasonable future period. Upon receipt thereof the treasurer of the fund shall deposit such moneys in the benefit payment account and shall issue his checks for the payment of benefits solely from such benefit account. Expenditures of such moneys in the benefit payment account and refunds for the clearing account shall not be subject to any provisions of law (and shall be in lieu of all provisions of law) requiring specific appropriations or other formal release by state officers of moneys in their custody. All checks issued by the treasurer of the fund for the payment of benefits shall bear the signature of said treasurer, and the countersignature of the secretary or his or her duly authorized agent, both in such manner as the secretary may prescribe. Any balance of moneys requisitioned from the Unemployment Compensation Trust Fund which remains unclaimed or unexpended in the benefit payment account after the expiration of the period for which such sums were requisitioned shall either be deducted from estimates for, and may be utilized for the payment of benefits during succeeding periods, or, in the discretion of the secretary, shall be redeposited with the Secretary of the Treasury of the United States to the credit of this state's account in the Unemployment Compensation Trust Fund as provided in Section 25-4-31.

(b) Money credited to the account of this state in the Unemployment Compensation Trust Fund by the Secretary of the Treasury of the United States of America pursuant to Section 903 of the Social Security Act, as amended, may be requisitioned and used for the payment of expenses incurred for the administration of this chapter pursuant to a specific appropriation by the Legislature; provided, that the expenses are incurred and the money is requisitioned after the enactment of an appropriation law which:

(1) Specifies the purposes for which such money is appropriated and the amounts appropriated therefor;

(2) Limits the period within which such money may be expended to a period ending not more than two years after the date of the enactment of the appropriation law; and

(3) Limits the amount which may be used during a 12-month period beginning on July 1, and ending on the next June 30, to an amount which does not exceed the amount by which the aggregate of the amounts credited to the account of this state pursuant to Section 903 of the Social Security Act, as amended, exceeds the aggregate of the amounts used pursuant to this section and charged against the amount credited to the account of this state.

(c) Money requisitioned for the payment of expenses of administration pursuant to this section shall be deposited in the Employment Security Administration Fund, but, until expended, shall remain a part of the Unemployment Compensation Trust Fund. The secretary shall maintain a separate record of the deposit, obligation, expenditure, and return of funds so deposited. If any money so deposited is, for any reason, not to be expended for the purpose for which it was appropriated, or, if it remains unexpended at the end of the period specified by the law appropriating such money, it shall be withdrawn and returned to the Secretary of the Treasury of the United States for credit to this state's account in the Unemployment Compensation Trust Fund.

(d) Money credited to the account of this state pursuant to Section 903 of the Social Security Act, as amended, may not be withdrawn or used except for the payment of benefits and for the payment of expenses for the administration of this chapter and of public employment offices pursuant to this chapter. Notwithstanding the foregoing, money credited with respect to federal fiscal years 1999, 2000, and 2001 shall be used solely for the administration of the Unemployment Compensation Program.



Section 25-4-33 - Overpayments.

All unemployment compensation overpayment monies collected under the provisions of Sections 25-4-72 and 40-18-100 shall be deposited into the Unemployment Compensation Trust Fund.






Article 2A - Employment Security Enhancement Funds.

Section 25-4-40.1 - Employment Security Enhancement Fund.

(a) Retroactive to April 1, 1992, there is hereby placed upon all wages so defined in Section 25-4-16, paid to employees by employers subject to pay contributions as provided in Sections 25-4-51 and 25-4-54, except as is hereinafter provided in this section, a special assessment of 0.06 percent (six one-hundredths of one percent) of such wages. This assessment shall not apply to wages paid during any calendar quarter of any calendar year by any employer whose rate of contribution has been computed under the provisions of Section 25-4-54 to be at least 5.40 percent but not more than 5.45 percent for such calendar year, to any employer who for such calendar year has elected to make payments in lieu of contributions pursuant to Section 25-4-51, nor to any employer who has not had sufficient unemployment experience to qualify for a rate determination under Section 25-4-54 for such calendar year.

(1) Assessments under this section shall become due and payable at the end of each calendar quarter which begins after March 31, 1992, and shall be paid in accordance with regulations as may be prescribed by the secretary at the same time and in the same manner as employers are required by this chapter to file reports and pay contributions and shall not be deducted, in whole or in part, from any remuneration of individuals in the employ of the employer.

(2) The provisions of Sections 25-4-132 and 25-4-133, relating to the assessment of interest and penalties for delinquent reporting or payments and the procedures for the collection of delinquent reports and payments shall apply to the assessment prescribed by this section. Any interest or penalty so assessed and collected shall be deposited or transferred to the Special Employment Security Administration Fund provided for in subsection (b) of Section 25-4-142.

(3) All moneys collected as assessments pursuant to this section shall be promptly deposited in the clearing account of the Unemployment Compensation Fund only for the purpose of transfer and, as soon as practicable to do so, shall be transferred into the Employment Security Enhancement Fund in the State Treasury.

(b) There is hereby created in the State Treasury a special fund, to be known as the Employment Security Enhancement Fund, into which shall be deposited or transferred all funds collected retroactive to April 1, 1992, pursuant to the assessment made by Section 25-4-32. All moneys in this fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as is provided by law for other special funds in the State Treasury. All moneys in this fund shall be continuously available to the secretary for expenditure in accordance with this chapter, and shall not lapse at any time. These funds shall not be expended or made available for expenditure in any manner which would permit their substitution for federal funds, which would, in the absence of the moneys, be available to finance expenditures for the administration of the state unemployment compensation and employment service laws.

(c) The moneys in the Employment Security Enhancement Fund are authorized and are hereby appropriated for use by the secretary as follows:

(1) Special claimant assistance program.

a. Moneys in this fund may be expended to supplement basic employment security services with special job search and job placement assistance designed to assist unemployment compensation claimants obtain employment.

b. The secretary shall appoint an overview committee consisting of five members and composed of the Director of Employment Service, the Director of Unemployment Compensation, and the Director of the Labor Market Information Division of the department, one member representing employers and selected by the Business Council of Alabama (or successor organization), and one member selected to represent employees by the Alabama Labor Council (or successor organization). The committee members shall be selected as soon after approval of this amendment as is practicable.

c. The duties of the overview committee shall include the initial planning of the claimant assistance program as to content and procedures, the determination of standards, criteria, statistical requirements, and reporting needs, monitoring the progress of the program, and measuring the results and making recommendations to the secretary.

d. All members of this committee shall serve without remuneration, however, shall be reimbursed for any and all necessary expenses incurred during the performance of their duties in the same manner and under the same regulations as apply to state employees. Such expenses are to be paid from the Employment Security Enhancement Fund.

(2) General administration and enhancement of employment security. Necessary and appropriate costs of employment security enhancements, not in conflict with the foregoing or state or federal laws, rules, or regulations, may be paid from this fund at the discretion of the secretary.

(3) The costs of the collection of revenues, for the maintenance of the fund and the repayment of advances to the fund from other sources shall be paid from this fund.

(4) The secretary shall submit a special report at the end of each calendar year to the Governor, Lieutenant Governor, and the Speaker of the House of Representatives giving an accounting of collections and expenditures, and an assessment of the success of programs funded from this source.

(d) Any interest earned on money in this special fund shall accrue to the Employment Security Enhancement Fund.

(e) In the event there is a cessation of the activities and purposes of the programs to be funded by moneys from this fund, all remaining moneys in the Employment Security Enhancement Fund, within 90 calendar days after all outstanding obligations of the secretary related to this fund have been fulfilled, shall be transferred into the state's Unemployment Compensation Trust Fund on deposit with the U.S. Treasury.






Article 3 - Contributions and Payments in Lieu of Contributions.

Section 25-4-50 - Accrual; time and manner of payment by employers.

Contributions or payments in lieu of contributions shall accrue and become payable by each employer subject to this chapter. Contributions or payments in lieu of contributions shall accrue and become payable by any new employer on and after the date on which he becomes newly subject to this chapter. The contributions or payments in lieu of contributions required under this chapter shall be paid by each employer in such manner and at such times as the secretary may prescribe.



Section 25-4-51 - Rates of contributions, etc., by employers.

(a) Contributions. Except as hereinafter provided and subject to the provisions of Section 25-4-54, every employer shall pay contributions, or payments in lieu of contributions, equal to the percentages of wages payable or paid as hereinafter set out, with respect to employment by him.

(1) With respect to employment during calendar years after December 31, 1975, every employer who has been liable to the provisions of this chapter during a period of time sufficient to have his rate of contribution determined under the experience rating provisions of Section 25-4-54 shall pay contributions at the rate prescribed thereby.

(2) With respect to employment after December 31, 1975, every employer who has not been liable to the provisions of this chapter for a sufficient length of time to have his rate determined under the experience rating provisions of Section 25-4-54 shall pay contributions at the rate of 2.70 percent of such wages paid by him with respect to such employment.

(3) With respect to employment after December 31, 1971, any nonprofit organization which, pursuant to the provisions of subdivision (8) of subsection (a) of Section 25-4-8, is or becomes subject to this chapter after December 31, 1971, shall pay contributions under the provisions of subdivisions (1) and (2) of this subsection (a) of this section and Section 25-4-54, unless it elects in accordance with paragraph a. of this subdivision to pay to the secretary for the fund an amount equal to the amount of regular benefits and one half of the extended benefits paid, that is attributable to service in the employ of such employer, to individuals for weeks of unemployment which begin during the effective period of such election.

a. Any nonprofit organization which becomes subject to this chapter on January 1, 1972, by virtue of its employment during calendar year 1971, may elect to become liable for payments in lieu of contributions for a period of not less than nine consecutive calendar quarters beginning with January 1, 1972, provided it files with the secretary a written notice of its election within the 30-day period immediately following such date. Any nonprofit organization which becomes subject to this chapter by virtue of its employment subsequent to calendar year 1971, may elect to become liable for payments in lieu of contributions for a period of not less than six consecutive calendar quarters, ending on the thirtieth day of September, by filing a written notice of its election with the secretary not later than 30 days immediately following the date on which the conditions rendering such organization subject were fulfilled.

b. Any nonprofit organization which makes an election in accordance with paragraph a. of this subdivision will continue to be liable for payments in lieu of contributions until it files with the secretary a written notice terminating its election. Any such termination shall be effective at the end of a calendar year. Said notice shall be filed not later than the first day of December preceding the effective date of such termination.

c. Any nonprofit organization which has been paying contributions under this chapter for a period of at least one calendar year subsequent to January 1, 1972, may change to a reimbursable basis by filing with the secretary not later than the first day of December preceding the beginning of any calendar year a written notice of election to become liable for payments in lieu of contributions. Such election shall not be terminable by the organization during that and the next calendar year and may be terminated only at the end of a calendar year.

d. The secretary may for good cause extend the period within which a notice of election, or a notice of termination, must be filed and may permit an election to be retroactive but not any earlier than with respect to benefits paid after December 31, 1971.

e. The secretary shall notify each nonprofit organization of any determination which he makes of its status as an employer and of the effective date of any election which it makes and of any termination of such election and of benefits paid in accordance with such regulations as he may prescribe. Such notice and determination shall be subject to the provisions for review and finality as set out in subdivision (4) of subsection (c) of Section 25-4-54.

f. Any nonprofit organization which elects to make payments in lieu of contributions shall pay to the secretary for the fund such amounts and in such manner and at such time as is set out in subsection (b) of this section.

g. When two or more nonprofit organizations, as defined in subdivision (3) of subsection (a) of Section 25-4-10, merge or one nonprofit organization is acquired by another such organization, the method of payment for the surviving entity shall be that method elected by such surviving entity under the provisions of this section and in effect at the time of the merger or acquisition. Such method shall remain in effect until such time as it is changed as provided in paragraphs b. and c. of this subdivision.

h.1. Notices of payment and reporting delinquency to Indian tribes or their tribal units shall include information that failure to make full payment within the prescribed time frame will cause any of the following:

(i) The Indian tribe to be liable for taxes under FUTA.

(ii) The Indian tribe to lose the option to make payment in lieu of contributions.

(iii) The Indian tribe to be excepted from the definition of "employer," as provided herein, and services in the employ of the Indian tribe, as herein excepted from the definition of "employment."

2. Extended benefits paid that are attributable to service in the employ of an Indian tribe and not reimbursed by the federal government shall be financed in their entirety by the Indian tribe.

(4)a. With respect to employment after December 31, 1971, and prior to January 1, 1978, any hospital or institution of higher education operated by this state or any of its instrumentalities which, pursuant to the provisions of subdivision (a)(7) of Section 25-4-8, is or becomes subject to this chapter after December 31, 1971, and prior to January 1, 1978, shall pay to the secretary for the fund an amount equal to the amount of regular benefits and one-half of the extended benefits paid, that is attributable to service in the employ of such employer to individuals for weeks of unemployment which begin after December 31, 1971, at the rate and in such manner and at such time as was prescribed in subdivision (2) of subsection (b) of this section prior to January 1, 1978. For the purpose of this subdivision, the governing body of any state hospital or institution of higher education may, with the approval of the secretary, determine the number of individual accounts for the institutions under its authority.

b. With respect to employment after December 31, 1977, any governmental entity as defined in paragraph (a)(2)b. of Section 25-4-10, electing or required to make payments in lieu of contributions, shall, pursuant to the provisions of subdivision (2) of subsection (b) of this section, pay to the secretary for the fund an amount which:

1. Prior to January 1, 1979, is equal to the amount of regular benefits and one-half of the extended benefits paid, and

2. After December 31, 1978, is equal to the amount of regular and extended benefits paid and that is attributable to services after December 31, 1977, in the employ of such entity to individuals for weeks of unemployment which begin on or after January 1, 1979.

(5)a. With respect to employment after December 31, 1971, and prior to January 1, 1978, any political subdivision of this state (or any two or more political subdivisions) which elects, under the provisions of Section 25-4-131, to become subject to this chapter, shall pay to the secretary for the fund an amount equal to the amount of regular benefits and prior to January 1, 1979, one-half, and thereafter all, of the extended benefits paid, that is attributable to service in the employ of such employer, to individuals for weeks of unemployment which begin after December 31, 1971, at the rate and in such manner and at such time as was set out in subdivision (2) of subsection (b) of this section prior to January 1, 1978.

b. With respect to employment after December 31, 1977, any governmental entity, other than the state, defined in paragraph (a)(2)b. of Section 25-4-10, shall pay contributions as provided in subdivision (2) of this subsection and Section 25-4-54, unless the governing body of such entity elects under the provisions of subparagraph 1 of this paragraph b. to pay to the secretary for the fund an amount equal to the amount as is prescribed in subdivision (4) of this subsection, and at the rate and in such manner and at such time as set out in subdivision (2) of subsection (b) of this section.

1. Any governmental entity, other than the state, as defined in paragraph (a)(2)b of Section 25-4-10, which becomes subject to this chapter on January 1, 1978, may elect to become liable for payments in lieu of contributions for a period of not less than eight consecutive calendar quarters beginning with January 1, 1978, provided it files with the secretary a written notice of its election, officially adopted by the governing body of such entity, within the 30-day period immediately following such date. Any such entity which becomes subject to this chapter subsequent to January 1, 1978, may elect to become liable for payments in lieu of contributions for a period of not less than six, ending on the thirtieth day of September, consecutive quarters by filing with the secretary a written notice by the governing body of such entity of its election not later than 30 days immediately following the date on which it becomes such an entity. Such election shall remain in effect until the governing body files with the secretary a written notice terminating its election. Any such termination shall be effective at the end of the calendar year during which such notice is made and its acceptance by the secretary occurs. Said notice shall be filed not later than the first day of December preceding the effective date of such termination.

2. Any governmental entity which has been paying contributions under this chapter for a period of at least one calendar year subsequent to January 1, 1978, may, effective as of the beginning of any calendar year thereafter, change to a reimbursing basis by filing with the secretary not later than the first day of December preceding the beginning of such calendar year a written notice by the governing body thereof of its election to become liable for payments in lieu of contributions. Such election shall not be terminable by the governmental entity during that and the next calendar year and may be terminated only at the end of a calendar year.

3. The written notice of election or termination of election of method of payment shall be accompanied by a certified copy of the minutes of the meeting of the appropriate governing body during which the action to elect or terminate was taken.

(6)a. Any contributions or payments in lieu of contributions which are or may become due to be paid as required by this chapter which are attributable to wages paid by any governmental entity described in paragraph c. of subdivision (a)(2) of Section 25-4-10 shall, upon termination in any manner or cessation of employment by such entity, be paid by the state Comptroller as provided for in paragraph c. of subdivision (a)(2) of Section 25-4-10.

b. Any contributions or payments in lieu of contributions which are or may become due to be paid as required by this chapter which are attributable to wages paid by any governmental entity described in paragraph d. of subdivision (a)(2) of Section 25-4-10 shall, upon termination or cessation of employment by such entity, be paid by the political subdivision or subdivisions that allowed or caused the creation of such entity.

(b) Payments in lieu of contributions. Payments in lieu of contributions shall be made in accordance with the provisions of subdivisions (1) and (2) of this subsection.

(1) Each nonprofit organization or group of such organizations which has elected to make payments in lieu of contributions shall at the end of each calendar quarter, or at the end of any other period as the secretary shall prescribe, pay to the secretary an amount equal to the full amount of regular benefits plus one-half of the extended benefits paid during such quarter or other prescribed period that is attributable to services in the employ of such organization. Such payments shall be made within 20 calendar days after notice of the amount due is mailed by the secretary.

(2) Each governmental entity which has elected to make payments in lieu of contributions shall make such payments to the secretary in an amount representing one of the following:

a. Any entity becoming subject to this chapter effective January 1, 1972, shall pay:

1. For the calendar quarter beginning July 1, 1972, and each succeeding calendar quarter thereafter through and including the quarter ending September 30, 1973, such amount as such employer may estimate to be equal to the amount determined pursuant to paragraph (4)b. of subsection (a) of this section but the amount shall not be less than 0.25 percent of its average quarterly payroll (without regard to the limitations specified in Section 25-4-16) paid to all employees covered by this chapter in its employ during the calendar year 1971, said payments to be made not later than the tenth day of the first month of each quarter, and

2. For each calendar quarter during fiscal years beginning on and after October 1, 1973, such percentage of its average quarterly covered payroll for the four-quarter period ending on the immediately preceding June 30, as the secretary shall determine. Such determination, except as hereinafter provided, shall be based each year on the average quarterly benefit cost during the four-calendar-quarter period ending on the immediately preceding June 30, which is attributable to service in the employ of such entity; provided, however, that for each calendar quarter beginning on or after October 1, 1978, the rate shall be determined on the basis of its average quarterly payroll and benefit costs for the four-calendar-quarter period ending on the immediately preceding December 31.

b. Any entity becoming subject effective January 1, 1978, shall pay:

1. For the calendar quarter beginning July 1, 1978, and each succeeding calendar quarter thereafter through and including the quarter ending September 30, 1979, such amount as such employer may estimate to be equal to the amount determined pursuant to paragraph (a)(4)b. of this section but the amount shall not be less than 0.25 percent of its average quarterly payroll (without regard to the limitations specified in Section 25-4-16) paid to all employees covered by this chapter in its employ during the calendar year 1977, said payments to be made not later than the tenth day of the first month of each quarter, and

2. In each calendar quarter during fiscal years beginning on and after October 1, 1979, such percentage of its average quarterly covered payroll for the four-quarter period ending on the immediately preceding December 31 as the secretary shall determine. Such determinations, except as hereinafter provided, shall be based each year on the average quarterly benefit cost during the four-calendar-quarter period ending on the immediately preceding December 31 which is attributable to service in the employ of such entity including benefits paid under the provisions of paragraph (b) of Section 25-4-74.

3. The secretary shall notify each governmental entity of its rate for the next fiscal year not later than the first day of April preceding such fiscal year.

c. Any governmental entity becoming subject to this chapter, and/or electing to make payments under this subsection, subsequent to January 1, 1978, will make the advance payment as provided in paragraph b. of subdivision (2) of this subsection (b) in such amount as is therein provided within the first 10 days of the first month of the second quarter following the quarter during which the coverage and/or election becomes effective and during the first 10 days of each calendar quarter thereafter until the first day of October of the calendar year next following the calendar year during which such election became effective. Thereafter, the rate of such payment shall be computed as provided in subparagraph b.2 of this subdivision.

d. For any governmental entity which did not pay wages throughout the periods specified in paragraphs a. and b., respectively, of this subdivision (2), the average quarterly covered payroll shall be as determined by the secretary based on that portion of such periods during which wages were paid.

(3) When a rate of payments in lieu of contributions has been set by the secretary for any one-year period as is provided by this subsection (b) nothing herein shall be construed as preventing the secretary from modifying the percentage thereafter payable by a government entity, for such entity, from the rate set in order to minimize excess or insufficient payments. In making such modification the secretary shall consider factors such as current benefit cost ratio and current benefit costs as may be effected by an increase or decrease in state or federal funding, reorganization of the entity, increase or decrease in the number of employees and general economic conditions which directly or indirectly affect benefits costs attributable to any entity. Any modification so made shall become effective the first day of the calendar quarter next following a notice to the employer of such modification at least 10 days prior thereto.

(4) At the end of each one-year period for which a rate for payments in lieu of contributions has been set, the secretary shall determine whether the total of payments for such year made by any employer is less than, or in excess of, the total amount of regular benefits plus such amount of extended benefits as is required by this section to be charged to such employer, paid to individuals during such year based on wages attributable to service in the employ of such employer. Each such employer whose total payments for such year are less than the amount so determined shall be liable for payment of the unpaid balance to the fund in accordance with this subsection. If the total payments are in excess of the amount so determined for the specified one-year period, all or a part of the excess may, at the discretion of the secretary, be refunded from the fund or retained in the fund as part of the payments which may be required for the next such year. Any payments due to be made under this subdivision (4) shall be made not later than 20 days after the date on which the secretary shall mail to the employer notice of the amount.

(5) Payments made by any organization under the provisions of this subsection shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of such organizations.

(6)a. Indian tribe or tribal units (subdivisions, subsidiaries, or business enterprises wholly owned by such Indian tribes) subject to this chapter shall pay contributions under the same terms and conditions as all other subject employers, unless they elect to pay into the state Unemployment Compensation Trust Fund amounts equal to the amount of benefits attributable to service in the employ of the Indian tribe.

b. Indian tribes electing to make payments in lieu of contributions must make such election in the same manner and under the same conditions as provided herein pertaining to state and local governments and nonprofit organizations subject to this chapter. Indian tribes will determine if reimbursement for benefits paid will be elected by the tribe as a whole, by individual tribal units, or by combinations of individual tribal units.

c. Indian tribes or tribal units will be billed for the full amount of benefits attributable to service in the employ of the Indian tribes or tribal unit on the same schedule as other employing units that have elected to make payments in lieu of contributions.

d. At the discretion of the secretary, any Indian tribe or tribal unit that elects to become liable for payments in lieu of contributions shall be required within 30 days after the effective date of its election to:

1. Execute and file with the secretary a surety bond approved by the secretary, or

2. Deposit with the secretary money or securities on the same basis as other employers with the same election option.

(7) Any other provisions of law notwithstanding, payments in lieu of contributions as provided by this subsection shall be:

a. Subject to the same penalties, collection and enforcement proceedings and provisions for hearing and review, extensions, refunds, and protections that pursuant to Sections 25-4-54, 25-4-132 through 25-4-138, and 25-4-145 apply to contributions, and

b.1. Should any amounts due from any component or instrumentality of this state remain due and unpaid for a period of 90 days after the due date, the state Comptroller shall take such action as is necessary to collect such amounts and is hereby authorized and required to levy against any funds due such component or instrumentality by any other department, agency or official of the state or against any bank account established in any bank whether or not in this state. Such department, agency or official shall deduct such amounts as are certified by the Comptroller from any accounts or deposits or any funds due such delinquent component or instrumentality without regard to any prior claim and promptly forward such amounts to the Comptroller.

2. Should any amounts due from any governmental entity of any county, municipality or any instrumentality thereof, as defined in paragraph (a)(2)b. of Section 25-4-10, remain due and unpaid for a period of 120 days after the due date, the secretary shall take such action as is necessary to collect such amounts and is hereby authorized and required to levy against any funds due such governmental entity by the State Treasurer, Comptroller, Commissioner of Revenue, or any other official or agency of this state or against any bank account established in any bank. Such officials, agency, or bank shall deduct such amounts as are certified by the secretary from any accounts or deposits with or any funds due such delinquent governmental entity without regard to any prior claim and promptly forward such amounts to the secretary for the fund; provided, however, that the secretary shall notify the delinquent entity of his intent to file such levy by certified mail at least 10 days prior to filing of a levy on any funds due the entity by any state official or agency.

c.1. Failure of the Indian tribe or tribal unit to make required payments, including assessments of interest and penalty, within 90 days of the receipt of the statement will cause the Indian tribe to lose the option to make payments in lieu of contributions, as herein described, for the following tax year unless payment in full is received before contribution rates for next tax year are computed.

2. Any Indian tribe that loses the option to make payments in lieu of contributions due to late payment or nonpayment, as described above, shall have such option reinstated if, after a period of one year, all contributions have been made timely, provided no contributions, payments in lieu of contributions for benefits paid, penalties, or interest remain outstanding.

d.1. Failure of the Indian tribe or any tribal unit thereof to make required payments, including assessments of interest and penalty, after all collection activities deemed necessary by the secretary have been exhausted, will cause services performed for such tribe to not be treated as "employment" as herein provided.

2. The secretary may determine that any Indian tribe that loses coverage as herein provided, may have services performed for such tribe again included as "employment" as herein provided, if all contributions, payments in lieu of contributions, penalties, and interest have been paid.

3. The secretary will notify the United States Internal Revenue Service and the United States Department of Labor of any termination or reinstatement of coverage as herein provided.

(8) Any nonprofit organization which elects to become liable for payments in lieu of contributions shall, in addition to making such payments, be required within 30 days after the date the secretary mails notice of his approval of its election, to execute and file with the secretary a surety bond, or a cash deposit in lieu thereof, as approved by the secretary. For the purpose of this subdivision, a surety bond is a bond of surety issued by an organization licensed and authorized to issue such bond in this state. The amount of the surety bond or cash deposit required by this subdivision (8) shall be an amount as determined by the secretary based on a percentage (not higher than the maximum percentage provided by Section 25-4-54) of the organization's covered payroll as defined in this chapter for the four-calendar quarters immediately preceding the effective date of the election, or the renewal date in case of a bond, or the biennial anniversary in the case of a cash deposit, whichever date shall be most recent and applicable. For any such organization which did not pay wages throughout each of four such calendar quarters the amount of the bond or deposit shall be as determined by the secretary.

a. Any surety bond deposited under this subdivision shall be in force for a period of not less than two full calendar years and shall be renewed not less frequently than at two-year intervals as long as the organization continues to be liable for payments in lieu of contributions. The secretary shall require adjustments to be made in a previously filed bond as he deems appropriate. If the bond is to be increased, the adjusted bond shall be filed by the organization within 30 days of the date notice of such adjustment was mailed or otherwise delivered to it. Failure of any organization covered by such bond to pay the full amount of payments in lieu of contributions when due, together with any applicable interest and penalties as provided by this chapter, shall render the surety liable on said bond to the extent of the bond, as though the surety was such organization.

b. Any deposit of money in accordance with this subdivision (8) shall be retained by the secretary in an escrow account until liability under the election is terminated, at which time it shall be returned to the organization, less any deductions as hereinafter provided. The secretary may direct deductions from the money deposited under this subdivision (8) by any organization to the extent necessary to satisfy any due and unpaid payments in lieu of contributions and any applicable interest and penalty. The secretary shall require the organization within 30 days following any deduction from a money deposit under the provisions of this subdivision (8) to deposit sufficient additional moneys to make whole the organization's deposit at the prior level. The secretary may, at any time, review the adequacy of the deposit made by any organization. If, as a result of such review, he determines that an adjustment is necessary, he shall require the organization to make an additional deposit within 30 days of written notice of his determination or shall direct the return to it such portion of the deposit as he or she no longer considers necessary whichever action is appropriate.

c. Nonprofit organizations defined in Section 25-4-8(a)(8), as amended, shall be eligible to deposit money in accordance with this subdivision (8) in interest-bearing accounts so long as the accounts are approved by the secretary and are assigned to the secretary for the purpose of payment of unemployment compensation benefit charges. Any approved accounts shall be subject to the conditions specified in paragraph b. of this subdivision above, except that the employer shall be permitted to remove interest from the account whenever the balance remaining in the account is at a level equal to, or greater than, the money deposit required by the secretary.

d. If any organization subject to the provisions of this section fails to file a surety bond or make a cash deposit or to file a surety bond in an increased amount or to increase or make whole the amount of a previously made cash deposit, or fails to pay before the delinquency date any payments due together with any accumulated interest and penalty as provided by this chapter, the secretary may terminate such organization's election to make payments in lieu of contributions effective as of the end of any calendar quarter and such termination shall continue for not less than two consecutive calendar years; provided, that the secretary may extend for good cause the posting of a cash deposit, the filing of a surety bond or the extension of an adjustment period by not more than 30 days.

(9) If benefits paid to an individual are based on wages paid by two or more employers, the amount of benefits payable by an organization required to or electing to make payments in lieu of contributions shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base period wages paid by such employer to the individual and used for the payment of benefits bears to the total base period wages paid to the individual by all his base period employers and used for payment of benefits.

The other provisions of this subsection notwithstanding, no such employer shall be required to reimburse the fund for any portion of the benefits paid to any individual whose benefits which are attributable to public service wages funded under the Comprehensive Employment and Training Act of 1973, as amended, after December 31, 1975, to the extent that such benefits are reimbursed to the fund by the federal government under the provisions of Section 220 of the Emergency Jobs Program Extension Act of 1976 (P.L. 94-444).

(10) Two or more employers that have elected to make payments in lieu of contributions in accordance with the provisions of this section may file a joint application to the secretary for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such organizations. Each such application shall identify and authorize a group representative to act as the group's agent for the purposes of this subsection. Upon his approval of the application, the secretary shall establish a group account for such employers effective as of the beginning of the calendar quarter next following the quarter in which he received such application, and shall notify the group's representative of the effective date of the account. Such group account shall remain in effect for not less than eight calendar quarters and thereafter until terminated at the discretion of the secretary or upon application by the group. Upon establishment of the account, each member of the group shall be liable for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in such quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for services in employment by such member in such quarter bears to the total wages paid during such quarter for service performed in the employ of all members of the group. The secretary shall prescribe such regulations as he deems necessary with respect to applications for establishment, maintenance and termination of group accounts that are authorized by this subdivision (10), for addition of new members to, and withdrawal of active members from, such accounts, and for the determination of the amounts that are payable under this subdivision by members of a group and the time and manner of such payments.

(11) Notwithstanding any other provisions of this chapter, any employer who was liable for payments in lieu of contributions for the period immediately preceding the effective date of termination of its coverage pursuant to Section 25-4-130 shall nevertheless continue to be liable to pay to the secretary for the fund the amount of regular benefits and extended benefits paid, as required by this chapter, that is attributable to service in the employ of such employer prior to the effective date of such termination, to individuals for weeks of unemployment which begin on or after such effective date. Such payments to the secretary shall be made at such times and in such manner as the secretary shall prescribe and the secretary shall continue to require payments in lieu of contributions and surety in such amounts and for such period as he may deem necessary to insure restoration to the fund of the amount of such regular and extended benefits.



Section 25-4-52 - Contributions by employees.

(a) For each calendar year ending prior to January 1, 1986, contributions by employees shall be as was provided by this section prior to that date.

(b) Repealed by Acts 1989, No. 89-405, §2.



Section 25-4-53 - Withholding of employee contributions.

For calendar years ending prior to January 1, 1986, employee contributions, the withholding of such contributions, and the penalty for an employer's failure to withhold and violations of trust shall be as was provided by this section prior to such date.



Section 25-4-54 - Contribution rates for employers subject to benefit charges; determination of individual benefit charges.

(a) Determination of contribution rates.

(1) For the 12-month period beginning on January 1 of each year which begins after December 31, 1996, any employer whose experience rating account has been subject to benefit charges throughout at least the fiscal year, as defined in Section 25-4-4, immediately preceding such January 1, shall have his or her rate determined by the Unemployment Compensation Fund's liability for benefits paid to his or her employees, modified by the fund's balance as of the most recent June 30. The employment record of an organization which has been making payments in lieu of contributions but which elects to change to payment of contributions shall be deemed to have been chargeable with benefits throughout the period (not to exceed three fiscal years) with respect to which it was making payments in lieu of contributions and its benefit charges and payrolls for such period shall be used in computing its benefit ratio pursuant to subsection (d).

(2) For the 12-month period beginning on January 1 of each calendar year which begins before January 1, 1997, the rates of contribution shall be determined as was prescribed by this section prior to January 1, 1997.

(b) Determination of individual benefit charges.

(1) An individual's benefit charges shall be as follows:

a. For each week benefits are paid, an individual's benefit charges shall be equal to the amount of benefits he or she was paid for such week.

b. For each week extended benefits pursuant to Section 25-4-75 are paid to an individual, the benefit charges shall be equal to the state's share of such benefits paid to him or her for such weeks; provided, however, where an individual's benefit charges for extended benefits are attributable to service in the employ of any governmental entity, as defined in paragraph (a)(2)b of Section 25-4-10, the individual's benefit charges shall be an amount equal to the benefits he or she was paid for such week.

(2) Any benefits paid to an individual based on wages paid to an employee during his or her base period for part-time employment by an employer who continues to give the employee employment to the same extent while he or she is receiving benefits as he or she did during his or her base period shall not be determined to be the individual's benefit charges. The employer shall establish the continuation of work to the satisfaction of the secretary by submitting such information as the secretary may require within the time required by other provisions of this chapter after the date of notification or mailing of notice by the secretary that the employee has first filed a claim for benefits.

(3) If benefits paid to an individual are based on wages paid by two or more employers, the amount of the individual's benefit charges applicable to any one employer shall be an amount which bears the same ratio to the total benefit charges as the total base period wages paid by such employer to the individual and used for the payment of benefits bears to the total base period wages paid to the individual by all his or her base period employers and used for the payment of benefits.

(4) When, in the determination of any individual's benefits, wages have been properly included once for one benefit year or for one base period, such wages shall not thereafter be included again in the computation of his or her benefits for any other benefit year or in his or her wages for any other base period respectively.

(c) Determination of employer benefit charges.

(1) An employer's benefit charges for each and every fiscal year shall be the total of the regular benefits and the state's share of the extended benefits paid during such fiscal year to all of his or her employees or former employees which are attributable to wages paid by such employer to his or her employees or former employees, except as is provided by paragraph a. of subdivision (a)(5) of Section 25-4-51 for governmental entities.

(2) The secretary shall analyze the benefit payments in each fiscal year and determine each employer's benefit charges for each fiscal year.

(3) The secretary shall, after the close of each calendar quarter, furnish each employer with a statement of the benefits paid to his or her workers, or former workers, which became his or her benefit charges in that calendar quarter, together with the names of such workers, or former workers, and such statement, in the absence of an application for a revision thereof within 30 days of the mailing of such statement to the employer's last known address, shall be conclusive and final upon the employer for all purposes and in all proceedings whatsoever. Such application for revision shall be in the form and manner prescribed by regulation of the secretary. Upon receipt of, within the time allowed, an application for revision of such statement, the secretary shall allow such application in whole or in part, or shall deny such application and shall serve notice upon the employer of such decision. Such decision of the secretary shall be final and conclusive on the employer at the expiration of 30 days from the date of service of such notice, unless the employer shall within the 30-day period file with the secretary a written protest and a petition for hearing, specifying his or her objections thereto. Upon receipt of such petition the secretary shall fix a time and place for a hearing and shall notify the employer thereof. At any hearing held as herein provided, the decision of the secretary shall be prima facie correct, and the burden shall be upon the protesting employer to prove it is incorrect. No employer shall have the right to object to the benefit charges with respect to any worker as shown on such statement, unless he or she shall first show that such charges arose as a result of benefits paid to such worker in accordance with a determination, or a redetermination, to which such employer was a party entitled to notice thereof, as provided by Article 5, commencing with Section 25-4-90, of this chapter, and shall further show that he or she was not notified of such determination or redetermination in accordance with the requirements of Article 5, commencing with Section 25-4-90, of this chapter. Nothing herein contained shall affect the right of any employer at such hearing to object to such statement of benefit charges on the ground that it is incorrect by reason of a clerical error made by the secretary or any of his or her employees. The employer shall be promptly notified by mail of the decision of the secretary. Such decision shall be final and conclusive unless an appeal is taken therefrom in the manner and within the time prescribed in subsection (h) .

(4) Nothing contained in subdivision (3) shall be construed as limiting or affecting in any manner the right and authority of the secretary to remove benefit charges from any employer's account upon discovering or being aware of any such employer's workers or former workers having drawn benefits by reason of false representation of their earnings while filing claims for benefits nor to make any corrections resulting from any adjustment to benefits paid to the individual.

(5) Any Alabama unemployment compensation benefits paid to any claimant under the following conditions shall not be charged to the account of a contributory base period employer(s) for the state fiscal year ending June 30, 1996, and each fiscal year thereafter, if:

a. The benefits are paid for unemployment due directly to a major natural disaster, and

b. The President has declared the event a disaster pursuant to the Disaster Relief Act of 1970, 42 USC § 4401, et seq., as amended, and

c. The benefits are paid from the Alabama U.I. Trust Fund to claimants who would have been eligible for disaster unemployment assistance under this act, if they have not first received Alabama unemployment insurance benefits with respect to their unemployment.

(d) Determination of employer benefit ratio. Effective January 1, 1997, and each year thereafter, the benefit ratio of each employer who qualifies for a rate determination under subdivision (a)(1) and has been chargeable with benefits throughout the three most recent preceding fiscal years shall be a percentage obtained by dividing the total of his or her benefit charges for such three-year period by that part of his or her total taxable payroll for the same three-year period with respect to which contributions have been paid on or before July 31, next following such period, and the benefit ratio of each employer who qualifies for a rate determination under subdivision (a)(1), but who has not been subject to this chapter for a period of time sufficient to have been chargeable with benefits throughout the three most recent preceding fiscal years, shall be a percentage obtained by dividing the total of his or her benefit charges for the period throughout which he or she has been chargeable, such period to be not less than the most recent preceding fiscal year by that part of his or her total taxable payroll for the same period with respect to which contributions have been paid on or before July 31 next following such period. The employer's benefit ratio shall be computed to the fourth decimal and be used in determining each employer's contribution rate as prescribed in subsection (a) for the next calendar year; except that:

For tax rate year beginning January 1, 1991, the employer's benefit ratio shall be determined by the employer's actual benefit charges to his or her account for the fiscal year ending September 30, 1990, and for fiscal years ending September 30, 1988, and September 30, 1989, the employer's benefit charges shall be determined from data accumulated by the secretary during such years relative to benefit wage charges and converted to benefit charges, in such manner as the secretary shall prescribe.

(e) Shared costs.

(1) For the purposes of this subsection (e) and for the determination of an employer's rate of contribution pursuant to subsection (f), shared or socialized cost for each fiscal year is defined to be:

a. Benefit charges which cannot be effectively assigned to an individual employer's experience rating account during such fiscal year because of the employer becoming inactive (in accordance with Section 25-4-130); and

b. The total amount of the difference between the benefit charges to all employers during the fiscal year who are assigned the maximum rate of contribution under any one of the rate schedules for the calendar year next following such fiscal year and the total amount of contributions received from all such maximum rated employers during the same fiscal year; and

c. Credits granted employers during such fiscal year because of the reason for separation (as provided in Section 25-4-78), continued part-time work, as provided by subdivision (b)(2), and relief from charges granted an employer under subdivision (c)(4); and

d. Benefit overpayments which have been declared uncollectible or have been waived by the secretary during the fiscal year pursuant to the applicable provisions of this chapter; and

e. Contributions due from employers but not paid and which have been, during such fiscal year, declared uncollectible by the bankruptcy courts or official action by the secretary; and

f. Cost resulting from the relief of charges for contributory employers under Section 25-4-54(c)(5) shall be included in shared cost as defined in this section.

(2) The total of the amounts determined under subdivision (1) shall be the statewide total shared cost for any fiscal year.

(3) Net shared costs for any fiscal year shall be the statewide total of shared costs for that fiscal year reduced (but not below zero) by the amount of:

a. Interest received by the fund from the U.S. Treasury during such fiscal year; and

b. The total amount of the difference between the contributions received from all employers during such fiscal year who are assigned the minimum rate of contributions under any one of the rate schedules for the calendar year next following such fiscal year and the total of all benefit charges made to all such minimum rated employers during the same fiscal year.

(4) To determine the shared cost ratio for any fiscal year, the net shared cost for such fiscal year shall be divided by the statewide total of taxable wages for the same fiscal year which have been reported by all contributory employers and upon which contributions have been timely paid (reduced by the total of the taxable wages reported and timely paid on by any employer or employers for the same fiscal year, who by the provisions of subdivision (5) are relieved of the shared cost assessment). The resulting quotient adjusted to the nearest multiple of one-thousandth shall be the shared cost ratio applicable for assessment to all contributory employers for the next following calendar year.

(5)a. Except as is hereinafter provided, the shared cost ratio as computed under the above provision for each fiscal year shall, for the next calendar year, be assessed each employer eligible for a rate determination under subdivision (a)(1), in addition to the rate of contributions determined by the tables contained in subsection (f).

1. Any employer whose rate of contribution has been determined to be the minimum rate allowed under Schedule A for a calendar year, shall be relieved of any shared cost assessment during that calendar year;

2. Any employer whose rate of contribution has been determined to be the minimum rate allowed under Schedule B for a calendar year and whose experience rating account has not been charged with any benefits during the three immediately preceding fiscal years, shall be relieved of any shared cost assessment for that calendar year;

3. No relief shall be granted to any employer for any portion of the shared cost assessment for a calendar year when either Schedule C or D is in effect.

b. The assessment for shared costs shall become due and payable at the same time and in the same manner as contributions.

c. The authority of the secretary to enforce collection of any shared cost assessment shall be the same as is provided in this chapter for the enforcement of the collections of contributions.

(f) Notice of contribution rate, etc.; maximum rate. The contribution rates (expressed as a percentage of taxable wages) for each employer, as provided in subsection (a), shall be determined by the secretary and the secretary shall notify each employer of his or her benefit ratio and his or her contribution rate no later than 31 days after the effective date of such rate. Such employer contribution rate for the tax rate years beginning January 1, 1991, shall be determined from the appropriate rate schedule prescribed for that tax rate year by subsection (g) and shall be the rate which appears on the same horizontal line on which is found the employer's benefit ratio.

The provisions of this subsection (f) to the contrary notwithstanding, the rates of contribution shall, after having been determined as herein prescribed, be adjusted as follows for calendar quarters beginning after March 31, 1992:

The adjustment in rates of contributions as are herein provided shall apply only to those employers who are required to pay contributions by the provisions of Section 25-4-51 and those nonprofit organizations, hospitals, educational institutions, agencies of the State of Alabama, and political subdivisions of the state who have, under the option permitted by Section 25-4-51, for that calendar year elected to pay contributions. The adjustment shall not apply to any employer who, because of insufficient unemployment experience, has not become eligible to have his or her rate of contribution determined by the method prescribed under this subsection (f); whose rate of contribution is determined to be 5.4 percent, or is above 5.4 percent and by the application of the adjustment would become a rate less than 5.4 percent; and all employers who being eligible for such option have elected the option to make payments in lieu of contributions.

(g) Determination of contribution rate schedule. Contribution rates for each employer, determined pursuant to subsection (f), shall nevertheless be subject to the contribution rate schedule as is hereinafter provided.

(1) The benefits payroll ratio of the state for each fiscal year shall be determined by dividing the total of benefits paid, including the state's portion of benefits paid under any extended benefit program, from the unemployment compensation fund within the preceding fiscal year, less any benefits paid for which payments in lieu of contributions have been paid or are currently due to be paid, by the statewide total payrolls of all employers upon which contributions on the taxable portion thereof have been paid during the same fiscal year, and by adjusting the quotient to the nearest multiple of one-thousandth.

(2) The desired level of unemployment compensation fund for each fiscal year shall be one and four-tenths times the amount determined by multiplying the highest statewide total of payrolls of all employers upon which contributions on the taxable portion thereof have been paid during any one of the three most recent preceding fiscal years by the highest benefits payroll ratio for any one of the 10 most recent preceding fiscal years.

(3) The secretary shall, on or before the December 1 next following the end of each fiscal year, declare effective for the 12-month period beginning with January 1 of the immediately succeeding calendar year, the desired level of the fund and the schedule to be in effect for that 12-month period. The contribution rate for each employer for the next calendar year shall be determined by the secretary as provided in subsection (f) on the basis of each employer's benefit ratio as determined under subsection (d); and whenever at the end of any fiscal year, the fund balance is:

a. One hundred twenty-five percent or more of the desired level computed for the fiscal year, contribution rates shall be determined under Schedule A.

b. Equal to the desired level but is less than 125 percent thereof, contribution rates shall be determined under Schedule B.

c. Less than the desired level but is at least 70 percent thereof, contribution rates shall be determined under Schedule C.

d. Less than 70 percent of the desired level, contribution rates shall be determined under Schedule D.

(4) Any amount credited to this state's account under Section 903 of the Social Security Act, as amended, which has been appropriated for expenses of administration, whether or not withdrawn from the trust fund, shall be included in the trust fund balance in determining whether or not such fund is greater or less than the desired level of the fund for a fiscal year; except, that any amount appropriated and withdrawn which will not be repaid to the fund shall not be included in such balances.

(5) The secretary shall notify each employer of such declaration and of his or her benefit ratio and his or her contribution rate no later than 31 days after the effective date of the contribution rate. This subdivision (5) shall not apply to employers who, in lieu of contributions, reimburse the fund for benefits paid.

(h) Review of contribution rate, etc. Any employer may apply to the secretary for and shall be entitled to a review as to the determination of his or her benefit ratio and his or her contribution rate as fixed by his or her benefit ratio, provided such application is filed within 30 days of the date of the mailing by the secretary to the employer of the notice of such determination. Pending such review, such employer shall make all contribution payments otherwise required by this chapter at contribution rates fixed by the determination sought to be reviewed and resulting overpayments or underpayments of contributions by the employer shall, upon any redetermination, be adjusted or refunded pursuant to Section 25-4-137. Any employer may within 30 days after the date of mailing notification by the secretary to such employer of notice of the ruling of the secretary upon such application for review appeal such ruling to the circuit court of any county wherein the employer is engaged in doing business, upon such terms and upon giving such security for costs as the court may upon application prescribe. Trial in that court shall be de novo with respect to his or her benefit ratio.

(i) Contribution rate, etc., of successor employer. For the purpose of this section, an employer's benefit charges and that part of his or her taxable payroll with respect to which contributions have been paid, shall be deemed benefit charges and taxable payrolls of a successor employer and shall be taken into account in determining the contribution rate of such successor employer as provided in subsection (f), if such successor succeeds the employer in any of the manners set out in paragraph (a)(4)a of Section 25-4-8; provided, that an employer subject to this chapter who becomes such in any of the manners set out in paragraph (a)(4)b of Section 25-4-8 may have that portion of his or her predecessor's benefit charges and that part of his or her predecessor's total taxable payroll, with respect to which contributions have been paid which correspond to the segregable portion of the business assets and payroll thereof, acquired from his or her predecessor, deemed to be his or her benefit charges and his or her payroll and such shall be taken into account in determining his or her rates, as provided in subsection (f); provided, that he or she:

(1) Makes written application within 90 calendar days from the date of such acquisition; and

(2) Furnishes to the secretary within 120 calendar days from the date of such acquisition a transcript of such total and taxable payrolls which correspond to the segregable portion acquired from his or her predecessor; provided further that in the event that within the intervening 120 days a notice of his or her rate of contribution has been mailed to the partial successor, the 30-day finality provision set forth in subsection (h) shall not prevail but, instead, be effective with respect to the subsequent notice computed on the basis of the benefit ratio and taxable payrolls of the acquired segregable portion.



Section 25-4-55 - Payment of interest on moneys advanced by federal government - Contributory employer's assessment; method of determining amount; procedures.

In addition to all other contributions required to be paid by the provisions of Sections 25-4-51 and 25-4-54, when the Unemployment Compensation Trust Fund of this state has received advances from the federal government under the provisions of 42 U.S.C. 1321, each contributory employer shall be assessed an additional rate solely for the purpose of paying interest due on such federal advances. The additional rate assessed to any employer shall be determined by dividing the estimated amount of interest to be paid on such advanced moneys minus any balance in this special fund by 95 percent of the wages as defined in Section 25-4-16 paid by all Alabama contributory employers during the immediately preceding calendar year. The amount to be paid by each employer shall be the product obtained by multiplying such employer's wages as defined in Section 25-4-16 for the calendar year immediately preceding the calendar year during which the advances became necessary by the rate as heretofore determined by provisions of this section. Each employer shall be notified of the amount of his or its assessment as required by this section not later than the fifteenth day of May next following the year in which such interest becomes due. Such amount shall be due and payable within 30 days of said notice and shall become delinquent on the day following such 30 days. Interest and penalties prescribed by the provisions of Sections 25-4-132 and 25-4-133 shall be applied to late payments to the same extent and at the same rates as is provided for delinquent contributions. Procedures for enforcing payment of amounts due including interest and penalty, by any employer shall be as prescribed by Section 25-4-134. Nothing contained herein shall prevent the Secretary of Labor from postponing the implementation of this section for one calendar year provided such postponement shall not delay collection later than required to pay accumulated interest when it becomes due to be paid nor shall it prevent him from making any further assessment if additional advances are made and/or additional interest becomes due.



Section 25-4-56 - Payment of interest on moneys advanced by federal government - Creation of special interest payment fund; deposits; administration; disposition.

There is hereby created a special fund, to be known as the "Special Interest Payment Fund," into which shall be deposited all moneys collected under the provisions of Section 25-4-55. All moneys in the Special Interest Payment Fund shall be deposited, administered and disbursed in the same manner and under the same conditions and requirements as is provided by law in Section 25-4-31.

Moneys in this fund shall be used by the secretary for the payment of interest on moneys advanced by the federal government, shall be continuously available to the secretary for expenditures in accordance with the provisions of Sections 25-4-55 through 25-4-58 and appropriate federal laws and shall not lapse at any time. Any interest earned on moneys in this special fund shall accrue to the special fund.



Section 25-4-57 - Payment of interest on moneys advanced by federal government - Assessment to discontinue when all interest paid; payment of interest on money advanced after previously borrowed funds repaid.

Payment of any assessment as provided under Section 25-4-55 shall be discontinued for the calendar year next following the calendar year during which all interest due to be paid on all advances has been paid. If it becomes necessary to borrow money from the federal government under the provisions of 42 U.S.C. 1321 subsequent to the calendar year in which all previously borrowed advances are repaid, assessments shall be made under the provisions prescribed in Section 25-4-55.



Section 25-4-58 - Payment of interest on moneys advanced by federal government - Disposition of moneys in fund when assessment discontinued.

When payment of assessments have been discontinued under the provisions of Section 25-4-57, and all obligations of the secretary for interest on advances have been met, all remaining moneys in the Special Interest Payment Fund shall remain in this fund until such time as the balance in the Unemployment Trust Fund equals at least 26 times the average weekly payment made from the Unemployment Trust Fund during the immediately preceding fiscal year as defined in Section 25-4-4(b). Thereafter the secretary may on the immediately succeeding April 1 transfer any balances to the trust fund but in no event shall unexpended assessments remain in the special fund when the trust fund equals or exceeds 50 percent of the minimum normal amount on the preceding October 1, and may thereafter be expended only in such manner and for such purposes as other moneys in the fund may be expended.






Article 4 - Benefits.

Section 25-4-70 - Accrual; time and manner of payment; services in employ of Indian tribe.

(a) After contributions have been due under this chapter for two years, benefits shall become payable from the fund to any employee who thereafter is or becomes unemployed and eligible for benefits, and shall be paid through unemployment offices or such other agencies at such times and in such manner as the secretary may prescribe.

(b) Benefits based on service in employment defined in subdivisions (a)(2) and (a)(3) of Section 25-4-10 shall be payable in the same amount, on the same terms and subject to the same conditions as compensation payable on the basis of other service subject to this chapter; except, that:

(1) With respect to any week of unemployment beginning after December 31, 1977, benefits shall not be paid based on service in an instructional, research, or principal administrative capacity for any educational institution for any such week commencing during the period between two successive academic years, or during a similar period between two regular terms, whether or not successive, or during a period of paid sabbatical leave provided for in the individual's contract, to any individual if such individual performs such services in the first of such academic years (or terms) and if there is a contract or reasonable assurance that such individual will perform services in any such capacity for any educational institution in the second of such academic years or terms.

(2) With respect to any week of unemployment beginning after April 3, 1983, benefits shall not be paid on the basis of service in any other capacity for an educational institution, to any individual for any such week which commences during a period between two successive academic years or terms if such individual performs such services in the first of such academic years or terms and there is a reasonable assurance that such individual will perform such services in the second of such academic years or terms, except that if compensation is denied to any individual under this subdivision (2) for weeks of unemployment beginning on or after April 3, 1983, and such individual was not offered an opportunity to perform such services for the educational institution for the second of such academic years or terms, such individual shall be entitled to a retroactive payment of benefits for each week for which the individual filed a timely claim for benefits and for which benefits were denied solely by reason of this subdivision (2); provided further that such individual has given notice that the opportunity to return was not offered or was withdrawn to the secretary in such manner and within such time as the secretary by regulation shall prescribe.

(3) With respect to any week of unemployment beginning on or after April 1, 1984, benefits shall not be paid based on services in any capacity described in subdivisions (1) and (2) to any individual for any week which commences during an established and customary vacation period or holiday recess if such individual performs such services in the period immediately before such vacation period or holiday recess, and there is a reasonable assurance that such individual will perform such services in the period immediately following such vacation period or holiday recess. The term "employment" shall include services performed in the employ of an Indian tribe, as herein defined, provided such service is excluded from employment as defined in FUTA by reason of Section 3306(c)(7), and is not otherwise excluded from employment under this chapter for purposes of this section. The exclusion from employment in Section 25-4-10(b) shall be applicable to services performed in the employ of an Indian tribe.

(4) With respect to any week of unemployment beginning on or after April 1, 1984, benefits shall not be paid on the basis of services described in subdivisions (1) and (2) of this subsection in any such capacities as specified in subdivisions (1), (2), and (3) to any individual who performed such services in an educational institution while in the employ of an educational service agency. For the purposes of this subdivision the term "educational service agency" shall mean a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing such services to one or more educational institutions.

(5) With respect to weeks of unemployment beginning on or after April 1, 1984, benefits shall not be paid with respect to services to which Sections 25-4-8(a)(7), 25-4-8(a)(8), 25-4-10(a)(2) and 25-4-10(a)(3) apply, if such services are provided to or on behalf of an educational institution, under the same circumstances and subject to the same terms and conditions as described in subdivisions (1), (2), (3), and (4) of this subsection.

(6) With respect to weeks of unemployment beginning before April 1, 1984, benefits shall be paid on the basis of this section prior to that date.

(7) For the purposes of this subsection, the term "reasonable assurance" means a written, verbal, or implied agreement that the employee will perform services during the ensuing academic year or term and the term "contract" is intended to include tenure status.

(c) Benefits paid based on services in the employ of an Indian tribe shall be payable on the same terms and subject to the same conditions as compensation payable on the basis of other service subject to this chapter.

(d) Notwithstanding any provision of law, with respect to any week of unemployment beginning on or after May 1, 2015, benefits based on service in employment defined in subdivision (1) of subsection (a) of Section 25-4-10 may not be paid with respect to services rendered to an educational institution, when the services are performed by an individual employed by an employer primarily or exclusively engaged in the provision of its employees to perform work for educational institutions, for any week commencing during the period between two successive academic years or terms, or for any week which commences during an established and customary vacation period or holiday recess, if the individual performs services for the educational institution in the period immediately before the vacation period or holiday recess, and there is a reasonable assurance that such individual will perform the same or similar services for the educational institution in the period immediately following the vacation period or holiday recess. This subsection applies regardless of whether the employer qualifies for exemption from federal employment tax under 26 U.S.C. 501(a) and regardless of whether the employer is a religious, charitable, or educational institution or organization. For purposes of this subsection, the term reasonable assurance shall have the same meaning as set out in subdivision (7) of subsection (b) of this section.



Section 25-4-71 - When individuals deemed unemployed.

An individual shall be deemed totally unemployed in any week during which he performs no services and with respect to which no wages are payable to him, and shall be deemed partially unemployed in any week of less than full-time work if the wages payable to him with respect to such week are less than his weekly benefit amount. The secretary shall prescribe regulations applicable to unemployed individuals, making such distinctions in the procedures as to total unemployment, part-total unemployment, partial unemployment of individuals attached to their regular jobs and other forms of short-time work, as the secretary deems necessary. Wages are deemed to be payable to an individual working on a commission basis with respect to each week in which he works.



Section 25-4-72 - Individual weekly benefit amount.

(a) For weeks of unemployment during benefit years which begin before the effective date of subsection (b) of this section, an individual's weekly benefit amount shall be as prescribed by this section as amended through July 6, 1997.

(b) For weeks of unemployment during benefit years beginning on or after July 2, 2006, an individual's weekly benefit amount shall be an amount equal to one twenty-sixth of the average of the wages for insured work paid to the individual during the two quarters of his or her base period in which the total wages were the highest; except, that:

(1) If the amount thus derived is not a multiple of one dollar ($1), fractional parts of one dollar ($1) in excess of fifty cents ($.50) shall be rounded to the next higher multiple of one dollar ($1) and fractional parts of one dollar ($1) which are fifty cents ($.50) or less shall be dropped to the next lower multiple of one dollar ($1).

(2) If the amount derived before the application of subdivision (1) of this subsection is not in excess of forty-four dollars fifty cents ($44.50), there shall be no weekly benefit amount.

(3) Effective with benefit years beginning on or after July 6, 2008, if the amount thus derived is more than two hundred fifty-four dollars fifty cents ($254.50), the weekly maximum benefit amount shall be two hundred fifty-five dollars ($255).

(4) Effective with benefit years beginning on or after July 5, 2009, if the amount thus derived is more than two hundred sixty-four dollars fifty cents ($264.50), the weekly maximum benefit shall be two hundred sixty-five dollars ($265).

(c) If, as a condition for approval of this section for full tax credit against the tax imposed by the federal Unemployment Tax Act, federal law should require a greater maximum weekly benefit amount than that provided herein, then the maximum weekly benefit amount shall be the minimum required by any such federal law for such approval.

(d) Nothing herein shall serve to deprive any individual of any benefit for which he or she had qualified in any benefit year beginning prior to the effective date of the provisions of subsection (b) of this section.

(e) There is hereby appropriated out of funds made available to this state under Section 903 of the Social Security Act, as amended by Title II, Section 209, "Special Reed Act Transfer in Fiscal Year 2002," of the "Temporary Extended Unemployment Compensation Act of 2002," as contained in the "Job Creation and Worker Assistance Act of 2002," an amount not to exceed 15 percent of the funds, or so much thereof to be used as may be necessary, under the direction of the State of Alabama, Department of Labor, for the expenses incurred for the administration of this state's unemployment compensation law and public employment offices. Notwithstanding the foregoing, the additional amount of up to $7,940,119 of "Reed Act" funds may be withdrawn from the Unemployment Compensation Trust Fund and used for administrative purposes from May 29, 2008, until September 30, 2009. Furthermore, whatever amount is withdrawn during this time period, that amount shall not change the Employer Tax Schedules pursuant to Section 25-4-54 for the calendar year beginning January 1, 2010.



Section 25-4-73 - Individual weekly benefit payment.

(a) Each eligible individual who is totally unemployed or partially unemployed in any week beginning on or after July 3, 1983, shall be paid with respect to such week a benefit in an amount equal to his or her weekly benefit amount, less that part of the wages, if any, payable to him or her with respect to such week which is in excess of one third of the weekly benefit amount. Such benefit, if not a multiple of one dollar ($1), shall be computed to the nearest multiple of one dollar ($1).

(b) With respect to weeks beginning prior to January 1, 1989, each eligible individual shall be paid with respect to such week as was provided in this section prior to such date.

(c) With respect to benefit years effective on or after August 1, 2012, an individual shall serve a one-week waiting period with no benefits payable during the first compensable week within a benefit year. The waiting week shall not be counted as a week of unemployment for the purposes of this section.



Section 25-4-74 - Maximum individual benefit entitlement during benefit year.

(a) Any otherwise eligible individual shall be entitled during any benefit year, beginning on or after July 3, 1983, to a total amount of benefits equal to whichever is the lesser of 26 times his weekly benefit amount and one third of the wages paid to him for insured work during his base period; provided, that such total amounts of benefits, if not a multiple of $1.00, shall be computed to the nearest multiple of $1.00. For the purpose of this article, wages shall be counted as "wages for insured work" with respect to any benefit year only if such wages were paid in the base period immediately preceding such benefit year; except, that any lump sum payment of wages in lieu of notice, dismissal or severance allowance or "back pay" award shall be prorated over the period or periods with respect to which such payment is made and treated as though it had been paid in such period or periods. In determining an individual's benefit rights, remuneration payable but unpaid to such individual shall, to the extent that regulations promulgated by the secretary prescribe, be deemed to be "wages paid" to such individual.

(b) For benefit years beginning prior to July 3, 1983, any otherwise eligible individual shall be entitled to a total amount of benefits as was provided in this section prior to such date.



Section 25-4-75 - Extension of benefit period.

(a) Applicability of section. Notwithstanding any other provisions of this chapter, the duration of benefits as provided in Section 25-4-74 shall be extended as provided in this section.

(b) Definitions. As used in this section, unless the context clearly requires otherwise, the following terms shall mean:

(1) EXTENDED BENEFIT PERIOD. A period which:

a. Begins with the third week after a week for which there is a state "on" indicator; and

b. Ends with either of the following weeks, whichever occurs later:

1. The third week after the first week for which there is a state "off" indicator; or

2. The thirteenth consecutive week of such period; provided, that no extended benefit period may begin by reason of a state "on" indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state.

3. The eligibility period for the payment of extended benefits using the total unemployment rate begins on or after February 1, 2009, and ends four weeks prior to the last week for which 100 percent federal sharing funding is available under Section 2005(a) of Public Law No. 111-5, without regard to the extension of federal sharing for certain claims as provided under Section 2005(c) of such law.

(2) STATE "ON" INDICATOR. There is a "state 'on' indicator" for this state for a week if the secretary determines, in accordance with the regulations of the U.S. Secretary of Labor, that for the period consisting of such week and the immediately preceding 12 weeks, the rate of insured unemployment (not seasonally adjusted) under this section:

a. For any weeks beginning prior to September 26, 1982, equaled or exceeded that required by this section prior to such date.

b. For any week beginning on September 26, 1982, or thereafter:

1. Equaled or exceeded 120 percent of the average of such rates for the corresponding 13-week period ending in each of the preceding two calendar years; and

2. Equaled or exceeded five percent; provided, that with respect to benefits for weeks of unemployment beginning after September 25, 1982, the determination of whether there has been a "state 'on' indicator" beginning any extended benefit period shall be made under this paragraph b. as if this paragraph b. did not contain subparagraph 1 thereof and the "five" contained in subparagraph 2 thereof were "six"; or

3. With respect to weeks of unemployment beginning on or after February 1, 2009, and remaining in effect until four weeks prior to the last week for which 100 percent federal sharing funding is available under Section 2005(a) of Public Law No. 111-5, without regard to the extension of federal sharing for certain claims as provided under Section 2005(c) of such law:

a. The average rate of total unemployment (seasonally adjusted), as determined by the United States Secretary of Labor, for the period consisting of the most recent 3 months for which data for all states are published before the close of such week equals or exceeds 6.5 percent.

b. The average rate of total unemployment in the state (seasonally adjusted), as determined by the United States Secretary of Labor, for the 3-month period referred to in paragraph a., equals or exceeds 110 percent of such average for either or both of the corresponding 3-month periods ending in the two preceding calendar years.

c. With respect to compensation for weeks of unemployment beginning after December 17, 2010, and remaining in effect until December 31, 2011, or as permitted by federal law, the average rate of total unemployment in the state (seasonally adjusted), as determined by the United States Secretary of Labor, for the three-month period referred to in paragraph a., equals or exceeds 110 percent of such average for any or all of the corresponding three-month periods ending in the three preceding calendar years.

d. For the purposes of this section, a "high unemployment period" exists during any period during which an extended benefit period would be in effect by substituting "8 percent" for "6.5 percent" in paragraph a.

(3) STATE "OFF" INDICATOR. There is a "state 'off' indicator" for this state for a week if the secretary determines, in accordance with the regulations of the U.S. Secretary of Labor, that for the period consisting of such week and the immediately preceding 12 weeks:

a. For any weeks beginning prior to September 26, 1982, the rate of insured unemployment under this section was less than that required by this section prior to such date.

b. For any weeks beginning on September 26, 1982, or thereafter, the requirements of either subparagraph 1 or 2 of paragraph (2)b. of this subsection (b) were not satisfied, except that the six percent provision does not apply in determining an "off" indicator.

(4) RATE OF INSURED UNEMPLOYMENT. For the purpose of subdivisions (2) and (3) of this subsection (b), such term means the percentage derived by dividing:

a. The average weekly number of individuals filing claims for regular state benefits in this state for weeks of unemployment with respect to the most recent 13-consecutive-week period, as determined by the secretary on the basis of his reports to the U.S. Secretary of Labor, by

b. The average monthly employment covered under this chapter for the first four of the most recent six completed calendar quarters ending before the end of such 13-week period.

(5) REGULAR BENEFITS. Benefits payable to an individual under this chapter or under any other state law (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. 85), other than extended benefits.

(6) EXTENDED BENEFITS. Benefits (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. 85) payable to an individual under the provisions of this subsection for weeks of unemployment in his eligibility period.

(7) ELIGIBILITY PERIOD OF AN INDIVIDUAL. The period consisting of the weeks in his benefit year which begin in an extended benefit period and, if his benefit year ends within such extended benefit period, any weeks thereafter which begin in such extended benefit period or during an extended benefit period provided for in Section 2005(b) of Public Law No. 111-5.

(8) EXHAUSTEE. An individual who, with respect to any week of unemployment in his eligibility period:

a. Has received, prior to such week, all of the regular benefits that were available to him under this chapter or any other state law (including dependents' allowances and benefits payable to federal civilian employees and ex-servicemen under 5 U.S.C. 85) in his current benefit year that includes such week; provided, that for the purposes of this subdivision (8), an individual shall be deemed to have received all of the regular benefits that were available to him although as a result of a pending appeal with respect to wages and/or employment that were not considered in the original monetary determination in his benefit year, he may subsequently be determined to be entitled to added regular benefits; or

b. His benefit year having expired prior to such week, has no, or insufficient, wages on the basis of which he could establish a new benefit year that would include such week; and

c.1. Has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the Trade Expansion Act of 1962, the Automotive Products Trade Act of 1965, and such other federal laws as are specified in regulations issued by the U.S. Secretary of Labor; and

2. Has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada; but, if he is seeking such benefits and the appropriate agency finally determines that he is not entitled to benefits under such law, he is considered an exhaustee.

(9) STATE LAW. The unemployment insurance law of any state, approved by the U.S. Secretary of Labor under Section 3304 of the Internal Revenue Code of 1954.

(c) Effect of state law provisions relating to regular benefits on claims for, and the payment of, extended benefits. Except when the result would be inconsistent with the other provisions of this section, as provided in the regulations of the secretary, the provisions of this chapter which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits.

(d) Eligibility requirements for extended benefits. An individual shall be eligible to receive extended benefits with respect to any week of unemployment in his eligibility period only if the secretary finds that with respect to such week:

(1) He is an "exhaustee," as defined in subdivision (b)(8) of this section.

(2) He has satisfied the requirements of this chapter for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipts of benefits.

(e) Weekly extended benefit amount. The weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be an amount equal to the weekly benefit amount payable to him during his applicable benefit year.

(f) Total extended benefit amount. The total extended benefit amount payable to any eligible individual with respect to his applicable benefit year shall be the lesser of the following amounts:

(1) 50 percent, rounded to the nearest multiple of $1, of the total amount of regular benefits which were payable to him under this chapter in his applicable benefit year; or

(2) Thirteen times the weekly benefit amount which was payable to an individual under this chapter for a week of total unemployment in the applicable benefit year.

(3) Effective with respect for weeks in a high unemployment period, the total extended benefit amounts shall be applied by substituting "80 percent" for "50 percent" in subdivision (1) and "Twenty" for "Thirteen" in subdivision (2).

(g) Beginning and termination of extended benefit period.

(1) Whenever an extended benefit period is to become effective in this state, as a result of a state "on" indicator, or an extended benefit period is to be terminated in this state as a result of a state "off" indicator, the secretary shall make an appropriate public announcement.

(2) Computations required by the provisions of subdivision (b)(4) of this section shall be made by the secretary, in accordance with regulations prescribed by the U.S. Secretary of Labor.

(h) Cessation of extended benefits when paid under an interstate claim in a state where extended benefit period is not in effect.

(1) Except as provided in subdivision (h)(2), an individual shall not be eligible for extended benefits for any week if:

a. Extended benefits are payable for such week pursuant to an interstate claim filed in any state under the interstate benefit payment plan; and

b. No extended benefit period is in effect for such week in such state.

(2) The provisions of subdivision (h)(1) shall not apply with respect to the first two weeks for which extended benefits are payable (determined without regard to this subsection) pursuant to an interstate claim filed under the interstate benefit payment plan to the individual from his extended benefit amount established for the benefit year.

(i) Restrictions on entitlement during eligibility period.

(1) Notwithstanding the other provisions of this section, payment of any extended benefits under this section shall not be made to any individual for any week of unemployment in his eligibility period:

a. during which he fails to accept any offer of suitable work as defined in subdivision (i)(3) or fails to apply for any such suitable work to which he was referred by the secretary; or

b. during which he fails to actively seek work, except as provided in subdivision (a)(5) of Section 25-4-77, but only with regard to the exception for the appearance for jury duty as provided therein.

(2) If any individual is ineligible for extended benefits for any week by reason of a failure described in subdivision (i)(1), the individual shall be ineligible to receive extended benefits for any week during a period which:

a. begins with the week following the week in which such failure occurs and

b. does not end until such individual has been employed in at least four weeks which begin after such failure and the total of the remuneration earned by the individual for being so employed is not less than four times his extended weekly benefit amount for his benefit year.

(3) For the purposes of this subsection (i), the term "suitable work" means, with respect to any individual, any work which is within such individual's capabilities; except that, if the individual furnishes evidence satisfactory to the secretary that such individual's prospects for obtaining work in his customary occupation within a reasonably short period are good, the determination of whether any work is suitable work shall be made in accordance with other provisions of this chapter.

(4) Extended benefits shall not be denied under paragraph a. of subdivision (i)(1) to any individual for any week by reason of a failure to accept an offer of, or apply for, suitable work:

a. If the gross average weekly remuneration payable to such individual for the position does not exceed the sum of:

1. the individual's extended weekly benefit amount for the benefit year plus;

2. the amount if any of supplemental unemployment benefits (as defined in 26 U.S.C. 501(c)(17)(D)) payable to such individual for such week;

b. if the position was not offered to such individual in writing or was not listed with the state employment service;

c. if such failure would not result in a denial of benefits under the other provisions of this chapter to the extent that such provisions are not inconsistent with subdivisions (4) and (5) of this subsection (i); or

d. if the position pays wages less than the higher of the minimum wages provided under Section 6 (a)(1) of the Fair Labor Standards Act of 1938, as amended, without regard to any exemption or the applicable state or local minimum wage, if any.

(5) For purposes of this subsection (i), an individual shall be treated as actively engaged in seeking work during any week if the individual has engaged in a systematic and sustained effort to obtain work during such week, and provides tangible evidence to the secretary that he has engaged in such effort during such week.

(j) Referral of extended claimant to job. Extended benefit claimants shall be referred to any available suitable work to which the definition in subdivision (i)(4) does not apply.

(k) Employment required after involuntary separation. No provision of Section 25-4-78 which terminates a disqualification for regular or extended benefits because he or she has voluntarily left employment, was suspended or discharged for misconduct (in any of the degrees defined in Section 25-4-78) or failed to accept an offer of or apply for suitable work shall apply for purposes of determining eligibility for extended benefits unless the disqualification imposed has been terminated based upon employment in four weeks and remuneration of an amount which equals or exceeds four times the individual's weekly benefit amount subsequent to the effective date of such disqualification.

(l) Effective date of added provisions. The provisions of subsections (h), (i), (j), (k), and (l) of this section shall apply to weeks of unemployment which begin after March 31, 1981, except the provisions of subsection (i), (j), and (k) shall not apply to claims for weeks of unemployment beginning after March 6, 1993, and before January 1, 1995. During this period, the provisions of this chapter applicable to claims for regular compensation shall apply. For weeks beginning on or after January 1, 1995, the provisions of subsections (i), (j), and (k) shall apply.

(m) Effect of receipt of trade readjustment allowances. Notwithstanding any other provisions of this section, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that such individual would, but for this subsection (m), be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced (but not below zero) by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.



Section 25-4-76 - Maritime employment and benefit rights.

(a) As used in this section, "maritime employment" means employment in connection with the construction, repair, loading or unloading of vessels, and in connection with the handling of cargoes for vessels. The secretary shall, after a study of previous employment records and after investigation and hearing, determine, and may thereafter from time to time redetermine which industries are maritime industries within the meaning of this section. Until such determination by the secretary, no industry shall be deemed to be a maritime industry.

(b) The term "maritime worker" means an employee who is customarily or regularly employed in "maritime employment," such as men engaged in the construction or repair of vessels and in the operation of plants at which vessels are constructed or repaired, and it shall include longshoremen, dock workers, harbor workers, and other employees in occupations which, after the secretary has studied the nature thereof and the employment record of workers engaged therein, are found to be occupations in which employment regularly continues throughout substantially all the year.

(c) The provisions of Section 25-4-72 shall in all respects govern the benefit rights of a maritime worker, except that the weekly benefit amount of such a worker shall be determined from "the average quarterly earnings" paid such worker during his base period, instead of from the "average of the wages for insured work paid to him during the two quarters of his base period in which such total wages were the highest." If a "maritime worker" has not been engaged in maritime employment for substantially the whole of his base period, the secretary shall determine his average quarterly earnings on the basis of his earnings during the time he has actually been engaged in such maritime employment within his base period.



Section 25-4-77 - Benefits eligibility conditions; "suitable employment" and jury duty defined; applicability of subdivision (a)(5).

(a) An unemployed individual shall be eligible to receive benefits with respect to any week in a benefit year which begins on or after January 1, 1989, only if the secretary finds that:

(1) He has made a claim for benefits with respect to such week in accordance with such regulations as the secretary may prescribe.

(2) He has registered for work at, and thereafter continued to report at, a state employment office in accordance with such regulations as the secretary may prescribe; except, that the secretary may by regulation waive or alter either or both of the requirements of this subdivision (2) as to individuals attached to regular jobs and as to such other types of cases or situations with respect to which he finds that compliance with such requirements would be oppressive, or would be inconsistent with purposes of this chapter.

(3) He is physically and mentally able to perform work of a character which he is qualified to perform by past experience or training, and he is available for such work either at a locality at which he earned wages for insured work during his base period or at a locality where it may reasonably be expected that such work may be available. Notwithstanding any of the provisions of this subdivision, no otherwise eligible individual shall be denied benefits for any week because he or she is:

a. Enrolled in a course of training with the approval of the secretary. Such approval shall be conditioned upon the following:

1. The individual's skills are obsolete or such that there are minimal opportunities for employment;

2. Training is for an occupation for which there is a substantial and recurring demand;

3. Training is not a course of education for credit toward a degree;

4. The individual possesses aptitudes or skills which can be supplemented by retraining within a reasonable time; or

5. The individual produces satisfactory evidence of continued attendance and satisfactory progress;

b. In training approved by the secretary under Section 236 (a)(1) of the Trade Act of 1974, nor shall such individual be denied benefits (any other provision of this chapter requiring denial notwithstanding) by reason of leaving work to enter such training; provided,

1. The work left is not suitable employment as defined in paragraph c. of this subdivision (3), or

2. Because of the application to any such week in training of provisions in this chapter (or any applicable federal unemployment compensation law) relating to availability for work, active search for work or refusal to accept work.

c. For purposes of paragraph b. of this subdivision (3), and only therefor, the term "suitable employment" means with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment (as defined for purposes of the Trade Act of 1974), and wages for such work at not less than 80 percent of the individual's average weekly wage as determined for the purposes of the Trade Act of 1974.

(4) He has been totally or partially unemployed in such week.

(5) He has made a reasonable and active effort to secure work which he is qualified to perform by past experience and training, unless such failure is because the individual is before any court of the United States or any state pursuant to a lawfully issued summons to appear for jury duty. For the purposes of this subdivision (5), the entitlement to regular or extended benefits of any individual who is determined not to be actively engaged in seeking work during any week for the aforesaid reason, shall be determined pursuant to the provisions of subdivision (3) of this subsection (a) without regard to the disqualification provisions otherwise applicable under paragraph b. of subdivision (i)(1) of Section 25-4-75 and subdivision (i)(2) of Section 25-4-75. Further, for the purposes of this subdivision (5), the term "jury duty" means the performance of service as a juror, during all periods of time an individual is engaged in such service, in any court of a state or the United States pursuant to the law of the state or the United States and the rules of the court in which the individual is engaged in the performance of such service.

(6) He has during his base period been paid wages for insured work equal to or exceeding one and one-half times the total of the wages for insured work paid to him in that quarter of such base period in which such total wages were the highest and in addition, qualifies for benefits under the provisions of Section 25-4-72; provided, however, that no otherwise eligible individual who shall have received benefits in a preceding benefit year shall be eligible to receive benefits in a succeeding benefit year unless and until such otherwise eligible individual, subsequent to the beginning date of the preceding benefit year, shall have worked in insured employment for which work he earned wages equal to at least eight times the weekly benefit amount established for such individual in the preceding benefit year.

(7) He has pursuant to Section 4 of Public Law 103-152 been selected and referred to reemployment services and participates in reemployment services, such as job search assistance services, if the individual has been determined to be likely to exhaust regular benefits and need reemployment services pursuant to a profiling system established by the secretary unless it is determined by the secretary that:

a. Such claimant has completed such services; or

b. There is justifiable cause for such claimant's failure to participate in such service.

(b) With respect to any week which begins prior to January 1, 1989, an unemployed individual shall be eligible to receive benefits as provided in this section prior to that date.

(c) The provisions of subdivision (5) of subsection (a) shall be applied only to any week which begins on or after March 22, 1984.



Section 25-4-78 - Disqualifications for benefits.

An individual shall be disqualified for total or partial unemployment:

(1) LABOR DISPUTE IN PLACE OF EMPLOYMENT. For any week in which his total or partial unemployment is directly due to a labor dispute still in active progress in the establishment in which he is or was last employed. For the purposes of this section only, the term labor dispute includes any controversy concerning terms, tenure, or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee. This definition shall not relate to a dispute between an individual worker and his employer.

(2) VOLUNTARILY QUITTING WORK. If he has left his most recent bona fide work voluntarily without good cause connected with such work.

a.1. However, he shall not be disqualified if he was forced to leave work because he was sick or disabled, notified his employer of the fact as soon as it was reasonably practicable so to do, and returned to that employer and offered himself for work as soon as he was again able to work; provided, however, this exception shall not apply if the employer had an established leave-of-absence policy covering sickness or disability and:

(i) The individual fails to comply with same as soon as it is reasonably practicable so to do; or

(ii) Upon the expiration of a leave of absence shall fail to return to the employer and offer himself for work, if he shall then be able to work, or if he is not then able to work, he fails to so notify his employer of that fact and request an extension of his leave of absence as soon as it is reasonably practicable so to do.

2. In case of doubt that an individual was sick or disabled, or as to the duration of any such sickness or disability, the secretary may, or if the employer requests it, the secretary shall require a doctor's certificate to establish the fact or facts in doubt.

3. An established leave-of-absence policy shall be any leave-of-absence policy covering sickness and disability communicated to the employee by the customary means used by the employer for communicating with his employees.

4. Nothing herein shall be construed or interpreted as authorizing the payment of benefits to any person during, or for, unemployment due to sickness or disability or during any period in which he is on a leave of absence granted in accordance with an established leave-of-absence policy, the duration of which leave was set in accordance with his request or in accordance with a collective bargaining agreement; except, that if such leave of absence is on account of pregnancy and extends beyond the tenth week following termination of such pregnancy, the individual shall not be denied benefits under the provisions of this subdivision (2) beyond such tenth week if she has given the employer three weeks' notice of her desire to return to work, is then able to work and has not refused reinstatement to a job which under the provisions of subdivision (5) of this section would be deemed suitable for her.

b. When an individual is disqualified under this subdivision (2):

1. He shall not be entitled to benefits for the week in which the disqualifying event occurs or for any week thereafter until:

(i) He has reentered insured employment or employment of the nature described in subdivisions (5), (6), (7), (8), (9), (10), or (18) of subsection (b) of Section 25-4-10; and

(ii) For which employment he has earned wages equal to at least 10 times his weekly benefit amount for the benefit year in which such disqualification is assessed; and

(iii) He has been separated from such employment under nondisqualifying conditions.

2. The total amount of benefits to which he may otherwise be entitled as determined in accordance with Sections 25-4-74 and 25-4-75 shall be reduced by an amount equal to not less than six nor more than 12 times his weekly benefit amount.

3. For the purpose of the experience rating provisions of Section 25-4-54, no portion of the benefits payable to him, based upon wages paid to him for the period of employment ending with the separation to which the disqualification applies, shall be charged to the employer's experience rating account. If the individual has been separated from employment other than his most recent bona fide work under conditions which would have been disqualifying under this subdivision (2) had the separation been from his most recent bona fide work and the employer answers a notice of payment within 15 days after it is mailed to him detailing the facts in connection with the separation, then no portion of any benefits paid to him based upon wages for the period of employment ending in such separation shall be charged to the employer's experience rating account.

4. Any other provision of this chapter to the contrary notwithstanding, effective October 21, 2013, the unemployment compensation account of an employer shall be charged when the unemployment compensation agency determines that an overpayment has been made to a claimant as a result of both of the following:

(i) The overpayment occurred because the employer, or an agent of the employer, failed to respond timely or adequately to a request from the unemployment compensation agency for information relating to an unemployment compensation claim.

(ii) The employer, or an agent of the employer, has established a pattern of failing to respond timely or adequately to a request from the unemployment compensation agency for information relating to an unemployment compensation claim on two or more occasions.

c. An individual shall not be disqualified if he left his employment and immediately returned to work with his regular employer or to employment in which he had prior existing statutory or contractual seniority or recall rights. When this exception is applied, any benefits paid to such individual based upon wages paid for that period of employment immediately preceding the separation to which the exception is applied, which have not been heretofore charged to the employer's experience rating account, shall not be charged to the account of such employer.

d. For separation occurring on or after August 1, 2012, an individual shall not be disqualified if he or she left his or her employment to permanently relocate as a result of his or her active duty military-connected spouse's permanent change of station orders, activation orders, or unit deployment orders. When this exception is applied, any benefits paid to the individual based upon wages paid for that period of employment immediately preceding the separation to which the exception is applied, which have not been heretofore charged to the employer's experience rating account, shall not be charged to the account of the employer.

e. For the purposes of this subdivision (2) and subdivision (3) of this section, the secretary in determining the most recent bona fide work shall only consider employment of the nature described in subsection (a) of Section 25-4-10. The secretary shall also consider the duration of the most recent job or jobs, the intent of the individual and his employer as to the permanence of such work and whether separation from the immediately preceding employment was under conditions which would be disqualifying in the event such immediately preceding employment should be determined to be the most recent bona fide work.

(3) DISCHARGE FOR MISCONDUCT.

a. If he was discharged or removed from his work for a dishonest or criminal act committed in connection with his work or for sabotage or an act endangering the safety of others or for the use of illegal drugs after previous warning or for the refusal to submit to or cooperate with a blood or urine test after previous warning. Disqualification under this paragraph may be applied to separations prior to separation from the most recent bona fide work only if the employer has filed a notice with the secretary alleging that the separation was under conditions described in this paragraph in such manner and within such time as the secretary may prescribe.

(i) A confirmed positive drug test that is conducted and evaluated according to standards set forth for the conduct and evaluation of such tests by the U.S. Department of Transportation in 49 C.F.R. Part 40 or standards shown by the employer to be otherwise reliable shall be a conclusive presumption of impairment by illegal drugs. No unemployment compensation benefits shall be allowed to an employee having a confirmed positive drug test if the employee had been warned that such a positive test could result in dismissal pursuant to a reasonable drug policy. A drug policy shall be deemed reasonable if the employer shows that all employees of the employer regardless of position or classification, are subject to testing under the policy, and in those instances in which the employer offers as the basis for disqualification from unemployment compensation benefits the results obtained pursuant to additional testing imposed on some but not all classifications, if the employer can also offer some rational basis for conducting such additional testing. Further, no unemployment compensation benefits shall be allowed if the employee refuses to submit to or cooperate with a blood or urine test as set forth above, or if the employee knowingly alters or adulterates the blood or urine specimen.

(ii) For purposes of paragraph a. and item (i) of paragraph a. of this subdivision, warning shall mean that the employee has been advised in writing of the provisions of the employer's drug policy and that either testing positive pursuant to the standards referenced above or the refusal to submit to or cooperate with a blood or urine test as set out in the above referenced standards could result in termination of employment. This written notification as herein described shall constitute a warning as used in paragraph a. and item (i) of paragraph a. of this subdivision.

(iii) To the extent that the issue is a positive drug test or the refusal to submit to or cooperate with a blood or urine test, or if the employee knowingly alters or adulterates the blood or urine sample, as distinguished from some other aspect of the employer's drug policy, this disqualification under paragraph a. and item (i) of paragraph a. shall be the only disqualification to apply, in connection with an individual's separation from employment. Other non-separation disqualifications may apply.

When an individual is disqualified under this paragraph:

1. He shall not be entitled to benefits for the week in which the disqualifying event occurs or for any week thereafter until he has reentered insured employment or employment of the nature described in subdivisions (5), (6), (7), (8), (9), (10), or (18) of subsection (b) of Section 25-4-10, has earned wages equal at least to 10 times his weekly benefit amount and has been separated from such employment for a nondisqualifying reason.

2. He shall not thereafter be entitled to any benefits under this chapter on account of wages paid to him for the period of employment by the employer by whom he was employed when the disqualifying event occurred.

3. For the purposes of the experience rating provisions of Section 25-4-54:

(i) No portion of any benefits based upon wages paid to the individual for the period of employment by the employer by whom he was employed when the disqualifying event occurred shall be charged to the employer's experience rating account.

(ii) In the case of a separation prior to the separation from the most recent bona fide work, if the only reason disqualification under this paragraph a. was not assessed was the failure of the employer to properly file a timely separation report with the secretary and the employer files such a report within 15 days after the mailing of a notice of payment, then no portion of any benefits paid based upon the wages paid for the period of employment ending in such prior separation shall be charged to the employer's experience rating account.

b. If he was discharged from his most recent bona fide work for actual or threatened misconduct committed in connection with his work (other than acts mentioned in paragraph a. of this subdivision (3)) repeated after previous warning to the individual. When an individual is disqualified under this paragraph, or exempt from disqualification for a separation under such conditions prior to his most recent bona fide work, the effect shall be the same as provided in paragraph b. of subdivision (2) of this section for disqualification or exemption from disqualification respectively.

c. If he was discharged from his most recent bona fide work for misconduct connected with his work [other than acts mentioned in paragraphs a. and b. of this subdivision (3)]:

1. He shall be disqualified from receipt of benefits for the week in which he was discharged and for not less than the three nor more than the seven next following weeks, as determined by the secretary in each case according to the seriousness of the conduct.

2. The total amount of benefits to which he may otherwise be entitled as determined in accordance with Sections 25-4-74 and 25-4-75 shall be reduced by an amount equal to the product of the number of weeks for which he shall be disqualified multiplied by his weekly benefit amount.

3. Only one-half of the benefits paid to him based upon wages for that period of employment immediately preceding the separation to which the disqualification applies shall be charged to the employer for the purposes of the experience rating provisions of Section 25-4-54. If the individual has been separated from employment, other than his most recent bona fide work, under conditions which would have been disqualifying under paragraph c. of this subdivision (3), had the separation been from his most recent bona fide work and the employer answers a notice of payment within 15 days after it is mailed to him detailing the facts in connection with the separation, then only one-half of the benefits paid to him for that period of employment immediately preceding the separation shall be charged to the employer for the purposes of the experience rating provisions of Section 25-4-54, unless the employer, or an agent of the employer, failed to respond timely or adequately to written requests pursuant to subparagraph 4. of paragraph b. of subdivision (2).

d. If he has been suspended as a disciplinary measure connected with his work, or for misconduct connected with his work, he shall be disqualified from benefits for the week or weeks (not to exceed four weeks) in which, or for which, he is so suspended and the total amount of benefits to which he may otherwise be entitled shall be reduced in the same manner and to the same extent as provided in subparagraph 2 of paragraph c. of this subdivision (3).

(4) REVOCATION OR SUSPENSION OF REQUIRED LICENSE, ETC. For the week in which he has become unemployed because a license, certificate, permit, bond, surety, or insurability which is necessary for the performance of such employment and which he is responsible to maintain or supply has been revoked, suspended or otherwise become lost to him for a cause other than one which would fall within the meaning of subdivision (3) of this section, but one which was within his power to control, guard against, or prevent, and for each week thereafter until:

a. The license, certificate, permit, bond, or surety, or insurability, has been restored to him and he has reapplied to his employer for employment; or

b. He has reentered insured employment or employment of the nature described in subdivisions (5), (6), (7), (8), (9), (10), or (18) of subsection (b) of Section 25-4-10, whichever is the earlier.

c. Nothing in this subdivision shall be construed as basis for disqualification of an individual who is without fault and who has made a reasonable effort to obtain his or her initial license, certificate, permit, bond, surety, or insurability required for the performance of assigned duties.

(5) FAILURE TO ACCEPT AVAILABLE SUITABLE WORK, ETC. If he fails, without good cause, either to apply for or to accept available suitable work or to return to his customary self-employment when so directed by the secretary or when he is notified of suitable work or it is offered him through a state employment office or the United States Employment Service, or directly or by written notice or offer to any such employment office or employment service by an employer by whom the individual was formerly employed. Such disqualification shall be for a period of not less than one nor more than 10 weeks from the date of failure. This disqualification shall not apply unless the individual has an established benefit year, or is seeking to establish one or is seeking extended benefits at the time he fails without good cause, to do any of the acts set out in this subdivision (5).

a. In determining whether or not any work is suitable for an individual, the secretary shall consider:

1. The degree of risk involved to his health, safety, and morals, his physical fitness and prior training,

2. His experience and prior earnings,

3. His length of unemployment,

4. His prospects for securing local work in his customary occupation,

5. The distance of the available work from his residence; provided, that no work or employment shall be deemed unsuitable because of its distance from the individual's residence, if such work or employment is in the same or substantially the same locality as was his last previous regular place of employment and if the employee left such voluntarily without good cause connected with such employment.

b. Notwithstanding any other provisions of this chapter, no work shall be deemed suitable and benefits shall not be denied under this chapter to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

1. If the position offered is vacant due directly to a strike, lockout, or other labor dispute;

2. If the wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality; or

3. If as a condition of being employed the individual would be required to join a company union, or to resign from or refrain from joining any bona fide labor organization.

c. Notwithstanding any other provisions of this section, benefits shall not be denied an individual, by reason of the application of the provisions of this subdivision (5), with respect to any week in which he is in training with the approval of the secretary as described in subdivision (a)(3) of Section 25-4-77.

(6) RECEIPT OF BACK PAY AWARD, ETC. For any week with respect to which he is receiving or has received remuneration in the form of a back pay award. Notwithstanding the provisions of Section 25-4-91 any benefits previously paid for weeks of unemployment with respect to which back pay awards are made shall constitute an overpayment and such amounts shall be deducted from the award by the employer prior to payment to the employee and shall be transmitted promptly to the secretary by the employer for application against the overpayment and credit to the claimant's maximum benefit amount and prompt deposit into the fund; provided, however, the removal of any charges made against the employer as a result of such previously paid benefits shall be applied to the calendar year and the calendar quarter in which the overpayment is received by the secretary and no attempt shall be made to relate such a credit to the period to which the award applies. Any amount of overpayment deducted by the employer shall be subject to the same procedures for collection as is provided for contributions by Section 25-4-134 of this chapter.

(7) RECEIPT OF OR APPLICATION FOR UNEMPLOYMENT COMPENSATION FROM ANOTHER STATE, ETC. For any week with respect to which, or a part of which, he has received or is seeking unemployment benefits under an unemployment compensation law of any other state or of the United States; provided, that if the appropriate agency of such other state or of the United States finally determines that he is not entitled to such unemployment benefits this disqualification shall not apply.

(8) RECEIPT OF PENSION PAYMENT. For any week with respect to which, or a part of which, an individual has received or has, except for the determination of an exact or specific amount, been determined eligible to receive (during a period for which benefits are being claimed) governmental or other pension, retirement or retired pay, annuity, or similar periodic payment which is based on the previous work of the individual; except, that

a. For weeks of unemployment which begin prior to April 26, 1982, as was prescribed by this subsection prior to such date, and

b. For weeks of unemployment which begin on or after April 26, 1982, the amount of any benefits payable to an individual for any such week which begins in a period with respect to which the disqualifying provisions of this subdivision apply, shall be reduced (but not below zero) by an amount equal to the amount of such pension, retirement or retired pay, annuity, or other payment, which is reasonably attributable to such week, provided, however, such reduction required hereby shall apply to any pension, retirement or retired pay, annuity, or other similar payment only if:

1. Such payment is made under a plan that is maintained (or contributed to) by a base period employer and 100 percent employer-financed and not contributed to by the worker, and

2. In the case of such a payment not made under the Social Security Act or the Railroad Retirement Act of 1974 (or the corresponding provisions of prior law), services performed for such employer by the individual after the beginning of his base period (or remuneration for such services) affect eligibility for or increase the amount of, such payment.

c. The other provisions of this subdivision to the contrary notwithstanding, beginning with the weeks ending October 7, 1995, the amount of any pension, retirement or retired pay, annuity, or other similar periodic payment under the Social Security Act or the Railroad Retirement Act shall not result in a reduction of benefits under this subdivision.

d. If in accordance with this subdivision (8) any individual is awarded pension payments retroactively covering the same period for which the individual received benefits, the retroactive payments shall constitute cause for disqualification and any benefits paid during such period shall be recovered only if the retroactive pension payments were made under a plan that is maintained (or contributed to) by a base period employer, 100 percent employer-financed, and not contributed to by the worker.

(9) RECEIPT OF OR APPLICATION FOR WORKERS' COMPENSATION. For any week with respect to which, or a part of which, he has received or is seeking compensation for temporary disability under any workers' compensation law; provided, that if it is finally determined he is not entitled to such compensation, this disqualification shall not apply; and provided further, that if such compensation is less than the benefits which would otherwise be due under this chapter, he shall be entitled to receive for such week, if otherwise eligible, benefits reduced by the amount of such payment.

(10) EMPLOYMENT BY PUBLIC WORKS AGENCY, ETC. For any week that such individual is engaged or employed by the Works Progress Administration, the National Youth Administration or any federal or state unit, agency or instrumentality in charge of public works, assistance through public employment or work relief.

(11) SELF-EMPLOYMENT. For any week in which he is self-employed and each week thereafter until he shall establish that he is no longer self-employed.

(12) RECEIPT OF, OR APPLICATION FOR, TRAINING ALLOWANCE, ETC. For any week with respect to which, or a part of which, an individual who is enrolled in a course of training with the approval of the secretary, within the meaning of subdivision (a)(3) of Section 25-4-77, has applied for, or is entitled to receive, any wage or subsistence or training allowance or other form of remuneration, other than reimbursement for travel expenses, for a course of training under any public or private training program; provided, that if it is finally determined that he is not entitled to such remuneration, this disqualification shall not apply. If the remuneration, the receipt of which is disqualifying under this subdivision (12), is less than the weekly benefits which he would otherwise be due under this chapter he shall be entitled to receive, if otherwise eligible, weekly benefits reduced by the amount of such remuneration. It is further provided that receipt of training allowances under the Trade Readjustment Act shall not be cause for disqualification under this subdivision.

(13) PARTICIPATION IN PROFESSIONAL SPORTS. For any week which commences during the period between two successive sport seasons (or similar periods) to any individual for which benefits claimed are on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, if such individual performed such services in the first of such seasons (or similar periods) and there is a reasonable assurance that such individual will perform such services in the later of such seasons (or similar periods).

(14) ALIENS.

a. For any week for which benefits claimed are on the basis of services performed by an alien unless:

1. Such alien is an individual who was lawfully admitted for permanent residence at the time such services were performed, and was lawfully present for purposes of performing such services; or,

2. Such alien was permanently residing in the United States under color of law at the time such services were performed (including an alien who is lawfully present in the United States as a result of the application of the provisions of Section 203(a)(7) or Section 212(d)(5) of the Immigration and Nationality Act); or,

3. Such alien was lawfully admitted for temporary residence as provided for under the provisions of Section 245A(a) of the Immigration Reform and Control Act of 1986 (PL 99-603).

b. Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.

c. In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of his alien status shall be made except upon a preponderance of the evidence.






Article 5 - Procedure for Claims for Benefits.

Section 25-4-90 - Filing claims for benefits.

Claims for benefits shall be made in accordance with such general rules as the secretary may prescribe.



Section 25-4-91 - Determinations and redeterminations upon claims for benefits.

(a) Determination by examiner. A determination upon a claim filed pursuant to Section 25-4-90 shall be made promptly by an examiner designated by the secretary, and shall include a statement as to whether and in what amount a claimant is entitled to benefits and, in the event of denial, shall state the reasons therefor; except, that where he deems additional evidence to be needed, the examiner may refer such claim or any question involved therein to an appeals tribunal who shall make this decision with respect thereto in accordance with the proceeding prescribed in Section 25-4-93. A determination with respect to the first week of a benefit year shall also include a statement as to whether the claimant has been paid the wages specified under subdivision (a)(5) of Section 25-4-77 and if so, the first day of the benefit year, his weekly benefit amount, and the maximum total amount of benefits payable to him with respect to a benefit year.

(b) Redeterminations and reconsiderations.

(1) The secretary may reconsider any determination which has not become final as provided in subsection (d) of this section and may issue a redetermination. The secretary may reconsider a determination which has become final whenever he finds that an error or omission in base period wages, computation of benefits or identity of the claimant or the employer for whom the claimant worked during the base period of his claim has occurred in connection therewith and may issue a redetermination. No such redetermination shall be made after the expiration of the benefit year within which the claim was filed; except, that the secretary may, within one year after the end of such benefit year, reconsider any determination which has become final and issue a redetermination upon a finding that the determination was based on false statements or misrepresentation of material facts, whether or not intentional. Notice of any such redetermination shall be promptly given to the parties entitled to notice of the original determination in the manner prescribed in this section with respect to notice of an original determination. Such redetermination shall be subject to review upon appeal in the same manner and under the same conditions as original determinations. Except when the secretary has written documentation that an interested party has made false statements or a misrepresentation of material facts or such party admits to such in writing or waives his right to a hearing, no redetermination shall be effectuated so as to interrupt the benefit status of a claimant until after the determination has become final.

(2) An appeal tribunal or the board of appeals may reconsider any decision which has not become final as provided by Sections 25-4-92 and 25-4-94 and may issue an amended decision. An appeals tribunal or the board of appeals may, within one year after the end of the benefit year, reconsider any decision which has become final and issue an amended decision upon a finding that the decision was based on false statements or misrepresentation of material facts, whether or not intentional and the secretary may petition the body which issued the decision for a rehearing and amended decision.

(3) In the event that an appeal involving an original determination is pending as of the date a redetermination thereof is issued, such appeal, unless withdrawn, shall be treated as an appeal from such redetermination.

(c) Notice of determination and notice of payment.

(1) Notice of determination or decision upon a claim shall be promptly given to the claimant and the claimant's last employing unit by delivery thereof or by mailing such notices to their last known addresses.

(2) Notice of payment will be promptly given to every employer in the claimant's base period who is not entitled to a notice of determination when the claimant has been paid any amount of benefits which may result in a charge to the employers' experience rating accounts pursuant to Section 25-4-54 by delivery thereof or by mailing such notice to their last known addresses.

(d) Finality of determinations and notice of payment.

(1) Unless any party to whom notice of determination is required to be given shall, within seven calendar days after delivery of such notice or within 15 calendar days after such notice was mailed to his last known address, file an appeal from such decision, such decision shall be deemed final.

a. If an appeal is duly filed, any disputed benefits which may have been paid at any time prior to the final decision, which would not have been payable under the terms of the final decision, shall be determined to be an overpayment and the claimant shall be required to repay to the fund any such benefits and the secretary shall have the authority to enforce collections of overpayments as is contained in Section 25-4-145.

b. If an appeal is duly filed by an interested employer, any benefits based upon wages in the base period paid by that employer shall not be charged under the experience rating provisions of Section 25-4-54 until the decision on such appeal becomes final and in event the final decision allows benefits the charge to the employer's experience rating record will be made in the calendar quarter in which such decision becomes final.

(2) Unless any party to whom notice of payment is required to be given shall, within seven calendar days after delivery of such notice or within 15 calendar days after such notice was mailed to his last known address, request the secretary to review the decision determining the benefits to be chargeable, such decision shall become final. If the final decision provides for the removal of benefit charges, such a credit shall be applied to the calendar year and calendar quarter in which such decision becomes final and no attempt shall be made to relate the credit to the period in which the benefits were previously determined to be chargeable.



Section 25-4-92 - Appeals tribunals - Appointment; procedure; when decisions final.

(a) To hear and decide disputed claims and other due process cases involving a division of the Department of Labor, the secretary shall appoint one or more impartial appeals tribunals, consisting in each instance of an officer or an employee of the Department of Labor. The appeals tribunals shall be a separate division reporting to the secretary and shall be separate and apart from the direction and control of other divisions of the Department of Labor. No person shall participate in the hearing or disposition of any claim upon appeal thereof as an appeals tribunal, if he has an interest therein. At any such hearing all testimony shall be taken down, but need not be transcribed unless an appeal is applied for or taken.

(b) The manner in which disputed claims before appeals tribunals shall be presented and the conduct of hearings and appeals before appeals tribunals shall be in accordance with regulations prescribed by the secretary for determining the rights of the parties.

(c) The decision of an appeals tribunal shall become final 15 days after notice of such decision has been mailed, postage prepaid, to the claimant and other parties to the proceedings, at the addresses furnished, or, if none shall have been furnished, at their last known addresses, unless within that time application be made to the board of appeals for permission to appeal to the board of appeals.



Section 25-4-93 - Appeals tribunals - Power to affirm, modify or set aside decision; notification of parties.

Unless such appeal is withdrawn, an appeals tribunal, after affording the parties reasonable opportunity for fair hearing, shall affirm, modify, or set aside the findings of fact and decision of the deputy. The parties shall be promptly notified in writing of such tribunal's decision, together with his reasons therefor.



Section 25-4-94 - Powers and duties of board of appeals for Department of Industrial Relations.

(a) The board of appeals for the Department of Labor, created by Section 25-2-12, may, on its own motion at any time before a decision of an appeals tribunal becomes final, affirm, modify, or set aside any such decision on the basis of the evidence previously submitted in such case, or direct the taking of additional evidence, or may permit any party in interest to initate an appeal to it. The board of appeals may remove to itself or transfer to another appeals tribunal the proceedings on any claim pending before an appeals tribunal. The board of appeals shall promptly notify in writing the parties to any proceedings of its findings and decision, together with the reasons therefor.

(b) Unless the application for appeal described in subsection (c) of Section 25-4-92 is granted by the board of appeals within 10 days after its filing with it, the applicant may, within the following 10 days, take an appeal from the decision of the appeals tribunal to the circuit court of the county of the residence of the claimant.

(c) The manner in which disputed claims before the board of appeals shall be presented and the conduct of hearing and appeals before it shall be in accordance with the regulations prescribed by the board of appeals for determining the rights of the parties. At any such hearing the parties shall be afforded a reasonable opportunity for fair hearing and all testimony shall be taken down or recorded but need not be transcribed except at the direction of the board of appeals in the exercise of its judgment and discretion. No person shall participate in the hearing or disposition of any claim as a member of the board if he has an interest therein.

(d) Any decision of the board of appeals, in the absence of an appeal therefrom as provided in this article, shall become final 10 days after the date notification thereof shall have been mailed, postage prepaid, to the parties to the proceeding, at their last known addresses. The secretary shall be deemed to be a party to all such proceedings and to any judicial action involving any such decision.



Section 25-4-95 - Appeals from final decisions of board of appeals or appeals tribunal.

Within 30 days after the decision of the board of appeals has become final, any party to the proceeding including the secretary who claims to be aggrieved by the decision may secure a judicial review thereof by filing a notice of appeal in the circuit court of the county of the residence of the claimant; except, that if the claimant does not reside in this state at the time the appeal is taken, the notice of appeal shall be filed in the circuit court of the county in this state in which the claimant last resided, or in the circuit court of the county in this state wherein the claimant last worked. In such action, the notice of appeal need not be verified, but shall state the grounds upon which a review is sought. A copy shall be served upon the secretary or upon such person as the secretary may designate (and for the purpose hereof, mailing a copy addressed to the secretary at Montgomery by registered or certified mail shall be deemed service on the secretary), and such service shall be deemed completed service on all parties, but there shall be left with the parties so served as many copies of the notice of appeal as there are defendants, and the secretary shall forthwith mail one copy to each defendant. The secretary shall cause to be certified and filed in the said court all documents and papers introduced in evidence before the Board of Appeals or appeals tribunal, together with the findings of fact and the decision of the Board of Appeals or the appeals tribunal, as the case may be. No circuit court shall permit an appeal from a decision allowing or disallowing a claim for benefits unless the decision sought to be reviewed is that of an appeals tribunal or of the board of appeals and unless the person filing such appeal has exhausted his administrative remedies as provided by this chapter. Trial in the circuit court shall be de novo. Actions under this chapter shall be tried by any judge of the circuit court to whom application is made at any location in said circuit, and shall be given precedence over all other civil cases except cases arising under Chapter 5 of this title. An appeal may be taken from the decision of the circuit court in the same manner as is provided in civil cases. It shall not be necessary in any judicial proceeding, under this section, to enter exceptions to the rulings of the board of appeals or the appeals tribunals, as the case may be, and no bond shall be required before entering such appeal. Upon the final determination of such judicial proceeding, the board of appeals shall enter an order in accordance with such determination.



Section 25-4-96 - Procedure exclusive.

The procedure provided in this article for the making of determinations with respect to claims for unemployment compensation benefits and for appealing from such determinations shall be exclusive.



Section 25-4-97 - Powers of appeals tribunal, board of appeals and officers of Department of Industrial Relations as to witnesses; witness fees.

In the discharge of their duties under this chapter any deputy, any appeals tribunal, any member of the board of appeals, and any officer of the Department of Labor authorized and designated by the secretary shall have power to administer oaths, certify to official acts, take and cause to be taken depositions of witnesses, issue and serve subpoenas, compel the attendance of witnesses, and the production of papers, books, accounts, payrolls, documents, records, and testimony. In the event of failure of any person to comply with any subpoena lawfully issued, or on the refusal of any witness to produce evidence or to testify as to any matter regarding which he may be lawfully interrogated, it shall be the duty of any court of competent jurisdiction or of the judge thereof, upon the application of the secretary or any officer of the Department of Labor designated by the secretary, or any member of the board of appeals, to compel obedience by attachment proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued for such court or a refusal to testify therein. Witness fees and other expenses involved in the proceedings under this article shall be paid to the extent necessary at rates specified by the secretary. Such expenses shall be deemed a part of the expense of administering this chapter.






Article 6 - Administration.

Section 25-4-110 - Powers and duties of director as to administration of chapter generally.

It shall be the duty of the secretary to administer this chapter. He shall have power and authority to adopt, amend, or rescind such lawful rules and regulations, to employ such persons, make such expenditures, require such reports, make such investigations, and take such other action as may be necessary or suitable to that end. The secretary shall determine his own organization and methods of procedure in accordance with the provisions of this chapter and the industrial relations law. Annually, the secretary shall submit to the Governor a summary report covering the administration and operation of this chapter during the preceding fiscal year, and make such recommendations as he deems proper. Whenever the secretary believes that a change in contribution or benefit rates will become necessary to protect the solvency of the fund, he shall at once inform the Governor and the Legislature thereof, and make recommendations accordingly. The secretary shall fully cooperate with the agencies of other states, and shall make every proper effort within his means to oppose and prevent any action which would in his judgment tend to effect complete or substantial federalization of state unemployment compensation funds or of the state employment security program.



Section 25-4-111 - Adoption, etc., of general rules and regulations.

General rules interpreting or applying this chapter and affecting all, or classes of, employers, or other employing units, shall be adopted by the secretary only after a public hearing thereon, notice of which shall be published at least once, not less than 10 days prior thereto in daily newspapers published in Montgomery, Birmingham, and Mobile, Alabama, and in such other newspaper or newspapers as the secretary may prescribe. Prior to such hearing the secretary shall furnish to any person upon his application therefor a copy of the proposed general rules to be considered at the hearing. Such general rules shall, upon adoption by the secretary, be filed with the Secretary of State and, subject to the provisions of Section 25-4-112, shall take legal effect 10 days thereafter, unless a later date is specified by the secretary, which rules may be amended or repealed in the same manner as is above provided for their adoption. The secretary shall by general rule prescribe the manner in which regulations may be adopted, amended, or rescinded.



Section 25-4-112 - Publication and distribution of general rules and regulations, etc.

The secretary shall cause to be printed in proper form for distribution to the public the text of this chapter, general rules, his annual report to the Governor and any other material he deems relevant and suitable, and shall furnish the same to any person upon application therefor, and such printing and availability upon application shall be deemed a sufficient publication of the same. Copies of all general rules and regulations, as and when adopted, amended or repealed, shall be forwarded by the secretary to all employers subject to this chapter, who request in writing that they be placed on the mailing list therefor. Such rules and regulations shall in no event become effective until after the requirements of this section have been complied with.



Section 25-4-113 - Employees; immunity from civil suit; exception.

The secretary shall, with the approval of the Governor, determine the number of employees needed for the efficient and economical performance of the functions and duties of administering this chapter. All positions in the administration of this chapter shall be filled subject to the provisions of the Merit System. The minimum standards that may be prescribed by the United States Secretary of Labor or his successor with respect to the selection and classification of officers and employees engaged in the performance of any of the functions and duties of the Department of Labor having to do with the administration of this chapter in this state shall be observed. The secretary shall fix the duties and powers of all persons thus employed, and may authorize any such person to do any act or acts which could lawfully be done by the secretary. The secretary, his employees and members of the board of appeals shall be immune from civil suits for damages in their individual capacities for acts in the performance of their duties under this chapter other than for wanton or malicious conduct.



Section 25-4-114 - Advisory council.

The Governor shall appoint an advisory council of not less than nine members, composed of equal numbers of employer representatives and employee representatives, who may be fairly regarded as representative because of their vocation, employment, or affiliations, and of members representing the public generally. Such council shall aid the secretary in formulating policies and discussing problems related to the administration of this chapter, and in assuring impartiality and freedom from political influence in the solution of such problems, and shall perform such other duties and functions as may be assigned to it by the secretary, and as it may, on its own initiative, undertake within the limits of this section. Such advisory council shall serve at the pleasure of the Governor, and without compensation, but shall be reimbursed for any necessary expenses pursuant to Article 2 of Chapter 7 of Title 36. Said council shall from time to time prepare recommendations as to the administration of this chapter, and as to changes, amendments, or modifications of such acts and laws of the State of Alabama, and particularly this chapter, as such council may deem proper, and said recommendations shall be submitted to the Governor and to the Legislature at its next session and at such succeeding sessions.



Section 25-4-115 - Duties of director, etc., with respect to reduction of unemployment, etc.

It shall be one of the purposes of this chapter to promote the regularization of employment in enterprises, localities, industries, and the state. The secretary, with the advice and aid of the advisory council, shall take all appropriate steps within his means to reduce and prevent unemployment; to encourage and assist in the adoption of practical methods of vocational training, retraining, and vocational guidance; to investigate, recommend, advise, and assist in the establishment and operation, by municipalities, counties, school districts, and the state, of reserves for public works to be used in times of business depression and unemployment; to promote the reemployment of unemployed workers throughout the state in every other way that may be feasible; and, to these ends, to employ experts and to carry on and publish the results of investigations and research studies.



Section 25-4-116 - Records and reports of employing units.

Every employing unit shall keep true and accurate work records containing such information as is necessary for the administration of this chapter. Such records shall be open to inspection and be subject to being copied by the secretary or his authorized representatives at any reasonable time and as often as may be necessary. The secretary, an appeals tribunal, any member of the board of appeals created by the industrial relations law, or any authorized representative of the secretary may require from such employer or employing unit such reports covering persons employed by him or it, or employment, wages, hours, unemployment, and related matters as are necessary to the effective administration of this chapter. Information thus obtained shall be held confidential, except to the extent necessary for the proper presentation of the contest of a claim, and shall not be published or be open to public inspection in any manner revealing the employers' or employing units' identity. Any person violating any provision of this section shall be fined not less than $20.00 nor more than $200.00 or imprisoned for not longer than 30 days or both. All letters, reports, communications, and other matters, written or oral, from employer or employee to each other or to the secretary or any of his agents, representatives, or employees, or to any official or board functioning under this chapter, which shall have been written, sent, delivered, or made in connection with the requirements and administration of this chapter, shall be absolutely privileged and shall not be made the subject matter or basis for any civil action for slander or libel in any court. The secretary may cause to be made such summaries, compilations, photographs, duplications, or reproductions of any records, reports or transcripts thereof or cancelled benefit payment checks as he may deem advisable for the effective and economical preservation of the information contained therein, and such summaries, compilations, photographs, duplications, or reproductions, duly authenticated, shall be admissible in any proceeding under this chapter if the original record or records would have been admissible therein. The secretary may provide by regulations for the destruction or disposition, after reasonable periods, of any records, reports, transcripts, or reproductions thereof or other papers in his custody, the preservation of which is no longer necessary for the establishment of contribution liability or benefit rights or for any purpose necessary for the proper administration of this chapter, including any required audit thereof.



Section 25-4-117 - Representation in court actions.

The secretary and the state, in any court action relating to this chapter or its administration and enforcement, shall be represented by any qualified attorney regularly employed by the Department of Labor, and who is designated by the secretary for such purpose; provided, however, that the secretary may request the Attorney General or such special counsel as he deems necessary to represent him in any such action.



Section 25-4-118 - Cooperation with state and federal agencies, institutions of higher education, public and law enforcement officials, etc.; penalty for wrongfully securing or misusing information.

(a) In the administration of this chapter, the secretary shall cooperate to the fullest extent consistent with the provisions of this chapter with the U.S. Secretary of Labor and his successors, and the Federal Internal Revenue Service, and, notwithstanding any other provisions of this chapter, shall make such reports in such form and containing such information as either may from time to time require, and shall comply with such provisions as the U.S. Secretary of Labor, or his successors, or the Federal Internal Revenue Service may from time to time find necessary to insure the correctness and verification of such reports, and shall comply with the regulations prescribed by the U.S. Secretary of Labor, and his successors, governing the expenditures of such sums as may be allotted and paid to this state under Title III of the Social Security Act for the purpose of assisting in the administration of this chapter. Upon request therefor the secretary shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment, the name, address, ordinary occupation, and employment status of each recipient of benefits and such recipient's rights to further benefits under this chapter.

(b)(1) The secretary may make the state's records relating to the administration of this chapter available to the United States Railroad Retirement Board and may furnish the Railroad Retirement Board, at the expense of such board, such copies thereof as the Railroad Retirement Board deems necessary for its purposes. Notwithstanding any other provisions of this chapter, the secretary may also, upon request therefor, furnish to any public agency the name, address, ordinary occupation, unemployment status, and wage information of a recipient of benefits or of a recipient's rights to further benefits under this chapter and shall upon specific request furnish such information as is necessary (as determined by the U.S. Secretary of Agriculture or the U.S. Secretary of Health, Education and Welfare or their successors in regulations) for the purpose of determining eligibility of an individual for aid or services, or such information regarding any recipient of or party to such aid or services, or the amount of such aid or services, to needy families with children, or in connection with child support or food stamps provided such agencies make reimbursement for the administrative cost involved.

(2) For the purpose of establishing and maintaining free public employment offices, the secretary is authorized to enter into agreements with the United States Railroad Retirement Board or any other agency of the United States, with any political subdivision of this state or with any private nonprofit organization, and as a part of such arrangement the secretary may accept moneys, services, or quarters as a contribution to the employment service account.

(3) Moneys received from the United States Railroad Retirement Board as compensation for service or facilities supplied to said board shall be paid into the Unemployment Compensation Administration Fund and the employment service fund on the same basis as expenditures are made for such services or facilities from such funds.

(c) The secretary may afford reasonable cooperation with any agency of the United States charged with the administration of any unemployment insurance law.

(d) The secretary may, at his discretion, release information regarding employment, wages, wage rates, and unemployment to institutions of higher education of this state, or a federal governmental corporation upon payment of reasonable cost therefor, for the purpose of making economic analyses; provided, that such institution or corporation agrees that information so obtained will not be published or released by it to any person or persons in such manner as to permit the identification of any specific individual or employing unit.

(e) The secretary may release any information authorized to be released under the provision of subsection (b) of this section to any public or law enforcement official as may be necessary for the performance of his official duties in accordance with such regulations as the secretary may prescribe and subject to the provision of subsection (f) of this section.

(f) Whoever willfully makes a false statement or representation to obtain any information under the authority of subsection (e) of this section, either for himself or for any other person, or uses any information for any purpose other than in the performance of his official duties or in any other manner misuses such information, shall be guilty of a misdemeanor and upon conviction therefor, shall be punished by a fine of not less than $200.00 nor more than $1,000.00, or by imprisonment for not less than three nor more than 12 months or by both such fine and imprisonment.



Section 25-4-119 - Compromise or waiver of civil penalties or interest charges.

The secretary may compromise or waive any civil penalty or interest charge arising under the provisions of this chapter instead of commencing a civil action thereon and may compromise any such penalty or interest charge after a civil action thereon has been commenced. In such cases the secretary shall keep on file in the office of the Department of Labor at Montgomery, Alabama, the reasons for settlement by compromise, together with a statement of the amount of contribution imposed, the amount of additional contribution or penalty or interest imposed by law in consequence of neglect or delinquency, and the amount actually paid in accordance with the terms of the compromise.



Section 25-4-120 - Reciprocal arrangements with state and federal agencies.

(a) Interstate benefit payments. The secretary is hereby authorized to enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government, or both, whereby potential rights to benefits under this chapter may constitute the basis for payment of benefits by another state or the federal government, and potential rights to benefits accumulated under the law of another state or the federal government may constitute the basis for the payment of benefits by this state. Such benefits shall be paid under such provisions of the law of the state wherein the wages, upon the basis of which such benefits are determined, were issued. No such arrangement shall be entered into unless it contains provision for reimbursement to the fund for such benefits as are paid on the basis of wages and service subject to the law of another state or the federal government, and provision for reimbursement from the fund for such benefits as are paid by another state or the federal government on the basis of wages and service subject to this chapter. Reimbursements paid from the fund pursuant to this subsection shall be deemed to be benefits for the purposes of this chapter.

(b) Combination of wage credits. The secretary shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment covered under this chapter with his wages and employment covered under the unemployment compensation laws of other states, which are approved by the United States Secretary of Labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations, and which include provisions for

(1) Applying the base period of a single state law to a claim involving the combining of an individual's wage and employment covered under two or more state unemployment compensation laws, and

(2) Avoiding the duplicate use of wages and employment by reason of such combining.

(c) Reciprocal coverage. The secretary is hereby authorized to enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government or both, whereby, notwithstanding any other provisions of this chapter:

(1) Service performed by an individual for a single employing unit for which service is customarily performed by such individual in more than one state shall be deemed to be service performed entirely within any one of the states in which

a. Any part of such individual's service is performed, or

b. Such individual has his residence, or

c. The employing unit maintains a place of business; provided, that there is in effect, as to such service an approved election by an employing unit with the consent of such individual, pursuant to which service performed by such individual for such employing unit is deemed to be performed entirely within such state; and

(2) Service performed by not more than three individuals, on any portion of a day but not necessarily simultaneously, for a single employing unit which customarily operates in more than one state shall be deemed to be service performed entirely within the state in which such employing unit maintains the headquarters of its business; provided, that there is in effect, as to such service, an approved election by an employing unit with the consent of each such individual, pursuant to which service performed by such individual for such employing unit is deemed to be performed entirely within such state.

(d) Reexamination of reciprocal arrangements. If, after entering into an arrangement provided for by this section, the secretary finds that the employment security law of any state or of the federal government participating in such arrangement has been changed in a material respect, the secretary shall make a new finding as to whether such arrangement shall be continued with such state or with the federal government.

(e) Overpayments of unemployment benefits which have become final under this chapter shall be recovered by offset from unemployment benefits otherwise payable under the unemployment compensation law of another state, and overpayments of unemployment benefits as determined under the unemployment compensation law of the other state shall be recovered by offset from unemployment benefits otherwise payable under this chapter.

(f) Overpayments of unemployment benefits as determined under applicable federal law, with respect to benefits or allowances for unemployment provided under a federal program administered by this state under an agreement with the United States Secretary of Labor, shall be recovered by offset from unemployment benefits otherwise payable under this chapter or any federal program, or under the unemployment compensation law of another state or any federal unemployment benefit or allowance program administered by the other state under an agreement with the United States Secretary of Labor if the state has in effect a reciprocal agreement with the United States Secretary of Labor as authorized by Section 303(g) (2) of the Federal Social Security Act, and if the United States agrees, as provided in the reciprocal agreement with this state entered into under Section 303(g) (2) of the Social Security Act, that overpayments as determined under this chapter and overpayments as determined under the unemployment compensation law of another state which has in effect a reciprocal agreement with the United States Secretary of Labor as authorized by Section 303(g) (2) of the Social Security Act, shall be recovered by offset from benefits or allowances of unemployment otherwise payable under a federal program administered by this state or the other state under an agreement with the United States Secretary of Labor.






Article 7 - General Provisions.

Section 25-4-130 - Duration of employer's coverage under this chapter; termination of coverage.

(a) Except as otherwise provided in subsection (b) of this section, any employing unit which is or becomes an employer subject to this chapter within any calendar year, shall be an employer subject thereto during the whole of such calendar year.

(b) Except as otherwise provided in Section 25-4-131, an employer (except governmental entities) shall cease to be an employer subject to this chapter:

(1) As of January 1 of any calendar year if he files with the secretary, prior to April 1 of such year, a written application for termination of coverage and he has not, during the preceding calendar year, met any of the conditions for remaining subject to this chapter.

(2)a. As of the date of transfer of his organization, trade or business, or substantially all the assets thereof to a successor as provided by paragraph (a)(4)a. of Section 25-4-8; provided, that he shall have ceased to employ any individual or individuals in employment subject to this chapter; provided further, however, should the disposing employer reacquire all or substantially all of the same employing unit during the same or next succeeding calendar year without the predecessor having employed individuals, thereby succeeding to the employment experience, he shall be deemed not to have ceased operation and shall have his rate of contribution computed based upon that portion of his and his successor's employment experience occurring during the period specified in Section 25-4-54.

b. If, immediately subsequent to the date of transfer of his organization, trade or business, or substantially all the assets thereof to a successor as provided by paragraph (a)(4)a. of Section 25-4-8, he shall cease to be an employer subject to this chapter as of the date of such transfer. If, however, subsequent to the date of transfer, he employs or continues to employ any individual or individuals he shall again become an employer subject to this chapter when any of the provisions of Section 25-4-8 are met and shall be considered an employer first becoming subject for the purposes of Sections 25-4-16 and 25-4-54.

(3) As of January 1, next following two consecutive calendar years ending on the preceding December 31, during which he employed no individuals in employment subject to this chapter.

(c) Any political subdivision which has made an election may, prior to January 1, 1978, terminate said election after the two-year period called for in subsection (b) of Section 25-4-131 has been completed by filing with the secretary written notice not later than the December 1, of any calendar year, such termination to be effective as of the first day of the next ensuing calendar year with respect to services performed on and after that date.

(d) When an employer's coverage is terminated under the provisions of this section, such employer shall not, except as otherwise provided in this section, thereafter become subject to the provisions of this chapter on the basis of any employment by such employer prior to the effective date of such termination.



Section 25-4-131 - Election of coverage under chapter by employing units and political subdivisions.

(a) Any employing unit (except one whose employment is specifically exempt under the provisions of subsection (b) of Section 25-4-10) not otherwise subject to this chapter which files with the secretary its written election to become an employer subject hereto for not less than two calendar years shall, with the written approval of such election by the secretary, become an employer subject hereto to the same extent as all other employers as of the date stated in such approval.

(b) Prior to January 1, 1978, any political subdivision of this state may elect at the beginning of any calendar quarter beginning on or after January 1, 1972, for a period of not less than two calendar years, to cover under this chapter service performed by employees in all of the hospitals and institutions of higher education, as defined in subsections (c) and (e) of Section 25-4-10, operated by such political subdivision. Election is to be made by filing with the secretary a notice of such election at least 30 days prior to the effective date of such election.



Section 25-4-132 - Assessment of interest on delinquent contribution payments.

Contributions unpaid on the date when they are due and payable, as provided in this chapter, or as may be provided by rules or regulations in this chapter, shall bear interest at the rate of one percent per month from and after such date until payment is received by the secretary.



Section 25-4-133 - Penalties for delinquent contribution payments and reports.

(a) Any employer without good cause failing to pay any contribution within the time required by this chapter or the rules and regulations of the secretary shall be required by the secretary to pay, in addition thereto, a penalty of 10 percent of the amount thereof, together with interest on said contributions at the rate prescribed in Section 25-4-132. If the failure to pay on the part of the employer is due to fraud, an additional penalty of 15 percent shall be assessed against, and collected from, such defaulting employer.

(b) Any employer without good cause failing to file any quarterly wage and contribution report within the time required by this chapter or the rules and regulations of the secretary shall be required by the secretary to pay a penalty of twenty-five dollars ($25) or 10 percent of the net contributions due, whichever is greater, for his or its failure to file such report when due. Such penalty shall be in addition to any penalty assessed under the provisions of subsection (a) of this section and shall apply to each delinquent report separately. The penalty shall become effective for delinquent reports for calendar quarters which begin on or after January 1, 1996. For years prior to January 1, 1996, the penalty shall be as was provided in this section prior to January 1, 1996.



Section 25-4-134 - Procedures for collection of delinquent contribution payments.

(a) Generally. The contributions, interest, and penalties required to be paid under this chapter shall be a first and prior lien upon all property and rights to property, real or personal, of any employer subject to this chapter. The lien shall arise at the time the contribution report, or the payment of the contributions, as the case may be, was due to have been filed with or made to the Department of Labor. The secretary may file in the office of the judge of probate of any county in this state a certificate which shall show the name of the department for which it is filed, the amount and nature of the contributions, interest, and penalties for which a lien is claimed together with any costs that may have accrued, the name of the employer against whose property a lien for such contributions, interest, and penalties is claimed and the date thereof. An error in the certificate of the amount shall not invalidate the lien for the amount actually due. Such certificates shall be indexed and recorded under the same provision of law of this state relating to the filing and recording of certificates of judgment and without costs; provided, however, that such lien shall be effective as to purchasers, mortgagees, and judgment creditors only from the time a certificate shall have been duly filed for record in the office of the judge of probate in the county wherein is located the property to be subjected to such lien.

Limitation on collections. No civil action by the secretary, described in subsections (a), (b), or (c) of this section, to collect employer contributions, interest, and penalties due under this chapter shall commence after the expiration of 10 years from the date that the contributions, interest, and penalties were due to be paid under the provisions of this chapter or the date of final determination, whichever is later.

(b) Civil actions.

(1) LIEN. The secretary shall insure the payment of the amount of any contributions, interest, and penalties required to be paid under this chapter by filing a lien as prescribed in subsection (a) of this section against any employer who has not made such payments by the due date.

(2) ATTACHMENT, ETC. If, after due notice, an employer defaults in the payment of contributions, interest, or penalties provided by this chapter, the amount due may be collected by civil suit in the name of the secretary, which shall include the right of attachment. Civil actions brought under this section to collect contributions, interest, and penalties thereon from an employer shall be heard by the court at the earliest possible date, and shall be entitled to preference upon the calendar of the court over all other civil actions, except cases arising under Chapter 5 of this title and Article 5 of this chapter. In addition to or independently of the above remedy by civil action, the secretary may proceed in the manner set out hereinafter.

(3) INJUNCTION AGAINST EMPLOYMENT. After due notice an employer failing to make reports or defaulting in any payment of contribution or interest thereon, as levied under this chapter, for a period of 90 days after the date such reports or contributions are due, and who has not ceased to be an employer, as provided in Sections 25-4-130 and 25-4-131, may be enjoined from employing individuals in employment, as defined in this chapter, upon the complaint of the secretary filed in the circuit court of any county in which the employer has his or its headquarters or his or its primary place of doing business; and such employer so failing to make reports or to pay contributions levied hereunder shall, as part of the court judgment or order, be enjoined from employing individuals in employment until such returns shall have been made and the contributions shown by any proceedings provided by this chapter to be due thereunder shall have been paid to the secretary.

(4) GARNISHMENT. The secretary shall have authority to issue writs of garnishment directed to any sheriff of Alabama on any final assessment made by the secretary and upon such garnishment the sheriff shall proceed the same as though the garnishment was issued by a circuit court, and he shall make due return thereof to the secretary within 60 days after the issuance thereof.

(5) LEVY UPON EXECUTION. Whenever any contributions, interest, and penalties required to be paid under this chapter are not paid within 30 days of the date due and upon final assessment in any of the manners provided in this section, the secretary is authorized to issue an execution therefor directed to any sheriff of the State of Alabama, commanding him to levy upon and sell the real and personal property of the employer against whom such execution is directed, found in his county, for the payment of contributions and interest due, together with penalties assessed. The sheriff shall, within five days after the receipt thereof, file with the clerk of the circuit court of his county a copy thereof and thereupon the circuit clerk shall enter in the judgment roll in the column of judgment debtors the name of the employer named in the execution, the amount of contributions, interest, and penalties for which the execution is issued and the date when such copy is filed. The sheriff shall thereupon levy upon any property of the employer with like effect and in the manner prescribed by law in respect to executions issued upon judgments of the circuit court and the remedies of attachment and garnishment shall apply fully to such executions and the officer shall be entitled to the same fees for his services as now allowed by law for like services, to be collected in the same manner as now provided by law for like services. The sheriff shall make due return of such execution within 60 days of the issuance thereof to the secretary and upon such return alias executions may be issued by the secretary and such shall be executed in the same manner. Whenever any execution is issued by the Department of Labor for the collection of any unemployment compensation taxes owing said department by an employer, such execution, duly attested by the secretary of said department or his authorized agent, shall be sufficient warrant to the sheriff to whom the same is directed to levy on the property of the employer against whom said execution is directed and the sheriff shall forthwith execute such writ without demanding or requiring any indemnifying bond or other protective obligation, and the said writ of execution issued by the department for the collection of unemployment taxes due it shall be sufficient defense to any civil action for damages on any grounds other than the willful, wanton, or malicious conduct of the officer making the levy. Sales under executions issued hereunder shall be held as provided by the laws of Alabama. At any such sale the secretary or his authorized agent shall be empowered to act on behalf of the State of Alabama in bidding at any such sale.

(c) Assessments.

(1) ASSESSMENT OF CONTRIBUTIONS AND PENALTIES DUE.

a. If an employer fails to make and file with the department any report as and when required by the terms and provisions of this chapter or by any rule and regulation of the secretary for the purpose of determining the amount of contributions due by said employer under this chapter, the secretary may issue a written notice by registered or certified mail to such employer, addressed to his last known address or place of business, to make such report or reports forthwith, and if such employer fails or refuses to make such report within 15 days from the date of such notice, then the secretary shall make a report for such employer upon such information as he may reasonably obtain, and shall assess the contributions and penalties due thereon and interest at the rate of one percent per month, or fraction thereof, from the date such contributions were due.

b. If an employer who has made and filed with the department any report required and such report is signed by the employer or his duly authorized representative but he has not paid, or has not paid in the correct amount, any contribution due within 30 days from the date due, then the secretary shall assess the correct amount of contributions due to be paid, along with penalties due thereon and interest at the rate of one percent per month, or fraction thereof, from the date such contributions were due, without any further notice or hearing as is provided for in subdivision (2) of this subsection (c) and such assessment shall be final unless an appeal is taken as is provided in subdivision (3) of this subsection (c).

c. If any report which is filed is deemed by the secretary to be incorrect, incomplete, or insufficient, the secretary may issue a written notice by registered or certified mail to such employer, addressed to his last known address or place of business, to make such report correct, complete, or sufficient forthwith, and if such employer fails or refuses to do so within 15 days from the date of such notice, then the secretary shall make such corrections or completions upon such information as he may reasonably obtain and shall, without further notice or hearing, assess the contribution and penalties due thereon and interest at the rate of one percent per month or fraction thereof from the date such contributions were due and such assessment shall be final unless an appeal is taken as is provided in subdivision (3) of this subsection (c).

(2) NOTICE OF ASSESSMENT AND HEARING: REVISION OF ASSESSMENT.

a. Whenever the secretary shall make an assessment against an employer as provided in this section, the secretary shall notify the employer by registered or certified mail of the amount of such assessment and shall notify the employer to appear before him on a day named not less than 15 days from the date of such notice and show cause why such assessment should not be made final. Such appearance may be made by agent or attorney. If no showing is made on or before the date fixed in said notice or if such showing is not sufficient in the judgment of the secretary, such assessment shall be made final in the amount originally fixed or in such other amount as is determined by the secretary to be correct. If, upon such hearing, the secretary finds the amount due to be different from that originally assessed, he shall make the assessment final in the correct amount and in all cases shall notify the employer of the assessment as finally fixed. A notice by the United States registered or certified mail addressed to the employer's last known address or place of business shall be sufficient. Any assessment made by the secretary shall be prima facie correct upon appeal.

b. If, after the assessment has become final, the employer files the report for the period covered by the assessment and the report is substantiated by reasonable evidence, the secretary may, for good cause and at his discretion correct the assessment, either upward or downward, provided the report and substantiation is filed with him not later than four years after the date on which the report originally became due.

(3) APPEAL FROM ASSESSMENTS.

a. Whenever any employer who has protested an assessment by the secretary under the provisions of paragraph a. of subdivision (2) of this subsection (c), is dissatisfied with the assessment as finally made, he may appeal as provided in this subdivision.

b. If an employer against whom an assessment is made by the secretary is dissatisfied with the final assessment as fixed by the secretary under any of the provisions of subdivision (1) of this subsection (c) and duly protests the fixing of the same, he may appeal from said final assessment to the Circuit Court of Montgomery County, or to the circuit court of the county in which the employer resides or has his principal place of business, if the employer has within the state a permanent residence, at the option of the employer, by filing notice of appeal with the secretary and with the register of the circuit court of the county to which appeal shall be taken, within 30 days of the date of the final assessment made and entered on the minutes of the department, and in addition thereto by giving bond conditioned to pay all costs, to be filed with and approved by the register or clerk of the court to which the appeal shall be taken. The employer shall pay the assessment so made before the appeal is filed, or the court shall upon motion dismiss such appeal, unless at the time of taking the appeal the employer has executed a supersedeas bond with sufficient sureties to be approved by the register or clerk of the court to which the appeal shall be taken in double the amount of contributions, interest, and penalties, payable to the secretary, conditioned to pay all contributions, interest, penalties, and costs found to be due the Department of Labor. In such appeal, the employer shall be styled the appellant and the secretary shall be styled the appellee. The assessment made by the secretary shall be prima facie correct, and the burden shall be on the employer to show that such assessment is incorrect. The circuit court, or Court of Civil Appeals or the Supreme Court of Alabama on appeal, may, if it be of the opinion from all the evidence that the assessment as made is either too high or too low, fix the amount of such assessment. The court shall hear such appeals according to its own rules and methods of procedure so far as practicable and shall decide all questions both as to legality of the assessment and the amount thereof. No court shall have the power to enjoin the payment of any contributions, interest, or penalty due on such assessment so appealed or to suspend the payment thereof. From the judgment of the circuit court, the employer or the secretary may appeal to the Court of Civil Appeals if the amount involved, exclusive of interest and costs, does not exceed $10,000.00, or to the Supreme Court of Alabama if said amount exceeds $10,000.00, within 30 days of the rendition of the judgment upon giving such security for the cost of such appeal as approved by the register or clerk of the circuit court from which the appeal shall be taken. If upon such appeal the assessment made by the secretary is reduced, the court, upon proof of payment of said contributions, interest, and penalties, shall ascertain and recite such fact in the judgment and shall ascertain and determine by its judgment and order the amount of contributions, interest, and penalties which was invalid and the secretary shall thereupon refund to the employer the amount so ascertained by the court to be invalid.

(4) COLLECTION OF ASSESSMENTS. If contributions, interest, or penalties are not paid within 15 days from the date of final assessment where no appeal is taken, or within 15 days of the date upon which any decision is issued upon an appeal is made final, the secretary shall take any action to collect as he may be authorized by any of the provisions of this section.

(d) Bonds.

(1) SURETY BOND OR CASH DEPOSIT FROM CONTRACTOR. Any contractor primarily engaged in contract construction who is or becomes an employer, as defined by this chapter, and who is or becomes delinquent for any contributions due under this chapter may be required to post with the secretary a blanket surety bond by a licensed surety company authorized to do business in the State of Alabama in any amount which the secretary shall determine to be sufficient for the payment of all unemployment compensation taxes which will be due to the state for a period of not less than one year by virtue of its operations. In the alternative, said contractor may file a surety bond with respect to each contract. Further, in lieu of such security bond, he or it may deposit with the secretary in cash an amount equal thereto. These deposits shall be held by the secretary in a special deposit fund account established for that purpose; provided further, no bond or cash deposit shall be required for an amount to exceed $10,000.00 unless in the opinion of the secretary a larger amount is necessary.

(2) WITHHOLDING OF LICENSE FROM CONTRACTOR. The Alabama State Licensing Board for General Contractors or any other licensing agency of the State of Alabama is hereby authorized to, and upon petition by the secretary shall, withhold any license from any contractor subject to the provisions of this section until the provisions of this subsection (d) have been complied with.

(3) RELEASE OF CONTRACTOR. Any "employer" contractor shall cease to be subject to the provisions of this subsection (d) after he or it has been an employer as defined in this chapter within this state for a period of 12 calendar quarters and has paid all contributions due under the provisions of this chapter. Any employer who ceases to be subject to the provisions of this subsection (d) as provided in this subdivision or was excepted under the provisions of subdivision (1) of this subsection (d) and who later became delinquent for any contributions shall again become subject to such provisions until he or it again becomes eligible for release in accordance with the provisions of this subsection (d). When any contractor ceases operations or is otherwise released from the requirements under this section, he or it shall be entitled to have his or its bond cancelled or cash deposit refunded upon payment of all contributions, interest, and penalties due under the provisions of this chapter.

(4) PROCEEDINGS AGAINST SURETY, ETC. If an "employer" contractor fails to pay any contributions, interest, and penalties provided for in this chapter when they become due, the secretary may call upon the surety company for the payment thereof or cause them to be paid by deducting the amount due from the contractor's cash deposit. Any employer subject to the provisions of this subsection (d) who fails to comply thereto shall be enjoined from any further operations until the provisions of this subsection (d) have been complied with.



Section 25-4-135 - Effect of bankruptcy or liquidation of employer.

In the event of bankruptcy of any employer, or of liquidation of an employer under any law of this state by reason of insolvency or inability to pay his debts, the amount due for contributions on behalf of the employer shall have the same status and priority as other taxes due the state; provided, that in the event of an employer's adjudication in bankruptcy, a judicially confirmed extension proposal or a composition of creditors under the Federal Bankruptcy Act of 1898, as amended, contributions then or thereafter due shall be entitled to such priority as is provided therein for other taxes due and owing this state.



Section 25-4-136 - Director may extend time for payment of contributions.

The secretary, for good cause may extend the time for payment of any contributions required by this chapter, without interest or penalty, for a period not to exceed 90 days, subject to such conditions and restrictions as the secretary may impose.



Section 25-4-137 - Adjustments or refunds.

(a) If, not later than four years after the date on which any contributions, penalties, or interest became due, an employer who has paid such contributions, penalties, or interest thereon shall make application for an adjustment thereof in connection with subsequent contribution payments, or for a refund thereof because such adjustment cannot be made, and the secretary shall determine that such contributions, penalties, or interest, or any portion thereof, was erroneously collected, the secretary shall allow such employer to make an adjustment thereof in connection with subsequent contribution liability, or, if such adjustment cannot be made, the secretary may refund such contributions, interest, and penalties from the clearing account. Any refund of interest and/or penalties which have been transferred to the Special Employment Security Administration Fund shall be made from the Special Employment Security Administration Fund, provided for in Section 25-4-142. If the secretary shall deny, in whole or in part, any such application, the applicant may within 60 days after notice of such action, to be given by the secretary by mail, appeal to the circuit court of the county wherein is the principal place of business of the applicant, and the trial in that court shall be without a jury, and the court shall render such judgment as the facts and circumstances warrant. For like cause and within four years, adjustment or refund may be made on the secretary's own initiative.

(b) The amount of any adjustments or refunds made under this section shall be reduced by the sum of any benefits that shall have been paid based on the wages on which contributions are to be refunded. Such reduction shall be made first from the employee contributions withheld from wages of those employees to whom such benefits were paid and the remainder from the employer contributions; provided, however, that no such reduction in the amount of any adjustment or refund under this section shall be made if such contributions were paid under protest and such benefits were paid prior to final adjudication of such protest.

(c) Before any adjustment or refund may be made under the provisions of this section, the employer must conform to applicable rules and regulations of the secretary with respect to the refund to the employees entitled thereto of any moneys deducted by the employer in accordance with the provisions of this chapter.



Section 25-4-138 - Agreement to waive right to benefits; agreement to pay employer's contributions; reduction of wages to finance employer's contributions.

Any agreement by an employee to waive or release his rights to benefits or any other rights under this chapter shall be void. Any agreement by an employee to pay all or any portion of his employer's contributions, required under this chapter from such employer, shall be void. No employer shall directly or indirectly make or require or accept any reduction from wages to finance the employer's contributions required of him, or require or accept any waiver of any right hereunder by any employee in his employ. Any employer or officer or agent of an employer who violates any provision of this section shall be guilty of a misdemeanor and upon conviction, for each offense be fined not less than $25.00 nor more than $100.00 or be imprisoned for not more than 60 days, or both.



Section 25-4-139 - Fees in proceedings under chapter.

No individual shall be charged fees of any kind by the secretary or his representatives, in any proceeding under this chapter. Any individual claiming benefits in any proceeding or court action may be represented by counsel or other duly authorized agent but no such counsel or agents shall together charge or receive for such services more than 10 percent of the maximum benefits at issue in such proceeding or court action.



Section 25-4-140 - Certain assignments, etc., of right to benefits void; exemption from attachment, etc.; exception.

Any assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under this chapter, except as is provided by this chapter, shall be void, and such rights to benefits shall be exempt from levy, execution, attachment, or any other remedy whatsoever provided for the collection of debts. Any waiver of any exemption herein provided, unless expressly permitted by this section, shall be void.



Section 25-4-142 - Employment Security Administration Fund; Special Employment Security Administration Fund; replacement of certain funds.

(a) There shall be in the State Treasury a fund to be known as the Employment Security Administration Fund. All moneys which are deposited or paid into this fund are hereby appropriated and made available to the secretary for expenditure in accordance with the provisions of this chapter, and shall not lapse at any time or be transferred to any other fund. All moneys in this fund, which are received from the federal government or any agency thereof, or which are appropriated by this state for the administration of this chapter, except money received pursuant to the provisions of subdivision (6) of Section 25-4-30, shall be expended solely for the purposes and in the amounts found necessary by the authorized cooperating federal agencies for the proper and efficient administration of this chapter. The fund shall consist of all moneys appropriated by this state and all moneys received from the United States or any agencies thereof and all moneys received from any other source for such purposes. Notwithstanding any provisions of this section, all money requisitioned and deposited in this fund pursuant to subsection (b) of Section 25-4-32 shall remain part of the fund until encumbered, and shall be used only in accordance with the conditions specified in said section. All moneys in this fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as are provided by law for other special funds in the State Treasury. Any balances in this fund shall not lapse at any time, but shall be continuously available to the secretary for expenditure consistent with this chapter. The Treasurer shall give separate and additional bonds conditioned upon the faithful performance of his duties in connection with the Employment Security Administration Fund and the Special Employment Security Administration Fund, described in subsection (b) of this section, in amounts to be fixed by the secretary, and in a form prescribed by law or approved by the Attorney General. The premiums for such bonds of the Treasurer for the Employment Security Administration Fund shall be paid from the moneys in the Employment Security Administration Fund. The premiums for such bonds of the Treasurer for the Special Employment Security Administration Fund shall be paid from the Special Employment Security Administration Fund.

(b) There is hereby created in the State Treasury a special fund, to be known as the "Special Employment Security Administration Fund," into which shall be deposited or transferred all interest and penalties collected after May 9, 1963, pursuant to Sections 25-4-132 through 25-4-134. Interest and penalties collected on delinquent contribution payments deposited during any calendar quarter in the clearing account in the Unemployment Compensation Fund shall, as soon as practicable after the close of such calendar quarter, be transferred to the Special Employment Security Administration Fund. All moneys in this fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as is provided by law for other special funds in the State Treasury. Said moneys shall not be expended or made available for expenditure in any manner which would permit their substitution for (or permit a corresponding reduction in) federal funds, which would, in the absence of said moneys, be available to finance expenditures for the administration of the state unemployment compensation and employment service laws. Nothing in this section shall prevent said moneys in this fund from being used as a revolving fund to cover expenditures necessary and proper under the law for which federal funds have been duly requested but not yet received, subject to the charging of such expenditures against such funds when necessary. The moneys in this fund may be used by the secretary for the payment of costs of administration of the employment security laws of this state which are found not to be or not to have been properly and validly chargeable against funds obtained from federal sources. All moneys in this Special Employment Security Administration Fund shall be continuously available to the secretary for expenditure in accordance with the provisions of this chapter, and shall not lapse at any time. The moneys in this fund are hereby specifically made available to replace, as contemplated by subsection (c) of this section, expenditures from the Employment Security Administration Fund established by subsection (a) of this section, which have been found by the Bureau of Employment Security (or other authorized agency or authority) because of any action or contingency, to have been lost or improperly expended.

The secretary, whenever he is of the opinion that the money in the Special Employment Security Administration Fund is more than ample to pay for all foreseeable needs for which such special fund is set up, may, by written order, order the transfer therefrom to the trust fund of such amount of money in the said Special Employment Security Administration Fund as he deems proper, and the same shall thereupon be immediately transferred to the trust fund.

(c) All moneys received after June 30, 1941, from the Secretary of Labor, or his successor or successors, under Title III of the Social Security Act, or any unencumbered balances in the Unemployment Compensation Administration Fund as of that date, or any moneys granted after that date to this state pursuant to the provisions of the Wagner-Peyser Act, or any moneys made available by the state or its political subdivisions and matched by such moneys granted to this state pursuant to the provisions of the Wagner-Peyser Act, shall be expended solely for the purposes and in the amounts found necessary by the Secretary of Labor, or his successor or successors, for the proper and efficient administration of this chapter. If any of such moneys are found by the Secretary of Labor, or his successor or successors, because of any action or contingency, to have been lost or been expended for the purposes other than or in the amounts in excess of those found necessary by the Secretary of Labor, or his successor or successors, for the proper administration of this chapter, it is the policy of this state that such moneys, if not replaced from other sources, shall be replaced by moneys appropriated for such purpose from the general funds of this state to the Unemployment Compensation Administration Fund for expenditure as provided in subsection (a) of this section. Upon receipt of such finding by the Secretary of Labor, or his successor or successors, the state secretary shall promptly report the amount required for such replacement to the Governor and the Governor shall at the earliest opportunity, submit to the Legislature a request for the appropriation of such amount. This subsection shall not be construed to relieve this state of its obligation with respect to funds received prior to July 1, 1941, pursuant to the provisions of Title III of the Social Security Act; provided, however, that funds which have been expended by the secretary or his predecessors in office, in accordance with a budget approved by the Secretary of Labor, or his successor or successors, and in accordance with the general standards and limitations promulgated by the Secretary of Labor, or his successor or successors, prior to such expenditure (where proposed expenditures have not been specifically disapproved by the Secretary of Labor, or his successor or successors) shall not be deemed to require replacement.



Section 25-4-143 - Appropriations.

All moneys in the Unemployment Administration Fund, the Special Employment Security Administration Fund, the Special Federal Advance Interest Repayment Fund and the Employment Security Enhancement Fund, or any appropriated by the state or granted by the federal government in accordance with the provisions of the Wagner-Peyser Act or other federal or state laws at any time are hereby appropriated to the secretary for the administration of this chapter.



Section 25-4-144 - Reservation of right to repeal or amend chapter.

The Legislature reserves the right to amend or repeal all or any part of this chapter at any time. There shall be no vested private right of any kind against such amendment or repeal. All the rights, privileges or immunities conferred by this chapter or by acts done pursuant thereto shall exist subject to the power of the Legislature to amend or repeal this chapter at any time.



Section 25-4-145 - Penalties; limitation of actions; collection of overpayments; waiver of overpayments.

(a) Penalties.

(1) Whoever willfully makes a false statement or representation or who willfully fails to disclose a material fact to obtain or increase any benefit or payment under this chapter, or under an unemployment insurance law of any other state or government, either for himself or herself or for any other person, whether such benefit or payment is actually received or not, shall be guilty of an offense as follows and each such false statement or representation shall constitute a separate and distinct offense:

a. If the aggregate amount involved in the offense exceeds two thousand five hundred dollars ($2,500) in value, that shall constitute a Class B felony.

b. If the aggregate amount involved in the offense exceeds five hundred dollars ($500) but does not exceed two thousand five hundred dollars ($2,500), that shall constitute a Class C felony.

c. If the aggregate amount involved in the offense does not exceed five hundred dollars ($500), that shall constitute a Class A misdemeanor.

d. Upon conviction, sentencing for these offenses shall follow Sections 13A-5-6, 13A-5-7, and 13A-5-9, as appropriate.

e. In lieu of fines, any person found guilty under this section shall be required to pay restitution to the Department of Labor in at least the amount of benefits fraudulently obtained.

(2) Any officer or agent of employer, or any employer who is an individual, who willfully makes a false statement or representation to avoid his or her employer or himself or herself becoming or remaining subject to this chapter for contributions, or to reduce any contribution or other payment required of such employer or him or her under this chapter, or who willfully fails or refuses to make any such contributions or other payments as lawfully required under this chapter, or who induces any employee to waive any rights under this chapter, or any officer or agent of an employing unit, or any employing unit who is an individual, who refuses to furnish any reports duly required under this chapter or to appear or testify or produce records as lawfully required hereunder shall, upon conviction, be punished by a fine of not less than $50.00 nor more than $500.00, or by imprisonment for not longer than 12 months, or by both such fine and imprisonment, and each such false statement or representation and each day of such failure or refusal, and each such inducement shall constitute a separate and distinct offense.

(3) If the secretary finds that any fraudulent misrepresentation has been made by a claimant with the object of obtaining benefits under this chapter to which he or she was not entitled, then, in addition to any other penalty or prosecution provided under this chapter, the secretary may make a determination that there shall be deducted from any benefits to which such claimant might become entitled during his or her present benefit year and/or next subsequent benefit year, an amount not less than four times his or her weekly benefit amount and not more than the maximum benefit amount payable in a benefit year, as determined under Sections 25-4-72, 25-4-74 and 25-4-75, at the time the secretary makes the determination. Additionally, a disqualification shall be applied for the 52-week period which immediately follows the final date of the fraud determination and until the fraud overpayment has been repaid in cash. For subsequent acts determined as fraud, the disqualification shall be for the 104-week period which immediately follows the final date of the fraud determination and until the fraud overpayment has been repaid in cash. Federal and state income intercepts used to satisfy overpayments are to be considered as cash payments for the purposes of this subsection. The secretary shall notify the claimant of his or her findings and determination either by delivering a copy thereof to him or her or by mailing a copy, postage prepaid, to his or her last known address. Unless the claimant shall appeal from the finding or from the determination, or both, within seven calendar days after delivery of such notice to him or her, or within 15 calendar days after such notice was mailed to his or her last known address, postage prepaid, such finding and determination shall become final. If such claimant shall appeal from such finding or determination, or both, within the time specified, the issue or issues shall be referred to an appeals tribunal for hearing, as in other benefit cases, and thereafter the procedure shall be the same as set forth in Article 5 of this chapter.

(4) Any violation of any provisions of this chapter, for which a penalty is neither prescribed above nor provided by any other applicable statute, shall be punished by a fine of not less than $50.00 nor more than $500.00, or by imprisonment for not longer than twelve months, or by such fine and imprisonment.

(b) Limitation of actions. Prosecution under this section must be begun within three years from the date of the commission of the offense or offenses described herein.

(c) Collection of overpayments.

(1) Any individual who has received any sum as benefits or payments under this chapter while any conditions for the receipt of benefits or payment imposed by this chapter were not fulfilled by such person, or while he or she was disqualified from receipt of benefits; or by reason of non-disclosure or misrepresentation by him or her or another of a material fact (irrespective of whether such non-disclosure was known or fraudulent) or for any other reason causing him or her to receive benefits to which he or she was not entitled, shall be required to repay such sum in cash or by offset against any future benefits if payable or a combination of both.

(2) Such person shall be promptly notified of the determination of overpayment and the reasons therefor. Unless such person, within 15 calendar days immediately following the date such notification was mailed to his or her last known address, files an appeal from such determination, such determination shall be final. Any appeal therefrom pursuant to the provisions of this chapter shall be limited solely to the overpayment issue.

(3) If the indebtedness is not paid by such person within 30 calendar days after the determination has become final, the secretary shall proceed to effect collection of the overpayment and shall have available to him or her all civil actions available to him or her under the laws of this state to collect the overpayment as well as those provisions contained in subsection (b) of Section 25-4-134 applying to the collection of contributions.

(4) All overpayment balances classed as fraudulent shall accumulate interest at the rate of two percent per month on unpaid balances and shall be added to the debt balance and shall be deposited in the fraud penalty account described in Section 25-4-31.

(5) All overpayment balances classed as fraudulent shall have an additional minimum penalty of 15 percent assessed. The penalty shall be deposited into the Unemployment Insurance Trust Fund in accordance with Section 25-4-31(a).

(d) Waiver of overpayment; limitations.

(1) The secretary is hereby authorized to waive overpayments under such procedure and conditions as he or she may by regulation prescribe.

(2) The other provisions of this section to the contrary notwithstanding, no action to enforce recovery or recoupment of any overpayment shall begin after six years from the date of the final determination as is provided for in subsection (c) of this section.



Section 25-4-146 - Certain employees of Department of Industrial Relations constituted peace officers to enforce unemployment compensation law and other specified state criminal laws.

(a) Employees of the Department of Labor classified as unemployment insurance claims investigators and those supervisors charged with the direct enforcement of the fraud provisions of the Alabama Unemployment Compensation Law, as designated in writing by the Secretary of the Department of Labor, are hereby constituted peace officers of the State of Alabama with full and unlimited police powers and jurisdiction as any other state police officers in this state, to enforce the provisions of the Alabama Unemployment Compensation Law and those provisions of state criminal law relating to forgery, larceny, embezzlement, and fraud when the offense of forgery, larceny, embezzlement, or fraud is directly related to a check issued by the Department of Labor or a check issued in conjunction with a program administered by the Department of Labor and to maintain order in offices operated by said department.

(b) All claim investigators given arrest powers by this section shall be required to comply with the minimum standard requirements now in effect relating to state troopers and deputy sheriffs in this state.



Section 25-4-147 - Arrest fee; disposition of fees collected.

In all cases where arrests are made by any of said unemployment insurance fraud investigators or other supervisors charged with the direct enforcement of the fraud provisions of the law, as designated in writing by the secretary of the department, designated by Section 25-4-146 as peace officers, an arrest fee of $5.00 for an arrest resulting in a conviction shall be collected by the proper authorities and promptly turned over to the Secretary of Labor, who shall pay the same into the State Treasury to the credit of the Department of Labor's unemployment compensation agency's interest and penalty fund.



Section 25-4-148 - Disposition of trust funds, etc., in event of invalidity of provisions pertaining to payment of contributions and benefits.

If at any time the Governor shall find that the provisions of this chapter requiring the payment of contributions and benefits have been held invalid under the Constitution of this state by the Supreme Court of this state or under the United States Constitution by the Supreme Court of the United States in such manner that any person or concern required to pay contributions under this chapter might secure a similar decision, or that the tax imposed by Title IX of the Social Security Act, as amended, or any other federal tax against which contributions under this chapter may be credited has been amended or repealed by Congress or has been held unconstitutional by the Supreme Court of the United States, with the result that no portion of the contributions required by this chapter may be credited against such federal tax, the Governor shall publicly so proclaim and upon the date of such proclamation the provisions of this chapter requiring the payment of contributions and benefits shall be suspended. The secretary (and for the purposes of this section, the secretary shall remain or become the agency for carrying out the provisions hereof) shall thereupon forthwith requisition from the Unemployment Trust Fund all moneys therein standing to its credit and shall direct the Treasurer to deposit such moneys, together with any other moneys in the fund, as a special fund in any banks or public depositories in this state in which general funds of the state may be deposited. The secretary shall thereupon forthwith and within 60 days after receipt of such moneys, refund, without interest and in accordance with regulations prescribed by him, to each person or concern by whom contributions have been paid, his pro rata share of the total contributions paid under this chapter. After the expiration of said 60 days, the duties imposed by this section upon said secretary shall cease and determine and all powers conferred and duties imposed not then executed shall be conferred upon and executed by the Treasurer. Any interest or earnings of the fund shall be available to the secretary to pay for the costs of making such refunds. When the secretary shall have executed the duties prescribed in this section and performed such other acts as are incidental to the termination of his duties under this chapter, the Governor shall by proclamation declare that the provisions of this chapter shall cease to be operative.



Section 25-4-149 - Appropriation of funds for payment of benefits for state employees generally.

Such moneys as are needed to pay the state's portion of benefits provided in this chapter are hereby appropriated from such funds as the salaries of the several state's employees are paid.



Section 25-4-150 - Payment of fringe benefits for employees of local boards of education.

Such moneys as are necessary to finance the fringe benefit costs for employees of local boards of education shall be paid by the local board of education from such funds as the salaries of the local boards' of education employees are paid.



Section 25-4-151 - Effect of challenges to or invalidation of federal unemployment compensation amendments of 1976.

In the event any portion of Section 115 of the unemployment compensation amendments of 1976 (Public Law 94-566, 94th Congress, dated October 20, 1976), as it applies to the requirement for states to provide coverage of certain services performed for local governmental entities under the various states' unemployment compensation law, is determined to be unconstitutional or invalid in a final adjudication by the courts of the United States, then from and after the date of such final adjudication, no local governmental entity of any county or municipality in the State of Alabama or their instrumentalities, or any separate public primary and secondary school system, as defined in Section 25-4-10, shall be required to participate in the unemployment compensation program; provided, that nothing herein shall be construed as invalidating the entitlement of such entities to elect coverage for their hospitals or institutions of higher education; provided further, that nothing herein shall be construed as relieving any entity of the responsibility for any contributions or payments in lieu of contributions incurred during the period prior to the date of the final adjudicational determination by the courts; provided further, that in the event any local governmental entity shall become a part of any suit in the courts of the United States challenging the constitutionality of the provisions of Section 115 of PL 94-566 and such court, of competent jurisdiction, shall temporarily stay the implementation of said provision of federal law, then during the effective period of such stay, the coverage of said services shall be stayed in this state but shall be applicable only to those entities that are, or are made, a party to the suit or included in the stay.



Section 25-4-152 - Deduction of child support obligations; procedures; reimbursement for administrative costs; time of implementation; deduction of federal income tax.

(a) (1) An individual filing a claim for unemployment compensation shall, at the time of filing such claim, disclose whether or not the individual owes child support obligations as defined under subdivision (7). If any such individual discloses that he or she owes child support obligations, and is determined to be eligible for unemployment compensation, the secretary shall notify the state or local child support enforcement agency enforcing such obligation that the individual has been determined to be eligible for unemployment compensation.

(2) The secretary shall deduct and withhold from any unemployment compensation payable to an individual who owes child support obligations as defined under subdivision (7).

a. The amount specified by the individual to the secretary to be deducted and withheld under this subdivision, if neither paragraph b. nor c. is applicable; or

b. The amount (if any) determined pursuant to an agreement submitted to the secretary under Section 454 (20)(B)(i) of the Social Security Act by the state or local child support enforcement agency, unless paragraph c. is applicable; or

c. Any amount otherwise required to be so deducted and withheld from such unemployment compensation pursuant to legal process, as that term is defined in Section 459(i)(5) of the Social Security Act, as amended by Section 362(a) of the Personal and Work Opportunity Reconciliation Act of 1996, properly served upon the secretary.

(3) Any amount deducted and withheld under subdivision (2) shall be paid by the secretary to the appropriate state or local child support enforcement agency.

(4) Any amount deducted and withheld under subdivision (2) shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the state or local child support enforcement agency in satisfaction of the individual's child support obligations.

(5) For purposes of subdivisions (1) through (4), the term "unemployment compensation" means any compensation payable under this section (including amounts payable by the secretary pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment).

(6) The provisions of this section shall apply only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the secretary under this section which are attributable to child support obligations being enforced by the state or local child support enforcement agency.

(7) The term "child support obligations" is defined for purposes of these provisions as including only obligations which are being enforced pursuant to a plan described in Section 454 of the Social Security Act which has been approved by the U.S. Secretary of Health and Human Services under Part D of Title IV of the Social Security Act.

(8) The term "state or local child support enforcement agency" as used in these provisions means any agency of this state or a political subdivision thereof operating pursuant to a plan as described in subdivision (7).

(b) The provisions of subsection (a) shall become effective for implementation with respect to benefits paid on or after September 25, 1982.

(c)(1) Effective January 1, 1997, and thereafter an individual filing an initial claim for unemployment compensation shall, at the time of filing such claim, be advised that:

a. Unemployment compensation is subject to federal income tax.

b. Requirements exist pertaining to estimated tax payments.

c. The individual may elect to have federal income tax deducted and withheld from the individual's payment of unemployment compensation at the amount specified in the federal Internal Revenue Code.

d. The individual shall be permitted to change a previously elected withholding status one time within a benefit year.

(2) Amounts deducted and withheld from unemployment compensation shall remain in the Unemployment Compensation Trust Fund until transferred to the federal taxing authority as a payment of income tax.

(3) The secretary shall follow all procedures specified by the United States Department of Labor and the federal Internal Revenue Service pertaining to the deduction and withholding of income tax.

(4) Amounts shall be deducted and withheld under this section only after amounts are deducted and withheld for any overpayments of unemployment compensation, child support obligations or any other amounts required to be deducted and withheld under this section.









Chapter 5 - WORKERS' COMPENSATION.

Article 1 - General Provisions.

Section 25-5-1 - Definitions.

Throughout this chapter, the following words and phrases as used therein shall be considered to have the following meanings, respectively, unless the context shall clearly indicate a different meaning in the connection used:

(1) COMPENSATION. The money benefits to be paid on account of injury or death, as provided in Articles 3 and 4. The recovery which an employee may receive by action at law under Article 2 of this chapter is termed "recovery of civil damages," as provided for in Sections 25-5-31 and 25-5-34. "Compensation" does not include medical and surgical treatment and attention, medicine, medical and surgical supplies, and crutches and apparatus furnished an employee on account of an injury.

(2) CHILD or CHILDREN. The terms include posthumous children and all other children entitled by law to inherit as children of the deceased; stepchildren who were members of the family of the deceased, at the time of the accident, and were dependent upon him or her for support; a grandchild of the deceased employee, whose father is dead or is an invalid, and who was supported by and a member of the family of the deceased grandparent at the time of the accident.

(3) DEPENDENT CHILD or ORPHAN. An unmarried child under the age of 18 years or one over that age who is physically or mentally incapacitated from earning.

(4) EMPLOYER. Every person who employs another to perform a service for hire and pays wages directly to the person. The term shall include a service company for a self-insurer or any person, corporation, copartnership, or association, or group thereof, and shall, if the employer is insured, include his or her insurer, the insurer being entitled to the employer's rights, immunities, and remedies under this chapter, as far as applicable. The inclusion of an employer's insurer within the term shall not provide the insurer with immunity from liability to an injured employee, or his or her dependent in the case of death to whom the insurer would otherwise be subject to liability under Section 25-5-11. Notwithstanding the provisions of this chapter, in no event shall a common carrier by motor vehicle operating pursuant to a certificate of public convenience and necessity be deemed the "employer" of a leased-operator or owner-operator of a motor vehicle or vehicles under contract to the common carrier.

(5) EMPLOYEE or WORKER. The terms are used interchangeably, have the same meaning throughout this chapter, and shall be construed to mean the same. The terms include the plural and all ages and both sexes. The terms include every person in the service of another under any contract of hire, express or implied, oral or written, including aliens and also including minors who are legally permitted to work under the laws of this state, and also including all employees of Tannehill Furnace and Foundry Commission. Any reference in this chapter to a "worker" or "employee" shall, if the worker or employee is dead, include his or her dependent, as defined in this chapter, if the context so requires.

(6) WAGES or WEEKLY WAGES. The terms shall in all cases be construed to mean "average weekly earnings", based on those earnings subject to federal income taxation and reportable on the Federal W-2 tax form which shall include voluntary contributions made by the employee to a tax-qualified retirement program, voluntary contributions to a Section 125 cafeteria program, and fringe benefits as defined herein. Average weekly earnings shall not include fringe benefits if and only if the employer continues the benefits during the period of time for which compensation is paid. "Fringe benefits" shall mean only the employer's portion of health, life, and disability insurance premiums.

(7) ACCIDENT. The term, as used in the phrases "personal injuries due to accident" or "injuries or death caused by accident" shall be construed to mean an unexpected or unforeseen event, happening suddenly and violently, with or without human fault, and producing at the time injury to the physical structure of the body or damage to an artificial member of the body by accidental means.

(8) INJURIES BY AN ACCIDENT ARISING OUT OF AND IN THE COURSE OF THE EMPLOYMENT. Without otherwise affecting either the meaning or interpretation of the clause, the clause does not cover workers except while engaged in or about the premises where their services are being performed or where their service requires their presence as a part of service at the time of the accident and during the hours of service as workers.

(9) INJURY. "Injury and personal injury" shall mean only injury by accident arising out of and in the course of the employment, and shall not include a disease in any form, except for an occupational disease or where it results naturally and unavoidably from the accident. Injury shall include physical injury caused either by carpal tunnel syndrome disorder or by other cumulative trauma disorder if either disorder arises out of and in the course of the employment, and breakage or damage to eyeglasses, hearing aids, dentures, or other prosthetic devices which function as part of the body, when injury to them is incidental to an on-the-job injury to the body. Injury does not include an injury caused by the act of a third person or fellow employee intended to injure the employee because of reasons personal to him or her and not directed against him or her as an employee or because of his or her employment. Injury does not include a mental disorder or mental injury that has neither been produced nor been proximately caused by some physical injury to the body.

(10) SINGULAR and PLURAL. Wherever the singular is used, the plural shall be included.

(11) GENDER. Where the masculine gender is used, the feminine and neuter shall be included.

(12) LOSS OF HAND OR FOOT. Amputation between the elbow and wrist shall be considered as the equivalent to the loss of a hand, and the amputation between the knee and ankle shall be considered as the equivalent of the loss of a foot.

(13) PROVIDERS. A medical clinic, pharmacist, dentist, chiropractor, psychologist, podiatrist, physical therapist, pharmaceutical supply company, rehabilitation service, or other person or entity providing treatment, service, or equipment, or person or entity providing facilities at which the employee receives treatment.

(14) MEDICAL. All services, treatment, or equipment provided by a provider.

(15) PREVAILING. The most commonly occurring reimbursements for health services, other than those provided by federal and state programs for the elderly (Medicare) and economically disadvantaged (Medicaid). "Prevailing" shall include not only amounts per procedure code, but also commonly used adjudication rules as applied to multiple procedures, global procedures, use of assistant surgeons, and others as appropriate. For hospitals, "prevailing" rate of reimbursement or payment shall be established by the method contained in Section 25-5-77.

(16) PARTICIPATING AND NONPARTICIPATING HOSPITALS. Those hospitals that have a negotiated rate of reimbursement or payment with the Department of Labor. "Nonparticipating hospitals" means those hospitals that have not negotiated a rate of reimbursement or payment with the Department of Labor.

(17) HOSPITAL. A hospital, ambulatory surgical center, outpatient rehabilitation center licensed by the State of Alabama, and diagnostic facilities accredited by the Commission on Accreditation of Rehabilitation Facilities.

(18) THE COURT. The circuit court that would have jurisdiction in an ordinary civil action involving a claim for the injuries or death in question, and "the judge" means a judge of that court.

(19) UTILIZATION REVIEW. The determination of medical necessity for medical and surgical in-hospital, out-patient, and alternative settings treatments for acute and rehabilitation care. It includes precertification for elective treatments. Concurrent review and, if necessary, retrospective review are required for emergency cases.

(20) BILL SCREENING. The evaluation and adjudication of provider bills for appropriateness of reimbursement relative to medical necessity and prevailing rates of reimbursement, duplicate charges, unbundling of charges, relativeness of services to injury or illness, necessity of assistant surgeons, adjudication of multiple procedures, number of modalities, global procedures, and any other prevailing adjudication issues that may apply.

(21) ADJUDICATION. The review of claims to apply prevailing rules that adjust reimbursements for the amount of work required when multiple procedures are performed at the same time, when assisting surgeons are present, to eliminate duplicate billing from the unbundling of global fees, and to adjust for the most commonly occurring method adopted for total reimbursement.

(22) OMBUDSMAN. An individual who assists injured or disabled employees, persons claiming death benefits, employers, and other persons in protecting their rights and obtaining information available under the workers' compensation law.



Section 25-5-2 - Powers and duties of Director of Industrial Relations with respect to administration of chapter generally; "director" defined.

The Secretary of Labor of the State of Alabama shall gather statistics on accidents and their causes and shall generally be responsible for the efficient administration of this chapter. To this end, the secretary shall make the necessary investigations and examinations in connection with the settlement of all workers' compensation claims. As used in this chapter, the word "secretary" shall mean the Secretary of the "Department of Labor".



Section 25-5-3 - Director to prepare and distribute forms, etc.

The secretary shall prepare and cause to be printed, at the expense of the state, and to be paid for as other supplies are paid for, and upon request furnish free sample copies to any employer or employee the blank forms and literature as he or she shall deem requisite to facilitate or promote the efficient administration of Articles 2, 3, and 4 of this chapter, other than the papers relating to court proceedings. The secretary shall adopt and cause a standardized claim reimbursement form to be used by providers. The secretary shall also assist providers in developing a system for electronic reporting, billing, and payment in workers' compensation cases. Standardized claim reimbursement forms for physicians licensed to practice medicine and for other providers shall be approved by the secretary and the Workers' Compensation Medical Services Board. If the board and the secretary are unable to agree on a standardized claim reimbursement form for physicians within three months following May 19, 1992, then the form shall be established under Section 27-1-16.



Section 25-5-4 - Reports and records of injuries for which compensation claimed.

An employer shall keep a record of all injuries, fatal or otherwise, received by his or her employees arising out of and in the course of their employment and for which compensation is claimed or paid. Within 15 days after the occurrence of the injuries and knowledge thereof by the employer, a report of the same shall be made to the department on forms approved by the department. At the discretion of the secretary, reports received under this chapter may be destroyed after 12 years.



Section 25-5-5 - Reports of settlements.

Every employer shall, within 10 days after the settlement of any case, other than a settlement approved by the court, make a report thereof in writing, giving the details of such settlement, and shall mail the same to the Department of Labor on forms approved by said department.



Section 25-5-6 - Circuit court clerks to report disposition of cases.

The clerk of the circuit court shall, within 10 days after the disposition of any case in his court, make a report in writing, giving the details of such disposition, and shall mail the same to the Department of Labor on forms approved by said department.



Section 25-5-7 - Supplementary reports as to initiation, cessation, etc., of compensation payments.

In all cases, upon making the first payment of compensation and upon cessation or termination of payment of compensation, for any reason whatever, the employer shall make a supplementary report within 10 days to the Department of Labor on forms approved by said department. If the first installment of compensation is not paid within 30 days after the employer has knowledge of a claim for compensation, the employer shall file a report, within 10 days of the expiration of the 30-day period, setting out the reason for such nonpayment with the Department of Labor on forms approved by said department.



Section 25-5-8 - Employers' options to secure payment of compensation.

(a) Option to insure risks. An employer subject to this chapter may secure the payment of compensation under this chapter by insuring and keeping insured his or her liability in some insurance corporation, association, organization, insurance association, corporation, or association formed of employers and workers or formed by a group of employers to insure the risks under this chapter, operating by mutual assessment or other plans or otherwise. Notwithstanding the foregoing, the insurance association, organization, or corporation shall have first had its contract and plan of business approved in writing by the Commissioner of the Department of Insurance of Alabama and have been authorized by the Department of Insurance to transact the business of workers' compensation insurance in this state and under the plan. Notwithstanding any other provision of the law to the contrary, the obligations of employers under law for workers' compensation benefits for injury of employees may be insured by any combination of life, disability, accident, health, or other insurance provided that the coverages insure without limitation or exclusion the workers' compensation benefits of this state.

(b) Option to operate as self-insurer. An employer subject to this chapter who elects not to insure his or her liability thereunder shall furnish satisfactory proof to the secretary of his or her financial ability to pay directly compensation in the amount and manner and when due as provided by this chapter. Upon receiving satisfactory proof, the secretary shall authorize the employer to operate as a self-insurer. The secretary may prescribe other reasonable rules and regulations for the purpose of protecting the injured employee or the employee's dependents and set reasonable fees to accompany self-insurance applications.

(c) Evidence of compliance. An employer subject to this chapter shall file with the secretary, on a form prescribed by the secretary, annually or as often as the secretary in his or her discretion deems necessary, evidence of compliance with the requirements of this section. In cases where insurance is taken with a carrier duly authorized to write such insurance in this state, notice of insurance coverage filed by the carrier shall be sufficient evidence of compliance by the insured.

(d) Certificate of compliance.

(1) ISSUANCE, REVOCATION. Upon the employer's complying with subsection (b) of this section relating to self-insurance, the secretary shall issue to the employer a certificate, which shall remain in force for a period fixed by the secretary. Upon 60 days' notice and hearing to the employer, the secretary may, for financial reasons, for failure of the employer to faithfully discharge his or her obligations according to the agreements contained in his or her application for self-insurance, or for the violation of any reasonable rule or regulation prescribed by the secretary, revoke the self-insurance certificate, in which case the employer shall immediately insure his or her liability. Certificates of self-insurance issued prior to September 17, 1973, shall continue in force but shall become subject to revocation as provided in this subsection. At any time after the revocation, the secretary may grant a new certificate to the employer upon application by the employer.

(2) APPEALS. An appeal may be taken from any ruling of the secretary under subsection (b) of this section or under this subsection to the circuit court. The presiding judge shall, within 10 days after notification of appeal, assign a member of the court to hear the case and the matter shall be set for hearing at the earliest available time. Trial shall be de novo. The taking of an appeal shall not stay the ruling or order appealed from unless good and sufficient bond approved by the judge of the court to which the appeal is taken shall be filed with the court, conditioned on complying with such order as may be legally made effective and further conditioned upon payment by the employer of all final orders for compensation that may be rendered against the employer pending the disposition of the appeal.

(e) Penalties for failure to secure payment of compensation; injunctions. An employer required to secure the payment of compensation under this section who fails to secure compensation shall be guilty of a misdemeanor, and upon conviction thereof, shall be subject to a fine of not less than $100.00 nor more than $1,000.00. In addition, an employer required to secure the payment of compensation under this section who fails to secure the compensation shall be liable for two times the amount of compensation which would have otherwise been payable for injury or death to an employee. The secretary may apply to a court of competent jurisdiction for an injunction to restrain threatened or continued violation of any provisions relating to the requirements of insurance or self-insurance. The court may impose civil penalties against an employer in noncompliance with this amendatory act, in an amount not to exceed $100.00 per day. Subsequent compliance with this amendatory act shall not be a defense.

(f) Employer insurance policies.

(1) REQUIRED AND PROHIBITED PROVISIONS. Insurance policies written pursuant to this section shall contain a clause to the effect that, as between the worker and the insurer, notice to and knowledge by the employer of the occurrence of the injury shall be deemed notice and knowledge on the part of the insurer; that jurisdiction of the employer for the purpose of this chapter shall be jurisdiction of the insurer; and that the insurer will in all things be bound by and subject to the award or judgment rendered against the employer upon the risk so insured. The policies shall provide that the worker shall have an equitable lien upon any amount that shall become owing, on account of the policy, to the employer from the insurer, and in case of legal incapacity or inability of the employer to receive the amount owing and pay it over to the worker or his or her dependent, that the insurer will pay the same direct to the worker or dependent, thereby discharging all obligations under the policy to the employer and all the obligations of the employer and the insurer to the worker. Such policies, however, shall contain no obligations relieving the insurance company from payment of obligations if the employer becomes insolvent or discharged in bankruptcy or otherwise during the period the policy is in force, if the compensation remains owing. The insurer shall be one authorized by law to conduct business in the State of Alabama, and all insurance companies writing such insurance may include in their policies, in addition to the requirements now provided by law, the additional requirements, terms, and conditions provided in this section.

(2) FILING OF AND APPROVAL OF PREMIUM AND RISK CLASSIFICATIONS. An insurance corporation, mutual corporation, reciprocal exchange, or association authorized to transact the business of workers' compensation insurance in this state and which insures employers against liability for compensation under this chapter shall file with the Department of Insurance its classification of risks and premiums relating thereto and any subsequent proposed classification of risks and premiums, together with the basic rates and merit-rating schedules, if a system of schedule rating or merit rating is used by the insurance corporation, exchange, or association, none of which shall take effect until the Commissioner of the Department of Insurance shall have approved the same as reasonable, adequate, and not excessive. All filings with the Department of Insurance containing aggregate industry data of classifications of risks and premiums, rates, and merit-rating schedules pertaining to workers' compensation insurance shall be public records, notwithstanding any other provisions of Alabama law. The Commissioner of the Department of Insurance shall convene a public hearing with reasonable public notice for the purpose of considering public testimony and other evidence relevant to any filing prior to approval of any bureau loss cost or rate filing related to workers' compensation insurance. Within 10 days after approval, the Commissioner of the Department of Insurance shall make or cause to be made a sufficient number of copies of same for that purpose, and shall mail at least one copy of each of the same to every insurance carrier writing workers' compensation business in the State of Alabama, at the carrier's last address or at the last address of its designated agent to receive the same. The insurance carrier shall (or if it is a member of or associated with a rating or inspection bureau, either or both of them, or a concern or aggregation of like character, it shall cause the rating and inspection bureau, either or both, or concern or aggregation of like character with which it is affiliated to do so) file with the Department of Insurance a full and complete statement of the actuarial and underwriting experience data and the like in its possession, from which and upon which the rates, schedules, and systems so filed were ascertained, calculated, and constructed, and within six months after the expiration of each succeeding six months, shall file a like statement of all actuarial and underwriting data and the like, pertaining to the rates, schedules, and system accumulated or acquired by it during the preceding six months. Upon failure to file the statement within the time specified above, the rates, schedules, and systems may be presumed by the Commissioner of the Department of Insurance, without more, to be excessive, unreasonable, inadequate to provide the necessary reserves, or discriminatory, as the case may be. The Commissioner of the Department of Insurance may withdraw his or her approval of any premium rate or schedule made by an insurance corporation, association, mutual corporation, or reciprocal exchange, if, in his or her judgment, the premium rate or schedule is excessive, unreasonable, discriminatory, or inadequate to provide the necessary reserves. The commissioner shall withdraw approval of any premium rate or schedule shown by a motor common carrier employer to be conditioned on the motor common carrier accepting the coverage of owner-operators or lease-operators as a condition to providing coverage for the motor common carrier employer's employees.

Nothing contained in this chapter or in any other law of this state shall affect the right of an insurance corporation or a mutual or reciprocal insurance corporation or association to issue participating policies or contracts or to pay savings, refunds, or dividends upon the policies or contracts.

(3) PAYMENT OF INSURANCE COSTS BY EMPLOYEES. No agreement by an employee to pay to an employer any portion of the cost of insuring his or her risk under this chapter shall be valid unless the agreement between the employer and employee, the plan of which is part of a contract, is approved in writing by the commissioner. But the employer and the worker may agree to carry the risks and to provide other and greater benefits, such as additional compensation; accident, sickness, or old age insurance; or benefits, and the fact that the plan involves a contribution by the worker shall not prevent its validity if the plan has been approved in writing by the commissioner. An employer who makes any charge or deduction prohibited by this section is guilty of a misdemeanor.

(4) DIRECT ACTIONS AGAINST INSURERS. If the employer insures the payment of the compensation provided by this chapter and according to the full benefits thereof and with full coverage under this chapter in a corporation or association authorized to do business in Alabama and approved by the commissioner, and if the employer posts a notice or notices in a conspicuous place or in conspicuous places about his or her place of employment, stating that he or she is insured and by whom insured; and if the employer files a copy of the notice with the Department of Insurance, then, and in such case, any civil actions brought by an injured employee or the employee's dependent shall be brought directly against the insurer, and the employer, or insured, shall be released from any further liability. If the insurance company is insolvent or bankrupt, or if it cannot be reached by due diligence by process in this state, the employer shall not be released from liability under this chapter. Should any recovery be had in excess of the amount of the insurance carried, the employer shall be liable for the excess. The return of execution upon a judgment of an employee against an insurance company, unsatisfied in whole or in part, shall be conclusive evidence of the insolvency of the insurance company for the purposes of this chapter, and if the insurance company is adjudged to be bankrupt or insolvent by a court of competent jurisdiction, proceedings may be brought by the employee against the employer in the first instance or against the employer and the insurance company jointly or severally or in a pending proceeding against the insurance company, and the employer may be joined at any time after the adjudication.

(g) Employer bill of rights - Penalty.

(1) Every insurance carrier and self-insurer, individual and group, shall, on written request of the insured employer, provide the employer with a list of claims made against the employer. The information provided to the employer shall include amounts paid for closed claims and, if requested, details regarding the treatment and condition of the injured or disabled worker. The employer shall also receive notice of any proposed settlement of any claim against the employer if the employer so requests in writing.

(2) In the event the court determines and makes a finding that a worker has filed a fraudulent claim for workers' compensation benefits under this amendatory act, Section 25-5-11.1 shall not apply to the employer. In addition to the denial of workers' compensation benefits under this amendatory act, the employer, upon such a finding that a worker has filed a fraudulent claim for workers' compensation benefits under this amendatory act, may terminate the worker.

(3) Failure to comply with subdivision (1) may subject the violator to a fine, upon hearing by a court, of not less than $25.00 nor more than $100.00.



Section 25-5-9 - Pooling of employers' liabilities for qualification as self-insurers.

(a) The Secretary of Labor may, under such rules and regulations as he may prescribe, permit two or more employers, as such term is defined in Section 25-5-1, to enter into agreements to pool their liabilities under this chapter for the purpose of qualifying as self-insurers under this chapter. Each employer member of such approved group shall be authorized to operate as a self-insurer under this chapter.

(b) Two or more employer groups as described in (a) above may enter into agreements to pool their liabilities under this chapter for the purpose of providing excess coverage above the self-insured retention levels maintained by the individual employer groups.

(c) This section is supplemental and shall insofar as possible be construed in pari materia with this chapter; however, any law or part thereof in conflict herewith is repealed.



Section 25-5-10 - Liabilities of persons engaged in schemes, etc., to avoid liability to workers.

(a) A person who creates or carries into operation any fraudulent scheme, artifice, or device to execute work without being responsible to the worker for the benefits provided by this chapter shall be included in the term "employer" and shall be subject to all the liabilities of employers under this chapter.

(b) When compensation is claimed from or proceedings taken against a person under subsection (a) of this section, the compensation shall be calculated with reference to the wage the worker was receiving from the person by whom he or she was immediately employed at the time of the injury.

(c) The employer shall not be liable or required to pay compensation for injuries due to the acts or omissions of third persons not at the time in the service of the employer nor engaged in the work in which the injury occurs, except as provided in Section 25-5-11.



Section 25-5-11 - Actions against third parties jointly liable with employers for injuries or death; actions for injury or death resulting from willful conduct; attorney's fees in settlements with third parties.

(a) If the injury or death for which compensation is payable under Articles 3 or 4 of this chapter was caused under circumstances also creating a legal liability for damages on the part of any party other than the employer, whether or not the party is subject to this chapter, the employee, or his or her dependents in case of death, may proceed against the employer to recover compensation under this chapter or may agree with the employer upon the compensation payable under this chapter, and at the same time, may bring an action against the other party to recover damages for the injury or death, and the amount of the damages shall be ascertained and determined without regard to this chapter. If a party, other than the employer, is a workers' compensation insurance carrier of the employer or any person, firm, association, trust, fund, or corporation responsible for servicing and payment of workers' compensation claims for the employer, or any officer, director, agent, or employee of the carrier, person, firm, association, trust, fund, or corporation, or is a labor union, or any official or representative thereof, or is a governmental agency providing occupational safety and health services, or an employee of the agency, or is an officer, director, agent, or employee of the same employer, or his or her personal representative, the injured employee, or his or her dependents in the case of death, may bring an action against any workers' compensation insurance carrier of the employer or any person, firm, association, trust, fund, or corporation responsible for servicing and payment of workers' compensation claims for the employer, labor union, or the governmental agency, or person, or his or her personal representative, only for willful conduct which results in or proximately causes the injury or death. If the injured employee, or in case of death, his or her dependents, recovers damages against the other party, the amount of the damages recovered and collected shall be credited upon the liability of the employer for compensation. If the damages recovered and collected are in excess of the compensation payable under this chapter, there shall be no further liability on the employer to pay compensation on account of the injury or death. To the extent of the recovery of damages against the other party, the employer shall be entitled to reimbursement for the amount of compensation theretofore paid on account of injury or death. If the employee who recovers damages is receiving or entitled to receive compensation for permanent total disability, then the employer shall be entitled to reimbursement for the amount of compensation theretofore paid, and the employer's obligation to pay further compensation for permanent total disability shall be suspended for the number of weeks which equals the quotient of the total damage recovery, less the amount of any reimbursement for compensation already paid, divided by the amount of the weekly benefit for permanent total disability which the employee was receiving or to which the employee was entitled. For purposes of this amendatory act, the employer shall be entitled to subrogation for medical and vocational benefits expended by the employer on behalf of the employee; however, if a judgment in an action brought pursuant to this section is uncollectible in part, the employer's entitlement to subrogation for such medical and vocational benefits shall be in proportion to the ratio the amount of the judgment collected bears to the total amount of the judgment.

(b) If personal injury or death to any employee results from the willful conduct, as defined in subsection (c) herein, of any officer, director, agent, or employee of the same employer or any workers' compensation insurance carrier of the employer or any person, firm, association, trust, fund, or corporation responsible for servicing any payment of workers' compensation claims for the employer, or any officer, director, agent, or employee of the carrier, person, firm, association, trust, fund, or corporation, or of a labor union, or an official or representative thereof, the employee shall have a cause of action against the person, workers' compensation carrier, or labor union.

(c) As used herein, "willful conduct" means any of the following:

(1) A purpose or intent or design to injure another; and if a person, with knowledge of the danger or peril to another, consciously pursues a course of conduct with a design, intent, and purpose of inflicting injury, then he or she is guilty of "willful conduct."

(2) The willful and intentional removal from a machine of a safety guard or safety device provided by the manufacturer of the machine with knowledge that injury or death would likely or probably result from the removal; provided, however, that removal of a guard or device shall not be willful conduct unless the removal did, in fact, increase the danger in the use of the machine and was not done for the purpose of repair of the machine or was not part of an improvement or modification of the machine which rendered the safety device unnecessary or ineffective.

(3) The intoxication of another employee of the employer if the conduct of that employee has wrongfully and proximately caused injury or death to the plaintiff or plaintiff's decedent, but no employee shall be guilty of willful conduct on account of the intoxication of another employee or another person.

(4) Willful and intentional violation of a specific written safety rule of the employer after written notice to the violating employee by another employee who, within six months after the date of receipt of the written notice, suffers injury resulting in death or permanent total disability as a proximate result of the willful and intentional violation. The written notice to the violating employee shall state with specificity all of the following:

a. The identity of the violating employee.

b. The specific written safety rule being violated and the manner of the violation.

c. That the violating employee has repeatedly and continually violated the specific written safety rule referred to in b. above with specific reference to previous times, dates, and circumstances.

d. That the violation places the notifying employee at risk of great injury or death.

A notice that does not contain all of the above elements shall not be valid notice for purposes of this section. An employee shall not be liable for the willful conduct if the injured employee himself or herself violated a safety rule, or otherwise contributed to his or her own injury. No employee shall be held liable under this section for the violation of any safety rule by any other employee or for failing to prevent any violation by any other employee.

(d) In the event the injured employee, or his or her dependents, in case of death, do not file a civil action against the other party to recover damages within the time allowed by law, the employer or the insurance carrier for the employer shall be allowed an additional period of six months within which to bring a civil action against the other party for damages on account of the injury or death. In the event the employer or the insurance carrier has paid compensation to the employee or his or her dependent, or in the event a proceeding is pending against the employer to require the payment of the compensation, the civil action may be maintained either in the name of the injured employee, his or her dependent in case of death, the employer, or the insurance carrier. In the event the damages recovered in the civil action are in excess of the compensation payable by the employer under this chapter and costs, attorney's fees, and reasonable expenses incurred by the employer in making the collection, the excess of the amount shall be held in trust for the injured employee or, in case of death, for the employee's dependents. If the injured employee has no dependent, the personal representative, in the event of death, may bring a civil action against the other party to recover damages without regard to this chapter.

(e) In a settlement made under this section with a third party by the employee or, in case of death, by his or her dependents, the employer shall be liable for that part of the attorney's fees incurred in the settlement with the third party, with or without a civil action, in the same proportion that the amount of the reduction in the employer's liability to pay compensation bears to the total recovery had from the third party. For purposes of the subrogation provisions of this subsection only, "compensation" includes medical expenses, as defined in Section 25-5-77, if and only if the employer is entitled to subrogation for medical expenses under subsection (a) of this section.

(f) For the purpose of this section, a carrier, person, firm, association, trust, fund, or corporation includes a company or a governmental agency making a safety inspection on behalf of a self-insured employer or its employees, and an officer, director, agent, or employee of the company or a governmental agency.



Section 25-5-11.1 - Employee not to be terminated solely for action to recover benefits nor for filing notice of safety rule violation.

No employee shall be terminated by an employer solely because the employee has instituted or maintained any action against the employer to recover workers' compensation benefits under this chapter or solely because the employee has filed a written notice of violation of a safety rule pursuant to subdivision (c)(4) of Section 25-5-11.



Section 25-5-12 - Chief Justice of Supreme Court to prepare uniform rules for circuit courts.

The Chief Justice of the Supreme Court of Alabama, from time to time as he deems it is necessary, may prepare uniform rules for the circuit judges and circuit courts which may be necessary for carrying out the provisions of this chapter, including such forms for orders and judgments as said Chief Justice of the Supreme Court deems best. Such rules and forms when so prepared and promulgated by the chief justice shall be followed and used by the said judges and courts.



Section 25-5-14 - Legislative findings and intent as to actions filed by injured employee against officers, etc., of same employer.

The Legislature finds that actions filed on behalf of injured employees against officers, directors, agents, servants, or employees of the same employer seeking to recover damages in excess of amounts received or receivable from the employer under the workers' compensation statutes of this state and predicated upon claimed negligent or wanton conduct resulting in injuries arising out of and in the course of employment are contrary to the intent of the Legislature in adopting a comprehensive workers' compensation scheme and are producing a debilitating and adverse effect upon efforts to retain existing, and to attract new industry to this state. Specifically, the existence of such causes of action places this state at a serious disadvantage in comparison to the existing laws of other states with whom this state competes in seeking to attract and retain industrial operations which would provide better job opportunities and increased employment for people in this state. The existence of such causes of action, and the consequent litigation resulting therefrom, results in substantial costs and expenses to employers which, as a practical matter, must either procure additional liability insurance coverage for supervisory and management employees or fund the costs of defense, judgment or settlement from their own resources in order to retain competent and reliable personnel. The existence of such causes of action has a disruptive effect upon the relationship among employees and supervisory and management personnel. There is a total absence of any reliable evidence that the availability of such causes of action has resulted in any reduction of the number or severity of on-the-job accidents or of any substantial improvement on providing safe working conditions and work practices. The intent of the Legislature is to provide complete immunity to employers and limited immunity to officers, directors, agents, servants, or employees of the same employer and to the workers' compensation insurance carrier and compensation service companies of the employer or any officer, director, agent, servant, or employee of such carrier or company and to labor unions and to any official or representative thereof, from civil liability for all causes of action except those based on willful conduct and such immunity is an essential aspect of the workers' compensation scheme. The Legislature hereby expressly reaffirms its intent, as set forth in Section 25-5-53, as amended herein, and Sections 25-5-144 and 25-5-194, regarding the exclusivity of the rights and remedies of an injured employee, except as provided for herein.



Section 25-5-13 - Applicability of chapter.

(a) This chapter shall be applicable to the employees of all counties and all municipalities having populations greater than 2,000 according to the most recent federal decennial census, and shall govern in their employment. This chapter shall be applicable also to the employees of all county and city boards of education, the Alabama Institute for the Deaf and Blind, and all employees of the two-year colleges under the control of the State Board of Education, and shall govern in their employment. The employees of all school systems and institutions, counties, and each municipality covered under this section shall have available to them all the rights and remedies provided under this chapter. The governing bodies of all school systems and institutions, counties, and of each municipality covered under this section shall file all necessary employer reports and notices required at the times and in the manner prescribed in this chapter.

(b) Notwithstanding subsection (a) of this section, this chapter shall not apply to any city (excepting school districts and institutions) which has a population of 250,000 or more according to the last or any subsequent decennial federal census, to any park and recreation board now or hereafter established for those cities, to any board or agency now or hereafter authorized and established by the governing body of those cities, nor to employees of the city or of any board or agency.



Section 25-5-15 - Safety committee.

Upon the written request of any employee, each employer subject to the workers' compensation law shall appoint a safety committee. The safety committee shall consist of not less than three committee members, one of whom must be a nonsupervisory employee. The safety committee shall advise the employer regarding safety in the work place, including suggestions from employees regarding safety conditions in the work place. Any employee shall have the right to notify the safety committee of a safety condition in the work place. The safety committee shall develop procedures by which an employee may give such notification. The provisions of this section shall not apply to any employer who now or in the future has an established safety committee pursuant to contract or agreement with its employees or their representative.



Section 25-5-15.1 - State safety program; legislative intent; creation.

(a) It is the intent of the Legislature to promote safety education, safety planning, and to provide any needed technical assistance.

(b) The Secretary of the Department of Labor shall coordinate with the safe state program, the safety and health consulting service, to establish a safety program for cooperating with industry to promote safety and provide technical assistance. Emphasis shall be placed on unsafe acts in both small industry and high risk industry.

(c) Qualified safety management specialists shall be employed in the safe state program to assist employers in developing or improving their safety programs. Safe state program personnel shall, upon referral by the secretary of an employer's request, make inspections for safety monitoring and report the resulting findings and recommendations to the employer and to the secretary.

(d) The safe state program shall establish and collect reasonable fees for technical and consultative safety services that are not required by law, provided to persons requesting the services from or through the Workers' Compensation Division of the Department of Labor.



Section 25-5-17 - Severability.

The provisions of this act are expressly declared not to be severable. If any provision of this act shall be adjudged to be invalid by any court of competent jurisdiction, then this entire act shall be invalid and held for naught.






Article 2 - Compensation by Civil Action.

Section 25-5-30 - Applicability of article; article deemed extension or modification of common law.

This article shall not apply in cases where Article 3 of this chapter becomes operative in accordance with the provisions thereof, but shall apply in all other cases, and in such cases shall be an extension or modification of the common law.



Section 25-5-31 - Right of action for damages for injuries or death of employee.

When personal injury or death is caused to an employee by an accident arising out of and in the course of his employment, of which injury the actual or lawfully imputed negligence of the employer is the natural and proximate cause, he, or in case of death, his personal representative, for the exclusive benefit of the surviving spouse and next of kin, shall receive compensation by way of damages therefor from the employer; provided, that the injury or death was not caused by the wilful misconduct of the employee or was not due to misconduct on his part, as defined in Section 25-5-51.



Section 25-5-32 - Excluded defenses.

In all cases brought under this article, it shall not be a defense:

(1) That the employee was negligent, unless and except it shall also appear that such negligence was wilful or that such employee was guilty of wilful misconduct as defined in Section 25-5-51.

(2) That the injury was caused by the negligence of a fellow employee.

(3) That the employee had assumed the risks inherent in or incidental to the work, or arising out of his employment, or arising from the failure of the employer to provide and maintain safe premises and suitable appliances, which grounds of defense are hereby abolished.



Section 25-5-33 - Applicability of Sections 25-5-31 and 25-5-32 to other claims for personal injury or death.

The provisions of Sections 25-5-31 and 25-5-32 shall apply to any claims for death of an employee as covered by Sections 6-5-391, 6-5-410, and 25-6-3, and to personal injuries arising under Sections 6-5-390 and 25-6-1.



Section 25-5-34 - Applicability of this article and Article 3 of chapter to minors; double compensation when minor illegally employed.

The provisions of this article and Article 3 of this chapter shall apply to employees who are minors and who have been employed in accordance with or contrary to laws regulating the employment of minors. If at the time of injury the minor was employed in violation of or contrary to the law regulating the employment or any part thereof, then the compensation shall be two times what it would be if the employment had been legal.



Section 25-5-35 - Recovery where accident occurs outside state; effect of compensation under law of another state, etc., upon compensation under this article and Article 3 of chapter, etc.; recovery under this article and Article 3 of chapter for accident occurring within state where employment principally localized outside state.

(a) As used in this section:

(1) The term "United States" includes only the states of the United States and the District of Columbia; and

(2) The term "state" includes any state of the United States or the District of Columbia.

(b) For the purposes of this section, a person's employment is principally localized in this or another state when his employer has a place of business in this or such other state and he regularly works at or from such place of business, or if he is domiciled and spends a substantial part of his working time in the service of his employer in this or such other state.

(c) An employee whose duties require him to travel regularly in the service of his employer in this and one or more other states may, by written agreement with his employer, provide that his employment is principally localized in this or another such state; and, unless such other state refuses jurisdiction, such agreement shall be given effect under this section.

(d) If an employee, while working outside of this state, suffers an injury on account of which he or, in the event of his death, his dependents, would have been entitled to the benefits provided by this article and Article 3 of this chapter had such injury occurred within this state, such employee or, in the event of his death resulting from such injury, his dependents, shall be entitled to the benefits provided by this article and Article 3 of this chapter, provided that at the time of such injury:

(1) His employment was principally localized in this state;

(2) He was working under a contract of hire made in this state in employment not principally localized in any state;

(3) He was working under a contract of hire made in this state in employment principally localized in another state whose workers' compensation law was not applicable to his employer; or

(4) He was working under a contract of hire made in this state for employment outside the United States.

(e) The payment or award of benefits under the workers' compensation law of another state, territory, province, or foreign nation to an employee or his dependents otherwise entitled on account of such injury or death to the benefits of this article and Article 3 of this chapter shall not be a bar to a claim for benefits under this article and Article 3 of this chapter; provided that claim under this article is filed within the time limits set forth in Section 25-5-80. If compensation is paid or awarded under this article and Article 3 of this chapter:

(1) The medical and related benefits furnished or paid for by the employer under such other workers' compensation law on account of such injury or death shall be credited against the medical and related benefits to which the employee would have been entitled under this article and Article 3 of this chapter had claim been made solely under this article and Article 3 of this chapter;

(2) The total amount of compensation paid or awarded the employee under such other workers' compensation law shall be credited against the total amount of compensation which would have been due the employee under this article and Article 3 of this chapter, had claim been made solely under this article and Article 3 of this chapter; and

(3) The total amount of death benefits paid or awarded under such other workers' compensation law shall be credited against the total amount of death benefits due under this article and Article 3 of this chapter.

(f) The recovery of any compensation benefits under the law of any other state shall bar any common-law or statutory right of action for damages that an employee or his dependents might otherwise have had against the employer or the officers, directors, or employees of the employer as a result of the injury or death on account of which such compensation benefits were paid.

(g) If, as a result of an employment principally localized in another state, an employee of an employer who would have been subject to this article or Article 3 of this chapter, had the contract of employment been entered into in this state for performance in this state, suffers injury or death as a result of an accident occurring in this state, compensation and medical, surgical, and hospital benefits on account of such injury or death may be recovered under this article or Article 3 of this chapter.



Section 25-5-36 - Burden of proof as to misconduct of employee.

In all actions of law brought pursuant to this article, the burden of proof to establish the wilful misconduct or other misconduct as defined in Section 25-5-51, of the injured employee shall be upon the defendant.






Article 3 - Elective Compensation Under Contract of Employment.

Section 25-5-50 - Applicability; exemption for corporate officers; coverage for school boards, volunteer fire departments, and rescue squads; sports officials.

(a) This article and Article 2 of this chapter shall not be construed or held to apply to an employer of a domestic employee; an employer of a farm laborer; an employer of a person whose employment at the time of the injury is casual and not in the usual course of the trade, business, profession, or occupation of the employer; an employer who regularly employs less than five employees in any one business, other than the business of constructing or assisting on-site in the construction of new single-family, detached residential dwellings; or a municipality having a population of less than 2,000 according to the most recent federal decennial census. An employer who regularly employs less than five employees in any one business; a farm-labor employer; an employer of a domestic employee; or a municipality having a population of less than 2,000 according to the most recent federal decennial census, may accept and become subject to this article and Article 4 of this chapter by filing written notice thereof with the Department of Labor, a copy thereof to be posted at the place of business of the employer; provided further, that an employer who has so elected to accept this article and Article 4 of this chapter may at any time withdraw the acceptance by giving like notice of withdrawal. Notwithstanding the foregoing, an employer electing not to accept coverage under this article and Article 4 of this chapter shall notify in writing each employee of the withdrawal of coverage. Additionally, the employer shall post a notice in a conspicuous place notifying all employees and applicants for employment that workers' compensation insurance coverage is not available.

(b) Notwithstanding subsection (a), an officer of a corporation or individual limited liability company member may elect to be exempt from coverage by filing written certification of the election with the employer's insurance carrier. The exemption shall remain in effect at all times, unless properly revoked as provided herein, including subsequent coverage years with the same workers' compensation carrier.

At the end of any calendar year, a corporate officer or individual limited liability company member who has been exempted, by proper certification from coverage, may revoke the exemption and thereby accept coverage by filing written certification of his or her election to be covered with the employer's insurance carrier.

The certification for exemption or reinstatement of coverage shall become effective on the first day of the calendar month following the filing of the certification of exemption or reinstatement of coverage with the employer's insurance carrier.

If the corporate officer or individual limited liability company member elects to be exempt from coverage, the election shall not relieve the employer from continuing coverage for all other eligible employees who may have been covered prior to the election or who may subsequently be employed by the employer. Notwithstanding any election made pursuant to this provision, the election by the corporate officer or individual limited liability company member does not otherwise change his or her status as an employee for the purpose of determining the threshold number of employees necessary to invoke or trigger the applicability of this chapter.

(c) A corporate officer or individual limited liability company member seeking to secure coverage by revoking an existing exemption, at any time other than the end of the calendar year, in addition to complying with the provisions of subsection (b), shall execute an affidavit verifying that he or she has not suffered an employment accident, exposure, or injury from the date of exemption until the date of the written certification of the election to reinstate coverage. Any corporate officer or individual limited liability company member who fails to execute an affidavit or comply with other terms and conditions of the workers' compensation carrier shall not be entitled to revoke the previous exemption until the end of the calendar year.

The revocation of the exemption and reinstatement of coverage shall become effective on the first day of the calendar month following the written acceptance of the certification of exemption or reinstatement of coverage by the employer's workers' compensation insurance carrier.

(d) This section shall not be construed to mandate any school board to provide coverage until sufficient funds are appropriated from the Education Trust Fund to implement the provisions. Nothing contained herein shall prohibit any school board that voluntarily elects to provide such coverage from doing so with local or other available funds.

(e) This section shall provide for voluntary coverage of certified volunteer fire departments as described in Section 9-3-17 and legally organized rescue squads that meet the minimum personnel and equipment standards as established by the Alabama Association of Rescue Squads, that are engaged in fighting a fire or performing other duties involving any emergency incident and while performing any official supervised duties of the organization, including maintaining equipment and attending official training classes, and while traveling to and from an emergency incident.

(f) In all cases where an injury that is compensable under the terms of the Alabama Workers' Compensation Law is received by a volunteer fire fighter or rescue squad member, the wages for purposes of computing the average weekly wage shall be equal to 66 2/3 percent of what he or she is earning at his or her regular place of employment or 66 2/3 percent of the minimum wage, whichever is greater.

(g) State certified volunteer fire departments and legally organized rescue squads are herein granted the right to purchase workers' compensation medical or disability insurance, or both, but in no event are they required to do so.

In no event shall the regular employer of a volunteer fire fighter or rescue squad member be liable for a compensable injury under this section.

(h) A licensed real estate agent operating under a licensed broker shall not be considered an employee for the purposes of this chapter.

(i) An individual who performs services as a product demonstrator shall not be considered an employee for purposes of this chapter. The term product demonstrator shall mean any individual who satisfies both of the following requirements:

(1) Is engaged in the trade or business of demonstrating, exhibiting, or soliciting the purchase of food, food-related products offered for sale, or other consumer products offered for sale to any buyer on the premises of a grocery store, dry good store, or similar retail establishment, or trade show;

(2) Who performs those services pursuant to a written contract between the individual and a person whose principal business is providing demonstrators to third parties for such purposes and the contract provides that the individual will not be treated as an employee with respect to the services for federal tax purposes.

(j)(1) For purposes of this subsection, sports official means an individual who is a neutral participant in a sports event, including, without limitation, an umpire, a referee, judge, linesman, scorekeeper, or timekeeper. Sports official does not include any person, otherwise employed by an organization or entity sponsoring a sports event, who performs services as a sports official as a part of his or her regular employment.

(2) A person who performs services as a sports official for an entity sponsoring an interscholastic or intercollegiate sports event or if such person performs services as a sports official for a public entity or a private, nonprofit organization which sponsors an amateur sports event shall be an independent contractor and not an employee.

(3) Any sports official who officiates a sports event at any level of competition in Alabama shall not be liable to any person or entity in any civil action for injuries or damages claimed to have arisen by virtue of actions or inaction related in any manner to officiating duties at a sports event, provided the official does not act willfully, maliciously, fraudulently, or in a manner that is contrary to how a reasonably prudent official would act under the same or similar circumstances.



Section 25-5-51 - Right to compensation for injuries or death; grounds for denial of compensation.

If an employer is subject to this article, compensation, according to the schedules hereinafter contained, shall be paid by the employer, or those conducting the business during bankruptcy or insolvency, in every case of personal injury or death of his or her employee caused by an accident arising out of and in the course of his or her employment, without regard to any question of negligence. Notwithstanding the foregoing, no compensation shall be allowed for an injury or death caused by the willful misconduct of the employee, by the employee's intention to bring about the injury or death of himself or herself or of another, his or her willful failure or willful refusal to use safety appliances provided by the employer or by an accident due to the injured employee being intoxicated from the use of alcohol or being impaired by illegal drugs.

A positive drug test conducted and evaluated pursuant to standards adopted for drug testing by the U.S. Department of Transportation in 49 C.F.R. Part 40 shall be a conclusive presumption of impairment resulting from the use of illegal drugs. No compensation shall be allowed if the employee refuses to submit to or cooperate with a blood or urine test as set forth above after the accident after being warned in writing by the employer that such refusal would forfeit the employee's right to recover benefits under this chapter.

No compensation shall be allowed if, at the time of or in the course of entering into employment or at the time of receiving notice of the removal of conditions from a conditional offer of employment, the employee knowingly and falsely misrepresents in writing his or her physical or mental condition and the condition is aggravated or reinjured in an accident arising out of and in the course of his or her employment.

At the time an employer makes an unconditional offer of employment or removes conditions previously placed on a conditional offer of employment, the employer shall provide the employee with the following written warning in bold type print, "Misrepresentations as to preexisting physical or mental conditions may void your workers' compensation benefits." If the employer defends on the ground that the injury arose in any or all of the last above stated ways, the burden of proof shall be on the employer to establish the defense.



Section 25-5-52 - Manner of compensation, etc., provided by chapter exclusive.

Except as provided in this chapter, no employee of any employer subject to this chapter, nor the personal representative, surviving spouse, or next of kin of the employee shall have a right to any other method, form, or amount of compensation or damages for an injury or death occasioned by an accident or occupational disease proximately resulting from and while engaged in the actual performance of the duties of his or her employment and from a cause originating in such employment or determination thereof.



Section 25-5-53 - Rights and remedies of employees, etc., exclusive; civil and criminal liability of employers, etc.

The rights and remedies granted in this chapter to an employee shall exclude all other rights and remedies of the employee, his or her personal representative, parent, dependent, or next of kin, at common law, by statute, or otherwise on account of injury, loss of services, or death. Except as provided in this chapter, no employer shall be held civilly liable for personal injury to or death of the employer's employee, for purposes of this chapter, whose injury or death is due to an accident or to an occupational disease while engaged in the service or business of the employer, the cause of which accident or occupational disease originates in the employment. In addition, immunity from civil liability for all causes of action except those based upon willful conduct shall also extend to the workers' compensation insurance carrier of the employer; to a person, firm, association, trust, fund, or corporation responsible for servicing and payment of workers' compensation claims for the employer; to an officer, director, agent, or employee of the carrier, person, firm, association, trust, fund, or corporation; to a labor union, an official, or representative thereof; to a governmental agency providing occupational safety and health services, or an employee of the agency; and to an officer, director, agent, or employee of the same employer, or his or her personal representative. Nothing in this section shall be construed to relieve a person from criminal prosecution for failure or neglect to perform a duty imposed by law.

For the purpose of this section, a carrier, person, firm, association, trust, fund, or corporation shall include a company or a governmental agency making a safety inspection on behalf of a self-insured employer or its employees and an officer, director, agent, or employee of the company or a governmental agency.



Section 25-5-54 - Presumptions as to applicability and acceptance of provisions of articles.

Every employer and employee, except as otherwise specifically provided in this article, shall be presumed to have accepted and come under this article and Article 4 of this chapter and the provisions thereof relating to the payment and acceptance of compensation.



Section 25-5-55 - Rights and powers of minors under article generally; effect of payment of awards to minors.

For the purposes of this article and Article 4 of this chapter, minors shall have the same power to contract, make settlements and receive compensation as adult employees, subject to the power of the court, in its discretion, to require the appointment of a guardian to make the settlement and to receive moneys thereunder or under an award. Payments of awards made to minors or their guardians shall exclude any further compensation either to the minors or to their parents for loss of services or otherwise.



Section 25-5-56 - Settlements between parties.

The interested parties may settle all matters of benefits, whether involving compensation, medical payments, or rehabilitation, and all questions arising under this article and Article 4 of this chapter between themselves, and every settlement shall be in an amount the same as the amounts or benefits stipulated in this article. No settlement for an amount less than the amounts or benefits stipulated in this article shall be valid for any purpose, unless a judge of the court where the claim for compensation under this chapter is entitled to be made, or upon the written consent of the parties, a judge of the court determines that it is for the best interest of the employee or the employee's dependent to accept a lesser sum and approves the settlement. The court shall not approve any settlement unless and until it has first made inquiry into the bona fides of a claimant's claim and the liability of the defendant; and if deemed advisable, the court may hold a hearing thereon. Settlements made may be vacated for fraud, undue influence, or coercion, upon application made to the judge approving the settlement at any time not later than six months after the date of settlement. Upon settlements being approved, judgment shall be entered thereon and duly entered on the records of the court in the same manner and have the same effect as other judgments or as an award if the settlement is not for a lump sum. All moneys voluntarily paid by the employer or insurance carrier to an injured employee in advance of agreement or award shall be treated as advance payments on account of the compensation. In order to encourage advance payments, it is expressly provided that the payments shall not be construed as an admission of liability but shall be without prejudice.



Section 25-5-57 - Compensation for disability.

(a) Compensation schedule. Following is the schedule of compensation:

(1) TEMPORARY TOTAL DISABILITY. For injury producing temporary total disability, the compensation shall be 66 2/3 percent of the average weekly earnings received at the time of injury, subject to a maximum and minimum weekly compensation as stated in Section 25-5-68, but if at the time of injury the employee received average weekly earnings of less than the minimum stated in Section 25-5-68, then he or she shall receive the full amount of the average weekly earnings per week. This compensation shall be paid during the time of the disability, but at the time as a temporary total disability shall become permanent, compensation for the continued total disability shall be governed by (a)(4) of this section with respect to permanent total disability. Payments are to be made at the intervals when the earnings were payable, as nearly as may be, unless the parties otherwise agree.

(2) TEMPORARY PARTIAL DISABILITY.

a. Amount and Duration of Compensation. For temporary partial disability, the compensation shall be 66 2/3 percent of the difference between the average weekly earnings of the worker at the time of the injury and the average weekly earnings he or she is able to earn in his or her partially disabled condition. This compensation shall be paid during the period of the disability, but not beyond 300 weeks. Payments shall be made at the intervals when the earnings were payable, as nearly as may be, unless the parties otherwise agree, and shall be subject to the same maximum weekly compensation as stated in Section 25-5-68.

b. Effect of Change in Employment. If the injured employee who is receiving compensation for temporary partial disability leaves the employment of the employer by whom he or she was employed at the time of the accident for which the compensation is being paid, he or she shall, upon securing employment elsewhere, give to the former employer an affidavit in writing containing the name of his or her new employer, the place of employment, and the amount of wages being received at the new employment, and until he or she gives the affidavit, the compensation for temporary partial disability shall cease. The employer for whom the employee was employed at the time of the accident for which the compensation is being paid may also at any time demand of the employee an additional affidavit, in writing, containing the name of his or her employer, the place of his or her employment, and the amount of wages he or she is receiving; and if the employee upon demand fails or refuses to make and furnish the affidavit, his or her right to compensation for temporary partial disability shall cease until the affidavit is made and furnished.

(3) PERMANENT PARTIAL DISABILITY.

a. Amount and Duration of Compensation. For permanent partial disability, the compensation shall be based upon the extent of the disability. In cases included in the following schedule, the compensation shall be 66 2/3 percent of the average weekly earnings, during the number of weeks set out in the following schedule:

1. For the loss of a thumb, 62 weeks.

2. For the loss of a first finger, commonly called the index finger, 43 weeks.

3. For the loss of a second finger, 31 weeks.

4. For the loss of a third finger, 22 weeks.

5. For the loss of a fourth finger, commonly called the little finger, 16 weeks.

6. The loss of the first phalange of the thumb or of any finger shall be considered as equal to the loss of one half of the thumb or finger, and compensation shall be paid at the prescribed rate during one half of the time specified above for the thumb or finger.

7. The loss of two or more phalanges shall be considered as the loss of the entire finger or thumb, but in no case shall the amount received for more than one finger exceed the amount provided in this schedule for the loss of a hand.

8. For the loss of a great toe, 32 weeks.

9. For the loss of any of the toes other than the great toe, 11 weeks.

10. The loss of the first phalange of any toe shall be considered to be equal to the loss of one half of the toe, and compensation shall be paid at the prescribed rate during one half the time prescribed above for the toe.

11. The loss of two or more phalanges shall be considered as the loss of an entire toe.

12. For the loss of a hand, 170 weeks.

13. For the loss of an arm, 222 weeks.

14. For the loss of a foot, 139 weeks.

15. Amputation between the elbow and wrist shall be considered as the equivalent to the loss of a hand, and amputation between the knee and ankle shall be considered as the equivalent of the loss of a foot.

16. For the loss of a leg, 200 weeks.

17. For the loss of an eye, 124 weeks.

18. For the complete and permanent loss of hearing in both ears, 163 weeks.

19. For the complete and permanent loss of hearing in one ear, 53 weeks.

20. For the loss of an eye and a leg, 350 weeks.

21. For the loss of an eye and one arm, 350 weeks.

22. For the loss of an eye and a hand, 325 weeks.

23. For the loss of an eye and a foot, 300 weeks.

24. For the loss of two arms, other than at the shoulder, 400 weeks.

25. For the loss of two hands, 400 weeks.

26. For the loss of two legs, 400 weeks.

27. For the loss of two feet, 400 weeks.

28. For the loss of one arm and the other hand, 400 weeks.

29. For the loss of one hand and one foot, 400 weeks.

30. For the loss of one leg and the other foot, 400 weeks.

31. For the loss of one hand and one leg, 400 weeks.

32. For the loss of one arm and one foot, 400 weeks.

33. For the loss of one arm and one leg, 400 weeks.

34. For serious disfigurement, not resulting from the loss of a member or other injury specifically compensated, materially affecting the employability of the injured person in the employment in which he or she was injured or other employment for which he or she is then qualified, 66 2/3 percent of the average weekly earnings for the period as the court may determine, but not exceeding 100 weeks.

b. Successive or Concurrent Temporary Total and Permanent Partial Disabilities Resulting from Same Injury. When a permanent partial disability, the number of weeks compensation for which is scheduled in subdivision (a)(3) of this section, follows or accompanies a period of temporary total disability resulting from the same injury, the number of weeks of the temporary total disability shall not be deducted from the number of weeks payable for the permanent partial disability.

c. Concurrent Disabilities. If an employee sustains concurrent injuries resulting in concurrent disabilities, he or she shall receive compensation only for the injury which entitled him or her to the largest amount of compensation, but this paragraph shall not affect liability for the concurrent loss of more than one member for which members compensation is provided in the specific schedule.

d. Loss of Use of Member. The permanent and total loss of the use of a member shall be considered as equivalent to the loss of that member, but in such cases the compensation specified in the schedule for such injury shall be in lieu of all other compensation, except as otherwise provided herein. For permanent disability due to injury to a member resulting in less than total loss of use of the member not otherwise compensated in this schedule, compensation shall be paid at the prescribed rate during that part of the time specified in the schedule for the total loss or total loss of use of the respective member which the extent of the injury to the member bears to its total loss.

e. Effect of Refusal of Suitable Employment. If an injured employee refuses employment suitable to his or her capacity offered to or procured for him or her, he or she shall not be entitled to any compensation at any time during the continuance of the refusal, unless at any time, in the opinion of the judge of the circuit court of the county of his or her residence, the refusal is justifiable.

f. Maximum and Minimum Compensation Awards. Compensation provided in this subsection (a) for loss of members or loss of use of members is subject to the same limitations as to maximum and minimum weekly compensation as stated in Section 25-5-68.

g. Compensation for Permanent Partial Disabilities Not Enumerated. For all other permanent partial disabilities not above enumerated, the compensation shall be 66 2/3 percent of the difference between the average weekly earnings of the worker at the time of the injury and the average weekly earnings he or she is able to earn in his or her partially disabled condition, subject to the same maximum weekly compensation as stated in Section 25-5-68. If a permanent partial disability, compensation for which is not calculated by use of the schedule in subdivision (a)(3) of this section, follows a period of temporary total disability resulting from the same injury, the number of weeks of the temporary total disability shall be deducted from the number of weeks payable for the permanent partial disability. Compensation shall continue during disability, but not beyond 300 weeks.

h. Affidavit of New Employment. If the injured employee leaves the services of the employer for whom he or she was working at the time of the accident and accepts employment elsewhere, he or she shall make and furnish affidavit as to his or her new employment in the manner as required in (a)(2) of this section.

i. Return to Work. If, on or after the date of maximum medical improvement, except for scheduled injuries as provided in Section 25-5-57(a)(3), an injured worker returns to work at a wage equal to or greater than the worker's pre-injury wage, the worker's permanent partial disability rating shall be equal to his or her physical impairment and the court shall not consider any evidence of vocational disability. Notwithstanding the foregoing, if the employee has lost his or her employment under circumstances other than any of the following within a period of time not to exceed 300 weeks from the date of injury, an employee may petition a court within two years thereof for reconsideration of his or her permanent partial disability rating:

(i) The loss of employment is due to a labor dispute still in active progress in the establishment in which he or she is or was last employed. For the purposes of this section only, the term "labor dispute" includes any controversy concerning terms, tenure, or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee. This definition shall not relate to a dispute between an individual worker and his or her employer.

(ii) The loss of employment is voluntary, without good cause connected with such work.

(iii) The loss of employment is for a dishonest or criminal act committed in connection with his or her work, for sabotage, or an act endangering the safety of others.

(iv) The loss of employment is for actual or threatened misconduct committed in connection with his or her work after previous warning to the employee.

(v) The loss of employment is because a license, certificate, permit, bond, or surety which is necessary for the performance of such employment and which he or she is responsible to supply has been revoked, suspended, or otherwise become lost to him or her for a cause.

The burden of proof is on the employer to prove, by clear and convincing evidence, that an employee's loss of employment was due to one of the causes (i) through (v) above. At the hearing, the court may consider evidence as to the earnings the employee is or may be able to earn in his or her partially disabled condition, and may consider any evidence of vocational disability. The fact the employee had returned to work prior to his or her loss of employment shall not constitute a presumption of no vocational impairment. In making this evaluation, the court shall consider the permanent restriction, if any, imposed by the treating physician under Section 25-5-77, as well as all available reasonable accommodations that would enable the employee in his or her condition following the accident or onset of occupational disease to perform jobs that he or she in that condition otherwise would be unable to perform, and shall treat an employee able to perform with such accommodation as though he or she could perform without the accommodation. Nothing contained in this section shall be construed as having any effect upon any evidentiary issues or claims made in third party actions pursuant to Section 25-5-11.

(4) PERMANENT TOTAL DISABILITY.

a. Amount, Duration, and Payment of Compensation. For permanent total disability, as defined in paragraph d. of this subdivision, the employee shall receive 66 2/3 percent of the average weekly earnings received at the time of the injury, subject to a maximum and minimum weekly compensation as stated in Section 25-5-68. Notwithstanding the foregoing, if at the time of injury the employee was receiving earnings of less than the minimum as stated in Section 25-5-68, then he or she shall receive the full amount of his or her earnings per week. This compensation shall be paid during the permanent total disability, as defined in paragraph d. of this subdivision. Payment of the compensation shall be made at the intervals when the earnings were payable, as nearly as may be, unless the parties otherwise agree. The payments, with the approval of the circuit judge or by the agreement of the parties, may be made monthly, quarterly, or otherwise as the parties may agree. Payments for permanent total disability shall not be ordered to be paid in a lump sum without the consent of both the employer and the employee.

b. Alteration, Amendment, or Revision of Compensation. At any time, the employer may petition the court that awarded or approved compensation for permanent total disability to alter, amend, or revise the award or approval of the compensation on the ground that as a result of physical or vocational rehabilitation, or otherwise, the disability from which the employee suffers is no longer a permanent total disability and, if the court is so satisfied after a hearing, it shall alter, amend, or revise the award accordingly. If compensation for permanent total disability is being paid pursuant to a written agreement between employer and employee without approval, the employer may make application to the court that would have had jurisdiction to award the compensation to the employee to alter, amend, or revise the agreement on such grounds. If an employee is receiving benefits for permanent total disability other than as a result of an award or a written agreement between the employer and employee and if the employer terminates the payment of the benefits, the employee may, within two years of the last payment, petition the court to reinstate the benefits and, upon a showing that the permanent total disability still exists, shall be entitled to have the benefits reinstated effective the date of the last payment.

c. Employees in Public Institutions. In case an employee who is permanently and totally disabled becomes an inmate of a public institution, no compensation shall be payable unless the employee has wholly dependent on him or her for support a person or persons named in Sections 25-5-61 and 25-5-62, whose dependency shall be determined as if the employee were deceased, in which case the compensation provided for in this subdivision shall be paid for the benefit of the person so dependent, during dependency, in the manner so ordered by the court, while the employee is an inmate in the institution. Nothing contained herein shall be construed to deprive a permanently and totally disabled employee who has no dependent named in Sections 25-5-61 and 25-5-62 from receiving benefits to which he or she would otherwise be entitled if the employee, although an inmate of a public institution, is paying or on whose behalf funds are paid from any source to the public institution the normal and customary charge for the services rendered by the public institution. Normal and customary charge shall mean that charge actually made by the public institution to persons able to pay for the services rendered them whether the charge actually covers the expense of the upkeep of the inmate or not. If the employee has had a guardian appointed by a court of competent jurisdiction, the workers' compensation payments shall be directly paid to the guardian.

d. Definition. The total and permanent loss of the sight of both eyes or the loss of both arms at the shoulder or any physical injury or mental impairment resulting from an accident, which injury or impairment permanently and totally incapacitates the employee from working at and being retrained for gainful employment, shall constitute prima facie evidence of permanent total disability but shall not constitute the sole basis on which an award of permanent total disability may be based. Any employee whose disability results from an injury or impairment and who shall have refused to undergo physical or vocational rehabilitation or to accept reasonable accommodation shall not be deemed permanently and totally disabled.

e. Second Permanent Injuries Generally. If an employee has a permanent disability or has previously sustained another injury than that in which the employee received a subsequent permanent injury by accident, as is specified in this section defining permanent injury, the employee shall be entitled to compensation only for the degree of injury that would have resulted from the latter accident if the earlier disability or injury had not existed.

f. Second Permanent Injury in Same Employment Resulting in Permanent Total Disability. If an employee receives a permanent injury as specified in this section after having sustained another permanent injury in the same employment, and if the previous and subsequent injuries result in permanent total disability, compensation shall be payable for permanent total disability only.

g. Concurrent Compensation Payments. If an employee receives an injury for which compensation is payable while he or she is still receiving or entitled to receive compensation for a previous injury in the same employment, he or she shall not at the same time be entitled to compensation for both injuries, unless the later injury is a permanent injury, as specified in this section, but he or she shall be entitled to compensation for that injury and from the time of that injury which will cover the longest period and the largest amount payable under this article and Article 4 of this chapter.

If an employee receives a permanent injury as specified in this section, after having sustained another permanent injury in the same employment, he or she shall be entitled to compensation for both injuries, subject to paragraph e. of this subdivision, but the total compensation shall be paid by extending the period and not by increasing the amount of weekly compensation, and in no case for permanent partial disability exceeding 700 weeks.

h. Effect of Rehabilitation or Recovery on Permanent Total Disability Benefits. If an employee who is receiving benefits for permanent total disability shall, as a result of physical or vocational rehabilitation or otherwise, obtain gainful employment, the obligation to pay permanent total disability benefits shall thereupon terminate; provided, that at any time that the employee's weekly wage from the employment shall be less than the employee's average weekly wage at the time of injury, the employer shall remain obligated to pay to the employee as compensation an amount equal to 66 2/3 percent of the difference, subject to each of the following limitations:

1. The employer's liability for the payment of 66 2/3 percent of the difference shall continue for 200 weeks from the date of reemployment or 300 weeks from the date of injury, whichever is the longer period.

2. In no event shall the amount of weekly benefits paid by the employer to the employee exceed the weekly benefit the employee was receiving for permanent total disability.

3. No payments shall be due for any week the employee earns as much as or more than his or her average weekly wage at the time of injury. If the employee who obtains gainful employment suffered a permanent partial disability as specified in subsection (a), subdivision (3) of this section, the total amount of compensation paid for permanent total disability shall not be less than that amount which would have been payable for the permanent partial disability.

i. Affidavit of Gainful Employment. If an employee who is receiving benefits for permanent total disability shall, as the result of physical or vocational rehabilitation, accommodation, or otherwise, obtain gainful employment with an employer other than with his or her former employer, he or she shall, upon securing employment, give to his or her former employer an affidavit in writing containing the name of his or her new employer, the place of employment and the amount of wages being received at the new employment. Until he or she gives the affidavit, the compensation for permanent total disability shall cease. The employer for whom the employee was employed at the time of the accident for which compensation is being paid may also at any time demand of the employee additional affidavit, in writing, containing the name of his or her employer, the place of his or her employment, and the amount of wages he or she is receiving. If the employee, upon demand, fails or refuses to make and furnish the affidavit, his or her rights to compensation shall cease until the affidavit is made and furnished.

(5) DEATH FOLLOWING DISABILITY. If an employee sustains an injury occasioned by an accident arising out of and in the course of his or her employment and, during the period of disability caused thereby, death results proximately therefrom, all payments previously made as compensation for the injury shall be deducted from the compensation, if any, due on account of death. If an employee who sustains a permanent partial or permanent total disability, the degree of which has been agreed upon by the parties or has been ascertained by the court, and death results not proximately therefrom, the employee's surviving spouse or dependent children or both shall be entitled to the balance of the payments which would have been due and payable to the worker, whether or not the decedent employee was receiving compensation for permanent total disability, not exceeding, however, the amount that would have been due the surviving spouse or dependent children or both if death had resulted proximately from an injury on account of which compensation is being paid to an employee.

(6) HERNIA.

a. Proof. For hernia resulting from injury by an accident arising out of and in the course of the employee's employment, it must be definitely proven to the satisfaction of the court all of the following:

1. That there was an injury resulting in hernia.

2. That the hernia appeared suddenly.

3. That it was accompanied by pain.

4. That the hernia immediately followed an accident.

5. That the hernia did not exist prior to the accident for which compensation is claimed.

b. Treatment. All hernia, inguinal, femoral, or otherwise, proved to be the result of an injury by accident arising out of and in the course of the employment, shall be treated in a surgical manner by radical operation. If the injured employee refuses to undergo the radical operation for the cure of the hernia, no compensation will be allowed during the time the refusal continues. If, however, it is shown that the employee has some chronic disease or is otherwise in physical condition that the court considers it unsafe for the employee to undergo the operation, the employee shall be paid as otherwise provided in this chapter.

(b) Computation of compensation; determination of average weekly earnings. Compensation under this section shall be computed on the basis of the average weekly earnings. Average weekly earnings shall be based on the wages, as defined in Section 25-5-1(6) of the injured employee in the employment in which he or she was working at the time of the injury during the period of 52 weeks immediately preceding the date of the injury divided by 52, but if the injured employee lost more than seven consecutive calendar days during the period, although not in the same week, then the earnings for the remainder of the period, although not in the same week, then the earnings for the remainder of the 52 weeks shall be divided by the number of weeks remaining after the time so lost has been deducted. Where the employment prior to the injury extended over a period of less than 52 weeks, the method of dividing the earnings during that period by the number of weeks and parts thereof during which the employee earned wages shall be followed, provided results just and fair to both parties will thereby be obtained. Where by reason of the shortness of the time during which the employee has been in the employment of his or her employer or the casual nature or terms of the employment it is impracticable to compute the average weekly earnings as above defined, regard shall be had to the average weekly amount which during the 52 weeks prior to the injury was being earned by a person in the same grade, employed at the same work by the same employer, and if there is no person so employed, by a person in the same grade employed in the same class of employment in the same district. Whatever allowances of any character made to an employee in lieu of wages are specified as part of the wage contract shall be deemed a part of his or her earnings.

(c) Setoff for other recovery. In calculating the amount of workers' compensation due:

(1) The employer may reduce or accept an assignment from an employee of the amount of benefits paid pursuant to a disability plan, retirement plan, or other plan providing for sick pay by the amount of compensation paid, if and only if the employer provided the benefits or paid for the plan or plans providing the benefits deducted.

(2) The employee shall forfeit to the employer all compensation paid for any period to which is attributed any award of back pay either by a court, administrative agency, arbitration, or settlement, provided, however, social security payments shall not be included herein.

(3) If an employer continues the salary of an injured employee during the benefit period or pays similar compensation during the benefit period, the employer shall be allowed a setoff in weeks against the compensation owed under this article. For the purposes of this section, voluntary contributions to a Section 125-cafeteria plan for a disability or sick pay program shall not be considered as being provided by the employer.



Section 25-5-58 - Effect of preexisting injuries or infirmities.

If the degree or duration of disability resulting from an accident is increased or prolonged because of a preexisting injury or infirmity, the employer shall be liable only for the disability that would have resulted from the accident had the earlier injury or infirmity not existed.



Section 25-5-59 - Waiting period for compensation; penalty for overdue compensation payments.

(a) For purposes of this article, except for scheduled injuries as provided in Section 25-5-57(a)(3), compensation for the first three days of disability shall not be payable, nor shall compensation be paid in any case unless the employer has actual knowledge of the injury or is notified thereof within the period specified in Section 25-5-78.

(b) Compensation shall begin with the fourth day after disability, and if the disability from the injury exists for a period as much as 21 days, compensation for the first three days after the injury shall be added to and payable with the first installment due the employee after the expiration of the 21 days. If any installment of compensation payable is not paid without good cause within 30 days after it becomes due, there shall be added to the unpaid installment an amount equal to 15 percent thereof, which shall be paid at the same time as, but in addition to, the installment.



Section 25-5-60 - Compensation for death.

In death cases, where the death results proximately from the accident within three years, compensation payable to dependents shall be computed on the following basis and shall be paid to the persons entitled thereto without administration, or to a guardian or other person as the court may direct, for the use and benefit of the person entitled thereto.

(1) PERSONS ENTITLED TO BENEFITS; AMOUNT OF BENEFITS.

a. If the deceased employee leaves one dependent, there shall be paid to the dependent 50 percent of the average weekly earnings of the deceased.

b. If the deceased employee leaves two or more dependents, there shall be paid to the dependents 66 2/3 percent of the average weekly earnings of the deceased.

c. If one of two or more dependents is a widow or widower, the compensation may be paid to the widow or widower for the benefit of herself or himself and the dependent child or children. In its discretion and when it considers appropriate to do so, the court shall at any time have the power to determine, without the appointment of any guardian or guardians, what portion of the compensation shall be applied for the benefit of any child or children and may order the same paid to a guardian or custodian of the child or children.

d. Partial dependents shall be entitled to receive only that proportion of the benefits provided for total dependents which the average amount of the earnings regularly contributed by the deceased employee to the partial dependent, at and for a reasonable time immediately prior to the injury, bore to the total income of the dependent during the same time. If there is one dependent and one or more partial dependents and the dependent is not entitled to the maximum amount of compensation provided in Section 25-5-68, there shall be paid to the partial dependent or partial dependents that percentage of the benefit paid to a full dependent which the contribution of the decedent to the partial dependent's support bears to the total income of the partial dependent. Notwithstanding the foregoing, the compensation payable to the partial dependent or dependents shall not exceed the lesser of 16 2/3 percent of the decedent's average weekly wage or the difference between the compensation payable to the full dependent and the maximum weekly compensation benefit payable as provided in Section 25-5-68.

e. If compensation is being paid under this article to any dependent, the compensation shall cease upon the death or marriage of the dependent, unless otherwise provided in this article.

f. Upon the cessation of compensation to or for any dependent, for any cause, the compensation of the remaining dependents entitled to compensation shall, for the unexpired period during which their compensation is payable, be that which would have been payable to them had they been the only persons entitled to compensation at the time of death of the deceased employee.

g. If, however, the deceased employee at the time of his or her death has no dependents as herein defined, then within 60 days of his or her death, the employer shall pay a one-time lump sum payment of seven thousand five hundred dollars ($7,500) to the deceased worker's estate.

(2) MAXIMUM AND MINIMUM COMPENSATION AWARDS. The compensation payable in case of death to persons wholly dependent shall be subject to a maximum and minimum weekly compensation as stated in Section 25-5-68, but if at the time of injury the employee receives earnings of less than the minimum stated in Section 25-5-68, then the compensation shall be the full amount of such earnings per week. The compensation payable to partial dependents shall be subject to a maximum and minimum weekly compensation as stated in Section 25-5-68, but if the income loss of the partial dependents by the death is less than the minimum weekly compensation stated in Section 25-5-68, then the dependents shall receive the full amount of their income loss. This compensation shall be paid during dependency, not exceeding 500 weeks. Payments shall be made at the intervals when the earnings were payable, as nearly as may be, unless the parties otherwise agree.



Section 25-5-61 - Persons presumed wholly dependent.

For the purposes of this article, the following described persons shall be conclusively presumed to be wholly dependent:

(1) The wife, unless it is shown that she was voluntarily living apart from her husband at the time of his injury or death, or unless it is shown that the husband was not in any way contributing to her support and had not in any way contributed to her support for more than 12 months next preceding the occurrence of the injury causing his death;

(2) The husband, unless it is shown that he was voluntarily living apart from his wife at the time of her injury or death, or unless it is shown that the wife was not in any way contributing to his support and had not in any way contributed to his support for more than 12 months next preceding the occurrence of the injury causing her death; and

(3) Minor children under the age of 18 years and those over 18, if physically or mentally incapacitated from earning.



Section 25-5-63 - Total dependents - Maximum compensation.

Total dependents shall be entitled to take compensation in the order named in Section 25-5-62 until the percentage of the average weekly earnings of the deceased, during the time and as specified in Section 25-5-60, shall have been exhausted; but the total compensation to be paid to all total dependents of a deceased employee shall not exceed in the aggregate the maximum weekly compensation stated in Section 25-5-68, except as otherwise provided in this article.



Section 25-5-62 - Total dependents - Designated; order of compensation.

A wife, child, husband, mother, father, grandmother, grandfather, sister, brother, mother-in-law or father-in-law who was wholly supported by the deceased workman at the time of his death and for a reasonable period of time immediately prior thereto shall be considered his total dependents, and payment of compensation shall be made to such total dependents in the order named.



Section 25-5-64 - Partial dependents.

Any member of a class named in Section 25-5-62 who regularly derived part of his support from the earnings of the deceased workman at the time of his death and for a reasonable period of time immediately prior thereto shall be considered his partial dependent, and payment of compensation shall be made to such partial dependents in the order named.



Section 25-5-65 - Compensation of orphans or other children.

In computing and paying compensation to orphans or other children, in all cases, only those under 18 years of age or those over 18 years of age who are physically or mentally incapacitated from earning shall be included; the former to receive compensation only during the time they are under 18, the latter for the time they are so incapacitated, within the applicable period for which benefits are payable.



Section 25-5-66 - Disposition of compensation upon remarriage of widow of employee who has another dependent.

In case of the remarriage of a widow of an employee who has another dependent, the unpaid balance of compensation, which would otherwise become due her, shall be paid to the dependent or may, on approval by the court, be paid to some suitable person designated by the court for the use and benefit of the dependent. Payment to that person shall discharge the employer from any further liability.



Section 25-5-67 - Burial expenses.

If death results to an employee as the result of an accident or an occupational disease arising out of and in the course of the employment, the employer shall pay, in addition to the medical and hospital expenses provided for in Section 25-5-77, the expenses of burial, not exceeding in amount six thousand five hundred dollars ($6,500). If a dispute arises as to the reasonable value of the services rendered in connection with the burial, the same shall be approved by the court before payment after reasonable notice to interested parties as the court may require.



Section 25-5-68 - Maximum and minimum weekly compensation.

(a) The compensation paid under this article shall be not less than, except as otherwise provided in this article, 27 1/2 percent of the average weekly wage of the state as determined by the secretary, rounded to the nearest dollar, pursuant to subsection (b) of this section and, in any event, no more than 100 percent of the average weekly wage. Notwithstanding the foregoing, the maximum compensation payable for permanent partial disability shall be no more than the lesser of $220.00 per week or 100 percent of the average weekly wage.

(b) For the purpose of this section, the average weekly wage of the state shall be determined by the secretary as follows: On or before June 1 of each year, the total wages reported on contribution reports to the unemployment compensation division of the department for the preceding calendar year shall be divided by the average monthly number of insured workers, which shall be determined by dividing the sum of the number of insured workers reported for each month of the preceding year by 12. The average annual wage thus obtained shall be divided by 52, and the average weekly wage thus determined rounded to the nearest cent. The average weekly wage as so determined shall be applicable for the 12-month period beginning July 1 following the June 1 determination. If the determination shall not be made on or before June 1, the effective date of the average weekly wage when determined shall be the first day of the month next following 30 days after the determination is made.

(c) The maximum and minimum weekly benefit shall not be changed on any July 1 or as a result of any annual determination, unless the computation provided for in subsection (b) of this section results in an increase or decrease of two dollars ($2) or more in the amount of either the maximum or minimum benefit.

(d) In no event, except as provided for permanent total disability in subdivision (a)(4) of Section 25-5-57 or except for compensation benefits payable for permanent partial and temporary total disability in connection with a disability scheduled in subdivisions (1) and (3) of subsection (a) of Section 25-5-57, shall the total amount of compensation payable for an accident or an occupational disease exceed the product of 500 times the maximum weekly benefit applicable on the date of the accident.

(e) The minimum and maximum benefits that are in effect on the date of the accident which results in injury or death shall be applicable for the full period during which compensation is payable.



Section 25-5-69 - Compensation to cease upon death or marriage of dependent; proportional benefits for dependents.

If compensation is being paid under this article to any dependent, such compensation shall cease upon the death or marriage of such dependent. Where compensation is being paid under this chapter to any dependent, in no event shall such dependent receive more than the proportion which the amount received of the deceased employee's income during his life bears to the compensation provided under this article.



Section 25-5-76 - Liability of joint employers.

In case any employee for whose injury or death compensation is payable under this article shall, at the time of the injury, be employed and paid jointly by two or more employers subject to this chapter, such employers shall contribute the payment of such compensation in the proportion of their several earnings liability to such employee. If one or more, but not all of such employers, should be subject to this article, and otherwise subject to liability for compensation hereunder, then the liability of such of them as are so subject shall be to pay the proportion of the entire compensation which their proportionate earnings liability bears to the entire earnings of the employee. Nothing in this section shall prevent any arrangement between such employers for a different distribution, as between themselves, of the ultimate burden of such compensation.



Section 25-5-77 - Expenses of medical and surgical treatment, vocational rehabilitation, medicine, etc.; medical examinations; review by ombudsman of medical services.

(a) In addition to the compensation provided in this article and Article 4 of this chapter, the employer, where applicable, shall pay the actual cost of the repair, refitting, or replacement of artificial members damaged as the result of an accident arising out of and in the course of employment, and the employer, except as otherwise provided in this amendatory act, shall pay an amount not to exceed the prevailing rate or maximum schedule of fees as established herein of reasonably necessary medical and surgical treatment and attention, physical rehabilitation, medicine, medical and surgical supplies, crutches, artificial members, and other apparatus as the result of an accident arising out of and in the course of the employment, as may be obtained by the injured employee or, in case of death, obtained during the period occurring between the time of the injury and the employee's death therefrom. If the employee is dissatisfied with the initial treating physician selected by the employer and if further treatment is required, the employee may so advise the employer, and the employee shall be entitled to select a second physician from a panel or list of four physicians selected by the employer. If surgery is required and if the employee is dissatisfied with the designated surgeon, he or she may so advise the employer, and the employee shall be entitled to select a second surgeon from a panel or list of four surgeons selected by the employer. If four physicians or surgeons are not available to be listed, the employer shall include on the list as many as are available. The four physicians or surgeons selected by the employer hereunder shall not be from or members of the same firm, partnership, or professional corporation. The total liability of the employer shall, unless otherwise provided in this chapter, not exceed the prevailing rate or the maximum schedule of fees as established herein. Notwithstanding the foregoing, in ascertaining the prevailing rate of reimbursement or payment with regard to participating hospitals and ambulatory surgical centers or outpatient rehabilitation centers licensed by the State of Alabama, as well as diagnostic facilities accredited by the Commission on Accreditation of Rehabilitation Facilities, the prevailing rate shall be negotiated with each individual hospital, ambulatory surgical center, licensed outpatient rehabilitation facility, or diagnostic facility based on that institution's treatment of comparable type cases for the 12-month period immediately preceding August 1, 1992. These rates shall be updated every 12 months thereafter. Initial rates shall be established within six months of August 1, 1992. For those non-participating hospitals the prevailing rate shall be determined by a committee. In the first year following August 1, 1992, the committee shall be composed of five members. The secretary shall appoint one member from the Department of Labor and two members from the community in which the non-participating hospital is located. The non-participating hospital shall appoint two members. This committee shall by a majority vote establish the maximum rates of reimbursement or payment for the non-participating hospital, and the hospital shall be bound for one year by the determined rates of reimbursement or payment for workers' compensation cases. If, following the first year after the rates were established by this committee, the hospital is again non-participating, then another committee shall be appointed. This second committee shall have three members selected by the non-participating hospital and two members selected by the secretary. The committee composition shall alternate as above described each year the hospital is non-participating. The total liability of the employer shall not exceed the rates established by the committee. This committee, in determining the rates of reimbursement or payments to the hospital, may consider such factors as the size, staffing, and medical equipment of the hospital, and any other factors which the committee may consider relevant. If an insurer of the employee or a benefit association has paid or is liable for the employee's medical, surgical, and hospital service or for a part thereof, or if the employee is entitled to the same or a part thereof, from any source whatever by virtue of any agreement or understanding or law, state or federal, without any loss of benefit to the employee, the employer shall not be required to pay any part of the expense. If the benefits are insufficient to pay all the employee's expense, the employer shall be liable for the deficiency only. All cases of dispute as to the necessity and value of the services shall be determined by the tribunal having jurisdiction of the claim of the injured employee for compensation.

(b) If requested to do so by the employer, the injured employee shall submit to examination by the employer's physician at all reasonable times, but the employee shall have the right to have a physician of his or her own selection present at the examination, in which case the employee shall be liable to the physician of his or her own selection for his or her services. The employer shall pay for the services of the physician making the examination at the instance of the employer. If a dispute arises as to the injury, or as to the extent of the disability therefrom, the court may, at the instance of either party or of its own motion, appoint a neutral physician of good standing and ability to make an examination of the injured employee and to report his or her findings to the court, the expense of which examination shall be borne equally by the parties. If the injured employee refuses to comply with reasonable request for examination, or refuses to accept the medical service or physical rehabilitation, which the employer elects to furnish under this chapter, the employee's right to compensation shall be suspended and no compensation shall be payable for the period of the refusal. A physician whose services are furnished or paid for by the employer, or a physician of the injured employee who treats or makes or is present at any examination of an injured employee may be required to testify as to any knowledge obtained by him or her in the course of the treatment or examination as the treatment or examination related to the injury or the disability arising therefrom. The physician shall, upon written request of the injured employee or his or her employer and without consent of or notice to the employee or employer not making the request, furnish the injured employee or his or her employer a written statement of his or her professional opinion as to the extent of the injury and disability. In all death claims where the cause of death is obscure or is disputed, any interested party may require an autopsy, the cost of which is to be borne by the party demanding the autopsy. The term "physicians" shall include medical doctor, surgeon, and chiropractor. A hospital, medical clinic, rehabilitation service, or other person or entity providing treatment to an employee or providing facilities at which the employee receives treatment shall, upon the written request of the employee or of the employer, furnish, at a reasonable cost, the employee or the employer a copy of the records, including X-rays and laboratory reports, relating to the treatment of the injured employee. The copy may be furnished without the consent of or notice to the employee or employer not making the request. A physician, hospital, medical clinic, rehabilitation service, or other person or entity providing written statement of professional opinion or copies of records pursuant to this subsection shall not be liable to any person for a claim arising out of the release of medical information concerning the employee.

(c) If the employer so elects, the employee shall submit to and undergo vocational rehabilitation at the employer's expense through a vocational rehabilitation specialist, who shall be qualified to render competent vocational rehabilitation service. If an employee who is unable in the opinion of the treating physician to return to his or her former employment shall request vocational rehabilitation and if both a vocational rehabilitation specialist and a treating physician, the cost of whose service is the obligation of the employer under this section, shall express their opinions in writing that in the judgment of each of them vocational rehabilitation is reasonably calculated to restore the employee to gainful employment and is in the best interest of the employee, the cost of the rehabilitation shall be borne by the employer. The cost, where rehabilitation requires residence at or near a facility or institution away from the employee's customary residence, shall include reasonable charges for the employee's necessary board, lodging, and travel.

(d) If an employee refuses, without the consent of the court, to accept vocational rehabilitation at the employer's request, the refusal shall result in loss of compensation for the period of refusal.

(e) All disputes with regard to vocational rehabilitation may be submitted to the court for resolution.

(f) The employer shall pay mileage costs to and from medical and rehabilitation providers at the same rate as provided by law for official state travel.

(g) In a compensable workers' compensation claim, the injured employee shall not be liable for payment of any authorized and compensable medical expenses associated with the workers' compensation claim.

(h) All undisputed medical reimbursements or payments shall be made within 25 working days of receipt of claims in the form specified in Section 25-5-3. There shall be added to any undisputed medical invoice which is not paid within 25 working days an amount equal to 10 percent of the unpaid balance.

If the employer or insurer responsible for payment of the claim fails to add the additional 10 percent to the claim as required by this section, the person, firm, corporation, or partnership providing the medical service for which payment has been delayed beyond the period specified in this section may file a written complaint stating that fact with the secretary. Upon investigation, if the secretary determines that the facts stated in the complaint are true, then in that event the secretary shall order the employer or insurer to pay to the provider the amount of the claim and any applicable penalty, and in addition may assess a civil monetary penalty in amount not to exceed $500 against the employer or insurer, payment of which shall be made to the secretary within 30 days of the notice of assessment.

(i) Any party, including a health care provider, is entitled to a review by an ombudsman of medical services that are provided or for which authorization of payment is sought if any party or the health care provider has any of the following:

(1) Been denied payment or had the charge reduced for medical services rendered.

(2) Been denied authorization for the payment of services requested or performed when authorization is required.

(3) Been ordered by the secretary to refund payments received for the provision of medical services.

(4) A party to a medical dispute that remains unresolved after a review of medical services as provided by this section may petition the court for relief.

(5) In any review under this subsection of medical services provided by a physician, any party to a dispute may request that the ombudsman consult with an independent medical expert for the purpose of obtaining advice and consultation on the resolution of any issue involving medical practice. If such a request is made, the ombudsman shall select an independent medical expert from among a list of at least three names provided by the Workers' Compensation Medical Services Board in a medical specialty appropriate to the issues raised in the dispute and shall secure a written opinion from the independent medical expert. In rendering a decision or recommendation, the ombudsman shall give full consideration to the opinion of the independent medical expert but shall not be bound by that opinion. The independent medical expert shall be compensated at a rate set by the Workers' Compensation Medical Services Board and approved by the secretary.



Section 25-5-78 - Written notice to employer of accident - Required.

For purposes of this article only, an injured employee or the employee's representative, within five days after the occurrence of an accident, shall give or cause to be given to the employer written notice of the accident. If the notice is not given, the employee or the employee's dependent shall not be entitled to physician's or medical fees nor any compensation which may have accrued under the terms of this article, unless it can be shown that the party required to give the notice had been prevented from doing so by reason of physical or mental incapacity, other than minority, fraud or deceit, or equal good reason. Notwithstanding any other provision of this section, no compensation shall be payable unless written notice is given within 90 days after the occurrence of the accident or, if death results, within 90 days after the death.



Section 25-5-79 - Written notice to employer of accident - Service and contents.

The notice referred to in Section 25-5-78 may be served personally upon the employer or upon any agent of the employer upon whom a summons may be served in civil actions or by sending it by registered or certified mail to the employer at his last known residence or business place within the state and shall be substantially in the following form:

"Notice - You are hereby notified that an injury was received by _____ who was in your employ at _____ while engaged as _____, under the superintendency of _____, on or about the _____ day of _____, 2 __, at about __ o'clock, __ m., and who is now located at _____ (give town, street and number), that so far as now known, the nature of the injury was _____ and that compensation may be claimed therefor. Signed _____ (giving address) _____ dated _____, 2__"

No variation from this form shall be material if the notice is sufficient to advise the employer that a certain employee, by name, received a specified injury in the course of his employment on or about a specified time, at or near a certain place specified.



Section 25-5-80 - Limitation period for claims or actions for compensation.

In case of a personal injury not involving cumulative physical stress, all claims for compensation under this article shall be forever barred unless within two years after the accident the parties shall have agreed upon the compensation payable under this article or unless within two years after the accident one of the parties shall have filed a verified complaint as provided in Section 25-5-88. In cases involving personal injury due to cumulative physical stress, compensation under this article shall be forever barred unless within two years after the date of the injury one of the parties shall have filed a verified complaint as provided in Section 25-5-88. In cases involving claims for lost earning capacity under Section 25-5-57(a)(3)i., other than those involving cumulative physical stress, following termination of employment as outlined therein, compensation under this article and Article 4 shall be forever barred unless brought within two years of the termination. In case of death, all claims for compensation shall be forever barred unless within two years after death, when the death results proximately from the accident within three years, the parties shall have agreed upon the compensation under this article or unless within two years after the death one of the parties shall have filed a verified complaint as provided in Section 25-5-88. Where, however, payments of compensation, as distinguished from medical or vocational payments, have been made in any case, the period of limitation shall not begin to run until the time of making the last payment. In case of physical or mental incapacity, other than the minority of the injured person or his or her dependents, to perform or cause to be performed any act required within the time in this section specified, the period of limitation in any case shall be extended to become effective two years from the date when the incapacity ceases.



Section 25-5-81 - Determination of disputed compensation claims generally.

(a) Commencement of action in circuit court.

(1) PROCEDURE. In case of a dispute between employer and employee or between the dependents of a deceased employee and the employer with respect to the right to compensation under this article and Article 2 of this chapter, or the amount thereof, either party may submit the controversy to the circuit court of the county which would have jurisdiction of a civil action in tort between the parties. The controversy shall be heard and determined by the judge who would hear and determine a civil action between the same parties arising out of tort, and, in case there is more than one judge of the court, the controversies shall be set and assigned for hearing under the same rules and statutes that civil actions in tort are set and assigned. The court may hear and determine the controversies in a summary manner. The decision of the judge hearing the same shall be conclusive and binding between the parties, subject to the right of appeal provided for in this article.

(2) RIGHT TO JURY TRIAL. When willful misconduct on the part of the employee is set up by the employer, as it is provided for in this article, the employer may, upon appearing, demand a jury to hear and determine, under the direction of the court, the issues involved in this defense. If the employer fails to demand a jury upon appearing, the employee may demand a jury to try the issues by filing a demand within five days after the appearance of the employer. When a jury is demanded by either party, the court shall submit the issues of fact as to willful misconduct set up by the employer to the jury, for a special finding of the facts subject to the usual powers of the court over verdicts rendered contrary to the evidence or the law, but the judge shall determine all other questions involved in the controversy without a jury. Upon setting up the defense, the employer shall serve a copy of the answer, setting up the defense, upon the employee or the attorney of record.

(b) Court deemed open at all times. For the purpose of hearing and determining controversies between an employer and employee or the dependents of a deceased employee and the employer arising under this article and Article 2 of this chapter, the circuit court shall be deemed always in session.

(c) Evidence. The decision of the court shall be based on a preponderance of the evidence as contained in the record of the hearing, except in cases involving injuries which have resulted from gradual deterioration or cumulative physical stress disorders, which shall be deemed compensable only upon a finding of clear and convincing proof that those injuries arose out of and in the course of the employee's employment.

For the purposes of this amendatory act, "clear and convincing" shall mean evidence that, when weighted against evidence in opposition, will produce in the mind of the trier of fact a firm conviction as to each essential element of the claim and a high probability as to the correctness of the conclusion. Proof by clear and convincing evidence requires a level of proof greater than a preponderance of the evidence or the substantial weight of the evidence, but less than beyond a reasonable doubt.

(d) Interpleader of adverse claimants to compensation. If at any time there are adverse claimants to compensation under this article, the employer, in submitting the claim to the circuit court, may suggest in writing the claimants, and they shall be required to interplead. The court shall determine and order to which claimant or claimants compensation is justly due, and the employer, upon complying with the order of the judge, shall be released from the claims of any other claimants thereto.

(e) Review. From an order or judgment, any aggrieved party may, within 42 days thereafter, appeal to the Court of Civil Appeals and review shall be as in cases reviewed as follows:

(1) In reviewing the standard of proof set forth herein and other legal issues, review by the Court of Civil Appeals shall be without a presumption of correctness.

(2) In reviewing pure findings of fact, the finding of the circuit court shall not be reversed if that finding is supported by substantial evidence.

(f) Discovery. Methods of discovery shall be determined and established in rules promulgated by this amendatory act and the rules established by the Alabama Rules of Civil Procedure with the limitations of pre-trial discovery as set forth below. Additionally, the following rules of discovery shall apply to workers' compensation cases:

(1) Two depositions for each side shall be permitted without leave of court, however, any additional depositions shall not be permitted except with leave of court for good cause shown including, but not limited to, a claim by the employee for permanent total disability.

(2) Notwithstanding the limitations in (1) above, each party may take the deposition of every other party.

(3) No more than 25 interrogatory questions with each sub-part to be considered a question shall be permitted without leave of court for good cause shown.

(4) Certified sealed copies of records of medical treatment and charges therefor, whether from a physician, hospital, clinic, or other provider, shall be authenticated in accordance with Alabama Rules of Civil Procedure, Rule 44(h), without further need for authenticating testimony. Copies of records obtained by one party shall be furnished by certified mail to the other party not less than 21 days prior to trial, unless the party offering the records can establish unusual circumstances justifying their admission despite the failure to make the exchange after receiving the records of a physician's treatment prior to trial, the party not offering the records of a physician's treatment shall, without regard to the limitation set forth herein, have the right to depose prior to trial the physician whose records of treatment are to be offered by any other party.

It is the intent of this section that limited discovery shall be available.



Section 25-5-82 - Compensation for death to be paid only to United States residents.

Compensation for the death of an employee shall be paid only to dependents who, at the time of the death of the injured employee, were actually residents of the United States. No right of action to recover damages for the death of an employee shall exist in favor or for the benefit of any person who was not a resident of the United States at the time of the death of such employee.



Section 25-5-83 - Commutation of compensation to lump sum payments.

By agreement of the parties and with approval of the court, the amounts of compensation payable periodically, under this article and Article 4 of this chapter, may be commuted to one or more lump sum payments. No commutation shall be approved by the court unless the court is satisfied that it is in the best interest of the employee or the employee's dependent, in case of death, to receive the compensation in a lump sum rather than in periodic payments. In making the commutations, the lump sum payment shall, in the aggregate, amount to a sum equal to the present value of all future installments of compensation calculated on a six percent basis.



Section 25-5-84 - Modification of payments.

All amounts paid by the employer and received by the employee or his dependents under settlements made under Section 25-5-56 shall be final, but the amount of any award payable periodically for more than six months may be modified at any time by agreement of the parties and approved by the court.



Section 25-5-85 - Procedure for and effect of payment of compensation to court appointed trustee.

At any time after the amount of an award has been agreed upon by the parties or found and ordered by the court, a sum equal to the present value of all future installments of compensation calculated on a six percent basis may, where death or the nature of the injury renders the amount of future payments certain, by leave of court, be paid by the employer to a bank or trust company of this state or a national bank doing business in this state to be approved and designated by the court, and the sum, together with all interest thereon, shall thereafter be held in trust for the employee or dependent of the employee, who shall have no further recourse against the employer. The payment of the sum by the employer, evidenced by the receipts in duplicate of the trustees, one of which shall be filed with the probate judge of the county in which the injury or death occurred and the other filed with the court, shall operate as a satisfaction of the award as to the employer, and the trustee designated by the court shall be allowed to pay itself from the fund a reasonable compensation for acting as the trustee, which compensation shall be fixed by the court in the order making the designation. Payments from the fund shall be made by the trustee in the same amounts and at the same time as are required in this article of the employer until the fund, after deducting the trustee's compensation as above provided, and interest shall be exhausted. In the appointment of the trustee, preference shall be given, in the discretion of the court, to the choice of the injured employee or the dependent of the deceased employee. If the right to receive compensation should terminate on account of death, becoming of age, or marriage, or for any other cause as provided in this article, the balance remaining in the bank or trust company after the termination should be returned by them to the employer, his or her successor, or assigns.



Section 25-5-86 - Remedy for default upon periodic compensation payments; exemption of compensation claims, etc., from garnishment, etc.

For purposes of this article and Article 4 of this chapter:

(1) If the award, order, or settlement agreement is payable in installments and default has been made in the payment of an installment, the owner or interested party may, upon the expiration of 30 days from the default and upon five days' notice to the defaulting employer or defendant, move for a modification of the award or settlement agreement by ascertaining the present value of the case, including the 15 percent penalty provision of Section 25-5-59, under the rule of computation contained in Section 25-5-85, and upon which execution may issue. The defaulting employer may relieve itself of the execution by entering into a good and sufficient bond, to be approved by the judge, securing the payment of all future installments, and forthwith paying all past due installments with interest and penalty thereon since due. The bond shall be recorded upon the minutes of the court.

(2) Claims for compensation, awards, judgments, or agreements to pay compensation owned by an injured employee or his or her dependent shall not be assignable and shall be exempt from seizure or sale or garnishment for the payment of any debt or liability.



Section 25-5-87 - Preference of right to compensation, etc.

The right to compensation and of compensation awarded any injured employee or for death claims to his dependents shall have the same preference against the assets of the employer as other unpaid wages for labor; but such compensation shall not become a lien upon the property of third persons by reason of such preference.



Section 25-5-88 - Proceedings for determination of disputed claims for compensation - Commencement of action, etc.

Either party to a controversy arising under this article and Article 2 of this chapter may file a verified complaint in the circuit court of the county which would have jurisdiction of an action between the same parties arising out of tort, which shall set forth the names and residences of the parties and the circumstances relating to the employment at the time of the injury, with a full description of the injury, its nature and extent, the amount of the average earnings received by the employee which would affect his compensation under this article and Article 2 of this chapter, the knowledge of the employer of the injury or the notice to him thereof, which must be of the kind provided for in this article and Article 2 of this chapter and such other facts as may be necessary to enable the court to determine what, if any, compensation the employee or, in case of a deceased employee, his dependents, are entitled to under this article and Article 2 of this chapter. The complaint shall be filed with the clerk of the circuit court, who shall cause summons to be issued thereon requiring the defendant to come in and answer said complaint within 30 days of the service thereof. Thereafter, said action shall proceed in accordance with and shall be governed by the same rules and statutes as govern civil actions, except as otherwise provided in this article and Article 2 of this chapter, and except that all civil actions filed hereunder shall be preferred actions and shall be set down and tried as expeditiously as possible. At the hearing or any adjournment thereof the court shall hear such witnesses as may be presented by each party, and in a summary manner without a jury, unless one is demanded to try the issue of willful misconduct on the part of the employee, shall decide the controversy. This determination shall be filed in writing with the clerk of said court, and judgment shall be entered thereon in the same manner as in civil actions tried in the said circuit court and shall contain a statement of the law and facts and conclusions as determined by said judge. Subsequent proceedings thereon shall only be for the recovery of moneys thereby determined to be due, but nothing in this section contained shall be construed as limiting the jurisdiction of the Court of Civil Appeals to review questions of law by certiorari.



Section 25-5-89 - Proceedings for determination of disputed claims for compensation - Costs and fees.

Costs may be awarded by said court in its discretion, and, when so awarded, the same costs shall be allowed, taxed and collected as for like services and proceedings in civil cases, but if it shall appear that the employer, prior to the commencement of the action, made to the person or persons entitled thereto a written offer of compensation in specific terms, which terms were in accordance with the provisions of this article and Article 2 of this chapter, then no costs shall be awarded or taxed against such employer.



Section 25-5-90 - Proceedings for determination of disputed claims for compensation - Attorney's fees.

(a) Unless otherwise provided in this chapter, no part of the compensation payable under this article and Article 4 of this chapter shall be paid to an attorney for the plaintiff for legal services, unless upon the application of the plaintiff, the judge shall order or approve of the employment of an attorney by the plaintiff; and in such event, the judge, upon the hearing of the complaint for compensation, either by law or by settlement, shall fix the fee of the attorney for the plaintiff for his or her legal services and the manner of its payment, but the fee shall not exceed 15 percent of the compensation awarded or paid.

(b) All expenses of litigation and attorney's fees charged by any attorney in any representation under this chapter while representing any employer, insurance company, or self-insurer shall be reported to the Department of Labor.



Section 25-5-91 - Forwarding of copy of judgment, etc., to probate court; creation of judgment lien.

Whenever any decision or order is made and filed by the court upon any matter arising under this article, the clerk of the court shall forthwith make and forward to the judge of probate of the county in which the complaint was filed a certified copy of such decision or order with any memorandum of the judge and of any judgment entered. No fee or other charge shall be collected therefor. The plaintiff or owner of any judgment so certified may have the same registered by the probate judge upon the payment of the fee fixed by law for registering judgments, and the same shall become a lien in like manner as other registered judgments, unless the same is made a preferred lien by other provisions of some law.



Section 25-5-92 - Discharge of lien upon judgment payable periodically.

When the judgment, however, is for a sum not due, that is, payable periodically, the defendant may discharge the registered lien by giving a bond for the payment of same to be approved by the probate judge and recorded, and he shall receive the same for registration. No execution shall issue where such judgment is payable periodically unless default is made in the payment of one or more of such periodical payments.



Section 25-5-93 - Judgments discharged and marked satisfied upon proof of release or satisfaction of judgment.

Any judgment entered under the provisions of this article and Article 2 of this chapter, either by award or by settlement, and entered on the minutes of any court, shall be discharged by said court and marked satisfied upon presentment to said court or the clerk thereof of a release or discharge of said judgment, executed by the party in whose favor the same runs and acknowledged in the same manner as conveyances are acknowledged or upon presentment by the employer or his representative of an affidavit that said judgment has been, in accordance with its terms, fully satisfied and discharged, together with satisfactory proof in the way of vouchers or checks duly endorsed by the party in whose favor such judgment ran.






Article 4 - Compensation for Occupational Diseases.

Section 25-5-110 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) OCCUPATIONAL DISEASE. A disease arising out of and in the course of employment, including occupational pneumoconiosis and occupational exposure to radiation as defined in subdivisions (2) and (3), respectively, of this section, which is due to hazards in excess of those ordinarily incident to employment in general and is peculiar to the occupation in which the employee is engaged but without regard to negligence or fault, if any, of the employer. A disease, including, but not limited to, loss of hearing due to noise, shall be deemed an occupational disease only if caused by a hazard recognized as peculiar to a particular trade, process, occupation, or employment as a direct result of exposure, over a period of time, to the normal working conditions of the trade, process, occupation, or employment.

(2) OCCUPATIONAL PNEUMOCONIOSIS. A disease of the lungs caused by inhalation of minute particles of dust over a period of time, which dust is due to causes and conditions arising out of and in the course of the employment, without regard to whether the causes or conditions are inherent in the employment or can be eliminated or reduced by due care on the part of the employer. The term "occupational pneumoconiosis" shall include, but without limitation, such diseases as silicosis, siderosis, anthracosis, anthrasilicosis, anthracosilicosis, anthraco-tuberculosis, tuberculosilicosis, silico-tuberculosis, aluminosis, and other diseases of the lungs resulting from causes enumerated in this section.

(3) OCCUPATIONAL EXPOSURE TO RADIATION. Gradual exposure to radiation over a period of time from the use of or direct contact with radium, radioactive substances, roentgen rays (X rays), or ionizing radiation, arising out of and in the course of the employment and resulting from the nature of the employment in which the employee is engaged, without regard to whether the exposure is inherent in the employment or can be eliminated or reduced by due care on the part of the employer.

(4) NATURE OF EMPLOYMENT. With respect to subdivisions (2) and (3) above, this term shall mean that, as to the industry in which the employee is engaged, there is attached a particular hazard of the exposure that distinguishes it from the usual run of occupations and is in excess of the hazards of the exposure attending employment in general.

(5) CONTRACTION OF AN OCCUPATIONAL DISEASE. This term shall include any aggravation of the disease without regard to the employment in which the disease was contracted.



Section 25-5-111 - Right to compensation for death or disablement.

Where the employer and employee are subject to this chapter, the disablement or death of an employee caused by the contraction of an occupational disease, as defined in Section 25-5-110, shall be treated as an injury by accident, and the employee or, in case of his death, his dependents shall be entitled to compensation as provided in this article. In no case, however, shall an employer be liable for compensation by reason of the contraction of an occupational disease, as defined in Section 25-5-110, or for disability or death resulting therefrom unless such disease arose out of and in the course of the employment and resulted from the nature of the employment in which the employee was engaged.



Section 25-5-112 - Presumptions as to applicability and acceptance of provisions of article.

All contracts of employment made on or after September 1, 1971, shall be presumed to have been made with reference to and subject to the provisions of this article. All contracts of employment made prior to and existing on September 1, 1971, shall be presumed to continue from and after said date, subject to and under the provisions of this article. Every employer and every employee shall be presumed to have accepted and come under this article and the provisions thereof relating to the payment and acceptance of compensation.



Section 25-5-114 - Rights and remedies of employees, etc., under article exclusive; civil and criminal liability of employers, etc.

The rights and remedies granted in this article shall exclude all other rights and remedies of an employee, his personal representative, parent, surviving spouse, dependents, or next of kin, at common law, by statute, contract, or otherwise on account of the contraction of an occupational disease, as defined in this article, and on account of any injury, disability, loss of service, or death resulting from an occupational disease, as defined in this article. Except as provided in this article, no employer included within the terms of this chapter and no officer, director, agent, servant, or employee of such employer shall be held civilly liable for the contraction of an occupational disease, as defined in this article, or for injury, disability, loss of service, or death of any employee due to an occupational disease while engaged in the service or business of the employer, the cause of which occupational disease originates in the employment; but nothing in this section shall be construed to relieve any person from criminal prosecution for failure or neglect to perform any duty imposed by law. The immunity from civil liability shall extend to any workers' compensation insurance carrier of such employer and to any officer, director, agent, servant, or employee of such carrier, and such immunity shall further extend to any labor union, or any official or representative thereof, making a safety inspection for the benefit of the employer or the employees.



Section 25-5-113 - Manner of compensation, etc., provided by article exclusive.

No employee of any employer subject to this article, nor the personal representative, surviving spouse, or next of kin of any such employee shall have any right to any other method, form, or amount of compensation or damages for the contraction of an occupational disease, as defined in this article, or for injury, disability, loss of service, or death resulting from such disease, arising out of and in the course of employment, or determination thereof, in any manner other than as provided in this article.



Section 25-5-115 - False written representation to employer as to previous compensation for occupational disease.

If an employee, at the time of or in the course of entering into the employment of the employer by whom the compensation would otherwise be paid, wilfully and falsely represented himself in writing to such employer as not having previously been compensated in damages, or under this article, because of occupational disease, as defined in this article, such employee, his personal representative, parents, surviving spouse, dependents, and next of kin shall be barred from compensation or other benefits provided by this article or from recovery at common law by statute, contract, or otherwise on account of occupational disease as defined in this article, resulting from exposure to the hazards of such disease subsequent to such representation and while in the employ of such employer.



Section 25-5-116 - Which employer liable for compensation of employee; contribution.

(a) If compensation is payable for an occupational disease other than pneumoconiosis or radiation, the only employer liable, if any, shall be the employer in whose employment the employee was last exposed to the hazards of the disease. The employer who is liable shall not be entitled to contribution from any other employer of the employee except one who furnished workers' compensation for the employee during the employment of last exposure.

(b) If compensation is payable for pneumoconiosis or radiation, the only employer liable, if any, shall be the employer in whose employment the employee was last exposed in each of at least 12 months, within a period of five years prior to the date of the injury, to the hazards of the disease and, in addition, any employer who furnished workers' compensation coverage during this period.



Section 25-5-117 - Limitation period for claims or actions for compensation.

(a) In case of the contraction of an occupational disease, as defined in this article, or of injury or disability resulting therefrom, a claim for compensation, as defined in Section 25-5-1, shall be forever barred, unless within two years after the date of the injury, as hereinafter defined, the parties shall have agreed upon the compensation payable under this article, or unless within two years after the date of the injury, one of the parties shall have filed a verified complaint as provided in Section 25-5-88. In case of death, the claim shall be forever barred, unless within two years after death, if death results proximately from the occupational disease, as defined in this article, and death occurs within three years of the date of the injury, as hereinafter defined, the parties have agreed upon the compensation under this article, or unless within two years after death, one of the parties shall have filed a verified complaint as provided in Section 25-5-88. Notwithstanding the foregoing, if upon the date of death the employee's claim is barred, any claim by his or her dependents likewise shall be barred. If, however, payments of compensation have been made, the limitations as to compensation shall not take effect until the expiration of two years from the time of making the last payment. In case of physical or mental incapacity, other than the minority of the injured employee or his or her dependent, to perform or cause to be performed any act required within the time specified in this section, the period of limitation in any case shall be extended to become effective two years from the date when the incapacity ceases. No agreement, express or implied, to shorten or to extend the limitations shall be valid or binding on either of the parties if the employment, at the time of the exposure, is or was subject to this article.

(b) For the purposes of occupational diseases other than pneumoconiosis or radiation, "the date of the injury" shall mean the date of the last exposure to the hazards of the disease in the employment of the employer in whose employment the employee was last exposed to the hazards of the disease.

(c) For purposes of pneumoconiosis and radiation, "the date of the injury" shall mean the date of the last exposure to the hazards of the disease in the employment of the employer in whose employment the employee was last exposed to the hazards of the disease in each of at least 12 months, within a period of five years prior to the date of the injury.



Section 25-5-118 - Rights and remedies as to exposures to hazards of occupational disease occurring prior to September 1, 1971.

All exposures of the employee occurring prior to September 1, 1971, to the hazards of an occupational disease, as defined in this article, while in the employ of the employer, shall be deemed for all purposes to be subject to the provisions of this article, and the employee, his personal representative, parents, surviving spouse, dependents, and next of kin shall be entitled to compensation or other benefits and barred from other rights and remedies as provided in this article for exposures occurring after September 1, 1971.



Section 25-5-119 - Computation of compensation and benefits payable under article.

The compensation payable for death or disability caused by an occupational disease, as defined in this article, shall be computed in the same manner and in the same amounts as provided in Article 3 of this chapter for computing compensation for disability or death resulting from an accident arising out of and in the course of the employment and the medical, surgical, hospital, and burial benefits payable under this article caused by said disease shall be computed in the same manner and in the same amounts as provided in Article 3 of this chapter for computing like benefits. The date of injury, as defined in Section 25-5-117, shall be considered the date of the accident for determining the applicable medical, surgical, and hospital benefits, the minimum and maximum weekly benefits and the limitation on the total amount of compensation payable for such occupational disease.



Section 25-5-120 - Presumptions and burden of proof as to right to compensation.

There shall not be a presumption that disablement or death from any cause or infirmity is the result of an occupational disease, nor that an occupational disease will result in disablement or death, and any person claiming compensation or other benefits under this article shall have the burden of establishing that he or she is entitled to the benefits.



Section 25-5-121 - Settlements between parties; determination of disputed compensation claims.

The interested parties shall have the right to settle all matters of compensation and all questions arising hereunder between themselves in accordance with and subject to the provisions of Article 3 of this chapter, and, in case of a dispute, either party may submit the controversy to the circuit court in accordance with and subject to the provisions of Article 3 of this chapter.



Section 25-5-122 - Applicability of article.

The provisions of this article shall apply to all cases of occupational disease, as defined in this article, or injury, disability, or death therefrom, in which the last exposure to hazards of such disease occurred after September 1, 1971, except as otherwise provided in this article.



Section 25-5-123 - Applicability of other provisions of chapter to article.

All of the provisions of Articles 1, 2, 3, and 8 of this chapter, except Section 25-5-78, shall be applicable to this article, unless otherwise provided or inconsistent herewith.






Article 7 - Compensation for Occupational Exposure to Radiation.

Section 25-5-190 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) OCCUPATIONAL EXPOSURE TO RADIATION. Gradual exposure to radiation over a period of time from the use of or direct contact with radium, radioactive substances, roentgen rays (X rays), or ionizing radiation, arising out of and in the course of the employment and resulting from the nature of the employment in which the employee is engaged, without regard to whether or not said exposure is inherent in the employment or can be eliminated or reduced by due care on the part of the employer. The term "occupational exposure to radiation" shall not include accidents involving sudden and violent injuries within the meaning of subdivision (9) of Section 25-5-1, such accidents being covered by such section.

(2) NATURE OF EMPLOYMENT. Such term shall mean that, as to the industry in which the employee is engaged, there is attached a particular hazard of such exposure that distinguishes it from the usual run of occupations and is in excess of the hazards of such exposure attending employment in general.



Section 25-5-191 - Right to compensation for injury or death.

Where the employer and employee are subject to the provisions of this chapter, the disablement or death of an employee caused by occupational exposure to radiation, as defined in this article, shall be treated as an injury by accident, and the employee or, in case of his death, his dependents shall be entitled to compensation as provided in this article. In no case, however, shall an employer be liable under this article for compensation by reason of exposure to radiation or for disability or death resulting therefrom unless such exposure arose out of and in the course of the employment and resulted from the nature of the employment in which the employee was engaged.



Section 25-5-192 - Presumptions as to applicability and acceptance of provisions of article.

All contracts of employment made on or after September 7, 1967, shall be presumed to have been made with reference to and subject to the provisions of this article. All contracts of employment made prior to and existing on September 7, 1967, shall be presumed to continue from and after said date, subject to and under the provisions of this article. Every employer and every employee shall be presumed to have accepted and come under this article and the provisions thereof relating to the payment and acceptance of compensation.



Section 25-5-193 - Manner of compensation, etc., provided by article exclusive.

No employee of any employer subject to this article, nor the personal representative, surviving spouse, or next of kin of any such employee shall have any right to any other method, form, or amount of compensation or damages for occupational exposure to radiation, or for injury, disability, loss of service, or death resulting from such exposure, arising out of and in the course of employment, or determination thereof, in any manner other than as provided in this article.



Section 25-5-194 - Rights and remedies of employees, etc., under article exclusive; civil and criminal liability of employers, etc.

The rights and remedies granted in this article shall exclude all other rights and remedies of an employee, his personal representative, parent, surviving spouse, dependents, or next of kin, at common law, by statute, contract, or otherwise on account of occupational exposure to radiation and on account of any injury, disability, loss of service, or death resulting from occupational exposure to radiation. Except as provided in this article, no employer included within the terms of this chapter and no officer, director, agent, servant, or employee of such employer shall be held civilly liable for the occupational exposure to radiation or for injury, disability, loss of service, or death of any employee due to occupational exposure to radiation while engaged in the service or business of the employer, the cause of which occupational exposure to radiation originates in the employment, but nothing in this section shall be construed to relieve any person from criminal prosecution for failure or neglect to perform any duty imposed by law; provided, however, that nothing in this article shall be interpreted so as to deprive an employee or, in case of death, his dependents of any rights or remedies he may have under Articles 2 and 3 of this chapter. The immunity from civil liability shall extend to any workmen's compensation insurance carrier of such employer and to any officer, director, agent, servant, or employee of such carrier, and such immunity shall further extend to any labor union, or any official or representative thereof, making a safety inspection for the benefit of the employer or its employees.



Section 25-5-195 - False written representation to employer as to previous compensation for exposure to radiation.

If any employee, at the time of or in the course of entering into the employment of the employer by whom the compensation would otherwise be paid, wilfully and falsely represented himself in writing to such employer as not having previously been disabled, laid off or compensated in damages, workers' compensation, or otherwise, because of occupational exposure to radiation, or as not having previously been subjected to occupational exposure to radiation, such employee, his personal representative, parents, surviving spouse, dependents, and next of kin shall be barred from compensation or other benefits provided by this article or from recovery at common law, by statute, contract, or otherwise on account of occupational exposure to radiation subsequent to such representation and while in the employ of such employer.



Section 25-5-196 - Which employer liable for compensation of employee; contribution not required from nonliable employer.

Where compensation is payable under this article, the only employer liable, if any, shall be the employer in whose employment the employee was last exposed within a period of five years prior to the date of the injury, to the hazards of said radiation, in each of at least 12 months. The employer who is liable shall not be entitled to contribution from any other employer of such employee.



Section 25-5-197 - Limitation period for claims or actions for compensation.

In case of occupational exposure to radiation, as defined in this article, or of injury or disability resulting therefrom, all claims for compensation shall be forever barred, unless within one year after the employee first suffered disability therefrom and either knew or in the exercise of reasonable diligence should have known that the disability was caused therefrom, but in no event more than three years after date of the injury as hereinafter defined, the parties shall have agreed upon the compensation payable under this article, or unless within such period of time one of the parties shall have filed a verified complaint as provided in Section 25-5-88. In case of death, all claims for compensation shall be forever barred, unless the death results proximately from occupational exposure to radiation, as defined in this article, and occurs within three years of the date of the injury, as hereinafter defined, and unless within one year after such death the parties shall have agreed upon the compensation under this article, or unless within one year after such death one of the parties shall have filed a verified complaint as provided in Section 25-5-88; provided, however, that if upon the date of the death of the employee the employee's claim is barred, any claim by or for his dependents shall likewise be barred. Where, however, payments of compensation have been made in any case, said limitations shall not take effect until the expiration of one year from the time of making the last payment. In case of the mental incapacity of the injured employee or his dependents to perform or cause to be performed any act required within the time in this section specified, the period of limitation in any such case shall be extended to become effective one year from the date when such incapacity ceases. No agreement, express or implied, to shorten or to extend said limitations shall be valid or binding on either of the parties when said employment, at the time of said exposure, is or was subject to the provisions of this article. The "date of the injury" shall mean, for all purposes of this article, the date of the last exposure to the hazards of radiation in the employment of the employer in whose employment the employee was last exposed, within a period of five years prior to the date of the injury, to the hazards of radiation in each of at least 12 months.



Section 25-5-198 - Rights and remedies as to exposures to hazards of radiation occurring prior to September 7, 1967.

All exposures of the employee occurring prior to September 7, 1967, to the hazards of radiation while in the employ of the employer shall be deemed for all purposes to be subject to the provisions of this article, and the employee, his personal representative, parents, surviving spouse, dependents, and next of kin shall be entitled to compensation, or other benefits and barred from other rights and remedies as provided in this article for exposures occurring after September 7, 1967.



Section 25-5-199 - Computation of compensation and benefits payable under article.

The compensation payable for death or disability caused by occupational exposure to radiation shall be computed in the same manner and in the same amounts as provided in Article 3 of this chapter for computing compensation for disability or death resulting from an accident arising out of and in the course of the employment, and the medical, surgical, hospital, and burial benefits payable under this article caused by said exposure shall be computed in the same manner and in the same amounts as provided in Article 3 of this chapter for computing like benefits. The date of injury, as defined in Section 25-5-197, shall be considered the date of the accident for determining the applicable medical, surgical, and hospital benefits, the minimum and maximum weekly benefits and the limitation on the total amount of compensation payable for occupational exposure to radiation.



Section 25-5-200 - Presumptions and burden of proof as to right to compensation.

There shall be no presumption that disablement or death from any cause or infirmity is the result of occupational exposure to radiation, nor that occupational exposure to radiation will result in disablement or death, and any person claiming compensation or other benefits under this article shall have the burden of establishing that he is entitled to such.



Section 25-5-201 - Settlements between parties; determination of disputed compensation claims.

The interested parties shall have the right to settle all matters of compensation and all questions arising under this article between themselves in accordance with and subject to the provisions of Article 3 of this chapter, and, in case of a dispute, either party may submit the controversy to the circuit court in accordance with and subject to the provisions of Article 3 of this chapter.



Section 25-5-203 - Applicability of other provisions of chapter to article.

All of the provisions of Articles 1, 2, 3, and 8 of this chapter, except Section 25-5-78, shall be applicable to this article, unless otherwise provided or inconsistent herewith.



Section 25-5-202 - Applicability of article.

The provisions of this article shall apply to all cases of occupational exposure to radiation, or injury, disability, or death therefrom, in which the last exposure to hazards of such radiation occurred after September 7, 1967, except as provided in Section 25-5-198.






Article 8 - Offenses and Penalties.

Section 25-5-226 - Solicitation of employment or acceptance of solicited employment by attorneys.

Any attorney who in person solicits employment to collect for a consideration any claim of any employee for compensation under this chapter, or who solicits for a consideration employment to defend such claims, or who knowingly accepts such claim after it has been solicited by some other person, or who employs any other person for the purpose of soliciting or obtaining such claim or claims shall be guilty of a misdemeanor and, on conviction, may be imprisoned in the county jail or sentenced to hard labor for the county for not more than 12 months and must also be fined not more than $500.00. Any attorney convicted under this section must be removed and disbarred from the practice of law in this state, and the record of his conviction is conclusive evidence thereof. The commission by any attorney of any of such acts shall also be a cause for the removal and disbarment of such attorney.



Section 25-5-227 - Solicitation of claims or representation of claimants by persons not authorized to practice law.

Any person who is not authorized by law to practice the profession of law within this state, who solicits for a consideration or traffics in for a consideration or represents for a consideration any claimant, claimants or claim for compensation under this chapter, shall be guilty of a misdemeanor and, on conviction, may be imprisoned in the county jail or sentenced to hard labor for the county for not more than 12 months and must also be fined not more than $500.00.



Section 25-5-229 - Solicitation or writing of workers' compensation insurance by insurance companies, etc., not in compliance with Code.

Any insurance corporation, organization or association, or any officer, employee or agent of such insurance corporation, organization or association who solicits or writes any workers' compensation insurance in this state without complying with the law as set forth in this Code in reference to filing with the Commissioner of Insurance its classifications of risks and premiums relating thereto or without having received from said Commissioner of Insurance approval of its plan of business or who fails to comply with any other requisites set out in this chapter to make reports in writing, who conducts business in the State of Alabama, shall be guilty of a misdemeanor and, on conviction, may be imprisoned in the county jail or sentenced to hard labor for the county for not more than 12 months and must also be fined not more than $500.00.



Section 25-5-231 - Acceptance of assignment of employee compensation claim, etc.

Any person, other than a beneficiary under this chapter, who for a consideration takes or accepts from an employee an assignment of his claim or award or judgment for, or agreement to pay, compensation, or who accepts or takes same as security for a loan or a debt, or who takes a power of attorney to collect the same, retaining any interest in the amount to be collected, shall be guilty of a misdemeanor and, on conviction, may be imprisoned in the county jail or sentenced to hard labor for the county for not more than 12 months and must also be fined not more than $500.00.






Article 9 - Alabama Workmen's Compensation Self-Insurers Guaranty Association.

Section 25-5-250 - Creation; purpose; powers.

There is created a nonprofit corporation to be known as the "Alabama Workmen's Compensation Self-Insurers Guaranty Association, Incorporated," hereinafter referred to as "the association." The purpose of the association shall be to create and fund an insolvency fund to assure payment of workmen's compensation claims due from self-insuring employers who are members of the association and who become insolvent. The association shall have those powers granted or permitted nonprofit corporations, as provided in Title 10. In addition, the corporation shall have the power to borrow funds as necessary to carry out its purposes, and to purchase such insurance and reinsurance as is deemed necessary.



Section 25-5-251 - Membership requirements.

(a) All employers who elect to be self-insurers for workers' compensation as provided in Article 1, other than self-insurers which are governmental entities, or public utilities, shall be members of the association as a condition of their authority to self-insure. Membership shall be sufficient security for self-insurance.

(b) Membership in the association shall cease when the employer terminates its self-insurance election. However, terminating members shall be and remain liable for the period of time in which they were members of the association and for any subsequent assessments made for that period.

(c) Membership in the association may be terminated for nonpayment of assessments.

(d) The association shall not issue stock and its members shall not, as such, be liable for its obligations.



Section 25-5-252 - Board of directors; eligibility; length of term; vacancies; reimbursement; registered agent.

The affairs of the association shall be managed by a board of directors which shall consist of nine persons appointed by the Secretary of the Department of Labor. To be eligible for appointment, a person must be an owner, employee, or agent of a member self-insurer, and should be experienced in the field. In the initial appointments, four directors shall be appointed for a two year term and five shall be appointed for a four-year term. Subsequent terms shall be for a period of four years. Vacancies on the board shall be filled for the unexpired portion of the term in the same manner. Directors shall be entitled to no compensation for their services as such, but shall be entitled to reimbursement from the association of expenses incurred in carrying out their duties. The board of directors shall designate a registered office and appoint a registered agent and shall continuously maintain the same, and shall file with the Secretary of State a certification thereof.



Section 25-5-253 - Bylaws.

(a) Within 120 days after their appointment, the board of directors shall propose to the Secretary of the Department of Labor a set of bylaws for the operation and administration of the association. The bylaws shall not be effective until approved by the Secretary of the Department of Labor. If the board of directors fails to submit bylaws or if the Secretary of the Department of Labor does not approve the submitted bylaws, then the Secretary of the Department of Labor may promulgate, subject to the provisions of the Administrative Procedure Act, appropriate rules and regulations for the administration of the association.

(b) The bylaws may be amended from time to time by proposal of the board of directors approved by the Secretary of the Department of Labor.

(c) The bylaws shall contain:

(1) Provisions governing the administration of the association.

(2) Provisions governing managing the assets of the association and its financial record keeping.

(3) Procedures by which claims may be filed with the association.

(4) Provisions for the times and places for call of and conduct of meetings of the board of directors.

(5) Procedures for terminating the membership of a member who does not pay assessments when due.

(6) Procedures for recommendations by members of candidates for the board of directors for submission to the Secretary of the Department of Labor.

(7) Such additional provisions as are necessary or proper for carrying out the purposes of the association.



Section 25-5-254 - Annual assessments for administration of association.

(a) To the extent necessary to secure funds for the payment of covered claims and costs of administration, the association may levy annual assessments on members of the association at a rate not to exceed $15.00 per $1,000.00 of security amount established by the department for the respective members. Assessments shall be remitted to and administered by the association as provided in the bylaws. The rate of annual assessments against members of the association may vary by duration of membership so that the cumulative contribution rate of recently admitted members becomes the same as previously admitted members.

(b) If, at any time, the insolvency fund is not sufficient to make the payments or reimbursements then owing, the association may levy a special assessment on members of the association at a rate not to exceed $15.00 per $1,000.00 of security amount established by the department for each member, but such special assessment may not be levied more than once in each calendar year.

(c) No state funds shall be allocated or paid to the association except those funds which may accrue to the association by or through assignments of rights of an insolvent employer. All moneys in the fund shall be held in trust and shall not be money or property of the state or the participants in the association.



Section 25-5-255 - Insolvency fund.

Upon receipt of the funds assessed on members, the association may set aside funds for the administration of its affairs, and the balance of the funds shall be deposited to an insolvency fund under the following terms:

(1) The fund is created for the purpose of assuring payment of workers' compensation claims against members of the association who become insolvent; but only those claims which accrue while the insolvent employer is a member of the association and accrue prior to the determination of insolvency or within 30 days thereafter. The obligation of the fund shall be limited to the obligation of the insolvent employer under the Workers' Compensation Act, in an amount not to exceed 150 percent of the amount of security as determined by the department as of the last annual financial review. The fund shall have all defenses of and shall be subrogated to all rights of the insolvent employer. The fund shall not be liable for any penalties or interest assessed against the employer.

(2) It shall be the duty of the Department of Labor to determine insolvency of any self-insurer employers, and to notify the association of its determination. Members and directors of the association are specifically forbidden to be given information on the financial condition of any members except the fact of determination of insolvency.

(3) The Secretary of the Department of Labor, or his representative, will at all reasonable times have full and free access to the books and records of the association and may audit the association's financial affairs as he deems necessary. Should the secretary deem the balance in the insolvency fund insufficient to meet projected liabilities, he shall inform the board of directors, and after consultation with them, he shall set the amount which he deems sufficient and the board of directors shall levy assessments as provided herein to secure that amount.

(4) The association shall be subrogated to all rights of any claimant whose claim it pays and shall have a claim against the member employer for all such claims and expenses of administration.

(5) If at any time the insolvency fund is insufficient to pay all claims then owing, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as sufficient funds become available.



Section 25-5-256 - Association subject to examination and regulation by Department of Industrial Relations.

The association shall be subject to examination and regulation by the Department of Labor. No later than March 30 of each year, the board of directors shall submit a financial report for the preceding calendar year in a form approved by the department.



Section 25-5-257 - Assessments deductible as business expenses.

A member may deduct as a business expense for state income tax purposes any assessment levied under Section 25-5-254 in the year such assessments are paid.






Article 10 - Insurance with Optional Deductibles.

Section 25-5-270 - Certain employers authorized to purchase insurance with optional deductibles.

(a) Each insurer issuing a policy under this article shall offer, as a part of the policy or as an optional endorsement to the policy, deductibles optional to the policyholder for benefits payable under this article. Deductible amounts offered shall be fully disclosed to the prospective policyholder in writing in the amount of $100.00, $200.00, $300.00, $400.00, $500.00, or increments of $500.00 up to a maximum of $2,500.00 per compensable claim. The policyholder exercising the deductible option shall choose only one deductible amount.

(b) If the policyholder exercises the option and chooses a deductible, the insured employer shall be liable for the amount of the deductible for benefits paid for each compensable claim of work injury suffered by an employee. The insurer shall pay all or part of the deductible amount, whichever is applicable to a compensable claim, to the person or medical provider entitled to the benefits conferred by this article and then seek reimbursement from the insured employer for the applicable deductible amount. The payment or nonpayment of deductible amounts by the insured employer to the insurer shall be treated under the policy insuring the liability for workers' compensation in the same manner as payment or nonpayment of premiums.



Section 25-5-271 - Optional deductibles to be offered in policy; exception.

Optional deductibles shall be offered in each policy insuring liability for workers' compensation that is issued, delivered, issued for delivery, or renewed under this article on or after July 29, 1991, unless an insured employer and insurer agree to renegotiate a workers' compensation policy in effect on July 29, 1991, so as to include a provision allowing for a deductible.



Section 25-5-272 - Premium reduction to be determined before application of experience modification, premium surcharge, etc.

Premium reduction for deductibles shall be determined before the application of any experience modification, premium surcharge, or premium discounts. To the extent that an employer's experience rating or safety record is based on benefits paid, money paid by the insured employer under a deductible as provided in this article shall not be included as benefits paid so as to harm the experience rating of such employer.



Section 25-5-273 - Applicability.

This article shall not apply to employers who are approved to self-insure against liability for workers' compensation or group self-insurance funds for workers' compensation established pursuant to this chapter.






Article 11 - Ombudsman Program.

Section 25-5-290 - Ombudsman program, creation; purpose; members; notification of service; benefit review conferences.

(a) The Department of Industrial Relations shall establish an Ombudsman Program to assist injured or disabled employees, persons claiming death benefits, employers, and other persons in protecting their rights and obtaining information available under the Workers' Compensation Law.

(b) Providing that the employer and the employee agree to participate in the benefit review conference, the ombudsmen shall meet with or otherwise provide information to injured or disabled employees, investigate complaints, and communicate with employers, insurance carriers, and health care providers on behalf of injured or disabled employees.

(c) Ombudsmen shall be Merit System employees and demonstrate familiarity with the Workers' Compensation Law. An ombudsman shall not be an advocate for any person who shall assist a claimant, employer, or other person in any proceeding beyond the benefit review conference, but may, at all times, provide appropriate information regarding this chapter and rules and regulations promulgated thereunder.

(d) Each employer shall notify his or her employees of the ombudsman's service in a manner prescribed by the Director of the Department of Industrial Relations. The notice shall include the posting of a notice in one or more conspicuous places. The director shall also describe clearly the availability of the ombudsman on the first report of accident form required by this article. The ombudsman shall give each employee with a lost-time accident claim written notice of workers' compensation assistance that is available. The notice shall include a toll-free phone number for employees to reach an ombudsman.

(e) Ombudsmen may conduct benefit review conferences. A benefit review conference may be held between the parties involved in a dispute over any claim arising after January 1, 1993. Such benefit review conference shall be held only by agreement of the employer and employee and shall not be deemed mandatory. The director shall institute and maintain an education and training program for ombudsmen. The ombudsmen shall be trained in the principles and procedures of dispute mediation and the director may consult or contract with the federal Mediation and Conciliation Service or other appropriate organizations to accomplish this purpose.

(f) In conducting benefit review conferences, the ombudsman:

(1) Shall mediate disputes between the parties and assist with the claim consistent with this article and the policies of the department.

(2) Shall inform all parties of their rights and responsibilities under this article, especially in cases in which either party is not represented by an attorney or other representative. An employee shall be advised, in writing which shall be notarized, of his or her right to be represented by counsel and of his or her right to have any settlement of his or her claim reviewed by a court of competent jurisdiction at any time within 60 days after the date of the settlement and at the end of 60 days it shall be final and irrevocable.

(3) Shall ensure that all documents and information relating to the employee's wages, medical condition, and any other information pertinent to the resolution of disputed issues are contained in the claim file at the conference, especially in cases in which the employee is not represented by an attorney or other representative.

(4) May reschedule a benefit review conference if he or she determines that available information pertinent to the resolution of disputed issues is not produced at the benefit review conference.

(5) May not take testimony but may direct questions to an employee, an employer, or a representative of an insurance carrier to supplement or clarify information in a claim file.

(6) May not make a formal record.

(7) May issue a statement with regard to an award of attorney fees in accordance with the amount as provided by Section 25-5-90.



Section 25-5-291 - Benefit review conferences.

A benefit review conference is a nonadversarial, informal dispute resolution proceeding designed to:

(1) Explain, orally and in writing, the rights of the respective parties to a workers' compensation claim and the procedures necessary to protect those rights.

(2) Discuss the facts of the claim, review available information in order to evaluate the claim, and delineate the disputed issues.

(3) Mediate and resolve disputed issues by mutual agreement of the parties in accordance with this article and the policies of the department.



Section 25-5-292 - Resolution of disputes, settlement agreements; written reports; interlocutory orders; final determinations of liability.

(a) A dispute may be resolved either in whole or in part at the benefit review conference. If the conference results in the resolution of some of the disputed issues by mutual agreement or in a settlement, the ombudsman shall reduce the agreement or the settlement to writing. The ombudsman and each party or the designated representative of the party shall sign the agreement or settlement. A settlement reached hereunder shall, unless otherwise provided herein, be effective on the date the settlement is signed unless one of the parties submits the settlement to the court for approval as provided in this article.

(b) An agreement signed pursuant to this section shall be binding on all parties through the final conclusion of all matters relating to the claim, unless within 60 days after the agreement is signed or approved the court on a finding of fraud, newly discovered evidence, or other good cause, shall relieve all parties of the effect of the agreement.

(c) If the dispute is entirely resolved at the benefit review conference, the ombudsman shall prepare a written report, which shall not be admissible into evidence in any court, that includes:

(1) A statement of each resolved issue.

(2) The ombudsman's recommendations regarding the payment or denial of benefits.

(3) No permission of the court is required by an attorney to represent any party before an ombudsman.

(d) If there is a dispute as to which of two or more insurance carriers is liable for compensation for one or more compensable injuries, the ombudsman may issue an interlocutory order directing each insurance carrier to pay a proportionate share of benefits due pending a final decision on liability. The proportionate share shall be determined by dividing the compensation due by the number of insurance carriers involved.

(e) On final determination of liability, any insurance carrier that has been determined not to be liable for the payment of benefits is entitled to reimbursement from the share paid by the insurance carrier that has been determined to be liable.

(f) The ombudsman shall file the signed agreement and the report with the Department of Industrial Relations.



Section 25-5-293 - Duties of director; continuing education, accounting; recovery of expenses; advisory committees; legislative intent regarding reimbursements.

(a) The Secretary of the Department of Labor may prescribe rules and regulations for the purpose of conducting continuing education seminars for all personnel associated with workers' compensation claims and collect registration fees in order to cover the related expenditures. The secretary may adopt rules and regulations setting continuing education standards for workers' compensation claims personnel employed by insurance companies and self-insured employers and groups.

(b) The secretary shall file annually with the Governor and the presiding officer of each house of the Legislature a complete and detailed written report accounting for all funds received and disbursed during the preceding fiscal year. The annual report shall be in the form and reported in the time provided by law.

(c) The secretary shall establish reasonable charges to recover expenses for services not required by law or rule provided to persons requesting the services from the Department of Labor.

(d) The secretary shall appoint appropriate advisory committees on workers' compensation matters, including: An advisory committee consisting of three administrators who are members of the Alabama Hospital Association, who shall be selected by the secretary from nominations submitted by the Alabama Hospital Association; an advisory committee consisting of three chiropractors who are members in good standing with the Alabama State Chiropractic Association, who shall be selected by the secretary from nominations submitted by the Alabama State Chiropractic Association; an advisory committee consisting of three pharmacists who are members in good standing with the Alabama Pharmaceutical Association who shall be selected by the secretary from nominations submitted by the Alabama Pharmaceutical Association; and an advisory committee consisting of three optometrists who are members in good standing with the Alabama Optometric Association who shall be selected by the secretary from nominations submitted by the Alabama Optometric Association. These committees shall guide the secretary and make recommendations to ascertain the prevailing rate of reimbursement or payment of medical costs in the State of Alabama. These committees shall make recommendations with regard to the implementation of all other rules and regulations, including, but not limited to, utilization review by like peers. These committees shall also advise and guide the secretary in determining all other rules and regulations required to accomplish the intent of the Legislature in assuring the quality of medical care and achieving medical cost control.

The secretary shall also appoint a vocational rehabilitation advisory committee consisting of at least five professional licensed rehabilitation specialists. These rehabilitation specialists shall be selected by the secretary from nominations from the rehabilitation associations in the State of Alabama, including, but not limited to, the Alabama Physical Therapy Association. The committee shall guide the secretary and make recommendations to ascertain the prevailing rate of reimbursement or payment of rehabilitation costs in the State of Alabama. The committee shall also make recommendations with regard to the implementation of all other rules and regulations, including but not limited to, utilization review, and with regard to rehabilitation policies as provided by this article. The committee shall also advise and guide the secretary in determining all other rules and regulations required to accomplish the intent of the Legislature in assuring the quality of rehabilitation care and achieving rehabilitation cost control.

(e) The secretary shall appoint an advisory committee consisting of attorneys who are members in good standing of the Alabama State Bar. This committee shall guide and assist the secretary in creating and promulgating rules and regulations for the efficient administration of the Ombudsman Program.

Members of the advisory committee shall receive State of Alabama mileage expense which shall be paid by the Department of Labor.

(f) It is the intent of the Legislature that final reimbursements related to workers' compensation claims be commensurate and in line with the prevailing rate of reimbursement or payment in the State of Alabama, or as otherwise provided in this article. The secretary shall conduct field audits as necessary to assist the private sector to gain compliance with the legislative intent. The department shall develop administrative rules to facilitate implementation and continuity of the legislative intent of this article. The secretary, except as otherwise provided in this article, shall not establish the prevailing rate of payment or reimbursement, but may collect data which are construed to be statistically significant as defined by an independent, disinterested consultant. By definition, the prevailing rate of payment or reimbursement is self-defining and self-setting and shall be updated annually. The secretary may create a statistically valid data base from which prevailing rates of reimbursement or payment shall be ascertained. Except as otherwise provided herein, the prevailing rate of reimbursement or payment for medical services provided under this article shall be effective 30 days after the prevailing rate of reimbursement or payment is discovered, but in no event earlier than six months from May 19, 1992.

(g) Insurance carriers and self-insurers, individual and group, are required to make appropriate payment for services provided under this article. Unless otherwise provided in this article, an insurance carrier or self-insurer, individual or group, shall not pay more than the applicable prevailing rate of reimbursement for medical services. Insurance carriers and self-insurers, individual and group, may have utilization review and medical bill screenings. Utilization review and bill screening shall be performed by qualified individuals or entities to insure the integrity of the services and the quality of cost containment. It is the express legislative intent of this article to ensure that the highest quality health care is available to employees who become injured or ill as the result of employment, at an appropriate rate of provider reimbursement. All insurers, claims adjusters, self-administered employers, and any entity involved in the administration or payment of workers' compensation claims may, but are not required to, implement utilization review and bill screening for health services provided to employees covered under this article. In this regard, employers' liability for reimbursement shall be limited to the prevailing rate or maximum fee schedule established by the Workers' Compensation Services Board for similar treatment. Services provided that are deemed not medically necessary are not reimbursable and the employer is held harmless. In no event is the employee responsible or held liable for any charges associated with an authorized workers' compensation claim. To ensure compliance of providers, insurance carriers, and self-insurers, the secretary may provide by rule for the review and audit of insurance carriers and self-insurers, individual and group, of payments for medical services. The secretary may maintain a statewide data base from insurance carriers and self-insurers, individual and group, on medical charges, actual payments, and adjudication methods for use in administering this article.

(h) Claims payors, and insurers operating in Alabama shall, at the secretary's request, provide the secretary such data as he or she deems necessary to evaluate costs and quality. The data shall be provided in the form and content to the secretary's specifications and in a manner deemed timely by the secretary. The secretary may gather from health care claims intermediaries that operate in Alabama any claims data related to diagnoses and procedures encountered in the treatment of workers'-compensation-type injury and illness in Alabama. Results from all data gathered shall be made available to employers or their representatives for use in decisions regarding the direction of care or to determine appropriateness of reimbursement.

(i) Beginning immediately after May 19, 1992, and to be completed within six months thereafter, the secretary may engage an independent firm to identify the initial costs for the program. These initial expenses shall include, but not be limited to, the establishment of a data base to determine prevailing rates, and the conducting of cost analysis for appropriate reimbursement rates to hospitals and other facilities.

(j) A person who performs services for the secretary pertaining to the policies of any advisory committee or board is immune from civil liability against any claim arising out of, or related to, any decision made in good faith, and without malice, and predicated upon information which was then available to the person. Immunity from liability under this section does not apply to a person providing medical treatment to an injured employee.

(k) Notwithstanding any other provision of this section to the contrary, it is the intent of this section that any and all utilization review, bill screening, medical necessity determinations, or audits which relate to the services of physicians as defined in Section 25-5-310 shall only be conducted under and in accordance with policies, guidelines, or regulations which have been jointly approved by the Workers' Compensation Medical Services Board and the secretary under the provisions of Section 25-5-312, as and when such policies, guidelines, criteria, and regulations are adopted in a final and effective form pursuant to the Alabama Administrative Procedure Act. Not later than six months from May 19, 1992, the secretary, with the approval of the board, shall publish a notice of the intended action in Alabama Administrative Monthly to adopt initial policies, guidelines, criteria, or regulations for utilization review, medical necessity determinations, and bill screenings; however, each insurer, self-insured employer, claims administrator, or other payor may continue utilization review, medical necessity determinations, and bill screenings unaffected by this article during the first six months from May 19, 1992, or until such policies, guidelines, criteria, or regulations may become effective in a final adopted form within that initial six-month period. If such above referenced pending policies, guidelines, criteria, or regulations have not become effective in a final form pursuant to the Administrative Procedure Act after six months from May 19, 1992, then until such time as they are finally adopted, each insurer, self-insured employer, or claims administrator shall conduct utilization review, medical necessity determinations, and bill screenings in a manner that is consistent with similar practices of a majority of commercial insurance companies authorized to issue policies of health insurance in this state. Any amendments, including additions or deletions, to the initial policies, guidelines, criteria, or regulations shall be adopted in accordance with the requirements of this section and Section 25-5-312.



Section 25-5-294 - Communications, etc. privileged; documentation; release of records or information; penalty for obtaining information under false pretenses.

(a) All letters, reports, communications, and other matters, written or oral, from employer or employee to each other, to the Secretary of the Department of Labor, any of his or her agents, representatives, or employees, or to any official or board functioning under this article, which have been written, sent, delivered, or made in connection with the requirements and administration of this article, shall be absolutely privileged. Information obtained from the above mentioned matters shall be held confidential, except to the extent necessary for the proper presentation of the contest of a claim, and shall not be published or open to public inspection in any manner. Any person violating this section shall be fined not less than $20.00 nor more than $200.00, or imprisoned for not longer than 30 days, or both.

(b) The secretary may make summaries, compilations, photographs, duplications, or reproductions of any records as he or she may deem advisable for the effective and economical preservation of the information contained therein. The documentation, duly authenticated, shall be admissible in any proceeding under this article if the original record or records would have been admissible therein.

(c) The secretary may, upon specific request therefor, furnish to any public agency a workers' compensation record in his or her custody, if the agency makes payment of a reasonable cost therefor.

(d) At his or her discretion, the secretary may release information for the purpose of making economic analyses to institutions of higher education, or a federal government corporation upon payment of a reasonable cost therefor. The institution or federal government corporation shall agree in writing that information so obtained shall not be published or released by it to any person in a manner to permit the identification of any specific individual or employing unit.

(e) The secretary may afford reasonable cooperation with any agency of the United States or any state agency charged with the administration of any workers' compensation laws.

(f) The secretary may upon specific request release a workers' compensation record or information therein to any public official or to any law enforcement officer if the release is deemed by the secretary to be necessary for the performance of the official's or officer's duties and upon payment of a reasonable cost therefor in accordance with any regulations the secretary may prescribe.

(g) Any person who willfully makes a false statement or representation to obtain any information under this section, either for himself or herself or for any other person, who uses any information for any purpose other than in the performance of his or her official duties, or in any other manner misuses the information, shall be guilty of a misdemeanor and upon conviction, shall be punished by a fine of not less than $200.00 nor more than $1,000.00, or by imprisonment for not less than three nor more than 12 months, or by both fine and imprisonment.






Article 12 - Workers' Compensation Medical Services Board.

Section 25-5-310 - Definitions.

For the purposes of this article the following words and phrases have the following meanings:

(1) BOARD. The Workers' Compensation Medical Services Board.

(2) MEDICAL or MEDICAL SERVICES. Any and all medical or surgical services provided by physicians under this new article.

(3) PHYSICIAN. A doctor of medicine or doctor of osteopathy licensed to practice medicine.



Section 25-5-311 - Workers' Compensation Medical Services Board; creation, members, functions.

There is established a Workers' Compensation Medical Services Board composed of five physicians licensed to practice medicine in the State of Alabama who shall be appointed by the Secretary of the Department of Labor. The initial board shall be selected from a list of 15 physicians who are members of the Medical Association of the State of Alabama, submitted by the association.

Members of the board shall serve terms of five years. In order that the appointments be staggered, one member shall serve an initial term of six years, one member shall serve an initial term of two years, one member shall serve an initial term of three years, one member shall serve an initial term of four years, and the remaining member shall serve an initial term of five years. Thereafter, successors shall be appointed by the secretary from among a list of three nominees submitted by the Medical Association of the State of Alabama to serve full five-year terms. A member of the board shall continue to serve beyond the expiration of his or her term of office until his or her successor is legally appointed. Members of the Workers' Compensation Medical Services Board shall be eligible to serve two five-year terms of office in addition to an initial or unexpired term of less than three years, but shall not serve thereafter. Members of the board shall be entitled to receive per diem at the rate of $100.00 for each day or portion thereof spent in the performance of the duties of their office, and in addition, shall be reimbursed for expenses of travel in the same manner as employees of the State of Alabama.

The Workers' Compensation Medical Services Board shall function as a part of the Department of Labor and shall have the authority, duties, and responsibilities as prescribed in this article. The board may meet quarterly at a time and place designated by the chair, and may meet more frequently at the call of the chair. The board shall elect one of its members as chair who shall serve a term of one year. The board may adopt rules governing its own proceedings. The department shall provide the board with necessary meeting and office space, secretarial and clerical support, reimbursement for travel expenses and per diem as specified in this article. Upon approval of the secretary, the Lieutenant Governor, and the Speaker of the House of Representatives, additional funding as required by the board for the employment of consultants, attorneys, and other professional staff necessary to accomplish the purposes and objectives stated in this article may be provided.



Section 25-5-313 - Schedule of maximum fees.

Within 60 days from May 19, 1992, the Workers' Compensation Medical Services Board shall submit to the Governor an initial schedule of maximum fees for medical services covered by this article, which schedule shall become effective immediately upon submission to the Governor. The initial schedule of maximum fees shall be established by the board in the manner prescribed in this section. The fee for each service in the schedule shall be exactly equal to an amount derived by multiplying the preferred provider reimbursement customarily paid on May 19, 1992, by the largest health care service plan incorporated pursuant to Sections 10-4-100 to 10-4-115, inclusive, by a factor of 1.075, which product shall be the maximum fee for each such service. In addition the board may submit to the Governor for approval on or before January 31, 1993, a revised schedule of selected fees for medical services covered by this article, which fees shall not exceed the fees established in the initial schedule of fees by more than 2 1/2 percent. The revised schedule of fees, but not individual fees or separate portions thereof, shall be subject to acceptance or rejection by the Governor. If the revised schedule of fees is rejected by the Governor, it shall be referred to the board for further consideration and the initial schedule of maximum fees shall continue to be in effect until the Governor and the board reach agreement; provided, however, the schedule of maximum fees in effect on January 31, 1993, shall not be subject to further revision through this process.

The schedule of maximum fees and any additions, deletions, corrections, or changes thereto shall not be considered a rule or regulation requiring publication under the Alabama Administrative Procedure Act. It is the express legislative intent that the Workers' Compensation Medical Services Board may establish a system of maximum fees under this section for services rendered by physicians to employees covered by the Workers' Compensation Law and that the schedule of fees shall replace and supplant traditional competitive market mechanisms in the interest of obtaining quality physician services in a cost effective manner. The board shall annually adjust the schedule of fees established pursuant to this section by increases which shall be no more than the annual increase in the cost of living as reflected by the U. S. Department of Labor consumer price index. The board may, from time to time, add to or adjust the schedule of fees in response to changes in technology and medical practice, subject only to the right of the Governor to accept or reject the addition or adjustment made by the board, and to refer to the board for further consideration any additions or adjustments which he or she may reject. In the event that at any time a state or federal tax, levy, fee, or assessment is imposed or assessed on physicians licensed to practice medicine which tax, levy, fee, or assessment is based in whole or in part upon the provision of professional services in connection with the practice of medicine, then, in that event, the board may, subject to the approval of the Governor, within three months of the effective date of the tax, levy, fee, or assessment issue a revised schedule of maximum fees which increases the maximum fee for each service reflected therein by an amount which shall be no more than the rate fixed by law of the tax, levy, fee, or assessment. This provision shall not be construed to include income or sales tax increases. The liability of the employer for the payment of services rendered by physicians shall not exceed those maximum fees established by the board and approved by the Governor. The employees shall not be liable to the physician for any amount in excess of the schedule of maximum fees established by the board and approved by the Governor.



Section 25-5-312 - Powers and duties of the board.

The board shall exercise general supervision in all matters related to the provision of medical services provided by physicians, as defined in Section 25-5-310, rendered to workers under this article. The duties of the board shall include, but are not limited to, the following:

(1) Study, develop, and implement any necessary and reasonable guidelines for medical services and physician care provided by physicians. In addition, with respect to services provided by physicians, the board shall study, develop, and recommend to the secretary uniform medical criteria and policies for the conduct of utilization review, bill screenings, and medical necessity determinations for use by insurance carriers, self-insurers, and claims administrators.

(2) Study, design, and implement standardized uniform claims processing forms and forms for the reporting of medical information to employers and insurance companies by physicians.

(3) Address and give consideration to those matters referred to it by the secretary.

(4) The board shall contract with physicians, health care providers, professional associations of physicians, and health-related organizations to provide the board with consultation, and research and development expertise in discharging its duties and responsibilities under this article. Any contract entered into by the board shall be approved by the secretary and submitted as are other state contracts.

(5) The board may establish, by regulations promulgated by the department, regional committees of physicians appointed by the board to perform any duties and responsibilities specified by the board in programs established for the delivery of medical services under this article. In addition the board shall appoint board certified physicians in any of the medical or surgical specialties to act as independent expert medical consultants to the ombudsman in connection with the resolution of disputes involving physicians providing medical services to injured workers. Members of the regional committees shall be physicians and shall serve at the pleasure of the board. Physicians serving as members of the regional committees as constituted under this section or independent expert medical consultants to the ombudsman shall be granted the same immunities as provided members of the board under this article and existing state law.

(6) Implementation of this section shall be governed by and subject to the Alabama Administrative Procedure Act. Rules and regulations relating to the duties and authority of the board, enumerated herein, may be promulgated only with the consent of both the secretary and the board.



Section 25-5-314 - Contracts for medical services at mutually agreed rates.

Notwithstanding any other provisions of this article to the contrary, any employer, workers' compensation insurance carrier, self-insured employer, or group fund, may contract with physicians, hospitals, and any other health care provider for the provision of medical services to injured workers at any rates, fees, or levels of reimbursement which shall be mutually agreed upon between the physician, hospitals, and any other health care provider and the employer, workers' compensation insurance carrier, self-insured employer, or group fund.



Section 25-5-315 - Immunity from liability.

The Workers' Compensation Medical Services Board, the individual members thereof, the agents, servants, employees, consultants, or attorneys of the board, and any person, firm, or corporation contracting with the board for the specific purpose of implementing the duties, obligations, and responsibilities of the board under this article, shall each be immune from civil liability against the claims of any and all individuals, firms, corporations, institutions, or other entities for any claims of any nature whatsoever arising out of or related to the decisions, opinions, deliberations, reports, or publications which are made, rendered, or entered by the board, the individual members of the board, or the agents, servants, employees, consultants, or attorneys of the board or any person, firm, or corporation contracting with the board which decisions, opinions, deliberations, reports, or publications were made in good faith, without malice, and predicated upon information which was then available to the board.



Section 25-5-316 - Workers' Compensation Administrative Trust Fund; creation; management; trustee and custodian; assessments; penalties.

(a) There is established in the State Treasury a fund entitled the Workers' Compensation Administrative Trust Fund, into which shall be deposited certain assessments provided under Chapter 5 (commencing with Section 25-5-1) of Title 25 collected by the Department of Labor. The fund shall constitute a separate fund to be disbursed by the state Comptroller on order of the Secretary of the Department of Labor. All expenses incurred by the department under the Workers' Compensation Law, including the salaries of all employees, travel cost, and any other cost of administration and enforcement as may become necessary, either within or without the state, shall be paid from the separate fund in the State Treasury upon warrants of the state Comptroller drawn upon the State Treasury from time to time when vouchers therefor are approved by the secretary. The State Treasurer shall pay moneys from the separate fund upon the order of the secretary. The total expense for every purpose incurred shall not exceed the total assessment collected and paid into the fund. The total expense for every purpose incurred in implementing this article shall not exceed the amount appropriated by the Legislature in the general fund appropriation act. No funds shall be withdrawn or expended except those budgeted and allocated in accordance with Article 4 (commencing with Section 41-4-80) of Chapter 4 of Title 41. All moneys remaining unexpended in the separate fund at the end of the fiscal year shall remain in the State Treasury to be expended as herein provided. Included in the budget shall be an amount of money allocated for the specific and exclusive purpose of paying only benefits to the claimants who have qualified to receive benefits from the Second Injury Trust Fund on May 19, 1992. Payments of these benefits shall be made weekly. The secretary shall each week make requisitions to the state Comptroller who shall draw warrants on the State Treasurer for the weekly compensation amount. The warrants shall be drawn only if there are sufficient moneys in the Treasury for immediate payment. Claims shall take priority in an ascending numerical order according to the time of the accident, and the time shown in the settlement between the employer and employee shall be prima facie evidence of the time of the accident. No funds allocated for the payment of benefits from the fund shall be used to pay lump-sum attorney's fees. Payment shall resume at the end of the first week of the fiscal year in which the Legislature approves the requested budget for the Workers' Compensation Administrative Trust Fund. The claimants who were receiving weekly benefits from the Second Injury Trust Fund as of August 31, 1991, shall be paid all weekly benefits due to date and the benefits shall be continued for the duration of claim. Those amounts shall be paid from the moneys as allocated.

(b) The State Treasurer shall determine if the money in the trust fund shall be kept in cash or invested. The moneys in the fund may be invested by the State Treasurer and all moneys and interest remaining unexpended in the separate fund provided at the end of the fiscal year shall remain in the State Treasury to be expended as herein provided.

(c) The secretary is designated as trustee of the fund and the State Treasurer is designated as custodian of the fund, and both shall furnish bonds in amounts deemed appropriate. The cost of bonds for the trustee, custodian, and other employees or officials required to post bond in connection with the program shall be paid out of the fund.

(d) Each insurance carrier, self-insured employer, and group fund shall be assessed $250.00. The gross claims for compensation and medical payments paid by the carriers, self-insured employers, and group funds are the basis for computing the amount to be assessed. The amount of assessment shall be based upon the proportion that the total gross claims for compensation and medical payments paid by the carrier, self-insured employer, or group fund during the preceding calendar year bore to the total gross claims for compensation and medical payments paid by all carriers, self-insured employers, and group funds during that period. The total assessment shall not exceed $5,000,000.00 per year. The secretary shall determine if the assessment shall be a specific amount or shall be a percentage of gross claims for compensation and medical payments paid by the insurance carriers, self-insured employers, and group funds. An assessment shall not exceed an amount reasonably necessary to defray the necessary administration expense.

(e) The department shall provide by regulation for the collection of the amounts assessed against each insurance carrier, self-insured employer, and group fund. The amounts shall be paid within 30 days from the date that the notice is served upon the insurance carrier, self-insured employer, and group fund. If the amounts are not paid within that period, there may be assessed, for each 30 days that the amount so assessed remains unpaid, a civil penalty equal to 10 percent of the amount unpaid. The amount of the civil penalty shall be collected at the same time the amount assessed is collected.

(f) If an insurance carrier, self-insured employer, or group fund fails to pay the amounts assessed against it within 60 days from the time the notice is served, the department may suspend or revoke the authorization to the self-insurer and may request that the Department of Insurance revoke the authority of the insurance company to insure workers' compensation.

(g) The department may require from each insurance carrier, self-insured employer, and group fund reports with respect to all payments of compensation and medical payments by the insurance carriers, self-insured employers, or group funds during each calendar year, and may determine the amounts paid by each insurance carrier, self-insured employer, and group fund and may determine the amounts paid by all insurance carriers, self-insured employers, and group funds during the period.

(h) On or before the first day of March of each year, every insurance carrier, self-insured employer, and group fund shall file with the department a statement on the prescribed forms showing the gross claims for compensation and medical payments paid by the insurance carrier, self-insured employer, or group fund during the preceding one-year period ending on the 31st day of December. Any insurance carrier, self-insured employer, or group fund which neglects to file its annual written statement within the time provided in this manner shall pay to the Workers' Compensation Administrative Trust Fund a penalty for each day's neglect in an amount prescribed by rule of the secretary.

(i) All money collected under this section shall be deposited in the Workers' Compensation Administrative Trust Fund.



Section 25-5-317 - Assessment of pro rata share; disposition of unexpended balance.

(a) Within 60 days after May 19, 1992, the Secretary of the Department of Labor shall assess each insurance carrier, self-insured employer, and group fund its pro rata share of the total amount of up to $4,500,000.00 according to the method set out in Section 25-5-316(d). Of the total amount, $800,000.00 shall be allocated to pay weekly benefits to the claimants of the Second Injury Trust Fund until an appropriate budget is approved in accordance with Chapter 4 of Title 41. The assessment shall be deposited into the Workers' Compensation Administrative Trust Fund and disbursed by the state Comptroller on order of the secretary.

(b) The assessment is appropriated and made available for the initial implementation costs and expenses of the workers' compensation program to fund activities not included in the general fund appropriation for fiscal year 1991-1992 and fiscal year 1992-1993, which are peculiar to this article.

(c) Any unexpended balance remaining at the end of the fiscal year will be credited to the insurance carriers and self-insured employers at the end of the next fiscal year.



Section 25-5-318 - One-time discount to small employers.

(a) For purposes of this article, "small employer" means an employer who is not experienced-rated for workers' compensation insurance purposes and whose annual workers' compensation premium is less than $5,000.00.

(b) The Department of Insurance shall promulgate a plan by which all insurance companies writing workers' compensation insurance in this state shall grant a one-time discount to small employers who qualify under this article and by which surcharges are assessed against small employers who experience two or more employee on-the-job injuries resulting in payment of indemnity or medical payments during a one-year period.

(c) A small employer who has not experienced an employee on-the-job injury resulting in payment of indemnity or medical payments during the most recent one-year period for which statistics are available shall receive a one-time discount of 10 percent on the amount of the employer's workers' compensation insurance premium.

(d) A small employer who has not experienced an employee on-the-job injury resulting in payment of indemnity or medical payments during the most recent two-year period for which statistics are available shall receive a one-time discount of 15 percent on the amount of the employer's workers' compensation insurance premium.

(e) A small employer who has experienced one employee on-the-job injury resulting in payment of indemnity or medical payments during the most recent one-year period for which statistics are available is not eligible for a discount on the amount of the employer's workers' compensation insurance premium, as otherwise would be available under subsections (c) or (d) of this section.

(f) A small employer who has experienced two or more employee on-the-job injuries resulting in payment of indemnity or medical payments during the most recent one-year period for which statistics are available shall be assessed a surcharge of 10 percent on the amount of the employer's workers' compensation premium; provided, however, no surcharge shall be assessed unless the small employer has received a discount, under subsections (c) or (d) of this section for the previous policy year.

(g) The discounts and surcharges under this article are not cumulative. For any annual workers' compensation premium, a small employer may not receive a discount of more than 15 percent, and a small employer may not be required to pay a surcharge of more than 10 percent.

(h) Within 30 days after one year following May 19, 1992, the Insurance Commissioner shall make a report to the Governor, with copies to the Lieutenant Governor and the Speaker of the House of Representatives on the Premium Incentives for Small Employers Program. This report shall include, but not be limited to, the number of employers participating in this program, the numbers and amounts of discounts and surcharges and any recommendations regarding this program.






Article 13 - Drug-free Workplace Program.

Section 25-5-330 - Legislative intent.

It is the intent of the Legislature to promote drug-free workplaces in order that employers in this state be afforded the opportunity to maximize their levels of productivity, enhance their competitive positions in the marketplace, and reach their desired levels of success without experiencing the costs, delays, and tragedies associated with work related accidents resulting from substance abuse by employees.



Section 25-5-331 - Definitions.

As used in this article, the following words and terms shall have meanings as follows:

(1) ALCOHOL. Ethyl alcohol, hydrated oxide of ethyl, or spirits of wine, from whatever source or by whatever process produced.

(2) CHAIN OF CUSTODY. The methodology of tracking specified materials, specimens, or substances for the purpose of maintaining control and accountability from initial collection to final disposition for all of the materials, specimens, or substances and providing for accountability at each stage in handling, testing, and storing materials, specimens, or substances and reporting test results.

(3) CONFIRMATION TEST or CONFIRMED TEST. A second analytical procedure used to identify the presence of a specific drug or metabolite in a specimen. The confirmation test shall be different in scientific principle from that of the initial test procedure. The confirmation method shall be capable of providing requisite specificity, sensitivity, and quantitative accuracy.

(4) DRUG. Amphetamines, cannabinoids, cocaine, phencyclidine (PCP), methadone, methaqualone, opiates, barbituates, benzodiazepines, propoxyphene, or a metabolite of any of the substances.

(5) EMPLOYEE. Any person who works for salary, wages, or other remuneration for an employer.

(6) EMPLOYEE ASSISTANCE PROGRAM. A program designed to assist in the identification and resolution of job performance problems associated with employees impaired by personal concerns. A minimum level of core services shall include consultation and training; professional, confidential, appropriate, and timely problem assessment services; short-term problem resolution; referrals for appropriate diagnosis, treatment, and assistance; follow-up and monitoring; employee education; and quality assurance.

(7) EMPLOYER. A person or entity that is subject to the Alabama Workers' Compensation Law, except that this article shall not apply to individual self-insurers or members of group self-insurance funds.

(8) INITIAL TEST. A sensitive, rapid, and reliable procedure to identify negative and presumptive positive specimens. All initial tests shall use an immunoassay procedure or an equivalent procedure or shall use a more accurate scientifically accepted method approved by the National Institute on Drug Abuse as more accurate technology becomes available in a cost-effective form.

(9) JOB APPLICANT. A person who has applied for a position with an employer and has been offered employment conditioned upon successfully passing a substance abuse test and may have begun work pending the results of the substance abuse test.

(10) NONPRESCRIPTION MEDICATION. A drug or medication authorized pursuant to federal or state law for general distribution and use without a prescription in the treatment of human disease, ailments, or injuries.

(11) PRESCRIPTION MEDICATION. A drug or medication lawfully prescribed by a physician for an individual and taken in accordance with the prescription.

(12) REASONABLE SUSPICION TESTING. Substance abuse testing based on a belief that an employee is using or has used drugs or alcohol in violation of the policy of the employer drawn from specific objective and articulate facts and reasonable inferences drawn from the facts in light of experience. Among other things, the facts and inferences may be based upon, but not limited to, the following:

a. Observable phenomena while at work such as direct observation of substance abuse or of the physical symptoms or manifestations or being impaired due to substance abuse.

b. Abnormal conduct or erratic behavior while at work or a significant deterioration in work performance.

c. A report of substance abuse provided by a reliable and credible source.

d. Evidence that an individual has tampered with any substance abuse test during his or her employment with the current employer.

e. Information that an employee has caused or contributed to an accident while at work.

f. Evidence that an employee has used, possessed, sold, solicited, or transferred drugs while working or while on the premises of the employer or while operating the employer's vehicle, machinery, or equipment.

(13) REHABILITATION PROGRAM. An established program capable of providing expert identification, assessment, and resolution of employee drug or alcohol abuse in a confidential and timely service. The service shall in all cases be provided by persons licensed or appropriately certified as health professionals to provide drug or alcohol rehabilitative services.

(14) SPECIMEN. Tissue, blood, breath, urine, or other product of the human body capable of revealing the presence of drugs or their metabolites or of alcohol.

(15) SUBSTANCE. Drugs or alcohol.

(16) SUBSTANCE ABUSE TEST or TEST. Any chemical, biological, or physical instrumental analysis administered for the purpose of determining the presence or absence of a drug or its metabolites or of alcohol.



Section 25-5-332 - Premium discount where drug-free workplace program implemented.

(a) If an employer implements a drug-free workplace program substantially in accordance with this article, the employer shall qualify for certification for a five percent premium discount under the employer's workers' compensation insurance policy.

(b) For each policy of workers' compensation insurance issued or renewed in the state on and after July 1, 1996, there shall be granted by the insurer a five percent reduction in the premium for the policy if the insured has been certified by the Department of Labor, Workers' Compensation Division, as having a drug-free workplace program which complies with the requirements of this article and has notified its insurer in writing of the certification.

(c)(1) The premium discount provided by this section shall be applied to an insured's policy of workers' compensation insurance pro rata as of the date the insured receives certification by the Department of Labor, Workers' Compensation Division, and shall continue for a period not to exceed four years. Notwithstanding the foregoing, an insurer shall not be required to credit the actual amount of the premium discount to the account of the insured until the final premium audit under the policy. Certification of an insured shall be required for each of the four years in which the premium discount is granted. Thereafter, any premium discount pursuant to this article shall be determined from the experience rating plan of the insured, or in the case of an insured not rated upon experience, as provided in subdivision (2).

(2) With respect to an insured which is not rated upon experience, any premium discount given an insured pursuant to this article after the initial four-year period provided in subdivision (1) shall be determined by the State Insurance Commissioner based upon data received from the rating and statistical organization designated by the commissioner pursuant to this article.

(d) The workers' compensation insurance policy of an insured shall be subject to an additional premium for the purposes of reimbursement of a previously granted premium discount and to cancellation in accordance with the policy if it is determined by the Department of Labor, Workers' Compensation Division, that the insured misrepresented the compliance of its drug-free workplace program.

(e) Each insurer shall make an annual report to the rating and statistical organization designated by the state Insurance Commissioner pursuant to this article illustrating the total dollar amount of drug-free workplace premium credit. Standard earned premium figures reported pursuant to this subsection on the aggregate calls for experience shall reflect the effects of the credits. The net standard premium shall then be the basis of any premium adjustment. The drug-free workplace credits shall be reported under a unique classification code or unit statistical reports submitted to the rating and statistical organization designated by the state Insurance Commissioner.

(f) The state Insurance Commissioner may promulgate rules and regulations necessary for the implementation and enforcement of this article.



Section 25-5-333 - Elements of program.

(a) A drug-free workplace program shall contain all the following elements:

(1) A written policy statement as provided in Section 25-5-334.

(2) Substance abuse testing as provided in Section 25-5-335.

(3) Resources of employee assistance providers maintained in accordance with Section 25-5-336.

(4) Employee education as provided in Section 25-5-337(a).

(5) Supervisor training in accordance with Section 25-5-337(b).

(b) In addition to the requirements of subsection (a), a drug-free workplace program shall be implemented in compliance with the confidentiality standards provided in Section 25-5-339.



Section 25-5-334 - Notice of testing; written policy statement.

(a) One time only, prior to testing, all employees and job applicants for employment shall be given a notice of testing. In addition, all employees shall be given a written policy statement from the employer which contains all of the following:

(1) A general statement of the employer's policy on employee substance abuse which shall identify:

a. The types of testing an employee or job applicant may be required to submit to, including reasonable suspicion or other basis used to determine when the testing will be required.

b. The actions the employer may take against an employee or job applicant on the basis of a positive confirmed test result.

(2) A statement advising an employee or job applicant of the existence of this article.

(3) A general statement concerning confidentiality.

(4) The consequences of refusing to submit to a drug test.

(5) A statement advising an employee of the Employee Assistance Program, if the employer offers the program, or advising the employee of the employer's resource file of assistance programs and other persons, entities, or organizations designed to assist employees with personal or behavioral problems.

(6) A statement that an employee or job applicant who receives a positive confirmed test result may contest or explain the result to the employer within five working days after written notification of the positive test result.

(7) A statement informing an employee of the provisions of the federal Drug-Free Workplace Act, if applicable to the employer.

(b) An employer not having a substance abuse testing program in effect on July 1, 1996, shall ensure that at least 60 days elapse between a general one-time notice to all employees that a substance abuse testing program is being implemented and the beginning of the actual testing. An employer having a substance abuse testing program in place prior to July 1, 1996, shall not be required to provide a 60-day notice period.

(c) An employer shall include notice of substance abuse testing on vacancy announcements for those positions for which testing is required. A notice of the employer's substance abuse testing policy shall also be posted in an appropriate and conspicuous location on the employer's premises, and copies of the policy shall be made available for inspection by the employees or job applicants of the employer during regular business hours in the employer's personnel office or other suitable locations. All testing conducted by an employer shall be in conformity with the standards and procedures established in this article and all applicable rules adopted by the state Department of Labor pursuant to this article. Notwithstanding the foregoing, an employer shall not have a legal duty under this article to request an employee or job applicant to undergo testing.



Section 25-5-335 - Types of tests; procedures for specimen collection and testing; laboratory; confirmation of tests.

(a) An employer is required to conduct the following types of tests in order to qualify for the workers' compensation insurance premium discounts provided under this article:

(1) An employer shall require job applicants to submit to a substance abuse test after extending an offer of employment. Limited testing of job applicants by an employer shall qualify under this article if the testing is conducted on the basis of reasonable classifications of job positions.

(2) An employer shall require an employee to submit to reasonable suspicion testing.

(3) An employer shall require an employee to submit to a substance abuse test if the test is conducted as part of a routinely scheduled employee fitness-for-duty medical examination that is part of the employer's established policy or that is scheduled routinely for all members of an employment classification or group.

(4) If the employee, in the course of employment, enters an employee assistance program or a rehabilitation program as the result of a positive test, the employer shall require the employee to submit to a substance abuse test as a follow-up to the program. Notwithstanding the foregoing, if an employee voluntarily entered the program, follow-up testing shall not be required. If follow-up testing is conducted, the frequency of the testing shall be at least once a year for a two-year period after completion of the program and advance notice of the testing date shall not be given to the employee.

(5) If the employee has caused or contributed to an on-the-job injury which resulted in a loss of work time, the employer shall require the employee to submit to a substance abuse test.

(b) Nothing in this article shall prohibit a private employer from conducting random testing or other lawful testing of employees.

(c) All specimen collection and testing under this article shall be performed in accordance with the following procedures:

(1) A specimen shall be collected with due regard to the privacy of the individual providing the specimen, and in a manner reasonably calculated to prevent substitution or contamination of the specimen.

(2) Specimen collection shall be documented, and the documentation procedures shall include all of the following:

a. Labeling of specimen containers so as to reasonably preclude the likelihood of erroneous identification of test results.

b. An opportunity for the employee or job applicant to record any information he or she considers relevant to the test, including identification of currently or recently used prescription or nonprescription medication or other relevant medical information. The providing of information shall not preclude the administration of the test, but shall be taken into account in interpreting any positive confirmed results.

(3) Specimen collection, storage, and transportation to the testing site shall be performed in a manner which reasonably precludes specimen contamination or adulteration.

(4) Each initial and confirmation test conducted under this article, not including the taking or collecting of a specimen to be tested, shall be conducted by a laboratory as described in subsection (d).

(5) A specimen for a test may be taken or collected by any of the following persons:

a. A physician, a physician's assistant, a registered professional nurse, a licensed practical nurse, a nurse practitioner, or a certified paramedic who is present at the scene of an accident for the purpose of rendering emergency medical service or treatment.

b. A qualified person certified or employed by a laboratory certified by the National Institute on Drug Abuse, the College of American Pathologists, or the Alabama Department of Human Resources.

(6) Within five working days after receipt of a positive confirmed test result from the laboratory, an employer shall inform the employee or job applicant in writing of the positive test result, the consequences of the results, and the options available to the employee or job applicant.

(7) The employer shall provide to the employee or job applicant, upon request, a copy of the test results.

(8) An initial test having a positive result shall be verified by a confirmation test.

(9) An employer who performs drug testing or specimen collection shall use chain of custody procedures to ensure proper record keeping, handling, labeling, and identification of all specimens to be tested.

(10) An employer shall pay the cost of all drug tests, initial and confirmation, which the employer requires of employees.

(11) An employee or job applicant shall pay the cost of any additional tests not required by the employer.

(12) If testing is conducted based on reasonable suspicion, the employer shall promptly detail in writing the circumstances which formed the basis of the determination that reasonable suspicion existed to warrant the testing. A copy of this documentation shall be given to the employee upon request and the original documentation shall be kept confidential by the employer as provided in this article and retained by the employer for at least one year.

(d)(1) No laboratory may analyze initial or confirmation drug specimens unless:

a. The laboratory is approved by the National Institute on Drug Abuse or the College of American Pathologists.

b. The laboratory has written procedures to ensure the chain of custody.

c. The laboratory follows proper quality control procedures including, but not limited to:

1. The use of internal quality controls including the use of samples of known concentrations which are used to check the performance and calibration of testing equipment, and periodic use of blind samples for overall accuracy.

2. An internal review and certification process for drug test results, conducted by a person qualified to perform that function in the testing laboratory.

3. Security measures implemented by the testing laboratory to preclude adulteration of specimens and drug test results.

4. Other necessary and proper actions taken to ensure reliable and accurate drug test results.

(2)a. A laboratory shall disclose to the employer a written test result report within seven working days after receipt of the sample. All laboratory reports of a substance abuse test result shall, at a minimum, state all of the following:

1. The name and address of the laboratory which performed the test and the positive identification of the person tested.

2. Positive results on confirmation tests only, or negative results, as applicable.

3. A list of the drugs for which the drug analyses were conducted.

4. The type of tests conducted for both initial and confirmation tests and the minimum cut-off levels of the tests.

b. No report shall disclose the presence or absence of any drug other than a specific drug and its metabolites listed pursuant to this article.

(3) Laboratories shall provide technical assistance to the employer, employee, or job applicant for the purpose of interpreting any positive confirmed test results which could have been caused by prescription or nonprescription medication taken by the employee or job applicant.

(e) If an initial drug test is negative, the employer may seek a confirmation test. Only those laboratories described in subsection (d) shall conduct confirmation drug tests.

(f) All positive initial tests shall be confirmed using the gas chromatography/mass spectrometry (GC/MC) method or an equivalent or more accurate scientifically accepted methods approved by the National Institute on Drug Abuse as the technology becomes available in a cost-effective form.



Section 25-5-336 - Employee assistance program or resource file of employee assistance providers.

(a) If an employer has an employee assistance program, the employer shall inform the employee of the benefits and services of the employee assistance program. In addition, the employer shall provide the employee with notice of the policies and procedures regarding access to and utilization of the program.

(b) If an employer does not have an employee assistance program, the employer shall maintain a resource file of providers of other employee assistance including drug and alcohol abuse programs, mental health providers, and other persons, entities, or organizations available to assist employees with personal or behavioral problems and shall notify the employee of the availability of the resource file. In addition, the employer shall post in a conspicuous place a listing of providers or employee assistance in the area.



Section 25-5-337 - Semiannual education program; supervisor training.

(a) An employer shall provide all employees with a semiannual education program on substance abuse, in general, and its effects on the workplace, specifically. An education program for a minimum of one hour should include, but is not limited to, the following information:

(1) The explanation of the disease model of addiction for alcohol and drugs.

(2) The effects and dangers of the commonly abused substances in the workplace.

(3) The policies of the company and procedures regarding substance abuse in the workplace and how employees who wish to obtain substance abuse treatment can do so.

(b) In addition to the education program provided in subsection (a), an employer shall provide all supervisory personnel with a minimum of two hours of supervisor training, which includes, but is not limited to, the following information:

(1) How to recognize signs of employee substance abuse.

(2) How to document and collaborate signs of employee substance abuse.

(3) How to refer substance abusing employees to the proper treatment providers.



Section 25-5-338 - Construction of article.

(a) No physician-patient relationship is created between an employee or job applicant and an employer, medical review officer, or any person performing or evaluating a drug test solely by the establishment, implementation, or administration of a drug-testing program.

(b) Nothing in this article shall be construed to prevent an employer from establishing reasonable work rules related to employee possession, use, sale, or solicitation of drugs, including convictions for drug related offenses, and taking action based upon a violation of any of those rules.

(c) Nothing in this article shall be construed to operate retroactively, and nothing in this article shall abrogate the right of an employer under state or federal law to conduct drug tests, or implement employee drug-testing programs. Notwithstanding the foregoing, only those programs that meet the criteria outlined in this article qualify for reduced workers' compensation insurance premiums under this article.

(d) Nothing in this article shall be construed to prohibit an employer from conducting medical screening or other tests required, permitted, or not disallowed by any statute, rule, or regulation for the purpose of monitoring exposure of employees to toxic or other unhealthy materials in the workplace or in the performance of job responsibilities. The screening or tests shall be limited to the specific materials expressly identified in the statute, rule, or regulation, unless prior written consent of the employee is obtained for other tests.

(e) No cause of action shall arise in favor of any person based upon the failure of an employer to establish or conduct a program or policy for substance abuse testing.



Section 25-5-339 - Confidentiality of information.

(a) All information, interviews, reports, statements, memoranda, and test results, written or otherwise, received by the employer through a substance abuse testing program are confidential communications, but may be used or received in evidence, obtained in discovery, or disclosed in any civil or administrative proceeding, except as provided in subsection (c).

(b) Employers, laboratories, medical review officers, employee assistance programs, drug or alcohol rehabilitation programs, and their agents who receive or have access to information concerning test results shall keep all information confidential. Release of such information under any other circumstance shall be solely pursuant to a written consent form signed voluntarily by the person tested, unless the release is compelled by an agency of the state or a court of competent jurisdiction or unless deemed appropriate by a professional or occupational licensing board in a related disciplinary proceeding. The consent form shall contain at a minimum all of the following:

(1) The name of the person who is authorized to obtain the information.

(2) The purpose of the disclosure.

(3) The precise information to be disclosed.

(4) The duration of the consent.

(5) The signature of the person authorizing release of the information.

(c) Information on test results shall not be released or used in any criminal proceeding against the employee or job applicant. Information released contrary to this subsection shall be inadmissible as evidence in the criminal proceeding.

(d) Nothing contained in this article shall be construed to prohibit the employer or laboratory conducting a test from having access to employee test information when consulting with legal counsel when the information is relevant to its defense in a civil or administrative matter.



Section 25-5-340 - Department of Industrial Relations to perform administrative duties for certification of employers.

The Department of Labor, Workers' Compensation Division, shall promulgate by rule or regulation procedures and forms for the certification of employers who establish and maintain a drug-free workplace which complies with this article. The department may charge a fee for the certification of a drug-free workplace program in an amount which shall approximate the administrative costs to the department of the certification. The certification fees shall be deposited in a revolving account to fund the administrative costs of certification and are hereby appropriated solely for that purpose. Certification of an employer shall be required for each year in which a premium discount is granted.









Chapter 6 - EMPLOYER'S LIABILITY FOR CERTAIN INJURIES.

Section 25-6-1 - Liability of master or employer; effect of servant's or employee's knowledge of defect or negligence causing injury.

(a) Except as otherwise provided by law, when a personal injury is received by a servant or employee in the service or business of the master or employer, the master or employer is liable to answer in damages to such servant or employee, as if he were a stranger and not engaged in such service or employment, provided such liability is enforced in a court of competent jurisdiction, in the cases following:

(1) When the injury is caused by reason of any defect in the condition of the ways, works, machinery or plant connected with or used in the business of the master or employer.

(2) When the injury is caused by reason of the negligence of any person in the service or employment of the master or employer who has any superintendence intrusted to him, while in the exercise of such superintendence.

(3) When such injury is caused by reason of the negligence of any person in the service or employment of the master or employer, to whose orders or directions the servant or employee at the time of the injury was bound to conform and did conform, if such injuries resulted from his having so conformed.

(4) When such injury is caused by reason of the act or omission of any person in the service or employment of the master or employer, done or made in obedience to the rules and regulations or bylaws of the master or employer, or in obedience to particular instructions given by any person delegated with the authority of the master or employer in that behalf.

(5) When such injury is caused by reason of the negligence of any person in the service or employment of the master or employer, who has charge or control of any signal, points, locomotive, engine, electric motor, switch, car or train, upon a railway or any part of the track of a railway.

(b) The master or employer is not liable under this section, if the servant or employee knew of the defect or negligence causing the injury and failed in a reasonable time to give information thereof to the master or employer, or to some person superior to himself engaged in the service or employment of the master or employer, unless the master or employer, or such superior, already knew of such defect or negligence, nor is the master or employer liable under subdivision (a) (1) unless the defect therein mentioned arose from, or had not been discovered or remedied, owing to the negligence of the master or employer, or of some person in the service of the master or employer, and intrusted by him with the duty of seeing that the ways, works, machinery or plant were in proper condition, but in no event shall it be contributory negligence or an assumption of the risk on the part of a servant to remain in the employment of the master or employer after knowledge of the defect or negligence causing the injury, unless he be a servant whose duty it is to remedy the defect or who committed the negligent act causing the injury complained of.



Section 25-6-2 - Damages recovered not subject to debts, etc., of servant or employee.

Damages recovered by the servant or employee, of and from the master or employer, are not subject to the payment of debts or any legal liabilities incurred by him, except judgments in favor of the wholly dependent, or dependents, as defined in Section 25-5-61.



Section 25-6-3 - Maintenance of action by personal representative; disposition of damages recovered.

If such injury results in the death of the servant or employee, his personal representative is entitled to maintain an action therefor in a court of competent jurisdiction, and the damages recovered are not subject to the payment of debts or liabilities but shall be distributed according to the statute of descent and distributions.



Section 25-6-4 - Acceptance of insurance benefits, etc., not to bar action, etc.; setoff.

No contract of employment, insurance, relief benefit or indemnity for injury or death entered into by or on behalf of any employee, nor the acceptance of any such insurance, relief benefit or indemnity by the person entitled thereto shall constitute any bar or defense to any action brought to recover damages for personal injuries to or death of such employee, but, upon the trial of such action against any employer, the defendant may set off therein any sum he has contributed toward any such insurance, relief benefit, or indemnity that may have been paid to the injured employee or, in case of death, to his personal representative.






Chapter 7 - LABOR UNIONS AND LABOR RELATIONS.

Article 1 - General Provisions.

Section 25-7-1 - Declaration of policy.

The right to live involves the right to work. The public and working men and women must be protected. The activities of labor organizations affect the social and economic conditions of the state and the welfare of its citizens. It is declared to be the policy of this state, in the exercise of its police power and in the protection of the public interest, to promote voluntary and peaceful settlement and adjustment of labor disputes and to regulate the activities and affairs of labor organizations, their officers, agents and other representatives in the manner and to the extent provided in this article.



Section 25-7-2 - Definitions.

When used in this article, the terms defined in this section shall have the meanings herein ascribed to them, unless it clearly appears from the context that some other meaning is indicated:

(1) LABOR ORGANIZATION or LABOR UNION. Every organization, association, group, union, lodge, local, branch, or subdivision thereof, whether incorporated or not, having within its membership employees working in the State of Alabama, organized for the purpose of dealing with employer or employers concerning hours of employment, rates of pay or the tenure or other terms or conditions of employment, but such term or terms shall not include any labor organization or labor union the members of which are subject to the Act of Congress known as the Railway Labor Act.

(2) LABOR DISPUTE. Any controversy concerning terms, tenure, or conditions of employment or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee; provided, that this definition shall not relate to a dispute between an individual worker and his employer.



Section 25-7-3 - Construction of article.

Except as otherwise specifically provided in this article, nothing contained in this article shall be construed to interfere with or impede or diminish in any way the right to strike or the right to individuals to work, nor shall anything in this chapter be construed so as to invade unlawfully the right to freedom of speech.



Section 25-7-4 - Boards of mediation.

The Governor may, whenever he considers it expedient, appoint a board of mediation, consisting of three members, for the purpose of gathering facts and information and hearing evidence concerning the cause of any strike, lockout, or other dispute or disagreement between employees or between any employer and his employees, for the purpose of making recommendations for the peaceable solution thereof, and, if the parties involved in such strike, lockout, or other dispute or disagreement shall in writing submit to such board such strike, lockout, or other dispute or disagreement for arbitration, which written submission must contain an agreement to abide by the determination or award of the board, then also for the purpose of arbitrating such strike, lockout, or other dispute or disagreement. One member of the board shall be a person who, on account of his previous employment or affiliations, shall be generally classified as a representative of employers. One member of the board shall be a person who, on account of his previous employment or affiliations, shall be generally classified as a representative of employees. One member of the board shall represent the interest of the public, shall not be generally classified as a representative of employers or of employees and shall be chairman of the board. The Governor may, if he so elects, serve as one of the three members thereof, in which event the Governor shall represent the interests of the public and serve as chairman of the board. Members of such board shall be paid their expenses, as provided in Article 2 of Chapter 7 of Title 36, and $20.00 per day for each day the board is necessarily in session, except, that the Governor shall not be entitled to any such per diem allowance. The board of mediation shall have the same power and authority to subpoena witnesses and to compel the production of books, records, documents, and papers as the Secretary of Labor or the members of the board of appeals have under Chapter 2 of this title, and the same power and authority to enter any place of employment, place of public assembly or public building as the Secretary of Labor has under Chapter 2 of this title. The board of mediation shall make a finding of facts and a recommendation for settling such strike, lockout, or other dispute or disagreement, and, if such strike, lockout, or other dispute or disagreement shall have been submitted for arbitration, a determination or award, which may be enforced by any circuit court in the same manner as other determinations or awards of matters submitted for arbitration. Such board shall remain in session no longer than is necessary to accomplish the purposes for which it was appointed, and in no event more than 30 days in which to make a determination, but the board shall be allowed an additional 10 days' time to make their findings of fact and recommendation for settling such strike, lockout, or other dispute or disagreement, and, as soon as it shall have rendered its findings of fact, recommendation, determination, or award, it shall be discharged. Copies of each finding of facts, recommendation, determination, and award shall be submitted to the Governor, to the Secretary of the Department of Labor, and to each party or a representative of each party to such strike, lockout, dispute, or disagreement.



Section 25-7-5 - Labor organizations to file copies of constitutions, bylaws, and amendments thereto; annual reports.

(a) Every labor organization functioning in Alabama, and every labor organization hereafter desiring to function in Alabama shall, before doing so, file a copy of its constitution and its bylaws and a copy of the constitution and bylaws of the national or international union, if any, to which the labor organization belongs, with the Department of Labor, but this provision shall not be construed to require the filing of any ritual relating solely to the initiation or reception of members. All changes or amendments to the constitution or bylaws, local, national, or international, adopted subsequent to their original filing must be filed with the Department of Labor within 30 days after the adoption thereof.

(b) Every labor organization functioning in the State of Alabama and having 25 or more members in any calendar year shall file annually, on or before March 31, or, if the organization's fiscal year does not coincide with the calendar year, within 90 days after the close of the organization's fiscal year, with every member of their respective labor organizations and with the Secretary of the Department of Labor, a report in writing showing certain facts hereinafter required as of the close of business on the last day of the previous calendar or fiscal year. Such report shall be filed by the secretary or business agent of such labor organization and shall show the following facts:

(1) The name of the labor organization;

(2) The location of its principal office and its offices in Alabama;

(3) The name of the president, secretary, treasurer, and other officers and business agents, together with the salaries, wages, bonuses, and other remuneration paid each and post office address of each;

(4) The date of the regular election of officers of such labor organization;

(5) The number of its paid up members;

(6) A complete financial statement of all fees, dues, fines, or assessments levied and/or received, together with an itemized list of all disbursements, with the names of recipients and purpose therefor, covering the preceding 12 months; and

(7) A complete statement of all property owned by the labor organization, including any moneys on hand or accredited to such labor organization.

The report shall be duly verified by the oath of the president, secretary, or some other regularly selected and acting officer of such labor organization having knowledge of the facts therein stated. It shall be the duty of the Secretary of Labor to cause to be printed and to make available to the public forms for making such report. The Secretary of Labor shall receive, file, and index the reports provided for in this section.

(c) The records provided for in this section shall be made available by the Secretary of Labor in his or her office to the Governor of Alabama for examination.

(d) It shall be unlawful for any fiscal or other officer or agent of any labor organization to collect or accept payment of any dues, fees, assessments, fines, or any other moneys from any member while such labor organization is in default with respect to filing the annual report required in this section.



Section 25-7-6 - Freedom to join or refrain from joining labor organizations.

Every person shall be free to join or to refrain from joining any labor organization, except as otherwise provided in Section 25-7-13, and, in the exercise of such freedom, shall be free from interference by force, coercion, or intimidation, by threats of force or coercion or by the intimidation of or injury to his family.



Section 25-7-9 - Interference, etc., with peaceable exercise of lawful industry, business, etc.

Any person who, by force or threats of violence to person or property, or who, by any means of duress prevents, or seeks to prevent, another from doing work or furnishing materials or from contracting to do work or furnish materials for or to any person engaged in any lawful business, or who disturbs, interferes with or prevents, or in any manner attempts to prevent the peaceable exercise of any lawful industry, business or calling by any other person shall, on conviction, be fined not less than $10.00 nor more than $500.00, and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than 12 months.



Section 25-7-11 - Use or threats of use of force, etc., to secure or prevent attendance at strike votes or to influence votes.

It shall be unlawful for any person at any time or place, by force or the threat of force, to seek to secure or prevent attendance at any meeting or voting place at which any strike vote is taken, or to influence the vote of such employee at such meeting or voting place by the use of force, coercion or intimidation or by threat of force or coercion or by the offering of a reward or the threat of loss of employment or membership in a labor organization. Any person using such force, coercion or threats or offering of rewards or withholding of membership from labor organizations or any person encouraging, aiding or abetting in such prohibited conduct shall be guilty of a misdemeanor.



Section 25-7-12 - Collection, etc., by labor organization, etc., of fee, etc., as work permit or condition of work.

It shall be unlawful for any labor organization, any labor organizer, any officer, agent, representative or member of any labor organization or any other person to collect, receive or demand, directly or indirectly, from any person, any fee, assessment or sum of money whatsoever, as a work permit or as a condition for the privilege of work; provided, however, this shall not prevent the collection of initiation fees or dues.



Section 25-7-13 - Membership of executive, administrative, etc., employees in labor organizations; effect of section on existing insurance contracts.

It shall be unlawful for any executive, administrative, professional or supervisory employee to be a member in, or to be accepted for membership by, any labor organization, the constitution and bylaws of which permit membership to employees other than those in executive, administrative, professional or supervisory capacities or which is affiliated with any labor organization which permits membership to employees other than those in an executive, administrative, professional or supervisory capacity. The provisions of this section shall not be construed so as to interfere with or void any insurance contract in existence and in force on June 29, 1943.



Section 25-7-14 - Adoption and use of labels or devices by unions or associations of workingmen.

Any union or association of workingmen may adopt and use a label or device for the purpose of designating and distinguishing any goods, wares, or merchandise or other product of the labor of the association or union of workingmen or of a member or members of the association or union. A copy of any such label or device may be filed in the office of the Secretary of State upon payment of a fee of $1.00.



Section 25-7-15 - Provisions of article cumulative.

The provisions of this article shall be cumulative of all other laws in force on June 29, 1943, upon the subject, and, in the event of a conflict between laws in force on June 29, 1943, and the provisions of this article, then and in that event the provisions, offenses, and punishments set forth in this article shall prevail over such laws.



Section 25-7-16 - Penalty for violations of article.

If any labor organization violates any provision of this article, it shall be penalized civilly in a sum not exceeding $1,000.00 for each such violation, to be recovered as a penalty in the circuit court of the county in which the violation occurred, the action being brought in the name of the State of Alabama by the district attorney of the circuit in which the violation occurred, and it shall be the duty of the district attorney of any circuit in which any such violation occurs to institute and prosecute such action. The doing of any act forbidden or declared unlawful by the provisions of this article, except where a penalty is specifically provided in this article, or the commission of any offense declared in this article to be a misdemeanor shall constitute a misdemeanor and shall be punishable by a fine not exceeding $500.00, by imprisonment at hard labor for not more than 12 months, or by both.






Article 2 - Right to Work.

Section 25-7-30 - Declaration of policy.

It is hereby declared to be the public policy of Alabama that the right of persons to work shall not be denied or abridged on account of membership or nonmembership in any labor union or labor organization.



Section 25-7-31 - Agreement or combination to deny right to work on account of membership or nonmembership in labor union, etc., prohibited.

Any agreement or combination between any employer and any labor union or labor organization whereby persons not members of such union or organization shall be denied the right to work for said employer, or whereby such membership is made a condition of employment or continuation of employment by such employer, or whereby any such union or organization acquires an employment monopoly in any enterprise, is hereby declared to be against public policy and an illegal combination or conspiracy.



Section 25-7-32 - Employers not to require union membership as condition of employment, etc.

No person shall be required by an employer to become or remain a member of any labor union or labor organization as a condition of employment or continuation of employment.



Section 25-7-33 - Employers not to require abstention from union membership as condition of employment, etc.

No person shall be required by an employer to abstain or refrain from membership in any labor union or labor organization as a condition of employment or continuation of employment.



Section 25-7-34 - Employer not to require payment of union dues, etc., as condition of employment, etc.

No employer shall require any person, as a condition of employment or continuation of employment, to pay any dues, fees, or other charges of any kind to any labor union or labor organization.



Section 25-7-35 - Right of action for damages for denial of employment in violation of provisions of article.

Any person who may be denied employment or be deprived of continuation of his employment in violation of Sections 25-7-32, 25-7-33, or 25-7-34 or of one or more of such sections, shall be entitled to recover from such employer and from any other person, firm, corporation, or association acting in concert with him by appropriate action in the courts of this state such damages as he may have sustained by reason of such denial or deprivation of employment.



Section 25-7-36 - Applicability of article.

The provisions of this article shall not apply to any lawful contract in force on August 28, 1953, but they shall apply in all respects to contracts entered into after August 28, 1953, and to any renewal or extension of an existing contract.






Article 2A - Alabama Uniform Minimum Wage and Right to Work Act.

Section 25-7-40 - Short title.

This article shall be known and cited as the Alabama Uniform Minimum Wage and Right-to-Work Act.



Section 25-7-41 - Definitions; limitations on compensation and employment benefits not required by state or federal laws.

(a) For purposes of this article, the following words have the following meanings:

(1) DISCRIMINATION. An action by an employer or a distinction by an employer that adversely affects an employee or job applicant based on a group, class, or category to which that person belongs.

(2) EMPLOYEE. An individual employed in this state by an employer or a natural person who performs services for an employer for valuable consideration and does not include a self-employed independent contractor.

(3) EMPLOYER. A person engaging in any activity, enterprise, or business in this state employing one or more employees, or a person, association, or legal or commercial entity receiving services from an employee or independent contractor and, in return, giving compensation of any kind to such employee or independent contractor.

(4) FEDERAL LABOR LAWS. The National Labor Relations Act, compiled in 29 U.S.C., Section 151 et seq., and the Labor Management Relations Act, compiled in 29 U.S.C., Section 141 et seq., as amended, presidential executive orders, and federal administrative regulations relating to labor and management or employee and employer issues, and the United States Constitution, as amended.

(5) INDEPENDENT CONTRACTOR. A self-employed individual who does not meet the definition of employee, as provided in this article, but otherwise does meet the definition of independent contractor as defined by the Internal Revenue Service.

(6) LABOR PEACE AGREEMENT. An arrangement between a union and employer under which one or both entities agree to waive certain rights under federal law with regard to union organizing and related activity.

(7) MULTI-EMPLOYER ASSOCIATION. A bargaining unit composed of independent employers who associate together to negotiate jointly with one or more labor organizations representing the employees of the independent employers within the bargaining unit.

(8) PROJECT LABOR AGREEMENT. A collective bargaining agreement with one or more labor unions that establishes the terms and conditions of employment for a specific construction project before employees are hired to work on such project.

(9) STATE. The State of Alabama and its agencies, departments, commissions, bureaus, and offices including, but not limited to, the Legislature.

(b) A county, municipality, or any other political subdivision of this state shall not enact or administer any ordinance, policy, rule, or other mandate requiring an employer to provide any employee, class of employees, or independent contractor with any employment benefit, including, but not limited to, paid or unpaid leave, vacation, wage, or work schedule, that is not required by state or federal law, and shall not require an employer to compensate an employee, class of employees, or independent contractor for any vacation or other form of leave for which state or federal law does not require the employee, class of employees, or independent contractor to be compensated.

(c) Any ordinance, policy, rule, or other mandate of a county, municipality, or any other political subdivision of this state that is inconsistent with this section is void.



Section 25-7-42 - Limitations on labor peace agreements, etc.; rights under federal labor laws; project labor agreements.

(a) A county, municipality, or any other political subdivision of this state shall not enact or administer any ordinance, rule, policy, or other mandate that creates requirements, regulations, or processes relating to labor peace agreements or similar agreements. Any ordinance, policy, rule, or other mandate of a county, municipality, or any other political subdivision of this state that is inconsistent with this section is void.

(b)(1) No law, rule, or ordinance shall impose any contractual, zoning, permitting, licensing, or other condition that requires any employer or employee to waive his or her rights under the National Labor Relations Act, compiled in 29 U.S.C. § 151 et seq.

(2) No law, rule, regulation, or ordinance shall require, in whole or in part, any employer or multi-employer association to accept or otherwise agree to any provisions that are mandatory or non-mandatory subjects of collective bargaining under federal labor laws, including, but not limited to, any limitations on an employer or multi-employer association's rights to engage in collective bargaining with a labor organization, to lock out employees, or to operate during a work stoppage; provided, this subsection shall not invalidate or otherwise restrict the state from requiring the use of project labor agreements to the extent permissible under federal labor laws.

(3) This subsection shall be interpreted and enforced in a manner that is consistent with the National Labor Relations Act, compiled in 29 U.S.C. § 151 et seq.

(4) Any agreement, contract, understanding, or practice, written or oral, implied or expressed, between any employer and any labor organization containing requirements in violation of this subsection is declared to be unlawful, null and void, and of no legal effect.

(5) An employer or employee may seek injunctive relief in the Circuit Court of Montgomery County for violations of the provisions of this section.

(c)(1) The state shall retain the exclusive authority to require an employer or multi-employer association to enter into a project labor agreement.

(2) This subsection does not prohibit an employer or any other person covered by the National Labor Relations Act, compiled in 29 U.S.C., Section 151, from entering into project labor agreements or engaging in any other activity protected by law. This subsection may not be interpreted to interfere with the labor relations of persons covered by the National Labor Relations Act.

(3) Relief that would interfere with the labor relations of persons covered by the National Labor Relations Act may not be granted under the provisions of this subsection.



Section 25-7-43 - Exceptions.

Notwithstanding any provision of this article to the contrary, nothing in this article shall apply to those state employers or employees in state service as defined in Section 36-26-2, or to public employers and employees of state or local educational institutions or systems, or to any ordinance, rule, policy, or other mandate enacted by a county, municipality, or political subdivision of this state relating specifically to public employees or a class of employees employed by or independent contractors hired by the county, municipality, or any other political subdivision.



Section 25-7-44 - Severability.

If a court determines that any portion of this article cannot be applied to a particular county, municipality, or other political subdivision of this state, this article shall remain in full force and effect for every other county, municipality, and other political subdivision of this state.



Section 25-7-45 - Purpose; legislative intent.

(a) The purpose of this section is to establish within the Legislature complete control over regulation and policy pertaining to collective bargaining under federal labor laws or the wages, leave, or other employment benefits provided by an employer to an employee, class of employees, or independent contractor in order to ensure that such regulation and policy is applied uniformly throughout the state.

(b) Except as otherwise provided in this article or as expressly authorized by a statute of this state, the Legislature hereby occupies and preempts the entire field of regulation in this state touching in any way upon collective bargaining under federal labor laws or the wages, leave, or other employment benefits provided by an employer to an employee, class of employees, or independent contractor to the complete exclusion of any policy, ordinance, rule, or other mandate promulgated or enforced by any county, municipality, or other political subdivision of this state.

(c) The authority of a county, municipality, or other political subdivision of this state to regulate collective bargaining under federal labor laws or the wages, leave, or other benefits provided by an employer to an employee, class of employees, or independent contractor shall not be inferred from its proprietary authority, home rule status, or any other inherent or general power.

(d) Any existing policies, ordinances, rules, or other mandates promulgated or enforced contrary to the terms of this section are null and void, and any future policy, ordinance, rule, or other mandate shall comply with this section.






Article 3 - Local Boards of Arbitration.

Section 25-7-50 - Composition; appointment of members.

A grievance or dispute between an employer and his employees may be submitted to a local board of arbitrators, consisting of three persons, for hearing and settlement. When the employees concerned are members in good standing of a labor organization, one arbitrator may be appointed by such organization and one by the employer. The two so designated shall appoint a third, who shall be chairman of the board. If such employees are not members of a labor organization, a majority thereof at a meeting duly called for that purpose may designate one arbitrator for such board.



Section 25-7-51 - Oath and consent of members; secretary; notice of board proceedings; powers of board as to witnesses.

Before entering upon his duties, each arbitrator so selected shall sign a consent to act and take and subscribe an oath to faithfully and impartially discharge his duties as such arbitrator, which consent and oath shall be filed in the office of the clerk of the circuit court of the county or counties where the controversy arose. When such board is ready for the transaction of business, it shall select one of its members to act as secretary, and notice of the time, place, and hearing shall be given to the parties to the controversy. The local board may, through its chairman, subpoena witnesses, compel their attendance, and take and hear testimony as is provided in Section 25-7-4 for the board of mediation.



Section 25-7-52 - Compensation of members.

Each member of such local board shall receive as compensation for his services, $4.00 for each day actually engaged in such hearing.



Section 25-7-53 - Decision of board.

The local board shall, within 10 days after the close of the hearing, render a written decision signed by them, giving such details as clearly show the nature of the controversy and the questions decided by them. One copy of the decision shall be filed in the office of the clerk of the circuit court of the county or counties where the controversy arose. One copy shall be forwarded to the Department of Labor, to the Governor, and to each of the parties to the controversy.



Section 25-7-54 - Costs.

The witness fees and the fees of the local arbitrators as provided in this article shall be taxed against the parties to said arbitrations equally.









Chapter 8 - CHILD LABOR.

Section 25-8-32 - Legislative findings and intent.

The Legislature has found that Alabama law has not kept pace with federal standards regulating the employment of minors to the extent that it has become increasingly difficult for employers to comply with conflicting state and federal child labor requirements.

Accordingly, numerous changes are necessary to make the child labor laws of Alabama compatible with the United States Department of Labor regulations governing the employment of minors in nonagricultural occupations. Similarly, there is also a need to remove anachronistic language and make clarifications to existing standards.

In view of the foregoing findings, the Legislature through this chapter intends to do all of the following:

(1) Conform with 17 federal hazardous orders.

(2) Remove exemptions for domestic service and the grading or handling, or both, of agricultural products.

(3) Add a restriction for occupations which involve working at heights exceeding six feet, as well as working in junk yards, scrap metal yards, or lumber yards.

(4) Set hour restrictions which coincide with federal law for 14- and 15-year-olds.

(5) Clarify waiver of school attendance which allows 14- and 15-year-olds to work until 9:00 p.m.

(6) Require employers to post hour restrictions and work schedules for employees under 18 years of age, and add a meal break requirement for 14- and 15-year-olds.

(7) Increase age requirements from 12 to 14 years of age to sell items on streets, and from 10 to 12 years of age to deliver newspapers.

(8) More clearly define prohibited occupations and places of employment for minors under 18 years of age.

(9) Prohibit persons under 18 years of age from performing nude or partially nude in any business establishment.

(10) Exempt federally funded summer youth program personnel from obtaining work permits.

(11) Add a "whistleblower" provision protecting employees and other individuals from being discriminated against as a result of disclosing information, making a charge, or refusing to obey an illegal order.

(12) Increase the penalty for street trades violations from ten dollars ($10) to fifty dollars ($50) to one hundred dollars ($100) to five hundred dollars ($500) per violation.

(13) Require reporting of names of child models under 18 years of age, placing responsibility on employers and parents for the care and schooling of the child and for ensuring that school performance will not suffer due to a child working.



Section 25-8-32.1 - Definitions.

For purposes of this chapter, the following words and phrases shall have the following meanings:

(1) DEPARTMENT. The Department of Labor.

(2) ELIGIBILITY TO WORK FORM. A form issued by the head administrator, counselor, or, if home schooled an instructor of the school which a 14- or 15-year-old minor attends certifying satisfactory grades and attendance of the minor in order for a 14- or 15-year-old minor to be employed.

(3) EMPLOY. To employ, permit, or suffer to work with or without compensation.

(4) EMPLOYEE. Any person employed by an employer, but shall not include an individual engaged in the activities of an educational, charitable, religious, scientific, historical, literary, or nonprofit organization where the employer-employee relationship does not in fact exist or where the services rendered are on a voluntary basis.

(5) EMPLOYER. Any owner or any person, entity, franchise, corporation, or division of a corporation, government agency, or association of persons acting directly as, or in behalf of, or in the interest of any employer in relation to employees, including the state and any political subdivision thereof.

(6) SECRETARY. The Secretary of the Department of Labor.

(7) VIOLATION. A failure by an employer, officer, agent, or any other person to comply with any applicable provision of the child labor law.



Section 25-8-32.2 - Child Labor Administrative Trust Fund.

(a) The Child Labor Administrative Trust Fund is established in the State Treasury into which shall be deposited certain assessments under this chapter collected by the department. The fund shall constitute a separate fund to be disbursed by the state Comptroller on order of the secretary. For two years following May 19, 2009, the child labor division of the department shall be funded from the State General Fund after which expenses incurred by the child labor division of the department under the child labor law, including the salaries of all employees, travel cost, and costs of administration and enforcement as may become necessary, either within or without the state, shall be paid from the trust fund in the State Treasury upon warrants of the state Comptroller drawn upon the State Treasury from time to time when vouchers therefor are approved by the secretary. For the two years referred to in the previous sentence, the amount contributed from the State General Fund in each of those years for expenses incurred by the child labor division shall not exceed the fiscal year 2009 amount of General Fund money funding this division. The State Treasurer shall pay moneys from the separate fund upon the order of the secretary. The total expense for every purpose incurred shall not exceed the total assessment collected and paid into the fund. No funds shall be withdrawn or expended except those budgeted and allocated in accordance with Article 4, commencing with Section 41-4-80, of Chapter 4 of Title 41. All moneys remaining unexpended in the separate fund at the end of the fiscal year shall remain in the State Treasury to be expended as herein provided.

(b) The State Treasurer shall determine if the money in the trust fund shall be kept in cash or invested. The moneys in the fund may be invested by the State Treasurer and all moneys and interest remaining unexpended in the separate fund provided at the end of the fiscal year shall remain in the State Treasury to be expended as herein provided.

(c) The secretary is designated as trustee of the fund and the State Treasurer is designated as custodian of the fund, and both shall furnish bonds in amounts deemed appropriate. The cost of bonds for the trustee, custodian, and other employees or officials required to post bond in connection with the program shall be paid out of the fund.

(d) The department shall provide by rule for the collection of the amounts assessed against each person, entity, franchise, corporation, or division of a corporation. The amounts shall be paid at the time of application for the Class I and Class II Child Labor Certificates.

(e) All money collected pursuant to this section, with the exception of civil penalties, shall be deposited in the Child Labor Administrative Trust Fund. Civil penalties collected pursuant to Section 25-8-59 shall be distributed as provided in Section 25-8-59.



Section 25-8-33 - Persons under 16 years of age prohibited from working; exceptions; evidence of employment.

No person under 16 years of age shall be employed, except in agricultural service, and except as otherwise provided in this chapter. Any person 14 or 15 years of age may be employed outside school hours and during school vacation periods, so long as the person is not employed in, about, or in connection with, any manufacturing or mechanical establishment, cannery, mill, workshop, warehouse, or machine shop or in any occupation or place of employment otherwise prohibited by law. The presence of any person under 18 years of age in any restricted business establishment or restricted occupation shall be prima facie evidence of his or her employment therein.



Section 25-8-34 - Department of Labor may declare place or occupation dangerous or injurious.

The Alabama Department of Labor, hereinafter referred to as "the department," may declare any place or occupation dangerous to life or limb or injurious to health or morals of persons under 18 years of age.



Section 25-8-35 - Prohibited occupations and places for persons under 16 years of age.

No person under 16 years of age shall be employed, permitted, or suffered to work at any of the following occupations, positions, or places:

(1) Operating or assisting in operating any sandpaper or wood polishing machinery, any washing, grinding, or mixing machinery, or commercial laundry equipment.

(2) Operating or assisting in operating any machines used in picking wool, cotton, hair, or any other material.

(3) In any work in or about a rolling mill, machine shop, or manufacturing establishment which is hazardous or dangerous to health, limb, or life.

(4) In proximity to any hazardous or unguarded gearing.

(5) Upon any vessel or boat engaged in navigation or commerce within the jurisdiction of this state.

(6) In the manufacture or packing of paints, colors, or white or red lead.

(7) In occupations causing dust in injurious quantities.

(8) In soldering, brazing, heat treating, or welding.

(9) In the building trades, except that persons 14 or 15 years of age who are members of the immediate family of the contractor may be employed in trades involving nonhazardous duties or occupations.

(10) Repairing, painting, or cleaning buildings or structures while working at the top of ladders, lifts, or scaffolds exceeding a height of six feet.

(11) In connection with a junk or scrap metal yard.

(12) Assorting, manufacturing, or packing tobacco.

(13) Operating any automobile, truck, or motor vehicle, or flagging or directing traffic.

(14) In airport hangars or landing strips or taxi and maintenance aprons.

(15) In connection with any lumberyard.

(16) In any place or occupation which the department declares dangerous to life or limb or injurious to the health or morals of persons under 16 years of age.

(17) Selling of fireworks, unless under the direct supervision of an individual at least 18 years of age.



Section 25-8-36 - Time restrictions.

(a) No person 14 or 15 years of age shall be employed, permitted, or suffered to work in any gainful occupation for more than six days in any one week, or for more than 40 hours in any one week, or for more than eight hours in any one day, or before 7:00 a.m. or after 9:00 p.m. during school summer vacation. During the time school is in regular session, no person 14 or 15 years of age shall be employed, permitted, or suffered to work in any gainful occupation for more than six days in any one week, or for more than eight hours on a non-school day, or more than three hours on a school day, or for more than 18 hours in any school week, and not before 7:00 a.m. or after 7:00 p.m.

(b) No person 16, 17, or 18 years of age, who is enrolled in any public or private primary or secondary school system, shall work between 10:00 p.m. and 5:00 a.m. on any night preceding a school day. The appropriate county or city superintendent of schools, or where there is no superintendent, the school headmaster, may grant exemptions to the above time restrictions. Exemptions shall be granted only when the individual circumstances are found to be in the best interests of the minor. Information of any exemptions granted shall be transmitted to a child labor inspector on a form authorized by him or her.



Section 25-8-37 - Employment during schools hours; employment of persons 14 or 15 years of age upon waiver of school attendance.

(a) No person under 16 years of age shall be employed, permitted, or suffered to work in any occupation during the hours in which the public schools of the district in which the person resides are in session, unless the minor has completed the course of study required for secondary schools. Persons 14 or 15 years of age, when school attendance has been waived, upon recommendation of the local superintendent of education and approval by a child labor inspector, may be permitted to work in a nonhazardous occupation.

(b) Employment authorized by this section shall not be for more than eight hours in any one day, or for more than 40 hours in any one week, or for more than six days in any one week, and not before 7:00 a.m. or after 9:00 p.m.



Section 25-8-38 - Posting of notice of law; time records; meal or rest period; Child Labor Certificate.

(a) Every employer shall keep posted in a conspicuous place where any person under 19 years of age is employed, a printed notice stating the maximum number of hours persons under 19 may be permitted to work on each day of the week as set out in Section 25-8-36. The printed form of the notice shall be furnished by the department. The employment of any person for a longer time period in any day so stated, or at any time other than as stated in the printed form of notice, shall be deemed a violation of this chapter.

(b) Subject to subsection (c), each employer shall keep on the premises at which any person under 19 years of age is employed a completed Employee Information Form and proof of age. Each employer shall also keep on the premises at which any person under 19 years of age is employed, in electronic or photostatic form, time records for the 60 days preceding the last day of the last work period recorded for each employee under 19 years of age, which shall state the number of hours worked each day, starting and ending times, and break times. Each employer shall also maintain, either on the premises where the employee under 19 years of age is employed or at a centralized location, the records required by this section for not less than 1 year preceding the last day of the last work period recorded for each employee under 19 years of age.

(c) For the purposes of this section, the Employee Information Form shall be provided by the department and shall include the employee's name, home address, telephone number, date of birth, date of hire, and school of attendance. Any employer who does not utilize the Employee Information Form shall maintain on the premises documents containing the employee's name, home address, telephone number, date of birth, date of hire, and school of attendance for each employee under 19 years of age.

(d) For the purposes of this section, documentation of proof of age may include a copy of a birth certificate, a copy of a driver's license, or an identification card issued by a federal, state, or local government agency provided the identification card contains the name and date of birth of the employee.

(e) No person 14 or 15 years of age shall be employed for more than five hours continuously without a documented interval of at least 30 minutes for a meal or rest period. Any meal or rest period of less than 30 minutes shall not be considered to interrupt a continuous period of work.

(f) Any employer required to obtain a Child Labor Certificate from the department shall keep the certificate posted at a public and conspicuous location at all times.



Section 25-8-39 - Age requirements for street or public place occupations; exemptions.

(a) No person under 14 years of age shall distribute, sell, expose, or offer for sale newspapers, magazines, periodicals, candy, or other articles, be employed or permitted or suffered to work in any other trade or occupation performed in any street or public place.

(b) The following organizations are exempt from the requirements of subsection (a): Educational, charitable, religious, scientific, historical, literary, or nonprofit organizations where the employer-employee relationship does not, in fact, exist or where the services rendered to such organization are on a voluntary basis or any other activity as designated by the commissioner.



Section 25-8-40 - Restrictions for minors engaging in street or public place occupations.

(a) No person under 16 years of age shall engage in any of the occupations mentioned in Section 25-8-39 after 7:00 p.m. or before 5:00 a.m. of any day.

(b) No person, entity, franchise, corporation, or division of a corporation shall employ, permit, or suffer a minor under 16 years of age to work at any of the occupations mentioned in Section 25-8-39 after 7:00 p.m. or before 5:00 a.m. of any day.



Section 25-8-41 - Official may investigate and revoke permit given for street or public place occupation.

Repealed by Act 2009-565, p. 1654, §4, effective May 19, 2009.



Section 25-8-42 - Minors violating provisions as to street or public place occupations deemed delinquent.

Any person who engages in any street occupation in violation of Sections 25-8-39, 25-8-40, or 25-8-41 may be deemed delinquent and brought before any court having jurisdiction over juvenile delinquents.



Section 25-8-43 - Prohibited occupations and places for persons under 18 years of age.

(a) No person under 18 years of age shall be employed or permitted or suffered to work at any of the following occupations, positions, or places:

(1) In or about or in connection with any mine, coke breaker, coke oven, or quarry in any capacity.

(2) In wrecking, demolition, and shipbreaking.

(3) In any tunnel or excavation with a depth of four feet or more.

(4) In any roofing, scaffolding, or sandblasting operations.

(5) Operating or driving any truck or heavy equipment over three tons gross weight.

(6) In logging or around any sawmill, lath mill, shingle, or cooperage-stock mill.

(7) Operating any power-driven woodworking, bakery, or paper-products machinery.

(8) Upon any steam, electric, diesel, hydraulic, or other railroad.

(9) As firefighters.

(10) Operating any stamping machines used in sheet metal or tin ware, or in paper or leather manufacturing, or washer or nut factories.

(11) In or around any steam boiler or rolling mill machinery.

(12) Operating any power-driven metal forming, cutting, straightening, drawing, punching, or shearing machines.

(13) Operating or assisting in operating any elevators, open-freight elevators, cranes, derricks, or other power-driven hoisting apparatus, with the exception of an unattended automatic passenger elevator.

(14) Operating any paper cutting, stapling, corrugating, or punching machines.

(15) Assembling, adjusting, cleaning, oiling, or servicing machinery in motion.

(16) Operating any circular saws, band saws, or guillotine shears.

(17) In or around any distillery where alcoholic beverages are manufactured, bottled, wrapped, or packed.

(18) In the manufacture, storage, or transportation of explosive components.

(19) In the manufacturing of brick, tile, or similar products.

(20) In the manufacture or transportation of dangerous or toxic chemicals or compounds.

(21) In, about, or in connection with, poisonous dyes, dangerous or poisonous gases, compositions of lye in dangerous quantities, dangerous or poisonous acids, or pesticides.

(22) In any activity involving exposure to radioactive substances or ionizing radiation.

(23) Around asbestos or any other cancer-causing agents.

(24) Operating or assisting in operating any job, cylinder, or offset printing presses.

(25) In any activity involving slaughtering, butchering, and meat cutting.

(26) In any place or occupation which the department may declare dangerous to life or limb or injurious to the health or morals of persons under 18 years of age.

(b) This section shall not apply to persons 16 or 17 years of age enrolled in work-study, student-learner, cooperative education, or similar programs in which the employment is an integral part of the course of study and is registered by the Bureau of Apprenticeship and Training of the United States Department of Labor or to employment procured and supervised through the Alabama Department of Education and approved by the Alabama Department of Labor.



Section 25-8-44 - Employment in establishment where alcoholic beverages sold; minors performing nude or partially nude.

(a) No person under the state legal drinking age shall be employed to serve or dispense alcoholic beverages in any establishment where alcoholic beverages are sold, served, or dispensed for consumption on the premises.

(b) No person under 16 years of age shall be employed in any establishment where alcoholic beverages are sold, served, or dispensed for consumption on the premises. Notwithstanding the foregoing, this section shall not prohibit the employment of persons 16 years of age or older as busboys, dishwashers, janitors, cooks, hostesses, or seaters restricted to leading patrons to seats; nor the employment of persons under 18 years of age as professional entertainers.

(c) Members of the immediate family of the owner or operator who are 14 or 15 years of age may be employed in such establishments provided they do not serve, sell, dispense, or handle alcoholic beverages.

(d) No person under 18 years of age shall be employed in any adult establishment or perform in any establishment, nude or nearly nude, in a manner or attire as to expose any portion of the pubic area, buttocks, anus, anal cleft, vulva, or genitals, or any simulation thereof, or show the covered male genitals in a discernible turgid state, or be attired in a manner as to expose to view the portion of the breast below the top of the areola or any simulation thereof. For the purposes of this subsection, an adult establishment includes, but is not limited to, an adult live entertainment business, an adult arcade, an adult bookstore, an adult cabaret, an adult movie theater, an adult toy store, an adult video store, a body shampooing business, an escort agency, a massage parlor, a nude model studio, a lingerie modeling studio, or any combination of the foregoing.



Section 25-8-45 - Eligibility to work form - When required; Child Labor Certificates.

(a) No person under 16 years of age shall engage in any occupation mentioned in Section 25-8-39 unless he or she has secured and has with him or her an eligibility to work form as provided in this chapter.

(b) No person, entity, franchise, corporation, or division of a corporation shall employ, permit, or suffer to work any person 14 or 15 years of age in any occupation, except in agricultural service, unless the person, entity, franchise, corporation, or division of a corporation procures and keeps on file for the inspection by the officials charged with the enforcement of this chapter, an eligibility to work form for every person 14 or 15 years of age and a complete list of those persons 14 or 15 years of age employed therein.

(c) Any person, entity, franchise, corporation, or division of a corporation that wishes to employ, permit, or suffer to work any minor 14 or 15 years of age in any occupation, except in agricultural service, shall obtain a Class I Child Labor Certificate from the department for each location where a person, entity, franchise, corporation, or division of a corporation wishes to employ a minor 14 or 15 years of age. Such employment shall be in accordance with all other sections of this chapter.

(d) The certificate shall allow the employment of minors 14 or 15 years of age to work only outside of school hours or during vacation periods and only in occupations not prohibited by this chapter for persons of these ages.

(e) The employment of a minor 14 or 15 years of age shall be revoked or suspended by the department if the minor's regular school attendance and performance record is not satisfactory to the head administrator or, if home schooled an instructor, of the school which the minor attends. The revocation or suspension shall be processed by the department upon notification by the school.

(f) Any person, entity, franchise, corporation, or division of a corporation that wishes to employ, permit, or suffer to work any minor 16 or 17 years of age in any occupation, except in agricultural service, shall obtain a Class II Child Labor Certificate from the department for each location where a person, entity, franchise, corporation, or division of a corporation wishes to employ a minor 16 or 17 years of age. Such employment shall be in accordance with all other sections of this chapter.

(g) The department shall issue Class I and Class II Child Labor Certificates to any person, entity, franchise, corporation, or division of a corporation that applies to the department. The fee for a Class I or Class II Child Labor Certificate shall be fifteen dollars ($15). The certificates shall be issued annually.

(h)(1) The application for the child labor certificate shall contain all of the following information specific to the location of the minor's employment:

a. The name, address, and telephone number of the person, entity, franchise, corporation, or division of a corporation that wishes to employ, permit, or suffer to work any minor.

b. The type of business or entity, the federal employer identification number, the names of all incorporators, owners, members, or partners of the business or entity.

c. Any other information as required by department regulation.

(2) The Class I and Class II Child Labor Certificates shall contain all of the following information:

a. The name of the employer.

b. The type of business the employer maintains.

c. Any other information as required by department regulation.

(3) If a person, entity, franchise, corporation, or division of a corporation, employs a minor between 14 and 17 years of age without a proper child labor certificate, the person, entity, franchise, corporation or division of a corporation shall pay a penalty of fifty dollars ($50) and then shall obtain a certificate in the proper manner.



Section 25-8-46 - Eligibility to work form - Issuance; scope.

(a) The head administrator, counselor, or, if home schooled an instructor, of the school which the minor attends, shall issue eligibility to work forms. No person employed by any person, entity, franchise, corporation, or division of a corporation employing minors may issue an eligibility to work form.

(b) An eligibility to work form shall allow the employment of a person 14 or 15 years of age who is doing satisfactory school work to work only outside school hours or during vacation periods, and only in occupations not prohibited by this chapter for persons of these ages.



Section 25-8-47 - Work permits - Application; required papers; officer authorized to administer oaths for affidavits.

Repealed by Act 2009-565, p. 1654, §4, effective May 19, 2009.



Section 25-8-48 - Work permits - Issuance to persons 16 years of age or older without records and approval.

Repealed by Act 2009-565, p. 1654, §4, effective May 19, 2009.



Section 25-8-49 - Work permits - Contents and forms.

Repealed by Act 2009-565, p. 1654, §4, effective May 19, 2009.



Section 25-8-50 - Work permits - Transmission of copy to department and monthly report.

Repealed by Act 2009-565, p. 1654, §4, effective May 19, 2009.



Section 25-8-51 - Cancellation of child labor certificate.

Any official charged with the enforcement of this chapter may cancel any child labor certificate found to be illegally or improperly obtained. When the certificate is cancelled, the employer shall be notified, and thereafter it shall be unlawful to employ minors under that certificate. A minor may be re-employed after a new child labor certificate is properly issued in accordance with this chapter.



Section 25-8-52 - Routine inspections of business establishments.

The department shall have the right to enter, without prior notice or warrant, any business establishment for the purpose of routine inspections. These visits shall be conducted as frequently as needed to insure that minors are employed in compliance with this chapter. The department shall enforce this chapter and may assess civil penalties or institute criminal prosecution for any violation of this chapter.



Section 25-8-53 - School attendance officers.

Every school attendance officer shall report to the department every known violation of this chapter. School attendance officers shall have the same right of access to and inspection of establishments where minors are or may be employed or detained as is given by law to the department. A report of every entry and inspection of those establishments shall be made to the department. School attendance officers, when authorized by the department, may institute prosecutions.



Section 25-8-54 - Working conditions.

Every person, firm, or corporation owning or controlling any establishment wherein minors are employed shall keep the establishment in a sanitary condition and properly ventilated, and shall provide suitable and convenient restrooms, separate for each sex, and in the number and locations required by the department. When 20 or more persons are employed, sanitary drinking fountains shall be provided in the number the department deems necessary. All restrooms shall be maintained inside the establishments, except in situations in which it is impracticable, in the opinion of the department.



Section 25-8-55 - Inspection and issuance of order for correction of unsanitary or unhealthy conditions.

The department shall inspect thoroughly every establishment wherein persons subject to this chapter are employed and shall issue a written order for the correction of unsanitary or unhealthy conditions in those establishments and shall report those conditions to public health officials.



Section 25-8-56 - Removal of minor from establishment.

The department shall remove from any establishment any minor found employed or working, contrary to law, or who is afflicted with any infectious, contagious, or communicable disease, or whose physical condition is such that it makes it hazardous for the person to perform the work.



Section 25-8-57 - Discrimination prohibited against persons disclosing information, making charges, refusing to obey illegal orders, etc.

(a) No person shall discriminate against any individual because the individual has opposed any act or practice made unlawful by this chapter or because the individual made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this chapter.

(b) No employer, agent of an employer, or any other person shall discharge or otherwise discipline, threaten, harass, blacklist, or in any other manner discriminate against an applicant, employee, former employee, or any other person because that individual disclosed any information not prohibited from disclosure by statute, refused to obey an illegal order, or in any other manner not prohibited by statute challenged or revealed any violation of this chapter.



Section 25-8-58 - Person selling article to minor for resale on streets or public place required to ascertain whether minor has permit.

Repealed by Act 2009-565, p. 1654, §4, effective May 19, 2009.



Section 25-8-59 - Penalties; notice of violation and opportunity to show cause; hearing.

(a) Any employer who violates this chapter, or who fails or refuses to obey within a reasonable time any lawful order or direction given by the state officials charged with the enforcement of this chapter, and any parent, guardian, or custodian who suffers or permits a person under his or her care or control who is under 19 years of age to work in violation of this chapter, shall be subject to civil penalties in addition to other penalties provided in this chapter.

(b) The department may impose a civil penalty of three hundred dollars ($300) upon the following determination: An employer has violated a statutory provision of Section 25-8-35(17), 25-8-36, 25-8-37, 25-8-38, 25-8-39, 25-8-40, 25-8-41, 25-8-44(a), 25-8-44(b), 25-8-45, 25-8-54, 25-8-57, 25-8-60, or 25-8-61.

(c) The department may impose a civil penalty of one thousand dollars ($1,000) to five thousand dollars ($5,000) upon the following determination: An employer has violated a statutory provision of Section 25-8-33, 25-8-35(1)-(16), inclusive, 25-8-43(a), or 25-8-44(d).

(d) In determining the number of violations committed by an employer, the department may assess a separate civil penalty for each individual employee affected by the employer's violation.

(e) In addition, the department may assess more than one civil penalty against an employer with respect to the same adversely affected employee if the employer has violated more than one statutory provision in Act 2009-565.

(f) The employer shall be notified of a civil penalty assessment by the Notice of Violation and Opportunity to Show Cause which shall be sent to the employer.

(g) The Notice of Violation and Opportunity to Show Cause shall provide all of the following:

(1) The total civil penalty assessed.

(2) The right of the employer to request in writing a hearing to show cause why the civil penalty should not be assessed.

(3) An advisement that no hearing shall be granted unless a written request for a hearing is received by the department within 30 days from the date of issue of the notice.

(4) The right of the employer to waive the right to request a hearing and to respond in writing to the notice within 30 days of the issue date of the notice.

(h) Any employer who seeks to contest a civil penalty assessment shall file, within 30 days from the date the Notice of Violation and Opportunity to Show Cause was issued, a written request for an opportunity to be heard which shall clearly state the reasons for such request, including facts to demonstrate that no violation has occurred.

(i) If the secretary or his or her designee determines that the employer has stated adequate facts or legal grounds to warrant a hearing, the secretary or his or her designee shall provide written notice of the hearing to show cause why a civil penalty should not be assessed and shall mail written notice to the employer of the date, time, and place of the hearing. Such determination shall be within the discretion of the secretary or his or her designee. The notice shall inform the employer of its rights in the hearing including the following:

(1) The right to be represented by any person, including an attorney.

(2) The right to present documentary evidence and a written argument in support of the employer's position.

(j) A request for postponement of a hearing so scheduled shall only be granted where the rights of an employer would be substantially prejudiced by the denial of the request or in a medical emergency. Only the secretary or his or her designee has discretion to grant such requests.

(k) Following a hearing or after the employer has waived the right to request a hearing, the secretary or his or her designee may uphold or modify the civil penalty assessment. Such determination shall be within the sole discretion of the secretary or his or her designee.

(l) If the employer requests a hearing but the secretary or his or her designee denies the request for a hearing, the total civil penalty assessed in the notice shall be the final civil penalty.

(m) If the employer does not request a hearing or respond in writing to the notice, the total civil penalty assessed in the notice shall be the final civil penalty unless otherwise modified by the secretary or his or her designee.

(n) The department may file an action for the collection of civil penalties imposed pursuant to this section against an employer in the county where the violation occurred.

(o) All moneys received from the assessment of any penalty pursuant to this section shall accrue to the State General Fund.

(p) In addition to the civil penalties provided for in subsection (b), an employer who violates Act 2009-565 may be deemed guilty of a Class B or Class C misdemeanor. A first conviction shall be deemed a Class C misdemeanor. A second or subsequent conviction shall be deemed a Class B misdemeanor.

(q) In addition to civil penalties provided for in subsection (c), an employer who is found in violation of subsection (c) involving serious physical injury to or death of a minor may be deemed guilty of a Class A misdemeanor or Class C felony. A first conviction shall be deemed a Class A misdemeanor. A second or subsequent conviction shall be deemed a Class C felony.



Section 25-8-60 - Minors employed as actors or performers.

(a) Persons under 18 years of age may be employed and appear for the purpose of singing, acting, or performing in any production approved and coordinated by the Alabama Film Office in conjunction with and under the jurisdiction and supervision of the department. Time and hour restrictions, for persons under 18 years of age employed in a production, shall be established by the department. For the purposes of this section, a production includes, but is not limited to, motion pictures, documentaries, and reality television films.

(b) A person under 18 years of age may be employed as provided in this section only under the following conditions and with the written consent of the Alabama Film Office, the department, and the parent, legal guardian, or responsible adult of the person:

(1) The activities enumerated shall not be detrimental to the life, health, safety, welfare, or morals of the person.

(2) The activities enumerated shall not interfere with the schooling of the person and provisions shall be made for education equivalent to full-time school attendance in the public schools for persons under 16 years of age.

(3) A parent, guardian, or a responsible adult so designated by the parent or guardian, shall accompany each person under 16 years of age at all rehearsals, appearances, and performances.



Section 25-8-61 - Minors employed as models.

(a) Time and hour restrictions shall be under the authority of the department for persons under 18 years of age who are employed as models. Notwithstanding the foregoing, no person under 16 years of age shall work any hours that interfere with his or her school performance.

(b) Any person, firm, agency, or corporation that employs, permits, or suffers any person under 18 years of age to be used in any type of modeling shall have written consent from the parent or guardian of the person, and shall notify the Child Labor Division on a form authorized by the department, and shall comply with all of the following conditions:

(1) The parent of the person shall not let the modeling interfere with that person's school performance.

(2) The activities enumerated shall not be detrimental to the life, health, safety, welfare, or morals of the person.

(3) A parent, guardian, or a responsible adult so designated by the parent or guardian shall accompany each person under 16 years of age to all sessions.






Chapter 9 - COAL MINE SAFETY.

Article 1 - General Provisions.

Section 25-9-1 - Short title; purpose of chapter.

This chapter shall be known as the "Alabama Coal Mine Safety Law of 1975." The purpose of this chapter is to provide reasonable laws to promote the safety and health of those engaged in the mining of coal and for the protection and preservation of property.



Section 25-9-2 - Definitions.

Unless the context clearly requires otherwise, as used in this chapter, the following terms have the following meanings:

(1) SECRETARY. The Secretary of the Department of Labor or such other public officer, employee, board, commission, or other authority that may by law be assigned the duties and authority of the Secretary of Labor under this chapter.

(2) CHIEF. The Chief of the Division of Safety and Inspection of the Department of Labor or such other public officer, employee, board, commission, or other authority that may in emergencies be acting in the stead of the chief or may by law be assigned the duties and authority of the Chief of the Division of Safety and Inspection of the Department of Labor.

(3) HEAD MINE INSPECTOR. The employee of the Division of Safety and Inspection in charge of mine inspection or such other public officer, employee, board, commission, or other authority that may by law be assigned the duties and authority of the head mine inspector.

(4) MINE INSPECTOR. A public employee assigned by the head mine inspector with the approval of the chief to make mine inspections as required by this chapter and other laws from time to time in such cases made and provided.

(5) SUPERINTENDENT. The person placed in overall charge of the operation of a coal mine or mines.

(6) OPERATOR. The owner, part owner, operator or lessee to whom the superintendent reports and is accountable for the operation. The operator may also be the superintendent.

(7) MINE FOREMAN. A person holding a valid certificate of qualification duly issued by action of the board of mine examiners. Such term also includes the person acting in the stead of a mine foreman appointed as provided under this chapter when a certified mine foreman is unavailable.

(8) SUPERVISOR. Such term may be used to designate mine foremen, assistants, section foremen, trafficmen, maintenance foremen, etc., and is restricted in this chapter to mean those persons employed by the operator or superintendent to manage all or a part of the mine operations.

(9) FIRE BOSS. A person holding a valid certificate of qualification duly issued by action of the board of mine examiners and also includes the person acting in the stead of a fire boss appointed as provided under this chapter when a certified fire boss is unavailable.

(10) APPROVED COMPETENT PERSON. A person who has at least nine months of practical experience, has knowledge of mine roof, timbering, and ventilation, has good judgment and who has demonstrated knowledge of mine gases and use of permissible flame safety lamps, methane and oxygen detectors, such demonstration to be given and made of record in a manner prescribed by the chief of the division.

(11) APPROVED. A device, process, equipment, or method approved by the chief; provided, that if any interested person so requests, the secretary shall review such approval.

(12) PERMISSIBLE. A device, process, or equipment or method heretofore or hereafter classified by such term by the United States Bureau of Mines when such classification is adopted by the chief and includes, unless otherwise expressly stated in this chapter, all requirements, restrictions, exceptions, limitations, and conditions attached to such classification by said bureau.



Section 25-9-3 - Appointment of mine inspectors and other employees.

There shall be appointed by the Secretary of Labor a sufficient number of mine inspectors and other employees, including at least one qualified mining engineer.



Section 25-9-4 - Certain persons not to have interest in Alabama coal mines.

No person shall be appointed mine inspector, head mine inspector, or Chief of the Division of Safety and Inspection who, or the spouse of whom, has any pecuniary interest in any coal mine in Alabama.



Section 25-9-5 - Qualifications and residence of chief of division.

(a) The Chief of the Division of Safety and Inspection shall:

(1) Be a qualified elector;

(2) Have had 12 or more years' experience in the working, ventilating and drainage of coal mines in this state or eight years of such experience plus four years' experience as a state or federal coal mine inspector;

(3) Have a practical scientific knowledge of all noxious and dangerous gases found in such mines;

(4) Have a mine foreman certificate of competency of the State of Alabama; and

(5) Be not less than 30 years of age.

(b) The chief shall be stationed in a city or town as near the center of the mining industry as is practical.



Section 25-9-6 - Qualifications and residence of mine inspectors and head mine inspector.

(a) Each mine inspector and head mine inspector shall:

(1) Be a qualified elector;

(2) Possess a mine foreman certificate of competency of the State of Alabama;

(3) Have had eight or more years' practical experience in coal mines; and

(4) Be not less than 28 years of age.

(b) The mine inspectors shall reside at points convenient to their respective districts.



Section 25-9-7 - Duties of mine inspectors generally; accompanying of inspectors on inspections by representatives of miners; mine examination reports.

The duties of mine inspectors are to make examinations of mines to see that all the requirements of this chapter are strictly observed and carried out. They shall examine the equipment, works, and machinery connected with said mines; examine into the state of coal mines as to transportation, ventilation, circulation, and conditions of air, electricity, explosives, timbering, drainage, practices, and general security and perform such other duties as are required by the secretary. At the commencement of any inspection of a coal mine as provided herein, the authorized representative of the miners at the mine at the time of such inspection shall be given an opportunity to accompany the mine inspectors on any such inspection. The mine inspectors shall make a record of all examinations of coal mines, showing the date when made, the condition in which the coal mines are found, the extent to which the laws relating to coal mines and mining are observed or violated, the progress made in the improvements and security of life and health sought to be secured by the provisions of this chapter, the number of accidents, injuries received, or deaths in or about the coal mines, the number of persons employed in or by each coal mine, together with all such other facts and information of public interest concerning the condition of coal mines, development, and progress of coal mining in this state as they may think useful and proper, and so much thereof as may be of public interest to be included in their reports. A comprehensive report of each inspection of each coal mine shall promptly be made by the chief to the operator, superintendent, and mine foreman of said coal mine, and said report shall be posted in a conspicuous place at the mine. This report shall be on a form provided for that purpose and compiled by the said chief. The form may be changed by the chief from time to time, as may seem desirable.



Section 25-9-8 - Certificate of competency for fire bosses and mine foremen - Required.

(a) Except as otherwise provided in this chapter, no person shall act as fire boss in any coal mine in this state unless he is in possession of a certificate of competency.

(b) No person shall be employed as mine foreman in any coal mine in this state unless he is in possession of a certificate of competency as provided for in this article.



Section 25-9-9 - Certificate of competency for fire bosses and mine foremen - Board of examiners.

(a) There shall be appointed by the Governor a board of examiners, all of whom shall be citizens of this state and hold Alabama mine foreman's certificates, consisting of the chief or the head mine inspector, as the secretary may designate, together with three active practical miners, three operators of coal mines, and one practicing mining engineer. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The members of this board shall be appointed by the Governor and shall hold office for three years and until their successors are appointed and qualified, and, as nearly as possible, two members shall be appointed one year and three the succeeding year. No member of the board shall serve more than two consecutive terms of office. The chief or the head mine inspector shall be ex officio chair of the board. The chair shall vote only in the case of a tie vote, and, in the absence of one member of the board, a majority of whom shall act. In the event of the failure to have a quorum, the chair shall have the authority to select a qualified person or persons. There shall be paid to each member of the board, except the ex officio chair, who shall serve without extra pay, ten dollars ($10) per day. Each board member shall also be entitled to the same per diem and travel allowance as is provided by law for state employees for each day's attendance at meetings of the board. The board of examiners shall meet every six months at the office of the chief and shall remain in session not longer than eight days, and special meetings may be called by the chair or a majority of the members of the board. The department shall preserve in its office a record of the meetings and transactions of the board and all certificates issued and revoked.

(b) Commencing on March 7, 2016, the Board of Examiners of Mine Personnel is not subject to review as an enumerated agency under the Alabama Sunset Law.



Section 25-9-10 - Certificate of competency for fire bosses and mine foremen - Examinations; fees.

The board of examiners created by Section 25-9-9 shall examine qualified applicants and give certificates of competency to persons who pass the required examinations to act as mine foremen or fire bosses in any coal mine in this state. A reasonable fee, as established by the board, shall be charged for each examination given by the board, and such fee shall be paid to the Treasury of the state before the examination is begun. The examinations shall be conducted under such uniform rules, conditions, and regulations as the board shall deem most efficient for carrying into effect the spirit and intent of this chapter. Such rules, when formulated, shall be made a part of the permanent record of the board, and such of them as relate to candidates shall be published for their information and governance prior to each examination. Such rules shall be of uniform application to all candidates.



Section 25-9-11 - Certificate of competency for fire bosses and mine foremen - Qualifications of applicants - Mine foreman.

Each applicant for a mine foreman's certificate of competency shall satisfy all of the following requirements:

(1) Be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(2) Be at least 23 years old.

(3) Have had four years practical mining experience or have had three years practical experience in or around coal mines and be a graduate of a school accredited by the American Association of Universities or have satisfactorily completed an associate degree program in mine technology at an approved state trade school or university.

(4) Present with his or her application an affidavit of his or her meeting the foregoing requirements and of his or her good moral character and known temperate habits, which affidavit shall be signed by three reputable citizens, at least one of whom shall be the holder of a mine foreman's certificate.

(5) Present with his or her application an affidavit that he or she is not a member of any political party or organization that advocates the overthrow of the government of the United States by force.



Section 25-9-12 - Certificate of competency for fire bosses and mine foremen - Qualifications of applicants - Fire boss.

Each applicant for a fire boss's certificate of competency shall meet the same qualifications as those for a mine foreman; except that three years' practical experience in or around coal mines is substituted for the requirements of subdivision (3) of Section 25-9-11, and at least one of the persons signing the affidavit shall be holder of a fire boss's or a mine foreman's certificate.



Section 25-9-13 - Certificate of competency for fire bosses and mine foremen - Replacement of lost certificates.

In case of the loss or destruction of a certificate of competency, the department may supply a copy thereof to the person losing same upon the payment of $1.00, provided that it shall be shown to the satisfaction of the department that the loss has actually occurred and that the loser was the holder of such certificate.



Section 25-9-14 - Certificate of competency for fire bosses and mine foremen - Forged or counterfeit certificates; uttering false certificates; false statements or misrepresentations in applications.

Any person who shall forge or counterfeit a certificate or knowingly make or cause to be made any false statement in any certificate of competency provided for in this chapter or in any official copy of the same, or who shall utter or use any false certificate or unofficial copy thereof or shall make, give, utter, produce, or make use of any false declaration, representation, or statement in any such certificate or copy thereof or any document containing the same or shall make any false statement or misrepresentation in his application before the examining board for any certificate, shall be guilty of a misdemeanor, and his certificate shall be cancelled or annulled by the examining board.



Section 25-9-15 - Certificate of competency for fire bosses and mine foremen - Suspension, cancellation, or revocation; voluntary surrender of certificate.

(a) The board may issue an official written reprimand of any person certified under this chapter as a disciplinary measure for a first violation of any requirement of this chapter.

(b) In addition, for any subsequent violation or for any serious first violation, the certificate of any person may be cancelled or revoked by the board of examiners, whenever it shall be established to the satisfaction of the board that the holder of the certificate has become unworthy of official endorsement by reason of violation of this chapter, intemperate habits, manifest incapacity, abuse of authority, or for other causes satisfactory to the board. Any person against whom charges are made shall have an opportunity to be heard in his or her own behalf. He or she shall have at least 30 days' notice in writing of the charges by the ex officio chairman, and, if the holder of a certificate is convicted on the hearing of the charge of violating any part of this chapter, his or her certificate shall be revoked by the board. The director, after a thorough investigation, may suspend the holder pending a meeting of the board of examiners and its final action.

(c) In addition to the reasons specified in subsection (b) for revocation of a certificate, a certificate holder may voluntarily surrender his or her certificate upon written request to the board for any reason acceptable to the board, and subsequent approval by the board. Pursuant to administrative rule, the board shall specify those reasons that are acceptable to the board for the voluntary surrender of a certificate.



Section 25-9-16 - Failure of fire boss to perform required duties.

Any fire boss in a mine who fails to perform any duty imposed on him by the laws of this state as fire boss shall be guilty of a misdemeanor.



Section 25-9-17 - Persons authorized to act as fire boss; temporary fire boss or mine foreman.

Except as otherwise provided in this chapter, no person shall act as fire boss in any coal mine in this state unless he is in possession of a certificate of competency. Anyone holding a mine foreman's certificate of competency may serve as fire boss. Whenever any exigency arises by which it is impossible for any operator, owner, or lessee to secure the immediate service of a certified mine foreman or fire boss, he may employ a person who has the same qualifications by experience, concurred in by the chief or mine inspector delegated by the chief, to act as temporary mine foreman or fire boss for a period not to exceed 15 days. The requirements for a temporary mine foreman or fire boss shall be no more severe than those contained in federal regulations.



Section 25-9-18 - Qualifications of mine foremen in underground mines.

No person shall be employed as mine foreman in any underground coal mine in this state unless he is in possession of a certificate of competency as provided for in this chapter.



Section 25-9-19 - Inspection of working places and abandoned areas of mines by foreman.

The mine foreman or subordinate supervisor shall visit each working place on operating days to assure that proper conditions are maintained in the mine as to timbering, ventilation, supplies, and all other conditions pertaining to the safety of the men. He shall further direct and cause to be made a weekly inspection, and more often if necessary, of all accessible abandoned areas in the mine.



Section 25-9-20 - Schedule of mine inspections.

Mines shall be given one complete inspection every 45 days, and more often if necessary. Special or partial or complete inspections shall be made when deemed necessary by the chief.



Section 25-9-21 - Instruments for measurement of air and gases in mines.

The department shall be furnished by the state all necessary instruments for measurement of the air and gases in coal mines, mine rescue equipment, and whatever other apparatus the said department may need.



Section 25-9-22 - Witnesses at proceedings under chapter generally.

(a) The chief has the authority to administer oaths and to issue subpoenas requiring the attendance of witnesses to testify under oath in any proceeding and to require witnesses to answer all questions propounded to them. The sheriff or constable in the county in which such witnesses may reside or be found shall execute subpoenas issued as above provided, and they shall each receive for their services in executing such subpoenas the same fees as are allowed them respectively for executing subpoenas in other cases. Any witnesses summoned as above mentioned shall be entitled to the same mileage and per diem as is now allowed by law to such witnesses attending trials in the circuit court.

(b) If any witness subpoenaed as above mentioned shall fail to attend without good excuse, in accordance with the subpoena served on him, or shall fail to testify when attending, the chief before whom said proceedings are being had shall certify to the failure of any witness to attend and testify to a judge of the circuit court in the county where such proceeding is being held. The judge to whom such certificate is made shall cause such witness to appear before him at a time fixed by said judge to show cause why he should not be punished for contempt and shall fine or imprison such witness as such judge may deem proper in case he is found guilty of contempt in the premises.



Section 25-9-23 - Expenses of executing subpoenas, attendance of witnesses, and contempt proceedings.

The expenses of executing subpoenas and the attendance of witnesses as well as contempt proceedings under Section 25-9-22 shall be paid out of any funds in the Treasury of the state on certificate of the Secretary of Labor Relations, approved by the Governor.



Section 25-9-24 - Reporting and correction of unsafe conditions.

Unsafe conditions, known to any persons underground, that cannot be corrected by them in the course of their normal duties, shall be promptly reported to the mine foreman or direct supervisor. The supervisor to whom unsafe conditions are reported or who detects them in the course of his duties shall be responsible for seeing that they are corrected promptly and that exposure to danger of any person is prevented except as necessary in correcting the condition.



Section 25-9-26 - Persons not employees not to enter mines without consent of operator, etc.

Persons not employees of a coal mine or duly authorized employees of the Department of Labor shall not enter such mine unless the consent of the operator or his authorized representative has been secured and shall not stand on the tracks or go near the machinery or other place of danger.



Section 25-9-27 - Entry into mine while intoxicated; transporting intoxicating liquor into mine.

Whoever shall, while under the influence of intoxicating liquor, enter any coal mine or any of the buildings connected with the operation of same within the state, where miners or other workmen are employed, or whoever shall carry intoxicating liquors into the same shall be guilty of a misdemeanor.



Section 25-9-29 - Giving of orders requiring violation of chapter.

Any person acting as coal mine superintendent, mining engineer, other official or supervisor who gives orders that will require violation of this chapter, shall be guilty of a misdemeanor.



Section 25-9-28 - Solicitation of funds from employees for purposes of retaining or procuring employment, etc.

Any coal mine superintendent, mine foreman or assistant mine foreman, or any other person or persons operating or controlling a coal mine, who shall receive or solicit any sum of money or other valuable consideration from any of his or their employees for the purpose of continuing such employee in his or their employ or for the purpose of procuring employment for such employee or procuring or keeping places for such employee shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $50.00, nor more than $300.00 and shall be sentenced to hard labor for the county for a term of not less than six months.



Section 25-9-30 - Persons under 18 not to work in or about mines.

No person under the age of 18 shall be employed to work or labor in or about any coal mine in this state.






Article 2 - Miscellaneous Safety Requirements.

Section 25-9-40 - Use of protective clothing, etc.

(a) Welders and helpers shall use proper shields or goggles to protect their eyes.

(b) Employees engaged in haulage operations and other persons employed around moving equipment on the surface and underground shall wear snug-fitting clothing.

(c) Protective gloves shall be worn when material which may injure the hands is handled, but gloves with gauntleted cuffs shall not be worn around moving equipment.

(d) Men exposed for short periods to gas, dust, fume, and mist inhalation hazards shall wear permissible respiratory equipment. When the exposure is for prolonged periods, other measures to protect workmen or to reduce the hazard shall be taken.



Section 25-9-41 - Checking systems.

Each mine shall have a check-in and check-out system that will provide positive identification upon the person of every individual underground. An accurate record of the men in the mine, which shall consist of a written record, a check board or a time clock record, shall be kept on the surface in a place that will not be affected in the event of an explosion. Said record shall bear a number identical to the identification check carried by the person underground.



Section 25-9-42 - Shafts, mine openings, and escapeways.

(a) New shafts and partitions therein, made after August 12, 1949, shall be fireproof.

(b) Mine openings, where there is danger of fire entering the mine, shall have adequate protection against surface fires or dangerous volumes of smoke entering the mine.

(c) There shall be at least two travelable passageways out of each section of each mine, one of which may be the haulage road.

(d) Escapeways shall be equipped with stairways, ladders, or cleated walkways when needed, installed in such manner that men using them in emergencies may do so quickly and without undue hazard. Direction signs shall be posted conspicuously to indicate manways and designated escapeways.






Article 3 - Accidents and Disasters.

Section 25-9-60 - Maintenance, etc., of first aid equipment; notice of and treatment of injuries.

(a) Each mine shall have an adequate supply of first aid equipment to be used only in case of injury to employees or on the job sickness. These supplies shall be located at points on the surface, at the bottom of main shafts and main slopes, if over 1,000 feet from the surface, and at other suitable locations convenient to each working section. One stretcher and one broken-back board (or a splint-stretcher combination), 24 triangular bandages (or 15, if a splint-stretcher combination is used), eight four-inch bandage compresses, 12 one-inch adhesive compresses, an adequate approved burn remedy, two cloth blankets, one rubber blanket or equivalent substitute, two tourniquets, one one-ounce bottle of aromatic spirits of ammonia or one dozen ammonia ampules and necessary complements of arm and leg splints or two each inflatable plastic arm and leg splints shall be kept at each location designated and shall be accessible to the miners.

(b) No person shall tamper with or remove any first aid supplies other than for use in caring for injured persons and those who become sick while in the mine.

(c) When an injury occurs, prompt first aid shall be given, and, if immediate medical attention is indicated, a doctor shall be notified and the injured person brought to the surface without delay other than the time needed for rendering first aid. Any person injured sufficiently to deprive him of complete control of his faculties or limbs will be adequately attended by designated persons until he is brought to the surface and turned over to a doctor.

(d) Each employee shall promptly notify his supervisor of all injuries.



Section 25-9-61 - Reports and investigations of major accidents.

(a) Each operator shall report promptly to the chief of the division the occurrence at any mine of any fatal accident or accident involving serious personal injury to any person or persons, whether employed or not. The scene of the accident shall not be disturbed pending an investigation except to prevent suspension of use of a slope, entry or facility vital to the operation of a section of a mine. In cases where reasonable doubt exists as to whether to leave the scene unchanged, the operator shall secure prior approval from the chief before any changes are made.

(b) The chief shall go personally or dispatch one or more mine inspectors to the scene of the accident or accidents, investigate causes and issue such orders as may be needed to insure safety of other persons.

(c) Representatives of the operator shall render such assistance as may be needed and shall act in a consulting capacity at the investigation. An employee designated by the employees of the mine shall be notified and as many as three employees designated as representatives of the employees may be present at the investigation in a consulting capacity.

(d) The division shall render a complete report of circumstances and causes of each accident investigated and shall make recommendations for prevention of similar accidents. The division shall furnish one copy of the report to the operator and one copy to the employee representative when he has been present at the investigation. The chief of the division shall maintain a complete file of all accident reports and may give such further publicity as ordered by the director in an effort to prevent coal mine accidents.



Section 25-9-62 - Removal of large and dangerous accumulations of water in adjoining mines.

In any coal mine or coal mines or parts thereof wherein water may have been allowed to accumulate in large and dangerous quantities, putting in danger the adjoining or adjacent coal mines and the lives of the miners working therein, and when such can be tapped and set free and flow by its own gravity to any point of drainage, any operator or person having a mine so endangered, with the approval of the department, may proceed and remove the said danger by driving a drift or drifts protected by bore holes as provided by this chapter, and, in removing said danger, it shall be lawful to drive across property lines if needful. All coal removed in such driving from adjacent lands shall be paid for on the basis of $.25 per ton of 2,000 pounds. No person shall dam or in any way obstruct the flow of water from said mine or parts thereof when so set on any part of its passage to point of drainage.



Section 25-9-63 - Mine disasters.

(a) If a disaster occurs in a mine, the chief of the division and the nearest office of the United States Bureau of Mines shall be notified by the quickest available means. All facilities of the mine shall be made available for rescue and recovery operations.

(b) No work other than rescue and recovery work may be attempted or started until and unless authorized by the chief of the division or his designated representatives.

(c) After a disaster, operations may not be resumed until authorized by the chief of the division.

(d) If an explosion occurs in a mine, the fan shall not be reversed except by authority of the official in charge of disaster work and then only after a study of the effect of reversing the fan on survivors who are still underground.

(e) The chief of the division shall make available all the facilities at his disposal in effecting rescue and recovery work, and shall act as a consultant or take personal charge where, in his opinion, the circumstances warrant or where the managerial official's status is either incompetent or inadequate.

(f) The orders of the official in charge of disaster work shall be respected and obeyed by all persons engaged in rescue and recovery work.

(g) The chief of the division shall maintain an up-to-date disaster plan for prompt and adequate employment at any coal mine in the state. All employees of the division shall be kept fully informed and trained in their respective duties in making the disaster plan work effectively. The division's plan shall be published annually and furnished to all operators of coal mines and to representatives of the employees. Changes in the plan shall be published promptly when made and furnished to all operators of coal mines and to representatives of the employees.



Section 25-9-64 - Establishment of mine rescue stations.

The Chief of the Division of Safety and Inspection of the Department of Industrial Relations shall establish and maintain within the State of Alabama and within said division such mine rescue stations as he may determine necessary to carry out rescue and recovery operations of mine disasters and to comply with federal requirements. The mine rescue stations shall be located as near the center of the mining industry as is practical. The station shall have sufficient room to handle equipment and personnel for at least two teams.



Section 25-9-65 - Rescue crews - Training and employment; wages and workers' compensation benefits.

Said chief is hereby authorized to have trained and employed at the rescue stations operated by said division within the state, rescue crews as he may determine necessary. Each member of such crews shall devote at least four hours each month, or eight hours bimonthly, for training purposes and shall be available at all times to assist in rescue work. Regular crew members shall receive for such services the highest prevailing hourly wage rate in the industry and shall receive the same per diem and expenses as provided to state employees. Workers' compensation benefits as prescribed by Alabama workers' compensation laws shall be provided for all employees engaged in carrying out the mandates of this section and coal mining laws of the State of Alabama. Sufficient funds shall be appropriated to carry out the provisions of this section, Section 25-9-64 and Sections 25-9-66 through 25-9-70.



Section 25-9-66 - Rescue crews - Training; removal of crew members.

It shall be the duty and responsibility of the chief to see that all crews be properly trained by qualified instructors who have a certificate of training from the Mine Safety and Health Administration. The chief may remove any crew member at any time.



Section 25-9-67 - Rescue crews - Qualifications; record of physical examination.

Members of said crews shall have one year underground experience, be less than 50 years of age and pass a physical examination by a licensed physician annually. A record that such examination was taken shall be kept on file by the operator who employs the crew members and a copy shall be furnished to the chief.



Section 25-9-68 - Jurisdiction of chief in rescue and recovery work; consultation and guidance.

All rescue or recovery work performed by these crews shall be under the jurisdiction of the chief. The division shall consult with company officials, representatives of the Mine Safety and Health Administration and representatives of the miners, and all should be in agreement as far as possible on the proper procedure for rescue and recovery. In all instances, procedures shall be guided by the mine rescue apparatus and auxiliary equipment manuals.



Section 25-9-69 - Compensation for rescue work; workers' compensation benefits.

When engaged in rescue or recovery work during an emergency at a mine, all crew members assigned to the work shall be considered during the period of their work, employees of the mine where the emergency exists and shall be compensated by the operator at the rate established in the area for such work. In no event shall this rate be less than the prevailing wage rate in the industry for the most skilled class of inside mine labor. During the period of their emergency employment, all crew members shall be protected by the workers' compensation benefits of such emergency employer.



Section 25-9-70 - Crews to be informed of existing conditions; applicability of federal regulations; assignments by chief.

(a) During recovery work and prior to entering any mine, all recovery crews shall be properly informed of existing conditions.

(b) Mine rescue and recovery work shall be carried out under provisions of the applicable federal regulations.

(c) The chief may assign rescue and recovery work to inspectors, instructors, or other qualified employees of said division as the chief may determine desirable.






Article 4 - Mine Gases and Ventilation.

Section 25-9-80 - Main fans.

(a) All main fans shall be installed on the surface, in fireproof housings, the fan situated not less than 30 feet from its air shaft or air course and on one side of the line of such opening so that the fan will not be in direct line of the force of a blast or explosion. The air duct connecting the fan with the mine opening shall be fireproof and provided with self-closing explosion doors.

(b) In mines ventilated with multiple fans, each main fan shall be equipped with fireproof doors automatically closing in the event of a fan failure to prevent air reversal through the fan.

(c) Every main fan installed after August 12, 1949, ventilating a mine classed as gassy, must have an auxiliary drive mechanism that will operate the fan at not less than 80 percent of its regular volume. Dual fan installations, independently powered so that one is operative at 80 percent of regular volume during electrical failures, meet this requirement.

(d) All main fans are required to be provided with a pressure-recording gauge, or water gauge, and, unless attended constantly, an automatic device to give alarm when the fan slows down or stops. This device shall be placed so that its alarm will be seen or heard by a responsible person.

(e) Each main fan ventilating all or part of a mine shall be on a separate power circuit, independent of the underground circuit.

(f) Main fan installations shall be protected from wood fire, grass fire, and rubbish fire for at least 100 feet in all directions from the fan installations, where physical conditions permit.

(g) The main fan shall be inspected daily and a record kept of the inspection. This inspection may be made by any competent person so designated.

(h) In mines, when the main fan fails or stops, immediate action shall be taken to cut off power from the mine or the area of the mine ventilated by that main fan, and the men shall be withdrawn from the face regions. If ventilation is restored in a reasonable time, the face regions and other places where methane is likely to accumulate shall be reexamined by certified persons, and, if found to be free from explosive gas, power may be restored and work resumed. If the interruption continues for an indefinite or extended period, all underground employees shall be required to leave the mine or the part of the mine ventilated by the main fan that is out of operation. Mines ventilated by more than one main fan shall be considered as having only one fan in the application of this section unless all returns to the fans are entirely separated and escapeways to the surface are available from the areas ventilated by other fans without necessity for any person passing through any area not properly ventilated.

(i) Main fans ventilating mines shall be operated continuously, except when the mine is shut down with all power underground cut off and with all men out of the mine. When the fan is started again, the mine shall be examined for gas and other hazards by certified persons and declared safe before underground power may be restored and men other than the examiners permitted to enter the mine.



Section 25-9-81 - Use of methane detectors.

(a) Methane detectors used for examining in coal mines shall be permissible. When not in use, they shall be in the care of certified officials or other competent designated persons, who shall examine, clean, and deliver them in a safe condition to their users before they enter the mine.

(b) Permissible methane detectors shall be entrusted for use only to certified persons or to approved competent persons who have been accredited as users of methane detectors.

(c) An individual knowing his methane detector to be injured or defective shall immediately report its condition to his supervisor, mine foreman, or to the designated attendant.



Section 25-9-82 - Standards and procedures as to gases and air quality.

(a) Air in which men work or travel must promptly be improved if it contains less than 19.5 percent oxygen, more than one percent carbon dioxide, or is contaminated with noxious or poisonous gases.

(b) If the air immediately returning from a split that ventilates any active workings contains more than one percent methane or more, the ventilation shall be improved, and, if it contains 1.5 percent or more of methane, the power shall be cut off from the portion of the mine affected, and the employees shall be required to withdraw until ventilation is improved.

(c) Face work must be stopped, power to face equipment cut off, and the employees ordered and required to withdraw until ventilation is improved, whenever one percent or more of methane can be detected on an approved type methane detector or whenever gas can be detected on a permissible flame safety lamp at any point not less than 12 inches from the roof, face, or rib. This does not apply to other faces in the entry or slope in which work can be safely continued.

(d) When entries or faces are stopped on account of gas for ventilation to be improved, only employees designated to work on improving the ventilation under competent direction may be permitted in the affected area. Power shall not be restored until ventilation is improved.



Section 25-9-83 - Standards as to volume of air.

Sufficient air must be circulated and conducted through all entries, slopes, travelways, working places, air courses, and open abandoned areas to dilute, render harmless, and carry off noxious and explosive gases emitted in the mine, including smoke from blasting, and shall be not less than 150 cubic feet per man per minute. If mules or horses are used in a mine, 500 cubic feet per animal per minute must be provided in addition to the minimum volume specified for men.



Section 25-9-84 - Coursing of air.

(a) Two available openings to the surface are required from each seam or stratum of coal worked. In drift or slope mines, such openings provided after August 12, 1949, must be separated by not less than 40 feet of natural strata, and all crosscuts between them shall be closed with stoppings of fireproof material. In shaft mines, such openings provided after August 12, 1949, must be separated by not less than 200 feet of natural strata. The second opening may be made through an adjoining mine. Until these provisions are met, not over five men in a drift, 10 men in a slope, and 20 men in a shaft shall work in the mine at one time, and no additional development shall be permitted until the connection is made to the second opening. In mines wherein final pillar robbing operations necessitate closing the second opening, the above limitations as to the number of men permitted to work will apply until the mine is worked out and abandoned.

(b) Both openings shall be kept in good condition and shall at all times be reasonably safe and convenient for entering and leaving the mine. At all points where the passageway to the escapeway or escapement shaft is intercepted by roadways, entries or other passageways, conspicuous signboards shall be placed indicating the direction to the place of exit.

(c) Not more than 80 persons may be assigned or permitted to work on any split of air.

(d) Stations or rooms containing electrical transformers, rectifiers, motor generator sets, battery chargers, permanent pumps or air compressors, control rooms, and such other stationary and semipermanent equipment as would endanger lives of employees in event of equipment fire shall be ventilated by a separate split of air, returning directly to the surface.

(e) Changes in ventilation that may affect the safety of the men shall be made when the mine is idle. Only those men and supervisors engaged in major ventilation changes will be permitted in the mine during the change.

(f) In mines, the doors, other than man doors, used for deflecting and conducting the ventilation shall be installed in pairs in a manner approved by the division. They shall be so spaced as to prevent interruption to the regular coursing of air, and they shall be hung and maintained so that they will be self-closing by gravity or by effective mechanical means. An emergency door, to be used in case of damage to a regular door, shall be provided at all points where doors are in use.

(g) Mine doors in use must not be propped or latched open or by any other means used to be prevented from being self-closing.

(h) Proper breaks-through shall be made in all pillars as necessary to meet ventilation requirements at the working faces. The maximum distance between breaks-through shall be 105 feet and closer when required by the chief of the division. Permission to exceed 105 feet between breaks-through may be granted by the chief of the division only in exceptional conditions and must be in writing. Requests for permission must be initiated by the operator and recommended by the mine inspector.

(i) On entries, stoppings in crosscuts between intakes and returns shall be built solidly, substantially, and of incombustible material.

(j) Dead ending of rooms, slopes, or entries in mines classed as gassy is prohibited unless it is manifestly impracticable to drive crosscuts at or close to faces.

(k) Workings shall not be turned off slopes or entries in by the last crosscut; except, that the places may be necked during development of slopes and entries and when good mining practice justifies the practice in order to establish a main airway.

(l) Line brattice and ventilation tubing used to conduct air to the faces of working places shall be substantially erected and shall be of flame-resistant materials.

(m) In the event that diffuser or auxiliary fans and tubing are used in lieu of or in conjunction with a line brattice system to provide ventilation of the working face:

(1) The fan shall be of a permissible type, maintained in permissible condition, so located and operated to avoid any recirculation of air at any time and inspected frequently by a certified person when in use.

(2) In places where auxiliary fans are used, accumulations of methane resulting from unscheduled stoppage of the main fan shall be removed after restoration of normal mine ventilation by conducting air current into the place with line brattice or equivalent. Auxiliary fans shall not be operated in such place during stoppage of normal mine ventilation and until methane accumulations have been removed.

(3) If the auxiliary fan is stopped or fails and the ventilation of the working face is inadequate, the electric equipment in the place shall be stopped and the power disconnected at the power source until adequate ventilation is restored. During such stoppage the ventilation shall be by means of the primary air current conducted into the place in a manner to prevent an accumulation of methane.

(4) In places where auxiliary fans are used, the ventilation during scheduled idle periods such as weekends and idle shifts shall be by means of the primary air current conducted into the place in a manner to prevent accumulation of methane.

(5) If the air passing through the auxiliary fan or tubing contains one percent or more of methane, the provisions of subsection (b) of Section 25-9-82 shall be applied.

(6) To insure that an adequate volume and velocity of air are supplied continuously to the working face where auxiliary fan and tubing are used for face ventilation, a line brattice or other approved device shall be installed before the auxiliary fan is stopped.

(7) All face ventilation systems using auxiliary fans and tubing or machine-mounted diffusers approved by the Mining Enforcement and Safety Administration shall be filed with the chief of the division.

(8) Any variance in the above diffuser and auxiliary fan and tubing use must be approved in writing by the chief of the division.

(n) Overcasts shall be constructed tightly of incombustible materials and of sufficient strength to withstand falls of roof, or protected against falling roof, and shall be of ample area to pass the required volume of air.



Section 25-9-85 - Sealing, testing, etc., of abandoned workings.

(a) Abandoned workings that cannot be ventilated adequately with safety to employees must be sealed. The chief of the division will prescribe rules for sealing and periodic testing of air and water behind seals. Failure to comply with rules for sealing and periodic testing will be a violation of this section.

(b) Abandoned workings shall be posted to warn persons against entering, and all accessible abandoned workings shall be examined semimonthly or more often if necessary. When posting is inadequate to warn persons against entering, abandoned workings shall be properly fenced off at all such entrances.



Section 25-9-86 - Examinations for gases and other dangerous conditions.

(a) Operators of mines are required to employ one or more certified fire bosses and to have a preshift examination made. The duties of the fire boss are to examine for dangerous conditions all manways, slopes, and entries used by men in traveling to and from work and to examine for gas and other dangerous conditions all working places, adjoining abandoned places, and accessible pillar falls for accumulation of gas. The fire boss will ascertain that the air is traveling in its proper course and that all ventilation appliances are in good condition and working effectively. The fire boss will indicate his examination of working and abandoned places, pillar falls, and ventilating appliances by marking his initial and the date conspicuously in or on such places.

(b) Whenever gas is detected or danger exists to men entering any place, the fire boss shall leave at each entrance to the place a conspicuous DANGER sign.

(c) Examination of the first working place in mines shall take place not more than three hours before the men are permitted to enter the mine or to pass a designated station underground.

(d) The fire boss shall meet the oncoming shift at the point or station designated and inform each man as to the condition of his working place or the place in which his machine is parked. Each face boss and direct supervisor shall be informed by the fire boss as to the condition of all places under his direction or control. When man trip schedules or other compelling factors make it impractical for the fire boss to check each man, the fire boss will furnish to responsible supervisors written signed reports of his inspection and these supervisors will be responsible for informing each man as to the condition of his working place.

(e) In multiple shift operations, certified supervisors may be used to make the fire boss examination for the next or succeeding shift. Responsible supervisors of the next or succeeding shift may be used to inform each man as to the condition of his working place and may be held responsible, provided the certified supervisors who made the examination furnish a written, signed report as to condition of each working place.

(f) The fire boss shall record the results of his inspection in ink or indelible pencil in a book kept on the surface for that purpose. Similar records may be kept at designated stations or offices underground. This book shall be countersigned daily by the mine foreman. The mine superintendent or his assistant shall also read and countersign the reports.

(g) Idle and abandoned parts of any mine shall be examined by a certified person immediately before employees are permitted to enter or work in such areas.

(h) Examination for gas and other dangerous conditions shall be made by a certified official or approved competent person before taking loading or cutting machines in by the open breakthrough nearest the face or before applying power to machinery that remains at or near the face at not more than 20-minute intervals during cutting, drilling, or mechanical loading, before drilling with electric drills, before blasting, after blasting, and before other work is resumed and at such other times as may be necessary or designated by the operator or mine inspector for adequate safety.

(i) All persons underground shall use only permissible electric cap lamps for portable illumination that is worn on the person. This does not preclude the use of other types of permissible electric lamps, permissible flashlights, permissible safety lamps, or any other portable illumination classed as permissible.

(j) Open cap lights and smoking and smokers' articles, including matches, are prohibited in underground mines.



Section 25-9-87 - Use of flame safety lamps.

(a) All flame safety lamps used for examining coal mines or for working therein shall be permissible. When not in use, they shall be in the care of certified officials or other competent designated persons who shall disassemble, examine, clean, fill, and deliver them, locked and in safe condition, to their users before they enter the mine. Flame safety lamps shall not be unlocked or disassembled inside any coal mine.

(b) At least two permissible flame safety lamps shall be kept in serviceable condition at each coal mine. Not less than 25 percent of those in use or one, whichever is greater, shall be kept in reserve at each mine for use in emergency.

(c) Permissible flame safety lamps shall be entrusted for use only to certified persons or to approved competent persons who have been accredited as users of flame safety lamps as required in this chapter.

(d) Every person who knows his flame safety lamp to be injured or defective shall immediately extinguish it and promptly report its condition to his supervisor, the mine foreman, or to the designated lamp attendant. Defective lamps must be kept separate from others until repaired.



Section 25-9-88 - Reports as to ventilation, gas content, reopening of mines, etc.

(a) The operator of each coal mine shall send to the division a report monthly, or more often if necessary, showing the amount of ventilation and methane content at the inlet and outlet, the amount of ventilation and the methane content of return air at or near the last crosscut in each working entry, the number of splits and the number of men and animals on each split and the places gas has been detected in old workings. The report shall include a record of the pressure gauge readings at the fan.

(b) A prompt report, by the quickest available means, must be made by the operator to the division upon detection of any dangerous accumulation of methane in any coal mine, whether accompanied by explosion or not. This report shall state precautions taken to safeguard employees and action taken or planned to remove the dangerous accumulation. The division shall issue such supplementary orders as may be indicated and dispatch one or more inspectors promptly to the mine if the circumstances warrant.

(c) A report shall be made by the operator to the division prior to opening any new or reopening any abandoned coal mine or abandoning any coal mine.

(d) A report shall be made by the operator to the division when the workings of any coal mine are approaching an abandoned coal mine, shaft, or other underground passages that are known to contain or may contain dangerous accumulations of water or gas.

(e) A report shall be made by the operator to the division upon the accidental closing or prior to the intended abandonment or closing of any passageway to an escapement outlet.

(f) A report shall be made by the operator to the division before breaking through any opening into a coal mine whether from or to the surface or through other mine shafts or other passages.



Section 25-9-89 - Procedure when workings approaching inaccessible accumulations of gases or water.

When workings are being driven toward any worked out and inaccessible or abandoned area or a shaft, that may contain accumulations of gases or water and cannot be inspected, they shall be narrowed to eight feet or less in width. Persons driving these workings shall constantly keep one bore hole near the center of the working and 20 feet in advance and one bore hole 15 feet deep in each rib at a 45 degree angle and at intervals of six feet as the face is advanced. These test holes shall not be used for blasting. Separate blasting holes, not over four feet deep, must be drilled. These precautions must begin at least 100 feet from the probable source of danger.



Section 25-9-90 - Duty of employees to report damage or unsafe conditions; correction of damage or unsafe conditions.

Each employee shall promptly inform his supervisor or the mine foreman of damage to or unsafe condition of any ventilation appliance when known by the employee or of any obstruction in air passages or other interference with normal ventilation of which he has knowledge. The supervisor or mine foreman who knows of or to whom such damage or unsafe condition is reported is responsible for prompt correction.



Section 25-9-91 - Prohibited acts.

It shall be a misdemeanor for any person to enter, without an order from an authoritative official, or go dangerously near any mine or part of a mine of which he has been warned personally or by danger board of the presence of gas in dangerous quantities, or knowingly to destroy, damage, or lessen the effectiveness of any ventilation appliance or facility, or to open a ventilating door that is in use without promptly closing the same, or to do any willful act knowing that the consequence of his act might result in accumulation or ignition of gas.






Article 5 - Coal and Rock Dust.

Section 25-9-110 - Accumulation of coal dust; methods for allaying dust at source.

(a) Coal dust shall not be allowed to accumulate excessively along conveyor lines, roadways, at loading points or at underground tipples, but shall be loaded and sent out of the mines. Coal dust in dangerous quantities in abandoned areas shall, where practicable be rendered inert.

(b) Where mining operations raise an excessive amount of dust into the air currents, water or water with a wetting agent added to it or other effective methods shall be used to allay such dust at its source.



Section 25-9-111 - Rock dusting.

(a) Rock dust to be used to render coal dust inert shall come within the following specifications:

Combustible matter not more than five percent by volume, quartz or free silica particles not more than five percent by volume, and not unduly absorbent of moisture and preferably light in color. Rock dust shall be pulverized so that 100 percent will pass through a 20 mesh screen and 70 percent or more will pass through a 200 mesh screen.

(b) Rock dust shall be applied and maintained upon the top, floor, and sides of all open places, passages, and haulageways in such quantities that the incombustible contents of mine dust that could initiate or propagate an explosion will not be less than 65 percent, but the incombustible content in the return air courses shall be no less than 80 percent. Rock dust shall be so applied and maintained to include the last open breakthrough of rooms and entries and to within 40 feet of the faces or closer if necessary.

(c) In back entries and air courses, rock dust barrier protection in lieu of generalized rock dusting may be authorized by the chief of the division upon request by the operator. The chief of the division will prescribe the methods of protection that may be substituted.

(d) Where methane is present in any ventilating current, the percentage of incombustible content shall be increased one percent and four-tenths percent for each one-tenth percent of methane where 65 and 80 percent, respectively, of incombustibles are required.

(e) Mines or locations in mines that are too wet or too high in incombustible content for a coal dust explosion to initiate or propagate are not required to be rock dusted during the time such conditions prevail.






Article 6 - Explosives and Blasting.

Section 25-9-130 - Permissible explosives and blasting methods generally; use of black blasting powder; use of dynamite, etc.

(a) Permissible explosives or permissible blasting methods only shall be used in blasting coal or coal and other material in all mines where on shift.

(b) Black blasting powder shall not be stored or used in underground coal mines.

(c) Prior to use of Cardox or Airdox, both of which are classed as permissible blasting methods, or any other blasting device or method that may later be classed as permissible, the operator must secure written approval from the chief of the division. The chief in granting approval will issue instructions as to storage, transportation, handling, charging, tamping, detonating, and handling misfires. These instructions will be made conditions of the approval, and violations of any of them will be considered violations of this section.

(d) Prior to use of dynamite or any other nonpermissible explosive for blasting in rock tunnels, shafts, etc., the operator must secure written approval from the chief of the division. The chief in granting approval shall issue instructions as to storage, transportation, handling, charging, tamping, detonating, and handling misfires. These instructions shall be made conditions of the approval, and violations of any of them will be considered violations of this section.



Section 25-9-131 - Surface storage of explosives and detonators.

(a) Separate surface magazines shall be provided for the storage of explosives and detonators and shall be kept in good repair.

(b) Magazines shall be constructed of or covered with fire and weather resistant material, shall be reasonably bullet proof and shall have no metal or sparking material exposed inside the magazine. When a magazine is used for more than one type of explosive, each type shall be stored separately.

(c) The only openings shall be doors for entrance, which shall be securely locked when unattended, and properly screened vents.

(d) If artificial light is needed, only an electric flashlight, electric lantern, or electric cap lamp shall be used. Smoking, carrying of smokers' articles, or open flame are prohibited in or within 25 feet of any magazine. Combustible materials, including rubbish and dry grass, shall be kept clear of any magazine for a distance of 25 feet in all directions.

(e) Other material shall not be stored with explosives or detonators and metallic tools shall not be used for opening containers of explosives.

(f) Distributing magazines, constructed of two-inch hardwood, or metal lined with nonsparking material or an equivalent may be used for storage or distribution of not more than 125 pounds of explosives or 5,000 detonators. No magazine shall be placed in a building containing any highly flammable material or waste and shall be at least 20 feet from a stove, furnace, open fire, or flame.

(g) All magazines shall be not less than 200 feet from any mine opening, unless effectively barricaded, and suitable danger signs shall be placed near all magazines.



Section 25-9-132 - Underground transportation of explosives and detonators.

(a) Individual containers used to carry permissible explosives or detonators shall be constructed of substantial, nonconductive material, kept closed and maintained in good condition.

(b) When explosives or detonators are transported underground by locomotive, rope, or shuttle car they shall be in covered cars or in special containers.

(1) The bodies and covers of special cars and containers shall be constructed of nonconductive material.

(2) If explosives and detonators are hauled in the same explosives car or in the same special containers, they shall be separated by at least a four-inch substantially fastened hardwood partition or the equivalent.

(3) Where quantities of explosives and detonators are transported in special cars or in special containers in cars, they shall be hauled on a special trip not connected to any other trip, and shall not be hauled into or out of a mine within five minutes preceding or following a man-trip or any other trip.

(4) Explosives or detonators shall not be transported on the same trip with workmen other than those required in the transportation of the explosives or detonators.

(c) Explosives and detonators shall be transported underground by belt only under the following conditions:

(1) In the original and unopened case, in special closed cases constructed of nonconductive material or in suitable individual containers.

(2) Clearance requirements shall be the same as those for transporting men on belts.

(3) Suitable loading and unloading stations shall be provided.

(4) There shall be an attendant at loading and unloading points and stop controls at these points.

(d) Explosives or detonators shall not be transported on flight or shaker conveyors or by scraper or mechanical loading machines.



Section 25-9-133 - Underground storage of explosives and detonators.

(a) Underground section boxes or magazines shall be constructed of substantial nonsparking material and shall be placed in a crosscut or idle room neck at least 25 feet from roadways, trolley wires, or power lines, at least 75 feet from any working face and in a reasonably dry and well rock dusted place, free of oil, grease, or other debris.

(b) Explosives and detonators shall be stored separately and at least five feet apart. Not more than a 48-hour supply of explosives and detonators, including any surplus remaining from the previous day, shall be stored underground in section boxes or magazines. This maximum 48-hour supply will include supplies in individual or face boxes where used.

(c) A one day's supply of explosives and detonators may be kept in individual or face boxes. Those boxes shall be wooden with hinged lids and shall be kept not less than 15 feet from roadways, trolley wires, or power lines; provided, that 15 feet may be reduced to five feet when the boxes are kept in a niche in the rib at least 75 feet from any working face and in a location out of line of blast where they will not likely be subjected to shock. Separate boxes, kept at least five feet apart, shall be used for explosives and detonators.

(d) Explosives and detonators shall be kept in their containers until removed for use at the working faces.

(e) Care shall be exercised to use the oldest explosives from storage before new supplies are used so that explosives will not remain in underground storage long enough to deteriorate.



Section 25-9-134 - Blasting practices and procedures generally.

(a) Only competent persons shall be designated or permitted to handle explosives or do blasting. Only electric detonators of proper strength may be used and the use of delay electric detonators is prohibited for blasting coal or coal and other material. Primers shall be made up as needed for blasting and prepared in accordance with the safety standards of the Institute of Makers of Explosives or of the manufacturer of the explosives as approved by the chief; provided, however, that nothing provided in this subsection shall prohibit the use of permissible millisecond blasting in conformity with the requirements, exceptions, limitations, conditions, and restrictions on the use thereof established or hereinafter established by the Bureau of Mines of the United States Department of the Interior.

(b) Care shall be used in placement and drilling of holes. Test roof, face, ribs and timbers for dangerous conditions before drilling or preparing holes. Certified official or approved competent persons must test for methane with approved methane detectors before drilling with electric powered drills and before charging bore holes.

(1) Bore holes shall not be drilled beyond the back of the cut or cutting shot nor into the solid ribs, roof, or floor.

(2) Where it is impractical to undercut, top cut, or shear the coal face and solid shooting is necessary, depending shots are prohibited. The method of placing and firing holes is subject to approval by the chief.

(3) Bore holes shall be cleaned and checked to see that they are placed properly and are of correct depth in relation to the cut before being charged.

(4) To prevent blown-out or windy shots, all portions of the bore holes, where the height of the coal permits, shall have a burden in all directions of at least 18 inches before being fired.

(c) Charges shall not exceed one and one-half pounds in bore holes under six feet in depth. Charges exceeding one and one-half pounds but not exceeding three pounds may be used only if bore holes are six feet or more in depth, have a burden in all directions of at least 18 inches and Class A or Class B permissible explosives are used.

(d) Bore holes shall be charged with explosives in a continuous train with no cartridges deliberately deformed or crushed, with all cartridges in contact with each other, and with the end cartridges touching the back of the hole and the stemming respectively.

(e) Bore holes shall be tamped with wooden tamping bars, and shall be stemmed with at least 24 inches of incombustible material or at least one half of the length of the hole shall be so stemmed if the hole is less than four feet in depth. Water-filled plastic bags for stemming may be used under the following conditions:

(1) The bags shall be made of polyvinyl chloride not less than six mils in thickness or equivalent in tear resistance and noninflammability.

(2) The bore hole shall be stemmed with at least one water-filled bag not less than 15 inches in length and within one fourth of one inch of the bore hole diameter. Short bore holes may not accommodate the entire bag, but this shall be acceptable.

(3) The bags shall be equipped with self-closing valves or equivalent leakproof protection.

(4) To prevent puncturing, the water-filled bag shall be pushed gently into the bore hole until it touches the charge of explosives and shall not be tamped or forced.

(f) In mines where shooting is done on shift, all shots or series of shots shall be fired promptly after charging and in the following manner:

(1) Remove shunts or untwist ends of leg wires of electric detonators and connect to firing cable.

(2) Move away from face, paying out cable and being sure cable does not contact pipe, pan line or other material that may carry stray currents. Keep leg wires and firing cable up out of water.

(3) Take firing position in protected place around at least one solid corner or in an adequate shelter hole.

(4) Give ample warning before shots are fired and ascertain that all persons are in the clear. See to it that men are removed from adjoining working places when there is possibility of a shot breaking through.

(5) Unshunt ends of firing cable, attach to blasting unit, call "Fire! Fire!" with intervals between each warning and set off charge.

(6) Disconnect firing cable and reshunt ends.

(7) Wait for smoke to clear and immediate roof effect to take place.

(8) Return to face, reeling up firing cable and make tests of face, roof, ribs, and timbers for dangerous conditions. In mines classed as gassy, a certified official or approved competent person must make a gas examination on return to the face after blasting.

(9) If gas or other dangerous conditions are found that cannot be made safe in normal course of work, mark place out with DANGER sign and report to mine foreman or supervisor in charge.

(g) Holes shall not be drilled, charged, or fired in any place where methane gas can be detected at one percent or more on an approved methane detector.

(h) In mines where shooting is done from the surface with all men out of the mine, a separate blasting circuit must be provided with a switch kept locked when not in use for blasting or written approval of the chief of the division must be secured. Requests to use power or a signal circuit for blasting with all men out of the mine, shaft, or slope must state precautions taken to guard against electrocution and premature detonation hazards. Approval by the chief will be conditioned on compliance with these precautions, violations of which will be considered violations of this section of the law.

(i) Mixed charges shall not be charged or fired in any bore hole.

(j) The firing of adobe (mudcap) or other open, unconfined shots is prohibited in any mine.



Section 25-9-135 - Blasting cables.

Blasting cables shall be:

(1) Kept well insulated and as long as may be necessary to permit the shot firer to get in a safe place around a corner.

(2) Short circuited at the battery end until ready to attach to the blasting unit.

(3) Staggered as to length or kept well separated when attached to the detonator leg wires.

(4) Kept clear of power wires and all other possible sources of active or stray currents.



Section 25-9-136 - Misfires.

(a) Where misfires occur with electric detonators, the person firing the shots shall disconnect his firing cable from the source of power and short circuit it by reshunting the ends of the cable. No person shall return to the shot until five minutes has elapsed from the misfire, and the firing cable must not be left behind anyone returning to the face.

(b) If a defect in the firing cable or connections is found, another attempt may be made to fire the shot or shots, exercising such cautions as covered in Section 25-9-134, subsection (f), subdivision (5).

(c) If the misfire is definite, explosives shall be removed by drilling and firing the bore hole for a separate charge at least two feet away from and parallel to the misfired charge, or by washing the stemming and the charge from the bore hole with water or by inserting and firing a new primer after the stemming has been washed out.

(d) A very careful search of the working place, and if necessary, of the coal after it reaches the tipple, shall be made after blasting a misfired hole, to recover any undetonated explosive.

(e) The handling of a misfired shot shall be under the direct supervision of the mine foreman, his assistant, or any competent person designated by the mine foreman or his assistant.

(f) If fuses and caps are used for blasting on the surface, misfires may not be approached by anyone until six hours have elapsed, and handling of the misfire must be done with due care and under direction of a supervisor or other competent person.



Section 25-9-137 - Report of premature explosions.

A prompt report shall be made to the chief of the division in any case of premature detonation or explosion of explosives, whether or not any person is injured.






Article 7 - Underground Fire Prevention and Control.

Section 25-9-150 - Building of fires in mines; use of torches; welding and burning.

(a) No person shall build a fire or cause a fire to be built in any coal mine, except as provided hereinafter.

(b) Torches may be used by competent persons in mines for splicing trailing cables, provided suitable precautions are taken against ignition of methane, coal dust, or combustible materials. Torches must be maintained at all times in good operating condition and leakproof.

(c) Welding and burning may be done in mines provided all equipment and gauges are maintained in good order and not abused and suitable precautions are taken against ignition of methane, coal dust, or combustible materials. Only persons who have demonstrated competence in welding and burning are entrusted to do this work. Adequate eye protection will be used by all persons doing welding or burning, and precautions shall be taken to prevent other persons from exposure that might be harmful to their eyes.

Certified officials or approved competent persons shall examine for gas with approved methane detectors before welding or burning and at 20-minute intervals until work is complete.

When torches are used and welding and burning is done, a minimum of 150 pounds of rock dust and/or a 2A 10-B:C fire extinguisher shall be provided for prompt extinguishing of fires accidentally started.

(d) Approval of the chief of the division will be secured before firing coal seams in connection with gassification or other mining methods that may be practiced experimentally or commercially entailing controlled burning of coal in mines. Before granting approval, the chief will ascertain that the proposal entails no undue hazards to persons and that public property and property of other owners will not be endangered.



Section 25-9-151 - Examinations for fire.

In any mine or part of a mine which will be neither fire-bossed nor worked on the following shift, a supervisor or other responsible person shall examine all working places after face work ceases for evidence of fire.



Section 25-9-152 - Use, storage, etc., of oil, grease, and lubricants; fire extinguishing equipment.

(a) Oiling or greasing of mine cars inside coal mines is permitted only when the work and storage areas are kept reasonably clean at all times. Storage of oil or grease for this purpose is limited to three barrels, and must be in a fireproof compartment connecting with return airway direct to the surface and without contacting active workings.

(b) Lubricants for use in underground shops must be kept in approved portable containers, kept securely closed when not in use and are not to exceed a one day's supply; provided, that more than a one day's supply may be stored underground in reasonable quantities if stored in a fireproof compartment connecting with return airway to the surface and without contacting active workings.

(c) Lubricants for use in sections using mechanical equipment must be kept in approved portable containers, kept securely closed when not in use in minimum quantities required for operations, not exceeding 48 hours.

(d) All points at which lubricants are used, kept, or stored shall be kept reasonably clean and free of avoidable spillage.

(e) Five hundred pounds of rock dust or sand or a 2A 10-B:C fire extinguisher shall be kept convenient to each oil or grease storage area in mines.

(f) Two hundred pounds of rock dust or sand or a fire extinguisher suitable for use in Class A fires will be kept convenient to each set of doors used for ventilation in mines.

(g) Five hundred pounds of rock dust or sand or a 2A 10-B:C fire extinguisher shall be kept convenient to each station or room containing mine transformers, rectifiers, motor generator sets, battery chargers, permanent pump, or air compressor control rooms and such other stationary and permanent or semipermanent equipment as may be classed by the chief of the division as a serious hazard in event of fire.



Section 25-9-153 - Underground stables.

No underground stables shall be constructed or used in coal mines after August 12, 1949, and straw for bedding or hay for feeding animals shall not be sent into coal mines. This does not apply to mines stabling animals underground on August 12, 1949. Rules for preventing fires and for maintenance of such stables and for handling straw and hay shall be prescribed in writing by the chief. Failure to comply with these rules shall constitute a violation of this chapter.



Section 25-9-154 - Procedure upon discovery of fire.

(a) The first person to discover a fire and any person in the vicinity shall take prompt steps to extinguish the fire.

(b) If the fire cannot be quickly extinguished, word shall be sent immediately to a competent official of the mine, who shall take charge and order all workmen out of the affected area except those designated for fire fighting.

(c) If the fire gets out of control, workmen shall be withdrawn pending action to flood or seal off the affected area. The phase shall be under the direction of the senior mine official available, in consultation with the chief of the division or a designated inspector.



Section 25-9-155 - Operators to report fires; assistance, etc., of chief in extinguishing fires, etc.

Immediately upon knowledge of serious fire in or about a mine, the operator shall report by the quickest available means to the chief of the division giving all information known to him. Based on the information, the chief shall take prompt action to go in person or dispatch qualified subordinates to the scene of the fire for consultation, and assist in the extinguishing of the fire and the protection of exposed persons. In event of difference of opinion as to measures required, the decision of the chief or his designated subordinate shall be final, but must be given to the operator in writing to have the force of an order.






Article 8 - Electrical Equipment.

Section 25-9-170 - Transformers, conversion equipment, etc.

(a) All surface transformers, unless of "dead front" construction or if installed at least eight feet above ground, shall be enclosed in a house or surrounded by a fence at least six feet high. If the enclosure is of metal, it shall be grounded effectively. The gate or door to the enclosure shall be kept locked at all times unless authorized persons are present.

(b) Underground transformers installed after August 12, 1949, shall be aircooled or nonflammable liquid cooled.

(c) Underground stations containing transformers or circuit breakers filled with inflammable oil shall be provided with door sills or their equivalent which will confine the oil if leakage or explosion occurs, and shall be of fireproof construction.

(d) Transformers shall be provided with automatic cutouts.

(e) All underground transformers or conversion equipment, whether permanent or portable, shall be kept in housings of fireproof construction; provided, that equipment designed and constructed to be fireproof is exempted from this requirement.

(f) The operator of every mine where permanent transformers or conversion equipment is installed underground shall designate or cause to be designated on the map provided for by law the locations of transformer and conversion equipment stations.

(g) "Danger - High Voltage" signs shall be posted conspicuously on all transformer enclosures, high-potential switchboards, and other high-potential installations.



Section 25-9-171 - Power wires and circuits; signal and telephone wires; trolley and feeder wires.

(a) All power circuits entering a mine shall be protected against lightning by lightning arrestors at or near the points of entrance to the mine. All power circuits shall be protected against lightning or other surges by adequate circuit breakers, fuses, or both.

(b) All power wires, except trailing cables and ground wires, whether bare or insulated, shall be supported on well-installed insulators and shall not touch combustible material, roof, or ribs. Power wires or cables installed prior to August 12, 1949, in locations inaccessible without prohibitive expense may be continued in use if approved by the division.

(c) Power wires shall be insulated properly when passing through doors and stoppings and where they cross other power circuits.

(d) Signal wires and telephone wires shall be run at a safe distance and, where possible, shall be placed on the opposite side of the slope or heading from the power wires.

(e) Where track is used as a power conductor:

(1) Tracks shall be bonded and cross-bonded in such manner as to assure adequate return.

(2) Switches on entries shall be well bonded.

(f) Employees called upon to do work on energized electric circuits or energized parts of electrical equipment shall use properly tested lineman's electric gloves and leather protector gloves.

(g) Trolley and feeder wires shall be installed as follows:

(1) Aligned properly and where installed after August 12, 1949, at least six inches outside the track gauge line.

(2) Provided with cutout switches at intervals of not more than 2,000 feet and near the beginning of all branch lines.

(3) Kept taut and not permitted to touch roof, rib, or cross bars. Particular care should be taken where they pass through door openings to preclude bare wires coming in contact with combustible material.

(4) Trolley or bare feeder cables shall be guarded adequately where it is necessary for men to pass or work under them regularly unless the wires are more than six and one-half feet above the top of the rail. They shall also be guarded adequately on both sides of doors and regardless of height at all stations designated for loading and unloading of mantrips and at sand boxes.



Section 25-9-172 - Grounding of frames, casings, and other electrical equipment.

Where grounding wires are used to ground metallic sheaths, armors, conduits, frames, casings and other metallic enclosures, such grounding wires must comply with the following conditions:

(1) The cross-sectional area (size) of the grounding wire shall be at least one-half the cross-sectional area (size) of the power conductor where the power conductor used is No. 6 A.W.G. or larger.

(2) Where the power conductor used is less than No. 6 A.W.G., the cross-sectional area (size) of the grounding wire shall be equal to the cross-sectional area (size) of the power conductor.



Section 25-9-173 - Circuit breakers, etc.; insulating platforms.

(a) Circuit breakers or other overload devices shall be provided to protect power circuits.

(b) Insulating platforms of dry wood, rubber, or other suitable nonconductive material shall be kept in place at each switchboard, underground telephone station, power control switches, and at stationary machinery where shock hazards exist; provided, that metal plates on which a person normally would stand and which are kept at the same potential as the grounded, metal noncurrent-carrying parts of the power switches to be operated may be used.



Section 25-9-174 - Telephones.

Telephone service or approved equivalent means of communication shall be provided at the bottom of each main shaft or slope and in all mines from the surface to the working sections of the mine where the mine workers are more than 1,500 feet from the surface.



Section 25-9-175 - Electric drills, etc.; trailing cables; cables for portable equipment.

(a) Electric drills or other electrically operated rotating tools intended to be held in hands shall have the electric switch constructed so as to break the circuit when the hand releases the switch or shall be equipped with friction or safety clutches.

(b) All new trailing cables installed after November 21, 1975, shall meet the requirements set out by the Secretary of the Interior in Bureau of Mines schedule 2G and in subsequent revisions.

(c) Cables for portable underground electric equipment shall be provided with suitable overload protection and power taps, unless properly connected to permissible junction or distribution boxes.



Section 25-9-176 - Electric lights.

Electric lights shall be installed so that they cannot come in contact with combustible materials. The wires shall be supported by suitable insulators and fastened securely to the power conductors.






Article 9 - Roof Support.

Section 25-9-190 - Testing and examination of roof, faces, ribs, etc.; correction of and precautions against unsafe conditions.

(a) It shall be the duty of the mine foreman and his subordinate supervisors to ascertain that all workmen are trained in proper methods of testing the roof, face, and ribs. The mine foreman shall designate the tool or tools to be used for testing.

(b) Face workers and other employees whose work exposes them to hazards of falls of rock and coal shall thoroughly test the roof, face, and ribs before starting work or before starting a machine and frequently thereafter. The required test may be made by any competent person for a crew. No person shall start work in a place tested by another unless he is satisfied as to the thoroughness of the test, or until after he himself has made a test.

(c) If the roof, face, or rib conditions are found to be unsafe, they shall be corrected by taking down loose material or securely supporting the same before work is started.

(d) If roof, face, or rib conditions are found to be unsafe and cannot be corrected by normal taking down or supporting practices, the place shall be guarded or danger boarded to prevent unauthorized entrance and the supervisor shall be promptly notified. The supervisor shall take the necessary action to correct the dangerous condition, delegating for this work only men who are capable.

(e) Precautions as outlined in subsections (b), (c), and (d) of this section shall be taken at any time during work that unsafe roof, face, or rib conditions are found to exist.

(f) At least once each shift the supervisor shall examine the roof, faces, ribs, and timbers or supports of all working places for unsafe conditions. Unsafe conditions found shall be corrected promptly.

(g) The mine foreman or subordinate supervisor shall examine or cause to be examined by a competent person the condition of the roof and ribs of passageways where men travel, at least once each 24 hours of operation. Unsafe conditions found shall be corrected promptly.



Section 25-9-191 - Installation, etc., of timbering or other roof support systems.

(a) Timbering or other adequate roof support systems suitable to the roof conditions and mining system of each mine or part of a mine shall be adopted, complied with, and required. Additional timbering or supporting will be done where necessary.

(b) It shall be the duty of the mine foreman and his subordinate supervisors to ascertain that all workmen are trained in the proper methods of setting timbers or placing supports.



Section 25-9-192 - Maintenance of supply of timbers or other roof supports.

(a) The operator of each mine shall keep on hand at the mine a sufficient supply of timbers of suitable length and cap pieces to be used as required in timbering underground workings. Timbers and cap pieces in required quantities and lengths as ordered shall be delivered to the working places designated or in cars to the point at which cars are accepted by the miners.

In hand loading mines, the miner shall order timbers and cap pieces at least one day in advance in order to have in his working place a sufficient supply for his needs. He shall place his order with the mine foreman or subordinate supervisor, stating the number and length of timbers needed. In mechanical mining, the mine foreman shall set up a systematic procedure for ordering and supplying of timbers and cap pieces. When timbers are needed in any working place and are not available, no person shall work in that place.

(b) In mines using roof supports other than timber, it shall be the responsibility of the operator to maintain an adequate supply of materials required and to insure their delivery in sufficient quantities to the working places as needed.






Article 10 - Hoisting and Haulage.

Section 25-9-210 - Hoist engineers; signal codes, etc.; safety features of cages, hoist engines, hoist ropes, and hoist shafts; hoisting of tools, timber, animals, etc.

(a) Only competent engineers shall be placed in charge of or permitted to operate any engine used for conveying into and hoisting out of any coal mine. When men are being lowered or hoisted, an additional engineer competent to act in emergencies shall be present at the hoist controls. At all times when men are in the mine, a competent hoist engineer shall be available to receive notice or signals requiring his presence at the hoist engine controls. No engineer shall be required for automatically operated cages, elevators, or platforms.

(1) Only authorized persons shall enter the hoist engine room and no person shall interfere with or intimidate the hoist engineer in the discharge of his duties. No person shall speak to the hoist engineer while the engine is in motion, except to give signals to him. This subdivision shall be posted on the door of each hoist engine house.

(2) Assigned and relief hoist engineers shall be given and required to take annual physical examinations to ascertain that no disability or infirmity has arisen that might expose others to hazards. No hoist engineer shall be removed as a result of a physical examination unless it is recommended by the examining doctor and it is established that his physical condition renders continued employment as hoist engineer potentially hazardous to lives and/or property.

(b) There shall be a dependable method of signaling, audible to the hoist engineer, from all landings in shafts and slopes. Signal codes, approved by the division, shall be used and posted prominently in the engine house and at all places where signals are given.

(c) Cages used for lowering and hoisting men shall have the following safety features:

(1) Approved safety catches, which shall at all times be kept in good working condition.

(2) Suitable covers of sheet iron or equivalent covers, at least one fourth of an inch thick, or its equivalent, and hinged to open upward.

(3) Bars or rings in sufficient numbers and so located that every person permitted on the cage will have a secure handhold.

(4) Bridle chains attached to the main hoisting rope above the socket, from the top crosspiece of the carriage or cage, so that no single chain may be used for lowering or hoisting persons.

(5) Automatic self-detaching hooks, unless the hoisting engine be equipped with automatic stopping device, effective to prevent overwinding.

(6) Secure floor or platform that will not tip or dump or effective locking device to prevent tipping or dumping, kept locked whenever men or supplies are being lowered or hoisted.

(7) Floor adequate to carry the load and constructed so that it will be impossible for a person's foot or body to enter any opening in the floor.

(8) Enclosed sides and gates, safety chains or bars across the ends of the cage.

(9) Daily inspection and a written record kept. A test of safety catches and of rope attachments shall be made on each inspection by the division in a manner approved by the chief, and results shall be noted in the report of inspection.

(d) Hoist engines shall have the following safety features:

(1) Adequate brakes capable of stopping and holding the fully loaded unbalanced cage or trip at any point in the shaft, slope, or on the incline.

(2) An accurate and reliable indicator showing the position of the cage or trip shall be placed in clear view of the engineer.

(3) When men are being lowered or hoisted, the maximum speed shall not exceed 900 feet per minute.

(4) One round trip shall be made not more than one-half hour before hoisting or lowering men. Chainer may ride this check trip in slope hoisting.

(5) Inspected daily by a designated competent person and a record made of inspections.

(e) Hoist ropes shall have the following safety features:

(1) Adequate size to handle the load and a proper factor of safety as defined in the American Standards Association wire rope standards, and shall be replaced when use becomes dangerous as determined by inspection.

(2) The rope shall have at least three full turns on the drum when extended to its maximum working length and shall make at least one full turn on the drum shaft or around the spoke of the drum (in case of a free drum) and be fastened securely by means of clamps or other means approved by the chief of the division.

(3) The hoisting rope shall be fastened to its load by a zinc-filled socket, thimbles, and clamps or other means approved by the chief of the division.

(4) Ropes shall be examined daily by a competent person and replaced when necessary. A record shall be made of all inspections showing condition of ropes and fastenings. Hoist ropes in shafts shall be kept well lubricated.

(f) Hoist shafts shall have the following features:

(1) All landings shall be kept clear and free from loose materials, and shall be securely fenced with automatic or other gates to prevent men or materials from falling into the shaft.

(2) At the bottom of each hoisting shaft and at all intermediate landings, a "run-around" shall be provided for safe passage from one side of the shaft to the other so that men or animals are not required to pass under or across the cage. This passageway shall not be less than five feet in height and three feet in width.

(3) Positive stop blocks or derails shall be placed near all shaft landings.

(4) An attendant shall be on duty at the surface when men are being hoisted or lowered at the beginning and end of each operating shift and when men are working in the shaft. Where automatic elevators or cages are used, no attendants shall be required at the elevator or cage stations.

(5) Persons engaged in deepening a shaft in which hoisting from an upper level is going on shall be protected from the danger of falling material by a suitable covering extending over the whole area of the shaft, sufficient openings being left in the covering for the passage of men or a bucket or other conveyance used in the sinking operations. No hoisting shall be done in any compartment of a shaft while repairs are being made in that compartment, except such hoisting as is necessary in order to make such repairs.

(g) No person shall ride upon a cage, elevator, skip, or bucket that is loaded with tools, timber, powder, coal rock, or other material except as follows:

(1) When tools and supplies are required for repairs to the shaft, or when a rider is required to assist in passing materials through a shaft or incline. In those cases a special signal must be used and extra care exercised by the hoist engineer.

(2) When hand tools or small amounts of supplies are carried by workmen in one hand, leaving the other free to hold onto the bar or ring provided.

(h) When tools, timber, or other materials are loaded so that their ends project above, they shall be securely fastened to the hoisting rope or to the upper part of the cage, skip, or bucket.

(i) No coal or rock shall be hoisted in any shaft while men are being lowered.

(j) No person shall ride on a cage containing a loaded car or on a single deck cage with an empty car.

(k) When a bucket is used for hoisting, safety hooks must be used and adequate means must be employed to control the bucket against spinning or excessive swinging.

(l) No driver or other person shall be permitted to descend or ascend a shaft with any horse or mule, unless the said horse or mule is secured in a suitable box or safely penned, and only the driver in charge of said horse or mule and such assistants as he may need shall accompany it in any case.

(m) Workmen repairing shafts or tipples shall use safety belts when they are exposed to hazards of falls.



Section 25-9-211 - Maintenance, etc., of mine locomotives and other haulage equipment.

(a) Mine locomotives must be maintained so that brakes are adequate and in good order, sand riggings are operative, and locomotives are in safe operating condition.

(b) Other rolling stock must be maintained so that its condition does not entail undue hazards to transportation crews or to workmen whose duties require them to work around the haulage.

(c) Cars must be kept reasonably tight to hold coal spillage within practical limits.

(d) Motormen shall inspect locomotives before operating and report conditions found that make operation hazardous. They shall exercise a degree of care of haulage equipment consistent with the type of service and conditions of operation.



Section 25-9-212 - Construction, installation, and maintenance of elements of track of haulage roads.

(a) The roadbed, rails, joints, switches, frogs, and other elements of the track of all haulage roads shall be constructed, installed, and maintained in a manner consistent with speed and the type of haulage operations being conducted to insure safe operation.

(b) Track switches, except room and entry development switches, shall be provided with properly installed throws, bridle bars, and guard rails. Switch throws and stands, where possible, shall be placed on the clearance side.



Section 25-9-213 - Clearances, crossovers, and shelter holes on haulage roads.

(a) Haulage roads on entries developed after August 12, 1949, shall have a continuous unobstructed clearance of at least 24 inches from the farthest projection of moving equipment, on the clearance side.

(b) On haulage roads where trolley lines are used, the clearance shall be on the side opposite the trolley lines.

(c) On the trolley wire or "tight" side, there shall be six inches of clearance on track haulages developed prior to March 30, 1970, and 12 inches of clearance on track haulages developed after that date.

(d) After August 12, 1949, all new sidetracks, partings, or entries equipped with more than one track shall have a clearance of at least 24 inches between the outermost projection of moving traffic.

(e) The clearance space on all haulage roads on entries driven before or after August 12, 1949, shall be kept free of loose rock, coal, supplies, or other materials; provided, that not more than 24 inches need be kept free of such obstructions.

(f) In those exceptional instances where extremely thin seams of coal entail taking more rock than coal, the provisions of subsections (a) and (e) of this section shall be modified for room entries, such modification to be by the chief in writing; provided, that all persons shall be instructed to and required to use shelter holes when trips or cars are passing.

(g) In those exceptional instances where extremely bad roof conditions in thin seams require special timbering, the unobstructed clearance provided for in subsections (a) and (e) of this section may be regarded as measured from the rib or gob line, collar legs notwithstanding.

(h) Ample clearance shall be provided at all points where supplies are loaded or unloaded along haulage roads or conveyors.

(i) Where it is necessary for men to cross conveyors regularly and where the width of conveyors or low roof introduces a hazard, suitable crossover bridges shall be provided.

(j) Shelter holes shall be provided along haulage entries driven after August 12, 1949, where locomotive, rope, or animal haulage is used. Such shelter holes shall be spaced not more than 80 feet apart. Except where the trolley wire is six feet six inches or more above the roadbed or guarded effectively at the shelter holes, they shall be on the side of the entry opposite the trolley wire.

(k) Shelter holes made after August 12, 1949, shall be at least five feet in depth, not more than four feet in width and six feet in height or as high as the traveling space if the traveling space is less than six feet high. Room necks and cross cuts may be used as shelter holes even though their width exceeds four feet.

(l) Shelter holes shall be kept clear of refuse and other obstructions.

(m) Shelter holes shall be provided at switch throws, except where more than six feet of clearance is maintained and at room switches.

(n) At each landing of a slope where men are passing and cars are handled, a shelter hole at least 10 feet deep, four feet wide, and six feet high shall be provided.

(o) Where the only travelway to or from work is an incline plane, rope, or locomotive roads on which men travel on foot while such incline planes, rope, or locomotive roads are used for hoisting or haulage, shelter holes as specified in subsection (k) of this section shall be provided at not more than 80 foot intervals. These shelter holes shall be provided even though the travelway was driven prior to August 12, 1949; except, that they will not be required on locomotive roads where six feet or more clearance exists from the outermost projection of moving traffic, nor in those cases where adequate safeguards have been provided to secure men against exposure to danger from wrecks and such safeguards are approved by the division.



Section 25-9-214 - Certain machinery prohibited underground.

Nonpermissible internal combustion engines or other machinery which gives off noxious fumes shall not be permitted underground in any coal mine.



Section 25-9-215 - Safety devices and practices.

(a) Locomotives shall be equipped with proper devices for the rerailing of locomotives and cars.

(b) An audible warning device and headlights shall be provided on each locomotive.

(c) Approved trip markers shall be used on the rear of trips pulled or pushed and on the front of trips lowered into slopes. Markers are not required to be used during gathering operations at working faces. Permissible trip lights, efficient reflectors, or closed nonpermissible trip lights are acceptable as trip markers.

(d) Other than the motorman and trip rider, no person shall ride on a locomotive unless authorized by the mine foreman, and no person shall ride on loaded cars or between cars of any trip; except, that the trip rider may ride on the part of the trip adjudged safest by the mine foreman and concurred in by the mine inspector, preferably the first or the last car. When officials or other persons authorized by the mine foreman, trafficman, haulage boss, or dispatcher are transported on loaded trips, an empty car shall be placed between the locomotive and the first loaded car, or when physical conditions of haulage require it as a safety measure, the mine foreman may designate the rear of trips for the empty to be placed.

(e) Motormen and trip riders shall not get on or off the cars, trips, or locomotives in motion; except, that a trip rider may get on or off the rear end of a slowly moving trip to throw a switch or perform other necessary haulage duties.

(f) Slides, skids, or other adequate means shall be used on descending trips on grades where the locomotive or car tugger hoist is not adequate to control the trip.

(g) On any slope or plane where the grade is against loaded trip, a drag or other suitable device, adequate to derail cars or the trip of cars in case they break loose and run back, shall be used.

(h) Uniform haulage signals shall be adopted for each mine or mines operated, and shall be complied with by all haulage crews.

(i) Flying or running switches are forbidden. Mine rules as to block signals and other haulage practices not covered in these laws shall be complied with by all officials, haulage crews, and other workmen.



Section 25-9-216 - Transportation of men.

(a) Man-trips shall be operated at safe speeds consistent with the condition of roads and type of equipment used, but not to exceed 12 miles an hour in mine cars or 15 miles an hour when special, substantially covered man-trip cars are used.

(b) Each man-trip shall be under the charge of a responsible person and it shall be operated independently of any loaded trip of coal or other material.

(c) Cars on the man-trip shall not be overloaded and sufficient cars in good mechanical condition shall be provided.

(d) No person shall ride under the trolley wire unless suitably covered man-cars are used.

(e) No material or tools shall be transported in the same mine car with men and all persons shall ride inside of man-trip cars, except the motorman and brakeman or person in charge of the man-trip. Where compartmented man-cars are used, tools or supplies, other than explosives, secured so that they cannot cause injury to men in other compartments, may be transported in a compartment designated for that purpose.

(f) Men shall not load or unload before the cars in which they are to ride or are riding come to a full stop and men shall proceed in an orderly manner to and from man-trips.

(g) A waiting station shall be provided where men are required to wait for man-trips or man-cages. At places where men enter or leave man-trip conveyances, ample clearance shall be provided and provisions made to prevent persons from coming into contact with energized electric circuits. Adequate seating facilities shall be provided.

(h) Where hoists are used for handling men in underground slopes, in pitching beds or on slopes between two or more beds, the provision as to man-trips applies and special care shall be exercised to insure that cars do not break loose while being hoisted or lowered.

(i) Where belts are used for transporting men, a minimum clearance of 18 inches shall be maintained between the belt and the roof or crossbars, projecting equipment, cap pieces, overhead cables, wiring, and other objects, but where the height of the coal bed permits, the clearance shall not be less than 24 inches.

(j) The belt speed shall not exceed 300 feet a minute when vertical clearance is less than 24 inches and shall not exceed 350 feet a minute where clearance is more than 24 inches while men are being transported. Belt conveyors shall be stopped while men are loading or unloading.

(k) The space between men riding on a belt line shall be not less than five feet.

(l) Loading and unloading stations shall be illuminated properly.

(m) An official or some other person designated by the mine foreman shall supervise the man-trip loading and unloading of belts.






Article 11 - Operation and Maintenance of Machinery.

Section 25-9-230 - Face equipment.

(a) The cutter chains of mining machines shall be locked securely at all times except when the machine is cutting, the chain is being oiled or tested after repairs, or when the chain is moved to spot bits.

(1) When the chain is being oiled or tested after repairs, an operator must be at the controls ready to stop movement of the chain instantly. When the chain is being oiled, the bar must be free of the kerf and of material that might cause it to deflect, the person oiling must position himself before the chain is started, the chain must run in reverse and slowly and must be stopped and the lock replaced immediately after oiling is completed. Oiling devices or other methods that do not expose a workman to hazard from the moving chain may be used.

(2) When the chain is moved to spot bits, all persons must be in the clear of the bar and the lock must be replaced after the chain is moved and before the bits are spotted.

(3) When the chain is operated to test it after repairs, all persons must be in the clear of the bar and the lock must be replaced immediately after testing is completed.

(b) Care must be exercised at all times in the operation of mining and loading machines. Shields must be kept in place. Timbers removed by a cutting or loading crew must be reset or the roof otherwise secured. Care must be exercised to prevent persons not engaged in operation of machines from exposing themselves dangerously near the machines. Operators of machines that are self-tramming or machines that are loaded for tramming shall be alert to clearances and will observe all applicable laws and rules pertaining to haulage or movement of traffic.

(c) Conveyors and duckbills shall be properly installed and operated with care. Timbers removed in installing, moving, or sluicing a conveyor shall be reset promptly or the roof otherwise adequately secured.

(d) Care must be exercised in setting of and working around jack pipes used in operation of mining machines, conveyors, and loading machines.

(e) Operators of shuttle cars will satisfy themselves that brakes are adequate before and during operation and will exercise care to prevent knocking out timbers. They will promptly reset or report timbers unavoidably knocked out, will keep cars under control during operations, and give warning before making turns or passing through curtains or other points of obstructed vision.

(f) Face equipment must be stopped before being lubricated, wiped, or repaired, except as provided in subdivision (a) (1) of this section, and must not be restarted until persons oiling, wiping, or repairing have given a clear signal. This does not apply to lubrication of equipment that is designed or modified so that lubrication may be performed without exposure to moving parts.

(g) The mine foreman and his assistants are responsible that operators of face equipment are trained in the requirements of their work before they are entrusted with operation of face equipment, other than while undergoing training by competent operators.

(h) The mine operator and the mine officials are responsible for seeing that face equipment is adequately maintained as to safe operating conditions. Equipment operators are responsible for exercising reasonable care in the operation of the equipment entrusted to them and for reporting defects known to them.

(i) All junction or distribution boxes used for making multiple power connections inby the last open crosscut shall be permissible.

(j) All handheld electric drills, blower and exhaust fans, electric pumps, and such other low horsepower electric face equipment which are taken into or used inby the last open crosscut of any coal mine shall be permissible.

(k) All other electric face equipment which is taken into or used inby the last open crosscut of any coal mine shall be permissible.

(l) The operator of each coal mine shall maintain in safe condition all permissible type electric face equipment which is taken into or used inby the last open crosscut of any such mine.

(m) Trailing cables used in coal mines shall meet the requirements established for flame-resistant cables.

(n) Short-circuit protection for trailing cables shall be provided by an automatic circuit breaker or other no less effective device, approved by the chief of the division, of adequate current-interrupting capacity in each underground conductor. Disconnecting devices used to disconnect power from trailing cables shall be plainly marked and identified, and such devices shall be equipped or designed in such a manner that it can be determined from visual observation that the power is disconnected.

(o) When two or more trailing cables junction to the same distribution center, means shall be provided to assure against connecting a trailing cable to the wrong size circuit breaker.

(p) One temporary splice may be made in any trailing cable. Such trailing cable may only be used for the next 24-hour period. No temporary splice shall be made in a trailing cable within 25 feet of the machine, except cable reel equipment. Temporary splices in trailing cables shall be made in a workmanlike manner and shall be mechanically strong and well insulated. Trailing cables or hand cables which have exposed wires or which have splices that heat or spark under load shall not be used.

(q) When permanent splices in trailing cables are made, they shall be mechanically strong with adequate electrical conductivity and flexibility, effectively insulated, and sealed so as to exclude moisture and vulcanized or otherwise treated with suitable materials to provide flame-resistant qualities and good bonding to the outer jacket.

(r) Trailing cables shall be clamped to machines in a manner to protect the cables from damage and to prevent strain on the electrical connections. Trailing cables shall be adequately protected to prevent damage by mobile equipment.

(s) Trailing cable and power cable connections to junction boxes shall not be made or broken under load.

(t) All electrical equipment shall be frequently examined, tested, and properly maintained by a qualified person to assure safe operating conditions. When a potentially dangerous condition is found on electrical equipment, such equipment shall be removed from service until such condition is corrected. A record of such examinations shall be kept and made available to an authorized representative of the chief of the division and to the miners in such mine.



Section 25-9-231 - Shop equipment, etc.

(a) Gears, sprockets, friction devices, and couplings with protruding bolts or nuts, shafting and projecting shaft ends that are within seven feet of floor or platform level, belt or rope drives that are within seven feet of floor or platform level, fly wheels, and circular and band saws, and planers shall be guarded adequately.

(b) Grinders shall be installed and maintained in such manner that wheel speeds will not exceed rated speeds and reasonable protection is afforded against danger of flying particles and wheel disintegration.

(c) Repair pits shall be kept covered or guarded at all times when not in use to prevent falls into them.

(d) Machinery must be stopped before being lubricated, wiped, or repaired and reasonable precautions must be taken to prevent other persons from restarting them while such work is in progress. This does not apply as to lubrication of machinery that is designed or modified so that lubrication may be performed without exposure to danger from moving parts.



Section 25-9-232 - Operation of machinery by repairmen.

Repairmen shall not operate machinery unless they are thoroughly familiar with requirements for safe operation. No person will order or require repairmen to operate machinery for moving or testing without ascertaining that the repairmen are thoroughly familiar with requirements for safe operation.






Article 12 - Surface Structures and Practices.

Section 25-9-250 - Use of electrical equipment; maintenance, etc., in tipples and cleaning plants.

(a) In dangerously dusty locations, electric motors, switches, and controls shall be of dust-tight construction or enclosed with reasonably dust-tight housing or enclosures. Open-type motors, switches, or controls now in use in tipples and cleaning plants in dusty locations may be continued in use until such dust-tight equipment can be procured or until they can be corrected with reasonably dust-tight housing or enclosures.

(b) Structures shall be kept free of excessive coal dust accumulations.

(c) Where coal is dumped at or near air intake openings, reasonable provisions shall be made to prevent the dust from entering the mine.

(d) Where repairs are being made to the plant, proper scaffolding and proper overhead protection shall be provided for workmen wherever necessary.

(e) Welding shall not be done in dusty atmosphere or dusty locations, and firefighting apparatus shall be readily available during welding.



Section 25-9-251 - Storage of flammable liquids in lamp houses.

Naphtha or other flammable liquids in lamp houses shall be kept in approved containers or other safe dispensers.



Section 25-9-252 - Maintenance, etc., of stairways, elevated platforms, and runways.

(a) Stairways, elevated platforms, and runways shall be equipped with handrails.

(b) Elevated platforms and stairways shall be provided with toeboards where necessary, and they shall be kept clear of refuse and maintained in good repair.



Section 25-9-253 - Housekeeping practices.

Good housekeeping shall be practiced in and around mine buildings and yards. Such practices include cleanliness, orderly storage of materials, and the removal of possible sources of injury, such as stumbling hazards, protruding nails, and broken glass.



Section 25-9-254 - Fire prevention in surface structures.

(a) Oil, grease, and similar flammable materials shall be stored in closed containers, separate from other materials so as not to create a fire hazard to nearby buildings or mines. If oil or grease is stored in a building, the building or the room in which it is stored shall be of fire-resistive material and well-ventilated. Tight metal receptacles shall be provided for oily waste.

(b) Smoking in or about surface structures shall be restricted to places where it will not cause fire or an explosion.

(c) Unless existing structures located within 100 feet of any mine opening are of reasonably fireproof construction, fire doors shall be erected at effective points in mine openings to prevent smoke or fire from outside sources endangering men working underground. These doors shall be tested at least monthly to insure effective operation.






Article 13 - Surface Mining Operations.

Section 25-9-270 - Applicability of provisions.

All other provisions of this chapter, except those obviously peculiar to underground operations and also those specifically provided for in this article, are applicable to surface mining operations. All provisions contained in this article applicable to surface operations of underground coal mines and not specifically covered elsewhere in this chapter apply to all coal mines.



Section 25-9-271 - Maintenance, etc., of banks; overburden, etc., of open pits.

(a) Guards. Excavations shall be provided with substantial barriers at points where passageways, tracks, roadways, or buildings adjoin such excavation.

(b) Loose material. All pit walls shall be kept free of unsafe loose materials. Hazardous areas shall be flagged, and no work shall be permitted in such areas.

(c) Scaling. Safe, acceptable methods shall be used for removing loose materials from the highwalls.

(d) Slope of material. Spoil piles shall be kept safely sloped to prevent loose material from sliding into the work area.

(e) Overburden. The area immediately above the highwall shall be cleared to a safe distance to prevent loose hazardous material from falling into the pit.



Section 25-9-272 - Maintenance, etc., of means of access to pits.

(a) Access. Safe means of access shall be provided to all working places in any pit.

(b) Fastening ladders. All fixed ladders shall be properly installed, securely fastened and provided with back guards where necessary. At least three inches of toe clearance shall be provided.

(c) Incline of ladders. Under no circumstances shall any ladder inclining backward from the vertical be installed or used.

(d) Maintenance. Ladderways where used shall be maintained in safe condition and shall be inspected regularly.

(e) Steps. Where stairs are used, they shall comply with the requirements set forth in the basic safety manual, State of Alabama.

(f) Travel. Access to pits over railway haulage shall be provided with adequate warning signs.

(g) Walkway. Where access to pits is by walkway, it shall be properly graded, and if travel along the walkway is unsafe by reason of danger of falling into the pit, the walkway shall be protected by handrails. Drain ditches shall be laid out and both walk and drain ditches shall be kept free of broken stone, trash, and debris at all times.



Section 25-9-273 - Operation, inspection, and maintenance of shovels and draglines.

(a) Inspection. Shovels and draglines shall be inspected at the beginning of each shift, and such inspection shall include all mechanical equipment. Electrical equipment shall be regularly inspected by a qualified person.

(b) Maintenance. Where mechanical shovels and draglines are used at night, all lights shall be inspected before darkness, defective globes replaced, and defective wiring repaired.

(c) Oiling. Mechanical equipment on shovels and draglines shall not be cleaned or oiled while in motion, except where so designed or modified as to make lubrication while in motion safe.

(d) Steps, etc. All steps, handrails, grab irons, and floors shall be kept free from grease and extraneous material.

(e) Unauthorized person. No unauthorized person shall be allowed on any power shovel or dragline.

(f) Passage of persons. No person shall pass under the boom or bucket of a shovel or dragline while in operation.

(g) Warning. The operator of a shovel or dragline shall sound a warning prior to placing the machine in operation.



Section 25-9-274 - Electrical equipment installations and inspections; grounding and insulation of electrical equipment; trailing cables.

(a) Installations and inspections. All electrical equipment installations shall be approved and all electrical inspections made by a qualified person.

(b) Grounding.

(1) Where grounding wires are used to ground metallic sheaths, armors, conduits, frames, casings, and other metallic enclosures, such grounding wires will be approved if:

a. The cross-sectional area (size) of the grounding wire is at least one-half the cross-sectional area (size) of the power conductor where the power conductor used is No. 6 A.W.G. or larger.

b. Where the power conductor used is less than No. 6 A.W.G., the cross-sectional area (size) of the grounding wire is equal to the cross-sectional area (size) of the power conductor.

(2) The protective grounding of electrical circuits and equipment to water pipe systems, when available, is desired as such grounding offers the most effective protection to life and property. Gas or air pipelines shall not be used for grounding circuits. Metal well casings, metal drain pipes, and similar buried metal structures of considerable extent may be used in lieu of extended buried water piping systems.

(3) The ground connection to metallic piping systems shall be made by means of a suitable connection firmly attached to the pipe after all rust and scale have been removed, or by means of a brass plug which has been tightly screwed into a pipe fitting or, where the pipe is of sufficient thickness, screwed into a hole in the pipe itself or by other equivalent means. The grounding conductor shall be attached to the clamp or to the plug by means of solder or a suitable solderless connector.

(4) If conduit, couplings, or fittings having protective coatings of nonconducting material, such as enamel, are used, such coating shall be thoroughly removed from couplings, conduits, and such surfaces of fittings where the conduit or ground connection is secured in order to obtain a good connection.

(5) Artificial grounds should be located where practicable below permanent moisture level, or, failing in this, a suitable means of grounding shall be used.

(6) Where copper ground plates are used, they should be at least six hundredths of an inch thick. When driven pipes are used, they should be of galvanized iron and not smaller than three fourths of an inch internal diameter, and when cast iron plates are used they should be at least twenty-five hundredths of an inch thick.

(c) Insulation.

(1) All fixed electric light and power lines, regardless of voltage, shall be properly supported on standard insulators.

(2) Drop cord extension light lines shall be flexible with heavy rubber insulation, equipped with a heavy wire light globe shield, hook, and heavy rubber handle.

(d) Trailing cables.

(1) Where employees are required to handle energized high voltage trailing cables, they shall be required to use cable tongs and wear rubber gloves. Where surroundings are wet, such employees shall also be required to wear rubber boots.

(2) Damage to the insulation of trailing cables shall be promptly reported and repairs made. Splicing shall be done only by a competent electrician or person competent to splice cables, and splices shall be made moisture-proof. Where it is necessary for mechanical equipment to cross a cable, safe cable bridges shall be provided and used. Where armored cables or conduit are used, the armor or metal conduit shall be electrically continuous, and, when necessary to splice armored cable, the broken section of the armor shall be bonded to insure electrical continuity.



Section 25-9-275 - Guarding of exposed engines, wheels, etc.; safety of tools.

(a) All exposed engines, wheels, screens, shafting, gears, belting, or other moving equipment shall be covered or adequately guarded in such a way as to make employees safe from injury through contact with such equipment.

(b) The operator shall be responsible for the safe condition of tools furnished employees by the operator and shall not permit the use of tools which are unsafe or permit the misuse of any tools.

(c) The employee shall be responsible for the safe condition of tools he furnishes and shall not use any such tools which are not in safe condition for use.

(d) The employee shall promptly report to the superintendent or foreman any tool being used by him which is in an unsafe condition, and said tool shall be promptly replaced or made safe by the person furnishing it.



Section 25-9-276 - "Blasting agent" and "explosives" defined; storage and transportation of blasting agents, explosives, and detonators generally.

(a)(1) "Blasting agent," as used in this article, means any material consisting of a mixture of fuel and oxidizer which:

a. Is used or intended for use in blasting;

b. Is not classed as an explosive by the State Department of Transportation;

c. Contains no ingredients classed as an explosive by the State Department of Transportation; and

d. Cannot be detonated by a No. 8 blasting cap when tested as recommended in Bureau of Mines information circular 8179.

(2) The term "explosives," as used in this article, includes blasting agents, unless blasting agents are expressly excluded.

(b) Main explosive storage magazines shall be located outside of the pit and shall comply with Section 25-9-131. Blasting agents shall be stored in the manner prescribed by Part 181, Title 26, Code of Federal Regulations, U.S. Department of the Treasury, and administered by the Internal Revenue Service.

(c) Explosives, excluding blasting agents, transported in motor trucks or other conveyances shall be transported in their original containers, and the motor trucks, vehicles, and other conveyances shall be so constructed that the explosives will be protected against shock and friction and the containers against contact with any exposed metal. Motor trucks, vehicles, or conveyances transporting explosives shall be plainly marked or placarded on both sides and the rear with the words "Explosives - Dangerous" in letters not less than three inches high.

(d) Motor trucks, vehicles, or other conveyances transporting explosives shall he handled in a safe and careful manner, and no person while smoking or under the influence of intoxicating liquor shall ride upon, drive, load, or unload a vehicle carrying explosives.

(e) No person other than those authorized to transport, load, or unload motor trucks, vehicles, or other conveyances carrying explosives shall ride with any load of explosives.

(f) No tools, other than for truck repairs, detonators, matches, or other flame producing materials shall be carried in any motor truck, vehicle, or other conveyance transporting explosives unless adequately protected against sparking.

(g) Explosives, excluding blasting agents, shall not be transported in any form of trailer nor shall any trailer be attached to a motor truck, vehicle, or other conveyance hauling explosives.

(h) All detonators shall be transported into the pit in the original containers or in suitable containers provided for the express purpose of transporting detonators or electric detonators.

(i) Persons engaged in transporting explosives, charging drill holes, or handling explosives for any purpose shall not be permitted to smoke or to use or carry any open flame.

(j) Where explosives are transported by hand, the explosives shall be carried in the original or a suitable container and capped fuse or electric detonators shall be carried separately in a separate container.



Section 25-9-277 - Handling and use of explosives and detonators.

(a) Only designated persons shall cut, cap, and issue capped fuses and explosives.

(b) When cutting fuse, it shall be cut square across with a sharp clean instrument and the cap crimper used shall be of a type recommended by explosive manufacturers. A bench type crimper is recommended.

(c) No explosives container shall be opened with any metallic instrument.

(d) No person shall remove any explosives from a pit magazine without permission of the pit superintendent, foreman, or a person designated by the operator.

(e) Capped fuse or electric detonators shall not be stored within 50 feet of other explosives, power lines, cables, or other electrical conductors.

(f) Oils or other combustible substances shall not be stored within 50 feet of any explosives.

(g) Detonators shall not be removed from containers except as they are used for capping fuses or, in the case of electric detonators, as they are used in preparing primers, except when placed in other containers as recommended by manufacturers.

(h) Fuse shall not be cut and capped nearer than 50 feet to any explosives magazine.

(i) Paper, sawdust, wooden boxes, or cartons shall be placed at a safe distance from any magazine, and each day's accumulation shall be removed at the end of the shift.

(j) Fuse shall be cut long enough to extend beyond the collar of a loaded drill hole, and in no case shall it be less than four feet in length.

(k) Small supplies of explosives or detonators stored in a pit shall be stored in magazines constructed in accordance with the specifications set forth in Section 25-9-131. In no case shall more than 200 pounds of explosives be stored at one time in such magazine.

(l) Magazines located in the pit should not be nearer than those standards set forth in the American Table of Distances for Storage of Explosives, a publication of the Institute of Makers of Explosives.

(m) No fuse shall be used that burns faster than one foot in 30 seconds or slower than one foot in 55 seconds according to the manufacturer's rating.

(n) In capping fuse, at least one inch shall be cut from the end of each coil or roll of fuse used.



Section 25-9-278 - Blasting practices and procedures generally.

(a) All blasting shall be done in a safe manner after all persons have been removed to a safe place.

(b) All blasting should be done electrically or with detonating fuse.

(c) Primers shall be made up near the working place by competent persons experienced in handling explosives. Competent persons shall also load, assist in loading, or supervise the loading or charging of drill holes.

(d) Primers shall be prepared in accordance with safety standards of the Institute of Makers of Explosives or of the manufacturer of the explosives as approved by the chief. Holes made in the primer cartridge for the purpose of inserting the detonator shall be made with a wooden or other nonsparking implement.

(e) In tamping holes, only a wooden tamping bar or other nonsparking tamping bar shall be used. Before charging drill holes, except well holes, they shall be thoroughly cleaned. Explosives shall not be violently tamped in the drill hole but may be firmly charged; except, that undue pressure shall not be used against the primer cartridge when placing it in a drill hole. The primer cartridge shall not be slit.

(f) When a drill hole has been charged with explosives, it shall be filled to the collar with stemming material, as nearly free from rock as practical. The stemming material should be well tamped.

(g) No loading operations shall be carried on in working places where rock falling from the face or rolling rock is likely to endanger the loading operations. Working places shall be made safe for loading operations before loading is begun.

(h) Fuse igniters of the "hot wire" type or punk or their equivalent shall be used for igniting safety fuse.

(i) The number of detonations shall be counted as far as possible. Misfires shall be reported to the authorized person responsible for blasting, and no person shall return to the vicinity of the suspected misfire until 30 minutes have elapsed in the case of fuse blasting and until 15 minutes have elapsed in the case of electrical blasting. No regular pit operations shall be conducted in the area where an unexpected detonation of a misfired hole shall endanger employees. Misfires, except in the case of vertical holes, shall be reblasted by inserting a new primer in the drill hole. In such case, stemming or tamping material may be washed from the drill hole with water before inserting the new primer.

(j) In case of misfire in a vertical hole, if it is not possible or safe to insert a new primer, a new hole may be drilled under the personal supervision of the person responsible for blasting, and such hole shall be started not less than two feet from the original drill hole and shall be drilled at such an angle as to eliminate all danger of meeting or coming closer than two feet of the original drill hole. In the case of sprung holes, the new drill hole shall be placed and carried at such an angle that there will be no possibility of its meeting any part of the misfire charge; provided, that in case of a misfired vertical drilled hole, it shall not be disturbed, nor any attempt made to fire it, without permission of the superintendent or person responsible for blasting.

(k) "Bootlegs" or "guns," if the bottom of the hole cannot be seen, shall be washed out with water or cleaned with a wooden stick whether or not explosives remain in them. If explosives are found in such "bootleg" or "gun," the hole shall be treated as a misfired shot. All persons working in an area where explosives are found in the muck pile shall be alerted, and caution shall be exercised in recovering such explosives. Such recovered explosive shall be removed and later destroyed following procedure recommended by the explosive manufacturers. Any leftover explosive, capped fuse, or detonators remaining after loading the drill holes shall be returned to the storage magazine after loading operations have been completed.

(l) Oversize rock material set aside for blasting shall be examined to determine whether or not any unexploded powder remained in such rock or boulder. The person responsible for blasting shall determine whether or not rocks or boulders set aside for blasting are safe to drill.

(m) Boulders which must be broken by blasting shall be block holed. "Adobe," "plaster," or "mud-capped" shots shall be prohibited, except, that such shots may be permitted where no means of drilling such boulders is available; provided, that they shall then be fired under supervision of the person responsible for blasting.

(n) Where drill holes are sprung, the temperature of the chamber shall be determined before placing the final charge, and no hole shall be loaded with the final charge until the chamber has been cooled to 80 degrees Fahrenheit. No drill holes shall be sprung when adjacent to a loaded sprung hole.

(o) Cartridges shall not be forced into drill holes. Cartridges shall be placed in drill holes in the original wrapper.

(p) Where detonators are used, nothing less than No. 6 detonators or electric detonators shall be used to explode charges. Electric detonators from different manufacturers shall not be used in the same shot.

(q) One person shall not be allowed to light more than 10 fuses at one time.



Section 25-9-279 - Electrical blasting practices and procedures.

(a) When loading or charging blast holes with electric detonators, all electric power within an unsafe distance of the place to be blasted shall be deenergized.

(b) Electric blasting with blasting machines or special circuit is permissible. With blasting machines, connections shall be made in series or in a combination connection recommended by the manufacturer. With power currents, connections shall be made in series, parallel, or a combination of the two.

(c) When blasting is by means of a special blasting circuit, no one shall enter the place in which the blasting has been done until the permanent blasting wires have been disconnected from the source of electrical energy and the blasting switch has been locked in the open position.

(d) The person responsible for blasting shall be in charge of the blasting machine when it is in the pit. No other person shall connect the blasting machine to the leading wires, and such connection shall not be made until the area has been made safe preparatory to the firing. An audible warning shall be sounded prior to the blasting.

(e) Electric current from power circuits shall not be used for firing shots in a pit except when the electric connections to power circuits are made within the enclosed switch box described in these rules.

(f) Permanent blasting lines shall be kept well in the clear from all power circuits and from all pipes, rails, etc., and shall be run or strung at least 20 feet away from all power circuits.

(g) Grounded circuits or systems shall not be used for electrical blasting.

(h) Permanent blasting lines, safety switches, and blasting switches shall be maintained by a competent electrician or other competent and experienced person.

(i) Leading wires from portable generating blasting devices or approved type batteries shall be not less than those recommended by the Institute of Makers of Explosives.

(j) Permanent blasting wires shall be so installed and maintained that they provide the current capacity required by the electrical firing device. All such wires shall be in conduit, shall consist of type "S" cable or equivalent or shall consist of two rubber covered wires strung on glass insulators or porcelain knobs. If rubber covered wires are used, they shall be kept at least five inches apart.

(k) Connecting wires shall be not less than those recommended by the Institute of Makers of Explosives.

(l) At the location where the shot firing is to be controlled, there shall be installed a suitable blasting circuit enclosed externally operated pole switch with the handle or lever arranged to be locked in the "off" position only.

(m) Where the blasting lines run to a single face to be blasted, a "safety" switch of the same type as required for the blasting switch shall be installed between the switch and the face. This switch shall be installed in a safe location guarded from flying rock.

(n) Where a single blasting switch is used for several blasting circuits, a safety switch shall be installed in each circuit immediately adjacent to the blasting switch. In addition, a second safety switch shall be installed in the circuit adjacent to the area to be blasted.

(o) A blasting galvanometer or circuit tester especially designed for blasting work shall be used for testing.

(p) Leg wires of electric detonators shall be kept short circuited by means of a short-circuiting device or by twisting the ends of the leg wires together, except that the short-circuiting devices may be removed temporarily for the purpose of testing detonators with the galvanometer.

(q) Before connecting the temporary wires to the leg wires or bus wires, the ends of the temporary wires that are to be connected to the safety switch shall be "shorted" by being twisted together. The man making or supervising the connection at the face must have the "shorted" ends of the temporary wires in his possession, and, after making the connections at the face, he shall run the temporary wires to the safety switch. He shall never attach the temporary wires to the safety switch before attaching them to the leg wires or bus wires.

(r) At the safety switch, said man shall untwist the temporary wires, unlock the safety switch, attach the temporary wires to the safety switch and then place the safety switch in the "on" position. He shall then proceed or signal to a designated person at the blasting switch, and he or such designated person shall unlock the blasting switch, throw it in the "on" position to fire the shot, then immediately return the blasting switch to the "off" position and lock it in that position. After blasting, no one shall go nearer the face that has been blasted than the safety switch until the safety switch has been opened, the temporary wires disconnected, and the safety switch locked in the "off" position.

(s) Loading and charging of blasting holes shall cease upon the approach of an electrical storm and shall not resume until conditions are safe. All persons shall be removed a safe distance from the charged area until conditions are safe.

(t) The minimum necessary number of persons shall be at the loading places when making the blasting connections. All other persons shall be a safe distance away from the loading place when blasting connections are made.



Section 25-9-280 - Handling of explosives during blasting operations; warnings, guards, etc.

(a) Explosives, excluding blasting agents, must be unloaded in a safe manner and at a safe distance from the blasting place.

(b) If several boxes of explosives, except blasting agents, are deposited near the blasting circuit, the boxes shall be stacked in an orderly manner and protected from the sun by means of canvas or similar material so placed as to allow free circulation of air under the canvas and around the stacked boxes.

(c) Where blasting is carried on in dangerous proximity to public thoroughfares, such thoroughfares shall be blocked off previous to blasting or guards shall be stationed at each end of the endangered portion of such thoroughfare and all traffic shall be halted, with no person or vehicle allowed within the danger zone. Guards shall be provided with a metal sign having the words "Stop - Blasting" plainly printed thereon and shall also use a red flag for warning purposes.

(d) Packages containing explosives shall not be handled roughly, shall not be slid across floors, rocks, or other packages of explosives and shall not be thrown or dropped. Frozen explosives shall not be thawed or used but must be destroyed.



Section 25-9-281 - Safety devices and practices for compressed air receivers, etc.

(a) All compressed air receivers, cylinders, or other vessels used in or around surface mining operations shall be protected by safety or relief valves to insure safe operation. All oxygen, acetylene, or similar compressed gas cylinders shall comply with manufacturer's recommendations.

(b) Safety or relief valves shall be tested once each operating day.

(c) All compressed air receivers, tanks, etc., shall be equipped with a drain valve and a pressure gauge.

(d) Drain valves shall be operated at least once each operating day.



Section 25-9-282 - First aid equipment; training of personnel in first aid methods.

(a) At or near every pit there shall be adequate approved first aid materials as follows: One stretcher and one broken-back board, or, if a splint stretcher combination is used, it will satisfy both the stretcher and broken-back board requirement; 24 triangular bandages (15, if a splint-stretcher combination is used); eight four-inch bandage compresses; an adequate approved burn remedy; two cloth blankets; one rubber blanket or equivalent substitute; two tourniquets; one one-ounce bottle of aromatic spirits of ammonia and one dozen ammonia ampules; and necessary complements of arm and leg splints or two each inflatable plastic arm and leg splints. All such supplies shall be kept at each location designated and shall be accessible to the miners. First aid materials shall be kept in a sanitary and usable condition. The cloth and waterproof blankets shall be kept in a moisture and dustproof container. A portable first aid kit shall be kept as near the working place as feasible.

(b) Adequate and suitable first aid equipment shall be kept at or near every pit and placed at some convenient location about the pit for use only in caring for persons needing first aid attention.

(c) Selected personnel at each surface mining operation shall be trained in first aid methods.



Section 25-9-283 - Provision of sanitary toilets, potable drinking water, and drinking cups or fountains.

(a) Approved sanitary toilets shall be provided and kept in a clean and sanitary condition. Such toilets should be in a central location for use by employees.

(b) Potable drinking water shall be provided for all employees.

(c) Individual drinking cups or bubbling fountains shall be provided.



Section 25-9-284 - Increase in hazards of pit operations to be reported.

In case of any occurrence or change of conditions tending materially to increase the hazards of pit operations, whether or not personal injury results, a report thereof shall be promptly sent to the department by the operator.






Article 14 - Maps and Surveys.

Section 25-9-300 - Map of mine - Required; contents; filing; examination, etc.

The owner, operator, or lessee of any underground coal mine in this state shall make or cause to be made by a competent engineer an accurate and exact detail map of said mine, showing the exact position of said mine in reference to the section line, which shall be connected with known boundary lines of the section or subdivision of the section. Such map shall show accurately the position of any branches, creeks, rivers, railroads, oil and gas pipelines under which said mine workings extend and, as near as possible, the position of any coal mines nearby. The location of all oil and gas wells shall be shown on said map. Said maps shall show all shafts, slopes, tunnels, or other openings to the surface or to the workings of a contiguous coal mine; all excavations, entries, rooms, and crosscuts; the location of the fan and the direction of the air currents; the location of pumps, hauling engines, engine planes, abandoned works, fire walls, and standing water; and, the boundary line of any surface outcrop of the seam. A separate and similar map, drawn to the same scale in all cases, shall be made of each and every seam which shall be worked in any coal mine and the maps of all such seams shall show all shafts, inclined planes, or passageways connecting the same. Each map shall also show by elevation in feet and decimals thereof the rise and dip of the seam from the opening in either direction to the face of the workings. Said map shall be sworn to by the engineer making the same. The map provided for in this section shall be filed with the department during the month of January next after the opening of said mine and shall show its condition on said January 1. All new work inside of the mine must be added to said map or a new map filed each year thereafter, showing the condition of the mine on January 1 of the same year and this provision for additions to maps shall apply to all maps which have heretofore been filed in the office of the department. Said maps shall be filed in the office of the department, which shall provide a suitable and safe place for keeping them. The department shall refuse to accept maps when made by persons known to be incapable of doing such work. The engineer preparing such map shall certify on each map as to the correctness of such map to the best of his knowledge and belief. Said map shall be made on a legible scale. The persons entitled to examine maps, plats, and records of a coal mine shall be the owner, operator, or lessee, or agent of such coal mine, the person financially interested in such mine, the owner or owners of land adjacent to such mine, the owner, operator or lessee, or agent of a coal mine adjacent to such mine and the authorized representative of the employees of such or the employees driving any breakthrough liable to break into an adjacent mine. The department shall not permit such maps, plans, records, and papers to be removed from its office, and shall not furnish copies thereof to any person except by request of the owner, operator, lessee, or agent of the mine to which such maps, plans, and records pertain.



Section 25-9-301 - Map of mine - Failure or refusal to furnish.

Whenever the operator of any coal mine shall neglect or refuse or for any cause not satisfactory to the department fails to furnish to it the map or plan of such mine or a copy thereof or of the extension thereto, as provided for in this article, such operator shall be deemed guilty of a misdemeanor. In addition thereto, the department may make or cause to be made an accurate map or plan of such mine at the expense of the owner thereof, and the cost of the same may be recovered by law from the operator in the same manner as other debts by civil action in the name of the Secretary of Labor and for its use.



Section 25-9-302 - Map of mine - Incomplete, inaccurate, or imperfect maps.

If the department shall find that any map or plan of any coal mine made or furnished in pursuance of the provisions of this article is materially incomplete, inaccurate, or imperfect, then it may cause a correct survey and map or plan of said mine to be made at the expense of the operator thereof, the cost of which shall be recoverable from said operator as other debts are recoverable by law. When the department shall cause a new survey and map or plan of such coal mine and it is found that the map or plan furnished by the operator was substantially correct, then the cost of the survey, map, or plan caused to be made by the department shall be paid by the state.



Section 25-9-303 - Intermediate surveys.

The department shall order a survey to be made between the regular survey periods of the workings of any coal mines and the results to be extended on the maps of the same and the copies thereof whenever, in its judgment, the safety of the employees, the support of the surface, and the conservation of the property or the safety of an adjacent coal mine require it.



Section 25-9-304 - Final survey.

When any coal mine is worked out or is about to be abandoned or indefinitely closed, the operator of the same shall make or cause to be made a final survey where not already made of all parts of such mine, and the results of the same shall be duly extended on all maps of the mine and copies thereof, so as to show all excavations and the most advanced workings of the mine and their exact relation to the boundary or section lines on the surface, and such openings of abandoned mines shall be properly barricaded.






Article 15 - Boundaries and Adjacent Landowners.

Section 25-9-320 - Distance of mine workings from boundary line of mine owner's coal rights.

In no case shall the workings of any coal mine be driven nearer than 15 feet to the boundary line of the coal rights of the owner of said mine, except for the purpose of establishing an underground communication between contiguous mines as provided for elsewhere in this chapter. By mutual consent of adjacent property owners, this distance may be reduced or eliminated entirely, and any operator working up to an abandoned coal mine may be permitted to work to his property line, if approved by the department, but in such cases proper precautions must be taken as provided in this chapter.



Section 25-9-321 - Survey of mine upon petition of adjacent landowner.

Whenever the owner, operator, or lessee of any land adjacent to other land on which any coal mine is being worked shall have reason to believe that such mine is being so worked as to encroach upon his land and has been refused by the owner, operator, or manager of the mine permission at reasonable times to enter said mine with a competent engineer for the purpose of inspecting and surveying such mine, he may make appeal under oath to the probate court of the county in which the mine is situated, setting out the facts and praying for an order that such mine shall be surveyed. Upon the hearing, after such notice to the owner, operator, or lessee of the mine as the court may prescribe, the court may make an order requiring the department to employ a competent engineer to make a survey of such mine and file such survey in the office of the judge of probate and such survey when filed shall be received in any court as prima facie correct. The court may at any time during the progress of the proceedings require security for costs and may tax the costs in such manner as may be just and equitable.



Section 25-9-322 - Refusal to permit adjacent landowner or lessee to inspect mine.

Any owner, operator, or manager of any mine who refuses to permit an adjacent owner or lessee of land or a competent engineer selected by him to enter and inspect such mine for the purpose of ascertaining whether the same is being so worked as to encroach upon the land of such adjacent owner or lessee must, on conviction, be fined not more than $100.00.






Article 16 - Scales and Weighing.

Section 25-9-340 - Owners to provide scales at mines where miners paid by weight.

The owner or operator of each coal mine at which the miners are paid by weight shall provide such mines with suitable scales of standard make for the weighing of all coal when contracted to be weighed.



Section 25-9-341 - Coal to be weighed and credited to miner.

All coal mined in this state contracted for payment by the ton or other measure shall be weighed or measured and the full weight or measure thereof shall be credited to the miner of such coal and 2,000 pounds shall constitute a ton of coal.



Section 25-9-342 - Miners may furnish check weighman to examine scales, etc.

In all coal mines the miners employed and working therein may furnish a check weighman or check measurer who shall at all times have full access to and the right to examine the scales, and to see all measures and weights and accounts kept of same, and shall keep an accurate account of the coal, but not more than the above authorized persons shall have such right of access, examination, and inspection of scales, measures, and accounts at the same time.



Section 25-9-343 - Testing of scales.

The weighman and check weighman shall properly test the scales with U.S. standard test weights before coal is weighed thereon.



Section 25-9-344 - Access to scales, etc.

The mine inspector, miners employed in the coal mines, and the owner of the land or persons interested in the rental and royalty of such mines shall at all times have full right of access to scales used at said mines, including tally sheets or tally books in which the weight of the coal is kept, to examine the amount of coal mined for the purpose of testing the accuracy thereof.



Section 25-9-345 - Failure of mine operators to weigh coal accurately and correctly.

Any person or corporation operating any coal mine in which miners or other laborers are employed to mine or cut coal for a compensation to be determined by the weight of the coal mined or cut, who fails to weigh or causes to be weighed accurately and correctly any coal so mined or cut by such miners or laborers, must, on conviction, be fined for each offense not less than $10.00 nor more than $100.00.






Article 17 - Enforcement.

Section 25-9-360 - Suspension of compliance with chapter; compliance with and enforcement of chapter generally.

(a) Whenever any equipment or supplies required by this chapter, including rock-dusting machines, flame safety lamps, and permissible electric equipment are unobtainable, compliance with the requirements of this chapter with respect thereto is suspended to the extent that such items remain unobtainable until they are obtainable. Due allowance shall also be made for planning, institution of change procedures, and installation of new equipment.

(b) Compliance with the requirements of this chapter shall be started promptly and prosecuted diligently until the provisions of the chapter have been fulfilled.



Section 25-9-361 - Superintendent, mine foremen, etc., to comply with and ensure compliance with chapter.

It shall be the duty of the superintendent, mine foreman, subordinate supervisors, fire bosses, or mine examiners, and other officials to comply with and to see that others comply with the provisions of this chapter.



Section 25-9-362 - Employees, etc., to comply with chapter and rules, etc., of operators.

It shall be the duty of all employees and check weighmen to comply with this chapter and to cooperate with management and the division in carrying out the provisions of this chapter. Reasonable rules and regulations of the operators for the protection of employees and preservation of property that are in harmony with the provisions of this chapter or other applicable laws shall be complied with. They shall be printed on cardboard or in book form in the English language and posted at some conspicuous place about the mine or mines or given to each employee.



Section 25-9-363 - Quarterly reports of mine operators.

The operator of every coal mine shall make to the department a correct report each three months of the calendar year specifying the name of the owner and operator of the mine and the location of the offices of said coal mine or mines and the quantity and kind of coal produced in each such mine for each such calendar quarter. Said report shall be furnished on or before April 15, July 15, October 15, and January 15, covering the previous three months' operation of said mine. Said report shall be prima facie evidence of the information contained therein and shall be in such form and give such additional information regarding said mines as may be, from time to time, required and prescribed by the department. Blank forms for such reports shall be furnished to said owner or operator by the department.



Section 25-9-364 - Posting of abstract of chapter at mines; defacing, etc., of abstract.

For the purpose of making known the rules and provisions of this chapter to all persons employed in or about coal mines to which this law applies, an abstract of the law and rules shall be furnished by the department and posted up in legible character in some conspicuous place or places at or near the mines where they may be conveniently read by the persons employed and so often as they become obliterated or destroyed, the owner, operator, lessee, or superintendent shall cause them to be renewed with all reasonable dispatch. It is unlawful for any person to pull down, injure, or deface such abstract of the law or rules when put up in pursuance of the provisions of this chapter.



Section 25-9-365 - Inspectors may order suspension of mine operations for violations imminently hazardous to workmen.

Any mine inspector shall have the authority to order suspension of operations of a coal mine or pit or any part thereof when violations of this chapter are of such gravity as to be or become imminently hazardous to workmen therein. Upon correction of such hazardous conditions, the mine or part thereof may resume operations.



Section 25-9-366 - Review by chief of orders of inspectors.

The decisions and orders of an inspector shall take effect as he shall specify in a written notice to the superintendent of said mine and shall not be subject to review unless within 10 days after giving such notice the owner or operator shall have appealed to the chief for such review, who shall render a decision within 10 days of notice of appeal.



Section 25-9-367 - Judicial review of orders suspending mine operations.

If the chief shall, upon review, continue or modify such order, the owner or operator may apply to the circuit court of the county wherein the mine is located for a trial de novo without jury as to whether or not (1) the order to close the mine was justified and (2) conditions in the mine at the time of trial justify a continuance, modification, or withdrawal of such order. Appeals may be taken from the ruling of the circuit court in the manner provided for other appeals.



Section 25-9-368 - Injunctions.

In addition to any other remedy, the secretary may, for persistent, continued or imminent violations of this chapter, apply for a permanent injunction.



Section 25-9-369 - Representation of department.

The department may be represented by its general counsel or other attorneys, district attorneys, or the Attorney General.



Section 25-9-370 - Unlawful acts for which no other penalty provided.

Any unlawful act for which no other penalty is provided in this chapter shall be a misdemeanor punishable by a fine of not less than $10.00 and not more than $500.00 or by imprisonment in jail for not more than one year, or by both such fine and imprisonment.









Chapter 10 - SMALL BUSINESS ASSISTANCE.

Section 25-10-1 - Short title.

This chapter shall be known and may be cited as "The Small Business Assistance Act of 1975."



Section 25-10-2 - Declaration of public policy and legislative intent.

The legislative intent of this chapter is declared to be as follows: The most important element of the American economic system of private enterprise is free and vigorous competition. Only through the existence of free and vigorous competition can free entry into business and opportunities for personal initiative and individual achievement be assured. The preservation and expansion of such competition is essential for our economic well-being. In order to insure such competition, small business concerns must be encouraged and developed, and it is the declared policy of the state to aid, counsel, and assist, in every practical manner, the interests of small business concerns in order to preserve free competitive enterprise and to insure that a fair proportion of the total purchases and contracts or subcontracts for property, commodities, and services for the state be placed with small businesses.



Section 25-10-3 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates a different meaning:

(1) SMALL BUSINESS. A business which is independently owned and operated. In addition, such business must have either fewer than 50 employees or less than $1,000,000.00 in gross receipts per year.

(2) DIVISION. The Division of Purchases and Stores of the Department of Finance.

(3) DEPARTMENT. The Department of Labor.



Section 25-10-4 - Powers and duties of Department of Industrial Relations generally.

The department is authorized and empowered to:

(1) Provide technical and managerial assistance to small business concerns, by advising and counseling on matters in connection with state procurement policies, practices of good management, including, but not limited to, cost accounting, methods of financing, business insurance, accident control, wage incentives, methods engineering and legal questions, by cooperating and advising with voluntary business, professional, educational and other organizations, associations and institutions and with federal and state agencies, by maintaining a clearinghouse for information concerning the managing, financing, and operation of small business enterprises, by disseminating such information and by such other activities as are deemed appropriate;

(2) Make a complete inventory of all productive facilities of small business concerns in the state;

(3) Coordinate and ascertain the means by which the productive capacity of small business concerns can be most effectively utilized;

(4) Obtain information as to the methods and practices of prime contractors in letting subcontracts and take action to encourage the letting of subcontracts by prime contractors to small business concerns at prices and on conditions and terms which are fair and equitable;

(5) Determine the concerns, firms, persons, corporations, partnerships, cooperatives, or other business enterprises which are to be designated small business concerns for the purposes of effectuating the provisions of this chapter; and to carry out the purposes of this chapter, the office shall designate individual concerns as small business concerns in accordance with the provisions of this chapter. Any such designation shall be subject to revocation when the concern covered thereby ceases to be a small business;

(6) Obtain from any state department or agency engaged in procurement or in the financing of procurement such reports and information concerning the letting of contracts and subcontracts, purchases or procurement of articles, commodities, materials, supplies, or services as it may deem pertinent in carrying out its functions under this chapter;

(7) Make studies, conduct workshops and seminars, and make recommendations to state agencies or the Legislature to insure that a fair proportion of the total purchases and contracts for articles, commodities, supplies, and services for the state is placed with small business enterprises;

(8) Promote the mobilization of activities and resources of state and local governments, businesses and trade associations, universities, foundations, professional organizations and volunteer and other groups toward the growth of small business enterprises and facilitate the coordination of the efforts of these groups with those of federal departments and agencies; and

(9) Promulgate such rules and regulations as are necessary to administer and effectuate the purposes of this chapter.



Section 25-10-5 - Public hearings; powers of department as to witnesses, records, etc.

In the administration of this chapter, the department shall have the power to conduct public hearings for the purposes of determining the law's effectiveness, determining methods and standards of administration and to otherwise assist in carrying out the purposes of this chapter.

The department shall have the authority to administer oaths and affirmations, take depositions, issue subpoenas, and compel the attendance of witnesses and production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence.



Section 25-10-6 - Advisory council.

There is hereby created an advisory council to the department to be composed of representatives of designated small business enterprises to be named as follows: Five by the Governor, two each by the President of the Senate and the Speaker of the House of Representatives, and one by the secretary of the department to serve ex officio as chairman of the council. The members of the council shall serve without compensation but may be reimbursed for travel and other necessary expenses out of any funds appropriated to the department. The council shall meet at least quarterly or more often when necessary at the call of the chairman in consultation with the secretary of the department, who shall also serve without additional compensation as executive director of the council.



Section 25-10-7 - Reports and recommendations of department.

The department shall make a written report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the chairman of the Senate and House commerce committees at least once each year, such report to be made no later than December 1. The report shall advise the Governor, the Speaker, the president, and the designated chairmen concerning the administration and operation of this chapter and shall contain such recommendations for amendment of this chapter as the department and the advisory council provided for in Section 25-10-6 deem proper.



Section 25-10-8 - Cooperation of department with federal agencies; adoption of administrative rules, regulations, etc.; cooperation of other state departments or agencies with department.

In the administration of this chapter, the department shall cooperate to the fullest extent consistent with the provisions of this chapter with those agencies of the United States government whose programs are complimentary to the objectives and purposes hereof, and shall take such action, through the adoption of administrative rules, regulations, and standards, as may be necessary to secure to this state and its citizens all advantages available under such federal programs and to otherwise assist the citizens of this state in realizing their full economic potential. Each department or other agency of the state shall cooperate with the department in carrying out the purposes of this chapter and shall, when so requested by the department, submit such reports and information as may be necessary or helpful.



Section 25-10-9 - Meaningful percentage of total purchases of articles, services, etc., of state departments or agencies to be awarded, etc., to small businesses; designation of meaningful percentage; waiver of requirements of section.

Notwithstanding the provisions of the state bid law or other conflicting statutes of this state, it is herewith provided:

(1) It shall be the policy of the state that, whenever practical, a meaningful percentage of each department's or agency's total purchases of articles, equipment, commodities, supplies, materials, services, or contracts be procured or otherwise awarded to small businesses.

(2) This meaningful percentage shall not be less than 10 percent of the annual value of any department's or agency's total purchases of articles, materials, commodities, supplies, services, or contracts unless that department or agency files with the division a statement explaining the reasons why that agency cannot meet the requirements of this policy. If the division is satisfied that the department's or agency's reasons for its inability to comply with the requirements of this chapter are supported by substantial evidence, it may issue a waiver for that department or agency to the extent it cannot comply. However, such waiver shall be granted for a period not to exceed one year; provided, however, that such waiver may be renewed upon application by the department or agency, review and approval by the division.

(3) The only reasons that shall justify a department or agency being granted a waiver from the provisions of this section are:

a. Impossibility or unreasonable difficulty in procuring such articles, commodities, supplies, materials, services, or contracts from small business enterprises;

b. Inability to procure such articles, supplies, materials, services, or contracts from such small business enterprises at the lowest bid; or

c. Substantial differences in the quality of such articles, supplies, materials, services, or contracts available from small business enterprises as compared to the quality of such items if procured otherwise.



Section 25-10-10 - Liberal construction of chapter.

This chapter shall be liberally construed to carry out its purposes and objectives of assisting small businesses to successfully enter and remain in the economic mainstream and to otherwise achieve the statement of legislative policy contained herein.






Chapter 11 - DIRECTORY OF NEW HIRES

Section 25-11-1 - Short title.

This chapter shall be known and cited as the New Hire Act of 1997.



Section 25-11-2 - Legislative findings and intent.

The Legislature finds that individuals need to take more personal responsibility for their actions.

The Legislature further finds that certain individuals are not meeting their legal child support obligations. It is the express intent of the Legislature that individuals with legal child support obligations be located and required to take financial responsibility for their children by paying these child support obligations. A "new hire" reporting procedure shall require employers to obtain certain information from newly hired, recalled, or rehired individuals. This information shall be reported to the Department of Labor which shall form a State Directory of New Hires and the information shall be used by the Department of Human Resources to cross-match these individuals with individuals having outstanding legal child support obligations.

The Legislature further finds that there are certain individuals being overpaid unemployment compensation. This can occur when an individual is drawing unemployment compensation, obtains employment, and fails to notify the Department of Labor. This individual continues to draw unemployment compensation while receiving wages for his or her employment. The Legislature expressly intends to curtail this practice by using the "new hire" information to cross-match individuals being entered in the new hire directory against a master unemployment compensation claim file to stop individuals who are concurrently working and drawing unemployment compensation benefits.

The Legislature further finds that in some instances individuals are drawing workers' compensation benefits and working for wages over the same period of time. The Legislature expressly intends to curtail this practice by using the "new hire" information to cross-match individuals entered in the new hire directory against a master workers' compensation benefit file to stop individuals from receiving workers' compensation benefits when they are simultaneously employed.

The Legislature further finds that there are individuals receiving more food stamp benefits than they are entitled to receive. It is the express intent of the Legislature that these food stamp overissuances be repaid by the individuals. Persons with overissuances shall be identified at the time of application for unemployment compensation. Repayment shall be accomplished through deduction and withholding of unemployment benefits.

The Legislature specifically finds that the above requirements are mandated by federal law, specifically "The Personal Responsibility and Work Opportunity Reconciliation Act of 1996" (P.L. 104-193). It is the express intent of this Legislature to pass this chapter to remain in conformity with federal law and as a condition for receiving federal administrative funds to operate the employment security programs of the Alabama Department of Labor; as a condition for Alabama employers continuing to receive Federal Unemployment Tax Act credits; and as a condition for receiving federal funds for Alabama Department of Human Resources' programs.



Section 25-11-3 - Definitions.

When used in this chapter, the following words and phrases shall have the following meanings:

(1) CLAIM INFORMATION. Data related to whether an individual is receiving, has received, or has made application for unemployment compensation, the amount of such compensation being received or to be received by the individual, and the individual's current or most recent home address.

(2) COMMISSIONER. The Commissioner of the State of Alabama, Department of Human Resources.

(3) CUSTODIAN OF RECORDS. The person within the Department of Labor authorized to maintain the data collected under this chapter, including, but not limited to, all employment hiring data entered into the State Directory of New Hires, wage information, and unemployment claim and compensation information.

(4) DEPARTMENT. The State of Alabama, Department of Industrial Relations.

(5) EMPLOYEE. An individual in the employ of another who performs a service for hire and receives wages. For purposes of this chapter, the term "employee" shall not include an individual employed by a federal, state, or local agency performing intelligence or counterintelligence functions if the head of the agency determines that to consider the individual as an "employee" for purposes of this chapter could endanger the safety of the individual or compromise an ongoing investigation or intelligence mission.

(6) EMPLOYMENT SECURITY RECORDS. Information maintained by the Department of Labor's Employment Service Division and Unemployment Compensation Division relating to an individual's search for employment and unemployment benefits.

(7) EMPLOYER. A person or entity, including a state or local government entity or labor organization, who employs an individual to perform a service for hire and pays wages directly to the individual.

(8) FOOD STAMP OVERISSUANCE. The receipt by an individual of food stamp benefits in excess of the amount the individual is entitled to receive, as authorized under the Federal Food Stamp Act of 1977.

(9) LABOR ORGANIZATION. As defined in Section 2(5) of the National Labor Relations Act (NLRA) as "any organization of any kind, or any agency or employer representation committee or plan in which employees participate and which exists for the purpose, in whole or in part of dealing with employers concerning grievances, labor disputes, wages, rate of pay, hours of employment or conditions of work." Section 453(a)(2)(B)(ii), Social Security Act, provides that "labor organization" shall have this meaning and shall also include any entity, also known as "hiring hall," which is used by the organization and an employer to carry out requirements described in Section 8(f)(3) of the NLRA of an agreement between the organization and the employer.

(10) NATIONAL DIRECTORY OF NEW HIRES. A directory maintained at the federal level to receive certain data and information from the states as required pursuant to Section 453(i)(1) of the Social Security Act and other federal statutes.

(11) NEW HIRE. An individual who is employed by a particular employer for the first time.

(12) RECALL. An individual who was temporarily separated from an employer but who is called back to work for that same employer.

(13) REHIRE. An individual who was separated from an employer on other than a temporary basis but who is returning to work for that same employer.

(14) SECRETARY. The Secretary of the State of Alabama, Department of Labor.

(15) SECRETARY OF AGRICULTURE. The Secretary of the Federal Department of Agriculture.

(16) SECRETARY OF HEALTH AND HUMAN SERVICES. The Secretary of the Federal Department of Health and Human Services.

(17) SECRETARY OF LABOR. The Secretary of the Federal Department of Labor.

(18) SOCIAL SECURITY ACT. The Federal Social Security Act.

(19) STATE. The State of Alabama.

(20) STATE DIRECTORY OF NEW HIRES. A directory containing the name, address, Social Security number, and date of hire of each newly hired, recalled, or rehired individual, as reported by employers to the Department of Labor. This directory shall also contain the name, address, state and federal identification numbers of the employer.

(21) UNEMPLOYMENT COMPENSATION. Any compensation payable under Section 25-4-1 et seq., and other related federal statutes, including amounts payable by the secretary pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

(22) WAGE INFORMATION. Data related to the compensation an individual receives for employment, including wages paid to the individual, the individual's Social Security number, and the name, address, state and federal employer identification numbers of the individual's employer.



Section 25-11-4 - Directory of New Hires.

There is hereby established, within the department, a State Directory of New Hires.



Section 25-11-5 - Reporting of new hires, etc.; duties of department.

(a) An employer shall report to the department, within seven days of hiring, each new hire, recall, or rehire. The information to be reported shall include the name, address, Social Security number, and date of hire of each newly hired, recalled, or rehired individual and the name, address, and state and federal identification numbers of the employer. The information shall be reported on forms supplied by the department or by such other method as approved by the secretary. Notwithstanding the foregoing, employers may transmit reports to the department magnetically or electronically twice a month, not less than 12 days nor more than 16 days apart, when required.

(b) The department shall enter into the State Directory of New Hires the information received from an employer within five days of receipt.

(c) The department shall provide this information to the Department of Human Resources in a timely manner as agreed upon by the secretary and the commissioner, for purposes of identifying individuals with outstanding legal child support obligations.

(d) Upon entry into the State Directory of New Hires, the department shall have two days to cross-match the new hire information to identify individuals receiving unemployment compensation or workers' compensation benefits.

(e) Within three days of entry into the State Directory of New Hires, the department shall forward the new hire, recall, and rehire information to the Federal Department of Health and Human Services for inclusion in the National Directory of New Hires.



Section 25-11-6 - Quarterly extracts of reports to Secretary of Labor.

The State Directory of New Hires shall furnish on a quarterly basis, to the National Directory of New Hires, extracts of the reports required under Section 303(a)(6) of the Social Security Act to be made to the Secretary of Labor concerning the wages and unemployment compensation paid to individuals. The extracts shall be furnished by such dates, in such format, and containing such information as the Secretary of Health and Human Services shall specify in regulations.



Section 25-11-7 - Entities with access to directory.

(a) The following entities shall have access to the information contained in the State Directory of New Hires:

(1) The Department of Human Resources.

(2) State agencies operating employment security and workers' compensation programs.

(3) State agencies responsible for administering a program specified in Section 1137(b), Social Security Act, pertaining to the Income Eligibility Verification System.

(b) If approved by the Secretary of Health and Human Services, the custodian of records may gain access to information contained in the National Directory of New Hires. The cost of obtaining the information shall be paid by the department at a rate determined to be reasonable by the Secretary of Health and Human Services.



Section 25-11-8 - Compliance with Federal Unemployment Tax Act.

(a) Pursuant to Section 3304(a)(16), Federal Unemployment Tax Act, in order for the state to be certified for tax credit, the custodian of records is specifically authorized to do the following, notwithstanding any law to the contrary:

(1) Provide wage and unemployment compensation information to the Secretary of Health and Human Services, in accordance with regulations promulgated by the secretary, as necessary for the purposes of the National Directory of New Hires.

(2) Provide wage information and welfare assistance information, as provided through a state program funded under Part A of Title IV, Social Security Act, or the Food Stamp Act of 1977, to the state or any of its political subdivisions upon request and for the purpose of determining an individual's eligibility for welfare assistance. The information to be provided shall be that which the Secretary of Health and Human Services has determined in regulations as necessary for the purpose of determining eligibility.

(3) Establish safeguards, as are necessary, as determined by the Secretary of Health and Human Services in regulations, to ensure that information furnished under this section is used only for the purposes authorized under this section.

(b) The custodian of records shall supply only wage and unemployment compensation information that is already contained in its records and the records of the department's Unemployment Compensation Division.



Section 25-11-9 - Compliance with Social Security Act.

(a) Pursuant to Section 303(h), Social Security Act, in order for the state to receive administrative grants for unemployment compensation programs, the custodian of records shall, on a reimbursable basis, do the following:

(1) Disclose quarterly to the Secretary of Health and Human Services, wage and claim information as required by Section 453(i)(1), Social Security Act.

(2) Ensure that information provided pursuant to subdivision (1) meets the standards of correctness and verification as required by the Secretary of Health and Human Services, with the concurrence of the Secretary of Labor.

(3) Establish safeguards as the Secretary of Labor determines are necessary to ensure that information disclosed under this section is used only for purposes of Section 453(i)(1), Social Security Act, in carrying out the child support enforcement program under Title IV.

(b) The custodian of records shall supply only wage and claim information that is already contained in its records.



Section 25-11-10 - Reimbursement for disclosure of information.

Pursuant to Section 303(h), Social Security Act, the unemployment compensation information shall be provided to the National Directory of New Hires on a reimbursable basis to the department in an amount which is determined by the Secretary of Health and Human Services to be a reasonable payment for the information exchange. The department shall not be required to disclose unemployment compensation information unless it is reimbursed by the Secretary of Health and Human Services or USDA Food and Consumer Services.



Section 25-11-11 - Information to be provided to child support enforcement agencies.

Section 303(e), Social Security Act, requires states to provide certain unemployment compensation information to child support enforcement agencies.

(1) The custodian of records is authorized to provide unemployment compensation information to a state or local child support agency, upon request, and for the purpose of enforcing legal child support obligations.

(2) The custodian of records is authorized to provide unemployment compensation information to a state or local child support agency that turns the information over to a private contractor for purposes of establishing and collecting legal child support obligations from, and locating, individuals owing obligations.

(3) This authorization is contingent upon the existence of safeguards consistent with Section 303(e)(1)(B), Social Security Act, as determined in regulations issued by the Secretary of Labor. Until such time as these regulations are issued and adopted, the department shall assure compliance with Section 303(e)(1)(B), Social Security Act, by following the confidentiality provisions of 20 C.F.R. 603.7 pertaining to requesting agencies.



Section 25-11-12 - Access to records by child support agencies.

State and local child support agencies may obtain access to department employment security records. Access shall be subject to safeguards, privacy, nonliability of entities that grant the access, and payment of any costs associated with granting the access.



Section 25-11-13 - Income Eligibility Verification System.

(a) The state shall maintain an Income Eligibility Verification System (IEVS), which meets the requirements of Section 1137(a), Social Security Act, for the purpose of verifying income for determining welfare assistance eligibility.

(b) Employers, including state and local government entities and labor organizations, shall submit quarterly wage reports to the department. The Secretary of Labor, in consultation with the Secretary of Health and Human Services and the Secretary of Agriculture, may waive this reporting requirement if he or she determines that the state has in effect an alternative system which is as effective and timely for purposes of providing employment related income and eligibility data.



Section 25-11-14 - Uncollected food stamp overissuances.

(a) An individual filing a new claim for unemployment compensation shall disclose at the time of filing such claim, on a form provided, whether he or she owes an uncollected food stamp overissuance. The secretary shall notify the appropriate Department of Human Resources agency of any individual who discloses that he or she owes an uncollected food stamp overissuance and who is determined to be eligible for unemployment compensation.

(b) The secretary shall deduct and withhold from any unemployment compensation payable to an individual who owes an uncollected food stamp overissuance:

(1) The amount specified as owed by the individual;

(2) The amount, if any, determined pursuant to an agreement submitted to the Department of Human Resources under Section 13(c)(3)(A) of the Food Stamp Act of 1977; or

(3) Any amount otherwise required to be deducted and withheld from unemployment compensation pursuant to Section 13(c)(3)(B) of the Food Stamp Act of 1977.

(c) Any amount deducted and withheld under subsection (b) shall be paid by the secretary to the appropriate agency within the Department of Human Resources.

(d) Any amount deducted and withheld under subsection (b) shall be treated for all purposes as if it were paid to the individual as unemployment compensation and paid by the individual to the Department of Human Resources as repayment of the individual's uncollected food stamp overissuance.

(e) This section shall apply only if arrangements have been made for reimbursement by the Department of Human Resources for the administrative costs incurred by the secretary under this section, which are attributable to the repayment of uncollected food stamp overissuances.



Section 25-11-15 - Department of Revenue to furnish information on employers; fee reimbursed.

(a) The State Department of Revenue shall furnish to the department information on all employers doing business in the state. This information shall identify all employers who have paid wages, as indicated by the Department of Revenue's tax records.

(b) The Department of Revenue shall be reimbursed a reasonable fee, as determined by the department and the Department of Revenue, for furnishing this information.



Section 25-11-16 - Promulgation of rules and regulations.

The secretary or the commissioner may promulgate rules and regulations for the implementation and administration of this chapter pursuant to the Alabama Administrative Procedure Act.



Section 25-11-17 - Violation; penalty.

Any person or entity violating any provision of this chapter may be subject to an administrative penalty not to exceed twenty-five dollars ($25) per violation. The secretary shall have the authority to collect and deposit an administrative penalty in the Employment Security Administration Fund to be used in accordance with state law.






Chapter 12 - THE BOILER AND PRESSURE VESSEL SAFETY ACT.

Section 25-12-1 - Short title.

This chapter shall be known and may be cited as the "Boiler and Pressure Vessel Safety Act" and, except as otherwise provided in this chapter, shall apply to all boilers and pressure vessels.



Section 25-12-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) BOARD. The Board of Boilers and Pressure Vessels.

(2) BOILER. A closed vessel in which water or other liquid is heated, steam or vapor is generated, or steam is superheated, or in which any combination of these functions is accomplished, under pressure or vacuum, for use externally to itself, by the direct application of energy from the combustion of fuels or from electrical, solar, or nuclear energy. The term "boiler" shall include fired units for heating or vaporizing liquids other than water where these units are separate from processing systems and are complete within themselves. The term "boiler" is further defined to include any of the following terms:

a. Heating boiler. A steam or vapor boiler operating at pressures not exceeding 15 psig or a hot water boiler operating at pressures not exceeding 160 psig or temperatures not exceeding 250 degrees Fahrenheit.

b. High pressure, high temperature water boiler. A water boiler operating at pressures exceeding 160 psig or temperatures exceeding 250 degrees Fahrenheit.

c. Power boiler. A boiler in which steam or other vapor is generated at a pressure of more than 15 psig.

(3) CERTIFICATE OF INSPECTION. An inspection, the report of which is used by the chief inspector to determine whether or not a certificate as provided by subsection (c) of Section 25-12-15 may be issued.

(4) DEPARTMENT. The Department of Labor.

(5) PRESSURE VESSEL. A vessel other than those vessels defined in subdivision (2) in which the pressure is obtained from an external source or by the application of heat.

(6) SECRETARY. The Secretary of Labor.



Section 25-12-3 - Board of Boilers and Pressure Vessels.

There is created within the Department of Labor a Board of Boilers and Pressure Vessels, which shall be referred to in this chapter as the board. The board shall consist of nine members, the majority of whom shall have experience in design, construction, inspection, repair, or operation of boilers or pressure vessels. Eight of these members shall be citizens of this state and appointed by the Secretary of Labor, two for a term of one year, two for a term of two years, two for a term of three years, and two for a term of four years. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. At the expiration of their respective terms of office, they or their successors identifiable with the same interest respectively as provided in this chapter shall be appointed for terms of four years each. The secretary may at any time remove any member of the board for inefficiency or neglect of duty in office. Upon the death or incapacity of any member, the secretary shall fill the vacancy for the remainder of the unexpired term with a representative of the same interests with which his or her predecessor was identified. Of these eight appointed members, the majority of whom shall be registered professional engineers when available, one shall be a representative of owners and users of power boilers having experience with the boilers; one shall be a representative of owners and users of heating boilers; one shall be a representative of owners and users of pressure vessels having experience with the vessels; one shall be a representative of boiler or pressure vessel manufacturers; one shall be a representative of the crafts involved in the construction, repair, or operation of boilers or pressure vessels; one shall be a representative of the heating contractors; one shall be a representative of a company licensed to insure and insuring in this state boilers and pressure vessels; and one shall represent the public, for example, a mechanical engineer on the faculty of a recognized engineering college within the state or a licensed professional engineer. The ninth member of the board shall be the secretary or his or her designee.



Section 25-12-4 - Rules and regulations.

(a)(1) The department, with the advice of the board, shall formulate definitions, rules, and regulations for the safe construction, installation, inspection, maintenance, and repair of boilers and pressure vessels in this state.

(2) The definitions, rules, and regulations formulated for new construction shall be based upon and at all times follow the generally accepted nationwide engineering standards, formulas, and practices established and pertaining to boiler and pressure vessel construction and safety. The department, with the advice of the board, may adopt an existing published codification, known as the Boiler and Pressure Vessel Code of the American Society of Mechanical Engineers, with the amendments and interpretations made and approved by the council of the society, and may adopt the amendments and interpretations subsequently made and published by the same authority. When adopted, the codification shall be deemed to be incorporated into and shall constitute a part of the definitions, rules, and regulations of the department. Amendments and interpretations to the code shall be effective immediately upon being promulgated, to the end that the definitions, rules, and regulations shall at all times follow the generally accepted nationwide engineering standards.

(3) The department, with the advice of the board, shall formulate the rules and regulations for the inspection, maintenance, and repair of boilers and pressure vessels which were in use in this state prior to the date upon which the first rules and regulations under this chapter pertaining to existing installations become effective or during the 12-month period immediately thereafter. The rules and regulations shall be based upon and at all times follow generally accepted nationwide engineering standards and practices and may adopt the applicable sections of the Inspection Code of the National Board of Boiler and Pressure Vessel Inspectors or API 510 of the American Petroleum Institute.

(b) The rules and regulations and any subsequent amendments formulated by the department shall be adopted pursuant to the Alabama Administrative Procedure Act, except the board shall allow a hearing by interested parties prior to adoption. The rules when promulgated shall have the force and effect of law, except that the rules applying to the construction of new boilers and pressure vessels shall not become mandatory until 12 months after their promulgation by the department. Notice of the hearing shall give the time, the place, and state the matters to be considered at the hearing.

(c) Subsequent amendments to the rules and regulations adopted by the department shall be permissive immediately and shall become mandatory 12 months after their promulgation.



Section 25-12-5 - Installation and operation to conform with rules and regulations.

No boiler or pressure vessel which does not conform to the rules and regulations of the department governing new construction and installation shall be installed and operated in this state after 12 months from the date upon which the first rules and regulations under this chapter pertaining to new construction and installation shall have become effective, unless the boiler or pressure vessel is of special design or construction and is not inconsistent with the spirit and safety objectives of the rules and regulations, in that event, a special installation and operating permit may be granted by the department.



Section 25-12-6 - Maximum allowable working pressure.

(a) The maximum allowable working pressure of a boiler carrying the ASME Code symbol or of a pressure vessel carrying the ASME or API-ASME symbol shall be determined by the applicable sections of the code under which it was constructed and stamped. Subject to the concurrence of the enforcement authority at the point of installation, the boiler or pressure vessel may be rerated in accordance with the rules of a later edition of the ASME Code and in accordance with the rules of the National Board Inspection Code or API 510, as applicable.

(b) The maximum allowable working pressure of a boiler or pressure vessel which does not carry the ASME or the API-ASME Code symbol shall be computed in accordance with the Inspection Code of the National Board of Boiler and Pressure Vessel Inspectors.

(c) This chapter shall not be construed to prevent the use, the sale, or the reinstallation of a boiler or pressure vessel referred to in this section, provided it has been made to conform to the rules and regulations of the board governing existing installations and has not been found upon inspection to be in an unsafe condition.



Section 25-12-7 - Exceptions.

(a) This chapter shall not apply to the following boilers and pressure vessels:

(1) Boilers and pressure vessels under federal control or under regulations of Title 49 of the Code of Federal Regulations, Parts 192 and 193.

(2) Pressure vessels used for transportation and storage of compressed or liquefied gases when constructed in compliance with specifications of the United States Department of Transportation and when charged with gas or liquid, marked, maintained, and periodically requalified for use, as required by appropriate regulations of the United States Department of Transportation.

(3) Pressure vessels located on vehicles operating under the rules of other state or federal authorities and used for carrying passengers or freight.

(4) Air tanks installed on the right of way of railroads and used directly in the operation of trains.

(5) Pressure vessels that do not exceed any of the following weights and measures:

a. Five cubic feet in volume and 250 psig pressure.

b. One and one-half cubic feet in volume and 600 psig pressure.

c. An inside diameter of six inches with no limitation on pressure.

(6) Pressure vessels having an internal or external working pressure not exceeding 15 psig with no limit on size.

(7) Pressure vessels with a nominal water containing capacity of 120 gallons or less for containing water under pressure, including those containing air, the compression of which serves only as a cushion.

(8) Pressure vessels containing water heated by steam or any other indirect means when none of the following limitations are exceeded:

a. A heat input of 200,000 BTU per hour.

b. A water temperature of 210 degrees Fahrenheit.

c. A nominal water containing capacity of 120 gallons.

(9) Hot water supply boilers, equipped with ASME-National Board approved safety relief valves, which are directly fired with oil, gas, or electricity when none of the following limitations are exceeded:

a. Heat input of 200,000 BTU per hour.

b. Water temperature of 210 degrees Fahrenheit.

c. Nominal water containing capacity of 120 gallons.

(10) Pressure vessels in the care, custody, and control of research facilities and used solely for research purposes which require one or more details of noncode construction or which involve destruction or reduced life expectancy of those vessels.

(11) Pressure vessels or other structures or components that are not considered to be within the scope of ASME Code, Section VIII.

(12) Boilers and pressure vessels operated and maintained for the production and generation of electricity. A person, firm, partnership, or corporation operating such a boiler or pressure vessel shall have insurance or shall be self-insured. The boiler or pressure vessel shall be regularly inspected in accordance with the minimum requirements for safety as defined in the ASME Code by an inspector who has been issued a certificate of competency by the secretary in accordance with Section 25-12-10.

(13) Boilers and pressure vessels operated and maintained as a part of a manufacturing process. A person, firm, partnership, or corporation operating such a boiler or pressure vessel shall have insurance or shall be self-insured.

(14) Boiler or pressure vessels that are subject to OSHA standards of compliance.

(15) Boilers and pressure vessels operated and maintained by a public utility, including, but not limited to, boilers and pressure vessels operated and maintained for the production of electricity.

(16) Autoclaves used only for the sterilization of reusable medical or dental implements in the place of business of any professional licensed by the laws of this state.

(b) The following boilers and pressure vessels shall be exempt from the requirements of subsections (b), (c), and (d) of Section 25-12-14 and Sections 25-12-15 and 25-12-16:

(1) Boilers or pressure vessels located on farms and used solely for agricultural or horticultural purposes.

(2) Heating boilers or pressure vessels which are located in private residences or in apartment houses of less than six family units.

(3) Any pressure vessel used as an external part of an electrical circuit breaker or transformer.

(4) Pressure vessels on remote oil or gas-producing lease locations that have fewer than 10 buildings intended for human occupancy per 0.25 square mile and where the closest building is at least 220 yards from any vessel.

(5) Pressure vessels used for storage of liquid propane gas under the jurisdiction of the State Fire Marshal, except for pressure vessels used for storage of liquefied petroleum gas, 2,000 gallons or above, which have been modified or altered.

(6) Air storage tanks not exceeding 16 cubic feet, 120 gallons, in size and under 250 psig pressure.

(7) This chapter exempts and shall not regulate any and all pressure vessels associated in any way with oil, natural gas, and related by-products, feedstock, and product manufacturing operations; including exploration, production, gas processing, treating refining chemical, pipeline, supply, storage, and transportation. This subdivision shall not apply to buildings or businesses, or both, subject to public utilization.



Section 25-12-8 - Chief inspector.

(a) The secretary may appoint as chief inspector a citizen of this state who at the time of the appointment shall have not less than five years' experience in the construction, installation, inspection, operation, maintenance, or repair of high pressure boilers and pressure vessels as a mechanical engineer, steam operating engineer, boilermaker, or boiler inspector and who shall pass the same type of examination prescribed under Section 25-12-11. The chief inspector may be removed for cause after due investigation by the board and its recommendation to the secretary.

(b) The chief inspector, if authorized by the secretary, shall be charged, directed, and empowered to do all of the following:

(1) To take action necessary for the enforcement of the laws of the state governing the use of boilers and pressure vessels to which this chapter applies and of the rules and regulations of the department.

(2) To keep a complete record of the name of each owner or user and his or her location and, except for pressure vessels covered by an owner or user inspection service, the type, dimensions, maximum allowable working pressure, age, and the last recorded inspection of all boilers and pressure vessels to which the chapter applies.

(3) To publish and make available to anyone requesting them copies of the rules and regulations promulgated by the department.

(4) To issue or to suspend or revoke for cause inspection certificates as provided for in Section 25-12-15.

(5) To cause the prosecution of all violators of this chapter.



Section 25-12-9 - Deputy inspectors.

The secretary may employ deputy inspectors who shall be responsible to the chief inspector. A deputy inspector at the time of appointment shall have three years of experience in the construction, installation, inspection, operation, maintenance, or repair of high pressure boilers and pressure vessels as a mechanical engineer, steam operating engineer, boilermaker, or boiler inspector. A deputy inspector shall pass the examination provided for in Section 25-12-11.



Section 25-12-10 - Special inspectors.

(a) In addition to the deputy inspectors authorized by Section 25-12-9, the secretary, upon the request of any company licensed to insure and insuring in this state boilers and pressure vessels, or upon the request of any company operating pressure vessels in this state for which the owner or user maintains a regularly established inspection service which is under the supervision of one or more technically competent individuals whose qualifications are satisfactory to the department and causes the pressure vessels to be regularly inspected and rated by the inspection service in accordance with applicable provisions of the rules and regulations adopted by the department pursuant to Section 25-12-4, shall issue to each inspector of the insurance company a certificate of competency as a special inspector and to each inspector of the company operating a pressure vessel a certificate of competency as owner or user inspectors. Each inspector before receiving his or her certificate of competency shall satisfactorily pass the examination provided for by Section 25-12-11 or, in lieu of the examination, shall hold a commission or a certificate of competency as an inspector of boilers or pressure vessels from a state that has a standard of examination substantially equal to that of this state, or a commission as an inspector of boilers and pressure vessels issued by the National Board of Boiler and Pressure Vessel Inspectors. A certificate of competency as an owner or user inspector shall be issued to an inspector of a company operating pressure vessels in this state only if, in addition to meeting the requirements stated in this section, the inspector is employed full time by the company and is responsible for making inspections of pressure vessels used or to be used by the company and which are not for resale.

(b) The expenses or salary of special inspectors or owner or user inspectors shall not be paid by the state. The continuance of their certificates of competency shall be conditioned upon the special inspectors or owner or user inspectors continuing in the employ of the boiler insurance company or in the employ of the company operating pressure vessels in this state and upon their maintenance of the standards imposed by this chapter.

(c) The special inspectors or owner or user inspectors may inspect all boilers and pressure vessels insured or all pressure vessels operated by their respective companies. When inspected, the owners and users of the boilers and pressure vessels shall be exempt from the payment to the state of the inspection fees as prescribed in rules and regulations promulgated by the secretary.



Section 25-12-11 - Examination of inspectors.

The examination for chief, deputy, special, or owner or user inspectors shall be in writing and shall be held by the board or by an examining board appointed in accordance with the requirements of the National Board of Boiler and Pressure Vessel Inspectors, with at least two members present at all times during the examination. The examination shall be confined to questions the answers to which shall aid in determining the fitness and competency of the applicant for the intended service and may be those prepared by the National Board of Boiler and Pressure Vessel Inspectors. If an applicant fails to pass the examination, the applicant may appeal to the board for another examination which shall be given by the board after 90 days. The record of an applicant's examination shall be accessible to the applicant and employer of the applicant.



Section 25-12-12 - Certificate of competency - Suspension, hearing, reinstatement.

(a) An inspector's certificate of competency may be suspended by the secretary after investigation and recommendation by the board for the incompetence or untrustworthiness of the holder of the certificate, for willful falsification of any matter or statement contained in the application of the inspector, or in a report of any inspection he or she made. Written notice of any suspension shall be given by the secretary within 10 days of the suspension to the inspector and the employer of the inspector. A person whose certificate of competency has been suspended shall be entitled to an appeal to the board pursuant to Section 25-12-19 and shall be present in person and may be represented by counsel at the hearing of the appeal.

(b) If the board believes that an inspector is no longer qualified to hold his or her certificate of competency, the board, upon 10 days' written notice to the inspector and the employer of the inspector, shall hold a hearing at which the inspector and his or her employer shall have an opportunity to be heard. If, as a result of the hearing, the board shall find that the inspector is no longer qualified to hold his or her certificate of competency, the board shall recommend to the secretary that the certificate of competency be revoked and the secretary shall immediately revoke the certificate of competency.

(c) A person whose certificate of competency has been suspended shall be entitled to apply, after 90 days from the date of the suspension, for reinstatement of the certificate of competency.



Section 25-12-13 - Certificate of competency - Replacement upon loss or destruction.

If a certificate of competency is lost or destroyed, a new certificate of competency shall be issued without further examination.



Section 25-12-14 - Certificate inspection.

(a) The secretary, the chief inspector, or any deputy inspector shall have free access, during reasonable hours, to any premises in the state where a boiler or pressure vessel is being constructed for use in, or is being installed in, this state for the purpose of ascertaining whether the boiler or pressure vessel is being constructed and installed in accordance with the provisions of this chapter.

(b)(1) On and after January 1, 2002, each boiler and pressure vessel used or proposed to be used within this state, except for pressure vessels covered by an owner or user inspection service as described in subsection (d) or except for boilers or pressure vessels exempt under Section 25-12-7, owners and users may request to waive this exemption, shall be thoroughly inspected as to their construction, installation, and condition as follows:

a. Power boilers and high pressure, high temperature water boilers shall receive a certificate inspection annually which shall be an internal inspection where construction permits; otherwise it shall be as complete an inspection as possible. The boilers shall also be externally inspected while under pressure, if possible.

b. Low pressure steam or vapor heating boilers shall receive a certificate inspection biennially with an internal inspection every four years where construction permits.

c. Hot water heating and hot water supply boilers shall receive a certificate inspection biennially with an internal inspection at the discretion of the inspector.

d. Pressure vessels subject to internal corrosion shall receive a certificate inspection every three years with an internal inspection at the discretion of the inspector. Pressure vessels not subject to internal corrosion shall receive a certificate of inspection at intervals set by the board.

e. Nuclear vessels within the scope of this chapter shall be inspected and reported in the form and with the appropriate information as designated by the board.

(2) A grace period of two months beyond the periods specified in paragraphs a. and b. of subdivision (1) may elapse between certificate inspections.

(3) The department may provide for longer periods between certificate inspection in its rules and regulations.

(4) Pursuant to this chapter, the department shall be responsible for providing for the safety of life, limb, and property and shall have jurisdiction over the interpretation and application of the inspection requirements as provided for in the rules and regulations which it has promulgated. The person conducting the inspection during construction and installation shall certify as to the minimum requirements for safety as defined in the ASME Code. Inspection requirements of operating equipment shall be in accordance with generally accepted practice and compatible with the actual service conditions, which shall include all of the following:

a. Previous experience, based on records of inspection, performance, and maintenance.

b. Location, with respect to personnel hazard.

c. Quality of inspection and operating personnel.

d. Provision for related safe operation controls.

e. Interrelation with other operations outside the scope of this chapter.

(5) The board may permit variations in the inspection requirements based upon documentation of the actual service conditions by the owner or user of the operating equipment.

(c) The inspections required in this chapter shall be made by the chief inspector, by a deputy inspector, by a special inspector, or by an owner or user inspector provided for in this chapter.

(d) Owner or user inspection of pressure vessels shall be permitted. The owner or user inspection service shall be regularly established, and shall be under the supervision of one or more individuals whose qualifications are satisfactory to the board. The owner or user shall cause the pressure vessels to be inspected in conformance with the National Board Inspection Code or API 510, as applicable.

(e) If the inspector deems a hydrostatic test shall be necessary, it shall be made by the owner or user of the boiler or pressure vessel.

(f) All boilers, other than cast iron sectional boilers, and pressure vessels to be installed in this state after the 12-month period from the date upon which the rules and regulations of the board shall become effective, shall be inspected during construction as required by the applicable rules and regulations of the board by an inspector authorized to inspect boilers and pressure vessels in this state or, if constructed outside of the state, by an inspector holding a commission issued by the National Board of Boiler and Pressure Vessel Inspectors.



Section 25-12-15 - Inspection report; maintenance of records; inspection certificate.

(a) Each company employing special inspectors, within 30 days following each certificate inspection made by the inspectors, shall file a report of the inspection with the chief inspector upon appropriate forms as promulgated by the secretary. The filing of reports of external inspections, other than certificate inspections, shall not be required except when the inspections disclose that the boiler or pressure vessel is in a dangerous condition.

(b) Each company operating pressure vessels covered by an owner or user inspection service meeting the requirements of subsection (a) of Section 25-12-10 shall maintain in its files an inspection record which shall list, by number and any abbreviated description necessary for identification, each pressure vessel covered by this chapter, the date of the last inspection of each pressure vessel, and the approximate date for the next inspection. The inspection record shall be available for examination by the chief inspector or his or her authorized representative during business hours.

(c) If the report filed pursuant to subsection (a) shows that a boiler or pressure vessel is found to comply with the rules and regulations of the department, the chief inspector, or his or her duly authorized representative, shall issue to the owner or user an inspection certificate bearing the date of inspection and specifying the maximum pressure under which the boiler or pressure vessel may be operated. The inspection certificate shall be valid for not more than 14 months from its date in the case of power boilers, 26 months in the case of heating and hot water supply boilers, and 38 months in the case of pressure vessels. In the case of those boilers and pressure vessels covered by paragraphs a. to d., inclusive, of subdivision (1) of subsection (b) of Section 25-12-14, for which the board has established or extended the operating period between required inspections pursuant to the provisions of paragraphs c. and d. of subdivision (1) of subsection (b) of Section 25-12-14, the certificate shall be valid for a period of not more than two months beyond the period set by the board. Certificates for boilers shall be posted under glass, or similarly protected, in the room containing the boiler. Pressure vessel certificates shall be posted in like manner, if convenient, or filed where they will be readily accessible for examination.

(d) No inspection certificate issued for an insured boiler or pressure vessel based upon a report of a special inspector shall be valid after the boiler or pressure vessel for which it was issued shall cease to be insured by a company duly authorized by this state to provide the insurance.

(e) The secretary or his or her authorized representative may at any time suspend an inspection certificate after showing cause that the boiler or pressure vessel for which it was issued cannot be operated without menace to the public safety or when the boiler or pressure vessel is found not to comply with the rules and regulations adopted pursuant to this chapter. Each suspension of an inspection certificate shall continue in effect until the boiler or pressure vessel shall conform to the rules and regulations of the department and until the reinstatement of the inspection certificate.

(f) The secretary or his or her authorized representative may issue a written order for the temporary cessation of operation of a boiler or pressure vessel if it has been determined after inspection to be hazardous or unsafe. Operations shall not resume until the conditions are corrected to the satisfaction of the secretary or his or her authorized representative.



Section 25-12-16 - Reinspection; payment of fees.

(a) Boilers and pressure vessels subject to operating certificate inspections by special inspectors, or owner or user inspectors, shall be inspected within 60 calendar days following the required reinspection date. Inspections not performed within this 60 calendar day period shall result in a fine of five hundred dollars ($500) for each boiler or pressure vessel not inspected.

(b)(1) Inspection fees due on boiler and pressure vessels subject to inspection by the chief or deputy inspectors or operating certificate fees due from inspections performed by special inspectors, or owner or user inspectors, shall be paid within 60 calendar days of completion of the inspections.

(2) Inspection fees or operating certificate fees unpaid within 60 calendar days shall bear interest at the rate of 1.5 percent per month or any fraction of a month. Interest shall continue to accrue until all amounts due, including interest, are received by the secretary.

(c) The secretary may waive the collection of the penalties and interest assessed as provided in subsections (a) and (b) when it is reasonably determined that the delays in inspection or payment were unavoidable or due to the action or inaction of the department.



Section 25-12-17 - Operation without valid inspection certificate.

After 12 months for power boilers, 24 months for low pressure steam heating, hot water heating, and hot water supply boilers, and 36 months for pressure vessels following July 1, 2001, it shall be unlawful for any person, firm, partnership, or corporation to operate in this state a boiler or pressure vessel, except a pressure vessel covered by owner or user inspection service as provided for in Section 25-12-15, without a valid inspection certificate. The operation of a boiler or pressure vessel without the inspection certificate or at a pressure exceeding that specified in the inspection certificate or in violation this chapter shall constitute a misdemeanor.



Section 25-12-18 - Disposition of fees.

The owner or user of a boiler or pressure vessel required by this chapter to be inspected by the chief inspector or his or her deputy inspector shall pay directly to the chief inspector, upon completion of inspection, fees as prescribed in rules and regulations promulgated by the secretary. Pressure vessel certificates of inspection fees shall not exceed ten dollars ($10) annually. The chief inspector shall transfer all fees received to a separate fund in the State Treasury to the credit of the department for its operation. All funds, pursuant to this chapter, deposited in the State Treasury shall be appropriated by the Legislature to the Secretary of Labor pursuant to the Budget Management Act and Article 4 of Chapter 4 of Title 41. All fees collected above the appropriated amount shall be transferred to the General Fund at the end of each fiscal year.



Section 25-12-19 - Bond.

The chief inspector shall furnish a bond in the sum of five thousand dollars ($5,000) and each of the deputy inspectors employed and paid by the state shall furnish a bond in the sum of two thousand dollars ($2,000) conditioned upon the faithful performance of their duties and upon a true account of moneys handled by them, respectively, and the payment thereof to the proper recipient.



Section 25-12-20 - Appeal and review.

(a) Any person aggrieved by an order or an act of the secretary or the chief inspector under this chapter may, within 15 days of notice thereof, appeal from the order or act to the board which, within 30 days thereafter, shall issue an appropriate order either approving or disapproving the order or act. A copy of the order by the board shall be given to all interested parties.

(b) After any order or act of the board, any person aggrieved thereby may file a petition in the Circuit Court of Montgomery County for review pursuant to the Alabama Administrative Procedure Act.



Section 25-12-21 - Preemption.

No county, municipality, or other political subdivision shall have the power to make any laws, ordinances, or resolutions providing for the construction, installation, inspection, maintenance, and repair of boilers and pressure vessels within the limits of the county, municipality, or other political subdivision.



Section 25-12-22 - Sunset provision.

Repealed by Act 2016-30, §3, effective February 29, 2016.






Chapter 13 - ELEVATOR SAFETY.

Section 25-13-1 - Purpose.

(a) The purpose of this chapter is to provide for the safety of life and limb and to promote public safety awareness. The use of unsafe and defective lifting devices imposes a substantial probability of serious and preventable injury to employees and the public exposed to unsafe conditions. The prevention of these injuries and protection of employees and the public from unsafe conditions is in the best interest of the people of this state. Elevator personnel performing work covered by this chapter shall by documented training or experience, or both, be familiar with the operation and safety functions of the components and equipment. Training and experience shall include, but not be limited to, recognizing the safety hazards and performing the procedures to which they are assigned in conformance with the requirements of this chapter. This chapter shall establish the minimum standards for elevator personnel.

(b) The provisions of this chapter are not intended to prevent the use of systems, methods, or devices of equivalent or superior quality, strength, fire resistance, code effectiveness, durability, and safety to those required by this chapter, provided that there is technical documentation to demonstrate the equivalency of the system, method, or device, as prescribed in ASME A17.1, ASME A18.1, or ASCE 21.

(c) The design or modification of equipment covered by this chapter shall be prepared by or under the direct control and personal supervision of a licensed professional engineer.



Section 25-13-2 - Definitions.

(a) As used in this chapter, the following terms shall have the following meanings:

(1) ADMINISTRATOR. The Secretary of the Department of Labor or his or her designee.

(2) ASCE 21. American Society of Civil Engineers Automated People Mover Standards.

(3) ASME A17.1. The Safety Code for Elevators and Escalators, an American National Standard.

(4) ASME A17.3. The Safety Code for Existing Elevators and Escalators, an American National Standard.

(5) ASME A18.1. The Safety Standard for Platform Lifts and Stairway Chairlifts, an American National Standard.

(6) AUTOMATED PEOPLE MOVER. An installation as defined as an automated people mover in ASCE 21.

(7) BOARD. The Elevator Safety Review Board.

(8) CERTIFICATE OF OPERATION. A document issued by the administrator that indicates that the conveyance has had the required safety inspection and tests, and fees have been paid as set forth in this chapter.

(9) CERTIFICATE OF OPERATION; TEMPORARY. A document issued by the administrator which permits the temporary use of a non-complaint conveyance by the general public for a limited time while minor repairs are being completed.

(10) CONVEYANCE. Any elevator, dumbwaiter, escalator, moving sidewalk, platform lifts, stairway chairlifts, and automated people movers.

(11) DORMANT ELEVATOR, DUMBWAITER, OR ESCALATOR. An installation placed out of service as specified in ASME A17.1 and ASME A18.1.

(12) ELEVATOR. An installation as defined as an elevator in ASME A17.1.

(13) ELEVATOR CONTRACTOR. Any sole proprietor, firm, or corporation who possesses an elevator contractor's license in accordance with Sections 25-13-7 and 25-13-8 and who is engaged in the business of erecting, constructing, installing, altering, servicing, repairing, or maintaining elevators or related conveyances covered by this chapter.

(14) ELEVATOR HELPER/APPRENTICE. Any person who works under the general direction of a licensed elevator mechanic. A license is not required.

(15) ELEVATOR INSPECTOR. Any person who possesses an elevator inspector's license in accordance with this chapter.

(16) ELEVATOR MECHANIC. Any person who possesses an elevator mechanic's license in accordance with Sections 25-13-7 and 25-13-8 and who is engaged in erecting, constructing, installing, altering, servicing, repairing, or maintaining elevators or related conveyances covered by this chapter.

(17) ESCALATOR. An installation as defined as an escalator in ASME A17.1.

(18) EXISTING INSTALLATION. An installation as defined as an installation, existing in ASME A17.1.

(19) LICENSE. A written license, duly issued by the administrator, authorizing a sole proprietor, firm, or company to carry on the business of erecting, constructing, installing, altering, servicing, repairing, or maintaining or performing inspections of elevators or related conveyances covered by this chapter.

(20) LICENSE, ELEVATOR CONTRACTOR'S. A license which is issued to an elevator contractor who has proven his or her qualifications and ability and has been authorized by the board to possess this type of license. It shall entitle the holder thereof to engage in the business of erecting, constructing, installing, altering, servicing, testing, repairing, or maintaining elevators or related conveyances covered by this chapter.

(21) LICENSE, ELEVATOR MECHANIC. A license which is issued to a person who has proven his or her qualifications and ability and has been authorized by the board to work on conveyance equipment. It shall entitle the holder thereof to install, construct, alter, service, repair, test, maintain, and perform electrical work on elevators or related conveyances covered by this chapter.

(22) LICENSE, LIMITED ELEVATOR MECHANIC. A license which is issued to a person who has proven his or her qualifications and ability, and has been authorized by the board to work on platform lifts and stairway chairlifts.

(23) LICENSE, INSPECTOR. A license which is issued to any person who has proven his or her qualifications and ability and has been authorized by the board to possess this type of license. It shall entitle the holder thereof to engage in the business of inspecting elevators or related conveyances covered by this chapter.

(24) LICENSE, LIMITED ELEVATOR CONTRACTOR'S. A license which is issued by the administrator, authorizing a sole proprietor, firm, or company who employs individuals to carry on a business of erecting, constructing, installing, altering, servicing, repairing, or maintaining platform lifts and stairway chairlifts within any building or structure, including, but not limited to, private residences.

(25) LICENSEE. An elevator mechanic, elevator contractor, or elevator inspector.

(26) MATERIAL ALTERATION. An alteration as defined in the referenced standards.

(27) MOVING WALK OR SIDEWALK. An installation as defined as a moving walk in ASME A17.1.

(28) PRIVATE RESIDENCE. A separate dwelling or a separate apartment in a multiple dwelling which is occupied by members of a single-family unit.

(29) REPAIR. A repair as defined in the referenced standards and which does not require a permit.

(30) TEMPORALLY DORMANT ELEVATOR, DUMBWAITER, OR ESCALATOR. An installation whose power supply has been disconnected by removing fuses and placing a padlock on the mainline disconnect switch in the OFF position. The car is parked and the hoistway doors are in the closed and latched position. A wire seal shall be installed on the mainline disconnect switch by a licensed elevator inspector. This installation shall not be used again until it has been put in safe running order and is in condition for use. Annual inspections shall continue for the duration of the temporally dormant status by a licensed elevator inspector. Temporally dormant status shall be renewable on an annual basis and shall not exceed a five-year period. The elevator inspector shall file a report with the chief elevator inspector describing the current conditions. The wire seal and padlock shall not be removed for any purpose without permission from the elevator inspector.

(b) All other building transportation terms are as defined in the latest edition of ASME A17.1 and ASME A18.1.



Section 25-13-3 - Applicability.

(a) Unless otherwise provided herein, this chapter covers the design, construction, operation, inspection, testing, maintenance, alteration, and repair of the following equipment, its associated parts, and its hoistways:

(1) Hoisting and lowering mechanisms equipped with a car or platform, which move between two or more landings. This equipment includes, but is not limited to, the following:

a. Elevators.

b. Platform lifts and stairway chairlifts.

(2) Power driven stairways and walkways for carrying persons between landings. This equipment includes, but is not limited to, the following:

a. Escalators.

b. Moving walks.

(3) Hoisting and lowering mechanisms equipped with a car which serves two or more landings and is restricted to the carrying of material by its limited size or limited access to the car. This equipment includes, but is not limited to, the following:

a. Dumbwaiters.

b. Material lifts and dumbwaiters with automatic transfer devices.

(b) This chapter covers the design, construction, operation, inspection, maintenance, alteration, and repair of automatic guided transit vehicles on guideways with an exclusive right-of-way including, but not limited to, automated people movers.

(c) Equipment not covered by this chapter includes, but is not limited to, any of the following:

(1) Personnel hoists within the scope of ANSI A10.4.

(2) Material hoists within the scope of ANSI A10.5.

(3) Manlifts within the scope of ASME A90.1.

(4) Mobile scaffolds, towers, and platforms within the scope of ANSI A92.

(5) Powered platforms and equipment for exterior and interior maintenance within the scope of ANSI 120.1.

(6) Conveyors and related equipment within the scope of ASME B20.1.

(7) Cranes, derricks, hoists, hooks, jacks, and slings within the scope of ASME B30.

(8) Industrial trucks within the scope of ASME B56.

(9) Portable equipment, except for portable escalators which are covered by ANSI A17.1.

(10) Tiering or piling machines used to move materials to and from storage located and operating entirely within one story.

(11) Equipment for feeding or positioning materials at machine tools, printing presses, etc.

(12) Skip or furnace hoists.

(13) Wharf ramps.

(14) Railroad car lifts or dumpers.

(15) Line jacks, false cars, shafters, moving platforms, and similar equipment used for installing an elevator by a contractor licensed in this state.

(16) Equipment otherwise covered under this chapter which is located at an industrial facility that is not accessible by the general public and which is used in the construction, operation, or maintenance of the facility.

(d) This chapter shall not apply to any entity engaged in the generation, transmission, or distribution of electric energy or any employee, agent, or contractor thereof when performing work for the utility or other entity described herein.

(e) The providers required to be licensed under Section 34-14C-4, shall be exempt from this chapter.



Section 25-13-4 - License required.

(a) No person shall erect, construct, alter, replace, maintain, remove, or dismantle any conveyance contained within buildings or structures in the jurisdiction of this state unless an elevator mechanic license has been issued, as described herein, and the person is working under the direct supervision of a sole proprietor, firm, or corporation who is a licensed elevator contractor pursuant to this chapter. No person shall wire any conveyance, from the mainline feeder terminals on the controller, in the jurisdiction of this state, unless an elevator mechanic license has been issued as described herein and the person is working under the direct supervision of a sole proprietor, firm, or corporation who is a licensed elevator contractor pursuant to this chapter. No other license shall be required for this work. A licensed elevator contractor is not required for removing or dismantling conveyances which are destroyed as a result of a complete demolition of a secured building or structure or where the hoistway or wellway is demolished back to the basic support structure whereby no access is permitted therein to endanger the safety and welfare of a person.

(b) No person shall inspect any conveyance within buildings or structures, including, but not limited to, private residences, unless an inspector's license has been issued as described herein.



Section 25-13-5 - Elevator Safety Review Board - Created; composition.

(a) There is created the Elevator Safety Review Board, herein referred to as the "board," consisting of 10 members, one of whom shall be the State Secretary of the Department of Labor who shall serve as the administrator. The Governor shall appoint the remaining nine members of the board as follows: One representative from a major elevator manufacturing company or its authorized representative; one representative from an elevator servicing company; one representative of the architectural design profession; one representative of the general public; one representative of a municipality in this state; one representative of a building owner or manager; one representative who is physically handicapped; one licensed professional engineer; and one representative of labor involved in the installation, maintenance, and repair of elevators. Each member of the board shall be a citizen of this state and the membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(b) The initial members constituting the board shall serve for terms of three years, excluding the administrator who shall serve continuously. The board members shall serve without salary, but shall receive from the state expenses necessarily incurred by them in performance of their duties. The Governor shall appoint one of the members to serve as chair, and the chair shall be the deciding vote in the event of a tie vote.

(c) Upon the expiration of the initial terms of office, the terms of office shall be staggered so that three successors shall serve terms of office of one year each; three successors shall serve terms of office of two years each; and three successors shall serve terms of office of three years each. The Governor, by drawing lots, shall determine which successors shall serve one, two, and three-year terms of office. Thereafter, each successor member shall be appointed and serve a term of office of three years. The administrator shall continue to serve continuously.



Section 25-13-6 - Elevator Safety Review Board - Powers and duties.

(a) The board may consult with engineering authorities and organizations concerned with standard safety codes, rules, and regulations governing the operation, maintenance, servicing, construction, alteration, installation, and inspection of elevators, dumbwaiters, escalators, and the qualifications which are adequate, reasonable, and necessary for an elevator mechanic, contractor, and inspector. Therefore, the board may recommend the amendments of applicable legislation, when appropriate, to legislators.

(b) The board shall establish regulations for the equipment regulated by this chapter. The regulations shall include the Safety Code for Elevators and Escalators, ASME A17.1; the Safety Code for Existing Elevators and Escalators, ASME A17.3; the Safety Standards for Platform Lifts and Stairway Chairlifts, ASME A18.1; and Automated People Mover Standards, ASCE 21. The board shall adopt the latest editions of the standards within six months of their effective date. Any modifications to the standards that the administrator deems necessary shall be justified in writing by the board.

(c) The board may grant exceptions and variances from the literal requirements of applicable code and standards, regulations, or local legislation, or any combination of these, in cases where such variances would not jeopardize the public safety and welfare. The board may hear appeals, hold hearings, and decide upon appeals within 30 days of the appeal.

(d) The board shall establish fee schedules for licenses, permits, certificates, and inspections. The fees shall reflect the actual costs and expenses to conduct the duties as described in this chapter. All fees collected by the administrator pursuant to this chapter shall be remitted to the Elevator Safety Review Board Operational Fund in the State Treasury to the credit of the board for its operation and for the operation of the Department of Labor. Any funds appropriated for the operation of the board that are not needed for current operations as determined by the administrator of the department and within the appropriation ceiling of the board may be used for operation of the department. All fees collected in the Elevator Safety Review Board Operational Fund above the appropriated amount shall be transferred to the State General Fund within one quarter after the end of each fiscal year.

In addition, the administrator of the department may transfer unused funds in the Elevator Safety Review Board Operational Fund to the State General Fund.

(e) The board shall be subject to the Alabama Sunset Law, Chapter 20, Title 41, as an enumerated agency as provided in Section 41-20-3, and shall have a termination date of October 1, 2005, and every four years thereafter, unless continued pursuant to the Alabama Sunset Law.



Section 25-13-7 - Application for license.

(a) Elevator Contractor. Any sole proprietor, firm, or corporation wishing to engage in the business of elevator, dumbwaiter, escalator, moving sidewalk, or other conveyance installation, alteration, service, replacement, or maintenance within this jurisdiction shall make application for a license with the administrator on a form provided by the administrator.

(b) Elevator Mechanic. Any person wishing to engage in installing, altering, repairing, or servicing an elevator, dumbwaiter, escalator, moving sidewalk installation, alteration, service, replacement, or maintenance within the jurisdiction of this state shall make application for a license with the administrator on a form provided by the administrator.

(c) Inspector. Any person wishing to engage in the business of elevator, dumbwaiter, escalator, moving walk, or platform or stairway chairlift inspections within the jurisdiction of this state shall make application for a license with the administrator on a form to be provided by the administrator. An inspector shall possess those qualifications established by rule of the Department of Labor.

(d) The application for licenses shall contain information for the following provisions:

(1) If a person or sole proprietor, the name, residence address, and business address of the applicant.

(2) If a partnership, the name and residence and business addresses of each partner.

(3) If a domestic corporation, the name and business address of the corporation and the name and residence address of the principal officer of the corporation. If a corporation other than a domestic corporation, the name and address of a local agent who shall be authorized to accept service of process and official notices.

(4) The number of years the applicant has engaged in the business of installing, inspecting, and maintaining or servicing elevators or platform lifts.

(5) The approximate number of persons, if any, to be employed by the elevator contractor applicant and, if applicable, satisfactory evidence that the employees are or will be covered by workers' compensation insurance.

(6) Satisfactory evidence that the applicant is or will be covered by general liability, personal injury, and property damage insurance.

(7) Criminal record of convictions, if any, as verified by the Department of Public Safety.

(8) If a person or sole proprietor, a statement that the applicant is a United States citizen or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(9) Other information as the administrator may require.



Section 25-13-8 - Qualifications for mechanic license; issuance without examination.

(a) No license shall be granted to any person who has not proven his or her qualifications and abilities. Applicants for a mechanic license must demonstrate the following qualifications:

(1) An acceptable combination of documented experience and education credits and not less than three years' work experience in the elevator industry in construction, maintenance, and service and repair, as verified by current and previous employers licensed to do business in this state. Satisfactory completion of a written examination administered by the board on the most recent referenced codes and standards.

(2) Certificates of completion and successfully passing the mechanic examination of a nationally recognized training program for the elevator industry such as the National Elevator Industry Educational Program or its equivalent; or certificates of completion of an apprenticeship program for elevator mechanic, having standards substantially equal to those of this chapter, and registered with the Bureau of Apprenticeship and Training, U.S. Department of Labor, or a state apprenticeship council.

(b) Any person who furnishes the administrator with acceptable proof that he or she has worked as an elevator constructor or maintenance or repair person shall upon making application for a license and paying the license fee be entitled to receive a license without an examination. The person shall have worked without direct and immediate supervision for an elevator contractor licensed to do business in this state. This employment shall be not less than three years immediately prior to September 1, 2003. The person must make application within one year of September 1, 2003.

(c) A license shall be issued to an individual holding a valid license from a state having standards substantially equal to those of this chapter upon application and without examination.



Section 25-13-9 - Qualifications for inspector's license.

No inspector's license shall be granted to any person unless he or she demonstrates to the satisfaction of the administrator or other officer designated by the board that he or she meets the qualifications established by rule of the Department of Labor for an elevator inspector.



Section 25-13-10 - Requirements for contractor's license.

No license shall be granted to any sole proprietor, firm, or corporation that has not demonstrated the requisite qualifications and abilities. Duly authorized applicants for an elevator contractor's license must have in their employ licensed elevator mechanics who perform the work described herein and have proof of compliance with the insurance requirements as set forth in this chapter.



Section 25-13-11 - Comity.

A license may be issued to a sole proprietor, firm, or corporation holding a valid license from a state having standards substantially equal to those of this chapter, upon application.



Section 25-13-12 - Issuance of license; fees; emergency and temporary elevator mechanic licenses; renewal; continuing education.

(a) Upon approval of an application, the administrator may issue a license which shall be renewable biennially. The fee for such license and for any renewal thereafter shall be set by the board.

(b) Whenever an emergency exists in the state due to disaster, act of God, or work stoppage and the number of persons in the state holding licenses granted by the administrator is insufficient to cope with the emergency, the licensed elevator contractors shall respond as necessary to assure the safety of the public. Any person certified by a licensed elevator contractor to have an acceptable combination of documented experience and education to perform elevator work without direct and immediate supervision shall seek an emergency elevator mechanic license from the administrator within five business days after commencing work requiring a license. The administrator shall issue emergency elevator mechanic licenses. The licensed elevator contractor shall furnish proof of competency as the administrator may require. Each such license shall recite that it is valid for a period of 30 days from the date of issuance for particular elevators or geographical areas as the administrator may designate and shall entitle the licensee to the rights and privileges of an elevator mechanic license issued in this chapter. The administrator shall renew an emergency elevator mechanic license during the existence of an emergency. No fee shall be charged for any emergency elevator mechanic license or renewal thereof.

(c) A licensed elevator contractor shall notify the administrator when there are no licensed personnel available to perform elevator work. The licensed elevator contractor may request that the administrator issue temporary elevator mechanic licenses to persons certified by the licensed elevator contractor to have an acceptable combination of documented experience and education to perform elevator work without direct and immediate supervision. Any person certified by the licensed elevator contractor to have an acceptable combination of documented experience and education to perform elevator work without direct and immediate supervision shall immediately seek a temporary elevator mechanic license from the administrator and shall pay such fee as the board shall determine. Each such license shall recite that it is valid for 30 days from the date of issuance and while the person is employed by the licensed elevator contractor who certified the individual as qualified. The license shall be renewable as long as the shortage of license holders shall continue.

(d)(1) The renewal of all licenses granted under this section shall be conditioned upon the submission of a certificate of completion of a course designed to ensure the continuing education of licensees on new and existing provisions of the regulations of the board. The course shall consist of not less than eight hours of instruction and shall be attended and completed within one year immediately preceding any such license renewal.

(2) The course shall be taught by instructors through continuing education providers and may include, but not be limited to, association seminars and labor training programs. The board shall approve the continuing education providers. All instructors shall be approved by the board and exempt from the requirements of the preceding paragraph with regard to application for license renewal provided that the applicant was qualified as an instructor at any time during the year immediately preceding the scheduled date for such renewal.

(3) A licensee who is unable to complete the continuing education course required under this section prior to the expiration of his or her license due to a temporary disability may apply for a waiver from the board. This shall be on a form provided by the board which shall be signed under the penalties of perjury and accompanied by a certified statement from a competent physician attesting to the temporary disability. Upon the termination of the temporary disability, the licensee shall submit to the board a certified statement from the same physician, if practicable, attesting to the termination of the temporary disability. At that time a waiver sticker, valid for 90 days, shall be issued to the licensee and affixed to his or her license.

(4) Approved training providers shall keep uniform records, for a period of 10 years, of attendance of licensees following a format approved by the board, and the records shall be available for inspection by the board. Approved training providers shall be responsible for the security of all attendance records and certificates of completion; provided, however, that falsifying or knowingly allowing another to falsify such attendance records or certificates of completion shall constitute grounds for suspension or revocation of the approval required under this section.



Section 25-13-13 - Suspension, revocation, etc., of license.

(a) A license issued pursuant to this chapter may be suspended, revoked, or subject to civil penalty by the administrator upon verification that any one or more of the following reasons exist:

(1) Any false statement as to material matter in the application.

(2) Fraud, misrepresentation, or bribery in securing a license.

(3) Failure to notify the administrator and the owner or lessee of an elevator or related mechanism of any condition not in compliance with this chapter.

(4) Violation of any provisions of this chapter.

(b) No license shall be suspended, revoked, or subject to civil penalty until after a hearing before the administrator upon notice to the licensee of at least 10 days at the last known address appearing on the license, served personally or by registered mail. The notice shall state the date, hour, and place of hearing and set forth a statement of facts constituting the grounds for the charges against the licensee. The administrator may suspend or revoke the license or dismiss the proceeding.

(c) Any person, sole proprietor, firm, or corporation whose license is revoked, suspended, or subject to civil penalty may appeal from such determination to the board, which shall, within 30 days thereafter, hold a hearing, of which at least 15 days' written notice shall be given to all interested parties. The board shall, within 30 days after such hearing, issue a decision.



Section 25-13-14 - Registration of conveyances.

Within six months after the date of the appointment of the board, the owner or lessee of every existing conveyance shall register with the board and the administrator each such elevator, dumbwaiter, platform lift, and escalator, or device described in Section 25-13-1 owned and operated by the owner or lessee, giving the type, rated load and speed, name of manufacturer, its location and the purpose for which it is used, and such additional information as the administrator may require. Elevators, dumbwaiters, platform lifts, escalators, and moving walks, or other conveyances on which construction has begun subsequent to the date of the creation of the board shall be registered at the time they are completed and placed in service.



Section 25-13-15 - Installation, service, maintenance of conveyances.

It shall be the responsibility of individuals, firms, or corporations licensed by this chapter to ensure that installation and/or service and maintenance of elevators and devices described in Section 25-13-1 are performed in compliance with the provisions contained in the state fire prevention and building codes and with generally accepted standards referenced in the code.



Section 25-13-16 - Conveyance permit required.

(a) No conveyance covered by this chapter shall be erected, constructed, installed, or altered within buildings or structures within this jurisdiction unless a permit has been obtained from the administrator before the work is commenced. Where any material alteration, as defined herein, is made, the device shall conform to applicable requirements in ASME A17.1, ASME A18.1, or ASCE 21 for the alteration. No permit required hereunder shall be issued except to a sole proprietor, firm, or corporation holding a current elevator contractor's license, duly issued pursuant to this chapter. A copy of such permit shall be kept at the construction site at all times while the work is in progress.

(b) The permit fee shall be as set by the board. Permit fees collected are non-refundable.

(c) Each application for a permit shall be accompanied by copies of specifications and accurately scaled and fully dimensioned plans showing the location of the installation in relation to the plans and elevation of the building; the location of the machinery room and the equipment to be installed, relocated, or altered; and all structural supporting members thereof, including foundations, and shall specify all materials to be employed and all loads to be supported or conveyed. Such plans and specifications shall be sufficiently complete to illustrate all details of construction and design.

(d) The applicable fees shall accompany each permit application.



Section 25-13-17 - Revocation of permit; extension of time.

(a) Permits may be revoked for the following reasons:

(1) Where any false statements or misrepresentations were made as to the material facts in the application, plans, or specifications on which the permit was based.

(2) Where the permit was issued in error and should not have been issued in accordance with this chapter.

(3) Where the work detailed under the permit is not being performed in accordance with the provisions of the application, plans, or specifications or with this chapter or conditions of the permit.

(4) Where the elevator contractor to whom the permit was issued fails or refuses to comply with a STOP WORK order.

(5) If the work authorized by the permit is not commenced within six months after the date of issuance or within a shorter period of time as the administrator, or his or her authorized representative in his or her discretion, may specify at the time the permit is issued.

(6) If the work is suspended or abandoned for 60 days, or shorter time as the administrator may specify at the time the permit is issued, after the work has been started.

(b) The administrator may allow an extension of time at his or her discretion.



Section 25-13-18 - Installation by licensee; certification of compliance; certificate of operation; inspection.

(a) All new conveyance installations shall be performed by a sole proprietor, firm, or corporation to which a license to install or service conveyances has been issued. Subsequent to installation, the licensed sole proprietor, firm, or corporation must certify compliance with the applicable sections of this chapter. Prior to any conveyance being used, the property owner or lessee must obtain a certificate of operation from the administrator. A fee as set forth in this chapter shall be paid for the certificate of operation. It shall be the responsibility of the licensed elevator contractor to complete and submit first-time registrations for new installations. The certificate of operation fee for newly installed elevators, platform lifts, and stairway chairlifts for private residences shall be subsequent to an inspection by a licensed third party inspection firm.

(b) The certificate of operation fee for all new and existing stairway chairlifts for private residences and any renewal fees shall be waived. The administrator, or his or her designee, shall inspect, in accordance with the requirements set forth in this chapter, all newly installed elevators, platform lifts, and stairway chairlifts for private residences. For newly installed residential elevators and residential elevators in locations other than private residences, the inspector shall note on the inspection report compliance with the applicable codes governing protection of hoistway openings, commonly known as the 3x5 rule.

(c) A certificate of operation is renewable annually. The administrator may require any conveyance out of compliance with this chapter to be placed out of service until it is reinspected and found to be in compliance. In addition, a private residence owner may request an annual inspection at his or her discretion. Certificates of operation must be clearly displayed on or in each conveyance.

(d) No county, municipality, or other political subdivision shall have the power to make any laws, ordinances, or resolutions providing for the construction, installation, inspection, maintenance, and repair of elevators and conveyances within the limits of the county, municipality, or other political subdivision.



Section 25-13-19 - Insurance policies.

(a) Elevator contractors shall submit to the administrator an insurance policy, or certified copy thereof, issued by an insurance company authorized to do business in the state to provide general liability coverage of at least one million dollars ($1,000,000) for injury or death of any number of persons in any one occurrence and with coverage of at least five hundred thousand dollars ($500,000) for property damage in any one occurrence and the statutory workers' compensation insurance coverage.

(b) Elevator inspectors, not employed by the authority having jurisdiction, shall submit to the administrator an insurance policy, or certified copy thereof, issued by an insurance company authorized to do business in the state to provide general liability coverage of at least one million dollars ($1,000,000) for injury or death of any number of persons in any one occurrence and with coverage of at least five hundred thousand dollars ($500,000) for property damage in any one occurrence and the statutory workers' compensation insurance coverage.

(c) The policies, or duly certified copies thereof, or an appropriate certificate of insurance approved as to form by the administrator shall be delivered to the administrator before or at the time of the issuance of a license. In the event of any material alteration or cancellation of any policy, at least 10 days' notice shall be given to the administrator.



Section 25-13-20 - Enforcement program; investigation.

(a) It shall be the duty of the administrator to develop an enforcement program which will ensure compliance with regulations and requirements referenced in this chapter. An enforcement program shall include, but is not limited to, regulations for identification of property locations which are subject to the regulations and requirements; issuing notifications to violating property owners or operators; random on-site inspections and tests on existing installations; witnessing periodic inspections and testing in order to ensure satisfactory performance by licensed persons, sole proprietors, firms, or corporations; and assisting in the development of public awareness programs.

(b) Any person may request an investigation into an alleged violation of this chapter by giving notice to the administrator of such violation or danger. The notice shall be in writing, shall set forth with reasonable particularity the grounds for the notice, and shall be signed by the person making the request. Upon the request of any person signing the notice, such person's name shall not appear on any copy of the notice or any record published, released, or made available.

(c) If upon receipt of a notification, the administrator determines that there are reasonable grounds to believe that a violation or danger exists, the administrator shall cause to be made an investigation in accordance with this chapter as soon as practicable to determine if such violation or danger exists. If the administrator determines that there are no reasonable grounds to believe that a violation or danger exists, the administrator shall notify the party in writing of such determination.



Section 25-13-21 - Liability under chapter.

This chapter shall not be construed to relieve or lessen the responsibility or liability of any person, firm, or corporation owning, operating, controlling, maintaining, erecting, constructing, installing, altering, inspecting, testing, or repairing any elevator or other related mechanism covered by this chapter for damages to person or property caused by any defect therein, nor does the state assume any such liability or responsibility therefor or any liability to any person for whatever reason whatsoever by the enactment of this chapter or any acts or omissions arising hereunder.



Section 25-13-22 - Penalties.

Any owner or lessee who shall violate any of the provisions of this chapter, upon conviction thereof, shall be fined in an amount not to exceed one thousand five hundred dollars ($1,500) or be imprisoned for a period not exceeding 30 days or both fined and imprisoned.



Section 25-13-23 - Compliance with chapter.

The provisions of this chapter are not retroactive unless otherwise stated, and equipment shall be required to comply with the applicable code at the date of installation or within the period determined by the board for compliance with ASME A17.3, whichever is more stringent. If upon the inspection of any device covered by this chapter, the equipment is found to be in dangerous condition or there is an immediate hazard to those riding or using the equipment or if the design or the method of operation in combination with devices used is considered inherently dangerous in the opinion of the administrator, the administrator shall notify the owner of the condition and shall order such alterations or additions as may be deemed necessary to eliminate the dangerous condition.



Section 25-13-24 - Annual inspections required.

(a) It shall be the responsibility of the owners of all new and existing conveyances located in any building or structure to have the conveyances inspected annually (ASME A17.1, category one) by a licensed elevator inspector. Subsequent to inspection, the licensed elevator inspector shall supply the property owner or lessee and the administrator with a written inspection report describing any and all violations. Property owners shall have 30 days from the date of the published inspection report to be in full compliance with correcting the violations.

(b) It shall be the responsibility of the owners of conveyances to have a licensed elevator inspector, as described in this chapter, insure that the required tests are performed at intervals in compliance with ASME A17.1, ASME A18.1, and ASCE 21.

(c) All tests shall be performed by a licensed elevator mechanic.



Section 25-13-25 - Relation to other laws, etc.

Whenever a provision in this chapter is found to be inconsistent with any provision of applicable state law, any rule or regulation promulgated thereunder, or any code, the applicable state law shall prevail. This chapter, unless specifically stated otherwise, is not intended to establish more stringent or more restrictive standards than standards set forth in the applicable state law.






Chapter 14 - ALABAMA PROFESSIONAL EMPLOYER ORGANIZATION REGISTRATION ACT.

Section 25-14-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Professional Employer Organization Registration Act."



Section 25-14-2 - Legislative findings.

The Legislature finds and declares the following:

(1) That employee leasing is a growing industry in the State of Alabama and that professional employer organizations provide increased opportunities for employers to develop cost-effective methods of satisfying their personnel requirements and providing employees with access to certain employment benefits which might otherwise not be available to them.

(2) The Legislature deems it necessary, however, in the interest of the welfare of workers and employers to establish standards for the operation, regulation, and registration of professional employer organizations in Alabama to be administered by the Workers' Compensation Division of the Department of Labor, and it is the intent of the Legislature that this be accomplished pursuant to the Alabama Professional Employer Organization Registration Act.

(3) That any allocation of the employer duties and responsibilities pursuant to this chapter will preserve all rights to which covered employees would be entitled under a traditional employment relationship.



Section 25-14-3 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) ADMINISTRATIVE FEE. The fee charged to a client by a professional employer organization for professional employer services. The term does not include any amount of a fee by the professional employer organization that is for wages and salaries, benefits, workers' compensation, payroll taxes, withholding, or other assessments paid by the professional employer organization to or on behalf of covered employees under the professional employer agreement.

(2) CLIENT. A person or entity that enters into a professional employer agreement with a professional employer organization, including a worksite employer.

(3) CONTROLLING PERSON. Any of the following:

a. An officer or director of a corporation operating as a professional employer organization, a shareholder holding 25 percent or more of the voting stock of a corporation operating as a professional employer organization, or a partner of a partnership operating as a professional employer organization.

b. An individual who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of a company operating as a professional employer organization through the ownership of voting securities, by contract or otherwise, and who is actively involved in the day-to-day management of the company.

(4) COVERED EMPLOYEE. An individual having a relationship with a professional employer organization and a client who meets all of the following criteria:

a. The individual has executed a written employment agreement with the professional employer organization.

b. The individual is a co-employee of both the professional employer organization and the client.

c. The individual's relationship with a professional employer organization and a client pursuant to a professional employer agreement is subject to this chapter. Individuals who are officers, directors, shareholders, partners, and managers of the client are covered employees to the extent the professional employer organization and the client have expressly agreed in the professional employer agreement that the individuals would be covered employees and provided the individuals meet the criteria of this subdivision and act as operational managers or perform services for the client.

(5) DEPARTMENT. The Alabama Department of labor.

(6) PERSON. An individual, sole proprietorship, business, partnership, corporation, limited liability company, association, firm, or any other form of legally recognized entity.

(7) PROFESSIONAL EMPLOYER ORGANIZATION. A person engaged in the business of providing professional employer services through one or more professional employer organization arrangements. A person engaged in the business of providing professional employer services shall be subject to registering under this chapter regardless of its use of the term professional employer organization, PEO, staff leasing company, registered staff leasing company, employee leasing company, or any other name. The term does not include:

a. Arrangements where a person, whose principal business activity is not entering into professional employer arrangements and which does not hold itself out as a professional employer organization, shares employees with a commonly owned company within the meaning of Section 414(b) and (c) of the Internal Revenue Code of 1986.

b. Arrangements by which a person assumes responsibility for the product produced or service performed by the person or his or her agents and retains and exercises primary direction and control over the work performed by the individuals whose services are supplied under the arrangements.

c. Temporary help services, which consist only of: (i) recruiting and hiring their own employees; (ii) finding other organizations that need the services of those employees; (iii) assigning those employees to perform work at or services for the other organizations to support or supplement the other organizations' workforces, or to provide assistance in special work situations such as, but not limited to, employee absences, skill shortages, seasonal workloads, or to perform special assignments or projects, and (iv) customarily attempting to reassign the employees to other organizations when they finish each assignment. However, notwithstanding any provision to the contrary, a temporary help service entity shall annually, at no cost, certify on a form approved by the secretary that the temporary help service is not providing professional employer organization services.

(8) PROFESSIONAL EMPLOYER ORGANIZATION ARRANGEMENTS. An arrangement under contract where an employee of a professional employer organization is assigned or leased, or both, to work at a client company. The assignment of the covered employee is intended to be of a long-term or continuing nature, rather than temporary or seasonal in nature. The term shall be liberally construed to include any and all arrangements meeting the criteria set forth by this chapter, by whatever term known.

(9) PROFESSIONAL EMPLOYER SERVICES. The service of entering into relationships under this chapter in which all or a majority of the employees providing services to a client or to a division or work unit of clients are covered employees. More specifically, professional employer services may include, but are not limited to, the payment of payroll, payment of payroll taxes, payment of unemployment compensation taxes, providing for workers' compensation coverage, providing for health insurance coverage, and any and all other additional services as may be contracted for under the professional employer organization agreement. Exclusively providing, selling, or administering workers' compensation and/or health insurance plans to one or more clients is not the provision of professional employer services.

(10) REGISTRANT. A person or entity registered as a professional employer organization under this chapter or renewing a registration under this chapter.

(11) SECRETARY. The Secretary of the Alabama Department of Labor.

(12) TEMPORARY EMPLOYEE. A person employed either through a staffing service or directly by an employer to support or supplement the existing work force in special situations such as employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects with the expectation that the position of the person shall be terminated upon the completion of the task or function.



Section 25-14-4 - Construction of provisions; scope of business; taxation; competitive bidding; employment information provided by professional employer organization.

(a) Neither this chapter nor a professional employer agreement may affect, modify, or amend any collective bargaining agreement, or the rights or obligations of any client, professional employer organization, or covered employee under the federal National Labor Relations Act, or any other similar law.

(b) Neither this chapter nor a professional employer agreement may affect, modify, or amend any state, local, or federal licensing, registration, or certification requirement applicable to any professional employer organization, client, or covered employee.

(c) A covered employee who is required to be licensed, registered, or certified according to law or regulation is solely an employee of the client for purposes of the license, registration, or certification requirement.

(d) A professional employer organization does not engage in any occupation, trade, profession, or other activity which is subject to licensing, registration, or certification requirements, or is otherwise regulated by a governmental entity solely by entering into and maintaining a professional employer organization arrangement with a covered employee who is subject to the requirement or regulation.

(e) Unless otherwise expressly agreed to by the client in the professional employer agreement, a client shall have the sole right to direct and control the professional or licensed activities of covered employees and of the business of the client.

(f)(1) After June 1, 2006, for the purpose of qualifying for the income tax capital credit allowed under Article 7, commencing with Section 40-18-190, of Chapter 18, Title 40, and for the purpose of determining other economic incentives based on employment as provided or administered by the State of Alabama or its political subdivisions, covered employees actually working full-time in the business operations of the client shall be deemed employees solely of the client. A client shall be entitled to the benefit of any tax credit, economic incentive, or other benefit arising as the result of the employment of covered employees of the client, subject to all other state and local laws controlling any benefit addressed in this sentence. When determining the Alabama apportionment factor, a client company shall include in the payroll factor the amount paid to the professional employer organization that is due to be paid to covered employees as wages earned.

(2) Any tax or fee upon professional employer services may only be imposed on the revenue from administrative fees.

(3) The tax assessed on a per capita or per employee basis shall be assessed against the client for covered employees and against the professional employer organization for its employees who are not a covered employee of a client.

(g) A bid, contract, purchase order, or agreement entered into with the state or a political subdivision of the state, a client company's status or certification as a small, minority-owned, disadvantaged, or woman-owned business enterprise or as a historically under-utilized business is not affected because the client company has entered into an agreement with a professional employer organization or uses the services of a professional employer organization.

(h) Each professional employer organization shall provide, upon request by a client or an agency or department of this state, all employment information reasonably required by an agency or department of this state.



Section 25-14-5 - Registration requirements; limited registration; reciprocity; fees.

(a)(1) A person may not provide, advertise, or otherwise hold itself out as providing professional employer services in this state unless the person is registered under this chapter to operate a professional employer organization.

(2) Each person desiring to operate as a professional employer organization shall file with the secretary a completed registration form to include the following information:

a. The name or names under which the professional employer organization conducts business.

b. The address of the principal place of business of the professional employer organization and the address of each office it maintains in this state.

c. The professional employer organization's taxpayer or employer identification number.

d. A list by jurisdiction of each name under which the professional employer organization has operated in the preceding five years, including any alternative names, names of predecessors and, if known, successor business entities.

e. A statement of ownership, which shall include the name and evidence of the business experience of any person that, individually or acting in concert with one or more other persons, owns or controls, directly or indirectly, 25 percent or more of the equity interests of the professional employer organization.

f. A statement of management, which shall include the name and evidence of the business experience of any person who serves as president, chief executive officer, or otherwise has the authority to act as senior executive officer of the professional employer organization.

g. A financial statement setting forth the financial condition of the professional employer organization, as of a date not earlier than 180 days prior to the date submitted to the department, prepared in accordance with generally accepted accounting principles, and audited or reviewed by an independent certified public accountant licensed to practice in the jurisdiction in which such accountant is located. The secretary, by rule, may allow for a waiver of the audit or review procedures for new professional employer organizations in business for less than one year. In no event shall a professional employer organization be allowed a renewal of the waiver after its first year of existence.

(3) In addition to the completed registration form, the applicant shall also file any reasonable form, material, and information as is necessary to enable the secretary to ascertain whether individuals affiliated with the registrant are qualified to serve as controlling persons.

(4) The secretary shall determine, by rule, the registration process.

(5) Each professional employer organization operating within this state shall immediately, upon request by the secretary, furnish a complete and current listing of all client employers.

(b) The secretary shall determine, by rule, the financial requirements for a registrant or renewal of registration. The rule may require the submission of securities or guarantees securing the payment of all unemployment taxes and workers' compensation claims payments due to or with respect to covered employees and may require that the security or assets to secure such payments be maintained by a financial institution located in the State of Alabama. The secretary may accept net worth based upon audited financial statements in whole or in part for the financial requirements. The financial requirements shall not exceed one hundred thousand dollars ($100,000).

(c) The rules may provide and may establish fees for the consolidated application and licensing of professional employer organizations that are majority owned by the same parent, entity, or persons provided that: (1) The department may require an application fee for each professional employer organization, and (2) the multiple professional employer organizations may file reports and meet financial requirements on a consolidated basis if each company that is a part of the multiple employer organization group guarantees the obligations of each.

(d) A professional employer organization may be eligible for limited registration under this chapter if the professional employer organization:

(1) Is domiciled outside this state and is licensed or registered as a professional employer organization in another state that has substantially the same or greater requirements as this chapter.

(2) Does not maintain an office in this state or solicit clients located or domiciled within this state.

(3) Does not have more than 50 covered employees employed or domiciled in this state on any given day.

(4) The secretary shall determine, by rule, the limited registration requirements and process.

(e) The department, by rule, may provide for the reciprocal acceptance of a professional employer organization license or registration from another state if the licensing, operational, financial, and reporting requirements are substantially similar to those of this state. Neither this subsection nor a rule may be construed to relieve a registrant of the requirement of paying a fee required by this chapter or from any requirement to provide additional securities.

(f)(1) The secretary shall determine, by rule or regulation, the fees allowed by this chapter. The fees may not exceed those reasonably necessary for the administration and regulation of professional employer organizations in this state.

(2) The fee for any initial registration may not exceed one thousand dollars ($1,000), and the fee for a renewal registration may not exceed five hundred dollars ($500). The fee for any limited registration may not exceed five hundred dollars ($500), and the fee for a renewal of a limited registration may not exceed two hundred fifty dollars ($250). Fees for an initial or renewal registration shall be submitted at the time of registration and made payable to the Professional Employer Organization Registration Administrative Trust Fund. All registration fees shall be nonrefundable.

(g)(1) Each professional employer organization operating within this state on June 1, 2006, shall complete its initial registration not later than 180 days after June 1, 2006.

(2) Each professional employer organization not operating within this state on June 1, 2006, shall complete its initial registration prior to commencement of operations within this state.

(3) Any transfer or sale of stock or other ownership interest in a registrant that results in a change in the ownership of a majority of voting power over the stock or other ownership interest within a 12-month period shall require a new registration.

(4) A notice shall be posted in each business office maintained within the state which states that the professional employer organization is registered and regulated by the department and that any questions or complaints should be directed to the secretary.

(5) A notice shall be maintained in the administrative office of a client employer maintained within the state and shall be made available to any covered employee or the department's representative upon request which states the name of the professional employer organization the employer is associated with, that the professional employer organization is registered and regulated by the department, and that any questions or complaints should be directed to the secretary.

(6) Each professional employer organization shall maintain an agent within the state for service of process.

(7) Any registration or limited registration shall remain valid for a period of one year from the date of registration. Each professional employer organization continuing to operate within this state shall renew its registration every year. The registrant must demonstrate each year continued compliance with all requirements of this chapter, including, without limitation, all requirements set forth for the initial registration.

(h) All records, client listings, client reports, financial statements, and other information obtained from a professional employer organization under this chapter, except to the extent necessary for the proper administration of this chapter by the department, shall be confidential and shall not be published or open to public inspection.



Section 25-14-6 - Prohibited practices.

The following acts and omissions are deemed to constitute deceptive practices and are prohibited for a professional employer organization and its controlling person:

(1) Making, issuing, circulating, or causing to be made an estimate, illustration, circular, statement, advertisement, sales presentation, omission, or comparison which intentionally misleads, deceives, or misrepresents the benefits, advantages, disadvantages, conditions, or terms of any professional employer organization arrangement.

(2) Filing with the secretary or other public official, or making, publishing, disseminating, circulating, or delivering to a person any false statement of financial condition of a person or business with the intent to deceive.

(3) Knowingly making a false entry of a material fact in any book, report, or statement of any person or business or knowingly omitting to make a true entry of any material fact pertaining to the business of the person in any book, report, or statement of that person.

(4) Any other practice or behavior that is deemed to be deceptive by law.



Section 25-14-7 - Grounds for disciplinary action.

The following acts constitute grounds for which disciplinary action against a registrant or controlling person may be taken by the secretary:

(1) Being convicted of or entering a guilty plea or a plea of nolo contendere to, any of the following:

a. A crime in any jurisdiction which relates to the operation of a professional employer organization or the ability to engage in business as a professional employer organization.

b. Fraud, deceit, or misconduct in the classification of employees and reporting of employee wages under the workers' compensation laws of this state.

c. Fraud, deceit, or misconduct in the establishment of or maintenance of workers' compensation coverage, regardless of whether self-insured or otherwise.

d. Fraud, deceit, or misconduct in the operation of a professional employer organization.

(2) Failing to maintain evidence of the workers' compensation insurance coverage required in accordance with this chapter.

(3) Violating this chapter or any lawful order or rule issued under this chapter.

(4) Failing to notify the secretary in writing of any change of the primary business address or the addresses of any of the registrant's offices in the state.

(5) Being found guilty by a court of competent jurisdiction of a course of conduct or practices which show that the registrant is so incompetent, negligent, dishonest, or untruthful that the money, property, transactions, and rights of investors, or those with whom the registrant may sustain a confidential relation, may not safely be entrusted to the registrant.

(6) Failing to inform the secretary in writing within 30 days after being convicted, pleading guilty, or entering a plea of nolo contendere to a felony, regardless of adjudication.

(7) Found liable for civil fraud by any court of competent jurisdiction in any state.

(8) Failure to inform the secretary in writing within 30 days of an adverse material action by a state or federal regulatory agency.



Section 25-14-8 - Violations; penalties.

(a)(1) Upon a finding that a registrant has violated a provision of Section 25-14-6 or 25-14-7, the secretary may:

a. Impose an administrative fine not to exceed one thousand dollars ($1,000) for every count or separate offense.

b. Impose upon the registrant the cost of investigation and prosecution, including reasonable attorney fees.

c. Refuse to register or renew the registration of an offending professional employer organization.

(2) The secretary may make, or cause to be made, investigations, audits, or reviews within or without the state as the secretary deems necessary to determine whether a person has violated or is in danger of violating this chapter, including any regulation or rule to aid in the enforcement of this chapter, including any regulation or rule promulgated pursuant to this chapter.

(3) All civil penalties collected under this chapter shall be deposited in the Professional Employer Organization Registration Administrative Trust Fund.

(b) A person who engages in the business of or acts as a professional employer organization without first registering with the department, or otherwise violates this chapter or any rules and regulations promulgated by the secretary in accordance with this chapter, shall be liable for a civil penalty for each offense of one hundred dollars ($100) for each count or separate offense. Each day of continued violation shall constitute a separate offense.

(c) In addition to the penalties provided for in this chapter, the secretary may take whatever regulatory or legal action necessary to enjoin or restrain any person engaging in the business of or acting as a professional employer organization without having first registered with the department.

(d) The controlling person of a professional employer organization who collects payments from a client representing wages, taxes, benefit payments, or insurance payments and fails to remit the funds to the appropriate governmental or private entity shall be guilty of a Class C felony.

(e) The controlling person of a client of a professional employer organization who fraudulently or falsely procures payroll checks without having adequate funds to compensate and reimburse the professional employer organization shall be guilty of a Class C felony.



Section 25-14-9 - Written contract; rights and duties of clients; employees, and professional employer organizations.

(a) All professional employer organization arrangements shall have a written contract between the client and the professional employer organization recognizing the rights, responsibilities, and duties of each party. The contract shall disclose to the client the services to be rendered by the professional employer organization, including the total administrative fees charged for professional employer organization services, the respective rights and obligations of the parties, and shall provide the following:

(1) The professional employer organization reserves a right of direction and control over contract employees and exercises that right in the context of the need to do so according to the terms and conditions of the professional employment agreement. The client, however, as an employer, may retain sufficient direction and control over covered employees necessary to conduct its business, and, without which, the client would be unable to conduct its business, discharge any fiduciary responsibility, or comply with any applicable licensure, regulatory, or statutory requirement.

(2) The professional employer organization assumes responsibility to pay wages to covered employees, withhold, collect, report, and remit payroll-related and unemployment taxes to the extent that the client employer has funded the obligations; and, to the extent the professional employer organization has assumed responsibility in the professional employer agreement, to make payments for employee benefits for covered employees. As used in this section, the term wages does not include any obligation between a client and a covered employee for payments beyond or in addition to the covered employee's salary, draw, or regular rate of pay, such as bonuses, commissions, severance pay, deferred compensation, profit sharing, vacation, sick leave, or other paid time off pay, unless the professional employer organization has expressly agreed to assume liability for the payments in the professional employer agreement.

(3) Under the terms and conditions of the professional employment agreement, the professional employer organization and the client shall both have a right to hire, terminate, and discipline the covered employees subject to the terms of any collective bargaining agreements which may exist.

(4) The responsibility to obtain workers' compensation coverage for covered employees, from a carrier licensed to do business in this state and otherwise in compliance with all applicable requirements, shall be specifically allocated to either the client or the professional employer organization in the professional employer agreement.

(b) A professional employer organization shall provide written notice to each covered employee affected by any such professional employer agreement of the general nature of the co-employment relationship between and among the professional employer organization, the client, and the covered employee.

(c)(1) Except as specifically provided in this chapter or in the professional employer agreement, the client shall be entitled to exercise all rights, and shall be obligated to perform all duties and responsibilities otherwise applicable to an employer in an employment relationship.

(2) Unless otherwise expressly agreed by the professional employer organization and the client in a professional employer agreement, the client retains the exclusive right to direct and control the covered employees as is necessary to conduct the business of the client, to discharge the fiduciary responsibilities of the client, or to comply with any licensure requirements applicable to client or to the covered employees.

(3) Except to the extent otherwise expressly provided by the applicable professional employer agreement, a client shall be solely responsible for the quality, adequacy, or safety of the goods or services produced or sold in a client's business.

(4) A client shall be solely responsible for directing, supervising, training, and controlling the work of the covered employees with respect to the business activities of the client and shall be solely responsible for the acts, errors, or omissions of the covered employees with regard to those activities.

(5) A client shall not be liable for the acts, errors, or omissions of a professional employer organization or of any covered employee of the client and a professional employer organization when the covered employee is acting under the express direction and control of the professional employer organization.

(d) Neither a professional employer agreement nor this chapter may be construed to diminish, abolish, or remove rights of covered employees as to clients or obligations of the client as to a covered employee existing prior to the effective date of a professional employer agreement.

(e) A covered employee is not, solely as the result of being a covered employee of a professional employer organization, an employee of the professional employer organization for purposes of general liability insurance, employment practices liability insurance, fidelity bonds, surety bonds, employer's liability which is not covered by workers' compensation, or liquor liability insurance carried by the professional employer organization unless the covered employees are included by specific reference in the professional employer agreement and applicable prearranged employment contract, insurance contract, or bond.

(f)(1) A professional employer organization shall be entitled to exercise only those rights and obligated to perform only those duties and responsibilities specifically required by this chapter and/or set forth in the professional employer agreement.

(2) A professional employer organization shall be deemed an employer of its worksite employees and perform the responsibilities designated in the professional employer organization arrangement and this chapter. A professional employer organization may not be liable for the acts, errors, or omissions of a client, or of any covered employee of the client and a professional employer organization when the covered employee is acting under the express direction and control of the client.

(3) A client and a professional employer organization shall each be deemed an employer for purposes of sponsoring retirement and welfare benefit plans for their covered employees, however, in no case shall a health care benefit plan be deemed to be jointly sponsored by both the client and the professional employer organization. The professional employer agreement shall identify whether the client or the professional employer organization is the sponsor of any given health care benefit plan.

a. Any single employer health care plan sponsored by a professional employer organization that is required under the federal Employee Retirement Income Security Act "ERISA" to be governed exclusively by federal law shall not be subject to this chapter.

b. Any health care plan sponsored by the professional employer organization that is not required under the federal Employee Retirement Income Security Act "ERISA" to be governed exclusively by federal law shall be governed by the laws of the State of Alabama.

(4) A professional employer organization shall pay wages and collect, report, and pay employment related taxes and report and pay unemployment taxes for covered employees to the extent that the client employer has funded those obligations.

(5)a. For purposes of unemployment compensation, covered employees of a professional employer organization are considered the employees of the professional employer organization, which shall be responsible for the payment of contributions, penalties, and interest on wages paid by the professional employer organization to its covered employees during the term of the applicable professional employer agreement.

b. The professional employer organization shall report by client and pay all required contributions to the Unemployment Compensation Trust Fund using the state employer account number and the contribution rate of the professional employer organization.

c. On the termination of a contract between a professional employer organization and a client or the failure by a professional employer organization to submit reports or make tax payments as required by this chapter, the client shall be treated as a new employer without a previous experience record unless that client is otherwise eligible for an experience rating.

(6)a. A professional employer organization shall assure to the satisfaction of the secretary that workers' compensation coverage is provided for all covered employees employed in this state pursuant to the laws of this state. Failure to provide the secretary with proof of workers' compensation coverage shall subject the professional employer organization to a civil penalty of one thousand dollars ($1,000). In the event individual coverage is obtained for each client employer, failure to provide proof of coverage for each client employer shall constitute a separate finable offense.

b. If the responsibility to obtain workers' compensation coverage for covered employees is allocated in the professional employer agreement to the professional employer organization, the agreement shall require that the professional employer organization maintain and provide to each client, at the termination of the agreement if requested by the client, records regarding the loss experience related to workers' compensation insurance provided to covered employees pursuant to the agreement.

c. Each professional employer organization shall within 30 days notify the secretary and the workers' compensation insurance carrier, if applicable, of the initiation of a new client or the termination of the professional employer organization's relationship with any client for which the professional employer organization provides services for covered employees within this state.

d. Each professional employer organization shall further notify the secretary and its clients within 10 days of any notice of cancellation of workers' compensation coverage. Failure to provide notices shall subject the registrant to an administrative penalty of one hundred dollars ($100) per day for each day past the required notice.

e. Both the client and the professional employer organization shall be considered the employer for the purpose of workers' compensation coverage, and shall each be entitled to protection of the exclusive remedy provision of the workers' compensation laws of this state.

(7)a. The sale and provision of professional employer services in conformance with this chapter shall not constitute the sale of insurance. However, the following activities shall not be considered the sale or provision of professional employer services: (i) Exclusively providing, selling, or administering workers' compensation and/or health insurance plans to one or more clients; (ii) soliciting prospective clients based solely or primarily on representations of insurance coverage or cost advantages; or (iii) offering for sale or selling a policy of insurance to a client or employee. No professional employer organization shall function or hold itself out as an insurer or insurance producer unless appropriately licensed by this state. The Alabama Department of Insurance shall have exclusive control of determining what defines the sale of insurance.

b. A self-insured professional employer organization may not extend the use of its self-insurance certificate to any other person, firm, or corporation not specifically authorized by such certificate.



Section 25-14-10 - Professional Employer Organization Registration Administrative Trust Fund.

(a) There is established in the State Treasury a fund entitled the Professional Employer Organization Registration Administrative Trust Fund. Fees and assessments provided by this chapter collected by the department shall be deposited in the fund. The fund shall constitute a separate fund to be disbursed by the state Comptroller on order of the secretary. All expenses incurred by the department under this chapter, including the salaries of all employees, travel costs, and any other cost of administration and enforcement as may become necessary, either within or without the state, shall be paid from the separate fund in the State Treasury upon warrants of the state Comptroller drawn upon the State Treasury from time to time when vouchers therefor are approved by the secretary. The State Treasurer shall pay monies from the separate fund upon the order of the secretary. The total expense for every purpose incurred may not exceed the total fees and assessments collected and paid into the fund. All monies remaining unexpended in the separate fund at the end of the fiscal year shall remain in the State Treasury to be expended as provided by this chapter.

(b) The State Treasurer shall determine if the money in the trust fund shall be kept in cash or invested. The monies in the fund may be invested by the State Treasurer and all monies and interest remaining unexpended in the separate fund provided at the end of the fiscal year shall remain in the State Treasury to be expended as provided by this chapter.

(c) The secretary is designated as trustee of the fund and the State Treasurer is designated as custodian of the fund, and both shall furnish bonds in amounts deemed appropriate. The cost of bonds for the trustee, custodian, and other employees or officials required to post bond in connection with the program shall be paid out of the fund.

(d) No monies shall be withdrawn or expended from the fund for any purpose unless the monies have been appropriated by the Legislature and allocated pursuant to this chapter. Any monies appropriated shall be budgeted and allotted pursuant to the Budget Management Act in accordance with Article 4, commencing with Section 41-4-80 of Chapter 4 of Title 41, and only in the amounts provided by the Legislature in the general appropriations act or other appropriations act.



Section 25-14-11 - Promulgation of rules.

(a) The department shall adopt rules necessary for the administration of this chapter in compliance with the Administrative Procedure Act.

(b) All registrants are governed and controlled by this chapter and the rules adopted by the department.

(c) The secretary shall adopt all rules in accordance with the intent and spirit of this chapter.









Title 26 - INFANTS AND INCOMPETENTS.

Chapter 1 - GENERAL PROVISIONS.

Section 26-1-1 - Age of majority designated as 19 years.

(a) Any person in this state, at the arrival at the age of 19 years, shall be relieved of his or her disabilities of minority and thereafter shall have the same legal rights and abilities as persons over 21 years of age. No law of this state shall discriminate for or against any person between and including the ages of 19 and 21 years solely on the basis of age.

(b) This section shall also apply to any person who arrived at the age of 19 and 20 years before July 22, 1975, but shall not abrogate any defense or abridge any remedy available to him or her prior to such date.

(c) All laws or parts of laws which read "under the age of 21 years" hereafter shall read "under the age of 19 years." Wherever the words "under the age of 21 years" appear in any law limiting the legal rights and abilities of persons under such age, such words shall be construed to mean under the age of 19 years.

(d) Notwithstanding subsection (c), nothing in this section shall be deemed to repeal any provision of Chapter 19 of Title 15.

(e) Notwithstanding subsection (a), an honorably discharged veteran who is under the age of 19 shall be permitted to enter into a contract for the purchase of a motor vehicle.

(f) Notwithstanding subsection (a), or any other provision of law to the contrary, a person who is 18 years of age or older may consent to participate in research conducted by a college or university that is accredited by a federally recognized accrediting agency if the research has been approved by the Institutional Review Board of the institution.



Section 26-1-2 - Durable power of attorney; appointment by court of guardian, etc., subsequent to execution of durable power of attorney; effect of death of principal upon agency relationship; affidavit by person exercising power of attorney as to lack of knowledge of revocation, etc.; health care power of attorney.

(a) A durable power of attorney is a power of attorney by which a principal designates another his or her attorney in fact or agent in writing and the writing contains the words "This power of attorney shall not be affected by disability, incompetency, or incapacity of the principal" or "This power of attorney shall become effective upon the disability, incompetency, or incapacity of the principal" or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent disability, incompetency, or incapacity.

(b) All acts done by an attorney in fact pursuant to a durable power of attorney during any period of disability, incompetency, or incapacity of the principal have the same effect and inure to the benefit of and bind the principal and his or her successors in interest as if the principal was competent, not disabled, and not incapacitated.

(c)(1) If, following execution of a durable power of attorney, a court of the domicile of the principal appoints a guardian, curator, or other fiduciary charged with the management of all the property of the principal or all of his or her property except specified exclusions, the attorney in fact is accountable to the fiduciary as well as to the principal. The fiduciary has the same power to revoke or amend the power of attorney that the principal would have had if he or she was not disabled, incompetent, or incapacitated.

(2) A principal may nominate, by a durable power of attorney, the guardian, curator, or other fiduciary for consideration by the court if proceedings to appoint a fiduciary for the principal are thereafter commenced. The court shall make its appointment in accordance with the most recent nomination of the principal in a durable power of attorney except for good cause or disqualification.

(d)(1) The death of a principal who has executed a written power of attorney, durable or otherwise, does not revoke or terminate the agency as to the attorney in fact or other person who, without actual knowledge of the death of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, binds the successors in interest of the principal.

(2) The disability, incompetency, or incapacity of a principal who has previously executed a written power of attorney that is not a durable power does not revoke or terminate the agency as to the attorney in fact or other person who, without actual knowledge of the disability, incompetency, or incapacity of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, binds the principal and his or her successors in interest.

(e) As to acts undertaken in good faith reliance thereon, an affidavit executed by the attorney in fact under a power of attorney, durable or otherwise, stating that he or she did not have, at the time of the exercise of the power, actual knowledge of the termination of the power by revocation or of the death, disability, incompetency, or incapacity of the principal is conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power of attorney requires execution and delivery of any instrument that is recordable, the affidavit, when authenticated for record, is likewise recordable.

(f) This section shall not affect any provision in a power of attorney for its termination by expiration of time or occurrence of an event other than express revocation or a change in the principal's capacity.

(g)(1) A principal may designate under a durable power of attorney an individual who shall be empowered to make health care decisions on behalf of the principal, in the manner set forth in the Natural Death Act, if in the opinion of the principal's attending physician the principal is no longer able to give directions to health care providers. Subject to the express limitation on the authority of the attorney in fact contained in the durable power of attorney, the attorney in fact may make any health care decision on behalf of the principal that the principal could make but for the lack of capacity of the principal to make a decision, but not including psychosurgery, sterilization, abortion when not necessary to preserve the life of the principal, or involuntary hospitalization or treatment covered by Subtitle 2 of Title 22. A durable power of attorney executed pursuant to this section may be revoked by written revocation signed and dated by the principal or person acting at the direction of the principal, or being obliterated, burnt, torn, or otherwise destroyed or defaced in a manner indicating intention to cancel or by a verbal expression of intent to revoke made in the presence of a witness 19 years of age or older who signs and dates a writing confirming an expression to revoke.

(2) Notwithstanding anything in this section to the contrary, an attorney in fact shall have the authority to make decisions regarding provision, withholding, or withdrawal of life-sustaining treatment and artificially provided nutrition and hydration but only a. if specifically authorized to do so in the durable power of attorney, b. if the substantive provisions of the durable power of attorney are in substantial compliance and if the durable power of attorney is executed and accepted in substantially the same form as set forth in the Alabama Natural Death Act, and c. in instances of terminal illness or injury or permanent unconsciousness, if the authority is implemented in the manner permitted under the Alabama Natural Death Act. All durable powers of attorney executed prior to May 8, 1997, shall be effective to the extent specifically provided therein notwithstanding the provisions of this subsection. The decisions made by the attorney in fact shall be implemented in accordance with the same procedures set forth in the Alabama Natural Death Act for health care proxies.

(3) Any authority granted to the spouse under a durable power of attorney shall be revoked if the marriage of the principal is dissolved or annulled, or if the parties are legally separated or a party to divorce proceedings.

(4) Subject to any limitation in the durable power of attorney, an attorney in fact may, for the purpose of making a health care decision, request, review, and receive any information, oral or written, regarding the principal's physical or mental health, including medical and hospital records, execute a release or other document required to obtain the information, and consent to the disclosure of the information.

(5) Under no circumstances shall the health care provider of the principal or a nonrelative employee of the health care provider of the principal make decisions under the durable power of attorney. For purposes of this subsection, a health care provider is defined as any person or entity who is licensed, certified, registered, or otherwise authorized by the laws of this state to administer or provide health care in the ordinary course of business or in the practice of a profession.

(6) No health care provider or any employee or agent thereof who in good faith and pursuant to reasonable medical standards follows the direction of a duly authorized attorney in fact shall, as a result thereof, be subject to criminal or civil liability, or be found to have committed an act of unprofessional conduct for an action taken thereunder. Any health care cost or liability for the cost associated with any decision made pursuant to this section shall be the same as if the health care were provided as a result of the principal's decision relating to his or her own care.

(7) Any person who, without the consent of the principal, willfully conceals, cancels, or alters a durable power of attorney or any amendment or revocation of the agency or who falsifies or forges a durable power of attorney, amendment, or revocation for purposes of making health care decisions shall be civilly liable. In addition, those persons shall be subject to the criminal penalties set forth in the Alabama Natural Death Act.

(8) Any individual acting as an attorney in fact under a duly executed durable power of attorney, which includes provisions which comply with subdivision (2) regarding health care decisions who authorizes the providing, withholding, or withdrawing of life-sustaining treatments or artificially provided nutrition or hydration in accordance with the durable power of attorney and pursuant to this subsection shall not be subject to criminal prosecution or civil liability for that action.

(9) Nothing in this subsection regarding the appointment of an attorney in fact with respect to health care decisions shall impair or supersede any legal right or legal responsibility which any person may have, under case law, common law, or statutory law to effect the provision, withholding, or withdrawal of life-sustaining treatment or artificially provided nutrition and hydration in any lawful manner. In such respect, the provisions of this subsection are cumulative.

(10) No physician or other health care provider, and no health care service plan, health maintenance organization, insurer issuing disability or life or health insurance, self-insured employee welfare benefit plan, nonprofit medical service corporation, or mutual nonprofit hospital or hospital service corporation shall require any person to execute a durable power of attorney with respect to health care decisions as a condition for being insured for, or receiving, health care services.

(11) Nothing in this subsection regarding the appointment of an attorney in fact with respect to health care decisions shall impair or supersede the jurisdiction of the circuit court in the county where a patient is undergoing treatment to determine whether life-sustaining treatment or artificially provided nutrition and hydration shall be withheld or withdrawn in circumstances not governed by this subsection.

(12) This subsection shall create no presumption concerning the intention of an individual, who has not executed a durable power of attorney regarding health care decisions, or any other advance directive for health care, or if the durable power of attorney, or advance directive for health care is executed, the durable power of attorney or advance directive for health care is ambiguous or silent as to a particular health care matter, to consent to the use or withdrawing or withholding of life-sustaining treatment or artificially provided nutrition and hydration. The terms "person" and "advance directive for health care" shall have the meaning as under Sections 22-8A-1, et seq.

(13) A durable power of attorney executed in another state in compliance with the law of that state or of this state is valid for purposes of this subsection, but this subsection does not authorize the administration, withholding, or withdrawal of health care otherwise prohibited by the laws of this state.

(14) Any durable power of attorney regarding health care decisions made prior to May 8, 1997, shall be given effect provided that the durable power of attorney was legally effective when written and artificially provided nutrition and hydration shall not be withdrawn pursuant to the durable power of attorney unless specifically authorized herein.

(h) This provision applies to all powers executed prior to January 1, 2012.



Section 26-1-2.1 - Gifts by power of attorney.

(a) If any power of attorney or other writing either authorizes an attorney in fact or other agent to do, execute, or perform any act that the principal might or could do, or evidences the principal's intent to give the attorney in fact or agent full power to handle the principal's affairs or deal with the principal's property, the attorney in fact or agent shall have the power and authority to make gifts of any of the principal's property to any individuals, including the attorney in fact or agent, within the limits of the annual exclusion as provided by Section 2503(b) of Title 26 of the United States Code, and taking into account the availability of Section 2513 of Title 26 of the United States Code, as the same may from time to time be amended, or to organizations described in Sections 170(c) and 2522(a) of Title 26 of the United States Code, or corresponding future provisions of federal tax law, or both, as the attorney in fact or agent shall determine: (1) to be in the principal's best interest; (2) to be in the best interest of the principal's estate; or (3) that will reduce the estate tax payable on the principal's death; and is in accordance with the principal's personal history of making or joining in the making of lifetime gifts.

(b) Subsection (a) shall not in any way impair the right or power of any principal, by express words in the power of attorney or other writing, to further authorize, expand, or limit the authority of any attorney in fact or other agent to make gifts of the principal's property.

(c) This section is declaratory of Section 26-1-2 and shall not be construed to nullify any actions taken by any attorney in fact prior to May 6, 1994.



Section 26-1-3 - Blood donations by persons 17 or older.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-51 EFFECTIVE JULY 1, 2015.



Section 26-1-3.1 - Blood donations by persons 17 or older; blood donations by persons 16 years of age; blood or plasma donations by persons 18 or older.

(a) A person who is 17 years of age or older may consent to donate blood in a voluntary and noncompensatory blood donation program without the permission of a parent or guardian. The consent is not subject to later disaffirmance because of minority.

(b) A person who is 16 years of age may donate blood in a voluntary and noncompensatory blood donation program if the person obtains written permission from the person's parent or guardian.

(c) A person 18 years of age or older may consent to donate blood or plasma without the permission of a parent or guardian. The consent is not subject to later disaffirmance because of minority.



Section 26-1-4 - Department of Public Safety to provide criminal conviction information on applicants for positions involving child care and treatment; such information to be confidential; applicant to be denied status if has felony conviction; children may be removed from home.

(a) Notwithstanding any other provisions of law to the contrary, upon request to the Alabama State Law Enforcement Agency, by the Department of Human Resources, or by any other youth service agency approved by the department, such center shall provide information to the department or an approved agency concerning the felony criminal conviction record in this or another state of an applicant for a paid or voluntary position, including one established by contract, whose primary duty is the care or treatment of children, including applicants for adoption or foster parents. All information, including any criminal conviction record, procured by the department or an approved agency shall be confidential and shall not be further disclosed by such agencies or their representatives. The applicant may be denied an adoptive or foster parent status if he or she has a felony conviction, and if a foster parent is subsequently convicted of a felony the child or children may be removed from that home and relocated with another foster parent. This determination shall be made by the court handling the matter, giving primary consideration to the best interests of the child.

(b) The Alabama State Law Enforcement Agency shall provide appropriate forms and shall create a procedure for the application for such information.

(c) Any violation of the provisions of this section relative to the confidentiality of information received by the department or other approved agency shall be punishable by a fine of not more than $1,000.00.



Section 26-1-5 - Age of majority for purposes of contracting for college level education and above.

Notwithstanding any other law to the contrary, the age of majority for the purposes of contracting for educational loans for college level education and above, within the State of Alabama, shall be 17 years of age.






Chapter 1A - ALABAMA UNIFORM POWER OF ATTORNEY.

Article 1 - General Provisions.

Section 26-1A-101 - Short title.

This chapter may be cited as the Alabama Uniform Power of Attorney Act.



Section 26-1A-102 - Definitions.

In this chapter:

(1) "Agent" means a person granted authority to act for a principal under a power of attorney, whether denominated an agent, attorney-in-fact, or otherwise. The term includes an original agent, co-agent, successor agent, and a person to which an agent's authority is delegated.

(2) "Durable," with respect to a power of attorney, means not terminated by the principal's incapacity.

(3) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(4) "Good faith" means honesty in fact.

(5) "Incapacity" means inability of an individual to manage property or business affairs because the individual:

(A) has an impairment in the ability to receive and evaluate information or make or communicate decisions even with the use of technological assistance; or

(B) is:

(i) missing;

(ii) detained, including incarcerated in a penal system; or

(iii) outside the United States and unable to return.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7) "Power of attorney" means a writing or other record that grants authority to an agent to act in the place of the principal, whether or not the term power of attorney is used.

(8) "Presently exercisable general power of appointment," with respect to property or a property interest subject to a power of appointment, means power exercisable at the time in question to vest absolute ownership in the principal individually, the principal's estate, the principal's creditors, or the creditors of the principal's estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard, or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity or only by will.

(9) "Principal" means an individual who grants authority to an agent in a power of attorney.

(10) "Property" means anything that may be the subject of ownership, whether real or personal, or legal or equitable, or any interest or right therein.

(11) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(12) "Sign" means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic sound, symbol, or process.

(13) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(14) "Stocks and bonds" means stocks, bonds, mutual funds, and all other types of securities and financial instruments, whether held directly, indirectly, or in any other manner. The term does not include commodity futures contracts and call or put options on stocks or stock indexes.



Section 26-1A-103 - Applicability.

(a) This chapter applies to all powers of attorney, executed on or after January 1, 2012, except:

(1) a power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a credit transaction;

(2) a proxy or other delegation to exercise voting rights or management rights with respect to an entity; and

(3) a power created on a form prescribed by a government or governmental subdivision, agency, or instrumentality for a governmental purpose.

(b) A power to make health care decisions executed on or after January 1, 2012, is governed by Section 26-1A-404. Nothing in this chapter shall affect any action taken under the Natural Death Act, Chapter 8A of Title 22.



Section 26-1A-104 - Power of attorney is durable.

A power of attorney to which this chapter applies is durable, unless it expressly provides that it is terminated by the incapacity of the principal.



Section 26-1A-105 - Execution of power of attorney.

A power of attorney must be signed by the principal or in the principal's conscious presence by another individual directed by the principal to sign the principal's name on the power of attorney. A signature on a power of attorney is presumed to be genuine if the principal acknowledges the signature before a notary public or other individual authorized by law to take acknowledgments.



Section 26-1A-106 - Validity of power of attorney.

(a) A power of attorney executed in this state on or after January 1, 2012, is valid if its execution complies with Section 26-1A-105.

(b) A power of attorney executed in this state before January 1, 2012, is valid if its execution complied with the law of this state as it existed at the time of execution.

(c) A power of attorney executed other than in this state is valid in this state if, when the power of attorney was executed, the execution complied with:

(1) the law of the jurisdiction that determines the meaning and effect of the power of attorney pursuant to Section 26-1A-107;

(2) the requirements for a military power of attorney pursuant to 10 U.S.C. Section 1044b, as amended; or

(3) Alabama law.

(d) Except as otherwise provided by statute other than this chapter, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.



Section 26-1A-107 - Meaning and effect of power of attorney.

The meaning and effect of a power of attorney is determined by the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction, by the law of the jurisdiction in which the power of attorney was executed.



Section 26-1A-108 - Nomination of conservator or guardian; relation of agent to court-appointed fiduciary.

(a) In a power of attorney, a principal may nominate a conservator of the principal's estate or guardian of the principal's person for consideration by the court, if protective proceedings for the principal's estate or person are begun after the principal executes the power of attorney. Except for good cause shown or disqualification, the court shall make its appointment in accordance with the principal's most recent nomination.

(b) If, after a principal executes a power of attorney, a court appoints a conservator of the principal's estate or other fiduciary charged with the management of all the property of the principal or all of his or her property except specified exclusions, the agent is accountable to the fiduciary as well as to the principal. In such event, the fiduciary has the same power to revoke or amend the power of attorney that the principal would have had if he or she was not disabled, incompetent, or incapacitated.



Section 26-1A-109 - When power of attorney effective.

(a) A power of attorney is effective when executed unless the principal provides in the power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(b) If a power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the power of attorney, may authorize one or more persons to determine in a writing or other record that the event or contingency has occurred.

(c) If a power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person to determine whether the principal is incapacitated, or the person authorized is unable or unwilling to make the determination, the power of attorney becomes effective upon a determination in a writing or other record by:

(1) a physician or licensed psychologist that the principal is incapacitated within the meaning of Section 26-1A-102(5)(A); or

(2) an attorney-at-law, a judge, or an appropriate governmental official that the principal is incapacitated within the meaning of Section 26-1A-102(5)(B).

(d) A person authorized by the principal in the power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act, Sections 1171 through 1179 of the Social Security Act, 42 U.S.C. Section 1320d, as amended, and applicable regulations, to obtain access to the principal's health care information and communicate with the principal's health care provider.



Section 26-1A-110 - Termination of power of attorney or agent's authority.

(a) A power of attorney terminates when:

(1) the principal dies;

(2) the principal becomes incapacitated, if the power of attorney is not durable;

(3) the principal revokes the power of attorney;

(4) the power of attorney provides that it terminates;

(5) the purpose of the power of attorney is accomplished;

(6) the principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the power of attorney does not provide for another agent to act under the power of attorney; or

(7) revoked by a fiduciary appointed by a court.

(b) An agent's authority terminates when:

(1) the principal revokes the authority;

(2) the agent dies, becomes incapacitated, or resigns;

(3) an action is filed for the divorce or annulment of the agent's marriage to the principal or their legal separation, unless the power of attorney otherwise provides; or

(4) the power of attorney terminates.

(c) Unless the power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b), notwithstanding a lapse of time since the execution of the power of attorney.

(d) Termination of an agent's authority or of a power of attorney is not effective as to the agent that, without actual knowledge of the termination, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(e) Incapacity of the principal of a power of attorney that is not durable does not revoke or terminate the power of attorney as to an agent that, without actual knowledge of the incapacity, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(f) The execution of a power of attorney does not revoke a power of attorney previously executed by the principal unless the subsequent power of attorney provides that the previous power of attorney is revoked or that all other powers of attorney are revoked.



Section 26-1A-111 - Co-agents and successor agents.

(a) A principal may designate two or more persons to act as co-agents. Unless the power of attorney otherwise provides, each co-agent may exercise its authority independently.

(b) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. A principal may grant authority to designate one or more successor agents to an agent or other person designated by name, office, or function. Unless the power of attorney otherwise provides, a successor agent:

(1) has the same authority as that granted to the original agent; and

(2) may not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(c) Except as otherwise provided in the power of attorney and subsection (d), an agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(d) An agent that has accepted appointment and has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.



Section 26-1A-112 - Reimbursement and compensation of agent.

Unless the power of attorney otherwise provides, an agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal and to compensation that is reasonable under the circumstances.



Section 26-1A-113 - Agent's acceptance.

Except as otherwise provided in the power of attorney, a person accepts appointment as an agent under a power of attorney by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.



Section 26-1A-114 - Agent's duties.

(a) Notwithstanding provisions in the power of attorney, an agent that has accepted appointment shall:

(1) act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) act in good faith; and

(3) act only within the scope of authority granted in the power of attorney.

(b) Except as otherwise provided in the power of attorney, an agent that has accepted appointment shall:

(1) act loyally for the principal's benefit;

(2) act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) cooperate with a person that has authority to make health care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, otherwise, act in the principal's best interest; and

(6) attempt to preserve the principal's estate plan, to the extent actually known by the agent, if preserving the plan is consistent with the principal's best interest based on all relevant factors, including:

(A) the value and nature of the principal's property;

(B) the principal's foreseeable obligations and need for maintenance;

(C) minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes; and

(D) eligibility for a benefit, a program, or assistance under a statute or regulation.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal's estate plan for failure to preserve the plan.

(d) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent's representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(f) Absent a breach of duty to the principal, an agent is not liable if the value of the principal's property declines.

(g) An agent that exercises authority to delegate to another person the authority granted by the principal or that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(h) Except as otherwise provided in the power of attorney, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested, within 30 days the agent shall comply with the request or provide a writing or other record substantiating why additional time is needed and shall comply with the request within an additional 30 days.



Section 26-1A-115 - Exoneration of agent.

A provision in a power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(1) relieves the agent of liability for breach of duty committed dishonestly, with an improper motive, or with reckless indifference to the purposes of the power of attorney or the best interest of the principal; or

(2) was inserted as a result of an abuse of a confidential or fiduciary relationship with the principal.



Section 26-1A-116 - Judicial relief.

(a) The following persons may petition a court to construe a power of attorney, determine the validity of a power of attorney, or review the agent's conduct, and grant appropriate relief:

(1) the principal or the agent;

(2) a guardian, conservator, or other fiduciary acting for the principal;

(3) a person authorized to make health care decisions for the principal;

(4) the principal's spouse, parent, or descendant;

(5) an individual who would qualify as a presumptive heir of the principal;

(6) a person named as a beneficiary to receive any property, benefit, or contractual right on the principal's death or as a beneficiary of a trust created by or for the principal that has a financial interest in the principal's estate;

(7) a governmental agency having regulatory authority to protect the welfare of the principal;

(8) the principal's caregiver or another person that demonstrates sufficient interest in the principal's welfare;

(9) a person asked to accept the power of attorney; and

(10) any other person who demonstrates a sufficient legal interest in the construction or validity of the power of attorney or the agent's conduct in connection with the power of attorney, such as to give that person standing.

(b) Upon motion by the principal, the court shall dismiss a petition filed under this section, unless the court finds that the principal lacks capacity to revoke the agent's authority or the power of attorney.



Section 26-1A-117 - Agent's liability to the principal.

An agent that violates this chapter is liable to the principal or the principal's successors in interest for the amount required to:

(1) restore the value of the principal's property to what it would have been had the violation not occurred; and

(2) reimburse the principal or the principal's successors in interest for the attorney's fees and costs paid on the agent's behalf.



Section 26-1A-118 - Agent's resignation; notice.

Unless the power of attorney provides a different method for an agent's resignation, an agent may resign by giving notice to the principal and, if the principal is incapacitated:

(1) to the conservator, or guardian if there is no conservator, if either has been appointed for the principal and a co-agent or successor agent; or

(2) if there is no person described in paragraph (1):

(A) the principal's caregiver;

(B) another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

(C) a governmental agency having authority to protect the welfare of the principal.



Section 26-1A-119 - Acceptance of and reliance upon acknowledged power of attorney.

(a) For purposes of this section and Section 26-1A-120, "acknowledged" means purportedly verified before a notary public or other individual authorized to take acknowledgments and "reasonable time" shall not be deemed to be less than seven business days.

(b) A person that effects a transaction in reliance upon an acknowledged power of attorney without actual knowledge that the signature is not genuine may rely upon the presumption under Section 26-1A-105 that the signature is genuine.

(c) A person that effects a transaction in reliance upon an acknowledged power of attorney without actual knowledge that the power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority is fully exonerated from any liability for effecting the transaction in reliance upon the power of attorney as if the power of attorney were genuine, valid, and still in effect, the agent's authority were genuine, valid, and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to effect a transaction in reliance upon an acknowledged power of attorney may, but is not required to, request, and rely upon, without further investigation:

(1) an agent's certification under penalty of perjury of any factual matter concerning the principal, agent, or power of attorney;

(2) an acknowledged or properly authenticated English translation of the power of attorney if the power of attorney contains, in whole or in part, language other than English; and

(3) an opinion of counsel as to any matter of law concerning the power of attorney if the person making the request provides in a writing or other record the reason for the request.

(e) An English translation or an opinion of counsel requested under this section must be provided at the principal's expense if the request is made within a reasonable time after a person is requested to effect a transaction in reliance upon the power of attorney.

(f) For purposes of this section and Section 26-1A-120, a person that conducts activities through employees is without actual knowledge of a fact relating to a power of attorney, a principal, or an agent if the employee effecting the transaction in reliance upon the power of attorney is without actual knowledge of the fact.



Section 26-1A-120 - Liability for refusal to accept acknowledged power of attorney.

(a) Except as otherwise provided in subsection (b):

(1) a person shall either effect a requested transaction in reliance upon an acknowledged power of attorney or request a certification, a translation, or an opinion of counsel under Section 26-1A-119(d) within a reasonable time after presentation of the power of attorney and a request to effect the transaction;

(2) if a person requests a certification, a translation, or an opinion of counsel under Section 26-1A-119(d), the person shall effect the transaction in reliance upon the power of attorney within a reasonable time after receipt of the certification, translation, or opinion of counsel; and

(3) a person may not require an additional or different form of power of attorney for authority granted in the power of attorney presented.

(b) A person is not required to effect a transaction in reliance upon an acknowledged power of attorney:

(1) if the person would not be required to engage in the transaction with the principal if the principal was competent and acting on his or her own behalf;

(2) if the person in good faith believes engaging in the transaction with the agent or the principal in the same circumstances would be inconsistent with law or any rule or regulation of any government or any governmental agency or instrumentality;

(3) if the person has actual knowledge of the fact that the power of attorney is void, invalid, or terminated, that the agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority;

(4) until after a certification, a translation, or an opinion of counsel requested under Section 26-1A-119(d) is provided to such person;

(5) if the person in good faith believes that the power of attorney is void, invalid, or terminated, that the agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority, whether or not a certification, a translation, or an opinion of counsel under Section 26-1A-119(d) has been requested or provided; or

(6) if the person makes, or has actual knowledge that another person has made, a report to the Department of Human Resources stating a belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to effect a transaction in reliance upon an acknowledged power of attorney is subject to, as its sole liability with respect to such a refusal notwithstanding Section 26-1A-123:

(1) a court order mandating that the person effect such transaction in reliance upon the power of attorney; and

(2) liability for reasonable attorney's fees and costs incurred in any action or proceeding that confirms the validity of the power of attorney or mandates that the person effect such transaction in reliance upon the power of attorney.



Section 26-1A-121 - Principles of law and equity.

Unless displaced by a provision of this chapter, the principles of law and equity supplement this chapter.



Section 26-1A-122 - Laws applicable to financial institutions and entities.

This chapter does not supersede any other law applicable to financial institutions or other entities, and the other law controls if inconsistent with this chapter.



Section 26-1A-123 - Remedies under other law.

The remedies under this chapter are not exclusive and do not abrogate any right or remedy under the law of this state other than this chapter.






Article 2 - Authority.

Section 26-1A-201 - Authority that requires specific grant; grant of general authority.

(a) An agent under a power of attorney may do the following on behalf of the principal or with the principal's property only if the power of attorney expressly grants the agent the authority and exercise of the authority is not otherwise prohibited by another agreement or instrument to which the authority or property is subject:

(1) create, amend, revoke, or terminate an inter vivos trust;

(2) [reserved];

(3) create or change rights of survivorship;

(4) create or change a beneficiary designation;

(5) delegate authority granted under the power of attorney;

(6) waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan; or

(7) exercise fiduciary powers that the principal has authority to delegate.

(b) Notwithstanding a grant of authority to do an act described in subsection (a), unless the power of attorney otherwise expressly provides, an agent that is not an ancestor, spouse, or descendant of the principal, may not exercise authority under a power of attorney to create in the agent, or in an individual to whom the agent owes a legal obligation of support, an interest in the principal's property, whether by gift, right of survivorship, beneficiary designation, disclaimer, or otherwise.

(c) Subject to subsections (a), (b), (d), and (e), if a power of attorney grants to an agent authority to do all acts that a principal could do, the agent has the general authority described in Sections 26-1A-204 through 26-1A-217, irrespective of whether the power of attorney references any of the transactions described in those sections.

(d) Unless the power of attorney otherwise expressly provides, a grant of authority to make a gift is subject to Section 26-1A-217.

(e) Subject to subsections (a), (b), and (d), if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

(f) Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed or acquires later, whether or not the property is located in this state and whether or not the authority is exercised or the power of attorney is executed in this state.

(g) An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal's successors in interest as if the principal had performed the act.



Section 26-1A-202 - Incorporation of authority.

(a) An agent has authority described in this article if the power of attorney refers to general authority with respect to the descriptive term for the subjects stated in Sections 26-1A-204 through 26-1A-217 or cites the section in which the authority is described.

(b) A reference in a power of attorney to general authority with respect to the descriptive term for a subject in Sections 26-1A-204 through 26-1A-217 or a citation to a section of Sections 26-1A-204 through 26-1A-217 incorporates the entire section as if it were set out in full in the power of attorney.

(c) A principal may modify authority incorporated by reference.



Section 26-1A-203 - Construction of authority generally.

Except as otherwise provided in the power of attorney, by executing a power of attorney that incorporates by reference a subject described in Sections 26-1A-204 through 26-1A-217 or that grants to an agent authority to do all acts that a principal could do pursuant to Section 26-1A-201(c), a principal authorizes the agent, with respect to that subject, to:

(1) demand, receive, and obtain by litigation or otherwise, money or another thing of value to which the principal is, may become, or claims to be entitled, and conserve, invest, disburse, or use anything so received or obtained for the purposes intended;

(2) contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release, or modify the contract or another contract made by or on behalf of the principal;

(3) execute, acknowledge, seal, deliver, file, or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction, including creating at any time a schedule listing some or all of the principal's property and attaching it to the power of attorney;

(4) initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to a claim existing in favor of or against the principal or intervene in litigation relating to the claim;

(5) seek on the principal's behalf the assistance of a court or other governmental agency to carry out an act authorized in the power of attorney;

(6) engage, compensate, and discharge an attorney, accountant, discretionary investment manager, expert witness, or other advisor;

(7) prepare, execute, and file a record, report, or other document to safeguard or promote the principal's interest under a statute or regulation;

(8) communicate with any representative or employee of a government or governmental subdivision, agency, or instrumentality, on behalf of the principal;

(9) access communications intended for, and communicate on behalf of the principal, whether by mail, electronic transmission, telephone, or other means; and

(10) do any lawful act with respect to the subject and all property related to the subject.



Section 26-1A-204 - Real property.

(a) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to real property authorizes the agent to:

(1) demand, buy, lease, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject an interest in real property or a right incident to real property;

(2) sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property;

(3) pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) release, assign, satisfy, or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien, or other claim to real property which exists or is asserted;

(5) manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

(A) insuring against liability or casualty or other loss;

(B) obtaining or regaining possession of or protecting the interest or right by litigation or otherwise;

(C) paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with them; and

(D) purchasing supplies, hiring assistance or labor, and making repairs or alterations to the real property;

(6) use, develop, alter, replace, remove, erect, or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

(7) participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, and hold, and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

(A) selling or otherwise disposing of them;

(B) exercising or selling an option, right of conversion, or similar right with respect to them; and

(C) exercising any voting rights in person or by proxy;

(8) change the form of title of an interest in or right incident to real property; and

(9) dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.



Section 26-1A-205 - Tangible personal property.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to tangible personal property authorizes the agent to:

(1) demand, buy, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

(2) sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or, otherwise dispose of tangible personal property or an interest in tangible personal property;

(3) grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) release, assign, satisfy, or enforce by litigation or otherwise, a security interest, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property;

(5) manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

(A) insuring against liability or casualty or other loss;

(B) obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise;

(C) paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments;

(D) moving the property from place to place;

(E) storing the property for hire or on a gratuitous bailment; and

(F) using and making repairs, alterations, or improvements to the property; and

(6) change the form of title of an interest in tangible personal property.



Section 26-1A-206 - Stocks and bonds.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

(1) buy, sell, and exchange stocks and bonds;

(2) establish, continue, modify, or terminate an account with respect to stocks and bonds;

(3) pledge stocks and bonds as security to borrow, pay, renew, or extend the time of payment of a debt of the principal;

(4) receive certificates and other evidences of ownership with respect to stocks and bonds; and

(5) exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.



Section 26-1A-207 - Commodities and options.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to commodities and options authorizes the agent to:

(1) buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

(2) establish, continue, modify, and terminate option accounts.



Section 26-1A-208 - Banks and other financial institutions.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(1) continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(2) establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(3) contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(4) withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(5) receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(6) enter a safe deposit box or vault and withdraw or add to the contents;

(7) borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(8) make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(9) receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(10) apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(11) consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.



Section 26-1A-209 - Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest, and unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(3) enforce the terms of an ownership agreement;

(4) initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(6) initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds;

(7) with respect to an entity or business owned solely by the principal:

(A) continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the power of attorney;

(B) determine:

(i) the location of its operation;

(ii) the nature and extent of its business;

(iii) the methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

(iv) the amount and types of insurance carried; and

(v) the mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

(C) change the name or form of organization under which the entity or business is operated and enter into an ownership agreement with other persons to take over all or part of the operation of the entity or business; and

(D) demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) put additional capital into an entity or business in which the principal has an interest;

(9) join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(10) sell or liquidate all or part of an entity or business;

(11) establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(12) prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(13) pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.



Section 26-1A-210 - Insurance and annuities.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) procure new, different, and additional contracts of insurance and annuities for the principal and the principal's spouse, children, and other dependents, and select the amount, type of insurance or annuity, and mode of payment;

(3) pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) apply for and receive a loan secured by a contract of insurance or annuity;

(5) surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) exercise an election;

(7) exercise investment powers available under a contract of insurance or annuity;

(8) change the manner of paying premiums on a contract of insurance or annuity;

(9) change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.



Section 26-1A-211 - Estates, trusts, and other beneficial interests.

(a) In this section, "estates, trusts, and other beneficial interests" means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(b) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(1) accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from the fund;

(2) demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of the fund, by litigation or otherwise;

(3) exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) conserve, invest, disburse, or use anything received for an authorized purpose;

(7) transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of a revocable trust created by the principal as settlor; and

(8) reject, renounce, disclaim, release, or consent to a reduction in or modification of a share in or payment from the fund.



Section 26-1A-212 - Claims and litigation.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.



Section 26-1A-213 - Personal and family maintenance.

(a) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) perform the acts necessary to maintain the customary standard of living of the principal, the principal's spouse, and the following individuals, whether living when the power of attorney is executed or later born:

(A) the principal's children;

(B) other individuals legally entitled to be supported by the principal; and

(C) the individuals whom the principal has customarily supported or indicated the intent to support;

(2) make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party;

(3) provide living quarters for the individuals described in paragraph (1) by:

(A) purchase, lease, or other contract; or

(B) paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(4) provide normal domestic help, usual vacations and travel expenses, and funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (1);

(5) pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (1);

(6) act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act, Sections 1171 through 1179 of the Social Security Act, 42 U.S.C. Section 1320d, as amended, and applicable regulations, in making decisions related to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this state to consent to health care on behalf of the principal;

(7) continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (1);

(8) maintain credit and debit accounts for the convenience of the individuals described in paragraph (1) and open new accounts; and

(9) continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations.

(b) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.



Section 26-1A-214 - Benefits from governmental programs or civil or military service.

(a) In this section, "benefits from governmental programs or civil or military service" means any benefit, program, or assistance provided under a statute or regulation including, but not limited to, Social Security, Medicare, and Medicaid.

(b) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in Section 26-1A-213(a)(1), and for shipment of their household effects;

(2) take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) receive the financial proceeds of a claim described in paragraph (4) and conserve, invest, disburse, or use for a lawful purpose anything so received.



Section 26-1A-215 - Retirement plans.

(a) In this section, "retirement plan" means a plan or account created by an employer, the principal, or another individual to provide retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including a plan or account under the following sections of the Internal Revenue Code:

(1) an individual retirement account under Internal Revenue Code Section 408, 26 U.S.C. Section 408, as amended;

(2) a Roth individual retirement account under Internal Revenue Code Section 408A, 26 U.S.C. Section 408A, as amended;

(3) a deemed individual retirement account under Internal Revenue Code Section 408(q), 26 U.S.C. Section 408(q), as amended;

(4) an annuity or mutual fund custodial account under Internal Revenue Code Section 403(b), 26 U.S.C. Section 403(b), as amended;

(5) a pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code Section 401(a), 26 U.S.C. Section 401(a), as amended;

(6) a plan under Internal Revenue Code Section 457(b), 26 U.S.C. Section 457(b), as amended; and

(7) a non-qualified deferred compensation plan under Internal Revenue Code Section 409A, 26 U.S.C. Section 409A, as amended.

(b) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) establish a retirement plan in the principal's name;

(4) make contributions to a retirement plan;

(5) exercise investment powers available under a retirement plan; and

(6) borrow from, sell assets to, or purchase assets from a retirement plan.



Section 26-1A-216 - Taxes.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) prepare, sign, and file federal, state, local, and foreign income, gift, payroll, property, Federal Insurance Contributions Act, and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code Section 2032A, 26 U.S.C. Section 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

(2) pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.



Section 26-1A-217 - Gifts.

(a) In this section, a gift "for the benefit of" a person includes a gift to a trust, an account under the Uniform Transfers to Minors Act, and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code Section 529, 26 U.S.C. Section 529, as amended.

(b) Unless the power of attorney otherwise expressly provides, language in a power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) make outright to, or for the benefit of, a person including the agent, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code Section 2503(b), 26 U.S.C. Section 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code Section 2513, 26 U.S.C. Section 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) consent, pursuant to Internal Revenue Code Section 2513, 26 U.S.C. Section 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) the value and nature of the principal's property;

(2) the principal's foreseeable obligations and need for maintenance;

(3) minimization of taxes, including income, estate, inheritance, generation skipping transfer, and gift taxes;

(4) eligibility for a benefit, a program, or assistance under a statute or regulation; and

(5) the principal's personal history of making or joining in making gifts.






Article 3 - Forms.

Section 26-1A-301 - Power of attorney form.

A document substantially in the following form may be used to create a power of attorney that has the meaning and effect prescribed by this chapter.

ALABAMA POWER OF ATTORNEY FORM

IMPORTANT INFORMATION

This power of attorney authorizes another person (your agent) to make decisions concerning your property for you (the principal). Your agent will be able to make decisions and act with respect to your property (including your money) whether or not you are able to act for yourself. The meaning of authority over subjects listed on this form is explained in the Alabama Uniform Power of Attorney Act, Chapter 1A, Title 26, Code of Alabama 1975.

This power of attorney does not authorize the agent to make health care decisions for you. Such powers are governed by other applicable law.

You should select someone you trust to serve as your agent. Unless you specify otherwise, generally the agent's authority will continue until you die or revoke the power of attorney or the agent resigns or is unable to act for you.

Your agent is entitled to reimbursement of reasonable expenses and reasonable compensation unless you state otherwise in the Special Instructions.

This form provides for designation of one agent. If you wish to name more than one agent you may name a co-agent in the Special Instructions. Co-agents are not required to act together unless you include that requirement in the Special Instructions.

If your agent is unable or unwilling to act for you, your power of attorney will end unless you have named a successor agent. You may also name a second successor agent.

This power of attorney becomes effective immediately unless you state otherwise in the Special Instructions.

If you have questions about the power of attorney or the authority you are granting to your agent, you should seek legal advice before signing this form.

DESIGNATION OF AGENT

I________________________________

(Name of Principal)

name the following person as my agent:

Name of Agent:________________________________

Agent's Address:_____________________________

Agent's Telephone Number:____________________

DESIGNATION OF SUCCESSOR AGENT(S) (OPTIONAL)

If my agent is unable or unwilling to act for me, I name as my successor agent:

Name of Successor Agent:_____________________

Successor Agent's Address:____________________

Successor Agent's Telephone Number:___________

If my successor agent is unable or unwilling to act for me, I name as my second successor agent:

Name of Second Successor Agent:________________

Second Successor Agent's Address:_______________

Second Successor Agent's Telephone Number:________

GRANT OF GENERAL AUTHORITY

I grant my agent and any successor agent general authority to act for me with respect to the following subjects as defined in the Alabama Uniform Power of Attorney Act, Chapter 1A, Title 26, Code of Alabama 1975:

If you wish to grant general authority over all of the subjects enumerated in this section you may SIGN here:

________________________________________________

(Signature of Principal)

OR

If you wish to grant specific authority over less than all subjects enumerated in this section you must INITIAL by each subject you want to include in the agent's authority:

_____Real Property as defined in Section 26-1A-204

_____Tangible Personal Property as defined in Section 26-1A-205

_____Stocks and Bonds as defined in Section 26-1A-206

_____Commodities and Options as defined in Section 26-1A-207

_____Banks and Other Financial Institutions as defined in Section 26-1A-208

_____Operation of Entity or Business as defined in Section 26-1A-209

_____Insurance and Annuities as defined in Section 26-1A-210

_____Estates, Trusts, and Other Beneficial Interests as defined in Section 26-1A-211

_____Claims and Litigation as defined in Section 26-1A-212

_____Personal and Family Maintenance as defined in Section 26-1A-213

_____Benefits from Governmental Programs or Civil or Military Service as defined in Section 26-1A-214

_____Retirement Plans as defined in Section 26-1A-215

_____Taxes as defined in Section 26-1A-216

_____Gifts as defined in Section 26-1A-217

GRANT OF SPECIFIC AUTHORITY (OPTIONAL)

My agent MAY NOT do any of the following specific acts for me UNLESS I have INITIALED the specific authority listed below:

(CAUTION: Granting any of the following will give your agent the authority to take actions that could significantly reduce your property or change how your property is distributed at your death. INITIAL the specific authority you WANT to give your agent.)

_____Create, amend, revoke, or terminate an inter vivos trust, by trust or applicable law

_____Make a gift to which exceeds the monetary limitations of Section 26-1A-217 of the Alabama Uniform Power of Attorney Act, but subject to any special instructions in this power of attorney

_____Create or change rights of survivorship

_____Create or change a beneficiary designation

_____Authorize another person to exercise the authority granted under this power of attorney

_____Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan

_____Exercise fiduciary powers that the principal has authority to delegate

LIMITATIONS ON AGENT'S AUTHORITY

An agent that is not my ancestor, spouse, or descendant MAY NOT use my property to benefit the agent or a person to whom the agent owes an obligation of support unless I have included that authority in the Special Instructions.

Limitation of Power. Except for any special instructions given herein to the agent to make gifts, the following shall apply:

(a) Any power or authority granted to my Agent herein shall be limited so as to prevent this Power of Attorney from causing any Agent to be taxed on my income or from causing my assets to be subject to a "general power of appointment" by my Agent as defined in 26 U.S.C. §2041 and 26 U.S.C. §2514 of the Internal Revenue Code of 1986, as amended.

(b) My Agent shall have no power or authority whatsoever with respect to any policy of insurance owned by me on the life of my Agent, or any trust created by my Agent as to which I am a trustee.

SPECIAL INSTRUCTIONS (OPTIONAL)

You may give special instructions on the following lines. For your protection, if there are no special instructions write NONE in this section.

_________________

_________________

_________________

_________________

_________________

_________________

_________________

EFFECTIVE DATE

This power of attorney is effective immediately unless I have stated otherwise in the Special Instructions.

NOMINATION OF [CONSERVATOR OR GUARDIAN] (OPTIONAL)

If it becomes necessary for a court to appoint a [conservator or guardian] of my estate or [guardian] of my person, I nominate the following person(s) for appointment:

Name of Nominee for [conservator or guardian] of my estate:___________________________

Nominee's Address:__________________

Nominee's Telephone Number:____________________

Name of Nominee for [guardian] of my person: ______________________

Nominee's Address: ______________________

Nominee's Telephone Number: ________________________

RELIANCE ON THIS POWER OF ATTORNEY

Any person, including my agent, may rely upon the validity of this power of attorney or a copy of it unless that person knows it has terminated or is invalid.

SIGNATURE AND ACKNOWLEDGMENT

________________________________

(Signature of Principal)

Your Signature Date:___________________________

Your Name Printed:___________________________

Your Address:_____________________

Your Telephone Number:_______________________

State of_________________________

[County] of___________________________

I, ________________, a Notary Public, in and for the County in this State, hereby certify that ______________, whose name is signed to the foregoing document, and who is known to me, acknowledged before me on this day that, being informed of the contents of the document, he or she executed the same voluntarily on the day the same bears date.

Given under my hand this the ___ day of ______, 2____. _______________________________________(Seal, if any)

Signature of Notary

My commission expires: _______________________

[This document prepared by:

________________________________________]

IMPORTANT INFORMATION FOR AGENT

Agent's Duties

When you accept the authority granted under this power of attorney, a special legal relationship is created between you and the principal. This relationship imposes upon you legal duties that continue until you resign or the power of attorney is terminated or revoked. You must:

(1) do what you know the principal reasonably expects you to do with the principal's property or, if you do not know the principal's expectations, act in the principal's best interest;

(2) act in good faith;

(3) do nothing beyond the authority granted in this power of attorney; and

(4) disclose your identity as an agent whenever you act for the principal by writing or printing the name of the principal and signing your own name as "agent" in the following manner:

(Principal's Name) by (Your Signature) as Agent

Unless the Special Instructions in this power of attorney state otherwise, you must also:

(1) act loyally for the principal's benefit;

(2) avoid conflicts that would impair your ability to act in the principal's best interest;

(3) act with care, competence, and diligence;

(4) keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) cooperate with any person that has authority to make health care decisions for the principal to do what you know the principal reasonably expects or, if you do not know the principal's expectations, to act in the principal's best interest; and

(6) attempt to preserve the principal's estate plan if you know the plan and preserving the plan is consistent with the principal's best interest.

Termination of Agent's Authority

You must stop acting on behalf of the principal if you learn of any event that terminates this power of attorney or your authority under this power of attorney. Events that terminate a power of attorney or your authority to act under a power of attorney include:

(1) death of the principal;

(2) the principal's revocation of the power of attorney or your authority;

(3) the occurrence of a termination event stated in the power of attorney;

(4) the purpose of the power of attorney is fully accomplished; or

(5) if you are married to the principal, a legal action is filed with a court to end your marriage, or for your legal separation, unless the Special Instructions in this power of attorney state that such an action will not terminate your authority.

Liability of Agent

The meaning of the authority granted to you is defined in the Alabama Uniform Power of Attorney Act, Chapter 1A, Title 26, Code of Alabama 1975. If you violate the Alabama Uniform Power of Attorney Act, Chapter 1A, Title 26, Code of Alabama 1975, or act outside the authority granted, you may be liable for any damages caused by your violation.

If there is anything about this document or your duties that you do not understand, you should seek legal advice.



Section 26-1A-302 - Agent's certification.

A document substantially in the following format may be used by an agent to certify facts concerning a power of attorney.

AGENT'S CERTIFICATION AS TO THE VALIDITY OF POWER OF ATTORNEY AND AGENT'S AUTHORITY

State of _____________________________

[County] of___________________________

I, _________________________________________ (Name of Agent), [certify] under penalty of perjury that ________________________________

(Name of Principal)

granted me authority as an agent or successor agent in a power of attorney dated ________________________.

I further [certify] that to my knowledge:

(1) the Principal is alive and has not revoked the Power of Attorney or my authority to act under the Power of Attorney and the Power of Attorney and my authority to act under the Power of Attorney have not terminated;

(2) if the Power of Attorney was drafted to become effective upon the happening of an event or contingency, the event or contingency has occurred;

(3) if I was named as a successor agent, the prior agent is no longer able or willing to serve; and

(4) __________________________________________

_________________________________________

__________________________________________

__________________________________________

(Insert other relevant statements)

SIGNATURE AND ACKNOWLEDGMENT

_________________________________________________

Agent's Signature Date:

_________________________________________________

Agent's Name Printed:

_________________________________________________

Agent's Address:

_________________________________________________

Agent's Telephone Number:

_________________________________________________

This document was acknowledged before me on

________________________________________________,

(Date)

by______________________________________________.

(Name of Agent)

___________________________________________ (Seal, if any)

Signature of Notary

My commission expires: ________________________

[This document prepared by:

___________________________________________]






Article 4 - Miscellaneous Provisions.

Section 26-1A-401 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.



Section 26-1A-402 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).



Section 26-1A-403 - Effect on existing powers of attorney.

This chapter applies to all powers of attorney executed on or after January 1, 2012.



Section 26-1A-404 - Health care powers of attorney executed on or after January 1, 2012.

(a) This section applies to a power of attorney for health care decisions executed on or after January 1, 2012.

(b) A durable power of attorney is a power of attorney by which a principal designates another his or her attorney in fact or agent in writing and the writing contains the words "This power of attorney shall not be affected by disability, incompetency, or incapacity of the principal" or "This power of attorney shall become effective upon the disability, incompetency, or incapacity of the principal" or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent disability, incompetency, or incapacity.

(c)(1) A principal may designate under a durable power of attorney an individual who shall be empowered to make health care decisions on behalf of the principal, in the manner set forth in the Natural Death Act, if in the opinion of the principal's attending physician the principal is no longer able to give directions to health care providers. Subject to the express limitation on the authority of the attorney in fact contained in the durable power of attorney, the attorney in fact may make any health care decision on behalf of the principal that the principal could make but for the lack of capacity of the principal to make a decision, but not including psychosurgery, sterilization, abortion when not necessary to preserve the life of the principal, or involuntary hospitalization or treatment covered by Subtitle 2 of Title 22. A durable power of attorney executed pursuant to this section may be revoked by written revocation signed and dated by the principal or person acting at the direction of the principal, or being obliterated, burnt, torn, or otherwise destroyed or defaced in a manner indicating intention to cancel or by a verbal expression of intent to revoke made in the presence of a witness 19 years of age or older who signs and dates a writing confirming an expression to revoke.

(2) Notwithstanding anything in this section to the contrary, an attorney in fact shall have the authority to make decisions regarding provision, withholding, or withdrawal of life-sustaining treatment and artificially provided nutrition and hydration but only a. if specifically authorized to do so in the durable power of attorney, b. if the substantive provisions of the durable power of attorney are in substantial compliance and if the durable power of attorney is executed and accepted in substantially the same form as set forth in the Alabama Natural Death Act, and c. in instances of terminal illness or injury or permanent unconsciousness, if the authority is implemented in the manner permitted under the Alabama Natural Death Act. All durable powers of attorney executed prior to January 1, 2012, shall be effective to the extent specifically provided therein notwithstanding the provisions of this subsection. The decisions made by the attorney in fact shall be implemented in accordance with the same procedures set forth in the Alabama Natural Death Act for health care proxies.

(3) Any authority granted to the spouse under a durable power of attorney shall be revoked if the marriage of the principal is dissolved or annulled, or if the parties are legally separated or a party to divorce proceedings.

(4) Subject to any limitation in the durable power of attorney, an attorney in fact may, for the purpose of making a health care decision, request, review, and receive any information, oral or written, regarding the principal's physical or mental health, including medical and hospital records, execute a release or other document required to obtain the information, and consent to the disclosure of the information.

(5) Under no circumstances shall the health care provider of the principal or a nonrelative employee of the health care provider of the principal make decisions under the durable power of attorney. For purposes of this subsection, a health care provider is defined as any person or entity who is licensed, certified, registered, or otherwise authorized by the laws of this state to administer or provide health care in the ordinary course of business or in the practice of a profession.

(6) No health care provider or any employee or agent thereof who in good faith and pursuant to reasonable medical standards follows the direction of a duly authorized attorney in fact shall, as a result thereof, be subject to criminal or civil liability, or be found to have committed an act of unprofessional conduct for an action taken thereunder. Any health care cost or liability for the cost associated with any decision made pursuant to this section shall be the same as if the health care were provided as a result of the principal's decision relating to his or her own care.

(7) Any person who, without the consent of the principal, willfully conceals, cancels, or alters a durable power of attorney or any amendment or revocation of the agency or who falsifies or forges a durable power of attorney, amendment, or revocation for purposes of making health care decisions shall be civilly liable. In addition, those persons shall be subject to the criminal penalties set forth in the Alabama Natural Death Act.

(8) Any individual acting as an attorney in fact under a duly executed durable power of attorney, which includes provisions which comply with subdivision (2) regarding health care decisions who authorizes the providing, withholding, or withdrawing of life-sustaining treatments or artificially provided nutrition or hydration in accordance with the durable power of attorney and pursuant to this subsection shall not be subject to criminal prosecution or civil liability for that action.

(9) Nothing in this subsection regarding the appointment of an attorney in fact with respect to health care decisions shall impair or supersede any legal right or legal responsibility which any person may have, under case law, common law, or statutory law to effect the provision, withholding, or withdrawal of life-sustaining treatment or artificially provided nutrition and hydration in any lawful manner. In such respect, the provisions of this subsection are cumulative.

(10) No physician or other health care provider, and no health care service plan, health maintenance organization, insurer issuing disability or life or health insurance, self-insured employee welfare benefit plan, nonprofit medical service corporation, or mutual nonprofit hospital or hospital service corporation shall require any person to execute a durable power of attorney with respect to health care decisions as a condition for being insured for, or receiving, health care services.

(11) Nothing in this subsection regarding the appointment of an attorney in fact with respect to health care decisions shall impair or supersede the jurisdiction of the circuit court in the county where a patient is undergoing treatment to determine whether life-sustaining treatment or artificially provided nutrition and hydration shall be withheld or withdrawn in circumstances not governed by this subsection.

(12) This subsection shall create no presumption concerning the intention of an individual, who has not executed a durable power of attorney regarding health care decisions, or any other advance directive for health care, or if the durable power of attorney, or advance directive for health care is executed, the durable power of attorney or advance directive for health care is ambiguous or silent as to a particular health care matter, to consent to the use or withdrawing or withholding of life-sustaining treatment or artificially provided nutrition and hydration. The terms "person" and "advance directive for health care" shall have the meaning as under Sections 22-8A-1, et seq.

(13) A durable power of attorney executed in another state in compliance with the law of that state or of this state is valid for purposes of this subsection, but this subsection does not authorize the administration, withholding, or withdrawal of health care otherwise prohibited by the laws of this state.

(14) Any durable power of attorney regarding health care decisions made prior to January 1, 2012, shall be given effect provided that the durable power of attorney was legally effective when written and artificially provided nutrition and hydration shall not be withdrawn pursuant to the durable power of attorney unless specifically authorized herein.









Chapter 2 - APPOINTMENT OF GUARDIANS.

Article 1 - General Provisions.

Section 26-2-2 - Removal of guardianship or conservatorship from probate to circuit court.

The administration or conduct of any guardianship or conservatorship of a minor or incapacitated person may be removed from the probate court to the circuit court, at any time before the final settlement thereof by the guardian or conservator of any such guardianship or conservatorship or guardian ad litem or next friend of such ward or anyone entitled to support out of the estate of such ward without assigning any special equity, and an order of removal must be made by the court or judge upon the filing of a sworn petition by any such guardian or conservator or guardian ad litem or next friend for the ward or such person entitled to support out of the estate of such ward, reciting in what capacity the petitioner acts and that in the opinion of the petitioner such guardianship or conservatorship can be better administered in the circuit court than in the probate court.



Section 26-2-3 - Transfer to circuit court; remand to probate court.

(a) In any county where the judge of probate is required to be learned in the law, the administration or conduct of any guardianship or conservatorship of a minor or incapacitated person may be removed from the probate court to the circuit court pursuant to Section 26-2-2 at any time before a proceeding for final settlement thereof is commenced in probate court by the guardian or conservator of the guardianship or conservatorship or guardian ad litem or next friend of a ward or anyone entitled to support out of the estate of the ward without assigning any special equity. The circuit court shall remand the administration of a guardianship or conservatorship transferred pursuant to this section to the probate court if the circuit court finds that the removal was sought for the purpose of improper delay or did not comply with applicable law. The circuit court may remand the administration of a guardianship or conservatorship pursuant to this section to the probate court if the circuit court finds that any of the following apply:

(1) The circuit court has issued a final order or judgment on all contested matters pending before the circuit court in the administration of the guardianship or conservatorship and the time for an appeal of the order or judgment has expired without an appeal being filed or, if an appeal was filed, after the final adjudication of the appeal.

(2) All interested parties or their representatives request the administration of the guardianship or conservatorship be remanded to probate court.

(b) Nothing in subsection (a) shall prevent the administration of a guardianship or conservatorship from being removed again to the circuit court pursuant to Section 26-2-2 after the administration has been remanded to the probate court as provided above.






Article 2 - General Conservator for County; Guardians of Minors.

Section 26-2-26 - General conservator for county.

The judge of probate may appoint a general conservator for the county who must be appointed and act as a conservator when no other fit person applies for appointment and qualifies. The term of office of such general conservator shall continue during the term of the judge by whom he or she is appointed, unless he or she is reappointed. If he or she is reappointed, his or her bond, if deemed sufficient, shall remain as a continuing security, or he or she may be required to execute a new bond.



Section 26-2-27 - Appointment of sheriff as guardian.

If no fit person is appointed and qualifies as guardian of a minor and there be no general guardian for the county, the sheriff must be appointed guardian and the guardianship attaches to the office of sheriff.






Article 3 - Guardians of Incapacitated Persons.

Section 26-2-43 - Procedure generally - Summoning, etc., of jurors, witnesses and person alleged to be incapacitated.

The judge of probate must issue a writ directed to the sheriff commanding him or her to summon six disinterested persons of the neighborhood for the trial thereof and also issue subpoenas for witnesses, as the parties may require, returnable to the time of trial. The probate judge must also issue a writ directed to the sheriff to take the person alleged to be incapacitated and, if consistent with his or her health or safety, have him or her present at the place of the trial.



Section 26-2-44 - Procedure generally - Impaneling and swearing in of jury; filling of vacancies on jury.

(a) At the time set for the trial, if good cause be not shown for continuance, the jury must be impaneled and sworn well and truly to make inquisition of the facts alleged in the petition, and render a true verdict according to the evidence.

(b) If any of the jurors are excused from serving, fail to attend or are set aside for any cause, their places may be supplied from the bystanders.



Section 26-2-45 - Procedure generally - Entry of decree, recordation of proceedings and appointment of conservator by court upon rendition of verdict of jury.

If the jury find by their verdict that the facts alleged in the petition are true and that such person is incapacitated, the court shall enter a decree accordingly, and must cause the petition and all the proceedings thereon to be recorded and appoint a suitable conservator of such person.



Section 26-2-46 - Procedure where person alleged to be of unsound mind confined in hospital or asylum.

If the person alleged to be of unsound mind is a resident of the county and is at the time of the application confined in a hospital or asylum within or without the state, inquisition may be had and taken without notice to him or her , but, on the filing of the application, the court must appoint a guardian ad litem to represent and defend for him or her. It shall be the duty of such guardian by answer to put in issue the facts stated in the application and to employ counsel at the expense of such person of unsound mind to appear and defend him or her.



Section 26-2-47 - Appointment of guardian for nonresident incapacitated person having property within state - Authorization.

The court of probate of a county in which an incapacitated person residing without the state may have property, real or personal, requiring the care of a conservator, may appoint a conservator for the property of such person which may be within this state if such person has been declared an incapacitated person by a court having jurisdiction in the state of his or her residence.



Section 26-2-48 - Appointment of guardian for nonresident incapacitated person having property within state - Procedure.

The application for the appointment of a conservator for such person must be in writing, must be verified by affidavit and must state the name, sex, age, and residence of such person, the court by which he or she was declared incapacitated and the property requiring the care of a conservator.

On the filing of such application, the court must appoint a day for the hearing thereof, notice of which must be given for three successive weeks by publication in some newspaper published in the county or, if there is no such paper published in the county, by publication in a paper published in an adjoining county, and a copy of such paper must be mailed by the probate judge to such person at the post office nearest his or her residence. The court must appoint a guardian ad litem to represent and defend for such person and it shall be the duty of such guardian ad litem to put in issue the facts stated in the application. If, on the hearing the application is not granted, the court must render a decree against the applicant for all the costs of the proceedings, including the reasonable compensation of the guardian ad litem.



Section 26-2-50 - Appointment of general conservator of county or sheriff as guardian.

The general conservator of the county must be appointed conservator of an incapacitated person if no other suitable person applies for appointment and qualifies and if there be no general conservator, the sheriff must be appointed.



Section 26-2-51 - Revocation of guardianship or conservatorship - Upon application by person ascertained to be incapacitated - Contents of application, etc.

At any time after the inquisition, the person ascertained to be incapacitated, by himself or herself or by next friend, may apply in writing to the court of probate for a revocation of the proceedings against him or her and of the letters of guardianship or conservatorship, the application to be accompanied by the certificate in writing of two physicians or of two other competent persons stating that, after examination of such person, they believe the person's incapacity has terminated.



Section 26-2-52 - Revocation of guardianship or conservatorship - Upon application by person ascertained to be incapacitated - Appointment of date for hearing on application; notice to guardian or conservator, etc.

On the filing of such application, the court must appoint a day for the hearing thereof, not more than 10 days thereafter, and the guardian or conservator and the person at whose instance the inquisition was had and taken must be cited to appear and show cause against it.



Section 26-2-53 - Revocation of guardianship or conservatorship - Upon application by person ascertained to be incapacitated - Conduct of hearing or trial upon contested application; entry of decree revoking guardianship or conservatorship, etc., where application not contested.

If the guardian or conservator or the person at whose instance the inquisition was had and taken appears and, in writing, denies the allegations of the application, the court must appoint a day for the trial of such contest, not more than 10 days thereafter, and must cause a jury to be summoned in the manner provided by Section 12-16-78 for the trial thereof, and proceedings must be had as upon the original inquisition.

If there be no contest of the allegations of the application and the court is satisfied of the truth thereof, a decree must be entered revoking the proceedings on the inquisition and the guardianship or conservatorship and declaring that the ward must be restored to the custody and management of his or her estate.



Section 26-2-54 - Revocation of guardianship or conservatorship - Upon application by person ascertained to be incapacitated - Entry of decree or judgment as to contested application upon rendition of verdict of jury.

If, on the trial of the contest, the jury finds the facts stated in the application to be true, the court must enter a decree revoking the proceedings on the inquisition and the guardianship or conservatorship, and declaring that the ward must be restored to the custody and management of his or her estate and must adjudge the costs as is just and equitable, but if the verdict of the jury negatives the facts stated in the application, a judgment of dismissal at the cost of the applicant or of the next friend must be entered.



Section 26-2-55 - Revocation of guardianship or conservatorship - Upon application by guardian or conservator.

If, at any time after his or her appointment, the guardian or conservator becomes satisfied that the incapacity of the ward has terminated, and is capable of managing his or her estate and the judge of probate is of the opinion, from the proof and the facts stated, that such representation is correct, the judge of probate must make an order that the guardian or conservator be discharged and that the estate of the ward be restored to him or her.









Chapter 2A - ALABAMA UNIFORM GUARDIANSHIP AND PROTECTIVE PROCEEDINGS ACT.

Article 1 - General Provisions, Definitions and Jurisdiction of Court.

Division 1 - Short Title, Construction, General Provisions.

Section 26-2A-1 - Short title.

This chapter may be cited as the Alabama Uniform Guardianship and Protective Proceedings Act.



Section 26-2A-2 - Rule of construction; purposes.

(a) This chapter shall be liberally construed and applied to promote its underlying purposes and policies.

(b) The underlying purposes and policies of this chapter are to:

(1) Simplify and clarify the law concerning the affairs of minors, missing or disappeared persons, protected persons, and incapacitated persons;

(2) Promote a speedy and efficient system for managing and protecting the estates of protected persons so that assets may be preserved for application to the needs of protected persons and their dependents;

(3) Provide a system of general and limited guardianships for minors and incapacitated persons and to coordinate guardianships and protective proceedings concerned with management and protection of estates of incapacitated persons; and

(4) Make uniform the law among the various jurisdictions.



Section 26-2A-3 - Supplementary general principles of law applicable.

Unless displaced by the particular provisions of this chapter, the principles of law and equity supplement its provisions.



Section 26-2A-4 - Severability.

If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



Section 26-2A-5 - Construction against implied repeal.

This chapter is a general act intended as a unified coverage of its subject matter and no subsequent legislation shall be construed to repeal by implication any part of this chapter if that construction reasonably can be avoided.



Section 26-2A-6 - Facility of payment or delivery; notice of payment.

(a) Any person under a duty to pay or deliver money or personal property to a minor may perform the duty, in amounts as provided in this subsection, by paying or delivering the money or personal property to:

(b) This section does not apply if the person making payment or delivery has actual knowledge that a conservator has been appointed or proceedings for appointment of a conservator of the estate of the minor are pending.

(c) Persons, receiving money or personal property for a minor, are obligated to apply the money to the health, support, education, or maintenance of the minor, but may not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the minor's support. A person who receives money or personal property for a minor is obligated to preserve the money and personal property, except to the extent necessary for the health, support, education, or maintenance of the minor, and any balance not so used and any personal property received for the minor must be turned over to the minor when majority is attained. A person who pays or delivers money or property in accordance with provisions of this section is not responsible for the proper application thereof.



Section 26-2A-7 - Delegation of powers by parent or guardian; parental authority.

(a) A parent who has custody, or a guardian, of a minor or incapacitated person, by a properly executed power of attorney, may delegate to another person, for a period not exceeding one year, any power regarding health, support, education, or maintenance of the person or property of the minor child or ward, except the power to consent to marriage or adoption of a minor ward. Temporary "delegation" of parental powers does not relieve the parent or guardian of the primary responsibility for the minor or incapacitated person.

(b) The provisions of subsection (a) of this section shall not be used or construed to allow a parent or guardian to thwart or circumvent provisions of Chapter 15 of Title 12 and Article 2 of Chapter 2 of Title 44.



Section 26-2A-8 - Application to existing relationships.

Guardianships created prior to January 1, 1988, and continuing in effect on January 1, 1988, are not terminated, even though the statute under which the appointment was made may be repealed by this chapter. Those guardianships continue in effect as they existed prior to this chapter with all of the powers and duties of the guardianship, except that the guardian previously appointed in addition will have the powers and duties of a guardian and a conservator under this chapter to the extent that the powers and duties under this chapter may be broader or more clearly expressed.



Section 26-2A-9 - Preservation of powers and duties of existing curators; curators become conservators on January 1, 1997.

(a) A curator appointed pursuant to Chapter 7A of this title prior to August 7, 1995, and continuing in effect on August 7, 1995, is not terminated, although the statute under which the appointment was made is repealed by Act 95-751. The curator shall continue in effect as the curator existed prior to Act 95-751, with all of the powers and duties of the curator on August 7, 1995.

(b) If, on January 1, 1997, a curator is in existence pursuant to subsection (a), the curator on that date shall be considered a conservator as provided in Chapter 2A (commencing with Section 26-2A-1) of this title, with all the power and duties of a conservator as provided in that chapter. If the powers of a curator are limited by a court, the powers granted in this subsection are limited to the same extent.






Division 2 - Definitions.

Section 26-2A-20 - General definitions.

As used in this chapter the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) CLAIMS. In respect of a protected person, includes liabilities of the protected person, whether arising in contract, tort, or otherwise, and liabilities of the estate which arise at or after the appointment of a conservator, including expenses of administration.

(2) CONSERVATOR. A person who is appointed by a court to manage the estate of a protected person and includes a limited conservator described in Section 26-2A-148(a).

(3) COURT. A probate court of this state.

(4) COURT REPRESENTATIVE. A person appointed in a guardianship or protective proceeding who is trained in law, nursing, or social work, is an officer, employee, or special appointee of the court, and has no personal interest in the proceeding.

(5) DISABILITY. Cause for a protective order as described in Section 26-2A-130.

(6) ESTATE. Includes the property of the person whose affairs are subject to this chapter.

(7) GUARDIAN. A person who has qualified as a guardian of a minor or incapacitated person pursuant to parental or spousal nomination or court appointment and includes a limited guardian as described in Sections 26-2A-78(e) and 26-2A-105(c), but excludes one who is merely a guardian ad litem.

(8) INCAPACITATED PERSON. Any person who is impaired by reason of mental illness, mental deficiency, physical illness or disability, physical or mental infirmities accompanying advanced age, chronic use of drugs, chronic intoxication, or other cause (except minority) to the extent of lacking sufficient understanding or capacity to make or communicate responsible decisions.

(9) LEASE. Includes an oil, gas, or other mineral lease.

(10) LETTERS. Includes letters of guardianships and letters of conservatorship.

(11) MINOR. A person who is under 19 years of age and has not otherwise had the disabilities of minority removed.

(12) MORTGAGE. Any conveyance, agreement, or arrangement in which property is used as collateral.

(13) ORGANIZATION. Includes a corporation, business trust, estate, trust, partnership, association, two or more persons having a joint or common interest, government, governmental subdivision or agency, or any other legal entity.

(14) PARENT. Includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent, or grandparent.

(15) PERSON. An individual or an organization, unless the context otherwise requires.

(16) PETITION. A written request to the court for an order after notice.

(17) PROCEEDING. Includes action at law and suit in equity.

(18) PROPERTY. Includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

(19) PROTECTED PERSON. A minor or other person for whom a conservator has been appointed or other protective order has been made as provided in Sections 26-2A-136 and 26-2A-137.

(20) PROTECTIVE PROCEEDING. A proceeding under the provisions of Article 2, Division 3.

(21) SECURITY. Includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation, any temporary or interim certificate, receipt or certificate of deposit for, or any warrant or right to subscribe to or purchase any of the foregoing.

(22) WARD. A person for whom a guardian has been appointed. A "minor ward" is a minor for whom a guardian has been appointed solely because of minority.






Division 3 - Scope, Jurisdiction, and Courts.

Section 26-2A-30 - Territorial application.

Except as otherwise provided in this chapter, it applies to:

(1) Affairs and estates of disappeared persons, and persons to be protected, domiciled in this state;

(2) Property located in this state of nondomiciliaries who are disappeared persons or persons to be protected, or property coming into the control of a guardian or conservator who is subject to the laws of this state; and

(3) Incapacitated persons and minors in this state.



Section 26-2A-32 - Venue; multiple proceedings; transfer.

(a) If a proceeding under this chapter could be maintained in more than one place in this state, the court in which the proceeding is first commenced has the exclusive right to proceed.

(b) If proceedings concerning the same estate, protected person, or ward are commenced in more than one court of this state, the court in which a proceeding was first commenced shall continue to hear the matter and determine venue. Any other court shall hold the matter in abeyance until the question of venue is decided. If the ruling court determines that venue is properly in another court, it shall transfer the proceeding to the other court.

(c) If the court finds that in the interest of justice a proceeding or a file should be located in another court of this state, the court may transfer the proceeding or file to the other court.



Section 26-2A-31 - Subject matter jurisdiction.

(a) To the full extent permitted by the constitution and as permitted under Article 2 of Chapter 2B of this title, the court has jurisdiction over all subject matter relating to estates of protected persons and protection of minors and incapacitated persons.

(b) The court has full power to make order, judgments, and decrees and take all other action necessary and proper to administer justice in the matters that come before it.

(c) The court has jurisdiction over protective proceedings and guardianship proceedings.

(d) If both guardianship and protective proceedings as to the same person are commenced or pending in the same court, the proceedings may be consolidated.

(e) No provision of this chapter shall be construed to void, abate, or diminish the powers or equity jurisdiction, when invoked, heretofore or hereafter granted by statute to certain probate courts.



Section 26-2A-33 - Practice in court.

Unless specifically provided to the contrary in this chapter or inconsistent with its provisions, the rules of civil procedure including the rules concerning vacation of orders and appellate review govern proceedings under this chapter.



Section 26-2A-34 - Records and certified copies.

The clerk of court shall keep a record for each ward or protected person involved in any document that may be filed with the court under this chapter, including petitions, requests, and any orders or responses by the court relating thereto, and establish and maintain a system for indexing, filing, or recording which is sufficient to enable users of the records to obtain adequate information. Upon payment of the required fees, the clerk shall issue certified copies of any letters issued to any guardian or conservator or of any other document filed or recorded. Certificates relating to letters must show the date of appointment.



Section 26-2A-35 - Jury trial.

(a) Except for proceedings in a court having general equity jurisdiction, a party is entitled to a trial by a jury of six disinterested persons in any proceeding to determine the incapacity of the individual and in other proceedings as to which a party has a constitutional right or a right under this chapter to a trial by jury. In any proceeding in a court having general equity jurisdiction, the right to trial by jury shall be determined under Alabama Rules of Civil Procedure, Rule 38.

(b) If there is no right to trial by jury under subsection (a) or the right is waived, the court in its discretion may call a jury to decide any issue of fact, in which case the verdict is advisory only.



Section 26-2A-36 - Appeals.

Appellate review, including the right to appellate review, interlocutory appeal, provisions as to time, manner, notice, appeal bond, stays, scope of review, record on appeal, briefs, arguments, and power of the appellate court, is governed by Title 12, Chapter 22, and the Alabama Rules of Appellate Procedure, as applicable, but in proceedings in which jury trial has been had as a matter of right the rules applicable to the scope of review in jury cases apply.






Division 4 - Notice, Parties, and Representation in Guardianship and Protective Proceedings.

Section 26-2A-50 - Notice; method and time of giving.

(a) If notice of a hearing on any petition is required, other than a notice meeting specific notice requirements otherwise provided, the petitioner shall cause notice of the time and place of hearing of any petition to be given to the person to be notified or to the attorney if the person has appeared by attorney or requested that notice be sent to an attorney.

(b) Notice must be given:

(1) By mailing a copy of the notice at least 14 days before the time set for the hearing by certified, registered, or ordinary first-class mail addressed to the person being notified using the post office address given in the request for notice, if any, or to the person's office or place of residence, if known;

(2) By delivering a copy thereof to the person being notified personally at least 14 days before the time set for the hearing; or

(3) If the address or identity of any person is not known and cannot be ascertained with reasonable diligence, by publishing, at least once a week for three consecutive weeks, a copy of the notice in a newspaper having general circulation in the county in which the hearing is to be held, the last publication of which is to be at least 10 days before the time set for the hearing.

(c) The court for good cause shown may provide for a different method or time of giving notice for any hearing.

(d) Proof of the giving of notice must be made not later than the hearing and filed in the proceeding.



Section 26-2A-51 - Notice; waiver.

A person, including a guardian, guardian ad litem, conservator, or other fiduciary, may waive notice by a signed writing. A person for whom a guardianship or other protective order is sought, a ward, or a protected person may not waive notice.



Section 26-2A-52 - Guardian ad litem.

At any point in a proceeding, a court may appoint a guardian ad litem to represent the interest of a minor or other person if the court determines that representation of the interest otherwise would be inadequate. If not precluded by conflict of interests, a guardian ad litem may be appointed to represent several persons or interests.



Section 26-2A-53 - Request for notice; interested person.

Upon payment of any required fee, an interested person who desires to be notified before any order is made in a guardianship proceeding, including any proceeding subsequent to the appointment of a guardian under Section 26-2A-111, or in a protective proceeding under Section 26-2A-130, may file a request for notice with the clerk of the court in which the proceeding is pending. The clerk shall mail a copy of the request to the guardian and to the conservator if one has been appointed. A request is not effective unless it contains a statement showing the interest of the person making it and the address of that person or an attorney to whom notice is to be given. The request is effective only as to proceedings occurring after the filing. Any governmental agency paying or planning to pay benefits to the person to be protected is an interested person in protective proceedings.









Article 2 - Protection of Persons Under Disability and Their Property.

Division 1 - Guardians of Minors.

Section 26-2A-70 - Appointment and status of guardian of minor.

A person may become a guardian of a minor by parental appointment or upon appointment by the court. The guardianship status continues until terminated, without regard to the location from time to time of the guardian or minor ward.



Section 26-2A-71 - Parental appointment of guardian for minor.

(a) The parent of an unmarried minor may appoint a guardian for the minor by will, or other writing signed by the parent and attested by at least two witnesses or acknowledged.

(b) Subject to the right of the minor under Section 26-2A-72, if both parents are dead or incapacitated or the surviving parent has no parental rights or has been adjudged to be incapacitated, a parental appointment becomes effective when the guardian seasonably files an acceptance in the court in which a nominating instrument is probated, or, in the case of a nontestamentary nominating instrument, in the court at the place where the minor resides or is present. If two or more appointments are made, the latter in time has priority, and if both parents are dead or incapacitated, an effective appointment by the parent, who was eligible to make the appointment and who dies or became incapacitated later in time, has priority.

(c) A parental appointment effected by filing the guardian's acceptance under a will probated in the state of the testator's domicile is effective in this state.

(d) Upon acceptance of appointment, the guardian shall give written notice as to when the appointment is effective to the minor and to the person having the minor's care or the minor's nearest adult relative.



Section 26-2A-72 - Objection by minor of 14 or older to parental appointment.

A minor 14 or more years of age who is the subject of a parental appointment may prevent the appointment or cause it to terminate by filing in the court in which the nominating instrument is filed a written objection to the appointment before it is accepted or within 30 days after receiving notice of its acceptance. An objection may be withdrawn. An objection does not preclude appointment by the court in a proper proceeding of the parental nominee or any other suitable person.



Section 26-2A-73 - Court appointment of guardian of minor; conditions for appointment.

(a) The court may appoint a guardian for an unmarried minor if all parental rights have been terminated or suspended by circumstances or prior order of a court having jurisdiction; unless a custodian has been appointed under Section 26-18-8, or otherwise by the juvenile court when parental rights have been terminated or suspended. A guardian appointed pursuant to Section 26-2A-71 whose appointment has not been prevented or nullified under Section 26-2A-72 has priority over any guardian who may be appointed by the court, but the court may proceed with another appointment upon a finding that the parental nominee has failed to accept the appointment within 30 days after notice of the guardianship proceeding.

(b) If necessary, and on appropriate petition or application, the court may appoint a temporary guardian who shall have the full authority of a general guardian of a minor, but the authority of a temporary guardian may not last longer than six months. The appointment of a temporary guardian for a minor may occur even though the conditions described in subsection (a) have not been established.



Section 26-2A-74 - Venue.

The venue for guardianship proceedings for a minor pursuant to Section 26-2A-73 is in the court at the place where the minor resides or is present at the time the proceedings are commenced.



Section 26-2A-75 - Procedure for court-appointment of guardian of minor.

(a) A minor or any person interested in the welfare of the minor may petition for appointment of a guardian.

(b) After the filing of a petition, the court shall set a date for hearing, and the petitioner shall give notice of the time and place of hearing the petition in the manner prescribed by Section 26-2A-50 to:

(1) The minor, if 14 or more years of age and not the petitioner;

(2) Any person alleged to have had the principal care and custody of the minor during the 60 days preceding the filing of the petition; and

(3) Any living parent of the minor.

(c) Upon hearing, if the court finds that a suitable person seeks appointment, venue is proper, the required notices have been given, the conditions of Section 26-2A-73(a) have been met, and the welfare and best interest of the minor will be served by the requested appointment, it shall make the appointment and issue letters. In other cases, the court may dismiss the proceedings or make any other disposition of the matter that will serve the best interest of the minor.

(d) If the court determines at any time in the proceeding that the interests of the minor are or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the preference of the minor if the minor is 14 or more years of age.



Section 26-2A-76 - Court appointment of guardian of minor; qualifications; priority of minor's nominee.

The court may appoint as guardian any person whose appointment would be in the best interest of the minor. The court shall appoint a person nominated by the minor, if the minor is 14 or more years of age, unless the court finds the appointment contrary to the best interest of the minor.



Section 26-2A-77 - Consent to service by acceptance of appointment; notice.

By accepting a parental or court appointment as guardian, a guardian submits personally to the jurisdiction of the court in any proceeding relating to the guardianship that may be instituted by any interested person. The petitioner shall cause notice of any proceeding to be delivered or mailed to the guardian at the guardian's address listed in the court records and to the address then known to the petitioner. Letters of guardianship must indicate whether the guardian was appointed by court order or parental appointment.



Section 26-2A-78 - Powers and duties of guardian of minor.

(a) A guardian of a minor ward has the powers and responsibilities of a parent regarding the ward's health, support, education, or maintenance, but a guardian is not personally liable for the ward's expenses and is not liable to third persons by reason of the relationship for acts of the ward.

(b) In particular and without qualifying the foregoing, a guardian shall:

(1) Become or remain personally acquainted with the ward and maintain sufficient contact with the ward to know of the ward's capacities, limitations, needs, opportunities, and physical and mental health;

(2) Take reasonable care of the ward's personal effects and commence protective proceedings if necessary to protect other property of the ward;

(3) Apply any available money of the ward to the ward's current needs for health, support, education, or maintenance;

(4) Conserve any excess money of the ward for the ward's future needs, but if a conservator has been appointed for the estate of the ward, the guardian, at least quarterly, shall pay to the conservator money of the ward to be conserved for the ward's future needs; and

(5) Report the condition of the ward and of the ward's estate that has been subject to the guardian's possession or control, as ordered by the court on petition of any person interested in the ward's welfare or as required by court rule.

(c) A guardian may:

(1) Receive money payable for the support of the ward to the ward's parent, guardian, or custodian under the terms of any statutory benefit or insurance system or any private contract, devise, trust, conservatorship, or custodianship, and money or property of the ward paid or delivered pursuant to Section 26-2A-6;

(2) If consistent with the terms of any order by a court of competent jurisdiction relating to detention or commitment of the ward, take custody of the person of the ward and establish the ward's place of abode within or without this state;

(3) If no conservator for the estate of the ward has been appointed, institute proceedings, including administrative proceedings, or take other appropriate action to compel the performance by any person of a duty to support the ward or to pay sums for the welfare of the ward;

(4) Consent to medical or other professional care, treatment, or advice for the ward without liability by reason of the consent for injury to the ward resulting from the negligence or acts of third persons unless a parent would have been liable in the circumstances;

(5) Consent to the marriage or adoption of the ward; and

(6) If reasonable under all of the circumstances, delegate to the ward certain responsibilities for decisions affecting the ward's well-being.

(d) A guardian is entitled to reasonable compensation for services as guardian and to reimbursement for room, board, and clothing personally provided to the ward, but only as approved by order of the court. If a conservator, other than the guardian or one who is affiliated with the guardian, has been appointed for the estate of the ward, reasonable compensation and reimbursement to the guardian may be approved and paid by the conservator without order of the court controlling the guardian.

(e) In the interest of developing self-reliance on the part of a ward or for other good cause, the court, at the time of appointment or later, on its own motion or on appropriate petition or motion of the minor or other interested person, may limit the powers of a guardian otherwise conferred by this section and thereby create a limited guardianship. Any limitation on the statutory power of a guardian of a minor must be endorsed on the guardian's letters or, in the case of a guardian by parental appointment, must be reflected in letters that are issued at the time any limitation is imposed. Following the same procedure, a limitation may be removed and appropriate letters issued.



Section 26-2A-79 - Termination of appointment of guardian; general.

A guardian's authority and responsibility terminate upon the death, resignation, or removal of the guardian or upon the minor's death, adoption, marriage, or attainment of majority, but termination does not affect the guardian's liability for prior acts or the obligation to account for funds and assets of the ward. Resignation of a guardian does not terminate the guardianship until it has been approved by the court.



Section 26-2A-80 - Proceedings subsequent to appointment; venue.

(a) The court at the place where the ward resides has concurrent jurisdiction with the court that appointed the guardian or in which acceptance of a parental appointment was filed over resignation, removal, accounting, and other proceedings relating to the guardianship.

(b) If the court at the place where the ward resides is neither the appointing court nor the court in which acceptance of appointment is filed, the court in which proceedings subsequent to appointment are commenced in all appropriate cases shall notify the other court, in this or another state, and after consultation with that court determine whether to retain jurisdiction or transfer the proceedings to the other court, whichever is in the best interest of the ward. A copy of any order accepting a resignation or removing a guardian must be sent to the appointing court or the court in which acceptance of appointment is filed.



Section 26-2A-81 - Resignation, removal, and other post-appointment proceedings.

(a) Any person interested in the welfare of a ward or the ward, if 14 or more years of age, may petition for removal of a guardian on the ground that removal would be in the best interest of the ward or for any other order that is in the best interest of the ward. A guardian may petition for permission to resign. A petition for removal or for permission to resign may, but need not, include a request for appointment of a successor guardian.

(b) Notice of hearing on a petition for an order subsequent to appointment of a guardian must be given, as prescribed in Section 26-2A-50, to the ward, the guardian, and any other person as ordered by the court.

(c) After notice and hearing on a petition for removal or for permission to resign, the court may terminate the guardianship and make any further order that may be appropriate.

(d) If the court determines at any time in the proceeding that the interest of the ward is or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the preference of the minor if the minor is 14 or more years of age.






Division 2 - Guardians of Incapacitated Persons.

Section 26-2A-100 - Appointment of guardian for incapacitated person by will or other writing.

(a) The parent of an unmarried incapacitated person may appoint by will, or other writing signed by the parent and attested by at least two witnesses or acknowledged, a guardian of the incapacitated person. If both parents are dead or the surviving parent is adjudged incapacitated, a parental appointment becomes effective when, after having given seven days' prior written notice of intention to do so to the incapacitated person and to the person having the care of the person or to the nearest adult relative residing in this state, the guardian files acceptance of appointment in the court in which the will is probated, or in the case of a nontestamentary nominating instrument, in the court at the place where the incapacitated person resides or is present. If both parents are dead, an effective appointment by the parent who died later has priority.

(b) The spouse of a married incapacitated person may appoint by will, or other writing signed by the spouse and attested by at least two witnesses or acknowledged, a guardian of the incapacitated person. The appointment becomes effective when, after having given seven days' prior written notice of intention to do so to the incapacitated person and to the person having care of the incapacitated person or to the nearest adult relative residing in this state, the guardian files acceptance of appointment in the court in which the will is probated or, in the case of nontestamentary nominating instrument, in the court at the place where the incapacitated person resides or is present. An effective appointment by a spouse has priority over an appointment by a parent.

(c) An appointment effected by filing the guardian's acceptance under a will probated in the state of the decedent's domicile is effective in this state.

(d) Upon the filing in the court in which the will was probated or, in the case of a nontestamentary nominating instrument, in the court at the place where the incapacitated person resides or is present, of written objection to the appointment by the incapacitated person for whom a parental or spousal appointment or guardian has been made, the appointment is terminated. An objection does not prevent appointment by the court in a proper proceeding of the parental or spousal nominee or any other suitable person upon an adjudication of incapacity in proceedings under the succeeding sections of this division.



Section 26-2A-101 - Venue.

The venue for guardianship proceedings for an incapacitated person is in the place where the incapacitated person resides or is present at the time the proceedings are commenced. If the incapacitated person is admitted to an institution pursuant to order of a court of competent jurisdiction, venue is also in the county in which that court is located.



Section 26-2A-102 - Court appointment of guardian for incapacitated person.

(a) Except as provided by subsection (e), an incapacitated person or any person interested in the welfare of the incapacitated person may petition for appointment of a limited or general guardian.

(b) After the filing of a petition, the court shall set a date for hearing on the issue of incapacity so that notices may be given as required by Section 26-2A-103, and, unless the allegedly incapacitated person is represented by counsel, appoint an attorney to represent the person in the proceeding. The person so appointed may be granted the powers and duties of a guardian ad litem. The person alleged to be incapacitated shall be examined by a physician or other qualified person appointed by the court who shall submit a report in writing to the court. The person alleged to be incapacitated also shall be interviewed by a court representative sent by the court. The court representative also shall interview the person who appears to have caused the petition to be filed and any person who is nominated to serve as guardian and visit the present place of abode of the person alleged to be incapacitated and the place it is proposed that the person will be detained or reside if the appointment is made and submit a report in writing to the court. The court may utilize the service of any public or charitable agency as an additional court representative to evaluate the condition of the allegedly incapacitated person and to make appropriate recommendations to the court.

(c) A person alleged to be incapacitated is entitled to be present at the hearing in person. The person is entitled to be represented by counsel, to present evidence, to cross-examine witnesses, including the court-appointed physician or other qualified person and any court representative, and upon demand to trial by jury as provided in Section 26-2A-35. The issue may be determined at a closed hearing if the person alleged to be incapacitated or counsel for the person so requests.

(d) Any person may apply for permission to participate in the proceeding, and the court may grant the request, with or without hearing, upon determining that the best interest of the alleged incapacitated person will be served thereby. The court may attach appropriate conditions to the permission.

(e) The custodial parent or parents or an adult custodial sibling of an adult child who is incapacitated by reason of an intellectual disability, may file, in lieu of a petition, a written request to be appointed guardian of his or her adult child or his or her adult sibling in order to continue performing custodial and other parental responsibilities or family responsibilities, or both responsibilities, for the child after the child has passed his or her minority. The court may waive any or all procedural requirements of the Uniform Guardianship Act, including notice and service, and appointments, and interviews. The adult child alleged to be incapacitated shall have had an examination by a physician or other qualified person and furnish a written report of the findings to the court.

In lieu of a hearing, the probate court shall hold an informal hearing with the custodial parent or custodial parents or custodial adult sibling requesting the guardianship, the adult child for whom the guardianship is sought, and a guardian ad litem for the adult child chosen by the judge of probate.

Following the interview, the court may do any of the following:

(1) Issue an order appointing the custodial parent or custodial parents or custodial sibling as guardian of the adult child as in any other proceeding pursuant to this section.

(2) Deny the request for appointment as guardian pursuant to the special proceedings allowed only for a custodial parent or custodial parents or custodial sibling.

(3) Delay a determination on the request to gather additional information in compliance with one or more of the usual requirements for appointments, interviews, or examinations by physicians or other qualified persons.



Section 26-2A-103 - Notice in guardianship proceeding.

(a) In a proceeding for the appointment of a guardian of an incapacitated person, and, if notice is required in a proceeding for appointment of a temporary guardian, notice of hearing must be given to each of the following:

(1) The person alleged to be incapacitated, her or his spouse (if any), and adult children, or if none, parents;

(2) Any person who is serving as guardian, conservator, or who has the care and custody of the person alleged to be incapacitated;

(3) In case no other person is notified under paragraph (1), at least one of the nearest adult relatives residing in this state, if any can be found; and

(4) Any other person as directed by the court.

(b) Notice of hearing on a petition for an order subsequent to appointment of a guardian must be given to the ward, the guardian, and any other person as ordered by the court.

(c) Notice must be served personally on the alleged incapacitated person. Notices to other persons as required by subsection (a)(1) must be served personally if the person to be notified can be found within the state. In all other cases, required notices must be given as provided in Section 26-2A-50.

(d) The person alleged to be incapacitated may not waive notice.



Section 26-2A-104 - Who may be guardian; priorities.

(a) Any qualified person may be appointed guardian of an incapacitated person.

(b) Unless lack of qualification or other good cause dictates the contrary, the court shall appoint a guardian in accordance with the incapacitated person's most recent nomination in a durable power of attorney.

(c) Except as provided in subsection (b), the following are entitled to consideration for appointment in the order listed:

(1) The spouse of the incapacitated person or a person nominated by will of a deceased spouse or by other writing signed by the spouse and attested by at least two witnesses or acknowledged;

(2) An adult child of the incapacitated person;

(3) A parent of the incapacitated person, or a person nominated by will of a deceased parent or by other writing signed by a parent and attested by at least two witnesses or acknowledged;

(4) Any relative of the incapacitated person with whom the person has resided for more than six months prior to the filing of the petition; and

(5) A person nominated by the person who is caring for or paying for the care of the incapacitated person.

(d) With respect to persons having equal priority, the court shall select the one it deems best suited to serve. The court, acting in the best interest of the incapacitated person may pass over a person having priority and appoint a person having a lower priority or no priority.



Section 26-2A-104.1 - Corporations as guardians for developmentally disabled.

(a) The term "developmentally disabled" means a person whose impairment of general intellectual functioning or adaptive behavior which is manifested before the person attains the age of 22 and results in intellectual disability, cerebral palsy, epilepsy or autism and as defined in Public Law 98-527, the Developmental Disabilities Assistance and Bill of Rights Act (Section 102(7)).

(b) A private non-profit corporation organized under the laws of Alabama and qualified under the Internal Revenue Code as a 501(c)(3) tax exempt corporation as described herein is qualified for designation as guardian for persons with developmental disabilities and who has been determined by the probate court to need some degree of guardianship; provided that those corporations qualifying under this section shall be governed by a board of directors which shall have no fewer than 35 percent of its membership representing parents or siblings of persons with developmental disabilities. Further such corporation shall be established in perpetuity to provide a lifetime of service to those persons placed under their care. In no case shall a corporation appointed under this section engage in providing direct or indirect services to the wards/protective persons under its care or take any other action that could be considered a conflict of interest.

(c) The Alabama Department of Mental Health shall assist the courts in their implementation of this section and shall develop guidelines for the provision of guardianship services by corporations appointed under this section.



Section 26-2A-105 - Findings; order of appointment.

(a) The court shall exercise the authority conferred in this division so as to encourage the development of maximum self-reliance and independence of the incapacitated person and make appointive and other orders only to the extent necessitated by the incapacitated person's mental and adaptive limitations or other conditions warranting the procedure.

(b) The court may appoint a guardian as requested if it is satisfied that the person for whom a guardian is sought is incapacitated and that the appointment is necessary or desirable as a means of providing continuing care and supervision of the person of the incapacitated person. The court, on appropriate findings, may (i) treat the petition as one for a protective order under Section 26-2A-130 and proceed accordingly, (ii) enter any other appropriate order, or (iii) dismiss the proceedings.

(c) The court, at the time of appointment or later, on its own motion or on appropriate petition or motion of the incapacitated person or other interested person, may limit the powers of a guardian otherwise conferred by this chapter and thereby create a limited guardianship. Any limitation on the statutory power of a guardian of an incapacitated person must be endorsed on the guardian's letters or, in the case of a guardian by parental or spousal appointment, must be reflected in letters issued at the time any limitation is imposed. Following the same procedure, a limitation may be removed or modified and appropriate letters issued.



Section 26-2A-106 - Acceptance of appointment; consent to jurisdiction.

By accepting appointment, a guardian submits personally to the jurisdiction of the court in any proceeding relating to the guardianship that may be instituted by any interested person. Notice of any proceeding must be delivered or mailed to the guardian at the address listed in the court records and at the address as then known to the petitioner.



Section 26-2A-107 - Emergency orders; temporary guardians.

(a) If an incapacitated person has no guardian, an emergency exists, and no other person appears to have authority to act in the circumstances, on appropriate petition the court, without notice, may appoint a temporary guardian whose authority may not extend beyond 30 days and who may exercise those powers granted in the order.

(b) If the appointed guardian is not effectively performing duties and the court further finds that the welfare of the incapacitated person requires immediate action, it may appoint, with or without notice, a temporary guardian for the incapacitated person having the powers of a general guardian for a specified period not to exceed six months. The authority of any permanent guardian previously appointed by the court is suspended as long as a temporary guardian has authority.

(c) The court may remove a temporary guardian at any time. A temporary guardian shall make any report and comply with any conditions the court imposes or requires. In other respects the provisions of this chapter concerning guardians apply to temporary guardians.



Section 26-2A-108 - General powers and duties of guardian.

(a) Except as limited pursuant to Section 26-2A-105(c), a guardian of an incapacitated person is responsible for health, support, education, or maintenance of the ward, but is not liable to third persons by reason of that responsibility for acts of the ward. In particular and without qualifying the foregoing, a guardian has the same duties, powers, and responsibilities as a guardian for a minor as described in Section 26-2A-78(b), (c), and (d).

(b) Except as provided in Division 2A, in addition to the duties, powers, and responsibilities of a guardian described in subsection (a), a guardian of an incapacitated person has the power to limit or enforce the ward's right to visitation or communication with anyone, including the right to receive visitors, telephone calls, and personal mail.



Section 26-2A-109 - Termination of guardianship for incapacitated person.

The authority and responsibility of a guardian of an incapacitated person terminates upon the death of the guardian or ward, the determination of incapacity of the guardian, upon transfer to another state as provided in Section 26-2B-301, or upon removal or resignation as provided in Section 26-2A-110. Termination does not affect a guardian's liability for prior acts or the obligation to account for funds and assets of the ward.



Section 26-2A-110 - Removal or resignation of guardian; termination of incapacity.

(a) On petition of the ward or any person interested in the ward's welfare, or on its own motion, the court, after hearing, may remove a guardian if to do so is in the best interest of the ward. On petition of the guardian, the court, after hearing, may accept a resignation.

(b) An order adjudicating incapacity may specify a minimum period, not exceeding one year, during which a petition for an adjudication that the ward is no longer incapacitated may not be filed without special leave. Subject to that restriction, the ward or any person interested in the welfare of the ward may petition for an order that the ward is no longer incapacitated and for termination of the guardianship. A request for an order may also be made informally to the court and any person who knowingly interferes with transmission of the request may be adjudged guilty of contempt of court.

(c) Upon removal, resignation, or death of the guardian, or if the guardian is determined to be incapacitated, the court may appoint a successor guardian and make any other appropriate order. Before appointing a successor guardian, or ordering that a ward's incapacity has terminated, the court shall follow the same procedures to safeguard the rights of the ward that apply to a petition for appointment of a guardian.



Section 26-2A-111 - Proceedings subsequent to appointment; venue.

(a) The court at the place where the ward resides has concurrent jurisdiction with the court that appointed the guardian or in which acceptance of a parental or spousal appointment was filed over resignation, removal, accounting, and other proceedings relating to the guardianship, including proceedings to limit the authority previously conferred on a guardian or to remove limitations previously imposed.

(b) If the court at the place where the ward resides is not the court in which acceptance of appointment is filed, the court in which proceedings subsequent to appointment are commenced, in all appropriate cases, shall notify the other court, in this or another state, and after consultation with that court determine whether to retain jurisdiction or transfer the proceedings to the other court, whichever may be in the best interest of the ward. A copy of any order accepting a resignation, removing a guardian, or altering authority must be sent to the court in which acceptance of appointment is filed.






Division 2A - Guardians of Incapacitated Persons.

Section 26-2A-112 - (Effective January 1, 2017) Definitions.

For the purposes of this division, the following terms have the following meanings:

(1) RELATIVE. A sibling, child, parent, grandparent, or grandchild of a ward or a person who shares this same relationship through adoption or a spouse of the ward.

(2) VISITATION. Any in-person meeting or any telephonic mail or electronic communication between a ward and his or her relative.

(3) VISITATION ORDER. An order issued by the court after notice and hearing regarding the visitation with a ward by his or her relative specifying the approval or disapproval of any visitation and the specifics of that visitation including, but not limited to, the time, place, and manner of the visitation.

(4) WARD. An adult who is a ward as defined in Section 26-2A-20.



Section 26-2A-113 - (Effective January 1, 2017) Petition to compel visitation.

(a) A relative may file a petition with the court to compel visitation with a ward from whom he or she has been isolated.

(b) The petition shall be filed in the court having jurisdiction over the guardianship of the ward.

(c) On motion of either the petitioner or the guardian or the court, the petition shall be transferred to the circuit court for the sole purpose of a determination of any relief under this division.

(d) The petition shall state all of the following information:

(1) The condition of the ward's physical and mental health, to the extent known by the petitioner.

(2) The efforts to obtain visitation with the ward.

(3) The proposed visitation that is sought.

(4) The deficit or deficits, if any, in the ward's mental functions that are impaired and an identification of a link between the deficit or deficits and the ward's inability to respond knowingly and intelligently to queries about the requested visitation.

(5) The names and addresses, so far as they are known to the petitioner, of the spouse and relatives of the first degree of the ward.

(e) The court shall provide notice not less than 14 days before the hearing in the manner specified in Section 26-2A-103, unless the hearing is an emergency hearing pursuant to subsection (g), in which case, notice shall be given as soon as practicable.

(f) A determination by the court regarding capacity under this section may not be used as evidence of capacity in any other proceeding.

(g) If the petition filed under subsection (a) states that the ward's health is in significant decline or that the ward's death may be imminent, the court shall conduct an emergency hearing as soon as practicable, but not later than 10 days after the date the petition is filed under subsection (a).



Section 26-2A-114 - (Effective January 1, 2017) Investigation and report.

Before ruling on the petition, the court may order the Department of Human Resources or the court representative to do any or all of the following:

(1) Conduct interviews with the following:

a. The ward

b. All petitioners.

c. The relatives of the ward.

d. To the extent practical, neighbors and, if known, close friends of the ward.

(2) Inform the ward of the contents of the petition.

(3) Determine whether the ward has the capacity to consent to the requested visitation.

(4) Determine whether the ward desires the proposed visitation.

(5) Report to the court in writing, at least seven days before the hearing, concerning subdivisions (1) to (4), inclusive.

(6) Mail, at least seven days before the hearing, a copy of the report referred to in subdivision (5) to all of the following:

a. The petitioner or his or her attorney, if any.

b. The guardian ad litem appointed to represent the ward for purposes of the petition for visitation.

c. The guardian.

d. Any other person as the court orders.

(7) The report required by this section is confidential and shall be made available only to the parties, persons described in subdivision (6), persons given notice of the petition who have requested this report or who have appeared in the proceedings, their attorneys, and the court.

(8) If the court investigator has performed an investigation within the preceding 12 months and furnished a report thereon to the court, the court may order, upon good cause shown, that another investigation is not necessary or that a more limited investigation may be performed.



Section 26-2A-115 - (Effective January 1, 2017) Hearing; orders.

(a) In ruling on the petition, the court shall conduct a hearing to determine whether the ward has sufficient capacity to make a knowing and intelligent visitation decision based on evidence presented.

(b) If the court determines that the ward has sufficient capacity to make a knowing and intelligent visitation decision and the ward expresses a desire for visitation with the petitioner, the court shall order visitation.

(c) If the court determines that the ward has sufficient capacity to make a knowing and intelligent visitation decision, but does not desire visitation with the petitioner, the court shall not order visitation.

(d) If the court determines that the ward does not have capacity to make a knowing and intelligent visitation decision, the court shall determine whether to order visitation based on the best interest of the ward as determined by the evidence presented to the court.

(e) The court shall order the petitioner to pay the court costs and reasonable fees and expenses of any attorney or court representative appointed under this division.



Section 26-2A-116 - (Effective January 1, 2017) Notice requirements.

(a) Except as provided under subsection (b), provided the relative has supplied the guardian with his or her current contact information, the guardian shall as soon as practicable inform relatives of any of the following:

(1) The ward dies.

(2) The ward is admitted to a medical facility for acute or chronic care for a period of three days or more.

(3) The ward's residence has changed.

(4) The ward is staying at a location other than the ward's residence for a period that exceeds one calendar week.

(5) In the case of the ward's death, the guardian shall inform relatives of any funeral arrangements and the location of the ward's final resting place.

(b) The court shall relieve a guardian of the duty to provide notice to a relative under this division, if the court finds that:

(1) The relative entitled to notice about the ward has submitted a written request to the guardian electing not to receive notice about a ward's health and residence.

(2) A protective order was issued against the relative to protect the ward.

(3) The court ordered that the relative not be given this information.



Section 26-2A-117 - (Effective January 1, 2017) Jurisdiction of court.

The court has continuing jurisdiction to revoke or modify an order made pursuant to this division upon a petition filed, noticed, and heard in the same manner as the original petition was filed.






Division 3 - Protection of Property of Persons Under Disability and Minors.

Section 26-2A-130 - Protective proceedings.

(a) Upon petition and after notice and hearing in accordance with the provisions of this division, the court may appoint a conservator or make any other protective order for cause as provided in this section.

(b) Appointment of a conservator or other protective order may be made in relation to the estate and affairs of a minor if the court determines that a minor owns funds or property requiring management or protection that cannot otherwise be provided or has or may have business affairs that may be jeopardized or prevented by minority, or that funds are needed for health, support, education, or maintenance and that protection is necessary or desirable to obtain or provide funds.

(c) Appointment of a conservator or other protective order may be made in relation to the estate and affairs of a person if the court determines that (i) the person is unable to manage property and business affairs effectively for such reasons as mental illness, mental deficiency, physical illness or disability, physical or mental infirmities accompanying advanced age, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, or disappearance; and that (ii) (aa) the person has property that will be wasted or dissipated unless property management is provided, or that (bb) funds are needed for the health, support, education, or maintenance of the person or of those entitled to the person's support and that protection is necessary or desirable to obtain or provide the funds.



Section 26-2A-131 - Protective proceedings; jurisdiction of business affairs of protected persons.

Subject to Section 26-2A-31, after the service of notice in a proceeding seeking the appointment of a conservator or other protective order and until termination of the proceeding, the court in which the petition is filed has:

(1) Exclusive jurisdiction to determine the need for a conservator or other protective order until the proceedings are terminated; and

(2) Exclusive jurisdiction to determine how the estate of the protected person which is subject to the laws of this state must be managed, expended, or distributed to or for the use of the protected person, the protected person's dependents, or other claimants.



Section 26-2A-132 - Venue.

Venue for proceedings under this division is:

(1) In the court at the place in this state where the person to be protected resides whether or not a guardian has been appointed in another place; or

(2) If the person to be protected does not reside in this state, in the court at any place where property of the person is located.



Section 26-2A-133 - Original petition for appointment or protective order.

(a) The person to be protected or any person who is interested in the estate, affairs, or welfare of the person, including a parent, child, guardian, custodian, or any person who would be adversely affected by lack of effective management of the person's property and business affairs may petition for the appointment of a conservator or for other appropriate protective order.

(b) The petition must set forth to the extent known the interest of the petitioner; the name, age, residence, and address of the person to be protected; the names and addresses of all persons, known to the petitioner, who must be given notice, a general statement of the person's property with an estimate of the value thereof, including any compensation, insurance, pension, or allowance to which the person is entitled; the reason why appointment of a conservator or other protective order is necessary, and whether bond has been relieved. If the appointment of a conservator is requested, the petition must also set forth the name and address of the person whose appointment is sought and the basis of the claim to priority for appointment.



Section 26-2A-134 - Notice.

(a) On a petition for appointment of a conservator or other protective order, the requirements for notice described in Section 26-2A-103 apply, but (i) if the person to be protected has disappeared or is otherwise situated so as to make personal service of notice impracticable, notice to the person must be given by publication as provided in Section 26-2A-50, and (ii) if the person to be protected is a minor, the provisions of Section 26-2A-75 also apply.

(b) Notice, as described in Section 26-2A-103, of any hearing on a petition for an order subsequent to appointment of a conservator or other protective order must be given to the protected person, any conservator of the protected person's estate, and any other person as ordered by the court.



Section 26-2A-135 - Procedure concerning hearing and order on original petition.

(a) Upon receipt of a petition for appointment of a conservator or other protective order because of minority, the court shall set a date for hearing. If the court determines at any time in the proceeding that the interests of the minor are or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the choice of the minor if 14 or more years of age. An attorney appointed by the court to represent a minor may be granted the powers and duties of a guardian ad litem.

(b) Upon receipt of a petition for appointment of a conservator or other protective order for reasons other than minority, the court shall set a date for hearing. Unless the person to be protected has chosen counsel, the court shall appoint an attorney to represent the person who may be granted the powers and duties of a guardian ad litem. If the alleged disability is mental illness, mental deficiency, physical illness or disability, physical or mental infirmities accompanying advanced age, chronic use of drugs, or chronic intoxication, the court must direct that the person to be protected be examined by a physician or other qualified person designated by the court, preferably one who is not connected with any institution in which the person is a patient or is detained. The court may send a court representative to interview the person to be protected. The court representative may be a guardian ad litem or an officer or employee of the court.

(c) The court may utilize, as an additional court representative, the service of any public or charitable agency to evaluate the condition of the person to be protected and make appropriate recommendations to the court.

(d) The person to be protected is entitled to be present at the hearing in person. When the person to be protected is not present in person at the hearing, the court, before proceeding at the hearing in the person's absence, must determine that the person's absence is in the best interest of the person to be protected. At the request of the person to be protected, the person is entitled to be represented by counsel, at the person's expense, to present evidence, to cross-examine witnesses, including any court-appointed physician or other qualified person and any court representative, and upon demand to trial by jury as provided in Section 26-2A-35. The issue may be determined at a closed hearing if the person to be protected or counsel for the person so requests.

(e) Any person may apply for permission to participate in the proceeding and the court may grant the request, with or without hearing, upon determining that the best interest of the person to be protected will be served thereby. The court may attach appropriate conditions to the permission.

(f) After hearing, upon finding that a basis for the appointment of a conservator or other protective order has been established, the court shall make an appointment or other appropriate protective order.



Section 26-2A-136 - Permissible court orders.

(a) The court shall exercise the authority conferred in this division to encourage the development of maximum self-reliance and independence of a protected person and make protective orders only to the extent necessitated by the protected person's mental and adaptive limitations and other conditions warranting the procedure.

(b) The court has the following powers that may be exercised directly or through a conservator in respect to the estate and business affairs of a protected person:

(1) While a petition for appointment of a conservator or other protective order is pending and after preliminary hearing and without notice, the court may preserve and apply the property of the person to be protected as may be required for the support of the person or dependents of the person.

(2) After hearing and upon determining that a basis for an appointment or other protective order exists with respect to a minor without other disability, the court has all those powers over the estate and business affairs of the minor which are or may be necessary for the best interest of the minor and members of minor's immediate family.

(3) After hearing and upon determining that a basis for an appointment or other protective order exists with respect to a person for reasons other than minority, the court, for the benefit of the person and members of the person's immediate family, has all the powers over the estate and business affairs which the person could exercise if present and not under disability, except the power to make a will. Subject to subsection (c), those powers include, but are not limited to, power to make gifts; to convey or release contingent and expectant interests in property, including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety; to exercise or release powers held by the protected person as trustee, personal representative, custodian for minors, conservator, or donee of a power of appointment; to enter into contracts; to create revocable or irrevocable trusts of property of the estate which may extend beyond the disability or life of the protected person; to exercise options of the protected person to purchase securities or other property; to exercise rights to elect options and change beneficiaries under insurance and annuity policies and to surrender the policies for their cash value; to exercise any right to an elective share in the state of the person's deceased spouse and to renounce or disclaim any interest by testate or intestate succession or by inter vivos transfer.

(c) The court may exercise or direct the exercise of the following powers only if satisfied, after notice and hearing, that it is in the best interest of the protected person, and that the person either is incapable of consenting or has consented to the proposed exercise of power:

(1) To exercise or release powers of appointments of which the protected person is done;

(2) To renounce or disclaim interests;

(3) To make gifts in trust or otherwise exceeding in the aggregate 20 percent of the year's income of the estate; and

(4) To change beneficiaries under insurance and annuity policies.

(d) Except for the disability necessitating the appointment, a determination that a basis for appointment of a conservator or other protective order exists has no effect otherwise on the capacity of the protected person. A conservator has all the powers granted by this section, unless specifically limited by the court. A protected person does not have or possess powers granted to the conservator.



Section 26-2A-137 - Protective arrangements and single transactions authorized.

(a) If it is established in a proper proceeding that a basis exists for the appointment of a conservator or protective order as described in Section 26-2A-130, the court, without appointing a conservator, may authorize, direct, or ratify any transaction necessary or desirable to achieve any security, service, or care arrangement meeting the foreseeable needs of the protected person. Protective arrangements include payment, delivery, deposit, or retention of funds or property; sale, mortgage, lease, or other transfer of property, including, but not limited to the leasing of oil, gas, and other mineral rights of the protected person; entry into an annuity contract, a contract for life care, a deposit contract, or a contract for training and education; or addition to or establishment of a suitable trust.

(b) If it is established in a proper proceeding that a basis exists for the appointment of a conservator or protective order as described in Section 26-2A-130, the court, without appointing a conservator, may authorize, direct, or ratify any contract, trust, or other transaction relating to the protected person's property and business affairs, including, but not limited to the leasing of oil, gas, and other mineral rights of the protected person, if the court determines that the transaction is in the best interest of the protected person.

(c) Before approving a protective arrangement or other transaction under this section, the court shall consider the interests of creditors and dependents of the protected person and, in view of the disability, whether the protected person needs the continuing protection of a conservator. The court may appoint a special conservator to assist in the accomplishment of any protective arrangement or other transaction authorized under this section who shall have the authority conferred by the order and serve until discharged by order after report to the court of all matters done pursuant to the order of appointment.



Section 26-2A-138 - Who may be appointed conservator; priorities.

(a) The court may appoint an individual or a corporation with general power to serve as trustee or conservator of the estate of a protected person. The following are entitled to consideration for appointment in the order listed:

(1) A conservator, guardian of property, or other like fiduciary appointed or recognized by an appropriate court of any other jurisdiction in which the protected person resides;

(2) An individual or corporation nominated by the protected person who is 14 or more years of age and of sufficient mental capacity to make an intelligent choice;

(3) An attorney-in-fact under a valid durable power of attorney previously executed by the protected person and giving the attorney-in-fact reasonably broad powers over the property of the protected person;

(4) The spouse of the protected person, or a person nominated by the will of a deceased spouse to whom the protected person was married at the decedent's death and the protected person has not remarried;

(5) An adult child of the protected person;

(6) A parent of the protected person, or a person nominated by the will of a deceased parent;

(7) Any relative of the protected person who has resided with the protected person for more than six months before the filing of the petition;

(8) A person nominated by one who is caring for or paying benefits to the protected person; and

(9) A general guardian or sheriff for the county who must be appointed and act as conservator when no other fit person applies for appointment and qualifies.

(b) A person in priorities (1), (4), (5), (6), or (7) may designate in writing a substitute to serve instead and thereby transfer the priority to the substitute. With respect to persons having equal priority, the court shall select the one it deems best suited to serve. The court, acting in the best interest of the protected person, may pass over a person having priority and appoint a person having a lower priority or no priority.



Section 26-2A-139 - Bond.

(a) The court must require a conservator to furnish a bond payable to the judge of probate conditioned upon faithful discharge of all duties of the trust according to law, with sureties as it shall specify. Unless otherwise directed, the bond must be in the amount of the aggregate capital value of the property of the estate in the conservator's control, plus one year's estimated income, and minus the value of securities deposited under arrangements requiring an order of the court for their removal and the value of any land which the fiduciary, pursuant to Section 26-2A-152(d), lacks power to sell or convey without court authorization. The court, in lieu of sureties on a bond, may accept other collateral for the performance of the bond, including a pledge of securities or any other assets or a mortgage of land.

(b) The court may at any time reduce the bond of the conservator or require the conservator to provide additional or larger bond as may seem to be proper or necessary to protect the interests of the protected person.

(c) Any individual, who is authorized under this chapter to nominate a conservator by will or other writing, may, by express provision in the will or other writing nominating the conservator, exempt the conservator from giving bond; and when a provision to that effect is made, the bond must not be required except in the following cases:

(1) When any guardian, conservator, guardian ad litem, other fiduciary, or any person interested in the ward or the estate of the protected person makes affidavit, showing the affiant's interest and alleging that the interest is, or will be, endangered for want of security; or

(2) When, in the opinion of the court, the estate is likely to be wasted, to the prejudice of any person interested therein.

(d) In the cases provided for by subsection (c), upon application for the conservator to give bond, the conservator may show cause against applications of the exceptions and must have notice as the judge may deem reasonable; but if the conservator is not in the state, the application may be heard and determined without notice.



Section 26-2A-140 - Terms and requirements of bonds.

(a) The following requirements and provisions apply to any bond required under Section 26-2A-139.

(1) Sureties are jointly and severally liable with the conservator and with each other.

(2) By executing an approved bond of a conservator, the surety consents to the jurisdiction of the court that issued letters to the primary obligor in any proceeding pertaining to the fiduciary duties of the conservator and naming the surety as a party respondent. Notice of any proceeding must be delivered to the surety or mailed by registered or certified mail to the address listed with the court at the place where the bond is filed and to the address as then known to the petitioner.

(3) On petition of a successor conservator or any interested person, a proceeding may be initiated against a surety for breach of the obligation of the bond of the conservator.

(4) The bond of the conservator is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted.

(b) No proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.



Section 26-2A-141 - Effect of acceptance of appointment.

By accepting appointment, a conservator submits personally to the jurisdiction of the court in any proceeding relating to the estate which may be instituted by any interested person. Notice of any proceeding must be delivered to the conservator or mailed by registered or certified mail to the address as listed in the petition for appointment or as thereafter reported to the court and to the address as then known to the petitioner.



Section 26-2A-142 - Compensation; reimbursement; court costs.

(a) If not otherwise reasonably compensated for services rendered, any court representative, attorney, physician, conservator, or special conservator appointed in a protective proceeding and any attorney whose services resulted in a protective order or in an order that was beneficial to a protected person's estate is entitled to reasonable compensation from the estate. The conservator shall be allowed from the estate of the protective person all reasonable premiums paid on his or her bond and reimbursement of any court costs paid.

(b) If not otherwise reasonably compensated for services rendered, any court representative, attorney, physician appointed in a guardianship, and any attorney whose services resulted in a guardianship order or in an order that was beneficial to a ward is entitled to reasonable compensation from the estate. The guardian may be reimbursed from the estate of the ward for any court costs paid.

(c) Except when the petitioner is related by blood or marriage to the individual who is the subject of the proceeding, if the assets of the estate in a protective proceeding or in a guardianship proceeding are not sufficient to provide reasonable compensation and pay court costs as permitted in subsections (a) and (b), the compensation of any guardian ad litem, court representative, or physician appointed by the court and court costs associated with the petition or motion may be taxed by the court with regard to any particular petition or motion presented to the court to the petitioner as additional costs to the petitioner.



Section 26-2A-143 - Death, resignation, or removal of conservator.

The court, on petition or on its own motion, may remove a conservator for good cause, upon notice and hearing, or accept the resignation of a conservator. Upon the conservator's death, resignation, or removal, the court may appoint another conservator. A conservator so appointed succeeds to the title and powers of the predecessor.



Section 26-2A-144 - Petitions for orders subsequent to appointment.

(a) Any person interested in the welfare of a person for whom a conservator has been appointed, any person interested in the proper administration of the estate, or the court on its own motion, may file a petition in the appointing court or the court to which the conservatorship has been transferred for an order:

(1) Requiring bond or collateral or additional bond or collateral, or reducing bond;

(2) Requiring an accounting for the administration of the trust;

(3) Directing distribution;

(4) Removing the conservator and appointing a temporary or successor conservator; or

(5) Granting other appropriate relief.

(b) A conservator may petition the appointing court or the court to which the conservatorship has been transferred for instructions concerning fiduciary responsibility.

(c) Upon notice and hearing, the court may give appropriate instructions or make any appropriate order.

(d) If, on the hearing, it should appear that there is no satisfactory cause for the petition, the petition must be dismissed at costs of the petitioner.



Section 26-2A-145 - Conservator's standard of care and performance.

A conservator, in relation to powers conferred by this division, or implicit in the title acquired by virtue of the proceeding, shall observe the standards in dealing with the estate of the protected person that would be observed by a prudent person dealing with the property of another, and if the conservator has special skills or is appointed conservator on the basis of representations of special skills or expertise, the conservator is under a duty to use those skills.



Section 26-2A-146 - Inventory and records.

(a) Within 90 days after appointment, each conservator shall prepare and file with the appointing court a complete inventory of the estate subject to the conservatorship together with an oath or affirmation that the inventory is believed to be complete and accurate as far as information permits. The conservator shall provide a copy thereof to the protected person if practicable and the person has attained the age of 14 years. A copy also shall be provided to any guardian or parent with whom the protected person resides.

(b) The conservator shall keep suitable records of the administration and exhibit the same on request of any interested person.



Section 26-2A-147 - Accounts.

Each conservator shall account to the court for administration of the conservatorship upon resignation or removal and at other times as the court may direct, but if not otherwise directed, the conservator must, at least once in three years, account to the court. If the conservator shall die before making the accounting, the conservator's personal representative will make the accounting, or if no personal representative has been appointed, the sureties on the conservator's bond may proceed to make the accounting. On termination or removal of the protected person's minority or disability, a conservator shall account to the court or to the formerly protected person. An order after notice and hearing allowing an intermediate account of a conservator is a final adjudication as to liabilities concerning the matters considered in connection therewith. Thereafter, at any time prior to final settlement, the account may be reopened by the court on motion or petition of the conservator or ward or other party having an interest in the estate for amendment or revision if it later appears that the account is incorrect either because of fraud or mistake. An order, following notice and hearing, allowing a final account is a final adjudication as to all previously unsettled liabilities of the conservator to the protected person or the protected person's successors relating to the conservatorship. In connection with any account, the court may require a conservator to submit to a physical examination of the estate, to be made in any manner the court specifies.



Section 26-2A-148 - Conservators; title by appointment.

(a) The appointment of a conservator vests in the conservator title as trustee to all property, or to the part thereof specified in the order, of the protected person, presently held or thereafter acquired, including title to any property theretofore held for the protected person. Appointment of a conservator does not terminate a custodianship created under a Uniform Gifts to Minors Act or a Uniform Transfers to Minors Act, or a valid durable power of attorney, except on order of the court. An order specifying that only a part of the property of the protected person vests in the conservator creates a limited conservatorship.

(b) Except as otherwise permitted herein, the interest of the protected person in property vested in a conservator by this section is not transferable or assignable by the protected person. An attempted transfer or assignment by the protected person, though ineffective to affect property rights, may generate a claim for restitution or damages which, subject to presentation and allowance, may be satisfied as provided in Section 26-2A-156.



Section 26-2A-149 - Recording of conservator's letters.

(a) Except for property unaffected by the appointment of a conservator specified in Section 26-2A-148(a), letters of conservatorship are evidence of transfer of all assets, or the part thereof specified in the letters, of a protected person to the conservator. An order terminating a conservatorship is evidence of transfer of all assets subject to the conservatorship from the conservator to the protected person, or to successors of the person.

(b) Subject to the requirements of general statutes governing the filing or recordation of documents of title to land or other property, letters of conservatorship and orders terminating conservatorships may be filed or recorded to give record notice of title as between the conservator and the protected person. For the filing and recordation of letters of conservatorship and orders terminating conservatorships, the probate judge shall receive the same compensation (fees of registration) therefor as for recording deeds to land, but no tax levied upon the recordation of mortgages, deeds, and instruments of like character shall be levied upon or collected.



Section 26-2A-150 - Sale, encumbrance, or transaction involving conflict of interest; voidable; exceptions.

Any sale or encumbrance to or purchase from a conservator, the spouse, agent, attorney of a conservator, any person related to the conservator by blood or marriage within the fourth degree, or any corporation, trust, or other organization in which the conservator has a substantial beneficial interest, or any other transaction involving the estate being administered by the conservator which is affected by a substantial conflict between fiduciary and personal interests is voidable unless the transaction is approved by the court after notice as directed by the court.



Section 26-2A-151 - Persons dealing with conservators; protection.

(a) A person who in good faith either assists or deals with a conservator for value in any transaction other than those requiring a court order as provided in Section 26-2A-136 is protected as if the conservator properly exercised the power. The fact that a person knowingly deals with a conservator does not alone require the person to inquire into the existence of a power or the propriety of its exercise, but restrictions on powers of conservators which are endorsed on letters as provided in Section 26-2A-154 are effective as to third persons. A person is not bound to see to the proper application of estate assets paid or delivered to a conservator.

(b) The protection expressed in this section extends to any procedural irregularity or jurisdictional defect occurring in proceedings leading to the issuance of letters and is not a substitution for protection provided by comparable provisions of the law relating to commercial transactions or to simplify transfers of securities by fiduciaries.



Section 26-2A-152 - Powers of conservator in administration.

(a) Subject to limitation provided in Section 26-2A-154, a conservator shall have all of the powers conferred in this section and any additional powers now or hereafter conferred by law on trustees in this state. In addition, a conservator of the estate of an unmarried minor as to whom no one has parental rights, has the powers of a guardian of a minor described in Section 26-2A-78 until the minor attains the age of 19 years, or the disabilities of nonage have been removed, but the parental rights so conferred on a conservator do not preclude appointment of a guardian as provided in Division 1 of this article.

(b) A conservator without court authorization or confirmation may invest and reinvest funds of the estate as would a trustee.

(c) A conservator, acting as a fiduciary in efforts to accomplish the purpose of the appointment, may act without court authorization or confirmation, to

(1) Collect, hold, and retain assets of the estate including land in another state and stocks of private corporations, until determining that disposition of the assets should be made, and the assets may be retained even though they include an asset in which the conservator is personally interested;

(2) Receive additions to the estate;

(3) Acquire an undivided interest in an asset of the estate that is otherwise an investment authorized for the conservator and in which the conservator, in any fiduciary capacity, holds an undivided interest;

(4) Invest and reinvest estate assets in accordance with subsection (b);

(5) Deposit estate funds to the extent insured in a state or federally insured financial institution, including one operated by the conservator;

(6) Acquire an asset for the estate that is an authorized investment for conservators, including land in another state, for cash or on credit, at public or private sale, and manage, develop, improve, partition, or change the character of an estate asset;

(7) Dispose of an asset, other than real property, of the estate for cash or on credit, at public or private sale, and manage or change the character of an estate asset;

(8) Make ordinary or extraordinary repairs or alterations in buildings or other structures;

(9) Enter for any purpose into a lease as lessor or lessee for a term not exceeding five years;

(10) Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(11) Grant an option for a period not exceeding one year involving disposition of an estate asset;

(12) Vote a security, in person or by general or limited proxy;

(13) Pay calls, assessments, and any other sums chargeable or accruing against or on account of securities;

(14) Sell or exercise stock-subscription or conversion rights;

(15) Deposit any stocks, bonds, or other securities at any time held in any pool or voting trust containing terms or provisions approved by the conservator;

(16) Consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

(17) Insure the assets of the estate against damage or loss and the conservator against liability with respect to third persons;

(18) Borrow money for the protection of the estate to be repaid from estate assets or otherwise; advance money for the protection of the estate or the protected person and for all expenses, losses, and liability sustained in the administration of the estate or because of the holding or ownership of any estate assets, for which the conservator has a lien on the estate as against the protected person for advances so made;

(19) Pay or contest any claim; settle a claim by or against the estate or the protected person by compromise, arbitration, or otherwise; and release, in whole or in part, any claim belonging to the estate to the extent the claim is uncollectible;

(20) Pay reasonable annual compensation of the conservator, subject to final approval of the court in an accounting under Section 26-2A-147;

(21) Pay taxes, assessments, and other expenses incurred in the collection, care, administration, and protection of the estate;

(22) Allocate items of income or expense to either estate income or principal, as provided by the applicable principal and income act or other law, including creation of reserves out of income for depreciation, obsolescence, or amortization, or for depletion in mineral or timber properties;

(23) Pay any sum distributable to a protected person or dependent of the protected person by - (i) paying the sum to the distributee, (ii) applying the sum for the benefit of the distributee, or (iii) paying the sum for the use of the distributee to the guardian of the distributee, or, if none, to a relative or other person having custody of the distributee;

(24) Employ persons, including attorneys, auditors, investment advisors, or agents, even though they are associated with the conservator, to advise or assist in the performance of administrative duties;

(25) Prosecute or defend actions, claims, or proceedings in any jurisdiction for the protection of estate assets and of the conservator in the performance of fiduciary duties;

(26) Execute and deliver all instruments that will accomplish or facilitate the exercise of the powers vested in the conservator; and

(27) Hold a security in the name of a nominee or in other form without disclosure of the conservatorship so that title to the security may pass by delivery, but the conservator is liable for any act of the nominee in connection with the stock so held.

(d) A conservator, acting as a fiduciary in efforts to accomplish the purpose of the appointment, may act with prior court authorization, to

(1) Continue or participate in the operation of any business or other enterprise;

(2) Demolish any improvements and raze or erect new party walls or buildings;

(3) Dispose of any real property, including land in another state, for cash or on credit, at public or private sale, and manage, develop, improve, partition, or change the character of estate real property;

(4) Subdivide, develop, or dedicate land or easements to public use; make or obtain the vacation of plats and adjust boundaries;

(5) Enter for any purpose into a lease as lessor or lessee for a term of five or more years or extending beyond the term of the conservatorship;

(6) Grant an option for a term of more than one year involving disposition of an estate asset; and

(7) Take an option for the acquisition of any asset.



Section 26-2A-153 - Distributive duties and powers of conservator.

(a) A conservator may expend or distribute income or principal of the estate without court authorization or confirmation for the health, support, education, or maintenance of the protected person and dependents in accordance with the following principles:

(1) The conservator shall consider recommendations relating to the appropriate standard of support, education, and benefit for the protected person or dependents made by a parent or guardian, if any. The conservator may not be surcharged for sums paid to persons or organizations furnishing support, education, or maintenance to the protected person or a dependent pursuant to the recommendations of a parent or guardian of the protected person unless the conservator knows that the parent or guardian derives personal financial benefit therefrom, including relief from any personal duty of support, or the recommendations are clearly not in the best interest of the protected person.

(2) The conservator shall expend or distribute sums reasonably necessary for the health, support, education, or maintenance of the protected person and dependents with due regard to (i) the size of the estate, the probable duration of the conservatorship, and the likelihood that the protected person, at some future time, may be fully able to be wholly self-sufficient and able to manage business affairs and the estate; (ii) the accustomed standard of living of the protected person and dependents; and (iii) other funds or sources used for the support of the protected person.

(3) The conservator may expend funds of the estate for the support of persons legally dependent on the protected person and others who are members of the protected person's household who are unable to support themselves, and who are in need of support. In expending funds under this division, the conservator shall consider and apply the criteria considered in subdivision (a)(2).

(4) Funds expended under this subsection may be paid by the conservator to any person, including the protected person, to reimburse for expenditures that the conservator might have made, or in advance for services to be rendered to the protected person if it is reasonable to expect the services will be performed and advance payments are customary or reasonably necessary under the circumstances.

(5) A conservator, in discharging the responsibilities conferred by court order and this division, shall implement the principles described in Section 26-2A-136(a) to the extent possible.

(b) If the estate is ample to provide for the purposes implicit in the distributions authorized by the preceding subsections, a conservator for a protected person other than a minor has power to make gifts to charity and other objects as the protected person might have been expected to make, in amounts that do not exceed in total for any year 20 percent of the income from the estate.

(c) When a minor who has not been adjudged disabled under Section 26-2A-130(c) attains majority, the conservator, after meeting all claims and expenses of administration, shall pay over and distribute all funds and properties to the formerly protected person as soon as possible.

(d) If satisfied that a protected person's disability, other than minority, has ceased, the conservator, after meeting all claims and expenses of administration, shall pay over and distribute all funds and properties to the formerly protected person as soon as possible and petition the court for a termination of the conservatorship in accordance with Section 26-2A-158.

(e) If a protected person dies, the conservator shall deliver to the court for safekeeping any will of the deceased protected person which may have come into the conservator's possession, inform the executor or beneficiary named therein of the delivery, and retain the estate for delivery to a duly appointed personal representative of the decedent or other persons entitled thereto. If, 40 days after the death of the protected person, no other person has been appointed personal representative and no application or petition for appointment is before the court, the conservator may apply to exercise the powers and duties of a personal representative in order to be able to proceed to administer and distribute the decedent's estate. Upon application for an order granting the powers of a personal representative to a conservator, after notice to any person nominated personal representative by any will of which the applicant is aware, the court may grant the application upon determining that there is no objection and endorse the letters of the conservator to note that the formerly protected person is deceased and that the conservator has acquired all of the powers and duties of a personal representative. The making and entry of an order under this section has the effect of an order of appointment of a personal representative, but the estate in the name of the conservator, after administration, may be distributed to the decedent's successors without prior re-transfer to the conservator as personal representative.



Section 26-2A-154 - Enlargement or limitation of powers of conservator.

Subject to the restrictions in Section 26-2A-136(c), a court having equity jurisdiction may confer on a conservator at the time of appointment or later, in addition to the powers conferred by Sections 26-2A-152 and 26-2A-153, any power that the court itself could exercise under Sections 26-2A-136(b)(2) and 26-2A-136(b)(3). The court, at the time of appointment or later, may limit the powers of a conservator otherwise conferred by Sections 26-2A-152 and 26-2A-153 or previously conferred by the court and may at any time remove or modify any limitation. If the court limits any power conferred on the conservator by Section 26-2A-152 or Section 26-2A-153, or specifies, as provided in Section 26-2A-148(a), that title to some but not all assets of the protected person vests in the conservator, the limitation or specification of assets subject to the conservatorship must be endorsed upon the letters of appointment.



Section 26-2A-155 - Preservation of estate plan; right to examine.

In (i) investing the estate, (ii) selecting assets of the estate for distribution under subsections (a) and (b) of Section 26-2A-153, and (iii) utilizing powers of revocation or withdrawal available for the support of the protected person and exercisable by the conservator or the court, the conservator and the court shall take into account any estate plan of the protected person known to them, including a will, any revocable trust of which the person is settlor, and any contract, transfer, or joint ownership arrangement originated by the protected person with provisions for payment or transfer of benefits or interests at the person's death to another or others. The conservator may examine the will of the protected person.



Section 26-2A-156 - Claims against protected person; enforcement.

(a) A conservator may pay or secure from the estate claims against the estate or against the protected person arising before or after the conservatorship upon their presentation and allowance in accordance with the priorities stated in subsection (d). A claim may be presented by either of the following methods:

(1) The claimant may deliver or mail to the conservator a written statement of the claim indicating its basis, the name and mailing address of the claimant, and the amount claimed; or

(2) The claimant may file a written statement of the claim, in the form prescribed by rules of the court, with the clerk of court and deliver or mail a copy of the statement to the conservator.

(b) A claim is deemed presented on the first to occur of receipt of the written statement of claim by the conservator or the filing of the claim with the court. A presented claim is presumed to be disallowed if receipt of the claim is not acknowledged by written statement mailed by the conservator to the claimant within 60 days after its presentation. The presentation of a claim tolls any statute of limitation relating to the claim until 30 days after its disallowance. A creditor whose debt is secured by a lien on certain property is not required to file a claim under this subsection in order to preserve the creditor's priority to the extent of the security, but the creditor must file a claim under this subsection in order to acquire a priority for the debt to the extent it exceeds the value of the security.

(c) A claimant whose claim has not been paid may petition a court of general jurisdiction for determination of the claim at any time before it is barred by the applicable statute of limitation and, upon due proof, procure an order for its allowance, payment, or security from the estate. If a proceeding is pending against a protected person at the time of appointment of a conservator or is initiated against the protected person thereafter, the moving party shall give notice of the proceeding to the conservator if the proceeding could result in creating a claim against the estate.

(d) If it appears that the estate in conservatorship is likely to be exhausted before all existing claims are paid, the conservator shall distribute the estate in money or in kind in payment of unsecured claims in the following order:

(1) Costs and expenses of administration;

(2) Claims of the federal or state government having priority under other laws;

(3) Claims incurred by the conservator for care, maintenance, and education, previously provided to the protected person or the protected person's dependents;

(4) Claims arising prior to the conservatorship;

(5) All other claims.

(e) No preference may be given in the payment of any claim over any other claim of the same class, and a claim due and payable is not entitled to a preference over claims not due; but if it appears that the assets of the conservatorship are adequate to meet all existing claims, the court, acting in the best interest of the protected person, may order the conservator to give a mortgage or other security on the conservatorship estate to secure payment at some future date of any or all claims in class 5.



Section 26-2A-157 - Personal liability of conservator.

(a) Unless otherwise provided in the contract, a conservator is not personally liable on a contract properly entered into in fiduciary capacity in the course of administration of the estate unless the conservator fails to reveal the representative capacity and identify the estate in the contract.

(b) The conservator is personally liable for obligations arising from ownership or control of property of the estate or for torts committed in the course of administration of the estate only if personally at fault.

(c) Claims based on (i) contracts entered into by a conservator in fiduciary capacity, (ii) obligations arising from ownership or control of the estate, or (iii) torts committed in the course of administration of the estate, may be asserted against the estate by proceeding against the conservator in fiduciary capacity, whether or not the conservator is personally liable therefor.

(d) Any question of liability between the estate and the conservator personally may be determined in a proceeding for accounting, surcharge, or indemnification, or other appropriate proceeding or action.



Section 26-2A-158 - Termination of proceedings.

(a) The protected person, conservator, or any other interested person may petition the court to terminate the conservatorship. A protected person seeking termination is entitled to the same rights and procedures as in an original proceeding for a protective order. If the conservator has accounted to the formerly protected person, no accounting is necessary. The court, upon determining after notice and hearing that the minority or disability of the protected person has ceased, shall terminate the conservatorship. Upon termination, title to assets of the estate passes to the formerly protected person or to successors. The order of termination must provide for expenses of administration and direct the conservator to execute appropriate instruments to evidence the transfer.

(b) A conservator appointed by any court of this state, on termination or removal of the protected person's minority or disability, may present a verified petition to the court in which the conservatorship is pending, praying for a final consent settlement by and between the conservator and the protected person. If the consent settlement is agreed to by the protected person in a written instrument signed by the protected person and acknowledged as conveyances of real estate are acknowledged, the court may approve the settlement without notice. The agreement of the protected person may be expressed by joining in the petition with the conservator or by a separate written instrument. Any final settlement so approved by the court shall have the same force and effect as settlements made in compliance with subsection (a).



Section 26-2A-159 - Payment of debt and delivery of property to foreign conservator without local proceedings.

(a) Any person indebted to a protected person or having possession of property or of an instrument evidencing a debt, stock, or chose in action belonging to a protected person may pay or deliver it to a conservator, guardian of the estate, or other like fiduciary appointed by a court of the state of residence of the protected person upon being presented with proof of appointment and an affidavit made by or on behalf of the fiduciary stating:

(1) That no protective proceeding relating to the protected person is pending in this state; and

(2) That the foreign fiduciary is entitled to payment or to receive delivery.

(b) If the person to whom the affidavit is presented is not aware of any protective proceeding pending in this state, payment or delivery in response to the demand and affidavit discharges the debtor or possessor.



Section 26-2A-160 - Foreign conservator; proof of authority; bond; powers.

If a conservator has not been appointed in this state and no petition in a protective proceeding is pending in this state, a conservator appointed in the state in which the protected person resides may file in a court of this state in a [county] in which property belonging to the protected person is located, authenticated copies of letters of appointment and of any bond. Thereafter, the domiciliary foreign conservator may exercise as to assets in this state all powers of a conservator appointed in this state and may maintain actions and proceedings in this state subject to any conditions imposed upon nonresident parties generally.












Chapter 2B - ALABAMA UNIFORM ADULT GUARDIANSHIP AND PROTECTIVE PROCEEDINGS JURISDICTION ACT.

Article 1 - General Provisions.

Section 26-2B-101 - Short title.

This chapter may be cited as the Alabama Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.



Section 26-2B-102 - Definitions.

In this chapter, the following terms shall have the following meanings:

(1) ADULT. An individual who has attained 19 years of age or who by statute has otherwise been deemed to be an adult under the laws of the State of Alabama or the laws of another state.

(2) CONSERVATOR. A person appointed by the court to administer the property of an adult, including a person appointed under Section 26-2A-20 of the Alabama Uniform Guardianship and Protective Proceedings Act.

(3) COURT. A probate court of this state and includes an appropriate court of another state.

(4) GUARDIAN. A person appointed by the court to make decisions regarding the person of an adult, including a person appointed under Section 26-2A-20 of the Alabama Uniform Guardianship and Protective Proceedings Act.

(5) GUARDIANSHIP. An order appointing a guardian.

(6) GUARDIANSHIP PROCEEDING. A judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

(7) INCAPACITATED PERSON. An adult for whom a guardian has been appointed.

(8) PARTY. The respondent, petitioner, guardian, conservator, or any other person allowed by the court to participate in a guardianship or protective proceeding.

(9) PERSON. Except as used in the term incapacitated person or protected person, an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(10) PROTECTED PERSON. An adult for whom a protective order has been issued.

(11) PROTECTIVE ORDER. An order appointing a conservator or other order related to management of an adult's property.

(12) PROTECTIVE PROCEEDING. A judicial proceeding in which a protective order is sought or has been issued.

(13) RECORD. Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) RESPONDENT. An adult for whom a protective order or the appointment of a guardian is sought.

(15) STATE. A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.



Section 26-2B-103 - International application of act.

(a) A court of this state, by written order, may treat a foreign country as if it were a state of the United States for the purpose of applying this article and Articles 2, 3, and 5.

(b) Except as otherwise provided in subsection (c), a guardianship or conservatorship determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter shall be recognized and enforced under Article 3.

(c) A court of this state need not apply this chapter if the guardianship or conservatorship law of a foreign country violates fundamental principles of human rights.



Section 26-2B-104 - Communication between courts.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter. The court may allow the parties to participate in the communication.

(b) If the parties are not allowed to participate in the communication, the court shall give all parties the opportunity to present facts and legal arguments before the court issues an order establishing jurisdiction.

(c) Except as otherwise provided in subsection (d), the court shall make a record of any communication under this section and promptly inform the parties of the communication and grant them access to the record.

(d) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.



Section 26-2B-105 - Cooperation between courts.

(a) In a guardianship or protective proceeding in this state, a court of this state may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing.

(2) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state.

(3) Order that an evaluation or assessment be made of the respondent.

(4) Order any appropriate investigation of a person involved in a proceeding.

(5) Forward to the court of this state a certified copy of the transcript or other record of a hearing under paragraph (1) or any other proceeding, any evidence otherwise produced under paragraph (2), and any evaluation or assessment prepared in compliance with an order under paragraph (3) or (4).

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated or protected person.

(7) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 C.F.R. Section 164.504, as amended.

(b) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a), a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.



Section 26-2B-106 - Taking testimony in another state.

(a) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a guardianship or protective proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence solely on an objection based on the means of transmission.






Article 2 - Jurisdiction.

Section 26-2B-201 - Definitions; significant connection factors.

(a) In this article, the following terms shall have the following meanings:

(1) EMERGENCY. A circumstance that likely will result in substantial harm to a respondent's health, safety, or welfare, and for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf.

(2) HOME STATE. The state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian; or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition.

(3) SIGNIFICANT-CONNECTION STATE. A state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(b) In determining under Section 26-2B-203 and subsection (e) of Section 26-2B-301 whether a respondent has a significant connection with a particular state, the court shall consider:

(1) the location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

(2) the length of time the respondent at any time was physically present in the state and the duration of any absence;

(3) the location of the respondent's property; and

(4) the extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship, and receipt of services.



Section 26-2B-202 - Exclusive basis.

This article provides the exclusive jurisdictional basis for a court of this state to appoint a guardian or issue a protective order for an adult.



Section 26-2B-203 - Jurisdiction.

(a) A court of this state has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

(1) this state is the respondent's home state;

(2) on the date the petition is filed, this state is a significant-connection state and:

(A) the respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(B) the respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state and before the court makes the appointment or issues the order:

(i) a petition for an appointment or order is not filed in the respondent's home state;

(ii) an objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) the court in this state concludes that it is an appropriate forum under the factors set forth in Section 26-2B-206;

(3) this state does not have jurisdiction under either paragraph (1) or (2), the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the Constitutions of this state and the United States; or

(4) the requirements for special jurisdiction under Section 26-2B-204 are met.

(b) When the jurisdiction of a court of this state is contested under this article, such guardianship or protective proceeding may be removed to circuit court by the court's own motion or in accordance with Section 26-2-2.

(c) Nothing in this section is intended to limit the jurisdiction of those Alabama probate courts which have been granted equity jurisdiction.

(d) Nothing in this section shall be construed as extending the provisions of this chapter to proceedings brought pursuant to Sections 30-5-1, et seq., the Protection from Abuse Act or Sections 38-9-1, et seq., the Adult Protective Services Act.



Section 26-2B-204 - Special jurisdiction.

(a) A court of this state lacking jurisdiction under Section 26-2B-203 has special jurisdiction to do any of the following:

(1) appoint a guardian in an emergency for a term not exceeding 90 days for a respondent who is physically present in this state;

(2) issue a protective order with respect to real or tangible personal property located in this state;

(3) appoint a guardian or conservator for an incapacitated or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to Section 26-2B-301.

(b) If a petition for the appointment of a guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

(c) The court may entertain successive petitions based upon its special jurisdiction under this section provided that the court receives no request for dismissal from the court of the respondent's home state and the court determines that the need for guardianship or conservatorship or both under this section continues.



Section 26-2B-205 - Exclusive and continuing jurisdiction.

Except as otherwise provided in Section 26-2B-204, a court that has appointed a guardian or issued a protective order consistent with this chapter has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.



Section 26-2B-206 - Appropriate forum.

(a) A court of this state having jurisdiction under Section 26-2B-203 to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If a court of this state declines to exercise its jurisdiction under subsection (a), it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(1) any expressed preference of the respondent;

(2) whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) the length of time the respondent was physically present in or was a legal resident of this or another state;

(4) the distance of the respondent from the court in each state;

(5) the financial circumstances of the respondent's estate;

(6) the nature and location of the evidence;

(7) the ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) the familiarity of the court of each state with the facts and issues in the proceeding; and

(9) if an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.



Section 26-2B-207 - Jurisdiction declined by reason of conduct.

(a)If at any time a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may:

(1) decline to exercise jurisdiction;

(2) exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) continue to exercise jurisdiction after considering:

(A) the extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(B) whether it is a more appropriate forum than the court of any other state under the factors set forth in subsection (c) of Section 26-2B-206; and

(C) whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of Section 26-2B-203.

(b) If a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state unless authorized by law other than this chapter.



Section 26-2B-208 - Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state, if any. The notice must be given in the same manner as notice is required to be given in this state, pursuant to Section 26-2A-50 of the Alabama Uniform Guardianship and Protective Proceedings Act.



Section 26-2B-209 - Proceedings in more than one state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this state under paragraph (1) or (2) of subsection (a) of Section 26-2B-204, if a petition for the appointment of a guardian or issuance of a protective order is filed in this state and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the court in this state has jurisdiction under Section 26-2B-203, it may proceed with the case unless a court in another state issues an order establishing jurisdiction under provisions similar to Section 26-2B-203 before the appointment or issuance of an order by the court in this state.

(2) If the court in this state does not have jurisdiction under Section 26-2B-203, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.



Section 26-2B-210 - Information to be submitted to court.

(a) Except as otherwise provided in this section, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the respondent's present address or whereabouts and the places and addresses where the respondent has lived during the last five years. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the guardianship or conservatorship of the respondent and, if so, identify the court, the case number, and the date of the guardianship or conservatorship determination, if any;

(2) Knows of any proceeding that could affect the current proceeding, including, but not limited to, proceedings for the establishment, modification, termination, or enforcement of a protective order, and, if so, identify the court, the case number, and the nature of the proceeding;

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the respondent, and, if so, the names and addresses of any such person; and

(4) Knows the names and addresses of any person not a party to the proceeding who holds an appointment or alternate appointment as legal agent of the respondent and, if so, the names and addresses of any such person.

(b) If the information required by subsection (a) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in paragraphs (1) through (4) of subsection (a) is in the affirmative, the declarant shall give additional information under oath as may be required by the court. The court may examine the parties and other persons under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or pleading under oath that the health, safety, or liberty of a party or incapacitated person would be jeopardized by disclosure of the present address or whereabouts of a party or incapacitated person, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or incapacitated person and determines that the disclosure is in the interest of justice.






Article 3 - Transfer of Guardianship or Conservatorship.

Section 26-2B-301 - Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this state may petition the court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) must be given to the persons that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator pursuant to Section 26-2A-103 as required by Section 26-2A-50 of the Alabama Uniform Guardianship and Protective Proceedings Act.

(c) On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to subsection (a).

(d) The court shall issue a provisional order granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(1) the incapacitated person is physically present in or is reasonably expected to move permanently to the other state;

(2) an objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the incapacitated person; and

(3) plans for care and services for the incapacitated person in the other state are reasonable and sufficient.

(e) The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(1) the protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in subsection (b) of Section 26-2B-201;

(2) an objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) adequate arrangements will be made for management of the protected person's property.

(f) The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) a provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to Section 26-2B-302; and

(2) the documents required to terminate a guardianship or conservatorship in this state.

(g) The court may appoint a guardian ad litem to represent the best interests of the incapacitated or protected person in any proceeding initiated by petition under subsection (a) and may require prepayment of guardian ad litem fees.



Section 26-2B-302 - Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to Section 26-2B-301, the guardian or conservator must petition the court in this state to accept the guardianship or conservatorship. The petition must include the following:

(1) a certified copy of the other state's provisional order of transfer;

(2) an inventory of the protected person's estate as of the date of the petition including certified records of all bank accounts in the protected person's estate as of the date of the petition;

(3) proof of the conservator's bond; and

(4) any final accounting of the protected person's estate which has been submitted in the prior jurisdiction. If no such accounting was required by the transferring court, the petitioner must prepare and submit an accounting prior to acceptance.

(b) Notice of a petition under subsection (a) must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.

(c) On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (a).

(d) The court shall issue a provisional order granting a petition filed under subsection (a) unless:

(1) an objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the incapacitated or protected person;

(2) the guardian or conservator is ineligible for appointment in this state; or

(3) the petitioner fails to comply with the provisions of subsection (a).

(e) The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to Section 26-2B-301 transferring the proceeding to this state and upon compliance with Section 26-2A-139.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state. Such modification may include, among other things, an inventory or an accounting pursuant to Sections 26-2A-146 and 26-2A-147.

(g) In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated or protected person's incapacity and the appointment of the guardian or conservator.

(h) The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under Chapter 2A of this title, if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.






Article 4 - Recording and Recognition of Orders from Other States.

Section 26-2B-401 - Recording of guardianship orders.

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this state, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may record the guardianship order in this state by recording as a foreign judgment in a court, in any appropriate county of this state, certified copies of the order and letters of office.



Section 26-2B-402 - Recording of protective orders.

If a conservator has been appointed in another state and a petition for a protective order is not pending in this state, the conservator appointed in the other state, after giving notice to the appointing court of an intent to record, may record the protective order in this state by recording as a foreign judgment in a court of this state, in any county in which property belonging to the protected person is located, certified copies of the order and letters of office and of any bond.



Section 26-2B-403 - Effect of recording.

(a) Upon the recording of a guardianship or protective order from another state, the guardian or conservator may exercise in this state all powers provided in Section 26-2A-160.

(b) A court of this state may grant any relief available under this chapter and other law of this state to enforce a recorded order.






Article 5 - Miscellaneous Provisions.

Section 26-2B-501 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 26-2B-502 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).



Section 26-2B-503 - Rule of construction.

Nothing in this chapter shall be construed as repealing any portion of Chapter 2A of this title, the Alabama Uniform Guardianship and Protective Proceedings Act, unless specifically addressed.









Chapter 3 - BONDS OF GUARDIANS.

Section 26-3-1 - Generally.

Before the issue of letters of conservatorship, other than letters to the general conservator or to the sheriff, the judge of probate must require the conservator appointed to enter into bond with sufficient sureties, payable to the judge of probate, in a penalty prescribed by him.



Section 26-3-3 - Relief of testamentary conservator of minor from requirement of giving bond and effect thereof.

A testator may by his or her last will relieve the conservator of his or her appointment for a minor child or children from giving bond and sureties for the faithful performance of his or her duties as conservator, but the authority of such conservator shall not extend to any other property or estate of such minor child or children than such as is derived by gift, devise, descent, or distribution from the testator, unless he or she gives bond, with sufficient sureties, as is required of other conservators.



Section 26-3-4 - Requirement by probate court of bond from testamentary conservator of minor; effect of failure to give bond.

Before the issue of letters of conservatorship to a testamentary conservator relieved from giving bond and sureties or at any time thereafter, if the judge of probate deems it necessary for the safety of such minor child or children, he or she may require of such conservator bond with sufficient sureties, or, on the application of such minor child or children by next friend and for good cause shown, he or she may require of such conservator bond with sufficient sureties. In either case, if such conservator fails for 10 days after the requisition of such bond to give the same, the judge of probate must withhold from his or her letters of conservatorship or, if letters have issued, must remove him or her and recall and revoke such letters.



Section 26-3-5 - General conservator for county.

The general conservator of the county must give bond, with at least two good and sufficient sureties, in a penalty to be prescribed by the judge of probate and payable to him or her, with condition to faithfully perform all the duties which are or may be required of him or her by law during the time he or she acts as such conservator.



Section 26-3-7 - Requirement of new or additional bond from conservator; effect of failure to give same.

The judge of probate shall have authority and it shall be his or her duty, whenever he or she deems it necessary for the safety of the ward, to require the conservator to give a new or additional bond. If, on notice of such requisition, such conservator fails for 10 days to give such new or additional bond, the judge is authorized to remove him or her and revoke his or her letters.



Section 26-3-8 - Giving of new bond by conservator upon application for discharge from liability of surety - Required; effect of failure to give bond.

Upon the application in writing of any surety or sureties upon the bond of a conservator requesting to be discharged from future liability as such surety or sureties or upon the application in writing of the personal representative or of an heir or devisee of a deceased surety upon such bond requesting that the estate of such deceased surety be discharged from future liability by reason of such suretyship, it shall be the duty of the court to give such conservator notice of such application and to require him or her, within 15 days after the service of the notice, to make a new bond. Upon the failure to make such bond, such conservator shall be removed and his or her letters revoked and upon such removal he or she shall make settlement of his or her conservatorship. Any number of persons having the right to make application under this section may join in the application.



Section 26-3-9 - Giving of new bond by conservator upon application for discharge from liability of surety - Effect of giving of new bond upon liability of surety.

When a new bond is given under Section 26-3-8, the surety on whose application or the estate of the deceased surety on whose behalf the application was made, as the case may be, is discharged as to all breaches subsequent to the execution and approval of the new bond.



Section 26-3-10 - Bonds of certain conservators to have force and effect of statutory bonds.

The bond of the general conservator of the county or of the conservator of a minor or of an incapacitated person is valid and operative as a statutory bond and is of the same obligation, force, and effect as a statutory bond, though it may not be approved or in the penalty or payable or with the condition required by law.



Section 26-3-11 - Liability of sureties upon certain conditionally executed bonds.

A surety on the bond of the general conservator of the county or on the bond of the conservator of a minor or an incapacitated person cannot avoid liability thereon on the ground that he or she signed or delivered it on condition that it should not be delivered to the judge of probate or should not become perfect unless it was executed by some other person who does not execute it.



Section 26-3-12 - Approval, filing, and recordation of bonds.

All bonds given by conservators must be approved by the judge of probate issuing the letters of conservatorship and must be filed and recorded in his or her office.



Section 26-3-13 - Liability of probate judge, etc., for neglect or omission in taking bonds.

The judge of probate and the sureties on his or her official bond are liable to any person injured for any wanton, fraudulent, or intentional misconduct of the judge in not taking from a conservator a good and sufficient bond or for taking thereon insufficient surety or for wanton, fraudulent, or intentional misconduct in not requiring the execution of a new or additional bond in the cases in which such bond is required by law, if he or she knows or has good cause to believe that the case exists in which such new or additional bond should be required.



Section 26-3-14 - Reduction of conservator's bond upon partial settlement of estate.

Upon the filing of any partial settlement by the conservator of a minor or an incapacitated person in the court in which such estate is pending, such conservator may pray for a reduction in the amount of his or her bond as such conservator. Thereupon, the court must set a day for the hearing of such partial settlement and must cause notices to be issued to all parties in interest as is now provided by law for final settlements of such estates and, on the day set for hearing, the court may fix the amount to which the bond shall be reduced, which shall be determined as now provided by law for such bonds.






Chapter 5 - SETTLEMENTS OF ACCOUNTS OF CONSERVATORS.

Article 1 - In General.

Section 26-5-1 - Jurisdiction.

The court of probate from which the appointment of a conservator is derived has jurisdiction of the settlement, partial or final, of the accounts of the conservator.



Section 26-5-2 - Partial settlement - When required; filing of account and vouchers by conservator; appointment of guardian ad litem for ward.

If not otherwise directed, the conservator must, at least once in three years, file in the court of probate an account of his or her guardianship, accompanied with the vouchers showing his or her receipts and disbursements, which must be verified by affidavit. Upon the filing of such account and vouchers the court must appoint a guardian ad litem to represent the ward.



Section 26-5-3 - Partial settlement - Establishment of day for settlement; notice thereof.

The court must also appoint a day for the settlement, of which notice must be given, as the court may direct, either by advertisement for three successive weeks in a newspaper published in the county or for the same length of time by posting notice at the courthouse door and at three other public places in the county.



Section 26-5-4 - Partial settlement - Examination of vouchers and auditing and stating of account; taxing of costs for contest or examination where vouchers or items rejected.

On the day appointed or on any other day to which the settlement may be continued, the court must proceed to examine the vouchers and to audit and state the account, requiring evidence in support of all such vouchers or items of the account as may be contested or as may not on examination appear to the court to be just and proper, such evidence to be taken by affidavit or by any other legal mode. If any voucher or item be rejected, all costs accruing on the contest or examination thereof must be taxed against the conservator personally.



Section 26-5-5 - Partial settlement - Rendition and recordation of decree as to vouchers and account; recordation of account and vouchers.

After the examination of the vouchers, and the audit and statement of the account, the court must render a decree passing the same and declaring the amount of the charge against the conservator and of the credits allowed, which must be entered of record. The account and vouchers must be recorded.



Section 26-5-6 - Partial settlement - Presumption as to correctness upon final settlement; reexamination, etc., of items of account.

Upon the final settlement, a partial settlement must be taken and presumed as correct, but any item of the account may be reexamined and, if, on reexamination, it is found incorrect, the item must be disallowed or allowed only so far as its correctness may appear.



Section 26-5-7 - Final settlement generally - When required.

On the death, resignation, or removal of the conservator or on the expiration of his or her authority otherwise or on the arrival of the ward at full age or on termination of the ward's incapacity or on his or her death or on the marriage of the ward, if 18 years of age or older or upon the ward becoming 18 years of age after marriage or after becoming a widow or widower, a final settlement of the conservatorship must be made, such settlement in the event of the death of the conservator to be made by his or her personal representative.



Section 26-5-8 - Final settlement generally - Filing of account and vouchers by conservator; appointment of guardian ad litem for ward.

The conservator, or his or her personal representative, must file in the court of probate a full account of the conservatorship, accompanied by the vouchers and verified by affidavit. Upon the filing of such account and vouchers, the court must appoint a guardian ad litem to represent the ward if he or she be a minor or otherwise incapacitated.



Section 26-5-9 - Final settlement generally - Establishment of day for settlement; notice thereof.

The court must appoint a day for the settlement, of which 10 days' notice must be given to the succeeding conservator, if there is such conservator, or to the personal representative of the ward, if the ward is dead, or to the ward, if he or she is a resident of the state and has arrived at full age or has been relieved of the disability of nonage or incapacity has terminated, and to all sureties on the bond of such conservator, by the service of process, and notice must also be given, as the court may direct, either by advertisement for three successive weeks in some newspaper published in the county or for the same length of time by posting notice at the courthouse door and at three other public places in the county.



Section 26-5-10 - Final settlement generally - Examination of vouchers and auditing and stating of account; taxing of costs for contest or examination where voucher or items rejected.

On the day appointed or on any other day to which the settlement may be continued, the court must proceed to examine the vouchers and to audit and state the account, requiring evidence in support of all such vouchers or items of the account as may be contested or as may not on examination appear to the court to be just and proper, such evidence to be taken by affidavit or in any other legal mode. If any voucher or item be rejected, all costs accruing on the contest or examination thereof must be taxed against the conservator or his or her personal representative and not against the ward or his or her estate.



Section 26-5-11 - Final settlement generally - Rendition and recordation of decree as to vouchers and account; recordation of account and vouchers.

After the examination of the vouchers and the audit and statement of the account, the court must render a decree passing the same and declaring the amount due the ward, if there be any amount due him or her, which must be entered of record. The account and vouchers must be recorded.



Section 26-5-12 - Final consent settlement between conservator and ward.

A conservator appointed by any court of this state for a minor or incapacitated person may, on the arrival of his or her ward at full age or on termination of the ward's incapacity or on removal of his or her ward's disabilities of nonage by a court of competent jurisdiction or, if the ward is married and has attained the age of 18 years, or if the ward has died, present a verified petition to the court in which the conservatorship is pending, praying for a final consent settlement by and between him or her and his or her ward, or the ward's personal representative, if the ward has died. If such consent settlement is agreed to by the ward, or the ward's personal representative, if the ward has died, by a written instrument, signed by him or her and acknowledged as conveyances of real estate are acknowledged, the court may approve such settlement without notice or publication or posting. The agreement of the ward, or the ward's personal representative, if the ward has died, may be expressed by joining in the petition with his or her conservator or by a separate written instrument.

Any final settlement, so approved by the court shall have the same force and effect as other settlements made in compliance with the requirements of this article.



Section 26-5-13 - Determination, allowance, etc., of conservator's and attorney's fees generally - Annual, partial, or final settlements generally.

Upon any annual, partial, or final settlement made by any conservator, the court having jurisdiction thereof may fix, determine, and allow the fees or other compensation to which such conservator is entitled from an estate up to the time of such settlement and may also fix, determine, and allow an attorney's fee or compensation to be paid from such estate to attorneys representing such conservator for services rendered to the time of such settlement.



Section 26-5-14 - Determination, allowance, etc., of conservator's and attorney's fees generally - Final settlements.

In the allowance of fees to conservators and their attorneys on final settlement the court shall take into consideration such fees as may have been allowed and paid to them prior to such final settlement, but such conservators shall be entitled to full credit for any fees allowed and paid on any annual or partial settlement after notice given as provided for in case of final settlements.



Section 26-5-15 - Notice of filing of annual, partial, or final settlement; finality of orders or decrees of court as to such settlement, etc., generally; reopening of accounts.

Whenever any conservator shall file any annual, partial, or final settlement in any court having jurisdiction thereof, the court shall, at the request of such conservator, require that notice thereof be given in the same manner as required by law in cases of final settlements. Any order or decree of the court on such settlement after such notice shall be final and conclusive as to all items of receipts and disbursements and other transactions and matters shown therein and as to all fees and compensation fixed or allowed to such conservator and attorney, and appeals therefrom shall and must be taken in the manner provided for from any other final decrees of such court. Thereafter, at any time prior to final settlement, the account may be reopened by the court on motion or petition of the conservator or ward or other party having an interest in the estate for amendment or revision if it later appears that the account is incorrect either because of fraud or mistake.



Section 26-5-16 - Compensation of conservator - Commissions generally; allowances for actual expenses and for special or extraordinary services rendered; premiums on bond.

A conservator is entitled for his or her services to reasonable compensation.

On final settlement, an allowance must be made of actual expenses necessarily incurred by him or her and, for special or extraordinary services rendered, such compensation must be allowed the conservator as is just, but no allowance of actual expenses or for special or extraordinary services must be made except upon an itemized account, verified by affidavit, of such expenses or of such special or extraordinary services, and in its decree the court must state each item for such services for which compensation is allowed. The conservator shall be allowed all reasonable premiums paid on his or her bond as conservator.



Section 26-5-18 - Enforcement of orders or decrees of probate court against conservator, etc.

The court of probate may, by attachment, compel a conservator to obey its orders or decrees, and all final decrees rendered against a conservator or against the personal representative of the conservator on a final settlement have the force and effect of a judgement at law, on which execution may issue against the conservator or his or her personal representative and against the sureties of the conservator, whether the principal has signed the bond or not, whether such settlement is voluntary or involuntary and whether such settlement is made by the conservator while living or by his or her personal representative after his or her death. Process of garnishment may issue from the court of probate upon such decrees in like cases and manner as it may issue on judgments in courts of record and may, in like manner, be prosecuted to judgment against the garnishee.






Article 2 - Compulsion of Settlement by Probate Court.

Section 26-5-30 - Partial settlement generally - Authorization and procedure generally.

The court of probate may, at any time it is deemed necessary for the safety of the ward, require a conservator to make partial settlement of his or her conservatorship. The conservator must have notice of such requirement 10 days before the day appointed for his or her appearance by service of process and may appear and show, if he or she can, that such settlement is not necessary.



Section 26-5-31 - Partial settlement generally - Application of ward, etc., for partial settlement; issuance of process to conservator as to hearing thereupon; dismissal of application.

On the application of the ward by next friend or the sureties on the conservator's bond, showing satisfactory cause, the court may issue process to the conservator, requiring him or her to appear and show cause why he or she should not make a partial settlement of his or her conservatorship, of which process there must be service 10 days before the day appointed for the appearance of the conservator. If, on the hearing, it should appear that there is no satisfactory cause for ordering such settlement, the application must be dismissed at the costs of the next friend or the sureties on the conservator's bond, as the case may be.



Section 26-5-32 - Partial settlement generally - Issuance of process requiring conservator to make partial settlement; taxing of costs.

If a conservator fails to make a partial settlement as often as such settlement is required of him or her, the court must issue process to him or her, requiring him or her to make such settlement, and all the costs thereof and of the process must be taxed against him or her personally and must not be charged against the ward or his or her estate, unless he or she appears in answer to the process and shows a satisfactory excuse for his or her failure and files his or her accounts and vouchers for such settlement.



Section 26-5-33 - Final settlement generally - Authorization and procedure generally for compulsion of settlement by conservator.

On the termination of a conservatorship by the arrival of the ward at full age by termination of the ward's incapacity or on the expiration of his or her authority otherwise, the court of probate may issue process requiring the conservator to appear at any time within 10 days after the service thereof, on a day named therein, and file his or her accounts and vouchers for a final settlement. If the conservator resides without the state, the court of probate may appoint a day for him or her to appear and file his or her accounts and vouchers for a final settlement.



Section 26-5-34 - Final settlement generally - Authorization and procedure generally for compulsion of settlement by personal representative of conservator.

On the death of a conservator, at any time after the expiration of six months from the qualification of his or her personal representative, such representative may be required, on 10 days' notice, such notice to be given by the service of process, to appear and make settlement of the conservatorship of his or her testator or intestate.



Section 26-5-35 - Proceedings upon failure of conservator to obey process to appear and file accounts and vouchers.

If a conservator fails to obey any process requiring him or her to appear and file his or her accounts and vouchers for a final or partial settlement, the court of probate may, by attachment, compel his or her appearance and may, if on appearance he or she refuses to file such accounts and vouchers or to show good cause for his or her omission, imprison him or her for a period not exceeding six months.



Section 26-5-36 - Statement of account by court upon failure of conservator or personal representative to file accounts and vouchers after notice.

If a conservator, after notice, fails to file his or her accounts and vouchers for a final or partial settlement or if the personal representative of a conservator, after notice, fails to file the accounts and vouchers of his or her testator or intestate for final settlement, the court of probate has authority to state an account against the conservator or against his or her personal representative from the materials on file or of record in the court and from such evidence as may be adduced, charging such conservator with all wherewith he or she is by law chargeable and crediting him or her with all wherewith by law he or she ought to be credited.



Section 26-5-38 - Proceedings upon appearance; filing of accounts and vouchers, etc., by conservator or personal representative on appointed day.

If, on or before the day so appointed, the conservator, or the personal representative of the conservator, if the account is stated against such representative, appears and files his or her accounts and vouchers for settlement and pays such costs as have accrued under the proceedings, the court must set aside such proceedings and proceed to settlement in the manner prescribed by law on the accounts and vouchers so filed.



Section 26-5-39 - Proceedings upon failure of conservator or personal representative to appear and file accounts and vouchers on appointed day.

If such conservator or personal representative fails to appear and file his or her accounts and vouchers for settlement, any person having an interest may appear and contest such account and the court must hear and determine such contest and, whether such contest be made or not, must render a decree on such account which has the force and effect of a decree rendered on a voluntary settlement by such conservator or personal representative.






Article 3 - Settlement Upon Death of Conservator.

Section 26-5-50 - Filing of account and vouchers for final settlement with succeeding conservator, etc., by sureties on bond of conservator.

In case of the death of a conservator who has not made a final settlement of his or her conservatorship and when there shall have not been granted letters of administration or testamentary on his or her estate, the sureties on his or her official bond may proceed to make settlement of his or her administration of the estate as conservator in the probate court having jurisdiction thereof by filing an account and vouchers for final settlement with the succeeding conservator or cestui que trust or minors and guardian ad litem where minors are interested.



Section 26-5-51 - Personal representative of conservator may be made party to settlement proceedings.

Should a personal representative of such deceased conservator be appointed at any time before final decree, any party to the proceeding may on motion have such personal representative of such deceased conservator made a party to such settlement on 10 days' notice.



Section 26-5-52 - Succeeding conservator, etc., may secure order requiring sureties to make settlement in probate court.

In any case where a conservator shall die without having made a final settlement of his or her conservatorship and a successor is appointed, such succeeding conservator or ward or the cestui que trust may by petition to the court in which such estate is pending have an order requiring the sureties on such bond to make settlement of such estate in the court after 10 days' notice of the day fixed by the judge thereof.



Section 26-5-53 - Settlement conclusive.

In all such cases provided for in Section 26-5-52, the settlement therein provided for shall be final and conclusive against such sureties, save the right of review by appeal or otherwise as now provided by law.



Section 26-5-54 - Issuance of execution, etc., against sureties.

Execution and all other final process may issue against the sureties on the bond to enforce the judgments.









Chapter 8 - REMOVAL OF PERSON OR PROPERTY OF MINORS AND WARDS.

Article 1 - General Provisions.

Section 26-8-1 - Applicability of chapter.

The provisions of this chapter are applicable to minors and to incapacitated persons.






Article 2 - Removal to Another County.

Section 26-8-20 - Authorization generally.

The court of probate or circuit court from which letters of guardianship or conservatorship have issued has authority to order the removal to another county of the person and property of a minor or ward if it is shown that such removal will advance the interests of the minor or ward.



Section 26-8-21 - Application for removal and notice of hearing thereon; appointment of guardian ad litem.

Authority for such removal may be obtained on the application in writing, verified by affidavit, of the guardian, or of the minor or ward by next friend, stating the facts which show that the removal will advance the interests of the minor or ward. If application is made by the minor or ward by next friend, a day must be appointed for the hearing, 10 days' notice of which must be given the guardian or conservator by the service of process. If application is made by the guardian or conservator, a day, not less than 10 days after the filing of the application, must be appointed for the hearing and a guardian ad litem appointed to represent the minor or ward, who must put in issue the facts stated in the application and require proof thereof.



Section 26-8-22 - Hearing; entry of order authorizing removal or dismissal of application and taxing of costs against applicant.

If, on the hearing, the court is satisfied that the removal will advance the interests of the minor or ward, an order authorizing it shall be made and entered; otherwise, the application shall be dismissed and the guardian or conservator or the next friend, as the application may be made by the one or the other, must be taxed with the costs.



Section 26-8-23 - Preparation, certification, and filing of record of proceedings; grant of guardianship or conservatorship and filing of transcript thereof; removal; powers of guardian or conservator as to recovery, receipt, etc., of property of minor or ward.

If the removal authorized is of the person and property of the minor or ward, a transcript of the record of the proceedings must be made and certified and filed in the court of probate of the county to which the removal is to be made. Upon the filing of such transcript, such court has jurisdiction to grant guardianship or conservatorship of the person or conservatorship of property of the minor or ward, and on such grant being made and a transcript thereof, duly certified, being filed in the court of probate authorizing the removal, such removal may be made. The conservator so appointed has full authority to demand, recover, and receive the property of the minor or ward from and after the making of the removal.



Section 26-8-24 - Settlement of conservatorship of former conservator and certification of transcript thereof to probate court of county to which removal authorized.

On the filing of such transcript, the court must require the conservator of its appointment to make a final settlement of his or her conservatorship; and when such settlement is made, the court must certify a transcript thereof to the court of probate of the county to which the removal was authorized.



Section 26-8-25 - Jurisdiction of guardianship not affected where removal of property only authorized.

If the removal authorized is of the property only of the minor or ward, the jurisdiction of the court authorizing the removal is not affected, and it must retain jurisdiction of the guardianship as if such removal had not been authorized.






Article 3 - Removal to Another State.

Section 26-8-40 - Removal of property of minor or ward whose parent, etc., resides without state or removes minor or ward from state - Authorization generally.

When the parent, guardian, or other person having legal custody of a minor child or incapacitated person resides without the state or removed with such child from the state, becoming a resident of another state, the court of probate or the circuit court, having jurisdiction of the estate of the minor or ward has authority to order the removal of the property of the minor or ward to a conservator in the state of the residence of the parent, guardian, or other person having legal custody of the minor or ward.



Section 26-8-41 - Removal of property of minor or ward whose parent, etc., resides without state or removes minor or ward from state - Application, etc., for order of removal.

The application for the order of removal must be made in writing, signed by the parent, guardian, or other person having legal custody of the minor or ward, verified by affidavit and accompanied by a transcript, duly certified, of the appointment of a conservator for such minor or ward by a court of competent jurisdiction in the state of the residence of the parent, guardian, or other person having legal custody of the minor and of the bond of such conservator with sureties approved by such court; provided, that if the conservator so appointed is a corporate fiduciary which, under the laws of the state wherein appointed, is not required to make bond, a certificate from the appointing authority stating this may be filed in lieu of a copy of the conservator's bond.



Section 26-8-42 - Removal of property of minor or ward whose parent, etc., resides without state or removes minor or ward from state - Entry of order of removal.

The court, if satisfied of the truth of the application and that the transcript of the appointment of the conservator in the state of the residence of the parent or conservator is in due form and properly certified and that the court making the appointment has jurisdiction, must make an order authorizing the removal of the property of the minor or ward and authorizing such conservator to receive the same.



Section 26-8-43 - Removal of property of minor or ward whose parent, etc., resides without state or removes minor or ward from state - Settlement of conservatorship of conservator within state.

If such minor or ward has a conservator in this state appointed by the court or subject to the jurisdiction of the court, an order must be made and entered requiring such conservator to make a final settlement of this conservatorship.



Section 26-8-44 - Removal of property or money when minor or ward and conservator nonresidents - Authorization generally.

When the conservator and the minor or ward are both nonresidents and the minor or ward is entitled to any property in this state or is or will be entitled to any money from any estate, the administration of which is pending in this state, whether such estate shall or shall not have been finally settled, and the money or property may be removed to another state without conflict with any restriction or limitation thereupon and without impairing the right of the minor or ward thereto, such money and property may be received and removed to the state of the residence of the minor or ward upon application of the conservator to the judge of probate of the county in which the property of the minor or ward or the principal part thereof may be or in which such administration may be pending in the manner following.



Section 26-8-45 - Removal of property or money when minor or ward and conservator nonresidents - When removal of person and estate of minor or ward permitted.

The guardian may remove the person or the conservator may remove the estate of a minor or ward to another state by making a full settlement with the judge of the probate court where his or her letters were granted of his or her conservator accounts and by procuring a transcript of the record of a court of competent jurisdiction of such other state, certified according to the act of Congress, showing the appointment of such person as guardian or conservator of the minor or ward, the execution of bond by the conservator with surety for the performance of the trust. Thereupon, the judge of probate must make an order authorizing such removal.



Section 26-8-46 - Removal of property or money when minor or ward and conservator nonresidents - Transcript showing appointment as conservator of minor or ward in state of residence, etc.; notice to resident administrator, guardian, etc.; entry of order authorizing removal of property to state of residence.

The conservator must produce a transcript from the records of a court of competent jurisdiction, certified according to the act of Congress, showing that he or she has been appointed conservator of the minor or ward in the state in which he or she and the minor or ward reside and has duly qualified as such according to the laws thereof and given bond, with surety, for the performance of his or her trust; and must also give 10 days' notice to the resident executor, administrator, or conservator, if there is such, of the intended application. Thereupon, if good cause is not shown to the contrary and the judge of probate shall be satisfied, upon proof being made, that it will be for the interest of the minor or ward, such judge of probate shall make an order granting such conservator leave to remove the property of the minor or ward to the state or place of his or her residence, which shall be an authority to him or her to sue for and recover the same in his or her own name for the use of the minor or ward.



Section 26-8-47 - Removal of property or money when minor or ward and conservator nonresidents - Discharge of resident administrator, etc.

Such order is a discharge of the executor, administrator, or other person in whose possession such property may be at the time of the order made.



Section 26-8-48 - Sale of property to effect removal thereof from state - Authorization.

When the property of a minor or incapacitated person is ordered to be removed from the state under any provision contained in this article, the court making the order may, on the application of the person by whom such order of removal was obtained, order a sale of any property, real or personal, of such minor or incapacitated person as may be necessary to effect such removal.



Section 26-8-49 - Sale of property to effect removal thereof from state - Application for order of sale.

The application for such order of sale must be in writing, verified by affidavit, must describe the property sought to be sold and must state the facts showing that the interest of the minor or incapacitated person would be promoted by the proposed sale.



Section 26-8-50 - Sale of property to effect removal thereof from state - Proceedings under application; appointment, powers, etc., of commissioner for conduct of sale.

The court, in the order of sale, must appoint a suitable person commissioner to make the sale and, except as otherwise provided in this article, the authority and duty of such commissioner is the same as that of a conservator authorized to sell property of a minor or ward for reinvestment. If the commissioner so appointed fails to act or to complete the sale, another may be appointed at any time by an order of the court.



Section 26-8-51 - Sale of property to effect removal thereof from state - Disposition of proceeds from sale; compensation of commissioner.

The commissioner must, as soon as practicable after the receipt of the purchase money for the property sold by him or her, pay the same to the judge of probate or register or clerk, as the case may be, of the court ordering the sale, and such money must be retained and safely kept by such judge or register or clerk until the sale has been duly confirmed or vacated. If the sale is vacated, the purchase money must be, by such judge or register or clerk, returned to the purchaser. If the sale is confirmed, such money must be by such officer paid over to the foreign conservator entitled to receive the same, after deducting therefrom the costs and expenses attending the sale, including compensation to the commissioner in the amount of two and one-half percent upon the proceeds of such sale, but in no case more than $100.



Section 26-8-52 - Foreign conservator to execute and deliver receipts for money or property removed from state.

When a foreign conservator receives any money or property to be removed to another state under any of the provisions of this article, he or she shall execute and deliver to the person or officer from whom he or she receives such money or property receipts therefor, in duplicate, one of which must be by such person or officer duly forwarded by mail to the presiding officer of the court from which such conservator received his or her appointment.









Chapter 9 - GUARDIANSHIP AND COMMITMENT OF INCOMPETENT VETERANS AND DEPENDENTS.

Section 26-9-1 - Short title.

This chapter may be cited as the Uniform Veterans' Guardianship Act.



Section 26-9-2 - Definitions.

When used in this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) PERSON. A partnership, corporation, or an association.

(2) ADMINISTRATION. The United States Veterans' Administration or its successor.

(3) ESTATE and INCOME. Such terms include only moneys received by the guardian from the Veterans' Administration and all earnings, interest, and profits derived therefrom.

(4) BENEFITS. All moneys payable by the United States through the Veterans' Administration.

(5) ADMINISTRATOR. The Administrator of Veterans' Affairs of the United States Veterans' Administration.

(6) WARD. A beneficiary of the administration.

(7) GUARDIAN. Any person acting as a fiduciary for a ward and includes a conservator appointed under Alabama Uniform Guardianship and Protective Proceedings Act.



Section 26-9-3 - When guardian to be appointed for ward.

Whenever, pursuant to any law of the United States or regulations of the administration, the administrator requires, prior to payment of benefits, that a guardian be appointed for a ward, such appointment shall be made in the manner provided in this chapter.



Section 26-9-4 - Limitations as to appointment of guardians.

Except as provided in this chapter, it shall be unlawful for any person to accept appointment as guardian of any ward if such proposed guardian shall at that time be acting as guardian for five wards. In any case, upon presentation of a petition by an attorney of the administration under this section alleging that a guardian is acting in a fiduciary capacity for more than five wards and requesting his or her discharge for that reason, the court, upon proof substantiating the petition, shall require a final accounting forthwith from such guardian and shall discharge such guardian in the case. The limitations of this section shall not apply where the guardian is a bank or trust company acting for the wards' estates only. An individual may be guardian of more than five wards if they are all members of the same family.



Section 26-9-5 - Procedure for appointment of guardian - Filing of petition; contents thereof.

A petition for the appointment of a guardian may be filed in any court of competent jurisdiction by or on behalf of any person who under existing law is entitled to priority of appointment. If there is no person so entitled or if the person so entitled shall neglect or refuse to file such a petition within 30 days after mailing of notice by the administration to the last known address of such person indicating the necessity for the same, a petition for such appointment may be filed in any court of competent jurisdiction by or on behalf of any responsible person residing in this state.

The petition for appointment shall set forth the name, age, place of residence of the ward, the names and places of residence of the nearest relative, if known, and the fact that such ward is entitled to receive moneys payable by or through the administration and shall set forth the amount of moneys then due and the amount of probable future payments. The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward.

In the case of a mentally incompetent ward, the petition shall show that such ward has been rated incompetent on examination by the administration in accordance with the laws and regulations governing the administration.



Section 26-9-6 - Procedure for appointment of guardian - Certification as to age, etc., of minor ward.

Where a petition is filed for the appointment of a guardian of a minor ward, a certificate of the administrator or his representative setting forth the age of such minor as shown by the records of the administration and the fact that the appointment of a guardian is a condition precedent to the payment of any moneys due the minor by the administration shall be prima facie evidence of the necessity for such appointment.



Section 26-9-7 - Procedure for appointment of guardian - Certification as to incompetence, etc., of mentally incompetent ward.

Where a petition is filed for the appointment of a guardian of a mentally incompetent ward, a certificate of the administrator or his or her representative setting forth the fact that such person has been rated incompetent by the administration on examination in accordance with the laws and regulations governing such administration and that the appointment of a guardian is a condition precedent to the payment of any moneys due such persons by the administration shall be prima facie evidence of the necessity for such appointment.



Section 26-9-8 - Procedure for appointment of guardian - Notice of filing of petition.

Upon the filing of a petition for the appointment of a guardian under the provisions of this chapter, the court shall cause such notice to be given as provided by law.



Section 26-9-9 - Procedure for appointment of guardian - Appointment of guardian; execution and filing of bonds by guardian; filing of certificate by personal sureties.

Before making an appointment under the provisions of this chapter the court shall be satisfied that the guardian whose appointment is sought is a fit and proper person to be appointed.

Upon the appointment being made, the guardian shall execute and file a bond to be approved by the court in an amount not less than the sum then due and estimated to become payable during the ensuing year. The bond shall be in the form and be conditioned as required of a guardian appointed under the guardianship laws of this state and it shall be the duty of the court having jurisdiction of the cause, upon the application by any party in interest, to require the filing of an individual bond in accordance with the provisions of this section without regard to the provisions of any preexisting general or local statute or charter provision of any corporation exempting the fiduciary from the posting of an individual guardianship bond. The court shall have power from time to time to require the guardian to file an additional bond.

Where a bond is tendered by a guardian with personal sureties, such sureties shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and that they are each worth the sum named in the bond as the penalty thereof over and above all their debts and liabilities and exclusive of property exempt from execution.



Section 26-9-10 - Investment of funds of estate by guardian; limitation as to loans of funds of ward.

(a) Every guardian shall invest the funds of the estate in one or more of the following forms in which the guardian has no interest and not otherwise:

(1) Interest-bearing obligations of the State of Alabama or of the United States or as to which the State of Alabama or the United States has guaranteed the payment of both principal and interest.

(2) Loans secured by direct first mortgage on improved real estate located within the State of Alabama. Such loans shall not exceed 50 percent of the actual value fixed by a competent appraiser or of the value for which such real estate, with improvements, was assessed for taxation for the last preceding tax year, whichever is the lower, except as provided in subdivision (3) of this section.

(3) Purchase of indebtedness secured by first real estate mortgages which have been accepted for insurance by the Secretary of Housing and Urban Development or his or her successor in office pursuant to Title II of the National Housing Act; provided, that only the entire indebtedness as a unit is purchased and before maturity.

(4) Purchase of a home or farm for the sole use of the ward or his or her dependents if the ward does not already own real estate suitable for a home, such real estate to be located in the State of Alabama and to be of area and location suitable to the station in life and prospects of the ward and his or her dependents. Title thereto must be conveyed to the ward, but the property must be managed by the guardian for the ward and the guardian must account for any rents and profits derived therefrom. Before investing funds of the ward in real estate, the guardian must require an abstract of title to be examined by a reputable attorney and secure from such attorney a certificate in writing showing title thereto to be clear and free from any incumbrance. The guardian, acting in good faith, shall not be individually responsible for any depreciation in value of land so purchased when such depreciation results from causes which cannot be prevented by the guardian.

(5) Deposit in the savings department of any banking institution in the state which bank is a member of the Federal Deposit Insurance Corporation; provided, that the total amount deposited in any such bank, with interest, must not at any time exceed the amount by which such funds so deposited are insured by the Federal Deposit Insurance Corporation. In the event the fiduciary is a banking institution, it may likewise deposit the funds in its own savings department, subject to the same regulations as other savings depositors therein and shall be liable for interest thereon, but only at the same rate as that paid other savings account depositors.

(b) No fiduciary shall make any loan of the funds of the ward for any period in excess of one calendar year from the date of such loan without prior written approval of the court of appointment, which written approval shall not be granted except upon the filing with the court of an application verified by the oath of the guardian setting forth the identity of the proposed borrower, the amount proposed to be loaned, the terms of repayment, the interest rate, a complete description of the real estate and improvements, a statement that the guardian has no interest therein, and the facts upon which the guardian deems it proper to negotiate a loan for a period longer than one year, which application must also be accompanied by a written appraisal of the proposed security by a competent, disinterested appraiser.



Section 26-9-11 - Application of estate for support and maintenance of person other than ward.

A guardian shall not apply any portion of the estate of his or her ward for the support and maintenance of any person other than his or her ward, except upon order of the court after a hearing, notice of which has been given the proper office of the administration in the manner provided in Section 26-9-14.



Section 26-9-12 - Furnishing of copy of public record used to determine eligibility for benefits to applicant for benefits.

Whenever a copy of any public record is required by the administration to be used in determining the eligibility of any person to participate in benefits made available by such administration, the official charged with the custody of such public record shall without charge provide the applicant for such benefits or any person acting on his or her behalf or the representative of such administration with a certified copy of such record.



Section 26-9-13 - Commitment of incompetent veteran to veterans' hospital.

Whenever it appears that an incompetent veteran of any war, military occupation, or expedition is eligible for treatment in a United States veterans' hospital and commitment to such hospital is necessary for the proper care and treatment of such veteran, the courts of this state are hereby authorized to communicate with the administration with reference to available facilities and eligibility and, upon receipt of a certificate from the administration stating that there are facilities available in a United States veterans' hospital and that the veteran is entitled to hospitalization therein, the court may then direct such veteran's commitment to such United States veterans' hospital. Thereafter such veteran upon admission shall be subject to the rules and regulations of such hospital and the officials of such hospital shall be vested with the same powers now exercised by superintendents of state hospitals for mental diseases within this state with reference to the retention of custody of the veteran so committed. Notice of such pending proceedings shall be furnished the person so committed, and his or her right to appear and defend shall not be denied.



Section 26-9-14 - Filing of account of receipts and disbursements for settlement by guardian; certification of copy thereof to veterans' administration; notice of hearing thereon.

Every guardian who shall receive on account of his or her ward any moneys from the administration shall file with the court annually on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true, and accurate account under oath of all moneys so received by him or her and of all disbursements thereof, showing the balance thereof in his or her hands at the date of such account and how invested, including a complete descriptive itemization of all investments, and must submit to the court for its examination all securities and evidences of debt belonging to the ward, and the decree of the court passing the settlement must recite that all securities and evidences of debt due the ward have been presented to and examined by the court; provided, that in the absence of objection by any party in interest, the court may in its discretion and without formal proceedings extend from time to time the time for the filing of the accounts for annual or partial settlement, but no such continuance shall be granted so as to extend the time for filing such settlements to a period beyond three calendar years from the date of the appointment or the date of the last partial settlement, whichever is the later, and upon the termination of the guardianship from any cause a like account must be filed for final settlement.

A certified copy of each of such accounts filed with the court shall be sent by the guardian to the office of the administration having jurisdiction over the area in which such court is located. The court shall fix a time and place for the hearing on such account not less than 15 days nor more than 30 days from the date of filing same, and notice thereof shall be given by the court to the aforesaid administration office not less than 15 days prior to the date fixed for the hearing. Notice of such hearing shall in like manner be given to the guardian; provided, that notice as required in this section may be given by registered or certified mail, addressed to the principal office of the administration located in the State of Alabama as such address appears on record in the probate office.



Section 26-9-15 - Removal of guardian for failure to file account of moneys received for ward, etc.

If any guardian shall fail to file any account of the moneys received by him or her from the administration on account of his or her ward within 30 days after such account is required by either the court or the administration or shall fail to furnish the administration a copy of his or her accounts as required by this chapter, such failure shall be grounds for removal.



Section 26-9-16 - Discharge of guardian.

When a minor ward for whom a guardian has been appointed shall have attained his or her majority and has not been found incompetent and when any incompetent ward has been rated competent by the administration, a certificate of the administrator or his or her duly authorized representative to that effect shall be prima facie evidence that a guardian is no longer required and the court, upon the guardian filing a satisfactory final account, may discharge such guardian upon a petition filed for that purpose. Nothing contained in this section shall be construed to prevent a ward from filing a petition for the discharge of his or her guardian on the ground that the ward has attained majority or is competent or the court from acting on its own motion in such cases.



Section 26-9-17 - Compensation of guardian generally.

Compensation payable to a guardian shall not exceed five percent of the income of the ward during any year. In the event of extraordinary services rendered by such guardian, the court may, upon petition and after hearing thereon, authorize additional compensation therefor payable from the estate of the ward. Notice of such petition and hearing shall be given the proper office of the administration in the manner provided in Section 26-9-14. No compensation shall be allowed on the corpus of an estate received from a preceding guardian. The guardian may be allowed from the estate of his or her ward reasonable premiums paid by him or her to any corporate surety upon his or her bond.



Section 26-9-18 - Taxing of costs and fees of guardian.

The costs and fees, exclusive of fees of the guardian ad litem incident to any partial or final settlement by any guardian subject to the provisions of this chapter, shall be taxed in the amounts provided by the general statutes for like services, but there shall not be taxed or charged against the estate of the ward, on any partial settlement, any amount in excess of one half of one percent of the amount of money with which the guardian is chargeable on the settlement as having received since the last preceding settlement and with which the guardian has not previously been charged; provided, that the limitations contained in this section as to costs and fees shall not affect the commissions and fees otherwise payable to the general guardian and to guardians ad litem.



Section 26-9-19 - Construction and applicability of chapter.

(a) This chapter shall be construed liberally to secure the beneficial intents and purposes thereof and shall apply only to beneficiaries of the administration.

(b) This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.






Chapter 10 - ADOPTION OF CHILDREN.

Article 1 - General Provisions.

Section 26-10-4.1 - Fee for investigation services involving adoption; disposition of moneys received.

(a) The State Department of Human Resources shall charge and collect a fee in the amount of $300.00 for investigation services they perform in cases involving adoption, provided, however, that in those adoption proceedings in which an investigation is specifically not required by statute because the petitioner is a stepfather, stepmother, or closely related relative, no fee shall be charged for investigation services. This fee shall not apply to investigation services for cases in which a child was placed for adoption by the State Department of Human Resources, in cases in which a child was placed for adoption as a result of or pursuant to a court order in which parental rights in the child were terminated or in cases in which the investigative services were performed by a licensed child-placing agency.

The Department of Human Resources may waive this fee in the case of an indigent and for other good cause shown.

(b) All investigation services fees received pursuant to this section shall be received by the State Department of Human Resources and shall be deposited in the State Treasury to the credit of the State General Fund.






Article 2 - Subsidized Adoption.

Section 26-10-20 - Short title.

This article should be known and may be cited as the Alabama Subsidized Adoption Act.



Section 26-10-21 - Purpose of article.

The purpose of this article is to supplement the Alabama adoption statutes by making possible through public financial subsidy the most appropriate adoption of each child certified by the State Department of Human Resources as requiring a subsidy to assure adoption.



Section 26-10-22 - Definitions.

As used in this article, the following words shall have the following meanings unless the context indicates otherwise:

(1) ADOPTION SUBSIDY. A money payment, services, deferred payment, or any combination thereof that is provided to a child with special needs or circumstances after submission of an application to the department.

(2) AGENCY. The department or a child welfare agency which is authorized in its license issued by the department to place children for adoption.

(3) APPLICATION. The submission to the department of a complete application as defined by the department with documentation of the child's special needs.

(4) CHILD. An individual under 19 years of age, or an individual 19 or 20 years of age and eligible for Title IV-E Federal Funding, who is:

a. in the care or custody, or both, of the department, or a public or voluntary licensed child-placing agency,

b. legally free for adoption and

c. in special need or circumstances because he or she is not likely to be adopted by reason of one or more, or a combination of, the following conditions, such as:

1. Physical or mental disability.

2. Emotional disturbance.

3. Recognized high risk of physical or mental disease.

4. Age as determined by the department.

5. Sibling relationship.

6. Racial or ethnic factors.

(5) DEPARTMENT. The Department of Human Resources.

(6) DEVELOPMENTAL DISABILITY. A developmental disability as diagnosed by a licensed medical doctor or qualified mental health professional.

(7) EMOTIONAL DISTURBANCE. An emotional condition which impedes the child's ordinary developmental progress as diagnosed by a licensed medical doctor or qualified mental health professional.

(8) EMOTIONAL TIES. Includes all of the following:

a. Identification of the child as a member of the foster family.

b. Identification by the foster family of the child as belonging to that family.

c. The likelihood that the child will not establish significant emotional placement ties to another family if he or she is denied permanent placement with the foster family.

(9) HIGH RISK OF PHYSICAL OR MENTAL DISEASE. A potentially debilitating condition as diagnosed by a licensed medical doctor or qualified mental health professional.

(10) MENTAL DISABILITY. A condition which is characterized by impaired intellectual development and impedes the ability to function independently as diagnosed by a licensed medical doctor or qualified mental health professional.

(11) PHYSICAL DISABILITY. One of the following conditions:

a. A chronically debilitating, progressive, or fatal disease which requires assistance for the child in activities of daily living.

b. The requirement of assistance of another person or mechanical device for movement from place to place.

(12) RACIAL OR ETHNIC FACTORS. Black, Hispanic, Native American, Asian, or other heritage which may prevent a child from being adopted.



Section 26-10-23 - Administration of subsidization program; provision for funds.

The State Department of Human Resources shall establish and administer an ongoing program of subsidized adoption. Subsidies and services for children under this program shall be provided out of funds appropriated to the State Department of Human Resources for the maintenance of children in foster care or made available to it from other sources.



Section 26-10-24 - Certification for subsidy; procedures; approval of plan.

(a) Except in cases involving foster parents, where the department has made reasonable efforts to locate an appropriate family to adopt the child without the use of subsidy and no family has been found for the child, the State Department of Human Resources shall certify the child as eligible for a subsidy, provided the other requirements of this article are met.

(b) In cases involving foster parents where there is evidence to support the existence of potential danger to the child in severing his or her emotional ties with his or her foster parents who are the prospective adoptive parents, no evidence need be presented that reasonable efforts have been made to place the child without subsidy.

(c) Application for adoption subsidy shall be in the form and contain the information required by the department.

(d) The decision concerning certification of the child for subsidy shall be made by the State Department of Human Resources. Evidence submitted by the voluntary licensed child-placing agency shall serve as a basis for the decision and the State Department of Human Resources may request and receive from the voluntary licensed child-placing agency additional information which the State Department of Human Resources considers necessary to the decision.

(e) The State Department of Human Resources will negotiate with the adoptive parent or parents and sign jointly with the adoptive parents the subsidy agreement. The State Department of Human Resources will be the administrator of the subsidy agreement according to its regulations and the terms of this article.

(f) The voluntary licensed child-placing agency shall continue supervisory responsibility for the child and the family until after the final adoption decree has been issued.



Section 26-10-25 - Subsidies - Agreements; type; amount; duration; limitation.

When parents are found and approved for adoption of a child certified as eligible for subsidy, and before the final decree of adoption is issued, there must be a written agreement between the State Department of Human Resources and the adopting family as to the terms and conditions of the subsidy. Upon determination of eligibility, adoption subsidies in individual cases may commence at any time after the adoption placement or at the appropriate time after the adoption decree, and will vary with the needs of the child and as negotiated with the adoptive parent or parents, and according to, as well as the availability of, other resources to meet the child's needs. The subsidy may be for special services only, or for money payments, payment deferred, and either for a limited period, or for a long term, or for any combination of the foregoing. The amount of the time-limited or long-term subsidy may in no case exceed that which would be allowable for such child if the child had remained in foster care, or, in the case of special service, the reasonable fee for the service rendered. If the adoptive parent or parents move to another state of residence with the child, the adoption subsidy payment shall continue if the child's needs remain the same and the child was a resident of Alabama when eligibility for subsidy was certified. Payments shall be made to the legal parent with physical custody of the child except for school or other parent authorized placements unless otherwise ordered by a court or by signed agreement by the parent or parents and the department. No payment may be made to a parent or parents if the child is not a citizen or permanent legal resident of the United States unless the child was adopted outside the United States and brought into this country for the purpose of adoption and the adoption failed and the child was placed into foster care.



Section 26-10-26 - Subsidies - Report; modification of subsidy; review; duration of subsidy.

(a)(1) The department may require the adoptive parent or parents to submit a report, annually or at a time or times specified in the agreement or when the department is investigating an allegation of improperly received benefits. The parent shall state in the report that the child remains under their care and any change in the conditions or circumstances of the adopting parent or the needs of the child. The subsidy agreement shall continue according to its terms, except as provided by this article. The department may confirm the accuracy and veracity of the report from any reliable sources of information concerning the adoptive family and child, including any governmental or private agency that serves the area in which the child resides. If the report or information received by the department indicates a substantial change in the conditions that existed when the adoption subsidy agreement was signed, the department may, after notice and with the agreement of the adoptive parent or parents, modify the adoption subsidy agreement, service, subsidy payment, or any combination thereof.

(2) The parent may request a review based upon a substantial change in condition since the last adoption subsidy agreement was signed.

(b)(1) The term of any adoption subsidy agreement under this article, including any extension of the original term, and any subsidy payment ends when any of the following events occurs:

a. The child becomes 18 years of age.

b. The adoptive parent or parents are no longer legally responsible for support of the child.

c. The child is no longer receiving support from the adoptive parent or adoptive parents.

d. The child becomes emancipated.

e. The child dies.

f. The child's adoption is terminated.

g. The adoptive parent or parents request termination of the subsidy agreement.

h. The child is no longer the legal dependant of the adoptive parent or parents.

i. The child is no longer considered to have the condition or conditions that caused the child to be certified for payment.

j. The reduction or termination of funding.

(2) The department shall continue the adoption subsidy payments in amounts determined by agreement among the department, the child, and the adoptive parents, for children adopted after age 16 during the time after the child becomes 18 years of age and up to the time the child reaches 21 years of age if any of the following occurs:

a. The child is enrolled or completing an education in a program leading to an equivalent credential in any of the following:

1. A secondary school.

2. A public or private institution of higher education.

3. A course of career or technical education.

4. The child is participating in a program or activity designed to promote or remove barriers to employment.

5. The child is employed for at least 80 hours per month.

b. The child has a physical disability or a mental disability and is in need of continued support.

c. The child is incapable of attending school, a training program, or employment due to a medical condition.



Section 26-10-27 - Effect of nonresidence of adopting parents.

A child who is a resident of Alabama when eligibility for subsidy is certified shall remain eligible and receive subsidy, if necessary for adoption, regardless of the domicile or residence of the adopting parents at the time of application for adoption, placement, legal decree of adoption or thereafter.



Section 26-10-28 - Records confidential.

All records regarding subsidized adoption shall be confidential and may be disclosed only in accordance with Sections 26-10A-31, 26-10A-32, 38-2-6(8), and 38-7-13.



Section 26-10-29 - Review of subsidy decision; appeal.

(a) Any subsidy decision by the State Department of Human Resources which the placement agency or the adoptive parents deem adverse to the child is reviewable by the State Department of Human Resources.

(b) In any case where an application under this article is denied or an adoption subsidy is reduced or terminated, the applicant or parent recipient shall have the right to appeal in writing to the department for a hearing within 30 days of receipt of notice in accordance with the Alabama Administrative Procedure Act.



Section 26-10-30 - Promulgation of regulations.

The State Department of Human Resources shall promulgate regulations consistent with this article within 120 days of its enactment.









Chapter 10A - ALABAMA ADOPTION CODE.

Section 26-10A-1 - Short title.

This chapter shall be known as and may be cited as the Alabama Adoption Code.



Section 26-10A-2 - Definitions.

The following words and phrases shall have the following meaning whenever used in this chapter except where the context clearly indicates a different meaning:

(1) ABANDONMENT. A voluntary and intentional relinquishment of the custody of a minor by parent, or a withholding from the minor, without good cause or excuse, by the parent, of his or her presence, care, love, protection, maintenance, or the opportunity for the display of filial affection, or the failure to claim the rights of a parent, or the failure to perform the duties of a parent.

(2) ADOPTEE. The person being adopted.

(3) ADULT. A person who is 19 years of age or older or who by statute is otherwise deemed an adult.

(4) CONSENT. Voluntarily agreeing to adoption.

(5) FATHER. A male person who is the biological father of the minor or is treated by law as the father.

(6) LICENSED CHILD PLACING AGENCY. Any adoption agency that is licensed under the provisions of the Alabama Child Care Act of 1971 or any adoption agency approved by the Department of Human Resources.

(7) MINOR. A person under the age of 19 or a person who is not an adult under the law in the jurisdiction where he or she resides. The term includes a minor parent only.

(8) MOTHER. A female person who is the biological mother of the minor or is treated by law as the mother.

(9) PARENT. Natural or legal father or mother.

(10) PARTIES IN INTEREST. The adoptive parents and the natural parents unless the rights of the natural parents have been terminated or relinquished for purposes of adoption then the agency that has custody becomes a party in interest. This phrase does not include the adoptee.

(11) PRESUMED FATHER. Any male person as defined in the Alabama Uniform Parentage Act.

(12) PUTATIVE FATHER. The alleged or reputed father.

(13) RELINQUISHMENT. Giving up the physical custody of a minor for purpose of placement for adoption to a licensed child placing agency or the Department of Human Resources.

(14) SPECIAL NEEDS CHILD. A child as defined by the federal Adoption Assistance and Child Welfare Act of 1980.



Section 26-10A-3 - Jurisdiction.

The probate court shall have original jurisdiction over proceedings brought under the chapter. If any party whose consent is required fails to consent or is unable to consent, the proceeding will be transferred to the court having jurisdiction over juvenile matters for the limited purpose of termination of parental rights. The provisions of this chapter shall be applicable to proceedings in the court having jurisdiction over juvenile matters.



Section 26-10A-4 - Venue.

All petitions may be filed in the probate court in the county in which:

(1) The minor or adult resides or has a legal residence;

(2) A petitioner resides, or is in military service; or

(3) An office of any agency or institution operating under the laws of this state having guardianship or custody of a minor or an adult is located.



Section 26-10A-5 - Who may adopt.

(a) Any adult person or husband and wife jointly who are adults may petition the court to adopt a minor.

(1) No rule or regulation of the Department of Human Resources shall prevent an adoption by a person solely because the person is employed outside the home, provided however, the Department of Human Resources may exercise sound discretion in requiring the person to remain in the home with a minor for a reasonable period of time when a particular minor requires the presence of that person to ensure his or her adjustment. Provided, however, the reasonable period of time shall not exceed 60 consecutive calendar days.

(2) No rule or regulation of the Department of Human Resources or any agency shall prevent an adoption by a single person solely because such person is single or shall prevent an adoption solely because such person is of a certain age.

(3) Provided however, in cases, where one who purports to be the biological father marries the biological mother, on petition of the parties, the court shall order paternity tests to determine the true biological father. If the court determines by substantial evidence that the biological father is the man married to the biological mother, then the biological father shall be allowed to adopt the child without the consent of the man who was married to the biological mother at the time of the conception or birth of the child, or both, when the court finds the adoption to be in the best interest of the child.

(b) Any adult may petition the court to adopt another adult as provided in this chapter.



Section 26-10A-6 - Who may be adopted.

The following persons may be adopted:

(1) A minor.

(2) An adult under any one of the following conditions:

a. He or she is an individual with a total and permanent disability.

b. He or she is determined to be a person with an intellectual disability.

c. He or she consents in writing to be adopted and is related in any degree of kinship, as defined by the intestacy laws of Alabama, or is a stepchild by marriage.

d. He or she consents in writing to be adopted by an adult man and woman who are husband and wife.



Section 26-10A-7 - Persons whose consents or relinquishment are required.

(a) Consent to the petitioner's adoption or relinquishment for adoption to the Department of Human Resources or a licensed child placing agency shall be required of the following:

(1) The adoptee, if 14 years of age or older, except where the court finds that the adoptee does not have the mental capacity to give consent;

(2) The adoptee's mother;

(3) The adoptee's presumed father, regardless of paternity, if:

a. He and the adoptee's mother are or have been married to each other and the adoptee was born during the marriage, or within 300 days after the marriage was terminated by death, annulment, declaration of invalidity, or divorce, or after a decree of separation was entered by a court; or

b. Before the adoptee's birth, he and the adoptee's mother have attempted to marry each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and,

1. If the attempted marriage could be declared invalid only by a court, the adoptee was born during the attempted marriage, or within 300 days after its termination by death, annulment, declaration of invalidity, or divorce; or

2. If the attempted marriage is invalid without a court order, the adoptee was born within 300 days after the termination of cohabitation; or

c. After the adoptee's birth, he and the adoptee's mother have married, or attempted to marry each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and

1. With his knowledge or consent, he was named as the adoptee's father on the adoptee's birth certificate; or

2. He is obligated to support the adoptee pursuant to a written voluntary promise or agreement or by court order; or

d. He received the adoptee into his home and openly held out the adoptee as his own child;

(4) The agency to which the adoptee has been relinquished or which holds permanent custody and which has placed the adoptee for adoption, except that the court may grant the adoption without the consent of the agency if the adoption is in the best interests of the adoptee and there is a finding that the agency has unreasonably withheld its consent; and

(5) The putative father if made known by the mother or is otherwise made known to the court provided he complies with Section 26-10C-1 and he responds within 30 days to the notice he receives under Section 26-10A-17(a)(10).

(b) A petition to adopt an adult may be granted only if written consent to adopt has been executed by the adult seeking to adopt and his or her spouse or by the guardian or conservator of the adult sought to be adopted pursuant to the requirements of Sections 26-10A-6 and 26-10A-11.



Section 26-10A-8 - Consent or relinquishment by a minor parent.

(a) Prior to a minor parent giving consent a guardian ad litem must be appointed to represent the interests of a minor parent whose consent is required. Any minor, 14 years of age and beyond, can nominate a guardian ad litem either prior to the birth of the baby or thereafter.

(b) A consent or relinquishment executed by a parent who is a minor shall not be subject to revocation by reason of such minority.

(c) A minor father may give his implied consent by his actions. If a court finds by conclusive evidence that a minor father has given implied consent to the adoption, notice and the appointment of a guardian ad litem shall not be necessary.



Section 26-10A-9 - Implied consent or relinquishment.

(a) A consent or relinquishment required by Section 26-10A-7 may be implied by any of the following acts of a parent:

(1) Abandonment of the adoptee. Abandonment includes, but is not limited to, the failure of the father, with reasonable knowledge of the pregnancy, to offer financial and/or emotional support for a period of six months prior to the birth.

(2) Leaving the adoptee without provision for his or her identification for a period of 30 days.

(3) Knowingly leaving the adoptee with others without provision for support and without communication, or not otherwise maintaining a significant parental relationship with the adoptee for a period of six months.

(4) Receiving notification of the pendency of the adoption proceedings under Section 26-10A-17 and failing to answer or otherwise respond to the petition within 30 days.

(5) Failing to comply with Section 26-10C-1.

(b) Implied consent under subsection (a) may not be withdrawn by any person.



Section 26-10A-10 - Persons whose consents or relinquishments are not required.

Notwithstanding the provisions of Section 26-10A-7, the consent or relinquishment of the following persons shall not be required for an adoption:

(1) A parent whose rights with reference to the adoptee have been terminated by operation of law in accordance with the Alabama Child Protection Act, Sections 26-18-1 through 26-18-10;

(2) A parent who has been adjudged incompetent pursuant to law or a parent whom the court finds to be mentally incapable of consenting or relinquishing and whose mental disability is likely to continue for so long a period that it would be detrimental to the adoptee to delay adoption until restoration of the parent's competency or capacity. The court must appoint independent counsel or a guardian ad litem for an incompetent parent for whom there has been no such prior appointment;

(3) A parent who has relinquished his or her minor child to the Department of Human Resources or a licensed child placing agency for an adoption;

(4) A deceased parent or one who is presumed to be deceased under Alabama law;

(5) An alleged father who has signed a written statement denying paternity; or

(6) The natural father where the natural mother indicates the natural father is unknown, unless the natural father is otherwise made known to the court.



Section 26-10A-11 - Consent or relinquishment.

(a) A consent or relinquishment shall be in writing, signed by the person consenting or relinquishing, and shall state the following:

(1) The date, place, and time of execution.

(2) The date of birth or if prior to birth expected date of birth of the adoptee and any names by which the adoptee has been known.

(3) The relationship of the person consenting or relinquishing to the adoptee.

(4) The name of each petitioner, unless (i) the document is relinquishment of the adoptee to an agency, or (ii) the consent contains a statement that the person executing the consent knows that he or she has a right to know the identity of each petitioner but voluntarily waives this right.

(5) That the person executing the document is voluntarily and unequivocally consenting to the adoption of the named adoptee.

(6) That by signing the document and subsequent court order to ratify the consent, the person executing the document understands that he or she will forfeit all rights and obligations; that he or she understands the consent or relinquishment and executes it freely and voluntarily.

(7) That the person executing the document understands that the consent may be irrevocable, and should not execute it if he or she needs or desires psychological or legal advice, guidance, or counseling.

(8) The address of the court in which the petition for adoption has been or will be filed, if known, and if not known, the name and address of the agency, the petitioners or their attorney on whom notice of the withdrawal of consent may be served.

(9) In the case of relinquishment, the name and address of the agency to which the adoptee has been relinquished.

(10) That the person executing the same has received or been offered a copy of the consent or relinquishment.

(11) That the person executing a relinquishment waives further notice of the adoption proceeding.

(12) That the person executing a consent waives further notice of the adoption proceedings, unless there is a contest or appeal of the adoption proceeding.

(b) When the person sought to be adopted is an adult, only the sworn, written consent of the adult person sought to be adopted shall be required and no order of reference or any home studies need be issued. If the adult person to be adopted has been adjudicated incompetent, the written consent of the adult person's guardian or conservator shall be required. If the adult person is without a spouse, guardian, or conservator and the court has reason to believe that the adult person is incompetent to give consent, the court shall appoint a guardian ad litem who shall investigate the adult person's circumstances and that guardian ad litem shall give or withhold consent. The guardian ad litem shall file a written report stating the basis for the decision and the court shall afford a hearing to all parties to present evidence as to the best interest of the adult person, and if the court determines upon clear and convincing evidence that the decision to withhold consent by the guardian ad litem is arbitrary and is not in the best interests of the incompetent adult person, it may proceed to make any other orders it deems necessary for the adult person's welfare, including granting the petition for adoption.



Section 26-10A-12 - Persons who may take consent or relinquishments; forms.

(a) A consent of the natural mother taken prior to the birth of a child shall be signed or confirmed before a judge of probate. At the time of taking the consent the judge shall explain to the consenting parent the legal effect of signing the document and the time limits and procedures for withdrawal of the consent and shall provide the parent with a form for withdrawing the consent in accordance with the requirements of Sections 26-10A-13 and 26-10A-14.

(b) All other pre-birth or post-birth consents or relinquishments shall be signed or confirmed before:

(1) A judge or clerk of any court which has jurisdiction over adoption proceedings, or a public officer appointed by such judge for the purpose of taking consents; or

(2) A person appointed to take consents who is appointed by any agency which is authorized to conduct investigations or home studies provided by Section 26-10A-19, or, if the consent is taken out of state, by a person appointed to take consents by any agency which is authorized by that state's law to conduct investigations and home studies for adoptions; or

(3) A notary public.

(c) Except as otherwise provided in subsection (d), the form for the consent or relinquishment or the withdrawal of the consent or relinquishment shall state in substantially the same form as follows:

THE STATE OF ALABAMA )

______________COUNTY )

KNOW ALL MEN BY THESE PRESENT, that:

in order that said minor may have all the privileges which may be accorded to (him) (her) by the laws of Alabama upon (his) (her) legal adoption;

2. I am executing this document voluntarily and unequivocally thereby [consenting to the adoption of] [relinquishing] said minor;

3. I understand that by signing this document and the subsequent court order to ratify the consent, I will forfeit all rights and obligations and that I understand the [consent to the adoption] [relinquishment] and execute it freely and voluntarily;

4. I understand that the [consent to the adoption] [relinquishment] may be irrevocable, and I should not execute it if I need or desire psychological or legal advice, guidance or counseling;

5. I have received or been offered a copy of this document;

6. I waive the right to know the identity of each petitioner who petitions to adopt the said minor child;

7. [I waive further notice of the adoption proceedings by the execution of this relinquishment to the named agency];

(or)

[I waive further notice of the adoption proceedings by the execution of this consent, unless there is a contest or appeal of the adoption proceedings];

8. I understand that notice of withdrawal of [consent] [relinquishment] must be mailed to

9. I do hereby request that the judge of probate make all such orders and decrees as may be necessary or proper to legally effectuate said adoption.

Given under my hand at ____o'clock, ______ day of ____________, __, at ___________________

"I _______________, sign my name to this instrument this _____ day of__________, __, and being first duly sworn, do hereby declare to the undersigned authority that I execute it as my free and voluntary act for the purposes therein expressed, and that I am _____ years of age or older, of sound mind, and under no constraint or undue influence."

Subscribed, sworn to and acknowledged before me by ________________, this_______________day of _______, __.

I _______, on this _______ day of ____________, __, at

(affiant)

_____________ a.m./p.m. in the presence of the two witnesses whose

(time of day)

signatures and addresses are subscribed below, hereby withdraw the adoption [consent] [relinquishment] previously signed by me.

(d) The form for the consent or relinquishment or the withdrawal of consent or relinquishment for an adult, adopted or sought to be adopted, shall be developed by the Administrative Office of Courts.



Section 26-10A-13 - Time of consent or relinquishment; filing with court.

(a) A consent or relinquishment may be taken at any time, except that once signed or confirmed, may be withdrawn within five days after birth or within five days after signing of the consent or relinquishment, whichever comes last.

(b) Consent or relinquishment can be withdrawn if the court finds that the withdrawal is reasonable under the circumstances and consistent with the best interest of the child within 14 days after the birth of the child or within 14 days after signing of the consent or relinquishment, whichever comes last.

(c) All consents or relinquishments required by this act shall be filed with the court in which the petition for adoption is pending before the final decree of adoption is entered.



Section 26-10A-14 - Withdrawal of consent or relinquishment.

(a) The consent or relinquishment, once signed or confirmed, may not be withdrawn except:

(1) As provided in Section 26-10A-13; or

(2) At any time until the final decree upon a showing that the consent or relinquishment was obtained by fraud, duress, mistake, or undue influence on the part of a petitioner or his or her agent or the agency to whom or for whose benefit it was given. After one year from the date of final decree of adoption is entered, a consent or relinquishment may not be challenged on any ground, except in cases where the adoptee has been kidnapped.

(3) Upon dismissal of the adoption after a contested hearing as provided in Section 26-10A-24.

(b) The withdrawal of consent or relinquishment as provided in Section 26-10A-13(a) shall be effected by the affiant signing and dating the withdrawal form provided pursuant to Section 26-10A-12(c) or other written withdrawal of consent containing the information set forth in Section 26-10A-12(c), and by delivering the withdrawal to the court or having the withdrawal postmarked within five days of the child's birth or of signing the consent or relinquishment, whichever comes last.

(c) The petition to withdraw consent or relinquishment must be in writing, signed by the person seeking to withdraw the consent or relinquishment, dated, and signed by two witnesses.

(d) In adjudicating a petition to withdraw a consent or relinquishment, the person seeking to withdraw the consent or relinquishment shall establish the facts necessary to withdraw the consent or relinquishment by a preponderance of the evidence. The court shall not apply any presumption or preference in favor of the natural parents in reviewing an action brought under this section.

(e) If the court directs that the consent or relinquishment be withdrawn, the court shall order the minor restored to the custody of his or her parent or parents, the Department of Human Resources or a licensed child placing agency; otherwise, the court shall deny the withdrawal and declare that the consent or relinquishment is final and binding. Any order made by the court upon a petition to withdraw consent or relinquishment under this section shall be deemed a final order for the purpose of filing an appeal under Section 26-10A-26.



Section 26-10A-15 - Surrender of custody of minor under age of majority.

(a) No health facility shall surrender the physical custody of an adoptee to any person other than the Department of Human Resources, a licensed child placing agency, parent, relative by blood or marriage, or person having legal custody, unless such surrender is authorized in a writing executed after the birth of the adoptee by one of the adoptee's parents or agency or the person having legal custody of the adoptee.

(b) A health facility shall report to the Department of Human Resources on forms supplied by the department, the name and address of any person and, in the case of a person acting as an agent for an organization, the name and address of the organization to whose physical custody an adoptee is surrendered. Such report shall be transmitted to the department within 48 hours from the surrendering of custody.

(c) No adoptee shall be placed with the petitioners prior to the completion of a pre-placement investigation except for good cause shown and with written notice immediately given to the court, and to the county department of human resources.



Section 26-10A-16 - Petition.

(a) A petition for adoption shall be filed with the clerk of the court within 30 days after the minor is placed with the prospective adoptive parent or parents for purposes of adoption unless the minor is in custody of the Department of Human Resources or a licensed child placing agency except that a petition for good cause shown may be filed beyond the 30-day period. The petition shall be signed, and verified by each petitioner, and shall allege:

(1) The full name, age, and place of residence of each petitioner and, if married, the place and date of marriage;

(2) The date and place of birth of the adoptee, except in the case of abandonment;

(3) The birth name of the adoptee, any other names by which the adoptee has been known, and the adoptee's proposed new name;

(4) Where the adoptee is residing at the time of the filing of the petition, and if the minor is not in the custody of a petitioner, when he, she, or they intend to acquire custody;

(5) That each petitioner desires to establish a parent and child relationship between himself or herself and the adoptee and that he or she is a fit and proper person able to care for and provide for the adoptee's welfare;

(6) The existence and nature of any prior court orders known to the petitioner which affect the custody, visitation, or access to the adoptee;

(7) The relationship, if any, of each petitioner to the adoptee;

(8) The name and address of the placing agency, if any; and

(9) The names and addresses of all persons known to the petitioner at the time of filing from whom consents or relinquishment to the adoption are required;

(b) The caption of a petition for adoption shall be styled "In the Matter of the Adoption Petition of _____." Each petitioner shall be designated in the caption.

(c) The petition shall be accompanied by a copy of the child's birth certificate or affidavit stating that application for a birth certificate has been made except in cases where the child has been abandoned.



Section 26-10A-17 - Notice of petition.

(a) Unless service has been previously waived, notice of pendency of the adoption proceeding shall be served by the petitioner on:

(1) Any person, agency, or institution whose consent or relinquishment is required by Section 26-10A-7, unless service has been previously waived or consent has been implied.

(2) The legally appointed custodian or guardian of the adoptee.

(3) The spouse of any petitioner who has not joined in the petition.

(4) The spouse of the adoptee.

(5) The surviving parent or parents of a deceased parent of the adoptee.

(6) Any person known to the petitioners as having physical custody, excluding licensed foster care or other private licensed agencies or having visitation rights with the adoptee under an existing court order.

(7) The agency or individual authorized to investigate the adoption under Section 26-10A-19.

(8) Any other person designated by the court.

(9) The Department of Human Resources.

(10) The father and putative father of the adoptee if made known by the mother or otherwise known by the court unless the court finds that the father or putative father has given implied consent to the adoption, as defined in Section 26-10A-9.

(b) The notice shall specifically state that the person served must respond to the petitioner within 30 days if he or she intends to contest the adoption. A copy of the petition for adoption shall be delivered to those individuals or agencies in subdivisions (a)(2) through (a)(10). Any notice required by this chapter may be served on a natural parent prior to birth.

(c) Service of the notice shall be made in the following manner:

(1) Service of process shall be made in accordance with the Alabama Rules of Civil Procedure except as otherwise provided by the Alabama Rules of Juvenile Procedure. If the identity or whereabouts of the parent is unknown, or if one parent fails or refuses to disclose the identity or whereabouts of the other parent, the court shall then issue an order providing for service by publication, by posting, or by any other substituted service.

(2) As to the agency or individual referred to in subdivisions (a)(7) and (a)(9) above, notice shall be by certified mail.

(3) As to any other person for whom notice is required under subsection (a) of this section, service by certified mail, return receipt requested, shall be sufficient. If such service cannot be completed after two attempts, the court shall issue an order providing for service by publication, by posting, or by any other substituted service.

(d) The notice required by this section may be waived in writing by the person entitled to receive notice.

(e) Proof of service of the notice on all persons for whom notice is required by this section must be filed with the court before the adjudicational hearing, provided in Section 26-10A-24.



Section 26-10A-18 - Custody pending final decree.

Once a petitioner has received the adoptee into his or her home for the purposes of adoption and a petition for adoption has been filed, an interlocutory decree shall be entered delegating to the petitioner (1) custody, except custody shall be retained by the Department of Human Resources or the licensed child placing agency which held custody at the time of the placement until the entry of the final decree and (2) the responsibility for the care, maintenance, and support of the adoptee, including any necessary medical or surgical treatment, pending further order of the court. This interlocutory decree shall not stop the running of time periods prescribed in Section 26-10A-9.



Section 26-10A-19 - Investigation.

(a) A pre-placement investigation shall be made to determine the suitability of each petitioner and the home in which the adoptee will be placed. The investigation shall include a criminal background investigation and any other circumstances which might be relevant to the placement of an adoptee with the petitioners. A copy of the pre-placement investigation shall be filed with the court when the petition for adoption is filed.

(b) An individual or couple may initiate a pre-placement investigation by request directly through the Department of Human Resources or a licensed child placing agency or by filing a request with the probate court. The court may appoint any agency or individual qualified under subsection (d) to perform the pre-placement investigation. Upon completion of the investigation, a copy of the report shall be sent to the petitioners. The report is to be filed with the court at the time of the filing of the petition for adoption.

(c) Unless a pre-placement investigation has been performed within 24 months of the petition or an investigation is dispensed with by court order for good cause shown on the record, no decree for the adoption of any adoptee shall be entered until a full post-placement investigation ordered by the court has been made concerning:

(1) The suitability of each petitioner, and his, her, or their home for the adoptee;

(2) Why the natural parents, if living, desire to be relieved of the care, support, and guardianship of such minor;

(3) Whether the natural parents have abandoned such minor or are otherwise unsuited to have its custody;

(4) Any orders, judgments, or decrees affecting the adoptee or any children of the petitioner;

(5) Any property owned by the adoptee;

(6) The medical histories, both physical and mental, of the adoptee and the biological parents. This history shall be provided to the petitioner in writing before the decree is entered;

(7) Criminal background investigations;

(8) The costs and expenses connected with the adoption; and

(9) Any other circumstances which may be relevant to the placement of the adoptee with the petitioners.

(d)(1) A pre-placement investigation or a post-placement investigation must be performed by one of the following:

a. The Department of Human Resources;

b. A licensed child placing agency;

c. An individual or agency licensed by the department to perform investigations; or

d. An individual appointed by the court who is a social worker licensed by the State Board of Social Work Examiners or a social worker II or above who is under the state Merit System who is also certified by the State Board of Social Work Examiners for private independent practice in the social casework specialty, as provided for in Section 34-30-3.

(2) Notwithstanding subdivision (d)(1), the court on its own motion may order the post-placement investigation be performed by an agency or individual other than the agency placing the adoptee, when the court has cause to believe the investigation is insufficient.

(e) In every adoption proceeding, after a child has been placed in the home, in the post-placement investigation an investigator must observe the adoptee and interview the petitioner in their home as soon as possible after notice of the placement but in any event within 45 days after the placement.

(f) The investigator shall complete and file his or her written report with the court within 60 days from receipt of notice of the proceeding and shall deliver a copy of the report to the petitioner's attorney or to each petitioner if he or she is appearing pro se. The investigation shall include a verification of all allegations of the petition. The report shall include sufficient facts for the court to determine whether there has been compliance with consent or relinquishment provisions of this chapter. The post-placement investigation shall include all of the information enumerated within subdivisions (c)(1) through (c)(9) that was not obtained in the pre-placement investigation required under subsection (a).

(g) Upon a showing of a good cause and after notice to the petitioners, the court may grant extensions of time to the investigator to file his or her investigation.

(h) Notwithstanding this section no investigations shall be required for those adoptions under Sections 26-10A-27 and 26-10A-28.

(i) When the investigation has been conducted, the investigatory report shall not be conclusive but may be considered along with other evidence.



Section 26-10A-20 - Removal of adoptee from county.

After the petitioner has received the adoptee into his or her home, the adoptee shall not be removed from the county in which the petitioner resides until the final decree has been issued for a period of longer than 15 consecutive days unless notice is given to the investigating agency or person.



Section 26-10A-21 - Related proceedings.

If, at any time during the pendency of the adoption proceeding, it is determined that any other custody action concerning the adoptee is pending in the courts of this state or any other state or country, any party to the adoption proceeding, or the court on its own motion, may move to stay such adoption proceeding until a determination has been made by an appropriate court with jurisdiction pursuant to the provisions of the Uniform Child Custody Jurisdiction Act (UCCJA) or the Parental Kidnapping Prevention Act (PKPA). The adoption may be transferred and consolidated with a custody proceeding pending in any court in this state.



Section 26-10A-22 - Attorney participation and appointment of attorney for the adoptee or other party.

(a) In making adoption arrangements, potential adopting parents and birth parents may obtain counsel to provide legal advice and assistance.

(b) Upon the motion of any party, or upon the court's own motion, before or after the filing of petition for adoption the court may appoint a guardian ad litem for the adoptee, or for any incompetent or minor who is a party to the proceeding or who would be a party to the proceeding. In the event of a contested adoption, a guardian ad litem shall be appointed. The fees of a guardian ad litem shall be assessed as court costs.



Section 26-10A-23 - Fees and charges.

(a) No person, organization, group, agency, or any legal entity may accept any fee whatsoever for bringing the adopting parent or parents together with the adoptee or the natural parents. A violation of this section shall be punished under Section 26-10A-33.

(b) Prior to payment, the petitioners must file with the court a full accounting of all charges for expenses, fees, or services they or persons acting on their behalf will be paying relating to the adoption. Payment may be made only with court approval except that fees may be placed in an escrow account prior to court approval. The court may not refuse to approve a fee for documented services on the sole basis that a child has not been placed. The court shall approve all reasonable fees and expenses unless determined by the court to be unreasonable based upon specific written findings of fact.

(c) The petitioner must file a sworn statement that is a full accounting of all disbursements paid in the adoption.

(d) Under penalty of perjury, the adoptive parents and the parent or parents surrendering the minor for adoption shall, prior to the entry of the final adoption order, sign affidavits stating that no moneys or other things of value have been paid or received for giving the minor up for adoption. In addition to any penalties for perjury, the payment or receipt of money as referred to herein shall be punished as set forth in Section 26-10A-33.



Section 26-10A-24 - Contested hearing.

(a) Whenever a motion contesting the adoption is filed, the court shall set the matter for a contested hearing to determine:

(1) Whether the best interests of the adoptee will be served by the adoption.

(2) Whether the adoptee is a person capable of being adopted by the petitioner in accordance with the requirements of this chapter.

(3) Whether an actual or implied consent or relinquishment to the adoption is valid.

(4) Whether a consent or relinquishment may be withdrawn.

(b) The court shall give notice of the contested hearing by certified mail to all parties who have appeared before the court. The moving party and each petitioner shall be present at the contested hearing. The guardian ad litem shall appear and represent the interests of the adoptee.

(c) The court may continue the hearing from time to time to permit notice to all parties, or to permit further discovery, observation, investigation, or consideration of any fact or circumstances affecting the granting of the adoption petition. The court may order the investigating officer, appointed under Section 26-10A-19, to investigate the allegations set forth in the motion for a contested hearing or the whereabouts of any person entitled to notice of the proceeding.

(d) After hearing evidence at a contested hearing, the court shall dismiss the adoption proceeding if the court finds:

(1) That the adoption is not in the best interests of the adoptee.

(2) That a petitioner is not capable of adopting the adoptee.

(3) That a necessary consent cannot be obtained or is invalid.

(4) That a necessary consent may be withdrawn. Otherwise the court shall deny the motion of the contesting party.

(e) On motion of either party or of the court, a contested adoption hearing may be transferred to the court having jurisdiction over juvenile matters.

(f) All references to the names of the parties in the proceedings shall be by initial only.

(g) Where the contested hearing is held in the probate court the judge may, upon completion of the contested hearing, immediately proceed with the dispositional hearing as provided in Section 26-10A-25.

(h) Where there is a contested case hearing, if the adoption is denied, then the probate court or court of competent jurisdiction, unless just cause is shown otherwise by the contestant, shall issue an order for reimbursement to the petitioner or petitioners for adoption for all medical and living expenses incidental to the care and well-being of the minor child for the time the child resided with the petitioner or petitioners for adoption.

(i) Where there is a contested hearing and the contest fails, then the probate court or court of competent jurisdiction, unless just cause is shown otherwise by the contestant, shall issue an order for reimbursement to the petitioner or petitioners for adoption for all legal costs incurred which are incidental to the contest.



Section 26-10A-25 - Final decree; dispositional hearing.

(a) When the pre-placement investigation has been completed and approved or the investigation has been waived for good cause shown, the petition for adoption shall be set for a dispositional hearing as soon as possible or no later than 90 days after the filing of the petition. When there has not been a pre-placement investigation or the investigation has not been waived for good cause shown or when the adoptee is a special needs child, the petition for adoption shall be set for a dispositional hearing as soon as possible or no later than 120 days after the filing of the petition. Upon good cause shown, the court may extend the time for the dispositional hearing and entry of the final decree.

(b) At the dispositional hearing, the court shall grant a final decree of adoption if it finds on clear and convincing evidence that:

(1) The adoptee has been in the actual physical custody of the petitioners for a period of 60 days, unless for good cause shown, this requirement is waived by the court;

(2) All necessary consents, relinquishments, terminations, or waivers have been obtained and, if appropriate, have been filed with the court;

(3) Service of the notice of pendency of the adoption proceeding has been made or dispensed with as to all persons entitled to receive notice under Section 26-10A-17;

(4) All contests brought under Section 26-10A-24 have been resolved in favor of the petitioner;

(5) That each petitioner is a suitable adopting parent and desires to establish a parent and child relationship between himself or herself and the adoptee;

(6) That the best interests of the adoptee are served by the adoption; and

(7) All other requirements of this chapter have been met.

(c) The court shall enter its finding in a written decree which shall also include the new name of the adoptee, and shall not include any other name by which the adoptee has been known or the names of the natural or presumed parents. The final decree shall further order that from the date of the decree, the adoptee shall be the child of the petitioners, and that the adoptee shall be accorded the status set forth in Section 26-10A-29.

(d) A final decree of adoption may not be collaterally attacked, except in cases of fraud or where the adoptee has been kidnapped, after the expiration of one year from the entry of the final decree and after all appeals, if any.



Section 26-10A-26 - Appeals.

(a) Appeals from any final decree of adoption shall be taken to the Alabama Court of Civil Appeals and filed within 14 days from the final decree.

(b) An appeal from any final order or decree rendered under this chapter shall have priority in all courts and shall have precedence over all other matters, except for other matters which have been given priority by specific statutory provision or rule of court. The trial court may enter further orders concerning the custody of the adoptee pending appeal.

(c) If an order, judgment, or decree rendered under this chapter is appealed, the party who files the appeal shall cause notice of the appeal to be transmitted to all persons entitled to receive notice pursuant to Section 26-10A-17, except for persons for whom consent or relinquishment has been implied under Section 26-10A-9 or whose consent or relinquishment is not required under Section 26-10A-10. Such notice of appeal shall set forth the pendency of the appeal and the right of interested parties to be heard. The notice shall not identify by name the party filing such appeal, unless the appellant is unrepresented, but shall specify the identity of the court in which the appeal is pending, the docket number of the petition, the general nature of the appeal, and the name, address, and telephone number of the attorney who has filed the petition. The caption of an appeal shall show only the initials of the adoptee's birthname. Only the initials of the natural parents and the petitioner shall be indicated in all pleadings and briefs.



Section 26-10A-27 - Stepparent adoptions.

Any person may adopt his or her spouse's child according to the provisions of this chapter, except that:

(1) Before the filing of the petition for adoption, the adoptee must have resided for a period of one year with the petitioner, unless this filing provision is waived by the court for good cause shown;

(2) No investigation under Section 26-10A-19 shall occur unless otherwise directed by the court, and

(3) No report of fees and charges under Section 26-10A-23 shall be made unless ordered by the court.



Section 26-10A-28 - Adoption by other relatives.

A grandfather, a grandmother, great-grandfather, great-grandmother, great-uncle, great-aunt, a brother, or a half-brother, a sister, a half-sister, an aunt or an uncle of the first degree and their respective spouses, if any may adopt a minor grandchild, a minor brother, a minor half-brother, a minor sister, a minor half-sister, a minor nephew, a minor niece, a minor great-grandchild, a minor great niece or a minor great nephew, according to the provisions of this chapter, except that:

(1) Before the filing of the petition for adoption, the adoptee must have resided for a period of one year with the petitioner, unless this filing provision is waived by the court for good cause shown;

(2) No investigation under Section 26-10A-19 shall occur unless otherwise directed by the court; and

(3) No report of fees and charges under Section 26-10A-23 shall be made unless ordered by the court.



Section 26-10A-29 - Name and status of adoptee.

(a) The adoptee shall take the name designated by the petitioner. After adoption, the adoptee shall be treated as the natural child of the adopting parent or parents and shall have all rights and be subject to all of the duties arising from that relation, including the right of inheritance.

(b) Upon the final decree of adoption, the natural parents of the adoptee, except for a natural parent who is the spouse of the adopting parent are relieved of all parental responsibility for the adoptee and will have no parental rights over the adoptee.



Section 26-10A-30 - Grandparent visitation.

Post-adoption visitation rights for the natural grandparents of the adoptee may be granted when the adoptee is adopted by a stepparent, a grandfather, a grandmother, a brother, a half-brother, a sister, a half-sister, an aunt or an uncle and their respective spouses, if any. Such visitation rights may be maintained or granted at the discretion of the court at any time prior to or after the final order of adoption is entered upon petition by the natural grandparents, if it is in the best interest of the child.



Section 26-10A-31 - Confidentiality of records, hearing; parties.

(a) After the petition is filed and prior to the entry of the final decree, the records in adoption proceedings shall be open to inspection only by the petitioner or his or her attorney, the investigator appointed under Section 26-10A-19, any attorney appointed for the adoptee under Section 26-10A-22, and any attorney retained by or appointed to represent the adoptee. Such records shall be open to other persons only upon order of court for good cause shown.

(b) All hearings in adoption proceedings shall be confidential and shall be held in closed court without admittance of any person other than interested parties and their counsel, except with leave of court.

(c) After the final decree of adoption has been entered, all papers, pleadings, and other documents pertaining to the adoption shall be sealed, kept as a permanent record of the court, and withheld from inspection except as otherwise provided in this section and in subsection (c) of Section 22-9A-12. No person shall have access to such records except upon order of the court in which the decree of adoption was entered for good cause shown except as provided in subsection (c) of Section 22-9A-12.

(d) When the court issues the adoption order, all licensed agencies or individuals shall send a sealed information summary sheet and the non-identifying information referred to in subsection (g) in a separate summary sheet to the State Department of Human Resources. The following information shall be included:

(1) Birthname and adoptive name;

(2) Date and place of birth of person adopted, except in the case of abandonment;

(3) Circumstances under which the child came to be placed for adoption;

(4) Physical and mental condition of the person adopted, insofar as this can be determined by the aid of competent medical authority;

(5) Name and last known address of natural parents, dates of birth, and Social Security numbers, if known;

(6) Age of the natural parents at child's birth;

(7) Nationality, ethnic background, race, and religious preference of the natural parents;

(8) Educational level of the natural parents;

(9) Pre-adoptive brother/sister relationships;

(10) Whether the identity and location of the natural father is known or ascertainable.

(e) The State Department of Human Resources and the investigating agency's adoption records must be kept for a minimum term of 75 years. If a licensed child placing agency ceases to operate in Alabama, all adoption records of the agency, including those of the child, the natural family, and the adoptive family, shall be transferred to the Department of Human Resources.

(f) Except as otherwise provided in this section and in subsection (c) of Section 22-9A-12, all files of the investigating office or agency appointed by the court under Section 26-10A-19 shall be confidential and shall be withheld from inspection except upon order of the court for good cause shown.

(g) Notwithstanding subsection (f) of this section, the State Department of Human Resources or the licensed investigating agency appointed by the court pursuant to Section 26-10A-19(b) and (c), shall furnish, upon request, to the petitioners, natural parents, or an adoptee 19 years of age or older, nonidentifying information which shall be limited to the following:

(1) Health and medical histories of the adoptee's natural parents;

(2) The health and medical history of the adoptee;

(3) The adoptee's general family background, including ancestral information, without name references or geographical designations;

(4) Physical descriptions;

(5) The length of time the adoptee was in the care and custody of one other than the petitioner; and

(6) Circumstances under which the child comes to be placed for adoption.

(h) Notwithstanding subsection (f), if either the natural mother or the natural or presumed father have given consent in writing under oath to disclosure of identifying information as defined in subsection (d) and which is not otherwise provided in this section and in subsection (c) of Section 22-9A-12, the State Department of Human Resources or a licensed child placing agency shall release such identifying information.

(i) If the court finds that any person has a compelling need for nonidentifying information not otherwise available under subsection (e) of this section which only can be obtained through contact with the adoptee, the adoptee's parents, an alleged or presumed father of the adoptee, or the adoptee's adoptive parents, the court shall direct the agency or a mutually agreed upon intermediary, to furnish such information or to establish contact with the adoptee, the adoptee's natural parents, the alleged or presumed father of the adoptee, or the adoptive parents of the adoptee in order to obtain the information needed without disclosure of identifying information to or about the applicant. The information then shall be filed with the court and released to the applicant within the discretion of the court. However, the identity and whereabouts of the person or persons contacted shall remain confidential.

(j) Notwithstanding any subsection of this section to the contrary, when an adult adoptee reaches the age of 19, the adoptee may petition the court for the disclosure of identifying information as defined in subsection (d) and which is not otherwise provided for in this section or in subsection (c) of Section 22-9A-12, if a natural or presumed parent has not previously given consent under subsection (h). The court shall direct an intermediary to contact the natural parents to determine if the natural parents will consent to the release of identifying information. If the natural parents consent to the release of identifying information the court shall so direct. If the natural parents are deceased, cannot be found, or do not consent to the release of identifying information then the court shall weigh the interest and rights of all of the parties and determine if the identifying information should be released without the consent of the natural parents.



Section 26-10A-32 - Birth certificates.

(a) Within 10 days of the final decree being entered the judge or the clerk of the court shall send a copy of the final order to the Department of Human Resources and shall send a certificate of the final order of adoption to the State Registrar of Vital Statistics of the State Board of Health upon the form supplied by the state registrar for that purpose.

(b) Upon receipt of copy of any final order of adoption the State Registrar of Vital Statistics shall cause to be made a new record of the birth in the new name and with the name or names of the adopting parent or parents as contained in the final decree. The state registrar shall then cause to be sealed and filed the original certificate of birth with the decree of the court.

(c) Except as otherwise provided by subsection (c) of Section 22-9A-12, after the new birth certificate has been issued, the original birth certificate and the evidence of adoption are not subject to inspection except upon order of the court for good cause shown.



Section 26-10A-33 - Crime to place children for adoption.

Only a parent, a parent of a deceased parent, or a relative of the degree of relationship specified in Section 26-10A-28, the Department of Human Resources or a licensed child placing agency, or an agency approved by the Department of Human Resources may place a minor for adoption. No person or entity other than the Department of Human Resources or a licensed child placing agency shall engage in the business of placing minors for adoption. Any person or entity making more than two unrelated placements of minors for adoption within the preceding twelve-month period shall be deemed to be in the business of placing minors for adoption. Any other person who places a minor for adoption is guilty, upon the first conviction, of a Class A misdemeanor and upon subsequent convictions is guilty of a Class C felony. This section does not intend to make it unlawful for any person not engaged in the business of placing minors for adoption to give advice and assistance to a natural parent in an adoption. In making adoption arrangements, potential adopting parents and birth parents are entitled to the advice and assistance of legal counsel. Surrogate motherhood is not intended to be covered by this section.



Section 26-10A-34 - Payments to parent for placing minor for adoption; maternity expenses; receipt of financial benefits by father.

(a) It shall be a Class A misdemeanor for any person or agency to offer to pay money or anything of value to a parent for the placement for adoption, for the consent to an adoption, or for cooperation in the completion of an adoption of his or her minor. It shall be a Class C felony for any person or agency to pay money or anything of value to a parent for the placement of a child for adoption, for the consent to an adoption, or for cooperation in the completion of an adoption of his or her minor. This section does not make it unlawful to pay the maternity-connected medical or hospital and necessary living expenses of the mother preceding and during pregnancy-related incapacity as an act of charity, as long as the payment is not contingent upon placement of the minor for adoption, consent to the adoption, or cooperation in the completion of the adoption.

(b) It shall be a Class C felony for any person or agency to receive any money or other thing of value for placing, assisting, or arranging a minor placement. This section is not intended to prohibit legitimate charges for medical, legal, prenatal, or other professional services.

(c) Surrogate motherhood is not intended to be covered by this section.



Section 26-10A-35 - Bringing child into state for adoption purposes.

Children may be brought into Alabama for purposes of adoption as provided in Section 38-7-15 except that investigations shall be made as provided in Section 26-10A-19(c).



Section 26-10A-36 - Advertisement as to adoption by persons, organizations, etc., not licensed by Department of Human Resources.

It shall be unlawful for any person or persons, organizations, corporation, partnership, hospital, association, or any agency to advertise verbally, through print, electronic media, or otherwise that they will:

(1) Adopt children or assist in the adoption of children in violation of this chapter;

(2) Place or assist in the placement of children in foster homes, group homes, or institutions in violation of this chapter; or

(3) Pay or offer money or anything of value to the parents of a child in violation of Section 26-10A-34.

Any violation of this section shall be punished as a Class A misdemeanor.



Section 26-10A-37 - Rules of procedure and rules of evidence.

The Rules of Civil Procedure and the Rules of Evidence apply to the probate court in adoption proceedings to the extent they apply under Section 12-13-12.



Section 26-10A-38 - Application to existing adoptions.

Final orders of adoptions entered prior to January 1, 1991, remain in effect on January 1, 1991, even though the statute under which the adoption was made may be repealed or modified by this chapter. Those adoptions continue in effect as they existed prior to this chapter except that proceedings after final orders of adoption previously entered will be governed under this chapter.






Chapter 10B - INTERSTATE ADOPTION ASSISTANCE COMPACTS.

Section 26-10B-1 - Legislative findings.

The Legislature finds that:

(1) Finding adoptive families for children, for whom adoption assistance is desirable, and assuring the protection of the interests of the children affected during the entire assistance period requires special measures when the adoptive parents move to other states or are residents of another state; and

(2) The provision of medical and other necessary services for children, with state assistance, encounters special difficulties when the provision of services takes place in other states.



Section 26-10B-2 - Purpose.

The purpose of this chapter is to authorize the State Department of Human Resources to enter into interstate agreements with agencies of other states for the protection of children for whom adoption assistance is being provided by the State Department of Human Resources, and to provide procedures for interstate adoption assistance payments for children, including medical payments.



Section 26-10B-3 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) STATE. A state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of or administered by the United States.

(2) ADOPTION ASSISTANCE STATE. The state that is signatory to an adoption assistance agreement in a particular case.

(3) RESIDENCE STATE. The state of which the child is a resident by virtue of the residence of the adoptive parents.



Section 26-10B-4 - Department of Human Resources authorized to enter into interstate compacts.

The State Department of Human Resources, by and through its commissioner, is authorized to develop, negotiate, and enter into one or more interstate compacts on behalf of this state with other states to implement one or more of the purposes set forth in this chapter. When so entered into, and for so long as it shall remain in force, such a compact shall have the force and effect of law.



Section 26-10B-5 - Provisions required to be included in compact.

A compact entered into pursuant to the authority conferred by this chapter shall include:

(1) A provision making the compact available for joinder by all states;

(2) A provision or provisions allowing withdrawal from the compact upon written notice to the parties, but requiring a period of one year between the date of the notice and the effective date of the withdrawal;

(3) A requirement that the protections afforded by or pursuant to the compact continue in force for the duration of the adoption assistance and be applicable to all children and their adoptive parents who, on the effective date of the withdrawal, are receiving adoption assistance from a party state other than the one in which they are residents and have their principal place of abode;

(4) A requirement that each instance of adoption assistance to which the compact applies be covered by an adoption assistance agreement in writing between the adoptive parents and the state child welfare agency of the state which undertakes to provide the adoption assistance, and further, that any such agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents and the state agency providing the adoption assistance;

(5) Such other provisions as may be appropriate to implement the proper administration of the compact.



Section 26-10B-6 - Provisions which may be included in compact.

A compact entered into pursuant to the authority conferred by this chapter may contain provisions in addition to those required pursuant to Section 26-10B-5, as follows:

(1) Provisions establishing procedures and entitlements to medical, developmental, child care, or other social services for the child in accordance with applicable laws, even though the child and the adoptive parents are in a state other than the one responsible for providing the services or the funds to defray part or all of the costs thereof; and

(2) Such other provisions as may be appropriate or incidental to the proper administration of the compact.



Section 26-10B-7 - Medical assistance; applicability.

(a) A child with special needs residing in this state who is the subject of an adoption assistance agreement with another state shall be entitled to receive a medical assistance identification from this state upon the filing in the Medicaid office of a certified copy of the adoption assistance agreement obtained from the adoption assistance state. The adoptive parents shall be required at least annually to show that the agreement is still in force or has been renewed.

(b) The terms of the compact entered into by the department and addressed in this statute will apply to children who are the subject of a federal adoption assistance agreement. At the department's option, and in concurrence with the Alabama Medicaid Agency, the state may elect to provide the benefits described in this statute to children who are the subject of a state adoption assistance agreement, in which case the Department of Human Resources will pay the state's share of the cost of Medicaid coverage for children who are the subject of a state adoption assistance agreement and who are also eligible for Medicaid according to applicable federal and state laws and regulations.

(c) The state Medicaid office shall consider the holder of a medical assistance identification pursuant to this section as any other holder of a medical assistance identification under the laws of this state and shall process and make payment on claims on account of such holder in the same manner and pursuant to the same conditions and procedures as for other recipients of medical assistance.

(d) The provisions of this section shall apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this state under which the other state provides medical assistance to children with special needs under adoption assistance agreements made by this state.



Section 26-10B-8 - Department to provide coverage and benefits not provided by residence state; procedure for reimbursement.

The State Department of Human Resources shall provide coverage and benefits for a child who is in another state and who is covered by an adoption assistance agreement made by the State Department of Human Resources for coverage or benefits, if any, not provided by the residence state. To this end, the adoptive parents acting for the child must obtain prior approval from the State Department of Human Resources and may submit evidence of payment for services or benefit amounts not payable in the residence state and shall be reimbursed therefor. However, there shall be no reimbursement for services or benefit amounts covered under any insurance or other third party medical contract or arrangement held by the child or the adoptive parents. The State Department of Human Resources shall make regulations implementing this section. Among other things, such regulations shall include procedures to be followed in obtaining prior approvals for service in those instances where required for the assistance.



Section 26-10B-9 - Penalty for false, misleading, or fraudulent claim or statement.

The submission of any claim for payment or reimbursement for services or benefits pursuant to Section 26-10B-7 or 26-10B-8 of this chapter or the making of any statement in connection therewith, which claim or statement the maker knows or should know to be false, misleading, or fraudulent shall be punishable as perjury.



Section 26-10B-10 - Provision required to be included in state plan made pursuant to federal laws.

Consistent with federal law, the State Department of Human Resources and the Alabama Medicaid Agency, in connection with the administration of this chapter and any compact pursuant hereto, shall include in any state plan made pursuant to the Adoption Assistance and Child Welfare Act of 1980 (P.L. 96-272), Title IV-E, 42 U.S.C. §§670-676 and XIX of the Social Security Act, 42 U.S.C. §1396 and any other applicable federal laws, the provision of adoption assistance and medical assistance for which the federal government pays some or all of the cost. The aforementioned department(s) shall apply for and administer all relevant federal aid in accordance with law.






Chapter 10C - PUTATIVE FATHER REGISTRY.

Section 26-10C-1 - Registration of putative fathers; notice of intent to claim paternity; release of information.

(a) The Department of Human Resources shall establish a putative father registry which shall record the names, Social Security number, date of birth, and addresses of the following:

(1) Any person adjudicated by a court of this state to be the father of a child born out of wedlock.

(2) Any person who has filed with the registry before or after the birth of a child born out of wedlock, a notice of intent to claim paternity of the child, which includes the information required in subsection (c) below.

(3) Any person adjudicated by a court of another state or territory of the United States to be the father of a child born out of wedlock, where a certified copy of the court order has been filed with the registry by the person or any other person.

(4) Any person who has filed with the registry an instrument acknowledging paternity pursuant to Sections 26-11-1 to 26-11-3, inclusive.

(b) The clerk of the court which determines a man to be the father of a child born out of wedlock shall immediately notify the Department of Human Resources of the determination of paternity and include therein the information required under subsection (c) below.

(c) A person filing a notice of intent to claim paternity of a child or an acknowledgment of paternity shall include all of the following:

(1) The father's name, Social Security number, date of birth, and current address.

(2) The mother's name, including all other names known to the putative father that have been used by the mother, Social Security number, date of birth, and address, if known.

(3) The father's current income and financial information by attaching a child support obligation income statement/affidavit form to be prescribed by regulations of the department.

(4) The child's name and place of birth, if known.

(5) The possible date or dates of sexual intercourse.

The person filing shall notify the registry of any change of address pursuant to the procedures prescribed by regulation of the department. The registration must be on a form prescribed by the department and signed by the putative father and notarized.

The putative father may file his notice of intent to claim paternity prior to the birth of the child.

(d) A person who has filed a notice of intent to claim paternity may at any time revoke a notice of intent to claim paternity previously filed and, upon receipt of the notification by the registry, the revoked notice of intent to claim paternity shall be deemed a nullity nunc pro tunc.

(e) An unrevoked notice of intent to claim paternity of a child may be introduced in evidence by any party, other than the person who filed the notice, in any proceeding in which the fact may be relevant.

(f) The Department of Human Resources shall, upon request, provide the names and addresses of persons listed with the registry to any court. The information shall not be divulged to any other person except upon order of a court for good cause shown. The Department of Human Resources shall further after receiving notice pursuant to Section 26-10A-17 of the pendency of any adoption proceeding wherein the proposed adoptee is a child born within 300 days of the date or dates of sexual intercourse listed in the registry and to the same biological mother listed in the registry, immediately send a copy of the notice of intent to claim paternity to the court handling the adoption. When the court handling the adoption receives the notice of the intent to claim paternity, that court shall forthwith give notice of the pendency of the adoption proceeding to the putative father listed in such notice of intent to claim paternity and at the address therein listed, and additionally notify the biological mother that the putative father has registered in conformity with the putative father registry.

(g) The Department of Human Resources shall create a form titled "Notice of Intent to Claim Paternity" to be used when a person files notice of intent to claim paternity, and which shall include the information required under subsection (c), the name of the mother who has given birth or may give birth to a child born out of wedlock, and the possible date or dates of sexual intercourse.

(h) The registry, except as provided by subsection (f), shall be kept confidential and not open for public inspection.

(i) Any person who claims to be the natural father of a child and fails to file his notice of intent to claim paternity pursuant to subsection (a) prior to or within 30 days of the birth of a child born out of wedlock, shall be deemed to have given an irrevocable implied consent in any adoption proceeding.

This subsection shall be the exclusive procedure available for any person who claims to be the natural father of a child born out of wedlock on or after January 1, 1997, to entitle that person to notice of and the opportunity to contest any adoption proceeding filed and pending on or after January 1, 1997.

(j)(1) A person who knowingly or intentionally registers false information under this section commits a Class A misdemeanor.

(2) A person who knowingly or intentionally releases confidential information in violation of this section commits a Class A misdemeanor. However, it is a defense under this subsection if the Department of Human Resources releases confidential information while acting:

a. In good faith.

b. With reasonable diligence.



Section 26-10C-2 - Effect of chapter on preexisting rights, obligations, etc.

This chapter shall not be construed to alter, impair, defeat, or restore any rights, obligations, duties, or interest accrued, incurred, conferred, or terminated prior to January 1, 1997.






Chapter 11 - LEGITIMATION OF CHILDREN.

Section 26-11-1 - Legitimation by marriage of parents and recognition of child by father.

The marriage of the mother and reputed father of a bastard child renders it legitimate if the child is recognized by the father as his child.



Section 26-11-2 - Procedure for legitimation by written declaration of father generally; notification of mother; filing of response; appointment of guardian ad litem; hearing; issuance of order by court; certification of minutes of court to Office of Vital Statistics.

(a) A father of a bastard child may seek to legitimate it and render it capable of inheriting his estate by filing a notice of declaration of legitimation in writing attested by two witnesses, setting forth the name of the child proposed to be legitimated, its sex, supposed age, and the name of mother and that he thereby recognizes it as his child and capable of inheriting his estate, real and personal, as if born in wedlock. The declaration, being acknowledged by the maker before the judge of probate of the county of the father's residence or the child's residence or its execution proved by the attesting witnesses, shall be filed in the office of the judge of probate of the father's residence or the child's residence.

(b) Upon the filing of the declaration of legitimation, notice shall be given to the child's mother and to the child as provided by the Alabama Rules of Civil Procedure. Notice may be waived as provided by the Alabama Rules of Civil Procedure. The child's mother shall, within 30 days after receiving notice, file her objection or consent to the legitimation with the probate court. The probate court shall appoint a guardian ad litem to represent the child if the mother files a timely objection or if the court determines such appointment to be in the best interest of the child. Following receipt of the mother's response or upon expiration of the time for her response, the probate court shall conduct an informal hearing at which all interested parties may present evidence for determination of whether legitimation is in the best interest of the child. The court shall issue an order of legitimation or denial of declaration of legitimation.

(c) Upon legitimation of the child, a certified copy of the minutes of the court shall be sent by the judge of probate to the Office of Vital Statistics, State Board of Health, and to the Registrar of Vital Statistics of the county where the petition was filed within 30 days after the minutes are recorded.



Section 26-11-3 - Procedure for change of name of child upon petition by father generally; notification of mother and child; filing of response; appointment of guardian ad litem; hearing; issuance of order by court; certification of minutes of court to Center for Health Statistics, etc.

(a) The father may petition at the time of filing the declaration of legitimation or at any time subsequent to the determination of legitimation to change the name of such child, stating in his declaration the name it is then known by and the name he wishes it afterwards to have. Such petition shall be filed in the office of the judge of probate of the father's residence or the child's residence.

(b) Upon the filing of the petition for name change, notice shall be given to the child's mother and to the child as provided by the Alabama Rules of Civil Procedure. Notice may be waived as provided by the Alabama Rules of Civil Procedure. The child's mother shall, within 30 days after receiving notice, file her objection or consent to the name change with the probate court. The probate court shall appoint a guardian ad litem to represent the child if the mother files a timely objection or if the court determines such appointment to be in the best interest of the child. Following receipt of the mother's response or upon expiration of the time for her response, the probate court shall conduct an informal hearing at which all interested parties may present evidence for determination of whether the name change is in the best interest of the child. The court shall issue an order of name change or denial of name change.

Upon change of the name of the child, a certified copy of the minutes of the court shall be sent by the judge of probate to the Office of Vital Statistics, State Board of Health, and to the Registrar of Vital Statistics of the county where the petition was filed within 30 days after the minutes are recorded.






Chapter 13 - RELIEF OF MINOR CHILDREN FROM DISABILITIES OF NONAGE.

Section 26-13-1 - When authorized; procedure generally.

The several juvenile courts of the state are authorized to relieve minors over 18 years of age from the disabilities of nonage in the following cases and none other:

(1) Whenever the father or the mother of such minor shall file a petition with the court, in writing, requesting that such minor be relieved from the disabilities of nonage, and the court shall be satisfied that it is to the best interest of such minor. The parent filing such petition shall aver whether he or she is the guardian of such minor.

(2) Whenever any such minor, having no father, mother, or guardian, or if a parent is living but is insane or has abandoned such minor for one year, shall file a petition with the court to be relieved of the disabilities of nonage, and the court shall be satisfied that it is to the interest of such minor.

(3) Whenever any such minor, having no father or mother, or if a parent is living but is insane or has abandoned such minor for one year, but having a guardian, shall file a petition with the juvenile court to be relieved from the disabilities and the guardian shall join in such petition and the court shall be satisfied that it is to the interest of such minor.



Section 26-13-2 - Filing of petition.

The petition must be filed in the county in which the parent or guardian of such minor resides or in the county in which the guardianship of such minor is pending when the petition is filed by the parent or guardian and in the county where the minor resides when the petition is filed by a minor who has no parents or guardian or whose parents reside beyond the limits of the state and such minor resides in this state. In the event that the parent, guardian, or minor filing such petition resides beyond the limits of the State of Alabama, then the petition may be filed in the county in which the guardianship of such minor is pending or in the county where the minor owns any real or personal property.



Section 26-13-3 - Notice of filing of petition.

Whenever the petition is filed by the minor and the guardian it shall be the duty of the clerk to give notice of the filing of such petition in some newspaper published in the county or, if no newspaper is published in such county, then in such manner as may be prescribed by the judge. Such notice shall be given once a week for three successive weeks before the time of hearing such petition. Whenever the petition is filed under subdivision (1) of Section 26-13-1, a copy of the petition must be served on the minor by the sheriff if the minor resides in this state or, if a nonresident or absent from the state, by registered or certified mail.



Section 26-13-4 - Contests of petition; receipt of evidence as to petition.

Upon the hearing of such petition, any person may contest the granting of same upon giving security for costs of such contest. All evidence touching such petition shall be taken in such manner as may be directed by the court.



Section 26-13-5 - Entry of judgment relieving minor from disabilities of nonage and effect thereof generally.

If on the hearing of the evidence adduced and upon such other evidence as may be required by the court, the court shall be satisfied that it will be to the interest of such minor to be relieved from the disabilities of nonage, the court shall thereupon enter judgment accordingly, and such judgment shall have the effect of investing such minor with the right to sue and be sued, to contract, to buy, sell, and convey real estate, and generally to do and perform all acts which such minor could lawfully do if 19 years of age, except as provided in this chapter.



Section 26-13-6 - Restriction of rights of minor by judgment of court.

The court, in its judgment, may, if it deems it advisable, restrict and qualify the rights of a minor relieved from the disabilities of nonage, as to acquittances to, and contracts with guardians, executors, administrators, trustees, and other persons indebted to such minor, to such an extent as to the court may seem proper in each particular case. Such restrictions shall be fully set forth in the judgment relieving such minor from the disabilities of nonage.



Section 26-13-7 - Filing of copy of judgment with probate court; recordation, etc., of judgment by probate judge.

Every minor relieved of the disabilities of nonage under the provisions of this chapter must file a certified copy of the judgment relieving him from such disabilities in the office of the judge of probate in each of the counties in which such minor shall thereafter reside and in the office of the judge of probate of each county in the state where such minor shall do any business or make any contracts. It shall be the duty of the judge of probate to record the judgment and keep the same for the inspection of the public.



Section 26-13-8 - Recordation of foreign judgments relieving minors of disabilities of nonage and effect thereof.

A copy of a judgment entered by a court of competent jurisdiction of another state of the United States, duly certified according to the acts of Congress of the United States, relieving a minor nonresident of this state of the disabilities of nonage may be recorded in the probate office of any county in this state where such minor owns property, and when so recorded the judgment shall have the same force and effect throughout this state as in the state where entered.






Chapter 14 - REPORTING OF CHILD ABUSE OR NEGLECT.

Section 26-14-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) ABUSE. Harm or threatened harm to a child's health or welfare. Harm or threatened harm to a child's health or welfare can occur through nonaccidental physical or mental injury, sexual abuse or attempted sexual abuse, or sexual exploitation or attempted sexual exploitation. "Sexual abuse" includes the employment, use, persuasion, inducement, enticement, or coercion of any child to engage in, or having a child assist any other person to engage in, any sexually explicit conduct or any simulation of the conduct for the purpose of producing any visual depiction of the conduct; or the rape, molestation, prostitution, or other form of sexual exploitation of children, or incest with children as those acts are defined by Alabama law. "Sexual exploitation" includes allowing, permitting, or encouraging a child to engage in prostitution and allowing, permitting, encouraging, or engaging in the obscene or pornographic photographing, filming, or depicting of a child for commercial purposes.

(2) NEGLECT. Negligent treatment or maltreatment of a child, including the failure to provide adequate food, medical treatment, supervision, clothing, or shelter.

(3) CHILD. A person under the age of 18 years.

(4) DULY CONSTITUTED AUTHORITY. The chief of police of a municipality or municipality and county; or the sheriff, if the observation of child abuse or neglect is made in an unincorporated territory; or the Department of Human Resources; or any person, organization, corporation, group, or agency authorized and designated by the Department of Human Resources to receive reports of child abuse and neglect; provided, that a "duly constituted authority" shall not include an agency involved in the acts or omissions of the reported child abuse or neglect.



Section 26-14-2 - Purpose of chapter.

In order to protect children whose health and welfare may be adversely affected through abuse and neglect, the Legislature hereby provides for the reporting of such cases to the appropriate authorities. It is the intent of the Legislature that, as a result of such efforts, and through the cooperation of state, county, local agencies and divisions of government, protective services shall be made available in an effort to prevent further abuses and neglect, to safeguard and enforce the general welfare of such children, and to encourage cooperation among the states in dealing with the problems of child abuse.



Section 26-14-3 - Mandatory reporting.

(a) All hospitals, clinics, sanitariums, doctors, physicians, surgeons, medical examiners, coroners, dentists, osteopaths, optometrists, chiropractors, podiatrists, physical therapists, nurses, public and private K-12 employees, school teachers and officials, peace officers, law enforcement officials, pharmacists, social workers, day care workers or employees, mental health professionals, employees of public and private institutions of postsecondary and higher education, members of the clergy as defined in Rule 505 of the Alabama Rules of Evidence, or any other person called upon to render aid or medical assistance to any child, when the child is known or suspected to be a victim of child abuse or neglect, shall be required to report orally, either by telephone or direct communication immediately, and shall be followed by a written report, to a duly constituted authority.

(b)(1) When an initial report is made to a law enforcement official, the official subsequently shall inform the Department of Human Resources of the report so that the department can carry out its responsibility to provide protective services when deemed appropriate to the respective child or children.

(2) As soon as is practicable after a report of known or suspected child abuse or neglect is made, the Department of Human Resources shall make efforts to determine the military status of the parent or guardian of the child who is the subject of the child abuse or neglect allegation.

(3) If the Department of Human Resources determines that a parent or guardian under subdivision (2) is in the military, the department shall notify a United States Department of Defense family advocacy program at the military installation of the parent or guardian that there is an allegation of child abuse or neglect that is being investigated that involves a child of the military parent or guardian.

(c) When the Department of Human Resources receives initial reports of suspected abuse or neglect, as defined in Section 26-14-1, including suspected abuse or neglect involving discipline or corporal punishment committed in a public or private school or suspected abuse or neglect in a state-operated child residential facility, the Department of Human Resources shall transmit a copy of school reports to the law enforcement agency and residential facility reports to the law enforcement agency and the operating state agency which shall conduct the investigation. When the investigation is completed, a written report of the completed investigation shall contain the information required by the state Department of Human Resources which shall be submitted by the law enforcement agency or the state agency to the county department of human resources for entry into the state's central registry.

(d) Nothing in this chapter shall preclude interagency agreements between departments of human resources, law enforcement, and any other state agencies on procedures for investigating reports of suspected child abuse and neglect to provide for departments of human resources to assist law enforcement and other state agencies in these investigations.

(e) Any provision of this section to the contrary notwithstanding, if any agency or authority investigates any report pursuant to this section and the report does not result in a conviction, the agency or authority shall expunge any record of the information or report and any data developed from the record.

(f) Subsection (a) to the contrary notwithstanding, a member of the clergy shall not be required to report information gained solely in a confidential communication privileged pursuant to Rule 505 of the Alabama Rules of Evidence which communication shall continue to be privileged as provided by law.

(g) Commencing on August 1, 2013, a public or private employer who discharges, suspends, disciplines, or penalizes an employee solely for reporting suspected child abuse or neglect pursuant to this section shall be guilty of a Class C misdemeanor.



Section 26-14-4 - Permissive reporting.

In addition to those persons, firms, corporations, and officials required by Section 26-14-3 to report child abuse and neglect, any person may make such a report if such person has reasonable cause to suspect that a child is being abused or neglected.



Section 26-14-5 - Contents of reports.

The reports provided for in this chapter shall state, if known, the name of the child, his or her whereabouts, the names and addresses of the parents, guardian, or caretaker, and the character and extent of his or her injuries. The written report shall also contain, if known, any evidence of previous injuries to the child and any other pertinent information which might establish the cause of such injury or injuries, and the identity of the person or persons responsible for the same.



Section 26-14-6 - Temporary protective custody.

A police officer, a law enforcement official, or a designated employee of the State or County Department of Human Resources may take a child into protective custody, or any person in charge of a hospital or similar institution or any physician treating a child may keep that child in his or her custody, without the consent of the parent or guardian, whether or not additional medical treatment is required, if the circumstances or conditions of the child are such that continuing in his or her place of residence or in the care and custody of the parent, guardian, custodian, or other person responsible for the child's care presents an imminent danger to that child's life or health. However, such official shall immediately notify the court having jurisdiction over juveniles of such actions in taking the child into protective custody; provided, that such custody shall not exceed 72 hours and that a court of competent jurisdiction and the Department of Human Resources shall be notified immediately in order that child-protective proceedings may be initiated. During such period of temporary custody, the director of the county department of human resources may give or cause to be given effective consent for medical, dental, health, and hospital services for any abused or neglected child.



Section 26-14-6.1 - Duties and responsibilities for investigation of reports.

The duty and responsibility for the investigation of reports of suspected child abuse or neglect shall be as follows:

(1) Reports of suspected child abuse or neglect involving disciplinary or corporal punishment committed in a public or private school or kindergarten shall be investigated by law enforcement agencies.

(2) Reports of suspected child abuse or neglect committed in a state-operated child residential facility shall be investigated by law enforcement agencies.

(3) All other reports of suspected child abuse and neglect shall be investigated by the Department of Human Resources.



Section 26-14-7 - Duties of Department of Human Resources.

(a) The State or County Department of Human Resources shall make a thorough investigation promptly upon either the oral or written report. The primary purpose of such an investigation shall be the protection of the child.

(b) The investigation, to the extent that is reasonably possible, shall include:

(1) The nature, extent and cause of the child abuse or neglect;

(2) The identity of the person responsible therefor;

(3) The names and conditions of other children in the home;

(4) An evaluation of the parents or person responsible for the care of the child;

(5) The home environment and the relationship of the child or children to the parents or other persons responsible for their care; and

(6) All other data deemed pertinent.

(c) The investigation may include a visit to the child's home, an interview with the subject child, and may include a physical, psychological, or psychiatric examination of any child or children in that home. If the admission to the home, school, or any other place that the child may be, or permission of the parent or other persons responsible for the child or children, for the physical, psychological, or psychiatric examination, cannot be obtained, then a court of competent jurisdiction, upon cause shown, shall order the parents or persons responsible and in charge of any place where the child may be to allow the interview, examinations, and investigation. If, before the examination is complete, the opinion of the investigators is that immediate removal is necessary to protect a child or children from further abuse or neglect, a court of competent jurisdiction, on petition by the investigators and with good cause being shown, shall issue an order for temporary removal and custody.

(d) The county department of human resources shall make a complete written report of the investigation, together with its recommendations. Such reports may be made available to the appropriate court, the district attorney, and the appropriate law enforcement agency upon request. The county department of human resources shall make a written report or case summary, together with services offered and accepted to the state's central registry on forms supplied by the registry for that purpose.



Section 26-14-7.1 - Due process rights for persons under investigation by department.

Any person who comes under investigation by the Department of Human Resources for the abuse or neglect of a child or children and who is employed by, serves as a volunteer for, holds a license or certificate for, or is connected with any facility, agency, or home which cares for and controls any children and which is licensed, approved, or certified by the state, operated as a state facility, or any public, private, or religious facility or agency that may be exempt from licensing procedures shall be granted the following due process rights by the Department of Human Resources:

(1) The department shall notify the alleged perpetrator that an investigation has commenced against him or her after such investigation has officially begun in accordance with written policies established by the Department of Human Resources. The notice shall be in writing and shall state the name of the child or children allegedly abused, the date or dates that the alleged abuse is thought to have occurred, and the substance of the person's actions which are alleged to be abusive. The department shall establish and maintain written policies outlining the specifics of such notification and other policies deemed necessary and prudent by the department to inform the alleged perpetrator of his rights and the procedures utilized by the department involving child abuse and neglect investigations.

(2) If the department conducts an investigation relating to child abuse/neglect, the alleged perpetrator shall be notified of the investigator's conclusions.

(3) If the department's investigators conclude that child abuse/neglect is indicated, an investigative hearing may be held to confirm or reject the investigators' conclusions.

(4) The alleged perpetrator shall be given ten departmental working days from the receipt of the notification of the investigator's conclusions to request a hearing, and such request must be in writing. If no such request is received in the department's office within ten departmental working days, the alleged perpetrator's opportunity for a hearing shall be considered waived by the department.

(5) The employer of an alleged perpetrator shall not be notified of the investigator's conclusions prior to a hearing or its waiver unless, in the opinion of the department's investigators, a child is in danger of abuse or neglect; in such case, any person in a position to discover, prevent, or protect the child from his abuse or neglect may be informed of information gathered in the investigation prior to a requested investigative hearing for the alleged perpetrator.

(6) The alleged perpetrator shall be notified of the date, time, and place of any investigative hearing. Such hearing shall not be open to the public.

(7) The alleged perpetrator shall have the following rights at any departmental investigative hearing:

a. The right to present his case himself or be represented by legal counsel or any other person.

b. The right to present written evidence, oral testimony, and witnesses.

c. The right to be provided by the department a short and plain written statement of the matters asserted which will be presented at the hearing.

d. The right to review and copy at cost any written or recorded statement made by the alleged perpetrator to departmental personnel in the course of the child abuse/neglect investigation. This request must be made prior to the date for the hearing.

e. The right to review and copy at cost, before or during the hearing, the written material and other evidence in possession of the department which will be placed into evidence at the hearing.

f. The right to inspect any exculpatory evidence which may be in the possession of departmental investigators, and the right to be informed of such evidence if known by departmental investigators before the hearing; provided, that a request for such evidence is made at least five working days prior to the date set for the hearing.

g. The right to review and copy at cost all non-confidential department documents pertinent to the case, including written policies and rights.

h. The right to cross-examine witnesses testifying at the hearing.

i. The right to request issuance of subpoenas to witnesses and compel attendance. This request must be received no later than ten calendar days prior to the hearing, unless a shorter time is agreed upon by the hearing officer.

j. The right to review and copy at cost all documents in the official hearing file maintained by the hearing officer.

k. The right to have a hearing officer appointed who shall be disinterested, fair, and impartial.

(8) The Department of Human Resources or its investigative hearing officers shall have the power and authority to issue subpoenas to compel attendance by and production of documents from any witness. Subpoenas may be served in the same manner as subpoenas issued out of any circuit court. Where any witness has been summoned by the Department of Human Resources, its commissioner or any of his or her agents, and the witness refuses to appear, testify, or produce records or documents as requested; then any circuit court in this state, or any judge thereof, on application, may issue an attachment for such person and compel him or her to comply with such order and the court or judge shall have power to punish for contempt in cases of disobedience of such order.

(9) The Department of Human Resources shall establish policies and written guidelines for the conduct and procedures involved in an investigative hearing. At such hearing, the fact that there was a finding by a juvenile court judge or by a criminal court that child abuse or neglect has occurred shall be presumptive evidence that the report should be marked indicated.

(10) The hearing officer shall notify the alleged perpetrator in writing of the hearing officer's decision.

(11) Results of investigative hearings:

a. If the hearing officer concludes that child abuse and/or neglect is "indicated," such findings and evidence shall be filed with the appropriate district attorney and other law enforcement officials which the department may deem necessary.

b. The alleged perpetrator's employer or licensing/certifying agency or group may also be notified of the "indicated" findings. Such notification shall be marked "Confidential" and "To Be Used Only For The Purpose Of Discovery Or Preventing Child Abuse." The department shall establish written policies for notification of employers, prospective employers and licensing/certifying agencies or groups.



Section 26-14-7.2 - Child denied medical treatment due to parents' religious beliefs.

(a) When an investigation of child abuse or neglect by the Department of Human Resources determines that a parent or legal guardian legitimately practicing his or her religious beliefs has not provided specific medical treatment for a child, the parent or legal guardian shall not be considered a negligent parent or guardian for that reason alone. This exception shall not preclude a court from ordering that medical services be provided to the child when the child's health requires it.

(b) The department may, in any case, pursue any legal remedies, including the initiation of legal proceedings in a court of competent jurisdiction, as may be necessary to provide medical care or treatment for a child when the care or treatment is necessary to prevent or remedy serious harm to the child, or to prevent the withholding of medically indicated treatments from infants with disabilities and with life-threatening conditions. Upon application by the department, the court may issue prelitigation or pretrial discovery orders for persons, medical records, and other documents or materials.



Section 26-14-8 - Statewide central registry.

(a) For the purposes of this section, the following words shall have the following meanings, respectively:

(1) INDICATED. When credible evidence and professional judgment substantiates that an alleged perpetrator is responsible for child abuse or neglect.

(2) NOT INDICATED. When credible evidence and professional judgment does not substantiate that an alleged perpetrator is responsible for child abuse or neglect.

(b) The Department of Human Resources shall establish a statewide central registry for reports of child abuse and neglect made pursuant to this chapter. The central registry shall contain, but shall not be limited to:

(1) All information in the written report;

(2) Record of the final disposition of the report, including services offered and services accepted;

(3) The names and identifying data, dates, and circumstances of any persons requesting or receiving information from the registry; provided, however, that requests for information and responses where no report exists may be destroyed after three years from the date of the request;

(4) The plan for rehabilitative treatment; and

(5) Any other information which might be helpful in furthering the purposes of this chapter.

(c) The Department of Human Resources shall establish and enforce reasonable rules and regulations governing the custody, use, and preservation of the reports and records of child abuse and neglect. Child abuse and neglect reports and records shall be limited to the purposes for which they are furnished and by the provisions of law under which they may be furnished. The reports and records of child abuse and neglect and related information or testimony shall be confidential, and shall not be used or disclosed for any purposes other than:

(1) To permit their use to prevent or to discover abuse or neglect of children through the information contained therein, except reports or records in cases determined to be "not indicated" shall not be used or disclosed for purposes of employment or other background checks; or

(2) For investigation of child abuse or neglect by the police or other law enforcement agency; or

(3) For use by a grand jury upon its determination that access to such reports and records is necessary in the conduct of its official business; or

(4) For use by a court where it finds that such information is necessary for the determination of an issue before the court; or

(5) For use by any person engaged in bona fide research who is authorized to have access to such information by the Commissioner of the Department of Human Resources; or

(6) For use by any person authorized by a court to act as a representative for an abused or neglected child who is the subject of a report; or

(7) For use by a physician who has before him a child whom he reasonably suspects may be abused or neglected; or

(8) For use by an attorney or guardian ad litem in representing or defending a child or its parents or guardians in a court proceeding related to abuse or neglect of the child; or

(9) For use by federal, state, or local governmental entities, social service agencies of another state, or any agent of such entities, having a need for the information in order to carry out their responsibilities under law to protect children from abuse and neglect; or

(10) For use by child abuse citizen review or quality assurance or multidisciplinary review panels; or

(11) For use by child fatality review panels; or

(12) For public disclosure of the findings or information about the case of child abuse or neglect which has resulted in a child fatality or near fatality; the term "near fatality" means an act that, as certified by a physician, places the child in serious or critical condition. Information identifying by name persons other than the victim shall not be disclosed.

(d) The names of persons or information in the investigative report placed on the state's central registry which may be made available to the alleged perpetrator's employer, prospective employer, or others are those cases that the Department of Human Resources or the investigative hearing officer has determined child abuse or neglect to be indicated.

(e) In the case of any child abuse or neglect investigation which is determined to be "not indicated," the alleged perpetrator may request after five years from the completion of the investigation that his or her name be expunged from the central registry so long as the Department of Human Resources has received no further reports concerning the alleged perpetrator during the five years, at which time the department shall expunge the name.

(f) Nothing in this section shall be construed as restricting the ability of a department to refuse to disclose identifying information concerning the individual initiating a report or complaint alleging suspected instances of child abuse or neglect, except that the department may not refuse such a disclosure in cases in which a court orders such disclosure after the court has reviewed, in camera, the record of the department related to the report or complaint and has determined that it has reason to believe that the person making the report knowingly made a false report.

(g) Any person receiving reports or records of child abuse or neglect or related information under this section shall maintain the confidentiality of the documents and information and not disclose it except as authorized by law.

(h) Any violation of the provision of confidentiality shall be a Class A misdemeanor.



Section 26-14-9 - Immunity from liability for actions under chapter.

Any person, firm, corporation, or official, including members of a multidisciplinary child protection team, quality assurance team, child death review team, or other authorized case review team or panel, by whatever designation, participating in the making of a good faith report in an investigation or case review authorized under this chapter or other law or department practice or in the removal of a child pursuant to this chapter, or participating in a judicial proceeding resulting therefrom, shall, in so doing, be immune from any liability, civil or criminal, that might otherwise be incurred or imposed.



Section 26-14-10 - Doctrine of privileged communications not grounds for exclusion of evidence as to child's injuries.

The doctrine of privileged communication, with the exception of the attorney-client privilege, shall not be a ground for excluding any evidence regarding a child's injuries or the cause thereof in any judicial proceeding resulting from a report pursuant to this chapter.



Section 26-14-11 - Appointment of attorney to represent child.

In every case involving an abused or neglected child which results in a judicial proceeding, an attorney shall be appointed to represent the child in such proceedings. Such attorney will represent the rights, interests, welfare, and well-being of the child, and serve as guardian ad litem for the child.



Section 26-14-12 - Establishment of regulations by Department of Human Resources.

The State Department of Human Resources may establish such regulations as may be necessary to implement this chapter and to encourage cooperation with other states in exchanging reports to effect a national registration system.



Section 26-14-13 - Penalty for failure to make required report.

Any person who shall knowingly fail to make the report required by this chapter shall be guilty of a misdemeanor and shall be punished by a sentence of not more than six months' imprisonment or a fine of not more than $500.00.






Chapter 15 - CHILD ABUSE GENERALLY.

Section 26-15-1 - Short title.

This chapter shall be known and may be cited as the Alabama Child Abuse Act.



Section 26-15-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) CHEMICAL SUBSTANCE. A substance intended to be used as a precursor in the manufacture of a controlled substance, or any other chemical intended to be used in the manufacture of a controlled substance. Intent under this subdivision may be demonstrated by the substance's use, quantity, manner of storage, or proximity to other precursors, or to manufacturing equipment.

(2) CONTROLLED SUBSTANCE. Controlled substance as defined in subdivision (4) of Section 20-2-2.

(3) DRUG PARAPHERNALIA. Drug paraphernalia as defined in Section 13A-12-260.

(4) RESPONSIBLE PERSON. A child's natural parent, stepparent, adoptive parent, legal guardian, custodian, or any other person who has the permanent or temporary care or custody or responsibility for the supervision of a child.

(5) SERIOUS PHYSICAL INJURY. Serious physical injury as defined in Section 13A-1-2.



Section 26-15-3 - Torture, willful abuse, etc., of child under 18 years of age by responsible person.

A responsible person, as defined in Section 26-15-2, who shall torture, willfully abuse, cruelly beat, or otherwise willfully maltreat any child under the age of 18 years shall, on conviction, be guilty of a Class C felony.



Section 26-15-3.1 - Aggravated child abuse.

(a)(1) A responsible person, as defined in Section 26-15-2, commits the crime of aggravated child abuse if he or she does any of the following:

a. He or she violates the provisions of Section 26-15-3 by acts taking place on more than one occasion.

b. He or she violates Section 26-15-3 and in so doing also violates a court order concerning the parties or injunction.

c. He or she violates the provisions of Section 26-15-3 which causes serious physical injury, as defined in Section 13A-1-2, to the child.

(2) The crime of aggravated child abuse is a Class B felony.

(b)(1) A responsible person, as defined in Section 26-15-2, commits the crime of aggravated child abuse of a child under the age of six if he or she does any of the following to a child under the age of six years:

a. He or she violates the provisions of Section 26-15-3 by acts taking place on more than two occasions.

b. He or she violates Section 26-15-3 and in so doing also violates a court order concerning the parties or injunction.

c. He or she violates the provisions of Section 26-15-3 which causes serious physical injury, as defined in Section 13A-1-2, to the child.

(2) The crime of aggravated child abuse of a child under the age of six is a Class A felony.



Section 26-15-3.2 - Chemical endangerment of exposing a child to an environment in which controlled substances are produced or distributed.

(a) A responsible person commits the crime of chemical endangerment of exposing a child to an environment in which he or she does any of the following:

(1) Knowingly, recklessly, or intentionally causes or permits a child to be exposed to, to ingest or inhale, or to have contact with a controlled substance, chemical substance, or drug paraphernalia as defined in Section 13A-12-260. A violation under this subdivision is a Class C felony.

(2) Violates subdivision (1) and a child suffers serious physical injury by exposure to, ingestion of, inhalation of, or contact with a controlled substance, chemical substance, or drug paraphernalia. A violation under this subdivision is a Class B felony.

(3) Violates subdivision (1) and the exposure, ingestion, inhalation, or contact results in the death of the child. A violation under this subdivision is a Class A felony.

(b) The court shall impose punishment pursuant to this section rather than imposing punishment authorized under any other provision of law, unless another provision of law provides for a greater penalty or a longer term of imprisonment.

(c) It is an affirmative defense to a violation of this section that the controlled substance was provided by lawful prescription for the child, and that it was administered to the child in accordance with the prescription instructions provided with the controlled substance.



Section 26-15-3.3 - Mother of unborn child taking, with good faith belief, controlled substance pursuant to a lawful prescription.

(a) No one shall violate Section 26-15-3.2, and no one shall be required to report under Chapter 14 of this title, the exposing of an unborn child to any of the following:

(1) A prescription medication if the responsible person was the mother of the unborn child, and she was, or there is a good faith belief that she was, taking that medication pursuant to a lawful prescription.

(2) A non-prescription FDA approved medication or substance if the responsible person was the mother of the unborn child, and she was, or there is a good faith belief that she was, taking that medication or substance as directed or recommended by a physician or a health care provider acting within the authorized scope of his or her license.

(b) No one shall be criminally liable under any Alabama law for the assistance or conduct of exposing the unborn child to a medication or substance if his or her assistance or conduct is allowed or accepted under subsection (a).



Section 26-15-4 - Effect of chapter upon existing rights or liabilities, pending prosecutions, etc.

All proceedings pending and all rights and liabilities existing, acquired, or incurred on May 11, 1977, are hereby saved and may be consummated according to the law in force when they were commenced. This chapter shall not be construed to affect any prosecution pending or begun before May 11, 1977.






Chapter 16 - CHILD ABUSE AND NEGLECT.

Article 1 - Child Abuse and Neglect Prevention.

Section 26-16-1 - Short title.

This article shall be known and may be cited as the Child Abuse and Neglect Prevention Act.



Section 26-16-2 - Definitions.

As used in this article, the following words and phrases shall have the meanings herein ascribed to them:

(1) CHILD. A person under 18 years of age.

(2) CHILD ABUSE. Harm or threatened harm to a child's health or welfare by a person responsible for the child's health or welfare, which harm occurs or is threatened through nonaccidental physical or mental injury; sexual abuse, which includes a violation of any provision of Article 4, Chapter 6, Title 13A.

(3) CULTURAL COMPETENCY. The ability of an individual or organization to understand and act respectfully toward, in a cultural text, the beliefs, interpersonal styles, attitudes, and behaviors of persons and families of various cultures, including persons and families of various cultures who participate in services from the individual or organization and persons of various cultures who provide services for the individual or organization.

(4) DEPARTMENT. The Department of Child Abuse and Neglect Prevention.

(5) LOCAL COUNCIL. An organization which meets the criteria described in Section 26-16-10.

(6) NEGLECT. Harm to a child's health or welfare by a person responsible for the child's health or welfare which occurs through negligent treatment, including the failure to provide adequate food, clothing, shelter, or medical care.

(7) ORGANIZATION. A nonprofit organization or a public agency which provides or proposes to provide child abuse and neglect prevention, early intervention services, or parent education.

(8) PREVENTION PROGRAM. A system of direct provision of child abuse and neglect prevention services to a child, parent, or guardian.

(9) STATE BOARD. The State Child Abuse and Neglect Prevention Board created in Section 26-16-3.

(10) TRUST FUND. The Children's Trust Fund established in the State Treasury.



Section 26-16-3 - Child Abuse and Neglect Prevention Board - Board created; department created; director; staff.

(a) The State Child Abuse and Neglect Prevention Board is created as an autonomous agency of the state government.

(b) There is created the Department of Child Abuse and Neglect Prevention which shall operate under the State Child Abuse and Neglect Prevention Board and consist of a director and such other employees of the department.

(c) There shall be a director of the department appointed by the Governor from a list of candidates submitted under Section 26-16-6(a)(2). The director shall not be a member of the state classified civil service. The director shall be compensated by a salary payable out of the State Treasury at the times and in the manner that the salary of other state officials is paid. The exact amount of the director's salary shall be set by the board.

(d) The director shall hire all staff required to exercise the powers and carry out the duties of the department with the approval of the state board. In carrying out the duties provided in subsection (b) of Section 26-16-6, the director shall coordinate these activities with the State Department of Human Resources, the Department of Mental Health, the Department of Public Health, the Department of Education, the Alabama State Law Enforcement Agency, and other state agencies as needed. The director, with the approval of the state board, shall have the authority to hire outside the state classified civil service an executive assistant who shall serve at the pleasure of the director. The state board shall approve the number of staff members hired and their job descriptions and further shall set the rate of pay or compensation due the executive assistant. Each staff member except the director and his or her executive assistant shall be a member of the state classified civil service.

(e) The director shall serve as secretary of the state board.



Section 26-16-3.1 - Child Abuse and Neglect Prevention Board - Transfer of rights, duties, property, etc., to Department of Child Abuse and Neglect Prevention.

(a) Except as necessary to comply with this section and Sections 26-16-2, 26-16-3, 26-16-4, and 26-16-6, the rights, duties, property, real or personal, and all other effects existing in the name of the State Child Abuse and Neglect Prevention Board shall be transferred to the Department of Child Abuse and Neglect Prevention. Any reference to the state board in any existing law, contract, or other instrument, except as otherwise provided in this section or Sections 26-16-2, 26-16-3, 26-16-4, and 26-16-6, shall be deemed a reference to the Department of Child Abuse and Neglect Prevention.

(b) A reasonable transition period for the name change shall be allowed to permit an orderly and cost-effective transition, relating particularly to the use of equipment, and supplies of all letterhead, business cards, forms, and any other materials in use by the state board containing the name State Child Abuse and Neglect Prevention Board shall continue to be used by the Department of Child Abuse and Neglect Prevention until the supplies are exhausted. Replacement supplies shall contain the name of the Department of Child Abuse and Neglect Prevention.

(c) The Code Commissioner, pursuant to Section 29-7-8, at times determined appropriate, shall implement this statutory name change in applicable sections of this code.



Section 26-16-4 - Child Abuse and Neglect Prevention Board - Composition; terms; officers and committees; compensation.

(a) The state board shall be composed of the following 14 members:

(1) The Commissioner of the State Department of Human Resources, the State Mental Health Officer, the State Health Officer, the State Superintendent of Education, and the Secretary of the Alabama State Law Enforcement Agency or designees authorized to speak on their behalf.

(2) Nine public members appointed by the Governor, one from each of the seven congressional districts into which the state is divided for the purpose of electing representatives in the United States Congress, and two from the state at large. As a group, the public members shall demonstrate knowledge in the area of child abuse and neglect prevention; shall be representative of the demographic composition of this state; and, to the extent practicable, shall be representative of all of the following categories: Organized labor, the business community, the religious community, the legal community, professional providers of child abuse and neglect prevention services, and volunteers in child abuse and neglect prevention services.

(b) The term of each public member shall be three years, except that of the public members first appointed, three shall serve for three years, three for two years, and three for one year. The Governor shall designate the term which each of the members first appointed shall serve when he or she makes such appointments. A public member shall not serve more than two consecutive terms whether partial or full. A vacancy shall be filled for the balance of the unexpired term in the same manner as the original appointment.

(c) The Governor shall designate a chair of the state board from among the public members, which chair shall serve in that position at the pleasure of the Governor. The state board may elect other officers and committees as it considers appropriate.

(d) The actual and necessary per diem compensation and the schedule for reimbursement of expenses for the public members of the state board shall be the same as prescribed by law for state employees when traveling on state business. The compensation and reimbursement, the salaries of the director and staff, and all actual and necessary operating expenses of the department and the members of the state board shall be paid from the trust fund, pursuant to an authorization as provided in Section 26-16-9.



Section 26-16-5 - Child Abuse and Neglect Prevention Board - Public biannual meetings required; notice; books, records, etc., to be public records.

(a) The business of the state board shall be conducted at public meetings held in compliance with Chapter 25A of Title 36. The board shall hold two regular public meetings each year and may hold such special meetings as in the opinion of the chairman or a majority of the board are needed to transact the business of the board. Notice of the time, date, and place of each meeting shall be given in the manner and for the time prescribed therefor by the board.

(b) All books, records, and documents pertaining to the board or the performance of any official function of the board shall be public records and open to the public at all reasonable times.



Section 26-16-6 - Child Abuse and Neglect Prevention Board - Duties and functions of board and department.

(a) The state board shall do all of the following:

(1) Meet not less than twice annually at the times prescribed in Section 26-16-5(a).

(2) Transmit to the Governor a list of individuals recommended to fill the position of director.

(b) The department, with the approval of the state board, shall do all of the following:

(1) Annually develop a state plan for the distribution of funds from the trust fund. The plan shall assure that an equal opportunity exists for establishment of prevention programs and receipt of trust fund money among all geographic areas in this state. The plan shall be transmitted to the Speaker of the House, the President Pro Tempore of the Senate, to the Governor, and to the Government Finance and Appropriations Committee of the House of Representatives, or its successor, and the Committee on Finance and Taxation General Fund of the Senate, or its successor.

(2) Provide for the coordination and exchange of information on the establishment and maintenance of local councils and prevention programs.

(3) Develop and publicize criteria for the receipt of trust fund money by eligible local councils, eligible prevention programs, and eligible family resource and support programs and centers.

(4) Review, approve, and monitor the expenditure of trust fund money by local councils and prevention programs.

(5) Provide statewide educational and public informational seminars for the purpose of developing appropriate public awareness regarding the problems of child abuse and neglect; encourage professional persons and groups to recognize and deal with problems of child abuse and neglect; make information about the problems of child abuse and neglect available to the public and organizations and agencies which deal with problems of child abuse and neglect; and encourage the development of community prevention programs and family resource and support programs and centers.

(6) Establish a procedure for the annual, internal evaluation of the functions, responsibilities, and performance of the department, and include the evaluation in the state plan.

(c) The department, with the approval of the state board, shall enter into contracts with public or private agencies to fulfill the requirements of subdivision (5) of subsection (b) and may contract to fulfill the other requirements of subsection (b).



Section 26-16-7 - Child Abuse and Neglect Prevention Board - Recommendation to Governor, etc., of changes in state programs which will reduce problem of child abuse, etc.

The state board may recommend to the Governor and the Legislature changes in state programs, statutes, policies, budgets, and standards which will reduce the problem of child abuse and neglect, improve coordination among state agencies that provide prevention services, and improve the condition of children and parents or guardians who are in need of prevention program services.



Section 26-16-8 - Child Abuse and Neglect Prevention Board - Acceptance of federal funds; authorized; conditions; disposition of funds.

The state board may accept federal funds granted by Congress or executive order for the purposes of this article as well as gifts and donations from individuals, private organizations, or foundations. The acceptance and use of federal funds does not commit state funds and does not place an obligation upon the Legislature to continue the purposes for which the federal funds are made available. All funds received in the manner described in this section shall be transmitted to the State Treasurer for deposit in the trust fund.



Section 26-16-9 - Child Abuse and Neglect Prevention Board - Disbursement generally.

(a) The state board may authorize the disbursement of available money from the trust fund exclusively for the following purposes, which are listed in the order of preference for expenditure:

(1) To fund a private nonprofit or public organization in the development or operation of a program if at least all of the following conditions are met:

a. The appropriate local council has reviewed the program. This paragraph does not apply if a local council does not exist for the geographic area to be served by the program.

b. The organization demonstrates an ability to match, through money or in-kind services, 50 percent of the amount of any trust fund money received. Not more than 50 percent of the local match shall be in in-kind services. In-kind services are subject to the approval of the state board.

c. The organization demonstrates a willingness and ability to provide program models and consultation to organizations and communities regarding program development and maintenance.

d. The organization demonstrates the ability to provide programs for the primary prevention of child abuse and neglect, including, but not limited to, programs to promote public awareness of the need to prevent child abuse and neglect; community-based family resource and support programs on strengthening family skills, including, but not limited to, parent education, prenatal care, prenatal bonding, child development, health and nutrition, care of children with special needs, and coping with family stress; and community-based programs relating to crisis care, early identification of children at risk of child abuse and neglect, and education, training, and support groups for parents, children, and families.

e. Other conditions that the state board may deem appropriate.

(2) To fund local councils.

(3) To fund the state board created in Section 26-16-3 for the actual and necessary expenses that the board incurs in performing its duties.

(b) Authorizations for disbursement of trust fund money under subdivision (a)(3) shall be kept at a minimum in furtherance of the primary purpose of the trust fund which is to disburse money under subdivisions (a)(1) and (2) to encourage the direct provision of services to prevent child abuse and neglect.



Section 26-16-10 - Child Abuse and Neglect Prevention Board - Criteria for making grants to local councils.

In making grants to a local council, the state board shall consider the degree to which the local council meets the following criteria:

(1) Has as its primary purpose the development and facilitation of a collaborative community prevention program in a specific geographical area. The prevention program shall utilize trained volunteers and existing community resources wherever practicable.

(2) Is administered by a board of directors composed of an equal number of members from the following two groups:

a. A representative from each of the following local agencies: The county department of human resources, the county public health department, a mental health representative, the office of the prosecuting attorney, a local law enforcement agency, a school district, and a number of private, local agencies that provide treatment or prevention services for abused and neglected children and their parents or guardians. The number of private agencies to be represented on the local council shall be designated in the bylaws of the local council by the remaining members.

b. Members of the local council elected by the membership. The elected members shall represent the demographic composition of the community served, as far as practicable.

(3) Does not provide direct services except on a demonstration project basis, or as a facilitator of interagency projects.

(4) Demonstrates a willingness and ability to provide prevention program models and consultation organizations and communities regarding prevention program development and maintenance.

(5) Demonstrates an ability to match, through money or in-kind services, 50 percent of the amount of any trust fund money received. Not more than 50 percent of the local match shall be in in-kind services. In-kind services are subject to the approval of the board.

(6) Other criteria that the state board deems appropriate.



Section 26-16-11 - Child Abuse and Neglect Prevention Board - Promulgation of rules.

Not later than two years after August 8, 1983, the state board shall promulgate rules pursuant to the Alabama Administrative Procedure Act, Act No. 81-855 of 1981, now codified as Chapter 22 of Title 41.



Section 26-16-12 - Review of board conducted every five years.

A thorough, independent review of the functions, responsibilities, and performance of the state board shall be completed each five years after August 8, 1983, and transmitted to the individuals listed in Section 26-16-6(a)(3).



Section 26-16-13 - State agencies to share information concerning investigations of child abuse or neglect.

Law enforcement agencies of this state, social service agencies of this state, and state and local departments of human resources shall share information concerning investigations of suspected or actual child abuse or neglect when the sharing of such information is necessary to prevent or discover abuse or neglect of children.






Article 2 - Children's Trust Fund.

Section 26-16-30 - Creation of fund; purpose; investment; disposition.

(a) The Children's Trust Fund is created as a separate fund in the State Treasury. The function of the Children's Trust Fund shall be to serve as a permanent trust pursuant to Section 26-16-8, and as an investment account for the earnings and funds received by the Child Abuse and Neglect Prevention Board pursuant to Sections 26-16-8, 26-16-31, and 26-16-30(e).

(b) The State Treasurer shall credit to the trust fund all amounts appropriated for this purpose under this article and any amounts received under Section 26-16-8.

(c) The State Treasurer shall invest trust fund money in the same manner as funds are invested pursuant to Section 16-33C-6. Earnings shall be credited to the trust fund.

(d) A separate revenue trust account in the State Treasury is created to be known as the Child Abuse and Neglect Prevention Board Operations Fund which shall serve as the administrative fund for the Children's Trust Fund and the Child Abuse and Neglect Prevention Board. All State General Fund or Education Trust Fund appropriations designated for the trust fund or board shall be deposited directly into this fund. The fund shall be disbursed only by warrant of the state Comptroller, upon itemized vouchers, approved by the executive director or the chairman of the board. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and only in the amounts as appropriated by the Legislature.

(e) One half of the funds received each year through the income tax refund designation program established in Section 26-16-31, and other amounts specified by motions passed by the board, are not available for transfer into the operations fund and shall become a permanent part of the trust fund. All other funds received by the trust fund after September 30, 1988, including earnings credited after September 30, 1987, and one half of the funds received each year through the income tax refund designation program shall be transferred to the operations fund. The executive director or chairman of the board is authorized to transfer all eligible funds from the trust fund into the operations fund for the purpose of disbursing the funds in accordance with this chapter.

(f) The primary purpose of the trust fund and the operations fund is to encourage professional persons and groups to recognize and deal with problems of child abuse and neglect; to make information about the problems of child abuse and neglect available to the public and organizations and agencies which deal with problems of child abuse and neglect; and to encourage the development of community prevention programs. To these ends the fund shall be expended only as provided in this chapter, Sections 26-16-1 to 26-16-13, inclusive, or other laws specifically regulating those expenditures.



Section 26-16-31 - (Repealed effective for tax years beginning after December 31, 2005) State income tax refund designation program - Authorization; procedure.

(a) For the tax year beginning October 1, 1983, and until the State Treasurer certifies that the assets in the Children's Trust Fund exceed $10,000,000, a resident individual taxpayer who files an Alabama income tax return and who is entitled to an income tax refund from the State Department of Revenue sufficient to make a designation under this section may designate that $5, $10, $25 or other sum of his or her refund be credited to the Children's Trust Fund. In the case of a joint return of husband and wife who are entitled to a tax refund sufficient to make a designation under this section, a designation may be made in the same denominations or sums of their refund to be credited to the Children's Trust Fund. Such designation shall be made by marking the appropriate box, printed on the return pursuant to subsection (b) of this section.

(b) The State Department of Revenue shall print on the face of the state income tax form for residents a space for taxpayers to designate that a contribution be made to the Children's Trust Fund from their income tax refund due. The space for designating the contribution shall provide for checkoff boxes in the stated amounts or other dollar amount, commencing for the tax year 1989 and thereafter.

(c) The State Child Abuse and Neglect Prevention Board, created pursuant to Section 26-16-3, may, from time to time, change the designated checkoff sums upon resolution passed, in accordance with the provisions of the administrative procedure laws, and upon proper notification to the Department of Revenue.



Section 26-16-32 - State income tax refund designation program - Disposition of contributions.

(a) Each year that the refund designation program established in Section 26-16-31(a), above, is in effect, the Commissioner of the Department of Revenue shall transfer to the Children's Trust Fund an amount equal to the total amount designated by individuals to be paid to the fund under this article, less an amount, equal to not more than three percent of the total of such funds then collected, for the additional cost incurred by the Department of Revenue in collecting and handling such funds which shall be deposited the General Fund of the State Treasury for the use of the Revenue Department. Such deposits shall be made not less than quarterly commencing with the first day such funds are collected from the taxpayer.

(b) Moneys contained in the Children's Trust Fund are continuously appropriated to the Child Abuse and Neglect Prevention Board for the purposes set out in Section 26-16-30(f) of this article. Such funds shall be supplemental to any and all other appropriations heretofore or hereafter made to the Child Abuse and Neglect Prevention Board. No provision of this article shall be construed to be in lieu of annual appropriations.

(c) The Child Abuse and Neglect Prevention Board shall have access to and control of the moneys in the fund and shall be authorized to distribute such funds only for the purposes of this article and Section 26-16-9 of the Child Abuse and Neglect Prevention Act (the act proposed by House Bill No. 57 of the 1983 Regular Session of the Alabama Legislature).



Section 26-16-33 - General repealer; construction of article.

All laws or parts of laws which conflict with this article are hereby repealed except that no part of this article shall be construed to authorize any board, person, or entity to assume the duties and responsibilities of any other state agencies or to repeal or preempt or take precedence over any part of Title 26, Chapter 14, Sections 26-14-1 through 26-14-13.






Article 3 - Multi-disciplinary Child Protection Teams.

Section 26-16-50 - Department of Human Resources to provide for teams; composition of teams.

The Department of Human Resources shall provide for the development and coordination of the multi-disciplinary child protection teams created by this article and for the services to be provided by such teams throughout the state. Such teams shall be composed of representatives from the local departments of human resources, the local law enforcement agencies, the local district attorneys' offices, and the local educational agencies. The teams may also include representatives from the local health field, mental health services, local social service agencies, and local members of the legal profession. Representatives of other professions or disciplines may be included if the local team as established deems them useful or necessary.



Section 26-16-51 - Department of Human Resources to adopt guidelines and criteria; general role and functions of teams.

The Department of Human Resources shall adopt guidelines and criteria relating to the operations and functions of the team as promulgated by the advisory committee created pursuant to Section 26-16-52. The guidelines will be supplemental to the existing protective service activities of the children, youth, and family programs of the State of Alabama. Nothing in this section shall be construed to remove or reduce the duty and responsibility of any person to report all suspected or actual cases of child abuse or neglect or sexual abuse of a child pursuant to law. The general role of the teams shall be to support activities of the program and to provide services to abused and neglected children upon referral by the county departments of human resources, or any other agency as set forth in the guidelines and criteria established.

To the extent that resources are available to each of the various teams throughout the state, the functions of the teams shall include, but not be limited to, the following specific functions:

(1) To provide comprehensive medical and psychological programs for the identification and diagnosis of child abuse and for treatment and rehabilitation programs for abused children and their family members.

(2) To provide case service coordination and assistance, including the types and locations of services available to abused children and their family members from other public or private agencies in the community in an effort to provide the fullest range of services while avoiding the duplication of services.

(3) To provide for educational and community awareness campaigns on child abuse and neglect in an effort to enable citizens more successfully to prevent, identify, and report and treat child abuse and neglect victims in the community.



Section 26-16-52 - Ad hoc child abuse protection team advisory committee created; composition, duties, etc.; annual report.

Upon October 1, 1985, an ad hoc child abuse protection team advisory committee shall be created and shall consist of the following members: The Governor of the State of Alabama or his or her designated representative; the Director of the Department of Human Resources; the Executive Director of the Child Abuse Trust Fund; the President of the State Parents Teachers Association; two judges in the State of Alabama that preside over courts exercising juvenile jurisdiction to be selected by the Chief Justice of the Alabama Supreme Court; one representative from the Association of County Department of Human Resources County Directors to be selected by the Governor; the Executive Director of the Office of Prosecution Services; the Chairman of the Victims Compensation Commission; and two other members selected by the President of the Child Abuse Trust Fund.

The committee shall study the operational aspects of multi-disciplinary child protection teams, hereinafter referred to as teams, including both existing teams and those teams to be created pursuant to this article, and shall promulgate guidelines for the reporting or referral of child abuse or neglect cases to the teams. The committee shall present their guidelines within three months after the committee is formed to the Governor.

Upon final approval of such guidelines by the Governor, the teams shall begin organizing and as soon as it is practicable shall begin to carry out their functions.

In order to ensure the effective implementation of these teams, the Director of the Department of Human Resources shall submit a report on the overall operation of these teams to the Joint Legislative Committee on Children and Youth within 30 days of the beginning of each annual regular session of the Alabama Legislature.



Section 26-16-53 - Existing child abuse prevention teams preserved and exempted from article.

Child abuse prevention teams in existence as of October 1, 1985, shall not be replaced by the provisions of this article. Such existing teams are hereby expressly preserved and shall be exempt from the provisions of this article.






Article 4 - Alabama Network of Children's Advocacy Centers.

Section 26-16-70 - Membership; eligibility.

In order to become eligible for a full membership in the Alabama Network of Children's Advocacy Centers, Incorporated, child advocacy centers in this state shall:

(1) Be a private, non-profit incorporated agency.

(2) Have a neutral, child-focused facility where joint Department of Human Resources and law enforcement interviews take place with children in appropriate cases of suspected child sexual and physical abuse. All multidisciplinary agencies shall have a place to interact with the child as investigative or treatment needs require.

(3) Have a minimum designated staff that is supervised and approved by the local board of directors.

(4) Having a multidisciplinary case review team that meets on a regularly scheduled basis or as the case load of the community requires. The team shall consist of representatives from the district attorney, the Department of Human Resources, mental health, law enforcement, and the Child Advocacy Center staff. Medical personnel and a victim's advocate may be part of the team.

(5) Provide case tracking of child abuse cases seen through the center. A center shall also collect data on: The number of child abuse cases seen at the center by sex, race, age, and other relevant data; the number of cases referred for prosecution; and the number of cases referred for mental health therapy.

(6) Provide referrals for medical exams and mental health therapy. The center shall provide follow-up on cases referred for mental health therapy.

(7) Provide training for various disciplines in the community that deal with child abuse.

(8) Have an interagency commitment covering those aspects of agency participation in a multidisciplinary approach to the handling of child sexual and serious physical abuse cases.

(9) Provide assurance that volunteers at the center are trained and screened by appropriate resources.



Section 26-16-71 - Allocation of funds to eligible centers.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) ASSOCIATE MEMBER CENTER. A child advocacy center that is working towards full membership status and has been approved by the network for associate membership status.

(2) FULL MEMBER CENTER. A child advocacy center that meets the standards of Section 26-16-70, and is certified by the network as a full member.

(3) PILOT PROJECT. A program initiated by the board of directors of the network to serve children in underserved areas of the state.

(b) A full member center shall be eligible to receive funds that are appropriated from the State of Alabama to the Alabama Network of Children's Advocacy Centers, Incorporated. Beginning with the fiscal year ending September 30, 2002, 10 percent of the total annual appropriation to the network shall be allocated for use by the network in funding associate member centers, pilot projects, and administrative and training projects of the network. Beginning with the fiscal year ending September 30, 2002, 90 percent of the total annual appropriation to the network shall be allocated as follows:

(1) Each full member center shall receive a base amount allocation as follows:

a. A base amount sum of fifty thousand dollars ($50,000) shall be allocated and distributed to each full member center during the first fiscal year following certification, provided sufficient additional funds are appropriated to the network for each new full member center added to the network.

b. A base amount sum of seventy-five thousand dollars ($75,000) shall be allocated and distributed to each full member center during the second fiscal year following certification, provided sufficient additional funds are appropriated to the network for each new full member center added to the network.

c. A base amount sum of one hundred thousand dollars ($100,000) shall be allocated and distributed to each full member center during the third and subsequent years following certification, provided sufficient additional funds are appropriated to the network for each new full member center added to the network.

(2) Each associate member center shall receive a base amount allocation of twenty-five thousand dollars ($25,000) during the first and second fiscal years following approval by the network for associate membership status. If the associate member is not certified as a full member at the conclusion of the second fiscal year, the board of directors may on an annual basis authorize continued payment as an associate member center.

(3) Any appropriated funds remaining after the allocations in subdivisions (1) and (2) have been satisfied shall be allocated proportionately by the network to each full member center based upon the number of forensic interviews/forensic evaluations conducted and number of children receiving counseling at each full member center during the preceding fiscal year as compared to the total number of forensic interviews/forensic evaluations conducted and number of children receiving counseling at full member centers throughout the state during the same preceding fiscal year. Forensic interview/forensic evaluation and counseling data used for determining proportional allocation amounts shall be obtained from the annual services report summary compiled by the Alabama Network of Children's Advocacy Centers, Incorporated.

(c) If the annual amount of state appropriated funds is less than the sum of the total allocations provided in subdivisions (1) and (2) of subsection (b), a lesser base amount that is equivalent to each full member and associate member center's pro rata share of the total appropriation, shall be allocated and distributed to each center.

(d) If a full member center fails to meet the standards established in Section 26-16-70 for a period of one year or longer, or otherwise ceases to be certified or exist, the base amount allocation designated for that center shall be calculated by the network as part of the total annual appropriation amount and allocated and distributed to the remaining centers according to this section. Any full member center which fails to meet the standards established in Section 26-16-70 for a period of one year or longer, or otherwise ceases to be certified or exist, shall not be eligible to receive state funding until recertified by the network.



Section 26-16-72 - Initial funding; failure to meet standards.

Any new child advocacy center within the State of Alabama that desires to become certified by the network may request and receive initial funding if approved by the board of directors of the network. Any center failing to meet the standards established in Section 26-16-70 for a period of one year or longer shall not be eligible to receive state funding.



Section 26-16-73 - Allocation of funds by network board of directors.

The network board of directors shall be responsible for allocating state appropriated funds to existing and new child advocacy centers which meet the standards of Section 26-16-70, pursuant to the provisions of Sections 26-16-71 and 26-16-72.






Article 5 - Child Death Review Teams.

Section 26-16-90 - Legislative findings.

The Legislature finds and declares that: Every child is entitled to live in safety and in health and to survive into adulthood; there are concerns about the adequacy of efforts in this state to identify deaths; and recognizing that no single agency or person is responsible, that multidisciplinary, multiagency child death review teams are methods of achieving the state policy.



Section 26-16-91 - Definitions.

The following words and phrases have the following meanings unless the context clearly indicates otherwise:

(1) AUTOPSY. An external and internal examination, medical history, and record review.

(2) CHILD. A person who has not yet reached his or her eighteenth birthday.

(3) CHILD DEATHS TO BE REVIEWED. Those deaths which are unexpected or unexplained.

(4) COMMUNITY. The people and area within the local team jurisdiction.

(5) COUNTY. The county in which a deceased child resided prior to his or her death.

(6) INVESTIGATION. In the context of child death, includes all of the following:

a. A postmortem examination which may be limited to an external examination or may include an autopsy.

b. An inquiry by law enforcement agencies having jurisdiction into the circumstances of the death, including a scene investigation and interview with the child's parents, guardians, or caretakers and the person who reported the child's death.

c. A review of information regarding the child from relevant agencies, professionals, and providers of medical care.

(7) LOCAL TEAM. A multidisciplinary, multiagency child death review team established for a county or judicial circuit pursuant to Section 26-16-96.

(8) MEETING. In-person meetings and conferences as well as those through telephone and other live electronic means. Individual participation in meetings through electronic conferencing may be authorized through the state team chairperson or designee. Local teams may not meet by electronic means.

(9) PERSON ACTING IN A PROFESSIONAL CAPACITY. A health practitioner, law enforcement officer, employee of a local department of social services, undertaker, funeral home director or employee of a funeral home, or firefighter, who is acting in the course of his or her professional duties.

(10) PROVIDER OF MEDICAL CARE. Any health practitioner who personally provides, or a facility through which is provided, any medical evaluation or treatment, including dental and mental health evaluation or treatment.

(11) STATE TEAM. The State Child Death Review Team.

(12) UNEXPECTED/UNEXPLAINED. In referring to a child's death, includes all deaths which, prior to investigation, appear possibly to have been caused by trauma, suspicious or obscure circumstances, child abuse or neglect, or other agents or Sudden Infant Death Syndrome.



Section 26-16-92 - State policy.

It is the policy of this state that responding to unexpected/unexplained child deaths is a state and a community responsibility and must include an accurate and complete determination of the cause of death.



Section 26-16-93 - State Child Death Review Team - Created.

(a) There is hereby created the State Child Death Review Team, referred to in this article as the state team.

(b) The state team shall be situated within the Alabama Department of Public Health for administrative and budgetary purposes.

(c) The state team shall be a multidisciplinary, multiagency review team, composed of 28 members, the first 7 of whom are ex officio. The ex officio members may designate representatives from their particular departments or offices to represent them on the state team who may vote and exercise all other prerogatives of the appointment. The members of the state team shall include all of the following:

(1) The Jefferson County Coroner, Medical Examiner.

(2) The State Health Officer who shall serve as chair.

(3) One member appointed by the Alabama Sheriff's Association.

(4) The Director of the Alabama Department of Forensic Sciences.

(5) The Commissioner of the Alabama Department of Human Resources.

(6) The Commissioner of the Alabama Department of Mental Health.

(7) The Secretary of the Alabama State Law Enforcement Agency.

(8) A pediatrician with expertise in SIDS appointed by the Alabama Chapter, American Academy of Pediatrics.

(9) A health professional with expertise in child abuse and neglect appointed by the Alabama Department of Public Health.

(10) A family practice physician appointed by the Alabama Academy of Family Physicians.

(11) A pediatric pathologist appointed by the Alabama Department of Forensic Sciences.

(12) Eight private citizens appointed by the Governor.

(13) A member of the clergy appointed by the Governor.

(14) A representative of the Alabama Coroner's Association.

(15) A representative of the Alabama Network of Children's Advocacy Centers.

(16) A representative of the Alabama Sheriff's Association.

(17) A representative of the Alabama District Attorney's Association.

(18) A specialist in pediatric emergency medicine appointed by the Alabama Medical Association.

(19) A representative of the Alabama Association of Chiefs of Police.

(20) Chair of the Senate Health Committee or his or her designee and the Chair of the House Health Committee or his or her designee.

(d) Members who are not ex officio shall serve for a three-year term and shall not serve more than two consecutive terms. Terms for these members shall be staggered.

(e) Staffing for the state team shall be provided through the Alabama Department of Public Health using funds appropriated for this article.

(f) The initial meeting of the state team shall be held within 60 days of September 11, 1997. Meetings shall be held at least quarterly thereafter.

(g) Fifteen members shall constitute a quorum for conducting all activities of the state team which may require a vote among the members. A simple majority of members present constituting a quorum shall be required for any affirmative vote.



Section 26-16-94 - State Child Death Review Team - Purpose; duties.

The purpose of the state team is to decrease the risk and incidence of unexpected/unexplained child injury and death by undertaking all of the following duties:

(1) Identifying factors which make a child at risk for injury or death.

(2) Collecting and sharing information among state team members and agencies which provide services to children and families or investigate child deaths.

(3) Making suggestions and recommendations to appropriate participating agencies regarding improving coordination of services and investigations.

(4) Identifying trends relevant to unexpected/unexplained child injury and death.

(5) Reviewing reports from local child death teams and, upon request of a local team, individual cases of child deaths.

(6) Providing training and written materials to the local teams to assist them in carrying out their duties. Such written materials shall include model protocols for the operation of the local teams.

(7) Developing a protocol for child death investigations, and revising the protocol as needed. The protocol for child death investigations shall not include any activity that causes public scrutiny of the family circumstances surrounding the subject death.

(8) Undertaking a study of the operations of local teams considering training needs and service gaps. If the state team determines that changes to any statute, regulation, or policy is needed to decrease the risk and incidence of child injury and death, it shall propose and recommend changes to such statute, regulation, or policy in its annual report.

(9) Educating the public in Alabama regarding the incidence and causes of child injury and death and the public role in aiding in reducing the risk of such injuries and deaths. The state team shall enlist the support of civil, philanthropic, and public service organizations in its performance of its education duties.

(10) Developing and implementing such procedures and policies as are necessary for its own operation.

(11) Providing the Governor and the Legislature with an annual written report which shall include, but not be limited to, the state team's findings and recommendations for each of its duties; and providing copies of such report to the public.

(12) Determining, by consent of state team members, what protocols should be followed by team members for providing data and/or information to the state team as a whole.

(13) Examining confidentiality and access to information laws, regulations, and policies for agencies with responsibilities for children, including health, public welfare, education, social services, mental health, and law enforcement agencies, and determining whether those laws, regulations, or policies impede the exchange of information necessary to reduce the risk of injury and death. If the state team determines that such laws, regulations, or policies do impede the necessary exchange of information, it shall take prompt steps to propose and recommend changes to the appropriate state agencies.



Section 26-16-95 - Liability of team members.

State and local team members shall be immune from any and all civil and criminal liability in connection with their good faith participation on the state or local team and all activities associated therewith, provided however, this immunity shall not be available in the event any state or local team member violates the provisions of confidentiality enumerated in this article.



Section 26-16-96 - Local child death review teams.

(a) There are hereby created local child death review teams.

(b) Each county of the state shall be included in a local multidisciplinary, multiagency child death review team's jurisdiction. The district attorney shall initiate the establishment of local teams by convening a meeting of potential team members within 60 days of September 11, 1997. In the absence of the initiation of a child death review team by the district attorney within 60 days of September 11, 1997, the local public health representative will initiate the first team meeting. During this meeting, participants shall recommend whether to establish a team for that county alone or to establish a team with and for the counties within that judicial circuit.

(c) The local team shall include, but not be limited to, all of the following members, the first five of whom are ex officio. The ex officio members may designate representatives from their particular departments or offices to represent them on the local team who may vote and exercise all other prerogatives of the appointment. The members of the local team include the following:

(1) The county health officer.

(2) The director of the county department of human resources.

(3) The county district attorney.

(4) The medical examiner.

(5) The local coroner.

(6) An investigator with a local sheriff's department who is familiar with homicide investigation.

(7) An investigator with a local police department who is familiar with homicide investigation.

(8) A pediatrician, or if no pediatrician is available a primary care physician, appointed by the county medical society.

(9) A representative from a local child advocacy center, if one exists.

(d) The local team shall select a chair from among its members. The chair shall serve a term of three years and may serve more than one consecutive term.

(e) Members who are not ex officio shall serve for a three-year term and may succeed themselves but shall not serve more than two consecutive terms. Terms for these members shall be staggered.

(f) The initial meeting of the local team shall be held within 60 days of September 11, 1997.

(g) A quorum for conducting all activities shall be determined by the local team. A simple majority of members present constituting a quorum shall be required for any affirmative vote.

(h) The purpose of the local team is to decrease the incidence of unexpected/unexplained child injury and death by the following means:

(1) Identifying factors which make a child at risk of injury or death.

(2) Sharing information among the agencies which provide services to children and families or which investigate child deaths or provide services.

(3) Improving local investigations of unexpected/unexplained child deaths by participating agencies.

(4) Improving existing services and systems and assisting in the establishment of additional services and systems to fill in gaps in the community.

(5) Identifying trends relevant to unexpected/unexplained child injury and death.

(6) Educating the local public regarding the incidence and causes of child injury and death and the public role in aiding and reducing the risk of such injuries and deaths.

(i) To achieve its purpose, the local team shall perform all the following duties and functions:

(1) Establish and implement a protocol for the local team within two months of receipt of the model protocols from the state team as required by Section 26-16-93.

(2) Respond by recording all child deaths and reviewing individual unexpected/unexplained child deaths in accordance with protocols from the state team.

(3) Meet as deemed necessary by the local chair, but not less than annually, to review the status of unexpected/unexplained child death cases, propose recommendations for improving coordination of services and investigations between member agencies, and propose changes within the member agencies which shall reduce the risk and incidence of unexpected/unexplained child injury and death.

(4) Collect data as required for submittal to the state team.

(5) Provide reports to the state team following each team meeting which shall include data on child deaths, steps taken to improve coordination of services and investigations, steps taken to implement changes within member agencies, and advice on needed changes to law, policy, and practice which shall aid in reducing the risk and incidence of child injury and death.

(j) At a local team meeting to review unexpected/unexplained child deaths, information shall be provided as specified below, except where otherwise protected by statute, to carry out each of the following of the local team's purpose and duties:

(1) The providers of medical care, the physician representative, or the medical examiner, shall provide pertinent health and medical information regarding a child whose death is being reviewed by the local team.

(2) State, county, or local government agencies shall provide all of the following data on forms developed by the state team for reporting to local child death review teams:

a. Birth information for children who died at less than one year of age including confidential information collected for medical and health use.

b. Death information for children who have not reached their eighteenth birthday.

c. Law enforcement investigative data, medical examiner investigative data, parole and probation information, and records.

d. Medical care, including dental, mental, and prenatal health care.

e. Pertinent information from any social services agency that provided services to the child or family.



Section 26-16-97 - Meetings; disclosure of information; violation; penalties.

(a) Meetings of the state team and of local teams shall be closed to the public and not subject to the State Sunshine Law when the state team or local team is discussing a specific child death.

(b) Information identifying a deceased child, a family member, guardian or caretaker of a deceased child, or an alleged or suspected perpetrator of abuse or neglect upon a child, may not be disclosed during a meeting which is open to the public.

(c) Information regarding the involvement of any agency with the deceased child or family may not be disclosed during a public meeting.

(d) Nothing in this section shall be construed as preventing the state team or a local team from requesting the attendance at a team meeting of a person who has information relevant to the team's exercise of its purpose and duties.

(e) Any person who intentionally violates any portion of this section commits a Class C misdemeanor and shall be punished as prescribed by law.

Any person who violates the provisions of confidentiality in any proceedings conducted by either a local team or the state team shall be removed from the team in addition to any other penalty.



Section 26-16-98 - Confidentiality of information and records.

(a) All information and records acquired by the state team or by a local team, in the exercise of its purpose and duties pursuant to this article, are confidential, exempt from disclosure under Section 41-13-1, and may only be disclosed as necessary to carry out the team's duties and purposes.

(b) Reports of the state team and of a local team which do not contain any information that would permit the identification of any person to be ascertained shall be public information.

(c) Except as necessary to carry out a team's purpose and duties, members of a team and persons attending a team meeting may not disclose what transpired at a meeting which is not public under Section 26-16-97, nor shall they disclose any information the disclosure of which is prohibited by this section.

(d) Members of a team, persons attending a team meeting, and persons who present information to a team may release information to such government agencies as is necessary for the purpose of carrying out assigned team duties.

(e) Information, documents, and records of the state team or of a local team are not subject to subpoena, discovery, or introduction into evidence in any civil or criminal proceeding, except that information, documents, and records otherwise available from other sources are not immune from subpoena, discovery, or introduction into evidence through those sources solely because they were presented during proceedings of the team or are maintained by a team.

(f) Moreover, notwithstanding subsections (a) and (b), those criminal records, court records and other records that have been open to public inspection before September 11, 1997, shall remain open.



Section 26-16-99 - Duties of coroner/medical examiner.

The duties of the coroner/medical examiner shall include the following:

(1) Except in locations where a county medical examiner has jurisdiction, the coroner or a person acting in a professional capacity shall report the death of a child by telecommunications to the medical examiner or his or her representative as soon as possible upon discovery.

(2) Upon receipt of a report of a child death, the county medical examiner or state medical examiner shall determine whether the death appears to be unexpected/unexplained. If the death appears to be unexpected/unexplained, the county medical examiner or state medical examiner shall commence an investigation of the death consisting of a postmortem examination conducted by a state or county medical examiner. Upon the recommendation of the state medical examiner, with authorization from a district attorney, an autopsy may be conducted. A county medical examiner may conduct an autopsy at his or her discretion as authorized by existing statutes. This section should not be interpreted as mandating an autopsy. In a case where an autopsy is not performed, the postmortem examination shall consist of an external examination.






Article 6 - Sudden Unexplained Infant Death Investigation Act.

Section 26-16-110 - Short title.

This article shall be known and may be cited as the Sudden Unexplained Infant Death Investigation Act.



Section 26-16-111 - Legislative findings.

The Legislature finds and declares all the following:

(1) Protection of the health and welfare of the infants of this state is a goal of its people and the unexpected or unexplained death of an infant is an important public health concern that requires legislative action.

(2) Death scene investigations and findings thereof can be particularly important in accurately diagnosing the manners and causes of infant deaths.

(3) Collecting accurate data on the cause and manner of unexpected infant deaths will better enable the state to protect infants from preventable deaths and will help reduce the incidence of infant deaths.



Section 26-16-112 - Definitions.

For purposes of this arciclet, the following words shall have the following meanings:

(1) FORENSIC PATHOLOGIST. A pathologist trained or with experience in forensic pathology, licensed to practice medicine and surgery or osteopathic medicine and surgery in the State of Alabama and board certified by the American Board of Pathology, or under the direct supervision of a physician with these qualifications.

(2) INFANT DEATH. The sudden death of an person less than one year of age whose death occurs outside the direct care of a physician in a hospital or other health care setting.

(3) SUDDEN UNEXPLAINED INFANT DEATH (SUID). The sudden death of an infant less than one year of age whose death occurs outside the direct care of a physician in a hospital or other health care setting and whose cause of death is not reasonably ascertainable after a thorough investigation and examination by the person signing the death certificate.



Section 26-16-113 - Alabama Sudden Unexplained Infant Death Investigation Team.

(a) There is established the Alabama Sudden Unexplained Infant Death Investigation (SUIDI) Team which for administrative purposes shall be organized within the Department of Public Health as a subcommittee of the State Child Death Review Team. The team is charged with the development, maintenance, and provision of SUIDI training curricula for the State of Alabama. The development and approval of infant death investigation protocol and reporting forms are not subject to the rule-making requirements of the Administrative Procedure Act.

(b) In order to implement this article, the SUIDI Team shall do all of the following:

(1) Establish infant death scene investigation protocol.

(2) Develop and maintain the training standards, policies, and procedures related to investigating and reporting SUID in Alabama.

(3) Approve a standardized reporting form to be used in conjunction with the above procedures.



Section 26-16-114 - Investigations; training; protocol and reporting forms.

(a) An investigation shall be performed utilizing protocol and forms approved by the Alabama Sudden Unexplained Infant Death Investigation (SUIDI) Team in all incidents of infant deaths.

(b) All law enforcement agencies within this state are responsible to ensure that all personnel who investigate infant deaths obtain training developed by the SUIDI Team on investigation protocol and completing reporting forms.

(c) All elected and appointed coroners and deputy coroners are responsible for obtaining training on investigation protocol and completing reporting forms in cases of infant deaths.

(d) The training, which shall be developed by the SUIDI Team, shall include a focus on the importance of being sensitive to the grief of family members and shall be consistent with the death scene investigation protocol approved by the SUIDI Team.

(e) The Alabama Department of Public Health shall be responsible for developing a team of trainers to provide infant death investigation training to law enforcement personnel, as well as coroners and deputy coroners.

(f) The Alabama Department of Public Health shall be responsible for disseminating infant death investigation protocol and reporting forms to the various law enforcement associations and the Alabama Coroner's Association within the state which shall in turn disseminate the protocol and reporting forms to the respective law enforcement agencies and coroners in this state.

(g) When changes occur in protocol pertaining to SUID investigations, the Alabama Department of Public Health shall promptly notify various law enforcement associations and the Alabama Coroner's Association within the state. The changes shall then be communicated in a timely manner to the respective law enforcement agencies and coroners for dissemination to their enforcement personnel.



Section 26-16-115 - Duties of county coroner or medical examiner.

(a) In every case of SUID, the county coroner or medical examiner shall be notified and cooperate and assist law enforcement with the death investigation.

(b) The county coroner or medical examiner shall obtain legal authorization to send the infant to a forensic pathologist for examination.

(c) The county coroner or medical examiner shall contact the appropriate law enforcement personnel to conduct a death investigation according to the protocol developed by the SUIDI Team. The investigation shall be initiated within 24 hours of the time the appropriate law enforcement personnel is contacted.

(d) The county coroner or medical examiner shall send a copy of the SUIDI Team approved investigative form to the forensic pathologist conducting the autopsy.









Chapter 17 - ALABAMA UNIFORM PARENTAGE ACT.

Section 26-17-1 - Short title.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-2 - Parent and child relationship - Defined.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-3 - Parent and child relationship - Relationship not dependent upon marriage.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-4 - Parent and child relationship - How established.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-5 - Presumption of paternity; rebuttal.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-6 - Action to determine father and child relationship.

Repealed by Act 2008-376, §1, effective January 1, 2009.



Section 26-17-7 - Style of proceedings; prosecution of proceedings.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-8 - Limitation on liability for education and support; when action for purposes of support may be brought; rights of inheritance and succession.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-9 - Nature of actions; rules of procedure; who may testify; other evidence; joinder; pleadings; enforcement of support under criminal code.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-10 - Jurisdiction; venue; where complaint filed; process; conduct of hearing; jury.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-11 - Parties; representation of minor child; aligning parties.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-12 - Genetic tests; selection and compensation of experts; admissibility.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-13 - Evidence relating to paternity; refusal to testify; immunity; evidence of intercourse with other men; medical and health care bills.

Repealed by Act 2008-376, §1, effective January 1, 2009.



Section 26-17-14 - Orders - Determinative for all purposes; provision for support; statement of jurisdiction in case of out-of-state service; new birth certificate; other provisions; how support to be paid; amount of support; proof required for support order.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-15 - Orders - Enforcement.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-16 - Promise to render support; stipulations barring paternity action.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-17 - Right to counsel; representation of minors; fees, expenses, and costs.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-18 - Action to declare mother and child relationship.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-19 - Issuance and contents of new birth certificate; confidentiality of evidence and original birth certificate.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-20 - Appeals.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-21 - Artificial insemination.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Section 26-17-22 - Hospital paternity acknowledgement program.

Repealed by Act 2008-376, p. 666, §1, effective January 1, 2009.



Article 1 - General Provisions.

Section 26-17-101 - Short title.

This chapter may be cited as the Alabama Uniform Parentage Act (2008).



Section 26-17-102 - Definitions.

In this chapter:

(1) "Acknowledged father" means a man who has established a father-child relationship under Article 3.

(2) "Adjudicated father" means a man who has been adjudicated by a court of competent jurisdiction to be the father of a child.

(3) "Alleged father" means a man who alleges himself to be, or is alleged to be, the genetic father or a possible genetic father of a child, but whose paternity has not been determined. The term does not include:

(A) a presumed father;

(B) a man whose parental rights have been terminated or declared not to exist; or

(C) a male donor who donates in compliance with Section 26-17-702.

(4) "Assisted reproduction" means a method of causing pregnancy other than sexual intercourse. The term includes:

(A) intrauterine insemination;

(B) donation of eggs;

(C) donation of embryos;

(D) in-vitro fertilization and transfer of embryos; and

(E) intracytoplasmic sperm injection.

(5) "Child" means an individual of any age whose parentage may be determined under this chapter.

(6) "Commence" means to file the initial pleading seeking an adjudication of parentage in the appropriate court of this state.

(7) "Determination of parentage" means the establishment of the parent-child relationship by the execution of a valid acknowledgment of paternity under Article 3 or adjudication by the court.

(8) "Donor" means an individual who produces eggs or sperm used for assisted reproduction, whether or not for consideration. The term does not include:

(A) a husband who provides sperm, or a wife who provides eggs, to be used for assisted reproduction by the wife;

(B) a woman who gives birth to a child by means of assisted reproduction; or

(C) a parent under Article 7.

(9) "Ethnic or racial group" means, for purposes of genetic testing, a recognized group that an individual identifies as all or part of the individual's ancestry or that is so identified by other information.

(10) "Genetic testing" means an analysis of genetic markers to exclude or identify a man as the father or a woman as the mother of a child. The term includes an analysis of one or a combination of the following:

(A) deoxyribonucleic acid; and

(B) blood-group antigens, red-cell antigens, human-leukocyte antigens, serum enzymes, serum proteins, or red-cell enzymes.

(11) "Gestational mother" means a woman who gives birth to a child.

(12) "Intended parents" means husbands and wives who enter into an agreement providing that they will be the parents of a child born to a gestational mother by means of assisted reproduction, whether or not either of them has a genetic relationship with the child.

(13) "Man" means a male individual of any age.

(14) "Parent" means an individual who has established a parent-child relationship under Section 26-17-201.

(15) "Parent-child relationship" means the legal relationship between a child and a parent of the child. The term includes the mother-child relationship and the father-child relationship.

(16) "Paternity index" means the likelihood of paternity calculated by computing the ratio between:

(A) the likelihood that the tested man is the father, based on the genetic markers of the tested man, mother, and child, or the tested man and child, conditioned on the hypothesis that the tested man is the father of the child; and

(B) the likelihood that the tested man is not the father, based on the genetic markers of the tested man, mother, and child, or the tested man and child, conditioned on the hypothesis that the tested man is not the father of the child and that the father is of the same ethnic or racial group as the tested man.

(17) "Presumed father" means a man who, by operation of law under Section 26-17-204, is recognized as the father of a child until that status is rebutted or confirmed in a judicial proceeding.

(18) "Probability of paternity" means the measure, for the ethnic or racial group to which the alleged father belongs, of the probability that the man in question is the father of the child, compared with a random, unrelated man of the same ethnic or racial group, expressed as a percentage incorporating the paternity index and a prior probability.

(19) "Putative father" means the alleged or reputed father.

(20) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(21) "Signatory" means an individual who authenticates a record and is bound by its terms.

(22) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(23) "Support-enforcement agency" means the Alabama Department of Human Resources.



Section 26-17-103 - Scope of chapter; choice of law.

(a) This chapter applies to determination of parentage in this state except for matters relating to legitimation and adoption. Nothing in this chapter supersedes or modifies Alabama law regarding the requirements contained in Section 26-10C-1.

(b) The court shall apply the law of this state to adjudicate the parent-child relationship. The applicable law does not depend on:

(1) the place of birth of the child; or

(2) the past or present residence of the child.

(c) This chapter does not create, enlarge, or diminish parental rights or duties under other law of this state.

(d) This chapter does not authorize or prohibit an agreement between a woman and intended parents in which the woman relinquishes all rights as a parent of a child conceived by means of assisted reproduction, and which provides that the intended parents become the parents of the child. If a birth results under such an agreement and the agreement is unenforceable under Alabama law, the parent-child relationship is determined as provided in Article 2.



Section 26-17-104 - Court of this state.

A circuit or district court of this state or any other court of this state, as provided by law, shall have original jurisdiction to adjudicate parentage pursuant to this chapter and may determine issues of custody, support, and visitation incidental to a determination of parentage. If an issue of non-parentage is raised in a domestic relations action in this state, a court of this state having jurisdiction over the domestic relations action shall have the authority to adjudicate parentage or non-parentage pursuant to this chapter.



Section 26-17-105 - Protection of participants.

Proceedings under this chapter are subject to other law of this state governing the health, safety, privacy, and liberty of a child or other individual who could be jeopardized by disclosure of identifying information, including address, telephone number, place of employment, Social Security number, and the child's day-care facility and school.



Section 26-17-106 - Determination of maternity.

Provisions of this chapter relating to determinations of paternity apply to determinations of maternity.






Article 2 - Parent-child Relationship.

Section 26-17-201 - Establishment of parent-child relationship.

(a) The mother-child relationship may be established between a woman and a child by:

(1) the woman's having given birth to the child;

(2) an adjudication of the woman's maternity; or

(3) adoption of the child by the woman.

(b) The father-child relationship may be established between a man and a child by:

(1) an unrebutted presumption of the man's paternity of the child under Section 26-17-204;

(2) an effective acknowledgment of paternity by the man under Article 3, unless the acknowledgment has been rescinded or successfully challenged;

(3) an adjudication of the man's paternity;

(4) adoption of the child by the man; or

(5) the man's having consented to assisted reproduction by a woman under Article 7 which resulted in the birth of the child.



Section 26-17-202 - No discrimination based on marital status.

A child born to parents who are not married to each other has the same rights under the law as a child born to parents who are married to each other.



Section 26-17-203 - Consequences of establishment of parentage.

Unless parental rights are terminated, a parent-child relationship established under this chapter applies for all purposes, except as otherwise specifically provided by other law of this state.



Section 26-17-204 - Presumption of paternity.

(a) A man is presumed to be the father of a child if:

(1) he and the mother of the child are married to each other and the child is born during the marriage;

(2) he and the mother of the child were married to each other and the child is born within 300 days after the marriage is terminated by death, annulment, declaration of invalidity, or divorce;

(3) before the birth of the child, he and the mother of the child married each other in apparent compliance with law, even if the attempted marriage is or could be declared invalid, and the child is born during the invalid marriage or within 300 days after its termination by death, annulment, declaration of invalidity, or divorce;

(4) after the child's birth, he and the child's mother have married, or attempted to marry, each other by a marriage solemnized in apparent compliance with the law although the attempted marriage is or could be declared invalid, and:

(A) he has acknowledged his paternity of the child in writing, such writing being filed with the appropriate court or the Alabama Office of Vital Statistics; or

(B) with his consent, he is named as the child's father on the child's birth certificate; or

(C) he is otherwise obligated to support the child either under a written voluntary promise or by court order;

(5) while the child is under the age of majority, he receives the child into his home and openly holds out the child as his natural child or otherwise openly holds out the child as his natural child and establishes a significant parental relationship with the child by providing emotional and financial support for the child; or

(6) he legitimated the child in accordance with Chapter 11 of Title 26.

(b) A presumption of paternity established under this section may be rebutted only by an adjudication under Article 6. In the event two or more conflicting presumptions arise, that which is founded upon the weightier considerations of public policy and logic, as evidenced by the facts, shall control. The presumption of paternity is rebutted by a court decree establishing paternity of the child by another man.






Article 3 - Voluntary Acknowledgment of Paternity.

Section 26-17-301 - Acknowledgment of paternity.

The mother of a child and a man claiming to be the genetic father of the child may sign an acknowledgment of paternity with intent to establish the man's paternity.



Section 26-17-302 - Execution of acknowledgment of paternity.

(a) An acknowledgment of paternity must:

(1) be in a record filed with the Alabama Office of Vital Statistics;

(2) be signed, and notarized, under penalty of perjury by the mother and by the man seeking to establish his paternity;

(3) state that the child whose paternity is being acknowledged:

(A) does not have a presumed father or the man executing the acknowledgment is the presumed father; and

(B) does not have another acknowledged or adjudicated father;

(4) state whether there has been genetic testing and, if so, that the acknowledging man's claim of paternity is consistent with the results of the testing; and

(5) state that the signatories understand that the acknowledgment shall be considered a legal finding of paternity of the child and that a challenge to the acknowledgment is permitted only as provided in this chapter.

(b) A presumed father may sign an acknowledgment of paternity which must be notarized.



Section 26-17-304 - Rules for acknowledgment of paternity.

(a) An acknowledgment of paternity may be signed at the birth of the child or any time prior to the child's nineteenth birthday. Before a mother and a putative father sign an acknowledgment of paternity, the mother and putative father shall be given notice, orally or through the use of video or audio equipment and in writing, of the alternatives to, the legal consequences of, and, if one parent is a minor, any rights afforded due to minority status, and the responsibilities that arise from signing of the acknowledgment.

(b) An acknowledgment of paternity takes effect upon the signature of both the mother and putative father and the filing of the document with the Alabama Office of Vital Statistics.



Section 26-17-305 - Effect of acknowledgment of paternity.

(a) Except as otherwise provided in Sections 26-17-307 and 26-17-308, a valid acknowledgment of paternity filed with the Alabama Office of Vital Statistics shall be considered a legal finding of paternity of a child and confers upon the acknowledged father all of the rights and duties of a parent.

(b) An acknowledgment of paternity shall be a legally sufficient basis for establishing an obligation for child support and for the expenses of the mother's pregnancy and confinement.



Section 26-17-306 - No filing fee.

The Alabama Office of Vital Statistics shall not charge for filing an acknowledgment of paternity.



Section 26-17-307 - Proceeding for rescission.

A signatory may rescind an acknowledgment of paternity only in a judicial proceeding before the earlier of:

(1) sixty days after the effective date of the acknowledgment, as provided in Section 26-17-304; or

(2) the date of the first hearing, in a proceeding to which the signatory is a party, before a court to adjudicate an issue relating to the child, including a proceeding that establishes support.



Section 26-17-308 - Challenge after expiration of period for rescission.

(a) After the period for rescission under Section 26-17-307 has expired, a signatory of an acknowledgment of paternity may commence a proceeding to challenge the acknowledgment only:

(1) on the basis of fraud, duress, or material mistake of fact; or

(2) in the same manner as provided in Section 26-17A-1.

(b) A party challenging an acknowledgment of paternity has the burden of proof.



Section 26-17-309 - Procedure for rescission or challenge.

(a) Every signatory to an acknowledgment of paternity must be made a party to a proceeding to rescind or challenge the acknowledgment.

(b) For the purpose of rescission of, or challenge to, an acknowledgment of paternity, a signatory submits to personal jurisdiction of this state by signing the acknowledgment, effective upon the filing of the document with the Alabama Office of Vital Statistics.

(c) Except for good cause shown, during the pendency of a proceeding to rescind or challenge an acknowledgment of paternity, the court may not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

(d) A judicial proceeding to rescind or challenge an acknowledgment of paternity must be conducted in the same manner as a proceeding to adjudicate parentage under Article 6.

(e) At the conclusion of a proceeding to rescind or challenge an acknowledgment of paternity, the court shall order the Alabama Office of Vital Statistics to amend the birth record of the child, if appropriate.



Section 26-17-310 - Ratification barred.

A court or administrative agency conducting a judicial or administrative proceeding is not required or permitted to ratify an unchallenged acknowledgment of paternity filed under this chapter.



Section 26-17-311 - Full faith and credit

A court of this state shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.



Section 26-17-312 - Forms for acknowledgment.

(a) To facilitate compliance with this article, the Alabama Department of Human Resources shall prescribe forms for the acknowledgment of paternity. The affidavit shall include the Social Security number and current address of each parent, a listing of the rights and responsibilities of acknowledging paternity, including the duty to financially support the child, and instruction for filing the affidavit with the Office of Vital Statistics.

(b) A valid acknowledgment of paternity is not affected by a later modification of the prescribed form.



Section 26-17-313 - Release of information.

The affidavit of paternity shall be considered a confidential record and access shall be available in the same manner as birth records. The affidavit of paternity shall not be subject to the provisions of Section 22-9A-12(c) and shall be released by the Office of Vital Statistics to the Department of Human Resources upon request by the department and payment of any fee required by the Office of Vital Statistics for the purpose of child support enforcement or any other lawful purpose without the necessity of a court order.



Section 26-17-315 - Hospital paternity acknowledgment program.

(a) Hospitals that have a licensed obstetric care unit or are licensed to provide obstetric services or licensed birthing centers associated with a hospital shall provide to the mother and alleged father, if he is present in the hospital, during the period immediately preceding or following the birth of a child to an unmarried woman in the hospital, all of the following:

(1) written materials about paternity establishment;

(2) form affidavits of paternity;

(3) a written description of the rights and responsibilities of acknowledging paternity; and

(4) an opportunity, prior to discharge from the hospital, to speak with a trained person made available through the Department of Human Resources, either by telephone or in person, who can clarify information and answer questions about paternity establishment. The Department of Human Resources shall make materials available without cost to the hospitals. If the mother and father complete the affidavit in the hospital, the hospital shall send the affidavit of paternity to the Office of Vital Statistics within five days of the birth of the child. Hospitals may be reimbursed by the Department of Human Resources up to the amount allowable by federal regulations for each completed affidavit. A hospital shall be immune from civil or criminal liability for actions taken pursuant to the requirements of this section.

(b) The Office of Vital Statistics shall offer the mother and the alleged father paternity acknowledgment services as specified in this section.

(c) Notwithstanding any law to the contrary, an affidavit of paternity completed in accordance with this section shall be accepted by the Office of Vital Statistics for purposes of listing the father's name on the child's birth certificate.

(d) If a birth certificate has been filed in the Office of Vital Statistics, listing a father of the child, no new birth certificate can be established by the Office of Vital Statistics based on an affidavit of paternity received subsequently by that office unless a determination of paternity has been made by a court of competent jurisdiction or following adoption.






Article 4 - Registry of Paternity.

Part 1 - General Provisions.

Section 26-17-401 - Establishment of registry.

The law relating to a Putative Father's Registry is governed by Section 26-10C-1.






Part 2 - Operation of registry.



Part 3 - Search of Registries.






Article 5 - Genetic Testing.

Section 26-17-501 - Scope of article.

This article governs genetic testing of an individual to determine parentage, whether the individual:

(1) voluntarily submits to testing; or

(2) is tested pursuant to an order of the court or the Alabama Department of Human Resources.



Section 26-17-502 - Order for testing.

(a) Except as otherwise provided in this article and Article 6, the court shall order the child and other designated individuals to submit to genetic testing if the request for testing is made by a party to the proceeding, the Alabama Department of Human Resources, or the representative of the child.

(b) The Alabama Department of Human Resources may order genetic testing only in accordance with Section 30-3-197(a)(1).

(c) If a request for genetic testing of a child is made before birth, the court or the Alabama Department of Human Resources may not order in-utero testing.

(d) If two or more men are subject to court-ordered genetic testing, the testing may be ordered concurrently or sequentially.



Section 26-17-503 - Requirements for genetic testing.

(a) Genetic testing must be of a type reasonably relied upon by experts in the field of genetic testing and performed in a testing laboratory accredited by:

(1) the American Association of Blood Banks, or a successor to its functions;

(2) the American Society for Histocompatibility and Immunogenetics, or a successor to its functions; or

(3) an accrediting body designated by the federal Secretary of Health and Human Services.

(b) A specimen used in genetic testing may consist of one or more samples, or a combination of samples, of blood, buccal cells, bone, hair, or other body tissue or fluid. The specimen used in the testing need not be of the same kind for each individual undergoing genetic testing.

(c) Based on the ethnic or racial group of an individual, the testing laboratory shall determine the databases from which to select frequencies for use in calculation of the probability of paternity. If there is disagreement as to the testing laboratory's choice, the following rules apply:

(1) The court, upon motion, may require the testing laboratory, prior to final adjudication of paternity, to recalculate the probability of paternity using an ethnic or racial group different from that used by the laboratory.

(2) The individual objecting to the testing laboratory's initial choice shall:

(A) if the frequencies are not available to the testing laboratory for the ethnic or racial group requested, provide the requested frequencies compiled in a manner recognized by accrediting bodies; or

(B) engage another testing laboratory to perform the calculations.

(3) The testing laboratory may use its own statistical estimate if there is a question regarding which ethnic or racial group is appropriate. If available, the testing laboratory shall calculate the frequencies using statistics for any other ethnic or racial group requested.

(d) If, after recalculation using a different ethnic or racial group, genetic testing does not rebuttably identify a man as the father of a child under Section 26-17-505, an individual who has been tested may be required to submit to additional genetic testing.



Section 26-17-504 - Report of genetic testing.

(a) A report of genetic testing must be in a record and signed under penalty of perjury by a designee of the testing laboratory. A report made under the requirements of this article is self-authenticating.

(b) Documentation from the testing laboratory of the following information is sufficient to establish a reliable chain of custody that allows the results of genetic testing to be admissible without testimony:

(1) the names and photographs of the individuals whose specimens have been taken;

(2) the names of the individuals who collected the specimens;

(3) the places and dates the specimens were collected;

(4) the names of the individuals who received the specimens in the testing laboratory; and

(5) the dates the specimens were received.



Section 26-17-505 - Genetic testing results; rebuttal.

(a) Under this chapter, a man is rebuttably identified as the father of a child if the genetic testing complies with this article and the results disclose that:

(1) the man has at least a 99 percent probability of paternity, using a prior probability of 0.50, as calculated by using the combined paternity index obtained in the testing; and

(2) a combined paternity index of at least 100 to 1.

(b) A man identified under subsection (a) as the father of the child may rebut the genetic testing results only by other genetic testing satisfying the requirements of this article which:

(1) excludes the man as a genetic father of the child; or

(2) identifies another man as the possible father of the child.

(c) Except as otherwise provided in Section 26-17-510, if more than one man is identified by genetic testing as the possible father of the child, the court or the Alabama Department of Human Resources pursuant to Section 30-3-197 shall order them to submit to further genetic testing to identify the genetic father.



Section 26-17-506 - Costs of genetic testing.

(a) Subject to assessment of costs under Article 6, the cost of initial genetic testing must be advanced:

(1) by the Alabama Department of Human Resources in a proceeding in which the Alabama Department of Human Resources is providing services, except when alternative arrangements have been made between the Alabama Department of Human Resources and the testing laboratory;

(2) by the individual who made the request;

(3) as agreed by the parties; or

(4) as ordered by the court.

(b) If paternity is established and the cost of the genetic test was paid for by the Alabama Department of Human Resources, the department may seek recoupment of the cost for the genetic test from the alleged father who denied paternity.



Section 26-17-507 - Additional genetic testing.

The court or the Alabama Department of Human Resources pursuant to Section 30-3-197 shall order additional genetic testing upon the request of a party who contests the result of the original testing. If the previous genetic testing identified a man as the father of the child under Section 26-17-505, the court or the Alabama Department of Human Resources pursuant to Section 30-3-197 may not order additional testing unless the party provides advance payment for the testing.



Section 26-17-508 - Genetic testing when specimens not available.

(a) Subject to subsection (b), if a genetic-testing specimen is not available from an individual who may be the mother or the father of a child, for good cause and under circumstances the court considers to be just, the court may order the following individuals to submit specimens for genetic testing:

(1) the parents of the individual;

(2) brothers and sisters of the individual;

(3) other children of the individual and their other parent; and

(4) other relatives of the individual necessary to complete genetic testing.

(b) Issuance of an order under this section requires a finding that a need for genetic testing outweighs the legitimate interests of the person sought to be tested.



Section 26-17-509 - Deceased individual.

For good cause shown, the court may order genetic testing of a deceased individual.



Section 26-17-510 - Identical brothers.

(a) The court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

(b) If each brother satisfies the requirements as the identified father of the child under Section 26-17-505 without consideration of another identical brother being identified as the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.



Section 26-17-511 - Confidentiality of genetic testing.

An individual who intentionally releases an identifiable specimen of another individual for any purpose other than that relevant to the proceeding regarding parentage without a court order or the written permission of the individual who furnished the specimen commits a Class A misdemeanor.






Article 6 - Proceeding to Adjudicate Parentage.

Part 1 - Nature of Proceeding.

Section 26-17-601 - Proceeding authorized.

(a) A civil proceeding may be maintained to adjudicate the parentage of a child. The proceeding is governed by the Alabama Rules of Civil Procedure or the Alabama Rules of Juvenile Procedure as such applies to the court in which the proceeding is filed.

(b) Stipulations in any agreement that seek to bar a paternity action are not enforceable.



Section 26-17-602 - Standing to maintain proceeding.

Subject to Article 3 and Sections 26-17-607 and 26-17-609, a proceeding to adjudicate parentage may be maintained by:

(1) the child;

(2) the mother of the child;

(3) a man whose paternity of the child is to be adjudicated;

(4) the Alabama Department of Human Resources;

(5) an authorized adoption agency or licensed child-placing agency licensed in Alabama or any other state that is properly authorized to do business in Alabama;

(6) a representative authorized by law to act for an individual who would otherwise be entitled to maintain a proceeding but who is deceased, incapacitated, or a minor; or

(7) any interested person.



Section 26-17-603 - Parties to proceeding.

The following individuals must be joined as parties in a proceeding to adjudicate parentage:

(1) the mother of the child; and

(2) a man whose paternity of the child is to be adjudicated.



Section 26-17-604 - Personal jurisdiction.

(a) An individual may not be adjudicated to be a parent unless the court has personal jurisdiction over the individual.

(b) A court of this state having jurisdiction to adjudicate parentage may exercise personal jurisdiction over a nonresident individual, or the guardian or conservator of the individual, if the conditions prescribed in Section 30-3A-201 are fulfilled.

(c) Lack of jurisdiction over one individual does not preclude the court from making an adjudication of parentage binding on another individual over whom the court has personal jurisdiction.



Section 26-17-605 - Venue.

Venue for a proceeding to adjudicate parentage is in the county of this state in which:

(1) the child resides;

(2) the defendant resides;

(3) a proceeding for probate or administration of the presumed or alleged father's estate has been commenced; or

(4) the plaintiff resides, only if the circumstances in subdivisions (1), (2), or (3) do not apply.



Section 26-17-606 - No limitation to adjudicate parentage for a child having no presumed, acknowledged, or adjudicated father; limitation for child support.

(a) Except as provided in subsection (b) a proceeding to adjudicate the parentage of a child having no presumed, acknowledged, or adjudicated father may be commenced at any time, even after:

(1) the child becomes an adult, but only if the child initiates the proceeding; or

(2) an earlier proceeding to adjudicate paternity has been dismissed based on the application of a statute of limitation then in effect.

(b) An action to determine paternity for the purposes of obtaining support shall not be brought after the child obtains age 19, unless otherwise provided by law.



Section 26-17-607 - Action to disprove parentage when there is a presumed father.

(a) Except as otherwise provided in subsection (b), a presumed father may bring an action to disprove paternity at any time. If the presumed father persists in his status as the legal father of a child, neither the mother nor any other individual may maintain an action to disprove paternity.

(b) A presumption of paternity under this section may be rebutted in an appropriate action only by clear and convincing evidence. In the event two or more conflicting presumptions arise, that which is founded upon the weightier considerations of public policy and logic, as evidenced by the facts, shall control. The presumption of paternity is rebutted by a court decree establishing paternity of the child by another man.



Section 26-17-608 - Estoppel to deny paternity.

(a) In a proceeding to adjudicate the parentage of a child having a presumed father or to challenge the paternity of a child having an acknowledged father, the court may deny a complaint seeking to disprove paternity if the court determines that:

(1) the conduct of the mother or the presumed or acknowledged father estops that party from denying parentage; and

(2) it would be inequitable to disprove the father-child relationship between the child and the presumed or acknowledged father.

(b) When determining whether to deny the complaint, the court shall consider the following factors:

(1) the length of time between the proceeding to adjudicate parentage and the time that the presumed or acknowledged father was placed on notice that he might not be the genetic father;

(2) the length of time during which the presumed or acknowledged father has assumed the role of father of the child;

(3) the facts surrounding the presumed or acknowledged father's discovery of his possible nonpaternity;

(4) the nature of the relationship between the child and the presumed or acknowledged father;

(5) the age of the child;

(6) the harm that may result to the child if presumed or acknowledged paternity is successfully disproved;

(7) the nature of the relationship between the child and any alleged father;

(8) the extent to which the passage of time reduces the chances of establishing the paternity of another man and a child-support obligation in favor of the child; and

(9) other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed or acknowledged father or the chance of other harm to the child.

(c) In a proceeding involving the application of this section, a minor or incapacitated child must be represented by a guardian ad litem.



Section 26-17-609 - Limitation: Child having acknowledged.

(a) If a child has an acknowledged father, a signatory to the acknowledgment of paternity may maintain a proceeding seeking to rescind the acknowledgment or challenge the paternity of the child only within the time allowed under Section 26-17-307 or 26-17-308.

(b) If a child has an acknowledged father, an individual, who is not a signatory to the acknowledgment of paternity and who seeks an adjudication of paternity of the child may maintain a proceeding at any time after the effective date of the acknowledgment if the court determines that it is in the best interest of the child.



Section 26-17-611 - Proceeding before birth.

A proceeding to determine parentage may be commenced before the birth of the child, but may not be concluded until after the birth of the child. The following actions may be taken before the birth of the child:

(1) service of process;

(2) discovery; and

(3) except as prohibited by Section 26-17-502, collection of specimens for genetic testing.



Section 26-17-612 - Child as party; representation.

(a) A minor child is a permissible party, but is not a necessary party to a proceeding under this article.

(b) The court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the court finds that the interests of the child are not adequately represented.

(c) The court shall appoint a guardian ad litem to represent a defendant who is a minor and who is not otherwise represented by counsel.



Section 26-17-613 - Right to counsel; fees, expenses, and costs.

(a) In all proceedings under this chapter, any party may be represented by counsel.

(b) Nothing contained in this chapter shall be construed so as to guarantee court-appointed counsel at the state's expense to any party who is not otherwise entitled to court-appointed counsel under statutory or case law. Appointment of counsel for a minor defendant or party who is entitled to counsel and the compensation of such appointed counsel shall be governed by other applicable law.






Part 2 - Special Rules for Proceeding to Adjudicate Parentage.

Section 26-17-621 - Admissibility of results of genetic testing; expenses.

(a) Except as otherwise provided in subsection (c), a record of a genetic-testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects in writing to its admission within 14 days after its receipt by the objecting party and cites specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) voluntarily or pursuant to an order of the court or the Alabama Department of Human Resources; or

(2) before or after the commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call one or more genetic-testing experts to testify in person or by another method approved by the court. Unless otherwise ordered by the court, the party offering the testimony bears the expense for the expert testifying.

(c) Copies of bills for prenatal and postnatal health care for the mother and child which are furnished to the adverse party not less than 30 days before the date of a hearing are admissible unless objected to by the adverse party to establish:

(1) the amount of the charges billed; and

(2) that the charges were reasonable, necessary, and customary.



Section 26-17-622 - Consequences of declining genetic testing.

(a) A court order for genetic testing is enforceable by contempt.

(b) If a party declines to submit to genetic testing ordered by the court, the court for that reason may adjudicate parentage contrary to the position of that party.

(c) Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the court may order the testing of the child and every man whose paternity is being adjudicated.



Section 26-17-623 - Admission of paternity authorized.

(a) A defendant in a proceeding to adjudicate parentage may admit to the paternity of a child by filing a verified pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the court shall issue an order adjudicating the child to be the child of the man admitting paternity.



Section 26-17-624 - Temporary order.

(a) In a proceeding under this article, upon a motion by a party the court shall issue a temporary order for support of a child if the order is appropriate and the individual ordered to pay support is:

(1) a presumed father of the child;

(2) petitioning to have his paternity adjudicated;

(3) identified as the father through genetic testing under Section 26-17-505;

(4) an alleged father who has declined to submit to genetic testing;

(5) shown by clear and convincing evidence to be the father of the child; or

(6) the mother of the child.

(b) A temporary order may include provisions for custody and visitation as provided by other law of this state.






Part 3 - Hearings and Adjudication.

Section 26-17-631 - Rules for adjudication of paternity.

The court shall apply the following rules to adjudicate the paternity of a child:

(1) The paternity of a child having a presumed, acknowledged, or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child.

(2) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child under Section 26-17-505 must be adjudicated the father of the child.

(3) If the court finds that genetic testing under Section 26-17-505 neither identifies nor excludes a man as the father of a child, the results of genetic testing, and other evidence, are admissible to adjudicate the issue of paternity.

(4) Unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing must be adjudicated not to be the father of the child.



Section 26-17-632 - Jury prohibited.

The court, without a jury, shall adjudicate paternity of a child.



Section 26-17-633 - Hearings; inspection of records.

(a) On request of a party and for good cause shown, the court may close a proceeding under this article.

(b) A court file in a proceeding under this article is available for public inspection unless sealed by an order of the court for good cause.



Section 26-17-634 - Order on default.

The court shall issue an order adjudicating the paternity of a man who:

(1) after service of process, is in default; and

(2) is found by the court to be the father of a child.



Section 26-17-635 - Dismissal for want of prosecution.

The court may issue an order dismissing a proceeding commenced under this chapter for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.



Section 26-17-636 - Order adjudicating parentage; limitation on liability for education and support; cost, fees, and expenses.

(a) The court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by name and date of birth, if known.

(c) Except as otherwise provided in subsection (d), the court may assess filing fees, reasonable attorney's fees, fees for genetic testing, other costs, and necessary travel and other reasonable expenses incurred in a proceeding under this article, subject to the following rules:

(1) Parties to proceedings under this chapter should pay the fees and expenses of retained counsel, expert witnesses, guardians ad litem, the costs of appropriate tests and other costs of the trial as they may, themselves, incur. The court may order reasonable fees for attorneys, expert witnesses, guardian ad litem fees, costs of appropriate tests and other costs of the trial, including docket fees, to be paid by the parties in such proportions as the court may direct. In the event the court determines that a party is unable to pay the fees and costs as directed, it may order fees and costs, including fees and costs of appropriate tests, if such tests have been ordered by the court as provided in Section 26-17-506, to be paid from the fund entitled, "court costs not otherwise provided for." If costs and fees are ordered to be paid from the fund, claims shall be submitted by the clerk of the court to the state Comptroller for audit and allowance and, if approved by the Comptroller, shall be forwarded to the State Treasurer for payment from the fund. Provided, docket fees and fees of retained counsel shall not be paid from the fund. Docket fees shall be waived if the court determines that the parties are incapable of paying them.

(2) When an action is brought by the Department of Human Resources, its agent, the district attorney, or an attorney authorized to represent the State of Alabama, no fee shall be paid to the clerk of the court but may be taxed as a cost of the action as provided herein. If an appeal is taken by the state, no security for the costs need be given.

(3) The court may award attorney's fees and other expenses, which may be paid directly to the attorney, who may enforce the order in the attorney's own name.

(d) When a party bringing an action is represented by the district attorney or attorney authorized to represent the State of Alabama, no filing fee shall be paid to the clerk of the court but may be taxed as a cost of the action as provided herein. The court may not assess fees, costs, or expenses against the support-enforcement agency of this state or another state, except as provided by other law or except for good cause shown.

(e) On request of a party and for good cause shown, the court may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's birth certificate, the court shall order the Alabama Office of Vital Statistics to issue an amended birth certificate.

(g) The order of the court determining the existence or nonexistence of the parent and child relationship is determinative for all purposes. Upon paternity being established, the court shall immediately determine support payments at the conclusion of the paternity hearing and make support payment determination including the provision for medical support or health insurance a part of the order establishing paternity. The order may contain any other provision directed against the appropriate party to the proceeding, concerning the duty of support, the custody and visitation of the child or the furnishing of bond or other security for payment under the order. The order may direct the father to pay the reasonable expenses of the mother's pregnancy and confinement.

(h) Except as provided in Title 30, Chapter 3, Article 5, a parent's liabilities for past support is limited to a period of two years next preceding the commencement of an enforcement action under this chapter unless an order of support has been previously entered.

(i) The provisions of this article do not extend the time within which a right of inheritance or a right to a succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates or to the determination of heirship, or otherwise.



Section 26-17-637 - Binding effect of determination of parentage.

(a) Except as otherwise provided in subsection (b), a determination of parentage is binding on:

(1) all signatories to an acknowledgement as provided in Article 3; and

(2) all parties to an adjudication by a court acting under circumstances that satisfy the jurisdictional requirements of Section 30-3A-201.

(b) A child is not bound by a determination of parentage under this chapter unless the child was a party or was represented in the proceeding determining parentage by a guardian ad litem.

(c) In a proceeding to dissolve a marriage, the court is deemed to have made an adjudication of the parentage of a child if the court acts under circumstances that satisfy the jurisdictional requirements of Section 30-3A-201, and the final order expressly identifies a child as a "child of the marriage," "issue of the marriage," or similar words indicating that the husband is the father of the child.

(d) Except as otherwise provided in subsection (b), a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by an individual who was not a party to the earlier proceeding.

(e) A party to an adjudication of paternity may challenge the adjudication only under law of this state relating to appeal, vacation of judgments, or other judicial review including proceedings under Section 26-17A-1.



Section 26-17-638 - Post judgment motions and hearings.

Post judgment motions and hearings are governed by the Alabama Rules of Civil Procedure, the Alabama Rules of Appellate Procedure, and the Alabama Rules of Juvenile Procedure.









Article 7 - Child of Assisted Reproduction.

Section 26-17-701 - Scope of article.

This article does not apply to the birth of a child conceived by means of sexual intercourse.



Section 26-17-702 - Parental status of donor.

A donor who donates to a licensed physician for use by a married woman is not a parent of a child conceived by means of assisted reproduction. A married couple who, under the supervision of a licensed physician, engage in assisted reproduction through use of donated eggs, sperm, or both, will be treated at law as if they are the sole natural and legal parents of a child conceived thereby.



Section 26-17-703 - Husband's paternity of child of assisted reproduction.

If a husband provides sperm for, or consents to, assisted reproduction by his wife as provided in Section 26-17-704, he is the father of a resulting child.



Section 26-17-704 - Consent to assisted reproduction.

(a) Consent by a married woman to assisted reproduction for herself must be in a record signed by the woman and her husband and maintained by the assisting licensed physician. Consent by the husband of a married woman is not required for the donation of eggs by a married woman for assisted reproduction by another woman.

(b) Failure of the husband to sign a consent required by subsection (a), before or after birth of the child, does not preclude a finding that the husband is the father of the child born to his wife if the wife and husband openly held out the child as their own.

(c) The consent of a spouse to assisted reproduction may be withdrawn by that individual at anytime before placement of the donated eggs, sperm, or embryos. The withdrawal must be in a signed record maintained by the licensed assisting physician.



Section 26-17-705 - Limitation on husband's dispute of paternity.

The husband of a wife who gives birth to a child by means of assisted reproduction may challenge his paternity of the child in the same manner as a presumed father under Section 26-17-607.



Section 26-17-706 - Effect of dissolution of marriage.

(a) If a marriage is dissolved before placement of eggs, sperm, or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a signed record, maintained by the licensed assisting physician, that if assisted reproduction were to occur after a divorce, the former spouse would be a parent of the child.

(b) The consent of a former spouse to assisted reproduction may be withdrawn by that individual in a signed record, maintained by the licensed assisting physician, at any time before placement of eggs, sperm, or embryos. An individual who withdraws consent under this section is not a parent of the resulting child.



Section 26-17-707 - Parental status of deceased spouse.

If a spouse dies before placement of eggs, sperm, or embryos, the deceased spouse is not a parent of the resulting child unless the deceased spouse consented in a signed record, maintained by the licensed assisting physician, that if assisted reproduction were to occur after death, the deceased individual would be a parent of the child.






Article 8 - Gestational Agreement.



Article 9 - Miscellaneous Provisions.

Section 26-17-901 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 26-17-902 - Severability clause.

If any provision of this chapter or its application to an individual or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



Section 26-17-903 - Time of taking effect.

This chapter takes effect on January 1, 2009.



Section 26-17-904 - Transitional provision.

A proceeding to adjudicate parentage which was commenced before January 1, 2009, is governed by the law in effect at the time the proceeding was commenced.



Section 26-17-905 - Orders - Enforcement.

Pursuant to the Uniform Enforcement of Foreign Judgments Act, Sections 6-9-230 et seq., a court in this state shall give full faith and credit to a paternity determination of any other state whether established through a voluntary acknowledgment, an administrative process, or a judicial process which paternity determination shall be enforced and otherwise treated in the same manner as a paternity determination of this state.









Chapter 17A - REOPENING OF PATERNITY CASE BASED ON SCIENTIFIC EVIDENCE.

Section 26-17A-1 - Reopening of paternity case.

(a) Upon petition of the defendant in a paternity proceeding where the defendant has been declared the legal father, the case shall be reopened if there is scientific evidence presented by the defendant that he is not the father. The court shall admit into evidence any scientific test recognized by the court that has been conducted in accordance with established scientific principles or the court may order a blood test, or a Deoxyribose Nucleic Acid test of the mother, father, and child. Whenever the court orders a test and any of the persons to be tested refuse to submit to the test, the fact shall be disclosed at the trial, unless good cause is shown.

(b) The test shall be made by a qualified expert approved by the court. The expert may be called by the court or any party as a witness to testify to the test results and shall be subject to cross-examination by the parties. The test results may be admitted into evidence. If more than one test is performed and the results are conflicting, none of the test results shall be admissible as evidence of paternity or nonpaternity.

(c) Compensation of the expert witness shall be paid by the petitioner.

(d) In the event the child has been adopted the matter of paternity may not be reopened under this chapter.



Section 26-17A-2 - Claim for damages against court rendering initial order of paternity.

In any decree setting aside an order of paternity pursuant to this chapter, there shall be no claim for damages against the court rendering the initial order of paternity nor any reimbursement or recoupment of money or damages against the mother, the state, or any employee or agent of the state.






Chapter 18 - CHILD PROTECTION.

Section 26-18-1 - Short title.

Repealed by Act 2008-277, §30, effective January 1, 2009.



Section 26-18-2 - Purpose; precedence of appeals.

Repealed by Act 2008-277, §30, effective January 1, 2009.



Section 26-18-3 - Definitions.

Repealed by Act 2008-277, §30, effective January 1, 2009.



Section 26-18-4 - Applicability of Rules of Juvenile Procedure; allegation and proof of ability to assume custody of child.

Repealed by Act 2008-277, §30, effective January 1, 2009.



Section 26-18-5 - Who may file petition.

Amended and renumbered as Section 12-15-317 by Act 2008-277, §19, effective January 1, 2009.



Section 26-18-6 - Service of process.

Amended and renumbered as Section 12-15-318 by Act 2008-277, §19, effective January 1, 2009.



Section 26-18-7 - Grounds for termination of parental rights; factors considered; presumption arising from abandonment.

Amended and renumbered as Section 12-15-319 by Act 2008-277, §19, effective January 1, 2009.



Section 26-18-8 - Transfer of custody.

Amended and renumbered as Section 12-15-320 by Act 2008-277, §19, effective January 1, 2009.



Section 26-18-9 - Periodic review of efforts to achieve adoption of child in custody of another after parental rights terminated.

Amended and renumbered as Section 12-15-321 by Act 2008-277, §19, effective January 1, 2009.



Section 26-18-10 - Authority of one in custody to place child for adoption or consent to adoption.

Amended and renumbered as Section 12-15-322 by Act 2008-277, §19, effective January 1, 2009.



Section 26-18-11 - Applicability.

Renumbered as Section 12-15-324 by Act 2008-277, §19, effective January 1, 2009.






Chapter 19 - BUREAU FOR INFORMATION ON MISSING PERSONS.

Section 26-19-1 - Definitions.

For purposes of this chapter, the following words shall have the meanings ascribed, unless the context clearly indicates otherwise:

(1) ACMEC. The Alabama Center for Missing and Exploited Children created by this chapter within the department.

(2) CJIC. The Criminal Justice Information Center of the state.

(3) DEPARTMENT. The Alabama State Law Enforcement Agency.

(4) LAW ENFORCEMENT AGENCIES. Federal, state and local law enforcement agencies of this state primarily, and of other states generally.

(5) MISSING CHILD. A child whose whereabouts are unknown to the child's legal custodian, the circumstances of whose absence indicate that:

a. The child did not voluntarily leave the care and control of the custodian, and the taking of the child was not authorized by law; or

b. The child voluntarily left the care and control of the child's legal custodian without the custodian's consent and without intent to return.

(6) MISSING PERSON. A person 18 years old or older whose disappearance is possibly not voluntary.

(7) NCIC. The National Crime Information Center and its computer system of reported missing persons and unidentified deceased persons maintained by the Federal Bureau of Investigation.

(8) SECRETARY. The Secretary of the Alabama State Law Enforcement Agency.



Section 26-19-2 - Alabama Center for Missing and Exploited Children created; general purpose.

There is created within the Alabama State Law Enforcement Agency a statewide information and investigation center for the reporting by law enforcement agencies and other agencies and persons of missing persons, exploited children, and unidentified deceased persons. The center shall be known as the Alabama Center for Missing and Exploited Children, which may be referred to simply as "ACMEC."



Section 26-19-3 - Authority to transfer, hire, etc., personnel.

The Secretary of the Alabama State Law Enforcement Agency is required to establish the Alabama Center for Missing and Exploited Children within the department, and for any purposes, may transfer or assign existing personnel within the department and may hire additional technical, legal, clerical, investigative, and other persons necessary to implement this chapter.



Section 26-19-4 - Specific functions of bureau.

ACMEC shall be responsible for the following specific functions:

(1) To receive and promptly enter into the Alabama State Law Enforcement Agency's computer system all reports of law enforcement agencies, and other persons and agencies, of missing children and adults, exploited children, and of unidentified deceased persons, and all pertinent information submitted by the person or agency reporting which is contained in any investigation or investigations conducted pursuant to the report. ACMEC shall promptly enter the information in the NCIC computer network. If a missing person is subsequently found or if an unidentified deceased person is subsequently identified, and the information is reported to the ACMEC, ACMEC shall maintain, as necessary, the data for law enforcement purposes only.

(2) To coordinate with and provide assistance to state and local public and private nonprofit agencies, including those of other states and the federal government, in investigating cases of missing persons, exploited children, and unidentified bodies and to conduct appropriate investigations.

(3) To provide training to law enforcement officers, other professionals, and medical examiners, when available, on issues relating to missing persons, exploited children, and unidentified bodies.

(4) To compile annual statistics on the number of missing persons, exploited children, and unidentified deceased persons in this state.

(5) To develop recommendations for uniform reporting and investigation protocol for law enforcement agencies within this state and the use of computer systems.

(6) To establish and operate a toll free telephone number to assist agencies and individuals in the reporting of missing persons, exploited children, and unidentified deceased persons.

(7) To provide periodic lists, including photographs if available, to the State Board of Education, of all missing school children in this state, grades K-12.

(8) To assist local law enforcement agencies and other agencies to set up direct computer access to the state computer system.

(9) To solicit and collect from the state and local public and private nonprofit agencies in other states and of the national government dealing with missing persons all available lists of missing children grades K-12 for dissemination to the State Board of Education.

(10) To provide all state and local public and private nonprofit agencies in other states or of the national government dealing with missing persons a list of all missing Alabama children, with photographs, if available, for dissemination to the school systems of other states to locate the children.

(11) To act as liaison between private citizens and law enforcement agencies regarding the appropriate procedures for handling and responding to missing person cases and cases involving exploited children.

(12) To assist local law enforcement agencies and community organizations who sponsor programs to fingerprint children by enabling parents to retain a permanent fingerprint record of their children for identification purposes.

(13) To assist in the preparation and dissemination of fliers of missing persons, exploited children, and their abductors.

(14) To operate a resource center of information regarding prevention of abduction and sexual exploitation of children.



Section 26-19-5 - Law enforcement agencies to report missing persons to ACMEC; contents of report.

Any law enforcement agency in this state in which a complaint of a missing person has been filed shall prepare and send a report to ACMEC immediately on any missing person or unidentified deceased person. That report shall include, but is not limited to, the following:

(1) All information contained in the complaint on a missing person.

(2) All information or evidence gathered by a preliminary investigation, if one was made.

(3) A statement, by the law enforcement officer in charge, setting forth that officer's assessment of the case based upon all evidence and information received.

(4) An explanation of the next steps to be taken by the law enforcement agency filing the report.



Section 26-19-6 - Forwarding report to other law enforcement agencies.

Upon completion of the report, a copy of the teletype message with pertinent information shall be forwarded to:

(1) All law enforcement agencies having jurisdiction of the location in which the missing person lives or was last seen.

(2) All law enforcement agencies considered to be potentially involved by the law enforcement agency filing the report.

(3) All law enforcement agencies which the complainant requests the report to be sent to, if the request is reasonable in light of the information contained in the report.

(4) Any law enforcement agency requesting a copy of the missing person report.



Section 26-19-7 - Duties of law enforcement agencies upon receiving report of missing person.

Upon receiving a report of a person believed to be missing, the law enforcement agency shall conduct a preliminary investigation to determine whether the person is missing. If the person is determined to be missing, the agency shall immediately enter identifying and descriptive information about the person to the Alabama Center for Missing and Exploited Children (ACMEC) and to the National Crime Information Center (NCIC) through the Criminal Justice Information Center (CJIC). Law enforcement agencies having direct access to the CJIC and the NCIC computer shall enter and retrieve the data directly and shall cooperate in the entry and retrieval of data on behalf of law enforcement agencies which do not have direct access to the systems. Law enforcement agencies shall likewise report or enter data to ACMEC relating to unidentified deceased persons.



Section 26-19-8 - Duties of law enforcement agencies upon locating missing person.

Immediately after a missing person is located, or an unidentified deceased person is subsequently identified, the law enforcement agency which locates or returns the missing person, or which identifies a previously unidentified deceased person, shall notify the law enforcement agency having jurisdiction over the investigation, and that agency shall cancel the entry from the state CJIC, the NCIC computer, and from ACMEC.



Section 26-19-9 - Board of Education to compile and distribute list of missing school children.

The State Board of Education shall perform the following functions:

(1) Collect each month a list of missing Alabama school children, with a photograph, if available, as provided by ACMEC. A missing Alabama school child shall be defined for the purposes of this section as a child under 18 years whose whereabouts are unknown and who may reasonably be expected to be attending an Alabama school. The list shall be designed to include such information as the board deems necessary for the identification of the missing school child.

(2) Compile from the information collected pursuant to subdivision (1) a list of missing school children, to be distributed monthly to all public school systems admitting children to kindergarten through grade 12. The list shall include the names of all such missing children, together with such other information, with photographs, when available. The school systems shall distribute this information to the public schools in the system by whatever manner each system deems appropriate.

(3) Obtain from principals of public, private, and parochial schools in Alabama the name, birthdate, and Social Security number of each pupil who enrolls in the school for the first time and submit the information to ACMEC within thirty (30) days of the pupil's enrollment.



Section 26-19-10 - Public school systems to notify Department of Education and ACMEC when missing school child found.

Every public school system in this state shall notify the Department of Education and ACMEC immediately with respect to any child whose name appears on the department's list of missing school children who is subsequently found.






Chapter 19A - MISSING SENIOR CITIZEN ALERT.

Section 26-19A-1 - Short title.

This chapter shall be known and may be cited as the Missing Senior Citizen Alert Act.



Section 26-19A-2 - Purpose.

The Missing Senior Citizen Alert Act is enacted for the following purposes:

(1) To provide a rapid response to missing or lost senior citizens at risk of bodily harm or death.

(2) To gain the voluntary assistance of the broadcast media to help locate missing senior citizens.



Section 26-19A-3 - Definitions.

When used in this chapter, the following words and terms shall have the following meanings:

(1) ACJIC. The Alabama Criminal Justice Information Center.

(2) BROADCASTER. Any entity that is engaged in the business of broadcasting video or audio programs, whether through the public airwaves, by cable, by direct or indirect satellite transmissions, or by any other means of communication.

(3) DEPARTMENT. The Alabama State Law Enforcement Agency.

(4) MISSING SENIOR CITIZEN ALERT. A voluntary program entered into by the department and other local and state law enforcement agencies and the Alabama Association of Broadcasters and broadcasters licensed to serve in the state, which provides that if the department verifies that a senior citizen is missing or lost and in danger, a media alert is transmitted. The broadcasters participating in the program then issue a media alert.



Section 26-19A-4 - Missing senior alert - When activated.

A missing senior citizen alert shall be activated by the department when a senior citizen is reported missing and an investigation reveals the following:

(1) The senior citizen is at risk of bodily harm or death.

(2) There is enough descriptive information about the senior to believe an immediate media alert would help investigators locate the person.



Section 26-19A-5 - Missing senior alert - Activation.

Once a determination has been made to activate the missing senior citizen media alert, the originating agency shall do the following:

(1) Issue a local media alert via E-mail and fax indicating that a senior citizen is missing.

(2) Prepare and send via E-mail and fax the information and description of the missing senior to the media in the appropriate area.

(3) Supplement the information by descriptions or photographs of the person to the media and the public through the following:

a. E-mail description.

b. Post the missing senior's photograph on the department's website.

(4)a. Once the senior is found or the case is closed, the initiating law enforcement agency shall notify the department which shall distribute a media alert cancellation.

b. Law enforcement officials shall notify other agencies of the cancellation.



Section 26-19A-6 - Rules and regulations.

The department may adopt any rules necessary to implement this chapter.






Chapter 19B - Hiawayi Robinson Emergency Missing Child Alert System.

Section 26-19B-1 - Short title.

This chapter shall be known and may be cited as the Hiawayi Robinson Emergency Missing Child Alert System Act.



Section 26-19B-2 - Emergency Missing Child Alert System established; implementation.

(a) There is established a statewide Emergency Missing Child Alert System to be developed and implemented by the Secretary of the Alabama State Law Enforcement Agency, or his or her designee, who shall serve as the state coordinator of the alert system.

(b) The agency shall implement this system in conjunction with any existing missing child notification system used by the agency.

(c) All local law enforcement agencies shall participate in the alert system.



Section 26-19B-3 - Emergency missing child alert - Criteria.

When a missing child report is given to a local law enforcement agency and every person accountable for the care of a child under 18 years of age, including, but not limited to, parents, grandparents, other relatives, teachers, or other caregivers, has been contacted and confirms that the whereabouts of the child is unknown, the local law enforcement agency shall immediately request an emergency missing child alert, if the criteria adopted by the Alabama State Law Enforcement Agency have been met.



Section 26-19B-4 - Emergency missing child alert - Activation.

(a) Once a determination has been made to activate an emergency missing child alert, the local law enforcement agency shall do the following:

(1) Immediately request the Alabama State Law Enforcement Agency to issue an emergency missing child alert, providing all pertinent information regarding the missing child to the agency.

(2) Supplement the information by descriptions and photographs of the child to the Alabama State Law Enforcement Agency for dissemination to the media, to the public through any means available, including the Internet, and by posting the missing child's photograph on the agency's website, if available.

(b) The Alabama State Law Enforcement Agency shall do both of the following:

(1) Prepare and send via email the information and description of the missing child to the media statewide.

(2) Post the missing child's photograph on the agency's website.

(c) Once a missing child is found or the case is closed, the originating law enforcement agency shall request the Alabama State Law Enforcement Agency to deactivate the emergency missing child alert.



Section 26-19B-5 - Duties of Alabama Law Enforcement Agency.

(a) The Alabama State Law Enforcement Agency shall do all of the following:

(1) Adopt rules necessary to ensure the proper implementation of the emergency missing child alert system, including procedures for the activation and deactivation of the alert system.

(2) Prescribe forms for use by local law enforcement agencies for activating the alert system and transmitting information to the Alabama State Law Enforcement Agency regarding a missing child.

(3) Research enhanced technological methods for the expeditious public notification of a missing child, including electronic and web-based technologies and rapid telephone systems that alert residents in a targeted area, and implement those technological methods if feasible.

(b) The Alabama State Law Enforcement Agency or a local law enforcement agency may recruit public and commercial television, radio, cable, print or electronic media, other media, private commercial entities, state or local governmental entities, the public, and other appropriate persons to assist in developing and implementing the alert system.

(c) The Alabama State Law Enforcement Agency may enter into agreements with participants in the alert system to provide necessary support for the alert system.



Section 26-19B-6 - Liability of entities and individuals.

An entity or individual participating in the dissemination of an alert generated through the alert system under this chapter is not liable for any civil damages arising from the dissemination of the alert absent unreasonable, wanton, willful, or intentional conduct.






Chapter 20 - SEX CRIME RECORDS OF EMPLOYEES SUPERVISING CHILDREN.

Section 26-20-1 - Certain employers to check sex crime records of applicants who would supervise minors; limitations.

Repealed by Act 2000-775, p. 1775, §12, effective November 1, 2000.



Section 26-20-2 - Other employers to obtain statement from employees disclosing sex crimes; required information; disposition of form statement; verification process.

Repealed by Act 2000-775, p. 1775, §12, effective November 1, 2000.



Section 26-20-3 - Penalty for false statements by employees.

Repealed by Act 2000-775, p. 1775, §12, effective November 1, 2000.



Section 26-20-4 - Exempt employees required to submit statement.

Repealed by Act 2000-775, p. 1775, §12, effective November 1, 2000.



Section 26-20-5 - "Sex crime" defined.

Repealed by Act 2000-775, p. 1775, §12, effective November 1, 2000.



Section 26-20-6 - Records, statements, etc., required by chapter to be confidential.

Repealed by Act 2000-775, p. 1775, §12, effective November 1, 2000.






Chapter 21 - PARENTAL CONSENT TO PERFORMING ABORTION UPON MINOR.

Section 26-21-1 - Legislative purpose and findings.

(a) It is the intent of the Legislature in enacting this parental consent provision to further the important and compelling state interests of: (1) protecting minors against their own immaturity, (2) fostering the family structure and preserving it as a viable social unit, and (3) protecting the rights of parents to rear children who are members of their household.

(b) The Legislature finds as fact that: (1) immature minors often lack the ability to make fully informed choices that take account of both immediate and long-range consequences, (2) the medical, emotional, and psychological consequences of abortion are serious and can be lasting, particularly when the patient is immature, (3) the capacity to become pregnant and the capacity for mature judgment concerning the wisdom of an abortion are not necessarily related, (4) parents ordinarily possess information essential to a physician's exercise of his or her best medical judgment concerning the child, and (5) parents who are aware that their minor daughter has had an abortion may better insure that she receives adequate medical attention after her abortion. The Legislature further finds that parental consultation is usually desirable and in the best interests of the minor.

(c) The Legislature further finds that the United States Supreme Court has held under certain circumstances a minor may seek permission to have an abortion without her parent's consent by petitioning a court. The Legislature enacts a judicial by-pass procedure for the purposes of meeting the Constitutional standard and finds that in order to do substantial justice it is necessary that the Alabama courts be provided guidance in determining appropriate procedure and evidence.

(d) The Legislature further finds the public policy of the State of Alabama is to respect life and provide safeguards to protect life in the criminal, health, and other laws of the State of Alabama; that in respecting and protecting life, there is included the unborn life of a child whose life may be subject to termination before birth by abortion and that when the mother of the unborn life is a minor who seeks an abortion through the judicial by-pass procedure, it is the interest of the State of Alabama to not only establish and protect the rights of the minor mother, but also to protect the state's public policy to protect unborn life; the protection of these interests is done, in part, by requiring judges to make determinations pursuant to the judicial by-pass procedure and to require judges be provided with sufficient evidence and information upon which they may make informed and proper decisions.

(e) Alabama judges are called upon to make decisions not only respecting the lives of born persons, such as in capital punishment cases, but also respecting the lives of unborn persons, such as in judicial by-pass cases for minor abortions; it is always the Legislature's intent to provide guidance to the Alabama courts on how life may be best protected.

(f) It is not the intent of the Legislature to place an undue burden on the minor's otherwise legal right to make a decision on whether to obtain an abortion of her unborn child; the Legislature's intent is to provide guidance and assistance to minors who find themselves in the unfortunate position of having to make such decisions and to courts who must act in the place of parents in providing an alternative by-pass mode for decision making.



Section 26-21-2 - Definitions.

For purposes of this chapter, the following definitions shall apply:

(1) MINOR. Any person under the age of 18 years;

(2) EMANCIPATED MINOR. Any minor who is or has been married or has by court order otherwise been legally freed from the care, custody, and control of her parents;

(3) ABORTION. The use or prescription of any instrument, medicine, drug, or any other substance or device with the intent to terminate the pregnancy of a woman known to be pregnant with knowledge that the termination by those means will with reasonable likelihood cause the death of the unborn child. Such use or prescription is not an abortion if done with the intent to save the life or preserve the health of an unborn child, remove a dead unborn child, or to deliver the unborn child prematurely in order to preserve the health of both the mother (pregnant woman) and her unborn child. The term "abortion" as used herein does not include a procedure or act to terminate the pregnancy of a woman with an ectopic pregnancy, nor does it include the procedure or act to terminate the pregnancy of a woman where the unborn child has a lethal anomaly. For the purposes of Sections 26-21-1, 26-21-2, 26-21-3, 26-21-4, 26-21-6, 26-21-6.1, and 26-21-7, a "lethal anomaly" means the child would die at birth, or be stillborn. For purposes of Sections 26-21-1, 26-21-2, 26-21-3, 26-21-4, 26-21-6, 26-21-6.1, and 26-21-7, the term "ectopic pregnancy" means any pregnancy resulting from a fertilized egg that was implanted or attached outside the uterus. The term "ectopic pregnancy" also includes a pregnancy resulting from a fertilized egg implanted inside the cornu of the uterus.

(4) MEDICAL EMERGENCY. A condition that, absent an abortion performed before the requirements of Sections 26-21-1, 26-21-2, 26-21-3, 26-21-4, 26-21-6, 26-21-6.1, and 26-21-7 are met, and based on the applicable standard of care, is likely to result in the death of the pregnant woman or is likely to result in substantial irreversible impairment of a major bodily function.



Section 26-21-3 - Written consent of parent or guardian to performing abortion on unemancipated minor; written statement where abortion to be performed on emancipated minor; waiver of consent requirement; coercion; forms.

(a) Except as otherwise provided in subsections (b) and (d) of this section and Sections 26-21-4 and 26-21-5 hereof, no physician shall perform an abortion upon an unemancipated minor unless the physician or his or her agents first obtain the written consent of either parent or the legal guardian of the minor.

(b) The physician who shall perform the abortion or his or her agents shall obtain or be provided with the written consent from either parent or legal guardian stating the names of the minor, parent, or legal guardian, that he or she is informed that the minor desires an abortion and does consent to the abortion, the date, and the consent shall be signed by either parent or legal guardian. The signatures of the parents, parent, or legal guardian shall be affixed and the information required in this subsection shall be on a form to be provided by, and shall be written in the presence of, the physician who shall perform the abortion or his or her agents. The parents, parent, or legal guardian shall provide to the physician who shall perform the abortion, or his or her agents, evidence of parentage or legal guardianship. For parents or a parent, there shall also be required a certified birth certificate of the minor identifying the minor and the parents or parent. For a legal guardian or adoptive parent, there shall be required a duly certified court order or other official document naming the legal guardian or adoptive parent as such for the minor. If official photographic personal identification has not been issued to any parents, parent, or legal guardian, other official identification shall be acceptable, provided the parents, parent, or legal guardian affirms in writing on the form herein required under oath, with recognition of criminal penalties, that he or she does not possess any photographic identification and that the alternative personal identification provided is his or her identification. The parent, parents or legal guardian signing the consent shall attest with recognition of criminal penalties that he or she is the parent or legal guardian, has not been deprived of primary custody or joint physical custody of the minor by any court of law, and has not given the child up for adoption or otherwise waived parental rights. If the minor does not have a certified birth certificate, an abortion may be performed only if the physician who shall perform the abortion certifies in writing in the minor's medical record that a medical emergency exists or that there is insufficient time to obtain a certified birth certificate, and provided the minor can provide other government issued identification. The parents, parent, or minor shall obtain a certified birth certificate as soon thereafter as possible and provide a certified copy to the physician who performed the abortion or his or her agents, and if it is not received within 90 days, he or she shall report the failure to the State of Alabama Department of Public Health on a form provided by the department. Any certified document, a photocopy of the personal identification, and any other documentation required by this subsection shall be attached to the completed consent form and shall be kept as a part of the minor's patient file for four years. All signatures required by Sections 26-21-1, 26-21-2, 26-21-3, 26-21-4, 26-21-6, 26-21-6.1, and 26-21-7 by the minor, a parent or parents, a legal guardian, physician, or another person shall be attested either by two witnesses, or by a notary public.

(c) If the minor is emancipated, the physician who shall perform the abortion or his or her agents shall obtain a written form stating the name of the emancipated minor, that the minor is emancipated, the type of emancipation, and the date, and the form shall be signed by the emancipated minor. The written form shall be signed in the presence of the physician who shall perform the abortion or his or her agents and witnessed by the physician or the agents. The emancipated minor shall also provide a license or certificate of marriage, judgment, or decree of divorce, order of emancipation or relieving her of the disabilities of nonage, or other court document evidencing her marriage, divorce, or emancipation. Any such document shall be a copy of the original, duly certified by the appropriate court. Such certified document shall be attached to the written form and kept as a part of the minor's patient file for four years.

(d) A minor, including a ward of the state, who elects not to seek or does not or cannot for any reason, including unavailability or refusal by either or both parents or legal guardian, obtain consent from either of her parents or legal guardian under this section, may petition, on her own behalf, the juvenile court, or court of equal standing, in the county in which the minor resides or in the county in which the abortion is to be performed for a waiver of the consent requirement of this section pursuant to the procedure of Section 26-21-4.

(e) A parent, legal guardian, custodian, or any other person, shall not coerce a minor to have an abortion performed.

(f) The Department of Public Health shall propose within 90 days of July 1, 2014, the forms required in subsections (b) and (c).



Section 26-21-4 - Procedure for waiver of consent requirement - Notice to parents or guardian prohibited; participation in proceedings; right to counsel; assistance in preparing petition; confidentiality; contents of petition; precedence of proceeding; rules of procedure; waiver of consent; guardian ad litem for interests of unborn child; findings and conclusions; appeal; no fees or costs; related criminal charges.

(a) A minor who elects not to seek or does not or cannot for any reason, obtain consent from either of her parents or legal guardian, may petition, on her own behalf, the juvenile court, or the court of equal standing, in the county in which the minor resides or in the county in which the abortion is to be performed for a waiver of the consent requirement of this chapter. Notice by the court to the minor's parents, parent, or legal guardian shall not be required or permitted. The requirements and procedures under this chapter shall apply and are available only to minors who are residents of this state.

(b) The minor may participate in proceedings in the court on her own behalf. The court shall advise her that she has a right to be represented by an attorney and that if she is unable to pay for the services of an attorney one will be appointed for her. If the court appoints an attorney to represent her, such attorney shall be compensated as provided in Section 15-12-21. If the minor petitioner chooses to represent herself, such pleadings, documents, or evidence that she may file with the court shall be liberally construed by the court so as to do substantial justice.

(c) The court shall insure that the minor is given assistance in preparing and filing the petition. Such assistance may be provided by court personnel including intake personnel of juvenile probation services. The minor's identity shall be kept confidential, but her identity may be made known to the judge, any guardian ad litem, the district attorney or any representative of the district attorney's office of the county where the minor is a resident or the county where the abortion is to be performed, any appropriate court personnel, any witness who has a need to know the minor's identity, or any other person determined by the court who needs to know. Any person who is given the identity of the minor shall keep her name confidential and shall not give it to any other person, unless otherwise ordered by the court.

(d) The petition required in Section 26-21-3(d) shall be made under oath and shall include all of the following:

(1) A statement that the petitioner is pregnant;

(2) A statement that the petitioner is unmarried, under 18 years of age, and unemancipated;

(3) A statement that the petitioner wishes to have an abortion without the consent of either parent or legal guardian.

(4) An allegation of either or both of the following:

a. That the petitioner is sufficiently mature and well enough informed to intelligently decide whether to have an abortion without the consent of either of her parents or legal guardian.

b. That one or both of her parents or her guardian has engaged in a pattern of physical, sexual, or emotional abuse against her, or that the consent of her parents, parent or legal guardian otherwise is not in her best interest.

(5) A statement as to whether the petitioner has retained an attorney and the name, address, and telephone number of her attorney.

(e) Court proceedings shall be given such precedence over other pending matters as is necessary to insure that the court may reach a decision promptly, but in no case, except as provided herein, shall the court fail to rule within 48 hours of the time the petition is filed, Saturdays, Sundays, and legal holidays excluded. Provided, however, this time requirement may be extended on the request of the minor or any other participant in the proceeding, or by order of the court for the purpose of obtaining further testimony or evidence necessary for it to make an informed decision and to do substantial justice. If a juvenile court judge is not available for the hearing provided herein, the clerk of the court in which the petition was filed shall forthwith notify the presiding circuit court judge and the presiding circuit court judge of the circuit shall immediately appoint a district or circuit court judge to hear the petition.

(f) Except as otherwise required by the section, this court shall adhere to the Rules of Juvenile Procedure, the Rules of Civil Procedure and Rules of Evidence required of Alabama courts. The court shall assure that it is presented sufficient probative evidence upon which to make its findings, either granting or denying the minor's petition. If the court determines at the initial hearing on the petition that additional evidence or testimony is necessary, the court may adjourn the hearing and issue instanter subpoenas or otherwise permit any party or participant in the hearing to bring before the court admissible evidence or testimony either in support of or against the petition.

(g) The required consent shall be waived if the court finds either:

(1) That the minor is mature and well-informed enough to make the abortion decision on her own; or

(2) That performance of the abortion would be in the best interest of the minor.

(h) In determining if either of the requirements in subsection (g) are met, the court shall require that the minor provide probative and admissible evidence, which may include hearsay evidence, that she has been informed and understands the medical procedure of abortion and its consequences and that she has been informed and counseled by a qualified person as to the alternatives to abortion. She shall explain each of the foregoing to the court and the court shall be satisfied that she is making an informed judgment and shall document its finding in its order. The minor shall present such additional probative evidence to the court of her maturity that demonstrates to the court that she has sufficient experience with and understanding of life which enables her to make mature and informed decisions. Further, the minor may provide to the court a substantive explanation of why she cannot consult with her parent, parents, or legal guardian to assist her in making the decision. It shall not be sufficient that the court find the minor mature because she has requested relief from the court, but rather the totality of the evidence must be probative and of such weight to prove that the minor is mature and well-informed enough to make the abortion decision on her own, or that the performance of the abortion will be in her best interest. Uncorroborated legal conclusions by the minor shall not be sufficient to support a determination by the court to grant her petition. In the event of a denial of the petition by the court, the minor may re-file the petition once for a de novo hearing with the court.

(i) The court shall immediately notify the district attorney's office of the county in which the minor is a resident, or the county where the petition was filed of the filing of the petition on the day of such filing and the district attorney or his or her representative shall participate as an advocate for the state to examine the petitioner and any witnesses, and to present evidence for the purpose of providing the court with a sufficient record upon which to make an informed decision and to do substantial justice.

(j) In the court's discretion, it may appoint a guardian ad litem for the interests of the unborn child of the petitioner who shall also have the same rights and obligations of participation in the proceeding as given to the district attorney's office. The guardian ad litem shall further have the responsibility of assisting and advising the court so the court may make an informed decision and do substantial justice. The guardian ad litem shall be compensated as provided in Section 15-12-21.

(k) Either the district attorney or his or her representative, or any other party in the proceeding may request the court for additional time either before the hearing has begun or during the hearing, if justice requires, to obtain evidence, subpoena witnesses, or to obtain and present any evidence or information which will be necessary and appropriate for the court to make an informed decision. In any event, any such delay shall not be more than one business day for which the applicable court is open to the public, unless justice requires an extension thereof. The length of time for any such delay and the information, evidence, or subpoena sought shall be within the sound discretion of the trial court subject to the time constraints of the petitioner related to her medical condition.

(l) Although the court shall not be required or permitted to contact the minor's parent, parents, or legal guardian, in the event that the minor's parent, parents, or legal guardian are otherwise aware of the by-pass proceeding, they, he, or she shall be given notice of and be permitted to participate in the proceeding and be represented by counsel with all of the rights and obligations of any party to the proceeding.

(m) A court that conducts proceedings under this section shall issue written and specific factual findings and legal conclusions supporting its decision and shall order that a confidential record of the evidence be maintained for at least four years. A transcript of the proceedings shall be recorded and if there is an appeal as provided in subsection (n), a transcript of the proceedings shall be prepared forthwith.

(n) An expedited confidential and anonymous appeal shall be available to any minor to whom the court denies a waiver of consent, the district attorney's office, and any guardian ad litem, or the parent, parents, or legal guardian of the minor. If notice of appeal is given, the record of appeal shall be completed and the appeal shall be perfected within five days from the filing of the notice of appeal. Briefs shall not be required but may be permitted. Because time may be of the essence regarding the performance of the abortion, the Alabama Supreme Court shall issue promptly such additional rules as it deems are necessary to insure that appeals under this section are handled in an expeditious, confidential and anonymous manner.

(o) All proceedings under this chapter shall be confidential and anonymous. In all pleadings or court documents, the minor shall be identified by initials only.

(p) No fees or costs shall be required of any minor who avails herself of the procedures provided by this section.

(q) In proceedings under this section and with the consent of the minor for whom such proceedings are conducted, the court may refer for prosecution any criminal charge that may be known to the court, including, but not limited to, statutory rape.



Section 26-21-5 - Medical emergencies.

This chapter shall not apply when, in the best clinical judgment of the attending physician on the facts of the case before him, a medical emergency exists that so compromises the health, safety, or well-being of the mother as to require an immediate abortion. A physician who does not comply with Sections 26-21-3 and 26-21-4 by reason of this exception shall state in the medical record of the abortion, the medical indications on which his or her judgment was based.



Section 26-21-6 - Penalties for violation of chapter.

(a)(1) Any person who intentionally performs or causes to be performed an abortion in violation of the provisions of this chapter or intentionally fails to conform to any requirement of this chapter, shall be guilty of a Class A misdemeanor.

(2) Any conviction of any person for any failure to comply with the requirements of this chapter may result in the suspension of the person's professional license for a period of at least one year and shall be reinstated after that time only on such conditions as the appropriate regulatory or licensing body may require to insure compliance with this chapter.

(b) In addition to whatever remedies are available under the common or statutory law of this state, failure to comply with the requirements of this chapter shall provide a basis for professional disciplinary action under any applicable statutory or regulatory procedure for the suspension or revocation of any license for physicians, psychologists, licensed social workers, licensed professional counselors, registered nurses, or other licensed or regulated persons.



Section 26-21-6.1 - Civil action under chapter.

In addition to whatever remedies are available under the common or statutory law of this state, failure to comply with the requirements of this chapter shall provide a basis for a civil action for compensatory and/or punitive damages. Any criminal conviction under this chapter shall be admissible in a civil suit as prima facie evidence of a failure to obtain an informed consent or parental or judicial consent. The civil action may be based on a claim that the action was a result of simple negligence, gross negligence, wantonness, willfulness, intention, or breach of other legal standard of care. The Medical Liability Act of 1987 shall not apply to any civil causes of action brought pursuant to Sections 26-21-1, 26-21-2, 26-21-3, 26-21-4, 26-21-6, 26-21-6.1, and 26-21-7.



Section 26-21-7 - Nonliability of physician for claims arising out of disclosure of information; nondisclosure of information regarding abortion pursuant to court order; physician has no duty to secure waiver.

(a) No physician who complies with the parental consent requirements of this chapter shall be liable in any manner to the minor upon whom the abortion was performed for any claim whatsoever arising out of or based on the disclosure of any information concerning the medical condition of such minor to her parent, parents, or legal guardian. Notwithstanding the foregoing, a physician who performs an abortion pursuant to a court order obtained under this chapter, shall not disclose any information regarding same to the parent, parents, or legal guardian of the minor unless such disclosure is made pursuant to a court order. In no event shall the physician be under any duty to initiate proceedings in any court to secure a waiver of the parental consent requirement on behalf of any minor who has requested that an abortion be performed.

(b) Any physician who complies with this chapter may not be held civilly liable to his or her patient for failure to obtain consent to the abortion required by this chapter.

(c) A physician or his or her agents who demonstrates compliance with the requirements of this chapter shall not bear criminal or civil liability for the deliberate, intentional, or willful action by the minor or any other person acting in concert with or on behalf of the minor to present fabricated, altered, forged, or counterfeit identification, certificates, or other documentation to satisfy the parental consent requirements of this chapter.



Section 26-21-8 - Confidentiality of records and information involving court proceedings; statistical records; penalty for disclosure; reports to Bureau of Vital Statistics.

(a) Records and information involving court proceedings conducted pursuant to Section 26-21-4 shall be confidential and shall not be disclosed other than to the minor, her attorney, and necessary court personnel. Nothing in this subsection shall prohibit the keeping of statistical records and information as long as the anonymity of the minor is in no way compromised.

(b) Any person who shall disclose any records or information made confidential pursuant to subsection (a) of this section shall be guilty of a Class C misdemeanor.

(c) Provided, however, any person who performs abortions, or his or her agent, shall furnish to the Bureau of Vital Statistics, on confidential forms furnished by the bureau, the following: (1) the number of abortions performed on each unemancipated and emancipated minor with written consent; (2) the number of abortions performed on each unemancipated and emancipated minor pursuant to juvenile or other court proceedings pursuant to Section 26-21-3(e); and (3) the number of abortions performed pursuant to Section 26-21-5 on each unemancipated and emancipated minor. Such reporting shall be provided annually as prescribed by the Bureau of Vital Statistics which shall be retained by the bureau for at least seven years. Such information prescribed shall include nonconfidential statistics, including, but not limited to: Age, race, and education level of minor.






Chapter 22 - ABORTION OF VIABLE UNBORN CHILD.

Section 26-22-1 - Legislative findings and intent.

(a) The public policy of the State of Alabama is to protect life, born, and unborn. This is particularly true concerning unborn life that is capable of living outside the womb. The Legislature of the State of Alabama finds there are abortions being done in Alabama after the time of viability and in violation of its public policy.

(b) The Legislature specifically finds the following:

(1) Medical evidence shows there is a survival rate of babies born between ages 23 weeks to 29 weeks gestational age of 64 percent to 94 percent.

(2) In Webster v. Reproductive Health Services, 492 U.S. 499 (1989), the United States Supreme Court determined that viability may occur as early as 23 to 24 weeks gestational age. Also, the United States Supreme Court determined that requiring fetal viability testing at 20 weeks gestational age is constitutional, because there is up to a four week margin of error in determining gestational age.

(3) In the latest year of Alabama statistical reporting, 1994, there were reported to be 182 abortions performed at 20 or more weeks gestational age. There were also 70 abortions performed where no gestational age was stated.

(c) Subject to life and health exceptions to the mother, it is the intent of the Legislature to ban abortions of any unborn child that is capable of living outside the womb. To permit otherwise is a wanton disregard of human life.



Section 26-22-2 - Definitions.

The following words shall have the following meanings:

(1) ABORTION. The use of any means to terminate the clinically diagnosable pregnancy of a woman with knowledge that the termination by those means will, with reasonable likelihood, cause the death of the unborn child.

(2) FERTILIZATION. The fusion of a human spermatozoon with a human ovum.

(3) GESTATIONAL AGE. The age of the unborn child as calculated from the first day of the last menstrual period of the pregnant woman.

(4) HOSPITAL. An institution licensed pursuant to the provisions of the law of this state.

(5) LIVE BIRTH. When used with regard to a human being, means that the human being was completely expelled or extracted from his or her mother and after such separation, breathed or showed evidence of any of the following: Beating of the heart, pulsation of the umbilical cord, definite movement of voluntary muscles, or any brain-wave activity.

(6) MEDICAL EMERGENCY. The condition, which, on the basis of the physician's good-faith clinical judgment, so complicates a pregnancy as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create serious risk of substantial and irreversible impairment of a major bodily function.

(7) PREGNANT. The female reproductive condition of having a developing fetus in the body and commences with fertilization.

(8) UNBORN CHILD and FETUS. An individual organism of the species homo sapiens from fertilization until live birth.

(9) VIABLE and VIABILITY. The stage of fetal development when, in the judgment of the physician based upon the particular facts of the case before him or her and in light of the most advanced medical technology and information available to him or her, there is a reasonable likelihood of sustained survival of the unborn child outside the body of his or her mother, with or without artificial support.



Section 26-22-3 - Prohibition, exceptions, and regulations.

(a) Prohibition. Except as provided in subsection (b), no person shall intentionally, knowingly, or recklessly perform or induce an abortion when the unborn child is viable.

(b) Exceptions.

(1) It shall not be a violation of subsection (a) if an abortion is performed by a physician and that physician reasonably believes that it is necessary to prevent either the death of the pregnant woman or the substantial and irreversible impairment of a major bodily function of the woman. No abortion shall be deemed authorized under this paragraph if performed on the basis of a claim or a diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible impairment of a major bodily function.

(2) It shall not be a violation of subsection (a) if the abortion is performed by a physician and that physician reasonably believes, after making a determination of the viability of the unborn child in compliance with Section 26-22-4 relating to the determination of viability, that the unborn child is not viable.

(c) Abortion regulated. Except in the case of a medical emergency which, in the reasonable medical judgment of the physician performing the abortion, prevents compliance with a particular requirement of this subsection, no abortion which is authorized under subsection (b)(1) shall be performed unless each of the following conditions are met:

(1) The physician performing the abortion certifies in writing that, based upon his or her medical examination of the pregnant woman and his or her medical judgment, the abortion is necessary to prevent either the death of the pregnant woman or serious risk of substantial and irreversible impairment of a major bodily function.

(2) The physician's judgment with respect to the necessity for the abortion has been concurred in by one other licensed physician who certifies in writing that, based upon his or her separate personal medical examination of the pregnant woman and his or her medical judgment, the abortion is necessary to prevent either the death of the pregnant woman or the substantial and irreversible impairment of a major bodily function of the woman.

(3) The abortion is performed in a hospital.

(4) The physician terminates the pregnancy in a manner which provides the best opportunity for the unborn child to survive, unless the physician determines, in his or her good faith medical judgment, that termination of the pregnancy in that manner poses a significantly greater risk either of the death of the pregnant woman or the substantial and irreversible impairment of a major bodily function of the woman than would other available methods.

(5) The physician performing the abortion arranges for the attendance, in the same room in which the abortion is to be completed, of a second physician who shall take control of the child immediately after complete extraction from the mother and shall provide immediate medical care for the child, taking all reasonable steps necessary to preserve the child's life and health.

(d) Penalty. Any person who violates subsection (a) commits a Class A felony. Any person who violates subsection (c) commits a Class C felony.



Section 26-22-4 - Viability testing.

Except in the case of a medical emergency, prior to performing an abortion upon a woman subsequent to her first 19 weeks of pregnancy, the physician shall determine whether, in his or her good faith medical judgment, the child is viable. When the physician has determined that a child is viable, he or she shall report the basis for his or her determination that the abortion is necessary to prevent either the death of the pregnant woman or the substantial and irreversible impairment of a major bodily function of the woman. When the physician has determined that a child is not viable after the first 19 weeks of pregnancy, he or she shall report the basis for such determination.



Section 26-22-5 - Interpretation.

Nothing in this chapter shall be construed to recognize a right to abortion or to make legal an abortion that is otherwise unlawful.






Chapter 23 - ALABAMA PARTIAL-BIRTH ABORTION BAN ACT OF 1997.

Section 26-23-1 - Short title.

This chapter may be cited as the Alabama Partial-Birth Abortion Ban Act of 1997.



Section 26-23-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) FATHER. The biological father of the human fetus.

(2) MOTHER. The female who is pregnant with a live human fetus which may be subject to a partial-birth abortion under this chapter.

(3) PARTIAL-BIRTH ABORTION. An abortion in which the person performing the abortion partially vaginally delivers a living fetus before killing the fetus and completing the delivery.

(4) PHYSICIAN. A doctor of medicine or osteopathy legally authorized to practice medicine and surgery by the state or any other individual legally authorized by the state to perform abortions. This definition shall also include any individual who is not a physician or is not otherwise legally authorized by the state to perform abortions, but who nevertheless performs a partial-birth abortion.



Section 26-23-3 - Felony conviction.

Any physician who knowingly performs a partial-birth abortion within this state and thereby kills a human fetus shall be guilty of a Class C felony and upon conviction thereof shall be punished as prescribed by law.



Section 26-23-4 - Life of mother exception.

Section 26-23-3 shall not apply to a partial-birth abortion that is necessary to save the life of a mother.



Section 26-23-5 - Civil action.

The father, if married to the mother at the time she receives a partial-birth abortion procedure, and if the mother has not attained the age of 18 years at the time of the abortion, the maternal grandparents of the fetus, may in a civil action obtain appropriate relief, unless the pregnancy resulted from the plaintiff's criminal conduct or the plaintiff consented to the abortion. The relief shall be limited to monetary compensation for all injuries, psychological and physical, occasioned by a violation under this chapter and monetary punitive compensation as allowed by law.



Section 26-23-6 - Conspiracy.

A woman upon whom a partial-birth abortion is performed may not be prosecuted under this chapter for a conspiracy to violate this chapter or for any other offense which is unlawful under this chapter.






Chapter 23A - THE WOMAN'S RIGHT TO KNOW ACT.

Section 26-23A-1 - Short title.

This chapter shall be known and cited as the Woman's Right to Know Act.



Section 26-23A-2 - Legislative findings; purpose.

(a) The Legislature of the State of Alabama finds that:

(1) It is essential to the psychological and physical well-being of a woman considering an abortion that she receive complete and accurate information on her alternatives.

(2) Most abortions are performed in clinics devoted solely to providing abortions and family planning services. Most women who seek abortions at these facilities do not have any relationship with the physician who performs the abortion, before or after the procedure. Most women do not return to the facility for post-surgical care. In most instances, the woman's only actual contact with the physician occurs simultaneously with the abortion procedure, with little opportunity to receive counseling concerning her decision.

(3) The decision to abort is an important, and often a stressful one, and it is desirable and imperative that it be made with full knowledge of its nature and consequences. The medical, emotional, and psychological consequences of an abortion are serious and can be lasting or life threatening.

(b) Based on the findings in subsection (a), it is the purpose of this chapter to ensure that every woman considering an abortion receives complete information on the procedure, risks, and her alternatives and to ensure that every woman who submits to an abortion procedure does so only after giving her voluntary and informed consent to the abortion procedure.



Section 26-23A-3 - Definitions.

For the purposes of this chapter, the following terms have the following meanings:

(1) ABORTION. The use or prescription of any instrument, medicine, drug, or any other substance or device with the intent to terminate the pregnancy of a woman known to be pregnant. Such use or prescription is not an abortion if done with the intent to save the life or preserve the health of an unborn child, remove a dead unborn child, or to deliver an unborn child prematurely in order to preserve the health of both the mother (pregnant woman) and her unborn child.

(2) CONCEPTION. The fusion of a human spermatozoon with a human ovum.

(3) EMANCIPATED MINOR. Any minor who is or has been married or has by court order otherwise been legally freed from the care, custody, and control of her parents.

(4) GESTATIONAL AGE. The time that has elapsed since the first day of the woman's last menstrual period.

(5) MEDICAL EMERGENCY. That condition which, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or in which a delay will create serious risk of substantial and irreversible impairment of a major bodily function.

(6) MINOR. Any person under the age of 18 years.

(7) PHYSICIAN. Any person licensed to practice medicine in this state. The term includes medical doctors and doctors of osteopathy.

(8) PREGNANT or PREGNANCY. The female reproductive condition of having an unborn child in the mother's (woman's) body.

(9) QUALIFIED PERSON. An agent of the physician who is a psychologist, licensed social worker, licensed professional counselor, registered nurse, or physician.

(10) UNBORN CHILD. The offspring of any human person from conception until birth.

(11) VIABLE. That stage of fetal development when the life of the unborn child may be continued indefinitely outside the womb by natural or artificial life-supportive systems.

(12) WOMAN. Any female person.



Section 26-23A-4 - Voluntary and informed consent required for abortion.

Except in the case of a medical emergency, no abortion shall be performed or induced without the voluntary and informed consent of the woman upon whom the abortion is to be performed or induced. Except in the case of a medical emergency, consent to an abortion is voluntary and informed if and only if:

(a) At least 48 hours before the abortion, the physician who is to perform the abortion, the referring physician, or a qualified person has informed and provided the woman in person, or by return receipt certified mail restricted delivery, and if by mail, again in person prior to the abortion, a copy of the printed materials in Section 26-23A-5 which list agencies that offer assistance, adoption agencies, development of the unborn child, methods and risks of abortion and childbirth, father's obligations, and alternatives to abortion. Mailing of the materials in Section 26-23A-5 may be arranged by telephone.

(b) Prior to an abortion, the physician who is to perform the abortion, the referring physician, or a qualified person has informed the woman in person:

(1) The name of the physician who will perform the abortion in writing or a business card.

(2) The nature of the proposed abortion method and associated risks and alternatives that a reasonable patient would consider material to the decision of whether or not to undergo the abortion.

(3) The probable gestational age of the unborn child at the time the abortion is to be performed, and the probable anatomical and physiological characteristics of the unborn child at the time the abortion is to be performed. If the unborn child is viable or has reached a gestational age of more than 19 weeks, that:

a. The unborn child may be able to survive outside the womb.

b. The woman has the right to request the physician to use the method of abortion that is most likely to preserve the life of the unborn child, provided such abortion is not otherwise prohibited by law.

c. If the unborn child is born alive, the attending physician has the legal obligation to take all reasonable steps necessary to maintain the life and health of the child.

(4) The physician who is to perform the abortion or the referring physician is required to perform an ultrasound on the unborn child before the abortion. The woman has a right to view the ultrasound before an abortion. The woman shall complete a required form to acknowledge that she either saw the ultrasound image of her unborn child or that she was offered the opportunity and rejected it.

(5) She has the right to view the videotape and ultrasound of her unborn child as described in Section 26-23A-6.

(6) Any need for anti-Rh immune globulin therapy, and if she is Rh negative, the likely consequences of refusing such therapy and the cost of the therapy.

(7) She cannot be forced or required by anyone to have an abortion. She is free to withhold or withdraw her consent for an abortion without affecting her right to future care or treatment and without the loss of any state or federally funded benefits to which she might otherwise be entitled.

(c) The woman shall complete and sign a form that she has received the information of subsections (a) and (b), and does provide her informed consent for an abortion on her unborn child.

(d) Prior to the performance of an abortion, the physician who is to perform the abortion or his or her agent shall receive the signed receipt of the certified mail dated 48 hours before the abortion, if mailed, and the signed forms that she has received the information of subsections (a) and (b) before the abortion, had the opportunity to view the video and the ultrasound of her unborn child, and provided her informed consent for an abortion. The abortion facility shall retain the signed receipt, signed forms, and the ultrasound in the woman's medical file for the time required by law, but not less than four years.



Section 26-23A-5 - Publication of required materials.

(a) The Department of Public Health shall publish within 180 days after October 14, 2002, and shall update on an annual basis, the following easily comprehensible printed materials:

(1) Geographically indexed printed materials designed to inform the woman of public and private agencies and services available to provide medical and financial assistance to a woman through pregnancy, prenatal care, upon childbirth, and while her child is dependent. The materials shall include a comprehensive list of the agencies, a description of the services offered, and the telephone numbers and addresses of the agencies.

(2) The printed materials shall include a list of adoption agencies geographically indexed and that the law permits adoptive parents to pay the cost of prenatal care, childbirth, and neonatal care.

(3) Printed materials that inform the pregnant woman of the probable anatomical and physiological characteristics of the unborn child at two-week gestational increments from fertilization to full term. It shall include color photographs of the developing child at each of the two-week gestational increments, a clear description of the unborn child's development, any relevant information on the possibility of the unborn child's survival, and dimensions of the unborn child. The materials shall be realistic, clear, objective, non-judgmental, and designed to convey only accurate scientific information about the unborn child at the various gestational ages.

(4) The materials shall contain objective information describing the methods of abortion procedures commonly employed and the medical risks of each, and the medical risks associated with carrying a child to term.

(5) The printed materials shall list the support obligations of the father of a child who is born alive.

(6) The printed materials shall state that it is unlawful for any individual to coerce a woman to undergo an abortion, that any physician who performs an abortion upon a woman without her informed consent may be liable to her for damages in a civil action at law.

(7) The material shall include the following statement: "There are many public and private agencies willing and able to help you to carry your child to term, and to assist you and your child after your child is born, whether you choose to keep your child or place him or her for adoption. The State of Alabama strongly urges you to contact those agencies before making a final decision about abortion. The law requires that your physician or his or her agent give you the opportunity to call agencies like these before you undergo an abortion."

(b) The materials in subsection (a) shall be in a bound booklet, shall contain large clear photographs, and shall be printed in a typeface large enough to be clearly legible.

(c) The materials required under this section and the videotape described in Section 26-23A-6 shall be available to the general public, from the Department of Public Health upon request, and appropriate number to any person, facility, or hospital. The department may charge a reasonable fee based on the cost of producing the materials and videotape.



Section 26-23A-6 - Availability of information in video format; ultrasound image.

(a) All facilities where abortions are performed and all facilities of physicians who refer for abortion shall have video viewing equipment. The video that may be shown to those who want to see it shall be identified by title, updated from time to time by the Department of Public Health, and shall be objective, non-judgmental, and designed to convey accurate scientific and medical information, and shall contain at a minimum, the information required in subdivisions (3), (4), (5), (6), and (7) of subsection (a) of Section 26-23A-5.

(b) All facilities where abortions are performed and all facilities of physicians who refer for abortion shall have ultrasound equipment. An ultrasound shall be performed on each unborn child before an abortion is performed.

(c) The Department of Public Health shall develop a signature form for verifying that she has received the complete information as described in Section 26-23A-4, was offered the opportunity of viewing the video and ultrasound image of her unborn child, and provides her informed consent for an abortion on her unborn child.

(d) Facilities as used in this section shall not include hospitals that do not regularly or routinely perform abortions or are otherwise not defined by any statute or regulation as an abortion or reproductive health center. This shall not, however, relieve any facility or physician to whom this section is applicable from the obligations stated herein.



Section 26-23A-7 - Abortions to be performed by physician.

Only a physician may perform an abortion.



Section 26-23A-8 - Medical emergency abortions.

(a) Where a medical emergency compels the performance of an abortion, the physician shall inform the woman, before the abortion if possible, of the medical indications supporting his or her judgment that an abortion is necessary to avert her death or to avert substantial and irreversible impairment of a major bodily function.

(b) The Department of Public Health shall develop a signature form for recording the medical conditions associated with a medical emergency abortion. A signed copy of the abortion, and the original copy retained in the woman's medical file for the time required by law, but not less than four years.



Section 26-23A-9 - Violations.

(a) Any person who intentionally, knowingly, or recklessly violates this chapter is guilty on a first offense of a Class B misdemeanor, on a second offense of a Class A misdemeanor, and on a third or subsequent offense of a Class C felony.

(b) After two convictions within a 12-month period of any person or persons at a specific abortion or reproductive health center, the license of such center shall be suspended for a period of 24 months and may be reinstated after that time only on conditions as the Department of Public Health requires to assure compliance with this chapter.



Section 26-23A-10 - Remedies.

In addition to whatever remedies are available under the common or statutory law of this state, failure to comply with the requirements of this chapter shall:

(1) Provide a basis for a civil action for compensatory and punitive damages. Any conviction under this chapter shall be admissible in a civil suit as prima facie evidence of a failure to obtain an informed consent or parental or judicial consent. The civil action may be based on a claim that the act was a result of simple negligence, gross negligence, wantonness, willfulness, intention, or other legal standard of care.

(2) Provide a basis for professional disciplinary action under any applicable statutory or regulatory procedure for the suspension or revocation of any license for physicians, psychologists, licensed social workers, licensed professional counselors, registered nurses, or other licensed or regulated persons. Any conviction of any person for any failure to comply with the requirements of this chapter shall result in the automatic suspension of his or her license for a period of at least one year and shall be reinstated after that time only on such conditions as the appropriate regulatory or licensing body shall require to insure compliance with this chapter.

(3) Provide a basis for recovery for the woman for the wrongful death of the child, whether or not the unborn child was viable at the time the abortion was performed or was born alive.



Section 26-23A-11 - Anonymity in court proceedings.

In every civil or criminal proceeding or action brought under this chapter, the court shall rule whether the anonymity of any woman upon whom an abortion has been performed or attempted, shall be preserved from public disclosure if she does not give her consent to such disclosure. The court, upon motion or sua sponte, shall issue written orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure. In the absence of written consent of the woman upon whom an abortion has been performed or attempted, anyone, other than a public official, who brings an action under Section 26-23A-10 shall do so under a pseudonym. This section may not be construed to conceal the identity of the plaintiff or of witnesses from the defendant.



Section 26-23A-12 - Construction of chapter.

Nothing in this chapter shall be construed as creating or recognizing a right to abortion. It is not the intention of this chapter to make lawful an abortion that is currently unlawful nor to deny a woman an abortion that is lawful. Following abortion counseling, the withdrawal of consent to an abortion must be followed with appropriate referrals to ensure adequate care for a child that is to be delivered.



Section 26-23A-13 - Severability.

If any one or more provision, section, subsection, sentence, clause, phrase, or word of this chapter or the application thereof to any person or circumstance is found to be invalid or unconstitutional, the same is hereby declared to be severable and the balance of this chapter shall remain effective. The Legislature hereby declares that it would have passed this chapter, and each provision, section, subsection, sentence, clause, phrase, or word thereof, irrespective of the fact that any one or more provision, section, subsection, sentence, clause, phrase, or word be declared invalid or unconstitutional.






Chapter 23B - ALABAMA PAIN-CAPABLE UNBORN CHILD PROTECTION ACT.

Section 26-23B-1 - Short title.

This chapter shall be known and may be cited as the Alabama Pain-Capable Unborn Child Protection Act.



Section 26-23B-2 - Legislative findings.

The Legislature makes all of the following findings:

(1) Pain receptors (nociceptors) are present throughout the unborn child's entire body by no later than 16 weeks after fertilization and nerves link these receptors to the brain's thalamus and subcortical plate by no later than 20 weeks.

(2) By eight weeks after fertilization, the unborn child reacts to touch. After 20 weeks, the unborn child reacts to stimuli that would be recognized as painful if applied to an adult human, for example by recoiling.

(3) For the purposes of surgery on unborn children, fetal anesthesia is routinely administered and is associated with a decrease in stress hormones compared to their level when painful stimuli is applied without such anesthesia.

(4) In the unborn child, application of such painful stimuli is associated with significant increases in stress hormones known as the stress response.

(5) Subjection to such painful stimuli is associated with long-term harmful neurodevelopmental effects, such as altered pain sensitivity and, possibly, emotional, behavioral, and learning disabilities later in life.

(6) The position, asserted by some medical experts, that the unborn child is incapable of experiencing pain until a point later in pregnancy than 20 weeks after fertilization predominately rests on the assumption that the ability to experience pain depends on the cerebral cortex and requires nerve connections between the thalamus and the cortex. However, recent medical research and analysis, especially since 2007, provides strong evidence for the conclusion that a functioning cortex is not necessary to experience pain.

(7) Substantial evidence indicates that children born missing the bulk of the cerebral cortex, those with hydranencephaly, nevertheless experience pain.

(8) In adults, stimulation or ablation of the cerebral cortex does not alter pain perception, while stimulation or ablation of the thalamus does.

(9) Substantial evidence indicates that structures used for pain processing in early development differ from those of adults, using different neural elements available at specific times during development, such as the subcortical plate, to fulfill the role of pain processing.

(10) The position, asserted by some medical experts, that the unborn child remains in a coma-like sleep state that precludes the unborn child experiencing pain is inconsistent with the documented reaction of unborn children to painful stimuli and with the experience of fetal surgeons who have found it necessary to sedate the unborn child with anesthesia to prevent the unborn child from thrashing about in reaction to invasive surgery.

(11) Consequently, there is substantial medical evidence that an unborn child is capable of experiencing pain by 20 weeks after fertilization.

(12) It is the purpose of this state to assert a compelling state interest in protecting the lives of unborn children from the stage at which substantial medical evidence indicates that they are capable of feeling pain.

(13) Alabama's compelling state interest in protecting the lives of unborn children from the stage at which substantial medical evidence indicates that they are capable of feeling pain is intended to be separate from and independent of Alabama's compelling state interest in protecting the lives of unborn children from the stage of viability, and neither state interest is intended to replace the other.

(14) Mindful of Leavitt v. Jane L., 518 U.S. 137 (1996), in which in the context of determining the severability of a state statute regulating abortion, the United States Supreme Court noted that an explicit statement of legislative intent specifically made applicable to a particular statute is of greater weight than a general savings or severability clause, it is the intent of this state that if any one or more provisions, sections, subsections, sentences, clauses, phrases, or words of this act or the application thereof to any person or circumstance is found to be unconstitutional, the same is hereby declared to be severable and the balance of this act shall remain effective notwithstanding such unconstitutionality. Moreover, this state declares that it would have passed this act, and each provision, section, subsection, sentence, clause, phrase, or word thereof, irrespective of the fact that any one or more provisions, sections, subsections, sentences, clauses, phrases, or words, or any of their applications, were to be declared unconstitutional.



Section 26-23B-3 - Definitions.

For purposes of this chapter, the following terms shall have the following meanings:

(1) ABORTION. The use or prescription of any instrument, medicine, drug, or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child who died as the result of natural causes in utero, accidental trauma, or a criminal assault on the pregnant woman or her unborn child, and which causes the premature termination of the pregnancy.

(2) ATTEMPT TO PERFORM OR INDUCE AN ABORTION. An act, or an omission of a statutorily required act, that, under the circumstances as the actor believes them to be, constitutes a substantial step in a course of conduct planned to culminate in the performance or induction of an abortion in this state in violation of this chapter.

(3) FERTILIZATION. The fusion of a human spermatozoon with a human ovum.

(4) MEDICAL EMERGENCY. A condition which, in reasonable medical judgment, so complicates the medical condition of the pregnant woman as to necessitate the immediate abortion of her pregnancy without first determining postfertilization age to avert her death or for which the delay necessary to determine postfertilization age will create serious risk of substantial and irreversible physical impairment of a major bodily function, not including psychological or emotional conditions. No condition shall be deemed a medical emergency if based on a claim or diagnosis that the woman will engage in conduct which she intends to result in her death or in substantial and irreversible physical impairment of a major bodily function.

(5) POSTFERTILIZATION AGE. The age of the unborn child as calculated from the fertilization of the human ovum.

(6) REASONABLE MEDICAL JUDGMENT. A medical judgment that would be made by a reasonable prudent physician, knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved.

(7) PHYSICIAN. Any person licensed to practice medicine and surgery or osteopathic medicine and surgery in this state.

(8) PROBABLE POSTFERTILIZATION AGE OF THE UNBORN CHILD. What, in reasonable medical judgment, will with reasonable probability be the postfertilization age of the unborn child at the time the abortion is planned to be performed or induced.

(9) UNBORN CHILD or FETUS. An individual organism of the species homo sapiens from fertilization until live birth.

(10) WOMAN. A female human being whether or not she has reached the age of majority.



Section 26-23B-4 - Determination of postfertilization age of unborn child.

(a) Except in the case of a medical emergency, no abortion shall be performed or induced or be attempted to be performed or induced unless the physician performing or inducing the abortion has first made a determination of the probable postfertilization age of the unborn child or relied upon such a determination made by another physician. In making such a determination, the physician shall make such inquiries of the woman and perform or cause to be performed such medical examinations and tests as a reasonably prudent physician, knowledgeable about the case and the medical conditions involved, would consider necessary to perform in making an accurate diagnosis with respect to postfertilization age.

(b) Failure by any physician to conform to any requirement of this section constitutes unprofessional conduct.



Section 26-23B-5 - Abortion prohibited where postfertilization age of unborn child at least 20 weeks; exception.

(a) No person shall perform or induce or attempt to perform or induce an abortion upon a woman when it has been determined, by the physician performing or inducing or attempting to perform or induce the abortion or by another physician upon whose determination that physician relies, that the probable postfertilization age of the unborn child of the woman is 20 or more weeks unless, in reasonable medical judgment, the woman has a condition which so complicates her medical condition as to necessitate the abortion of her pregnancy to avert her death or to avert serious risk of substantial and irreversible physical impairment of a major bodily function, not including psychological or emotional conditions. No such condition shall be deemed to exist if it is based on a claim or diagnosis that the woman will engage in conduct which she intends to result in her death or in substantial and irreversible physical impairment of a major bodily function.

(b) When an abortion upon a woman whose unborn child has been determined to have a probable postfertilization age of 20 or more weeks is not prohibited by this section, in such a case, the physician shall terminate the pregnancy in the manner which, in reasonable medical judgment, provides the best opportunity for the unborn child to survive, unless, in reasonable medical judgment, termination of the pregnancy in that manner would pose a greater risk either of the death of the pregnant woman or of the substantial and irreversible physical impairment of a major bodily function, not including psychological or emotional conditions of the woman, than would another available method. No such greater risk shall be deemed to exist if it is based on a claim or diagnosis that the woman will engage in conduct which she intends to result in her death or in substantial and irreversible physical impairment of a major bodily function.



Section 26-23B-6 - Criminal penalties.

Any person who intentionally, knowingly, or recklessly performs or induces or attempts to perform or induce an abortion in violation of this chapter is guilty of a Class C felony. No penalty shall be assessed against the woman upon whom the abortion is performed or induced or attempted to be performed or induced.



Section 26-23B-7 - Civil remedies.

(a) Any woman upon whom an abortion has been performed or induced in violation of this chapter, or the father of the unborn child who was the subject of such an abortion, may maintain an action against the person who performed or induced the abortion in intentional, knowing, or reckless violation of this chapter for actual and punitive damages. Any woman upon whom an abortion has been attempted in violation of this chapter may maintain an action against the person who attempted to perform the abortion in intentional, knowing, or reckless violation of this chapter for actual damages.

(b) A cause of action for injunctive relief against any person who has intentionally, knowingly, or recklessly violated this chapter and Section 22-9A-13 may be maintained by the woman upon whom an abortion was performed or induced or attempted to be performed or induced in violation of this chapter, by any person who is the spouse, parent, sibling, or guardian of, or a current or former licensed health care provider of, the woman upon whom an abortion has been performed or induced or attempted to be performed or induced in violation of this chapter, by a district attorney with appropriate jurisdiction, or by the Attorney General. The injunction shall prevent the abortion provider from performing or inducing, or attempting to perform or induce, further abortions in violation of this chapter in this state.

(c) If judgment is rendered in favor of the plaintiff in an action described in this section, the court shall also render judgment for reasonable attorney fees in favor of the plaintiff against the defendant.

(d) If judgment is rendered in favor of the defendant and the court finds that the suit by the plaintiff was frivolous and brought in bad faith, the court shall also render judgment for reasonable attorney fees in favor of the defendant against the plaintiff.

(e) No damages or attorney fees may be assessed against the woman upon whom an abortion was performed or induced or attempted to be performed or induced except as provided in subsection (d).



Section 26-23B-8 - Preservation of anonymity.

In every civil or criminal proceeding or action brought under this chapter, the court shall rule whether the anonymity of any woman upon whom an abortion has been performed or induced or attempted to be performed or induced shall be preserved from public disclosure if she does not give her consent to such disclosure. The court, upon motion or sua sponte, shall make such a ruling and, upon determining that her anonymity should be preserved, shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure. Each order shall be accompanied by specific written findings explaining why the anonymity of the woman should be preserved from public disclosure, why the order is essential to that end, how the order is narrowly tailored to serve that interest, and why no reasonable less restrictive alternative exists. In the absence of written consent of the woman upon whom an abortion has been performed or attempted to be performed, anyone, other than a public official, who brings an action under Section 26-23B-7 shall do so under a pseudonym. This section shall not be construed to conceal the identity of the plaintiff or of witnesses from the defendant or from attorneys for the defendant.



Section 26-23B-9 - Construction with other laws.

The provisions of this chapter are supplemental to and shall be read in pari materia with Chapter 22 of this title, relating to the abortion of viable unborn children, and the Alabama Partial-Birth Abortion Ban Act of 1997. This chapter shall not be construed to repeal, by implication or otherwise, Section 26-22-3, Section 26-23-3, or any otherwise applicable provision of Alabama's law regulating or restricting abortion. An abortion that complies with this chapter but violates the provisions of Section 26-22-3, Section 26-23-3, or any otherwise applicable provision of Alabama's law shall be deemed unlawful as provided in such provision. An abortion that complies with the provisions of Section 26-22-3, Section 26-23-3, or any otherwise applicable provision of Alabama's law regulating or restricting abortion but violates this chapter shall be deemed unlawful as provided in this chapter.






Chapter 23C - FEDERAL ABORTION MANDATE OPT OUT ACT.

Section 26-23C-1 - Short title.

This act shall be known as the "Federal Abortion Mandate Opt Out Act."



Section 26-23C-2 - Legislative findings.

(a) The Legislature of the State of Alabama finds all of the following:

(1) Under the Patient Protection and Affordable Care Act, P.L. 111-148, federal tax dollars, via affordability credits, subsidies provided to individuals between 150-400 percent of the federal poverty level, are routed to exchange participating health insurance plans, including plans that provide coverage for abortions.

(2) Federal funding of insurance plans that provide abortions is an unprecedented change in federal abortion funding policy. The Hyde Amendment, as passed each year in the Labor Health and Human Services Appropriations bill, and the Federal Employee Health Benefits Program, FEHBP, prohibit federal funds from subsidizing health insurance plans that provide abortions. Under this new law, however, exchange participating health insurance plans that provide abortions can receive federal funds.

(3) The provision of federal funding for health insurance plans that provide abortion coverage is nothing short of taxpayer funded and government endorsed abortion.

(4) However, P.L. 111-148 allows a state to "opt out" of permitting health insurance plans that cover abortions to participate in the exchanges within that state and thereby prohibit taxpayer money from subsidizing plans that cover abortions within that state.

(5) The decision not to fund abortions places no governmental obstacle in the path of a woman who chooses to terminate her pregnancy.

(6) Moreover, it is permissible for a state to engage in unequal subsidization of abortions and other medical services to encourage alternative activity deemed in the public interest.

(7) Citizens of the State of Alabama, like other Americans, oppose the use of public funds, both federal and state, to pay for abortions. For example, a January 2010 Quinnipiac poll showed that 7 in 10 Americans were opposed to provisions in federal health care reform that use federal funds to pay for abortions and abortion coverage.

(8) The Guttmacher Institute, which advocates for unfettered and taxpayer-funded access to abortion, confirms that, based on Medicaid studies, more women have abortions when it is covered by private or public insurance programs.

(b) Based on the findings in subsection (a), it is the purpose of this chapter to affirmatively opt out of allowing qualified health plans that cover abortions to participate in exchanges within the State of Alabama.



Section 26-23C-3 - Opt out of abortion coverage.

(a) No abortion coverage may be provided by a qualified health plan offered through an exchange created pursuant to P.L. 111-148 within the State of Alabama.

(b) This prohibition shall not apply to an abortion performed when the life of the mother is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself, or when the pregnancy is the result of an act of rape or incest or any procedure to terminate an ectopic pregnancy.



Section 26-23C-4 - Construction of chapter.

(a) Nothing in this chapter shall be construed as creating or recognizing a right to abortion.

(b) It is not the intention of this chapter to make lawful an abortion that is currently unlawful.






Chapter 23D - ECTOPIC PREGNANCY.

Section 26-23D-1 - Ectopic pregnancy.

(a) For the purposes of this section, the term ectopic pregnancy means any pregnancy resulting from a fertilized egg that has implanted or attached outside the uterus. The term also includes a pregnancy resulting from a fertilized egg implanted inside the cornu of the uterus.

(b) The term abortion, when used in the Code of Alabama 1975, or in the Alabama Administrative Code, shall not be construed to include any procedure to terminate an ectopic pregnancy, unless the statutory provision or rule expressly states that it is intended to apply to a procedure to terminate an ectopic pregnancy.

(c) The requirement of Section 26-23B-4, for a physician to make a determination of the probable post-fertilization age of the unborn child prior to an abortion shall apply only to abortion procedures. The requirements of Section 22-9A-13, for reporting fetal deaths and pregnancy terminations shall be construed to require a report of the probable post-fertilization age only for abortion procedures.






Chapter 23E - WOMEN'S HEALTH AND SAFETY ACT.

Section 26-23E-1 - Short title.

This chapter shall be known and may be cited as the "Women's Health and Safety Act."



Section 26-23E-2 - Legislative findings.

The Legislature finds all of the following:

(1) That the percentage of abortion or reproductive health centers that have been subject to adverse licensure action vastly exceeds the percentage of facilities in any other category that have similarly been subject to adverse licensure actions. This alarming level of regulatory non-compliance among abortion and reproductive health centers in Alabama puts abortion patients at unreasonable risk.

(2) At abortion or reproductive health centers, patients are often treated in a manner inconsistent with a traditional physician/patient relationship.

(3) Abortion or reproductive health centers are not operated in the same manner as ambulatory surgical treatment centers or physician offices.

(4) Abortion involves not only a surgical procedure with the usual risks attending surgery, but also involves the taking of human life.

(5) Abortion is a highly personal and very sensitive procedure which results in stress and concern for the patient that is unique to the decision to have an abortion.

(6) Abortion is a very profitable procedure most often engaged in by stand-alone clinics without many of the safeguards found in a traditional physician/patient relationship or other medical care setting.

(7) Because abortion and reproductive health centers do not currently provide the level of personal contact found in many physician/patient relationships and in other medical care settings, it is necessary for the Legislature to mandate the personal presence and participation of the physician in the process.

(8) Moreover, because abortion or reproductive health centers have often failed to meet acceptable standards of medical care, it is necessary for Legislature to enact reasonable and medically appropriate health and safety standards for all abortion and reproductive health centers, and to provide effective enforcement mechanisms and disincentives for centers that are unable or unwilling to meet these requirements.



Section 26-23E-3 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) ABORTION. The use or prescription of any instrument, medicine, drug, or any other substance or device with the intent to terminate the pregnancy of a woman known to be pregnant with knowledge that the termination by those means will with reasonable likelihood cause the death of the unborn child. Such use or prescription is not an abortion if done with the intent to save the life or preserve the health of an unborn child, remove a dead unborn child, or to deliver the unborn child prematurely in order to preserve the health of both the mother (pregnant woman) and her unborn child. The term abortion as used in this chapter, does not include a procedure or act to terminate the pregnancy of a woman with an ectopic pregnancy, nor does it include the procedure or act to terminate the pregnancy of a woman when the unborn child has a lethal anomaly. For the purposes of this chapter, a lethal anomaly means that the child would die at birth or be still born. For the purposes of this chapter, the term, ectopic pregnancy, means any pregnancy resulting from a fertilized egg that has implanted or attached outside the uterus. The term, ectopic pregnancy, also includes a pregnancy resulting from a fertilized egg implanted inside the cornu of the uterus.

(2) ABORTION INDUCING DRUG. A medicine, drug, or any other substance prescribed or dispensed with the intent of terminating the clinically diagnosable pregnancy of a woman, with the knowledge that the termination will with reasonable likelihood cause the death of the unborn child. Use of such drugs to induce abortion is also known as medical abortion. This includes off-label use of drugs known to have abortion-inducing properties, which are prescribed specifically with the intent of causing an abortion, such as misoprostol (Cytotec), and methotrexate. This definition does not apply to drugs that may be known to cause an abortion, but which are prescribed for other medical indications, such as chemotherapeutic agents and diagnostic drugs.

(3) ABORTION OR REPRODUCTIVE HEALTH CENTER. A facility defined and regulated as an abortion or reproductive health center by the rules of the Alabama State Board of Health.

(4) ADMINISTER. To give or apply a pharmacologic or other therapeutic agent to a patient.

(5) DISPENSE. To sell, distribute, administer, leave with, give away, dispose of, deliver, or supply a drug or medicine to the ultimate user or the user's agent.

(6) PHYSICIAN. A person currently licensed by the Medical Licensure Commission, State of Alabama, to practice medicine or osteopathy pursuant to Section 34-24-50, et seq.

(7) PRESCRIPTION. A physician's order for the preparation and administration of a drug or device for a patient.

(8) REGISTERED PROFESSIONAL NURSE (RN). A person currently licensed in the State of Alabama pursuant to Section 34-21-21.



Section 26-23E-4 - Physician requirements.

(a) Only a physician may perform an abortion.

(b) During and after an abortion procedure performed at an abortion or reproductive health center, a physician must remain on the premises until all patients are discharged. The discharge order must be signed by the physician. Prior to discharge from the facility, the patient shall be provided with the name and telephone number of the physician who will provide care in the event of complications, and the name of the medications given at the abortion clinic.

(c) Every physician referenced in this section shall have staff privileges at an acute care hospital within the same standard metropolitan statistical area as the facility is located that permit him or her to perform dilation and curettage, laparotomy procedures, hysterectomy, and any other procedures reasonably necessary to treat abortion-related complications.



Section 26-23E-5 - Nursing care.

At all times during procedures in an abortion or reproductive health center, nursing care shall be under the supervision of a registered professional nurse currently licensed in Alabama. At least one registered professional nurse shall be on duty to provide or supervise all nursing care of patients in preparation for and during the abortion procedure, during the recovery period, and through the initial discharge by the attending physician. Other nursing service personnel shall remain on duty as required to meet the needs of each patient.



Section 26-23E-6 - Patient care.

All patient care in an abortion or reproductive health center must be rendered in accordance with all applicable federal, state, and local laws, State Board of Health rules, State Board of Medical Examiners rules, and current standards of care, including all professional standards of practice.



Section 26-23E-7 - Prescription of abortion-inducing drugs.

Only a physician may give, sell, dispense, administer, or otherwise prescribe an abortion-inducing drug. Because the failure and complications from medical abortion increase with advancing gestational age, because the physical symptoms of medical abortion can be identical to the symptoms of ectopic pregnancy, and because abortion-inducing drugs do not treat ectopic pregnancies but rather are contraindicated in ectopic pregnancies, the physician giving, selling, dispensing, administering, or otherwise providing or prescribing the abortion-inducing drug must first examine the pregnant woman in person and document, in the woman's medical chart, the gestational age and intrauterine location of the pregnancy prior to giving, selling, dispensing, administering, or otherwise providing or prescribing the abortion-inducing drug.



Section 26-23E-8 - Office-based procedure requirements.

Physicians performing abortion procedures in abortion or reproductive health centers shall conform to the rules for office-based surgery of the Alabama State Board of Medical Examiners, shall meet the standards prescribed in the rules for office-based procedures - moderate sedation/analgesia, and shall meet all other requirements in those rules, including the recommended guidelines for follow-up care, requirements for recovery area, assessment for discharge, reporting requirements, and registration requirements.



Section 26-23E-9 - Abortion or reproductive health center requiremetns.

An abortion or reproductive health center shall be classified as ambulatory health care occupancy and shall meet all standards in the NFPA 101 Life Safety Code 2000 edition, or such standards in any later edition of the NFPA 101 Life Safety Code that the Board of Health may adopt for facilities classified as ambulatory health care occupancy. Not later than December 28, 2013, each licensed abortion or reproductive health center shall submit to the Department of Public Health architectural drawings and plans and sprinkler system plans and such other materials as may be required to show compliance or prospective compliance with the applicable life safety code. These shall be submitted and reviewed pursuant to the Board of Health Rules for Plan Review, including the payment of plan review fees. Not later than July 1, 2014, each abortion or reproductive health center shall obtain from the Department of Public Health a certificate of completion which shall certify that the facility meets all ambulatory health care occupancy standards in the applicable NFPA 101 Life Safety Code, as well as all other life safety and building standards required by law or rule. Any facility that fails to submit architectural drawings and plans, sprinkler system plans, and such other materials as may be required to the Department of Public Health within the deadline for such submission shall have its license revoked. Any facility that fails to obtain a certificate of occupancy within the deadline for obtaining such certificate shall have its license revoked.



Section 26-23E-10 - Paternity inquiries of pregnant minor child; reporting requirements.

(a) Any minor child under the age of 16 seeking an abortion from an abortion or reproductive health care facility shall be asked by the physician performing the abortion or his or her agent to state the name and age of the individual who is believed to be the father of the unborn child. While the minor child may refuse to provide the father's name and age, she should be encouraged to do so by the physician or agent consistent with the physician's legal obligation to reduce the incidence of child abuse when there is reason to suspect that it has occurred.

(b) In addition to any other abuse reporting requirements that may apply to the staff of an abortion or reproductive health center, if the reported age of the father is two or more years greater than the age of the minor child, the facility shall report the names of the pregnant minor child and the father to both local law enforcement and the county department of human resources. If the pregnant minor child is less than 14 years old, the name of the minor child shall be reported to the Department of Human Resources, regardless of whether the father is two or more years older than the minor child. The receipt of reportable information by any member of a facility staff shall trigger the requirement for the facility to report such information. Nothing in this section shall be construed to constructively repeal any other provisions of law requiring parental consent before an abortion procedure is performed.



Section 26-23E-11 - Promulgation of rules.

The Board of Health shall publish amended rules for abortion and reproductive health care centers that are consistent with this chapter by December 28, 2013. Such rules shall take effect within the time frame required by the Alabama Administrative Procedure Act.



Section 26-23E-12 - Violations.

(a) Any person other than a physician who performs or attempts to perform an abortion, including the prescription, dispensing, or administration of abortion-inducing drug, shall be guilty of a Class C felony.

(b) Any person who prescribes, dispenses, or administers an abortion-inducing drug without first examining the patient in person shall be guilty of a Class C felony.

(c) The administrator of an abortion or reproductive health center who knowingly and willfully permits the facility to be operated in a manner that violates Section 26-23E-4, Section 26-23E-5, Section 26-23ED-6, or Section 26-23E-7 shall be guilty of a Class C felony.

(d) The administrator of an abortion or reproductive health center who knowingly and willfully violates subsection (b) of Section 26-23E-10 shall be guilty of a Class A misdemeanor.



Section 26-23E-13 - Civil action for damages.

Any person who can demonstrate personal injury, including physical injury, emotional distress, or mental anguish, where such injury has resulted from the failure of an abortion or reproductive health center to conform to the requirements of this chapter, may maintain a civil action for damages against the abortion or reproductive health center and against the administrator of the facility.



Section 26-23E-14 - Adverse licensure action.

(a) The failure of any physician, nurse practitioner, physician assistant, registered professional nurse, or licensed practical nurse to conform to the requirements of this chapter or any rule or regulation adopted under provision of this chapter may be grounds for adverse licensure action, up to and including license revocation.

(b) Any abortion or reproductive health center that is found to have provided an abortion, in a manner that violates this chapter or any rule or regulation adopted under the provision of this chapter, may be subject to adverse licensure action, up to and including license revocation.



Section 26-23E-15 - Remedies.

Upon application by the Department of Public Health, a circuit court or any judge thereof shall have jurisdiction for cause shown, to grant a temporary restraining order, a preliminary injunction, a permanent injunction, or any combination of those remedies, restraining and enjoining any person from violating the provisions of this chapter and any rules promulgated thereunder. Any temporary restraining order, preliminary injunction, or permanent injunction shall be issued without bond. This remedy is in addition to any other remedies available to the Department of Public Health.



Section 26-23E-16 - Construction of chapter.

(a) Nothing in this chapter shall be construed as creating or recognizing a right to abortion.

(b) It is not the intention of this chapter to make lawful an abortion that is currently unlawful.

(c) The provisions of this chapter shall be construed in pari materia with other statutes governing abortions.

(d) Nothing in this chapter shall be construed to modify, supersede, or constructively repeal any provisions of the Alabama Medical Liability Act of 1987, the Alabama Medical Liability Act of 1996, or any amendments thereto.



Section 26-23E-17 - Intervention.

The Alabama Legislature, by joint resolution, may appoint one or more of its members to intervene as a matter of right in any case in which the constitutionality of this chapter or any portion thereof is challenged.






Chapter 23F - UNBORN INFANTS DIGNITY OF LIFE ACT.

Section 26-23F-1 - Short title.

This chapter shall be known and may be cited as the Unborn Infants Dignity of Life Act.



Section 26-23F-2 - Legislative findings; purpose.

(a) The Legislature of the State of Alabama finds and declares that:

(1) Deceased unborn infants deserve the same respect and dignity as other human beings.

(2) The laws of this state do not ensure that deceased unborn infants receive proper burials or final disposition.

(3) Alabama does not specifically prohibit the sale or transfer of bodily remains of deceased unborn infants for compensation.

(4) The dignity and value of life, especially the lives of children, born or unborn, has been and continues to be a public policy and often sacred concern of the highest order for the people of this state.

(b) Based on the findings in subsection (a), the purposes of this chapter are to:

(1) Allow parents of deceased unborn infants to provide a dignified final disposition of the bodily remains of these infants.

(2) Prohibit the sale or other unlawful disposition of the bodily remains of a deceased unborn infant, or the exchange of any compensation or payment for the transfer or distribution of the bodily remains of a deceased unborn infant.



Section 26-23F-3 - Definitions.

For the purpose of this chapter, the following words and phrases shall have the following meanings:

(1) ABORTION. The use or prescription of any instrument, medicine, drug, or any other substance or device with the intent to terminate the pregnancy of a woman known to be pregnant with knowledge that the termination by those means will with reasonable likelihood cause the death of the unborn child. Such use or prescription is not an abortion if done with the intent to save the life or preserve the health of an unborn child, remove a dead unborn child, or to deliver the unborn child prematurely in order to preserve the health of both the mother (pregnant woman) and her unborn child. The term "abortion" as used in this chapter, does not include a procedure or act to terminate the pregnancy of a woman with an ectopic pregnancy, nor does it include the procedure or act to terminate the pregnancy of a woman when the unborn child has a lethal anomaly.

(2) BODILY REMAINS. The physical remains, corpse, or body parts of a dead unborn infant who has been expelled or extracted from his or her mother.

(3) ECTOPIC PREGNANCY. Any pregnancy resulting from a fertilized egg that has implanted or attached outside the uterus. The term also includes a pregnancy resulting from a fertilized egg implanting inside the cornu of the uterus.

(4) EXPERIMENT or EXPERIMENTATION. The use of an unborn infant, living or deceased, or such bodily remains in any trial, test, procedure, or observation carried out with the goal of verifying, refuting, or establishing the validity of a hypothesis, but does not include treatment, medication, diagnostic or remedial tests, surgical procedures, or observations which have the purpose of determining or improving the life or health of the unborn infant or preserving the life or health of the unborn infant or the unborn infant's mother or pathological study. The terms do not include the use of the bodily remains of an unborn infant pursuant to the Revised Uniform Anatomical Gift Act.

(5) FINAL DISPOSITION. The burial, interment, cremation, or other legal disposition of the bodily remains of a deceased unborn infant.

(6) LETHAL ANOMALY. A child would die at birth or be still born.

(7) PATHOLOGICAL STUDY. The examination of body tissue for diagnostic or forensic purposes, and any related activities necessary to perform such study. The term includes any study or test, genetic or otherwise, to determine the cause of death.

(8) PREGNANT or PREGNANCY. A fetal reproductive condition of having an unborn infant or infants in the woman's uterus.

(9) RESEARCH. A systematic investigation, including research development, testing and evaluation, designed to develop or contribute to generalized knowledge but does not include treatment, medication, diagnostic or remedial tests, surgical procedures, or observations which have the purpose of determining or improving the life or health of the unborn infant or preserving the life or health of the unborn infant or the unborn infant's mother or pathological study. The term does not include the use of the bodily remains of an unborn infant pursuant to the Revised Uniform Anatomical Gift Act.

(10) THERAPY or THERAPEUTIC. Intended to treat or cure a disease or disorder by remedial agents or methods. The term does not include either of the following:

a. Diagnostic or remedial tests, procedures, or observations which have the purpose of determining or improving the life or health of the unborn infant or preserving the life or health of the unborn infant or the unborn infant's mother or pathological study.

b. The use of the bodily remains of an unborn infant pursuant to the Revised Uniform Anatomical Gift Act.

(11) TRANSPLANT or TRANSPLANTATION. Organs, tissues, or cells taken from the body for grafting into another individual or transference of an organ, tissues, or cells, alive or dead, between individuals. The term does not include either of the following:

a. Diagnostic or remedial tests, procedures, or observations which have the purpose of determining or improving the life or health of the unborn infant or preserving the life or health of the unborn infant or the unborn infant's mother or pathological study.

b. The use of the bodily remains of an unborn infant pursuant to the Revised Uniform Anatomical Gift Act.

(12) UNBORN INFANT. A human being in utero at any stage of development regardless of viability.



Section 26-23F-4 - Release and dignified final disposition of bodily remains of unborn infants.

The mother, father, or authorized representative may request the release of the bodily remains to the mother, father, or authorized representative for dignified final disposition by burial, interment, or cremation. The request may be made by the mother, father, or authorized representative prior to or shortly after the expulsion or extraction of the bodily remains. Any expenses associated with preparation of and disposal of the bodily remains as requested by the mother, father, or authorized representative shall be at his or her own expense. Nothing in this chapter shall prevent donation of bodily remains pursuant to the Revised Uniform Anatomical Gift Act or prevent pathological study when it is required.



Section 26-23F-5 - Sale or other disposition of bodily remains of unborn infant.

(a)(1) No person shall knowingly accept compensation or payment for the sale, transfer, distribution, acceptance, use, or attempted use of the fetal organs, tissue, or bodily remains of a deceased unborn infant for research, therapy, transplantation, or experimentation.

(2) No institution, entity, or individual shall knowingly provide any compensation or payment to any other person, organization, or entity for the removal, transfer, storage, processing, preservation, quality control, implantation, transportation, distribution, disposal, or other manner of disposition of the bodily remains of a deceased unborn infant for research, therapy, transplantation, experimentation, or any other prohibited purpose under this chapter.

(b) No person shall knowingly aid or abet in any prohibited activity under subsection (a).

(c) No person shall use an unborn infant, living or deceased, in research or experimentation. Nothing in this section shall affect the use described herein pursuant to the Revised Uniform Anatomical Gift Act.

(d) No person shall perform or offer to perform an abortion where part or all of the justification or reason for the abortion is that the bodily remains may be used for research, therapy, transplantation, or experimentation.



Section 26-23F-6 - Violations.

(a) Except as provided in subsection (b), any person who knowingly violates any provision of Section 26-23F-5 shall be guilty of a Class D felony for each violation.

(b) Any person who experiments on a living unborn infant or the bodily remains of a deceased unborn infant, experiments upon an unborn infant who is intended to be aborted, or performs or offers to perform an abortion where part or all of the justification or reason for the abortion is that the bodily remains may be used for research or experimentation in violation of Section 26-23F-5 shall be guilty of a Class C felony.



Section 26-23F-7 - Remedies and penalties.

(a) In addition to other remedies available under law or common law of this state, violation of any provision of Section 26-23F-5 shall:

(1) Provide a basis for recovery in a civil action for the parent or parents of the infant or the parent, parents, or guardian of the mother, if the mother is a minor, for experimentation upon bodily remains. Any relief awarded shall include:

a. Money damages for all psychological injuries occasioned by any violation of this chapter.

b. Statutory damages equal to three times the cost of the mother's delivery or abortion.

(2) Provide a basis for professional disciplinary action by regulatory bodies for the suspension or revocation of any license for physicians, licensed vocational and registered nurses, or other licensed or regulated health care providers.

(b) Any conviction of any health care provider for any failure to comply with the requirements of this chapter shall result in the automatic suspension of his or her license for a period of at least one year and the license shall be reinstated after that time only under such conditions as the appropriate state regulatory body shall require to ensure compliance with this chapter.



Section 26-23F-8 - Construction of chapter.

(a) Nothing in this chapter shall be construed to affect existing federal or state law regarding abortion.

(b) Nothing in this chapter shall be construed as creating or recognizing a right to abortion.

(c) Nothing in this chapter shall be construed to alter generally accepted medical standards.



Section 26-23F-9 - Relation to other laws.

Nothing in this chapter shall modify, amend, repeal, or supersede any provision of Section 6-5-333, or the "Alabama Medical Liability Act of 1987" commencing with Section 6-5-540, or the Alabama Medical Liability Act of 1996, commencing with Section 6-5-548, or any amendment to any of the foregoing, or any judicial interpretation of any of the foregoing.

Further, nothing in this chapter shall be construed to restrict or supersede criminal investigations of violations of the laws of this state.



Section 26-23F-10 - Exceptions under Revised Uniform Anatomical Gift Act.

Sections 26-23F-5, 26-23F-6, and 26-23F-7 shall not apply to a physician, doctor, or other person working with and under the direction of a physician or doctor, who in good faith believes that a deceased unborn infant, bodily remains, fetal remains, or fetal tissue were donated in accordance with the Revised Uniform Anatomical Gift Act.






Chapter 23G - ALABAMA UNBORN CHILD PROTECTION FROM DISMEMBERMENT ABORTION ACT.

Section 26-23G-1 - Short title.

This chapter shall be known and may be cited as the Alabama Unborn Child Protection from Dismemberment Abortion Act.



Section 26-23G-2 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) ABORTION. The same as defined in Section 26-21-2.

(2) ATTEMPT TO PERFORM AN ABORTION.

a. To do or omit to do anything that, under the circumstances as the actor believes them to be, is an act or omission constituting a substantial step in a course of conduct planned to culminate in the actor performing an abortion. Such substantial steps include, but are not limited to, any of the following:

1. Agreeing with an individual to perform an abortion on that individual or on some other individual, whether or not the term abortion is used in the agreement, and whether or not the agreement is contingent on another factor, such as receipt of payment or a determination of pregnancy.

2. Scheduling or planning a time to perform an abortion on an individual, whether or not the term abortion is used, and whether or not the performance is contingent on another factor, such as receipt of payment or a determination of pregnancy.

b. This definition may not be construed to require that an abortion procedure actually be initiated for an attempt to occur.

(3) DISMEMBERMENT ABORTION. With the purpose of causing the death of an unborn child, purposely to dismember a living unborn child and extract him or her one piece at a time from the uterus through use of clamps, grasping forceps, tongs, scissors, or similar instruments that, through the convergence of two rigid levers, slice, crush, or grasp, or any combination of the foregoing, a portion of the unborn child's body to cut or rip it off. This definition does not include an abortion which uses suction to dismember the body of the developing unborn child by sucking fetal parts into a collection container. This definition includes an abortion in which a dismemberment abortion is used to cause the death of an unborn child and suction is subsequently used to extract fetal parts after the death of the unborn child.

(4) PHYSICIAN. An individual licensed to practice medicine and surgery or osteopathic medicine and surgery, or otherwise legally authorized to perform an abortion in the state.

(5) PURPOSELY. An individual acts purposely with respect to a material element of an offense when:

a. If the element involves the nature of his or her conduct or a result thereof, it is his or her conscious objective to engage in conduct of that nature or to cause such a result.

b. If the element involves the attendant circumstances, he or she is aware of the existence of such circumstances or he or she believes or hopes that they exist.

(6) SERIOUS HEALTH RISK TO THE UNBORN CHILD'S MOTHER. In reasonable medical judgment, the child's mother has a condition that so complicates her medical condition that it necessitates the abortion of her pregnancy to avert her death or to avert serious risk of substantial and irreversible physical impairment of a major bodily function, not including psychological or emotional conditions. No such condition may be determined to exist if it is based on a claim or diagnosis that the woman will engage in conduct which she intends to result in her death or in substantial and irreversible physical impairment of a major bodily function.

(7) WOMAN. A female human being, whether or not she has reached the age of majority.



Section 26-23G-3 - Dismemberment abortion prohibited unless necessary to prevent serious health risk to mother of unborn child.

(a) Notwithstanding any other provision of law, it shall be unlawful for any individual to purposely perform or attempt to perform a dismemberment abortion and thereby kill an unborn child unless necessary to prevent serious health risk to the unborn child's mother.

(b) An individual accused in any proceeding of unlawful conduct under subsection (a) may seek a hearing before the State Board of Medical Examiners on whether the dismemberment abortion was necessary to prevent serious health risk to the unborn child's mother. The findings of the board are admissible on that issue at any trial in which such unlawful conduct is alleged. Upon a motion of the individual accused, the court shall delay the beginning of the trial for not more than 30 days to permit the hearing to take place.

(c) No woman upon whom an abortion is performed or attempted to be performed shall be thereby liable for performing or attempting to perform a dismemberment abortion. No nurse, technician, secretary, receptionist, or other employee or agent who is not a physician but who acts at the direction of a physician, and no pharmacist or other individual who is not a physician but who fills a prescription or provides instruments or materials used in an abortion at the direction of or to a physician, shall be thereby liable for performing or attempting to perform a dismemberment abortion.

(d) This chapter does not prevent abortion for any reason including rape and incest by any other method, unless otherwise prevented by law.



Section 26-23G-4 - Injunctive relief.

(a) A cause of action for injunctive relief against an individual who has performed or attempted to perform a dismemberment abortion in violation of Section 26-23G-3 may be maintained by any of the following:

(1) A woman upon whom a dismemberment abortion was performed or attempted to be performed.

(2) An individual who is the spouse, parent, or guardian of, or a current or former licensed health care provider of, a woman upon whom such a dismemberment abortion was performed or attempted to be performed.

(3) A prosecuting attorney with appropriate jurisdiction.

(b) The injunction shall prevent the defendant from performing or attempting to perform further dismemberment abortions in violation of Section 26-23G-3.



Section 26-23G-5 - Civil damages.

(a) A cause of action for civil damages against an individual who has performed a dismemberment abortion in violation of Section 26-23G-3 may be maintained by any of the following:

(1) Any woman upon whom a dismemberment abortion has been performed in violation of Section 26-23G-3.

(2) The father of the unborn child, if married to the woman at the time the dismemberment abortion was performed.

(3) If the woman had not attained the age of 18 years at the time of the dismemberment abortion or has died as a result of the abortion, the maternal grandparents of the unborn child.

(b) No damages may be awarded a plaintiff if the pregnancy resulted from criminal conduct of the plaintiff.

(c) Damages awarded in such an action shall include all of the following:

(1) Money damages for all injuries, psychological and physical, occasioned by the dismemberment abortion.

(2) Statutory damages equal to three times the cost of the dismemberment abortion.



Section 26-23G-6 - Attorney fees.

(a) If judgment is rendered in favor of the plaintiff in an action described in Section 26-23G-4 or Section 26-23G-5, the court shall also render judgment for reasonable attorney fees in favor of the plaintiff against the defendant.

(b) If judgment is rendered in favor of the defendant in an action described in Section 26-23G-4 or Section 26-23G-5, and the court finds that the plaintiff's suit was frivolous and brought in bad faith, the court shall render judgment for reasonable attorney fees in favor of the defendant against the plaintiff.

(c) No attorney fees may be assessed against the woman upon whom an abortion was performed or attempted to be performed except in accordance with subsection (b).



Section 26-23G-7 - Criminal penalties.

Whoever is found to have violated Section 26-23G-3 shall be fined ten thousand dollars ($10,000) or imprisoned for not more than two years, or both.



Section 26-23G-8 - Anonymity of certain individuals in court proceedings.

In every civil, criminal, or administrative proceeding or action brought under this chapter, the court shall rule whether the identity of any woman upon whom an abortion has been performed or attempted to be performed shall be preserved from public disclosure if she does not give her consent to such disclosure. The court, upon motion or sua sponte, shall make such a ruling and, upon determining that her anonymity should be preserved, shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure. Each order shall be accompanied by specific written findings explaining why the anonymity of the woman should be preserved, why the order is essential to that end, how the order is narrowly tailored to serve that interest, and why no reasonable less restrictive alternative exists. In the absence of written consent of the woman upon whom an abortion has been performed or attempted to be performed, anyone other than a public official who brings an action under Section 26-23G-4 or Section 26-23G-5 shall do so under a pseudonym. This section may not be construed to conceal the identity of the plaintiff or of witnesses from the defendant or from attorneys for the defendant.



Section 26-23G-9 - Construction of chapter.

Nothing in this chapter shall be construed as creating or recognizing a right to abortion, nor a right to a particular method of abortion.






Chapter 24 - DEPARTMENT OF EARLY CHILDHOOD EDCUATION.

Article 1 - Commissioner, Powers, Duties.

Section 26-24-1 - Department established and renamed.

(a) Commencing on August 1, 2015, the Department of Children's Affairs shall be known as the Department of Early Childhood Education. The department is a part of the Executive Department of state government, principally established to enable the Governor to effectively and efficiently coordinate efforts and programs to serve children throughout the state.

(b) All references to the Department of Children's Affairs and to the Commissioner of the Department of Children's Affairs in this code are changed to the Department of Early Childhood Education and the Secretary of the Department of Early Childhood Education, respectively. All other laws, rules, regulations, and legal references of any kind to the Department of Children's Affairs or to the Commissioner of the Department of Children's Affairs shall be changed to the Department of Early Childhood Education or the Secretary of the Department of Early Childhood Education, respectively when this code is next reprinted and in other laws, rules, regulations, and legal references as is appropriate, timely, and economically feasible.



Section 26-24-2 - Secretary of Early Childhood Education.

(a) The department shall be headed by and shall be under the direction, supervision, and control of an officer who shall be known and designated as the Secretary of Early Childhood Education. The secretary shall be responsible to the Governor for the administration of the department.

(b) The secretary shall be appointed by and shall hold office at the pleasure of the Governor.

(c) Vacancies in the office of secretary for any reason shall be filled by the Governor.

(d) The salary of the secretary shall be fixed by the Governor at a sum comparable to salaries paid similar officers in state government.

(e) Before entering upon the discharge of duties, the secretary shall take the constitutional oath of office and shall execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the Governor, but not less than ten thousand dollars ($10,000), conditioned upon the faithful performance of his or her duties. The premiums on the bond shall be paid out of the State Treasury.

(f) The secretary shall devote full time to the official duties of the office and shall not hold another office under the government of the United States, or any other state, or of this state or of any political subdivision thereof, during his or her incumbency in the office. The secretary shall not hold any position of trust or profit, the conduct of which shall interfere or be inconsistent with his or her duties as secretary pursuant to this article.



Section 26-24-3 - Duties of secretary.

The duties of the secretary shall include, but not be limited to, all of the following:

(1) Advising the Governor and the Legislature in matters relating to the coordination of services for children under the age of 19.

(2) Serving as a liaison between the Governor and state agencies providing programs or services for children.

(3) Educating and informing legislators and other elected officials about issues affecting children.

(4) Coordinating local effort by creating a network of existing local and community groups and advocates dedicated to children to enable beneficial organizations throughout the state to assist and educate each other.

(5) Actively seeking and applying for federal and private grants to fund children's programs.

(6) Establishing a repository for information on programs other than education programs offered by the Department of Education for K-12 in Alabama, which offer services for, or are for the benefit of, or in any way affect Alabama's children, including, but not limited to, the Department of Human Resources, the Department of Mental Health, Rehabilitation Services, the Department of Public Health, the Department of Youth Services, the Children's Trust Fund, the Alabama Department of Economic and Community Affairs, the Alcoholic Beverage Control Board, the Alabama State Law Enforcement Agency, and the Child Abuse and Neglect Prevention Board.

(7) Preparing and submitting to the Governor and the Legislature annual reports on activities and expenditures of state and local agencies related to children; all state, local, and federal funding available for children's programs other than education programs offered by the Department of Education for K-12; and recommendations of proposed legislation on the most efficient utilization of resources available in order to maximize services provided to children.

(8) Preparing or causing to be prepared, and submitting for approval and adoption by the Children's Policy Council, legislation required to meet the unmet needs of children by further development and improvement of children services.

(9) Review the budget requests for children's services of any state agency that administers children's programs other than education programs offered by the Department of Education for K-12.

(10) Develop a cohesive and comprehensive system of high quality early learning and care.



Section 26-24-4 - Powers of secretary.

(a) All functions and duties of the department shall be exercised by the secretary acting alone or by and through any administrative division or officer or employee that the secretary may designate. The secretary shall have all power and authority necessary or convenient to carry out the functions and duties of the department.

(b) The secretary may request any state or local agency or department which administers programs, other than education programs offered by the Department of Education for K-12, that directly affect Alabama's children to submit to the secretary information deemed necessary by the secretary to evaluate and assess the relationship between children's programs and the effectiveness of those programs, other than education programs offered by the Department of Education for K-12.

(c) The secretary may establish a data base of services offered by the several state and local agencies, and develop a system to provide for better coordination of services.

(d) The secretary shall work with the state and county children's policy councils and the state and county children's services facilitation teams in order to ensure that a comprehensive coordinated effort is in place to provide for children's services.



Section 26-24-5 - Performance of duties.

In the performance of the functions and duties of the office and in the exercise of the powers and authorities, the secretary and all other officers and employees of the department shall be subject to all legal restrictions, limitations, and conditions and penalties, civil and criminal, with respect to the performance of those functions and duties and the exercise of those powers and authorities.



Section 26-24-6 - Office space; clerical support, etc.

The Governor may provide office space for the use of the department, secretary, and staff of either. The secretary may employ and secure the necessary staff, supplies, and materials to carry out this article, subject to the approval of the Governor, and pursuant to the state Merit System.






Article 2 - Office of School Readiness.

Section 26-24-20 - Office created.

The Office of School Readiness is created within the Department of Early Childhood Education. The office shall have the duties, responsibilities, functions, powers, and authority set forth in this article and as otherwise provided by law.



Section 26-24-21 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) DIRECTOR. The Director of the Office of School Readiness.

(2) OFFICE. The Office of School Readiness.



Section 26-24-22 - Director.

(a) The chief administrative and executive officer of the office shall be the director, who shall be appointed by and serve at the pleasure of the Secretary of the Department of Early Childhood Education. The director shall be responsible for the performance and exercise of the duties, responsibilities, functions, powers, and authority imposed upon the director and the office by law and as directed by the secretary. The director shall be in the unclassified service of the state Merit System and shall receive a salary in an amount to be determined by the secretary. The director shall employ an assistant who shall also serve in the unclassified position of the state Merit System.

(b) The director shall employ all qualified personnel of the office, subject to the state Merit System.



Section 26-24-23 - Duties of office.

The Office of School Readiness shall do all of the following:

(1) Establish criteria and administer such programs and services as may be necessary for the operation and management of a voluntary prekindergarten program.

(2) Administer such programs and services as may be necessary for the operation and management of preschool and certain child development programs coordinating with the Department of Education for the inclusion of preschool special education.

(3) Ensure that the prekindergarten program provides a developmentally appropriate preschool program emphasizing growth in language and literacy, math concepts, science, arts, physical development, and personal and social competence.

(4) Receive and disperse any funds appropriated to the office from the Legislature for the establishment, operation, and administration of the prekindergarten program. The budget of the office shall be part of the Department of Early Childhood Education.

(5) Assist local units of administration in this state so as to assure the proliferation of services under this article.

(6) Coordinate with the regulatory division for the licensing of child care centers and with the administration of the United States child and adult care food programs at the child care centers participating in the prekindergarten program.

(7) Issue annual reports to the Governor, secretary, and Legislature concerning the administration and operation of the prekindergarten program.

(8) Provide leadership for enhancement of school readiness in this state by aggressively establishing a unified approach to the state's efforts toward enhancement of school readiness. In support of this effort, the office may develop and implement specific strategies that address the state's school readiness programs.

(9) Safeguard the effective use of federal, state, local, and private resources to achieve the highest possible level of school readiness for the state's children.

(10) Provide technical assistance to local programs.

(11) Assess gaps in services.

(12) By January 2001, adopt a system for measuring school readiness that provides objective data regarding the expectations for school readiness, and establish a method for collecting the data and guidelines for using the data. The measurement, the data collection, and the use of the data must serve the statewide school readiness goals. The criteria for determining which data to collect should be the usefulness of the data to state policymakers and local programs' administrators in administering programs and allocating state funds, and must include the tracking of school readiness system information back to individual school readiness programs to assist in determining program effectiveness.



Section 26-24-24 - Entities that may participate.

The following entities may voluntarily, but shall not be required to, participate in the programs and services administered by the Office of School Readiness:

(1) Public schools.

(2) Private schools.

(3) Churches.

(4) Existing public prekindergarten programs.

(5) Existing private prekindergarten programs.

(6) Existing nonprofit prekindergarten programs.

(7) Any other entities or programs approved by the office.



Section 26-24-25 - Collaboration on programs.

As additional funds become available, all programs within each county participating in school readiness shall collaborate on early education and child care programs that are funded with state and/or federal funding including, but not limited to, adult and community education programs, Even-Start literacy programs, prekindergarten early intervention programs, Head Start programs, programs offered by public and private providers of child care, migrant prekindergarten programs, Title 1 programs, subsidized child care programs, and teen parenting programs, together with any additional funds appropriated or obtained for this section. These programs shall be components of the integrated school readiness program.



Section 26-24-26 - Effect on employees.

This article shall not result in the net loss of employees and no affected employee shall be required to relocate or be forced to transfer.






Article 3 - Alabama Children's Policy Council.

Section 26-24-30 - Alabama Children's Policy Council.

(a) The Alabama Children's Policy Council is hereby created and shall consist of the following members: Three appointees from business and industry made by the Governor; the Lieutenant Governor; the Speaker of the House of Representatives; two members of the Alabama Senate, one appointed by the Lieutenant Governor and one appointed by the President Pro Tempore of the Senate; two members of the House of Representatives appointed by the Speaker of the House of Representatives; the Chief Justice of the Supreme Court of Alabama; the legal advisor to the Governor; the Attorney General; the President of the Juvenile and Family Court Judges' Association; the Commissioner of the Department of Corrections; the President of the District Attorneys' Association; the President of the Chief Juvenile Probation Officers' Association; the Commissioner of the Department of Human Resources; the Administrative Director of Courts; the Secretary of the Department of Early Childhood Education; the Commissioner of the Department of Mental Health; the Executive Director of the Department of Youth Services; the State Superintendent of Education; the State Health Officer; the Executive Director of the Alabama Children's Trust Fund; the President of the Alabama Parent-Teachers Association; the Director of the Alabama Department of Economic and Community Affairs; the Commissioner of the Department of Rehabilitation Services; the Commissioner of the Alabama Medicaid Agency; the Secretary of the Alabama State Law Enforcement Agency; the Administrator of the Alcoholic Beverage Control Board; the Director of the Office of School Readiness; the Director of Voices for Alabama's Children; the Director of A Journey to Manhood; the President of A Coalition of 100 Black Women; the President of 21st Century Youth Leadership Program; the Director of the Children First Foundation; the Director of the Multiple Needs Child Office; and five persons to be appointed by the Alabama Children's Policy Council. The appointed members of the Alabama Children's Policy Council shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. All appointments are subject to Senate confirmation and shall be effective until acted upon by the Senate.

(b) The Secretary of the Department of Early Childhood Education shall serve as chair and the Chief Justice of the Supreme Court of Alabama as vice chair. The five Alabama Children's Policy Council appointees and the three appointees of the Governor shall serve on the Alabama Children's Policy Council for two years from October 1 following their appointment and until their successors are selected, and may be reappointed for additional terms. Any vacancies in the appointed positions shall be filled in like manner as their predecessor and shall serve for a full term and until their successors are selected. If the Alabama Children's Policy Council deems it necessary or advisable, it may elect other officers and adopt bylaws. The vice chair and any other officers of the Alabama Children's Policy Council, other than the chair, shall hold these offices for a period as designated by the Alabama Children's Policy Council, or for so long as they remain members of the Alabama Children's Policy Council. The Alabama Children's Policy Council shall meet at the call of the chair at least once annually prior to September 1 of each fiscal year, and at other times as, in the opinion of the chair, additional meetings are needed.

(c) It shall be the duty of the Alabama Children's Policy Council and the Chief Justice of the Supreme Court of Alabama to review the report prepared by the Department of Early Childhood Education pursuant to Section 26-24-34 and to make recommendations as it deems necessary and appropriate to the Governor and Legislature by October 1 of each fiscal year. It shall also be the duty of the Alabama Children's Policy Council to develop a state resource guide, which may be automated, including procedural information concerning how to access these services. This guide shall be distributed to departments, agencies, and organizations serving children, as well as the county children's policy councils in each county of the state and the general public.



Section 26-24-31 - Alabama Children's Policy Council Fund.

(a) There is hereby established the Alabama Children's Policy Council Fund into which there is automatically appropriated twenty thousand dollars ($20,000) annually at the beginning of each fiscal year. Any funds remaining in the Alabama Children's Policy Council Fund at the end of any fiscal year shall not revert to the State General Fund. The Comptroller shall transfer the moneys from the State General Fund to the Alabama Children's Policy Council Fund annually at the beginning of each fiscal year and the moneys in the fund shall be expended for the travel expenses of members of the Alabama Children's Policy Council who are not otherwise reimbursed by the state and such other necessary operating costs and expenses as approved by the Chair of the Alabama Children's Policy Council. Travel and per diem for all members of the Alabama Children's Policy Council shall be calculated and paid at the same rate applicable to state employees. Any expenses of the Alabama Children's Policy Council, including printing, postage, and mailing costs, which cannot be paid because of insufficient funds, shall be charged to the departments and agencies represented by membership on the Alabama Children's Policy Council on a pro rata basis, as calculated by the chair.

(b) The Alabama Children's Policy Council may accept and use funds available to it from all sources, including, but not limited to, grants, appropriations, gifts, and donations for the purpose of implementing this chapter. All funds shall be deposited into the Alabama Children's Policy Council Fund, which shall be under the management of the Alabama Children's Policy Council. Moneys of the fund may be withdrawn by vouchers or checks signed by the chair of the Alabama Children's Policy Council.



Section 26-24-32 - Expenses of Alabama Children's Policy Council members who are state officers or employees.

The members of the Alabama Children's Policy Council who are officers or employees of the State of Alabama shall be entitled to be reimbursed for their expenses, including travel, lodging, food, and other expenses at the same rate as other state employees. These expenses shall be paid by the Comptroller from funds appropriated from the State Treasury to the department or agency which the member represents.



Section 26-24-33 - County children's policy councils - Generally.

(a) A county children's policy council is hereby created in each county of the state. The county children's policy council shall consist of the following members: A juvenile court judge in each county; the county director of the Department of Human Resources; a county representative of the Department of Mental Health; a county representative of the Department of Youth Services; a county representative of the Department of Rehabilitation Services, the Medicaid Agency, the Alabama State Law Enforcement Agency, and the Alcoholic Beverage Control Board, provided they have a physical presence in the county; the county superintendent of education and any city superintendent of education in the county; the county chief juvenile probation officer; a representative of the county health department; the district attorney; local legislators; the chair of the county commission; the sheriff, and at least seven persons to be appointed by the county children's policy council from the community including, but not limited to, state and local government officials, practicing attorneys, community organizations, business and industry, and representatives of any other agencies or organizations providing services to families and children in the county.

(b) All members of the county children's policy council shall serve on the county children's policy council for two years and until their successors are appointed, except those who serve by virtue of holding a designated office. The county children's policy council shall be convened at least once each quarter at the call of the chair. The juvenile court judge presiding over the county children's policy council may nominate a member to serve as chair. At the first meeting of the county children's policy council, the county children's policy council shall select its additional council members. If the county children's policy council deems it necessary or advisable, it may elect other officers and adopt bylaws. The additional officers shall hold office for the period as designated by the county children's policy council.



Section 26-24-34 - County children's policy councils - Duties.

The duties of the county children's policy council shall include, but not be limited to, the following: Reviewing the needs of children in the county and the responsibilities assigned each department or agency by law; determining areas of responsibility and identifying areas of duplication or conflict between departments and agencies in the county; identifying local resources and developing, in conjunction with the Department of Early Childhood Education, and up-dating annually, a local resource guide to services available to children which shall include procedural information concerning how to access those local services; articulating and communicating to the local community the needs of children; and submitting an annual report to the Department of Early Childhood Education by July 1 of each year on the local services provided to children, local needs of children, and recommendations of the county children's policy council based on data from the previous fiscal year ending September 30. The Department of Early Childhood Education shall then, by September 1 of each year, submit its summary recommendations based on the reports, along with a copy of each local report to the Alabama Children's Policy Council. The local resource guides shall be used by the Alabama Children's Policy Council in compiling a state resource guide, which may be automated and shall be distributed to the general public and to agencies and organizations serving children.



Section 26-24-35 - Juvenile justice coordinating councils renamed.

All references to the "Alabama Juvenile Justice Coordinating Council" and to "county juvenile justice coordinating councils" in this code, are changed to the "Alabama Children's Policy Council" and "county children's policy councils" respectively. All other laws, rules, regulations, and legal references of any kind to the "Alabama Juvenile Justice Coordinating Council" or to "county juvenile justice coordinating councils" shall be changed to the "Alabama Children's Policy Council" or to "county children's policy councils" respectively when this code is next reprinted and in other laws, rules, regulations, and legal references as is appropriate, timely, and economically feasible.









Chapter 25 - LEAVING ABANDONED INFANT WITH EMERGENCY MEDICAL SERVICES PROVIDER.

Section 26-25-1 - Possession and protection of abandoned child.

(a) An emergency medical services provider, without a court order, shall take possession of a child who is 72 hours old or younger if the child is voluntarily delivered to the provider by the child's parent and the parent did not express an intent to return for the child.

(b) An emergency medical services provider who takes possession of a child under this section shall perform any act necessary to protect the physical health or safety of the child.



Section 26-25-2 - Notification to Department of Human Resources.

(a) No later than the close of the first business day after the date on which an emergency medical services provider takes possession of a child pursuant to Section 26-25-1, the provider shall notify the Department of Human Resources that the provider has taken possession of the child.

(b) The department shall assume the care, control, and custody of the child immediately on receipt of notice pursuant to subsection (a). The department shall be responsible for all medical and other costs associated with the child and shall reimburse the hospital for any costs incurred prior to the child being placed in the care of the department.



Section 26-25-3 - Affirmative defense under criminal prosecution.

It is an affirmative defense to prosecution under Sections 13A-13-4, 13A-13-5, and 13A-13-6, if the parent voluntarily delivers the child to an emergency medical services provider pursuant to Section 26-25-1.



Section 26-25-4 - Emergency medical services provider.

For the purposes of this chapter, an emergency medical services provider shall mean a licensed hospital, as defined in Section 22-21-20, which operates an emergency department. An emergency medical services provider does not include the offices, clinics, surgeries, or treatment facilities of private physicians or dentists. No individual licensed health care provider, including physicians, dentists, nurses, physician assistants, or other health professionals shall be deemed to be an emergency medical services provider under this chapter unless such individual voluntarily assumes responsibility for the custody of the child.



Section 26-25-5 - Liability.

No person or other entity subject to the provisions of this chapter shall be liable to any person for any claim for damages as a result of any action taken pursuant to the requirements of this chapter, and no lawsuit shall be predicated thereon.









Title 27 - INSURANCE.

Chapter 1 - GENERAL PROVISIONS.

Section 27-1-1 - Short title.

This title constitutes the Alabama Insurance Code.



Section 27-1-2 - Definitions.

For the purposes of this title, the following terms shall have the meanings respectively ascribed to them by this section.

(1) INSURANCE. A contract whereby one undertakes to indemnify another or pay or provide a specified amount or benefit upon determinable contingencies.

(2) INSURER. Every person engaged as indemnitor, surety, or contractor in the business of entering into contracts of insurance.

(3) PERSON. An individual, insurer, company, association, organization, Lloyd's insurer, society, reciprocal insurer or interinsurance exchange, partnership, syndicate, business trust, corporation, and every legal entity.

(4) COMMISSIONER. The Commissioner of Insurance of this state.

(5) DEPARTMENT. The Department of Insurance of this state.

(6) DOMESTIC INSURER. One formed under the laws of this state.

(7) FOREIGN INSURER. One formed under the laws of any jurisdiction other than this state. Except where distinguished by context, "foreign" insurers includes also "alien" insurers.

(8) ALIEN INSURER. One formed under the laws of any country other than the United States of America, its states, district, territories, and commonwealths.

(9) STATE. Such term, when used in context signifying a jurisdiction other than the State of Alabama, means any state, district, territory, commonwealth, or possession of the United States of America.

(10) AUTHORIZED INSURER; UNAUTHORIZED INSURER. An "authorized" insurer is one duly authorized, by a subsisting certificate of authority issued by the commissioner, to transact insurance in this state. An "unauthorized" insurer is one not so authorized.

(11) TRANSACT. Such term, with respect to insurance, includes any of the following:

a. Solicitation and inducement;

b. Preliminary negotiations;

c. Effectuation of a contract of insurance; or

d. Transaction of matters subsequent to effectuation of a contract of insurance and arising out of it.



Section 27-1-3 - Applicability of title - Generally.

No provision of this title shall apply with respect to:

(1) Domestic mutual aid associations, as identified in Chapter 30, except as stated in Chapter 30; or

(2) Fraternal benefit societies, as identified in Chapter 34, except as stated in Chapters 34 and 35.



Section 27-1-4 - Applicability of title - Exemptions.

This title shall not apply as to:

(1) Any fraternal or other organization or activity which is exempted from the provisions of Chapter 34 under Section 27-34-5, except to the extent provided in such section;

(2) Nonprofit corporations for establishment of hospitalization plan under Section 10-4-100 et seq., except to the extent now or hereafter provided in such laws;

(3) The insurance department of a brotherhood or labor union, the members of which are subject to the act of Congress known as the Railway Labor Act; or

(4) The establishment, maintenance, administration, and operation of any trust established pursuant to Section 22-21-240 by agreement of any hospitals, other health care units or dental practitioners licensed as such by the State of Alabama.



Section 27-1-5 - Compliance requirement.

No person shall transact a business of insurance in Alabama, or relative to a subject resident, located or to be performed in Alabama, without complying with the applicable provisions of this title.



Section 27-1-6 - Prevalence of particular over general provisions.

Provisions of this title relative to a particular kind of insurance, a particular type of insurer, or a particular matter shall prevail over provisions in this title relating to insurance in general, insurers in general, or such matters in general.



Section 27-1-7 - Effect of captions or headings.

The scope and meaning of any provision shall not be limited or otherwise affected by the caption or heading of any chapter, section, or provision.



Section 27-1-8 - Life insurance companies may invest in notes secured by mortgages or deeds of trust.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-1-9 - Life insurance companies may invest in loans guaranteed under Service Men's Readjustment Act.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-1-10 - Payment for health services of chiropractor; insured to have exclusive right to select practitioner of healing arts.

Any contract or policy of insurance or any plan or agreement for health services providing for reimbursement or payment for health services performed by a medical doctor or physician or upon the certification of a medical doctor, surgeon, osteopath or physician, shall also reimburse or pay for such health services performed by a doctor of chiropractic or upon his certificate; provided, that the health services performed by the doctor of chiropractic are within the scope of his license and he is duly licensed by the State of Alabama.

The insured or such other person entitled to benefits under such contract or policy of insurance or plan or agreement for health services shall have the exclusive right to choose or select any practitioner or member of the healing arts of Alabama to perform such services, notwithstanding any provisions of such contract or policy of insurance or plan or agreement for health services to the contrary.



Section 27-1-10.1 - Insurance coverage for drugs to treat life-threatening illnesses.

(a) The Legislature finds and declares the following:

(1) The citizens of this state rely upon health insurance to cover the cost of obtaining health care and it is essential that the citizens' expectation that their health care costs will be paid by their insurance policies is not disappointed and that they obtain the coverage necessary and appropriate for their care within the terms of their insurance policies.

(2) Some insurers deny payment for drugs that have been approved by the Federal Food and Drug Administration, hereafter referred to as FDA, when the drugs are used for indications other than those stated in the labelling approved by the FDA, off-label use, while other insurers with similar coverage terms do pay for off-label use.

(3) Denial of payment for off-label use can interrupt or effectively deny access to necessary and appropriate treatment for a person being treated for a life-threatening illness.

(4) Equity among employers who obtain insurance coverage for their employees and fair competition among insurance companies require that insurance companies assure citizens reimbursement for drugs in the same way and in the way citizens expect.

(5) Off-label use of an FDA-approved drug is legal when prescribed in a medically appropriate manner and is often necessary to provide needed care. Approximately 50% of cancer drug treatment is for off-label indications. The FDA and the Federal Department of Health and Human Services recognize the wide variety of effective uses of FDA-approved drugs for off-label indications. Information on the appropriate off-label use of FDA-approved drugs is obtained from compendia published by the United States Pharmacopoeial Convention, the American Medical Association, and the American Society of Hospital Pharmacists. In addition, scientific studies of off-label use of drugs published in recognized peer-reviewed professional journals provide information on appropriate use of drugs for off-label indications. The Omnibus Budget Reconciliation Act of 1990 recognizes these three compendia and peer-reviewed literature as appropriate sources for reimbursement and requires Medicaid agencies to pay for off-label use of drugs prescribed for Medicaid patients if the use is stated in any of such sources. The Omnibus Budget Reconciliation Act of 1993 applies the same criteria and coverage to Medicare patients.

(6) Use of FDA-approved drugs for off-label indications provides efficacious drugs at a lower cost. To require that all appropriate uses of a drug undergo approval by the FDA would substantially increase the cost of drugs and delay or even deny patients' ability to obtain medically effective treatment. FDA approval for each use would require substantial expenditure and time to undergo the clinical trials necessary to obtain FDA approval. This is particularly the case when a drug is off-patent and in generic production, and consequently is available at a lower price. Once a drug is in generic production by multiple manufacturers, it is not economically feasible for a manufacturer to incur the cost of FDA approval.

(7) Reimbursement for off-label indications of FDA-approved drugs is necessary to conform to the way in which appropriate medical treatment is provided, to make needed drugs available to patients, and to contain health care costs.

(b) The following words and phrases used in this section shall have the following meanings:

(1) CONTRAINDICATION. The potential for, or the occurrence of, an undesirable alteration of the therapeutic effect of a given prescription because of the presence, in the patient for whom it is prescribed, of a disease condition or the potential for, or the occurrence of, a clinically significant adverse effect of the drug on the patient's disease condition.

(2) INDICATION. Any symptom, cause, or occurrence in a disease which points out its cause, diagnosis, course of treatment, or prognosis.

(3) INSURANCE POLICY. An individual, group, blanket, or franchise insurance policy, insurance agreement, or group hospital service contract providing for hospital, medical, surgical, or pharmaceutical services.

(4) MEDICAL LITERATURE. Published scientific studies published in any peer-reviewed national professional journal.

(5) STANDARD REFERENCE COMPENDIA. Any of the following:

a. The United States Pharmacopeia Drug Information.

b. The American Medical Association Drug Evaluations.

c. The American Hospital Formulary Service Drug Information.

(c)(1) Title 27, or any other provision of law, rule, or regulation to the contrary notwithstanding, it is specifically provided that:

a. No insurance policy which provides coverage for drugs shall exclude coverage of a drug for a particular indication on the ground that the drug has not been approved by the Federal Food and Drug Administration for that indication, if the drug is recognized for treatment of that indication in one of the standard reference compendia, or in the medical literature, or by the Commissioner of Insurance.

b. Coverage of a drug required by this section shall also include medically necessary services associated with the administration of the drug.

(2) This section shall not be construed to alter existing law with regard to provisions limiting the coverage of drugs that have not been approved by the Federal Food and Drug Administration.

(3) This section shall not be construed to require coverage for any drug when the Federal Food and Drug Administration has determined its use to be contraindicated.

(4) This section shall not be construed to require coverage for experimental drugs not otherwise approved for any indication by the Federal Food and Drug Administration.

(5) The Commissioner of Insurance may direct any person who issues an insurance policy to make payments required by this section.

(6) Nothing in this section shall be construed, expressly or by implication, to create, impair, alter, limit, modify, enlarge, abrogate, or prohibit reimbursement for drugs used in the treatment of any other disease or condition.



Section 27-1-11 - Dentists and dental hygienists as "physicians" under health or accident insurance policies.

Whenever the terms "physician" and/or "doctor" are used in any policy of health or accident insurance issued in this state or in any contract for the provision of health care, services, or benefits issued by any health, medical or other service corporation existing under, and by virtue of any laws of this state, said terms shall include within their meaning those persons licensed under and in accordance with Chapter 9 of Title 34 in respect to any care, services, procedures, or benefits covered by said policy of insurance or health care contract which the said persons are licensed to perform, any provisions in any such policy of insurance or health care contract to the contrary notwithstanding. This section shall be applicable to all policies in this state, regardless of date of issue, on October 10, 1975.



Section 27-1-11.1 - Appropriations to certain universities not to be considered in patient care reimbursement.

Any appropriations made by the Legislature of Alabama to the University of Alabama in Birmingham and to the University of South Alabama shall be for the unrestricted support of the activities of the said university and therefore insurance companies, whether operated for profit or not for profit, licensed under the laws of the State of Alabama, whether acting on their own behalf or for others, are prohibited from applying or taking into account in any manner whatsoever, any portion of those appropriations in determining reimbursement for patient care activities.



Section 27-1-12 - Penalty for violation of title.

Each willful violation of this title for which a greater penalty is not provided by another provision of this title or by other applicable laws of this state shall, in addition to any applicable prescribed denial, suspension, or revocation of certificate of authority or license, be punishable as a misdemeanor, upon conviction, by a fine of not more than $1,000.00, or by imprisonment in the county jail, or by sentence to hard labor for the county, for a period not to exceed one year, or by both such fine and imprisonment or hard labor in the discretion of the court. Each instance of violation shall be considered a separate offense.



Section 27-1-13 - Existing forms and filings.

Every form of insurance document and every rate or other filing lawfully in use immediately prior to January 1, 1972, may continue to be so used or be effective until the commissioner otherwise prescribes pursuant to this title.



Section 27-1-14 - Preservation of prior rights, obligations, etc.

This title shall not impair or affect any act done, offense committed or right accruing, accrued, or acquired or liability, penalty, forfeiture, or punishment incurred prior to January 1, 1972, but the same may be enjoyed, asserted, enforced, prosecuted, or inflicted, as fully, and to the same extent, as was possible prior to January 1, 1972.



Section 27-1-15 - Payment for services of podiatrist.

Notwithstanding any other provision of law, when any contract of health insurance or any plan or agreement for health services provides for the reimbursement or payment for services which are within the scope of a podiatrist's professional license as defined in the general laws of Alabama, such policy shall be construed to include payment to a podiatrist who has performed such procedures.



Section 27-1-16

(a)(1) The Commissioner of the Department of Insurance shall prescribe a standard health insurance claim form to be used by all hospitals. The forms shall be prescribed in a format which allows for the use of generally accepted diagnosis and treatment coding systems by providers of health care and payors. The standard form shall be accepted and used by all insurers doing business in the State of Alabama and by all state agencies which pay providers of health care for hospital services.

(2) The Commissioner of the Department of Insurance shall also prescribe a format for all health insurance claims transmitted or submitted for payment by electronic or electro-mechanical means. Such a format shall be used by all insurers doing business in the State of Alabama and by all state agencies which pay providers of health care for hospital services.

(b) An advisory committee of five persons, two appointed by the Alabama Hospital Association, two by the Health Insurance Association of America, and one by an Alabama nonprofit corporation which markets health insurance, shall advise the commissioner on an acceptable standard health insurance claim form and an electronic or electro-mechanical claims form no later than 60 days prior to January 1, 1982. If changes in the forms need to be made at any future time, the Commissioner of the Department of Insurance shall inform the advisory committee and the committee shall make recommendations as to the changes.

(c) All insurers doing business in Alabama and all state agencies shall accept, for services from physicians licensed to practice medicine, the Uniform Health Insurance Claim Form approved by the Council on Medical Service of the American Medical Association. Nothing in this section shall be construed to prohibit an insurer or state agency from accepting any other health insurance claim form for services provided by a physician licensed to practice medicine.

(d) Every third party prescription program serving patients in Alabama shall utilize the Universal Pharmacy Billing Claim Form or format used by pharmacists billing for their services. Information required on the universal prescription claim form, either hard copy or electronic, shall be in compliance with the National Council on Pharmaceutical Drug Plan standards. If a provider, due to the location of the pharmacy, cannot comply with electronic claims submission requirements, then the prescription program shall allow the pharmacy to submit claims via hard copy. Pharmacy providers and recipients shall be given at least 45 days advance notice regarding changes in procedures and benefits.

(e) All insurers doing business in Alabama and all state agencies shall accept for services from dentists licensed to practice dentistry, the Uniform Dental Claim Form approved by the Council on Dental Care Programs of the American Dental Association. Nothing in this section shall be construed to prohibit an insurer or state agency from accepting any other dental insurance claim form for services provided by a dentist licensed to practice dentistry.

(f) The foregoing provisions shall not apply to the Alabama Medicaid Agency.



Section 27-1-17 - Limitation periods for payment of claims; overdue claims; retroactive denials, adjustments, etc.; penalties.

(a) Each insurer, health service corporation, and health benefit plan that issues or renews any policy of accident or health insurance providing benefits for medical or hospital expenses for its insured persons shall pay for services rendered by Alabama health care providers within 45 calendar days upon receipt of a clean written claim or 30 calendar days upon receipt of a clean electronic claim. If the insurer, health service corporation, or health benefit plan is denying or pending the claim, the insurer, health service corporation, or health benefit plan shall, within 45 calendar days for a written claim and 30 calendar days for an electronic claim, notify the health care provider or certificate holder of the reason for denying or pending the claim and what, if any, additional information is required to process the claim. Any undisputed portion of the claim shall be paid in accordance with the foregoing schedule. If the insurer, health service corporation, or health benefit plan fails to provide the notice to the health care provider of the reason for denying or pending the claim, then any such claim, if and when determined to be payable, shall accrue interest at the rate as provided herein, from the date such notice should have been given in accordance with this provision. Upon receipt of the necessary information, the claim must be paid, denied, or otherwise adjudicated within 21 calendar days from the receipt of the requested information. The failure of an insurer, health service corporation, or health benefit plan to comply with the time limits in this section shall not have the effect of requiring coverage for an otherwise non-covered claim. This section shall only apply to payments made on a claims basis and shall not apply to capitation or other forms of periodic payment to providers. For the purposes of this section, an insurer, health service corporation, or health benefit plan domiciled outside of the State of Alabama is deemed to be subject to the provisions of this section if it receives, processes, adjudicates, pays, or denies claims for health care services submitted by or on behalf of patients, insureds, or beneficiaries who reside in the State of Alabama or who receive health care services in the State of Alabama.

(b) As used in this section, the following terms shall have the following meanings:

(1) CLEAN ELECTRONIC CLAIM. The transmission of data for purposes of payment of covered health care expenses that is submitted to an insurer, health service corporation, or health benefit plan which contains substantially all of the required data elements necessary for accurate adjudication, without obtaining additional information from the provider of the service or from a third party, in an electronic data format specified by the insurer's, health service corporation's, or health benefit plan's published filing requirements. In no event shall an insurer, health service corporation, or health benefit plan require that the health care provider submit data elements in excess of those required on the standard electronic health insurance claim format designated by Section 27-1-16 as a condition to the acceptance and processing of an initial claim as a clean claim.

(2) CLEAN WRITTEN CLAIM. A claim for payment of covered health care expenses that is submitted to an insurer, health service corporation, or health benefit plan on the claim form of the insurer, health service corporation, or health benefit plan which contains substantially all of the required data elements necessary for accurate adjudication, without obtaining additional information from the provider of the service or from a third party. In no event shall an insurer, health service corporation, or health benefit plan require that the health care provider submit information or data elements in excess of those required on the standard health insurance claim form designated by Section 27-1-16 as a condition to the acceptance and processing of an initial claim as a clean claim.

(3) COORDINATION OF BENEFITS. The determination of the order in which health care insurers, health maintenance organizations, health service corporations, health benefit plans, or government benefit plans are responsible for claims payments, as defined in Alabama Insurance Department Regulation No. 56, or any successor regulation.

(4) FRAUD. The intentional and deliberate misrepresentation of a material fact or facts by a health care provider made to induce the insurer, health service corporation, or health benefit plan to pay a claim that was not legally payable to that provider. The term fraud, as used in this section, shall not include a good faith interpretation by a health care provider of utilization, medical necessity, coding, and billing requirements of the insurer, health service corporation, or health benefit plan, unless subject provider has been sent a notice in writing by the insurer, health service corporation, or health benefit plan that such interpretation is in error.

(5) INSURER, HEALTH SERVICE CORPORATION, and HEALTH BENEFIT PLAN. Include health care insurers, health maintenance organizations, accident and sickness insurers, fraternal benefit societies, nonprofit hospital service corporations, or nonprofit medical service providers that pay for, purchase, or furnish health care services to patients, insureds, or beneficiaries in this state.

(6) NOTICE or NOTIFY. Where the provider files an electronic claim or where the provider has electronic media available, as used herein, the following terms shall mean:

Notice. In addition to all forms of paper notice, includes electronic notice whereby the insurer, health services corporation, or the health benefit plan makes claims status, eligibility, and payment and remittance advice information which is available to the provider via electronic media.

Notify. In addition to all forms of paper notification, includes the posting or updating of an electronic record or data set with the claims status, eligibility, and payment and remittance advice information which is available to the provider via electronic media.

In all other instances, except where the provider has agreed to accept notice by electronic media, notice shall mean written notice delivered or mailed to the provider.

This provision is intended to be and shall be applied in a manner consistent with the standardized transaction and code set requirements for administrative simplification pursuant to the federal Health Insurance Portability and Accountability Act of 1996 ("HIPAA"), Public Law 104-191.

(7) POLICY OF ACCIDENT OR HEALTH INSURANCE. Any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, renewed in this state by a health care insurer, health maintenance organization, accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, or nonprofit medical service corporation that pays for, purchases, or furnishes health care services to patients, insureds, or beneficiaries in this state.

(c) Any claim which has not been denied with notice, made pending with notice, or paid to the provider by the insurer, health service corporation, or the health benefit plan shall be overdue if the notice or payment is not received by the provider within the time periods specified in subsection (a). No further notice by the provider to the insurer, health service corporation, or health benefit plan shall be required under this section. If the insurer, health service corporation, or health benefit plan fails to deny or pay a clean written claim or clean electronic claim within the time periods, then the following shall occur: The amount of the overdue claim shall include an interest payment of 1.5 percent per month prorated daily which shall accrue from the date the payment was overdue and which shall be payable at the time that the claim is paid.

(d) The following are exceptions to the requirements of this section:

(1) No insurer, health service corporation, or health benefit plan shall be in violation of this section for a claim submitted by a health care provider if any of the following circumstances apply:

a. Failure to comply is caused by a directive from a court or a federal or state agency.

b. The insurer, health service corporation, or health benefit plan is in liquidation or rehabilitation or is operating in compliance with a court-ordered plan of rehabilitation.

c. Compliance by the insurer, health service corporation, or health benefit plan is rendered impossible due to matters beyond its control which were not caused by such insurer, health service corporation, or health benefit plan or caused by any third party vendor, agent, or contracting party furnishing services to the insurer, health service corporation, or health benefit plan which are related directly or indirectly to the processing of claims by such insurer, health service corporation, or health benefit plan.

(2) No insurer, health service corporation, or health benefit plan shall be in violation of this section for any claim submitted more than 180 days after the service was rendered.

(3) No insurer, health service corporation, or health benefit plan shall be in violation of this section while the claim is pending due to a fraud investigation that has been reported to a state or federal agency, or an external review process.

(e) An insurer, health service corporation, and health benefit plan shall not retroactively deny, adjust, or seek recoupment or refund of a paid claim for health care expenses submitted by a health care provider for any reason, other than fraud or coordination of benefits or for duplicate payments on claims received from the same insurer, health service corporation, or health benefit plan for the same service, after the expiration of one year from the date that the initial claim was paid or after the expiration of the same period of time that the health care provider is required to submit claims pursuant to a contract between the health care provider and an insurer, health service corporation, or health benefit plan, whichever date occurs first. Retroactive denials, adjustments, recoupments, or refunds based on coordination of benefits shall be governed by subsection (f). Notwithstanding any other provision of law or contract to the contrary, if an insurer, health service corporation, or health benefit plan retroactively denies, adjusts, or seeks recoupment or refund of a paid claim, the health care provider shall have an additional period of six months from the date that the notice required by subsection (g) was received within which to file either a revised claim or a request for reconsideration with additional medical records or information, and the insurer, health service corporation, or health benefit plan shall process the revised claim or request for reconsideration in accordance with the requirements of subsections (a), (b), and (c), or in accordance with U.S. Department of Labor regulations governing the resolution of claims disputes and time for appeals, if applicable.

(f) An insurer, health service corporation, or health benefit plan shall not retroactively deny, adjust, or seek recoupment or refund of a paid claim submitted by a health care provider for reasons related to coordination of benefits with another insurer or entity responsible for payment of the claim after the expiration of 18 months from the date that the original claim was paid. If the insurer, health service corporation, or health benefit plan retroactively denies, adjusts, or seeks recoupment or refund of a paid claim based on coordination of benefits, the insurer, health service corporation, or health benefit plan shall provide the health care provider with notice specifying the reason for the denial, adjustment, recoupment, or refund. If requested by a health care provider, an insurer, health service corporation, or health benefit plan shall furnish any available information concerning the name and address of the entity determined to be responsible for payment of the denied claim. Notwithstanding any other provision of law or contract to the contrary, if an insurer, health service corporation, or health benefit plan retroactively denies reimbursement for services as a result of coordination of benefits with another insurer, the health care provider shall have an additional six months from the date that the health care provider received the notice specified herein to submit a claim for reimbursement for the service to the insurer, health service corporation, health benefit plan, medical assistance program, government health benefit program, or other entity responsible for payment for the services provided.

(g) An insurer, health service corporation, or health benefit plan that retroactively denies, adjusts, or seeks recoupment or refund of a paid claim submitted by a health care provider shall give the health care provider notice specifying the reason for the action taken. Any retroactive denials, adjustments, or requests for recoupment or refund of previous payments which are based upon medical necessity determinations, level of service determinations, coding errors, or billing irregularities shall be reconciled to specific claims. A health care provider who disputes or contests the basis for the retroactive denial, adjustment, or request for recoupment or refund on all or any portion of a claim shall notify the insurer, health service corporation, or health benefit plan within 30 days after the provider receives the notice that the retroactive denial, adjustment, or request for recoupment or refund for overpayment is disputed or contested.

(h) Any provision of a contract between a health care provider and an insurer, health service corporation, or health benefit plan that is in conflict with the requirements of this section is unenforceable. The requirements of this section may not be waived between the health care provider and an insurer, health service corporation, or health benefit plan. Nothing in this section shall prevent or preclude an insurer, health service corporation, or health benefit plan from recovering in the circuit or district courts from a subscriber, enrollee, or beneficiary any amounts paid to a health care provider for benefits to which the subscriber, enrollee, or beneficiary was not entitled under the terms and conditions of the contract of insurance or the coverage agreement if the insurer, health service corporation, or health benefit plan is barred from seeking a retroactive denial, adjustment, or request for recoupment or refund from the health care provider under this section.

(i) The commissioner may assess an administrative fine against any insurer, health service corporation, or health benefit plan or may suspend or revoke the license or certificate of authority of any insurer, health service corporation, or health benefit plan after determining that the insurer, health service corporation, or health benefit plan has violated the requirements of subsections (e), (f), and (g) or has established a pattern of overdue payments and that the contemplated enforcement action would not promote the deterioration of the financial condition of an at-risk insurer, health service corporation, or health benefit plan. Such fine shall be up to one thousand dollars ($1,000) for each violation of the requirement of subsections (e), (f), and (g) or for each day that the claim or claims remained unpaid, not to exceed one hundred thousand dollars ($100,000) per violation. All fines recovered by the Department of Insurance shall be deposited in the General Fund and shall become available for use by the Department of Insurance for administration of the department.

(j) The State Department of Public Health is authorized to adopt regulations implementing those provisions of this section and Sections 27-1-19, 27-21A-23, and 10-4-115 that apply to health maintenance organizations. The commissioner is authorized to adopt such regulations as may be required to implement the provisions of this section and Sections 27-1-19, 27-21A-23, and 10-4-115 that apply to insurers and regulations governing the assessment of administrative fines authorized by this section.

(k) This section shall not apply to claims by the Alabama Medicaid Agency. This section shall also not apply Medicare claims except that Medicare + Choice plans shall be required to comply with any of the provisions of this section that are not in conflict with federal laws or regulations governing such plans.



Section 27-1-17.1 - Payment of providers through electronic funds transfer methods.

(a) As used in this section, the following words shall have the following meanings:

(1) ACH ELECTRONIC FUNDS TRANSFER. An electronic funds transfer through the Health Insurance Portability and Accountability Act (HIPPA) standard Automated Clearing House network.

(2) COVERED HEALTH CARE PROVIDER. A physician as defined in Section 34-24-50.1; a dentist as defined in Section 34-9-1; a chiropractor as defined in Section 34-24-120; an individual engaged in the practice of optometry as defined in Section 34-22-1; other licensed health care professionals as defined in Title 34; a hospital as defined in Section 22-21-20; and a health care facility, or other provider who or that is accredited, licensed, or certified and who or that is performing within the scope of that accreditation, license, or certification.

(3) HEALTH INSURANCE PLAN. Any hospital and medical expense incurred policy, health maintenance organization subscriber contract, or any other health care plan, policy, coverage, or arrangement that pays for or furnishes medical or health care services, whether by insurance or otherwise, offered in this state. The term does not include a regional care organization.

(4) HEALTH INSURER. An entity or person that offers or administers a health insurance plan in this state, or contracts with covered health care providers to furnish specified health care services to enrollees covered under a health insurance plan. The term includes corporations organized pursuant to Article 6 of Chapter 20 of Title 10A, commencing at Section 10A-20-6.01, and to policies, plans, or contracts entered into, issued by, or administered by such corporations.

(5) REGIONAL CARE ORGANIZATION. An organization as defined in Section 22-6-150.

(b) Contracts issued, amended, or renewed on or after January 1, 2017, between a health insurer or its contracted vendor or a regional care organization and a covered health care provider shall include the following language, set off from other language in bold, 12-point type and in all capital letters: "If a covered health care provider requests payment under a health insurance plan from a health insurer or its contracted vendor or a regional care organization be made using ACH electronic funds transfer, that request must be honored. Furthermore, such a request may not be used to delay or reject a transaction, or attempt to adversely affect the covered health care provider."

(c) Nothing in this section prohibits or adopts any standards for other methods of electronic funds transfers outside of the Automated Clearing House network. Alternative electronic funds transfer methods, including wire transfer and payment by card or otherwise through a private card network, are expressly permitted to pay a covered health care provider.



Section 27-1-18 - Contract providing for mental health services to entitle insured to reimbursement for outpatient and inpatient services by qualified psychiatrist or psychologist.

(a) Whenever any group, or blanket hospital or medical expense insurance policy or hospital or medical service contract issued for delivery in this state provides for the reimbursement of health or health related services which includes mental health services, and such services are within the lawful scope of practice of a duly qualified psychiatrist or psychologist, the insured or other person entitled to benefits under such policy or contract shall be entitled to reimbursement for outpatient services, and inpatient services if requested by the attending physician, performed by a duly qualified psychiatrist or psychologist notwithstanding any provisions of the policy or contract to the contrary.

(b) For purposes of this section, a duly qualified psychologist means, one who is duly licensed or certified at the doctorate level in the state by the licensing board for psychologists of the state where the service is rendered, has had at least two years post-doctoral, clinical experience in a recognized health setting or has met the standards of the National Register of Health Service Providers in Psychology which require two years post-doctoral, clinical experience.

(c) Nothing in this section shall be construed to mandate or require an insurance company to include mental health services in a policy or contract which does not include such services, nor shall it be construed to expand the scope or nature of benefits provided when mental health services are included in a policy or contract.

(d) This section shall become effective immediately upon its passage and approval by the Governor, or upon its otherwise becoming law and shall apply to policies or contracts covered by the section delivered or issued for delivery in this state on and after such effective date and to group and blanket policies and contracts issued prior to the effective date on the next anniversary or renewal date or the expiration of the applicable collective bargaining agreement, if any, whichever date is the later.



Section 27-1-19 - Reimbursement of health care providers.

(a) The insured, or health or dental plan beneficiary may assign reimbursement for health or dental care services directly to the provider of services. Health benefits include medical, pharmacy, podiatric, chiropractic, optometric, durable medical equipment, and home care services. The company or agency, when authorized by the insured, or health or dental plan beneficiary, shall pay directly to the health care provider the amount of the claim, under the same criteria and payment schedule that would have been reimbursed directly to the contract provider, and any applicable interest. This amount only applies to assigned claims. Any company or agency making a payment to the insured, or health or dental plan beneficiary, after the rights of reimbursement have been assigned to the provider of services, shall be liable to the provider for the payment. If the company or agency fails to reimburse the provider in accordance with the terms of the provider contract as provided in this section, then the provider shall be entitled to recover in the circuit or district courts of this state from the company or agency responsible for the payment of the claim an amount equal to the value of such claim plus interest and a reasonable attorney's fee to be determined by the court.

(b) Nothing in this section shall be construed to limit any insurer, health maintenance organization, preferred provider organization, health care service corporation, or other third party payor from determining the scope of its benefits or services or any other terms of its group and/or individual insured, subscriber or enrollee contracts nor from negotiating contracts with licensed providers on reimbursement rates or any other lawful provisions, except that the contract providing coverage to an insured may not exclude the right of assignment of benefits to any provider at the same benefit rate as paid to a contract provider.

(c) This section shall not apply to any persons covered under a state administered health benefit plan.



Section 27-1-20 - Patient Right to Know Act.

(a) This section shall be known and may be cited as the "Patient Right to Know Act."

(b) As used in this section, unless the context clearly indicates otherwise, the following words shall have the following meanings:

(1) ENROLLEE. A person who purchases individual health care coverage or an employer who purchases a group health care plan.

(2) PROVIDER. A physician, dentist, podiatrist, pharmacist, optometrist, psychologist, clinical social worker, advanced nurse practitioner, registered optician, licensed professional counselor, physical therapist, and chiropractor.

(c)(1) All persons, firms, corporations, associations, health maintenance organizations, health insurance services, or preferred provider organizations, any employer-sponsored health benefit plan, or any similar organization or entity, providing health, accident, or dental insurance coverage, either directly or indirectly, shall provide an enrollee with a written description of the terms and conditions of the plan. The written plan description shall be in a simple, readable, and easily understandable format and shall include all of the following:

a. Coverage provisions including complete extent and exclusions or restrictions of coverage or service, including, but not limited to the following:

1. Outpatient physician services.

2. Referral to specialty physicians and other providers.

3. Choice of pharmacy providers.

4. Diagnostic tests, including mammography exams.

5. Dental services.

6. Chiropractic services.

7. Hospitalization.

8. Laboratory tests and services.

9. FDA approved therapies.

10. Prescription drug coverage.

11. Rehabilitation services, and physical, occupational, and vocational therapy.

12. Mental health services.

13. Long-term care.

14. Full range of reproductive services.

b. Extent of benefits provided or excluded, including prescription drug coverage with both generic and brand names.

c. Any exclusions or limitations by category of service, provider, and, if applicable, by the specific service or type of drug.

d. Any prior authorizations, including procedures for and limitations or restrictions on referrals to a provider other than primary care physicians, dentists, or other review requirements, including preauthorization review, concurrent review, postservice review, and postpayment review.

e. An explanation of the financial responsibility for payment of coinsurance or other noncovered or out-of-plan service.

f. Disclosure to enrollees that includes the following language:

"You have the right to information about how the plan operates its care delivery system and an explanation of the benefits to which participants are entitled under the terms of the plan."

g. The phone number and address for the enrollee to obtain additional information concerning the items described in paragraph f.

(2) The organization or entity may provide the information under paragraph f of subdivision (1) of this subsection by providing information in the entity's annual financial statement most recently submitted to the Department of Insurance.

(d) The information provided by subsection (c) shall be updated annually and shall be provided to any enrollee on a schedule established by the entity.



Section 27-1-21 - Uniformity of limits applied to fulfillment of certain drug prescriptions.

(a) For the purposes of this section, the following words shall have the following meanings:

(1) ENROLLEE. A person enrolled in a health benefit plan.

(2) HEALTH BENEFIT PLAN. Any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, renewed in this state by a health care insurer, health maintenance organization, accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care service plan, or any other person, firm, corporation, joint venture, or other similar business entity that pays for, purchases, or furnishes health care services to patients, insureds, or beneficiaries in this state. The term includes, but is not limited to, entities created pursuant to Article 6 of Chapter 4 of Title 10. The term shall not include any collective bargaining agreement or any employee welfare benefit plan as defined in 29 U.S.C. Section 1002 (1) or any third party administrator to the extent it provides services to an employee welfare benefit plan. For the purposes of this section, a health benefit plan located or domiciled outside of the State of Alabama is deemed to be subject to the provisions of this section if it receives, processes, adjudicates, pays, or denies claims for health care services submitted by or on behalf of patients, insureds, or beneficiaries who reside in the State of Alabama or who receive health care services in the State of Alabama.

(b) Each health benefit plan shall apply the same coinsurance, copayment, deductible, and quantity limit factors within the same employee group and other plan-sponsored group factors to all drug prescriptions filled by a pharmacy provider, whether by a retail provider or a mail service provider, provided the retail provider complies with the same terms, conditions, services, and price as a mail service provider. Nothing in this section shall be construed to prohibit the health benefit plan from applying different coinsurance, copayment, and deductible factors within the same employer group and other plan-sponsored group between generic and brand name drugs, nor prohibit an employer or other plan-sponsored group from offering multiple options or choices of health benefit plans, including, but not limited to, cafeteria benefit plans.

(c) A health benefit plan shall not set a limit on the quantity of drugs which an enrollee may obtain at any one time with a prescription, unless the limit is applied uniformly to all pharmacy providers who comply with the same terms, conditions, services, and price as mail service providers.



Section 27-1-22 - Uniform prescription drug information card or technology.

(a) Every health benefit plan that provides coverage for prescription drugs or devices, or administers a plan, including, but not limited to, third party administrators for self-insured plans and state administered plans, excluding the Alabama Medicaid Program, shall issue to its insureds a card or other technology containing prescription drug information. The uniform prescription drug information card or technology shall be in the format approved by the National Council for Prescription Drug Programs (NCPDP) and shall include all of the required fields and conform to the most recent pharmacy ID card or technology implementation guide produced by NCPDP or conform to a national format acceptable to the Commissioner of Insurance. If a health care plan includes a conditional or situational field, it shall conform to the most recent pharmacy information card or technology implementation guide by the NCPDP or conform to a national format acceptable to the Commissioner of Insurance.

(b) A new uniform prescription drug information card or technology, as required under subsection (a), shall be issued by an insurer upon enrollment and revised upon any change in the certificate holder's coverage that impacts data contained on the card or upon any change in the NCPDP implementation guide or successor document, provided that the change affects data elements contained on the card. Newly issued cards or technology shall be updated with the latest coverage information and shall conform to the NCPDP standards in effect and to the implementation guide then in use.

(c) For purposes of this section, a "health benefit plan" is a health insurance policy, including a self-insured health plan, that covers hospital, medical, or surgical expenses, health maintenance organizations, preferred provider organizations, medical service organizations, physician-hospital organizations, or any other person, firm, corporation, joint venture, or other similar business entity that pays for, purchases, or furnishes health care services to patients, insureds, or beneficiaries in this state. The term does not include accident-only, specified disease, individual hospital indemnity, credit, dental-only, Medicare-supplement, long-term care, or disability income insurance; coverage issued as a supplement to liability insurance, workers' compensation, or similar insurance; or automobile medical-payment insurance. For the purposes of this section, a health benefit plan located or domiciled outside of the State of Alabama is deemed to be subject to the provisions of this section if it receives, processes, adjudicates, pays, or denies claims for health care services submitted by or on behalf of patients, insureds, or beneficiaries who reside in the State of Alabama or who receive health care services in the State of Alabama. The term includes, but is not limited to, entities created pursuant to Article 6 of Chapter 4 of Title 10.

(d) Enforcement of this section shall be the responsibility of the Commissioner of Insurance. The Commissioner of Insurance shall promulgate rules necessary to effectuate this section. A health benefit plan may not conduct business in this state if the plan violates this section.

(e) For purposes of this section, renewal of a health benefit policy, contract, or plan is presumed to occur on each anniversary of the date on which coverage was first effective on the person or persons covered by the health benefit plan.



Section 27-1-23 - Motor vehicle accidents by certain public safety officers.

(a) A personal auto insurance carrier of a full-time law enforcement officer or firefighter of a municipality or a county or the State of Alabama or a member of a volunteer fire department, volunteer rescue squad, or volunteer emergency medical service shall not consider any motor vehicle accident of the full-time law enforcement officer or firefighter or member of a volunteer fire department, volunteer rescue squad, or volunteer emergency medical service in fixing insurance premiums or cause any increase in the employee's personal automobile insurance premiums if, at the time of the accident, any of the following conditions exist:

(1) The full-time law enforcement officer or firefighter or member of a volunteer fire department, volunteer rescue squad, or volunteer emergency medical service was acting as an agent of the governmental employer or of the volunteer fire department, volunteer rescue squad, or volunteer emergency medical service and the automobile accident occurred in the performance of their duties.

(2) The full-time law enforcement officer or firefighter or member of a volunteer fire department, volunteer rescue squad, or volunteer emergency medical service was operating a motor vehicle owned by the governmental employer or by the volunteer fire department, volunteer rescue squad, or volunteer emergency medical service and the automobile accident occurred in the performance of their duties.

(3) The full-time law enforcement officer or firefighter or member of a volunteer fire department, volunteer rescue squad, or volunteer emergency medical service was not negligent or operating the government or department vehicle in a negligent manner at the time of the accident.

(b) The full-time law enforcement officer or firefighter or member of a volunteer fire department, volunteer rescue squad, or volunteer emergency medical service shall be exempt from filing the SR-13 form with the Department of Public Safety if any of the conditions in subsection (a) existed at the time of the motor vehicle accident.



Section 27-1-24 - Alabama Insurance Underwriting Association.

(a) Every insurer authorized to write and engaged in writing, on a direct basis, fire and extended coverage insurance in Alabama shall be and remain a member of the Alabama Insurance Underwriting Association, an unincorporated nonprofit joint underwriting association organized in 1970 and in continuous existence from 1970 through November 1, 2008. Every such insurer shall be and remain a member of the association so long as the association is in existence as a condition of such insurer's authority to continue to transact the business of insurance in Alabama. An insurer that ceases to be a member of the association due to withdrawal from the business of insurance in Alabama or its withdrawal from writing fire and extended coverage insurance in Alabama remains liable to the association as to contracts entered into during the insurer's membership in the association to the same extent and effect as if the insurer's membership in the association had not been terminated.

(b) An insurer that becomes authorized and is engaged in writing insurance that requires the insurer to be a member of the association after November 1, 2008, shall become a member of the association on the November 1 following the effective date of the insurer's authorization.

(c) The plan of operation, articles of agreement, and rules and procedures of the Alabama Insurance Underwriting Association effective January 1, 2008, shall be adopted pursuant to this section, and any revisions thereto shall be approved pursuant to the method set forth in the plan of operation, articles of agreement, or rules and procedures by the board of directors and submitted to and approved by the commissioner before the effective date thereof. A copy of the approved plan of operation and articles of agreement, together with a copy of any approved revisions thereto, will be maintained for public inspection in the Department of Insurance.

(d) The Alabama Insurance Underwriting Association shall have the general power and authority, in addition to the powers and authority already provided through its plan of operation, articles of agreement, and rules and procedures, to maintain and carry over any unexpended surplus which may exist to subsequent fiscal years. Monies shall not lapse or be transferred to the General Fund or other state funds and shall not be redistributed. Any interest earned or investment earnings shall be deposited to the credit of the association. Monies shall be used for the purpose of assisting the association in defraying expenses, paying claims, paying reinsurance costs, and performing all acts that relate to the function and purpose of the association.

(e) The Alabama Insurance Underwriting Association shall have the general power and authority to issue bonds, surplus notes or other debentures and solicit and accept goods, loans, and grants.

(f) The Beach Area consists of the gulf front, beach, and seacoast areas of Baldwin and Mobile Counties as designated by the Insurance Services Office, Inc.



Section 27-1-24.1 - Incentives for homeowners insurance policies with wind coverage in certain areas.

(a) Insurance carriers providing full property and casualty coverage, to specifically include wind and hail coverage, to property owners within the areas defined in Section 27-1-24, including any portion of the area as it may be expanded from time to time pursuant to Section 27-1-27, but only on properties that as of the time of writing are insured for wind coverage through the Alabama Insurance Underwriting Association, may claim as a nonrefundable credit against the insurance premium tax imposed by Chapter 4A of this title, in an amount equal to 20 percent of the insurance premium tax otherwise due on the premium written for the property owners for the taxable year in Zones B4, B5, M4, M5, or successor zones; and 35 percent of the insurance premium tax otherwise due on the premium written for the property owners for the taxable year in Zones Gulf Front, B1, B2, B3, M1, M2, M3, or successor zones. The aggregate amount of all tax credits in any tax year that may be claimed by insurance carriers pursuant to this section shall not exceed fifty thousand dollars ($50,000).

(b) The credit allowed by this section is available only to an insurer licensed or authorized to do business in this state with respect to a property and casualty insurance policy providing full coverage as defined in subsection (a).

(c) A licensed insurer who claims the credit allowed by this section shall provide information required by the Department of Insurance to demonstrate that the taxpayer is eligible for the credit and that the amount paid for premiums for which the credit is claimed was not excluded from the licensed insurer's gross income for the taxable year.

The department shall establish a process for which licensed insurers may make application for a tax credit certificate in order to claim any tax credit provided for by this section. This tax credit certificate issued by the department shall reserve the appropriate allocation of tax credits for the insurer to which a certificate is issued. An insurer seeking such certificate for reservation of tax credits for the writing of a policy pursuant to subsection (a) shall make application to the department in the manner prescribed by the department. The department shall review the applications received and subsequently issue a tax credit certificate to the insurer reserving the appropriate allocation of tax credits for the insurer. The department shall reserve the tax credits provided for by this section in the order in which the department receives the application for tax credit certificates, and for the benefit of the appropriate insurer, provided the application is approved by the department.

(d) The tax credit allowed under this section for a taxable year may be claimed only once for any one structure, regardless of the number of policies written on the structure.

(e) The department shall take the action necessary to monitor and examine the use of the credit claims under this section.

(f) This section applies to all new policies issued with an effective date after July 1, 2014.



Section 27-1-25 - Rate filings and related actuarial information for homeowners insurance coverage to be public information.

(a) Except as limited in subsection (c), all rate filings and related actuarial information for homeowners insurance coverage in Alabama filed after September 1, 2011, shall be treated as public information.

(b) All rate filings and related actuarial information for homeowners insurance coverage shall be available to the public for review at the office of the Commissioner of Insurance in Montgomery, Alabama, and shall be available via the Internet through the website of the Department of Insurance.

(c) Any proprietary actuarial risk analysis or forecasting information or information otherwise restricted by statute or regulation included in a rate filing or related actuarial information is considered to be a commercially valuable trade secret under Chapter 27 of Title 8, and shall be confidential. The department, absent a court order, shall not release this confidential information. Any such information shall be submitted under separate cover and clearly state the desires of the party filing the information as to its confidentiality. The information shall be maintained by the department separate and distinct from all of the records available for public inspection. Notice of at least 10 business days shall be given to the applicable entity if such information is requested by court order from the department.






Chapter 2 - DEPARTMENT AND COMMISSIONER OF INSURANCE.

Article 1 - General Provisions.

Section 27-2-1 - Department of Insurance.

(a) There shall be a Department of Insurance of the State of Alabama with such subordinate bureaus and divisions as the commissioner determines to be necessary.

(b) The expenses of operating the department shall be paid out of funds appropriated to it by the Legislature or otherwise made available for the purpose.



Section 27-2-2 - Commissioner of Insurance - Appointment; term; qualifications.

(a) A Commissioner of Insurance shall be chief executive officer of the department. The commissioner shall be appointed by the Governor. He shall serve for a term concurrent with that of the Governor by whom he is appointed, or for the unexpired portion thereof.

(b) The commissioner shall be selected with special reference to his training, experience, and capacity. He shall not be a candidate for, nor hold, any other public office of trust nor be a member of any political committee. If he becomes a candidate for public office or becomes a member of a political committee, his office as commissioner shall be immediately vacated.



Section 27-2-3 - Commissioner of Insurance - Oath; bond.

Before entering upon the duties of his office the commissioner shall take and subscribe to the oath prescribed by Article 16, Section 279 of the State Constitution and give bond in favor of the State of Alabama in the penal sum of $50,000.00. The surety on the bond shall be a corporate surety authorized to transact such business in this state. The form of the bond and surety shall be subject to the Governor's approval. The bond and oath shall be filed with the Secretary of State.



Section 27-2-4 - Commissioner of Insurance - Salary; duty generally.

(a) The commissioner shall receive such annual salary as fixed by the Governor in the same manner as the salaries of other appointive department heads. Such salary shall be payable in the same manner as other state employees are paid.

(b) The commissioner shall devote his entire time to the duties of his office.



Section 27-2-5 - Commissioner of Insurance - Official seal.

(a) The commissioner shall have an official seal as heretofore provided him by the State of Alabama.

(b) All certificates executed by the commissioner, other than licenses of agents, brokers, solicitors, adjusters, and similar licenses, shall bear his seal.

(c) Every such certificate so executed and sealed under the authority conferred upon the commissioner by law may be recorded in the proper recording office in this state in the same manner and with the same effect as a deed regularly acknowledged or proven.

(d) Every certificate and other document or paper executed by the commissioner pursuant to any authority conferred upon him by law and sealed with the seal of his office and all copies or photographic copies of papers certified by him and authenticated by such seal shall, in all cases, be evidenced equally and in like manner as the original thereof and shall have the same force and effect as the original would in any action or proceeding in any court of this state.

(e) The commissioner shall collect such fees and charges for the use of his official seal as are provided for under Section 27-4-2.



Section 27-2-6 - Commissioner of Insurance - Offices.

(a) The commissioner's offices shall be located at the state capitol. The commissioner may have a service office at Birmingham and in such other cities of this state as he may deem necessary.

(b) The commissioner shall keep his offices open at all reasonable times for the transaction of public business.



Section 27-2-7 - Commissioner of Insurance - Powers and duties.

The commissioner shall:

(1) Organize, supervise, and administer the Department of Insurance so that it will perform its lawful functions efficiently and effectively.

(2) Enforce the provisions of this title.

(3) Execute the duties imposed upon him or her by this title.

(4) Have the powers and authority expressly conferred upon him or her by, or reasonably implied from, the provisions of this title.

(5) Sign and execute in the name of the state, by "the state Department of Insurance," all contracts or agreements with the federal government or its agencies, other states or political subdivisions thereof, political subdivisions of this state, or with private persons.

(6) Conduct such examinations and investigations of insurance matters, in addition to examinations and investigations expressly authorized, as he or she may deem proper to determine whether any person has violated any provision of this title or to secure information useful in the lawful administration of any such provision. The cost of such additional examinations or investigations shall be borne by the state except as otherwise expressly provided.

(7) Invoke any legal, equitable, or special remedy for the enforcement of orders or the provisions of this title.

(8) Have such powers and perform such duties as may be granted to or required of the "superintendent of insurance" of this state under laws remaining in force after the effective date of this title.

(9) Have such additional powers and duties as may be provided by other laws of this state.

(10) Not issue a license to a natural person under this title or other law unless the natural person is a United States citizen or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.



Section 27-2-7.1 - Commissioner of Insurance - Hearings on automobile insurance rate increases.

Subject to the discretion of the Commissioner of Insurance, any increase in automobile insurance rates sought in the future should come before a public rate hearing.



Section 27-2-8 - Commissioner of Insurance - Delegation of powers, etc.

(a) The commissioner may delegate to any deputy, assistant, examiner, or employee of the department the exercise or discharge in the commissioner's name of any power, duty, or function, whether ministerial, discretionary, or of whatever character, vested by this title in the commissioner.

(b) The commissioner is responsible for the official acts of his deputy, assistant, examiner, or employee acting in the commissioner's name and by his authority.



Section 27-2-9 - Commissioner of Insurance - Annual report.

As early as consistent with full and accurate preparation, the commissioner shall annually make a report to the Governor of his official transactions during the preceding calendar year. He shall include in the report:

(1) A statement of the receipts and expenditures of the department for the preceding year;

(2) An exhibit of the financial condition and business transactions during the preceding year of insurers authorized to transact business in this state, as disclosed by the financial statements of the insurers filed with the commissioner;

(3) Names of insurers whose business was closed during the year, the cause thereof, and amount of assets and liabilities as ascertainable;

(4) Names of insurers against whom delinquency or similar proceedings were instituted and a concise statement of the circumstances and results of each such proceeding;

(5) His recommendations as to amendments or supplementation of laws affecting insurance;

(6) His recommendations concerning the condition, operation, and functioning of the department; and

(7) Such other pertinent information and matters as he deems to be in the public interest.



Section 27-2-10 - Appointment, etc., of State Fire Marshal, assistants, etc.; compensation and bond thereof; contracting for professional services.

(a) Subject to the Merit System Act and rules and regulations issued pursuant thereto, the commissioner shall prescribe the qualifications and duties of and appoint, employ, bond, and remove a State Fire Marshal and such other assistants, deputies, actuaries, examiners, and other employees as he deems necessary for the efficient performance of his duties under this code.

(b) The commissioner shall fix the compensation of all such personnel in accordance with the Merit System Act and the pay plan of the state Personnel Department.

(c) The commissioner may contract for and procure on a basis of fee, and without giving such persons any status in the classified service of the state, such independently contracting actuarial, technical, and other similar professional services as he may from time to time require for the discharge of his duties.

(d) Before entering upon the duties of their respective offices, the chief deputy fire marshal, the deputy fire marshal, and the chief clerk shall execute to the State of Alabama a bond, to be approved by the Governor, in amounts to be fixed by the Insurance Commissioner, for the faithful performance of their duties.



Section 27-2-11 - Assignment of assistant attorney general.

The Attorney General shall assign to the department an assistant attorney general who shall render to the commissioner such legal services as may be required.



Section 27-2-12 - Travel expenses.

In addition to compensation for their services, the commissioner and deputy commissioners shall receive actual expenses for travel on official business in accordance with Article 2, Chapter 7 of Title 36 of this code. Assistants and employees of the department shall be paid expenses for travel on official business as may be authorized by the commissioner and incurred by them in the performance of their duties in the same manner and in the same amounts as such expenses are paid to all other state employees.



Section 27-2-13 - Conflicts of interest; additional compensation, etc.

(a) The commissioner or any deputy, examiner, assistant, or employee of the commissioner shall not be financially interested, directly or indirectly, in any insurer, insurance agency, or insurance transaction except as a policy holder or claimant under a policy; except, that as to such matters wherein a conflict of interests does not exist on the part of any such individual, the commissioner may employ or retain, from time to time, insurance actuaries, accountants, or other professional personnel who are independently practicing their professions even though similarly employed or retained by insurers or others.

(b) The commissioner or any deputy, examiner, assistant, or employee of the commissioner shall not be given, nor receive, any fee, compensation, loan, gift, or other thing of value in addition to the compensation and expense allowance provided by law for any service rendered, or to be rendered, as such commissioner, deputy, assistant, examiner, or employee or in connection therewith. This section shall not apply to any person who is holding office or position on date of enactment of this title.



Section 27-2-14 - Records, documents, and files - Custody; inspection; reproduction; destruction.

(a) The commissioner shall keep and preserve in permanent form accurate and complete records of his proceedings, including also a concise statement of the result of such examination of insurers by the commissioner, record and file all bonds and contracts and shall file such records in the department. The commissioner is responsible for the custody and preservation of all records, documents, and files of the department.

(b) The records of the commissioner and insurance filings in his office shall be open to public inspection, except as otherwise provided by this title.

(c) The commissioner may photograph, microphotograph, or reproduce on film, whereby each page will be reproduced in exact conformity with the original, all financial records, financial statements of domestic insurers, reports of business transacted in this state by foreign insurers, reports of examination of domestic insurers, and such other records and documents on file in his office as he may in his discretion select.

(d) To facilitate efficient use of floor space and filing equipment in his offices the commissioner may destroy records and documents as follows:

(1) General correspondence files over three years old;

(2) Agent, broker, solicitor, adjuster, and similar license files over two years old;

(3) Insurer certificate of authority files over two years old;

(4) All documents and records which have been photographed or otherwise reproduced as provided in subsection (c) of this section, and such reproduction has been filed and after audit of the commissioner's office has been completed for the period embracing the dates of such documents and records; and

(5) All other records, documents, and files not expressly provided for in subdivisions (1) through (4) of this subsection.



Section 27-2-15 - Records, documents, and files - Use as evidence.

(a) Photographs or microphotographs in the form of film or prints of documents and records made under subsection (c) of Section 27-2-14 shall have the same force and effect as the originals thereof and shall be treated as originals for the purpose of their admissibility in evidence. Duly certified or authenticated reproductions of such photographs or microphotographs shall be as admissible in evidence as the originals.

(b) Upon request of any person and payment of the applicable fee, the commissioner shall give a certified copy of any record in his office which is then subject to public inspection.

(c) Copies of original records or documents in his office certified by the commissioner shall be received in evidence in all courts as if they were originals.

(d) If at any time the commissioner or any deputy, assistant, examiner, or other employee of the department is required by subpoena duces tecum to produce in any court or proceeding in this state any record of the department or copy thereof for the purpose of offering the same in evidence in such court or proceeding, the commissioner may designate any deputy, assistant, or other full-time employee of the department, who is competent for the purpose, to respond to such subpoena with the record or copy thereof so required and in lieu of the individual to whom the subpoena is directed.



Section 27-2-16 - Publication of materials relating to insurance.

(a) The commissioner shall have printed or otherwise published for public distribution all of the following:

(1) The insurance laws of this state.

(2) The rules and regulations of the commissioner.

(3) A directory, annually, of all insurers and of all resident insurance producers authorized or licensed by this state.

(4) Any other material the commissioner deems relevant and suitable for the more effective administration of the laws relating to insurance.

(b) The commissioner shall fix at a price at not less than cost of printing and distribution, to be paid by persons requesting copies of the insurance laws, regulations, and other publications the commissioner deems proper to sell on behalf of the state rather than distribute free of charge; except that the commissioner may furnish, without charge, copies of any such publication to the Legislature or to officials and departments of government or political subdivisions of this state or of other states of the federal government or of foreign countries. The commissioner shall promptly deposit all monies so received in the State Treasury with 50 percent credited to the State General Fund and 50 percent credited to the Insurance Department Fund.

(c) In complying with this section, the commissioner may, in lieu of printing the above information, provide access to the information by way of the Internet.



Section 27-2-17 - Rules and regulations.

(a) The commissioner may make reasonable rules and regulations necessary for the effectuation of any provision of this title. No such rule or regulation shall extend, modify, or conflict with any law of this state or the reasonable implications thereof.

(b) Any such rule or regulation affecting persons or matters other than the personnel or the internal affairs of the commissioner's office shall be made or amended only after a hearing thereon of which notice was given as required by Section 27-2-29. If reasonably possible the commissioner shall set forth the proposed rule, regulation, amendment, or summary in or with the notice of hearing.

(c) No such rule or regulation as to which a hearing is required under subsection (b) of this section above shall be effective until after it has been on file as a public record in the commissioner's office and in the office of the Secretary of State for at least 10 days.

(d) Upon request and payment of the reasonable cost thereof, if required and fixed by the commissioner, the commissioner shall furnish a copy of any such rule or regulation to any person so requesting.

(e) The willful failure to comply with or willful violation of any material provision of a rule or regulation may be treated by the commissioner in the same manner as the willful failure to comply with or willful violation of any material provision of this title, but such action taken by the commissioner shall not be in the nature of a criminal penalty and shall be limited to suspension or revocation of licenses of agents or insurers doing business in Alabama.



Section 27-2-17.1 - Regulations to provide for biennial renewal of licenses.

The commissioner shall, by regulation, provide for the transition from annual renewal to biennial renewal of licenses for insurance producers, service representatives, and adjusters by staggering the renewal periods in 2007 and 2008. Certain licensees may be required to renew for one year at one-half the biennial fee and continuing education coursework otherwise required under Act 2006-299.



Section 27-2-18 - Orders and notices of commissioner.

(a) Orders and notices of the commissioner shall be effective only when in writing signed by him or by his authority.

(b) Every such order shall state its effective date, and shall concisely state:

(1) Its intent or purpose;

(2) The grounds on which based; and

(3) The provisions of this title pursuant to which action is taken or proposed to be taken; but failure to so designate a particular provision shall not deprive the commissioner of the right to rely thereon.

(c) Except as may be provided in this title respecting particular procedures, an order or notice may be given by delivery to the person to be ordered or notified or by mailing it, postage prepaid, addressed to him at his principal place of business as last of record in the department. Notice so mailed shall be deemed to have been given when deposited in a letter depository of a United States post office.



Section 27-2-19 - Enforcement of insurance code.

The commissioner may institute such actions or other proceedings as may be required for enforcement of any provisions of this title. If the commissioner has reason to believe that any person has violated any provision of this title for which criminal prosecution would be in order, he shall give the information relative thereto to the Attorney General or the district attorney having jurisdiction of any such violation. The Attorney General shall promptly institute such action or proceeding against such person as the information may require or justify.



Section 27-2-20 - Examinations - Power generally.

(a) If he has reason to believe that any such person has violated or is violating any provision of this title or upon complaint by any resident of this state indicating that any such violation may exist, the commissioner may examine the accounts, records, documents, and transactions pertaining to or affecting the insurance affairs of any:

(1) General agent, agent, broker, surplus line broker, solicitor, or adjuster;

(2) Person having a contract or power of attorney under which he enjoys in fact the exclusive or dominant right to manage or control an insurer; or

(3) Person engaged in or proposing to be engaged in or assisting in the promotion or formation of a domestic insurer, insurance holding corporation, or corporation to finance a domestic insurer or the production of its business.

(b) The commissioner may examine the insurance affairs and transactions of the attorney-in-fact of a reciprocal insurer in the same manner and on the same basis as examination of such an insurer.

(c) When he deems it necessary for determination of the value of such securities or compliance with any provision of this title, the commissioner may, in his discretion, examine the transactions and affairs of any corporation of which a domestic insurer owns shares of stock or other securities under which it has, or effectively participates in, the control of such corporation.



Section 27-2-21 - Examinations - Affairs, etc., of insurers and surplus line brokers.

(a) For the purpose of determining its financial condition, ability to fulfill its obligations and compliance with the law, the commissioner shall examine the affairs, transactions, accounts, records, and assets of each authorized insurer, and the records of surplus line brokers restricted to those matters under Section 27-10-29, including the attorney-in-fact of a reciprocal insurer insofar as insurer transactions are involved as often as the commissioner deems appropriate but shall, at a minimum, conduct an examination of every insurer licensed in this state not less frequently than once every five years. In scheduling and determining the nature, scope, and frequency of the examinations, the commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, and other criteria as set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners and in effect when the commissioner exercises discretion under this section.

(b) The commissioner shall in like manner examine each insurer applying for an initial certificate of authority to transact insurance in this state.

(c) In lieu of an examination under this article of any foreign or alien insurer licensed in this state or applying for an initial certificate of authority, the commissioner may accept an examination report on the company as prepared by the Department of Insurance for the company's state of domicile or port-of-entry state until January 1, 1994. Thereafter, the reports may only be accepted if: (1) the Department of Insurance was at the time of the examination accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program, or (2) the examination is performed under the supervision of an accredited Department of Insurance or with the participation of one or more examiners who are employed by an accredited State Department of Insurance and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by the accredited State Department of Insurance.

(d) As far as practical, the examination of a foreign or alien insurer shall be made in cooperation with the insurance supervisory officials of other states in which the insurer transacts business.



Section 27-2-22 - Examinations - Examiners.

(a) The commissioner may conduct any such examination in person or by examiners regularly employed and commissioned by him in writing for the purpose. No person shall be eligible for designation as an examiner to examine an insurer unless by reason of experience as an accountant, auditor, or examiner of financial institutions or other special experience, education, or training he is capable of adequately discharging the responsibilities of such an examiner.

(b) At any time, when examiners who are regular officers or employees of the department are not available for the purpose, the commissioner may specially appoint and employ a competent examiner, or examiners, for the purpose of making a particular examination. The special examiner shall be compensated and reimbursed for expenses in the same manner as provided for regular examiners under Section 27-2-25, but shall not have any status in the classified service of the state.



Section 27-2-23 - Examinations - How conducted.

(a) The examination may be conducted by the commissioner or his accredited examiners at the offices wherever located of the person being examined and at such other places as may be required for determination of matters under examination.

(b) Every person being examined, its officers, attorneys, employees, agents, and representatives, shall make freely available to the commissioner or his examiners the accounts, records, documents, files, information, assets, and matters in his possession or control relating to the subject of the examination.

(c) If the commissioner or examiner finds any account or record of an insurer being examined to be inadequate or inadequately kept or posted for proper examination of the condition and affairs of the examinee, he shall give written notice to such examinee specifying:

(1) The deficiencies to be corrected; and

(2) A reasonable period within which to correct the stated deficiencies.

If the examinee fails to maintain, complete, or correct such accounts or records within the period specified, the commissioner may employ experts to reconstruct, rewrite, post, or balance such accounts or records in accordance with recognized accounting principles and procedures.

(d) If the commissioner deems it necessary to value any asset involved in such an examination, he may make written request of the person being examined to appoint one or more competent appraisers approved by the commissioner for the purpose of appraising such property. If no such appointment is made within 10 days after such request was delivered to such person, the commissioner may appoint the appraiser or appraisers. Any such appraisal shall be promptly made, and a copy of the report thereof shall be furnished to the commissioner. The reasonable expense of the appraisal shall be borne by the person being examined.

(e) Neither the commissioner nor any examiner shall remove any record, account, document, file, or other property of the person being examined from the offices of such person except with the written consent of such person given in advance of such removal or pursuant to an order of court duly obtained.

(f) Any individual who obstructs the commissioner or his examiner in the examination of an insurer shall be guilty of a misdemeanor and, upon conviction, shall be punished as provided in Section 27-1-12.



Section 27-2-24 - Examinations - Report; confidentiality of information.

(a) The commissioner, or his or her examiner, shall make a full and true written report of each examination. The examination report shall contain only information obtained from examination of the books, records, accounts, files, or other documents of, or relative to, the person examined, its agents or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, together with conclusions and recommendations as the examiners find reasonable warranted from the facts.

(b) No later than 60 days following completion of the examination, the examiner in charge shall file with the department a verified written report of examination under oath. Upon receipt of the verified report, the department shall transmit the report to the company examined, together with a notice that the company examined may make a written submission or rebuttal with respect to any matter contained in the examination report within 30 days thereafter.

(c) Within 30 days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner's workpapers and enter one of the following:

(1) An order adopting the examination report as filed or with modifications or corrections. If the examination report reveals that the company is operating in violation of any law, regulation, or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure the violation.

(2) An order rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation, or information, and refiling pursuant to subsection (a).

(3) An order calling for an investigatory hearing with no less than 20 days' notice to the company for purposes of obtaining additional documentation, data, information, and testimony.

(d) Orders entered pursuant to subdivision (1) of subsection (c) shall be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner workpapers, and any written submissions or rebuttals. An order shall be considered a final administrative decision and shall be served upon the company by certified mail. The order may be appealed pursuant to Section 27-2-32.

(e) The examination report, when adopted, shall be admissible in evidence in any action or proceeding brought by the commissioner against the person examined, or against its officers, employees or agents. The commissioner or his examiners may, at any time, testify and offer other proper evidence as to information secured or matters discovered during the course of an examination, whether or not a written report of the examination has been either made, furnished, or filed in the department.

(f)(1) Upon the adoption of the examination report under subdivision (1) of subsection (c), the commissioner shall hold the content of the examination report as private and confidential information for a period of 20 days except to the extent provided in subsection (b). Thereafter, the commissioner may open the report for public inspection unless a court of competent jurisdiction has stayed its publication; however, the commissioner may withhold from public inspection any examination or investigation report for so long as the commissioner deems necessary to protect the person examined from unwarranted injury or to be in the public interest.

(2) Nothing contained in this section shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department of any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, so long as the agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this section.

(3) In the event the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate any proceedings or actions provided by law.

(g)(1) Except as provided in subsection (f) and this subsection, documents, materials, or other information in the possession or control of the commissioner or the Department of Insurance, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by, or disclosed to the commissioner or any other person in the course of an examination made under this chapter, or in the course of analysis by the commissioner of the financial condition or market conduct of a company, and documents or exhibits which contain information regarding the compensation of the officers or employees of a company as required by the instructions for annual statements filed in accordance with Section 27-3-26, 27-21A-8, 27-31-16, 27-34-36, or 10A-20-6.14, shall be confidential by law and privileged, shall not be subject to any open records, freedom of information, sunshine, or other public record disclosure laws, and shall not be subject to subpoena. However, the commissioner may use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

(2) Documents, materials, or other information, including, but not limited to, all working papers, and copies thereof, in the possession or control of the NAIC shall be confidential by law and privileged, shall not be subject to any open records, freedom of information, sunshine, or other public record disclosure laws, and shall not be subject to subpoena, if they are either of the following:

a. Created, produced, or obtained by or disclosed to the NAIC in the course of the NAIC assisting an examination made under this chapter, or assisting a commissioner in the analysis of the financial condition or market conduct of a company.

b. Disclosed to the NAIC under subdivision (4) by a commissioner.

(3) Neither the commissioner nor any person who received the documents, material, or other information while acting under the authority of the commissioner, including the NAIC, shall be permitted to testify in any private civil action concerning any confidential documents, materials, or information subject to subdivision (2).

(4) In order to assist in the performance of the commissioner's duties, the commissioner may do all of the following:

a. Share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to subsection (f), with other state, federal, and international regulatory agencies, with the NAIC, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, communication, or other information.

b. Receive documents, materials, communications, or information, including otherwise confidential and privileged documents, materials, or information from the NAIC and from regulatory and law enforcement officials of other foreign or domestic jurisdictions. The commissioner shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

c. Enter into written agreements governing sharing and use of information consistent with this subsection.

(5) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subdivision (4).

(6) For purposes of this subsection, NAIC shall mean the National Association of Insurance Commissioners and its affiliates and subsidiaries.



Section 27-2-25 - Examinations - Expenses.

(a) Each person being examined shall pay to the commissioner the travel expense to and from such examination, a living expense allowance at such reasonable rates customary for such examination in which state the examination takes place and established or adopted by the commissioner and the compensation of the examiners making the examination, upon presentation by the commissioner of a detailed account of such allowances and expenses. Such an account may be so presented periodically during the course of the examination or at the termination of the examination, as the commissioner deems proper.

(b) The commissioner shall deposit all funds received under subsection (a) of this section in the State Treasury to the credit of a fund to be known as the Special Examination Revolving Fund. The expenses incurred by the commissioner and his examiners in the making of examinations under this title, together with the compensation of such examiners, shall be paid from such revolving fund and the amount necessary to make such payments is hereby appropriated from such fund.



Section 27-2-26 - Witnesses and evidence for examination, investigation or hearing - Generally.

(a) As to the subject of any examination, investigation, or hearing being conducted by him, the commissioner may subpoena witnesses and administer oaths or affirmations and examine any individual under oath or take depositions and, by subpoena duces tecum, may require and compel the production of records, books, files, documents, and other evidence.

(b) Witness fees and mileage, if claimed, shall be allowed the same as for testimony in a circuit court. Witness fees, mileage, and the actual expense necessarily incurred in securing attendance of witnesses and their testimony shall be itemized and shall be paid by the person being examined if in the proceedings in which such witness is called such person is found to have been in violation of the law or by the person, if other than the commissioner, at whose request the hearing is held.

(c) Subpoenas of witnesses shall be served in the same manner and at the same cost as if issued by a circuit court. If any individual fails to obey a subpoena issued and served under this section with respect to any matter concerning which he may be lawfully interrogated or required to produce for examination, on application of the commissioner, the circuit court of the county in which is pending the proceeding at which such individual was so required to appear or the circuit court of the county in which such individual resides may issue an order requiring such individual to comply with the subpoena and to testify or produce the evidence subpoenaed. Any failure to obey such order of the court may be punished by the court as a contempt thereof.

(d) Any person willfully testifying falsely under oath as to any matter material to any such examination, investigation, or hearing shall, upon conviction thereof, be guilty of perjury and punished accordingly.



Section 27-2-27 - Witnesses and evidence for examination, investigation, or hearing - Compelling testimony or production of documents, etc.; immunity from prosecution.

(a) If any individual asks to be excused from attending or testifying or from producing any books, papers, records, contracts, correspondence, or other documents in connection with any examination, hearing, or investigation being conducted by the commissioner or his examiner on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture and shall, by the Attorney General, be directed to give such testimony or produce such evidence, he must nonetheless comply with such direction; but he shall not thereafter be prosecuted or subjected to any penalty or forfeiture for, or on account of, any transaction, matter or thing concerning which he may have so testified or produced evidence, and no testimony so given or evidence produced shall be received against him upon any criminal action, investigation, or proceeding; except, that no such individual so testifying shall be exempt from prosecution or punishment for any perjury committed by him in such testimony, and the testimony or evidence so given or produced shall be admissible against him upon any criminal action, investigation, or proceeding concerning such perjury; nor shall such individual be exempt from the refusal, suspension, or revocation of any license, permission, or authority conferred, or to be conferred, pursuant to this title.

(b) Any such individual may execute, acknowledge, and file in the department a statement expressly waiving such immunity or privilege in respect to any transaction, matter or thing specified in such statement, and thereupon, the testimony of such individual or such evidence in relation to such transaction, matter or thing may be received or produced before any judge, court, tribunal, grand jury, or otherwise; and, if so received or produced, such individual shall not be entitled to any immunity or privileges on account of any testimony he may so give or evidence so produced.



Section 27-2-28 - Hearings - Power to hold.

(a) The commissioner may hold hearings for any purpose within the scope of this title deemed by him to be necessary.

(b) The commissioner shall hold a hearing if required by any provision, or upon written demand therefor by a person aggrieved by any act, threatened act or failure of the commissioner to act or by any report, rule, regulation, or order of the commissioner, other than an order for the holding of a hearing or an order on hearing or pursuant thereto. Any such demand shall specify the grounds to be relied upon as a basis for the relief to be demanded at the hearing, and unless postponed by mutual consent, the hearing shall be held within 30 days after receipt by the commissioner of demand therefor.

(c) Pending such hearing and decision thereon, the commissioner may suspend or postpone the effective date of his previous action.

(d) This section does not apply as to hearings provided for in Chapter 13 of this title.



Section 27-2-29 - Hearings - Notice.

(a) Except where a longer period of notice is provided by other provisions of this title relative to particular matters, not less than 10 days in advance the commissioner shall give notice of the time and place of the hearing, stating the matters to be considered thereat. If the persons to be given notice are not specified in the provision pursuant to which the hearing is held, the commissioner shall give such notice to all persons whose pecuniary interests are to be directly and immediately affected by such hearing.

(b) If any such hearing is to be held for consideration of rules and regulations of the commissioner or for the consideration of other matters which under subsection (a) of this section would otherwise require separate notices to more than 50 persons, in lieu of the notice required under such subsection the commissioner may give notice of the hearing by publication thereof in two or more newspapers of general circulation in this state at least once each week during the four weeks immediately preceding the week in which the hearing is to be held. The published notice shall state the time and place of the hearing and shall specify the matters to be considered thereat.

(c) All such notices, other than published notices, shall be given as provided in Section 27-2-18.

(d) This section does not apply as to hearings provided for in Chapter 13 of this title.



Section 27-2-30 - Hearings - How conducted.

(a) A hearing may be held in the department at Montgomery, Alabama, or at any other place in this state more convenient to parties and witnesses, as the commissioner determines. The commissioner or his deputy or examiner shall preside at the hearing and shall expedite the hearing and all procedures involved therein.

(b) Hearings may be closed to the public at the commissioner's discretion; except that a hearing shall be open to the public if so requested in writing by any party to the hearing.

(c) The commissioner shall allow any party to the hearing to appear in person and by counsel to be present during the giving of all evidence, to have a reasonable opportunity to inspect all documentary and other evidence, to examine and cross-examine witnesses, to present evidence in support of his interest, and to have subpoenas issued by the commissioner to compel attendance of witnesses and production of evidence in his behalf. The testimony may be taken orally or by deposition, and any party shall have such right of introducing evidence by deposition as may obtain in the circuit courts.

(d) Upon good cause shown, the commissioner shall permit to become a party to the hearing by intervention, if timely, only such persons who were not original parties thereto and whose pecuniary interests are to be directly and immediately affected by the commissioner's order made upon the hearing.

(e) Formal rules of pleading or evidence need not be observed at any hearing.

(f) Upon written request seasonably made by a party to the hearing and at such person's expense, the commissioner shall cause a full stenographic record of the proceedings to be made by a competent reporter. If transcribed, a copy of such stenographic record shall be furnished to the commissioner without cost to the commissioner or the state and shall be a part of the commissioner's record of the hearing. If so transcribed, a copy of such stenographic record shall be furnished to any other party to such hearing at the request and expense of such other party. If no stenographic record is made or transcribed, the commissioner shall prepare an adequate record of the evidence and of the proceedings.

(g) Upon written request setting forth the reasons therefor of a party to a hearing filed with the commissioner within 30 days after any order made pursuant to a hearing has been mailed or delivered to the persons entitled to receive the same, the commissioner may, in his discretion, grant a rehearing or reargument of any matter involved in such hearing. Notice of such rehearing or reargument shall be given as provided in Section 27-2-29.

(h) This section does not apply as to hearings provided for in Chapter 13 of this title.



Section 27-2-31 - Hearings - Order.

(a) In the conduct of hearings under this title and making his order thereon, the commissioner shall act in a quasi-judicial capacity.

(b) Within 30 days after termination of the hearing, or of any rehearing thereof or reargument thereon, or within such other period as may be specified in this title as to particular proceedings, the commissioner shall make his order on hearing, covering matters involved in such hearing and in any such rehearing or reargument, and shall give a copy of such order to the same persons given notice of the hearing and to all parties to the hearing.

(c) The order shall contain a concise statement of the facts as found by the commissioner, his conclusions therefrom, and the matters required by Section 27-2-18.

(d) The order may affirm, modify, or rescind action theretofore taken or may constitute the taking of new action within the scope of the notice of hearing.

(e) This section does not apply as to hearings provided for in Chapter 13 of this title.



Section 27-2-32 - Hearings - Appeals.

(a) An appeal from the commissioner shall be taken only from an order on hearing, or as to a matter on which the commissioner has refused or failed to hold a hearing after demand therefor under Section 27-2-28 or as to a matter as to which the commissioner has refused or failed to make his order on hearing as required by Section 27-2-31. Any person who was a party to such hearing or whose pecuniary interests are directly and immediately affected by any such refusal or failure to grant or hold a hearing and who is aggrieved by such order, refusal, or failure may appeal from such order or as to any such matter within 30 days after:

(1) The order on hearing has been mailed or delivered to the persons entitled to receive the same;

(2) The commissioner's order denying rehearing or reargument has been so mailed or delivered;

(3) The commissioner has refused or failed to make his order on hearing as required under Section 27-2-31; or

(4) The commissioner has refused or failed to grant or hold a hearing as required under Section 27-2-28.

(b) The appeal shall be granted as a matter of right, and shall be taken to the Circuit Court of Montgomery County, Alabama, or in the case of denial, suspension or revocation of a license as agent, broker, solicitor, adjuster, and other licensed insurance representatives, the appeal may at the appellant's option be taken to the circuit court of the county in Alabama of the appellant's residence or principal place of business. The appeal shall be taken by filing notice of appeal or on writ of certiorari by filing petition therefor with the register or clerk of the court, together with a bond, with good and sufficient sureties to be approved by such register or clerk, conditioned to pay all costs which may be assessed against the appellant or petitioner in such proceedings and by service upon or delivery to the commissioner of a copy of such notice or petition.

(c) Upon receiving the notice of appeal or petition for review, the commissioner shall prepare, or cause to be prepared, an official record certified by him which shall contain a copy of all proceedings, findings, and orders of the commissioner and any transcript of testimony and exhibits or record thereof made as provided in subsection (f) of Section 27-2-30. Within 30 days after the notice of appeal or petition was filed, the commissioner shall file such official record with the court in which the appeal is pending.

(d) Upon filing of the notice of appeal or petition for review, the court shall have full jurisdiction of the proceeding and shall determine, and may so determine ex parte, whether such filing shall stay the enforcement of the commissioner's decision or order appealed from.

(e) In hearing the appeal by the circuit court and by the Court of Civil Appeals of Alabama on appeal to it as provided in subsection (g) of this section, the commissioner's decision or order shall be taken as prima facie just and reasonable. No new or additional evidence may be introduced in the circuit court except as to fraud or misconduct of some person engaged in the administration of this title and affecting the decision or order appealed from, but the court shall otherwise hear the case upon the certified record. The court shall reverse, vacate, or modify the commissioner's decision or order in whole or in part if it finds that:

(1) The commissioner erred to the prejudice of appellant's substantial rights in his application of the law;

(2) The decision or order was procured by fraud or was based upon a finding of facts contrary to the weight of the evidence; or

(3) The commissioner's action was arbitrary or capricious.

(f) Instead of reversing, vacating, or setting aside the commissioner's decision or order or part thereof, the court may remand the case to the commissioner for further proceedings in accordance with the court's directions, or, in advance of judgment and upon a sufficient showing, the court may remand the case to the commissioner for the purpose of taking additional testimony or other proceedings.

(g) From the judgment of the circuit court, either the commissioner or the interested party taking the appeal may appeal directly to the Court of Civil Appeals of Alabama by taking such appeal within 42 days after the date of the making and entering of its judgment by the circuit court. The interested party so appealing to the Court of Civil Appeals of Alabama shall give security for the costs of such appeal to be approved by the register or clerk of the circuit court. No such security shall be required of the commissioner.



Section 27-2-33 - Order of supervision - Authority of commissioner; reasons for issuance.

The Commissioner of Insurance is empowered to place an insurance company under supervision, after a hearing thereon, by appropriate order, for the following reasons:

(1) When an insurance company has been notified under the provisions of Section 27-27-41 of impairment or deficiency of assets and given 60 days to make good the impairment;

(2) A determination by the commissioner that an insurer is impaired or insolvent;

(3) A determination by the commissioner that an insurer's condition is such as to render the continuation of its business hazardous to its policyholders following an examination of the operations and financial condition of an insurer by the commissioner;

(4) Any of the grounds for rehabilitation or liquidation of domestic insurers set forth in Sections 27-32-6 and 27-32-7.



Section 27-2-34 - Order of supervision - Appointment of supervisor; acts which may be prohibited during period of supervision.

During the period of supervision the commissioner may appoint a supervisor and may provide that the insurer may not do the following things during the period of supervision without the prior approval of the commissioner or his duly appointed supervisors:

(1) Dispose of, convey, or encumber any of its assets or its business in force;

(2) Withdraw any of its bank accounts;

(3) Lend any of its funds;

(4) Invest any of its funds;

(5) Transfer any of its property;

(6) Incur any debt, obligation, or liability;

(7) Enter into any new reinsurance contract or treaty;

(8) Issue to the public policies of insurance.



Section 27-2-35 - Order of supervision - Withdrawal of order; duration of order.

The commissioner shall withdraw the supervision order immediately upon determination that the reasons for the supervision set forth in Section 27-2-33 have been corrected or no longer exist, but in no event shall the supervision order last longer than 180 days without another notice and hearing being conducted in the same manner as set out in Section 27-2-38.



Section 27-2-36 - Order of supervision - Effect on rehabilitation, liquidation, and delinquency proceedings.

The provisions of Chapter 32 of this title concerning rehabilitation and liquidation shall not be stayed during the period of supervision and the commencement of delinquency proceedings under Section 27-32-4, may commence either before, during or after a supervision order or period of supervision.



Section 27-2-37 - Order of supervision - Form and content; appeal.

The order of supervision issuing after the hearing shall follow the provisions of Section 27-2-18, and may be appealed in the same manner as orders falling under the provisions of Section 27-2-32.



Section 27-2-38 - Order of supervision - Notice and hearing as to issuance.

No order of supervision shall be issued by the commissioner until the insurance company has been given notice of the commissioner's intentions to place the company under supervision, the appropriate reasons for supervision set out in Section 27-2-33 and a hearing held thereon. The notice and hearing shall conform to the requirements set forth in Sections 27-2-26 through 27-2-31.



Section 27-2-39 - Creation of Insurance Department Fund; payment of fees, etc.

(a) There is created a fund in the State Treasury designated the "Insurance Department Fund" to be used for the operation of the Department of Insurance. Receipts deposited into this fund shall be disbursed only by warrants of the state Comptroller drawn upon the State Treasury on itemized vouchers approved by the Commissioner of Insurance. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations act, other appropriation acts, or this section. At the end of each fiscal year, any unencumbered and unexpended balance of up to 25 percent of the amount appropriated for that fiscal year shall not revert to the State General Fund under Section 41-4-93, but shall carry over to the next fiscal year.

(b) Notwithstanding any other provision of law, the Commissioner of Insurance shall promptly pay all sums, fees, taxes, licenses, renewals, and other miscellaneous charges collected pursuant to Sections 10-4-111, 27-2-16, 27-3-29, 27-4-2, 27-7-7, 27-8-1, 27-8-5, 27-13-5, 27-13-24, 27-13-62, 27-21A-21, 27-34-6, 27-34-36, 27-34-47, 27-39-6, and 27-39-7, other than those fines, penalties, and deposit requirements collected pursuant to Section 27-3-29, and other than those fees collected pursuant to Chapter 8A of Title 27 for deposit into the Insurance Agents and Brokers Continuing Education Fund, into the State Treasury with 50 percent credited to the State General Fund and 50 percent credited to the Insurance Department Fund.






Article 2 - Receivership Division.

Section 27-2-50 - Established; appointment, term of office, and compensation of chief.

There is hereby established within the Department of Insurance a Receivership Division to be managed and headed by a chief of said division. The chief of said Receivership Division shall be appointed by the Commissioner of Insurance and shall serve at his pleasure. The compensation of said chief shall be fixed by the commissioner; except, that said compensation shall not exceed that of the highest paid division chief in the Insurance Department under the Merit System.



Section 27-2-51 - Bond of chief.

The Chief of the Receivership Division shall make bond payable to the State of Alabama in the amount of $75,000.00, conditioned upon faithful performance of his duties, the premiums of which shall be borne by the state. In addition each receivership court may require adequate bond of said receiver if the court deems it necessary, the premiums of which shall be paid from funds of the receivership.



Section 27-2-52 - Offices, equipment, and personnel; operating expenses.

The Commissioner of Insurance shall furnish offices, equipment, operating expenses, and necessary personnel to maintain and operate the Receivership Division. The operating expenses of said division shall as far as practical be paid from the receiverships as administrative expenses on a pro rata basis, such expenses to be verified by the receiver to the receivership court having jurisdiction and paid on order of said court into the Special Examination Revolving Fund provided for in Section 27-2-25. To the extent of and limited to the funds paid into said revolving fund from receiverships, the Commissioner of Insurance is hereby authorized to draw upon said revolving fund on proper voucher, to pay for salaries, expenses, rent or equipment, or portion thereof, for the proper operation of the Receivership Division. Expenses and salaries not recoverable from receivership funds may be paid from funds appropriated to the Insurance Department. The Commissioner of Insurance is hereby authorized to assign one or more insurance examiners to the Receivership Division from time to time and to pay their salaries and expenses and to provide necessary equipment from the Special Examination Revolving Fund hereinabove mentioned.



Section 27-2-53 - Appointment of chief as receiver - Generally.

Upon the Commissioner of Insurance bringing delinquency proceedings against any insurer pursuant to this title, or other insurance laws of the state, the proper circuit court having jurisdiction thereof shall appoint the Chief of the Receivership Division as receiver of such impaired or insolvent insurer, or ancillary receiver if a foreign insurer is found to be impaired or insolvent.



Section 27-2-54 - Appointment of chief as receiver - Existing receiverships.

The Commissioner of Insurance, as receiver in any existing receivership, may petition the proper receivership court to name as receiver thereof the Chief of the Receivership Division as provided for in this article, and upon making an accounting of the assets of such receivership by the commissioner, the court shall so change receivers or ancillary receivers by releasing and discharging the commissioner from such duty and responsibility and shall name the Chief of the Receivership Division as receiver or ancillary receiver.



Section 27-2-55 - Assumption by receiver of certain former powers, duties, etc., of commissioner.

All duties, rights, power, authority and responsibility placed upon the Commissioner of Insurance by Sections 27-32-15 through 27-32-36, or by future law, as receiver of an insurer shall be vested in and assumed by the receiver appointed pursuant to this article, however, nothing herein shall divest the commissioner of the authority to examine insurers for solvency and to institute delinquency proceedings pursuant to law.









Chapter 2A - DISCLOSURE OF MATERIAL TRANSACTIONS.

Section 27-2A-1 - Short title.

This chapter shall be known as the Alabama Disclosure of Material Transactions Act.



Section 27-2A-2 - Report of material acquisitions and dispositions; confidential treatment.

(a) Every insurer domiciled in this state shall file a report with the commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements unless the acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements have been submitted to the commissioner for review, approval, or information purposes pursuant to other provisions of the insurance code, laws, regulations, or other requirements.

(b) The report required in subsection (a) is due within 15 days after the end of the calendar month in which any of the transactions in subsection (a) occur.

(c) One complete copy of the report, including any exhibits or other attachments, shall be filed with the following:

(1) The insurance department of the insurers state of domicile.

(2) The National Association of Insurance Commissioners.

(d) All reports obtained by or disclosed to the commissioner, pursuant to this section, shall be given confidential treatment and shall not be subject to subpoena and shall not be made public by the commissioner, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains. The commissioner, after giving the insurer who would be affected notice and an opportunity to be heard, may determine that the interest of policyholders, shareholders, or the public will be served by publication, in which event the commissioner may publish all or any part of the information in the manner the commissioner may deem appropriate.



Section 27-2A-3 - Materiality; scope; information to be reported.

(a) Materiality. No acquisitions or dispositions of assets need be reported, pursuant to Section 27-2A-2, if the acquisitions or dispositions are not material. For purposes of this section, a material acquisition (or the aggregate of any series of related acquisitions during any 30-day period) or disposition (or the aggregate of any series of related dispositions during any 30-day period) is one that is nonrecurring and not in the ordinary course of business and involves more than five percent of the reporting insurer's total admitted assets as reported in its most recent statutory statement filed with the insurance department of the insurer's state of domicile.

(b) Scope.

(1) Asset acquisitions subject to this chapter include every purchase, lease, exchange, merger, consolidation, succession, or other acquisition, other than the construction or development of real property, by or for the reporting insurer or the acquisition of materials for that purpose.

(2) Asset dispositions subject to this chapter include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment, whether for the benefit of creditors or otherwise, abandonment, destruction, or other disposition.

(c) Information to be reported.

(1) The following information is required to be disclosed in any report of a material acquisition or disposition of assets:

a. Date of the transaction.

b. Manner of acquisition or disposition.

c. Description of the assets involved.

d. Nature and amount of the consideration given or received.

e. Purpose of, or reason for, the transaction.

f. Manner by which the amount of consideration was determined.

g. Gain or loss recognized or realized as a result of the transaction.

h. Name of the person from whom the assets were acquired or to whom they were disposed.

(2) Insurers are required to report material acquisitions and dispositions on a nonconsolidated basis, unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or 100 percent reinsurance agreement that affects the solvency and integrity of the insurers reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent of the insurer's capital and surplus.



Section 27-2A-4 - Nonrenewals, cancellations, or revisions of ceded reinsurance agreements.

(a) Materiality and scope.

(1) No nonrenewals, cancellations, or revisions of ceded reinsurance agreements need be reported pursuant to Section 27-2A-2 if the nonrenewals, cancellations, or revisions are not material. For purposes of this section, a material nonrenewal, cancellation, or revision is one that affects:

a. As respects property and casualty business, including accident and health business written by a property and casualty insurer:

1. More than 50 percent of the insurer's total ceded written premium.

2. More than 50 percent of the insurer's total ceded indemnity and loss adjustment reserves.

b. As respects life, annuity, and accident and health business: More than 50 percent of the total reserve credit taken for business ceded, on an annualized basis, as indicated in the insurer's most recent annual statement.

c. As respects either property and casualty or life, annuity, and accident and health business, either of the following events shall constitute a material revision which shall be reported:

1. An authorized reinsurer representing more than 10 percent of a total cession is replaced by one or more unauthorized reinsurers.

2. Previously established collateral requirements have been reduced or waived as respects one or more unauthorized reinsurers representing collectively more than 10 percent of a total cession.

(2) However, no filing shall be required if:

a. As respects property and casualty business, including accident and health business written by a property and casualty insurer: The insurer's total ceded written premium represents, on an annualized basis, less than 10 percent of its total written premium for direct and assumed business.

b. As respects life, annuity, and accident and health business: The total reserve credit taken for business ceded represents, on an annualized basis, less than 10 percent of the statutory reserve requirement prior to any cession.

(b) Information to be reported.

(1) The following information is required to be disclosed in any report of a material nonrenewal, cancellation, or revision of ceded reinsurance agreements:

a. Effective date of the nonrenewal, cancellation, or revision.

b. The description of the transaction with an identification of the initiator thereof.

c. Purpose of, or reason for, the transaction.

d. If applicable, the identity of the replacement reinsurers.

(2) Insurers are required to report all material nonrenewals, cancellations, or revisions of ceded reinsurance agreements on a nonconsolidated basis, unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or 100 percent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent of the insurer's capital and surplus.






Chapter 2B - RISK-BASED CAPITAL FOR INSURERS.

Section 27-2B-1 - Short title.

This chapter shall be known as the Alabama Risk-Based Capital (RBC) for Insurers Act.



Section 27-2B-2 - Definitions.

As used in this chapter, these terms shall have the following meanings:

(1) ADJUSTED RBC REPORT. An RBC report which has been adjusted by the commissioner in accordance with subsection (e) of Section 27-2B-3.

(2) CORRECTIVE ORDER. An order issued by the commissioner specifying corrective actions which the commissioner has determined are required.

(3) DOMESTIC INSURER. Any insurer domiciled in this state.

(4) FOREIGN INSURER. Any insurer which is licensed to do business in this state but not domiciled in this state.

(5) FRATERNAL BENEFIT SOCIETY. Any insurer licensed under Chapter 34.

(6) HEALTH ORGANIZATION. Any health care service plan, health maintenance organization, limited health service organization, dental services corporation, or other managed care organization licensed under this title. This term does not include any life and disability insurer or property and casualty insurer.

(7) INSURER. As defined in Section 27-1-2, including, without limitation, any fraternal benefit society and any health organization.

(8) LIFE OR HEALTH INSURER. Any insurer licensed to do business in this state and authorized to transact life and/or disability insurance, including a property and casualty insurer writing only disability insurance, but shall not include fraternal benefit societies, health care service corporations, dental service organizations, health maintenance organizations, dental plan organizations, or mutual aid associations.

(9) NAIC. The National Association of Insurance Commissioners.

(10) NEGATIVE TREND. With respect to a life or health insurer or a fraternal benefit society, a negative trend over a period of time, as determined in accordance with the trend test calculation included in the RBC instructions.

(11) PROPERTY AND CASUALTY INSURER. Any insurer licensed to do business in this state and authorized to transact property, marine, casualty, and/or surety insurance, but shall not include monoline mortgage guaranty insurers, financial guaranty insurers and title insurers.

(12) RBC. Risk-based capital.

(13) RBC INSTRUCTIONS. The RBC report including risk-based capital instructions adopted by the NAIC, as the RBC instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC.

(14) RBC LEVEL. An insurer's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC where:

a. "Company action level RBC" means, with respect to any insurer, the product of 2.0 and its authorized control level RBC.

b. "Regulatory action level RBC" means the product of 1.5 and its authorized control level RBC.

c. "Authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC instructions.

d. "Mandatory control level RBC" means the product of .70 and the authorized control level RBC.

(15) RBC PLAN. A comprehensive financial plan containing the elements specified in subsection (b) of Section 27-2B-4. If the commissioner rejects the RBC plan, and it is revised by the insurer, with or without the commissioner's recommendation, the plan shall be called the revised RBC plan.

(16) RBC REPORT. The report required in Section 27-2B-3.

(17) STATUTORY CAPITAL AND SURPLUS. The combination of capital and surplus. As used in this definition, these terms shall have the following meanings:

a. Capital. At any particular time, the sum of (i) the par value of all shares of the insurer having a par value that have been issued, (ii) the amount of consideration received by the insurer for all shares of the insurer without par value that have been issued, except any part of the consideration therefor as may have been allocated to surplus in a manner permitted by law, and (iii) any amounts not included in clauses (i) and (ii) of this subdivision as have been transferred to capital of the insurer, whether upon the issue of shares as a share dividend or otherwise, minus all reductions from the sum as have been affected in a manner permitted by law.

b. Surplus. The excess of the net admitted assets of an insurer over its capital. As used in this definition, "net admitted assets" means the excess of admitted assets of an insurer over its liabilities.

(18) TOTAL ADJUSTED CAPITAL. The sum of:

a. An insurer's statutory capital and surplus.

b. Other items, if any, as the RBC instructions may provide.



Section 27-2B-3 - Preparation and submission of RBC report; formulas; desirability of excess capital; adjustment of inaccurate RBC report.

(a) Every domestic insurer shall, on or prior to each March 1 (the "filing date"), prepare and submit to the commissioner a report of its RBC levels as of the end of the calendar year just ended, in a form and containing information as is required by the RBC instructions. In addition, every domestic insurer shall file its RBC report with:

(1) The NAIC according to the RBC instructions.

(2) The insurance commissioner in any state in which the insurer is authorized to do business, if the insurance commissioner has notified the insurer of its request in writing, in which case the insurer shall file its RBC report not later than the later of either of the following:

a. Fifteen days from the receipt of notice to file its RBC report with that state.

b. The filing date.

(b) A life and health insurer's and a fraternal benefit society's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account, and may adjust for the covariance between, the following factors determined in each case by applying the factors in the manner set forth in the RBC instructions:

(1) The risk with respect to the insurer's assets.

(2) The risk of adverse insurance experience with respect to the insurer's liabilities and obligations.

(3) The interest rate risk with respect to the insurer's business.

(4) All other business risks and other relevant risks as are set forth in the RBC instructions.

Subdivisions (1) to (4), inclusive, shall be determined in each case by applying the factors in the manner set forth in the RBC instructions.

(c) A property and casualty insurer's and a health organization's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account, and may adjust for the covariance between, the following factors determined in each case by applying the factors in the manner set forth in the RBC instructions:

(1) Asset risk.

(2) Credit risk.

(3) Underwriting risk.

(4) All other business risks and other relevant risks as are set forth in the RBC instructions.

Subdivisions (1) to (4), inclusive, shall be determined by applying the factors in the manner set forth in the RBC instructions.

(d) An excess of capital over the amount produced by the risk-based capital requirements contained in this chapter and the formulas, schedules, and instructions referenced in this chapter is desirable in the business of insurance. Accordingly, insurers should seek to maintain capital above the RBC levels required by this chapter. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in or affecting the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this chapter.

(e) If a domestic insurer files an RBC report which in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the RBC report to correct the inaccuracy and shall notify the insurer of the adjustment. The notice shall contain a statement of the reason for the adjustment. An RBC report as so adjusted is referred to as an "adjusted RBC report."



Section 27-2B-4 - Company action level event; preparation and submission of RBC plan or revised RBC plan; notification of unsatisfactory filing; copies of plans.

(a) Company action level event means any of the following events:

(1) The filing of an RBC report by an insurer which indicates any of the following:

a. The insurer's total adjusted capital is greater than or equal to its regulatory action level RBC, but less than its company action level RBC.

b. If a life or health insurer or fraternal benefit society, the insurer has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0 and has a negative trend.

c. If a property and casualty insurer or a health organization, the insurer has total adjusted capital which is greater than or equal to its company action level RBC, but less than the product of its authorized control level RBC and 3.0, and triggers the trend test determined in accordance with the trend test calculation included in the property and casualty or health organization RBC instructions.

(2) The notification by the commissioner to the insurer of an adjusted RBC report that indicates an event in subdivision (1) of this subsection, provided the insurer does not challenge the adjusted RBC report under Section 27-2B-8.

(3) If, pursuant to Section 27-2B-8, an insurer challenges an adjusted RBC report that indicates the event in subdivision (1) of this subsection, the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(b) In the event of a company action level event, the insurer shall prepare and submit to the commissioner an RBC plan which shall include all of the following:

(1) Identify the conditions which contribute to the company action level event.

(2) Contain proposals of corrective actions which the insurer intends to take and would be expected to result in the elimination of the company action level event.

(3) Provide projections of the insurer's financial results in the current year and at least the four succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital, or surplus. The projections for both new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense, and benefit component.

(4) Identify the key assumptions impacting the insurer's projections and the sensitivity of the projections to the assumptions.

(5) Identify the quality of, and problems associated with, the insurer's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case.

(c) The RBC plan shall be submitted as follows:

(1) Within 45 days of the company action level event.

(2) If the insurer challenges an adjusted RBC report pursuant to Section 27-2B-8, within 45 days after notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(d) Within 60 days after the submission by an insurer of an RBC plan to the commissioner, the commissioner shall notify the insurer whether the RBC plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the RBC plan is unsatisfactory, the notification to the insurer shall set forth the reasons for the determination, and may set forth proposed revisions which will render the RBC plan satisfactory, in the judgment of the commissioner. Upon notification from the commissioner, the insurer shall prepare a revised RBC plan, which may incorporate by reference any revisions proposed by the commissioner, and shall submit the revised RBC plan to the commissioner as follows:

(1) Within 45 days after the notification from the commissioner.

(2) If the insurer challenges the notification from the commissioner under Section 27-2B-8, within 45 days after a notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(e) In the event of a notification by the commissioner to an insurer that the insurer's RBC plan or revised RBC plan is unsatisfactory, the commissioner may, at the commissioner's discretion, subject to the insurer's right to a hearing under Section 27-2B-8, specify in the notification that the notification constitutes a regulatory action level event.

(f) Every domestic insurer that files an RBC plan or revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in any state in which the insurer is authorized to do business if:

(1) The state has an RBC provision substantially similar to subsection (a) of Section 27-2B-9.

(2) The insurance commissioner of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the RBC plan or revised RBC plan in that state no later than the later of either of the following:

a. Fifteen days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state.

b. The date on which the RBC plan or revised RBC plan is filed under subsections (c) and (d) of this section.



Section 27-2B-5 - Regulatory action level event; commissioner's duties; determination of corrective actions; retention of consultants.

(a) "Regulatory action level event" means, with respect to any insurer, any of the following events:

(1) The filing of an RBC report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC.

(2) The notification by the commissioner to an insurer of an adjusted RBC report that indicates the event in subdivision (1), provided the insurer does not challenge the adjusted RBC report under Section 27-2B-8.

(3) If, pursuant to Section 27-2B-8, the insurer challenges an adjusted RBC report that indicates the event in subdivision (1), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(4) The failure of the insurer to file an RBC report by the filing date, unless the insurer has provided an explanation for the failure which is satisfactory to the commissioner and has cured the failure within 10 days after the filing date.

(5) The failure of the insurer to submit an RBC plan to the commissioner within the time period set forth in subsection (c) of Section 27-2B-4.

(6) Notification by the commissioner to the insurer of both of the following:

a. The RBC plan or revised RBC plan submitted by the insurer is, in the judgment of the commissioner, unsatisfactory.

b. The notification constitutes a regulatory action level event with respect to the insurer, provided the insurer has not challenged the determination under Section 27-2B-8.

(7) If, pursuant to Section 27-2B-8, the insurer challenges a determination by the commissioner under subdivision (6), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the challenge.

(8) Notification by the commissioner to the insurer that the insurer has failed to adhere to its RBC plan or revised RBC plan, but only if the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its RBC plan or revised RBC plan and the commissioner has so stated in the notification, provided the insurer has not challenged the determination under Section 27-2B-8.

(9) If, pursuant to Section 27-2B-8, the insurer challenges a determination by the commissioner under subdivision (8), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the challenge.

(b) In the event of a regulatory action level event, the commissioner shall do all of the following:

(1) Require the insurer to prepare and submit an RBC plan or, if applicable, a revised RBC plan.

(2) Perform an examination or analysis as the commissioner deems necessary of the assets, liabilities, and operations of the insurer including a review of its RBC plan or revised RBC plan.

(3) Subsequent to the examination or analysis, issue an order specifying corrective action as the commissioner shall determine is required.

(c) In determining corrective actions, the commissioner may take into account the factors as are deemed relevant with respect to the insurer, based upon the commissioner's examination or analysis of the assets, liabilities, and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC instructions. The RBC plan or revised RBC plan shall be submitted:

(1) Within 45 days after the occurrence of the regulatory action level event.

(2) If the insurer challenges an adjusted RBC report pursuant to Section 27-2B-8, and the challenge is not frivolous in the judgment of the commissioner, within 45 days after the notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(3) If the insurer challenges a revised RBC plan pursuant to Section 27-2B-8, and the challenge is not frivolous in the judgment of the commissioner, within 45 days after the notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(d) The commissioner may retain actuaries and investment experts and other consultants, as may be necessary in the judgment of the commissioner, to review the insurer's RBC plan or revised RBC plan or to examine or analyze the assets, liabilities, and operations of the insurer, and to formulate the corrective order with respect to the insurer. The fees, costs, and expenses relating to consultants shall be borne by the affected insurer or other party as directed by the commissioner.



Section 27-2B-6 - Authorized control level event; commissioner's duties.

(a) "Authorized control level event" means any of the following events:

(1) The filing of an RBC report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC.

(2) The notification by the commissioner to the insurer of an adjusted RBC report that indicates the event in subdivision (1), provided the insurer does not challenge the adjusted RBC report under Section 27-2B-8.

(3) If, pursuant to Section 27-2B-8, the insurer challenges an adjusted RBC report that indicates the event in subdivision (1), notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(4) The failure of the insurer to respond, in a manner satisfactory to the commissioner, to a corrective order, provided the insurer has not challenged the corrective order under Section 27-2B-8.

(5) If the insurer has challenged a corrective order under Section 27-2B-8 and the commissioner has, after a hearing, rejected the challenge or modified the corrective order, the failure of the insurer to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

(b) In the event of an authorized control level event with respect to an insurer, the commissioner shall:

(1) Take actions as required under Section 27-2B-5 regarding an insurer with respect to which a regulatory action level event has occurred, or

(2) If the commissioner deems it to be in the best interests of the policyholders and creditors of the insurer and of the public, take actions as necessary to cause the insurer to be placed under regulatory control, pursuant to Chapter 32. In the event the commissioner takes actions, the authorized control level event shall be deemed sufficient grounds for the commissioner to take action pursuant to Chapter 32, and the commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in Chapter 32.



Section 27-2B-7 - Mandatory control level event; commissioner's duties.

(a) "Mandatory control level event" means any of the following events:

(1) The filing of an RBC report which indicates that the insurer's total adjusted capital is less than its mandatory control level RBC.

(2) Notification by the commissioner to the insurer of an adjusted RBC report that indicates the event in subdivision (1), provided the insurer does not challenge the adjusted RBC report under Section 27-2B-8.

(3) If, pursuant to Section 27-2B-8, the insurer challenges an adjusted RBC report that indicates the event in subdivision (1), notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

(b) In the event of a mandatory control level event:

(1) With respect to a life insurer, health organization, or fraternal benefit society, the commissioner shall take actions as necessary to place the insurer under regulatory control pursuant to Chapter 32. In that event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action pursuant to Chapter 32, and the commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in Chapter 32. Notwithstanding any of the foregoing, the commissioner may forego action for up to 90 days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period.

(2) With respect to a property and casualty insurer, the commissioner shall take actions as necessary to place the insurer under regulatory control pursuant to Chapter 32. In the case of an insurer which is writing no business and which is running-off its existing business, the commissioner may allow the insurer to continue its run-off under his or her supervision. In either event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action, pursuant to Chapter 32, and the commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in Chapter 32. Notwithstanding any of the foregoing, the commissioner may forego action for up to 90 days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period.



Section 27-2B-8 - Right to departmental hearing; notification of request for hearing.

(a) An insurer shall have the right to a departmental hearing, on the record, at which the insurer may challenge a determination or action by the commissioner upon any of the following:

(1) Notification to an insurer by the commissioner of an adjusted RBC report.

(2) Notification to an insurer by the commissioner that:

a. The insurer's RBC plan or revised RBC plan is unsatisfactory.

b. The notification constitutes a regulatory action level event with respect to the insurer.

(3) Notification to any insurer by the commissioner that the insurer has failed to adhere to its RBC plan or revised RBC plan and that the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer in accordance with its RBC plan or revised RBC plan.

(4) Notification to an insurer by the commissioner of a corrective order with respect to the insurer.

(b) The insurer shall notify the commissioner of its request for a hearing within five days after the notification by the commissioner under subdivisions (1), (2), (3), or (4) of subsection (a). Upon receipt of the insurer's request for a hearing, the commissioner shall set a date for the hearing, which date shall be no less than 10 nor more than 30 days after the date of the insurer's request.



Section 27-2B-9 - Confidentiality of reports and plans; prohibition against publication of RBC levels; use of reports and plans by commissioner.

(a) All RBC reports, to the extent the information therein is not required to be set forth in a publicly available annual statement schedule, and RBC plans, including the results or report of any examination or analysis of an insurer performed pursuant hereto and any corrective order issued by the commissioner pursuant to examination or analysis, with respect to any domestic insurer or foreign insurer which are filed with the commissioner constitute information that may be damaging to the insurer if made available to its competitors and therefore shall be kept confidential by the commissioner. This information shall not be made public or be subject to subpoena, other than by the commissioner, and then only for the purpose of enforcement actions taken by the commissioner pursuant to this chapter or any other provision of the insurance laws of this state.

(b) Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (a).

(c) In order to assist in the performance of the commissioner's duties, the commissioner may do all of the following:

(1) Share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to subsection (a), with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners (NAIC) and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information.

(2) Receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and maintain as confidential or privileged any documents, materials, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(3) Enter into agreements governing sharing and use of information consistent with this subsection.

(d) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subsection (c).

(e) It is the judgment of the Legislature that the comparison of an insurer's total adjusted capital to any of its RBC levels is a regulatory tool which may indicate the need for possible corrective action with respect to the insurer, and is not intended as a means to rank insurers generally. Therefore, except as otherwise required under the provisions of this chapter, the making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the RBC levels of any insurer, or of any component derived in the calculation, by any insurer, agent, broker, or other person engaged in any manner in the insurance business, would be misleading and is therefore prohibited. Except, if any materially false statement with respect to the comparison regarding an insurer's total adjusted capital to its RBC levels, or any of them, or an inappropriate comparison of any other amount to the insurer's RBC levels is published in any written publication, and the insurer is able to demonstrate to the commissioner with substantial proof the falsity of the statement, or the inappropriateness, as the case may be, then the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

(f) It is the further judgment of the Legislature that the RBC instructions, RBC reports, adjusted RBC reports, RBC plans, and revised RBC plans are intended solely for use by the commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers and shall not be used by the commissioner for ratemaking nor considered or introduced as evidence in any rate proceeding nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an insurer or any affiliate is authorized to write.



Section 27-2B-10 - Relationship to other laws; adoption of rules; exemptions.

(a) The provisions of this chapter are supplemental to any other provisions of the laws of this state, and shall not preclude or limit any other powers or duties of the commissioner under other laws, including, but not limited to, Chapter 32, and Section 27-2-33.

(b) The commissioner may adopt reasonable rules necessary for the implementation of this chapter.

(c) The commissioner may exempt from the application of this chapter any domestic property and casualty insurer that meets all of the following criteria:

(1) Writes direct business only in this state.

(2) Writes direct annual premiums of two million dollars ($2,000,000) or less.

(3) Assumes no reinsurance in excess of five percent of direct premium written.

(d) The commissioner may exempt from the application of this chapter any health organization that meets all of the following criteria:

(1) Writes direct business only in this state.

(2) Assumes no reinsurance in excess of five percent of direct premium written.

(3) Meets either of the following criteria:

a. Writes direct annual premiums for comprehensive medical business of one million dollars ($1,000,000) or less.

b. Is a limited health services organization that covers less than 1,000 lives.



Section 27-2B-11 - Foreign insurers; submission of RBC report or plan; application for liquidation of property.

(a) Any foreign insurer shall, upon the written request of the commissioner, submit to the commissioner an RBC report, as of the end of the calendar year just ended, the later of either:

(1) The date an RBC report would be required to be filed by a domestic insurer under this chapter.

(2) Fifteen days after the request is received by the foreign insurer.

Any foreign insurer shall, at the written request of the commissioner, promptly submit to the commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

(b) In the event of a company action level event, regulatory action level event, or authorized control level event with respect to any foreign insurer, as determined under the RBC statute applicable in the state of domicile of the insurer or, if no RBC statute is in force in that state, pursuant to this chapter, or if the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC plan, in the manner specified under that state's RBC statute or, if no RBC statute is in force in that state, under Section 27-2B-4, the commissioner may require the foreign insurer to file an RBC plan with the commissioner. In that event, the failure of the foreign insurer to file an RBC plan with the commissioner shall be grounds to order the insurer to cease and desist from writing new insurance business in this state.

(c) In the event of a mandatory control level event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the commissioner may make application to the circuit court permitted under Chapter 32, with respect to the liquidation of property of foreign insurers found in this state. The occurrence of the mandatory control level event shall be considered adequate grounds for the application.



Section 27-2B-12 - Liability of commissioner or Department of Insurance.

There shall be no liability on the part of, and no cause of action shall arise against, the commissioner or the Department of Insurance, or its employees or agents for any action taken by them in the performance of their powers and duties pursuant to this chapter.



Section 27-2B-13 - Effectiveness of notice to insurer.

All notices by the commissioner to an insurer that may result in regulatory action pursuant to this chapter, shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the insurer's receipt of the notice.



Section 27-2B-14 - RBC reports with respect to 1996.

(a) For RBC reports required to be filed by life insurers with respect to 1996, the following requirements shall apply in lieu of the provisions of Sections 27-2B-4, 27-2B-5, 27-2B-6, and 27-2B-7 as follows:

(1) In the event of a company action level event, with respect to a domestic insurer, the commissioner shall take no regulatory action hereunder.

(2) In the event of a regulatory action level event under subdivisions (1), (2), or (3) of subsection (a) of Section 27-2B-5, the commissioner shall take the actions required under Section 27-2B-4.

(3) In the event of a regulatory action level event under subdivisions (4), (5), (6), (7), (8), or (9) of subsection (a) of Section 27-2B-5, or an authorized control level event, the commissioner shall take the actions required under Section 27-2B-5 with respect to the insurer.

(4) In the event of a mandatory control level event with respect to an insurer, the commissioner shall take the actions required under Section 27-2B-6.

(b) For RBC reports required to be filed by property and casualty insurers with respect to 1996, the following requirements shall apply in lieu of the provisions of Sections 27-2B-4, 27-2B-5, 27-2B-6, and 27-2B-7:

(1) In the event of a company action level event with respect to a domestic insurer, the commissioner shall take no regulatory action hereunder.

(2) In the event of a regulatory action level event under subdivisions (1), (2), or (3) of subsection (a) of Section 27-2B-5, the commissioner shall take the actions required under Section 27-2B-4.

(3) In the event of a regulatory action level event under subdivisions (4), (5), (6), (7), (8), or (9) of subsection (a) of Section 27-2B-5, or an authorized control level event, the commissioner shall take the actions required under Section 27-2B-5 with respect to the insurer.

(4) In the event of a mandatory control level event with respect to an insurer, the commissioner shall take the actions required under Section 27-2B-6.



Section 27-2B-14.1 - RBC reports with respect to 2015.

For RBC reports required to be filed by health organizations and fraternal benefit societies with respect to 2015, the following requirements shall apply in lieu of the provisions of Sections 27-2B-4, 27-2B-5, 27-2B-6, and 27-2B-7:

(1) In the event of a company action level event with respect to a domestic insurer, the commissioner shall take no regulatory action hereunder.

(2) In the event of a regulatory action level event under subdivisions (1), (2), or (3) of subsection (a) of Section 27-2B-5, the commissioner shall take the actions required under Section 27-2B-4.

(3) In the event of a regulatory action level event under subdivisions (4), (5), (6), (7), (8), or (9) of subsection (a) of Section 27-2B-5, or an authorized control level event, the commissioner shall take the actions required under Section 27-2B-5 with respect to the organization or society.

(4) In the event of a mandatory control level event with respect to an insurer, the commissioner shall take the actions required under Section 27-2B-6.






Chapter 3 - AUTHORIZATION OF INSURERS.

Section 27-3-1 - Certificate of authority - Requirement.

(a) No person shall act as an insurer and no insurer shall transact insurance in this state unless so authorized by a subsisting certificate of authority issued to it by the commissioner, except as to such transactions as are expressly otherwise provided for in this title.

(b) No insurer shall from offices or by personnel or facilities located in this state solicit insurance applications or otherwise transact insurance in another state or country unless it holds a subsisting certificate of authority issued to it by the commissioner authorizing it to transact the same kind or kinds of insurance in this state.



Section 27-3-2 - Certificate of authority - Exceptions - Generally.

A certificate of authority shall not be required of an insurer with respect to the following:

(1) Transactions relative to its policies lawfully written in this state or liquidation of assets and liabilities of the insurer, other than collection of new premiums, all as resulting from its former authorized operations in this state;

(2) Transactions thereunder subsequent to issuance of a policy covering only subjects of insurance not resident, located, or expressly to be performed in this state at time of issuance and lawfully solicited, written, or delivered outside this state;

(3) Transactions pursuant to surplus lines coverages lawfully written under Chapter 10 of this title; and

(4) Reinsurance.



Section 27-3-3 - Certificate of authority - Exceptions - Investment in real estate or securities secured thereby.

A foreign insurer may transact business in this state without certificate of authority for the purpose, and to the extent only, of investing its funds in real estate located in this state, or in securities secured thereby, by complying with the requirements of Amendment 154 of the Constitution of Alabama. Such an insurer shall not be subject to any other provisions of this title.



Section 27-3-4 - Authority to transact insurance - Eligibility.

To qualify for and hold authority to transact insurance in this state, an insurer must be otherwise in compliance with this title and with its charter powers and must be an incorporated stock insurer or an incorporated mutual insurer or a reciprocal insurer, all of the same general type as may be formed as a domestic insurer under this title; except that:

(1) No foreign insurer shall be authorized to transact insurance in this state which does not maintain reserves as required by Chapter 36 of this title applicable to the kind, or kinds, of insurance transacted by such insurer, wherever transacted in the United States, or which transacts insurance in the United States on the assessment premium plan, stipulated premium plan, cooperative plan, or any similar plan;

(2) Any foreign insurer which has transacted insurance as an authorized insurer in its state or country of domicile for less than five years shall not be authorized to transact insurance in this state unless it is otherwise qualified for such authority under this code and is:

a. The wholly owned subsidiary of an insurer authorized to transact insurance in this state;

b. The continuing corporation resulting from a merger or consolidation of insurers at least one of which insurers has been an authorized insurer in its state or country of domicile for at least five years; or

c. Is in compliance with the requirements as to capital and surplus provided therefor under Sections 27-3-7 and 27-3-8;

(3) The commissioner shall not grant or continue authority to transact insurance in this state as to any insurer the management of which is found by him, after thorough investigation, to be incompetent or untrustworthy, or so lacking in insurance company managerial experience as to make the proposed operation hazardous to the insurance-buying public or which, after thorough examination or investigation, he has good reason to believe is affiliated directly or indirectly through ownership, control, reinsurance transactions, or other insurance or business relations with any person, or persons, whose business operations are, or have been, marked to the injury of insurers, stockholders, policyholders, creditors, or the public by manipulation of assets, of accounts or of reinsurance or by bad faith;

(4) No insurer the voting control of which is held, in whole or substantial part, by any government or governmental agency shall be authorized to transact insurance in this state. Membership in a mutual insurer or subscribership in a reciprocal insurer shall not be deemed to be either an ownership or control of the insurer for the purposes of this subdivision; and

(5) Lloyd's plan insurers may be authorized to transact insurance in this state as provided in Section 27-3-16.



Section 27-3-5 - Authority to transact insurance - Use of name by insurer.

(a) No insurer shall be authorized to transact insurance which has or uses a name so similar to that of another insurer already so authorized as likely to mislead the public.

(b) No life insurer shall be so authorized which has or uses a name deceptively similar to that of another insurer authorized to transact insurance in this state within the preceding 10 years if life insurance policies originally issued by such other insurer are still outstanding in this state.

(c) No insurer shall be so authorized which has or uses a name which tends to deceive or mislead as to the type of organization of the insurer.

(d) In case of conflict of names hereafter between two insurers, or a conflict otherwise prohibited under the foregoing subsections of this section, the commissioner may permit or require, as a condition to the issuance of an original certificate of authority to an applicant insurer, that such insurer shall use in Alabama such supplementation or modification of its name or such business name as may reasonably be necessary to avoid such conflict. No such name, supplementation, or modification shall contain the principal identifying factor contained in the name of any other insurer already authorized to transact insurance in this state.



Section 27-3-6 - Authority to transact insurance - Kind or combinations of kinds - Restrictions.

An insurer which otherwise qualifies therefor may be authorized to transact any one kind or combination of kinds of insurance as defined in Chapter 5 of this title, except:

(1) A life insurer may grant annuities and shall be authorized to transact in addition only disability insurance, and no insurer shall be authorized to transact life insurance in this state which transacts anywhere any kind of insurance in addition to life and disability insurances and annuities; except, that the commissioner shall, if the insurer otherwise qualifies therefor, continue to so authorize any life insurer which, immediately prior to the effective date of this title, was lawfully authorized to transact in this state a kind or kinds of insurance in addition to life and disability;

(2) A reciprocal or Lloyd's plan insurer shall not transact life insurance; and

(3) A title insurer shall be a stock insurer and shall transact no other kind of insurance; except, that the commissioner may continue to so authorize any insurer which immediately prior to the effective date of this title was lawfully authorized to transact and was lawfully writing in this state a kind, or kinds, of insurance in addition to title insurance.



Section 27-3-6.1 - Authority to transact insurance - Kind or combinations of kinds - Closing or settlement protection.

(a) Notwithstanding the provisions of subdivision (3) of Section 27-3-6, a title insurer may issue closing or settlement protection to a person who is a party to a transaction in which a title insurance policy will be issued.

(b) The form of closing or settlement protection shall be submitted to and approved by the commissioner.

(c) The closing or settlement protection may indemnify a person only against loss of closing or settlement funds because of one of the following acts of a settlement agent, such as a title insurance agent or other settlement service provider which has been approved by the title insurer for such protection, under the terms and conditions of the closing protection as approved by the commissioner:

(1) Theft or misappropriation of settlement funds in connection with a transaction in which a title insurance policy or title insurance policies will be issued by or on behalf of the title insurer issuing the closing or settlement protection, but only to the extent that the theft relates to the status of the title to that interest in land or to the validity, enforceability, and priority of the lien of the mortgage on that interest in land.

(2) Failure to comply with the written closing instructions when agreed to by the settlement agent, title agent, or employee of the title insurer, but only to the extent that the failure to follow the instructions relates to the status of the title to that interest in land or the validity, enforceability, and priority of the lien of the mortgage on that interest in land.

(d) The fee charged by a title insurer for each party receiving closing protection coverage shall be submitted to and approved by the commissioner and shall not be subject to any agreement requiring a division of fees or premiums collected on behalf of the title insurer. The fee shall be not less than twenty-five dollars ($25) for each party receiving the benefit of closing protection in the case of a buyer or lender receiving a title insurance policy in connection with the real property transaction giving rise to the issuance of the closing or settlement protection. The fee shall be not less than fifty dollars ($50) in the case of a seller conveying title or providing owner financing and not receiving a loan policy of title insurance in connection with the real property transaction giving rise to the issuance of the closing or settlement protection.

(e) In connection with any transaction involving the purchase or sale of a fee simple or possessory interest in real property in this state in which closing or settlement protection has not been requested by the lender prior to closing, the title insurer shall obtain or cause its agent to obtain, at or before the closing of settlement and disbursement of any funds, a statement in writing from the parties acknowledging that the parties have received a notice that closing or settlement protection may be available in accordance with the guidelines of the title insurer and that the parties do or do not desire to purchase closing protection. The written notice of availability of closing or settlement protection shall contain all of the following:

(1) The address or legal description of the property.

(2) A disclosure that closing protection may be available in accordance with the guidelines of the title insurer and the fee therefor.

(3) A space to indicate the desire of the purchaser to either acquire or decline closing protection.

(4) The date the notice is executed by the purchaser.

(5) The signature of the purchaser or purchasers.

(f) In the event that the statement required in subsection (e) is not obtained from the purchaser at or before the closing of settlement and disbursement of any funds, the omission may be cured by the title agent or title insurer at any time subsequent to the closing of settlement, but prior to actual or constructive notice of a claim or possible claim which would have been covered by closing or settlement protection by sending a certified letter, return receipt requested, to the last known address of the purchaser, which includes the notification required in this section.

(g) A title insurer may not provide any other coverage which purports to indemnify against improper acts or omissions of a person with regard to settlement or closing services.



Section 27-3-7 - Authority to transact insurance - Kind or combinations of kinds - Minimum paid-in capital stock and surplus.

(a) To qualify for authority to transact any one kind of insurance, as defined in Chapter 5 of this title, or combination of kinds of insurance as shown below, an insurer applying for its original certificate of authority in this state after the effective date of this title or continuing such original certificate of authority shall possess and thereafter maintain unimpaired paid-in capital stock, if a stock insurer, or unimpaired surplus, if a foreign mutual or foreign reciprocal insurer, in amount not less than as applicable under the schedule below and shall possess when first so authorized such additional funds as surplus as are required under Section 27-3-8:

(b) An insurer holding a valid certificate of authority to transact insurance in this state immediately prior to the effective date of this title may continue to be authorized to transact the same kinds of insurance as permitted by such certificate of authority by maintaining thereafter not less than the same amount of paid-in capital stock, if a stock insurer, or not less than the same amount of surplus, if a mutual or reciprocal insurer, as required by the laws of this state for such authority immediately prior to such effective date; but such insurer shall not thereafter be granted authority to transact any other or additional kind of insurance unless it then fully complies with the requirements as to capital and surplus, as applied to all kinds of insurance it then proposes to transact, as provided by this title with respect to insurers applying for original certificates of authority under this title.

(c) Capital and surplus requirements shall be based upon all the kinds of insurance actually transacted, or to be transacted, by the insurer in any and all areas in which it operates, whether or not only a portion of such kinds are to be transacted in this state.

(d) As to surplus required for qualification to transact one or more kinds of insurance and thereafter to be maintained, domestic mutual insurers shall be governed by Chapter 27 of this title, and domestic reciprocal insurers shall be governed by Chapter 31 of this title.

(e) A life insurer may also grant annuities without additional capital or additional surplus.

(f) A casualty insurer may be authorized to transact also disability insurance without additional capital or additional surplus.



Section 27-3-8 - Authority to transact insurance - Kind or combinations of kinds - Special surplus.

(a) In addition to the minimum paid-in capital stock (stock insurers) or minimum surplus (mutual and reciprocal insurers) required by Section 27-3-7, special surplus shall be possessed by insurers hereafter applying for original certificates of authority in this state as follows:

(1) All stock insurers and foreign mutual and foreign reciprocal insurers which have actively transacted insurance in their states or countries of domicile as an authorized insurer for less than five years and which do not meet the requirements of paragraphs (2) a or (2) b of Section 27-3-4, when first authorized to transact insurance in this state shall have a surplus or additional surplus equal to 150 percent of the paid-up capital stock, if a stock insurer, or surplus, if a foreign mutual or foreign reciprocal insurer, otherwise required under Section 27-3-7 for the kinds of insurance to be transacted; and

(2) An insurer that has actively transacted insurance as an authorized insurer in its state or country of domicile for more than five years, or which meets the requirements of paragraphs (2) a or (2) b of Section 27-3-4, shall possess when first authorized in this state surplus, if a stock insurer, or additional surplus, if a mutual or reciprocal insurer, equal to 100 percent of the paid-in capital stock, if a stock insurer, or surplus, if a foreign mutual or foreign reciprocal insurer, otherwise required under Section 27-3-7.

(b) If within five years after date of its original certificate of authority to transact insurance in this state such an insurer requests authority to transact an additional kind or kinds of insurance, it shall not be so authorized unless it then possesses surplus, if a stock insurer, or additional surplus, if a mutual or reciprocal insurer, in such an amount as would be required under this section as for an original certificate of authority covering all the kinds of insurance the insurer then proposes to transact.

(c) After issuance of its original certificate of authority the insurer may use the special surplus required under this section in the normal course of its business only.

(d) Execution by a mutual or reciprocal surety insurer as sole surety of certain bonds or undertakings required or permitted by law or by certain political subdivisions, public bodies, or public officers is subject further to surplus requirement as provided in Section 27-24-3.



Section 27-3-9 - Minimum capital and surplus for new domestic stock life insurance company.

The minimum capital required to form and organize a new domestic stock life insurance company shall be $1,000,000.00, and in addition thereto the minimum surplus to form such a company shall be $1,000,000.00.



Section 27-3-10 - Application of capital surplus to reduction or elimination of deficit by domestic stock insurers.

(a) For the purposes of this section, the following words and phrases shall have the following meanings:

(1) DOMESTIC STOCK INSURER. A corporation incorporated under the laws of the State of Alabama with its capital divided into shares and owned by its stockholders which is engaged as indemnitor, surety, or contractor in the business of entering into contracts of insurance.

(2) CAPITAL SURPLUS. Such term shall have the meaning given thereto in the statutes of this state relating to the powers and procedures of domestic private corporations formed for profit.

(3) EARNED SURPLUS. Such term shall have the meaning given thereto in the statutes of this state relating to the powers and procedures of domestic private corporations formed for profit.

(b) A domestic stock insurer which has the minimum unimpaired paid-in capital stock required for the transaction of insurance by such domestic stock insurer by the statutes of this state governing domestic stock insurers may, by resolution of its board of directors, apply any part, or all, of its capital surplus to the reduction or elimination of any deficit, however incurred, but only after first eliminating the then earned surplus, if any, of the domestic stock insurer by applying such earned surplus against such deficit. Each such application of capital surplus shall, to the extent thereof, effect a reduction of capital surplus.



Section 27-3-11 - Deposit requirements - Generally.

(a) The commissioner shall not issue or permit to exist a certificate of authority as to any insurer, other than an alien insurer, unless it has deposited and maintains deposited in trust with the Treasurer of this state cash or securities eligible under Section 27-6-3 and having a value at all times of not less than $100,000.00 or the minimum paid-in capital stock, if a stock insurer, or surplus, if a mutual or reciprocal insurer, required to be maintained by the insurer under this title for authority to transact the kinds of insurance to be transacted, whichever is the smaller amount.

(b) The deposit shall be for the general benefit and protection of the insurer's policyholders or its policyholders and creditors.

(c) In lieu of such deposit, or part thereof, in this state of a foreign insurer, the commissioner shall, subject to the retaliatory law, Section 27-3-29, accept the current certificate in proper form of the public official having supervision over insurers in any other state to the effect that a like deposit, or part thereof, of such insurer, comprised of cash or securities of substantially the same character as required under subsection (a) of this section, of similar deposits in this state, is being maintained under law in public custody or control in such state in trust for the purpose, among other reasonable purposes of protection of policyholders or policyholders and creditors, of the protection of all the insurer's policyholders or of its policyholders and creditors in this state.

(d) All such deposits in this state shall be subject to the applicable provisions of Chapter 6 of this title.

(e) Any insurance company, with respect to its general account or separate accounts, is authorized to deposit or arrange for the deposit of securities which it may own in a clearing corporation, as defined in Section 7-8-102(3), or in a federal reserve bank under the book-entry system. When such securities are so deposited, certificates representing securities of the same class of the same insurer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other securities deposited in such clearing corporation by any person, regardless of the ownership of such securities, and securities of small denominations may be merged into one or more certificates of larger denominations. Title to such securities may be transferred by bookkeeping entry on the books of such clearing corporation or federal reserve bank without physical delivery of certificates representing such securities. Any company making deposits by means of such securities shall provide to the commissioner evidence customarily issued by federal reserve banks and clearing corporations establishing that the securities are actually recorded in a book-entry account or actually held in safekeeping by a clearing corporation. Securities deposited in a clearing corporation or in a book-entry account and used to meet the deposit requirements under the insurance laws of this state shall be under the control of the commissioner and shall not be withdrawn by the insurance company without the approval of the commissioner.



Section 27-3-12 - Deposit requirements - Special deposit - Surety insurers.

(a) In addition to the deposit required under Sections 27-3-11 or 27-3-14, a surety insurer shall deposit and maintain deposited with the Treasurer of this state in trust for the benefit of holders, resident in this state, of the obligations of the insurer cash or securities eligible under Section 27-6-3 having a value at all times of at least $50,000.00; except, that a domestic surety insurer may take credit for the amount of such special deposit against the deposit otherwise required of it under Section 27-3-11, and except that a foreign insurer showing a deposit pursuant to subsection (c) of Section 27-3-11 in the amount of $200,000.00 shall not be required to comply with this section.

(b) Such deposits shall be subject to the applicable provisions of Chapter 6 of this title.



Section 27-3-13 - Deposit requirements - Special deposit - Title insurers.

(a) For authority to transact such insurance in this state, a foreign title insurer shall have and maintain on deposit in this state for the better protection of its guaranty holders and creditors, resident in this state, under its contracts of title insurance, cash and securities eligible under Section 27-6-3 having a value at all times of not less than $50,000.00. The deposit shall be so made and maintained in trust with a bank or trust company located in this state, approved by the commissioner, having a capital and surplus of not less than $500,000.00.

(b) At its option, a domestic title insurer may maintain a deposit in like manner, amount, character and for like purposes as required for foreign insurers under subsection (a) of this section.

(c) Such deposits shall be subject to the applicable provisions of Chapter 6 of this title.



Section 27-3-14 - Deposit requirements - Alien insurers - Generally.

(a) An alien insurer shall not have authority to transact insurance in this state unless it has and maintains within the United States as deposits with trustees, public depositaries or in trust institutions approved by the commissioner under Section 27-3-15 assets available for discharge of its United States insurance obligations, which assets shall be in amount not less than the outstanding liabilities of the insurer arising out of its insurance transactions in the United States together with the greater of the following sums:

(1) The largest deposit required by Section 27-3-11 to be made by foreign insurers transacting like kinds of insurance; or

(2) $300,000.00.

(b) Of the amount deposited by an alien insurer, an amount not less than that required under subdivisions (a)(1) or (a)(2) of this section shall be deposited and maintained on deposit in cash or securities eligible for deposit under Section 27-6-3 with the Treasurer of this state or with or through the public official having supervision of insurance in another state and shall be held in trust exclusively for the benefit and protection of the insurer's policyholders or policyholders and creditors in the United States.

(c) The amount so held on deposit under subdivisions (a)(1) or (a)(2) of this section shall, for the purposes of this title, be deemed to be the paid-in capital, if a stock insurer, or minimum surplus, if a mutual insurer, of the insurer required to be maintained.

(d) If the insurer transacts surety insurance in this state, it shall make and maintain in this state the special deposit required under Section 27-3-12.

(e) Any such deposit made in this state shall be subject to the applicable provisions of Chapter 6 of this title; except, that if this state is the state of entry into the United States of the alien insurer the deposit shall be subject to the provisions of Chapter 33 of this title.



Section 27-3-15 - Deposit requirements - Alien insurers - Trusteed assets.

(a) In order to comply with the requirements of Section 27-3-14, an alien insurer shall appoint citizens of the United States of America or public depositaries or trust institutions located in the United States, all as approved by the commissioner, as trustee, or trustees, to hold its funds and assets in trust for the benefit of its policyholders or policyholders and creditors in the United States. Any such trustee, or trustees, shall be named by the board of directors or comparable directive body of the insurer, and a certified copy of the record of the appointment and of the deed of trust shall be filed with the commissioner.

(b) Funds and assets so held, to the extent that they consist of cash, securities and other assets of the same general character as are eligible for the investment of like funds of a domestic insurer, under Sections 27-1-8 and 27-1-9, shall constitute the assets of the insurer for the purposes of this title.

(c) Such trustees and assets, and all accounts and records relating thereto, shall be subject to examination by the commissioner in the same manner as the officers, agents, assets and affairs of insurers.

(d) Trusteed assets of an alien insurer using this state as its state of entry into the United States shall be subject to Chapter 32 of this title.



Section 27-3-16 - Lloyd's insurers.

Aggregations of individuals as underwriters, whether domestic, foreign, or alien, assuming insurance risks upon the plan known as "Lloyd's," whereby each underwriter is liable for the proportionate part assumed by him of the whole amount so insured by a policy issued by such underwriters, may be authorized to transact any kind, or kinds, of insurance in this state other than life or title insurances if the insurer is otherwise in compliance with this title, subject to the following conditions:

(1) If a foreign or alien insurer, it must have successfully been in business as an authorized insurer in the state or country of domicile for at least 10 years.

(2) If a domestic insurer, it must file with the commissioner evidence, satisfactory to him, that it has been soundly organized and that its insurance operations will, at all times, be competently conducted by individuals having the necessary experience in insurance underwriting and management to do so, that at all times it will be comprised of not less than 30 individual "underwriters," that no such underwriter shall retain risk as to any one subject of insurance in amount exceeding two percent of his total net worth and that the liability of such underwriter, as to any such risk within the extent and amount of coverage provided by the amount of insurance, is unlimited. For the purpose of determining compliance with this provision, the commissioner may at any time require any and all such underwriters to file with him their individual financial statements, duly certified and sworn to under oath, in such form and scope of contents as the commissioner may reasonably require. The assets and insurance transactions of any or all such underwriters shall be subject to examination by the commissioner under the same conditions as apply to domestic insurers in general under Chapter 2 of this title.

(3) Such an insurer shall otherwise be subject to the same applicable requirements and obligations as apply under this title to a stock insurer transacting like kinds of insurance; and for the purposes of this title such an insurer's deposit made and maintained as required under Section 27-3-11 or subdivision (a)(1) or (a)(2) of Section 27-3-14 shall be deemed to be the minimum capital required to be maintained by such an insurer, but subject to the requirements of Section 27-3-8 as to surplus.



Section 27-3-17 - Application for certificate of authority - Filing.

To apply for an original certificate of authority an insurer shall file with the commissioner its application therefor, accompanied by the applicable fees as specified in Section 27-4-2, showing its name, location of its home office or, if an alien insurer, principal office in the United States, kinds of insurance to be transacted, state or country of domicile and such additional information as the commissioner may reasonably require, together with the following documents, as applicable:

(1) A copy of its corporate charter, articles of incorporation or other charter documents with all amendments thereto, certified by the public officer with whom the originals are on file in the state or country of domicile;

(2) If a mutual insurer, a copy of its bylaws, as amended, certified by its secretary or other officer having custody thereof;

(3) If a foreign reciprocal insurer, copies of the power of attorney of its attorney-in-fact or its subscribers' agreement, certified by its attorney-in-fact, and if a domestic reciprocal insurer, the declaration provided for by Section 27-31-7;

(4) A copy of its financial statement as of December 31, next preceding, on the "convention" form as then currently in general use for similar insurers, sworn to by at least two executive officers of the insurer or certified by the public insurance supervisory official of the insurer's state of domicile or of entry into the United States;

(5) Copy of report of last examination, if any, made of the insurer, certified by the insurance supervisory official of its state of domicile or of entry into the United States;

(6) Appointment of the commissioner pursuant to Section 27-3-24 as its attorney to receive service of legal process;

(7) If a foreign or alien insurer, a certificate of the public official having supervision of insurance in its state, or state of entry into the United States or country of domicile showing that it is legally organized and is authorized to transact the kinds of insurance proposed to be transacted in this state;

(8) If an alien insurer, a copy of the appointment and authority of its United States manager, certified by its officer having custody of its records;

(9) Evidence satisfactory to the commissioner of any deposit required under Sections 27-3-11, 27-3-12, 27-3-13, or 27-3-14; and

(10) If other than a life insurer, the affidavit, on a form furnished by the commissioner, of the insurer's president or other chief officer that it has not violated any of the provisions of Section 27-3-27 during the preceding 12 months and an agreement that the insurer accepts the terms and the obligations of such section as part of the consideration for authority to transact insurance in this state.



Section 27-3-18 - Application for certificate of authority - Issuance or refusal; ownership of certificate.

(a) If upon completion of the application for a certificate of authority the commissioner finds that the insurer has met the requirements for and is entitled thereto under this title, he shall issue to the insurer a proper certificate of authority; if he does not so find, the commissioner shall issue his order refusing such certificate. The commissioner shall act upon an application for a certificate of authority within a reasonable period after its completion.

(b) The certificate, if issued, shall specify the kind, or kinds, of insurance the insurer is authorized to transact in this state. At the insurer's request, the commissioner may issue a certificate of authority limited to particular types of insurance or insurance coverages within the scope of a kind of insurance as defined in Chapter 5 of this title.

(c) Although issued to the insurer, the certificate of authority is at all times the property of the State of Alabama. Upon any expiration, suspension, or termination thereof, the insurer shall promptly deliver the certificate of authority to the commissioner.



Section 27-3-19 - Continuance, expiration, reinstatement and amendment of certificates.

(a) Certificates of authority issued or renewed under this title shall continue in force as long as the insurer is entitled thereto under this title and until suspended, revoked or terminated at the request of the insurer; subject, however, to continuance of the certificate by the insurer each year by:

(1) Payment prior to March 1 of the continuation fee provided in Section 27-4-2; and

(2) Due filing by the insurer of its annual statement for the calendar year preceding as required under Section 27-3-26.

(b) If not so continued by the insurer, its certificate of authority shall expire at midnight on the May 31, next following, such failure of the insurer so to continue it in force. The commissioner shall promptly notify the insurer of the occurrence of any such failure resulting in impending expiration of its certificate of authority.

(c) The commissioner may, in his discretion, reinstate a certificate of authority which the insurer has inadvertently permitted to expire, after the insurer has fully cured all its failures which resulted in such expiration and upon payment by the insurer of the fee for reinstatement, in addition to the current continuation fee, in the amounts provided in Section 27-4-2. Otherwise, the insurer shall be granted another certificate of authority only after filing application therefor and meeting all other requirements as for an original certificate of authority in this state.

(d) The commissioner may amend a certificate of authority at any time to accord with changes in the insurer's charter or insuring powers.



Section 27-3-20 - Suspension or revocation of certificates - Mandatory grounds; notice and hearing.

(a) The commissioner shall suspend or revoke an insurer's certificate of authority:

(1) If such action is required by any provision of this title;

(2) If the insurer no longer meets the requirements for the authority originally granted on account of deficiency of assets or otherwise; or

(3) If the insurer's authority to transact insurance is suspended or revoked by its state of domicile or state of entry into the United States if an alien insurer.

(b) Except in cases of insolvency or impairment of required capital or surplus or suspension or revocation by another state as referred to in subdivision (a) (3) of this section, the commissioner shall give the insurer at least 10 days' notice in advance of any such suspension or revocation under this section and of the particulars of the reasons therefor. If the insurer requests a hearing thereon within such 10 days, such request shall automatically stay the commissioner's proposed action until his order is made on such hearing.



Section 27-3-21 - Suspension or revocation of certificates - Additional grounds; notice and hearing.

(a) The commissioner may, in his discretion, suspend or revoke an insurer's certificate of authority if, after a hearing thereon, he finds that the insurer has willfully violated any material provision of this title other than those for which suspension or revocation is mandatory or has failed to pay applicable taxes with respect to a preceding calendar year as required by this title.

(b) The commissioner shall, after a hearing thereon, suspend or revoke an insurer's certificate of authority if he finds that the insurer:

(1) Is in unsound condition, or is in such condition or is using such methods and practices in the conduct of its business as to render its further transaction of insurance in this state hazardous to its policyholders or to the public;

(2) Has refused to be examined or to produce its accounts, records, and files for examination or if any of its officers or agents have refused to perform any legal obligation relative thereto or have refused to give information with respect to its affairs when required by the commissioner;

(3) Has failed to pay any final judgment entered against it in this state within 30 days after the judgment became final, or within 30 days after the time for taking an appeal has expired or within 30 days after dismissal of appeal before final termination, whichever date is later;

(4) With such frequency as to indicate its general business practice in this state:

a. Has, without just cause, refused to pay proper claims arising under coverages provided by its policies, whether the claim is in favor of an insured or is in favor of a third person with respect to liability of an insured to such third person; or

b. With like frequency and without just cause, compels insureds or claimants in this state to accept less than the amount due them or compels them to employ attorneys or to bring an action against the insurer or such an insured to secure full payment or settlement of such claims; provided, that as a condition precedent to a revocation or suspension of the insurer's certificate of authority under this subsection there has been a prior determination that the insured has engaged in an unfair method of competition or an unfair act or practice in the business of insurance; or

(5) Is affiliated with and under the same general management or interlocking directorate or ownership as another insurer which transacts direct insurance in this state without having a certificate of authority therefor, except as permitted as to surplus line insurers under Chapter 10 of this title.

(c) The commissioner may, in his discretion and without advance notice on a hearing thereon, immediately suspend the certificate of authority of any insurer as to which proceedings for receivership, conservatorship, rehabilitation, or other delinquency proceedings have been commenced in any state by the insurance supervisory official of such state.



Section 27-3-22 - Suspension or revocation of certificates - Order and notices.

(a) Suspension or revocation of an insurer's certificate of authority shall be by the commissioner's order given to the insurer as provided by Section 27-2-18. The commissioner shall promptly also give notice of such suspension or revocation to the insurer's agents in this state of record in the commissioner's office. The insurer shall not solicit or write any new coverages in this state during the period of any such suspension or revocation.

(b) In his discretion, the commissioner may cause notice of any such revocation to be published in one or more newspapers of general circulation published in this state.

(c) Upon revocation or suspension of the certificate of authority of a surety insurer, the commissioner shall so notify each officer in this state authorized to approve official bonds by circular letter stating the grounds of such suspension or revocation.



Section 27-3-23 - Suspension or revocation of certificates - Duration of suspension; obligations of insurer during suspension; reinstatement.

(a) Suspension of an insurer's certificate of authority shall be for such period as is fixed by the commissioner in the order of suspension, but not to exceed one year from the date of suspension, unless the commissioner shortens or rescinds such suspension or the order upon which the suspension is based is modified, rescinded, or reversed.

(b) During the period of suspension the insurer shall file its annual statement, pay fees, licenses and taxes as required under this title as if the certificate had continued in full force, and it may service its outstanding policies and adjust losses thereunder.

(c) Upon expiration of the suspension period, if within such period the certificate of authority has not otherwise terminated, the insurer's certificate of authority shall automatically reinstate unless the commissioner finds that the causes of the suspension have not been removed or that the insurer is otherwise not in compliance with the requirements of this title, of which the commissioner shall give the insurer notice not less than 30 days in advance of the expiration of the suspension period. If not so automatically reinstated, the certificate of authority shall be deemed to have expired as of the end of the suspension period or upon failure of the insurer to continue the certificate during the suspension period, whichever event first occurs.

(d) Upon reinstatement of the insurer's certificate of authority, the authority of its agents in this state to represent the insurer shall likewise reinstate. The commissioner shall promptly notify the insurer and its agents in this state of record in the department of such reinstatement.



Section 27-3-24 - Service of process on insurers - Appointment of commissioner as agent.

(a) Each insurer applying for a certificate of authority to transact business in this state shall file with the commissioner an appointment of the commissioner and his successors in office, on a form as furnished by the commissioner, as its attorney upon whom may be served all lawful process in any action or proceeding against it in this state and therein shall agree that any such process served upon such attorney shall be of the same force and validity as if served on the insurer. The appointment shall be irrevocable, shall bind the insurer and any successor in interest or to the assets or liabilities of the insurer and shall remain in effect as long as there is outstanding in this state any obligation or liability of the insurer resulting from its transactions therein.

(b) At the time of such appointment of the commissioner as its process agent, the insurer shall file with the commissioner designation of the name and address of the person to whom process against it served upon the commissioner is to be forwarded. The insurer may change such designation by a new filing.



Section 27-3-25 - Service of process on insurers - How served; time to answer or plead.

(a) Service of process upon the commissioner as process agent of the insurer under Section 27-3-24 shall be made by the proper officer of Montgomery County by serving copies in triplicate of the process upon the commissioner or upon his assistant, deputy or other person in charge of his office. Upon receiving such service, the commissioner shall promptly forward a copy thereof by certified mail or registered mail, with return receipt requested, to the person last designated by the insurer to receive the same, as provided under subsection (b) of Section 27-3-24, return one copy with his admission of service and retain one copy in the files of the department. The commissioner shall keep a record of all actions filed against insurers wherein process is served on the commissioner, noting the name of the insurer, the date of service, and the type of action.

(b) Where process is served upon the commissioner as an insurer's process agent, the insurer shall not be required to answer or plead except within 30 days after the date upon which the insurer's designee received the copy of the process mailed by the commissioner, as shown by the return receipt therefor referred to in subsection (a) of this section.

(c) Process served upon the commissioner, and copy thereof forwarded as in this section provided, shall for all purposes constitute valid and binding service thereof upon the insurer.

(d) This section shall not be deemed to prohibit service of process upon an insurer by any other method provided for by law.



Section 27-3-26 - Annual statement of insurers; furnishing of other information on request.

(a) Each authorized insurer shall, annually on or before March 1, or within such extension of time not exceeding 30 days after March 1 as the commissioner for good cause shown may grant as to a particular insurer, file with the commissioner a full and true statement of its financial condition, transactions and affairs as of the December 31, preceding. The statement shall be in such general form and context as is in current use for similar reports to states in general with respect to the type of insurer and kinds of insurance to be reported upon and as supplemented by additional information required by the commissioner. The statement shall be verified by the oath of the insurer's president or vice-president and secretary or actuary as applicable or, if a reciprocal insurer, by the oath of the attorney-in-fact or its like officers if a corporation.

(b) The statement of an alien insurer shall be verified by the insurer's United States manager or other officer duly authorized and shall relate only to its transactions and affairs in the United States, unless the commissioner requires otherwise. If the commissioner requires a statement as to the alien insurer's affairs throughout the world, the insurer shall file such statement with the commissioner as soon as reasonably possible.

(c) The commissioner may in his discretion suspend or revoke the certificate of authority of an insurer failing to file its annual statement when due. In addition the insurer shall be subject to a penalty of $250.00, such penalty to be collected by the commissioner, if necessary, by a civil action therefor brought by the commissioner in the Circuit Court of Montgomery County, unless waived by the commissioner upon a showing by the insurer of good cause for its failure to file its report on or before the date due.

(d) At time of filing, the insurer shall pay the fee for filing its annual statement as prescribed by Section 27-4-2.

(e) In addition to information called for and furnished in connection with its annual statement, an insurer shall furnish promptly to the commissioner such information with respect to any of its transactions or affairs as the commissioner may, from time to time, request in writing.



Section 27-3-26.1 - Annual statement to include statement of qualified independent loss reserve specialist.

Every property or casualty insurer required to file an annual statement with the commissioner on March 1 of each year preceding, pursuant to Section 27-3-26, shall include a statement of a qualified independent loss reserve specialist setting forth his or her opinion relating to loss and loss adjustment expense reserves. For the purposes of this section, a qualified independent loss reserve specialist shall mean a person who is not a principal, director, or indirect owner of the insurer and is a member of the Casualty Actuarial Society, or has such other actuarial experience as is acceptable to the commissioner to assure a professional opinion on the adequacy of loss and loss adjustment expense reserves.



Section 27-3-27 - Insurers to do business through licensed agents, etc.; exceptions.

(a) No insurer shall, in this state, directly or indirectly, accept applications for insurance, negotiate for or issue any policy or contract of insurance or assume direct liability as to a subject of insurance resident, located, or to be performed in this state unless through insurance producers duly licensed under the provisions of this title.

(b) This section shall not apply to title insurance or insurance of the rolling stock, vessels, or aircraft of any common carrier in interstate or foreign commerce or covering any liability or other risks incident to the ownership, maintenance, or operation thereof. This section shall not apply as to life or disability insurance not delivered or issued for delivery in this state and lawfully solicited outside this state.



Section 27-3-28 - Execution of contracts through countersigning resident agent; exceptions.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-3-29 - Protection of state insurers against foreign discriminatory or onerous requirements.

(a) The purpose of this section is to aid in the protection of insurers formed under the laws of Alabama and transacting insurance in other states or countries against discriminatory or onerous requirements under the laws of such states or countries or the administration thereof.

(b) When by or pursuant to the laws of any other state or foreign country, any taxes, licenses, and other fees, in the aggregate, and any fines, penalties, deposit requirements, or other material obligations, prohibitions, or restrictions are, or would be, imposed upon Alabama insurers, or upon the agents or representatives of such insurers, which are in excess of such taxes, licenses, and other fees, in the aggregate, or which are in excess of the fines, penalties, deposit requirements, or other obligations, prohibitions, or restrictions directly imposed upon similar insurers, or upon the agents or representatives of such insurers, of such other state or country under the statutes of this state, so long as such laws of such other state or country continue in force or are so applied, the same taxes, licenses, and other fees, in the aggregate, or fines, penalties, or deposit requirements or other material obligations, prohibitions, or restrictions, of whatever kind, shall be imposed by the commissioner upon the insurers, or upon the agents or representatives of such insurers, of such other state or country doing business or seeking to do business in Alabama. Any tax, license, or other fee or other obligation imposed by any city, county, or other political subdivision or agency of such other state or country on Alabama insurers, or their agents or representatives, shall be deemed to be imposed by such state or country within the meaning of this section.

(c) This section shall not apply as to personal income taxes, nor as to ad valorem taxes on real or personal property, nor as to special purpose obligations or assessments imposed by another state in connection with particular kinds of insurance, other than property insurance; except, that deductions from premium taxes or other taxes otherwise payable allowed on account of real estate or personal property taxes paid shall be taken into consideration by the commissioner in determining the propriety and extent of retaliatory action under this section.

(d) For the purposes of this section, the domicile of an alien insurer, other than insurers formed under the laws of Canada or a province thereof, shall be that state designated by the insurer in writing filed with the commissioner at time of admission to this state or within six months after the effective date of this title, whichever date is the later, and may be any one of the following states:

(1) That in which the insurer was first authorized to transact insurance;

(2) That in which is located the insurer's principal place of business in the United States; or

(3) That in which is held the larger deposit of trusteed assets of the insurer for the protection of its policyholders or policyholders and creditors in the United States.

If the insurer makes no such designation its domicile shall be deemed to be that state in which is located its principal place of business in the United States.

(e) In the case of an insurer formed under the laws of Canada or a province thereof, its domicile shall be deemed to be that province in which is located its head office.



Section 27-3-30 - Foreign insurer may become domestic insurer; method; certificate and license eligibility; authority and jurisdiction of state; continuation of corporate existence and date of incorporation.

Any insurer which is organized under the laws of any other state and is admitted to do business in this state for the purpose of writing insurance may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a place in this state. Said domestic insurer will be entitled to like certificates and licenses to transact business in this state and shall be subject to the authority and jurisdiction of this state. Articles of incorporation of such domestic insurer may be amended to provide that the corporation is a continuation of the corporate existence of the original foreign corporation through adoption of this state as its corporate domicile and that the original date of incorporation in its original domiciliary state is the date of incorporation of such domestic insurer.



Section 27-3-31 - Domestic insurer may transfer domicile to another state and be admitted as foreign insurer if so qualified; approval of Commissioner of Insurance; effect of interests of policyholders.

Any domestic insurer may, upon the approval of the Commissioner of Insurance, transfer its domicile to any other state in which it is admitted to transact the business of insurance, and upon such a transfer shall cease to be a domestic insurer, and shall be admitted to this state if qualified as a foreign insurer. The Commissioner of Insurance shall approve any such proposed transfer unless he shall determine such transfer is not in the interest of the policyholders of this state.



Section 27-3-32 - Domestic insurer may transfer domicile to another state and be admitted as foreign insurer if so qualified; approval of Commissioner of Insurance; effect of interests of policyholders; effect upon certificates of authority, agents, etc., including outstanding policies; insurer's duty to file new policy forms; insurer's duty to notify commissioner of details of transfer and file amendments required by law.

The certificate of authority, agents appointments and licenses, rates, and other items which the Commissioner of Insurance allows, in his discretion, which are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this or any other state by merger, consolidation or any other lawful method shall continue in full force and effect upon such transfer if such insurer remains duly qualified to transact the business of insurance in this state. All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the Commissioner of Insurance. Every transferring insurer shall file new policy forms with the Commissioner of Insurance on or before the effective date of the transfer, but may use existing policy forms with appropriate endorsements if allowed by and under such conditions as approved by the Commissioner of Insurance. However, every such transferring insurer shall notify the Commissioner of Insurance of the details of the proposed transfer, and shall file promptly any resulting amendments to corporate documents filed or required to be filed in accordance with Sections 10-2A-90 through 10-2A-284, 27-3-17, 27-27-5 and 27-27-22.



Section 27-3-33 - Rules and regulations.

The Commissioner of Insurance of this state may promulgate necessary rules and regulations to carry out the purposes of Sections 27-3-30 through 27-3-32.






Chapter 3A - HEALTH CARE SERVICE UTILIZATION REVIEW ACT.

Section 27-3A-1 - Short title.

This chapter may be cited as the "Health Care Service Utilization Review Act."



Section 27-3A-2 - Purposes.

The purposes of this chapter are to:

(1) Promote the delivery of quality health care in a cost-effective manner.

(2) Assure that utilization review agents adhere to reasonable standards for conducting utilization review.

(3) Foster greater coordination and cooperation between health care providers and utilization review agents.

(4) Improve communications and knowledge of benefit plan requirements among all parties concerned before expenses are incurred.

(5) Ensure that utilization review agents maintain the confidentiality of medical records in accordance with applicable laws.



Section 27-3A-3 - Definitions.

As used in this chapter, the following words and phrases shall have the following meanings:

(1) DEPARTMENT. The Alabama Department of Public Health.

(2) ENROLLEE. An individual who has contracted for or who participates in coverage under an insurance policy, a health maintenance organization contract, a health service corporation contract, an employee welfare benefit plan, a hospital or medical services plan, or any other benefit program providing payment, reimbursement, or indemnification for health care costs for the individual or the eligible dependents of the individual.

(3) PROVIDER. A health care provider duly licensed or certified by the State of Alabama.

(4) UTILIZATION REVIEW. A system for prospective and concurrent review of the necessity and appropriateness in the allocation of health care resources and services given or proposed to be given to an individual within this state. The term does not include elective requests for clarification of coverage.

(5) UTILIZATION REVIEW AGENT. Any person or entity, including the State of Alabama, performing a utilization review, except the following:

a. An agency of the federal government.

b. An agent acting on behalf of the federal government, but only to the extent that the agent is providing services to the federal government.

c. The internal quality assurance program of a hospital.

d. An employee of a utilization review agent.

e. Health maintenance organizations licensed and regulated by the state, but only to the extent of providing a utilization review to their own members.

f. Any entity that has a current accreditation from the Utilization Review Accreditation Commission (URAC). However, entities with current URAC accreditation shall file a URAC certification with the department annually.

g. An entity performing utilization reviews or bill audits, or both, exclusively for workers' compensation claims pursuant to Section 25-5-312. If an entity also performs services for claims other than workers' compensation, it shall be considered a private review agent subject to this chapter for those claims.

h. An entity performing utilization reviews or bill audits, or both, exclusively for the Medicaid Agency.

i. A person performing utilization reviews or bill audits, or both, exclusively for their company's health plan, independent of a utilization review company.

j. An insurance company licensed by the State of Alabama performing utilization reviews or bill audits, or both, exclusively for their company's health plan, independent of a utilization review company.

k. The Peer Review Committee of the Alabama State Chiropractic Association.



Section 27-3A-4 - Duties of utilization review agents.

(a) Utilization review agents shall adhere to the minimum standards set forth in Section 27-3A-5.

(b) On or after July 1, 1994, a utilization review agent shall not conduct a utilization review in this state unless the agent has certified to the department in writing that the agent is in compliance with Section 27-3A-5. Certification shall be made annually on or before July 1 of each calendar year. In addition, a utilization review agent shall file the following information:

(1) The name, address, telephone number, and normal business hours of the utilization review agent.

(2) The name and telephone number of a person for the department to contact.

(3) A description of the appeal procedures for utilization review determinations.

(c) Any material changes in the information filed in accordance with this section shall be filed with the State Health Officer within 30 days of the change.

(d) Unless exempted pursuant to paragraph f. of subdivision (5) of Section 27-3A-3, each utilization review agent, upon filing the certification, shall pay an annual fee in the amount of one thousand dollars ($1,000) to the department. All fees paid pursuant to this subdivision shall be held by the department as expendable receipts for the purpose of administering this chapter.

(e) The department may adopt rules pursuant to the Administrative Procedure Act necessary to implement this chapter.



Section 27-3A-5 - Standards for utilization review agents.

(a) Except as provided in subsection (b), all utilization review agents shall meet the following minimum standards:

(1) Notification of a determination by the utilization review agent shall be mailed or otherwise communicated to the provider of record or the enrollee or other appropriate individual within two business days of the receipt of the request for determination and the receipt of all information necessary to complete the review.

(2) Any determination by a utilization review agent as to the necessity or appropriateness of an admission, service, or procedure shall be reviewed by a physician or determined in accordance with standards or guidelines approved by a physician.

(3) Any notification of determination not to certify an admission, service, or procedure shall include the principal reason for the determination and the procedures to initiate an appeal of the determination.

(4) Utilization review agents shall maintain and make available a written description of the appeal procedure by which the enrollee or the provider of record may seek review of a determination by the utilization review agent. The appeal procedure shall provide for the following:

a. On appeal, all determinations not to certify an admission, service, or procedure as being necessary or appropriate shall be made by a physician in the same or a similar general specialty as typically manages the medical condition, procedure, or treatment under discussion as mutually deemed appropriate. A chiropractor must review all cases in which the utilization review organization has concluded that a determination not to certify a chiropractic service or procedure is appropriate and an appeal has been made by the attending chiropractor, enrollee, or designee.

b. Utilization review agents shall complete the adjudication of appeals of determinations not to certify admissions, services, and procedures no later than 30 days from the date the appeal is filed and the receipt of all information necessary to complete the appeal.

c. When an initial determination not to certify a health care service is made prior to or during an ongoing service requiring review, and the attending physician believes that the determination warrants immediate appeal, the attending physician shall have an opportunity to appeal that determination over the telephone on an expedited basis. A representative of a hospital or other health care provider or a representative of the enrollee or covered patient may assist in an appeal. Utilization review agents shall complete the adjudication on an expedited basis. Utilization review agents shall complete the adjudication of expedited appeals within 48 hours of the date the appeal is filed and the receipt of all information necessary to complete the appeal. Expedited appeals that do not resolve a difference of opinion may be resubmitted through the standard appeal process.

(5) Utilization review agents shall make staff available by toll-free telephone at least 40 hours per week during normal business hours.

(6) Utilization review agents shall have a telephone system capable of accepting or recording incoming telephone calls during other than normal business hours and shall respond to these calls within two working days.

(7) Utilization review agents shall comply with all applicable laws to protect the confidentiality of individual medical records.

(8) Physicians, chiropractors, or psychologists making utilization review determinations shall have current licenses from a state licensing agency in the United States.

(9) Utilization review agents shall allow a minimum of 24 hours after an emergency admission, service, or procedure for an enrollee or representative of the enrollee to notify the utilization review agent and request certification or continuing treatment for that condition.

(b) Any utilization review agent that has received accreditation by the utilization review accreditation commission shall be exempt from this section.



Section 27-3A-6 - Violations of chapter by utilization review agent.

(a) Whenever the department has reason to believe that a utilization review agent subject to this chapter has been or is engaged in conduct that violates this chapter, the department shall notify the utilization review agent of the alleged violation. The agent shall respond to the notice not later than 30 days after the notice is made.

(b) If the department finds that the utilization review agent has violated this chapter, or that the alleged violation has not been corrected, the department may conduct a contested case hearing on the alleged violation in accordance with the Administrative Procedure Act.

(c) If, after the hearing, the department determines that the utilization review agent has engaged in a violation, the department shall reduce the findings to writing and shall issue and cause to be served upon the agent a copy of the findings and an order requiring the agent to cease and desist from engaging in the violation.

(d) The department may also exercise either or both of the following disciplinary powers:

(1) Impose an administrative fine of not more than five thousand dollars ($5,000) for a violation that occurred with such frequency as to indicate a general business pattern or practice.

(2) Suspend or revoke the certification of a utilization review agent if the agent knew the act was in violation of this chapter and repeated the act with such frequency as to indicate a general business pattern or practice.






Chapter 4 - FEES AND TAXES.

Section 27-4-2 - Advance fees, licenses, and miscellaneous charges.

(a) The Commissioner of Insurance shall collect in advance fees, licenses, and miscellaneous charges as follows:

(1) Certificate of authority:

a. Initial application for original certificate of authority, including the filing with the commissioner of all documents incidental thereto ..... $500

b. Issuance of original certificate of authority ..... 500

c. Annual continuation or renewal fee ..... 500

d. Reinstatement fee ..... 500

(2) Charter documents, filing with the commissioner amendment to articles of incorporation or of association, or of other charter documents or to bylaws ..... 25

(3) Solicitation permit, filing application and issuance ..... 250

(4) Annual statement of insurer, except when filed as part of application for original certificate of authority, filing ..... 25

(5) Producer license (resident or nonresident):

a. Individuals:

1. Application fee (For filing of initial application for license) ..... 30

2. License fee (For issuance of original license) ..... 50

b. Business entities:

1. Application fee (For filing of initial application for license) ..... 30

2. License fee (For original license and each biennial renewal) ..... 100

c. Examination fee (For producer examination or reexamination, each classification of examination), an amount set by the commissioner not to exceed ..... 100

(6) Producer appointment fee:

a. Filing notice of appointment ..... 40

b. Annual continuation of appointment ..... 25

c. Late fee, for failing to timely pay annual appointment continuation invoice .......... 250, plus an additional 250 for each additional month late

(7) Reinsurance intermediary license:

a. Filing application for license ..... 30

b. Issuance of initial license ..... 140

c. Annual continuation of license ..... 100

(8) Managing general agent license:

a. Application fee (For filing of initial application for license, each insurer) ..... 30

b. Issuance of initial license, each insurer ..... 125

c. Annual continuation of license, each insurer ..... 75

(9) Service representative license:

a. Application fee (For filing of initial application for license, each insurer) ..... 30

b. Appointment fee, property and casualty, each insurer (For original appointment and each annual renewal) ..... 40

(10) Surplus line broker:

a. Application fee (For filing of initial application for license) ..... 30

b. License fee (For original license and each annual renewal):

1. Individuals ..... 200

2. Business Entities ..... 500

(11) Adjusters (resident or nonresident):

a. Application fee (For filing of initial application for license; individuals and business entities) ..... 30

b. License fee (For original license and each biennial continuation):

1. Individuals ..... 80

2. Business Entities ..... 200

c. Examination fee, an amount set by the commissioner not to exceed ..... 100

(12) Miscellaneous services:

a. For copies of documents, records on file in Insurance Department, per page ..... 1

b. For each certificate under seal of the commissioner, other than licenses ..... 5

(13) The commissioner shall collect a fee of fifty dollars ($50) when, in acting as agent for service of process for any insurance company, fraternal benefit society, mutual aid association, nonresident producer, nonresident independent adjuster, or nonresident surplus line broker, he or she accepts the service of legal process as provided by the laws of this state. The commissioner shall refuse to receive and file or serve any process unless the process is accompanied by the aforementioned fee, which shall be taxed as costs in the action.

(b) The fees and licenses specified in subsection (a) shall be deposited in the State Treasury with 50 percent credited to the General Fund and 50 percent credited to the Insurance Department Fund.



Section 27-4-8 - Annual license fee of life insurers organized to aid nonprofit educational and scientific institutions.

Annuity considerations and premiums received by a life insurer licensed to transact business in this state and which is organized and operated without profit to any private shareholder or individual and exclusively for the purpose of aiding nonprofit education and scientific institutions by issuing insurance or annuity contracts only for the benefit of such institutions and individuals employed in the services thereof at the time such policy or contract is issued shall not be subject to the payment of a privilege tax based upon premiums or annuity considerations under the provisions of this chapter or any other law of this state. In lieu of such privilege tax upon premiums and annuity considerations, such nonprofit company shall pay an annual license fee of $5,000.00 to the commissioner for the privilege of transacting an insurance business in this state. The initial payment of such shall be due on the date that such insurer is licensed to do business in the State of Alabama and upon March 1, of each year succeeding that of admission, so long as such insurer shall be licensed to transact an insurance business in this state.



Section 27-4-11 - Refund of taxes or licenses paid by mistake.

(a) Where any taxpayer in the payment of taxes or payments of licenses which are paid directly to the commissioner and where by a mistake of fact or law has paid an amount in excess of the amount due or has made an erroneous payment, the Comptroller is authorized to draw his warrant on the Treasurer in favor of such taxpayer and the Treasurer is authorized to pay such warrant for the amount of such overpayment or erroneous payment.

(b) Before any refund under this section can be made the taxpayer, his heirs, successors or assigns shall file, in duplicate, a petition directed to the commissioner, setting up the fact relied on to procure the refunding of the money erroneously paid. Such application must be made within three years from the date of such payment.

(c) The commissioner shall examine said petition and the records of the Department of Insurance, and if the facts set forth in the petition are such as to entitle the petitioner to the refunding of the money as requested and the commissioner, upon the evidence adduced is satisfied that the petitioner is entitled to the refund as requested, he shall so certify to the Comptroller, stating the amount to be refunded by the state, the particular fund on which such warrant shall be drawn, including both the special revolving fund and the General Fund, and he shall forward to the Comptroller a copy of the petition with the certificate attached. If the Comptroller shall be satisfied that the petition is in form required by law, he shall draw his warrant on the Treasurer as provided in this section for the amount certified to him by the commissioner.






Chapter 4A - INSURANCE PREMIUM TAX.

Section 27-4A-1 - Short title.

This chapter shall be known and may be cited as "The Insurance Premium Tax Reform Act of 1993."



Section 27-4A-2 - Definitions.

For the purposes of this chapter only, the following terms, unless the context clearly indicates otherwise, shall have the meanings:

(1) ANNUITY CONSIDERATIONS. All sums received as consideration for annuity contracts.

(2) COMMISSIONER. The Commissioner of Insurance of the State of Alabama.

(3) DEPARTMENT. The Department of Insurance of the State of Alabama.

(4) DOMESTIC INSURER. Any insurer organized under the laws of the State of Alabama which maintains its principal office and chief place of business in the State of Alabama.

(5) FOREIGN INSURER. Any insurer organized under the laws of any country or of any state of the United States other than the State of Alabama and any insurer organized under the laws of Alabama which maintains its principal office or chief place of business outside the State of Alabama.

(6) INSURER. Every insurer as defined in Section 27-1-2, and every other insurance company or association charging a premium for contracts entered into by those companies, associations, or societies, which shall include every non-profit corporation organized pursuant to Sections 10-4-100 to 10-4-115, inclusive, every mutual aid association including those organized pursuant to Chapter 30, Title 27, and every health maintenance organization including those organized pursuant to Chapter 21A, Title 27. Notwithstanding the foregoing, societies exempt pursuant to Section 27-34-42, and self-insurance programs utilizing a trust fund or similar entity providing workers' compensation, health, and other insurance-like coverage shall not be included within this definition of insurer.

(7) MEDICAL LIABILITY INSURANCE. Liability insurance provided to hospitals, physicians, dentists, and other persons licensed by the State of Alabama to provide healthcare services against legal liability resulting from the failure of such insureds to comply with the standard of care applicable to them in rendering medical care to patients, including general liability insurance written as a part of such insurance.

(8) PREMIUMS. All amounts received in cash or otherwise on risks in this state as consideration for contracts of insurance, less all of the following:

a. Insurance premiums returned.

b. Reinsurance premiums from insurance companies authorized to do business in Alabama and subject to the premium tax provided for in Chapter 4 of Title 27.

c. Dividends paid, applied, or left with the company to accumulate at interest.

Premiums shall not include: (i) annuity considerations; or (ii) charges by title insurers for abstracting, record searching, certificates as to the record title, escrow and closing services and other related services, or the costs and expenses of examinations of title.



Section 27-4A-3 - Generally.

(a) Subject to the exceptions and exemptions hereinafter set forth, for the year beginning on January 1, 1995, and for each year thereafter, every insurer shall pay to the commissioner a premium tax equal to the percentage, as set out in this subsection (a), of the premiums received by the insurer for business done in this state, whether the same was actually received by the insurer in this state or elsewhere:

(1) PREMIUM TAX ON LIFE INSURANCE PREMIUMS.

a. Except as hereinafter provided, the rates of taxation on life insurance premiums shall be those amounts set out in the following schedule:

b. Individual life insurance policies in a face amount of greater than $5,000 and up to and including $25,000, excluding group life insurance policies, shall be taxed at the rate of one percent per annum.

c. Individual life insurance policies in a face amount of $5,000 or less, excluding group life insurance policies, shall be taxed at the rate of one-half percent per annum.

d. For the purposes of computing the face amount of life insurance policies, all life insurance policies issued within 60 days of another on the life of the same applicant or applicants shall be treated as one policy.

(2) PREMIUM TAX ON HEALTH INSURANCE PREMIUMS.

a. Except as hereinafter provided, the rates of taxation on premiums for health insurance, and accident and health insurance for which a separate premium is charged, shall be those amounts set out in the following schedule:

b. Premiums for hospital, medical, surgical, or other health care benefits provided pursuant to any employer-sponsored plan for groups with less than 50 insured participants shall be taxed at the rate of one-half percent per annum.

c. Premiums for hospital, medical, surgical, or other health care benefits supplementary to Medicare and Medicaid, or provided pursuant to an employer-sponsored plan for governmental employees, shall be exempt from the premium tax levied pursuant to this chapter.

(3) PREMIUM TAX ON OTHER INSURANCE PREMIUMS.

a. Except as hereinafter provided, the rate of taxation on insurance other than life insurance, health insurance, and accident health insurance shall be 3.6 percent per annum.

b. Premiums for all of the following types of insurance shall be taxed at the rate of one percent per annum:

1. All property and multi-peril insurance written in fire protection Classes 9 and 10.

2. Mobile homes, mobile homeowners, homeowners and low value dwelling policies in a face amount of $40,000 or less.

c. Premiums for medical liability insurance shall be taxed at the rate of 1.6 percent per annum.

d. The tax imposed at the rate specified in paragraph a. of this subdivision (3) shall be reduced by the following credits for certain economic development activities pursued in the State of Alabama.

1. Alabama Insurance Offices Facilities Credit. For each office owned or leased by an insurer in the State of Alabama and used for insurance operations, an insurer shall be entitled to a credit against the tax imposed by paragraph a. of this subdivision (3) according to the following schedule:

The total credit allowable for Alabama insurance office facilities shall not exceed one percent of an insurer's Alabama premiums taxable at the rate specified in paragraph a. of this subdivision (3).

2. Alabama Real Property Investment Credit. For each $1,000,000 in value of real property investments in the State of Alabama, an insurer shall be entitled to a credit of 0.10 percent of its Alabama premiums taxable at the rate specified in paragraph a. of this subdivision (3). The total credit allowable for Alabama real property investments shall not exceed 1 percent of an insurer's Alabama premiums taxable at the rate specified in paragraph a. of this subdivision (3).

(i) Alabama real property investments which qualify for the Alabama real property investment credit include any improved Alabama real property owned by the insurer or an affiliate of the insurer on January 1, 1993, and any improved or unimproved Alabama real property acquired or new construction placed in service on or after January 1, 1993, by the insurer or an affiliate of the insurer.

(ii) For purposes of determining the Alabama real property investment credit, Alabama real property investments shall be valued at cost and not at book value or fair market value. The cost of capital improvements to existing Alabama real property investments, such as the renovation of shopping centers, hotels, or other buildings, completed and placed in service by the insurer or an affiliate of the insurer on or after January 1, 1993, shall be considered an Alabama real estate investment.

(iii) For purposes of determining the value of Alabama real property investments, funds borrowed to finance Alabama real property investments shall be subtracted from cost so that only the net cost in the investment properties borne from assets belonging to the insurer or an affiliate of the insurer qualifies for the Alabama real property investment credit. The cost of debt-financed Alabama real property investments of an insurer shall be increased pro tanto as the underlying debt is paid off by the insurer or an affiliate of the insurer.

(iv) The Alabama real property investment credit shall not be allowed for properties in the State of Alabama used in an insurer's insurance operations and for which the Alabama insurance office facilities credit is allowed or allowable, without regard to the 1 percent limitation on the credit. However, the cost of real property owned in the State of Alabama and used in part as an Alabama real property investment and in part for the insurer's insurance operations shall be allocated on a square-foot basis so that the cost allocated to that portion of the property not used for insurance operations shall qualify for the Alabama real property investment credit.

(v) Mortgages held by an insurer that are secured by real property located in the State of Alabama shall not be considered Alabama real property investments for purposes of the Alabama real property investment credit.

3. Special Rules. The following special rules apply to the Alabama insurance office facilities credit and the Alabama real property investment credit.

(i) For purposes of determining the economic development credits allowed under this section, the term "affiliate" shall mean any business entity, other than a life or health insurance company, which is wholly owned by the insurer subject to tax under paragraph a. of this subdivision (3) or any other insurer and its wholly owned subsidiaries, other than a life or health insurance company, which is part of a group of companies, including the insurer, which are under common control and management. For an insurer having affiliates, all premiums of the insurer and its insurance company affiliates subject to tax at the rate specified in paragraph a. of this subdivision (3) may be aggregated; all Alabama insurance office facilities and all Alabama real property investments may be aggregated; and, subject to the specific credit limitations, the total allowable tax credits may be determined as if all the aggregated premiums, office facilities, and Alabama real property investments were owned by one insurer. Once the total allowable credits have been determined, the credits may be allocated to the insurer and its insurance company affiliates at the sole discretion of the insurer subject to the specific credit limitations on a per insurance company basis. The computation of allowable credits and their allocation to affiliates shall be made on forms to be supplied by the Alabama Department of Insurance, which forms shall be filed with the insurer's annual statement.

(b) Notwithstanding any provision of law to the contrary, including, but not limited to, Section 27-4-4 and Section 27-4-5, all premium tax payments made subsequent to passage of this chapter shall be remitted in accordance with this subsection (b). Beginning January 1, 1993, and all years thereafter, each insurer shall pay its premium taxes on a quarterly basis, as follows: on or before May 15, a payment estimated on the basis of 25 percent of its business done in this state during the preceding calendar year or, at the option of the insurer, on the basis of its actual business done in the state from January 1 through March 31 of the same calendar year; on or before August 15, a payment estimated on the basis of 45 percent of its business done in this state during the preceding calendar year or, at the option of the insurer, on the basis of 180 percent of its actual business done in this state from April 1 through June 30 of the same calendar year; on or before November 15, a payment estimated on the basis of 25 percent of its business done in this state during the preceding calendar year or, at the option of the insurer, on the basis of its actual business done in this state from July 1 through September 30 of the same calendar year; on or before March 1, a payment in the amount of the remainder of the actual premium taxes due on its business done in the state during the preceding calendar year. Every authorized insurer shall file with the commissioner a statement, on a form as furnished or approved by the commissioner, setting forth the total amount of premiums received by it for business done in this state during the period covered by the tax payment. The statement shall be verified by an affidavit of an officer of the insurer having knowledge of the facts. It is the intent and meaning of this subsection (b) that any taxes paid on an estimated quarterly basis during the calendar year shall be reconciled to actual premiums received on risks in this state for such calendar year on the March 1 payment date in the succeeding calendar year.

(c) The tax imposed by this section shall be subject to credit and deduction of the full amount, with 25 percent of the full amount paid, or estimated to be paid, being credited or deducted on each quarterly payment date, for all of the following:

(1) Ad valorem property taxes paid by an insurer on any building and real estate in this state which is owned and occupied, in whole or in part, by the insurer for the full period of the tax year as its principal office in the State of Alabama.

(2) All ad valorem taxes paid by an insurer during the calendar year on any other real estate and improvements thereon in this state which is owned and at least 50 percent occupied by the insurer for the full period of the tax year.

(3) Ad valorem property taxes paid by an insurer on the insurer's offices in this state during the calendar year, but with respect to the office apportioned to the square foot area occupied by the insured, whether the ad valorem taxes are paid directly by the insurer or in the form of rent to a third-party landlord.

(4) All license fees and taxes paid to any county in this state during the calendar year for the privilege of engaging in the business of insurance within the county.

(5) All expenses of examination of the insurer by the commissioner paid during the calendar year.

(6) Sixty percent of the franchise or privilege taxes paid by the insurer to the State of Alabama for the calendar year.

(7) All credits for assessments as provided under Sections 27-42-16 and 27-44-13, or assessments for any insurance guaranty fund or pool now or hereafter created by statute paid during the calendar year.

(8) It is the intent of this subsection (c) that any estimated allowable credits or deductions claimed on quarterly returns be reconciled to actual expenditures made during the calendar year on the return due for March 1 in the succeeding calendar year.

(d) The premium taxes collected under this section shall be deposited in the State Treasury and credited as follows:

(1) To the credit of the State General Fund:

a. One hundred percent of the premium tax paid by all health maintenance organizations, domestic and foreign.

b. Fifty percent of the premium tax paid by domestic life insurers.

c. No part of the premium tax paid by nonprofit corporations organized pursuant to the provisions of Sections 10-4-100 to 10-4-115, inclusive.

d. Twenty-five percent of the premium tax paid by all other domestic insurers.

e. One hundred percent of the premium tax paid by foreign life insurers.

f. Sixty-two and one-half percent of the premium tax paid by all foreign property insurers.

g. Seventy-five percent of the premium tax paid by all other foreign insurers.

(2) To the credit of the Education Trust Fund:

a. Fifty percent of the premium tax paid by domestic life insurers.

b. No part of the premium tax paid by nonprofit corporations organized pursuant to the provisions of Sections 10-4-100 to 10-4-115, inclusive.

c. Seventy-five percent of the premium tax paid by all other domestic insurers.

d. Thirty-seven and one-half percent of the premium tax paid by foreign property insurers.

e. Twenty-five percent of the premium tax paid by all other foreign insurers.

(3) To the credit of the Alabama Special Mental Health Trust Fund 100 percent of the premium taxes paid by nonprofit corporations organized pursuant to Sections 10-4-100 to 10-4-115, inclusive.

(4) Any provision of this subsection (d) to the contrary notwithstanding, the amount credited to the Education Trust Fund and the Alabama Special Mental Health Trust Fund for any fiscal year after the fiscal year ending September 30, 1992, under this subsection (d) shall be limited to no more than the amount so credited in the fiscal year ending September 30, 1992. Any premium tax that would have been credited to the Education Trust Fund or the Alabama Special Mental Health Trust Fund but for this limitation, shall be credited to the State General Fund.

(e) For the purposes of this section, the term "insurer" shall not include counties, municipalities, municipal corporations, political subdivisions of the state, instrumentalities of counties, municipalities, municipal corporations, or the State of Alabama, or corporations or associations owned solely by counties, municipalities or the State of Alabama.



Section 27-4A-4 - Penalties.

Every insurer failing to comply with the requirements of this chapter shall be subject to a penalty of not less than $1,000 nor exceeding $10,000, recoverable in an action brought by the Attorney General for the commissioner. Upon any violation, the commissioner may suspend or revoke the insurer's certificate of authority. Penalties recovered under this section shall be paid to the State Treasury to the credit of the State General Fund.



Section 27-4A-5 - Exclusive tax on premiums.

The premium tax levied by this chapter is exclusive and shall be in lieu of all other and additional taxes and licenses of the state or county imposed on, based upon or measured by premiums received by the insurer for business done in this state. No license or privilege tax shall be charged any insurer paying the premium tax levied by this chapter by or on behalf of any county.



Section 27-4A-6 - Exemption from income and ad valorem taxes.

Nothing in this chapter shall be construed to repeal any existing laws or statutes which exempt or exclude insurers from the payment of fees, taxes, or licenses other than the tax imposed by this chapter. Without limiting the generality of the preceding sentence, insurers upon which this section imposes a tax upon their premium income or in lieu thereof, shall be exempt from income taxes imposed by the State of Alabama under the provisions of Chapter 18 of Title 40, or any other similar law.



Section 27-4A-7 - Mutual aid associations.

Mutual aid associations shall be subject to the provisions of this chapter and subject to the annual premium tax to be paid by insurers on insurance premiums.






Chapter 5 - KINDS OF INSURANCE; LIMITS OF RISK; REINSURANCE.

Section 27-5-1 - Definitions not mutually exclusive; exceptions to applicability of chapter.

(a) It is intended that certain insurance coverages may come within the definitions of two or more kinds of insurance as defined in this chapter, and the inclusion of such coverage within one definition shall not exclude it as to any other kind of insurance within the definition of which such coverage is likewise reasonably includable.

(b) The definitions contained in this chapter shall not be applicable to the construction of Sections 11-51-120 and 11-51-121.



Section 27-5-2 - "Life insurance" defined.

"Life insurance" is insurance on human lives. The transaction of life insurance includes also the granting of endowment benefits, additional benefits in event of death or dismemberment by accident or accidental means, additional benefits in event of the insured's disability, burial insurance, and optional modes of settlement of proceeds of life insurance. Life insurance does not include workmen's compensation coverages.



Section 27-5-3 - "Annuity" defined.

For the purpose of this title, an "annuity" is a contract under which obligations are assumed with respect to periodic payments for a specific term, or terms, or where the making or continuance of all or of some of such payments or the amount of any such payment is dependent upon the continuance of human life, except payments made pursuant to optional modes of settlement under the authority of Section 27-5-2. Such a contract, which includes extra benefits of the kinds set forth in Sections 27-5-2 and 27-5-3, shall, nevertheless, be deemed to be an annuity if such extra benefits constitute a subsidiary or incidental part of the entire contract.



Section 27-5-4 - "Disability insurance" defined.

"Disability insurance" is insurance of human beings against bodily injury, disablement or death by accident or accidental means, or the expense thereof, or against disablement or expense resulting from sickness and every insurance appertaining thereto. Disability insurance does not include workmen's compensation coverages.



Section 27-5-5 - "Property insurance" defined.

"Property insurance" is insurance on real or personal property of every kind and of every interest therein, whether on land, water, or in the air, against loss or damage from any and every hazard or cause and against loss consequential upon such loss or damage other than noncontractual legal liability for any such loss or damage.



Section 27-5-6 - "Casualty insurance" defined.

(a) "Casualty insurance" includes:

(1) VEHICLE INSURANCE. Insurance against loss of, or damage to, any land vehicle or aircraft, or any draft or riding animal or to property while contained therein or thereon or being loaded or unloaded therein or therefrom from any hazard or cause and against any loss, liability, or expense resulting from, or incidental to, ownership, maintenance or use of any such vehicle, aircraft or animal, together with insurance against accidental death or accidental injury to individuals, including the named insured, while in, entering, alighting from, adjusting, repairing, cranking or caused by being struck by a vehicle, aircraft or draft or riding animal, if such insurance is issued as an incidental part of insurance on the vehicle, aircraft or draft or riding animal;

(2) LIABILITY INSURANCE. Insurance against legal liability for the death, injury or disability of any human being or for damage to property, and provision of medical, hospital, surgical and disability benefits to injured persons, and funeral and death benefits to dependents, beneficiaries, or personal representatives of persons killed, irrespective of legal liability of the insured, when issued as an incidental coverage with, or supplemental to, liability insurance;

(3) WORKMEN'S COMPENSATION AND EMPLOYER'S LIABILITY. Insurance of the obligations accepted by, imposed upon or assumed by employers under law for death, disablement, or injury of employees;

(4) BURGLARY AND THEFT. Insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation, or wrongful conversion, disposal or concealment, or from any attempt at any of the foregoing, including supplemental coverage for medical, hospital, surgical and funeral expense incurred by the named insured or any other person as a result of bodily injury during the commission of a burglary, robbery or theft by another; also, insurance against loss of or damage to moneys, coins, bullion, securities, notes, drafts, acceptances, or any other valuable papers and documents resulting from any cause;

(5) PERSONAL PROPERTY FLOATER. Insurance upon personal effects against loss or damage from any cause under a personal property floater;

(6) GLASS. Insurance against loss or damage to glass, including its lettering, ornamentation and fittings;

(7) BOILER AND MACHINERY. Insurance against any liability and loss, or damage to, property or interest resulting from accidents to, or explosions of, boilers, pipes, pressure containers, machinery or apparatus and to make inspection of and issue certificates of inspection upon boilers, machinery, and apparatus of any kind, whether or not insured;

(8) LEAKAGE AND FIRE EXTINGUISHING EQUIPMENT. Insurance against loss or damage to any property or interest caused by the breakage or leakage of sprinklers, hoses, pumps, and other fire-extinguishing equipment or apparatus, water pipes or containers or by water entering through leaks or openings in buildings and insurance against loss or damage to such sprinklers, hoses, pumps and other fire-extinguishing equipment or apparatus;

(9) CREDIT. Insurance against loss or damage resulting from failure of debtors to pay their obligations to the insured;

(10) MALPRACTICE. Insurance against legal liability of the insured and against loss, damage or expense incidental to a claim of such liability and including medical, hospital, surgical, and funeral benefits to injured persons, irrespective of legal liability of the insured, arising out of the death, injury, or disablement of any person or arising out of damage to the economic interest of any person as the result of negligence in rendering expert, fiduciary, or professional service;

(11) LIVESTOCK. Insurance against loss or damage to livestock and services of a veterinarian for such animals;

(12) ELEVATORS. Insurance against loss of, or damage to, any property of the insured resulting from the ownership, maintenance or use of elevators, except loss or damage by fire, and to make inspections of and issue certificates of inspection upon elevators;

(13) ENTERTAINMENTS. Insurance indemnifying the producer of any motion picture, television, radio, theatrical, sport, spectacle, entertainment or similar production, event, or exhibition against loss from interruption, postponement, or cancellation thereof due to death, accidental injury, or sickness of performers, participants, directors, or other principals; and

(14) MISCELLANEOUS. Insurance against any other kind of loss, damage, or liability properly, a subject of insurance and not within any other kind of insurance as defined in this chapter, if such insurance is not disapproved by the commissioner as being contrary to law or public policy.

(b) Provision of medical, hospital, surgical, and funeral benefits and of coverage against accidental death or injury, as incidental to and part of other insurance as stated under subdivisions (a) (1), (a) (2), (a) (4), and (a) (10) of this section shall, for all purposes, be deemed to be the same kind of insurance to which it is so incidental and shall not be subject to provisions of this title applicable to life or disability insurances.



Section 27-5-7 - "Surety insurance" defined.

"Surety insurance" includes:

(1) Fidelity insurance, which is insurance guaranteeing the fidelity of persons holding positions of public or private trust;

(2) Insurance guaranteeing the performance of contracts, other than insurance policies, and guaranteeing and executing bonds, undertakings and contracts of suretyship; and

(3) Insurance indemnifying banks, bankers, brokers, financial or moneyed corporations or associations against loss, resulting from any cause, of bills of exchange, notes, bonds, securities, evidences of debt, deeds, mortgages, warehouse receipts or other valuable papers, documents, money, precious metals, and articles made therefrom, jewelry, watches, necklaces, bracelets, gems, precious and semiprecious stones, including any loss while the same are being transported in armored motor vehicles or by messenger, but not including any other risks of transportation or navigation; also, insurance against loss or damage to such an insured's premises or to his furnishings, fixtures, equipment, safes, and vaults therein caused by burglary, robbery, theft, vandalism or malicious mischief, or any attempt thereat.



Section 27-5-8 - "Marine insurance" defined.

"Marine insurance" includes:

(1) Insurance against any and all kinds of loss or damage to:

a. Vessels, craft, aircraft, cars, automobiles and vehicles of every kind, as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidence of debt, valuable papers, bottomry and respondentia interests, and all other kinds of property and interests therein in respect to, appertaining to or in connection with any and all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed, or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment, or reshipment incident thereto, including marine builder's risks and all personal property floater risks;

b. Person or to property in connection with, or appertaining to, a marine, inland marine, transit or transportation insurance, including liability for loss of, or damage to, either, arising out of or in connection with the construction, repair, operation, maintenance or use of the subject matter of such insurance, but not including life insurance or surety bonds nor insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance or use of automobiles;

c. Precious stones, jewels, jewelry, gold, silver, and other precious metals, whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise; and

d. Bridges, tunnels and other instrumentalities of transportation and communication, excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage, unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion are the only hazards to be covered; piers, wharves, docks, and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot, and/or civil commotion; and other aids to navigation and transportation, including dry docks and marine railways, against all risks.

(2) "Marine protection and indemnity insurance," meaning insurance against, or against legal liability of the insured for, loss, damage or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair, or construction of any vessel, craft or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness, or death or for loss of, or damage to, the property of another person.



Section 27-5-9 - "Wet marine and transportation insurance" defined.

For the purposes of this title, "wet marine and transportation insurance" is that part of marine insurance which includes only:

(1) Insurance upon vessels, crafts, hulls and of interests therein or with relation thereto;

(2) Insurance of marine builder's risks, marine war risks, and contracts of marine protection and indemnity insurance;

(3) Insurance of freights and disbursements pertaining to a subject of insurance coming within this section; and

(4) Insurance of personal property and interests therein in course of exportation from, or importation into, any country and in course of transportation coastwise or on inland waters, including transportation by land, water or air from point of origin to final destination, in respect to, appertaining to or in connection with any and all risks or perils of navigation, transit or transportation, and while being prepared for and while awaiting shipment and during any delays, storage, transshipment or reshipment incident thereto.



Section 27-5-10 - "Title insurance" defined.

"Title insurance" is insurance of owners of property, or others having an interest therein or liens or encumbrances thereon against loss by encumbrance, or defective titles, or invalidity or adverse claim to title.



Section 27-5-11 - Limits of risk.

(a) No insurer shall retain any risk on any one subject of insurance, whether located or to be performed in this state or elsewhere, in an amount exceeding 10 percent of its surplus to policyholders.

(b) A "subject of insurance," for the purposes of this section, as to insurance against fire and hazards other than windstorm, earthquake, and other catastrophic hazards, includes all properties insured by the same insurer which are customarily considered by underwriters to be subject to loss or damage from the same fire or the same occurrence of such other hazard insured against.

(c) Reinsurance ceded as authorized by Section 27-5-12 shall be deducted in determining risk retained. As to surety risks, deduction shall also be made of the amount assumed by any established incorporated cosurety and the value of any security deposited, pledged or held subject to the surety's consent and for the surety's protection.

(d) As to alien insurers, this section shall relate only to risks and surplus to policyholders of the insurer's United States branch.

(e) "Surplus to policyholders," for the purposes of this section, in addition to the insurer's capital and surplus, shall be deemed to include any voluntary reserves which are not required pursuant to law and shall be determined from the last sworn statement of the insurer on file with the commissioner or by the last report of examination of the insurer, whichever is the more recent at time of assumption of risk.

(f) This section shall not apply to life or disability insurance, title insurance, insurance of wet marine and transportation risks, workmen's compensation insurance, employers' liability coverages, nor to any policy or type of coverage as to which the maximum possible loss to the insurer is not readily ascertainable on issuance of the policy.

(g) Limits of risk as to newly formed domestic mutual insurers shall be as provided in Section 27-27-15.



Section 27-5-12 - Reinsurance.

Repealed by Act 2013-209, §2, effective January 1, 2014.



Section 27-5-13 - Denial of health or disability insurance coverage upon diagnosis of sickle-cell anemia prohibited.

Notwithstanding any other provision of law, any insurance company doing business within the state which offers health or disability insurance, is hereby prohibited from denying coverage to applicants because the applicant has been diagnosed as having sickle-cell anemia, and is hereby required to pay any valid claim made involving treatment or care of sickle-cell anemia in accordance with other policy provisions.






Chapter 5A - REINSURANCE INTERMEDIARIES.

Section 27-5A-1 - Short title.

This chapter may be cited as the Alabama Reinsurance Intermediary Act.



Section 27-5A-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ACTUARY. A person who is a member in good standing of the American Academy of Actuaries.

(2) COMMISSIONER. The Alabama Commissioner of Insurance.

(3) CONTROLLING PERSON. Any person, firm, association, or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control, or activities of the reinsurance intermediary.

(4) INSURER. Any person, firm, association, or corporation duly licensed in this state pursuant to the applicable provisions of the insurance law as an insurer.

(5) LICENSED PRODUCER. An insurance producer or reinsurance intermediary licensed pursuant to the applicable provision of the insurance law.

(6) QUALIFIED U.S. FINANCIAL INSTITUTION. An institution that:

a. Is organized or, in the case of a U.S. office of a foreign banking organization, licensed, pursuant to the laws of the United States or any state.

b. Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

c. Has been determined by either the commissioner, or the Securities Valuation Office of the National Association of Insurance Commissioners, to meet the standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(7) REINSURANCE INTERMEDIARY. A reinsurance intermediary-broker or a reinsurance intermediary-manager as these terms are defined in subdivisions (8) and (9).

(8) REINSURANCE INTERMEDIARY-BROKER. Any person, other than an officer or employee of the ceding insurer, firm, association, or corporation who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer.

(9) REINSURANCE INTERMEDIARY-MANAGER. Any person, firm, association, or corporation who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department, or underwriting office, and acts as an agent for such reinsurer whether known as a reinsurance intermediary-manager, manager, or other similar term. Notwithstanding the above, the following persons shall not be considered a reinsurance intermediary-manager, with respect to such reinsurer, for the purposes of this chapter:

a. An employee of the reinsurer.

b. A U.S. manager of the United States branch of an alien reinsurer.

c. An underwriting manager which, pursuant to contract, manages all or part of the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to Chapter 29 of this title, and whose compensation is not based on the volume of premiums written.

d. The manager of a group, association, pool, or organization of insurers which engages in joint underwriting or joint reinsurance, but only if the group, association, pool, or organization of insurers, as distinguished from its members, is subject to examination by the Commissioner of Insurance of the state in which the manager's principal business office is located.

(10) REINSURER. Any person, firm, association, or corporation duly licensed in this state pursuant to the applicable provisions of the insurance law as an insurer with the authority to assume reinsurance.

(11) TO BE IN VIOLATION. The reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of this chapter.



Section 27-5A-3 - Licensure.

(a) No person, firm, association, or corporation shall act as a reinsurance intermediary-broker in this state if the reinsurance intermediary-broker maintains an office either directly, or as a member or employee of a firm or association, or an officer, director, or employee of a corporation:

(1) In this state, unless the reinsurance intermediary-broker is a licensed producer in this state.

(2) In another state, unless the reinsurance intermediary-broker is a licensed producer in this state or another state having a law substantially similar to this law or the reinsurance intermediary-broker is licensed in this state as a nonresident reinsurance intermediary.

(b) No person, firm, association, or corporation shall act as a reinsurance intermediary-manager:

(1) For a reinsurer domiciled in this state, unless the reinsurance intermediary-manager is a licensed producer in this state.

(2) In this state, if the reinsurance intermediary-manager maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation in this state, unless the reinsurance intermediary-manager is a licensed producer in this state.

(3) In another state for a nondomestic insurer, unless the reinsurance intermediary-manager is a licensed producer in this state or another state having a law substantially similar to this law or the person is licensed in this state as a nonresident reinsurance intermediary.

(c) The commissioner may require a reinsurance intermediary-manager subject to subsection (b) to:

(1) File a bond in an amount from an insurer acceptable to the commissioner for the protection of the reinsurer.

(2) Maintain an errors and omissions policy in an amount acceptable to the commissioner.

(d) (1) The commissioner may issue a reinsurance intermediary license to any person, firm, association, or corporation who has complied with the requirements of this chapter. Any license issued to a firm or association shall authorize all the members of the firm or association and any designated employees to act as reinsurance intermediaries pursuant to the license, and all the persons shall be named in the application and any supplements to the application. Any license issued to a corporation shall authorize all of the officers, and any designated employees and directors of the corporation to act as reinsurance intermediaries on behalf of the corporation, and all the persons shall be named in the application and any supplements thereto.

(2) If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, shall designate the commissioner as agent for service of process in the manner, and with the same legal effect, provided for by this chapter for designation of service of process upon unauthorized insurers; and also shall furnish the commissioner with the name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting such nonresident reinsurance intermediary may be served. A licensee shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and any change shall not become effective until acknowledged by the commissioner.

(e) The commissioner may refuse to issue a reinsurance intermediary license if, in his judgment, the applicant, any one named on the application, or any member, principal, officer, or director of the applicant, is not trustworthy, or that any controlling person of the applicant is not trustworthy to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of such license, or has failed to comply with any prerequisite for the issuance of the license. Upon a refusal, the commissioner shall promptly give written notice to the applicant that the license is refused, stating the reasons for the refusal.

(f) Licensed attorneys at law of this state, when acting in their professional capacity, shall be exempt from this section.



Section 27-5A-4 - Required contract provisions; reinsurance intermediary-brokers.

Transactions between a reinsurance intermediary-broker and the insurer it represents in that capacity shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party. The authorization shall, at a minimum, provide that:

(1) The insurer may terminate the reinsurance intermediary-broker's authority at any time.

(2) The reinsurance intermediary-broker shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing, to the reinsurance intermediary-broker, and remit all funds due to the insurer within 30 days of receipt.

(3) All funds collected for the insurer's account shall be held by the reinsurance intermediary-broker in a fiduciary capacity in a bank which is a qualified U.S. financial institution as defined herein.

(4) The reinsurance intermediary-broker shall comply with Section 27-5A-5.

(5) The reinsurance intermediary-broker shall comply with the written standards established by the insurer for the cession or retrocession of all risks.

(6) The reinsurance intermediary-broker shall disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.



Section 27-5A-5 - Books and records; reinsurance intermediary-brokers.

(a) For at least 10 years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-broker, the reinsurance intermediary-broker shall keep a complete record for each transaction showing all of the following:

(1) The type of contract, limits, underwriting restrictions, classes, or risks and territory.

(2) Period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation.

(3) Reporting and settlement requirements of balances.

(4) Rate used to compute the reinsurance premium.

(5) Names and addresses of assuming reinsurers.

(6) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-broker.

(7) Related correspondence and memoranda.

(8) Proof of placement.

(9) Details regarding retrocessions handled by the reinsurance intermediary-broker including the identity of retrocessionaires and percentage of each contract assumed or ceded.

(10) Financial records, including, but not limited to, premium and loss accounts.

(11) When the reinsurance intermediary-broker procures a reinsurance contract on behalf of a licensed ceding insurer:

a. Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk.

b. If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(b) The insurer shall have access and the right to copy and audit all accounts and records maintained by the reinsurance intermediary-broker related to its business in a form usable by the insurer.



Section 27-5A-6 - Duties of insurers utilizing the services of a reinsurance intermediary-broker.

(a) An insurer shall not engage the services of any person, firm, association, or corporation to act as a reinsurance intermediary-broker on its behalf unless the person is licensed as required by subsection (a) of Section 27-5A-3.

(b) An insurer may not employ an individual who is employed by a reinsurance intermediary-broker with which it transacts business, unless such reinsurance intermediary-broker is under common control with the insurer and subject to Chapter 29, Title 27.

(c) The insurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-broker with which it transacts business.



Section 27-5A-7 - Required contract provisions; reinsurance intermediary-managers.

Transactions between a reinsurance intermediary-manager and the reinsurer it represents in that capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the reinsurer's board of directors. At least 30 days before a reinsurer assumes or cedes business through a producer, a true copy of the approved contract shall be filed with the commissioner for approval. The contract shall, at a minimum, provide that:

(1) The reinsurer may terminate the contract for cause upon written notice to the reinsurance intermediary-manager. The reinsurer may immediately suspend the authority of the reinsurance intermediary-manager to assume or cede business during the pendency of any dispute regarding the cause for termination.

(2) The reinsurance intermediary-manager shall render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to the reinsurance intermediary-manager, and remit all funds due under the contract to the reinsurer on not less than a monthly basis.

(3) All funds collected for the reinsurer's account shall be held by the reinsurance intermediary-manager in a fiduciary capacity in a bank which is a qualified U.S. financial institution as defined herein. The reinsurance intermediary-manager may retain no more than three months estimated claims payments and allocated loss adjustment expenses. The reinsurance intermediary-manager shall maintain a separate bank account for each reinsurer that it represents.

(4) For at least 10 years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-manager, the reinsurance intermediary-manager shall keep a complete record for each transaction showing all of the following:

a. The type of contract, limits, underwriting restrictions, classes, or risks and territory.

b. Period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation, and disposition of outstanding reserves on covered risks.

c. Reporting and settlement requirements of balances.

d. Rate used to compute the reinsurance premium.

e. Names and addresses of reinsurers.

f. Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-manager.

g. Related correspondence and memoranda.

h. Proof of placement.

i. Details regarding retrocessions handled by the reinsurance intermediary-manager, as permitted by subsection (d) of Section 27-5A-9, including the identity of retrocessionaires and percentage of each contract assumed or ceded.

j. Financial records, including, but not limited to, premium and loss accounts.

k. When the reinsurance intermediary-manager places a reinsurance contract on behalf of a ceding insurer:

1. Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk.

2. If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(5) The reinsurer shall have access and the right to copy all accounts and records maintained by the reinsurance intermediary-manager related to its business in a form usable by the reinsurer.

(6) The contract cannot be assigned in whole or in part by the reinsurance intermediary-manager.

(7) The reinsurance intermediary-manager shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks.

(8) Sets forth the rates, terms, and purposes of commissions, charges, and other fees which the reinsurance intermediary-manager may levy against the reinsurer.

(9) If the contract permits the reinsurance intermediary-manager to settle claims on behalf of the reinsurer:

a. All claims shall be reported to the reinsurer in a timely manner.

b. A copy of the claim file shall be sent to the reinsurer at its request or as soon as it becomes known that the claim:

1. Has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer.

2. Involves a coverage dispute.

3. May exceed the reinsurance intermediary-manager's claims settlement authority.

4. Is open for more than six months.

5. Is closed by payment of the lesser of an amount set by the commissioner or an amount set by the reinsurer.

c. All claim files shall be the joint property of the reinsurer and reinsurance intermediary-manager. However, upon an order of liquidation of the reinsurer, the files shall become the sole property of the reinsurer or its estate; the reinsurance intermediary-manager shall have reasonable access to and the right to copy the files on a timely basis.

d. Any settlement authority granted to the reinsurance intermediary-manager may be terminated for cause upon the reinsurer's written notice to the reinsurance intermediary-manager or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

(10) If the contract provides for a sharing of interim profits by the reinsurance intermediary-manager, that the interim profits shall not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business (or a later period set by the commissioner for specified lines of insurance), and not until the adequacy of reserves on remaining claims has been verified pursuant to subsection (c) of Section 27-5A-9.

(11) The reinsurance intermediary-manager shall annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant.

(12) The reinsurer shall periodically (at least semiannually) conduct an on-site review of the underwriting and claims processing operations of the reinsurance intermediary-manager.

(13) The reinsurance intermediary-manager shall disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with such insurer pursuant to this contract.

(14) Within the scope of its actual or apparent authority the acts of the reinsurance intermediary-manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting.



Section 27-5A-8 - Prohibited acts.

The reinsurance intermediary-manager shall not:

(1) Cede retrocessions on behalf of the reinsurer, except that the reinsurance intermediary-manager may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions. The guidelines shall include a list of reinsurers with which any automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(2) Commit the reinsurer to participate in reinsurance syndicates.

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which the producer is appointed.

(4) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year.

(5) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report shall be promptly forwarded to the reinsurer.

(6) Jointly employ an individual who is employed by the reinsurer unless such reinsurance intermediary-manager is under common control with the reinsurer subject to the Chapter 29, Title 27.

(7) Appoint a sub-reinsurance intermediary-manager.



Section 27-5A-9 - Duties of reinsurers utilizing services of reinsurance intermediary-manager.

(a) A reinsurer shall not engage the services of any person, firm, association, or corporation to act as a reinsurance intermediary-manager on its behalf unless such person is licensed as required by subsection (b) of Section 27-5A-3.

(b) The reinsurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-manager which such reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the commissioner.

(c) If a reinsurance intermediary-manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary-manager. This opinion shall be in addition to any other required loss reserve certification.

(d) Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the reinsurance intermediary-manager.

(e) Within 30 days of termination of a contract with a reinsurance intermediary-manager, the reinsurer shall provide written notification of such termination to the commissioner.

(f) A reinsurer shall not appoint to its board of directors any officer, director, employee, controlling shareholder, or subproducer of its reinsurance intermediary-manager. This subsection shall not apply to relationships governed by Chapter 29, Title 27.



Section 27-5A-10 - Examination authority.

(a) A reinsurance intermediary shall be subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the commissioner.

(b) A reinsurance intermediary-manager may be examined as if it were the reinsurer.



Section 27-5A-11 - Penalties and liabilities.

(a) A reinsurance intermediary, insurer, or reinsurer found by the commissioner, after a hearing conducted in accordance with Section 27-2-28, to be in violation of this chapter, shall:

(1) For each separate violation, pay a penalty in an amount not exceeding $5,000.

(2) Be subject to revocation or suspension of its license.

(3) If a violation was committed by the reinsurance intermediary, the reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to such violation.

(b) The decision, determination, or order of the commissioner pursuant to subsection (a) of this section shall be subject to judicial review pursuant to Section 27-2-32.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided in the insurance law.

(d) Nothing contained in this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights to those persons.



Section 27-5A-12 - Rules and regulations.

The commissioner may adopt reasonable rules and regulations for the implementation and administration of the provisions of this chapter.



Section 27-5A-13 - Utilization of services of reinsurance intermediary.

No insurer or reinsurer may continue to utilize the services of a reinsurance intermediary on and after May 17, 1993, unless utilization is in compliance with this chapter.






Chapter 5B - REINSURANCE.

Section 27-5B-1 - Purpose.

The purpose of this chapter is to protect the interest of insureds, claimants, ceding insurers, assuming insurers, and the public generally. The Legislature declares its intent is to ensure adequate regulation of insurers and reinsurers and adequate protection for those to whom they owe obligations. In furtherance of that state interest, the Legislature provides a mandate that upon the insolvency of a non-U.S. insurer or reinsurer that provides security to fund its U.S. obligations in accordance with this chapter, the assets representing the security shall be maintained in the United States and claims shall be filed with and valued by the Commissioner of Insurance with regulatory oversight, and the assets shall be distributed, in accordance with the insurance laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic U.S. insurance companies. The Legislature declares that the matters contained in this chapter are fundamental to the business of insurance in accordance with 15 U.S.C. §§ 1011-1012.



Section 27-5B-2 - Reinsurance permitted.

(a) An insurer authorized under this title may accept reinsurance only of such risks and retain risk thereon within such limits as it is otherwise authorized to insure.

(b) An insurer authorized under this title may reinsure all, or any part, of any particular risk with any solvent insurer.



Section 27-5B-3 - Credit allowed a domestic ceding insurer.

Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a reduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of Section 27-5B-4, 27-5B-5, 27-5B-6, 27-5B-7, 27-5B-8, or 27-5B-9. Credit shall be allowed under Sections 27-5B-4, 27-5B-5, or 27-B5-6 only as respects cessions of those kinds or classes of business which the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile or, in the case of a U.S. branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance. Credit shall be allowed under Section 27-5B-6 or 27-5B-7 only if the applicable requirements of Section 27-5B-10 have been satisfied.



Section 27-5B-4 - Licensed reinsurer.

Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is licensed to transact insurance or reinsurance in this state.



Section 27-5B-5 - Accredited reinsurer.

Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is accredited by the commissioner as a reinsurer in this state. In order to be eligible for accreditation, a reinsurer must do all of the following:

(1) File with the commissioner evidence of its submission to this state's jurisdiction.

(2) Submit to this state's authority to examine its books and records.

(3) Be licensed to transact insurance or reinsurance in at least one state, or in the case of a U.S. branch of an alien assuming insurer, be entered through and licensed to transact insurance or reinsurance in at least one state.

(4) File annually with the commissioner a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement.

(5) Demonstrate to the satisfaction of the commissioner that it has adequate financial capacity to meet its reinsurance obligations and is otherwise qualified to assume reinsurance from domestic insurers. An assuming insurer is deemed to meet this requirement as of the time of its application if it maintains a surplus as regards policyholders in an amount not less than twenty million dollars ($20,000,000) and its accreditation has not been denied by the commissioner within 90 days after submission of its application.



Section 27-5B-6 - Reinsurer domiciled in state with substantially similar law.

(a) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is domiciled in, or in the case of a U.S. branch of an alien assuming insurer is entered through, a state that employs standards regarding credit for reinsurance substantially similar to those applicable under this chapter and the assuming insurer or U.S. branch of an alien assuming insurer does both of the following:

(1) Maintains a surplus as regards policyholders in an amount not less than twenty million dollars ($20,000,000).

(2) Submits to the authority of this state to examine its books and records.

(b) The requirement of subdivision (1) of subsection (a) does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.



Section 27-5B-7 - Reinsurer maintaining a trust fund.

(a) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified U.S. financial institution, as defined in subsection (b) of Section 27-5B-15, for the payment of the valid claims of its U.S. ceding insurers, their assigns and successors in interest. To enable the commissioner to determine the sufficiency of the trust fund, the assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the NAIC Annual Statement form by licensed insurers. The assuming insurer shall submit to examination of its books and records by the commissioner and bear the expense of examination.

(b)(1) Credit for reinsurance shall not be granted under this section unless the form of the trust and any amendments to the trust have been approved by either:

a. The commissioner of the state where the trust is domiciled.

b. The commissioner of another state who, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust.

(2) The form of the trust and any trust amendments also shall be filed with the commissioner of every state in which the ceding insurer beneficiaries of the trust are domiciled. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in its trustees for the benefit of the assuming insurer's U.S. ceding insurers, their assigns and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the commissioner.

(3) The trust shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust. No later than February 28 of each year the trustee of the trust shall report to the commissioner in writing the balance of the trust and listing the trust's investments at the preceding year-end and shall certify the date of termination of the trust, if so planned, or certify that the trust will not expire prior to the following December 31.

(c) The following requirements apply to the following categories of assuming insurer:

(1) The trust fund for a single assuming insurer shall consist of funds in trust in an amount not less than the assuming insurer's liabilities attributable to reinsurance ceded by U.S. ceding insurers, and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars ($20,000,000), except as provided in subdivision (2).

(2) At any time after the assuming insurer has permanently discontinued underwriting new business secured by the trust for at least three full years, the commissioner with principal regulatory oversight of the trust may authorize a reduction in the required trusteed surplus, but only after a finding, based on an assessment of the risk, that the new required surplus level is adequate for the protection of U.S. ceding insurers, policyholders, and claimants in light of reasonably foreseeable adverse loss development. The risk assessment may involve an actuarial review, including an independent analysis of reserves and cash flows, and shall consider all material risk factors, including when applicable the lines of business involved, the stability of the incurred loss estimates, and the effect of the surplus requirements on the assuming insurer's liquidity or solvency. The minimum required trusteed surplus may not be reduced to an amount less than 30 percent of the assuming insurer's liabilities attributable to reinsurance ceded by U.S. ceding insurers covered by the trust.

(3)a. In the case of a group including incorporated and individual unincorporated underwriters:

1. For reinsurance ceded under reinsurance agreements with an inception, amendment, or renewal date on or after August 1, 1995, the trust shall consist of a trusteed account in an amount not less than the respective underwriter's several liabilities attributable to business ceded by U.S. domiciled ceding insurers to any underwriter of the group.

2. For reinsurance ceded under reinsurance agreements with an inception date on or before July 31, 1995, and not amended or renewed after that date, notwithstanding the other provisions of this chapter, the trust shall consist of a trusteed account in an amount not less than the respective underwriter's several insurance and reinsurance liabilities attributable to business written in the United States.

3. In addition to these trusts, the group shall maintain in trust a trusteed surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of the U.S. domiciled ceding insurers of any member of the group for all years of account.

b. The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group's domiciliary regulator as are the unincorporated members.

c. Within 90 days after its financial statements are due to be filed with the group's domiciliary regulator, the group shall provide to the commissioner an annual certification by the group's domiciliary regulator of the solvency of each underwriter member; or if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the group.

(4) In the case of a group of incorporated underwriters under common administration, the group shall do all of the following:

a. Have continuously transacted an insurance business outside the United States for at least three (3) years immediately prior to making application for accreditation.

b. Maintain aggregate policyholders' surplus of at least ten billion dollars ($10,000,000,000).

c. Maintain a trust fund in an amount not less than the group's several liabilities attributable to business ceded by U.S. domiciled ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of the group.

d. In addition, maintain a joint trusteed surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of U.S. domiciled ceding insurers of any member of the group as additional security for these liabilities.

e. Within 90 days after its financial statements are due to be filed with the group's domiciliary regulator, make available to the commissioner an annual certification of each underwriter member's solvency by the member's domiciliary regulator and financial statements of each underwriter member of the group prepared by its independent public accountant.



Section 27-5B-8 - Certified reinsurer.

(a) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is certified by the commissioner as a reinsurer in this state and secures its obligations in accordance with the requirements of this section. In order to be eligible for certification, the assuming insurer shall meet all of the following requirements:

(1) The assuming insurer must be domiciled and licensed to transact insurance or reinsurance in a qualified jurisdiction, as determined by the commissioner pursuant to subsection (c).

(2) The assuming insurer must maintain minimum capital and surplus, or its equivalent, in an amount to be determined by the commissioner pursuant to regulation.

(3) The assuming insurer must maintain financial strength ratings from two or more rating agencies deemed acceptable by the commissioner pursuant to regulation.

(4) The assuming insurer must agree to submit to the jurisdiction of this state, appoint the commissioner as its agent for service of process in this state, and agree to provide security for 100 percent of the assuming insurer's liabilities attributable to reinsurance ceded by U.S. ceding insurers if it resists enforcement of a final U.S. judgment.

(5) The assuming insurer must agree to meet applicable information filing requirements as determined by the commissioner, both with respect to an initial application for certification and on an ongoing basis.

(6) The assuming insurer must satisfy any other requirements for certification deemed relevant by the commissioner.

(b) An association including incorporated and individual unincorporated underwriters may be a certified reinsurer. In order to be eligible for certification, in addition to satisfying requirements of subsection (a):

(1) The association shall satisfy its minimum capital and surplus requirements through the capital and surplus equivalents (net of liabilities) of the association and its members, which shall include a joint central fund that may be applied to any unsatisfied obligation of the association or any of its members, in an amount determined by the commissioner to provide adequate protection.

(2) The incorporated members of the association shall not be engaged in any business other than underwriting as a member of the association and shall be subject to the same level of regulation and solvency control by the association's domiciliary regulator as are the unincorporated members.

(3) Within 90 days after its financial statements are due to be filed with the association's domiciliary regulator, the association shall provide to the commissioner an annual certification by the association's domiciliary regulator of the solvency of each underwriter member; or if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the association.

(c)(1) The commissioner shall create and publish a list of qualified jurisdictions, under which an assuming insurer licensed and domiciled in such jurisdiction is eligible to be considered for certification by the commissioner as a certified reinsurer.

(2) In order to determine whether the domiciliary jurisdiction of a non-U.S. assuming insurer is eligible to be recognized as a qualified jurisdiction, the commissioner shall evaluate the appropriateness and effectiveness of the reinsurance supervisory system of the jurisdiction, both initially and on an ongoing basis, and consider the rights, benefits and the extent of reciprocal recognition afforded by the non-U.S. jurisdiction to reinsurers licensed and domiciled in the U.S. A qualified jurisdiction must agree to share information and cooperate with the commissioner with respect to all certified reinsurers domiciled within the jurisdiction. A jurisdiction may not be recognized as a qualified jurisdiction if the commissioner has determined that the jurisdiction does not adequately and promptly enforce final U.S. judgments and arbitration awards. Additional factors may be considered in the discretion of the commissioner.

(3) A list of qualified jurisdictions shall be published through the National Associations of Insurance Commissioners committee process. The commissioner shall consider this list in determining qualified jurisdictions. If the commissioner approves a jurisdiction as qualified that does not appear on the list of qualified jurisdictions, the commissioner shall provide thoroughly documented justification in accordance with criteria to be developed under regulations.

(4) U.S. jurisdictions that meet the requirement for accreditation under the National Associations of Insurance Commissioners financial standards and accreditation program shall be recognized as qualified jurisdictions.

(5) If a certified reinsurer's domiciliary jurisdiction ceases to be a qualified jurisdiction, the commissioner has the discretion to suspend the reinsurer's certification indefinitely, in lieu of revocation.

(d) The commissioner shall assign a rating to each certified reinsurer, giving due consideration to the financial strength ratings that have been assigned by rating agencies deemed acceptable by the commissioner pursuant to regulation. The commissioner shall publish a list of all certified reinsurers and their ratings.

(e)(1) A certified reinsurer shall secure obligations assumed from U.S. ceding insurers under this subsection at a level consistent with its rating, as specified in regulations promulgated by the commissioner.

(2) In order for a domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to a certified reinsurer, the certified reinsurer shall maintain security in a form acceptable to the commissioner and consistent with the provisions of Section 27-5B-14, or in a multibeneficiary trust in accordance with Section 27-5B-7, except as otherwise provided in this section.

(3) If a certified reinsurer maintains a trust to fully secure its obligations subject to Section 27-5B-7, and chooses to secure its obligations incurred as a certified reinsurer in the form of a multibeneficiary trust, the certified reinsurer shall maintain separate trust accounts for its obligations incurred under reinsurance agreements issued or renewed as a certified reinsurer with reduced security as permitted by this section or comparable laws of other U.S. jurisdictions and for its obligations subject to Section 27-5B-7. It shall be a condition to the grant of certification under this section that the certified reinsurer shall have bound itself, by the language of the trust and agreement with the commissioner with principal regulatory oversight of each such trust account, to fund, upon termination of any such trust account, out of the remaining surplus of such trust any deficiency of any other such trust account.

(4) The minimum trusteed surplus requirements provided in Section 27-5B-7 are not applicable with respect to a multibeneficiary trust maintained by a certified reinsurer for the purpose of securing obligations incurred under this section, except that such trust shall maintain a minimum trusteed surplus of ten million dollars ($10,000,000).

(5) With respect to obligations incurred by a certified reinsurer under this section, if the security is insufficient, the commissioner shall reduce the allowable credit by an amount proportionate to the deficiency, and has the discretion to impose further reductions in allowable credit upon finding that there is a material risk that the certified reinsurer's obligations will not be paid in full when due.

(6)a. For purposes of this section, a certified reinsurer whose certification has been terminated for any reason shall be treated as a certified reinsurer required to secure 100 percent of its obligations.

b. As used in this section, the term "terminated" refers to revocation, suspension, voluntary surrender, and inactive status.

c. If the commissioner continues to assign a higher rating as permitted by other provisions of this chapter, this requirement does not apply to a certified reinsurer in inactive status or to a reinsurer whose certification has been suspended.

(f) If an applicant for certification has been certified as a reinsurer in an NAIC accredited jurisdiction, the commissioner has the discretion to defer to that jurisdiction's certification, and has the discretion to defer to the rating assigned by that jurisdiction, and such assuming insurer shall be considered to be a certified reinsurer in this state.

(g) A certified reinsurer that ceases to assume new business in this state may request to maintain its certification in inactive status in order to continue to qualify for a reduction in security for its in-force business. An inactive certified reinsurer shall continue to comply with all applicable requirements of this section, and the commissioner shall assign a rating that takes into account, if relevant, the reasons why the reinsurer is not assuming new business.



Section 27-5B-9 - Credit for reinsurance required by law.

Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of Section 27-5B-4, 27-5B-5, 27-5B-6, 27-5B-7, or 27-5B-8, but only as to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.



Section 27-5B-10 - Reinsurer not licensed, accredited or certified - Additional reinsurance agreement requirements.

(a) If the assuming insurer is not licensed, accredited or certified to transact insurance or reinsurance in this state, the credit permitted by Sections 27-5B-6 and 27-5B-7 shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(1) That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give the court jurisdiction, and will abide by the final decision of the court or of any appellate court in the event of an appeal.

(2) To designate the commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding insurer.

(b) This section is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if this obligation is created in the agreement.



Section 27-5B-11 - Reinsurer not licensed, accredited, or certified - Additional trust agreement requirements.

If the assuming insurer does not meet the requirements of Section 27-5B-4, 27-5B-5, or 27-5B-6, the credit permitted by Section 27-5B-7 or 27-5B-8 shall not be allowed unless the assuming insurer agrees in the trust agreements to the following conditions:

(1) Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by subsection (c) of Section 27-5B-7, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the commissioner with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the commissioner with regulatory oversight all of the assets of the trust fund.

(2) The assets shall be distributed by and claims shall be filed with and valued by the commissioner with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies.

(3) If the commissioner with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the U.S. ceding insurers of the grantor of the trust, the assets or part thereof shall be returned by the commissioner with regulatory oversight to the trustee for distribution in accordance with the trust agreement.

(4) The grantor shall waive any right otherwise available to it under U.S. law that is inconsistent with this provision.



Section 27-5B-12 - Accredited or certified reinsurer ceasing to meet requirements.

(a) If an accredited or certified reinsurer ceases to meet the requirements for accreditation or certification, the commissioner may suspend or revoke the reinsurer's accreditation or certification.

(b) The commissioner must give the reinsurer notice and opportunity for hearing. The suspension or revocation may not take effect until after the commissioner's order on hearing, unless any of the following occurs:

(1) The reinsurer waives its right to hearing.

(2) The commissioner's order is based on regulatory action by the reinsurer's domiciliary jurisdiction or the voluntary surrender or termination of the reinsurer's eligibility to transact insurance or reinsurance business in its domiciliary jurisdiction or in the primary certifying state of the reinsurer under subsection (f) of Section 27-5B-8.

(3) The commissioner finds that an emergency requires immediate action and a court of competent jurisdiction has not stayed the commissioner's action.

(c) While a reinsurer's accreditation or certification is suspended, no reinsurance contract issued or renewed after the effective date of the suspension qualifies for credit except to the extent that the reinsurer's obligations under the contract are secured in accordance with Section 27-5B-14. If a reinsurer's accreditation or certification is revoked, no credit for reinsurance may be granted after the effective date of the revocation except to the extent that the reinsurer's obligations under the contract are secured in accordance with subsection (e) of Section 27-5B-8 or Section 27-5B-14.



Section 27-5B-13 - Concentration risk.

(a) A ceding insurer shall take steps to manage its reinsurance recoverables proportionate to its own book of business. A domestic ceding insurer shall notify the commissioner within 30 days after reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, exceeds 50 percent of the domestic ceding insurer's last reported surplus to policyholders, or after it is determined that reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

(b) A ceding insurer shall take steps to diversify its reinsurance program. A domestic ceding insurer shall notify the commissioner within 30 days after ceding to any single assuming insurer, or group of affiliated assuming insurers, more than 20 percent of the ceding insurer's gross written premium in the prior calendar year, or after it has determined that the reinsurance ceded to any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.



Section 27-5B-14 - Asset or reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of Sections 27-5B-3 through 27-5B-13.

An asset or a reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of Section 27-5B-3, 27-5B-4, 27-5B-5, 27-5B-6, 27-5B-7, 27-5B-8, 27-5B-9, 27-5B-10, 27-5B-11, 27-5B-12, or 27-5B-13 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer. The reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations thereunder, if the security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified U.S. financial institution, as defined in subsection (b) of Section 27-5B-15. This security may be in the form of any of the following:

(1) Cash.

(2) Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners, including those deemed exempt from filing as defined by the Purposes and Procedures Manual of the Securities Valuation Office, and qualifying as admitted assets.

(3) Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified U.S. financial institution, as defined in subsection (a) of Section 27-5B-15, effective no later than December 31 of the year for which the filing is being made, and in the possession of, or in trust for, the ceding insurer on or before the filing date of its annual statement.

(4) Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance (or confirmation) shall, notwithstanding the issuing (or confirming) institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever first occurs.

(5) Any other form of security acceptable to the commissioner.



Section 27-5B-15 - Qualified U.S. financial institutions.

(a) For purposes of subdivision (3) of Section 27-5B-14, a qualified U.S. financial institution means an institution that meets all of the following:

(1) Is organized or, in the case of a U.S. office of a foreign banking organization, licensed, under the laws of the United States or any state thereof.

(2) Is regulated, supervised, and examined by U.S. federal or state authorities having regulatory authority over banks and trust companies.

(3) Has been determined by either the commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(b) A qualified U.S. financial institution means, for purposes of those provisions of this law specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that meets both of the following:

(1) Is organized, or, in the case of a U.S. branch or agency office of a foreign banking organization, licensed, under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers.

(2) Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.



Section 27-5B-16 - Insolvency clause.

Except as provided in Section 27-5B-17, no credit shall be allowed, as an admitted asset or deduction from liability, to any ceding insurer for reinsurance placed with a reinsurer qualified under this chapter, unless the reinsurance contract provides, in substance, that in the event of the insolvency of the ceding insurer, the reinsurance shall be payable under a contract reinsured by the assuming insurer on the basis of reported claims allowed by the liquidation court, without diminution because of the insolvency of the ceding insurer. The payments shall be made directly to the ceding insurer or to its domiciliary liquidator except in either of the following instances:

(1) Where the contract or other written agreement specifically provides another payee of the reinsurance in the event of the insolvency of the ceding insurer.

(2) Where the assuming insurer, with the consent of the direct insured, has assumed the policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under the policies and in substitution for the obligations of the ceding insurer to the payees.



Section 27-5B-17 - Guaranty association election.

Notwithstanding Section 27-5B-16, in the event that a life and health insurance guaranty association has made the election to succeed to the rights and obligations of the insolvent insurer under the contract of reinsurance, the reinsurer's liability to pay covered reinsured claims shall continue under the contract of reinsurance subject to the payment to the reinsurer of the reinsurance premiums for the coverage. Payment for the reinsured claims shall only be made by the reinsurer pursuant to the direction of the guaranty association or its designated successor. Any payment made at the direction of the guaranty association or its designated successor by the reinsurer shall discharge the reinsurer of all further liability to any other party for the claim payment.



Section 27-5B-18 - Notice by domiciliary liquidator.

The reinsurance agreement may provide that the domiciliary liquidator of an insolvent ceding insurer shall give written notice to the assuming insurer of the pendency of a claim against the ceding insurer on the contract within a reasonable time after the claim is filed in the liquidation proceeding. During the pendency of the claim, any assuming insurer may investigate the claim and interpose, at its own expense, in the proceeding where the claim is to be adjudicated any defenses which it deems available to the ceding insurer, or its liquidator. The expense may be filed as a claim against the insolvent ceding insurer to the extent of a proportionate share of the benefit which may accrue to the ceding insurer solely as a result of the defense undertaken by the assuming insurer. Where two or more assuming insurers are involved in the same claim and a majority in interest elect to interpose a defense to the claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though the expense had been incurred by the ceding insurer.



Section 27-5B-19 - Rules.

The commissioner may adopt rules implementing the provisions of this chapter.






Chapter 6 - ADMINISTRATION OF DEPOSITS.

Section 27-6-1 - Deposits of insurers - Authorized deposits.

The following deposits of insurers, when made through the commissioner, shall be accepted and held and shall be subject to the provisions of this chapter:

(1) Deposits required under this title for authority to transact insurance in this state;

(2) Deposits of domestic insurers when made pursuant to the laws of other states, provinces, and countries as requirement for authority to transact insurance in such state, province, or country;

(3) Deposits of reserves made by domestic life insurers under laws heretofore in force; and

(4) Deposits in such additional amounts as are permitted to be made under Section 27-6-11.



Section 27-6-2 - Deposits of insurers - Purposes for which held.

Such deposits shall be held for purposes as follows:

(1) Deposits made in this state under Sections 27-3-11, 27-3-12, and 27-3-14 of this title shall be held for the purposes stated in the respective sections;

(2) A deposit made in this state by a domestic insurer transacting insurance in another state, province or country and as required by the laws of such state, province, or country shall be held for the protection of the insurer's policyholders or policyholders and creditors;

(3) Deposits of reserves made by domestic life insurers under laws heretofore in force shall be held for the purpose or purposes specified in such laws or in the policies or contracts by which such deposit was required or declared; and

(4) Deposits required pursuant to the retaliatory provision, Section 27-3-29, shall be held for such purposes as are required by such laws and as specified by the commissioner's order by which the deposit is required.



Section 27-6-3 - Deposits of insurers - Composition.

(a) All such deposits required under Sections 27-3-11, 27-3-12, and 27-3-14 for authority to transact insurance in this state shall consist of certified checks, or certificates of deposit or any combination of securities, the market value of which is readily ascertainable, and, if negotiable by delivery or assignment, of the kinds described below:

(1) United States government obligations;

(2) State, county, municipal, and school obligations;

(3) Public improvement obligations;

(4) Housing authority obligations;

(5) Obligations, stock of certain federal agencies;

(6) Canadian governmental obligations;

(7) International banks;

(8) Corporate obligations;

(9) Equipment trust obligations; and

(10) Railroad leased lines, terminal obligations.

(b) All such deposits required of a domestic insurer pursuant to the laws of another state, province, or country shall be comprised of securities, if negotiable by delivery or assignment, of the kind, or kinds, required or permitted by the laws of such state, province, or country, except common stocks, mortgages of any kind, and real estate.

(c) Deposits of the reserves of a domestic life insurer under laws heretofore in force shall consist of securities, if negotiable by delivery or assignment, eligible for investment of the insurer's reserves.

(d) Deposits of foreign insurers made in this state under the retaliatory provision, Section 27-3-29, shall consist of such securities or assets as are required by the commissioner pursuant to such provision.

(e) Any insurance company, with respect to its general account or separate accounts, is authorized to deposit or arrange for the deposit of securities which it may own in a clearing corporation, as defined in Section 7-8-102(3), or in a federal reserve bank under book-entry system. When such securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other securities deposited in such clearing corporation by any person, regardless of the ownership of such securities, and securities of small denominations may be merged into one or more certificates of larger denominations. Title to such securities may be transferred by bookkeeping entry on the books of such clearing corporation or federal reserve bank without physical delivery of certificates representing such securities. Any company making deposits by means of such securities shall provide to the commissioner evidence customarily issued by federal reserve banks and clearing corporations establishing that the securities are actually recorded in a book-entry account or actually held in safekeeping by a clearing corporation. Securities deposited in a clearing corporation or in a book-entry account and used to meet the deposit requirements under the insurance laws of this state shall be under the control of the commissioner and shall not be withdrawn by the insurance company without the approval of the commissioner.



Section 27-6-4 - Deposits of insurers - State Treasurer as custodian.

(a) Deposits made in this state under Sections 27-3-11, 27-3-12, and 27-3-14, together with deposit of reserves of domestic life insurers under registered policies heretofore issued, shall be made through the commissioner with the Treasurer of the State of Alabama.

(b) The State Treasurer, in his official capacity, shall take receipt for and hold deposits made under this title as provided in subsection (a) of this section, subject to the provisions of this chapter.

(c) The State Treasurer shall hold all such deposits in safekeeping in the vaults located in his offices or, if space in such vaults is not reasonably adequate and safe for all securities and property otherwise to be contained therein, the Treasurer may keep such securities in safe deposit boxes rented by him for the purpose and under his control in established safe deposit institutions located in the City of Montgomery, Alabama.

(d) The Treasurer shall be the custodian only of such deposits and shall have no powers or responsibility as to the character or amount thereof. He shall accept, permit substitutions, and release securities or assets so deposited only upon written authorization of the commissioner and the insurer or upon order of the court and shall have no obligation to determine in any instance whether such authorization or order, if genuine, is otherwise lawful or proper.

(e) For all securities and assets deposited as provided in this section, the faith and credit of the State of Alabama is pledged that the same will be returned to the parties entitled to receive them or disposed of as provided in this chapter.



Section 27-6-5 - Deposits of insurers - Record of securities and assets.

The commissioner shall keep a record of the securities and assets comprising each deposit, showing by item the amount and market value and of all his transactions relative thereto.



Section 27-6-6 - Securities and assets - Assignment and reassignment, etc.; appraisal or valuation.

(a) All securities not negotiable by delivery and deposited by an insurer shall be duly assigned to the commissioner and his successors in office. All other assets so deposited shall be duly transferred or conveyed to the commissioner. Upon release of any such security or asset to the insurer, the commissioner shall reassign, or transfer or reconvey the same to the insurer.

(b) The commissioner may, in his discretion, prior to acceptance for deposit of any security or asset or at any time thereafter while so deposited, have the same appraised or valued by competent appraisers. The reasonable costs of any such appraisal or valuation shall be borne by the insurer.



Section 27-6-7 - Securities and assets - Power of attorney to sell, etc.

In lieu of the assignment, transfer, or conveyance of securities and assets to the commissioner as provided for in subsection (a) of Section 27-6-6 and at all events in connection with any deposit heretofore or hereafter made through the commissioner, the commissioner may require or permit the depositing insurer to deliver to him a power of attorney, executed by the lawful owner of such securities or assets, authorizing the commissioner to transfer, sell, or exchange the same for the purposes of the law under which the same are deposited or held on deposit. The power of attorney shall specifically describe each of the securities and assets covered thereby and shall not be a general power of attorney covering all securities and assets on deposit or thereafter deposited.



Section 27-6-8 - Securities and assets - Authority to sell; exception.

The commissioner shall exercise the power granted by the power of attorney provided for in Section 27-6-7 or otherwise sell any security or asset under any assignment, transfer or conveyance pursuant to Section 27-6-6, only pursuant to, and in accordance with, an order of a court of competent jurisdiction in a proper proceeding or action to which the insurer owning such securities or assets is a party. This section shall not apply as to the special deposits of surety insurers which are subject to Section 27-6-13.



Section 27-6-9 - Power of attorney - Safekeeping; return.

The power of attorney provided for in Section 27-6-7 shall be kept by the commissioner in a place of safekeeping and may be physically attached to the securities or assets described therein. Whenever such securities or assets, or any portion thereof, are returned to the insurer which deposited them, the power of attorney shall be returned to the insurer or to the trustee or other representative authorized for that purpose.



Section 27-6-10 - Power of attorney - New power of attorney.

If less than all of the securities or assets covered by any such power of attorney is returned to the insurer or its trustee or agent, the commissioner may require the insurer to deliver to him, as a condition precedent to the return of such power of attorney, a new power of attorney covering the securities and assets not then being withdrawn. The new power of attorney shall be held and exercised under the same restrictions and upon the same conditions as prescribed in this chapter for the original power of attorney.



Section 27-6-11 - Excess deposits.

An insurer may so deposit assets or securities in an amount exceeding its deposit required or otherwise permitted under this title by not more than 20 percent of such required or permitted deposit or $100,000.00, whichever is the larger amount, for the purpose of absorbing fluctuations in the value of securities and assets deposited and to facilitate the exchange and substitution of such securities and assets. During the solvency of the insurer, any such excess shall be released to the insurer upon its request. During the insolvency of the insurer, such excess deposit shall be released only as provided in subdivision (b) (3) of Section 27-6-15.



Section 27-6-12 - Rights of solvent insurers.

So long as the insurer remains solvent and is in compliance with this title, it may:

(1) Demand, receive, maintain actions for, and recover the income from the securities or assets deposited;

(2) Exchange and substitute for the deposited securities or assets, or any part thereof, other eligible securities and assets of equivalent or greater value; and

(3) At any reasonable time, inspect any such deposit.



Section 27-6-13 - Sale of surety insurers' special deposit to pay outstanding judgment.

(a) If any surety insurer which has made the deposit provided for in Section 27-3-12 fails or refuses to pay any final judgment entered against it upon any bond or undertaking from which no appeal and supersedeas has been taken for 30 days after the entry of such judgment, the clerk or register of the court in which such judgment was entered shall certify a copy thereof to the commissioner, together with the fact that it remains unpaid, and the commissioner shall sell as many of the securities or other assets deposited by such insurer as may be necessary to pay such judgment, and the interest and costs thereon, and to pay to the clerk or register of the court, from the proceeds of the sale, the amount of the judgment, with interest and costs. The commissioner shall sell such securities or other assets at private or public sale, with or without notice, or so many as may be necessary for the best price he can obtain in the market, shall assign the same to the purchaser and shall apply the proceeds, or so much thereof as may be necessary, to the payment of such judgment, with interest and costs, the surplus, if any, remaining on deposit in lieu of the securities or other assets so sold.

(b) Of such sale, the commissioner must forthwith notify the insurer and require it to supply the deficiency, if any, in the deposit within 30 days as required in Section 27-6-14; and, if the insurer fails to do so, the commissioner shall revoke its certificate of authority.



Section 27-6-14 - Curing of deficiency in market value of deposit.

(a) If for any reason the market value of assets and securities of an insurer held on deposit in this state under this title falls below the amount so required, the insurer shall promptly deposit other or additional assets or securities eligible for deposit sufficient to cure such deficiency. If the insurer has failed to cure the deficiency within 30 days after receipt of notice thereof by registered or certified mail from the commissioner, the commissioner shall revoke the insurer's certificate of authority.

(b) If for any reason the market value of assets and securities of a domestic life insurer, representing deposit of the reserves of certain of its outstanding registered policies and registered annuity contracts under laws heretofore in force, falls below the amount so required and as determined from the insurer's most recent annual statement or most recent examination of the insurer by the commissioner, the insurer shall promptly deposit other or additional assets or securities eligible for deposit sufficient to cure such deficiency. If the insurer has failed to cure the deficiency, after the commissioner has given the insurer notice thereof by registered or certified mail, within such reasonable time not exceeding 90 days as may be allowed therefor by the commissioner and so specified in his notice, the insurer shall be deemed to be insolvent and the commissioner shall revoke its certificate of authority and institute delinquency proceedings against the insurer under Chapter 31 of this title.



Section 27-6-15 - Release of deposit - Generally.

(a) All deposits in this state made under this title shall be held on deposit as long as there is outstanding any liability of the insurer with respect to which the deposit was made.

(b) Any such deposit shall be released and returned:

(1) To the insurer upon extinguishment by reinsurance in an insurer authorized to transact such insurance in this state, or otherwise, of all liability of the insurer for the security of which the deposit is held;

(2) To the insurer during solvency, to the extent such deposit is in excess of the amount required; or

(3) Upon proper order of a court of competent jurisdiction, to the receiver, conservator, rehabilitator, or liquidator of the insurer or to any other properly designated official, or officials, who succeed to the management and control of the insurer's assets.

(c) The Treasurer shall release any such deposit, or part thereof, upon written authorization of the commissioner and of the insurer or order of court, as provided in subsection (d) of Section 27-6-4.

(d) In the case of deposits of title insurers made under Section 27-3-13, the deposit or excess portion thereof shall be released by the trustee bank or trust company upon written authorization of the commissioner or upon order of a court of competent jurisdiction. If a foreign title insurer which has made such a deposit reincorporates under the laws of the State of Alabama and qualifies under this code as a domestic title insurer and if all of the liabilities of such foreign insurer in this state are assumed by such new domestic insurer and the foreign insurer does not thereafter transact business in this state, its deposit shall be delivered by such trustee to such new domestic insurer upon its application and the written authorization of the commissioner.

(e) This section shall not apply as to deposits held with respect to registered life insurance policies or registered annuity contracts insured under laws heretofore in force. Such deposits shall be released only as provided under the laws pursuant to which such policies and contracts were so issued and registered.



Section 27-6-16 - Release of deposit - Filing of statement; authorization of release.

(a) Before authorizing the release of any deposit or excess portion thereof to the insurer, as provided in Section 27-6-15, the commissioner shall require the insurer to file with him a statement under its seal and the oath of its chief executive officer, or of its United States manager in the case of an alien insurer, setting forth the facts upon which it bases its entitlement to such release.

(b) If release of the deposit is claimed by the insurer upon the ground that its liabilities in this state, as to which the deposit was originally made and is held, have been assumed by another insurer authorized to transact insurance in this state, the insurer shall file with the commissioner a copy of the contract or agreement of such reinsurance.

(c) Upon being satisfied by such statement and such other information and evidence as he may reasonably require and by such examination, if any, of the affairs of the insurer as he deems advisable to make that the insurer is entitled to the release of its deposits or excess portions thereof as provided in Section 27-6-15, the commissioner shall authorize the Treasurer or the trustee bank or trust company in the case of deposits of title insurers made under Section 27-3-13 to release the deposit or excess portion thereof to the insurer or its authorized representative. The commissioner shall have no liability as to any such release so made by him in good faith.






Chapter 6A - MANAGING GENERAL AGENTS.

Section 27-6A-1 - Short title.

Sections 27-6A-2 through 27-6A-8, inclusive, of this chapter may be cited as the "Alabama Managing General Agents Act."



Section 27-6A-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ACTUARY. A person who is a member in good standing of the American Academy of Actuaries.

(2) INSURER. A person defined in subdivisions (2) and (3) of Section 27-1-2.

(3) MANAGING GENERAL AGENT. Any person, firm, or association who does both of the following:

a. Manages all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office.

b. Acts as a producer for an insurer whether known as a managing general agent, manager, or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following activities related to the business produced:

1. Adjusts or pays claims in excess of an amount determined by the commissioner.

2. Negotiates reinsurance on behalf of the insurer.

c. Notwithstanding the above, the following persons shall not be considered as managing general agents for the purposes of this chapter:

1. An employee of the insurer.

2. A United States manager of the United States branch of an alien insurer.

3. An underwriting manager who, pursuant to contract, manages all or part of the insurance operations of the insurer, is under common control with the insurer, subject to the Alabama Insurance Holding Company System Regulatory Act, Chapter 29, commencing with Section 27-29-1, of this title, and whose compensation is not based on the volume of premiums written.

4. The attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or inter-insurance exchange under powers of attorney.

(4) POLICYHOLDER SURPLUS. The excess of assets over liabilities.

(5) UNDERWRITE. The authority to accept or reject risk on behalf of the insurer.



Section 27-6A-3 - Licensure requirements.

(a) No person, firm, association, or corporation shall act in the capacity of a managing general agent with respect to risks located in this state for an insurer licensed in this state unless then licensed in this state as a managing general agent of the insurer.

(b) No person, firm, association, or corporation shall act in the capacity of a managing general agent representing an insurer domiciled in this state with respect to risks located outside this state unless then licensed in this state as a managing general agent of the insurer. Where applicable, the license may be a nonresident license pursuant to this chapter.

(c) The commissioner may require the managing general agent to maintain a bond in an amount acceptable to the commissioner for the protection of the insurer.

(d) The commissioner may require the managing general agent to maintain an errors and omissions policy.



Section 27-6A-4 - Contract requirements.

No person, firm, association, or corporation acting in the capacity of a managing general agent shall place business with an insurer unless there is in force a written contract between the parties that sets forth the responsibilities of each party and where both parties share responsibility for a particular function, specifies the division of such responsibilities, and that contains the following minimum provisions:

(a) The insurer may terminate the contract for cause upon written notice to the managing general agent. The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination.

(b) The managing general agent shall render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(c) All funds collected for the account of an insurer will be held by the managing general agent in a fiduciary capacity in a bank that is a member of the Federal Reserve System. This account shall be used for all payments on behalf of the insurer. The managing general agent may retain no more than three months estimated claims payments and allocated loss adjustment expenses.

(d) Separate records of business written by the managing general agent shall be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer and the commissioner shall have access to all books, bank accounts, and records of the managing general agent in a form usable to the commissioner. The records shall be retained according to Section 27-7-33.

(e) The contract may not be assigned in whole or in part by the managing general agent.

(f) The contract shall contain appropriate underwriting guidelines including the following:

(1) The maximum annual premium volume.

(2) The basis of the rates to be charged.

(3) The types of risks that may be written.

(4) Maximum limits of liability.

(5) Applicable exclusions.

(6) Territorial limitations.

(7) Policy cancellation provisions.

(8) The maximum policy period.

(g) The insurer shall have the right to cancellation or non-renewal of any policy of insurance subject to the applicable laws and regulations concerning the cancellation and non-renewal of insurance policies.

(h) If the contract permits the managing general agent to settle claims on behalf of the insurer:

(1) All claims shall be reported to the company in a timely manner.

(2) A copy of the claim file shall be sent to the insurer at its request or as soon as it becomes known to the managing general agent that the claim:

a. Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less.

b. Involves a coverage dispute.

c. May exceed the managing general agent's claims settlement authority.

d. Has been open for more than six months.

e. Is closed by payment of an amount set by the commissioner or an amount set by the company, whichever is less.

(3) All claim files shall be the joint property of the insurer and managing general agent. Upon an order of liquidation of the insurer, the files shall become the sole property of the insurer or its estate. The managing general agent shall have reasonable access to and the right to copy the files on a timely basis.

(4) Any settlement authority granted to the managing general agent may be terminated for cause upon the insurer's written notice to the managing general agent or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(i) Where electronic claims files are in existence, the contract shall address the timely transmission of the data.

(j) If the contract provides for a sharing of interim profits by the managing general agent, and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits shall not be paid to the managing general agent until one year after they are earned for property insurance business and five years after they are earned on casualty business and not until the profits have been verified pursuant to Section 27-6A-5.

(k) The managing general agent shall not:

(1) Bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

(2) Commit the insurer to participate in insurance or reinsurance syndicates.

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which he or she is appointed.

(4) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent of the insurer's policyholder's surplus as of December 31 of the last completed calendar year.

(5) Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer without prior approval of the insurer. If prior approval is given, a report shall be promptly forwarded to the insurer.

(6) Permit its subagent to serve on the insurer's board of directors.

(7) Jointly employ an individual who is employed by the insurer.

(8) Appoint a sub-managing general agent.



Section 27-6A-5 - Duties of insurer.

Insurers shall have the following duties:

(1) The insurer shall have on file an independent financial examination, in a form acceptable to the commissioner, of each managing general agent with which it has done business.

(2) If a managing general agent establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent. This is in addition to any other required loss reserve certification.

(3) The insurer shall periodically, and at least semi-annually, conduct an onsite review of the underwriting and claims processing operations of the managing general agent.

(4) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicate shall rest with an officer of the insurer, who shall not be affiliated with the managing general agent.

(5) Within 30 days of entering into or terminating a contract with a managing general agent, the insurer shall provide written notification of the appointment or termination to the commissioner. Notices of appointment of a managing general agent shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the commissioner may request.

(6) An insurer shall review its books and records each quarter to determine if any producer has become, by operation of subdivision (3) of Section 27-6A-2, a managing general agent as defined in that section. If the insurer determines that a producer has become a managing general agent, the insurer shall promptly notify the producer and the commissioner of the determination and the insurer and the producer shall fully comply with the provisions of this chapter within 30 days of the notification.

(7) An insurer shall not appoint to its board of directors an officer, director, employee, subagent, or controlling shareholder of its managing general agents. This subsection shall not apply to relationships governed by the Alabama Insurance Holding Company System Regulatory Act, Chapter 29, commencing with Section 27-29-1, of this title.



Section 27-6A-6 - Acts of managing general agent.

The acts of the managing general agent are considered to be the acts of the insurer on whose behalf it is acting. A managing general agent may be examined as if it were the insurer.



Section 27-6A-7 - Penalties.

(a) If the commissioner finds after a hearing conducted in accordance with Section 27-2-28, that any person has violated this chapter, the commissioner may order:

(1) For each separate violation, a penalty in an amount of up to $5,000.

(2) Revocation or suspension of the managing general agent's license.

(3) The managing general agent to reimburse the insurer, the rehabilitator, or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this chapter committed by the managing general agent.

(b) The decision, determination, or order of the commissioner pursuant to subsection (a) of this section shall be subject to judicial review pursuant to Section 27-2-31.

(c) No provision of this section shall affect the right of the commissioner to impose any other penalties provided for in the insurance law, rule, or regulation.

(d) No provision of this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and auditors.



Section 27-6A-8 - Compliance.

No insurer may continue to use the services of a managing general agent after midnight December 31, 1993, unless the insurer is in compliance with this chapter.






Chapter 6B - BUSINESS TRANSACTED WITH PRODUCER CONTROLLED PROPERTY AND CASUALTY INSURER LAW.

Section 27-6B-1 - Short title.

Sections 27-6B-2 to 27-6B-6, inclusive, of this chapter may be cited as the "Alabama Business Transacted With Producer Controlled Property and Casualty Insurer Law."



Section 27-6B-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ACCREDITED STATE. A state in which the Department of Insurance meets the minimum financial qualifications and regulatory standards promulgated and established, from time to time, by the National Association of Insurance Commissioners.

(2) COMMISSIONER. The Commissioner of Insurance.

(3) CONTROL or CONTROLLED. The same as defined in Section 27-29-1.

(4) CONTROLLED INSURER. A licensed insurer who is controlled, directly or indirectly, by a producer.

(5) CONTROLLING PRODUCER. A producer who, directly or indirectly, controls an insurer.

(6) LICENSED INSURER or INSURER. Any person, firm, association, or corporation duly licensed to transact a property and casualty insurance business in this state. For the purposes of this chapter, the following are not licensed insurers:

a. A residual market pool and a joint underwriting authority or association.

b. A captive insurer other than risk retention groups as defined in 15 U.S.C. Section 3901 et seq. and 42 U.S.C. Section 9671, which, for the purposes of this chapter, are insurers owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks to member organizations and group members and their affiliates.

(7) PRODUCER. An insurance broker or brokers or any other person, firm, association, or corporation, when, for any compensation, commission, or other thing of value, the person, firm, association, or corporation acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of another insured person, firm, association, or corporation. The term is not intended to include an exclusive agent or any independent agent acting on behalf of the controlled insurer and any subagent or representative of the agent, who acts in the solicitation of, negotiation for, or procurement or making of an insurance contract, if the agent is not also acting in the capacity of an insurance broker in the transaction in question.



Section 27-6B-3 - Application of chapter to licensed insurer.

This chapter shall apply to any licensed insurer as defined in Section 27-6B-2, either domiciled in this state or domiciled in a state that is not an accredited state but having in effect a substantially similar law. The Alabama Insurance Holding Company System Regulatory Act, Chapter 29 (commencing with Section 27-29-1) of Title 27, to the extent it is not superseded by this chapter, shall continue to apply to all parties within holding company systems subject to this chapter.



Section 27-6B-4 - Contract requirements.

(a) Unless there is a written contract between the controlling producer and the insurer approved by the board of directors of the insurer and specifying the responsibilities of each party, a controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer. The contract between a controlling producer and a controlled insurer shall, as a minimum, contain all of the following:

(1) A provision that, upon written notice to the controlling producer, the controlled insurer may terminate the contract for cause. The controlled insurer shall suspend the authority of the controlling producer to write business during any pending dispute regarding the cause for the termination.

(2) A provision requiring the controlling producer to give a detailed accounting to the controlled insurer on any material transaction, including information necessary to support all commissions, charges, and other fees received by, or owing to, the controlling producer.

(3) A provision requiring the controlling producer to send all funds due, under the terms of the contract, to the controlled insurer on at least a monthly basis. The contract shall require the due date to be fixed so that premiums or any installment collected are remitted no later than ninety days after the effective date of any policy placed with the controlled insurer under the contract.

(4) A provision requiring all funds collected for the account of the controlled insurer to be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in a bank that is a member of the Federal Reserve System, in accordance with any applicable insurance law. Funds of a controlling producer, not required to be licensed in this state, shall be maintained in compliance with the requirements of the domiciliary jurisdiction of the controlling producer.

(5) A provision requiring the controlling producer to maintain separate identifiable records of business written for the controlled insurer.

(6) A provision prohibiting the controlling producer from assigning the contract in whole or in part.

(7) A provision that the rates and terms of the commissions, charges, and other fees of the controlling producer shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this subdivision and subdivision (11), examples of "comparable business" includes the same lines of insurance, the same kinds of insurance, the same kinds of risks, similar policy limits, and similar quality of business.

(8) A provision that if the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, the compensation shall not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event may the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to subsection (e).

(9) A provision specifying a limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writing and that the insurer may establish a different limit for each line or sub-line of business written by the controlling producer. The controlled insurer shall notify the controlling producer when the limit is approached and shall not accept business from the controlling producer if the applicable limit is reached. The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached.

(10) A provision that the controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(11) The controlled insurer shall provide the controlling producer with its underwriting standards, rules, and procedures, and manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions. The standards, rules, procedures, rates, and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer.

(b) This section shall apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent of the admitted assets of the controlled insurer, as reported by the controlled insurer in the quarterly statement filed as of September 30 of the year immediately preceding.

(c) This section shall not apply if:

(1) The controlling producer:

a. Places insurance only with the controlled insurer, or only with the controlled insurer and one or more members of the holding company system of the controlled insurer, or only with the parent, affiliate, or subsidiary of the controlled insurer and receives no compensation based upon the amount of premium written in connection with the insurance, and

b. Accepts insurance placements only from non-affiliated subproducers and not directly from insureds, and

(2) The controlled insurer, except for insurance business written through a residual market facility such as the Automobile Assigned Risk Plan, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

(d) Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner to review the adequacy of the insurer's loss reserves.

(e) The controlled insurer shall report the following:

(1) In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the commissioner an opinion of an independent casualty actuary (or other independent loss reserve specialist acceptable to the commissioner) reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end (including incurred but not reported) on business placed by the producer.

(2) At least annually, the controlled insurer shall report to the commissioner, the amount of the commissions to be paid to the producer, the percentage the amount represents of the net premiums written, and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance.



Section 27-6B-5 - Disclosure of relationship between producer and controlled insurer.

The producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer. Except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain records of a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured.



Section 27-6B-6 - Penalties.

(a) If the commissioner believes that the controlling producer or any other person has not materially complied with this chapter, or any regulation or order promulgated hereunder, after notice and opportunity to be heard, the commissioner may order the controlling producer to cease placing business with the controlled insurer.

(b) If it was found that because of the material non-compliance that the controlled insurer or any policyholder thereof has suffered any loss or damage, the commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder, or other appropriate relief.

(c) If an order for liquidation or rehabilitation of the controlled insurer has been entered, pursuant to Chapter 32 of Title 27, and the receiver appointed under that order believes that the controlling producer or any other person has not substantially complied with this chapter, or any regulation or order promulgated under this chapter, and the insurer suffers any loss or damage because of the noncompliance, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions or remedies for the benefit of the insurer.

(d) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in the insurance law.

(e) This chapter shall be construed to preserve the rights of policyholders, claimants, creditors, or other third parties.






Chapter 7 - PROPERTY, CASUALTY AND SURETY INSURANCE REPRESENTATIVES.

Section 27-7-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) BUSINESS ENTITY. A corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

(2) COMMISSIONER. The Alabama Commissioner of Insurance.

(3) HOME STATE. The District of Columbia and any state or territory of the United States in which an insurance producer maintains his or her principal place of residence or principal place of business and is licensed to act as an insurance producer.

(4) INSURANCE. As defined in Section 27-1-2.

(5) INSURANCE PRODUCER or PRODUCER. A person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance.

(6) INSURER. As defined in Section 27-1-2. For the purposes of this chapter, insurer shall also mean an insurance company licensed pursuant to Chapter 3, commencing with Section 27-3-1 of this title; a health care service plan licensed pursuant to Article 6, commencing with Section 10A-20-6.01 of Chapter 20 of Title 10A; a dental service corporation licensed pursuant to Article 12, commencing with Section 22-21-360 of Chapter 21 of Title 22; a health maintenance organization licensed pursuant to Chapter 21A, commencing with Section 27-21A-1 of this title; a mutual aid association licensed pursuant to Chapter 30, commencing with Section 27-30-1 of this title; a fraternal benefit society licensed pursuant to Chapter 34, commencing with Section 27-34-1 of this title; an automobile club or association licensed pursuant to Chapter 39, commencing with Section 27-39-1 of this title; and a legal service insurance corporation licensed pursuant to Chapter 43, commencing with Section 27-43-1 of this title.

(7) LICENSE. A document issued by the commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier.

(8) LICENSEE. A producer or service representative licensed in accordance with this chapter; a reinsurance intermediary licensed in accordance with Chapter 5A; a managing general agent licensed in accordance with Chapter 6A; and a surplus line broker licensed in accordance with Chapter 10.

(9) LICENSEE PENALTIES. For a producer or service representative licensed in accordance with this chapter, the penalties set forth in Section 27-7-19; for a reinsurance intermediary licensed in accordance with Chapter 5A, the penalties set forth in Section 27-5A-11; for a managing general agent licensed in accordance with Chapter 6A, the penalties set forth in Section 27-6A-7; and for a surplus line broker licensed in accordance with Chapter 10, the penalties set forth in Section 27-10-32.

(10) LIFE LINES OF AUTHORITY. Any one or more of the following lines as defined in Section 27-7-14.1: Life; accident and health or sickness, also known as disability; and variable life and variable annuity products.

(11) LIMITED LINE CREDIT INSURANCE. Credit life, credit disability, credit property, credit unemployment, creditor-placed, also known as forced-placed, nonfiling, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection (GAP), family and medical leave insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the commissioner determines should be designated a form of limited line credit insurance.

(12) LIMITED LINE CREDIT INSURANCE PRODUCER. A person who sells, solicits, or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group, or individual policy.

(13) LIMITED LINES INSURANCE. Limited line credit insurance, insurance on rental vehicles as defined in Section 27-7-5.1, travel insurance as defined in Section 27-7-5.2, crop insurance as defined in Section 27-7-14.1, portable electronics insurance as defined in Chapter 22A, and any other line of insurance that the commissioner deems necessary to recognize for the purposes of complying with subsection (e) of Section 27-7-28.

(14) LIMITED LINES PRODUCER. A person authorized by the commissioner to sell, solicit, or negotiate limited lines insurance.

(15) NAIC. The National Association of Insurance Commissioners.

(16) NEGOTIATE. The act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers.

(17) PERSON. An individual or a business entity.

(18) PROPERTY LINES OF AUTHORITY. Any one or more of the following lines as defined in Section 27-7-14.1: Property; casualty; and personal lines.

(19) SELL. To exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company.

(20) SERVICE REPRESENTATIVE. A natural person, other than an officer, manager, or managing general agent of the insurer, employed on salary or at an hourly rate by an insurer, managing general agent, or a captive producer to work for, with or through producers in selling, soliciting, or negotiating insurance in the insurer or in the insurers represented by the managing general agent or a captive producer, but only in the property lines of authority. Officers and salaried nonresident traveling representatives of a mutual insurer operating on the premium deposit plan or of a reciprocal insurer not using resident producers for the solicitation of business who inspect risks or solicit insurance in this state and who receive no commissions from the insurer shall be deemed also to be service representatives. A service representative shall otherwise qualify and be licensed as a service representative under this chapter, but shall not be required to take and pass an examination nor be a resident of Alabama if qualified as a service representative in the state of his or her domicile. The service representative must be appointed for each insurer or association of insurers represented and for each class of insurance handled by the insurer or insurers in this state.

(21) SOLICIT. Attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company.

(22) TERMINATE. The cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance.

(23) UNIFORM BUSINESS ENTITY APPLICATION. The current version of the NAIC Uniform Business Entity Application for resident and nonresident business entities.

(24) UNIFORM APPLICATION. The current version of the NAIC Uniform Application for resident and nonresident producer licensing.



Section 27-7-2 - Applicability of chapter.

(a) This chapter governs the qualifications and procedures for the licensing of insurance producers and service representatives. It simplifies and organizes some statutory language to improve efficiency, permits the use of new technology, and reduces costs associated with issuing and renewing insurance licenses.

(b) This chapter does not apply to surplus line brokers licensed pursuant to Section 27-10-24, except as provided in Section 27-7-28.

(c) This chapter does not apply to title insurance.



Section 27-7-3 - Applicability of provision on insurance vending machines.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-4 - Licenses - Requirement; forms.

(a) No person shall in this state sell, solicit, or negotiate insurance for any class or classes of insurance unless the person is then licensed for that line of authority in accordance with this chapter. Any insurer accepting business directly from a person not licensed for that line of authority and not appointed by the insurer shall be liable to a fine up to three times the premium received from the person.

(b) No producer shall act on behalf of any insurer for which an appointment is not held under this chapter. A producer who is not acting on behalf of an insurer is not required to become appointed. For purposes of this section, a producer who refers business to an appointed producer pursuant to Section 27-7-34 shall not be deemed to be acting on behalf of the insurer with whom the business is placed, regardless of whether commissions on this business are shared.

(c) The commissioner shall prescribe and furnish on request all forms required in connection with application for, issuance, continuation, or termination of licenses and appointments.



Section 27-7-4.1 - Licenses - Required to receive payment, etc.

(a) No insurer or producer shall pay, directly or indirectly, any commission or other valuable consideration to any person for services as a producer or service representative within this state unless the person holds a currently valid license as a producer or service representative as to the kind or class of business involved as required by this chapter.

(b) Any insurer or producer violating this section shall be liable for a fine in an amount of up to three times the amount of the commission paid. The fine shall be levied and collected by the commissioner. Upon failure to pay the fine the commissioner may, in the commissioner's discretion, revoke the license of the producer or the insurer's certificate of authority.

(c) The provisions of this section shall not prevent any of the following:

(1) Payment of renewal or other deferred commissions to any person solely because the person has ceased to hold a license to act as a producer.

(2) Payment to the personal representative of a deceased producer.

(3) Payment to a person holding a temporary producer license.



Section 27-7-4.2 - Licenses - Applicability to insurance producer.

(a) Nothing in this chapter shall be construed to require an insurer to obtain an insurance producer license. In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

(b) A license as an insurance producer shall not be required of any of the following:

(1) An officer, director, or employee of an insurer or of an insurance producer, provided that the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this state and any of the following:

a. The officer, director, or employee's activities are executive, administrative, managerial, clerical, or a combination of these, and are only indirectly related to the sale, solicitation, or negotiation of insurance.

b. The officer, director, or employee's function relates to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance.

c. The officer, director, or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance.

(2) A person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance; or for the purpose of enrolling individuals under plans; issuing certificates under plans or otherwise assisting in administering plans; or performs administrative services related to mass marketed property and casualty insurance; where no commission is paid to the person for the service.

(3) An employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, directors, or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees, or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts.

(4) Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating, or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation, or negotiation of insurance.

(5) A person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state, provided that the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this state.

(6) A person who is not a resident of this state who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, provided that the person is otherwise licensed as an insurance producer to sell, solicit, or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state.

(7) A salaried full-time employee who counsels or advises his or her employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer provided that the employee does not sell or solicit insurance or receive a commission.

(c) Persons who provide general insurance advice, or collect insurance premiums in transactions, in connection with providing other professional services such as legal services, trust services, tax and accounting services, or financial planning and investment advisory services are not deemed to be soliciting the sale of insurance under this chapter.



Section 27-7-4.3 - Licenses - Insurance producer examination.

(a) A resident individual applying for an insurance producer license shall pass a written examination unless exempt pursuant to Section 27-7-5 or 27-7-29.1. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer, and the insurance laws and regulations of this state. Examinations required by this section shall be developed and conducted under rules and regulations prescribed by the commissioner.

(b) The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations and collecting the nonrefundable fee set forth in Section 27-4-2.

(c) Each individual applying for an examination shall remit a nonrefundable fee prescribed by the commissioner as set forth in Section 27-4-2.

(d) An individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

(e) No individual who has taken and failed to pass two examinations given pursuant to this section for a particular line of insurance shall be entitled to take any further examination for that line of insurance until after the expiration of three months from the date of the last examination which the individual failed to pass. If the individual thereafter fails to pass the examination after two more attempts, the individual shall not be eligible to take any further examination for that line of insurance until after the expiration of six months from the date of the last unsuccessful examination. An examination fee shall be paid for each and every examination.

(f) If the commissioner has contracted with an outside testing service as provided for in subsection (b), fees approved by the commissioner for the examinations may, in the commissioner's discretion, be paid directly to the outside testing service and the fee shall be in lieu of, but not in excess of, the fees for the examination required under this section as specified in Section 27-4-2.



Section 27-7-4.4 - Fingerprints.

(a) In order to make a determination of insurance producer license eligibility, the commissioner is authorized to require fingerprints of initial resident applicants for an insurance producer license and to submit the fingerprints and the fee required to perform the criminal history record checks to the Alabama Department of Public Safety and the Federal Bureau of Investigation (FBI) for state and national criminal history record checks.

(b) The commissioner shall require a criminal history record check on each initial resident applicant for insurance producer license in accordance with this section. The commissioner shall require each applicant to submit a full set of fingerprints, including a scanned file from a hard copy fingerprint, in order for the commissioner to obtain and receive national criminal history records from the FBI Criminal Justice Information Services Division.

(c) The commissioner may contract for the collection, transmission, and resubmission of fingerprints required under this section. If the commissioner does so, the fee for collecting, transmitting, and retaining fingerprints shall be payable directly to the contractor by the applicant. The commissioner may agree to a reasonable fingerprinting fee to be charged by the contractor and both the contractor's fee and the fee required to perform the criminal history check shall be collected from the applicant by the contractor.

(d) The commissioner is authorized to receive criminal history record information in lieu of the Alabama Department of Public Safety that submitted the fingerprints to the FBI.

(e) The commissioner shall treat and maintain an applicant's fingerprints and any criminal history record information obtained under this section as confidential and shall apply security measures consistent with the Criminal Justice Information Services Division of the Federal Bureau of Investigation standards for the electronic storage of fingerprints and necessary identifying information and limit the use of records solely to the purposes authorized in this section. The fingerprints and any criminal history record information shall not be subject to subpoena, other than one issued in a criminal action or investigation, and shall be confidential.

(f) As used in this section, initial resident applicant means an initial home state license and an additional line of authority under an existing home state license where a criminal history record check has not been obtained.

(g) This section shall not apply to limited lines producers as defined in Section 27-7-1.

(h) The commissioner may promulgate reasonable regulations as are necessary or proper to carry out the purposes of this section in accordance with Chapter 2 of this title. The commissioner may by regulation provide for the delayed enforcement of this section for up to 24 months following April 8, 2014, to allow for implementation.



Section 27-7-5 - Licenses - Qualifications.

(a) An individual applying for a resident insurance producer license shall make application to the commissioner on the Uniform Application, and an individual applying for a service representative license shall make application to the commissioner on the application prescribed by the commissioner, each declaring under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual has satisfied all of the following:

(1) The individual is at least 18 years of age.

(2) The individual has not committed any act that is a ground for denial, suspension, or revocation set forth in Section 27-7-19.

(3) The individual has completed a prelicensing course of study for the lines of authority for which the person has applied, consisting of 20 classroom hours per line of authority, or equivalent individual instruction, on the general principles of insurance for that line of authority, the course to be taught only by those educational institutions, junior or senior colleges, technical colleges, trade schools, insurance companies, or insurance trade organizations which hold written authority from the commissioner to issue certificates of completion.

a. Each authority holder must apply annually for the continued authority to issue certificates under rules and regulations to be prescribed by the commissioner.

b. Prior to writing the designated examination for license, the applicant must furnish a certificate of completion of the aforesaid prelicensing course from the authorized educational institution, insurance company, or insurance trade organization.

c. All applicants for a license to transact the life lines of authority who are holders of the professional designation chartered life underwriter (CLU); all applicants for a license to transact the property lines of authority who are holders of the professional designations chartered property casualty underwriter (CPCU) or certified insurance counselor (CIC); or other similar professional insurance designations as the commissioner may prescribe by regulation shall be deemed to have completed the prelicensing course as prescribed in this subdivision.

d. All applicants with a minimum of a bachelor's degree with a major in insurance from an accredited college or university are exempt from the requirements of this subdivision for all lines of authority.

e. All applicants for a license to transact only the following lines of authority shall be exempt from the requirements of this subdivision:

1. Variable life and variable annuity products.

2. Limited lines insurance.

f. All producers and service representatives who are lawfully licensed as such for a particular line of authority immediately prior to January 1, 2013, are exempt from the requirements of this subdivision for that line of authority unless, after January 1, 2013, the license is permitted to expire or is otherwise terminated and remains out of effect for a period of 12 consecutive months, in which case the exemption from the prelicensing course shall no longer be applicable.

(4) The individual has successfully passed the examination for the lines of authority for which the individual has applied, except that no examination shall be required of an applicant as follows:

a. All applicants for a license to transact only one or more of the limited lines insurance.

b. All applicants for a license to transact the variable life and variable annuity products line of authority.

c. All producers lawfully licensed as such for a particular line of authority immediately prior to January 1, 2013, are exempt from the requirements of this subdivision for that line of authority unless, after January 1, 2013, the license is permitted to expire or is otherwise terminated and remains out of effect for a period of 12 consecutive months, in which case the exemption from examination shall no longer be applicable.

d. All service representatives.

(5) The individual has paid the fees set forth in Section 27-4-2.

(6) All producers seeking to be licensed for or holding the variable life and variable annuity product line of authority must also hold the life line of authority as an insurance producer and must also successfully complete the appropriate securities examinations and be registered under applicable federal and state securities laws.

(b) A business entity acting as an insurance producer is required to obtain an insurance producer license. Application shall be made using the Uniform Business Entity Application. Before approving the application, the commissioner shall find that the business entity has satisfied all of the following:

(1) A licensed individual producer has been designated responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state.

(2) The business entity has paid the fees set forth in Section 27-4-2.

(c) The commissioner may require any documents reasonably necessary to verify the information contained in an application.

(d) Each insurer that sells, solicits, or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting, or negotiating limited line credit insurance a program of instruction.



Section 27-7-5.1 - Licenses - Limited license for motor vehicle rental companies.

(a) As used in this section, the following terms shall have the following meanings:

(1) RENTAL AGREEMENT. Any written agreement setting forth the terms and conditions governing the use of a vehicle provided by the rental company for rental or lease.

(2) RENTAL COMPANY. Any person or entity in the business of providing rental vehicles to the public under a rental agreement for a period not to exceed 90 days.

(3) RENTAL PERIOD. The term of the rental agreement.

(4) RENTER. Any person obtaining the use of a vehicle from a rental company under the terms of a rental agreement for a period not to exceed 90 days.

(5) VEHICLE OR RENTAL VEHICLE. A motor vehicle of the private passenger type (including passenger vans, minivans, and sport utility vehicles) and of the cargo type (including cargo vans, pickup trucks, and trucks with gross vehicle weight of less than 26,000 pounds, which do not require the operator to possess a commercial driver's license).

(b) Notwithstanding any other provision of law, the commissioner may issue to a rental company that has complied with the requirements of this section a limited license authorizing the rental company to offer or sell insurance in connection with the rental of vehicles.

(c) All rental companies licensed pursuant to this section shall be exempt from the 40-hour prelicensing course and written examination requirements of Section 27-7-5, and the continuing education requirements of Chapter 8A of this title.

(d) A rental company licensed pursuant to this section may offer or sell insurance only in connection with and incidental to the rental of vehicles, whether at the rental office or by preselection of coverage in a master, corporate, individual, or group rental agreement, in any of the following general categories:

(1) Personal accident insurance covering the risks of travel, including, but not limited to, accident and health insurance that provides coverage, as applicable, to renters and other rental vehicle occupants for accidental death or dismemberment and reimbursement for medical expenses resulting from an accident that occurs during the rental period.

(2) Liability insurance, including uninsured and underinsured motorist coverage whether offered separately or in combination with other liability insurance, that provides coverage, as applicable, to renters and other authorized drivers of rental vehicles for liability arising from the operation of the rental vehicle.

(3) Personal effects insurance that provides coverage, as applicable, to renters and other vehicle occupants for the loss of, or damage to, personal effects that occurs during the rental period.

(4) Roadside assistance and emergency sickness protection programs.

(5) Any other travel or auto-related coverage that a rental company offers in connection with and incidental to the rental of vehicles.

(e) No insurance may be issued by a rental company licensed pursuant to this section except subject to all of the following conditions:

(1) The rental period of the rental agreement does not exceed 90 consecutive days.

(2) At every rental location where rental agreements are executed, brochures or other written materials are readily available to the prospective renter that meet all of the following criteria:

a. Summarize clearly and correctly the material terms of coverage offered to renters, including the identity of the insurer.

b. Disclose that the coverage offered by the rental company may provide a duplication of coverage provided by a renter's personal automobile insurance policy, homeowner's insurance policy, personal liability insurance policy, or other source of coverage.

c. State that the purchase by the renter of the kinds of coverage specified in this section is not required in order to rent a vehicle.

d. Describe the process for filing a claim in the event the renter elects to purchase coverage and in the event of a claim.

(3) Evidence of coverage in the rental agreement is disclosed to every renter who elects to purchase the coverage.

(f) Notwithstanding any other law, a rental company licensed pursuant to this section may authorize and pay compensation to any employee or authorized representative of the rental company to act individually on behalf of and under the supervision of the rental company to offer or sell insurance coverage permitted under this section, and the employee or authorized representative is not required to be licensed with respect to the kinds of coverage specified in this section. An employee or authorized representative may not be compensated based primarily on the number of customers who elect to purchase insurance coverage, but may receive compensation incidental to his or her overall compensation.

(g) Each rental company licensed pursuant to this section shall conduct a training program in which employees being trained shall receive basic instruction about the kinds of coverage specified in this section and offered for purchase by prospective renters of rental vehicles.

(h) Notwithstanding any other provision of this section, or any rule adopted by the commissioner, a rental company licensed pursuant to this section shall not be required to treat monies collected from renters purchasing insurance when renting vehicles as funds received in a fiduciary capacity, provided that the charges for coverage shall be itemized and be ancillary to a rental transaction. The sale of insurance not in conjunction with a rental transaction is prohibited.

(i) This section shall be construed prospectively from August 1, 2000.



Section 27-7-5.2 - Licenses - Limited license for travel insurance producers.

(a) As used in this section, the following terms shall have the following meanings:

(1) OFFER AND DISSEMINATE. Provide general information, including a description of the coverage and price, as well as processing the application, collecting premiums, and performing other non-licensable activities permitted by the state.

(2) TRAVEL INSURANCE. a. Insurance coverage for personal risks incident to planned travel, including, but not limited to:

1. Interruption or cancellation of trip or event.

2. Loss of baggage or personal effects.

3. Damages to accommodations or rental vehicles.

4. Sickness, accident, disability, or death occurring during travel.

b. Travel insurance does not include major medical plans which provide comprehensive medical protection for travelers with trips lasting six months or longer, including for example, those working overseas or military personnel being deployed.

(3) TRAVEL INSURANCE PRODUCER. A limited lines producer or managing general agent designated by an insurer to sell, solicit, or negotiate travel insurance coverage to individuals through a master, corporate, group, or individual policy, to include a limited lines producer designated by an insurer as the travel insurance supervising entity as set forth in subsection (e).

(4) TRAVEL RETAILER. A business entity that makes, arranges, or offers travel services.

(b) A travel retailer may offer and disseminate travel insurance as a service to its customers on behalf of and under the direction of a travel insurance producer only if the following conditions are met:

(1) The travel insurance producer is clearly identified as the licensed producer on marketing materials and fulfillment packages distributed by travel retailers to customers.

(2) The travel insurance producer or the travel retailer provides to purchasers of travel insurance all of the following:

a. A description of the material terms or the actual material terms of the insurance coverage.

b. A description of the process for filing a claim.

c. A description of the review or cancellation process for the travel insurance policy.

d. The identity and contact information of the insurer and travel insurance producer.

(3) The travel insurance producer shall establish at the time of licensure and thereafter maintain a register, in a form prescribed by the commissioner, of each travel retailer that offers travel insurance on behalf of the travel insurance producer. The register shall be maintained and updated annually by the travel insurance producer and shall include the name, address, and contact information of the travel retailer and of an officer or person who directs or controls the operations of the travel retailer, and the federal tax identification number of the travel retailer. The travel insurance producer shall submit the register to the commissioner upon request. The travel insurance producer shall also certify that a registered travel retailer complies with 18 USC § 1033.

(4) The travel insurance producer shall designate one of its employees who is a licensed individual producer as the designated responsible producer or "DRP" responsible for the business entity's compliance with the insurance laws, rules, and regulations of the state.

(5) The DRP, president, secretary, treasurer, and any other officer or person who directs or controls the insurance operations of the travel insurance producer shall comply with the fingerprinting requirements applicable to insurance producers in the resident state of the travel insurance producer.

(6) The travel insurance producer has paid all applicable insurance producer licensing fees as set forth in applicable state law.

(7) The travel insurance producer requires each employee or authorized representative of the travel retailer whose duties include offering and disseminating travel insurance to receive a program of instruction or training, which may be subject to review by the commissioner. The training material, at a minimum, shall contain instructions on the types of insurance offered, ethical sales practices, and required disclosures to prospective customers.

(c) Any travel retailer offering or disseminating travel insurance shall make brochures or other written materials available to prospective purchasers to do all of the following:

(1) Provide the identity and contact information of the insurer and the travel insurance producer.

(2) Explain that the purchase of travel insurance is not required in order to purchase any other product or service from the travel retailer.

(3) Explain that an unlicensed travel retailer is permitted to provide general information about the insurance offered by the travel retailer, including a description of the coverage and price, but is not qualified or authorized to answer technical questions about the terms and conditions of the insurance offered by the travel retailer or to evaluate the adequacy of the customer's existing insurance coverage.

(d) A travel retailer employee or authorized representative who is not licensed as an insurance producer may not:

(1) Evaluate or interpret the technical terms, benefits, and conditions of the offered travel insurance coverage.

(2) Evaluate or provide advice concerning the existing insurance coverage of a prospective purchaser.

(3) Hold himself or herself out as a licensed insurer, licensed producer, or insurance expert.

(e) A travel retailer whose insurance-related activities, and those of its employees and authorized representatives, are limited to offering and disseminating travel insurance on behalf of and under the direction of a travel insurance producer meeting the conditions stated in this section, may offer and disseminate travel insurance and receive related compensation, upon registration by the travel insurance producer as described in this section.

(f) As the insurer designee, the travel insurance producer is responsible for the acts of the travel retailer and shall use reasonable means to ensure compliance by the travel retailer with this section.

(g) The travel insurance producer and any travel retailer offering and disseminating travel insurance under the travel insurance producer license shall be subject to the applicable trade practices provisions of Chapter 12 and the enforcement provisions applicable to insurance producers generally.



Section 27-7-6 - Licenses - Artificial entities.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-7 - Licenses - Application - Generally; fees.

Repealed by Act 2001-702, p. 1509, § 6, effective January 1, 2002.

(a) The commissioner shall not issue any license except upon application therefor as in this chapter provided. Each applicant for a license shall file annually with the commissioner his written application therefor signed by him and showing:

(1) His name, age and place of residence;

(2) The kinds of insurance to be transacted under the license and the insurer or insurers he proposes so to represent;

(3) The person, firm or corporation by whom he expects to be employed or associated with as such licensee and his status as an officer or representative thereof;

(4) Whether he proposes to write or solicit insurance of his own risks and interest, or those of his relatives, any firm or corporation in which he is financially interested or connected, directly or indirectly, or of his employer;

(5) A short business history of the applicant and the name and nature of any business enterprise with which he may be associated;

(6) The extent of his formal education and business experience or apprenticeship;

(7) Whether he has ever applied previously for a license or been licensed to transact any kind of insurance business in this state or elsewhere and whether any such license was ever refused, suspended or revoked;

(8) Whether any insurer or managing general agent claims that he is in default as to premiums or other moneys collected and not accounted for and, if so, the details thereof and like information as to any member of his family who is then, or has theretofore been, engaged in the insurance business; and

(9) Any additional information reasonably required by the commissioner.

Additional licenses shall require the applicant's full name, residence, age, place of business and certification whether he has had a license to solicit insurance contracts refused, suspended, or revoked since his last annual license; whether applicant has had any agency contract cancelled and, if so, when, by what insurer and the reason for the cancellation; and whether the applicant has been convicted of a felony since his last annual license.

(b) If the applicant for an agent's or broker's license is a partnership or corporation, the application shall show, in addition, names of every member of the partnership and every officer, director, stockholder and employee of the corporation personally engaged in this state in soliciting or negotiating policies of insurance. Each such member, officer, director, stockholder or employee shall furnish information with respect to himself as part of the application, as though for an individual license, and shall otherwise meet the requirements for an individual license.

(c) Partnerships and corporations shall file their organizational documents with the commissioner, accompanied by an initial filing fee of $50.00. The license shall continue in effect, subject to an annual fee of $50.00, unless cancelled, suspended or revoked. Each partnership and corporation shall file with the commissioner any change in its organization accompanied by a fee in the amount of $10.00.

(d) At the time of filing his original application for license, the applicant shall pay to the commissioner the application fee and the fees for any examinations required under Section 27-7-10 as specified in Section 27-4-2. Such fees shall not be returnable. Appointment fees, as required in Section 27-4-2, shall be paid as to each individual included in the application for a partnership or corporation license.

(e) If the commissioner has contracted with a qualified testing institution as provided for in Section 27-7-11(c), fees approved for such services by the commissioner may, at the commissioner's discretion, be paid directly to such testing institution and such fee shall be in lieu of but not in excess of the fees for the examination required under Section 27-7-10 as specified in Section 27-4-2.



Section 27-7-8 - Licenses - Application - Statement of appointing insurer for agent.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-9 - Licenses - Application - Statement of appointing agent or broker for solicitor.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-10 - Licenses - Examination - Scope; notification; when given.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-10.1 - Licenses - Examination - Waiting period for person failing two examinations.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-11 - Licenses - Examination - Study materials; contents; conduct; grading.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-12 - Licenses - Examination - Renewal or continuation.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-13 - Licenses - Examination - Exemptions; exception.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-14 - Licenses - Examination - Consultations with experienced persons.

The commissioner shall, from time to time as an aid to the efficient administration of this chapter, consult with individuals experienced in the insurance business, to include officers, employees, managing general agents, managers, and licensed producers engaged in the business, to the end that an orderly and effective program be developed as to scope, type, and conduct of written examinations and the times and places in the state when and where they shall be held.



Section 27-7-14.1 - Licenses - Lines of authority; renewal.

(a) Unless denied licensure pursuant to Section 27-7-19, persons who have met the requirements of Sections 27-7-4.3 and 27-7-5 shall be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the following lines of authority:

(1) LIFE. Insurance coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income.

(2) ACCIDENT AND HEALTH OR SICKNESS, commonly known as disability. Insurance coverage for sickness, bodily injury, or accidental death and may include benefits for disability income.

(3) PROPERTY. Insurance coverage for the direct or consequential loss or damage to property of every kind.

(4) CASUALTY. Insurance coverage against legal liability, including that for death, injury, or disability or damage to real or personal property, and surety.

(5) VARIABLE LIFE and VARIABLE ANNUITY PRODUCTS. Insurance coverage provided under variable life insurance contracts and variable annuities.

(6) PERSONAL LINES. Property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes.

(7) CREDIT. Limited line credit insurance.

(8) BAIL BOND. Surety coverage for bail, as defined in Chapter 13 of Title 15.

(9) RENTAL VEHICLE. As described in Section 27-7-5.1.

(10) CROP. Insurance providing protection against damage to crops from unfavorable weather conditions, fire, or lightning, flood, hail, insect infestation, disease or other yield-reducing conditions or peril provided by the private insurance market, or that is subsidized by the Federal Crop Insurance Corporation, including Multi-Peril Crop Insurance.

(11) PORTABLE ELECTRONICS. As defined in Section 27-22A-1.

(12) TRAVEL. As described in Section 27-7-5.2.

(13) Any other line of insurance permitted under state laws or regulations.

(b) Unless denied licensure pursuant to Section 27-7-19, persons who have met the requirements of Section 27-7-5 shall be issued a service representative license. A service representative shall receive qualification for a license in the following lines of authority:

(1) PROPERTY. Insurance coverage for the direct or consequential loss or damage to property of every kind.

(2) CASUALTY. Insurance coverage against legal liability, including that for death, injury, or disability or damage to real or personal property, and surety.

(c) An insurance producer or service representative license shall remain in effect unless revoked or suspended as long as the license renewal fee set forth in Section 27-8A-9 is paid and education requirements for resident individual producers and service representatives set forth in Chapter 8A of this title are met by the due date.

(d) An individual insurance producer who allows his or her license to lapse may, within 12 months from the due date of the renewal fee, reinstate the same license without the necessity of completing the prelicensing course or passing a written examination; a service representative who allows his or her license to lapse may, within 12 months from the due date of the renewal fee, reinstate the same license without the necessity of completing the prelicensing course; however, a penalty in the amount of double the unpaid renewal fee shall be required for any renewal fee received after the due date.

(e) A licensed insurance producer or service representative who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance, e.g., a long-term medical disability, may request a waiver of those procedures. The producer or service representative may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.



Section 27-7-14.2 - Validity of existing licenses for automobile and industrial fire lines of authority.

(a) Every license for the automobile and industrial fire lines of authority in force immediately prior to January 1, 2013, and existing under any law amended by Act 2012-312 is valid until its expiration date on or after January 1, 2013, unless earlier terminated in accordance with applicable law. Upon the next renewal of a license for the automobile line of authority, the license shall be replaced with a license for the personal lines line of authority. Upon the next renewal of a license for the industrial fire line of authority, the license shall be replaced with a license for the property line of authority.

(b) Any appointment for the automobile or industrial fire lines of authority in place immediately prior to January 1, 2013, and existing under any law amended by Act 2012-312 is valid until its expiration date on or after January 1, 2013, unless earlier terminated in accordance with applicable law. Upon the next renewal of an appointment for the automobile line of authority, the appointment shall be replaced with an appointment for the personal lines line of authority, and upon the next renewal of an appointment for the industrial fire line of authority, the appointment shall be replaced with an appointment for the property line of authority, and the appointments shall thereafter be subject to continuation or termination as though originally issued in accordance with Act 2012-312.



Section 27-7-15 - Licenses - Issuance or refusal.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-16 - Licenses - Reapplication or reexamination upon denial; fees therefor.

Repealed by Acts 1991, No. 91–483, p. 875, § 3, effective July 29, 1991.



Section 27-7-17 - Licenses - Contents; centralized producer license registry.

(a) The license of a producer or service representative shall state the name and address of the licensee, the personal identification number, date of issuance, the lines of authority, the expiration date, and any other information the commissioner deems necessary.

(b) Licensees shall inform the commissioner by any means acceptable to the commissioner of a change in legal name, mailing address, or electronic mail address within 30 days of the change. Failure to timely inform the commissioner of a change in legal name, mailing address, or electronic mail address shall result in a penalty of fifty dollars ($50).

(c) In order to assist in the performance of the commissioner's duties, the commissioner may contract with nongovernmental entities, including the NAIC or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees, related to producer licensing that the commissioner may deem appropriate.

(d) The commissioner may participate, in whole or in part, with the NAIC or any affiliates or subsidiaries the NAIC oversees in a centralized producer license registry where the producer licenses and appointments may be centrally or simultaneously effected for all states that require a producer license and participate in the centralized producer license registry.

(e) If the commissioner finds that participation in a centralized producer license registry is in the public interest, the commissioner may adopt any uniform standards and procedures as are necessary to participate in the registry, to include the central collection of all fees for licenses or appointments that are processed through the registry.



Section 27-7-18 - Licenses - Continuation and expiration; exception.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-19 - Licenses - Penalties.

(a) The commissioner may place on probation, refuse to issue or renew, suspend, or revoke the license of any licensee under this chapter, or may levy a civil penalty in accordance with subsection (c), or any combination of actions, for any one or more of the following causes:

(1) Any cause for which issuance of the license could have been refused had it then existed and been known to the commissioner.

(2) Providing incorrect, misleading, incomplete, or materially untrue information in any application or in any communication to the commissioner.

(3) Obtaining or attempting to obtain a license through misrepresentation or fraud.

(4) Intentionally misrepresenting the terms of any actual or proposed insurance contract or application for insurance.

(5) Having admitted or been found to have committed any insurance unfair trade practice or fraud.

(6) For inducing, persuading, or advising any policyholder to surrender or cause to be cancelled any policy of insurance issued to the policyholder by any authorized insurer in exchange for a policy offered by the licensee where the surrender or cancellation shall proximately result to the financial detriment of such policyholder, unless the policyholder shall have been fully advised of that fact by the licensee.

(7) Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business under a license in this state or elsewhere.

(8) Improperly withholding, misappropriating, or converting any monies or properties belonging to the insurers, insureds, or others received by the licensee in the exercise of his or her license.

(9) Violating insurance laws or violating any valid order, subpoena, rule, or regulation issued by the commissioner or issued by another state's insurance commissioner.

(10) Having been convicted of a felony.

(11) Having an insurance producer license, or its equivalent, denied, suspended, or revoked in any other state, province, district, or territory.

(12) Forging another's name to an application for insurance or to any document related to an insurance transaction.

(13) Improperly using notes or any other reference material to complete an examination for an insurance license.

(14) Knowingly accepting insurance business from an individual who is not licensed.

(15) Failing to comply with an administrative or court order imposing a child support obligation.

(16) Failing to pay state income tax or failing to comply with any administrative or court order directing payment of state income tax.

(b) The license of a business entity may be suspended, revoked, or refused if the commissioner finds, after hearing, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the business entity and the violation was not reported timely to the commissioner nor corrective action taken in relation thereto.

(c) In the absence of a greater fine specifically provided elsewhere in this code, and in addition to or in lieu of any applicable probation, denial, suspension, or revocation of a license under this section, a person may, in the sole discretion of the commissioner after hearing, be subject to a civil fine in an amount not to exceed ten thousand dollars ($10,000) per violation.

(d) The commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this chapter and this title against any person who is under investigation for or charged with a violation of this chapter or this title even if the person's license or registration has been surrendered or has lapsed by operation of law.



Section 27-7-20 - Licenses - Proceedings to suspend or revoke.

Repealed by Act 2012-312, §5, effective January 1, 2013.



Section 27-7-21 - Licenses - Notice of refusal to renew or of suspension or revocation.

Repealed by Act 2012-312, §5, effective January 1, 2013.



Section 27-7-22 - Licenses - Return for cancellation; affidavit in lieu thereof.

(a) All licenses issued under this chapter, though issued to a licensee, at all times are the property of the State of Alabama, and upon notice of any suspension, revocation, refusal to renew, expiration, or other termination of the license, the licensee, or other person having possession or custody thereof, shall promptly deliver the license to the commissioner for cancellation.

(b) As to any license lost, stolen, or destroyed while in the possession of any such licensee or person, the commissioner may accept in lieu of return of the license the affidavit of the licensee or other person responsible for, or involved in, the safekeeping of, such license concerning the facts of such loss, theft, or destruction.



Section 27-7-23 - Temporary license - Generally.

(a) The commissioner may, in his or her discretion, issue a temporary producer license without requiring an examination or prelicensing course if the commissioner deems the temporary license is necessary for the servicing of an insurance business in any of the following cases:

(1) To the surviving spouse or court-appointed personal representative of a licensed producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business.

(2) To a member or employee of a business entity which is licensed as a producer, upon the death or disability of the individual designated in the business entity application or the license.

(3) To the designee of a licensed producer entering active service in the Armed Forces of the United States of America.

(4) In any other circumstance where the commissioner deems that the public interest will best be served by the issuance of this license.

(b) The temporary license shall be valid for a period of not over six months and, except as to one renewal in the case of disabling or confining illness or injury of the producer, shall not be renewed either to the then holder of the temporary license or to any other person for, or on behalf of, the producer.

(c) The holder of a temporary license may be granted a regular producer's license upon taking and passing an examination as required under this chapter, if then otherwise qualified for the regular license.

(d) If the temporary licensee becomes entitled to receive a regular license prior to expiration of the temporary license, he or she shall surrender the temporary license to the commissioner at the time the regular license is issued.

(e) The applicant for a temporary license shall pay to the commissioner, prior to the issuance thereof, the applicable license fee as specified in Section 27-4-2.

(f) The commissioner may by order limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The commissioner may by order revoke a temporary license if the interests of insureds or the public are endangered. The temporary license may not continue after the owner or the personal representative disposes of the business.



Section 27-7-24 - Temporary license - Pending examination of agent.

(a) The commissioner may, in his or her discretion, issue a temporary license as producer to an applicant who is qualified for the license except as to having taken and passed a written examination therefor, if the applicant is actively engaged in a course of study, instruction, and field training approved by the commissioner and under the supervision of the insurer. The producer application shall be accompanied by the notice of appointment required by Section 27-7-30, along with the insurer's request for the issuance of a temporary license for the producer. The insurer shall be responsible for all acts and omissions of the licensee under the temporary license and within the scope of his or her employment or appointment.

(b) The temporary license shall be valid for six months, within which period the licensee shall submit to a written examination for a regular producer's license and for such further time until the commissioner has notified the applicant of the result of the examination.

(c) Subsections (a) and (b) of Section 27-10-1 also shall apply as to producers holding temporary licenses.



Section 27-7-25 - Temporary license - Agent properly licensed in another state.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-27 - Solicitors.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-28 - Nonresident agents or brokers - License generally.

(a) Unless denied licensure pursuant to Section 27-7-19, a nonresident person shall receive a nonresident producer license if all of the following are satisfied:

(1) The person has submitted or transmitted to the commissioner a copy of the application for licensure that the person submitted to his or her home state or, in lieu of the same, a completed Uniform Application.

(2) The person has submitted the proper request for licensure and has paid the fees required under Section 27-4-2.

(3) The person's home state awards nonresident producer licenses to residents of this state on the same basis.

(4) The person is currently licensed as a resident producer and is in good standing in the state of his or her residence.

(b) The commissioner may verify the producer's licensing status through the database maintained by the NAIC, its affiliates or subsidiaries.

(c) A nonresident producer who moves from one state to another state or a resident producer who moves from this state to another state shall file a change of address and provide certification from the new resident state within 30 days of the change of legal residence. No fee or license application is required.

(d) Notwithstanding any other provision of this chapter, a person licensed as a surplus line broker in his or her home state shall receive a nonresident surplus line broker license pursuant to subsection (a). Except as provided in subsection (a), nothing in this section otherwise amends or supersedes any provision of Article 2 of Chapter 10 of this title.

(e) Notwithstanding any other provision of this chapter, a person licensed as a limited lines insurance producer in his or her home state shall receive a nonresident limited lines producer license, pursuant to subsection (a), granting the same scope of authority as granted under the license issued by the producer's home state. For the purposes of this subsection, limited lines insurance is any authority granted by the home state which restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to subdivisions (1) to (6), inclusive, of subsection (a) of Section 27-7-14.1.

(f) A nonresident producer's satisfaction of his or her home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this state's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this state on the same basis.

(g) Except for the requirements imposed by this section and Section 27-7-29, the commissioner shall waive any requirements for a nonresident license applicant, including the provisions of Section 27-3-29, with a valid license from his or her home state if the applicant's home state awards nonresident licenses to residents of this state on the same basis.



Section 27-7-29 - Nonresident agents or brokers - Service of process.

(a) Each licensed nonresident producer shall be considered to have performed acts equivalent to and constituting an appointment of the commissioner as his or her attorney to receive service of legal process issued against the nonresident producer in this state upon causes of action arising within this state out of transactions under the nonresident producer's license. Service upon the commissioner as such attorney shall constitute effective legal service upon the nonresident producer.

(b) The appointment shall be irrevocable for as long as there may be any such cause of action in this state against the nonresident producer.

(c) Service of process under this section shall be made by leaving three copies of the summons and complaint, or other process, with the commissioner, along with payment of the fee prescribed in Section 27-4-2, and the service shall be sufficient service upon the nonresident if notice of the service and a copy of the summons and complaint or other process are forthwith sent by registered or certified mail to the defendant by the commissioner; and the defendant's return and the certificate of the commissioner certifying compliance herewith shall be filed in the office of the clerk of court, or in the court or tribunal wherein the action is pending. The certificate of the commissioner shall show the date of the mailing by registered or certified mail of the notice of the service and copy of the summons and complaint, or other process, to the nonresident defendant and the date of the receipt of the return card and shall be signed by the commissioner. The commissioner may give the nonresident defendant notice of such service upon him or her, in lieu of the notice of service hereinabove provided to be given by registered or certified mail, in the following manner:

(1) By having a notice of such service and a copy of the summons and complaint, or other process, served upon the nonresident defendant, if found within the State of Alabama, by any officer duly qualified to serve legal process within the State of Alabama or, if the nonresident defendant is found to be outside the State of Alabama, by a sheriff, deputy sheriff, or United States marshal or deputy United States marshal, or any duly constituted officer qualified to serve like process in the state or the jurisdiction where the nonresident defendant is found; and

(2) The officer's return showing such service, when made, shall be filed in the office of the clerk of the court, or in the court or tribunal wherein the action is pending, on or before the return day of the process or within such further times as the court or tribunal may allow, and the court or tribunal in which the action is pending may order such continuance, or continuances, as may be necessary to afford the nonresident defendant reasonable opportunity to defend the action.

(d) The commissioner shall keep on file for a period of not less than three years a copy of the summons and complaint or other process so served upon the commissioner, together with a record of all such process and of the day, hour, and manner of service.



Section 27-7-29.1 - Exemptions for individuals licensed in other state.

(a) An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in another state shall not be required to complete any prelicensing education or examination. This exemption is only available if the person is currently licensed in that state or if the application is received within 90 days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's producer database records, maintained by the NAIC, its affiliates or subsidiaries, indicate that the producer is or was licensed in good standing for the line of authority requested.

(b) A person licensed as an insurance producer in another state who moves to this state shall, within 90 days of establishing legal residence, make application to become a resident licensee pursuant to Section 27-7-5. No prelicensing education or examination shall be required of that person to obtain any line of authority previously held in the prior state except where the commissioner determines otherwise by regulation.



Section 27-7-29.2 - Notification of assumed name.

An insurance producer doing business under any name other than the producer's legal name is required to notify the commissioner prior to using the assumed name.



Section 27-7-30 - Appointment of producer - Generally.

(a) Each insurer appointing a producer in this state shall file with the commissioner, in a format approved by the commissioner, a notice of appointment within 15 days from the date the agency contract is executed or the first insurance application is submitted, whichever occurs first. An insurer may also elect to appoint a producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request.

(b) Upon receipt of the notice of appointment, the commissioner shall verify within 30 days that the insurance producer is eligible for appointment. If the insurance producer is determined to be ineligible for appointment, the commissioner shall notify the insurer within five days of the commissioner's determination.

(c) An insurer shall pay an appointment fee as set forth in Section 27-4-2 for each insurance producer appointed by the insurer.

(d) An insurer shall remit, in a manner prescribed by the commissioner, a renewal appointment fee as set forth in Section 27-4-2.

(e) Subject to the producer's contract rights, if any, an insurer or authorized representative of the insurer may terminate a producer's appointment at any time. An insurer or authorized representative of the insurer that terminates the appointment, employment, or contract with a producer for any reason shall within 30 days following the effective date of the termination, using a format prescribed by the commissioner, give notice of the termination to the commissioner.

(f) Upon written request of the commissioner, the insurer or authorized representative shall file with the commissioner a statement of the facts relative to the termination and the cause thereof.

(g) The insurer or the authorized representative of the insurer shall promptly notify the commissioner in a format acceptable to the commissioner if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the commissioner in accordance with subsection (f) had the insurer then known of its existence.

(h) Any such information or statement, and information or statements supplemental thereto, shall be privileged and shall not form the basis of, or be admitted as evidence in, any action or proceeding against the insurer, or any director, officer, employee, or representative of the insurer by, or on behalf of, any person affected by the termination.

(i) Each insurer shall give its producers timely written notice of all appointments and renewal of appointments.



Section 27-7-30.1 - Appointment of producer - Notification of termination.

(a) Within 15 days after making the notification required by subsection (e) of Section 27-7-30, the insurer shall mail a copy of the notification to the producer at his or her last known address. If the producer is terminated for cause for any of the reasons listed in Section 27-7-19, the insurer shall provide a copy of the notification to the producer at his or her last known address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier.

(b) Within 30 days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the commissioner. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under Section 27-7-30.3.



Section 27-7-30.2 - Liability for disclosure of information, etc.

(a) In the absence of actual malice, an insurer, the authorized representative of the insurer, a producer, the commissioner, or an organization of which the commissioner is a member and that compiles the information and makes it available to other insurance commissioners or regulatory or law enforcement agencies shall not be subject to civil liability, and a civil cause of action by a producer or other person named in the report as having acted in concert with the producer of any nature shall not arise against these entities or their respective agents or employees, as a result of any statement or information required by or provided pursuant to Section 27-7-30, or any information relating to any statement that may be requested in writing by the commissioner, from an insurer or producer; or a statement by a terminating insurer or producer to an insurer or producer limited solely and exclusively to whether a termination for cause under Section 27-7-30 was reported to the commissioner, provided that the propriety of any termination for cause under Section 27-7-30 is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.

(b) In any action brought against a person that may have immunity under subsection (a) for making any statement required by this section or providing any information relating to any statement that may be requested by the commissioner, the party bringing the action shall plead specifically in any allegation that subsection (a) does not apply because the person making the statement or providing the information did so with actual malice.

(c) Subsection (a) or (b) shall not abrogate or modify any existing statutory or common law privileges or immunities.



Section 27-7-30.3 - Confidentiality and disclosure of information.

(a) Any documents, materials, or other information in the control or possession of the department that is furnished by an insurer, producer, or an employee or agent thereof acting on behalf of the insurer or producer, or obtained by the commissioner in an investigation pursuant to Section 27-7-30, shall be confidential by law and privileged, shall not be subject to any open records or freedom of information laws, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's duties.

(b) Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (a).

(c) With the exception of those documents created by or at the request of a company specifically in connection with the investigation of a producer pursuant to subsections (e) to (h), inclusive, of Section 27-7-30, the confidentiality and privileges extended to the documents pursuant to subsection (a) above do not apply to documents, materials, or other information in the control or possession of an insurer, producer, or an employee or agent thereof, acting on behalf of an insurer or producer. Copies of all documents, materials, and information furnished to the department by an insurer, producer, or an employee or agent on behalf of an insurer or producer, shall be retained in their ordinary and customary location by the insurer or producer for the period provided by law.

(d) In order to assist in the performance of the commissioner's duties under this chapter, the commissioner may do any of the following:

(1) Share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to subsection (a), with other state, federal, and international regulatory agencies, with the NAIC, its affiliates or subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information.

(2) Receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC, its affiliates or subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(3) Enter into agreements governing sharing and use of information consistent with this section.

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subsection (c).

(f) Nothing in this chapter shall prohibit the commissioner from releasing final, adjudicated actions including for cause terminations that are open to public inspection to a database or other clearinghouse service maintained by the NAIC, its affiliates, or subsidiaries of the NAIC.



Section 27-7-30.4 - Failure to report, etc.

An insurer, the authorized representative of the insurer, or producer that fails to report as required under the provisions of Section 27-7-30, or that is found to have reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be fined in accordance with Section 27-1-12.



Section 27-7-31 - Rights of agent following termination of appointment; exception.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-32 - Place of business; display of license.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-7-33 - Records.

(a) A producer shall keep for a period of not less than three years, or two years for business produced under limited lines credit insurance authority, at his or her place of business complete records pertaining to transactions under the producer's license.

(b) Upon the commissioner's request, the producer shall furnish a verified copy of these records to the commissioner to aid in the collection of all privilege taxes due in this state.

(c) The licensee shall exhibit to an insured, at any reasonable time during business hours, records in the producer's office pertaining to policies of the insured upon the insured's demand.



Section 27-7-34 - Placing of insurance by producer not appointed.

(a) On an occasional basis, a producer may place with an insurer for which he or she is not appointed only a kind of insurance or classification thereof for which the producer is licensed by placing the insurance through a duly appointed producer of the insurer.

(b) In addition to any other penalties provided for, the licenses of any licensee violating or participating in the violation of this section may be suspended or revoked in the discretion of the commissioner; and, if so suspended or revoked, the licenses shall not be restored for a period of at least one year.

(c) The commissioner may, by rules or regulations, establish basic responsibilities and limitations for producers operating under this section.



Section 27-7-35 - Division or sharing of commissions by licensees.

(a) No licensee shall divide with others or share in any commissions payable on account of the exercise of a license under this title except a producer may divide or share in the commissions with other producers licensed as to the same kinds of insurance or classifications thereof.

(b) Violation of this section shall be punishable as provided in subsection (b) of Section 27-7-34.



Section 27-7-35.1 - Payment of commission, etc., to person not licensed.

(a) An insurance company or insurance producer shall not pay a commission, service fee, brokerage, or other valuable consideration to a person for selling, soliciting, or negotiating insurance in this state if that person is required to be licensed under this chapter and is not so licensed.

(b) A person shall not accept a commission, service fee, brokerage, or other valuable consideration for selling, soliciting, or negotiating insurance in this state if that person is required to be licensed under this chapter and is not so licensed.

(c) Renewal or other deferred commissions may be paid to a person for selling, soliciting, or negotiating insurance in this state if the person was required to be licensed under this chapter at the time of the sale, solicitation, or negotiation and was so licensed at that time.

(d) An insurer or insurance producer may pay or assign commissions, service fees, brokerages, or other valuable consideration to an insurance agency or to persons who do not sell, solicit, or negotiate insurance in this state, unless the payment would violate Chapter 12 of this title.

(e) Any insurer or producer violating this section shall be liable for a fine in an amount of up to three times the amount of the commission paid. The fine shall be levied and collected by the commissioner. Upon failure to pay the fine the commissioner may, in his or her discretion, revoke the license of the producer or the insurer's certificate of authority, or both.



Section 27-7-36 - Accounting for and payment of trust funds by licensees.

(a) All premiums, return premiums, or other funds belonging to others received by a producer in transactions under the producer's license shall be trust funds so received by the licensee in a fiduciary capacity, and the licensee in the applicable regular course of business shall account for and pay the same to the insurer, insured, producer, or other person entitled thereto.

(b) Any producer who, not being lawfully entitled thereto, diverts or appropriates such funds, or any portion thereof, to his or her own use shall, upon conviction, be guilty of theft of property punishable as provided in Article 1, commencing with Section 13A-8-1, of Chapter 8 of Title 13A.



Section 27-7-37 - Complaints against licensees; notice, hearing, and orders thereon.

(a) The department shall institute a proceeding against a licensee for the imposition of licensee penalties by filing and serving a complaint as to the licensee, giving notice thereof to the licensee and all insurers the licensee is licensed or appointed to represent.

(b)(1) Any person having an interest and feeling aggrieved may file a complaint with the commissioner against any licensee seeking the imposition of licensee penalties against the licensee. The third-party complaint shall be in writing and shall specify in reasonable detail the charge or charges made, the truth of which shall be sworn to by the complainant or some other person who has knowledge of the facts averred.

(2) If, upon reviewing a third-party complaint, the commissioner finds that the charges made therein constitute grounds for the imposition of licensee penalties against the licensee, the commissioner shall forthwith notify the licensee against whom the complaint has been made and serve the licensee with a copy of the complaint and giving notice thereof to all insurers the licensee is licensed or appointed to represent.

(c) The commissioner shall by regulation prescribe the methods through which service of a complaint and other documents are made, which methods may include personal service, service by first class mail or certified mail, service by publication, service by electronic means, or such other alternative or dual methods of service as the commissioner may determine to be reasonably calculated to furnish notice under the circumstances.

(d) Within 30 days after service upon the licensee of the copy of the complaint, the licensee shall file with the commissioner an answer in writing to the charges, either specifically admitting or denying or specifically confessing and avoiding each of the charges made. If the licensee against whom the complaint has been made stands in default for answer, the charges set forth in the complaint shall be taken as admitted and the commissioner may enter an order imposing such licensee penalties as may be warranted without the need for a hearing.

(e) After receipt of the licensee's answer, the commissioner shall fix a time and place for the hearing of the complaint at the commissioner's office or elsewhere as provided in Section 27-2-30 and shall serve notice thereof upon the licensee and any third-party complainant as provided by regulation adopted as directed in subsection (c) of this section. Such notice shall be served at least 20 days before the date fixed for the hearing.

(f) At the time fixed by the commissioner for the hearing, the complaint shall be heard before the commissioner or a deputy appointed by the commissioner, and any third-party complainant and licensee may each be represented by an attorney-at-law and may give the testimony and offer proof, documentary or ore tenus, as to the truth of the charges and any denial thereof.

(g) The commissioner shall have any power of subpoena, subpoena duces tecum or discovery obtaining in the circuit courts of this state, and any party shall have the right, upon request in writing filed with the commissioner, to cause a writ of subpoena to issue out of the office of the commissioner which shall be signed by the commissioner or his or her deputy and directed to the sheriff of any county of this state returnable to the office of the commissioner. The cost of issuing and serving subpoenas and witness fees shall be the same as such costs and fees in the circuit court and shall be recoverable by the prevailing party from the other party. The commissioner shall tax such costs, and, upon the same not being paid within a period of 10 days therefrom, payment thereof may be enforced in any court having jurisdiction over the person of the defaulting party.

(h) The testimony may be taken orally or by deposition, and any party shall have the right of introducing proof by deposition as may obtain in the circuit courts of this state.

(i) The commissioner or a deputy appointed by the commissioner shall preside over the hearing and shall make a written finding of facts upon which his or her decisions shall be based.

(j) The commissioner or the deputy shall, as soon as practicable after the conclusion of the hearing, make a ruling in writing fully disposing of the complaint and a copy of the ruling shall be served upon any third-party complainant, the licensee and all insurers represented by the licensee, as provided by regulation adopted as directed in subsection (c) of this section, addressed to the licensee at the address shown by the records of the commissioner.

(k) Pursuant to such hearing, if the commissioner or deputy finds that the grounds therefor exist under the applicable statute, the commissioner or deputy may impose licensee penalties against the licenses of the licensee complained against.

(l) An order imposing licensee penalties may be appealed within the time stated in, and according to the provisions of, Section 27-2-32.



Section 27-7-38 - Privileged information.

(a) Any communications, complaint, evidence, testimony, document, deposition, affidavit, statement, or other proof filed, given, or proffered at the hearing provided for in Section 27-7-37 shall be absolutely privileged to the same extent as in a court of law and shall never form the subject matter of any action, claim, or proceeding against the person filing, giving, or proffering the same nor against the principal or representative of such person.

(b) Reports of investigation, copies thereof, and information furnished the commissioner by any insurer, agent, solicitor, broker, managing general agent, or service representative and any other person shall be absolutely privileged communications, and no such report, copy, information or document, affidavit, statement, deposition, or testimony so furnished to the commissioner shall ever form the subject matter of any action, claim, or proceeding against any such person.



Section 27-7-39 - Reporting of administrative action, etc.

(a) A producer shall report to the commissioner any administrative action taken against the producer in another jurisdiction or by another governmental agency in this state within 30 days of the final disposition of the matter. This report shall include a copy of the order, consent to order, or other relevant legal documents.

(b) Within 30 days of the initial pretrial hearing date, a producer shall report to the commissioner any criminal prosecution of the producer taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.



Section 27-7-40 - Disposition of fines.

All fines collected pursuant to this chapter shall be deposited to the credit of the State General Fund.



Section 27-7-41 - Validity of certain licenses, appointments.

(a) Every agent, broker, and solicitor license in force immediately prior to January 1, 2002, and existing under any law repealed or amended by Act 2001-702, is valid until its original expiration date, unless earlier terminated in accordance with applicable law. Upon the first renewal under Act 2001-702, the respective licenses shall be replaced by a producer license in a form as provided by Act 2001-702, and shall thereafter be subject to continuation, suspension, revocation, or termination as though originally issued under Act 2001-702.

(b) Any agent appointment in place immediately prior to January 1, 2002, and existing under any law repealed or amended by Act 2001-702 is valid until its original expiration date, unless earlier terminated in accordance with applicable law. Upon the first renewal under Act 2001-702, the agent appointment shall be replaced by a producer appointment in a form as provided by Act 2001-702, and shall thereafter be subject to continuation or termination as though originally issued under Act 2001-702 as follows:

(1) A life agent appointment shall be replaced with a life producer appointment.

(2) A disability agent appointment shall be replaced with an accident and health or sickness, commonly known as disability, producer appointment.

(3) A credit life agent appointment shall be replaced with a credit producer appointment.

(4) A credit disability agent appointment shall be replaced with a credit producer appointment.

(5) A variable annuities agent appointment shall be replaced with a variable life and variable annuity products producer appointment.

(6) A comprehensive property, casualty, and surety agent appointment shall be replaced with a property and a casualty producer appointment.

(7) An automobile, full coverage, agent appointment shall be replaced with an automobile producer appointment.

(8) An industrial fire, commonly known as debit fire, agent appointment shall be replaced with an industrial fire, commonly known as debit fire, producer appointment.

(9) A bail bond agent appointment shall be replaced with a bail bond producer appointment.

(10) A physical damage on household goods agent appointment shall be replaced with a credit producer appointment.

(11) An automobile physical damage only agent appointment shall be replaced with a credit producer appointment.

(12) A credit property and casualty agent appointment shall be replaced with a credit producer appointment.

(13) A rental vehicle agent appointment shall be replaced with a rental vehicle producer appointment.

(c) Every service representative license in force immediately prior to January 1, 2002, and existing under any law repealed or amended by Act 2001-702 is valid until its original expiration date, unless earlier terminated in accordance with applicable law. Upon the first renewal under Act 2001-702, the respective licenses shall be replaced by a service representative license in a form as provided by Act 2001-702, and shall thereafter be subject to continuation, suspension, revocation, or termination as though originally issued under Act 2001-702.

(d) Any service representative appointment in place immediately prior to January 1, 2002, and existing under any law repealed or amended by Act 2001-702 is valid until its original expiration date, unless earlier terminated in accordance with applicable law. Upon the first renewal under Act 2001-702, the service representative appointment shall be replaced by a service representative appointment in a form as provided by Act 2001-702, and shall thereafter be subject to continuation or termination as though originally issued under Act 2001-702, as follows:

(1) A comprehensive property, casualty, and surety service representative appointment shall be replaced with a property and a casualty service representative appointment.

(2) An automobile, full coverage, service representative appointment shall be replaced with an automobile service representative appointment.

(3) An industrial fire, commonly known as debit fire, service representative appointment shall be replaced with an industrial fire, commonly known as debit fire, service representative appointment.

(4) A bail bond service representative appointment shall be replaced with a bail bond service representative appointment.

(5) A physical damage on household goods service representative appointment shall be replaced with a credit service representative appointment.

(6) An automobile physical damage only service representative appointment shall be replaced with a credit service representative appointment.



Section 27-7-42

Any law of this state remaining in force after January 1, 2002, which refers to an insurance agent or broker required prior to January 1, 2002, to be licensed in accordance with Chapter 7 or Chapter 8 of this title shall be deemed a reference to an insurance producer required to be licensed in accordance with Act 2001-702.



Section 27-7-43 - Rules and regulations under amendatory act.

(a) The commissioner may adopt reasonable rules and regulations for the implementation and administration of Act 2001-702.

(b) Prior to the adoption, amendment, or repeal of any regulation to implement Act 2001-702, the commissioner shall give at least 35 days' notice of the intended action by filing notice of the intended action with the Legislative Reference Service for publication in the Alabama Administrative Monthly. The date of publication in the Alabama Administrative Monthly shall constitute the date of the notice. The notice shall include a statement of either the terms or substance of the intended action or description of the subject and issues involved, shall specify a notice period ending not less than 35 days or more than 90 days from the date of this notice, during which period interested persons may present their views thereon, and shall specify the place where, and the manner in which, interested persons may present their views thereon.

(c) All regulations adopted by the commissioner after May 30, 2001, which have not been repealed or revised shall be codified in the Alabama Administrative Code. Regulations adopted prior to May 30, 2001, and still in effect shall be codified in the Alabama Administrative Code within 24 months after May 30, 2001.



Section 27-7-44 - Rules and regulations governing disclosure of nonpublic personal information.

Subject to the requirements of subsection (b) of Section 27-7-43, the commissioner may make reasonable rules and regulations for any person engaged in providing insurance necessary to implement and enforce the privacy provisions of 15 U.S.C. Sections 6801, et seq., being Sections 501, et seq., of Public Law 106-102, commonly known as the "Gramm-Leach-Bliley Act." Notwithstanding the foregoing, rules and regulations adopted by the commissioner pursuant to this section shall not apply to workers' compensation claims, workers' compensation insurance, workers' compensation programs, or employee welfare benefit plans as defined in 29 U.S.C. Section 1002(1) or any third-party administrator to the extent it provides services to a workers' compensation program or employee welfare benefit plan.






Chapter 8 - LIFE AND DISABILITY INSURANCE REPRESENTATIVES.

Section 27-8-1 - "Agent" and "broker" defined; qualifications of applicants for broker's license; filing fee and annual fee for broker's license.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-8-2 - Applicability of chapter.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-8-3 - License - Requirements; forms.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-8-4 - License - Qualifications of licensees; duties as to representation.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-5 - License - Application; certificate of insurer; fees; bond.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-6 - License - Examination - Requirement generally; educational prerequisite; exceptions.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-7 - License - Examination - Rules and regulations; preparation and administration; contracts with testing institutions.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-8 - License - Examination - Textbooks, manuals and other materials.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-10 - License - Examination - Reexamination; fee.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-11 - License - Examination - Agency advisory board.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-12 - License - Issuance or refusal.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-13 - License - Content; number of licenses generally.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-8-14 - License - Issuance of additional licenses.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-8-15 - License - Continuation and expiration; filing of annual statements and fees.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-16 - License - Refusal to renew or continue or suspension or revocation - Grounds.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-17 - License - Refusal to renew or continue or suspension or revocation - Proceedings; appeal of order.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-18 - License - Refusal to renew or continue or suspension or revocation - Privileged information.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-19 - License - Return for cancellation; affidavit in lieu thereof.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-20 - License - Relicensing after revocation.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-8-21 - Temporary licenses.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-22 - Nonresident agents.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-23 - Use of vending machines and credit facilities.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-24 - Termination of agency appointment by insurer.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-25 - Placement of excess or rejected risk by unlicensed agent.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-26 - Notice of change of business address or other changes.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-27 - Payment of commission or other valuable consideration to unlicensed persons not allowed; exceptions.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-8-28 - Accounting for and payment of trust funds by licensees.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.






Chapter 8A - CONTINUING EDUCATION REQUIREMENTS.

Section 27-8A-1 - Continuing education requirements for insurance producers or service representatives.

(a) Any individual licensed in this state as an insurance producer or service representative for the lines of insurance listed in subsection (b), and not exempt under subsection (c), shall satisfactorily complete a minimum of 24 classroom hours biennially of courses, programs of instruction, or seminars as may be approved by the commissioner pursuant to this chapter, three hours of which shall be on the topic of insurance producer ethics. No person holding licenses for more than one line or type of insurance shall be required to complete a greater number of classroom hours than is required of a person holding a license for a single line or type of insurance.

(b) This chapter shall apply to all individuals licensed in this state as insurance producers and service representatives for the following kinds of insurance:

(1) The life lines of authority.

(2) The property lines of authority.

(3) All other lines of insurance for which an examination is required for licensing.

(4) Any combination thereof.

(c) The continuing education requirements of this chapter shall not apply to:

(1) Any person exempt from licensing pursuant to subsection (b) of Section 27-3-27.

(2) Any person licensed only for any kind or kinds of insurance for which an examination is not required by law of this state.

(3) Any person licensed only for limited lines insurance.

(4) Newly licensed producers and service representatives for 12 months following the effective date of their license.

(d) In lieu of the 24 hours required in subsection (a), any producer or service representative employed by another producer or by an insurer to work only in the office of the employer and who is not licensed as a nonresident in any other state shall satisfactorily complete a minimum of 12 classroom hours biennially, two hours of which shall be on the topic of insurance producer ethics .

(e) Any individual exempt from the requirements of this section immediately prior to January 1, 2013, shall continue to be exempt from the requirements of this section after the effective date of this amendatory act, for so long as the individual remains exempt as set forth in this section as it existed immediately prior to January 1, 2013, unless the license is permitted to expire or is otherwise terminated and remains out of effect for a period of 12 consecutive months, in which case the exemption shall no longer be applicable.



Section 27-8A-2 - Failure to comply; extensions.

(a) Any person failing to meet the requirements imposed by this chapter, and who has not been granted an extension of time pursuant to this chapter, or who has submitted to the commissioner a false or fraudulent certificate of compliance shall, after a hearing thereon which hearing may be waived by the person, be subjected to the suspension of all licenses issued for any kind or kinds of insurance, and no further license shall be issued to the person for any kind or kinds of insurance until the person shall have demonstrated to the satisfaction of the commissioner that he or she has complied with all of the requirements of the chapter and all other laws applicable thereto.

(b) The commissioner may grant a three-month extension for complying with the continuing education requirement under this chapter. To receive an extension under this subsection, a licensee shall file a request with the commissioner on a form provided by the commissioner. After a licensee files a request for an extension, the license of the licensee remains in effect until the commissioner makes a decision on the request. If the commissioner denies a licensee's request for an extension, the licensee shall complete continuing education requirements under this chapter within thirty days after the commissioner notifies the licensee of the denial.

(c) The commissioner may grant an extension for more than three months upon a showing that the licensee is unable to perform the normal duties of an insurance producer or upon other similar special circumstances as may be approved by the commissioner.



Section 27-8A-3 - Qualification of courses and programs.

The courses or programs subject to this chapter shall include any course, seminar, industry recognized certification program, and out-of-state reciprocal program, program of classroom instruction, or independent self-study course authorized, developed, or sanctioned by an authorized insurer or recognized statewide association of insurance producers and shall, subject to the approval of the commissioner, qualify for the equivalency of the number of classroom hours assigned thereto by the commissioner. Any independent self-study course authorized, developed, or sanctioned by any authorized insurers or recognized state producers association, which includes an appropriate testing instrument administered by a third-party proctor requiring a passing grade of 70 percent to successfully complete and is approved by the commissioner, shall qualify for the equivalency of the number of classroom hours assigned thereto by the commissioner. Programs or courses shall be directly related to the producer's insurance product and contribute to the technical competence of the producer. All courses, course providers, and certifications, pursuant to this chapter, are subject to audit by the commissioner at any time. Course or course providers may be disqualified at the discretion of the commissioner. The commissioner may contract for computer services and equipment necessary to administer the provisions of this chapter, but there shall be no additional cost or fee to licensees except as otherwise specifically provided in this title.



Section 27-8A-4 - Advisory committee generally.

The commissioner shall appoint an advisory committee to advise him or her on continuing education and other insurance matters to consist of the following members: One representative of a statewide association of life and health insurance producers, one representative of a statewide association of property and casualty insurance producers, one representative of an association of Alabama-based life insurance companies, one representative of a property and casualty insurance company, one representative of a statewide association representing health insurance producers, one member of the Alabama Senate, and one member of the Alabama House of Representatives. Members of this committee shall be appointed for terms concurrent with the term of office of the Governor of the State of Alabama and shall be entitled to a per diem allowance equal to the per diem allowance paid to state employees in the amount current at the time of the meeting.



Section 27-8A-5 - Qualification for teaching approved course or seminar.

A person teaching any approved course of instruction or lecturing at any approved seminar shall qualify for the same number of classroom hours as would be granted to a person taking and successfully completing such course, seminar, or program.



Section 27-8A-6 - Compliance with requirements.

Neither an employer of a producer or service representative nor any insurer appointing a producer or service representative shall be responsible or liable in any way for the failure of any producer or service representative to meet the requirements of this chapter or to maintain the necessary records. No employer or insurer shall be required to investigate or inquire whether the producer or service representative has met the requirements specified herein prior to the individual becoming appointed as a producer or service representative for the employer or insurer. The responsibility for complying with the requirements of Sections 27-8A-1 and 27-8A-2 shall rest solely on the producer or service representative.



Section 27-8A-7 - Written certification as to successfully completed courses, programs, or seminars.

Every person subject to this chapter, or the employer of the person, and every authorized provider of continuing education courses and programs shall furnish upon request, in a form satisfactory to the commissioner, written certification as to the courses, programs, or seminars of instruction taken and successfully completed by the person to meet the requirements of this chapter.



Section 27-8A-8 - Filing of false statement; revocation of license.

Any person who files a false statement under this chapter, with knowledge of the falsity of the statement, is guilty of deceit. The commissioner may, after notice and hearing, revoke any license issued by the commissioner to a person found guilty of deceit under this section.



Section 27-8A-9 - Collection of fees; deposit in State Treasury.

(a) The commissioner shall collect the following fees in the administration and enforcement of this chapter:

(1) License renewal fees paid in connection with the biennial application for license renewal by producers and service representatives........... $70.

(2) Late filing fee, to be paid by each producer and service representative failing to timely renew a license........... $50.

(3) Provider authority initial filing fee, a one-time fee to be paid by each education course provider for authority to offer continuing education courses in this state........... $300.

(4) Provider authority annual renewal fee, to be paid by each education course provider for continuation of authority to offer continuing education courses in this state........... $100.

(5) Course approval filing fee, to be paid by the provider for the approval of each education course or program to be offered in this state (one-time fee per course, with no need for renewal)........... $50.

(b) The fees collected pursuant to this section shall be deposited in the State Treasury to the credit of the Insurance Department Fund.



Section 27-8A-10 - Insurance Agents and Brokers Continuing Education Fund - Creation; disbursements; carry over of unexpended balances.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-8A-11 - Application of fees paid by course providers prior to April 23, 1996; credit for courses completed within one year prior to April 23, 1996.

(a) Any fees paid by a course provider prior to April 23, 1996, for qualification to become a course provider shall be applied as credits against future fees due to the department for qualification to become a course provider under this chapter.

(b) Agents, service representatives, and brokers who have, within one year prior to April 23, 1996, completed continuing education courses approved by the commissioner and which have not been applied for continuing education requirements in a state other than Alabama, shall receive appropriate credit toward future continuing education requirements after April 23, 1996.



Section 27-8A-12 - Compliance forms not required for at least three months from April 23, 1996.

Repealed by Act 2001-702, p. 1509, §16, effective January 1, 2002.



Section 27-8A-13 - Background investigations for license applicants.

The commissioner may conduct background investigations, to include criminal history inquiries, for all applicants for license as an insurance producer prior to the issuance of the license.






Chapter 9 - ADJUSTERS.

Section 27-9-1 - "Adjuster" defined.

Repealed by Act 2011-637, §3, effective January 1, 2012.

(a) An "adjuster" is a person who, for compensation as an independent contractor, or as the employee of such an independent contractor or for fee or commission, investigates and negotiates settlement of claims arising under insurance contracts on behalf of the insurer.

(b) The definition of adjuster shall not include, nor require, a license of the following:

(1) A licensed attorney-at-law who is qualified to practice law in this state; or

(2) A salaried employee of an insurer.



Section 27-9-2 - License - Requirement; application; issuance; fee; firms and corporations.

Repealed by Act 2011-637, §3, effective January 1, 2012.

(a) No person shall in this state act as, or hold himself out to be, an adjuster unless then licensed therefor under this chapter. Application for license shall be made to the commissioner according to forms as prescribed and furnished by him.

(b) The commissioner shall promptly issue a license to each person who has properly completed application therefor and who is qualified for the license under this chapter.

(c) At time of application for the license, the applicant shall tender to the commissioner the license fee specified in Section 27-4-2. If the license is refused, the commissioner shall refund the license fee to the applicant or person entitled thereto.

(d) Firms and corporations, as well as individuals, may be licensed as an adjuster. Each individual associated in such firm or corporation and who exercises, or proposes to exercise, license powers shall file application with the commissioner, pay the license fee and qualify as though for an individual license. The license issued to a firm or corporation shall list thereon all individuals who are thereby authorized to act as an adjuster or, in lieu thereof, the commissioner may issue a separate license as to each such individual.

(e) The license fee provided for in this section is payable to the state, as provided in Section 27-4-2, and no license or fee shall be paid to the county.



Section 27-9-3 - License - Qualifications.

Repealed by Act 2011-637, §3, effective January 1, 2012.

To be licensed as an adjuster, the applicant must be qualified therefor as follows:

(1) Must be an individual 19 years of age or more;

(2) Must be a resident in and of Alabama or resident of another state which will permit residents of Alabama regularly to act as adjusters in such other state;

(3) Must be a full-time salaried employee of a licensed adjuster, or a graduate of a recognized law school or must have had experience or special education or training as to the handling of loss claims under insurance contracts of sufficient duration and extent reasonably to make him competent to fulfill the responsibilities of an adjuster; and

(4) Must be trustworthy and of good character.



Section 27-9-4 - License - Authority to act as adjuster without license.

Repealed by Act 2011-637, §3, effective January 1, 2012.

No such adjuster's license, or qualifications therefor, shall be required as to any adjuster who is sent into this state by, and on behalf of, an insurer for the purpose of investigating or making adjustment of a particular loss of unique and unusual character under an insurance policy or for the adjustment of a series of losses resulting from a catastrophe common to all such losses and on behalf of, as authorized by, an insurer as to which he is licensed as agent under this title. An agent may, from time to time, act as an adjuster without a license as an adjuster, but no such agent shall act as an adjuster for an insurer with which he has a contract providing for compensation retrospectively contingent upon losses incurred under insurance sold or serviced by him.



Section 27-9-5 - License - Continuation and expiration.

Repealed by Act 2011-637, §3, effective January 1, 2012.

(a) An adjuster license shall continue in force until expired, suspended, revoked or otherwise terminated, but subject to payment to the commissioner biennially, on or before December 31, of the renewal year, of the continuation fee stated in Section 27-4-2, accompanied by written request for the continuation.

(b) Any license as to which the fee and request for continuation is not received by the commissioner as required in subsection (a) of this section, shall be deemed to have expired at midnight on December 31, mentioned in subsection (a) of this section. Request for continuation of any such license and/or payment of the continuation fee therefor which is received by the commissioner after such December 31, but before the next following February 15, may be accepted and effectuated by the commissioner, in his discretion, if accompanied by a continuation fee of one and one-half times the continuation fee otherwise required.



Section 27-9-6 - License - Suspension, revocation or refusal to continue.

Repealed by Act 2011-637, §3, effective January 1, 2012.

(a) The commissioner may suspend for not more than 12 months or may revoke or refuse to continue any adjuster license if, after a hearing held on not less than 20 days' advance notice to the licensee of such hearing and of the charges against him by registered or certified mail as provided in subsection (c) of Section 27-2-18, he finds that as to the licensee any one or more of the following causes exist:

(1) For any cause for which issuance of the license could have been refused had it then existed and been known to the commissioner;

(2) For obtaining or attempting to obtain any such license through misrepresentation or fraud;

(3) For violation of or noncompliance with any applicable provision of this title or for willful violation of any lawful rule, regulation, or order of the commissioner;

(4) For misappropriation or conversion to his own use or illegal withholding of moneys or property belonging to policyholders, or insurers, or beneficiaries, or others and received in conduct of business under the license;

(5) Conviction, by final judgment, of a felony involving moral turpitude; or

(6) If in the conduct of his affairs under the license the licensee has used fraudulent or dishonest practices or has shown himself to be incompetent or untrustworthy.

(b) The license of a firm or corporation may be suspended, revoked or refused also for any of such causes as relate to any individual designated in the license to exercise its powers.

(c) Any party to the hearing, referred to in subsection (a) of this section, who is aggrieved by the suspension, revocation or refusal to continue a license may appeal from the commissioner's order relative thereto as provided in Section 27-2-32.



Section 27-9-7 - License - Return to commissioner; affidavit in lieu thereof.

Repealed by Act 2011-637, §3, effective January 1, 2012.

(a) All licenses issued under this chapter, although issued and delivered to the licensee, shall at all times be the property of the State of Alabama. Upon any expiration, termination, suspension, or revocation of the license, the licensee, or other person having possession or custody of the license, shall forthwith deliver it to the commissioner either by personal delivery or by mail.

(b) As to any license lost, stolen or destroyed while in the possession of any such licensee or person, the commissioner may accept in lieu of return of the license the affidavit of the licensee or other person responsible for, or involved in, the safekeeping of such license concerning the facts of such loss, theft, or destruction.



Section 27-9-8 - Office and records of licensee.

Repealed by Act 2011-637, §3, effective January 1, 2012.

Each adjuster must have and maintain in this state an office accessible to the public and keep therein the usual and customary records pertaining to transactions under the license. Records relative to a particular transaction shall be so retained for not less than one year thereafter. This section shall not be deemed to prohibit maintenance of such an office in the home of the licensee. The license of the adjuster shall show the address of his office, and the licensee shall promptly give written notice to the commissioner of any change of such address.






Chapter 9A - INDEPENDENT ADJUSTERS.

Section 27-9A-1 - Purpose and scope.

This chapter governs the qualifications and procedures for licensing independent adjusters. It specifies the duties of and restrictions on independent adjusters.



Section 27-9A-2 - Definitions.

For purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) APPRENTICE INDEPENDENT ADJUSTER. As defined in Section 27-9A-11.

(2) BUSINESS ENTITY. A corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

(3) COMMISSIONER. The Alabama Commissioner of Insurance.

(4) HOME STATE. The District of Columbia and any state or territory of the United States in which an independent adjuster maintains the principal place of residence or business of the adjuster and in which the adjuster is licensed to act as a resident independent adjuster. In the case of a resident of a Canadian province, or if the resident state or territory does not license independent adjusters for the line of authority sought, the home state of the independent adjuster shall be any state in which the independent adjuster is licensed and in good standing, as designated by the adjuster.

(5) INDEPENDENT ADJUSTER. As defined in Section 27-9A-3.

(6) INDIVIDUAL. A natural person.

(7) INSURER. As defined in Section 27-1-2.

(8) NAIC. The National Association of Insurance Commissioners, its subsidiaries and affiliates, and any successor thereof.

(9) PERSON. An individual or business entity.

(10) STATE OF EMERGENCY. An event for which the existence of a state of emergency has been declared by the Governor or the Legislature under Section 31-9-8.

(11) UNIFORM INDIVIDUAL APPLICATION. The versions of the NAIC Uniform Individual Application for a license and for renewal or continuation of a license current as of the time of use.

(12) UNIFORM BUSINESS ENTITY APPLICATION. The versions of the NAIC Uniform Business Entity Application for a license and for renewal or continuation of a license current as of the time of use.



Section 27-9A-3 - Independent adjuster defined; exclusions.

(a) For purposes of this chapter, an "independent adjuster" is a person who, for compensation as an independent contractor or as an employee of an independent contractor, undertakes on behalf of an insurer to ascertain and determine the amount of any claim, loss, or damage payable under a contract of property, casualty, or workers' compensation insurance or to effect settlement of such claim, loss, or damage. This chapter shall not be construed to permit persons not licensed as attorneys to engage in activities constituting the practice of law.

(b) An independent adjuster does not include any of the following:

(1) Attorneys-at-law admitted to practice in this state when acting in their professional capacity as an attorney.

(2) A salaried employee of an insurer.

(3) A person employed solely to obtain facts surrounding a claim or to furnish technical assistance to a licensed independent adjuster.

(4) An individual who is employed to investigate suspected fraudulent insurance claims but who does not adjust losses or determine claims payments.

(5) A person who solely performs executive, administrative, managerial, or clerical duties or any combination thereof and who does not investigate, negotiate, or settle claims with policyholders, claimants, or their legal representative.

(6) A licensed health care provider or its employee who provides managed care services so long as the services do not include the determination of compensability.

(7) A managed care organization or any of its employees or an employee of any organization providing managed care services so long as the services do not include the determination of compensability.

(8) A person who settles only reinsurance or subrogation claims.

(9) An officer, director, manager, or employee of an authorized insurer, surplus lines insurer, a risk retention group, or an attorney-in-fact of a reciprocal insurer.

(10) A U.S. manager of the United States branch of an alien insurer.

(11) A person who investigates, negotiates, or settles life, accident and health, annuity, or disability insurance claims.

(12) Under a self-insured arrangement, an individual employee who adjusts claims on behalf of his or her employer.

(13) A licensed insurance producer appointed to represent the insurer, attorney-in-fact of a reciprocal insurer, or managing general agent of the insurer, to any of whom claim authority has been granted by the insurer.

(14)a. An individual who collects portable consumer electronic device insurance claim information from insureds or claimants, enters such data into an automated claims adjudication system, and furnishes claim information to the insureds or claimants from the results of such system.

b. For purposes of this subdivision, the individual must be an employee of a licensed independent adjuster or of a licensed insurance producer exempt from adjuster licensure pursuant to subdivision (13) or of an affiliate of either a licensed independent adjuster or a licensed insurance producer exempt from adjuster licensure pursuant to subdivision (13), but in any case where no more than 25 such individuals are under the supervision of a single individual licensed independent adjuster or insurance producer.

c. For purposes of this subdivision, "automated claims adjudication system" means a preprogrammed computer system designed for the collection, data entry, calculation, and system-generated final resolution of claims which meets all of the following:

1. It shall only be utilized by a licensed independent adjuster, licensed insurance producer, or by individuals supervised by a licensed independent adjuster or insurance producer pursuant to this subdivision.

2. It shall comply with all claims payment requirements of the insurance code.

d. For purposes of this subdivision, "portable consumer electronic device" means a personal, self-contained, easily carried by an individual, battery-operated electronic communication, viewing, listening, recording, gaming, computing, or global position device, and other similar devices and their accessories.

e. The licensed independent adjuster or insurance producer who supervises the individuals shall file a report with the commissioner indicating an intention to operate pursuant to this subdivision.



Section 27-9A-4 - License required.

A person shall not act or hold the person out as an independent adjuster in this state unless the person is licensed as an independent adjuster in accordance with this chapter.



Section 27-9A-5 - Registration of emergency independent adjusters.

(a) In the event of a state of emergency, a person who is otherwise qualified to adjust claims, but is not already licensed as an independent adjuster in this state, may act as an emergency independent adjuster and adjust claims for an insurer in this state in accordance with this section.

(b) The insurer shall file with the commissioner a registration of each individual that will act as an emergency independent adjuster on behalf of the insurer within five days of deployment to adjust claims arising from the state of emergency.

(c) The registration shall be in a format prescribed by the commissioner and shall provide the following information:

(1) Name of the individual.

(2) Social Security number of the individual.

(3) Name of insurer the independent adjuster will represent.

(4) Effective date of the contract between the insurer and independent adjuster.

(5) Catastrophe or loss control number.

(6) Catastrophe event name.

(7) Any other information the commissioner deems necessary.

(d) An emergency independent adjuster's registration shall remain in force for a period not to exceed 90 days unless extended by the commissioner.

(e) At the time of registration, the commissioner shall collect from the insurer a fee set by the commissioner not to exceed fifty dollars ($50) for each emergency independent adjuster registered. The fee shall be deposited in the State Treasury to the credit of the Insurance Department Fund.

(f) The commissioner may establish by rule any additional standards or procedures necessary to allow for the registration of emergency independent adjusters in this state in accordance with this section.

(g) A registered emergency independent adjuster shall be subject to Sections 27-9A-12, 27-9A-14, 27-9A-15, and Chapter 12 of this title to the same extent as if licensed as an independent adjuster in this state.



Section 27-9A-6 - Application for license.

(a) An individual applying for a resident independent adjuster license shall apply to the commissioner on the appropriate NAIC Uniform Individual Application and declare under penalty of suspension, revocation, or refusal of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual:

(1) Is at least 18 years of age.

(2) Is eligible to designate this state as his or her home state.

(3) Has not committed any act that is a ground for probation, suspension, revocation, or refusal of an independent adjuster's license as set forth in Section 27-9A-12.

(4) Has completed a prelicensing course of study for the line of authority for which the person has applied.

(5) Has successfully passed the examination for the line of authority for which the person has applied.

(6) Has paid the fees set forth in Section 27-4-2.

(b) The commissioner may contract with non-governmental entities, including the NAIC, to perform any ministerial functions, including the collection of fees and data, related to licensing that the commissioner may deem appropriate. The commissioner may require that license applications, license renewal applications, and supporting documentation be filed and all required fees and charges be paid electronically through systems operated or maintained by the non-governmental entities.

(c) No resident of another state or of the District of Columbia or of Canada may be licensed pursuant to this section or may designate Alabama as his or her home state unless the person has successfully passed the independent adjuster examination and has otherwise complied with the other applicable portions of this section.

(d) A business entity applying for a resident independent adjuster license shall apply to the commissioner on the appropriate NAIC Uniform Business Entity Application and declare under penalty of suspension, revocation, or refusal of the license that the statements made in the application are true, correct, and complete to the best of the business entity's knowledge and belief. Before approving the application, the commissioner shall find that the business entity:

(1) Is eligible to designate this state as its home state.

(2) As applicable, has qualified or registered with the office of the Secretary of State to engage in business in this state.

(3) Has designated an individual independent adjuster licensed in this state as responsible for the business entity's compliance with this chapter and with the insurance laws and rules of this state.

(4) Has not committed an act that is a ground for probation, suspension, revocation, or refusal of an independent adjuster's license as set forth in Section 27-9A-12.

(5) Has paid the fees set forth in Section 27-4-2.

(e) The commissioner may require any documents reasonably necessary to verify the information contained in the application.



Section 27-9A-7 - License; license renewal; name or address change.

(a) Unless denied licensure pursuant to Section 27-9A-12, a person who meets the requirements of Sections 27-9A-6 and 27-9A-8 shall be issued an independent adjuster license. An independent adjuster may qualify for a license in one or more of the following lines of authority:

(1) Property and casualty.

(2) Workers' compensation.

(3) Crop.

(b) An independent adjuster license shall be initially renewed in accordance with a schedule prescribed by the commissioner and shall thereafter be subject to renewal on a biennial basis. A renewal shall be effected by submitting a renewal application, by paying the fee for renewal prescribed in Section 27-4-2, and by meeting the requirements for renewal, including any applicable continuing education requirements, before the due date for renewal. A license expires if not renewed by the due date for renewal.

(c) Within the first 30 days following the date an independent adjuster license expires, a reinstatement retroactive to the expiration date shall be effected by submitting a renewal application, by paying a fee of one and one-half times the renewal fee required in Section 27-4-2, and by meeting the other requirements for renewal including any applicable continuing education requirements.

(d) After the first 30 days following the date an independent adjuster license expires, but within 12 months after the expiration date, the license may be reinstated effective as of the reinstatement by submitting a renewal application, by paying a fee of double the renewal fee required in Section 27-4-2, and by meeting the other requirements for renewal including any applicable continuing education requirements.

(e) After an independent adjuster license has been expired 12 months, the person shall reapply pursuant to Section 27-9A-6 to again become licensed.

(f) An independent adjuster who is unable to comply with license renewal procedures and requirements due to military service, long-term medical disability, or some other extenuating circumstance may request a waiver of same and a waiver of any examination requirement, fine, or other sanction imposed for failure to comply with renewal procedures.

(g) The license shall contain the licensee's name, address, personal identification number, the dates of issuance and expiration, and any other information the commissioner deems necessary.

(h) The independent adjuster shall inform the commissioner of a change in legal name or address within 30 days of the change in a manner prescribed by the commissioner. Failure to timely inform the commissioner of a change in legal name or address shall result in a penalty of fifty dollars ($50). If the penalty is not paid within 30 days after notice of the penalty assessment, the license shall be suspended until the penalty is paid.



Section 27-9A-8 - Prelicensing course and examination.

(a)(1) Every individual subject to the examination required in subsection (b) shall first complete a prelicensing course consisting of 20 classroom hours per line of authority, or equivalent individual instruction.

(2) The prelicensing course shall have been completed within 12 months before the date of the related examination as shown on the certificate furnished by the prelicensing course provider.

(3) Every prelicensing course provider shall apply annually for the continued authority to issue certificates of completion under rules to be prescribed by the commissioner.

(4) At the time of initial approval and annually thereafter, the commissioner shall collect from each prelicensing course provider a fee set by the commissioner not to exceed one hundred dollars ($100). The fee shall be deposited in the State Treasury to the credit of the Insurance Department Fund. Public institutions shall be exempt from paying the fee, but shall otherwise be subject to the rules applicable to other providers.

(b)(1) An individual intending to apply for an independent adjuster license shall pass a written examination unless exempt pursuant to Section 27-9A-9.

(2) The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an independent adjuster, and the insurance laws and regulations of this state. Examinations required by this section shall be developed and conducted under rules prescribed by the commissioner.

(3) Each individual applying for an examination shall furnish a certificate of completion of the prelicensing course from an authorized prelicensing course provider and pay a non-refundable fee prescribed by the commissioner as set forth in Section 27-4-2.

(4) The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations and collecting the nonrefundable fee set forth in Section 27-4-2.

(5) An individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

(6) No individual who has taken and failed to pass two examinations given pursuant to this section for a particular line of insurance shall be entitled to take any further examination for that line of insurance until after the expiration of three months from the date of the last examination which the individual failed to pass. If the individual fails to pass the examination after two more attempts, the individual shall not be eligible to take any further examination for that line of insurance until after the expiration of six months from the date of the last unsuccessful examination. An examination fee shall be paid for each and every examination.



Section 27-9A-9 - Exemptions from examination.

(a) An individual applicant for an independent adjuster license in this state shall not be required to complete any prelicensing course or examination if the person is currently licensed in another state for the same line or lines of authority based on an independent adjuster examination or if such state license has expired and the application is received by this state within 90 days of expiration. The applicant shall either provide certification from the other state that the applicant's license is currently in good standing or was in good standing at the time of expiration or the state's producer database records maintained by the NAIC must indicate that the applicant is or was licensed in good standing. The certification must be of a license with the same line of authority for which the individual has applied.

(b) A person licensed as an independent adjuster in another state based on an independent adjuster examination who, within 90 days of establishing legal residency in this state, applies to become a resident independent adjuster licensee pursuant to Section 27-9A-6 shall not be required to complete a prelicensing course or an examination.

(c) An individual who applies for an independent adjuster license in this state who was previously licensed as an independent adjuster in this state shall not be required to complete a prelicensing course or examination, but this exemption is only available if the application is received within 12 months of the cancellation of the applicant's previous license in this state and if, at the time of cancellation, the applicant was in good standing in this state.

(d) An individual applicant for an independent adjuster license in this state shall not be required to complete a prelicensing course or examination if the applicant was previously employed for a minimum of 20 years as an adjuster in this state by an insurance company licensed in this state and the applicant submits his or her application within 12 months of leaving the employment of the company. The insurance company, upon request, shall certify to the department the time period that the applicant was employed by the insurance company.

(e) An individual applicant for an independent adjuster license in this state shall not be required to complete any prelicensing course or examination if the applicant holds a certification from a person or entity approved by the commissioner that provides adjuster education and training and that requires, as a prerequisite to certification, an examination substantially equivalent to that of this state. The applicant shall provide evidence of current certification.



Section 27-9A-10 - Nonresident license.

(a) Unless refused licensure pursuant to Section 27-9A-12, a nonresident person shall receive a nonresident independent adjuster license if:

(1) The person is currently licensed in good standing as an independent adjuster in the resident or home state of the person.

(2) The person has applied for a license and has paid the fees required by Section 27-4-2.

(3) If a business entity, and as applicable, the entity has qualified or registered with the office of the Secretary of State to engage in business in this state.

(4) The person's designated home state awards nonresident independent adjuster licenses to persons of this state on the same basis.

(b) The commissioner may verify the independent adjuster's licensing status through any appropriate database, including the Producer Database maintained by the NAIC or may request certification of good standing as described in subsection (a) of Section 27-9A-9.

(c) As a condition to the continuation of a nonresident independent adjuster license in this state, the licensee shall maintain a resident independent adjuster license in the adjuster's home state. A licensee shall notify the commissioner within 30 days if the independent adjuster license terminates for any reason and shall include the new address if the licensee has obtained a resident license in a new resident or home state. Termination of a resident or home state license shall terminate the nonresident independent adjuster license in this state unless the termination is due to the independent adjuster being issued a new resident independent adjuster license in a new resident or home state, provided the new resident or home state awards nonresident independent adjuster licenses to persons of this state on the same basis.

(d) No resident of Canada may be licensed as a non-resident independent adjuster unless the person has obtained a resident or home state independent adjuster license.



Section 27-9A-11 - Apprentice independent adjuster license.

(a) The apprentice independent adjuster license is a temporary license for an individual residing in this state who is qualified for an independent adjuster license except as to having taken and passed the prelicensing course and examination.

(b) An individual applying for an apprentice independent adjuster license shall apply to the commissioner on the appropriate NAIC Uniform Individual Application and declare under penalty of suspension, revocation, or refusal of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual:

(1) Is at least 18 years of age.

(2) Is a resident of this state.

(3) Has a business or mailing address in this state.

(4) Has not committed any act that is a ground for probation, suspension, revocation, or denial of licensure as set forth in Section 27-9A-12.

(5) Has paid the fees for an individual independent adjuster license as set forth in Section 27-4-2.

(c) The apprentice independent adjuster license shall be subject to the following terms and conditions:

(1) Accompanying the apprentice adjuster application shall be an attestation from an independent adjuster licensed in this state with the same lines of authority for which the apprentice has applied certifying that the apprentice will be subject to training, direction, and control by the licensed independent adjuster and further certifying that the licensed independent adjuster assumes responsibility for the actions of the apprentice in the apprentice's capacity as an independent adjuster. A licensed independent adjuster shall not supervise more than five active apprentice adjuster licensees at any given time.

(2) The apprentice independent adjuster is only authorized to adjust claims in this state.

(3) The apprentice licensee is restricted to participation in the adjusting of claims subject to the review and final determination of the claim by the supervising licensed independent adjuster.

(4) Compensation of an apprentice independent adjuster shall be on a salaried or hourly basis only.

(5) At any time during the period of the license the apprentice independent adjuster may complete the prelicensing course and take the examination required by Section 27-9A-8. If the apprentice independent adjuster successfully completes the independent adjuster examination, the apprentice independent adjuster license shall automatically terminate and an independent adjuster license shall be issued in place thereof.

(6) The apprentice independent adjuster license is valid for a period not to exceed 12 months and is nonrenewable. An individual may only hold an apprentice independent adjuster license once in his or her lifetime.

(7) An apprentice independent adjuster shall be subject to Sections 27-9A-12, 27-9A-14, 27-9A-15, and Chapter 12 of this title to the same extent as if licensed as an independent adjuster in this state.



Section 27-9A-12 - License denial, non-renewal, or revocation.

(a) The commissioner may place on probation, suspend, revoke, or refuse to issue or renew an independent adjuster's license, an apprentice independent adjuster's license, or the registration of an emergency independent adjuster, or may levy a civil penalty in accordance with subsection (d), or any combination of these actions, for any one or more of the following causes:

(1) Providing incorrect, misleading, incomplete, or materially untrue information in the license application.

(2) Violating any insurance laws, rules, subpoena, or order of the commissioner or of another state's insurance regulator.

(3) Obtaining or attempting to obtain a license or registration through misrepresentation or fraud.

(4) Improperly withholding, misappropriating, or converting any monies or properties received in the course of acting as an adjuster of any type or in otherwise doing insurance business in this state or elsewhere.

(5) Intentionally misrepresenting the terms of an actual insurance contract.

(6) Having been convicted of a felony.

(7) Having admitted or been found to have committed any insurance unfair trade practice or fraud.

(8) Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility, in the course of acting as an adjuster of any type or otherwise in the conduct of business in this state or elsewhere.

(9) Having an independent adjuster license, company or employee adjuster license, public adjuster license, emergency adjuster license or registration or its equivalent, or insurance producer license or its equivalent suspended, revoked, or refused in any other state, province, district, or territory.

(10) Forging another's name to any document related to an insurance transaction or in connection with a claim being adjusted by the adjuster.

(11) Cheating, including improperly using notes or any other reference material, to complete an examination for a license.

(12) Failing to comply with an administrative or court order imposing a child support obligation.

(13) Failing to pay state income tax or comply with any administrative or court order directing payment of state income tax which remains unpaid.

(b) In the event the action by the commissioner is to refuse application for licensure or renewal of an existing license, the commissioner shall notify the applicant or licensee in writing, advising of the reason for the refusal. The applicant or licensee may make written demand upon the commissioner within 30 days for a hearing before the commissioner to determine the reasonableness of the refusal. The hearing shall be held pursuant to Chapter 2 of this title.

(c) If the commissioner finds, after a hearing, that an individual licensee's violation occurred while acting on behalf of or representing the business entity and that the violation was known by one or more of the business entity's partners in the partnership, corporate officers in a corporation, or managers of the limited liability company and that the violation was neither reported to the commissioner nor was corrective action taken in relation thereto, the licenses of such individual employees or personnel of a business entity may be placed on probation, suspended, or revoked.

(d) In the absence of a greater fine specifically provided elsewhere in this title, and in addition to or in lieu of any applicable probation, suspension, revocation, or refusal, a person may, in the sole discretion of the commissioner after a hearing, additionally be subject to a civil fine in an amount not to exceed ten thousand dollars ($10,000) per violation.

(e) The commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this chapter or elsewhere in this title against any person who is under investigation for or charged with a violation of this chapter or this title even if the person's license or registration has been surrendered or has expired by operation of law.



Section 27-9A-13 - Continuing education.

(a) An individual who holds an independent adjuster license and who is not exempt under subsection (b) shall satisfactorily complete a minimum of 24 hours of continuing education courses as may be approved by the commissioner, of which three hours must be in ethics, reported to the commissioner on a biennial basis in conjunction with the license renewal cycle.

(b) This section shall not apply to:

(1) Licensees not licensed for one full year prior to the end of the applicable continuing education biennium.

(2) Licensees holding nonresident independent adjuster licenses who have met the continuing education requirements of their designated home state and whose home state gives credit to residents of this state on the same basis.

(3) Licensees holding a certification from a person or entity approved by the commissioner that provides adjuster education and training and that requires, as a condition to maintenance of such certification, continuing education coursework substantially equivalent to that of this state.

(c) Only continuing education courses and providers approved by the commissioner shall be used to satisfy the continuing education requirements of this section. Continuing education providers and courses shall be subject to the same requirements and fees set forth in Chapter 8A of this title.

(d) The commissioner shall prescribe the number of hours of continuing education credit for each continuing education course approved. Continuing education courses submitted in accordance with a reciprocal agreement the commissioner enters with other states shall be approved according to the provisions of the reciprocal agreement.

(e) If a continuing education course requires successful completion of a written examination, no continuing education credit shall be given to licensees who do not successfully complete the written examination.

(f) An individual teaching any approved continuing education course shall qualify for the same number of hours of continuing education credit as would be granted to a licensee taking and satisfactorily completing the course.



Section 27-9A-14 - Record retention.

An independent adjuster shall maintain a copy of each contract between the independent adjuster and the insurer and comply with the record retention policy as agreed to in that contract. Records retained by an independent adjuster shall be made available for review or inspection if requested by the commissioner or authorized representatives of the commissioner.



Section 27-9A-15 - Standards of conduct of independent adjusters.

In the conduct of business in this state, each independent adjuster, apprentice adjuster, and emergency independent adjuster shall:

(1) Be honest and fair in all communications with the insured, the insurer, and the public.

(2) Give policyholders and claimants prompt, knowledgeable service, and courteous, fair, and objective treatment at all times.

(3) Not give legal advice or engage in activities which are the unauthorized practice of law, and not deal directly with any policyholder or claimant who is represented by legal counsel without the consent of the legal counsel involved.

(4) Comply with all local, state, and federal privacy and information security laws, if applicable.

(5) Identify himself or herself as an independent adjuster and, if applicable, identify his or her employer when dealing with any policyholder or claimant.

(6) Not have any financial interest in any adjustment or acquire any interest or title in salvage without first receiving written authority from the principal.

(7) Comply with Chapter 12 of this title and any regulations implementing that chapter.



Section 27-9A-16 - Reporting of actions.

(a) An independent adjuster shall report to the commissioner any administrative action taken against the independent adjuster by a governmental agency in another jurisdiction or by another governmental agency in this state within 30 days of the final disposition of the matter. This report shall include a copy of the order, consent order, and any other relevant legal documents.

(b) Within 30 days of the initial pretrial hearing date, an independent adjuster shall report to the commissioner any criminal action taken against the independent adjuster in this or any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.



Section 27-9A-17 - Fingerprints.

(a) In order to make a determination of license eligibility, the commissioner may require fingerprints of applicants and to submit the fingerprints and the fee required to perform the criminal history record checks to the Alabama Department of Public Safety and the Federal Bureau of Investigation for state and national criminal history record checks.

(b) The commissioner may require a criminal history record check on each applicant in accordance with this section. The commissioner shall require each applicant to submit a full set of fingerprints, including a scanned file from a hard copy fingerprint, in order for the commissioner to obtain and receive national criminal history records from the Criminal Justice Information Services Division of the Federal Bureau of Investigation. In the case of business entity applicants, the commissioner shall require the submission of fingerprints of all of the following:

(1) All executive officers and directors of the applicant.

(2) Any individual owning, directly or indirectly, 51 percent or more of the outstanding voting securities of the applicant.

(3) All executive officers and directors of entities owning 51 percent or more of the outstanding voting securities of the applicant.

(c) The commissioner may contract for the collection, transmission, and resubmission of fingerprints required under this section. If the commissioner does so, the fee for collecting, transmitting, and retaining fingerprints shall be payable directly to the contractor by the person. The commissioner may agree to a reasonable fingerprinting fee to be charged by the contractor.

(d) The commissioner may receive criminal history record information from the Federal Bureau of Investigation in lieu of the information being submitted to the Alabama Department of Public Safety.

(e) The commissioner shall treat and maintain an applicant's fingerprints and any criminal history record information obtained under this section as confidential and shall apply security measures consistent with the Criminal Justice Information Services Division of the Federal Bureau of Investigation standards for the electronic storage of fingerprints and necessary identifying information and limit the use of records solely to the purposes authorized in this section. The fingerprints and any criminal history record information shall not be subject to subpoena, other than one issued in a criminal action or investigation, and shall be confidential.

(f) The commissioner, by regulation, may provide for the delayed enforcement of this section for up to 24 months April 8, 2014, to allow for implementation.



Section 27-9A-18 - Rules.

(a) The commissioner may promulgate reasonable rules as are necessary or proper to carry out the purposes of this chapter in accordance with Chapter 2 of this title.

(b) The commissioner, by regulation, may provide for delayed enforcement dates of up to 24 months following the effective date of this chapter to allow for implementation of the provisions of this chapter relating to apprentice independent adjuster licensing, fingerprinting, the prelicensing course and examination, and continuing education.






Chapter 10 - UNAUTHORIZED INSURERS AND SURPLUS LINES.

Article 1 - General Provisions.

Section 27-10-1 - Representing or aiding unauthorized insurer not allowed; exceptions; validity of contracts.

(a) No person shall in this state, directly or indirectly, act as agent for, or otherwise represent or aid on behalf of another, any insurer not then authorized to transact such insurance in this state in the solicitation, negotiation, or effectuation of insurance or annuity contracts, forwarding of applications, delivery of policies or contracts, inspection of risks, fixing of rates, investigation or adjustment of losses, collection of premiums, or in any other manner in the transaction of insurance with respect to subjects of insurance resident, located or to be performed in this state.

(b) This section shall not apply to:

(1) Acceptance of service of process by the commissioner under Section 27-10-52;

(2) Surplus lines insurance or coverage specified in Section 27-10-34 and other transactions as to which a certificate of authority is not required of an insurer;

(3) Adjustment of losses as authorized in Section 27-10-35;

(4) Transactions for which a certificate of authority to do business is not required of an insurer under the laws of this state;

(5) Reinsurance effectuated in accordance with this title; or

(6) The property and operations of the shipbuilding and/or ship repair industry engaged in interstate or foreign commerce and vessels, cargoes, watercraft, piers, wharves, graven docks, dry docks, marine railways and building ways, commonly known as wet marine.

(c) This section shall not be deemed to render invalid, as between the parties thereto, any insurance contract entered into in violation of this section.



Section 27-10-2 - Liability of persons violating Section 27-10-1; liability of adjusters.

(a) Any person who in this state willfully represents or aids an unauthorized insurer in violation of Section 27-10-1 shall, in addition to any other applicable penalty, be liable for the full amount of any loss sustained by the insured under any such contract and for the amount of any premium taxes which may be payable under Section 27-10-35 by reason of such contract.

(b) Any adjuster who, directly or indirectly, enters into an investigation or adjustment of any loss arising under a contract of insurance or annuity issued by an unauthorized insurer and covering at time of issuance a subject of insurance resident, located or to be performed in this state shall be liable for the full amount of any loss suffered by the insured under such contract. The commissioner may, after hearing, revoke the license of such an adjuster. This subsection does not apply as to surplus lines contracts lawfully written under this chapter, or exempted under Section 27-10-34, or to insurance contracts procured by the insured on his own behalf and on which the tax is paid as required by Section 27-10-35 or to transactions as to which the insurer is not required to have a certificate of authority.



Section 27-10-3 - Actions by unauthorized insurers not allowed; exceptions.

(a) No unauthorized insurer shall institute or file, or cause to be instituted or filed, any action or proceeding in this state to enforce any right, claim, or demand arising out of any insurance transaction in this state until such insurer has obtained a certificate of authority to transact such insurance in this state.

(b) This section does not apply as to:

(1) Transactions for which a certificate of authority is not required;

(2) Surplus line coverages written under this chapter; or

(3) Coverages exempted from the surplus line law under Section 27-10-34.






Article 2 - Surplus Line Insurance.

Section 27-10-20 - Procuring of surplus lines from unauthorized insurers.

If certain insurance coverages cannot be procured on terms acceptable to the insureds from authorized insurers, such coverages, designated "surplus lines," may be procured from unauthorized insurers subject to the terms and conditions of either subdivisions (1) or (2) of this section:

(1)a. The insurance must be procured through a licensed surplus line broker;

b. The full amount of insurance required must not be procurable, after diligent effort has been made to do so, from among the insurers authorized to transact and actually transacting that kind and class of insurance in this state or has been procured to the full extent such insurers are willing to insure;

c. The insurance must not be procured for the purpose of securing advantages as to a lower premium rate than would be accepted by an authorized insurer; and

d. This section, and this surplus line law, does not apply as to life insurance or disability insurance.

(2) The contracts of insurance are issued to an industrial insured, defined as an insured:

a. Which procures the insurance of any risk by use of services of a full-time employee acting as an insurance manager or buyer or the services of a regularly and continuously retained, qualified insurance consultant;

b. Whose aggregate annual premiums for insurance on all risks other than workmen's compensation and group insurance total at least $25,000.00; and

c. Which has at least 25 employees.



Section 27-10-21 - Report of surplus line broker.

Within 30 days after the effective date of any such insurance, the surplus line broker shall file a written report with the commissioner setting forth facts from which it can be determined whether under Section 27-10-20 the coverage has been lawfully placed as a surplus line. If so required by the commissioner, the report shall be in the form of the broker's affidavit. If so required by the commissioner, the report shall be accompanied by a written statement signed by the insured to the effect that the coverage was placed in an unauthorized insurer with the insured's knowledge and consent.



Section 27-10-22 - Endorsement of surplus line contract.

Every insurance contract procured and delivered as a surplus line coverage pursuant to this article shall be initialed by, or bear the name and license number of, the surplus line broker who procured it and shall have stamped upon it the following:

"This contract is registered and delivered as a surplus line coverage under the Alabama Surplus Line Insurance Law."



Section 27-10-23 - Validity and enforceability of surplus line contracts.

Insurance contracts procured as "surplus line" coverages from unauthorized insurers in accordance with this article shall be fully valid and enforceable as to all parties and shall be given acceptance and recognition in all matters and respects to the same effect and extent as like contracts issued by authorized insurers.



Section 27-10-24 - Licensing of surplus line brokers.

(a) Any person, while licensed as a resident insurance producer in this state for the property lines of authority and who is deemed by the commissioner to have had sufficient experience in the insurance business to be competent for the purpose may be licensed as a surplus line broker for the types and kinds of insurance that he or she as a resident producer is licensed to handle as follows:

(1) Application to the commissioner for the license shall be made on forms as designated and furnished by the commissioner.

(2) License fee in the amount stated in Section 27-4-2 shall be paid to the commissioner. The license shall expire on December 31 next after its issue.

(3) Prior to the issuance of the license, the applicant shall file with the commissioner, and thereafter for as long as any license remains in effect he or she shall keep in force and unimpaired, a bond in favor of the State of Alabama in the penal sum of at least fifty thousand dollars ($50,000), aggregate liability, with authorized corporate sureties approved by the commissioner. The amount of the bond may be increased if deemed necessary by the commissioner, considering the amount of surplus lines tax paid in previous years. The bond shall be conditioned that the broker will conduct business under the license in accordance with the provisions of the surplus line insurance law and that he or she will promptly remit the taxes as provided by the law. No bond shall be terminated unless at least 30 days' prior written notice thereof is given to the broker and the commissioner.

(b) A business entity acting as a surplus line broker shall designate each licensed individual producer acting under the license, each of whom shall be responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state. A separate fee shall be paid for each individual producer acting under a business entity license as surplus line broker, as set forth in Section 27-4-2.

(c)(1) Each licensed nonresident surplus line broker shall be considered to have performed acts equivalent to and constituting an appointment of the commissioner as his or her attorney to receive service of legal process issued against the nonresident in this state upon causes of action arising within this state out of transactions under the nonresident's surplus line broker license. Service upon the commissioner as such attorney shall constitute effective legal service upon the nonresident.

(2) The appointment shall be irrevocable for as long as there may be any such cause of action in this state against the nonresident.

(3) Service of process under this section shall be made by leaving three copies of the summons and complaint, or other process, with the commissioner, along with payment of the fee prescribed in Section 27-4-2, and the service shall be sufficient service upon the nonresident if notice of the service and a copy of the summons and complaint or other process are sent by registered or certified mail to the defendant by the commissioner; and the defendant's return and the certificate of the commissioner certifying compliance herewith shall be filed in the office of the clerk of court, or in the court or tribunal wherein the action is pending. The certificate of the commissioner shall show the date of the mailing by registered or certified mail of the notice of the service and copy of the summons and complaint, or other process, to the nonresident defendant and the date of the receipt of the return card and shall be signed by the commissioner. The commissioner may give the nonresident defendant notice of the service upon him or her, in lieu of the notice of service provided for herein to be given by registered or certified mail, in the following manner:

a. By having a notice of service and a copy of the summons and complaint, or other process, served upon the nonresident defendant, if found within the State of Alabama, by any officer duly qualified to serve legal process within the State of Alabama or, if the nonresident defendant is found to be outside of the State of Alabama, by a sheriff, deputy sheriff, or United States marshal or deputy United States marshal, or any duly constituted officer qualified to serve like process in the state or the jurisdiction where the nonresident defendant is found.

b. The officer's return showing service, when made, shall be filed in the office of the clerk of the court, or in the court or tribunal wherein the action is pending, on or before the return day of the process or as the court or tribunal may allow, and the court or tribunal in which the action is pending may order a continuance, or continuances, as may be necessary to afford the nonresident defendant reasonable opportunity to defend the action.

(4) The commissioner shall keep on file for a period of not less than three years a copy of the summons and complaint or other process served upon the commissioner, together with a record of all such process and of the day, hour, and manner of service.



Section 27-10-25 - Acceptance and placement of surplus line business from agents or brokers.

A licensed surplus line broker may accept and place surplus line business for any insurance producer licensed in this state for the kind and class of insurance involved and may compensate the producer therefor. No producer shall knowingly misrepresent to the broker any material fact involved in any insurance or in the eligibility thereof for placement with an unauthorized insurer.



Section 27-10-26 - Eligibility of insurers for placement of surplus line insurance.

(a) A surplus line broker shall not knowingly place surplus line insurance with an insurer that is unsound financially, or that is ineligible under this section. The broker shall ascertain the financial condition of the unauthorized insurer before placing insurance therewith.

(b) The broker shall not so insure with any of the following:

(1) With any insurer which is not an authorized insurer in at least one state of the United States for the kind of insurance involved, and with capital or surplus, or both, amounting to at least five million dollars ($5,000,000); or guaranteed trust fund amounting to at least five million dollars ($5,000,000).

(2) With an alien insurer not authorized to transact insurance in at least one state of the United States, unless the insurer shall have established an effective trust fund of at least two million five hundred thousand dollars ($2,500,000) within the United States administered by a recognized financial institution and held for the benefit of all its policyholders or policyholders and creditors in the United States, and with capital or surplus, or both, amounting to at least fifteen million dollars ($15,000,000).

(3) With a foreign or alien insurer which has transacted insurance as an authorized insurer in its state or country of domicile for less than five years, unless it is a wholly owned subsidiary of an insurer authorized to transact insurance in this state or unless it makes a deposit in this state as may be permitted under subsection (c).

(4) With an insurer the voting control of which is held in whole or substantial part by any government or governmental agency.

(5) In any insurer made ineligible as a surplus line insurer by order of the commissioner received by or known to the broker. The commissioner may issue an order of ineligibility if he or she finds that the insurer:

a. Does not meet the financial requirements of this section;

b. Has without just cause refused to pay valid claims arising under its contracts in this state or has otherwise conducted its affairs in a manner as to result in injury or loss to the insuring public of this state; or

c. Has conducted its affairs in a manner as to result in the avoidance of payment of tax as required by Sections 27-10-31 and 27-10-35.

(c) When it appears after a search of surplus lines insurers that any particular insurance risk which is eligible to be placed in accordance with the surplus line law but on which insurance coverage, in whole or in part, is not procurable from foreign or alien insurers meeting all of the requirements of subsection (b) but is procurable from a foreign or alien insurer meeting all of the requirements of subsection (b) except for paragraph (3), then the surplus line broker may file a supplemental signed statement setting forth the facts and advising the department that the part of the risk as shall be unprocurable, as aforesaid, is being placed with named unauthorized insurers which meet all of the requirements of subsection (b) except for paragraph (3), in the amounts and percentages set forth in the statement. These named unauthorized insurers, before accepting any risk in this state, shall deposit with the department cash or securities acceptable to the commissioner and with a market value of not less than one million dollars ($1,000,000), which deposit shall be held by the department for the benefit of Alabama policyholders only. The deposit shall be held in the same manner as other deposits as described in Section 27-3-11. The commissioner may adopt reasonable rules for the implementation and administration of this section.



Section 27-10-27 - Evidence of surplus line insurance; changes; issuance of false certificate and failure to notify insured of material change.

(a) Upon placing a surplus line coverage, the broker shall promptly issue and deliver to the insured evidence of the insurance, consisting either of the policy as issued by the insurer or, if such policy is not then available, the surplus line broker's certificate. Such a certificate shall be executed by the broker and shall show the description and location of the subject of the insurance, coverage, conditions and term of the insurance, the premium and rate charged and taxes collected from the insured and the name and address of the insured and insurer. If the direct risk is assumed by more than one insurer, the certificate shall state the name and address and proportion of the entire direct risk assumed by each such insurer.

(b) No broker shall issue any such certificate or any cover note or purport to insure or represent that insurance will be, or has been, granted by any unauthorized insurer unless he has prior written authority from the insurer for the insurance, or has received information from the insurer in the regular course of business that such insurance has been granted or an insurance policy providing the insurance actually has been issued by the insurer and delivered to the insured.

(c) If after the issuance and delivery of any such certificate there is any change as to the identity of the insurers, or the proportion of the direct risk assumed by an insurer as stated in the broker's original certificate or in any other material respect as to the insurance coverage evidenced by the certificate, the broker shall promptly issue and deliver to the insured a substitute certificate accurately showing the current status of the coverage and the insurers responsible thereunder.

(d) If a policy issued by the insurer is not available upon placement of the insurance and the broker has issued and delivered his certificate as provided in this section, upon request therefor by the insured, the broker shall, as soon as reasonably possible, procure from the insurer its policy evidencing such insurance and deliver such policy to the insured in replacement of the broker's certificate theretofore issued.

(e) Any surplus line broker who knowingly or negligently issues a false certificate of insurance or who fails promptly to notify the insured of any material change with respect to such insurance by delivery to the insured of a substitute certificate as provided in subsection (c) of this section shall, upon conviction, be subject to the penalties provided by Section 27-1-12 or to any greater applicable penalty otherwise provided by law.



Section 27-10-28 - Liability of insurer as to losses and unearned premiums.

(a) As to a surplus line risk which has been assumed by an unauthorized insurer pursuant to this surplus line insurance law and if the premium thereon has been received by the surplus line broker who placed such insurance, in all questions thereafter arising under the coverage as between the insurer and the insured, the insurer shall be deemed to have received the premium due to it for such coverage and the insurer shall be liable to the insured as to losses covered by such insurance and for unearned premiums which may become payable to the insured upon cancellation of such insurance, whether or not in fact the broker is indebted to the insurer with respect to such insurance or for any other cause.

(b) Each unauthorized insurer assuming a surplus line direct risk under this surplus line insurance law shall be deemed thereby to have subjected itself to the terms of this section.



Section 27-10-29 - Records of surplus line brokers.

(a) Each surplus line broker shall keep in his office in this state a full and true record of each surplus line contract procured by him, including a copy of the policy, certificate, cover note or other confirmation of insurance and of the daily report, if any, and showing such of the following items as may be applicable:

(1) Amount of the insurance and risks insured against;

(2) Gross premium charged;

(3) Return premium paid, if any;

(4) Rate of premium charged upon the several items of property;

(5) Effective date of the contract and the terms thereof;

(6) Name and address of the insurer;

(7) Name and address of the insured;

(8) Brief general description of property insured and where located;

(9) Amount of tax and other sums collected from the insured; and

(10) Other information as may be required by the commissioner.

(b) The record shall at all times be open to examination by the commissioner and shall be kept available and open to the commissioner for five years next following the issuance of the contract.



Section 27-10-30 - Annual statement of surplus line broker.

(a) Each surplus line broker shall, on or before the first day of March of each year, file with the commissioner a verified statement of all surplus line insurance transacted by him during the preceding calendar year.

(b) The statement shall be on forms as prescribed and furnished by the commissioner and shall show:

(1) Gross amount of each kind of insurance transacted;

(2) Aggregate gross premiums charged, exclusive of sums collected to cover state or federal taxes;

(3) Aggregate of returned premiums and taxes paid to insureds;

(4) Aggregate of net premiums; and

(5) Additional information as required by the commissioner.



Section 27-10-31 - Annual tax of surplus line brokers.

(a) On or before the first day of March each year, the surplus line broker shall remit to the State Treasurer through the commissioner, as a tax imposed for the privilege of transacting business as a surplus line broker in this state, a tax of six percent on the direct premiums, less return premiums and exclusive of sums collected to cover state or federal taxes, on surplus line insurance subject to tax transacted by the broker during the preceding calendar year as shown by the annual statement filed with the commissioner.

(b) The tax under the provisions of this section shall be subject to deduction of the full amount of all expenses of examination of the surplus line broker by the commissioner in the same manner as that allowed for domestic insurers for examination expenses under the provisions of subdivision (5) of subsection (c) of Section 27-4A-3. All taxes collected under this section shall be deposited in the State Treasury to the credit of the State General Fund.

(c) This section shall not be effective if the Surplus Lines Insurance Multi-State Compliance Compact is not enacted into law by two compacting states.



Section 27-10-32 - Revocation or suspension of surplus line broker's license.

(a) The commissioner may revoke or suspend any surplus line broker's license for any one or more of the following:

(1) If the broker fails to file an annual statement or to remit the tax as required by law.

(2) If the broker fails to keep the records or to allow the commissioner to examine the broker's records as required by law.

(3) For any of the causes for which a producer's license may be revoked.

(b) The commissioner may suspend or revoke the broker's license if the commissioner finds that the broker has, willfully or without exercise of due care, placed any insurance coverage with an unauthorized insurer in violation of any of the requirements or conditions of Section 27-10-20.

(c) The procedures and rights provided by Section 27-7-19 as for the suspension or revocation of producers' licenses shall be applicable to suspension or revocation of a surplus line broker's license.

(d) No broker whose license has been so revoked shall again be so licensed within one year thereafter nor until any fines or delinquent taxes owing by the broker have been paid.



Section 27-10-33 - Service of process in action or proceeding against insurer.

(a) Any unauthorized insurer issuing a policy or assuming a direct insurance risk under this surplus line law shall be deemed thereby to have appointed the commissioner as its attorney upon whom may be served all lawful process in any action or proceeding against it in this state arising out of such insurance.

(b) Service of process upon the commissioner as process agent of the insurer shall be made by the proper officer of Montgomery County by serving copies in triplicate of the process upon the commissioner or upon his assistant, deputy, or other person in charge of his office. Upon receiving such service, the commissioner shall promptly forward a copy thereof by certified mail or registered mail to the person last designated to receive the same, as provided in subsection (c) of this section, return one copy with his admission of service, and retain one copy in the files of the department.

(c) Each such policy, or the certificate of insurance issued by the broker, shall contain a provision stating the substance of this section and designating the person to whom the commissioner shall mail process as provided for in subsection (b) of this section. The broker shall, likewise, file the name of such person with the commissioner. As to the same unauthorized insurer and all insurance coverages issued or accepted by it under this surplus line law, no more than one person shall at any one time be the designee to whom copies of process against the insurer, served upon the commissioner, shall be forwarded.

(d) Where process is served upon the commissioner as an insurer's process agent, the insurer shall not be required to answer or plead except within 30 days after the date upon which the commissioner mailed a copy of the process served upon him as required by subsection (b) of this section.

(e) Process served upon the commissioner, and copy thereof forwarded as in this section provided, shall for all purposes constitute valid and binding service thereof upon the insurer.



Section 27-10-34 - Exemptions from surplus line insurance law.

The provisions of this surplus line insurance law controlling the placing of insurance with unauthorized insurers shall not apply to reinsurance or to the following insurances when so placed by licensed agents or brokers of this state:

(1) Wet marine and transportation insurance;

(2) Insurance on subjects located, resident or to be performed wholly outside of this state or on vehicles or aircraft owned and principally garaged outside this state;

(3) Insurance on property or operation of railroads engaged in interstate commerce;

(4) Insurance of aircraft owned or operated by manufacturers of aircraft or aircraft operated in scheduled interstate flight, or cargo of such aircraft or against liability, other than workmen's compensation and the employer's liability, arising out of the ownership, maintenance, or use of such aircraft; and

(5) The property and operations of the shipbuilding and ship repair industry engaged in interstate or foreign commerce and vessels, cargoes, watercraft, piers, wharves, graving docks, dry docks, marine railways and building ways, commonly known as wet marine.



Section 27-10-35 - Report of, and tax on, independently procured coverages; exceptions.

(a) Anyone who may desire to place his insurance in a foreign insurer not authorized to do business in this state may place such insurance, and any insured who in this state procures, or causes to be procured, or continues or renews insurance in an unauthorized foreign insurer or any self-insurer who in this state so procures or continues excess loss, catastrophe, or other insurance, upon a subject of insurance resident, located or to be performed within this state, other than insurance procured through a surplus line broker pursuant to the surplus lines law of this state or exempted from such law under Section 27-10-34 shall, within 90 days after the date such insurance was so procured, continued, or renewed, file a written report of the same with the commissioner on forms designated by the commissioner and furnished to such an insured upon request. The report shall show the name and address of the insured or insureds, name and address of the insurer, the subject of the insurance, a general description of the coverage, the amount of premium currently charged therefor, and such additional pertinent information as is reasonably requested by the commissioner. If any such insurance covers also subjects of insurance resident, located or to be performed outside this state, a proper pro rata portion of the entire premium payable for all such insurance shall be allocated as to the subjects of insurance resident, located or to be performed in this state for the purposes of this section.

(b) Any insurance in an unauthorized insurer procured through negotiations or an application, in whole or in part, occurring or made within or from within this state or for which premiums, in whole or in part, are remitted, directly or indirectly, from within this state shall be deemed to be insurance procured, or continued or renewed in this state within the intent of subsection (a) of this section.

(c) For the general support of the government of this state, there is levied upon the obligation, chose in action or right represented by the premium charged or payable for such insurance a tax at the rate of four percent of the gross amount of such premium. The insured shall withhold the amount of the tax from the amount of premium charged by and otherwise payable to the insurer for such insurance; and, within 30 days after the insurance was so procured, continued, or renewed and coincidentally with the filing with the commissioner of the report provided for in subsection (a) of this section, the insured shall pay the amount of the tax to the State Treasurer through the commissioner.

(d) If the insured fails to withhold from the premium the amount of tax levied by this section, the insured shall be liable for the amount thereof and shall pay the same to the commissioner within the time stated in subsection (c) of this section.

(e) The tax imposed under this section, if delinquent, shall bear interest at the rate of six percent per annum, compounded annually.

(f) Payment of such tax shall be enforced by the commissioner by civil action against any person failing to pay the tax provided for in this section.

(g) A licensed adjuster may lawfully investigate and adjust any loss occurring or claim made under any such contract of insurance as to which the tax has been paid as provided in this section.

(h) This section does not apply as to life or disability insurances.



Section 27-10-36 - Production of policies, etc., for inspection by commissioner.

Every person as to whom insurance is placed with an unauthorized insurer, upon the commissioner's order, shall produce for his examination all policies and other documents evidencing the insurance and shall disclose to the commissioner the amount of gross premiums paid, or agreed to be paid, for the insurance. For each willful refusal to obey such order, such person shall be liable to a fine of not more than $500.00.



Section 27-10-37 - Penalty for violation of article.

(a) Any person who in this state represents or aids a nonadmitted insurer in willful violation of the provisions of this surplus lines insurance law shall, upon conviction thereof, be guilty of a misdemeanor and be subject to a fine not in excess of $1,000.00 or imprisonment for not more than one year, or by both such fine and imprisonment, in the discretion of the court.

(b) In addition to the penalties provided for in subsection (a) of this section, such violator shall be liable, personally, jointly and severally, with any other person, or persons, liable therefor for payment of taxes payable on account of such insurance.

(c) In addition to any other penalty provided for in this section or otherwise provided by law, including suspension, revocation, or refusal to renew license, any person, firm, association, or corporation willfully violating any provision of this article shall be liable to a penalty not exceeding $1,000.00 for the first offense and not exceeding $2,000.00 for each succeeding offense.



Section 27-10-38 - Short title.

This article constitutes, and may be referred to as, "the surplus line insurance law."






Article 3 - Unauthorized Insurers Process Act.

Section 27-10-50 - Purpose.

The purpose of this article is to subject certain insurers to the jurisdiction of courts of this state in actions by, or on behalf of, insureds or beneficiaries under insurance contracts. The Legislature declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers while not authorized to do business in this state, thus presenting to such residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under such policies. In furtherance of such state interest, the Legislature provides in this article a method of substituted service of process upon such insurers and declares that in so doing it exercises its power to protect its residents and to define, for the purpose of this article, what constitutes doing business in this state and also exercises powers and privileges available to the state by virtue of the federal Insurance Regulation Act, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.



Section 27-10-51 - Acts constituting appointment of commissioner as agent for service of process on foreign or alien insurer.

Any of the following acts in this state, effected by mail or otherwise, by an unauthorized foreign or alien insurer:

is equivalent to, and shall constitute, an appointment by such insurer of the commissioner and his successor or successors in office to be its true and lawful attorney, upon whom may be served all lawful process in any action or proceeding instituted by, or on behalf of, an insured or beneficiary arising out of any such contract of insurance; and any such act shall be signification of the insurer's agreement that such service of process is of the same legal force and validity as personal service of process in this state upon such insurer.



Section 27-10-52 - Service of process upon insurer; judgment by default.

(a) Service of process upon an insurer pursuant to Section 27-10-51 shall be made by delivering to, and leaving with, the commissioner, or some person in apparent charge of his office, two copies thereof and the payment to him of such fees as may be prescribed by law. The commissioner shall forthwith mail by registered mail one of the copies of the process to the defendant at its last known principal place of business and shall keep a record of all process so served upon him. Such service of process is sufficient, provided notice of the service and a copy of the process are sent promptly after such service by the commissioner by registered mail to the defendant at its last known principal place of business and the defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the certificate of the commissioner showing a compliance herewith are filed with the clerk or register of the court in which such action is pending on, or before, the date the defendant is required to appear, or within such further time as the court may allow.

(b) Service of process in any such action or proceeding shall in addition to the manner provided in subsection (a) of this section, be valid if served in the manner provided by law upon any person within this state, who, in this state on behalf of such insurer, is:

(1) Soliciting insurance;

(2) Making, issuing, or delivering any contract of insurance; or

(3) Collecting or receiving any premium, membership fee, assessment, or other consideration for insurance; and a copy of such process is sent within 10 days thereafter by registered mail by the clerk or register of the court in which the action or proceeding is pending to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, are filed with the clerk or register of the court in which the action is pending on, or before, the date the defendant is required to appear, or within such further time as the court may allow.

(c) No plaintiff or complainant shall be entitled to a judgment by default under this section until the expiration of 30 days from date of the completion of service as provided in this section.

(d) Nothing in this section shall limit or abridge the right to serve any process, notice, or demand upon any insurer in any other manner, now or hereafter, permitted by law.



Section 27-10-53 - Defense of action or proceeding by insurer.

(a) Before an unauthorized insurer shall file, or cause to be filed, any pleading in any action or proceeding instituted against it under Sections 27-10-51 and 27-10-52, such insurer shall:

(1) Procure a certificate of authority to transact insurance in this state; or

(2) Deposit with the clerk of the court in which such action or proceeding is pending cash or securities or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be entered in such action. The court may, in its discretion, make an order dispensing with such deposit or bond where the insurer makes a showing satisfactory to the court that it maintains in a state of the United States funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in such action or proceeding and that the insurer will pay any final judgment entered therein without requiring an action to be brought on such judgment in the state where such funds or securities are located.

(b) The court, in any action or proceeding in which service is made in the manner provided in Section 27-10-52, may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (a) of this section, and to defend such action.

(c) Nothing in subsection (a) of this section is to be construed to prevent an unauthorized insurer from filing a motion to quash or to set aside the service of any process made in the manner provided in Section 27-10-52 on the ground either:

(1) That such unauthorized insurer has not done any of the acts enumerated in Section 27-10-51; or

(2) That the person on whom service was made pursuant to subsection (b) of Section 27-10-52 was not doing any of the acts therein enumerated.



Section 27-10-54 - Transaction of insurance business not authorized by article.

Nothing in the Unauthorized Insurers Process Act shall be construed to authorize or permit the transaction of any insurance business in this state by any unauthorized insurer nor relieve any such insurer from any penalty provided by law in the transaction of business in this state.



Section 27-10-55 - Exemptions.

This Unauthorized Insurers Process Act shall not apply as to surplus line insurance lawfully effectuated under this title nor to any action or proceeding against an unauthorized insurer arising out of:

(1) Wet marine and transportation insurance;

(2) Insurance on, or with respect to, subjects located, resident or to be performed wholly outside this state or on, or with respect to, vehicles or aircraft owned and principally garaged outside this state;

(3) Insurance on property or operations of railroads engaged in interstate commerce; or

(4) Insurance on aircraft or cargo of such aircraft or against liability, other than employer's liability, arising out of the ownership, maintenance, or use of such aircraft where the policy or contract contains a provision designating the commissioner as its attorney for the acceptance of service of lawful process in any action or proceeding instituted by, or on behalf of, an insured or beneficiary arising out of any such policy or contract or where the insurer enters a general appearance in any such action or proceeding.



Section 27-10-56 - Short title; construction of article.

(a) This article constitutes and may be cited as the Unauthorized Insurers Process Act.

(b) This article shall be so interpreted as to effectuate its general purpose to make uniform the law of those states which enact it.









Chapter 11 - MAIL ORDER INSURANCE.

Section 27-11-1 - Purpose of chapter; short title.

The Legislature declares its concern that insurers not licensed to transact the business of insurance in this state are soliciting the sale of insurance and selling insurance to residents of this state, thus presenting the commissioner with the problem of resorting to courts of foreign jurisdictions for the purposes of enforcing the insurance laws of this state for the protection of its residents. It is the purpose of this unauthorized insurers law to make it unlawful for insurers that are not licensed to transact the business of insurance in this state and to subject said insurers to the jurisdiction of the courts of this state in actions or proceedings brought by the commissioner in transactions involving unauthorized insurers or for the protection of insureds and claimants residing in this state and for the protection of the public. This chapter constitutes and may be referred to as the "Unauthorized Insurers Law."



Section 27-11-2 - Prohibition against transaction of insurance business, etc., in state without license; exceptions.

It shall be unlawful for any insurer to transact the business of insurance in this state or to enter into a contract for insurance in this state without first obtaining a license or certificate of authority from the commissioner. This unauthorized insurers law shall not apply to:

(1) Contracts of insurance procured pursuant to the surplus line insurance law;

(2) Transactions in this state involving contracts of insurance lawfully entered into, written and the policy delivered outside of this state covering subjects of insurance not resident, located or expressly to be performed in this state at the time of issuance and transactions subsequent to the making of such contract and the issuance of such policy;

(3) Reinsurance contracts;

(4) Transactions in this state involving group or blanket insurance and group annuities where the master policy or contract was lawfully issued and delivered in a state in which the insurer was authorized to transact business;

(5) Transportation insurance;

(6) Insurance on property or operation of railroads engaged in interstate commerce;

(7) Insurance of aircraft owned or operated by manufacturers of aircraft or aircraft operated in scheduled interstate flight or cargo of such aircraft or against liability, other than workmen's compensation and the employer's liability, arising out of the ownership, maintenance, or use of such aircraft;

(8) The property and operations of shipbuilding and ship repair industry engaged in interstate or foreign commerce and vessels, cargoes, watercraft, piers, wharves, graving docks, dry docks, marine railways and building ways, commonly known as wet marine;

(9) Transactions in this state involving a policy or contract of insurance issued prior to 60 days after the effective date of this title; or

(10) Contracts of insurance issued to an industrial insured, defined as an insured:

a. Which procures the insurance of any risk by use or services of a full-time employee acting as an insurance manager or buyer or the services of a regularly and continuously retained, qualified insurance consultant;

b. Whose aggregate annual premiums for insurance on all risks other than workmen's compensation and group insurance, total at least $25,000.00; and

c. Which has at least 25 employees.



Section 27-11-3 - Occurrences and acts deemed to constitute transacting of insurance business in state.

Any of the following occurrences or acts in this state, whether effected by mail or otherwise, by an insurer not licensed to do business in this state shall be included among those occurrences and acts deemed to constitute the transacting of the business of insurance in this state:

(1) The issuance or delivery of contracts or policies of insurance covering subjects resident, located, or expressly to be performed in this state;

(2) The solicitation of applications for such insurance;

(3) The collection of premiums, membership fees, assessments, or other considerations for such insurance; or

(4) The transacting of matters subsequent to the execution of such contracts and arising out of them or concerning them.



Section 27-11-4 - Actions and proceedings against violating or noncomplying insurers.

Whenever the commissioner believes, from evidence satisfactory to him, that any insurer is violating or not complying with the provisions of this unauthorized insurers law, the commissioner may, and is hereby empowered to, bring an action or proceeding against such insurer in the Circuit Court of Montgomery County, Alabama, to enjoin or restrain such violation or continuing noncompliance or the engaging therein or doing of any act in furtherance of such violation. The Circuit Court of Montgomery County, Alabama, shall have jurisdiction of the proceedings and shall have the power and authority to make and enter such order or judgment as to such court shall be deemed proper.



Section 27-11-5 - Secretary of State as agent for service of process on insurer; service of process; attachment of jurisdiction; fees for service.

(a) Any insurer not qualified under the laws of this state to transact the business of insurance as evidenced by a license or certificate of authority from the Commissioner of Insurance which shall transact, or attempt to transact, the business of insurance in this state or which shall do, or attempt to do, any of the acts and occurrences set out in Section 27-11-3 shall, by the doing of such business or the performing or attempting to perform any of such acts, be deemed to have appointed the Secretary of State, or his successor or successors in office, to be the true and lawful attorney or agent of such insurer whom process may be served in any action accrued or accruing from the transacting of such business or the performing of such act by any such insurer, or by its agent, servant, or employee. Service of such process shall be made by serving three copies of the process on the said Secretary of State, and such service shall be sufficient service upon the said insurer, provided, that notice of such service and a copy of the process are forthwith sent by registered or certified mail by the Secretary of State to the defendant at its last known address, which shall be stated in the affidavit of the plaintiff or complainant, marked "deliver to addressee only" and "return receipt requested," and provided, further, that such return receipt shall be received by the Secretary of State purporting to have been signed by said insurer, or the Secretary of State shall be advised by the postal authority that delivery of said registered or certified mail was refused by said insurer; and the date on which the Secretary of State receives said return receipt, or advice by the postal authority that delivery of said registered or certified mail was refused shall be treated and considered as the date of service of process on said insurer. The Secretary of State shall make an affidavit as to the service of said process on him, and as to his mailing a copy of the same and notice of such service to the insurer and as to the receipt of said return receipt, or advice of the refusal of said registered or certified mail, and the respective dates thereof, and shall attach said affidavit, return receipt or advice from the postal authority to a copy of the process and shall return the same to the clerk or register who issued the same, and all of the same shall be filed in the action by the clerk or register. The commissioner, or his agent or attorney, desiring to obtain service upon an insurer under the provisions of this unauthorized insurers law shall make and file in the action an affidavit stating facts showing that this section is applicable and stating the last known address of the insurer, and the clerk or register of the court in which the action is filed shall attach a copy of the affidavit to the writ or process and a copy of the affidavit to each copy of the writ or process and forward the original writ or process and three copies thereof to the Sheriff of Montgomery County, Alabama, for service on the Secretary of State; and it shall be the duty of the sheriff to serve the same on the Secretary of State and to make due return of such service. The court in which the action is pending may order such continuance of the action as may be necessary to afford the defendant, or defendants, reasonable opportunity to make defense. Any insurer who was licensed to transact the business of insurance in this state at the time of the doing of business or the performing of the act complained of, but which is not so licensed or authorized at the time of the pendency of an action involving the transacting of the business of insurance or the act or occurrence complained of, shall be deemed to be an unauthorized insurer within the meaning of this chapter, and service of process under such circumstances may be had as provided in this section.

(b) Service of summons when obtained upon any such insurer as provided in subsection (a) of this section for the service of process shall be deemed sufficient service of summons and process to give to the Circuit Court of Montgomery County, Alabama, jurisdiction over the cause of action and over such insurer and shall warrant and authorize personal judgment against such defendant, or defendants, in the event that the plaintiff prevails in the action. There shall be paid to the Secretary of State for services under this section fees as may be provided for service of process on nonresidents doing business or performing work or service in this state.



Section 27-11-6 - Validity of acts or contracts of unauthorized insurer; actions against or by same.

The failure of an insurer to obtain a license or certificate of authority shall not impair the validity of any act or contract of such insurer and shall not prevent such insurer, its assigns or successors in interest, from defending any action in any court of this state; but no insurer transacting insurance business in this state without a license or certificate of authority shall be permitted to maintain an action in any court of this state to enforce any right, claim, or demand arising out of the transaction of such business until such company, its assigns or successors in interest shall have:

(1) Obtained a license or certificate of authority; or

(2) Deposited with the clerk of the court in which such action or proceeding is pending cash or securities or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be entered in such action; provided, that the court may, in its discretion and after reasonable notice to the opposing parties and upon a hearing, make an order dispensing with such deposit or bond where the insurer makes a showing satisfactory to such court that it maintains in a state of the United States funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in such action or proceeding.

No action shall be maintained, except upon the conditions provided in this section, in any court of this state by any successor or assignee or assumptor of such unauthorized insurer which has acquired all or substantially all of the assets of such unauthorized insurer.



Section 27-11-7 - Penalty for violation of chapter.

Any insurer which willfully violates the provisions of the unauthorized insurers law shall, upon proof thereof, forfeit and pay to the State of Alabama a sum of not less than $50.00 and not more than $500.00 for each offense, which may be recovered in a civil action brought by the commissioner under the provision of this unauthorized insurers law.






Chapter 12 - TRADE PRACTICES LAW.

Section 27-12-1 - Purpose of chapter; short title.

(a) The purpose of this chapter is to regulate trade practices in the business of insurance in accordance with the intent of congress as expressed in the Insurance Regulation Act by defining, or providing for the determination of, all such practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

(b) This chapter shall constitute, and may be referred to, as the "Trade Practices Law."



Section 27-12-2 - General prohibition against unfair competition, etc.

No person shall engage in this state in any trade practice which is defined in this chapter as, or determined pursuant to this chapter to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.



Section 27-12-6 - "Twisting."

No person shall make or issue, or cause to be made or issued, any written or oral statement misrepresenting or making misleading incomplete comparisons as to the terms, conditions, or benefits contained in any policy for the purpose of inducing, or attempting or tending to induce, the policyholder to lapse, forfeit, surrender, retain, exchange, or convert any insurance policy.



Section 27-12-7 - False statements and entries.

(a) No person shall file with any supervisory or other public official or make, publish, disseminate, circulate, or deliver to any person or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false statement of financial condition of an insurer with intent to deceive.

(b) No person shall make any false entry in any book, report, or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs or, with like intent, willfully omit to make a true entry of any material fact pertaining to the business of such insurer in any book, report, or statement of such insurer.

(c) Any insurer willfully making a false annual or other statement required of it under this title and individuals knowingly making oath to and subscribing the same shall be punished by a fine of not less than $500.00 nor exceeding $5,000.00.



Section 27-12-8 - Boycotts, coercion, and intimidation.

No person shall enter into any agreement to commit or, by any concerted action, commit any act of boycott, coercion, or intimidation resulting in, or tending to result in, unreasonable restraint of, or monopoly in, the business of insurance.



Section 27-12-9 - Malicious statements on financial condition.

No person shall make, publish, disseminate, or circulate, directly or indirectly, or aid, abet, or encourage the making, publishing, disseminating, or circulating of any oral or written statement or any pamphlet, circular, article, or literature which is false or maliciously critical of, or derogatory to, the financial condition of an insurer or of an organization proposing to become an insurer and which is calculated to injure any person engaged, or proposing to engage, in the business of insurance.



Section 27-12-10 - Financial inducements to purchase insurance.

(a) No person shall issue or deliver, or permit its agents, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common-law corporation, or securities, or any special or advisory board contract or other contract of any kind promising returns and profits as an inducement to insurance. The commissioner shall refuse to issue a certificate of authority or license to any insurer or other person that is in violation of this section and shall revoke the certificate of authority or license of any such violating insurer or person if such authority or license is already outstanding.

(b) No person shall issue or deliver, or permit its agents, officers, or employees to issue or deliver, in this state, any life insurance policy or contract of annuity in which are used such words as "investment plan," "expansion plan," "profit-sharing," "charter plan," "founders' plan," "surplus-sharing," or similar language in such context or under such circumstances or conditions as to have the capacity or tendency to mislead a purchaser or prospective purchaser of life insurance to believe that he will receive or that it is probable he will receive something other than an insurance policy, or contract, or some benefit not provided in the policy or contract or some benefit not available to other persons of the same class and equal expectation of life.

(c) No insurer shall issue or deliver, or permit its agents, officers, or employees to issue or deliver, in this state a policy of life insurance containing benefits in the form of "coupons" or "guaranteed annual endowment" benefits unless the premium charged for the insurance coverage and the premium charged for the "coupons" or "guaranteed annual endowment" benefits are prominently specified in the policy separately from each other in dollar amounts. This shall not apply to any policy in which the amount of any pure endowment or periodic benefit, or benefits, payable during any policy year is greater than the total annual premium for such year.



Section 27-12-11 - Life, annuity, and disability insurance - Unfair discrimination in rates, etc.

(a) No person shall make or permit any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity, or in the dividends or other benefits payable thereon or in any other of the terms and conditions of such contract.

(b) No person shall make or permit any unfair discrimination between amount of premium, policy fees, or rates charged for any policy or contract of disability insurance, or in the benefits payable thereunder, or in any of the terms or conditions of such contract or in any other manner whatever.



Section 27-12-12 - Life, annuity, and disability insurance - Agreements not expressed in contract, rebates, and other inducements.

(a) No person shall knowingly permit or offer to make, or make, any contract of life insurance, annuity or disability insurance or agreement as to such contract other than as plainly expressed in the contract issued thereon, or pay or allow, or give or offer to pay, allow or give, directly or indirectly, as an inducement to such insurance or annuity any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any paid employment or contract for services of any kind, or any valuable consideration or inducement whatever not specified in the contract, or, directly or indirectly, give, or sell, or purchase, or offer, or agree to give, sell, purchase, or allow as inducement to such insurance or annuity or in connection therewith, and whether or not to be specified in the policy or contract, any agreement of any form or nature promising returns and profits, or any stocks, bonds, or other securities, or interest present or contingent therein of any insurance company or other corporation, association, or partnership or any dividends or profits accrued, or to accrue thereon, or offer, promise, or give anything of value whatsoever not specified in the contract.

(b) The commissioner may, after hearing, revoke the certificate of authority of any insurer and the licenses of any agent or other licensed representative that has willfully violated this section.



Section 27-12-13 - Life, annuity, and disability insurance - Exceptions to discrimination, rebates, or special inducements.

Nothing in Sections 27-12-11 and 27-12-12 shall be construed as including within the definition of discrimination, rebates, or special inducements any of the following practices:

(1) In the case of any contract of life insurance or annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided, that any such bonuses or abatement of premiums is fair and equitable to policyholders and for the best interests of the insurer and its policyholders;

(2) In the case of life or disability insurance policies issued on the industrial debit or weekly premium plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expense;

(3) Readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year;

(4) In the case of life insurers, allowing its bona fide employees to receive a commission or reduction on the premiums paid by them on policies on their own lives or on the lives of their children or spouse;

(5) Issuing life or disability insurance policies on a salary savings, bank draft, preauthorized check or payroll deduction plan or other similar plan at a reduced rate reasonably related to the savings made by the use of such plan;

(6) In the case of life insurance, a written agreement between the parties for an extension of time for payment of a second or subsequent premium on the policy upon condition that the failure to pay the amount as and when so agreed shall lapse the policy; but no such agreement shall impair any right to extended or paid-up insurance which the insured may have under the policy nor any right to have the premiums, or any part thereof, or the amount payable for such extension charged against the policy under the terms of the policy. No such agreement need be attached to or made a part of the policy so affected; or

(7) Paying commissions or other compensation to duly licensed agents or allowing or returning to participating policyholders dividends or savings.



Section 27-12-14 - Inducements as to property, casualty, or surety insurance.

(a) No property, casualty, or surety insurer, or any employee thereof, and no broker, agent, or solicitor shall pay, allow, or give, or offer to pay, allow, or give, directly or indirectly, as an inducement to insurance or after insurance has been effected, any rebate, discount, abatement, credit, or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon or any valuable consideration or inducement whatever not specified in the policy except to the extent provided for in rating systems filed with the commissioner by, or on behalf of, the insurer and approved by the commissioner.

(b) No insured named in a policy nor any employee of such insured shall knowingly receive or accept, directly or indirectly, any such rebate, discount, abatement, credit, or reduction of premium.

(c) Nothing in this section shall be construed as prohibiting the payment of commissions or other compensation to duly licensed agents, brokers, or solicitors or as prohibiting any insurer from allowing or returning to its participating policyholders, members, or subscribers, dividends, savings, or the unused or unabsorbed portion of premiums and premium deposits.

(d) Nothing in this section or in this title shall be deemed to invalidate any insurance contract, or any amendment of, or agreement as to, such contract or the continuance or renewal of such contract which does not comply with Chapters 12 or 14 of this title or any other provisions of this title, and no insured named in the policy and no officer or employee of such insured shall be deemed to have violated any provision of this title by knowingly receiving or accepting such contract, amendment, agreement, continuance, or renewal, provided, that this subsection shall not be deemed to relieve any authorized insurer or licensed agent, broker, solicitor, or surplus line broker of any forfeiture or penalty otherwise applicable under this title on account of any such violation, nor relieve any person otherwise liable therefor with respect to any tax payable on account of such insurance, nor relieve any insured named in the policy nor any employee of such insured who knowingly receives or accepts any rebate, discount, abatement, credit, or reduction of the premium in violation of subsection (b) of this section, of any penalty otherwise applicable under this title on account of any such violation.

(e) No person in this state shall advertise, offer, or provide free insurance as an inducement to the purchase or sale of real or personal property or of services, directly or indirectly, connected with such real or personal property.

(1) For the purposes of this subsection, "free insurance" is insurance for which no identifiable and additional charge is made to the purchase of such real property or personal property or services or insurance for which an identifiable or additional charge is made in an amount less than the cost of such insurance as to the seller or other person, other than the insurer providing the same.

(2) This subsection does not apply to:

a. Insurance for loss of, or damage to, the real or personal property involved in any such sale or services under a policy covering the interests therein of the seller or vendor;

b. Blanket disability insurance as defined in Section 27-20-4;

c. Credit life insurance or credit disability insurance;

d. Any individual, isolated, nonrecurring, unadvertised transaction not in regular course of business; or

e. Title insurance.

(3) No person shall use the word "free" to describe life or disability insurance in connection with the advertising or offering for sale of any kind of goods, merchandise, or services.



Section 27-12-15 - Purchase of insurance as condition precedent to sale or loan on property.

No person, firm, or corporation engaged in selling real or personal property or of lending money on the security of real or personal property and no trustee, director, officer, agent, or other employee of any such person, firm, or corporation shall require, or attempt or purport to require, as a condition precedent, concurrent, or subsequent, to the sale or to financing the purchase of such property or to lending money upon the security of a mortgage thereon nor as a condition precedent, concurrent, or subsequent, for the renewal or extension of any such loan or mortgage or for the performance of any other act in connection therewith that the person, firm, or corporation purchasing such property, or for whom such purchase is to be financed, or to whom the money is to be loaned, or for whom such extension, renewal, or other act is to be granted or performed negotiate any policy of insurance, or renewal thereof, covering such property or covering any liability arising from the ownership, maintenance, or use thereof through a particular insurer, agent, solicitor, or broker. This section shall not prevent the exercise by any person, firm, or corporation of its right to designate reasonable and nondiscriminatory financial requirements as to insurer, the terms and provisions of the policy and the adequacy of the coverage with respect to insurance on property pledged or mortgaged to such person, firm, or corporation; provided, however, that nothing in this section shall be construed as to prohibit the right of any person, firm, or corporation from voluntarily negotiating for or soliciting the placing of such insurance.



Section 27-12-16 - Common ownership, management, and directorships.

(a) Any insurer may retain, invest in or acquire, the whole or any part of, the capital stock of any other insurer, or insurers, or have a common management with any other insurer, or insurers, unless such retention, investment, acquisition, or common management is inconsistent with any other provision of this title or unless, by reason thereof, the business of such insurers with the public is conducted in a manner which substantially lessens competition generally in the insurance business.

(b) Any person otherwise qualified may be a director of two or more insurers which are competitors, unless the effect thereof is to lessen substantially competition between insurers generally.



Section 27-12-17 - Collection of premiums or charges when insurance not provided; excess premium or charge.

(a) No person shall willfully collect any sum as premium or charge for insurance which insurance is not then provided or is not in due course to be provided, subject to acceptance of the risk by the insurer, by an insurance policy issued by an insurer as permitted by this title.

(b) No person shall willfully collect as premium or charge for insurance any sum in excess of the premium or charge applicable to the insurance and as specified in the policy in accordance with the applicable classifications and rates as filed with, and approved by, the commissioner or, in cases where classifications, premiums, or rates are not required by this title to be so filed and approved, the premiums and charges shall not be in excess of those specified in the policy and as fixed by the insurer. This section shall not be deemed to prohibit the charging and collection by surplus line brokers licensed under Chapter 10 of this title of the amount of applicable state and federal taxes in addition to the premium required by the insurer; nor shall it be deemed to prohibit the charging and collection by a life insurer of amounts actually to be expended for medical examination of an applicant for life insurance or for reinstatement of a life insurance policy; nor shall it be deemed to prohibit an Alabama licensed producer from charging a collection fee of up to one and one-half percent per month on unpaid balances for insurance premiums; nor shall it be deemed to prohibit the charging of administrative fees by an Alabama licensed producer to process property and casualty insurance applications when the fees have been approved by the commissioner.

(c) Each violation of this section shall be punishable under Section 27-1-12.



Section 27-12-18 - Statement of charges; hearing, order, and review thereon.

(a) If the commissioner believes that any person has been engaged, or is engaging, in this state in any unfair method of competition or any unfair or deceptive act or practice expressly prohibited in this trade practices law and that a proceeding by him in respect thereto would be to the interest of the public, he shall issue and serve upon such person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than 10 days after the date of the service thereof.

(b) At the hearing, such person shall have an opportunity to be heard and to show cause why an order should not be made by the commissioner requiring such person to cease and desist from the acts, methods, or practices so complained of. Upon good cause shown, the commissioner shall permit any person to intervene, appear, and be heard at such hearing by counsel or in person.

(c) Provisions of Chapter 2 of this title relative to the powers of the commissioner, witnesses, evidence, and hearings shall apply as to procedures under this trade practices law, except where in conflict with the express provisions of this trade practices law.

(d) If, after such hearing, the commissioner finds that the method of competition, or the act or practice in question is defined in this chapter and that the person complained of has engaged in such method of competition, act, or practice in violation of this chapter, he shall reduce his findings to writing and issue, and cause to be served upon such person, an order requiring such person to cease and desist from engaging in such method of competition, act, or practice.

(e) Until the expiration of the time allowed under Section 27-2-32 for filing a petition for review, if no such petition has been duly filed within such time, or if a petition for review has been filed within such time, then until the transcript of the record in the proceeding has been filed in the court, the commissioner may, at any time upon such notice and in such manner as he shall deem proper, modify or set aside, in whole or in part, any order issued by him under this section.

(f) After the expiration of the time allowed for filing such a petition for review, if no such petition has been duly filed within such time, the commissioner may, at any time after notice and opportunity for hearing, reopen and alter, modify or set aside, in whole or in part, any order issued by him under this section whenever in his opinion conditions of fact or of law have so changed as to require such action or if the public interest so requires.

(g) A cease and desist order issued by the commissioner under this section shall become final:

(1) Upon the expiration of the time allowed for filing of petition for review, if no such petition has been duly filed within such time; except, that the commissioner may thereafter modify or set aside his order to the extent provided in subsection (e) of this section; or

(2) Upon the final decision of the court if the court directs that the order of the commissioner be affirmed or the petition for review dismissed.

(h) No order of the commissioner pursuant to this trade practices law or order of court to enforce it shall in any way relieve or absolve any person affected by such order from any other liability, penalty, or forfeiture under law.

(i) Violation of any such desist order shall be deemed to be, and shall be, punishable as a violation of this title.

(j) This section shall not be deemed to affect or prevent the imposition of any penalty provided by this title or by other law for violation of any other provision of this chapter, whether or not any such hearing is called or held or such desist order issued.



Section 27-12-19 - Service of statements, notices, orders, and other processes.

Statements of charges, notices, orders, and other processes of the commissioner under this trade practices law may be served by anyone duly authorized by the commissioner, either in the manner provided by law for service of process in civil actions or by registering or certifying and mailing a copy thereof to the person affected by such statement, notice, order, or other process at his, or its, residence or principal office or place of business. The verified return by the person so serving such statement, notice, order, or other process, setting forth the manner of such service, shall be proof of the same, and the return postcard receipt for such statement, notice, order, or other process, registered or certified and mailed as aforesaid, shall be proof of the service of the same.



Section 27-12-20 - Review of commissioner's cease and desist orders.

Any person required by an order of the commissioner under Section 27-12-18 to cease and desist from engaging in any unfair method of competition or any unfair or deceptive act or practice defined in this trade practices law may obtain a review of such order by filing an appeal therefrom in accordance with the provisions and procedures for appeals from the orders of the commissioner in general under Section 27-2-32. To the extent that the commissioner's order is affirmed on such review, the court shall issue its own order commanding obedience to the terms of the commissioner's order.



Section 27-12-21 - Proceedings on unfair competition, etc., not defined under chapter - Generally.

(a) Whenever the commissioner has reason to believe that any person engaged in the business of insurance is engaging in this state in any method of competition, or in any act or practice in the conduct of such business which is not defined in this trade practices law, that such method of competition is unfair or that such act or practice is unfair or deceptive and that a proceeding by him in respect thereto would be to the interest of the public, he may issue and serve such person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than 10 days after the date of the service thereof. Each such hearing shall be conducted in the same manner as the hearings provided for in Section 27-12-18. The commissioner shall, after such hearing, make a report in writing in which he shall state his findings as to the facts, and he shall serve a copy thereof upon such person.

(b) If such report charges a violation of this trade practices law and if such method of competition, act, or practice has not been discontinued, the commissioner may, through the Attorney General of this state, at any time after 30 days after the service of such report, cause a petition to be filed in the circuit court of this state, within the circuit wherein the person resides or has his principal place of business, to enjoin and restrain such person from engaging in such method, act, or practice. The court shall have jurisdiction of the proceeding and shall have power to make and enter appropriate orders in connection therewith and to issue such writs as are ancillary to its jurisdiction or are necessary in its judgment to prevent injury to the public pendente lite.

(c) A transcript of the proceedings before the commissioner, including all evidence taken, and the report and findings shall be filed with such petition. If either party applies to the court for leave to adduce additional evidence and shows, to the satisfaction of the court, that such additional evidence is material and there were reasonable grounds for the failure to adduce such evidence in the proceeding before the commissioner, the court may order such additional evidence to be taken before the commissioner and to be adduced upon the hearing in such manner and upon such terms and conditions as to the court may seem proper. The commissioner may modify his findings of fact or make new findings by reason of the additional evidence so taken, and he shall file such modified or new findings with the return of such additional evidence.

(d) If the court finds that the method of competition complained of is unfair or that the act or practice complained of is unfair or deceptive, that the proceeding by the commissioner with respect thereto is to the interest of the public and that the findings of the commissioner are supported by the weight of the evidence, it shall issue its order enjoining and restraining the continuance of such method of competition, act, or practice.



Section 27-12-22 - Proceedings on unfair competition, etc., not defined under chapter - Appeal by intervenor.

If the report of the commissioner under Section 27-12-21 does not charge a violation of this chapter, then any intervenor in the proceedings may, within 30 days after the service of such report, cause a notice of appeal to be filed in the Circuit Court of Montgomery County for a review of such report. Upon such review, the court shall have authority to issue appropriate orders and judgments in connection therewith, including, if the court finds that it is to the interest of the public, orders enjoining and restraining the continuance of any method of competition, act, or practice which it finds, notwithstanding such report of the commissioner, constitutes a violation of this trade practices law. Subsection (c) of Section 27-12-21 shall apply as to any such review.



Section 27-12-23 - False statements, etc., in insurance application.

No agent, broker, solicitor, examining physician, or other person shall knowingly make a false or fraudulent statement or representation in, or relative to, an application for insurance. Violations of this section shall be punishable under Section 27-1-12.



Section 27-12-24 - Refusal of insurer to pay or settle claims.

No insurer shall, without just cause, refuse to pay or settle claims arising under coverages provided by its policies in this state and with such frequency as to indicate a general business practice in this state, which general business practice is evidenced by:

(1) A substantial increase in the number of complaints against the insurer received by the Insurance Department;

(2) A substantial increase in the number of lawsuits against the insurer or its insureds by claimants; and

(3) Other relevant evidence.






Chapter 12A - INSURANCE FRAUD INVESTIGATION UNIT AND CRIME PREVENTION ACT.

Article 1 - Definitions and Crime of Insurance Fraud.

Section 27-12A-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) COMMISSIONER. The Alabama Commissioner of Insurance or his or her designee.

(2) DEPARTMENT. The Alabama Department of Insurance.

(3) INSURANCE. As defined in Section 27-1-2, and specifically including any contract, arrangement, or agreement, in which one undertakes to do any one of the following:

a. Pay or indemnify another as to loss from certain contingencies called risks.

b. Pay or grant a specified amount or determinable benefit to another in connection with ascertainable risk contingencies.

c. Pay an annuity to another.

d. Act as surety.

For the purposes of this chapter, insurance also includes any health benefit plan as defined in Section 27-53-1.

(4) INSURANCE PRODUCER or PRODUCER. As defined in Section 27-7-1.

(5) INSURER. A person entering into agreements, contracts of insurance, arrangements, or reinsurance, or a health benefit plan, or a group health plan as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, or any entity offering a service benefit plan, and who agrees to perform any of the acts set forth in subdivision (3), including but not limited to, fraternal benefit societies, mutual aid associations, health maintenance organizations, and health care service plans, regardless of whether the person is acting in violation of laws requiring a certificate of authority or regardless of whether the person denies being an insurer.

(6) NAIC. The National Association of Insurance Commissioners or its successor in interest.

(7) NICB. The National Insurance Crime Bureau or its successor in interest.

(8) PERSON. An individual, corporation, partnership, association, joint stock company, trust, unincorporated organization, or any similar entity or any combination of the foregoing.

(9) POLICY. An individual or group insurance policy, agreement, group certificate, contract, evidence of insurance, or arrangement of insurance affecting the rights of a resident of this state or bearing a reasonable relation to this state, regardless if delivered or issued for delivery in this state.

(10) PRACTITIONER. A person licensed in this state authorized to practice medicine and surgery, psychology, chiropractic, dentistry, optometry, pharmacy, nursing, physical therapy or law, or any other licensee of the state or person required to be licensed in this state.

(11) REINSURANCE. A contract, binder of coverage, including placement slip, or arrangement under which an insurer procures insurance for itself in another insurer as to all or part of an insurance risk of the originating insurer.

(12) TRANSACT or TRANSACTION. As defined in Section 27-1-2.

(13) UNIT. The Insurance Fraud Unit of the Alabama Department of Insurance.



Section 27-12A-1.1 - Legislative intent.

The Legislature finds that the business of insurance involves many transactions that have potential for fraud, abuse, and other illegal activities. This chapter is intended to permit full utilization of the expertise of the Department of Insurance to investigate, discover, and prosecute insurance fraud and assist and receive assistance from state, local, and federal law enforcement and regulatory agencies in enforcing laws prohibiting insurance fraud.



Section 27-12A-2 - Insurance fraud - definition.

A person commits the crime of insurance fraud if, knowingly and with intent to defraud, he or she commits, or conceals any material information concerning, one or more of the following acts:

(1) The solicitation or acceptance of new or renewal insurance risks on behalf of an insurer, reinsurer, or other person engaged in the transaction of the business of insurance, by a person who knows the insurer, reinsurer, or other person responsible for the risk is financially unable to pay its claims at the time of the transaction.

(2) The removal, concealment, alteration, or destruction of the assets or records relating to the transaction of the business of insurance of an insurer, reinsurer, or other person engaged in the transaction of the business of insurance. This section does not prohibit an insurer, reinsurer, or other person engaged in the transaction of the business of insurance from destroying records or documents relating to the transaction of the business of insurance in accordance with record retention and destruction standards set forth in state or federal law or the record retention policy of the insurer, reinsurer, or other person.

(3) The embezzlement, abstraction, theft, or conversion of monies, funds, premiums, credits, or other property relating to the transaction of the business of insurance of an insurer, reinsurer, or other person engaged in the transaction of the business of insurance.

(4) Presenting, causing to be presented, or preparing with knowledge or belief that it will be presented to or by an insurer, reinsurer, producer, or any of their respective agents, false information as part of, in support of, or concerning a fact material to, one or more of the following:

a. An application for the issuance or renewal of an insurance policy or reinsurance agreement.

b. The rating of an insurance policy or reinsurance agreement.

c. A claim for payment or benefit pursuant to an insurance policy or reinsurance agreement.

d. A claim for payment or benefit based on an advertisement or promises to provide a good or service under an insurance policy.

e. Premiums paid on an insurance policy or reinsurance agreement.

f. Payments made in accordance with the terms of an insurance policy or reinsurance agreement.

g. A document filed with the commissioner.

i. Audit information submitted to the commissioner or an insurer.

j. The formation, acquisition, merger, reconsolidation, or dissolution of one or more insurance entities, or the withdrawal from one or more lines of insurance in all or part of this state by an insurer or reinsurer.

k. The issuance of written evidence of insurance.

l. The reinstatement of an insurance policy.

m. Issuance, acceptance, change, endorsement, or continuance of an insurance policy or reinsurance agreement.

n. A construction or structure mitigation inspection report provided for the issuance or renewal of an insurance policy or discounts or credits related to an insurance policy.

(5) The failure to decline or refusal to return an insurance payment for a loss or a recovery to which the person is not entitled by reason of an insurer's mistake or other facts or circumstances connected with the person's claim or the coverage provided by an applicable insurance policy.

(6) Overcharging an insurer or insured an amount for a good or service that exceeds the usual and customary charge by the person providing the good or performing the service as a part of an insurance claim for damage.



Section 27-12A-3 - Insurance fraud in the first degree.

(a) An act prohibited by Section 27-12A-2, in cases where the loss or potential loss exceeds one thousand dollars ($1,000), constitutes insurance fraud in the first degree.

(b) Insurance fraud in the first degree is a Class B felony.



Section 27-12A-4 - Insurance fraud in the second degree.

(a) An act prohibited by Section 27-12A-2, in cases where the loss or potential loss does not exceed one thousand dollars ($1,000), constitutes insurance fraud in the second degree.

(b) Insurance fraud in the second degree is a Class C felony.



Section 27-12A-5 - Transacting insurance without a license.

(a) A person commits the crime of transacting insurance without a license if he or she knowingly transacts the business of insurance in violation of laws requiring a license, certificate of authority, or other legal authority for the transaction of the business of insurance.

(b) Transacting insurance without a license is a Class A misdemeanor.



Section 27-12A-6 - General.

(a) No prosecution may be commenced under this article more than two years after the alleged violation was detected.

(b) An individual who has been convicted of insurance fraud in the first degree or insurance fraud in the second degree shall be disqualified from engaging in the business of insurance in this state.

(c) A person may not willfully permit another person who has been convicted of insurance fraud in the first degree or insurance fraud in the second degree to transact in the business of insurance in this state.

(d) For the purposes of Article 4A of Chapter 18 of Title 15, insurance fraud shall be considered criminal activity.



Section 27-12A-7 - Enforcement.

(a) The enforcement of this chapter shall be vested in the Department of Insurance. It shall be the duty of the department to see that the provisions of this chapter are at all times obeyed and to take such measures and to make such investigations as will prevent or detect the violation of any provision thereof. The department may present to the Attorney General any credible evidence coming to its knowledge of criminality under this chapter. In the event of the neglect or refusal of the Attorney General to institute and prosecute the violation, the department shall be authorized to proceed therein with all the rights, privileges, and powers conferred by law upon the Attorney General including the power to appear before grand juries and to interrogate witnesses before grand juries.

(b) Nothing in this article limits the power of the state to punish any person for any conduct which constitutes a crime by statute or at common law.

(c) Nothing in this chapter shall be construed as state regulation of self-insured employee welfare benefit plans as defined in the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.

(d) Nothing in this chapter shall be construed as expanding the authority of the Department of Insurance to investigate or audit the records of the sponsor or members of a sponsor group of self-insured employee welfare benefit plans as defined in the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.



Section 27-12A-8 - Licensing penalties for insurance fraud.

(a) A producer who violates this chapter may be subject to the suspension or revocation of any insurance license held by the producer or civil penalties of up to five thousand dollars ($5,000) per violation, or both. Suspension or revocation of an insurance license or certificate of authority and the imposition of civil penalties shall be pursuant to action brought before the commissioner. Suspension or revocation of any insurance licenses and the imposition of civil penalties shall be pursuant to action brought before the commissioner in accordance with this title.

(b) An insurer who, with such frequency as to indicate its general business practice in this state, is in violation of this chapter may be subject to the suspension or revocation of any certificate of authority held by insurer or civil penalties of up to five thousand dollars ($5,000) per violation, or both. Suspension or revocation of a certificate of authority and the imposition of civil penalties shall be pursuant to action brought before the commissioner in accordance with Section 27-3-21 and subject to the right of appeal in accordance with Section 27-2-32.

(c) The commissioner shall also notify the proper licensing authority of a practitioner for the appropriate disciplinary action including the revocation or suspension of any professional license when a practitioner is convicted of a violation of this chapter and whose services are compensated in whole or in part, directly or indirectly, by insurance proceeds.



Section 27-12A-9 - Administrative cease and desist authority.

Whenever it appears to the commissioner that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this chapter or any rule or order hereunder, the commissioner may, in the commissioner's discretion, do either or both of the following:

(1) Issue a cease and desist order, with or without a prior hearing, against the person or persons engaged in the prohibited activities, directing them to cease and desist from engaging in the act or practice.

(2) Bring an action in any court of competent jurisdiction to enjoin the act or practice and to enforce compliance with this chapter or any rule or order issued hereunder. Upon a proper showing, a permanent injunction, temporary restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets. In addition, upon a proper showing by the commissioner, the court may enter an order of rescission, restitution, or disgorgement directed at any person who has engaged in an act constituting a violation of this chapter or any rule or order adopted or issued pursuant to this chapter. The commissioner shall not be required to post a bond.



Section 27-12A-10 - Promulgation of rules.

The Commissioner of Insurance may adopt reasonable rules for the implementation and administration of this chapter.






Article 2 - Insurance Fraud Prevention.

Section 27-12A-20 - Fraud warning.

(a) A fraud warning shall be included on at least one of the following: Claim release forms, applications, reinstatements for insurance, participation agreements, declaration pages, and claim documents, regardless of the method or form of transmission and shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or who knowingly presents false information in an application for insurance is guilty of a crime and may be subject to restitution, fines, or confinement in prison, or any combination thereof."

(b) The lack of a statement required by subsection (a) shall not constitute a defense in any prosecution for insurance fraud.

(c) Policies issued by unauthorized insurers shall contain a statement disclosing the status of the insurer to do business in the state where the policy is delivered or issued for delivery or the state where coverage is in force.

(d) Insurers shall comply with subsection (a) not later than February 1, 2013.

(e) This section does not require notice to persons insured under existing policies, except to the extent the persons receive, after August 1, 2012, a document listed in subsection (a) which has been selected by the insurer to contain the fraud warning.

(f) None of the requirements of this section shall be deemed to apply to reinsurers, reinsurance contracts, reinsurance agreements, or reinsurance claims transacted.

(g) As used in this section, insurer refers only to those entities defined in Section 27-12A-1(5) which hold a certificate of authority from the commissioner, and unauthorized insurers refers only to those entities operating pursuant to Article 2, beginning with Section 27-10-20, of Chapter 10.



Section 27-12A-21 - Mandatory reporting requirements.

(a) Persons engaged in the business of insurance, having knowledge or a reasonable belief that insurance fraud is being, will be, or has been committed, shall provide to the department such information that is required by, and in a manner prescribed by, the department. As used in this section, persons engaged in the business of insurance refers only to those entities defined in Section 27-12A-1(5) which hold a certificate of authority from the commissioner.

(b) A person other than an insurer having knowledge or having a reasonable belief that insurance fraud is being, will be, or has been committed may provide the information to the Attorney General, the department, or both.



Section 27-12A-22 - Immunity from liability.

(a) Except as otherwise provided in subsection (b), there shall be no civil liability imposed on and no cause of action shall arise against a person for furnishing or receiving information concerning suspected, anticipated, or completed insurance fraud. This shall not abrogate or modify common law or statutory privileges or immunities enjoyed by a person, and the limit on civil liability applies only to the act of reporting and does not limit civil liability against a person for committing fraud or other tortuous conduct.

(b) Subsection (a) shall not apply to false statements made with actual malice by a person furnishing or receiving information concerning suspected, anticipated, or completed insurance fraud. In any action brought against a person for filing a report or furnishing other information concerning insurance fraud, the party bringing the action shall plead specifically any allegations that subsection (a) shall not apply because the person filing the report or furnishing the information did so with actual malice.



Section 27-12A-23 - Confidentiality.

(a) Documents and evidence provided pursuant to Section 27-12A-21 or obtained by the department in an investigation of suspected or actual insurance fraud shall be privileged and confidential, shall not be a public record, and shall not be subject to discovery or subpoena in a civil or criminal action.

(b) Notwithstanding subsection (a), the department may release documents and evidence obtained by the unit in an investigation of suspected or actual insurance fraud pursuant to any of the following:

(1) Administrative or judicial bodies hearing proceedings to enforce laws administered by the department.

(2) Federal, state, or local law enforcement or regulatory agencies, including, but not limited to, the Attorney General and the Chief Examiner of Public Accounts; the NICB; or the NAIC.

(3) At the discretion of the commissioner, a person in the transaction of the business of insurance that is aggrieved by the insurance fraud.

(c) Release of documents and evidence under subsection (b) shall not abrogate or modify the privilege granted in subsection (a).

(d) The confidentiality of records imposed by this section shall not extend to any documents or evidence submitted as part of an investigative report that are public documents. A document that is a public record pursuant to any other statute shall not be affected by this section.

(e) Employees, directors, agents, servants, staff investigators, staff attorneys, and others engaged by or on behalf of the State of Alabama for the purpose of implementing or performing the duties, obligations, and responsibilities under this chapter, shall not be subject to subpoena in civil actions by any court in this state to testify concerning any matter of which they have knowledge that arises out of or is related to a pending or continuing insurance fraud investigation being conducted by the unit.

(f) With the exception of those documents created by or at the request of a company specifically in connection with the investigation of suspected or actual insurance fraud, subsection (a) shall not be construed to prevent the discovery of documents otherwise subject to discovery in a civil matter from the insurer or producer. Copies of all documents, materials, and information furnished to the department by an insurer, producer, or an employee or agent on behalf of an insurer or producer, shall be retained in their ordinary and customary location by the insurer or producer for the period provided by law.



Section 27-12A-24 - Other law enforcement or regulatory authority.

This chapter shall not be construed to do any of the following:

(1) Preempt the authority or relieve other law enforcement or regulatory agencies of the duty to investigate, examine, and prosecute suspected violations of law.

(2) Prevent or prohibit a person from voluntarily disclosing information concerning insurance fraud to a law enforcement or regulatory agency other than the unit.

(3) Limit the powers granted by law to the Attorney General, the commissioner, the department, or the unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

(4) Create a private cause of action.






Article 3 - Insurance Fraud Unit.

Section 27-12A-40 - Creation of Insurance Fraud Unit.

(a) There is hereby established within the department the Insurance Fraud Unit. The commissioner shall appoint the necessary full-time supervisory and investigative personnel of the unit who shall be qualified by training and experience to perform the duties of their positions. The commissioner shall furnish offices, equipment, operating expenses, and necessary personnel to maintain and operate the unit.

(b) The unit shall perform all of the following duties:

(1) Initiate independent inquiries and conduct independent investigations when the unit has cause to believe that any insurance fraud may be, is being, or has been, committed.

(2) Review reports or complaints of alleged insurance fraud from federal, state, and local law enforcement and regulatory agencies, persons engaged in the business of insurance, and the public to determine whether the reports or complaints require further investigation and, if so, to conduct these investigations.

(3) Conduct independent examinations of alleged insurance fraud and undertake independent studies to determine the extent of insurance fraud.

(c) In performing its duties, the unit shall have the powers to do all of the following:

(1) Inspect, copy, or collect records and evidence.

(2) Issue and serve subpoenas.

(3) Administer oaths and affirmations.

(4) Share records and evidence with federal, state, or local law enforcement and regulatory agencies.

(5) Execute arrest warrants for criminal violations of this chapter.

(6) Arrest upon probable cause without warrant a person found in the act of violating or attempting to violate this chapter.

(7) Make criminal referrals to the Attorney General.

(8) Conduct investigations outside of this state. If the information the unit seeks to obtain is located outside of this state, the person from whom the information is sought may make the information available to the unit to examine at the place where the information is located. The unit may designate representatives, including officials of the state in which the matter is located, to inspect the information on behalf of the unit, and the unit may respond to similar requests from officials of other states.

(d) Investigators of the unit shall have all the powers vested in law enforcement officers of the State of Alabama, including, but not limited to, the powers of arrest and the power to serve process, but only as necessary to enforce this chapter, and shall perform the duties, responsibilities, and functions as may be required for the unit to carry out its duties and responsibilities pursuant to this chapter. No person shall serve as investigator of the unit who has not met the minimum standards established for law enforcement officers by the Alabama Peace Officers' Standards and Training Commission, or other standards as may be provided hereafter by law.

(e) Information relating to criminal activity discovered in the course of an investigation by the unit shall be provided to the Department of Public Safety.



Section 27-12A-41 - Assessments.

(a) The commissioner shall assess each insurer authorized to write insurance in the State of Alabama two hundred dollars ($200) per year in order to fund the operations of the unit.

(b) Assessments shall be due not less than 30 days after prior written notice to the insurer and shall accrue interest at six percent per annum on and after the due date. Failure to remit payment of an assessment shall warrant the suspension or revocation of an insurer's certificate of authority.

(c) As used in this section insurer authorized to write insurance in the State of Alabama refers only to those entities defined in subdivision (5) of Section 27-12A-1 which hold a certificate of authority from the commissioner.



Section 27-12A-42 - Creation of Insurance Fraud Unit Fund.

(a) There is created a fund in the State Treasury designated the Insurance Fraud Unit Fund. The expenses incurred by the department in operating the unit, including expenses incurred by the department for providing administrative personnel, legal counsel, litigation support, expert witness, and costs of investigations, shall be paid from the fund. The department may not hire, contract, or otherwise engage the services of private attorneys to administer or implement this chapter.

No funds shall be withdrawn or expended from this fund except as budgeted and allotted according to Article 4 of Chapter 4 of Title 41 and Sections 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations act, other appropriation acts, or Sections 3 and 4 of Act 2012-429.

(b) The department shall deposit the funds received pursuant to Section 27-12A-41 into the State Treasury to the credit of the Insurance Fraud Unit Fund.

(c) The department may file a claim for restitution for any expenses incurred by the department in investigating and prosecuting a person convicted of insurance fraud. This restitution shall be payable to the State Treasury to the credit of the Insurance Fraud Unit Fund as a refund against disbursements.

(d) Monies not used during a fiscal year shall be carried over in the Insurance Fraud Unit Fund and shall not revert to the State General Fund.









Chapter 13 - RATES AND RATING ORGANIZATIONS.

Article 1 - General Provisions.

Section 27-13-1 - Purpose of chapter; construction thereof.

The purpose of this chapter is to promote the public welfare by regulating insurance rates to the end that they shall not be excessive, inadequate or unfairly discriminatory and to authorize and regulate cooperative action among insurers in rate-making and in other matters within the scope of this chapter. Nothing in this chapter is intended:

(1) To prohibit or discourage reasonable competition; or

(2) Prohibit or encourage, except to the extent necessary to accomplish the aforementioned purpose, uniformity in insurance rates, rating systems, rating plans, or practices.

This chapter shall be liberally interpreted to carry into effect the provisions of this section.



Section 27-13-2 - Administration of laws relating to rates and rating systems.

The commissioner is charged with the duty of the administration of all laws now relating, or hereafter relating, to insurance rates and rating systems of all companies authorized to do business in the State of Alabama, with the exception of rates of life and health and accident business and rates of title insurance.



Section 27-13-3 - Filing of data or information by insurers.

The commissioner shall have authority to require any insurer engaged in any of the businesses in Alabama as enumerated in this article to file with the department any data or information required or necessary in the performance of the duties of the commissioner, said data or information to be filed in such manner and on such forms as may be prescribed by said commissioner.



Section 27-13-4 - Rules and regulations.

The commissioner shall, from time to time, promulgate such rules and regulations as he may deem necessary to carry out the provisions of this article and, upon request, shall furnish to any interested party a copy of such rules and regulations.



Section 27-13-5 - Disposition of licenses collected from rating organizations.

Any licenses collected from any rating organization by the commissioner shall be paid into the Treasury of the State of Alabama.



Section 27-13-6 - Short title.

This chapter may be referred to as "The Rating Law."






Article 2 - Fire, etc., and Inland Marine Insurance.

Section 27-13-20 - Definitions.

For the purposes of this article, unless otherwise stated, the following terms shall have the meanings respectively ascribed to them by this section.

(1) RATE. The unit charge by which the measure of exposure or the amount of insurance specified in a policy of insurance or covered thereunder is multiplied to determine the premium.

(2) PREMIUM. The consideration paid, or to be paid, to an insurer for the issuance and delivery of any binder or policy of insurance.

(3) RATE-MAKING. The examination and analysis of every factor and influence related to, and bearing upon, the hazard and risk made the subject of insurance, the collection and collation of such factors and influences into rating systems and the application of such rating systems to individual risks.

(4) RATING SYSTEM. Every schedule, class, classification, rule, guide, standard, manual, table, rating plan, policy, policy form, or compilation, by whatever name described, containing the rates used by any rating organization or by any insurer or used by any insurer or by any rating organization in determining or ascertaining a rate.

(5) RATING ORGANIZATION. Every person or persons, corporation, partnership, company, society, bureau or association, whether located within or outside this state, engaged in the business of rate-making for two or more insurers.

(6) INSURER. Any person or persons, corporation, association, partnership, reciprocal exchange, or company authorized by the laws of this state to transact the business of insurance in this state.

(7) RISK. Any property, real or personal, described in any policy, exposed to any hazard or peril named in such policy.

(8) UNREASONABLY HIGH RATES. No rate shall be held to be unreasonably high unless:

a. Such rate is unreasonably high for the insurance provided; and

b. A reasonable degree of competition does not exist in the area with respect to the classification to which such rate is applicable.

(9) INADEQUATE RATE. No rate shall be held to be inadequate which upon reasonable assumptions of prospective loss and expense experience will produce an underwriting profit.



Section 27-13-21 - Applicability of article - Generally.

The provisions of this article shall apply to insurance against loss to property located in this state, or to any valuable interest therein, by fire, lightning, windstorm, explosion, or by theft or physical damage to motor vehicles and all other kinds of insurance which fire insurance companies are authorized to write in this state, except this article shall not apply to reinsurance, aviation insurance and marine insurance, which term shall mean, and include, insurance and reinsurance against any, and all, kinds of loss or damage to the following subject matters of insurance and interests therein:

(1) Hulls, vessels and craft of every kind;

(2) Aids to navigation;

(3) Dry docks and marine railways, including marine builders' and repairers' risks, and whether complete or in process of, or awaiting, construction;

(4) All marine protection and indemnity risks; and

(5) All goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interest, and all other kinds of property and interests therein, in respect to, appertaining to or in connection with any and all risks or perils of navigation, transit, or transportation on or under any seas, lakes, rivers, or other waters, or in the air or on land in connection with, or incident to, export, import or waterborne risks, or while being assembled, packed, crated, baled, compressed, or similarly prepared for such shipment, or while awaiting the same, or during any delays, storage, transshipment or reshipment incident thereto, including the insurance of war risks in respect to any or all of the aforesaid subject matters of insurance.

The provisions of this article shall, however, apply to inland marine insurance in the manner provided in Section 27-13-22.



Section 27-13-22 - Applicability of article - Inland marine insurance.

The provisions of this section shall apply to all insurance which is now or hereafter defined by statute, by ruling of the commissioner or by lawful custom as inland marine insurance, but this article shall not apply to insurance of vessels or craft, their cargoes, marine builder's risks, marine protection and indemnity, or other risks commonly insured under marine insurance policies:

(1) As to all classes of inland marine insurance for which class rates or rating plans are customarily fixed by rating organizations or associations of underwriters, rates or rating plans shall be filed by all authorized insurers writing such classes, with the department in such manner and form as it shall direct, and also special rates fixed by any such rating organization or association shall be similarly filed. All such rates shall be reasonable, adequate and not unfairly discriminatory. Due consideration shall be given to past experience within the state and outside the state when necessary, and due consideration may be given to prospective loss experience within the state and without when necessary, including catastrophe hazards, to a reasonable margin for profit and contingencies, to policyholders' dividends in the case of participating insurers and to all other relevant factors within the state and without the state when necessary;

(2) Any filing made pursuant to this section shall be approved by the commissioner unless he finds that such filing does not meet the requirements of this section. As soon as reasonably possible after the filing has been made, the commissioner shall in writing approve or disapprove the same; provided, however, that any filing of class rates, special rates, or rating plans shall be deemed approved unless disapproved within 30 days. The commissioner may investigate rates not required to be filed under the provisions of this section and may require the filing of any particular rate not otherwise required to be filed; and

(3) An insurer may satisfy its obligation to make such filings by becoming a member of, or a subscriber to, a licensed rating organization which makes such filings and by authorizing the department to accept such filings on its behalf. An insurer may belong or subscribe to an inland marine rating organization for inland marine insurance and also to other rating organizations for other types of insurance.



Section 27-13-23 - Applicability of article - Exemptions.

Nothing in this article shall apply to any town or county farmers' mutual fire insurance association restricting their operations to not more than one county or to domestic insurance companies, associations, orders, or fraternal benefit societies now doing business in this state on the assessment plan.



Section 27-13-24 - Rating organizations - License; application therefor; renewal thereof; fee for same.

(a) No rating organization shall do business in this state unless it shall have been licensed to do so by the commissioner. Application for such license shall be made on such forms as the commissioner shall prepare for that purpose. Upon applying for such license, every rating organization shall file with the department:

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation and of its bylaws or rules governing the conduct of its business or such of the foregoing, if any, as such rating organization may have;

(2) A list of insurers who are, or who have agreed to become, members of, or subscribers to, such rating organization;

(3) The name and address of a person, or persons, in this state upon whom notices or orders of the commissioner affecting such rating organization may be served; and

(4) Such other information as the commissioner may require.

(b) If the commissioner finds that the applicant for a license:

(1) Has complied with the provisions of this article;

(2) Is equipped with an adequate staff of experts and clerks qualified in rate-making;

(3) Is otherwise qualified to function as a rating organization; and

(4) Maintains necessary service offices throughout Alabama beginning with at least three, viz: one in Mobile, Montgomery and Birmingham, he shall issue a license to such rating organization authorizing it to engage in rate-making for the kinds of insurance specified in such license.

(c) The service offices described in the preceding sentence shall be adequately staffed and equipped and keep on hand a complete supply of all forms, clauses, permits, rules, and such other information and data as the commissioner may prescribe for writing fire insurance in such territory. These service offices are, however, not to be required in the handling of any types of insurance serviced by special organizations. Such offices are to be kept open on all customary business days. Rating organizations having a membership of less than 25 members shall not be required to maintain such offices unless the department shall require same. If the commissioner shall determine that the applicant is not entitled to a license, he shall make an order denying its application, specifying his reasons for such denial. Licenses issued pursuant to this section shall be renewed on or before July 1, of each year in the manner provided by this article. Every rating organization doing business in the state on January 1, 1972, may continue to transact such business thereafter, subject to the provisions of this article, pending its application to the department, to be made within 180 days after January 1, 1972, for a license to do business as required by this section. A fee of $25.00 shall be paid annually to the department for such license issued under this section.



Section 27-13-25 - Rating organizations - Provisions for insurers to become members or subscribers.

Every rating organization shall make reasonable provision in its bylaws, rules, constitution, or otherwise to permit any insurer engaged in the kind of insurance for which rate-making is done by such rating organization to become a member or subscriber thereof upon application therefor by such insurer. An insurer may be a member of, or a subscriber to, more than one rating organization, but not for the purpose of rating the same risk. No insurer shall use any rate or rating systems made by a rating organization of which it is not a member or subscriber or by another insurer. No rating organization shall discriminate unfairly between insurers in the conditions imposed for admission as subscribers or in the services rendered to either members or subscribers. The refusal of any rating organization to admit an insurer as a subscriber shall, at the request of such insurer, be reviewed by the commissioner at a hearing held upon at least 10 days' notice to such rating organization and such insurer. If the commissioner shall find that the insurer has been refused admittance to such rating organization as a subscriber without justification, he shall make an order directing such rating organization to admit such insurer as a subscriber. If he shall find that the action of the rating organization in refusing admittance to an insurer as a subscriber is justified, he shall make an order affirming its action.



Section 27-13-26 - Rating organizations - Withdrawal, expulsion, and readmission of members or subscribers.

Every rating organization shall notify the department within 10 days upon the withdrawal or expulsion therefrom of any member or subscriber. Should a rating organization expel or otherwise exclude a subscriber for the refusal or failure of such subscriber to pay such rating organization the subscribership fee agreed upon, such rating organization shall readmit such subscriber upon payment to it of any delinquent charges. No insurer shall, after expulsion or withdrawal from a rating organization, use any rate or rating system made by such rating organization during the period that such expulsion or withdrawal continues.



Section 27-13-27 - Rate-making and making rating systems.

Every rating organization and every insurer which makes its own rates shall make rates that are not unreasonably high or inadequate for the safety and soundness of the insurer and which do not unfairly discriminate between risks in this state involving essentially the same hazards and shall, in rate-making and in making rating systems:

(1) Adopt basis classifications, which shall be used as the basis of all manual, minimum, class, schedule, or experience rates;

(2) Adopt reasonable standards for construction, for protective facilities and for other conditions that materially affect the hazard or peril, which shall be applied in the determination or fixing of rates;

(3) Give consideration to past experience within the state and without the state when necessary, and due consideration may be given to prospective loss experience within the state and without the state when necessary, over such period of years as appears to be fairly representative of the frequency of the occurrence of the particular hazard or peril, including, where pertinent, the conflagration and catastrophe hazards, if any; and

(4) Give consideration to all factors reasonably related to the kind of insurance involved, including a reasonable profit for the insurer and, in the case of participating insurers, to policyholders' dividends. In the case of fire insurance, consideration shall be given to the latest available experience of the fire insurance business, other than fire insurance covering motor vehicles, during a period of not less than five years preceding the year in which rates are made or revised.



Section 27-13-28 - Annual statistical reports of insurers.

Every insurer shall file annually, on or before July 1, with the rating organization of which it is a member or subscriber, or with such other common agency representing a group of insurers as the department may approve, and with the department a statistical report showing a classification schedule of its premiums and its losses on all kinds of insurance to which this article is applicable, together with such other information as the department may deem necessary for the proper determination of the reasonableness and adequacy of rates. Such statistical report filed with the rating organization may be consolidated and filed by such common agency. Such data shall be kept and reports made in such manner and on such forms as may be prescribed by the commissioner. All such annual filings with the department shall be kept under lock and key, and any official or employee of the department who shall divulge the contents or permit the examination thereof, except for the purpose of properly administering the provisions of this article or upon the order of court, shall be guilty of a misdemeanor and shall be subject to a fine of not more than $50.00, and shall thereafter be ineligible to be an employee or agent of said department. A mutual fire insurance company or reciprocal fire exchange which confines its business chiefly to the insurance of sprinklered risks and which pays no commission or brokerage for the acquisition of business shall be deemed to comply with the provisions of this section if it files its statistical reports of premium deposits and losses on the basis of comprehensive coverage.



Section 27-13-29 - Filing of rating systems with department by insurers - Requirement.

Beginning 180 days after January 1, 1972, every insurer shall, before using or applying any rate to any kind of insurance coming within the scope of this article, file with the department a copy of the rating system upon which such rate is based or by which such rate is fixed or determined. The filing required in this section may be made on behalf of such insurer by a rating organization of which such insurer is a member or subscriber. The provisions of this section shall be deemed to have been complied with by any insurer which had, before January 1, 1972, been a member or subscriber of a rating organization doing business in the state. From and after the date of the filing of such rating systems, every insurer shall charge and receive rates fixed or determined in strict conformity therewith, except as in this article otherwise expressly provided.



Section 27-13-30 - Filing of rating systems with department by insurers - Examination and approval or disapproval by commissioner.

If, after examination thereof, the commissioner shall find that such rating systems filed by, or on behalf of, an insurer provide for, result in or produce rates that are unreasonably high or excessive, or are not adequate for the safeness and soundness of the insurer or are unfairly discriminatory between risks in this state involving essentially the same hazards, he shall issue an order to such insurer, or to the rating organization of which such insurer is a member or subscriber, directing that such rating systems be altered in the manner, and to the extent, stated in such order to produce rates that are reasonable and adequate and not unfairly discriminatory. If the commissioner shall find that such rating systems provide for, result in or produce rates that are not unreasonably high, are not inadequate for the safeness and soundness of the insurer and are not unfairly discriminatory between risks in this state involving essentially the same hazards, he shall approve such rating systems, and such approval shall continue in effect until he shall, by order, direct that such rating systems be changed or modified as in this section provided. As soon as reasonably possible after the filing has been made the commissioner shall, in writing, approve or disapprove the same; provided, however, that unless disapproved within 30 days, such rating systems shall be deemed to be approved by him. Whenever the commissioner shall find that rating systems theretofore approved by him, or which pursuant to Section 27-13-37 are effective without approval, provide for, result in or produce rates which are unreasonable or inadequate or which discriminate unfairly between risks in this state involving essentially the same hazards, he shall issue an order to all insurers employing such rating systems, or to the rating organizations of which such insurers are members or subscribers, directing that such rating systems be altered or revised in the manner, and to the extent, stated in such order to provide for, result in or produce rates which are reasonable, adequate and do not discriminate unfairly between risks in this state involving essentially the same hazards. Rating systems filed with the department on, or before, January 1, 1972, pursuant to the provisions of this section shall be deemed to have been approved by the commissioner, such approval to continue in effect until the commissioner shall, by order, direct that such rating system be altered or modified as in this section provided. Changes in rates resulting from an order of the commissioner directing or approving alterations or revisions in rating systems shall become effective following the date of such order as fixed by the commissioner and shall be applied to policies written on, or after, such effective date. Under such rules and regulations as he shall adopt, the commissioner may, by written order, suspend or modify the requirement of filing as to any kind of insurance subdivision, or combination thereof, or as to classes of risks, the rates for which cannot practicably be filed before they are used. Such orders, rules and regulations shall be made known to insurers and rating organizations affected thereby. The commissioner may make such examination as he may deem advisable to ascertain whether any rates affected by such order are excessive, inadequate, or unfairly discriminatory.



Section 27-13-31 - Survey of risks rated upon schedule.

Every rating organization, and every insurer which does its own rate-making, shall keep in its office a written survey of every risk rated upon schedule after inspection and shall, upon request, furnish a copy of such survey to the interested insured or his duly authorized representative.



Section 27-13-32 - Hearings on applications to reduce rates.

Every rating organization, and every insurer which does its own rate-making, shall provide reasonable means within this state, to be approved by the department, whereby any person, or persons, affected by rate made by it may be heard on an application to reduce such rate. If such rating organization or such insurer shall refuse to reduce such rate, the person or persons affected thereby may make a like application to the commissioner within 30 days after receipt of notice in writing that the application for reduction of rate has been denied by such rating organization or by such insurer. If, upon the expiration of 20 days after application for the reduction of a rate, such rating organization or such insurer fails to grant or reject the application, the person, or persons, affected may make the application to the commissioner in the same manner as if the application had been rejected by such rating organization or by such insurer. The commissioner shall fix a time and place for hearing on such application, upon not less than 10 days' notice by registered or certified mail, for the applicant and such rating organization or such insurer to be heard. The commissioner shall make such order as he shall deem just and lawful upon the evidence placed before him at such hearing.



Section 27-13-33 - Applications for uniform percentage increase or decrease of rates by insurers.

Any insurer may apply to the commissioner for permission to effect a uniform percentage increase or decrease in the rates applied to all risks of a particular class in the state in a particular kind, or kinds, of insurance. Upon the filing of such application, the commissioner shall give notice thereof by registered or certified mail to the rating organization, if any, of which such insurer is a member or subscriber and shall fix a time and place for a hearing upon the merits of such application. At such hearing, such insurer and such rating organization, or their representatives, shall be entitled to be heard and to present evidence in support of, or against, such application. The commissioner shall, upon the conclusion of such hearing, make such order as he shall deem consistent with the establishment and maintenance of reasonable, adequate and non-discriminatory rates. If the application is granted, such increase or decrease shall remain in force unless withdrawn by the insurer with the consent of, or by order of, the commissioner. If the commissioner shall find that such increase or decrease will result in rates that are unreasonable, inadequate, or unfairly discriminatory, he shall make an order denying the application. Notwithstanding the foregoing, but subject to the provisions of Section 27-13-30, to the extent not inconsistent therewith, when a filing of adjustments of rates for existing rating systems is made under this section and does not involve a change in the relationship between such rates and the expense portion thereof or does not involve a change of the element of expenses which are paid as a percentage of premiums and does not involve a change in rate relativities among such classifications on any basis other than loss experience, such filing shall become effective upon the date, or dates, specified in the filing and shall be deemed to meet the requirements of this title. A rate in excess of that promulgated by such rating organization may be charged on any specific risk provided such higher rate is charged with the knowledge and written consent of both the insured and the commissioner.



Section 27-13-34 - Approval of rates and forms for insuring special types or classes of risks.

Any insurer, individually or as a member of a pool, group, or association, engaged in the business of insuring special types or classes of risks in connection with a particular inspection or engineering service or with respect to which a set of standards has been maintained to the satisfaction of the commissioner may submit its loss experience data, forms, and proposed rates and negotiate with the commissioner for his approval of such rates and forms either directly in its own behalf or through a unified facility of the group created, licensed as a rating organization and maintained entirely or in part for such purpose. In evaluating the forms and rates of such an insurer, or pool or association of insurers, the commissioner shall act with due regard for the previous record of such insurer or group of insurers and with due appreciation of previous and prospective loss trends, both within and outside the state, and to any other factors reasonably related to the classes or types of insurance written by such insurer or group of insurers. If approved, such forms and rates shall be filed with the rating organization, licensed to make rates on such types or classes of risks, of which such insurer is a member or subscriber. Nothing contained in this section shall be construed as exempting any insurer, pool, group, or association of insurers from all other provisions of this article.



Section 27-13-35 - Factors to be considered by commissioner in determining reasonableness, etc., of rates.

In every case where, pursuant to the provisions of this article, the commissioner is authorized or required to determine whether rates are reasonable and adequate and not unfairly discriminatory, he shall consider:

(1) The factors applied by insurers and rating organizations generally in determining the bases for rates;

(2) The financial condition of the insurer;

(3) The method of operation of such insurer;

(4) The past loss experience of the insurer within the state and without the state when necessary and may give consideration to prospective loss experience within the state and without the state when necessary, over such period of years as shall appear to be fairly representative of the frequency of the occurrence of the particular hazard or peril, including, where pertinent, the conflagration and catastrophe hazards, if any;

(5) All factors reasonably related to the kind of insurance involved; and

(6) A reasonable profit for the insurer and, in the case of participating insurers, to policyholders' dividends.

In the case of fire insurance, he shall consider the latest available experience of the fire insurance business, other than fire insurance covering motor vehicles, during a period of not less than five years preceding the year in which such rates are reviewed by him.



Section 27-13-36 - Examination of business, etc., of rating organizations and insurers making own rates.

The commissioner may, whenever he deems it expedient, but at least once in every five years, make, or cause to be made, an examination of the business, affairs, and method of operation of every rating organization doing business in this state and a like examination of an insurer making its own rates. The cost of such examination shall be fixed in the same manner as provided for in this title and shall be paid by the rating organization or insurer making its own rates being examined. The commissioner may, in his discretion, waive such examination upon proof that such rating organization has, within a reasonably recent period, been examined by a public official or department of another state pursuant to the laws of such state and upon the filing with the department of a certified copy of the report of such examination. The officers, managers, agents, and employees of such rating organization or insurer making its own rates shall exhibit all its books, records, documents, or agreements governing its method of operation, its rating systems, and its accounts for the purpose of such examination. The commissioner, or his representative, may, for the purpose of facilitating and furthering such examination, examine, under oath, the officers, managers, agents, and employees of such rating organization or insurer making its own rates.



Section 27-13-37 - Alteration, supplementation, and amendment of rating systems.

A rating organization, or any insurer making its own rates, may, with the approval of the commissioner, from time to time, alter, supplement, or amend its rating systems, or any part thereof, by filing with the department copies of such alterations, supplements, or amendments, together with a statement of the reason, or reasons, for such alteration, supplement, or amendment. If such alteration, supplement, or amendment shall have the effect of increasing or decreasing rates, the commissioner shall determine whether the rates as altered thereby are reasonable, adequate, and not unfairly discriminatory. If the commissioner shall determine that the rates as so altered are not unreasonably high, or inadequate or unfairly discriminatory, he shall make an order approving them. If he shall find that the rates as altered are unreasonable, inadequate, or unfairly discriminatory, he shall issue an order disapproving such alteration, supplement, or amendment. Notwithstanding the foregoing, but subject to the provisions of Section 27-13-30, to the extent not inconsistent with this section, when a filing of adjustments of rates for existing classifications of risks does not involve a change in the relationship between such rates and the expense portion thereof, or does not involve a change of the element of expenses which are paid as a percentage of premiums or does not involve a change in rate relativities among such classifications on any basis other than loss experience, such filing shall become effective upon the date, or dates, specified in the filing and shall be deemed to meet the requirements of this title.



Section 27-13-38 - Prohibition against premiums not in accord with approved rating systems.

No insurer, or employee thereof, and no broker or agent shall knowingly charge, demand, or receive a premium for any policy of insurance except in accordance with the respective rating systems on file with, and approved by, the commissioner. No insurer, or employee thereof, and no broker or agent shall pay, allow or give, or offer to pay, allow or give, directly or indirectly, as an inducement to insurance or after insurance has been effected, any rebate, discount, abatement, credit, or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends, or other benefits to accrue thereon or any valuable consideration or inducement whatever not specified in the policy of insurance, except to the extent that such rebate, discount, abatement, credit, reduction, favor, advantage, or consideration may be provided for in rating systems filed by, or on behalf of, such insurer and approved by the commissioner. No insured named in a policy of insurance, nor any employee of such insured, shall knowingly receive or accept, directly or indirectly, any such rebate, discount, abatement, or reduction of premium or any such special favor, or advantage, or valuable consideration, or inducement. Nothing contained in this section shall be construed as prohibiting the payment of commissions or other compensation to regularly appointed and licensed agents and to brokers duly licensed by this state nor as prohibiting any participating insurer from distributing to its policyholders dividends, savings or the unused, or unabsorbed, portion of premiums and premium deposits.



Section 27-13-39 - False or misleading information concerning rates.

No insurer, and no officer, agent, or employee thereof, shall give false or misleading information to any rating organization of which it is a member or subscriber or to the department which will in any manner affect the proper determination of reasonable, adequate, and nondiscriminatory rates.



Section 27-13-40 - Suspension of license or certificate of authority.

Any rating organization which violates any provisions of this article shall be subject to suspension of its license, and any insurer making its own rates which violates any provision of this article shall be subject to suspension of its certificate of authority to do business in this state. Failure of a rating organization, or insurer making its own rates, to comply with the provisions of any order of the commissioner within 30 days after such order, or any extension thereof as the commissioner may, in his discretion, grant shall automatically suspend the license of such rating organization or insurer.



Section 27-13-41 - Order revoking or suspending licenses.

If the commissioner shall find, after due notice and hearing, that any rating organization, insurer, officer, agent, or representative thereof has willfully violated any of the provisions of this article, he may issue an order revoking or suspending the license of any such insurer, agent, broker, or representative thereof.



Section 27-13-42 - Notices, hearings, and orders by commissioner.

The commissioner shall not make any order under the provisions of this article without giving every rating organization and insurer who may be affected thereby reasonable notice and a hearing, if hearing is requested. All hearings provided for in this article shall be held at such time and place as shall be designated in a notice which shall be given in writing by registered or certified mail to such rating organization and insurer, or the officers, agents, and representatives thereof, which may be affected thereby, at least 30 days before the date designated therein, which notice shall state the subject of the order. At the conclusion of such hearing, or within 30 days thereafter, the commissioner shall make such order, or orders, as he may deem necessary in accordance with his findings.



Section 27-13-43 - Review of final orders of commissioner.

Any final order made by the commissioner as provided by law may, upon appropriate petition filed by the Attorney General on behalf of the state or by any interested party, at any time within 30 days from the date of said order, be reviewed by the Circuit Court of Montgomery County, Alabama, on a writ of certiorari. Upon the filing of such petition, the petitioner shall file with the register or clerk of said court a bond, with good and sufficient sureties, to be approved by the register or clerk, conditioned to pay all costs which may be assessed against the petitioner in such proceedings. The Circuit Court of Montgomery County, Alabama, or the Court of Civil Appeals of Alabama, on appeal to it, may affirm said order or modify or repeal the same, in whole or in part. From the judgment of the Circuit Court of Montgomery County, Alabama, either the state or the interested party taking the appeal may appeal directly to the Court of Civil Appeals of Alabama, within 42 days from the entry of the judgment; the interested party so appealing to the Court of Civil Appeals shall give security for costs of such appeal to be approved by the register or clerk of said court.



Section 27-13-44 - Delegation of authority by commissioner.

Whenever, under the provisions of this article, the commissioner is authorized or required to do any act, he may designate an assistant, or any salaried employee of the department, to act in his place and stead, who shall report to the commissioner and advise the commissioner on the nature of the matter delegated. The commissioner shall make such order, based upon such advice and report, as he shall, in his discretion, determine, and such order shall have the same force and effect as if the commissioner had acted thereon personally.



Section 27-13-45 - Penalty for violation of article.

Any rating organization, any insurer, officer, agent, or representative thereof failing to comply with, or otherwise willfully violating, any of the provisions of this article shall be guilty of a misdemeanor and, upon conviction, be punished by a fine of not less than $100.00 nor more than $500.00.






Article 3 - Casualty and Surety Insurance.

Section 27-13-60 - Definitions.

For the purposes of this article, unless otherwise stated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) RATE. The unit charge by which the measure of exposure or the amount of insurance specified in a policy of insurance or covered thereunder is multiplied to determine the premium.

(2) PREMIUM. The consideration paid or to be paid to an insurer for the issuance and delivery of any binder or policy of insurance.

(3) RATE-MAKING. The examination and analysis of every factor and influence related to and bearing upon the hazard and risk made the subject of insurance; the collection and collation of such factors and influences into rating plans; systems; and the application of such rating systems to individual risks.

(4) RATING PLAN. Every schedule, class, classification, rule, guide, standard, manual, table, rating plan, policy, policy form, or compilation by whatever name described, containing the rates used by any rating organization or by any insurer, or used by any insurer or by any rating organization in determining and ascertaining a rate.

(5) RATING ORGANIZATION. Every person or persons, corporation, partnership, company, society, bureau, or association, whether located within or outside this state, engaged in the business of rate-making for two or more insurers.

(6) INSURER. Any person or persons, corporation, association, partnership, reciprocal exchange or company authorized by the laws of this state to transact the business of insurance in this state.

(7) CASUALTY INSURANCE. As used herein this term is to be construed in its generally accepted trade sense.

(8) UNREASONABLY HIGH RATE. No rate shall be held to be unreasonably high unless:

a. Such rate is unreasonably high for the insurance provided; and

b. A reasonable degree of competition does not exist in the area with respect to the classification to which such rate is applicable.

(9) INADEQUATE RATE. No rate shall be held to be inadequate which upon reasonable assumptions of prospective loss and expense experience will produce an underwriting profit.



Section 27-13-61 - Applicability of article.

The provisions of this article shall apply to all lines of casualty insurance, including workmen's compensation, employer's liability, fidelity, surety, and guaranty bonds, and all other kinds of insurance which casualty and surety insurance companies are authorized to write in this state, except reinsurance, aviation insurance, and accident and health insurance.



Section 27-13-62 - Rating organizations - License; application therefor; renewal thereof; fee for same.

No rating organization shall do business in this state until it shall have been licensed to do so by the commissioner. Application for such license shall be made on such forms as the commissioner shall prepare for that purpose. Upon applying for such license, every rating organization shall file with the department:

(1) A copy of its constitution, its articles of agreement or association, or its certificate of incorporation and of its bylaws or rules governing the conduct of its business or such of the foregoing, if any, as such rating organization may have;

(2) A list of insurers who are or, who have agreed to, become members of, or subscribers to, such rating organization;

(3) The name and address of a person, or persons, in this state upon whom notices or orders of the commissioner affecting such rating organization may be served; and

(4) Such other information as the commissioner may require.

If the commissioner finds that the applicant for license:

If the commissioner shall determine that the applicant is not entitled to a license, he shall make an order denying its application, specifying his reasons for such denial. Licenses issued pursuant to this section shall be renewed on, or before, July 1, of each year in the manner provided by this article. Every rating organization doing business in this state on January 1, 1972, may continue to transact such business thereafter, subject to the provisions of this article, pending its application to the department, to be made within 180 days after January 1, 1972, for a license to do business as required by this section. A fee of $25.00 shall be paid annually to the department for such license issued under this section.



Section 27-13-63 - Rating organizations - Provisions for insurers to become members or subscribers.

Every rating organization shall make reasonable provision in its bylaws, rules, constitution, or otherwise to permit any insurer engaged in the kind of insurance for which rate-making is done by such rating organization to become a member or subscriber to its rating services for any kind of insurance, or subdivisions thereof, upon application therefor by such insurer. No rating organization shall discriminate unfairly between insurers in the condition imposed for admission as subscribers or in the services rendered to either members or subscribers. No rating organization shall adopt any rule the effect of which would be to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers. The refusal of any rating organization to admit an insurer as a subscriber shall, at the request of such insurer, be reviewed by the commissioner at a hearing held upon at least 10 days' notice to such rating organization and such insurer. If the commissioner shall find that the insurer has been refused admittance to such rating organization as a subscriber without justification, he shall make an order directing such rating organization to admit such insurer as a subscriber. If he shall find that the action of the rating organization in refusing admittance to an insurer as a subscriber is justified, he shall make an order affirming its action.



Section 27-13-64 - Rating organizations - Admission, withdrawal, expulsion, or readmission of members or subscribers.

Every rating organization shall notify the department within 10 days upon the admission, withdrawal, or expulsion therefrom of any member or subscriber. Should a rating organization expel or otherwise exclude a subscriber for the refusal or failure of such subscriber to pay such rating organization the subscribership charges agreed upon, such rating organization shall readmit such subscriber upon payment to it of any delinquent charges.



Section 27-13-65 - Rate-making and making rating plans.

Every rating organization and every insurer which makes its own rates shall make rates that are not unreasonably high or inadequate for the safety and soundness of the insurer and which do not unfairly discriminate between risks in this state and shall, in rate-making and in making rating plans:

(1) Adopt basis classifications, which shall be used as the basis of all manual, minimum, class, schedule, or experience rates;

(2) Give consideration to past experience within the state and without the state, when necessary, and due consideration may be given to prospective loss experience within the state and without the state, when necessary, over such period of years as appears to be fairly representative of the frequency of the occurrence of the particular risk; and

(3) Give consideration to all factors reasonably related to the kind of insurance involved, including a reasonable profit for the insurer and, in the case of participating insurers, to policyholders' dividends.

The systems of expense provisions included in the rates for use by insurers or groups of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any such insurer or group with respect to any kind of insurance, or any subdivision or combination thereof, for which the commissioner approves the application of separate expense provisions.



Section 27-13-66 - Annual statistical reports of insurers; exchange of information; rules and regulations.

Every insurer shall file annually on, or before, July 1, with the rating organization of which it is a member or subscriber, or with such other common agency representing a group of insurers as the department may approve, and with the department a statistical report showing its premiums and its losses on all kinds of insurance to which this article is applicable, together with such other information as the department may deem necessary for the proper determination of the reasonableness and adequacy of rates. Such statistical report filed with the rating organization may be consolidated and filed by such common agency. Such data shall be kept and reports made in such manner and on such forms as may be prescribed by the commissioner. All such annual filings with the department shall be kept under lock and key, and any official or employee of the department who shall divulge the contents or permit the examination thereof, except for the purpose of properly administering the provisions of this article or upon the order of court, shall be guilty of a misdemeanor and shall be subject to a fine of not more than $50.00 and shall thereafter be ineligible to be an employee or agent of said department. Reasonable rules and plans may be promulgated by the commissioner, after consultation with all insurers and rating organizations affected thereby, for the interchange of loss experience necessary for the application of rating plans. In order to further uniform administration of rating laws, the commissioner and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers, and rating organizations in other states and may consult and cooperate with them with respect to rate-making and the application of rating systems. The commissioner may make reasonable rules and regulations necessary to effect the purposes of this article.



Section 27-13-67 - Filing of rating plans with department by insurers - Requirement.

Beginning 180 days after January 1, 1972, every insurer shall, before using or applying any rate to any kind of insurance coming within the scope of this article, file with the department a copy of the rating plan upon which such rate is based or by which such rate is fixed or determined. The filing required in this section may be made on behalf of such insurer by a rating organization of which such insurer is a member or subscriber. From and after the date of the filing of such rating plans, every insurer shall charge and receive rates fixed or determined in strict conformity therewith, except as in this article otherwise expressly provided.



Section 27-13-68 - Filing of rating plans with department by insurers - Examination and approval or disapproval by commissioner.

If, after examination thereof, the commissioner shall find that such rating plans filed by, or on behalf of, an insurer provide for, result in or produce rates that are unreasonably high or excessive, or are not adequate for the safeness and soundness of the insurer or are unfairly discriminatory between risks in this state involving essentially the same risks, he shall issue an order to such insurer, or to the rating organization of which such insurer is a member or subscriber, directing that such rating plans be altered in the manner, and to the extent, stated in such order to produce rates that are reasonable and adequate and not unfairly discriminatory. If the commissioner shall find that such rating plans provide for, result in or produce rates that are not unreasonably high, are not inadequate for the safeness and soundness of the insurer and are not unfairly discriminatory between risks in this state, he shall approve such rating plans and rates, and such approval shall continue in effect until he shall, by order, direct that such rating plans and rates be changed or modified as in this section provided. As soon as reasonably possible after the filing has been made, the commissioner shall, in writing, approve or disapprove the same; provided, however, that unless disapproved within 30 days such rating plans and rates shall be deemed to be approved by him. Whenever the commissioner shall find that rating plans theretofore approved by him or which pursuant to Section 27-13-75 are effective without approval, provide for, result in or produce rates which are unreasonable or inadequate or which discriminate unfairly between risks in this state, he shall issue an order to all insurers employing such rating plans, or to the rating organizations of which such insurers are members or subscribers, directing that such rating plans be altered or revised in the manner, and to the extent, stated in such order to provide for, result in or produce rates which are reasonable, adequate and do not discriminate unfairly between risks in this state. Rating plans and rates filed with the department on, or before, January 1, 1972, pursuant to the provisions of this section, shall be deemed to have been approved by the department, such approval to continue in effect until the commissioner shall, by order, direct that such rating system be altered or modified as in this section provided. Changes in rates resulting from an order of the department directing or approving alterations or revisions in rating plans shall become effective following the date of such order as fixed by the commissioner and shall be applied to policies written on, or after, such effective date. Under such rules and regulations as he shall adopt, the commissioner may, by written order, suspend or modify the requirement of filing as to any kind of insurance, subdivision, or combination thereof or as to classes of risks, the rates for which cannot practicably be filed before they are used. Such orders, rules, and regulations shall be made known to insurers and rating organizations affected thereby. The commissioner may make examination as he may deem advisable to ascertain whether any rates affected by such order are excessive, inadequate, or unfairly discriminatory.



Section 27-13-69 - Appeals from decisions of rating organizations.

Any member of, or subscriber to, a rating organization may appeal to the commissioner from the decision of such rating organization in approving or rejecting any proposed change in, or addition to, the filings of such rating organization; and the commissioner shall, after a hearing held on not less than 10 days' written notice to the appellant and to such rating organization, issue an order approving the decision of such rating organization or directing it to give further consideration to such proposal. If such appeal is based upon the failure of the rating organization to make a filing on behalf of such member or subscriber which is based on a system of expense provisions which differs, in accordance with the right granted in this article, from the system of expense provisions included in a filing made by the rating organization, the commissioner shall, if he grants the appeal, order the rating organization to make the requested filing for use by the appellant.



Section 27-13-70 - Furnishing information as to rates.

Every rating organization and every insurer which makes its own rates shall, after receiving written request therefor from the department, furnish to any person affected by a rate made by it, or to the authorized representative of such person, all pertinent information as to such rate.



Section 27-13-71 - Hearings on applications to reduce rates.

Every rating organization and every insurer which does its own rate-making shall provide reasonable means within this state, to be approved by the department, whereby any person, or persons, affected by a rate made by it may be heard on a written application to reduce such rate. If such rating organization or such insurer shall refuse to reduce such rate, the person, or persons, affected thereby may make a like application to the commissioner within 30 days after receipt of notice in writing that the application for reduction of rate has been denied by such rating organization or by such insurer. If, upon the expiration of 20 days after application for the reduction of a rate, such rating organization or such insurer fails to grant or reject the application, the person, or persons, affected may make the application to the commissioner in the same manner as if the application had been rejected by such rating organization or by such insurer. The commissioner shall fix a time and place for hearing on such application, upon not less than 10 days' notice by registered or certified mail, for the applicant and such rating organization or such insurer to be heard. The commissioner shall make such order as he shall deem just and lawful upon the evidence placed before him at such hearing.



Section 27-13-72 - Application for uniform percentage increase or decrease in rates by insurers.

(a) Any insurer may apply to the commissioner for permission to effect a uniform percentage increase or decrease in the rates applied to all kinds of a particular class in the state in a particular kind, or kinds, of insurance. Upon the filing of such application, the commissioner shall give notice thereof by registered or certified mail to the rating organization, if any, of which such insurer is a member or subscriber and shall fix a time and place for a hearing upon the merits of such application. At such hearing, such insurer and such rating organization, or their representatives, shall be entitled to be heard and to present evidence in support of, or against, such application. The commissioner shall, upon the conclusion of such hearing, make such order as he shall deem consistent with the establishment and maintenance of reasonable, adequate, and nondiscriminatory rates. If the application is granted, such increase or decrease shall remain in force unless withdrawn by the insurer with the consent of, or by order of, the commissioner. If the commissioner shall find that such increase or decrease will result in rates that are unreasonable, inadequate, or unfairly discriminatory, he shall make an order denying the application.

(b) Notwithstanding the foregoing, but subject to the provisions of Section 27-13-68, to the extent not inconsistent with this section, when a filing of adjustments of rates for existing classifications of risks is made under this section and does not involve a change in the relationship between such rates and the expense portion thereof, or does not involve a change of the element of expenses which are paid as percentage of premiums, and does not involve a change in rate relativities among such classifications on any basis other than loss experience, such filings shall become effective upon the date, or dates, specified in the filing and shall be deemed to meet the requirements of this article.

(c) A rate in excess of that promulgated by such rating organization may be charged on any specific risk, provided such higher rate is charged with the knowledge and written consent of both the insured and the commissioner.

(d) Subsection (b) of this section shall not apply to workmen's compensation or employer's liability insurance.



Section 27-13-73 - Factors to be considered in determining reasonableness, etc., of rates.

In every case where, pursuant to the provisions of the article, the commissioner is authorized or required to determine whether rates are reasonable and adequate and not unfairly discriminatory, he shall consider the factors and standards set forth in Section 27-13-65.



Section 27-13-74 - Examination of business, etc., of rating organizations and insurers making own rates.

The commissioner may, whenever he deems it expedient, but at least once in every five years, make, or cause to be made, an examination of the business, affairs, and method of operation of each rating organization doing business in this state and a like examination of each insurer making its own rates. The costs of such examination shall be fixed in the same manner as provided for in Section 27-2-25 and shall be paid by the rating organization or insurer making its own rates examined. The commissioner may, in his discretion, waive such examination upon proof that such rating organization has, within a reasonably recent period, been examined by a public official or department of another state, pursuant to the laws of such state, and upon the filing with the department of a certified copy of the report of such examination. The officers, managers, agents, and employees of such rating organization or insurer making its own rates shall exhibit all its books, records, documents, or agreements governing its method of operation, its rating systems and its accounts for the purpose of such examination. The commissioner, or his representative, may, for the purpose of facilitating and furthering such examination, examine, under oath, the officers, managers, agents, and employees of such rating organization or insurer making its own rates.



Section 27-13-75 - Alteration, supplementation, and amendment of rating plans.

A rating organization or any insurer making its own rates may, with the approval of the commissioner, from time to time, alter, supplement, or amend its rating plans, or any part thereof, by filing with the department copies of such alterations, supplements, or amendments, together with a statement of the reason, or reasons, for such alteration, supplement, or amendment. If such alteration, supplement, or amendment shall have the effect of increasing or decreasing rates, the commissioner shall determine whether the rates as altered thereby are reasonable, adequate, and not unfairly discriminatory. If the commissioner shall determine that the rates as so altered are not unreasonably high, or inadequate or unfairly discriminatory, he shall make an order approving them. If he shall find that the rates as altered are unreasonable, inadequate, or unfairly discriminatory, he shall issue an order disapproving such alteration, supplement, or amendment. Notwithstanding the foregoing, but subject to the provisions of Section 27-13-68, to the extent not inconsistent with this section, when a filing of adjustments of rates for existing classifications of risks does not involve a change in the relationship between such rates and the expense portion thereof, or does not involve a change of the element of expenses which are paid as a percentage of premiums or does not involve a change in rate relativities among such classifications on any basis other than loss experience, such filing shall become effective upon the date, or dates, specified in the filing and shall be deemed to meet the requirements of this article. The foregoing provisions shall not apply to workmen's compensation and employers' liability insurance.



Section 27-13-76 - Prohibition against premiums not in accord with approved rating systems.

No insurer, or employee thereof, and no broker or agent shall knowingly charge, demand or receive a premium for any policy of insurance except in accordance with the respective rating systems on file with, and approved by, the commissioner. No insurer, or employee thereof, and no broker or agent shall pay, allow, or give, or offer to pay, allow, or give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit, or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon or any valuable consideration or inducement whatever not specified in the policy of insurance, except to the extent that such rebate, discount, abatement, credit, reduction, favor, advantage, or consideration may be provided for in rating systems filed by, or on behalf of, such insurer and approved by the commissioner. No insured named in a policy of insurance nor any employee of such insured shall knowingly receive or accept, directly or indirectly, any such rebate, discount, abatement, or reduction of premium, or any such special favor or advantage, or valuable consideration or inducement. Nothing contained in this section shall be construed as prohibiting the payment of commissions or other compensation to regularly appointed and licensed agents and to brokers duly licensed by this state nor as prohibiting any participating insurer from distributing to its policyholders dividends, savings or the unused or unabsorbed portion of premiums and premium deposits.



Section 27-13-77 - False or misleading information concerning rates.

No insurer and no officer, agent, or employee thereof shall give false or misleading information to any rating organization of which it is a member or subscriber or to the department which will in any manner affect the proper determination of reasonable, adequate, and nondiscriminatory rates.



Section 27-13-78 - Suspension of license or certificate of authority.

Any rating organization which violates any provision of this article shall be subject to suspension of its license, and any insurer making its own rates which violates any provisions of this article shall be subject to suspension of its certificate of authority to do business in this state. Failure of a rating organization or an insurer making its own rates to comply with the provisions of any order of the commissioner within 30 days after such order, or any extension thereof, as the commissioner may, in his discretion, grant shall automatically suspend the license of such rating organization or insurer.



Section 27-13-79 - Order revoking or suspending license.

If the commissioner shall find, after due notice and hearing, that any rating organization, insurer, officer, agent, or representative thereof has willfully violated any of the provisions of this article, he may issue an order revoking or suspending the license of any such insurer, agent, broker, or representative thereof.



Section 27-13-80 - Notices, hearings, and orders by commissioner.

The commissioner shall not make any order under the provisions of this article without giving every rating organization and insurer who may be affected thereby reasonable notice and a hearing, if hearing is requested. All hearings provided for in this article shall be held at such time and place as shall be designated in a notice which shall be given in writing by registered or certified mail to such rating organization and insurer, or the officers and agents and representatives thereof, which may be affected thereby, at least 30 days before the date designated therein, which notice shall state the subject of the order. At the conclusion of such hearing, or within 30 days thereafter, the commissioner shall make such order, or orders, as he may deem necessary in accordance with his findings.



Section 27-13-81 - Review of final orders of commissioner.

Any final order made by the commissioner as provided by law may, upon appropriate petition filed by the Attorney General on behalf of the state or by any interested party at any time within 30 days from the date of said order, be reviewed by the Circuit Court of Montgomery County, Alabama, on a writ of certiorari. Upon the filing of such petition, the petitioner shall file with the register or clerk of said court a bond, with good and sufficient sureties, to be approved by the register or clerk, conditioned to pay all costs which may be assessed against the petitioner in such proceedings. The Circuit Court of Montgomery County, Alabama, or the Court of Civil Appeals of Alabama, on appeal to it, may affirm said order or modify or repeal the same, in whole or in part. From the judgment of the Circuit Court of Montgomery County, Alabama, either the state or the interested party taking the appeal may appeal directly to the Court of Civil Appeals of Alabama within 42 days from the entry of the judgment; the interested party so appealing to the Court of Civil Appeals shall give security for the costs of such appeal to be approved by the register or clerk of said court.



Section 27-13-82 - Delegation of authority by commissioner.

Whenever, under the provisions of this article, the commissioner is authorized or required to do any act, he may designate an assistant or any salaried employee of the department to act in his place and stead, who shall report to the commissioner and advise the commissioner on the nature of the matter delegated. The commissioner shall make such order, based upon such advice and report, as he shall, in his discretion, determine, and such order shall have the same force and effect as if the commissioner had acted thereon personally.



Section 27-13-83 - Penalty for violation of article.

Any rating organization, and any insurer, officer, agent, or representative thereof, failing to comply with, or otherwise willfully violating, any of the provisions of this article shall be guilty of a misdemeanor and, upon conviction, be punished by a fine of not less than $100.00 nor more than $500.00.






Article 4 - Insurance Advisory Organizations.

Section 27-13-100 - "Advisory organization" defined.

"Advisory organization" means every group, association, or other organization of insurers, whether located within or without this state, which assists insurers which make their own filings or rating organizations in rate-making by collection and furnishing of loss or expense statistics or by the submission of recommendations, but which does not make filings under Articles 2 or 3 of this chapter.



Section 27-13-101 - Compliance with article and rules, etc., of commissioner.

Every advisory organization assisting any rating organization or any insurer whose rates are subject to regulation under Article 2 of this chapter or any rating organization or any insurer whose rates are subject to regulation under Article 3 of this chapter, as a condition precedent to the rendering of such assistance, shall comply with the provisions of this article and any, and all, duly promulgated rules or regulations or orders of the commissioner relative to insurance rates, rate-making, or assistance therein.



Section 27-13-102 - Filing with commissioner; orders by commissioner against unfair practices, etc., or violations.

(a) Every advisory organization shall file with the commissioner:

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation and its bylaws, rules, and regulations governing its activities;

(2) A list of its members;

(3) The name and address of a resident of this state upon whom notices or orders of the commissioner or process issued at his direction may be served; and

(4) An agreement that the commissioner may examine such advisory organization in accordance with the provisions of this section.

(b) If, after a hearing, the commissioner finds that the furnishing of such information or assistance involves any act or practice which is unfair or unreasonable or otherwise inconsistent with the provisions of Articles 2 or 3 of this chapter, as the case may be, he may issue a written order specifying in what respects such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of Articles 2 or 3 of this chapter and requiring the discontinuance of such act or practice.

(c) No insurer which makes its own filings nor any rating organization shall support its filings by statistics or adopt rate-making recommendations furnished to it by an advisory organization which has not complied with this article or with an order of the commissioner involving such statistics or recommendations issued under subsection (b) of this section. If the commissioner finds such insurer or rating organization to be in violation of this subsection, he may issue an order requiring the discontinuance of such violation.



Section 27-13-103 - Advisory organizations deemed subject to examination.

(a) Every advisory organization rendering assistance to a rating organization or to an insurer whose rates are subject to regulation under Article 2 of this chapter shall agree to be subject to examination in the same manner, and upon the same terms and conditions, as rating organizations and insurers making their own rates are pursuant to Section 27-13-36.

(b) Every advisory organization rendering assistance to a rating organization or to an insurer whose rates are subject to regulation under Article 3 of this chapter shall agree to be subject to examination in the same manner, and upon the same terms and conditions, as rating organizations and insurers making their own rates are pursuant to Section 21-13-74.



Section 27-13-104 - Enforcement and administration of article.

The commissioner is authorized, and directed, to enforce this article, and he is hereby authorized to make such orders, rules, and regulations as are reasonable and proper to facilitate the administration hereof.



Section 27-13-105 - Construction of article.

The provisions of this article are supplemental and shall be construed in pari materia with other laws relating to insurance rates and rate-making.






Article 5 - Auto Liability Insurance Rate Reduction for Persons 55 and Older Taking Approved Accident Prevention Course.

Section 27-13-120 - Premium reduction for completing accident prevention course.

(a) Any rates, rating schedules, or rating manuals submitted to or filed with the Commissioner of the Department of Insurance for private passenger automobile liability insurance and private passenger automobile physical damage insurance shall include an appropriate reduction in premium charges if the principal operator is 55 years of age or older and has successfully completed a motor vehicle accident prevention course approved pursuant to this article.

(b) Upon successful completion of an approved motor vehicle accident prevention course, each participant shall be issued, by the course's sponsoring entity, a certificate of completion which shall be the basis of the qualification for the reduction in the automobile insurance premium.

(c) The premium reduction required in this section shall be effective for an insured for a three-year period after successful completion of the approved course, except that the insurer may require, as a condition of providing and maintaining the premium reduction, that the insured not be involved in an accident for which the insured is at fault nor be found guilty of a moving violation during the three-year period after course completion.

(d) Any discount used by an insurer shall be presumed appropriate unless credible evidence data demonstrates otherwise.

(e) This section shall not apply if the approved course is taken by a person who is specified by a court or other governmental entity resulting from a moving traffic violation.

(f) Each participant shall take an approved course every three years to continue to be eligible for the reduction in premiums provided in this section.



Section 27-13-121 - Approved courses.

To qualify for the insurance premium reduction described in Section 27-13-120, the motor vehicle accident prevention course shall be sponsored by the National Safety Council, the American Automobile Association, or the AARP or shall be an equivalent course approved by the Department of Public Safety. The course shall consist of not less than six classroom or online hours of instruction, the instructors for the course shall be certified by the sponsoring entity, and the contents of the course shall be outlined by the sponsoring entity.



Section 27-13-122 - Applicability.

The provisions of this article shall not apply to individuals 55 years of age or older that are already receiving a rate reduction, based on attained age, from their insurance company.









Chapter 14 - THE INSURANCE CONTRACT.

Section 27-14-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) POLICY. A written contract of, or written agreement for, or effecting, insurance, by whatever name called, and includes all clauses, riders, endorsements, and papers attached, or issued, and delivered for attachment thereto and made a part thereof.

(2) PREMIUM. The consideration for insurance, by whatever name called. Any "assessment" or any "membership," "policy," "survey," "inspection," "service," or similar fee or charge in consideration for an insurance contract is deemed part of the premium.



Section 27-14-2 - Applicability of chapter.

This chapter applies as to all insurance contracts and annuity contracts other than:

(1) Reinsurance;

(2) Policies or contracts not issued for delivery in this state nor delivered in this state;

(3) Wet marine and transportation insurance; and

(4) Title insurance, except as to the following provisions:

a. Section 27-14-5;

b. Section 27-14-8;

c. Section 27-14-9;

d. Section 27-14-13;

e. Section 27-14-14; and

f. Section 27-14-17.



Section 27-14-3 - Insurable interest - Personal insurance; preneed contracts.

(a) Insurable interest with reference to personal insurance is an interest based upon a reasonable expectation of pecuniary advantage through the continued life, health, or bodily safety of another person and consequent loss by reason of his or her death or disability or a substantial interest engendered by love and affection in the case of individuals closely related by blood or by law.

(b) An individual has an unlimited insurable interest in his or her own life, health, and bodily safety and may lawfully take out a policy of insurance on his or her own life, health, or bodily safety and have the same made payable to whomsoever he or she pleases, regardless of whether the beneficiary so designated has an insurable interest.

(c) A corporation, foreign or domestic, has an insurable interest in the life or physical or mental ability of any of its directors, officers, or employees, or the directors, officers, or employees of any of its subsidiaries or any other person whose death or physical or mental disability might cause financial loss to the corporation; or, pursuant to any contractual arrangement with any shareholder concerning the reacquisition of shares owned by the shareholder at the time of his or her death or disability, on the life or physical or mental ability of that shareholder for the purpose of carrying out the contractual arrangement; or pursuant to any contract obligating the corporation as part of compensation arrangements or pursuant to a contract obligating the corporation as guarantor or surety, on the life of the principal obligor. The trustee of a trust established by a corporation for the sole benefit of the corporation has the same insurable interest in the life or physical or mental ability of any person as does the corporation. The trustee of a trust established by a corporation providing life, health, disability, retirement, or similar benefits to employees of the corporation or its affiliates and acting in a fiduciary capacity with respect to the employees, retired employees, or their dependents or beneficiaries has an insurable interest in the lives of employees for whom the benefits are to be provided.

(d) After satisfaction of the requirements of Section 27-17A-32(d)(1), the trustee of a trust established by a certificate holder which complies with the requirements of Chapter 17A has an insurable interest in the life of a preneed contract purchaser or a preneed contract beneficiary. It is the intention of the Legislature that the preceding sentence shall be retroactive and shall also apply to all policies, as defined in this chapter, issued prior to May 6, 2008. It is also the intention of the Legislature that the value of any life insurance policy purchased by a trust pursuant to Chapter 17A shall not exceed the lesser of twenty thousand dollars ($20,000) or 100 percent of the purchase price of the preneed contract regulated under Chapter 17A. Further, it is the intention of the Legislature that any life insurance policy purchased by a trust pursuant to Chapter 17A be used for the sole benefit of the preneed contract purchaser, the preneed contract beneficiary, or the funeral establishment or cemetery providing funeral services, burial services, or funeral merchandise for the preneed contract purchaser, and not for the benefit of another person who otherwise lacks an insurable interest under this section.

(e) Any provision of this section and chapter to the contrary notwithstanding, a charitable organization that meets the requirements of Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, may own or purchase life insurance on an individual who consents to the ownership of purchase of that insurance. The charitable organization shall be deemed to have a substantial interest in the individual insured and to have an insurable interest in the individual insured whether the charitable organization originally purchases the insurance or the insurance is later transferred to the charitable organization by the insured or another person. This subsection is intended to clarify and declare existing law.

(f) An insurable interest shall exist at the time the contract of personal insurance becomes effective, but this requirement need not exist at the time the loss occurs.

(g) Any personal insurance contract procured, or caused to be procured, upon another individual is void unless the benefits under the contract are payable to the individual insured, or his or her personal representative, or to a person having, at the time when the contract was made, an insurable interest in the individual insured. In the case of a void contract, the insurer shall not be liable on the contract but shall be liable to repay to the person, or persons, who have paid the premiums, all premium payments without interest.



Section 27-14-4 - Insurable interest - Property insurance.

(a) No contract of insurance of property or of any interest in property, or arising from property, shall be enforceable as to the insurance except for the benefit of persons having an insurable interest in the things insured as at the time of the loss.

(b) "Insurable interest," as used in this section, means any actual, lawful and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction, or pecuniary damage or impairment.

(c) The measure of an insurable interest in property is the extent to which the insured might be damnified by loss, injury, or impairment thereof.



Section 27-14-5 - Power to contract; purchase of insurance by or for minors.

(a) Any person of competent legal capacity may contract for insurance.

(b) Any minor of the age of 15 years or more, as determined by the nearest birthday, may, notwithstanding his minority, contract for annuities, or for insurance upon his own life, body, health, property, liabilities, or other interests or on the person of another in whom the minor has an insurable interest. Such a minor shall, notwithstanding such minority, be deemed competent to exercise all rights and powers with respect to, or under:

(1) Any contract for annuity or for insurance upon his own life, body, or health; or

(2) Any contract such minor effected upon his own property, liabilities, or other interests or on the person of another, as might be exercised by a person of full legal age, and may at any time surrender his interest in any such contracts and give valid discharge for any benefit accruing or money payable thereunder.

Such a minor shall not, by reason of his minority, be entitled to rescind, avoid or repudiate the contract nor to rescind, avoid or repudiate any exercise of a right or privilege thereunder; except, that such a minor, not otherwise emancipated, shall not be bound by any unperformed agreement to pay by promissory note or otherwise, any premium on any such annuity or insurance contract.

(c) Any annuity contract or policy of life or disability insurance procured by or for a minor under subsection (b) of this section, shall be made payable either to the minor or his estate or to a person having an insurable interest in the life of the minor.



Section 27-14-6 - Application for policy - Requirement; reliance by insurer; admissibility into evidence; alterations.

(a) No life or disability insurance contract upon an individual, except a contract of group life insurance or of group or blanket disability insurance, shall be made or effectuated unless at the time of the making of the contract the individual insured, being of competent legal capacity to contract, applies therefor or has consented thereto, except in the following cases:

(1) A spouse may effectuate such insurance upon the other spouse;

(2) Any person having an insurable interest in the life of a minor or any person upon whom a minor is dependent for support and maintenance may effectuate insurance upon the life of, or pertaining to, such minor; and

(3) Family policies may be issued insuring any two or more members of a family on an application signed by either parent, a stepparent or by a husband or wife;

(b) An insurer shall be entitled to rely upon all statements, declarations, and representations made by an applicant for insurance relative to the insurable interest which such applicant has in the insured, and no insurer shall incur any legal liability except as set forth in the policy by virtue of any untrue statements, declarations, or representations so relied upon in good faith by the insurer.

(c) As to kinds of insurance other than life or disability insurance, no application for insurance signed by, or on behalf of, the insured shall be admissible in evidence in any action between the insured and the insurer arising out of the policy so applied for if the insurer has failed, at expiration of 30 days after receipt by the insurer of written demand therefor by, or on behalf of, the insured, to furnish to the insured a copy of such application reproduced by any legible means.

(d) No alteration of any written application for any life or disability insurance policy shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant; provided, however, an insurer may prepare and attach to a contract of life or disability insurance a summary of the contents of the application therefor.



Section 27-14-7 - Application for policy - Representations and misrepresentations, etc.

(a) All statements and descriptions in any application for an insurance policy or annuity contract, or in negotiations therefor, by, or in behalf of, the insured or annuitant shall be deemed to be representations and not warranties. Misrepresentations, omissions, concealment of facts and incorrect statements shall not prevent a recovery under the policy or contract unless either:

(1) Fraudulent;

(2) Material either to the acceptance of the risk or to the hazard assumed by the insurer; or

(3) The insurer in good faith would either not have issued the policy or contract, or would not have issued a policy or contract at the premium rate as applied for, or would not have issued a policy or contract in as large an amount or would not have provided coverage with respect to the hazard resulting in the loss if the true facts had been made known to the insurer as required either by the application for the policy or contract or otherwise.

(b) No plea of misrepresentation or fraud in connection with the issuance of a life insurance policy or annuity contract shall be filed unless accompanied by a payment into court of all premiums paid on the policy or contract.



Section 27-14-8 - Forms - Filing and approval or disapproval.

(a) No basic insurance policy or annuity contract form or application form where written application is required and is to be made a part of the policy, or contract, or printed rider, or endorsement form or form of renewal certificate shall be delivered or issued for delivery in this state unless the form has been filed with, and approved by, the commissioner. This subsection shall not apply to surety bonds or to specially rated inland marine risks, nor to policies, riders, endorsements, or forms of unique character designed for, and used with, relation to insurance upon a particular subject or which relate to the manner of distribution of benefits or to the reservation of rights and benefits under life or disability insurance policies and are used at the request or with the consent of the individual policyholder, contract holder, or certificate holder. As to group insurance policies effectuated and delivered outside this state, but covering persons resident in this state, the group certificates to be delivered or issued for delivery in this state shall be filed, for the commissioner's information only, with the commissioner at his request. As to forms for use in property, marine, other than wet marine and transportation insurance, casualty and surety insurance coverages, the filing required by this subsection may be made by rating organizations on behalf of its members and subscribers; but this subsection shall not be deemed to prohibit any such member or subscriber from filing any such forms on its own behalf.

(b) Every such filing shall be made not less than 30 days in advance of any such delivery. At the expiration of such 30 days, the form so filed shall be deemed approved unless prior thereto it has been affirmatively approved or disapproved by order of the commissioner. Approval of any such form by the commissioner shall constitute a waiver of any unexpired portion of such waiting period. The commissioner may extend, by not more than an additional 30 days, the period within which he may so affirmatively approve or disapprove any such form, by giving notice of such extension before expiration of the initial 30-day period. At the expiration of any such period as so extended, and in the absence of such prior affirmative approval or disapproval, any such form shall be deemed approved. The commissioner may, at any time, after notice and for cause shown, withdraw any such approval.

(c) Any order of the commissioner disapproving any such form or withdrawing a previous approval shall state the grounds therefor and the particulars thereof in such detail as reasonably to inform the insurer thereof.

(d) The commissioner may, by order, exempt from the requirements of this section for so long as he deems proper any insurance document or form, or type thereof, as specified in such order, to which, in his opinion, this section may not practicably be applied or the filing and approval of which are, in his opinion, not desirable or necessary for the protection of the public.

(e) Appeals from orders of the commissioner disapproving any such form or withdrawing a previous approval may be taken as provided in Section 27-2-32.



Section 27-14-9 - Forms - Grounds for disapproval or withdrawal of previous approval.

The commissioner may disapprove any form filed under Section 27-14-8 or withdraw any previous approval thereof only if the form:

(1) Is in any respect in violation of, or does not comply with, this title;

(2) Contains or incorporates by reference, where such incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract;

(3) Has any title, heading, or other indication of its provisions which is misleading;

(4) Is printed, or otherwise reproduced, in such manner as to render any provision of the form substantially illegible; or

(5) Contains provisions which are unfair, or inequitable, or contrary to the public policy of this state or which would, because such provisions are unclear or deceptively worded, encourage misrepresentation.



Section 27-14-10 - Standard or uniform provisions; waiver or substitution thereof.

(a) Insurance contracts shall contain such standard or uniform provisions as are required by the applicable provisions of this title pertaining to contracts of particular kinds of insurance; however, the commissioner may waive the required use of a particular provision in a particular insurance policy form if:

(1) He finds such provision unnecessary for the protection of the insured or inconsistent with the purposes of the policy; and

(2) The policy is otherwise approved by him.

(b) No policy shall contain any provision inconsistent with, or contradictory to, any standard or uniform provision used or required to be used, but the commissioner may approve any substitute provision which is, in his opinion, not less favorable in any particular to the insured or beneficiary than the provisions otherwise required.

(c) In lieu of the provisions required by this title for contracts for particular kinds of insurance, substantially similar provisions required by the law of the domicile of a foreign or alien insurer may be used when approved by the commissioner.



Section 27-14-11 - Contents of policies - Generally.

(a) Every policy shall specify:

(1) The names of the parties to the contract;

(2) The subject of the insurance;

(3) The risks insured against;

(4) The time when the insurance thereunder takes effect and the period during which the insurance is to continue;

(5) The premium; and

(6) The conditions pertaining to the insurance.

(b) If under the policy the exact amount of premium is determinable only at stated intervals or termination of the contract, a statement of the basis and rates upon which the premium is to be determined and paid shall be included.

(c) This section shall not apply as to surety contracts or to group insurance policies.



Section 27-14-11.1 - Contents of policies - Denial or reduction of benefits due to Medicaid eligibility void.

(a) For purposes of this section, "private insurer" is defined as any of the following:

(1) Any commercial insurance company offering health or casualty insurance to individuals or groups, including both experience-rated contracts and indemnity contracts.

(2) Any profit or nonprofit prepaid plan offering either medical services or full or partial payment for the diagnosis or treatment of an injury, disease, or disability.

(3) Any organization administering health or casualty insurance plans for professional associations, unions, fraternal groups, employer-employee benefit plans, and any similar organization offering these payments or services, including self-insured and self-funded plans.

(4) Any health insurer, including group health plans, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, self-insured plans, service benefit plans, managed care organizations, pharmacy benefit managers, or other parties that are, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service.

(b) Any provision in an insurance contract issued or renewed after March 25, 1980, by a private insurer which denies or reduces benefits due to the eligibility of the insured to receive assistance under the Medicaid program is null and void.

(c) A private insurer may not deny enrollment to an individual because of Medicaid eligibility.

(d) As a condition of doing business in Alabama, a private insurer shall do all of the following:

(1) Provide, with respect to individuals who are eligible for, or are provided, medical assistance under the Alabama Title XIX plan, upon the request of the state, information to determine during what period the individuals or their spouses or their dependents may be, or may have been, covered by a health insurer and the nature of the coverage that is or was provided by the health insurer, including the name, address, and identifying number of the plan, in a manner prescribed by the state Medicaid Agency.

(2) Accept the state's right of recovery and the assignment to the state of any right of an individual or other entity to payment from the party for an item or service for which payment has been made under the Alabama Medicaid program.

(3) Respond to an inquiry by the state regarding a claim for payment for any health care item or service that is submitted not later than three years after the date of the provision of such health care item or service.

(4) Agree not to deny a claim submitted by the state solely on the basis of the date of submission of the claim, the type or format of the claim form, or a failure to present proper documentation at the point-of-sale that is the basis of the claim, if both of the following apply:

a. The claim is submitted by the state within the three-year period beginning on the date on which the item or service was furnished.

b. Any action by the state to enforce its rights with respect to the claim is commenced within six years of the state's submission of the claim.

(e) The provisions of this section shall not be effective if they are found by a court of competent jurisdiction to contravene federal laws or federal regulations applicable to the Medicaid program.



Section 27-14-12 - Contents of policies - Additional provisions.

A policy may contain additional provisions not inconsistent with this title and which are:

(1) Required to be inserted by the laws of the insurer's domicile;

(2) Necessary, on account of the manner in which the insurer is constituted or operated, in order to state the rights and obligations of the parties to the contract; or

(3) Desired by the insurer and neither prohibited by law nor in conflict with any provisions required to be included therein.



Section 27-14-13 - Charter, bylaws, etc., of insurer as part of contract.

No policy shall contain any provision purporting to make any portion of the charter, bylaws, or other constituent document of the insurer, other than the subscriber's agreement or power of attorney of a reciprocal insurer, a part of the contract unless such portion is set forth in full in the policy. Any policy provision in violation of this section shall be invalid.



Section 27-14-14 - Execution of policies.

(a) Every insurance policy shall be executed in the name of and on behalf of the insurer by its officer, attorney-in-fact, employee, or representative duly authorized by the insurer.

(b) A facsimile signature of any such executing individual may be used in lieu of an original signature.

(c) No insurance contract heretofore or hereafter issued and which is otherwise valid shall be rendered invalid by reason of the apparent execution thereof on behalf of the insurer by the imprinted facsimile of an individual not authorized so to execute as of the date of the policy.



Section 27-14-15 - Underwriters' and combination policies.

(a) Two or more authorized insurers may jointly issue, and shall be jointly and severally liable on, an underwriters' policy bearing their names. Any one insurer may issue policies in the name of an underwriter's department, and such policy shall plainly show the true name of the insurer.

(b) Two or more insurers may issue a combination policy which shall contain provisions substantially as follows:

(1) That the insurers executing the policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of insurance under the policy; and

(2) That service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing the policy, shall constitute service upon all such insurers.

(c) This section shall not apply to cosurety obligations.



Section 27-14-16 - Noncomplying policies, riders, and endorsements.

Any insurance policy, rider, or endorsement hereafter issued and otherwise valid which contains any condition or provision not in compliance with the requirements of this title shall not be thereby rendered invalid but shall be construed and applied in accordance with such conditions and provisions as would have applied had such policy, rider, or endorsement been in full compliance with this title.



Section 27-14-17 - Construction of policies.

(a) Every insurance contract shall be construed according to the entirety of its terms and conditions as set forth in the policy and as amplified, extended, or modified by any rider, endorsement, or application which is a part of the policy.

(b) A clause in any policy of life insurance, including burial insurance, providing that such policy shall be incontestible after a specified period shall preclude only a contest of the validity of the policy and shall not preclude the assertion at any time of defenses based upon provisions in the policy which exclude or restrict coverage, whether or not such restrictions or exclusions are excepted in such clause.



Section 27-14-18 - Binders.

(a) Binders or other contracts for temporary insurance may be made orally or in writing and shall be deemed to include all the usual terms of the policy as to which the binder was given, together with such applicable endorsements as are designated in the binder, except as superseded by the clear and express terms of the binder.

(b) No binder shall be valid beyond the issuance of the policy with respect to which it was given or beyond 90 days from its effective date, whichever period is the shorter.

(c) If the policy has not been issued, a binder may be extended or renewed beyond such 90 days with the written approval of the commissioner or in accordance with such rules and regulations relative thereto as the commissioner may promulgate.

(d) This section shall not apply to life or disability insurances.



Section 27-14-19 - Delivery of policies.

(a) Subject to the insurer's requirements as to payment of premium, every policy shall be mailed or delivered to the insured or to the person entitled thereto within a reasonable period of time after its issuance, except where a condition required by the insurer has not been met by the insured.

(b) In event the original policy is delivered, or is so required to be delivered, to or for deposit with any vendor, mortgagee, or pledgee of any motor vehicle, and in which policy any interest of the vendee, mortgagor, or pledgor in or with reference to such vehicle is insured, a duplicate of such policy, setting forth the name and address of the insurer, insurance classification of vehicle, type of coverage, limits of liability, premiums for the respective coverages, and duration of the policy, or memorandum thereof containing the same such information, shall be delivered by the vendor, mortgagee, or pledgee to each such vendee, mortgagor, or pledgor named in the policy or coming within the group of persons designated in the policy to be so included. If the policy does not provide coverage of legal liability for injury to persons or damage to the property of third parties, a statement of such fact shall be printed, written, or stamped conspicuously on the face of such duplicate policy or memorandum.



Section 27-14-19.1 - Electronic delivery of property or casualty insurance policy.

(a) As used in this section, each of the following words shall have the following meanings:

(1) DELIVERED BY ELECTRONIC MEANS or ELECTRONIC DELIVERY. Any of the following:

a. Delivery to an electronic mail address at which a party has consented to receive notices or documents.

b. Posting on an electronic network or site accessible via the Internet, mobile application, computer, mobile device, tablet, or any other electronic device, together with separate notice of the posting which shall be provided 1. by electronic mail to the address at which the party has consented to receive notice or 2. by any other delivery method that has been consented to by the party.

(2) PARTY. A recipient of any notice or document required as part of an insurance transaction, including, but not limited to, an applicant, an insured, a policyholder, or an annuity contract holder.

(b) Subject to the requirements of this section, any notice to a party or any other document required under applicable law in an insurance transaction involving property and casualty insurance or that is to serve as evidence of insurance coverage may be delivered, stored, and presented by electronic means so long as it meets the requirements of the Uniform Electronic Transactions Act.

(c) Delivery of a notice or document in accordance with this section shall be considered equivalent to any delivery method required under applicable law, including delivery by first class mail, postage prepaid, certified mail, certificate of mail, or certificate of mailing.

(d) A notice or document may be delivered by electronic means by an insurer to a party under this section if:

(1) The party has affirmatively consented to that method of delivery and has not withdrawn the consent.

(2) The party, before giving consent, is provided with a clear and conspicuous statement informing the party of all of the following:

a. The right of the party to withdraw consent to have a notice or document delivered by electronic means, at any time, and any conditions or consequences imposed in the event consent is withdrawn.

b. The types of notices and documents to which the consent of the party would apply.

c. The right of a party to have a notice or document delivered in paper form.

d. The procedures a party must follow to withdraw consent to have a notice or document delivered by electronic means and to update the electronic mail address of the party.

(e)(1) The party, before giving consent, shall be provided with a statement of the hardware and software requirements for access to and retention of a notice or document delivered by electronic means and consents electronically, or confirms consent electronically, in a manner that reasonably demonstrates that the party can access information in the electronic form that will be used for notices or documents delivered by electronic means as to which the party has given consent.

(2) After consent of the party is given, the insurer, if a change in the hardware or software requirements is needed to access or retain a notice or document delivered by electronic means creates a material risk that the party may not be able to access or retain a subsequent notice or document to which the consent applies, shall provide the party with a statement that:

a. Describes the revised hardware and software requirements for access to and retention of a notice or document delivered by electronic means.

b. The right of the party to withdraw consent without the imposition of any condition or consequence that was not disclosed at the time of initial consent.

c. Complies with subdivision (2) of subsection (d).

(f) This section shall not affect the requirements related to content or timing of any notice or document required under applicable law.

(g) If a provision of this section or applicable law requiring a notice or document to be provided to a party expressly requires verification or acknowledgment of receipt of the notice or document, the notice or document may be delivered by electronic means only if the method used provides for verification or acknowledgment of receipt.

(h) The legal effectiveness, validity, or enforceability of any contract or policy of insurance executed by a party may not be denied solely because of the failure to obtain electronic consent or confirmation of consent of the party in accordance with subsection (c) of this section.

(i)(1) A withdrawal of consent by a party does not affect the legal effectiveness, validity, or enforceability of a notice or document delivered by electronic means to the party before the withdrawal of consent is effective.

(2) A withdrawal of consent by a party is effective within a reasonable period of time after receipt of the withdrawal by the insurer.

(3) Failure by an insurer to comply with the notice requirement of this section may be treated, at the election of the party, as a withdrawal of consent for purposes of this section.

(j) This section does not apply to a notice or document delivered by an insurer in an electronic form before September 1, 2015, to a party who, before that date, has consented to receive notices or documents in an electronic form otherwise allowed by law.

(k) If the consent of a party to receive certain notices or documents in an electronic form is on file with an insurer before September 1, 2015, and pursuant to this section, an insurer intends to deliver additional notices or documents to such party in an electronic form, then prior to delivering such additional notices or documents electronically, the insurer shall meet the following requirements:

(1) Provide the party with a statement that describes:

a. The notices or documents that shall be delivered by electronic means under this section that were not previously delivered electronically.

b. The right of a party to withdraw his or her consent to have notices or documents delivered by electronic means, without the imposition of any condition or consequence that was not disclosed at the time of initial consent.

(2) Comply with subdivision (2) of subsection (c).

(l) An insurer shall deliver a notice or document by any other delivery method permitted by law other than electronic means if:

(1) The insurer attempts to deliver the notice or document by electronic means and has a reasonable basis for believing that the notice or document has not been received by the party.

(2) The insurer becomes aware that the electronic mail address provided by the party is no longer valid.

(m) It is the responsibility of the insurer to deliver to a party any notice or document authorized to be sent electronically pursuant to this section.

(n) This section may not be construed to modify, limit, or supersede the provisions of the federal Electronic Signatures in Global and National Commerce Act, Public Law 106-229, as amended.



Section 27-14-20 - Renewal or extension of policies.

Any insurance policy terminating by its term at a specified expiration date and not otherwise renewable may be renewed or extended at the option of the insurer, and upon a currently authorized policy form and at the premium rate then required therefor for a specific additional period, or periods, by certificate or by endorsement of the policy and without requiring the issuance of a new policy.



Section 27-14-21 - Assignment of policies.

(a) A policy may be assignable or not assignable, as provided by its terms. Subject to its terms relating to assignability, any life or disability policy, whether heretofore or hereafter issued, under the terms of which the beneficiary may be changed upon the sole request of the owner, may be assigned either by pledge or transfer of title by an assignment executed by the owner alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer. Any such assignment shall entitle the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment until the insurer has received at its home office written notice of termination of the assignment or pledge or written notice by, or on behalf of, some other person claiming some interest in the policy in conflict with the assignment. No such written assignment is required in the case of a policy loan made by the insurer under the terms of the policy.

(b) A policy of life insurance, taken out by the insured himself or by a person having an insurable interest in the life of the insured, in good faith may, unless the policy provides otherwise, be assigned to anyone as any other chose in action without regard to whether the assignee has an insurable interest in the life insured or not.



Section 27-14-22 - Situs of contracts.

All contracts of insurance, the application for which is taken within this state, shall be deemed to have been made within this state and subject to the laws thereof.



Section 27-14-23 - Effect of war on contracts of foreign insurer.

No insurance contract issued to a citizen of this state by an insurer organized under the laws of a foreign country shall be invalidated by the occurrence of hostilities between such foreign country and the United States of America.



Section 27-14-24 - Effect of payments.

Whenever the proceeds of, or payments under, a life or disability insurance policy or annuity contract, heretofore or hereafter issued, become payable in accordance with the terms of such policy or contract, or the exercise of any right or privilege thereunder, and the insurer makes payment thereof in accordance with the terms of the policy or contract or in accordance with any written assignment thereof, the person then designated in the policy or contract, or by such assignment, as being entitled thereto shall be entitled to receive such proceeds or payments and to give full acquittance therefor; and such payments shall fully discharge the insurer from all claims under the policy or contract, unless, before payment is made, the insurer has received at its home office written notice by, or on behalf of, some other person that such other person claims to be entitled to such payment or some interest in the policy or contract.



Section 27-14-25 - Receipt and giving of acquittance and discharge for payment by minors.

(a) Any minor domiciled in this state who has attained the age of 18 years shall be deemed competent to receive and to give full acquittance and discharge for a payment, or payments, in aggregate amount not exceeding $3,000.00 in any one year, made by a life insurer under the maturity, death, or settlement agreement provisions in effect or elected by such minor under a life insurance policy or annuity contract, provided such policy, contract, or agreement shall provide for the payment, or payments, to such minor and if, prior to such payment, the insurer has not received written notice of the appointment of a duly qualified guardian of the property of such minor. No such minor shall be deemed competent to alienate the right to, or to anticipate, such payments. This section shall not be deemed to restrict the rights of minors set forth in Section 27-14-5.

(b) This section shall not be deemed to require any insurer to determine whether any other insurer may be effecting a similar payment to the same minor.



Section 27-14-26 - Forms for proof of loss.

An insurer shall furnish, upon written request of any person claiming to have a loss under an insurance contract issued or assumed by such insurer, forms for proof of loss for completion by such person, but such insurer shall not, by reason of the requirement so to furnish forms, have any responsibility for, or with reference to, the completion of such proof or the manner of any such completion or attempted completion.



Section 27-14-27 - Acts not deemed waiver of provisions or defenses.

Without limitation of any right or defense of an insurer otherwise, none of the following acts by, or on behalf of, an insurer shall be deemed to constitute a waiver of any provision of a policy or of any defense of the insurer thereunder:

(1) Acknowledgment of the receipt of notice of loss or claim under the policy;

(2) Furnishing forms for reporting a loss or claim, for giving information relative thereto, or for making proof of loss or receiving or acknowledging receipt of any such forms or proofs completed or uncompleted; or

(3) Investigating any loss or claim under any policy or engaging in negotiations looking toward a possible settlement of any such loss or claim.



Section 27-14-28 - Effect of misrepresentations in proof of loss.

No misrepresentation in any proof of loss under any insurance policy shall defeat or void the policy unless such misrepresentation is made with actual intent to deceive as to a matter material to the insured's rights under the policy.



Section 27-14-29 - Rights of beneficiaries, etc., under life insurance policies against creditors, etc.

(a) If a policy of insurance, whether heretofore or hereafter issued, is effected by any person on his own life or on another life in favor of a person other than himself or, except in cases of transfer with intent to defraud creditors, if a policy of life insurance is assigned or in any way made payable to any such person, the lawful beneficiary, or assignee thereof, other than the insured or the person so effecting such insurance or his executors or administrators, shall be entitled to its proceeds and avails against the creditors, personal representatives, trustees in bankruptcy, and receivers in state and federal courts of the person insured and of the person effecting the insurance, whether or not the right to change the beneficiary is reserved or permitted and whether or not the policy is made payable to the person whose life is insured, if the beneficiary or assignee shall predecease such person; provided, however, that, subject to the statute of limitations, the amount of any premiums for the insurance paid with intent to defraud creditors, with interest thereon, shall inure to their benefit from the proceeds of the policy; but the insurer issuing the policy shall be discharged of all liability thereon by payment of its proceeds in accordance with its terms, unless before such payment the insurer shall have written notice, by or in behalf of a creditor, of a claim to recover for transfer made or premiums paid with intent to defraud creditors, with specifications of the amount claimed.

(b) If a policy of insurance, whether heretofore or hereafter issued, is effected by any person on the life of another in favor of the person effecting the same or, except in cases of transfer with intent to defraud creditors, is made payable by assignment, change of beneficiary or otherwise to any such person, the latter shall be entitled to the proceeds and avails of the policy as against the creditors, personal representatives, trustees in bankruptcy and receivers in state and federal courts of the person insured. If the person effecting such insurance, or the assignee of such insurance, is the wife of the insured, she shall also be entitled to the proceeds and avails of the policy as against her own creditors, personal representatives, trustees in bankruptcy, and receivers in state and federal courts.

(c) "Proceeds and avails," as used in this section, means death benefits, cash surrender and loan values, premiums waived, and dividends, whether used in reduction of premiums or otherwise, excepting only where the debtor, subsequent to issuance of the policy, has actually elected to receive the dividends in cash.

(d) For the purposes of subsection (a) of this section, a policy shall also be deemed to be payable to a person other than the insured if, and to the extent that, a facility-of-payment clause, or similar clause, in the policy permits the insurer to discharge its obligations after the death of the individual insured by paying the death benefits to a person as permitted by such clause.



Section 27-14-30 - Right to proceeds when same retained by life insurer.

If under the terms of any annuity contract or life insurance policy, or under any written agreement supplemental thereto, issued by any life insurer, the proceeds, or any part thereof, are retained by the insurer at maturity or otherwise, no person entitled to any part of such proceeds or any installments of interest due, or to become due thereon, shall be permitted to commute, anticipate, encumber, alienate, or assign the same, or any part thereof, if such permission is expressly withheld by the terms of such contract, policy, or supplemental agreement; and if such contract, policy, or supplemental agreement so provides, no payment of interest or of principal shall be in any way subject to such person's debts, contracts, or engagements nor to any judicial process to levy upon, or attach the same, for payment thereof.



Section 27-14-31 - Exemption from debt of proceeds - Disability.

The proceeds or avails of all contracts or disability insurance and of provisions providing benefits on account of the insured's disability which are supplemental to life insurance or annuity contracts, heretofore or hereafter effected, shall be exempt from all liability for any debt of the insured and from any debt of the beneficiary existing at the time the proceeds are made available for his use. The exemption of income benefits payable as the result of disability shall not exceed an average of $250.00 of such benefits per month of the period of disability.



Section 27-14-32 - Exemption from debt of proceeds - Annuity contracts.

(a) The benefits, rights, privileges, and options which under any annuity contract, heretofore or hereafter issued, are due or prospectively due the annuitant shall not be subject to execution, nor shall the annuitant be compelled to exercise any such rights, powers, or options, nor shall creditors be allowed to interfere with or terminate the contract, except:

(1) As to amounts paid for or as premium on any such annuity with intent to defraud creditors, with interest thereon, and of which the creditor has given the insurer written notice at its home office prior to the making of the payments to the annuitant out of which the creditor seeks to recover. Any such notice shall specify the amount claimed, or such facts as will enable the insurer to ascertain such amount, and shall set forth such facts as will enable the insurer to ascertain the insurance or annuity contract, the person insured or annuitant and the payments sought to be avoided on the ground of fraud;

(2) The total exemption of benefits presently due and payable to any annuitant periodically or at stated times under all annuity contracts under which he is an annuitant shall not at any time exceed $250.00 per month for the length of time represented by such installments, and such periodic payments in excess of $250.00 per month shall be subject to garnishment;

(3) If the total benefits presently due and payable to any annuitant under all annuity contracts under which he is an annuitant shall at any time exceed payment at the rate of $250.00 per month, then the court may order such annuitant to pay to a judgment creditor or apply on the judgment, in installments, such portion of such excess benefits as to the court may appear just and proper, after due regard for the reasonable requirements of the judgment debtor and his family, if dependent upon him, as well as any payments required to be made by the annuitant to other creditors under prior court orders.

(b) If the contract so provides, the benefits, rights, privileges, or options accruing under such contract to a beneficiary or assignee shall not be transferable nor subject to commutation, and if the benefits are payable periodically or at stated times, the same exemptions and exceptions contained in this section for the annuitant shall apply with respect to such beneficiary or assignee.






Chapter 15 - LIFE INSURANCE AND ANNUITY CONTRACTS.

Article 1 - General Provisions.

Section 27-15-1 - Applicability of article.

This article applies to contracts of life insurance and annuities other than reinsurance, group life insurance, group annuities, industrial life, and burial insurance; except, that Sections 27-15-15, 27-15-24, 27-15-25, 27-15-28, and 27-15-29 shall apply to industrial life insurance also.



Section 27-15-2 - Life insurance policy provisions - Generally.

(a) No policy of life insurance other than industrial, group, and pure endowments, with or without return of premiums or of premiums and interest, shall be delivered or issued for delivery in this state unless it contains in substance all of the provisions required by Sections 27-15-3 through 27-15-14. This section shall not apply to burial insurance, annuity contracts, to any provision of a life insurance policy, or contract supplemental thereto, relating to disability benefits or to additional benefits in the event of death or dismemberment by accident or accidental means or to any provision relating to waiver of premiums in the event of death or disability of the beneficiary or premium payer.

(b) Any of such provisions, or portions thereof not applicable to single premium or term policies, shall, to that extent, not be incorporated therein.



Section 27-15-3 - Life insurance policy provisions - Grace period.

There shall be a provision that a grace period of 30 days or, at the option of the insurer, of one month of not less than 30 days shall be allowed within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force; but if a claim arises under the policy during such period of grace, the amount of any premium due or overdue may be deducted from the policy proceeds.



Section 27-15-4 - Life insurance policy provisions - Incontestability.

There shall be a provision that the policy, exclusive, at the option of the insurer, of provisions relating to disability benefits or to additional benefits in the event of death by accident or accidental means, shall be incontestable, except for nonpayment of premiums, after it has been in force during the lifetime of the insured for a period of two years from its date of issue.



Section 27-15-5 - Life insurance policy provisions - Entire contract; representations.

There shall be a provision that the policy, or the policy and the application or a summary of such application, if a copy of the application or a summary thereof is endorsed upon or attached to the policy when issued, shall constitute the entire contract between the parties and that all statements contained in the application shall, in the absence of fraud, be deemed representations and not warranties. In the event of discrepancies between the original application and the summary, the contents of the original application shall govern. When a summary of the application is attached to the policy, the insurer shall keep and maintain the original application for insurance or a copy thereof for a period of not less than three years from the date on which the policy was issued.



Section 27-15-6 - Life insurance policy provisions - Misstatement of age or sex.

There shall be a provision that if the age or sex of the insured or of any other person whose age or sex is considered in determining the premium has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or sex.



Section 27-15-7 - Life insurance policy provisions - Dividends.

There shall be a provision in participating policies that, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy, provided the policy is in force and all premiums to that date are paid. Except as provided in this section, any dividend becoming payable shall, at the option of the party entitled to elect such option, be either:

(1) Payable in cash; or

(2) Applied to any one of such other dividend options as may be provided by the policy. If any such other dividend options are provided, the policy shall further state which option shall be automatically effective if such party shall not have elected some other option. If the policy specifies a period within which such other dividend option may be elected, such period shall be not less than 30 days following the date on which such dividend is due and payable. The annually apportioned dividend shall be deemed to be payable in cash within the meaning of subdivision (1) of this section, even though the policy provides that payment of such dividend is to be deferred for a specified period, provided such period does not exceed six years from the date of apportionment and that interest will be added to such dividend at a specified rate and provided, further, that upon the maturity, surrender, or other expiry of the policy, any such dividend, and interest thereon, shall not be forfeited to the insurer. If a participating policy provides that the benefit under any paid-up nonforfeiture provision is to be participating, it may provide that any divisible surplus becoming payable or apportioned while the insurance is in force under such nonforfeiture provision shall be applied in the manner set forth in the policy.



Section 27-15-8 - Life insurance policy provisions - Loans on policy.

(a) In case of policies issued on and after the operative date of Section 21-15-28, there shall be a provision that after the policy has a cash surrender value and while no premium is in default beyond the grace period for payment the insurer will advance, on proper assignment or pledge of the policy and on the sole security thereof, at a specified rate of interest not exceeding eight percent per annum, payable in advance, an amount equal to or, at the option of the party entitled thereto, less than the loan value of the policy. The loan value of the policy shall be at least equal to the cash surrender value at the end of the then current policy year, provided that the insurer may deduct, either from such loan value or from the proceeds of the loan, any existing indebtedness not already deducted in determining such cash surrender value including any interest then accrued but not due, any unpaid balance of the premium for the current policy year and interest on the loan to the end of the current policy year. The policy may also provide that if interest on any indebtedness is not paid when due it shall then be added to the existing indebtedness and shall bear interest at the same rate and that, if and when the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value thereof, then the policy shall terminate and become void, but not until at least 30 days' notice shall have been mailed by the insurer to the last known address of the insured or policyowner and of any assignee of record at the home office of the insurer. The policy shall reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for six months after application therefor. The policy, at the insurer's option, may provide for automatic premium loan, subject to an election of the party entitled to elect.

(b) This section shall not apply to term policies nor to term insurance benefits provided by rider or supplemental policy provision.



Section 27-15-8.1 - Life insurance policy provisions - Maximum rates of interest on policy loans.

(a) For purposes of this section the "published monthly average" means:

(1) The Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc., or any successor thereto; or

(2) In the event that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds is no longer published, a substantially similar average, established by regulation issued by the commissioner.

(b)(1) Policies issued on or after May 15, 1981, shall provide for policy loan interest rates as follows:

a. A provision permitting a maximum interest rate of not more than eight percent per annum; or

b. A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law.

(2) The rate of interest charged on a policy loan made under subdivision (1) of this subsection shall not exceed the higher of the following:

a. The published monthly average for the calendar month ending two months before the date on which the rate is determined; or

b. The rate used to compute the cash surrender values under the policy during the applicable period plus one percent per annum.

(3) If the maximum rate of interest is determined pursuant to subdivision (2) of this subsection, the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(4) The maximum rate for each policy must be determined at regular intervals at least once every 12 months, but not more frequently than once in any three month period. At the intervals specified in the policy:

a. The rate being charged may be increased whenever such increase as determined under subdivision (2) of this subsection would increase that rate by one-half percent or more per annum;

b. The rate being charged must be reduced whenever such reduction as determined under subdivision (2) of this subsection would decrease that rate by one-half percent or more per annum.

(5) The life insurer shall:

a. Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;

b. Notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in paragraph c. of this subdivision;

c. Send to policyholders with loans reasonable advance notice of any increase in the rate; and

d. Include in the notices required above the substance of the pertinent provisions of subdivisions (1) and (3) of this subsection.

(6) The loan value of the policy shall be determined in accordance with Section 27-15-8, but no policy shall terminate in a policy year as the sole result of change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(7) The substance of the pertinent provisions of paragraphs (1) and (3) of this subsection shall be set forth in the policies to which they apply.

(8) For purposes of this subsection:

a. The rate of interest on policy loans permitted under this section includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

b. The term "policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due.

c. The term "policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.

d. The term "policy" includes certificates issued by a fraternal benefit society and annuity contract which provide for policy loans.

(9) No other provisions of law shall apply to policy loan interest rates unless made specifically applicable to such rates.

(c) The provisions of this section shall not apply to any insurance contract issued before May 15, 1981, unless the policyholder agrees in writing to the applicability of such provisions.

(d) In the event of any conflicts between the provisions of this section and Section 27-15-5, the provisions of this section shall control.



Section 27-15-9 - Life insurance policy provisions - Table of values and benefits.

In policies issued on and after the operative date of Section 27-15-28, there shall be a table showing in figures the loan value and the cash surrender values and nonforfeiture benefits in accordance with subdivision (b) (5) of Section 27-15-28, either during the first 20 policy years or during the term of the policy, whichever is shorter.



Section 27-15-10 - Life insurance policy provisions - Table of installments.

In case the policy provides that the proceeds may be payable in installments which are determinable at issue of the policy, there shall be a table showing the amounts of the guaranteed installments.



Section 27-15-11 - Life insurance policy provisions - Reinstatement.

There shall be a provision that unless the policy has been surrendered for its cash value, or its cash surrender value has been exhausted or the period of any extended insurance provided by the policy has expired, the policy will be reinstated at any time within three years after the date of premium default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all overdue premiums and payment, or, within the limits permitted by the then cash value of the policy, reinstatement, of any other indebtedness to the insurer upon the policy, with interest as to both premiums and indebtedness at a rate not exceeding the rate of interest on policy loans specified in the policy in accordance with the provisions of Section 27-15-8, as may be amended from time to time.



Section 27-15-12 - Life insurance policy provisions - Payment of premiums; increases.

(a) There shall be a provision relative to the payment of premiums.

(b) A premium may not be increased unless the policy or a document delivered with the policy contains a provision in writing placing the consumer on notice that the premium may be increased; provided that nothing contained in this subsection shall be interpreted to require the continuation of coverage that is not otherwise guaranteed under the terms of the policy.



Section 27-15-13 - Life insurance policy provisions - Settlement of claims.

(a) There shall be a provision that when a life insurance policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and, at the insurer's option, surrender of the policy and proof of the interest of the claimant. If an insurer shall specify a particular period prior to the expiration of which settlement shall be made, such period shall not exceed two months from the receipt of such proofs.

(b) Notwithstanding any other provision of law regarding payment of interest on contracts, if an insurer fails to pay the proceeds of or make payment under a policy pursuant to a death claim within 30 days after receipt of satisfactory proof of death and of the interest of the claimant, and if the beneficiary of the policy elects to receive a lump-sum payment through a retained asset account or otherwise, the insurer shall pay interest on any money due and unpaid after the expiration of the 30-day period. The insurer shall compute the interest from the date of receipt of due proof of the death of the insured and interest of the claimant until the date of payment. The rate of interest shall be the current rate of interest on death proceeds left on deposit with the insurer.

(c) Nothing in this section shall be construed to apply to annuity contracts.



Section 27-15-14 - Life insurance policy provisions - Title.

There shall be a title on the policy briefly describing the same.



Section 27-15-15 - Effect of incontestability clause.

A clause in any policy of life insurance or annuity contract providing that such policy or contract shall be incontestable after a specified period shall preclude only a contest of the validity of the policy or contract and shall not preclude the assertion at any time of defenses based upon provisions in the policy or contract which exclude or restrict coverage, whether or not such restrictions or exclusions are excepted in such clause.



Section 27-15-16 - Annuity and pure endowment contract provisions - Generally.

(a) No annuity or pure endowment contract, other than reversionary annuities, survivorship annuities, or group annuities and except as stated in this section, shall be delivered or issued for delivery in this state unless it contains in substance each of the provisions specified in Sections 27-15-17 through 27-15-22. Any of such provisions not applicable to single premium annuities or single premium pure endowment contracts shall not, to that extent, be incorporated therein.

(b) This section shall not apply to contracts for deferred annuities included in, or upon the lives of beneficiaries under, life insurance policies.



Section 27-15-17 - Annuity and pure endowment contract provisions - Grace period.

In an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, there shall be a provision that there shall be a period of grace of one month, but not less than 30 days, within which any stipulated payment to the insurer falling due after the first may be made, subject at the option of the insurer to an interest charge thereon at a rate to be specified in the contract but not exceeding six percent per annum for the number of days of grace elapsing before such payment, during which period of grace the contract shall continue in full force; but in case a claim arises under the contract on account of death prior to expiration of the period of grace before the overdue payment to the insurer or the deferred payments of the current contract year, if any, are made, the amount of such payments, with interest on any overdue payments, may be deducted from any amount payable under the contract in settlement.



Section 27-15-18 - Annuity and pure endowment contract provisions - Incontestability.

If any statements, other than those relating to age, sex, and identity, are required as a condition to issuing an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity and subject to Section 27-15-20, there shall be a provision that the contract shall be incontestable after it has been in force during the lifetime of the person, or of each of the persons, as to whom such statements are required for a period of two years from its date of issue, except for nonpayment of stipulated payments to the insurer; and at the option of the insurer, such contract may also except any provisions relative to benefits in the event of disability and any provisions which grant insurance specifically against death by accident or accidental means.



Section 27-15-19 - Annuity and pure endowment contract provisions - Entire contract.

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that the written contract shall constitute the entire contract between the parties or, if a copy of the application or a summary thereof is endorsed upon or attached to the contract when issued, a provision that the written contract and the application or summary thereof shall constitute the entire contract between the parties. In the event of discrepancies between the original application and the summary, the contents of the original application shall govern. When a summary of the application is attached to the policy, the insurer shall keep and maintain the original application for insurance or a copy thereof for a period of not less than three years from the date on which the policy was issued.



Section 27-15-20 - Annuity and pure endowment contract provisions - Misstatement of age or sex.

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that if the age or sex of the person, or persons, upon whose life, or lives, the contract is made, or of any of them, has been misstated, the amount payable or benefits accruing under the contract shall be such as the stipulated payment, or payments, to the insurer would have purchased according to the correct age or sex and that if the insurer shall make, or has made, any overpayment, or overpayments, on account of any such misstatement the amount thereof, with interest at the rate to be specified in the contract but not exceeding six percent per annum, may be charged against the current or next succeeding payment, or payments, to be made by the insurer under the contract.



Section 27-15-21 - Annuity and pure endowment contract provisions - Dividends.

If an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, is participating, there shall be a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract.



Section 27-15-22 - Annuity and pure endowment contract provisions - Reinstatement.

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that the contract may be reinstated at any time within one year from the default in making stipulated payments to the insurer unless the cash surrender value has been paid, but all overdue stipulated payments and any indebtedness to the insurer on the contract shall be paid or reinstated with interest thereon at a rate to be specified in the contract, but not exceeding six percent per annum payable annually, and, in cases where applicable, the insurer may also include a requirement of evidence of insurability satisfactory to the insurer.



Section 27-15-23 - Standard provisions in contracts for reversionary annuities.

(a) Except as stated in this section, no contract for a reversionary annuity shall be delivered or issued for delivery in this state unless it contains in substance each of the following provisions:

(1) Any such reversionary annuity contract shall contain the provisions specified in Sections 27-15-17 through 27-15-21 except that under Section 27-15-20 the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue or deferred payment in lieu of providing for deduction of such payments from an amount payable upon settlement under the contract; and

(2) In such reversionary annuity contracts, there shall be a provision that the contract may be reinstated at any time within three years from the date of default in making stipulated payments to the insurer upon production of evidence of insurability satisfactory to the insurer and upon condition that all overdue payments and any indebtedness to the insurer on account of the contract be paid or, within the limits permitted by the then cash values of the contract, reinstated with interest as to both payments and indebtedness at a rate to be specified in the contract, but not exceeding six percent per annum compounded annually.

(b) This section shall not apply to group annuities or to annuities included in life insurance policies, and any of such provisions not applicable to single premium annuities shall not to that extent be incorporated therein.



Section 27-15-24 - Exclusions and restrictions in life insurance policies.

(a) No policy of life insurance shall be delivered or issued for delivery in this state if it contains any of the following provisions:

(1) A provision for a period shorter than that provided by statute within which an action may be commenced on such a policy; and

(2) A provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status; except, that a policy may contain provisions excluding or restricting coverage as specified therein in the event of death under any one or more of the following circumstances:

a. Death as a result, directly or indirectly, of war, declared or undeclared, or of action by military forces, or of any act or hazard of such war or action, or of service in the military, naval, or air forces or in civilian forces auxiliary thereto, or from any cause while a member of such military, naval, or air forces of any country at war, declared or undeclared, or of any country engaged in such military action;

b. Death as a result of aviation or any air travel or flight;

c. Death as a result of a specified hazardous occupation or occupations, avocation or avocations;

d. Death while the insured is a resident outside continental United States and Canada; or

e. Death within two years from the date of issue of the policy as a result of suicide, while sane or insane.

(b) A policy which contains any exclusion or restriction pursuant to subsection (a) of this section shall also provide that in the event of death under the circumstances to which any such exclusion or restriction is applicable the insurer will pay an amount not less than a reserve determined according to the commissioner's reserve valuation method upon the basis of the mortality table and interest rate specified in the policy for the calculation of nonforfeiture benefits, or, if the policy provides for no such benefits, computed according to a mortality table and interest rate determined by the insurer and specified in the policy, with adjustment for indebtedness or dividend credit; except, that if the policy has been in force for not more than two years, the insurer shall pay the amount of the gross premiums charged on the policy less dividends paid in cash or used in the payment of premiums thereon and less any indebtedness to the insurer on the policy, including interest due or accrued.

(c) This section shall not apply to group life insurance, disability insurance, reinsurance, or annuities, or to any provision in a life insurance policy or contract supplemental thereto relating to disability benefits or to additional benefits in the event of death or dismemberment by accident or accidental means or to any provision relating to waiver of premium in event of death or disability of the beneficiary or premium payer.

(d) Nothing contained in this section shall prohibit any provision which in the opinion of the commissioner is more favorable to the policyholder than a provision permitted by this section.



Section 27-15-25 - Contestability of reinstated policies.

A reinstated policy of life insurance or annuity contract may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the policy provides with respect to contestability after original issuance.



Section 27-15-26 - Power of life insurer to hold proceeds of policy.

Any life insurer shall have the power to hold under agreement the proceeds of any policy issued by it upon such terms and restrictions as to revocation by the policyholder and control by beneficiaries and with such exemptions from the claims of creditors of beneficiaries other than the policyholder as set forth in the policy or as agreed to in writing by the insurer and the policyholder. Upon maturity of a policy, in the event the policyholder has made no such agreement, the insurer shall have the power to hold the proceeds of the policy under an agreement with the beneficiaries. The insurer shall not be required to segregate the funds so held but may hold them as part of its general assets.



Section 27-15-27 - Deductions in determining amount due under life insurance.

In determining the amount due under any life insurance policy heretofore or hereafter issued, deduction may be made of:

(1) Any unpaid premiums or installments thereof for the current policy year due under the terms of the policy; and

(2) The amount of principal and accrued interest of any policy loan or other indebtedness against the policy then remaining unpaid.



Section 27-15-28 - Standard nonforfeiture law for life insurance.

Repealed by Act 2016-411, §3, effective January 1, 2017.



Section 27-15-28.1 - Standard nonforfeiture law for individual deferred annuities - Annuity contracts issued by election under this section until June 30, 2006.

(a) This section shall be known as the standard nonforfeiture law for individual deferred annuities.

(b) This section shall not apply to any reinsurance group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the company issuing the contract.

(c) In the case of contracts issued on or after the operative date of this section as defined in subsection (l) no contract of annuity, except as stated in subsection (b), shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(1) That upon cessation of payment of considerations under a contract, the company will grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in subsections (e), (f), (g), (h), and (j);

(2) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company will pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in subsections (e), (f), (h), and (j). The company shall reserve the right to defer the payment of such cash surrender benefit for a period of six months after demand therefor with surrender of the contract;

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits; and

(4) A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.

Notwithstanding the requirements of this section, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than $20.00 monthly, the company may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.

(d) The minimum values as specified in subsections (e), (f), (g), (h), and (j) of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this subsection:

(1) With respect to contracts providing for flexible considerations, the minimum nonforfeiture amount at any time at, or prior to, the commencement of any annuity payments shall be equal to an accumulation up to such time at a rate of interest of one and one-half percent per annum of percentages of the net considerations (as hereinafter defined) paid prior to such time, decreased by the sum of:

a. any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest of three percent per annum; and

b. the amount of any indebtedness to the company on the contract, including interest due and accrued; and increased by any existing additional amounts credited by the company to the contract.

The net consideration for a given contract year used to define the minimum nonforfeiture amount shall be an amount not less than zero and shall be equal to the corresponding gross considerations credited to the contract during that contract year less an annual contract charge of $30.00 and less a collection charge of $1.25 per consideration credited to the contract during that contract year. The percentages of net considerations shall be 65 percent of the net consideration for the first contract year and 87 1/2 percent of the net considerations for the second and later contract years. Notwithstanding the provisions of the preceding sentence, the percentage shall be 65 percent of the portion of the total net consideration for any renewal contract year which exceeds by not more than two times the sum of those portions of the net considerations in all prior contract years for which the percentage was 65 percent.

(2) With respect to contracts providing for fixed scheduled considerations, minimum nonforfeiture amounts shall be calculated on the assumption that considerations are paid annually in advance and shall be defined as for contracts with flexible considerations which are paid annually with two exceptions:

a. The portion of the net consideration for the first contract year to be accumulated shall be the sum of 65 percent of the net consideration for the first contract year plus 22 1/2 percent of the excess of the net consideration for the first contract year over the lesser of the net considerations for the second and third contract years.

b. The annual contract charge shall be the lesser of (i) $30.00 or (ii) 10 percent of the gross annual consideration.

(3) With respect to contracts providing for a single consideration, minimum nonforfeiture amounts shall be defined as for contracts with flexible considerations except that the percentage of net consideration used to determine the minimum nonforfeiture amount shall be equal to 90 percent and the net considerations shall be the gross consideration less a contract charge of $75.00.

(e) Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

(f) For contracts which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrender of the contract, such present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

(g) For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the basis of such interest rate and mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of the paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

(h) For the purpose of determining the benefits calculated under subsections (f) and (g) in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

(i) Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

(j) Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

(k) For any contract which provides, within the same contract by rider or supplemental contract provisions, both annuity benefits and life insurance benefits that are in excess of the greater cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of subsections (e), (f), (g), (h), and (j) additional benefits payable (1) in the event of total and permanent disability, (2) as reversionary annuity or deferred reversionary annuity benefits or (3) as other policy benefits additional to life insurance, endowment, and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this section. The inclusion of such additional benefits shall not be required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

(l) After June 30, 2004, and until June 30, 2006, any company may elect to either comply with the provisions of this section or to comply with the provisions of Section 27-15-28.2. This section shall cease to be operative with respect to annuity contracts issued by a company after June 30, 2006.



Section 27-15-28.2 - Standard nonforfeiture law for individual deferred annuities - Annuity contracts issued after June 30, 2006, or by election under this section until June 30, 2006.

(a) This section shall be known as the standard nonforfeiture law for individual deferred annuities.

(b) This section shall not apply to any reinsurance group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the company issuing the contract.

(c)(1) In the case of contracts issued on or after the operative date of this section as defined in subsection (l) no contract of annuity, except as stated in subsection (b), shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

a. That upon cessation of payment of considerations under a contract, or upon the written request of the contract owner, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in subsections (e), (f), (g), (h), and (j).

b. If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in subsections (e), (f), (h), and (j). The company may reserve the right to defer the payment of such cash surrender benefit for a period not to exceed six months after demand therefor with surrender of the contract after making written request and receiving written approval of the commissioner. The request shall address the necessity and equitability to all policyholders of the deferral.

c. A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits.

d. A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.

(2) Notwithstanding the requirements of this section, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than twenty dollars ($20) monthly, the company may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.

(d) The minimum values as specified in subsections (e), (f), (g), (h), and (j) of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this subsection.

(1)a. The minimum nonforfeiture amount at any time at, or prior to, the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest as indicated in subdivision (2) of the net considerations (as hereinafter defined) paid prior to such time, decreased by the sum of subparagraphs 1, 2, 3, and 4:

1. Any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in subdivision (2).

2. An annual contract charge of fifty dollars ($50), accumulated at rates of interest as indicated in subdivision (2).

3. Any premium tax paid by the company for the contract, accumulated at rates of interest as indicated in subdivision (2).

4. The amount of any indebtedness to the company on the contract, including interest due and accrued.

b. The net consideration for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half percent of the gross considerations credited to the contract during that contract year.

(2) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent per annum and the following, which shall be specified in the contract if the interest rate will be reset:

a. The five-year constant maturity treasury rate reported by the Federal Reserve as of a date, or average over a period, rounded to the nearest 1/20th of one percent, specified in the contract no longer than 15 months prior to the contract issue date or redetermination date under paragraph d.

b. Reduced by 125 basis points.

c. Where the resulting interest rate is not less than one percent.

d. The interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five-year constant maturity treasury rate to be used at each redetermination date.

(3) During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in paragraph b. of subdivision (2) by up to an additional 100 basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.

(4) The commissioner may adopt rules to implement subdivision (3) and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the commissioner determines adjustments are justified.

(e) Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

(f) For contracts which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrender of the contract, such present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

(g) For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the basis of such interest rate and mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of the paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

(h) For the purpose of determining the benefits calculated under subsections (f) and (g) in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

(i) Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

(j) Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

(k) For any contract which provides, within the same contract by rider or supplemental contract provisions, both annuity benefits and life insurance benefits that are in excess of the greater cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of subsections (e), (f), (g), (h), and (j) additional benefits payable (1) in the event of total and permanent disability, (2) as reversionary annuity or deferred reversionary annuity benefits or, (3) as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this section. The inclusion of such additional benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits.

(1) After June 30, 2004, any company may elect to apply the provisions of this section to annuity contracts on a contract form-by-contract form basis before July 1, 2006. In all other instances, this section shall become operative with respect to annuity contracts issued by the company after June 30, 2006.

(m) The commissioner may adopt rules to implement the provisions of this section.



Section 27-15-29 - Prohibited policy plans.

(a) No insurer shall hereafter deliver or issue for delivery in this state any policy or contract providing for the establishment of its policyholders or members into divisions and classes and for payment of benefits from special funds created for such purpose to the oldest member of the division and class or to the member of the division and class whose policy has been in force the longest period of time upon the death of a member in such division and class, or under any other similar plan; except, that any insurer heretofore operating on such a plan in this state, whether by conversion from a fraternal benefit society or otherwise, may continue to do so upon the condition that the insurer shall not hereafter establish its policyholders or members into any new divisions, classes or groupings of any kind, other than those heretofore established and containing subsisting policies heretofore issued, and that the insurer, if a stock insurer, shall have and maintain paid-in capital stock of at least $100,000.00 or, if a mutual insurer, a surplus of at least $25,000.00 and increase such surplus to, and thereafter maintain surplus in the amount of, at least $100,000.00 within six years from January 1, 1972.

(b) No insurer shall deliver, or issue for delivery, in this state as a part of, or in combination with, any insurance, endowment or annuity contract any agreement or plan which provides for the accumulation of profits over a period of years and for payment of all, or any part of, such accumulated profits only to policyholders or members of a designated group or class who continue as members or policyholders until the end of a specified period of time or under any other similar plan.

(c) This section shall not be deemed to prohibit the payment or allowance of regular annual dividends or "savings" under regular participating forms of policies or contracts.






Article 2 - Unclaimed Life Insurance Benefits Act.

Section 27-15-50 - Short title.

This article shall be known and may be cited as the Unclaimed Life Insurance Benefits Act.



Section 27-15-51 - Construction and application of article.

(a) This article shall require recognition of the escheat or unclaimed property statutes of Alabama as they relate to the method of payment for life insurance death benefits regulated by the Department of Insurance.

(b) This article shall apply only to life insurance policies, annuity contracts, and retained asset accounts issued and delivered in this state and which are issued or entered into on or after January 1, 2016.



Section 27-15-52 - Definitions.

The following terms shall have the following meanings:

(1) COMMERCIALLY REASONABLE EFFORT. The plans, processes, or procedures necessary to confirm the death of the insured, contract owner or annuitant, or retained asset account holder against other available records and information and, as applicable, to locate the beneficiary or beneficiaries or other person entitled to payment pursuant to the terms of the policy or contract which have been developed by each insurer and submitted to and approved by the department.

(2) CONTRACT. An annuity contract. The term contract shall not include an annuity used to fund an employment-based retirement plan or program where the insurer is not committed by terms of the annuity contract to pay death benefits to the beneficiaries of specific plan participants.

(3) DEATH MASTER FILE. The United States Social Security Administration's Death Master File or any other database or service that is at least as comprehensive as the United States Social Security Administration's Death Master File for determining that a person has reportedly died.

(4) DEATH MASTER FILE MATCH. A search of the death master file that results in a match of the Social Security number or the name and date of birth of an insured, annuity contract owner, an annuitant, or retained asset account holder.

(5) INDUSTRIAL LIFE INSURANCE POLICY. A policy of life insurance with a face amount of two thousand five hundred dollars ($2,500), or less, and which provides for payment of premiums monthly or more often.

(6) INSURER. An insurer, as defined in Section 27-1-2(2), which issues life insurance policies or annuity contracts.

(7) POLICY. Any policy, as defined in Section 27-14-1, or certificate of life insurance that provides a death benefit. The term policy shall not include any policy or certificate of life insurance that provides a death benefit under: (i) an employee benefit plan subject to the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002, as periodically amended; (ii) any federal employee benefit program; (iii) government plans or church plans as defined in the Employment Retirement Income Security Act of 1974 (29 U.S.C. § 1002 (32) and (33)), as periodically amended; (iv) any policy or certificate of life insurance that is used to fund a preneed funeral contract or prearrangement; (v) any policy or certificate of credit life or accident and health insurance; (vi) any policy of burial insurance, the primary death benefit of which is to be provided in the form of tangible merchandise, such as a casket or funeral services; or (vii) any industrial life insurance policy.



Section 27-15-53 - Requirements for death master file comparisons.

(a) An insurer shall perform a comparison of its insureds' in-force life insurance policies, annuity contracts, and retained asset accounts against a death master file, to identify potential death master file matches of its insureds. Such comparison shall be completed by January 1, 2019. Thereafter, an insurer shall maintain a program designed to compare each such policy, contract, or account with a death master file no less frequently than every three years, it being the intent that insurers fashion a program that best fits their business systems while at the same time protecting consumers by assuring reasonable checks are being performed to identify unreported deaths. For those potential death master file matches identified as a result of a death master file comparison, the insurer shall do all of the following:

(1) Within 90 days of a death master file match:

a. Complete a commercially reasonable effort, which shall be documented by the insurer, to confirm the death of the insured, contract owner or annuitant, or retained asset account holder against other available records and information.

b. Determine whether a policy or contract insuring the insured or annuitant is in force or a retained asset account exists and whether benefits may be due in accordance with the applicable policy or contract and if a policy is in force or a retained asset account exists and benefits may be due in accordance with the applicable policy or contract:

1. Use commercially reasonable efforts, which shall be documented by the insurer, to locate the beneficiary or beneficiaries or other person entitled to payment pursuant to the terms of the policy or contract.

2. Provide the appropriate claim forms or instructions to the beneficiary or beneficiaries or other person entitled to payment pursuant to the terms of the policy or contract to make a claim, including the need to provide written evidence of the loss, including, but not limited to, an official death certificate, medical authorizations, medical records, or other reasonable evidence of the loss or its circumstances such as is ordinarily required by the insurer of similar claimants.

(2) With respect to group life insurance, an insurer is required only to confirm the possible death of an insured when the insurer provides full recordkeeping services to the group policyholder and maintains in the ordinary course of business at least the following information of those covered under a policy or certificate:

a. Complete insured information, including Social Security number and complete name and date of birth.

b. Beneficiary designation information.

c. Coverage eligibility.

d. Benefit amount.

e. Premium payment status.

(b) To the extent permitted by law, the insurer may disclose minimum necessary personal information about the insured or beneficiary to a person who the insurer reasonably believes may be able to assist the insurer to locate the beneficiary or a person otherwise entitled to payment of the claims proceeds.

(c) An insurer shall not charge insureds, account holders, or beneficiaries for any fees or costs associated with a search or verification conducted pursuant to this section.

(d) After the insurer has completed the efforts required in subdivision (1) of subsection (a), any benefits payable under a life insurance policy, annuity contract, or a retained asset account, plus any applicable accrued interest, shall first be payable to the designated beneficiaries, owners, or other person entitled to payment pursuant to the terms of the policy or contract, and in the event the beneficiaries, owners, or other person entitled to payment pursuant to the terms of the policy or contract cannot be found after the insurer has completed the efforts required in subparagraph 1. of paragraph b. of subdivision (1) of subsection (a), shall escheat to the state as unclaimed property in accordance with the provisions of Article 2A, Chapter 12 of Title 35. Nothing in this section shall be deemed to change the terms of any contract or policy concerning contestability or requiring the submission of due proof of loss.

(e) Subject to the provisions of subsection (d), an insurer shall notify the State Treasurer, in accordance with the provisions of Section 35-12-76, upon the expiration of the statutory time period for escheat after all of the following have occurred:

(1) A positive death master file match has occurred.

(2) A life insurance policy or annuity contract beneficiary or retained asset account holder has not submitted a claim with the insurer.

(3) The insurer has complied with subsection (a) and has been unable, after commercially reasonable efforts documented by the insurer, to contact the retained asset account holder, beneficiary, beneficiaries, or other person entitled to payment pursuant to the terms of the policy or contract.

(f) Upon such notice, an insurer shall submit the unclaimed life insurance or annuity death benefits, or unclaimed retained asset accounts, plus any applicable accrued interest, to the State Treasurer, pursuant to Section 35-12-77.






Article 3 - Standard Nonforfeiture Law for Life Insurance.

Section 27-15-70 - Short title.

This article shall be known as the Standard Nonforfeiture Law for Life Insurance.



Section 27-15-71 - Definitions.

For the purposes of this article, the following terms shall have the following meanings:

(1) NAIC. The National Association of Insurance Commissioners.

(2) OPERATIVE DATE OF THE VALUATION MANUAL. The January 1 of the first calendar year that the valuation manual as defined in Chapter 36A is effective.



Section 27-15-72 - Nonforfeiture benefits.

(a) In the case of policies issued on or after January 1, 1972, no policy of life insurance, except as set forth in Section 27-15-82, shall be delivered or issued for delivery in this state unless it shall contain in substance the following provisions, or corresponding provisions which, in the opinion of the commissioner, are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements specified in this section and are essentially in compliance with Section 27-15-81:

(1) That, in the event of default in any premium payment, the insurer will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be specified in this article. In lieu of such stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(2) That, upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be specified in this article.

(3) That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default.

(4) That, if the policy shall have become paid up by completion of all premium payments, or if it is continued under any paid-up nonforfeiture benefit which became effective on, or after, the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of such amount as may be specified in this article.

(5) In the case of policies which cause, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary, either during the first 20 policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy.

(6) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance laws of this state; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy; and a statement of the method to be used in calculating the cash surrender value, and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

(b) Any of the provisions, or portions thereof, set forth in subdivisions (1) through (6) of subsection (a) which are not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

(c) The insurer shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.



Section 27-15-73 - Computation of cash surrender value.

(a) Any cash surrender value available under the policy in the event of default in the premium payment due on any policy anniversary, whether or not required by Section 27-15-72, shall be an amount not less than the excess, if any, of the present value on such anniversary of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions if there had been no default, over the sum of:

(1) The then present value of the adjusted premium as defined in Sections 27-15-75, 27-15-76, 27-15-77, and 27-15-78, corresponding to premiums which would have fallen due on and after such anniversary.

(2) The amount of any indebtedness to the insurer on account of or secured by the policy.

(b) Provided, however, that for any policy issued on or after the operative date of Section 27-15-78, as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in subsection (a) shall be an amount not less than the sum of the cash surrender value as defined in subsection (a) for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in subsection (a) for a policy which provides only the benefits otherwise provided by the rider or supplemental policy provision.

(c) Provided, further, that for any family policy issued on or after the operative date of Section 27-15-78, as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age 71, the cash surrender value referred to in subsection (a) shall be an amount not less than the sum of the cash surrender value as defined in subsection (a) for an otherwise similar policy issued at the same age without term insurance on the life of the spouse and the cash surrender value as defined in subsection (a) for a policy which provides only the benefits otherwise provided by term insurance on the life of the spouse.

(d) Any cash surrender value available within 30 days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefits, whether or not required by Section 27-15-72, shall be an amount not less than the present value, on the anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on account of or secured by the policy.



Section 27-15-74 - Computation of paid-up nonforfeiture benefits.

Any paid-up nonforfeiture benefit available under the policy in the event of default in the premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this article in the absence of the condition that premiums shall have been paid for at least a specified period.



Section 27-15-75 - Calculation of adjusted premiums.

(a)(1) This section shall not apply to policies issued on or after the operative date of Section 27-15-78, as defined therein. Except as provided in subsection (c), the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding extra premiums on a substandard policy, that the present value at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of:

a. The then present value of the future guaranteed benefits provided for by the policy.

b. Two percent of the amount of the insurance if the insurance be uniform in amount, or of the equivalent uniform amount, as defined in this article, if the amount of insurance varies with the duration of the policy.

c. Forty percent of the adjusted premium for the first policy year.

d. Twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less.

(2) Provided, however, that in applying the percentages specified in paragraphs c. and d. of subdivision (1), no adjusted premiums shall be deemed to exceed four percent of the amount of insurance or level amount equivalent. The date of issue of a policy for the purpose of this section shall be the date as of which the rated age of the insured is determined.

(b) In the case of a policy providing an amount of insurance varying with the duration of the policy, the equivalent level amount for the purpose of this section shall be deemed to be the level amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the inception of the insurance as the benefits under the policy.

(c) The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to: (i) The adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (ii) the adjusted premiums for such term insurance. The foregoing items (i) and (ii) are to be calculated separately and as specified in subsections (a) and (b) except that, for the purposes of paragraphs b., c., and d. of subdivision (1) of subsection (a), the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in subdivision (2) of subsection (a) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in item (i).

(d) Except as otherwise provided in Sections 27-15-76 and 27-15-77, all adjusted premiums and present values referred to in this article for all policies of ordinary insurance, shall be calculated on the basis of the Commissioners 1941 Standard Ordinary Mortality Table, provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to any age not more than three years younger than the actual age of the insured and such calculations for all policies of industrial insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding three and one-half percent per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than 130 percent of the rates of mortality according to the applicable table. Provided, further, that for insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner.



Section 27-15-76 - Calculation of adjusted premiums - Ordinary policies.

(a) This section shall not apply to ordinary policies issued on or after the operative date of Section 27-15-78, as defined therein.

(b) In the case of ordinary policies issued on or after the operative date of this section, all adjusted premiums and present values referred to in this article shall be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table, provided that, for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than three years younger than the actual age of the insured and provided that, for any category of ordinary insurance issued on female risks on or after July 30, 1979, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured.

(c) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed in the case of ordinary policies may not be more than those shown in the Commissioners 1958 Extended Term Insurance Table.

(d) For insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.



Section 27-15-77 - Calculation of adjusted premiums - Industrial policies.

(a) This section shall not apply to industrial policies to be issued on or after the operative date of Section 27-15-78, as defined therein.

(b) The adjusted premiums and present values referred to in this article for all policies of industrial insurance shall be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; provided, that such rate of interest shall not exceed three and one-half percent per annum; provided further, that a rate of interest not exceeding four percent per annum may be used for policies issued on or after August 23, 1976, and prior to July 30, 1979, and a rate of interest not exceeding five and one-half percent per annum may be used for policies issued on or after July 30, 1979; provided, however, that, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed in the case of industrial policies, may not be more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table; provided further, that, for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.



Section 27-15-78 - Calculations of adjusted premiums by the nonforfeiture net level premium method.

(a) This section shall apply to all policies issued on or after the operative date of this section as defined herein. Except as provided in subsection (g), the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding extra premiums on a substandard policy and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of:

(1) The then present value of the future guaranteed benefits provided for by the policy.

(2) One percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years.

(3) One hundred twenty-five percent of the nonforfeiture net level premium, as hereinafter defined; provided, however, that in applying the percentage specified in this subdivision, no nonforfeiture net level premium shall be deemed to exceed four percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years. The date of issue of a policy for the purpose of this section shall be the date as of which the rated age of the insured is determined.

(b) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one percent per annum, payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(c) In the case of policies which cause, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums, the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(d) Except as otherwise provided in subsection (g), the recalculated future adjusted premiums for any such policy shall be the uniform percentage of the respective future premiums specified in the policy for each policy year, excluding extra premiums on a substandard policy and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of the sum of (1) the then present value of the then future guaranteed benefits provided for by the policy and (2) the additional expense allowance, if any, over the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(e) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of:

(1) One percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first 10 policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first 10 policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy.

(2) One hundred twenty-five percent of the increase, if positive, in the nonforfeiture net level premium.

(f) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (1) by (2) where (1) equals the sum of (i) the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one percent per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred and (ii) the present value of the increase in future guaranteed benefits provided for by the policy, and (2) equals the present value of an annuity of one percent per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(g) Notwithstanding any other provision of this section to the contrary, in the case of a policy issued on a substandard basis, which provides reduced graded amounts of insurance, so that, in each policy year, the policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis, which provides higher uniform amounts of insurance, adjusted premiums, and present values for the substandard policy may be calculated as if it were issued to provide the higher uniform amounts of insurance on the standard basis.

(h) All adjusted premiums and present values referred to in this article shall, for all policies of ordinary insurance, be calculated on the basis of the Commissioners 1980 Standard Ordinary Mortality Table or, at the election of the insurer for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with 10-year select mortality factors; shall, for all policies of industrial insurance, be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table; and shall, for all policies issued in a particular calendar year, be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this section, for policies issued in that calendar year; provided, however, that:

(1) At the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this section, for policies issued in the immediately preceding calendar year.

(2) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by Section 27-15-72, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any.

(3) An insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit, including any paid-up additions, under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

(4) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial insurance.

(5) For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables.

(6)a. For policies issued prior to the operative date of the valuation manual as defined by §27-26A-15, any Commissioners Standard ordinary mortality tables, adopted after 1980 by the NAIC, that are approved by regulation promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without 10-year select mortality factors or for the Commissioners 1980 Extended Term Insurance Table.

b. For policies issued on or after the operative date of the valuation manual as defined by §27-26A-15, the valuation manual shall provide the Commissioners Standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table. If the commissioner approves by regulation any Commissioners Standard ordinary mortality table adopted by the NAIC for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual as defined by §27-26A-15 then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(7)a. For policies issued prior to the operative date of the valuation manual as defined by §27-26A-15, any Commissioners Standard industrial mortality tables, adopted after 1980 by the NAIC, that are approved by regulation promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table.

b. For policies issued on or after the operative date of the valuation manual as defined by §27-26A-15, the valuation manual shall provide the Commissioners Standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table. If the commissioner approves by regulation any Commissioners Standard industrial mortality table adopted by the NAIC for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual as defined by §27-26A-15 then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(i) The nonforfeiture interest rate is defined as follows:

(1) For policies issued prior to the operative date of the valuation manual as defined by §27-26A-15, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to 125 percent of the calendar year statutory valuation interest rate for such policy as defined in the standard valuation law, rounded to the nearest one-quarter of one percent, provided, however, that the nonforfeiture interest rate shall not be less than four percent.

(2) For policies issued on and after the operative date of the valuation manual as defined by §27-26A-15, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be provided by the valuation manual.

(j) Notwithstanding any other provision of this title to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(k) After January 1, 2017, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this section after a specified date before January 1, 1989, which shall be the operative date of this section for the insurer. If an insurer makes no such election, the operative date of this section for the insurer shall be January 1, 1989.



Section 27-15-79 - Nonforfeiture benefits for indeterminate premium plans.

In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on the estimates of future experience, or, in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in Section 27-15-72, 27-15-73, 27-15-74, 27-15-75, 27-15-76, 27-15-77, or 27-15-78, then:

(1) The commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by Section 27-15-72, 27-15-73, 27-15-74, 27-15-75, 27-15-76, 27-15-77, or 27-15-78.

(2) The commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds.

(3) The cash surrender values and paid-up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this standard nonforfeiture law for life insurance, as determined by regulations promulgated by the commissioner.



Section 27-15-80 - Proration of values; net value of paid-up additions.

Any cash surrender value and any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in Sections 27-15-73, 27-15-74, 27-15-75, 27-15-76, 27-15-77, and 27-15-78 may be calculated on the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall not be less than the amounts used to provide such additions. Notwithstanding the provisions of Section 27-15-73, additional benefits payable as follows shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this article, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits:

(1) In the event of death or dismemberment by accident or accidental means.

(2) In the event of total and permanent disability.

(3) As reversionary annuity or deferred reversionary annuity benefits.

(4) As term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this article would not apply.

(5) As term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is 26, is uniform in amount after the child's age is one and has not become paid-up by reason of the death of the parent of the child.

(6) As other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits.



Section 27-15-81 - Consistency of progression of cash surrender values with increasing policy duration.

(a) This section, in addition to all other applicable sections of this article, shall apply to all policies issued on or after January 1, 1985. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years, from the sum of:

(1) The greater of zero and the basic cash value hereinafter specified.

(2) The present value of any existing paid-up additions, less the amount of any indebtedness to the insurer on account of or secured by the policy.

(b) The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then present value of the nonforfeiture factors, as defined in this article, corresponding to premiums which would have fallen due on and after such anniversary; provided, however, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in Section 27-15-73 or 27-15-75, whichever is applicable, shall be the same as are the effects specified in Section 27-15-73 or 27-15-75, whichever is applicable, on the cash surrender values defined in that section.

(c) The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in Section 27-15-75 or 27-15-78, whichever is applicable. Except as is required by subsection (d), the percentage:

(1) Must be the same percentage for each policy year between the second policy anniversary and the later of:

a. The fifth policy anniversary.

b. The first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years.

(2) Must be such that no percentage after the later of the two policy anniversaries specified in subdivision (1) may apply to fewer than five consecutive policy years.

(d) Provided, that no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in Section 27-15-78, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

(e) All adjusted premiums and present values referred to in this section shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other sections of this article. The cash surrender values referred to in this section shall include any endowment benefits provided for by the policy.

(f) Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment, shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in Sections 27-15-72, 27-15-73, 27-15-74, 27-15-78, and 27-15-80. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed in subdivisions (1) through (6) of Section 27-15-80 shall conform with the principles of this section.



Section 27-15-82 - Exceptions.

This article shall not apply to any of the following:

(1) Reinsurance.

(2) Group insurance.

(3) Pure endowment.

(4) Annuity or reversionary annuity contract.

(5) Variable life insurance contract.

(6) A term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of 20 years or less, expiring before age 71, for which uniform premiums are payable during the entire term of the policy.

(7) A term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in Sections 27-15-75, 27-15-76, 27-15-77, and 27-15-78, is less than the adjusted premium so calculated on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of 20 years or less, expiring before age 71, for which uniform premiums are payable during the entire term of the policy.

(8) A policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in Sections 27-15-73, 27-15-74, 27-15-75, 27-15-76, 27-15-77, and 27-15-78, exceeds two and one-half percent of the amount of insurance at the beginning of the same policy year.

(9) Benefits provided in the form of funeral or monument merchandise and services under burial policies, except to the extent provided in Section 27-17-13.



Section 27-15-83 - Applicability of article.

For purposes of determining the applicability of this article, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.









Chapter 16 - INDUSTRIAL LIFE INSURANCE.

Section 27-16-1 - "Industrial life insurance" defined.

For the purposes of this title, "industrial life insurance" is that form of life insurance written under policies of face amount to $2,500.00 or less bearing the words "industrial policy" imprinted on the face thereof as part of the descriptive matter and under which premiums are payable monthly or more often.



Section 27-16-2 - Applicability of chapter.

The provisions of this chapter apply only to industrial life insurance policies. Sections 27-15-15, 27-15-24, 27-15-25, 27-15-28, and 27-15-29 shall also apply to industrial life insurance.



Section 27-16-3 - Policy provisions - Generally.

(a) No policy of industrial life insurance shall be delivered or be issued for delivery in this state unless it contains in substance the applicable provisions set forth in Sections 27-16-4 through 27-16-14.

(b) This section does not apply to burial insurance policies as defined in Section 27-17-1.



Section 27-16-4 - Policy provisions - Grace period.

There shall be a provision that the insured is entitled to a grace period of four weeks within which the payment of any premiums after the first may be made; except, that in policies the premiums for which are payable monthly, the period of grace shall be one month, but not less than 30 days, and that during the period of grace the policy shall continue in full force, but if during the grace period the policy becomes a claim, then any overdue and unpaid premiums may be deducted from any settlement under the policy.



Section 27-16-5 - Policy provisions - Entire contract; representations.

There shall be a provision that the policy shall constitute the entire contract between the parties or, if a copy of the application is endorsed upon or attached to the policy when issued, a provision that the policy and the application therefor shall constitute the entire contract. If the application is so made a part of the contract, the policy shall also provide that all statements made by the applicant in such application shall, in the absence of fraud, be deemed to be representations and not warranties.



Section 27-16-6 - Policy provisions - Incontestability.

There shall be a provision that the policy, exclusive of provisions relating to disability or dismemberment benefits or to additional benefits in the event of death by accident or accidental means, shall be incontestable, except for nonpayment of premiums, after it has been in force during the lifetime of the insured for a period of two years from its date of issue.



Section 27-16-7 - Policy provisions - Misstatement of age or sex.

There shall be a provision that if it is found that the age or sex of the individual insured or the age or sex of any other individual considered in determining the premium has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages, sex or sexes.



Section 27-16-8 - Policy provisions - Dividends.

If a participating policy, there shall be a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the policy; except, that, at the option of the insurer, such participation may be deferred to the end of the fifth policy year. This provision shall not prohibit the payment of additional dividends on default of payment of premiums or termination of the policy.



Section 27-16-9 - Policy provisions - Reinstatement.

(a) There shall be a provision that unless the policy has been surrendered for its cash value, or its cash surrender value has been exhausted or the period of any extended insurance provided by the policy has expired, the policy will be reinstated at any time within two years after the date of premium default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all overdue premiums and payment or, within the limits permitted by the then cash value of the policy, reinstatement of any other indebtedness to the insurer upon the policy with interest as to both premiums and indebtedness at a rate not exceeding six percent per annum compounded annually.

(b) If for the purpose of or toward reinstatement of a policy after its lapse the insurer receives a payment or tender of premium or other funds in amount less than as required to effectuate the reinstatement so as to place the policy currently in full force, then, within 60 days after the receipt of such payment or tender, the insurer shall either:

(1) Collect whatever amount is necessary to effectuate the reinstatement and place the policy in full force and effect currently;

(2) Refund to the person entitled thereto all such payments and amounts tendered and refuse the reinstatement; or

(3) In the absence of action referred to in subdivisions (1) or (2) of this subsection the insurer shall be deemed as a matter of law to have effectuated reinstatement of the policy so that it is in full force and effect currently as of the end of such 60-day period and to have forever waived the payment or collection of all premiums and amounts theretofore due and unpaid under the policy.

(c) The provisions made in subsection (b) of this section need not be contained in the policy.



Section 27-16-10 - Policy provisions - Settlement of claims.

There shall be a provision that, when the policy becomes a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and, at the insurer's option, surrender of the policy and premium receipt book and proof of interest of the claimant. If the insurer specifies a particular period prior to the expiration of which settlement shall be made, such period shall not exceed two months from the receipt of such proofs.



Section 27-16-11 - Policy provisions - Waiver, etc., of policy terms or conditions.

There shall be a provision that no agent shall have the power or authority to waive, change or alter any of the terms or conditions of any policy; except, that at the option of the insurer, the terms or conditions may be changed by an endorsement or rider signed by a duly authorized officer of the insurer.



Section 27-16-12 - Policy provisions - Beneficiaries; payment to other than designated beneficiary.

(a) Each such policy shall have a space for the name of the beneficiary designated with a reservation of the right to designate or change the beneficiary after the issuance of the policy.

(b) The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured.

(c) Such a policy may also provide that if the beneficiary designated in the policy does not make a claim under the policy or does not surrender the policy with due proof of death within the period stated in the policy, which shall be not less than 30 days after the death of the insured, or if the beneficiary is the estate of the insured, or is a minor, or dies before the insured or is not legally competent to give a valid release, then the insurer may make payment thereunder to the executor or administrator of the insured, or to any of the insured's relatives by blood or legal adoption or connection by marriage or to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred expense for the maintenance, medical attention or burial of the insured. Such policy may also include a similar provision applicable to any other payment due under the policy.



Section 27-16-13 - Policy provisions - Nonforfeiture benefits and cash surrender values.

There shall be provisions for nonforfeiture benefits and cash surrender values as required by Section 27-15-28.



Section 27-16-14 - Policy provisions - Title.

There shall be a title on the face of each such policy briefly describing the same.



Section 27-16-15 - Policy provisions - Applicability to single premium, etc., policies.

Any of the provisions required by Sections 27-16-4 through 27-16-14, or any portion thereof, which are not applicable to single premium or term policies or to policies issued or granted pursuant to nonforfeiture provisions shall, to that extent, not be incorporated therein.



Section 27-16-16 - Policy provisions - Conversion to life insurance with less frequent premium payments.

There may be a provision in the case of industrial policies granting to the insured, upon proper written request and upon presentation of evidence of insurability satisfactory to the insurer, the privilege of converting any industrial insurance policy to any form of life insurance with less frequent premium payments regularly issued by the insurer, in accordance with terms and conditions agreed upon with the insurer. The privilege of making such conversion need be granted only if the insurer's industrial policies on the life insured, in force as premium-paying insurance and on which conversion is requested, grant benefits in event of death, exclusive of additional accidental death benefits and exclusive of any dividend additions, in an amount not less than the minimum amount of such insurance, with less frequent premium payments issued by the insurer at the age of the insured on the plan of industrial or ordinary insurance desired.



Section 27-16-17 - Policy provisions - Prohibited provisions.

No policy of industrial life insurance shall contain any of the following provisions:

(1) A provision by which the insurer may deny liability under the policy for the reason that the insured has previously obtained other insurance from the same insurer;

(2) A provision giving the insurer the right to declare the policy void because the insured has had any disease or ailment, whether specified or not, or because the insured has received institutional, hospital, medical, or surgical treatment or attention, except a provision which gives the insurer the right to declare the policy void if the insured has, within two years prior to the issuance of the policy, received institutional, hospital, medical, or surgical treatment or attention and if the insured or claimant under the policy fails to show that the condition occasioning such treatment or attention was not of a serious nature or was not material to the risk; or

(3) A provision giving the insurer the right to declare the policy void because the insured has been rejected for insurance, unless such right be conditioned upon a showing by the insurer that knowledge of such rejection would have led to a refusal by the insurer to make such contract.






Chapter 17 - BURIAL INSURANCE POLICIES.

Section 27-17-1 - Applicability of chapter; "burial insurance" defined.

(a) This chapter applies only to burial insurance policies.

(b) For the purposes of this title, "burial insurance" is that form of life insurance under which:

(1) Benefits are provided in the form of merchandise and services incident to the burial of the insured or the furnishing of a monument to the insured;

(2) The specified retail value of such merchandise and services does not exceed $1,500.00; and

(3) The words "burial policy," "vault policy," "monument policy," or words of similar import are printed on the policy as a part of its description.



Section 27-17-2 - Policy provisions - Generally.

No policy of burial insurance shall be delivered or issued for delivery in this state unless it contains in substance the provisions set forth in Sections 27-17-3 through 27-17-14, or corresponding provisions, which in the opinion of the commissioner are not less favorable in any respect to the policyholder. Any of such provisions, or portions thereof, not applicable to single premium policies shall to that extent be omitted therefrom.



Section 27-17-3 - Policy provisions - Grace period.

There shall be a provision that the insured is entitled to a grace period of four weeks within which the payment of any premium after the first may be made, except, that, in policies the premiums which are payable monthly or less often, the period of grace shall be one month but not less than 30 days, and that during the period of grace the policy shall continue in full force, but if during the grace period the policy becomes a claim, then any overdue premiums may be deducted from any cash payment which may be due under the policy.



Section 27-17-4 - Policy provisions - Entire contract; representations.

There shall be a provision that the policy shall constitute the entire contract between the parties or, if a copy of the application is endorsed upon or attached to the policy when issued, a provision that the policy and the application therefor shall constitute the entire contract. If the application is so made a part of the contract, the policy shall also provide that all statements made by the applicant in such application shall, in the absence of fraud, be deemed to be representations and not warranties.



Section 27-17-5 - Policy provisions - Incontestability.

There shall be a provision, with respect to benefits provided in the form of merchandise and services incident to the burial of the insured, that the policy shall be incontestable from its date of issue except for nonpayment of premiums and, with respect to benefits payable in cash, monuments, waiver of premium benefits and disability benefits, a provision that the policy shall be incontestable after it has been in force during the lifetime of the insured for a period of two years from its date of issue, except for nonpayment of premiums and except, at the option of the insurer, as to provisions relating to benefits in event of dismemberment or disability or to additional benefits for death by accident or accidental means.



Section 27-17-6 - Policy provisions - Reinstatement.

(a) There shall be a provision that the policy may be reinstated at any time within two years after the date of default in the payment of any premium unless the policy has been surrendered for its cash value or the period of any extended insurance provided by the policy has expired, upon evidence of insurability satisfactory to the insurer and the payment of all overdue premiums with interest at a rate not exceeding six percent per annum compounded annually.

(b) Subsections (b) and (c) of Section 27-16-9 shall also apply as to burial insurance policies.



Section 27-17-7 - Policy provisions - Authorized funeral director or monument dealer.

There shall be a provision that the insurer has contracted with and appointed an authorized funeral director or monument dealer in this state to furnish the merchandise and services provided by the policy. The policy may also provide that the term "authorized funeral director" or "authorized monument dealer" shall mean a funeral director or monument dealer authorized by the insurer at the time of the insured's death.



Section 27-17-8 - Policy provisions - Furnishing of merchandise and services - Generally.

There shall be a provision that if the death of the insured or, if a vault or monument policy, the burial of the insured occurs within the State of Alabama and within a specified distance from an authorized funeral director or monument dealer of the insurer, the merchandise and services provided by the policy shall be furnished by such authorized funeral director or monument dealer upon the request of the beneficiary or other person having authority to make funeral arrangements.



Section 27-17-9 - Policy provisions - Furnishing of merchandise and services - Cash benefit in lieu thereof.

There shall be a provision that if the death of the insured or, if a vault or monument policy, the burial of the insured occurs outside the State of Alabama or at a greater distance from an authorized funeral director or monument dealer of the insurer than that specified in Section 27-17-8, the insurer will, in lieu of furnishing such merchandise and services, pay a cash benefit of not less than one half of the specified retail value of the merchandise and services provided in the policy; provided, however, that the insurer may provide for a reduced benefit as to an insured less than one year of age at death. The policy may contain a provision for the payment of such cash benefit at the option of the insurer under any other circumstances where it is impractical for any reason to furnish the merchandise and services provided by the policy.



Section 27-17-10 - Policy provisions - Beneficiary.

Each such policy shall have a space for the name of the beneficiary designated with a reservation of the right to designate or change the beneficiary after the issuance of the policy. The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured.



Section 27-17-11 - Policy provisions - Payment of cash benefits.

(a) There shall be a provision that any cash benefit provided by the policy upon the death of the insured will be payable upon receipt of due proof of death of the insured and, at the insurer's option, the surrender of the policy and premium receipt book.

(b) The policy may also provide for the payment of such benefit or any other cash benefit due under the policy to the beneficiary designated in the policy, or to the executor or administrator of the insured, or to any relative of the insured by blood, or legal adoption or connection by marriage or to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred expense for the maintenance, medical attention or burial of the insured.



Section 27-17-12 - Policy provisions - Waiver, etc., of policy terms or conditions.

There shall be a provision that no agent shall have the power or authority to waive, change or alter any of the terms or conditions of any policy; except, that, at the option of the insurer, the terms or conditions may be changed by an endorsement signed by a duly authorized officer of the insurer.



Section 27-17-13 - Policy provisions - Nonforfeiture benefits and cash surrender values.

There shall be provisions for nonforfeiture benefits and cash surrender values as required by Section 27-15-28; except, that, with respect to benefits provided in the form of funeral or monument merchandise and services, the required minimum cash surrender values shall be two thirds of the cash surrender values which would be required for a cash life insurance policy having a face amount equal to the cash benefit provided in accordance with Section 27-17-9.



Section 27-17-14 - Policy provisions - Title.

There shall be a title on the face of the policy briefly describing the same.



Section 27-17-15 - Applicability of other provisions to chapter.

The following provisions of this title shall also apply as to burial insurance policies:

(1) Section 27-15-15;

(2) Section 27-15-24;

(3) Section 27-15-25;

(4) Section 27-15-29; and

(5) Section 27-16-16.



Section 27-17-16 - Valuation of life insurance reserve liabilities for burial insurance policies; increase in amount of insurance; minimum standards for valuation; notice to commissioner as to change in valuation standards; increase in retail value, nonforfeiture value, and cash surrender value; construction with other laws.

(a) Except as hereinafter provided, any authorized insurer who issues or has heretofore issued "burial insurance" in this state shall value the life insurance reserve liabilities for such policies (hereinafter "burial reserves") in accordance with the provisions of Section 27-36-7.

(b) An insurer shall increase the amount of insurance on which its burial reserves are based, not to exceed the retail value of such benefits as stated in the policies, when appropriate to reflect an increase in the costs to the insurer of providing the policy benefits. When an insurer shall increase the amount of insurance for this purpose, it shall be permitted to change the assumed interest rate and the valuation mortality table for computing such reserves, provided that the resulting reserves after such increase in amount of insurance and change in assumed interest rate or valuation mortality table, or both, shall not be less than the reserves before such changes, and provided further that the reserves shall not be less than those calculated using the minimum standards set forth below.

(c) The minimum standards for valuation of burial reserves under this chapter shall be:

(1) An assumed interest rate not exceeding six percent per annum;

(2) The commissioners 1961 standard industrial mortality table or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by the commissioner for use in determining the minimum standard of valuation for such policies; and

(3) The commissioners reserve valuation method as defined by Section 27-36-7(e), as may be amended from time to time.

(d) Prior to the filing date of the annual statement for the year in which the insurer intends to change the assumed interest rate or the valuation mortality tables, or both, used in the valuation of burial reserves as permitted under this chapter, the insurer shall communicate in writing to the commissioner the valuation standards to be used in such calculation. The insurer shall as to each block of business specify the interest rate, mortality table, valuation method, and amount of insurance to be used in the reserve calculation. "Block of business" shall mean a logical and identifiable grouping of policies as specified by the insurer in its written notice to the commissioner.

(e) Nothing in this chapter shall be construed as authorizing or requiring an increase in the retail value of the policies or in the nonforfeiture values, including the cash surrender values of subject burial insurance policies.

(f) To the extent that other laws or parts of laws may be construed as being applicable to the calculation of burial reserves, the provisions of this chapter shall take precedence over and supersede said provisions to the extent necessary to effectuate the intent of this chapter.






Chapter 17A - PRENEED FUNERAL AND CEMETERY ACT.

Article 1 - General Provisions.

Section 27-17A-1 - Short title.

This chapter shall be cited as the Alabama Preneed Funeral and Cemetery Act.



Section 27-17A-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) ALTERNATIVE CONTAINER. A nonmetal receptacle or enclosure, without ornamentation or a fixed interior lining, which is designed for the encasement of human remains and which is made of cardboard, pressed-wood, composition materials (with or without an outside covering), or pouches of canvas or other materials.

(2) ARRANGEMENT CONFERENCE. The meeting occurring either at need or preneed between the seller and the purchaser during which funeral or cemetery merchandise and services are discussed.

(3) ARRANGEMENT CONFERENCE FEE. The charge to the purchaser in conjunction with the arrangement conference.

(4) AT NEED. At the time of death, or immediately following death.

(5) AUTHORIZING AGENT. One who is lawfully authorized to control the final disposition of human remains.

(6) BELOW-GROUND CRYPT. A preplaced enclosed chamber, which is usually constructed of reinforced concrete, poured in place or a precast unit installed in quantity, either side-by-side or multiple depth, and covered by earth or sod and known also as a lawn crypt or turf-top crypt.

(7) BENEFICIARY. One who benefits from an act, such as one for whom a preneed contract is entered into or the successor-in-interest of a life insurance policy.

(8) BURIAL. The placement of human remains in a grave space or lawn crypt.

(9) CASH ADVANCE. Any item of service or merchandise described to a purchaser as a "cash advance," "accommodation," "cash disbursement," or similar term. A cash advance item is also any item obtained from a third party and paid for by the seller on the purchaser's behalf. Cash advance items may include, but are not limited to, cemetery or crematory services, pallbearers, public transportation, clergy honoraria, flowers, musicians or singers, nurses, obituary notices, gratuities, and death certificates.

(10) CASKET. A rigid container which is designed for the encasement of human remains and which is usually constructed of wood, metal, or like material, and ornamented and lined with fabric.

(11) CEMETERY. A place that is established, maintained, managed, operated, or improved and which is dedicated to and used or intended to be used for the final disposition of human remains and their memorialization.

(12) CEMETERY AUTHORITY. Any person who owns or controls a cemetery or conducts cemetery business.

(13) CEMETERY MERCHANDISE. Any personal property offered for sale, contracted for sale, or sold for use in connection with the burial of, final disposition, memorialization, interment, entombment, or inurnment of human remains by a cemetery authority. Cemetery merchandise specifically includes, but is not limited to, the casket, the outer burial container, and the memorial.

(14) CEMETERY SERVICES. Services provided by a cemetery authority for interment, entombment, inurnment, and installation of cemetery merchandise.

(15) CERTIFICATE HOLDER. A funeral establishment, cemetery authority, third-party seller, or any other person to whom a valid certificate of authority to sell preneed contracts has been granted by the commissioner.

(16) COLUMBARIUM. A structure or room or space in a building or structure used or intended to be used for the inurnment of cremated remains.

(17) COMMISSIONER. The Alabama Commissioner of Insurance.

(18) CREMATED REMAINS. The bone fragments remaining after the cremation process, which may include the residue of any foreign materials that were cremated with the human remains.

(19) CREMATED REMAINS CONTAINER. A receptacle in which cremated remains are placed.

(20) CREMATION. The irreversible process of reducing human remains to bone fragments through intense heat and evaporation, performed in a specifically designed furnace or retort, which may include any other mechanical or thermal process whereby the bone fragments are pulverized, or otherwise further reduced in size or quantity. Cremation is a process and is a method of final disposition.

(21) CREMATORY AUTHORITY. Any person who owns or controls a crematory.

(22) DEATH CERTIFICATE. A legal document containing vital statistics pertaining to the life and death of the deceased.

(23) DECEASED or DECEDENT. One who is no longer living.

(24) EMBALMER. One authorized by law to engage in embalming.

(25) EMBALMING. A procedure whereby human remains are chemically treated by injection for temporary preservation including, but not limited to, the act of disinfecting, preserving, and restoring human remains to a natural life-like appearance.

(26) ENCASEMENT. The placement of human remains in a rigid container, including, but not limited to, a casket or urn.

(27) ENDOWMENT CARE. The maintenance and repair of all places in the cemetery, subject to the rules and regulations of the cemetery authority; may be known also as endowed care, perpetual care, improvement care, or permanent care.

(28) ENDOWMENT CARE TRUST FUND. An irrevocable trust fund set aside by law with a trustee, along with the income therefrom, to provide for the endowment care of the cemetery.

(29) ENTOMBMENT. The act of placing human remains in a mausoleum crypt.

(30) FINAL DISPOSITION. The lawful disposal of human remains whether by interment, entombment, burial at sea, cremation, or other method.

(31) FUNERAL. The rites held commemorating the deceased with human remains present.

(32) FUNERAL BENEFICIARY. The person or persons who will receive the benefit of the funeral and cemetery goods and services to be delivered under a preneed contract at the time of his, her, or their death.

(33) FUNERAL DIRECTING. The act or service of conducting funerals and counseling with survivors and preparing human remains, other than by embalming, for the interment or other means of disposition, and may include the management and supervision of all operations in a funeral establishment, which may or may not include the practice of embalming.

(34) FUNERAL DIRECTOR. One authorized by law to engage in funeral directing.

(35) FUNERAL ESTABLISHMENT. A place of business used in the care, planning, and preparation for final disposition or transportation of human remains, or any place where one or more are engaged and represent themselves to be engaged in the business of embalming or funeral directing.

(36) FUNERAL MERCHANDISE. Any personal property offered for sale, contracted for sale, or sold for use in connection with funeral directing. Funeral merchandise specifically includes, but is not limited to, the following:

a. Alternative container.

b. Casket.

c. Outer burial container.

d. Urn.

e. Memorials.

(37) FUNERAL SERVICE. Services provided by a funeral establishment in connection with funeral directing, interment of human remains, and installation of memorials.

(38) GRAVE SPACE. A space of ground in a cemetery that is used or intended to be used for in-ground burial.

(39) HUMAN REMAINS. The body of a decedent and includes the body in any stage of decomposition and cremated remains.

(40) INTERMENT. The final disposition of human remains by burial, entombment, or inurnment.

(41) INTERMENT RIGHT. The right to inter human remains in a particular interment space in the cemetery.

(42) INTERMENT SPACE. A space intended for the final disposition of human remains including, but not limited to, a grave space, mausoleum crypt, niche, and below-ground crypt.

(43) INURNMENT. The act of placing cremated remains in a receptacle including, but not limited to, an urn and depositing it in a niche.

(44) MAUSOLEUM. A chamber or structure used or intended to be used for entombment.

(45) MAUSOLEUM CRYPT. A chamber of a mausoleum of sufficient size for entombment of human remains.

(46) MEMORIAL. Any product, other than a mausoleum or columbarium, used for identifying an interment space or for commemoration of the life, deeds, or career of some decedent including, but not limited to, a monument, marker, niche plate, urn garden plaque, crypt plate, cenotaph, marker bench, and vase.

(47) MEMORIAL RETAILER. Any person offering or selling memorials at retail to the public.

(48) MEMORIALIZATION. Any permanent system designed to mark or record the names and other data pertaining to a decedent.

(49) NICHE. A space usually within a columbarium used or intended to be used for inurnment of cremated remains.

(50) OUTER BURIAL CONTAINER. A container which is designed for placement in the grave space around the casket or the urn including, but not limited to, containers commonly known as burial vaults, grave boxes, and grave liners.

(51) PERSON. Any individual, firm, corporation, partnership, joint venture, limited liability company, association, trustee, government or governmental subdivision, agency, or other entity, or any combination thereof.

(52) PREARRANGEMENT. The term applied to completing the details for selection of merchandise or services on a preneed basis, which may or may not include provisions for prefunding or prepayment.

(53) PREDEVELOPED. Designated areas or buildings within a cemetery that have been mapped and planned for future construction but are not yet completed.

(54) PREDEVELOPED INTERMENT SPACE. An interment space that is planned for future construction but is not yet completed.

(55) PREFUND. The term applied to completing the financial details of a prearrangement, which include provisions for funding or prepayment.

(56) PRENEED. Any time prior to death.

(57) PRENEED CONTRACT. A written contract to purchase funeral merchandise, funeral services, cemetery merchandise, or cemetery services from the seller on a preneed basis.

(58) PRENEED CONTRACT TRUST FUND. The funds received pursuant to a preneed contract which are required by law to be held in trust until the merchandise or services purchased pursuant to the contract are delivered or provided or until otherwise lawfully withdrawn.

(59) PROVIDER. A person who may or may not be the seller, who will actually provide the merchandise and services under the terms of a preneed contract.

(60) PURCHASE PRICE. The amount paid by the purchaser for merchandise and services purchased under a preneed contract, exclusive of finance charges, sales tax, charges relating to interment rights, arrangement conference fees, or charges for credit life insurance.

(61) PURCHASER. The person who purchases a preneed contract either on his or her behalf or on behalf of a third party beneficiary.

(62) RELIGIOUS INSTITUTION. An organization formed primarily for religious purposes which has qualified for exemption from federal income tax as an exempt organization under the provisions of Section 501(c)(3) of the Internal Revenue Code of 1986, as amended.

(63) SCATTERING. The lawful dispersion of cremated remains.

(64) SELLER. Any person offering or selling merchandise or services on a preneed basis including, but not limited to, funeral establishments, cemetery authorities, crematory authorities, memorial retailers, direct disposers, etc.

(65) SPECIAL CARE. Any care provided, or to be provided, that is supplemental to, or in excess of, endowment care, in accordance with the specific directions of any donor of funds for such purposes.

(66) SUCCESSOR-IN-INTEREST. A person who lawfully follows another in ownership or control of property or rights.

(67) THIRD-PARTY SELLER. Any person, who is not a funeral establishment or a cemetery authority, engaged in the sale of preneed funeral merchandise or cemetery merchandise.

(68) TRUSTEE. Any person, state or national bank, trust company, or federally insured savings and loan association lawfully appointed as fiduciary over funds deposited by one or more purchasers of a preneed contract or deposited pursuant to an endowment care trust fund; not to be confused with a board of trustees.

(69) URN. A receptacle for the encasement of cremated remains.



Section 27-17A-3 - Funding of preneed contracts; premium payments; commissions; preneed seller as beneficiary or assignee.

(a) Nothing in this chapter shall be construed to prohibit the funding of preneed contracts with multiple insurance or annuity contracts. Life insurance and annuity contracts used to fund preneed contracts shall conform with the provisions of this title as they relate to life insurance and annuities and shall cover not less than the initial retail price of the preneed contract.

(b) The initial premium payment for a life insurance policy or annuity contract shall be made payable to the issuing insurance company and the preneed seller shall remit the payment to the insurance company within 10 business days after the insurance application is signed by the parties. If a preneed contract provides for installment payments, each premium payment shall be made payable to the insurance company and, if collected by the preneed seller, shall be remitted to the insurance company within 10 business days after receipt by the preneed seller.

(c) Nothing in this chapter shall prohibit a seller, or any other person, from receiving commissions earned and payable in regard to funding preneed contracts with life insurance or annuity contracts, provided the seller or other person holds a valid insurance producer license in this state and is appointed by the insurance company paying the commission.

(d) A preneed seller may be identified as the beneficiary or assignee of the death benefit proceeds of a life insurance policy or annuity contract sold as a future funding mechanism for a preneed contract, but may not be the owner of the policy or annuity contract or exercise any ownership rights in the policy or annuity. If the preneed contract is cancelled before or after the death of the funeral beneficiary, the preneed seller shall cancel and relinquish any assignment of benefits or beneficiary status under the policy or annuity contract, and deliver the policy or contract, if in the custody of the preneed seller, to the policy owner or his or her legal representative.



Section 27-17A-4 - Sale of funeral merchandise, etc.

Nothing in this chapter shall be construed to prohibit cemetery authorities from selling funeral merchandise, funeral establishments from selling cemetery merchandise, or third-party sellers from selling either funeral merchandise or cemetery merchandise, or both. Provided, the required amount of the purchase price to be placed into trust shall be governed by the appropriate section of this chapter.






Article 2 - Certificate of Authority.

Section 27-17A-10 - Certificate required.

(a) No person may sell a preneed contract without first having a valid certificate of authority.

(b)(1) No person may receive any funds for payment on a preneed contract who does not hold a valid certificate of authority.

(2) Any preneed transaction in which a buyer pays to the seller before need, in whole or in part, a purchase price for funeral or cemetery merchandise and services, and in which the seller is not obligated to deliver the contracted for merchandise or to perform the services until need, in whole or in part, shall be evidenced by a written preneed contract satisfying the requirements of this chapter and signed by the seller and the purchaser. No person may receive or accept any form of consideration in such a transaction without a fully signed written preneed contract. A transaction not evidenced by a signed written preneed contract shall be voidable at the election of the buyer and, if such election is made, the seller shall refund to the buyer the entire amount paid by the buyer together with interest thereon at the legal rate within 30 days after notice to the seller.

(3) The provisions of subdivision (1) do not apply to the purchase of a life insurance policy or annuity, the benefits of which are assigned to a funeral home and/or cemetery authority, or the benefits of which are to be paid to a funeral home and/or cemetery authority named as beneficiary of the policy or annuity, as long as the purchaser and funeral home and/or cemetery authority acknowledge in writing that no preneed contract is entered as a result of the purchase or assignment of the life insurance policy or annuity at the time the policy or annuity is purchased. Benefits from a life insurance policy or annuity issued under this subdivision shall only be paid to a funeral home and/or cemetery authority which provides funeral or cemetery merchandise and services at the death of the insured whether or not such funeral home and/or cemetery has been named as an assignee or the beneficiary of the policy or annuity. If the amount of the policy or annuity proceeds shall exceed the actual funeral costs at the time of need, such excess amount must be paid to a designated beneficiary, other than a funeral home and/or cemetery authority, or to the estate of the insured or annuitant.

(4) The provisions of subdivision (1) do not apply to any legal reserve insurance company or to any trust company or to any national or state bank or savings and loan association having trust powers which company, bank, or association receives any money in trust pursuant to the sale of a preneed contract.

(c) No person may obtain a certificate of authority under this article for the preneed sale of funeral services or cemetery services unless the person or its agent, in the case of a corporate entity, holds a license as a funeral director or a funeral establishment, or is a cemetery authority.

(d) The provisions of this section do not apply to a cemetery authority owned or operated by a governmental agency or a religious institution.



Section 27-17A-11 - Application for certificate; statements; issuance; expiration; transfer.

(a) An application to the commissioner for a certificate of authority shall be accompanied by the statement and other matters described in this section in the form prescribed by the commissioner. Annually thereafter, within six months after the end of its fiscal period, or within an extension of time therefor, as the commissioner for good cause may grant, the person authorized to engage in the sale of preneed contracts shall file with the commissioner a full and true statement of his or her financial condition, transactions, and affairs, prepared on a basis as adopted by a rule of the commissioner, as of the preceding fiscal period or at such other time or times as the commissioner may provide by rule, together with information and data which may be required by the commissioner.

(b) The statement shall include all of the following:

(1) The types of preneed contracts proposed to be written and the type of funding vehicle to be used.

(2) The name and address of the place of business of the person offering to write preneed contracts.

(3) Evidence that the person offering the statement has the following qualifications:

a. Has the ability to discharge his or her liabilities as they become due in the normal course of business and has sufficient funds available during the calendar year to perform his or her obligations under the contract.

b. Has complied with the trust requirements for the funds received under contracts issued by himself or herself as hereinafter described.

c. Has disbursed interest, dividends, or accretions earned by trust funds, in accordance with this article and rules promulgated hereunder.

d. Has complied with this chapter and any rules of the commissioner.

(4) Any other information considered necessary by the commissioner to meet the commissioner's responsibilities under this chapter.

(c) If the person is an individual, the statement shall be sworn by him or her; if a firm or association, by all members thereof; or, if a corporation, by any officer of the corporation.

(d)(1) An application to the commissioner for an initial certificate of authority shall be accompanied by an application fee in an amount to be determined by the commissioner, not to exceed one hundred fifty dollars ($150). Thereafter, each annual application for renewal of a certificate of authority shall be accompanied by the appropriate fee as determined by the commissioner not to exceed seventy-five dollars ($75).

(2) Any person or entity that is part of a common business enterprise that has a certificate of authority issued pursuant to this article and elects to operate under a name other than that of the common business enterprise shall submit an application on a form adopted by the commissioner to become a branch registrant. Upon the approval of the commissioner that the entity qualifies to sell preneed contracts under this article except for the requirements of paragraph a. of subdivision (3) of subsection (b) and if the certificate holder meets the requirements of paragraph a., a branch registration shall be issued. Each branch registrant may operate under the certificate of authority of the common business enterprise upon the payment of a fee established by the commissioner not to exceed one hundred fifty dollars ($150) accompanying the application on July 1 annually.

(e) Upon the commissioner being satisfied that the statement and matters which may accompany it meet the requirements of this article and of its rules, the commissioner shall issue or renew the certificate of authority.

(f) The certificate of authority shall expire annually on September 1, unless renewed, or at such other time or times as the commissioner may provide by rule.

(g) On or before July 1 of each year, the certificate holder shall file with the commissioner in the form prescribed by the commissioner a full and true statement as to the activities of any trust established by it pursuant to this article for the preceding calendar year.

(h) In addition to any other penalty that may be provided for under this article, the commissioner may levy a fine not to exceed fifty dollars ($50) per day for each day the certificate holder fails to file its annual statement, and the commissioner may levy a fine not to exceed fifty dollars ($50) per day for each day the certificate holder fails to file the statement of activities of the trust. Upon notice to the certificate holder by the commissioner that the certificate holder has failed to file the annual statement or the statement of activities of the trust, the certificate holder's authority to sell preneed contracts shall cease while the default continues.

(i) To facilitate uniformity in financial statements and to facilitate analysis, the commissioner may by rule adopt a form for financial statements. The holder of a certificate of authority may submit a written request to the commissioner to exempt the holder from filing financial statements at renewal. The commissioner may waive the requirement for filing a financial statement at renewal if all of the following are satisfied:

(1) No valid complaint has been filed since the last examination.

(2) No administrative action against the preneed entity has been instituted since the last examination.

(3) The certificate holder certifies that all outstanding preneed contracts written by the holder since April 30, 2002, are fully funded in accordance with this chapter.

(4) The certificate holder certifies that it will fully fund all preneed contracts with life insurance, annuity, or will deposit 100 percent of all funds collected on all preneed contracts in trust within 30 days after the end of the calendar month in which the funds are collected.

(5) The preneed entity has provided to the department in a timely manner all required and requested records.

(6) The preneed entity agrees to file quarterly reports of its preneed activity on a form or in a format prescribed by the commissioner.

(j) The commissioner may authorize the transfer of certificates of authority and establish fees for the transfer in an amount not to exceed one hundred dollars ($100). Upon receipt of an application for transfer, the commissioner may grant a temporary certificate of authority to the proposed transferee, based upon criteria established by the commissioner by rule, which criteria shall promote the purposes of this article in protecting the consumer. A temporary certificate of authority shall expire 60 days after issuance unless renewed by the commissioner.



Section 27-17A-11.1 - Report of preneed contract activity; written logs.

(a) On a semi-annual basis, within 45 days after the end of each second calendar reporting period, the certificate holder shall file a report of its preneed contract activity on a form or in a format prescribed by the commissioner. The information reported shall include the total number of preneed contracts in force at the end of the previous reporting period, the total number of preneed contracts sold during the reporting period, the total number of preneed contracts fulfilled during the reporting period, the total number of preneed contracts in force at the end of the reporting period, and such other information as may be required by the commissioner. The report shall be organized by type of funding including, life insurance, trust, letter of credit, or surety bond. The report shall also provide a certification by the trustee of the amount of assets held by the trust at the beginning of the reporting period and at the end of the reporting period, together with the amount of deposits and withdrawals during the reporting period. If a certificate holder shall twice default in complying with the requirements of this subsection, the commissioner may require that the certificate holder thereafter submit the report within 45 days after the end of each calendar quarter and shall continue so reporting for a time to be determined by the commissioner.

(b) The certificate holder shall maintain a written log of preneed sales. The log shall be on a form or in a format prescribed by the commissioner, shall detail all information required by the commissioner, and shall be available for inspection at any time by the commissioner.

(c) Each cemetery authority shall maintain a written log of the sale of cemetery interment rights. The log shall be on a form or in a format prescribed by the commissioner and shall detail all information required by the commissioner.



Section 27-17A-12 - Preneed contract forms; disclosure; approval.

(a) Preneed contract forms and related forms shall be filed with and approved by the commissioner.

(b) Specific disclosure regarding whether, consistent with the requirements of this chapter, the certificate holder is placing certain preneed funds received with the contract in trust, in an annuity, or in insurance, is required in the preneed contract.

(c) Preneed contracts which have been submitted to the commissioner shall be deemed to have been approved by the commissioner in the event that the commissioner fails to notify the certificate holder that approval has been denied within 30 days following submission to the commissioner.



Section 27-17A-13 - Monies to be placed in trust; compliance by pre-existing preneed contracts.

(a) Except as provided in Sections 27-17A-3 and 27-17A-14, every preneed contract shall require the monies paid to the seller or trustee to be placed in trust in accordance with Article 3, for funeral merchandise and services sold by funeral establishments or third party sellers, or Article 4, for cemetery merchandise and services sold by cemetery authorities.

(b) Although this chapter does not apply to preneed contracts entered into prior to May 1, 2002, a preneed provider which contends that a preneed trust fund which was in effect prior to May 1, 2002, complies with this chapter with respect to the contracts entered into prior to May 1, 2002, may provide to the commissioner documentary proof thereof. Upon the commissioner determining that compliance has been established, the pre-existing preneed trust fund assets may be merged with or into the trust fund required under this chapter or continued as the trust fund and that determination by the commissioner shall be noted on the certificate of authority, and thereafter all preneed contracts covered by the trust fund, including those entered into prior to May 1, 2002, shall be subject to this chapter.



Section 27-17A-14 - Surety bond.

(a) As an alternative to the trust requirement of Section 27-17A-13, the details of which are set forth in Articles 3 and 4, a preneed provider may, with the prior approval of the commissioner, purchase a surety bond in an amount not less than the aggregate value of outstanding liabilities on undelivered preneed contracts for merchandise, services, and cash advances. For the purposes of this section, the term outstanding liabilities means the original retail amount of services and cash advances and the actual cost to the entity to provide the undelivered merchandise sold on each contract written after April 30, 2002. The surety bond shall be in an amount sufficient to cover the outstanding liability at the time each contract is executed.

(b) The bond shall be made payable to the State of Alabama for the benefit of the commissioner and of all purchasers of preneed merchandise, services, and cash advances. The bond shall be issued by an insurance company licensed in the State of Alabama and authorized to issue surety bonds and approved by the commissioner.

(c) The amount of the bond shall be based on a report documenting the outstanding liabilities of the preneed provider for the previous calendar quarter and the projected liability for the immediately following quarter, shall be prepared by the preneed provider using generally accepted accounting principles, and shall be signed by the chief executive officer or chief financial officer of the preneed provider. The report shall be compiled as of the end of the preneed provider's fiscal year and updated quarterly.

(d) The amount of the bond shall be increased or decreased as necessary to correlate with changes in the outstanding liabilities. Further, the commissioner may order the bond to be increased as necessary to correlate with changes in the outstanding liabilities of bonded contracts due to increases in the consumer price index.

(e) If the preneed provider fails to maintain a bond pursuant to this section the preneed provider shall cease the offering for sale and sale of preneed merchandise, services, and cash advances.

(f) No surety bond used to comply with this section shall be canceled or subject to cancellation unless at least 60 days' advance notice thereof, in writing, is filed with the commissioner, by the surety company. The cancellation of the bond shall not relieve the obligation of the surety company for claims arising out of contracts issued or otherwise covered before cancellation of the bond. In the event that notice of termination of the bond is filed with the commissioner, the certificate holder insured thereunder shall, within 30 days of the filing of the notice of termination with the commissioner, provide the commissioner with a replacement bond or with evidence which is satisfactory to the commissioner demonstrating that the provisions of this chapter have been fully complied with. If within 30 days of filing of the notice of termination with the commissioner no replacement bond acceptable to the commissioner or no evidence satisfactory to the commissioner demonstrating that the provisions of this chapter have been complied with is filed with the commissioner, the commissioner shall suspend the license of the certificate holder until the certificate holder files a replacement bond acceptable to the commissioner or demonstrates to the satisfaction of the commissioner that it has complied with the provisions of this chapter.

(g) Upon prior approval by the commissioner, the preneed provider may file with the commissioner a letter of credit in the amount of the outstanding liabilities in lieu of a surety bond, in the form and subject to the terms and conditions evidencing the financial responsibility of the party or parties issuing the letter of credit, and otherwise, as may be prescribed by the commissioner.



Section 27-17A-15 - Examination by commissioner.

(a) The commissioner shall, as often as he or she may deem necessary, examine the business of any person writing preneed contracts under this chapter to the extent applicable. The examination shall be made by designated representatives or examiners of the Department of Insurance.

(b) The written report of each examination, when completed, shall be filed in the office of the commissioner and, when so filed, shall not constitute a public record.

(c) Any person being examined shall produce, upon request, all records of the person. The designated representative of the commissioner may at any time examine the records and affairs of the person, whether in connection with a formal examination or not.

(d) The commissioner may waive the examination requirements of this section if the certificate holder submits audited financial statements.

(e) The person examined shall pay the examination expenses, travel expense and per diem subsistence allowance provided for examiners and incurred by the commissioner's representatives or examiners in connection with an examination in accordance with Section 27-2-25.



Section 27-17A-16 - Inactive certificate holder; surrender of license.

(a) A certificate holder shall be considered inactive upon the acceptance of the surrender of its license by the commissioner or upon the nonreceipt by the commissioner of the certificate of authority renewal application and fees.

(b) A certificate holder shall cease all preneed sales to the public upon becoming inactive. The certificate holder shall collect and deposit into trust all of the funds paid toward preneed contracts sold prior to becoming inactive.

(c) Any certificate holder desiring to surrender its license to the commissioner shall first do all of the following:

(1) File notice with the commissioner.

(2) Submit copies of its existing trust agreements.

(3) Submit a sample copy of each type of preneed contract sold.

(4) Resolve to the commissioner's satisfaction all findings and violations resulting from the last examination conducted.

(5) Pay all outstanding fines and invoices due the commissioner.

(6) Submit its current certificate of authority.

(d) Upon receipt of the notice, the commissioner shall review the certificate holder's trust funds, trust agreements, and evidence of all outstanding preneed contracts.

(e) After a review to the commissioner's satisfaction, the commissioner shall terminate the certificate of authority by an order which shall set forth the conditions of termination established by the commissioner to ensure that the preneed funds will be available for their intended purpose.

(f) The trust fund of the certificate holder shall be held intact and in trust after the certificate holder has become inactive, and the funds in that trust shall be disbursed in accordance with the requirements of the written contracts until the funds have been exhausted.

(g) The commissioner shall continue to have jurisdiction over the inactive certificate holder as if the certificate were active and to require the reports and inspect the records as the commissioner deems appropriate so long as there are funds in trust or preneed contracts that are not fulfilled.

(h) In addition to any other terms of revocation or suspension ordered pursuant to Chapter 13 of Title 34, the provisions of this chapter may also apply.



Section 27-17A-17 - Dissolution or liquidation of certificate holder.

(a) Any dissolution or liquidation of a certificate holder shall be deemed to be the liquidation of an insurance company and shall be conducted under the supervision of the commissioner, who shall have all powers with respect thereto granted to the commissioner under Chapter 32 with respect to the liquidation of insurance companies.

(b) The commissioner may apply for an order directing the commissioner to liquidate a certificate holder upon any one or more grounds set out in Section 27-32-6 or when, in the commissioner's opinion, the continued operation of the certificate holder would be hazardous either to purchasers, beneficiaries, or to the people of this state.



Section 27-17A-18 - Preneed sales agent.

(a) All individuals who offer preneed contracts to the public, or who execute preneed contracts on behalf of a certificate holder, shall be registered with the commissioner as preneed sales agents, pursuant to this article.

(b) All preneed sales agents and funeral directors acting as preneed sales agents shall be affiliated with the certificate holder that they are representing.

(c) A certificate holder shall be responsible for the activities of all preneed sales agents and all funeral directors acting as preneed sales agents, who are affiliated with the certificate holder and who perform any type of preneed-related activity on behalf of the certificate holder. In addition to the preneed sales agents and funeral directors acting as preneed sales agents, each certificate holder shall also be subject to discipline if its preneed sales agents or funeral directors acting as preneed sales agents violate any provision of this article.

(d) A preneed sales agent and a funeral director acting as a preneed sales agent shall be authorized to sell, offer, and execute preneed contracts on behalf of all entities owned or operated by the sponsoring certificate holder.

(e) An individual may begin functioning as a preneed sales agent as soon as a completed application for registration, as set forth in subsection (g), is sent to the commissioner.

(f) The qualifications for a preneed sales agent are as follows:

(1) The applicant must be at least 18 years of age.

(2) The applicant must be in good standing with the commissioner.

(3) The applicant must not have any felony or misdemeanor convictions that relate to any activity regulated by this chapter.

(g) An application for registration as a preneed sales agent shall be submitted to the commissioner with an application fee determined by the commissioner, but not to exceed twenty-five dollars ($25), by the certificate holder in a form that has been prescribed by commissioner rule and approved by the commissioner. The application shall contain, at a minimum, all of the following:

(1) The name, address, Social Security number, and date of birth of the applicant and any other information as the commissioner may reasonably require of the applicant.

(2) The name, address, and license number of the sponsoring certificate holder.

(3) A representation, signed by the applicant, that the applicant meets the requirements set forth in subsection (f).

(4) A representation, signed by the certificate holder, that the applicant is authorized to offer, sell, and sign preneed contracts on behalf of the certificate holder, and that the certificate holder has trained the applicant in the provisions of this article relating to preneed sales, the provisions of the certificate holder's preneed contract, and the nature of the merchandise, services, or burial rights sold by the certificate holder.

(5) A statement indicating whether the applicant has any type of working or agency relationship with any other certificate holder or insurance company.

(h) An individual may be registered as a preneed sales agent on behalf of more than one certificate holder, provided that the individual has received the written consent of all certificate holders.

(i) A certificate holder who has registered a preneed sales agent shall notify the commissioner within 30 days after the individual's status as a preneed sales agent has been terminated.

(j) Upon receipt of an application that complies with all of the requirements of subsection (g), the commissioner shall register the applicant. The commissioner shall by rule provide for annual renewal of registration and a renewal fee not to exceed twenty-five dollars ($25) as set by the commissioner.



Section 27-17A-19 - Prohibited activities.

No person shall engage in this state in any trade practice which is addressed in the Alabama Deceptive Trade Practices Act (Section 8-19-1 et seq.), or as determined pursuant to this chapter to be, an unfair method of competition or an unfair or deceptive act or practice.



Section 27-17A-20 - Hearing; procedures; penalties.

(a) Whenever the commissioner has reason to believe that any person has engaged, or is engaging, in this state in any unfair method of competition or any unfair or deceptive act or practice as defined in this article, or is engaging in the sale of preneed contracts without being properly licensed as required by this article, or is otherwise acting in violation of this chapter, and that a proceeding by the commissioner in respect thereto would be in the interest of the public, the commissioner shall institute a proceeding in accordance with this section.

(b) A statement of charges, notice, or order or other process under this chapter may be served by anyone duly authorized by the commissioner. Service may be made either in the manner provided by law for service of process in civil actions or by certifying and mailing a copy of the statement to the person affected by the statement, notice, or order or other process at his or her or its residence or principal office or place of business. The verified return by the person so serving the statement, notice, or order or other process, setting forth the manner of the service, shall be proof of the service; and the return postcard receipt for the statement, notice, or order or other process, certified and mailed as provided in this subsection, shall be proof of service of the statement, notice, or order or other process.

(c) The commissioner shall conduct or cause to have conducted a hearing in accordance with Article 1 of Chapter 2, and shall, during the conduct of the hearing, have those powers necessary to enforce this chapter; however, the penalties for failure to comply with a subpoena or with an order directing discovery shall be limited to a fine not to exceed one thousand dollars ($1,000) per violation.



Section 27-17A-21 - Fine in lieu of suspension or revocation of certificate.

(a) If the commissioner finds that one or more grounds exist for the discretionary suspension or revocation of a certificate of authority issued under this article, the commissioner may, in lieu of the suspension or revocation, impose a fine upon the certificate holder in an amount not to exceed one thousand dollars ($1,000) for each nonwillful violation and in an amount not to exceed ten thousand dollars ($10,000) for each willful violation.

(b) The commissioner may grant not more than 30 days from the date of the order for the payment of any fine.



Section 27-17A-22 - Violations and penalties.

(a)(1) A person who knowingly receives payments for a preneed contract without having a valid certificate of authority:

a. Commits a Class B felony, punishable as provided by law, as to each contract on which the payments collected equal or exceed, in the aggregate, two thousand five hundred dollars ($2,500).

b. Commits a Class C felony, punishable as provided by law, as to each contract on which the payments collected are between, in the aggregate, five hundred dollars ($500) and two thousand five hundred dollars ($2,500).

c. Commits a Class A misdemeanor, punishable as provided by law, as to each contract on which the payments collected do not exceed, in the aggregate, five hundred dollars ($500).

(2) In addition to the criminal penalty imposed under subdivision (1), upon conviction of an offense under subdivision (1), a person may not thereafter obtain a certificate of authority or register as a preneed sales agent.

(b)(1) A person who willfully fails to timely deposit the amount required to be so deposited under this chapter in a preneed merchandise and services trust or endowment care trust:

a. Commits a Class B felony, punishable as provided by law, as to each contract on which the amount due for deposit in trust equals or exceeds, in the aggregate, two thousand five hundred dollars ($2,500).

b. Commits a Class C felony, punishable as provided by law, as to each contract on which the amount due for deposit in trust is less than, in the aggregate, two thousand five hundred dollars ($2,500).

(2) In addition to the criminal penalty imposed under subdivision (1), upon conviction of an offense under subdivision (1), the certificate of authority or preneed sales agent registration held by the person shall be automatically revoked and the person may not thereafter obtain a certificate of authority or register as a preneed sales agent.

(c)(1) A person who knowingly withdraws funds or assets from a preneed merchandise and services trust or endowment care trust in a manner or under circumstances not authorized by this chapter:

a. Commits a Class B felony, punishable as provided by law, if the aggregate amount withdrawn in any single transaction or series of related transactions equals or exceeds two thousand five hundred dollars ($2,500).

b. Commits a Class C felony, punishable as provided by law, if the aggregate amount withdrawn in any single transaction or series of related transactions is less than two thousand five hundred dollars ($2,500).

(2) In addition to the criminal penalty imposed under subdivision (1), upon conviction of an offense under subdivision (1), the certificate of authority or preneed sales agent registration held by the person shall be automatically revoked and the person may not thereafter obtain a certificate of authority or register as a preneed sales agent.

(d) A person commits a Class C felony, punishable as provided by law, if any of the following occur:

(1) The person knowingly delivers to the commissioner any official form, report, record, data, or other document required by the commissioner containing a false statement or false information concerning a matter material to the commissioner in the exercise of his or her authority to administer and enforce this chapter.

(2) Incident to, or during the course of, an examination, inspection, investigation, or other inquiry authorized by this chapter, the person knowingly makes available to a representative of the commissioner any official form, report, record, data, or other document required by the commissioner containing a false statement or false information concerning a matter material to the purpose of the examination, inspection, investigation, or inquiry.

(3) With respect to the business records of a person engaging in, or who has at any time engaged in, the sale of a preneed contract, a person, with a purpose to use deception as defined in subdivision (1) of Section 13A-8-1, makes false entries in such records or alters, erases, obliterates, deletes, or removes a correct entry in such records, fails to make a correct entry in such records, or prevents the making of a correct entry, or causes the omission of a correct entry in such records.

(e) Except as otherwise provided in this section, the willful violation of this chapter is a Class A misdemeanor, punishable as provided by law.

(f) The duties and authority of the insurance fraud unit created under Section 27-12A-40, including the powers of the unit’s investigators, shall extend to investigations into violations of this section.



Section 27-17A-23 - Civil actions; liability.

The commissioner, the Attorney General, or any person may bring a civil action against a person or company violating this chapter in the appropriate court of the county in which the alleged violator resides or has his or her or its principal place of business or in the county wherein the alleged violation occurred. Upon adverse adjudication, the defendant shall be liable for actual damages caused by the violation. The court, as provided by common law, may award punitive damages and may provide equitable relief as it deems proper or necessary, including enjoining the defendant from further violation of this chapter.



Section 27-17A-24 - Construction of chapter.

The provisions of this chapter are cumulative to rights under the general civil and common law, and no action of the commissioner may abrogate the rights to damages or other relief in any court.



Section 27-17A-25 - Disposition of funds.

(a) All fees collected by the commissioner pursuant to this chapter shall be deposited into the State Treasury to the credit of the Insurance Department Fund.

(b) All fines collected by the commissioner pursuant to this chapter shall be deposited into the State Treasury to the credit of the State General Fund.

(c) The commissioner may use funds available from any source including, but not limited to, grants, appropriations, and gifts, for any purpose in the enforcement of this chapter.






Article 3 - Funeral Merchandise and Services Trust Fund.

Section 27-17A-30 - Applicability of article.

To comply with the trust requirement of subsection (a) of Section 27-17A-13, all certificate holders providing preneed contracts for funeral services or funeral merchandise shall be subject to this article.



Section 27-17A-31 - Deposits into trust; trustee responsibilities; interests in funds.

(a) Any person who is paid, collects, or receives funds under a preneed contract for funeral services or funeral merchandise to be funded by trust shall deposit in trust an amount at least equal to the sum of 75 percent of the amount collected on the purchase price for all funeral services and funeral merchandise sold, transportation, and facilities rented other than outer burial containers, 60 percent of the amount collected on the purchase price for outer burial containers, 110 percent of the wholesale cost of memorials from the amount collected on the purchase price of memorials, and 100 percent of the amount collected on the purchase price for all cash advance items sold.

(b) All deposits shall be made within 30 days after the end of the calendar month in which the preneed contract is paid in full, unless, prior to that time, all liabilities of the seller under the preneed contract to deliver the specific funeral merchandise or funeral services, or both, or the specific cash advances, identified by the preneed provider as properly allocated to the payment, have been satisfied, or the preneed contract is validly cancelled.

(c) The trustee shall take title to the property conveyed to the trust for the purpose of investing, protecting, and conserving it for the certificate holder; collecting income; and distributing the principal and income as prescribed in this article.

(d) The certificate holder is prohibited from sharing in the discharge of these responsibilities, except that the certificate holder may appoint an adviser to the trustee or elect tax free investments. Nothing in this chapter shall prohibit a trustee from electing the qualified funeral trust option under the Internal Revenue Code.

(e) The trust agreement shall be submitted to the commissioner for approval and filing.

(f) The funds shall be held in trust, both as to principal and income earned thereon, and shall remain intact, except that the cost of the operation of the trust or trust account authorized by this section may be deducted from the income earned thereon.

(g) The contract purchaser shall have no interest whatsoever in, or power whatsoever over, funds deposited in trust pursuant to this section.

(h) In no event may such funds be loaned to a certificate holder, an affiliate of a certificate holder, or any person directly or indirectly engaged in the burial, funeral home, or cemetery business. Furthermore, the certificate holder's interest in the trust shall not be pledged as collateral for any loans, debts, or liabilities of the certificate holder and shall not be transferred to any person without the prior written approval from the commissioner and the trustee. Even though the certificate holder shall be deemed and treated as the settlor and beneficiary of the trust for all purposes, all of the trust funds are exempt from all claims of creditors of the certificate holder except as to the claims of the contract purchaser, his or her representative, or the commissioner.

(i) For all preneed contracts written or entered into on or after January 1, 2015, all required deposits in trust shall commence not later than 30 days after the end of the calendar month in which the sum of the monies collected on the preneed contract exceeds the amount that is not required to be deposited in trust as determined under subsection (a) unless, prior to that time, all liabilities of the preneed seller under the preneed contract have been satisfied, or the preneed contract is validly cancelled. Further required deposits on the contract shall thereafter be made not later than 30 days after the end of the calendar month in which each contract payment is collected by the seller.



Section 27-17A-32 - Rights of seller; powers and duties of trustee.

(a) If amounts paid by the purchaser under a preneed contract for funeral merchandise have previously been deposited in trust, the seller may withdraw the principal amount and trust appreciation attributable to the delivered item at such time as the funeral merchandise is delivered or installed or, if comprised of materials designed to withstand prolonged, protected storage without deterioration, the merchandise is placed in storage with a responsible third party bonded and insured for the wholesale value thereof and evidenced by a receipt specifically identifying the item, the specific preneed contract, the location of the item, and the identity and address of the bonding and insuring parties. For purposes of this subsection only, caskets and alternative containers may not be held in storage by the seller or a third party storage facility prior to the death of the funeral beneficiary.

(b) The trustee shall make regular valuations of the assets it holds in trust and provide a report of the valuations to the certificate holder at least quarterly. At all times, the certificate holder shall be able to determine the amount held in trust attributable to each contract holder. For all contracts effective on or after January 1, 2015, the determination shall be based upon the fair market value of the trust at the time and the proportionate share of the fair market value attributable to each contract holder. For all contracts in effect before January 1, 2015, the valuation of each contract may be calculated using any valuation method that had been approved by the commissioner or the department before January 1, 2015. Any person who withdraws appreciation in the value of trust, other than the pro rata portion of such appreciation which may be withdrawn upon the death of a contract's funeral beneficiary or upon cancellation of a preneed contract, shall be required to make additional deposits from his or her own funds to restore the aggregate value of assets to the value of funds deposited in trust, but excluding from the funds deposited those funds paid out upon preneed contracts which the person has fully performed or which have been otherwise withdrawn, as provided in this article. The certificate holder shall be liable to third parties to the extent that income from the trust is not sufficient to pay the expenses of the trust.

(c) The trustee of the trust established pursuant to this article shall have all of the following powers:

(1) Make investments and exercise necessary investment powers, provided that the commissioner may by order require the trustee to liquidate or dispose of any investment within 30 days after the order.

(2) Commingle the property of the trust with the property of any other preneed funeral, preneed cemetery, or endowment care trust established pursuant to this article and make corresponding allocations and divisions of assets, liabilities, income, and expenses.

(d) Notwithstanding the provisions of Section 19-3-125, the trustee may, subject to compliance with the requirements set forth below, invest any portion or all of the funds received under preneed contracts and deposited in trust in life insurance contracts or annuities issued on the lives of preneed contract purchasers or preneed contract beneficiaries, hereinafter, the insured or annuitant, without any obligation to cover at a minimum the retail amount of the preneed contract at the time of purchase of the life insurance contracts or annuities as set forth in Section 27-17A-3.

(1) Trust funds shall not be invested by the trustee in life insurance contracts or annuities unless the following requirements are met:

a. The company issuing the life insurance contracts or annuities is licensed by the Department of Insurance and the insurance producer or annuity seller is properly licensed within its domiciliary jurisdiction.

b. Prior to the investment, the insured or annuitant consents, in writing, to the investment in life insurance contracts or annuities.

c. For life insurance contracts or annuities issued prior to May 6, 2008, and currently in force, such contracts shall be construed to have been an authorized investment by the trustee under this chapter if the insured or annuitant is notified in writing of the existence of any such contract and provided with a copy of the contract.

(2) Upon request, the insured or annuitant shall be provided with a copy of any life insurance contract or annuity issued to a preened trustee at no expense to the insured or annuitant.

(3) Any life insurance contract or annuity issued in accordance with this subsection and otherwise in compliance therewith shall be valid and in full force according to the terms and conditions thereof.

(4) A trustee that invests all or any portion of the funds received under preneed contracts and deposited in trust in life insurance contracts or annuities issued by one company licensed by the department shall be considered to satisfy the standards and requirements of Section 19-3-120.2 and Chapter 3B of Title 19.

(5) It is the intention of the Legislature that this subsection shall be retroactive and shall apply to all life insurance contracts or annuities issued prior to May 6, 2008.



Section 27-17A-33

(a) A purchaser, by providing written notice to the certificate holder, may cancel a preneed contract within 30 days of the date that the contract was executed provided that the funeral merchandise and funeral services have not yet been used. Upon providing the notice, the purchaser shall be entitled to a complete refund of the amount paid, except for the amount allocable to any funeral merchandise or funeral services that have been used, and shall be released from all obligations under the contract. This subsection shall apply to all items that are purchased as part of a preneed contract.

(b) After 30 days from the date the preneed contract was executed, a purchaser, by providing written notice to the certificate holder, may cancel the funeral services, funeral merchandise, facilities, and cash advance items portions of a preneed contract at any time, and shall be entitled to the refund defined in the preneed contract allocable to those items. Any accumulated earnings allocable to the preneed contract shall be paid to the certificate holder upon the cancellation.

(c) Upon breach of contract or failure of the certificate holder to provide funeral merchandise or services under a preneed contract, the contract purchaser shall be entitled to a refund of 100 percent of all money paid on the contract. The refund shall be made within 30 days after receipt by the certificate holder of the contract purchaser's written request for refund.

(d) If a purchaser is 90 days past due in making payments on a preneed contract, the contract shall be considered to be in default, and the certificate holder shall be entitled to cancel the contract and withdraw all funds in trust. Upon making the withdrawal, the certificate holder shall refund to the purchaser the amount defined in the preneed contract in the event of default of the purchaser, provided that the certificate holder has provided the purchaser with 30 days' written notice of its intention to exercise any of its rights under this provision.

(e) All preneed contracts are cancelable and revocable as provided in this section during the lifetime of the purchaser, provided that a preneed contract does not restrict any contract purchaser who is a qualified applicant for, or a recipient of, supplemental security income, temporary cash assistance, or Medicaid from making his or her contract irrevocable.

(f) In the event that the preneed contract is made irrevocable pursuant to subsection (e), the purchaser or the authorizing agent shall have the right to appoint a provider other than the seller of the preneed contract. In the event that a provider is appointed pursuant to this subsection, the seller shall transfer to the appointed provider the amount paid by the purchaser less a reasonable transfer fee determined by the seller. No transfer hereunder shall occur without the acceptance of the appointed provider.

(g) All refunds required to be made under this section to a purchaser who has canceled a contract must be made within 30 days after the date the written notice of cancellation is received by the certificate holder.



Section 27-17A-34 - Disbursement of funds.

(a) Disbursement of funds discharging any preneed contract for funeral services or funeral merchandise fulfilled after May 1, 2002, shall be made by the trustee to the certificate holder upon receipt by the trustee of a certification of the certificate holder that the preneed contract has been performed in whole or in part or the preneed contract has been cancelled. Before the trustee may disburse any trust funds, the certificate holder shall provide to the trustee a death certificate or other valid proof of death, a letter from the preneed contract holder cancelling the preneed contract or valid proof the contract has been cancelled in accordance with Section 27-17A-33, or valid proof the merchandise has been delivered and installed, and services have been performed. Any trustee accepting preneed contract proceeds under this article may rely upon the certification of the certificate holder accompanied by the required proof, and shall not be liable to anyone for such reliance. If the contract is only partially performed, the disbursement shall only cover that portion of the contract performed. In the event of any contract default by the contract purchaser, or in the event that the funeral merchandise or funeral service contracted for is not provided, the trustee shall return, within 30 days after its receipt of a written request therefor, 100 percent of the funds deposited into the trust on the contract and the income and accretion thereon to the certificate holder or to its assigns, subject to Section 27-17A-33.

(b) For all contracts effective on or after January 1, 2015, the amount that may be withdrawn from the trust upon fulfillment or cancellation of any particular preneed contract may not exceed the amount attributable to that preneed contract in proportion to the total amount held in trust for all preneed contracts as of the date of withdrawal. For all contracts in effect before January 1, 2015, the valuation of each contract and the amount that may be withdrawn from the trust may be calculated using any valuation method that had been approved by the commissioner or the department before January 1, 2015.






Article 4 - Cemetery Merchandise and Services Trust Fund.

Section 27-17A-40 - Applicability of article.

To comply with the trust requirement of subsection (a) of Section 27-17A-13, all certificate holders who are cemetery authorities providing preneed contracts for cemetery services or cemetery merchandise shall be subject to this article.



Section 27-17A-41 - Trust fund; trustee; interests of purchaser; seller.

(a) Any person who receives or collects any funds on account of a preneed contract in this state for cemetery services or cemetery merchandise, or both, entered into after May 1, 2002, shall have the obligation to pay over and contribute into a trust fund as hereinafter described, those amounts or proportions of the funds as hereinafter provided.

(b) Whether or not the preneed contract provides for cemetery merchandise or cemetery services, or any combination thereof, the trust fund shall be referred to in this section as the Cemetery Merchandise and Services Trust Fund.

(c) The trustee of the Cemetery Merchandise and Services Trust Fund shall be qualified as such within the definition of the trustee.

(d) The trustee shall take title to the property conveyed to the Cemetery Merchandise and Services Trust Fund subject to this section.

(e) The contract purchaser shall have no interest whatsoever in, or power whatsoever over, the funds deposited in the Cemetery Merchandise and Services Trust Fund.

(f) The party contracting to deliver the cemetery merchandise or cemetery services or cash advances, whether or not a preneed provider, shall be referred to in this section as the "seller."

(g) The seller shall be the beneficiary of the Cemetery Merchandise and Services Trust Fund.



Section 27-17A-42 - Trust contributions; trustee responsibilities; withdrawals; analysis and certification by seller.

(a) The obligation of the seller under a preneed contract shall be to make contributions into the Cemetery Merchandise and Services Trust Fund in accordance with the following formulae:

(1) With respect to all cemetery merchandise, 110 percent of wholesale cost.

(2) With respect to outer burial containers, 60 percent of the purchase price specified in the preneed contract.

(3) With respect to cemetery services, 60 percent of the purchase price specified in the preneed contract.

(4) With respect to all cash advance items sold, 100 percent of the purchase price specified for the same in the preneed contract.

(5) With respect to caskets, 75 percent of the purchase price.

(b) All contributions shall be made within 30 days after the end of the calendar month in which the preneed contract is paid in full, unless, prior to that time, all liabilities of the seller under the preneed contract to deliver the specific cemetery merchandise or cemetery services, or both, or the specific cash advances, identified by the preneed provider as properly allocated to the payment, have been satisfied, or the preneed contract is validly cancelled.

(c) For all preneed contracts entered into on or after January 1, 2015, all contributions shall be made not later than 30 days after the end of the calendar month in which the sum of the monies collected on the preneed contract exceeds the amount that is not required to be contributed as determined under subsection (a), unless, prior to that time, all liabilities of the seller under the preneed contract have been satisfied, or the preneed contract is validly cancelled. Further required trust contributions on the contract shall thereafter be made not later than 30 days after the end of the calendar month in which each contract payment is collected by the seller.

(d) The trustee shall invest and reinvest the Cemetery Merchandise and Services Trust Fund.

(e) The trustee shall make regular evaluations of the fair market value of assets held in and liabilities, if any, of the Cemetery Merchandise and Services Trust Fund and provide a report of the evaluations to the seller at least quarterly. Upon receipt of each quarterly report, the seller may submit to the trustee a written and detailed analysis concerning the balance of funds in the Cemetery Merchandise and Services Trust Fund, certified under oath as being true and correct upon information and belief by a responsible officer of the seller.

(f) While the obligation of the seller to make contributions to the Cemetery Merchandise and Services Trust Fund is set forth in this section, the obligation of the seller at the time of making certain withdrawals from the Cemetery Merchandise and Services Trust Fund as herein provided for shall be calculated with respect to the current wholesale cost of cemetery merchandise and current retail price of cemetery services and cash advances at the time of withdrawal. If the fair market value as reported by the trustee exceeds 110 percent of the total of the following, the seller shall be entitled to withdraw and retain from the merchandise trust fund, the excess funds therein: 110 percent of the current wholesale cost of the liability to deliver all cemetery merchandise, 60 percent of the current retail price for all cemetery services, 60 percent of the current retail price of outer burial containers, 75 percent of the current retail price of caskets, and 100 percent of the current retail price of all cash advances, for the total of all preneed contracts for which the purchasers have paid in full, all calculated as of the time of withdrawal; and concerning the total of all preneed contracts for which the purchasers have not paid in full, 25 percent of the total of the following: 110 percent of the current wholesale cost of the liability to deliver all cemetery merchandise, 60 percent of the current retail price for all cemetery services, and 100 percent of the current retail price of all cash advances, all calculated as of the time of withdrawal.

(g) At least annually the seller shall make the aforesaid analysis and certification and provide the same to the trustee. If the certification discloses that the fair market value of the Cemetery Merchandise and Services Trust Fund is less than 100 percent of the aggregate calculated amount the seller shall from its own funds contribute to the Cemetery Merchandise and Services Trust Fund within the 12 months succeeding the annual computation the amount necessary to restore the trust fund to an amount equal to not less than 100 percent of the aggregate amount so calculated.



Section 27-17A-43 - Cancellation of contract; withdrawal from trust fund.

(a) Upon cancellation of a preneed contract by mutual agreement between the seller and purchaser, or upon unilateral cancellation of a preneed contract by the seller by reason of default on the part of the purchaser, or other valid cancellation by reason of transfers to another seller or otherwise, the seller may, upon submission of a certification under oath by a responsible officer of the seller to the trustee, withdraw from the Cemetery Merchandise and Services Trust Fund and retain an amount equal to the amount of all funds contributed to the trust fund with respect to the preneed contract. Any trustee accepting preneed contract proceeds under this article may rely on the seller's certification under oath as required herein to be made, and shall not be liable to anyone for such reliance.

(b) At such time as the seller undertakes to perform its obligations under a preneed contract by delivery or installation, or both, of cemetery merchandise and the provision of cemetery services and disbursement on account of cash advances, or otherwise, upon certification to the trustee under oath by a responsible officer of the seller that the obligations of the seller under the contract have been completely fulfilled, the seller may withdraw from the Cemetery Merchandise and Services Trust Fund and retain an amount equal to the current wholesale cost to the fund with respect to the preneed contract.

(c) At such time as the seller has fulfilled all of its obligations under all preneed contracts with respect to which funds have been contributed to the trust fund, and certification under oath to the trustee by a responsible officer of the seller of those facts, the seller may withdraw from the trust fund and retain all of the remaining assets thereof.



Section 27-17A-44 - Rights of seller.

If the amounts paid by the purchaser under a preneed contract for cemetery merchandise have previously been deposited in trust, the seller may withdraw the principal amount there, at such time as the cemetery merchandise is delivered or installed or, if comprised of materials designed to withstand prolonged, protected storage without deterioration, the merchandise is placed in storage with a responsible third party bonded and insured for the wholesale value thereof and evidenced by a receipt specifically identifying the item, the specific preneed contract, the location of the item, and the identity and address of the bonding and insuring parties. For purposes of this section only, caskets and alternative containers may not be held in storage by the seller or a third party storage facility prior to the death of the funeral beneficiary.



Section 27-17A-45 - Endowment care fund.

An endowment care fund and all payments or contributions to it are expressly permitted as and for charitable and eleemosynary purposes. No payment, gift, grant, bequest, or other contribution for endowment care is invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in the instruments creating the fund, nor is the fund or any contributions to it invalid as violating any law against perpetuities, or the suspension of the power of alienation of title to property.



Section 27-17A-46 - Endowment care cemeteries.

Any cemetery now existing or hereafter established, excluding those operated by governmental agencies or religious institutions, shall be an endowment care cemetery, except those which do not charge fees.



Section 27-17A-47 - Establishment and management of endowment care fund.

(a) Every cemetery authority operating an endowment care cemetery shall establish an endowment care fund which shall be placed with and held by a bank, trust company, savings and loan association, or other financial institution authorized to provide trust services under Title 5, as amended, or under the applicable laws of the United States or any other state, or a board of trustees, consisting of at least three members, who shall reside in the State of Alabama, one of whom is engaged in outside cemetery management, and each of whom shall be bonded to honestly perform the duties of trustee under a formal trust agreement.

(b) Except as specifically provided in this subsection, commencing on July 1, 2014, a person serving on a board of trustees or cemetery authority may not also serve as a trustee of an endowment care fund for the cemetery authority. A board of trustees in existence on July 1, 2014, may continue to serve as the trustee of an endowment care fund if the board of trustees otherwise complies with this subsection. Unless exempted by the commissioner pursuant to this subsection, on or before January 1, 2015, each member of a board of trustees in existence on July 1, 2014, shall furnish the bond required by subsection (a) in the greater of one hundred thousand dollars ($100,000) or the amount in each endowment care fund for which the board acts as trustee as of December 31, 2014. Thereafter, the amount of the bonds shall be increased on January 1 of each succeeding year to equal the amount in each endowment care fund as of the immediately preceding December 31. The commissioner shall exempt a board of trustees from the bond requirement if the board of trustees provides to the commissioner an annual audit report that satisfies all of the following criteria:

(1) The report is prepared by a certified public accountant authorized to practice in Alabama.

(2) The report evidences that the review made the subject of the report by the accountant encompasses each endowment care fund for which the board acts as trustee.

(3) The report notes relating to the endowment care fund or funds are in a form that is reasonably acceptable to the commissioner.

(4) The report does not evidence any material violation of or noncompliance with this chapter relating to an endowment care fund.

(c) The corporate trustee or board of trustees shall be referred to as a qualified trustee. Unless otherwise specified in this article or in the terms of the trust instrument, the trustee of any trust established under or pursuant to this article shall have all powers granted to trustees under Article 14 of Chapter 3 of Title 19. The incorporation herein of such powers shall not be deemed to imply any duties of trustees of trusts established under or pursuant to this article not expressly delineated in this article.

(d) The cemetery authority may employ a person to advise the trustee in the management of the fund.

(e) The cemetery authority may enter into a contract with the qualified trustee for the management and investment of the endowment care fund, which contract may provide for the payment of income from the fund of reasonable fees or commissions to the trustee, and its reasonable expenses for administering the trust.

(f) As often as he or she may deem necessary, the commissioner may examine the records or facilities, or both, of any cemetery authority operating an endowment care cemetery.



Section 27-17A-48 - Maintenance of records.

(a) Each cemetery authority shall maintain at each place of business a list of the names and addresses of its owners and directors, which shall be available to the public.

(b) Each cemetery authority shall maintain a record of all property owners by name and last known address with a description of merchandise and location of burial lots, crypts, or niches. A plat map shall be maintained for each cemetery location at the cemetery business office. A book or file shall be kept as to the date, location by lot, and space number of each person interred or entombed in the cemetery. A written copy of the cemetery rules and regulations shall be maintained at each location and made available to the public upon request.



Section 27-17A-49 - Endowment care fund deposits; qualification as endowment care cemetery.

(a) From the sale price of each plot, crypt, or niche sold by the cemetery authority, of an endowment care cemetery, it shall pay an amount, not less than as determined in accordance with the following schedule, to the trustee of the endowment care fund, which payment shall be paid over to the trustee not more than four months after the close of the month in which the total or final payment on the sale has been received:

(1) Fifteen percent of the sale price of each grave or lawn crypt space.

(2) Five percent of the sale price of each mausoleum crypt or niche.

(3) The amount received for special care funds, gifts, grants, contribution devises, or bequests made with respect to the separate or special care of a particular lot, grave, crypt, niche, mausoleum, monument, or marker or that of a particular family, as distinguished from the general endowed care of a cemetery or of a garden.

(b) In addition to subsection (a), a cemetery authority may receive, and transfer to the trustee, as a part of or incident to the endowment care fund, any property, real, personal, or mixed, bequeathed, devised, given, or otherwise contributed to it for endowment care purposes. Any contractual endowment care deposits shall fall under this article.

(c) Any cemetery authority which is organized and engaged in business prior to May 1, 2002, shall qualify as an endowment care cemetery if the following occur:

(1) Not already placed, it shall within 90 days of May 1, 2002, have placed the entire principal of any endowment care fund in its possession, custody, or control, into the hands of a qualified trustee designated by it, to be administered as set forth in this article; and principal of its endowment care fund, or the aggregate principal of its endowment care funds, if more than one, shall have a fair market value on either May 1, 2002, or on the date of transfer to the trustee of not less than twenty-five thousand dollars ($25,000); or it shall substitute 25 percent for each percentage of each sale for the next five years or five thousand dollars ($5,000) per year, whichever is greater, until the balance of twenty-five thousand dollars ($25,000) is reached. In such case, the entire amount of twenty-five thousand dollars ($25,000) shall be paid into the fund before the end of the fifth year, and no interest may be removed from the fund until the twenty-five thousand dollars ($25,000) minimum has been reached.

(2) It shall at all times after May 1, 2002, comply with the minimum requirements for payments to the trustee for endowment care.

(d) Any cemetery authority organizing a cemetery after May 1, 2002, whether it be by incorporation, association, individually, or by any other means, or having its first burial after May 1, 2002, before disposing of any burial lot or right or making any sale thereof or making its first burial, or both, shall cause to be deposited with a qualified trustee, in cash, the sum of twenty-five thousand dollars ($25,000) in the endowment care fund.

(e) When a cemetery authority has placed with a trustee, pursuant to this article, a sum of money in excess of the aggregate which would be required only under subsection (a), the cemetery authority shall not be required under this article to make further payments to the trustee until such time thereafter as, taking into account all sales of plots, crypts, and niches in the cemetery property since the first of the sales, the aggregate of payments to the trustee if made in accordance with subsection (a) would equal the applicable minimum amount paid to the trustee under subdivision (1) of subsection (c), or subsection (d) of this section.

(f) Any deposit previously made, or represented to be made to an existing endowment care fund which exceeds 10 percent of the gross selling price of all plots, crypts, and niches sold since representation of endowment care shall be made a permanent part of the endowment care fund and transferred to the qualified trustee under this article.



Section 27-17A-50 - Financial interest in asset or business in which endowment care trust invests, etc.; disposition of funds.

(a) No cemetery authority may directly or indirectly require or direct the investment, reinvestment, or retention by a qualified trustee of any part of an endowment care trust in any asset or business in which the cemetery authority or any officer, director, owner, partner, or employee of the cemetery authority has a financial interest. Nothing contained in this subsection shall prevent the trustee, subject to the provisions regarding investment and reinvestment of the trust estate as are contained in the governing instrument creating the trust, from investing, reinvesting, or retaining any asset or business in which the cemetery authority or any officer, director, owner, partner, or employee of the cemetery authority has an insubstantial or nonmaterial financial interest, provided that the trustee, in the exercise of the trustee's discretion, deems the investment, reinvestment, or retention to be for the best interest of the trust estate.

(b) The net income from the endowment care fund, to the extent that the same is distributed from the fund, shall be used exclusively for covering the costs of endowment care of the cemetery.

(c) For the purposes of this section, net income does not include realized or unrealized capital gains or losses. All realized capital gains and losses shall be recorded to corpus, which is the sum of deposits made by a cemetery authority into an endowment care fund, pursuant to Section 27-17A-49, and all realized capital gains or losses. Capital gains taxes, if any, may be paid from the corpus. Unrealized capital gains and losses, if any, shall be recorded as an adjustment to the fair market value of the endowment care fund.



Section 27-17A-51 - Propriety of expenditures; income payments to cemetery authority.

The trustee shall not be required to inquire into the propriety of the expenditures made by the cemetery authority in connection with endowment care of the cemetery, and it shall not be held responsible in any manner whatsoever for and on account of payments of the income from the endowment care fund made to the cemetery authority.



Section 27-17A-52 - Disclosure of activities and statement of investments.

The trustee shall, not less than annually, file with the cemetery authority an account which shall include a complete disclosure of all activity since the previous account and a statement detailing fund investments.



Section 27-17A-53 - Disposal of assets or investments.

To the extent that any endowment care trust existing on May 1, 2002, includes investments or assets, the retention of which the trustee in the free exercise of its discretion deems not in the best interest of the trust estate, the trustee shall dispose of the investments or assets as soon as practicable without undue sacrifice to the trust estate, and in any event within two years after May 1, 2002.



Section 27-17A-54 - Annual report.

An annual report of the endowment care fund shall be made to the commissioner by each cemetery authority within 90 days of the close of each calendar year. This report shall include the qualified trustee's name or names, the bond numbers if individual trustees or the name and address of the financial institution in which the fund is maintained, and the affidavit of the cemetery authority affirming compliance with this article. Prior to the sale or transfer of a cemetery, the cemetery authority shall report and document to the commissioner that the endowment care fund is currently funded in accordance with this article.



Section 27-17A-55 - Construction of mausoleum, etc.

A cemetery authority shall start construction of that section of a mausoleum or bank of below-ground crypts in which sales, contracts for sale, reservations for sale, or agreements for sale are being made, within five years after the date of the first sale or when 75 percent of the mausoleum or below-ground crypts have been sold and the purchase price has been received, whichever occurs first. The construction shall be completed within six years after the date of the first sale made. Extensions for completion, not to exceed one year, may be granted by the commissioner for good cause shown. If the units have not been completely constructed at the time of need or the time specified herein, unless otherwise specified in the preneed contract, all monies paid shall be refunded upon request, plus interest earned thereon if deposited by the cemetery authority in an escrow or trust fund, and if not so deposited in an escrow or trust fund earning interest, then plus interest in an amount equal to the interest or discount which would have been earned thereon had the funds been invested in United States Treasury Bills having a 90-day maturity.



Section 27-17A-56 - Rules and regulations.

(a) Cemetery rules and regulations are adopted for the mutual protection of the cemetery owners and the owners of interment rights in the cemetery. All owners of interment rights and other persons within the cemetery shall be subject to these rules and regulations as they now exist and as they may be amended or altered by the cemetery. The cemetery authority has the right to enforce these rules and regulations. The cemetery authority expressly reserves the right, at any time and without prior notice to any owners, to adopt new rules and regulations or to amend, modify, or repeal any section, paragraph, or sentence of these rules and regulations.

(b) This section shall not apply to the officers, directors, shareholders, partners, employees, agents, or representatives of a cemetery authority who intentionally commit an act of vandalism or other illegal act.



Section 27-17A-57 - Jurisdiction of commissioner.

The commissioner shall have the same jurisdiction over funeral establishments, funeral directors, cemetery authorities, or third party sellers who sell preneed contracts without a preneed certificate of authority as he or she has over those preneed sellers who possess a preneed certificate of authority.









Chapter 18 - GROUP LIFE INSURANCE.

Section 27-18-1 - Applicability of chapter.

This chapter applies only as to group life insurance contracts hereafter issued and does not apply as to group life insurance contracts heretofore issued or to any amendment or renewal of such heretofore issued contracts.



Section 27-18-2 - Policy provisions - Generally.

No policy of group life insurance shall be delivered in this state unless it contains in substance the applicable provisions set forth in Sections 27-18-3 through 27-18-13, or provisions which in the opinion of the commissioner are more favorable to the persons insured or at least as favorable to the persons insured and more favorable to the policyholder; except, however, that:

(1) Sections 27-18-9 and 27-18-13 inclusive shall not apply to policies issued to a creditor to insure debtors of such creditor;

(2) The standard provisions required for individual life insurance policies shall not apply to group life insurance policies; and

(3) If the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision, or provisions, which, in the opinion of the commissioner, is, or are, equitable to the insured persons and to the policyholder, but nothing in this section shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies.



Section 27-18-3 - Policy provisions - Grace period.

The group life insurance policy shall contain a provision that the policyholder is entitled to a grace period of not less than 30 days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.



Section 27-18-4 - Policy provisions - Incontestability.

The group life insurance policy shall contain a provision that the validity of the policy shall not be contested, except for nonpayment of premium, after it has been in force for two years from its date of issue and that no statement made by any person insured under the policy relating to his insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of two years during such person's lifetime nor unless it is contained in a written instrument signed by him.



Section 27-18-5 - Policy provisions - Copy of application; representations; statements as evidence.

The group life insurance policy shall contain a provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or to his beneficiary.



Section 27-18-6 - Policy provisions - Insurability.

The group life insurance policy shall contain a provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability, satisfactory to the insurer as a condition to part or all of his coverage.



Section 27-18-7 - Policy provisions - Adjustment of premiums and/or benefits.

The group life insurance policy shall contain a provision specifying an equitable adjustment of premiums or of benefits, or of both, to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be used.



Section 27-18-8 - Policy provisions - Furnishing of statement to debtors.

In the case of a policy issued to a creditor to insure debtors of such creditor, there shall be a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a form which will contain a statement that the life of the debtor is insured under the policy and that any death benefit paid thereunder by reason of his death shall be applied to reduce or extinguish the indebtedness.



Section 27-18-9 - Policy provisions - Payment of benefits.

The group life insurance policy shall contain a provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, subject to the provisions of the policy in the event there is no designated beneficiary as to all, or any part, of such sum living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding $500.00 to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.



Section 27-18-10 - Policy provisions - Individual certificates.

The group life insurance policy shall contain a provision that the insurer will issue to the policyholder for delivery to each person insured an individual certificate setting forth a statement as to the insurance protection to which he is entitled, to whom the insurance benefits are payable and the rights and conditions set forth in Sections 27-18-11, 27-18-12, and 27-18-13.



Section 27-18-11 - Policy provisions - Conversion - Termination of eligibility.

The group life insurance policy shall contain a provision that if the insurance, or any portion of it, on a person covered under the policy ceases because of termination of employment or of membership in the class, or classes, eligible for coverage under the policy, such person shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits, provided application for the individual policy shall be made and the first premium paid to the insurer within 31 days after such termination and provided, further, that:

(1) The individual policy shall, at the option of such person, be on any one of the forms, except term insurance, then customarily issued by the insurer at the age and for the amount applied for;

(2) The individual policy shall be in an amount not in excess of the amount of life insurance which ceases because of such termination less the amount of any life insurance for which such person is, or becomes, eligible under any other group policy within 31 days after such termination, provided that any amount of insurance which shall have matured on, or before, the date of such termination as an endowment payable to the person insured, whether in one sum, or in installments or in the form of an annuity shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination; and

(3) The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs and to his age attained on the effective date of the individual policy.



Section 27-18-12 - Policy provisions - Conversion - Termination of policy.

The group life insurance policy shall contain a provision that if the group policy terminates, or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of such termination whose insurance terminates and who has been so insured for at least five years prior to such termination date shall be entitled to have issued to him by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by Section 27-18-11; except, that the group policy may provide that the amount of such individual policy shall not exceed the smaller of:

(1) The amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he is, or becomes, eligible under any group policy issued or reinstated by the same or another insurer, within 31 days after such termination; and

(2) $2,000.00.



Section 27-18-13 - Policy provisions - Conversion - Death during conversion period.

The group life insurance policy shall contain a provision that if a person insured under the policy dies during the period within which he would have been entitled to have an individual policy issued to him in accordance with Sections 27-18-11 and 27-18-12 and before such an individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued to him under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.



Section 27-18-14 - Notice as to conversion rights.

If any individual insured under a group life insurance policy hereafter delivered in this state becomes entitled under the terms of such policy to have an individual policy of life insurance issued to him without evidence of insurability, subject to making of application and payment of the first premium within the period specified in such policy, and if such individual is not given notice of the existence of such right at least 15 days prior to the expiration date of such period, then, in such event, the individual shall have an additional period within which to exercise such right, but nothing contained in this section shall be construed to continue any insurance beyond the period provided in such policy. This additional period shall expire 15 days next after the individual is given such notice, but in no event shall such additional period extend beyond 60 days next after the expiration date of the period provided in such policy. Written notice presented to the individual or mailed by the policyholder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purpose of this section.



Section 27-18-15 - Employee life insurance.

"Employee life insurance" is that plan of life insurance, other than salary savings life insurance or pension trust insurance and annuities, under which individual policies are issued to the employees of any employer and where such policies are issued on the lives of not less than three employees at date of issue. Premiums for such policies shall be paid by the employer or the trustee of a fund established by the employer either wholly from the employer's funds, or funds contributed by him, or partly from such funds and partly from funds contributed by the insured employees or from funds contributed wholly by the insured employees.



Section 27-18-16 - Assignment of rights and benefits under group policies.

Any person insured under a group insurance policy may, in accordance with Section 27-14-21 and pursuant to the terms of such policy or an arrangement among the insured, the group policyholder and the insurer, make an assignment of the rights and benefits conferred by any provision of such policy or by law, including specifically, but not by way of limitation, the right to have issued to the insured an individual policy arising from conversion or otherwise and the right to name a beneficiary. Any assignment permitted in this section, whether made before or after January 1, 1972, shall be valid for the purpose of vesting in the assignee all such rights and benefits so assigned and shall entitle the insurer to deal with the assignee as the owner of all rights and benefits conferred on the insured under the policy in accordance with the terms of the assignment without prejudice to the insurer on account of any payment it may make or any individual policy it may issue arising from conversion prior to receipt at its home office of written notice of such assignment. This section acknowledges, declares, and codifies the right of assignment of interest under like insurance policies existing prior to the enactment of this title.






Chapter 19 - DISABILITY INSURANCE POLICIES.

Article 1 - General Provisions.

Section 27-19-1 - Applicability of article.

Nothing in this article shall apply to or affect:

(1) Any policy of liability or workmen's compensation insurance, with or without supplementary expense coverage therein;

(2) Any group or blanket policy;

(3) Life insurance, endowment, or annuity contracts, or contracts supplemental thereto which contain only such provisions relating to disability insurance as:

a. Provide additional benefits in case of death or dismemberment or loss of sight by accident; or

b. Operate to safeguard such contracts against lapse or to give a special surrender value, or special benefit or an annuity in the event that the insured or annuitant becomes totally and permanently disabled, as defined by the contract or supplemental contract;

(4) Reinsurance; or

(5) Industrial insurance, which is disability insurance issued under policies sold on a debit basis, bearing the words "industrial policy" imprinted on the face of the policy as part of the descriptive matter, and with premiums payable monthly or more often.



Section 27-19-2 - Scope and format of policy.

No policy of disability insurance shall be delivered, or issued for delivery, to any person in this state unless it otherwise complies with this title and complies with the following:

(1) The entire money and other considerations therefor shall be expressed therein;

(2) The time when the insurance takes effect and terminates shall be expressed therein;

(3) It shall purport to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of the family, who shall be deemed the policyholder, any two or more eligible members of that family, including husband, wife, dependent children, or any children under a specified age, and any other person dependent upon the policyholder;

(4) The style, arrangement, and overall appearance of the policy shall give no undue prominence to any portion of the text, and every printed portion of the text of the policy and of any endorsements or attached papers shall be plainly printed in lightfaced type of a style in general use, the size of which shall be uniform and not less than 10 point with a lower case unspaced alphabet length not less than 120 point; the "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description, if any, and captions and subcaptions;

(5) The exceptions and reductions of indemnity shall be set forth in the policy and, other than those contained in Sections 27-19-4 through 27-19-26, shall be printed, at the insurer's option, either included with the benefit provision to which they apply or under an appropriate caption such as "Exceptions," or "Exceptions and Reductions;" except, that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies;

(6) Each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof; and

(7) The policy shall contain no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks or short-rate table filed with the commissioner.



Section 27-19-3 - Mandatory policy provisions - Generally.

(a) Except as provided in subsection (b) of this section, each such policy delivered, or issued for delivery, to any person in this state shall contain the provisions specified in Sections 27-19-4 through 27-19-15, in the words in which the same appear; except, that the insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the commissioner which are in each instance not less favorable in any respect to the insured or the beneficiary. Each such provision shall be preceded individually by the applicable caption shown or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.

(b) If any such provision is, in whole or in part, inapplicable to, or inconsistent with, the coverage provided by a particular form of policy, the insurer, with the approval of the commissioner, shall omit from such policy any inapplicable provision, or part of a provision, and shall modify any inconsistent provision, or part of a provision, in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.



Section 27-19-4 - Mandatory policy provisions - Entire contract; changes.

There shall be a provision as follows:

"Entire Contract; Changes: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions."



Section 27-19-5 - Mandatory policy provisions - Time limit on certain defenses.

There shall be a provision as follows:

"Time Limit on Certain Defenses: (1) After two years from the date of issue of this policy, no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such two-year period."

(The foregoing policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial two-year period nor to limit the application of Sections 27-19-17 through 27-19-21 in the event of misstatement with respect to age or occupation or other insurance.)

(A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium:

(1) Until at least age 50; or

(2) In the case of a policy issued after age 44, for at least five years from its date of issue may contain in lieu of the foregoing the following provision, from which the clause in parentheses may be omitted at the insurer's option, under the caption "Incontestable":

"After this policy has been in force for a period of two years during the lifetime of the insured, excluding any period during which the insured is disabled, it shall become incontestable as to the statements contained in the application.)"

"(2) No claim for loss incurred or disability (as defined in the policy) commencing after two years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy."



Section 27-19-6 - Mandatory policy provisions - Grace period.

There shall be a provision as follows:

"Grace Period: A grace period of _____ (insert a number not less than '7' for weekly premium policies, '10' for monthly premium policies and '31' for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force."

A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the above provision,

"Unless not less than 30 days prior to the premium due date the insurer has delivered to the insured or has mailed to his last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted."



Section 27-19-7 - Mandatory policy provisions - Reinstatement.

There shall be a provision as follows:

"Reinstatement: If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that if the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than 10 days after such date. In all other respects, the insured and the insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than 60 days prior to the date of reinstatement."

The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums:

(1) Until at least age 50; or

(2) In the case of a policy issued after age 44, for at least five years from its date of issue.



Section 27-19-8 - Mandatory policy provisions - Notice of claim; notice of disability continuance.

There shall be a provision as follows:

"Notice of Claim: Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by, or on behalf of, the insured or the beneficiary to the insurer at _____ (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer."

In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurer may, at its option, insert the following between the first and second sentences of the above provision:

"Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, he shall, at least once in every six months after having given notice of the claim, give to the insurer notice of continuance of the disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability, in whole or in part, by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given."



Section 27-19-9 - Mandatory policy provisions - Claim forms.

There shall be a provision as follows:

"Claim Forms: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within 15 days after the giving of such notice, the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made."



Section 27-19-10 - Mandatory policy provisions - Proofs of loss.

There shall be a provision as follows:

"Proofs of Loss: Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within 90 days after the termination of the period for which the insurer is liable and, in case of claim for any other loss, within 90 days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required."



Section 27-19-11 - Mandatory policy provisions - Time of payment of claims.

There shall be a provision as follows:

"Time of Payment of Claims: Indemnities payable under this policy for any loss, other than loss for which this policy provides periodic payment, will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid _____ (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof."



Section 27-19-12 - Mandatory policy provisions - Payment of claims.

There shall be a provision as follows:

"Payment of Claims: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured."

The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer:

"If any indemnity of this policy shall be payable to the estate of the insured or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $ _____ (insert an amount which shall not exceed $1,000.00), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment."

"Subject to any written direction of the insured in the application or otherwise, all, or a portion of any, indemnities provided by this policy on account of hospital, nursing, medical or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proof of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person."



Section 27-19-13 - Mandatory policy provisions - Physical examination and autopsy.

There shall be a provision as follows:

"Physical Examinations and Autopsy: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when, and as often as, it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law."



Section 27-19-14 - Mandatory policy provisions - Legal actions.

There shall be a provision as follows:

"Legal Actions: No action shall be brought to recover on this policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished."



Section 27-19-15 - Mandatory policy provisions - Change of beneficiary.

There shall be a provision as follows:

"Change of Beneficiary: Unless the insured makes an irrevocable designation of beneficiary, the right to change a beneficiary is reserved to the insured and the consent of the beneficiary, or beneficiaries, shall not be requisite to surrender or assignment of this policy or to any change of beneficiary, or beneficiaries, or to any other changes in this policy."

(The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.)



Section 27-19-16 - Optional policy provisions - Generally.

Except as provided in subsection (b) of Section 27-19-3, no such policy delivered, or issued for delivery, to any person in this state shall contain provisions respecting the matters set forth in Sections 27-19-17 through 27-19-26 unless such provisions are in the words in which the same appear in the applicable section; except, that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the commissioner which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption or, at the option of the insurer, by such appropriate individual, or group captions or subcaptions as the commissioner may approve.



Section 27-19-17 - Optional policy provisions - Change of occupation.

There may be a provision as follows:

"Change of Occupation: If the insured be injured or contract sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation."



Section 27-19-18 - Optional policy provisions - Misstatement of age.

There may be a provision as follows:

"Misstatement of Age: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age."



Section 27-19-19 - Optional policy provisions - Other insurance in this insurer.

There may be a provision as follows:

"Other Insurance in This Insurer: If an accident or sickness or accident and sickness policy, or policies, previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for _____ (insert type of coverage or coverages) in excess of $ _____ (insert maximum limit of indemnity or indemnities), the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate."

Or, in lieu thereof:

"Insurance effective at any one time on the insured under a like policy, or policies, in this insurer is limited to the one such policy elected by the insured, his beneficiary or his estate, as the case may be, and the insurer will return all premiums paid for all other such policies."



Section 27-19-20 - Optional policy provisions - Insurance with other insurers - Expense-incurred benefits.

(a) There may be a provision as follows:

"Insurance with Other Insurers: If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense-incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense-incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the 'like amount' of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage."

(b) If the foregoing policy provision is included in a policy which also contains the policy provision set out in Section 27-19-21 there shall be added to the caption of the foregoing provision the phrase "-Expense-Incurred Benefits." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this, or any other, state of the United States or any province of Canada, and by hospital or medical service organizations and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition, such term shall not include group insurance, automobile medical payments insurance or coverage provided by hospital, or medical service organizations, or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute, including any workmen's compensation or employer's liability statute, whether provided by a governmental agency or otherwise, shall, in all cases, be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision, no third party liability coverage shall be included as "other valid coverage."



Section 27-19-21 - Optional policy provisions - Insurance with other insurers - Other benefits.

(a) There may be a provision as follows:

"Insurance with Other Insurers: If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense-incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined."

(b) If the foregoing policy provision is included in a policy which also contains the policy provision set out in Section 27-19-20, there shall be added to the caption of the foregoing provision the phrase "- Other Benefits." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this, or any other, state of the United States or any province of Canada and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition, such term shall not include group insurance or benefits provided by union welfare plans, or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute, including any workmen's compensation or employer's liability statute, whether provided by a governmental agency or otherwise, shall, in all cases, be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision, no third party liability coverage shall be included as "other valid coverage."



Section 27-19-22 - Optional policy provisions - Relation of earnings to insurance.

(a) There may be a provision as follows:

"Relation of Earnings to Insurance: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of $200.00 or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time."

(b) The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums:

(1) Until at least age 50; or

(2) In the case of a policy issued after age 44, for at least five years from its date of issue.

The insurer may, at its option, include in this provision a definition of "valid loss of time coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this, or any other, state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the commissioner or any combination of such coverages. In the absence of such definition, such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute including any workmen's compensation or employer's liability statute, or benefits provided by union welfare plans or by employer or employee benefit organizations.



Section 27-19-23 - Optional policy provisions - Unpaid premiums.

There may be a provision as follows:

"Unpaid Premiums: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom."



Section 27-19-24 - Optional policy provisions - Conformity with state statutes.

There may be a provision as follows:

"Conformity with State Statutes: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes."



Section 27-19-25 - Optional policy provisions - Illegal occupation.

There may be a provision as follows:

"Illegal Occupation: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of, or attempt to commit, a felony or to which a contributing cause was the insured's being engaged in an illegal occupation."



Section 27-19-26 - Optional policy provisions - Intoxicants and narcotics.

There may be a provision as follows:

"Intoxicants and Narcotics: The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of any narcotic unless administered on the advice of a physician."



Section 27-19-27 - Order of provisions in policy.

The provisions which are the subject of Sections 27-19-4 through 27-19-26, or any corresponding provisions which are used in lieu thereof in accordance with such sections, shall be printed in the consecutive order of the provisions in such sections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy with other provisions to which it may be logically related, provided that the resulting policy shall not be, in whole or in part, unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered, or issued.



Section 27-19-28 - Exclusion of hospitalization benefits for mental patients in tax-supported institutions.

(a) No policy of health, sickness, or accident insurance delivered, or issued for delivery, in this state, including both individual and group policies, which provide coverage for psychiatric treatment or mental illness shall exclude hospitalization benefits for mental patients in tax-supported institutions of the State of Alabama, or any county or municipality thereof.

(b) The provisions of this section shall not apply to any policy of insurance in effect prior to September 20, 1971, nor shall the provisions of this section apply to any employee benefit plan providing hospital benefits for mental patients where such employee benefit plan is established by the employer and contributions to the plan are provided by the employer and the employee, or either of them, and such plan is not evidenced by individual, or group or blanket policies of health, sickness, or accident insurance issued by an insurance company.



Section 27-19-29 - Ownership in person other than insured.

The word "insured," as used in this article, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits, and rights provided therein.



Section 27-19-30 - Provisions of other jurisdictions.

(a) Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this article and which is prescribed or required by the law of the state or country under which the insurer is organized.

(b) Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.



Section 27-19-31 - Renewability.

(a) Every individual policy of insurance providing hospital, medical, or surgical benefits in which an insurer reserves the right to refuse renewal on an individual basis shall provide, in substance, in a provision thereof, or in an endorsement thereon or in a rider attached thereto that, subject to the right to terminate the policy upon nonpayment of premium when due, such right to refuse renewal shall not be exercised before the renewal date occurring on, or after and nearest, each policy anniversary or, in the case of lapse and reinstatement, before the renewal date occurring on, or after and nearest, each anniversary of the last reinstatement and that any refusal of renewal shall be without prejudice to any claim originating while the policy is in force. Subject to the right to terminate for nonpayment of premium, the right to refuse renewal by an insurer shall only be exercised after having given the insured no less than 30 days' notice in writing of the intent not to renew.

(b) Every individual disability insurance policy which is subject to renewal at the option of the insurer shall so indicate in a prominently captioned statement on the first page of such policy.



Section 27-19-32 - Examination and return of policy.

Every individual disability insurance policy, except single premium nonrenewable policies or contracts, issued for delivery in the State of Alabama shall have printed thereon, or attached thereto, a notice stating in substance that the person to whom the policy is issued shall be permitted to return the policy within 10 days of its delivery to such purchaser and to have the premium paid refunded if, after examination of the policy, the purchaser is not satisfied with it for any reason. If a policyholder or purchaser, pursuant to such notice, returns the policy or contract to the insurer at its home or branch office or to the agent through whom it was purchased, it shall be void from the beginning and the parties shall be in the same position as if no policy or contract has been issued.



Section 27-19-33 - Addition of endorsements or riders to existing policies.

Any insurer writing disability insurance policies may, with approval of the commissioner, add endorsements or riders to existing policies of such insurance, with or without increase in premium, provided there is shown separately on the endorsement or rider a stated premium charge for additional coverage.



Section 27-19-34 - Compliance with article by rider or endorsement.

The requirements of this article may be complied with by the insurer by attaching to the policy such rider or endorsement as may be necessary for the purpose.



Section 27-19-35 - Construction of policy provisions.

(a) No policy provision which is not subject to this article shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to this article.

(b) A policy delivered, or issued for delivery, to any person in this state in violation of this article shall be held valid but shall be construed as provided in this article. When any provision in a policy subject to this article is in conflict with any provision of this article, the rights, duties, and obligations of the insurer, the insured, and the beneficiary shall be governed by the provisions of this article.



Section 27-19-36 - Age limit or date for termination of coverage.

If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective or would have ceased prior to the acceptance of such premium, or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.



Section 27-19-37 - Disability insurance on franchise plan.

Disability insurance on a franchise plan is hereby declared to be that form of disability insurance issued to:

(1) Three or more employees of any corporation, copartnership, or individual employer, or any governmental corporation, agency, or department thereof; or

(2) Ten or more members, employees, or employees of members of any trade or professional association, or of a labor union or of any other association having had an active existence for at least two years where such association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance where such persons, with or without their dependents, are issued the same form of an individual policy varying only as to amounts and kinds of coverage applied for by such persons under an arrangement whereby the premiums on such policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association for its members or by some designated person acting on behalf of such employer or association or union. The term "employees" as used in this section may be deemed to include the officers, managers, employees, and retired employees of the employer and the individual proprietor or partners if the employer is an individual proprietor or partnership.



Section 27-19-38 - Coverage of newly born children in health insurance policies.

(a) All individual and group health insurance policies providing coverage on an expense-incurred basis and individual and group service or indemnity type contracts issued by a nonprofit service corporation which provide coverage for a family member of the insured or subscriber shall, as to such family members' coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a newly born child of the insured or subscriber from the moment of birth.

(b) The coverage for newly born children shall consist of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities, but need not include benefits for routine well-baby care.

(c) The requirements of this section shall apply to all insurance policies and subscriber contracts renewed, delivered, or issued for delivery in this state, 60 days after April 24, 1975.



Section 27-19-39 - Policies, etc., providing for reimbursement for visual service.

Whenever any policy of insurance or any medical service plan or hospital service contract or hospital and medical service contract provides for reimbursement for any visual service in Alabama which is within the lawful scope of practice of a duly licensed optometrist, as defined in Section 34-22-1, the insured or other person entitled to benefits under such policy shall be entitled to reimbursement for such services, whether such services are performed by a duly licensed physician or by a duly licensed optometrist, whichever the insured selects, notwithstanding any provision to the contrary in any statute or in such policy, plan, or contract. Duly licensed optometrists shall be entitled to participate in such policies, plans, or contracts providing for visual services to the same extent as fully licensed physicians.






Article 2 - Medicare Supplement Policy Minimum Standards.

Section 27-19-50 - Short title.

This article shall be known and may be cited as the "Alabama Medicare Supplement Minimum Standards Act."



Section 27-19-51 - Purpose of article.

The purpose of this article is to establish certain definitions, policy provisions, anticipated loss ratio standards, and disclosure requirements applicable to group and individual Medicare supplement disability policies and to authorize the implementation of these requirements through regulations promulgated by the Commissioner of Insurance consistent with the uniform standards developed by the National Association of Insurance Commissioners to meet the standards enacted in Public Law 96-265 (Laws 1980).



Section 27-19-52 - Definitions.

For purposes of this article, the following terms shall have the meaning indicated herein:

(1) APPLICANT. Includes either of the following:

a. In the case of an individual Medicare supplement policy or subscriber contract, the person who seeks to contract for insurance benefits.

b. In the case of a group Medicare supplement policy or subscriber contract, the proposed certificate holder.

(2) CERTIFICATE. Any certificate issued under a group Medicare supplement policy, which policy has been delivered or issued for delivery in this state.

(3) CERTIFICATE FORM. The form on which the certificate is delivered or issued for delivery by the issuer.

(4) ISSUER. Insurance companies, fraternal benefit societies, health care service plans, health maintenance organizations, and any other entity delivering or issuing for delivery in this state Medicare supplement policies or certificates.

(5) MEDICARE. The "Health Insurance for the Aged Act," Title XVIII of the Social Security Amendments of 1965, as then constituted or later amended.

(6) MEDICARE SUPPLEMENT POLICY. A group or individual policy of disability insurance or a nonprofit hospital and medical plan contract or a subscriber contract of a health maintenance organization, other than a policy issued pursuant to a contract under Section 1876 of the federal Social Security Act (42 U.S.C. Section 1395, et seq.), or an issued policy under a demonstration project specified in 42 U.S.C. Section 1395ss (g)(1), which is advertised, marketed, or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical, or surgical expenses of persons eligible for Medicare.

(7) POLICY FORM. The form on which the policy is delivered or issued for delivery by the issuer



Section 27-19-52.1 - Applicability of article.

(a) Except as otherwise specifically provided, this article shall apply to both of the following:

(1) All Medicare supplement policies delivered or issued for delivery in this state on or after August 1, 2000.

(2) All certificates issued under group Medicare supplement policies, which certificates have been delivered or issued for delivery in this state.

(b) This article shall not apply to a policy of one or more employers or labor organizations, or of the trustees of a fund established by one or more employees or labor organizations, or combination thereof, for employees or former employees or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

(c) Except as otherwise specifically provided in subsection (d) of Section 27-19-56, this article is not intended to prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to Medicare eligible persons which policies are not marketed or held to be Medicare supplement policies or benefit plans.



Section 27-19-53 - Standards for policy provisions; limitations of benefits.

(a) The commissioner shall issue reasonable regulations to establish specific standards for policy provisions of Medicare supplement policies and certificates. The standards shall be in addition to and in accordance with applicable laws of this state, including Article 1 and Chapter 20. No requirement of this title relating to minimum required policy benefits, other than the minimum standards contained in this article, shall apply to Medicare supplement policies and certificates. The standards may cover but shall not be limited to the following:

(1) Terms of renewability.

(2) Initial and subsequent conditions of eligibility.

(3) Nonduplication of coverage.

(4) Probationary periods.

(5) Benefit limitations, exceptions, and reductions.

(6) Elimination periods.

(7) Requirements for replacement.

(8) Recurrent conditions.

(9) Definition of terms.

(b) The commissioner may issue reasonable regulations that specify prohibited policy provisions not otherwise specifically authorized by statute which, in the opinion of the commissioner, are unjust, unfair, or unfairly discriminatory to any person insured or proposed to be insured under a Medicare supplement policy or certificate.

(c) Notwithstanding any other provisions of law of this state, a Medicare supplement policy shall not exclude or limit benefits for loss incurred more than six months from the effective date of coverage because it involved a preexisting condition. The policy may not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

(d) No Medicare supplement policy or certificate in force in the state shall contain benefits that duplicate benefits provided by Medicare.



Section 27-19-54 - Minimum standards for benefits, compensation arrangement, etc.; conformity with federal provisions.

(a) The commissioner shall issue reasonable regulations to establish minimum standards for benefits, claims payment, marketing practices, compensation arrangements, and reporting practices, for Medicare supplement policies and certificates.

For the purposes of this section, the term compensation arrangements shall not include payment methods, fee schedules, or other compensation arrangements between licensed health care providers and purchasers of health care services.

(b) The commissioner may, from time to time, adopt reasonable regulations as are necessary to conform Medicare supplement policies and certificates to the requirements of federal law and regulations promulgated thereunder, including, but not limited to, the following:

(1) Requiring refunds or credits if the policies or certificates do not meet loss ratio requirements.

(2) Establishing a uniform methodology for calculating and reporting loss ratios.

(3) Assuring public access to policies, premiums, and loss ratio information of issuers of Medicare supplement insurance.

(4) Establishing a process for approving or disapproving policy forms and certificate forms and proposed premium increases.

(5) Establishing a policy for holding public hearings prior to approval of premium increases.

(6) Establishing standards for Medicare Select policies and certificates.



Section 27-19-55 - Standards for loss ratios.

Medicare supplement policies shall return to policyholders benefits which are reasonable in relation to the premium charged. The commissioner shall issue reasonable regulations to establish minimum standards for loss ratios of Medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.



Section 27-19-56 - Outline of coverage; disclosure of information.

(a) In order to provide for full and fair disclosure in the sale of Medicare supplement policies, no Medicare supplement policy shall be delivered or issued for delivery in this state and no certificate shall be delivered pursuant to a group Medicare supplement policy delivered or issued for delivery in this state unless an outline of coverage is delivered to the applicant at the time application is made.

(b) The commissioner shall prescribe the format and content of the outline of coverage required by subsection (a) of this section. For purposes of this section, "format" means style, arrangements, and overall appearance, including, but not limited to, the size, color, and prominence of type and the arrangement of text and captions. This outline of coverage shall include all of the following:

(1) A description of the principal benefits and coverage provided in the policy.

(2) A statement of the renewal provisions including any reservation by the insurer of a right to change the premiums and disclosure of the existence of any automatic renewal premium increases based on the policyholder's age.

(3) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

(c) The commissioner may prescribe by regulation a standard form and the contents of an informational brochure for persons eligible for Medicare, which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of Medicare. Except in the case of direct response insurance policies, the commissioner may require by regulation that the informational brochure be provided to any prospective insurers eligible for Medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies, the commissioner may require by regulation that the prescribed brochure be provided upon request to any prospective insurers eligible for Medicare, but in no event later than the time of policy delivery.

(d) The commissioner may adopt regulations for captions or notice requirements, determined to be in the public interest and designed to inform prospective insurers that particular insurance coverages are not Medicare supplement coverages, for all disability insurance policies sold to persons eligible for Medicare, other than any of the following:

(1) Medicare supplement policies;

(2) Disability income policies;

(3) Basic, catastrophic, or major medical expense policies;

(4) Single premium, nonrenewable policies; or

(5) Other policies defined in subdivision (6) of Section 27-19-52.

(e) The commissioner may adopt reasonable regulations to govern the full and fair disclosure of the information in connection with the replacement of accident and sickness policies, subscriber contracts or certificates by persons eligible for Medicare.

(f) The commissioner may promulgate reasonable regulations to govern the full and fair disclosure of the information in connection with the replacement of accident and sickness policies, subscriber contracts, or certificates by persons eligible for Medicare.



Section 27-19-57 - Right of return and refund.

Medicare supplement policies or certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this section shall be paid directly to the applicant by the issuer in a timely manner.



Section 27-19-57.1 - Review of advertisements.

Every issuer of Medicare supplement insurance policies or certificates in this state shall provide a copy of any Medicare supplement advertisement intended for use in this state whether through written, radio, or television medium to the Commissioner of Insurance of this state for review or approval by the commissioner to the extent it may be required under state law.



Section 27-19-57.2 - Additional penalties for violation of article.

In addition to any other applicable penalties for violations of the insurance code, the commissioner may require issuers violating this article or regulations promulgated pursuant to this article to cease marketing any Medicare supplement policy or certificate in this state which is related directly or indirectly to a violation or may require the issuer to take actions necessary to comply with the provisions of this article, or both.



Section 27-19-58 - Applicability of provisions of title to regulations promulgated pursuant to article.

Regulations promulgated pursuant to this article shall be subject to the provisions of Chapter 2 of this title.



Section 27-19-59 - Fines.

In addition to any other penalties provided by the laws of this state, any insurer and any agent found to have violated any requirement of this state relating to the regulation of Medicare supplement insurance or the marketing of this insurance shall be subject to a fine of up to three times the amount of any commissions paid for each policy involved in the violation or up to ten thousand dollars ($10,000), whichever is greater.






Article 3 - Long-Term Care Insurance Policy Minimum Standards.

Section 27-19-100 - Purpose of article.

The purpose of this article is to promote the public interest, to promote the availability of long-term care insurance policies, to protect applicants for long-term care insurance, as defined, from unfair or deceptive sales or enrollment practices, to establish standards for long-term care insurance, to facilitate public understanding and comparison of long-term care insurance policies, and to facilitate flexibility and innovation in the development of long-term care insurance coverage. The Legislature recognizes the viability of a long-term care product funded through a life insurance vehicle, and this article is not intended to prohibit approval of this product.



Section 27-19-101 - Applicability of article.

The requirements of this article shall apply to policies delivered or issued for delivery in this state on or after August 1, 2000. This article is not intended to supersede the obligations of entities subject to this article to comply with the substance of other applicable insurance laws insofar as they do not conflict with this article, except that laws and regulations designed and intended to apply to Medicare supplement insurance policies shall not be applied to long-term care insurance. Entities subject to this article shall continue to comply with other applicable insurance legislation not in conflict with this article.



Section 27-19-102 - Short title.

This article may be known and cited as the "Alabama Long-Term Care Insurance Policy Minimum Standards Act."



Section 27-19-103 - Definitions.

Unless the context requires otherwise, the definitions in this section apply throughout this article.

(1) APPLICANT. In the case of:

a. An individual long-term care insurance policy, the person who seeks to contract for benefits.

b. A group long-term care insurance policy, the proposed certificate holder.

(2) CERTIFICATE. Any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this state.

(3) COMMISSIONER. The Alabama Commissioner of Insurance.

(4) GROUP LONG-TERM CARE INSURANCE. A long-term care insurance policy which is delivered or issued for delivery in this state and issued to any of the following:

a. One or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees or a combination thereof, or for members or former members or a combination thereof, of the labor organizations.

b. Any professional, trade, or occupational association for its members or former or retired members, or combination thereof, if the association meets both of the following requirements:

1. Is composed of individuals all of whom are or were actively engaged in the same profession, trade, or occupation.

2. Has been maintained in good faith for purposes other than obtaining insurance.

c. An association or a trust or the trustee or trustees of a fund established, created, or maintained for the benefit of members of one or more associations. Prior to advertising, marketing, or offering the policy within this state, the association or associations, or the insurer of the association or associations, shall file evidence with the commissioner that the association or associations have at the outset a minimum of 100 persons and have been organized and maintained in good faith for purposes other than that of obtaining insurance; have been in active existence for at least one year; and have a constitution and bylaws which provide all of the following:

1. The association or associations hold regular meetings, not less than annually, to further purposes of the members.

2. Except for credit unions, the association or associations collect dues or solicit contributions from members.

3. The members have voting privileges and representation on the governing board and committees. Thirty days after this filing, the association or associations shall be deemed to satisfy these organizational requirements, unless the commissioner makes a finding that the association or associations do not satisfy those organizational requirements.

d. A group, other than as described in paragraphs a., b., and c., subject to a finding by the commissioner that:

1. The issuance of the group policy is not contrary to the best interest of the public.

2. The issuance of the group policy would result in economies of acquisition or administration.

3. The benefits are reasonable in relation to the premiums charged.

(5) LONG-TERM CARE INSURANCE. Any insurance policy or rider advertised, marketed, offered, or designed to provide coverage for not less than 12 consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital. This term includes group and individual annuities and life insurance policies or riders that provide directly or that supplement long-term care insurance. This term also includes a policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity. The term shall also include qualified long-term care insurance contracts. Long-term care insurance may be issued by insurers as follows: Fraternal benefit societies; nonprofit health, hospital, and medical service corporations; prepaid health plans; health maintenance organizations; or any similar organization to the extent they are otherwise authorized to issue life or health insurance. Long-term care insurance shall not include any insurance policy which is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset-protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage. With regard to life insurance, this term does not include life insurance policies which accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention, or permanent institutional confinement, and which provide the option of a lump-sum payment for those benefits and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care. Notwithstanding any other provision contained herein, any product advertised, marketed, or offered as long-term care insurance shall be subject to the provisions of this article. The definition of long-term care insurance under this article is designed to allow maximum flexibility in benefit scope, intensity, and level, while assuring that the purchasers' reasonable expectations for a long-term care insurance policy are met. The article is intended to permit long-term care insurance policies to cover either diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, or any combination thereof, and not to mandate coverage for each of these types of services. Pursuant to the definition, long-term care insurance may be either a group or individual insurance policy or a rider to a policy, for example, life or disability. The language in the definition concerning "other than an acute care unit of a hospital" is intended to allow payment of benefits when a portion of a hospital has been designated for, and duly licensed or certified as, a long-term care provider or swing bed.

(6) POLICY. Any policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this state by an insurer, fraternal benefit society, nonprofit health, hospital, or medical service corporation, prepaid health plan, health maintenance organization, or any similar organization.

(7)a. QUALIFIED LONG-TERM CARE INSURANCE CONTRACT or FEDERALLY TAX-QUALIFIED LONG-TERM CARE INSURANCE CONTRACT. An individual or group insurance contract that meets the requirements of Section 7702B (b) of the Internal Revenue Code of 1986, as amended, as follows:

1. The only insurance protection provided under the contract is coverage of qualified long-term care services. A contract shall not fail to satisfy the requirements of this subparagraph by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

2. The contract does not pay or reimburse expenses incurred for services or items to the extent that the expenses are reimbursable under Title XVIII of the Social Security Act, as amended, or would be so reimbursable but for the application of a deduction or coinsurance amount. The requirements of this subparagraph do not apply to expenses that are reimbursable under Title XVIII of the Social Security Act only as a secondary payor. A contract shall not fail to satisfy the requirements of this subparagraph by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

3. The contract is guaranteed renewable, within the meaning of Section 7702B (b)(1)(C) of the Internal Revenue Code of 1986, as amended.

4. The contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed, except as provided in subparagraph 5.

5. All refunds of premiums, and all policyholder dividends or similar amounts, under the contract are to be applied as a reduction in future premiums or to increase future benefits, except that a refund on the event of death of the insured or a complete surrender or cancellation of the contract cannot exceed the aggregate premiums paid under the contract.

6. The contract meets the consumer protection provisions set forth in Section 7702B (g) of the Internal Revenue Code of 1986, as amended.

b. QUALIFIED LONG-TERM CARE INSURANCE CONTRACT or FEDERALLY TAX-QUALIFIED LONG-TERM CARE INSURANCE CONTRACT. This term also means the portion of a life insurance contract that provides long-term care insurance coverage by rider or as part of the contract and that satisfies the requirements of Sections 7702B (b) and (e) of the Internal Revenue Code of 1986, as amended.



Section 27-19-104 - Coverage under policy issued in other state.

No group long-term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group described in Section 27-19-103(4)d, unless this state or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this state has made a determination that these requirements have been met.



Section 27-19-105 - Regulations for long-term care policies; outline of coverage, policy summary, and monthly report.

(a) The commissioner may adopt regulations that include standards for full and fair disclosure setting forth the manner, content, and required disclosures for the sale of long-term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, and definitions of terms. Regulations under this subsection should recognize the developing and unique nature of long-term care insurance and the distinction between group and individual long-term insurance policies.

(b) No long-term care insurance policy may do any of the following:

(1) Be cancelled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder.

(2) Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder.

(3) Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care.

(c)(1) No long-term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in Section 27-19-103(4)a, shall use a definition of preexisting condition which is more restrictive than the following: Preexisting condition means a condition for which medical advice or treatment was recommended by, or received from, a provider of health care services, within six months preceding the effective date of coverage of an insured person.

(2) No long-term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in Section 27-19-103(4)a, may exclude coverage for a loss or confinement which is the result of a preexisting condition unless the loss or confinement begins within six months following the effective date of coverage of an insured person.

(3) The commissioner may extend the limitation periods set forth in subdivisions (1) and (2) as to specific age group categories in specific policy forms upon findings that the extension is in the best interest of the public.

(4) The definition of preexisting condition does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with the underwriting standards established by the insurer. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subdivision (2) expires. No long-term care insurance policy or certificates may exclude or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subdivision (2).

(d) Prior hospitalization or institutionalization standards:

(1) No long-term care insurance policy may be delivered or issued for delivery in this state if the policy does any one of the following:

a. Conditions eligibility for any benefits on a prior hospitalization requirement.

b. Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care.

c. Conditions eligibility for any benefits other than waiver of premium, post-confinement, post-acute care, or recuperative benefits on a prior institutionalization requirement.

(2) a. A long-term care insurance policy containing post-confinement, post-acute care, or recuperative benefits shall clearly label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits" the limitations or conditions, including any required number of days of confinement.

b. A long-term care insurance policy or rider which conditions eligibility of noninstitutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than 30 days.

(3) No long-term care insurance policy or rider which provides benefits only following institutionalization shall condition the benefits upon admission to a facility for the same or related conditions within a period of less than 30 days after discharge from the institution.

(e) The commissioner may adopt regulations establishing loss ratio standards for long-term care insurance policies provided that a specific reference to long-term care insurance policies is contained in the regulation.

(f) Long-term care insurance applicants shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Long-term care insurance policies and certificates shall have a notice prominently printed on the first page or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, other than a certificate issued pursuant to a policy issued to a group, as defined in Section 27-19-103(4)a., the applicant is not satisfied for any reason.

This subsection shall also apply to denials of applications and any refund must be made within 30 days of the return or denial.

(g)(1) An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient to the document and its purpose.

a. The commissioner shall prescribe a standard format, including style, arrangement, and overall appearance, and the content of an outline of coverage.

b. In the case of agent solicitations, an agent shall deliver the outline of coverage prior to the presentation of an application or enrollment form.

c. In the case of direct response solicitations, the outline of coverage shall be presented in conjunction with any application or enrollment form.

(2) The outline of coverage shall include all of the following:

a. A description of the principal benefits and coverage provided in the policy.

b. A statement of the principal exclusions, reductions, and limitations contained in the policy.

c. A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium. Continuation or conversion provisions of group coverage shall be specifically described.

d. A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions.

e. A description of the terms under which the policy or certificate may be returned and premium refunded.

f. A brief description of the relationship of cost of care and benefits.

g. A statement that discloses to the policyholder or certificateholder whether the policy is intended to be a federally tax-qualified long-term care insurance contract under 7702B (b) of the Internal Revenue Code of 1986, as amended.

(h) A certificate issued, pursuant to a group long-term care insurance policy, which policy is delivered or issued for delivery, in this state shall include all of the following:

(1) A description of the principal benefits and coverage provided in the policy.

(2) A statement of the principal exclusions, reductions, and limitations contained in the policy.

(3) A statement that the group master policy determines governing contractual provisions.

(i) If an application for a long-term care insurance contract or certificate is approved, the issuer shall deliver the contract or certificate of insurance to the applicant no later than 30 days after the date of approval.

(j) At the time of policy delivery, a policy summary shall be delivered for an individual life insurance policy which provides long-term care benefits within the policy or by rider. In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall make the delivery no later than at the time of policy delivery. In addition to complying with all applicable requirements, the summary shall also include all of the following:

(1) An explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits.

(2) An illustration of the amount of benefits, the length of benefit, and the guaranteed lifetime benefits if any, for each covered person.

(3) Any exclusions, reductions, and limitations on benefits of long-term care.

(4) A statement that any long-term care inflation protection option required by regulations promulgated by the commissioner is not available under this policy.

(5) If applicable to the policy type, the summary shall also include all of the following:

a. A disclosure of the effects of exercising other rights under the policy.

b. A disclosure of guarantees related to long-term care costs of insurance charges.

c. Current and projected maximum lifetime benefits.

(6) The provisions of the policy summary listed above may be incorporated into a basic illustration required to be delivered in accordance with regulations promulgated by the commissioner or into the life insurance policy summary which is required to be delivered in accordance with regulations promulgated by the commissioner.

(k) Any time a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report shall be provided to the policyholder. The report shall include all of the following:

(1) Any long-term care benefits paid out during the month.

(2) An explanation of any changes in the policy, for example, death benefits or cash values, due to long-term care benefits paid out.

(3) The amount of long-term care benefits existing or remaining.

(l) If a claim under a long-term care insurance contract is denied, the issuer, within 60 days of the date of a written request by the policyholder or certificateholder, or a representative thereof, shall do both of the following:

(1) Provide a written explanation of the reasons for the denial.

(2) Make available all information directly related to the denial.

(m) Any policy or rider advertised, marketed, or offered as long-term care or nursing home insurance shall comply with this article.



Section 27-19-106 - Effect of misrepresentation; field issuance.

(a) For a policy or certificate that has been in force for less than six months an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is material to the acceptance for coverage.

(b) For a policy or certificate that has been in force for at least six months but less than two years an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance for coverage and which pertains to the condition for which benefits are sought.

(c) After a policy or certificate has been in force for two years it is not contestable upon the grounds of misrepresentation alone but may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

(d)(1) No long-term care insurance policy or certificate may be field issued based on medical or health status.

(2) For purposes of this section, "field issued" means a policy or certificate issued by an agent or a third-party administrator pursuant to the underwriting authority granted to the agent or third-party administrator by an insurer.

(e) If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments may not be recovered by the insurer in the event that the policy or certificate is rescinded.

(f) In the event of the death of the insured, this section shall not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long-term care. In this situation, the remaining death benefits under these policies shall be governed by Section 27-15-18. In all other situations, this section shall apply to life insurance policies that accelerate benefits for long-term care.



Section 27-19-107 - Nonforfeiture benefits.

(a) Except as provided in subsection (b), a long-term care insurance policy may not be delivered or issued for delivery in this state unless the policyholder or certificateholder has been offered the option of purchasing a policy or certificate including a nonforfeiture benefit. The offer of a nonforfeiture benefit may be in the form of a rider that is attached to the policy. In the event the policyholder or certificateholder declines the nonforfeiture benefit, the insurer shall provide a contingent benefit upon lapse that shall be available for a specified period of time following a substantial increase in premium rates.

(b) When a group long-term care insurance policy is issued, the offer required in subsection (a) shall be made to the group policyholder. However, if the policy is issued as group long-term care insurance, as defined in Section 27-19-103(4)d., other than to a continuing care retirement community or other similar entity, the offering shall be made to each proposed certificateholder.

(c) The commissioner shall promulgate regulations specifying the type or types of nonforfeiture benefits to be offered as part of long-term care insurance policies and certificates, the standards for nonforfeiture benefits, and the rules regarding contingent benefit upon lapse, including a determination of the specified period of time during which a contingent benefit upon lapse will be available and the substantial premium rate increase that triggers a contingent benefit upon lapse as described in subsection (a).



Section 27-19-108 - Promulgation of rules and regulations.

The commissioner shall issue reasonable regulations to promote premium adequacy and to protect the policyholder in the event of substantial rate increases, and to establish minimum standards for marketing practices, agent compensation, agent testing, penalties, and reporting practices for long-term care insurance.



Section 27-19-109 - Penalties.

In addition to any other penalties provided by the laws of this state, any insurer and any agent found to have violated any requirement of this state relating to the regulation of long-term care insurance or the marketing of this insurance shall be subject to a fine of up to three times the amount of any commissions paid for each policy involved in the violation or up to ten thousand dollars ($10,000), whichever is greater.



Section 27-19-110 - Relation to Chapter 2.

Regulations promulgated pursuant to this article shall be subject to Chapter 2.









Chapter 19A - DENTAL CARE SERVICES.

Section 27-19A-1 - Scope of chapter.

This chapter shall apply to health insurance and employee benefit plans providing for dental care services.



Section 27-19A-2 - Definitions.

As used in this chapter, the following terms shall have the respective meanings herein set forth, unless the context shall otherwise require:

(1) ALABAMA INSURANCE CODE. Title 27 of the Code of Alabama 1975.

(2) INSURER. Such term shall have the meaning ascribed in Section 27-1-2.

(3) PERSON. Such term shall have the meaning ascribed in Section 27-1-2.

(4) COMMISSIONER and DEPARTMENT. Such terms, respectively, shall have the meanings ascribed in Section 27-1-2.

(5) CONTRACTUAL OBLIGATION. Any obligation under covered policies or employee benefit plans.

(6) COVERED POLICY OR PLAN. Any policy, employee benefit plan, or contract within the scope of this chapter.

(7) HEALTH INSURANCE POLICY. Any individual, group, blanket, or franchise insurance policy, insurance agreement, or group hospital service contract providing benefits for dental care expenses incurred as a result of an accident or sickness.

(8) EMPLOYEE BENEFIT PLAN. Any plan, fund, or program heretofore or hereafter established or maintained by an employer or by an employee organization, or by both, to the extent that such plan, fund, or program was established or is maintained for the purpose of providing for its participants or their beneficiaries, through the purchase of insurance or otherwise, dental care benefits in the event of accident or sickness.

(9) DENTAL CARE SERVICES. Any services furnished to any person for the purpose of preventing, alleviating, curing, or healing human dental illness or injury.

(10) DENTIST. Any person who furnishes dental care services and who is licensed as a dentist by the State of Alabama.



Section 27-19A-3 - Prohibited provisions.

No health insurance policy or employee benefit plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state shall:

(1) Prevent any person who is a party to or beneficiary of any such health insurance policy or employee benefit plan from selecting the dentist of his choice to furnish the dental care services offered by said policy or plan or interfere with said selection provided the dentist is licensed to furnish such dental care services in this state;

(2) Deny any dentist the right to participate as a contracting provider for such policy or plan provided the dentist is licensed to furnish the dental care services offered by said policy or plan;

(3) Authorize any person to regulate, interfere, or intervene in any manner in the diagnosis or treatment rendered by a dentist to his patient for the purpose of preventing, alleviating, curing, or healing dental illness or injury provided said dentist practices within the scope of his license; or

(4) Require that any dentist furnishing dental care services must make or obtain dental X rays or any other diagnostic aids for the purpose of preventing, alleviating, curing, or healing dental illness or injury; provided, however, that nothing herein shall prohibit requests for existing dental X rays or any other existing diagnostic aids for the purpose of determining benefits payable under a health insurance policy or employee benefit plan.

Nothing herein shall prohibit the predetermination of benefits for dental care expenses prior to treatment by the attending dentist.



Section 27-19A-4 - Required provisions.

Any health insurance policy or employee benefit plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state shall, to the extent that it provides benefits for dental care expenses:

(1) Disclose, if applicable, that the benefit offered is limited to the least costly treatment;

(2) Define and explain the standard upon which the payment of benefits or reimbursement for the cost of dental care services is based, such as "usual and customary," "reasonable and customary," "usual, customary, and reasonable," fees or words of similar import or specify in dollars and cents the amount of the payment or reimbursement for dental care services to be provided. Said payment or reimbursement for a noncontracting provider dentist shall be the same as the payment or reimbursement for a contracting provider dentist; provided, however, that the health insurance policy or the employee benefit plan shall not be required to make payment or reimbursement in an amount which is greater than the amount so specified or which is greater than the fee charged by the providing dentist for the dental care services rendered.



Section 27-19A-5 - Provisions contrary to chapter.

Any provision in a health insurance policy or employee benefit plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state which is contrary to this chapter shall to the extent of such conflict be void.



Section 27-19A-6 - Dental benefits not required.

The provisions of this chapter do not mandate that any type of benefits for dental care expenses be provided by a health insurance policy or an employee benefit plan.



Section 27-19A-7 - Contracting directly with patient; distribution of information about policy or plan; payment and reimbursement procedures.

The provisions of this chapter do not prohibit the following conduct and shall be construed to provide that:

(1) A dentist may contract directly with a patient for the furnishing of dental care services to said patient as may be otherwise authorized by law;

(2) Any person providing a health insurance policy or employee benefit plan, or an employer, or an employee organization may:

a. Make available to its insureds, beneficiaries, participants, employees, or members information relating to dental care services by the distribution of factually accurate information regarding dental care services, rates, fees, location, and hours of service, provided such distribution is made upon the request of any dentist licensed by this state; or

b. Establish an administrative mechanism which facilitates payment for dental care services by insureds, beneficiaries, participants, employees, or members to the dentist of their choice; or

c. Pay or reimburse, on a nondiscriminatory basis, its insureds, beneficiaries, participants, employees, or members for the cost of dental care services rendered by the dentist of their choice.



Section 27-19A-8 - Plans not in conformance with chapter unlawful.

It shall be unlawful for any insurer or any person to provide any health insurance policy or employee benefit plan providing for dental care services that does not conform to the provisions of this chapter.



Section 27-19A-9 - Nonconforming policies and plans not to be approved by commissioner.

The Commissioner of Insurance shall not approve for sale in this state any health insurance policy or employee benefit plan providing for dental care services which does not conform to the provisions of this chapter or to the provisions of Sections 27-14-8 and 27-14-9.



Section 27-19A-10 - Duty of commissioner to enforce chapter.

It shall be the duty and responsibility of the Commissioner of Insurance to enforce the provisions of this chapter.



Section 27-19A-11 - Penalty for violations.

Each willful violation of the provisions of this chapter shall be punishable as provided in Section 27-1-12.



Section 27-19A-12 - Dental services - Coverages; fees; exceptions.

(a) As used in this section, the following terms shall have the following meanings:

(1) COVERED PERSON. Any individual, family, or family member on whose behalf third-party payment or prepayment of health or medical expenses is provided under an insurance policy, plan, or contract providing for third-party payment or prepayment of health care or medical expenses.

(2) COVERED SERVICES. Dental care services for which a reimbursement is available under an enrollee's plan contract, or for which a reimbursement would be available but for the application of contractual limitations such as deductibles, copayments, coinsurance, waiting periods, annual or lifetime maximums, frequency limitations, alternative benefit payments, or any other limitation.

(3) DENTAL CARE PROVIDER. A licensed dentist.

(4) DENTAL PLAN. Includes any policy of insurance which is issued by a health care service contractor which provides for coverage of dental services not in connection with a medical plan.

(5) INSURANCE POLICY, PLAN, OR CONTRACT PROVIDING FOR THIRD-PARTY PAYMENT OR PREPAYMENT OF HEALTH OR MEDICAL EXPENSES. Includes an individual or group policy for accident or health insurance, an individual or group hospital or health care service contract, an individual or group health maintenance organization contract, an organized delivery system contract, a preferred provider organization contract, and any other similar policy, plan, or contract.

(b) An insurance policy, plan, or contract providing for third-party payment or prepayment of health or medical expenses issued after January 1, 2016, shall not require a dental care provider to provide service to a covered person at a fee set by the policy or plan unless the services are covered by the policy or plan.

(c) Nothing in this section shall be construed as limiting the ability of an insurer or a third-party administrator to restrict any of the following as related to covered services:

(1) Balance billing.

(2) Waiting periods.

(3) Frequency limitations.

(4) Deductibles.

(5) Maximum annual benefits.

(d) Nothing in this section shall apply to corporations organized pursuant to Article 6, commencing at Section 10A-20-6.01, of Chapter 20 of Title 10A, or to policies, plans, or contracts entered, issued, or administered by the corporations.






Chapter 20 - GROUP AND BLANKET DISABILITY INSURANCE.

Section 27-20-1 - Group disability insurance - Eligible groups.

Group disability insurance is hereby declared to be that form of disability insurance covering groups of persons as defined in this section, with or without one or more members of their families or one or more of their dependents, or covering one or more members of the families or one or more dependents of such groups of persons, and issued upon the following basis:

(1) Under a policy issued to an employer or trustees of a fund established by an employer, who shall be deemed the policyholder, insuring employees of such employer for the benefit of persons other than the employer. The term "employees" as used in this subdivision shall be deemed to include the officers, managers, and employees of the employer, the individual proprietor or partner if the employer is an individual proprietor or partnership, the officers, managers, and employees of subsidiary or affiliated corporations and the individual proprietors, partners, and employees of individuals and firms if the business of the employer and such individual or firm is under common control through stock ownership, contract, or otherwise. The term "employees" as used in this subdivision may include retired employees. A policy issued to insure employees of a public body may provide that the term "employees" shall include elected or appointed officials. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship;

(2) Under a policy issued to an association, including a labor union, which shall have a constitution and bylaws and which has been organized and is maintained in good faith for purposes other than that of obtaining insurance, insuring members, employees, or employees of members of the association for the benefit of persons other than the association or its officers or trustees. The term "employees" as used in this subdivision may include retired employees;

(3) Under a policy issued to the trustees of a fund established by two or more employers in the same or related industry, or by one or more labor unions, or by one or more employers and one or more labor unions or by an association as defined in subdivision (2) of this section, which trustees shall be deemed the policyholder, to insure employees of the employers, or members of the unions or of such association or employees of members of such association for the benefit of persons other than the employers, or the unions or such association. The term "employees" as used in this subdivision may include the officers, managers, and employees of the employer and the individual proprietor or partners if the employer is an individual proprietor or partnership. The term "employees" as used in this subdivision may include retired employees. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship;

(4) Under a policy issued to any person or organization to which a policy of group life insurance may be issued or delivered in this state to insure any class, or classes, of individuals that could be insured under such group life policy;

(5) Under a policy issued to cover any other substantially similar group which, in the discretion of the commissioner, may be subject to the issuance of a group disability policy or contract; or

(6) Any group disability policy which contains provisions for the payment by the insurer of benefits for expenses incurred on account of hospital, nursing, medical or surgical services for members of the family or dependents of a person in the insured group may provide for the continuation of such benefit provisions or any part, or parts, thereof after the death of the person in the insured group.



Section 27-20-2 - Group disability insurance - Mandatory policy provisions.

Each such group disability insurance policy shall contain in substance the following provisions:

(1) A provision that, in the absence of fraud, all statements made by applicants, or the policyholders or by an insured person shall be deemed representations and not warranties and that no statement made for the purpose of effecting insurance shall void such insurance or reduce benefits unless contained in a written instrument signed by the policyholder or the insured person, a copy of which has been furnished to such policyholder or to such person or his beneficiary;

(2) A provision that the insurer will furnish to the policyholder for delivery to each employee, or member of the insured group, a statement in summary form of the essential features of the insurance coverage of such employee or member and to whom benefits thereunder are payable. If dependents are included in the coverage, only one certificate need be issued for each family unit; and

(3) A provision that to the group originally insured may be added from time to time eligible new employees, or members or dependents, as the case may be, in accordance with the terms of the policy.



Section 27-20-3 - Group disability insurance - Direct payment of those rendering services.

Any group disability policy may, on request by the group policyholder, provide that all, or any portion, of any indemnities provided by any such policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option, be paid directly to the hospital or person rendering such services. Payment so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.



Section 27-20-4 - Blanket disability insurance - Eligible groups.

Blanket disability insurance is hereby declared to be that form of disability insurance covering groups of persons as enumerated in one of the following subdivisions:

(1) Under a policy or contract issued to any common carrier or to any operator, owner, or lessee of a means of transportation, who or which shall be deemed the policyholder, covering a group of persons who may become passengers defined by reference to their travel status on such common carrier or such means of transportation;

(2) Under a policy or contract issued to an employer, who shall be deemed the policyholder, covering any group of employees, dependents, or guests, defined by reference to specified hazards incident to an activity, or activities, or operations of the policyholder;

(3) Under a policy or contract issued to a college, school, or other institution of learning, a school district or districts, or school jurisdictional unit or to the head, principal, or governing board of any such educational unit, who or which shall be deemed the policyholder, covering students, teachers, or employees;

(4) Under a policy or contract issued to any religious, charitable, recreational, educational, or civic organization, or branch thereof, which shall be deemed the policyholder covering any group of members or participants defined by reference to specified hazards incident to an activity, or activities, or operations sponsored or supervised by such policyholder;

(5) Under a policy or contract issued to a sports team, camp or sponsor thereof, which shall be deemed the policyholder, covering members, campers, employees, officials, or supervisors;

(6) Under a policy or contract issued to any volunteer fire department, first aid, civil defense, or other such volunteer organization, which shall be deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity, or activities, or operations sponsored or supervised by such policyholder;

(7) Under a policy or contract issued to a newspaper or other publisher, which shall be deemed the policyholder, covering its carriers;

(8) Under a policy or contract issued to an association, including a labor union, which shall have a constitution and bylaws and which has been organized and is maintained in good faith for purposes other than that of obtaining insurance, which shall be deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity, or activities, or operations sponsored or supervised by such policyholder; or

(9) Under a policy or contract issued to cover any other risk or class of risks which, in the discretion of the commissioner, may be properly eligible for blanket disability insurance. The discretion of the commissioner may be exercised on an individual risk basis or class of risks, or both.



Section 27-20-5 - Blanket disability insurance - Power to issue; filing requirement; mandatory policy provisions.

Any insurer authorized to write disability insurance in this state shall have the power to issue blanket disability insurance. No such blanket policy may be issued or delivered in this state unless a copy of the form thereof shall have been filed in accordance with Section 27-14-8. Every such blanket policy shall contain provisions which, in the opinion of the commissioner, are at least as favorable to the policyholder and the individual insured as the following:

(1) A provision that the policy, including endorsements and a copy of the application, if any, of the policyholder and the persons insured shall constitute the entire contract between the parties, and that any statement made by the policyholder or by a person insured shall, in absence of fraud, be deemed a representation and not a warranty and that no such statements shall be used in defense to a claim under the policy unless contained in a written application. Such person, his beneficiary or assignee shall have the right to make written request to the insurer for a copy of such application, and the insurer shall, within 15 days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action based upon, or involving, any statements contained therein;

(2) A provision that written notice of sickness or of injury must be given to the insurer within 20 days after the date when such sickness or injury occurred. Failure to give notice within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to give such notice and that notice was given as soon as was reasonably possible;

(3) A provision that the insurer will furnish to the policyholder such forms as are usually furnished by it for filing proof of loss. If such forms are not furnished before the expiration of 15 days after the giving of such notice, the claimant shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, character, and extent of the loss for which claim is made;

(4) A provision that in the case of claim for loss of time for disability, written proof of such loss must be furnished to the insurer within 30 days after the commencement of the period for which the insurer is liable, that subsequent written proofs of the continuance of such disability must be furnished to the insurer at such intervals as the insurer may reasonably require and that, in the case of claim for any other loss, written proof of such loss must be furnished to the insurer within 90 days after the date of such loss. Failure to furnish such proof within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to furnish such proof and that such proof was furnished as soon as was reasonably possible;

(5) A provision that all benefits payable under the policy other than benefits for loss of time will be payable immediately upon receipt of due written proof of such loss, that, subject to due proof of loss, all accrued benefits payable under the policy for loss of time will be paid not later than at the expiration of each period of 30 days during the continuance of the period for which the insurer is liable and that any balance remaining unpaid at the termination of such period will be paid immediately upon receipt of such proof;

(6) A provision that the insurer, at its own expense, shall have the right and opportunity to examine the person of the insured when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make any autopsy in case of death where it is not prohibited by law; and

(7) A provision that no action shall be brought to recover under the policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of the policy and that no such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished.



Section 27-20-6 - Blanket disability insurance - Applications and certificates.

An individual application shall not be required from a person covered under a blanket disability policy or contract, nor shall it be necessary for the insurer to furnish each person a certificate.



Section 27-20-7 - Blanket disability insurance - Payment of benefits.

All benefits under any blanket disability policy shall be payable to the person insured, or to his employer, or to his designated beneficiary or beneficiaries or to his estate; except, that if the person insured be a minor or mental incompetent, such benefits may be made payable to his parent, guardian, or other person actually supporting him, or, if the entire cost of the insurance has been borne by the employer, such benefits may be made payable to the employer; provided, however, that the policy may provide that all, or any portion, of any indemnities provided by such policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option, be paid directly to the hospital or person rendering such services; but the policy may not require that the service be rendered by a particular hospital or person. Payment so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.






Chapter 20A - ALCOHOLISM TREATMENT IN GROUP PLANS.

Section 27-20A-1 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication otherwise, be given the following respective interpretations herein:

(1) ALCOHOLISM. A chronic disorder or illness in which the individual is unable, for psychological or physical reasons, or both, to refrain from the frequent consumption of alcohol in quantities sufficient to produce intoxication and, ultimately, injury to health and effective functioning.

(2) DETOXIFICATION. Supervised physical withdrawal from alcohol.

(3) INPATIENT TREATMENT FOR ALCOHOLISM. Care provided in a licensed hospital and is normally limited to detoxification where severe medical or psychiatric complications are present or may be anticipated.

(4) SHORT TERM RESIDENTIAL ALCOHOLISM TREATMENT FACILITY. A state certified facility which provides structured programs of intensive treatment services for people addicted to alcohol. Services may include supervised withdrawal from alcohol, backup emergency medical services for persons whose physical condition necessitates medical care, psychological and social evaluation, nutritional stabilization through proper dietary service, individual counseling, family counseling and referral to other providers who can provide additional services for continuity of care, aftercare, and followup.

(5) OUTPATIENT TREATMENT. Treatment rendered in a nonresidential setting and using an intermittent, periodic schedule of visits.



Section 27-20A-2 - Chapter applicable to group, etc., policies.

No group, blanket, franchise, or association health insurance policy providing coverage on an expense incurred basis, nor group, blanket, franchise, or association service or indemnity type contract issued by a nonprofit corporation, nor group-type self insurance plan providing protection, insurance, or indemnity against hospital, medical, or surgical expenses, nor health maintenance organization plan shall be issued, delivered, executed, or renewed in this state, or approved for issuance or renewal in this state by the Commissioner of Insurance after 90 days beyond the effective date of this chapter, unless such policy, contract, or plan, at the option of the policyholder or sponsor, provides benefits to any insured, subscriber, or other person covered under the policy, contract, or plan for expenses incurred in connection with the treatment of alcoholism when such treatment is prescribed by a duly licensed doctor of medicine.



Section 27-20A-3 - Benefits required.

The benefits to be offered under this chapter shall include inpatient or residential treatment rendered to the insured, subscriber or other person covered, at a state licensed hospital or at a short term residential alcoholism treatment facility or detoxification facility duly licensed or certified as such by the Alabama Board of Health or the Alabama Mental Health Board. Benefits shall also include outpatient treatment rendered to the insured, subscriber or other person covered, by a duly licensed doctor of medicine or by an alcoholism treatment facility duly licensed or certified as such by the Alabama Board of Health or the Alabama Mental Health Board.



Section 27-20A-4 - Extent of coverage.

When benefits are provided under this chapter, the benefits shall provide for a minimum of 30 days of inpatient treatment or its equivalent per calendar year with the equivalency to be computed based on a formula which equates two days of treatment in a short term residential alcoholism treatment facility to one day of inpatient treatment and which equates three sessions of outpatient treatment by a licensed doctor of medicine or an alcoholism treatment facility to one day of inpatient treatment.






Chapter 21 - ALABAMA HEALTH CARE PLAN.

Section 27-21-1 - Purpose of chapter.

The Legislature of Alabama takes cognizance of the existence of many Alabama citizens who are unable to obtain adequate health care protection by reason of economic, physical, or other related causes. It is the purpose of the Legislature to provide adequate health care protection through this plan to those persons not otherwise able to obtain such protection by insurance companies or voluntary association on a nonprofit basis.



Section 27-21-2 - Offering of insurance.

Any insurer authorized and licensed to engage in the business of health insurance in this state may join with one or more other such insurers to offer to any resident of this state, who meets the qualifications established by the commissioner, insurance against major financial loss from accident or disease. Such insurance may be offered by such insurers in their own names or in the name of a voluntary unincorporated association or other organization formed by such insurers solely for the purpose of this plan. The forms of applications, certifications, and policies of such insurance, the applicable premium rates, annual statement, and all other information required by the department under Alabama law for organizations in the business of health insurance shall be filed with the commissioner for his approval. Any other information which the commissioner deems necessary for the efficient operation of the plan may also be required.



Section 27-21-3 - Premium rates and administration expenses.

Each insurer or association electing to come under the provisions of this chapter shall charge the same premium for the same insurance coverage and be allowed the same percentage for expense of administration. Such premium rate and percentage for administration expense shall be determined and approved by the commissioner so as to maintain the nonprofit basis of the plan.



Section 27-21-4 - Exemption from premium tax; deduction of losses therefrom.

The premiums collected under the provisions of the health care plan are hereby exempt from the payment of premium tax under Chapter 4 of this title. Any losses suffered as a direct result of operation under the plan by those organizations electing to join and operate under the health care plan may be deducted from the premium tax submitted under the above-mentioned Chapter 4 which would normally be paid on individual accident and health insurance premiums collected, but total loss deduction shall not exceed 50 percent of such premium tax normally payable on premiums from individual accident and health insurance.



Section 27-21-5 - Qualifications for plan; examinations; public hearings; employment of consultants, etc.

(a) The commissioner shall set up standards and promulgate regulations concerning the qualifications of those Alabama citizens entitled to utilize this plan, and no insurer or association operating under the plan shall allow anyone to be insured under the plan unless that person meets these qualifications. Any willful material misrepresentation by a person attempting to qualify under the plan shall be a misdemeanor and, upon conviction thereof, shall be punishable as prescribed in Section 13A-5-1.

(b) The commissioner may also make other necessary rules or regulations and may conduct any examination as to insurers at any reasonable time and may also, at his discretion, hold public hearings to determine qualifications of prospective insureds or rates and expenses of insurers in furtherance of this plan. The commissioner may also employ consultants, actuaries, attorneys, or special investigators or examiners to assist him in the regulation of the plan and examination of the insurers, and the expense of these special assistants and consultants, along with any regular examination costs, will be borne by the concerned insurer.



Section 27-21-6 - Short title.

This chapter shall be known as the Alabama Health Care Plan and may be referred to by that designation.






Chapter 21A - HEALTH MAINTENANCE ORGANIZATIONS.

Section 27-21A-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively:

(1) AGENT. A person who is appointed or employed by a health maintenance organization and who engages in solicitation of membership in such organization. This definition does not include a person enrolling members on behalf of an employer, union, or other organization.

(2) BASIC HEALTH CARE SERVICES. Emergency care, inpatient hospital and physician care, and outpatient medical services.

(3) COMMISSIONER. The Commissioner of Insurance.

(4) ENROLLEE. An individual who is enrolled in a health maintenance organization.

(5) EVIDENCE OF COVERAGE. Any certificate, agreement, or contract issued to an enrollee setting out the coverage to which he is entitled.

(6) HEALTH CARE SERVICES. Any services included in the furnishing to any individual of medical or dental care, or hospitalization or incident to the furnishing of such care or hospitalization, as well as the furnishing to any person of any and all other services for the purpose of preventing, alleviating, curing, or healing human illness, injury, or physical disability.

(7) HEALTH MAINTENANCE ORGANIZATION. Any person that undertakes to provide or arrange for basic health care services through an organized system which combines the delivery and financing of health care to enrollees. The organization shall provide physician services directly through physician employees or under contractual arrangements with either individual physicians or a group or groups of physicians. The organization shall provide basic health care services directly or under contractual arrangements. When reasonable and appropriate, the organization may provide physician services and basic health care services through other arrangements. The organization may provide, or arrange for, health care services on a prepayment or other financial basis.

(8) INSURER. Every insurer authorized in this state to issue contracts of accident and sickness insurance. Hospital service nonprofit corporations, nonprofit medical service corporations, and nonprofit health care corporations are included within such term.

(9) PERSON. Any natural or artificial person including, but not limited to, individuals, partnerships, associations, trusts, or corporations.

(10) PROVIDER. Any physician, hospital, or other person which is licensed or otherwise authorized in this state to furnish health care services.

(11) SCHEDULE OF CHARGES. A statement of the method used by a health maintenance organization to establish rates.

(12) STATE HEALTH OFFICER. The executive officer of the State Department of Public Health.

(13) UNCOVERED EXPENDITURES. The costs of health care services that are covered by a health maintenance organization, for which an enrollee would also be liable in the event of the organization's insolvency.



Section 27-21A-2 - Establishment of health maintenance organizations.

(a) Notwithstanding any law of this state to the contrary, any person may apply to the commissioner for and obtain a certificate of authority to establish and operate a health maintenance organization in compliance with this chapter. No person shall establish or operate a health maintenance organization in this state without obtaining a certificate of authority under this chapter. A foreign corporation may qualify under this chapter, subject to its registration to do business in this state as a foreign corporation under the provisions of Sections 10-2A-220, et seq.

(b) Health maintenance organizations licensed as of May 29, 1986, shall be issued a certificate of authority in accordance with Section 27-21A-29.

(c) Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the commissioner, and shall set forth or be accompanied by the following:

(1) A certified copy of the organizational documents of the applicant, such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents, and all amendments thereto;

(2) A certified copy of the bylaws, rules and regulations, or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(3) A list of the names, addresses, official positions, and such biographical information as may be required by the commissioner concerning the persons who are to be responsible for the conduct of the affairs of the applicant, including all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers in the case of a corporation, and the partners or members in the case of a partnership or association;

(4) A copy of any contract made or to be made between any persons listed in subdivision (3) and the applicant;

(5) A copy of the form of evidence of coverage to be issued to the enrollees;

(6) A copy of the form or group contract, if any, which is to be issued to employers, unions, trustees, or other organizations;

(7) Financial statements showing the applicant's assets, liabilities, and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent certified financial statement shall be deemed to satisfy this requirement unless the commissioner directs that additional or more recent financial information is required for the proper administration of this chapter;

(8) A description of the proposed method of marketing, a financial plan which includes a projection of operating results anticipated until the organization has had net income for at least one year, and a statement as to the sources of working capital as well as any other sources of funding;

(9) A power of attorney duly executed by such applicant, if not domiciled in this state, appointing the commissioner and his successors in office, and duly authorized deputies, as the true and lawful attorney of such applicant in and for this state upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this state may be served;

(10) A statement reasonably describing the geographic area or areas to be served;

(11) A description of the complaint procedures to be utilized as required under Section 27-21A-10;

(12) A description of the procedures and programs to be implemented to meet the health care requirements in subdivision (a)(2) of Section 27-21A-3;

(13) The applicant's most recent report of examination and all annual reports and other periodic reports filed by the applicant within the past year in the applicant's state of domicile and state within which it maintains its principal place of business, if different from state of domicile; as well as any similar reports which the applicant may be required to file under federal law, if applicable;

(14) Such other information as the commissioner or State Health Officer may require to make the determinations required in Section 27-21A-3.

(d)(1) An applicant or a health maintenance organization holding a certificate of authority granted hereunder shall, unless otherwise provided for in this act, file a notice describing any material modification of the operation set out in the information required by subsection (c). Such notice shall be filed with the commissioner and the State Health Officer prior to modification. If the commissioner does not disapprove within 30 days of filing, such modification shall be deemed approved;

(2) The commissioner or State Health Officer may promulgate rules and regulations exempting from the filing requirements of subdivision (d)(1) those items he deems unnecessary.

(e) An applicant, or a health maintenance organization holding a certificate of authority granted hereunder, shall file with the commissioner all contracts of reinsurance. Any agreement between the organization and an insurer shall be subject to the laws of this state regarding reinsurance. All reinsurance agreements and any modifications thereto must be approved by the commissioner. If the commissioner does not disapprove such agreements or modifications within 30 days of filing, such agreements or modifications shall be deemed approved. Reinsurance agreements shall remain in full force and effect for at least 90 days following written notice by registered mail or cancellation by either party to the commissioner.



Section 27-21A-3 - Issuance of certificate of authority.

(a)(1) Upon receipt of an application for issuance of a certificate of authority, the commissioner shall forthwith transmit copies of such application and accompanying documents to the State Health Officer.

(2) The State Health Officer shall determine whether the applicant for a certificate of authority, with respect to health care services to be furnished:

a. Has demonstrated the willingness and potential ability to assure that such health care services will be provided in a manner to assure both availability and accessibility of adequate personnel and facilities and in a manner enhancing availability, accessibility, and continuity of service;

b. Has arrangements, established in accordance with the regulations promulgated by the State Health Officer, for an on-going quality assurance program concerning health care processes and outcomes; and

c. Has a procedure, established in accordance with regulations of the State Health Officer, to develop, compile, evaluate, and report statistics relating to the cost of its operations, the pattern of utilization of its services, the availability and accessibility of its services, and such other matters as may be reasonably required by the State Health Officer.

d. Has demonstrated that the health maintenance organization will effectively provide, or arrange for, the provision of health care services. Such arrangements shall be established in accordance with rules promulgated by the State Health Officer for an on-going quality assurance/utilization review program concerning health care processes and outcomes.

e. Has demonstrated that a copy of the form or group contract which is to be issued to employers, unions, trustees, or other organizations or individuals is in compliance with rules promulgated by the State Health Officer; and

f. Has demonstrated that nothing in the proposed method of operation, as shown by the information submitted pursuant to Section 27-21A-2, or by independent investigation is contrary to the public interest.

(3) Within 90 days of receipt of the application for issuance of a certificate of authority, the State Health Officer shall certify to the commissioner that the proposed health maintenance organization meets the requirements of subdivision (a)(2) or notify the commissioner that the health maintenance organization does not meet such requirements and specify in what respects it is deficient.

(b) After receipt of the certification from the State Health Officer, the commissioner shall issue or deny a certificate of authority to any person filing an application pursuant to Section 27-21A-2. Issuance of a certificate of authority shall be granted upon payment of the application fee prescribed in Section 27-21A-21 if the commissioner is satisfied that the following conditions are met:

(1) The ownership, control, or management of the entity is competent and trustworthy and possesses managerial experience that would make the proposed health maintenance organization beneficial to the subscribers. The commissioner shall not grant or continue to license the business of a health maintenance organization in this state at any time the commissioner has good reason to believe that the ownership, control, or management of the organization is under the control of any person whose business operations are, or have been marked by business practices or conduct that is to the detriment of the public, stockholders, investors, or creditors; by the improper manipulation of assets or of accounts; or by bad faith;

(2) The State Health Officer certifies, in accordance with subdivision (a)(3), that the health maintenance organization's proposed plan of operation meets the requirements of subdivision (a)(2);

(3) Except to the extent of contractually required provisions for copayments, the health maintenance organization will effectively provide or arrange for the provision of basic health care services through insurance, written contractual agreements, or other existing arrangements; and

(4) The contracts for basic health care services contain a provision that providers shall hold the enrollee harmless for the payment of the cost of health care services in any event including, but not limited to, nonpayment of the health maintenance organization, or the health maintenance organization's insolvency. This provision shall not prohibit collection of supplemental charges or copayments on the health maintenance organization's behalf made in accordance with terms of any applicable agreement between the health maintenance organization and the enrollee.

(5) The health maintenance organization is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees. In making this determination, the commissioner shall consider:

a. The financial soundness of the applicant and its arrangements for health care services and the schedule of charges used in connection therewith;

b. The adequacy of working capital;

c. Any agreement with an insurer or other organization for insuring the payment of the cost of health care services or the provision for automatic applicability of an alternative coverage in the event of discontinuance of the health maintenance organization;

d. Any agreement form or contract form with providers for the provision of health care services; and

e. Any deposit of cash or securities submitted in accordance with Section 27-21A-12.

(6) Nothing in the proposed method of operation, as shown by the information submitted pursuant to Section 27-21A-2 or by independent investigation, is contrary to the public interest;

(7) Any deficiencies identified by the State Health Officer have been corrected; and

(8) The form or group contract, if any, which is to be issued to employers, unions, trustees, or other organizations is in compliance with the rules and regulations of the State Insurance Department as such rules and regulations specifically apply to health maintenance organizations. Any provisions of this chapter to the contrary notwithstanding, no provision of this chapter shall exempt any HMO from compliance with the rules and regulations required for licensing or in any way exempt any HMO participant or enrollee from quality care standards and regulations as a condition for licensure. Any HMO under contract as of April 1, 1986, with the Alabama Medicaid Agency that has a grant with a national foundation and is licensed by the Alabama Department of Public Health shall not be responsible for any of the fees, taxes, and other financial regulations so long as the grant is in existence. Any HMO which contracts with the Medicaid Agency shall be exempt from the financial responsibilities and taxes listed in this chapter for that percentage of enrollees that are Medicaid recipients. These HMOs shall also be exempt from any provision necessary for the Medicaid Agency to comply with federal regulations.



Section 27-21A-4 - Powers of health maintenance organizations.

(a) The powers of a health maintenance organization include, but are not limited to the following:

(1) The purchase, lease, construction, renovation, operation, or maintenance of hospitals, medical facilities, or both, and their ancillary equipment;

(2) The making of loans other than in the ordinary course of business, to providers under contract with it in furtherance of its program or the making of loans to a corporation or corporations in which it owns a majority interest for the purpose of acquiring or constructing medical facilities and hospitals or in furtherance of a program providing health care services to enrollees.

(3) The furnishing of health care services through providers which are under contract with or employed by the health maintenance organization.

(4) The contracting with any person for the performance on its behalf of certain functions such as marketing, enrollment, and administration.

(5) The purchase, lease, construction, or renovation of property as may reasonably be required for its principal office or for such purposes as may be necessary in the transaction of the business of the organization;

(6) The contracting with an insurance company licensed in this state to do business in this state, or a health care service plan authorized to transact business in this state, for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization.

(7) The offering of other health care services, in addition to basic health care services or other required health care services.

(b)(1) A health maintenance organization shall file notice, assuring compliance with any applicable state or federal laws, with adequate supporting information, with the commissioner prior to the exercise of any power granted in subsections (a)(1), (a)(2), or (a)(4). The commissioner shall disapprove such exercise of power only if in his opinion it would substantially and adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet its obligations. If the commissioner does not disapprove within 30 days of the filing, it shall be deemed approved.

(2) The commissioner may promulgate rules and regulations exempting from the filing requirement of subdivision (b)(1) those activities having a de minimis effect.



Section 27-21A-5 - Governing body.

The governing body of any health maintenance organization may include providers, or other individuals, or both.



Section 27-21A-6 - Fiduciary responsibilities of directors, officers, employees, and partners.

(a) Any director, officer, employee, or partner of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of such organization shall be responsible for such funds in a fiduciary relationship to the organization.

(b) A health maintenance organization shall maintain in force a fidelity bond on employees and officers in an amount not less than $25,000 or such other sum as may be prescribed by the commissioner. All such bonds shall be written with at least a one-year discovery period and if written with less than a three-year discovery period shall contain a provision that no cancellation or termination of the bond, whether by or at the request of the insured or by the underwriter, shall take effect prior to the expiration of 90 days after written notice of such cancellation or termination has been filed with the commissioner unless an earlier date of such cancellation or termination is approved by the commissioner.

(c) Any officer, or director, or any member of any committee or any employee of a health maintenance organization who is charged with the duty of investing or handling the organization's funds shall not deposit or invest such funds except in the organization's corporate name; except, that such health maintenance organization may for its convenience hold any equity investment in a street name or in the name of a nominee; shall not borrow the funds of such organization; shall not be pecuniarily interested in any loan, pledge or deposit, security, investment, sale, purchase, exchange, reinsurance, or other similar transaction or property of such insurer except as a stockholder or member and shall not take or receive to his own use any fee, brokerage, commission, gift, or other consideration for, or on account of, any such transaction made by, or on behalf of, such insurer.

(d) No health maintenance organization shall guarantee any financial obligation of any of its officers or directors.

(e) This section shall not prohibit such a director, or officer, or member of a committee or employee from becoming a member of the health maintenance organization and enjoying the usual rights so provided for its members, nor shall it prohibit any such officer, director, or member of a committee or employee from participating as a beneficiary in any pension trust, deferred compensation plan, profit-sharing plan, or stock option plan authorized by the health maintenance organization and to which he may be eligible, nor shall it prohibit any director or member of a committee from receiving a reasonable fee for legal services actually rendered to such health maintenance organization.

(f) The commissioner may, by regulations from time to time, define and permit additional exceptions to the prohibition contained in subsection (c) of this section solely to enable payment of reasonable compensation to the director who is not otherwise an officer or employee of the health maintenance organization, or to a corporation or firm in which a director is interested, for necessary services performed or sales or purchases made to, or for, the health maintenance organization's business and in the usual private, professional, or business capacity of such director or such corporation or firm.



Section 27-21A-7 - Evidence of coverage and charges for health care services.

(a)(1) Every enrollee residing in this state is entitled to an evidence of coverage. If the enrollee obtains such coverage through an insurance policy or a contract issued by a health care service plan, the insurer or the health care service plan shall issue the evidence of coverage. Otherwise, the health maintenance organization shall issue the evidence of coverage.

(2) No evidence of coverage, or amendment thereto, shall be issued or delivered to any person in this state until a copy of the basic form of the evidence of coverage, or amendment thereto, has been filed with the commissioner and the State Health Officer, and approved by the commissioner.

(3) An evidence of coverage shall contain:

a. No provisions or statements which encourage misrepresentation, or which are untrue, misleading, or deceptive as defined in subsection (a) of Section 27-21A-13; and

b. A clear and concise statement, if a contract, or a reasonably complete summary, if a certificate, of:

1. The health care service and the insurance or other benefits, if any, to which the enrollee is entitled;

2. Any limitations on the services, kinds of services, benefits, or kinds of benefits, to be provided, including any deductible or copayment feature;

3. Where and in what manner information is available as to how services may be obtained;

4. The total amount of payments for health care services and the indemnity or service benefits, if any, which the enrollee is obligated to pay with respect to individual contracts; and

5. A clear and understandable description of the health maintenance organization's method for resolving enrollee complaints.

Any subsequent change may be evidenced in a separate document issued to the enrollee.

(b)(1) No schedule of charges for enrollee coverage for health care services, or amendment thereto, may be used until a copy of such schedule, or amendment thereto, has been filed with and approved by the commissioner.

(2) Such schedule of charges shall be established in accordance with actuarial principles for various categories of enrollees, provided that the charges applicable to any enrollee shall not be individually determined based on his health status. Charges shall not be excessive, inadequate, or unfairly discriminatory. A certification, by a qualified actuary or other qualified person acceptable to the commissioner as to the appropriateness of the use of the charges, based on reasonable assumptions, shall accompany the filing along with adequate supporting information.

(c) The commissioner shall within 30 days approve any form if the requirements of subsection (a) are met and the commissioner shall within 30 days approve any schedule of charges if the requirements of subsection (b) are met. It shall be unlawful to issue such form or to use such schedule of charges until approved. If the commissioner disapproves such filing, he shall notify the filer. In the notice, the commissioner shall specify the reasons for his disapproval. A hearing will be granted within 30 days after a request in writing by the person filing. If the commissioner does not approve any form or if the commissioner does not approve any schedule of charges within 30 days of the filing of such forms or schedule of charges, they shall be deemed approved.

(d) The commissioner may require the submission of whatever relevant information he deems necessary in determining whether to approve or disapprove a filing made pursuant to this section.



Section 27-21A-8 - Reporting requirements.

Every health maintenance organization shall annually, on or before the first day of March, file a report verified by at least two principal officers with the commissioner, with a copy to the State Health Officer, covering the preceding calendar year. Such report shall be on forms prescribed by the commissioner, and shall include:

(1) A financial statement of the organization;

(2) Any material changes in the information submitted pursuant to subsection (c) of Section 27-21A-2;

(3) The number of persons enrolled at the beginning and end of the year;

(4) A summary of information compiled pursuant to paragraph (a)(2)c of Section 27-21A-3;

(5) The amount of uncovered and covered expenditures that are payable and more than 90 days past due; and

(6) Such additional information or reports as are deemed reasonably necessary and appropriate by the commissioner to enable him to carry out his duties under this chapter.



Section 27-21A-9 - Information to enrollees.

Every health maintenance organization shall provide promptly to its enrollees notice of any material change in the operation of the organization that will affect them directly.



Section 27-21A-10 - Complaint system.

(a)(1) Every health maintenance organization shall establish and maintain a complaint system which has been approved by the commissioner, after consultation with the State Health Officer, to provide reasonable procedures for the resolution of written complaints initiated by enrollees.

(2) Each health maintenance organization shall submit to the commissioner and the State Health Officer an annual report in a form prescribed by the commissioner, after consultation with the State Health Officer, which shall include:

a. A description of the procedures of such complaint system;

b. The total number of complaints handled through such complaint system and a compilation of causes underlying the complaints filed; and

c. The number, amount, and disposition of malpractice claims and other claims relating to the service or care rendered by the health maintenance organization made by enrollees of the organization that were settled during the year by the health maintenance organization. All such information shall be held in confidence by the commissioner.

(b) The commissioner or the State Health Officer may examine such complaint system.



Section 27-21A-11 - Investments.

With the exception of investments made in accordance with subdivisions (a)(1), (a)(2), (a)(5), and subsection (b) of Section 27-21A-4, the funds of a health maintenance organization shall be invested only in securities or other investments permitted by the laws of this state for the investment of assets constituting the legal reserves of life insurance companies or such other securities or investments as the commissioner may permit.



Section 27-21A-12 - Protection against insolvency.

(a) Unless otherwise provided below, each health maintenance organization shall deposit with the commissioner, or with any organization or trustee acceptable to him through which a custodial or controlled account is utilized, cash, securities, or any combination of these or other measures acceptable to him in the amount set forth in this section.

(b) The amount for an organization that is beginning operation shall be the greater of: (1) five percent of its estimated expenditures for health care services for its first year of operation, (2) twice its estimated average monthly uncovered expenditures for its first year of operation, or (3) $100,000. At the beginning of each succeeding year, unless not applicable, the organization shall deposit with the commissioner, or organization, or trustee, cash, securities, or any combination of these or other measures acceptable to the commissioner, in an amount equal to four percent of its estimated annual uncovered expenditures for that year.

(c) Unless not applicable, an organization that is in operation on May 29, 1986, shall make a deposit equal to the larger of: (1) one percent of the preceding 12 months uncovered expenditures, or (2) $100,000 on the first day of the fiscal year beginning six months or more after May 29, 1986.

In the second fiscal year, if applicable, the amount of the additional deposit shall be equal to two percent of its estimated annual uncovered expenditures. In the third fiscal year, if applicable, the additional deposit shall be equal to three percent of its estimated annual uncovered expenditures for that year, and in the fourth fiscal year and subsequent years, if applicable, the additional deposit shall be equal to four percent of its estimated annual uncovered expenditures for each year. Each year's estimate, after the first year of operation shall reasonably reflect the prior year's operating experience and delivery arrangements.

(d) The commissioner may waive any of the deposit requirements set forth in subsections (a) and (b) above whenever satisfied that the organization has sufficient net worth and an adequate history of generating net income to assure its financial viability for the next year, or its performance and obligations are guaranteed by an organization with sufficient net worth and an adequate history of generating net income, or the assets of the organization or its contracts with insurers, health care service plans, governments, or other organizations are reasonably sufficient to assure the performance of its obligations; provided, however, that a minimum deposit of $100,000 shall be required in all cases.

(e) When an organization has achieved a net worth composed of investments authorized under Section 27-21A-11, but not including land, buildings, and equipment, of at least $1 million or has achieved a net worth including direct investments in organization-related land, buildings, and equipment of at least $5 million, the annual deposit requirement shall not apply.

The annual deposit requirement shall not apply to an organization if the total amount of the accumulated deposit is equal to 25 percent of its estimated annual uncovered expenditures for the next calendar year, or the capital and surplus requirements for the formation for admittance of an accident and health insurer in this state, whichever is less.

If the organization has a guaranteeing organization which has been in operation for at least five years and has a net worth not including land, buildings, and equipment of at least $1 million or which has been in operation for at least 10 years and has a net worth including direct investments in organization-related land, buildings, and equipment of at least $5 million, the annual deposit requirement shall not apply; provided, however, that if the guaranteeing organization is sponsoring more than one organization, the net worth requirement shall be increased by a multiple equal to the number of such organizations. This requirement to maintain a deposit in excess of the deposit required of an accident and health insurer shall not apply during any time that the guaranteeing organization maintains for each organization it sponsors a net worth of at least equal to the capital and surplus requirements for an accident and health insurer.

(f) All income from deposits shall belong to the depositing organization and shall be paid to it as it becomes available. A health maintenance organization that has made a securities deposit may withdraw that deposit or any part thereof after making a substitute deposit of cash, securities, or any combination of these or other measures of equal amount and value. Any securities shall be approved by the commissioner before being substituted.

(g) In any year in which an annual deposit is not required of an organization, at the organization's request the commissioner shall reduce the required, previously accumulated deposit by $100,000 for each $250,000 of net worth in excess of the amount that allows the organization not to make the annual deposit. If the amount of net worth no longer supports a reduction of its required deposit, the organization shall immediately redeposit $100,000 for each $250,000 of reduction in net worth, provided that its total deposit shall not exceed the maximum required under this section.

(h) Each health maintenance organization shall have and maintain a capital account of at least $100,000 in addition to any deposit requirements under this section. The capital account shall be net of any accrued liabilities and be in the form of cash, securities, or any combination of these or other measures acceptable to the commissioner.

(i) There is created a nonprofit unincorporated legal entity to be known as the Alabama Health Maintenance Organization Guaranty Association. All health maintenance organizations authorized to transact business in this state shall participate in this guaranty association which shall protect all enrollees of such organizations in this state against failure in the performance of obligations due to the impairment or insolvency of a health maintenance organization. The association shall be separate from, but shall be modeled on the Alabama Life and Disability Guaranty Association, Sections 27-44-1, et seq. and the commissioner shall take such actions and promulgate, in accordance with the provisions of Section 27-2-17, such regulations as he may deem necessary to effectuate the provisions of this subsection.



Section 27-21A-13 - Prohibited practices.

(a) No health maintenance organization, or representative thereof, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form or evidence of coverage which is deceptive. For purposes of this chapter:

(1) A statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect which is or may be significant to an enrollee of, or person considering enrollment with a health maintenance organization;

(2) A statement or item of information shall be deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which such statement is made or such item of information is communicated, such statement or item of information may be reasonably understood by a reasonable person, not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation, or disadvantage or possible significance to an enrollee of, or person considering enrollment in a health maintenance organization, if such benefit or advantage or absence of limitation, exclusion, or disadvantage does not in fact exist;

(3) An evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography and format, as well as language, shall be such as to cause a reasonable person, not possessing special knowledge regarding health maintenance organizations and evidences of coverage therefor, to expect benefits, services, charges, or other advantages which the evidence of coverage does not provide or which the health maintenance organization issuing such evidence of coverage does not regularly make available for enrollees covered under such evidence of coverage.

(b) Sections 8-19-1, et seq. and 27-12-1, et seq. shall be construed to apply to health maintenance organizations and evidences of coverage except to the extent that such sections are clearly inappropriate in light of the nature of health maintenance organizations as set forth in this chapter.

(c) A health maintenance organization may not cancel or refuse to renew an individual enrollee, except for reasons stated in the organization's rules applicable to all enrollees, or for the failure to pay the charge for such coverage, or for such other reasons as may be promulgated by the commissioner; provided, however, that a health maintenance organization may not in any event cancel or refuse to renew an enrollee solely on the basis of the health of the enrollee.

(d) No health maintenance organization unless licensed as an insurer may refer to itself as a licensed insurer or use a name deceptively similar to the name or description of any insurance or surety corporation doing business in this state.

(e) Any person not in possession of a valid certificate of authority issued pursuant to this chapter may not use the phrase "health maintenance organization" or "HMO" in the course of operation.



Section 27-21A-14 - Regulation of producers.

(a) Unless exempted pursuant to subsection (c), health maintenance organizations in this state shall only solicit enrollees or otherwise market their services through producers duly licensed in accordance with Chapters 7 and 8A of this title.

(b) The commissioner shall, after notice and hearing, promulgate such reasonable rules and regulations as are necessary to provide for the licensing of producers.

(c) The commissioner may, by rule, exempt certain classes of persons from the requirement of obtaining a license for either of the following reasons:

(1) If the functions they perform do not require special competence, trustworthiness, or the regulatory surveillance made possible by licensing.

(2) If other existing safeguards make regulation unnecessary.

(d) Nothing in this section shall be deemed to prohibit a health maintenance organization from advertising.



Section 27-21A-15 - Powers of insurers and health care service plans.

(a) An insurance company licensed in this state, or a health care service plan authorized to do business in this state, may either directly or through a subsidiary or affiliate organize and operate a health maintenance organization under the provisions of this chapter. Notwithstanding any other law which may be inconsistent herewith, any two or more such insurance companies, health care service plans, or subsidiaries or affiliates thereof, may jointly organize and operate a health maintenance organization. The business of insurance is deemed to include the providing of health care by a health maintenance organization owned or operated by an insurer or a subsidiary thereof.

(b) Notwithstanding any provision of insurance and health care service plan laws, Title 10, Chapter 4, Article 6 and Title 27, an insurer or a health care service plan may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations. For such purposes, the enrollees of a health maintenance organization constitute a permissible group under such laws. Among other things, under such contracts, the insurer or health care service plan may make benefit payments to health maintenance organizations for health care services rendered by providers.



Section 27-21A-16 - Examination.

(a) The commissioner may make an examination of the affairs of any health maintenance organization and providers with whom such organization has contracts or agreements as often as is reasonably necessary for the protection of the interests of the people of this state, but not less frequently than once every three years.

(b) The State Health Officer may make an examination concerning health care service of any health maintenance organization and providers with whom such organization has contracts, agreements, or other arrangements as often as is reasonably necessary for the protection of the interests of the people of this state, but not less frequently than once every three years.

(c) Every health maintenance organization shall submit its relevant books and records for such examinations and in every way facilitate these examinations. For the purpose of examinations, the commissioner and the State Health Officer may administer oaths to, and examine the officers and agents of the health maintenance organization and the principals of such providers concerning their business.

(d) The expenses of examinations under this section shall be assessed against the organization being examined and such assessment shall be remitted to the commissioner to be deposited to the credit of the Special Examination Revolving Fund in Section 27-2-25, or the State Health Officer to be deposited to the credit of a fund to be known as the Health Maintenance Organization Revolving Fund. The expenses incurred by the commissioner and his examiners in the making of examinations pursuant to the provisions of this chapter, together with the compensation of such examiners, shall be paid from the Special Examination Revolving Fund. The expenses incurred by the State Health Officer and his examiners in the making of examinations pursuant to the provisions of this chapter, together with the compensation of such examiners, shall be paid from the Health Maintenance Organization Revolving Fund.

(e) In lieu of such examination, the commission or State Health Officer may accept the report of an examination made by the commissioner, State Health Officer, or other appropriate agency of the state of domicile of the health maintenance organization. The health maintenance organization shall file a copy of any such report with the commissioner and the State Health Officer.

(f) All records necessary for the complete examination of a health maintenance organization domiciled in this state shall be maintained in a location approved by the commissioner.



Section 27-21A-17 - Suspension or revocation of certificate of authority.

(a) The commissioner in consultation with and with the approval of the State Health Officer, where necessary, may suspend or revoke any certificate of authority issued to a health maintenance organization under this chapter if he finds that any of the following conditions exist:

(1) The health maintenance organization is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in any other information submitted under Section 27-21A-2, unless amendments to such submissions have been filed with the commissioner and the State Health Officer and approved by the commissioner;

(2) The health maintenance organization issues evidence of coverage or uses a schedule of charges for health care services which do not comply with requirements of Section 27-21A-7;

(3) The health maintenance organization does not provide or arrange for basic health care services;

(4) The State Health Officer certifies to the commissioner that:

a. The health maintenance organization does not meet the requirements of subdivision (a)(2) of Section 27-21A-3; or

b. The health maintenance organization is unable to fulfill its obligations to furnish health care services;

(5) The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(6) The health maintenance organization has failed to implement the complaint system required by Section 27-21A-10 in a reasonable manner to facilitate the resolution of valid complaints;

(7) The health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner;

(8) The continued operation of the health maintenance organization would be hazardous to its enrollees;

(9) The health maintenance organization has otherwise failed substantially to comply with this chapter.

(b) A certificate of authority shall be suspended or revoked only after compliance with the requirements of Section 27-21A-20.

(c) When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of such suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation whatsoever.

(d) When the certificate of authority of a health maintenance organization is revoked, such organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of such organization. It shall engage in no further advertising, solicitation, or enrollment whatsoever. The commissioner may, by written order, permit such further operation of the organization as he may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.



Section 27-21A-18 - Rehabilitation, liquidation, or conservation of a health maintenance organization.

(a) Any rehabilitation, liquidation, or conservation of a health maintenance organization shall be deemed to be the rehabilitation, liquidation, or conservation of an insurance company and shall be conducted under the supervision of the commissioner pursuant to the law governing the rehabilitation, liquidation, or conservation of insurance companies. The commissioner may apply for an order directing him to rehabilitate, liquidate, or conserve a health maintenance organization upon any one or more grounds set out in Section 27-32-6, or when in his opinion the continued operation of the health maintenance organization would be hazardous either to the enrollees or to the people of this state. Enrollees shall have the same priority in the event of liquidation or rehabilitation as the law provides to policyholders of an insurer.

(b) A claim by a health care provider for an uncovered expenditure has the same priority as a claim of an enrollee, provided such provider of services agrees not to assert such claim against any enrollee of the health maintenance organization.

(c) The State Health Officer shall provide to the commissioner or receiver of any financially troubled health maintenance organization advice and support to facilitate the expeditious rehabilitation, liquidation, conservation, or dissolution of the health maintenance organization.



Section 27-21A-19 - Regulations.

The commissioner may, after notice and hearing, promulgate reasonable rules and regulations, in accordance with Section 27-2-17, as are necessary or proper to carry out the provisions of this chapter. The State Health Officer may promulgate such rules and regulations in accordance with the provisions of Sections 41-22-1, et seq.



Section 27-21A-20 - Administrative procedures.

(a) When the commissioner has cause to believe that grounds for the denial of an application for a certificate of authority exist, or that grounds for the suspension or revocation of a certificate of authority exist, he shall notify the health maintenance organization and the State Health Officer in writing specifically stating the grounds for denial, suspension, or revocation. If so requested in writing by the health maintenance organization, the commissioner shall set a hearing on the matter within 30 days of the receipt of such request.

(b) The State Health Officer, or his designated representative, shall be in attendance at the hearing and shall participate in the proceedings. The recommendation and findings of the State Health Officer with respect to matters relating to the quality of health care services provided in connection with any decision regarding denial, suspension, or revocation of a certificate of authority, shall be conclusive and binding upon the commissioner. Within 30 days after such hearing, or upon the failure of the health maintenance organization to appear at such hearing, the commissioner shall take action as is deemed advisable on written findings which shall be mailed to the health maintenance organization with a copy thereof to the State Health Officer. The health maintenance organization can appeal the action of the commissioner and the recommendation and findings of the State Health Officer to the Circuit Court of Montgomery County by filing an appeal to such court within 30 days of the receipt of such findings. The court may, in disposing of the issue before it, modify, affirm, or reverse the order of the commissioner in whole or in part.

(c) Those provisions of this title, relating to the suspension, denial, or revocation of a certificate of authority, shall apply to proceedings under this section.



Section 27-21A-21 - Fees.

(a) Every health maintenance organization subject to this chapter shall pay to the commissioner the following fees:

(1) For filing an application for certificate of authority or amendment thereto, $50.00;

(2) For filing an amendment to the organization documents that requires approval, $10.00;

(3) For filing each annual report, $20.00;

(4) For renewal of annual certificates of authority, $200.00.

(b) Fees charged under this section shall be deposited to the credit of the General Fund.



Section 27-21A-22 - Penalties and enforcement.

(a) The commissioner may, in lieu of suspension or revocation of a certificate of authority under Section 27-21A-17, levy an administrative penalty in an amount not less than $500.00 nor more than $5,000.00, if reasonable notice in writing is given of the intent to levy the penalty and the health maintenance organization has a reasonable time within which to remedy the defect in its operations which gave rise to the penalty citation. The commissioner may augment this penalty by an amount equal to the sum that he calculates to be the damages suffered by enrollees or other members of the public. All moneys collected under this section shall be deposited to the credit of the General Fund.

(b)(1) If the commissioner or the State Health Officer shall for any reason have cause to believe that any violation of this chapter has occurred or is threatened, the commissioner or State Health Officer may give notice to the health maintenance organization and to the representatives, or other persons who appear to be involved in such suspected violation, to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to such suspected violation, and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violation.

(2) Proceedings under this subsection shall not be governed by any formal procedural requirements, and may be conducted in such manner as the commissioner or the State Health Officer may deem appropriate under the circumstances. However, unless consented to by the health maintenance organization, no rule or order may result from a conference until the requirements of this section or Section 27-21A-20 of this chapter are satisfied.

(c)(1) The commissioner, after notice to the State Health Officer, may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of the provisions of this chapter.

(2) Within 30 days after service of the cease and desist order, the respondent may request a hearing on the question of whether acts or practices in violation of this chapter have occurred. Such hearings shall be conducted and judicial review had in accord with the provisions of this title.

(d) In the case of any violation of the provisions of this chapter, if the commissioner elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued pursuant to subsection (c), the commissioner may institute a proceeding to obtain injunctive or other appropriate relief in the Circuit Court of Montgomery County.



Section 27-21A-23 - Statutory construction and relationship to other laws.

(a) Except as otherwise provided in this chapter, provisions of the insurance law and provisions of health care service plan laws shall not be applicable to any health maintenance organization granted a certificate of authority under this chapter. This provision shall not apply to an insurer or health care service plan licensed and regulated pursuant to the insurance law or the health care service plan laws of this state except with respect to its health maintenance organization activities authorized and regulated pursuant to this chapter.

(b) Solicitation of enrollees by a health maintenance organization granted a certificate of authority shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

(c) Any health maintenance organization authorized under this chapter shall not be deemed to be practicing medicine and shall be exempt from the provisions of Section 34-24-310, et seq., relating to the practice of medicine.

(d) No person participating in the arrangements of a health maintenance organization other than the actual provider of health care services or supplies directly to enrollees and their families shall be liable for negligence, misfeasance, nonfeasance, or malpractice in connection with the furnishing of such services and supplies.

(e) Nothing in this chapter shall be construed in any way to repeal or conflict with any provision of the certificate of need law.

(f) Notwithstanding the provisions of subsection (a), a health maintenance organization shall be subject to all of the following:

(1) Section 27-1-17.

(2) Chapter 56, regarding the Access to Eye Care Act.

(3) Chapter 54, regarding mental illness coverage.

(4) Chapter 57, requiring coverage to be offered for the payment of colorectal cancer examinations for covered persons who are 50 years of age or older, or for covered persons who are less than 50 years of age and at high risk for colorectal cancer according to current American Cancer Society colorectal cancer screening guidelines.

(5) Chapter 58, requiring that policies and contracts including coverage for prostate cancer early detection be offered, together with identification of associated costs.

(6) Chapter 59, requiring that policies and contracts including coverage for chiropractic be offered, together with identification of associated costs.

(7) Rules promulgated by the Commissioner of Insurance pursuant to Sections 27-7-43 and 27-7-44.

(8) Chapter 12A.

(9) Chapter 54A, requiring policies and contracts to cover certain treatment for Autism Spectrum Disorder under certain conditions.

(10) Chapter 2B, regarding risk-based capital.

(11) Chapter 29, regarding insurance holding company systems.



Section 27-21A-24 - Filings and reports as public documents.

All applications, filings, and reports required under this chapter, except those which are trade secrets or privileged or confidential commercial or financial information, other than any annual financial statement that may be required under Section 27-21A-8, shall be treated as public documents. All testimony, documents, and other evidence required to be submitted to the commissioner or State Health Officer in connection with enforcement of this chapter shall be absolutely confidential and shall not be admissible in evidence in any other proceeding. The commissioner or the State Health Officer may withhold from public inspection any examination or investigation report for so long as they deem necessary to protect the person examined from unwarranted injury or to be in the public interest.



Section 27-21A-25 - Confidentiality of medical information.

Any data or information pertaining to the diagnosis, treatment, or health of any enrollee or applicant obtained from such person or from any provider by any health maintenance organization shall be held in confidence and shall not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of this chapter; or upon the express consent of the enrollee or applicant; or pursuant to statute or court order for the production of evidence or the discovery thereof; or in the event of claim or litigation between such person and the health maintenance organization wherein such data or information is pertinent. A health maintenance organization shall be entitled to claim any statutory privileges against such disclosure which the provider who furnished such information to the health maintenance organization is entitled to claim.



Section 27-21A-26 - State Health Officer's and commissioner's authority to contract.

The State Health Officer and the commissioner, in carrying out their obligations under this chapter, may contract with qualified persons to make recommendations concerning the determinations required to be made by them. Such recommendations may be accepted in full or in part by the State Health Officer or commissioner.



Section 27-21A-27 - Acquisition of control of or merger of a health maintenance organization.

No person may make a tender for or a request or invitation for tenders of, or enter into an agreement to exchange securities for or acquire in the open market or otherwise, any voting security of a health maintenance organization or enter into any other agreement if, after the consummation thereof, that person would, directly or indirectly, (or by conversion or by exercise of any right to acquire) be in control of the health maintenance organization, and no person may enter into an agreement to merge or consolidate with or otherwise to acquire control of a health maintenance organization, unless at the time any offer, request, or invitation is made or any agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the commissioner and has sent to the health maintenance organization, information required by Section 27-29-3, and the offer, request, invitation, agreement, or acquisition has been approved by the commissioner. Approval by the commissioner shall be governed by the provisions of said Section 27-29-3. Control under this section shall be defined in the same manner as it is defined for the purposes of Section 27-29-3, as amended from time to time.



Section 27-21A-28 - Taxes.

Health maintenance organizations doing business in this state shall be subject to and pay the annual premium tax to be paid by health insurers on health insurance premiums. The same taxes and filing requirements applicable to health insurers under this title, shall apply to and shall be imposed upon each health insurance organization licensed under the provisions of this chapter; and the organization shall also be entitled to the same tax deductions, reductions, abatements, and credits that health insurers are entitled to receive.



Section 27-21A-29 - Existing health maintenance organizations.

(a) Notwithstanding any other provision of this chapter, any health maintenance organization licensed by the State Board of Health and in operation on May 29, 1986, shall be granted a certificate of authority upon payment of the application fee prescribed in Section 27-21A-21 and compliance with Section 27-21A-12. Nothing in this section shall prohibit any such health maintenance organization from continuing to conduct business in this state until such certificate of authority is issued.

(b) Any health maintenance organization which was licensed in this state prior to January 1, 1986, may continue to operate under existing noncontractual provider arrangements (which have been approved by the State Health Officer) for three years.

(c) After issuance of a certificate of authority in accordance with subsection (a) of this section, the commissioner may require submission by the health maintenance organization of any additional information required in Section 27-21A-2 which has not previously been submitted to the State Health Officer.



Section 27-21A-30 - Coordination of benefits.

(a) A health maintenance organization is entitled to coordinate benefits on the same basis as an insurer. No such coordination shall be allowed against policies covering individuals on other than a group basis.

(b) A health maintenance organization providing medical benefits or payments to an enrollee who suffers injury, disease, or illness by virtue of the negligent act or omission of a third party is entitled to reimbursement from such third party for the reasonable value of the benefits or payments provided.



Section 27-21A-31 - Health maintenance organization advisory council.

There shall be established a three member HMO advisory council to advise and consult with the commissioner and the State Health Officer in carrying out their duties under this chapter. The members of such advisory body shall be appointed annually by the Alabama Association of Health Maintenance Organizations.



Section 27-21A-32 - HMO enrollment requirements.

(a) The state government, or any agency, board, commission, institution, or political subdivision thereof, and any city or county, or board of education, which offers its employees a health benefits plan may make available to and inform its employees or members of the option to enroll in at least one health maintenance organization holding a valid certificate of authority which provides health care services in the geographic areas in which such employees or members reside.

(b) The first time a health maintenance organization is offered by an employer, either public or private, each covered employee must make an affirmative written selection among the different alternatives included in the health benefits plan. Thereafter, those who wish to change from one plan to another will be allowed to do so annually, provided, that nothing in this section shall prevent any health maintenance organization or insurer from requiring evidence of insurability or imposing underwriting restrictions on the acceptance of any such employee. In addition to the annual group enrollment period, the employer shall make available the opportunity to select among different existing alternatives within a health benefits plan to eligible employees, who are new employees or have changed their place of residence resulting in eligibility for the plan.

(c) This section shall impose no responsibilities or duties upon any employer, either public or private, to offer health maintenance organization coverage as part of its health benefits plan.

(d) No employer shall in any way be required to pay more for health benefits as a result of the application of this section than would otherwise be required by a prevailing collective bargaining agreement or other legally enforceable contract or obligation for the provision of health benefits to its employees, or in any plan provided voluntarily by an employer.






Chapter 21B - MEDICAL SUPPORT HEALTH CARE ACCESS ACT.

Section 27-21B-1 - Short title.

This chapter shall be known as the "Medical Support Health Care Access Act."



Section 27-21B-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) AGENCY. Any state agency responsible for administering programs under Title IV-D or Title XIX of the Social Security Act.

(2) INSURER. A health insurer, including a group health plan as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, a health maintenance organization, or an entity offering a service benefit plan.



Section 27-21B-3 - Power to conduct investigations.

The Alabama Medicaid Agency is authorized and empowered to conduct investigations to determine whether a medical support order exists or eligibility for enrollment of a recipient in a parent's family health coverage exists. The parents of any child who is a recipient shall cooperate in this investigation. State agencies may share information regarding parentage and support orders.



Section 27-21B-4 - Enrollment of child.

An insurer shall not deny enrollment of a child under the health coverage of the child's parent on any of the following grounds:

(1) That the child was born out of wedlock.

(2) That the child is not claimed as a dependent on the parent's federal income tax return.

(3) That the child does not reside with the parent or in the insurer's service area.



Section 27-21B-5 - Health coverage through insurer.

When a parent is required by a court or administrative order to provide health coverage and the parent is eligible for family health coverage through an insurer, all of the following shall apply:

(1) The parent shall be able to enroll a child in family coverage without regard to open enrollment season restrictions.

(2) If the parent fails to enroll a child as required by court or administrative order, the child's other parent or the agency may make an enrollment.

(3) A child enrolled in health coverage pursuant to this section shall not be disenrolled unless the insurer is provided satisfactory written evidence of either of the following:

a. The court or administrative order is no longer in effect.

b. The child is or will be enrolled in comparable health coverage through another insurer which will take effect not later than the effective date of the disenrollment.



Section 27-21B-6 - Health coverage through employer.

When a parent is required by a court or administrative order to provide health coverage and the parent is eligible for family health coverage through an employer doing business in the state, all of the following shall apply:

(1) The parent shall be able to enroll any child in family coverage without regard to open enrollment season restrictions.

(2) If the parent fails to enroll a child, the child's other parent or the agency can make the enrollment.

(3) The child shall not be disenrolled unless the employer is provided satisfactory written evidence of any of the following:

a. The court or administrative order is no longer in effect.

b. The child is or will be enrolled in comparable health coverage through another employer which will take effect not later than the effective date of the disenrollment.

c. The employer has eliminated family coverage for all of its employees.

(4) The employer shall withhold from the employee's compensation the employee's share, if any, of premiums for health coverage, so long as the amount does not exceed the maximum amount allowed by law. The employer shall then pay the employee's share of premiums to the insurer.



Section 27-21B-7 - Imposition of additional requirements.

An insurer shall not impose any additional requirements on any state agency which has been assigned the rights of an individual eligible for medical assistance under this chapter and covered for health benefits from the insurer that are different from requirements applicable to an agent or assignee of a covered individual.



Section 27-21B-8 - Coverage through insurer of non-custodial parent.

When a child has health coverage through the insurer of a noncustodial parent, the insurer shall do all of the following:

(1) Provide necessary information to the custodial parent in order for the child to obtain benefits through the coverage.

(2) Allow the custodial parent or the health provider, with the custodial parent's approval, to submit claims for covered services without approval from the noncustodial parent.

(3) Make payment on the submitted claims directly to the custodial parent, provider, or the agency.



Section 27-21B-9 - Garnishment of wages.

(a) The Alabama Medicaid Agency may garnish the wages, salary, or other employment income of any person who is required by a court or administrative order to provide coverage of the costs of health services to a child who is eligible for medical assistance and has received payment from a third party for the cost of services for the child but has not used the payments to reimburse the other parent or guardian of the child, the provider of services, or the Alabama Medicaid Agency for its payments made. Current or past due child support shall have priority over claims for the costs of the services.

(b) In addition to the powers granted in subsection (a), the Alabama Medicaid Agency may notify the State Department of Revenue of any amounts due under this section. Upon proper and timely notice, the department shall withhold any amount from any state tax refund due to the above-described person.



Section 27-21B-10 - Enforcement of health care coverage for certain employers.

(a) In any case in which a noncustodial parent is required by a court or administrative order to provide health care coverage for such child and the employer of the noncustodial parent is known to the Department of Human Resources, the department shall use the federally required medical support notice to provide notice to the employer of the requirement for employer-based health care coverage for the child through the parent of the child who has been ordered to provide health care coverage for the child unless a court or administrative order stipulates that alternative health care coverage to employer-based coverage is to be provided for a child subject to a Title IV-D child support order. In the case of an employer entered in the directory of new hires pursuant to Section 25-11-5, the department shall send the federal medical support notice to any employer of a noncustodial parent subject to the order within two business days of the entry of the employee, who is an obligor in a Title IV-D case, into the directory of new hires.

(b) Within 20 business days after the date of the medical support notice, the employer of a noncustodial parent subject to an order for health care coverage for the child shall transfer the notice to the appropriate plan providing the health care coverage for which the child is eligible. The employer shall withhold from the compensation of the noncustodial parent any employee contributions necessary for coverage of the child and shall send the amount withheld directly to the health care plan to provide the health care coverage for the child. The employee or obligor may contest the withholding order issued pursuant to this section based upon a mistake of fact and may appeal on the record to the circuit court in the county where the medical support order was issued. If the employee contests the withholding of the employee contributions, the employer shall initiate withholding of the contributions while the contest is being resolved.

(c) An employer shall promptly notify the department whenever the noncustodial parent's employment is terminated.

(d) The department shall promptly notify the employer when there is no longer a current order for medical support in effect for which the department is responsible.

(e) The liability of the noncustodial parent for employee contributions to the health care plan necessary to enroll the child in the plan shall be subject to all available enforcement mechanisms under this title or any other provision of law.

(f) When a notice required by this section which appears regular on its face and which has been appropriately completed is received by the health plan administrator, the notice shall be deemed a qualified medical child support order under 29 U.S.C . § 1169(a)(5)(C)(i). The health insurance plan administrator of a participant under a group health plan who is the noncustodial parent of the child for whom the notice was received pursuant to this subsection, shall, within 40 business days, do all of the following:

(1) Notify the State Title IV-D agency of any state or territory that issued the notice whether coverage is available for the child under the terms of the plan and, if so, whether the child is covered under the plan and either the effective date of the coverage, or if necessary, any steps to be taken by the custodial parent or official of a state or political subdivision thereof substituted for the name of the child pursuant to 29 U.S.C. § 1169(a)(3)(A), to effectuate coverage. The department or its contractors, in consultation with the custodial parent, shall promptly select from the available plan options when the plan administrator reports that there is more than one option available under the employer's plan. If the response is not made to the plan administrator within 20 days and the plan has a default option for coverage, the plan administrator shall enroll the child in that default option. If there is no default option, the plan administrator may call the office of the department or contractor which sent the notice and seek direction as to the enrollment of the child in the available plans.

(2) Provide the custodial parent or the substituted official a description of the coverage available and any forms or documents necessary to effectuate coverage and permit the custodial parent or substituted official to file claims.

(3) Send the explanation of benefit statements to the custodial parent, substituted official, and the employee.

(4) Send the reimbursement to the custodial parent, legal guardian, or responsible agency for expenses paid by the custodial parent, legal guardian, or substitute official for which the child may be eligible under the plan.

(5) Nothing in this subsection shall be construed as requiring a group health plan, upon receipt of a medical support notice, to provide any type or form of benefit or option not otherwise provided under the group health plan except to the extent necessary to meet the requirements of a law relating to medical child support described in 42 U.S.C. § 1396g-1.

(g) The review of enrollment of a child for health insurance coverage in employer-based health coverage pursuant to this section following issuance of an order to require the noncustodial parent to provide the coverage shall be limited to a mistake of fact.

(h) An employer who fails to comply with the requirements set forth in this section may be subject to legal action. The employer may be held personally liable to the obligee for failure to withhold contributions for medical support, up to the amount of contributions which were not withheld, and in those cases, conditional and final judgment for the amounts to be withheld may be entered by a court and against the employer.






Chapter 22 - PROPERTY INSURANCE CONTRACTS.

Article 1 - Property Insurance Controls.

Section 27-22-1 - Insurance of building in name of less than all owners.

As to every insurance contract insuring any dwelling or other building and written in the name of less than all of the joint owners or tenants in common, with or without survivorship, if such joint tenants or tenants in common are husband and wife, it shall not be a defense against liability under the policy that all the joint owners or tenants in common were not named as the insured therein, nor will the amount due in event of loss be diminished on such account unless, by special endorsement of the policy, the insurer's liability is limited to the interest of the named insured.



Section 27-22-2 - Industrial fire insurance policies.

(a) Industrial fire insurance policies are policies issued by insurers writing fire and allied lines of insurance through agents operating on the debit agency system under which system a weekly or monthly collection percentage is paid based either on actual weekly or monthly premium collections or weekly or monthly increases of premium collections.

(b) No such policy, or such policies, covering any of the same subjects of insurance shall be issued which provides indemnity exceeding the limits set by the commissioner as to any one loss resulting from any, or all, of the hazards or perils insured against.

(c) No such policy shall be issued except upon a monthly or weekly premium payment basis. No discount for premiums paid in advance shall exceed five percent for premiums paid for six months in advance or 10 percent for premiums paid for 12 months in advance. In no event shall premiums be collected for more than 12 months in advance.






Article 2 - Property Insurance Clarity Act.

Section 27-22-20 - Short title.

This article shall be known and may be cited as the Property Insurance Clarity Act.



Section 27-22-21 - Policy and premium information be submitted to Department of Insurance.

(a) Each insurance company authorized to transact homeowners insurance business in the State of Alabama shall annually submit to the Alabama Department of Insurance, commencing on or before October 1, 2013, for homeowners insurance policies, computations of the total amount of direct incurred losses, the number of policies in force, and the direct earned premiums for the prior calendar year. The insurance company shall report the computations to the department by zip code. The information received by the department shall be aggregated across all insurance companies collectively and the aggregated totals shall be arranged by zip code. Homeowners insurance shall also include condominium insurance, dwelling fire policies, renters/tenants insurance, and mobile home/manufactured housing property insurance. Creditor-placed property insurance, condominium association insurance, and commercial insurance are excluded from this article.

(b) Based upon the information submitted to or otherwise gathered by the department, the department shall compile and post on the department website the aggregated total of the computations provided in subsection (a) by zip code for the prior calendar year.

(c) Each insurance company authorized to transact homeowners insurance business in the state shall annually submit to the department, commencing on or before October 1, 2013, computations of the direct incurred losses and the number of policies in force, by zip code, by calendar year for the prior calendar year, for each of the following perils:

(1) Fire.

(2) All wind/hail.

(3) All other perils.

(d) Each insurance company authorized to transact homeowners insurance business in the state shall submit to the department catastrophe wind/hail information pursuant to a data call by the department based on a specific catastrophic event.



Section 27-22-22 - Rate-making methodologies

The department shall also post on the department website a general description of the rate-making methodology that the department allows insurance companies to use in establishing their homeowners rates.



Section 27-22-23 - Submission of information and compilation of aggregate totals.

Commencing on October 1, 2013, each insurance company authorized to transact homeowners insurance business in this state shall provide the information required pursuant to subsection (a) of Section 27-22-21, commencing with the calendar year 2007. Voluntary submissions of the information required by subsection (a) of Section 27-22-21 for calendar years prior to 2007, may be submitted and shall be compiled and posted by the department in the same manner. Based upon the submitted information, the department shall compile aggregate totals, commencing with 2007, and post those aggregate totals on the department website pursuant to subsection (b) of Section 27-22-21.



Section 27-22-24 - Reporting requirements; waiver, modification, etc.; failure to comply.

(a) Upon written request of an insurance company, the commissioner may waive, modify, or extend for an additional time period, for good cause shown, the reporting requirements imposed by this article. The request shall demonstrate good cause for waiving, modifying, or extending the reporting requirements. Good cause may include, but is not limited to, the insurance company’s limited percentage of the total homeowners insurance market in this state, or the undue burden of compiling and reporting the computations, data, and other information required by this article due to the manner, format, or method in which the insurance company has stored the computations, data, or other information required.

(b) Any insurance company that fails to timely comply with the reporting requirements imposed by this article shall be given notice by the department of such failure and provided 90 days within which to comply. Any insurance company that fails to comply on or before the 90th day shall be fined two thousand five hundred dollars ($2,500) per month, by the department until the date of compliance. Any funds collected pursuant to this subsection shall be deposited into the State General Fund.

(c) The commissioner shall waive or modify the reporting requirements imposed by this article under Section 27-22-23 if an insurance company does not store the computations, data, or other information required; must materially upgrade, modify, redevise, or reprogram computer systems to provide the computations, data, or other information; or must significantly divert limited resources to provide the computations, data, or other information.



Section 27-22-25 - Confidentiality of information.

Any information reported to the department by an insurer pursuant to this article is considered a commercially valuable trade secret as defined in Section 8-27-2, and shall be confidential. However, once the information from all of the insurers is aggregated, then the department may provide such information in accordance with this article. The department, absent a court order, shall not release this confidential information. Notice of at least 10 business days shall be given to the applicable entity if such information is ordered to be provided by the department.






Article 3 - Alabama Homeowners Bill of Rights Act.

Section 27-22-40 - Purpose, intent, short title.

(a) The purpose of this article is to set forth the rights Alabama homeowners have with respect to their insurance policies and with insurance companies.

(b) It is the intent of this article to improve homeowners understanding of their policies and to better enable a policyholder to understand their coverages.

(c) This article shall be known and may be cited as the "Alabama Homeowners Bill of Rights Act."



Section 27-22-41 - Applicability; definitions.

(a) This article shall apply to all insurance companies authorized under a certificate of authority for property insurance and writing homeowners and other personal lines residential property insurance policies in the State of Alabama.

(b) For purposes of this article, the term "personal lines residential property insurance" shall include condominium insurance, dwelling fire policies that provide dwelling or contents coverage, renters/tenants insurance, and mobile home or manufactured home insurance. Creditor placed property insurance and condominium association or homeowner association property insurance is excluded from this article.



Section 27-22-42 - Policyholders Bill of Rights.

The following shall serve as the minimum standards to be followed by the Alabama Department of Insurance in exercising the department's powers and duties in regulating insurance companies pursuant to Chapter 12. The Department of Insurance and insurance companies shall post this list or an electronic link of this list on their respective websites. These standards include the following:

(1) Policyholders shall have the right to competitive pricing practices of insurers as prescribed by applicable federal or state insurance law and regulation.

(2) Policyholders shall have the right to insurance advertising and sales approaches that provide representative information on the policy in accordance with Chapter 12.

(3) Policyholders shall have the right to assurance that the insurance market in general and their insurance company in particular are financially stable as provided in Section 27-12-7.

(4) Policyholders shall have the right to receive service from licensed producers in accordance with Chapter 7, and to request the license status of an insurance company or producer.

(5) Policyholders shall have the right to a policy as prescribed in Chapter 14, to receive a complete policy, and to request a duplicate or replacement policy, if needed.

(6) Policyholders shall have the right to receive in writing from their insurance company the reason for any cancellation of coverage and a minimum number of days' notice of cancellation of coverage, subject to applicable federal or state insurance law and regulation.

(7) Policyholders shall have the right to cancel their policy and receive a refund of any unearned premium. If a policy was funded by a premium finance company, the unearned premium will be returned to the premium finance company to pay toward the policyholder's financing loan.

(8) Policyholders shall have the right to a written notification, at renewal, describing changes in their insurance contract language that are applicable to the renewal period.

(9) Policyholders shall have the right, in the event of a claim, to reject any settlement amount offered by the insurance company.

(10) Policyholders shall have the right to select their licensed contractor or vendor to repair, replace, or rebuild damaged property covered by the insurance policy.

(11) Policyholders shall have the right to file a written complaint against any insurance company with the Department of Insurance and to have that complaint reviewed by the Department of Insurance.

(12) Policyholders shall have the right to file a written complaint against any insurance producer with the Department of Insurance and to have that complaint reviewed by the Department of Insurance.



Section 27-22-43 - Outline of coverage and comprehensive policy checklist.

(a) No homeowners personal lines residential property coverage insurance policy shall be delivered or issued for delivery in this state unless an appropriate outline of coverage and comprehensive policy checklist have been delivered to the policyholder prior to issuance, within 30 days after issuance of the policy under separate cover, or included in the policy when issued or mailed. The comprehensive policy checklist shall contain a list of provisions and elements, whether or not they are included in the policy being issued, in a format that allows the insurer to indicate what is and what is not included in the policy being issued. The outline of coverage and comprehensive checklist shall provide information on the policy and may, but is not required to, include coverage by endorsement.

(b) To be in compliance with this section, an insurer may use an approved outline of coverage and comprehensive policy checklist, to be promulgated by the Alabama Department of Insurance. If a company wishes to create and use its own outline of coverage and comprehensive policy checklist, it must be approved by the Alabama Department of Insurance and include, at a minimum, the following:

(1) A brief description of the type of coverage provided in the policy, amount of coverage, and whether the coverage is replacement cost or actual cash value.

(2) A summary statement of the principal exclusions and limitations or reductions contained in the policy and any other limitations or reductions.

(3) A summary of any additional coverages provided through any rider or endorsement that accompanies the policy, amount of that coverage, and whether the coverage is replacement cost or actual cash value.

(c) In addition, an insurer must include the following language on the outline of coverage and comprehensive policy checklist:

"The following is an outline of coverage and comprehensive policy checklist of your insurance policy and is for informational purposes only. Alabama law prohibits this checklist from changing any provisions of the insurance contract which is the subject of this checklist. Any endorsement regarding changes in types of coverage, exclusions, limitations, reductions, deductibles, coinsurance, renewal provisions, cancellation provisions, surcharges, or credits is not included in this checklist, unless otherwise indicated. This checklist does not operate to expand coverage beyond the coverage provided in the policy. If there is a contradiction between this checklist and the policy, the terms of this policy govern.

"Policyholders should read their policy thoroughly. Policyholders should review their insurance policy annually with their insurance producer to ensure they are adequately covered."

(d) Also, as part of the outline of coverage and comprehensive policy checklist, an insurance company shall include a section of the document which contains a checklist of provisions, coverage, and exclusions offered within a policy, whether or not they have been included, or accepted, as part of the policy being issued, or considered. The comprehensive policy checklist shall include, at a minimum, the following:

(1) Property coverage for the principal premises shown in the declarations.

(2) Property coverage for other structures on the residence premises.

(3) Whether the principal premises and other structures are insured against the following perils:

a. Fire.

b. Lightning.

c. Explosion.

d. Wind and hail.

e. Flood.

f. Earthquake.

g. Collapse.

h. Mold.

i. Theft.

(4) Personal property and contents coverage and the amount of or percentage of coverage.

(5) Whether personal property and contents are insured against the following perils:

a. Fire.

b. Lightning.

c. Explosion.

d. Wind and hail.

e. Flood.

f. Earthquake.

g. Collapse.

h. Mold.

i. Theft.

(6) Whether the policy provides the following additional coverage:

a. Debris removal.

b. Loss assessment.

c. Additional living expenses.

d. Personal liability coverage.

e. Medical payments coverage.

f. Named windstorm deductible.

g. Building and ordinance or law coverage.



Section 27-22-44 - Cause of action

Any violation of this article or any provision therein shall be enforceable only by the Department of Insurance as provided herein. Nothing in this article shall be used to provide a basis for a private cause of action. This article does not operate to expand coverage beyond the coverage provided by the policy.



Section 27-22-45 - Violations and penalties.

The failure of an insurance company writing homeowners personal lines residential property coverage insurance policies in this state to comply with the material provisions of this article shall be a violation of the Unfair Trade Practices Act as set forth in Section 27-12-1 et seq. of the Alabama Insurance Code. Violation of the Unfair Trade Practices Act may subject the insurance company to the suspension or revocation of the Insurer's Certificate of Authority or the imposition of an administrative fine, or both.









Chapter 22A - PORTABLE ELECTRONICS INSURANCE.

Section 27-22A-1 - Definitions.

For purposes of this chapter, the following terms have the following meanings:

(1) COMMISSIONER. The Alabama Commissioner of Insurance.

(2) CUSTOMER. A person who purchases portable electronics or services.

(3) DEPARTMENT. The Alabama Department of Insurance.

(4) ENROLLED CUSTOMER. A customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics.

(5) LOCATION. Any physical location in the State of Alabama or any website, call center site, or similar location directed to residents of the State of Alabama.

(6) PORTABLE ELECTRONICS. Electronic devices that are portable in nature, their accessories and services related to the use of the device.

(7) PORTABLE ELECTRONICS INSURANCE. a. Insurance providing coverage for the repair or replacement of portable electronics which may provide coverage for portable electronics against any one or more of the following causes of loss: Loss, theft, inoperability due to mechanical failure, malfunction, damage, or other similar cause of loss.

b. Portable electronics insurance does not include:

1. A service contract governed by Chapter 32 of Title 8.

2. A policy of insurance covering a seller's or a manufacturer's obligations under a warranty.

3. A homeowner's, renters, private passenger automobile, commercial multi-peril, or similar policy.

(8) PORTABLE ELECTRONICS TRANSACTION. Either of the following:

a. The sale or lease of portable electronics by a vendor to a customer.

b. The sale of a service related to the use of portable electronics by a vendor to a customer.

(9) SUPERVISING ENTITY. A business entity that is a licensed insurer or insurance producer that is appointed by an insurer to supervise the administration of a portable electronics insurance program.

(10) VENDOR. A person in the business of engaging in portable electronics transactions directly or indirectly.



Section 27-22A-2 - Licensure of vendors.

(a) A vendor is required to hold a limited lines insurance producer license to sell or offer coverage under a policy of portable electronics insurance.

(b) A limited lines insurance producer license issued in accordance with this chapter shall authorize any employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the vendor engages in portable electronics transactions.

(c) The supervising entity shall maintain a registry of vendor locations which are authorized to sell or solicit portable electronics insurance coverage in this state. Upon request by the commissioner and with 10 days' notice to the supervising entity, the registry shall be open to inspection and examination by the commissioner during regular business hours of the supervising entity.

(d) Notwithstanding any other provision of law, a license issued in accordance with this section shall authorize the licensee and its employees or authorized representatives to engage in those activities that are permitted in this section.



Section 27-22A-3 - Requirements for sale of portable electronics insurance.

(a) At every location where portable electronics insurance is offered to customers, brochures or other written materials must be made available to a prospective customer which:

(1) Disclose that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy, or other source of coverage.

(2) State that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services.

(3) Summarize the material terms of the insurance coverage, including all of the following:

a. The identity of the insurer.

b. The identity of the supervising entity.

c. The amount of any applicable deductible and how it is to be paid.

d. Benefits of the coverage.

e. Key terms and conditions of coverage such as whether portable electronics may be repaired or replaced with similar make and model reconditioned or non-original manufacturer parts or equipment.

(4) Summarize the process for filing a claim, including a description of how to return portable electronics and the maximum fee applicable in the event the customer fails to comply with any equipment return requirements.

(5) State that an enrolled customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and the person paying the premium shall receive a refund or credit of any applicable unearned premium.

(b) Portable electronics insurance may be offered on a month to month or other periodic basis as a group or master commercial inland marine policy issued to a vendor of portable electronics for its enrolled customers.

(c) Eligibility and underwriting standards for customers electing to enroll in coverage shall be established for each portable electronics insurance program.



Section 27-22A-4 - Authority of vendors of portable electronics.

(a) The employees and authorized representatives of vendors may sell or offer portable electronics insurance to customers and shall not be subject to licensure as an insurance producer under this chapter provided that:

(1) The vendor obtains a limited lines license to authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to this section.

(2) The insurer issuing the portable electronics insurance either directly supervises or appoints a supervising entity to supervise the administration of the program including development of a training program for employees and authorized representatives of the vendors. The training required by this subdivision shall comply with all of the following:

a. The training shall be delivered to employees and authorized representatives of the vendors who are directly engaged in the activity of selling or offering portable electronics insurance.

b. The training may be provided in electronic form. However, if conducted in an electronic form the supervising entity shall implement a supplemental education program regarding the portable electronics insurance product that is conducted and overseen by licensed employees of the supervising entity.

c. Each employee and authorized representative shall receive basic instruction about the portable electronics insurance offered to customers and the disclosures required under Section 27-22A-3.

(3) No employee or authorized representative of a vendor of portable electronics shall advertise, represent, or otherwise hold himself or herself out as a nonlimited lines licensed insurance producer.

(b) Notwithstanding any other provision of law, employees or authorized representatives of a vendor of portable electronics shall not be compensated based primarily on the number of customers enrolled for portable electronics insurance coverage but may receive compensation for activities under the limited lines license which is incidental to their overall compensation.

(c) The charges for portable electronics insurance coverage may be billed and collected by the vendor of portable electronics. Any charge to the enrolled customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics or related services shall be separately itemized on the enrolled customer's bill. If the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services, the vendor shall clearly and conspicuously disclose to the enrolled customer that the portable electronics insurance coverage is included with the portable electronics or related services. Vendors billing and collecting such charges shall not be required to maintain such funds in a segregated account provided that the vendor is authorized by the insurer to hold such funds in an alternative manner and remits such amounts to the supervising entity within 60 days of receipt. All funds received by a vendor from an enrolled customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors may receive compensation for billing and collection services.



Section 27-22A-5 - Suspension or revocation of license.

If a vendor of portable electronics or its employees or authorized representative violates any provision of this section, the commissioner, after opportunity for hearing, which hearing may be waived, may do any of the following:

(1) Impose fines not to exceed five hundred dollars ($500) per violation or five thousand dollars ($5,000) in the aggregate for such conduct.

(2) Impose other penalties that the commissioner deems necessary and reasonable to carry out the purposes of this chapter, including:

a. Suspending the privilege of transacting portable electronics insurance pursuant to this section at specific business locations where violations have occurred.

b. Suspending or revoking the ability of individual employees or authorized representatives to act under the license.

c. Suspending or revoking the vendor's limited lines insurance producer license.



Section 27-22A-6 - Termination of portable electronics insurance.

Notwithstanding any other provision of law:

(1) An insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the policyholder and enrolled customers with at least 30 days' notice.

(2) If the insurer changes the terms and conditions, then the insurer shall provide the vendor policyholder with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating a change in the terms and conditions has occurred and a summary of material changes.

(3) Notwithstanding subdivision (1) of this section, an insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon 15 days' notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder.

(4) Notwithstanding subdivision (1) of this section, an insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy:

a. For nonpayment of premium.

b. If the enrolled customer ceases to have an active service with the vendor of portable electronics.

c. If an enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within 30 calendar days after exhaustion of the limit. However, if notice is not timely sent, enrollment shall continue notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer.

(5) Where a portable electronics insurance policy is terminated by a policyholder, the policyholder shall mail or deliver written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the enrolled customer at least 30 days prior to the termination.

(6) Whenever notice or correspondence with respect to coverage under a policy of portable electronics insurance is required pursuant to this section or is otherwise required by law, it shall be in writing and may be mailed or delivered to the vendor of portable electronics at the vendor's mailing address and to its affected enrolled customers' last known mailing addresses on file with the insurer. If mailed, the insurer or vendor of portable electronics, as the case may be, shall maintain proof of mailing in a form authorized or accepted by the United States Postal Service or other commercial mail delivery service. Alternatively, an insurer or vendor policyholder may comply with this subdivision by providing such notice or correspondence to a vendor or its affected enrolled customers, as the case may be, by electronic means. For purposes of this subsection, an enrolled customer's provision of an electronic mail address to the insurer or vendor of portable electronics, as the case may be, shall be deemed consent to receive notices and correspondence by electronic means. If accomplished through electronic means, the insurer or vendor of portable electronics, as the case may be, shall maintain proof that the notice or correspondence was sent.

(7) Notice or correspondence required by this section or otherwise required by law may be sent on behalf of an insurer or vendor, as the case may be, by the supervising entity appointed by the insurer.



Section 27-22A-7 - Application for license and fees.

(a) A sworn application for a license under this chapter shall be made to and filed with the department on forms prescribed and furnished by the commissioner.

(b) The application shall provide all of the following:

(1) The name, residence address, and other information required by the commissioner for an employee or officer of the vendor that is designated by the applicant as the person responsible for the vendor's compliance with the requirements of this chapter. However, if the vendor derives more than 50 percent of its revenue from the sale of portable electronics insurance the information noted above shall be provided for all officers, directors, and shareholders of record having beneficial ownership of 10 percent or more of any class of securities registered under the federal securities law.

(2) The location of the applicant's home office.

(c) Any vendor engaging in portable electronics insurance transactions on or before January 1, 2013, must apply for licensure within 90 days of the application being made available by the department. Any applicant commencing operations after January 1, 2013, must obtain a license prior to offering portable electronics insurance.

(d) The commissioner shall by regulation provide for the expiration date of licenses and for the biennial renewal of licenses issued pursuant to this chapter.

(e) Each vendor of portable electronics licensed under this chapter shall pay to the commissioner a fee as prescribed by the commissioner but in no event shall the fee exceed one thousand dollars ($1,000) for an initial portable electronics limited lines license and five hundred dollars ($500) for each renewal thereof. However, for a vendor that is engaged in portable electronics transactions at 10 or fewer locations in the state the fee shall not exceed one hundred dollars ($100) for an initial license and for each renewal thereof.

(f) Each vendor licensed in accordance with this chapter shall be considered to have performed acts equivalent to and constituting an appointment of the commissioner as the vendor's attorney to receive service of legal process issued against the vendor in this state upon causes of action arising within this state out of transactions under the license. The provisions of Section 27-7-29 applicable to nonresident insurance producers shall be applicable to vendors licensed in accordance with this chapter.






Chapter 23 - CASUALTY INSURANCE CONTRACTS.

Article 1 - General Provisions.

Section 27-23-1 - When insurer's liability absolute.

As to every contract of insurance made between an insurer and any insured by which such insured is insured against loss or damage on account of the bodily injury or death by accident of any person for which loss or damage such insured is responsible, whenever a loss occurs on account of a casualty covered by such contract of insurance, the liability of the insurer shall become absolute and the payment of the loss shall not depend upon the satisfaction by the insured of a final judgment against him for loss, or damage, or death occasioned by the casualty. No such contract of insurance shall be cancelled or annulled by any agreement between the insurer and the insured after the insured has become responsible for such loss or damage, and any such cancellation or annulment shall be void.



Section 27-23-2 - Rights of judgment creditors.

Upon the recovery of a final judgment against any person, firm, or corporation by any person, including administrators or executors, for loss or damage on account of bodily injury, or death or for loss or damage to property, if the defendant in such action was insured against the loss or damage at the time when the right of action arose, the judgment creditor shall be entitled to have the insurance money provided for in the contract of insurance between the insurer and the defendant applied to the satisfaction of the judgment, and if the judgment is not satisfied within 30 days after the date when it is entered, the judgment creditor may proceed against the defendant and the insurer to reach and apply the insurance money to the satisfaction of the judgment.






Article 2 - Cancellation of Automobile Liability Insurance.

Section 27-23-20 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) POLICY OF AUTOMOBILE LIABILITY INSURANCE. A policy delivered, or issued for delivery, in this state insuring a natural person as named insured or one or more related individuals, resident of the same household, and under which the insured vehicles therein designated are of the following types only:

a. A motor vehicle of the private passenger or station type that is not used as a public or livery conveyance for passengers nor rented to others; or

b. Any other four-wheel motor vehicle with a load capacity of 1,500 pounds or less which is not used in the occupation, profession, or business of the insured; provided, however, that this article shall not apply:

1. To policies of automobile liability insurance issued under an automobile assigned risk plan;

2. To any policy insuring more than four automobiles; nor

3. To any policy covering garage, automobile sales agency, repair shop, service station, or public parking place operation hazards and provided, further, that this article shall apply only to that portion of an automobile liability policy insuring against bodily injury and property damage liability and to the provisions therein, if any, relating to medical payments and uninsured motorists' coverage.

(2) NONPAYMENT OF PREMIUM. Failure of the named insured to discharge, when due, any of his obligations in connection with the payment of premiums on a policy of automobile liability insurance or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit.



Section 27-23-21 - Reasons for cancellation.

(a) No notice of cancellation of a policy of automobile liability insurance shall be effective unless it is based on one or more of the following reasons:

(1) Nonpayment of premium;

(2) The policy was obtained through a material misrepresentation;

(3) Any insured violated any of the terms and conditions of the policy;

(4) The named insured failed to disclose fully his motor vehicle accidents and moving traffic violations for the preceding 36 months if called for in the application;

(5) The named insured failed to disclose in his written application or in response to inquiry by his broker, or by the insurer or its agent information necessary for the acceptance or proper rating of the risk;

(6) Any insured made a false or fraudulent claim or knowingly aided or abetted another in the presentation of such a claim;

(7) Failure to maintain membership in any group or organization when such membership is a prerequisite to the purchase of such insurance;

(8) The named insured or any other operator who either resides in the same household or customarily operates an automobile insured under such policy:

a. Has within the 36 months prior to the notice of cancellation had his driver's license under suspension or revocation;

b. Is, or becomes, subject to epilepsy or heart attacks, and such individual does not produce a certificate from a physician testifying to his unqualified ability to operate a motor vehicle safely;

c. Has an accident record, conviction record (criminal or traffic), physical, mental, or other condition which is such that his operation of an automobile might endanger the public safety;

d. Has within the 36 months prior to the notice of cancellation been addicted to the use of narcotics or other drugs;

e. Uses alcoholic beverage to excess;

f. Has been convicted or forfeited bail during the 36 months immediately preceding the notice of cancellation for:

1. Any felony;

2. Criminal negligence resulting in death, homicide, or assault arising out of the operation of a motor vehicle;

3. Operating a motor vehicle while in an intoxicated condition or while under the influence of drugs;

4. Being intoxicated while in, or about, an automobile or while having custody of an automobile;

5. Leaving the scene of an accident without stopping to report;

6. Theft or unlawful taking of a motor vehicle;

7. Making false statements in an application for a driver's license; or

g. Has been convicted of or forfeited bail for three or more violations, within the 36 months immediately preceding the notice of cancellation, of any law, ordinance, or regulation limiting the speed of motor vehicle laws of any state, violation of which constitutes a misdemeanor, whether or not the violations were repetitions of the same offense or different offenses; or

(9) The insured automobile is:

a. So mechanically defective that its operation might endanger public safety;

b. Used in carrying passengers for hire or compensation; provided, however, that the use of an automobile for a car pool shall not be considered use of an automobile for hire or compensation;

c. Used in the business of transportation of flammables or explosives;

d. An authorized emergency vehicle;

e. Changed in shape or condition during the policy period so as to increase the risk substantially; or

f. Subject to an inspection law and has not been inspected or, if inspected, has failed to qualify.

(b) This section shall not apply to any policy of automobile liability insurance which has been in effect less than 60 days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy.



Section 27-23-22 - Effect of renewal.

Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.



Section 27-23-23 - Notice of cancellation - Time; reasons.

No notice of cancellation of a policy to which Section 27-23-21 applies shall be effective unless mailed or delivered by the insurer to the named insured at least 20 days prior to the effective date of cancellation; provided, however, that where cancellation is for nonpayment of premium, at least 10 days' notice of cancellation accompanied by the reason therefor shall be given. Unless the reason, or reasons, accompany or are included in the notice of cancellation, the notice of cancellation shall state, or be accompanied by a statement, that upon written request of the named insured, mailed or delivered to the insurer not less than 15 days prior to the effective date of cancellation, the insurer will specify the reason, or reasons, for such cancellation.



Section 27-23-24 - Notice of cancellation - Availability of assigned risk plan notification.

When a policy is cancelled other than for nonpayment of premium, the insurer shall notify the named insured of his possible eligibility for insurance through the automobile assigned risk plan. Such notice shall accompany, or be included in, the notice of cancellation and shall state that such notice of availability of the automobile assigned risk plan is given pursuant to this article.



Section 27-23-25 - Notice of cancellation - Proof of notice.

Proof of mailing of notice of cancellation or of reasons for cancellation to the named insured at the address shown in the policy shall be sufficient proof of notice.



Section 27-23-26 - Specification of reasons for cancellation upon insured's request.

Where the reason, or reasons, for cancellation do not accompany or are not included in the notice of cancellation, the insurer shall, upon written request of the named insured, mailed or delivered to the insurer not less than 15 days prior to the effective date of cancellation, specify in writing the reason, or reasons, for such cancellation. Such reasons shall be mailed or delivered to the named insured within five days after nonpayment of premium. This section shall apply only to a cancellation to which Section 27-23-21 applies.



Section 27-23-27 - Liability of insurer, etc., for statements, etc.

There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer, its authorized representative, its agents, its employees, or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation for any statement made by any of them in any written notice of cancellation, for the providing of information pertaining thereto, or for statements made or evidence submitted at the hearings conducted in connection therewith.



Section 27-23-28 - Applicability of article to nonrenewal.

Nothing in this article shall apply to nonrenewal.









Chapter 24 - SURETY INSURANCE CONTRACTS.

Section 27-24-1 - Applicability of chapter.

This chapter shall not apply to any bond or undertaking which is not by law required to be approved by any state, county, municipal, precinct, township, district, or other like office, officers, commissions, boards, and similar governing bodies, or by any judge, clerk, or register of any court of this state or to insurers engaged only in the business of becoming sureties on any such bond or undertaking.



Section 27-24-2 - Sole surety - Corporations.

Except as provided in Section 27-24-4, whenever any person or corporation is, or may be, required or permitted to execute bond or other undertaking, of whatsoever nature, with surety, or sureties, for the faithful discharge or performance of the duties of any state, county, municipal, precinct, township, district, or corporate office or position or of any position of public or private trust or employment for the faithful discharge or performance of any duty or for the doing or not doing of anything in such bond or undertaking specified or when any person or corporation is required or permitted to execute any bond or other undertaking, of whatsoever nature, with surety or sureties, in any judicial proceeding or as guardian, executor, administrator, receiver, assignee, or trustee, the court, officer, or person having authority or charged with the duty of approving such bond or undertaking may, if such bond or undertaking is otherwise sufficient, approve the same when executed by a corporation having the power or authority under its charter to become surety on such bond or undertaking as surety and having complied with the provisions of this title. The execution by any such corporation as surety of any such bond or undertaking shall be, in all respects, upon the approval and acceptance of such bond, a full and complete compliance with the requirements of any law, ordinance, rule, or regulation requiring that such bond or undertaking shall be executed by one surety, or by one or more sureties, or that such surety, or sureties, shall be residents of the state, or any county therein, or shall be householders or freeholders, or either or both, or shall possess any other qualification.



Section 27-24-3 - Sole surety - Mutual or reciprocal surety insurers.

An authorized mutual or reciprocal surety insurer which has and maintains a surplus over and above all of its liabilities of $500,000.00, upon meeting all of the requirements of this title, except as to capital stock, may become and be accepted as sole surety on bonds or undertakings required or permitted by the laws of this state or by the charters, ordinances, rules, and regulations of any county, municipal corporation, board, body, organization, or public officer; provided, however, that any such bond or undertaking executed by such insurer shall be nonassessable and shall not provide for any contingent liability.



Section 27-24-4 - Sole surety - Cosureties on bond of State Treasurer.

No such corporation or insurer shall, however, be accepted as sole surety on the bond of the State Treasurer but may become and be accepted as a cosurety with other persons or with other authorized surety insurers upon such bond, and in such event, its property or credit shall not be estimated to exceed $100,000.00.



Section 27-24-5 - Additional bond upon insolvency, etc., of surety.

If the authority of a surety insurer to transact business in this state is revoked or otherwise terminated upon the ground that the insurer is insolvent or cannot be safely accepted as surety upon bonds and undertakings mentioned in Section 27-24-2, it shall be the duty of any officer in this state authorized to approve official bonds, upon receiving the circular letter from the commissioner as provided for in subsection (c) of Section 27-3-22 or upon otherwise being informed of such revocation or termination, to require the principal in any such bond upon which such insurer has become surety to give an additional bond as provided by law.



Section 27-24-6 - Venue of actions on bonds or undertakings.

Any official bond or undertaking executed by a surety insurer may have an action maintained on it in the county of the residence of the principal or in which he resided at the time of the execution of the bond or undertaking, but actions by the state shall be brought in Montgomery County.



Section 27-24-7 - Estoppel of insurer to deny its power, etc.

No corporation or insurer having signed any such official bond or undertaking shall be permitted to deny its corporate or other power to execute such instrument or incur such liability in any proceedings to enforce liability against the insurer thereunder.



Section 27-24-8 - Rights and remedies of insurers.

Such an insurer as surety on any official bond, undertaking, or obligation is entitled to all the rights and remedies of other sureties on such instruments; and any insurer becoming surety on any bond or undertaking, as authorized by this chapter, shall have the same right to be relieved from further liability thereon or to require the principal to give new or additional bonds or undertakings as is conferred by law upon the other sureties on like bonds or undertakings.






Chapter 25 - TITLE INSURANCE.

Section 27-25-1 - Enjoining of certain acts; revocation of charter for violating same.

Repealed by Act 2001-496, §12, effective October 1, 2001.



Section 27-25-1.1 - Short title.

(a) This chapter shall be known and cited as the Alabama Title Insurance Act.

(b) The purpose of this chapter is to set forth certain definitions applicable to title insurance in this state and to provide further for the supervision of the business of title insurance transacted in this state.



Section 27-25-2 - Applicability of chapter.

(a) This chapter shall apply to all title insurers and title agents engaged in the business of title insurance in this state.

(b) Except as otherwise expressly provided in this chapter, except where the context otherwise requires, and except those provisions which are inconsistent with this chapter, the provisions of this title, the Alabama Insurance Code, which apply to title insurance and title insurance companies, shall continue to be applicable to the business of title insurance and title insurance companies. No amendment to this title that is enacted after October 1, 2001, that is inconsistent with the provisions of this chapter shall be applicable to the business of title insurance unless the amendment specifically states that it is to be applicable to the business of title insurance.



Section 27-25-3 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) ABSTRACT OF TITLE. A compilation or summary of all instruments of public record of whatever kind or nature which in any manner affect title to a specified parcel of real property.

(2) BUSINESS ENTITY. A domestic entity properly formed and existing under Title 10A.

(3) COMMISSIONER. The Commissioner of the Alabama Department of Insurance.

(4) INDIVIDUAL. A natural person.

(5) NAIC. The National Association of Insurance Commissioners, its subsidiaries and affiliates, and any successor thereof.

(6) OPINION OF TITLE. A written expression of the status of title, including, but not limited to, the validity or invalidity thereof, based upon an examination by an attorney at law, who is licensed to practice law in this state, of instruments of public record or an abstract thereof affecting title to a specified parcel of real property to ascertain the history and present condition of title to such real property as to its ownership and status with respect to liens, encumbrances, clouds, and defects.

(7) PERSON. An individual or business entity.

(8) PRELIMINARY REPORT, COMMITMENT, OR BINDER. Reports furnished in connection with an application or request for title insurance and are offers to issue a title insurance policy subject to certain requirements and exceptions stated in the report, commitment, or binder and such other matters as are incorporated by reference therein.

(9) PREMIUM. Fees charged for assuming liability and risk under a title insurance policy. For the purposes of this chapter, "premium" shall include any amount retained by or paid to an agent under an agreement between the agent and the title insurance company. For the purposes of this chapter, "premium" shall not include expenses for the performance of services such as abstracting, searching, and examining titles or obtaining a title opinion; fees for document preparation; fees for handling escrows, settlements, or closings; fees incurred to cure defects in the title; and fees incident to the issuance of a commitment to insure title or a title insurance policy, including, but not limited to, the costs of reinsurance.

(10) TITLE AGENT or AGENT. a. Any person who is authorized in writing by a title insurer to perform the following:

1. Solicit title insurance business.

2. Collect premiums.

3. Determine insurability in accordance with underwriting rules, standards, and guidelines prescribed by the title insurer.

4. Issue title insurance commitments, policies, or endorsements of the title insurer.

b. The term "title agent" or "agent" does not include the officers or employees of a title insurer.

c. The term "title agent" or "agent" does not include attorneys licensed by the Alabama State Bar. Licensed attorneys shall be exempt from any licensure or regulation pursuant to this chapter.

Notwithstanding the foregoing exemption or any other provision of law to the contrary, in order to be entitled to this exemption, an attorney shall be a member in good standing of the Alabama State Bar and is prohibited from charging any premium rate for any policy or contract of title insurance except in accordance with the filed premium rates that are in effect for the title insurer, which premium rates shall not be subject to rebate and the rebate of premiums to the insured is expressly prohibited.

d. Nothing in this chapter, including the exemption of licensed Alabama attorneys contained in paragraph c., is intended to, nor shall be deemed to, affect any action or activity by non-lawyers that is permitted under subsection (c) of Section 34-3-6.

(11) TITLE INSURANCE POLICY or POLICY. A contract insuring or indemnifying against loss or damage arising from any or all of the following existing on or before the date of the policy:

a. Defects in or liens or encumbrances on the insured title.

b. Unmarketability of the insured title.

c. Invalidity or unenforceability of liens or encumbrances on the property described in the policy.

d. Lack of priority of liens or encumbrances.

(12) TITLE INSURER or INSURER. A company organized under the laws of this state or licensed in this state for the purpose of transacting as insurer the business of title insurance, as defined in Section 27-5-10, and any foreign or alien title insurer licensed to be engaged in this state in the business of title insurance, as defined in Section 27-5-10.

(13) TITLE SEARCH or TITLE EXAMINATION. A search of the records in the office of the judge of probate in the county where the real property is situated through such period of time as is acceptable to the title insurer. The search of the public records relating to matters of title performed in connection with the issuance of a preliminary report, commitment, or binder shall be solely for the benefit of the title insurance company requested to issue its policy or policies of title insurance.



Section 27-25-4 - Title insurance agent; appointment; issuance of policies.

(a) No person shall act as a title insurance agent in this state unless licensed pursuant to this chapter. Nothing herein contained shall be construed to prevent a title insurer licensed to do business in this state, nor an employee thereof, from issuing a policy of title insurance in this state.

(b) Each title insurance agent acting on behalf of a title insurance company shall be appointed by the title insurance company in accordance with this chapter. The commissioner shall collect from the title insurer the fees set forth in Section 27-25-4.7 for each appointment. Nothing herein contained shall be construed to require the issuance of an appointment as described in this subsection to a title insurer licensed to do business in this state, nor an employee thereof, for the purpose of issuing a policy of title insurance in this state.

(c) Unless a later date is specifically authorized by the title insurer for a particular transaction or unless the title insurance commitment specifies a time for which it is effective or such commitment is renewed or extended by the title insurer, the title agent shall issue to the insured the policy or policies of title insurance for which a premium has been collected within 60 days from the effective date of the policy or in the case of a title insurance commitment having been issued, within 60 days after the satisfaction of all requirements and conditions set out in the commitment in accordance with the title insurer's underwriting guidelines. For the purpose of this subsection, the effective date of the policy is defined as the date and time the instrument conveying the interest to be insured is recorded unless the policy to be issued is insuring the interest of the proposed insured by virtue of an instrument recorded in the real property records prior to the time the request or order for title insurance is placed.

(d) The name and license number of the title insurance agent shall be printed or legibly written by hand underneath his or her signature on each commitment, title insurance policy, and endorsement to a title insurance policy.



Section 27-25-4.1 - Title agent qualifications.

(a) The commissioner may contract with non-governmental entities, including NAIC, to perform any ministerial functions, including the collection of fees and data, related to licensing that the commissioner may deem appropriate. The commissioner may require that license applications, license renewal applications, notices of appointments and appointment terminations, and supporting documentation be filed and all required fees and charges be paid electronically through systems operated or maintained by the non-governmental entities.

(b) An individual applying for a title insurance agent license shall apply to the commissioner on the appropriate NAIC Uniform Individual Application and declare under penalty of suspension, revocation, or refusal of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual:

(1) Is at least 19 years of age.

(2) Is a bona fide resident and citizen of this state or is a full-time employee of a duly licensed title insurance agent whose principal place of business is physically located in this state.

(3) Has not committed any act that is a ground for probation, suspension, revocation, or refusal of license as set forth in Section 27-25-4.5.

(4) Has completed the prelicensing course of study for title insurance as required in Section 27-25-4.3.

(5) Has successfully passed the examination for title insurance as required in Section 27-25-4.3.

(6) Has paid the fees set forth in Section 27-25-4.7.

(c) A business entity applying for a title insurance agent license shall apply to the commissioner on the appropriate NAIC Uniform Business Entity Application and declare under penalty of suspension, revocation, or refusal of the license that the statements made in the application are true, correct, and complete to the best of the business entity's knowledge and belief. Before approving the application, the commissioner shall find that the business entity:

(1) Is a domestic entity properly formed and existing under Title 10A and whose principal place of business is physically located in this state.

(2) Has designated an individual title insurance agent licensed in this state as responsible for the business entity's compliance with this chapter and with the insurance laws, rules, and regulations of this state.

(3) Has not committed an act that is a ground for probation, suspension, revocation, or refusal of license as set forth in Section 27-25-4.5.

(4) Has paid the fees set forth in Section 27-25-4.7.

(d) The commissioner may require any documents reasonably necessary to verify the information contained in the application.



Section 27-25-4.2 - License; license renewal; name or address change.

(a) Unless denied licensure pursuant to Section 27-25-4.5, a person who meets the requirements of Sections 27-25-4.1 and 27-25-4.3 shall be issued a title insurance agent license.

(b) A title insurance agent license must be initially renewed in accordance with a schedule prescribed by the commissioner and shall thereafter be subject to renewal on a biennial basis. A renewal shall be effected by submitting a renewal application, by paying the fee for renewal set forth in Section 27-25-4.7, and by meeting the requirements for renewal, including any applicable continuing education requirements, before the due date for renewal. A license expires if not renewed by the due date for renewal.

(c) Within the first 30 days following the date a title insurance agent license expires, a reinstatement retroactive to the expiration date shall be effected by submitting a renewal application, by paying the renewal fee plus the late fee set forth in Section 27-25-4.7, and by meeting the other requirements for renewal including any applicable continuing education requirements.

(d) After the first 30 days following the date a title insurance agent license expires, but within 12 months after the expiration date, the license may be reinstated effective as of the reinstatement by submitting a renewal application, by paying a fee of double the renewal fee set forth in Section 27-25-4.7, and by meeting the other requirements for renewal including any applicable continuing education requirements.

(e) After a title insurance agent license has been expired for 12 months, the person shall reapply pursuant to Section 27-25-4.1 to become licensed.

(f) A title insurance agent who is unable to comply with license renewal procedures and requirements due to military service, long-term medical disability, or some other extenuating circumstance may request a waiver, a waiver of an examination requirement, fine, or other sanction imposed for failure to comply with renewal procedures.

(g) The license shall contain the licensee's name, address, personal identification number, the date of issuance and expiration, and any other information the commissioner deems necessary.

(h) The title insurance agent shall inform the commissioner of a change in legal name or address within 30 days of the change in a manner prescribed by the commissioner. Failure to timely inform the commissioner of a change in legal name or address shall result in a penalty of fifty dollars ($50). If the penalty is not paid within 30 days after notice of the penalty assessment, the license shall be suspended until the penalty is paid.



Section 27-25-4.3 - Prelicensing course and examination.

(a)(1) Every individual subject to the examination required in subsection (b) shall first complete a prelicensing course consisting of 20 classroom hours or equivalent individual instruction on the general principles of title insurance, the duties and responsibilities of a title insurance agent, and the title insurance laws and regulations of this state. The course shall be taught only by those educational institutions, title insurers, or title insurance trade organizations which hold written authority from the commissioner.

(2) The prelicensing course must have been completed within 12 months before the date of the examination as shown on the certificate furnished by the prelicensing course provider.

(3) Every prelicensing course provider shall apply annually for the continued authority to issue certificates of completion under rules and regulations to be prescribed by the commissioner.

(4) At the time of initial approval and annually thereafter, the commissioner shall collect from each prelicensing course provider the fee set forth in Section 27-25-4.7. Public institutions shall be exempt from paying the fee but shall otherwise be subject to the rules and regulations applicable to other providers.

(b)(1) An individual intending to apply for a title insurance agent license shall first pass a written examination unless exempt pursuant to subsection (c).

(2) The examination shall test the knowledge of the individual concerning title insurance, the duties and responsibilities of a title insurance agent, and the insurance laws of this state. Examinations required by this section shall be developed and conducted under rules prescribed by the commissioner.

(3) Each individual applying for an examination shall furnish a certificate of completion of the prelicensing course from an authorized prelicensing course provider and pay a nonrefundable examination fee pursuant to Section 27-25-4.7.

(4) The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations and collecting the nonrefundable fee prescribed by the commissioner, in which case the fees approved by the commissioner for the examinations may be paid directly to the outside testing service, and the fee shall be in lieu of, but not in excess of, the fees for the examination set forth in Section 27-25-4.7.

(5) An individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

(6) No individual who has taken and failed to pass two examinations given pursuant to this section shall be entitled to take any further title insurance agent examinations until after the expiration of three months from the date of the last examination which the individual failed to pass. If the individual thereafter fails to pass the examination after two more attempts, the individual shall not be eligible to take any further title insurance agent examinations until after the expiration of six months from the date of the last unsuccessful examination. An examination fee shall be paid for each and every examination.

(c) An individual shall be exempt from the examination requirement of subsection (b) only as follows:

(1) If, within 90 days after January 1, 2013, the applicant can establish to the satisfaction of the commissioner that for a period of at least five years preceding January 1, 2013, the applicant has been an authorized signatory to commitments, title insurance policies, and endorsements to title insurance policies issued by the title insurance agent on behalf of a title insurer properly authorized to conduct the business of title insurance in this state.

(2) If the individual was previously licensed as a title insurance agent in this state after having passed the examination required by subsection (b) or being exempt from the examination under subdivision (1), this exemption is available only if the application is received within 12 months of the cancellation of the applicant's previous license in this state and if, at the time of cancellation, the applicant was in good standing in this state.



Section 27-25-4.4 - Continuing education.

(a) An individual who holds a title insurance agent license shall satisfactorily complete a minimum of 24 hours of continuing education courses as may be approved by the commissioner, of which three hours shall be in ethics, reported to the commissioner on a biennial basis in conjunction with the license renewal cycle.

(b) This section shall not apply to licensees not licensed for one full year prior to the end of the applicable continuing education biennium.

(c) Only continuing education courses and providers approved by the commissioner shall be used to satisfy the continuing education requirements of this section. Continuing education providers and courses shall be subject to the same requirements and fees set forth in Chapter 8A.

(d) The commissioner shall prescribe the number of hours of continuing education credit for each continuing education course approved. Continuing education courses submitted in accordance with a reciprocal agreement the commissioner enters with other states shall be approved according to the provisions of the reciprocal agreement.

(e) If a continuing education course requires successful completion of a written examination, no continuing education credit shall be given to licensees who do not successfully complete the written examination.

(f) An individual teaching any approved continuing education course shall qualify for the same number of hours of continuing education credit as would be granted to a licensee taking and satisfactorily completing the course.



Section 27-25-4.5 - License denial, non-renewal, or revocation.

(a) The commissioner may place on probation, suspend, revoke, or refuse to issue or renew the license of a title insurance agent or may levy a civil penalty pursuant to subsection (d), or any combination of these actions, for any one or more of the following causes:

(1) Providing incorrect, misleading, incomplete, or materially untrue information in the license application.

(2) Violating any insurance laws, rules, subpoena, or order of the commissioner.

(3) Obtaining or attempting to obtain a license through misrepresentation or fraud.

(4) Improperly withholding, misappropriating, or converting any monies or properties received in the course of acting as a title insurance agent or in otherwise doing insurance business in this state or elsewhere.

(5) Intentionally misrepresenting the terms of an actual title insurance contract.

(6) Having been convicted of a felony.

(7) Having admitted or been found to have committed any insurance unfair trade practice or fraud.

(8) Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility, in the course of acting as a title insurance agent or otherwise in the conduct of business in this state or elsewhere.

(9) Having a title insurance agent license or its equivalent, or an insurance producer license or its equivalent, suspended, revoked, or refused in any other state, province, district, or territory.

(10) Forging another's name to any document related to a title insurance transaction.

(11) Cheating, including improperly using notes or any other reference material, to complete an examination for a license.

(b) In the event that action by the commissioner is to refuse application for licensure or renewal of an existing license, the commissioner shall notify the applicant or licensee in writing, advising of the reason for the refusal. The applicant or licensee may make written demand upon the commissioner within 30 days for a hearing before the commissioner to determine the reasonableness of the refusal. The hearing shall be held pursuant to Chapter 2.

(c) The license of a business entity may be placed on probation, suspended, or revoked if the commissioner finds, after a hearing, that an individual licensee's violation occurred while acting on behalf of or representing the business entity and that the violation was known or should have been known by one or more of the business entity's partners, officers, or managers and that the violation was neither reported to the commissioner nor was corrective action taken in relation thereto.

(d) In the absence of a greater fine specifically provided elsewhere in this title, and in addition to or in lieu of an applicable probation, suspension, revocation, or refusal, a person, in the sole discretion of the commissioner after a hearing, may additionally be subject to a civil fine in an amount not to exceed ten thousand dollars ($10,000) per violation.

(e) The commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this chapter or elsewhere in this title against any person who is under investigation for or charged with a violation of this chapter or this title even if the person's license or registration has been surrendered or has expired by operation of law.



Section 27-25-4.6 - Fingerprints.

(a) In order to make a determination of title insurance agent license eligibility, the commissioner may require fingerprints of initial applicants for a title insurance agent license, and the fingerprints and the fee required to perform the criminal history record checks shall be submitted to the Alabama Department of Public Safety and the Federal Bureau of Investigation (FBI) for state and national criminal history record checks.

(b) The commissioner shall require a criminal history record check on each initial applicant for title insurance agent license pursuant to this section. The commissioner shall require each applicant to submit a full set of fingerprints, including a scanned file from a hard copy fingerprint, to allow the commissioner to obtain and receive national criminal history records from the FBI Criminal Justice Information Services Division.

(c) The commissioner may contract for the collection, transmission, and resubmission of fingerprints required pursuant to this section, and the fee for collecting, transmitting, and retaining fingerprints shall be payable directly to the contractor by the applicant. The commissioner may agree to a reasonable fingerprinting fee to be charged by the contractor, and both the contractor's fee and the fee required to perform the criminal history check shall be collected from the applicant by the contractor.

(d) The criminal history record information may be submitted to the commissioner instead of the Alabama Department of Public Safety.

(e) The commissioner shall treat and maintain an applicant's fingerprints and any criminal history record information obtained pursuant to this section as confidential and shall apply security measures consistent with the Criminal Justice Information Services Division of the Federal Bureau of Investigation standards for the electronic storage of fingerprints and necessary identifying information and limit the use of records solely to the purposes authorized in this section. The fingerprints and any criminal history record information shall not be subject to subpoena, other than one issued in a criminal action or investigation, and shall be confidential.

(f) The commissioner, by regulation, may provide for the delayed enforcement of this section for up to 24 months from April 8, 2014, to allow for delayed implementation.



Section 27-25-4.7 - Fees.

(a) The Commissioner of Insurance shall collect in advance the following fees:

(1) Title insurance agent licenses:

a. Individuals:

1. Application fee (for filing of initial application for license) ..............................$20

2. License fee (for issuance of original license and each biennial renewal) .....................$40

b. Business entities:

1. Application fee (for filing of initial application for license) .............................$20

2. License fee (for original license and each biennial renewal) ................................$100

c. Examination fee, an amount set by the commissioner not to exceed........................$100

d. Late renewal fee, to be paid by each title insurance agent failing to make a timely renewal of license.............$50

(2) Title insurance agent appointment fee:

a. Filing notice of appointment ...........................................$30

b. Annual continuation of appointment ................................$10

(3) Prelicensing course provider fee (for filing initial application for authority and annual renewal) an amount set by the commissioner not to exceed ........$100

(b) The fees specified in subsection (a) shall be deposited in the State Treasury and credited to the Insurance Department Fund.



Section 27-25-4.8 - Implementation.

(a) The commissioner, by rule pursuant to Chapter 2, may provide for the implementation of the requirements of this chapter.

(b) Each title insurance agent certificate of authority in force prior to January 1, 2013, shall be issued a replacement title insurance agent license and appointment upon payment of the annual fee in the amount set forth in Section 27-25-4 prior to January 1, 2013. A replacement title insurance agent shall be authorized to continue to issue title insurance policies in the same manner as permitted in Section 27-25-4 prior to January 1, 2013.

(c) A replacement title insurance agent license issued in accordance with subsection (b) shall be valid for six months, during which time the person shall satisfy the requirements for a title insurance agent license pursuant to Sections 27-25-4.1 and 27-25-4.3 or the replacement license shall thereupon expire and be canceled. The appointment issued in accordance with subsection (b) shall be transferred to the title insurance agent license when the license is issued.

(d) The commissioner may stagger the renewal periods of title insurance agents over the first two calendar years following January 1, 2013. Certain licensees may be required to renew for one year at half of the biennial fee and continuing education requirements otherwise required under this chapter.

(e) The commissioner may provide for the delayed enforcement of Section 27-25-4.3, regarding examinations, Section 27-25-4.4, regarding continuing education, and Section 27-25-4.6, regarding fingerprinting, for up to 24 months following January 1, 2013, to allow for implementation.

(f) If the enforcement of the examination requirement of Section 27-25-4.3 is delayed as authorized in subsection (e), the commissioner may issue a temporary title insurance agent license to an applicant who is otherwise qualified except as to the prelicensing course and examination requirements of Section 27-25-4.3. A temporary license may be renewed once in accordance with the renewal schedule established by the commissioner as provided in subsection (d). A temporary license shall not be valid for a period of time exceeding three months following implementation of the examination requirement.



Section 27-25-5 - Duties of title insurer, etc.

No preliminary report, commitment, binder, policy, or contract of title insurance shall be issued until and unless the title insurer or the person or agent issuing the title insurance policy on behalf of the title insurer has performed any of the following:

(1) Caused to be conducted a search or examination of the title as defined in this chapter.

(2) Obtained an abstract of title.

(3) Obtained an opinion of title.



Section 27-25-6 - Companies to file rates.

(a) Every title insurer shall file with the commissioner its schedule of premium rates and every modification of any premium rate that it proposes to use in this state. The premium rates shall not be subject to rebate and the rebate of premiums to the insured are expressly prohibited. If a reissue premium rate is filed by an insurer, an insured may receive reissue credit only when the insured physically produces the prior title insurance policy, including schedules associated therewith, issued by a title insurer licensed to be engaged in the business of title insurance in this state. A title insurer that has not filed its premium rates pursuant to the provisions hereof shall not engage in the business of title insurance until such time as its premium rates are filed. No person, title insurer, agency, or agent shall charge any premium rate for any policy or contract of title insurance except in accordance with the filed premium rates which are in effect for the title insurer as provided in this section.

(b) Every premium rate filing by a title insurer shall state the effective date thereof and shall indicate the character and extent of the coverage contemplated. The commissioner shall determine the form, manner, and detail of premium rate filings required in this section. No premium rate filing shall provide for the negotiation or bidding of the rate to be charged for a policy insuring an interest in real property in this state.

(c) Before the expiration of 60 days after the receipt of a premium rate filing by a title insurer, the commissioner shall determine the fairness and justness of all such filings and shall also notify the title insurer of any disapproval of the premium rate filing.

(d) Any premium rate filed may be used or charged after the expiration of 60 days from the date of filing in the office of the commissioner, unless the commissioner has issued notice of the commissioner's prior written disapproval thereto within the time period.

(e) A notice of written disapproval by the commissioner shall set forth the reasons therefor and shall state that a hearing will be granted within 30 days after request in writing by the title insurer. The commissioner or his or her designee shall have the power to administer oaths, to require the appearance of and examine any person under oath, and to require the production of books, records, or papers relevant to the inquiry upon the commissioner's or the designee's own initiative or upon the request of any interested insurer.



Section 27-25-7 - Notice of availability of owner's title insurance.

(a) In connection with any transaction involving the purchase or sale of a fee simple or possessory interest in real property in this state, the title insurer shall obtain or cause its agent to obtain, at or before the closing of settlement and disbursement of any funds, a statement in writing from the purchaser acknowledging that the purchaser has received a notice that owner's title insurance may be available to the purchaser in accordance with the underwriting guidelines of the title insurer and that the purchaser does or does not desire to purchase owner's insurance coverage. The written notice of availability of owner's title insurance shall contain all of the following:

(1) The address or legal description of the property.

(2) A disclosure that owner's title insurance may be available in accordance with the underwriting guidelines of the title insurer and the premium therefor.

(3) A space to indicate the desire of the purchaser to either acquire or decline owner's title insurance.

(4) The date the notice is executed by the purchaser.

(5) The signature of the purchaser or purchasers.

(b) In the event that the notice required in this section is not obtained from the purchaser at or before the closing of settlement and disbursement of any funds, the omission may be cured by the title agent or title insurer at any time subsequent to the closing of settlement but prior to actual or constructive notice of a claim or possible claim against the title of the real estate which was the subject of the settlement by sending a certified letter, return receipt requested, to the last known address of the purchaser, which includes the notification required in this section.

(c) The notification provided by this section shall not be required in any of the following transactions:

(1) A judicial or nonjudicial foreclosure.

(2) A sale pursuant to a decree of any court.

(3) A tax sale.

(4) A transfer evidenced by a deed upon which a recording or deed tax is not payable as provided by law.

(5) Any transaction in which the purchaser has elected to obtain owner's title insurance or wherein the seller has elected or is required by contract to provide owner's title insurance to the purchaser.

(6) Any transaction that conveys a security interest in property of an existing owner.



Section 27-25-8 - Rules and regulations.

The commissioner shall adopt rules and regulations for the purpose of implementing the provisions of this chapter in accordance with the Alabama Administrative Procedure Act.



Section 27-25-9 - Violations; enforcement of chapter; penalties.

(a) Each individual transaction which is in violation of this chapter or which does not otherwise conform to the requirements of this chapter shall be considered a violation.

(b) This chapter shall be enforceable only by the commissioner and does not create any private cause of action or other private legal recourse.

(c) The commissioner may, in his or her discretion and upon good cause shown, revoke the certificate of authority of a title agent, revoke the license issued to a title insurer, or impose a fine in an amount not to exceed five hundred dollars ($500) for each violation of this chapter or of any rule or regulation promulgated under this chapter. No title insurer shall pay, directly or indirectly, any portion of a fine imposed on any agent of the title insurer. In addition, the commissioner may impose a fine in an amount not to exceed five thousand dollars ($5,000) per violation upon a finding that an agent or an insurer willfully or intentionally deviated from the filed rates for that insurer. Any fine collected by the commissioner shall be deposited into the State General Fund.

(d) If, from any examination of a title insurer, the commissioner finds that a title insurer is violating any of the provisions of Section 34-3-7, the commissioner shall so certify his or her findings in writing to the Attorney General, and the Attorney General shall forthwith bring an action in a court of competent jurisdiction in the State of Alabama to permanently enjoin the commission of such acts by the title insurer. If the title insurer violates any of the provisions of such an injunction, the Attorney General shall forthwith bring an action in such a court to revoke the corporate charter of the title insurer, if a domestic entity, or the license to conduct business in this state of the title insurer, if a foreign or alien entity.



Section 27-25-10 - Construction of chapter.

This chapter shall not be interpreted or construed as regulating or attempting to regulate the practice of law.






Chapter 26 - MEDICAL LIABILITY INSURANCE.

Article 1 - General Provisions.

Section 27-26-1 - Definitions.

For purposes of this chapter, the following words and phrases shall have the respective meanings ascribed by this section:

(1) MEDICAL PRACTITIONER. Anyone licensed to practice medicine or osteopathy in the State of Alabama, engaged in such practice, and shall include medical professional corporations, associations, and partnerships.

(2) DENTAL PRACTITIONER. Anyone licensed to practice dentistry in the State of Alabama, engaged in such practice, and such term includes professional dental corporations, associations, and partnerships.

(3) MEDICAL INSTITUTION. Any licensed hospital, or any physicians' or dentists' offices or clinics containing facilities for the examination, diagnosis, treatment, or care of human illnesses.

(4) PROFESSIONAL CORPORATION. Any medical or dental professional corporation or any medical or dental professional association.

(5) PHYSICIAN. Any person licensed to practice medicine in Alabama.

(6) DENTIST. Any person licensed to practice dentistry in Alabama.

(7) HOSPITAL. Such institutions as are defined in Section 22-21-20 as hospitals.

(8) OTHER HEALTH CARE PROVIDERS. Any professional corporation or any person employed by physicians, dentists, and hospitals who are directly involved in the delivery of health care services.

(9) MEDICAL LIABILITY. A finding by a judge, jury, or arbitration panel that a physician, dentist, medical institution, or other health care provider did not meet the applicable standard of care and that such failure was the proximate cause of the injury complained of, resulting in damage to the patient.

(10) BOARD. The board of directors of the joint underwriting association created by Section 27-26-22.



Section 27-26-2 - Purpose of chapter.

It is hereby declared by the Legislature of the State of Alabama that the availability of medical liability insurance at reasonable rates for the medical profession, medical institutions, and other health care providers is essential to provide adequate health services to the people of Alabama, and without such insurance, medical services by the medical profession may be curtailed, and that while the need for such insurance is increasing, availability is limited and likely to become increasingly so, unless remedial legislation is enacted. The Legislature further finds and declares that by reason of complicated and highly technical medical concepts, and the existence of sophisticated medical techniques, decisions with respect to optional procedures of diagnosis and treatment have become increasingly complex and are necessarily made on the basis of professional judgment, on which opinions may and often will reasonably vary. It is the purpose of this chapter to insure that the citizens of the State of Alabama are able to receive necessary health services by providing an environment in which the medical profession can be assured of medical liability insurance coverage and be afforded reasonable protection against personal liability for consequences proximately resulting from decisions with respect to diagnosis and treatment arrived at in the bona fide exercise of professional judgment.



Section 27-26-3 - When sale condition of doing business in state.

Any insurance company writing casualty insurance in the State of Alabama which sells medical liability insurance in other states must make medical liability insurance available to Alabama physicians, hospitals, and other health care providers as a condition of doing business in Alabama.



Section 27-26-4 - Annual reports of carriers.

All insurance carriers writing medical liability insurance policies shall be required to make annual reports of the number of claims and cost incurred to the commissioner on such forms and in such manner as the commissioner may require.



Section 27-26-5 - Reports of judgments and settlements; confidentiality; penalty.

(a) Any insurance company which sells medical liability insurance to Alabama physicians or their professional corporations or professional associations, or to hospitals or other health care providers shall be required to report to the state licensing agency which issues the license of the physician, hospital, or other health care provider any final judgment or any settlement in or out of court resulting from a claim or action for damages for personal injuries caused by an error, omission, or negligence in the performance of professional services with or without consent rendered by its policyholder within 30 days after entry of a judgment in court or agreement to settle a claim in or out of court.

(b) The report rendered to the appropriate state agency shall consist of the name of the policyholder, or if the policyholder is a professional corporation or professional association, the name of the physician or physicians against whom the claim was made, the name of the claimant, a summary of the allegations made in the lawsuit, the injuries incurred by the claimant, and the terms of the judgment or settlement.

(c) The report rendered pursuant to the requirements of this section, and any and all information, interviews, reports, statements, memorandum, or other documents produced by the licensing board as a result of any investigation of the subject matter of the report are declared to be privileged and confidential. All such records, reports, proceedings, or other documents and any findings, conclusions, recommendations, or actions of the licensing board shall be confidential and shall not be public records nor available for court subpoena or for discovery proceedings. Nothing contained herein shall apply to records made in the regular course of business of a physician, hospital, or other health care provider and information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in civil proceedings merely because they were presented to or considered by the licensing board.

(d) The failure to make the reports required by this section within the time periods which are provided shall be punishable under Section 27-1-12.






Article 2 - Joint Underwriting Association.

Section 27-26-20 - Purpose.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-21 - Creation; composition.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-22 - Board of directors.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-23 - Powers and duties generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-24 - Cooperation with board and policyholders.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-25 - Plan of operation.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-26 - When underwriting operations commenced.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-27 - Stabilization reserve fund - Generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-28 - Stabilization reserve fund - Charge.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-29 - Recoupment of shares of deficit.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-30 - Holding in trust and investing of funds.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-31 - Insufficiency of funds.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-32 - Application for coverage.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-33 - Policies generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-34 - Issuance of policy.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-35 - Cancellation of policies.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-36 - Rating plans.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-37 - Proration of participation in writings, expenses, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-38 - Annual statements.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-39 - Examination of association's affairs.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-40 - Liability for statements made during proceedings, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-41 - Effect of public officer's or employee's membership on board or directors of fund.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-42 - Appeal to commissioner.

Repealed by Act 2015-70 effective April 21, 2015.



Section 27-26-43 - Judicial review of commissioner's orders.

Repealed by Act 2015-70 effective April 21, 2015.









Chapter 27 - ORGANIZATION AND CORPORATE PROCEDURES OF STOCK AND MUTUAL INSURERS.

Section 27-27-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) STOCK INSURER. An incorporated insurer with capital divided into shares and owned by its stockholders.

(2) DOMESTIC MUTUAL INSURER. An incorporated insurer without capital stock and the governing body of which is elected as provided in this chapter.



Section 27-27-2 - Applicability of chapter.

This chapter shall apply only to domestic stock insurers and domestic mutual insurers; except, that:

(1) Sections 27-27-4 through 27-27-14, relative to sale of securities or other financing of insurers or insurance operations, and subsection (b) of Section 27-27-24 shall also apply as to foreign and alien insurers; and

(2) This chapter shall be applicable as to mutual aid associations as stated in Chapter 30 of this title and as to fraternal benefit societies as stated in Chapters 34 and 35 of this title.



Section 27-27-3 - Power of domestic insurers to indemnify directors, etc.

Without limiting the powers and authorities of domestic insurers, as provided in Section 27-27-61, a domestic insurer shall have the power and is hereby authorized to indemnify any director, officer, or employee, or former director, officer, or employee of the corporation, or any person who may have served at its request as a director or officer of another corporation in which it owns shares of capital stock or of which it is a creditor against expenses actually and reasonably incurred by him in connection with the defense of any action or proceeding, civil or criminal, in which he is made a party by reason of being, or having been, such director or officer, except in relation to matters as to which he shall be adjudged in such action or proceeding to be liable for negligence or misconduct in the performance of duty to the corporation and to make any other indemnification that shall be authorized by the articles of incorporation or by any bylaw or resolution adopted by the shareholders after notice or as may be authorized under any other statute of this state dealing with the right of a corporation to indemnify officers, directors, and employees or to purchase insurance for such indemnification.



Section 27-27-4 - Solicitation permit - Requirement.

(a) No person forming, or proposing to form, in this state or secure funds in this state for the financing of an insurer, or insurance holding corporation or stock corporation to finance an insurer or corporation to be attorney-in-fact for a reciprocal insurer or a syndicate, association, firm, partnership, or organization for any such purposes, whether domestic or foreign, shall advertise or solicit or receive any funds, subscription, or membership on account thereof in this state except as authorized by a currently effective solicitation permit issued by the commissioner, in addition to complying with other applicable provisions of the law.

(b) Any person violating this section shall, upon conviction thereof, be subject to a fine of not more than $10,000.00 or imprisonment for not more than 10 years, or by both such fine and imprisonment.

(c) Any insurer violating this section, in addition to any other penalties provided by law, shall be forever barred from being authorized to transact insurance in this state.



Section 27-27-5 - Solicitation permit - Application.

To apply for a solicitation permit, the person shall:

(1) File with the commissioner a request therefor showing:

a. Name, type and purpose of insurer, corporation, syndicate, association, firm, partnership, or organization formed or proposed to be formed;

b. Names, addresses, business background, and qualifications of each person associated, or to be associated, in the enterprise or in the formation of the proposed insurer, corporation, syndicate, association, firm, partnership, or organization;

c. Full disclosure of the terms of all pertinent understandings and agreements existing or proposed among persons so associated; and copies of all such agreements, relative to the proposed financing of the insurer, corporation, syndicate, association, firm, partnership, or organization, or the formation thereof;

d. The plan according to which solicitations are to be made; and

e. Such additional information as the commissioner may reasonably require;

(2) Submit to the commissioner:

a. The executed and acknowledged triplicate originals of the proposed articles of incorporation of any proposed domestic insurer, a certified copy of the articles of incorporation of any proposed domestic insurer, a certified copy of the articles of incorporation of any foreign insurer or of any other corporation proposing to sell its securities as referred to in Section 27-27-4, and copy of any syndicate, association, firm, partnership, organization, or other similar agreement, by whatever name called, if funds for any of the purposes referred to in Section 27-27-4 are to be secured through the sale of any security, interest, or right in, or relative to, such syndicate, association, firm, partnership, or organization and, if the proposed insurer is a domestic reciprocal insurer, an original and duplicate copy of the proposed power of attorney and of any other agreements proposed as affecting investors, subscribers, the attorney-in-fact, and the insurer or proposed insurer;

b. Original and duplicate copy of any proposed bylaws;

c. Copy of any security, receipt, or certificate proposed to be issued and copy of the proposed application or subscription agreement therefor;

d. Copy of any insurance contract proposed to be offered by a proposed domestic mutual or reciprocal insurer and copy of application therefor;

e. Copy of any prospectus, advertising, or sales literature proposed to be used;

f. Copy of proposed form of any escrow agreement required; and

g. Irrevocable appointment of the commissioner as process agent to receive service of process issued in this state arising out of any transactions under a solicitation permit, if issued, the appointment to be on a form as prescribed and furnished by the commissioner;

(3) Deposit with the commissioner the fees required under Section 27-4-2 and otherwise by law to be paid for the application, for filing of the articles of incorporation of an insurer, for filing the subscribers' agreement and attorney-in-fact agreement, if the proposed insurer is a reciprocal, and for the solicitation permit, if granted; and

(4) In lieu of a special filing of the information, or part thereof, called for in subdivision (1) of this section, the commissioner may, in his discretion, accept a duplicate copy of any filing made with any other state or federal agency relative to the same offering or proposed offering.



Section 27-27-6 - Solicitation permit - Approval or denial.

(a) The commissioner shall expeditiously examine the application for a solicitation permit and make such investigation relative thereto as he deems necessary, subject to subsection (b) of this section, if he finds that:

(1) The application is complete;

(2) The documents therewith filed are proper in form; and

(3) The proposed articles of incorporation of any proposed domestic insurer comply with this title and are not in conflict with the Constitution and laws of the United States or of this state;

He shall give notice to the applicant that he will approve and file the articles of incorporation, if a proposed corporation, and issue a solicitation permit, stating the terms to be contained therein, upon the filing of any bond required by Sections 27-27-10 or 27-27-16.

(b) If the commissioner does not so find, or finds that any proposed sale of securities would be, or tend to be, fraudulent or inequitable as to present or proposed security holders or investors, or if he finds that any of the individuals associated or to be associated in the insurer, corporation, snydicate, association, partnership, firm, organization, or financing are not of good character, or that the insurer if formed or, if an applicant for a certificate of authority, would not be able to qualify for a certificate of authority by reason of the provisions of subdivision (3) of Section 27-3-4, he shall give notice to the applicant that a solicitation permit will not be granted, stating the grounds therefor, return any proposed articles of incorporation to the applicant and refund to the applicant all sums so deposited, except the fee for application for a solicitation permit.



Section 27-27-7 - Solicitation permit - Issuance; contents; compliance with terms.

(a) Upon the filing of any bond required by Sections 27-27-10 or 27-27-16, after notice by the commissioner provided for in subsection (a) of Section 27-27-6, or upon his decision to grant a solicitation permit if such a bond is not so required, the commissioner shall issue to the applicant or to the newly formed corporation, if the application is on behalf of a newly formed incorporated domestic insurer, a solicitation permit. Every solicitation permit issued by the commissioner shall contain provisions in substance as follows:

(1) State the securities or other rights or interests for which subscriptions are to be solicited, the number, classes, par value, and selling price thereof, or identify the insurance contract, or contracts, for which applications and advance premiums or deposits of premium are to be solicited in the case of mutual or reciprocal insurers;

(2) Require that any particular class of securities, rights, and interests proposed to be sold or offered under the permit shall be so sold and offered at the same price to all parties and that, if more than one class of securities, rights, or interests are to be offered, each subscriber shall have the right to acquire some of each such class in accordance with such reasonable combination of classes into subscription units as may be approved by the commissioner;

(3) Require that all such subscriptions and premiums shall be payable only in lawful money of the United States of America except where stock or other securities are to be issued in exchange for securities or rights thereto under a plan approved by the commissioner of merger, consolidation, recapitalization, or refinancing of an insurer or other corporation;

(4) Limit the portion of funds received on account of stock or syndicate, association, partnership, firm, or organization subscriptions which may be used for promotion, securities sales, and organization expenses to such amount as the commissioner deems to be reasonably adequate under the proposed plan of solicitation, but in no event to exceed 15 percent of such funds as and when the funds are actually received;

(5) If to be a mutual or reciprocal insurer, limit the portion of funds received on account of applications for insurance which may be used for promotion, sales, or organization expenses to a reasonable commission upon such funds, giving consideration to the kind of insurance and policy involved and to the costs incurred by insurers generally in the production of similar business and provide that no such commission shall be deemed to be earned or paid until the insurer has received its certificate of authority and the policies applied for, upon which the commission is to be based, have been actually issued and delivered;

(6) Prohibit the granting of any options to subscribe to, buy, or acquire, in any way, any securities, rights, or interests other than options made a part of convertible securities constituting the proposed offering, in whole or in part, and made available on a uniform basis to all subscribers to any such securities, rights, or interests;

(7) Prohibit, by any promoter or other person associated or to be associated in the proposed insurer, corporation, syndicate, firm, partnership, or organization or in solicitations under the permit, the resale or transfer of his interest in any security, right, or interest of the kind proposed to be offered under the solicitation permit or any other interest or right which he may have in, or as to, the same entity prior to the completion of sale of all securities, rights, and interests proposed to be offered or sold under the solicitation permit. In connection with this subdivision, the commissioner may, in his discretion, require that any security, right, or interest the resale or transfer of which is prohibited in this subdivision shall be deposited and held in escrow pending the completion of the sales or offering under the solicitation permit;

(8) State in boldface type that the permittee must comply with Chapter 6 of Title 8 of this code, if such chapter is applicable, and with other applicable laws of the State of Alabama;

(9) That the permit shall expire not more than two years from its date of issue, unless earlier terminated by the commissioner; if, however, in connection with a proposed offering of securities by a domestic insurer or corporation a registration thereof, or filing with respect thereto, is required by law to be made with any federal agency, the effective period of the permit may, in the commissioner's discretion, commence upon the effective date of such registration or filing if subsequent to the date of issuance of the permit; and

(10) Contain such other reasonable conditions relative to accounting, reports, deposits, or other matters consistent with the provisions of this chapter as the commissioner deems advisable for the protection of existing or prospective investors.

(b) The holder of the solicitation permit and its directors, officers, employees, agents, and representatives shall comply with the terms of the permit.



Section 27-27-8 - Solicitation permit - Effect of granting permit.

The granting of a solicitation permit is permissive only and shall not constitute an endorsement by the commissioner of any person or thing related to any such insurer, corporation, syndicate, association, partnership, firm, organization, or financing, and the existence of the permit shall not be advertised or used as an inducement in any solicitation. The commissioner shall place the substance of this section in boldface type at the top of each solicitation permit issued by him.



Section 27-27-9 - Solicitation permit - Modification or revocation.

(a) The commissioner may, for cause, modify a solicitation permit theretofore issued or may, after a hearing, revoke any solicitation permit for violation of any provision of this title, or of the terms of the permit, or of any proper order of the commissioner or for misrepresentation in the offering or sale of securities or policies under the permit.

(b) The commissioner shall revoke the solicitation permit if requested in writing by a majority of the syndicate members, or by a majority of the incorporators and two-thirds of the subscribers to stock or applicants for insurance in the proposed incorporated insurer or corporation or if he is so requested by a majority of the subscribers of a proposed reciprocal insurer.



Section 27-27-10 - Solicitation permit - Bond or deposit in lieu thereof; waiver of same.

(a) Except as to proposed domestic insurers which are subject to the requirements of Section 27-27-16, the commissioner shall not issue a solicitation permit until the applicant therefor has filed with him a corporate surety bond in the penalty of $15,000.00 in favor of the State of Alabama and for the use and benefit of the state and of proposed Alabama investors in and creditors of the proposed organization.

(b) The bond shall be conditioned upon the payment of costs incurred by the state in event of any legal proceedings for liquidation or dissolution of the proposed organization before completion of organization or in event a certificate of authority is not granted and upon a full accounting for funds received until the proposed insurer has been granted its certificate of authority or until the proposed corporation, syndicate, organization, or financing has been completed as defined in the solicitation permit.

(c) In lieu of filing such bond, the applicant may deposit with the State Treasurer through the commissioner $15,000.00 in cash, or its equivalent, or in United States government bonds at par value, to be held in trust under the same conditions as required for the bond.

(d) The commissioner may, in his discretion, waive the requirement for a bond or deposit in lieu thereof if the solicitation permit provides that:

(1) The proposed securities are to be distributed solely and finally to those few persons who are the active promoters intimate to the formation of the insurer or other corporation, syndicate, or organization; or

(2) The securities are to be issued in connection with subsequent financing as provided in Section 27-27-14.

(e) Any bond filed or deposited, or remaining portion thereof, held under this section shall be released and discharged upon settlement or termination of all liabilities against it.



Section 27-27-11 - Licensing of securities salesmen.

Solicitation for sale of securities under a solicitation permit shall be made only by individuals licensed as securities salesmen pursuant to the provisions of the Alabama Securities Act.



Section 27-27-12 - Deposit of solicitation permit funds in escrow - Requirement.

(a) All funds received in Alabama pursuant to a solicitation permit, other than advance premiums for insurance which are subject to Section 27-27-18, shall, by the permit holder, be deposited and held in escrow in a bank or trust company located in this state under an agreement approved by the commissioner.

(b) No part of such funds shall be withdrawn from such deposit, except:

(1) For the payment of promotion, sales, and organization expenses as authorized by the solicitation permit, and funds for such purposes may be withheld from the deposit;

(2) For the purpose of making any deposit with the commissioner required for the issuance of a certificate of authority to an insurer;

(3) If the proposed organization is not to be an insurer, upon completion of payments on securities subscriptions made under the solicitation permit and deposit or appropriation of such funds to the purposes specified in the solicitation permit; or

(4) For making of refunds as provided in Section 27-27-13.

(c) When the commissioner has issued a certificate of authority to an insurer, any such funds remaining in escrow for its account shall be released to the insurer.

(d) The commissioner may waive compliance with this section as to funds required to be deposited in escrow or trust in similar institutions and for similar purposes as set forth in this section pursuant to any other law of this state.



Section 27-27-13 - Deposit of solicitation permit funds in escrow - Withdrawal and refund.

The commissioner shall withdraw all funds held in escrow under Section 27-27-12, and refund to securities subscribers or purchasers all sums paid in on securities subscriptions, less that part of such sums paid in as has been allowed and used for promotion, sales, and organization expenses, and shall dissolve the proposed domestic insurer, corporation, syndicate, or organization if:

(1) It fails to complete its organization or financing and obtain full payment for subscriptions and, if to be an insurer, it fails to secure its certificate of authority, all before expiration of the solicitation permit; or

(2) The commissioner revokes the solicitation permit.



Section 27-27-14 - Solicitation permit for subsequent financing.

(a) No insurer, or insurance holding corporation, or stock corporation for financing operations of a mutual insurer, or attorney-in-fact corporation, or a reciprocal insurer, or any other type of organization existing for the same purpose, after:

(1) It has received a certificate of authority, if an insurer, in this or any other state; or

(2) It has completed its initial organization and financing, if a corporation, syndicate, or other organization other than an insurer, shall in this state solicit or receive funds in exchange for its securities, other than when combining and selling, for the account of its stockholders entitled thereto, fractional shares to which they become entitled through a stock dividend to existing stockholders until it has applied to the commissioner for, and has been granted, a solicitation permit.

(b) The commissioner shall issue such a permit unless he finds:

(1) That the funds proposed to be secured are excessive in amount for the purposes intended;

(2) That the proposed securities or the manner of their distribution are inequitable; or

(3) That the offering or issuance of the securities would be unfair to existing or prospective holders of securities of the same insurer, corporation, syndicate, or organization.

(c) Any such solicitation permit granted by the commissioner shall be for such duration and shall contain such terms, and be issued upon, such conditions as the commissioner may reasonably specify or require for the protection of existing or proposed policyholders or investors.

(d) This section is supplemental to other laws of this state applicable to the sale of securities.



Section 27-27-15 - Domestic mutual insurers - Authorization to transact insurance.

(a) When newly organized, a domestic mutual insurer may be authorized to transact any one of the kinds of insurance listed in the schedule contained in subsection (b) of this section.

(b) When applying for an original certificate of authority, the insurer must be otherwise qualified therefor under this title and must have received and accepted bona fide applications as to substantial insurable subjects for insurance coverage of a substantial character of the kind of insurance proposed to be transacted, must have collected in cash the full premium therefor at a rate not less than that usually charged by other insurers for comparable coverages, must have surplus funds on hand and deposited as of the date such insurance coverages are to become effective or, in lieu of such applications, premiums and surplus and may deposit surplus, all in accordance with that part of the following schedule which applies to the one kind of insurance the insurer proposes to transact:

The following provisos are respectively applicable to the foregoing schedule and provisions as indicated by like arabic numerals appearing in such schedule:

(1) No group insurance or term policies for terms of less than 10 years shall be included;

(2) No group, blanket, or family plans of insurance shall be included. In lieu of weekly indemnity a like premium value in medical, surgical and hospital benefits may be provided. Any accidental death or dismemberment benefit provided shall not exceed $2,500.00;

(3) Only insurance of the owner's interest in real property may be included;

(4) Must include insurance of legal liability for bodily injury and property damage, to which the maximum and minimum insured amounts apply;

(5) The maximums provided for in column (f) are net of applicable reinsurance; and

(6) The deposit of surplus in the amount specified in columns (g) and (h) must thereafter be maintained unimpaired. The deposit is subject to the provisions of Chapter 6 of this title.



Section 27-27-16 - Domestic mutual insurers - Bond or deposit in lieu thereof.

(a) Before soliciting any applications for insurance required under Section 27-27-15, as qualification for the original certificate of authority, the incorporators of the proposed mutual insurer shall file with the commissioner a corporate surety bond in the penalty of $15,000.00 in favor of the State of Alabama and for the use and benefit of the state and of applicant members and creditors of the corporation. The bond shall be conditioned as follows:

(1) Upon payment of any loss suffered by applicants who have cancelled or lapsed existing insurance policies due to misrepresentation by the incorporators or by persons soliciting such applications under authorization by the corporation, to the effect that the making of such application for insurance and prepayment of premiums in such proposed insurer provides insurance protection prior to issuance of a certificate of authority to such insurer by the commissioner; and

(2) That in event the corporation fails to complete its organization and secure a certificate of authority issued by the commissioner within one year after the date of its certificate of incorporation, all premiums collected in advance from applicant members will be promptly returned to them, all other indebtedness of the corporation, other than any compensation to directors, officers, or solicitors of insurance applications, will be paid and for payment of costs incurred by the state in event of any legal proceedings for liquidation or dissolution of the corporation.

(b) In lieu of such a bond, the incorporators may deposit with the commissioner $15,000.00 in cash, or its equivalent, or in United States government bonds at par value, to be held in trust upon the same conditions as required for the bond.

(c) Any such bond filed or deposit, or remaining portion thereof, held under this section shall be released and discharged upon settlement and termination of all liabilities against it under this section.



Section 27-27-17 - Domestic mutual insurers - Solicitation of qualifying applications for insurance.

(a) Upon receipt of the commissioner's approval of the bond or deposit as provided in Section 27-27-16 the directors and officers of the proposed domestic mutual insurer may commence solicitation of such requisite applications for insurance policies as they may accept and may receive deposits of premiums thereon.

(b) All such applications shall be in writing signed by the applicant, covering subjects of insurance resident, located or to be performed in this state.

(c) All such applications shall provide that:

(1) Issuance of the policy is contingent upon the insurer qualifying for and receiving a certificate of authority;

(2) No insurance is in effect unless and until the certificate of authority has been issued; and

(3) The prepaid premium or deposit and membership or policy fee, if any, shall be refunded in full to the applicant if organization is not completed and the certificate of authority is not issued and received by the insurer before a specified reasonable date, which date shall be not later than one year after the date of the certificate of incorporation.

(d) All qualifying premiums collected shall be in cash.

(e) Solicitation for such qualifying applications for insurance shall be by licensed agents of the corporation, and the commissioner shall, upon the corporation's application therefor, issue temporary agent's licenses expiring on the date specified pursuant to subdivision (c) (3) of this section to individuals qualified as for a resident agent's license, except as to the taking or passing of an examination. The commissioner may suspend or revoke any such license for any of the causes and pursuant to the same procedures as are applicable to suspension or revocation of licenses of agents in general under Chapter 7 of this title.



Section 27-27-18 - Domestic mutual insurers - Deposit in trust of premiums or fees on qualifying applications.

(a) All sums collected by a domestic mutual corporation as premiums or fees on qualifying applications for insurance therein shall be deposited in trust in a bank or trust company in this state under a written trust agreement approved by the commissioner and consistent with this section and with subdivision (c) (3) of Section 27-27-17. The corporation shall file an executed copy of such trust agreement with the commissioner.

(b) Upon issuance to the corporation of a certificate of authority as an insurer for the kind of insurance for which such applications were solicited, all funds so held in trust shall become the funds of the insurer, and the insurer shall, thereafter in due course, issue and deliver its policies for which premiums had been paid and accepted. The insurance provided by such policies shall be effective as of the date of the certificate of authority or thereafter as provided by the respective policies.



Section 27-27-19 - Domestic mutual insurers - Failure to complete organization.

If the proposed domestic mutual insurer fails to complete its organization and to secure its original certificate of authority within one year from, and after, date of its certificate of incorporation, the corporation shall transact no further business, and the commissioner shall return, or cause to be returned, to the persons entitled thereto all advance deposits or payments of premiums held in trust under Section 27-27-18.



Section 27-27-20 - Domestic mutual insurers - Authorization to transact additional kinds of insurance.

A domestic mutual insurer, after being authorized to transact one kind of insurance, may be authorized by the commissioner to transact such additional kinds of insurance as are permitted under Section 27-3-6, while otherwise in compliance with this title and while maintaining unimpaired surplus funds in an amount not less than the amount of paid-in capital stock required of a domestic stock insurer transacting like kinds of insurance, subject further to the additional expendable surplus requirements of Section 27-3-8 applicable to such a stock insurer.



Section 27-27-21 - Domestic mutual insurers - Membership.

(a) Each policyholder of a domestic mutual insurer, other than of a reinsurance contract, is a member of the insurer with all rights and obligations of such membership, and the policy shall so specify.

(b) Any individual, or firm or any public or private corporation, board, or association in this state, or elsewhere, may make application, enter into agreements for, and hold policies in any such mutual insurer. Any officer, stockholder, trustee, or local representative of any such corporation, board, association, or estate may be recognized as acting for, or on its behalf for, the purpose of such membership, but shall not be personally liable upon such contract of insurance by reason of acting in such representative capacity. The right of any corporation organized under the laws of this state to participate as a member of any such insurer is declared to be incidental to the purpose for which the corporation is organized and as much granted as the rights and powers expressly conferred.

(c) The right of certain governmental bodies or agencies of this state to become, and be, policyholders of mutual insurers shall be as provided by the laws of this state governing such bodies or agencies.



Section 27-27-22 - Domestic mutual insurers - Bylaws.

(a) A domestic mutual insurer shall have bylaws for the government of its affairs. The initial board of directors of a domestic mutual insurer shall adopt original bylaws, subject to the approval of the insurer's members at the next succeeding meeting. The members shall have power to make, modify, and revoke bylaws.

(b) The bylaws shall provide:

(1) That each member is entitled to one vote upon each matter coming to a vote at meetings of members or to more votes in accordance with a reasonable classification of members as set forth in the bylaws and based upon the amount of insurance in force, number of policies held, or upon the amount of the premiums paid by such member or upon other reasonable factors. A member shall have the right to vote in person or by his written proxy made not less than 30 days prior to the meeting. No such proxy shall be made irrevocable for longer than a period of three years;

(2) For election of directors by the members and the number, qualifications, terms of office, and powers of directors;

(3) The time, notice, quorum, and conduct of annual and special meetings of members and voting thereat. The bylaws may provide that the annual meeting shall be held at a place, date, and time to be set forth in the policy and without giving other notice of such meeting;

(4) The number, designation, election, terms, powers, and duties of the respective corporate officers;

(5) For deposit, custody, disbursement, and accounting for corporate funds; and

(6) For any other reasonable provisions customary, necessary, or convenient for the management or regulation of its corporate affairs.

(c) The insurer shall promptly file with the commissioner a copy, certified by the insurer's secretary, of its bylaws and of every modification thereof or addition thereto. The commissioner shall disapprove any bylaw provision deemed by him to be unlawful, unreasonable, inadequate, unfair, or detrimental to the proper interests or protection of the insurer's members or any class thereof. The insurer shall not, after receiving written notice of such disapproval and during the existence thereof, effectuate any bylaw provision so disapproved.



Section 27-27-23 - Directors of domestic insurers - Number; election; qualifications.

(a) The affairs of every domestic insurer shall be managed by not less than three directors, and at least one-third of the directors shall be bona fide residents of this state.

(b) Directors must be elected by the members or stockholders of a domestic insurer at the annual meeting of stockholders or members. Directors may be elected for terms of not more than five years each and until their successors are elected and have qualified, and if to be elected for terms of more than one year, the insurer's bylaws shall provide for a staggered-term system under which the terms of a proportionate part of the members of the board of directors will expire on the date of each annual meeting of stockholders or members.

(c) If so provided in the insurer's bylaws, a director of a stock insurer shall be a stockholder thereof and a director of a mutual insurer shall be a policyholder thereof.



Section 27-27-24 - Directors of domestic insurers - Removal; vacancies.

(a) At a special meeting of stockholders or members called for that purpose, any director of a stock or mutual insurer may be removed from office by an affirmative vote of stockholders or members holding in the aggregate a majority of the voting power of all stockholders or members of an insurer entitled to vote at an election of directors. If the board of directors, or any member thereof, is so removed, new directors may be elected at the same meeting.

(b) Vacancies in the board of directors may be filled by the remaining members of the board, and each person so elected shall be a director until his successor is elected by the stockholders or members at the next annual meeting of stockholders or members or at any special meeting of stockholders or members called for that purpose and held prior thereto.



Section 27-27-25 - Corrupt or dishonest practices in meeting of stockholders or members.

No person shall buy, or sell or barter a vote or proxy relative to any meeting of stockholders or members of an insurer or engage in any corrupt or dishonest practice in, or relative to, the conduct of any such meeting. Violation of this section shall be punishable as provided in Section 27-1-12.



Section 27-27-26 - Pecuniary interests of officers, etc., of domestic insurers.

(a) No officer or director of a domestic insurer, and no member of any committee or employee of a domestic insurer who is charged with the duty of investing or handling the funds of the insurer, shall do any of the following:

(1) Deposit or invest the funds except in the corporate name of the insurer; except, that the insurer may for its convenience hold any equity investment in a street name or in the name of a nominee.

(2) Borrow the funds of the insurer.

(3) Be pecuniarily interested in any loan, pledge or deposit, security, investment, sale, purchase, exchange, reinsurance, or other similar transaction or property of the insurer except as follows:

a. As a stockholder or member of the insurer.

b. As a holder or owner of common stock or equity-like preferred stock in any corporation or business entity trading on a national or international stock exchange.

c. As a holder or owner of shares of mutual funds, bond funds, or private equity funds registered with the United States Securities and Exchange Commission.

d. As a holder or owner of bonds and other evidences of indebtedness of governmental units in the United States or Canada or private business entities domiciled in the United States or Canada.

e. As a holder or owner of bonds and other evidences of indebtedness of international development organizations of which the United States is a member.

(4) Take or receive to his or her own use any fee, brokerage, commission, gift, or other consideration for, or on account of, any such transaction made by, or on behalf of, the insurer.

(b) No insurer shall guarantee any financial obligation of any of its officers or directors.

(c) This section shall not prohibit such a director, or officer, or member of a committee or employee from becoming a policyholder of the insurer and enjoying the usual rights so provided for its policyholders, nor shall it prohibit any officer, director, or member of a committee or employee from participating as beneficiary in any pension trust, deferred compensation plan, profit-sharing plan, or stock option plan authorized by the insurer and to which he or she may be eligible, nor shall it prohibit any director or member of a committee from receiving a reasonable fee for legal services actually rendered to the insurer.

(d) The commissioner may, by regulations from time to time, define and permit additional exceptions to the prohibition contained in subsection (a) of this section solely to enable payment of reasonable compensation to a director who is not otherwise an officer or employee of the insurer, or to a corporation or firm in which a director is interested, for necessary services performed or sales or purchases made to, or for, the insurer in the ordinary course of the business of the insurer and in the usual private professional or business capacity of the director or the corporation or firm.



Section 27-27-27 - Exclusive management and production of business contracts by domestic insurers.

(a) No domestic insurer shall hereafter make any contract whereby any person is granted or is to enjoy in fact the management of the insurer to the substantial exclusion of its board of directors or to have the controlling or preemptive right to produce substantially all insurance business for the insurer, unless the contract is filed with, and approved by, the commissioner. The contract shall be deemed approved unless disapproved by the commissioner within 20 days after date of filing, subject to such reasonable extension of time as the commissioner may require by notice given within such 20 days. Any disapproval shall be delivered to the insurer in writing, stating the grounds therefor.

(b) Any such contract shall provide that any such manager or producer of its business shall, within 90 days after expiration of each calendar year, furnish the insurer's board of directors a written statement of amounts received under, or on account of, the contract and amounts expended thereunder during such calendar year, including the emoluments received therefrom by the respective directors, officers, and other principal management personnel of the manager or producer, and with such classification of items and further detail as the insurer's board of directors may reasonably require.

(c) The commissioner shall disapprove any such contract if he finds that it:

(1) Subjects the insurer to excessive charges;

(2) Is to extend for an unreasonable length of time;

(3) Does not contain fair and adequate standards of performance; or

(4) Contains other inequitable provision, or provisions, which impair the proper interests of stockholders or members of the insurer.

(d) This section does not apply as to contracts entered into prior to January 1, 1972, nor to extensions or amendments to such contracts.



Section 27-27-28 - Notice of change of directors, etc.

An insurer shall promptly give the commissioner written notice of any change of personnel among the directors or principal officers of the insurer.



Section 27-27-29 - Principal place of business and home office of domestic insurers; maintenance of assets in state; removal of records or assets; exceptions.

(a) Every domestic insurer shall have, and maintain, its principal place of business and home office in this state and shall keep in this state complete records of its assets, transactions, and affairs in accordance with such methods and systems as are customary or suitable as to the kind, or kinds, of insurance transacted.

(b) Every domestic insurer shall have, and maintain, its assets in this state, or in a financial institution conducting business in this state except as to:

(1) Real property and personal property appurtenant to the real property lawfully owned by the insurer and located outside this state.

(2) The property of the insurer as may be customary, necessary, and convenient to enable and facilitate the operation of its branch offices and regional home offices located outside this state as referred to in subsection (d).

(3) Having, depositing, or transmitting funds and assets of the insurer in, or to, a jurisdiction outside of this state as required by the law of the jurisdiction or as reasonably required in the course of its business, including the retention of funds, assets, personal property, or securities in a depository outside the State of Alabama for purposes of safekeeping or for the convenient operation of the insurer.

(c) Removal of all, or a material part of, the records or assets of a domestic insurer from this state except pursuant to a plan of merger or consolidation approved by the commissioner under this title, or for such reasonable purposes and periods of time as may be approved by the commissioner in writing in advance of the removal, or concealment of the records or assets, or material part of the records or assets, from the commissioner is prohibited. Any person who removes, or attempts to remove, such records or assets, or such material part of the records or assets, from the home office or other place of business or of safekeeping of the insurer in this state with the intent to remove the records or assets from this state or who conceals or attempts to conceal the records or assets from the commissioner, in violation of this section, shall, upon conviction, be guilty of a felony, punishable by a fine of not more than ten thousand dollars ($10,000), or by imprisonment in the penitentiary for not more than five years, or by both the fine and imprisonment in the discretion of the court. Upon any removal or attempted removal of the records or assets or upon retention of the records or assets, or material part thereof, outside this state beyond the period therefor specified in the consent of the commissioner under which the records were so removed thereat or upon concealment of, or attempt to conceal, records or assets in violation of this section, the commissioner may institute delinquency proceedings against the insurer pursuant to the provisions of Chapter 32 of this title.

(d) This section may not be deemed to prohibit or prevent an insurer from:

(1) Establishing and maintaining branch offices or regional home offices in other states where necessary or convenient for the transaction of its business and keeping therein the detailed records and assets customary and necessary for the servicing of its insurance in force and affairs in the territory served by such an office, as long as such records and assets are made readily available at the office for examination by the commissioner or at his or her request.

(2) Using custodial arrangements for the holding of securities owned by the insurer, either in or outside of this state, and either segregated from or commingled with securities owned by others, if the arrangements conform to rules adopted by the commissioner for safeguarding the assets and facilitating the examination by the commissioner of insurers using the custodial arrangements.

(e) With the written permission of the commissioner, a domestic insurer may maintain its executive offices outside the State of Alabama and keep there complete records of its assets, transactions, and affairs in accordance with the methods and systems as are customary or suitable for the kind or kinds of insurance transacted. All records kept at the executive offices outside Alabama shall be made available to the commissioner of Alabama upon reasonable notice by the commissioner.

(f) This section shall not apply to those actions taken by insurance companies prior to January 1, 1972, but only applies to future actions of domestic insurance companies.

(g) Notwithstanding any other provision of this section, any company may evidence ownership of its assets by use of a clearing corporation or book-entry deposit system.



Section 27-27-30 - Voucher or other document for disbursements.

(a) No insurer shall make any disbursement of $25.00 or more unless evidenced by a voucher or other document correctly describing the consideration for the payment and support by a check or receipt endorsed or signed by, or on behalf of, the person receiving the money.

(b) If the disbursement is for services and reimbursement, the voucher or other document, or some other writing referred to therein, shall describe the services and itemize the expenditures.

(c) If the disbursement is in connection with any matter pending before any legislature or public body or before any public official, the voucher or other document shall also correctly describe the nature of the matter and of the insurer's interest therein.



Section 27-27-31 - Contingent liability of members of domestic mutual insurers - Generally.

(a) Each member of a domestic mutual insurer shall, except as otherwise provided in this chapter with respect to nonassessable policies, have a contingent liability, pro rata and not one for another, for the discharge of its obligations, which contingent liability shall be expressed in the policy and be in such maximum amount as is specified in the insurer's articles of incorporation.

(b) Termination of the policy of any such member shall not relieve the member of contingent liability for his proportion, if any, of the obligations of the insurer which accrued while the policy was in force.

(c) Unrealized contingent liability of members does not constitute an asset of the insurer in any determination of its financial condition.



Section 27-27-32 - Contingent liability of members of domestic mutual insurers - Levy of assessments.

(a) If at any time the assets of a domestic mutual insurer are less than its liabilities and the minimum amount of surplus required to be maintained by it under this title for authority to transact the kinds of insurance being transacted and the deficiency is not cured from other sources, its directors shall levy an assessment only upon its members who held policies providing for contingent liability at any time within the 12 months preceding the date notice of such assessment was mailed to them, and such members shall be liable to the insurer for the amount so assessed.

(b) The assessment shall be for such an amount as is required to cure such deficiency and to provide a reasonable amount of working funds above such minimum amount of surplus, but such working funds so provided shall not exceed five percent of the insurer's liabilities as of the date as of which the amount of such deficiency was determined.

(c) In levying an assessment on a policy providing for contingent liability, the assessment shall be computed on a basis of premium earned on such policy.

(d) No member shall have an offset against any assessment for which he is liable on account of any claim for unearned premium or loss payable.

(e) As to life insurance, any part of such an assessment upon a member which remains unpaid following notice of assessment, demand for payment, and lapse of a reasonable waiting period as specified in such notice may, if approved by the commissioner as being in the best interests of the insurer and its members, be secured by placing a lien upon the cash surrender values and accumulated dividends held by the insurer to the credit of such member.



Section 27-27-33 - Collection of assessments by insurers.

(a) Any assessment made by an insurer under Section 27-27-32 or 27-27-42 is prima facie correct. The amount of such assessment to be paid by each member as determined by the insurer is likewise prima facie correct.

(b) The insurer shall notify each member of the amount of the assessment to be paid by written notice mailed to the address of the member last of record with the insurer. Failure of the member to receive the notice so mailed, within the time specified therein for the payment of the assessment or at all, shall be no defense in any action to collect the assessment.

(c) If a member fails to pay the assessment within the period specified in the notice, which period shall not be less than 20 days after mailing, the insurer may institute an action to collect the same.



Section 27-27-34 - Nonassessable policies in mutual insurers - Generally.

(a) While possessing surplus funds in amount not less than the paid-in capital stock required of a domestic stock insurer transacting like kinds of insurance, a domestic mutual insurer may, upon receipt of the commissioner's order so authorizing, extinguish the contingent liability of its members as to all its policies in force and may omit provisions imposing contingent liability in all its policies currently issued.

(b) A foreign or alien mutual insurer may issue nonassessable policies to its members in this state pursuant to its articles of incorporation and the laws of its domicile.



Section 27-27-35 - Nonassessable policies in mutual insurers - Revocation of domestic insurers authority to issue.

The commissioner shall revoke the authority of a domestic mutual insurer to issue policies without contingent liability if at any time the insurer's assets are less than the sum of its liabilities and the surplus required for such authority or if the insurer, by resolution of its board of directors approved by a majority of its members, requests that the authority be revoked. During the absence of such authority, the insurer shall not issue any policy without providing therein for the contingent liability of the policyholder nor renew any policy which is renewable at the option of the insurer without endorsing the same to provide for such contingent liability.



Section 27-27-36 - Issuance of participating or nonparticipating policies by domestic insurers.

Unless prohibited by its articles of incorporation, a domestic stock or domestic mutual insurer may issue any, or all, of its policies with, or without, participation in profits, savings, or unabsorbed portions of premiums, may classify policies issued on a participating and nonparticipating basis, and may determine the right to participate and the extent of participation of any class, or classes, of policies. Any such classification or determination shall be reasonable and shall not unfairly discriminate as between policyholders within the same such classifications. A life insurer may issue both participating and nonparticipating policies only if the right or absence of right to participate is reasonably related to the premium charged.



Section 27-27-37 - Dividends - Domestic stock insurers.

(a) A domestic stock insurer shall not pay any cash dividend to stockholders except out of that part of its available surplus funds which is derived from realized net profits on its business.

(b) A stock dividend may be paid out of any available surplus funds in excess of the aggregate amount of surplus loaned to the insurer under Section 27-27-40.

(c) A dividend otherwise proper may be payable out of the insurer's surplus even though its total surplus is then less than the aggregate of its past contributed surplus resulting from issuance of its capital stock at a price in excess of the par value thereof if payment is conditioned upon receipt of the commissioner's approval and the insurer does not pay the dividend until the commissioner has done the following:

(1) Approved the payment of the dividend, or

(2) Not disapproved the payment of the dividend within 30 days after receipt of notice from the insurer of the declaration thereof.



Section 27-27-38 - Dividends - Domestic mutual insurers.

(a) The directors of a domestic mutual insurer may, from time to time, apportion and pay or credit to its members dividends only out of that part of its surplus funds which represents net realized savings and net realized earnings in excess of the surplus required by law to be maintained.

(b) A dividend otherwise proper may be payable out of the savings and earnings even though the insurer's total surplus is then less than the aggregate of its contributed surplus if payment is conditioned upon receipt of the commissioner's approval and the insurer does not pay the dividend until the commissioner has done the following:

(1) Approved the payment of the dividend, or

(2) Not disapproved the payment of the dividend within 30 days after receipt of notice from the insurer of the declaration thereof.



Section 27-27-39 - Dividends - Liability for illegal dividends by domestic insurers.

(a) Any director of a domestic stock or mutual insurer who knowingly votes for, or concurs in, declaration or payment of a dividend to stockholders or members except as authorized in Sections 27-27-37 or 27-27-38 shall, upon conviction thereof, be guilty of a misdemeanor and shall be jointly and severally liable, together with other such directors likewise voting for or concurring, for any loss thereby sustained by the insurer.

(b) Any stockholder receiving such an illegal dividend shall be liable in the amount thereof to the insurer.

(c) The commissioner may revoke or suspend the certificate of authority of an insurer which has declared or paid such an illegal dividend.



Section 27-27-40 - Loans by domestic insurers.

(a) A domestic stock or mutual insurer may borrow money to defray the expenses of its organization, provide it with surplus funds or for any purpose of its business, upon a written agreement that such money is required to be repaid only out of the insurer's surplus in excess of that stipulated in such agreement. The agreement may provide for interest at a reasonable rate per annum, which interest shall, or shall not, constitute a liability of the insurer as to its funds other than such excess of surplus, as stipulated in the agreement. No commission or promotion expense shall be paid in connection with any such loan.

(b) Money so borrowed, together with the interest thereon if so stipulated in the agreement, shall not form a part of the insurer's legal liabilities except as to its surplus in excess of the amount thereof stipulated in the agreement or be the basis of any setoff, but, until repaid, financial statements filed or published by the insurer shall show as a footnote thereto the amount thereof then unpaid together with any interest thereon accrued but unpaid.

(c) Any such loan shall be subject to the commissioner's approval. The insurer shall, in advance of the loan, file with the commissioner a statement of the purpose of the loan and a copy of the proposed loan agreement. The loan and agreement shall be deemed approved unless, within 15 days after date of such filing, the insurer is notified of the commissioner's disapproval and the reasons therefor. The commissioner shall disapprove any proposed loan or agreement if he finds the loan is unnecessary or excessive for the purpose intended, or that the terms of the loan agreement are not fair and equitable to the parties and to other similar lenders, if any, to the insurer or that the information so filed by the insurer is inadequate.

(d) Any such loan, or substantial portion thereof, shall be repaid by the insurer when no longer reasonably necessary for the purpose originally intended. No repayment of such a loan shall be made, unless in advance approved by the commissioner.

(e) This section shall not apply to any loan other than one obtained upon a written agreement that such loan is required to be repaid only out of the insurer's surplus in excess of that stipulated in such agreement.

(f) The value of the surplus debenture issued under this section shall not be considered as the deciding authority for valuing the asset received for the above note, but shall only be taken into account with all other factors in determining admitted value.



Section 27-27-41 - Deficiencies in stock insurer's capital or assets of mutual insurers - Generally.

(a) If a stock insurer's capital, as represented by the aggregated par value of its outstanding capital stock, becomes impaired or the assets of a mutual insurer are less than its liabilities and the minimum amount of surplus required to be maintained by it under Sections 27-27-15 or 27-27-20 for authority to transact the kinds of insurance being transacted, the commissioner shall, at once, determine the amount of deficiency and serve notice upon the insurer to make good the deficiency within 60 days after service of such notice.

(b) The deficiency may be made good in cash or in assets eligible for the investment of the insurer's funds, or, if a stock insurer, by reduction of the insurer's capital to an amount not below the minimum required for the kinds of insurance thereafter to be transacted or, if a mutual insurer, by amendment of its certificate of authority to cover only such kind or kinds of insurance thereafter for which the insurer has sufficient surplus under this title.

(c) If the deficiency is not made good and proof thereof filed with the commissioner within such 60-day period, the insurer shall be deemed insolvent and the commissioner shall institute delinquency proceedings against it under Chapter 32 of this title; except, that if such deficiency exists because of increased loss reserves required by the commissioner or because of disallowance by the commissioner of certain assets or reduction of the value at which carried in the insurer's accounts, the commissioner may, in his discretion and upon application and good cause shown, extend, for not more than an additional 60 days, the period within which such deficiency may be so made good and such proof thereof so filed.



Section 27-27-42 - Deficiencies in stock insurer's capital or assets of mutual insurers - Curing of deficiency.

Any insurer receiving the commissioner's notice mentioned in Section 27-27-41:

(1) If a stock insurer and if its articles of incorporation and laws of this state so permit, by resolution of its board of directors and subject to any limitations upon assessment contained in its articles of incorporation, may assess its stockholders for amounts necessary to cure the deficiency and provide the insurer with a reasonable amount of surplus in addition. If any stockholder fails to pay a lawful assessment after notice given to him in person or by advertisement in such time and manner as approved by the commissioner, the insurer may require the return of the original certificate of stock held by the stockholder and, in cancellation and in lieu thereof, issue a new certificate for such number of shares as the stockholder may then be entitled to, upon the basis of the stockholder's proportionate interest in the amount of the insurer's capital stock, as determined by the commissioner to be remaining at the time of determination of amount of impairment under Section 27-27-41, after deducting from such proportionate interest the amount of such unpaid assessment. The insurer may pay for or issue fractional shares under this subdivision;

(2) If a mutual insurer, shall levy such an assessment upon members as is provided under Section 27-27-32; and

(3) Neither this section nor Section 27-27-41 shall be deemed to prohibit the insurer from curing any such deficiency through any lawful means other than those referred to in such sections.



Section 27-27-43 - Mutualization of stock insurers.

(a) A stock insurer other than a title insurer may become a mutual insurer under such plan and procedure as may be approved by the commissioner after a hearing thereon.

(b) The commissioner shall not approve any such plan, procedure, or mutualization unless:

(1) It is equitable to stockholders and policyholders;

(2) It is subject to approval by the holders of not less than three-fourths of the insurer's outstanding capital stock having voting rights and by not less than three-fourths of the insurer's policyholders who vote on such plan in person, by proxy, or by mail pursuant to such notice and procedure as may be approved by the commissioner;

(3) If a life insurer, the right to vote thereon is limited to holders of policies other than term or group policies and whose policies have been in force for more than one year;

(4) Mutualization will result in retirement of shares of the insurer's capital stock at a reasonable price as specified in the plan;

(5) The plan provides for the purchase of the shares of any nonconsenting stockholder in the same manner and subject to the same applicable conditions as provided by the general corporation laws of the state as to rights of nonconsenting stockholders with respect to consolidation or merger of private corporations;

(6) The plan provides for definite conditions to be fulfilled by a designated early date upon which such mutualization will be deemed effective; and

(7) The mutualization leaves the insurer with surplus funds reasonably adequate for the security of its policyholders and to enable it to continue successfully in business in the states in which it is then authorized to transact insurance and for the kinds of insurance included in its certificates of authority in such states.

(c) This section shall not apply to mutualization under order of court pursuant to rehabilitation or reorganization of an insurer under Chapter 32 of this title.



Section 27-27-44 - Conversion of mutual insurer into stock insurer.

(a) A mutual insurer may become a stock insurer under such plan and procedure as may be approved by the commissioner after a hearing thereon.

(b) The commissioner shall not approve any such plan or procedure unless:

(1) It is equitable to the insurer's members;

(2) It is subject to approval by vote of not less than three-fourths of the insurer's current members voting thereon in person, by proxy, or by mail at a meeting of members called for the purpose pursuant to such reasonable notice and procedure as may be approved by the commissioner; if a life insurer, right to vote may be limited to members who hold policies other than term or group policies and whose policies have been in force for not less than one year;

(3) The equity of each policyholder in the insurer is determinable under a fair formula approved by the commissioner, which such equity shall be based upon not less than the insurer's entire surplus, after deducting contributed or borrowed surplus funds, plus a reasonable present equity in its reserves and in all nonadmitted assets;

(4) The policyholders entitled to participate in the purchase of stock or distribution of assets shall include all current policyholders and all existing persons who had been policyholders of the insurer within three years prior to the date such plan was submitted to the commissioner;

(5) The plan gives to each policyholder of the insurer, as specified in subdivision (b)(4) of this section, a preemptive right to acquire his proportionate part of all of the proposed capital stock of the insurer, within a designated reasonable period, and to apply upon the purchase thereof the amount of his equity in the insurer as determined under subdivision (b)(3) of this section;

(6) Shares are so offered to policyholders at a price not greater than to be thereafter offered to others;

(7) The plan provides for payment to each policyholder not electing to apply his equity in the insurer for, or upon, the purchase price of stock to which preemptively entitled of cash in the amount of his equity not so used for the purchase of stock, and which cash payment, together with stock so purchased, if any, shall constitute full payment and discharge of the policyholder's equity as an owner of such mutual insurer; and

(8) The plan, when completed, would provide for the converted insurer paid-in capital stock in an amount not less than the minimum paid-in capital required of a domestic stock insurer transacting like kinds of insurance, together with surplus funds in amount not less than one-half of such required capital.



Section 27-27-45 - Merger and consolidations - Domestic stock insurers.

(a) A domestic stock insurer may merge or consolidate with one or more domestic or foreign stock insurers by complying with the applicable provisions of the statutes of this state governing the merger or consolidation of stock corporations formed for profit, but subject to subsections (b) and (c) of this section.

(b) No such merger or consolidation shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with the commissioner and approved in writing by him after a hearing thereon. The commissioner shall give such approval within a reasonable time after such filing unless he finds such plan or agreement:

(1) Is contrary to law;

(2) Inequitable to the stockholders of any domestic insurer involved; or

(3) Would substantially reduce the security of, and service to be rendered to, policyholders of the domestic insurer in this state or elsewhere.

(c) No director, officer, agent, or employee of any insurer party to such merger or consolidation shall receive any fee, commission, compensation, or other valuable consideration whatsoever for in any manner aiding, promoting, or assisting therein except as set forth in such plan or agreement.

(d) If the commissioner does not approve any such plan or agreement, he shall so notify the insurer in writing, specifying his reasons therefor.

(e) If any domestic insurer involved in the proposed merger or consolidation is authorized to transact insurance also in other states, the commissioner may request the insurance commissioner, director of insurance, superintendent of insurance, or other similar public insurance supervisory official of the two other such states in which such insurer has in force the larger amounts of insurance to participate in the hearing provided for under subsection (b) of this section, with full right to examine all witnesses and evidence and to offer to the commissioner such pertinent information and suggestions as they may deem proper.

(f) Any plan or proposal through which a stock insurer proposes to acquire a controlling stock interest in another stock insurer through an exchange of stock of the first insurer, issued by the insurer for the purpose, for such controlling stock of the second insurer is deemed to be a plan or proposal of merger of the second insurer into the first insurer for the purposes of this section and is subject to the applicable provisions of this section.



Section 27-27-46 - Merger and consolidations - Domestic mutual insurers.

(a) A domestic mutual insurer may merge or consolidate with another insurer under the applicable procedures prescribed by the statutes of this state applying to corporations formed for profit, except as provided in this section.

(b) The plan and agreement for merger or consolidation shall be submitted to, and approved by, at least two-thirds of the members of each mutual insurer voting thereon at meetings called for the purpose pursuant to such reasonable notice and procedure as has been approved by the commissioner. If a life insurer, right to vote may be limited to members whose policies are other than term and group policies and have been in effect for more than one year.

(c) No such merger or consolidation shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with the commissioner and approved by him in writing after a hearing thereon. The commissioner shall give such approval within a reasonable time after such filing unless he finds such plan or agreement:

(1) Inequitable to the policyholders of any domestic insurer involved; or

(2) Would substantially reduce the security of, and service to be rendered to, policyholders of the domestic insurer in this state and elsewhere.

(d) If the commissioner does not approve such plan or agreement, he shall so notify the insurers in writing specifying his reasons therefor.

(e) Subsection (e) of Section 27-27-45 shall also apply as to mergers and consolidations of such mutual insurers.



Section 27-27-47 - Bulk reinsurance - Domestic stock insurers.

(a) A domestic stock insurer may reinsure all, or substantially all, of its insurance in force or a major class thereof with another insurer by an agreement of bulk reinsurance, but no such agreement shall become effective unless filed with the commissioner and approved by him in writing after a hearing thereon.

(b) The commissioner shall approve such agreement within a reasonable time after such filing unless he finds that it is inequitable to the stockholders of the domestic insurer or would substantially reduce the protection or service to its policyholders. If the commissioner does not approve the agreement, he shall so notify the insurer in writing, specifying his reasons therefor. If the commissioner does not approve or disapprove such agreement and notify the insurer thereof in writing within 30 days after such filing, it shall conclusively be presumed that the agreement is approved by the commissioner.



Section 27-27-48 - Bulk reinsurance - Domestic mutual insurers.

(a) A domestic mutual insurer may reinsure all, or substantially all, its business in force or all, or substantially all, of a major class thereof with another insurer, stock or mutual, by an agreement of bulk reinsurance after compliance with this section. No such agreement shall become effective unless filed with the commissioner and approved by him in writing after a hearing thereon.

(b) The commissioner shall approve such agreement within a reasonable time after filing if he finds it to be fair and equitable to each domestic insurer involved, and that such reinsurance if effectuated would not substantially reduce the protection or service to its policyholders. If the commissioner does not so approve, he shall so notify each insurer involved in writing, specifying his reasons therefor.

(c) The plan and agreement for such reinsurance must be approved by vote of not less than two-thirds of each domestic mutual insurer's members voting thereon at meetings of members called for the purpose, pursuant to such reasonable notice and procedure as the commissioner may approve. If a life insurer, right to vote may be limited to members whose policies are other than term or group policies and have been in effect for more than one year.

(d) If for reinsurance of a mutual insurer in a stock insurer, the agreement must provide for payment in cash to each member of the insurer entitled thereto, as upon conversion of such insurer pursuant to Section 27-27-44, of his equity in the business reinsured as determined under a fair formula approved by the commissioner, which equity shall be based upon such member's equity in the reserves, assets, whether or not "admitted" assets, and surplus, if any, of the mutual insurer to be taken over by the stock insurer.



Section 27-27-49 - Distribution of assets upon liquidation of domestic mutual insurer.

(a) Upon any liquidation of a domestic mutual insurer, its assets remaining after discharge of its indebtedness, policy obligations, repayment of contributed or borrowed surplus, if any, and expenses of administration shall be distributed to existing persons who were its members at any time within 36 months next preceding the date such liquidation was authorized or ordered or date of last termination of the insurer's certificate of authority, whichever date is the earlier; except, that if the commissioner has reason to believe that those in charge of the management of the insurer have caused or encouraged the reduction of the number of members of the insurer in anticipation of liquidation and for the purpose of reducing thereby the number of persons who may be entitled to share in distribution of the insurer's assets, he may enlarge the 36-month qualification period provided for in this subsection by such additional period as he may deem to be reasonable.

(b) The distributive share of each such member shall be in the proportion that the aggregate premiums earned by the insurer on the policies of the member during the combined periods of his membership bear to the aggregate of all premiums so earned on the policies of all such members. The insurer may, and if a life insurer shall, make a reasonable classification of its policies so held by such members and a formula based upon such classification for determining the equitable distributive share of each such member. Such classification and formula shall be subject to the approval of the commissioner.



Section 27-27-49.1 - Recovery.

(a) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, (i) from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions (other than distributions of shares of the same class of stock) paid by the insurer on its capital stock, or (ii) any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or its subsidiary to a director, officer, or employee, where the distribution or payment pursuant to (i) or (ii) is made at any time during the one year preceding the petition for liquidation, conservation, or rehabilitation, as the case may be, subject to the limitations of subsections (b), (c), and (d) of this section.

(b) No such distribution shall be recoverable if the parent or affiliate shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c) A person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time such distributions were paid shall be liable up to the amount of distributions or payments under subsection (a) which the person received. A person who otherwise controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions he or she would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(d) The maximum amount recoverable under this section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

(e) To the extent that any person liable under subsection (c) of this section is insolvent or otherwise fails to pay claims due from it pursuant to the subsection, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it.



Section 27-27-50 - Extinguishment and nullification of domestic insurers' corporate charter.

(a) The corporate charter of any corporation formed under the laws of this state more than three years prior to January 1, 1972, for the purpose of becoming an insurer and which corporation within such three-year period has not actively engaged in business as a domestic insurer under a certificate of authority issued to it by the commissioner under laws then in force is hereby extinguished and nullified.

(b) The corporate charter of any other corporation formed under the laws of this state for the purpose of becoming an insurer and which corporation during any period of 36 consecutive months after January 1, 1972, is not actively engaged in business as a domestic insurer under a certificate of authority issued to it by the commissioner under laws currently in force is automatically hereby extinguished and nullified at the expiration of such 36-month period.

(c) The period during which any such corporation referred to in subsection (b) of this section is the subject of delinquency proceedings under Chapter 32 of this title shall not be counted as part of any such 36-month period.

(d) Upon merger or consolidation of a domestic insurer with another insurer under this chapter, the corporate charter of such merged or consolidated domestic insurer shall thereby automatically be extinguished and nullified.



Section 27-27-51 - Rules and regulations as to securities of domestic stock insurers.

The commissioner shall have the power, and it shall be his duty, to prescribe, publish, and disseminate to all domestic stock insurance companies uniform written rules and regulations of proxies, consents, and authorizations, including the solicitation thereof, and information necessary, or appropriate to, such solicitation or to the authorization sought thereby, in respect of securities issued by such domestic stock insurance companies; and it shall be unlawful for any person to solicit or to permit the use of his name to solicit any proxy, consent or authorization in respect of any such securities in contravention of such rules and regulations as may be prescribed, published, and disseminated pursuant to this section.



Section 27-27-52 - Insider trading of domestic stock insurer equity securities - Short title.

Sections 27-27-52 through 27-27-60 shall be known as the "Insider Trading of Domestic Stock Insurer Equity Securities Law."



Section 27-27-53 - Insider trading of domestic stock insurer equity securities - Ownership statements.

Every person who is, directly or indirectly, the beneficial owner of more than 10 percent of any class of any equity security of a domestic stock insurance company or who is a director or an officer of such company shall file in the Office of the Commissioner of Insurance of Alabama on or before January 31, 1972, or within 10 days after he becomes such beneficial owner, director, or officer, a statement, in such form as the commissioner may prescribe, of the amount of all equity securities of such company of which he is the beneficial owner and, within 10 days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the commissioner a statement, in such form as the commissioner may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.



Section 27-27-54 - Insider trading of domestic stock insurer equity securities - Recovery of certain profits by company.

For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director, or officer by reason of his relationship to such company, any profit realized by him from any purchase and sale or any sale and purchase, of any equity security of such company within any period of less than six months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to, and be recoverable by, the company, irrespective of any intention on the part of such beneficial owner, director, or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months. An action to recover such profit may be instituted in any court of competent jurisdiction by the company or by the owner of any security of the company in the name, and in behalf, of the company if the company shall fail or refuse to bring such action within 60 days after request or shall fail diligently to prosecute the same thereafter; but no such action shall be brought more than two years after the date such profit was realized. This section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale or the sale and purchase of the security involved or any transaction or transactions which the commissioner, by rules and regulations, may exempt as not comprehended within the purpose of this section.



Section 27-27-55 - Insider trading of domestic stock insurer equity securities - Unlawful sales.

It shall be unlawful for any such beneficial owner, director, or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or his principal:

(1) Does not own the security sold; or

(2) If owning the security, does not deliver it against such sale within 20 days thereafter or does not within five days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if he proves that, notwithstanding the exercise of good faith, he was unable to make such delivery or deposit within such time or that to do so would cause undue inconvenience or expense.



Section 27-27-56 - Insider trading of domestic stock insurer equity securities - Exemptions from Sections 27-27-54 and 27-27-55; prescription of terms and conditions thereon.

The provisions of Section 27-27-54 shall not apply to any purchase and sale or sale and purchase and the provisions of Section 27-27-55 shall not apply to any sale of an equity security of a domestic stock insurance company not then, or theretofore, held by him in an investment account by a dealer in the ordinary course of his business and incident to the establishment, or maintenance by him, of a primary or secondary market, otherwise than on an exchange as defined in the Securities Exchange Act of 1934, for such security. The commissioner may, by such rules and regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.



Section 27-27-57 - Insider trading of domestic stock insurer equity securities - Applicability of Sections 27-27-53 through 27-27-55.

The provisions of Sections 27-27-53 through 27-27-55 shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the commissioner may adopt in order to carry out the purposes of this chapter.



Section 27-27-58 - Insider trading of domestic stock insurer equity securities - Equity securities - Defined.

The term "equity security," when used in this chapter, means any stock or similar security or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security, or any such warrant or right or any other security which the commissioner shall deem to be of similar nature and consider necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.



Section 27-27-59 - Insider trading of domestic stock insurer equity securities - Equity securities - Applicability of Sections 27-27-53 through 27-27-55.

The provisions of Sections 27-27-53 through 27-27-55 shall not apply to equity securities of a domestic stock insurance company if:

(1) Such securities shall be registered, or shall be required to be registered, pursuant to Section 12 of the Securities Exchange Act of 1934, as amended; or

(2) Such domestic stock insurance company shall not have any class of its equity securities held of record by 100 or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of Sections 27-27-53 through 27-27-55 except for the provisions of this subdivision.



Section 27-27-60 - Insider trading of domestic stock insurer equity securities - Rules and regulations.

The commissioner shall have the power to make such rules and regulations as may be necessary for the execution of the functions vested in him by Sections 27-27-53 through 27-27-59 and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within his jurisdiction. No provision of Sections 27-27-53 through 27-27-55 imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the commissioner, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.



Section 27-27-61 - Applicability of corporation statutes to domestic insurers.

The applicable statutes of this state relating to the powers and procedures of domestic private corporations formed for profit shall apply to domestic stock insurers and to domestic mutual insurers, except where in conflict with the express provisions of this title and the reasonable implications of such provisions.






Chapter 28 - HOLDING COMPANIES.

Section 27-28-1 - Plan for exchange of stock, etc., between domestic stock insurer and holding company - Authority.

A domestic stock insurance company, hereinafter referred to in this chapter as "domestic company," may cause a corporation to be organized under the laws of this state or any other state of the United States of America to act as a holding company, hereinafter referred to in this chapter as "holding company," which may, or may not, be an insurance corporation, and the domestic company and holding company may adopt a plan for an exchange of stock or other securities in which stockholders of the domestic company exchange their stock for shares of stock or other securities issued by the holding company pursuant to the provisions of Section 27-28-2. Such plan of exchange may provide for a direct exchange of stock or other securities between the stockholders of the domestic company and the holding company or may include provision for the merger of a wholly owned subsidiary of the holding company into the domestic company, in which stockholders of the domestic company receive shares of voting stock of the holding company in exchange for shares of stock of the domestic company and the holding company owns thereafter all of the outstanding stock of the domestic company.



Section 27-28-2 - Plan for exchange of stock, etc., between domestic stock insurer and holding company - Procedure for exchange.

A plan of exchange shall be adopted and become effective in the following manner:

(1) APPROVAL OF THE BOARDS OF DIRECTORS. - The boards of directors of each corporate party to the plan of exchange by resolution shall adopt the plan of exchange which shall set forth the terms and conditions of the exchange and the mode of carrying the same into effect and such other provisions with respect to the exchange as may be deemed necessary or desirable.

(2) APPROVAL OF COMMISSIONER. - Every plan of exchange, before being submitted to vote of the stockholders pursuant to subdivision (3) of this section, shall be submitted for approval to the commissioner in accordance with the following procedure:

a. After the approval required by subdivision (1) of this section is obtained, the domestic company shall submit to the commissioner three copies of the plan of exchange and any other information which the commissioner may require with respect to such plan;

b. Upon the submission of the plan, the commissioner shall schedule a public hearing to determine if the terms and conditions of the plan of exchange are fair, to be held within 30 days after such submission. Each corporation which is a party to the plan shall give notice of the time and place of such hearing to each stockholder of record of the corporation, as of a date 15 days prior to the date of the hearing, by letter mailed not later than 10 days prior to the hearing. Each corporation which is a party to the plan shall further cause notice of the hearing to be published in a newspaper of general circulation in the city wherein is located the principal place of business of the corporation, once a week for two consecutive weeks, the last publication of such notice to be not more than two weeks prior to the hearing date. Each stockholder of any corporation which is a party to the plan and each policyholder of the domestic company or any other domestic insurance company which is a party to the plan shall be entitled to appear and be heard in said hearing and said notices shall so state; and

c. After conclusion of the hearing and not later than 60 days after submission of the plan, the commissioner shall issue a written order approving the terms and conditions of the plan of exchange as delivered to him and such modifications therein as the board of directors of each corporation which is a party to the plan shall approve, only if he finds:

If the commissioner fails to approve the plan, he shall state his reasons therefor in writing. Any party in interest may appeal from the ruling of the commissioner to the circuit court in the circuit where the insurance company maintains its home office by giving notice of such appeal to the commissioner within two weeks after such ruling. All expenses of the commissioner relating to the hearing shall be paid by the domestic company.

(3) APPROVAL OF STOCKHOLDERS. - The plan of exchange as approved by the commissioner pursuant to the provisions of subdivision (2) of this section shall then be submitted to a vote of the stockholders of the domestic company at an annual or special meeting of the stockholders. Written or printed notice shall be given to each stockholder of record entitled to vote at such meeting, not less than 20 days before such meeting, in the manner provided in the Alabama Business Corporation Act for the giving of notice of meetings of stockholders, and shall state the purpose of the meeting, whether the meeting be an annual or a special meeting. A copy or a summary of the plan of exchange shall be included in or enclosed with such notice. At such meeting, a vote of the stockholders shall be taken on the proposed plan of exchange. Each outstanding share of the domestic company shall be entitled to vote on the proposed plan of exchange, whether or not such share has voting rights under the provisions of the certificate of incorporation of the domestic company. The plan shall be approved upon receiving the affirmative vote of the holders of at least two thirds of the outstanding shares of the domestic company, unless any class of shares of the domestic company is entitled to vote as a class therein, in which event, the plan of exchange shall be approved upon receiving the affirmative vote of the holders of at least two thirds of the outstanding shares for each class of shares entitled to vote as a class thereon and of the total outstanding shares. Any class of shares of the domestic company shall be entitled to vote as a class if the plan of exchange contains any provision which, if contained in a proposed amendment to the certificate of incorporation, would entitle such class of shares to vote as a class. After such approval of the plan of exchange, and at any time prior to the filing of the certificate setting forth the plan of exchange pursuant to this subdivision, the plan of exchange may be abandoned pursuant to a provision for such abandonment, if any, contained in the plan of exchange. Stockholder approval by the stockholders of any other corporate party to the plan of exchange shall be governed by the laws otherwise applicable to the transactions involved in the plan.

(4) RIGHTS OF DISSENTING STOCKHOLDERS. - If any stockholder of the domestic company shall file with such corporation prior to, or at the meeting of, stockholders at which the plan of exchange is submitted to a vote a written objection to such plan and shall not vote in favor thereof and such stockholder, within 10 days after the date on which the vote was taken, shall make written demand on the domestic company for payment of the fair value of his shares as of the day prior to the date on which the vote was taken approving the plan, then, if the plan is effected, the domestic company or surviving corporation, if a merger is included in the plan, shall pay to such stockholder, upon surrender of his certificate, or certificates, representing such shares, the fair value thereof. Such demand shall state the number and class of the shares owned by such dissenting stockholder. Any stockholder failing to make demand within the 10-day period shall be bound by the terms of the plan of exchange.

Within 10 days after the plan is effected, the domestic company or surviving corporation, as the case may be, shall give notice thereof to each dissenting stockholder who has made demand as provided for in this subdivision the payment of the fair value of his shares.

If within 30 days after the date on which such plan was effected the value of such shares is agreed upon between the dissenting stockholder and the domestic company or surviving corporation, payment therefor shall be made within 90 days after the date on which such plan was effected from the fund established pursuant to the provisions of subdivision (5) of this section or, if the fund is not sufficient for such payment, from other cash assets, upon the surrender of the dissenting stockholder's certificate, or certificates, representing such shares. Upon payment of the agreed value, the dissenting stockholder shall cease to have any interest in such shares or in the corporation.

If within such period of 30 days the stockholder and the domestic company or the surviving corporation do not so agree, then the dissenting stockholder may, within 60 days after the expiration of the 30-day period, file a petition in any circuit court, asking for a finding and determination of the fair value of such shares, and shall be entitled to judgment against the domestic company or surviving corporation for the amount of such fair value as of the day prior to the date on which such vote was taken approving such plans, together with interest thereon to the date of such judgment. The judgment shall be payable only upon, and simultaneously with, the surrender to the domestic company or surviving corporation of the certificate or certificates representing such shares and shall be payable from the fund established pursuant to the provisions of subdivision (5) of this section or, if the fund is not sufficient for such payment, from other cash assets. Upon payment of the judgment, the dissenting stockholder shall cease to have any interest in such shares, or in the domestic company or surviving corporation. Unless the dissenting stockholder shall file such petition within the time limited in this subdivision, such stockholder and all persons claiming under him shall be bound by the terms of the plan of exchange.

Shares acquired by the domestic company or the surviving corporation pursuant to the payment of the agreed value thereof or of the judgment entered therefor, as in this subdivision provided, shall be treasury shares and may be held and disposed of by such corporation as in the case of other treasury shares.

A nominee of a corporate fiduciary holding shares of stock for more than one fiduciary account may dissent as to less than all of the shares registered in his name. In that event, his rights shall be determined as if the shares as to which he has dissented and his other shares were registered in the names of different stockholders.

The dissenting rights of stockholders of any other corporate party to the plan of exchange shall be governed by the laws otherwise applicable to the transactions involved in the plan.

(5) FILING PLAN OF EXCHANGE. - After the date of the meeting of stockholders of the domestic company at which the plan of exchange was submitted to such stockholders, a certificate setting forth:

a. The plan of exchange;

b. The vote by which such plan was adopted by the stockholders of the domestic company and any other corporate party to the plan whose stockholders approved the plan under the laws otherwise applicable;

c. The number of shares of the domestic company for which a dissenting right has been preserved and for which no payment has been made pursuant to subdivision (4) of this section; or

d. That the plan of exchange has been abandoned shall be executed on behalf of the domestic company by its president, or a vice-president, and attested by its secretary, or an assistant secretary, under the corporate seal, and shall then be presented in triplicate to the commissioner. If the certificate indicates that the plan of exchange has been approved by stockholders as required by subdivision (3) of this section and that the facts otherwise conform to the law, he shall require the domestic company, prior to the time the plan becomes effective, to create a fund in cash distinct from its other assets to provide for the payment for all shares with respect to which a dissenting right has been preserved and for which no payment has been made pursuant to subdivision (4) of this section. The amount of said fund shall not limit the amount to be paid to dissenting stockholders under the provisions of subdivision (4) of this section, nor shall the amount of the fund be used as evidence in any proceeding to establish the fair value of shares for which dissenting rights are asserted. Thereafter, upon the creation of such a fund, the commissioner shall endorse his approval on the certificate and the same shall then be filed in the Office of the Secretary of State. Upon such filing of such certificate, the plan of exchange shall become effective unless a later date and time is specified in the plan of exchange, in which event, the plan of exchange and issuance and exchange provided for therein shall become effective upon such later date and time.

(6) EFFECT OF EXCHANGE. - Upon the plan of exchange becoming effective, the exchange, or exchanges, provided for therein shall be deemed to have been consummated, each stockholder of the domestic company shall cease to be a stockholder of such company and the ownership of all shares of the issued and outstanding stock of the domestic company shall vest in the holding company automatically without any physical transfer or deposit of certificates representing such shares.

Certificates representing shares of the domestic company prior to the plan of exchange becoming effective shall after the plan of exchange becomes effective automatically represent shares of the issued and outstanding capital stock or other securities issued by the holding company, provided that the plan of exchange:

a. Shall specify that all certificates representing shares of stock of the domestic company may, after the plan of exchange becomes effective, be exchanged by any stockholder for shares of stock or other securities issued by the holding company; and

b. May require that all certificates representing shares of stock of the domestic company shall, after the plan of exchange becomes effective, represent only the right to receive shares of stock or other securities issued by the holding company as shall be specified in the plan of exchange.



Section 27-28-3 - Plan for exchange of stock, etc., between domestic stock insurer and holding company - Fees, etc., for promotion of plan.

No director, officer, agent, or employee of any corporation which is a party to the plan of exchange, except as is expressly provided by the plan filed with the commissioner, shall receive any fee, commission, other compensation, or valuable consideration whatever for in any manner aiding, promoting, or assisting in the promotion of the plan of exchange.



Section 27-28-4 - Effect of chapter on powers of commissioner and authority to engage in insurance business.

Nothing contained in this chapter shall affect the power of the commissioner to regulate, supervise, and control insurance companies pursuant to the laws of the State of Alabama governing such companies, nor shall anything in this chapter be construed to authorize any insurance company to engage in any kind, or kinds, of insurance business not authorized by its charter or to authorize any holding company which is not an insurance corporation to engage directly in the business of insurance. Subsequent to the effective date of any plan of exchange, the commissioner, having due regard to the findings stated in subdivision (2) of Section 27-28-2, shall have authority to require that the affairs of the domestic company be conducted in such manner as to assure the continued safe conduct and transaction of the business of insurance of the domestic company.



Section 27-28-5 - Applicability of Alabama Business Corporation Act.

This chapter shall be supplemental to, and construed with, the provisions of the Alabama Business Corporation Act, as amended, but in the event there exists any conflict between the provisions of this chapter and the provisions of that act, the provisions of this chapter shall control.






Chapter 29 - INSURANCE HOLDING COMPANY SYSTEMS.

Section 27-29-1

For purposes of this chapter, unless otherwise stated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AFFILIATE. The term shall include an affiliate of, or person affiliated with, a specific person, and shall mean a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

(2) COMMISSIONER. The Commissioner of Insurance, his or her deputies, or the Insurance Department as appropriate.

(3) CONTROL. The term shall include controlling, controlled by, or under common control with and shall mean the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing five percent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by subsection (k) of Section 27-29-4 that control does not exist in fact. The commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making a specific finding of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(4) ENTERPRISE RISK. Any activity, circumstance, event, or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including, but not limited to, anything that would cause the insurer's risk-based capital to fall into company action level as set forth in Section 27-2B-4 or would cause the insurer to be in hazardous financial condition.

(5) GROUP-WIDE SUPERVISOR. The regulatory official authorized to engage in conducting and coordinating group-wide supervision activities who is determined or acknowledged by the commissioner under this chapter to have sufficient significant contacts with the internationally active insurance group.

(6) INSURANCE HOLDING COMPANY SYSTEM. A system which consists of two or more affiliated persons, one or more of which is an insurer.

(7) INSURER. An insurance company as set forth in Section 27-1-2, including, without limitation, any fraternal benefit society, health care service plan, and health maintenance organization, except that it shall not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(8) PERSON. An individual, a corporation, a limited liability company, a partnership, an association, a joint-stock company, a trust, an unincorporated organization, or any similar entity or any combination of the foregoing acting in concert, but shall not include any joint venture partnership exclusively engaged in owning, managing, leasing, or developing real or tangible personal property.

(9) SECURITYHOLDER. One who owns any security of such person, including common stock, preferred stock, debt obligations, and other security convertible into, or evidencing, the right to acquire any of the foregoing.

(10) SUBSIDIARY. An affiliate controlled by such person, directly or indirectly, through one or more intermediaries.

(11) VOTING SECURITY. The term shall include any security convertible into, or evidencing, a right to acquire a voting security.



Section 27-29-2 - Subsidiaries and affiliates of domestic insurers.

(a) Authorization. A domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries. The subsidiaries may conduct any kind of business or businesses and their authority to do so shall not be limited by reason of the fact that they are subsidiaries or affiliates of a domestic insurer.

(b) Additional investment authority. In addition to investments in common stock, preferred stock, debt obligations, and other securities permitted under all other sections of this title, a domestic insurer may also:

(1) Invest, in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts which do not exceed the lesser of 10 percent of such insurer's assets or 50 percent of the insurer's surplus as regards policyholders, provided that after such investments, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs. In calculating the amount of such investments, investments in domestic and foreign insurance subsidiaries and health maintenance organizations shall be excluded, and there shall be included both of the following:

a. Total net moneys or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of such subsidiary, whether or not represented by the purchase of capital stock or issuance of other securities.

b. All amounts expended in acquiring additional common stock, debt obligations, and other securities and all contributions to the capital or surplus of a subsidiary subsequent to its acquisition or formation.

(2) Invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer provided that each such subsidiary agrees to limit its investments in any asset so that such investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in subdivision (1) or in Sections 27-41-15 through 27-41-18 and 27-41-35. For the purpose of this subdivision, "the total investment of the insurer" shall include both of the following:

a. Any direct investment by the insurer in an asset.

b. The insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the insurer's ownership of such subsidiary.

(3) With the approval of the commissioner, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries, provided that after such investment the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(c) Exemption from investment restrictions. Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made pursuant to subsection (b) shall not be subject to any of the otherwise applicable restrictions or prohibitions contained in this title applicable to such investments of insurers.

(d) Qualification of investment; when determined. Whether any investment pursuant to subsection (b) meets the applicable requirements thereof is to be determined before such investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations and the value of all previous investments in equity securities as of the date they were made, net of any return of capital invested, not including dividends.

(e) Cessation of control. If an insurer ceases to control a subsidiary, it shall dispose of any investment therein made pursuant to this section within three years from the time of the cessation of control or within such further time as the commissioner may prescribe, unless at any time after such investment shall have been made such investment shall have met the requirements for investment under any other section of this title, and the insurer has notified the commissioner.



Section 27-29-3 - Acquisition of control of, or merger with, domestic insurers.

(a)(1) No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire, or acquire in the open market any voting security of a domestic insurer if, after the consummation thereof, such person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of such insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer, or any person controlling a domestic insurer unless, at the time any such offer, request, or invitation is made or any such agreement is entered into, or prior to the acquisition of such securities if no offer or agreement is involved such person has filed with the commissioner and has sent to such insurer a statement containing the information required by this section and such offer, request, invitation, agreement, or acquisition has been approved by the commissioner in the manner prescribed in this section.

(2) For purposes of this section, any controlling person of a domestic insurer seeking to divest its controlling interest in the domestic insurer, in any manner, shall file with the commissioner, with a copy to the insurer, confidential notice of its proposed divestiture at least 30 days prior to the cessation of control. The commissioner shall determine those instances in which the party or parties seeking to divest or to acquire a controlling interest in an insurer, will be required to file for and obtain approval of the transaction. The information shall remain confidential until the conclusion of the transaction unless the commissioner, in his or her discretion, determines that confidential treatment will interfere with enforcement of this section. If the statement referred to in subdivision (1) is otherwise filed, this subdivision shall not apply.

(3) With respect to a transaction subject to this section, the acquiring person must also file a pre-acquisition notification with the commissioner, which shall contain the information set forth in subdivision (1) of subsection (c) of Section 27-29-3.1. A failure to file the notification may be subject to penalty specified in subdivision of (3) of subsection (e) of Section 27-29-3.1.

(4) For purposes of this section:

a. A domestic insurer includes any person controlling a domestic insurer unless the person, as determined by the commissioner, is either directly or through its affiliates primarily engaged in business other than the business of insurance.

b. Person does not include any securities broker holding, in the usual and customary broker's function, less than 20 percent of the voting securities of an insurance company or of any person which controls an insurance company.

(b)(1) The statement to be filed with the commissioner under this section shall be made under oath or affirmation and shall contain all of the following information:

a. The name and address of each person by whom, or on whose behalf, the merger or other acquisition of control referred to in subsection (a) is to be effected (hereinafter called "acquiring party"), and either of the following:

1. If the person is an individual, his or her principal occupation and all offices and positions held during the past five years, and any conviction of crimes other than minor traffic violations during the past 10 years.

2. If the person is not an individual, a report of the nature of its business operations during the past five years or for the lesser period as such person and any predecessors thereof shall have been in existence; an informative description of the business intended to be done by the person and the person's subsidiaries; and a list of all individuals who are, or who have been selected to become, directors or executive officers of the person or who perform, or will perform, functions appropriate to the positions. The list shall include for each individual the information required by subparagraph 1.

b. The source, nature, and amount of the consideration used, or to be used, in effecting the merger or other acquisition of control, a description of any transaction wherein funds were, or are to be, obtained for any such purpose, including any pledge of the insurer's stock, or the stock of any of its subsidiaries or controlling affiliates, and the identity of persons furnishing such consideration; provided, however, that where a source of such consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential if the person filing such statement so requests.

c. Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each such acquiring party, or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence, and similar unaudited information as of a date not earlier than 90 days prior to the filing of the statement.

d. Any plans or proposals which each acquiring party may have to liquidate such insurer, to sell its assets, or to merge or consolidate it with any person or to make any other material change in its business or corporate structure or management.

e. The number of shares of any security referred to in subsection (a) which each acquiring party proposes to acquire, the terms of the offer, request, invitation, agreement, or acquisition referred to in subsection (a), and a statement as to the method by which the fairness of the proposal was arrived at.

f. The amount of each class of any security referred to in subsection (a) which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party.

g. A full description of any contracts, arrangements, or understandings with respect to any security referred to in subsection (a) in which any acquiring party is involved, including, but not limited to, transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. Such description shall identify the persons with whom such contracts, arrangements, or understandings have been entered.

h. A description of the purchase of any security referred to in subsection (a) during the 12 calendar months preceding the filing of the statement by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid, or agreed to be paid, therefor.

i. A description of any recommendations to purchase any security referred to in subsection (a) made during the 12 calendar months preceding the filing of the statement by any acquiring party or by anyone based upon interviews or at the suggestion of such acquiring party.

j. Copies of all tender offers for, requests or invitations for tenders of, exchange offers for and agreements to acquire or exchange any securities referred to in subsection (a) and, if distributed, of additional soliciting material relating thereto.

k. The terms of any agreement, contract, or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in subsection (a) for tender and the amount of any fees, commissions, or other compensation to be paid to broker-dealers with regard thereto.

l. An agreement by the person required to file the statement referred to in subsection (a) that it will provide the annual report, specified in subsection (l) of Section 27-29-4, for so long as control exists.

m. An acknowledgement by the person required to file the statement referred to in subsection (a) that the person and all subsidiaries within its control in the insurance holding company system will provide information to the commissioner upon request as necessary to evaluate enterprise risk to the insurer.

n. Such additional information as the commissioner may, by rule or regulation, prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

(2) If the person required to file the statement referred to in subsection (a) is a partnership, limited partnership, syndicate, or other group, the commissioner may require that the information called for by paragraphs a. through n. of subdivision (1) shall be given with respect to each partner of such partnership or limited partnership, each member of such syndicate or group, and each person who controls such partner or member. If any such partner, member, or person is a corporation or the person required to file the statement referred to in subsection (a) is a corporation, the commissioner may require that the information called for by paragraphs a. through n. of subdivision (1) shall be given with respect to such corporation, each officer and director of such corporation, and each person who is, directly or indirectly, the beneficial owner of more than 10 percent of the outstanding voting securities of such corporation. If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to such insurer pursuant to this section, an amendment setting forth such change, together with copies of all documents and other materials relevant to such change, shall be filed with the commissioner and sent to such insurer within two business days after the person learns of such change.

(c) If any offer, request, invitation, agreement, or acquisition referred to in subsection (a) is proposed to be made by means of a registration statement under the Securities Act of 1933, or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in subsection (a) may utilize such documents in furnishing the information called for by that statement.

(d)(1) The commissioner shall approve any merger or other acquisition of control referred to in subsection (a) unless, after a public hearing thereon, he or she finds any of the following:

a. After the change of control, the domestic insurer referred to in subsection (a) would not be able to satisfy the requirements for the issuance of a license to write the line, or lines, of insurance for which it is presently licensed.

b. The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this state or to create a monopoly therein. In applying the competitive standard in this paragraph:

1. The informational requirements of subdivision (1) of subsection (c) of Section 27-29-3.1 and the standards of subdivision (2) of subsection (d) of Section 27-29-3.1 shall apply.

2. The merger or other acquisition shall not be disapproved if the commissioner finds that any of the situations meeting the criteria provided by subdivision (3) of subsection (d) of Section 27-29-3.1 exist.

3. The commissioner may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time.

c. The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer or prejudice the interest of its policyholders.

d. The plans or proposals which the acquiring party has to liquidate the insurer, to sell its assets, or to consolidate or merge it with any person or to make any other material change in its business or corporate structure or management are unfair and unreasonable to policyholders of the insurer and not in the public interest.

e. The competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control.

f. The acquisition is likely to be hazardous or prejudicial to the insurance-buying public.

(2) The public hearing referred to in subdivision (1) shall be held within 30 days after the statement required by subsection (a) is filed, and at least 20 days' notice thereof shall be given by the commissioner to the person filing the statement. Not less than seven days' notice of such public hearing shall be given by the person filing the statement to the insurer and to such other persons as may be designated by the commissioner. The commissioner shall make a determination within the 60-day period preceding the effective date of the proposed transaction. At such hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interest may be affected thereby shall have the right to present evidence, examine and cross-examine witnesses and offer oral and written arguments and, in connection therewith, shall be entitled to conduct discovery proceedings in the same manner as is presently allowed in the circuit courts of this state. All discovery proceedings shall be concluded not later than three days prior to the commencement of the public hearing.

(3) If the proposed acquisition of control will require the approval of more than one commissioner, the public hearing referred to in subdivision (2) may be held on a consolidated basis upon request of the person filing the statement referred to in subsection (a). The person shall file the statement referred to in subsection (a) with the National Association of Insurance Commissioners within five days of making the request for a public hearing. A commissioner may opt out of a consolidated hearing, and shall provide notice to the applicant of the opt-out within 10 days of the receipt of the statement referred to in subsection (a). A hearing conducted on a consolidated basis shall be public and shall be held within the United States before the commissioners of the states in which the insurers are domiciled. The commissioners shall hear and receive evidence. A commissioner may attend the hearing in person or by telecommunication.

(4) In connection with a change of control of a domestic insurer, any determination by the commissioner that the person acquiring control of the insurer shall be required to maintain or restore the capital of the insurer to the level required by the laws and regulations of this state shall be made not later than 60 days after the date of notification of the change in control submitted pursuant to subdivision (1) of subsection (a).

(5) The commissioner may retain any attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist the commissioner in reviewing the proposed acquisition of control, the reasonable expenses of which shall be borne by the acquiring person.

(e) The provisions of this section shall not apply to:

(1) Any transaction which is subject to the provisions of Sections 27-27-45 and 27-27-46, dealing with the merger or consolidation of two or more insurers.

(2) Any offer, request, invitation, agreement, or acquisition which the commissioner by order shall exempt therefrom as either of the following:

a. Not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer.

b. As otherwise not comprehended within the purposes of this section.

(f) The following shall be violations of this section:

(1) The failure to file any statement, amendment, or other material required to be filed pursuant to subsections (a) or (b).

(2) The effectuation, or any attempt to effectuate, an acquisition of control of, or merger with, a domestic insurer unless the commissioner has given his or her approval thereto.

(g) The courts of this state are hereby vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the commissioner under this section and over all actions involving such person arising out of violations of this section, and each such person shall be deemed to have performed acts equivalent to and constituting an appointment by such a person of the commissioner to be his or her true and lawful attorney upon whom may be served all lawful process in any action or proceeding arising out of violations of this section. Copies of all such lawful process shall be served on the commissioner and transmitted by registered or certified mail by the commissioner to such person at his or her last known address.



Section 27-29-3.1 - Acquisition involving change in control of insurer authorized to do business in Alabama; pre-acquisition notification; violation of competitive standards.

(a) The following definitions shall apply for the purposes of this section only:

(1) ACQUISITION. Any agreement or arrangement the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes, but is not limited to, the acquisition of voting securities, the acquisition of assets, bulk reinsurance, and mergers.

(2) INVOLVED INSURER. Includes an insurer which either acquires or is acquired, is affiliated with an acquirer or acquired, or is the result of a merger.

(b)(1) Except as exempted in subdivision (2), this section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this state.

(2) This section shall not apply to the following:

a. A purchase of securities solely for investment purposes so long as the securities, by voting or otherwise, are not used to cause or attempt to cause the substantial lessening of competition in any insurance market in this state. If a purchase of securities results in a presumption of control under subsection (c) of Section 27-29-1, it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and the disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the commissioner of this state.

b. The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if pre-acquisition notification is filed with the commissioner in accordance with subdivision (1) of subsection (c) 30 days prior to the proposed effective date of the acquisition. However, such pre-acquisition notification is not required for exclusion from this section if the acquisition would otherwise be excluded from this section by any other paragraph of subdivision (2) of subsection (b).

c. The acquisition of already affiliated persons.

d.1. An acquisition if, as an immediate result of the acquisition, any of the follow occurs:

(i) The combined market share of the involved insurers does not exceed five percent of the total market in any market.

(ii) There is no increase in any market share.

(iii) Both of the following do not occur in any market:

A. The combined market share of the involved insurers exceeds 12 percent of the total market.

B. The market share increases by more than two percent of the total market.

2. For the purpose of this paragraph, a market means direct written insurance premium in this state for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this state.

e. An acquisition for which a pre-acquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business.

f. An acquisition of an insurer whose domiciliary commissioner affirmatively finds that the insurer is in failing condition, there is a lack of feasible alternative to improving such condition, the public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition, and the findings are communicated by the domiciliary commissioner to the commissioner of this state.

(c) An acquisition covered by subsection (d) may be subject to an order pursuant to subsection (e) unless the acquiring person files a pre-acquisition notification and the waiting period has expired. The acquired person may file a pre-acquisition notification. The commissioner shall give confidential treatment to information submitted under this subsection in the same manner as provided in Section 27-29-7.

(1) The pre-acquisition notification shall be in such form and contain such information as prescribed by the commissioner relating to those markets which, under paragraph d. of subdivision (2) of subsection (b), cause the acquisition not to be exempted from this section. The commissioner may require such additional material and information as deemed necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard of subsection (d). The required information may include an opinion of an economist as to the competitive impact of the acquisition in this state accompanied by a summary of the education and experience of such person indicating his or her ability to render an informed opinion.

(2) The waiting period required shall begin on the date of receipt of the commissioner of a pre-acquisition notification and shall end on the earlier of the thirtieth day after the date of receipt, or termination of the waiting period by the commissioner. Prior to the end of the waiting period, the commissioner, on a one-time basis, may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the thirtieth day after receipt of the additional information by the commissioner or termination of the waiting period by the commissioner.

(d)(1) The commissioner may enter an order under subdivision (1) of subsection (e) with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in this state or to create a monopoly or if the insurer fails to file adequate information in compliance with subsection (c).

(2) In determining whether a proposed acquisition would violate the competitive standard of subdivision (1), the commissioner shall consider the following:

a.1. Any acquisition covered under subsection (b) involving two or more insurers competing in the same market may be considered prima facie evidence of violation of the competitive standards.

(i) If the market is highly concentrated and the involved insurers possess the following shares of the market:

(ii) Or, if the market is not highly concentrated and the involved insurers possess the following shares of the market:

2. A highly concentrated market is one in which the share of the four largest insurers is 75 percent or more of the market. Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than two insurers are involved, exceeding the total of the two columns in the table may be considered prima facie evidence of violation of the competitive standard in subdivision (1). For the purpose of this paragraph, the insurer with the largest share of the market shall be deemed to be Insurer A.

b. There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the two largest to the eight largest, has increased by seven percent or more of the market over a period of time extending from any base year five to 10 years prior to the acquisition up to the time of the acquisition. Any acquisition or merger covered under subsection (b) involving two or more insurers competing in the same market may be considered prima facie evidence of violation of the competitive standard in subdivision (1) if all of the following occur:

1. There is a significant trend toward increased concentration in the market.

2. One of the insurers involved is one of the insurers in a grouping of large insurers showing the requisite increase in the market share.

3. Another involved insurer's market is two percent or more.

c. For the purposes of this subdivision:

1. "Insurer" includes any company or group of companies under common management, ownership, or control.

2. "Market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, published by the National Association of Insurance Commissioners and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, such line being that used in the annual statement required to be filed by insurers doing business in this state, and the relevant geographical market is assumed to be this state.

3. The burden of showing prima facie evidence of violation of the competitive standard rests upon the commissioner.

d. Even though an acquisition is not prima facie violative of the competitive standard under paragraphs a. and b., the commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under paragraphs a. and b., a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this paragraph include, but are not limited to, the following: Market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(3) An order may not be entered under subdivision (1) of subsection (e) in either of the following instances:

a. The acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition.

b. The acquisition will substantially increase the availability of insurance, and the public benefits of the increase exceed the public benefits which would arise from not lessening competition.

(e)(1)a. If an acquisition which takes place after January 1, 2016, violates the standards of this section, the commissioner may enter an order doing either of the following:

1. Requiring an involved insurer to cease and desist from doing business in this state with respect to the line or lines of insurance involved in the violation.

2. Denying the application of an acquired or acquiring insurer for a license to do business in this state.

b. The order shall not be entered unless all of the following occur:

1. There is a hearing conducted within six years of the acquisition.

2. Notice of the hearing is issued prior to the end of the waiting period and not less than 15 days prior to the hearing.

3. The hearing is concluded and the order is issued no later than 60 days after the date of the filing of the pre-acquisition notification with the commissioner.

c. Every order shall be accompanied by a written decision of the commissioner setting forth findings of fact and conclusions of law.

d. An order pursuant to this paragraph shall not apply if the acquisition is not consummated.

(2) Any person who violates a cease and desist order of the commissioner under subdivision (1) while the order is in effect, after notice and hearing and upon order of the commissioner, is subject to one or more of the following:

a. A monetary penalty of not more than ten thousand dollars ($10,000) for every day of violation.

b. Suspension or revocation of the person's license.

(3) Any insurer or other person who fails to make any filing required by this section, and who also fails to demonstrate a good faith effort to comply with any filing requirement, is subject to a fine of not more than fifty thousand dollars ($50,000).

(f) Subsections (b) and (c) of Section 27-29-9 and Section 27-29-11 do not apply to acquisitions covered under subsection (b).



Section 27-29-4 - Registration of insurers.

THIS SECTION WAS AMENDED BY ACT 2017-228 IN THE 2017 REGULAR SESSION, EFFECTIVE JANUARY 1, 2019. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

(a)(1) Every insurer which is authorized to do business in this state and which is a member of an insurance holding company system shall register with the commissioner, except a foreign insurer subject to registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in this section and both of the following:

a. Subdivision (1) of subsection (a) of Section 27-29-5, and subsections (b) and (d) of Section 27-29-5.

b. Either subdivision (2) of subsection (a) of Section 27-29-5 or a provision such as the following: Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within 15 days after the end of the month in which it learns of each change or addition.

(2) Any insurer which is subject to registration under this section shall register within 15 days after it becomes subject to registration, and annually thereafter by June 1 of each year for the previous calendar year, unless the commissioner for good cause shown extends the time for registration and, then, within such extended time. The commissioner may require any authorized insurer which is a member of an insurance holding company system which is not subject to registration under this section to furnish a copy of the registration statement, the summary specified in subsection (c) or other information filed by such insurance company with the insurance regulatory authority of domiciliary jurisdiction.

(b) Every insurer subject to registration shall file a registration statement on a form prescribed by the commissioner by rule which shall contain the following current information:

(1) The capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer.

(2) The identity of every member of the insurance holding company system.

(3) The following agreements in force, and transactions currently outstanding or which have occurred during the last calendar year between such insurer and its affiliates:

a. Loans, other investments or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates.

b. Purchases, sales, or exchanges of assets.

c. Transactions not in the ordinary course of business.

d. Guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business.

e. All management agreements and service contracts and all cost-sharing arrangements.

f. Reinsurance agreements.

g. Dividends and other distributions to shareholders.

h. Consolidated tax allocation agreements.

(4) Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system.

(5) If requested by the commissioner, financial statements of or within an insurance holding company system, including all affiliates. Financial statements may include, but are not limited to, annual audited financial statements filed with the U.S. Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. An insurer required to file financial statements pursuant to this subdivision may satisfy the request by providing the commissioner with the most recently filed parent corporation financial statements that have been filed with the Securities Exchange Commission. Financial statements of insurer's affiliates required to be filed with the commissioner may be filed by the insurer in the accounting standard utilized by the affiliate in its usual course of business at the time of the filing.

(6) Other matters concerning transactions between registered insurers and any affiliates as may be included, from time to time, in any registration forms adopted or approved by the commissioner.

(7) Statements that the insurer's board of directors or an appropriate committee of the board oversees corporate governance and internal controls and that the insurer's officers or senior management have approved, implemented, and continue to maintain and monitor corporate governance and internal control procedures.

(8) Any other information required by the commissioner by rule.

(c) All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

(d) No information need be disclosed on the registration statement filed pursuant to subsection (b) if such information is not material for the purposes of this section. Unless the commissioner by rule, regulation, or order provides otherwise, sales, purchases, exchanges, loans, or extensions of credit or investments involving one-half of one percent or less of an insurer's admitted assets as of December 31, next preceding, shall not be deemed material for purposes of this section.

(e) Subject to subsection (b) of Section 27-29-5, each registered insurer shall so report all dividends and other distributions to shareholders within 15 business days following the declaration thereof.

(f) Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer, where the information is reasonably necessary to enable the insurer to comply with the provisions of this chapter.

(g) The commissioner shall terminate the registration of any insurer which demonstrated that it no longer is a member of an insurance holding company system.

(h) The commissioner may require or allow two or more affiliated insurers subject to registration under this section to file a consolidated registration statement.

(i) The commissioner may allow an insurer which is authorized to do business in this state and which is part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under subsection (a) and to file all information and material required to be filed under this section.

(j) The provisions of this section shall not apply to any insurer, information, or transaction if, and to the extent that, the commissioner by rule, regulation, or order shall exempt the same from the provisions of this section.

(k) Any person may file with the commissioner a disclaimer of affiliation with any authorized insurer or a disclaimer may be filed by the insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between the person and the insurer as well as the basis for disclaiming such affiliation. A disclaimer of affiliation shall be deemed to have been granted unless the commissioner, within 30 days following receipt of a complete disclaimer, notifies the filing party the disclaimer is disallowed. In the event of disallowance, the disclaiming party may request an administrative hearing, which shall be granted. The disclaiming party shall be relieved of its duty to register under this section if approval of the disclaimer has been granted by the commissioner, or if the disclaimer is deemed to have been approved.

(l)(1) Except as provided in subdivisions (2) and (4), the ultimate controlling person of every insurer subject to registration shall also file an annual enterprise risk report. The report shall, to the best of the ultimate controlling person's knowledge and belief, identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The report shall be filed with the lead state commissioner of the insurance holding company system as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners.

(2) Except as provided in subdivision (3), the ultimate controlling person of an insurer with total direct or assumed annual premiums of less than three hundred million dollars ($300,000,000) is not required to submit an enterprise risk report under subdivision (1).

(3) Regardless of total direct or assumed annual premium, the ultimate controlling person of an insurer that is not in compliance with applicable risk-based capital standards or that is otherwise in hazardous condition, as determined by the commissioner, shall file an enterprise risk report required by subdivision (1) as directed by the commissioner.

(4) An insurer that in the preceding calendar year had direct written and assumed premiums of more than three hundred million dollars ($300,000,000) but less than five hundred million dollars ($500,000,000) may request an exemption from the reporting requirements of subdivision (1) by filing with the commissioner a written statement describing the undue financial or organizational hardship the insurer would suffer as a result of complying with subdivision (1). The commissioner may grant the exemption if the commissioner finds that compliance with subdivision (1) would impose an undue financial or organizational hardship on the insurer.

(m) The failure to file a registration statement or any summary of the registration statement or enterprise risk filing required by this section within the time specified for filing shall be a violation of this section.



Section 27-29-5 - Transactions of insurers with affiliates; adequacy of surplus; dividends and other distributions.

(a) Transactions within an insurance holding company system to which an insurer subject to registration is a party shall be subject to all of the following standards:

(1) The terms shall be fair and reasonable.

(2) Agreements for cost sharing services and management shall include such provisions as required by rule and regulation issued by the commissioner.

(3) Charges or fees for services performed shall be reasonable.

(4) Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied.

(5) The books, accounts, and records of each party to all such transactions shall be so maintained as to clearly and accurately disclose the nature and details of the transactions including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties.

(6) The insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(b)(1) The following transactions involving a domestic insurer and any person in its insurance holding company system, including amendments or modifications of affiliate agreements previously filed pursuant to this section which are subject to any materiality standards contained in paragraphs a. through g., may not be entered into unless the insurer has notified the commissioner in writing of its intention to enter into the transaction at least 30 days prior thereto, or such shorter period as the commissioner may permit, and the commissioner has not disapproved it within that period. The notice for amendments or modifications shall include the reasons for the change and the financial impact on the domestic insurer. Informal notice shall be reported, within 30 days after a termination of a previously filed agreement, to the commissioner for determination of the type of filing required, if any.

a. Sales, purchases, exchanges, loans or extensions of credit, or investments provided the transactions are equal to or exceed the following:

1. With respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or 25 percent of surplus as regards policyholders as of the 31st day of December next preceding.

2. With respect to life insurers, three percent of the insurer's admitted assets as of the 31st day of December next preceding.

b. Loans or extensions of credit to any person who is not an affiliate, where the insurer makes loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making the loans or extensions of credit provided the transactions are equal to or exceed the following:

1. With respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or 25 percent of surplus as regards policyholders as of the 31st day of December next preceding.

2. With respect to life insurers, three percent of the insurer's admitted assets as of the 31st day of December next preceding.

c. Reinsurance agreements or modifications thereto, including:

1. All reinsurance pooling agreements.

2. Agreements in which the reinsurance premium or a change in the insurer's liabilities, or the projected reinsurance premium or a change in the insurer's liabilities in any of the next three years, equals or exceeds five percent of the insurer's surplus as regards policyholders, as of the 31st day of December next preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of the assets will be transferred to one or more affiliates of the insurer.

d. All management agreements, service contracts, tax allocation agreements, guarantees and all cost-sharing arrangements.

e. Guarantees when made by a domestic insurer; provided, however, that a guarantee which is quantifiable as to amount is not subject to the notice requirements of this paragraph unless it exceeds the lesser of one-half of one percent of the insurer's admitted assets or 10 percent of surplus as regards policyholders as of the 31st day of December next preceding. Further, all guarantees which are not quantifiable as to amount are subject to the notice requirements of this paragraph.

f. Direct or indirect acquisitions or investments in a person that controls the insurer or in an affiliate of the insurer in an amount which, together with its present holdings in such investments, exceeds two and one-half percent of the insurer's surplus to policyholders. Direct or indirect acquisitions or investments in subsidiaries acquired pursuant to Section 27-29-2, or authorized under any other section of this title, or in non-subsidiary insurance affiliates that are subject to this chapter, are exempt from this requirement.

g. Any material transactions, specified by regulation, which the commissioner determines may adversely affect the interests of the insurer's policyholders.

(2) Nothing in this subsection shall be deemed to authorize or permit any transactions which, in the case of an insurer not a member of the same holding company system, would be otherwise contrary to law.

(c) A domestic insurer may not enter into transactions which are part of a plan or series of like transactions with persons within the insurance holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the commissioner determines that such separate transactions were entered into over any 12-month period for that purpose, the commissioner may exercise his or her authority under Section 27-29-10.

(d) The commissioner, in reviewing transactions pursuant to subsection (b), shall consider whether the transactions comply with the standards set forth in subsection (a) and whether they may adversely affect the interests of policyholders.

(e) The commissioner shall be notified within 30 days of any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds 10 percent of the corporation's voting securities.

(f) For purposes of this chapter in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs, the following factors, among others, shall be considered:

(1) The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria.

(2) The extent to which the insurer's business is diversified among the several lines of insurance.

(3) The number and size of risks insured in each line of business.

(4) The extent of the geographical dispersion of the insurer's insured risks.

(5) The nature and extent of the insurer's reinsurance program.

(6) The quality, diversification, and liquidity of the insurer's investment portfolio.

(7) The recent past and projected future trend in the size of the insurer's investment portfolio.

(8) The surplus as regards policyholders maintained by other comparable insurers.

(9) The adequacy of the insurer's reserves.

(10) The quality and liquidity of investments in affiliates. The commissioner may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever, in the judgment of the commissioner, the investment so warrants.

(g)(1)a. A domestic insurer shall not pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until 30 days after the commissioner has received notice of the declaration thereof and has not disapproved such payment within the period, or until the time the commissioner has approved the payment within the 30-day period.

b. For purposes of this section, an "extraordinary dividend or distribution" includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding 12 months exceeds the greater of the following:

1. Ten percent of the insurer's surplus as regards policyholders as of the 31st day of December next preceding.

2. The net gain from operations of the insurer, if the insurer is a life insurer, or the net income, if the insurer is not a life insurer, not including realized capital gains or the pro rata distribution of any class of the insurer's own securities, for the 12-month period ending the 31st day of December next preceding.

(2) A domestic insurer subject to registration under Section 27-29-4 shall report to the commissioner all dividends to shareholders within five business days following the declaration of the dividends and not less than 10 days prior to the payment of the dividends. This report shall also include a schedule setting forth all dividends or other distributions made within the previous 12 months.

(3) In determining whether a dividend or distribution is extraordinary, an insurer other than a life insurer may carry forward net income from the previous two calendar years that has not already been paid out as dividends. This carryforward shall be computed by taking the net income from the second and third preceding calendar years, not including realized capital gains, less dividends paid in the second and immediate preceding calendar years.

(4) Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution which is conditional upon the commissioner's approval of the dividend or distribution. The declaration shall confer no rights upon shareholders until the commissioner has approved the payment of the dividend or distribution or the commissioner has not disapproved the payment within the 30-day period as provided in subdivision (1).

(5) The commissioner shall assess such reasonable charges as he or she deems necessary for the review conducted pursuant to this section. All funds received shall be deposited in the State Treasury to the credit of the Special Examination Revolving Fund, from which the expenses incurred shall be paid.



Section 27-29-6 - Registered insurers - Examination of records, etc., of insurer or affiliates.

(a) Subject to the limitation contained in this section and in addition to the powers which the commissioner has under Sections 27-2-7, 27-2-21, 27-2-23, and 27-2-26, relating to the examination of insurers, the commissioner shall also have the power to examine any insurer registered under Section 27-29-4 and its affiliates to ascertain the financial condition of the insurer, including the enterprise risk to the insurer by the ultimate controlling party, by any entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis.

(b)(1) The commissioner may order any insurer registered under Section 27-29-4 to produce such records, books, or other information papers in the possession of the insurer or its affiliates as are reasonably necessary to determine compliance with this title.

(2) To determine compliance with this title, the commissioner may order any insurer registered under Section 27-29-4 to produce information not in the possession of the insurer if the insurer can obtain access to such information pursuant to contractual relationships, statutory obligations, or other methods. In the event the insurer cannot obtain the information requested by the commissioner, the insurer shall provide the commissioner a detailed explanation of the reason that the insurer cannot obtain the information and the identity of the holder of information. Whenever it appears to the commissioner that the detailed explanation is without merit, the commissioner may require, after notice and hearing, the insurer to pay a penalty of up to one thousand dollars ($1,000) for each day's delay, or may suspend or revoke the insurer's license.

(c) The commissioner may retain at the registered insurer's expense such attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as shall be reasonably necessary to assist in the conduct of the examination under subsection (a). Any persons so retained shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.

(d) Each registered insurer producing for examination records, books, and papers pursuant to subsection (a) shall be liable for and shall pay the expense of such examination as provided in Section 27-2-25.

(e) In the event the insurer fails to comply with an order, the commissioner shall have the power to examine the affiliates to obtain the information. In accordance with Sections 27-2-26 and 27-2-27, the commissioner shall also have the power to issue subpoenas, to administer oaths, and to examine under oath any person for purposes of determining compliance with this section. Upon the failure or refusal of any person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Every person shall be obliged to attend as a witness at the place specified in the subpoena, when subpoenaed, anywhere within the state. He or she shall be entitled to the same fees and mileage, if claimed, as a witness in circuit court, which fees, mileage, and actual expense, if any, necessarily incurred in securing the attendance of witnesses, and their testimony, shall be itemized and charged against, and be paid by, the company being examined.



Section 27-29-6.1 - Registered insurers - Supervisory colleges.

(a) With respect to any insurer registered under Section 27-29-4, and in accordance with subsection (c), the commissioner shall also have the power to participate in a supervisory college for any domestic insurer that is part of an insurance holding company system with international operations in order to determine compliance by the insurer with this title. The powers of the commissioner with respect to supervisory colleges include, but are not limited to, the following:

(1) Initiating the establishment of a supervisory college.

(2) Clarifying the membership and participation of other supervisors in the supervisory college.

(3) Clarifying the functions of the supervisory college and the role of other regulators, including the establishment of a group-wide supervisor.

(4) Coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing.

(5) Establishing a crisis management plan.

(b) Each registered insurer subject to this section shall be liable for and shall pay the reasonable expenses of the commissioner's participation in a supervisory college in accordance with subsection (c), including reasonable travel expenses. For purposes of this section, a supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates, and the commissioner may establish a regular assessment to the insurer for the payment of these expenses.

(c) In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management, and governance processes, and as part of the examination of individual insurers in accordance with Section 27-29-6, the commissioner may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including other state, federal, and international regulatory agencies. The commissioner may enter into agreements in accordance with subsection (c) of Section 27-29-7 providing the basis for cooperation between the commissioner and the other regulatory agencies, and the activities of the supervisory college. Nothing in this section shall delegate to the supervisory college the authority of the commissioner to regulate or supervise the insurer or its affiliates within its jurisdiction.



Section 27-29-6.2 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 4, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a)(1) The commissioner may act as the group-wide supervisor for any internationally active insurance group in accordance with this section. The commissioner may otherwise acknowledge another regulatory official as the group-wide supervisor where the internationally active insurance group meets any of the following:

a. Does not have substantial insurance operations in the United States.

b. Has substantial insurance operations in the United States, but not in this state.

c. Has substantial insurance operations in the United States and this state, but the commissioner has determined pursuant to the factors set forth in subsections (b) and (f) that the other regulatory official is the appropriate group-wide supervisor.

(2) An insurance holding company system that does not otherwise qualify as an internationally active insurance group may request that the commissioner make a determination or acknowledgment as to a group-wide supervisor pursuant to this section.

(b)(1) In cooperation with other state, federal, and international regulatory agencies, the commissioner shall identify a single group-wide supervisor for an internationally active insurance group. The commissioner may determine that the commissioner is the appropriate group-wide supervisor for an internationally active insurance group that conducts substantial insurance operations concentrated in this state. The commissioner may acknowledge that a regulatory official from another jurisdiction is the appropriate group-wide supervisor for the internationally active insurance group. The commissioner shall consider all of the following factors when making a determination or acknowledgment under this subsection:

a. The place of domicile of the insurers within the internationally active insurance group that hold the largest share of the group's written premiums, assets, or liabilities.

b. The place of domicile of the top-tiered insurer or insurers in the insurance holding company system of the internationally active insurance group.

c. The location of the executive office or largest operational offices of the internationally active insurance group.

d. Whether another regulatory official is acting or is seeking to act as the group-wide supervisor under a regulatory system that the commissioner determines to be both of the following:

1. Substantially similar to the system of regulation provided under the laws of this state.

2. Otherwise sufficient in terms of providing for group-wide supervision, enterprise risk analysis, and cooperation with other regulatory officials.

e. Whether another regulatory official acting or seeking to act as the group-wide supervisor provides the commissioner with reasonably reciprocal recognition and cooperation.

(2) A commissioner identified under this section as the group-wide supervisor may determine that it is appropriate to acknowledge another supervisor to serve as the group-wide supervisor. The acknowledgment of the group-wide supervisor shall be made after consideration of the factors listed in paragraphs a. to e. of subdivision (1) and shall be made in cooperation with and subject to the acknowledgment of other regulatory officials involved with supervision of members of the internationally active insurance group and in consultation with the internationally active insurance group.

(c) Notwithstanding any other provision of law, when another regulatory official is acting as the group-wide supervisor of an internationally active insurance group, the commissioner shall acknowledge that regulatory official as the group-wide supervisor. The commissioner shall make a determination or acknowledgment as to the appropriate group-wide supervisor for such an internationally active insurance group pursuant to subsection (b) in the event of a material change in the internationally active insurance group that results in either of the following:

(1) The internationally active insurance group's insurers domiciled in this state holding the largest share of the group's premiums, assets, or liabilities.

(2) This state being the place of domicile of the top-tiered insurer or insurers in the insurance holding company system of the internationally active insurance group.

(d) Pursuant to Section 27-29-6, the commissioner is authorized to collect from any insurer registered pursuant to Section 27-29-4 all information necessary to determine whether the commissioner may act as the group-wide supervisor of an internationally active insurance group or if the commissioner may acknowledge another regulatory official to act as the group-wide supervisor. Prior to issuing a determination that an internationally active insurance group is subject to group-wide supervision by the commissioner, the commissioner shall notify the insurer registered pursuant to Section 27-29-4 and the ultimate controlling person within the internationally active insurance group. The internationally active insurance group shall have not less than 30 days to provide the commissioner with additional information pertinent to the pending determination. The commissioner shall publish by bulletin and on its Internet website the identity of internationally active insurance groups that the commissioner has determined are subject to group-wide supervision by the commissioner.

(e) If the commissioner is the group-wide supervisor for an internationally active insurance group, the commissioner is authorized to engage in any of the following group-wide supervision activities:

(1) Assess the enterprise risks within the internationally active insurance group to ensure both of the following:

a. The material financial condition and liquidity risks to the members of the internationally active insurance group that are engaged in the business of insurance are identified by management.

b. Reasonable and effective mitigation measures are in place.

(2) Request, from any member of an internationally active insurance group subject to the commissioner's supervision, information necessary and appropriate to assess enterprise risk, including, but not limited to, information about the members of the internationally active insurance group regarding the following:

a. Governance, risk assessment, and management.

b. Capital adequacy.

c. Material intercompany transactions.

(3) Coordinate and, through the authority of the regulatory officials of the jurisdictions where members of the internationally active insurance group are domiciled, compel development and implementation of reasonable measures designed to ensure that the internationally active insurance group is able to timely recognize and mitigate enterprise risks to members of the internationally active insurance group that are engaged in the business of insurance.

(4) Communicate with other state, federal, and international regulatory agencies for members within the internationally active insurance group and share relevant information subject to the confidentiality provisions of Section 27-29-7 through supervisory colleges as set forth in Section 27-29-6.1 or otherwise.

(5) Enter into agreements with or obtain documentation from any insurer registered under Section 27-29-4, any member of the internationally active insurance group, and any other state, federal, and international regulatory agencies for members of the internationally active insurance group, providing the basis for or otherwise clarifying the commissioner's role as group-wide supervisor, including provisions for resolving disputes with other regulatory officials. The agreements or documentation shall not serve as evidence in any proceeding that any insurer or person within an insurance holding company system not domiciled or incorporated in this state is doing business in this state or is otherwise subject to jurisdiction in this state.

(6) Other group-wide supervision activities, consistent with the authorities and purposes enumerated above, as considered necessary by the commissioner.

(f) If the commissioner acknowledges that another regulatory official from a jurisdiction that is not accredited by the National Association of Insurance Commissioners is the group-wide supervisor, the commissioner is authorized to reasonably cooperate, through supervisory colleges or otherwise, with group-wide supervision undertaken by the group-wide supervisor, provided that:

(1) The commissioner's cooperation is in compliance with the laws of this state.

(2) The regulatory official acknowledged as the group-wide supervisor also recognizes and cooperates with the commissioner's activities as a group-wide supervisor for other internationally active insurance groups where applicable. Where such recognition and cooperation is not reasonably reciprocal, the commissioner may refuse recognition and cooperation.

(g) The commissioner may enter into agreements with or obtain documentation from any insurer registered under Section 27-29-4, any affiliate of the insurer, and other state, federal, and regulatory agencies for members of the internationally active insurance group, that provide the basis for or otherwise clarify a regulatory official's role as group-wide supervisor.

(h) The commissioner may adopt rules necessary for the administration of this section.

(i) A registered insurer subject to this section shall be liable for and shall pay the reasonable expenses of the commissioner's participation in the administration of this section, including the engagement of attorneys, actuaries, and any other professionals and all reasonable travel expenses.



Section 27-29-7 - Confidentiality of documents, materials, or other information; powers of commissioner; disclosure and sharing of documents, etc.

(a) All documents, materials, or other information, and copies thereof, in the possession or control of the Department of Insurance that are obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to Section 27-29-6 and all information reported pursuant to paragraphs l. and m. of subdivision (l) of subsection (b) of Section 27-29-3, Section 27-29-4, and Section 27-29-5 shall be confidential by law and privileged, shall not be subject to any open records, freedom of information, sunshine or other public record disclosure laws, and shall not be subject to subpoena. The commissioner may use the documents, materials, and other information in the furtherance of any regulatory or legal action in the course of the commissioner's official duties. The documents, materials, and other information shall not be made public by the commissioner or any other person without the prior written consent of the insurer to which it pertains unless the commissioner determines that the interests of policyholders, shareholders, or the public will be served by the publication thereof, in which event the commissioner may publish all, or any part thereof, in such manner as the commissioner may deem appropriate. Prior to making this determination, the commissioner shall give the insurer and its affiliates who would be affected thereby no less than 10 days' written notice of the opportunity to request a hearing on the matter.

(b) Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner or with whom such documents, materials, or other information are shared pursuant to this chapter shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (a).

(c) In order to assist in the performance of the commissioner's duties, the commissioner:

(1) May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to subsection (a), with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, including members of any supervisory college described in Section 27-29-6.1, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material, or other information, and has verified in writing the legal authority to maintain confidentiality.

(2) Notwithstanding subdivision (1) above, may share confidential and privileged documents, material, or information reported pursuant to subsection (l) of Section 27-29-4 only with commissioners of states having statutes or regulations substantially similar to subsection (a) and who have agreed in writing not to disclose such information.

(3) May receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information from the National Association of Insurance Commissioners and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(4) Shall enter into written agreements with the National Association of Insurance Commissioners governing sharing and use of information provided pursuant to this chapter consistent with this subsection that shall:

a. Specify procedures and protocols regarding the confidentiality and security of information shared with the National Association of Insurance Commissioners and its affiliates and subsidiaries pursuant to this chapter, including procedures and protocols for sharing by the National Association of Insurance Commissioners with other state, federal, or international regulators.

b. Specify that ownership of information shared with the National Association of Insurance Commissioners and its affiliates and subsidiaries pursuant to this chapter remains with the commissioner and the use of the information by the National Association of Insurance Commissioners is subject to the direction of the commissioner.

c. Require at least 10 days' notice to be given to an insurer whose confidential information in the possession of the National Association of Insurance Commissioners pursuant to this chapter is subject to a request or subpoena to the National Association of Insurance Commissioners for disclosure or production.

d. Require the National Association of Insurance Commissioners and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the National Association of Insurance Commissioners and its affiliates and subsidiaries may be required to disclose confidential information about the insurer shared with the National Association of Insurance Commissioners and its affiliates and subsidiaries pursuant to this chapter.

(d) The sharing of information by the commissioner pursuant to this chapter shall not constitute a delegation of regulatory authority or rulemaking, and the commissioner is solely responsible for the administration, execution, and enforcement of this chapter.

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subsection (c).

(f) Documents, materials, or other information in the possession or control of the National Association of Insurance Commissioners pursuant to this chapter shall be confidential by law and privileged, shall not be subject to open records, freedom of information, sunshine or other public records disclosure laws, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.



Section 27-29-8 - Rules, regulations, and orders.

The commissioner may issue such rules, regulations, and orders as shall be necessary to carry out the provisions of this chapter.



Section 27-29-9 - Injunctions; prohibitions against voting securities; sequestration of voting securities.

(a) Injunctions. Whenever it appears to the commissioner that any insurer or any director, officer, employee, or agent thereof has committed, or is about to commit, a violation of this chapter or of any rule, regulation, or order issued by the commissioner under this chapter, the commissioner may apply to the circuit court for the county in which the principal office of the insurer is located or if such insurer has no such office in this state, then to the Circuit Court for Montgomery County for an order enjoining such insurer or such director, officer, employee, or agent thereof from violating, or continuing to violate, this chapter or any such rule, regulation, or order and for such other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors, and shareholders or the public may require.

(b) Voting of securities; when prohibited. No security which is the subject of any agreement or arrangement regarding acquisition or which is acquired, or to be acquired, in contravention of the provisions of this chapter or of any rule, regulation, or order issued by the commissioner under this chapter may be voted at any shareholders' meeting or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding; but no action taken at any such meeting shall be invalidated by the voting of such securities unless the action would materially affect control of the insurer or unless the courts of this state have so ordered. If an insurer or the commissioner has reason to believe that any security of the insurer has been, or is about to be, acquired in contravention of the provisions of this chapter or of any rule, regulation, or order issued by the commissioner under this chapter, the insurer or the commissioner may apply to the Circuit Court for Montgomery County or to the circuit court for the county in which the insurer has its principal place of business to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of Section 27-29-3 or any rule, regulation, or order issued by the commissioner thereunder to enjoin the voting of any security so acquired, to void any vote of such security already cast at any meeting of shareholders and for such other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors, and shareholders or the public may require.

(c) Sequestration of voting securities. In any case where a person has acquired or is proposing to acquire any voting securities in violation of this chapter or any rule, regulation, or order issued by the commissioner under this chapter, the Circuit Court for Montgomery County or the circuit court for the county in which the insured has its principal place of business may, on such notice as the court deems appropriate, upon the application of the insurer or the commissioner, seize or sequester any voting securities of the insurer owned, directly or indirectly, by such person and issue such orders with respect thereto as may be appropriate to effectuate the provisions of this chapter. Notwithstanding any other provision of law, for the purposes of this chapter the situs of the ownership of the securities of domestic insurers shall be deemed to be in this state.



Section 27-29-10 - Violations and penalties; criminal proceedings.

(a) Any insurer failing, without just cause, to file any registration statement as required in this chapter shall be required, after notice and hearing, to pay a penalty of up to one thousand dollars ($1,000) for each day's delay, to be recovered by the commissioner and the penalty so recovered shall be paid into the state General Fund. The maximum penalty under this section is fifty thousand dollars ($50,000). The commissioner may reduce the penalty if the commissioner, in the commissioner's sole discretion, determines it is equitable to do so or the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

(b) Every director or officer of an insurance holding company system who knowingly violates, participates in, or permits any of the officers or agents of the insurer to engage in transactions or make investments that have not been properly reported or submitted pursuant to subsection (a) of Section 27-29-4, subdivision (1) of subsection (b) of Section 27-29-5, or subsection (g) of Section 27-29-5, or which violate this chapter, shall pay, in their individual capacity, a civil forfeiture of not more than ten thousand dollars ($10,000) per violation, after notice and hearing before the commissioner. In determining the amount of the civil forfeiture, the commissioner shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and such other matters as justice may require. A director or officer of an insurance holding company system acts knowingly when he or she has actual and not constructive or apparent knowledge of the nature of conduct described in this section or that a circumstance exists as described in this section.

(c) Whenever it appears to the commissioner that any insurer subject to this chapter or any director, officer, employee, or agent thereof has engaged in any transaction or entered into a contract which is subject to Section 27-29-5 and which would not have been approved had the approval been requested, the commissioner may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and hearing, the commissioner may also order the insurer to void any contracts and restore the status quo if the action is in the best interest of the policyholders, creditors, or the public.

(d) Whenever it appears to the commissioner that any insurer or any director, officer, employee, or agent thereof has committed a willful violation of this chapter, the commissioner may cause criminal proceedings to be instituted by the district attorney for the county in which the principal office of the insurer is located, or if such insurer has no such office in the state, then by the District Attorney for Montgomery County, against such insurer or the responsible director, officer, employee, or agent thereof. Any insurer which willfully violates this chapter may upon conviction be fined not more than ten thousand dollars ($10,000). Any individual who willfully violates this chapter may upon conviction be fined not more than one thousand dollars ($1,000) or, if such willful violation involves the deliberate perpetration of a fraud upon the commissioner, imprisoned not more than two years, or both.

(e) Any officer, director, or employee of an insurance holding company system who willfully and knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the intent to deceive the commissioner in the performance of his or her duties under this chapter, upon conviction, shall be imprisoned for not more than five years or fined not more than fifty thousand dollars ($50,000), or both. Any fines imposed shall be paid by the officer, director, or employee in his or her individual capacity.

(f) Whenever it appears to the commissioner that any person has committed a violation of Section 27-29-3 and which prevents the full understanding of the enterprise risk to the insurer by affiliates or by the insurance holding company system, the violation may serve as an independent basis for disapproving dividends or distributions and for placing the insurer under an order of supervision in accordance with Section 27-2-33.



Section 27-29-11 - Delinquency proceedings and rehabilitation.

Whenever it appears to the commissioner that any person has committed a violation of this chapter which so impairs the financial condition of a domestic insurer as to threaten imminent insolvency or impairment as defined in subdivision (1) of Section 27-32-1 or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders, or the public, then the commissioner may proceed as provided in Sections 27-32-3 through 27-32-7 to take possession of the property of such domestic insurer and to conduct the business thereof.



Section 27-29-11.1 - Recovery rights of receivers.

(a) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order shall have a right to recover on behalf of the insurer, (1) from any parent corporation, holding company, person, or affiliate who otherwise controlled the insurer, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer on its capital stock, or (2) any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or its subsidiary to a director, officer, or employee, where the distribution or payment pursuant to (1) or (2) is made at any time during the one year preceding the petition for liquidation, conservation, or rehabilitation, as the case may be, subject to the limitations of subsections (b), (c), and (d).

(b) No distribution shall be recoverable if the parent or affiliate shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c) Any person who was a parent corporation, holding company, or a person who otherwise controlled the insurer or affiliate at the time the distributions were paid shall be liable up to the amount of distributions or payments under subsection (a) which the person received. Any person who otherwise controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions that would have been received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(d) The maximum amount recoverable under this section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty associations.

(e) To the extent that any person liable under subsection (c) is insolvent or otherwise fails to pay claims due from it, its parent corporation, holding company, or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation, holding company, or person who otherwise controlled it.



Section 27-29-12 - Suspension, revocation or nonrenewal of insurer's license or authority to do business.

Whenever it appears to the commissioner that any person has committed a violation of this chapter which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, determine to suspend, revoke, or refuse to renew such insurer's license or authority to do business in this state for such period as he finds is required for the protection of policyholders or the public. Any such determination shall be accompanied by specific findings of fact and conclusions of law.



Section 27-29-13 - Judicial review of actions by commissioner; petition for mandamus against same.

(a) Any person aggrieved by any act, determination, rule, regulation, or order or any other action of the commissioner pursuant to this chapter may appeal therefrom within 30 days after such action, determination, rule, or regulation is taken or issued, in accordance with the provisions of Section 27-2-32, except that the court shall conduct its review without a jury and by trial de novo; provided, however, that all the parties, including the commissioner, may stipulate that the review shall be confined to the record. Portions of the record may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulating.

(b) The filing of an appeal pursuant to this section shall stay the application of any such rule, regulation, order, or other action of the commissioner to the appealing party unless the court, after giving such party notice and an opportunity to be heard, determines that such a stay would be detrimental to the interests of policyholders, shareholders, creditors, or the public.

(c) Any person aggrieved by any failure of the commissioner to act or to make a determination required by this chapter may petition the Circuit Court for Montgomery County for a writ in the nature of a mandamus or a peremptory mandamus directing the commissioner to act or make such determination forthwith.



Section 27-29-14 - Short title.

This chapter may be cited as the Alabama Insurance Holding Company System Regulatory Act.






Chapter 29A - RISK MANAGEMENT AND OWN RISK AND SOLVENCY ASSESSMENT.

Section 27-29A-1 - (Effective January 1, 2017) Purpose and scope.

(a) The purpose of this chapter is to provide the requirements for maintaining a risk management framework and completing an Own Risk and Solvency Assessment (ORSA) and provide guidance and instructions for filing an ORSA Summary Report with the Commissioner of Insurance.

(b) The requirements of this chapter shall apply to all insurers domiciled in this state unless exempt pursuant to Section 27-29A-6.

(c) The Legislature finds and declares that the ORSA Summary Report will contain confidential and sensitive information related to an insurer or insurance group's identification of risks material and relevant to the insurer or insurance group filing the report. This information will include proprietary and trade secret information that has the potential for harm and competitive disadvantage to the insurer or insurance group if the information is made public. It is the intent of this Legislature that the ORSA Summary Report shall be a confidential document filed with the commissioner, that the ORSA Summary Report will be shared only as stated herein and to assist the commissioner in the performance of his or her duties, and that in no event shall the ORSA Summary Report be subject to public disclosure.



Section 27-29A-2 - (Effective January 1, 2017) Definitions.

For purposes of this chapter, the following definitions shall apply:

(1) INSURANCE GROUP. Those insurers and affiliates included within an insurance holding company system as defined in Chapter 29.

(2) INSURER. As set forth in Section 27-1-2, except that it shall not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(3) NAIC. The National Association of Insurance Commissioners and its affiliates and subsidiaries.

(4) OWN RISK AND SOLVENCY ASSESSMENT or ORSA. A confidential internal assessment, appropriate to the nature, scale, and complexity of an insurer or insurance group, conducted by that insurer or insurance group of the material and relevant risks associated with the insurer or insurance group's current business plan, and the sufficiency of capital resources to support those risks.

(5) ORSA GUIDANCE MANUAL. The current version of the Own Risk and Solvency Assessment Guidance Manual developed and adopted by the NAIC and as amended from time to time. A change in the ORSA Guidance Manual shall be effective on the January 1 following the calendar year in which the changes have been adopted by the NAIC.

(6) ORSA SUMMARY REPORT. A confidential high level summary of an insurer or insurance group's ORSA.



Section 27-29A-3 - (Effective January 1, 2017) Risk management framework.

An insurer shall maintain a risk management framework to assist the insurer with identifying, assessing, monitoring, managing, and reporting on its material and relevant risks. This requirement may be satisfied if the insurance group of which the insurer is a member maintains a risk management framework applicable to the operations of the insurer.



Section 27-29A-4 - (Effective January 1, 2017) ORSA requirement.

Subject to Section 27-29A-6, an insurer, or the insurance group of which the insurer is a member, shall regularly conduct an ORSA consistent with a process comparable to the ORSA Guidance Manual. The ORSA shall be conducted no less than annually but also at any time when there are significant changes to the risk profile of the insurer or the insurance group of which the insurer is a member, or both.



Section 27-29A-5 - (Effective January 1, 2017) ORSA Summary Report.

(a) Upon the commissioner's request, and no more than once each year, an insurer shall submit to the commissioner an ORSA Summary Report or any combination of reports that together contain the information described in the ORSA Guidance Manual, applicable to the insurer or the insurance group of which it is a member, or both. Notwithstanding any request from the commissioner, if the insurer is a member of an insurance group, the insurer shall submit the report or reports required by this subsection if the commissioner is the lead state commissioner of the insurance group as determined by the procedures within the Financial Analysis Handbook adopted by the NAIC.

(b) The report or reports shall include a signature of the insurer or insurance group's chief risk officer or other executive having responsibility for the oversight of the insurer's enterprise risk management process attesting to the best of his or her belief and knowledge that the insurer applies the enterprise risk management process described in the ORSA Summary Report and that a copy of the report has been provided to the insurer's board of directors or the appropriate committee thereof.

(c) An insurer may comply with subsection (a) by providing the most recent and substantially similar report or reports provided by the insurer or another member of an insurance group of which the insurer is a member to the commissioner of another state or to a supervisor or regulator of a foreign jurisdiction, if that report provides information that is comparable to the information described in the ORSA Guidance Manual. A report in a language other than English must be accompanied by a translation of that report into the English language.



Section 27-29A-6 - (Effective January 1, 2017) Exemption.

(a) An insurer shall be exempt from the requirements of this chapter, if it meets both of the following:

(1) The insurer has annual direct written and unaffiliated assumed premium, including international direct and assumed premium but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than five hundred million dollars ($500,000,000).

(2) The insurance group of which the insurer is a member has annual direct written and unaffiliated assumed premium including international direct and assumed premium, but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than one billion dollars ($1,000,000,000).

(b) If an insurer qualifies for exemption pursuant to subdivision (1) of subsection (a), but the insurance group of which the insurer is a member does not qualify for exemption pursuant to subdivision (2) of subsection (a), then the ORSA Summary Report that may be required pursuant to Section 27-29A-5 shall include every insurer within the insurance group. This requirement may be satisfied by the submission of more than one ORSA Summary Report for any combination of insurers provided any combination of reports includes every insurer within the insurance group.

(c) If an insurer does not qualify for exemption pursuant to subdivision (1) of subsection (a), but the insurance group of which it is a member qualifies for exemption pursuant to subdivision (2) of subsection (a), then the only ORSA Summary Report that may be required pursuant to Section 27-29A-5 shall be the report applicable to that insurer.

(d) An insurer that does not qualify for exemption pursuant to subsection (a) may apply to the commissioner for a waiver from the requirements of this chapter based upon unique circumstances. In deciding whether to grant the insurer's request for waiver, the commissioner may consider the type and volume of business written, ownership, and organizational structure, and any other factor the commissioner considers relevant to the insurer or insurance group of which the insurer is a member. If the insurer is part of an insurance group with insurers domiciled in more than one state, the commissioner shall coordinate with the lead state commissioner and with the other domiciliary commissioners in considering whether to grant the insurer's request for a waiver.

(e) Notwithstanding the exemptions stated in this section, the commissioner may require of an insurer to do both of the following:

(1) To maintain a risk management framework, conduct an ORSA, and file an ORSA Summary Report based on unique circumstances including, but not limited to, the type and volume of business written, ownership, and organizational structure, federal agency requests, and international supervisor requests.

(2) To maintain a risk management framework, conduct an ORSA, and file an ORSA Summary Report if the insurer has risk-based capital for a company action level event as set forth in Section 27-2B-4, meets one or more of the standards of an insurer deemed to be in hazardous financial condition as defined by regulation of the commissioner, or otherwise exhibits qualities of a troubled insurer as determined by the commissioner.

(f) If an insurer that qualifies for an exemption pursuant to subsection (a) subsequently no longer qualifies for that exemption due to changes in premium as reflected in the insurer's most recent annual statement or in the most recent annual statements of the insurers within the insurance group of which the insurer is a member, the insurer shall have one year following the year the threshold is exceeded to comply with the requirements of this chapter.



Section 27-29A-7 - (Effective January 1, 2017) Contents of ORSA Summary Report.

(a) The ORSA Summary Report shall be prepared consistent with the ORSA Guidance Manual, subject to the requirements of subsection (b). Documentation and supporting information shall be maintained and made available upon examination or upon request of the commissioner.

(b) The review of the ORSA Summary Report, and any additional requests for information, shall be made using similar procedures currently used in the analysis and examination of multi-state or global insurers and insurance groups.



Section 27-29A-8 - (Effective January 1, 2017) Confidentiality.

(a) Documents, materials, or other information, including the ORSA Summary Report, in the possession of or control of the Department of Insurance that are obtained by, created by, or disclosed to the commissioner or any other person under this chapter, are recognized by this state as being proprietary and to contain trade secrets. All such documents, materials, or other information shall be confidential by law and privileged, shall not be subject to any open records, freedom of information, sunshine, or other public record disclosure laws, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer.

(b) Neither the commissioner nor any person who received documents, materials, or other ORSA-related information, through examination or otherwise, while acting under the authority of the commissioner or with whom such documents, materials, or other information are shared pursuant to this chapter shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (a).

(c) In order to assist in the performance of the commissioner's regulatory duties, the commissioner:

(1) Upon request, may share documents, materials, or other ORSA-related information, including the confidential and privileged documents, materials, or information subject to subsection (a), including proprietary and trade secret documents and materials with other state, federal, and international financial regulatory agencies, including members of any supervisory college as defined in Section 27-29-6.1, with the NAIC and with any third-party consultants designated by the commissioner, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality.

(2) May receive documents, materials, or other ORSA-related information, including otherwise confidential and privileged documents, materials, or information, including proprietary and trade secret information or documents, from regulatory officials of other foreign or domestic jurisdictions, including members of any supervisory college as defined in Section 27-29-6.1, and from the NAIC, and shall maintain as confidential or privileged any documents, materials, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the documents, materials, or information.

(3) Shall enter into a written agreement with the NAIC or a third-party consultant governing sharing and use of information provided pursuant to this chapter, consistent with this subsection that shall satisfy all of the following:

a. Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC or a third-party consultant pursuant to this chapter, including procedures and protocols for sharing by the NAIC with other state regulators from states in which the insurance group has domiciled insurers. The agreement shall provide that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality.

b. Specify that ownership of information shared with the NAIC or a third-party consultant pursuant to this chapter remains with the commissioner and the NAIC's or a third-party consultant's use of the information is subject to the direction of the commissioner.

c. Prohibit the NAIC or third-party consultant from storing the information shared pursuant to this chapter in a permanent database after the underlying analysis is completed.

d. Require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC or a third-party consultant pursuant to this chapter is subject to a request or subpoena to the NAIC or a third-party consultant for disclosure or production.

e. Require the NAIC or a third-party consultant to consent to intervention by an insurer in any judicial or administrative action in which the NAIC or a third-party consultant may be required to disclose confidential information about the insurer shared with the NAIC or a third-party consultant pursuant to this chapter.

f. In the case of an agreement involving a third-party consultant, provide for the insurer's written consent.

(d) The sharing of information and documents by the commissioner pursuant to this chapter shall not constitute a delegation of regulatory authority or rulemaking and the commissioner is solely responsible for the administration, execution, and enforcement of this chapter.

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, proprietary, and trade secret materials or other ORSA-related information shall occur as a result of disclosure of such ORSA-related information or documents to the commissioner under this section or as a result of sharing as authorized in this chapter.

(f) Documents, materials, or other information in the possession or control of the NAIC or third-party consultants pursuant to this chapter shall be confidential by law and privileged, shall not be subject to any open records, freedom of information, sunshine, or other public record disclosure laws, and shall not be subject to subpoena.



Section 27-29A-9 - (Effective January 1, 2017) Sanctions.

(a) Any insurer failing, without just cause as determined by the commissioner, to timely file the ORSA Summary Report as required in this chapter shall be required, after notice and hearing as provided in Chapter 2, to pay a penalty of one hundred dollars ($100) for each day's delay, not to exceed ten thousand dollars ($10,000).

(b) The commissioner may reduce the penalty if the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

(c) Any penalty collected under this section shall be deposited in the State Treasury to the credit of the Insurance Department Fund.



Section 27-29A-10 - (Effective January 1, 2017) Operative date.

The first filing of the ORSA Summary Report shall be in the year commencing on January 1, 2017, pursuant to Section 27-29A-5.






Chapter 30 - MUTUAL AID ASSOCIATIONS.

Section 27-30-1 - "Mutual aid association" defined.

For the purposes of this title, a "mutual aid association," whether otherwise known as a "benefit" or "industrial" company or by whatever other name called, is a corporation whose business is limited to the provision of any of the following payments, aid, or benefits under certificates, policies, or agreements issued to or made with members or policyholders and which payments, aid, or benefits are derived from donations, fees, dues, assessments, or premiums:

(1) Upon the birth of any child, or marriage, or sickness, or physical disability of the policyholder or member, or of his dependent, to pay money or render aid;

(2) The provision of dental, medical, or surgical attention, or hospital service or attention of any kind as to the member or policyholder or to his dependents; or

(3) Upon death of the policyholder or member or of his dependent, to pay money or render aid, including burial benefits or the furnishing of a complete funeral and including the payment of money and rendering aid to a beneficiary as designated by the policyholder or member becoming deceased.



Section 27-30-2 - Applicability of chapter - Generally.

(a) This chapter applies only to domestic mutual aid associations, as defined in Section 27-30-1.

(b) No provision of this title shall apply to mutual aid associations except as contained or referred to in this chapter.



Section 27-30-3 - Applicability of chapter - Exceptions.

The designation "mutual aid association" and this chapter do not apply as to:

(1) Any secret or benevolent society, such as Masons, Odd Fellows, Knights and Ladies of Honor, Knights of Pythias, or like orders and societies, or any association organized and operating in good faith under the lodge system for purely benevolent purposes and with a ritualistic form of work;

(2) Agreements between hospitals and industrial corporations to provide for hospital services for the employees of such corporations, and the employment by such corporations of medical doctors, surgeons and dentists for the purpose of giving medical, surgical and dental attention to such employees; or

(3) Any insurer operating under, or subject to, the general insurance laws of this state.



Section 27-30-4 - Authorization to act as, or for, association - Generally.

(a) No person shall in this state be, act as or hold itself out to be a mutual aid association except in compliance with this chapter and as authorized by a subsisting certificate of authority therefor, issued by the commissioner under this chapter.

(b) No person shall act as solicitor, collector or otherwise as an agent or representative of any entity or organization acting as, or purporting to be, a mutual aid association unless such entity or organization is then authorized as a mutual aid association as required in subsection (a) of this section.

(c) Any person who violates this section shall, upon conviction thereof, be guilty of a misdemeanor and punished by a fine of not less than $200.00 nor more than $1,000.00, or by imprisonment in the county jail for not less than 10 days nor more than one year or by both such fine and imprisonment, in the discretion of the court. For the purposes of this section, each instance of such violation shall be deemed to constitute a separate offense.



Section 27-30-5 - Authorization to act as, or for, association - Requirements.

No person shall hereafter be authorized or hold authority to transact business in this state as a mutual aid association unless it is otherwise in compliance with this chapter and meets the following requirements:

(1) Must be a corporation heretofore or hereafter lawfully formed under the laws of the State of Alabama;

(2) If a stock corporation, and except as provided in Section 27-30-6, must have and maintain unimpaired paid-in capital stock of not less than $50,000.00 and, if newly organized, must have, in addition when first so authorized, a paid-in surplus of not less than $75,000.00;

(3) If a mutual corporation, and except as provided in Section 27-30-6, must have applications for benefits and paid-in fees, dues, assessments, or contributions, if required under Section 27-30-27, and must thereafter have and maintain unimpaired surplus funds, representing the excess of its admitted assets over all its required reserves and incurred liabilities, of not less than $75,000.00;

(4) Its management and affairs must be conducted under the actual and active control, direction, and supervision of directors or trustees, officers and other management personnel, each of whom has been found, by the commissioner after due investigation, to be an individual of good character and reputation and with sufficient education, training, or experience to be reasonably competent in the fulfillment of his duties and responsibilities relative to the association;

(5) Must not be affiliated, directly or indirectly, with any person or persons whose business operations are, or have been, marked to the detriment of members, policyholders, stockholders, creditors, or the public by manipulation of assets or accounts, or of reinsurance or by bad faith; and

(6) Must have and maintain in this state a principal office for the transaction of its business and must keep therein records and accounts of its affairs as required under Section 27-30-21.



Section 27-30-6 - Capital stock or surplus requirements for existing associations.

Any domestic mutual aid association which immediately prior to January 1, 1972, lawfully held a certificate of authority or license to transact such business in this state and which is otherwise in compliance with the requirements of this chapter shall be entitled to have a certificate of authority while it has and maintains unimpaired paid-in capital stock, if a stock corporation, or surplus, if a mutual corporation, as follows:

(1) If it is a stock corporation, it must have and maintain capital stock of at least $25,000.00; except, that an association having unimpaired paid-in capital stock on January 1, 1972, in less than such amount shall as of each December 31, following January 1, 1972, have increased its unimpaired paid-in capital stock by an amount equal to not less than 20 percent of such original deficiency, so that, and until not later than the fifth such December 31, the association shall have unimpaired paid-in capital stock of not less than $25,000.00. Such an association shall be entitled to have its certificate of authority continue in effect during such five-year period if it is otherwise entitled thereto under this chapter;

(2) If it is a mutual corporation, it must have and maintain unimpaired surplus funds in the amount of not less than $12,500.00; except, that an association having unimpaired surplus funds on January 1, 1972, in less than such amount shall as of each December 31, following January 1, 1972, have increased its unimpaired surplus funds by an amount equal to not less than 20 percent of such original deficiency, so that, and until not later than the fifth such December 31, the association shall have unimpaired surplus funds of not less than $12,500.00. Such an association shall be entitled to have its certificate of authority continue in effect during such five-year period if it is otherwise entitled thereto under this chapter; and

(3) The commissioner shall promptly revoke the certificate of authority of any such association that does not comply with the requirements of this section.



Section 27-30-6.1 - Authority to increase paid-in capital stock and paid-in surplus; contracts or policies on any one life and accidental death benefits.

(a) All mutual aid associations which have held valid certificates of authority under Sections 27-30-1 through 27-30-33 for a period of five years prior to June 8, 1984, are hereby authorized to increase the paid-in capital stock and paid-in surplus of the association. Any association maintaining a minimum surplus of $100,000.00 is authorized to provide contracts or policies on any one life not to exceed five percent of the capital of such association, and to provide accidental death benefits on any one life so insured not to exceed the amount of life insurance provided.

(b) The provisions of subsection (a) of this section shall additionally apply to all mutual aid associations, after said associations have completed five years of operations and are in compliance with the Insurance Code of Alabama.



Section 27-30-7 - Name of association.

Every mutual aid association shall have and use in its transactions a corporate name suited to the character and purposes of the association. No such name shall so closely resemble the name of any other corporation or organization doing business in Alabama or elsewhere as to tend to be confusing or deceptive, nor shall any such name be one which tends to confuse or mislead as to the character or plan of operation of the association.



Section 27-30-8 - Certificate of authority - Application.

(a) To apply for a certificate of authority, a mutual aid association shall file with the commissioner its application therefor, on forms as prescribed and furnished by him, and showing:

(1) Name of the association and the address of its principal office or place of business in this state;

(2) Name, identification, and residence address of each director, trustee, or officer of the association;

(3) The types of aid or benefits to be provided its members or policyholders;

(4) The general plan or plans according to which its business is, or will be, conducted; and

(5) Such other information as the commissioner may reasonably require.

(b) The applicant shall at the time of application for certificate of authority file with the commissioner such of the following as are not already on file with him:

(1) A copy of its articles of incorporation, its bylaws, and other charter or constituent documents, certified by the public official having custody of the original or, in the case of documents not already of public record, certified by the officer of the association having custody thereof;

(2) A copy of each policy, certificate, contract, and agreement it proposes to use in the conduct of its business and relating to aid and benefits to be provided its members or policyholders;

(3) A financial statement, upon the same form and with verification as required for its annual statement as provided for under Section 27-30-22, showing its current financial condition;

(4) A schedule of fees, dues, contributions, or other sums to be charged or received by the association in transactions under its certificate of authority, if granted;

(5) Appointment of the commissioner as its attorney to receive service of process, as required under Section 27-30-13; and

(6) Such other documents and matters as the commissioner may reasonably require.

(c) At time of filing its application, the association shall pay to the commissioner the applicable fees prescribed in subdivision (a) (1) of Section 27-4-2.



Section 27-30-9 - Certificate of authority - Issuance or refusal.

If, upon completion of the application for a certificate of authority, the commissioner finds:

he shall issue to the association a proper certificate of authority; if he does not so find, the commissioner shall issue his order refusing such certificate. The commissioner shall act upon an application for a certificate of authority within a reasonable period after its completion.



Section 27-30-10 - Certificate of authority - Expiration; renewal.

(a) The certificate of authority of a mutual aid association issued under this chapter shall expire annually at midnight on the May 31 next following the date of issuance or renewal.

(b) If the association has filed its annual statement for the preceding calendar year, has paid its taxes as provided for in this chapter, and is otherwise entitled thereto under this chapter, the commissioner shall annually as of June 1, issue to the association a renewal certificate of authority if written request of the association therefor, accompanied by the annual renewal fee specified in Section 27-4-2, is received by the commissioner not later than the preceding May 1. If such request for renewal and fee is received by the commissioner after such May 1, but prior to the next following June 15, the commissioner may, in his discretion, issue to the association a renewal certificate of authority as of such June 1 if the request is also accompanied by a reinstatement fee in the amount specified in paragraph (a) (1) d of Section 27-4-2.



Section 27-30-11 - Certificate of authority - Suspension or revocation - Grounds.

(a) The commissioner shall suspend or revoke the certificate of authority of a mutual aid association if he finds, upon examination or other evidence, that any one or more of the following grounds exist:

(1) For any cause for which he could have refused to issue the certificate of authority under this chapter had it then existed and been known to the commissioner;

(2) If the association is in unsound condition or is in such condition or is using such methods and practices in the conduct of its business as to render its further transactions of insurance in this state hazardous to its members, policyholders, dependents, beneficiaries, or to the public;

(3) If the association has refused to be examined or to produce its accounts, records, and files for examination or if any of its officers or agents have refused to perform any legal obligation relative thereto or have willfully refused to give information with respect to its affairs, when required by the commissioner; or

(4) If the association has failed to pay any final judgment against it in favor of a citizen of this state.

(b) The commissioner may, in his discretion, suspend or revoke the certificate of authority of a mutual aid association if he finds, upon examination or other evidence, that any one or more of the following grounds exist:

(1) If the association has failed to keep adequate and proper records of its transactions or to give proper receipts and account for moneys paid to or received by it;

(2) If the association has, with such frequency as to indicate its general business practice in this state, without just cause, refused to pay proper claims arising under its policies, certificates, contracts, or agreements or, without just cause, compels claimants to accept less than the amount due them or to employ attorneys or to bring an action against the association to secure full payment or settlement of such claims; or

(3) For violation of any provision of, or referred to in, this chapter.



Section 27-30-12 - Certificate of authority - Suspension or revocation - Procedure.

(a) If suspension or revocation of certificate of authority relates to grounds other than the financial condition of the association, the commissioner shall give the association written notice of his intention to so suspend or revoke not less than 10 days in advance of the effective date of the proposed order of suspension or revocation. The notice shall state the grounds of the commissioner's proposed action, together with such details as reasonably to inform the association thereof. Notice mailed to the association at its principal place of business last of record with the commissioner shall be deemed to have been given when so mailed. If within such 10-day period the association files with the commissioner its written request for a hearing with respect to the proposed suspension or revocation, setting forth the reasons why, in its opinion, the commissioner's proposed action is unlawful or should not be taken, the commissioner shall hold the hearing so requested, upon notice and under procedures as provided for in Chapter 2 of this title, and shall not effectuate the proposed suspension or revocation pending the hearing and his order made thereon.

(b) Following any such suspension or revocation, the commissioner may cause notice thereof to be published in one or more newspapers of general circulation in this state.

(c) Upon such suspension or revocation becoming effective, the commissioner shall likewise suspend or revoke the licenses of all agents of the association.



Section 27-30-13 - Commissioner as agent for process; service of process; notice of change of address.

(a) Every mutual aid association, at the time of filing application for its certificate of authority, shall, by a duly executed instrument filed with the commissioner, on a form as designated and furnished by the commissioner, designate the principal office of the association in this state and constitute and appoint the commissioner, and his successors in office, as its true and lawful attorney upon whom all lawful process in actions or legal proceedings against it may be served; and the association shall agree that any lawful process against it which may be served upon its said attorney shall be of the same force and validity as if served on the association itself and that the authority thereof shall continue in force irrevocably as long as any liability remains outstanding against it in this state.

(b) Two copies of any process issued by any court of record in this state and served upon the commissioner or the person in charge of the commissioner's office by the proper officer of Montgomery County shall be deemed a sufficient service on the association; and the commissioner, promptly after such service of process, shall forward by registered or certified mail one of the copies of such process to the association at its principal place of business referred to in subsection (a) of this section.

(c) Within 30 days after the change of address of its principal office in this state, the association shall file written notice thereof with the commissioner.



Section 27-30-14 - Contracts - Issuance; contents; approval by commissioner.

(a) A mutual aid association shall issue to each member or policyholder a contract, in the English language, printed or reproduced by other easily legible means, and whether called a "certificate," "policy," "agreement," or by whatever name, setting forth the aid and benefits for which the association is liable as to the respective individuals covered by such contract and the terms and conditions thereof and the amounts payable to the association on account of such contract and the terms and conditions of such payments. Any contract providing for aid, service, funeral, or other benefits payable otherwise than in cash shall set forth the reasonable cash value at retail of such aid, service, funeral, and other benefits, together with the valuation of such benefits for the purpose of computation of the reserves as provided in Section 27-30-17.

(b) No provision or agreement not contained in such contract shall be deemed to affect, in any manner, the terms and conditions of the contract. No provision contained, or to be contained, in any other document shall be made a part of the contract by reference unless the pertinent portions of such other document or an adequate summary thereof are set forth in the contract.

(c) An association shall not offer or use any form of contract until such form has been on file with the commissioner for at least 20 days, nor thereafter if the form has been disapproved by the commissioner. Within such 20 days, or at any time thereafter, the commissioner may disapprove any such form found by him to be unlawful, or unreasonable in its terms and conditions, or inequitable or that contains ambiguous and misleading clauses or clauses and conditions that tend to deceive as to the coverage and benefits purported to be given under the contract. The association shall not thereafter offer or use any such form which the commissioner has disapproved. The commissioner shall set forth the grounds thereof in any order of disapproval issued by him.



Section 27-30-15 - Contracts - Limits of risk.

(a) An association shall not, at any one time, have in force any contract, or any number of contracts, covering the same individual, whether such individual is so covered as a member, policyholder, dependent, or in any other capacity, for benefits payable in cash, or having a reasonable cash value, aggregating in excess of amounts as follows:

(1) Death benefits payable upon the death of any one individual, for death by any cause, $1,000.00;

(2) Accidental death benefits payable only upon the accidental death of any one individual, and including any special or additional benefits for accidental death included in any other death benefit contract, $1,000.00; or

(3) Funeral benefits and other merchandise, aid, and service benefits, $1,000.00.

(b) This section shall not be deemed to make illegal any contract or coverage lawfully issued prior to January 1, 1972, but the association shall not issue any new contract covering in any way any individual likewise covered under any such prior contract if after issuance of such new contract any such individual would be covered, under all contracts issued by the association and then in force, for amounts which exceed in aggregate amount the limits respectively provided for in subsection (a) of this section.

(c) Notwithstanding the limitations set forth in subsection (a) of this section, an association which maintains capital and surplus in amounts not less than that required by Section 27-30-5, shall not, at any one time, have in force any contract, or any number of contracts, covering the same individual, whether such individual is so covered as a member, policyholder, dependent, or in any other capacity for benefits payable in cash, or having a reasonable cash value, aggregating in excess of amounts as follows:

(1) Death benefits payable upon the death of any one individual, for death by any cause, $2,500.00; or

(2) Accidental death benefits payable only upon the accidental death of any one individual, and including any special or additional benefits for accidental death included in any other death benefit contract, $2,500.00.



Section 27-30-16 - Contracts - Annual valuation - Benefits payable in cash.

(a) The commissioner shall each year compute the net value as of December 31 of the preceding year of all benefits payable in cash under all outstanding contracts or policies of each mutual aid association. Such valuation shall be made upon the basis of the "combined experience" or "actuaries table" or "the American experience table" rate of mortality (Illinois standard of valuation), with interest at the rate of four percent per annum. The aggregate net value so ascertained of such contracts or policies of the association shall be deemed its liability on account of such cash benefits, other than accrued claims, for the purpose of any determination of its financial condition.

(b) Funds of the association in amount not less than the value of such benefits, as valued under this section, shall be held by the association in cash or in investments as authorized under Section 27-30-20.



Section 27-30-17 - Contracts - Annual valuation - Benefits, aid, or services other than cash.

(a) The commissioner shall each year cause all outstanding contracts or policies of every mutual aid association to be carefully valued as of December 31 of the preceding year at 40 percent of the retail value of the benefits, aid, or services provided under the terms of its contracts or policies or at the average wholesale cost of the funeral supplies, benefits, aid, and services so provided for, whichever amount is the greater, as shown by the number of contracts or policies in force according to the books and records of the association, and shall at the time compute the net value of all such outstanding contracts or policies of every such association in the following manner:

(1) On all outstanding contracts or policies issued prior to September 16, 1953, the commissioner shall compute the net value thereof by the two following separate methods:

a. Method No. 1: On the basis of $1.50 for each $100.00 at risk; or

b. Method No. 2: On the basis of the "combined experience" or "actuaries table," or "the American experience table" rate of mortality (Illinois standard of valuation), with interest at the rate of four percent per annum.

On each December 31, the net value of all such outstanding contracts or policies issued prior to September 16, 1953, shall be the net value as computed by said method No. 1, plus as many times one tenth of the difference, if any there be, between the net value as computed by method No. 1 and the net value as computed by said method No. 2, as the number of full years elapsed since September 16, 1953; and said net value on each December 31 shall continue to be so computed until such time as said net value so computed shall be equal to the net value on such contracts or policies as computed exclusively by method No. 2, after which time the net value of all such outstanding contracts or policies shall be the net value as computed by method No. 2, exclusively; and

(2) On all outstanding contracts or policies issued on and after September 16, 1953, the commissioner shall compute the net value thereof on the basis set out in the method No. 2 in subdivision (1) of this subsection, and the net value of all such outstanding contracts or policies shall on each December 31 thereafter be the net value as so computed.

(b) The net value of all the outstanding contracts or policies of every such association as of each December 31, ascertained and computed in accordance with the provisions of subsection (a) of this section, shall be deemed its liability on account of the benefits, aid, or services payable other than in cash of such outstanding contracts or policies, other than accrued claims, to provide for which; and for the protection of its contract or policyholders, each such association shall hold net assets of an amount equal to such net value, which reserve assets may consist of cash, and such investments as are authorized under Section 27-30-20.



Section 27-30-18 - Deposit - Amounts; purpose; kind.

(a) Each mutual aid association shall, prior to issuance of its certificate of authority, deposit and thereafter maintain on deposit with the Treasurer of the State of Alabama securities of the kind authorized under subsection (d) of this section, in the amount of not less than $5,000.00. If in any calendar year the gross premium receipts of the association from business done within this state exceed $50,000.00, the association shall, not later than the March 30 next following such calendar year, increase the amount of its deposit so made and maintained in accordance with the following schedule:

(b) Any such deposit is so made and shall be so held by the State Treasurer in trust for the benefit and protection of the contract or policyholders in this state of the depositing mutual aid association.

(c) The term "gross premium receipts" as used in this section shall include all sums received by the association as fees, dues, premiums, contributions, or by whatever other name called from its contract or policyholders as consideration for, or in connection with, such contracts and policies.

(d) All such deposits shall consist of assets, approved by the commissioner, such as are eligible for deposit generally under subsection (a) of Section 27-6-3.



Section 27-30-19 - Deposit - Administration.

(a) Deposits of mutual aid associations, heretofore or hereafter made with the State Treasurer under Section 27-30-18 or under laws heretofore in force, shall be administered as provided by, be subject to withdrawal and release, and otherwise be subject to the applicable provisions of Chapter 6 of this title, other than the following sections:

(1) Section 27-6-2; and

(2) Section 27-6-13.

(b) A mutual aid association shall be deemed to be an "insurer" for the purposes and within the terms of Chapter 6 of this title.



Section 27-30-20 - Funds of association.

The funds of a mutual aid association shall be in cash or invested as provided by the laws of this state with respect to such associations and life insurers.



Section 27-30-21 - Accounts and records.

(a) Every mutual aid association shall keep complete and accurate accounts and records of its affairs and transactions, in accordance with the usual and accepted methods and principles of insurance accounting and record keeping as applicable to the kind of business transacted by the association.

(b) All such accounts and records of a mutual aid association shall be kept in the principal offices of the association located in this state and be available for inspection thereat by the commissioner on any general business day.

(c) The commissioner may suspend or revoke the certificate of authority of any association found by him to be in violation of this section.



Section 27-30-22 - Annual statement; furnishing of other information.

(a) Each mutual aid association shall, annually on or before March 1, file with the commissioner a full and true statement of its financial condition, transactions, and affairs as of the December 31 preceding. The statement shall be in such general form and content as is prescribed or approved by the commissioner and shall be reasonably adapted to the plans of operation of such associations. The statement shall be verified by an officer of the association having knowledge of the facts.

(b) In addition to information called for and furnished in connection with its annual statement, an association shall furnish promptly to the commissioner such information as to any of its transactions or affairs as the commissioner may, from time to time, request in writing.

(c) At the time of filing, the association shall pay the fee for filing its annual statement as prescribed by Section 27-4-2.

(d) The commissioner may, in his discretion, suspend or revoke the certificate of authority of an association failing to file its annual statement when due.



Section 27-30-23 - Duty of officers and agents.

Any officer or agent of a mutual aid association whose duty it is to maintain its accounts and records, or to make the annual report to the commissioner or to designate the principal place of business or agent for service of process of such association as required under this chapter and who fails so to do or who willfully makes a false account, record, or report shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $200.00 nor more than $1,000.00 and may be imprisoned in the county jail for not fewer than 10 days nor longer than one year.



Section 27-30-24 - Examinations by commissioner.

The commissioner shall, at least once every three years and oftener whenever he deems it prudent to do so, examine each mutual aid association doing business in this state. Except as to frequency of examination, such examinations and the association shall be subject to the provisions of Chapter 2 of this title as applicable to similar examinations of other insurers.



Section 27-30-25 - Exemption of resident members', etc., interest from process.

The interest of resident members and policyholders of mutual aid associations therein, and of resident beneficiaries provided for thereby, is exempt from all process for the collection of debts or the enforcement of liabilities.



Section 27-30-26 - Incorporation and financing of new associations.

New domestic mutual aid associations, whether stock corporations or mutual corporations, shall hereafter be incorporated and financed under the same provisions and procedures as apply to domestic legal reserve stock or mutual insurers under Chapter 27 of this title, other than provisions made inapplicable under Section 27-30-33 or in conflict with the express provisions of this chapter; except, that, if to be a mutual corporation, its articles of incorporation shall provide either for the contingent liability of its members for the payment of losses and expenses of the association or the general conditions under which such members may otherwise be required to pay assessments for the payment of such losses and expenses, and the liability of members to assessment shall be further detailed in the corporation's bylaws.



Section 27-30-27 - Qualification of corporation for original certificate of authority.

(a) When applying for an original certificate of authority, a domestic corporation formed to transact a mutual aid business on the mutual plan must be otherwise qualified therefor under this title, must have entered into bona fide agreements for insurance of the kind proposed to be transacted, with not less than 500 persons and must have received therefrom as initial premiums, fees, or contributions at rates theretofore filed with, and approved by, the commissioner as being both adequate and reasonable, not less than $25,000.00 in cash.

(b) No such agreements shall be solicited, however, except pursuant to a solicitation permit granted by the commissioner as provided in Sections 27-27-4 through 27-27-7.



Section 27-30-28 - Increase or decrease of capital stock.

(a) A domestic mutual aid association incorporated on the stock plan, whether heretofore or hereafter formed, may increase or decrease the amount of its authorized capital stock by amendment of its articles of incorporation in the same manner, and subject to the same conditions and procedures, as apply to domestic stock insurers in general under this title.

(b) As to a corporation formed prior to January 1, 1972, no increase of authorized capital stock shall be made which does not bring the amount thereof up to at least $50,000.00, and no decrease of authorized capital stock shall be made which reduces authorized capital stock below $50,000.00.



Section 27-30-29 - Membership; meetings of members; voting rights.

(a) Every holder of a policy, certificate, or benefit agreement issued by the association and then in force shall be deemed to be a member of the association.

(b) Annual and special meetings of the members of a domestic mutual aid association formed on the mutual plan shall be held as provided by the laws of this state for stock insurers.

(c) Notwithstanding the provisions of subdivision (b) (1) of Section 27-27-22, each member of the association shall be entitled to one vote upon each matter voted upon at the meeting. Each member shall have the right to attend and vote on all matters before the meeting in person or by written proxy executed at least 30 days prior to the meeting.



Section 27-30-30 - Directors or trustees.

(a) The affairs of every domestic mutual aid association shall be governed by a board of directors or board of trustees consisting of not less than seven members, each of whom must be a member or stockholder of the corporation.

(b) Directors shall be elected by the members or stockholders of the association at the annual meeting of stockholders or members. Directors may be elected for terms of not less than one nor more than five years each and until their successors are elected and have qualified, as provided in the association's bylaws. If to be elected for terms of more than one year, the bylaws shall provide for a staggered term system under which the terms of a proportionate part of the members of the board will expire on the date of each annual meeting of members or stockholders.

(c) A majority of the directors or trustees must at all times be residents of this state.



Section 27-30-32 - Applicability of Chapters 7 and 8A.

Persons representing or aiding a mutual aid association in the solicitation of business and the mutual aid association with respect thereto shall be subject to Chapters 7 and 8A of this title.



Section 27-30-33 - Applicability of other provisions.

In addition to those contained or referred to in this chapter, the following chapters and sections of this title shall apply to mutual aid associations to the extent applicable and not in conflict with the express provisions of this chapter and the reasonable implications of such express provisions:

(1) Chapter 1;

(2) Chapter 2;

(3) The following sections:

a. Section 27-3-4;

b. Section 27-3-5;

c. Section 27-3-22;

d. Section 27-3-23;

e. Section 27-3-27;

f. Section 27-3-29; and

g. Section 27-4-2;

(4) The following section of Chapter 5: Section 27-5-12;

(5) The following sections of Chapters 36 and 37:

a. Section 27-37-1;

b. Section 27-37-3;

c. Section 27-37-2;

d. Section 27-37-4;

e. Section 27-36-1, except subdivision (4) thereof;

f. Section 27-36-6; and

g. Sections 27-37-5 through 27-37-9;

(6) Chapter 10;

(7) Chapter 12;

(8) Chapter 14, except as to the following sections: Sections 27-14-8, 27-14-9, 27-14-29, and 27-14-32;

(9) Chapter 15;

(10) Chapter 16;

(11) Chapter 17;

(12) Chapter 18;

(13) Chapter 19;

(14) Chapter 20;

(15) Chapter 27, except the following sections:

a. Section 27-27-15;

b. Section 27-27-20;

c. Section 27-27-23; and

d. Sections 27-27-34 through 27-27-36.

(16) Chapter 32.



Section 27-30-34 - Provision of domestic life and disability insurance pursuant to Chapter 3.

Mutual aid associations organized and authorized under the provisions of this chapter are, in addition to those authorizations and responsibilities stated in Sections 27-17-16, 27-30-1, 27-30-31, 27-30-33, and 27-36-7, entitled to provide insurance policies and contracts as are authorized domestic life and disability insurers pursuant to Chapter 3 of Title 27, subject to the limits on the size and types of risks to be insured as stated in Section 27-30-15 and Section 27-30-6.1.






Chapter 31 - RECIPROCAL INSURERS.

Section 27-31-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section.

(1) RECIPROCAL INSURANCE. Insurance resulting from an interexchange among persons, known as "subscribers," of reciprocal agreements of indemnity, the interexchange being effectuated through an "attorney-in-fact" common to all such persons.

(2) RECIPROCAL INSURER. An unincorporated aggregation of subscribers operating individually and collectively through an attorney-in-fact to provide reciprocal insurance among themselves.



Section 27-31-2 - Applicability of chapter.

(a) All authorized reciprocal insurers shall be governed by those sections of this chapter not expressly made applicable to domestic reciprocals.

(b) Existing authorized reciprocal insurers shall, after January 1, 1972, comply with the provisions of this chapter and shall make such amendments to their subscribers' agreement, power of attorney, policies, and other documents and accounts and perform such other acts as may be required for such compliance.



Section 27-31-3 - Powers generally.

(a) A reciprocal insurer may, upon qualifying therefor as provided for by this title, transact any kind or kinds of insurance defined by this title, other than life or title insurances.

(b) Such an insurer may purchase reinsurance upon the risk of any subscriber and may grant reinsurance as to any kind of insurance it is authorized to transact directly.



Section 27-31-4 - Business name; actions.

A reciprocal insurer shall:

(1) Have and use a business name. The name shall include the word "reciprocal," or "interinsurer," or "interinsurance," or "exchange," or "underwriters," or "underwriting"; and

(2) Maintain actions and have actions maintained against it in its own name.



Section 27-31-5 - Attorneys.

(a) "Attorney," as used in this chapter, refers to the attorney-in-fact of a reciprocal insurer. The attorney may be an individual, firm, or corporation.

(b) Contracts of the insurer, including its policies, shall be executed by the attorney, duly authorized and acting for the subscribers.

(c) The attorney of a foreign or alien reciprocal insurer, which insurer is duly authorized to transact insurance in this state, shall not, by virtue of discharge of its duties as such attorney with respect to the insurer's transactions in this state, be thereby deemed to be doing business in this state within the meaning of any laws of this state applying to foreign firms or corporations.



Section 27-31-6 - Surplus funds of domestic insurer.

(a) A domestic reciprocal insurer formed under this chapter, if it has otherwise complied with the applicable provisions of this title, may be authorized to transact insurance if it has, and thereafter maintains, surplus funds as follows:

(1) To transact property insurance, surplus funds of not less than $200,000.00; and

(2) To transact casualty insurance, surplus funds of not less than $300,000.00.

(b) In addition to surplus required to be maintained under subsection (a) of this section, the insurer shall have, when first so authorized, expendable surplus in amount as required of a like foreign reciprocal insurer under Section 27-3-8.

(c) A domestic reciprocal insurer may be authorized to transact additional kinds of insurance if it has otherwise complied with the provisions of this title therefor and possesses and so maintains surplus funds in amount equal to the minimum capital stock required of a stock insurer for authority to transact a like combination of kinds of insurance, but subject to subsection (b) of Section 27-3-8 as to additional kinds of insurance and surplus required therefor during the first five years.



Section 27-31-7 - Certificate of authority - Application by domestic insurer; contents of declaration.

(a) Twenty-five or more persons domiciled in this state may organize a domestic reciprocal insurer and make application to the commissioner for a certificate of authority to transact insurance.

(b) The proposed attorney shall fulfill the requirements of and shall execute and file with the commissioner when applying for a certificate of authority a declaration setting forth:

(1) The name of the insurer;

(2) The location of the insurer's principal office, which shall be the same as that of the attorney and shall be maintained within this state;

(3) The kinds of insurance proposed to be transacted;

(4) The names and addresses of the original subscribers;

(5) The designation and appointment of the proposed attorney and a copy of the power of attorney;

(6) The names and addresses of the officers and directors of the attorney, if a corporation, or its members, if a firm;

(7) The powers of the subscribers' advisory committee and the names and terms of office of the members thereof;

(8) That all moneys paid to the reciprocal shall, after deducting therefrom any sum payable to the attorney, be held in the name of the insurer and for the purposes specified in the subscribers' agreement;

(9) A copy of the subscribers' agreement;

(10) A statement that each of the original subscribers has in good faith applied for insurance of a kind proposed to be transacted and that the insurer has received from each such subscriber the full premium or premium deposit required for the policy applied for, for a term of not less than six months, at an adequate rate theretofore filed with and approved by the commissioner;

(11) A statement of the financial condition of the insurer, a schedule of its assets and a statement that the surplus as required by Section 27-31-6 is on hand; and

(12) A copy of each policy, endorsement, and application form it then proposes to issue or use.

Such declaration shall be acknowledged by the attorney in the manner required for the acknowledgment of deeds.



Section 27-31-8 - Certificate of authority - Issuance; refusal, suspension, or revocation.

(a) The certificate of authority of a reciprocal insurer shall be issued to its attorney in the name of the insurer.

(b) The commissioner may refuse, suspend, or revoke the certificate of authority, in addition to other grounds therefor, for failure of the attorney to comply with any provision of this title.



Section 27-31-9 - Power of attorney.

(a) The rights and powers of the attorney of a reciprocal insurer shall be as provided in the power of attorney given it by the subscribers.

(b) The power of attorney must set forth:

(1) The powers of the attorney;

(2) That the attorney is empowered to accept service of process on behalf of the insurer in actions against the insurer upon contracts exchanged;

(3) The general services to be performed by the attorney;

(4) The maximum amount to be deducted from advance premiums or deposits to be paid to the attorney and the general items of expense in addition to losses, to be paid by the insurer; and

(5) Except as to nonassessable policies, a provision for a contingent several liability of each subscriber in a specified amount, which amount shall be not less than one nor more than 10 times the premium or premium deposit stated in the policy.

(c) The power of attorney may:

(1) Provide for the right of substitution of the attorney and revocation of the power of attorney and rights thereunder;

(2) Impose such restrictions upon the exercise of the power as are agreed upon by the subscribers;

(3) Provide for the exercise of any right reserved to the subscribers directly or through their advisory committee; and

(4) Contain other lawful provisions deemed advisable.

(d) The terms of any power of attorney, or agreement collateral thereto, shall be reasonable and equitable.



Section 27-31-10 - Modifications of subscribers' agreement or power of attorney of domestic insurer.

Modifications of the terms of the subscribers' agreement or of the power of attorney of a domestic reciprocal insurer shall be made jointly by the attorney and the subscribers' advisory committee. No such modification shall be effective retroactively nor as to any insurance contract issued prior thereto.



Section 27-31-11 - Bond of attorney of domestic insurer - Requirements.

(a) Concurrently with the filing of the declaration provided for in Section 27-31-7, the attorney of a domestic reciprocal insurer shall file with the commissioner a bond in favor of this state for the benefit of all persons damaged as a result of breach by the attorney of the conditions of his bond as set forth in subsection (b) of this section. The bond shall be executed by the attorney and by an authorized corporate surety and shall be subject to the commissioner's approval.

(b) The bond shall be in the penal sum of $25,000.00, aggregate in form, conditioned that the attorney will faithfully account for all moneys and other property of the insurer coming into his hands and that he will not withdraw or appropriate to his own use from the funds of the insurer any moneys or property to which he is not entitled under the power of attorney.

(c) The bond shall provide that it is not subject to cancellation unless 30 days' advance notice in writing of cancellation is given both the attorney and the commissioner.



Section 27-31-12 - Bond of attorney of domestic insurer - Deposit in lieu thereof.

In lieu of the bond required under Section 27-31-11, the attorney may maintain on deposit with the State Treasurer, through the office of the commissioner, a like amount in cash or in value of securities qualified for deposit under Section 27-6-3, and subject to the same conditions as the bond.



Section 27-31-13 - Action on bond or deposit in lieu thereof.

Action on the attorney's bond or to recover against any such deposit made in lieu thereof may be brought at any time by one or more subscribers suffering loss through a violation of its conditions, or by a receiver or liquidator of the insurer. Amounts recovered on the bond shall be deposited in, and become part of, the insurer's funds. The total aggregate liability of the surety shall be limited to the amount of the penalty of such bond.



Section 27-31-14 - Service of process on domestic insurer; judgment thereon.

(a) Legal process shall be served upon a domestic reciprocal insurer by serving the insurer's attorney at his principal offices or by serving the commissioner as the insurer's process agent under Sections 27-3-24 and 27-3-25.

(b) Any judgment based upon legal process so served shall be binding upon each of the insurer's subscribers as their respective interests may appear, but in an amount not exceeding their respective contingent liabilities, if any, the same as though personal service of process was had upon each such subscriber.



Section 27-31-15 - Advancement of funds to domestic insurers.

The attorney or other parties may advance to a domestic reciprocal insurer, upon reasonable terms, such funds as it may require, from time to time, in its operations. Sums so advanced shall not be treated as a liability of the insurer and, except upon liquidation of the insurer, shall not be withdrawn or repaid except out of the insurer's realized earned surplus in excess of its minimum required surplus. No such withdrawal or repayment shall be made without the advance approval of the commissioner. This section does not apply to bank loans or to other loans made upon security.



Section 27-31-16 - Annual statement; supplemental information.

(a) The annual statement of a reciprocal insurer shall be made and filed by its attorney.

(b) The statement shall be supplemented by such information as may be required by the commissioner relative to the affairs and transactions of the attorney, insofar as they relate to the reciprocal insurer.



Section 27-31-17 - Determination of financial condition.

In determining the financial condition of a reciprocal insurer, the commissioner shall apply the following rules:

(1) He shall charge as liabilities the same reserves as are required of incorporated insurers issuing nonassessable policies on a reserve basis;

(2) The surplus deposits of subscribers shall be allowed as assets, except that any premium deposits delinquent for 90 days shall first be charged against such surplus deposit;

(3) The surplus deposits of subscribers shall not be charged as a liability;

(4) All premium deposits delinquent less than 90 days shall be allowed as assets;

(5) An assessment levied upon subscribers and not collected shall not be allowed as an asset;

(6) The contingent liability of subscribers shall not be allowed as an asset; and

(7) The computation of reserves shall be based upon premium deposits, other than membership fees, and without any deduction for expenses and the compensation of the attorney.



Section 27-31-18 - Subscribers; exchange of insurance contracts; liability of representatives.

Individuals, partnerships, and corporations of this state may make application, enter into agreement for, and hold, policies or contracts in, or with, and be a subscriber of any domestic, foreign, or alien reciprocal insurer. Any corporation now or hereafter organized under the laws of this state shall, in addition to the rights, powers, and franchises specified in its articles of incorporation, have full power and authority as a subscriber to exchange insurance contracts through such reciprocal insurer. The right to exchange such contracts is hereby declared to be incidental to the purposes for which such corporations are organized and to be as fully granted as the rights and powers expressly conferred upon such corporations. Government or governmental agencies, state or political subdivisions thereof, boards, associations, estates, trustees, or fiduciaries are authorized to exchange nonassessable reciprocal interinsurance contracts with each other and with individuals, partnerships, and corporations to the same extent that individuals, partnerships, and corporations are authorized in this section to exchange reciprocal interinsurance contracts. Any officer, representative, trustee, receiver, or legal representative of any such subscriber shall be recognized as acting for, or on its behalf for, the purpose of such contract, but shall not be personally liable upon such contract by reason of acting in such representative capacity.



Section 27-31-19 - Subscribers' advisory committee of domestic insurer.

(a) The advisory committee of a domestic reciprocal insurer exercising the subscribers' rights shall be selected under such rules as the subscribers adopt.

(b) Not less than two thirds of such committee shall be subscribers other than the attorney or any person employed by, representing, or having a financial interest in the attorney.

(c) The committee shall:

(1) Supervise the finances of the insurer;

(2) Supervise the insurer's operations to such extent as to assure conformity with the subscriber's agreement and power of attorney;

(3) Procure the audit of the accounts and records of the insurer and of the attorney at the expense of the insurer; and

(4) Have such additional powers and functions as may be conferred by the subscribers' agreement.



Section 27-31-20 - Liability of subscribers - Generally.

(a) The liability of each subscriber, other than as to a nonassessable policy, for the obligations of the reciprocal insurer shall be an individual, several and proportionate liability and not joint.

(b) Except as to a nonassessable policy, each subscriber shall have a contingent assessment liability, in the amount provided for in the power of attorney or in the subscribers' agreement, for payment of actual losses and expenses incurred while his policy was in force. Such contingent liability may be at the rate of not less than one nor more than 10 times the premium or premium deposit stated in the policy, and the maximum aggregate thereof shall be computed in the manner set forth in Section 27-31-24.

(c) Each assessable policy issued by the insurer shall contain a statement of the contingent liability.



Section 27-31-21 - Liability of subscribers - Judgment.

(a) No action shall lie against any subscriber upon any obligation claimed against the insurer until a final judgment has been obtained against the insurer and remains unsatisfied for 30 days.

(b) Any such judgment shall be binding upon each subscriber only in such proportion as his interests may appear and in amount not exceeding his contingent liability, if any.



Section 27-31-22 - Levy of assessments on subscribers of domestic insurers - Generally.

(a) Assessments may from time to time be levied upon subscribers of a domestic reciprocal insurer liable therefor under the terms of their policies by the attorney upon approval in advance by the subscribers' advisory committee and the commissioner or by the commissioner in liquidation of the insurer.

(b) Each subscriber's share of a deficiency for which an assessment is made, but not exceeding in any event his aggregate contingent liability as computed in accordance with Section 27-31-24, shall be computed by applying to the premium earned on the subscriber's policy, or policies, during the period to be covered by the assessment, the ratio of the total deficiency to the total premiums earned during such period upon all policies subject to the assessment.

(c) In computing the earned premiums for the purposes of this section, the gross premium received by the insurer for the policy shall be used as base, deducting therefrom solely charges not recurring upon the renewal or extension of the policy.

(d) No subscriber shall have an offset against any assessment for which he is liable on account of any claim for unearned premium or losses payable.



Section 27-31-23 - Levy of assessments on subscribers of domestic insurers - Time limit.

Every subscriber of a domestic reciprocal insurer having contingent liability shall be liable for and shall pay his share of, any assessment, as computed and limited in accordance with this chapter, if:

(1) While his policy is in force or within one year after its termination, he is notified by either the attorney or the commissioner of his intentions to levy such assessment; or

(2) An order to show cause why a receiver, conservator, rehabilitator, or liquidator of the insurer should not be appointed is issued while his policy is in force or within one year after its termination.



Section 27-31-24 - Levy of assessments on subscribers of domestic insurers - Aggregate liability.

No one policy or subscriber as to such policy shall be assessed or charged with an aggregate of contingent liability as to obligations incurred by a domestic reciprocal insurer in any one calendar year in excess of the amount provided for in the power of attorney or in the subscribers' agreement, computed solely upon premium earned on such policy during that year.



Section 27-31-25 - Nonassessable policies.

(a) If a reciprocal insurer has a surplus of assets over all liabilities at least equal to the minimum capital stock required of a domestic stock insurer authorized to transact like kinds of insurance, upon application of the attorney and as approved by the subscribers' advisory committee, the commissioner shall issue his certificate authorizing the insurer to extinguish the contingent liability of subscribers under its policies then in force in this state and to omit provisions imposing contingent liability in all policies delivered, or issued for delivery, in this state for so long as all such surplus remains unimpaired.

(b) Upon impairment of such surplus, the commissioner shall forthwith revoke the certificate. Such revocation shall not render subject to contingent liability any policy then in force and for the remainder of the period for which the premium has theretofore been paid; but after such revocation, no policy shall be issued or renewed without providing for contingent assessment liability of the subscriber.

(c) The commissioner shall not authorize a domestic reciprocal insurer so to extinguish the contingent liability of any of its subscribers or in any of its policies to be issued unless it qualifies to and does extinguish such liability of all its subscribers and in all such policies for all kinds of insurance transacted by it; except, that if required by the laws of another state in which the insurer is transacting insurance as an authorized insurer, the insurer may issue policies providing for the contingent liability of such of its subscribers as may acquire such policies in such state and need not extinguish the contingent liability applicable to policies theretofore in force in such state.



Section 27-31-26 - Distribution of unused premiums, etc.

A reciprocal insurer may from time to time return to its subscribers any unused premiums, savings, or credits accruing to their accounts. Any such distribution shall not unfairly discriminate between classes of risks or policies or between subscribers, but such distribution may vary as to classes of subscribers, based upon the loss experience of such subscribers.



Section 27-31-27 - Distribution of assets upon liquidation of domestic insurer.

Upon the liquidation of a domestic reciprocal insurer, its assets remaining after discharge of its indebtedness and policy obligations, the return of any contributions of the attorney or other persons to its surplus made as provided in Section 27-31-15, and the return of any unused premium, savings, or credits then standing on subscribers' accounts shall be distributed to its subscribers who were such within the 12 months prior to the last termination of its certificate of authority, according to such reasonable formula as the commissioner may approve.



Section 27-31-28 - Merger or conversion of domestic insurer.

(a) A domestic reciprocal insurer, upon affirmative vote of not less than two thirds of its subscribers who vote on such merger, pursuant to due notice and the approval of the commissioner of the terms therefor, may merge with another reciprocal insurer or be converted to a stock or mutual insurer.

(b) Such a stock or mutual insurer shall be subject to the same capital or surplus requirements and shall have the same rights as a like domestic insurer transacting like kinds of insurance.

(c) The commissioner shall not approve any plan for such merger or conversion which is inequitable to subscribers or which, if for conversion to a stock insurer, does not give each subscriber preferential right to acquire stock of the proposed insurer proportionate to his interest in the reciprocal insurer, as determined in accordance with Section 27-31-27 and a reasonable length of time within which to exercise such right.



Section 27-31-29 - Proceedings when assets of insurer insufficient.

(a) If the assets of a reciprocal insurer are at any time insufficient to discharge its liabilities, other than any liability on account of funds contributed by the attorney or others, and to maintain the required surplus, its attorney shall forthwith make up the deficiency or levy an assessment upon the subscribers for the amount needed to make up the deficiency, but subject to the limitation set forth in the power of attorney or policy.

(b) If the attorney fails to make up such deficiency or to make the assessment within 30 days after the commissioner orders him to do so or if the deficiency is not fully made up within 60 days after the date the assessment was made, the insurer shall be deemed insolvent and shall be proceeded against as authorized by this title.

(c) If liquidation of such an insurer is ordered, an assessment shall be levied upon the subscribers for such an amount, subject to limits as provided by this chapter, as the commissioner determines to be necessary to discharge all liabilities of the insurer, exclusive of any funds contributed by the attorney or other persons, but including the reasonable cost of the liquidation.






Chapter 31A - RISK RETENTION ACT.

Section 27-31A-1 - Short title and purpose.

The purpose of this chapter is to regulate the formation and the operation of risk retention groups and purchasing groups in this state formed pursuant to the federal Liability Risk Retention Act of 1986, to the extent permitted by federal law. This chapter shall be known and may be cited as the "Alabama Risk Retention Act."



Section 27-31A-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) COMMISSIONER. The Insurance Commissioner of this state or the commissioner, director, or superintendent of insurance in any other state.

(2) COMPLETED OPERATIONS LIABILITY. Liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by either of the following:

a. Any person who performs that work.

b. Any person who hires an independent contractor to perform that work, but shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability.

(3) DOMICILE. For purposes of determining the state in which a purchasing group is domiciled:

a. For a corporation, the state in which the purchasing group is incorporated.

b. For an unincorporated entity, the state of its principal place of business.

(4) HAZARDOUS FINANCIAL CONDITION. Based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to do either of the following:

a. To meet obligations to policyholders with respect to their own claims and reasonably anticipated claims.

b. To pay other obligations in the normal course of business.

(5) INSURANCE. Primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this state.

(6) LIABILITY.

a. Legal liability for damages (including costs of defense, legal costs and fees, and other claims expenses) because of injuries to other persons, damage to their property, or other damage or loss to other persons resulting from or arising out of either of the following:

1. Any business, whether profit or nonprofit, trade, product, services, including professional services, premises, or operations.

2. Any activity of any state or local government, or any agency, or political subdivision thereof.

b. Liability does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act, 45 U.S.C. 51 et seq.

(7) PERSONAL RISK LIABILITY. Liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in subdivisions (6)a. and b. of this section.

(8) PLAN OF OPERATION or FEASIBILITY STUDY. An analysis which presents the expected activities and results of a risk retention group including at a minimum all of the following:

a. Information sufficient to verify that its members are engaged in businesses or activities similar or related with respect to the liability to which the members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations.

b. For each state in which it intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer.

c. Historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available.

d. Pro forma financial statements and projections.

e. Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition.

f. Identification of management, underwriting and claims procedures, marketing methods, managerial oversight methods, investment policies, and reinsurance agreements.

g. Identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each state.

h. Other matters as may be prescribed by the Commissioner of Insurance, or like official, in which the risk retention group is chartered for liability insurance companies authorized by the insurance laws of that state.

(9) PRODUCT LIABILITY. Liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of the person when the incident giving rise to the claim occurred.

(10) PURCHASING GROUP. Any group which meets all of the following:

a. Has as one of its purposes the purchase of liability insurance on a group basis.

b. Purchases the insurance only for its group members and only to cover their similar or related liability exposure, as described in subdivision (10)c.

c. Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations.

d. Is domiciled in any state.

(11) RISK RETENTION GROUP. Any corporation or other limited liability association which meets all of the following:

a. Its primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members.

b. It is organized for the primary purpose of conducting the activity described under subdivision (11)a.

c. It is either of the following:

1. Chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state.

2. Before January 1, 1985, it was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before that date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of the state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as the terms were defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of the Liability Risk Retention Act of 1986.

d. It does not exclude any person from membership in the group solely to provide for their members a competitive advantage over the person denied.

e. It either:

1. Has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by the group.

2. Has as its sole owner an organization which has as:

(i) Its members only persons who comprise the membership of the risk retention group; and

(ii) Its owners only persons who comprise the membership of the risk retention group and who are provided insurance by that group.

f. Its members are engaged in businesses or activities similar, or related, with respect to the liability of which the members are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations.

g. Its activities do not include providing insurance other than both of the following:

1. Liability insurance for assuming and spreading all or any portion of the liability of its group members.

2. Reinsurance with respect to the liability of any other risk retention group, or any members of that other group, which is engaged in businesses or activities so that the group or member meets the requirement described in subdivision (6), a. and b. from membership in the risk retention group which provides the reinsurance.

h. The name of which includes the phrase "Risk Retention Group."

(12) STATE. Any state of the United States or the District of Columbia.



Section 27-31A-3 - Risk retention groups chartered in this state.

(a)(1) A risk retention group shall, pursuant to this title, be chartered and licensed to write only liability insurance pursuant to this chapter and, except as provided elsewhere in this chapter, shall comply with all of the laws, rules, regulations, and requirements applicable to the insurers chartered and licensed in this state and with Section 27-31A-4, to the extent the requirements are not a limitation on laws, rules, regulations, or requirements of this state.

(2) Notwithstanding any other provision to the contrary, all risk retention groups chartered in this state shall file with the department and the National Association of Insurance Commissioners (NAIC) an annual statement in a form prescribed by the NAIC and, if required by the commissioner, in electronic format. The statement shall be completed in accordance with its instructions and the NAIC Accounting Practices and Procedures Manual.

(b) Before it may offer insurance in any state, each risk retention group shall also submit for approval to the Commissioner of Insurance a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or feasibility study within 10 days of the change. The group shall not offer any additional kinds of liability insurance, in this state or in any other state, until a revision of the plan or study is approved by the commissioner.

(c) At the time of filing its application for charter, the risk retention group shall provide to the commissioner in summary form the following information: The identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services, or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverages to be afforded, and the states in which the group intends to operate. Upon receipt of this information, the commissioner shall forward the information to the National Association of Insurance Commissioners. Notification to the National Association of Insurance Commissioners is in addition to and shall not be sufficient to satisfy the requirements of Section 27-31A-4 or any other sections of this chapter.



Section 27-31A-3.1 - Risk retention groups to comply with governance standards.

(a) By January 1, 2016, existing risk retention groups shall be in compliance with the governance standards set forth in this section. New risk retention groups shall be in compliance with these standards at the time of licensure.

(b) The board of directors or board, as used in this section, means the governing body of the risk retention group elected by the shareholders or members to establish policy, elect or appoint officers and committees, and make other governing decisions. Director, as used in this section, means a natural person designated in the articles of the risk retention group, or designated, elected, or appointed by any other manner, name, or title to act as a member of the board of directors.

(c)(1) The board of directors of the risk retention group shall have a majority of independent directors. If the risk retention group is a reciprocal, then the attorney-in-fact would be required to adhere to the same standards regarding independence of operation and governance as imposed on the risk retention group's board of directors/subscribers advisory committee under these standards; and, to the extent permissible under state law, service providers of a reciprocal risk retention group should contract with the risk retention group and not the attorney-in-fact.

(2) No director qualifies as independent unless the board of directors affirmatively determines that the director has no material relationship with the risk retention group. Each risk retention group shall disclose these determinations to its domestic regulator, at least annually. For this purpose, any person that is a direct or indirect owner of or subscriber in the risk retention group (or is an officer, director, and/or employee of such an owner and insured, unless some other position of such officer, director, and/or employee constitutes a material relationship), as contemplated by Section 3901(a)(4)(E)(ii) of the Liability Risk Retention Act, is considered to be independent.

(d) Material relationship of a person with the risk retention group includes, but is not limited to, the following:

(1) The receipt in any one 12-month period of compensation or payment of any other item of value by such person, a member of such person's immediate family, or any business with which such person is affiliated from the risk retention group or a consultant or service provider to the risk retention group is greater than or equal to five percent of the risk retention group's gross written premium for such 12-month period or two percent of its surplus, whichever is greater, as measured at the end of any fiscal quarter falling in such a 12-month period. Such person or immediate family member of such person is not independent until one year after his or her compensation from the risk retention group falls below the threshold.

(2) A relationship with an auditor as follows: A director or an immediate family member of a director who is affiliated with or employed in a professional capacity by a present or former internal or external auditor of the risk retention group is not independent until one year after the end of the affiliation, employment, or auditing relationship.

(3) A relationship with a related entity as follows: A director or immediate family member of a director who is employed as an executive officer of another company where any of the risk retention group's present executives serve on that other company's board of directors is not independent until one year after the end of such service or the employment relationship.

(e)(1) The term of any material service provider contract with the risk retention group shall not exceed five years. Any such contract, or its renewal, shall require the approval of the majority of the risk retention group's independent directors. The risk retention group's board of directors shall have the right to terminate any service provider, audit, or actuarial contracts at any time for cause after providing adequate notice as defined in the contract. The service provider contract is deemed material if the amount to be paid for such contract is greater than or equal to five percent of the risk retention group's annual gross written premium or two percent of its surplus, whichever is greater.

(2) For purposes of this standard, service providers shall include captive managers, auditors, accountants, actuaries, investment advisors, lawyers, managing general underwriters, or other party responsible for underwriting, determination of rates, collection of premium, adjusting and settling claims, and/or the preparation of financial statements. Any reference to lawyers in the prior sentences does not include defense counsel retained by the risk retention group to defend claims, unless the amount of fees paid to such lawyers are material as referenced in subsection (d).

(3) No service provider contract meeting the definition of material relationship contained in subsection (d) shall be entered into unless the risk retention group has notified the commissioner in writing of its intention to enter into such transaction at least 30 days prior thereto and the commissioner has not disapproved it within such period.

(f) The risk retention group's board of directors shall adopt a written policy in the plan of operation as approved by the board that requires the board to do all of the following:

(1) Assure that all owner/insureds of the risk retention group receive evidence of ownership interest.

(2) Develop a set of governance standards applicable to the risk retention group.

(3) Oversee the evaluation of the risk retention group's management including, but not limited to, the performance of the captive manager, managing general underwriter, or other party or parties responsible for underwriting, determination of rates, collection of premium, adjusting or settling claims, or the preparation of financial statements.

(4) Review and approve the amount to be paid for all material service providers.

(5) Review and approve, at least annually, all of the following:

a. Risk retention group's goals and objectives relevant to the compensation of officers and service providers.

b. The officers' and service providers' performance in light of those goals and objectives.

c. The continued engagement of the officers and material service providers.

(g) The risk retention group shall have an audit committee composed of at least three independent board members as defined in Section 27-31A-2. A non-independent board member may participate in the activities of the audit committee, if invited by the members, but cannot be a member of the committee.

(h) The audit committee shall have a written charter that defines the committee's purpose, which, at a minimum, must be to do all of the following:

(1) Assist in board oversight of the integrity of the financial statements, the compliance with legal and regulatory requirements, and the qualifications, independence, and performance of the independent auditor and actuary.

(2) Discuss the annual audited financial statements and quarterly financial statements with management.

(3) Discuss the annual audited financial statements with its independent auditor and, if advisable, discuss the quarterly financial statements with its independent auditor.

(4) Discuss policies with respect to risk assessment and risk management.

(5) Meet separately and periodically, either directly or through a designated representative of the committee, with management and independent auditors.

(6) Review with the independent auditor any audit problems or difficulties and management's response.

(7) Set clear hiring policies of the risk retention group as to the hiring of employees or former employees of the independent auditor.

(8) Require the external auditor to rotate the lead or coordinating audit partner having primary responsibility for the risk retention group's audit as well as the audit partner responsible for reviewing that audit so that neither individual performs audit services for more than five consecutive fiscal years.

(9) Report regularly to the board of directors.

(i) The domestic regulator may waive the requirement to establish an audit committee composed of independent board members if the risk retention group is able to demonstrate to the domestic regulator that it is impracticable to do so and the risk retention group's board of directors itself is otherwise able to accomplish the purposes of an audit committee, as described in subsection (h).

(j) The board of directors shall adopt and disclose governance standards, where disclose means making such information available through electronic (e.g., posting such information on the risk retention group's website) or other means, and providing such information to members/insureds upon request, which shall include all of the following:

(1) A process by which the directors are elected by the owner/insureds.

(2) Director qualification standards.

(3) Director responsibilities.

(4) Director access to management and, as necessary and appropriate, independent advisors.

(5) Director compensation.

(6) Director orientation and continuing education.

(7) The policies and procedures that are followed for management succession.

(8) The policies and procedures that are followed for annual performance evaluation of the board.

(k) The board of directors shall adopt and disclose a code of business conduct and ethics for directors, officers, and employees and promptly disclose to the board of directors any waivers of the code for directors or executive officers, which should include all of the following topics:

(1) Conflicts of interest.

(2) Matters covered under the corporate opportunities doctrine under the state of domicile.

(3) Confidentiality.

(4) Fair dealing.

(5) Protection and proper use of risk retention group assets.

(6) Compliance with all applicable laws, rules, and regulations.

(7) Requiring the reporting of any illegal or unethical behavior which affects the operation of the risk retention group.

(l) The captive manager, president, or chief executive officer of the risk retention group shall promptly notify the domestic regulator in writing if either of them becomes aware of any material non-compliance with any of these governance standards.



Section 27-31A-4 - Risk retention groups not chartered in this state.

Risk retention groups chartered and licensed in states other than this state and seeking to do business as a risk retention group in this state shall comply with the laws of this state as follows:

(1) NOTICE OF OPERATIONS AND DESIGNATION OF COMMISSIONER AS AGENT.

a. Before offering insurance in this state, a risk retention group shall submit to the commissioner both of the following:

1. A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, charter date, its principal place of business, and other information, including information on its membership, as the commissioner of this state may require to verify that the risk retention group is qualified pursuant to subdivision (11) of Section 27-31A-2.

2. A copy of its plan of operations or feasibility study and revisions of the plan or study submitted to the state in which the risk retention group is chartered and licensed, provided that the provision relating to the submission of a plan of operation or feasibility study shall not apply with respect to any line or classification of liability insurance which was both:

(i) Defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986.

(ii) Offered before that date by any risk retention group which had been chartered and operating for not less than three years before that date.

b. The risk retention group shall submit a copy of any revision to its plan of operation or feasibility study required by subsection (b) of Section 27-31A-3 at the same time that the revision is submitted to the commissioner of its chartering state.

c. The risk retention group shall designate the commissioner as its agent for the purpose of receiving service of legal documents or process with a statement of registration, for which a filing fee shall be determined by the commissioner.

(2) FINANCIAL CONDITION. Any risk retention group doing business in this state shall submit to the commissioner all of the following:

a. A copy of the group's financial statement submitted to the state in which the risk retention group is chartered and licensed which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries, or a qualified loss reserve specialist, under criteria established by the National Association of Insurance Commissioners.

b. A copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination.

c. Upon request by the commissioner, a copy of any information or document pertaining to any outside audit performed with respect to the risk retention group.

d. Information as may be required to verify its continuing qualification as a risk retention group pursuant to subdivision (11) of Section 27-31A-2.

(3) TAXATION.

a. Each risk retention group shall be liable for the payment of premium taxes and taxes on premiums of direct business for risks resident or located within this state, and shall report to the commissioner the net premiums written for risks resident or located within this state. The risk retention group shall be subject to taxation, and any applicable fines and penalties related thereto, on the same basis as a foreign admitted insurer.

b. To the extent licensed agents or brokers are utilized pursuant to Section 27-31A-12, they shall report to the commissioner the premiums for direct business for risks resident or located within this state which the licensees have placed with or on behalf of a risk retention group not chartered in this state.

c. To the extent that insurance agents or brokers are utilized pursuant to Section 27-31A-12, any agent or broker shall keep a complete and separate record of all policies procured from each risk retention group, which record shall be open to examination by the commissioner, as provided in Section 27-2-20. These records shall, for each policy and each kind of insurance provided thereunder, include the following:

1. The limit of liability.

2. The time period covered.

3. The effective date.

4. The name of the risk retention group which issued the policy.

5. The gross premium charged.

6. The amount of return premiums, if any.

(4) COMPLIANCE WITH TRADE PRACTICES LAW. Any risk retention group, its agents, and representatives shall comply with the Trade Practices Law, Chapter 12 (commencing with Section 27-12-1), Title 27, regarding deceptive, false, or fraudulent acts or practices. If the commissioner seeks an injunction regarding that conduct, the injunction shall be obtained from a court of competent jurisdiction.

(5) EXAMINATION REGARDING FINANCIAL CONDITION. Any risk retention group shall submit to an examination by the commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within 60 days after a request by the commissioner of this state. The examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the Examiner Handbook of the National Association of Insurance Commissioners.

(6) NOTICE TO PURCHASERS. Every application form for insurance from a risk retention group, and every policy, on its front and declaration pages, issued by a risk retention group, shall contain in ten point type the following notice:

"NOTICE

"This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group."

(7) PROHIBITED ACTS REGARDING SOLICITATION OR SALE. The following acts by a risk retention group are prohibited:

a. The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in the group.

b. The solicitation or sale of insurance by, or operation of, a risk retention group that is in hazardous financial condition or financially impaired.

(8) PROHIBITION ON OWNERSHIP BY AN INSURANCE COMPANY. No risk retention group shall be allowed to do business in this state if an insurance company, other than an alien insurance company which is an affiliated risk retention group, captive insurer, as defined in Chapter 31B, or policyholder-owned company that does no insurance business other than to reinsure the risks of its wholly-owned risk retention group, is directly or indirectly a member or owner of the risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

(9) PROHIBITED COVERAGE. The terms of any insurance policy issued by any risk retention group shall not provide, or be construed to provide, coverage prohibited generally by statute of this state or declared unlawful by the highest court of this state whose law applies to that policy.

(10) DELINQUENCY PROCEEDINGS. A risk retention group not chartered in this state and doing business in this state shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance commissioner if there has been a finding of financial impairment after an examination under subdivision (5).

(11) PENALTIES. A risk retention group that violates this chapter will be subject to fines and penalties including revocation of its right to do business in this state, applicable to licensed insurers generally.

(12) OPERATION PRIOR TO ENACTMENT OF THIS CHAPTER. In addition to complying with this section, any risk retention group operating in this state prior to enactment of this chapter shall, within 30 days after May 17, 1993, comply with paragraph a. of subdivision (1) of this section.



Section 27-31A-5 - Compulsory associations.

(a) No risk retention group shall be required or permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, or its insureds, or claimants against its insureds, receive any benefit from any fund for claims arising under the insurance policies issued by that risk retention group.

(b) When a purchasing group obtains insurance covering its members' risks from an insurer, not authorized in this state or a risk retention group, no risk, wherever resident or located, shall be covered by any insurance guaranty fund or similar mechanism in this state.

(c) When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in this state shall be covered by the Alabama Insurance Guaranty Association, subject to Chapter 42 (commencing with Section 27-42-1), Title 27.

(d) Notwithstanding Article 2 (commencing with Section 27-26-20), Chapter 26, Title 27, the commissioner may require or exempt a risk retention group from participating in any mechanism established or authorized under the law of this state for the equitable apportionment among insurers of casualty insurance losses and expenses incurred on policies written through that mechanism. The risk retention group shall submit sufficient information to the commissioner to enable the commissioner to apportion on a nondiscriminatory basis the risk retention group's proportionate share of any losses and expenses.



Section 27-31A-6 - Countersignatures not required.

A policy of insurance issued to a risk retention group, or any member of that group, shall not be required to be countersigned as otherwise provided in Section 27-3-28 or 27-7-28.



Section 27-31A-7 - Purchasing groups - Exemption from certain laws.

A purchasing group and its insurer or insurers shall be subject to all applicable laws of this state, except that a purchasing group and its insurer or insurers shall be exempt, in regard to casualty insurance for the purchasing group, from any law that would do any of the following:

(1) Prohibit the establishment of a purchasing group.

(2) Make it unlawful for an insurer to provide or offer to provide insurance on a basis providing, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters.

(3) Prohibit a purchasing group or its members from purchasing insurance on a group basis described in subdivision (2) of this section.

(4) Prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time.

(5) Require that a purchasing group must have a minimum number of members, common ownership or affiliation, or certain legal form.

(6) Require that a certain percentage of a purchasing group must obtain insurance on a group basis.

(7) Otherwise discriminate against a purchasing group or any of its members.

(8) Require that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance agent or broker residing in this state.



Section 27-31A-8 - Notice and registration requirements of purchasing groups.

(a) A purchasing group which intends to do business in this state shall, prior to doing business, furnish notice to the commissioner which shall include all of the following:

(1) Identify the state in which the group is domiciled.

(2) Identify all other states in which the group intends to do business.

(3) Specify the lines and classifications of liability insurance which the purchasing group intends to purchase.

(4) Identify the insurance company or companies from which the group intends to purchase its insurance and the domicile of any company.

(5) Specify the method by which, and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this state.

(6) Identify the principal place of business of the group.

(7) Provide other information as may be required by the commissioner to verify that the purchasing group is qualified under subdivision (10) of Section 27-31A-2.

(b) A purchasing group shall, within 10 days, notify the commissioner of any changes in any of the items set forth in subsection (a) of this section.

(c) The purchasing group shall register with and designate the commissioner, or other appropriate authority, as its agent solely for the purpose of receiving service of legal documents or process, for which a filing fee shall be determined by the commissioner, except that the requirements shall not apply in the case of a purchasing group which only purchases insurance that was authorized under the federal Products Liability Risk Retention Act of 1981, and:

(1) Which in any state of the United States:

a. Was domiciled before April 1, 1986, and

b. Is domiciled on and after October 27, 1986;

(2) Which:

a. Before October 27, 1986, purchased insurance from an insurance carrier licensed in any state, and

b. Since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state; and

(3) Which was a purchasing group under the requirements of the Product Liability Risk Retention Act of 1981 before October 27, 1986.

(d) Each purchasing group that is required to give notice pursuant to subsection (a) of this section shall also furnish the information as may be required by the commissioner to do all of the following:

(1) Verify that the entity qualifies as a purchasing group.

(2) Determine where the purchasing group is located.

(3) Determine appropriate tax treatment.

(e) Any purchasing group which was doing business in this state prior to the enactment of this chapter shall, within 30 days after May 17, 1993, furnish notice to the commissioner pursuant to subsection (a) of this section and furnish information, as may be required, pursuant to subsections (b) and (c) of this section.



Section 27-31A-9 - Restrictions on insurance purchased by purchasing groups.

(a) A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus lines laws and regulations of the state.

(b) A purchasing group which obtains casualty insurance from an insurer not admitted in this state, or a risk retention group, shall inform each of the members of the group which have a risk resident or located in this state that the risk is not protected by an insurance insolvency guaranty fund in this state, and that the risk retention group or that insurer may not be subject to all insurance laws and regulations of this state.

(c) No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole. Coverage may provide for a deductible or self-insured retention applicable to individual members.

(d) Purchases of insurance by purchasing groups are subject to the same standards regarding aggregate limits which are applicable to all purchases of group insurance.



Section 27-31A-10 - Purchasing group taxation.

Premium taxes and taxes on premiums paid for coverage of risks resident, or located in this state by a purchasing group, or any members of the purchasing groups shall be both:

(1) Imposed at the same rate and subject to the same interest, fines, and penalties as that applicable to premium taxes and taxes on premiums paid for similar coverage from a similar insurance source by other insureds.

(2) Paid first by the insurance source, and if not by that source, by the agent or broker for the purchasing group, and if not by the agent or broker then by the purchasing group, and if not by the purchasing group then by each of its members.



Section 27-31A-11 - Administrative and procedural authority regarding risk retention groups and purchasing groups.

The commissioner is authorized to make use of any of the powers established under the Insurance Code of this state to enforce the laws of this state not specifically preempted by the Risk Retention Act of 1986, including the commissioner's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, impose penalties, and seek injunctive relief. With regard to any investigation, administrative proceedings, or litigation, the commissioner can rely on the procedural laws of this state. The injunctive authority of the commissioner, in regard to risk retention groups, is restricted by the requirement that any injunction be issued by a court of competent jurisdiction.



Section 27-31A-12 - Duty of producers to obtain license.

(a) Risk retention groups. Persons representing or aiding a risk retention group in the solicitation or negotiation of liability insurance in this state and the risk retention group with respect thereto shall be subject to Chapters 7 and 8A of this title.

(b) Purchasing groups.

(1) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state for a purchasing group from an authorized insurer or a risk retention group chartered in a state unless the person, firm, association, or corporation is licensed as an insurance producer in accordance with Chapter 7, commencing with Section 27-7-1, of this title.

(2) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance coverage in this state for any member of a purchasing group under a purchasing group's policy unless that person, firm, association, or corporation is licensed as an insurance producer in accordance with Chapter 7, commencing with Section 27-7-1, of this title.

(3) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance from an insurer not authorized to do business in this state on behalf of a purchasing group located in this state unless the person, firm, association, or corporation is licensed as a surplus line broker in accordance with Chapter 10, commencing with Section 27-10-1, of this title.

(c) Residence requirement. For purposes of acting as a producer for a risk retention group or purchasing group, pursuant to subsections (a) and (b), any requirement of residence in this state shall not apply.

(d) Notice. Every person, firm, association, or corporation licensed, pursuant to the provisions of Chapter 7, commencing with Section 27-7-1, of this title, on business placed with risk retention groups or written through a purchasing group, shall inform each prospective insured of the provisions of the notice required by subdivision (6) of Section 27-31A-4 in the case of a risk retention group and subsection (b) of Section 27-31A-9 in the case of a purchasing group.



Section 27-31A-13 - Binding effect of orders issued in U.S. district court.

An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating in any state, or in all states, or in any territory or possession of the United States, upon a finding that the group is in hazardous financial or financially impaired condition shall be enforceable in the courts of the state.



Section 27-31A-14 - County self-insurance funds.

This chapter shall not apply to any liability self-insurance fund established by counties pursuant to Title 11, Chapter 30.



Section 27-31A-15 - Rules and regulations.

The commissioner may promulgate and enforce, and from time to time amend, the rules and regulations relating to risk retention groups as may be necessary to carry out this chapter.






Chapter 31B - ALABAMA CAPTIVE INSURERS ACT.

Section 27-31B-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Captive Insurers Act."



Section 27-31B-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) AFFILIATED COMPANY. Any company in the same corporate system as a parent, an industrial insured, or a member organization by virtue of common ownership, control, operation, or management.

(2) ALIEN CAPTIVE INSURANCE COMPANY. Any insurance company formed to write insurance business for its parents and affiliates and licensed pursuant to the laws of an alien jurisdiction which imposes statutory or regulatory standards in a form acceptable to the commissioner on companies transacting the business of insurance in that jurisdiction.

(3) ASSOCIATION. Any legal association of individuals, corporations, limited liability companies, partnerships, associations, or other entities whereby either of the following exists:

a. The member organizations of which, or the association itself, whether or not in conjunction with some or all of the member organizations, meet one of the following:

1. Own, control, or hold with power to vote all of the outstanding voting securities of an association captive insurance company incorporated as a stock insurer.

2. Have complete voting control over an association captive insurance company incorporated as a mutual insurer.

3. Have complete voting control over an association captive insurance company formed as a limited liability company.

b. The member organizations of which collectively constitute all of the subscribers of an association captive insurance company formed as a reciprocal insurer.

(4) ASSOCIATION CAPTIVE INSURANCE COMPANY. Any company that insures risks of the member organizations of the association, and that also may insure the risks of affiliated companies of the member organizations and the risks of the association itself and their affiliated companies.

(5) BRANCH BUSINESS. Any insurance business transacted by a branch captive insurance company in this state.

(6) BRANCH CAPTIVE INSURANCE COMPANY. Any alien captive insurance company licensed by the commissioner to transact the business of insurance in this state through a business unit with a principal place of business in this state. A branch captive insurance company is a pure captive insurance company with respect to operations in this state, unless otherwise permitted by the commissioner.

(7) BRANCH OPERATIONS. Any business operations of a branch captive insurance company in this state.

(8) CAPTIVE INSURANCE COMPANY. Any pure captive insurance company, association captive insurance company, risk retention group, protected cell captive insurance company, incorporated cell captive insurance company, or industrial insured captive insurance company formed or licensed under this chapter.

(9) CAPTIVE RISK RETENTION GROUP. A captive insurance company organized and licensed as a captive insurer under the laws of this state and operating pursuant to the Liability Risk Retention Act of 1986, as amended, 15 U.S.C. §3901 et seq., as a stock or mutual corporation, a reciprocal, or other limited liability entity. Risk retention groups formed under this chapter are subject to all the same provisions of this title applicable to a casualty insurer organized and licensed under the laws of this state.

(10) COMMISSIONER. The Alabama Commissioner of Insurance or the commissioner's designee.

(11) CONTROLLED UNAFFILIATED BUSINESS. Any company that meets all of the following criteria:

a. Is not in the corporate system of a parent and affiliated companies in the case of a pure captive insurance company, or is not in the corporate system of an industrial insured and its affiliated companies in the case of an industrial insured captive insurance company.

b. Has an existing contractual relationship with a parent or one of its affiliated companies in the case of a pure captive insurance company or with an industrial insured or one of its affiliated companies in the case of an industrial insured captive insurance company.

c. Whose risks are managed by a captive insurance company or an industrial insured captive insurance company, as applicable, in accordance with Section 27-31B-20.

(12) EXCESS WORKERS' COMPENSATION INSURANCE. In the case of an employer or group of employers that has insured or self-insured its workers' compensation risks in accordance with applicable state or federal law, insurance in excess of a specified per-incident or aggregate limit established by the commissioner.

(13) GENERAL ACCOUNT. All assets and liabilities of a protected cell captive insurance company not attributable to a protected cell.

(14) INCORPORATED CELL. A protected cell of an incorporated cell captive insurance company that is organized as a corporation or other legal entity separate from the incorporated cell captive insurance company.

(15) INCORPORATED CELL CAPTIVE INSURANCE COMPANY. A protected cell captive insurance company that is established as a corporation or other legal entity separate from its incorporated cells that are also organized as separate legal entities.

(16) INDUSTRIAL INSURED. As defined in subdivision (2) of Section 27-10-20.

(17) INDUSTRIAL INSURED CAPTIVE INSURANCE COMPANY. Any company that insures risks of the industrial insureds that comprise the industrial insured group, and that may insure the risks of the affiliated companies of the industrial insureds and the risks of the controlled unaffiliated business of an industrial insured or its affiliated companies.

(18) INDUSTRIAL INSURED GROUP. Any group that meets either of the following criteria:

a. Any group of industrial insureds that collectively meet any of the following criteria:

1. Own, control, or hold with power to vote all of the outstanding voting securities of an industrial insured captive insurance company incorporated as a stock insurer.

2. Have complete voting control over an industrial insured captive insurance company incorporated as a mutual insurer.

3. Constitute all of the subscribers of an industrial insured captive insurance company formed as a reciprocal insurer.

4. Have complete voting control over an industrial insured captive insurance company formed as a limited liability company.

b. Any group which is created under the Product Liability Risk Retention Act of 1981, 15 U.S. Code § 3901 et seq., as amended, as a corporation or other limited liability association taxable as a stock insurance company or a mutual insurer under the law of the State of Alabama.

(19) MEMBER ORGANIZATION. Any individual, corporation, limited liability company, partnership, association, or other entity that belongs to an association.

(20) MUNICIPAL CORPORATION. A corporation or other legal entity organized without stockholders. The term includes a nonprofit corporation with members.

(21) MUTUAL INSURER. An incorporated captive insurer without capital stock and the governing body of which is elected from policyholders at the mutual members' annual meeting.

(22) ORGANIZATIONAL DOCUMENTS. The documents that must be submitted pursuant to state law in order to legally form a business in this state, or to obtain a certificate of authority to transact business in the state.

(23) PARENT. An individual, corporation, limited liability company, partnership, association, or other entity that directly or indirectly owns, controls, or holds with power to vote more than 50 percent of the outstanding of any of the following:

(1) Voting securities of a pure captive insurance company organized as a stock corporation.

(2) Membership interests of a pure captive insurance company organized as a nonprofit corporation.

(3) Membership interests of a pure captive insurance company organized as a limited liability company.

(24) PARTICIPANT. An entity as defined in Section 27-31B-24, and any affiliates thereof, that are insured by a protected cell captive insurance company, where the losses of the participant are limited through a participant contract.

(25) PARTICIPANT CONTRACT. A contract by which a protected cell captive insurance company insures the risks of a participant and limits the losses of each participant to its pro rata share of the assets of one or more protected cells identified in the participant contract.

(26) PROTECTED CELL. A separate account established by a protected cell captive insurance company formed or licensed under this chapter, in which an identified pool of assets and liabilities is segregated and insulated by means of this chapter from the remainder of the protected cell captive insurance company's assets and liabilities in accordance with the terms of one or more participant contracts to fund the liability of the protected cell captive insurance company, with respect to the participants as set forth in the participant contracts.

(27) PROTECTED CELL ASSETS. All assets, contract rights, and general intangibles identified with and attributable to a specific protected cell of a protected cell captive insurance company.

(28) PROTECTED CELL CAPTIVE INSURANCE COMPANY. Any captive insurance company meeting all of the following:

a. The minimum capital and surplus required by this chapter are provided by one or more sponsors.

b. The company is formed and licensed under this chapter.

c. The company insures the risks of separate participants through participant contracts.

d. The company funds its liability to each participant through one or more protected cells and segregates the assets of each protected cell from the assets of other protected cells and from the assets of the protected cell captive insurance company's general account.

(29) PROTECTED CELL LIABILITIES. All liabilities and other obligations identified with and attributed to a specific protected cell of a protected cell captive insurance company.

(30) PURE CAPTIVE INSURANCE COMPANY. Any company that insures risks of its parent and affiliated companies or controlled unaffiliated business or businesses.

(31) SPONSOR. Any person or entity that is approved by the commissioner to organize and operate a protected cell captive insurance company.

(32) SURPLUS NOTE. An unsecured subordinated debt obligation deemed to be a surplus certificate under terms acceptable to the commissioner.



Section 27-31B-3 - Licensing.

(a) Any captive insurance company, when permitted by its articles of association, charter, or other organizational document, may apply to the commissioner for a license to do any and all insurance defined in Sections 27-5-2, 27-5-4, and 27-5-5, in subdivisions (1), (2), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), and (14) of subsection (a) of Section 27-5-6, in Sections 27-5-7, 27-5-8, 27-5-9, and 27-5-10, and to grant annuity contracts as defined in Section 27-5-3, subject, however, to all of the following:

(1) No pure captive insurance company may insure any risks other than those of its parent and affiliated companies or controlled unaffiliated business.

(2) No association captive insurance company may insure any risks other than those of the member organizations of its association, and their affiliated companies.

(3) No industrial insured captive insurance company may insure any risks other than those of the industrial insureds that comprise the industrial insured group, and their affiliated companies.

(4) No risk retention group may insure any risks other than those of its members and owners.

(5) No captive insurance company may provide personal motor vehicle coverage or any component thereof. Homeowner's insurance coverage may be written by an Alabama Coastal Captive Insurance Company as defined in Chapter 31C, but only in the gulf front, beach, and seacoast areas as designated by the Insurance Services Office, Inc.

(6) No captive insurance company may accept or cede reinsurance except as provided in Section 27-31B-13.

(7) Any captive insurance company may provide excess workers' compensation insurance to its parent and affiliated companies and member organizations unless prohibited by the laws of the state having jurisdiction over the transaction. Any captive insurance company may reinsure workers' compensation of a qualified self-insured plan of its parent and affiliated companies.

(8) Any captive insurance company which insures risks described in Sections 27-5-2 and 27-5-4 shall comply with all applicable state and federal laws.

(9) No branch captive insurance company may write any business in this state except insurance or reinsurance of the employee benefit business of its parent and affiliated companies which is subject to the Employee Retirement Income Security Act of 1974, as amended.

(10) No protected cell captive insurance company may insure any risks other than those of its participants.

(b) To conduct insurance business in this state, a captive insurance company shall comply with all of the following:

(1) It must obtain from the commissioner a license authorizing it to do insurance business in this state.

(2) Its board of directors or managers, or in the case of a reciprocal insurer, its subscribers' advisory committee, must hold at least one meeting each year in this state.

(3) It must maintain its principal place of business in this state, or in the case of a branch captive insurance company, maintain the principal place of business for its branch operations in this state.

(4) It must appoint a registered agent to accept service of process and to otherwise act on its behalf in this state; subject further to the following:

a. If formed as a corporation or other legal entity, whenever the registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the Secretary of State shall be an agent of the captive insurance company upon whom any process, notice, or demand may be served.

b. If formed as a reciprocal insurer, whenever the registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the commissioner shall be an agent of the captive insurance company upon whom any process, notice, or demand may be served.

(c)(1) Before receiving a license, a captive insurance company shall comply with one of the following:

a. If formed as a corporation or other legal entity, it shall file with the commissioner a certified copy of its organizational documents and bylaws, a statement under oath of its president and secretary or other authorized official showing its financial condition, and any other statements or documents required by the commissioner.

b. If formed as a reciprocal insurer, it shall comply with both of the following:

1. File with the commissioner a certified copy of the power of attorney of its attorney-in-fact, a certified copy of its subscribers' agreement, a statement under oath of its attorney-in-fact showing its financial condition, and any other statements or documents required by the commissioner.

2. Submit to the commissioner for approval a description of the coverages, deductibles, coverage limits, and rates, together with any additional information as the commissioner may reasonably require. In the event of any subsequent material change in any item in the description, the reciprocal captive insurance company shall submit to the commissioner for approval an appropriate revision and shall not offer any additional kinds of insurance until a revision of the description is approved by the commissioner. The reciprocal captive insurance company shall inform the commissioner of any material change in rates within 30 days of the adoption of the change.

(2) In addition to the information required by subdivision (1), each applicant captive insurance company shall file with the commissioner evidence of all of the following:

a. The amount and liquidity of its assets relative to the risks to be assumed.

b. The adequacy of the expertise, experience, and character of the person or persons who will manage it.

c. The overall soundness of its plan of operation.

d. The adequacy of the loss prevention programs of its parent, member organizations, industrial insureds, or other insureds as applicable.

e. Any other factors deemed relevant by the commissioner in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations.

(3) In addition to the information required by subdivisions (1) and (2), each applicant protected cell captive insurance company shall file with the commissioner all of the following:

a. A business plan demonstrating how the applicant will account for the loss and expense experience of each protected cell at a level of detail found to be sufficient by the commissioner and how it will report the experience to the commissioner.

b. A statement acknowledging that all financial records of the protected cell captive insurance company, including records pertaining to any protected cells, shall be made available for inspection or examination by the commissioner or the commissioner's designated agent.

c. All contracts or sample contracts between the protected cell captive insurance company and any participants.

d. Evidence that expenses shall be allocated to each protected cell in a fair and equitable manner.

(4) Information submitted pursuant to this subsection shall be and remain confidential, and may not be made public by the commissioner or by an employee or agent of the commissioner without the written consent of the company, except as provided in the following:

a. The information may be discoverable by a party in a civil action or contested case to which the captive insurance company that submitted the information is a party, upon a showing by the party seeking to discover the information that (i) the information sought is relevant to and necessary for the furtherance of the action or case, (ii) the information sought is unavailable from other nonconfidential sources, and (iii) a subpoena issued by a judicial or administrative officer of competent jurisdiction has been submitted to the commissioner. Notwithstanding the foregoing, this subdivision shall not apply to any industrial insured captive insurance company insuring the risks of an industrial insured group as defined in paragraph b. of subdivision (18) of Section 27-31B-2 or to a captive risk retention group.

b. The commissioner may disclose the information to a public officer having jurisdiction over the regulation of insurance in another state, provided that (i) the public official shall agree in writing to maintain the confidentiality of the information, and (ii) the laws of the state in which the public official serves require the information to be and to remain confidential.

(d) Each captive insurance company shall pay to the commissioner a nonrefundable fee as set forth in Section 27-31B-4 for examining, investigating, and processing its application for license, and the commissioner is authorized to retain legal, financial, and examination services from outside the department, the reasonable cost of which may be charged against the applicant in accordance with Section 27-2-25. In addition, each captive insurance company shall pay a license fee for the year of registration and a renewal fee for each year thereafter as set forth in Section 27-31B-4.

(e) If the commissioner is satisfied that the documents and statements filed by a captive insurance company comply with this chapter, the commissioner may grant a license authorizing the company to do insurance business in this state until April 1 thereafter, which license may be renewed.

(f)(1) Notwithstanding any other provision of this chapter, the commissioner may issue a provisional license to any applicant captive insurance company for a period not to exceed 60 days if the commissioner deems that the public interest will be served by the issuance of the provisional license.

(2) As a condition precedent to the issuance of a provisional license under this subsection, the applicant shall have filed a complete application containing all information required by this section, paid all fees required for licensure, and the commissioner shall have made a preliminary finding that the expertise, experience, and character of the person or persons who will control and manage the captive insurer are acceptable.

(3) The commissioner, by order, may limit the authority of any provisional licensee in any way deemed necessary to protect insureds and the public. The commissioner, by order, may revoke a provisional license if the interests of insureds or the public are endangered. If the applicant fails to complete the regular licensure application process within the 60-day provisional period, the provisional license shall terminate automatically at the end of the 60-day period, and any policy issued during the provisional period shall be cancelled as of the termination date and any premium unearned shall be refunded to the policyholder within 10 days.



Section 27-31B-4 - Fees.

(a) The commissioner shall collect the following fees in connection with Section 27-31B-3:

(1) Filing application for license, two hundred dollars ($200).

(2) License fee, for initial license and each annual renewal thereof, three hundred dollars ($300).

(b) All fees collected pursuant to this section shall be deposited in the State Treasury to the credit of the Insurance Department Fund.



Section 27-31B-5 - Names of companies.

No captive insurance company shall adopt a name that is the same, deceptively similar, or likely to be confused with or mistaken for any other existing business name registered in the State of Alabama.



Section 27-31B-6 - Minimum capital and surplus.

(a) No captive insurance company shall be issued a license unless it shall possess and thereafter maintain unimpaired paid-in capital and surplus as follows:

(1) In the case of a pure captive insurance company, not less than two hundred fifty thousand dollars ($250,000) or such other amount determined by the commissioner and actuarially supported by a feasibility study.

(2) In the case of an association captive insurance company or risk retention group, not less than five hundred thousand dollars ($500,000) or such other amount determined by the commissioner and actuarially supported by a feasibility study.

(3) In the case of an industrial insured captive insurance company, not less than five hundred thousand dollars ($500,000).

(4) In the case of a protected cell captive insurance company, not less than two hundred fifty thousand dollars ($250,000) or such other amount determined by the commissioner and actuarially supported by a feasibility study.

(b) Notwithstanding the requirements of subsection (a), no captive insurance company organized as a reciprocal insurer under this chapter shall be issued a license unless it has and thereafter maintains free surplus of one million dollars ($1,000,000).

(c) The commissioner may prescribe additional capital and surplus based upon the type, volume, and nature of insurance business transacted.

(d) Capital and surplus may be in the form of cash, cash equivalents, securities meeting the eligibility requirements of Section 27-6-3, or, if approved by the commissioner, a clean, irrevocable, and unconditional letter of credit issued by a bank chartered by the State of Alabama or a member bank of the Federal Reserve System and approved by the commissioner. No assets of the captive insurer shall be pledged or encumbered for the payment of the letter of credit.

(e) In the case of a branch captive insurance company, as security for the payment of liabilities attributable to the branch operations, the commissioner shall require that a trust fund, funded by an irrevocable letter of credit or other acceptable asset, be established and maintained in the United States for the benefit of United States policyholders and United States ceding insurers under insurance policies issued or reinsurance contracts issued or assumed, by the branch captive insurance company through its branch operations. The amount of the security may be no less than the capital and surplus required hereunder and the reserves on these insurance policies or reinsurance contracts, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses, and unearned premiums with regard to business written through the branch operations. Notwithstanding the foregoing, the commissioner may permit a branch captive insurance company that is required to post security for loss reserves on branch business by its reinsurer to reduce the funds in the trust account required by this section by the same amount so long as the security remains posted with the reinsurer. If the form of security selected is a letter of credit, the letter of credit must be established by, or issued or confirmed by, a bank chartered in this state or a member bank of the Federal Reserve System.



Section 27-31B-7 - Dividends.

No captive insurance company may pay a dividend out of, or other distribution with respect to, capital or surplus, in excess of the limitations set forth in subsection (g) of Section 27-29-5, without the prior approval of the commissioner. Approval of an ongoing plan for the payment of dividends or other distributions shall be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the commissioner.



Section 27-31B-8 - Formation of captive insurance companies in this state.

(a) A pure captive insurance company or a protected cell captive insurance company shall be formed as a stock or mutual insurer, or as a nonprofit or limited liability company with its capital divided into units and held by the stockholders, members, or other equivalent as allowed by law.

(b) An association captive insurance company, an industrial insured captive insurance company, or a risk retention group may be formed in any of the following ways:

(1) Organized as a stock insurer with its capital divided into share units and held by the stockholders, members, or other equivalent as allowed by law.

(2) Organized as a mutual insurer without capital stock, the governing body of which is elected by the member organizations of its association.

(3) Organized as a reciprocal insurer in accordance with Chapter 31 of this title.

(4) Organized as a manager-managed limited liability company.

(c) A captive insurance company incorporated or organized in this state shall have one or more incorporators or one or more organizers, at least one of which shall be a resident of this state.

(d)(1) In the case of a captive insurance company formed as a corporation, before the articles of incorporation are transmitted to the Secretary of State, the incorporators shall petition the commissioner to issue a certificate setting forth the commissioner's finding that the establishment and maintenance of the proposed corporation will promote the general good of the state. In arriving at this finding the commissioner shall consider all of the following:

a. The character, reputation, financial standing, and purposes of the incorporators.

b. The character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors.

c. Any other aspects as the commissioner shall deem advisable.

(2) The articles of incorporation, the certificate, and the organization fee shall be transmitted to the Secretary of State, who shall thereupon record both the articles of incorporation and the certificate.

(e) In the case of a captive insurance company formed as a reciprocal insurer, the organizers shall petition the commissioner to issue a certificate setting forth the commissioner's finding that the establishment and maintenance of the proposed association will promote the general good of the state. In arriving at this finding the commissioner shall consider all of the following:

(1) The character, reputation, financial standing, and purposes of the organizers.

(2) The character, reputation, financial responsibility, insurance experience, and business qualifications of the attorney-in-fact.

(3) Any other aspects as the commissioner shall deem advisable.

(f) In the case of a captive insurance company licensed as a branch captive insurance company, the alien captive insurance company shall petition the commissioner to issue a certificate setting forth the commissioner's finding that, after considering the character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors of the alien captive insurance company, the licensing and maintenance of the branch operations will promote the general good of the state. The alien captive insurance company may register to do business in this state after the commissioner's certificate is issued.

(g) The capital stock of a captive insurance company incorporated as a stock insurer may be authorized with no par value.

(h) In the case of a captive insurance company, at least one of the members of the board of directors, managing members, or equivalents as allowed by law, shall be a resident of this state.

(i) In the case of a captive insurance company formed as a reciprocal insurer, at least one of the members of the subscribers' advisory committee shall be a resident of this state.

(j) Captive insurance companies formed as corporations under this chapter shall have the privileges and be subject to the general corporation law as well as the applicable provisions of this chapter. In the event of conflict between the general corporation law and this chapter, the latter shall control. The provisions of this title pertaining to mergers, consolidations, conversions, mutualizations, and redomestications shall apply in determining the procedures to be followed by captive insurance companies in carrying out any of the transactions described therein, except that the commissioner may waive or modify the requirements for public notice and hearing in accordance with rules which the commissioner may adopt addressing categories of transactions. If a notice of public hearing is required, but no one requests a hearing, then the commissioner may cancel the hearing.

(k)(1) Captive insurance companies formed as reciprocal insurers under this chapter shall have the privileges and be subject to Chapter 31 in addition to the applicable provisions of this chapter. In the event of a conflict between Chapter 31 and this chapter, the latter shall control. To the extent a reciprocal insurer is made subject to other provisions of this title pursuant to Chapter 31, the provisions shall not be applicable to a reciprocal insurer formed under this chapter unless the provisions are expressly made applicable to captive insurance companies under this chapter.

(2) In addition to subdivision (1), captive insurance companies organized as reciprocal insurers that are industrial insured groups as defined in paragraph b. of subdivision (18) of Section 27-31B-2 shall have the privileges and be subject to the provisions of Chapter 31A in addition to the applicable provisions of this chapter.

(l) The articles of incorporation, organization, or equivalent allowed by law, or bylaws of a captive insurance company may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under Title 10.

(m) The subscribers' agreement or other organizing document of a captive insurance company formed as a reciprocal insurer may authorize a quorum of a subscribers' advisory committee to consist of no fewer than one-third of its members.



Section 27-31B-9 - Reports and statements.

(a) Captive insurance companies shall not be required to make any annual report except as provided in this chapter.

(b) Prior to March 1 of each year, each captive insurance company shall submit to the commissioner a report of its financial condition, verified by oath of two of its executive officers. Except as provided in Section 27-31B-6, each captive insurance company shall report using statutory accounting principles, unless the commissioner approves the use of generally accepted accounting principles, with any useful or necessary modifications or adaptations thereof required or approved or accepted by the commissioner for the type of insurance and kinds of insurers to be reported upon, and as supplemented by additional information required by the commissioner. Except as otherwise provided, each association captive insurance company and each industrial insured captive insurance company insuring the risks of an industrial insured group defined in paragraph b. of subdivision (18) of Section 27-31B-2 shall file its report in the form required by Section 27-3-26. Each risk retention group shall file its report in the form required by Section 27-3-26 and shall comply with all filing requirements set forth in this title as well as rules and bulletins of the Alabama Department of Insurance applicable to casualty insurers domiciled in the state. The commissioner shall by rule propose the forms in which pure captive insurance companies and industrial insured captive insurance companies insuring the risks of an industrial insured group defined in paragraph a. of subdivision (18) of Section 27-31B-2 shall report. Subdivision (4) of subsection (c) of Section 27-31B-3 shall apply to each report filed pursuant to this section, except the subdivision shall not apply to reports filed by industrial insured captive insurance companies insuring the risks of industrial insured groups as defined in paragraph b. of subdivision (18) of Section 27-31B-2.

(c) Any pure captive insurance company or an industrial insured captive insurance company insuring the risks of industrial insured groups as defined in paragraph a. of subdivision (18) of Section 27-31B-2 may make written application for filing the required report on a fiscal year-end. If an alternative reporting date is granted, the annual report shall be due 60 days after the end of the fiscal year and, in order to provide sufficient detail to support the premium tax return, the pure captive insurance company or industrial insured captive insurance company insuring the risks of industrial insureds as defined in paragraph b. of subdivision (18) of Section 27-31B-2 shall file prior to March 1 of each year for each calendar year-end, pages 1, 2, 3, and 5 of the "Captive Annual Statement; Pure or Industrial Insured," verified by oath of two of its executive officers.

(d) Sixty days after the fiscal year-end, a branch captive insurance company shall file with the commissioner a copy of all reports and statements required to be filed under the laws of the jurisdiction in which the alien captive insurance company is formed, verified by oath of two of its executive officers. If the commissioner is satisfied that the annual report filed by the alien captive insurance company in its domiciliary jurisdiction provides adequate information concerning the financial condition of the alien captive insurance company, the commissioner may waive the requirement for completion of the captive annual statement for business written in the alien jurisdiction.



Section 27-31B-10 - Examinations and investigations.

(a) At least once in three years, and whenever the commissioner determines it to be prudent, the commissioner shall visit each captive insurance company and thoroughly inspect and examine its affairs to ascertain its financial condition, its ability to fulfill its obligations, and whether it has complied with this chapter. The commissioner, upon application, may enlarge the three-year period to five years, provided the captive insurance company is subject to a comprehensive annual audit during that period of a scope satisfactory to the commissioner by independent auditors approved by the commissioner. The expenses and charges of the examination shall be in accordance with Section 27-2-25.

(b) All examination reports, preliminary examination reports or results, working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination made under this section are confidential and are not subject to subpoena and may not be made public by the commissioner or an employee or agent of the commissioner without the written consent of the company, except to the extent provided in this subsection. Nothing in this subsection shall prevent the commissioner from using the information in furtherance of the commissioner's regulatory authority under this title. The commissioner may grant access to the information to public officers having jurisdiction over the regulation of insurance in any other state or country, or to law enforcement officers of this state or any other state or agency of the federal government at any time, so long as the officers receiving the information agree in writing to hold it in a manner consistent with this section.

(c)(1) This section applies to all business written by a captive insurance company, except that the examination for a branch captive insurance company shall be of branch business and branch operations only, as long as the branch captive insurance company provides annually to the commissioner a certificate of compliance, or its equivalent, issued by or filed with the licensing authority of the jurisdiction in which the branch captive insurance company is formed, and demonstrates to the commissioner's satisfaction that it is operating in sound financial condition in accordance with all applicable laws and regulations of the jurisdiction.

(2) As a condition of licensure, an alien captive insurance company shall grant authority to the commissioner for examination of the affairs of the alien captive insurance company in the jurisdiction in which the alien captive insurance company is formed.

(d) To the extent that Sections 27-2-22 through 27-2-32, do not contradict this section, the sections shall apply to captive insurance companies licensed under this chapter.



Section 27-31B-11 - Grounds and procedures for suspension or revocation of license.

(a) The license of a captive insurance company to do an insurance business in this state may be suspended or revoked by the commissioner for any of the following reasons:

(1) Insolvency or impairment of capital or surplus.

(2) Failure to meet the requirements of Section 27-31B-6.

(3) Refusal or failure to submit an annual report, as required by Section 27-31B-9, or any other report or statement required by law or by lawful order of the commissioner.

(4) Failure to comply with its own charter, bylaws, or other organizational document.

(5) Failure to submit to examination or any legal obligation relative thereto, as required by Section 27-31B-10.

(6) Refusal or failure to pay the cost of examination, as required by Section 27-31B-10.

(7) Use of methods that, although not otherwise specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public or to its policyholders.

(8) Failure otherwise to comply with the laws of this state.

(b) If the commissioner finds, upon examination, hearing, or other evidence, that any captive insurance company has committed any of the acts specified in subsection (a), the commissioner may suspend or revoke the license if the commissioner deems it in the best interest of the public and the policyholders of the captive insurance company, notwithstanding any other provision of this title.



Section 27-31B-12 - Legal investments.

(a) An association captive insurance company, risk retention group, and an industrial insured captive insurance company insuring the risks of an industrial insured group defined in paragraph b. of subdivision (18) of Section 27-31B-2 shall comply with the investment requirements contained in this title, as applicable; provided, however, that compliance with these investment requirements shall be waived for risk retention groups to the extent that credit for risks ceded to reinsurers is allowed pursuant to Section 27-31B-13 or to the extent otherwise deemed reasonable and appropriate by the commissioner. Chapter 37 of this title shall apply to association captives, risk retention groups, and industrial insured captive insurance companies insuring the risks of industrial insured groups defined in paragraph b. of subdivision (18) of Section 27-31B-2 except to the extent it is inconsistent with approved accounting standards in use by the association captive insurance company, risk retention group, or industrial insured captive insurance company insuring the risks of an industrial insured group as defined in paragraph b. of subdivision (18) of Section 27-31B-2. Notwithstanding any other provision of this title, the commissioner may approve the use of alternative reliable methods of valuation and rating.

(b) No pure captive insurance company, industrial insured captive insurance company insuring the risks of an industrial insured group as defined in paragraph b. of subdivision (18) of Section 27-31B-2, or protected cell captive insurance company shall be subject to any restrictions on allowable investments whatever, including those limitations contained in Chapters 37 and 41. Notwithstanding the foregoing, the commissioner may prohibit or limit any investment that threatens the solvency or liquidity of the company.

(c) Only a pure captive insurance company or a protected cell captive insurance company may make loans to its parent company or affiliates. No loans to a parent company or any affiliate shall be permitted without prior written approval of the commissioner and must be evidenced by a note in a form approved by the commissioner. Loans of minimum capital and surplus funds required by Section 27-31B-6 are prohibited. Any loan made by a protected cell captive insurance company must be made from funds in the company's general account.



Section 27-31B-13 - Reinsurance.

(a) A captive insurance company may provide reinsurance, as authorized in this title, on risks ceded by any other insurer.

(b) A captive insurance company may take credit for reserves on risks or portions of risks ceded to reinsurers complying with subdivisions (1) through (4) of subsection (c) of Section 27-5-12. A captive insurer shall not take credit for the reserves on risks or portions of risks ceded to reinsurers not complying with subdivisions (1) through (4) of subsection (c) of Section 27-5-12.

(c) For all purposes of this chapter, insurance by a captive insurance company of any workers' compensation qualified self-insured plan of its parent and affiliates shall be deemed to be reinsurance.



Section 27-31B-14 - Rating organizations; memberships.

No captive insurance company may be required to join a rating organization.



Section 27-31B-15 - Exemption from compulsory associations.

No captive insurance company, including a captive insurance company organized as a reciprocal insurer under this chapter, may join or contribute financially to any plan, pool, association, or guaranty or insolvency fund in this state. No captive insurance company, or its insured, or its parent or any affiliated company, or any member organization of its association or, in the case of a captive insurance company organized as a reciprocal insurer, any subscriber thereof, may receive any benefit from any plan, pool, association, or guaranty or insolvency fund for claims arising out of the operations of the captive insurance company.



Section 27-31B-16 - Tax on premiums collected.

(a) Each captive insurance company shall pay to the commissioner, by March 1 of each year, a tax at the rate of four-tenths of one percent on the first 20 million dollars, three-tenths of one percent on the next 20 million dollars, two-tenths of one percent on the next 20 million dollars, seventy-five thousandths of one percent on each dollar thereafter on the direct premiums collected or contracted for on policies or contracts of insurance written by the captive insurance company during the year ending December 31 next preceding, after deducting from the direct premiums subject to the tax the amounts paid to policyholders as return premiums which shall include dividends on unabsorbed premiums or premium deposits returned or credited to policyholders. Notwithstanding the foregoing, no tax shall be due or payable as to considerations received for annuity contracts.

(b) Each captive insurance company shall pay to the commissioner by March 1 of each year a tax at the rate of two hundred and twenty-five thousandths of one percent on the first 20 million dollars of assumed reinsurance premium, one hundred fifty thousandths of one percent on the next 20 million dollars, fifty thousandths of one percent on the next 20 million dollars, twenty-five thousandths of one percent of each dollar thereafter. However, no reinsurance tax applies to premiums for risks or portions of risks which are subject to taxation on a direct basis pursuant to subsection (a). No reinsurance premium tax shall be payable in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer under common ownership and control if the transaction is part of a plan to discontinue the operations of the other insurer, and if the intent of the parties to the transaction is to renew or maintain business with the captive insurance company.

(c) If the aggregate taxes to be paid by a captive insurance company calculated under subsections (a) and (b) amount to less than five thousand dollars ($5,000) in any year, the captive insurance company shall pay a tax of five thousand dollars ($5,000) for that year. The aggregate taxes paid by a captive insurance company may not exceed one hundred thousand dollars ($100,000) in any year.

(d) The minimum tax for a protected cell captive insurance company may not be less than five thousand dollars ($5,000) and shall apply to the protected cell captive insurance company as a whole and not to each protected cell. The maximum tax to be paid by a protected cell captive insurance company shall be the aggregate of the tax liabilities of each protected cell. The maximum tax liability attributed to any one protected cell captive insurance company shall be one hundred thousand dollars ($100,000).

(e) Examination expenses paid in accordance with Section 27-31B-10 and business privilege taxes paid in accordance with Section 40-14A-22 by a captive insurance company shall be allowed as credits to the tax provided for in this section for the calendar year in which they were paid. In the event application of the credit results in a negative tax due, the tax due shall be zero and any unused portion of the credit may not be carried forward for use in subsequent years.

(f) A captive insurance company failing to make returns as required by Chapter 14A of Title 40 or failing to pay within the time required all taxes assessed by this section, shall be subject to Section 27-4A-4.

(g) Two or more captive insurance companies under common ownership and control shall be taxed as though they were a single captive insurance company.

(h) For the purposes of this section, "common ownership and control" shall have the following meaning, as applicable:

(1) In the case of stock corporations, the direct or indirect ownership of 80 percent or more of the outstanding voting stock of two or more corporations by the same shareholder or shareholders.

(2) In the case of mutual corporations, the direct or indirect ownership of 80 percent or more of the surplus and the voting power of two or more corporations by the same member or members.

(i) In the case of a branch captive insurance company, the tax provided for in this section shall apply only to the branch business of the company.

(j) If a captive insurance company has been licensed for less than a full calendar year and has written premiums the tax for which is less than the minimum set forth in this section, the tax due shall be prorated as follows:

(1) If licensed on or before March 31, 100 percent.

(2) If licensed April 1 to June 30, 75 percent.

(3) If licensed July 1 to September 30, 50 percent.

(4) If licensed October 1 to December 31, 25 percent.

(k) If a captive insurance company surrenders its license and the calculated tax on premiums written during the calendar year is less than the minimum set forth in this section, the tax due shall be prorated as follows:

(1) If surrendered on or before March 31, 25 percent.

(2) If surrendered April 1 to June 30, 50 percent.

(3) If surrendered July 1 to September 30, 75 percent.

(4) If surrendered October 1 to December 31, 100 percent.

(l) The tax provided for in this section shall constitute all taxes collectible under the laws of this state from any captive insurance company, and no other occupation tax or other taxes shall be levied or collected from any captive insurance company by the state or any county, city, or municipality within this state, except business privilege taxes and ad valorem taxes on real and personal property used in the production of income.

(m) The tax provided for in this section shall not be applicable if the captive insurance company writes no premiums during the calendar year.



Section 27-31B-17 - Rules.

The commissioner may establish and from time to time amend rules relating to captive insurance companies as are necessary to enable the commissioner to carry out this chapter.



Section 27-31B-18 - Laws applicable.

No provisions of this title, other than those contained in this chapter or referring specifically to captive insurance companies, shall apply to captive insurance companies.



Section 27-31B-19 - Delinquency.

(a) Except as otherwise provided in this section, the terms and conditions set forth in Chapter 32 and Article 2, commencing with Section 27-2-50, of Chapter 2, pertaining to rehabilitation, reorganization, conservation, and liquidation of insurers, shall apply in full to captive insurance companies formed or licensed under this chapter.

(b) In the event of an action described in subsection (a) against a protected cell captive insurance company, both of the following shall apply:

(1) The assets of a protected cell may not be used to pay any expenses or claims other than those attributable to the protected cell.

(2) Its capital and surplus shall at all times be available to pay any expenses of or claims against the protected cell captive insurance company.

(c) Notwithstanding the provisions of this title, in the event of an insolvency of a protected cell captive insurance company where the commissioner determines that one or more protected cells remain solvent, the commissioner may separate those cells from the protected cell captive insurance company, and may allow, on application from the sponsor, for the conversion of the protected cells into one or more new or existing captive insurance companies, pursuant to a plan of operation as the commissioner deems acceptable.



Section 27-31B-20 - Rules for controlled unaffiliated business.

The commissioner shall adopt rules establishing standards to ensure that a parent or affiliated company is able to exercise control of the risk management function of any controlled unaffiliated business to be insured by the captive insurance company. Until the rules under this section are adopted, the commissioner may by temporary order grant authority to a captive insurance company to insure risks.



Section 27-31B-21 - Conversion to or merger with reciprocal insurer.

(a) An association captive insurance company or industrial insured group formed as a stock or mutual corporation may be converted to or merged with and into a reciprocal insurer in accordance with a plan therefor and this section.

(b) A plan for this conversion or merger shall satisfy both of the following:

(1) Be fair and equitable to the shareholders, in the case of a stock insurer, or the policyholders, in the case of a mutual insurer.

(2) Provide for the purchase of the shares of any nonconsenting shareholder of a stock insurer or the policyholder interest of any nonconsenting policyholder of a mutual insurer in substantially the same manner and subject to the same rights and conditions as are accorded a dissenting shareholder under Article 13, commencing with Section 10-2B-13.01, of Chapter 2B of Title 10.

(c) A conversion authorized under subsection (a) shall satisfy all of the following:

(1) The conversion shall be accomplished under a reasonable plan and procedure as may be approved by the commissioner. Notwithstanding the foregoing, the commissioner may not approve any plan of conversion unless the plan satisfies subsection (b) and all of the following:

a. Provides for a hearing, of which notice has been given to the insurer, its directors, officers, and stockholders, in the case of a stock insurer, or policyholders, in the case of a mutual insurer, all of whom shall have the right to appear at the hearing, except that the commissioner may waive or modify the requirements for the hearing. If a notice of hearing is required, but no hearing is requested, the commissioner may cancel the hearing.

b. Provides for the conversion of existing stockholder or policyholder interests into subscriber interests in the resulting reciprocal insurer, proportionate to stockholder or policyholder interests in the stock or mutual insurer.

c. Is approved as follows:

1. In the case of a stock insurer, by a majority of the shares entitled to vote represented in person or by proxy at a duly called regular or special meeting at which a quorum is present.

2. In the case of a mutual insurer, by a majority of the voting interests of policyholders represented in person or by proxy at a duly called regular or special meeting thereof at which a quorum is present.

(2) The commissioner shall approve the plan of conversion if the commissioner finds that the conversion will promote the general good of the state in conformity with those standards set forth in subsection (e) of Section 27-31B-8.

(3) If the commissioner approves the plan, the commissioner shall amend the converting insurer's certificate of authority to reflect conversion to a reciprocal insurer and issue the amended certificate of authority to the company's attorney-in-fact.

(4) Upon the issuance of an amended certificate of authority of a reciprocal insurer by the commissioner, the conversion shall be effective.

(5) Upon the effectiveness of the conversion the corporate existence of the converting insurer shall cease and the resulting reciprocal insurer shall notify the Secretary of State of the conversion.

(d) A merger authorized under subsection (a) shall be accomplished substantially in accordance with the procedures set forth in Sections 27-27-45 and 27-27-46, except that, solely for purposes of the merger, the plan of merger shall satisfy subsection (b) and comply with all of the following:

(1) The subscribers' advisory committee of a reciprocal insurer shall be equivalent to the board of directors of a stock or mutual insurance company.

(2) The subscribers of a reciprocal insurer shall be the equivalent of the policyholders of a mutual insurance company.

(3) If a subscribers' advisory committee does not have a president or secretary, the officers of the committee having substantially equivalent duties shall be deemed the president or secretary of the committee.

(4) The commissioner shall approve the articles of merger if the commissioner finds that the merger will promote the general good of the state in conformity with those standards set forth in subsection (e) of Section 27-31B-8. If the commissioner approves the articles of merger, the commissioner shall indorse his or her approval thereon and the surviving insurer shall present the same to the Secretary of State at the Secretary of State's office.

(5) Notwithstanding Section 27-31B-6, the commissioner may permit the formation, without surplus, of a captive insurance company organized as a reciprocal insurer, into which an existing captive insurance company may be merged for the purpose of facilitating a transaction under this section as long as there is no more than one authorized insurance company surviving the merger.

(6) An alien insurer may be a party to a merger authorized under subsection (a) if the requirements for a merger between a domestic and a foreign insurer under Sections 27-27-45 and 27-27-46 apply to a merger between a domestic and an alien insurer under this subsection. The alien insurer shall be treated as a foreign insurer under Sections 27-27-45 and 27-27-46 and other jurisdictions shall be the equivalent of a state for purposes of Sections 27-27-45 and 27-27-46.

(e) A conversion or merger under this section shall have all of the effects set forth in Section 10-2B-11.06 to the extent these effects are not inconsistent with the provisions of this chapter.



Section 27-31B-22 - Protected cell captive insurance companies.

(a) One or more sponsors may form a protected cell captive insurance company under this chapter.

(b) A protected cell captive insurance company formed or licensed under this chapter may establish and maintain one or more protected cells to insure risks of one or more participants, subject to all of the following conditions:

(1) Each protected cell shall be accounted for separately on the books and records of the protected cell captive insurance company to reflect the financial condition and results of operations of the protected cell, net income or loss, dividends or other distributions to participants, and other factors as may be provided in the participant contract or required by the commissioner.

(2) The assets of a protected cell shall not be chargeable with liabilities arising out of any other insurance business the protected cell captive insurance company may conduct.

(3) No sale, exchange, or other transfer of assets may be made by the protected cell captive insurance company between or among any of its protected cells without the consent of the protected cells.

(4) No sale, exchange, transfer of assets, dividend, or distribution may be made from a protected cell to a sponsor or participant without the commissioner's approval and in no event shall the approval be given if the sale, exchange, transfer, dividend, or distribution would result in insolvency or impairment with respect to a protected cell.

(5) Each protected cell captive insurance company shall annually file with the commissioner all financial reports as the commissioner shall require, which shall include, without limitation, accounting statements detailing the financial experience of each protected cell.

(6) Each protected cell captive insurance company shall notify the commissioner in writing within 10 business days of any protected cell that is insolvent or otherwise unable to meet its claim or expense obligations.

(7) No participant contract shall take effect without the commissioner's prior written approval, and the addition of each new protected cell and withdrawal of any participant of any existing protected cell shall constitute a change in the business plan requiring the commissioner's prior written approval.

(8) The commissioner, based on the type, nature, and volume of insurance business transacted, may require that the business written by a protected cell captive insurance company, with respect to each cell, be one of the following:

a. Fronted by an insurance company licensed under the laws of any state.

b. Reinsured by a reinsurer authorized or approved by the state.

c. Secured by a trust fund in the United States for the benefit of policyholders and claimants funded by an irrevocable letter of credit or other asset that is acceptable to the commissioner. The amount of security provided by a trust fund shall be no less than the reserves associated with those liabilities, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses, and unearned premiums for business written through the participant's protected cell. The commissioner may require the protected cell captive insurance company to increase the funding of any trust as established under this subdivision. If the form of security in the trust is a letter of credit, the letter of credit must be clean, irrevocable, and unconditional and must be issued or confirmed by a bank chartered in this state, a member of the federal reserve system, or a bank chartered by another state if the state chartered bank is acceptable to the commissioner. A trust and trust instrument maintained pursuant to this subdivision shall be established in a form and upon terms approved by the commissioner.



Section 27-31B-23 - Qualification of sponsors.

Repealed by Act 2016-191, §3, effective July 1, 2016.



Section 27-31B-24 - Participants in protected cell captive insurance companies.

(a) An association, corporation, limited liability company, partnership, trust, or other business entity may be a participant in a protected cell captive insurance company formed or licensed under this chapter.

(b) A sponsor may be a participant in a protected cell captive insurance company.

(c) A participant need not be a shareholder of the protected cell captive insurance company or an affiliate of the company.

(d) A participant shall insure only approved risks through a protected cell captive insurance company.



Section 27-31B-25 - Incorporation of protected cells.

(a) A protected cell of a protected cell captive insurance company may be formed as an incorporated protected cell.

(b) Subject to the prior written approval of the protected cell captive insurance company and of the commissioner, an incorporated protected cell shall be entitled to enter into contracts and undertake obligations in its own name and for its own account. In the case of a contract or obligation to which the protected cell captive insurance company is not a party, either in its own name and for its own account or on behalf of a protected cell, the counterparty to the contract or obligation shall have no right or recourse against the protected cell captive insurance company and its assets other than against assets properly attributable to the incorporated protected cell that is a party to the contract or obligation.

(c) The certificate of formation of an incorporated protected cell shall refer to the protected cell captive insurance company for which it is a protected cell and shall state that the protected cell is incorporated or organized for the limited purposes authorized by the protected cell captive insurance company's license. A copy of the prior written approval of the commissioner to add the incorporated protected cell, required by subdivision (7) of subsection (b) of Section 27-31B-22, shall be attached to and filed with the certificate of formation.

(d) It is the intent of the Legislature under this section to provide protected cell captive insurance companies with the option to establish one or more protected cells as a separate corporation, mutual corporation, nonprofit, limited liability company, or other entity as allowed by law. This section shall not be construed to limit any rights or protections applicable to protected cells not established as corporations, mutual corporations, nonprofit corporations, limited liability companies, or other entities as allowed by law.






Chapter 31C - ALABAMA COASTAL CAPTIVE INSURANCE ACT.

Section 27-31C-1 - Short title.

This chapter may be cited as the Alabama Coastal Captive Insurance Company Act.



Section 27-31C-2 - Definitions.

For the purpose of this chapter :

(1) ALABAMA COASTAL CAPTIVE INSURANCE COMPANY. A captive insurance company, as is defined by Section 27-31B-2(8), that is specifically formed to provide homeowners insurance coverage as limited in Section 27-31B-3(a)(4) and as defined and limited in the standard real property and contents insurance forms as approved by the commissioner.

(2) COMMISSIONER. The Commissioner of Insurance of the State of Alabama.

(3) DEPARTMENT. The Alabama Department of Insurance.

(4) PERIL. The cause of an insured loss.

(5) STATE. The State of Alabama.



Section 27-31C-3 - License to provide homeowners insurance; exemptions; powers and duties.

(a) An Alabama Coastal Captive Insurance Company, if permitted by its articles of incorporation or organization, operating agreements, or charter, may apply to the commissioner for a license to write homeowners insurance coverage as limited in Section 27-31B-3(a)(4) and as defined and limited in the standard real property and contents insurance forms as approved by the commissioner.

(b) An Alabama Coastal Captive Insurance Company that qualified as an association captive under the provisions of Section 27-31B-8 is exempt from the requirement that the association be in existence for one year so long as the association is in good standing as an entity before becoming an owner of an Alabama Coastal Captive Insurance Company.

(c) An Alabama Coastal Captive Insurance Company may write homeowners insurance coverage as limited in Section 27-31B-3(a)(4) and as limited to perils described in subsection (a) above.

(d)(1) An Alabama Coastal Captive Insurance Company formed as a sponsored captive insurance company:

a. Is exempt from the provisions of Section 27-31B-22(b)(9)a. that require that the business written by a sponsor captive insurance company, with respect to each protected cell, must be fronted by an insurance company licensed pursuant to the laws of a state.

b. May create a protected cell as a legal person separate from the protected cell company and may organize a protected cell under any incorporation or organization option available under Section 27-31B-8, unless the commissioner finds such option is not feasible under Section 27-31C-5.

c. May have as its sponsor an association formed to address coastal property and insurance issues.

(2) An Alabama Coastal Captive Insurance Company may issue directly its own policies to the insureds.

(e) Any Alabama Coastal Captive Insurance Company that otherwise qualifies for the limited exemption from the provisions of Section 27-31B-22(b)(9)a. pursuant to subsection (d)(1) and any Alabama Coastal Captive Insurance Company, regardless of form, that issues policies directly to the public shall comply with the following:

(1) It shall not expose itself to loss on one risk in an amount exceeding 10 percent of its surplus to policyholders and any risk or portion of it which has been reinsured must be deducted in determining this limitation of risk;

(2) It shall not have loss reserves in excess of five times its surplus to policyholders;

(3) It shall not have net premiums written in excess of three times its surplus to policyholders and any risk or portion of it which has been reinsured must be deducted in determining this limitation of risk; and

(4) It shall file quarterly and annual statements with the department in accordance with statutory accounting principles on forms and in the manner prescribed by Section 27-31B-9.

(f) To conduct business in this state, an Alabama Coastal Captive Insurance Company shall:

(1) Obtain from the commissioner a license authorizing it to conduct business as an Alabama Coastal Captive Insurance Company in this state;

(2) Hold at least one meeting of its governing body each year in this state;

(3) Maintain its principal place of business in this state;

(4) Appoint a registered agent to accept service of process and act otherwise on its behalf in this state; and

(5) Name the commissioner as the agent for the Alabama Coastal Captive Insurance Company upon whom process, notice, or demands may be served if a registered agent, with reasonable diligence, is not located and served.

(g) Before receiving a license, an Alabama Coastal Captive Insurance Company shall file with the commissioner:

(1) A certified copy of its organizational documents;

(2) A statement under oath of its president and secretary or other persons considered appropriate by the commissioner showing its financial condition; and

(3) Other documents required by the commissioner.

(h) In addition to the information required by subsection (g), the applicant Alabama Coastal Captive Insurance Company shall file with the commissioner evidence of:

(1) The amount and liquidity of its assets relative to the risk to be assumed;

(2) The adequacy of the expertise, experience, and character of the person who manages it;

(3) The overall soundness of its plan of operation;

(4) The adequacy of loss prevention programs;

(5) Other overall factors considered relevant by the commissioner in ascertaining if the proposed Alabama Coastal Captive Insurance Company is able to meet its policy obligations;

(6) Any information required by Section 27-31B-8 specifically applicable to the form of the Alabama Coastal Captive Insurance Company, and fees prescribed by Section 27-31B-4 along with any other required fees.

(i) Information submitted pursuant to this section is confidential as provided in Section 27-31B-3, except that information is discoverable by a party in a civil action or contested case to which the Alabama Coastal Captive Insurance Company that submitted the information is a party, upon finding by the court that:

(1) The information may be discoverable by a party in a civil action or contested case to which the captive insurance company that submitted the information is a party;

(2) The information sought is relevant and necessary for the furtherance of the action or case;

(3) The information sought is unavailable from other non-confidential sources; and

(4) A subpoena issued by a judicial or administrative officer of competent jurisdiction has been submitted to the commissioner.



Section 27-31C-4 - Issuance of license - Requirements.

(a)(1) The commissioner may not issue a license to an Alabama Coastal Captive Insurance Company unless the company possesses and maintains unimpaired paid-in capital of not less than one million dollars ($1,000,000); however, in the case of an Alabama Coastal Captive Insurance Company formed as a sponsored captive insurance company that does not assume any risk, where the risks insured by the protected cells are homogenous, the commissioner may reduce this amount to an amount not less than five hundred thousand dollars ($500,000).

(2) a. Except for an Alabama Coastal Captive Insurance Company formed as a sponsored captive insurance company that does not assume any risk, the capital must be in the form of cash, cash equivalent, or an irrevocable letter of credit issued by a bank chartered by this state or a member bank of the Federal Reserve System with a branch office in this state or as approved by the commissioner.

b. For an Alabama Coastal Captive Insurance Company formed as a sponsored captive insurance company that does not assume any risk, the capital also may be in the form of other high quality securities as approved by the commissioner.

(b) For the purposes of subsection (a), the commissioner may issue a license expressly conditioned upon the Alabama Coastal Captive Insurance Company providing to the commissioner satisfactory evidence of possession of the minimum required unimpaired paid-in capital. Until this evidence is provided, the captive insurance company may not issue a policy, assume any liability, or otherwise provide coverage. The commissioner summarily may revoke the conditional license without legal recourse by the company if satisfactory evidence of the required capital is not provided within a maximum period of time, not to exceed one year, to be established by the commissioner at the time the conditioned license is issued.

(c) The commissioner may prescribe additional capital or net assets based upon the type, volume, and nature of insurance business transacted. Contributions in connection with these prescribed additional net assets or capital must be in the form of:

(1) Cash;

(2) Cash equivalent;

(3) An irrevocable letter of credit issued by a bank chartered in this state or a member bank of the Federal Reserve System with a branch office in this state or as approved by the commissioner.

(d) Section 27-31B-12(c) does not apply and loans to its parent company and affiliates are prohibited.

(e)(1) An Alabama Coastal Captive Insurance Company may not pay a dividend out of, or other distribution with respect to, capital or surplus, in excess of the limitations set forth in Section 27-31B-7, without the prior approval of the commissioner. Approval of an ongoing plan for the payment of dividends or other distributions must be conditioned upon retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by the commissioner.

(2) A captive insurance company incorporated as a nonprofit corporation may not make any distributions without the prior approval of the commissioner.

(f) An irrevocable letter of credit, which is issued by a financial institution other than a bank chartered by this state or a member bank of the Federal Reserve System, shall meet the same standards as an irrevocable letter of credit which has been issued by either entity.



Section 27-31C-5 - Formation requirements.

(a) The requirements of Section 27-31B-8 apply to an Alabama Coastal Captive Insurance Company.

(b) The commissioner has discretion to restrict the form of an Alabama Coastal Captive Insurance Company to one or more of the types of defined captives listed in Section 27-31B-8, and has the discretion to accept or deny an application based on a finding that one or more of the incorporation or organization options available are not feasible for an Alabama Coastal Captive Insurance Company.



Section 27-31C-6 - Exemptions from chapter.

The commissioner, by rule, regulation, or order, may exempt an Alabama Coastal Captive Insurance Company, on a case-by-case basis, from provisions of this chapter that are determined to be inappropriate given the nature of the risks to be insured and the intent of this chapter.



Section 27-31C-7 - Confidentiality of information.

The confidentiality provisions of Sections 27-31B-9(b) and 27-31B-10 do not extend to final reports of its financial condition produced by the commissioner in inspecting or examining an Alabama Coastal Captive Insurance Company and do not extend to reports submitted by an Alabama Coastal Captive Insurance Company. All work papers, recorded information, documents, and their copies produced by, obtained by, or disclosed to the commissioner, his or her designee, or other persons made under this chapter must be given confidential treatment as provided in Sections 27-31-3(4), 27-31B-9(b), and 27-31B-10.



Section 27-31C-8 - Application notice and acknowledgement.

(a) An Alabama Coastal Captive Insurance Company shall include the following notice on each application form for insurance, as well as the declaration page of each policy, in no less than fourteen-point bold type:

"NOTICE

This policy is issued by a captive insurance company which is not subject to all of the insurance laws and regulations of the State of Alabama. Insurance solvency guaranty funds are not available for a captive insurance company."

(b) An Alabama Coastal Captive Insurance Company shall include the following acknowledgement on each application form for insurance, as well as in each policy, in no less than fourteen-point bold type and directly above the applicant's or insured's signature:

"I have read the notice contained in this application (or policy) and understand that State of Alabama insurance insolvency guaranty funds are not available for an Alabama Coastal Captive Insurance Company."



Section 27-31C-9 - Findings of the commissioner.

The commissioner may not issue a license to an Alabama Coastal Captive Insurance Company unless the commissioner finds that the:

(1) Coastal captive insurance company is capitalized adequately or properly reinsured or both, after giving due consideration to the business plan, feasibility study, and pro formas, including the level of risk to be retained by the coastal captive insurance company;

(2) Proposed business plan of the coastal captive insurance company provides for a reasonable and expected successful operation and is not hazardous to any policyholder;

(3) Proposed business plan, including any contracts or agreements to which the coastal captive insurance company is a party, and the intended operation of the coastal captive insurance company comply with this chapter and with any other applicable provisions of this title; and

(4) Proposed business plan and intended operation of the coastal captive insurance company satisfy the purpose of this chapter.






Chapter 31D - HOMEOWNERS INSURANCE DISCOUNT FOR WINDSTORM MITIGATION.

Section 27-31D-1 - Premium discount or insurance rate reduction - Construction and certification.

(a) Commencing on May 14, 2009, insurance companies shall provide a premium discount or insurance rate reduction in an amount and manner as established in subsection (d) and pursuant to Section 27-31D-3. In addition, insurance companies may also offer additional adjustments in deductible, other credit rate differentials, or a combination thereof, collectively referred to as adjustments. These adjustments shall be available under the terms specified in this section to any owner who builds or locates a new insurable property, in the State of Alabama, to resist loss due to hurricane or other catastrophic windstorm events.

(b) To obtain the adjustment provided in this section, an insurable property located in this state shall be certified as constructed in accordance with the 2006 International Residential Code, as amended, including all hurricane mitigation construction requirements, or the Fortified For Safe Living Standards (FFSLS), as may from time to time be adopted by the Institute for Business and Home Safety or successor entity, or the Fortified Commercial Standard (FCS), as, from time to time, may be adopted by the Institute for Business and Home Safety or a successor entity. An insurable property shall be certified as conforming to the applicable building code only after an inspection of the insurable property has been satisfactorily completed by a certified or licensed building inspector and certified to be conforming to the applicable building code including all hurricane or high wind and hail mitigation construction requirements. An insurable property shall be certified as conforming to FFSLS or FCS criteria only after inspection and certification by an FFSLS or FCS certified inspector.

(c) An owner of insurable property claiming an adjustment pursuant to this section shall maintain sufficient certification records and construction records including, but not limited to, a certification of compliance with the applicable building code or FFSLS or FCS criteria provided in subsection (b), receipts from contractors, receipts for materials, and records from local building officials. The records shall be subject to audit by the Commissioner of Insurance, or his or her representatives, and copies of any such records shall be presented to the insurer or potential insurer of a property owner before the adjustment becomes effective for the insurable property.

(d) Insurers required to submit rates and rating plans to the commissioner shall submit an actuarially justified rating plan for any person who builds an insurable property to comply with the sets of requirements of subsection (b). An insurer is not required to provide the same amount of adjustment for a building code insurable property as the insurer would to an FFSLS or FCS insurable property. An adjustment shall only apply to policies that provide wind coverage and may apply to that portion of the premium for wind coverage or to the total premium if the insurer does not separate out its premium for wind coverage in its rate filing. The adjustment shall apply exclusively to the premium designated for the improved insurable property. In addition to the requirements of this section, an insurer may voluntarily offer any other mitigation adjustment that the insurer deems appropriate.



Section 27-31D-2 - Premium discount or insurance rate reduction - Fortified existing homes.

(a) Commencing on May 14, 2009, insurance companies shall provide a premium discount or insurance rate reduction in an amount and manner as established in subsection (d) and pursuant to Section 27-31D-3. In addition, insurance companies may also offer additional adjustments in deductible, other credit rate differentials, or a combination thereof, collectively referred to as adjustments. These adjustments shall be available under the terms specified in this section to any owner who retrofits his or her insurable property located in the State of Alabama to resist loss due to hurricane or other catastrophic windstorm events.

(b) To obtain the adjustment provided in this section, an insurable property shall be retrofitted to the Fortified Home: Hurricane Standards (FHH), or the Fortified Home: Highwind and Hail Standards (FHWH) requirements as may from time to time be adopted by the Institute for Business and Home Safety or a successor entity, or other mitigation program, or other construction technique, or other standardized code which may be submitted by each insurer and approved by the commissioner. Zone three HUD code manufactured homes shall also be retrofitted as defined in the Fortified Home-Hurricane: Manufactured/Modular Home Guidelines (FHHM) requirements as may from time to time be adopted by the Institute for Business and Home Safety. An insurable property shall be certified as conforming to Fortified Commercial Standard or Fortified Home requirements only after inspection and certification by an FCS or Fortified Home certified inspector. Certification of conformity of an insurable property with the other mitigation program, other construction technique, or other standardized code shall be made only by a certified or licensed building inspector.

(c) An owner of insurable property claiming an adjustment pursuant to this section shall maintain sufficient certification records and construction records including, but not limited to, a certification of compliance with the mitigation program, construction technique, or standardized building code, as applicable, or FCS or Fortified Home as provided in subsection (b), receipts from contractors, receipts for materials, and records from local building officials. The records shall be subject to audit by the commissioner, or his or her representatives, and copies of any such records shall be presented to the insurer or potential insurer of a property owner before the adjustment becomes effective for the insurable property.

(d) Insurers required to submit rates and rating plans to the commissioner shall submit actuarially justified rating plans for any person who retrofits an insurable property to comply with the sets of alternatives provided in subsection (b). The adjustment shall only apply to policies that provide wind coverage and may apply to that portion of the premium for wind coverage or to the total premium if the insurer does not separate out its premium for wind coverage in its rate filing. The adjustment shall apply exclusively to the premium designated for the improved insurable property. In addition to the requirements of this section, an insurer may voluntarily offer any other mitigation adjustment that the insurer deems appropriate.



Section 27-31D-3 - Insurable property.

For the purposes of this chapter, the term insurable property includes single family residential property or commercial property. Insurable property also includes modular homes satisfying the codes, standards, or techniques as provided in Section 27-31D-1 or Section 27-31D-2. Manufactured homes or mobile homes are excluded, except as expressly provided in subsection (b) of Section 27-31D-2.



Section 27-31D-4 - Applicability.

This chapter shall only apply to new insurance policies written or existing policies renewed on or after the first day of the twelfth month following May 14, 2009.



Section 27-31D-5 - Rules and regulations.

The Department of Insurance shall promulgate such rules as are necessary to implement and administer this chapter.






Chapter 31E - STRENGTHEN ALABAMA HOMES ACT.

Section 27-31E-1 - Short title.

This chapter shall be known and may be cited as the Strengthen Alabama Homes Act.



Section 27-31E-2 - Strengthen Alabama Homes Program; grants, funding.

(a) There is established within the Department of Insurance, the Strengthen Alabama Homes Program.

(b) There is established the Strengthen Alabama Homes Fund within the State Treasury for the use of the department to administer the program.

(c) This chapter does not create an entitlement for property owners or obligate the state in any way to fund the inspection or retrofitting of residential property in this state. Implementation of this program is subject to annual legislative appropriations, receipt of federal grants or funds, or receipt of other sources of grants or funds. The department shall use its best efforts to obtain grants or funds from the federal government or other funding sources to supplement the financial resources of the program that may be provided by the state.

(d) Monies in the program shall be deposited in the Strengthen Alabama Homes Fund. Monies shall not lapse, unless otherwise specified under federal funding or a federal grant, or a grant or funds from another source, or be transferred to the General Fund or other state funds and shall not be redistributed. Monies shall be used for the purpose of assisting the program in performing all acts that relate to the function and purpose of the program.

(e) The program shall apply for financial grants to retrofit insurable property as defined in Section 27-31D-3, to resist loss due to hurricane, tornado, or other catastrophic windstorm events as prescribed in subsection (b) of Section 27-31D-2.

(f) The program may also make grants or funding available to nonprofit entities for projects to retrofit an insurable property to resist loss due to hurricane, tornado, or other catastrophic windstorm events if such grants or funding to nonprofit entities are allowable under grant or funding rules, requirements, guidelines, or criteria. However, a nonprofit entity shall agree to administer the grants or funds as the program would be required to administer grants or funds and the entity shall provide documentation to the department in a timely manner as requested by the department.

(g) All mitigation shall be based upon the securing of all required local permits and applicable inspections in keeping with local building codes and the Fortified for Existing Homes Program. Mitigation projects are subject to random reinspection of all projects.

(h) The department may promulgate rules and eligibility requirements necessary for the proper administration of this chapter and pursuant to any instructions or requirements on grants or funds received by the program.



Section 27-31E-3 - Eligibility; use of grants.

(a) To be eligible for a grant, residential property owners applying for a grant must have an insurable property that has been granted a homestead exemption and must be able to meet the eligibility requirements as set forth by the department for each grant type.

(b) Grants to residential property owners must be used to retrofit an insurable property as defined in Section 27-31D-3, to resist loss due to hurricane, tornado, or other catastrophic windstorm events as prescribed in subsection (b) of Section 27-31D-2.






Chapter 32 - REHABILITATION, REORGANIZATION, CONSERVATION, AND LIQUIDATION OF INSURERS.

Section 27-32-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) IMPAIRMENT or INSOLVENCY. The capital of a stock insurer, the net assets of a Lloyd's plan insurer or the surplus of a mutual or reciprocal insurer shall be deemed to be impaired and the insurer shall be deemed to be insolvent when such insurer is not possessed of assets at least equal to all liabilities and required reserves, together with its total issued and outstanding capital stock, if a stock insurer, or the minimum surplus, if a Lloyd's plan, mutual or reciprocal insurer, required by this title to be maintained for the kind or kinds of insurance it is then authorized to transact.

(2) INSURER. Any person, firm, corporation, association, or aggregation of persons doing an insurance business and subject to the insurance supervisory authority of, or to liquidation, rehabilitation, reorganization, or conservation by, the commissioner, or the equivalent insurance supervisory official of another state.

(3) DELINQUENCY PROCEEDING. Any proceeding commenced against any insurer pursuant to this chapter for the purpose of liquidating, rehabilitating, reorganizing, or conserving such insurer.

(4) STATE. Any state of the United States and also the District of Columbia and Puerto Rico.

(5) FOREIGN COUNTRY. Such term means territory not in any state.

(6) DOMICILIARY STATE. The state in which an insurer is incorporated or organized or, in the case of an insurer incorporated or organized in a foreign country, the state in which such insurer, having become authorized to do business in such state, has, at the commencement of delinquency proceedings, the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States, and any such insurer is deemed to be domiciled in such state.

(7) ANCILLARY STATE. Any state other than a domiciliary state.

(8) RECIPROCAL STATE. Any state other than this state in which in substance and effect the provisions of the Uniform Insurers Liquidation Act, as defined in Section 27-32-22, are in force, including the provisions requiring that the Commissioner of Insurance or equivalent insurance supervisory official be the receiver of a delinquent insurer.

(9) GENERAL ASSETS. All property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and as to such specifically encumbered property, the term includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and assets held on deposit for the security or benefit of all policyholders or all policyholders and creditors in the United States shall be deemed general assets.

(10) PREFERRED CLAIM. Any claim with respect to which the law of the state or of the United States accords priority of payments from the general assets of the insurer.

(11) SPECIAL DEPOSIT CLAIM. Any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any general assets.

(12) SECURED CLAIM. Any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including a special deposit claim or claims against general assets. The term also includes claims which more than four months prior to the commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets by reason of judicial process.

(13) RECEIVER. Such term means receiver, liquidator, rehabilitator, or conservator as the context may require.



Section 27-32-2 - Purpose of chapter; construction thereof.

The purpose of this chapter is to promote effectiveness, economy, and uniformity in the rehabilitation, reorganization, conservation, and liquidation of insurers doing business in this state. It is intended that this chapter shall be liberally construed to the end so far as possible that the assets of such insurers shall be effectively conserved and that, in the case of insurers transacting business in more than one state, claimants against the insurer shall receive equal and uniform treatment irrespective of residence or the place of the acts or contracts upon which their claims are based.



Section 27-32-3 - Delinquency proceedings - Jurisdiction; venue; appeal.

(a) The circuit court shall have original jurisdiction of delinquency proceedings under this chapter, and any court with jurisdiction is authorized to make all necessary and proper orders to carry out the purposes of this chapter.

(b) The venue of delinquency proceedings against a domestic insurer shall be in the county of the insurer's principal place of business. The venue of such proceedings against foreign and alien insurers shall be in the Circuit Court of Montgomery County.

(c) At any time after the commencement of a proceeding under this chapter, the commissioner may apply to the court for an order changing the venue of and removing the proceedings to Montgomery County or to any other county of this state in which he deems that such proceeding may be most economically and efficiently conducted.

(d) Delinquency proceedings pursuant to this chapter shall constitute the sole and exclusive method of liquidating, rehabilitating, reorganizing, or conserving an insurer. No person other than the commissioner and the Attorney General representing him shall appear in the courts of this state requesting the appointment of a receiver or otherwise commence such delinquency proceedings to take over, liquidate, rehabilitate, reorganize, or conserve an insurer, and no court shall entertain a petition for the commencement of such proceedings unless the same has been filed in the name of the state on the relation of the commissioner.

(e) An appeal shall lie to the Supreme Court of Alabama from an order granting or refusing rehabilitation, liquidation, or conservation and from every order in delinquency proceedings having the character of a final order or judgment as to the particular portion of the proceedings embraced therein.



Section 27-32-4 - Delinquency proceedings - Commencement; grant or denial of application.

The commissioner shall commence any such proceedings by application to the court for an order directing the insurer to show cause why the commissioner should not have the relief requested. On the hearing of such order to show cause, the court shall either deny the application or grant the application, together with such other relief as the nature of the case and the interests of the policyholders, creditors, stockholders, members, subscribers, or the public may require.



Section 27-32-5 - Injunctions and restraining orders.

(a) Upon application by the commissioner for such an order to show cause, or at any time thereafter, the court may, without notice, issue an injunction restraining the insurer, its officers, directors, stockholders, members, subscribers, agents, and all other persons from the transaction of its business or the waste or disposition of its property until the further order of the court.

(b) The court may, at any time during a proceeding under this chapter, issue such other injunctions or orders as may be deemed necessary to prevent interference with the commissioner or the proceeding, or waste of the assets of the insurer, or the commencement or prosecution of any actions, or the obtaining of preferences, judgments, attachments, or other liens or the making of any levy against the insurer or against its assets or any part thereof.

(c) Notwithstanding any other provision of law, no bond shall be required of the commissioner as a prerequisite for the issuance of any injunction or restraining order pursuant to this section.



Section 27-32-6 - Grounds - Rehabilitation of domestic insurers.

The commissioner may apply to the court for an order appointing him as receiver of, and directing him to rehabilitate, a domestic insurer upon one or more of the following grounds. That the insurer:

(1) Is impaired or insolvent;

(2) Has refused to submit any of its books, records, accounts, or affairs to reasonable examination by the commissioner;

(3) Has concealed or removed records or assets or otherwise violated Section 27-27-29;

(4) Has failed to comply with an order of the commissioner to make good an impairment of capital or surplus, or both;

(5) Has transferred, or attempted to transfer, substantially its entire property or business or has entered into any transaction the effect of which is to merge substantially its entire property or business in that of any other insurer without having first obtained the written approval of the commissioner;

(6) Has willfully violated its charter or articles of incorporation or any law of this state;

(7) Has an officer, director, or manager who has refused to be examined under oath concerning its affairs, for which purposes the commissioner is hereby authorized to conduct and to enforce by all appropriate and available means any such examination under oath in any other state or territory of the United States in which any such officer, director, or manager may then presently be, to the full extent permitted by the laws of such other state or territory, this special authorization considered;

(8) Has been or is the subject of an application for the appointment of, a receiver, trustee, custodian, or sequestrator of the insurer or its property otherwise than pursuant to the provisions of this title, but only if such appointment has been made, or is imminent, and its effect is, or would be, to oust the courts of this state of jurisdiction under this section;

(9) Has consented to such an order through a majority of its directors, stockholders, members, or subscribers; or

(10) Has failed to pay a final judgment entered against it in this state upon any insurance contract issued or assumed by it, within 30 days after the judgment became final, or within 30 days after the time for taking an appeal has expired or within 30 days after dismissal of an appeal before final termination, whichever date is the later.



Section 27-32-7 - Grounds - Liquidation of domestic or alien insurers.

The commissioner may apply to the court for an order appointing him as receiver, if his appointment as receiver shall not be then in effect, and directing him to liquidate the business of a domestic insurer or of the United States branch of an alien insurer having trusteed assets in this state, regardless of whether or not there has been a prior order directing him to rehabilitate such insurer, upon any of the grounds specified in Section 27-32-6, or if such insurer:

(1) Has ceased transacting business for a period of one year; or

(2) Is an insolvent insurer and has commenced voluntary liquidation or dissolution, or attempts to commence or prosecute any action or proceeding to liquidate its business or affairs, or to dissolve its corporate charter, or to procure the appointment of a receiver, trustee, custodian, or sequestrator under any law except this title.



Section 27-32-8 - Grounds - Conservation of assets - Foreign insurers.

The commissioner may apply to the court for an order appointing him as receiver, or ancillary receiver, and directing him to conserve the assets within this state of a foreign insurer upon any of the following grounds:

(1) Upon any of the grounds specified in Sections 27-32-6 or 27-32-7; or

(2) Upon the ground that its property has been sequestrated in its domiciliary sovereignty or in any other sovereignty.



Section 27-32-9 - Grounds - Conservation of assets - Alien insurers.

The commissioner may apply to the court for an order appointing him as receiver, or ancillary receiver, and directing him to conserve the assets within this state of any alien insurer upon any of the following grounds:

(1) Upon any of the grounds specified in Sections 27-32-6 or 27-32-7;

(2) Upon the ground that the insurer has failed to comply, within the time designated by the commissioner, with an order made by him to make good an impairment of its trusteed funds; or

(3) Upon the ground that the property of the insurer has been sequestrated in its domiciliary sovereignty or elsewhere.



Section 27-32-10 - Grounds - Ancillary liquidation of foreign insurers.

The commissioner may apply to the court for an order appointing him as ancillary receiver of, and directing him to liquidate, the business of a foreign insurer having assets, business, or claims in this state upon the appointment in the domiciliary state of such insurer of a receiver, liquidator, conservator, rehabilitator, or other officer by whatever name called for the purpose of liquidating the business of such insurer.



Section 27-32-11 - Orders - Rehabilitation of domestic insurers.

(a) An order to rehabilitate a domestic insurer shall direct the commissioner forthwith to take possession of the property of the insurer and to conduct the business thereof and to take such steps toward removal of the causes and conditions which have made rehabilitation necessary as the court may direct.

(b) If at any time the commissioner deems that further efforts to rehabilitate the insurer would be useless, he may apply to the court for an order of liquidation.

(c) The commissioner or any interested person, upon due notice to the commissioner, at any time may apply to the court for an order terminating the rehabilitation proceedings and permitting the insurer to resume possession of its property and the conduct of its business, but no such order shall be made or entered except when, after a hearing, the court has determined that the purposes of the proceeding have been fully accomplished.



Section 27-32-12 - Orders - Liquidation - Domestic insurers.

(a) An order to liquidate the business of a domestic insurer shall direct the commissioner forthwith to take possession of the property of the insurer, to liquidate its business, to deal with the insurer's property and business in his own name as Commissioner of Insurance or in the name of the insurer as the court may direct and to give notice to all creditors who may have claims against the insurer to present such claims.

(b) The commissioner may apply for and secure an order dissolving the corporate existence of a domestic insurer upon his application for an order of liquidation of such insurer or at any time after such order has been granted.



Section 27-32-13 - Orders - Liquidation - Alien insurers.

An order to liquidate the business of a United States branch of an alien insurer having trusteed assets in this state shall be in the same terms as those prescribed for domestic insurers, save and except only that the assets of the business of such United States branch shall be the only assets included therein.



Section 27-32-14 - Conservation or liquidation of property.

(a) An order to conserve the assets of a foreign or alien insurer shall require the commissioner forthwith to take possession of the property of the insurer within this state and to conserve it, subject to the further direction of the court.

(b) An order to liquidate the assets in this state of a foreign insurer shall require the commissioner forthwith to take possession of the property of the insurer within this state and to liquidate it, subject to the orders of the court and with due regard to the rights and powers of the domiciliary receiver as provided in this chapter.



Section 27-32-15 - Conduct of delinquency proceedings - Domestic and alien insurers.

(a) Whenever under this chapter a receiver is to be appointed in delinquency proceedings for a domestic or alien insurer, the court shall appoint the commissioner as such receiver. The court shall order the commissioner forthwith to take possession of the assets of the insurer and to administer the same under the orders of the court.

(b) As a domiciliary receiver, the commissioner shall be vested by operation of law with the title to all of the property, contracts, and rights of action and all of the books and records of the insurer, wherever located, as of the date of entry of the order directing him to rehabilitate or liquidate a domestic insurer or to liquidate the United States branch of an alien insurer domiciled in this state, and he shall have the right to recover the same and reduce the same to possession; except, that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are prescribed in this section for ancillary receivers appointed in this state as to assets located in this state.

(c) The recording of a certified copy of the order directing possession to be taken, or a certified copy thereof, in the office of the judge of probate of the county where the proceedings are pending shall impart the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly filed or recorded.

(d) The commissioner as domiciliary receiver shall be responsible for the proper administration of all assets coming into his possession or control. The court may at any time require a bond from him or his deputies if deemed desirable for the protection of such assets.

(e) Upon taking possession of the assets of an insurer, the domiciliary receiver shall, subject to the direction of the court, immediately proceed to conduct the business of the insurer or to take such steps as are authorized by this chapter for the purpose of rehabilitating, liquidating, or conserving the affairs or assets of the insurer.

(f) In connection with delinquency proceedings, the commissioner may appoint one or more special deputy commissioners to act for him, and he may employ such counsel, clerks and assistants as he deems necessary. The compensation of the special deputies, counsel, clerks, or assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the receiver, subject to the approval of the court, and shall be paid out of the funds or assets of the insurer. Within the limits of duties imposed upon them, special deputies shall possess all the powers given to and, in the exercise of those powers, shall be subject to all of the duties imposed upon the receiver with respect to such proceedings.



Section 27-32-16 - Conduct of delinquency proceedings - Foreign insurers.

(a) Whenever under this chapter an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this state, the court shall appoint the commissioner as ancillary receiver. The commissioner shall file a petition requesting the appointment on the grounds set forth in Section 27-32-10:

(1) If he finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver; or

(2) If 10 or more persons, resident in this state, having claims against such insurer, file a petition with the commissioner requesting the appointment of such ancillary receiver.

(b) The domiciliary receiver, for the purpose of liquidating an insurer domiciled in a reciprocal state, shall be vested by operation of law with the title to all of the property, contracts, and rights of action and all of the books and records of the insurer located in this state, and he shall have the immediate right to recover balances due from local agents and to obtain possession of any books and records of the insurer found in this state. He shall also be entitled to recover the other assets of the insurer located in this state; except, that upon the appointment of an ancillary receiver in this state, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover such other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state and shall pay the necessary expenses of the proceedings. All remaining assets he shall promptly transfer to the domiciliary receiver. Subject to the foregoing provisions, the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of such assets as a receiver of an insurer domiciled in this state.

(c) The domiciliary receiver of an insurer domiciled in a reciprocal state may maintain an action in this state to recover any assets of such insurer to which he may be entitled under the laws of this state.



Section 27-32-17 - Claims in delinquency proceedings - Nonresidents against domestic insurers.

(a) In a delinquency proceeding begun in this state against a domestic insurer, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

(b) Controverted claims belonging to claimants residing in reciprocal states may either:

(1) Be proved in this state; or

(2) If ancillary proceedings have been commenced in such reciprocal states, may be proved in those proceedings. In the event a claimant elects to prove his claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this state as provided in Section 27-32-18 with respect to ancillary proceedings in this state, the final allowance of such claim by the courts in the ancillary state shall be accepted in this state as conclusive as to its amount and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state.



Section 27-32-18 - Claims in delinquency proceedings - Residents against foreign insurers.

(a) In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants against such insurer who reside within this state may file claims either with the ancillary receiver, if any, appointed in this state or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

(b) Controverted claims belonging to claimants residing in this state may either:

(1) Be proved in the domiciliary state as provided by the law of that state; or

(2) If ancillary proceedings have been commenced in this state, be proved in those proceedings. In the event that any such claimant elects to prove his claim in this state, he shall file his claim with the ancillary receiver and shall give notice in writing to the receiver in the domiciliary state, either by registered or certified mail or by personal service at least 40 days prior to the date set for hearing. The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based, and the priorities asserted, if any. If the domiciliary receiver, within 30 days after the giving of such notice, shall give notice in writing to the ancillary receiver and to the claimant, either by registered or certified mail or by personal service, of his intention to contest such claim, he shall be entitled to appear or to be represented in any proceeding in this state involving adjudication of the claim. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to its amount and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within this state.



Section 27-32-19 - Claims in delinquency proceedings - Form; time; notice and hearing; order.

(a) All claims against an insurer against which delinquency proceedings have been begun shall set forth in reasonable detail the amount of the claim, or the basis upon which such amount can be ascertained, the facts upon which the claim is based and the priorities asserted, if any. All such claims shall be verified by the affidavit of the claimant, or someone authorized to act on his behalf and having knowledge of the facts, and shall be supported by such documents as may be material thereto.

(b) All claims filed in this state shall be filed with the receiver, whether domiciliary or ancillary, in this state on or before the last date for filing as specified in this chapter.

(c) Within 10 days of the receipt of any claim or within such further period as the court may, for good cause shown, fix, the receiver shall report the claim to the court, specifying in such report his recommendation with respect to the action to be taken thereon. Upon receipt of such report, the court shall fix a time for hearing the claim and shall direct that the claimant or the receiver, as the court shall specify, shall give such notice as the court shall determine to such persons as shall appear to the court to be interested therein. All such notices shall specify the time and place of the hearing and shall concisely state the amount and nature of the claim, the priorities asserted, if any, and the recommendation of the receiver with reference thereto.

(d) At the hearing, all persons interested shall be entitled to appear, and the court shall enter an order allowing, allowing in part, or disallowing the claim. Any such order shall be deemed to be an appealable order.



Section 27-32-20 - Claims in delinquency proceedings - Priorities.

(a) In a delinquency proceeding against an insurer domiciled in this state, claims owing to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of this state. All such claims owing to residents or nonresidents shall be given equal priority of payment from general assets regardless of where such assets are located.

(b) In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this state shall be preferred if like claims are preferred by the laws of that state.

(c) The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits in accordance with the provisions of the statutes governing the creation and maintenance of such deposits. If there is a deficiency in any such deposit so that the claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but such sharing shall be deferred until general creditors and also claimants against other special deposits who have received smaller percentages from their respective special deposits have been paid percentages of their claims equal to the percentage paid from the special deposit.

(d) The owner of a secured claim against an insurer for which a receiver has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this chapter or if it has been adjudicated by a court of competent jurisdiction in proceedings in which the domiciliary receiver has had notice and opportunity to be heard, such amounts shall be conclusive; otherwise, the amount shall be determined in the delinquency proceeding in the domiciliary state.



Section 27-32-21 - Attachment, garnishment, and execution.

During the pendency of delinquency proceedings in this or any reciprocal state, no action or proceeding in the nature of an attachment, garnishment, or execution shall be commenced or maintained in the courts of this state against the delinquent insurer or its assets. Any lien obtained by any such action or proceeding within four months prior to the commencement of any such delinquency proceeding, or at any time thereafter, shall be void as against any rights arising in such delinquency proceeding.



Section 27-32-22 - Uniform Insurers Liquidation Act.

(a) Subdivisions (2) through (13) of Section 27-32-1, together with Sections 27-32-4, 27-32-5 and 27-32-15 through 27-32-22 constitute, and may be referred to as, the Uniform Insurers Liquidation Act.

(b) The Uniform Insurers Liquidation Act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it. To the extent that its provisions when applicable conflict with other provisions of this chapter, the provisions of such act shall control.



Section 27-32-23 - Deposit of moneys collected.

The moneys collected by the commissioner in a proceeding under this chapter shall be from time to time deposited in one or more state or national banks, savings banks, or trust companies; and, in the case of the insolvency or voluntary or involuntary liquidation of any such depositary which is an institution organized and supervised under the laws of this state, such deposits shall be entitled to priority of payment on an equality with any other priority given by the banking laws of this state. The commissioner may, in his discretion, deposit such moneys, or any part thereof, in a national bank or trust company as a trust fund.



Section 27-32-24 - Exemption of commissioner from fees.

The commissioner shall not be required to pay any fee to any public officer in this state for filing, recording, or issuing a transcript or certificate, or authenticating any paper or instrument pertaining to the exercise by the commissioner of any of the powers or duties conferred upon him under this chapter, whether or not such paper or instrument be executed by the commissioner or his deputies, employees, or attorneys of record and whether or not it is connected with the commencement of any action or proceeding by or against the commissioner or with the subsequent conduct of such action or proceeding.



Section 27-32-25 - Loans to facilitate rehabilitation, etc., of insurer.

For the purpose of facilitating the rehabilitation, liquidation, conservation, or dissolution of an insurer pursuant to this chapter, the commissioner may, subject to the approval of the court, borrow money and execute, acknowledge, and deliver notes, or other evidences of indebtedness therefor, and secure the repayment of the same by the mortgage, pledge, assignment, transfer in trust, or hypothecation of any, or all, of the property, whether real, personal, or mixed, of such insurer, and the commissioner, subject to the approval of the court, shall have power to take any and all other action necessary and proper to consummate any such loan and to provide for the repayment thereof. The commissioner shall be under no obligation personally or in his official capacity to repay any loan made pursuant to this section.



Section 27-32-26 - Fixation of rights and liabilities on liquidation of insurer.

The rights and liabilities of the insurer and of its creditors, policyholders, stockholders, members, subscribers, and all other persons interested in its estate shall, unless otherwise directed by the court, be fixed as of the date on which the order directing the liquidation of the insurer is filed in the office of the clerk of the court which made the order, subject to the provisions of this chapter with respect to the rights of claimants holding contingent claims.



Section 27-32-27 - Voidable transfers and liens.

(a) Any transfer of, or lien upon, the property of an insurer which is made or created within four months prior to the granting of an order to show cause under this chapter with the intent of giving to any creditor a preference or of enabling him to obtain a greater percentage of his debt than any other creditor of the same class and which is accepted by such creditor, having reasonable cause to believe that such preference will occur, shall be voidable.

(b) Every director, officer, employee, stockholder, member, subscriber, and any other person acting on behalf of such insurer who shall be concerned in any such act or deed and every person receiving thereby any property of such insurer of the benefit thereof shall be personally liable therefor and shall be bound to account to the commissioner.

(c) The commissioner, as receiver in any proceeding under this chapter, may avoid any transfer of, or lien upon, the property of an insurer which any creditor, stockholder, subscriber, or member of such insurer might have avoided and may recover the property so transferred, unless such person was a bona fide holder for value prior to the date of the entering of an order to show cause under this chapter. Such property or its value may be recovered from anyone who has received it, except a bona fide holder for value as specified in this section.



Section 27-32-27.1 - Authority of receivers and federal home loan banks regarding collateral pledged by insurer members in delinquency proceedings.

(a) For purposes of this chapter, the following terms shall have the following meanings:

(1) FEDERAL HOME LOAN BANK or FHLB. A federal home loan bank established pursuant to the Federal Home Loan Bank Act, 12 U.S.C. Section 1421, et seq.

(2) INSURER MEMBER. An insurer who is a member of a federal home loan bank.

(b) Notwithstanding any other provision of this chapter, the receiver for an insurer member may not void any transfer of, or any obligation to transfer, money or any other property arising under or in connection with any federal home loan bank security agreement, or any pledge, security, collateral, or guarantee agreement, or any other similar arrangement or credit enhancement relating to a federal home loan bank security agreement made in the ordinary course of business and in compliance with the applicable federal home loan bank agreement. The receiver also may not void a redemption or repurchase of any stock or equity securities made by the federal home loan bank within four months of the commencement of the delinquency proceedings or which received prior approval of the receiver. However, a transfer is voidable if the transfer is made with the actual intent to hinder, delay, or defraud the insurer member, the receiver for the insurer member, existing creditors, or future creditors.

(c) If a federal home loan bank exercises its rights regarding collateral pledged by an insurer member who is subject to a delinquency proceeding, the federal home loan bank shall repurchase any outstanding capital stock that is in excess of the amount of federal home loan bank stock that the insurer member is required to hold as a minimum investment, to the extent the federal home loan bank in good faith determines the repurchase to be permissible under applicable laws, regulations, regulatory obligations, and the federal home loan bank's capital plan, and consistent with the federal home loan bank's current capital stock practices applicable to its entire membership.

(d) Following the appointment of a receiver for an insurer member, the federal home loan bank, within 10 business days after a request from the receiver is made, shall provide a process and establish timelines for the:

(1) Release of collateral that exceeds the lendable collateral value, as determined pursuant to the advance agreement with the federal home loan bank, required to support secured obligations remaining after any repayment of advances.

(2) Release of any of the insurer member's collateral remaining in the federal home loan bank's possession following full repayment of all outstanding secured obligations of the insurer member in full.

(3) Payment of fees owed by the insurer member and the operation of deposits and other accounts of the insurer member with the federal home loan bank.

(4) Possible redemption or repurchase of federal home loan bank stock or excess stock of any class that an insurer member is required to own.

(e) Upon request from the receiver for an insurer member, the federal home loan bank shall provide any available options that an insurer member may exercise to renew or restructure an advance to defer associated prepayment fees, subject to all of the following:

(1) Market conditions.

(2) The terms of the advances outstanding to the insurer member.

(3) The applicable policies of the federal home loan bank.

(4) The compliance of the Federal Home Loan Bank with the Federal Home Loan Bank Act, 12 U.S.C. Section 1421, et seq., and corresponding regulations.

(f) Nothing in this section affects the rights of a receiver regarding advances to an insurer member in delinquency proceedings pursuant to 12 C.F.R. Section 1266.4.

(g) After the fourteenth day following the commencement of a delinquency proceeding involving an insurer member domiciled in this state, the insurer member's FHLB may not be stayed or prohibited from exercising its rights regarding collateral pledged by that insurer member.

(h) The provisions of this section apply notwithstanding another provision of this chapter.



Section 27-32-28 - Priority of compensation owing employees of insurer.

(a) Compensation actually owing to employees other than officers of an insurer, for services rendered within three months prior to the commencement of a proceeding against the insurer under this chapter, but not exceeding $500.00 for each employee, shall be paid prior to the payment of any other debt or claim and, in the discretion of the commissioner, may be paid as soon as practicable after the proceeding has been commenced; except, that at all times, the commissioner shall reserve such funds as will in his opinion be sufficient for the expenses of administration.

(b) Such priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of such employees.



Section 27-32-29 - Setoff of credits and debts.

(a) In all cases of mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this chapter, such credits and debts shall be set off and the balance only shall be allowed or paid, except as provided in subsection (b) of this section.

(b) No offset shall be allowed in favor of any such person where:

(1) The obligation of the insurer to such person would not at the date of the entry of any liquidation order or otherwise, as provided in Section 27-32-26, entitle him to share as a claimant in the assets of the insurer;

(2) The obligation of the insurer to such person was purchased by, or transferred to, such person with a view of its being used as an offset; or

(3) The obligation of such person is to pay an assessment levied against the members of a mutual insurer or against the subscribers of a reciprocal insurer or is to pay a balance upon the subscription to the capital stock of a stock insurer.



Section 27-32-30 - Claims upon liquidation of insurer - Allowance.

(a) No contingent and unliquidated claim shall share in a distribution of the assets of an insurer which has been adjudicated to be insolvent by an order made pursuant to this chapter; except, that such claim shall be considered, if properly presented, and may be allowed to share where:

(1) Such claim becomes absolute against the insurer on or before the last day for filing claims against the assets of such insurer; or

(2) There is a surplus and the liquidation is thereafter conducted upon the basis that such insurer is solvent.

(b) Where an insurer has been so adjudicated to be insolvent, any person who has a cause of action against an insured of such insurer under a liability insurance policy issued by such insurer shall have the right to file a claim in the liquidation proceeding, regardless of the fact that such claim may be contingent, and such claim may be allowed:

(1) If it may be reasonably inferred from the proof presented upon such claim that such person would be able to obtain a judgment upon such cause of action against such insured;

(2) If such person shall furnish suitable proof, unless the court for good cause shown shall otherwise direct, that no further valid claim against such insurer arising out of his cause of action other than those already presented can be made; and

(3) If the total liability of such insurer to all claimants arising out of the same act of its insured shall be no greater than its maximum liability would be were it not in liquidation.

(c) No judgment against such an insured taken after the date of entry of the liquidation order shall be considered in the liquidation proceedings as evidence of liability or of the amount of damages, and no judgment against an insured taken by default or by collusion prior to the entry of the liquidation order shall be considered as conclusive evidence in the liquidation proceedings, either of the liability of such insured to such person upon such cause of action or of the amount of damages to which such person is therein entitled.

(d) No claim of any secured claimant shall be allowed at a sum greater than the difference between the value of the claim without security and the value of the security itself as of the date of the entry of the order of liquidation or such other date set by the court for determining rights and liabilities as provided in Section 27-32-26 unless the claimant shall surrender his security to the commissioner, in which event the claim shall be allowed in the full amount for which it is valued.



Section 27-32-31 - Claims upon liquidation of insurer - Time to file.

(a) If, upon the granting of an order of liquidation under this chapter or at any time thereafter during the liquidation proceedings, the insurer shall not be clearly solvent, the court shall, after such notice and hearing as it deems proper, make an order declaring the insurer to be insolvent. Thereupon, regardless of any prior notice which may have been given to creditors, the commissioner shall notify all persons who may have claims against the insurer and who have not filed proper proofs thereof to present the same to him at a place specified in such notice, within four months from the date of entry of such order or, if the commissioner certifies that it is necessary, within such longer time as the court shall prescribe. The last day for filing of proofs of claims shall be specified in the notice, and notice shall be given in a manner to be determined by the court.

(b) Proofs of claim may be filed subsequent to the date specified if filed during pendency of the proceedings, but no such claim shall share in the distribution of the assets until all allowed claims, proofs of which have been filed before said date, have been paid in full with interest.



Section 27-32-32 - Assessments - Commissioner's report.

Within three years from the date an order of rehabilitation or liquidation of a domestic mutual insurer or a domestic reciprocal insurer was filed in the office of the clerk of the court by which such order was made, the commissioner may make his report to the court setting forth:

(1) The reasonable value of the assets of the insurer;

(2) The insurer's probable liabilities; and

(3) The probable necessary assessment, if any, to pay all claims and expenses in full, including expenses of administration.



Section 27-32-33 - Assessments - Levy.

(a) Upon the basis of the report provided for in Section 27-32-32, including any amendments thereto, the court may, of its own motion, order the commissioner to levy one or more assessments against all members of such insurer who, as shown by the records of the insurer, were members, if a mutual insurer, or subscribers, if a reciprocal insurer, at any time within one year prior to the date of issuance of the order to show cause under Section 27-32-4.

(b) Such assessment or assessments shall cover the excess of the probable liabilities over the reasonable value of the assets, together with the estimated cost of collection and percentage of uncollectability thereof. The total of all assessments against any member or subscriber with respect to any policy, whether levied pursuant to this chapter or pursuant to any other provision of law, shall be for no greater amount than that specified in the policy or policies of the member or subscriber; except, that if the court finds that the policy was issued at a rate or premium below the minimum rate lawfully permitted for the risk insured, the court may determine the upper limit of such assessment upon the basis of such minimum rate.

(c) No assessment shall be levied against any member or subscriber with respect to any nonassessable policy issued in accordance with Sections 27-27-34 or 27-31-25.



Section 27-32-34 - Assessments - Order to pay - Generally.

After levy of assessment as provided in Section 27-32-33, upon the filing of a further detailed report by the commissioner, the court shall issue an order directing each member, if a mutual insurer, or each subscriber, if a reciprocal insurer, if he shall not pay the amount assessed against him to the commissioner on, or before, a day to be specified in the order, to show cause why he should not be held liable to pay such assessment, together with costs, as provided in Section 27-32-36, and to show cause why the commissioner should not have judgment therefor.



Section 27-32-35 - Assessments - Order to pay - Publication and service.

The commissioner shall cause a notice of such assessment order, setting forth a brief summary of the contents of such order to be:

(1) Published in such manner as shall be directed by the court; and

(2) Enclosed in a sealed envelope, addressed and mailed postage prepaid to each member or subscriber liable thereunder at his last known address as it appears on the records of the insurer, at least 20 days before the return of the order, to show cause provided for in Section 27-32-34.



Section 27-32-36 - Assessments - Order to pay - Judgment.

(a) Upon the return day of the order to show cause provided for in Section 27-32-34, if the member or subscriber does not appear and serve duly verified objections upon the commissioner, the court shall make an order adjudging that such member or subscriber is liable for the amount of the assessment against him, together with costs, and that the commissioner may have judgment against the member or subscriber therefor.

(b) If, on such return date, the member or subscriber appears and serves duly verified objections upon the commissioner, there shall be a full hearing before the court, which, after such hearing, shall make such order as the facts shall warrant.

(c) Any such order shall have the same force and effect, shall be entered and docketed and may be appealed from as if it were a judgment in an original action brought in the court in which the proceeding is pending.



Section 27-32-37 - Priority of claims of policyholders and beneficiaries - Established.

Upon the issuance of a proper court order placing a domestic insurer in receivership or placing a foreign insurer in ancillary receivership for rehabilitation or liquidation, pursuant to this chapter or other insurance laws of Alabama, all beneficiaries of and all persons holding or owning a contract of insurance with such insurer shall be a preferred creditor of said insurer to the extent of the equity, cash value, or other benefit then accrued, arising under the terms of such contract. With the exception of costs of administration of said receiverships, recorded tax liens and judgments obtained prior to initiation of delinquency proceedings, and secured creditors' claims, no claim of a creditor shall be preferred over that of a policyholder of the insurer in receivership. Policyholders are hereby removed from the class of general creditors and all laws and court decisions in conflict herewith shall have no further application. This section and Sections 27-32-38 through 27-32-41 shall apply to all policyholders of insurers in receivership on October 10, 1975, and to all future receiverships.



Section 27-32-38 - Priority of claims of policyholders and beneficiaries - Payment of claims.

Upon proper filing of claims pursuant to this title and upon order of the appropriate circuit court having jurisdiction of such cause after hearing, the duly appointed receiver shall make payment of claims upon liquidation of the insurer giving preference to policyholder claims as set out in Section 27-32-37 in strict conformity to said court order.



Section 27-32-39 - Priority of claims of policyholders and beneficiaries - Reinsuring of policies.

(a) When, upon hearing, the circuit court having jurisdiction of a receivership shall determine it to be in the best interest of the policyholders and the public, the court may order and direct the receiver to reinsure the policies of the insurer with a solvent insurer to the extent of the assets available in the receivership. The circuit court is hereby empowered to place a lien or moratorium against policy benefits and values as necessary to reinsure all policyholders as fully as possible to the extent of assets available and to order the receiver to transfer such assets as determined adequate, necessary, or available to reinsure policies of the insolvent insurer with a solvent insurer, to the exclusion of general creditors should no assets remain thereafter.

(b) Except as provided in subsection (c), reinsurance shall be payable under a contract reinsured by the assuming insurer on the basis of reported claims allowed by the liquidation court, without diminution because of the insolvency of the ceding insurer. The payments shall be made directly to the ceding insurer or to its domiciliary liquidator, except in either of the following cases:

(1) Where the contract or other written agreement specifically provides another payee of the reinsurance in the event of the insolvency of the ceding insurer.

(2) Where the assuming insurer, with the consent of the direct insured, has assumed the policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under the policies and in substitution for the obligations of the ceding insurer to the payees.

(c) Notwithstanding subsection (b), in the event that a life and health insurance guaranty association has made the election to succeed to the rights and obligations of the insolvent insurer under the contract of reinsurance, the reinsurer's liability to pay covered reinsured claims shall continue under the contract of reinsurance subject to the payment to the reinsurer of the reinsurance premiums for the coverage. Payment for the reinsured claims shall only be made by the reinsurer pursuant to the direction of the guaranty association or its designated successor. Any payment made at the direction of the guaranty association or its designated successor by the reinsurer shall discharge the reinsurer of all further liability to any other party for the claim payment.



Section 27-32-40 - Priority of claims of policyholders and beneficiaries - Classification of policyholders and beneficiaries.

The circuit court having jurisdiction over a receivership for liquidation or rehabilitation pursuant to the insurance laws of this state may distinguish between classes of policyholders or beneficiaries and establish priorities for each such class for payment of claims, sharing in the assets remaining or for reinsurance purposes. In establishing priorities among classes of policyholders and beneficiaries, death claims payable on life insurance contracts, cash surrenders payable, annuity holders, paid up policies, single premium policies, and other such classifications may be used by the court in establishing priorities for payment of claims or for reinsurance of policies.



Section 27-32-41 - Priority of claims of policyholders and beneficiaries - Liability of receiver.

A receiver of an insolvent insurer in liquidation or rehabilitation acting upon order of a circuit court having jurisdiction over said receivership shall not be liable to civil suit for obeying or carrying out the terms of such court order or in giving a preference to policyholders. Any such civil actions filed against a receiver shall be dismissed and barred upon a showing that the receiver was acting pursuant to court order or in conformity with Sections 27-32-37 through 27-32-40.






Chapter 33 - TRUSTEED ASSETS OF ALIEN INSURERS.

Section 27-33-1 - Applicability of chapter.

This chapter applies to all alien insurers using Alabama as a state of entry to transact insurance in the United States.



Section 27-33-2 - Deposit of assets in trust.

(a) An alien insurer may use Alabama as a state of entry to transact insurance in the United States by making and maintaining in this state a deposit of assets in trust with a solvent bank or trust company approved by the commissioner.

(b) The deposit, together with other trust deposits of the insurer held in the United States for the same purpose, shall be in amount not less than the deposits required of an alien insurer under Section 27-3-14 and shall consist of cash and/or securities eligible for the investment of the funds of like domestic insurers.

(c) Such a deposit may be referred to as "trusteed assets."



Section 27-33-3 - Existing trusts.

All trusts of trusteed assets heretofore created and now existing shall be continued under the instruments creating them, unless inconsistent with the provisions of this chapter.



Section 27-33-4 - Purpose and duration of trust.

The deposit required by Section 27-33-2 shall be for the benefit, security, and protection of the policyholders or policyholders and creditors of the insurer in the United States. It shall be maintained as long as there is outstanding any liability of the insurer arising out of its insurance transactions in the United States.



Section 27-33-5 - Trust agreement - Requirement; approval by commissioner.

(a) The deposit referred to in Section 27-33-2 shall be made under a written trust agreement between the insurer and the trustee, consistent with the provisions of this chapter, and shall be authenticated in such form and manner as the commissioner may designate or approve.

(b) The agreement shall not be effective until filed with and approved in writing by the commissioner. The commissioner shall not approve any trust agreement found by him not to be in compliance with the law or the terms of which do not in fact provide reasonably adequate protection for the insurer's policyholders or policyholders and creditors in the United States.



Section 27-33-6 - Trust agreement - Authority to make and execute.

An alien insurer proposing to use Alabama as a state of entry to transact insurance in the United States, whether or not it is then authorized to transact insurance in this state, is authorized to make and execute any trust agreement required by this chapter.



Section 27-33-7 - Trust agreement - Amendment.

A trust agreement may be amended, but the amendment shall not be effective until filed with and approved in writing by the commissioner as being in compliance with this chapter.



Section 27-33-8 - Trust agreement - Withdrawal of approval.

The commissioner's approval of any trust agreement, or of any amendment thereof, may be withdrawn by the commissioner if he finds upon hearing, after notice thereof to the insurer and the trustee or trustees, that the requisites for such approval, as provided in this chapter, no longer exist.



Section 27-33-9 - Trusteed assets - Title.

Title to the trusteed assets is vested in the trustee or trustees and their successors for the purposes of the trust deposit, and the trust agreement shall so provide.



Section 27-33-10 - Trusteed assets - Separation; record.

The trustee shall keep the trusteed assets separate from other assets and shall maintain a record thereof sufficient to identify trusteed assets at all times.



Section 27-33-11 - Trusteed assets - Trustee statements.

(a) The trustee of trusteed assets shall from time to time file with the commissioner statements, in such form as he may designate and request in writing, certifying the character of such assets and the amounts thereof.

(b) If the trustee fails to file any such statement after request therefor and expiration of a reasonable time thereafter, the commissioner may suspend or revoke the certificate of authority of the insurer.



Section 27-33-12 - Trusteed assets - Examination.

The commissioner may examine trusteed assets of any insurer at any time in accordance with the same conditions and procedures governing the examination of insurers in general under Chapter 2 of this title.



Section 27-33-13 - Trusteed assets - Withdrawal.

(a) The trust agreement shall provide, in substance, that no withdrawals of trusteed assets shall be made by the insurer or permitted by the trustee without the written authorization or approval of the commissioner in advance thereof except as follows:

(1) Any or all income, earnings, dividends, or interest accumulations of the trusteed assets may be paid over to the United States manager of the insurer upon request of the insurer or the manager;

(2) For substitution, coincidentally with such withdrawal, of other securities or assets of value at least equal in amount to those being withdrawn, if such substituted securities or assets are likewise such as are eligible for investment of the funds of like domestic insurers and if such withdrawal is requested in writing by the insurer's United States manager pursuant to general or specific written authority previously given or delegated by the insurer's board of directors, or other similar governing body, and a copy of such authority has been filed with the trustee;

(3) For the purpose of making deposits required by law in any state in which the insurer is, or thereafter becomes, an authorized insurer for the protection of the insurer's policyholders or policyholders and creditors in such state or in the United States, if such withdrawal does not reduce the insurer's deposit in this state to an amount less than the minimum deposit required under subsection (a) of Section 27-3-14. The trustee shall transfer any assets so withdrawn and in the amount so required to be deposited in the other state direct to the depositary required to receive such deposit in such other state, as certified in writing by the public official having supervision of insurance in the other state; and

(4) For the purpose of transferring the trusteed assets to an official liquidator, conservator, or rehabilitator pursuant to the order of a court of competent jurisdiction.

(b) The commissioner shall so authorize or approve withdrawal of only such assets as are in excess of the amount of assets required to be so held in trust under Section 27-33-2, or as may otherwise be consistent with the provisions of this chapter.

(c) If at any time the insurer becomes insolvent or if its assets held in the United States are less in amount than as required under subsection (a) of Section 27-3-14, upon determination thereof, the commissioner shall in writing order the trustee to suspend the right of the insurer or any other person to withdraw assets as authorized under subdivisions (a) (1), (a) (2), and (a) (3) of this section, and the trustee shall comply with such order until the further order of the commissioner.



Section 27-33-14 - Trustees - Substitution.

(a) A new trustee, or new trustees, may be substituted for the original trustee, or trustees, of trusteed assets in the event of a vacancy or for other proper cause. Any such substitution shall be subject to the commissioner's approval.

(b) If the trustees of any trusteed assets heretofore created are individuals, and if the number of such trustees is reduced to less than three by death, resignation, or otherwise, the commissioner shall require that there be substituted for such trustees a bank or trust company in this state approved by him.



Section 27-33-15 - Trustees - Compensation and expenses.

The compensation and expenses of any trustee, or trustees, of assets of an alien insurer under this chapter shall be borne by the insurer in such amount, or on such basis, as may be agreed upon by the insurer and the trustees and as set forth in the trust agreement.



Section 27-33-16 - Canadian insurers.

The provisions of this chapter applicable to a United States manager shall, in the case of insurers domiciled in Canada, be deemed to refer to the president, vice-president, secretary, or treasurer of such a Canadian insurer.






Chapter 34 - FRATERNAL BENEFIT SOCIETIES.

Section 27-34-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) FRATERNAL BENEFIT SOCIETY. Any incorporated society, order, or supreme lodge without capital stock, including one exempted under the provisions of subdivision (a) (3) of Section 27-34-5, whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government and which makes provision for the payment of benefits in accordance with this chapter is hereby declared to be a fraternal benefit society.

(2) SOCIETY. Such term, unless otherwise indicated, means a fraternal benefit society.

(3) PREMIUMS. Premiums, rates, or other required contributions by whatever name known.



Section 27-34-2 - Societies deemed operating on lodge system.

A society having a supreme legislative or governing body and subordinate lodges or branches, by whatever name known, into which members are elected, initiated, or admitted in accordance with its constitution, laws, ritual, and rules, which subordinate lodges or branches are required by the laws of the society to hold regular meetings at least once in each month shall be deemed to be operating on the lodge system.



Section 27-34-3 - When society deemed as having representative form of government.

A society shall be deemed to have a representative form of government when:

(1) It provides in its constitution or laws for a supreme legislative or governing body, composed of representatives elected either by the members or by delegates elected, directly or indirectly, by the members, together with such other members of such body as may be prescribed by the society's constitution and laws;

(2) The representatives elected constitute a majority in number and have not less than two thirds of the votes nor less than the votes required to amend its constitution and laws;

(3) The meetings of the supreme legislative or governing body and the election of officers, representatives, or delegates are held as often as once in four calendar years;

(4) Each insured member shall be eligible for election to act or serve as a delegate to such meeting;

(5) The society has a board of directors charged with the responsibility for managing its affairs in the interim between meetings of its supreme legislative or governing body, subject to control by such body, and having powers and duties delegated to it in the constitution or laws of the society;

(6) Such board of directors is elected by the supreme legislative or governing body, except in case of filling a vacancy in the interim between meetings of such body;

(7) The officers are elected either by the supreme legislative or governing body or by the board of directors; and

(8) The members, officers, representatives, or delegates shall not vote by proxy.



Section 27-34-4 - Applicability of chapter - Generally.

Except as provided in this chapter, societies shall be governed by this chapter and shall be exempt from all other provisions of the insurance laws of this state, not only in governmental relations with the state, but for every other purpose. No law hereafter enacted shall apply to them unless they are expressly designated therein.



Section 27-34-5 - Applicability of chapter - Exceptions.

(a) Nothing contained in this chapter shall be so construed as to affect or apply to:

(1) Grand or subordinate lodges of societies, orders, or associations now doing business in this state which provide benefits exclusively through local or subordinate lodges;

(2) Grand or subordinate lodges of societies, orders, or associations now doing business in this state which provide for a death benefit of not more than one thousand dollars ($1,000) to any one person, provided that no commission or other direct compensation is paid with respect to the sale of such death benefit contracts;

(3) Orders, societies, or associations which admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, and the ladies' societies or ladies' auxiliaries to such orders, societies, or associations;

(4) Domestic societies which limit their membership to employees of a particular city or town, designated firm, business house, or corporation which provide for a death benefit of not more than $400.00 or disability benefits of not more than $350.00 to any person in any one year, or both; or

(5) Domestic societies or associations of a purely religious, charitable, or benevolent description which provide for a death benefit of not more than $400.00 or for disability benefits of not more than $350.00 to any one person in any one year, or both.

(b) Any such society or association described in subdivision (a)(4) or (a)(5) of this section which provides for death or disability benefits for which benefit certificates are issued and any such society or association included in subdivision (a)(5) of this section which has more than 1,000 members shall not be exempted from the provisions of this chapter, but shall comply with all requirements thereof.

(c) No society which, by the provisions of this section, is exempt from the requirements of this chapter, except any society described in subdivision (a)(3) of this section, shall give or allow, or promise to give or allow, to any person any compensation for procuring new members.

(d) Every society which provides for benefits in case of death or disability resulting solely from accident and which does not obligate itself to pay natural death or sick benefits shall have all of the privileges, and be subject to all the applicable provisions and regulations of this chapter; except, that the provisions thereof relating to medical examination, valuations of benefit certificates and incontestability shall not apply to such society.

(e) The commissioner may require from any society or association, by examination or otherwise, such information as will enable him to determine whether such society or association is exempt from the provisions of this chapter.

Societies, exempted under the provisions of this section, shall also be exempt from all other provisions of the insurance laws of this state.



Section 27-34-6 - License - Requirement; renewal; fee; evidence.

(a) No fraternal benefit society shall transact business in this state unless authorized therefor under a subsisting license issued to the society by the commissioner.

(b) Societies authorized to transact business in this state as of immediately prior to January 1, 1972, may continue such business until the April 1 next succeeding January 1, 1972. The authority of such societies, and of all societies hereafter licensed, may thereafter be renewed annually, but in all cases to terminate on the succeeding April 1; however, a license so issued shall continue in full force and effect until the new license is issued or specifically refused.

(c) For each such license or renewal, the society shall pay the commissioner $50.00.

(d) A duly certified copy or duplicate of the license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter.

(e) Any person who in this state solicits membership for, or in any manner assists in procuring membership in, any fraternal benefit society not currently licensed to do business in this state shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to the penalties prescribed by Section 27-1-12.



Section 27-34-7 - License - Foreign or alien societies - Application; qualifications.

(a) No foreign or alien society shall transact business in this state without a license issued by the commissioner. Any such society may be licensed to transact business in this state upon filing with the commissioner:

(1) A duly certified copy of its charter or articles of incorporation;

(2) A copy of its constitution and laws, certified by its secretary or corresponding officer;

(3) A power of attorney to the commissioner as prescribed in Section 27-34-47;

(4) A statement of its business under oath of its president and secretary, or corresponding officers, in a form prescribed by the commissioner, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country satisfactory to the commissioner;

(5) A certificate from the proper official of its home state, territory, province, or country that the society is legally incorporated and licensed to transact business therein;

(6) Copies of its certificate forms; and

(7) Such other information as he may deem necessary, and upon a showing that its assets are invested in accordance with the provisions of this chapter.

(b) Any foreign or alien society desiring admission to this state shall have the qualifications required of domestic societies organized under this chapter.



Section 27-34-8 - License - Foreign or alien societies - Suspension, revocation, or refusal.

(a) When the commissioner upon investigation finds that a foreign or alien society transacting or applying to transact business in this state:

he shall notify the society of his findings, state in writing the reasons for his dissatisfaction and require the society to show cause on a date named why its license should not be suspended, revoked, or refused. If on such date the society does not show good and sufficient cause why its authority to do business in this state should not be suspended, revoked, or refused, he may suspend or refuse the license of the society to do business in this state, until satisfactory evidence is furnished to him that such suspension or refusal should be withdrawn, or he may revoke the authority of the society to do business in this state.

(b) Nothing contained in this section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this state during the time such society was legally authorized to transact business herein.



Section 27-34-9 - Articles of incorporation - Contents.

Seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign, and acknowledge before some officer, competent to take acknowledgment of deeds, articles of incorporation, in which shall be stated:

(1) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(2) The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this chapter; provided, however, that any lawful, social, intellectual, educational, charitable, benevolent, moral, fraternal, or religious advantages may be set forth among the purposes of the society; and

(3) The names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme legislative or governing body, which election shall be held not later than one year from the date of the issuance of the permanent certificate.



Section 27-34-10 - Articles of incorporation - Filing with other documents; bond; preliminary certificate.

Such articles of incorporation, duly certified copies of the constitution, laws, and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments, if the organization is not completed within one year, shall be filed with the commissioner, who may require such further information as he deems necessary. The bond, with sureties, approved by the commissioner shall be in such amount, not less than $5,000.00 nor more than $25,000.00, as required by the commissioner. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the commissioner shall so certify, retain, and file the articles of incorporation and furnish the incorporators a preliminary certificate authorizing the society to solicit members as provided in this chapter.



Section 27-34-11 - Preliminary certificate - Time to complete organization.

No preliminary certificate granted under the provisions of this section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the commissioner upon cause shown, unless the 500 applicants required in this chapter have been secured and the organization has been completed as provided in this chapter. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as provided in this chapter.



Section 27-34-12 - Preliminary certificate - Initial solicitations and qualifications.

Upon receipt of a preliminary certificate from the commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates as provided by its constitution and laws and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow any death or disability benefit to any person until:

(1) Actual bona fide applications for death benefits have been secured aggregating at least $500,000.00 on not less than 500 lives;

(2) All such applicants for death benefits shall have furnished evidence of insurability satisfactory to the society;

(3) Certificates of examinations or acceptable declarations of insurability have been duly filed and approved by the chief medical examiner of the society;

(4) Ten subordinate lodges or branches have been established into which the 500 applicants have been admitted;

(5) There has been submitted to the commissioner, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate branch of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

(6) It shall have been shown to the commissioner, by sworn statement of the treasurer, or corresponding officer of such society, that at least 500 applicants have each paid in cash at least one regular monthly premium as provided in this chapter, which premiums in the aggregate shall amount to at least $2,500.00, all of which shall be credited to the fund, or funds, from which benefits are to be paid and no part of which may be used for expenses. Such advance premiums shall be held in trust during the period of organization, and if the society has not qualified for a certificate of authority within one year, as provided in this chapter, the premiums shall be returned to the applicants.



Section 27-34-13 - Certificate of compliance.

The commissioner may make such examination and require such further information as he deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, he shall issue to the society a certificate to that effect and that the society is authorized to transact business pursuant to the provisions of this chapter. The certificate shall be prima facie evidence of the existence of the society at the date of such certificate. The commissioner shall cause a record of such certificate to be made. A certified copy of such record may be given in evidence with like effect as the original certificate.



Section 27-34-14 - Constitution and laws; powers.

(a) Every society shall have the power to adopt a constitution and laws for the government of the society, the admission of its members, the management of its affairs and the fixing and readjusting of the rates of its members from time to time. It shall have the power to change, alter, add to, or amend such constitution and laws.

(b) A society shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.



Section 27-34-15 - Existing incorporated societies.

Any incorporated society authorized to transact business in this state on January 1, 1973, may thereafter exercise all the rights, powers, and privileges prescribed in this chapter and in its charter or articles of incorporation as far as consistent with this chapter. A domestic society shall not be required to reincorporate.



Section 27-34-16 - Incorporation of existing unincorporated domestic voluntary associations.

(a) After January 1, 1973, no unincorporated or voluntary association shall be permitted to transact business in this state as a fraternal benefit society.

(b) Any domestic voluntary association now authorized to transact business in this state may incorporate and shall receive from the commissioner a permanent certificate of incorporation as a fraternal benefit society when:

(1) It has completed its conversion to an incorporated society not later than January 1, 1974;

(2) It has filed its articles of incorporation and has satisfied the other requirements described in Sections 27-34-9 through 27-34-13; and

(3) The commissioner has made such examination and procured whatever additional information he deems advisable.

(c) Every voluntary association so incorporated shall incur the obligations and enjoy the benefits thereof the same as though originally incorporated, and such corporation shall be deemed a continuation of the original voluntary association. The officers thereof shall serve through their respective terms as provided in its original articles of association, but their successors shall be elected and serve as provided in its articles of incorporation. Incorporation of a voluntary association shall not affect existing actions, claims, or contracts.



Section 27-34-17 - Amendment of articles of incorporation, constitution, or laws.

(a) A domestic society may amend its articles of incorporation, constitution, or laws in accordance with the provisions thereof by action of its supreme legislative or governing body at any regular or special meeting thereof or, if its articles of incorporation, constitution, or laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its articles of incorporation, constitution, or laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges or branches. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission thereof, a majority of all of the voting members of the society shall have signified their consent to such amendment by one of the methods specified in this subsection.

(b) No amendment to the articles of incorporation, constitution, or laws of any domestic society shall take effect unless approved by the commissioner, who shall approve such amendment if he finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects, and purposes of the society. Unless the commissioner disapproves any such amendment within 60 days after the filing of same, such amendment shall be considered approved. The approval or disapproval of the commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case he disapproves the amendment, the reasons therefor shall be stated in the written notice.

(c) Within 90 days from the approval thereof by the commissioner, all such amendments, or a synopsis thereof, shall be furnished by the society to all members either by mail or by publication in full in the official organ of the society. The affidavit of any officer of the society, or of anyone authorized by it to mail any amendments, or synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima facie evidence that such amendments, or synopsis thereof, have been furnished the addressee.

(d) Every foreign or alien society authorized to do business in this state shall file with the commissioner a duly certified copy of all amendments of, or additions to, its articles of incorporation, constitution, or laws within 90 days after the enactment of same.

(e) Printed copies of the constitution or laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof.



Section 27-34-18 - Waiver of societies' laws and constitution.

The constitution and laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws and constitution of the society. Such provision shall be binding on the society and every member and beneficiary of a member.



Section 27-34-19 - Principal office of domestic society; meetings of governing body and minutes thereof.

(a) The principal office of any domestic society shall be located in this state. The meetings of its supreme legislative or governing body may be held in any state, district, province, or territory wherein such society has at least five subordinate branches, and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this state.

(b) The minutes of the proceedings of the supreme or governing body and of the board of directors, or corresponding body of a society, shall be in the English language.



Section 27-34-20 - Creation, etc., of charitable, benevolent, or educational institutions.

(a) It shall be lawful for a society to create, maintain, and operate charitable, benevolent, or educational institutions for the benefit of its members and their families and dependents and for the benefit of children insured by the society. For such purpose, it may own, hold, or lease personal property or real property located within or without this state, with necessary buildings thereon. Such property shall be reported in every annual statement, but shall not be allowed as an admitted asset of such society.

(b) Maintenance, treatment, and proper attendance in any such institution may be furnished free or a reasonable charge may be made therefor, but no such institution shall be operated for profit. The society shall maintain a separate accounting of any income and disbursements under this section and report them in its annual statement.

(c) No society shall own or operate funeral homes or undertaking establishments.



Section 27-34-21 - Members - Qualifications for membership.

(a) A society may admit to benefit membership any person not less than 15 years of age, nearest birthday, who has furnished evidence of insurability acceptable to the society. Any such member who shall apply for additional benefits more than six months after becoming a benefit member shall furnish additional evidence of insurability acceptable to the society.

(b) Any person admitted prior to attaining the full age of 19 years shall be bound by the terms of the application and certificate and by all the laws and rules of the society and shall be entitled to all the rights and privileges of membership therein to the same extent as though the age of majority had been attained at the time of application. A society may also admit general or social members who shall have no voice or vote in the management of its insurance affairs.



Section 27-34-22 - Members - Payment of equitable part of deficiency.

A society shall provide in its constitution or laws that if its reserves as to all or any class of certificates become impaired, its board of directors, or corresponding body, may require that there shall be paid by the member of the society the amount of the member's equitable proportion of such deficiency as ascertained by its board and that, if the payment is not made, it shall stand as an indebtedness against the member's certificate and draw interest not to exceed five percent per annum, compounded annually.



Section 27-34-23 - Benefits - Generally.

(a) A society authorized to do business in this state may provide for the payment of:

(1) Death benefits in any form;

(2) Endowment benefits;

(3) Annuity benefits;

(4) Temporary or permanent disability benefits as a result of disease or accident;

(5) Hospital, medical, or nursing benefits due to sickness or bodily infirmity or accident; and

(6) Monument or tombstone benefits to the memory of deceased members not exceeding in any case the sum of $300.00.

(b) Such benefits may be provided on the lives of members or, upon application of a member, on the lives of a member's family, including the member, the member's spouse, and minor children, in the same or separate certificates.



Section 27-34-24 - Benefits - Lives of children.

(a) A society may provide for benefits on the lives of children under the minimum age for adult membership but not greater than 19 years of age at time of application therefor, upon the application of some adult person, as its laws or rules may provide, which benefits shall be in accordance with the provisions of Section 27-34-23. A society may, at its option, organize and operate branches for such children. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice in the management of the society.

(b) A society shall have power to provide for the designation and changing of designation of beneficiaries in the certificates providing for such benefits and to provide in all other respects for the regulation, government, and control of such certificates and all rights, obligations, and liabilities incident thereto and connected therewith.



Section 27-34-25 - Paid-up nonforfeiture benefits, cash surrender values, and certificate loans, etc.

(a) A society may grant paid-up nonforfeiture benefits, cash surrender values, certificate loans, and such other options as its laws may permit. As to certificates issued on and after January 1, 1972, a society shall grant at least one paid-up nonforfeiture benefit, except in the case of pure endowment, annuity or reversionary annuity contracts reducing term insurance contracts or contracts of term insurance of uniform amount of 15 years or less expiring before age 66.

(b) In the case of certificates other than those for which reserves are computed on the commissioners 1958 Standard Ordinary Mortality Table or the 1961 Standard Industrial Table, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the excess, if any, of subdivision (1) over subdivision (2) of this subsection, as follows:

(1) The reserve under the certificate determined on the basis specified in the certificate; and

(2) The sum of any indebtedness to the society on the certificate, including interest due and accrued, and a surrender charge equal to two and one-half percent of the face amount of the certificate, which, in the case of insurance on the lives of children, shall be the ultimate face amount of the certificate if death benefits provided therein are graded.

(c) However, in the case of certificates issued on a substandard basis or in the case of certificates, the reserves for which are computed upon the American men ultimate table of mortality, the term of any extended insurance benefit granted including accompanying pure endowment, if any, may be computed upon the rates of mortality not greater than 130 percent of those shown by the mortality table specified in the certificate for the computation of the reserve.

(d) In the case of certificates for which reserves are computed on the commissioners 1958 Standard Ordinary Mortality Table or the 1961 Standard Industrial Table, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall not be less than the corresponding amount ascertained in accordance with the provisions of the laws of this state applicable to life insurers issuing policies containing like insurance benefits based upon such tables.



Section 27-34-26 - Beneficiaries.

(a) The member shall have the right at all times to change the beneficiary, or beneficiaries, in accordance with the constitution, laws, or rules of the society. Every society by its constitution, laws, or rules may limit the scope of beneficiaries and shall provide that no beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the insurance contract.

(b) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, but the portion so paid shall not exceed the sum of $500.00.

(c) If, at the death of any member, there is no lawful beneficiary to whom the insurance benefits are payable, the amount of such benefits, except to the extent that funeral benefits may be paid as provided in this chapter, shall be payable to the personal representative of the deceased member.



Section 27-34-27 - Exemption of benefits, etc., from attachment, garnishment, or other process.

No money or other benefit, charity, relief, or aid to be paid, provided, or rendered by any society shall be liable to attachment, garnishment, or other process or to be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.



Section 27-34-28 - Personal liability for payment of benefits.

The officers and members of the supreme, grand, or any subordinate body of a society shall not be personally liable for payment of any benefits provided by a society.



Section 27-34-29 - Issuance of certificate to each benefit member; matters constituting agreement.

(a) Every society authorized to do business in this state shall issue to each benefit member a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the charter or articles of incorporation, the constitution and laws of the society, the application for membership, and declaration of insurability, if any, signed by the applicant and all amendments to each thereof shall constitute the agreement, as of the date of issuance, between the society and the member, and the certificate shall so state. A copy of the application for membership and of the declaration of insurability, if any, shall be endorsed upon or attached to the certificate.

(b) All statements purporting to be made by the member shall be representations and not warranties. Any waiver of this subsection shall be void.

(c) Any changes, additions, or amendments to the charter or articles of incorporation, constitution, or laws duly made or enacted subsequent to the issuance of the certificate shall bind the member and the beneficiaries and shall govern and control the agreement in all respects the same as though such changes, additions, or amendments had been made prior to, and were in force at the time of, the application for membership; except, that no change, addition, or amendment shall destroy or diminish benefits which the society contracted to give the member as of the date of issuance.

(d) Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.



Section 27-34-30 - Life benefit certificate - Filing with commissioner; standard provisions.

(a) After January 1, 1973, no life benefit certificate shall be delivered, or issued for delivery, in this state unless a copy of the form has been filed with the commissioner.

(b) The certificate shall contain in substance the following standard provisions or, in lieu thereof, provisions which are more favorable to the member:

(1) Title on the face and filing page of the certificate clearly and correctly describing its form;

(2) A provision stating the amount of rates, premiums, or other required contributions, by whatever name known, which are payable by the insured under the certificate;

(3) A provision that the member is entitled to a grace period of not less than a full month, or 30 days at the option of the society, in which the payment of any premium after the first may be made. During such grace period the certificate shall continue in full force, but in case the certificate becomes a claim during the grace period before the overdue payment is made, the amount of such overdue payment, or payments, may be deducted in any settlement under the certificate;

(4) A provision that the member shall be entitled to have the certificate reinstated at any time within three years from the due date of the premium in default, unless the certificate has been completely terminated through the application of a nonforfeiture benefit, cash surrender value, or certificate loan, upon the production of evidence of insurability satisfactory to the society and the payment of all overdue premiums and any other indebtedness to the society upon the certificate, together with interest on such premiums and such indebtedness, if any, at a rate not exceeding six percent per annum, compounded annually;

(5) Except in the case of pure endowment, annuity, or reversionary annuity contracts reducing term insurance contracts or contracts of term insurance of uniform amount of 15 years or less expiring before age 66, a provision that, in the event of default in payment of any premium after three full years' premiums have been paid or after premiums for a lesser period have been paid if the contract so provided, the society will grant, upon proper request, not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on the plan stipulated in the certificate, effective as of such due date, of such value as specified in this chapter. The certificate may provide, if the society's laws so specify or if the member shall so elect prior to the expiration of the grace period of any overdue premium, that default shall not occur so long as premiums can be paid under the provisions of an arrangement for automatic premium loan as may be set forth in the certificate;

(6) A provision that one paid-up nonforfeiture benefit as specified in the certificate shall become effective automatically unless the member elects another available paid-up nonforfeiture benefit, not later than 60 days after the due date of the premium in default;

(7) A statement of the mortality table and rate of interest used in determining all paid-up nonforfeiture benefits and cash surrender options available under the certificate, and a brief general statement of the method used in calculating such benefits;

(8) A table showing in figures the value of every paid-up nonforfeiture benefit and cash surrender option available under the certificate for each certificate anniversary either during the first 20 certificate years or during the term of the certificate, whichever is shorter;

(9) A provision that the certificate shall be incontestable after it has been in force during the lifetime of the member for a period of two years from its date of issue except for nonpayment of premiums, violation of the provisions of the certificate relating to military, aviation, or naval service, and violation of the provisions relating to suspension or expulsion as substantially set forth in the certificate. At the option of the society, supplemental provisions relating to benefits in the event of temporary or permanent disability or hospitalization and provisions which grant additional insurance specifically against death by accident or accidental means may also be excepted. The certificate shall be incontestable on the ground of suicide after it has been in force during the lifetime of the member for a period of two years from date of issue. The certificate may provide, as to statements made to procure reinstatement, that the society shall have the right to contest a reinstated certificate within a period of two years from the date of reinstatement with the same exceptions as provided in this subdivision;

(10) A provision that in case the age of the member or of any other person is considered in determining the premium and it is found at any time before final settlement under the certificate that the age has been misstated and the discrepancy and premium involved have not been adjusted, the amount payable shall be such as the premium would have purchased at the correct age; but if the correct age was not an insurable age under the society's charter or laws, only the premiums paid to the society, less any payments previously made to the member, shall be returned or, at the option of the society, the amount payable under the certificate shall be such as the premium would have purchased at the correct age according to the society's promulgated rates and any extension thereof based on actuarial principles;

(11) A provision, or provisions, which recite fully, or which set forth the substance of, all sections of the charter, constitution, laws, rules, or regulations of the society in force at the time of issuance of the certificate, the violation of which will result in the termination of, or in the reduction of, the benefit, or benefits, payable under the certificate; and

(12) If the constitution or laws of the society provide for expulsion or suspension of a member, any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentations in such member's application for membership, shall have the privilege of maintaining his insurance in force by continuing payment of the required premium.

(c) Any of the provisions, or portions thereof, prescribed in subsection (b) of this section not applicable by reason of the plan of insurance or because the certificate is an annuity certificate may, to the extent inapplicable, be omitted from the certificate.



Section 27-34-31 - Life benefit certificate - Prohibited provisions.

After January 1, 1973, no life benefit certificate shall be delivered or issued for delivery in this state containing, in substance, any of the following provisions:

(1) Any provision limiting the time with which any action may be commenced to less than two years after the cause of action accrues;

(2) Any provision by which the certificate purports to be issued or to take effect more than six months before the original application for the certificate was made, except in case of transfer from one form of certificate to another in connection with which the member is to receive credit for any reserve accumulation under the form of certificate from which the transfer is made; or

(3) Any provision for forfeiture of the certificate for failure to repay any loan thereon or to pay interest on such loan which the total indebtedness, including interest, is less than the loan value of the certificate.



Section 27-34-32 - Accident or health and total or permanent disability insurance contracts.

(a) No domestic, foreign, or alien society authorized to do business in this state shall issue or deliver in this state any certificate or other evidence of any contract of accident insurance or health insurance or of any total and permanent disability insurance contract unless and until the form thereof, together with the form of application and all riders or endorsements for use in connection therewith, shall have been filed with the commissioner.

(b) The commissioner shall have power, from time to time, to make, alter, and supersede reasonable regulations prescribing the required, optional, and prohibited provisions in such contracts, and such regulations shall conform, as far as practicable, to the provisions of Chapter 19 of this title. Where the commissioner deems inapplicable, either in part or in their entirety, the provisions of Chapter 19 of this title, he may prescribe the portions, or summary thereof, of the contract to be printed on the certificate issued to the member.

(c) Any filing made under this section shall be deemed approved unless disapproved within 60 days from the date of such filing.



Section 27-34-33 - Reinsurance.

A domestic society may, by a reinsurance agreement, cede any individual risk or risks, in whole or in part, to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state or, if not so authorized, one which is approved by the commissioner; but no such society may reinsure substantially all of its insurance in force without the written permission of the commissioner. It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after January 1, 1972, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract, or contracts, reinsured without diminution because of the insolvency of the ceding society.



Section 27-34-34 - Assets; funds; expenses.

(a) All assets shall be held, invested, and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment or the surrender of any part thereof except as provided in the contract.

(b) A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society.

(c) Every society, the admitted assets of which are less than the sum of its accrued liabilities and reserves under all of its certificates when valued according to standards required for certificates issued after January 1, 1973, shall, in every provision of the laws of the society for payments by members of such society, in whatever form made, distinctly state the purpose of the same and the proportion thereof which may be used for expenses, and no part of the money collected for mortuary or disability purposes, or the net accretions thereto, shall be used for expenses.



Section 27-34-35 - Investments.

A society shall invest its funds only in such investments as are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated shall be held to meet the requirements of this section for the investment of funds.



Section 27-34-36 - Annual statements - Requirements.

(a) Report shall be filed and synopses of annual statements shall be published in accordance with the provisions of this section.

(b) Every society transacting business in this state shall annually, on or before March 1, unless for cause shown such time has been extended by the commissioner, file with the commissioner a true statement of its financial condition, transactions, and affairs for the preceding calendar year and pay a fee of $10.00 for filing same. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the commissioner.

(c) A synopsis of its annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society not later than June 1 of each year, or, in lieu thereof, such synopsis may be published in the society's official publication.



Section 27-34-37 - Annual statements - Valuation of certificates; reserves.

(a) As a part of the annual statement required under Section 27-34-36, each society shall, on or before March 1, file with the commissioner a valuation of its certificates in force on December 31 last preceding; provided, however, that the commissioner may, in his discretion for cause shown, extend the time for filing such valuation for not more than two calendar months. Such report of valuation shall show, as reserve liabilities, the difference between the present midyear value of the promised benefits provided in the certificates of such society in force and the present midyear value of the future net premiums as the same are in practice actually collected, not including therein any value for the right to make extra assessments and not including any amount by which the present midyear value of future net premiums exceeds the present midyear value of promised benefits on individual certificates. At the option of any society, in lieu of the above, the valuation may show the net tabular value. Such net tabular value as to certificates issued prior to one year after January 1, 1972, shall be determined in accordance with the provisions of law applicable prior to January 1, 1972, and, as to certificates issued on or after January 1, 1973, shall not be less than the reserves determined according to the commissioners' reserve valuation method as defined in this section. If the premium charged is less than the tabular net premium according to the basis of valuation used, an additional reserve equal to the present value of the deficiency in such premiums shall be set up and maintained as a liability. The reserve liabilities shall be properly adjusted in the event that the midyear or tabular values are not appropriate.

(b) Reserves, according to the commissioners' reserve valuation method, for the life insurance and endowment benefits of certificates providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such certificates over the then present value of any future modified net premiums therefor. The modified net premiums for any such certificate shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the certificate, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the certificate and the excess of subdivision (1) over subdivision (2) of this subsection, as follows:

(1) A net level premium equal to the present value, at the date of issue, of such benefits provided for after the first certificate year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such certificate on which a premium falls due; provided, however, that such net level annual premium shall not exceed the net level annual premium on the 19-year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such certificate; and

(2) A net one-year term premium for such benefits provided for in the first certificate year.

(c) Reserves according to the commissioners' reserve valuation method for:

(1) Life insurance benefits for varying amounts of benefits or requiring the payment of varying premiums;

(2) Annuity and pure endowment benefits;

(3) Disability and accidental death benefits in all certificates and contracts; and

(4) All other benefits, except life insurance and endowment benefits, shall be calculated by a method consistent with the principles of subsection (b) of this section.

(d) The present value of deferred payments due under incurred claims or matured certificates shall be deemed a liability of the society and shall be computed upon mortality and interest standards prescribed in subsections (e) and (f) of this section.

(e) Such valuation and underlying data shall be certified by a competent actuary or, at the expense of the society, verified by the actuary of the Department of Insurance of the state of domicile of the society.

(f) The minimum standards of valuation for certificates issued prior to one year from January 1, 1972, shall be those provided by the law applicable immediately prior to January 1, 1972, but not lower than the standards used in the calculating of rates for such certificates.

(g) The minimum standard of valuation for certificates issued after January 1, 1973, shall be three and one-half percent interest and the following tables:

(1) FOR CERTIFICATES OF LIFE INSURANCE. American Men Ultimate Table of Mortality, with Bowerman's or Davis' extension thereof or, with the consent of the commissioner, the commissioner's 1958 Standard Ordinary Mortality Table, the commissioner's 1941 Standard Industrial Table of Mortality or the commissioner's 1961 Standard Industrial Table of Mortality;

(2) FOR ANNUITY CERTIFICATES, INCLUDING LIFE ANNUITIES PROVIDED OR AVAILABLE UNDER OPTIONAL MODES OF SETTLEMENT IN SUCH CERTIFICATES. The 1937 Standard Annuity Table;

(3) FOR DISABILITY BENEFITS ISSUED IN CONNECTION WITH LIFE BENEFIT CERTIFICATES. Hunter's Disability Table, which, for active lives, shall be combined with a mortality table permitted for calculating the reserves on life insurance certificates, except that the table known as Class 3 Disability Table (1926) modified to conform to the contractual waiting period, shall be used in computing reserves for disability benefits under a contract which presumes that total disability shall be considered to be permanent after a specified period;

(4) FOR ACCIDENTAL DEATH BENEFITS ISSUED IN CONNECTION WITH LIFE BENEFIT CERTIFICATES. The Intercompany Double Indemnity Mortality Table combined with a mortality table permitted for calculating the reserves for life insurance certificates; and

(5) FOR NONCANCELLABLE ACCIDENT AND HEALTH BENEFITS. The Class 3 Disability Table (1926) with conference modifications or, with the consent of the commissioner, tables based upon the society's own experience.

(h) The commissioner may, in his discretion, accept other standards for valuation if he finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard prescribed in this section. The commissioner may, in his discretion, vary the standards of mortality applicable to all certificates of insurance on substandard lives or other extra hazardous lives by any society authorized to do business in this state. Whenever the mortality experience under all certificates valued on the same mortality table is in excess of the expected mortality according to such table for a period of three consecutive years, the commissioner may require additional reserves when deemed necessary in his judgment on account of such certificates.

(i) Any society, with the consent of the insurance supervisory official of the state of domicile of the society and under such conditions, if any, which he may impose, may establish and maintain reserves on its certificates in excess of the reserves required under this section, but the contractual rights of any insured member shall not be affected thereby.



Section 27-34-38 - Annual statements - Failure to file.

A society neglecting to file the annual statement in the form and within the time provided by this chapter shall forfeit $100.00 for each day during which such neglect continues; and, upon notice by the commissioner to that effect, its authority to do business in this state shall cease while such default continues.



Section 27-34-39 - Examinations - Domestic societies.

(a) The commissioner, or any person he may appoint, shall have the power of visitation and examination into the affairs of any domestic society, and he shall make such examination at least once in every three years. He may employ assistants for the purpose of such examination, and he, or any person he may appoint, shall have free access to all books, papers, and documents that relate to the business of the society.

(b) In making any such examination, the commissioner may summon and qualify as witnesses under oath and examine its officers, agents, and employees or other persons in relation to the affairs, transactions, and condition of the society.

(c) A summary of the report of the commissioner, and such recommendations or statements of the commissioner as may accompany such report, shall be read at the first meeting of the board of directors, or corresponding body of the society, following the receipt thereof and, if directed so to do by the commissioner, shall also be read at the first meeting of the supreme legislative or governing body of the society following the receipt thereof. A copy of the report, recommendations, and statements of the commissioner shall be furnished by the society to each member of such board of directors or other governing body.

(d) The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the commissioner.



Section 27-34-40 - Examinations - Foreign and alien societies.

The commissioner, or any person whom he may appoint, may examine any foreign or alien society transacting, or applying for admission to transact, business in this state. He may employ assistants and he, or any person he may appoint, shall have free access to all books, papers, and documents that relate to the business of the society. He may, in his discretion, accept, in lieu of such examination, the examination of the insurance department of the state, territory, district, province, or country where such society is organized. The compensation and actual expenses of the examiners making any examination or general or special valuation shall be paid by the society examined or by the society whose certificate obligations have been valued, upon statements furnished by the commissioner.



Section 27-34-41 - Examinations - Publication of financial statement, report, or finding.

Pending, during or after an examination or investigation of a society, either domestic, foreign, or alien, the commissioner shall make public no financial statement, report, or finding nor shall he permit to become public any financial statement, report, or finding affecting the status, standing, or rights of any society until a copy thereof shall have been served upon the society at its principal office and the society shall have been afforded a reasonable opportunity to answer any such financial statement, report, or finding and to make such showing in connection therewith as it may desire.



Section 27-34-42 - Exemption from taxation.

Every society organized or licensed under this chapter is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal, and school tax other than taxes on real estate and office equipment.



Section 27-34-43 - Applicability of Chapters 7 and 8A.

Persons representing a fraternal benefit society in the solicitation of applications for insurance or annuities and the fraternal benefit society with respect thereto shall be subject to the provisions of Chapters 7 and 8A of this title.



Section 27-34-44 - Agents - Solicitation without license.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-34-45 - Misrepresentations.

No person shall cause or permit to be made, issued, or circulated in any form:

(1) Any misrepresentation or false or misleading statement concerning the terms, benefits, or advantages of any fraternal insurance contract now issued, or to be issued, in this state or the financial condition of any society;

(2) Any false or misleading estimate or statement concerning the dividends or shares of surplus paid, or to be paid, by any society on any insurance contract; or

(3) Any incomplete comparison of an insurance contract of one society with an insurance contract of another society or insurer for the purpose of inducing the lapse, forfeiture, or surrender of any insurance contract. A comparison of insurance contracts is incomplete:

a. If it does not compare in detail:

1. The gross rates and the gross rates less any dividend or other reduction allowed at the date of the comparison; and

2. Any increase in cash values and all the benefits provided by each contract for the possible duration thereof as determined by the life expectancy of the insured; or

b. If it omits from consideration:

1. Any benefit or value provided in the contract;

2. Any differences as to amount or period of rates; or

3. Any differences in limitations or conditions or provisions which directly or indirectly affect the benefits.

In any determination of the incompleteness or misleading character of any comparison or statement, it shall be presumed that the insured had no knowledge of any of the contents of the contract involved.

(4) Any person who violates any provision of this section or knowingly receives any compensation or commission by or in consequence of such violation shall, upon conviction, be punished by a fine not less than $100.00 nor more than $1,000.00 or by imprisonment in the county jail not less than 30 days nor more than 90 days, or by both fine and imprisonment, and shall, in addition, be liable for a civil penalty in the amount of three times the sum received by such violator as compensation or commission, which penalty an action may be maintained for and recovered by any person or society aggrieved for his, or its, own use and benefit in accordance with the provisions of civil practice.



Section 27-34-46 - Discrimination, inducements, and rebates.

(a) No society doing business in this state shall make or permit any unfair discrimination between insured members of the same class and equal expectation of life in the premiums charged for certificates of insurance in the dividends or other benefits payable thereon or in any other of the terms and conditions of the contracts it makes.

(b) No society, by itself, or any other party and no agent or solicitor, personally or by any other party shall offer, promise, allow, give, set off, or pay, directly or indirectly, any valuable consideration or inducement to or for insurance on any risk authorized to be taken by such society which is not specified in the certificate. No member shall receive or accept, directly or indirectly, any rebate of premium, or part thereof, or agent's or solicitor's commission thereon payable on any certificate or receive or accept any favor or advantage or share in the dividends or other benefits to accrue on, or any valuable consideration or inducement not specified in, the contract of insurance.



Section 27-34-47 - Service of process.

(a) Every society authorized to do business in this state shall appoint, in writing, the commissioner and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served and shall agree, in such writing, that any lawful process against it which is served on said attorney shall be of the same legal force and validity as if served upon the society and that the authority shall continue in force so long as any liability remains outstanding in this state. Copies of such appointment, certified by the commissioner, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

(b) Service shall only be made upon the commissioner or, if absent, upon the person in charge of his office. It shall be made in duplicate and shall constitute sufficient service upon the society. When legal process against a society is served upon the commissioner, he shall forthwith forward one of the duplicate copies by registered or certified mail, prepaid, directed to the secretary or corresponding officer. No such service shall require a society to file its answer, pleading, or defense in less than 30 days from the date of mailing the copy of the service to a society. Legal process shall not be served upon a society except in the manner provided in this section. At the time of serving any process upon the commissioner, the plaintiff or complainant in the action shall pay to the commissioner a fee of $2.00.



Section 27-34-48 - Consolidation or merger - Procedure.

(a) A domestic society may consolidate or merge with any other society by complying with the provisions of this section. It shall file with the commissioner:

(1) A certified copy of the written contract containing, in full, the terms and conditions of the consolidation or merger;

(2) A sworn statement by the president and secretary, or corresponding officers, of each society showing the financial condition thereof on a date fixed by the commissioner, but not earlier than December 31 next preceding the date of the contract;

(3) A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme legislative or governing body of each society; and

(4) Evidence that at least 60 days prior to the action of the supreme legislative or governing body of each society, the text of the contract has been furnished to all members of each society, either by mail or by publication in full in the official organ of each society.

(b) The affidavit of any officer of the society, or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees.

(c) If the commission finds that the contract is in conformity with the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, he shall approve the contract and issue his certificate to such effect. Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state. In such event, the consolidation or merger shall not become effective unless, and until, it has been approved as provided by the laws of such state and a certificate of such approval filed with the commissioner or, if the laws of such state contain no such provision, then the consolidation or merger shall not become effective unless, and until, it has been approved by the insurance supervisory official of such state and a certificate of such approval filed with the commissioner.



Section 27-34-49 - Consolidation or merger - Effect.

Upon the consolidation or merger effective as provided in Section 27-34-48, all the rights, franchises, and interests of the consolidated or merged societies in, and to, every species of property, real, personal, or mixed, and things in action thereunto belonging shall be vested in the society resulting from, or remaining after, the consolidation or merger without any other instrument; except, that conveyances of real property may be evidenced by proper deeds, and the title to any real estate, or interest therein, vested under the laws of this state in any of the societies consolidated or merged shall not revert, or be in any way impaired, by reason of the consolidation or merger, but shall vest absolutely in the society resulting from, or remaining after, such consolidation or merger.



Section 27-34-50 - Actions to enjoin or in quo warranto; liquidation; receivership.

(a) When the commissioner upon investigation finds that a domestic society:

(1) Has exceeded its powers; or

(2) Has failed to comply with any provision of this chapter; or

(3) Is not fulfilling its contracts in good faith; or

(4) Has a membership of less than 400 after an existence of one year or more; or

(5) Is conducting business fraudulently or in a manner hazardous to its members, creditors, the public or the business, he shall notify the society of his findings, state in writing the reasons for his dissatisfaction and require the society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of shall have been corrected or why an action in quo warranto should not be commenced against the society.

(b) If on such date the society does not present good and sufficient reasons why it should not be so enjoined or why such action should not be commenced, the commissioner may present the facts relating thereto to the Attorney General who shall, if he deems the circumstances warrant, commence an action to enjoin the society from transacting business or in quo warranto. The court shall thereupon notify the officers of the society of a hearing. If after a full hearing it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order.

(c) No society so enjoined shall have the authority to do business until:

(1) The commissioner finds that the violation complained of has been corrected;

(2) The costs of such action have been paid by the society if the court finds that the society was in default as charged;

(3) The court has dissolved its injunction; and

(4) The commissioner has reinstated the society's license.

(d) If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money, and other assets of the society and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled thereto.

(e) No action under this section shall be recognized in any court of this state unless brought by the Attorney General upon request of the commissioner. Whenever a receiver is to be appointed for a domestic society, the court shall appoint the commissioner as such receiver.

(f) The provisions of this section relating to hearing by the commissioner, action by the Attorney General at the request of the commissioner, hearing by the court, injunction and receivership shall be applicable to a society which voluntarily determines to discontinue business.



Section 27-34-51 - Applications for injunctions.

No application or petition for injunction against any domestic, foreign, or alien society, or branch thereof, shall be recognized in any court of this state unless made by the Attorney General upon request of the commissioner.



Section 27-34-52 - Review of decisions and findings of commissioner.

All decisions and findings of the commissioner made under the provisions of this chapter shall be subject to review by the court in accordance with the provisions of Section 27-2-32.



Section 27-34-53 - False statements.

Any person who willfully makes a false statement of any material fact or thing in a sworn statement as to the death or disability of a certificate holder in any fraternal benefit society, for the purpose of procuring payment of a benefit named in the certificate of such holder, and any person who willfully makes any false statement in any verified report or declaration under oath required or authorized by law as to fraternal benefit societies shall be guilty of perjury and shall be proceeded against and punished as provided by the statutes of this state in relation to the crime of perjury.



Section 27-34-54 - Applicability of other provisions.

In addition to the provisions heretofore contained or referred to in this chapter, other chapters and provisions of this title shall apply to fraternal benefit societies, to the extent applicable and not in conflict with the express provisions of this chapter, and the reasonable implications thereof, as follows:

(1) Chapter 1.

(2) Chapter 2.

(3) The following sections of Chapter 3:

a. Section 27-3-4.

b. Section 27-3-5.

(4) The following sections of Chapter 10:

a. Section 27-10-1.

b. Section 27-10-2.

c. Section 27-10-3.

(5) Chapter 12.

(6) Section 27-15-29.

(7) The following sections of Chapter 27:

a. Section 27-27-26.

b. Section 27-27-27.

c. Section 27-27-29.

d. Section 27-27-50.

(8) Chapter 32.

(9) Chapter 29.






Chapter 35 - CONVERSION OF FRATERNAL BENEFIT SOCIETIES.

Section 27-35-1 - Conversion into stock or mutual life insurance company - Authority; how effected.

Any fraternal benefit society organized under the laws of this state may convert itself into a stock life insurance company or a mutual life insurance company, which may be a continuation of such society under an amended charter, if such society is then incorporated, or a new corporation formed for such purpose if such society is then unincorporated. In either event, the conversion of such society into a stock life insurance company or a mutual life insurance company shall be effected as provided in this chapter.



Section 27-35-2 - Conversion into stock or mutual life insurance company - Plan of conversion; approval or disapproval thereof.

(a) The proposed plan for the conversion of the society into a stock or mutual life insurer shall be prepared in writing, setting forth in full the terms and conditions thereof. After approval of the plan by the society's board of directors, the society shall file the plan of conversion with the commissioner.

(b) If, upon examination thereof, the commissioner is of the opinion that the plan is complete, is in compliance with the law, is fair and equitable to the certificate holders and interests of the society and that no reasonable objection thereto exists, he shall approve the plan; if he finds otherwise, the commissioner shall disapprove the plan. If not disapproved and written notice thereof given the society within 30 days after the date of filing with the commissioner, the plan shall be deemed to have been approved as of the expiration of such 30 days' period. In any such notice of disapproval, the commissioner shall state the reasons for disapproval.

(c) No society shall effectuate any plan of conversion which has been disapproved by the commissioner.



Section 27-35-3 - Conversion into stock or mutual life insurance company - Notice to subordinate lodges or branches.

After the plan of conversion has been approved by the commissioner, the society shall mail notice by registered or certified mail to all of its subordinate lodges or branches, by whatever name called, stating that a proposal will be made at a meeting of the supreme governing or legislative body of the society, to be held at least 90 days after the mailing of the notice, to convert the society into a stock or mutual life insurer and enclosing a copy of the proposed plan of conversion.



Section 27-35-4 - Conversion into stock or mutual life insurance company - Ratification or amendment of articles of incorporation - Generally.

Pursuant to the notice provided for in Section 27-35-3, the supreme governing or legislative body shall adopt a resolution authorizing the conversion of the society into a stock or mutual insurer, as the case may be, and shall ratify articles of incorporation, if the society is then unincorporated, or amend the society's articles of incorporation if it is then incorporated, to comply with the requirements of this title.



Section 27-35-5 - Conversion into stock or mutual life insurance company - Ratification or amendment of articles of incorporation - Filing.

(a) The articles of incorporation so adopted or as so amended, as the case may be, shall be filed with the probate judge as required of domestic insurers under this title; except, that no bond or solicitation permit shall be required.

(b) At the time of filing of articles of incorporation or amended articles of incorporation with the commissioner, the society shall likewise file a report of the meeting of its supreme governing or legislative body referred to in Sections 27-35-3 and 27-35-4, certified by the presiding officer thereof under the corporate seal, if the society has a corporate seal.



Section 27-35-6 - Conversion into stock or mutual life insurance company - Certificates of incorporation and authority.

The society shall have corporate existence as a domestic stock or mutual life insurer upon issuance of the certificate of incorporation by the commissioner or approval of the amended articles of incorporation, as the case may be; but it shall not transact business as an insurer until all its authorized capital stock, if a stock insurer, has been subscribed and paid in full and it has otherwise qualified for, and received from the commissioner, a certificate of authority as provided in this title for legal reserve insurers.



Section 27-35-7 - Conversion into stock or mutual life insurance company - Provisions for certificate holders to subscribe to stock.

If the fraternal benefit society is to be converted into a stock life insurer, the plan of conversion shall make reasonable provisions under which each adult certificate holder of the society shall have the preemptive right to subscribe to and purchase that proportion of the total authorized capital which the amount of his insurance bears to the society's total insurance in force at a date to be specified in such plan; except, that if more than 75 percent of the society's adult certificate holders are residents of this state, such preemptive right may, in the commissioner's discretion, under the plan be limited to such residents.



Section 27-35-8 - Conversion into stock or mutual life insurance company - Completion; effect.

(a) When a fraternal benefit society has complied with the provisions of this chapter and with the laws of this state relating to domestic stock life insurers or domestic mutual life insurers, as the case may be, and has received from the commissioner a certificate of authority to transact business in this state, its reorganization and conversion into such stock insurer or mutual insurer shall be complete.

(b) The reorganized and converted corporation shall be deemed in law to be a continuation of the fraternal benefit society, whether the reorganization and conversion shall have been accomplished by the formation of a new corporation or by the amendment of the certificate of incorporation of the former society; and such reorganized and converted corporation shall succeed to, and become invested with, all and singular, the rights, privileges, franchises, and all property, real, personal, or mixed, and all debts due on any account and all other things in action theretofore belonging to such fraternal benefit society; and all property, rights, privileges, franchises, and all and every other interest shall thereafter be as effectually the property of such reorganized and converted corporation as they were of the former fraternal benefit society; and the title to any real estate, by deed or otherwise vested in such former fraternal benefit society, shall vest in such reorganized and converted corporation and shall not in any way be impaired by reason of the conversion.



Section 27-35-9 - Conversion into stock or mutual life insurance company - Preservation of debts, liabilities, and duties.

Rights of creditors and all liens upon the property of the former fraternal benefit society shall be preserved unimpaired after the society's conversion, and the former fraternal benefit society shall be deemed to continue in existence in order to preserve the same; and all debts, liabilities, and duties of the former fraternal benefit society shall thenceforth attach to the reorganized and converted corporation and may be enforced against it to the same extent as if said debts, duties, and liabilities had been incurred or contracted by it.



Section 27-35-10 - Conversion into stock or mutual life insurance company - Obligation to holders of policies or certificates; pending actions.

(a) The reorganized and converted corporation shall be obligated to carry out and perform all of the obligations of every kind and character owing by the former fraternal benefit society to the holders of its policies or beneficial certificates, and the same may be enforced against it to the same extent as if the policies and beneficial certificates had been issued by it after such conversion.

(b) Any pending actions wherein the former fraternal benefit society was a party shall be unaffected by the conversion thereof and shall be prosecuted by or against such reorganized and converted corporation the same as if the conversion had not taken place.



Section 27-35-11 - Conversion into stock or mutual life insurance company - Separate record of premiums; exemption from premium taxes.

The insurer, after conversion from a fraternal benefit society, shall maintain separate records of premiums received by it on account of policies and certificates originally issued while a fraternal benefit society and continuing in force without material change as to form or basis of premium. All such premiums shall be exempt from premium taxes to the same extent, if any, as to which exempted if currently received by a domestic fraternal benefit society.






Chapter 36 - LIABILITIES.

Section 27-36-1 - Liabilities generally.

In any determination of the financial condition of an insurer, capital stock and liabilities to be charged against its assets shall include:

(1) The amount of its capital stock outstanding, if any;

(2) The amount, estimated consistent with the provisions of this title, necessary to pay all of its unpaid losses and claims incurred on or prior to the date of statement, whether reported or unreported, together with the expenses of adjustment or settlement thereof;

(3) With reference to life and disability insurance and annuity contracts:

a. The amount of reserves on life insurance policies and annuity contracts in force, valued according to the tables of mortality, rates of interest, and methods adopted pursuant to this title which are applicable thereto;

b. Reserves for disability benefits, for both active and disabled lives;

c. Reserves for accidental death benefits; and

d. Any additional reserves which may be required by the commissioner consistent with practice as last formulated or approved by the National Association of Insurance Commissioners, or its successor organization, on account of such insurance;

(4) With reference to insurance other than specified in subdivision (3) of this section, and other than title insurance, the amount of reserves equal to the unearned portions of the gross premiums charged on policies in force, computed in accordance with this chapter;

(5) Taxes, expenses and other obligations due or accrued at the date of the statement; and

(6) In the case of life insurers, a securities valuation reserve calculated in accordance with the rules of the commissioner, which rules shall not be inconsistent with the rules and regulations promulgated by the National Association of Insurance Commissioners or its successor organization.



Section 27-36-2 - Unearned premium reserve - Title insurance.

(a) In addition to an adequate reserve as to outstanding losses as required under Section 27-36-1, a title insurer shall maintain an unearned premium reserve of not less than an amount computed as follows:

(1) Ten percent of the total amount of the risk premiums written in the calendar year for title insurance contracts shall be assigned originally to the reserve; and

(2) During each of the 20 years next following the year in which the title insurance contract was issued, the reserve applicable to the contract shall be reduced by five percent of the original amount of such reserve.

(b) The insurer may credit upon the reserve provided for by this section the amount of its deposit made under Section 27-3-13.

(c) Title insurance risk premium shall not include charges for abstracting, record searching, certificates as to the record title, escrow and closing services, and other related services which may be offered or furnished, or the costs and expenses of examination of titles.



Section 27-36-3 - Unearned premium reserve - Property, general casualty and surety insurance.

(a) As to insurance against loss or damage to property, except as provided in Section 27-36-4, and as to all general casualty insurance and surety insurance, every insurer shall maintain an unearned premium reserve on all policies in force.

(b) The commissioner may require that such reserves shall be equal to the unearned portions of the gross premiums in force after deducting applicable reinsurance in solvent insurers as computed on each respective risk from the policy's date of issue. If the commissioner does not so require, the portions of the gross premium in force, less applicable reinsurance in solvent insurers, to be held as an unearned premium reserve, shall be computed according to the following table:

(c) In lieu of computation according to the table in subsection (b) of this section, the insurer, at its option, may compute all of such reserves on a monthly or more frequent pro rata basis.

(d) After adopting a method for computing such reserve, an insurer shall not change methods without approval of the insurance supervisory official of its state of domicile.

(e) This section does not apply to title insurance.



Section 27-36-3.1 - Unearned premium reserve - Bail bond surety insurers.

In lieu of the unearned premium reserve required in Section 27-36-3, the Commissioner of Insurance may require any surety insurer or limited insurer to set up and maintain a reserve on all bail bonds or other single-premium bonds without a definite expiration date, furnished in judicial proceedings, equal to the lesser of 35 percent of the bail premiums in force or seven dollars ($7) per one thousand dollars ($1,000) of bail liability. This reserve shall be reported as a liability in financial statements required to be filed with the commissioner. Each insurer shall file a supplementary schedule showing bail premiums in force and bail liability and the associated special reserve for bail and judicial bonds with financial statements required by Section 27-3-26. Bail premiums in force do not include amounts retained by licensed bail bond agents or licensed managing general agents, but may not be less than 6.5 percent of the total consideration received for all bail bonds in force.



Section 27-36-4 - Unearned premium reserve - Marine and transportation insurance.

As to marine and transportation insurance, the entire amount of premiums on trip risks not terminated shall be deemed unearned, and the commissioner may require the insurer to carry a reserve equal to 100 percent of premiums on trip risks written during the month ended as of the date of statement.



Section 27-36-5 - Active life reserve for disability insurance.

For all disability insurance policies, the insurer shall maintain an active life reserve which shall place a sound value on its liabilities under such policies and be not less than the reserve according to appropriate standards set forth in regulations issued by the commissioner and, in no event, less in the aggregate than the pro rata gross unearned premiums for such policies.



Section 27-36-6 - Increase of inadequate loss reserves.

If loss experience shows that an insurer's loss reserves, however computed or estimated, are inadequate, the commissioner shall require the insurer to maintain loss reserves in such increased amount as is needed to make them adequate.



Section 27-36-7 - Standard Valuation Law.

Repealed by Act 2016-411, §3, effective January 1, 2017.






Chapter 36A - STANDARD VALUATION LAW.

Section 27-36A-1 - (Effective January 1, 2017) Short title.

This chapter shall be known as the Standard Valuation Law.



Section 27-36A-2 - (Effective January 1, 2017) Definitions.

For purposes of this chapter, the following definitions shall apply on or after the operative date of the valuation manual as defined by Section 27-36A-15:

(1) ACCIDENT AND HEALTH INSURANCE. Contracts that incorporate morbidity risk and provide protection against economic loss resulting from accident, sickness, or medical conditions and as may be specified in the valuation manual.

(2) APPOINTED ACTUARY. A qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required in subsection (b) of Section 27-36A-4.

(3) COMPANY. An entity, which (i) has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and has at least one such policy in force or on claim or (ii) has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in any state and is required to hold a certificate of authority to write life insurance, accident and health insurance, or deposit-type contracts in this state.

(4) DEPOSIT-TYPE CONTRACT. A contract that does not incorporate mortality or morbidity risks and as may be specified in the valuation manual.

(5) LIFE INSURANCE. Contracts that incorporate mortality risk, including annuity and pure endowment contracts, and as may be specified in the valuation manual.

(6) NAIC. The National Association of Insurance Commissioners.

(7) POLICYHOLDER BEHAVIOR. Any action a policyholder, contract holder, or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to this section including, but not limited to, lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization, or benefit elections prescribed by the policy or contract but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract.

(8) PRINCIPLE-BASED VALUATION. A reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is required to comply with Section 27-36A-16 as specified in the valuation manual.

(9) QUALIFIED ACTUARY. An individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements and who meets the requirements specified in the valuation manual.

(10) TAIL RISK. A risk that occurs either where the frequency of low probability events is higher than expected under a normal probability distribution or where there are observed events of very significant size or magnitude.

(11) VALUATION MANUAL. The manual of valuation instructions adopted by the NAIC as specified in this chapter or as subsequently amended.



Section 27-36A-3 - (Effective January 1, 2017) Reserve valuation.

(a) Policies and contracts issued prior to the operative date of the valuation manual.

(1) The commissioner shall annually value, or cause to be valued, the reserve liabilities, hereinafter called reserves, for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state issued on or after January 1, 1972, and prior to the operative date of the valuation manual. In calculating reserves, the commissioner may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves required of any foreign or alien insurer, the commissioner may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when valuation complies with the minimum standard provided in this chapter.

(2) The provisions set forth in Sections 27-36A-5, 27-36A-6, 27-36A-7, 27-36A-8, 27-36A-9, 27-36A-10, 27-36A-11, 27-36A-12, 27-36A-13, and 27-36A-14 shall apply to all policies and contracts, as appropriate, subject to this chapter issued on or after January 1, 1972, and prior to the operative date of the valuation manual and the provisions set forth in Sections 27-36A-15 and 27-36A-16 shall not apply to any such policies and contracts.

(3) The minimum standard for the valuation of policies and contracts issued prior to January 1, 1972, shall be that provided by the laws in effect immediately prior to that date.

(b) Policies and contracts issued on or after the operative date of the valuation manual as defined by Section 27-36A-15.

(1) The commissioner shall annually value, or cause to be valued, the reserve liabilities, hereinafter called reserves, for all outstanding life insurance contracts, annuity and pure endowment contracts, accident and health contracts, and deposit-type contracts of every company issued on or after the operative date of the valuation manual. In lieu of the valuation of the reserves required of a foreign or alien company, the commissioner may accept a valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when the valuation complies with the minimum standard provided in this chapter.

(2) The provisions set forth in Sections 27-36A-15 and 27-36A-16 shall apply to all policies and contracts issued on or after the operative date of the valuation manual.



Section 27-36A-4 - (Effective January 1, 2017) Actuarial opinion of reserves.

(a) Actuarial opinion prior to the operative date of the valuation manual as defined by Section 27-36A-15.

(1) GENERAL. Every life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The commissioner, by regulation, shall define the specifics of this opinion and add any other items deemed to be necessary to its scope.

(2) ACTUARIAL ANALYSIS OF RESERVES AND ASSETS SUPPORTING RESERVES.

a. Every life insurance company, except as exempted pursuant to regulation, shall also annually include in the opinion required by subdivision (1) an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including, but not limited to, the benefits under and expenses associated with the policies and contracts.

b. The commissioner may provide by regulation for a transition period for establishing higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this section.

(3) REQUIREMENT FOR OPINION UNDER SUBDIVISION (2). Each opinion required by subdivision (2) shall be governed by the following provisions:

a. A memorandum, in form and substance acceptable to the commissioner as specified by regulation, shall be prepared to support each actuarial opinion.

b. If the company fails to provide a supporting memorandum at the request of the commissioner within a period specified by regulation, or the commissioner determines that the supporting memorandum provided by the company fails to meet the standards prescribed by the regulation or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and the actuary shall prepare the supporting memorandum as is required by the commissioner.

(4) REQUIREMENT FOR ALL OPINIONS SUBJECT TO SUBSECTION (a). Every opinion subject to subsection (a) shall be governed by the following provisions:

a. The opinion shall be submitted with the annual statement reflecting the valuation of the reserve liabilities for each year ending on or after December 31, 1996.

b. The opinion shall apply to all business in force including individual and group health insurance plans. The form and substance shall comply with regulation of the commissioner.

c. The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on any additional standards as the commissioner may by regulation prescribe.

d. In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

e. For the purposes of this section, qualified actuary means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in the regulation.

f. Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the company and the commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

g. Disciplinary action by the commissioner against the company or the qualified actuary shall be defined by regulation of the commissioner.

h. Except as provided in paragraphs l., m., and n., documents, materials, or other information in the possession or control of the Department of Insurance that are a memorandum in support of the opinion, and any other material included by the company to the commissioner in connection with the memorandum, shall be confidential by law and privileged, shall not be subject to any open records, freedom of information, sunshine or other public record disclosure laws, and shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private or civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties.

i. Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to paragraph h.

j. In order to assist in the performance of the commissioner's duties, the commissioner:

1. May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to paragraph h. with other state, federal, and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information.

2. May receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

3. May enter into agreements governing sharing and use of information consistent with this paragraph and paragraphs h. and i.

k. No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in paragraph j.

l. A memorandum in support of the opinion, and any other material provided by the company to the commissioner in connection with the memorandum, may be subject to subpoena for the purpose of defending an action seeking damages from the actuary submitting the memorandum by reason of an action required by this section or by regulations promulgated hereunder.

m. The memorandum or other material may otherwise be released by the commissioner: (i) with the written consent of the company, or (ii) to the American Academy of Actuaries upon request, stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material.

n. Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before any governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum shall be no longer confidential.

(b) Actuarial opinion of reserves after the operative date of the valuation manual as defined by Section 27-36A-15.

(1) GENERAL. Every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and subject to regulation by the commissioner shall annually submit the opinion of the qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The valuation manual will prescribe the specifics of this opinion including any items deemed to be necessary to its scope.

(2) ACTUARIAL ANALYSIS OF RESERVES AND ASSETS SUPPORTING RESERVES. Every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and subject to regulation by the commissioner, except as exempted in the valuation manual, shall also annually include in the opinion required by subdivision (1) an opinion of the same actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified in the valuation manual, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including, but not limited to, the benefits under and expenses associated with the policies and contracts.

(3) REQUIREMENTS FOR OPINIONS SUBJECT TO SUBDIVISION (2). Each opinion required by subdivision (2) shall be governed by the following provisions:

a. A memorandum, in form and substance as specified in the valuation manual, and acceptable to the commissioner, shall be prepared to support each actuarial opinion.

b. If the company fails to provide a supporting memorandum at the request of the commissioner within a period specified in the valuation manual or the commissioner determines that the supporting memorandum provided by the company fails to meet the standards prescribed by the valuation manual or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the commissioner.

(4) REQUIREMENT FOR ALL OPINIONS SUBJECT TO SUBSECTION (b). Every opinion subject to subsection (b) shall be governed by the following provisions:

a. The opinion shall be in form and substance as specified in the valuation manual and acceptable to the commissioner.

b. The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after the operative date of the valuation manual as defined in Section 27-36A-15.

c. The opinion shall apply to all policies and contracts subject to subdivision (2), plus other actuarial liabilities as may be specified in the valuation manual.

d. The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board or its successor, and on such additional standards as may be prescribed in the valuation manual.

e. In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

f. Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the company and the commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

g. Disciplinary action by the commissioner against the company or the qualified actuary shall be defined in regulations by the commissioner.



Section 27-36A-5 - (Effective January 1, 2017) Computation of minimum standard.

(a) Except as provided in Sections 27-36A-6, 27-36A-7 and 27-36A-14, the minimum standard for the valuation of all the policies and contracts issued prior to May 28, 1996, shall be that provided by the laws in effect immediately prior to May 28, 1996.

(b) Except as otherwise provided in Sections 27-36A-6, 27-36A-7, and 27-36A-14, the minimum standard for the valuation of all policies and contracts issued on or after May 28, 1996, shall be the commissioners reserve valuation method defined in Sections 27-36A-8, 27-36A-9, 27-36A-12, and 27-36A-14, three and one-half percent interest, or, in the case of life insurance policies and contracts, other than annuity and pure endowment contracts, issued on or after August 23, 1976, four percent interest for the policies issued prior to July 30, 1979, and five and one-half percent interest for single premium life insurance policies and four and one-half percent interest for all other policies issued on or after July 30, 1979, and the following tables:

(1) For ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in the policies: The Commissioners 1958 Standard Ordinary Mortality Table for the policies issued on or after the operative date of Section 27-15-76 and prior to the operative date of Section 27-15-78, provided that for any category of policies issued on female risks, all modified net premiums and present values referred to in this section may be calculated according to an age not more than six years younger than the actual age of the insured; and for policies issued on or after the operative date of Section 27-15-78, any of the following:

a. The Commissioners 1980 Standard Ordinary Mortality Table.

b. At the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with 10-year select mortality factors.

c. Any ordinary mortality table, adopted after 1980 by the NAIC, that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for the policies.

(2) For industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in the policies: The Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table adopted after 1980 by the NAIC that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for the policies.

(3) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in the policies: The 1937 Standard Annuity Mortality Table or, at the option of the company, the Annuity Mortality Table For 1949, Ultimate, or any modification of either of these tables approved by the commissioner.

(4) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in the policies: The Group Annuity Mortality Table For 1951, any modification of the table approved by the commissioner or, at the option of the company, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

(5) For total and permanent disability benefits in, or supplementary to, ordinary policies or contracts: For policies or contracts issued on or after January 1, 1972, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates adopted after 1980 by the NAIC that are approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for the policies; for policies or contracts issued prior to January 1, 1972, either of the tables or, at the option of the company, the Class (3) Disability Table (1926). Any table shall, for active lives, be combined with a mortality table permitted for calculating the reserve for life insurance policies.

(6) For accidental death benefits in or supplementary to policies issued on or after January 1, 1972: The 1959 Accidental Death Benefits Table or any accidental death benefits table adopted after 1980 by the NAIC that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for the policies; for policies issued prior to January 1, 1972, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(7) For group life insurance, life insurance issued on the substandard basis, and other special benefits: The tables as may be approved by the commissioner.



Section 27-36A-6 - (Effective January 1, 2017) Computation of minimum standard for annuities.

(a) Except as provided in Section 27-36A-7, the minimum standard of valuation for individual and group annuity and pure endowment contracts issued on or after May 28, 1996, shall be the commissioners reserve valuation methods defined in Sections 27-36A-8 and 27-36A-9 and the following tables and interest rates:

(1) For individual annuity and pure endowment contracts issued prior to July 30, 1979, excluding any disability and accidental death benefits in the contracts: The 1971 Individual Annuity Mortality Table, or any modification of this table approved by the commissioner, and six percent interest for single premium immediate annuity contracts and four percent interest for all other individual annuity and pure endowment contracts.

(2) For individual single premium immediate annuity contracts issued on or after July 30, 1979, excluding any disability and accidental death benefits in the contracts: The 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted after 1980 by the NAIC that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the commissioner, and seven and one-half percent interest.

(3) For individual annuity and pure endowment contracts issued on or after July 30, 1979, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in the contracts: The 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted after 1980 by the NAIC that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the commissioner, and five and one-half percent interest for single premium deferred annuity and pure endowment contracts and four and one-half percent interest for all other individual annuity and pure endowment contracts.

(4) For annuities and pure endowments purchased prior to July 30, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under the contracts: The 1971 Group Annuity Mortality Table or any modification of this table approved by the commissioner, and six percent interest.

(5) For annuities and pure endowments purchased on or after July 30, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under the contracts: The 1971 Group Annuity Mortality Table or any group annuity mortality table adopted after 1980 by the NAIC that is approved by regulation promulgated by the commissioner for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of these tables approved by the commissioner, and seven and one-half percent interest.

(b) After August 23, 1976, any company may file with the commissioner a written notice of its election to comply with this section after a specified date but before January 1, 1980, which shall be the operative date of this section for that company. If a company makes no election, the operative date of this section for that company shall be January 1, 1980.



Section 27-36A-7 - (Effective January 1, 2017) Computation of minimum standard by calendar year of issue.

(a) The interest rates used in determining the minimum standard for the valuation of the following shall be the calendar year statutory valuation interest rates as defined in this section:

(1) Life insurance policies issued in a particular calendar year, on or after the operative date of Section 27-15-78.

(2) Individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1982.

(3) Annuities and pure endowments purchased in a particular calendar year on or after January 1, 1982, under group annuity and pure endowment contracts.

(4) The net increase, if any, in a particular calendar year after January 1, 1982, in amounts held under guaranteed interest contracts.

(b) Calendar year statutory valuation interest rates.

(1) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearest one-quarter of one percent (1/4 of 1%):

a. For life insurance:

I = .03 + W (R1 – .03) + W/2 (R2 – .09)

b. For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options:

I = .03 + W (R – .03)

where R1 is the lesser of R and .09, R2 is the greater of R and .09, R is the reference interest rate defined in this section, and W is the weighting factor defined in this section.

c. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in paragraph b., the formula for life insurance stated in paragraph a. shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of 10 years and the formula for single premium immediate annuities stated in paragraph b. shall apply to annuities and guaranteed interest contracts with guarantee duration of 10 years or less.

d. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in paragraph b. shall apply.

e. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in paragraph b. shall apply.

(2) However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for the life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980, using the reference interest rate defined for 1979, and shall be determined for each subsequent calendar year regardless of when Section 27-15-78 becomes operative.

(c) Weighting factors.

(1) The weighting factors referred to in the formulas stated in subsection (b) are given in the following tables:

a.1. Weighting Factors for Life Insurance:

2. For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy.

b. Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options: .80

c. Weighting factors for other annuities and for guaranteed interest contracts, except as stated in paragraph b., shall be as specified in subparagraphs 1., 2., and 3., according to the rules and definitions in subparagraphs 4., 5., and 6.:

1. For annuities and guaranteed interest contracts valued on an issue year basis:

2. For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in paragraph 1. increased by:

3. For annuities and guaranteed interest contracts valued on an issue year basis, other than those with no cash settlement options, which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than 12 months beyond the valuation date, the factors shown in subparagraph 1. or derived in subparagraph 2. increased by:

4. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

5. Plan type as used in the above tables is defined as follows:

Plan Type A: At any time policyholder may withdraw funds only (i) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the company, or (ii) without the adjustment but in installments over five years or more, or (iii) as an immediate life annuity, or (iv) no withdrawal permitted.

Plan Type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only (i) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the company, or (ii) without the adjustment but in installments over five years or more or (iii) no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without the adjustment in a single sum or installments over less than five years.

Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either (i) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the company or (ii) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

6. A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this section, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(d) Reference interest rate. The reference interest rate referred to in subsection (b) shall be defined as follows:

(1) For life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.

(2) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.

(3) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subdivision (2), with guarantee duration in excess of 10 years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.

(4) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subdivision (2), with guarantee duration of 10 years or less, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.

(5) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.

(6) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in subdivision (2), the average over a period of 12 months, ending on June 30 of the calendar year of the change in fund, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc.

(e) Alternative method for determining reference interest rates. In the event that the monthly average of the composite yield on seasoned corporate bonds is no longer published by Moody's Investors Service, Inc., or in the event that the NAIC determines that the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, adopted by the NAIC and approved by regulation promulgated by the commissioner, may be substituted.



Section 27-36A-8 - (Effective January 1, 2017) Reserve valuation method - Life insurance and endowment benefits.

(a) Except as otherwise provided in Sections 27-36A-9, 27-36A-12, and 27-36A-14, reserves according to the commissioners reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of the future guaranteed benefits provided for by the policies over the then present value of any future modified net premiums therefor. The modified net premiums for a policy shall be the uniform percentage of the respective contract premiums for the benefits, excluding extra premiums on a substandard policy, that the present value, at the date of issue of the policy, of all modified net premiums shall be equal to the sum of the then present value of the benefits provided for by the policy and the excess of subdivision (1) over subdivision (2) as follows:

(1) A net level annual premium equal to the present value, at the date of issue, of the benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one percent per annum payable on the first and each subsequent anniversary of the policy on which a premium falls due; however, the net level annual premium shall not exceed the net level annual premium on the 19-year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of the policy.

(2) A net one-year term premium for the benefits provided for in the first policy year.

(b) For a life insurance policy issued on or after January 1, 1985, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than the excess premium, the reserve according to the commissioner's reserve valuation method on the policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than the excess premium shall, except as otherwise provided in Section 27-36A-12, be the greater of the reserve as of the policy anniversary calculated as described in subsection (a) and the reserve as of the policy anniversary calculated as described in subsection (a), but with (i) the value defined in subdivision (1) of subsection (a) being reduced by 15 percent of the amount of excess first year premium, (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, (iii) the policy being assumed to mature on the date as an endowment, and (iv) the cash surrender value provided on the date being considered as an endowment benefit. In making the above comparison, the mortality and interest bases stated in Sections 27-36A-5 and 27-36A-7 shall be used.

(c) Reserves according to the commissioners reserve valuation method shall be calculated by a method consistent with the principles of subsections (a) and (b) for all of the following:

(1) Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums.

(2) Group annuity and pure endowment contracts purchased under a retirement plan or a plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended.

(3) Disability and accidental death benefits in all policies and contracts.

(4) All other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts.



Section 27-36A-9 - (Effective January 1, 2017) Reserve valuation method - Annuity and pure endowment benefits.

(a) This section shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended.

(b) Reserves according to the commissioner's annuity reserves method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in the contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by the contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of the contract, that become payable prior to the end of the respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in the contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of the contracts to determine nonforfeiture values.



Section 27-36A-10 - (Effective January 1, 2017) Minimum reserves.

(a) In no event shall a company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after January 1, 1972, be less than the aggregate reserves calculated in accordance with the methods set forth in Sections 27-36A-8, 27-36A-9, 27-36A-12, and 27-36A-13 and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for the policies.

(b) In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by Section 27-36A-4.



Section 27-36A-11 - (Effective January 1, 2017) Optional reserve calculation.

(a) Reserves for policies and contracts issued prior to January 1, 1972, may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for all policies and contracts than the minimum reserves required by the laws in effect immediately prior to that date.

(b) Reserves for any category of policies, contracts, or benefits issued on or after January 1, 1972, may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for the category than those calculated according to the minimum standard provided in this chapter, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for therein.

(c) A company which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in this chapter, with the approval of the commissioner, may adopt any lower standard of valuation, but not lower than the minimum provided in this chapter; provided that, for the purposes of this section, the holding of additional reserves previously determined by the qualified actuary to be necessary to render the opinion required by Section 27-36A-4 shall not be deemed to be the adoption of a higher standard of valuation.



Section 27-36A-12 - (Effective January 1, 2017) Reserve calculation - Valuation net premium exceeding the gross premium charged.

(a) If in any contract year the gross premium charged by a company on a policy or contract issued on or after January 1, 1972, is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon, but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for the policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for the policy or contract, or the reserve calculated by the method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this section are those standards stated in Sections 27-36A-5 and 27-36A-7.

(b) For a life insurance policy issued on or after January 1, 1985, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess, and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than excess premium, the provisions of subsection (a) shall be applied as if the method actually used in calculating the reserve for the policy were the method described in Section 27-36A-8, but ignoring subsection (b) of Section 27-36A-8. The minimum reserve at each policy anniversary of the policy shall be the greater of the minimum reserve calculated in accordance with Section 27-36A-8, including subsection (b) of Section 27-36A-8, and the minimum reserve calculated in accordance with this section.



Section 27-36A-13 - (Effective January 1, 2017) Reserve calculation - Indeterminate premium plans.

In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of a nature that the minimum reserves cannot be determined by the methods described in Sections 27-36A-8, 27-36A-9, and 27-36A-12, the reserves which are held under any plan shall comply with both of the following:

(1) Be appropriate in relation to the benefits and the pattern of premiums for that plan.

(2) Be computed by a method which is consistent with the principles of this standard valuation law, as determined by regulations promulgated by the commissioner.



Section 27-36A-14 - (Effective January 1, 2017) Minimum standard for accident and health insurance contracts.

(a) For accident and health insurance contracts issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under subsection (b) of Section 27-36A-3.

(b) For disability, accident and sickness, and accident and health insurance contracts issued on or after January 1, 1972, and prior to the operative date of the valuation manual, the minimum standard of valuation is the standard adopted by the commissioner by regulation.



Section 27-36A-15 - (Effective January 1, 2017) Valuation manual for policies issued on or after the operative date of the valuation manual.

(a) For policies issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under subsection (b) of Section 27-36A-3, except as provided under subsection (e) or (g) of this section, Section 27-36A-19, or Section 27-36A-20.

(b) The operative date of the valuation manual is January 1 of the first calendar year following the first July 1 as of which all of the following have occurred:

(1) The valuation manual has been adopted by the NAIC by an affirmative vote of at least 42 members, or three-fourths of the members voting, whichever is greater.

(2) The Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by states representing greater than 75 percent of the direct premiums written as reported in the following annual statements submitted for 2008: Life, accident and health annual statements; health annual statements; or fraternal annual statements.

(3) The Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least 42 of the following 55 jurisdictions: The 50 states of the United States, American Samoa, the American Virgin Islands, the District of Columbia, Guam, and Puerto Rico.

(c) Unless a change in the valuation manual specifies a later effective date, changes to the valuation manual shall be effective on January 1 following the date when both of the following have occurred:

(1) The change to the valuation manual has been adopted by the NAIC by an affirmative vote representing both of the following:

a. At least three-fourths of the members of the NAIC voting, but not less than a majority of the total membership.

b. Members of the NAIC representing jurisdictions totaling greater than 75 percent of the direct premiums written as reported in the following annual statements most recently available prior to the vote in paragraph a.: Life, accident, and health annual statements; health annual statements; or fraternal annual statements.

(2) The change to the valuation manual becomes effective pursuant to a regulation adopted by the commissioner.

(d) The valuation manual must specify all of the following:

(1) Minimum valuation standards for and definitions of the policies or contracts subject to subsection (b) of Section 27-36A-3. The minimum valuation standards shall be:

a. The commissioners reserve valuation method for life insurance contracts, other than annuity contracts, subject to subsection (b) of Section 27-36A-3.

b. The commissioners annuity reserve valuation method for annuity contracts subject to subsection (b) of Section 27-36A-3.

c. Minimum reserves for all other policies or contracts subject to subsection (b) of Section 27-36A-3.

(2) Which policies or contracts or types of policies or contracts that are subject to the requirements of a principle-based valuation in subsection (a) of Section 27-36A-16 and the minimum valuation standards consistent with those requirements.

(3) For policies and contracts subject to a principle-based valuation under Section 27-36A-16:

a. Requirements for the format of reports to the commissioner under subdivision (3) of subsection (b) of Section 27-36A-16 and which shall include information necessary to determine if the valuation is appropriate and in compliance with this chapter.

b. Assumptions shall be prescribed for risks over which the company does not have significant control or influence.

c. Procedures for corporate governance and oversight of the actuarial function, and a process for appropriate waiver or modification of such procedures.

(4) For policies not subject to a principle-based valuation under Section 27-36A-16 the minimum valuation standard shall either:

a. Be consistent with the minimum standard of valuation prior to the operative date of the valuation manual.

b. Develop reserves that quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring.

(5) Other requirements, including, but not limited to, those relating to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of company experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memorandums, transition rules, and internal controls.

(6) The data and form of the data required under Section 27-36A-17, with whom the data must be submitted, and may specify other requirements including data analyses and reporting of analyses.

(e) In the absence of a specific valuation requirement or if a specific valuation requirement in the valuation manual is not, in the opinion of the commissioner, in compliance with this section, then the company shall, with respect to such requirements, comply with minimum valuation standards prescribed by the commissioner by regulation.

(f) The commissioner may engage a qualified actuary, at the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company, or to review and opine on a company's compliance with any requirement set forth in this chapter. The commissioner may rely upon the opinion, regarding provisions contained within this chapter, of a qualified actuary engaged by the commissioner of another state, district, or territory of the United States. As used in this subsection, the term "engage" includes employment and contracting.

(g) The commissioner may require a company to change any assumption or method that in the opinion of the commissioner is necessary in order to comply with the requirements of the valuation manual or this chapter; and the company shall adjust the reserves as required by the commissioner. The commissioner may take other disciplinary action as permitted pursuant to this title.



Section 27-36A-16 - (Effective January 1, 2017) Requirements of a principle-based valuation.

(a) A company must establish reserves using a principle-based valuation that meets the following conditions for policies or contracts as specified in the valuation manual:

(1) Quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts. For polices or contracts with significant tail risk, reflects conditions appropriately adverse to quantify the tail risk.

(2) Incorporate assumptions, risk analysis methods and financial models, and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods.

(3) Incorporate assumptions that are derived in one of the following manners:

a. The assumption is prescribed in the valuation manual.

b. For assumptions that are not prescribed, the assumptions shall either:

1. Be established utilizing the company's available experience, to the extent it is relevant and statistically credible.

2. To the extent that company data is not available, relevant, or statistically credible, be established utilizing other relevant, statistically credible experience.

(4) Provide margins for uncertainty including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.

(b) A company using a principle-based valuation for one or more policies or contracts subject to this section as specified in the valuation manual shall:

(1) Establish procedures for corporate governance and oversight of the actuarial valuation function consistent with those described in the valuation manual.

(2) Provide to the commissioner and the board of directors an annual certification of the effectiveness of the internal controls with respect to the principle-based valuation. The controls shall be designed to assure that all material risks inherent in the liabilities and associated assets subject to such valuation are included in the valuation, and that valuations are made in accordance with the valuation manual. The certification shall be based on the controls in place as of the end of the preceding calendar year.

(3) Develop, and file with the commissioner upon request, a principle-based valuation report that complies with standards prescribed in the valuation manual.

(c) A principle-based valuation may include a prescribed formulaic reserve component.



Section 27-36A-17 - (Effective January 1, 2017) Experience reporting for policies in force on or after the operative date of the valuation manual.

A company shall submit mortality, morbidity, policyholder behavior, or expense experience and other data as prescribed in the valuation manual.



Section 27-36A-18 - (Effective January 1, 2017) Confidentiality.

(a) For purposes of this section, "confidential information" shall mean all of the following:

(1) A memorandum in support of an opinion submitted under Section 27-36A-4 and any other documents, materials, and other information, including, but not limited to, all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with such memorandum.

(2) All documents, materials, and other information, including, but not limited to, all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in the course of an examination made under subsection (f) of Section 27-36A-15; provided, however, that if an examination report or other material prepared in connection with an examination made under Chapter 2 is not held as private and confidential information under Section 27-2-24, an examination report or other material prepared in connection with an examination made under subsection (f) of Section 27-36A-15 shall not be "confidential information" to the same extent as if such examination report or other material had been prepared under Chapter 2.

(3) Any reports, documents, materials, and other information developed by a company in support of, or in connection with, an annual certification by the company under subdivision (2) of subsection (b) of Section 27-36A-16 evaluating the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials, and other information, including, but not limited to, all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with such reports, documents, materials, and other information.

(4) Any principle-based valuation report developed under subdivision (3) of subsection (b) of Section 27-36A-16 and any other documents, materials, and other information, including, but not limited to, all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with such report.

(5) Any documents, materials, data, and other information submitted by a company under Section 27-36A-17, collectively "experience data," and any other documents, materials, data, and other information, including, but not limited to, all working papers, and copies thereof, created or produced in connection with such experience data, in each case that includes any potentially company-identifying or personally identifiable information, that is provided to or obtained by the commissioner, together with any "experience data," the "experience materials," and any other documents, materials, data, and other information, including, but not limited to, all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with such experience materials.

(b) Privilege for, and confidentiality of, confidential information.

(1) Except as provided in this section, a company's confidential information is confidential by law and privileged, shall not be subject to any open records, freedom of information, sunshine or other public record disclosure laws, and shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the confidential information in the furtherance of any regulatory or legal action brought against the company as a part of the commissioner's official duties.

(2) Neither the commissioner nor any person who received confidential information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential information.

(3) In order to assist in the performance of the commissioner's duties, the commissioner may share confidential information (i) with other state, federal, and international regulatory agencies and with the NAIC and its affiliates and subsidiaries and (ii) in the case of confidential information specified in subdivisions (1) and (4) of subsection (a) of Section 27-36A-18 only, with the Actuarial Board for Counseling and Discipline or its successor upon request stating that the confidential information is required for the purpose of professional disciplinary proceedings and with state, federal, and international law enforcement officials; in the case of (i) and (ii), provided that the recipient agrees, and has the legal authority to agree, to maintain the confidentiality and privileged status of the documents, materials, data, and other information in the same manner and to the same extent as required for the commissioner.

(4) The commissioner may receive documents, materials, data, and other information, including otherwise confidential and privileged documents, materials, data, or information, from the NAIC and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions, and from the Actuarial Board for Counseling and Discipline or its successor and shall maintain as confidential and privileged any document, material, data, or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or other information.

(5) The commissioner may enter into agreements governing sharing and use of information consistent with this subsection.

(6) No waiver of any applicable privilege or claim of confidentiality in the confidential information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subdivision (3).

(7) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subsection shall be available and enforced in any proceeding in, and in any court of, this state.

(8) In this section, the terms "regulatory agency," "law enforcement agency," and the "NAIC" include, but are not limited to, their employees, agents, consultants, and contractors.

(c) Notwithstanding subsection (b), any confidential information specified in subdivisions (1) and (4) of subsection (a):

(1) May be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted under Section 27-36A-4 or principle-based valuation report developed under subdivision (3) of subsection (b) of Section 27-36A-16 by reason of an action required by this chapter or by regulations promulgated hereunder.

(2) May otherwise be released by the commissioner with the written consent of the company.

(3) Once any portion of a memorandum in support of an opinion submitted under Section 27-36A-4 or a principle-based valuation report developed under subdivision (3) of subsection (b) of Section 27-36A-16 is expressly cited by the company in its marketing or is publicly volunteered to or before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of such memorandum or report shall no longer be confidential.



Section 27-36A-19 - (Effective January 1, 2017) Single state exemption.

(a) The commissioner may exempt specific product forms or product lines of a domestic company that is licensed and doing business only in the State of Alabama from the requirements of Section 27-36A-15 provided:

(1) The commissioner has issued an exemption in writing to the company and has not subsequently revoked the exemption in writing.

(2) The company computes reserves using assumptions and methods used prior to the operative date of the valuation manual in addition to any requirements established by the commissioner and promulgated by regulation.

(b) For any company granted an exemption under this section, Sections 27-36A-4(a), 27-36A-5, 27-36A-6, 27-36A-7, 27-36A-8, 27-36A-9, 27-36A-10, 27-36A-11, 27-36A-12, 27-36A-13, and 27-36A-14 shall be applicable. With respect to any company applying this exemption, any reference to Section 27-36A-15 found in Sections 27-36A-4(b), 27-36A-5, 27-36A-6, 27-36A-7, 27-36A-8, 27-36A-9, 27-36A-10, 27-36A-11, 27-36A-12, 27-36A-13, and 27-36A-14 shall not be applicable.



Section 27-36A-20 - (Effective January 1, 2017) Small company alternative valuation.

(a) A company calculating reserves under this section shall calculate reserves for ordinary life insurance, accident and health insurance contracts, credit life contracts, group life contracts, annuities, or deposit-type contracts in this state as if the policies were issued before the operative date of the valuation manual. For such policies issued after the operative date of the valuation manual, any mortality and interest rates defined by the valuation manual for net premium reserves shall be used. A company calculating reserves under this section shall comply with Section 27-36A-4(a) instead of Section 27-36A-4(b) and meet all of the following conditions:

(1) The company has less than three hundred million dollars ($300,000,000) of ordinary life premium.

(2) If the company is a member of a group of life insurers, the group has combined ordinary life premium of less than six hundred million dollars ($600,000,000).

(3) The company reported total adjusted capital of at least 450 percent of authorized control level risk capital in the risk-based capital report for the prior calendar year.

(4) The appointed actuary has provided an unqualified opinion on the reserves in accordance with Section 27-36A-4 for the prior calendar year.

(5) The company has provided a certification by a qualified actuary that any universal life policy with a secondary guarantee issued after the operative date of the valuation manual meets the definition of a non-material secondary guarantee universal life product as defined in the valuation manual.

(b) For purposes of subdivisions (1) and (2) of subsection (a), ordinary life premium is measured as direct premium plus reinsurance assumed from an unaffiliated company, as reported in the prior calendar year annual statement.

(c) An Alabama-domiciled company intending to calculate reserves as described in this section must file a statement with the commissioner prior to July 1 of each year certifying that these conditions are met for the current calendar year based on premiums and other values from the prior financial statements. The commissioner may reject the statement prior to September 1 if the commissioner specifically identifies risk in the affected policies that requires a principle-based valuation and require the company to comply with the valuation manual requirements.

(d) A company that reports reserves using the alternative valuation shall also be exempt from the principle-based reserves corporate governance requirements, certification of effectiveness of principle-based reserves internal controls, and a principle-based reserves valuation report.






Chapter 37 - ASSETS.

Section 27-37-1 - Assets - Generally.

In any determination of the financial condition of an insurer, there shall be allowed as assets only such assets as are owned by the insurer and which consist of:

(1) Cash in the possession of the insurer or in transit under its control, and including the true balance of any deposit in a solvent bank or trust company;

(2) Investments, securities, properties, and loans acquired, or held, in accordance with this title and in connection therewith the following items:

a. Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest;

b. Declared and unpaid dividends on stock and shares, unless such amount has otherwise been allowed as an asset;

c. Interest due or accrued upon a collateral loan in an amount not to exceed one year's interest thereon;

d. Interest due or accrued on deposits in solvent banks and trust companies, and interest due or accrued on other assets, if such interest is in the judgment of the commissioner a collectible asset;

e. Interest due or accrued on a mortgage loan, in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal; but in no event shall interest accrued for a period in excess of 18 months be allowed as an asset;

f. Rent due or accrued on real property if such rent is not in arrears for more than three months and rent more than three months in arrears if the payment of such rent is adequately secured by property held in the name of the tenant and conveyed to the insurer as collateral; and

g. The unaccrued portion of taxes paid prior to the due date on real property;

(3) Premium notes, policy loans and other policy assets and liens on policies and certificates of life insurance and annuity contracts, and accrued interest thereon, in an amount not exceeding the legal reserve and other policy liabilities carried on each individual policy;

(4) The net amount of uncollected and deferred premiums and annuity considerations in the case of a life insurer;

(5) Premiums in the course of collection, other than for life insurance, not more than three months past due, less commissions payable thereon. The foregoing limitation shall not apply to premiums payable, directly or indirectly, by the United States government or by any of its instrumentalities;

(6) Installment premiums other than life insurance premiums to the extent of the unearned premium reserve carried on the policy to which premiums apply;

(7) Notes and like written obligations not past due taken for premiums, other than life insurance premiums, on policies permitted to be issued on such basis, to the extent of the unearned premium reserves carried thereon;

(8) The full amount of reinsurance recoverable by a ceding insurer from a solvent reinsurer and which reinsurance is authorized under Section 27-5-12;

(9) Amounts receivable by an assuming insurer representing funds withheld by a solvent ceding insurer under a reinsurance treaty;

(10) Deposits or equities recoverable from underwriting associations, syndicates and reinsurance funds or from any suspended banking institution, to the extent deemed by the commissioner available for the payment of losses and claims and at values to be determined by him;

(11) Electronic and mechanical machines constituting a data processing and accounting system if the cost of such system is at least $10,000.00, which costs shall be amortized in full over a period not to exceed 10 calendar years;

(12) All assets, whether or not consistent with the provisions of this section, as may be allowed pursuant to the annual statement form approved by the commissioner for the kinds of insurance to be reported upon therein; and

(13) Other assets, not inconsistent with the provisions of this section, deemed by the commissioner to be available for the payment of losses and claims, at values to be determined by him.



Section 27-37-2 - Assets - Exclusions.

In addition to assets impliedly excluded by the provisions of Section 27-37-1, the following expressly shall not be allowed as assets in any determination of the financial condition of an insurer:

(1) Good will, trade names, and other like intangible assets;

(2) Advances to officers, directors, and controlling stockholders, other than policy loans, unless the same are secured by collateral satisfactory to the commissioner, and advances to employees, agents, and other persons on personal security only;

(3) Stock of such insurer owned by it, or any equity therein, or loans secured thereby or any material proportionate interest in such stock acquired, or held, through the ownership by such insurer of an interest in another firm, corporation, or business unit;

(4) Furniture, fixtures, furnishings, safes, vehicles, libraries, stationery, literature, and supplies, except:

a. Such personal property as is required through foreclosure of chattel mortgages under loans insured or guaranteed under provisions of the National Housing Act or any act of Congress relating to veterans benefits;

b. Such as is reasonably necessary for the maintenance and operation of real estate held by it other than real estate for home office, branch office, and similar purposes; and

c. In the case of title insurers, abstract plant and equipment not to exceed 50 percent of the paid-in capital stock of such title insurer; and

(5) The amount, if any, by which the aggregate book value of investments as carried in the ledger assets of the insurer exceeds the aggregate value thereof, as determined under this title.



Section 27-37-3 - Assets and liabilities as deductions.

Assets may be allowed as deductions from corresponding liabilities, and liabilities may be charged as deductions from assets and deductions from assets may be charged as liabilities in accordance with the form of an annual statement applicable to the insurer as prescribed by the commissioner or otherwise in his discretion.



Section 27-37-4 - Disallowance of assets or credits for deception.

(a) The commissioner shall disallow as an asset or as a credit against liabilities any reinsurance found by him after a hearing thereon to have been arranged for on a temporary basis for the purpose principally of deception as to the ceding insurer's financial condition as at the date of any financial statement of the insurer. Reinsurance of any substantial part of the insurer's outstanding risks contracted for in fact within 90 days prior to the date of any such financial statement and cancelled in fact within 90 days after the date of such statement shall prima facie be deemed to have been arranged for the purpose of deception within the intent of this section.

(b) The commissioner shall disallow as an asset any deposit, funds, or other assets of the insurer found by him after a hearing thereon:

(1) Not to be in good faith the property of the insurer;

(2) Not freely subject to withdrawal or liquidation by the insurer at any time for the payment or discharge of claims or other obligations arising under its policies; and

(3) To be resulting from arrangements made principally for the purpose of deception as to the insurer's financial condition as at the date of any financial statement of the insurer.

(c) No such disallowance of assets or credits shall be valid unless made by the commissioner after a hearing of which notice was given the insurer within six months after the date the financial statement of the insurer as to which such deception is claimed was filed with the commissioner.

(d) The commissioner may suspend or revoke the certificate of authority of any insurer which has knowingly been a party to any such deception or attempt thereat.



Section 27-37-5 - Valuation - Bonds and other evidences of debt.

(a) All bonds or other evidences of debt having a fixed term and rate of interest held by an insurer shall, if amply secured and not in default as to principal or interest, be valued as follows:

(1) If purchased at par, at the par value;

(2) If purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made or, in lieu of such method, according to such accepted method of valuation as is approved by the commissioner;

(3) Purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase, plus actual brokerage, transfer, postage, or express charges paid in the acquisition of such securities; and

(4) Unless otherwise provided by valuation established or approved by the commissioner, no such security shall be carried at above the call price for the entire issue during any period within which the security may be so called.

(b) The commissioner shall have full discretion in determining the method of calculating values according to the rules set forth in this section, but no such method or valuation shall be inconsistent with any applicable valuation or method currently accepted and in use among insurers in general.



Section 27-37-6 - Valuation - Other securities; preferred or guaranteed stocks or shares.

(a) Securities, other than those referred to in Section 27-37-5, held by an insurer shall be valued, in the discretion of the commissioner, at their market value, or at their appraised value or at prices determined by him as representing their fair market value.

(b) Preferred or guaranteed stocks or shares, while paying full dividends, may be carried at a fixed value in lieu of market value, at the discretion of the commissioner and in accordance with such method of valuation as he may approve.

(c) No valuation under this section shall be inconsistent with any applicable valuation or method currently accepted and in use among insurers in general.



Section 27-37-7 - Valuation - Real property and personal property acquired pursuant to chattel mortgages.

(a) Real property acquired pursuant to a mortgage loan or contract for sale, in the absence of a recent appraisal deemed by the commissioner to be reliable, shall not be valued at an amount greater than the unpaid principal of the defaulted loan or contract at the date of such acquisition, together with any taxes and expenses paid or incurred in connection with such acquisition, and the cost of improvements thereafter made by the insurer and any amounts thereafter paid by the insurer on assessments levied for improvements in connection with the property.

(b) Other real property held by an insurer shall not be valued at an amount in excess of fair value as determined by recent appraisal. If valuation is based on an appraisal more than three years old, the commissioner may at his discretion call for and require a new appraisal in order to determine fair value.

(c) Personal property acquired pursuant to chattel mortgages shall not be valued at an amount greater than the unpaid balance of principal on the defaulted loan at the date of acquisition, together with taxes and expenses incurred in connection with such acquisition or the fair value of such property, whichever amount is the lesser.



Section 27-37-8 - Valuation - Funeral supplies and equipment.

Funeral supply inventories owned by the insurer shall be valued at an amount not exceeding cost to the insurer or market value, whichever is lower. Funeral equipment owned by the insurer shall be valued at an amount not in excess of cost to the insurer reduced by depreciation at the rate of not less than 18 percent per annum from date of acquisition of such equipment.



Section 27-37-9 - Valuation - Purchase money mortgages.

Purchase money mortgages on real property shall be valued in an amount not exceeding the acquisition cost of the real property covered thereby or the unpaid balance of the debt secured by such mortgage, whichever is less.






Chapter 38 - SEPARATE ACCOUNTS AND VARIABLE ANNUITIES.

Section 27-38-1 - Establishment of separate accounts by life insurers to provide for life insurance or annuities and benefits incidental thereto.

A life insurer organized under the laws of this state may, by or pursuant to a resolution of its board of directors, establish one or more separate accounts and may allocate thereto amounts, including without limitation proceeds applied under optional modes of settlement or under dividend options, to provide for life insurance or annuities, and benefits incidental thereto, payable in fixed or variable amounts or both, subject to the following:

(1) The income, gains, and losses, realized or unrealized, from assets allocated to a separate account shall be credited to, or charged against, the account, without regard to other income, gains, or losses of the insurer;

(2) Except as provided in this section, amounts allocated to any separate account, and accumulations thereon, may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurers; provided, however, that to the extent that the insurer's reserve liability with regard to:

(3) With respect to 75 percent of the market value of the total assets in a separate account, no insurer shall purchase or otherwise acquire the securities of any issuer, other than securities issued or guaranteed as to principal or interest by the United States, if immediately after such purchase or acquisition the market value of such investment, together with prior investments of such separate account in such security taken at market, would exceed 10 percent of the market value of the assets of said separate account; provided, however, that the commissioner may waive such limitation if, in his opinion, such waiver will not render the operation of such separate account hazardous to the public or the policyholders in this state;

(4) Unless otherwise approved by the commissioner, no insurer shall purchase or otherwise acquire for its separate accounts:

a. Any securities of any subsidiary of the insurer; or

b. More than 10 percent of the total issued and outstanding voting securities of any other single issuer; provided, however, that the foregoing shall not apply with respect to securities held in separate accounts, the voting rights in which are exercisable only in accordance with instructions from persons having interests in such accounts;

(5) The limitations provided in subdivisions (3) and (4) of this section shall not apply to the investment with respect to a separate account in the securities of an investment company registered under the Investment Company Act of 1940, provided that the investments of such investment company comply in substance with subdivisions (3) and (4) of this section.

(6) Unless otherwise approved by the commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation or, if there is no readily available market, then as provided under the terms of the contract, or the rules or other written agreement applicable to such separate account; provided, however, that, unless otherwise approved by the commissioner, the portion of the assets of such separate account equal to the insurer's reserve liability with regard to the guaranteed benefits and funds referred to in paragraphs (2)a. and (2)b. of this section, if any, shall be valued in accordance with the rules otherwise applicable to the insurer's assets;

(7) Amounts allocated to a separate account in the exercise of the power granted by this section shall be owned by the insurer, and the insurer shall not be, nor hold itself out to be, a trustee with respect to such amounts. That portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to such account shall not be chargeable with liabilities arising out of any other business the insurer may conduct;

(8) To the extent such insurer deems it necessary to comply with any applicable federal or state laws, such insurer, with respect to any separate account, including, without limitation, any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of such account, including, without limitation, special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with such insurer, to manage the business of such account; and

(9) No sale, exchange, or other transfer of assets may be made by an insurer between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made and unless such transfer, whether into or from a separate account, is made:



Section 27-38-2 - Variable contracts - Statement of procedures for determining benefits; death benefit provision.

(a) Any variable contract providing benefits payable in variable amounts delivered, or issued for delivery, in this state shall contain a statement of the essential features of the procedures to be followed by the insurer in determining the dollar amount of such variable benefits. Any such contract, including a group contract, and any certificate in evidence of variable benefits issued thereunder shall state that such dollar amount will vary to reflect investment experience and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.

(b) Variable annuity contracts delivered, or issued for delivery, in this state may include as an incidental benefit provision for payment on death during the deferred period of an amount not in excess of the greater of the sum of the premiums or stipulated payments paid under the contract or the value of the contract at time of death. Any such provision shall not be deemed to be life insurance and therefore shall not be subject to the provisions of this title governing life insurance contracts. A provision for any other benefit on death during the deferred period shall be subject to this title.



Section 27-38-3 - Variable contracts - Licensing of insurer.

(a) No insurer shall deliver, or issue for delivery, within this state variable contracts unless it is licensed to do a life insurance or annuity business in this state and the commissioner is satisfied that its condition or method of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this state. In this connection, the commissioner shall consider among other things:

(1) The history and financial condition of the insurer;

(2) The character, responsibility, and fitness of the officers and directors of the insurer; and

(3) The law and regulation under which the insurer is authorized in the state of domicile to issue variable contracts.

(b) If the company is a subsidiary of an admitted life insurer or affiliated with such insurer through common management or ownership, it may be deemed to have met the provisions of the section if either it or the parent or affiliated company meets the requirements of this section.



Section 27-38-4 - Variable contracts - Rules and regulations.

Notwithstanding any other provision of law, the commissioner shall have sole authority to regulate the issuance and sale of variable contracts and the licensing of persons selling such contracts and to issue reasonable rules and regulations as may be appropriate to carry out the purposes and provisions of this chapter.



Section 27-38-5 - Reserve liability for variable contracts.

The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.



Section 27-38-6 - Applicability of title.

Except for Sections 27-15-16, 27-15-17, 27-15-22, 27-15-23, and 27-15-28.1 of this title, in the case of a variable annuity contract, and Sections 27-15-2, 27-15-3, 27-15-8.1, 27-15-9, 27-15-10, 27-15-11, and 27-15-28 of this title, in the case of a variable life insurance policy, and except as otherwise provided in this chapter, all pertinent provisions of this title shall apply to separate accounts and contracts relating thereto. Any individual variable life insurance contract, delivered or issued for delivery in this state shall contain grace, reinstatement and nonforfeiture provisions appropriate to such a contract.






Chapter 39 - AUTOMOBILE CLUBS AND ASSOCIATIONS.

Section 27-39-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AUTOMOBILE CLUB OR ASSOCIATION. A legal entity which, in consideration of dues, assessments, or periodic payments of money, promises its members or subscribers to assist them in matters relating to the ownership, operation, use, or maintenance of a motor vehicle; provided, however, that the definition of automobile clubs shall not include persons or associations or corporations which are organized and operated solely for the purpose of conducting, sponsoring, or sanctioning motor vehicle races, exhibitions, or contests upon race tracks or upon race courses established and marked as such for the duration of such particular event.

(2) COMMISSIONER. The Commissioner of Insurance of the State of Alabama.



Section 27-39-2 - Applicability of chapter.

This chapter shall be deemed and held exclusive authority for the organization and operation of automobile clubs and associations within this state, and such clubs and associations shall not be subject to any other laws respecting insurance companies of any class, kind, or character except as to the conduct of hearings by the commissioner and appeals therefrom; provided, however, that this chapter shall not affect the validity of any membership certificate of any automobile club or association issued and outstanding prior to January 1, 1972. Notwithstanding the aforementioned, nothing in this chapter shall be construed as authority for a licensed automobile club or association to provide or furnish insurance coverage unless such clubs shall have complied with all the laws and regulations required of insurance companies authorized to do business in this state.



Section 27-39-3 - Incorporation and license requirements.

No automobile club or association shall do, or offer to do, business in the state unless the same shall be organized as a domestic or foreign corporation and shall be licensed by the commissioner.



Section 27-39-4 - Clubs and associations to be under authority, etc., of commissioner.

All automobile clubs and associations now organized and/or operating in the State of Alabama and all automobile clubs and associations hereafter organized and/or operating in the State of Alabama shall be under the authority, supervision, and control of the commissioner.



Section 27-39-5 - Powers of commissioner.

(a) The commissioner shall have full and complete authority to grant certificates of authorization to automobile clubs and associations, to revoke such certificates, and to prescribe such rules and regulations as are reasonably necessary for the conduct of the business of such clubs and associations within the state and for carrying out the objects and purposes of this chapter. In determining if a certificate of authorization shall be issued, the commissioner shall take into consideration, along with all other factors, the name of the automobile club or association; and, if such name, emblem, or trademark is distinctive and not likely to mislead the public as to the nature or identity of the corporation using it or interfere with the transactions of any other automobile club already doing business in the state, it shall be entitled to be approved.

(b) The commissioner shall also have the authority to conduct hearings as provided under this title.



Section 27-39-6 - Application for certificate of authority; annual license fee; issuance of license.

(a) Within 30 days after January 1, 1972, every automobile club or association organized and/or operating in the State of Alabama shall file with the commissioner an application for a certificate of authority to continue said operations within the state, and every automobile club or association desiring to commence operations within the state shall, prior to the commencement of said operation, file application with and receive a certificate of authority from the commissioner. No certificate of authority shall be issued until the automobile club or association has paid to the commissioner $250.00 as an annual license fee, which fee shall not be returnable. Licenses shall be issued for the period beginning January 1 of each year and shall expire on the following December 31. The commissioner shall deposit all fees collected in the State Treasury to the credit of the General Fund.

(b) The following documents and information shall be filed with the application of all such clubs and associations:

(1) The sum of $25,000.00 in cash or securities, as approved by the commissioner and deposited in trust with the State Treasurer or, in lieu thereof, a surety bond payable to the commissioner in the amount of $25,000.00 of a surety company authorized to do business in this state, conditioned upon the full compliance with this chapter and the faithful performance of the obligations of such club or association to its members. The bonds shall be approved by the commissioner and shall not be cancelled without 30 days' notice to the commissioner. If such bond is filed, any person defrauded or injured by any wrongful act, misrepresentation, or failure on the part of a motor club with respect to selling or rendering of any service may maintain an action on such bond in his own name. Upon receipt of notice of the intended dissolution of such automobile club or association and upon receipt of notice of evidence satisfactory to the commissioner that all obligations of the club or association to its members and creditors have been satisfied, the State Treasurer, upon written authorization from the commissioner, shall refund said money or securities and the obligations of said bond shall terminate;

(2) Appointment of an agent for service of process who shall be a resident of the State of Alabama or, in lieu thereof, the commissioner; and

(3) A copy of the proposed form of membership application, membership certificate, bylaws, contracts for service, and any other material, including advertising matter, requested by the commissioner.

(c) If the commissioner shall be satisfied that the applicant is competent and trustworthy and possesses the professional ability to perform the services and that he meets all the requirements of this chapter, he shall issue to the applicant a certificate of authority to conduct the business of such automobile club or association within this state.



Section 27-39-7 - Licensing of producers.

Persons representing any automobile club or association in soliciting automobile club or association memberships and the automobile club or association with respect thereto shall be subject to the provisions of Chapters 7 and 8A of this title, except that automobile club or association producers shall be exempt from the 40-hour prelicensing course and written examination requirements of Chapter 7 and the continuing education requirements of Chapter 8A of this title.



Section 27-39-8 - Penalty for violation of chapter.

It shall be unlawful for any person, firm, association, copartnership, corporation, company, or other organization to organize, operate, or in any way solicit members for an automobile club or association or to offer any of the motor club services as defined in Section 27-39-1 except in the manner provided in this chapter and under the rules and regulations promulgated by the commissioner. Any person, firm, association, copartnership, corporation, company, or other organization violating the provisions of this chapter shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding $500.00, or be imprisoned not exceeding six months or punished by both fine and imprisonment, in the discretion of the court.






Chapter 40 - INSURANCE PREMIUM FINANCE COMPANIES.

Section 27-40-1 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the following meanings:

(1) INSURANCE PREMIUM FINANCE COMPANY. A person engaged in the business of entering into premium finance agreements.

(2) PREMIUM FINANCE AGREEMENT. An agreement by which an insured or prospective insured promises to pay to a premium finance company the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent or broker in payment of premiums on an insurance contract together with a service charge, as authorized and limited by this chapter, and charges for wind mitigation construction financing, as approved by the commissioner.

(3) LICENSEE. A premium finance company holding a license issued under this chapter.

(4) PERSON. An individual, partnership, association, business corporation, nonprofit corporation, common law trust, joint-stock company, or any other group of individuals however organized.

(5) INSURANCE CONTRACT. The policy or contract of insurance which is the subject of premium financing under this chapter.

(6) WIND MITIGATION CONSTRUCTION FINANCING. A construction loan agreement between the homeowner/policyholder under the policy or contract of homeowner insurance that is the subject of premium financing under this chapter, and an authorized lender for the purpose of wind mitigation upgrades to the insured home.



Section 27-40-2 - Exemptions from chapter.

The provisions of this chapter shall not apply with respect to any of the following:

(1) Any insurance company licensed to do business in this state.

(2) Any banking or other financial institution regulated by the state, or savings and loan association, or credit union authorized to do business in this state, or any national banking institution or federal savings and loan association incorporated under the laws of the United States and located within this state.

(3) A charge for insurance in connection with an installment sale of a motor vehicle or boat or mobile home.

(4) The financing of insurance premiums in this state in accordance with the provisions of this title relating to rates of insurance.

(5) Any insurance agent or agency licensed in Alabama that charges a collection fee on unpaid balances for insurance premiums under Section 27-12-17 or under the Alabama Consumer Credit Act.



Section 27-40-3 - Licenses - Required; fees; information to be furnished commissioner.

(a) No person shall engage in the business of financing insurance premiums in this state without first having obtained a license as a premium finance company from the commissioner. Any person who shall engage in the business of financing insurance premiums in this state without first having obtained a license as provided herein shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $1,000.00 or by imprisonment for not more than one year, or both.

(b) The annual license fee shall be $200.00; provided, that an insurance agency which finances its own business of less than $150,000.00 in premiums annually shall pay a fee of $50.00. The fee for said license shall be paid into the Insurance Department Examination Revolving Fund and the same is hereby appropriated for that use.

(c) The person to whom the license or the renewal thereof may be issued shall file sworn answers subject to the penalties of perjury to such interrogatories as the commissioner may require. The commissioner shall have authority at any time to require the applicant fully to disclose the identity of all stockholders, partners, officers, and employees and he may in his discretion refuse to issue or renew a license in the name of any firm, partnership, or corporation if he is not satisfied that any officer, employee, stockholder, or partner thereof who may materially influence the applicant's conduct meets the standards of this section.



Section 27-40-4 - Licenses - Investigation and qualifications of applicant; issuance.

(a) Upon the filing of an application and the payment of the license fee the commissioner shall make an investigation of each applicant and shall issue a license if the applicant is qualified in accordance with this section. If the commissioner does not so find, he shall, within 30 days after he has received such application, at the request of the applicant, give the applicant a full hearing.

(b) The commissioner shall issue or renew a license as may be applied for when he is satisfied that the person to be licensed:

(1) Is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for;

(2) Has a good business reputation and has had experience, training, or education, so as to be qualified in the business for which the license is applied for; and

(3) If a corporation, is a corporation incorporated under the laws of this state or a foreign corporation authorized to transact business in this state.



Section 27-40-5 - Licenses - Suspension or revocation.

(a) The commissioner may revoke or suspend the license of any premium finance company when, and if, after complaint and investigation, it appears to the commissioner that:

(1) Any license issued to such company was obtained by fraud;

(2) There were any misrepresentations in the application for the license;

(3) The holder of such license has otherwise shown himself untrustworthy or incompetent to act as a premium finance company;

(4) Such company has violated any of the provisions of this chapter; or

(5) No license shall issue or remain in force if any principal of the licensee has been convicted of a crime involving moral turpitude.

(b) Before the commissioner shall revoke, suspend, or refuse to renew the license of any premium finance company, the aggrieved person shall be entitled to a hearing in accord with administrative procedures in effect in this state or if no such administrative procedures are set out, then in the same manner as provided in Section 27-2-28 et seq. In lieu of revoking or suspending the license for any of the causes enumerated in this section, after hearing as herein provided, the commissioner may subject such company to a penalty of not more than $200.00 for each offense but not more than a maximum of $5,000.00 in the event multiple violations occurred, when in his judgment he finds that the public interest would not be harmed by the continued operation of such company. The amount of any such penalty shall be paid by such company to the commissioner.

(c) If the commissioner refuses to issue to any person a license as a premium finance company, or he revokes, suspends, or refuses to renew the license of any premium finance company or he imposes a penalty on such company, after a hearing as provided under subsection (b), the applicant or licensee may appeal from such refusal to issue a license or from such adjudication in accordance with Section 27-2-32 et seq.



Section 27-40-6 - Books and records.

(a) Every licensee shall maintain records of its premium finance transactions and the said records shall be open to examination and investigation by the commissioner. The commissioner may at any time require any licensee to bring such records as he may direct to the commissioner's office for examination.

(b) Every licensee shall preserve its records of such premium finance transactions including cards used in a card system, if any, for at least three years after making the final entry in respect to any premium finance agreement. The preservation of records in photographic form shall constitute compliance with this requirement.



Section 27-40-7 - Promulgation and enforcement of rules and regulations.

The commissioner shall have authority to make and enforce such reasonable rules and regulations as may be necessary in making effective the provisions of this chapter, but such rules and regulations shall not be contrary to nor inconsistent with the provisions of this chapter.



Section 27-40-8 - Contents and style of premium finance agreement.

(a) The contents and style of the premium finance agreement shall be as follows:

(1) It shall be dated, signed by the insured or an authorized representative and the printed portion thereof shall be in at least eight-point type.

(2) It shall contain the name and place of business of the insurance agent negotiating the related insurance contract, the name and residence, or place of business, of the insured as specified by the insured, the name and place of business of the premium finance company to which payments are to be made, a description of the insurance contracts or wind mitigation construction financing involved, and the amount of the premium or other charges therefor.

(3) It shall set forth the following items where applicable:

a. The total amount of the premiums and other approved charges.

b. The amount of the down payment.

c. The principal balance, that being the difference between items a. and b.

d. The amount of the service charge.

e. The balance payable by the insured, that being the sum of items c. and d.

f. The number of installments required, the amount of each installment expressed in dollars, and the due date or period thereof.

g. The annual percentage rate (APR) charged.

(b) The items set out need not be stated in the sequence or order in which they appear, and additional items may be included to explain the computations made in determining the amount to be paid by the insured.



Section 27-40-9 - Service charges; prepayment of obligation.

(a) For the purpose of this section, "consumer insurance premium finance agreement" means an insurance premium finance agreement as defined in Section 27-40-1 wherein the insurance contracts which are the subject of the premium finance agreement are for personal, family, or household purposes or where the premiums for those agreements are two thousand dollars ($2,000) or less. For the purpose of this section, "commercial premium finance agreement" means any insurance premium finance agreement other than a consumer premium finance agreement.

(b) A premium finance company shall not charge, contract for, receive, or collect a service charge other than in accordance with the following provisions:

(1) The service charge is to be computed on the balance of the premium due, after subtracting the down payment made by the insured in accordance with the premium finance agreement, from the effective date of the insurance for which the premiums are being advanced, to and including the date when the final installment of the premium finance agreement is payable.

(2) The service charge per consumer insurance premium finance agreement shall be a maximum of nine dollars ($9) per one hundred dollars ($100) per annum plus an additional charge, which shall not exceed $15.00 per premium finance agreement, which additional charge need not be refunded.

(3) The service charge for a commercial insurance premium finance agreement shall be as agreed to by the parties to the agreement.

(c) Notwithstanding the provisions of any premium finance agreement, any insured may prepay the obligation in full at any time. In such event he shall receive a credit or refund under the rule of 78ths or the sum of the digits principle as follows: The amount of the refund or credit shall be as great a proportion of the finance charge originally contracted for as the sum of the periodic time balances of the debt scheduled to follow the date of prepayment bears to the sum of all the periodic time balances of the debt, both sums to be determined according to the scheduled payment originally contracted for. No refund of less than $1.00 need be made. If such prepayment is made by the debtor other than on a scheduled payment date, the nearest scheduled payment date shall be used in such computation. If, in addition to the service charge, an additional charge was imposed, such additional charge need not be refunded, nor taken into consideration in computing the credit refund.



Section 27-40-10 - Delinquency and cancellation charges.

A premium finance agreement may provide for the payment by the insured of the delinquency charge of $1.50 to a maximum of five percent of the delinquent installment which is in default for a period of five days or more. If the default results in the cancellation of any insurance contract listed in the agreement, the agreement may provide for the payment by the insured of a cancellation charge of $5.00 in the case of a consumer insurance premium finance agreement and $15.00 in the case of a commercial insurance premium finance agreement.



Section 27-40-11 - Procedure for cancellation of insurance contract upon default.

(a) When a premium finance agreement contains a power of attorney enabling the premium finance company to cancel any insurance contract or contracts listed in the agreement, the insurance contract or contracts shall not be cancelled by the premium finance company unless such cancellation is effectuated in accordance with this section.

(b) Not less than 10-day written notice shall be mailed to the insured, at his last known address as shown on the records of the premium finance company, of the intent of the premium finance company to cancel the insurance contract unless the default is cured within such 10-day period.

(c) After the notice in subsection (b) of this section has expired, the premium service company may thereafter request, in the name of the insured, cancellation of such insurance contract by mailing to the insurer a notice of cancellation, and the insurance contract shall be cancelled as if such notice of cancellation had been submitted by the insured himself, but without requiring the return of the insurance contract. The premium service company shall also mail a notice of cancellation to the insured at his last address as set forth in its records, and such mailing shall constitute sufficient proof of delivery.

(d) All statutory, regulatory, and contractual restrictions providing that the insurance contract may not be cancelled unless notice is given to a governmental agency, mortgagee, or other third party shall apply where cancellation is effected under the provisions of this section. The insurer shall give the prescribed notice in behalf of itself or the insured to any governmental agency, mortgagee, or other third party on or before the second business day after the day it receives the notice of cancellation from the premium finance company and shall determine the effective date of cancellation taking into consideration the number of days' notice to complete the cancellation.



Section 27-40-12 - Return of gross unearned premiums upon cancellation of contract.

(a) Whenever a financed insurance contract is cancelled, the insurer shall return whatever gross unearned premiums are due under the insurance contract to the premium finance company, either directly or via the agent or surplus lines broker placing the insurance, for the account of the insured or insureds as soon as reasonably possible, but in any event no later than 30 days after the effective date of cancellation.

(b) In the event that the crediting of return premiums to the account of the insured results in a surplus over the amount due from the insured, the premium finance company shall refund the excess to the insured or the agent or surplus lines broker, within 30 days after receipt by the premium finance company with the check or draft made payable to the agent or surplus lines broker and to the insured, provided that no refund shall be required if it amounts to less than one dollar ($1).



Section 27-40-13 - Filing of agreement.

No filing of the premium finance agreement shall be necessary to perfect the validity of such agreement as a secured transaction as against creditors, subsequent purchasers, pledges, encumbrances, successors, or assigns.



Section 27-40-14 - Exclusive jurisdiction of Department of Insurance.

When a premium finance company has complied with the licensing provisions of this chapter, it shall not be subject to any other licensing or regulatory agency of the State of Alabama other than the Department of Insurance.



Section 27-40-15 - Premium financed to be sent to insurance company, agent, or surplus lines broker; issuance of drafts, etc.; duties with respect to cancellation.

(a) The amount of premium financed, more specifically referred to as "the principal balance" in paragraph c. of subdivision (3) of subsection (a) of Section 27-40-8, shall be sent to the insurance company or companies, or the agent or surplus lines broker.

(b) All drafts, checks, or other orders of payment issued for premiums financed shall be issued by or on behalf of the premium finance company and shall be mailed, delivered, or otherwise transmitted directly to the insurance company or its agent, or surplus lines broker. Any check, draft, or other order or form of payment to any insurance agent, insurance broker, managing general agent, or other person, when issued shall be presumed to have been issued by the duly authorized agent of the premium finance company which provided the checks or drafts to the person issuing the same for the purpose of issuance of such instrument.

(c) Notwithstanding anything to the contrary in this section, the insurance company shall not be relieved of any of its duties or responsibilities with respect to the cancellation of any insurance contract which is subject to the premium finance agreement.



Section 27-40-16 - Payment of rebates or inducements prohibited; purchase of premium finance agreement.

No premium finance company and no employee of such a company shall pay, allow, or offer to pay or allow in any manner whatsoever to the insurance agent, insurance broker, or managing general agent, or any employee of any of the aforesaid, or to any other person, either as an inducement to the financing of any insurance contract with the premium finance company, or, after any such contract has been financed, any rebate whatsoever, either from the service charge for financing specified in the premium finance agreement or otherwise, or shall give or offer to give any valuable consideration or inducement of any kind directly, but a premium finance company may purchase or otherwise acquire a premium finance agreement, provided that it conforms to the provisions of this chapter, in all respects, from another premium finance company on such terms and conditions as may be mutually agreed upon.



Section 27-40-17 - Notification of existence of premium finance agreement.

Any premium finance company which enters into a premium finance agreement under this chapter shall notify the insurer whose premiums are being financed of the existence of the agreement within a reasonable period of time, not to exceed 30 days after the date the agreement is accepted by the premium finance company.



Section 27-40-18 - Delivery of copy of premium finance agreement to insured.

Prior to the due date of the first installment payable under a premium finance agreement, the premium finance company holding the agreement shall deliver to the insured, or mail to him or her at his or her address as shown in the agreement, a copy thereof.






Chapter 41 - INVESTMENTS OF LIFE, DISABILITY AND BURIAL INSURANCE COMPANIES.

Section 27-41-1 - Applicability of chapter.

Except as provided in Section 27-41-39, this chapter shall apply to all domestic insurers and health maintenance organizations.



Section 27-41-2 - Definitions.

As used in this chapter, the following terms shall have the respective meanings herein set forth, unless the context shall otherwise require:

(1) ALABAMA INSURANCE CODE. Title 27 of this code.

(2) INSURER. The term shall have the meaning ascribed in Section 27-1-2 and shall include health maintenance organizations.

(3) PERSON. The term shall have the meaning ascribed in Section 27-1-2.

(4) COMMISSIONER and DEPARTMENT. The terms, respectively, shall have the meanings ascribed in Section 27-1-2.

(5) INVESTMENT. Any asset owned by an insurer.

(6) ELIGIBLE INVESTMENT. Any investment permitted by Sections 27-41-7 to 27-41-35, inclusive, provided the investment meets all the other requirements of this chapter.

(7) DOMESTIC INSURER, FOREIGN INSURER, and ALIEN INSURER. The terms shall have the meanings ascribed in Section 27-1-2 and shall include health maintenance organizations.

(8) ADMITTED ASSET. Any asset of an insurer permitted by the Commissioner of Insurance to be taken into account in any determination of the financial condition of the insurer.



Section 27-41-3 - Investments which may be counted as admitted assets generally; investments and obligations for investments deemed eligible investments under chapter generally; filing with commissioner of certified statements as to investments or obligations for investments not deemed eligible under chapter; assets or funds to which investment limitations based upon amounts of insurers assets or particular funds relate.

(a) Only eligible investments may be counted as admitted assets.

(b) Every investment lawfully held by a life, disability, or burial insurer on January 1, 1978, and every investment which the life, disability, or burial insurer became obligated to make prior to January 1, 1978, which was a lawful investment for the insurer at the time made or at the time the insurer became obligated to make it shall be an eligible investment. Any particular investment held by an insurer on May 17, 1993, or any amendment thereto, which was a legal investment at the time it was made, and which the insurer was legally entitled to possess immediately prior to the effective date, shall be deemed to be an eligible investment; however, any investment made after May 17, 1993, shall be in compliance with the limitations and qualifications of this section.

(c) All life, disability, or burial insurers shall within 90 days after January 1, 1978, file with the commissioner a written statement certified by its treasurer or chief investment officer, listing in the manner as to readily identify the same, all the investments or obligations for investments not otherwise eligible under this chapter, identifying each nonconforming investment and stating the terms and conditions of acquisition or proposed acquisition thereof.

(d) All insurers, other than life, disability, or burial insurers, shall within 90 days after May 17, 1993, file with the commissioner a written statement certified by its treasurer or chief investment officer, listing in the manner as to readily identify the same, all the investments or obligations for investments not otherwise eligible under this chapter, identifying each nonconforming investment and stating the terms and conditions of acquisition or proposed acquisition thereof.

(e) Eligibility of an investment shall be determined as of the date of its making or acquisition, except as stated in subsection (b) of this section.

(f) Any investment limitation based upon the amount of the insurer's assets or particular funds shall relate to the value of the assets or funds as shown by the insurer's annual statement as of December 31 next preceding the date of the investment by the insurer or as shown by a current financial statement filed with and accepted as to content in writing by the commissioner.



Section 27-41-4 - General requirements as to eligibility of investments.

No investment (other than in common stocks allowed under Section 27-41-17, in insurance stocks allowed under Section 27-41-18, in loans or investments allowed under Section 27-41-35, in real property allowed under Section 27-41-34, or in funeral supply inventories and equipment allowed under Section 27-41-38) shall be an eligible investment unless it is interest-bearing or interest-accruing or dividend or income-paying, is not then in default, and the insurer is entitled to receive for its account and benefit the interest or income accruing thereon.

An investment may be eligible notwithstanding that part of the interest or income accruing thereon is paid by the insurer to a third party in consideration of services rendered by the third party with respect to the investment or that part of the interest or income accruing thereon is shared by the insurer with one or more joint venturers or others participating in the same investment.

Any investment authorized may be deposited in a clearing corporation as defined in Section 7-8-102(3) or in a federal reserve bank under book-entry system. When such securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other securities deposited in such clearing corporation by any person, regardless of the ownership of such securities, and securities of small denominations may be merged into one or more certificates of larger denominations. Title to such securities may be transferred by bookkeeping entry on the books of such clearing corporation or federal reserve bank without physical delivery or certificates representing such securities.



Section 27-41-5 - Authorization of investments by board of directors, etc.

An insurer shall not make any investment or loan exceeding 10 percent of the admitted assets of the insurer, other than loans on policies or annuity contracts, unless authorized, approved, or ratified by the board of directors of the insurer or by the committee or person as the board of directors shall expressly authorize. The action of the board of directors, the committee, or other persons so authorized shall be recorded and regular reports thereof shall be submitted to the board of directors. This requisite shall not apply to funeral supplies authorized for mutual aid associations under Section 27-41-38 which are purchased in the regular course of business under the general supervision of the association's board of directors.



Section 27-41-6 - Limitations upon investments generally.

(a) An insurer shall not have at any one time any single investment or combination of investments in or loans upon the security of the obligations, property, or securities of any one person aggregating in cost to the insurer in excess of the greater of 10 percent of such insurer's assets or the total of its capital and surplus, as shown in the latest annual report of the insurer filed pursuant to subsection (a) of Section 27-3-26 of the Alabama Insurance Code, less the minimum capital and surplus required of said insurer for authority to transact insurance by Sections 27-3-7 and 27-3-8 of the Alabama Insurance Code.

The restriction of this subsection shall not apply to evidences of indebtedness issued, assumed, or guaranteed by the United States of America or any department, agency, or instrumentality thereof or by any state of the United States.

(b) An insurer shall at all times invest and maintain invested funds in cash and assets allowed in the following sections of this chapter in an amount not less than the capital required of it to transact insurance by Section 27-3-7 of the Alabama Insurance Code:

(1) Section 27-41-7 (United States government obligations).

(2) Section 27-41-9 (state, county, municipal, and school obligations).

(3) Section 27-41-29 (mortgage loans).

(c) An insurer shall at all times invest and maintain invested funds in cash and the investments prescribed in this chapter in an amount not less than the amount of the reserves under its policies and annuity contracts in force.

(d) Limits as to investments shall apply as stated in specific sections relating to particular kinds of investments.



Section 27-41-7 - Particular investments - Bonds, notes, etc., of United States.

An insurer may invest in bonds, notes, warrants, debentures, and other evidences of indebtedness which are direct obligations of the United States of America for which the full faith and credit of the United States of America is pledged for the payment of principal and interest.



Section 27-41-8 - Particular investments - Loans guaranteed by United States.

An insurer may invest in loans guaranteed as to principal and interest by the United States of America or by any agency or instrumentality of the United States of America to the extent of such guaranty.



Section 27-41-9 - Particular investments - Bonds, etc., of states or counties, municipalities, school districts, etc., therein generally.

An insurer may invest in bonds or other evidences of indebtedness which are general obligations of or are adequately secured as to both principal and interest by irrevocable pledge of specific revenues by this state or any other state of the United States or any county, incorporated city or town, or duly organized school district or other civil division, governmental unit, or public instrumentality of any such state. Obligations payable solely out of special assessments on properties benefited by local improvements shall not be eligible under this section.



Section 27-41-10 - Particular investments - Bonds, etc., issued by states, counties, municipalities, etc., to provide funds for public projects, etc.

An insurer may invest in bonds and other evidences of indebtedness which are obligations of any state, county, city, town, village, municipality, district, or other political subdivision of any state or of any instrumentality or board thereof or of the United States of America issued to provide funds for public projects, or for refunding of bonds issued for such purposes, which are revenue producing and self-supporting if such obligations are secured by a lien on such revenues to pay principal and interest and the issuing body is required to charge adequate rates for the services so provided to pay all charges against the project, including principal and interest on all indebtedness outstanding against the project.



Section 27-41-11 - Particular investments - Bonds, etc., of local public housing authorities.

An insurer may invest in bonds, debentures, or other evidences of indebtedness of local public housing authorities existing under the laws of the United States or of any state if such obligations are:

(1) Secured by a pledge of annual contributions unconditionally payable under the annual contributions contract between the Department of Housing and Urban Development and the local agencies issuing the bonds;

(2) Unconditionally guaranteed by the state, municipality, or political subdivision creating the authority, if the tax supported obligations of such state, municipality, or political subdivision so guaranteeing would be eligible for investment under this chapter; or

(3) Secured by payments to be made sufficient to pay principal and interest on the bonds under an "assistance contract" between the local authority and the state, municipality, or other political subdivision creating the authority; provided, the tax supported obligations of the assisting state, municipality, or political subdivision would be eligible for investment under this chapter.



Section 27-41-12 - Particular investments - Obligations issued or guaranteed by certain federal agencies.

An insurer may invest in obligations issued or guaranteed by the following agencies of the United States of America:

(1) Commodity Credit Corporation;

(2) Federal intermediate credit banks;

(3) Federal land banks;

(4) Central bank for cooperatives;

(5) Federal home loan banks;

(6) Federal National Mortgage Association;

(7) Federal Home Loan Mortgage Corporation;

(8) Tennessee Valley Authority; and

(9) Any other similar agency of the government of the United States of America having similar financial quality.



Section 27-41-13 - Particular investments - Bonds, etc., issued, etc., by Canadian government, provinces thereof, etc.

An insurer may invest in bonds or other evidences of indebtedness issued, assumed, or guaranteed by Canada or any province thereof or issued by any municipality in Canada having a population of 25,000 or more.



Section 27-41-14 - Particular investments - Obligations issued, etc., by International Bank for Reconstruction and Development and National Mortgage Association.

(a) An insurer may invest in obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Development.

(b) An insurer may invest in the obligations of the Federal National Mortgage Association.

(c) An insurer may invest in obligations issued, assumed, or guaranteed by the African Development Bank.



Section 27-41-15 - Particular investments - Obligations of American and Canadian institutions generally.

An insurer may invest in secured and unsecured obligations bearing interest at a fixed rate, with mandatory principal and interest being due at specified times, of any solvent institution engaged in any lawful business and existing under the laws of the United States or any state of the United States or Canada or any province thereof if the issuing institution has not defaulted in the payment of principal and interest on any of its fixed interest obligations during the five years preceding the date of investment; provided, that the obligations of an institution which has not been in existence for a period of five years shall be deemed eligible for investment under this section if the institution has not defaulted in the payment of principal and interest on any of its fixed obligations during the period of its existence and if such institution meets the other requisites of this chapter.



Section 27-41-16 - Particular investments - Preferred or guaranteed stocks or shares of American corporations.

An insurer may invest in the preferred or guaranteed stocks or shares of any solvent corporation engaged in any lawful business and existing under the laws of the United States or any state thereof if the prior obligations of the issuing company or the guarantor, if any, would be eligible for investment under the provisions of Section 27-41-15 and if the company has continuously paid the dividends provided for by outstanding preferred stock, if any, during the five years preceding the acquisition of the investment.



Section 27-41-17 - Particular investments - Common stocks or shares and capital stocks of American and Canadian corporations.

(a) An insurer may invest in common stocks or shares of any solvent corporation engaged in any lawful business and existing under the laws of the United States or any state thereof or of Canada or any province thereof if the prior obligations of such corporation, if any, would be eligible for investment under the provisions of Section 27-41-15.

(b) An insurer may invest in and own all or a controlling part of the capital stock of any corporation organized under the laws of the United States or any state thereof if the stock of such corporation is eligible for investment under subsection (a) of this section.

(c) The total amount of the insurer's investments under this section shall not at any time exceed the greater of 10 percent of assets of the insurer or the amount of the insurer's capital and surplus less the minimum capital and surplus required of said insurer to transact insurance by Sections 27-3-7 and 27-3-8 of the Alabama Insurance Code. The limitations contained in this section shall not prevent an insurer from making eligible investments in common stock in excess of said limitations pursuant to the provisions of Section 27-41-35.



Section 27-41-18 - Particular investments - American insurance stocks.

An insurer may invest in the stocks of other solvent insurers formed under the laws of the United States or any state thereof, provided that the total amount of the insurer's investments in excess of the net asset value of the stock acquired shall not at any time exceed the greater of 10 percent of assets of the insurer or the insurer's capital and surplus less the minimum capital and surplus required of said insurer to transact insurance by Sections 27-3-7 and 27-3-8 of the Alabama Insurance Code.



Section 27-41-19 - Particular investments - Transportation equipment trust obligations; notes, etc., secured by leases, agreements, etc., relating to manufacturing, mining, etc., machinery, etc.

(a) An insurer may invest in equipment trust obligations or certificates which are adequately secured evidencing an interest in transportation equipment wholly or in part within the United States and a right to receive determined portions of rental, purchase, or other fixed obligatory payments for the use or purchase of such transportation equipment.

(b) An insurer may invest in notes, bonds, debentures, or other evidences of indebtedness secured by an interest in manufacturing, mining, or generating machinery and equipment located wholly within the United States evidencing a right to receive determined portions of rental, purchase, or other fixed obligatory payments for the use or purchase of such machinery and equipment.

(c) An insurer may invest in notes, bonds, debentures, or evidences of indebtedness secured by a lease of manufacturing, mining, computer equipment, or generating machinery and equipment or a lease of other tangible personal property or by a contract or by an agreement requiring aggregate payments sufficient to pay all fixed charges, including maintenance, upkeep and repair, insurance charges and taxes, and to pay the installments of principal and interest and any other payments required by the instrument evidencing the indebtedness.

(d) The lessee or party contracting or agreeing to make such payments under subsections (a), (b), or (c) of this section must be the United States or an agency thereof, a state of the United States, or a civil division or governmental unit thereof or a solvent institution whose fixed interest obligations, if any, would be eligible investments under Section 27-41-15.



Section 27-41-20 - Particular investments - Leased line obligations of railroads; terminal obligations of railroads and other common carriers.

An insurer may invest in:

(1) Leased line obligations of railroads where all of the fixed interest-bearing obligations of the lessee meet the standards prescribed in Section 27-41-15.

(2) Terminal obligations of railroads and other common carriers where all of the fixed interest-bearing obligations of the obligor meet the standards prescribed in Section 27-41-15.



Section 27-41-21 - Particular investments - Obligations of religious institutions or societies.

An insurer may invest in secured and unsecured obligations of religious institutions or societies located within the United States if the institution or society has not defaulted in payment of principal or interest on any of its obligations during the five years preceding the investment.



Section 27-41-22 - Particular investments - Loans secured by liens on interests in oil, gas, or condensate properties, etc.

An insurer may invest in adequately secured loans secured by first liens on interests in oil, gas, or condensate properties or leaseholds in the United States and Canada on which there are fully completed commercially producing wells.



Section 27-41-23 - Particular investments - Certificates, etc., issued by trustees or receivers of institutions being administered under court direction.

An insurer may invest in certificates, notes, or other obligations issued by trustees or receivers of any institution created or existing under the laws of the United States or of any state thereof which, or the assets of which, are being administered under the direction of any court having jurisdiction if any such obligation is adequately secured as to principal and interest.



Section 27-41-24 - Particular investments - Loans secured by pledges of securities or pledges or assignments of life insurance policies.

An insurer may invest in loans with a maturity not in excess of five years from the date thereof which are secured by pledge of securities eligible for investment under this chapter or by the pledge or assignment of life insurance policies issued by insurers authorized to transact insurance in this state. On the date made, no such loan shall exceed in amount 75 percent of the market value of the collateral pledged; except, that loans upon the pledge of United States government bonds and loans upon the pledge or assignment of life insurance policies shall not exceed 95 percent of the market value of the bonds or the cash surrender value of the policies pledged. The amount so loaned shall be included in the maximum amount of funds permitted under this chapter to be invested in a single person.



Section 27-41-25 - Particular investments - Policy loans.

A life insurer may lend to its policyholder upon the security of the policy any sum not exceeding the cash surrender value of the policy or may lend against pledge or assignment of any of its supplementary contracts or other contracts or obligations so long as the loan is adequately secured by such policy contracts.



Section 27-41-26 - Particular investments - Shares or savings accounts of savings and loan associations.

An insurer may invest in shares or savings accounts of savings and loan associations insured by the Federal Savings and Loan Insurance Corporation.



Section 27-41-27 - Particular investments - Securities, etc., of foreign countries.

(a) An insurer may invest in securities or other investments (1) issued in, (2) located in, (3) denominated in the currency of, (4) whose ultimate payment amounts of principal or interest are subject to fluctuations in the currency of, or (5) whose obligors are domiciled in countries other than the United States or Canada, which are substantially of the same kinds and classes as those authorized for investment under this chapter.

(b) Subject to the limitations in subsection (c):

(1) An investment of an insurer authorized under subsection (a) in any one foreign jurisdiction whose sovereign debt has a 1 designation from the Securities Valuation Office shall not exceed 10 percent of the admitted assets of the insurer.

(2) An investment of an insurer authorized under subsection (a) in any one foreign jurisdiction whose sovereign debt has a 2 or 3 designation from the Securities Valuation Office may not exceed five percent of the admitted assets of the insurer.

(3) An investment of an insurer authorized under subsection (a) in any one foreign jurisdiction whose sovereign debt has a 4, 5, or 6 designation from the Securities Valuation Office may not exceed three percent of the admitted assets of the insurer.

(4) An investment of an insurer authorized under subsection (a) denominated in any one foreign currency may not exceed two percent of the admitted assets of the insurer.

(5) An investment of an insurer authorized under subsection (a) denominated in foreign currencies may not exceed, in the aggregate, five percent of the admitted assets of the insurer.

(6) An investment of an insurer authorized under subsection (a) may not be considered denominated in a foreign currency if the acquiring insurer enters into one or more contracts in permitted transactions to exchange all payments made on the foreign currency denominated investment for United States currency at a rate which effectively insulates the investment cash flow against future changes in currency exchange rates during the period the contract or contracts are in effect.

(7) The Securities Valuation Office (SVO) or its successor or interest means the National Association of Insurance Commissioners office that is responsible for the day-to-day credit quality assessment and valuation of securities owned by state regulated insurance companies.

(c) An investment of an insurer authorized under subsection (a) may not exceed, in the aggregate, 20 percent of its admitted assets.

(d) An insurer which is authorized to do business in a foreign country or which has outstanding insurance, annuity, or reinsurance contracts on lives or risks resident in or located in a foreign country may, in addition to the investments authorized by subsection (a), invest securities and investments (1) issued in, (2) located in, (3) denominated in the currency of, (4) whose ultimate payment amounts of principal and interest are subject to fluctuations in the currency of, or (5) whose obligors are domiciled in the foreign countries which are substantially of the same kinds and classes as those authorized for investment under this chapter.

(e) An investment of an insurer authorized under subsection (d) and cash in the currency of the country which is at any time held by the insurer, may not exceed, in the aggregate, the greater of (1) one and one-half times the amount of its reserves and other obligations under the contracts or (2) the amount which the insurer is required by law to invest in the country.



Section 27-41-28 - Particular investments - Bonds, etc., guaranteed or insured by United States under federal law or secured by mortgages on ships, barges, etc.

An insurer may invest in bonds, debentures, notes, or other evidences of indebtedness which are:

(1) Guaranteed by the United States of America, represented by the Secretary of Commerce acting pursuant to Title 11 of the Merchant Marine Act, 1936, as amended, and the Federal Ship Financing Act of 1972;

(2) Insured by the United States of America, represented by the Secretary of Commerce acting pursuant to Title 11 of the Merchant Marine Act, 1936, as amended, and the Federal Ship Mortgage Insurance Act, as amended; provided, that such indebtedness is secured by mortgages on ships, barges, tugboats, or other shipping vessels; or

(3) Secured by mortgages on ships, barges, tugboats, or other shipping vessels which are under lease or charter to the United States government or an agency or department of the United States government or to a solvent institution whose fixed interest obligations, if any, would be eligible investments under Section 27-41-15, if such lease or charter is assigned as additional security for such bonds, debentures, notes, or other evidences of indebtedness and requires aggregate payments sufficient to pay all fixed charges, including maintenance, upkeep and repair, insurance charges and taxes, and to pay the installments of principal and interest and any other payments required by the instrument evidencing the indebtedness.



Section 27-41-29 - Particular investments - Bonds, etc., secured by mortgages or deeds of trust on real property, etc., generally.

An insurer may invest in:

(1) Bonds, notes, or other evidences of indebtedness which are secured by a first mortgage lien or deed of trust upon unencumbered improved real property located in the United States or Canada, including leasehold estates in such real estate having an unexpired term (inclusive of the term or terms which may be provided by options of renewal) of not less than 10 years beyond the final maturity of the loan. Unless guaranteed or insured by the Administrator of Veterans Affairs, the Secretary of Housing and Urban Development, or by a mortgage guaranty insurance policy issued by an insurance company licensed and authorized to do business by and in the State of Alabama, no such mortgage loan or loans when made shall exceed 75 percent of the fair value of the real estate or leasehold, except that loans made on single family dwellings shall not exceed 80 percent of the fair value of the property. "Fair value" shall be determined by a competent appraiser or appraisers. For the purposes of this section and Section 27-41-30, real estate shall not be deemed to be encumbered by reason of the existence of taxes or assessments that are not delinquent, instruments creating or reserving mineral, oil, or timber rights, rights-of-way, joint driveways, sewer rights, public utility easements, rights in walls, nor by reason of building restrictions or other restrictive covenants, nor when such real estate is subject to lease in whole or in part whereby rents or profits are reserved to the owner; provided, that the security created by the mortgage or trust deed on the real estate is a first lien upon such real estate and that there is no condition or right of re-entry or forfeiture under which such lien can be cut off, subordinated, or otherwise disturbed.

(2) Bonds, notes, or other evidences of indebtedness which are secured by mortgage or deed of trust on real estate or an interest in real estate in the United States, if payment of such indebtedness or part thereof is guaranteed or insured by the Administrator of Veterans Affairs in accordance with the Servicemen's Readjustment Act of 1944, as amended. Any portion of a mortgage loan referred to in this subdivision which is not guaranteed as herein provided must not exceed 75 percent of the fair value of the property as defined in subdivision (1) above.

(3) Bonds, notes, or other evidences of indebtedness which are secured by mortgage or deed of trust insured by the Secretary of Housing and Urban Development under the terms of the National Housing Act, as amended.

(4) Purchase money mortgages shall be valued as provided in Section 27-37-9.

(5) Bonds, notes, or other evidences of indebtedness which are secured by a first mortgage lien or deed of trust upon unencumbered improved or income-bearing real property located in the United States or Canada, including leasehold estates in such real estate having an unexpired term of not less than 10 years beyond the final maturity of the loan where the borrower is a solvent corporation engaged in any lawful business and existing under the laws of the United States or any real estate of the United States or Canada, or any province thereof, if such corporation has not defaulted in the payment of principal and interest on any of its fixed interest obligations during five years preceding the date of investment and the amount of indebtedness does not exceed 100 percent of the value of the property.



Section 27-41-30 - Particular investments - Loans, notes, etc., secured by mortgages and leases on real property.

An insurer may invest in loans, notes, bonds, or other evidences of indebtedness of any person up to the fair value of real property securing said indebtedness, upon compliance with the following conditions and provisions:

(1) The indebtedness must be secured by a first mortgage lien on real property having a fair value of not less than the principal amount of the loan, except as provided in subdivision (8) of this section;

(2) The indebtedness must be additionally secured by a lease on said real property, which lease must be assigned and transferred by the lessor to the lender or to a trustee of the lender under a trust instrument;

(3) The lease so assigned as additional security must be noncancellable and may be terminated only upon such conditions as are generally provided in commercial leases, such as, for example, destruction by fire, tornado, or similar hazard or condemnation or taking by power of eminent domain;

(4) Rental payments under such lease must be payable monthly, quarterly, or semi-annually and the aggregate rental payments required to be paid during the initial term of any such lease must be sufficient to pay the fixed charges against the leased property, including expenses of maintenance, upkeep and repair, insurance charges and taxes, and to pay the installments of principal and interest and any other payments required by the instrument evidencing the indebtedness;

(5) The lease additionally securing such indebtedness shall be a so-called "net lease," except as otherwise provided in subdivision (8) of this section. "Net lease" shall mean a lease under the terms of which the lessee is required to pay, in addition to the rental payments, all other charges for the maintenance, upkeep, and repair of the leased property and all taxes, insurance, and other charges provided under the terms of the lease;

(6) The indebtedness must be payable in full, both as to principal and interest, during the initial term of the lease assigned or transferred as additional security. The required payments of principal and interest on such indebtedness must be made in substantially equal periodic installments in an aggregate amount sufficient to retire or pay the loan in full upon or prior to the expiration of the initial term of such lease; except, that if the substantially equal periodic installments are at a rate sufficient to retire or pay the loan in full as amortized over the initial term of the lease, balloon payments may be permitted to pay the remaining balance due on the indebtedness if, by the terms of the instruments evidencing the same, the entire indebtedness matures prior to the expiration of the initial term of the lease. In addition to the required payments of principal and interest, the evidences of indebtedness may also provide for payment of additional moneys to the holder thereof based upon excess rentals, volume of sales, or other events or factors which the parties may agree upon;

(7) The lessee, or any obligor under any such lease, must be a person, corporation, or other legal entity or government agency, unit, or subdivision whose obligations, at the time the lender commits in writing to make a loan, are or would be an eligible investment under this chapter and are or would be amortizable under the rules and regulations promulgated by the commissioner (ordinarily the same as promulgated by the National Association of Insurance Commissioners); and

(8) If the lease additionally securing such indebtedness is not a "net lease," then, and in such event, the indebtedness shall not exceed 90 percent of the fair value of the real property mortgaged to secure the payment of such indebtedness.

Where the words "lease," "lessor," or "lessee" appear in this section, the singular shall include the plural.



Section 27-41-31 - Particular investments - Data processing and accounting systems.

An insurer may invest in electronic and mechanical machines constituting a data processing and accounting system if the cost of such system is not less than $10,000.00 and cost for such machines is amortized in full over a period not to exceed 10 calendar years.



Section 27-41-32 - Particular investments - Investments relating to agricultural property securing evidences of indebtedness held by insurers and subject to mortgage foreclosure or insolvency proceedings.

(a) If real property securing any evidence of indebtedness held by an insurer is used for agricultural purposes and a proceeding to foreclose the mortgage or an insolvency proceeding relating to the mortgagor has been commenced or if the mortgagor has made an assignment for the benefit of creditors, the insurer may, for the purpose of preserving or enhancing the earnings of such property:

(1) Purchase agricultural livestock or equipment and utilize the same or cause the same to be utilized in the operation of the property by the mortgagor or by a receiver or trustee or by the insurer; or

(2) Lend up to the value of any agricultural equipment or livestock which may be utilized in the operation of the property on the security of such equipment and livestock as a first lien.

(b) Nothing in this section shall be deemed to limit any right which the insurer may otherwise have under or with respect to any such loan, mortgage, or investment.



Section 27-41-33 - Particular investments - Loans on personal property; chattel mortgages.

In connection with mortgage loans made under subdivisions (2) and (3) of Section 27-41-29, an insurer may loan on the value of personal property items listed in the Department of Housing and Urban Development Commitment for Insurance or the Veterans Administration Certificates of Reasonable Value. Nothing in this section shall be deemed to prevent an insurer from taking liens on personal property items as additional security for any investment eligible for investment under this chapter.

Domestic life insurance companies are authorized to invest, within the limitations set forth in this section, in chattel mortgages resulting from the financing of tangible personal property, which mortgages must constitute valid first liens on the chattels mortgaged. The maximum amount of such mortgages to be admitted as assets shall not exceed one half of the amount of surplus remaining after deducting from capital and surplus an amount equal to the statutory minimum capital and surplus required of a newly organized life insurance company. In addition, an adequate reserve for losses, based on past and prospective experience of the company, shall be maintained at all times.



Section 27-41-34 - Particular investments - Real estate.

(a)(1) An insurer may acquire, invest in, own, maintain, alter, furnish, and improve the following real estate:

a. Land and buildings used for home office and branch office purposes, together with such other real estate as is required for the convenient transaction of its business; and

b. Funeral home buildings used in the servicing of burial insurance policies.

(2) An insurer may lease to others part of the real property otherwise occupied by it for home office and other purposes under paragraphs a. and b. of subdivision (1) of this subsection, except that the value of the parts so leased must be included in subdivision (2) of subsection (b) of this section.

(3) Except as provided in subsection (e) of this section, an insurer may not carry, as an admitted asset, real estate acquired under this subsection following 10 years from the date when such real estate ceases to be necessary for the convenient accommodation of the insurer in the transaction of its business.

(4) The cost of the aggregate amount of real estate owned under this subsection, less encumbrances and less depreciation where applicable, shall not exceed five percent of the insurer's admitted assets.

(b)(1) An insurer may acquire, invest in, own, maintain, alter, furnish, and improve the following real estate:

a. Real estate acquired as payment or part payment in the sale of other real estate owned by the insurer;

b. Real estate acquired by a gift or devise;

c. Real estate necessary for the protection or enhancement of the value of other real estate owned by the insurer;

d. Real estate acquired through a lawful merger or consolidation with another insurance company and not required for its accommodation as provided in subsection (a) of this section; and

e. Real estate under lease or being constructed under a definite agreement providing for lease to a solvent person for industrial or commercial purposes. The fixed interest obligations, if any, of any such lessee under this paragraph must be eligible for investment under Section 27-41-15.

(2) The cost of the aggregate amount of real estate owned under this subsection, less depreciation, where applicable, shall not exceed 10 percent of the insurer's admitted assets.

(c) An insurer may acquire, own, maintain, alter, furnish, and improve real estate acquired in satisfaction of loans, mortgages, liens, or other evidences of indebtedness previously owing to the insurer in the regular course of its business. Except as stated in subsection (e) of this section, an insurer may not carry as an admitted asset real estate acquired under this subsection following 10 years from the date of acquisition.

(d) An insurer may acquire, invest in, own, maintain, alter, furnish, and improve real estate acquired to be improved or developed as an investment for the production of income. The cost of the aggregate amount of real estate owned under this subsection, including the cost of improvement and development, less depreciation, where applicable, shall not exceed 10 percent of the insurer's admitted assets.

(e) Upon evidence satisfactory to him that the interest of an insurer will suffer materially if it is not permitted to carry a particular parcel of real estate as an admitted asset after expiration of the period set out in subsections (a) and (c) of this section, the commissioner may, by order in writing, grant a reasonable extension of the period, as specified in said order, during which time the insurer may continue to carry such real estate as an admitted asset.

(f) Real estate permitted to be carried as an admitted asset of the insurer under this section shall be so carried at an amount equal to its cost at the time of acquisition together with the actual cost of improvements made thereon, less encumbrances and less depreciation where applicable.

(g) The limitations provided in this section with respect to real estate investments under this section shall not apply where the total amount invested by an insurer in such investments does not exceed the total capital and surplus of such insurer, less the minimum capital and surplus required to be maintained by such insurer under the provisions of Sections 27-3-7 and 27-3-8 of the Alabama Insurance Code.



Section 27-41-34.1 - Particular investments - Oil and gas producing properties and facilities.

(a) An insurer may invest in properties and facilities, and any interest and rights in such properties and facilities, for the development and production of fossil or synthetic fuel or other minerals, whether or not the extraction would deplete the surface of such properties, including, but not limited to, investments relating to:

(1) The exploration for and development and production of such fuel and minerals, and

(2) Ownership and control of such property, facilities, interest, and rights.

(b) An insurer shall not have at any one time any single investment or combination of investments permitted under subsection (a) of this section aggregating in cost to the insurer in excess of five percent of the amount by which the admitted assets of such insurer exceed $50,000,000.00 (excluding in the computation of assets investments permitted under subsection (a) above).



Section 27-41-35 - Miscellaneous investments.

(a) An insurer may make investments not otherwise expressly permitted by this chapter which may be counted as admitted assets, except as expressly prohibited under Section 27-41-36, provided that:

(1) The aggregate of all such investments shall not exceed 10 percent of the insurer's admitted assets;

(2) The insurer's capital and surplus shall not be less than twice the total capital and surplus required of the insurer to transact insurance under Sections 27-3-7 and 27-3-8 of the Alabama Insurance Code; and

(3) Such investments are sound investments.

(b) No investment shall be an eligible investment under this section if the investment is in an asset not allowed under the provisions of Section 27-37-2 of the Alabama Insurance Code or is otherwise expressly prohibited or is eligible under any other provision of this chapter; except, that an insurer may invest in common stocks up to the limits imposed by this section in excess of the limits imposed by Section 27-41-17.

(c) The insurer shall keep a separate record of all investments made under this section.

(d) If an investment made under this section subsequently qualifies as an eligible investment under any other provision of this chapter, the investment shall thereafter not be eligible under this section.



Section 27-41-36 - Prohibited investments; underwriting, etc., of offerings of securities or property.

(a) After January 1, 1978, an insurer shall not invest in nor lend its funds upon the security of any note or other evidence of indebtedness of any director, officer, or controlling stockholder of the insurer, except as to policy loans authorized under Section 27-41-25 and except as provided in Sections 27-1-2, 27-27-26, and 27-37-2 of the Alabama Insurance Code.

(b) No insurer shall underwrite or participate in the underwriting of an offering of securities or property by any other person; provided, that nothing in this subsection shall prevent an insurer from purchasing securities or property directly from any person so long as the purchase is made for investment purposes and not for the purpose of resale through public distribution.



Section 27-41-37 - Investments of mutual aid associations - Generally.

(a) The funds of a mutual aid association shall be in cash or shall be invested as provided in Sections 27-41-3 through 27-41-36 and Section 27-41-38 as applicable to life insurers, except that:

(1) Funds of the association to the extent of its reserve liabilities resulting from valuation of its contracts providing for benefits, aid, or services payable or to be rendered other than in cash may, at the option of the association, be invested in securities or assets eligible for investment of the funds of life insurers in general, but with category limits as follows in lieu of limits otherwise applicable thereto under Sections 27-41-3 through 27-41-36:

a. Not to exceed 25 percent of the reserves of the association in the aggregate may be invested in preferred and guaranteed stocks authorized in Section 27-41-16 and common stocks authorized under Section 27-41-17;

b. Not to exceed 10 percent of such reserves may be invested in insurance stock authorized under Section 27-41-18; and

c. Not to exceed 40 percent of such reserves may be invested in real estate for production of income authorized under Section 27-41-34.

(2) In addition to the investment of particular reserves in designated categories of investments as provided in subdivision (1) of this subsection, the association may invest additional funds in the same categories, but within the percentage limitations otherwise applicable under Sections 27-41-3 through 27-41-36 as computed upon all of the assets of the association after deduction of the reserves mentioned in subdivision (1) of this subsection.

(b) This section shall not apply to mutual aid corporations that received a certificate of authority prior to July 31, 1967. The moneys derived by such corporations from the payment of subscriptions to its capital stock, and the payment of sales of stock (contributed surplus for mutual) may be invested in bonds of the United States or of this state or of the cities or counties of this state, estimated at their market value, or in notes or mortgages secured by real estate collateral worth twice the amount of said mortgages or notes.

(c) Mutual aid corporations, both stock and mutual, organized prior to July 31, 1967, shall be solvent so long as their assets exceed their liabilities.



Section 27-41-38 - Investments of mutual aid associations - Funeral supply inventories and funeral equipment.

In addition to other investments permitted under this chapter, mutual aid associations may invest in funeral supply inventories, consisting of caskets, suits, robes, dresses, and embalming supplies, and funeral equipment, consisting of automobiles, hearses, ambulances, funeral cars, and other motor vehicle equipment, to the extent reasonably necessary to the full performance by the association of its outstanding contracts and policies. Such funeral supply inventories shall not exceed 25 percent of the association's assets.



Section 27-41-39 - Investments of foreign and alien insurers; cash equivalents.

(a) The investments of a foreign or alien insurer shall be as permitted by the laws of its domicile, but shall be of a quality and diversity substantially equivalent to that required of like domestic insurers under this chapter.

(b)(1) Cash equivalents are exempt from the limitations of this section.

(2) Cash equivalents means investments with a maturity of 90 days or less which are highly rated by a nationally recognized statistical rating organization recognized by the Commissioner of Insurance and which are highly liquid, readily convertible to known amounts of cash without penalty, and so near maturity that they present insignificant risk of change in value.



Section 27-41-40 - Effect of failure to dispose of real estate, personal property, securities, etc., within prescribed period of time.

Any real estate, personal property, securities, or other investment lawfully acquired and held by an insurer shall not be allowed as an admitted asset of the insurer after expiration of the period for disposal thereof or any extension of such period granted by the commissioner pursuant to the provisions of Section 27-41-34.



Section 27-41-41 - Only eligible investments to be counted as admitted assets; treatment of investments partially qualifying as eligible investments.

Except as expressly prohibited in Section 27-41-36, an insurer may make any investment without limit as to kind, time, or amount, but only eligible investments shall be included or counted as admitted assets of the insurer in the determination of its financial condition.

If part of an investment qualifies as an eligible investment under any provision of this act and part does not, then only the part of the investment so qualifying shall be counted as an admitted asset.






Chapter 42 - INSURANCE GUARANTY ASSOCIATION.

Section 27-42-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Insurance Guaranty Association Act."



Section 27-42-2 - Purpose of chapter.

The purpose of this chapter is to provide a mechanism for the payment of covered claims under certain insurance policies, to avoid excessive delay in payments and to avoid financial loss to claimants or policyholders because of the insolvency of an insurer, to assist in the detection and prevention of insurer insolvencies and to provide an association to assess the cost of such protection among insurers.



Section 27-42-3 - Applicability of chapter.

This chapter shall apply to all kinds of direct insurance, except life, annuities, disability, accident and health, title, surety, credit, mortgage guaranty, and ocean marine insurance.



Section 27-42-4 - Construction of chapter.

This chapter shall be liberally construed to effect the purpose under Section 27-42-2 which will constitute an aid and guide to interpretation.



Section 27-42-5 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ACCOUNT. Any one of the three accounts created by Section 27-42-6.

(2) AFFILIATE. A person who directly, or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another person on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer.

(3) ASSOCIATION. The Alabama Insurance Guaranty Association created under Section 27-42-6.

(4) COMMISSIONER. The Commissioner of Insurance of the State of Alabama.

(5) CONTROL. The possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if a person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, 10 percent or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist in fact.

(6) COVERED CLAIM. An unpaid claim, including one of unearned premiums, which arises out of, and is within the coverage and not in excess of, the applicable limits of an insurance policy to which this chapter applies, issued by an insurer, if such insurer becomes an insolvent insurer after January 1, 1981, and (i) the claimant or insured is a resident of this state at the time of the insured event; or (ii) the property from which the claim arises is permanently located in this state. "Covered claim" shall not include any amount due any reinsurer, insurer, insurance pool, self-insurer, or underwriting association, as subrogation recoveries or otherwise, nor shall "covered claim" include any first party claims by a "high net worth insured."

(7) HIGH NET WORTH INSURED. Any insured whose net worth exceeds twenty-five million dollars ($25,000,000) on December 31 of the year prior to the year in which the insurer becomes an insolvent insurer; provided that an insured's net worth on that date shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries and affiliates as calculated on a consolidated basis.

(8) INSOLVENT INSURER. An insurer licensed to transact insurance in this state, either at the time the policy was issued or when the insured event occurred, and against whom an order of liquidation with a finding of insolvency has been entered after January 1, 1981, by a court of competent jurisdiction in the insurer's state of domicile or of this state under the provisions of Chapter 32 of this title, which order of liquidation has not been stayed or been the subject of a writ of supersedeas bonds or other comparable order.

(9) MEMBER INSURER. Any person who (i) writes any kind of insurance to which this chapter applies under Section 27-42-3, including the exchange of reciprocal or interinsurance contracts, and (ii) is licensed to transact insurance in this state.

(10) NET DIRECT WRITTEN PREMIUMS. Direct gross premiums written in this state on insurance policies to which this chapter applies, less return premiums thereon and dividends paid or credited to, policyholders on such direct business. "Net direct written premiums" do not include premiums on contracts between insurers or reinsurers.

(11) NET WORTH. The total assets of a person, less the total liabilities against those assets as determined in accordance with generally accepted accounting principles. A person's net worth shall be deemed to include the aggregate net worth of the person and all of its subsidiaries and affiliates as calculated on a consolidated basis.

(12) PERSON. Any individual or legal entity, including governmental entities.

(13) RESIDENCY. For purposes of determining residency in this chapter, the residency of a claimant or insured that is a corporation, partnership, association, or voluntary organization is the state in which the claimant's or insured's principal place of business is located.

(14) SELF-INSURER. A person that covers its liability through a qualified individual or group self-insurance program or any other formal program created for the specific purpose of covering liabilities typically covered by insurance.



Section 27-42-6 - Association created; member insurers; accounts.

There is created a nonprofit unincorporated legal entity to be known as the Alabama Insurance Guaranty Association. All insurers defined as member insurers in subdivision (6) of Section 27-42-5 shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under a plan of operation established and approved under Section 27-42-9 and shall exercise its powers through a board of directors established under Section 27-42-7. For purposes of administration and assessment, the association shall be divided into three separate accounts: (a) the workmen's compensation insurance account; (b) the automobile insurance account; and (c) the account for all other insurance to which this chapter applies.



Section 27-42-7 - Board of directors; selection; vacancies; expenses.

(a) The board of directors of the association shall consist of not less than five nor more than nine persons serving terms as established in the plan of operation. The members of the board shall be selected by member insurers subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members subject to the approval of the commissioner. If no members are selected within 60 days after January 1, 1981, the commissioner may appoint the initial members of the board of directors.

(b) In approving the selections to the board, the commissioner shall consider among other things whether all member insurers are fairly represented.

(c) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.



Section 27-42-8 - Powers and duties.

(a) The association shall:

(1) Be obligated to the extent of the covered claims existing prior to the determination of insolvency and arising within 30 days after the determination of insolvency, or before the policy expiration date if less than 30 days after the determination, on or before the insured replaces the policy or causes its cancellation, if he or she does so within 30 days of the determination, but the association's obligation shall include only that amount of each covered claim which is in excess of one hundred dollars ($100) and is less than one hundred fifty thousand dollars ($150,000), except that the association shall pay the full amount of any covered employee benefit claim arising under Section A of workers' compensation policy. In no event shall the association be obligated to a policyholder or claimant in an amount in excess of the obligation of the insolvent insurer under the policy from which the claim arises. Notwithstanding any other provisions of this chapter, a covered claim shall not include any claim filed with the guaranty fund after the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer.

(2) Be deemed the insurer only to the extent of its obligation on the covered claims and to such extent, subject to the limitations provided in this chapter, shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent including, but not limited to, the right to pursue subrogation recoveries and retain salvage and subrogation recoveries on paid covered claims. The association shall not be deemed the insolvent insurer for any purpose relating to the issue of whether the association is amendable to the personal jurisdiction of the courts of any jurisdiction.

(3) Allocate claims paid and expenses incurred among the three accounts separately, and assess member insurers separately for each account amounts necessary to pay the obligations of the association under subdivision (1) of this subsection subsequent to an insolvency, the expenses of handling covered claims subsequent to an insolvency, the cost of examinations under Section 27-42-13 and other expenses authorized by this chapter. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the calendar year preceding the assessment on the kinds of insurance in the account bears to the net direct written premiums of all member insurers for the calendar year preceding the assessment on the kinds of insurance in the account. Each member insurer shall be notified of the assessment not later than 30 days before it is due. No member insurer may be assessed in any one year on any account an amount greater than one percent of that member insurer's net direct written premiums for the calendar year preceding the assessment on the kinds of insurance in the account. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in any account an amount sufficient to make all necessary payments from that account, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available. The association shall pay claims in any order which it may deem reasonable, including the payment of claims as they are received from the claimants or in groups or categories of claims. The association may exempt or defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance; provided, however, that during the period of deferment, no dividends shall be paid to shareholders or policyholders. Deferred assessments shall be paid when payment will not reduce capital or surplus below required minimums. Payments shall be refunded to those companies receiving larger assessments by virtue of a deferment or, at the election of any company, credited against future assessments. Each member insurer may set off against any assessment, authorized payments made on covered claims and expenses incurred in the payment of claims by the member insurer if they are chargeable to the account for which the assessment is made.

(4) Investigate claims brought against the association and adjust, compromise, settle, and pay covered claims to the extent of the association's obligation and deny all other claims and may review settlements, releases, and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which the settlements, releases, and judgments may be properly contested.

(5) Notify such persons as the commissioner directs under subdivision (1) of subsection (b) of Section 27-42-10.

(6) Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the commissioner, but such designation may be declined by a member insurer.

(7) Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this chapter.

(b) The association may:

(1) Employ or retain those persons as are necessary to handle claims and perform other duties of the association.

(2) Borrow funds necessary to effect the purposes of this chapter in accord with the plan of operation.

(3) Sue or be sued, and the power to sue includes the power and right to intervene as a party before any court in this state that has jurisdiction over an insolvent insurer as defined by this chapter.

(4) Negotiate and become a party to any contracts as are necessary to carry out the purpose of this chapter.

(5) Perform other acts as are necessary or proper to effectuate the purpose of this chapter.

(6) Refund to the member insurers, in proportion to the contribution of each member insurer to that account, that amount by which the assets of the account exceed the liabilities if, at the end of any calendar year, the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year.

(c) Suit against the association:

Except for actions by member insurers aggrieved by final actions or decisions of the association pursuant to subdivision (7) of subsection (c) of Section 27-42-9, all actions against the association relating to or arising out of Act 2009-716 shall be brought in the Alabama state courts. Such courts shall have exclusive jurisdiction over all actions relating to or arising out of Act 2009-716 against the association.



Section 27-42-8.1 - Maximum assessment.

(a) Notwithstanding the one percent maximum assessment set forth in subdivision (3) of subsection (a) of Section 27-42-8, no member insurer may be assessed in any one year for the workers' compensation account an amount greater than two percent of that member insurer's net direct written premiums for workers' compensation insurance for the calendar year preceding the assessment.

(b) The provisions of this section shall apply to the Alabama Insurance Guaranty Association's obligations under policies of insolvent insurers as they exist on and after May 19, 2008.



Section 27-42-9 - Plan of operation.

(a) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the commissioner.

If the association fails to submit a suitable plan of operation within 90 days following January 1, 1981, or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this chapter. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall:

(1) Establish procedures whereby all the powers and duties of the association under Section 27-42-8 will be performed.

(2) Establish procedures for handling assets of the association.

(3) Establish the amount and method of reimbursing members of the board of directors under Section 27-42-7.

(4) Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the association or its agent and a list of such claims shall be periodically submitted to the association or similar organization in another state by the receiver or liquidator.

(5) Establish regular places and times for meetings of the board of directors.

(6) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors.

(7) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within 30 days after the action or decision.

(8) Establish the procedures whereby selections for the board of directors will be submitted to the commissioner.

(9) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(d) The plan of operation may provide that any or all powers and the duties of the association, except those under subdivision (3) of subsection (a) and subdivision (2) of subsection (b) of Section 27-42-8 are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent in two or more states. Such a corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this chapter.



Section 27-42-10 - Duties and powers of the commissioner; judicial review.

(a) The commissioner shall:

(1) Notify the association of the existence of an insolvent insurer not later than three days after he receives notice of determination of the insolvency. The association shall be entitled to a copy of any complaint seeking an order of liquidation with a finding of insolvency against a member company at the time that such complaint is filed with a court of competent jurisdiction.

(2) Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.

(b) The commissioner may:

(1) Require that the association notify the insureds of the insolvent insurer and any other interested parties of the determination of insolvency and of their rights under this chapter. Such notification shall be by mail at their last known address, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient.

(2) Suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on any member insurer which fails to pay an assessment when due. Such fine shall not exceed five percent of the unpaid assessment per month, except that no fine shall be less than $100.00 per month.

(3) Revoke the designation of any servicing facility if he finds claims are being handled unsatisfactorily.

(c) Any final action or order of the commissioner under this chapter shall be subject to judicial review in a court of competent jurisdiction.



Section 27-42-11 - Settlement and payment of claims; recovery.

(a) Any person recovering under this chapter shall be deemed to have assigned his or her rights under the policy to the association to the extent of his or her recovery from the association. Every insured or claimant seeking the protection of this chapter shall cooperate with the association to the same extent as such person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except for those causes of action the insolvent insurer would have had if such sums had been paid by the insolvent insurer and except as provided in subsections (d), (e), (f), (g), and (h) below. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the association may not operate to reduce the liability of insureds to the receiver, liquidator, or statutory successor for unpaid assessments.

(b) The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the association or a similar organization in another state. The court having jurisdiction shall grant these claims priority equal to that which the claimant would have been entitled in the absence of this chapter against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses.

(c) The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association which shall preserve the rights of the association against the assets of the insolvent insurer.

(d) The association shall not be obligated to pay any first party claims by a high net worth insured.

(e) The association shall have the right to recover from a high net worth insured all amounts paid by the association to or on behalf of such insured, whether for indemnity, defense, or otherwise.

(f) The association shall have the right to recover from any person who is an affiliate of the insolvent insurer all amounts paid by the association to or on behalf of such person, whether for indemnity, defense, or otherwise.

(g) The association shall establish procedures for requesting financial information from insureds and claimants on a confidential basis for purposes of applying sections concerning the net worth of insureds or first party and third party claimants, subject to such information being shared with any other association similar to the association and the liquidator for the insolvent insurer on the same confidential basis. If the insured or claimant refuses to provide the requested financial information, the association may deem the net worth of the insured or claimant to be in excess of twenty-five million dollars ($25,000,000) at the relevant time.

(h) In any lawsuit contesting the applicability of this section or the exclusion from covered claims of claims by high net worth insureds embodied in subdivisions (6) and (7) of Section 27-42-5, where the insured has refused to provide financial information under the procedure established pursuant to subsection (g), there shall be a rebuttable presumption that the insured's net worth exceeded twenty-five million dollars ($25,000,000) at the relevant time. If the court finds that the insured's net worth exceeded twenty-five million dollars ($25,000,000) at the relevant time the court may award to the association attorney's fees and costs.



Section 27-42-12 - Exhaustion of rights; nonduplication of recovery.

(a) Any person having a claim against an insurer under any provision in an insurance policy other than a policy of an insolvent insurer which is also a covered claim, shall be required to exhaust first his rights under such policy. Any amount payable on a covered claim under this chapter shall be reduced by the amount of any recovery under such insurance policy.

(b) Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured except that if it is a first party claim for damage to property with a permanent location, he shall seek recovery first from the association of the location of the property and if it is a workmen's compensation claim, he shall seek recovery first from the association of the residence of the claimant. Any recovery under this chapter shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.



Section 27-42-13 - Prevention of insolvencies; examinations of insurers; reports.

(a) To aid in the detection and prevention of insurer insolvencies, it shall be the duty of the board of directors, upon majority vote, to notify the commissioner of any information indicating any member insurer may be insolvent or in a financial condition hazardous to the policyholders or the public.

(b) The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer which the board in good faith believes may be in a financial condition hazardous to the policyholders or the public. Within 30 days of the receipt of such request, the commissioner shall begin such examination. The examination may be conducted as a National Association of Insurance Commissioners' examination or may be conducted by such persons as the commissioner designates. The cost of such examination shall be paid by the association and the examination report shall be treated as are other examination reports. In no event, shall such examination report be released to the board of directors prior to its release to the public, but this shall not preclude the commissioner from complying with subsection (c) of this section. The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner, but it shall not be open to public inspection prior to the release of the examination report to the public.

(c) It shall be the duty of the commissioner to report to the board of directors when he has reasonable cause to believe that any member insurer examined or being examined at the request of the board of directors may be insolvent or in a financial condition hazardous to the policyholders or the public.

(d) The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer. Such reports and recommendations shall not be considered public documents.

(e) The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

(f) The board of directors shall, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, prepare a report on the history and causes of such insolvency, based on the information available to the association and submit such report to the commissioner.



Section 27-42-14 - Examination of the association; financial report.

The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit, not later than March 30 of each year, a financial report for the preceding calendar year in a form approved by the commissioner.



Section 27-42-15 - Tax exemption.

The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions except taxes levied on real or personal property.



Section 27-42-16 - Credits for assessments paid; disposition of refunds previously offset.

(a) A member insurer may offset against its premium tax liability to this state an assessment described in subdivision (3) of subsection (a) of Section 27-42-8 to the extent of 20 percent of the amount of such assessment for each of the five calendar years following the year in which such assessment was paid. In the event a member insurer should cease doing business, all uncredited assessments may be credited against its premium tax liability for the year it ceases doing business.

(b) Any sums acquired by refund, pursuant to subdivision (7) of subsection (a) of Section 27-42-8, from the association which have theretofore been written off by contributing insurers and offset against premium taxes as provided in subsection (a) of this section, and are not then needed for purposes of this chapter, shall be paid by the association to the commissioner and by him deposited with the State Treasurer for credit to the General Fund of this state.



Section 27-42-17 - Immunity.

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or employees, the board of directors or the commissioner or his representatives for any action taken by them in the performance of their powers and duties under this chapter.



Section 27-42-18 - Stay of proceedings; access of board to records of insurers.

All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court in this state shall be stayed for up to six months and such additional time thereafter as may be determined by the court from the date the insolvency is determined or an ancillary proceeding is instituted in the state, whichever is later, to permit proper defense by the association of all pending causes of action as to any covered claims arising from a judgment under any decision, verdict, or finding based on the default of the insolvent insurer or its failure to defend an insured, the association either on its own behalf or on behalf of such insured may apply to have such judgment, order, or administrator that made such judgment, order, decision, verdict, or finding and shall be permitted to defend such claim on the merits.

The liquidator, receiver, or statutory successor of an insolvent insurer covered by this chapter shall permit access by the board or its authorized representative to such of the insolvent insurer's records which are necessary for the board in carrying out its functions under this chapter with regard to covered claims. In addition, the liquidator, receiver, or statutory successor shall provide the board or its representative with copies of such records upon the request by the board and at the expense of the board.



Section 27-42-19 - Association, policyholders, beneficiaries, and insureds to have preferred creditor status.

Upon the issuance of a proper court order placing a domestic insurer in receivership or placing a foreign insurer in ancillary receivership for rehabilitation or liquidation, all policyholders, beneficiaries, and insureds of such insolvent insurer, with respect to claims arising from and within the coverages of and not in excess of the applicable limits of insurance policies and contracts issued by the insolvent insurer, and liability claims against insureds which claims are within the coverage of and not in excess of the applicable limits of insurance policies and insurance contracts issued by the insolvent insurer, and the Alabama Insurance Guaranty Association and any similar organization in another state shall be preferred creditors of said insolvent insurer.



Section 27-42-20 - Access to assets of insolvent insurer; application for court approval of plan to disburse assets; notice of application.

(a) Within 120 days of a final determination of insolvency of an insurance company by a court of competent jurisdiction the receiver shall make application to the said court for approval of a proposal to disburse assets out of such company's marshalled assets, from time to time as such assets become available, to the Alabama Insurance Guaranty Association and to any entity or person performing a similar function in another state. (The Alabama Insurance Guaranty Association and any entity or person performing a similar function in other states shall hereinafter be referred to collectively as the associations.)

(b) Such proposal shall at least include provisions for:

(1) Reserving amounts for the payment of expenses of administration and claims falling within the priorities established in the Alabama Uniform Insurers Liquidation Act but only with respect to such priorities higher than that of the associations;

(2) Disbursement of the assets marshalled to date and subsequent disbursement of assets as they become available;

(3) Equitable allocation of disbursements to each of the associations entitled thereto;

(4) The securing by the receiver from each of the associations entitled to disbursements pursuant to this section of an agreement to return to the receiver such assets previously disbursed as may be required to pay claims of secured creditors and claims with a higher priority than those of the associations. No bond shall be required of any such association.

(c) The receiver's proposal shall provide for disbursements to the associations in amounts at least equal to the payments made or to be made thereby for which such associations could assert claims against the receiver, and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amount of such payments made or to be made by the associations then disbursements shall be in the amount of available assets.

(d) Notice of such application shall be given to the associations in and to the commissioners of insurance of each of the states. Any such notice shall be deemed to have been given when deposited in the United States certified mails, first-class postage prepaid, at least 30 days prior to submission of such application to the said court. Action on the application may be taken by the said court provided the above required notice has been given and provided further that the receiver's proposal complies with subdivisions (1) and (4) of subsection (b) of this section.






Chapter 43 - LEGAL EXPENSE INSURANCE.

Section 27-43-1 - Short title.

This chapter shall be known and may be cited as the "Legal Expense Insurance Act."



Section 27-43-2 - Purpose of chapter.

The purpose of this chapter is to authorize state certification and regulation of organizations which provide programs for the payment of the costs of legal services.



Section 27-43-3 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context requires otherwise:

(1) DEPARTMENT. The Department of Insurance;

(2) COMMISSIONER. The Commissioner of Insurance of this state;

(3) INSURER. Any person authorized to do a casualty insurance business or life, accident and sickness insurance business as an insurer in this state and organizations authorized to transact legal expense insurance under Section 27-43-8;

(4) LEGAL EXPENSE INSURANCE. Such term means, irrespective of the definition of insurance in other chapters under this title, the assumption of a contractual obligation to pay for specific legal services or to reimburse for specific legal expenses, in consideration of a specified payment in advance for an interval of time, regardless of whether the payment is made by the beneficiaries individually or by a third person for them, but does not include the provision of or reimbursement for legal services incidental to other insurance coverages.



Section 27-43-4 - Applicability of chapter.

The insurance laws of this state, including this chapter, do not apply to:

(1) Retainer contracts made by attorneys-at-law with individual clients with fees based on estimates of the nature and amount of services to be provided to the specific client and similar contracts made with a group of clients involved in the same or closely related legal matters;

(2) Any lawyer referral services authorized by the State Bar of Alabama;

(3) The furnishing of legal assistance by labor unions and other employee organizations to their members in matters relating to employment or occupations;

(4) The furnishing of legal assistance to members and/or dependents by churches, cooperatives, educational institutions, credit unions, labor unions, or other organizations of employees, where such organizations contract with and pay directly a lawyer or law firm(s) for the provision of legal services, where the assistance is provided as an incident to membership and not on the basis of an optional fee or charge and the administration of such program of legal assistance is wholly conducted by the organization; and

(5) Employee welfare benefit plans to the extent that state laws are superseded by Section 514 of the Employee Retirement Income Security Act of 1974, provided evidence of exemption from state laws is shown to the department.



Section 27-43-5 - Authorization of prepaid legal expense insurance business required.

(a) No person or organization may do a prepaid legal expense insurance business in this state unless authorized to do so by the commissioner.

(b) This section does not apply to organizations exempt pursuant to Section 27-43-4.



Section 27-43-6 - Insurers deemed eligible to transact legal expense insurance.

(a) Any domestic, foreign, or alien insurer authorized to transact casualty insurance or life, accident and sickness insurance in this state may transact legal expense insurance in this state.

(b) Legal service insurance corporations possessing a valid certificate of authority may transact legal expense insurance in this state.



Section 27-43-7 - Procedure for incorporation of legal services insurance corporation generally.

(a) Any number of corporate or adult natural persons may organize a legal service insurance corporation under this section.

(b) The articles of incorporation shall conform to the requirements applicable to corporations, except that:

(1) The name of the corporation shall indicate that payment for legal services or indemnity for legal expenses is to be provided; and

(2) The purposes of the corporation shall be limited to payment for legal services or indemnity for legal expenses and business expenses reasonably related thereto.



Section 27-43-8 - Filing of application for certificate of authority; contents of application; issuance of certificate.

(a) The incorporators shall file with the commissioner an application for a certificate of authority to do business upon a form to be furnished by the department, which shall include or have attached the following:

(1) The names and, for the preceding 10 years, all addresses and all occupations of all incorporators and proposed directors and officers;

(2) A certified copy of the corporate articles and bylaws and a list of the names, addresses, and occupations of all directors and principal officers and, if previously incorporated, for the three most recent years, the corporation annual statements and reports;

(3) All agreements relating to the corporation to which any incorporator or proposed director or officer is a party;

(4) A statement of the amount and sources of the funds available for organization expenses and the proposed arrangements for reimbursement and compensation of incorporators or other persons;

(5) A statement of compensation of directors and officers;

(6) The forms to be used for any proposed contracts between the corporation and providers of legal services and any corporations which perform administrative, marketing, or management services, concerning the provision of services to insureds;

(7) The plan for conducting the insurance business, including all of the following:

a. The geographical area in which business is intended to be done in the first five years;

b. The types of insurance intended to be written in the first five years, including specification whether and to what extent indemnity rather than service benefits are to be provided;

c. The proposed marketing methods;

d. Actuarial data or other similar statistical data, documented and verified in such manner as the department may reasonably require, affirmatively demonstrating the anticipated income and expenses in the first five years, including, without limitation, the projected expenditure for legal services and projected source of funds to make up any anticipated deficits.

(8) A current statement of the assets and liabilities of the applicant;

(9) Forms of all prepaid legal service contracts the applicant proposes to offer showing the rates to be charged for each form of contract; and

(10) Such other documents or information as the department may reasonably require;

(b) Copies of the documents filed pursuant to subdivisions (6) and (9) of subsection (a) of this section shall be filed with the State Bar of Alabama within five days of filing with the commissioner;

(c) The commissioner shall issue a certificate of authority if he is satisfied that:

(1) All requirements of law have been met;

(2) All natural persons who are incorporators, the directors and principal officers of corporate incorporators and the proposed directors and officers of the corporation being formed are trustworthy and competent and collectively have the competence and experience to engage in the particular insurance business proposed; and

(3) The business plan is consistent with the interests of the corporation's potential insureds and of the public.



Section 27-43-9 - Bond or deposit requirements.

(a) To assure the faithful performance of its obligations in the event of insolvency, each corporation authorized under Section 27-43-8 shall, through the commissioner, deposit and maintain with the Treasurer of the State securities of the type eligible for deposit by insurers under Section 27-6-3, which securities shall have at all times a market value as follows:

(1) An insurer which has transacted no legal expense insurance in this state prior to January 1, 1982, shall, prior to the issuance of its certificate of authority and before receiving any premiums, place in trust with the Treasurer of the State, through the commissioner an initial amount of $50,000.00;

(2) An insurer transacting a legal expense insurance business in this state prior to January 1, 1982, and having in force in this state less than $300,000.00 of gross written premiums, membership fees, or similar charges shall place in trust with the Treasurer of the State, through the commissioner, a sum equal to 50 percent of the gross premiums in force or $50,000.00, whichever is less;

(3) An insurer transacting a legal expense insurance business in this state prior to January 1, 1982, and having in force in this state more than $300,000.00 but less than $750,000.00 of gross written premiums, membership fees, or similar charges in this state shall place in trust with the Treasurer of the State, through the commissioner, an amount not less than $75,000.00; and

(4) An insurer transacting a legal expense insurance business in this state prior to January 1, 1982, and having in force in this state $750,000.00 or more of gross written premiums, membership fees, or similar charges in this state shall place in trust with the Treasurer of the State, through the commissioner, an amount equal to $100,000.00.

(b) In lieu of any deposit of securities required under subsection (a) of this section and subject to the commissioner's approval, a legal service insurance corporation may file with the Treasurer of the State a surety bond issued by a surety insurer authorized to serve as surety under the provisions of Chapter 24 of this title. The bond shall be for the same purpose as the deposit in lieu of which it is filed. The department shall not approve any bond under the terms of which the protection afforded against insolvency is not equivalent to the protection afforded by those securities provided for in subsection (a) of this section.

(c) Securities or bonds posted pursuant to this section shall be for the benefit of and subject to action thereon in the event of insolvency or impairment of any legal service insurance corporation by any person or persons sustaining an actionable injury due to the failure of the corporation to faithfully perform its obligations to its insureds.

(d) The state shall be responsible for the safekeeping of all securities deposited with the Treasurer of the State under this chapter. Such securities shall not, on account of being in this state, be subject to taxation, but shall be held exclusively and solely to guarantee the legal service insurance corporation's performance of its obligations to its insureds.

(e) Such deposit or bond shall be maintained unimpaired as long as the legal service insurance corporation continues in business in this state. Whenever the corporation ceases to do business in this state and furnishes the commissioner proof satisfactory to the commissioner that it has discharged or otherwise adequately provided for all its obligations to its insureds in this state, the Treasurer of the State shall release the deposited securities to the parties entitled thereto, on presentation of the Treasurer's receipts for such securities, or shall release any bond filed with it in lieu of such deposit.

(f) The commissioner may at any time enter an order increasing the amount of the deposit or bond specified under subsections (a) and (b) of this section if he finds that there has been a substantial change in the facts, including an increase in the amounts of premiums, membership fees, or similar charges in force in this state on which the original determination was based. The commissioner shall hold a hearing within 30 days after receiving a request from the corporation submitted within 30 days after being notified of the modification order. Failure to meet the new requirements within 30 days after final decision or after the expiration of the 30-day period for submitting the hearing request constitutes a ground for rehabilitation.



Section 27-43-10 - Types of legal expense insurance; policy and certificate forms; issuance of policies and certificates.

(a) Legal expense insurance may be written as individual, group, blanket, or franchise insurance. Each contractual obligation for legal expense insurance must be evidenced by a policy. Each person insured under a group policy must be issued a certificate of coverage.

(b) No policy or certificate of legal expense insurance may be issued in this state unless a copy of the form has been filed and approved by the commissioner.

(c) The commissioner may not approve any form that does not meet the following requirements:

(1) Policies must contain a list and description of the legal service payments promised or the legal matters for which expenses are to be reimbursed and any limits on the amounts to be paid or reimbursed;

(2) Policies and certificates must indicate the name of the insurer and the full address of its principal place of business;

(3) Certificates issued under group policies must contain a full statement of the benefits provided and exceptions thereto, but may summarize the other terms of the master policy;

(4) Policies promising payment for legal services to be provided by a limited number of attorneys who have concluded provider contracts with the insurer, whether the attorney in an individual case is to be selected by the insured or by the insurer, must provide for alternative benefits in the case where the insured is unable to find a participating attorney willing to perform the promised services or the attorney selected by the insurer is disqualified or otherwise unable to perform the promised services. The alternative benefit may consist of furnishing the services of an attorney selected and paid by the insurer or paying the fee of an attorney selected by the insured. The policy must also provide a procedure that includes impartial review for settling disagreements about the grounds for demanding an alternative benefit;

(5) No policy except one issued by a mutual or reciprocal insurance company may provide for assessments on policyholders or for reduction of benefits for the purpose of maintaining the insurer's solvency;

(6) Policies must contain a statement that the subscriber has a right to complain to the State Bar of Alabama about attorney conduct pursuant to the plan; and

(7) Policies must contain a statement that the individual beneficiary has the right to retain, at his own expense, except where the policy provides otherwise, any attorney authorized to practice law in the state;

(d) The department may disapprove a policy or certificate form if it finds that it:

(1) Is unfair, unfairly discriminatory, misleading, ambiguous, or encourages misrepresentation or misunderstanding of the contract;

(2) Provides coverage or benefits or contains other provisions that would endanger the solvency of the insurer; or

(3) Is contrary to law.



Section 27-43-11 - Premium rates.

(a) No policy of legal expense insurance may be issued in this state unless the premium rates for the insurance have been filed with and approved by the commissioner.

(b) Premium rates must be established and justified in accordance with generally accepted insurance principles, including, but not limited to, the experience or judgment of the insurer making the rate filing or actuarial computations.

(c) The commissioner may disapprove rates that are excessive, inadequate, or unfairly discriminatory. Rates are not unfairly discriminatory because they are averaged broadly among persons insured under group, blanket, or franchise policies.

(d) The commissioner may require the submission of whatever relevant information is deemed necessary in determining whether to approve or disapprove a filing made under this section or Section 27-43-10.



Section 27-43-12 - Filing, approval, etc., of contracts between insurers and attorneys, etc.

(a) Contracts made between the insurer and participating attorneys, management contracts and contracts with other providers of services by the legal expense insurance policy must be filed with and approved by the commissioner.

(b) Insurers must annually report to the commissioner, in such detail as is reasonably required, the number and geographical distribution of attorneys and other providers of services covered by the legal expense insurance policy with whom it maintains contractual relations and the nature of the relations. For individual insurers or groups of insurers, the commissioner may require more frequent reports.



Section 27-43-13 - Fees and taxes required of legal service insurance corporations; applicability of general insurance laws to legal service insurance corporations.

(a) A legal service insurance corporation will pay the prescribed fees and taxes required of a domestic casualty insurer.

(b) The following provisions of the insurance laws of this state apply to legal service insurance corporations authorized under Section 27-43-8, to the extent that they are not inconsistent with the provisions of this chapter:

(1) Chapters 27-1 and 27-2 - Administration and General Provisions;

(2) Chapter 27-4 - Fees and Taxes;

(3) Chapter 27-6 - Administration of Deposits;

(4) Chapter 27-11 [27-12] - Unfair Trade Practices; and

(5) Chapter 27-32 - Insurer Insolvency; Rehabilitation and Liquidation.

(c) The commissioner may by rule modify or waive any requirements referred to in subsection (b) of this section for legal service insurers if it is necessary to avoid unreasonable hardship, expense, or inconvenience and if the interests of policyholders continue to be adequately protected.



Section 27-43-14 - Applicability of Chapters 7 and 8A.

Persons representing or aiding a legal service insurance corporation in the solicitation of legal expense insurance contracts in this state and the legal service insurance corporation with respect thereto shall be subject to Chapters 7 and 8A of this title, except that legal service insurance corporation producers shall be exempt from the 40-hour prelicensing course and written examination requirements of Chapter 7 of this title and the continuing education requirements of Chapter 8A of this title.



Section 27-43-15 - Registration requirements - Sales agents.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-43-16 - Grounds for compulsory refusal, suspension, revocation, etc., of registration of contracting sales agents.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-43-17 - Grounds for discretionary refusal, suspension, revocation, etc., of registration of contracting sales agents.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-43-18 - Procedure for refusal, suspension, revocation, etc., of registration of contracting sales agent.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-43-19 - Imposition of administrative penalty in lieu of suspension, revocation, etc., of registration.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-43-20 - Funds belonging to legal service insurance corporations received by agents to be held in trust; accounting for and disposition of funds by agents; appropriation of funds, etc., by agent.

Repealed by Act 2001-702, p. 1509, § 16, effective January 1, 2002.



Section 27-43-21 - Disposition of moneys received from licenses and fees.

All moneys received from licenses and fees shall be deposited to the credit of the Examiners' Revolving Fund of the Department of Insurance.



Section 27-43-22 - Promulgation of rules and regulations.

The commissioner shall devise and promulgate rules and regulations, not inconsistent with the provisions of this chapter, as he deems advisable for effectuating its orderly administration.



Section 27-43-23 - Construction of chapter.

Nothing contained in this chapter shall be construed to regulate the practice of law or limit the powers or authority of the Supreme Court of Alabama or State Bar of Alabama in the regulation of the conduct of attorneys.






Chapter 44 - LIFE AND DISABILITY INSURANCE GUARANTY ASSOCIATION.

Section 27-44-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Life and Disability Insurance Guaranty Association Act."



Section 27-44-2 - Purpose of chapter.

(a) The purpose of this chapter is to protect, subject to certain limitations, the persons specified in Section 27-44-3(a) against failure in the performance of contractual obligations, under life and disability insurance policies and annuity contracts specified in Section 27-44-3(b), because of the impairment or insolvency of the member insurer that issued the policies or contracts.

(b) To provide this protection, an association of insurers is created to pay benefits and to continue coverages as limited by this chapter, and members of the association are subject to assessment to provide funds to carry out the purpose of this chapter.



Section 27-44-3 - Scope of chapter.

(a) This chapter shall provide coverage for the policies and contracts specified in subsection (b) as follows:

(1) To persons who, regardless of where they reside (except for non-resident certificate holders under group policies or contracts), are the beneficiaries, assignees, or payees of the persons covered under subdivision (2).

(2) To persons who are owners of or certificate holders under the policies or contracts, other than structured settlement annuities, and in each case who are either of the following:

a. Residents

b. Not residents, but only under all of the following conditions:

1. The insurer that issued the policies or contracts is domiciled in this state.

2. The states in which the persons reside have associations similar to the association created by this chapter.

3. The persons are not eligible for coverage by an association in any other state due to the fact the insurer was not licensed in the state at the time specified in the state's guaranty association law.

(3) For structured settlement annuities specified in subsection (b), subdivision (1) and (2) of this subsection shall not apply, and this chapter, except as provided in subdivisions (4) and (5) of this subsection, shall provide coverage to a person who is a payee under a structured settlement annuity (or beneficiary of a payee if the payee is deceased), if the payee is either of the following:

a. A resident, regardless of where the contract owner resides.

b. Not a resident, but only under both of the following conditions:

1. The contract owner of the structured settlement annuity is either of the following:

(i) A resident.

(ii) Not a resident, but only under both of the following conditions:

(I) The insurer that issued the structured settlement annuity is domiciled in this state.

(II) The state in which the contract owner resides has an association similar to the association created by this chapter.

2. Neither the payee (or beneficiary) nor the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides.

(4) The chapter shall not provide coverage to a person who is a payee (or beneficiary) of a contract owner resident of this state, if the payee (or beneficiary) is afforded any coverage by the association of another state.

(5) This chapter is intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this chapter is provided coverage under the laws of any other state, the person shall not be provided coverage under this chapter. In determining the application of the provisions of this subdivision in situations where a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary, or assignee, this chapter shall be construed in conjunction with other state laws to result in coverage by only one association.

(b)(1) This chapter shall provide coverage to the persons specified in subsection (a) for direct, non-group life, disability, or annuity policies or contracts, and for certificates under direct group policies and contracts, and for supplemental contracts to any of these, in each case issued by member insurers, except as limited by this chapter. Annuity contracts and certificates under group annuity contracts include allocated funding agreements, structured settlement annuities, and any immediate or deferred annuity contracts.

(2) This chapter shall not provide coverage for any of the following:

a. A portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract owner.

b. A policy or contract of reinsurance, unless assumption certificates have been issued pursuant to the reinsurance policy or contract.

c. A portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

1. Averaged over the period of four years prior to the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting two percentage points from Moody's Corporate Bond Yield Average averaged for that same four-year period or for such lesser period if the policy or contract was issued less than four years before the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier.

2. On and after the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average as most recently available.

d. A portion of a policy or contract issued to a plan or program of an employer, association, or other person to provide life, disability, or annuity benefits to its employees, members, or others, to the extent that the plan or program is self-funded or uninsured, including, but not limited to, benefits payable by an employer, association, or other person under any of the following:

1. A multiple employer welfare arrangement as defined in Section 3(40) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. Section 1002(40)).

2. A minimum premium group insurance plan.

3. A stop-loss group insurance plan.

4. An administrative services only contract.

e. A portion of a policy or contract to the extent that it provides for any of the following:

1. Dividends or experience rating credits.

2. Voting rights.

3. Payment of any fees or allowances to any person, including the policy or contract owner, in connection with the service to or administration of the policy or contract.

f. A policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this state.

g. A portion of a policy or contract to the extent that the assessments required by Section 27-44-9 with respect to the policy or contract are preempted by federal or state law.

h. An obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitation:

1. Claims based on marketing materials.

2. Claims based on side letters, riders, or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements.

3. Misrepresentations of or regarding policy benefits.

4. Extra-contractual claims, including, without limitation, claims relating to bad faith in the payment of claims, punitive or exemplary damages, or attorneys' fees and costs.

5. A claim for penalties or consequential or incidental damages.

i. A contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer.

j. An unallocated annuity contract.

k. A portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and are not subject to forfeiture under this subsection, the interest or change in value determined by using the procedures defined in the policy or contract will be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture.

l. A policy or contract providing any hospital, medical, prescription drug, or other health care benefits pursuant to Part C or Part D of Subchapter XVIII, Chapter 7 of Title 42 of the United States Code (commonly known as Medicare Part C and D) or any regulations issued pursuant thereto.

(c) The benefits that the association may become obligated to cover shall in no event exceed the lesser of:

(1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer.

(2)a. With respect to one life, regardless of the number of policies or contracts:

1. Three hundred thousand dollars ($300,000) in life insurance death benefits, but not more than one hundred thousand dollars ($100,000) in net cash surrender and net cash withdrawal values for life insurance.

2. In disability insurance benefits:

(i) One hundred thousand dollars ($100,000) for coverages not defined as disability income insurance or basic hospital, medical, and surgical insurance or major medical insurance or long-term care insurance including any net cash surrender and net cash withdrawal values.

(ii) Three hundred thousand dollars ($300,000) for disability income insurance and three hundred thousand dollars ($300,000) for long-term care insurance.

(iii) Five hundred thousand dollars ($500,000) for basic hospital, medical, and surgical insurance or major medical insurance.

3. Two hundred fifty thousand dollars ($250,000) in the present value of annuity benefits, including net cash surrender and net cash withdrawal values.

b. With respect to each payee of a structured settlement annuity (or beneficiary or beneficiaries if the payee is deceased), two hundred fifty thousand dollars ($250,000) in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values, if any.

c. However, in no event shall the association be obligated to cover more than either of the following:

1. An aggregate of three hundred thousand dollars ($300,000) in benefits with respect to any one life under paragraphs a. and b. except with respect to benefits for basic hospital, medical, and surgical insurance and major medical insurance under paragraph a.2., in which case the aggregate liability of the association shall not exceed five hundred thousand dollars ($500,000) with respect to any one individual.

2. With respect to one owner of multiple non-group policies of life insurance, whether the policy owner is an individual, firm, corporation, or other person, and whether the persons insured are officers, managers, employees, or other persons, more than five million dollars ($5,000,000) in benefits, regardless of the number of policies and contracts held by the owner.

d. The limitations set forth in this subsection are limitations on the benefits for which the association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the association's obligations under this chapter may be met by the use of assets attributable to covered policies or reimbursed to the association pursuant to its subrogation and assignment rights.

(d) In performing its obligations to provide coverage under Section 27-44-8, the association shall not be required to guarantee, assume, reinsure, or perform, or cause to be guaranteed, assumed, reinsured, or performed, the contractual obligations of the insolvent or impaired insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.



Section 27-44-4 - Construction of chapter.

This chapter shall be liberally construed to effect the purpose under Section 27-44-2 which shall constitute an aid and guide to interpretation.



Section 27-44-5 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ACCOUNT. Either of the three accounts created under Section 27-44-6.

(2) ASSOCIATION. The Alabama Life and Disability Insurance Guaranty Association created under Section 27-44-6.

(3) AUTHORIZED ASSESSMENT or the term AUTHORIZED when used in the context of assessments. A resolution by the board of directors has been passed whereby an assessment will be called immediately or in the future from member insurers for a specified amount. An assessment is authorized when the resolution is passed.

(4) BENEFIT PLAN. A specific employee, union, or association of natural persons benefit plan.

(5) CALLED ASSESSMENT or the term CALLED when used in the context of assessments. A notice that has been issued by the association to member insurers requiring that an authorized assessment be paid within the time frame set forth within the notice. An authorized assessment becomes a called assessment when notice is mailed by the association to member insurers.

(6) COMMISSIONER. The Commissioner of Insurance of this state.

(7) CONTRACTUAL OBLIGATION. An obligation under a policy or contract, or certificate under a group policy or contract, or portion thereof for which coverage is provided under Section 27-44-3.

(8) COVERED POLICY. A policy or contract or portion of a policy or contract for which coverage is provided under Section 27-44-3.

(9) IMPAIRED INSURER. A member insurer which, after January 1, 2013, is not an insolvent insurer and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(10) INSOLVENT INSURER. A member insurer which, after January 1, 2013, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency.

(11) MEMBER INSURER. An insurer licensed or that holds a certificate of authority to transact in this state any kind of insurance for which coverage is provided under Section 27-44-3, and includes an insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn, but does not include any of the following:

a. A hospital or medical service organization, whether profit or non-profit.

b. A health care services plan.

c. A cooperative hospital association.

d. A health maintenance organization.

e. A fraternal benefit society.

f. A mandatory state pooling plan.

g. A mutual assessment company or other person that operates on an assessment basis.

h. An insurance exchange.

i. An organization that has a certificate or license limited to the issuance of charitable gift annuities.

j. An entity substantially similar to any of the above.

(12) MOODY'S CORPORATE BOND YIELD AVERAGE. The Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto.

(13) OWNER of a policy or contract and POLICY OWNER and CONTRACT OWNER. The person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. For policies or contracts which do not contractually provide for the designation of an owner, the owner shall be deemed to be the person who has the right to exercise the traditional incidents of ownership of a policy or contract. The terms owner, contract owner, and policy owner do not include person with a mere beneficial interest in a policy or contract.

(14) PERSON. An individual, corporation, limited liability company, partnership, association, governmental body or entity, or voluntary organization.

(15) PREMIUMS. Direct gross insurance premiums and annuity considerations received on covered policies or contracts, less returned premiums and considerations thereon and dividends paid or credited to policyholders on such direct business. "Premiums" do not include premiums and considerations on contracts between insurers and reinsurers.

(16) PRINCIPAL PLACE OF BUSINESS. When referring to a person other than a natural person, the single state in which the natural persons who establish policy for the direction, control, and coordination of the operations of the entity as a whole primarily exercise that function, determined by the association in its reasonable judgment by considering the following factors:

a. The state in which the primary executive and administrative headquarters of the entity is located.

b. The state in which the principal office of the chief executive officer of the entity is located.

c. The state in which the board of directors, or similar governing person or persons, of the entity conducts the majority of its meetings.

d. The state in which the executive or management committee of the board of directors, or similar governing person or persons, of the entity conducts the majority of its meetings.

e. The state from which the management of the overall operations of the entity is directed.

f. In the case of a benefit plan sponsored by affiliated companies comprising a consolidated corporation, the state in which the holding company or controlling affiliate has its principal place of business as determined using the above factors.

(17) RECEIVERSHIP COURT. The court in the insolvent or impaired insurer's state having jurisdiction over the conservation, rehabilitation, or liquidation of the insurer.

(18) RESIDENT. A person who resides in this state on the date of entry of a court order that determines a member insurer to be an impaired or insolvent insurer and to whom a contractual obligation is owed. A person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business. Citizens of the United States that are either (i) residents of foreign countries or (ii) residents of United States possessions, territories, or protectorates that do not have an association similar to the association created by this chapter, shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts.

(19) STATE. A state, the District of Columbia, Puerto Rico, and a United States possession, territory, or protectorate.

(20) STRUCTURED SETTLEMENT ANNUITY. An annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant.

(21) SUPPLEMENTAL CONTRACT. A written agreement entered into for the distribution of proceeds under a life, disability, or annuity policy or contract.

(22) UNALLOCATED ANNUITY CONTRACT. An annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under the contract or certificate.



Section 27-44-6 - Creation of association; membership; accounts; supervision.

(a) There is created a nonprofit unincorporated legal entity to be known as the Alabama Life and Disability Insurance Guaranty Association. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under the plan of operation established and approved under Section 27-44-10 and shall exercise its powers through a board of directors established under Section 27-44-7. For purposes of administration and assessment the association shall maintain three accounts:

(1) The disability insurance account;

(2) The life insurance account; and

(3) The annuity account.

(b) The association shall come under the immediate supervision of the commissioner and shall be subject to the applicable provisions of the insurance laws of this state.



Section 27-44-7 - Board of directors; selection of members; vacancies; organizational meeting; reimbursement for expenses.

(a) The board of directors of the association shall consist of not less than five nor more than nine member insurers serving terms as established in the plan of operation. At all times, at least one member of the board shall be a domestic insurer as defined in Section 27-1-2(6). The members of the board shall be selected by member insurers subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the commissioner. To select the initial board of directors, and initially organize the association, the commissioner shall give notice to all member insurers of the time and place of the organizational meeting. In determining voting rights at the organizational meeting, each member insurer shall be entitled to one vote in person or by proxy. If the board of directors is not selected within 60 days after notice of the organizational meeting, the commissioner may appoint the initial members.

(b) In approving selections or in appointing members to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

(c) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors, but members of the board shall not otherwise be compensated by the association for their services.



Section 27-44-8 - Powers and duties of association.

(a) If a member insurer is an impaired insurer, the association may, in its discretion and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer, and that are approved by the commissioner:

(1) Guarantee or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the covered policies of the impaired insurers.

(2) Provide such moneys, pledges, notes, guarantees, or other means as are proper to effectuate subdivision (1), and assure payment of the contractual obligations of the impaired insurer pending action under subdivision (1).

(b) If a member insurer is an insolvent insurer, the association shall, in its discretion and subject to the approval of the commissioner, do either of the following:

(1)a. Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the covered policies of the insolvent insurer.

b. Assure payment of the contractual obligations of the insolvent insurer.

c. Provide such moneys, pledges, notes, guarantees, or other means as are reasonably necessary to discharge such duties.

(2) Provide benefits and coverages in accordance with the following provisions:

a. With respect to life and disability insurance policies and annuities, assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred:

1. With respect to group policies and contracts, not later than the earlier of the next renewal date under those policies or contracts or 45 days, but in no event less than 30 days, after the date on which the association becomes obligated with respect to the policies and contracts.

2. With respect to non-group policies, contracts, and annuities not later than the earlier of the next renewal date, if any, under the policies or contracts or one year, but in no event less than 30 days, from the date on which the association becomes obligated with respect to the policies or contracts.

b. Make diligent efforts to provide all known insureds or annuitants (for non-group policies and contracts), or group policy owners with respect to group policies and contracts, 30 days' notice of the termination (pursuant to paragraph a.) of the benefits provided.

c. With respect to non-group life and disability insurance policies and annuities covered by the association, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of paragraph d., if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class.

d.1. In providing the substitute coverage required under paragraph c., the association may offer either to reissue the terminated coverage or to issue an alternative policy.

2. Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy.

3. The association may reinsure any alternative or reissued policy.

e.1. Alternative policies adopted by the association shall be subject to the approval of the commissioner. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

2. Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates that it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

3. Any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

f. If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the commissioner.

g. The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date the coverage or policy is replaced by another similar policy by the policy owner, the insured, or the association.

h. When proceeding under this subdivision (2) with respect to a policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with Section 27-44-3(b)(2)c.

(c) Nonpayment of premiums within 31 days after the date required under the terms of any guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage shall terminate the association's obligations under the policy or coverage under this chapter with respect to the policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this chapter.

(d) Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association. If the liquidator of an insolvent insurer requests, the association shall provide a report to the liquidator regarding such premium collected by the association. The association shall be liable for unearned premiums due to policy or contract owners arising after the entry of the order.

(e) The protection provided by this chapter shall not apply where any guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

(f) In carrying out its duties under subsection (b), the association may, subject to approval by a court in this state:

(1) Impose permanent policy or contract liens in connection with any guarantee, assumption, or reinsurance agreement, if the association finds that the amounts which can be assessed under this chapter are less than the amounts needed to assure full and prompt performance of the association's duties under this chapter, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens, to be in the public interest.

(2) Impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan values. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans, or on any other right to withdraw funds held in conjunction with policies or contracts, out of the assets of the impaired or insolvent insurer, the association may defer the payment of cash values, policy loans, or other rights by the association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court.

(g) If the association fails to act within a reasonable period of time as provided in subsection (b), the commissioner shall have the powers and duties of the association under this chapter with respect to the insolvent insurer.

(h) The association may render assistance and advice to the commissioner, upon the commissioner's request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of an impaired or insolvent insurer.

(i) The association shall have standing to appear or intervene before a court or agency in this state with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under this chapter. Standing shall extend to all matters germane to the powers and duties of the association, including, but not limited to, proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the covered policies or contracts and contractual obligations. The association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise.

(j)(1) A person receiving benefits under this chapter shall be deemed to have assigned the rights under, and any causes of action against any person for losses arising under, resulting from or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received because of this chapter, whether the benefits are payments of or on account of contractual obligations, continuation of coverage or provision of substitute or alternative coverage. The association may require an assignment to it of such rights by any payee, policy or contract owner, beneficiary, insured or annuitant as a condition precedent to the receipt of any rights or benefits conferred by this chapter upon such person.

(2) The subrogation rights of the association under this subsection shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this chapter.

(3) In addition to subdivisions (1) and (2), the association shall have all common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary, or payee of a policy or contract with respect to the policy or contract.

(4) If the preceding provisions of this subsection are invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related covered obligations shall be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies, or portion thereof, covered by the association.

(5) If the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in the preceding subdivisions of this subsection, the person shall pay to the association the portion of the recovery attributable to the policies, or portion thereof, covered by the association.

(k) In addition to the rights and powers elsewhere in this chapter, the association may:

(1) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this chapter.

(2) Sue or be sued, including taking any legal actions necessary or proper for recovery of any unpaid assessments under Section 27-44-9 and to settle claims or potential claims against it.

(3) Borrow money to effect the purposes of this chapter. Any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets.

(4) Employ or retain such persons as are necessary to handle the financial transactions of the association, and to perform such other functions as become necessary or proper under this chapter.

(5) Take such legal action as may be necessary to avoid payment of improper claims.

(6) Exercise, for the purposes of this chapter and to the extent approved by the commissioner, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under this chapter.

(7) Organize itself as a corporation or in other legal forms permitted by the laws of the state.

(8) Request information from a person seeking coverage from the association in order to aid the association in determining its obligations under this chapter with respect to the person, and the person shall promptly comply with the request.

(9) Take other necessary or appropriate action to discharge its duties and obligations under this chapter or to exercise its powers under this chapter.

(l) The association may join an organization of one or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association.

(m)(1)a. At any time within 180 days of the date of the order of liquidation, the association may elect to succeed to the rights and obligations of the ceding member insurer that relate to policies or annuities covered, in whole or in part, by the association, in each case under any one or more reinsurance contracts entered into by the insolvent insurer and its reinsurers and selected by the association. Any such assumption shall be effective as of the date of the order of liquidation. The election shall be effected by the association or the National Organization of Life and Health Insurance Guaranty Associations (NOLHGA) on its behalf sending written notice, return receipt requested, to the affected reinsurers.

b. To facilitate the earliest practicable decision about whether to assume any of the contracts of reinsurance, and in order to protect the financial position of the estate, the receiver and each reinsurer of the ceding member insurer shall make available upon request to the association or to NOLHGA on its behalf as soon as possible after commencement of formal delinquency proceedings (i) copies of in-force contracts of reinsurance and all related files and records relevant to the determination of whether such contracts should be assumed, and (ii) notices of any defaults under the reinsurance contracts or any known event or condition which with the passage of time could become a default under the reinsurance contracts.

c. The following paragraphs 1. through 4. shall apply to reinsurance contracts so assumed by the association:

1. The association shall be responsible for all unpaid premiums due under the reinsurance contracts for periods both before and after the date of the order of liquidation, and shall be responsible for the performance of all other obligations to be performed after the date of the order of liquidation, in each case which relate to policies or annuities covered, in whole or in part, by the association. The association may charge policies or annuities covered in part by the association, through reasonable allocation methods, the costs for reinsurance in excess of the obligations of the association and shall provide notice and an accounting of these charges to the liquidator.

2. The association shall be entitled to any amounts payable by the reinsurer under the reinsurance contracts with respect to losses or events that occur in periods after the date of the order of liquidation and that relate to policies or annuities covered, in whole or in part, by the association, provided that, upon receipt of any such amounts, the association shall be obliged to pay to the beneficiary under the policy or annuity on account of which the amounts were paid a portion of the amount equal to the lesser of:

(i) The amount received by the association.

(ii) The excess of the amount received by the association over the amount equal to the benefits paid by the association on account of the policy or annuity less the retention of the insurer applicable to the loss or event.

3. Within 30 days following the association's election (the "election date"), the association and each reinsurer under contracts assumed by the association shall calculate the net balance due to or from the association under each reinsurance contract as of the election date with respect to policies or annuities covered, in whole or in part, by the association, which calculation shall give full credit to all items paid by either the insurer or its receiver or the reinsurer prior to the election date. The reinsurer shall pay the receiver any amounts due for losses or events prior to the date of the order of liquidation, subject to any set-off for premiums unpaid for periods prior to the date, and the association or reinsurer shall pay any remaining balance due the other, in each case within five days of the completion of the aforementioned calculation. Any disputes over the amounts due to either the association or the reinsurer shall be resolved by arbitration pursuant to the terms of the affected reinsurance contracts or, if the contract contains no arbitration clause, as otherwise provided by law. If the receiver has received any amounts due the association pursuant to subparagraph 2., the receiver shall remit the same to the association as promptly as practicable.

4. If the association or receiver, on the association's behalf, within 60 days of the election date, pays the unpaid premiums due for periods both before and after the election date that relate to policies or annuities covered, in whole or in part, by the association, the reinsurer shall not be entitled to terminate the reinsurance contracts for failure to pay premium insofar as the reinsurance contracts relate to policies and annuities covered, in whole or in part, by the association, and shall not be entitled to set off any unpaid amounts due under other contracts, or unpaid amounts due from parties other than the association, against amounts due the association.

(2) During the period from the date of the order of liquidation until the election date or, if the election date does not occur, until 180 days after the date of the order of liquidation:

a.1. Neither the association nor the reinsurer shall have any rights or obligations under reinsurance contracts that the association has the right to assume under subdivision (1), whether for periods prior to or after the date of the order of liquidation.

2. The reinsurer, the receiver, and the association shall, to the extent practicable, provide each other data and records reasonably requested.

b. Provided that once the association has elected to assume a reinsurance contract, the parties' rights and obligations shall be governed by subdivision (1).

(3) If the association does not elect to assume a reinsurance contract by the election date pursuant to subdivision (1), the association shall have no rights or obligations, in each case for periods both before and after the date of the order of liquidation, with respect to the reinsurance contract.

(4) When policies or annuities, or covered obligations with respect thereto, are transferred to an assuming insurer, reinsurance on the policies or annuities may also be transferred by the association, in the case of contracts assumed under subdivision (1), subject to all of the following:

a. Unless the reinsurer and the assuming insurer agree otherwise, the reinsurance contract transferred shall not cover any new policies of insurance or annuities in addition to those transferred.

b. The obligations described in subdivision (1) shall no longer apply with respect to matters arising after the effective date of the transfer.

c. Notice shall be given in writing, return receipt requested, by the transferring party to the affected reinsurer not less than 30 days prior to the effective date of the transfer.

(5) The provisions of this subsection shall supersede the provisions of any state law or of any affected reinsurance contract that provides for or requires any payment of reinsurance proceeds, on account of losses or events that occur in periods after the date of the order of liquidation, to the receiver of the insolvent insurer or any other person. The receiver, shall remain entitled to any amount payable by the reinsurer under the reinsurance contracts with respect to losses or events that occur in periods prior to the date of the order of liquidation, subject to applicable setoff provisions.

(6) Except as otherwise provided in this section, nothing in this subsection shall alter or modify the terms and conditions of any reinsurance contract. Nothing in this section shall abrogate or limit any rights of any reinsurer to claim that it is entitled to rescind a reinsurance contract. Nothing in this section shall give a policyholder or beneficiary an independent cause of action against a reinsurer that is not otherwise set forth in the reinsurance contract. Nothing in this section shall limit or affect the association's rights as a creditor of the estate against the assets of the estate. Nothing in this section shall apply to reinsurance agreements covering property or casualty risks.

(n) The board of directors of the association shall have discretion and may exercise reasonable business judgment to determine the means by which the association is to provide the benefits of this chapter in an economical and efficient manner.

(o) Where the association has arranged or offered to provide the benefits of this chapter to a covered person under a plan or arrangement that fulfills the association's obligations under this chapter, the person shall not be entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

(p) Venue in a suit against the association arising under this chapter shall be in Jefferson County, Alabama. The association shall not be required to give an appeal bond in an appeal that relates to a cause of action arising under this chapter.

(q) In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under subsection (a) or (b), the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with all of the following provisions:

(1) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for (i) a fixed interest rate, (ii) payment of dividends with minimum guarantees, or (iii) a different method for calculating interest or changes in value.

(2) There is no requirement for evidence of insurability, waiting period, or other exclusion that would not have applied under the replaced policy or contract.

(3) The alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.



Section 27-44-9 - Assessments.

(a) For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at such time and for such amounts as the board finds necessary. Assessments shall be due not less than 30 days after prior written notice to the member insurers and shall accrue interest at six percent per annum on and after the due date.

(b) There shall be two classes of assessments, as follows:

(1) Class A assessments shall be authorized and called for the purpose of meeting administrative and legal costs and other expenses. Class A assessment may be authorized and called whether or not related to a particular impaired or insolvent insurer.

(2) Class B assessments shall be authorized and called to the extent necessary to carry out the powers and duties of the association under Section 27-44-8 with regard to an impaired or insolvent insurer.

(c)(1) The amount of a Class A assessment shall be determined by the board and may be authorized and called on a non-pro rata basis. The total of all Class A assessments shall not exceed three hundred dollars ($300) per member insurer in any one calendar year. The amount of a Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances.

(2) Class B assessments against member insurers for each account shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became insolvent or, in the case of an assessment with respect to an impaired insurer, the three most recent calendar years for which information is available preceding the year in which the insurer became impaired, bears to premiums received on business in this state for those calendar years by all assessed member insurers.

(3) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be authorized or called until necessary to implement the purposes of this chapter. Classification of assessments under subsection (b) and computation of assessments under this subsection shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible. The association shall notify each member insurer of its anticipated pro rata share of an authorized assessment not yet called within 180 days after the assessment is authorized.

(d) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the association.

(e)(1)a. Subject to the provisions of paragraph b., the total of all assessments authorized by the association with respect to a member insurer for each account shall not in one calendar year exceed one percent of that member insurer's average annual premiums received in this state on the policies and contracts covered by the account during the three calendar years preceding the year in which the insurer became an impaired or insolvent insurer.

b. If two or more assessments are authorized in one calendar year with respect to insurers that become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in paragraph a. shall be equal and limited to the higher of the three-year average annual premiums for the applicable account as calculated pursuant to this section.

c. If the maximum assessment, together with the other assets of the association in an account, does not provide in one year in the account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as permitted by this chapter.

(2) The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(f) The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses or claims.

(g) It shall be proper for any member insurer, in determining its premium rates and policyowner dividends as to any kind of insurance within the scope of this chapter, to consider the amount reasonably necessary to meet its assessment obligations under this chapter.

(h) The association shall issue to each insurer paying an assessment under this chapter, other than a Class A assessment, a certificate of contribution, in a form prescribed by the commissioner, for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the commissioner may approve.

(i)(1) A member insurer that wishes to protest all or part of an assessment shall pay when due the full amount of the assessment as set forth in the notice provided by the association. The payment shall be available to meet association obligations during the pendency of the protest or any subsequent appeal. Payment shall be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest.

(2) Within 60 days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest.

(3) Within 30 days after a final decision has been made, the association shall notify the protesting member insurer in writing of that final decision. Within 60 days of receipt of notice of the final decision, the protesting member insurer may appeal that final action to the commissioner.

(4) In the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer protests to the commissioner for a final decision, with or without a recommendation from the association.

(5) If the protest or appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the association.

(j) The association may request information of member insurers in order to aid in the exercise of its power under this section and member insurers shall promptly comply with a request.



Section 27-44-10 - Submission of plan of operation and amendments; promulgation of rules in absence of plan.

(a)(1) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the commissioner.

(2) If the association fails to submit a suitable plan of operation within 180 days following January 1, 1983, or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this chapter. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall, in addition to requirements enumerated elsewhere in this chapter:

(1) Establish procedures for handling the assets of the association.

(2) Establish the amount and method of reimbursing members of the board of directors under Section 27-44-7.

(3) Establish regular places and times for meetings of the board of directors.

(4) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors.

(5) Establish the procedures whereby selections for the board of directors will be made and submitted to the commissioner.

(6) Establish any additional procedures for assessments under Section 27-44-9.

(7) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(d) The plan of operation may provide that any or all powers and duties of the association, except those under Sections 27-44-8 (10) c and 27-44-9, are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Such a corporation, association, or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any functions of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this chapter.



Section 27-44-11 - Duties and powers of commissioner; appeal and review; notification.

In addition to the duties and powers enumerated elsewhere in this chapter:

(1) The commissioner shall:

a. Upon request of the board of directors, provide the association with a statement of the premiums in the appropriate states for each member insurer.

b. When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer shall constitute notice to its shareholders, if any. The failure of the insurer to promptly comply with such demand shall not excuse the association from the performance of its powers and duties under this chapter.

c. In any liquidation or rehabilitation proceeding involving a domestic insurer, petition the court of competent jurisdiction to have the chief of the receivership division appointed as the liquidator or rehabilitator. If a foreign or alien member insurer is subject to a liquidation proceeding in its domiciliary jurisdiction or state of entry, the chief of the receivership division shall be appointed conservator.

(2) The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative the commissioner may levy a forfeiture on any member insurer which fails to pay an assessment when due. Such forfeiture shall not exceed five percent of the unpaid assessment per month but no forfeiture shall be less than $100.00 per month.

(3) Any action of the board of directors or the association may be appealed to the commissioner by any member insurer if such appeal is taken within 60 days of the action being appealed. Any final action or order of the commissioner shall be subject to judicial review in a court of competent jurisdiction.

(4) The liquidator, rehabilitator, or conservator of any impaired insurer may notify all interested persons of the effect of this chapter.



Section 27-44-12 - Duties of commissioner and board with regard to detection and prevention of insolvencies or impairment.

To aid in the detection and prevention of insurer insolvencies or impairment:

(1) It shall be the duty of the commissioner:

a. To notify the commissioners of those states, territories of the United States and the District of Columbia where such member company is licensed when he takes any of the following actions against a member insurer:

1. Revocation of license;

2. Suspension of license;

3. Makes any formal order that such company restrict its premium writing or obtain additional contributions to capital or surplus.

Such notice shall be mailed to all commissioners within 30 days following the action taken or the date on which such action occurs.

b. To report to the board of directors when he has taken any of the actions set forth in paragraph a. of this subdivision or has received a report from any other commissioner indicating that any such action has been taken in another state. Such report to the board of directors shall contain all significant details of the action taken on the report received from another commissioner.

c. To report to the board of directors when he has reasonable cause to believe from any examination, whether completed or in process, of any member company that such company may be an impaired or insolvent insurer.

d. To furnish to the board of directors upon its request the insurance regulatory information system ratios developed by the National Association of Insurance Commissioners, and the board may use the information contained therein in carrying out its duties and responsibilities under this section. Such report and the information contained therein shall be kept confidential by the board of directors until such time as made public by the commissioner or other lawful authority.

(2) The commissioner may seek the advice and recommendations of the board of directors concerning any matter affecting his duties and responsibilities regarding the financial condition of member companies and companies seeking admission to transact insurance business in this state.

(3) The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any company seeking to do insurance business in this state. Such reports and recommendations shall not be considered public documents.

(4) It shall be the duty of the board of directors, upon majority vote, to notify the commissioner of any information indicating any member insurer may be an impaired or insolvent insurer.

(5) The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer which the board in good faith believes may be an impaired or insolvent insurer. Within 30 days of the receipt of such request, the commissioner shall begin such examination. The examination may be conducted as a National Association of Insurance Commissioners' examination or may be conducted by such persons as the commissioner designates. The cost of such examination shall be paid by the association and the examination report shall be treated as are other examination reports. In no event shall such examination report be released to the board of directors prior to its release to the public, but this shall not preclude the commissioner from complying with subdivision (1). The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner but it shall not be open to public inspection prior to the release of the examination report to the public.

(6) The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

(7) The board of directors shall, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, prepare a report to the commissioner containing such information as it may have in its possession bearing on the history and causes of such insolvency. The board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes for insolvency of a particular insurer, and may adopt by reference any report prepared by such other associations.



Section 27-44-13 - Credits for assessments paid.

(a) A member insurer may offset against its premium tax liability to this state an assessment described in Section 27-44-9(h) to the extent of 20 percent of the amount of such assessment for each of the five calendar years following the year in which such assessment was paid.

(b) Any sums acquired by refund, pursuant to Section 27-44-9(f), from the association which have theretofore been written off by contributing insurers and offset against premium taxes as provided in subsection (a) above, and are not then needed for purposes of this chapter, shall be paid by the association to the commissioner and by him deposited with the State Treasurer for credit to the General Fund of this state.



Section 27-44-14 - Liability of unpaid assessments; records of negotiations and meetings; association deemed creditor of impaired or insolvent insurer; judicial distribution of ownership rights of insolvent insurer; recovery by receiver of certain distributions from controlling affiliates.

(a) Nothing in this chapter shall be construed to reduce the liability for unpaid assessments of the insureds on an impaired or insolvent insurer operating under a plan with assessment liability.

(b) Records shall be kept of all negotiations and meetings in which the association or its representatives are involved to discuss the activities of the association in carrying out its powers and duties under Section 27-44-8. Records of such negotiations or meetings shall be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subsection shall limit the duty of the association to render a report of its activities under Section 27-44-15.

(c) For the purpose of carrying out its obligations under this chapter, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to Section 27-44-8(8). Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this chapter. Assets attributable to covered policies, as used in this subsection, are that proportion of the assets which the reserves that should have been established for such policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(d)(1) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders and policyowners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer. In such a determination consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

(2) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association for funds expended in carrying out its powers and duties under Section 27-44-8 with respect to such insurer have been fully recovered by the association.

(e)(1) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation subject to the limitations of subdivisions (2) to (4) of this subsection.

(2) No such dividend shall be recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions he received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared, shall be liable up to the amount of distributions he would have received if they had been paid immediately. If two persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(4) The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5) If any person liable under subdivision (3) of this subsection is insolvent, all its affiliates that controlled it at the time the dividend was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.



Section 27-44-15 - Examination and regulation of association; annual report.

The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit to the commissioner, not later than May 1 of each year, a financial report for the preceding calendar year in a form approved by the commissioner and a report of its activities during the preceding calendar year.



Section 27-44-16 - Tax exemptions.

The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real or personal property.



Section 27-44-17 - Immunity under chapter.

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the commissioner or his representatives, for any action taken by them in the performance of their powers and duties under this chapter.



Section 27-44-18 - Stay of proceedings; reopening default judgments.

All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed 180 days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the association on any matters germane to its powers or duties. As to judgment under any decision, order, verdict, or finding based on default the association may apply to have such judgment set aside by the same court that made such judgment and shall be permitted to defend against such suit on the merits.



Section 27-44-20 - Association, policyholders, beneficiaries, and insureds to have preferred creditor status.

Upon the issuance of a proper court order placing a domestic insurer in receivership or placing a foreign insurer in ancillary receivership for rehabilitation or liquidation, all policyholders, beneficiaries, and insureds of such insolvent insurer, with respect to claims arising from and within the coverage of and not in excess of the applicable limits of insurance policies and contracts issued by the insolvent insurer and the Alabama Life and Disability Insurance Guaranty Fund shall be preferred creditors of said insolvent insurer.



Section 27-44-21 - Immediate access of associations in this and other states to assets of insolvent insurer; application to court; contents of proposal; notice.

(a) Within 120 days of a final determination of insolvency of an insurance company by a court of competent jurisdiction the receiver shall make application to the said court for approval of a proposal to disburse assets out of such company's marshalled assets, from time to time as such assets become available, to the Alabama Life and Disability Insurance Guaranty Association and to any entity or person performing a similar function in another state. (The Alabama Life and Disability Insurance Guaranty Association and any entity or person performing a similar function in other states shall hereinafter be referred to collectively as associations.)

(b) Such proposal shall at least include provisions for:

(1) Reserving amounts for the payment of expenses of administration and claims falling within the priorities established in the Alabama Uniform Insurers Liquidation Act (subdivisions (2) through (13) of Section 27-32-1 and Sections 27-32-4, 27-32-5, 27-32-15 through 27-32-22) but only with respect to such priorities higher than that of the associations;

(2) Disbursement of the assets marshalled to date and subsequent disbursements of assets as they become available;

(3) Equitable allocation of disbursements to each of the associations entitled thereto;

(4) The securing by the receiver from each of the associations entitled to disbursements pursuant to this section of an agreement to return to the receiver such assets previously disbursed as may be required to pay claims of secured creditors and claims with a higher priority than those of the associations. No bond shall be required of any such association; and

(c) The receiver's proposal shall provide for disbursements to the associations in amounts at least equal to the payments made or to be made thereby for which such associations could assert claims against the receiver, and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amount of such payments made or to be made by the associations then disbursements shall be in the amount of available assets.

(d) Notice of such application shall be given to the associations in and to the commissioners of insurance of each of the states. Any such notice shall be deemed to have been given when deposited in the United States certified mails, first class postage prepaid, at least 30 days prior to submission of such application to the said court. Action on the application may be taken by the said court provided that above required notice has been given and provided further that the receiver's proposal complies with subdivisions (1) and (4) of subsection (b) hereof.






Chapter 45 - PHARMACEUTICAL INSURANCE COVERAGE.

Article 1 - General Provisions.

Section 27-45-1 - Applicability of article.

This article shall apply to health insurance and employee benefit plans providing for pharmaceutical services, including without limitation, prescription drugs.



Section 27-45-2 - Definitions.

As used in this article, the following terms shall have the respective meanings herein set forth, unless the context shall otherwise require:

(1) ALABAMA INSURANCE CODE. Title 27 of the Code of Alabama 1975.

(2) INSURER. Such term shall have the meaning ascribed in Section 27-1-2.

(3) PERSON. Such term shall have the meaning ascribed in Section 27-1-2.

(4) COMMISSIONER and DEPARTMENT. Such terms, respectively, shall have the meanings ascribed in Section 27-1-2.

(5) CONTRACTUAL OBLIGATION. Any obligation under covered policies or employee benefit plans.

(6) COVERED POLICY OR PLAN. Any policy, employee benefit plan, or contract within the scope of this article.

(7) HEALTH INSURANCE POLICY. Any individual, group, blanket, or franchise insurance policy, insurance agreement, or group hospital service contract providing for pharmaceutical services, including without limitation, prescription drugs, incurred as a result of accident or sickness, or to prevent same.

(8) EMPLOYEE BENEFIT PLAN. Any plan, fund, or program heretofore or hereafter established or maintained by an employer or an employee organization, or by both, to the extent that such plan, fund, or program was established or is maintained for the purpose of providing for its participants or their beneficiaries, through the purchase of insurance or otherwise, pharmaceutical services, including without limitation, prescription drugs.

(9) PHARMACIST. Any person licensed by the Alabama State Board of Pharmacy to practice the profession of pharmacy in the State of Alabama and whose license is in good standing.

(10) PHARMACY. A place licensed by the Alabama State Board of Pharmacy in which prescriptions, drugs, medicines, chemicals, and poisons are sold, offered for sale, compounded, or dispensed, and shall include all places whose title may imply the sale, offering for sale, compounding, or dispensing of prescriptions, drugs, medicines, chemicals, or poisons.

(11) PHARMACEUTICAL SERVICES. Services ordinarily and customarily rendered by a pharmacy or pharmacist, including without limitation, the dispensing of prescriptions, drugs, medicines, chemicals, or poisons.

(12) DRUGS. All medical substances, preparations, and devices recognized by the United States Pharmacopoeia and National Formulary, or any revision thereof, and all substances and preparations intended for external and internal use in the cure, diagnosis, mitigation, treatment, or prevention of disease in man or animal and all substances and preparations other than food intended to affect the structure or any function of the body of man or animal.

(13) PRESCRIPTION. Any order for drug or medical supplies, written or signed or transmitted by word of mouth, telephone, telegraph, closed circuit, television, or other means of communication by a legally competent practitioner, licensed by law to prescribe and administer such drugs and medical supplies intended to be filled, compounded, or dispensed by a pharmacist.



Section 27-45-3 - Choice of pharmaceutical services; right to participate as contracting provider.

No health insurance policy or employee benefit plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state shall:

(1) Prevent any person who is a party to or beneficiary of any such health insurance policy or employee benefit plan from selecting the pharmacy or pharmacist of his choice to furnish the pharmaceutical services, including without limitation, prescription drugs, offered by said policy or plan or interfere with said selection provided the pharmacy or pharmacist is licensed to furnish such pharmaceutical services in this state; or

(2) Deny any pharmacy or pharmacist the right to participate as a contracting provider for such policy or plan provided the pharmacist is licensed to furnish pharmaceutical services, including without limitation, prescription drugs offered by said policy or plan.



Section 27-45-4 - Effect of policies or plans contrary to article.

Any provision in a health insurance policy or employee benefit plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state which is contrary to this article shall to the extent of such conflict be void.



Section 27-45-5 - Article does not mandate that pharmaceutical services be provided.

The provisions of this article do not mandate that any type of benefits for pharmaceutical services, including without limitation, prescription drugs, be provided by a health insurance policy or an employee benefit plan.



Section 27-45-6 - Compliance with article.

It shall be unlawful for any insurer or any person to provide any health insurance policy or employee benefit plan providing for pharmaceutical services, including without limitation, prescription drugs, that does not conform to the provisions of this article.



Section 27-45-7 - Nonconforming policies and plans not to be approved for sale.

The Commissioner of Insurance shall not approve for sale in this state any health insurance policy or employee benefit plan providing for pharmaceutical services, including without limitation, prescription drugs, which does not conform to the provisions of this article or to the provisions of Sections 27-14-8 and 27-14-9.



Section 27-45-8 - Duty to enforce article.

It shall be the duty and responsibility of the Commissioner of Insurance to enforce the provisions of this article.



Section 27-45-9 - Violations.

Each willful violation of the provisions of this article shall be punishable as provided in Section 27-1-12.






Article 2 - Written Proof Pharmacy Registered with State Board.

Section 27-45-20 - No agreement for services until written verification of registration obtained.

No insurance company, health maintenance organization (HMO), employer or organization offering a pharmaceutical prescription program to their employees or members in Alabama, shall enter into an agreement for services until they have obtained written verification that the provider pharmacies are registered with the Alabama State Board of Pharmacy. Such verification must be filed with the Alabama Department of Insurance within 10 days of initiating such agreement. Said department shall provide a copy of the verification to the Alabama State Board of Pharmacy. Failure to comply with such verification requirement shall result in a fine to the sponsor of such prescription program, of $100.00 per day, from the date that such agreement was signed until such verification requirement is satisfied.









Chapter 46 - CERTIFIED REGISTERED NURSE ANESTHETIST COVERAGE.

Section 27-46-1 - Reimbursement or payment for services.

Notwithstanding any other provision of law, when any contract or plan of health insurance, or any plan or agreement for health care services provides for the reimbursement or payment for services which are within the scope of practice of registered nurses who have passed or who are qualified to take the national certification examination for the specialty practice of nurse anesthetist as recognized by the Alabama Board of Nursing, then the insured, or any other person covered by the policy, plan, contract, or certificate shall be entitled to reimbursement or payment for such services performed by the certified registered nurse anesthetist, and said certified registered nurse anesthetist shall be entitled to direct reimbursement by the insurer, unless the certified registered nurse anesthetist is employed by contract with a group practice of anesthesiologist or a hospital, then such services shall be reimbursed through the employer.



Section 27-46-2 - Hospitals not prohibited from prescribing policies, rules, etc.

Nothing in this chapter shall prohibit a licensed hospital from prescribing in its bylaws, policies, rules, or regulations, the qualifications, training, experience, scope of permissible activities, and level or degree of supervision required of any certified registered nurse anesthetist employed by or performing services in such hospital.



Section 27-46-3 - "Certified registered nurse anesthetist" defined.

For the purposes of this section, certified registered nurse anesthetist means any licensed registered nurse licensed under Section 34-21-20, who is a graduate of a formal education program accredited by the Council on Accreditation of Nurse Anesthesia Educational Programs or its predecessor, the American Association of Nurse Anesthetists, and is currently certified as a registered nurse anesthetist by the Council on Certification/Recertification of Nurse Anesthetists.






Chapter 47 - LONG-TERM CARE INSURANCE CONTRACTS.

Section 27-47-1 - Qualified long-term care services.

For purposes of this chapter, "qualified long-term care services" includes care for necessary diagnostic, preventive, therapeutic, and rehabilitative services and maintenance, assisted living, or personal care services which are required by a chronically ill individual in a qualified facility or services which are provided pursuant to a plan of care prescribed by a licensed health care practitioner.



Section 27-47-2 - Deduction for premiums paid for long-term care insurance contract; treatment of contract; coverage.

(a) The premiums paid for a long-term care insurance contract are deductible pursuant to Section 40-18-15, if the contract meets the following requirements:

(1) Offers coverage only for qualified long-term care services and benefits incidental to the coverage.

(2) Guaranteed renewal.

(3) No cash surrender value.

(4) All refunds of premiums and all policyholder dividends or similar amounts under the contract are to be applied as a reduction in future premiums or to increase future benefits, except for a refund of premiums on surrender or cancellation of the policy.

(b) For purposes of this chapter, a long-term care insurance contract shall be treated as an accident or health insurance contract. The amount of coverage under the long-term care insurance contract shall be equal to or greater than Medicaid coverage for a period of at least three years.

(c) An insurance contract shall not fail to be treated as a long-term care contract by reason of the payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

(d) A long-term care insurance contract may cover Medicare reimbursable expenses where Medicare is a secondary payor.

(e) In the case of long-term care insurance coverage provided by a rider on a life insurance contract, this chapter shall apply as if the portion of the contract providing long-term care coverage was a separate contract.

(f) The deduction is available to the person or entity who pays the premiums.



Section 27-47-3 - Premium tax for long-term care coverage to be deposited into Education Trust Fund.

Any amounts of premium tax for long-term care coverage shall be deposited into the Education Trust Fund.






Chapter 48 - POSTPARTUM CARE COVERAGE IN HEALTH BENEFIT PLANS.

Section 27-48-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) HEALTH BENEFIT PLAN. A health insurance policy that covers hospital, medical, or surgical expenses, health maintenance organizations, preferred provider organizations, medical service organizations, physician-hospital organizations, or any other person, firm, corporation, joint venture, or other similar business entity that pays for, purchases, or furnishes health care services to patients, insureds, or beneficiaries in this state. For the purpose of this chapter, a health benefit plan located or domiciled outside of the State of Alabama is deemed to be subject to the provisions of this chapter if it receives, processes, adjudicates, pays, or denies claims for health care services submitted by or on behalf of the State of Alabama or who receive health care services in the State of Alabama. The term includes, but is not limited to, entities created pursuant to Article 6 of Chapter 4 of Title 10.

(2) MEDICALLY NECESSARY. A medical or surgical service, including inpatient hospital care, is medically necessary when in the opinion of the attending physician or the attending certified nurse midwife practicing in collaboration with an obstetrician-gynecologist, the patient's health would be adversely affected if the service is withheld or discontinued. Medically necessary postpartum care for a mother and a newly born child shall be consistent with the most recent version of the "Guidelines for Perinatal Care" prepared by the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists.



Section 27-48-2 - Coverage for medically necessary inpatient care for mother and newly born child.

(a) Every health benefit plan that provides maternity coverage shall provide coverage for the following:

(1) All medically necessary inpatient care for a mother and her newly born child as determined by the woman's prenatal care physician, obstetrician-gynecologist, certified nurse midwife, or the child's attending pediatrician and when consistent with the most recent version of the "Guidelines for Perinatal Care" prepared by the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists, including the administration of medical tests recommended by the American Academy of Pediatrics or the American College of Obstetricians and Gynecologists or both on the admission and discharge of a mother and the newborn child to determine whether additional medical care is needed for the mother or newborn child or both. Included in medically necessary inpatient care is the requirement that all hospitals providing a maternity hospital stay perform a complete blood count with differential, or its equivalent, on the mother upon admission and discharge of the mother from the hospital.

(2) Benefits for any hospital length of stay of not less than 48 hours in connection with childbirth for the mother or newborn child, following a normal vaginal delivery.

(3) Benefits for any hospital length of stay of not less than 96 hours in connection with childbirth for the mother or newborn child, following a cesarean section.

(b) Notwithstanding the provisions of subdivisions (2) and (3) of subsection (a), a mother may be discharged early if she, after being advised by her medical provider in writing of the advantages and disadvantages of early discharge, consents in writing, and the medical provider agrees to the early discharge.



Section 27-48-3 - Prohibition against plan termination of services, reduction of capitation payment, or other penalty for health care provider in compliance with chapter; prohibition against financial encouragement of early discharge from postpartum care.

No health benefit plan subject to the provisions of this chapter shall terminate the services, reduce capitation payment, or otherwise penalize an attending physician, certified nurse midwife, or other health care provider who orders medical care consistent with this chapter. No health benefit plan shall provide, directly or indirectly, any financial incentive or disincentive or grant or deny any special favor or advantage of any kind or nature to any person to encourage or cause early discharge of a hospital patient from postpartum care, excluding capitation or global fee arrangements. Provided nothing contained in this chapter is intended to expand the list or designation of covered providers as specified in any health benefit plan or to modify the scope of practice of a certified nurse midwife as provided by law.



Section 27-48-4 - Penalties for noncompliance with chapter; suspension or revocation of insurance company or health maintenance organization license.

A license issued by the Department of Insurance to an insurance company or a health maintenance organization shall be subject to suspension, revocation, or imposition or other administrative penalty authorized by law, within the discretion of the Commissioner of Insurance, for any violation of the provisions of this chapter.



Section 27-48-5 - Applicability of chapter to Alabama Medicaid Agency programs.

This chapter shall apply to all programs administered by the Alabama Medicaid Agency.






Chapter 49 - OBSTETRICIANS AND GYNECOLOGISTS AS PRIMARY CARE PHYSICIAN.

Section 27-49-1 - Short title.

This chapter shall be known and may be cited as the "Women's Access to Health Care Act."



Section 27-49-2 - Legislative findings.

The Legislature finds that the specialty of obstetrics and gynecology is devoted to primary and preventive health care of women throughout their lifetime. Significant numbers of women view their obstetrician and gynecologist as their primary or only physician. For many women, an obstetrician or gynecologist is often the only physician they see regularly during their reproductive years. A general medical examination was the second most frequently cited purpose for patient visits to obstetricians and gynecologists in 1989 and 1990. Obstetricians and gynecologists refer their patients less frequently than other primary care physicians, thus avoiding costly and time consuming referrals to specialists. Accordingly, it is the intent of the Legislature that women enrolled or covered by health benefit plans have direct access to the services of a participating obstetrician or a participating gynecologist.



Section 27-49-3 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) HEALTH BENEFIT PLAN. Any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, renewed in this state by a health care insurer, health maintenance organization, accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care service plan, or any other person, firm, corporation, joint venture, or other similar business entity that pays for, purchases, or furnishes health care services to patients, insureds, or beneficiaries in this state. The term includes, but is not limited to, entities created pursuant to Article 6 of Chapter 4 of Title 10. For the purposes of this chapter, a health benefit plan located or domiciled outside of the State of Alabama is deemed to be subject to the provisions of this chapter if it receives, processes, adjudicates, pays, or denies claims for health care services submitted by or on behalf of patients, insureds, or beneficiaries who reside in the State of Alabama or who receive health care services in the State of Alabama.

(2) OBSTETRICIAN/GYNECOLOGIST. A physician who is board eligible or board certified by the American Board of Obstetricians and Gynecologists.

(3) PARTICIPATING OBSTETRICIAN/PARTICIPATING GYNECOLOGIST. An obstetrician or a gynecologist who is employed by or under contract with a health benefit plan.

(4) PRIMARY CARE PHYSICIAN. A physician who has the responsibility for providing initial and primary care to patients, for maintaining the continuity of patient care, and for initiating referrals for specialist care.



Section 27-49-4 - Obstetricians and gynecologists as primary care physicians; direct access to obstetrician and gynecologist not used as primary care physicians.

(a) Each health benefit plan which is issued, delivered, issued for delivery, or renewed in this state on or after October 1, 1996, shall allow obstetricians and gynecologists as primary care physicians. This subsection shall not be construed to require an individual obstetrician or gynecologist to accept primary care physician status if the obstetrician or gynecologist does not wish to be designated as a primary care physician, nor to interfere with the credentialing and other selection criteria usually applied by a health benefit plan with respect to other physicians within its network.

(b) For women not using an obstetrician or gynecologist as their primary care physician, no health benefit plan which is issued, delivered, issued for delivery, or renewed in this state on or after October 1, 1996, shall require as a condition to the coverage of the services of a participating obstetrician or a participating gynecologist that an enrollee, subscriber, or insured first obtain a referral from another primary care physician, it being the intent of this subsection that a woman shall at all times have direct access to the services of a participating obstetrician or a participating gynecologist, or both, under any health benefit plan; provided, however, that the service covered by this subsection shall be limited to those services defined by the published recommendations of the Accreditation Council For Graduate Medical Education for training as an obstetrician or gynecologist, including, but not limited to, diagnosis, treatment, and referral.



Section 27-49-5 - Penalties.

Any violation of this chapter shall constitute grounds for suspension or revocation of a license by the Department of Insurance issued to an insurance company or health maintenance organization.






Chapter 50 - BREAST CANCER SCREENING ACT.

Section 27-50-1 - Short title.

This chapter shall be known as "The Breast Cancer Screening Act."



Section 27-50-2 - Legislative intent.

It is the intent of the Legislature to assist women with the early detection of breast cancer and thereby prevent the following:

(1) Avoidable early death from breast cancer.

(2) Avoidable suffering and impaired quality of life from late detection of breast cancer.

(3) Avoidable suffering and impaired quality of life for family members of women as a result of late detection of breast cancer.



Section 27-50-3 - Health benefit plan.

As used in this chapter, the term "health benefit plan" has the following meaning: A health insurance policy, including a self-insured health plan, that covers hospital, medical, or surgical expenses, health maintenance organizations, preferred provider organizations, medical service organizations, physician-hospital organizations, or any other person, firm, corporation, joint venture, or other similar business entity that pays for, purchases, or furnishes health care services to patients, insureds, or beneficiaries in this state. The term does not include accident-only, specified disease, individual hospital indemnity, credit, dental-only, Medicare-supplement, long-term care, or disability income insurance; coverage issued as a supplement to liability insurance, workers' compensation or similar insurance; or automobile medical-payment insurance. For the purpose of this chapter, a health benefit plan located or domiciled outside of the State of Alabama is deemed to be subject to the provisions of this chapter if it receives, processes, adjudicates, pays, or denies claims for health care services submitted by or on behalf of patients, insureds, or beneficiaries who reside in the State of Alabama or who receive health care services in the State of Alabama. The term includes, but is not limited to, entities created pursuant to Article 6 of Chapter 4 of Title 10.



Section 27-50-4 - Health benefit plan coverage.

Every health benefit plan which provides coverage for surgical services for a mastectomy shall provide coverage for screening mammography as follows:

(1) For women ages 40 to 49, inclusive, a mammogram at least every two years or more frequently based on the recommendation of a woman's physician.

(2) For women age 50 or over, a mammogram every year or more frequently based on the recommendation of a woman's physician.



Section 27-50-5 - Penalties for compliance with article - Prohibited.

(a) No health benefit plan subject to the provisions of this chapter shall terminate the services, reduce capitation payment, or otherwise penalize an attending physician or other health care provider who orders medical care consistent with this chapter.

(b) Nothing in this chapter is intended to expand the list or designation of covered providers as specified in any health benefit plan.



Section 27-50-6 - License suspension, etc.

A license issued by the Department of Insurance to an insurance company or a health maintenance organization shall be subject to suspension, revocation, or imposition or other administrative penalty authorized by law, within the discretion of the Commissioner of Insurance, for any violation of the provisions of this chapter.



Section 27-50-7 - Alabama Medicaid Agency.

This chapter shall apply to all programs administered by the Alabama Medicaid Agency.






Chapter 51 - LICENSED PHYSICIAN ASSISTANT SUPERVISION COVERAGE.

Section 27-51-1 - Payment for services of licensed physician assistant.

(a) An insurance policy or contract providing for third-party payment or prepayment of health or medical expenses shall include a provision for the payment to a supervising physician for necessary medical or surgical services that are provided by a licensed physician assistant practicing under the supervision of the physician, and pursuant to the rules, regulations, and parameters for physician assistants, if the policy or contract pays for the same care and treatment provided by a licensed physician or doctor of osteopathy.

(b) An insurance policy or contract subject to this section shall not impose a practice or supervision restriction which is inconsistent with or more restrictive than provided by law.

(c) This section shall apply to services provided under a policy or contract delivered, continued, or renewed in this state on or after August 1, 1997, and to any existing policy or contract, on the policy's or contract's anniversary or renewal date, or upon the expiration of the applicable collective bargaining contract, if any, whichever is later.

(d) This section does not apply to policyholders or subscribers eligible for coverage under Title XVIII of the federal Social Security Act or any similar coverage under a state or federal government plan.

(e) For purposes of this section, third-party payment or prepayment includes an individual or group policy or accident or health insurance or individual or group hospital or health care service contract, an individual or group health maintenance organization contract, an organized delivery system contract, a medical service organization created pursuant to Article 6, Chapter 4, Title 10, or a preferred provider organization contract.

(f) This section shall not be interpreted to require an individual or group health maintenance organization, an organized delivery system, a medical service organization created pursuant to Article 6, Chapter 4, Title 10, or a preferred provider organization or arrangement to provide payment or prepayment to a physician for services provided by a physician assistant, unless the supervising physician of the physician assistant has entered into a contract or other agreement to provide services with the individual or group health maintenance organization, the organized delivery system, the medical service organization, or the preferred provider organization or arrangement.






Chapter 52 - ALABAMA HEALTH INSURANCE PLAN AND ALABAMA SMALL EMPLOYER ALLOCATION. PROGRAM.

Article 1 - Alabama Health Insurance Plan.

Section 27-52-1 - Creation; cessation and reestablishment of operations.

(a) There is hereby created the Alabama Health Insurance Plan which shall, as a high risk pool in the State of Alabama, provide health insurance coverage to eligible individuals as an alternative to requiring insurers to offer guaranteed-issue policies, as provided in the Health Insurance Portability and Accountability Act of 1996 (Pub.L. 104-191, also known as HIPAA).

(b) In the event any federal mandate includes market reform provisions which satisfy the guaranteed-issue requirements of HIPAA, the Alabama Health Insurance Plan may cease operations upon giving sufficient time for current participants to transition out of the plan. After operation of the Alabama Health Insurance Plan ceases and all current and future liabilities of the plan have been satisfied, any unspent and unencumbered funds of the plan shall be transferred to the State General Fund.

(c) In the event a federal mandate requires the State of Alabama after April 2, 2014, to offer guaranteed-issue health coverage to eligible individuals, the Alabama Health Insurance Plan shall be reestablished and implemented to satisfy the requirements of the federal mandate.



Section 27-52-2 - Authority.

The plan shall have the general powers and authority granted under the laws of this state to health insurers and in addition thereto, the specific authority to do all of the following:

(1) Enter into contracts as are necessary or proper to carry out the provisions and purposes of this article, including the authority, with the approval of the commissioner, to enter into contracts with similar plans of other states for the joint performance of common administrative functions, or with persons or other organizations for the performance of administrative functions.

(2) Sue or be sued, including taking any legal actions necessary or proper to recover or collect assessments due the plan.

(3) Take legal action as necessary to do any of the following:

a. To avoid the payment of improper claims against the plan or the coverage provided by or through the plan.

b. To recover any amounts erroneously or improperly paid by the plan.

c. To recover any amounts paid by the plan as a result of mistake of fact or law.

d. To recover other amounts due the plan.

(4) Establish, and modify from time to time as appropriate, rates, rate schedules, rate adjustments, expense allowances, claim reserve formulas, and any other actuarial function appropriate to the operation of the plan. Rates and rate schedules may be adjusted for appropriate factors such as age, sex, and geographic variation in claim cost and shall take into consideration appropriate factors in accordance with established actuarial and underwriting practices.

(5) Issue policies of insurance in accordance with the requirements of this article and regulations issued pursuant thereto.

(6) Appoint appropriate legal, actuarial, and other committees as necessary to provide technical assistance in the operation of the plan, policy, and other contract design, and any other function within the authority of the pool.

(7) Borrow money to effect the purposes of the plan. Any notes or other evidence of indebtedness of the plan not in default shall be legal investments for insurers and may be carried as admitted assets.

(8) Establish rules, conditions, and procedures for participating insurers desiring to issue plan coverages in their own name.

(9) Employ and fix the compensation of employees.

(10) Prepare and distribute certificate of eligibility forms and enrollment instruction forms to the general public.

(11) Provide for reinsurance of risks incurred by the plan.

(12) Issue additional types of health insurance policies to provide optional coverages.

(13) Provide for and employ cost containment measures and requirements including, but not limited to, preadmission screening, second surgical opinion, concurrent utilization review, and individual case management for the purpose of making the benefit plan more cost effective.

(14) Design, utilize, contract, or otherwise arrange for the delivery of cost effective health care services, including establishing or contracting with preferred provider organizations, health maintenance organizations, and other limited network provider arrangements.

(15) Adopt bylaws, policies, and procedures as may be necessary or convenient for the implementation of this article and the operation of the plan.



Section 27-52-3 - Additional powers; guidelines.

(a) The commissioner shall, by regulation, establish additional powers and duties of the plan and may adopt such rules as are necessary and proper to implement this article. For the purpose of this section, the term "insurer" means any entity covered by the Health Insurance Portability Act, including, but not limited to, as the terms are defined in the Health Insurance Portability Act, a health insurance issuer, a health maintenance organization and, notwithstanding Section 10-4-115, any health benefit plan. In the case of a self-funded health benefit plan operating through a third party administrator, the third party administrator shall be the insurer for the purpose of this section. The commissioner may, by regulation, define health insurance premiums consistent with the purpose of this section.

(b) The regulations shall set forth coverage eligibility criteria consistent with the requirements of Health Insurance Portability and Accountability Act of 1996 and any and all federal regulations adopted pursuant thereto, establish the criteria for the evaluation of any plan administrator selected through the competitive bid process to administer the plan, and establish the guidelines for the funding of the plan, including the establishment of premium rate schedules and the authority to assess participating insurers based upon their health insurance premiums written in this state.

(c) Each participating insurer may offset any applicable premium taxes otherwise payable in respect of health insurance premiums paid to them by the amount of any assessments in respect of premiums paid in the same calendar year as the assessment. If the participating insurer is not subject to premium taxes on health insurance premiums it receives, the assessment made under this subsection may be reduced by the premium taxes which would otherwise have been payable had it been so subject.



Section 27-52-4 - Coverage.

The plan shall offer health care coverage consistent with major medical expense coverage to every eligible person who is not eligible for Medicare. The coverage to be issued by the plan, its schedule of benefits, exclusions, and other limitations shall be established by the plan, which plan benefits shall be inclusive of the provisions of Sections 27-1-10 and 27-19-39, and subject to the approval of the commissioner.



Section 27-52-5 - Liability of plan.

Neither the establishment of rates, forms, or procedures nor any other joint or collective action required by this article shall be the basis of any legal action, criminal or civil liability, or penalty against the plan.



Section 27-52-6 - Exemptions.

The plan established pursuant to this article shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions. If the Commissioner of Insurance enters into a contract with one or more third parties to provide any or all of the services in the operation of the plan, this exemption shall not extend to said third parties except as to the tax on the premiums collected through the plan and any fees required for the filing of forms, rates, and other reports with the Commissioner of Insurance as may be specifically related to the plan.






Article 2 - Alabama Small Employer Allocation Program.

Section 27-52-20 - Alabama Small Employer Allocation Program created.

There is hereby created the Alabama Small Employer Allocation Program which shall promote the availability of health insurance coverage to small employers regardless of their health status or claims experience, to prevent abusive rating practices, to prevent segmentation of the health insurance market based upon health risk, to spread health insurance risk more broadly, to require disclosure of rating practices to purchasers, to establish rules regarding renewability of coverage, to limit use of preexisting conditions exclusions, and to improve the overall fairness and efficiency of the small group health insurance market.



Section 27-52-21 - Commissioner of Insurance; benefits offered to small employers; "small employer" defined.

(a) The Commissioner of Insurance shall, by regulation, establish the conditions, restrictions, requirements, and plan of operation of the Alabama Small Employer Allocation Program consistent with the requirements of the Health Insurance Portability and Accountability Act of 1996 and any and all federal regulations adopted pursuant thereto, which plan benefits shall be inclusive of the provisions of Sections 27-1-10 and 27-19-39. The program shall be patterned after the Small Employer Health Insurance Availability models developed by the National Association of Insurance Commissioners.

(b) All insurers that offer health benefit plans to small employers in this state on and after August 1, 1997, shall be required to meet the requirements of the program as a condition of authority to transact business in this state.

(c) For the purposes of this article, a "small employer" means any person, firm, corporation, partnership, association, political subdivision, or self-employed individual that is actively engaged in business that, on at least 50 percent of its working days during the preceding calendar quarter, employed no less than two and no more than 50 eligible employees, with a normal work week of 30 or more hours, the majority of whom were employed within this state, and is not formed primarily for purposes of buying health insurance and in which a bona fide employer-employee relationship exists. In determining the number of eligible employees, companies that are affiliated companies, or that are eligible to file a combined tax return for purposes of taxation by this state, shall be considered one employer.






Article 3 - Regulation of Plan and Program.

Section 27-52-30 - Consultation with State Board of Health.

The commissioner shall consult with the State Board of Health on all aspects related to the provision of medical services under the Alabama Health Insurance Plan and the Alabama Small Employer Allocation Program established under this chapter. All regulations, bylaws, policies, guidelines, or directives issued by the commissioner applicable to the Alabama Health Insurance Plan and the Alabama Small Employer Allocation Program pertaining to the delivery of medical services, including, but not limited to, those items specified in subdivisions (8), (13), (14), (15) of Section 27-52-2 and Section 27-52-4, shall be promulgated with the concurrence of the State Board of Health.









Chapter 53 - GENETIC TESTING FOR CANCER.

Section 27-53-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) GENETIC CHARACTERISTICS. A scientifically or medically identifiable gene or chromosome, or alteration thereof, that is known to be a cause of a disease or disorder, or determined to be associated with a statistically increased risk of development of a disease or disorder.

(2) GENETIC TEST. A pre-symptomatic laboratory test which is generally accepted in the scientific and medical communities for the determination of the presence or absence of the genetic characteristics that cause or are associated with risk of a disease or disorder.

(3) HEALTH BENEFIT PLAN. A health insurance policy, including a self-insured health plan, that covers hospital, medical, or surgical expenses, health maintenance organizations, preferred provider organizations, medical service organizations, physician-hospital organizations, or any other person, firm, corporation, joint venture, or other similar business entity that pays for, purchases, or furnishes health care services to patients, insureds, or beneficiaries in this state. For the purpose of this chapter, a health benefit plan located or domiciled outside of the State of Alabama is deemed to be subject to the provisions of this chapter if it receives, processes, adjudicates, pays, or denies claims for health care services submitted by or on behalf of patients, insureds, or beneficiaries who reside in the State of Alabama or who receive health care services in the State of Alabama. The term includes, but is not limited to, entities created pursuant to Article 6 of Chapter 4 of Title 10.



Section 27-53-2 - Genetic test.

(a) A health benefit plan may not require as a condition of insurability that a person take a genetic test to determine if the person has a predisposition for cancer.

(b) A health benefit plan may not use the results of a genetic test which may show the predisposition of a person for cancer to determine insurability or to otherwise discriminate against the person in rates or benefits based on the genetic test results.



Section 27-53-3 - Violation of chapter.

A license issued by the Department of Insurance to an insurance company or a health maintenance organization shall be subject to suspension, revocation, or imposition or other administrative penalty authorized by law, within the discretion of the Commissioner of Insurance, for any violation of the provisions of this chapter.



Section 27-53-4 - Applicability to Medicaid programs.

This chapter shall apply to all programs administered by the Alabama Medicaid Agency.






Chapter 54 - MENTAL ILLNESS COVERAGE IN HEALTH BENEFIT PLANS

Section 27-54-1 - Legislative intent; public policy.

(a) The Legislature finds the following:

(1) Mental illness affects many citizens of this state each year, resulting in anguish, grief, desperation, fear, isolation, and a sense of hopelessness of significant levels among victims and families.

(2) Consequences of mental illness include the significant expenditures of public operating funds for treatment and losses of millions of dollars by businesses in the state in accidents, absenteeism, nonproductivity, and turnover. Excessive stress and anxiety and other forms of mental illness clearly contribute to general health problems and costs.

(3) Typical health coverage in this state by some insurers provides individuals and affected families of mental illness with nonexistent or limited benefits compared to provisions for other illnesses.

(4) Experience in this state and several other states demonstrates that the risk of mental illness can be insured at reasonable additional cost, provided strict controls on quality and utilization of treatment are applied.

(b) The Legislature declares that the following is the policy of this state:

(1) To promote equitable and nondiscriminatory health coverage benefits for all forms of illness including mental and emotional disorders that are of significant consequence to the health of people of the state and that can be treated in a cost-effective manner.

(2) To ensure that victims of mental and other illnesses have access to and choice of appropriate treatment at the earliest point of illness in the least restrictive settings.

(3) To ensure that costs of treatment of mental illness are supported through an equitable combination of public and private responsibilities.



Section 27-54-2 - Definitions.

For purposes of this chapter, the following terms have the following meanings:

(1) DAY TREATMENT SERVICES. Includes, but is not limited to: Physiological, psychological, and psychosocial concepts, techniques, and processes necessary to maintain or develop functional skills of clients, provided to individuals and groups for periods of more than two hours but less than 24 hours a day.

(2) HEALTH BENEFIT PLAN. A health care service plan governed by the provisions of Article 6, Chapter 4, Title 10, and a group health insurance policy, including an employee welfare health benefit plan, that covers hospital, medical, or surgical expenses, issued by insurers, health maintenance organizations, preferred provider organizations, medical service organizations, physician-hospital organizations, or any other person, firm, corporation, joint venture, or other similar business entity that pays for, purchases, or furnishes health care services to patients, insureds, or beneficiaries in this state. For the purposes of this chapter, a group health benefit plan located or domiciled outside of the State of Alabama is deemed to be subject to the provisions of this chapter if it receives, processes, adjudicates, pays, or denies claims for health care services submitted by or on behalf of patients, insureds, or beneficiaries who reside in the State of Alabama or who receive health care services in the State of Alabama.

(3) INPATIENT SERVICES. Includes, but is not limited to: A range of physiological, psychological, and other intervention concepts, techniques, and processes used in a community mental health psychiatric inpatient unit, general hospital psychiatric unit or psychiatric hospital licensed by the Department of Health, or in an accredited public hospital to restore psychosocial functioning sufficient to allow maintenance and support of the client in a less restrictive setting.

(4) OUTPATIENT SERVICES. Includes, but is not limited to: Screening, evaluation, consultations, diagnosis, and treatment involving use of physiological, psychological, and psychosocial evaluative and interventive concepts, techniques, and processes provided to individuals and groups.

(5) PROVIDER. An appropriately licensed mental health professional, an accredited public hospital or psychiatric hospital, or a community agency certified as a community mental health center by the Department of Mental Health. All agency or institutional providers named in this subdivision shall ensure that services are supervised by an appropriately licensed mental health professional.

In the case of service benefit plans which provide coverage for mental illness services through a limited network of selected mental health providers, the term "provider" means a person or entity who is duly selected and participating via contract or other arrangement with the insurer or other issuer of benefit coverage under selection criteria, including the designation of types of providers for which coverage is provided as well as credentialing used in the selection of providers, solely determined by such issuer.



Section 27-54-3 - Additional benefits.

Each group health benefit plan shall offer to provide, at a minimum, the following additional benefits for a person suffering from a mental or nervous condition:

(1) Inpatient services.

(2) Day treatment services.

(3) Outpatient services.



Section 27-54-4 - Illnesses covered; requirements of benefit plans, etc.

(a) All group health benefit plans shall offer to provide, at a minimum, additional benefits according to this chapter for a person receiving medical treatment for any of the following mental illnesses diagnosed by an appropriately licensed provider.

(1) Schizophrenia, schizophrenia form disorder, schizo affective disorder.

(2) Bipolar disorder.

(3) Panic disorder.

(4) Obsessive-compulsive disorder.

(5) Major depressive disorder.

(6) Anxiety disorders.

(7) Mood disorders.

(8) Any condition or disorder involving mental illness, excluding alcohol and substance abuse, that falls under any of the diagnostic categories listed in the mental disorders section of the International Classification of Disease, as periodically revised.

(b) All group health benefit plans, policies, contracts, and certificates executed, delivered, issued for delivery, continue, or renewed in this state on or after January 1, 2001, shall offer, at the time of proposal, sale, or renewal of a policy subject to this chapter, to provide additional mental health benefits which meet the requirements of this chapter. For purposes of this subsection, all contracts are deemed renewed no later than the next yearly anniversary of the contract date.

(1) The group health benefit plan shall offer to provide benefits for the treatment and diagnosis of mental illnesses under terms and conditions that are no less extensive than the benefits provided for medical treatment for physical illnesses.

(2) At the request of a reimbursing group health benefit plan, a provider of medical treatment for mental illness shall furnish data substantiating that initial or continued treatment is medically necessary and appropriate. When making the determination of whether treatment is medically necessary and appropriate, the insurer or other issuer of the group health benefit plan shall use the same criteria for medical treatment for mental illness as for medical treatment for physical illness under the contract.

(3) This chapter does not apply to group health benefit plans covering employers with 50 or fewer employees, whether the group policy is issued to the employer, to an association, to a multiple-employer trust, or to another entity.

(4) This chapter does not require and shall not be construed to require coverage and benefits for the treatment of alcoholism and other drug dependencies through the diagnosis of a mental illness listed in subsection (a).

(5) This chapter does not require and shall not be construed to require the coverage of services of providers who are not designated as covered providers, or who are not selected as a participating provider, by a group health benefit plan or issuer having a participating network of service providers. Provided, however, reasonable effort shall be made to include a sufficient number of qualified providers to insure reasonable access to services.

(6) Insurers and other issuers of limited or restricted mental health provider networks shall continue to be able to establish and apply selection criteria and utilization protocols for mental health providers including the designation of types of providers for which coverage is provided as well as credentialing criteria used in the selection of providers.

(7) Provided further, employer sponsors of group health benefit plans are not required to purchase additional coverage for mental health services that are offered pursuant to this chapter.



Section 27-54-5 - Implementation of coverage.

(a) A group health benefit plan, policy, or contract that provides coverage for the services to be offered pursuant to this chapter may contain provisions for maximum benefits and coinsurance and limitations, deductibles, exclusions, and utilization review protocols to the extent that these provisions are not inconsistent with the requirements of this chapter.

(b) The issuer of a group health benefit plan, policy, or contract may either disclose the additional premium for such additional mental health benefits to the prospective contract holder and allow the contract holder to elect such additional benefits on an optional basis; or conform its policies, contracts, or certificates issued on and after January 1, 2001, and adjust its premium costs to reflect the additional benefit costs.



Section 27-54-6 - Cost report.

Every issuer of a group health benefit plan subject to this chapter shall provide a cost report for each calendar year to the Commissioner of Insurance no later than April 30th of the following year. The report shall be in a form prescribed by the commissioner and shall include certification of parity in mental health benefits and total annual costs of mental health services relative to total health costs. The commissioner shall compile this data for all health benefit plans in an annual report solely for the purpose of demonstrating the health cost impact of the requirements of this chapter.



Section 27-54-7 - Conflicting laws superseded.

This chapter shall supersede subsection (c), Section 27-1-18, and any other conflicting laws to the extent there is a conflict with this chapter.






Chapter 54A - AUTISM SPECTRUM DISORDER COVERGE IN HEALTH BENEFIT PLANS.

Section 27-54A-1 - Short title.

This chapter may be known and cited as the Riley Ward Act.



Section 27-54A-2 - Treatment under certain policies and contracts.

(a) As used in this section, the following words have the following meanings:

(1) APPLIED BEHAVIOR ANALYSIS. The design, implementation, and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relationship between environment and behavior.

(2) AUTISM SPECTRUM DISORDER. Any of the pervasive developmental disorders or autism spectrum disorders as defined by the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) or the edition that was in effect at the time of diagnosis.

(3) BEHAVIORAL HEALTH TREATMENT. Counseling and treatment programs, including applied behavior analysis that are both of the following:

a. Necessary to develop, maintain, or restore, to the maximum extent practicable, the functioning of an individual.

b. Provided or supervised, either in person or by telemedicine, by a Board Certified Behavior Analyst, licensed in the State of Alabama, or a psychologist, licensed in the State of Alabama, so long as the services performed are commensurate with the psychologist's formal university training and supervised experience.

c. Behavioral health treatment does not include psychological testing, neuropsychology, psychotherapy, intellectual assessment, cognitive therapy, sex therapy, psychoanalysis, hypotherapy, and long-term counseling as treatment modalities.

(4) DIAGNOSIS OF AUTISM SPECTRUM DISORDER. Medically necessary assessment, evaluations, or tests to diagnose whether an individual has an autism spectrum disorder.

(5) HEALTH BENEFIT PLAN. Any group insurance plan, policy, or contract for health care services that covers hospital, medical, or surgical expenses, health maintenance organizations, preferred provider organizations, medical service organizations, physician-hospital organizations, or any other person, firm, corporation, joint venture, or other similar business entity that pays for, purchases, or furnishes group health care services to patients, insureds, or beneficiaries in this state. For the purposes of this section, a health benefit plan located or domiciled outside of the State of Alabama is deemed to be subject to this section if the plan, policy, or contract is issued or delivered in the State of Alabama. The term includes, but is not limited to, entities created pursuant to Article 6, Chapter 20, Title 10A. On and after December 31, 2018, the term includes health insurance plans administered or offered by the State Employees Insurance Board and the Public Education Employees Health Insurance Plan. The term does not include the Alabama Health Insurance Plan or the Alabama Small Employer Allocation Program provided in Chapter 52 of this title. The term also includes the terms health insurance policy and health insurance plan. The term does not include non-grandfathered plans in the individual and small group markets that were required to provide essential health benefits under the Patient Protection and Affordable Care Act as of January 1, 2017, or accident-only, specified disease, individual hospital indemnity, credit, dental-only, Medicare-supplement, long-term care, or disability income insurance, other limited benefit health insurance policies, coverage issued as a supplemental to liability insurance, workers' compensation or similar insurance, or automobile medical-payment insurance.

(6) PHARMACY CARE. Medications prescribed by a licensed physician and any health related services deemed medically necessary to determine the need or effectiveness of the medications.

(7) PSYCHIATRIC CARE. Direct or consultative services provided by a psychiatrist licensed in the State of Alabama.

(8) PSYCHOLOGICAL CARE. Direct or consultative services provided by a psychologist licensed in the State of Alabama.

(9) THERAPEUTIC CARE. Services provided by licensed and certified speech therapists, occupational therapists, or physical therapists.

(10) TREATMENT FOR AUTISM SPECTRUM DISORDER. Evidence-based care prescribed or ordered for an individual diagnosed with an autism spectrum disorder by a licensed physician or a licensed psychologist who determines the care to be medically necessary, including, but not limited to, all of the following:

a. Behavioral health treatment.

b. Pharmacy care.

c. Psychiatric care.

d. Psychological care.

e. Therapeutic care.

(b)(1) A health benefit plan shall cover the screening, diagnosis, and treatment of Autism Spectrum Disorder for an insured 18 years of age or under in policies and contracts issued or delivered in the State of Alabama to employers with at least 51 employees for at least 50 percent of its working days during the preceding calendar year. Coverage provided under this section is limited to treatment that is prescribed by the insured's treating licensed physician or licensed psychologist in accordance with a treatment plan.

(2) To the extent that the screening, diagnosis, and treatment of autism spectrum disorder are not already covered by a health insurance policy, a health benefit plan shall include coverage under this section in policies and contracts that are delivered, executed, issued, amended, adjusted, or renewed in the State of Alabama on or after October 1, 2017.

(3) A health benefit plan may not deny or refuse to issue coverage on, refuse to contract with, or refuse to renew or refuse to reissue or otherwise terminate or restrict coverage on an individual solely because the individual is diagnosed with Autism Spectrum Disorder.

(c)(1) Except as provided in subsection (g), the coverage required pursuant to this section shall not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles, or coinsurance provisions that apply to substantially all medical and surgical benefits under the health insurance plan.

(2) The coverage required pursuant to subsection (b) may be subject to other general exclusions and limitations of the health benefit plan, including, but not limited to, coordination of benefits, participating provider requirements, restrictions on services provided by family or household members, utilization review of health care services including review of medical necessity, case management, and other managed care provisions.

(d) Coverage under this section shall not be subject to any limits on the number of visits an individual may make for treatment of autism spectrum disorder.

(e) This section may not be construed as limiting benefits that are otherwise available to an individual under a health insurance policy.

(f) Coverage for applied behavior analysis shall include the services of the personnel who work under the supervision of the board certified behavior analyst or the licensed psychologist overseeing the program.

(g)(1) Except as provided in subdivision (2), coverage provided under this section for applied behavior analysis shall be subject to a maximum benefit as follows:

a. Forty thousand dollars ($40,000) per year for an insured individual between zero and nine years of age.

b. Thirty thousand dollars ($30,000) per year for an insured individual between 10 and 13 years of age.

c. Twenty thousand dollars ($20,000) per year for an insured individual between 14 and 18 years of age.

(2) The maximum benefit limit may be exceeded, upon prior approval by the insurer administering a health benefit plan, if the provision of applied behavior analysis services beyond the maximum limit is medically necessary for the insured individual. Payments made by a health benefit plan on behalf of an individual for any care, treatment, intervention, service, or item, the provision of which was for the treatment of a health condition unrelated to the individual's autism spectrum disorder, shall not be applied toward any maximum benefit established under this subsection. Any coverage required under this section, other than the coverage for applied behavior analysis, shall not be subject to the dollar limitations described in this subsection.

(h) This section may not be construed as affecting any obligation to provide services to an individual under an individualized family service plan, an individualized education program, or an individualized service plan.

(i) The treatment plan required pursuant to subsection (b) shall include all elements necessary for the health insurance plan to appropriately pay claims. These elements include, but are not limited to, a diagnosis, proposed treatment by type, frequency, and duration of treatment, the anticipated outcomes stated as goals, the frequency by which the treatment plan will be updated, and the treating licensed physician's or licensed psychologist's signature. The health insurance plan may request an updated treatment plan only once every six months from the treating licensed physician or licensed psychologist to review medical necessity, unless the health insurance plan and the treating licensed physician or licensed psychologist agree that a more frequent review is necessary for a particular patient. Any agreement regarding the right to review a treatment plan more frequently applies only to a particular insured being treated for an autism spectrum disorder and does not apply to all individuals being treated for autism spectrum disorder by a physician or psychologist. The cost of obtaining any review or treatment plan shall be borne by the insurer.






Chapter 55 - DOMESTIC ABUSE INSURANCE PROTECTION ACT.

Section 27-55-1 - Short title.

This chapter shall be known as and may be cited as the Domestic Abuse Insurance Protection Act.



Section 27-55-2 - Definitions.

As used in this chapter, these terms shall have the following meanings:

(1) ABUSE. The occurrence of one or more of the following acts by a family or household member, as defined by subdivision (3) of subsection (b) of Section 15-10-3:

a. Attempting to cause or intentionally, knowingly, or recklessly causing another person, including a minor child, bodily injury, severe emotional injury, or psychological trauma or conduct which constitutes the crime of rape.

b. Intentionally following another person, including a minor child, without proper authority, under circumstances that place the person in reasonable fear of bodily injury or physical harm.

c. Subjecting another person, including a minor child, to false imprisonment or kidnapping.

d. Attempting to cause or intentionally, knowingly, or recklessly causing damage to property to intimidate or attempt to control the behavior of another person, including a minor child.

e. Assault, child abuse, criminal coercion, harassment, kidnapping, reckless endangerment, sexual abuse, stalking, trespass, or unlawful imprisonment as defined by subdivision (1) of subsection (a) of Section 30-5-2.

(2) ABUSE-RELATED CLAIM. A claim under an insurance policy or health benefit plan for a loss which resulted from an act of abuse as defined in this chapter.

(3) ABUSE-RELATED MEDICAL CONDITION. A medical condition sustained by a subject of abuse which arises in whole or in part out of an act or pattern of abuse as defined in this chapter.

(4) ABUSE STATUS. The fact that a person is or has been the subject of abuse and has sustained abuse-related medical conditions or has incurred abuse-related claims.

(5) COMMISSIONER. The Commissioner of the state Department of Insurance.

(6) CONFIDENTIAL ABUSE INFORMATION. Information about the acts of abuse or abuse status of a subject of abuse, the address and telephone number, home and work, of a subject of abuse, or the status of an applicant or insured as a family member, employer, or associate of, or a person in a relationship with a subject of abuse.

(7) EVIDENCE OF ABUSE. A court order, police report, medical report, or report from the Department of Human Resources, or a shelter for domestic violence victims, indicating that the insured is or has been the subject of abuse.

(8) HEALTH BENEFIT PLAN. A policy, contract, certificate, or agreement offered by a health carrier to provide, deliver, arrange, pay for, or reimburse any of the costs of health care services or health care benefit. Without limiting the generality of the foregoing the term health benefit plan includes accident only, credit, health, dental, vision, Medicare supplement, long-term and catastrophic health insurance policies, and employer or union-sponsored employee welfare benefit plans for both, or both. The term health care benefit plan does not, however, include workers' compensation or similar insurance.

(9) HEALTH CARRIER. A person or entity subject to regulation under this chapter who or which contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any costs of health care services including, without limitation, a sickness and accident insurance company, a health maintenance organization, mutual aid associations, a fraternal benefit society, a hospital service corporation, or any other entity providing a plan of health insurance, including entities created pursuant to Article 6 (commencing with Section 10A-20-6.01), Chapter 20, Title 10A.

(10) INSURED. A party named on a policy or health benefit plan as the person with legal rights to the benefits provided by the policy or health benefit plan, except that for life insurance, insured means the person whose life is covered under the policy. For group plans and group insurance, insured includes a covered person.

(11) INSURER. A person or other legal entity engaged in the business of insurance in this state, including agents, brokers, adjusters, and third-party administrators. Insurer includes a health carrier.

(12) POLICY. A contract of insurance, certificate, indemnity, suretyship, or annuity issued, proposed for issuance, or intended for issuance by an insurer, including endorsements or riders to an insurance policy or contract.

(13) SUBJECT OF ABUSE. A person, including a minor child, against whom an act of abuse has been committed a. who has current or prior injuries, illnesses, or disorders that resulted from an act of abuse or b. who seeks, or has sought 1. medical or psychological treatment for abuse, or 2. court-ordered protection or shelter from abuse at a domestic violence center.

(14) OTHER TERMS. Terms not otherwise defined by this chapter shall have the meanings given to them in this title, known as the Alabama Insurance Code.



Section 27-55-3 - Prohibited practices; disclosure of information.

(a) No insurer may:

(1) Deny, refuse to issue, renew, or reissue, cancel, or otherwise terminate, restrict, or exclude coverage on an insurance policy or health benefit plan on the basis of an applicant's or insured's abuse status, or on the basis of any association, relationship, or assistance to a subject of abuse.

(2) Exclude or limit coverage for a loss, deny benefits, or deny a claim on the basis of the insured's abuse status, or on the basis of any association, relationship, or assistance to a subject of abuse, except as otherwise permitted or required by the laws of this state relating to acts of abuse committed by a life insurance beneficiary. Notwithstanding anything to the contrary in this section, a liability insurer may include policy provisions providing that a payment required by this subsection may be denied or, if paid, recovered by the insurer from the insured, if the claim arose out of an act of abuse by the insured.

(3) Add a premium differential to an insurance policy or health benefit plan on the basis of an applicant's or insured's abuse status, or on the basis of any association, relationship, or assistance to a subject of abuse.

(4) Terminate health coverage for a subject of abuse, where the subject of abuse does not qualify for coverage under the federal Consolidated Omnibus Budget Reconciliation Act (COBRA), because coverage originally was issued in the name of the abuser and the abuser has divorced, separated from, or lost custody of the subject of abuse or the abuser's coverage has terminated voluntarily or involuntarily. Nothing in this subdivision shall prohibit the insurer from requiring the subject of abuse to pay the full premium for the subject's coverage or requiring the subject of abuse to reside or work within its service area if the requirements are applied to all insureds of the insurer or health carrier. The insurer may terminate coverage after the continuation coverage required by this subdivision has been in force for 18 months. The continuation coverage required by this subdivision shall be satisfied by a COBRA coverage provided to a subject of abuse and is not intended to be in addition to any coverage provided under COBRA.

(b) When the insurer has information in its possession that indicates that the applicant, insured, or claimant is a subject of abuse, it is a violation of this section for an insurer to disclose confidential abuse information for any purpose or to any person, except:

(1) To a subject of abuse or a person specifically designated in writing by a subject of abuse.

(2) To a health care provider for the direct provision of health care services.

(3) To a licensed physician identified and designated by the subject of abuse.

(4) When ordered by the commissioner or a court of competent jurisdiction or otherwise required by law.

(5) When necessary for a valid business purpose to transfer information that includes confidential abuse information. Confidential abuse information may be disclosed only to the following persons:

a. A reinsurer that seeks to indemnify or indemnifies all or part of a policy covering a subject of abuse and that cannot underwrite or satisfy its obligations under the reinsurance agreement without disclosure.

b. A party to a proposed or consummated sale, transfer, merger, or consolidation of all or part of the business of the insurer.

c. Medical or claims personnel contracting with the insurer, including parent or affiliate companies of the insurer that have service agreements with the insurer, only when necessary to process an application or perform the insurer's duties under the policy or to protect the safety or privacy of a subject of abuse.

d. With respect to address and telephone number, an entity with whom the insurer transacts business when the business cannot be transacted without the address and telephone number.

(6) To an attorney who needs the information to represent the insurer effectively, if the insurer notifies the attorney of its obligations under this chapter and requests that the attorney exercise due diligence to protect the confidential abuse information consistent with the attorney's obligation to represent the insurer.

(7) To the policy owner or assignee, in the course of delivery of the policy, if the policy contains information about the abuse status.

(8) To any other entity deemed appropriate by the commissioner.

(c) No insurer may require an applicant to disclose information relating to acts of abuse or an applicant's abuse status for use or consideration as part of the initial application for coverage in the health or medical underwriting process. However, this section does not prohibit an insurer from asking an applicant or insured about a medical condition or a claim or from using information thereby obtained to underwrite or to evaluate and carry out its rights and duties under the policy, even if the information is related to a medical condition or claim that the insurer knows or has reason to know is abuse-related, to the extent otherwise permitted under this chapter and other applicable law.

(d) This section does not preclude a subject of abuse from obtaining his or her own medical records from an insurer.

(e) A subject of abuse must provide evidence of abuse to an insurer to come within the protection afforded by this chapter or to facilitate treatment of an abuse-related condition, or both, or demonstrate that a condition is abuse related. A person must provide evidence of abuse to an insurer to demonstrate that a property and casualty claim is abuse related. Nothing in this subsection shall be construed to authorize an insurer to disregard that information or the confidentiality of the source of information or evidence.

(f) This section does not prohibit a property or casualty insurer from denying a property claim when the damage or loss is the result of intentional conduct by a named insured who commits an act of abuse, except that the property and casualty insurer shall make payment on such a claim to an innocent co-insured subject of abuse to the extent of the innocent co-insured's interest in the property and within the limits of coverage when the damage or loss was proximately related to and in furtherance of abuse. To recover for a claim under this subsection, the innocent co-insured is required to do one of the following: (1) File a complaint under the "Protection from Abuse Act," Section 30-5-1 et seq., against the abuser for the act causing this loss, and not voluntarily dismiss the complaint, or (2) seek a warrant for the abuser's arrest for the act causing this loss and cooperate in the prosecution of the abuser. A property and casualty insurer paying a claim shall be subrogated to the rights of the innocent co-insured subject of abuse to recover for any damages paid by the insurance.

Nothing in this chapter shall prohibit a property or casualty insurer from nonrenewing coverage for the subject of abuse if, after a claim, the subject of abuse remains married to or continues to reside in the same household with the abuser.

(g) This section does not prohibit a life insurer from declining to issue a life insurance policy if the applicant or prospective owner of the policy is or would be designated as a beneficiary of the policy, and if:

(1) The applicant or prospective owner of the policy lacks an insurable interest in the prospective insured.

(2) The applicant or prospective owner of the policy is known on the basis of medical, police, or court records to have committed an act of abuse against the prospective insured.

(3) The insured or prospective insured is a subject of abuse, and that person, or a person who has assumed the care of that person, if a minor or incapacitated, has objected to the issuance of the policy on the ground that the policy would be issued to or for the direct or indirect benefit of the abuser.

(h) An insurer shall not be held civilly or criminally liable for the death of or injury to an insured resulting from any action taken in a good faith effort to comply with the requirements of this chapter. This subsection does not prevent an action by the commissioner to investigate or enforce a violation of this chapter.



Section 27-55-4 - Statement of reasons for adverse action.

An insurer that takes an action which adversely affects a subject of abuse, or a related individual or entity, based on an abuse-related medical condition, abuse-related claim, abuse status, or association or relationship with a subject of abuse, pursuant to an individual or group insurance policy or health benefit plan, shall advise the applicant or the insured of the specific reasons for the action in writing. Reference to general underwriting practices or guidelines shall constitute a specific reason. The specific reason for the actions of the insurer shall be stated in writing. The actions of the health carrier or insurer, and any applicable policy provisions, shall be applied equally to all applicants or insureds with similar medical conditions or similar claim or claims history without regard to whether the condition or the claims are abuse related.



Section 27-55-5 - Application.

This chapter shall not be applied or construed to prohibit or limit the application or scope of coverage, limitations, exclusions, and other terms and provisions of insurance contracts so long as such terms and provisions do not apply solely to persons who are in abuse status.



Section 27-55-6 - Complaint; investigation; relief.

(a) A person claiming to be adversely affected by an act or practice prohibited by this chapter may file a complaint with the commissioner for individual relief seeking remedies and penalties authorized by this chapter.

(b) The commissioner shall conduct a reasonable investigation based on a written and signed complaint received by the commissioner and shall issue a prompt determination as to whether a violation of this chapter has occurred. If the commissioner finds from the investigation that a violation of this chapter has occurred, the commissioner shall promptly begin proceedings to address the violation through means such as imposition of injunctive relief, requiring restitution, and, in cases of repeated violation after previous findings or warnings of violations from the commissioner, suspension or revocation of certificates of authority or licenses. The powers and duties set forth in this chapter shall be in addition to all other authority of the commissioner.

(c) An insurer which is found by the commissioner to have violated this chapter may be ordered by the commissioner to do any of the following:

(1) Pay a civil penalty not to exceed five thousand dollars ($5,000) for each act or violation. Each violation shall be a separate offense.

(2) Provide appropriate specific relief, other than the award of damages, to the complainant which may include temporary, preliminary, or permanent injunctive relief.



Section 27-55-7 - Enforcement.

The commissioner shall enforce this chapter in the manner authorized for the enforcement of this title. In lieu of any other penalty provided in this title, a violation of this chapter shall be punishable as provided by Section 27-55-6.



Section 27-55-8 - Construction.

This chapter does not and shall not be construed as creating a private cause of action and does not and shall not require insurers, including any health benefit plan, to extend coverage to any providers or type of providers for which coverage is not specifically provided within the policy or certificate of insurance or health benefit plan, or to add additional providers to existing networks, or to add any health care benefits.



Section 27-55-9 - Search of files.

Nothing in this chapter shall require an insurer to conduct a comprehensive search of its contract files existing on August 1, 2000, to determine which applicants or insureds are subjects of abuse.






Chapter 56 - ACCESS TO EYE CARE ACT.

Section 27-56-1 - Short title.

This chapter shall be known and may be cited as the "Access to Eye Care Act."



Section 27-56-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) COVERED PERSON. Any individual, family, or family member on whose behalf third-party payment or prepayment of health or medical expenses is provided under an insurance policy, plan, or contract providing for third-party payment or prepayment of health care or medical expenses.

(2) EYE CARE PROVIDER. A licensed optometrist or a licensed ophthalmologist.

(3) INSURANCE POLICY, PLAN, OR CONTRACT PROVIDING FOR THIRD-PARTY PAYMENT OR PREPAYMENT OF HEALTH OR MEDICAL EXPENSES. Includes an individual or group policy for accident or health insurance, an individual or group hospital or health care service contract, an individual or group health maintenance organization contract, an organized delivery system contract, or a preferred provider organization contract, and any other similar policy, plan, or contract. This term shall not include any employee welfare benefit plan, as defined in 29 U.S.C. Section 1002(1), or any plan administered by a third party to the extent it provides services to an employee welfare benefit plan, as defined in 29 U.S.C. Section 1002(1).



Section 27-56-3 - Payment for services.

An insurance policy, plan, or contract providing for third-party payment or prepayment of health or medical expenses shall include a provision for the payment to a licensed optometrist for each service which falls within the scope of the optometrist's license, if the policy, plan, or contract pays for the same service when provided by any other provider for such services.



Section 27-56-4 - Prohibited activities.

An insurance policy, plan, or contract providing for third-party payment or prepayment of health or medical expenses shall not do any of the following:

(1) Impose a practice restriction for optometrists which is inconsistent with or more restrictive than provided by law.

(2) Discriminate between classes of eye care providers with respect to any covered service which falls within the scope of the eye care provider's license.

(3) Require an eye care provider to hold hospital privileges as a condition of participation in or receiving payment from the policy, plan, or contract.

(4) Impose any restriction not required by law based on the eye care provider's professional degree.

(5) Discriminate between eye care providers in connection with the amount of reimbursement for the provision of the same services.

(6) Require an eye care provider to purchase or maintain a minimum quantity or minimum dollar amount of a specified brand of ophthalmic materials as a condition of participation in or receiving payments from a policy, plan, or contract.



Section 27-56-5 - Third-party payment.

(a) No insurance policy, plan, or contract providing for third-party payment or prepayment of health or medical expenses that provides coverage for eye care services shall be issued or renewed after August 1, 2001, unless such insurance policy, plan, or contract does the following:

(1) Provides a covered person direct access to any eye care provider participating in, or otherwise eligible to provide services under, the policy, plan, or contract for all eye care services covered under the policy, plan, or contract, without any referral or preapproval requirement, including, but not limited to, the following services, if covered:

a. Medical treatment of glaucoma.

b. Postoperative eye care.

(2) Ensures that any list of medical or health care providers participating in, or otherwise eligible to provide services under, the policy, plan, or contract includes eye care providers to the same extent that such list includes other medical or health care providers to whom a covered person has direct access, without need for referral or preapproval, under the policy, plan, or contract.

(b) An insurance policy, plan, or contract providing for third-party payment or prepayment of health or medical expenses shall not deny or limit reimbursement to any covered person on the ground that the covered person was not referred to the eye care provider by a person acting on behalf of, or under an agreement with, the company, entity, or person providing the insurance policy, plan, or contract.



Section 27-56-6 - When provisions applicable.

This chapter shall apply to services provided under a policy, plan, or contract providing for third-party payment or prepayment of health or medical expenses delivered, continued, or renewed in this state on or after August 1, 2001, and to any such existing policy, plan, or contract, on its anniversary or renewal date, or upon the expiration of the applicable collective bargaining contract, if any, whichever is later.



Section 27-56-7 - Applicability to certain providers.

(a) This chapter does not require and shall not be construed to require any insurance policy, plan, or contract to provide health care coverage for eye care. The provisions of this chapter are applicable only to those insurance policies, plans, or contracts which provide coverage for eye care.

(b) Insurers or other issuers of any insurance policy, plan, or contract which provides coverage for eye care shall continue to be able to establish and apply selection criteria and utilization protocols for health care providers as well as credentialing criteria used in the selection of providers.

(c) This chapter does not require and shall not be construed to require the coverage of eye care services by providers who are not designated as covered providers, or who are not selected as participating providers, by an insurance policy, plan, or contract, or the issuer thereof having a participating network of service providers. Provided, however, if eye care coverage is provided, reasonable efforts shall be made to include a sufficient number of qualified providers, including optometrists, to insure reasonable access to eye care services.



Section 27-56-8 - Implementation of coverage.

(a) Any insurance policy, plan, or contract that provides coverage for eye care services may contain provisions for maximum benefits and coinsurance limitations, deductibles, exclusions, and utilization review protocols to the extent that these provisions are not inconsistent with the requirements of this chapter.

(b) If eye care coverage is provided, the eye care benefits for services provided by optometrists within the scope of their licenses shall be subject to the same annual deductible or coinsurance established for all other eye care providers for which coverage is provided.



Section 27-56-9 - Scope of practice.

Nothing in this chapter shall be construed to expand the scope of practice for any eye care provider.



Section 27-56-10 - Vision care providers - Contract requirements; rates; reimbursements; discounts.

(a) As used in this section, the following words shall have the following meanings:

(1) CONTRACTUAL DISCOUNT. A percentage reduction from a provider's usual and customary rate for covered services and materials required under a participating provider agreement.

(2) COVERED MATERIALS. Materials for which reimbursement from the insurer or vision care plan is provided to a vision care provider by an enrollee's plan contract, or for which a reimbursement would be available but for the application of the enrollee's contractual limitations of deductibles, copayments, or coinsurance.

(3) COVERED SERVICES. Services for which reimbursement from the insurer or vision care plan is provided to a vision care provider by an enrollee's plan contract, or for which a reimbursement would be available but for the application of the enrollee's contractual plan limitations of deductibles, copayments, or coinsurance.

(4) INSURER. A health plan as defined in subdivision (3) of Section 27-56-2. The term shall not include corporations organized pursuant to Article 6 of Chapter 20 of Title 10A, commencing at Section 10A-20-6.01, or to policies, plans, or contracts entered into, issued by, or administered by such corporations.

(5) MATERIALS. Ophthalmic devices, including, but not limited to, lenses, devices containing lenses, artificial intraocular lenses, ophthalmic frames and other lens mounting apparatus, prisms, lens treatments and coatings, contact lenses, and prosthetic devices to correct, relieve, or treat defects or abnormal conditions of the human eye or its adnexa.

(6) SERVICES. The professional work performed by a vision care provider.

(7) VISION CARE PLAN. An entity that creates, promotes, sells, provides, advertises, or administers an integrated or standalone vision benefit plan, or a vision care insurance policy or contract that provides vision benefits to an enrollee pertaining to the provision of covered services or covered materials. The term shall not include corporations organized pursuant to Article 6 of Chapter 20 of Title 10A, commencing at Section 10A-20-6.01, or to policies, plans, or contracts entered into, issued by, or administered by such corporations.

(8) VISION CARE PROVIDER. A licensed optometrist or a licensed ophthalmologist.

(b) A contract between an insurer or a vision care plan and a vision care provider may not:

(1) Require that a vision care provider provide services or materials at a fee limited or set by the insurer or vision care plan, unless the services or materials are reimbursed covered services or reimbursed covered materials under the contract.

(2) Require that a vision care provider participate with or be credentialed by any specific vision care plan as a condition to join an insurer's provider panel.

(3) Restrict or limit, either directly or indirectly, the vision care provider's choice of sources and suppliers of services or materials or use of optical labs in his or her practice.

(c) A vision care provider may not charge more to an enrollee of a vision care plan or insurer for services or materials that are not covered services or not covered materials than the vision care provider's usual and customary rate for those services and materials.

(d) Reimbursements paid by an insurer or vision care plan for covered services and covered materials shall be reasonable and may not provide nominal reimbursement in order to claim that services and materials are covered services and covered materials.

(e) No provision of this section shall prohibit the use of a discount card by an enrollee if:

(1) Enrollment by the vision care provider is completely voluntary and not conditioned upon the vision care provider's participating in any other discount card with different provider terms and conditions or a different insurance program; and

(2) The discount card program does not make or include any coverage or payment to the vision care provider.

(f) The Commissioner of Insurance may adopt rules pursuant to the Administrative Procedure Act to implement the provisions of this section.

(g) The provisions of this section apply to insurer or vision care plan contracts, addendums, and certificates executed, delivered, issued for delivery, continued or renewed in this state. A vision care plan contract under this section may not be longer than two years from the date that it is executed. Vision care plans are prohibited from making changes to the provider manual without notification to an individual vision care provider.






Chapter 57 - COLORECTAL CANCER EXAMINATIONS.

Section 27-57-1 - Definitions.

As used in this chapter, the following words and terms shall have the following meanings:

(1) COLORECTAL CANCER EXAMINATIONS. Examinations and laboratory tests specified in current American Cancer Society guidelines for colorectal cancer screening of asymptomatic individuals.

(2) HEALTH BENEFIT PLAN. A group health insurance policy that covers hospital, medical, or surgical expenses, health maintenance organizations, preferred provider organizations, medical service organizations, physician-hospital organizations, or any other person, firm, corporation, joint venture, or other similar business entity that pays for, purchases, or furnishes health care services to patients, insureds, or beneficiaries in this state. For the purposes of this chapter, a health benefit plan located or domiciled outside of the State of Alabama is deemed to be subject to this chapter if it receives, processes, adjudicates, pays, or denies claims for health care services submitted by or on behalf of patients, insureds, or beneficiaries who reside in the State of Alabama or who receive health care services in the State of Alabama. The term includes, but is not limited to, entities created pursuant to Article 6, Chapter 20, Title 10A.

(3) POLICY. Any group health benefit plan, contract, or policy, except a disability income policy, and endorsements thereof, specified disease policy, or hospital indemnity policy.



Section 27-57-2 - Coverage; applicability.

(a) All group health benefit plans, policies, contracts, and certificates executed, delivered, issued for delivery, continued, or renewed in this state on or after August 1, 2004, shall offer, at the time of proposal, sale, or renewal of a policy subject to this chapter, to include colorectal cancer examinations within the coverage. Such offer of coverage shall include colorectal cancer examinations for covered persons who are 50 years of age or older, or for covered persons who are less than 50 years of age and at high risk for colorectal cancer according to current American Cancer Society colorectal cancer screening guidelines.

(b) This chapter shall apply to group accident and sickness insurance policies issued by a fraternal benefit society, a nonprofit hospital service corporation, a nonprofit medical service corporation, a group health care plan, a health maintenance organization, or any similar entity.



Section 27-57-3 - Certain activities not prohibited by chapter.

(a) Nothing in this chapter shall be construed to prohibit the issuance of policies which provide benefits greater than those required by Section 27-57-2, or more favorable to the insured than those required by Section 27-57-2.

(b) Nothing contained in this chapter shall be deemed to prohibit the payment of different levels of benefits or from having differences in coinsurance percentages applicable to benefit levels for services provided by preferred and nonpreferred providers as otherwise authorized by law relating to preferred provider arrangements.



Section 27-57-4 - Exclusions, reductions, etc., permitted; benefits subject to annual deductible, co-insurance.

(a) The coverage offered under Section 27-57-2 shall contain any exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions which apply to that coverage as may be approved by the Commissioner of Insurance.

(b) The benefits provided in this chapter shall be subject to the same annual deductible or coinsurance established for all other covered benefits within a given policy.



Section 27-57-5 - Coverage by participating providers; selection criteria and utilization protocols; maximum benefits, exclusions, etc.

(a) This chapter does not require and shall not be construed to require the coverage of services of providers who are not designated as covered providers, or who are not selected as a participating provider, by a group health benefit plan or insurer having a participating network of service providers. Nothing in this chapter is intended to expand the list or designation of participating providers as specified in any health benefit plan.

(b) Insurers or other issuers of any health benefit plan covered by this chapter shall continue to be able to establish and apply selection criteria and utilization protocols for health care providers including the designation of types of providers for which coverage is provided as well as credentialing criteria used in the selection of providers.

(c) A group health benefit plan, policy, or contract that provides coverage for the services to be offered pursuant to this chapter may contain provisions for maximum benefits and coinsurance limitations, deductibles, exclusions, and utilization review protocols to the extent that these provisions are not inconsistent with the requirements of this chapter.



Section 27-57-6 - Additional benefit costs.

(a) The issuer of a group health benefit plan, policy, or contract may either disclose the additional premium for such additional colorectal examination benefits to the prospective contract holder and allow the contract holder to elect such additional benefits on an optional basis; or conform its policies, contracts, or certificates issued on or after August 1, 2004, and adjust its premium cost to reflect the additional benefit cost.

(b) Employer sponsors of group health benefit plans are not required to purchase the additional benefits for colorectal examinations that are offered pursuant to this chapter.






Chapter 58 - PROSTATE CANCER EARLY DETECTION COVERAGE.

Section 27-58-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) HEALTH BENEFIT PLAN. Any individual or group plan, employee welfare benefit plan, policy, or contract for health care services issued, delivered, issued for delivery, or renewed in this state by a health care insurer, health maintenance organization, accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care service plan, or any other person, firm, corporation, joint venture, or other similar business entity that pays for insureds or beneficiaries in this state. The term includes, but is not limited to, entities created pursuant to Article 6 of Chapter 20 of Title 10A. A health benefit plan located or domiciled outside of the State of Alabama is deemed to be subject to this chapter if it receives, processes, adjudicates, pays, or denies claims for health care services submitted by or on behalf of patients, insureds, or beneficiaries who reside in Alabama. Provided, however, the term shall not include accident-only, specified disease, hospital indemnity, Medicare supplement, long-term care, disability income, or other limited benefit health insurance policies.

(2) SCREENING FOR THE EARLY DETECTION OF PROSTATE CANCER. At a minimum, a prostate-specific antigen blood test and a digital rectal examination.



Section 27-58-2 - Coverage for annual screening.

On and after October 1, 2007, each health benefit plan shall offer, together with identification of associated costs, policies and contracts including coverage for the annual screening for the early detection of prostate cancer in men over age 40.



Section 27-58-3 - Screening provider requirements.

Screening for the early detection of prostate cancer shall be provided by a certified, registered, or licensed health care professional certified with expertise in such screening.



Section 27-58-4 - Benefits subject to annual deductible, coinsurance, exclusions, reductions, etc.

(a) The benefits provided in this chapter shall be subject to the same annual deductible or coinsurance established for all covered benefits within a given policy. Private third party payors may not reduce or eliminate coverage due to the requirements of this chapter.

(b) A health benefit plan subject to this chapter shall not terminate services, reduce capitation payment, or otherwise penalize an attending physician or health care provider who orders medical care consistent with this chapter.

(c) Nothing in this chapter is intended to expand the list of designations of covered providers as specified in any health benefit plan.






Chapter 59 - CHIROPRACTIC COVERAGE.

Section 27-59-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) HEALTH BENEFIT PLAN. Any individual or group plan, employee welfare benefit plan, policy, or contract for health care services issued, delivered, issued for delivery, or renewed in this state by a health care insurer, health maintenance organization, accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care service plan, or any other person, firm, corporation, joint venture, or other similar business entity that pays for insureds or beneficiaries in this state. The term includes, but is not limited to, entities created pursuant to Article 6 of Chapter 20 of Title 10A. A health benefit plan located or domiciled outside of the State of Alabama is deemed to be subject to this chapter if it receives, processes, adjudicates, pays, or denies claims for health care services submitted by or on behalf of patients, insureds, or beneficiaries who reside in Alabama. Provided, however, the term shall not include accident-only, specified disease, hospital indemnity, Medicare supplement, long-term care, disability income, or other limited benefit health insurance policies.

(2) CHIROPRACTIC. The same meaning as in Chapter 24 of Title 34.



Section 27-59-2 - Coverage offered for chiropractic.

On and after October 1, 2008, each health benefit plan shall offer, together with identification of associated costs, policies, and contracts, coverage for chiropractic.



Section 27-59-3 - Implementation of coverage.

(a) The benefits provided in this chapter shall be subject to the same annual deductible or co-insurance established for all covered benefits within a given policy. Private third party payors may not reduce or eliminate coverage due to the requirements of this chapter.

(b) A health benefit plan subject to this chapter may not terminate services, reduce capitation payment, or otherwise penalize an attending physician or health care provider who orders medical care consistent with this chapter.

(c) Nothing in this chapter is intended to expand the list of designations of covered providers as specified in any health benefit plan.






Chapter 60 - INTERSTATE INSURANCE PRODUCT REGULATION COMPACT.

Section 27-60-1 - Establishment of compact; commission representative.

Pursuant to the terms and conditions of this chapter, the State of Alabama seeks to join with other states and establish the Interstate Insurance Product Regulation Compact, and thus become a member of the Interstate Insurance Product Regulation Commission. The Alabama Commissioner of Insurance is hereby designated to serve as the representative of this state to the commission.



Section 27-60-2 - Interstate Insurance Product Regulation Compact.

The State of Alabama hereby agrees to the following interstate compact known as the Interstate Insurance Product Regulation Compact:

ARTICLE I. PURPOSES.

The purposes of this compact are, through means of joint and cooperative action among the compacting states:

1. To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income, and long-term care insurance products;

2. To develop uniform standards for insurance products covered under the compact;

3. To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more compacting states;

4. To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

5. To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the compact;

6. To create the Interstate Insurance Product Regulation Commission; and

7. To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

ARTICLE II. DEFINITIONS.

For purposes of this compact:

1. "Advertisement" means any material designed to create public interest in a product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace, or retain a policy, as more specifically defined in the rules and operating procedures of the commission.

2. "Bylaws" mean those bylaws established by the commission for its governance, or for directing or controlling the actions or conduct of the commission.

3. "Compacting state" means any state which has enacted this compact legislation and which has not withdrawn pursuant to Section 1 of Article XIV, or been terminated pursuant to Section 2 of Article XIV.

4. "Commission" means the Interstate Insurance Product Regulation Commission established by this compact.

5. "Commissioner" means the chief insurance regulatory official of a state including, but not limited to, commissioner, superintendent, director, or administrator.

6. "Domiciliary state" means the state in which an insurer is incorporated or organized; or, in the case of an alien insurer, its state of entry.

7. "Insurer" means any entity licensed by a state to issue contracts of insurance for any of the lines of insurance covered by this compact.

8. "Member" means the person chosen by a compacting state as its representative to the commission, or his or her designee.

9. "Non-compacting state" means any state which is not at the time a compacting state.

10. "Operating procedures" mean procedures promulgated by the commission implementing a rule, uniform standard, or a provision of this compact.

11. "Product" means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income, or long-term care insurance product that an insurer is authorized to issue.

12. "Rule" means a statement of general or particular applicability and future effect promulgated by the commission, including a uniform standard developed pursuant to Article VII, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the commission, which shall have the force and effect of law in the compacting states.

13. "State" means any state, district, or territory of the United States of America.

14. "Third party filer" means an entity that submits a product filing to the commission on behalf of an insurer.

15. "Uniform standard" means a standard adopted by the commission for a product line, pursuant to Article VII, and shall include all of the product requirements in aggregate. Each uniform standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading, or ambiguous provisions in a product and the form of the product made available to the public shall not be unfair, inequitable, or against public policy as determined by the commission.

ARTICLE III. ESTABLISHMENT OF THE COMMISSION AND VENUE.

1. The compacting states hereby create and establish a joint public entity known as the Interstate Insurance Product Regulation Commission. Pursuant to Article IV, the commission shall have the power to develop uniform standards for product lines, receive and provide prompt review of products filed therewith, and give approval to those product filings satisfying applicable uniform standards. It is not intended for the commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any insurer from filing its product in any state wherein the insurer is licensed to conduct the business of insurance, and any such filing shall be subject to the laws of the state where filed.

2. The commission is a body corporate and politic, and an instrumentality of the compacting states.

3. The commission is solely responsible for its liabilities except as otherwise specifically provided in this compact.

4. Venue is proper and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located.

ARTICLE IV. POWERS OF THE COMMISSION.

The commission shall have all of the following powers:

1. To promulgate rules, pursuant to Article VII, which shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

2. To exercise its rule making authority and establish reasonable uniform standards for products covered under the compact, and advertisements related thereto, which shall have the force and effect of law and shall be binding in the compacting states, but only for those products filed with the commission. A compacting state shall have the right to opt out of such uniform standard pursuant to Article VII, to the extent and in the manner provided in this compact, and any uniform standard established by the commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the uniform standards established by the commission for long-term care insurance products.

3. To receive and review in an expeditious manner products filed with the commission, and rate filings for disability income and long-term care insurance products, and give approval of those products and rate filings that satisfy the applicable uniform standard, where such approval shall have the force and effect of law and be binding on the compacting states to the extent and in the manner provided in this compact.

4. To receive and review in an expeditious manner advertisements relating to long-term care insurance products for which uniform standards have been adopted by the commission, and give approval to any advertisement that satisfies the applicable uniform standard. For any product covered under this compact, other than long-term care insurance products, the commission shall have the authority to require an insurer to submit all or any part of its advertisements with respect to that product for review or approval prior to use, if the commission determines that the nature of the product is such that an advertisement of the product could have the capacity or tendency to mislead the public. The actions of the commission as provided in this section shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

5. To exercise its rule making authority and designate products and advertisements that may be subject to a self-certification process without the need for prior approval by the commission.

6. To promulgate operating procedures, pursuant to Article VII, which shall be binding in the compacting states to the extent and in the manner provided in this compact.

7. To bring and prosecute legal proceedings or actions in its name as the commission. The standing of any state insurance department to sue or be sued under applicable law shall not be affected.

8. To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence.

9. To establish and maintain offices.

10. To purchase and maintain insurance and bonds.

11. To borrow, accept, or contract for services of personnel including, but not limited to, employees of a compacting state.

12. To hire employees, professionals, or specialists, and elect or appoint officers, and to fix their compensation, define their duties, give them appropriate authority to carry out the purposes of this compact, and determine their qualifications, and to establish personnel policies and programs of the commission relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

13. To accept any and all appropriate donations and grants of money, equipment, supplies, materials, and services and to receive, utilize, and dispose of the same. At all times the commission shall strive to avoid any appearance of impropriety.

14. To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed. At all times the commission shall strive to avoid any appearance of impropriety.

15. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

16. To remit filing fees to compacting states as may be set forth in the bylaws, rules, or operating procedures.

17. To enforce compliance by compacting states with rules, uniform standards, operating procedures, and bylaws.

18. To provide for dispute resolution among compacting states.

19. To advise compacting states on issues relating to insurers domiciled or doing business in non-compacting jurisdictions, consistent with the purposes of this compact.

20. To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments.

21. To establish a budget and make expenditures.

22. To borrow money.

23. To appoint committees, including advisory committees comprising members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the bylaws.

24. To provide and receive information from, and to cooperate with, law enforcement agencies.

25. To adopt and use a corporate seal.

26. To perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of the business of insurance.

ARTICLE V. ORGANIZATION OF THE COMMISSION.

1. Membership, voting, and bylaws.

a. Each compacting state shall have and be limited to one member. Each member shall be qualified to serve in that capacity pursuant to applicable law of the compacting state. Any member may be removed or suspended from office as provided by the law of the state from which he or she shall be appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the compacting state wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own commissioner.

b. Each member shall be entitled to one vote and shall have an opportunity to participate in the governance of the commission in accordance with the bylaws. Notwithstanding any provision herein to the contrary, no action of the commission with respect to the promulgation of a uniform standard shall be effective unless two-thirds of the members vote in favor thereof.

c. The commission, by a majority of the members, shall prescribe bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the compact including, but not limited to, all of the following:

(i) Establishing the fiscal year of the commission.

(ii) Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the management committee.

(iii) Providing reasonable standards and procedures for the establishment and meetings of other committees, and governing any general or specific delegation of any authority or function of the commission.

(iv) Providing reasonable procedures for calling and conducting meetings of the commission that consist of a majority of commission members, ensuring reasonable advance notice of each such meeting, and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the interest of the public, the privacy of individuals, and proprietary information of insurers, including trade secrets. The commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the commission shall make public a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed and votes taken during such meeting.

(v) Establishing the titles, duties and authority, and reasonable procedures for the election of the officers of the commission.

(vi) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the commission.

(vii) Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees.

(viii) Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of the compact after the payment or reserving, or both, of all of its debts and obligations.

d. The commission shall publish its bylaws in a convenient form and file a copy thereof, and a copy of any amendment thereto, with the appropriate agency or officer in each of the compacting states.

2. Management committee, officers, and personnel.

a. A management committee comprising no more than 14 members shall be established as follows:

(i) One member from each of the six compacting states with the largest premium volume for individual and group annuities, life, disability income, and long-term care insurance products, determined from the records of the NAIC for the prior year.

(ii) Four members from those compacting states with at least two percent of the market based on the premium volume described above, other than the six compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws.

(iii) Four members from those compacting states with less than two percent of the market, based on the premium volume described above, with one selected from each of the four zone regions of the NAIC as provided in the bylaws.

b. The management committee shall have such authority and duties as may be set forth in the bylaws including, but not limited to, all of the following:

(i) Managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission.

(ii) Establishing and overseeing an organizational structure within, and appropriate procedures for, the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a compacting state to opt out of a uniform standard. A uniform standard shall not be submitted to the compacting states for adoption unless approved by two-thirds of the members of the management committee.

(iii) Overseeing the offices of the commission.

(iv) Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the commission.

c. The commission shall elect annually officers from the management committee, with each having such authority and duties, as may be specified in the bylaws.

d. The management committee, subject to the approval of the commission, may appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the commission may deem appropriate. The executive director shall serve as secretary to the commission, but shall not be a member of the commission. The executive director shall hire and supervise such other staff as may be authorized by the commission.

3. Legislative and advisory committees.

a. A legislative committee, comprising state legislators or their designees, shall be established to monitor the operations of, and make recommendations to, the commission, including the management committee. The manner of selection and term of any legislative committee member shall be as set forth in the bylaws. Prior to the adoption by the commission of any uniform standard, revision to the bylaws, annual budget, or other significant matter as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee.

b. The commission shall establish two advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.

c. The commission may establish additional advisory committees as its bylaws may provide for the carrying out of its functions.

4. Corporate records of the commission.

The commission shall maintain its corporate books and records in accordance with the bylaws.

5. Qualified immunity, defense, and indemnification.

a. The members, officers, executive director, employees, and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities. Nothing in this paragraph shall be construed to protect any such person from suit or liability, or both, for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of that person.

b. The commission shall defend any member, officer, executive director, employee, or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities provided that the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person. Nothing herein shall be construed to prohibit that person from retaining his or her own counsel.

c. The commission shall indemnify and hold harmless any member, officer, executive director, employee, or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, provided, that the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

ARTICLE VI. MEETINGS AND ACTS OF THE COMMISSION.

1. The commission shall meet and take such actions as are consistent with this compact and the bylaws.

2. Each member of the commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the commission. A member shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for participation by members in meetings by telephone or other means of communication.

3. The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

ARTICLE VII. RULES AND OPERATING PROCEDURES:

RULE MAKING FUNCTIONS OF THE COMMISSION AND OPTING OUT OF UNIFORM STANDARDS.

1. Rule making authority. The commission shall promulgate reasonable rules, including uniform standards, and operating procedures in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the commission exercises its rule making authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the commission shall be invalid and have no force and effect.

2. Rule making procedure. Rules and operating procedures shall be made pursuant to a rule making process that conforms to the Model State Administrative Procedure Act of 1981, as amended, as may be appropriate to the operations of the commission. Before the commission adopts a uniform standard, the commission shall give written notice to the relevant state legislative committee or committees in each compacting state responsible for insurance issues of its intention to adopt the uniform standard. The commission in adopting a uniform standard shall consider fully all submitted materials and issue a concise explanation of its decision.

3. Effective date and opt out of a uniform standard. A uniform standard shall become effective 90 days after its promulgation by the commission or such later date as the commission may determine. A compacting state may opt out of a uniform standard as provided in this article. The term opt out shall be defined as any action by a compacting state to decline to adopt or participate in a promulgated uniform standard. All other rules and operating procedures, and amendments thereto, shall become effective as of the date specified in each rule, operating procedure, or amendment.

4. Opt out procedure. A compacting state may opt out of a uniform standard, either by legislation or regulation duly promulgated by the insurance department under the administrative procedure act of the compacting state. If a compacting state elects to opt out of a uniform standard by regulation, it shall give written notice to the commission no later than 10 business days after the uniform standard is promulgated, or at the time the state becomes a compacting state and find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state. The commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state which warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state. The commissioner shall consider and balance the following factors and find that the conditions in the state and needs of the citizens of the state outweigh: (i) The intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this compact; and (ii) the presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product.

Notwithstanding the foregoing, a compacting state, at the time of its enactment of this compact, may prospectively opt out of all uniform standards involving long-term care insurance products by expressly providing for such opt out in the enacted compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any state to participate in this compact. Such an opt out shall be effective at the time of enactment of this compact by the compacting state and shall apply to all existing uniform standards involving long-term care insurance products and those subsequently promulgated.

5. Effect of opt out. If a compacting state elects to opt out of a uniform standard, the uniform standard shall remain applicable in the compacting state electing to opt out until such time as the opt out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt out of a uniform standard by a compacting state becomes effective as provided under the laws of that state, the uniform standard shall have no further force and effect in that state unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opt out shall have the same prospective effect as provided under Article XIV for withdrawals.

6. Stay of uniform standard. If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opt out is pending, the compacting state may petition the commission, at least 15 days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state. The commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the commission, the stay or extension thereof may postpone the effective date by up to 90 days, unless affirmatively extended by the commission. A stay may not be permitted to remain in effect for more than one year unless the compacting state can show extraordinary circumstances which warrant a continuance of the stay including, but not limited to, the existence of a legal challenge which prevents the compacting state from opting out. A stay may be terminated by the commission upon notice that the rule making process has been terminated.

7. Not later than 30 days after a rule or operating procedure is promulgated, any person may file a petition for judicial review of the rule or operating procedure. The filing of such a petition shall not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and shall not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the authority of the commission.

ARTICLE VIII. COMMISSION RECORDS AND ENFORCEMENT.

1. The commission shall promulgate rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and trade secrets of insurers. The commission may promulgate additional rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

2. Except as to privileged records, data, and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state commissioner of the duty to disclose any relevant records, data, or information to the commission. Disclosure to the commission shall not be deemed to waive or otherwise affect any confidentiality requirement. Except as otherwise expressly provided in this compact, the commission shall not be subject to the laws of the compacting state pertaining to confidentiality and nondisclosure with respect to records, data, and information in its possession. Confidential information of the commission shall remain confidential after such information is provided to any commissioner.

3. The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures. The commission shall notify any noncomplying compacting state in writing of its noncompliance with commission bylaws, rules, or operating procedures. If a noncomplying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state shall be deemed to be in default as set forth in Article XIV.

4. The commissioner of any state in which an insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the insurer in accordance with the law of that state. The enforcement of compliance with the compact by the commissioner is governed by the following provisions:

a. With respect to the commissioner's market regulation of a product or advertisement that is approved or certified to the commission, the content of the product or advertisement shall not constitute a violation of the provisions, standards, or requirements of the compact except upon a final order of the commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission.

b. Before a commissioner may bring an action for violation of any provision, standard, or requirement of the compact relating to the use of an advertisement not approved or certified to the commission, the commission, or an authorized commission officer or employee, shall authorize the action. However, authorization pursuant to this paragraph does not require notice to the insurer, opportunity for hearing, or disclosure of requests for authorization or records of the action of the commission on such requests.

ARTICLE IX. DISPUTE RESOLUTION.

The commission, upon the request of a member, shall attempt to resolve any disputes or other issues that are subject to this compact and which may arise between two or more compacting states, or between compacting states and non-compacting states, and the commission shall promulgate an operating procedure providing for resolution of such disputes.

ARTICLE X. PRODUCT FILING AND APPROVAL.

1. Insurers and third party filers seeking to have a product approved by the commission shall file the product with, and pay applicable filing fees to, the commission. Nothing in this compact shall be construed to restrict or otherwise prevent an insurer from filing its product with the insurance department in any state wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the states where filed.

2. The commission shall establish appropriate filing and review processes and procedures pursuant to commission rules and operating procedures. Notwithstanding any provision herein to the contrary, the commission shall promulgate rules to establish conditions and procedures under which the commission will provide public access to product filing information. In establishing such rules, the commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a product filing or supporting information.

3. Any product approved by the commission may be sold or otherwise issued in those compacting states for which the insurer is legally authorized to do business.

ARTICLE XI. REVIEW OF COMMISSION DECISIONS REGARDING FILINGS.

1. Not later than 30 days after the commission has given notice of a disapproved product or advertisement filed with the commission, the insurer or third party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission. The commission shall promulgate rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the commission, in disapproving a product or advertisement filed with the commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III.

2. The commission shall have authority to monitor, review, and reconsider products and advertisements subsequent to their filing or approval upon a finding that the product or advertisement does not meet the relevant uniform standard. Where appropriate, the commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in Section 1.

ARTICLE XII. FINANCE.

1. The commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, compacting states, and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the commission concerning the performance of its duties shall not be compromised.

2. The commission shall collect a filing fee from each insurer and third party filer filing a product with the commission to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the annual budget of the commission.

3. The budget of the commission for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII.

4. The commission shall be exempt from all taxation in and by the compacting states.

5. The commission shall not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.

6. The commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the commission shall be subject to the accounting procedures established under its bylaws. The financial accounts and reports including the system of internal controls and procedures of the commission shall be audited annually by an independent certified public accountant. Upon the determination of the commission, but no less frequently than every three years, the review of the independent auditor shall include a management and performance audit of the commission. The commission shall make an annual report to the governor and legislature of the compacting states, which shall include a report of the independent audit. The internal accounts of the commission shall not be confidential and such materials may be shared with the commissioner of any compacting state upon request. Any work papers related to any internal or independent audit and any information regarding the privacy of individuals and proprietary information of insurers, including trade secrets, shall remain confidential.

7. No compacting state shall have any claim to or ownership of any property held by or vested in the commission or to any commission funds held pursuant to this compact.

ARTICLE XIII. COMPACTING STATES, EFFECTIVE DATE, AND AMENDMENT.

1. Any state is eligible to become a compacting state.

2. The compact shall become effective and binding upon legislative enactment of the compact into law by two compacting states. The commission shall become effective for purposes of adopting uniform standards for, reviewing, and giving approval or disapproval of, products filed with the commission that satisfy applicable uniform standards only after 26 states are compacting states or, alternatively, by states representing greater than 40 percent of the premium volume for life insurance, annuity, disability income, and long-term care insurance products, based on records of the NAIC for the prior year. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.

3. Amendments to the compact may be proposed by the commission for enactment by the compacting states. No amendment shall become effective and binding upon the commission and the compacting states unless and until all compacting states enact the amendment into law.

ARTICLE XIV. WITHDRAWAL, DEFAULT, AND TERMINATION.

1. Withdrawal.

a. Once effective, the compact shall continue in force and remain binding upon each and every compacting state. A compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the compact into law.

b. The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any advertisement of such products, as of the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state unless the approval is rescinded by the withdrawing state as provided in subsection e.

c. The commissioner of the withdrawing state shall immediately notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state.

d. The commission shall notify the other compacting states of the introduction of such legislation within 10 days after its receipt of notice thereof.

e. The withdrawing state is responsible for all obligations, duties, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state. The approval of the commission of products and advertisements prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the withdrawing state, unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisements previously approved under state law.

f. Reinstatement following withdrawal of any compacting state shall occur upon the effective date of the withdrawing state reenacting the compact.

2. Default.

a. If the commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws, or duly promulgated rules or operating procedures, then, after notice and hearing as set forth in the bylaws, all rights, privileges, and benefits conferred by this compact on the defaulting state shall be suspended from the effective date of default as fixed by the commission. The grounds for default include, but are not limited to, failure of a compacting state to perform its obligations or responsibilities, and any other grounds designated in commission rules. The commission shall immediately notify the defaulting state in writing of the suspension of the defaulting state pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination.

b. Product approvals by the commission or product self-certifications, or any advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to Section 1.

c. Reinstatement following termination of any compacting state requires a reenactment of the compact.

3. Dissolution of compact.

a. The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

b. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XV. SEVERABILITY AND CONSTRUCTION.

1. The provisions of this compact shall be severable; and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

2. The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XVI. BINDING EFFECT OF COMPACT AND OTHER LAWS.

1. Other laws.

a. Nothing herein prevents the enforcement of any other law of a compacting state, except as provided in paragraph b.

b. For any product approved by or certified to the commission, the rules, uniform standards, and any other requirements of the commission shall constitute the exclusive provisions applicable to the content, approval, and certification of such products. For an advertisement that is subject to the authority of the commission, any rule, uniform standard, or other requirement of the commission which governs the content of the advertisement shall constitute the exclusive provision that a commissioner may apply to the content of the advertisement. Notwithstanding the foregoing, no action taken by the commission shall abrogate or restrict any of the following:

(i) The access of any person to state courts.

(ii) Remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the product.

(iii) State law relating to the construction of insurance contract.

(iv) The authority of the attorney general of the state including, but not limited to, maintaining any actions or proceedings, as authorized by law.

c. All insurance products filed with individual states shall be subject to the laws of those states.

2. Binding effect of this compact.

a. All lawful actions of the commission, including all rules and operating procedures promulgated by the commission, are binding upon the compacting states.

b. All agreements between the commission and the compacting states are binding in accordance with their terms.

c. Upon the request of a party to a conflict over the meaning or interpretation of commission actions, and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding the meaning or interpretation in dispute.

d. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the commission shall be ineffective as to that compacting state, and those obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which those obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.



Section 27-60-3 - Relation to other laws.

Nothing contained in this compact, nor any decision or action by the Interstate Insurance Product Regulation Commission, shall preempt, alter, or modify any claims or remedies against insurance companies, agents, or other persons or entities regulated under this title that are or may become available under the common law, the Alabama Insurance Code, or other statutes of this state.






Chapter 61 - SURPLUS LINES INSURANCE MULTI-STATE COMPLIANCE COMPACT ACT.

Section 27-61-1 - Surplus Lines Insurance Multi-State Compliance Compact.

The Surplus Lines Insurance Multi-State Compliance Compact Act is enacted into law and entered into with all jurisdictions mutually adopting the compact in the form substantially as follows:

PREAMBLE

WHEREAS, with regard to Non-Admitted Insurance policies with risk exposures located in multiple states, the 111th United States Congress has stipulated in Title V, Subtitle B, the Non-Admitted and Reinsurance Reform Act of 2010, of the Dodd-Frank Wall Street Reform and Consumer Protection Act, hereafter, the NRRA, that:

(A) The placement of Non-Admitted Insurance shall be subject to the statutory and regulatory requirements solely of the insured's Home State, and

(B) Any law, regulation, provision, or action of any State that applies or purports to apply to Non-Admitted Insurance sold to, solicited by, or negotiated with an insured whose Home State is another State shall be preempted with respect to such application; except that any State law, rule, or regulation that restricts the placement of worker's compensation insurance or excess insurance for self-funded worker's compensation plans with a Non-Admitted Insurer shall not be preempted;

WHEREAS, in compliance with NRRA, no State other than the Home State of an insured may require any premium tax payment for Non-Admitted Insurance; and no State other than an insured's Home State may require a Surplus Lines Broker to be licensed in order to sell, solicit, or negotiate Non-Admitted Insurance with respect to such insured;

WHEREAS, the NRRA intends to allocate that the states may enter into a compact or otherwise establish procedures to allocate among the States the premium taxes paid to an insured's Home State and that each State adopt nationwide uniform requirements, forms, and procedures, such as an interstate compact, that provide for the reporting, payment, collection, and allocation of premium taxes for Non-Admitted Insurance;

WHEREAS, after the expiration of the two-year period beginning on the date of the enactment of the NRRA, a State may not collect any fees relating to licensing of an individual or entity as a Surplus Lines Licensee in the State unless the State has in effect at such time laws or regulations that provide for participation by the State in the national insurance producer database of the NAIC, or any other equivalent uniform national database, for the licensure of Surplus Lines Licensees and the renewal of such licenses;

WHEREAS, a need exists for a system of regulation that will provide for Surplus Lines Insurance to be placed with reputable and financially sound Non-Admitted Insurers and that will permit orderly access to Surplus Lines Insurance in this State and encourage insurers to make new and innovative types of insurance available to consumers in this State;

WHEREAS, protecting the revenue of this state and other Compacting States may be accomplished by facilitating the payment and collection of Premium Tax on Non-Admitted Insurance and providing for allocation of Premium Tax for Non-Admitted Insurance of Multi-State Risks among the States in accordance with Uniform Allocation Formulas;

WHEREAS, the efficiency of the surplus lines market may be improved by eliminating duplicative and inconsistent tax and regulatory requirements among the States and by promoting and protecting the interests of Surplus Lines Licensees who assist such insureds and Non-Admitted Insurers, thereby ensuring the continued availability of Non-Admitted Insurance to consumers;

WHEREAS, regulatory compliance with respect to Non-Admitted Insurance placements may be streamlined by providing for exclusive single-state regulatory compliance for Non-Admitted Insurance of Multi-State Risks, thereby providing certainty regarding such compliance to all persons who have an interest in such transactions, including, but not limited to, insureds, regulators, Surplus Lines Licensees, other insurance producers, and Surplus Lines Insurers;

WHEREAS, coordination of regulatory resources and expertise between State insurance departments and other State agencies, as well as State surplus lines stamping offices, with respect to Non-Admitted Insurance will be improved;

Now, Therefore, in consideration of the foregoing, the State of Alabama and the various other states do hereby solemnly covenant and agree, each with the other, as follows:

SURPLUS LINES INSURANCE MULTI-STATE COMPLIANCE COMPACT

ARTICLE I. PURPOSE.

The purposes of this Compact are:

1. To implement the express provisions of Title V, Subtitle B, the Non-Admitted and Reinsurance Reform Act of 2010, of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

2. To protect the Premium Tax revenues of the Compacting States through facilitating the payment and collection of Premium Tax on Non-Admitted Insurance; to protect the interests of the Compacting States by supporting the continued availability of such insurance to consumers; and to provide for allocation of Premium Tax for Non-Admitted Insurance of Multi-State Risks among the States in accordance with uniform Allocation Formulas to be developed, adopted, and implemented by the Commission.

3. To streamline and improve the efficiency of the surplus lines market by eliminating duplicative and inconsistent tax and regulatory requirements among the States and promote and protect the interest of Surplus Lines Licensees who assist such insureds and Surplus Lines Insurers, thereby ensuring the continued availability of Surplus Lines Insurance to consumers.

4. To streamline regulatory compliance with respect to Non-Admitted Insurance placements by providing for exclusive single-state regulatory compliance for Non-Admitted Insurance of Multi-State Risks, in accordance with Rules to be adopted by the Commission, thereby providing certainty regarding such compliance to all persons who have an interest in such transactions, including, but not limited to, insureds, regulators, Surplus Lines Licensees, other insurance producers, and Surplus Lines Insurers.

5. To establish a Clearinghouse for receipt and dissemination of Premium Tax and Clearinghouse Transaction Data related to Non-Admitted Insurance of Multi-State Risks, in accordance with Rules to be adopted by the Commission.

6. To improve coordination of regulatory resources and expertise between State insurance departments and other State agencies, as well as State surplus lines stamping offices, with respect to Non-Admitted Insurance.

7. To adopt uniform Rules to provide for Premium Tax payment, reporting, allocation, data collection, and dissemination for Non-Admitted Insurance of Multi-State Risks and Single-State Risks, in accordance with Rules to be adopted by the Commission, thereby promoting the overall efficiency of the Non-Admitted Insurance market.

8. To adopt uniform mandatory Rules with respect to regulatory compliance requirements for:

(i) foreign Insurer Eligibility Requirements;

(ii) surplus lines Policyholder Notices;

9. To establish the Surplus Lines Insurance Multi-State Compliance Compact Commission.

10. To coordinate reporting of Clearinghouse Transaction Data on Non-Admitted Insurance of Multi-State Risks among Compacting States and Contracting States.

11. To perform these and such other related functions as may be consistent with the purposes of the Surplus Lines Insurance Multi-State Compliance Compact.

ARTICLE II. DEFINITIONS.

For purposes of this Compact, the following definitions shall apply:

1. "Admitted Insurer" means an insurer that is licensed, or authorized, to transact the business of insurance under the law of the Home State; for purposes of this Compact, "Admitted Insurer" shall not include a domestic surplus lines insurer as may be defined by applicable State law.

2. "Affiliate" means, with respect to an insured, any entity that controls, is controlled by, or is under common control with the insured.

3. "Allocation Formula" means the uniform methods promulgated by the Commission by which insured risk exposures will be apportioned to each State for the purpose of calculating Premium Taxes due.

4. "Bylaws" means those bylaws established by the Commission for its governance, or for directing or controlling the Commission’s actions or conduct.

5. "Clearinghouse" means the Commission's operations involving the acceptance, processing, and dissemination, among the Compacting States, Contracting States, Surplus Lines Licensees, insureds and other persons, of Premium Tax and Clearinghouse Transaction Data for Non-Admitted Insurance of Multi-State Risks, in accordance with this Compact and Rules to be adopted by the Commission.

6. "Clearinghouse Transaction Data" means the information regarding Non-Admitted Insurance of Multi-State Risks required to be reported, accepted, collected, processed, and disseminated by Surplus Lines Licensees for Surplus Lines Insurance and insureds for Independently Procured Insurance under this Compact and Rules to be adopted by the Commission. Clearinghouse Transaction Data includes information related to Single-State Risks if a state elects to have the Clearinghouse collect taxes on Single-State Risks for such state.

7. "Compacting State" means any State which has enacted this Compact legislation and which has not withdrawn pursuant to Article XIV, Section 1, or been terminated pursuant to Article XIV, Section 2.

8. "Commission" means the "Surplus Lines Insurance Multi-State Compliance Compact Commission" established by this Compact.

9. "Commissioner" means the chief insurance regulatory official of a State including, but not limited to, commissioner, superintendent, director, or administrator or their designees.

10. "Contracting State" means any State which has not enacted this Compact legislation but has entered into a written contract with the Commission to utilize the services of and fully participate in the Clearinghouse.

11. "Control" means an entity has "control" over another entity if:

(A) the entity directly or indirectly or acting through one or more other persons owns, controls, or has the power to vote 25 percent or more of any class of voting securities of the other entity; or (B) the entity controls in any manner the election of a majority of the directors or trustees of the other entity.

12. "Home State" (A) IN GENERAL. Except as provided in subparagraph (B), the term "Home State" means, with respect to an insured:

(i) the State in which an insured maintains its principal place of business or, in the case of an individual, the individual’s principal residence; or

(ii) if 100 percent of the insured risk is located out of the State referred to in subparagraph (A)(i), the State to which the greatest percentage of the insured’s taxable premium for that insurance contract is allocated.

(B) AFFILIATED GROUPS. If more than one insured from an affiliated group are named insureds on a single Non-Admitted Insurance contract, the term "Home State" means the Home State, as determined pursuant to subparagraph (A), of the member of the affiliated group that has the largest percentage of premium attributed to it under such insurance contract.

13. "Independently Procured Insurance" means insurance procured by an insured directly from a Surplus Lines Insurer or other Non-Admitted Insurer as permitted by the laws of the Home State.

14. "Insurer Eligibility Requirements" means the criteria, forms, and procedures established to qualify as a Surplus Lines Insurer under the law of the Home State provided that such criteria, forms, and procedures are consistent with the express provisions of the NRRA on and after July 21, 2011.

15. "Member" means the person or persons chosen by a Compacting State as its representative or representatives to the Commission provided that each Compacting State shall be limited to one vote.

16. "Multi-State Risk" means a risk with insured exposures in more than one State.

17. "Non-Compacting State" means any State which has not adopted this Compact.

18. "Non-Admitted Insurance" means Surplus Lines Insurance and Independently Procured Insurance.

19. "Non-Admitted Insurer" means an insurer that is not authorized or admitted to transact the business of insurance under the law of the Home State.

20. "NRRA" means the Non-Admitted and Reinsurance Reform Act, which is Title V, Subtitle B, of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

21. "Policyholder Notice" means the disclosure notice or stamp that is required to be furnished to the applicant or policyholder in connection with a Surplus Lines Insurance placement.

22. "Premium Tax" means, with respect to Non-Admitted Insurance, any tax, fee, assessment, or other charge imposed by a government entity directly or indirectly based on any payment made as consideration for such insurance, including premium deposits, assessments, registration fees, and any other compensation given in consideration for a contract of insurance.

23. "Principal Place of Business" means, with respect to determining the Home State of the insured, the state where the insured maintains its headquarters and where the insured’s high-level officers direct, control, and coordinate the business activities of the insured.

24. "Purchasing Group" means any group formed pursuant to the Liability Risk Retention Act which has as one of its purposes the purchase of liability insurance on a group basis, purchases such insurance only for its group members and only to cover their similar or related liability exposure, and is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations and is domiciled in any State.

25. "Rule" means a statement of general or particular applicability and future effect promulgated by the Commission designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the Commission which shall have the force and effect of law in the Compacting States.

26. "Single-State Risk" means a risk with insured exposures in only one State.

27. "State" means any state, district, or territory of the United States of America.

28. "State Transaction Documentation" means the information required under the laws of the Home State to be filed by Surplus Lines Licensees in order to report Surplus Lines Insurance and verify compliance with surplus lines laws and by insureds in order to report Independently Procured Insurance.

29. "Surplus Lines Insurance" means insurance procured by a Surplus Lines Licensee from a Surplus Lines Insurer or other Non-Admitted Insurer as permitted under the law of the Home State; for purposes of this Compact, "Surplus Lines Insurance" shall also mean excess lines insurance as may be defined by applicable State law.

30. "Surplus Lines Insurer" means a Non-Admitted Insurer eligible under the law of the Home State to accept business from a Surplus Lines Licensee; for purposes of this Compact, "Surplus Lines Insurer" shall also mean an insurer which is permitted to write Surplus Lines Insurance under the laws of the State where such insurer is domiciled.

31. "Surplus Lines Licensee" means an individual, firm, or corporation licensed under the law of the Home State to place Surplus Lines Insurance.

ARTICLE III. ESTABLISHMENT OF THE COMMISSION AND VENUE.

1. The Compacting States hereby create and establish a joint public agency known as the "Surplus Lines Insurance Multi-State Compliance Compact Commission."

2. Pursuant to Article IV, the Commission will have the power to adopt mandatory Rules which establish exclusive Home State authority regarding Non-Admitted Insurance of Multi State Risks, Allocation Formulas, Clearinghouse Transaction Data, a Clearinghouse for receipt and distribution of allocated Premium Tax and Clearinghouse Transaction Data, and uniform rulemaking procedures and Rules for the purpose of financing, administering, operating, and enforcing compliance with the provisions of this Compact, its Bylaws, and Rules.

3. Pursuant to Article IV, the Commission will have the power to adopt mandatory Rules establishing foreign Insurer Eligibility Requirements and a concise and objective Policyholder Notice regarding the nature of a surplus lines placement.

4. The Commission is a body corporate and politic, and an instrumentality of the Compacting States.

5. The Commission is solely responsible for its liabilities except as otherwise specifically provided in this Compact.

6. Venue is proper and judicial proceedings by or against the Commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the Commission is located. The Commission may waive venue and jurisdictional defenses to the extent it adopts or consents to participate in alternative dispute resolution proceedings.

ARTICLE IV. AUTHORITY TO ESTABLISH MANDATORY RULES.

The Commission shall adopt mandatory Rules which establish:

1. Allocation Formulas for each type of Non-Admitted Insurance coverage, which Allocation Formulas must be used by each Compacting State and Contracting State in acquiring Premium Tax and Clearinghouse Transaction Data from Surplus Lines Licensees and insureds for reporting to the Clearinghouse created by the Compact Commission. Such Allocation Formulas will be established with input from Surplus Lines Licensees and be based upon readily available data with simplicity and uniformity for the Surplus Lines Licensee as a material consideration.

2. Uniform Clearinghouse Transaction Data reporting requirements for all information reported to the Clearinghouse.

3. Methods by which Compacting States and Contracting States require Surplus Lines Licensees and insureds to pay Premium Tax and to report Clearinghouse Transaction Data to the Clearinghouse, including, but not limited to, processing Clearinghouse Transaction Data through State stamping and service offices, State insurance departments, or other State designated agencies or entities.

4. That Non-Admitted Insurance of Multi-State Risks shall be subject to all of the regulatory compliance requirements of the Home State exclusively. Home State regulatory compliance requirements applicable to Surplus Lines Insurance shall include, but not be limited to:

(i) person(s) required to be licensed to sell, solicit, or negotiate Surplus Lines Insurance;

(ii) Insurer Eligibility Requirements or other approved Non-Admitted Insurer requirements;

(iii) Diligent Search;

(iv) State Transaction Documentation and Clearinghouse Transaction Data regarding the payment of Premium Tax as set forth in this Compact and Rules to be adopted by the Commission. Home State regulatory compliance requirements applicable to Independently Procured Insurance placements shall include, but not be limited to, providing State Transaction Documentation and Clearinghouse Transaction Data regarding the payment of Premium Tax as set forth in this Compact and Rules to be adopted by the Commission.

5. That each Compacting State and Contracting State may charge its own rate of taxation on the premium allocated to such State based on the applicable Allocation Formula, provided that the State establishes one single rate of taxation applicable to all Non-Admitted Insurance transactions and no other tax, fee assessment, or other charge by any governmental or quasi governmental agency be permitted. Notwithstanding the foregoing, stamping office fees may be charged as a separate, additional cost unless such fees are incorporated into a State's single rate of taxation.

6. That any change in the rate of taxation by any Compacting State or Contracting State be restricted to changes made prospectively on not less than 90 days' advance notice to the Compact Commission.

7. That each Compacting State and Contracting State shall require Premium Tax payments either annually, semi-annually, or quarterly utilizing one or more of the following dates only: March 1, June 1, September 1, and December 1.

8. That each Compacting State and Contracting State prohibit any other State agency or political subdivision from requiring Surplus Lines Licensees to provide Clearinghouse Transaction Data and State Transaction Documentation other than to the insurance department or tax officials of the Home State or one single designated agent thereof.

9. The obligation of the Home State by itself, through a designated agent, surplus lines stamping or service office, to collect Clearinghouse Transaction Data from Surplus Lines Licensees and from insureds for Independently Procured Insurance, where applicable, for reporting to the Clearinghouse.

10. A method for the Clearinghouse to periodically report to Compacting States, Contracting States, Surplus Lines Licensees, and insureds who independently procure insurance, all Premium Taxes owed to each of the Compacting States and Contracting States, the dates upon which payment of such Premium Taxes are due, and a method to pay them through the Clearinghouse.

11. That each Surplus Lines Licensee is required to be licensed only in the Home State of each insured for whom Surplus Lines Insurance has been procured.

12. That a policy considered to be Surplus Lines Insurance in the insured's Home State shall be considered Surplus Lines Insurance in all Compacting States, and Contracting States and taxed as a Surplus Lines transaction in all states to which a portion of the risk is allocated. Each Compacting State and Contracting State shall require each Surplus Lines Licensee to pay to every other Compacting State and Contracting State Premium Taxes on each Multi-State Risk through the Clearinghouse at such tax rate charged on Surplus Lines transactions in such other Compacting States and Contracting States on the portion of the risk in each such Compacting State and Contracting State as determined by the applicable uniform Allocation Formula adopted by the Commission. A policy considered to be Independently Procured Insurance in the insured's Home State shall be considered Independently Procured Insurance in all Compacting States and Contracting States. Each Compacting State and Contracting State shall require the insured to pay every other Compacting State and Contracting State the Independently Procured Insurance Premium Tax on each Multi-State Risk through the Clearinghouse pursuant to the uniform Allocation Formula adopted by the Commission.

13. Uniform foreign Insurer Eligibility Requirements as authorized by the NRRA.

14. A uniform Policyholder Notice.

15. Uniform treatment of Purchasing Group Surplus Lines Insurance placements.

ARTICLE V. POWERS OF THE COMMISSION.

The Commission shall have the following powers:

1. To promulgate Rules and operating procedures, pursuant to Article VIII of this Compact, which shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

2. To bring and prosecute legal proceedings or actions in the name of the Commission, provided that the standing of any State insurance department to sue or be sued under applicable law shall not be affected;

3. To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence, provided, however, the Commission is not empowered to demand or subpoena records or data from Non-Admitted Insurers;

4. To establish and maintain offices including the creation of a Clearinghouse for the receipt of Premium Tax and Clearinghouse Transaction Data regarding Non-Admitted Insurance of Multi-State Risks, Single-State Risks for states which elect to require Surplus Lines Licensees to pay Premium Tax on Single-State Risks through the Clearinghouse and tax reporting forms;

5. To purchase and maintain insurance and bonds;

6. To borrow, accept, or contract for services of personnel, including, but not limited to, employees of a Compacting State or stamping office, pursuant to an open, transparent, objective competitive process and procedure adopted by the Commission;

7. To hire employees, professionals, or specialists, pursuant to the Merit System of Alabama, and elect or appoint officers, and to fix their compensation, define their duties, and give them appropriate authority to carry out the purposes of the Compact, and determine their qualifications, pursuant to an open, transparent, objective, competitive process and procedure adopted by the Commission; and to establish the Commission's personnel policies and programs relating to conflicts of interest;

8. To accept any and all appropriate donations and grants of money, equipment, supplies, materials, and services and to receive, utilize, and dispose of the same; provided that at all times the Commission shall avoid any appearance of impropriety and/or conflict of interest;

9. To lease, purchase, or accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use, any property, real, personal, or mixed; provided that at all times the Commission shall avoid any appearance of impropriety and/or conflict of interest;

10. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

11. To provide for tax audit rules and procedures for the Compacting States with respect to the allocation of Premium Taxes including:

a. Minimum audit standards, including sampling methods,

b. Review of internal controls,

c. Cooperation and sharing of audit responsibilities between Compacting States,

d. Handling of refunds or credits due to overpayments or improper allocation of Premium Taxes,

e. Taxpayer records to be reviewed including a minimum retention period,

f. Authority of Compacting States to review, challenge, or re-audit taxpayer records.

12. To enforce compliance by Compacting States and Contracting States with Rules and Bylaws pursuant to the authority set forth in Article XIV;

13. To provide for dispute resolution among Compacting States and Contracting States;

14. To advise Compacting States and Contracting States on tax-related issues relating to insurers, insureds, Surplus Lines Licensees, agents, or brokers domiciled or doing business in Non-Compacting States, consistent with the purposes of this Compact;

15. To make available advice and training to those personnel in State stamping offices, State insurance departments, or other State departments for record keeping, tax compliance, and tax allocations and to be a resource for State insurance departments and other State departments;

16. To establish a budget and make expenditures;

17. To borrow money;

18. To appoint and oversee committees, including advisory committees comprised of Members, State insurance regulators, State legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in this Compact and the Bylaws;

19. To establish an Executive Committee of not less than seven nor more than 15 representatives, which shall include officers elected by the Commission and such other representatives as provided for herein and determined by the Bylaws. Representatives of the Executive Committee shall serve a one-year term. Representatives of the Executive Committee shall be entitled to one vote each. The Executive Committee shall have the power to act on behalf of the Commission, with the exception of rulemaking, during periods when the Commission is not in session. The Executive Committee shall oversee the day-to-day activities of the administration of the Compact, including the activities of the Operations Committee created under this Article and compliance and enforcement of the provisions of the Compact, its Bylaws, and Rules, and such other duties as provided herein and as deemed necessary.

20. To establish an Operations Committee of not less than seven and not more than 15 representatives to provide analysis, advice, determinations, and recommendations regarding technology, software, and systems integration to be acquired by the Commission and to provide analysis, advice, determinations, and recommendations regarding the establishment of mandatory Rules to be adopted by the Commission.

21. To enter into contracts with Contracting States so that Contracting States can utilize the services of and fully participate in the Clearinghouse subject to the terms and conditions set forth in such contracts;

22. To adopt and use a corporate seal; and

23. To perform such other functions as may be necessary or appropriate to achieve the purposes of this Compact consistent with the State regulation of the business of insurance.

ARTICLE VI. ORGANIZATION OF THE COMMISSION.

1. MEMBERSHIP, VOTING, AND BYLAWS

a. Each Compacting State shall have and be limited to one Member. Each State shall determine the qualifications and the method by which it selects a Member and set forth the selection process in the enabling provision of the legislation which enacts this Compact. In the absence of such a provision, the Member shall be appointed by the governor of such Compacting State. Any Member may be removed or suspended from office as provided by the law of the State from which he or she shall be appointed. Any vacancy occurring in the Commission shall be filled in accordance with the laws of the Compacting State wherein the vacancy exists.

b. Each Member shall be entitled to one vote and shall otherwise have an opportunity to participate in the governance of the Commission in accordance with the Bylaws.

c. The Commission shall, by a majority vote of the Members, prescribe Bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes and exercise the powers of the Compact including, but not limited to:

i. Establishing the fiscal year of the Commission;

ii. Providing reasonable procedures for holding meetings of the Commission, the Executive Committee, and the Operations Committee;

iii. Providing reasonable standards and procedures: (i) for the establishment and meetings of committees, and (ii) governing any general or specific delegation of any authority or function of the Commission;

iv. Providing reasonable procedures for calling and conducting meetings of the Commission that consist of a majority of Commission Members, ensuring reasonable advance notice of each such meeting and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' and Surplus Lines Licensees' proprietary information, including trade secrets. The Commission may meet in camera only after a majority of the entire membership votes to close a meeting in toto or in part. As soon as practicable, the Commission must make public:

(i) a copy of the vote to close the meeting revealing the vote of each Member with no proxy votes allowed, and (ii) votes taken during such meeting;

v. Establishing the titles, duties, and authority and reasonable procedures for the election of the officers of the Commission;

vi. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the Bylaws shall exclusively govern the personnel policies and programs of the Commission;

vii. Promulgating a code of ethics to address permissible and prohibited activities of Commission Members and employees;

viii. Providing a mechanism for winding up the operations of the Commission and the equitable disposition of any surplus funds that may exist after the termination of the Compact after the payment and/or reserving of all of its debts and obligations;

d. The Commission shall publish its Bylaws in a convenient form and file a copy thereof, and a copy of any amendment thereto, with the appropriate agency or officer in each of the Compacting States.

2. EXECUTIVE COMMITTEE, PERSONNEL, AND CHAIRPERSON

a. An Executive Committee of the Commission ("Executive Committee") shall be established. All actions of the Executive Committee, including compliance and enforcement, are subject to the review and ratification of the Commission as provided in the Bylaws. The Executive Committee shall have no more than 15 representatives, or one for each State if there are less than 15 Compacting States, who shall serve for a term to be established in accordance with the Bylaws.

b. The Executive Committee shall have such authority and duties as may be set forth in the Bylaws, including, but not limited to:

i. Managing the affairs of the Commission in a manner consistent with the Bylaws and purposes of the Commission;

ii. Establishing and overseeing an organizational structure within, and appropriate procedures for the Commission to provide for, the creation of Rules and operating procedures;

iii. Overseeing the offices of the Commission; and

iv. Planning, implementing, and coordinating communications and activities with other State, federal, and local government organizations in order to advance the goals of the Commission.

c. The Commission shall annually elect officers from the Executive Committee, with each having such authority and duties as may be specified in the Bylaws.

d. The Executive Committee may, subject to the approval of the Commission, appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the Commission may deem appropriate. The executive director shall serve as secretary to the Commission, but shall not be a Member of the Commission. The executive director shall hire and supervise such other persons as may be authorized by the Commission.

3. OPERATIONS COMMITTEE

a. An Operations Committee shall be established. All actions of the Operations Committee are subject to the review and oversight of the Commission and the Executive Committee and must be approved by the Commission. The Executive Committee will accept the determinations and recommendations of the Operations Committee unless good cause is shown why such determinations and recommendations should not be approved. Any disputes as to whether good cause exists to reject any determination or recommendation of the Operations Committee shall be resolved by the majority vote of the Commission.

The Operations Committee shall have no more than 15 representatives or one for each State if there are less than 15 Compacting States, who shall serve for a term as shall be established as set forth in the Bylaws.

The Operations Committee shall have responsibility for:

i. Evaluating technology requirements for the Clearinghouse, assessing existing systems used by State regulatory agencies and State stamping offices to maximize the efficiency and successful integration of the Clearinghouse technology systems with state and state stamping office technology platforms and to minimize costs to the States, State stamping offices, and the Clearinghouse;

ii. Making recommendations to the Executive Committee based on its analysis and determination of the Clearinghouse technology requirements and compatibility with existing State and State stamping office systems;

iii. Evaluating the most suitable proposals for adoption as mandatory Rules, assessing such proposals for ease of integration by States and likelihood of successful implementation, and reporting to the Executive Committee its determinations and recommendations;

iv. Such other duties and responsibilities as are delegated to it by the Bylaws, the Executive Committee, or the Commission.

b. All representatives of the Operations Committee shall be individuals who have extensive experience and/or employment in the Surplus Lines Insurance business including, but not limited to, executives and attorneys employed by Surplus Lines Insurers, Surplus Lines Licensees, Law Firms, State Insurance Departments, and/or State stamping offices. Operations Committee representatives from Compacting States which utilize the services of a State stamping office must appoint the Chief Operating Officer or a senior manager of the State stamping office to the Operations Committee.

4. LEGISLATIVE AND ADVISORY COMMITTEES

a. A legislative committee comprised of State legislators or their designees shall be established to monitor the operations of, and make recommendations to, the Commission, including the Executive Committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the Bylaws. Prior to the adoption by the Commission of any Uniform Standard, revision to the Bylaws, annual budget, or other significant matter as may be provided in the Bylaws, the Executive Committee shall consult with and report to the legislative committee.

b. The Commission may establish additional advisory committees as its Bylaws may provide for the carrying out of its functions.

5. CORPORATE RECORDS OF THE COMMISSION

The Commission shall maintain its corporate books and records in accordance with the Bylaws.

6. QUALIFIED IMMUNITY, DEFENSE, AND INDEMNIFICATION

a. The Members, officers, executive director, employees, and representatives of the Commission, the Executive Committee, and any other Committee of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury, or liability caused by the intentional or willful or wanton misconduct of that person.

b. The Commission shall defend any Member, officer, executive director, employee, or representative of the Commission, the Executive Committee, or any other Committee of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error, or omission did not result from that person's intentional or willful or wanton misconduct.

c. The Commission shall indemnify and hold harmless any Member, officer, executive director, employee, or representative of the Commission, Executive Committee, or any other Committee of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from the intentional or willful or wanton misconduct of that person.

ARTICLE VII. MEETINGS AND ACTS OF THE COMMISSION.

1. The Commission shall meet and take such actions as are consistent with the provisions of this Compact and the Bylaws.

2. Each Member of the Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Commission. A Member shall vote in person or by such other means as provided in the Bylaws. The Bylaws may provide for Members' participation in meetings by telephone or other means of communication.

3. The Commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the Bylaws.

4. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or otherwise provided in the Compact.

5. The Commission shall promulgate Rules concerning its meetings consistent with the principles contained in the Government in the Sunshine Act, "U.S.C., Section 552(b)", as may be amended.

6. The Commission and its committees may close a meeting, or portion thereof, where it determines by majority vote that an open meeting would be likely to:

a. Relate solely to the Commission's internal personnel practices and procedures;

b. Disclose matters specifically exempted from disclosure by federal and State statute;

c. Disclose trade secrets or commercial or financial information which is privileged or confidential;

d. Involve accusing a person of a crime, or formally censuring a person;

e. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

f. Disclose investigative records compiled for law enforcement purposes;

g. Specifically relate to the Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

6. For a meeting, or portion of a meeting, closed pursuant to this provision, the Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptive provision. The Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Commission.

ARTICLE VIII. RULES AND OPERATING PROCEDURES: RULEMAKING FUNCTIONS OF THE COMMISSION.

Rulemaking functions of the Commission:

1. RULEMAKING AUTHORITY. The Commission shall promulgate reasonable Rules in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Compact, or the powers granted hereunder, then such an action by the Commission shall be invalid and have no force or effect.

2. RULEMAKING PROCEDURE. Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981, Uniform Laws Annotated, Vol. 15, p. 1 (2000) as amended, as may be appropriate to the operations of the Commission.

3. EFFECTIVE DATE. All Rules, and amendments thereto, shall become effective as of the date specified in each Rule, operating procedure, or amendment.

4. Not later than 30 days after a Rule is promulgated, any person may file a petition for judicial review of the Rule; provided that the filing of such a petition shall not stay or otherwise prevent the Rule from becoming effective unless the court finds that the Petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Commission consistent with applicable law and shall not find the Rule to be unlawful if the Rule represents a reasonable exercise of the Commission’s authority.

ARTICLE IX. COMMISSION RECORDS AND ENFORCEMENT.

1. The Commission shall promulgate Rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals, insurers, insureds, or Surplus Lines Licensee trade secrets. State Transaction Documentation and Clearinghouse Transaction Data collected by the Clearinghouse shall be used for only those purposes expressed in or reasonably implied under the provisions of this Compact and the Commission shall afford this data the broadest protections as permitted by any applicable law for proprietary information, trade secrets, or personal data. The Commission may promulgate additional Rules under which it may make available to federal and State agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

2. Except as to privileged records, data, and information, the laws of any Compacting State pertaining to confidentiality or nondisclosure shall not relieve any Compacting State Member of the duty to disclose any relevant records, data, or information to the Commission; provided that disclosure to the Commission shall not be deemed to waive or otherwise affect any confidentiality requirement, and further provided that, except as otherwise expressly provided in this Compact, the Commission shall not be subject to the Compacting State's laws pertaining to confidentiality and nondisclosure with respect to records, data and information in its possession. Confidential information of the Commission shall remain confidential after such information is provided to any Member, and the Commission shall maintain the confidentiality of any information provided by a member that is confidential under that Member's State Law.

3. The Commission shall monitor Compacting States for compliance with duly adopted Bylaws and Rules. The Commission shall notify any non-complying Compacting State in writing of its noncompliance with Commission Bylaws or Rules. If a non-complying Compacting State fails to remedy its noncompliance within the time specified in the notice of noncompliance, the Compacting State shall be deemed to be in default as set forth in Article XIV.

ARTICLE X. DISPUTE RESOLUTION.

1. Before a Member may bring an action in a court of competent jurisdiction for violation of any provision, standard, or requirement of the Compact, the Commission shall attempt, upon the request of a Member, to resolve any disputes or other issues that are subject to this Compact and which may arise between two or more Compacting States, Contracting States, or Non-Compacting States, and the Commission shall promulgate a Rule providing alternative dispute resolution procedures for such disputes.

2. The Commission shall also provide alternative dispute resolution procedures to resolve any disputes between insureds or Surplus Lines Licensees concerning a tax calculation or allocation or related issues which are the subject of this Compact.

3. Any alternative dispute resolution procedures shall be utilized in circumstances where a dispute arises as to which State constitutes the Home State.

ARTICLE XI. REVIEW OF COMMISSION DECISIONS.

Regarding Commission decisions:

1. Except as necessary for promulgating Rules to fulfill the purposes of this Compact, the Commission shall not have authority to otherwise regulate insurance in the Compacting States.

2. Not later than 30 days after the Commission has given notice of any Rule or Allocation Formula, any third party filer or Compacting State may appeal the determination to a review panel appointed by the Commission. The Commission shall promulgate Rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the Commission, in making compliance or tax determinations acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III, Section 6.

3. The Commission shall have authority to monitor, review, and reconsider Commission decisions upon a finding that the determinations or allocations do not meet the relevant Rule. Where appropriate, the Commission may withdraw or modify its determination or allocation after proper notice and hearing, subject to the appeal process in Section 2 above.

ARTICLE XII. FINANCE.

1. The Commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the Commission may accept contributions, grants, and other forms of funding from the State stamping offices, Compacting States, and other sources.

2. The Commission shall collect a fee payable by the insured directly or through a Surplus Lines Licensee on each transaction processed through the Compact Clearinghouse, to cover the cost of the operations and activities of the Commission and its staff in a total amount sufficient to cover the Commission's annual budget.

3. The Commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VIII of this Compact.

4. The Commission shall be regarded as performing essential governmental functions in exercising such powers and functions and in carrying out the provisions of this Compact and of any law relating thereto, and shall not be required to pay any taxes or assessments of any character, levied by any State or political subdivision thereof, upon any of the property used by it for such purposes, or any income or revenue therefrom, including any profit from a sale or exchange.

5. The Commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements for all funds under its control. The internal financial accounts of the Commission shall be subject to the accounting procedures established under its Bylaws. The financial accounts and reports, including the system of internal controls and procedures, of the Commission shall be audited annually by an independent certified public accountant. Upon the determination of the Commission, but not less frequently than every three years, the review of the independent auditor shall include a management and performance audit of the Commission. The Commission shall make an annual report to the Governor and legislature of the Compacting States, which shall include a report of the independent audit. The Commission's internal accounts shall not be confidential and such materials may be shared with the Commissioner, the controller, or the stamping office of any Compacting State upon request; provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals, and licensees' and insurers' proprietary information, including trade secrets, shall remain confidential.

6. No Compacting State shall have any claim to or ownership of any property held by or vested in the Commission or to any Commission funds held pursuant to the provisions of this Compact.

7. The Commission shall not make any political contributions to candidates for elected office, elected officials, political parties, nor political action committees. The Commission shall not engage in lobbying except with respect to changes to this Compact.

ARTICLE XIII. COMPACTING STATES, EFFECTIVE DATE, AND AMENDMENT.

1. Any State is eligible to become a Compacting State.

2. The Compact shall become effective and binding upon legislative enactment of the Compact into law by two Compacting States, provided the Commission shall become effective for purposes of adopting Rules and creating the Clearinghouse when there are a total of 10 Compacting States and Contracting States or, alternatively, when there are Compacting States and Contracting States representing greater than 40 percent of the Surplus Lines Insurance premium volume based on records of the percentage of Surplus Lines Insurance premium set forth as agreed to by the Compacting States. Thereafter, it shall become effective and binding as to any other Compacting State upon enactment of the Compact into law by that State. Notwithstanding the foregoing, the Clearinghouse operations and the duty to report Clearinghouse Transaction Data shall begin on the first January 1st or July 1st following the first anniversary of the Commission effective date. For States which join the Compact subsequent to the effective date, a start date for reporting Clearinghouse Transaction Data shall be set by the Commission provided Surplus Lines Licensees and all other interested parties receive not less than 90 days' advance notice.

3. Amendments to the Compact may be proposed by the Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Commission and the Compacting States unless and until all Compacting States enact the amendment into law.

ARTICLE XIV. WITHDRAWAL, DEFAULT, AND TERMINATION.

1. WITHDRAWAL

a. Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State, provided that a Compacting State may withdraw from the Compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the Compact into law.

b. The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any tax or compliance determinations approved on the date the repealing statute becomes effective, except by mutual agreement of the Commission and the Withdrawing State unless the approval is rescinded by the Commission.

c. The Member of the Withdrawing State shall immediately notify the Executive Committee of the Commission in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.

d. The Commission shall notify the other Compacting States of the introduction of such legislation within 10 days after its receipt of notice thereof.

e. The Withdrawing State is responsible for all obligations, duties, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal. To the extent those obligations may have been released or relinquished by mutual agreement of the Commission and the Withdrawing State, the Commission's determinations prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the Withdrawing State, unless formally rescinded by the Commission.

f. Reinstatement following withdrawal of any Compacting State shall occur upon the effective date of the Withdrawing State reenacting the Compact.

2. DEFAULT

a. If the Commission determines that any Compacting State has at any time defaulted ("Defaulting State") in the performance of any of its obligations or responsibilities under this Compact, the Bylaws, or duly promulgated Rules then, after notice and hearing as set forth in the Bylaws, all rights, privileges, and benefits conferred by this Compact on the Defaulting State shall be suspended from the effective date of default as fixed by the Commission. The grounds for default include, but are not limited to, failure of a Compacting State to perform its obligations or responsibilities, and any other grounds designated in Commission Rules. The Commission shall immediately notify the Defaulting State in writing of the Defaulting State's suspension pending a cure of the default. The Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Commission, the Defaulting State shall be terminated from the Compact and all rights, privileges, and benefits conferred by this Compact shall be terminated from the effective date of termination.

b. Decisions of the Commission that are issued on the effective date of termination shall remain in force in the Defaulting State in the same manner as if the Defaulting State had withdrawn voluntarily pursuant to Section 1 of this Article.

c. Reinstatement following termination of any Compacting State requires a reenactment of the Compact.

3. DISSOLUTION OF COMPACT

a. The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

b. Upon the dissolution of this Compact, the Compact becomes null and void and shall have no further force or effect, and the business and affairs of the Commission shall be wound up and any surplus funds shall be distributed in accordance with the Rules and Bylaws.

ARTICLE XV. SEVERABILITY AND CONSTRUCTION.

1. The provisions of this Compact shall be severable and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

2. The provisions of this Compact shall be liberally construed to effectuate its purposes.

3. Throughout this Compact the use of the singular shall include the plural and vice-versa.

4. The headings and captions of articles, sections, and sub-sections used in this Compact are for convenience only and shall be ignored in construing the substantive provisions of this Compact.

ARTICLE XVI. BINDING EFFECT OF COMPACT AND OTHER LAWS.

1. OTHER LAWS

a. Nothing herein prevents the enforcement of any other law of a Compacting State except as provided in paragraph b. of this section.

b. Decisions of the Commission, and any Rules, and any other requirements of the Commission shall constitute the exclusive Rule or determination applicable to the Compacting States. Any law or regulation regarding Non-Admitted Insurance of Multi-State Risks that is contrary to Rules of the Commission is preempted with respect to the following:

(i) Clearinghouse Transaction Data reporting requirements;

(ii) Allocation Formula;

(iii) Clearinghouse Transaction Data collection requirements;

(iv) Premium Tax payment time frames and Rules concerning dissemination of data among the Compacting States for Non-Admitted Insurance of Multi-State Risks and Single-State Risks;

(v) Exclusive compliance with surplus lines law of the Home State of the insured;

(vi) Rules for reporting to a Clearinghouse for receipt and distribution of Clearinghouse Transaction Data related to Non-Admitted Insurance of Multi-State Risks;

(vii) Uniform foreign Insurers Eligibility Requirements;

(viii) Uniform Policyholder Notice;

(ix) Uniform treatment of Purchasing Groups procuring Non-Admitted Insurance.

c. Except as stated in paragraph b., any Rule, Uniform Standard, or other requirement of the Commission shall constitute the exclusive provision that a Commissioner may apply to compliance or tax determinations. Notwithstanding the foregoing, no action taken by the Commission shall abrogate or restrict:

(i) the access of any person to State courts;

(ii) the availability of alternative dispute resolution under Article X of this Compact;

(iii) remedies available under State law related to breach of contract, tort, or other laws not specifically directed to compliance or tax determinations;

(iv) State law relating to the construction of insurance contracts; or

(v) the authority of the attorney general of the State, including, but not limited to, maintaining any actions or proceedings, as authorized by law.

2. BINDING EFFECT OF THIS COMPACT

a. All lawful actions of the Commission, including all Rules promulgated by the Commission, are binding upon the Compacting States, except as provided herein.

b. All agreements between the Commission and the Compacting States are binding in accordance with their terms.

c. Upon the request of a party to a conflict over the meaning or interpretation of Commission actions, and upon a majority vote of the Compacting States, the Commission may issue advisory opinions regarding the meaning or interpretation in dispute. This provision may be implemented by Rule at the discretion of the Commission.

d. In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the Commission shall be ineffective as to that State and those obligations, duties, powers, or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which those obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this Compact becomes effective.



Section 27-61-2 - Compacts with other states.

The Governor is directed to enter into a compact on behalf of the State of Alabama with any state in the United States legally joining the compact in the form as substantially provided for in Section 27-61-1.



Section 27-61-3 - When compact becomes effective.

The compact shall become effective and binding upon legislative enactment of the Compact into law by two Compacting States, and the Commission shall become effective for purposes of adopting rules and creating the clearinghouse when there are a total of 10 Compacting States and Contracting States or, alternatively, when there are Compacting States and Contracting States representing greater than 40 percent of the Surplus Lines Insurance premium volume based on records of the percentage of Surplus Lines Insurance premium.









Title 28 - INTOXICATING LIQUOR, MALT BEVERAGES AND WINE.

Chapter 1 - GENERAL PROVISIONS.

Section 28-1-1 - Possession of still, etc., or illegally manufactured, transported or imported alcoholic beverages.

In all counties of the state it shall be unlawful for any person, firm or corporation to have in his or its possession any still or apparatus to be used for the manufacture of any alcoholic beverage of any kind or any alcoholic beverage of any kind illegally manufactured or transported within the state or imported into the state from any other place without authority of the alcoholic control board of the state, and any person, firm or corporation violating this provision or who transports any illegally manufactured alcoholic beverages or who manufactures illegally any alcoholic beverages shall, upon conviction, be punished as provided by law.



Section 28-1-2 - Admissibility of evidence obtained by illegal searches in prosecutions under title; when search deemed illegal.

No evidence obtained by means of an illegal search of the private dwelling of any person shall be admissible in any court in the prosecution of any person for violating any of the provisions of this title. A search is deemed illegal, unless a valid search warrant has been issued in full compliance with law, including Section 28-4-255, and such warrant is executed according to law.



Section 28-1-3.1 - Possession of alcoholic beverages purchased from military liquor stores, etc., by eligible persons; violations.

(a) Any person 21 years of age or over who is on active duty, in active reserve status or retired from the armed forces of the United States, or the dependent of such person, or is otherwise eligible to purchase alcoholic beverages from military package or liquor stores, shall be entitled to have in his possession, in his motor vehicle, or a private residence or place of private residence or the curtilage thereof in any county in this state, for his own private use and not for resale, not more than the following quantity of alcoholic beverages as defined in Section 28-3-1, which beverages have been sold by a military liquor, package, Class 6 or similar store or outlet: three liters of liquor and one case of beer; or three liters of wine and one case of beer; or two cases of beer; provided, however, that no alcoholic beverages shall be kept, stored or possessed in the passenger area of any vehicle, or in the view of any passenger; and further provided that the beer and table wine must first have been purchased by the military package or liquor stores from licensed Alabama wholesalers, and liquor must first have been purchased by the military package and liquor stores from the Alabama ABC Board; and shall have sufficient identification, including, but not limited, to a sales receipt, to show that such alcoholic beverages were purchased in Alabama and sold by such military store or outlet; provided further that no rule or regulation of the board shall require a wholesaler to affix stamps or decals to beer or table wine.

(b) It shall be unlawful for any person in possession of alcoholic beverages as enumerated in subsection (a) of this section to sell or offer to sell such alcoholic beverages to anyone not authorized to purchase such state untaxed beverages himself or to have in his possession at any one time any amount of state untaxed alcoholic beverages in excess of the quantity set forth in subsection (a) of this section. Any person violating the provisions of this section shall be guilty of a misdemeanor and shall be fined not less than $50.00 nor more than $500.00, or imprisoned in the county jail for a period not to exceed six months, either or both, at the discretion of the court.



Section 28-1-4 - Delivery of alcoholic beverages to persons, corporations, etc., within state by out-of-state manufacturers, suppliers, etc.

(a) The words and phrases used in this section shall have the meanings ascribed to them in Section 28-3-1 and any acts amendatory thereof, supplementary thereto or substituted therefor.

(b) It shall be unlawful for common or permit carriers, operators of trucks, buses or other conveyances or out-of-state manufacturers or suppliers to make delivery of any alcoholic beverage from without the State of Alabama to any person, association or corporation within the state, except to the Alabama Alcoholic Beverage Control Board and to manufacturers, importers, wholesalers and warehouses licensed by the Alabama Alcoholic Beverage Control Board to receive the alcoholic beverages so delivered.

(c) Any violation of subsection (a) of this section shall be a misdemeanor, punishable as provided in paragraph (1) of subsection (b) of Section 28-3A-25.

(d) All laws or parts of law which conflict or are inconsistent with this section are hereby repealed, provided, however, the provisions of Section 28-1-3 are excluded.



Section 28-1-5 - Minimum age for purchase, etc., of alcohol; employment of underage persons by board licensee.

Notwithstanding the provisions of Section 26-1-1, it shall be unlawful for a person less than 21 years of age to purchase, consume, possess, or to transport any alcohol, liquor or malt or brewed beverages within the State of Alabama. Notwithstanding any other provision of this section, it shall not be unlawful for any Alcoholic Beverage Control Board licensee to employ any person under the legal drinking age to work, provided there is an adult in attendance at all times. It shall be permissible to employ persons in an on-premise licensed establishment under legal drinking age such as professional entertainers, show people, musicians, cashiers, hostesses, ushers, waiters and waitresses, busboys or girls, and the like, provided they do not serve, dispense or consume alcoholic beverages and there is an adult in attendance at all times. Notwithstanding the previous sentence, persons who are 19 years of age or older and working as a waiter, waitress, or server may serve alcoholic beverages during normal dining hours in a restaurant which holds an Alcoholic Beverage Control Board restaurant retail license. An employer who employs a person between the ages of 19 and 21 to serve alcoholic beverages as provided in the preceding sentence shall be a licensee of the board who has been annually certified as a responsible vendor under the Alabama Responsible Vendor Act as provided in Chapter 10 (commencing with Section 28-10-1) of this title.

Whoever violates this section shall be fined not less than $25.00 nor more than $100.00, or imprisoned in the county jail for not more than 30 days or both; provided further, that juvenile offenders shall not be held in the county jail, but shall be held, either before or after sentencing, in a juvenile detention facility pursuant to the guidelines of the Department of Youth Services, which shall be separate and apart from adult offenders.



Section 28-1-6 - Issuance of licenses for sale of intoxicating beverages in Class 1 or Class 2 municipalities.

(a)(1) All other provisions of law, rules, or regulations to the contrary notwithstanding, the Alabama Alcoholic Beverage Control Board shall absolutely have no authority to issue any form of license in a Class 1 municipality, including, but not limited to, off-premises consumption licenses, restaurant licenses, or club licenses, for the retail sale of any form of intoxicating beverages, including, but not limited to, malt liquor, beer, wine, liquor, or other alcoholic beverage regulated by the board, unless one of the following requirements is satisfied:

a. The application has first been approved by the governing body of the Class 1 municipality in which the site of the license is situated.

b. The denial of approval by the Class 1 governing body has been set aside by order of the circuit court of the county in which the site is situated on the ground that the municipal approval was arbitrarily or capriciously denied without a showing of one of the following:

1. The creation of a nuisance.

2. Circumstances clearly detrimental to or which would adversely affect the public health, safety, and welfare of the adjacent residential neighborhoods.

3. A violation of applicable zoning restrictions or regulations.

4. An individual applying for the license has a prior conviction involving the use of alcohol or a controlled substance.

5. The proximity of the business to a school or child care facility and the business hours of the operation will create a harmful environment for the children.

6. The traffic congestion created by licensing the proposed location will endanger others.

7. Any other reason that poses a risk.

(2) Proceedings in the circuit courts to review an action of a Class 1 municipal governing body denying approval of an application shall be expedited de novo proceedings heard by a circuit judge without a jury who shall consider any testimony presented by the city governing body and any new evidence presented in explanation or contradiction of the testimony. Any proceeding to review the denial of approval of a license application shall be commenced within 14 days of the action by the municipal governing body and shall be set for hearing by the court within 30 days thereafter.

(b)(1) All other provisions of law, rules, or regulations to the contrary notwithstanding, the Alabama Alcoholic Beverage Control Board shall absolutely have no authority to issue any form of license in a Class 2 municipality, including, but not limited to, off-premises consumption licenses, restaurant licenses, or club licenses, for the retail sale of any form of intoxicating beverages, including, but not limited to, malt liquor, beer, wine, liquor, or other alcoholic beverage regulated by the board unless one of the following requirements is satisfied:

a. The application was first approved by the governing body of the municipality in which the site of the license is situated.

b. The denial of the approval by the governing body has been set aside by order of the circuit court of the county in which the site is situated on the ground that this municipal approval was arbitrarily or capriciously denied without a showing of one of the following:

1. The creation of a nuisance.

2. Circumstances detrimental to adjacent residential neighborhoods.

3. Circumstances detrimental to the public health, safety, and welfare.

4. A violation of applicable zoning restrictions or regulations.

5. An individual applying for the license, or an individual who is an officer or director of a corporation or other entity applying for the license, has a prior conviction involving the use of alcohol or a controlled substance or a prior conviction involving the illegal sale of alcohol or a controlled substance.

6. The proximity of the proposed business to a school or child care facility and the business hours of the proposed business will create a harmful environment for the children.

7. Traffic congestion created by licensing the proposed business.

8. Any other reason that poses a risk to surrounding neighborhoods or to the public health, safety, and welfare.

(2) Proceedings in circuit court to review an action of a Class 2 municipal governing body denying approval of a license application shall be expedited proceedings, heard by a circuit judge without a jury. Any proceeding to review the denial of approval of a license application shall be commenced within 14 days of the action by the municipal governing body and shall be set for hearing by the court within 30 days thereafter.



Section 28-1-7 - Alcoholic Beverage Control Board prohibited from issuing licenses for sale of intoxicating beverages in Class IV municipalities; exceptions.

(a) All other provisions of law, rules, or regulations to the contrary notwithstanding, the Alabama Alcoholic Beverage Control Board shall absolutely have no authority to issue any form of license in a Class IV municipality organized pursuant to Section 11-44B-1, et seq., including, but not limited to, on or off-premise consumption licenses, special event or special retail licenses, restaurant or lounge licenses, club licenses, or other licenses for the retail sale of any form of intoxicating beverages, including, but not limited to, beer and other forms of malt beverages, wine, liquor, or other alcoholic beverages regulated by the board, unless the application therefore has first been approved by the governing body of the municipality within whose corporate limits the site of the license is to be situated. The municipality is authorized to adopt and promulgate rules and regulations for the administration and processing of applications for such licenses.

(b) The Alabama Alcoholic Beverage Control Board may issue such license only if the denial of approval by the governing body of the municipality has been set aside by order of the circuit court of the county in which the municipality is situated and such order has been affirmed by the appropriate appellate court, if an appeal has been taken. The circuit court of the county in which a municipality is located may set aside the denial of approval of a license only on the basis that the denial by the municipality was arbitrary and capricious in that there was no showing of any one of the following:

(1) The creation of a nuisance.

(2) Circumstances clearly detrimental to adjacent residential neighborhoods or the public health, safety, and welfare.

(3) A violation of applicable zoning restrictions or regulations.

(c) Proceedings in circuit court to review an action of a municipal governing body denying approval of a license application shall be expedited de novo proceedings, heard by a circuit judge without a jury who shall consider any testimony presented by the city governing body and any new evidence presented in explanation or contradiction of the testimony. If a licensee ultimately prevails in any judicial review as provided for herein on any basis other than new evidence presented to the court that was not fully presented to the municipal governing body, then the applicant shall be entitled to an award of reasonable attorneys' fees against the municipality. Any proceeding to review the denial of approval of a license application by a municipality shall be commenced within fourteen (14) calendar days of the action by the municipal governing body and shall be set for hearing by the court within thirty (30) calendar days thereafter.

(d) This section shall supersede any and all laws, rules and regulations contrary to or inconsistent with subsection (a).



Section 28-1-8 - Powdered alcohol.

(a) For purposes of this section, "powdered alcohol" is alcohol sold in a powder or crystalline form, for either direct use or reconstituted with any liquid or food.

(b) It shall be unlawful for any person or business establishment to possess, purchase, sell, offer to sell, or use powdered alcohol.

(c) This section shall not apply to a hospital that operates primarily for the purpose of conducting scientific research, a state institution, a pharmaceutical company, or a biotechnology company conducting bona fide research.

(d) A person or business establishment who unlawfully possesses, purchases, or uses a powdered alcohol product shall be fined as provided in a Class A misdemeanor for the first offense.

(e) A person or business establishment who unlawfully sells or offers to sell a powdered alcohol product shall be guilty of a Class A misdemeanor, and on a second or subsequent conviction, shall be guilty of a Class D felony.






Chapter 2 - ELECTIONS AS TO SALE AND DISTRIBUTION OF ALCOHOLIC BEVERAGES WITHIN COUNTIES.

Article 1 - General Provisions.

Section 28-2-1 - Procedure for elections to determine classification of counties as wet or dry counties; laws applicable in dry counties.

(a) In every county where a majority of the electors voting in an election, called by the Governor to determine whether Chapter 3 of this title shall be adopted in the county, vote "Yes," Chapter 3 and all of its provisions shall be immediately put into operation in such county, but in every county where a majority of the electors voting in the election vote "No," Chapter 3 shall not go into effect in such county and all laws prohibiting the manufacture and sale of alcoholic liquors or beverages now in force and effect in Alabama shall remain in full force and effect in every such county. For the purpose of this chapter the term "wet county" shall mean any county which by a majority of those voting voted in the affirmative in the election provided for in this section, and "dry counties" shall be construed to mean all counties which by a majority of those voting voted in the negative in the election provided for in this section. Any county in the state may change its classification from wet to dry or from dry to wet under this section in the following manner: Upon the petition of 25 percent of the number of voters voting in the last preceding general election being filed with the probate judge of the county, the probate judge must call an election for the county to determine the sentiment of the people as to whether or not alcoholic beverages can be legally sold or distributed in the county. The election shall be held and the officers appointed to hold same in the manner provided by law for holding other county elections and the returns thereof tabulated and results certified as provided by law for such elections. The election shall be held within not less than 82 days, nor more than 97 days, from the date of filing of the petition and notice thereof shall be given by the probate judge by publication at least three weeks before the date of the election, in a newspaper in the county or, if there be none, by posting such notice at the courthouse apprising the voters of the county that an election will be held in the several precincts thereof to determine whether such county shall be wet or dry under the laws regulating alcoholic beverages. The cost of the election, including the cost of notice by publication, shall be paid out of the general funds of the county. On the ballot to be used for such election the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages within this county? Yes ____ No ____." Only qualified voters shall vote in the election. If a majority of the voters voting in the election vote "Yes," the county shall be wet or remain wet under the terms of this section until the county shall in a subsequent election held under this section change to a dry county. If a majority of the electors voting in the election vote "No," the county shall be a dry county under the terms of Chapter 4 until it shall by a subsequent election, held under this section, vote wet. The elections in the counties may be held at any time; provided, that a period of not less than two years must elapse between the dates of such elections.

(b) In all dry counties, as defined in subsection (a), the statutes of Alabama prohibiting the manufacture, sale, or distribution of alcoholic beverages shall remain in full force and effect, and any person, firm, or corporation convicted of violating any of the provisions of law regulating or defining the illegal manufacture, sale, or distribution of alcoholic beverages shall be punished as provided by such laws.






Article 2 - Special Method Referendum.

Section 28-2-20 - Short title.

This article shall be known and cited as the Special Method Referendum Act of 1971.



Section 28-2-21 - Petitioners for election under Section 28-2-1 may request election on adoption of this article; question to be asked voters.

Whenever petitioners for an election under Section 28-2-1 shall so desire, the petition shall contain the following: "It is requested that the election herein requested be on the adoption of the Special Method Referendum Act of 1971."

In an election called for the above-stated act, the voters of the county shall be asked the question: "Do you favor the legal sale and distribution of alcoholic beverages within this county under the Special Method Referendum Act of 1971? Yes _____, No _____."



Section 28-2-22 - Conditions governing sale of alcoholic beverages in county and municipalities therein where majority of voters approve sale and distribution under article; penalty for violation of section.

(a) If the majority of the voters in any county approve the sale and distribution of alcoholic beverages under this article as provided in Section 28-2-21, the sale of alcoholic beverages in such county shall be governed by the following conditions:

(1) Within 90 days after the affirmative vote of the voters of a county, each governing body of any incorporated municipality within such county may vote to exclude the sale of alcoholic beverages within its limits as provided for in this article. If the governing body does not take such action 90 days after the affirmative election, the provisions of this article shall apply for a period of 10 years, after which the municipality shall again have 90 days to exclude said municipality. Should a municipality choose to exclude the application of this article from its limits, it may, by its own action, include the municipality under the provisions of this article at any subsequent time for a period of 10 years and, after said 10-year period, shall have 90 days to continue or discontinue its applicability. A municipality may, within the 90-day period, submit the decision on the applicability of this article to its voters by a special election, said election being binding on the governing body.

(2) The governing body of any county which has adopted the special method as provided in Section 28-2-21 may from time to time vote to exclude the sale of alcoholic beverages within all or any part of its unincorporated areas, but if a municipality annexes any unincorporated area, that area shall be subject to the rules of the municipality with regard to the sale and distribution of alcoholic beverages.

(3) Only nonrefrigerated malt beverages may be sold in any area in the county.

(4) Spirituous or vinous liquors may only be sold at stores operated by the Alabama Alcoholic Beverage Control Board.

(5) Possession of alcoholic beverages in any area in a county where their sale has not been legalized is prohibited.

(6) The consumption of alcoholic beverages on the premises where sold or in any public place is prohibited.

(b) Any person who violates any provision of this section shall be deemed guilty of a misdemeanor.



Section 28-2-23 - Levy and collection of tax upon sale of malt beverages by counties or municipalities permitting sale under article; disposition of proceeds from tax.

Any county or municipality which allows the sale of malt beverages under the provisions of this article shall be authorized to levy and collect a tax upon the sale of such beverages in an amount not to exceed $.05 on each 12 fluid ounces or fraction thereof; provided, that the county shall not have authority to impose such tax within any incorporated municipality within such county.

A minimum of 60 percent of the proceeds of such tax shall be used solely for the purpose of public education, with the remainder to be allocated by the county commission or municipal governing body levying and collecting the tax for any other public use. The county commission shall distribute the proceeds of this tax for public education to school systems within the county on the same basis as the total calculated costs of the Foundation Program for the local boards of education within the county.



Section 28-2-24 - Counties not authorized to conduct referenda under provisions of Section 28-2-21.

No county which, as of September 22, 1971, authorized the sale and distribution of alcoholic beverages shall be authorized to conduct a referendum under the provisions of Section 28-2-21.



Section 28-2-25 - Applicability of other provisions of title, etc., in county adopting article.

All other provisions of this title and other laws and regulations of the state associated with the sale, taxing and regulation of alcoholic beverages shall apply to a county adopting this article except when in conflict with the special provisions of this article.









Chapter 2A - ELECTIONS AS TO SALE AND DISTRIBUTION OF ALCOHOLIC BEVERAGES WITHIN MUNICIPALITIES.

Section 28-2A-1 - Procedure for wet or dry classification option elections.

(a) Any municipality having a population of 1,000 or more, may change its classification from dry to wet or wet to dry by a municipal option election, in the following manner.

(b) Upon petition of 30 percent of the number of voters voting in the last preceding general election of the municipality being filed with the city or town clerk or governing body of the municipality, the governing body must call a municipal option election for the municipality to determine the sentiment of the people as to whether or not alcoholic beverages can be legally sold or distributed in the municipality. The petition for municipal option election shall contain the following: "It is petitioned that a municipal option election be held to permit the legal sale and distribution of alcoholic beverages within this municipality." On the ballot to be used for such municipal option election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages within this municipality? Yes _____ No _____." Each subsequent municipal option election must follow the petition process as provided in this subsection with a new petition.

(c) The municipal option election shall be held and the officers appointed to hold same in the manner provided by law for holding other municipal elections and the returns thereof tabulated and the results certified as provided by law for such municipal elections. The municipal option election shall be held at the time of the primary, general, county-wide, or municipal election next succeeding the date of the filing of the petition, provided, however, the election shall not be held within less than 30 days from the date of the filing of the petition. Notice of the municipal option election shall be given by the governing body of the municipality by publication at least three weeks before the date of election, in a newspaper in the municipality, or, if there be none, in a newspaper in the county, or, if there be neither, by posting such notice at the town or city hall, apprising the voters of the municipality that a municipal option election shall be held to determine whether such municipality shall be wet or dry under this article. The cost of the municipal option election, including the cost of notice by publication, shall be paid out of the general fund of the municipality.

(d) Only qualified voters shall vote in the municipal option election. If a majority of the voters in the municipal option election vote "yes," the municipality shall be wet, and alcoholic beverages can be legally sold, distributed and consumed within the corporate limits of the municipality, and all of the provisions of this title, relating to alcoholic beverages in wet counties, including Chapters 3, 3A, 6, and 7, shall be immediately put into operation with respect to and effective within the corporate limits of the municipality. The municipality shall remain wet until the municipality shall be in subsequent municipal option election held under this article changed to a dry municipality, notwithstanding the results of any subsequent county election or special method referendum. All other laws to the contrary notwithstanding, the electors residing within the corporate limits of any such municipality that has become wet pursuant to a municipal option election held under this article shall not be entitled to vote in any subsequent county election or special method referendum held to determine if the county in which such municipality is located shall become wet. The question of whether such county shall become wet shall be decided by the electors of such county residing outside the corporate limits of such wet municipality as otherwise provided by law.

(e) If a majority of the voters voting in the municipal option election vote "no," the municipality shall be a dry municipality under the terms of this article until the county shall by subsequent election or special referendum, vote wet, or the municipality shall by a subsequent municipal option election held under this article, vote wet.

(f) The municipal option election in the municipality may be held at the time of any primary, general, county-wide, or municipal election as determined by the county commission or the municipal governing body, as applicable, provided a period of not less than 720 days must elapse between the dates of such municipal option elections; provided further, that a county wet-dry election or special method referendum may be held at any time without regard to the lapse of time between the dates of any county option elections.



Section 28-2A-1.1 - Ratification and confirmation of municipal option elections and related taxes and licenses.

(a) Each municipality with a population of 1,000 or more which held an election pursuant to Section 28-2A-1, as amended by Act 2009-546, of the 2009 Regular Session (Acts 2009, p. 1446), in which the majority of the voters voting in the municipal option election voted to allow the sale, distribution, and consumption of alcoholic beverages within the municipality are hereby declared wet and may continue the sale, distribution, and consumption of such beverages.

(b) Municipalities to which this section applies shall remain wet unless and until the municipality, in any subsequent municipal option election held pursuant to this chapter, elects to change to a dry municipality, notwithstanding the result of any subsequent county election or special method referendum.

(c) Any taxes or licenses levied and collected pursuant to a municipal option election conducted in accordance with Section 28-2A-1, as amended by Act 2009-546, and any administrative or regulatory actions taken, are hereby ratified and confirmed.

(d) Each municipality with a population of 1,000 or more which held an election pursuant to Section 28-2A-1, as amended by Act 2009-546 of the 2009 Regular Session (Acts 2009, p. 1446), in which the majority of the voters voting in the municipal option election voted to not allow the sale, distribution, and consumption of alcoholic beverages within the municipality are hereby declared dry and shall continue to be dry unless and until the municipality, in any subsequent municipal option election held pursuant to this chapter, elects to change to a wet municipality, provided no such subsequent election shall be held sooner than 720 days following the previous election.



Section 28-2A-2 - Distribution of funds pursuant to Chapters 3 and 28 of Title 40.

The distribution of funds pursuant to Chapter 28, Title 40, and Chapter 3, Title 40, both as amended, shall not be affected by this article. County school systems may receive revenue from the sale of alcoholic beverages upon approval by the city council of said municipality or by the sale of alcoholic beverages authorized by a municipal option election pursuant to this article.



Section 28-2A-3 - Legislative intent.

It is hereby declared the intention and the purpose of this article to permit an election by the citizens of certain municipalities to determine the wet or dry status of such municipalities with regard to the sale, distribution, and consumption of alcoholic beverages within the corporate limits of such municipalities; and further that such election shall be provided only in those municipalities which can provide safeguards for the protection of the public welfare, health, peace, and morals of the people. In the furtherance of the protection of the public welfare, health, peace, and morals, the Legislature has determined that a population classification should be established to provide this method of municipal option election only in those municipalities with a population of 1,000 or more people within a county, it being the judgment of the Legislature that municipalities with a lesser population would be unable to support and maintain such protection where such municipality is located in a dry county, whereas a municipality of 1,000 or more population would have the resources and ability to support and maintain such safeguards.



Section 28-2A-4 - Elections in municipalities in same county with populations of 4,000 or more.

Repealed by Act 2009-546, p. 1446, §3, effective May 14, 2009.



Section 28-2A-20 - Ordinance and referendum to determine whether annexed territories should be legally wet.

In addition to the procedure established pursuant to Article 1, the governing body of any Class 1, 2, or 3 municipality or any municipality having a population of 18,500 or more, which is legally wet, and which has previously annexed or hereinafter annexes territory into the municipality which lies in a county which is legally dry, shall, before the annexed territory becomes wet, pass an ordinance calling for a city-wide referendum to be held to determine whether the annexed portions of the municipality shall be legally wet as herein provided. If the governing body of the municipality adopts an ordinance determining that all of the area within the corporate limits of the municipality should be legally wet, and if this decision is approved at a subsequent referendum called to decide this issue, alcoholic beverages may be lawfully sold, distributed, and consumed within the newly annexed portions of corporate limits of the municipality. If a municipality adopts such an ordinance, and if the results of the subsequent referendum are in favor of making the annexed portions of the municipality wet as evidenced by a majority of the electors of the municipality voting in the referendum voting in favor of the proposition, all of the provisions of this title, relating to alcoholic beverages in wet counties, including Chapters 3, 3A, 6, and 7, shall be immediately put into operation with respect to and effective throughout the corporate limits of the municipality. If, however, after the passage of an ordinance, the called referendum shall fail, the annexed portions of the municipality shall remain legally dry, but the vote shall not affect the wet status of those portions of the municipality which were legally wet before the referendum was conducted.






Chapter 3 - REGULATION AND CONTROL OF ALCOHOLIC BEVERAGES IN WET COUNTIES.

Article 1 - General Provisions.

Section 28-3-1 - Definitions.

As used in this title, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) ALCOHOLIC BEVERAGES. Any alcoholic, spirituous, vinous, fermented, or other alcoholic beverage, or combination of liquors and mixed liquor, a part of which is spirituous, vinous, fermented, or otherwise alcoholic, and all drinks or drinkable liquids, preparations or mixtures intended for beverage purposes, which contain one-half of one percent or more of alcohol by volume, and shall include liquor, beer, and wine.

(2) ASSOCIATION. A partnership, limited partnership, or any form of unincorporated enterprise owned by two or more persons.

(3) BEER, or MALT OR BREWED BEVERAGES. Except as otherwise provided in this subdivision, any beer, lager beer, ale, porter, malt or brewed beverage, or similar fermented malt liquor containing one-half of one percent or more of alcohol by volume and not in excess of thirteen and nine-tenths percent by volume, by whatever name the same may be called.

(4) BOARD. The Alcoholic Beverage Control Board.

(5) BRANDY. All beverages which are an alcoholic distillate from the fermented juice, mash, or wine of fruit, or from the residue thereof, produced in such manner that the distillate possesses the taste, aroma, and characteristics generally attributed to the beverage, as bottled at not less than 80 degree proof.

(6) CARTON. The package or container or containers in which alcoholic beverages are originally packaged for shipment to market by the manufacturer or its designated representatives or the importer.

(7) CIDER. A fermented alcoholic beverage made from apple juice and containing not more than 8.5 percent alcohol by volume.

(8) CLUB.

a. Class I. A corporation or association organized or formed in good faith by authority of law and which must have at least 150 paid-up members. It must be the owner, lessee, or occupant of an establishment operated solely for the objects of a national, social, patriotic, political, or athletic nature or the like, but not for pecuniary gain, and the property as well as the advantages of which, belong to all the members and which maintains an establishment provided with special space and accommodations where, in consideration of payment, food with or without lodging is habitually served. The club shall hold regular meetings, continue its business through officers regularly elected, admit members by written application, investigation, and ballot and charge and collect dues from elected members.

b. Class II. A corporation or association organized or formed in good faith by authority of law and which must have at least 100 paid-up members. It must be the owner, lessee, or occupant of an establishment operated solely for the objects of a national, social, patriotic, political, or athletic nature or the like. The club shall hold regular meetings, continue its business through officers regularly elected, admit members by written application, investigation and ballot and charge and collect dues from elected members.

(9) CONTAINER. The single bottle, can, keg, bag, or other receptacle, not a carton, in which alcoholic beverages are originally packaged for the market by the manufacturer or importer and from which the alcoholic beverage is consumed by or dispensed to the public.

(10) CORPORATION. A corporation or joint stock association organized under the laws of this state, the United States, or any other state, territory or foreign country, or dependency.

(11) DRY COUNTY. Any county which by a majority of those voting voted in the negative in an election heretofore held under the applicable statutes at the time of the election or may hereafter vote in the negative in an election or special method referendum hereafter held in accordance with the provisions of Chapter 2 of this title, or held in accordance with the provisions of any act hereafter enacted permitting such election.

(12) DRY MUNICIPALITY. Any municipality within a wet county which has, by its governing body or by a majority of those voting in a municipal election heretofore held in accordance with the provisions of Section 28-2-22, or in a municipal option election heretofore or hereafter held in accordance with the provisions of Act 84-408, Acts of Alabama 1984, appearing as Chapter 2A of this title, or any act hereafter enacted permitting municipal option election, voted to exclude the sale of alcoholic beverages within the corporate limits of the municipality.

(13) GENERAL WELFARE PURPOSES.

a. The administration of public assistance as set out in Sections 38-2-5 and 38-4-1;

b. Services, including supplementation and supplementary services under the federal Social Security Act, to or on behalf of persons to whom such public assistance may be given under Sections 38-2-5 and 38-4-1;

c. Service to and on behalf of dependent, neglected or delinquent children; and

d. Investigative and referral services to and on behalf of needy persons.

(14) HEARING COMMISSION. A body appointed by the board to hear and decide all contested license applications and all disciplinary charges against any licensee for violation of this title or the regulations of the board.

(15) HOTEL. A building or buildings held out to the public for housing accommodations of travelers or transients, and shall include motel, but shall not include a rooming house or boarding house.

(16) IMPORTER. Any person, association, or corporation engaged in importing alcoholic beverages, liquor, wine, or beer, manufactured outside of the United States of America into this state or for sale or distribution in this state, or to the board or to a licensee of the board.

(17) KEG. A pressurized factory sealed container with a capacity equal to or greater than five US gallons, from which beer is withdrawn by means of an external tap.

(18) LIQUOR. Any alcoholic, spirituous, vinous, fermented, or other alcoholic beverage, or combination of liquors and mixed liquor, a part of which is spirituous, fermented, vinous or otherwise alcoholic, and all drinks or drinkable liquids, preparations or mixtures intended for beverage purposes, which contain one-half of one percent or more of alcohol by volume, except beer and table wine.

(19) LIQUOR STORE. A liquor store operated by the board, where alcoholic beverages other than beer are authorized to be sold in unopened containers.

(20) MANUFACTURER. Any person, association, or corporation engaged in the producing, bottling, manufacturing, distilling, rectifying, or compounding of alcoholic beverages, liquor, beer, or wine in this state or for sale or distribution in this state or to the board or to a licensee of the board.

(21) MEAD. An alcoholic beverage produced by fermenting a solution of honey and water with grain mash and containing not more than 18 percent alcohol by volume.

(22) MEAL. A diversified selection of food some of which is not susceptible of being consumed in the absence of at least some articles of tableware and which cannot be conveniently consumed while one is standing or walking about.

(23) MINOR. Any person under 21 years of age; provided, however, in the event Section 28-1-5, shall be repealed or otherwise shall be no longer in effect, thereafter the provisions of Section 26-1-1, shall govern.

(24) MUNICIPALITY. Any incorporated city or town of this state to include its police jurisdiction.

(25) PERSON. Every natural person, association, or corporation. Whenever used in a clause prescribing or imposing a fine or imprisonment, or both, such term as applied to association shall mean the partners or members thereof and as applied to corporation shall mean the officers thereof, except as to incorporated clubs the term person shall mean such individual or individuals who, under the bylaws of such clubs, shall have jurisdiction over the possession and sale of liquor therein.

(26) POPULATION. The population according to the last preceding or any subsequent decennial census of the United States, except where a municipality is incorporated subsequent to the last census, in which event, its population until the next decennial census shall be the population of the municipality as determined by the judge of probate of the county as the official population on the date of its incorporation.

(27) RESTAURANT. A reputable place licensed as a restaurant, operated by a responsible person of good reputation and habitually and principally used for the purpose of preparing and serving meals for the public to consume on the premises.

(28) RETAILER. Any person licensed by the board to engage in the retail sale of any alcoholic beverages to the consumer.

(29) SALE or SELL. Any transfer of liquor, wine or beer for a consideration, and any gift in connection with, or as a part of, a transfer of property other than liquor, wine or beer for a consideration.

(30) SELLING PRICE. The total marked-up price of spirituous or vinous liquors sold by the board, exclusive of taxes levied thereon.

(31) TABLE WINE. Except as otherwise provided in this subdivision, any wine containing not more than 24 percent alcohol by volume. Table wine does not include any wine containing more than sixteen and one-half percent alcohol by volume that is made with herbs or flavors, except vermouth, or is an imitation or other than standard wine. Table wine is not liquor, spirituous, or vinous.

(32) UNOPENED CONTAINER. A container containing alcoholic beverages, which has not been opened or unsealed subsequent to filling and sealing by the manufacturer or importer.

(33) WET COUNTY. Any county which by a majority of those voting voted in the affirmative in an election heretofore held in accordance with the statutes applicable at the time of the election or may hereafter vote in the affirmative in an election or special method referendum held in accordance with the provisions of Chapter 2 of this title, or other statutes applicable at the time of the election.

(34) WET MUNICIPALITY. Any municipality in a dry county which by a majority of those voting voted in the affirmative in a municipal option election heretofore or hereafter held in accordance with the provisions of Act 84-408, Acts of Alabama 1984, appearing as Chapter 2A of this title, as amended, or any act hereafter enacted permitting municipal option election, or any municipality which became wet by vote of the governing body or by the voters of the municipality heretofore or hereafter held under the special method referendum provisions of Section 28-2-22, or as hereafter provided, where the county has become dry subsequent to the elected wet status of the municipality.

(35) WHOLESALER. Any person licensed by the board to engage in the sale and distribution of table wine and beer, or either of them, within this state, at wholesale only, to be sold by export or to retail licensees or other wholesale licensees or others within this state lawfully authorized to sell table wine and beer, or either of them, for the purpose of resale only.

(36) WINE. All beverages made from the fermentation of fruits, berries, or grapes, with or without added spirits, and produced in accordance with the laws and regulations of the United States, containing not more than 24 percent alcohol by volume, and shall include all sparkling wines, carbonated wines, special natural wines, rectified wines, vermouths, vinous beverages, vinous liquors, and like products, including restored or unrestored pure condensed juice.



Section 28-3-2 - Purpose and construction of chapter generally.

(a) This chapter shall be deemed an exercise of the police power of the State of Alabama for the protection of the public welfare, health, peace and morals of the people of the state and to prohibit forever the open saloon, and all of the provisions of this chapter shall be liberally construed for the accomplishment of this purpose.

(b) Except as otherwise expressly provided in this chapter, the purpose of this chapter is to prohibit transactions in liquor and alcohol and malt or brewed beverages which take place wholly within the state, except by and under the control of the board as specifically provided in this chapter, and every section and provision of this chapter shall be construed accordingly. The provisions of this chapter, through the instrumentality of the board and otherwise, provide the means by which such control shall be made effective. This chapter shall not be construed as forbidding, affecting or regulating any transaction which is not subject to the legislative authority of this state.



Section 28-3-3 - Exceptions for ethyl alcohol intended or used for certain purposes.

The provisions of this chapter shall not apply to ethyl alcohol intended for use or used for the following purposes:

(1) For scientific, chemical, mechanical, industrial, medicinal, and culinary purposes;

(2) For use by those authorized to procure the same tax-free as provided by acts of Congress and regulations promulgated thereunder;

(3) In the manufacture of denatured alcohol produced and used as provided by acts of Congress and regulations promulgated thereunder;

(4) In the manufacture of patented, patent, proprietary, medicinal, pharmaceutical, antiseptic, toilet, scientific, chemical, mechanical, and industrial preparations or products unfit for beverage purposes;

(5) In the manufacture of flavoring extracts and syrups unfit for beverage purposes; or

(6) In the manufacture of an alternative fuel source for motor vehicles unfit for beverage purposes.



Section 28-3-4 - Provisions for maintenance of separation of financial and business interests between classes of businesses regulated by chapter.

(a) No manufacturer and no officer or director of any manufacturer shall at the same time be a distributor, wholesaler or retail dispenser or an officer, director or stockholder or creditor of any distributor, wholesaler or retail dispenser, nor, except as provided in this section, be the owner, proprietor or lessor of any place covered directly or indirectly by any distributor's or wholesaler's malt or brewed beverage liquor license.

(b) No distributor or wholesaler and no officer or director of any distributor or wholesaler shall at the same time be a manufacturer or retailer or be an officer, director, stockholder or creditor of a manufacturer or retailer or be the owner, proprietor or lessor of any place covered by any other malt or brewed beverage or liquor license.

(c) No licensee licensed under this chapter shall directly or indirectly own any stock of, or have any financial interest in, any other class of business licensed under this chapter.

(d) Except as provided in this section, no manufacturer, wholesaler or distributor shall in any wise be interested, either directly or indirectly, in the ownership or leasehold of any property or in any mortgage against the same for which a liquor or retail dispensers' license is granted, nor shall a manufacturer, wholesaler or distributor, either directly or indirectly, lend any moneys, credit or equivalent thereof to any retailer in equipping, fitting out or maintaining and conducting, either in whole or in part, an establishment or business operated under a liquor retail dispensers' license, excepting only the usual and customary credits allowed for returning packages or containers in which malt or brewed beverages were packed for market by the manufacturer.

(e) Except as provided in this section no manufacturer shall in any wise be interested, directly or indirectly, in the ownership or leasehold of any property or any mortgage lien against the same, for which a distributor's or wholesaler's license is granted nor shall a manufacturer, either directly or indirectly, lend any moneys, credit or their equivalent to any distributor or wholesaler in equipping, fitting out or maintaining and conducting, either in whole or in part, an establishment or business where malt or brewed beverages are licensed for sale by a distributor or wholesaler, excepting only the usual credits allowed for the return of packages or containers in which malt or brewed beverages were originally packed for the market by the manufacturer.

(f) No distributor, wholesaler or retail dispenser shall in any wise, either directly or indirectly, receive any credit, loan, moneys or the equivalent thereof from any other licensee or from or through a subsidiary or affiliate of another licensee or from any firm, association or corporation, except a banking institution, in which another licensee or any officer, director or firm member of another licensee has a substantial interest or exercises a control of its business policy for equipping, fitting out, payment of license fee or maintaining and conducting, either in whole or in part, an establishment or business operated under a distributor's, wholesaler's or retail dispenser's license, excepting only the usual and customary credits allowed for the return of packages or containers in which malt or brewed beverages were packed for the market by the manufacturer.

(g) The purpose of this section is to require a separation of the financial and business interest between the various classes of business regulated by this chapter, and no person or corporation shall by any device whatsoever directly or indirectly, evade the provisions of this section.



Section 28-3-5 - Retail dealers to furnish duplicate invoices for shipments of alcoholic beverages received from without state to board.

Any retail dealer of alcoholic beverages enumerated and defined in this chapter purchasing or receiving such commodities from without the state, whether the same shall have been ordered or purchased through a wholesaler or jobber in this state or by drop shipment or otherwise, shall, within 12 hours of receipt of such alcoholic beverages, mail by registered or certified mail a true duplicate invoice of all such purchases or receipts to the board at Montgomery, Alabama, said invoice carrying the name of the person or firm from whom or through whom such purchases or shipments of the alcoholic beverages were received and showing kinds and quantities.

Any retail dealer failing or refusing to furnish duplicate invoices in both the manner and time allowed shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than $50.00 for each offense or by imprisonment in the county jail for a period not exceeding 60 days.



Section 28-3-6 - Furnishing of statements of consignments and deliveries of alcoholic beverages to board by common carriers, contract carriers, etc.; carriers, etc., to permit examination of records by board.

All common carriers, contract carriers, buses and trucks transporting alcoholic beverages may be required under regulations to be prescribed by the board to transmit to said board a periodic statement of such consignments or deliveries of alcoholic beverages, showing date, point of origin, point of delivery, to whom delivered and time of delivery.

All common carriers, contract carriers, buses or trucks shall permit the examination by the board or its agents of their records relating to shipment or receipt of alcoholic beverages at any time and place the board or its agents may deem it advisable and necessary to the enforcement of this chapter. Inspectors or any duly authorized agents of the board, on proper identification, may make such examination.

Any person, firm, corporation, partnership or association of persons who refuses to transmit to the board the statements provided for in this section or who refuses to permit the examination of his records by the board or its duly authorized agent shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than $100.00 nor more than $500.00 for each offense.



Section 28-3-7 - Persons, firms, etc., receiving, storing, selling or handling alcoholic beverages to preserve invoices, books, papers, etc., relating thereto; audit and inspection of invoices, books, etc., by board.

It shall be the duty of every person, firm, corporation, club or association of persons, receiving, storing, selling or handling alcoholic beverages enumerated in this chapter in any manner whatsoever to keep and preserve all invoices, books, papers, cancelled checks or other memoranda touching the purchase, sale, exchange or receipt of any and all such alcoholic beverages for a period of three years.

All such invoices, books, papers, cancelled checks or other memoranda shall be subject to audit and inspection by any duly authorized representative of the board at any and all times.

Any person, firm, corporation, club or association of persons who fails or refuses to keep and preserve the records as required by this section or who upon request by a duly authorized agent of the board fails or refuses to allow an audit or inspection of records as provided in this section shall be guilty of a misdemeanor and shall, upon conviction, be punished by a fine of not less than $50.00 nor more than $200.00, or by imprisonment in the county jail for a period not to exceed 90 days for each offense.



Section 28-3-8 - Shipment, delivery, etc., within state of articles taxed by chapter by wholesale dealers or distributors generally; shipment, etc., of same to federal, military, etc., reservations within state by wholesale dealers or distributors.

(a) Every wholesale dealer or distributor in this state shall, before shipping, delivering or sending out any one or more articles taxed in this chapter to any dealer in this state or for sale in this state, cause the same to have the requisite denominations and amount of stamps, crowns or lids to represent the tax affixed as stated in this chapter and, in the case of stamps, shall cause the same to be cancelled by writing or stamping across the face thereof the number of such wholesale dealer or distributor, said number to be applied by the board, and every wholesale dealer or distributor shall at the time of shipping or delivering any one or more articles taxed in this chapter make a true duplicate invoice of the same showing the date, amount and value of each class of articles shipped or delivered and retain a duplicate thereof, subject to the audit and inspection of the board, its authorized agents and representatives for three years.

(b) Wholesale dealers or distributors in this state who ship, deliver or send any one or more articles taxed in this chapter to the United States government for sale or distribution to any military, naval or marine reservation owned by the United States government within this state shall be required to carry out the provisions set out in this chapter for such sales or deliveries.



Section 28-3-9 - Wholesalers and distributors to file monthly reports of alcoholic beverages purchased or received.

Each and every wholesaler or distributor qualifying as such with the board shall be required to file a report between the first and tenth of each month, covering the purchase or receipt by them of all alcoholic beverages enumerated and defined in this chapter during the preceding month. Said report shall give in detail the different kinds and quantities of alcoholic beverages so purchased or received by them during the preceding month.

Any wholesaler or distributor failing or refusing to file the above report in the manner and time allowed shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $100.00 nor more than $500.00 for each offense.



Section 28-3-10 - Wholesale dealers or distributors to file monthly reports as to orders of alcoholic beverages purchased by persons, firms, etc., without state.

Every wholesale dealer or distributor shall furnish to the board a monthly report between the first and tenth of each month for the preceding month of all orders for alcoholic beverages enumerated and defined in this chapter purchased through said wholesale dealer or distributor from without the state on a drop shipment and consigned directly to the person, firm, corporation or association of persons ordering such alcoholic beverages from without this state through such wholesale dealer or distributor.

Any wholesale dealer or distributor who fails or refuses to comply with the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than $500.00 nor more than $1,000.00 or imprisonment in the county jail for a period of six months or both at the discretion of the court.



Section 28-3-11 - Invoices and receipts to be maintained by persons, firms, etc., selling or shipping goods, merchandise, etc., to persons, firms, etc., in another state or to federal government for army, navy or marine purposes; exemption from taxation goods purchased from Alcoholic Beverage Control Board for export to another country.

(a) Where goods, wares, or merchandise enumerated in this chapter are sold or shipped to any person, firm, corporation, or association of persons in another state, the seller or shipper in this state shall make and preserve for three years a duplicate invoice bill, giving the name of the person, firm, corporation, or association of persons to whom shipped, delivered, or sold, the date of sale or shipment, and the quantity of the merchandise sold or shipped. The seller in this state shall have on file a freight, express, or postal receipt for the merchandise showing that the merchandise was turned over to a common carrier engaged in interstate commerce. If the merchandise is delivered by a conveyance belonging to a seller in this state, the seller shall have on file a receipt signed by the purchasers showing the goods, wares, or merchandise were received by him or her in another state. All of the above records shall at all times be subject to the inspection and audit of any duly authorized agent of the board.

Notwithstanding any law to the contrary, no tax levied pursuant to this chapter shall be collected on any goods, wares, or merchandise purchased from the Alcoholic Beverage Control Board for export to another country provided all of the following conditions are met:

(1) The exporter is approved by the board based on any reasonable criteria set by the board by rule.

(2) The goods, wares, or merchandise are picked up by the exporter from the central distribution location of the board.

(3) The exporter operates only in a duty free zone.

(4) The exporter is subject to audit and inspection by the board.

The board may adopt any rules necessary to carry out the intent of this provision.

(b) Any goods, wares, or merchandise enumerated in this chapter that are sold to the United States government for army, navy, or marine purposes and which are shipped from a point within this state to a place which has been lawfully ceded to the United States government for army, navy, or marine purposes shall be subject to the same provisions as mentioned in subsection (a) for goods, wares, or merchandise sold or shipped to another state. Goods, wares, or merchandise enumerated in this chapter sold or delivered to ships belonging to the United States Navy for distribution and sale to members of the military establishment only or sold and delivered to ships regularly engaged in foreign or coastwise shipping between points in this state and points outside this state, shall be subject to the same provisions as mentioned in subsection (a) for goods, wares, or merchandise sold or shipped to another state.

(c) The board may promulgate rules and regulations from time to time to prevent any abuse of the provisions contained in this section.

(d) Any person, firm, corporation, or association of persons found guilty of violating any of the provisions of this section or who receives or stores any of the articles of alcoholic beverages enumerated in this chapter for sale within the State of Alabama shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than two hundred dollars ($200) nor more than five hundred dollars ($500) or by imprisonment in the county jail for a period not to exceed six months or both at the discretion of the court.



Section 28-3-12 - Report of purchase, receipt, etc., of alcoholic beverages not having revenue, etc., stamps, crowns or lids affixed thereto.

Any person, firm, corporation, club or association of persons who purchases or receives or who brings into the state in any manner whatsoever any of the articles of alcoholic beverages enumerated in this chapter which does not have affixed revenue stamps, crowns or lids or stamps or identification as described in this chapter shall, within three days of the receipt of such articles of alcoholic beverages, report the receipt or purchase of said alcoholic beverages to the board, giving the date of purchase or receipt, the name of person or firm from whom purchased or received and a list describing the articles of alcoholic beverages so purchased or received. This report must be made by registered or certified mail or in person.

Any person, firm, corporation, club or association of persons who fails or refuses to make the report as required in this section shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $5.00 nor more than $100.00 or imprisoned in the county jail not to exceed 30 days for each offense.



Section 28-3-13 - Sale within state of alcoholic liquors or beverages manufactured within states discriminating against alcoholic liquors or beverages manufactured, etc., in this state.

No alcoholic liquors or beverages of any kind shall be sold in this state which are manufactured in any state which by its laws or, in the opinion of the board, by its practices, discriminates with respect to the sale within such state against alcoholic liquors or beverages manufactured, distributed or sold at wholesale in Alabama.



Section 28-3-14 - Procedure for collection of due and unpaid taxes and penalties imposed by chapter; lien for taxes and penalties.

If any taxes or penalties imposed by this chapter remain due and unpaid for a period of 10 days, the board shall issue a warrant of execution directed to any sheriff of the State of Alabama, commanding him to levy upon and sell the real and personal property of the taxpayer found within his county for the payment of the amount thereof, with penalties, if any, and the cost of executing the warrant and to return such warrant to the board and to pay it the money collected by virtue thereof.

Upon receipt of such execution, the sheriff shall file with the clerk of the circuit court of his county a copy thereof and thereupon the clerk of the circuit court shall enter in his abstract of judgments the name of the taxpayer mentioned in the warrant and in proper columns the amount of tax with penalties and costs for which the warrant is issued and the date and hour when such copy is filed and shall index the warrant upon the index of judgments.

The sheriff shall thereupon proceed upon the warrant in all respects with like effect and in the same manner prescribed by law in respect to executions issued against the property upon judgments of a court of record and shall be entitled to the same fees for services in executing the warrant to be collected in the same manner. He shall make return of such execution to the board within 30 days of issuance thereof.

The taxes and penalties imposed by this chapter shall be deemed a debt owing to the state by the party against whom the same shall be charged and shall be a preferred lien upon all property of the party against whom the same shall be charged.



Section 28-3-15 - Acquisition, dispensing, etc., of alcoholic beverages, wine, etc., for medicinal, scientific, etc., purposes by physicians, dentists, etc.; acquisition, etc., of wine for sacramental or religious purposes by ministers, pastors, etc.

(a) Regularly licensed physicians, dentists or any person holding a license to practice medicine or to engage in any profession wherein the treatment of the human body or of an animal body is necessarily involved, clinics, noncommercial laboratories, manufacturing establishments, hospitals or sanatoria may acquire, own and dispense for medicinal, mechanical, scientific or other nonbeverage purposes only any alcoholic beverage, wine or ethyl alcohol.

(b) Any minister, pastor or officer of a regularly organized religious congregation or church and any other person who, under the ritual of any recognized religious denomination is authorized or required to use wine for sacramental or religious purposes in the ceremonies or ritual of such religious denominations, may acquire, own and use wine for such purposes only.



Section 28-3-16 - Advertising of alcoholic beverages.

There shall be no electric signs, painted signs or signs of any kind displayed outside any place of business advertising alcoholic beverages, as enumerated and defined in this chapter. There shall be no advertising of alcoholic beverages, as enumerated and defined in this chapter, except through newspapers, magazines, radio broadcasting stations, commercial vehicles used for transportation of alcoholic beverages and billboards located in "wet" counties, as defined in this chapter; provided, that there shall be no advertising of alcoholic beverages by means of billboards located in "dry" counties, as defined in this chapter.



Section 28-3-17 - Location of state liquor store or sale of intoxicating liquors, malt beverages, wine, etc., in establishments within certain distances of grounds, etc., of state teachers colleges, eleemosynary institutions, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 28-3-18 - Laws as to manufacture or possession of illicit distilled liquor or apparatus for manufacture of same, etc., not repealed by chapter.

Nothing contained in this chapter shall be construed as repealing any of the laws of Alabama relating to the manufacture or possession of illicit distilled liquor or apparatus for the manufacture of same nor any law now fixing fees to officials for the enforcement of any and all laws, but the same shall remain in full force and effect.



Section 28-3-19 - Engaging in prohibited practices, refusing to permit, etc., inspections of premises, interfering with confiscation of contraband alcoholic beverages, etc., by persons, firms, etc., subject to taxes under chapter.

Any person, firm or corporation subject to any of the taxes levied under the provisions of this chapter who engages in or permits any practices prohibited by the rules and regulations of the board or who by any other practice makes it difficult to enforce the provisions of this chapter or who, upon demand of the board or of any officer or agent of the board, refuses to allow full inspection of the premises or any part thereof or who shall hinder or in any wise delay or prevent any such inspection when demand is made therefor or who in any way interferes with any agent of the board in the performance of his duties in enforcing any of the provisions of this chapter relating to the confiscation of alcoholic beverages deemed by such agent of the board to be contraband as provided in this chapter shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $100.00 nor more than $200.00 for each offense, or may be imprisoned in the county jail for a period not exceeding 90 days, or both, in the discretion of the court.



Section 28-3-20 - Penalties for violations of provisions of chapter or rules and regulations of boards generally.

Any person who violates any of the provisions of this chapter for which a penalty is not provided or any rule or regulation promulgated in conformity with this chapter shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than $500.00 for each offense and, in addition, may be imprisoned in the county jail for a period not to exceed six months.



Section 28-3-21 - Imposition of sentence to hard labor for county in lieu of jail sentence for violations of provisions of chapter.

Wherever in this chapter a jail sentence is provided as alternative punishment for a violation of any of its provisions, the court trying such case may, in lieu of and instead of said jail sentence, sentence one convicted for violation of any provisions of this chapter to hard labor for the county for the same period of time as provided for the jail sentence.



Section 28-3-22 - Remittance of part of prescribed penalties by board; board not to accept less than minimum penalties.

The board, upon good cause shown, may in its discretion remit a part of the penalties prescribed in this chapter, but in no case shall it accept less than the minimum penalty provided for each offense.



Section 28-3-23 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) In any county or municipality where the Sunday sale of alcoholic beverages is otherwise authorized by law, including the sale for on-premises consumption at a time after 10:00 a.m., the sale of alcoholic beverages on Sunday may be authorized for on-premises consumption commencing on Sunday at 10:00 a.m., and thereafter, by the county commission outside of the corporate limits of any municipality or the municipal governing body within the corporate limits of a municipality by ordinance or by resolution of the appropriate governing body.

(b) This section shall not apply to any county or municipality where the sale of alcoholic beverages on Sunday was authorized by a local law setting a later time for the sale of alcoholic beverages on Sunday and the local law was subject to approval at a referendum unless the application of this section to the county or municipality is subsequently approved by a referendum held in the county or municipality. The county or municipal governing body may set the referendum by ordinance or resolution in conjunction with any other countywide or municipal election as the case may be.

(c) This section shall not affect the authority of the Legislature by local law to extend the time of Sunday sales of alcoholic beverages to an earlier time than the time authorized in this section.

(d) This section shall not apply in a county where the sale of alcoholic beverages is authorized by a local constitutional amendment.

(e) The provisions of this section are supplemental and shall not be construed to repeal any other law except to the extent of any conflict.






Article 2 - Alcoholic Beverage Control Board.

Section 28-3-40 - Composition; qualifications, appointment, term of office and bond of members; conflicts of interest of members, employees, etc., of board; suspension or removal of members; office; meetings; quorum.

The Alcoholic Beverage Control Board shall consist of three persons, appointed by the Governor with the advice and consent of the Senate, one of whom shall be designated by the Governor to be the chair of the board. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

Each member of the board at the time of his or her appointment and qualification shall be a resident of the State of Alabama and shall have resided in the state for a period of at least 10 years next preceding his or her appointment and qualification, and he or she shall also be a qualified voter therein.

The term of office of each member appointed shall be six years from the time of his or her appointment and qualification and until his or her successor shall qualify. In case any member shall be allowed to hold over after the expiration of his term, his or her successor shall be appointed for the balance of the unexpired term. Vacancies in the board shall be filled by the Governor for the unexpired term. Each member shall be eligible for reappointment in the discretion of the Governor.

No person shall be eligible for appointment or shall hold the office of member of the board or be appointed by the board or hold any office or position under the board who has any connection with any association, firm, person, or corporation engaged in or conducting any alcoholic liquor business of any kind or who holds stocks or bonds therein or who has pecuniary interest therein, nor shall any such person receive any commission or profit whatsoever from, or have any interest whatsoever in any purchase or sales of any alcoholic liquors; provided, however, that if any member of the board is appointed when the Senate is not in session, such member shall hold office until the Senate has had an opportunity to reject or confirm his or her appointment.

Members of the board may be suspended or removed by the Governor at his or her pleasure.

Each member of the board, before entering upon the discharge of his or her duties, shall give bond payable to the State of Alabama, in form approved by the Attorney General, in such penalty as shall be fixed from time to time by the Governor, with some surety or guaranty company duly authorized to do business in Alabama and approved by the Governor, as security, conditioned upon the faithful discharge of his or her duties. The premium of such bond shall be paid by the state and the bonds shall be filed as bonds of other state officers.

The office of the board shall be in the City of Montgomery, Alabama. The board shall meet at such times within the City of Montgomery, Alabama, as the board shall determine and the members thereof shall be entitled to their reasonable expenses and per diem for each meeting so attended. A majority of the members shall constitute a quorum for the transaction of any business, for the performance of any duty, or for the exercise of any power of the board.



Section 28-3-41 - Compensation of board.

Each member of the board shall be entitled to receive $25.00 for each day actually engaged in the performance of his duties, not to exceed $2,500.00 for any year. The Governor, at his discretion, however, may at any time issue an executive order that any member of said board shall serve without compensation. In such event, and until such executive order is rescinded, any such member shall not be entitled to any compensation whatsoever for the performance of his duties as a member of said board, but he shall be entitled to the expenses provided by law for members of said board while engaged in the performance of their duties.



Section 28-3-42 - Administrator; annual report of board to Governor as to administration of chapter; possession by officers, members, employees, etc., of board of liquor or malt or brewed beverages for personal use.

(a) The board shall appoint an administrator who, under the supervision of the board, shall administer the provisions of this chapter. Before entering upon the duties of his office, the administrator shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $25,000.00, for the faithful performance of his duties. The premiums on the bond of the administrator shall be paid out of moneys derived from any operation under the provisions of this chapter.

The administrator, with the approval of the board and subject to the provisions of the Merit System, shall appoint all necessary clerks, stenographers, inspectors and chemists and other employees to enforce properly the provisions of this chapter. No person shall be eligible for any appointment who has any financial connection whatever with any person engaged in or conducting any liquor business of any kind or who holds stock or bonds therein and who has any pecuniary interest therein, nor shall any such person receive any commission or profit whatever from or have any interest whatsoever in the purchase or sales made by persons authorized by this chapter to manufacture, purchase, sell or otherwise deal in the liquor business.

The administrator shall act as manager, secretary and custodian of all records unless the board shall otherwise order.

The administrator shall devote his entire time to said office.

The administrator, with the approval of the board, shall fix the duties of all employees authorized by this chapter.

The administrator shall be at the time of his appointment a resident of the State of Alabama, and he shall have resided in the state for at least five years continuously prior to his appointment. He shall be a man of good moral character and not less than 35 years of age.

(b) It shall be the duty of the board, during the month of October of each year, to make a report to the Governor concerning its administration of this chapter.

(c) The provisions of this chapter shall not prevent any officer, member, agent or employee of the board from purchasing and keeping in his possession for the personal use of himself, members of his family or guests, liquor or malt or brewed beverages which may be purchased or kept by any person by virtue of this chapter.



Section 28-3-43 - Functions, powers, and duties of board generally; examination of board by Examiners of Public Accounts.

(a) The functions, duties and powers of the board shall be as follows:

(1) To buy, manufacture and sell alcoholic beverages and to have alcoholic beverages in its possession for sale, as defined and enumerated in this chapter.

(2) To control the possession, sale, transportation and delivery of alcoholic beverages as enumerated and defined in this chapter.

(3) To determine the localities within which any state store shall be established and operated and the location of such store. No store shall be established in and neither the board nor any other person may legally buy, manufacture or sell alcoholic beverages in any county which has voted in the negative in any election called as provided in Chapter 2 of this title for determining the said issue unless and until said county has at a subsequent similar election voted in the affirmative. The board shall have the power to establish and maintain state stores for the sale of liquors as defined in this chapter; provided, that municipalities may by proper zoning ordinances establish zones or districts within which such liquor stores may or may not be established; provided further, that the number of liquor stores in any municipality shall be limited to two such stores for municipalities of 25,000 population or less according to the last or any subsequent federal census and, in municipalities having more than 25,000 population, such additional stores as the board, in its discretion, may determine.

(4) To make provision for the maintenance of warehouses for alcoholic beverages and to control the delivery of alcoholic beverages to and from such warehouses and the keeping of the same therein.

(5) To operate distilleries and to manufacture alcoholic beverages if, in the opinion of the board, the purposes of this chapter can be thereby promoted. The price of all spiritous and vinous liquors dispensed by the board shall be fixed by the board, and the location of liquor stores shall not be adjacent to schools or churches or in a neighborhood which is exclusively residential. Neither the board nor any state store operated by it shall in any manner advertise its wares for sale.

(6) To appoint, subject to the provisions of the Merit System, every officer, agent, inspector, investigator and employee, in accordance with the qualifications specifically set out in this chapter, required for the operation of the business of said board, commission such agents, inspectors or investigators as necessary to make arrests and execute search warrants and have the same authority as designated to peace officers as now authorized by law, assign all employees their official positions and titles, define their respective duties and powers, require them or any of them to give bonds payable to the state in such penalty as shall be fixed by the board and engage the services of experts and persons engaged in the practice of a profession.

(7) To control the manufacture, possession, sale, consumption, importation, use and delivery of liquor, alcohol and malt and brewed beverages in accordance with the provisions of this chapter and to fix the wholesale and retail prices at which liquor shall be sold at Alabama liquor stores. The board shall require each Alabama manufacturer and each nonresident manufacturer of distilled liquors selling distilled liquors to the board to make application for and be granted a permit by the board before distilled liquors shall be purchased from such manufacturer. The board before issuing such permit shall collect from each applicant a permit fee of $15.00, which sum shall be paid annually thereafter on application. In the event that any such manufacturer shall, in the opinion of the board, sell distilled liquors to the board through another person for the purpose of evading this provision relating to permits, the board shall require such person before purchasing distilled liquors from him or it to take out a permit and pay the same fee as hereinbefore required to be paid by such manufacturer. All permit fees so collected shall be paid into the State Stores Fund.

(8) To grant, issue and suspend or revoke for cause liquor licenses and alcohol permits as provided in this chapter.

(9) To grant, issue and suspend or revoke for cause malt or brewed and vinous beverages licenses as provided in this chapter.

(10) To lease and furnish and equip such buildings, rooms and other accommodations as shall be required for the operation of this chapter. To determine the nature, form and capacity of all packages to be used for containing liquor, alcohol or malt or brewed beverages to be kept or sold under this chapter and to prescribe the form and contents of all labels and seals to be placed thereon.

(11) To purchase from time to time the necessary stamps, crowns or lids, in a quantity sufficient for a period not to exceed six months, for identifying each article sold or distributed by or through the said state liquor stores. All liquors, vinous beverages and alcohol sold or distributed by the board or any licensee of said board shall be stamped or endorsed in such characteristic way or manner to be determined by the board as shall clearly indicate that it has been dispensed by the board, and all such liquors, vinous beverages or alcohol not containing such label shall be contraband and subject to forfeiture as other contraband liquors.

(12) To require all wholesalers who make sales of alcoholic beverages of any kind as defined in this chapter to any state store to forward, when the shipments of such alcoholic beverages are made, to the board an invoice setting out the quantities of beverages purchased, and the price quotation showing at what price such beverages were sold and such invoice and quotation to be placed on record in the records of the Alcoholic Beverage Control Board of the State of Alabama and to be held for a period of not less than 18 months.

(b) The Alcoholic Beverage Control Board shall be subject to regular examinations by the Examiners of Public Accounts the same as all other state agencies.



Section 28-3-44 - Lease of trucks, etc., for transportation of alcoholic beverages purchased, sold or stored by board; employment of operators of leased equipment.

(a) The board is hereby authorized and empowered to lease trucks, road tractors and trailers and similar equipment when needed for the transportation of alcoholic beverages purchased, stored or sold by it, but only on condition that such equipment will be maintained by the lessor. The consideration for any such leased equipment to be paid by the board shall be based on fair rental value of the equipment leased, and the cost of transportation with leased equipment shall not be in excess of the cost of transportation by common motor carrier service.

(b) The board is also authorized and empowered to employ drivers or operators of any equipment leased by it, without regard to the provisions of the Merit System Act.



Section 28-3-45 - Supervision of sale and distribution of malt or brewed and vinous beverages; collection of licenses and taxes accruing from sale, distribution, etc., of malt and vinous beverages generally.

(a) The board is authorized, empowered and directed to supervise the conduct, management and operation of the sale and distribution within this state of all malt or brewed beverages as defined in this chapter and vinous beverages of an alcoholic content of not to exceed 24 percent by volume.

(b) The board is authorized and directed to collect all licenses and taxes levied in this chapter accruing from the sale, distribution, receipt or storing for the purpose of sale within this state any and all malt and vinous beverages enumerated and defined in this chapter.



Section 28-3-46 - Powers as to administration and enforcement of taxes imposed by chapter generally.

The board shall administer and enforce the taxes imposed by this chapter. It shall have the power to enter upon the premises of any taxpayer to examine, or cause to be examined by any agent or representative designated by it for that purpose, any books, papers, records or memoranda, bearing upon the amount of taxes payable, and to secure other information directly or indirectly relating to the enforcement of this chapter.



Section 28-3-47 - Temporary closings of licensed places in municipalities during emergencies.

The board may, with the approval of the Governor, temporarily close all licensed places within any municipality during any period of emergency proclaimed to be such by the Governor.



Section 28-3-48 - Design and promulgation of form, etc., of stamps, crowns or lids generally; designation of same.

The board shall design the form and kind of stamps, crowns or lids to be used and shall duly adopt and promulgate such form of stamps, crowns or lids. Such stamps, crowns or lids so adopted and promulgated shall be known and termed as "Alabama Revenue Stamps, Crowns or Lids" and in any information or indictment, it shall be sufficient to describe the stamps, crowns or lids as "Alabama Revenue Stamps, Crowns or Lids."



Section 28-3-49 - Promulgation, amendment, etc., of regulations by board generally; introduction in evidence of regulations, etc.

(a) The board shall have authority to promulgate rules and regulations not inconsistent with this chapter for carrying out the provisions of this chapter and to alter, repeal or amend such regulations. Such rules and regulations shall have the full force and effect of law.

(b) Prima facie evidence of any such regulation may be given in all courts and proceedings by the production of what purports to be an official printed copy of such regulation, alteration, repeal or amendment.



Section 28-3-50 - Promulgation of rules and regulations as to breaking of packages, affixing of stamps, inspections, etc., generally.

The board shall provide by rules and regulations the methods of breaking packages, the forms and kinds of containers, the methods of affixing the stamps required for the payment of the tax imposed by the provisions of this chapter and also for such inspection as may be necessary to enforce effectively the payment of such taxes.



Section 28-3-51 - Promulgation of rules and regulations as to affixing of stamps, crowns or lids on articles, etc., handled by persons, firms, etc., operating on interstate common carriers.

The board may promulgate rules and regulations governing the affixing of stamps, crowns or lids on any articles or commodities handled by persons, firms or corporations operating on interstate common carriers.



Section 28-3-52 - Maintenance, examination and audit of books, records and accounts of board.

The books and records of the board shall at all times be subject to examination and audit by the Department of Finance. The board shall keep a complete and accurate record of all its actions and devise and install a system of accounts as the Department of Finance shall approve and direct. All records of the board shall be public records. The cost of such installation, examinations and audits by the Department of Finance shall be a charge against the moneys collected under this chapter. At least one audit of the operations of the board shall be made each year by the Examiner of Public Accounts.



Section 28-3-53 - Disposition of moneys received by board from licenses, taxes and earnings; procedure as to claims against said moneys generally.

All moneys received by said board from licenses, taxes and earnings shall be paid, as directed by the provision of law under which such moneys are received, into either the General Fund of the state or the appropriate trust funds of the state, and all claims against said moneys shall be handled by said board as provided by law.



Section 28-3-53.1 - Delay in distribution of certain funds; use of moneys realized; distribution of funds accumulated as working capital.

(a) There shall be no distribution of any taxes collected on alcoholic beverages sold by the Alabama Alcoholic Beverage Control Board or of any funds distributed as net profits by said board for at least 25 days beginning October 1, 1983, for at least 55 days by September 30, 1984, for at least 85 days by September 30, 1985, for at least 115 days by September 30, 1986, for at least 120 days by September 30, 1987, and thereafter, from the close of the month in which the said taxes or said funds are realized. The moneys so realized are intended for use by said board for inventory purposes.

(b) Any funds accumulated as working capital under Section 28-3-74(d) shall be distributed to the several beneficiaries on the same basis as withheld on the next distribution of profits to such beneficiaries by the Alabama Alcoholic Beverage Control Board after October 1, 1984.



Section 28-3-53.2 - "Board" and "mark up" defined; disposition of funds; mark up increases.

(a) The word board, wherever used in this section, shall mean the Alabama Alcoholic Beverage Control Board provided for in Chapter 3, Title 28. The term mark up, wherever used in this section shall mean the percentage amount added to cost plus freight on spirituous or vinous liquors sold by the board, exclusive of taxes heretofore levied with respect thereto.

(b) The total amount of the additional mark up on cost of merchandise, levied by the Alcoholic Beverage Control Board subsequent to June 30, 1983, shall be designated to the credit of the General Fund of the state.

(c) The board shall be prohibited from increasing the mark up on wholesale case lot sales of liquor above 16.99 percent of the cost plus freight subsequent to December 1, 2004.



Section 28-3-54 - Refund on overpayment or erroneous payment of taxes or licenses and of prepaid taxes where loss sustained prior to sale at retail; petition.

Where any licensee of the Alcoholic Beverage Control Board in the payment of taxes or licenses which are paid directly to the board, and where, by a mistake of fact or law, has paid an amount in excess of the amount due or has made an erroneous payment, or where taxes have been prepaid to the board and the alcoholic beverages upon which the tax has been prepaid is, prior to the sale of the same at retail, lost or destroyed by fire, theft or casualty or is damaged by fire or other casualty resulting in destruction of or damage to the beverages or beverage containers, the Comptroller is authorized to draw his warrant on the Treasurer in favor of such licensee, and the Treasurer is authorized to pay such warrant for the amount of such overpayment or erroneous payment or prepayment of taxes or licenses. Provided, however, claims for less than $250.00 must be accumulated until a total claim of at least $250.00 has been reached or for a period of three years, whichever first occurs.

Before any refund under this section can be made the licensee, its heirs, successors or assigns, shall file in duplicate, petition directed to the board, setting up the fact relied on to procure the refunding of the money erroneously paid or prepaid. Such application must be made within three years from the date of such payment. The board shall examine said petition and the records of the licensee and the board, and if the facts set forth in the petition are such as to entitle the petitioner to the refunding of the money as prayed for and the board, upon the evidence adduced, is satisfied that the petitioner is entitled to the refund as prayed for, it shall so certify to the Comptroller stating the amount to be refunded by the state and the particular fund on which such warrant shall be drawn, and forward to the Comptroller a copy of the petition with the certificate attached, and if the Comptroller shall be satisfied that the petition is in form required by law, he shall draw his warrant on the Treasurer as hereinbefore provided for the amount certified to him by the board.



Section 28-3-55 - Cost of evidence fund; creation; aid in drug law enforcement; appropriation.

(a) The Law Enforcement Division of the Alabama Alcoholic Beverage Control Board, for the procurement of evidence to aid in the criminal enforcement of the laws of this state, may establish a fund known as the "Cost of Evidence Fund" in the amount of one hundred thousand dollars ($100,000). This fund is to be administered by the Administrator of the Alcoholic Beverage Control Board, and upon approval, the State Comptroller shall draw a warrant on the State Treasury to create this fund. It shall be the responsibility of the Administrator of the Alcoholic Beverage Control Board to insure that the fund is maintained at an amount not to exceed one hundred thousand dollars ($100,000), and upon presentation to the Comptroller of the properly documented expenditures the Comptroller shall cause a warrant to be drawn to replenish this fund. The fund shall be managed by the Administrator of the Alcoholic Beverage Control Board to make such distributions from this fund to Alcoholic Beverage Control Board agents as deemed necessary.

(b) The Alabama Alcoholic Beverage Control Board may expend moneys for the purposes authorized in subsection (a), which moneys shall be paid from the funds appropriated to the Law Enforcement Division of the Alcoholic Beverage Control Board for "other expenses."






Article 3 - State Liquor Stores.

Section 28-3-75 - Transfers from ABC Board operating funds; reimbursement; construction.

(a) The transfers from the operating funds of the Alcoholic Beverage Control Board to the State General Fund and state agencies in the State General Fund budget acts for the fiscal years 1989-90 through 2001-2002 shall be in lieu of the distribution required by Section 28-3-74 for each of those fiscal years. Beginning with the State General Fund budget act for fiscal year 2002-03, no transfers shall be made from the operating funds of the ABC Board to the State General Fund or other state agencies.

(b) In the event the Alabama ABC Board or the Governor of the State of Alabama, the state Comptroller or any other state official or officer is required to pay any judgment or attorney fees in any lawsuit challenging the funding mechanisms under this section or Section 28-3-74, or in the event the Alabama ABC Board or the Governor of the State of Alabama, the state Comptroller or any other state official or officer is required to pay any judgment or attorney fees in the lawsuit styled City of Pelham, Alabama v. Alabama Alcoholic Beverage Control Board, et al. case number CV-2000 750-PR, the Alabama Alcoholic Beverage Control Board or the Governor of the State of Alabama, the state Comptroller or any other state official or officer shall be reimbursed for such judgment and fees out of payments from Section 28-3-74(a)(3) and Section 28-3-74(a)(5) before any amount is distributed to any wet city or county.

(c) It is the intent of the Legislature that this section and Section 28-3-74 be construed as retroactive and curative. All transfers or distributions of net profits from state liquor stores to the State General Fund authorized in general appropriation acts from October 1, 1989, until September 14, 2001, shall be deemed as having been transferred or distributed under the authority of this section and Section 28-3-74.



Section 28-3-74 - Distribution of net profits from proceeds of stores.

(a) The net profits derived from the proceeds of the Alabama liquor stores in each fiscal year, including all tax levied upon the selling price of all spirituous or vinous liquors, less all cost and expense of collecting said tax, up to and including $2,000,000, shall be paid out and applied as follows:

(1) Fifty percent shall be covered into the General Fund of the Treasury of the state;

(2) Nineteen percent shall be covered into the Treasury of the state to the credit of the State Department of Human Resources to be used, and the same is hereby appropriated exclusively, for old age assistance and for other purposes of the State Department of Human Resources;

(3) Ten percent shall be covered into the Treasury of the state to the credit of the wet counties of the state and shall be divided equally among each of said counties and shall be paid to them and shall be covered by them into their respective general funds;

(4) One percent shall be paid into the Treasury of the state to the credit of the wet counties of the state and shall be divided equally among each of said counties and shall be paid to them to be used by them exclusively for the purposes of public health; and

(5) Twenty percent shall be covered into the Treasury of the state and shall be paid to the incorporated municipalities in which Alabama liquor stores are located on the following basis: Each municipality in which an Alabama liquor store is located shall receive as its percentage or portion of said 20 percent an amount equal to the ratio of the profits earned by such municipality's Alabama liquor store or stores to the total net profits of all Alabama liquor stores.

(b) If the net profits derived from the proceeds of said Alabama liquor stores in any such fiscal year, including all tax levied upon the selling price of all spirituous or vinous liquors, less all cost and expense of collecting said tax, shall exceed the sum of $2,000,000 such excess, up to and including $200,000, shall be apportioned among and paid to the several incorporated cities and towns in the wet counties, in the state on the basis of the ratio of the population of each such city or town to the total population of all such cities and towns.

Beginning October 1, 2002, any remainder of such excess over said $200,000 shall be apportioned and paid out as follows:

(1) Three and three-fourths percent of such remainder for each fiscal year thereafter shall be apportioned among and paid to the wet counties in the state for general purposes on the basis of the ratio of the population of each such county of the population of all such counties;

(2) Six and one-fourth percent of such remainder for each fiscal year thereafter shall be apportioned among and paid to the aforesaid incorporated cities and towns in the wet counties in the state on the basis of the ratio of the population of each such city or town to the total population of such cities and towns;

(3) One and one-fourth percent of such remainder for each fiscal year thereafter shall be apportioned among and paid to such of said several cities and towns as may have one or more Alabama liquor stores therein upon the basis of the ratio of the population of each such liquor store city or town to the total population of all such liquor store cities and towns. Each and every amount received by any city or town out of said remainder shall be for general purposes;

(4) Three and three-fourths percent of such remainder shall be covered into the Treasury of the state to the credit of the State Department of Human Resources to be used for general welfare purposes; and

(5) Eighty-five percent of such remainder for each fiscal year thereafter shall be paid to the state for general purposes.

Populations shall be ascertained for the purposes of distribution under this subsection according to the last decennial federal census preceding commencement of the fiscal year for which distribution is to be made.

(c) Distribution of net profits (including all taxes levied upon the selling price of spirituous or vinous liquors) under subsections (a) and (b) of this section shall be made from time to time during the fiscal year for which net profits (including all taxes levied upon the selling price of spirituous liquors) are to be ascertained according to reasonable estimates of profits (including all taxes levied upon the selling price of spirituous or vinous liquors) for such year and such amounts to be paid beneficiaries or recovered from beneficiaries at the end of the year as will net beneficiaries the correct amounts for the year prescribed for them by subsections (a) and (b) of this section. Payments to counties and municipalities will be made semiannually on or before February 1 and August 1 of each year.

(d) Repealed by Acts 1982, No. 82-436, §3.

(e) The board shall, on receipt of proof that a county has changed its status from a dry county to a wet county, accept such county as a beneficiary for participation in the ABC system profits as provided by law at the beginning of the next fiscal quarter of the board's fiscal year. The board shall, on receipt of proof of the incorporation of a newly created municipality in a wet county and the population thereof, accept the municipality as a beneficiary for participation in the ABC system profits as provided by law at the beginning of the next fiscal quarter of the board's fiscal year.






Article 4 - Licenses.

Division 4 - Sale, etc., of Liquor, Wine and Malt or Brewed Beverages by Licensees Generally.

Section 28-3-168 - Sale of table wine by certain wine retailers.

(a) For the purposes of this section, the following words and phrases shall have the following meanings:

(1) MANUFACTURER. Any person, association, or corporation engaged in the producing, bottling, manufacturing, distilling, rectifying, or compounding of liquor, alcohol, malt and brewed beverages, or vinous beverages.

(2) WINE WHOLESALER, DISTRIBUTOR, OR JOBBER. Any person, association, or corporation licensed by the board to engage in the sale and distribution of table wine within counties in which this chapter applies, at wholesale only, to be sold for export or to licensees within this state authorized by their licenses to sell wine.

(3) WINE RETAILER. Persons, corporations, or associations licensed by the board to engage in the retail sale of table wine to be consumed off the premises and who do not possess a state liquor license.

(4) TABLE WINE. Any wine containing not more than 16.5 percent alcohol by volume.

(b) In all counties having a population of not less than 300,000 nor more than 500,000 according to the 1970 or any subsequent federal decennial census, table wines may be sold at retail by any licensed wine retailer for off-premises consumption only. A wine wholesaler may sell to a wine retailer table wines that have been purchased from a licensed manufacturer.

(c) In all counties having a population of not less than 500,000 according to the 1970 or any subsequent federal decennial census, table wines may be sold at retail by any licensed wine retailer for off-premises consumption only. A wine wholesaler may sell to a wine retailer table wines that have been purchased from a licensed manufacturer.

(d) In all counties having a population of not less than 115,000 nor more than 130,000 according to the 1970 or any subsequent federal decennial census, table wines may be sold at retail by any licensed wine retailer for off-premises consumption only. A wine wholesaler may sell to a wine retailer table wines that have been purchased from a licensed manufacturer.

(e) A license may not be issued by the board unless the applicant is a citizen of the United States or legally present in this state.









Article 5A - Excise Taxes on Malt or Brewed Beverages.

Section 28-3-183 - Definitions.

The words and phrases used in this article shall have the meanings ascribed to them in Section 28-3-1.



Section 28-3-184 - Tax levied; collection; disposition of funds.

(a) Levy. In addition to the licenses provided for by Chapter 3A of this title, there is hereby levied a privilege or excise tax on every person licensed under the provisions of said Chapter 3A who sells, stores or receives for the purpose of distribution, to any person, firm, corporation, club or association within the State of Alabama any malt or brewed beverages. The tax levied hereby shall be measured by and graduated in accordance with the volume of sales by such person of malt or brewed beverages, and shall be an amount equal to $.05 for each 12 fluid ounces or fractional part thereof.

(b) Collection. The tax levied by subsection (a) of this section shall be collected by the Alabama Alcoholic Beverage Control Board and said tax shall be added to the sales price of all malt or brewed beverages sold, and shall be collected from the purchasers. It shall be unlawful for any person, firm, corporation, club or association who is required to pay the tax in the first instance to fail or refuse to add to the sales price and collect from the purchaser the required amount of tax, it being the intent and purpose of this provision that the tax levied is in fact a tax on the consumer, with the person, firm, corporation, club or association who pays the tax in the first instance acting merely as an agent of the state for the collection and payment of the tax.

Except as hereinafter provided, the tax levied by subsection (a) of this section shall be collected by a return which shall be filed by the wholesaler or distributor with the Alcoholic Beverage Control Board postmarked not later than the last day of the month following the month of receipt of the malt or brewed beverages by the wholesaler or distributor from the manufacturer, which return shall be accompanied by the remittance of the tax due. Provided, however, for malt or brewed beverages received during the month of October, 1979, the return and remittance of tax shall be filed with the board postmarked not later than November 10, 1979, and for malt or brewed beverages received during the month of November, 1979, the return and remittance of tax shall be filed with the board postmarked not later than December 20, 1979.

The board shall have the authority to examine the books and records of any person, firm, corporation, club or association who sells, stores or receives for the purpose of distribution, any malt or brewed beverages, to determine the accuracy of any return required to be filed with the board.

(c) Disposition of proceeds. The proceeds of the tax levied by subsection (a) of this section shall be paid into the State Treasury to be distributed as follows:

(1) One-half cent of said proceeds shall be paid into the State Treasury to the credit of the wet counties in the state and shall be divided and distributed equally on or before the fifteenth day of each month to said counties;

(2) One cent of said proceeds shall be paid into the State Treasury to the credit of the state Public Welfare Trust Fund and shall be used for general welfare purposes. As used in this section, the phrase "general welfare purposes" means:

a. The administration of public assistance as set out in Sections 38-2-5 and 38-4-1;

b. Services, including supplementation and supplementary services under the federal Social Security Act, to or on behalf of persons to whom such public assistance may be given under Sections 38-2-5 and 38-4-1;

c. Services to and on behalf of dependent, neglected or delinquent children; and

d. Investigative and referral services to and on behalf of needy persons.

(3) Two cents of said proceeds shall be paid into the State Treasury to the credit of the Education Trust Fund, and so much thereof as may be necessary for the purpose is hereby appropriated to pay the principal of and interest on bonds not exceeding $30,000,000.00 in aggregate principal amount, issued and sold by the public corporation known as the Alabama Trade School and Junior College Authority.

(4) The residue of one and one-half cents shall be paid into the State Treasury credited to the General Fund of the state.



Section 28-3-185 - Transactions between wholesalers exempt; reports.

The tax levied by subsection (a) of Section 28-3-184 shall not be imposed upon the sale, trade or barter of malt or brewed beverages by one licensed wholesaler or distributor to another wholesaler or distributor licensed to sell and handle malt or brewed beverages in this state, which transaction is hereby made exempt from said tax; provided, however, that the board may require written reporting of any such transaction in such form as the board may prescribe.



Section 28-3-186 - Penalties for failure to pay taxes collected, execution issued for unpaid taxes, etc.

(a) Every wholesaler licensee collecting taxes on malt or brewed beverages levied by this article shall timely pay the same to the board as provided in this article.

(b) If any taxes levied by this article remain due and unpaid for a period of 10 days beyond the due date, the wholesaler licensee serving as collection agent for the board shall be required to pay as part of the taxes so levied a penalty of not less than $50.00 nor more than $500.00 to be assessed and collected by the board.

(c) Any wholesaler who fails timely to pay any tax levied by this article shall be subject to disciplinary action by the hearing commission and, upon being adjudged guilty, shall be subject to revocation or suspension of license.

(d) If any taxes or penalties imposed by this article remain due and unpaid for a period of 10 days, the board shall issue a warrant or execution directed to any sheriff of the State of Alabama, commanding him to levy upon and sell the real and personal property of the taxpayer found within his county for the payment of the amount thereof, with penalties, if any, and the cost of executing the warrant, and to return such warrant to the board and to pay it the money collected by virtue thereof. Upon receipt of such execution, the sheriff shall file with the clerk of the circuit court of his county a copy thereof and thereupon the clerk of the circuit court shall enter in his abstract of judgments the name of the taxpayer mentioned in the warrant and in proper columns the amount of tax, with penalties, and costs for which the warrant is issued and the date and hour when such copy is filed, and shall index the warrant upon the index of judgments. The sheriff shall thereupon proceed upon the warrant in all respects with like effect and in the same manner prescribed by law in respect to executions issued against the property upon judgments of a court of record and shall be entitled to the same fees for services in executing the warrant to be collected in the same manner. He shall make return of such execution to the board within 30 days of issuance thereof. The taxes and penalties imposed by this article shall be deemed a debt owing to the state by the party against whom the same shall be charged and shall be a preferred lien upon all property of the party against whom the same shall be charged.



Section 28-3-187.1 - Exemption from labeling requirement.

Any laws or parts of laws to the contrary notwithstanding, no manufacturer, importer or wholesaler licensee of vinous liquor and brandy, as defined by Section 28-3-1, shall be required to comply with the provisions of laws, rules, or regulations relating to the state labeling of certain containers of alcoholic beverages by such manufacturer, importer, or wholesaler licensees.






Article 5B - Excise Tax on Beer.

Section 28-3-190 - Levy of tax; collection; disposition of proceeds by localities; enforcement and administration; penalties; exclusive nature of tax.

(a) Levy. In addition to the excise tax levied by Article 5A of Chapter 3 of this title and the licenses provided for by Chapter 3A of this title and by Section 28-3-194, and any acts amendatory thereof, supplementary thereto or substituted therefor, and municipal and county licenses, there is hereby levied a privilege or excise tax on every person licensed under the provisions of Chapter 3A who sells, stores, or receives for the purpose of distribution, to any person, firm, corporation, club, or association within the State of Alabama any beer. The tax levied hereby shall be measured by and graduated in accordance with the volume of sales by such person of beer, and shall be an amount equal to one and six hundred twenty-five thousands cents (1.625 cents) for each four fluid ounces or fractional part thereof.

(b) Collection. The tax levied by subsection (a) of this section shall be added to the sales price of all beer sold, and shall be collected from the purchasers. It shall be unlawful for any person who is required to pay the tax in the first instance to fail or refuse to add to the sales price and collect from the purchaser the required amount of tax, it being the intent and purpose of this provision that the tax levied is in fact a tax on the consumer, with the person, firm, corporation, club or association who pays the tax in the first instance acting merely as an agent of the county or municipality for the collection and payment of the tax.

The tax levied by subsection (a) of this section shall be collected by a return in the form as prescribed or approved by the collection authority of the county or municipality, which shall be filed by the wholesaler with the wet county and wet municipality where sold postmarked not later than the 15th day of the month following the month during which the beer is sold, which return shall be accompanied by the remittance of the tax due; provided, where the taxes are timely paid, the tax due shall be discounted by two and one-half percent, which discount shall, subject to the provisions of Section 28-3-195, be retained by the wholesaler for collecting the tax.

The county and municipality each shall have the authority to inspect, examine and audit the books and records of any person, firm, corporation, club, or association who sells, stores, or receives for the purpose of distribution, any beer, to determine the accuracy of any return required to be filed with it.

The county shall have the authority to require any beer wholesaler not having a place of business within that county, who makes any sale, distribution or delivery of beer within the county to first obtain a permit from the beer tax collection authority of the county collecting the tax levied by this article.

The county and municipality shall have the authority to require any wholesale beer licensee, who sells, distributes or delivers beer within the county, to file with the tax collection authority a bond in the penal sum not to exceed twice the amount of the average monthly tax due by the licensee to such authority estimated by such tax collection authority, conditioned upon the payment of the tax on beer levied by this article to become due by the licensee.

(c) Disposition of proceeds. The proceeds of the tax levied by subsection (a) of this section shall be paid and distributed as follows:

(1) Except as hereinafter provided in subdivision (2) or (3) of this subsection (c), one and six hundred twenty-five thousandths cents (1.625 cents) per four fluid ounces or fractional part thereof shall be paid by wholesale licensees on their sales either into the treasury of the wet municipality in which the beer was sold or delivered by a wholesaler to a retailer within its corporate limits, or, where sold outside the corporate limits of any municipality, into the treasury of the wet county in which the beer was sold or delivered by the wholesaler to a retailer.

(2) Provided, however, such tax shall otherwise be paid and disposed of in the following counties, as hereinafter set forth:

a. Autauga County: The entire amount of the tax collected on sales outside of the area comprised by the corporate limits and police jurisdictions of the Cities of Prattville and Autaugaville shall be paid to the Autauga County Commission. Outside the corporate limits but within the police jurisdictions of the municipalities, two-thirds of the amount of the tax shall be paid to the county commission and one-third shall be paid to the respective municipality. Within the actual corporate limits of Autaugaville and Prattville, two-thirds of the tax shall be paid to the governing body of the respective municipality and one-third shall be paid to the county commission.

b. Baldwin County: The taxes shall be paid as follows:

1. All the taxes collected on sales within the corporate limits of any municipality shall be paid to the municipality.

2. One-half the taxes collected on sales within the police jurisdiction of any municipality shall be paid to the municipality and the remaining one-half shall be paid to the county.

3. All of the taxes on sales outside the corporate limits of any municipality and outside of any police jurisdiction shall be paid to the local board of education with the funds to be used for capital outlay, maintenance of existing buildings and instructional materials.

c. Calhoun County: The entire amount of the tax shall be collected by the Calhoun County Probate Judge and paid to the Calhoun County Commission. All such taxes, after first reimbursing the county general fund for expenses incurred in administration and enforcement of the tax, shall be distributed as follows:

1. Six-ninths of the total amount of the tax shall be turned over by it to the custodian of county school funds. The county board of education shall immediately divide the funds with the city boards of education within the county on the same basis as the total calculated costs of the Foundation Program for the local boards of education within the county.

2. One-ninth of the total amount of the tax or $150,000.00, whichever is greater, shall be paid to the Calhoun County Economic Development Council.

3. The balance of the total amount of the tax shall be distributed to certain municipalities as follows:

4. All reference in the general bill to county or municipalities shall apply to the probate judge or his designated agent in Calhoun County.

d. Chambers County: The entire amount of the tax shall be paid to the Chambers County Commission or like governing body of Chambers County, which, after the payment of all cost of collection and enforcement, shall distribute the net proceeds as follows:

1. Fifty percent be prorated among the local boards of education for educational purposes on the basis of the previous year's net enrollment of pupils;

2. Fifty percent be prorated among the Chambers County Commission General Fund and the municipalities within the county, with each municipality receiving the amount that its population bears to the entire population of the county, and the general fund of the county receiving the amount that the population of the county outside the corporate limits of the municipalities bears to the entire population of the county according to the latest federal census. In the event of the incorporation of any new municipalities, the proration shall be based on the official population of the municipality at the time of incorporation. Any annexation shall accrue to the city annexing according to the population annexed.

3. Fifteen percent of the amount prorated to the county general fund in subparagraph 2 of this paragraph shall be prorated among the fire and rescue squads located within the county.

e. Choctaw County: The entire amount of tax shall be paid to the probate judge and, after reimbursement of two and one-half percent for services distributed as follows:

1. One-ninth to the county general fund from which $7,000.00 shall be credited to:

(i) One-third to the Choctaw County Rescue Squad.

(ii) One-third to the Choctaw County Historical Society.

(iii) One-third to the Choctaw County Library System.

2. Of remainder, $20,000.00 to Choctaw County Board of Education.

3. Remainder up to $90,000.00 to the county and municipalities on the basis of population.

4. Of revenue in excess of $90,000.00, 20 percent to the county board of education and remainder to the county and municipalities on the basis of population.

f. Colbert County: One cent per twelve fluid ounces or fractional part thereof on all beer sold, within the county shall be paid to the probate judge and the proceeds shall be distributed by him or her as follows:

Two-fifths to the hospital fund of the county;

One-fifth to the county board of education for the benefit of the schools outside of the Cities of Sheffield and Tuscumbia;

One-tenth to the Tuscumbia Board of Education for the benefit of the schools of the City of Tuscumbia;

One-tenth to the Sheffield Board of Education for the benefit of the schools of Sheffield; and

One-fifth to the general fund of the county.

For such services, the probate judge shall be entitled to commissions of two and one-half percent of all taxes collected.

The remainder of the tax shall be paid to the municipalities where sold.

g. Conecuh County: The entire amount of the tax shall be paid to the Treasurer of Conecuh County, who, after first reimbursing the county general fund for all expenses incurred in the administration and enforcement of the tax, shall distribute the remainder of the proceeds of the tax as follows: one-third to be prorated between the municipalities of Evergreen, Repton and Castleberry upon the basis of their respective populations; one-third to be paid over to the general fund of the county; and one-third to be paid to the Conecuh County Board of Education to be expended for educational purposes.

h. Coosa County: The tax proceeds shall be paid by wholesalers as follows:

1. One cent per container sold within the corporate limits of the municipalities within the county shall be paid directly to the municipalities where sold.

2. The remainder of the tax shall be paid to the Coosa County Commission and shall be distributed as follows:

(i) Fifty percent shall be deposited in the public school fund of the county to be used solely for public school purposes of Coosa County.

(ii) Fifty percent shall be deposited in the general fund of the county for general purposes of the county.

i. Dale County: Any law to the contrary notwithstanding, in Dale County, the proceeds of the beer tax collected pursuant to this article shall be paid to the county commission and distributed as follows:

1. 44.17 percent to the Dale County Commission;

2. The remaining 55.83 percent of the tax shall be distributed to each municipality according to beer sales in its respective corporate limits.

j. Dallas County: The entire amount of the tax collected on sales outside of the area comprised by the corporate limits and police jurisdiction of the City of Selma shall be paid to the Dallas County Commission, except that the entire tax collected on beer sales inside the corporate limits and police jurisdiction of the Town of Orrville shall be paid as follows: 72.23 percent shall be paid to the town and 27.77 percent shall be paid to the Dallas County Commission.

The tax collected on sales inside the corporate limits of the City of Selma and its police jurisdiction shall be paid as follows: 72.23 percent to be paid to the city and its board of education, with one-third of such 72.23 percent to be paid to the city and two-thirds of such 72.23 percent to be paid to the city board of education (the Board of Education of the City of Selma); and 27.77 percent to be paid to the Dallas County Commission.

k. Elmore County: The entire amount of tax shall be paid to the Elmore County Commission or other governing body of Elmore County and the net revenue, after first reimbursing the county general fund for all expenses incurred in the administration and enforcement of the tax, shall be distributed as follows: One-half of the net revenue from the tax shall be paid to Elmore County Board of Education; one-half the tax collected on sales inside the corporate limits of any municipality within the county and one-fourth of the taxes collected on sales made within the police jurisdiction of any municipality in the county shall be paid to such municipality; and the balance shall be paid into the Elmore County General Fund.

l. Escambia County: The entire amount of tax shall be paid to the Judge of Probate of Escambia County and the net revenue, after first reimbursing the county general fund for all expenses incurred in the administration and enforcement of the tax, shall be distributed, as follows: Two and one-half percent to the judge of probate; 60 percent of the remainder to be prorated among the municipalities within the county upon the basis of their respective populations; and 40 percent of the remainder to be prorated among the local boards of education for educational purposes on the basis of the previous year's net enrollment of pupils.

m. Etowah County: The entire amount of tax shall be paid to the Etowah County Commission and the net revenue, after first reimbursing the county general fund for all expenses incurred in the administration and enforcement of the tax, shall be distributed, as follows:

1. For beer delivered for retail sale within the corporate limits of a municipality having a board of education, all such proceeds shall be distributed according to the following percentages: 20.83 1/3 percent to the Etowah County General Fund; 20.38 1/3 percent to the local boards of education of Etowah County, to be divided pro rata among them in accordance with the most recent average daily membership figures, to be used only for capital outlay purposes, renovation and repairs; 58.33 1/3 percent to the general fund of the municipality.

2. For beer delivered for retail sale outside the city or town limits, but within the police jurisdiction, of a municipality having a board of education, all such proceeds shall be distributed according to the following percentages: 12.50 percent to the Etowah County Board of Education, to be used for capital outlay purposes, renovation and repairs; 20.83 1/3 percent to the local boards of education in Etowah County to be divided pro rata among them in accordance with the most recent average daily membership figures, to be used for capital outlay purposes, renovation, and repairs; 29.16 2/3 percent to the general fund of the municipality; 37.50 percent to the Etowah County General Fund.

3. For beer delivered for retail sale within the city or town limits of a municipality not having a board of education, all such proceeds shall be distributed according to the following percentages: 20.83 1/3 percent to the Etowah County General Fund; 20.83 1/3 percent to the local boards of education in Etowah County, to be divided pro rata among them in accordance with the most recent average daily membership figures, to be used for capital outlay purposes, renovation and repairs; 33.33 1/3 percent to the general fund of the municipality; 25.00 percent to the Etowah County Board of Education to be used for capital outlay purposes, renovation and repairs;

4. For beer delivered for retail sale outside the city or town limits, but within the police jurisdiction of a municipality not having a board of education, all such proceeds shall be distributed according to the following percentages: 16.66 2/3 percent to the general fund of the municipality; 20.83 1/3 percent to the local boards of education within Etowah County to be divided pro rata among them in accordance with the most recent average daily membership figures, to be used for capital outlay purposes, renovation and repairs; 25.00 percent to the Etowah County Board of Education, to be used for capital outlay purposes, renovation and repairs, 37.50 percent to the Etowah County General Fund.

5. For beer delivered for retail sale in locations which are within the boundaries of Etowah County, Alabama, but not within the corporate limits or police jurisdiction of any municipality, all such proceeds shall be distributed according to the following percentages: 20.83 1/3 percent to the local boards of education in Etowah County divided in accordance with the most recent average daily membership figures to be used for capital outlay purposes, renovation or repairs; 25.00 percent to the Etowah County Board of Education, to be used for capital outlay purposes, renovation or repairs; 54.16 2/3 percent to the Etowah County General Fund.

6. For draft beer sold and delivered within all areas in Etowah County, all proceeds shall be distributed according to the following percentage: 83.33 1/3 percent to the local boards of education in Etowah County to be divided pro rata among them in accordance with the most recent average daily membership figure to be used for capital outlay purposes, renovation and repairs; 16.66 2/3 percent to the municipalities in Etowah County within which draft beer is sold at retail, to be divided among them pro rata according to the population.

n. Greene County: The entire amount of the tax shall be paid to the Judge of Probate of Greene County and distributed by him or her as follows: two and one-half percent to the probate judge as commission for collection and administration; two-fifths of the remainder to the general fund of the county; two-fifths of the remainder to the county board of education; and one-fifth prorated among the municipalities within the county upon the basis of their respective populations.

o. Hale County: The entire amount of tax shall be paid to the Hale County Commission or like governing body of Hale County and the net revenue, after first reimbursing the county general fund for all expenses incurred in the administration and enforcement of the tax, shall be prorated among the county and municipalities therein upon the basis of their respective populations.

p. Jefferson County: The tax as provided in subsection (a) of this section shall be paid by wholesalers to the Director of Revenue of Jefferson County. The tax received by the Director of Revenue shall be divided into Funds A, B and C. Fund A shall receive four-ninths of the tax received; Fund B shall receive two-ninths of the tax received; and Fund C shall receive three-ninths of the tax received. Funds A, B and C shall be distributed by the Director of Revenue on a monthly basis as follows:

1. Two percent of the net tax collected and placed in Fund A shall be paid to the general treasury of the county for the collection and distribution of the tax, and for the enforcement of the provisions of this article. The remaining amount in Fund A shall be distributed as follows:

(i) Two-eighths shall be paid to the county board of education for the payment of salaries of public school teachers.

(ii) Three-eighths shall be retained in the general treasury of the county.

(iii) Three-eighths shall be distributed to the incorporated municipalities within the county upon the basis of their respective populations, according to the federal census at the time the distribution is made.

2. Fund B shall be distributed to the municipalities in the county on the basis of the percentage of the beer taxed which was delivered to a retailer within the respective corporate limits of each municipality in the county.

3. Fund C shall be distributed as follows:

(i) Fifty percent, or $2,000,000.00 annually, whichever is the greater, shall be paid to the Birmingham-Jefferson County Transit Authority or its successor.

(ii) The balance shall be divided between the county and the incorporated municipalities within the county upon a population basis with the municipal share determined by the respective populations of the municipalities, and the county share by the population of the unincorporated areas thereof, according to the last federal census at the time the distribution is made.

(iii) Of the total amount of the county share, five percent shall be allocated for fire protection and paramedic services and equipment in fire districts in the unincorporated areas of the county. Such distribution shall be made to each such fire district on a pro rata basis that the number of homes and businesses served in that district bears to the total number of homes and businesses served in all such fire districts in the unincorporated areas.

q. Lee County: The entire amount of tax shall be paid to the Lee County Commission or like governing body of Lee County and shall be distributed to the custodian of the county school fund, the custodian of the Opelika City School Fund and the custodian of the Auburn City School Fund on the same basis as the total calculated costs of the Foundation Program for the local boards of education within the county. Provided however that any subsidy received shall be paid to the City of Auburn.

r. Lowndes County: The tax proceeds shall be paid by wholesalers as follows:

1. One cent shall be distributed to municipalities in the following manner:

(i) One-third to municipalities that have an existing beer tax distributed on a population basis.

(ii) Two-thirds to go to all municipalities including those that have an existing beer tax distributed on a population basis.

2. One cent to be distributed as follows:

(i) One-twelfth to the county board of education and three-twelfths to the probate judge for services rendered.

(ii) Two-thirds to the county commission for the performance of services.

3. The remainder to be equally divided between the public school fund and the juvenile service trust fund account.

s. Macon County: The entire amount of tax shall be paid to the Macon County Commission or like governing body of Macon County and the net revenue, after first reimbursing the county general fund for all expenses incurred in the administration and enforcement of the tax, shall be distributed by it as follows: Six-twelfths of the net proceeds shall be paid into the general fund of the county to be used for governmental purposes of the county as other moneys in the general fund; four-twelfths shall be apportioned and distributed to the City of Tuskegee and shall be deposited into its general fund to be used for governmental purposes of the city as other moneys in the general fund of the city are used; one-twelfth shall be apportioned and distributed to the Town of Notasulga and deposited into the general fund of the town to be used for governmental purposes of the town as are other moneys in the general fund of the town; one-twelfth shall be apportioned and distributed to the Town of Franklin and deposited into the general fund of the town to be used for governmental purposes of the town as are other moneys in the general fund of the town.

t. Madison County: The proceeds of the tax shall be paid by wholesalers to the county commission or like governing body and shall be distributed as follows:

1. One-eighteenth to the county general fund.

2. The remainder of the tax shall be distributed to the municipality where sold, including its police jurisdiction. Provided, however, that the following municipalities shall receive a dollar amount no less than the dollar amount actually received during the base year 1982:

Gurley

New Hope

Owens Crossroads

Triana

Madison

u. Marengo County: The entire amount of the tax shall be paid to the Probate Judge of Marengo County, who shall receive two and one-half percent of all taxes collected as compensation for administering this article and the remainder of the net revenue, after first reimbursing the county general fund for all expenses incurred in the administration and enforcement of the tax, shall be distributed by him or her as follows: The municipalities shall receive the taxes paid on all sales within the corporate limits and police jurisdiction of each municipality, and the county shall receive the tax on all sales made outside the corporate limits and police jurisdictions of all municipalities within the county.

v. Mobile County: The entire amount of tax shall be paid to the License Commissioner of Mobile County and the net revenue, after first reimbursing the county general fund for all expenses incurred in the administration and enforcement of the tax, shall be distributed by him or her as follows: One-half to the governing body of the municipality where the malt or brewed beverages are sold within its corporate limits; and the remainder to the Board of School Commissioners of Mobile County.

w. Perry County: The tax shall be paid to the county governing body and be distributed as follows:

1. Except as hereinafter provided in subparagraph 2 of this paragraph, the proceeds shall be distributed as follows:

(i) The taxes collected on sales within the corporate limits of the Municipality of Marion shall be paid to the municipality.

(ii) The taxes collected on sales within the corporate limits of the Municipality of Uniontown shall be paid to the municipality.

(iii) The taxes collected on sales outside the police jurisdiction of a municipality and outside the corporate limits of any municipality shall be retained by the county.

(iv) The taxes collected on sales outside of a municipality's corporate limits but within the municipality's police jurisdiction shall be distributed in the following manner:

Three-fourths of the tax proceeds shall be retained by the county.

One-fourth of the tax proceeds shall be paid to the municipality controlling the police jurisdiction.

2. Until the conditions set forth in this subparagraph 2 have been satisfied, one-ninth shall be deducted from each of the foregoing distributions and retained by Perry County and earmarked for the purpose of purchasing mechanical voting machines with lever action and curtain and creating an election expense fund in the amount of $20,000.00. The voting machines shall be purchased by May 1, 1982, and the election expense fund shall be used to pay board of registrars members' compensation and for election supplies and materials, election handling, storage and other expense. When the cost of the voting machines and election expense fund have been collected by the county, the right to deduct pursuant to this subparagraph 2 shall expire and the entire proceeds shall be distributed pursuant to and in accordance with subparagraph 1 hereof.

x. Russell County: The taxes shall be paid and distributed as follows:

1. Payment of taxes collected by wholesalers.

(i) All the taxes collected on sales within the corporate limits of the Municipality of Phenix City shall be paid to the municipality.

(ii) All the taxes collected on sales within the corporate limits of the Municipality of Hurtsboro shall be paid to the municipality.

(iii) One-half the taxes collected on sales within the police jurisdiction of Phenix City and Hurtsboro shall be paid to the respective municipality and the remaining one-half shall be paid to the county.

(iv) All of the taxes on sales outside the corporate limits of any municipality and outside of any police jurisdiction shall be paid to the county.

2. Distribution of county proceeds. All such taxes, after first reimbursing the county general fund for all expenses incurred in administration and enforcement of the tax, shall be used equally for the county school system and the county general fund. Of the moneys going to the county general fund, half of the amount shall be distributed to the volunteer fire departments in Russell County on a per department basis, who are recognized as legal fire districts.

y. St. Clair County: The entire amount of tax shall be paid to the St. Clair County Commission or like governing body of St. Clair County and the net revenue, after reimbursing the county general fund for all expenses incurred in the administration and enforcement of the tax, shall be distributed by it as follows: One-third cent per four fluid ounces or fraction thereof to the governing body of each municipality where beer is sold within its corporate limits and one-sixth cent per four fluid ounces or fraction thereof to the governing body of each municipality where beer is sold within its police jurisdiction; the remainder to be distributed as follows: 25 percent to be paid to the Road and Building Fund of the General Fund of St. Clair County, which money shall be used for the operation of the St. Clair County Road Department, in the building and maintenance of all public roads and bridges in the county; 20.83 1/3 percent of the remainder to the St. Clair County Board of Education; 8.33 1/3 percent of the remainder to the St. Clair County Library Board to be used by the board for the use of libraries and/or book mobiles throughout the county; and 45.83 1/3 percent to the General Fund of St. Clair County to be disbursed by the St. Clair County governing body as other funds of the county are disbursed.

z. Shelby County: The entire amount of tax shall be paid to the Shelby County Commission or like governing body of Shelby County to the credit of its county general fund and the net revenue, after first reimbursing the county general fund for all expenses incurred in the administration and enforcement of the tax, shall be disbursed as follows: Two-ninths of the net proceeds of such tax shall be paid to the Shelby County Board of Education; three-ninths of the net proceeds of such tax shall, on or before the 25th day of each month, be paid to the municipalities of Shelby County in the same ratio as the population of each municipality bears to the total population of all municipalities in Shelby County; two-ninths shall be paid into the Shelby County Law Enforcement Personnel Board Fund to be used for the purposes set forth in Act No. 79-524, Acts of Alabama 1979; and the remaining two-ninths of the net proceeds shall remain in the Shelby County General Fund to be disbursed by the county governing body.

aa. Sumter County: The entire proceeds of the tax shall be paid to the county treasurer. After the payment of all cost of collection and enforcement of the tax, the treasurer shall pay into the general fund of each incorporated municipality four-ninths of the revenue produced within the corporate limits of the municipality and the remainder shall be paid into the general fund of the county, from which $7,000.00 shall be credited to a legislative delegation fund to be controlled by the legislative delegation of Sumter County.

bb. Talladega County: The tax shall be paid to the probate judge and, after deduction of all expenses of collecting and administering the tax, the proceeds of the tax shall be distributed as follows: After determining net revenue received in the base year (county plus all municipalities), distribution of future revenue to each entity presently receiving beer tax distributions shall be in the same proportion as each entity's revenue to the total net revenue was during the base year.

The following entities shall be entitled to a share of beer tax revenue:

Provided, however, that from the county share, the sum of $6,500.00 shall be spent as follows:

1. The sum of $1,500.00 per annum shall be spent in the unincorporated community of Eastaboga for public projects for the benefit of the community;

2. The sum of $2,500.00 per annum shall be spent in the unincorporated community of Munford to provide rural health care in the existing rural health clinic in the community; and

3. The sum of $2,500.00 per annum shall be spent in the unincorporated community of Munford for youth activities, including the construction, improvement, lighting and maintenance of athletic playing fields.

The North and South Talladega County Associations for Retarded Citizens, Inc. shall receive from the county the same proportion of revenue received during the base year (1982).

Provided further, that the Talladega County Board of Education shall divide its share of the beer tax revenue between itself and the city boards of education now existing within the county on the same basis as the total calculated costs of the Foundation Program for the local boards of education within the county.

cc. Tallapoosa County: The tax, after converting all sales to cases equivalent to 24 12-ounce containers and after deducting the two and one-half percent discount authorized by this article, shall be paid by wholesalers as follows:

1. Two cents per equivalent 12-ounce container sold or delivered to retail licensees within the county shall be paid to the custodian of public school funds of Tallapoosa County and shall be used and expended for public school purposes. Such funds shall be apportioned among the local boards of education on the same basis as the total calculated costs of the Foundation Program for the local boards of education within the county.

2. The remainder of the tax shall be paid to the county commission or like governing body and distributed as follows:

56.4 percent to Alexander City

43.6 percent to the county for distribution, based on sales, either into the treasury of the municipalities (except Alexander City) in which the beer was sold or delivered by a wholesaler to a retailer within its corporate limits, or, where sold outside the corporate limits of any municipality into the treasury of the county.

3. Any subsidy received under the provisions of this article shall be distributed as provided for in subparagraph 2 above.

dd. Tuscaloosa County:

1. Forty-five percent of the tax shall be paid to the Probate Judge of Tuscaloosa County and shall by him or her be distributed in the same manner as provided in Act 556 of the 1953 Regular Session of the Alabama Legislature; and 55 percent shall be paid to the Probate Judge of Tuscaloosa County and shall by him or her be distributed in accordance with Act 81-739 of the 1981 Regular Session of the Alabama Legislature.

2. Any subsidy received by Tuscaloosa County pursuant to Section 28-3-196 shall be paid and distributed among the county, municipalities and the Tuscaloosa County Parks and Recreation Authority in accordance with the ratio of any net revenue loss of each such entity to the total subsidy paid to the county.

ee. Wilcox County: The entire tax revenue shall be paid to the Wilcox County Commission or like governing body of Wilcox County and disbursed as follows: Two and one-half percent of the gross tax receipts to be paid as to the Probate Judge of Wilcox County as a fee for the administration and enforcement; the remainder shall be disbursed as follows: 50 percent to be prorated between the incorporated municipalities in Wilcox County upon the basis of their respective populations; and 50 percent to be paid over to the general fund of the county. Provided, however, prior to the distribution provided for in this subsection, the sum of $400.00 per month shall be paid to the Wilcox County Civil Defense Agency.

(3) Or, such tax shall otherwise be paid and disposed of in accordance with and pursuant to any local act or general act of local application hereafter enacted with respect to any county directing a different disposition or apportionment of the proceeds of the tax.

(d)(1) For all purposes of enforcement of the provisions of this article, it is a prima facie presumption of law that any wholesaler or jobber subject to the article has accrued a liability for the taxes levied herein for the total amount of alcoholic beverages handled by it during any tax period under the article. The burden of proof is upon any such person to prove that any such alcoholic beverages disposed of in such a manner as not to become subject to the taxes imposed in this article were so disposed of in such a manner. It shall be the duty of any person subject to the privilege or license tax imposed by this article to keep full and complete records of all purchases, sales, receipts, inventories and of all other matters from which the correct amount of privilege or license tax to which such person is subject may be ascertained; and, in the event that such person shall discontinue his or her business, he or she shall not destroy or dispose of such records until he or she shall have given the probate judge of the county 30 days' notice in writing of his or her intent to destroy or dispose of such records. The failure of such person to keep such records, or his or her destruction or disposition of such records without giving such notice, shall constitute a misdemeanor.

(2) Upon demand by the probate judge or his or her authorized deputy, auditor or representative, it shall be the duty of any such person subject to the privilege or license tax imposed by this article to furnish such demanding person, without delay, all such information as may be required for determination of the correct amount of privilege or license tax to which such person is subject, and to that end it shall be the duty of such person to submit to such demanding person, for inspection and examination, during reasonable hours, at such person's place of business within the county, all books of accounts, invoices, papers, reports, memoranda containing entries showing the amount of purchases, sales, receipts, inventories, and any other information from which the correct amount of privilege or license tax to which such person is subject may be determined including exhibition of bank deposit books and bank statements; and any person failing or refusing to submit such records for such inspection and examination upon such demand, shall be guilty of a misdemeanor.

(3) If any person subject to the provisions of this article does not have in such person's control or possession, within the county, true and intelligible books of account, invoices, papers, reports or memoranda correctly showing the data and information necessary for determination of the correct amount of the privilege or license tax due, or if, having in such person's possession or under such person's control such books, invoices, papers, reports or memoranda, such person shall fail or refuse to submit and exhibit the same for inspection and examination as herein required, then, in either event, it shall be the duty of the probate judge of the county to ascertain, from such information and data as he may reasonably obtain, the correct amount of license tax due from such person and immediate payment of the amount of such privilege or license tax shall be made.

(4) All records and reports filed in the probate office under this article shall be public records and shall be open to inspection by any person during all probate office hours.

(5) The probate judge of the county shall provide rules and regulations and administrative machinery for the enforcement and collection of the privilege or license taxes authorized by this article. Each municipality within the county shall provide aid and assistance in collecting the taxes herein provided for within its territory. The probate judge may employ a person or persons to act as inspectors and otherwise to assist in the enforcement of the provisions of this article. The salary and expenses of such inspectors shall be paid out of the county general fund in such manner as is provided by law. Such inspectors shall have the same powers relative to enforcement of the taxes hereby levied that law enforcement officers employed by the Alabama Alcoholic Beverage Control Board have relative to enforcing the state tax on spirituous liquors and on malt and brewed beverages. Any municipality in the county may also employ a special alcoholic beverage law enforcement officer for such municipality whose chief duty shall be enforcement of this article.

(6) In addition to all other records and reports required under this article, each wholesale distributor shall, by the twentieth day of each month, file a report with the probate judge showing his or her inventory of beer on the first day of the preceding month, by brand and type of container, his or her inventory of beer on the last day of the preceding month, an accounting for all beer broken or damaged during the preceding month, proof of state authorization for transfers to other wholesale distributors, and a record of all beer in transit to such distributor from breweries.

(7) In addition to all other records and reports required under this article, each private club shall file with the probate judge on or before the twentieth day of each month detailed inventory of all alcoholic beverages on hand on the first day and the last day of the preceding month, and a record of all purchases of alcoholic beverages made by it during the preceding month.

(8) In addition to all other reports and records required under this article, each retail beer seller shall file with the probate judge on or before the twentieth day of each month a detailed inventory of all beer on hand on the first day and the last day of the preceding month.

(9) The license of any wholesale distributor, private club, or retail seller failing or refusing to file the reports shall be suspended forthwith by the probate judge pending receipt of such report.

(e) The tax herein levied is exclusive and shall be in lieu of all other or additional local taxes and licenses, county or municipal, imposed on or measured by the sale or volume of sale of beer; provided that nothing herein contained shall be construed to exempt the retail sales of beer from the levy of a tax on general retail sales by the county or municipality in the nature of, or in lieu of, a general sales tax.



Section 28-3-191 - Transactions between wholesalers and/or distributors exempt from article.

The tax levied by subsection (a) of Section 28-3-190 shall not be imposed upon the sale, trade or barter of malt or brewed beverages by one licensed wholesaler or distributor to another wholesaler or distributor licensed to sell and handle malt or brewed beverages in this state, which transaction is hereby made exempt from said tax; provided, however, that the board shall and the county or municipality may require written reporting of any such transaction in such form as the board may prescribe, or if no form is prescribed by the board, in such form as may be prescribed by the county or municipality.



Section 28-3-192 - Unlawful acts and offenses; penalties.

(a) It shall be unlawful:

(1) For any licensee to sell, give away or otherwise dispose of beer taxable under this article within this state on which the taxes required by this article have not been paid within 10 days after the date upon which they were due.

(2) For any wholesale beer licensee to fail to keep for a period of at least three years, complete and truthful records covering the operation of his license and particularly showing all purchases and sales of beer and the name and address of the vendor or vendee, or to refuse the governing authority of any county or municipality in which beer sales are made or any authorized employee or agent of the county or municipality, access to such records or the opportunity to make inspection, examination, audit or copies of the same when the request is made at any time during which the licensed premises are open for the transaction of business.

(3) For any wholesale beer licensee to refuse the governing authority of any county or municipality in which he sells beer, or any authorized employee or agent thereof or any duly commissioned law enforcement officer thereof the right to completely inspect the entire licensed premises at any time during which such premises are open for the transaction of business.

(4) For any person to knowingly or willfully make, exhibit or file a falsified return or any information upon which said return is based for the purpose of defrauding any county or municipality by evading the payment of the tax levied by this article.

(b) Any violation of subsection (a) of this section shall be a misdemeanor punishable by a fine of not less than $100.00 nor more than $1,000.00, to which, at the discretion of the court or judge trying the case, may be added imprisonment in the county jail or at hard labor for the county for not more than three months for the first conviction; and, on the second conviction of a violation of said subsection, the offense may, in addition to a fine within the limits above named, be punishable by imprisonment or at hard labor for the county for not less than three months nor more than six months to be imposed by the court or judge trying the case; and, on the third and every subsequent conviction of a violation of said subsection, the offense may, in addition to a fine within the limits above named, be punishable by imprisonment or at hard labor for the county for not less than six months nor more than 12 months.



Section 28-3-193 - Penalties on failure of wholesaler licensee to timely pay tax due; execution and levy; lien.

(a) Every wholesaler licensee collecting tax on beer levied by this article shall timely pay the same as provided in this article. Every such wholesaler licensee failing for a period of 10 days beyond the due date to pay the said tax due pursuant to this article shall be required to pay as part of the taxes imposed under this article a penalty of not less than $50.00, nor more than $250.00, to be assessed and collected by the authority to whom the taxes are to be paid. In addition to such penalty, any wholesaler licensee failing for a period of 10 days beyond the due date to pay all or any part of the tax due pursuant to this article shall not be entitled to deduct and retain the two and one-half percent discount prescribed in Section 28-3-190(b) hereof upon any portion of the tax which is not timely paid.

(b) If any taxes or penalties imposed by this article remain due and unpaid for a period of 10 days, the presiding officer of the affected governing body may issue a warrant or execution directed to any sheriff of the State of Alabama, commanding him to levy upon and sell the real and personal property of the taxpayer found within his county for the payment of the amount thereof, with penalties, if any, and the cost of executing the warrant, and to return such warrant to the governing body of the county or municipality and pay to it the money collected by virtue thereof. Upon receipt of such execution, the sheriff shall file with the clerk of the circuit court of his county a copy thereof and thereupon the clerk of the circuit court shall enter in his abstract of judgments the name of the taxpayer mentioned in the warrant and in proper columns the amount of tax, with penalties, and costs for which the warrant is issued and the date and hour when such copy is filed, and shall index the warrant upon the index of judgments. The sheriff shall thereupon proceed upon the warrant in all respects with like effect and in the same manner prescribed by law in respect to executions issued against the property upon judgments of a court of record and shall be entitled to the same fees for services in executing the warrant to be collected in the same manner. He shall make return of such execution to said governing body within 30 days of issuance thereof. The taxes and penalties imposed by this article shall be deemed a debt owing to the county or municipality by the party against whom the same shall be charged and shall be a preferred lien on all property of the party against whom the same shall be charged.



Section 28-3-194 - County and municipal license fees.

Each county and municipality is authorized to fix a reasonable privilege or license fee on retail, importer and wholesale licensees, for the purpose of covering the cost of administration, but not to generate revenue. Provided, however, that a county or municipality shall levy no license or privilege tax or other charge for the privilege of doing business as a beer wholesaler, importer or retailer which shall exceed one-half the amount of the state license fee.



Section 28-3-195 - Legislative intent.

(a) It is hereby declared the intention and purpose of this article to prescribe and levy an exclusive statewide local tax on the sale of beer for the protection of the public welfare, health, peace and morals of the people of this state and for the protection of revenues of the counties and municipalities in this state from avoidance and evasion.

(b) It is further declared to be the intention and purpose of this article to establish a system to phase out the projected loss of net revenue which would be experienced by those eligible counties, in which were imposed, as of October 1, 1981, a combined local tax rate on beer which exceeds the rate of the uniform tax levied on beer by this article.



Section 28-3-196 - Revenue loss phase-out system.

(a) When used in this section and in Section 28-3-195(b) and Section 28-3-197, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) BEER TAX ESCROW FUND, or FUND. A fund established with the Alcoholic Beverage Control Board as escrow agent funded by payments made by wholesale beer licensees collecting the tax imposed by this article, such payments being made from the discount provided by Section 28-3-190(b). From the fund, the board shall pay to each eligible county the amount or amounts provided by this section for the purpose of phasing out the net revenue loss which would be experienced by eligible counties.

(2) ELIGIBLE COUNTY. Any wet county in which was imposed, as of November 1, 1981, a combined local tax rate on beer in that county which exceeded the uniform tax levied on beer by this article and which would, as a result thereof, experience a decrease in its net local tax revenue collected on beer. In order for any county to become eligible, it must timely file a claim for its loss of net revenue, which claim must be certified by the board as provided in subsection (e) of this section.

(3) BASE YEAR. The year commencing October 1, 1981, and ending September 30, 1982.

(4) BASE YEAR CASES. The number of cases of beer sold within a county during the base year upon which local beer taxes were paid in that county, which number shall be determined by the board.

(5) BASE YEAR NET REVENUE. The actual net revenue realized within a county from combined local beer taxes collected on the sale of the base year cases. Net revenue shall be revenue received from combined local beer taxes, less administrative expenses including but not limited to cost of stamps, discounts or rebates to wholesalers, salary and expenses of beer tax inspectors, and such other costs of collection and administration rendered unnecessary by the provisions of this article.

(6) PROJECTED REVENUE. The amount of revenue derived from the base year cases multiplied by the rate of tax per case levied by this article, after deducting the discount of two and one-half percent prescribed in Section 28-3-190(b). (Base year cases × rate of tax per case - two and one-half percent discount = projected revenue). The foregoing formula is a one-time calculation.

(7) NET REVENUE LOSS, or LOSS OF NET REVENUE. The excess of base year net revenue over projected revenue. (Base year net revenue - projected revenue = net revenue loss).

(8) SUBSIDY. The sum of money paid from the beer tax escrow fund by the board to each eligible county in installments as hereinafter provided totaling 400 percent of its net revenue loss.

(b) There is hereby established a beer tax escrow fund into which shall be paid the total amount of 400 percent of the annual net revenue loss as herein defined and calculated, which loss would be experienced by those eligible counties. This beer tax escrow fund shall be funded by payments from funds provided by the discount permitted by Section 28-3-190(b) made by wholesale beer licensees who collect the uniform tax levied by this article.

(c) All wholesale beer licensees collecting the tax imposed by this article shall pay into the beer tax escrow fund. Such payments are to total a sum equal to 400 percent of the net revenue loss of eligible counties, as determined by the board, and are to be made from the two and one-half percent discount prescribed for wholesale licensees in Section 28-3-190(b), as follows: Wholesale beer licensees collecting the tax imposed by this article shall pay monthly to the board for deposit in and credit to the beer tax escrow fund the sum of two and one-half cents per case for each case of beer received during the preceding month upon which beer tax is paid in this state. Such monthly payments shall commence on November 30, 1982, and shall be paid not later than the last day of each succeeding month and shall continue monthly until the total of the payments made into the fund shall be equal to or exceed the total subsidies to be paid to all eligible counties. The board shall cease collecting payments and shall so notify promptly each participating beer wholesaler when the total of the payments made to the board shall be equal to or exceed the total subsidies to be paid. Upon the payment of subsidies to all eligible counties, any moneys remaining in the fund shall be paid into the supplement beer tax escrow fund, if any, as authorized by Section 28-3-197, or if there is no supplement beer tax escrow fund, then paid into the general fund of this state.

(d) Each eligible county shall be paid 400 percent of its net revenue loss (the difference between base year net revenue and projected revenue) by the board from the fund, as follows:

For the fiscal year commencing October 1, 1982, and ending September 30, 1983, the payment to each eligible county shall be 100 percent of its net revenue loss, or difference between base year net revenue and projected revenue; and for each of the three succeeding fiscal years thereafter, 100 percent of its net revenue loss.

The board shall pay the subsidy to each eligible county on the 15th day of the months of March, June and September of each year an amount equal to one-third of the total annual subsidy payment to be made during that fiscal year; provided, should the fund not contain sufficient money to make any given payment, any deficiency shall be made up in the next succeeding payment or payments.

(e) Any county desiring to assert a claim of eligibility for the subsidy under this section must file its claim with the board within 60 days after September 30, 1982. Upon the filing of such claim, the board shall, within 60 days after the filing of a claim, investigate and determine the eligibility of the claim of said county for subsidy and, if eligible, the amount of its subsidy. The decision of the board on eligibility and the subsidy amount shall be final and binding. No dry county shall be eligible to receive a subsidy on or after the effective date of its becoming a dry county.



Section 28-3-197 - Supplemental revenue loss phase-out system.

(a) When used in this section, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) SUPPLEMENT BEER TAX ESCROW FUND. A fund established with the Alcoholic Beverage Control Board as escrow agent funded by payments made by wholesale beer licensees collecting the tax imposed by this article, such payments being made from the discount provided by Section 28-3-190(b). From the fund, the board shall pay to each supplement eligible county the amount or amounts provided by this section for the purpose of phasing out the supplement net revenue loss, if any, which would be experienced by supplement eligible counties.

(2) SUPPLEMENT ELIGIBLE COUNTY. Any eligible county which would, as a result of the uniform tax levied on beer by this article, continue to experience a decrease in its net local tax revenue collected on beer beyond the end of the subsidy provided in Section 28-3-196. In order for any county to become eligible for the supplement, it must have been an eligible county under Section 28-3-196 and must timely file a claim for its supplement net revenue loss, which claim must be certified by the board as provided in subsection (e) of this section. Provided, however, that no county will be a supplement eligible county if any adjoining dry county or municipality shall have become wet between September 30, 1982 and October 1, 1985.

(3) SUPPLEMENT BASE YEAR. The year commencing October 1, 1985, and ending September 30, 1986.

(4) SUPPLEMENT BASE YEAR CASES. The number of cases of beer sold within an eligible county during the supplement base year upon which the uniform tax levied on beer by this article was paid in that county, which number shall be determined by the board.

(5) SUPPLEMENT BASE YEAR NET REVENUE. The actual revenue realized within a county from uniform local beer taxes collected on the sale of the supplement base year cases pursuant to this article. The amount of revenue derived from supplement base year cases multiplied by the rate of tax per case levied by this article, after deducting the discount of two and one-half percent prescribed in Section 28-3-190(b). (Supplement base year cases × rate of tax per case - two and one-half percent discount = supplement base year net revenue).

(6) SUPPLEMENT NET REVENUE LOSS. The excess of base year net revenue over supplement base year net revenue. (Base year net revenue - supplement base year net revenue = supplement net revenue loss).

(7) SUPPLEMENT, or SUPPLEMENTAL SUBSIDY. The sum of money paid from the supplement beer tax escrow fund by the board to each supplement eligible county in installments as hereinafter provided totaling 200 percent of its supplement net revenue loss.

(b) There is hereby established a supplement beer tax escrow fund into which shall be paid the total amount of 200 percent of the annual supplement net revenue loss as herein defined and calculated, which loss would be experienced by those supplement eligible counties. This supplement beer tax escrow fund shall be funded by payments from funds provided by the discount permitted by Section 28-3-190(b) made by wholesale beer licensees who collect the uniform tax levied by this article.

(c) All wholesale beer licensees collecting the tax imposed by this article shall pay into the supplement beer tax escrow fund. Such payments are to total a sum equal to 200 percent of the supplement net revenue loss of supplement eligible counties, as determined by the board, and are to be made from the two and one-half percent discount prescribed for wholesale licensees in Section 28-3-190(b), as follows: Wholesale beer licensees collecting the tax imposed by this article shall pay monthly to the board for deposit in and credit to the supplement beer tax escrow fund the sum of two and one-half cents per case for each case of beer received during the preceding month upon which beer tax is paid in this state. Such monthly payments shall commence on October 31, 1986, and shall be paid not later than the last day of each succeeding month and shall continue monthly until the total of the payments made into the fund shall be equal to or exceed the total supplements to be paid to all supplement eligible counties. The board shall cease collecting payments and shall so notify promptly each participating beer wholesaler when the total of the payments made to the board shall be equal to or exceed the total supplements to be paid. Upon the payment of supplements to all supplement eligible counties, any moneys remaining in the fund shall be paid into the General Fund of this state.

(d) Each supplement eligible county shall be paid 200 percent of its supplement net revenue loss (the excess of base year net revenue as defined in Section 28-3-196 over supplement base year revenue) by the board from the fund from the supplement beer escrow fund, as follows:

For the fiscal year commencing October 1, 1986, and ending September 30, 1987, the payment to each supplement eligible county shall be 100 percent of its supplement net revenue loss, or excess of base year net revenue over supplement base year revenue, and for the fiscal year October 1, 1987 through September 30, 1988, 100 percent of its supplement net revenue loss.

The board shall pay the supplement to each supplement eligible county on the 15th day of the months of March, June and September of the years, 1987 and 1988, an amount equal to one-third of the total annual supplement payment to be made during that fiscal year; provided, should the supplement beer tax escrow fund not contain sufficient money to make any given payment, any deficiency shall be made up in the next succeeding payment or payments.

(e) Any eligible county desiring to assert a claim of eligibility for the supplement under this section must file its claim with the board within 60 days after September 30, 1986. Upon the filing of such claim, the board shall, within 60 days after the filing of a claim, investigate and determine the eligibility of the claim of said eligible county for supplement and, if eligible for the supplement, the amount of its supplement. The decision of the board on supplement eligibility and the supplement amount shall be final and binding. No dry county shall be eligible to receive a supplement on or after the effective date of its becoming a dry county.



Section 28-3-198 - Meaning of words and phrases.

The words and phrases used in this article shall have the meanings ascribed to them in Section 28-3-1, and any acts amendatory thereof, supplementary thereto or substituted therefor.



Section 28-3-199 - Repeal of certain local taxes and licenses.

This article supersedes and repeals all local taxes and licenses, county or municipal, authorized, levied or imposed on or measured by the sale or volume of sale of beer, except the authorization, levy or imposition of a tax on general retail sales by the county or municipality in the nature of, or in lieu of, a general sales tax; provided, however, nothing herein shall be construed to relieve any person from any tax liability, penalty or forfeiture incurred thereunder, nor construed to repeal any provision of law respecting the enforcement of any such tax liability, penalty or forfeiture.






Article 6 - Taxes on Sale of Spirituous or Vinous Liquors.

Section 28-3-200 - Additional 10 percent tax - Alcoholic Beverage Control Board Store Fund.

In addition to all other taxes of every kind now imposed by law and in addition to any marked-up price authorized or required by law, there is hereby levied and shall be collected a tax at the rate of 10 percent upon the selling price of all spirituous or vinous liquors sold by the Alabama Alcoholic Beverage Control Board.

The tax imposed by this section shall be computed at the time the sale is made to the purchaser and shall be collected by the board from said purchaser at the time the purchase price is paid; provided, however, that if said tax shall not be $.05 or a multiple of $.05 it shall be adjusted up or down to the nearest multiple of $.05.

Said tax, when collected, shall be paid to the State Treasurer by the Alabama Alcoholic Beverage Control Board and shall be by said treasurer credited to the Alabama Alcoholic Beverage Control Board Store Fund to be distributed as provided by law.



Section 28-3-201 - Additional 10 percent tax - Alcoholic Beverage Control Board Store Fund and general welfare purposes.

In addition to all other taxes of every kind now imposed by law and in addition to any marked-up price authorized or required by law, there is hereby levied and shall be collected a tax at the rate of 10 percent upon the selling price of all spirituous or vinous liquors sold by the Alabama Alcoholic Beverage Control Board. The tax hereby imposed shall be collected by the board from the purchaser at the time the purchase price is paid. In computing the proceeds of this tax, the board shall divide the total sales of spirituous and vinous liquors made by it by a factor of 110 and multiply the quotient by 100 and by 10. An amount equal to the quotient multiplied by 100 shall be deposited in the State Treasury to the credit of the Alcoholic Beverage Control Board Store Fund and an amount equal to the quotient multiplied by 10 shall be deposited in the State Treasury to the credit of the Public Welfare Trust Fund and shall be used for general welfare purposes and is hereby appropriated therefor.



Section 28-3-202 - Additional 10 percent tax - Special Mental Health Fund and general welfare purposes.

(a) Repealed by Acts 1986, No. 86-212, p. 264, §3.

(b) Levy; collection; disposition of proceeds. In addition to all other taxes of every kind now imposed by law and in addition to any marked-up price authorized or required by law, there is hereby levied and shall be collected a tax at the rate of 10 percent upon the selling price of all spirituous or vinous liquors sold by the board. The tax imposed by this subsection shall be collected by the board from the purchaser at the time the purchase price is paid. One half of the proceeds derived from the tax shall be deposited in the State Treasury to the credit of the Public Welfare Trust Fund and shall be used for general welfare purposes and is hereby appropriated therefor. The remainder of such proceeds from the tax levied by this subsection shall be deposited in the State Treasury to the credit of a special fund which shall be designated the Alabama Special Mental Health Fund and shall be used only for mental health purposes, including the prevention of mental illness, the care and treatment of the mentally ill and the mentally deficient and the acquisition, equipment, operation and maintenance of facilities for mental health purposes.

The markup as currently established by the board on spirituous or vinous liquors shall not be reduced by the board for the purpose of absorbing the tax levied by this subsection, it being the intention of this provision that the said tax shall be passed on to the purchaser.



Section 28-3-203 - Additional five percent tax.

(a) Repealed by Acts 1986, No. 86-212, p. 264, §3.

(b) Levy and collection. In addition to all other taxes of every kind now imposed by law and in addition to any marked-up price authorized or required by law, there is hereby levied and shall be collected a tax at the rate of 13 percent upon the selling price of all spirituous or vinous liquors sold by the board. The tax imposed by this subsection shall be collected by the board from the purchaser at the time the purchase price is paid.

The markup as currently established by the board on spirituous or vinous liquors shall not be reduced by the board for the purpose of absorbing the tax levied by this subsection, it being the intention of this provision that the said tax shall be passed on to the purchaser.

(c) Disposition of proceeds.

(1) 38.5 percent of the revenues collected under the provisions of subsection (b) of this section shall be paid into the State Treasury to the credit of the General Fund.

(2) 61.5 percent of the revenues collected under the provisions of subsection (b) of this section are hereby irrevocably pledged and hereby appropriated for the purposes of providing for payment of the principal of, premium, if any, and interest on, all bonds issued by the Alabama Mental Health Finance Authority, as authorized by Title 41, Chapter 10, Article 11, in the amount that may be necessary for such purposes to the extent and only to the extent that the revenues appropriated for such purposes under Section 40-25-23 are not sufficient to pay at their respective maturities the principal of, premium, if any, and interest on, such bonds.

(d) Any portion of the aforesaid 61.5 percent of the revenues pledged and appropriated in subdivision (c)(2), above, not needed in any fiscal year shall be deposited in the State Treasury to the credit of the State General Fund.



Section 28-3-204 - Additional three percent tax.

(a) Repealed by Acts 1986, No. 86-212, p. 264, §3.

(b) Levy and collection. In addition to all other taxes of every kind now imposed by law and in addition to any marked-up price authorized or required by law, there is hereby levied and shall be collected a tax at the rate of three percent upon the selling price of all spirituous or vinous liquors sold by the board.

The board shall have the authority to examine the books and records of any wine wholesaler to determine the accuracy of any return required to be filed with the board.

The markup as currently established by the board on spirituous or vinous liquors shall not be reduced by the board for the purpose of absorbing the tax levied in this subsection, it being the intention of this provision that the said tax shall be passed on to the purchaser.

(c) Distribution of proceeds. One half of the proceeds derived from the tax shall be deposited in the State Treasury to the credit of the Public Welfare Trust Fund and shall be used for general welfare purposes and is hereby appropriated therefor. The remainder of such proceeds from the tax levied by this section shall be deposited in the State Treasury to the credit of a special fund which shall be designated the Special Mental Health Fund and shall be used only for mental health purposes, including the prevention of mental illness, the care and treatment of the mentally ill and the mentally deficient and the acquisition, equipment, operation and maintenance of facilities for mental health purposes.



Section 28-3-205 - Additional 10 percent tax.

(a) Repealed by Acts 1986, No. 86-212, p. 264, §3.

(b) Levy and collection of tax. In addition to all other taxes of every kind now imposed by law, and in addition to any marked-up price authorized or required by law, there is hereby levied and shall be collected a tax at the rate of 10 percent upon the selling price of all spirituous or vinous liquors sold by the board. The tax hereby imposed shall be collected by the board from the purchaser at the time the purchase price is paid.

(c) Tax to be passed on to purchaser. The mark-up as currently established by the board on spirituous or vinous liquors shall not be reduced by the board for the purpose of absorbing the tax herein levied; it being the intention hereof that the said tax shall be passed on to the purchaser.

(d) Disposition of proceeds. All revenues collected under the provisions of this section shall be paid into the State Treasury to the credit of the General Fund.



Section 28-3-206 - Limitation on additional tax on collector's bottles of liquor or gift packs of wine.

It is hereby prohibited to levy an increased amount of alcoholic beverage tax on the increased amount that a "collector's" bottle of liquor as defined by the Alcoholic Beverage Control Board or "gift pack" of wine sells for over the amount a regular bottle of the same size and kind of liquor or wine sells for.



Section 28-3-207 - Exemption of sales to certificated or licensed air carrier with hub operation in state from this article.

There is hereby exempted from the provisions of this article and from the computation of the amount of tax levied, assessed or payable under such article, the sale of all spirituous or vinous liquors sold by the Alabama Alcoholic Beverage Control Board to a certificated or licensed air carrier with a hub operation within this state, for use in conducting intrastate, interstate or foreign commerce for transporting people or property by air. For the purpose of this section the words "hub operation within this state" shall be construed to have all of the following criteria:

(1) There originates from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year; and

(2) Passengers and/or property are regularly exchanged at the location between flights of the same or a different certificated or licensed air carrier.






Article 7 - Tax and Identification Stamps, Crowns or Lids.

Section 28-3-227 - Removal, restoration, etc., for use or reuse, unauthorized sale, etc., of revenue, etc., stamps, crowns or lids.

Whoever removes or otherwise prepares any Alabama revenue stamps, crowns or lids or stamps, crowns or lids used to identify alcoholic beverages sold or distributed by state liquor stores with intent to use or cause the same to be used after they have already been used or buys, sells, offers for sale or gives away any such washed or removed and restored stamps, crowns or lids to any person for using or who used the same or has in his possession any washed or restored or removed or altered stamp, crown or lid for the purpose of indicating the payment of any tax provided for in this chapter or reuses any stamp, crown or lid which has heretofore been used for the purpose of paying any tax provided in this chapter or identifying any articles enumerated and defined in this chapter or whoever, except the board or persons, firms, corporations or associations of persons designated and bonded by the board, sells any Alabama revenue stamps, crowns or lids not affixed to taxable alcoholic beverages as provided in this chapter, shall be guilty of a felony and, upon conviction, shall be punished by imprisonment in the penitentiary for not less than a year and a day, nor more than five years, and in addition may be fined not less than $1,000.00, nor more than $5,000.00.



Section 28-3-228 - Manufacture, purchase, sale, possession, etc., of reproduction or counterfeit stamps, crowns or lids.

Whoever manufactures, buys, sells, offers for sale or has in his or its possession any reproduction or counterfeit of the Alabama revenue stamps, crowns or lids provided for in this chapter or stamps, crowns or lids used to identify articles sold or distributed by state liquor stores shall be guilty of a felony and, upon conviction, shall be punished by imprisonment in the penitentiary for not less than a year and a day nor more than 10 years and, in addition, may be fined not less than $2,000.00 nor more than $10,000.00.



Section 28-3-229 - Unauthorized possession of unattached revenue stamps, crowns or lids.

Any person other than a wholesaler, distributor or dealer or other person authorized by the Alabama Alcoholic Beverage Control Board who shall have in his possession any unattached Alabama revenue stamps, crowns or lids used for the purpose of identifying alcoholic beverages sold or distributed pursuant to this chapter shall be guilty of a felony and, upon conviction, may be fined not more than $5,000.00 and shall be imprisoned in the penitentiary for not less than one nor more than five years.






Article 8 - Confiscation and Sale of Contraband Goods, Merchandise, etc.

Section 28-3-240 - Goods, etc., subject to confiscation and sale generally; procedure for confiscation and sale of goods, etc., generally.

All alcoholic beverages enumerated and defined in this chapter or other products taxable under this chapter found at any point within the State of Alabama when said alcoholic beverages or products shall have been within the State of Alabama for a period of two hours or longer in possession of any retailer or for a period of 36 hours or longer in possession of any wholesaler or distributor not having affixed to the package, as defined in this chapter, the stamps, crowns or lids as provided by law are hereby declared to be contraband goods, and the same may be seized by the board or its agents or by any peace officer of the State of Alabama without a warrant, and the said goods shall be delivered to the board for sale at public auction to the highest bidder after due advertisement, but the board, before delivering any of said goods so seized, shall require the purchaser to affix the proper amount of stamps, crowns or lids to the individual package as defined in this chapter. The proceeds of sale of any goods sold under this article shall be turned over to the State Treasurer by the board as other funds collected by said board. The cost of confiscation and sale shall be paid out of the proceeds derived from such sales before making remittance to the State Treasurer.

Any of the goods, wares or merchandise enumerated in this chapter and all such goods, wares or merchandise when offered for sale, either at wholesale or retail, without the stamps, crowns or lids having been first affixed shall be subject to confiscation as hereinbefore provided.

Any vehicle not a common carrier which may be used for the transportation for the purpose of sale of unstamped articles as enumerated in this chapter shall likewise be subject to confiscation and sale in the manner as above provided for goods, wares or merchandise without stamps, crowns or lids. Should any alcoholic beverages without stamps, crowns or lids as enumerated and defined in this chapter be found in any vehicle which is engaged in the sale, distribution or delivery of taxable alcoholic beverages, the same shall be prima facie evidence that it was there for sale.



Section 28-3-241 - Additional beverages subject to confiscation and sale; punishment of persons having contraband beverages in their possession.

Any alcoholic beverages as enumerated and defined in this chapter to be sold or distributed by and through state liquor stores found within this state in the possession of or on the premises of any person, firm, corporation or association of persons not having affixed thereto such mark of identification showing that said alcoholic beverages were sold or distributed by a state liquor store shall be subject to confiscation and sale in the same manner as set forth in this chapter for malt or brewed beverages as defined in this chapter and vinous beverages not exceeding 24 percent by volume which do not have affixed thereto the required revenue stamps as provided for in this chapter.

Persons who are found guilty of having in their possession any such contraband liquors shall be subject to the same fines and imprisonment as set forth in this chapter for persons having in their possession any malt or vinous beverages without the proper stamps affixed thereto as required by this chapter.



Section 28-3-242 - Procedure for confiscation and sale of goods, etc.; nature of proceedings against goods, etc.; court proceedings for collection of tax due and assessed.

(a) In all cases of seizure of any goods, wares, merchandise or other property made as being subject to forfeiture under provisions of this chapter which, in the opinion of the officer or person making the seizure, are of the appraised value of $50.00 or more, the said officer or person shall proceed as follows. He shall cause a list containing a particular description of the goods, wares, merchandise or other property seized to be prepared in duplicate and appraisement thereof, to be made by three sworn appraisers to be selected by him, who shall be respectable and disinterested citizens of the State of Alabama, residing within the county wherein the seizure was made. Said list and appraisement shall be properly attested by said officer or persons, and said appraisers, for which service each of said appraisers shall be allowed the sum of $1.00 per day, not exceeding two days, to be paid by the board out of any revenue received by it from the sale of the confiscated goods or the compromise which may be effected. If the said goods are believed by the officer making the seizure to be of value of less than $50.00, no appraisement shall be made.

The said officer or person shall proceed to post a notice in writing for three weeks at three places in the county where the seizure was made, describing the articles and stating the time and place and cause of their seizure and requiring any person claiming them to appear and make such claim in writing within 30 days from the date of the first posting of such notice.

Any person claiming the said goods, wares or merchandise, or other property so seized as contraband within the time specified in the notice may file with the board a claim in writing, stating his interest in the articles seized, and may execute a bond to the board in a penal sum equal to double the value of said goods so seized, but in no case less than the sum of $200.00, with sureties to be approved by the clerk of the circuit court in the county in which the goods are seized, conditioned that in the case of condemnation of the articles so seized, the obligors shall pay to the board the full value of the goods so seized and all costs and expense of the proceedings to obtain such condemnation, including a reasonable attorney's fee. Upon the delivery of such bond to the board, it shall transmit the same with the duplicate list or description of the goods seized to the district attorney of the circuit in which such seizure was made, and the said district attorney shall file a complaint in the circuit court of the county where the seizure was made to secure the forfeiture of said goods, wares, merchandise or other property. Upon the filing of the bonds aforesaid, the said goods shall be delivered to the claimant pending the outcome of said case. Said goods must have the proper stamps, crowns or lids affixed to each such article of alcoholic beverage enumerated and defined in this chapter before turning same over to claimant, the stamps, crowns or lids so affixed to be paid for by claimant when goods properly stamped are delivered by the board.

If no claim is interposed and no bond given within the time above specified, such goods, wares, merchandise or other property shall be forfeited without further proceedings and the same shall be sold as provided in this article, and the proceeds of sale when received by the board shall be turned in to the Treasury as other revenues collected by said board.

(b) In seizure in quantities of less value than $50.00, the same may be advertised with other quantities at Montgomery, Alabama by the board and disposed of as provided in subsection (a) of this section.

(c) The proceedings against goods, wares, merchandise or other property, pursuant to the provisions of this chapter, shall be considered as proceedings in rem unless otherwise provided.

(d) Should the board have to resort to the courts for collection of the tax due and assessed, no advertisement shall be made, and the confiscated alcoholic beverages may be held as evidence pending the result of court action.



Section 28-3-243 - Return of confiscated goods.

The board may in its discretion return any goods confiscated under this chapter or any part thereof when it is shown that there was no intention to violate the provisions of this chapter; provided, that when any goods, merchandise or other property are confiscated under the provisions of this chapter, the board may, in its discretion, return such goods to the parties from whom they are confiscated if and when such parties shall pay to the board or its duly authorized representative an amount equal to the tax due under this chapter on the goods confiscated and, in such cases, no advertisement shall be made or notices posted in connection with said confiscation.



Section 28-3-244 - Condemnation and delivery to board of liquors seized upon which federal tax has been paid and containers of which are unbroken or unopened.

Any liquors and beverages that are prohibited to be sold or otherwise disposed of in this state, including malt or brewed beverages, together with the vessels or other receptacles in which they are contained, that have been heretofore or may hereafter be seized by any officer of the state, county or municipal government, regardless of whether seized under the authority of a search warrant or not, upon which it appears that the federal tax has been paid, the federal stamp being located on the container being prima facie evidence thereof, and the containers of which appear to be unbroken or which appear to have never been opened after the placing thereon of the federal stamp or seal shall, upon a court order of forfeiture, be delivered immediately to the Alcoholic Beverage Control Board at Montgomery, Alabama, or to a properly designated representative of the Alabama Alcoholic Beverage Control Board, whereupon said board or its representative shall determine the reasonable value thereof, and the amounts so determined by said board or its representative to be the reasonable value thereof shall be paid by the board to the clerk of the court in which such order of forfeiture was made. Any funds paid into court, as provided in this section, shall be applied first to the payment of the court costs in such case, and the balance, if any, shall be paid into the general fund of the municipality or county in which said case arose.

Condemnation proceedings against such liquors and beverages may be instituted in the circuit court of the county in which such liquors or beverages were seized by the State of Alabama, on the relation of the district attorney, and notice shall be given of the institution of such proceedings and of the day and place set for the hearing thereof to "all persons claiming any right, title or interest in such liquors and beverages" either by publication once a week for three successive weeks in some newspaper published in the county or by posting one notice at the courthouse door in said county for three weeks, at the discretion of the court; provided, that in the case of malt or brewed beverages, the provisions of this section shall apply only where a minimum of 100 cases of such beverages are seized and where the proceedings provided for in this section may be completed within 90 days after the brewing date of such beverages.






Article 10 - Additional State Sales Tax on Alcoholic Beverages.

Section 28-3-280 - Additional state sales tax levied.

In addition to all other taxes levied and collected on the sale of any alcoholic beverage, there is hereby levied an additional state sales tax in the amount of two percent of the retail price, excluding taxes, on the sales of alcoholic beverages sold at retail by Alcoholic Beverage Control Board stores. Such tax shall be in addition to any and all other taxes collected on sales.



Section 28-3-281 - Collection and distribution of proceeds.

(a) The Alcoholic Beverage Control Board shall collect the revenues generated by this article in the same manner as other taxes and fees collected by it. The sales taxes as collected by the Alcoholic Beverage Control Board on retail sales shall be paid to the Department of Revenue. The Department of Revenue shall redistribute the proceeds therefrom in the following manner unless distribution is otherwise provided by local act:

(1) The department shall withhold any reasonable charges incurred by the department in handling such taxes which charges shall be prorated on the basis of the sum collected; provided, however, such charges shall not exceed a sum equal to five percent of the amount collected;

(2) An amount equal to 25 percent of the tax proceeds shall be distributed to the respective counties in which the taxes are collected, less costs as provided in subdivision (1) above; and

(3) An amount equal to 75 percent of the tax proceeds shall be distributed to the respective municipalities in which the taxes are collected, less costs as provided in subdivision (1) above.

(b) The Department of Revenue shall prepare and distribute such reports, forms and other information as may be necessary for the collection and distribution of the said taxes.



Section 28-3-282 - Use of tax proceeds.

The tax proceeds distributed to counties under the provisions of this article shall be used by those counties exclusively for law enforcement purposes unless otherwise provided by local act.



Section 28-3-283 - Rules and regulations.

The Commissioner of the Department of Revenue is authorized to promulgate all reasonable rules and regulations necessary to implement the provisions of this article.



Section 28-3-284 - Levy of additional local taxes or fees prohibited.

Any county or municipality receiving any additional taxes pursuant to the provisions of this article shall be prohibited from levying any additional taxes or fees on the sale of alcoholic beverages which would be collected by the Alabama Alcoholic Beverage Control Board or its stores.



Section 28-3-285 - Article cumulative.

The provisions of this article are cumulative and shall not be construed to repeal or supersede any laws not directly in conflict herewith.



Section 28-3-286 - Effective date.

The taxes to be collected by the Alcoholic Beverage Control Board under this article shall begin with the next regular price change by the Alcoholic Beverage Control Board which occurs at least 60 days after this article becomes law.









Chapter 3A - ALCOHOLIC BEVERAGE LICENSING CODE.

Section 28-3A-1 - Short title.

This chapter shall be known and may be cited as the "Alcoholic Beverage Licensing Code."



Section 28-3A-3 - Authority of board to issue licenses to engage in alcoholic beverage transactions.

(a) Subject to the provisions of this chapter and regulations promulgated thereunder, the board is authorized and empowered to issue and renew licenses to reputable and responsible persons for the following purposes:

(1) To manufacture, brew, distill, ferment, rectify, bottle or compound any or all alcoholic beverages within or for sale within this state.

(2) To import any or all alcoholic beverages manufactured outside the United States of America into this state or for sale or distribution within this state.

(3) To distribute, wholesale or act as jobber for the sale of alcoholic liquor.

(4) To distribute, wholesale or act as jobber for the sale of table wine and beer or either of them, to licensed retailers within the state and others within this state lawfully authorized to sell table wine or beer.

(5) To store or warehouse any or all alcoholic beverages for transshipment inside and outside the state.

(6) To sell and dispense at retail in a lounge, liquor and other alcoholic beverages.

(7) To sell and dispense at retail in an establishment habitually and principally used for the purpose of providing meals for the public, liquor and other alcoholic beverages for on-premises consumption.

(8) To sell liquor and wine at retail for off-premises consumption.

(9) To sell and dispense at retail in a club, liquor and other alcoholic beverages for on-premises consumption.

(10) To sell table wine at retail for off-premises consumption.

(11) To sell table wine at retail for on-premises and off-premises consumption.

(12) To sell beer at retail for on-premises and off-premises consumption.

(13) To sell beer at retail for off-premises consumption.

(14) To sell liquor and other alcoholic beverages at retail by retail common carrier with a passenger capacity of at least 10 people.

(15) To sell any or all alcoholic beverages at retail under special license issued conditioned upon terms and conditions and for the period of time prescribed by the board.

(16) To sell any or all alcoholic beverages at retail under a special event retail license issued for three days upon the terms and conditions prescribed by the board.

Provided, however, that such licenses may not be issued in dry counties where traffic in alcoholic beverages is not authorized by law therein. Provided the restriction of this paragraph shall not apply to the issuance of a renewal of a license under subdivisions (1), (2), (3), (4), and (5) where the county or municipality was wet when the initial license was issued and the county or municipality subsequently votes dry; however, no importer or wholesaler licensee may sell or distribute alcoholic beverages within a dry county (except in a wet municipality therein) or within a dry municipality.

(b) The board is granted discretionary powers in acting upon license applications under the provisions of this chapter.

(c) Licenses issued under this chapter shall, unless revoked or suspended in the manner provided in this chapter, be valid for the license year which shall begin on the first day of October of each year, unless otherwise established by this chapter or by the board. Licenses may be issued at any time during the year.



Section 28-3A-4 - License application; fees.

Every applicant for an original license issued under this chapter shall file a written application with the board in such form and containing such information as the board may prescribe, which shall be accompanied by a nonrefundable filing fee of $50.00, and by the appropriate license fee as prescribed by this chapter, together with the amount or amounts of the prescribed license fee or fees, if any, levied or imposed by the county governing body.



Section 28-3A-5 - Issuance and renewal of licenses; penalty for delinquent renewal.

(a) Upon receipt of the application, the proper fees, the bond if required, and upon being satisfied of the truth of the statements in the application and that the applicant is a person of good repute, the board shall grant and issue to applicant the appropriate license entitling the applicant to engage in the alcoholic beverage transactions authorized by such license as set forth in this chapter. All applications for licenses and accompanying statements shall be kept in the office of the board for a period of three years and shall be open for public inspection.

(b) Licenses issued under the provisions of this chapter shall be renewed annually upon the filing of applications, in such form as the board shall prescribe, at least 60 days before the expiration and upon payment to the board of the appropriate license fees, unless the board has good cause for not renewing or reissuing the license. Unless within one month prior to the scheduled date of expiration of such licenses the applicant shall have been notified by the board of objections to the granting thereof signed by persons authorized to do so, and upon payment of the required fees, the board shall issue such renewal of licenses.

(c) Licenses shall become due and payable on or before October first of each year or on the date established by this chapter or the board for the ensuing year, and shall be delinquent if not secured each year by October twentieth or the twentieth day of the first month of the license year established by this chapter or the board. If the license is not secured by October twentieth or by the twentieth day of the first month of the license year established by this chapter or by the board, such person or firm failing or refusing to file application and obtain said license, as provided in this chapter, while continuing to enjoy the privilege allowed under said license, shall be subject to a penalty of 50 percent of the state and county licenses and filing fees, which penalty must be collected at the time of issuance of license or permit, and shall be paid into the license fund of the board. Unless previously revoked, every license issued by the board under this chapter shall expire, and terminate on the thirtieth day of September in the year or on the last day of the month ending the license year established by this chapter or by the board for which the license is issued.

(d) No license shall be issued or renewed by the board until the filing and license fees fixed by this chapter shall have been paid to the board; provided no filing fee is required for renewal.



Section 28-3A-6 - Manufacturer licensing and requirements; tastings or samplings; charitable event donations.

(a) Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board shall issue to applicant a manufacturer license which shall authorize the licensee to manufacture or otherwise distill, produce, ferment, brew, bottle, rectify, or compound alcoholic beverages within this state or for sale or distribution within this state. No person shall manufacture or otherwise distill, produce, ferment, brew, bottle, rectify or compound alcoholic beverages within this state or for sale or distribution within this state or to the state, the board, or any licensee of the board, unless such person or the authorized representative of the person shall be granted a manufacturer license issued by the board.

(b) No manufacturer licensee shall sell any alcoholic beverages direct to any retailer or for consumption on the premises where sold except as specified under subsection (h), nor sell or deliver any such alcoholic beverages in other than original containers approved as to capacity by the board and in accordance with standards of fill prescribed by the U. S. Treasury Department, nor maintain or operate within the state any place or places, other than the place or places covered by the manufacturer license, where alcoholic beverages are sold or where orders are taken.

(c) Each manufacturer licensee shall be required to file with the board, prior to making any sales in Alabama a list of its labels to be sold in Alabama and shall file with the board its federal certificate of label approvals or its certificates of exemption as required by the U. S. Treasury Department. All liquors and wines whose labels have not been registered as herein provided for shall be considered contraband and may be seized by the board or its agents, or any peace officer of the State of Alabama without a warrant and the goods shall be delivered to the board and disposed of as provided by law.

(d) All such manufacturer licensees shall be required to mail to the board prior to the twentieth day of each month a consolidated report of all shipments of alcoholic beverages made to each wholesaler during the preceding month. Such reports shall be in such form and containing such information as the board may prescribe.

(e) Every manufacturer shall keep at its principal place of business within the state, daily permanent records which shall show the quantities of raw materials received and used in the manufacture of alcoholic beverages, and the quantities of alcoholic beverages manufactured and stored, the sale of alcoholic beverages, the quantities of alcoholic beverages stored for hire or transported for hire by or for the licensee and the names and addresses of the purchasers or other recipients thereof.

(f) Every place licensed as a manufacturer shall be subject to inspection by members of the board or by persons duly authorized and designated by the board at any and all times of the day or night as they may deem necessary, for the detection of violations of this chapter, of any law, or of the rules and regulations of the board, or for the purpose of ascertaining the correctness of the records required to be kept by the licensees. The books and records of such licensees shall, at all times, be open to inspection by members of the board, or by persons duly authorized and designated by the board. Members of the board and its duly authorized agents shall have the right, without hindrance, to enter any place which is subject to inspection hereunder, or any place where such records are kept for the purpose of making such inspections and making transcripts thereof.

(g) Licenses issued under this section shall, unless revoked in the manner provided in this chapter, be valid for the license year commencing January 1 of each year.

(h)(1) A manufacturer licensee actively and continuously engaged in the manufacture of alcoholic beverages on the manufacturer's licensed premises in the state may conduct tastings or samplings on the licensed premises, as regulated by the ABC Board except as to quantity and hours of operation, or as otherwise provided by statute, and for that purpose give away or sell alcoholic beverages manufactured there for consumption on only one premises where manufactured.

All alcoholic beverages manufactured and retained on the manufacturer's licensed premises for tasting or sampling shall remain on the premises and be dispensed from a barrel or keg or other original containers.

(2) Notwithstanding subdivision (1), a manufacturer licensee engaged in the manufacture of less than 60,000 barrels of beer per year may sell at retail on its licensed premises in the state, for off-premises consumption, beer produced at that licensed premises; provided, however, beer sold for off-premises consumption: May not exceed 288 ounces per customer per day; may not be produced pursuant to a contract with another manufacturer; and shall be sealed, labeled, packaged, and taxed in accordance with state and federal laws and regulations. For purposes of this subdivision, beer produced by a parent, subsidiary, or affiliate of the licensee, or by a contract brewery, regardless of where the beer is produced, shall be included for purposes of calculating the 60,000 barrel limit.

(3) A manufacturer licensee engaged in the manufacture of liquor on the manufacturer's licensed premises in the state may sell at retail on its licensed premises, for off-premises consumption, liquor manufactured at that licensed premises; provided, however, liquor sold for off-premises consumption may not exceed 750 milliliters per customer per day and shall be sealed, labeled, packaged, and taxed in accordance with state and federal laws and regulations. The manufacturer licensee shall keep and maintain records for three years of all sales for off-premises consumption.

(4) Notwithstanding subdivision (1), the board may grant a permit allowing a manufacturer licensee engaged in the manufacture of less than 50,000 gallons of table wine per year in the state to establish and operate one additional off-site tasting room to be used to conduct tastings or samplings and to sell at retail the licensee's table wine. The board may also grant a single permit allowing an association representing the majority of wineries and grape growers in the state to establish and operate one off-site tasting room to be used to conduct tastings and samplings and to sell at retail table wines produced by wine manufacturer licensees in the state. An applicant for an off-site tasting room permit shall file a written application with the board in such form and containing such information as the board may prescribe, along with proof of consent and approval from the appropriate governing authority in which the off-site tasting room is to be located and a filing fee of fifty dollars ($50). All state and federal laws and regulations applicable to on-site tasting rooms shall apply to an off-site tasting room. Wine sold at an off-site tasting room for off-premises consumption may not exceed one case of wine per customer per day. For purposes of this subdivision, one case of wine means the equivalent of twelve 750-milliliter bottles of wine.

(i)(1) In addition to the licenses provided for by Chapter 3A of this title, and any county or municipal license, there is levied on the manufacturer of the alcoholic beverages dispensed on the premises the privilege or excise tax imposed on beer by Sections 28-3-184 and 28-3-190; and imposed on table wine by Section 28-7-18; and imposed on liquor by Sections 28-3-200 to 28-3-205, inclusive. Every manufacturer licensee shall file the tax returns, pay the taxes, and perform all obligations imposed on wholesalers at the times and places set forth therein. It shall be unlawful for any manufacturer licensee who is required to pay the taxes so imposed in the first instance to fail or refuse to add to the sale price and collect from the purchaser the required amount of tax, it being the intent and purpose of this provision that each of the taxes levied is in fact a tax on the consumer, with the manufacturer licensee who pays the tax in the first instance acting merely as an agent of the state for the collection and payment of the tax levied by Section 28-3-184; as an agent for the county or municipality for the collection and payment of the tax levied by Section 28-3-190; as an agent for the county or municipality for collection and payment of the tax levied by Section 28-7-18; and as an agent for the state for collection and payment of the tax levied by Sections 28-3-200 to 28-3-205, inclusive.

(2) The manufacturer licensee shall keep and maintain all records required to be kept and maintained by manufacturer, wholesaler, and retailer licensees for the tax so levied except that manufacturers are not required to maintain name, address, or other personal demographic information for sales as provided in subsection (h).

(j) A manufacturer licensee engaged in the manufacture of beer in the state may donate and deliver up to two kegs of the manufacturer's beer to a licensed charitable special event operated by or on behalf of a nonprofit organization. Donations shall be taxed in accordance with state and federal laws and regulations. Any beer remaining at the conclusion of the charitable event shall be returned to the manufacturer for disposal.

(k) A manufacturer licensee engaged in the manufacture of table wine in the state may donate and deliver up to two cases of the manufacturer's table wine to a licensed charitable special event operated by or on behalf of a nonprofit organization. Donations shall be taxed in accordance with state and federal laws and regulations. Any table wine remaining at the conclusion of the charitable event shall be returned to the manufacturer for disposal.



Section 28-3A-7 - Importer license; issuance; restrictions on sales; registration of labels; seizure of unregistered goods; monthly reports; inspections.

(a) Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board shall issue to applicant an importer license which shall authorize the licensee to import alcoholic beverages manufactured outside the United States of America into this state or for sale or distribution within this state of liquor and wine to the board or the state, and table wine and beer to wholesaler licensees of the board. No person shall import alcoholic beverages manufactured outside the United States into this state or for sale or distribution within this state or to the state, the board or any licensee of the board, unless such person shall be granted an importer license issued by the board.

(b) An importer licensee shall not sell any alcoholic beverages for consumption on the premises where sold; nor, unless issued a wholesale license, sell or deliver to any retailer; nor deliver any such alcoholic beverages in other than original containers approved as to capacity by the board, and in accordance with standards of fill prescribed by the U. S. Treasury Department; nor maintain or operate within the state any place or places, other than the place or places covered by his or its importer license, where alcoholic beverages are sold or where orders are taken.

(c) Each importer licensee shall be required to file with the board, prior to making any sales in Alabama, a list of its labels to be sold in Alabama and shall file with the board its federal certificate of label approvals or its certificates of exemption as required by the U. S. Treasury Department. All liquors and wines whose labels have not been registered as herein provided for shall be considered contraband and may be seized by the board or its agents, or any peace officers of the State of Alabama, without a warrant and said goods shall be delivered to the board and disposed of as provided by law.

(d) All such importer licensees shall be required to mail to the board prior to the twentieth day of each month a consolidated report of all shipments of beer and table wine made to each wholesaler during the preceding month and of all shipments of alcoholic beverages received during the preceding month. Such reports shall be in such form and containing such information as the board may prescribe.

(e) The books and records of such licensee shall, at all times, be open to inspection by members of the board, or by persons duly authorized and designated by the board. Members of the board and its duly authorized agents shall have the right, without hindrance, to enter any place which is subject to inspection hereunder, or any place where such records are kept for the purpose of making such inspections and making transcripts thereof.

(f) Licenses issued under this section shall, unless revoked or suspended in the manner provided in this chapter, be valid for the license year commencing January 1 of each year.



Section 28-3A-8 - Liquor wholesaler license.

Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board shall issue to applicant a liquor wholesale license which shall authorize the licensee to import and receive shipments of liquor or wine from outside the state from licensed manufacturers and to sell at wholesale or distribute liquor or wine to the board or as authorized by the board except a liquor wholesale licensee may not sell liquor to retail licensees of the board. Sales shall be in original packages or containers as prepared for the market by the manufacturer or bottler. No person shall sell at wholesale or distribute liquor or wine within this state to the board or as authorized by the board unless such person shall be issued a liquor wholesale license by the board.



Section 28-3A-9 - Wholesaler license for beer or table wine.

Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board shall issue to applicant a wholesale license which shall authorize the licensee to import and receive shipments of beer and table wine from outside the state from licensed manufacturers, to purchase beer and table wine from licensed manufacturers or other licensed wholesalers within the state and to sell at wholesale or distribute beer and table wine to all licensees or others within this state lawfully authorized to sell beer and wine within said state, and to export beer and wine from the state. Sales to all authorized persons shall be in original packages or containers as prepared for the market by the manufacturer or bottler. No person shall sell at wholesale or distribute beer or table wine within this state or to licensees of the board unless such person shall be issued a wholesale license by the board.



Section 28-3A-10 - Warehouse license.

Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board shall issue to applicant a warehouse license which will authorize the licensee to receive, store or warehouse alcoholic beverages within the state for transshipment inside and outside the state. No person other than a manufacturer or wholesaler licensee shall receive, store or warehouse alcoholic beverages with the state for transshipment inside and outside the state without first obtaining a warehouse license from the board.



Section 28-3A-11 - Lounge retail liquor license; approval of municipality; entertainment; minors.

Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board shall, where the application is accompanied by a certificate from the clerk or proper officer setting out that the applicant has presented his application to the governing authority of the municipality, if the licensed premises is to be located therein, and has obtained its consent and approval, issue a retail liquor license which will authorize the licensee to purchase liquor and wine from the board or as authorized by the board and to purchase table wine, and beer, including draft or keg beer in any county or municipality in which the sale thereof is permitted, from any wholesaler licensee of the board and to sell at retail liquor and wine, dispensed from containers of any size, and beer, including draft or keg beer in any county or municipality in which the sale thereof is permitted, to patrons. A lounge liquor licensee may permit dancing or provide other lawful entertainment on the licensed premises. No person under 19 years of age shall be admitted on the premises of any lounge liquor licensee as a patron or employee, and it shall be unlawful for any such licensee to admit any minor to the premises as a patron or employee.



Section 28-3A-12 - Club liquor retail license; approval of municipality.

Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board may, where the application is accompanied by a certificate from the clerk or proper officers setting out that the applicant has presented his application to the governing authority of the municipality, if the licensed premises is to be located therein, and has obtained its consent and approval, issue a club liquor license for a club which will authorize the licensee to purchase liquor and wine from the board or as authorized by the board and to purchase table wine and beer, including draft or keg beer in any county or municipality in which the sale thereof is permitted, from any wholesale licensee of the board and to sell liquor and wine, dispensed from containers of any size, and beer, including draft or keg beer, in any county or municipality in which the sale thereof is permitted, to the members of the club or their guests for on-premises consumption and to sell all of the above for off-premises consumption except on Sunday.



Section 28-3A-13 - Restaurant retail liquor license; approval of municipality.

Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board shall, where the application is accompanied by a certificate from the clerk or proper officer setting out that the applicant has presented his application to the governing authority of the municipality, if the licensed premises is to be located therein, and has obtained its consent and approval issue a restaurant liquor license for a hotel, restaurant, civic center authority or dinner theater which will authorize the licensee to purchase liquor and wine from the board or as authorized by the board and to purchase table wine and beer, including draft or keg beer in any county or municipality in which the sale thereof is permitted, from any wholesale licensee of the board and, in that part of the hotel, restaurant, club or dinner theater set out in the license, to sell liquor and wine, dispensed from containers of any size, and beer, including draft or keg beer, in any county or municipality in which the sale thereof is permitted, to the patrons, guests or members for on-premises consumption in any part of the civic center or in that part of the hotel, restaurant or dinner theater habitually used for serving meals to patrons, guests or members, or other public or private rooms of the building in accordance with the provisions of this chapter and the regulations made thereunder, and where a restaurant located in a hotel, but not operated by the owner of the hotel, is licensed to sell alcoholic beverages in the restaurant, it may also sell alcoholic beverages to guests in private rooms in the hotel.



Section 28-3A-14 - Retail table wine license for on-premises and off-premises consumption.

Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board shall issue to applicant a retail table wine license which will authorize the licensee to purchase table wine from the board or from a licensed wholesaler in counties and municipalities where authorized, and to sell at retail, in unopened original containers or dispense from containers of any size, for on-premises consumption in a room or rooms or place on the licensed premises at all times accessible to the use and accommodation of the general public, and in original unopened containers for off-premises consumption, where such use of the proposed location is not, at the time of the original application, prohibited by a valid zoning ordinance or other ordinance in the valid exercise of police power by the governing body of the municipality or county in which the outlet is located.



Section 28-3A-15 - Retail table wine license for off-premises consumption.

Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, in counties and municipalities where authorized, the board shall issue a retail table wine license for any retail outlet, which license will authorize the licensee to purchase table wine in packaged form from the board, or from licensed wholesalers and to sell such table wines in original unopened containers at retail for off-premises consumption, where such use of the proposed location of the retail outlet is not, at the time of original application, prohibited by a valid zoning ordinance or other ordinance in the valid exercise of police power by the governing body of the municipality or county in which the retail outlet is located.



Section 28-3A-16 - Retail beer license for on-premises and off-premises consumption.

Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board shall issue to applicant a retail beer license which will authorize the licensee to purchase beer, including draft beer in counties or municipalities where the sale thereof is permitted, from a licensed wholesaler and to sell at retail for on-premises consumption in a room or rooms or place on the licensed premises at all times accessible to the use and accommodation of the general public, and in original unopened containers for off-premises consumption, where such use of the proposed location is not, at the time of the original application, prohibited by a valid zoning ordinance or other ordinance in the valid exercise of police power by the governing body of the municipality or county in which the outlet is located.



Section 28-3A-17 - Retail beer license for off-premises consumption.

Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board shall issue to applicant a retail beer license which will authorize the licensee to purchase beer, including draft beer in counties or municipalities where the sale thereof is permitted, in original unopened containers from licensed wholesalers and to sell such beer in packaged form at retail for off-premises consumption, where such use of the proposed location is not, at the time of the original application, prohibited by a valid zoning ordinance or other ordinance in the valid exercise of police power by the governing body of the municipality or county in which the retail outlet is located.



Section 28-3A-17.1 - Entertainment district designation in certain municipalities.

(a) The provisions of this section shall only apply to Class 1, Class 2, Class 3, Class 4, and Class 5 municipalities and municipalities with an incorporated arts council, main street program, or downtown development entity.

(b) Upon compliance of the applicant with the provisions of this chapter, and the regulations made thereunder which are not in conflict with the provisions of this section, the Alabama Alcoholic Beverage Control Board may issue an entertainment district designation for any retail license authorized in this chapter which allows the licensee to sell alcoholic beverages for consumption on the licensed premises and which licensed premises is located in an entertainment district established as provided in subsection (d). A licensee who receives an entertainment district designation for an on-premises retail license shall comply with all laws, rules, and regulations which govern its license type, except that the patrons, guests, or members of that licensee may exit that licensed premises with open containers of alcoholic beverages and consume alcoholic beverages anywhere within the confines of the entertainment district, which shall be permitted, but may not enter another licensed premises with open containers or closed containers of alcoholic beverages acquired elsewhere.

(c) The permission granted by subsection (b) permitting the consumption of alcoholic beverages anywhere within the confines of the entertainment district shall not extend the confines of the licensed premises.

(d) The governing body of any Class 5 municipality covered by Act 2013-382, or a municipality with an incorporated arts council, main street program, or downtown development entity may establish not more than two entertainment districts within its corporate limits, each of which must have not fewer than four licensees holding a retail liquor license in that area, and each district may not exceed one-half mile by one-half mile in area, but may be irregularly shaped.

(e) The governing body of a Class 1 municipality, Class 2 municipality, Class 4 municipality, Class 3 municipality, or any municipality which is located 15 miles north of the Gulf of Mexico, may establish up to five entertainment districts within the corporate limits, each of which must have not fewer than four licensees holding a restaurant retail liquor license, an on-premises alcoholic beverage license, or other retail liquor license in that area and each district may not exceed one-half mile by one-half mile in area, but may be irregularly shaped.

The governing body of a Class 8 municipality which is located in a county with a Class 3 municipality may establish two entertainment districts within its corporate limits which may not have fewer than four licensees holding a retail liquor license in that area and may not exceed one-half mile by one-half mile in area, but may be irregularly shaped.

For the purposes of this subsection, the term on-premises as applied to consumption within such entertainment district shall include anywhere within the district, regardless of the terms and conditions of licensure.

(f) In a Class 2 municipality, the licensed premises in an entertainment district of a holder of a retail liquor license shall include the area on a municipal sidewalk or deck immediately adjacent or connected to the premises and, during special events, directly outside the entrance to the premises.

(g) All laws or parts of laws which conflict with this section are repealed. All general, local, and special laws or parts of such laws insofar as they designate or restrict the boundaries, size, or area of such entertainment districts are hereby repealed.



Section 28-3A-18 - Retail common carrier liquor license.

Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board shall issue a retail common carrier liquor license for a railroad, airline, bus line, ship line, vessel or other common carrier entity operating passenger vehicles with a passenger seating capacity of at least 10 people, which will authorize the licensee to sell, whenever operated in Alabama, alcoholic beverages, liquor, wine and beer, including draft beer, to passengers for consumption while aboard such licensee. No railroad, airline, bus line, ship line, vessel or common carrier entity shall sell alcoholic beverages to passengers for consumption within this state without first obtaining a retail common carrier liquor license from the board.

Sales within Alabama of alcoholic beverages by retail common carrier liquor licensees shall be made in accordance with and shall be subject to the provisions of this chapter and regulations promulgated thereunder.



Section 28-3A-19 - Special retail license.

Upon applicant's compliance with the provisions of this chapter and the regulations made thereunder, the board shall issue a special retail license in wet counties for a state park, racing commission, fair authority, airport authority, or civic center authority, or the franchises or concessionaire of such park, commission or authority, and may, in its discretion, issue a special retail license to any other valid responsible organization of good reputation for such period of time not to exceed one year and upon such terms and conditions as the board shall prescribe, which will authorize the licensee to purchase, where the retail sale thereof is authorized by the board, liquor and wine from the board or as authorized by the board and table wine and beer from any wholesale licensee of the board and to sell at retail and dispense such alcoholic beverages as are authorized by the board at such locations authorized by the board upon such terms and conditions as prescribed by the board. Provided, however, no sale of alcoholic beverages shall be permitted on any Sunday after the hour of 2:00 A.M.



Section 28-3A-19.1 - International motor speedway license.

(a) Upon compliance by an applicant with the provisions of this chapter, and the regulations made thereunder, the Alcoholic Beverage Control Board may, where the application is accompanied by a certificate from the clerk or proper officers setting out that the applicant has presented his or her application to the governing authority of the municipality if the licensed premises is to be located therein, or by a certificate from the clerk or proper officers of the county if the licensed premises is to be located within the county but outside the jurisdiction of a municipality, and that the applicant has obtained the consent and approval of the proper governing authority, issue an international motor speedway license for any international motor speedway in the state which marketed at least 60,000 tickets to at least two motor sport racing events at the speedway in 1994, 1995, and 1996. Notwithstanding the provisions of subdivisions (20) and (21) of subsection (a) of Section 28-3A-25, the international motor speedway license shall authorize the licensee to purchase liquor and wine from the board, or as authorized by the board, and to purchase table wine and beer, in any county or municipality in which the sale thereof is permitted, from any wholesale licensee of the board and to sell liquor and wine, dispensed from containers of any size, and beer in any county or municipality in which the sale thereof is permitted, for on-premises consumption each day of the week, including Sundays, and to sell all of the aforementioned for off-premises consumption except on Sunday. Such sales shall be incidental to the primary purpose of recreation and athletics, and shall be confined to those buildings, facilities, and grounds which comprise the speedway.

(b) An annual license fee of three hundred dollars ($300) is levied and prescribed for an international motor speedway license issued and renewed by the board pursuant to the authority contained in this section and this chapter.



Section 28-3A-20 - Special events retail license.

Upon applicant's compliance with this chapter and the regulations made thereunder, and upon application made on a form provided by the board at least 25 days in advance of the event for which a license is granted, the board shall issue a special events license for a valid, responsible organization of good reputation, for a period not to exceed seven days, and upon such terms and conditions as the board may prescribe. The license shall authorize the licensee to purchase, where the retail sale thereof is authorized by the board, liquor and wine from the board or as authorized by the board and table wine and beer from any wholesale licensee of the board and to sell at retail and dispense such alcoholic beverages as are authorized by the board to the patrons, guests, or members of the organization at such locations or areas as shall be authorized by the board upon such terms and conditions as prescribed by the board. No sale of alcoholic beverages shall be permitted on any Sunday after the hour of 2:00 A.M.



Section 28-3A-20.1 - Removal of resealed bottle of wine from premises of licensee.

Notwithstanding any provision of this chapter to the contrary, a person holding a license to sell alcoholic beverages for consumption on the licensed premises may permit a customer to remove one unsealed bottle of wine for consumption off the premises if the customer has purchased and consumed a portion of the bottle of wine on the licensed premises. The licensee or the licensee's agent shall either: (1) recork the bottle of wine with the original or similar type cork that is reinserted in the bottle and the cork can only be removed by a corkscrew or similar device; or (2) securely reseal the bottle in a bag designed so that it is visibly apparent that the resealed bottle of wine has not been tampered with and shall provide a dated receipt for the resealed bottle of wine to the customer. A wine bottle recorked or resealed pursuant to the requirements of this section is otherwise subject to the requirements of Section 32-5A-330 as further provided herein. The recorked or resealed bottle of wine, if transported in a motor vehicle, shall be placed in a locked trunk; in a storage or luggage compartment; in a locked glove compartment; in a storage or cargo compartment in the bed of a pickup truck or in a locked case placed in an area not readily accessible behind the front seat of a pickup truck if the truck has no trunk or separate enclosed area other than the truck cab; or in the area behind the last upright seat of a motor vehicle which is not equipped with a trunk.



Section 28-3A-20.2 - Tasting of liquor or wine conducted by licensed manufacturer or its representative.

(a) Notwithstanding any provision of law, a tasting of liquor or wine may be conducted by a licensed manufacturer or its representative inside the premises of a retail licensee that is licensed to sell liquor for off-premises consumption only or inside a state liquor store, in compliance with this section and Section 28-3A-25 and rules of the Alabama Alcoholic Beverage Control Board.

(b) Each state liquor store and each holder of a retail license for the sale of liquor for off-premises consumption only may permit a licensed manufacturer or its representative to conduct at no charge to the consumer, inside the state liquor store or the premises of the licensee, tastings of wine and distilled spirits. These tastings may not exceed one ounce serving of each wine, the number of wines being limited to no more than four products at any one tasting; and one-quarter ounce serving of each distilled spirit, the number of distilled spirits being limited to no more than two products at any one tasting. The tasting shall commence no later than six o'clock p.m. and end within two hours of the initial tasting. There shall be only one tasting of any kind on a given premises within a 24-hour period.

(c) Tastings may be held at not more than 10 percent of the state liquor stores during the calendar year ending December 31, 2016. During the 2017 calendar year, tastings may be held at not more than 20 percent of the state liquor stores. Beginning January 1, 2018, tastings may be held at not more than 28 percent of the state liquor stores during any calendar year.



Section 28-3A-21 - Fees for licenses issued by the board; local license taxes.

(a) The following annual license fees are levied and prescribed for licenses issued and renewed by the board pursuant to the authority contained in this chapter:

(1) Manufacturer license, license fee of five hundred dollars ($500).

(2) Importer license, license fee of five hundred dollars ($500).

(3) Liquor wholesale license, license fee of five hundred dollars ($500).

(4) Wholesaler license, beer license fee of five hundred fifty dollars ($550) or wine license fee of five hundred fifty dollars ($550); license fee for beer and wine of seven hundred fifty dollars ($750); plus two hundred dollars ($200) for each warehouse in addition to the principal warehouse.

(5) Warehouse license, license fee of two hundred dollars ($200).

(6) Lounge retail liquor license, license fee of three hundred dollars ($300).

(7) Restaurant retail liquor license, license fee of three hundred dollars ($300).

(8) Club liquor license, Class I license fee of three hundred dollars ($300), Class II license fee of seven hundred fifty dollars ($750).

(9) Retail table wine license for off-premises consumption, license fee of one hundred fifty dollars ($150).

(10) Retail table wine license for on-premises and off-premises consumption, license fee of one hundred fifty dollars ($150).

(11) Retail beer license for on-premises and off-premises consumption, license fee of one hundred fifty dollars ($150).

(12) Retail beer license for off-premises consumption, license fee of one hundred fifty dollars ($150).

(13) Retail common carrier liquor license, license fee of one hundred fifty dollars ($150) for each railroad, airline, bus line, ship line, vessel or other common carrier entity with a vehicle passenger capacity of at least 10 people.

(14) Special retail license, license fee of one hundred dollars ($100) for 30 days or less; license fee of two hundred fifty dollars ($250) for more than 30 days.

(15) Special events retail license, license fee of one hundred fifty dollars ($150).

(b) The license fees levied and fixed by this section shall be paid before the license is issued or renewed.

(c) In addition to the foregoing filing fee and license taxes or fees, any county or municipality in which the sale of alcoholic beverages is permitted shall be authorized to fix and levy privileges or license taxes on any of the foregoing licenses located or operated therein, conditioned on a permit or license being issued by the board.

(d) No county or municipality shall have any authority to levy a license or tax of any nature on any liquor store.



Section 28-3A-22 - Disposition of proceeds of filing fees and license taxes.

The revenue derived from filing fees, license fees or taxes levied under Section 28-3A-4 and Section 28-3A-21 shall be deposited upon receipt by the board in the State Treasury to the credit of the Beer Tax and License Fund and each month's receipts shall be distributed to the State General Fund no later than the end of the following month.

County license fees authorized by and levied pursuant to Section 28-3A-21 shall be collected by the board and the proceeds of such collections shall be paid by the board into the State Treasury to the credit of the county levying said license fee and paid semiannually to the governing body of said county.



Section 28-3A-23 - Regulation of grant of licenses.

(a) No license prescribed in this code shall be issued or renewed until the provisions of this code have been complied with and the filing and license fees other than those levied by a municipality are paid to the board.

(b) Licenses shall be granted and issued by the board only to reputable individuals, to associations whose members are reputable individuals, or to reputable corporations organized under the laws of the State of Alabama or duly qualified thereunder to do business in Alabama, or, in the case of manufacturers, duly registered under the laws of Alabama, and then only when it appears that all officers and directors of the corporation are reputable individuals.

(c) Every license issued under this code shall be constantly and conspicuously displayed on the licensed premises.

(d) Each retail liquor license application must be approved by the governing authority of the municipality if the retailer is located in a municipality, or by the county commission if the retailer is located in the county and outside the limits of the municipality before the board shall have authority to grant the license.

(e) Any retailer may be granted licenses to maintain, operate, or conduct any number of places for the sale of alcoholic beverages, but a separate license must be secured for each place where alcoholic beverages are sold. No retail license issued under this code shall be used for more than one premise, nor for separate types of operation on the same premise. Provided, however, any such licensed retail operation existing on May 14, 2009, and operating based on dual licenses, both a club or lounge license and a restaurant license, on the same premises shall be exempt from the requirement of the preceding sentence and may continue to operate under such dual licenses. The provisions of any rule promulgated by the board relating to the requirements concerning such dual licenses, both a club or lounge license and a restaurant license, shall not apply to any such retail operation existing on May 14, 2009. The aforementioned rules shall include, but not be limited to, the maintenance of separate books, separate entrances, and separate inventories. Each premise must have a separate retail license. Where more than one retail operation is located within the same building, each such operation under a separate or different ownership is required to obtain a separate retail license; and where more than one type of retail operation located within the same building is operated by the same licensee, such licensee must have a license for each type of retail operation. Provided, there shall be no licenses issued by the board for the sale of liquor, beer or wine by rolling stores.

(f) No retailer shall sell any alcoholic beverages for consumption on the licensed premises except in a room or rooms or place on the licensed premises at all times accessible to the use and accommodation of the general public; but this section shall not be interpreted to prevent a hotel or club licensee from selling such beverages in any room of such hotel or club house occupied by a bona fide registered guest or member or private party entitled to purchase the same.

(g) All beer, except draft or keg beer, sold by retailers must be sold or dispensed in bottles, cans, or other containers not to exceed 25.4 ounces. All wine sold by retailers for off-premise consumption must be sold or dispensed in bottles or other containers in accordance with the standards of fill specified in the then effective standards of fill for wine prescribed by the U.S. Treasury Department.

(h) Draft or keg beer may be sold or dispensed within this state within those counties in which and in the manner in which the sale of draft or keg beer was authorized by law on September 30, 1980 or in which the sale of draft or keg beer is hereafter authorized by law; provided in rural communities with a predominantly foreign population, after the payment of the tax imposed by this title, draft or keg beer may be sold or dispensed by special permit from the board, when, in the judgment of the board, the use and consumption of draft or keg beer is in accordance with the habit and customs of the people of any such rural community; provided further, the board may, in its discretion, grant to any civic center authority or its franchisee or concessionaire, to which the board may have issued or may simultaneously issue a retail license under the provisions of this code, a revocable temporary permit to sell or dispense in any part of its civic center, for consumption therein, draft or keg beer. Either such permit shall be promptly revoked by the board if, in its judgment, the same tends to create intemperance or is prejudicial to the welfare, health, peace, temperance, and safety of the people of the community or of the state.

(i) No importer shall sell alcoholic beverages to any person other than a wholesaler licensee, or sell to a wholesaler licensee any brand or brands of alcoholic beverages for sale or distribution in this state, except where the importer has been granted written authorization from the manufacturer thereof to import and sell the brand or brands to be sold in the State of Alabama, which authorization is on file with the board.

(j) No wholesaler shall maintain or operate any place where sales are made other than that for which the wholesale license is granted; provided, however, a wholesaler may be licensed to sell and distribute liquor, wine and beer. No wholesaler shall maintain any place for the storage of liquor, wine or beer unless the same has been approved by the board. No wholesaler license shall be issued for any premises in any part of which there is operated any retail license for the sale of alcoholic beverages.

(k) Licenses issued under this code may not be assigned. The board is hereby authorized to transfer any license from one person to another, or from one place to another within the same governing jurisdiction, or both, as the board may determine; but no transfers shall be made to a person who would not have been eligible to receive the license originally, nor for the transaction of business at a place for which the license could not originally have been issued lawfully.

(l) Every applicant for a transfer of a license shall file a written application with the board within such time as the board shall fix in its regulations. Whenever any license is transferred, there shall be collected a filing fee of $50.00, to be paid to the board, and the board shall pay such fee into the State Treasury to the credit of the Beer Tax and License Fund of the board.

(m) In the event that any person to whom a license shall have been issued under the terms of this code shall become insolvent, make an assignment for the benefit of creditors, be adjudicated a bankrupt by either voluntary or involuntary action, the license of such person shall immediately terminate and be cancelled without any action on the part of the board, and there shall be no refund made, or credit given, for the unused portion of the license fee for the remainder of the license year for which said license was granted. Thereafter no license shall be issued by the board for the premises, wherein said license was conducted, to any assignee, committee, trustee, receiver, or successor of such licensee until a hearing has been held by the board as in the case of a new application for license. In all such cases, the board shall have the sole and final discretion as to the propriety of the issuance of a license for such premises, and the time it shall issue, and the period for which it shall be issued, and shall have the further power to impose conditions under which said licensed premises shall be conducted.



Section 28-3A-24 - Suspension or revocation of licenses; appointment of hearing commission; notice, hearing and findings; fines.

(a) The board shall have full and final authority as to the suspension or revocation of any license issued under this chapter and to levy a fine against a licensee in lieu of such suspension or revocation. The board shall have the full right and authority to suspend any retail license issued by it for any reason which it may deem sufficient and proper.

Provided, however, the board may appoint a hearing commission of not less than three members to hear and decide all contested applications of licenses under this chapter, and hear and decide all charges against any licensee for violation of this chapter, the law or the regulations of the board and shall have the power and authority to revoke or suspend for cause licenses and permits, or to fine licensees provided in this chapter. Provided, no member of the hearing commission shall participate in the hearing or disposition of any application for license or charge against a licensee if he has an interest therein or he was involved in the investigation.

(b) The board or a hearing commission appointed by the board, upon sufficient cause being shown or proof being made that any licensee holding a license issued by the board, or any partners, members, officers, or directors of the licensee has or have violated any of the laws of this state or regulations of the board relating to the manufacture, sale, possession or transportation of alcoholic beverages, or where the licensed premises has been conducted in a manner prejudicial to the welfare, health, peace, temperance and safety of the people of the community or of the state, may upon due notice and proper hearing being given to the person so licensed, suspend or revoke the license issued by the board. In all such cases where the board or hearing commission shall suspend or revoke a license, it shall set forth its findings of fact, the evidence from which such findings of fact are made, and the reasons upon which its actions are based.

(c) When, in the opinion of the board or hearing commission, a fine is deemed more appropriate than suspending or revoking a license, the board or hearing commission is authorized to fine the licensee for any cause that could result in suspension or revocation. Such fines may not exceed the sum of $1,000.00. The licensee must remit the fine to the administrator within one week of the day that such fine is levied. Failure to pay the fine within this period shall result in an automatic suspension of the license until such fine is paid. All fines collected by the board shall be paid by the administrator into the Treasury of the state and credited to the General Fund.

(d) The maximum length of suspension of a license under these provisions shall be one year, and any licensee whose license is suspended by the board or hearing commission shall be, at the discretion of the board or hearing commission, ineligible to have any license under this chapter until the expiration or removal of the suspension. Any licensee whose license is revoked by the hearing commission or the board shall be, at the discretion of the board or hearing commission, ineligible to have any license under this chapter until the expiration of one year from the date such license is revoked. The board or hearing commission is hereby granted broad discretionary powers in exercising its authority under this section.



Section 28-3A-25 - Unlawful acts and offenses; penalties.

(a) It shall be unlawful:

(1) For any manufacturer, importer, or wholesaler, or the servants, agents, or employees of the same, to sell, trade, or barter in alcoholic beverages between the hours of nine o'clock P.M. of any Saturday and two o'clock A.M. of the following Monday.

(2) For any wholesaler or the servants, agents, or employees of the wholesaler to sell alcoholic beverages, to other than wholesale or retail licensees or others within this state lawfully authorized to sell alcoholic beverages, or to sell for export.

(3) For any person, licensee, or the board either directly or by the servants, agents, or employees of the same, or for any servant, agent, or employee of the same, to sell, deliver, furnish, or give away alcoholic beverages to any person under the legal drinking age, as defined in Section 28-1-5, or to permit any person under the legal drinking age, as defined in Section 28-1-5, to drink, consume, or possess any alcoholic beverages on any licensee's premises.

(4) For any person to consume alcoholic beverages on the premises of any state liquor store or any off-premises licensee, or to allow alcoholic beverages to be consumed on the premises of any state liquor store or any off-premises licensee, except as specifically allowed by law for the tasting of alcoholic beverages.

(5) For any licensee to fail to keep for a period of at least three years, complete and truthful records covering the operation of his or her license and particularly showing the date of all purchases of alcoholic beverages, the actual price paid therefor, and the name of the vendor, or to refuse the board or any authorized employee of the board access to the records or the opportunity to make copies of the records when the request is made during business hours.

(6) For any licensee or the servants, agents, or employees of the same to refuse the board, any of its authorized employees, or any duly commissioned law enforcement officer the right to completely inspect the entire licensed premises at any time the premises are open for business.

(7) For any person to knowingly sell any alcoholic beverages to any person engaged in the business of illegally selling alcoholic beverages.

(8) For any person to manufacture, transport, or import alcoholic beverages into this state, except in accordance with the reasonable rules and regulations of the board. This subdivision shall not prohibit the transportation of alcoholic beverages through the state or any dry county so long as the beverages are not for delivery therein, if the transportation is done in accordance with the reasonable rules and regulations of the board.

(9) For any person to fortify, adulterate, contaminate, or in any manner change the character or purity of alcoholic beverages from that as originally marketed by the manufacturer, except that a retail licensee on order from a customer may mix a chaser or other ingredients necessary to prepare a cocktail or mixed drink for on-premises consumption.

(10) For any person licensed to sell alcoholic beverages to offer to give any thing of value as a premium for the return of caps, stoppers, corks, stamps, or labels taken from any bottle, case, barrel, or package containing the alcoholic beverages, or to offer to give any thing of value as a premium or present to induce the purchase of the alcoholic beverages, or for any other purpose whatsoever in connection with the sale of the alcoholic beverages. This subdivision shall not apply to the return of any moneys specifically deposited for the return of the original containers to the owners of the containers.

(11) For any licensee or transporter for hire, servant, agent, or employee of the same, to transport any alcoholic beverages except in the original container, and for any transporter for hire to transport any alcoholic beverages within the state, unless the transporter holds a permit issued by the board.

(12) For any manufacturer, importer, or wholesaler, servant, agent, or employee of the same, to deliver any alcoholic beverages, except in vehicles bearing such information on each side of the vehicle as required by the board.

(13) For any person to sell alcoholic beverages within any dry county or county where the electors have voted against the sales, except in wet municipalities or as authorized by Section 28-3A-18.

(14) For any person, firm, corporation, partnership, or association of persons as the terms are defined in Section 28-3-1, including any civic center authority, racing commission, fair authority, airport authority, public or quasi-public board, agency, or commission, any agent thereof, or otherwise, who or which has not been properly licensed under the appropriate provisions of this chapter to sell, offer for sale, or have in possession for sale, any alcoholic beverages. Any alcoholic beverages so possessed, maintained, or kept shall be contraband and subject to condemnation and confiscation as provided by law.

(15) For any manufacturer, distiller, producer, importer, or distributor of alcoholic beverages to employ and maintain any person, who is not a full-time bona fide employee, as a resident sales agent, broker, or other like representative, for the purpose of promoting a sale, purchase, or acquisition of alcoholic beverages to or by the state or the board, or for any person who is not a full-time bona fide employee to act as an agent, broker, or representative of any manufacturer, distributor, producer, importer, or distiller for that purpose.

(16) For any person to sell, give away, or otherwise dispose of taxable alcoholic beverages within this state on which the required taxes have not been paid as required by law.

(17) For any wholesaler or retailer, or the servant, agent, or employee of the same, to sell, distribute, deliver, or to receive or store for sale or distribution within this state any alcoholic beverages unless there first has been issued by the board a manufacturer's license to the manufacturer of the alcoholic beverages or its designated representative or an importer license to the importer of the alcoholic beverages.

(18) For any person under the legal drinking age, as defined in Section 28-1-5, to attempt to purchase, to purchase, consume, possess, or to transport any alcoholic beverages within the state; provided, however, it shall not be unlawful for a person under the legal drinking age, as defined in Section 28-1-5, to be an employee of a wholesale licensee or an off-premises retail licensee of the board to handle, transport, or sell any beer or table wine if the person under the legal drinking age is acting within the line and scope of his or her employment while so acting. There must be an adult licensee, servant, agent, or employee of the same present at all times a licensed establishment is open for business.

(19) For any person, except where authorized by a local act or general act of local application, to buy, give away, sell, or serve for consumption on or off the premises, or to drink or consume any alcoholic beverages in any cafe, lunchroom, restaurant, hotel dining room, or other public place on Sunday after the hour of two o'clock A.M.

(20) Except where authorized by a local act or general act of local application, for the proprietor, keeper, or operator of any cafe, lunchroom, restaurant, hotel dining room, or other public place to knowingly permit any person to give away, sell, or serve for consumption on or off the premises, or to drink or consume any alcoholic beverages on the premises of the cafe, lunchroom, restaurant, hotel dining room, or other public place on Sunday after the hour of two o'clock A.M.

(21) For a person under the age of 21 years to knowingly use or attempt to use a false, forged, deceptive, or otherwise nongenuine driver's license to obtain or attempt to obtain alcoholic beverages within this state.

(b)(1) Any violation of subdivisions (1) through (17) of subsection (a) shall be a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), to which, at the discretion of the court or judge trying the case, may be added imprisonment in the county jail or at hard labor for the county for not more than six months for the first conviction; and, on the second conviction of a violation of the subdivisions, the offense shall, in addition to the aforementioned fine, be punishable by imprisonment or at hard labor for the county for not less than three months nor more than six months to be imposed by the court or judge trying the case; and, on the third conviction and every subsequent conviction of a violation of the subdivisions, the offense shall, in addition to a fine within the limits abovenamed, be punishable by imprisonment or at hard labor for the county for not less than six months nor more than 12 months.

(2) Any violation of any provision of subdivisions (18), (19), (20), and (21) of subsection (a) shall be a misdemeanor punishable by a fine of not less than fifty dollars ($50) nor more than five hundred dollars ($500), to which, at the discretion of the court or judge trying the case, may be added imprisonment in the county jail or at hard labor for the county for not more than three months.

(c) In addition to the penalties otherwise provided for a violation of subdivisions (18) and (21) of subsection (a), upon conviction, including convictions in juvenile court or under the Youthful Offender Act, the offender's license to operate a motor vehicle in this state shall be surrendered by the offender to the judge adjudicating the case for a period of not less than three months nor more than six months. The judge shall forward a copy of the order suspending the license to the Department of Public Safety for enforcement purposes.



Section 28-3A-26 - Revocation of license or permit upon second or subsequent conviction.

Any person who has been found guilty of violating any of the provisions of this chapter and who, after being punished by fine, penalty, assessment or imprisonment shall be guilty of a second or subsequent violation of this chapter, shall upon being found guilty of such second or subsequent offense, have the license or permit as provided in this chapter revoked by the board, and no further license or permit shall be issued or granted to such person for a period of one year from the date the license or permit shall have been revoked.






Chapter 4 - REGULATION AND CONTROL OF ALCOHOLIC BEVERAGES IN DRY COUNTIES AND DRY MUNICIPALITIES.

Article 1 - General Provisions.

Section 28-4-1 - Definitions.

When used in this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) BREWER. Every person, firm, association or corporation that manufactures fermented liquors of any name or description from malt, wholly or in part, or from any substitute therefor.

(2) DISTILLER. Every person, firm, association or corporation that produces distilled spirits or who brews or makes mash, wort or wash fit for distillation or for the production of spirits or who, by any process of evaporation, separates alcoholic spirits from any fermented substance or who, making or keeping mash, wort or wash, has also in possession or use a still.

(3) LIQUOR NUISANCES.

a. Any rooms or structures used for the unlawful manufacture, sale, furnishing, distilling, rectifying, brewing or keeping of liquors or beverages that are prohibited by the laws of Alabama to be manufactured, sold or otherwise disposed of in this state;

b. All houses, shops or places where such prohibited liquors and beverages or any of them are sold, bartered, exchanged or otherwise disposed of to be drunk on or near the premises or where such prohibited liquors, liquids or beverages are kept for the purpose of sale or other disposition thereof in violation of law;

c. All places of resort where persons are permitted to resort for the purpose of drinking such liquors or beverages on or about the premises;

d. Any unlawful drinking place that is kept or maintained in violation of the law of the state;

e. All restaurants, hotels and public eating places where the prohibited liquors and beverages or any of them are sold or served for beverage purposes;

f. All places where business is carried on by a wholesale or retail dealer in liquors or by a wholesale or retail dealer in malt liquors or by a brewer or distiller or rectifier of spirits in violation of the law of the state; and

g. All warehouses or storage places where the prohibited liquors and beverages or any of them are kept or stored or received on consignment or for distribution or delivery contrary to the law of the state.

(4) OTHERWISE DISPOSE OF. Such term, following the words sell, offer for sale or keep for sale, and following the words sold, offered for sale or kept for sale, when employed in any warrant, process, affidavit, indictment, information or complaint or other pleading in any judicial proceeding or in any judgment shall include and be deemed to include barter, exchange, giving away, furnishing or any manner of disposition by which said liquors and beverages may pass unlawfully from one person to another.

(5) PERSON or PARTY. Such terms, when employed alone, shall include a firm, corporation or association of persons.

(6) PROHIBITED LIQUORS AND BEVERAGES.

a. Alcohol, alcoholic liquors, spirituous liquors and all mixed liquors any part of which is spirituous;

b. Foreign or domestic spirits or rectified or distilled spirits, absinthe, whiskey, brandy, rum and gin;

c. Vinous liquors and beverages;

d. Malt, fermented or brewed liquors of any name or description manufactured from malt wholly or in part or from any substitute therefor;

e. Beer, lager beer, porter and ale and other brewed or fermented liquors and beverages by whatever name called;

f. Hop jack, hop ale, hop weiss, hop tea, malt tonic or any other beverage which is the production of maltose or glucose or in which maltose or glucose is a substantial ingredient;

g. Any intoxicating bitters or beverages by whatever name called; and

h. All liquors, liquids, drinks or beverages made in imitation of or intended as a substitute for beer, ale, rum, gin, whiskey or for any other alcoholic, spirituous, vinous or malt liquor and any liquor, drink or liquid made or used for beverage purposes containing any alcohol.

(7) RETAIL DEALER IN LIQUORS. Every person, firm, association or corporation that sells or offers for sale any foreign or domestic distilled spirits or wines in lesser quantities than five gallons at the same time.

(8) RETAIL DEALER IN MALT LIQUORS. Every person, firm, association or corporation that sells or offers for sale malt liquors in lesser quantities than five gallons at one time.

(9) UNLAWFUL DRINKING PLACES.

a. Any place or resort where the prohibited liquors or beverages or any of them are kept to be drunk upon or about the premises by persons resorting there for that purpose;

b. Any club room or other place in which are received or kept for the purpose of barter or sale or use or gift as a beverage or for distribution or division among or furnishing to or for use by members of any club or association of persons by any means whatsoever the prohibited liquors and beverages or any of them, referred to in subdivision (6) of this section; and

c. Any club room or room of any association of persons in which said prohibited liquors or beverages or any of them are kept or stored for the purpose of being drunk or consumed by the members of such club or other association of persons or their guests or others on the premises or at or near the place where such liquors or beverages or any of them, are kept or stored; and any place adjacent to or near the premises of any club, corporation or association or other combination of persons to which members or their guests or others, by the permission of members, resort for the purpose of drinking the prohibited liquors and beverages, or any of them that are kept at or near such place.

(10) WHOLESALE DEALER IN LIQUORS. Every person, firm, association or corporation that sells or offers for sale foreign or domestic distilled spirits or wine in quantities of not less than five gallons at the same time.

(11) WHOLESALE DEALER IN MALT LIQUORS. Every person, firm, corporation or association who sells or offers for sale malt liquors in quantities of not less than five gallons at the same time.



Section 28-4-2 - Unauthorized possession, sale, delivery, use, etc., of wine or alcohol generally.

Any person who shall sell any wine or alcohol in this state for any purpose other than allowed by law or who shall fail to comply with any regulation respecting the sale, delivery or use of alcohol or wine or who shall receive, have in possession or possess any alcohol or wine, except as authorized by law and for the purposes as prescribed by law, shall be guilty of a misdemeanor.



Section 28-4-3 - Applicability of laws as to possession, transportation or delivery of prohibited liquors to possession or receipt of wine, pure alcohol, etc., for sacramental purposes, domestic use, etc., generally.

The laws against possession, transportation or delivery of prohibited liquors shall not apply to the possession of wine or cordial made from grapes or other fruit when the grapes or other fruit are grown by the person making the same for his own domestic use upon his own premises in this state and when such person keeps such wine or cordial for his own domestic use on his own premises in any quantity not exceeding five gallons for one family in 12 months, nor shall such laws apply to the receipt or possession of pure or grain alcohol in nonprohibited quantities by persons who are permitted to buy, sell, use or possess the same under existing laws of the state nor to the receipt or possession of wine for sacramental purposes when received and possessed by an authorized person in accordance with the rules and regulations prescribed by law and when not exceeding the quantity so prescribed.



Section 28-4-4 - Applicability of chapter.

Pursuant to the provisions of Sections 28-2-1 and 28-3-18, this chapter shall be applicable in all "dry counties" as the same are defined in Section 28-2-1 and shall apply to the manufacture or possession of illicit distilled liquors or apparatus for the manufacture of the same, as specified in Section 28-3-18, in this state.



Section 28-4-5 - Applicability to dry municipalities.

This chapter as amended, is hereby amended to make the same consistent with the provisions of Chapter 2A of this title, so that this chapter shall be applicable in all "dry counties" (but not in "wet municipalities") and in all "dry municipalities," as the terms are used in Chapter 2A of this title.






Article 2 - Manufacture, Sale, Offer for Sale, Possession, Distribution, etc., of Prohibited Liquors and Beverages.

Section 28-4-20 - Sale, offer for sale, possession, barter, exchange, etc., of prohibited liquors and beverages.

It shall be unlawful for any person, firm or corporation or association within this state to sell, offer for sale, keep or have in possession, barter, exchange or to give away, furnish at a public place or elsewhere or otherwise dispose of the prohibited liquors and beverages described in this chapter or any of them in any quantity, except as provided in this chapter, or to accept the delivery of or to receive or to have in possession or possess in this state any of said prohibited liquors and beverages as defined by the laws of the State of Alabama in any quantity whatsoever.



Section 28-4-21 - Penalties for violations of Section 28-4-20.

Any violation of Section 28-4-20 shall be a misdemeanor punishable by a fine of not less than $50.00 nor more than $500.00, to which, at the discretion of the court or judge trying the case, may be added imprisonment in the county jail or at hard labor for the county for not more than six months for the first conviction. On the second conviction of a violation of said Section 28-4-20, the offense shall, in addition to a fine within the limits above named, be punishable by imprisonment at hard labor for the county for not less than three months nor more than six months, such imprisonment to be imposed by the court or judge trying the case. On the third and every subsequent conviction of a violation of said Section 28-4-20, the offense shall, in addition to a fine within the limits above named, be punishable by imprisonment at hard labor for the county for not less than six months nor more than 12 months.



Section 28-4-22 - Conduct of business of brewer, rectifier of spirits or retail or wholesale dealer in liquors or malt liquors.

It shall be unlawful within this state to carry on the business of a brewer, rectifier of spirits or retail or wholesale dealer in liquors or retail or wholesale dealer in malt liquors, and any violation of this section, whether a first or subsequent offense, shall be punishable as prescribed in Section 28-4-21.

The carrying on of business as such brewer or rectifier of spirits or retail or wholesale dealer in liquors or retail or wholesale dealer in malt liquors shall, for each separate day that it is carried on, constitute a separate offense, to be punished as prescribed in Section 28-4-21.



Section 28-4-23 - Keeping, etc., of prohibited liquors and beverages in lockers, rooms, etc., of social clubs, etc.; duty of officers of such clubs, etc., to prevent violations of section.

No prohibited liquors and beverages shall be kept or permitted to be kept by members or others in any locker or room of or on the premises of any social club or of any other association or organization of persons, whether of a fraternal or social nature or otherwise, and whether incorporated or not, and such club or club room shall not be deemed to be at the home or private premises of any member thereof.

It shall be the duty of all officers of any such club or association of persons, and especially of the secretary, manager or other officer in charge of the premises, to prevent the violation of this section by the members or by others resorting thereto. The presence of prohibited liquor in any locker or any other place on the premises or about the rooms of any such club or association of persons shall constitute prima facie evidence that the said officers in charge and the officers and directors of the club or of the organization are unlawfully permitting the possession of said prohibited liquors and beverages at such place and are guilty of violation of this section.



Section 28-4-24 - Distillation or manufacture of prohibited liquors and beverages.

Any person, firm or corporation who shall, within this state, distill, make or manufacture any alcoholic, spirituous, malted or mixed liquors or beverages, any part of which is alcohol, shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment at hard labor in the penitentiary for not less than one year nor longer than five years, such imprisonment to be fixed within these limits by the court.



Section 28-4-25 - Allowance of reward to sheriff or other person furnishing evidence to support conviction for violation of Section 28-4-24.

Whenever any person is convicted in the circuit court under Section 28-4-24 of unlawfully distilling or manufacturing or making any of the prohibited liquors or beverages as defined in this chapter, there shall be charged to the Alabama Alcoholic Beverage Control Board to be paid by them the sum of $50.00 out of the funds used by the board for the purchase of alcoholic beverages to be allowed the sheriff or other officer or person who furnished the evidence and brought about the conviction. Said sheriff or other officer or person must satisfy the presiding judge that he is the person entitled to said sum and shall receive from the judge a certificate to that effect.



Section 28-4-26 - Sale, barter, exchange, etc., of prohibited liquors or beverages by person concealing self in house, room, etc.

Any person who conceals himself in any house, room, booth, enclosure or other place and sells, gives away, barters, exchanges or otherwise disposes of spirituous, vinous or malt liquors or any other prohibited liquors or beverages or who, by any device or subterfuge, sells, gives away or otherwise disposes of any of said prohibited liquors or beverages in violation or evasion of law or who, in any house, room, booth, enclosure or other place, in such manner and under such circumstances as that he cannot be seen by persons from the exterior, sells, gives away or otherwise disposes of any such prohibited beverages, contrary to law, shall be fined not less than $50.00 nor more than $500.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not less than three months nor more than six months, at the discretion of the court.



Section 28-4-27 - Enforcement of Section 28-4-26.

If any person violates a provision of Section 28-4-26, upon complaint being made on oath before a judge of any court having jurisdiction of misdemeanors that spirituous, vinous or malt liquors, or other beverages or liquors, prohibited by law to be sold, given away or otherwise disposed of have been sold, given away or otherwise disposed of in violation of law and that the person committing such offense comes within the terms of Section 28-4-26 and that such person is known or unknown to the person making the complaint and that other parties present and participating in the tippling or drinking of liquors at such place are unknown to the person making the complaint, it shall be the duty of such judge to issue forthwith a warrant of arrest for such party for the offense charged in the complaint and immediately to place such warrant in the hands of the sheriff or other lawful officer.



Section 28-4-28 - Storage, etc., of prohibited liquors or beverages by person, etc., engaged in business of selling beverages.

It shall be unlawful for any person, firm or corporation engaged in the business of selling beverages to keep or store on the premises where said beverage business is conducted any prohibited liquors or beverages, the sale, offering for sale or other disposition of which is prohibited by the law of Alabama, and any person violating this section shall be guilty of a misdemeanor.



Section 28-4-29 - Solicitation or receipt of order for prohibited liquors or beverages.

Any person who within this state solicits or receives any order for any spirituous, vinous or malt liquors or any other liquors or beverages prohibited by the law of the state to be sold or offered for sale or otherwise disposed of in this state in any quantity to be shipped into this state or to be shipped from one point in this state to another point in this state shall be guilty of a misdemeanor. The taking or soliciting of such orders is within the inhibition of this section, although the orders are subject to approval by some other person and no part of the price is paid nor any part of the goods delivered when the orders are taken.

If such order is in writing, parol evidence thereof is admissible without producing or accounting for the absence of the original.



Section 28-4-30 - Punishment of agents or assisting friends of buyers or sellers of prohibited liquors and beverages.

Any person who shall act as agent or assisting friend of the seller or buyer in procuring an unlawful sale of any prohibited liquors and beverages shall be punishable as if he had sold said prohibited liquors and beverages, and conviction may be had of such agent or assisting friend upon an indictment, affidavit or complaint against him for selling prohibited liquors and beverages contrary to law.



Section 28-4-31 - Exhibition of signs containing names of prohibited liquors or beverages or employment of certain words in designating business by dealers in beverages; use of evidence thereof in prosecutions against dealers for sale, offer for sale, etc., of prohibited liquors and beverages.

No dealer in beverages shall post or place about the premises any sign or signs containing the name of any prohibited liquors or beverages or indicating that any prohibited liquors or beverages are kept on or about the premises for sale or other disposition. Any person violating any provision of this section shall be guilty of a misdemeanor.

In case of any charge or prosecution against any dealer in beverages for violating the law against selling, offering for sale, or keeping for sale or otherwise disposing of prohibited liquors and beverages, it shall be competent to make proof in the action that the party had posted such signs on or about the premises.






Article 3 - Manufacture, Possession, Allowance of Operation by Another, etc., of Still, etc., for Manufacture of Prohibited Liquors or Beverages.

Section 28-4-50 - Manufacture, sale, possession, etc., of still, etc., for manufacture of prohibited liquors or beverages.

It shall be unlawful for any person, firm or corporation in this state to manufacture, sell, give away or have in possession any still, apparatus, appliance or any device or substitute therefor to be used for the purpose of manufacturing any prohibited liquors or beverages.



Section 28-4-51 - Unexplained possession of part or parts of still, etc., deemed prima facie evidence of violation of Section 28-4-50.

The unexplained possession of any part or parts of any still, apparatus, appliance or any device or substitute therefor commonly or generally used for or that is suitable to be used in the manufacture of prohibited liquors and beverages shall be prima facie evidence of a violation of Section 28-4-50.



Section 28-4-52 - Penalty for violations of Section 28-4-50.

Any person, firm or corporation who shall violate any provision of Section 28-4-50 shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment at hard labor in the penitentiary, for not less than one year nor more than five years, such punishment to be fixed within these limits by the court.



Section 28-4-53 - Possession of still, etc., by sheriff, etc., enforcing law not deemed violation of Section 28-4-50.

The possession of any still, apparatus or appliance taken by the sheriff or other person in enforcing the laws of this state shall not be in violation of Section 28-4-50.



Section 28-4-54 - Allowance of reward to sheriff, etc., furnishing evidence to support convictions for violations of Section 28-4-50.

When any person is convicted of violating the provisions of Section 28-4-50, there shall be charged in the bill of cost the sum of $25.00, to be allowed the person who furnished the evidence and brought about the conviction of any person or persons for the violation of the said section; provided, that only one such amount shall be paid under this section for a conviction of any number of persons or for more than one conviction for a violation of said section where the evidence shows that the still, apparatus or appliance is one and the same. Such person may be the sheriff of the county, deputy or any other person furnishing the evidence necessary for conviction. The person so claiming said sum shall satisfy the presiding judge that he is the person entitled to same and shall receive from the judge a certificate to that effect.



Section 28-4-55 - Allowance, etc., of operation, etc., of still, etc., upon premises by another.

It shall be unlawful for any person, firm or corporation to permit or allow anyone to have, possess, operate or locate on his premises any apparatus, plant or structure for the distilling or manufacturing of prohibited liquors or beverages or any of them. When such apparatus, plant or structure is found upon said premises, the fact shall be prima facie evidence that the tenant or owner in actual possession of the premises has knowledge of the existence of the same and of the purpose for which the same were to be used. Upon conviction of permitting or allowing the same to be upon his premises, such tenant or owner shall be punished by a fine of not less than $50.00 nor more than $500.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months for the first conviction, at the discretion of the court. On the second and every subsequent conviction, in addition to the fine which may be imposed, the convicted party shall be imprisoned at hard labor for not less than three nor more than six months, such punishment to be fixed by the judge or court trying the case.






Article 4 - Maintenance, etc., of Unlawful Drinking Places.

Section 28-4-70 - Prohibited.

It shall be unlawful for any person, firm, association or corporation, directly or indirectly, to keep or maintain or in any manner to aid or abet in keeping or maintaining any of the places declared by this chapter to be unlawful drinking places. The act of keeping or maintaining any such room or place shall be deemed a separate offense for each day that it continues. Any violation of this section, whether a first or subsequent offense, shall be punished by a fine of not less than $50.00 nor more than $500.00, to which, at the discretion of the judge or court trying the case, may be added imprisonment in the county jail or imprisoned at hard labor for the county for not more than six months.



Section 28-4-71 - Unlawful drinking places deemed common nuisances; abatement thereof.

Any place or room kept or maintained in violation of the provisions of this chapter defining unlawful drinking places shall be deemed to be a common nuisance and may be abated by injunction issued out of a circuit court upon a petition filed in the name of the state by the state Attorney General or any district attorney whose duties require him to prosecute criminal actions on behalf of the state in the county wherein the nuisance is maintained or by any citizen or citizens of such county, such petition to be filed in the county in which the nuisance exists. All rules of evidence and the practice and procedure that pertain to circuit courts generally in this state may be invoked and applied in any injunction procedure hereunder.



Section 28-4-72 - Forfeiture of charters of clubs or incorporated associations violating provisions of Sections 28-4-70 or 28-4-71.

Any chartered club or incorporated association of persons under the laws of Alabama guilty of violating any of the provisions of Section 28-4-70 or maintaining or keeping any such place as is described in Section 28-4-71 shall forfeit its charter, and such forfeiture may be declared by a proceeding in quo warranto against the club or incorporated association in a court of competent jurisdiction in the county where the unlawful act is committed.



Section 28-4-73 - Sufficiency of charges in informations, indictments, etc.; admissibility of evidence.

In all affidavits, informations, complaints or indictments against any party or parties for maintaining an unlawful drinking place as defined by this chapter, it shall be sufficient to charge that the defendant maintained an unlawful drinking place contrary to the statutes applicable in such cases, and under such charge it shall be competent to prove any act of the defendant which, under the law of the state, constitutes the keeping of an unlawful drinking place.






Article 5 - Renting or Permitting Use of Premises for Sale, Manufacture, etc., of Prohibited Liquors or Beverages.

Section 28-4-90 - Prohibited.

If any person shall willfully let or suffer any other person, firm or corporation to use any premises which he owns or controls for the illegal sale or manufacture or other unlawful disposition of spirituous, vinous or malt liquors or any other liquors, liquids or beverages prohibited by the laws of Alabama to be manufactured, sold or otherwise disposed of for use by a wholesale or retail dealer in liquors or by a wholesale or retail dealer in malt liquors or by a rectifier of spirits or distiller or for the illegal storage or warehousing of such liquors and beverages, he shall be guilty of a misdemeanor.



Section 28-4-91 - Forfeiture of rights of lessee under lease or rent contract.

The unlawful manufacture, sale, keeping for sale, giving away or otherwise disposing of any prohibited liquors or beverages contrary to the law of the state or the carrying on of the business of a retail or wholesale dealer in liquors or retail or wholesale dealer in malt liquors or the business of a brewer, distiller or rectifier of spirits shall, at the option of the landlord or lessor, work a forfeiture of all the rights of any lessee or tenant under any lease or contract of rent of the premises where such unlawful act is performed or such unlawful business is conducted by the lessee or tenant or by any agent, servant, clerk or employee of the lessee or tenant with the latter's knowledge or permission.



Section 28-4-92 - Keeping of prohibited liquors or beverages in building not used exclusively for dwelling deemed prima facie evidence of possession for sale.

The keeping of liquors or beverages that are prohibited by the law of the state to be manufactured, sold or otherwise disposed of in any building not used exclusively for a dwelling shall be prima facie evidence that they are kept for sale or with intent to sell the same contrary to law.



Section 28-4-93 - Delivery of prohibited liquors or beverages to stores, shops, dwellings, etc., from which sale prohibited deemed prima facie evidence of sale, etc.

The delivery of liquors or beverages prohibited by the law of the state to be manufactured, sold or otherwise disposed of in or from any store, shop, warehouse, boat or other vessel or vehicle of any kind or any shanty or tent or any building or place used for the purpose of traffic or any dwelling house or dependency thereof, if any part of the same is used as a public eating house, grocery or other place of common resort, shall be deemed prima facie evidence of a sale or other unlawful disposition.






Article 6 - Transportation, Delivery and Receipt Generally of Prohibited Liquors and Beverages.

Section 28-4-110 - Carriage, delivery, etc., into state by common carrier, etc., of prohibited liquors and beverages generally.

It shall be unlawful for any common or other carrier or any other person, corporation or association or combination of persons to carry, bring or introduce into this state or to deliver to any person whomsoever in this state any of the prohibited liquors and beverages as defined by the laws of the State of Alabama in any quantity whatsoever, whether in original packages or otherwise and although brought from a point without the State of Alabama.



Section 28-4-111 - Receipt or acceptance from common carrier, etc., of prohibited liquors or beverages generally.

No person shall receive or accept any prohibited liquors or beverages from a common carrier or other carrier, except alcohol in accordance with regulations and restrictions of the laws of Alabama and for the purposes prescribed by said laws and except wine for sacramental or religious purposes as permitted under law and then only if there is permanently pasted or attached to the container a copy of the prescription or affidavit upon authority of which it was prescribed or obtained.



Section 28-4-112 - Receipt, etc., of prohibited liquors and beverages for storage, distribution, etc., for another.

It shall be unlawful for any person, firm, association or corporation to receive for storage, distribution or on consignment for another prohibited liquors and beverages or any of them or to have or maintain any warehouse or other place for the receipt, storage or distribution of liquors for another. Any person violating this section shall be guilty of a misdemeanor.



Section 28-4-113 - Acceptance for or shipment, transportation, delivery, etc., of prohibited liquors or beverages from point to point or along public streets or highways within state.

It shall be unlawful for any person, firm, corporation or association, whether a common carrier or not, to accept from another for shipment, transportation or delivery or to ship, transport or deliver for another said prohibited liquors or beverages or any of them when received at one point, place or locality in this state to be shipped or transported to or delivered to another person, firm or corporation at another point, place or locality in this state, or to convey or transport over or along any public street or highway any of such prohibited liquors for another. The provisions of this section shall not apply to those transporting and delivering to the persons, firms or corporations authorized by law to receive said prohibited liquors or beverages or any of them. Any person violating any provision of this section shall be guilty of a misdemeanor.



Section 28-4-114 - Transportation and delivery of prohibited liquors and beverages C.O.D.

If any prohibited liquors and beverages are delivered to a carrier to be by the carrier transported and delivered C.O.D. to any person at a point in this state, meaning thereby to collect on delivery by the carrier for the consignor the amount of the purchase money for such liquors, then and in every case the carrier shall be deemed and held the agent of the consignor, and all such prohibited liquors and beverages shall remain the property of the consignor until actually delivered and the money paid to the carrier therefor; and the servant or agent of the carrier who knowingly delivers any such liquors or receives pay therefor within the state shall be guilty of a misdemeanor.



Section 28-4-115 - Transportation of prohibited liquors or beverages in quantities of five gallons or more.

It shall be unlawful for any person, firm or corporation or association within this state to transport in quantities of five gallons or more any of the liquors or beverages, the sale, possession or transportation of which is prohibited by law in Alabama. Any person convicted of violating this section shall be guilty of a felony and, upon conviction, shall be imprisoned in the penitentiary of this state for a period of not less than one year, nor more than five years.



Section 28-4-116 - Conduct of business of delivering, transporting, storing or warehousing prohibited liquors and beverages by transfer, warehouse, etc., companies; forfeiture of charter of corporations violating provisions of section.

No transfer company, traffic company, transportation company, warehouse company or other like corporation chartered under or by the laws of Alabama shall have any right or power to engage in or carry on the business of delivering, transporting, storing or warehousing any prohibited liquors and beverages except under the supervision of and on permit from the Alcoholic Beverage Control Board.

Any corporation of this state offending against this provision or engaging in such business shall forfeit its charter, which forfeiture may be declared upon an action in quo warranto before a court of competent jurisdiction if any person or officer wishes to institute the action.



Section 28-4-117 - Procedure for shipment, delivery, etc., of alcohol and wine to persons for sacramental or nonbeverage use - Preparation of affidavit by person desiring to receive shipment; copy of affidavit to be attached to container in which wine or alcohol shipped.

Any person desiring to have shipped to him under the laws of Alabama alcohol or wine for sacramental use, or for any nonbeverage use specified in Section 28-3-15, shall make an affidavit before an officer in Alabama authorized to administer oaths, stating the quantity of such alcohol or such wine that the said party desires to receive, the use to which either the wine or the alcohol is to be put and that the person seeking the shipment is authorized under the laws of Alabama to have, receive and possess such quantity of alcohol or wine as is shipped and that the shipment is sought of a legal quantity and for a bona fide legal purpose permitted under the laws of Alabama, and for no other purpose.

A copy of said affidavit shall be pasted or permanently attached to the container of the alcohol or wine when the same is shipped into the State of Alabama and is received by said applicant from the carrier.



Section 28-4-118 - Procedure for shipment, delivery, etc., of alcohol and wine to persons for sacramental or nonbeverage use - Maintenance of record of delivery by carrier generally; certificate to be filed with Alcoholic Beverage Control Board stating name of receiver, quantity and character of wine or alcohol, purposes for which received, etc.; inspection of books and records of carrier generally.

The common carrier delivering such wine or alcohol shall keep a record thereof and shall file in the office of the Alcoholic Beverage Control Board within 10 days after the receipt thereof a certificate stating the name of the shipper, the name of the receiver, the quantity and character of the alcohol or wine, and the purposes for which shipped and received and that it conforms to the requirements of law as to its preparation and as to the presence of the affidavit. The said delivery shall be made by the carrier to the consignee only, who shall sign and receipt therefor on the record.

The books and records of the carrier shall at all times be open during office hours to any prosecuting attorney or to the sheriff or chief of police of a municipality or county or to any other officer having the duty to enforce the execution of the law and to require conformity to the statutory regulations.



Section 28-4-119 - Procedure for shipment, delivery, etc., of alcohol and wine to persons for sacramental or nonbeverage use — Labeling of packages or containers of wine or alcohol for sacramental use.

On the outside of each package or container of alcohol or of wine shipped or sold for sacramental or religious purposes to be shipped, carried or delivered to any person in this state there shall be printed or written in the English language the name and address of the consignee or purchaser, the name and address of the consignor or seller and the kind and quantity of liquor, whether alcohol or wine.



Section 28-4-120 - Transportation from another state, foreign country, etc., or delivery within state of liquors intended to be used in violation of laws of state.

It shall be unlawful for any railroad company, express company or other common carrier or any officer, agent or employee of any of them or any other person to ship or to transport into or to deliver in this state in any manner or by any means whatsoever any spirituous, vinous, malted, fermented or other intoxicating liquors of any kind from any other state, territory or district of the United States or place noncontiguous to but subject to the jurisdiction of the United States or from any foreign country to any person, firm or corporation within the territory of this state, when the said spirituous, vinous, malted, fermented or other intoxicating liquors, or any of them, are intended by any person interested therein to be received, possessed, sold or in any manner used, either in the original package or otherwise, in violation of any law of this state.



Section 28-4-121 - Delivery from another state, etc., of liquors consigned to fictitious person, firm, etc., or person, firm, etc., under fictitious name.

It shall be unlawful for any railroad company, express company or any other common carrier or any officer, agent or employee of any of them or any other person to deliver any liquors of the kind mentioned in Section 28-4-120, when brought into the state from any of the points or places mentioned in Section 28-4-120, to any person whomsoever, where said liquor has been consigned to a fictitious person, firm or corporation or to a person, firm or corporation under a fictitious name.



Section 28-4-122 - Giving of order for receipt, etc., of liquors consigned from another state, etc., to another person by consignee.

It shall be unlawful for any person, firm or corporation to whom any such liquor mentioned in Section 28-4-120 has been consigned from any of the points or places mentioned in Section 28-4-120, whether consigned to the party by the right name or by a fictitious name, to give to any other person an order for such liquor to any railroad company, express company or other common carrier or any officer, agent or employee of any of them or to any other person, where the purpose of such order is to enable such person to obtain or receive such liquors for himself or for any other person, firm or corporation than the consignee.



Section 28-4-123 - Acceptance of delivery from common carrier, etc., of liquors from another state, etc., with intent to use, etc., same in violation of laws of state.

It shall be unlawful for any person, firm or corporation to accept from any railroad company, express company or other common carrier or any officer, agent or employee of any of them or from any other person any delivery of the liquors mentioned in Section 28-4-120, or any of them, when transported into this state or delivered in this state in any manner or by any means whatsoever from the points or places mentioned in Section 28-4-120, where the said person, firm or corporation so accepting such delivery intends to receive, possess or sell or in any manner use, either in the original package or otherwise, the said liquors, or any of them, in violation of any law of this state.



Section 28-4-124 - Delivery by common carrier, etc., of liquors from another state, etc., to person, etc., other than consignee without written order of consignee therefor.

It shall be unlawful for any railroad company, express company or other common carrier or any officer, agent or employee of any of them or any other person to deliver any of the liquors mentioned in Section 28-4-120, when brought into the state from any of the points or places mentioned in Section 28-4-120, to any person other than the person to whom such liquors are consigned without a written order in each instance by said consignee therefor, or to make such delivery of said liquors as aforesaid, when consigned to a firm or corporation, except to a member of said firm or an officer or agent of such corporation or upon a written order in each instance by the consignee therefor.



Section 28-4-125 - Delivery by common carrier, etc., to minor of liquors from another state, etc.

It shall be unlawful for any railroad company, express company or other common carrier or any person, agent or employee thereof or any other person to deliver to any minor in this state any of the liquors mentioned in Section 28-4-120 that may be brought into this state from any point or place mentioned in Section 28-4-120.



Section 28-4-126 - Presentation, collection, etc., by bank, etc., of draft, bill of exchange, etc., attached to, connected with, etc., bill of lading, order, etc., for prohibited liquors or beverages.

It shall be unlawful for any bank incorporated under the laws of this state or a national bank or private banker or any individual, firm or association to present, collect or in any way handle any draft, bill of exchange or order to pay money, to which is attached a bill of lading or order or receipt for any spirituous, vinous, malted, fermented or other intoxicating liquors of any kind or any liquor, liquids or beverages prohibited by the laws of this state to be manufactured or sold or otherwise disposed of or which is enclosed with, connected with or in any way related to, directly or indirectly, any bill of lading, order or receipt for the said liquors or any of them. Any person, firm, corporation or bank or banker violating the provisions of this section shall be guilty of a misdemeanor.



Section 28-4-127 - Duty of common carrier, etc., to file with Alcoholic Beverage Control Board statement showing date of delivery, name and address of consignee and consignor, kind and amount, etc., of liquor delivered.

It shall be the duty of every railroad company, express company or other common carrier and of every person, firm or corporation who shall carry or transport any of the liquors mentioned in Section 28-4-120 into this state from any of the points or places mentioned in Section 28-4-120 and who shall deliver such liquors or any of them to any person, firm or corporation in this state to file with the Alcoholic Beverage Control Board a statement, either printed or plainly written or typewritten on stout paper, correctly stating the date on which the liquor was delivered, the name and post office address of the consignee and consignor, the place of delivery and to whom delivered and the kind and amount of such liquor delivered. Such statement shall be filed within three days after the date of delivery of such liquor. If said statement is in writing, it shall be in a fair and legible hand, and the names of the consignee and consignor and of the party obtaining delivery shall be truly ascertained and furnished in such way as to avoid mistakes in names.



Section 28-4-128 - Alcoholic Beverage Control Board to make written demand for statement upon failure of common carrier, etc., to file same; notification of Attorney General of further refusal or neglect to file statement; institution of proceedings for mandamus or injunction by Attorney General.

If any person, firm or corporation within the terms of this article shall neglect or refuse to file with the Alcoholic Beverage Control Board such statement or statements as required by Section 28-4-127, then it shall be the duty of the said board to make written demand upon such person, firm or corporation to comply with the requirements of Section 28-4-127, such demand to be served by any agent or officer of the board and return made to the board upon a copy of the original demand.

Upon further refusal or noncompliance, it shall be the duty of the board to inform promptly the Attorney General of the state of such failure or refusal, and it shall then be the duty of the Attorney General to file a petition in the name of the state on the relation of the office, filing same in an appropriate court to secure a mandamus to compel compliance with Section 28-4-127 or to file a petition for a mandatory injunction restraining the further noncompliance with Section 28-4-127 on the part of the delinquent person, firm or corporation.



Section 28-4-129 - Filing of statement by board; inspection of statement by district attorney or police officers.

It shall be the duty of the board to file immediately the statement required by Section 28-4-127 as a part of the files of its office and to permit any sheriff, deputy sheriff, constable, chief of police or other police officer of a municipality, district attorney whose duty it is to prosecute crime in the county in which delivery is made and any other peace officer of the county or officer charged with the duty of prosecuting violations of the law to inspect the said statements as they may desire at any time and especially to permit inspection thereof by any officer or other duly authorized person seeking information for the prosecution of persons charged with or suspected of crime, especially the crime of selling, giving away, bartering, keeping for sale or otherwise disposing of liquors or any beverages prohibited by the laws of the state to be sold, given away, kept for sale or otherwise disposed of, and to permit any and all other persons so desiring to inspect the said statements to do so at any time.



Section 28-4-130 - Board to furnish certified copies of statements to officers, etc.; admissibility in evidence of statements or copies.

The Alcoholic Beverage Control Board shall give a certified copy of such statements to any of the officers mentioned in Section 28-4-129 without charge or to other persons requesting or demanding the same upon the payment of lawful fees therefor.

The said original statements or certified copies thereof shall be competent evidence upon the trial of any action whatever in any of the courts of this state in which the same may be relevant or material to the issue or issues involved.



Section 28-4-131 - Duty of common carriers, etc., to maintain current record of date of delivery, name and address of consignee and consignor, kind and amount, etc., of liquors delivered.

It shall be the duty of every railroad company, express company or other common carrier and of every person, firm or corporation that shall carry or transport any of the liquors mentioned in Section 28-4-120 into the state from any of the points or places mentioned in Section 28-4-120 for the purpose of delivery and who shall deliver such liquors, or any of them, to any person, firm or corporation in this state to currently keep, in a fair and legible hand or typewritten or otherwise so that the same may be easily read, a record of such liquors and of the delivery thereof, which shall set forth the date on which such liquors were received and delivered, the name and post-office address of the consignor and consignee, the place of delivery and the person to whom delivered and the kind and amount of such liquor delivered.



Section 28-4-132 - Inspection of record by enforcement officers, etc.; acquisition and admissibility in evidence of record.

The record required by Section 28-4-131 to be kept by common carriers or persons, firms or corporations making delivery of said liquors or any of them in this state from any point or place mentioned in Section 28-4-120 shall also be open to the inspection of any enforcement officer and of the duly authorized person seeking information for the prosecution of persons charged with or suspected of crime, and when application is made by any of the said officers or persons for permission to examine and take copies of such record, they shall be allowed to do so during the office or business hours of the persons or corporations keeping said record, and in such reasonable manner as not to interfere with the business of the corporation or person keeping said record.

The said record may be secured to be produced in court by any lawful process issued by any court of the state, to be used as evidence, and said record shall be competent evidence upon the trial of any action whatsoever in any court, in which the record may be material or relevant to the issues involved.



Section 28-4-133 - Duty of common carriers, etc., to permit examination of books, records, papers, etc., in connection with prosecutions under article, etc.

In the prosecutions of violations of this article or any law for the suppression of the evils of intemperance or the promotion of temperance, any common carrier doing business in the State of Alabama or any person engaged in the transportation in the state or making deliveries in this state of the liquors mentioned in Section 28-4-120 or of other prohibited liquors and beverages is required to permit an examination of all his books, records, papers, bills of lading and accounts pertaining to the shipment of such liquors by any officer in this state whose duty it is to prosecute crime or ferret out criminals, when such information is sought for the prosecution of persons charged with or suspected of crime.



Section 28-4-134 - Persons not to be excused from testifying before grand juries or at trials for violations of article; immunity from prosecution as to matters disclosed.

No person shall be excused from testifying before the grand jury or at the trial in any prosecution for any violation of provisions contained in this article, but no disclosure or discovery made by such person is to be used against him in any penal or criminal prosecution for and on account of the matters disclosed.



Section 28-4-135 - Where certain offenses deemed committed.

In all prosecutions under this article for unlawful shipments of the liquors mentioned in Section 28-4-120 into this state, the offense shall be held to have been committed in any county of the state through which or into which said liquors have been carried or transported or in which they have been unloaded or to which they have been conveyed for delivery.



Section 28-4-136 - Penalties for violations of provisions of article by railroad companies, express companies, etc.; duties of district attorney in cases of grand jury indictments.

(a) Any railroad company, express company or other carrier or any person or corporation violating any of the provisions of this article or failing to comply with any requirements thereof shall be guilty of a misdemeanor, punishable by a fine of not less than $50.00 nor more than $500.00, to which, at the discretion of the court, may be added imprisonment in the county jail or confinement at hard labor for the county for not more than six months for the first conviction.

On the second and every subsequent conviction of a violation of any provisions of this article, the offense shall, in addition to a fine within the limitations above named, be punishable by imprisonment in the county jail or at hard labor for the county for not less than three nor more than six months, to be imposed by the court.

(b) It shall be the duty of the district attorney in all cases of indictment by the grand jury to ascertain whether or not the charge made by the grand jury is the first or subsequent offense and, if the latter, it shall be so stated in the indictment and returned, and he shall introduce proper evidence before the trial court showing that it is a subsequent offense and shall not be permitted to use his discretion in charging said second offense or in introducing evidence and proving the same on trial.



Section 28-4-137 - Applicability of article to interstate transportation of prohibited liquors or beverages.

The provisions of this article in respect to the transportation of prohibited liquors into the state shall not apply to shipments transported by any railroad company or other common carrier of unbroken packages in sealed cars or vehicles in continuous transit through the state from one point outside of the state to another point outside of the state, but this article shall be construed to prohibit any person, firm or corporation from bringing into or transporting through this state any prohibited liquors or beverages except as provided by law.






Article 7 - Sale, Purchase and Prescription of Alcohol by Druggists and Physicians.

Section 28-4-150 - Sales by wholesale druggists generally; said druggists to file monthly statements as to sales with Alcoholic Beverage Control Board.

Wholesale druggists may sell in wholesale quantities to retail druggists, public or charitable hospitals and medical or pharmaceutical colleges pure alcohol for medicinal purposes only and grain alcohol to be used by chemists or bacteriologists actually engaged in scientific work for such purposes only.

Such wholesale druggists shall, at the end of each month in which any such sales have been made, file with the Alcoholic Beverage Control Board a statement in writing giving the name of the purchaser, the price paid, the date of sale and the quantity and character of the alcohol sold.



Section 28-4-151 - Sales by retail druggists generally; use of alcohol by such druggists for compounding of prescriptions, etc.

Any retail druggist in this state who is himself a registered or licensed pharmacist or who regularly employs a licensed or registered pharmacist may sell in the manner set out in this article pure alcohol for medicinal purposes only and grain alcohol to chemists and bacteriologists actually engaged in scientific work for such purposes only.

Nothing in this section shall prevent such druggist from using alcohol in the compounding of prescriptions or other medicines, the sale of which would not subject him to the payment of the special tax required of liquor dealers by the United States.



Section 28-4-152 - Sales by retail druggists of alcohol for use in arts or for scientific or mechanical purposes; execution of statement by persons desiring to purchase alcohol for said purposes.

The retail druggists may sell, in quantities not greater than five gallons, alcohol to be used in the arts or for scientific or mechanical purposes and such druggists may sell in like quantities grain alcohol to chemists and bacteriologists engaged in scientific work and for such purposes only.

Any person desiring to purchase alcohol for the purposes set out in this section shall sign a written or printed statement, giving his name, residence and occupation and the purpose for which he intends to use said alcohol, and he shall certify that said alcohol is purchased in good faith for such purpose and no other.



Section 28-4-153 - Purchase and use of alcohol by physicians.

Regularly licensed and practicing physicians may purchase grain alcohol or pure alcohol in quantities of not more than one gallon at one time from wholesale or retail druggists and may use the same in compounding and dispensing remedies in the practice of their profession only.



Section 28-4-154 - Sale of pure alcohol for medicinal purposes to be made only upon prescription of physician; physician to conduct examination prior to issuing prescription.

No sale of pure alcohol for medicinal purposes shall be made by any person authorized by the law under proper circumstances to make sale of such liquor for medicinal purposes except upon the prescription of a regularly authorized practicing physician of this state, who, before writing such prescription, shall make an actual examination of the person for whom the prescription is issued.



Section 28-4-155 - Prescription to be based upon professional opinion of physician that alcohol will be used by patient for medicinal purposes.

No physician shall prescribe alcohol for any patient simply upon the affirmation or statement or promise of said patient that he will use the same for medicinal purposes, but the said prescription must be based upon the professional opinion of the physician after a careful examination of the person seeking the prescription and upon his opinion, derived from such examination, that the said party is bona fide applying for said alcohol to be used as a medicine and not as a drink or beverage.



Section 28-4-156 - Physicians to file affidavit with probate judge before authorized to prescribe alcohol for medicinal purposes; form of affidavit; fee of probate judge for filing and recordation of affidavit.

(a) Before any physician shall be authorized to prescribe alcohol for medicinal purposes, he shall first file with the probate judge of the county in which he practices an affidavit in the following form: "I, _____, a regularly authorized practicing physician, do solemnly swear or affirm that I am such regularly practicing physician in _____ County; and that I will not prescribe or furnish alcohol to any one except it be in my judgment a necessity in the alleviation or cure of the disease with which the patient shall be at the time afflicted and I will strictly comply with all the legal requirements pertaining to the furnishing of said prescriptions and will give no prescription for an amount exceeding one-half pint of alcohol; and I will comply with all the laws of the State of Alabama, with respect to the giving of prescriptions of alcohol for sickness; that I will not prescribe alcohol to one who is afflicted with the habit of taking narcotics or who is a person of intemperate habits nor will I prescribe alcohol merely upon the promise or statement of the patient that the same will be used for medicinal purposes, but it shall be prescribed only upon my judgment as a physician that the same is necessary in the treatment of a disease or sickness, which I shall find upon personal examination of the patient to exist in his case."

(b) For the filing and recording of said affidavit by the probate judge in a book kept for that purpose, he may receive $.25 for each affidavit from the physician filing the same.



Section 28-4-157 - Prescription - Contents.

Said prescription shall state the disease or ailment from which the patient is suffering and shall prescribe the method of the use or administration of said alcohol and the quantity of the dose or doses to be taken and the intervals between doses or the time when the same are to be administered. The prescription shall state and certify that the use of such alcohol, in the opinion of the physician, is necessary to alleviate or cure the illness or disease from which such patient is suffering. Every such prescription shall contain the name and address of the physician giving the prescription, the name and address of the person for whom the alcohol is prescribed and the date on which the prescription is written and shall state the number of prescriptions for alcohol which the physician has written for said patient within 12 months or that he has not written any within that period for said patient.



Section 28-4-158 - Prescription - Form.

The following form of prescription shall be used: "State of Alabama, ____ County. I, _____, a regularly licensed and practicing physician under the laws of said state, do hereby certify that I have examined _____, a patient under my charge, and I do hereby prescribe for the use of said patient, _____ of alcohol (not exceeding one-half pint), and I further certify that the said patient is suffering from the following illness, sickness or disease, _____ and that, in my opinion, the use of such alcohol is necessary to alleviate or cure the illness or disease or sickness from which such patient is suffering, and that I believe that the patient is seeking said prescription in good faith, to use said alcohol for medicinal purposes and not as a beverage, and in writing this prescription I am not relying upon his promise or affirmation that he or she will use the alcohol for medicinal purposes, but upon my own opinion, based upon an examination, that the alcohol is necessary to alleviate or cure the sickness of which he or she is suffering. And I further certify that he or she has been suffering from said sickness as far as I can ascertain for the following period of time (to be stated in months, weeks or days) _____. The alcohol is to be administered or used as follows: (here state dose, etc., as above directed). Then state address of patient and doctor. (Signed) _____ M. D. Date: ____."



Section 28-4-159 - Physician to file copy of prescription with probate judge; probate judge to preserve same and deliver to next grand jury for examination.

The physician shall immediately file a copy of the prescription, signed by himself, in the office of the probate judge, who shall preserve the same and deliver all such prescriptions to the next grand jury for examination.



Section 28-4-160 - Time for filling of prescription; limitation as to amount of alcohol sold and delivered on prescription; disposition of prescription when filled by druggist; filling of prescription at certain drugstores in which prescribing physician has financial, etc., interest.

(a) No prescription shall be filled under this article except upon the day upon which it is issued or the following day.

(b) No more than one-half pint of alcohol shall be sold and delivered on any one prescription.

(c) When any such prescription is filled, it shall not be refilled but shall be delivered to the druggist filling the same and, at the end of the month in which the same is filled, it shall be filed by such druggist with the Alcoholic Beverage Control Board.

(d) In towns having a population of 2,000 or more, no physician's prescription shall be filled at any drugstore of which he is the proprietor or in which said physician has a financial interest, either as partner, stockholder or otherwise.



Section 28-4-161 - Recordation, etc., by probate judge of statements or prescriptions required to be filed by article; fee of probate judge; evidentiary effect of certified copy of statement or prescription.

All statements or prescriptions required by this article to be filed in the office of the probate judge shall be recorded and properly indexed by him in a book kept for that purpose which shall at all times be open to public inspection, and a certified copy of such record or the original statement or prescription with the certificate of the probate judge endorsed thereon showing it has been recorded shall be prima facie evidence of the facts therein recited. For making such record, the probate judge shall be entitled to charge and collect for each prescription a fee of $.10 and, for all statements other than prescriptions, a fee of $.25, which shall be paid by the party filing the same.



Section 28-4-162 - Prescription of whiskey, rum, gin, etc., for medicinal purposes.

No physician shall prescribe whiskey, rum, gin or brandy or any prohibited liquor for medicinal purposes, except alcohol as provided by law.



Section 28-4-163 - Prescription, sale, dispensing, etc., of Jamaica ginger.

It shall be unlawful for any person to give away the essence, extract or tincture of Jamaica ginger for beverage purposes or for any person, except a druggist or proprietor of a drugstore, who is entitled by law to sell alcohol for medicinal purposes upon prescription of a physician, to sell or dispense the essence, extract or tincture of Jamaica ginger, and the said druggist or proprietor of a drugstore shall act only upon the prescription of a regularly authorized practicing physician, all in accordance with the rules and regulations prescribed by law for the furnishing of prescriptions of alcohol for medicinal purposes, with the same limitations and restrictions in all details and particulars.



Section 28-4-164 - Failure to comply with requirements as to issuance of prescriptions for alcohol, unauthorized use of alcohol, etc., by physicians.

Any physician who issues any prescription containing any false statement or who fails to comply with any requirement of the law in regard to the giving of prescription for alcohol to patients or who uses alcohol except for authorized purposes shall be guilty of a misdemeanor and shall be, by the judgment of the court, disbarred from the practice of his profession in this state upon conviction in addition to the other penalties prescribed.



Section 28-4-165 - Sale, delivery, etc., of liquors, etc., to prisoners by persons in charge of jails.

No sheriff, jailer, police officer, marshal or other person in charge of any jail or lockup, under any pretense whatever, shall give, sell or deliver to any prisoner therein any spirituous, vinous or malt liquors or any other liquor or beverage prohibited by law to be sold, given away or otherwise disposed of, unless a reputable physician certifies in writing that the health of such prisoner or inmate requires it, and, in case of such certification, the prisoner may be allowed the use of the prescribed quantity of pure alcohol and no more. Any of said officers violating any provision of this section shall be guilty of a misdemeanor.



Section 28-4-166 - Penalties for violations of article.

Any person who violates any provision of this article shall be guilty of a misdemeanor, when not otherwise expressed, and shall be punished as prescribed in this section.

Such person, except in cases where other punishment is prescribed, shall, on conviction, be punished by a fine of not less than $50.00 nor more than $500.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months for the first conviction, at the discretion of the court. On the second and every subsequent conviction, in addition to the fine which may be imposed, the convicted party shall be imprisoned at hard labor for the county for not less than three nor more than six months, such imprisonment to be fixed by the court.






Article 8 - Purchase, Receipt, Possession, Use, etc., of Wine for Sacramental or Religious Purposes.

Section 28-4-180 - Persons authorized to purchase, have shipped, receive, possess and use wine for sacramental or religious purposes.

The following persons are authorized to purchase, have shipped from outside of the state, receive, accept delivery of, possess and use wines for sacramental or religious purposes: any minister, pastor or officer of a regularly organized religious congregation or church and any other person who, under the ritual of any recognized religious denomination, is authorized or required to use wine for sacramental or religious purposes in the ceremonies or ritual of such religious denominations.



Section 28-4-181 - Purchase and sale of wine for sacramental purposes.

It shall be unlawful to sell wine for sacramental purposes, except to a minister, pastor, priest or officer of a regularly organized religious congregation or church. Any such person desiring to make such purchase in quantities not exceeding one gallon from a druggist shall sign a written or printed statement giving his name and residence and the name and location of the church for which such wine is purchased, and he shall certify that said wine is purchased in good faith to be used for sacramental or religious purposes and no other. The statements provided for in this section shall be filed at the end of each month by the druggist making the sale with the Alcoholic Beverage Control Board.



Section 28-4-182 - Permit from Alcoholic Beverage Control Board to have wine shipped from outside the state - Required.

When any such person desires to have shipped from outside of the state wine for sacramental purposes in the usual religious exercises of his denomination, he may apply to the Alcoholic Beverage Control Board for a permit, stating the amount desired, during what period and for what purpose; and said board, if satisfied of the good faith of the application, shall grant a written permit to the applicant, permitting the shipment of such amount as is shown to be reasonably necessary, to be stated in the permit, for the time stated for such purpose. Said permit shall be attached to the package when shipped into the state.



Section 28-4-183 - Permit from Alcoholic Beverage Control Board to have wine shipped from outside the state - Permit to be used for one shipment only; expiration.

The permit provided for in Section 28-4-182 may be used for only one shipment and shall be void 20 days after the date of issuance.



Section 28-4-184 - Carrier, etc., to maintain record of deliveries.

The carrier or party making delivery must keep a record of all such deliveries of wine for such purposes, subject to the conditions applicable to other shipments of liquor.






Article 9 - Possession, etc., of Certain Quantities of State Tax-paid Alcoholic Beverages for Private Use.

Section 28-4-200 - Possession of certain quantities of state tax-paid alcoholic beverages for private use permitted; storage, possession, etc., of alcoholic beverages in passenger area of vehicles or in view of passengers.

Any person 19 years of age or over shall be entitled to have in his possession in his motor vehicle or a private residence or place of private residence or the curtilage thereof in any dry county in this state for his own private use and not for resale not more than the following quantity of alcoholic beverages, as enumerated and defined in Section 28-3-1, when such beverages have been sold or distributed by and through a state liquor store operated by the Alabama Alcoholic Beverage Control Board or a licensee of such board, and the containers of such beverages have affixed thereto such mark or identification and sufficient revenue stamps as to show that such alcoholic beverages were sold or distributed by a state liquor store or a licensee of the Alabama Alcoholic Beverage Control Board and that the required tax has been paid: three quarts of liquor and one case of malt or brewed beverages or three quarts of wine and one case of malt or brewed beverages; provided, however, that no alcoholic beverages shall be kept, stored or possessed in the passenger area of any vehicle or in the view of any passenger.



Section 28-4-201 - Sale or offer for sale or possession in excess of quantity permitted of such alcoholic beverages; penalties for violations of article.

(a) It shall be unlawful for any person residing in or traveling through any dry county in this state to sell or offer to sell such alcoholic beverages to another or to have in his possession at any one time any amount of alcoholic beverages in excess of the quantity stipulated in Section 28-4-200.

(b) Any person violating the provisions of this article shall be guilty of a misdemeanor and shall be fined not less than $50.00 nor more than $500.00 or imprisoned in the county jail for a period not to exceed six months or both, at the discretion of the court.






Article 10 - Abatement of Liquor Nuisances.

Section 28-4-220 - Authorization and procedure generally; filing of petition generally.

The nuisances named in this chapter as liquor nuisances may be abated by a proceeding in a circuit court. The Attorney General or the district attorney or deputy district attorney where his official duties require him to prosecute criminal cases on behalf of the state may, upon their relation, file a petition in the name of the State of Alabama in the circuit court in the county where the nuisance exists to abate and perpetually enjoin the same.



Section 28-4-221 - Persons, etc., against whom petition may be filed.

The petition to be filed to abate such nuisances may be filed against any person, firm or corporation who maintains or aids in maintaining such nuisance, including agents, servants and employees, as well as officers, of corporations.



Section 28-4-222 - Contents and verification of petition.

The petition shall state the facts upon which the application is based and shall be verified by the affidavit of the officer or citizen filing the action, either upon knowledge or information and belief, as the circumstances may warrant, and, in case the petition is filed by any one of the officers named and he is unwilling to make the affidavit, the verification may be made by any citizen or citizens in the same manner and terms as if the petition had been filed by him or them.



Section 28-4-223 - Issuance of preliminary injunction generally.

When a petition making a prima facie case and properly verified is presented to the judge of the court wherein the petition is filed or is to be filed or other judge authorized by the law of the state to grant a preliminary injunction, such judge may, after notice to the adverse party and a hearing, issue a preliminary injunction, and the judge shall direct the terms of the preliminary injunction so as to carry out the purposes of the law, which is to secure the restraint and abatement of such liquor nuisances on the premises.



Section 28-4-224 - Requirement of bond as condition precedent to issuance of preliminary injunction.

No bond shall be required as a condition precedent to the issuance of a preliminary injunction when the action is brought by the Attorney General of the state or a district attorney or deputy district attorney.



Section 28-4-225 - Application for and issuance of writ directing seizure of prohibited liquors and beverages, movable property, etc., used in connection with nuisance pending hearing of action.

If the petition shall request a writ of seizure authorizing the sheriff to seize all prohibited liquors and beverages on the premises, together with all signs, screens, bars, bottles, glasses and other movable property used in keeping and maintaining said nuisance, the officer, or citizen or citizens filing the petition may, at the time they apply for a preliminary injunction, make application to the judge who grants the preliminary injunction or to the judge of the court in which the petition is or is to be filed or they may, at any time pending the hearing, make such application to said judge for such writ of seizure, and said writ may be ordered to issue when probable cause is shown, supported by oath or affirmation for the issuance of said writ, that the officer or person making the application or filing the petition has probable cause to believe and does believe that said prohibited liquors and beverages are manufactured, sold, furnished, given away, kept or offered for sale in violation of law on or about said premises. The officer or citizen or citizens making the application may support the same by the production of affidavits in writing sworn to and subscribed by the person making them, and the judge may issue said writ of seizure when he is satisfied from the affidavit of the officer or citizen or citizens or of others that facts have been produced affording probable cause for believing the grounds of the application to exist.



Section 28-4-226 - Contents of writ.

The writ shall name or describe the person or other party whose premises are to be searched and shall describe as nearly as possible the liquors or beverages that are to be seized and the place where said liquors and beverages are to be seized, as prescribed in this chapter for other search warrants.



Section 28-4-227 - Disposition of liquor and beverages, etc., seized upon final judgment generally - Destruction.

Whenever it shall be finally decided in the action that the liquors seized as aforesaid are forfeited and that they were kept or stored for an illegal purpose, the judgment of the court shall order the officer having said liquors in custody to forthwith destroy the same, together with the vessels containing the same, and other movable property used in keeping and maintaining the nuisance and immediately thereafter to make return of said order to the court whence it issued, with his action endorsed thereon.



Section 28-4-228 - Disposition of liquor and beverages, etc., seized upon final judgment generally - Restoration to owner.

If it shall be finally decided that any liquors or beverages so seized are not liable to forfeiture, the court shall order the officer having the same in custody to restore said liquors, with the vessels containing the same, to the place where they were seized, as nearly as practicable, and to the person entitled to receive them, which order the officer shall obey and make return to the court of his acts thereunder.



Section 28-4-229 - Fees and allowances of officers executing writs of seizure; payment of costs in proceedings.

There shall be allowed the officer making the seizure under a writ issued under Sections 28-4-225 and 28-4-226 in an injunction proceeding the sum of $3.00 and the sum of $.10 for every mile traveled in making the seizure, together with such reasonable sum as the court may deem just for necessary expenses incurred in transporting and providing storage for liquors and beverages and other movable property seized, all which costs shall be taxed in the bill of costs and, if not collected from a defendant, then shall be taxed and paid as in criminal prosecutions in which the state fails.

The costs in such injunction proceedings, unless charged against some party defendant by the court and collected from him, shall be paid as in criminal actions in which the state fails, upon the court making an order to that effect.



Section 28-4-230 - Persons who may be joined as parties defendant in proceedings and who may be enjoined from maintaining, etc., nuisance.

The owner of and all persons interested in the building or premises where the nuisance exists or any agent renting the same, as well as the keeper thereof, may be joined with the keeper as parties defendant to the proceedings, and all such owners, keepers, parties interested or agents who may be found to have knowingly assented to the keeping or maintaining of such nuisance on the premises at any time within six months prior to the commencement of the action and their servants, lessees and tenants shall be perpetually enjoined from maintaining and keeping or suffering to be kept and maintained such nuisance or any liquor nuisance upon the said premises.



Section 28-4-231 - Powers of court as to maintenance of jurisdiction and enforcement of judgments generally; rules of evidence, practice and procedure.

The court shall have full power and authority to maintain its jurisdiction and by all suitable orders and writs to enforce its judgments in respect to the subject matter of the action and to so shape and mould its judgments as to accomplish the purpose of the petition. All the rules of evidence, practice and procedure, except as otherwise provided in this article, that pertain to circuit courts generally or that exist by virtue of any law of this state may be invoked and applied in any such injunction proceeding instituted under this article.



Section 28-4-232 - Entry of judgment for abatement of nuisance and destruction of all prohibited liquors and beverages, movable property, etc., used in connection with nuisance.

Upon the final hearing of the action instituted to abate a liquor nuisance, if it shall appear that the petition has been sustained by the evidence or has been admitted, the court shall enter a judgment ordering abatement of the nuisance, which judgment shall order the destruction of all such prohibited liquors and beverages as are found upon the premises, together with all signs, screens, bars, bottles, glasses and other movable property used in keeping and maintaining said nuisance, and the destruction of all such liquors and beverages and such movable property as may have been seized under authority of the court pending the hearing of the action.






Article 11 - Forfeiture and Condemnation of Contraband Liquors and Beverages, etc.

Section 28-4-250 - Authorization and procedure generally.

Prohibited liquors and beverages kept, stored or deposited in any place in this state for the purpose of sale or unlawful disposition or unlawful furnishing or distribution and the vessels and receptacles in which such liquors are contained are declared to be contraband and are forfeited to the state when seized and may be condemned for destruction as provided in this article, and prohibited liquors and beverages may be searched for, seized and ordered to be destroyed as set forth in this article. In all criminal prosecutions against any person for violating the provisions of the prohibition laws of this state, the court, upon a conviction, may order the destruction of such prohibited liquors or beverages as had been sold, offered for sale, had, kept in possession for sale or otherwise disposed of by the defendant, or had been employed by him for use or disposition at any unlawful drinking place or had been kept or used in conducting the business of a liquor dealer or malt liquor dealer when such liquors or beverages have been seized for use as evidence in the case, and such court shall have the same power, upon conviction, in case of the seizure for use as evidence of such prohibited liquors and beverages and prosecutions against any person for unlawfully storing, accepting on consignment or delivering, transporting or shipping such prohibited liquors and beverages.



Section 28-4-251 - Search warrant for seizure of prohibited liquors and beverages, etc., generally - Issuance - Authorization and procedure generally.

Search warrants for the seizure of liquors and beverages that are prohibited to be sold or otherwise disposed of in this state, together with the vessel or other receptacle in which they are contained, may be issued as prescribed in this article, and proceedings may be had to secure the destruction of such liquors, beverages, vessels and receptacles upon the grounds and in the manner provided in this article.



Section 28-4-252 - Search warrant for seizure of prohibited liquors and beverages, etc., generally - Issuance - Persons authorized.

The warrant may be issued by a judge of a district court.



Section 28-4-253 - Search warrant for seizure of prohibited liquors and beverages, etc., generally - Issuance - Grounds.

The warrant may be issued on any one of the following grounds:

(1) When any person, firm, association of persons or corporation or unknown person or other party keeps a place where prohibited liquors and beverages, or any of them, are manufactured, sold, kept for sale or otherwise disposed of contrary to law or when such liquors and beverages, or any of them, are stored for sale, delivery or distribution contrary to law or for other illegal purposes in any warehouse or other place;

(2) When such prohibited liquors or beverages, or any of them, are in the possession of any person, firm, association of persons or corporation conducting on the premises an unlawful drinking place or maintaining a liquor nuisance thereon by means thereof; or

(3) When any person, firm, association or corporation is carrying on at a place the business of a retail or wholesale dealer in liquors (except bona fide druggists who sell and keep for sale alcohol only under the regulations prescribed by law) or the business of a retail or wholesale dealer in malt liquors and said liquors are kept for sale by such dealer.



Section 28-4-254 - Search warrant for seizure of prohibited liquors and beverages, etc., generally - Issuance - Standard for issuance; contents of affidavit supporting determination of probable cause.

Said warrants shall be issued only on probable cause supported by affidavit naming or describing the person or other party whose premises are to be searched, if known, and describing as nearly as possible the liquors and beverages to be searched for and the place to be searched. The liquors or beverages may be described as prohibited liquors and beverages or spirituous, vinous or malt liquors if more specific description is not obtainable, and the affidavit may show that more specific description is not obtainable.



Section 28-4-255 - Search warrant for seizure of prohibited liquors and beverages, etc., generally - Issuance - Examination of and taking of depositions from complainant and witnesses; contents of depositions.

The judge of the district court, before issuing a warrant, must examine the complainant on oath and any other witnesses he may produce, take their depositions in writing and cause the same to be subscribed by the person or persons making them. The depositions must set forth facts and circumstances tending to establish the ground or grounds of the application or probable cause for believing that a ground exists authorizing a search warrant to issue.



Section 28-4-256 - Search warrant for seizure of prohibited liquors and beverages, etc., generally - Issuance - Issuance by judge.

If the judge of the district court is satisfied of the existence of ground or grounds for the application, or one of them, or that there is probable cause to believe the existence of them, or one of them, he must issue a search warrant, signed by him, directed to the sheriff or to any lawful officer, commanding him to forthwith search the place named for the prohibited liquors and beverages and to bring them before the judge. If the warrant is sought to search a place whose keeper or owner is unknown, the affidavit may so state and the warrant may issue accordingly. The judge of the district court may direct the warrant to the chief of police or any police officer of a municipality when the place to be searched is within a municipality or within the police jurisdiction thereof.



Section 28-4-257 - Search warrant for seizure of prohibited liquors and beverages, etc., generally - Form.

The warrant may be in substantially the form prescribed by law for other search warrants and must, except as otherwise specified in this article, be executed in the manner and with the authority of the officer as prescribed by law in respect to other search warrants.



Section 28-4-258 - Search warrant for seizure of prohibited liquors and beverages, etc., generally - Execution - Persons authorized.

The warrant may be executed by any one of the officers to whom it is directed, but by no other person, except in aid of the officer, he being present and acting in its execution. The complainant may accompany the officer who executes the warrant and give information and assist him in executing the writ. A writ addressed to a sheriff may be executed by any lawful officers.



Section 28-4-259 - Search warrant for seizure of prohibited liquors and beverages, etc., generally - Execution - Time.

The warrant may be executed at any time between 8:00 A.M. and 6:00 P.M. or at any other time that the place or premises are open.



Section 28-4-261 - Search warrant for seizure of prohibited liquors and beverages, etc., generally - Limitation period for execution and return of warrant.

The warrant must be executed and returned to the judge of the district court by whom it was issued within 10 days from the date of issuance. After that time, if it has not been executed, it is void.



Section 28-4-260 - Search warrant for seizure of prohibited liquors and beverages, etc., generally - Execution - Giving of receipt for prohibited liquors and beverages, etc., seized under warrant.

When an officer takes prohibited liquors and beverages under the warrant, he must, if required, give a receipt to the person from whom they were taken or in whose possession they were found and also a receipt for such receptacles or vessels as may be taken under the warrant.



Section 28-4-262 - Search warrant for seizure of prohibited liquors and beverages, etc., generally — Return of warrant; furnishing of copies thereof to applicant for warrant, etc.

The officer in his return of the warrant to the judge of the district court must specify with particularity the liquors and beverages and other articles taken, and the applicant for the warrant and the person from whose possession the liquors and articles were taken are entitled to a copy of the return, signed by the judge, which he must furnish them on their application therefor.



Section 28-4-263 - Issuance, etc., of warrants for search of steamboats, watercraft, depots, railway cars, etc.

A search warrant may be obtained and prosecuted in accordance with the rules and regulations prescribed in this article in case there is probable cause to believe and it is made to appear to the judge issuing the warrant that there is probable cause to believe that prohibited liquors and beverages or some of them are kept or deposited in or on a watercraft of any kind or in a depot, railway car, carriage or vehicle of any kind for unlawful sale, furnishing, distribution or other unlawful disposition. The place where such search is to be made should be described as nearly as possible in the affidavit and warrant for purpose of identification.



Section 28-4-264 - Disposition of property seized by officer under warrant generally.

When liquors and beverages and vessels and receptacles are seized by the officer, they shall be held by him subject to the order of the judge of the district court or the court to which the proceedings may be carried by appeal, and, upon final judgment in accordance with the procedure prescribed in this article, must be returned to the lawful owner or owners or be otherwise disposed of according to law.



Section 28-4-265 - Liquors and beverages, etc., seized not to be recovered by writ of replevin or detinue during pendency of proceedings under article; final judgment of condemnation to bar actions to recover liquors and beverages, etc., seized, etc.

Liquors and beverages seized and vessels and receptacles containing them shall not be taken from the custody of the officer by writ of replevin or detinue or other process while the proceedings under this article are pending.

A final judgment of condemnation in all proceedings under this article shall be a bar to all actions for the recovery of any liquors and beverages or vessels and receptacles seized or for the value of the same and for damages alleged to arise by reason of the seizure and detention thereof.



Section 28-4-266 - Issuance of general notice to persons claiming right, title, etc., in liquors and beverages, etc., seized to appear and show cause why same should not be forfeited and destroyed.

Upon the return of the warrant to the judge of the district court showing a seizure thereunder, the judge shall issue a notice directed generally to all persons claiming any right, title or interests in such liquors and beverages and vessels and receptacles to appear before the judge issuing the warrant at a time and place therein specified not less than five nor more than 15 days after the issuance of said notice and show cause why such liquors and beverages and vessels and receptacles shall not be forfeited to the state and destroyed.



Section 28-4-267 - Delivery to certain persons and posting of copies of notice.

A copy of such notice shall be delivered to the person or other party who kept the liquors and beverages or had possession of the liquors and beverages at the time of the seizure, and a copy shall also be delivered to the party named in the affidavit for the warrant if a different party from the one who kept or had possession of the liquors and beverages at the time of the seizure, and the officer shall place another copy of such notice in a conspicuous place upon said premises.



Section 28-4-268 - Answer by persons claiming right, title, etc., in liquors and beverages, etc., seized.

At the time and place specified in the notice, any person claiming any right, title or interest in the liquors and beverages and vessels and receptacles seized under such warrant may interpose a verified answer controverting the allegations of the complaint upon which said warrant was issued and controverting the ground or grounds upon which the warrant was issued, and such person shall propound in such answer what right, title or interest he claims in the liquors and beverages or vessels and receptacles seized.



Section 28-4-269 - Forfeiture and condemnation proceedings generally - Issues and parties generally; style of action; trial of action generally.

The issue thus framed shall be deemed an action pending in the court of the judge who issued the warrant between the State of Alabama, on the relation of the complainant, and the liquor and beverages and vessels and receptacles so seized and against the party in possession of the liquors and beverages or against the party who interposes the claim, and may be entitled in the name of the State of Alabama against the said party so appearing, if any, and if no one appears, may be entitled as against said liquors and beverages adding for identification the name of the person or persons mentioned in the affidavit or warrant. The said action shall be tried in the district court as other actions are tried therein.



Section 28-4-270 - Forfeiture and condemnation proceedings generally - Issues, etc., where more than one claimant to liquors and beverages seized.

If different parties appear and claim separate portions of the liquor and beverages and vessels and receptacles seized, separate answers may be filed and separate issues may be framed and the trial had accordingly before the district court.



Section 28-4-271 - Forfeiture and condemnation proceedings generally - Prosecution of action.

Where an officer seizes liquors and beverages and vessels and receptacles under a search warrant, he shall appear on the day fixed for the hearing. The district attorney or his deputy shall appear and prosecute said action on behalf of the state.



Section 28-4-272 - Forfeiture and condemnation proceedings generally - Persons not to be excused from attending and testifying or producing books, papers, etc., at hearing or trial; immunity from prosecution as to transactions, etc., as to which testimony or documents produced.

No person, except one who answers claiming some right, title or interest in the liquors so seized, shall be excused from attending and testifying or producing any books, papers or other documents before any court or judge upon any such hearing or trial upon the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to convict him of a crime or to subject him to a penalty or forfeiture, but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may so testify or produce evidence, documentary or otherwise, and no testimony so given or produced shall be received against him upon any criminal investigation, trial or proceeding.



Section 28-4-273 - Forfeiture and condemnation proceedings generally - Conduct of hearing or trial generally; entry of judgment of forfeiture and delivery of liquors and beverages to Alcoholic Beverage Control Board generally; destruction of nonfederal tax-paid liquors and beverages; disposition of funds paid into court by Alcoholic Beverage Control Board.

If no party appears to make a claim at the time specified in the notice or if no verified answer controverting the allegations of the complaint and the grounds for issuance of the search warrant is interposed, the judge shall proceed to hear the testimony in support thereof. If it is established upon the hearing before said judge or upon the trial of the action, if issue be joined, that the liquors so seized are kept, stored or deposited for the purpose of unlawful sale or other disposition or for furnishing or distribution within this state or if it appears that the complainant has established a ground for the issuance of such search warrant, judgment of forfeiture of said liquors and beverages and vessels and receptacles shall be entered, which judgment shall order the immediate delivery of said liquors and beverages and vessels and receptacles to the Alcoholic Beverage Control Board at Montgomery, Alabama, whereupon said board shall determine the reasonable value thereof. The amounts so determined by said board to the reasonable value thereof shall be paid by the board to the clerk of the court in which such order or forfeiture was made. In the case of nonfederal tax-paid liquors and beverages, the court shall order the same to be publicly destroyed. Any funds paid into court, as provided in this section, shall be applied first to the payment of the court costs in such case, and the balance, if any, shall be paid into the general fund of the municipality or county in which said case arose.



Section 28-4-274 - Forfeiture and condemnation proceedings generally - Entry of judgment of dismissal and return of liquors and beverages, etc., to place or person from which or from whom taken generally.

If the testimony produced on the hearing before the judge or upon such trial before the judge or court shall fail to establish the complaint or that a ground existed for the issuance of the warrant or that the liquors and beverages and vessels and receptacles were kept, stored or deposited for the purpose of unlawful sale, distribution or delivery within this state, judgment shall be entered dismissing such complaint and providing that such liquors and beverages and the vessels and receptacles containing the same be returned to the place from which or to the person from whom they were taken.



Section 28-4-275 - Forfeiture and condemnation proceedings generally - Apportionment and taxing of costs.

If judgment shall be against only one party defendant appearing, he shall be charged to pay all the costs of the proceeding in the seizure and detention of the liquors and beverages and vessels and receptacles claimed by him and the costs of the trial. But if judgment shall be entered against more than one party claiming distinct parts of or interests in said liquors and beverages and vessels and receptacles, then the cost of the proceeding and trial may be equitably apportioned among the defendants for the amount of cost to be adjudged against them according to the discretion of the judge or court. In the event no one appears to contest the complaint or if the complaint is not sustained and no judgment of forfeiture is obtained, the costs shall be taxed and paid as costs are taxed and paid in criminal prosecutions wherein the state fails, and this rule shall apply as to any separate claim when several parties appear, claim and contest and such separate claim is sustained and there is failure to obtain judgment as to the part of the liquor and beverages and vessels and receptacles so claimed.



Section 28-4-276 - Forfeiture and condemnation proceedings generally - Appeals from judgment of district court - Authorization and procedure generally.

Any party may appeal within 14 days from the date of final judgment or denial of a post-trial motion, whichever is later, any judgment entered under the provisions of this article in any district court, such appeal to be taken in behalf of the state to the circuit court by the district attorney by filing a notice of appeal with the judge of the district court.



Section 28-4-277 - Forfeiture and condemnation proceedings generally - Appeals from judgment of district court - Persons entitled to appeal; bond for costs of appeal required; right to jury trial; proceedings in circuit court.

Any person appearing and becoming a party defendant as provided in this article may appeal from the judgment of forfeiture and condemnation as to the whole or any part of the liquors and beverages and vessels and receptacles claimed by him and adjudged forfeited to the circuit court as in other cases appealed from a district court to a circuit court, the appeal to be granted upon parties giving bond for the cost of appeal, that will be incurred in the circuit court.

Upon written demand being made therefor endorsed on the appeal bond at the time said appeal is taken, the appellants may be entitled to a jury for the trial of the action in the circuit court. Said circuit court shall proceed with the case de novo and may cause suitable issues to be framed for the determination of the action.



Section 28-4-278 - Forfeiture and condemnation proceedings generally - Appeals from judgment of district court - Issuance of order for delivery of liquors and beverages, etc., to Alcoholic Beverage Control Board or for restoration of same to place or person from which or from whom seized upon entry of final judgment in proceedings under article.

Whenever it shall be finally decided that the liquors and vessels seized as provided in this article are forfeited and ordered condemned, the judge or court entering final judgment of forfeiture shall issue to the officer having said liquors and beverages and vessels and receptacles in custody a written order directing him forthwith to deliver said liquors and beverages and vessels and receptacles to the Alcoholic Beverage Control Board as provided in Section 28-4-273, except in the case of nonfederal tax-paid liquors or beverages, which shall be publicly destroyed, and the officer shall immediately thereafter make return of said order to the court whence issued with his actions in the premises endorsed thereon.

When it is finally decided that the liquors and beverages and vessels and receptacles so seized are not liable to forfeiture, the judge or the court entering the judgment shall issue a written order to the officer having the same in custody to restore the same to the place where seized, as nearly as possible, or to the persons who are entitled to receive them.



Section 28-4-279 - Forfeiture and condemnation proceedings in circuit courts.

A search warrant may be issued by any judge of a circuit court, and on the return of the warrant, the same proceedings may be had before the judge sitting as a court as are prescribed in this article for the trial before district court judges issuing said warrants. Any defendant to the warrant in such circuit court may have a jury trial upon demanding the same at the time he files his verified answer and claim.



Section 28-4-280 - Allowances and fees of officers executing search warrants and attending and prosecuting forfeiture and condemnation actions for state.

There shall be allowed the officer making the seizure under a search warrant the sum of $3.00 and also the additional sum of $2.00 for every day that such officer shall necessarily be employed in attending court for the purpose of causing liquors and beverages and vessels and receptacles seized to be forfeited or condemned and the sum of $.10 per mile for each mile he shall travel in executing the warrant, together with such reasonable sum as the court may deem just for necessary expenses incurred in transporting and providing storage for liquors and beverages and vessels and receptacles seized.

Where a warrant is issued to any peace officer to search a designated place for prohibited liquors and beverages and such officer executes such warrant and seizes such liquors or beverages, but fails to arrest any person or persons for having such prohibited liquors or beverages in his or their possession, then no fees, mileage or allowances shall be paid to anyone for any service under this article.

Where a warrant is issued to any peace officer to search a designated place for prohibited liquors or beverages and such officer executes said warrant, seizes such prohibited liquors or beverages, arrests one or more persons alleged to have had the possession of such liquors or beverages at the time of said seizure and said person is tried and acquitted of the charge or charges arising out of the possession, use or sale of said seized prohibited liquors or beverages by the court having jurisdiction of the action or the action is nol prossed by such court or withdrawn and filed, then the fees, mileage or allowances set out in this section shall be taxed and paid as in criminal prosecutions in which the state fails, upon the court or judge making an order to that effect. If, however, the arrest of one or more persons alleged to have had the possession of such liquors or beverages is made and the defendant or defendants are finally convicted, the costs or fees set out in this section shall be taxed in the bill of costs against such defendant or defendants and, if not collected from such defendant or defendants so convicted, shall be taxed and paid as in criminal prosecutions in which the state fails, upon the court or judge making an order to that effect.



Section 28-4-281 - Correction of defects or irregularities in notice, etc., in forfeiture and condemnation proceedings.

Whenever in any proceedings for forfeiture and condemnation of liquors and beverages and vessels and receptacles it shall appear to the judge or court that there has been any irregularity in the service of any process or notice or any omission to post or serve notices required or any defect in the affidavit or notice or in the service or return of either, the judge or court may permit the same to be amended and may direct such further service of process or of notice as will, in the judgment of the judge or court, be most effectual in securing notice of the proceeding to those who may be entitled thereto and so that the proceeding may not fail for any irregularity or technicality.



Section 28-4-282 - Appliances used, etc., for distillation or manufacture of prohibited liquors and beverages declared contraband; said appliances and products thereof to be summarily destroyed by sheriffs, etc., finding same; property, etc., where distillery, etc., found forfeited to state.

All appliances which have been used or are used or ready to be used for the purpose of distilling or manufacturing any prohibited liquors or beverages are contraband, and no person, firm or corporation or association of persons shall have any property rights in or to the same, and when said appliances or apparatus so used or ready to be used or that have been used for the manufacture of any prohibited liquors and beverages shall be found by any sheriff or other law officer, the same shall be by said officer at once summarily destroyed and rendered useless for service. The officer shall also summarily destroy any liquor or liquids, the product of a distillery or plant for the making of a prohibited liquor which he may find on the premises, and the owner of said distillery or plant or any person permitting the same to exist on the premises shall forfeit to the State of Alabama all property used in connection with said illegal plant, together with the buildings and lots or parcels of ground constituting the premises on which the unlawful act is performed or permitted to be performed.



Section 28-4-283 - Enforcement of forfeiture.

The forfeiture provided in Section 28-4-282 may be enforced by a complaint filed in the circuit court of the county in which the property is located, the complaint to be filed in the name of the State of Alabama by the Attorney General or by a district attorney in the county where the complaint is filed or by others as provided in the law for the filing of petitions for abatement of liquor nuisances.



Section 28-4-284 - Sale of property and disposition of proceeds therefrom.

The property may be ordered sold and the proceeds, after paying the costs and expenses of the seizure and of the action, shall be paid into the law-enforcement fund to be used and applied on the enforcement of state laws under the supervision and control of the Governor.



Section 28-4-285 - Conveyances, vehicles of transportation or animals used for illegal conveyance of prohibited liquors and beverages declared contraband and forfeited to state; seizure of said conveyances, etc., and reporting thereof by sheriffs, etc., finding same; confiscation and condemnation generally.

All conveyances and vehicles of transportation of any kind, whether on the waters of the state, under the waters, on land or in the air, including any animals that may be used in such transportation, whether hitched or not hitched to any vehicle so illegally used, together with all harness and other accessories employed in such illegal transportation, which have been or are used for the illegal conveying of any prohibited liquors or beverages into this state or from one point in the state to another point within the state shall be contraband and shall be forfeited to the State of Alabama, and shall be seized by any sheriff or any other person acting under authority of law in the enforcement of the prohibition laws of the state who becomes cognizant of the facts or who finds liquor being illegally transported as aforesaid in such vehicles or conveyances or on any such animal, and such officer or person shall report the seizure and the facts connected therewith to the district attorney in the county where seizure is made or, in default thereof, to the Attorney General of the state.

In order to condemn and confiscate any of the above-mentioned conveyances or vehicles or animals, it shall not be necessary for the state to show any actual movement of said conveyances, vehicles or animals while loaded with any of said prohibited liquors or beverages; provided, that if said prohibited liquors or beverages shall have been purchased through the state liquor stores or shall bear the stamp of the Alabama Alcoholic Beverage Control Board, no such conveyance, vehicle or animal shall be confiscated or forfeited unless the court shall be convinced from the evidence that said prohibited liquors or beverages were being transported for the purpose of resale contrary to law, and the fact that the owner or operator of said conveyance or vehicle or animal has a reputation of being a seller of prohibited liquors shall be prima facie evidence that such liquors or beverages were being transported for resale.



Section 28-4-286 - Institution of proceedings for condemnation of vehicles, etc.; seized property not to be retaken by replevin or detinue during pendency of action; intervention by parties claiming superior right to seized property; powers of court to regulate proceedings to permit parties claiming vehicles, etc., to assert rights.

It shall be the duty of such officer in the county or the Attorney General of the state to institute at once or cause to be instituted condemnation proceedings in the circuit court by filing a complaint in the name of the state against the property seized, describing the same, or against the person or persons in possession of said vehicles of transportation, if known, to obtain a judgment enforcing the forfeiture. No replevin or detinue writ may be employed to retake possession of such seized property pending the forfeiture action, but any party claiming a superior right may intervene by motion in said action and have his claim adjudicated.

The judge presiding in said circuit court or any division thereof may superintend and make all proper orders and orders of publication of notice to be published for all parties claiming the said vehicles to come in and assert their right thereto. The said court shall have authority to frame all orders of procedure so as to regulate the proceedings that persons may have an opportunity to come in and propound their claim to the vehicles and conveyances sought to be condemned.



Section 28-4-287 - Execution of bond by defendant or claimant for recovery of seized vehicle, etc., pending condemnation action; proceedings upon failure of defendant or claimant to deliver said vehicle, etc., upon entry of judgment of condemnation.

Whenever a conveyance, vehicle of any kind or animal used in drawing the same is seized by an officer of the state under the prohibition laws of this state, the defendant in the proceedings or the claimant of the property shall have the right to execute a bond in double the value of such property or of any item thereof, with good and sufficient surety, to be approved by the sheriff or the register or clerk of the circuit court and conditioned, in the event the said property is condemned, to deliver the same to the sheriff within 15 days from the date of such judgment of condemnation and to pay any difference between the value of said property at the time of the seizure and the time of the delivery to the sheriff after condemnation, such difference in value to be determined by the trial court upon motion of any party to said action. Upon the execution of such bond, the sheriff shall deliver said property to the defendant or claimant executing the same.

Upon the failure of the defendant or claimant to deliver the property condemned within 15 days after judgment of condemnation, the bond shall be returned forfeited to the register or clerk of the circuit court and execution may issue thereon against the principal and his sureties for the amount of the value of such property; or, in case of the return of the property to the sheriff and the failure to pay the difference in value as above set forth, execution may issue against the principal and his sureties for such difference in value.



Section 28-4-288 - Execution of bond by defendant or claimant for recovery of seized vehicle, etc., pending appeal; proceedings upon failure of bondsmen to deliver said vehicle, etc., upon affirmance of judgment upon appeal, etc.

Whenever a conveyance, vehicle of any kind or animal used in drawing the same is seized by an officer of the state under the prohibition laws of this state and has been condemned by the circuit court that tried the action, the defendant in the proceedings or the claimant of the property, pending an appeal to the Supreme Court or Court of Civil Appeals, may, upon motion, have the court immediately appraise the value of said property and of the several items separately and shall have the right to execute a bond with two good sureties in double the appraised value of such property or of any item or items thereof, to be approved by the clerk or register of the circuit court, conditioned, in the event the appeal is affirmed or reversed and the conveyance, vehicle, animal or harness is subsequently condemned on another trial, to deliver the property for which a bond is given to the sheriff within 30 days from the date of such affirmance or reversal and subsequent condemnation on another trial, to be disposed of according to law and to pay any difference between any value thereof at the time of the original appraisal and at the time of the delivery to the sheriff, the difference in value to be determined by the circuit court. On the execution of such bond the sheriff shall deliver said property to the defendant or claimant executing such bond.

Upon the failure of the bondsmen to deliver the said property condemned within 30 days after the appeal has been affirmed or within 30 days after condemnation on another trial if the judgment is reversed, the bond shall be returned by the sheriff forfeited, and execution may issue thereon against the principal and sureties for the amount of the value of the property or, in case of the return of the property, for the difference between the value fixed by the court on the original appraisal and the final appraisal when it is returned after the appeal is affirmed.



Section 28-4-289 - Payment of costs in actions for condemnation of vehicles, etc., used in transportation of prohibited liquors or beverages where judgment entered against state.

In all actions filed under this article for the purpose of condemning and selling conveyances and vehicles of transportation of any kind on account of their use in the transportation of prohibited liquors or beverages, if a judgment shall be entered against the state, the court costs shall be paid out of the law-enforcement fund provided for in this article, said payment to be made on warrant of the Comptroller upon receipt by him of the bill of costs certified as being correct by the register or clerk of the circuit court in which such action shall have been tried, which cost bill should also bear the approval of the Attorney General and the Governor before a warrant shall be drawn.



Section 28-4-290 - Advertisement and sale by sheriff, etc., of vehicle, animal, etc., seized for illegal transportation of liquor or beverages where owner, etc., cannot be ascertained; rights in seized vehicles, animals, etc., disposed of upon such sale by sheriff or sale by court in condemnation proceedings.

Any sheriff or other officer who seizes or comes into possession of such vehicle, animal or property illegally used for the transportation of liquor or beverages within or into the state and does not know or cannot ascertain the possessor or owner thereof shall advertise and sell the same according to the rules for selling personal property under execution, and both the court in condemnation proceedings and the said officer on advertisement shall sell the right of all interested persons in and to said conveyances, vehicles and other property who aided or assisted in the illegal transportation or who had knowledge or notice thereof or could by reasonable diligence have obtained knowledge or notice thereof.



Section 28-4-291 - Disposition of proceeds from sale of such property forfeited to state.

Unless otherwise provided by law, the proceeds of the sale of any such property forfeited to the state, whether sold by court order or by an officer under advertisement, shall, after paying all expenses in the action, or of advertisement, as the case may be, including the costs of seizure and of keeping the property pending the proceedings, be applied as follows: One half of the proceeds shall be paid into the general fund of the county in which the property is seized, and the other one half shall be paid into the law-enforcement fund to be used and applied on the enforcement of state laws under the supervision and control of the Governor; provided, that when such property shall be seized by an officer of a municipality, one half of the proceeds of the sale shall be paid into the general fund of the municipality, one quarter shall be paid into the general fund of the county, and the other one quarter shall be paid into the law-enforcement fund to be used and applied on the enforcement of state laws under the supervision and control of the Governor.



Section 28-4-292 - Advertisement and sale of receptacles, etc., of prohibited liquors and beverages.

All vessels and receptacles of prohibited liquors and beverages such as handbags, suitcases or trunks, which have been seized in law enforcement and which are in the custody of any person or officer, after conviction of the parties from whom seized of the violation of the law in respect thereto, shall be sold after notice of sale by advertisement in a newspaper published in the county for 10 days in a daily paper or for two issues in a weekly paper.

The proceeds of the sale shall be paid into the municipal treasury, if sale is made by a municipal officer or custodian of such contraband seized by municipal officers, or to the law-enforcement fund in the State Treasury if made by any other officer or custodian.



Section 28-4-293 - Property rights in prohibited liquors and beverages, vessels, vehicles, etc., kept, used, etc., for purpose of violating temperance laws, etc.; seizure, forfeiture, disposition, etc., of same generally.

No property rights of any kind shall exist in prohibited liquors and beverages, vessels, fixtures, furniture, implements or vehicles kept or used for the purpose of violating any law for the promotion of temperance or the suppression of the evils of intemperance, nor in any such liquors and beverages when received, possessed or stored in any forbidden place or anywhere forbidden by law. In all such cases the liquors and beverages are forfeited to the State of Alabama and may be searched for and seized and forfeited and disposed of under the rules prescribed by law concerning contraband liquors and beverages or by order of the judge or court, after a conviction, when such liquors and beverages have been seized for use as evidence.



Section 28-4-294 - Preparation of return by officer seizing prohibited liquors and beverages; officer to report delivery to any person, destruction, etc., of same.

When any officer shall seize or take possession of any prohibited liquors and beverages in the enforcement of the law, he shall at once, in writing, make a return of his acts, with a statement of the quantity and kind of liquors and beverages to the court that has or secures jurisdiction of the case. When any such liquor or beverage is destroyed, delivered to any person or otherwise disposed of, the officer acting in the matter shall in writing make a report of the facts to such court.



Section 28-4-295 - Disposition of prohibited liquors and beverages held for use as evidence upon conviction of person possessing, etc., same.

Whenever prohibited liquors and beverages, or any of them, are seized and held for use as evidence before any court on the trial of any person for a violation of the prohibitory laws of the state or the prohibitory ordinance of any municipality and the person is convicted for violating such law or ordinance in any way by his connection with or possession or ownership of the liquors and beverages, or any of them, then, within 10 days after conviction, without any order of the court to that effect, the custodian of the liquor or beverage is authorized to proceed and shall proceed to dispose of the same as provided in Section 28-4-273.



Section 28-4-296 - Deposit with Alcoholic Beverage Control Board for sale of certain confiscated liquors and beverages; payment to county or municipality by board of reasonable value of liquors and beverages received.

(a) All confiscated liquors and beverages which the Alcoholic Beverage Control Board will accept shall not be destroyed but shall be deposited with the Alcoholic Beverage Control Board for resale. All other liquors and beverages shall be disposed of as otherwise provided by law.

(b) The Alcoholic Beverage Control Board shall immediately upon receipt of such liquors or beverages determine the reasonable value of the amount thereof and issue its warrant for the payment of same to the custodian of the county funds in the county where seized or, if seized by municipal law-enforcement officers, then to the custodian of funds of the municipality, payable to the general fund of the county or the municipality as the case may be.

(c) Nothing in this section shall apply to liquors or beverages illegally made, manufactured or distilled in an unlicensed distillery, brewery or winery, and all such liquors or beverages shall be disposed of as otherwise provided by law.



Section 28-4-297 - Unlawful disposition, etc., of contraband liquors and beverages by custodian.

Any custodian of seized contraband liquor and beverages who shall permit the same to be improperly and unlawfully removed from his possession or shall give the same away to any person shall be punished, on conviction, by a fine of not less than $50.00 and by imprisonment at hard labor for the county for six months.



Section 28-4-298 - Article not intended to secure search of premises of bona fide druggists or physicians.

This article is not intended to secure the search of the premises of bona fide druggists who sell or keep for sale alcohol only for medical, scientific or mechanical purposes or wine for sacramental purposes as authorized by law or of bona fide physicians who sell and keep for sale pure alcohol only for medical purposes at the places that may be allowed and subject to the restrictions and regulations prescribed by law.



Section 28-4-299 - Forfeiture, sale and distribution of proceeds of sale of contraband generally.

In cases of all contraband property, as provided in this article, there shall be a remedy by complaint filed in the name of the state by the officer or other person, in accordance with any provisions of the prohibition laws of the state, to secure a judgment of forfeiture, sale and distribution of the proceeds in accordance with the provisions of this article.

If the arrest and seizure of such property is made by an officer or employee of any municipality of this state, such municipality shall receive one half of the remainder of the proceeds derived from the sale of such property, after the costs and expenses (including payment to officers and informers provided for in this article) are paid. The said portion of the moneys derived from such proceeds shall be paid into the treasury of such municipality and used and applied as a law-enforcement fund, under the supervision and control of the governing body of such municipality, and the remaining half shall be paid to the law-enforcement fund in the State Treasury.






Article 12 - Enforcement of Chapter.

Section 28-4-310 - Governor charged with supervision, etc., of enforcement of prohibition laws; Governor may require reports from officers charged with duty of enforcing laws; failure of officer to make report, etc.

In order for the Governor to perform the duties imposed upon him by the Constitution, that he shall take care that the laws be faithfully executed, he is made the executive head of the law-enforcement machinery of the state and is charged with supervising and directing the enforcement of the laws of the state for the promotion of temperance and the suppression of the evils of intemperance and he is authorized to supervise, direct and give orders to any and all officers of the state or of any county in the state in regard to the exercise of their powers in the performance of their duties in respect to the enforcement of said laws.

The Governor may, as he deems desirable, call upon said officers for reports to be made directly to him concerning any action they may have or may not have taken in enforcing said laws and for reports concerning conditions that may exist, calling for increased diligence in reference to said law enforcement, and all such officers shall strictly obey his orders and directions and make any reports called for and, in the event of a failure to do so or to carry out any instruction of the Governor in respect to the enforcement of said laws, shall be guilty of a misdemeanor in office and may be punished, on conviction, by a fine not exceeding $50.00 and by imprisonment not exceeding 12 months at hard labor for the county, to be fixed in the discretion of the court or judge trying the case.



Section 28-4-311 - Appointment of inspectors, etc., to detect and report violations of prohibition laws; offer and payment of rewards for convictions of persons violating laws.

The Governor may appoint and employ, subject to the provisions of the Merit System, such inspectors or secret service men or such other persons as he may deem necessary for the purpose of detecting and reporting upon violations of the prohibition laws, or any of them, and contract with them for reasonable compensation to be paid by the state for their services. He may also offer a reward to all sheriffs, constables or other persons, in his discretion, who will bring about the conviction of any person for the violation of said laws and particularly for the violation of the laws against the manufacture of prohibited liquors, and may state the amount that will be paid out of the State Treasury to any officer or person who may secure the conviction of anyone guilty of the offense of illicit distilling or other violation of said laws. In the event such reward or rewards are earned, the same shall be paid by warrant drawn by the Comptroller upon the State Treasury or the law-enforcement fund therein provided by this chapter, as the Governor decides, upon a bill presented against the state for the reward, stating the facts and circumstances which the claimant puts forward as entitling him to the reward, when the said bill is certified and approved as being correct by the Attorney General of the state and is also approved by the Governor.



Section 28-4-312 - Governor may require Attorney General to prepare instructions for officers of state, etc., for enforcement of laws; publication and distribution of same.

The Governor, in his discretion, may require the Attorney General to prepare instructions to the officers of the state, counties or municipalities to aid them in enforcing the prohibition laws, to be published and distributed at the expense of the state, as directed by the Governor.



Section 28-4-313 - Prosecutions for violations of chapter, etc., begun by affidavit or indictment; right of person charged to demand grand jury indictment; continuation of prosecution upon original affidavit; amendment of affidavit or complaint.

All prosecutions for a violation of any provision of this chapter or of any other law for the suppression of the evils of intemperance may be begun by affidavit as well as by indictment; and when begun by affidavit, the person charged shall not have the right to demand that a grand jury prefer an indictment for the alleged offense, except where such offense is a felony, but the prosecution may continue no matter in what court or before what judge the trial shall be had upon the affidavit upon which it was originally begun.

The said affidavit or any complaint that may be filed in such prosecution may be amended to meet the ends of justice and to prevent a dismissal of the case upon any informality, irregularity or technicality.



Section 28-4-314 - District attorneys to institute prosecutions for or make reports to grand juries as to violations of prohibition laws.

Any district attorney in the county whose duty it is to prosecute criminal cases on behalf of the state shall not be prohibited from commencing prosecution on his own affidavit against any party violating any provision of any law of the State of Alabama for the suppression of the evils of intemperance, and every such district attorney, upon receiving information giving him probable cause to believe that there has been a violation of any statute upon the subject named, shall proceed to lay the matter before the grand jury or to institute a criminal prosecution against said party by affidavit before a court or judge of competent jurisdiction, if he is willing and able to make such affidavit for the institution of a criminal prosecution. If he is not, he must superintend the preparation of the papers and the institution of the prosecution if any citizen is willing to make an affidavit for the institution of a criminal prosecution against any party for such violation; provided, that the district attorney is of opinion from the facts at hand that there is reasonable ground to believe that the offense has been committed.



Section 28-4-315 - Sheriffs to cooperate with district attorneys in prosecutions, etc.

Sheriffs are charged with the duty of being on the alert for violations of any of the prohibition statutes and of cooperating with the district attorneys in bringing violators to justice.



Section 28-4-316 - Grand jury proceedings generally - Effect of failure of person to attend and testify in obedience to summons.

Any person who is summoned as a witness before the grand jury to answer as to any violation of law for the suppression of intemperance or prohibiting the manufacture, sale or other disposition of prohibited liquors or beverages or the keeping or maintaining of any unlawful drinking place, or liquor nuisance and who fails or refuses to attend and testify in obedience to such summons without good cause, to be determined by the court, is guilty of contempt and also of a misdemeanor and, on conviction of such misdemeanor, must be fined not less than $20.00 nor more than $300.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than three months, at the discretion of the court.



Section 28-4-317 - Grand jury proceedings generally - Offenses as to which witnesses may be required to testify; initial interrogation of witnesses to particular offense not required.

The witnesses before the grand jury to give evidence may be required to answer generally as to any offense against the laws of Alabama for the promotion of temperance and the suppression of intemperance committed within their knowledge during the 12 months next preceding or as to any violation within said time of any law of the state prohibiting the manufacture, sale or other disposition of any of said prohibited liquors or beverages or the maintaining of any unlawful drinking place or liquor nuisance, and it shall not be necessary to first specially interrogate the witnesses to any particular offenses.



Section 28-4-318 - Grand jury proceedings generally - Exemption from prosecution of witnesses.

A witness must not be prosecuted for any offense as to which he testifies before the grand jury, and the district attorney or any member of the grand jury may be a witness to prove that fact.



Section 28-4-319 - Grand jury proceedings generally - Duty of grand jury to present indictments for violations of laws.

Grand juries shall have no discretion as to the finding of indictments for violations of the provisions of this chapter or for violations of the provisions of any law of the state for the promotion of temperance and the suppression of intemperance, and it shall be their duty, if the evidence justifies it, to find and present indictments for every such violation.



Section 28-4-320 - Servants, agents, etc., and principals not to be excused from testifying against each other on grounds of self-incrimination; immunity of said persons from prosecution for offenses disclosed, etc.

No clerk, servant, agent or employee of any person accused of a violation of the laws to promote temperance and to suppress intemperance or prohibiting the sale, manufacture or other disposition of liquors or beverages shall be excused from testifying against his principal for the reason that he may thereby incriminate himself, nor shall any principal be excused for the same reason from testifying against any clerk, servant, agent or employee in such cases, but no testimony given by any of said parties shall in any manner in any prosecution be used as evidence, directly or indirectly, against him, nor shall the party testifying be thereafter prosecuted for any offense so disclosed by him.



Section 28-4-321 - Contents and sufficiency of charges in indictments, complaints, affidavits, etc., for sale, offer for sale, possession, etc., of prohibited liquors and beverages, etc., generally; proof of charges generally; admissibility in evidence of testimony of persons purchasing, etc., prohibited liquors and beverages, etc.; immunity from prosecution of persons testifying as to violations of chapter, etc.

In an indictment, complaint or affidavit for selling, offering for sale, keeping for sale or otherwise disposing of spirituous, vinous or malt liquors, it is sufficient to charge that the defendant sold, offered for sale, kept for sale or otherwise disposed of spirituous, vinous or malt liquors contrary to law, and in an indictment, complaint or affidavit for selling, offering for sale, keeping for sale or otherwise disposing of prohibited liquors and beverages, it is sufficient to charge that the defendant sold, offered for sale, kept for sale or otherwise disposed of prohibited liquors and beverages. On the trial under a charge in either form, any act of selling in violation of law embraced in the charge may be proved and the charge in each of said forms shall be held to include any device or substitute for any of said liquors.

In any indictment, complaint or affidavit charging that prohibited liquors and beverages have been manufactured, sold, offered for sale, kept for sale or otherwise disposed of, it shall not be necessary to set out the kind or quantity of the prohibited liquors and beverages nor the person to whom such sale or offer to sell or other disposition was made, and in any prosecution for a second or subsequent offense, it shall not be requisite to set forth in the indictment, complaint or affidavit the record of a former conviction, but it shall be sufficient briefly to allege such conviction.

The person purchasing or to whom prohibited liquors and beverages or any of them have been sold or otherwise disposed of shall in all cases be a competent witness to prove the unlawful act.

No person who testifies with respect to any unlawful act under this chapter or other statute for the suppression of the evils of intemperance shall be prosecuted in respect to any act to which he testifies nor shall his evidence so given be used against him in any criminal proceeding.



Section 28-4-322 - Several charges may be set out in separate counts in indictments, complaints, etc.; judgment entered and punishment imposed upon each count.

Indictments, complaints or affidavits for any violation of this chapter or any provision thereof or of any other statute of the state for the suppression of the evils of intemperance may set out several charges in separate counts, and the accused may be convicted and punished upon each one as upon separate indictments, complaints or affidavits, and judgment shall be entered on each count under which there is a finding of guilty.



Section 28-4-323 - Admissibility and effect of evidence showing similarity in color, odor and general appearance between prohibited liquor or beverage and beverage shown to be manufactured, sold, kept, etc., by defendant; applicability of rule as to admissibility, etc., of said evidence in proceedings for abatement of liquor nuisances, etc.

(a) In all prosecutions against any person for manufacturing, selling, offering for sale, keeping or having in possession for sale, bartering, exchanging, furnishing, giving away or otherwise disposing of prohibited liquors and beverages or for any one of the said acts, it shall be competent for the state to give in evidence the fact that the beverage which the evidence may tend to show the defendant had manufactured, sold, bartered, exchanged, furnished, given away or otherwise disposed of, possesses the same color, odor and general appearance or the same taste, color and general appearance of a prohibited liquor or beverage such as whiskey, rum, gin, ale, porter, beer and any other prohibited liquor or beverage. The fact that the beverage in question as above stated is of the same color, odor and general appearance or same taste, color and general appearance as beer shall constitute prima facie evidence that the beverage is a beer or a malt liquor or a substitute or device therefor and within the inhibition of the statutes of this state for the suppression of intemperance, and the like rule of evidence shall apply in respect to whiskey and the other beverages named, and, in the event the defendant claims that the beverage in question as above referred to is not within the inhibition of the statutes when it possesses the same color, odor and general appearance or the same taste, color and general appearance as a prohibited liquor or beverage, such as whiskey, beer or the other beverages named hereinabove, the burden of proof shall be upon him to establish to the reasonable satisfaction of the judge, court or jury trying the case that the beverage in question is not within the inhibition of the said statutes and that it is a beverage not prohibited by law to be manufactured, sold, offered for sale or otherwise disposed of.

(b) The same rule of evidence shall be applicable in all cases for the abatement of liquor nuisances and in all prosecutions for violations of statutes of the state for the suppression of the evils of intemperance when it becomes necessary to determine whether the liquor or beverage in question is a prohibited liquor or beverage.



Section 28-4-324 - Issuance of injunctions to prevent violations of chapter, etc.

When any violation of any provision of this chapter is threatened or shall have occurred, the doing of, or continuation or repetition of the unlawful act or any of like kind by the offending party may be prevented by injunction issued by a circuit court upon a petition filed in all respects as in cases of liquor nuisances.

In like manner the injunction may be employed to compel obedience to any rule or regulation prescribed by this chapter.



Section 28-4-325 - Fees of officers making seizures of prohibited liquors.

When an officer arrests any person in possession of an unlawful quantity or quantities of prohibited liquors or of such liquors under conditions prohibited by law, then, on the conviction of such party of a violation of a city ordinance or state law, whether in the municipal court or state court possessing jurisdiction, the following fee for making the seizure of the liquors shall be taxed against the defendant and paid to such officer as a part of the cost of the case:

(1) If a seizure is made of not less than one gallon nor more than five gallons of such liquors, the fee shall be $3.00;

(2) If the seizure is of more than five gallons and less than 20 gallons, the fee shall be $5.00; and

(3) If more than 20 gallons is seized, the fee shall be $10.00.



Section 28-4-326 - Penalties for violations of chapter.

Any violation of any provision of this chapter for which no other penalty is provided shall be punishable by a fine of not less than $50.00 nor more than $500.00, to which may be added, in the discretion of the court, imprisonment in the county jail or at hard labor for the county for not less than six months nor more than 12 months.









Chapter 4A - ALABAMA BREWPUB ACT.

Section 28-4A-1 - Short title.

This chapter shall be known as and may be cited as the "Alabama Brewpub Act."



Section 28-4A-2 - Definitions.

(a) The words and phrases used in this chapter shall have the meanings ascribed to them in Section 28-3-1, and any acts amendatory thereof, supplementary thereto or substituted therefor.

(b) The following words or phrases, whenever they appear in this chapter, unless the context clearly indicates otherwise, shall have the meaning ascribed to them in this subsection:

(1) BREWPUB. Any premises upon which beer is actively and continuously manufactured or brewed, subject to the barrel production limitation prescribed in this chapter, for consumption on the premises where manufactured, or for sale to any designated wholesaler licensee for resale to retail licensees.

(2) PREMISES. Any building, structure or portion thereof designated as a historic building and site as defined in Section 40-8-1, or located in a registered historic district or located in any economically distressed area designated as suitable by the municipal or county governing body, in which is located the operations of a brewpub.



Section 28-4A-3 - Brewpub licensing and requirements; fee.

(a) In addition to the licenses authorized to be issued and renewed by the board pursuant to the Alcoholic Beverage Licensing Code codified as Chapter 3A of this title, the board, upon applicant's compliance with the provisions of this chapter and with Chapter 3A and the regulations made thereunder, is authorized to issue to a qualified applicant a brewpub license which shall authorize the licensee to manufacture or brew beer, in a quantity not to exceed 10,000 barrels in any one year and to sell beer brewed on the licensed premises in unpackaged form at retail for on-premises consumption at the licensed premises only; to sell beer brewed on the licensed premises in packaged form at retail for off-premises consumption, provided the beer sold for off-premises consumption may not exceed 288 ounces per customer per day and shall be sealed, labeled, packaged, and taxed in accordance with state and federal laws and regulations; to sell beer brewed on the premises in original, unopened barrel or keg containers to any licensed wholesaler designated by a brewpub licensee pursuant to Sections 28-8-2 and 28-9-3 for resale to retail licensees; to donate and deliver up to two kegs of the licensee's beer to a licensed charitable special event operated by or on behalf of a nonprofit organization; provided, however, donations shall be taxed in accordance with state and federal laws and regulations, and any beer remaining at the conclusion of the charitable event shall be returned to the manufacturer for disposal; and to purchase beer, including draft or keg beer, in original, unopened containers from licensed wholesalers and to sell such beer at retail for on-premises consumption only, in a room or rooms or place on the licensed premises at all times accessible to the use and accommodation of the general public, subject to the following conditions:

(1) The proposed location of the premises shall not, at the time of the original application, be prohibited by a valid zoning ordinance or other ordinance in the valid exercise of police power by the governing body of the municipality or county in which the brewpub is located.

(2) Beer brewed by the brewpub licensee shall be packaged or contained in barrels from which the beer is to be dispensed only on the premises where brewed for consumption on the premises or sold in original, unopened barrel or keg containers to any designated wholesaler licensee for resale to retailer licensees.

(3) The brewpub must contain and operate a restaurant or otherwise provide food for consumption on the premises.

(4) The brewpub may not sell any alcoholic beverages if it is not actively and continuously engaged in the manufacture or brewing of alcoholic beverages on the brewpub's licensed premises.

(b) The annual license fee levied and prescribed for a license as a brewpub issued or renewed by the board pursuant to the authority of this chapter is $1,000.

(c) Except as provided in this subsection, the provisions of this title shall be applicable. The provisions of Section 28-3-4 and subsection (b) of Section 28-3A-6, shall not be applicable with regard to beer brewed by the brewpub and sold and dispensed on the brewpub premises. In all other respects, Section 28-3-4, Section 28-3A-6(b), and Section 28-3A-6(i)(2) shall be applicable.



Section 28-4A-4 - Privilege and excise taxes levied on brewpub; recordkeeping; wholesaler designee; exemption from Sections 28-9-3 through 28-9-11.

(a) In addition to the licenses provided for by this chapter and any county or municipal license, there is levied on the brewpub for on-premises sales of beer brewed by the brewpub licensee the privilege or excise taxes imposed by Sections 28-3-184 and 28-3-190. Every brewpub licensee shall file the tax returns, pay the taxes and perform all obligations imposed on wholesalers at the times and places set forth therein. It shall be unlawful for any brewpub licensee who is required to pay the taxes so imposed in the first instance to fail or refuse to add to the sales price and collect from the purchaser the required amount of tax, it being the intent and purpose of this provision that each of the taxes levied is in fact a tax on the consumer, with the brewpub licensee who pays the tax in the first instance acting merely as an agent of the state for the collection and payment of the tax levied by Section 28-3-184 and as an agent of the county or municipality for the collection and payment of the tax levied by Section 28-3-190.

(b) The brewpub shall be required to keep and maintain all of the records otherwise required to be kept and maintained by manufacturer, wholesaler, and retailer licensees.

(c) The brewpub shall appoint a licensed wholesaler designee in order to preserve Section 28-9-1. In addition, for on-premises sales of beer brewed by the brewpub licensee, the brewpub shall be exempt from Sections 28-9-3 through 28-9-11.



Section 28-4A-5 - Violation of chapter constitutes unlawful act; automatic revocation of license.

A violation of any provision of this chapter shall constitute an unlawful act. A finding by the board that the brewpub licensee is guilty of violating any provision of this chapter shall effect an automatic revocation of the license.



Section 28-4A-6 - Legislative findings.

The Legislature finds that it is in the best interest of the public welfare of the State of Alabama to preserve and redevelop the downtown municipal areas and registered historic districts and certain economically distressed areas of this state and to further promote the preservation and redevelopment of historic buildings and sites. The Legislature finds that an effective way of facilitating the urban redevelopment program and the preservation of historic buildings and sites, and registered historic districts and any economically distressed area designated as suitable by the municipal or county governing body is by creating a single exception to the existing alcoholic beverage laws to authorize and permit the establishment of brewpubs located in such historic buildings, sites, or districts in urban redevelopment areas or economically distressed areas of those municipalities located within counties where the brewing of beer for consumption by the public had historically been located. The policy and intent of the Legislature in the enactment of this chapter is to promote the public welfare by further regulating and controlling alcoholic beverage transactions in Alabama under the control and supervision of the Alabama Alcoholic Beverage Control Board to accomplish this legislative purpose set forth herein.






Chapter 4B - HOME BREWING.

Section 28-4B-1 - Home brewing of beer, mead, cider, and table wine for personal use.

(a) Notwithstanding any provisions to the contrary, a person who has not been convicted of a felony in Alabama or any other state or federal jurisdiction, and who is not prohibited by Section 28-1-5, from purchasing, consuming, possessing, or transporting alcoholic beverages due to age may produce at his or her legal residence beer, mead, cider, and table wine, as those terms are defined in Section 28-3-1, for personal use, in the amounts specified in this chapter, without payment of taxes or fees and without obtaining a license. The aggregate amount of the beer, mead, cider, and table wine permitted to be produced under this chapter, with respect to any legal residence, shall not exceed 15 gallons for each quarter of a calendar year. Further, there shall not be in any legal residence at any one time more than an aggregate amount of 15 gallons of beer, mead, cider, and table wine which has been produced under the authority of this chapter.

(b) Beer, mead, cider, or table wine produced under this chapter may not be sold or offered for sale.

(c) Beer, mead, cider, or table wine produced under this chapter may not be removed from the legal residence where it was produced, except in quantities no larger than 10 gallons, aggregate, for any one event, and to be transported for personal use at organized events of homebrew competitions and judgings licensed by the Alcoholic Beverage Control Board as a special events retail license under Section 28-3A-20, provided that the license will not allow the purchase or sale of any alcoholic beverages when that license is used for this purpose. Organized events involving beer, mead, cider, or table wine produced for personal use may not be held on the premises of entities otherwise licensed under this title.

(d) Nothing in this chapter permits the production of distilled liquors, for personal use or otherwise, or the use of distilled liquors or products in the production of beer, mead, cider, or table wine provided in this section.

(e) It shall be unlawful for any person less than 21 years of age to attempt to purchase, consume, possess, or transport beer, mead, cider, or table wine produced for personal use.

(f) It shall be unlawful for any person less than 21 years of age to attempt to purchase, possess, or transport any apparatus or equipment used to produce beer, mead, cider, or table wine. It shall be unlawful for any person, partnership, corporation, or other legal entity to sell, furnish, give away, or provide to any person less than 21 years of age any apparatus or equipment used to produce beer, mead, cider, or table wine.

(g) Nothing in this section permits the production of beer, mead, cider, or table wine in a dry municipality, as defined in Chapter 3. Further, with the exception of wet municipalities, as defined in Chapter 3, nothing in this section permits the production of beer, mead, cider, or table wine in a dry county as defined in Chapter 3.

(h) The definitions contained in Section 28-3-1 shall apply to this chapter.

(i) Any violation of this section shall be a Class B misdemeanor.






Chapter 5 - REGULATION OF MANUFACTURE, SALE, ETC., OF INDUSTRIAL ALCOHOL.

Section 28-5-1 - Definitions.

When used in this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) INDUSTRIAL ALCOHOL. Ethyl alcohol and alcohol denatured as provided in this chapter, but specifically excluding ethyl alcohol and denatured alcohol used in the manufacture of alternative fuel sources for motor vehicles.

(2) INDUSTRIAL ALCOHOL PLANT. The alcohol distillery, denaturing plant, and all the premises used in connection therewith, but specifically excluding any plant and premises used in the manufacture of alternative fuel sources for motor vehicles.

(3) PERMITTEE. The person, firm, or corporation to whom the permit provided for in this chapter is issued.



Section 28-5-2 - Authorization and procedure generally for granting of permits for operation of alcohol distilleries and denaturing plants in connection with sugar refineries.

Upon the filing with the Governor of Alabama by any person, firm or corporation of an application to operate on any state-owned land that constitutes, in whole or in part, any plan of development by the state or its agency for the improvement or expansion of any of the harbors or seaports of the state an alcohol distillery and alcohol denaturing plant for the production of industrial alcohol solely for nonbeverage use, the Governor may, in his discretion, grant a permit, as provided in this chapter, to such applicant to operate an alcohol distillery and alcohol denaturing plant, in connection with a sugar refinery, where the distillation of alcohol may be economically undertaken to conserve the by-product materials used in or incident to the operation of such sugar refinery; provided, that the applicant has or does secure, by lease, the right to occupy the premises described in the application.

No permit shall be granted to operate an alcohol denaturing plant away from the premises of the sugar refinery and the alcohol distillery where the alcohol is produced.



Section 28-5-3 - Documents to be filed by applicants for permits.

The application filed with the Governor for such permit shall be verified by affidavit and shall set forth the name and address of all parties having an interest in the proposed industrial alcohol plant or, if a corporation, shall set forth the name and address of its principal officers and directors and the names and addresses of the individuals owning 51 percent of the stock and the names and addresses of the individuals to be in charge of the plant.

Accompanying said application shall be an accurate plan and description of the premises and distilling apparatus, distinctly showing the location of every still, boiler, worm tub and receiving cistern, the course and construction of all pipes used or to be used in the distillery and every branch and every cock or joint thereof and of every valve therein, together with every place, vessel, tub or utensil from and to which any such pipe leads or with which it communicates and also the number and location and cubic content of every still, mash tub and fermenting tub, the cubic contents of every receiving cistern and the color of each fixed pipe.

There shall also be furnished a detailed description of the process employed at the plant, which will show the flow of material from the time received on the premises, through the various apparatus, into the locked receiving tanks and also a plat showing the line of the premises and location of buildings thereon; provided, that whenever the documents filed with the officers of the United States under the internal revenue laws and regulations pursuant thereto shall contain the foregoing information, the filing of a certified copy of such document or documents with the Governor shall be deemed a sufficient compliance with this section.



Section 28-5-4 - Bonds of permittees.

As a condition precedent to the granting of such permit, such person, firm or corporation shall file with the Governor a bond payable to the State of Alabama, in the penal sum of $25,000.00, with surety to be approved by him, conditioned that such person, firm or corporation will not sell, barter, give away, deliver or remove any alcohol or liquid or compound containing alcohol or permit to be sold, bartered, given away, delivered or removed from such industrial alcohol plant any alcohol or liquid or compound containing alcohol in violation of the laws and regulations of the state and of the United States and will faithfully observe, keep, perform and be bound by any and all provisions, restraints and conditions of the laws of the state and of the United States concerning, affecting or regulating the manufacture, sale, transportation or delivery of alcohol and intoxicating liquors. This bond shall be renewed annually during the life of the permit provided for in this chapter.



Section 28-5-5 - Manufacture and sale of industrial alcohol by permittees generally.

A permittee, as provided in this chapter, may manufacture and sell industrial alcohol solely for nonbeverage purposes to persons authorized by law to purchase the same, whether within or without the state, upon compliance with the laws of Alabama and of the United States and regulations issued thereunder relating to alcohol and intoxicating liquors.



Section 28-5-6 - Transportation of industrial alcohol manufactured and sold by permittees generally.

Industrial alcohol manufactured and sold by a permittee, as provided by this chapter, may be transported and delivered to any person authorized by law to purchase the same for nonbeverage purposes upon compliance with the provisions of Chapter 4 of this title. Whenever the consignee is without the state, the affidavit required by Section 28-4-117 shall not be required.



Section 28-5-7 - Sale, transportation, etc., of alcohol, etc., not authorized by federal or state permit; sale, transportation, etc., of denatured alcohol rendered unfit for beverage use.

It shall be unlawful for any permittee or for any officer, agent, employee or servant of such permittee or for any person to sell, deliver, transport or remove from the premises of an industrial alcohol plant any alcohol or liquid compound containing alcohol, except in compliance with a permit authorizing such sale, delivery, transportation or removal issued as required by the laws of the United States and the regulations issued thereunder and except as permitted by this chapter; provided, that no permit under this chapter shall be required for sale, delivery, transportation or removal from such industrial alcohol plant of denatured alcohol in accordance with formulas that may be provided by regulations of the United States government so as to render such alcohol unfit for beverage use. The container in which such denatured alcohol is transported shall be labeled "Denatured Alcohol."



Section 28-5-8 - Removal of denatured alcohol from industrial alcohol plant for purpose of recovering alcohol therefrom for beverage purposes.

It shall be unlawful for any person to remove from an industrial alcohol plant any denatured alcohol for the recovery of the alcohol therefrom for beverage purposes or to redistill or by any other process to recover alcohol from denatured alcohol for beverage purposes.



Section 28-5-9 - Governor to supervise enforcement of chapter; promulgation of regulations, requirement of reports, etc., suspension or revocation of permits, collection of penalties on bonds, etc., by Governor; abatement of plant operating without permit.

It shall be the duty of the Governor to supervise the enforcement of this chapter. The Governor shall prescribe the form and fix the condition of all permits issued under this chapter and shall have authority to make regulations, require the keeping of the records and the filing of reports to give effect to the provisions of this chapter and shall have the right, after notice and hearing, to suspend or revoke such permit for the violation of any law or regulation by the permittee or by his or its officers, agents, employees or servants in connection with the privilege granted by such permit. Upon the breach of any of the conditions of the bond required by this chapter, the Governor shall collect the penalty of the bond. No permit issued under this chapter shall grant any privilege inconsistent with the laws of the United States.

Any industrial alcohol plant operating without a valid permit issued by the Governor, as required by this chapter, may be abated as a nuisance in a civil action brought in a court of competent jurisdiction.



Section 28-5-10 - Inspection and examination of plants and books and records of permittees; taking of samples for chemical analysis.

The Governor or any officer designated by him shall have the right, at any hour, to enter and inspect the premises of any industrial alcohol plant to examine the books and records of such permittee, to see that the laws relating to alcohol and intoxicating liquors are being observed and to take from the products found on the premises such samples as may be required for the purpose of chemical analysis.



Section 28-5-11 - Payment of fee by permittees to cover costs of inspection and supervision; disposition of proceeds from fees; permittees to notify Governor of changes in officers, directors, etc.

Every permittee, upon obtaining a permit under this chapter and annually thereafter, shall pay to the Treasurer a fee of $1,000.00 to cover the cost of inspection and supervision of the operation of such industrial alcohol plant, which amount shall be accounted for as a separate fund, and the proceeds after the payment of all expenses of administration shall be paid into the General Fund of the state.

Upon any change in the officers, directors or controlling interest of any permittee under this chapter, it shall be the duty of such permittee to promptly notify the Governor of such change.



Section 28-5-12 - False statements in applications, etc., forgery of permits, obstruction of enforcement of chapter, violation of terms of permits, etc.

It shall be unlawful for any permittee or for any officer, agent, employee or servant of such permittee to violate the terms of any permit or regulations issued under this chapter, or to make any false statement in any application, record or report required by the chapter, or to forge any permit required by this chapter, or to hinder or obstruct any officer charged with the duty of enforcing the provisions of this chapter, or to use any of the machinery, vats, pipes or other paraphernalia connected with such industrial alcohol plant, except as authorized by this chapter or the permit issued thereunder, or to remove or permit the removal of any mash, alcohol or liquid or compound containing alcohol from the premises of any alcohol manufacturing plant, except as provided in this chapter and in accordance with the regulations authorized in this chapter.



Section 28-5-13 - Burden of proof as to existence of federal permit in prosecutions under chapter.

In any prosecution under this chapter where the defendant relies for justification upon a permit issued under the laws of the United States, the burden shall be upon him to prove the same.



Section 28-5-14 - Penalties for violations of chapter.

Any officer, director, agent, servant or employee of any corporation or any other person who shall violate any of the provisions of this chapter shall be deemed guilty of a felony and, upon conviction, shall be punished by confinement in the penitentiary for not less than one nor more than three years.






Chapter 6 - REGULATION OF PRODUCTION, SALE, ETC., OF NATIVE FARM WINE.

Section 28-6-1 - Definitions.

Repealed by Act 2001-1114, 4th Sp. Sess., p. 1179, § 1, effective September 30, 2001.



Section 28-6-2 - Sale of native farm wine lawful; license required.

Repealed by Act 2001-1114, 4th Sp. Sess., p. 1179, § 1, effective September 30, 2001.



Section 28-6-3 - To whom sales authorized.

Repealed by Act 2001-1114, 4th Sp. Sess., p. 1179, § 1, effective September 30, 2001.



Section 28-6-4 - Privilege license tax imposed; excise tax levied; exception; monthly report and remittance; application to import fruit, etc., when not available; deposit of taxes.

Repealed by Act 2001-1114, 4th Sp. Sess., p. 1179, § 1, effective September 30, 2001.



Section 28-6-5 - Use of stamps authorized; rules and regulations.

Repealed by Act 2001-1114, 4th Sp. Sess., p. 1179, § 1, effective September 30, 2001.



Section 28-6-6 - Construction of chapter.

Repealed by Act 2001-1114, 4th Sp. Sess., p. 1179, § 1, effective September 30, 2001.






Chapter 7 - IMPORTATION, DISTRIBUTION, AND SALE OF TABLE WINE.

Section 28-7-1 - Short title.

This chapter shall be known as and may be cited as the "Alabama Table Wine Act."



Section 28-7-2 - Legislative intent; purpose of chapter.

Repealed by Act 2010-607, p. 1478, §2, effective July 1, 2010.



Section 28-7-4 - By and to whom table wine may be sold.

Table wine may be sold in any county in Alabama which is now wet or may hereafter be designated a wet county pursuant to law, as follows:

(1) A licensed wine manufacturer may sell table wine to any wine wholesaler or importer licensed to sell wine or to the board;

(2) A licensed wine importer may sell table wine to any wine wholesaler licensed to sell wine or to the board or state;

(3) A licensed wine wholesaler may sell, at wholesale only, table wine that has been purchased from a licensed manufacturer or importer to a licensed wine retailer or to a licensee of the board or other person lawfully authorized to sell wine in this state, or for export;

(4) A licensed wine retailer may sell table wine at retail for off-premises consumption only; provided, however, a licensee of the board authorized to sell at retail alcoholic beverages for on-premises consumption may sell table wine at retail for consumption on-premises and off-premises.



Section 28-7-5 - Authority of board to issue licenses; county or municipal approval.

The board shall have full and final authority, with the approval of the county or municipal governing body, to issue and renew licenses of wine retailers, wholesalers, importers and manufacturers to sell and handle table wine in this state. Licenses issued under this chapter to wine retailers, wholesalers, importers or manufacturers shall, unless revoked in the manner provided in this chapter, be valid for the license year which shall begin on the 1st day of October of each year.



Section 28-7-6 - Application for license; filing fee, license fee and bond.

Every applicant for a wine retailer's or wholesaler's license shall file a written application with the board in such form as the board may prescribe, which shall be accompanied by the appropriate license fee as prescribed in this chapter and, in the case of an original application, by a filing fee of $50.00, together with the amount or amounts of the prescribed license fee or fees, if any, levied by the county or counties in which the licensee operates, and, in the case of a wholesaler, accompanied by the bond required by Section 28-7-9.



Section 28-7-7 - Issuance of license, generally.

Upon receipt of the application, the proper fees, the bond, if required, and upon being satisfied of the truth of the statements in the application and the applicant is a person of good repute the board shall grant and issue to the applicant a wine retailer's or wine wholesaler's license entitling the applicant to sell or distribute table wine in this state as set forth in Section 28-7-4.



Section 28-7-8 - Wine retailer's license.

Upon applicant's compliance with Section 28-7-6, the board shall issue a wine retailer's license for any retail outlet kept or operated by a wine retailer for the retail sale of table wines for off-premises consumption.



Section 28-7-9 - Wine wholesaler's license; bond.

Upon applicant's compliance with Section 28-7-6, the board shall issue to applicant a wine wholesaler's license which will authorize the licensee to import and receive shipments of table wine from outside the state from licensed wine manufacturers, to purchase table wine from licensed wine manufacturers or importers within the state, and to sell table wine to licensed wine retailers and all licensees or others within this state lawfully authorized to sell wine in this state, and to export table wine from the state. In addition, the applicant shall file with his original application a bond in the penal sum of not less than $1,000.00 nor more than $10,000.00 conditioned upon the payment of the taxes to be collected by the wine wholesaler and remitted to the board.



Section 28-7-10 - Wine importer license; restrictions on sale and operation; registration of labels; seizure of unregistered goods; monthly reports; inspection.

(a) Upon applicant's compliance with Section 28-7-6, the board shall issue to applicant an importer license which shall authorize the licensee to import table wine manufactured outside the United States of America into this state or for sale or distribution within this state table wine to the board or the state, and table wine to wholesaler licensees of the board. No person shall import table wine manufactured outside the United States into this state or for sale or distribution within this state or to the state, the board or any licensee of the board, unless such person shall be granted an importer license issued by the board.

(b) An importer licensee shall not sell any table wine for consumption on the premises where sold; nor, unless issued a wholesale license, sell or deliver to any retailer; nor deliver any such table wine in other than original containers approved as to capacity by the board, and in accordance with standards of fill prescribed by the U. S. Treasury Department; nor maintain or operate within the state any place or places, other than the place or places covered by his or its importer license, where table wine is sold or where orders are taken.

(c) Each importer licensee shall be required to file with the board, prior to making any sales in Alabama, a list of its labels to be sold in Alabama and shall file with the board its federal certificate of label approvals or its certificates of exemption as required by the U. S. Treasury Department. All table wine whose labels have not been registered as herein provided for shall be considered contraband and may be seized by the board or its agents, or any peace officers of the State of Alabama without a warrant and said goods shall be delivered to the board and disposed of as provided by law.

(d) All such importer licensees shall be required to mail to the board prior to the twentieth day of each month a consolidated report of all shipments of table wine made to each wholesaler during the preceding month and of all shipments of table wine received during the preceding month. Such reports shall be in such form and containing such information as the board may prescribe.

(e) The books and records of such licensee shall, at all times, be open to inspection by members of the board, or by a person duly authorized and designated by the board. Members of the board and its duly authorized agents shall have the right, without hindrance, to enter any place which is subject to inspection hereunder, or any place where such records are kept for the purpose of making such inspections and making transcripts thereof.

(f) Licenses issued under this section shall, unless revoked or suspended in the manner provided in this chapter, be valid for the license year commencing January 1 of each year.



Section 28-7-11 - Wine manufacturers license; registration of labels; seizure of unregistered goods; monthly reports.

Every manufacturer, or its designated representative, desiring to sell table wines in or for resale in this state shall register with the board prior to making any such sales.

Each such manufacturer, or its designated representative, shall be required to file with the board, prior to making any sales in Alabama a list of its labels to be sold in this state and shall file with the board its federal certificate of label approvals or its certificates of exemption as required by the U.S. Treasury Department. All table wines whose labels have not been registered as herein provided for shall be considered contraband and may be seized by the board or its agents, or any peace officer of the State of Alabama without a warrant and said goods shall be delivered to the board and disposed of as contraband alcohol as provided by law.

All such manufacturers, or their designated representatives, shall be required to mail to the board prior to the tenth day of the month a consolidated report of all shipments of table wine made to each wine wholesaler or importer in Alabama during the preceding month. Such reports shall be certified as true and correct and shall be a complete listing of all items shipped, an invoice setting out the quantities purchased and the price quotation showing at what price such wines were sold, the size, type, brand label and point of destination and such other information as the board may prescribe.



Section 28-7-12 - License renewal.

The wine retailer's, wine wholesaler's and wine manufacturer's license herein provided for shall be required to be renewed annually and shall be reissued upon payment to the board of the appropriate license fee or fees, unless the board has good cause for not reissuing the license.



Section 28-7-13 - License fees; local license taxes; payment and distribution of license and filing fees.

(a) License fees for licenses issued by the board. The following annual license fees are levied and prescribed for licenses issued and renewed by the board pursuant to the authority contained in this chapter:

(b) Payment, collection and administration. All license and filing fees levied or authorized by this chapter, other than those levied by a municipality, shall be paid to the board. All filing and license fees paid to the board shall be paid into the State Treasury to the credit of the Beer Tax and License Fund of the board and each month's receipts shall be distributed to the State General Fund no later than the end of the following month. All license fees levied by any county and paid the board shall be paid not later than the last day of the month following the month of collection to the county governing body which shall distribute the proceeds thereof.



Section 28-7-14 - Regulation of grant of licenses; display thereof; separate retail licenses for each place of sale; restrictions on wholesaler's operations; transfer of licenses; filing fee for transfer; effect of insolvency of licensee.

(a) No license prescribed in this chapter shall be issued or renewed until the provisions of this chapter have been complied with and the filing and license fees other than those levied by a municipality are paid to the board.

(b) Every license issued under this chapter shall be constantly and conspicuously displayed on the licensed premises.

(c) Any wine retailer may be granted licenses to maintain, operate or conduct any number of places for the sale of table wine, but a separate license must be secured for each place where table wine is sold. Provided there shall be no licenses issued by the board for the sale of wine by rolling stores.

(d) A malt or brewed beverage wholesale licensee may also be granted a wine wholesaler's license. No wine wholesaler shall maintain or operate any place where sales are made other than that for which the license is granted. No wine wholesaler shall maintain any place for the storage of table wine unless the same has been approved by the board. No wine wholesaler's license shall be issued for any premises in any part of which there is operated any retail license for the sale of liquor, wine, malt or brewed beverages.

(e) Licenses shall be granted by the board only to reputable individuals, or to associations, partnerships and corporations whose members or officers and directors are reputable individuals.

(f) Licenses issued under this chapter may not be assigned. The board is hereby authorized to transfer any license from one person to another, or from one place to another within the same municipality, or both, as the board may determine; but no transfer shall be made to a person who would not have been eligible to receive the license originally, nor for the transaction of business at a place for which the license could not originally have been issued lawfully.

(g) Every applicant for a transfer of a license shall file a written application with the board within such time as the board shall fix in its regulations. Whenever any license is transferred, there shall be collected a filing fee of $10.00, to be paid to the board for the use of the state.

(h) In the event that any person to whom a license shall have been issued under the terms of this chapter shall become insolvent, make an assignment for the benefit of creditors, become a bankrupt by either voluntary or involuntary action, the license of such person shall immediately terminate and be cancelled without any action on the part of the board, and there shall be no refund made, or credit given, for the unused portion of the license fee for the remainder of the license year for which said license was granted. Thereafter no license shall be issued by the board for the premises, wherein said license was conducted, to any assignee, committee, trustee, receiver or successor of such licensee until a hearing has been held by the board as in the case of a new application for license. In all such cases, the board shall have the sole and final discretion as to the propriety of the issuance of a license for such premises, and to the time it shall issue, and the period for which it shall be issued, and shall have the further power to exact conditions under which said licensed premises shall be conducted.



Section 28-7-15 - Suspension or revocation of licenses and fines; notice, hearing and findings of fact.

(a) The board shall have full and final authority as to the suspension and revocation of any license issued hereunder. In lieu of suspension or revocation, the board shall have the authority, in the case of a wine retailer, to invoke a penalty of not less than $250.00 nor more than $500.00 for one or more of the following violations of this chapter:

(1) Selling wine other than during the legal hours of sale; or

(2) Selling wine to a minor.

(b) The board upon sufficient cause being shown or proof being made that any licensee holding a license issued by the board, or any partners, members, officers or directors of the licensee has or have violated any of the provisions of this chapter relating to the sale and handling of table wine and any of the laws of this state relating to the manufacture, sale, possession or transportation of malt or brewed beverages, alcohol or other alcoholic beverages, other than table wine, may upon due notice and proper hearing being given to the person so licensed, suspend or revoke the license issued by the board under the provisions of this chapter. In all cases where the board shall suspend or revoke a license, it shall set forth its findings of fact, the evidence from which such findings of fact are made, and the reasons upon which its action is based. Any licensee whose license is revoked by the board shall be ineligible to have a license under this chapter, until the expiration of one year from the date such license was revoked.



Section 28-7-16 - Tax on sale of table wine; disposition of proceeds.

(a) Levy. There is hereby levied in addition to the license taxes provided for by this chapter and municipal and county license taxes and in addition to any marked-up price made by the board on wine sold by the board a privilege or excise tax measured by and graduated in accordance with the volume of sales of table wine containing not more than sixteen and one-half percent alcohol by volume and shall be an amount equal to forty-five cents ($.45) per liter of table wine containing not more than sixteen and one-half percent alcohol by volume sold to the wholesale licensee or board, to be collected from the purchaser by the board or by a licensed retailer.

(b) Collection, Monthly Return, Remittance, Right to Examine Books and Records.

(1) The tax levied by subsection (a) shall be added to the sales price of all table wine containing not more than sixteen and one-half percent alcohol by volume sold and shall be collected from the purchasers. The tax shall be collected in the first instance from the wholesaler where table wine containing not more than sixteen and one-half percent alcohol by volume is sold or handled by wholesale licensees, and by the board from whomever makes sales when table wine containing not more than sixteen and one-half percent alcohol by volume is sold by the board. It shall be unlawful for any person who is required to pay the tax in the first instance to fail or refuse to add to the sales price and collect from the purchaser the required amount of tax, it being the intent and purpose of this provision that the tax levied is in fact a levy on the consumer. The person who pays the tax in the first instance is acting as an agent of the state for the collection and payment of the tax and as such may not collect a tax on table wine containing not more than sixteen and one-half percent alcohol by volume for any other level of government.

(2) The tax hereby levied shall be collected by a monthly return, which shall be filed by the wholesale licensees as follows: A monthly return filed with the board not later than the 15th day of the second month following the month of receipt of table wine containing not more than sixteen and one-half percent alcohol by volume by the wholesaler on a form prescribed by the board showing receipts by the wholesalers from manufacturer, importer, or other wholesaler licensees during the month of receipt and the taxes due thereon at the rate of thirty-eight cents ($.38) per liter of table wine containing not more than sixteen and one-half percent alcohol by volume sold to the wholesale licensee or board; the taxes due at such rate shall be remitted to the board along with the return; a monthly return filed with the county or municipality within which the wine is sold at retail filed not later than the 15th day of each month showing sales by wholesalers during the preceding month and the county or municipality in which sold and the taxes due thereon at the rate of seven cents ($.07) per liter of table wine containing not more than sixteen and one-half percent alcohol by volume sold; and the taxes due at such rate shall be remitted to the county or municipality along with the return.

(3) The tax hereby levied shall be collected by the board on the table wine containing not more than sixteen and one-half percent alcohol by volume sold by the board and shall be paid as follows: Taxes at the rate of thirty-eight cents ($.38) per liter of table wine containing not more than sixteen and one-half percent alcohol by volume sold shall be remitted by the board to the State Treasurer and taxes at the rate of seven cents ($.07) per liter of table wine containing not more than sixteen and one-half percent alcohol by volume sold shall be remitted by the board to the county or municipality within which the wine was sold at retail not later than the last day of the month following the month of sale, as set forth in subsection (c).

(4) The board and the governing body of each county and municipality served by the wholesaler shall have the authority to examine the books and records of any person who sells, stores, or receives for the purpose of distribution any table wine, containing not more than sixteen and one-half percent alcohol by volume to determine the accuracy of any return required to be filed with it.

(c) Disposition of proceeds. The proceeds of the tax levied by subsection (a) shall be paid and distributed as follows:

(1) Thirty-eight cents ($.38) per liter of table wine containing not more than sixteen and one-half percent alcohol by volume sold shall be collected by the board on its sales or paid to the board by wholesale licensees on their sales, and by the board paid to the State Treasurer to be credited as net profits from operation of the board to be distributed as provided by law.

(2) Seven cents ($.07) per liter of table wine containing not more than sixteen and one-half percent alcohol by volume sold shall be paid by the board on its sales or by wholesale licensees on their sales, either into the treasury of the municipality in which the table wine was sold at retail within its corporate limits, or, where sold outside the corporate limits of any municipality, into the treasury of the county in which the table wine was sold at retail.

(d) There is hereby levied in addition to the license taxes provided for by this chapter and municipal and county license taxes and in addition to any marked-up price made by the board on wine sold by the board a privilege or excise tax measured by and graduated in accordance with the volume of sales of table wine containing more than sixteen and one-half percent alcohol by volume. The tax shall be an amount equal to two dollars and forty-two cents ($2.42) per liter of table wine containing more than sixteen and one-half percent alcohol by volume sold to the wholesale licensee or board, to be collected from the purchaser by the board or by a licensed retailer.

(e) Collection, Monthly Return, Remittance, Right to Examine Books and Records.

(1) The tax levied by subsection (d) shall be added to the sales price of all table wine containing more than sixteen and one-half percent alcohol by volume sold and shall be collected from the purchasers. The tax shall be collected in the first instance from the wholesaler where table wine containing more than sixteen and one-half percent alcohol by volume is sold or handled by wholesale licensees, and by the board from whomever makes sales when table wine containing more than sixteen and one-half percent alcohol by volume is sold by the board. It shall be unlawful for any person who is required to pay the tax in the first instance to fail or refuse to add to the sales price and collect from the purchaser the required amount of tax, it being the intent and purpose of this provision that the tax levied is in fact a levy on the consumer. The person who pays the tax in the first instance is acting as an agent of the state for the collection and payment of the tax and as such may not collect a tax on table wine containing more than sixteen and one-half percent alcohol by volume for any other level of government.

(2) The tax levied in subsection (d) shall be collected by a monthly return, which shall be filed by the wholesale licensees with the board not later than the 15th day of the second month following the month of receipt of table wine containing more than sixteen and one-half percent alcohol by volume by the wholesaler on a form prescribed by the board showing receipts by the wholesalers from manufacturer, importer, or other wholesaler licensees during the month of receipt and the taxes due thereon at the rate of two dollars and forty-two cents ($2.42) per liter of table wine containing more than sixteen and one-half percent alcohol by volume sold to the wholesale licensee or board; the taxes due at such rate shall be remitted to the board along with the return.

(3) The tax levied in subsection (d) shall be collected by the board on table wine containing more than sixteen and one-half percent alcohol by volume sold by the board and shall be paid as follows: Taxes at the rate of two dollars and forty-two cents ($2.42) per liter of table wine containing more than sixteen and one-half percent alcohol by volume sold shall be remitted by the board to the State Treasurer.

(4) The board shall have the authority to examine the books and records of any person who sells, stores, or receives for the purpose of distribution any table wine containing more than sixteen and one-half percent alcohol by volume, to determine the accuracy of any return required to be filed with it.

(f) Disposition of proceeds. The proceeds of the tax levied by subsection (d) shall be paid and distributed as follows:

(1) Thirty-seven percent to the Alcoholic Beverage Control Board.

(2) Thirty-four percent to the State General Fund.

(3) Twenty and eight-tenths percent to the Department of Human Resources.

(4) Eight and two-tenths percent to the Department of Mental Health.

(g) Taxes exclusive. The taxes herein levied are exclusive and shall be in lieu of all other and additional taxes and licenses of the state, county, or municipality, imposed on or measured by the sale or volume of sale of table wine; provided, that nothing herein contained shall be construed to exempt the retail sale of table wine from the levy of tax on general retail sales by the state, county, or municipality in the nature of, or in lieu of, a general sales tax.

(h) Trade between wholesalers exempt. The taxes levied by subsections (a) and (d) shall not be imposed upon the sale, trade, or barter of table wine by one licensed wholesaler to another wholesaler licensed to sell and handle table wine in this state, which transaction is hereby made exempt from the tax; provided, however, the board may require written reporting of any such transaction in the form as the board may prescribe.



Section 28-7-17 - Regulations of board; evidence thereof.

The board may from time to time make such regulations not inconsistent with this chapter and the purpose and intention thereof as it shall deem necessary for carrying out the provisions of this chapter, and from time to time alter, repeal or amend such regulations, or any of them.

Prima facie evidence of any such regulation may be given in all courts and proceedings by the production of what purports to be an official printed copy of such regulation, alteration, repeal or amendment.



Section 28-7-18 - Sales by manufacturers; levy of tax.

(a) No manufacturer shall sell any table wine direct to any retailer or for consumption on the premises where sold, nor sell or deliver any such table wine in other than original containers, nor shall any manufacturer maintain or operate within this state any place or places, other than the place or places covered by his or its license where table wine is sold or where orders therefor are taken. Provided, further, that table wine that is manufactured in Alabama may be sold directly at retail by the licensed manufacturer, for on-premise or off-premise consumption, only on the manufacturer's premises and at one additional permitted off-site tasting room used to conduct tastings or samplings and to sell at retail the manufacturer's table wine as provided in subdivision (4) of subsection (h) of Section 28-3A-6.

(b)(1) There is hereby levied and assessed, upon wine manufactured in Alabama and sold by the manufacturer directly at retail on the premises where it is manufactured, as provided in subsection (a), or dispensed, as free samples of not more than six ounces, in the tasting room or wine cellar on the manufacturer's premises, an excise tax, measured by and graduated in accordance with the volume of such wine sold or dispensed, in an amount equal to forty-five cents ($.45) per liter.

(2) The tax hereby levied on retail sales on a manufacturer's premises shall be added to the sales price of all table wine sold at retail by the manufacturer, as provided in subsection (a), and shall be collected from the consumers making the purchases.

(c) The tax levied by subsection (b) shall be collected by a return and remitted, monthly, as follows:

(1) Not later than the fifteenth day of the month following the month in which table wine was dispensed as free samples or sold at retail as provided in subsection (a), the manufacturer shall file with the board, on a form and in the manner prescribed by the board, a return showing taxes due at thirty-eight cents ($.38) per liter of the table wine dispensed or sold at retail during the previous month; the taxes due at such rate shall be remitted to the board along with the return.

(2) Not later than the fifteenth day of the month following the month in which table wine was dispensed as free samples or sold at retail as provided in subsection (a), the manufacturer shall file with the municipality within which the table wine was dispensed or sold at retail within its corporate limits, or, where dispensed or sold at retail outside of the corporate limits of any municipality, with the county within which the table wine was dispensed or sold at retail, a return showing taxes at seven cents ($.07) per liter of the table wine dispensed or sold at retail during the previous month; the taxes due at such rate shall be remitted to the county or municipality along with the return.

(3) All taxes imposed, levied, and collected under this section shall be deposited and credited in the same manner as are other table wine taxes.

(d) Manufacturers who manufacture table wine within Alabama shall provide to the board monthly reports, in the form, time, and manner prescribed by the board, reporting gallonage sold and gallonage exported for sale outside the state during the previous month.

(e) The tax herein levied is exclusive and shall be in lieu of all other and additional taxes of the state, county, and municipality imposed on or measured by the sale or volume of sale of table wine; provided that nothing herein contained shall be construed to exempt the retail sale of table wine from the levy of tax on general retail sales by the state, county, or municipality in the nature of, or in lieu of, a general sales tax.



Section 28-7-19 - Sales by wholesalers.

No wine wholesaler shall purchase, receive or resell any table wine except in the original container as prepared for the market by the manufacturer.



Section 28-7-20 - Sales by retailers.

No wine retailer shall purchase or receive any table wine except from the board or from wine wholesalers duly licensed under this chapter. All table wines must be received by the wine retailer in original containers as prepared for the market by the manufacturer. Wine retailers may sell or dispense at retail to be consumed off the premises only. On-premises retail licensees may break the bulk upon the licensed premises and sell or dispense at retail to be consumed on the premises, or sell or dispense at retail in original containers to be consumed on or off the premises.



Section 28-7-22 - Interlocking businesses and interests prohibited.

No manufacturer and no officer or director of any manufacturer shall, at the same time, be a wine wholesaler or retailer, or an officer, director or stockholder or creditor of any wine wholesaler or retailer, nor except as hereinafter provided, be the owner, proprietor or lessor of any place covered directly or indirectly by any wine wholesaler's license or wine retailer's license or other retail license authorizing the sale of wine in this state.

No wine wholesaler and no officer or director of any wine wholesaler shall at the same time be a manufacturer or wine retailer, or be an officer, director, stockholder or creditor of a manufacturer or wine retailer, or be the owner, proprietor or lessor of any place covered by any retail table wine license.

No licensee licensed under this chapter, shall directly or indirectly own any stock of, or have any financial interest in, any other class of business licensed under this chapter.

Excepting as hereinafter provided, no wine manufacturer or wholesaler shall in anywise be interested, either directly or indirectly in the ownership or leasehold of any property, or in any mortgage against the same, for which a liquor or wine retailer's license is granted; nor shall a wine manufacturer or wholesaler either directly or indirectly, lend any moneys, credit or equivalent thereof to any retailer in equipping, fitting out or maintaining and conducting, either in whole or in part, an establishment or business operated under a wine retailer's or liquor retail dispensers' license, excepting only the usual and customary credits allowed for returning packages or containers in which table wine was packed for market by the manufacturer.

Excepting as hereinafter provided, no manufacturer shall in anywise be interested, directly or indirectly, in the ownership or leasehold of any property, or any mortgage lien against the same, for which a wine wholesaler's license is granted, nor shall a manufacturer, either directly or indirectly, lend any moneys, credit or their equivalent to any wine wholesaler in equipping, fitting out, or maintaining and conducting, either in whole or in part, an establishment or business where table wines are licensed for sale by a wine wholesaler, excepting only the usual credits allowed for the return of packages or containers in which table wines were originally packed for the market by the manufacturer.

No wine wholesaler or retailer shall in anywise, either directly or indirectly, receive any credit, loan, moneys or the equivalent thereof from any other licensee, or from or through a subsidiary or affiliate of another licensee or from a firm, association, or corporation, except banking institution in which another licensee or any officer, director or firm member of another licensee has a substantial interest or exercises a control of its business policy for equipping, fitting out, payment of license fee, maintaining and conducting, either in whole or in part, an establishment or business operated under a wine wholesaler's or retailer's license, excepting only the usual and customary credits allowed for the return of packages or containers in which table wines were packed for the market by the manufacturer.

The purpose of this section is to require a separation of the financial and business interest between the various classes of business regulated by this chapter, and no person or corporation shall by any device whatsoever, directly or indirectly, evade the provisions of this section.



Section 28-7-23 - Advertising.

No sign of any kind advertising table wine shall be displayed outside any retail place of business. Radio, television, newspaper, magazine, billboard and commercial vehicles used for transportation of table wine may be used to advertise table wine in accordance with rules and regulations issued by the board. No other advertising of table wine shall be permitted, except in accordance with rules and regulations issued by the board. Provided, however, that there shall be no advertising of table wine on billboards located in "dry" counties as defined in Chapter 2 of this title.



Section 28-7-24 - Repealer; application of certain taxes.

All laws or parts of laws which conflict or are inconsistent with this chapter are hereby repealed. The taxes imposed by Sections 28-3-200, 28-3-201, 28-3-202, 28-3-203 and 28-3-204 do not apply to the sale of table wine; provided, that, nothing herein contained shall be construed to relieve any person from any tax liability, penalty or forfeiture incurred thereunder or under any local tax, county or municipal, hereby repealed, nor be construed to repeal any provision of law respecting the enforcement of any such tax liability, penalty or forfeiture incurred; provided further, that nothing herein contained shall be construed to repeal or as repealing Chapter 6 of this title.






Chapter 7A - AUDIT AND COLLECTION OF TAXES ON BEER OR TABLE WINE BY BOARD FOR BENEFIT OF LOCAL GOVERNING BODIES.

Section 28-7A-1 - Definitions.

For the purpose of this chapter, the following terms shall have the following meanings:

(1) BOARD. The Alcoholic Beverage Control Board.

(2) LOCAL GOVERNING BODY. Any county or municipal commission, council or other governing body or any official of any county or municipality that is authorized by Sections 28-3-190 and 28-7-16, to collect taxes levied by the State of Alabama upon the sale of any beer or table wine.



Section 28-7A-2 - Authorization of board to audit and collect taxes levied upon sale of beer or table wine; retention or reclamation of authority by local governing body.

Any local governing body may, prior to October 1, 1988 or at any time thereafter, elect to authorize the board to audit and collect any and all taxes levied pursuant to Sections 28-3-190 and 28-7-16, upon the sale of any beer or table wine. Any local governing body may elect to retain, or at any time after October 1, 1988, by an appropriate resolution or ordinance duly adopted and spread upon its minutes, elect to retain or reclaim the power and authority granted to it by Sections 28-3-190 and 28-7-16, to audit and collect any such taxes, whereupon said taxes shall be paid to and collected by the local governing body as provided in said sections.



Section 28-7A-3 - Collection and disposition of moneys from taxes on beer or table wine; fee payable to board.

The taxes on beer or table wine levied pursuant to Sections 28-3-190 and 28-7-16, to be collected by any local governing body, except as provided in Section 28-7A-2, shall be paid when due in accordance with the applicable law to the board for the use and benefit of such local governing body. The board shall collect the revenues generated by such tax at the same time and in the same manner as provided for collection by the local governing body. The taxes so collected shall be deposited into a special fund for the local governing body and paid by the board to the treasury of the local governing body for which they were collected within 25 days after the end of the month in which such funds are received by the board. Provided, however, that the board shall retain two and one-half percent of the tax due to the local governing body as a fee to the board for auditing, collecting, disbursing and administering the tax. The sum so retained by the board shall be deposited to the credit of the General Fund of the state and dispersed therefrom according to law. Each such local governing body shall further distribute such proceeds in the manner provided by law.



Section 28-7A-4 - Receipt of fee or percentage of taxes by probate judge or officials.

Any provisions of this chapter to the contrary notwithstanding, the probate judge or any official or agent of any local governing body or any other person who, by statute applicable on October 1, 1988, receives a fee as a percentage of the tax for collecting such tax on beer or table wine levied pursuant to Sections 28-3-190 and 28-7-16, shall continue to receive the said fee or percentage.



Section 28-7A-5 - Reports, forms and other information; rules and regulations.

The board shall prepare and distribute such reports, forms and other information as may be necessary for the collection and distribution of the said taxes. The board is authorized to promulgate all reasonable rules and regulations necessary to implement the provisions of this chapter.



Section 28-7A-6 - Board authorized to inspect, examine and audit books and records of wholesaler licensees and retail sellers of alcoholic beverages.

The board shall have the authority to inspect, examine and audit the books and records of any wholesaler licensee who sells, stores or receives for the purpose of distribution, any alcoholic beverages, to verify the proper filing and to determine the accuracy of any state or local tax return required to be filed by the wholesaler, and to determine the payment of all state and local taxes when and where due with respect to any state or local tax levied on alcoholic beverages by statute. In pursuance of said authority, the board shall have the further authority to inspect, examine and audit the books and records of any person, firm, corporation, club or association who sells at retail any alcoholic beverages.






Chapter 8 - EXCLUSIVE SALES TERRITORIES AND WHOLESALERS.

Section 28-8-1 - Legislative policy and intent.

Pursuant to the authority of this state under the Twenty-first Amendment to the United States Constitution, the policy and intent of the Legislature in the enactment of this chapter are to further regulate and control alcoholic beverage transactions in Alabama under the control and supervision of the Alcoholic Beverage Control Board; to promote and assure the public's interest in fair and efficient distribution and quality control of alcoholic beverages in Alabama; to promote orderly marketing of alcoholic beverages; to promote vigorous inter-brand competition; and to facilitate collection of state and local revenue.



Section 28-8-2 - Designation of exclusive sales territory and exclusive wholesaler.

Each manufacturer or importer of alcholic beverages licensed by the board authorizing such licensee to sell its alcoholic beverages within the State of Alabama, whose alcoholic beverages are sold through wholesale licensees of the board to retail licensees of the board, shall designate exclusive sales territories for each of its brands sold in Alabama and shall name one licensed wholesaler for each such sales territory who, within such territory, shall be the exclusive wholesaler for said brand or brands; provided where a manufacturer or importer licensee has more than one brand of alcoholic beverages sold within this state, such licensee may designate the exclusive sales territory to a different wholesaler for the sale of each of its brands and may designate a different sales territory for each of its brands. Such manufacturer or importer licensee shall enter into a territorial agreement, in writing, designating the exclusive territory and authorizing the sale by a designated licensed wholesaler of that brand or brands within the designated territory. Such manufacturer or importer shall not designate more than one wholesaler for each brand for all or any part of a designated sales territory, and the written territorial agreement shall not provide for the distribution of a brand or brands to more than one licensed wholesaler for all or any part of the designated territory. All such territorial agreements shall be filed with the board.



Section 28-8-3 - Territorial agreement may not establish or maintain resale price.

No provision of any territorial agreement shall, expressly or by implication, or in its operation, establish or maintain the resale price of any brand or brands of alcoholic beverages by the wholesaler.



Section 28-8-4 - Modification of designated sales territory or territorial agreement.

No modification of either the designated sales territory or any territorial agreement shall be effective (i) until written notice thereof shall have been given by the manufacturer or importer to the wholesaler; (ii) until written notice thereof, together with the affidavit of the manufacturer stating that the level of service within the designated territory will not be adversely affected by the change, shall have been filed with the board; and (iii) until the board shall have verified that the level of service within the designated territory will not be adversely affected by the change. Provided, however, board verification shall not be required where the board has suspended or revoked the license of the wholesaler, shall not be unreasonably withheld and shall be completed within a reasonable time not to exceed 30 days from the date of filing with the board. The notice shall be given after recognizing all rights of the wholesaler and duties of the manufacturer or importer. Nothing in this chapter shall impair or alter contractual rights, duties or obligations of manufacturer, importer or wholesaler, including but not limited to the termination thereof.



Section 28-8-5 - Wholesaler service and quality control.

The wholesaler licensee designated as the exclusive wholesaler for a brand or brands within a designated territory must service retail licensees within that territory without discrimination, and shall service for the purpose of quality control all of the alcoholic beverages sold by that wholesaler to retailers within such territory. Each such wholesaler shall provide such additional quality control services and comply with such additional quality control standards as are specified in writing from time to time by the owner of the trademark of the brand or brands of alcoholic beverages, provided those activities or standards are reasonable and are reasonably related to the maintenance of quality control, and provided that the wholesaler has received written notice thereof.



Section 28-8-6 - Board verification of reporting and payment of taxes.

The board shall have the authority to inspect, examine and audit the books and records of any wholesaler licensee who sells, stores or receives for the purpose of distribution, any alcoholic beverages, to verify the proper filing and to determine the accuracy of any state or local tax return required to be filed by the wholesaler, and to determine the payment of all state and local taxes when and where due with respect to any state or local tax levied on alcoholic beverages by statute. In pursuance of said authority, the board shall have the further authority to inspect, examine and audit the books and records of any person, firm, corporation, club or association who sells at retail any alcoholic beverages. Provided, however, this section imposes no duty upon the board to inspect, examine and audit with respect to local taxes on alcoholic beverages.



Section 28-8-7 - Definitions.

The words and phrases used in this chapter shall have the meanings ascribed to them in Section 28-3-1, and any acts amendatory thereof, supplementary thereto or substituted therefor.



Section 28-8-8 - Unlawful acts and offenses; penalties.

(a) Unlawful acts and offenses. It shall be unlawful:

(1) For any manufacturer or importer licensed by the board to sell its brand or brands of alcoholic beverages in the State of Alabama to any person, except through the board in the case of spirituous liquor and wine, other than to a licensed wholesaler designated as the exclusive wholesaler for said brand or brands.

(2) For any wholesaler to sell to a retail licensee any brand of alcoholic beverages in the State of Alabama, except in the sales territory designated by the manufacturer or importer licensee and set forth in a written territorial agreement authorizing the sale by such wholesaler licensee of that brand within a designated territory; provided, however, a licensed wholesaler may, with the approval of the board, service a territory outside the territory designated to it during periods of temporary service interruptions when so requested by the manufacturer or importer and the designated wholesaler within such territory whose service is temporarily interrupted.

(3) For any wholesaler to sell to a retail licensee any brand of alcoholic beverages in the State of Alabama unless there is in effect a territorial agreement in writing between the licensed manufacturer or importer thereof and said licensed wholesaler authorizing the sale by such wholesaler of that brand within a designated territory.

(4) For any licensed retailer to purchase any brand of alcoholic beverages from any wholesaler which has not been designated by the licensed manufacturer or importer thereof as the wholesaler for such brand for the sales territory within which the retailer's place of business is located.

(b) Penalties. Any violations of the provisions of this chapter subject the licensee to suspension or revocation of its license or to the levy of a fine in lieu of such suspension or revocation as set forth in Section 28-3A-24.






Chapter 9 - BUSINESS RELATIONS BETWEEN WHOLESALERS AND SUPPLIERS OF BEER.

Section 28-9-1 - Legislative intent and purpose.

The legislative intent and purpose of this chapter is to provide a structure for the business relations between a wholesaler and a supplier of beer. Regulation in this area is considered necessary for the following reasons:

(1) To maintain stability and healthy competition in the beer industry in this state.

(2) To promote and maintain a sound, stable, and viable three-tier system of distribution of beer to the public.

(3) To promote the public health, safety, and welfare.



Section 28-9-2 - Definitions.

(a) The following words or phrases, or the plural thereof, whenever they appear in this chapter, unless the context clearly requires otherwise, shall have the meanings ascribed to them in this section:

(1) AGREEMENT. Any agreement between a wholesaler and a supplier, whether oral or written, whereby a wholesaler is granted the right to purchase and sell a brand or brands of beer sold by a supplier.

(2) ANCILLARY BUSINESS. A business owned by a wholesaler, by a substantial stockholder of a wholesaler, or by a substantial partner of a wholesaler the primary business of which is directly related to the transporting, storing, or marketing of the brand or brands of beer of a supplier with whom the wholesaler has an agreement; or a business owned by a wholesaler, a substantial stockholder of a wholesaler or a substantial partner of a wholesaler which recycles empty beverage containers.

(3) DESIGNATED MEMBER. The spouse, child, grandchild, parent, brother or sister of a deceased individual who owned an interest, including a controlling interest, in a wholesaler; or any person who inherits the deceased individual's ownership interest in the wholesaler under the terms of the deceased individual's will, or under the laws of intestate succession of this state; or any person who or entity which has otherwise, by designation in writing by the deceased individual, succeeded the deceased individual in the wholesaler's business, or has succeeded to the deceased individual's ownership interest in the wholesaler pursuant to a written contract or instrument; and also includes the appointed and qualified personal representative and the testamentary trustee of a deceased individual owning an ownership interest in a wholesaler. Designated member also includes the person appointed by a court as the guardian or conservator of the property of an incapacitated individual owning an ownership interest in a wholesaler.

(4) GOOD FAITH. Honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade, as defined in and interpreted under the Uniform Commercial Code, Section 7-2-103.

(5) REASONABLE QUALIFICATIONS. The standard of the reasonable criteria established and consistently used by the respective supplier for Alabama wholesalers that entered into, continued or renewed an agreement with the supplier during a period of 24 months prior to the proposed transfer of the wholesaler's business, or for Alabama wholesalers who have changed managers or designated managers during a period of 24 months prior to the proposed change in manager or successor manager of the wholesaler's business.

(6) RETALIATORY ACTION. Includes, but is not limited to, the refusal to continue an agreement, or a material reduction in the quality of service or quantity of products available to a wholesaler under an agreement, which refusal or reduction is not made in good faith.

(7) SALES TERRITORY. An area of exclusive sales responsibility for the brand or brands of beer sold by a supplier as designated by an agreement.

(8) SUBSTANTIAL STOCKHOLDER or SUBSTANTIAL PARTNER. A stockholder of or partner in the wholesaler who owns an interest of 25 percent or more of the partnership or of the capital stock of a corporate wholesaler.

(9) SUPPLIER. A manufacturer or importer of beer licensed by the board.

(10) TRANSFER OF WHOLESALER'S BUSINESS. The voluntary sale, assignment or other transfer of all or control of the business or all or substantially all of the assets of the wholesaler, or all or control of the capital stock of the wholesaler, including without limitation the sale or other transfer of capital stock or assets by merger, consolidation or dissolution, or of the capital stock of the parent corporation, or of the capital stock or beneficial ownership of any other entity owning or controlling the wholesaler.

(11) WHOLESALER. A wholesaler of beer licensed by the board.

(b) Other words and phrases used in this chapter shall have the meanings ascribed to them in Section 28-3-1, as amended, and any acts amendatory thereof, supplementary thereto or substituted therefor, unless the context clearly requires otherwise.



Section 28-9-3 - Sales by beer suppliers through wholesalers; exclusive sales territory.

Each supplier of beer licensed by the board authorizing such licensee to sell its beer within the State of Alabama shall sell its beer through wholesaler licensees of the board, and shall grant in writing to each of its wholesalers an exclusive sales territory in accordance with the provisions of Act No. 84-374 (Acts 1984), appearing as Chapter 8, Title 28, as amended.



Section 28-9-4 - Prohibited acts - Suppliers.

A supplier is prohibited from doing the following:

(1) Fail to provide each wholesaler of the supplier's brand or brands with a written agreement which contains in total the supplier's agreement with each wholesaler, and designates a specific exclusive sales territory. Any agreement which is in existence on March 3, 1988, shall be renewed consistent with this chapter; provided, that this chapter may be incorporated by reference in the agreement. Provided, however, nothing contained herein shall prevent a supplier from appointing, one time for a period not to exceed 90 days, a wholesaler to temporarily service a sales territory not designated to another wholesaler, until such time as a wholesaler is appointed by the supplier; and such wholesaler who is designated to service the sales territory during this period of temporary service shall not be in violation of the chapter, and, with respect to the temporary service territory, shall not have any of the rights provided under Sections 28-9-6 and 28-9-8.

(2) Fix, maintain, or establish the price at which a wholesaler shall sell any beer.

(3) Enter into an additional agreement with any other wholesaler for, or to sell to any other wholesaler, the same brand or brands of beer in the same territory or any portion thereof, or to sell directly to any retailer in this state.

(4) Coerce, or attempt to coerce, any wholesaler to accept delivery of any beer, or other commodity which has not been ordered by the wholesaler. Provided, however, a supplier may impose reasonable inventory requirements upon a wholesaler if the requirements are made in good faith and are generally applied to other similarly situated wholesalers having an agreement with the supplier.

(5) Coerce, or attempt to coerce, any wholesaler to accept delivery of any beer, or other commodity ordered by a wholesaler if the order was canceled by the wholesaler.

(6) Coerce, or attempt to coerce, any wholesaler to do any illegal act or to violate any law or regulation by threatening to amend, modify, cancel, terminate, or refuse to renew any agreement existing between the supplier and wholesaler.

(7) Require a wholesaler to assent to any condition, stipulation, or provision limiting the wholesaler's right to sell the brand or brands of beer or other products of any other supplier unless the acquisition of the brand or brands or products of another supplier would materially impair or adversely affect the wholesaler's quality of service, sales or ability to compete effectively in representing the brand or brands of the supplier presently being sold by the wholesaler; provided the supplier shall have the burden of proving that such acquisition of such other brand or brands or products would have such effect.

(8) Require a wholesaler to purchase one or more brands of beer or other products in order for the wholesaler to purchase another brand or brands of beer for any reason. Provided, however, a wholesaler that has agreed to distribute a brand or brands before March 3, 1988, shall continue to distribute the brand or brands in conformance with this chapter.

(9) Request a wholesaler to submit audited profit and loss statements, balance sheets, or financial records as a condition of renewal or continuation of an agreement.

(10) Withhold delivery of beer ordered by a wholesaler, or change a wholesaler's quota of a brand or brands if the withholding or change is not made in good faith.

(11) Require a wholesaler by any means directly to participate in or contribute to any local or national advertising fund controlled directly or indirectly by a supplier.

(12) Take any retaliatory action against a wholesaler that files a complaint regarding an alleged violation by the supplier of federal, state or local law or an administrative rule.

(13) Require or prohibit, without just and reasonable cause, any change in the manager or successor manager of any wholesaler who has been approved by the supplier as of or subsequent to March 3, 1988. Should a wholesaler change an approved manager or successor manager, a supplier shall not require or prohibit the change unless the person selected by the wholesaler fails to meet the nondiscriminatory, material and reasonable standards and qualifications for managers of Alabama wholesalers of the supplier which standards and qualifications previously have been consistently applied to Alabama wholesalers by the supplier. Provided, however, the supplier shall have the burden of proving that such person fails to meet such standards and qualifications which are nondiscriminatory, material and reasonable and have been consistently applied to Alabama wholesalers.

(14) Upon written notice of intent to transfer the wholesaler's business, interfere with, prevent, or unreasonably delay (not to exceed 30 days) the transfer of the wholesaler's business if the proposed transferee is a designated member.

(15) Upon written notice of intent to transfer the wholesaler's business other than to a designated member, withhold consent to or approval of, or unreasonably delay (not to exceed 30 days after receipt of all material information reasonably requested) a response to a request by the wholesaler for, any transfer of a wholesaler's business if the proposed transferee meets the nondiscriminatory, material and reasonable qualifications and standards required by the supplier for Alabama wholesalers. Provided, however, the supplier shall have the burden of proving that the proposed transferee does not meet such standards and qualifications which are nondiscriminatory, material and reasonable and have been consistently applied to Alabama wholesalers.

(16) Restrict or inhibit, directly or indirectly, the right of free association among wholesalers for any lawful purpose.



Section 28-9-5 - Prohibited acts - Wholesalers.

A wholesaler is prohibited from doing the following:

(1) Fail to devote reasonable efforts and resources, within supplier's designated sales territory, to the sale and distribution of all the supplier's brands of beer which the wholesaler has been granted the right to sell or distribute.

(2) Sell or deliver beer to a retail licensee located outside the sales territory designated to the wholesaler by the supplier of a particular brand or brands of beer. Provided, however, during periods of temporary service interruptions impacting a particular sales territory, a wholesaler who normally services the impacted sales territory shall file with the board and give to the affected supplier written notice designating the specific licensed wholesaler or wholesalers, not disapproved by the supplier, who will service the sales territory during the period of temporary service interruption and the approximate length of time of the service interruption. Each wholesaler designated to temporarily service the sales territory shall be a wholesaler who has a current written agreement with a supplier for the brand or brands affected. When the temporary service interruption is over, the wholesaler who normally services the sales territory shall notify in writing the board, the supplier and the wholesaler, or wholesalers, servicing the sales territory on a temporary basis of this fact, and any wholesaler servicing the sales territory on a temporary basis shall cease servicing the sales territory upon receipt of the notice. A wholesaler who is designated to service the impacted sales territory during the period of temporary service shall not be in violation of this chapter, and, with respect to the temporary service territory, shall not have any of the rights provided under Sections 28-9-6 and 28-9-8.

(3) Transfer the wholesaler's business without giving the supplier written notice of intent to transfer the wholesaler's business and, where required by this chapter, receiving the supplier's approval for the proposed transfer. Provided, consent or approval for the supplier shall not be required of any transfer of the wholesaler's business to a designated member, or any transfer of less than control of the wholesaler's business. Provided, however, that the wholesaler shall give the supplier written notice of any change in ownership of the wholesaler.



Section 28-9-6 - Amendment, cancellation, etc., of agreements; proof of good faith; notice; good cause.

(a) Notwithstanding any agreement and except as otherwise provided for in this chapter, a supplier shall not: amend or modify an agreement; cause a wholesaler to resign from an agreement; or cancel, terminate, fail to renew, or refuse to continue under an agreement, unless the supplier has complied with all of the following:

(1) Has satisfied the applicable notice requirements of subsection (c) of this section.

(2) Has acted in good faith.

(3) Has good cause for the amendment, modification, cancellation, termination, nonrenewal, discontinuance, or forced resignation.

(b) For each amendment, modification, termination, cancellation, nonrenewal, or discontinuance, the supplier shall have the burden of proving that it has acted in good faith, that the notice requirements under this section have been complied with, and that there was good cause for the amendment, modification, termination, cancellation, nonrenewal, or discontinuance.

(c) Notwithstanding any agreement and except as otherwise provided in this section, and in addition to the time limits set forth in subdivision (d)(5) of this section, the supplier shall furnish written notice of the amendment, modification, termination, cancellation, nonrenewal, or discontinuance of an agreement to the wholesaler not less than 60 days before the effective date of the amendment, modification, termination, cancellation, nonrenewal, or discontinuance. The notice shall be by certified mail and shall contain all of the following:

(1) A statement of intention to amend, modify, terminate, cancel, not renew, or discontinue the agreement.

(2) A statement of the reason for the amendment, modification, termination, cancellation, nonrenewal, or discontinuance.

(3) The date on which the amendment, modification, termination, cancellation, nonrenewal, or discontinuance takes effect.

(d) Notwithstanding any agreement, good cause shall exist for the purposes of a termination, cancellation, nonrenewal, or discontinuance under subdivision (a)(3) of this section when all of the following occur:

(1) There is a failure by the wholesaler to comply with a provision of the agreement which is both reasonable and of material significance to the business relationship between the wholesaler and the supplier.

(2) The supplier first acquired knowledge of the failure described in subdivision (1) not more than 18 months before the date notification was given pursuant to subdivision (a)(1) of this section.

(3) The wholesaler was given notice by the supplier of failure to comply with the agreement.

(4) The wholesaler was afforded a reasonable opportunity to assert good faith efforts to comply with agreement within the time limits as provided for in subdivision (d)(5) of this section.

(5) The wholesaler has been afforded 30 days in which to submit a plan of corrective action to comply with the agreement and an additional 120 days to cure such noncompliance in accordance with the plan.

(e) Notwithstanding subsections (a) and (c) of this section, a supplier may terminate, cancel, fail to renew, or discontinue an agreement immediately upon written notice given in the manner and containing the information required by subsection (c) of this section if any of the following occur:

(1) Insolvency of the wholesaler, the filing of any petition by or against the wholesaler under any bankruptcy or receivership law, or the assignment for the benefit of creditors or dissolution or liquidation of the wholesaler which materially affects the wholesaler's ability to remain in business.

(2) Revocation or suspension of the wholesaler's state or federal license by the appropriate regulatory agency whereby the wholesaler cannot service the wholesaler's sales territory for more than 61 days.

(3) The wholesaler, or a partner or an individual who owns 10 percent or more of the partnership or stock of a corporate wholesaler, has been convicted of a felony under the United States Code or the laws of any state which reasonably may adversely affect the good will or interest of the wholesaler or supplier. However, an existing stockholder or stockholders, or partner or partners, or a designated member or members, shall have, subject to the provisions of this chapter, the right to purchase the partnership interest or the stock of the offending partner or stockholder prior to the conviction of the offending partner or stockholder and if the sale is completed prior to conviction the provisions of this subdivision (3) shall not apply.

(f) Notwithstanding subsections (a), (c) and (e) of this section, upon not less than 15 days' prior written notice given in the manner and containing the information required by subsection (c) of this section, a supplier may terminate, cancel, fail to renew, or discontinue an agreement if any of the following events occur:

(1) There was intentional fraudulent conduct relating to a material matter on the part of the wholesaler in dealings with the supplier. Provided, however, the supplier shall have the burden of proving intentional fraudulent conduct relating to a material matter on the part of the wholesaler.

(2) The wholesaler failed to confine to the designated sales territory its sales of a brand or brands to retailers. Provided this subdivision does not apply if there is a dispute between two or more wholesalers as to the boundaries of the assigned territory, and the boundaries cannot be determined by a reading of the description contained in the agreements between the supplier and the wholesalers.

(3) A wholesaler who has failed to pay for beer ordered and delivered in accordance with established terms with the supplier fails to make full payment within two business days after receipt of written notice of the delinquency and demand for immediate payment from the supplier.

(4) A wholesaler intentionally has made a transfer of wholesaler's business, other than a transfer to a designated member or pursuant to a loan agreement or debt instrument, without prior written notice to the supplier, and has failed, within 30 days from the receipt of written notice from the supplier of its intent to terminate on the ground of such transfer, to reverse said transfer of wholesaler's business.

(5) A wholesaler intentionally has made a transfer of wholesaler's business, other than a transfer to a designated member, although the wholesaler has prior to said transfer received from supplier a timely notice of disapproval of said transfer in accordance with this chapter.

(6) The wholesaler intentionally ceases, or ceases for a period of more than 61 days, to carry on business with respect to any of supplier's brand or brands previously serviced by wholesaler in its territory designated by the supplier, unless such cessation is due to force majeure or to labor dispute and the wholesaler has made good faith efforts to overcome such events. Provided, however, this shall affect only that brand or brands with respect to which the wholesaler ceased to carry on business.

(g) Notwithstanding subsections (a), (c), (e), and (f) of this section, a supplier may terminate, cancel, not renew, or discontinue an agreement upon not less than 30 days' prior written notice if the supplier discontinues production or discontinues distribution in this state of all the brands sold by the supplier to the wholesaler. Provided, however, nothing in this section shall prohibit a supplier from: (1) upon not less than 30 days' notice, discontinuing the distribution of any particular brand or package of beer; or (2) conducting test marketing of a new brand of beer or of a brand of beer which is not currently being sold in this state, provided that the supplier has notified the board in writing of its plans to test market, which notice shall describe the market area in which the test shall be conducted; the name or names of the wholesaler or wholesalers who will be selling the beer; the name or names of the brand of beer being tested; and the period of time, not to exceed 18 months, during which the testing will take place.



Section 28-9-7 - Transfer of wholesaler's business.

(a) Upon written notice of intent to transfer the wholesaler's business, any individual owning or deceased individual who owned an interest in a wholesaler may transfer the wholesaler's business to a designated member, or to any other person who meets the nondiscriminatory, material and reasonable qualifications and standards required by the supplier for Alabama wholesalers. The consent or approval of the supplier shall not be required of any transfer of the wholesaler's business, including the assignment of wholesaler's rights under the agreement, to a designated member or shall not be withheld or unreasonably delayed to a proposed transferee (other than a designated member) who meets such nondiscriminatory, material and reasonable qualifications and standards. Provided, however, the supplier shall have the burden of proving that the proposed transferee fails to meet such qualifications and standards which are nondiscriminatory, material and reasonable and consistently applied to Alabama wholesalers by the supplier. Provided, such designated member or transferee shall in no event be qualified as a transferee, without the written approval or consent of the supplier, where such proposed transferee shall have been involved in any of the following:

(1) Insolvency, filing of any voluntary or involuntary petition under any bankruptcy or receivership law, or execution of any assignment for the benefit of creditors; or

(2) Revocation or suspension of an alcoholic beverage license by the regulatory agency of the United States Government or any state, whereby service was interrupted for more than 61 days; or

(3) Convicted of a felony under the United States Code or the laws of any state, which reasonably may adversely affect the good will or interest of the wholesaler or supplier; or

(4) Had an agreement involuntarily terminated, cancelled, not renewed, or discontinued by a supplier for good cause.

(b) The supplier shall not interfere with, prevent or unreasonably delay the transfer of the wholesaler's business, including an assignment of wholesaler's rights under the agreement, if the proposed transferee is a designated member, or if the transferee other than a designated member meets such nondiscriminatory, material and reasonable qualifications and standards required by the supplier for Alabama wholesalers. Where the transferee is other than a designated member, the supplier may in good faith and for good cause related to the reasonable qualifications refuse to accept the transfer of wholesaler's business or the assignment of wholesaler's rights under the agreement. The supplier shall have the burden proving that it has acted in good faith and that there was good cause for failure to accept or consent to the transfer of the wholesaler's business or the assignment of wholesaler's rights under the agreement.



Section 28-9-8 - Liability of supplier for acts diminishing value of wholesaler's business; arbitration procedures; determination of amount of compensation; cost of arbitration; default of arbitration procedures.

(a) Except as provided for in this chapter, a supplier that has amended, modified, canceled, terminated, or refused to renew any agreement; or has caused a wholesaler to resign from an agreement; or has interfered with, prevented or unreasonably delayed, or where required by this chapter, has withheld or unreasonably delayed consent to or approval of, any assignment or transfer of a wholesaler's business, shall pay the wholesaler reasonable compensation for the diminished value of the wholesaler's business, including any ancillary business which has been negatively affected by the act of the supplier. The value of the wholesaler's business or ancillary business shall include, but not be limited to, any good will. Provided, however, nothing contained in this chapter shall give rise to a claim against the supplier or wholesaler by any proposed purchaser of wholesaler's business.

(b) Should either party, at any time, determine that mutual agreement on the amount of reasonable compensation cannot be reached, the supplier or the wholesaler may send by certified mail, return receipt requested, written notice to the other party declaring its intention to proceed with arbitration. Arbitration shall proceed only by mutual agreement of both parties.

(c) Not more than 10 business days after the notice to enter into arbitration has been delivered, the other party shall send written notice to the requesting party declaring its intention either to proceed or not to proceed with arbitration. Should the other party fail to respond within the 10 business days, it shall be conclusively presumed that said party shall have agreed to arbitration.

(d) The matter of determining the amount of compensation may, by agreement of the parties, be submitted to a three-member arbitration panel consisting of one representative selected by the supplier but unassociated with the affected supplier; one wholesaler representative selected by the wholesaler but unassociated with the wholesaler; and an impartial arbitrator.

(e) Not more than 10 business days after mutual agreement of both parties has been reached to arbitrate, each party shall designate, in writing, its one arbitrator representative and the party initiating arbitration shall request, in writing, a list of five arbitrators from the American Arbitration Association or its successor and request that the list shall be mailed to each party by certified mail, return receipt requested. Not more than 10 business days after the receipt of the list of five choices, the wholesaler arbitrator and the supplier arbitrator shall strike and disqualify up to two names each from the list. Should either party fail to respond within the 10 business days or should more than one name remain after the strikes, the American Arbitration Association shall make the selection of the impartial arbitrator from the names not stricken from said list.

(f) Not more than 30 days after the final selection of the arbitration panel is made, the arbitration panel shall convene to decide the dispute. The panel shall conclude the arbitration within 20 days after the arbitration panel convenes and shall render a decision by majority vote of the arbitrators within 20 days from the conclusion of the arbitration. The award of the arbitration panel shall be final and binding on the parties as to the amount of compensation for said diminished value.

(g) The cost of the impartial arbitrator, the stenographer, and the meeting site shall be equally divided between the wholesaler and the supplier. All other costs shall be paid by the party incurring them.

(h) After both parties have agreed to arbitrate should either party, except by mutual agreement, fail to abide by the time limitations as prescribed in subsections (c), (e) and (f) of this section, or fail or refuse to make the selection of any arbitrators, or fail to participate in the arbitration hearings, the other party shall make the selection of its arbitrator and proceed to arbitration. The party who has failed or refused to comply as prescribed in this section shall be considered to be in default. Any party considered to be in default pursuant to this subsection shall have waived any and all rights the party would have had in the arbitration and shall be considered to have consented to the determination of the arbitration panel.



Section 28-9-9 - Waiver of rights; good faith dispute settlements.

A wholesaler may not waive any of the rights granted in any provision of this chapter and the provisions of any agreement which would have such an effect shall be null and void. Nothing in this chapter shall be construed to limit or prohibit good faith dispute settlements voluntarily entered into by the parties.



Section 28-9-10 - Application, transferee of wholesaler's business; successor of supplier's business.

(a) This chapter shall apply to agreements in existence on March 3, 1988, as well as agreements entered into or renewed after March 3, 1988.

(b) A transferee of a wholesaler that continues in business as a wholesaler shall have the benefit of and be bound by all terms and conditions of the agreement with the supplier in effect on the date of the transfer; provided, however, a transfer of a wholesaler's business which requires supplier's consent or approval but is disapproved by the supplier shall be null and void.

(c) A successor to a supplier that continues in business as a supplier shall be bound by all terms and conditions of each agreement of the supplier in effect on the date of succession.



Section 28-9-11 - Liabilities and duties of supplier; action for damages; declaratory judgment and injunctive relief; remedies.

(a) If a supplier engages in conduct prohibited under this chapter, a wholesaler with which the supplier has an agreement may maintain a civil action against the supplier to recover actual damages reasonably incurred as the result of the prohibited conduct. If a wholesaler engages in conduct prohibited under this chapter, a supplier with which the wholesaler has an agreement may maintain a civil action against the wholesaler to recover actual damages reasonably incurred as the result of the prohibited conduct.

(b) A supplier that violates any provision of this chapter shall be liable for all actual damages and all court costs and, in the court's discretion, reasonable attorney fees incurred by a wholesaler as a result of that violation. A wholesaler that violates any provision of this chapter shall be liable for all actual damages and all court costs and, in the court's discretion, reasonable attorney fees incurred by the supplier as a result of that violation.

(c) This chapter imposes upon a supplier the duty to deal fairly and in good faith with a wholesaler which has entered into an agreement with the supplier to purchase and sell a brand or brands of beer sold by the supplier. Except as otherwise provided in this chapter, if a court finds that a supplier has intentionally, consciously or deliberately acted or failed to act which was not in good faith or was in bad faith either in (1) effecting an amendment, modification, termination, cancellation, or nonrenewal of any agreement; or (2) unreasonably interfering with, preventing or unreasonably delaying the transfer of the wholesaler's business where approval of the proposed transferee is not required by this chapter; or (3) unreasonably withholding its consent to or approval of any assignment, transfer, or sale of a wholesaler's business, where approval of the proposed transferee is required by this chapter; it may, upon proof thereof by clear and convincing evidence as defined in Section 6-11-20, award exemplary or punitive damages, as well as actual damages, court costs, and reasonable attorney fees to the wholesaler who has been damaged by the action or failure to act of the supplier. Such actions or failure to act on the part of the supplier shall constitute the tort of bad faith, and the amount of any award of punitive damages and the review thereof by the trial or appellate court shall be governed by the provisions of Section 6-11-25.

(d) A supplier or wholesaler may bring an action for declaratory judgment for determination of any controversy arising pursuant to this chapter.

(e) Upon proper application to the court, a supplier or wholesaler may obtain injunctive relief against any violation of this chapter. If the court grants injunctive relief or issues a temporary restraining order, bond shall not be required to be posted.

(f) The remedies provided by this section are nonexclusive, and nothing contained herein shall abolish any cause of action or remedy available to the supplier or the wholesaler existing on March 3, 1988.

(g) Any legal action taken under this chapter, or in a dispute arising out of an agreement or breach thereof, or over the provisions of an agreement shall be filed in a court, state or federal, located in Alabama, which state court is located in, or which federal court has jurisdiction and venue of, the county in which the wholesaler maintains its principal place of business in this state.






Chapter 10 - ALABAMA RESPONSIBLE VENDOR ACT.

Section 28-10-1 - Short title.

This chapter may be cited as the "Alabama Responsible Vendor Act."



Section 28-10-2 - Legislative intent.

It is the intent of the Legislature through the provisions of this chapter:

(1) To eliminate the sale of alcoholic beverages to, and consumption of alcoholic beverages by underaged persons;

(2) To reduce intoxication and to reduce accidents, injuries, and deaths in the state which are related to intoxication; and

(3) To encourage alcoholic beverage vendors to be prudent in their selling practices and to restrict or reduce the sanctions that may be imposed in administrative proceedings by the Alcoholic Beverage Control Board against those vendors who comply with responsible practices in accordance with this chapter.



Section 28-10-3 - Definitions.

The following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) BOARD. The Alcoholic Beverage Control Board of the State of Alabama.

(2) VENDOR. A person who is licensed by the board to sell alcoholic beverages for on-the-premises consumption and/or for off-the-premises consumption.



Section 28-10-4 - Establishment of responsible vendors program.

The Alcoholic Beverage Control Board (the board) shall establish or cause to be established a responsible vendors program designed to encourage vendors and their employees and customers to treat alcoholic beverages in a responsible manner. The program must include, without limitation, comprehensive instruction on the prevention of the sale of alcoholic beverages to persons not of legal age.



Section 28-10-5 - Evidence of compliance; certification; renewal; rules and regulations; enforcement personnel.

(a) A vendor who seeks to qualify as a responsible vendor must provide to the board, pursuant to procedures adopted by the board, evidence of compliance with the requirements of this chapter. Upon satisfactory proof that the vendor has complied with the requirements, the board shall certify the vendor as a responsible vendor. Certification as a responsible vendor shall be renewed annually.

(b) The board shall adopt rules and regulations for monitoring compliance by certified vendors and for revoking or suspending a vendor's certification for noncompliance with this section. The board is hereby authorized to utilize nonlaw enforcement personnel to monitor and enforce compliance with this section.



Section 28-10-6 - Requirements for certification.

In order to qualify for certification, the vendor shall comply with the following requirements:

(1) Provide a course of instruction for its employees approved by the board which shall include subjects dealing with alcoholic beverages as follows:

a. Laws regarding the sale of alcoholic beverages for on-the-premises consumption and/or for off-the-premises consumption;

b. Methods of recognizing and dealing with underage customers; and

c. The development of specific procedures for refusing to sell alcoholic beverages to underage customers; for assisting employees in dealing with underage customers; and for dealing with intoxicated customers.

(2) Require each employee who is authorized to sell alcoholic beverages in the normal course of his or her employment to complete the employee training course set out in subdivision (1) hereof within 30 days of commencing employment;

(3) Require all such trained employees to attend additional meetings at least semiannually or such other schedule of meetings as may be approved by the board, which meetings shall include the dissemination of existing and new information covering the applicable subjects specified in this section and explaining the vendor's policies and procedures relating to those subjects;

(4) Maintain employment records of the training of its employees required by this section; and

(5) Post signs on the vendor's premises informing customers of the vendor's policy against selling alcoholic beverages to underaged persons.



Section 28-10-7 - Compliance as defense to license suspension or revocation; mitigation of administrative penalties or fines.

(a) The license of a vendor certified as a responsible vendor under this chapter may not be suspended or revoked for an employee's illegal sale of an alcoholic beverage to a person who is not of lawful drinking age if the employee had completed the applicable training prescribed by this chapter prior to committing such violation, unless the vendor had knowledge of the violation or should have known about such violation, or participated in or committed such violation. No vendor may use as a defense to decertification the fact that he was absent from the licensed premises at the time of noncompliance with this section.

(b) The board shall consider certification by a vendor in the responsible vendors program in mitigation of administrative penalties or fines for an employee's illegal sale of an alcoholic beverage to a person who is not of lawful drinking age.



Section 28-10-8 - License fee.

There is hereby imposed on each licensee of the board who is licensed and applies for certification as a responsible vendor for the sale of alcoholic beverages for on-the-premises consumption and/or off-the-premises consumption a fee of $35.00 payable upon the issuance or renewal of such license. This amount is appropriated in addition to the general appropriation for the ABC Board. Any unexpended sums remaining at the end of the fiscal year shall not revert to the General Fund, but shall continue to be preserved for the administration of the program.






Chapter 11 - SALE OF TOBACCO PRODUCTS REGULATED BY THE ALCOHOLIC BEVERAGE CONTROL BOARD.

Section 28-11-1 - Legislative intent.

It is the intent of the Legislature to prohibit access to tobacco and tobacco products by minors and thereby prevent all of the following:

(1) The possibility of addiction to tobacco or tobacco products by minors.

(2) Potential health problems associated with the use of tobacco or tobacco products.

(3) The failure by this state to comply with federal guidelines or grant funding requirements, when applicable, which relate to the establishment by the state of programs and policies dealing with the sale of tobacco or tobacco products to minors.



Section 28-11-2 - Definitions.

For purposes of this chapter, the following terms have the following meanings unless the context clearly indicates otherwise:

(1) ALTERNATIVE NICOTINE PRODUCT. The term alternative nicotine product includes electronic cigarettes.

An electronic cigarette is an electronic product or device that produces a vapor that delivers nicotine or other substances to the person inhaling from the device to simulate smoking, and is likely to be offered to, or purchased by, consumers as an electronic cigarette, electronic cigar, electronic cigarillo, or electronic pipe.

The term electronic cigarette does not include any of the following:

1. A cigarette or other tobacco product as defined in this section.

2. A product that is a drug under 21 U.S.C. §321(g)(1).

3. A product that is a device under 21 U.S.C. §321(h).

4. A combination product that is a device under 21 U.S.C. §353(g).

The term alternative nicotine product does not include the following:

1. A cigarette or other tobacco product as defined in this section.

2. A product that is a drug under 21 U.S.C. §321(g)(1).

3. A product that is a device under 21 U.S.C. §321(h).

4. A combination product described in 21 U.S.C. §353(g).

(2) BOARD. The Alabama Alcoholic Beverage Control Board.

(3) DISTRIBUTION. To sell, barter, exchange, or give tobacco or tobacco products for promotional purposes or for gratis.

(4) MINOR. Any person under the age of 19 years.

(5) PERSON. Any natural person, firm, partnership, association, company, corporation, or other entity. Person does not include a manufacturer or wholesaler of tobacco or tobacco products nor does it include employees of the permit holder.

(6) PROOF OF IDENTIFICATION. Any one or more of the following documents used for purposes of determining the age of a person purchasing, attempting to purchase, or receiving tobacco or tobacco products:

a. A valid driver's license issued by any state and bearing the photograph of the presenting person.

b. United States Uniform Service Identification.

c. A valid passport.

d. A valid identification card issued by any state agency for the purpose of identification and bearing the photograph and date of birth of the presenting individual.

e. For legal mail order purposes only a valid signed certification that will verify the individual is 19 years of age or older.

(7) RESPONSIBLE VENDOR PROGRAM. A program administered by the board to encourage and support vendors in training employees in legal and responsible sales practices.

(8) SAMPLER. Any business or person who distributes tobacco or tobacco products for promotional purposes.

(9) SELF-SERVICE DISPLAY. A display that contains tobacco or tobacco products and is located in an area openly accessible to purchasers at retail and from which such purchasers can readily access tobacco or tobacco products without the assistance of the tobacco permit holder or an employee of the permit holder. A display case that holds tobacco or tobacco products behind locked doors does not constitute a self-service display.

(10) TOBACCO or TOBACCO PRODUCTS. Tobacco or any product containing tobacco, including, but not limited to, the following:

a. Cigarettes.

b. Cigars.

c. Chewing tobacco.

d. Snuff.

e. Pipe tobacco.

f. Smokeless tobacco.

(11) TOBACCO PERMIT. A permit issued by the board to allow the permit holder to engage in the distribution of tobacco or tobacco products at the location identified in the permit.

(12) TOBACCO SPECIALTY STORE. A business that derives at least 75 percent of its revenue from tobacco or tobacco products.



Section 28-11-3 - Minors enlisted to help board enforce state and federal laws.

The board, in conjunction with federal, state, and local law enforcement agencies, shall enforce state and federal laws that prohibit the distribution of tobacco or tobacco products to minors. Notwithstanding the foregoing, for purposes of inspections and enforcement actions undertaken pursuant to this section, minors may be enlisted to attempt to purchase or purchase tobacco products, provided that such persons shall have the prior written consent of a parent or legal guardian, and provided further that such persons shall be directly supervised during the conduct of each inspection or enforcement action by an enforcement agent of the board, or by a sheriff or head of police of any county, city, town or other political subdivision, or by a deputy or officer thereof. No minor may misrepresent his or her age for the purpose of purchasing or attempting to purchase tobacco products. If questioned about his or her age during an attempt to purchase or receive tobacco products, a minor shall state his or her true age. A photograph or video recording of any minor assisting in an inspection or enforcement action shall be taken prior to the investigation. The appearance of a minor participating in an inspection or enforcement action shall not be altered at the time of the inspection. The minor shall be under the age of 18.



Section 28-11-4 - Purpose of rules and regulations.

Pursuant to its rule making authority, the board may promulgate rules and regulations that have the full force and effect of law, for purposes of, but not limited to, the following:

(1) Establishing permits for the distribution of tobacco or tobacco products.

(2) Preventing the distribution of tobacco products to minors.

(3) Conducting annual random compliance tests to assure compliance with applicable state and federal guidelines regarding the distribution of tobacco or tobacco products to minors. The tests may utilize minors and may involve any person or location engaged in the distribution of tobacco.



Section 28-11-5 - Tobacco prevention materials; funding.

The board may use funding, if available, from the Department of Mental Health and Mental Retardation, other state or federal agencies, grants, and private or public organizations to enforce this chapter and to provide and distribute tobacco prevention materials to retail tobacco merchants. The materials shall provide information regarding state and federal laws that prohibit access to tobacco or tobacco products by minors and other appropriate information. The board may also provide consultation services for establishing programs to minimize or eliminate sales of tobacco or tobacco products to minors pursuant to the responsible vendor program.



Section 28-11-6 - Distribution of tobacco or tobacco products.

No tobacco or tobacco product, except cigars, shall be distributed unless in an original factory-wrapped container. This prohibition also applies to the distribution of single cigarettes and packages containing less than 20 cigarettes.



Section 28-11-6.1 - Vending machines.

(a) No tobacco or tobacco product shall be distributed by use of a vending machine unless such machine:

(1) Is located in an area in which minors are not permitted access; or

(2) Dispenses tobacco or tobacco products through the operation of a device that requires the tobacco permit holder or an employee of the permit holder to control the distribution of the product.

(b) No tobacco or tobacco product shall be distributed at retail by use of a vending machine if the tobacco or tobacco product is placed together with any non-tobacco product, other than matches, in the machine.



Section 28-11-6.2 - Self-service displays.

No tobacco or tobacco product shall be distributed at retail through a self-service display unless such display is a vending machine as permitted under Section 28-11-6.1 or is located in a tobacco specialty store.



Section 28-11-7 - Tobacco permits.

(a) Any person who distributes tobacco products within this state shall first obtain a permit from the board for each location of distribution. There is no fee for the permit.

(b) Any person who maintains a tobacco or tobacco product vending machine on his or her property in this state shall first obtain a permit from the board for each machine at each machine location. The permit for each machine shall be posted in a conspicuous place on the machine.

(c) A permit shall be valid only for the location specified in the permit application.

(d) A permit is not transferrable or assignable and shall be renewed annually. Notwithstanding the foregoing, if a location for which a permit is obtained is sold or transferred, the permit shall be transferred to the person obtaining control of the location and shall be valid for 30 days after the transfer during which time a new permit shall be obtained.

(e) If feasible, the board may, by rule or regulation, establish procedures for the issuance and renewal of permits which combine tobacco permit procedures with the application and licensing procedures for alcoholic beverages.



Section 28-11-8 - Failure to obtain tobacco permit.

It shall be unlawful for any person to distribute tobacco or tobacco products without first obtaining from the board the appropriate permit. Failure to obtain or display a valid permit by January 1, 1998, shall result in issuance of a warning citation. The board shall conduct an information and education campaign by its Responsible Vendor Program to inform distributors of tobacco products at retail or in vending machines or self-service displays of the requirements of this law. Failure to obtain or display a valid permit pursuant to this chapter after January 1, 1998, shall constitute a misdemeanor offense. Each violation for selling tobacco products without a valid permit shall be treated as a separate offense and be punishable as follows: For the first violation by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) and for each subsequent violation by a fine of not less than five hundred dollars ($500) nor more than one thousand five hundred dollars ($1,500).



Section 28-11-9 - Suspension or revocation of tobacco permit; hearing commission; fines.

(a) Subject to the Alabama Administrative Procedure Act, Chapter 22 of Title 41, the board shall have full and final authority as to the suspension or revocation for cause of any permit issued pursuant to this chapter.

(1) The board may appoint a hearing commission of at least three persons which may do all of the following:

a. Hear and decide all contested applications for permits.

b. Hear and decide all charges against any permit holder or employee of a permit holder for violations of this chapter, the law, or the regulations of the board.

c. Revoke or suspend permits as provided in this chapter.

d. Levy administrative fines upon permit holders or employees of permit holders.

(2) No member of the hearing commission shall participate in the hearing or disposition of any application for a permit or charge against a permit holder or an employee of a permit holder if he or she has an interest therein or was involved in the investigation.

(b) The board, or a hearing commission appointed by the board, upon finding that a permit holder or any partner, member, employee, officer, or director of the permit holder has violated any of the laws of this state or the United States relating to the manufacture, sale, possession, or transportation of tobacco or tobacco products or that the permit holder has acted in a manner prejudicial to the welfare, health, peace, temperance, and safety of the people of the community or of the state, may upon due notice and hearing, levy administrative fines or suspend or revoke the permit issued by the board, or a combination of all three. In all cases where the board or hearing commission shall levy an administrative fine, or suspend or revoke a permit, it shall set forth its findings of fact, the evidence from which the findings of facts are made, and the reasons upon which its actions are based.

(c) The fines as specified in subsection (e) shall be applicable per each violation. The permit holder or employee shall remit the administrative fine to the board within seven calendar days from the day that the administrative fine is levied. Failure by the permit holder to pay the administrative fine within that time period shall result in an automatic suspension of the permit until the administrative fine is paid.

(d) The maximum length of suspension of a permit pursuant to this chapter shall be one year. A permit holder shall be ineligible to hold a permit pursuant to this chapter for the location where the violation occurred until the expiration or removal of the suspension. A permit holder whose permit is revoked by the board or the hearing commission shall be, at the discretion of the board or hearing commission, ineligible to hold a permit pursuant to this chapter until the expiration of one year from the date the permit is revoked at the location where the violation occurred.

(e) The following administrative fines may be levied for violations of this chapter against valid permit holders or employees, or both:

(1) Upon conviction for a first violation by the permit holder or an employee of the permit holder, the board or hearing commission may offer the permit holder an opportunity to provide training sessions administered by the Responsible Vendor Program in lieu of an administrative fine upon the permit holder and the employee, if the violation is by an employee, of not more than two hundred dollars ($200).

(2) Upon conviction of a second violation at the same location within a two-year period, the board or hearing commission may levy an administrative fine upon the permit holder and the employee, if the violation is by an employee, of not more than four hundred dollars ($400).

(3) Upon conviction of a third or subsequent violation at the same location within a two-year period, the board or hearing commission may levy an administrative fine upon the permit holder and the employee, if the violation is by an employee, of not more than seven hundred fifty dollars ($750).

(4) Upon conviction of a fourth or subsequent violation at the same location within a two-year period, the board or hearing commission may levy an administrative fine upon the permit holder and the employee, if the violation is by an employee, of not more than one thousand dollars ($1,000) and may suspend or revoke the permit.

(f) Before imposition of any administrative fine, the permit holder shall be afforded all procedural rights to due process in addition to those rights guaranteed by the Alabama Administrative Procedure Act, Chapter 22 of Title 41.



Section 28-11-10 - Disposition of funds.

All funds collected pursuant to this chapter shall be deposited into the State General Fund.



Section 28-11-11 - Annual report.

The board shall issue an annual report to the Governor, the Legislature, and the Attorney General concerning compliance by state retail merchants with this chapter. The report shall contain all of the following:

(1) The total number of retail distributors of tobacco products, categorized by type of retail outlet.

(2) The number of citations reported to the board, categorized by type of retail outlet.

(3) The total number of successful compliance checks, categorized by type of retail outlet.

(4) The extent and nature of organized educational and government activities intended to promote, encourage, or otherwise secure compliance with state and federal laws prohibiting the sale or distribution of tobacco products to minors.

(5) Information as to the level of access and availability of tobacco products to minors.

(6) Noted impediments to implementation of this chapter, as well as recommendations for alleviating the same.



Section 28-11-12 - Advisory board.

(a) An advisory board shall be established to monitor the implementation of this chapter. The advisory board shall meet at least quarterly. Representation shall consist of one representative from each of the following:

(1) The Office of the Governor.

(2) The Office of the Attorney General.

(3) The Department of Mental Health and Mental Retardation.

(4) The Department of Public Health.

(5) The Alcoholic Beverage Control Board.

(6) The Senate as appointed by the Lieutenant Governor.

(7) The House of Representatives as appointed by the Speaker of the House of Representatives.

(8) The Alabama Oilmen's Association and the Alabama Convenience Store Operators as appointed by the Governor and selected from three nominees submitted by the association.

(9) The Alabama Retail Association as appointed by the Governor and selected from three nominees submitted by the association.

(10) The Alabama Grocers' Association as appointed by the Governor and selected from three nominees submitted by the association.

(b) The membership of the advisory board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(c) The chair of the advisory board shall be a representative from the board who shall be responsible for the conduct of the meetings and any correspondence derived therefrom.

(d) Other than the legislative appointees, each representative shall be appointed by his or her respective department head, and shall hold the appointment for a one-year term.

(e) A representative may be reappointed as deemed appropriate by his or her department head, or in the case of legislative appointees, the Lieutenant Governor or Speaker of the House of Representatives.

(f) The advisory board may issue written recommendations for program modification to the board.



Section 28-11-13 - Unlawful for minors to purchase, use, possess, or transport tobacco, tobacco product, or alternative nicotine product.

(a) It is unlawful for any minor to purchase, use, possess, or transport tobacco, tobacco product, or alternative nicotine product within this state. It shall not be unlawful for a minor employee of a tobacco, tobacco product, or alternative nicotine product permit holder to handle, transport, or sell tobacco, tobacco product, or alternative tobacco product if the minor employee is acting within the line and scope of employment and the permit holder, or an employee of the permit holder who is 21 years of age or older, is present.

(b) It is unlawful for any minor to present or offer to another person proof of identification which is false, fraudulent, or not actually his or her own proof of identification in order to buy, receive, or otherwise obtain, or attempt to buy, receive, or otherwise obtain, any tobacco, tobacco product, or alternative nicotine product.

(c) If a minor is cited for any violation under this section, the citing agency shall notify a parent, legal guardian, or legal custodian of the minor unless the minor has been emancipated by court order or operation of law.



Section 28-11-14 - Fines for unlawful possession of contraband.

Any tobacco or tobacco product or false proof of identification found in the possession of a minor is contraband and subject to seizure by law enforcement. Any minor violating Section 28-11-13 shall be issued a citation similar to a uniform nontraffic citation and shall be fined not less than ten dollars ($10) nor more than fifty dollars ($50) for each violation.

The minor shall not be required to pay any other court costs or fees. Any statute or law to the contrary notwithstanding, disposition of any violation shall be within the jurisdiction of the district or municipal court and not the juvenile court. Violations shall not be considered criminal offenses and shall be administratively adjudicated by the district or municipal court.



Section 28-11-15 - Posting of signs regarding sale to minors and proof of age requirements.

Any person who distributes tobacco or tobacco products within this state shall post conspicuously and keep so posted at each location of distribution and vending machines a sign that is placed in such a manner that it is likely to be read by those seeking to purchase or obtain tobacco or tobacco products. Each sign shall state that:

(1) Alabama law strictly prohibits the purchase of tobacco products by persons under the age of 19.

(2) Proof of age is required for the purchase of tobacco products.









Title 29 - LEGISLATURE.

Chapter 1 - GENERAL PROVISIONS.

Article 1 - Members, Terms, Records, Etc.

Section 29-1-1.2 - House districts; legal actions; official maps; severability; effective date.

The Alabama House of Representatives shall consist of 105 members. Each member elected shall reside in the district which he or she represents or seeks to represent. The State of Alabama is divided into 105 House Districts as follows:

District 1: Lauderdale County: Tract 10400, Tract 10600, Tract 10700, Tract 11602, Tract 10100: Block Group 1: Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 29, Block 30, Block 31, Block 32, Block 33, Block 40, Block 64; Block Group 2: Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 67; Tract 10200: Block Group 1; Tract 10300: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24; Tract 10800: Block Group 1, Block Group 3, Block Group 2: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74; Tract 10900: Block Group 3, Block Group 4, Block Group 5, Block Group 1: Block 12, Block 15, Block 16, Block 17, Block 18, Block 19, Block 26, Block 27, Block 28, Block 29, Block 30, Block 33; Block Group 2: Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17; Tract 11000: Block Group 2, Block Group 3, Block Group 4, Block Group 5, Block Group 1: Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17; Tract 11101: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 35, Block 39, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76; Block Group 2: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 30, Block 31, Block 42, Block 46, Block 47; Tract 11102: Block Group 1, Block Group 2, Block Group 3: Block 4, Block 5, Block 6; Tract 11200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 26, Block 29, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44; Block Group 3: Block 23, Block 24, Block 48, Block 49; Tract 11400: Block Group 2, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 55, Block 56, Block 57, Block 58, Block 59, Block 63, Block 67, Block 68, Block 69, Block 70, Block 71; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 31, Block 33, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55; Tract 11502: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 16, Block 17, Block 18, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75; Block Group 3: Block 3, Block 4, Block 5; Tract 11603: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 36, Block 103; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 30; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 29, Block 46, Block 47.

District 2: Lauderdale County: Tract 11501, Tract 11604, Tract 11700, Tract 11801, Tract 11802, Tract 10100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11; Tract 10800: Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 13, Block 14, Block 15, Block 16, Block 29; Tract 10900: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 31, Block 32, Block 34; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49; Tract 11000: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6; Tract 11101: Block Group 1: Block 32, Block 33, Block 34, Block 36, Block 37, Block 38, Block 40, Block 41, Block 42, Block 43, Block 56, Block 57, Block 58, Block 77, Block 78, Block 79, Block 80; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 43, Block 44, Block 45, Block 48; Tract 11102: Block Group 4, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45; Tract 11502: Block Group 1: Block 13, Block 14, Block 15, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 65, Block 66, Block 67, Block 68, Block 69; Block Group 3: Block 0, Block 1, Block 2, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80; Tract 11603: Block Group 1: Block 33, Block 34, Block 35, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 104, Block 105; Block Group 2: Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42; Block Group 3: Block 24, Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 48, Block 49; Limestone County: Tract 20300: Block Group 3, Block Group 1: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 135, Block 145, Block 146, Block 147, Block 148, Block 150, Block 151, Block 152, Block 153, Block 158, Block 159, Block 163, Block 165; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110; Tract 20401: Block Group 1: Block 62; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 135, Block 136, Block 137, Block 142, Block 147, Block 148, Block 150, Block 151, Block 152, Block 153, Block 154; Tract 21100: Block Group 1: Block 93, Block 94.

District 3: Colbert County: Tract 20100, Tract 20200, Tract 20300, Tract 20400, Tract 20703, Tract 20704, Tract 20801, Tract 20500: Block Group 1, Block Group 3, Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 49, Block 50, Block 51, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113; Tract 20600: Block Group 1, Block Group 3, Block Group 4, Block Group 2: Block 0, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 22; Tract 20701: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 98, Block 99, Block 105, Block 106, Block 134, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 171; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 50, Block 86, Block 87, Block 88, Block 89, Block 91, Block 92, Block 93, Block 94, Block 95, Block 110, Block 112, Block 113; Tract 20802: Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 22, Block 24, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81; Lauderdale County: Tract 10100: Block Group 1: Block 24, Block 25, Block 26, Block 27, Block 28, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 39, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85; Tract 10200: Block Group 2; Tract 11200: Block Group 2: Block 67; Lawrence County: Tract 979100, Tract 979200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 39, Block 40, Block 41, Block 44, Block 74; Block Group 3: Block 17, Block 26, Block 27, Block 28, Block 60, Block 61, Block 62, Block 63, Block 64, Block 86; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 215, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240.

District 4: Limestone County: Tract 20201: Block Group 1: Block 17, Block 18, Block 20, Block 21, Block 22, Block 23, Block 28, Block 29, Block 35, Block 36, Block 37, Block 38, Block 40; Tract 20401: Block Group 1: Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 42, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 63, Block 64, Block 65, Block 66, Block 67; Block Group 2: Block 76; Block Group 3: Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 134, Block 138, Block 139, Block 140, Block 141, Block 143, Block 144, Block 145, Block 146, Block 149, Block 155; Tract 20402: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 13, Block 14, Block 15, Block 16; Block Group 2: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 37, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73; Tract 21100: Block Group 1: Block 15, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 182, Block 183, Block 184, Block 185, Block 186; Block Group 4: Block 65, Block 71, Block 72, Block 73, Block 74, Block 75, Block 166, Block 167, Block 168, Block 170, Block 171, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 269, Block 270, Block 271, Block 272, Block 273; Tract 21200: Block Group 3, Block Group 1: Block 44, Block 50, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 168, Block 170, Block 171, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 184, Block 185, Block 186; Block Group 2: Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 142, Block 143, Block 148; Morgan County: Tract 200, Tract 5103, Tract 5404, Tract 100: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 28, Block 29, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32; Tract 300: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 48, Block 49, Block 68, Block 69, Block 70, Block 71, Block 74, Block 75, Block 76, Block 77, Block 78; Tract 400: Block Group 3: Block 0, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65; Tract 600: Block Group 1: Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 42, Block 44, Block 45, Block 50, Block 53, Block 54, Block 57, Block 96, Block 97, Block 100, Block 101, Block 102; Block Group 2: Block 0, Block 10; Tract 700: Block Group 1: Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 21, Block 24, Block 50, Block 52, Block 55, Block 56, Block 58, Block 59, Block 60, Block 61; Tract 900: Block Group 1: Block 67; Block Group 3: Block 10; Tract 1000: Block Group 2: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 28, Block 29; Tract 5101: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 7, Block 8; Block Group 2: Block 24, Block 25, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 37, Block 39, Block 40, Block 42, Block 47, Block 57, Block 58, Block 59, Block 60, Block 66, Block 67, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 86, Block 87, Block 88, Block 126, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 158, Block 162, Block 163, Block 164, Block 165, Block 166, Block 168, Block 169; Tract 5106: Block Group 2: Block 0, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 16, Block 20; Tract 5109: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 19; Tract 5301: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 64, Block 65, Block 71, Block 77, Block 78, Block 81, Block 82, Block 88, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 134, Block 135, Block 136; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 20, Block 21, Block 28, Block 29, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 46, Block 48, Block 49, Block 50, Block 51, Block 52, Block 54, Block 57, Block 58, Block 59, Block 60, Block 62, Block 71, Block 75, Block 78, Block 79, Block 80, Block 81, Block 109; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 65, Block 66, Block 67, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 60, Block 61; Tract 5304: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 13, Block 67, Block 69, Block 70, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 95, Block 96, Block 97, Block 98, Block 99, Block 111, Block 120, Block 121, Block 122, Block 123, Block 124; Tract 5405: Block Group 1, Block Group 2, Block Group 3: Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 53, Block 54, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 69, Block 70, Block 80, Block 81, Block 82, Block 83; Tract 5500: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 9, Block 10, Block 12, Block 13; Tract 5702: Block Group 1.

District 5: Limestone County: Tract 20202, Tract 20500, Tract 20600, Tract 20700, Tract 20900, Tract 21000, Tract 20101: Block Group 3, Block Group 2: Block 4, Block 5, Block 6, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 26; Tract 20102: Block Group 2, Block Group 3: Block 15, Block 16, Block 17; Block Group 4: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 12, Block 24, Block 25, Block 26, Block 37, Block 38, Block 39, Block 40, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 54, Block 55; Tract 20201: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 19, Block 24, Block 25, Block 26, Block 27, Block 30, Block 31, Block 32, Block 33, Block 34, Block 39, Block 41, Block 42, Block 43, Block 44, Block 45; Tract 20300: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 133, Block 134, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 149, Block 154, Block 155, Block 156, Block 157, Block 160, Block 161, Block 162, Block 164; Block Group 2: Block 87, Block 88, Block 89; Tract 20401: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 44; Block Group 3: Block 132, Block 133; Tract 20402: Block Group 3, Block Group 1: Block 11, Block 12, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29; Block Group 2: Block 0, Block 1, Block 2, Block 34, Block 35, Block 36, Block 38, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61; Tract 20801: Block Group 1: Block 4, Block 5, Block 6, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78; Tract 20802: Block Group 1: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 44, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88; Tract 21100: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 141, Block 181; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 66, Block 67, Block 68, Block 69, Block 70, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 169, Block 172, Block 173, Block 174, Block 175, Block 233, Block 246, Block 258, Block 259, Block 260, Block 268, Block 274; Tract 21200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 52, Block 53, Block 54, Block 73, Block 165, Block 166, Block 167, Block 169, Block 172, Block 183, Block 187.

District 6: Limestone County: Tract 20101: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 7, Block 8, Block 9, Block 10, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28; Tract 20102: Block Group 1, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 42, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 56; Tract 20801: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 7, Block 8, Block 9, Block 58, Block 59, Block 60, Block 61, Block 62; Tract 20802: Block Group 1: Block 0, Block 1, Block 2, Block 40, Block 41, Block 42, Block 43, Block 45, Block 46, Block 47; Block Group 2: Block 0, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30; Madison County: Tract 1401, Tract 1402, Tract 10401, Tract 1500: Block Group 3: Block 10, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 37; Tract 10402: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 43, Block 44, Block 53, Block 63, Block 64, Block 65, Block 71, Block 72, Block 73, Block 74, Block 99, Block 116, Block 117, Block 125; Tract 10501: Block Group 1: Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 73, Block 74, Block 75, Block 76, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 122, Block 126; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72; Tract 10621: Block Group 1: Block 26, Block 27, Block 28, Block 29, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 39, Block 62, Block 63, Block 64, Block 65, Block 91; Block Group 2: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 21, Block 23, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42; Tract 10622: Block Group 1: Block 121, Block 122, Block 123, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 66, Block 74, Block 75, Block 140, Block 141, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151; Tract 10623: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 38, Block 39, Block 40, Block 138, Block 139, Block 142; Tract 11012: Block Group 1: Block 66, Block 74, Block 75, Block 76; Tract 11022: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 72; Tract 11100: Block Group 1: Block 60, Block 61, Block 62.

District 7: Franklin County: Tract 972900: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 41, Block 48, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 133, Block 142, Block 143, Block 144, Block 149, Block 150, Block 151, Block 166, Block 182, Block 183, Block 184; Tract 973300: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 53, Block 54, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 81, Block 85, Block 86, Block 87, Block 88, Block 90, Block 91, Block 92, Block 93; Block Group 2: Block 119; Tract 973700: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131; Block Group 3: Block 2, Block 3, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 57, Block 59, Block 60, Block 62, Block 63; Lawrence County: Tract 979300, Tract 979400, Tract 979500, Tract 979600, Tract 979700, Tract 979800, Tract 979900, Tract 979200: Block Group 4, Block Group 1: Block 82, Block 83; Block Group 2: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 35, Block 36, Block 37, Block 38, Block 42, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 75, Block 76; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 87, Block 88; Block Group 5: Block 188, Block 189, Block 190, Block 191, Block 202, Block 203, Block 204, Block 205, Block 206, Block 214, Block 216; Morgan County: Tract 400: Block Group 3: Block 1, Block 3, Block 10; Tract 5101: Block Group 3, Block Group 1: Block 4, Block 5, Block 6, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 32, Block 33, Block 34, Block 35, Block 38, Block 39, Block 40, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 63, Block 64, Block 66, Block 67, Block 68, Block 69, Block 70, Block 84, Block 85, Block 86, Block 90, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 107, Block 110, Block 114, Block 116, Block 120, Block 121, Block 122, Block 123, Block 128, Block 130; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 26, Block 27, Block 28, Block 29, Block 36, Block 38, Block 41, Block 43, Block 44, Block 45, Block 46, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 61, Block 62, Block 63, Block 64, Block 65, Block 68, Block 69, Block 70, Block 71, Block 72, Block 85, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 127, Block 128, Block 135, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 159, Block 160, Block 161, Block 167, Block 170; Winston County: Tract 965700: Block Group 1, Block Group 3, Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81; Tract 965800: Block Group 1: Block 5, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 32, Block 33, Block 34, Block 35, Block 36, Block 48; Block Group 3: Block 18, Block 19, Block 20; Block Group 4: Block 19, Block 20, Block 21, Block 22, Block 23; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 9, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18.

District 8: Morgan County: Tract 800, Tract 5105, Tract 5107, Tract 5108, Tract 100: Block Group 1: Block 7, Block 11, Block 12, Block 13, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 30; Block Group 4: Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23; Block Group 5: Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 33; Tract 300: Block Group 2: Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 44, Block 45, Block 46, Block 47, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 72, Block 73, Block 79, Block 80, Block 81; Tract 400: Block Group 1, Block Group 2, Block Group 4; Tract 600: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 41, Block 43, Block 46, Block 47, Block 48, Block 49, Block 51, Block 52, Block 55, Block 56, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 98, Block 99, Block 103; Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25; Tract 700: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 19, Block 20, Block 22, Block 23, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 53, Block 54, Block 57; Tract 900: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9; Tract 1000: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46; Tract 5101: Block Group 1: Block 31, Block 36, Block 37, Block 42, Block 50, Block 51, Block 60, Block 61, Block 62, Block 65, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 87, Block 88, Block 89, Block 91, Block 105, Block 106, Block 108, Block 109, Block 111, Block 112, Block 113, Block 115, Block 117, Block 118, Block 119, Block 124, Block 125, Block 126, Block 127, Block 129; Tract 5106: Block Group 1, Block Group 3, Block Group 2: Block 1, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 17, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43; Tract 5109: Block Group 3: Block 17, Block 20; Tract 5200: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 58, Block 61, Block 62, Block 63, Block 70, Block 71, Block 72, Block 81; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 13, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27.

District 9: Cullman County: Tract 964200: Block Group 4: Block 20, Block 21, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34; Block Group 5: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 69, Block 77; Tract 964300: Block Group 1, Block Group 2, Block Group 3: Block 9, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 25, Block 27, Block 28, Block 31, Block 32, Block 33, Block 34, Block 35, Block 41, Block 42, Block 43, Block 44, Block 45, Block 48, Block 49; Tract 964400: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 90, Block 115, Block 121, Block 122; Tract 964500: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 18, Block 19, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 61, Block 62; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42; Tract 964600: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34, Block 39, Block 47, Block 48, Block 56, Block 57, Block 62; Tract 964700: Block Group 3: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 138; Tract 964900: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 191; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 105; Marshall County: Tract 30300: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 15, Block 16, Block 17, Block 36; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 58, Block 59, Block 60, Block 61, Block 62, Block 73, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 108, Block 111; Morgan County: Tract 5302, Tract 5303, Tract 5200: Block Group 4, Block Group 2: Block 50, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 59, Block 60, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80; Block Group 3: Block 10, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37; Tract 5301: Block Group 1: Block 63, Block 66, Block 67, Block 68, Block 69, Block 70, Block 72, Block 73, Block 74, Block 75, Block 76, Block 79, Block 80, Block 83, Block 84, Block 85, Block 86, Block 87, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 131, Block 132, Block 133; Block Group 2: Block 15, Block 18, Block 19, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 30, Block 31, Block 32, Block 33, Block 43, Block 44, Block 45, Block 47, Block 53, Block 55, Block 56, Block 61, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 72, Block 73, Block 74, Block 76, Block 77, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 110, Block 111, Block 112, Block 113; Block Group 3: Block 64, Block 68, Block 69, Block 70, Block 71; Block Group 4: Block 58, Block 59; Tract 5304: Block Group 2, Block Group 1: Block 5, Block 10, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 68, Block 71, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 125, Block 126; Tract 5405: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 51, Block 52, Block 55, Block 56, Block 57, Block 64, Block 65, Block 66, Block 67, Block 68, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79; Tract 5500: Block Group 1, Block Group 3, Block Group 4, Block Group 2: Block 6, Block 7, Block 8, Block 11, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46; Tract 5600: Block Group 1: Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34; Block Group 2: Block 0, Block 2, Block 3, Block 4, Block 5, Block 24, Block 26, Block 27, Block 28, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 47, Block 48, Block 50, Block 51, Block 52, Block 53; Block Group 4: Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 19; Tract 5701: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 81, Block 83, Block 85; Tract 5702: Block Group 2, Block Group 3, Block Group 4.

District 10: Madison County: Tract 2300, Tract 2802, Tract 11013, Tract 11021, Tract 11200, Tract 2200: Block Group 1: Block 32, Block 33, Block 36; Tract 2801: Block Group 2, Block Group 3, Block Group 1: Block 11, Block 12, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51; Tract 2912: Block Group 1: Block 8, Block 9, Block 10, Block 11, Block 12; Tract 2921: Block Group 1: Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81; Block Group 3: Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32; Block Group 4: Block 18, Block 19, Block 20, Block 21, Block 23, Block 24; Tract 2922: Block Group 2: Block 6, Block 13, Block 14, Block 19, Block 20, Block 24, Block 25, Block 33, Block 37; Tract 10901: Block Group 3: Block 510; Tract 11011: Block Group 1: Block 64, Block 65, Block 66; Tract 11012: Block Group 2: Block 26, Block 29, Block 34, Block 35, Block 38, Block 41, Block 42; Tract 11014: Block Group 1: Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53; Block Group 3: Block 0, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 72, Block 73, Block 74; Tract 11022: Block Group 3, Block Group 1: Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63; Block Group 2: Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 73, Block 74, Block 75, Block 76, Block 77; Tract 11100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320, Block 321, Block 322, Block 323, Block 324, Block 325, Block 326, Block 327, Block 328, Block 329, Block 330, Block 331, Block 332, Block 333, Block 334, Block 335, Block 336, Block 337, Block 338, Block 339, Block 340, Block 341, Block 342, Block 343, Block 344, Block 345, Block 346, Block 347, Block 348, Block 349, Block 350, Block 351, Block 352, Block 353, Block 354, Block 355, Block 356, Block 357, Block 358, Block 359, Block 360, Block 361, Block 362, Block 363, Block 364, Block 365, Block 366, Block 367, Block 368, Block 369, Block 370, Block 371, Block 372, Block 373, Block 374, Block 375, Block 376, Block 377, Block 378, Block 379, Block 380, Block 381, Block 382, Block 383, Block 384, Block 385, Block 386, Block 387, Block 388, Block 389, Block 390, Block 391, Block 392, Block 393, Block 394, Block 395, Block 396, Block 397, Block 398, Block 399, Block 400, Block 401, Block 402, Block 403, Block 404, Block 405, Block 406, Block 407, Block 408, Block 409, Block 410, Block 411, Block 412, Block 413, Block 414, Block 415, Block 416, Block 417, Block 418, Block 419, Block 420, Block 421, Block 422, Block 423, Block 424, Block 425, Block 426, Block 427, Block 428, Block 429, Block 430, Block 431, Block 432, Block 433, Block 434, Block 435, Block 436, Block 437, Block 438, Block 439, Block 440, Block 441, Block 442, Block 443, Block 444, Block 445, Block 446, Block 447, Block 448, Block 449, Block 450, Block 451, Block 452, Block 453, Block 454, Block 455, Block 456, Block 457, Block 458, Block 459, Block 460, Block 461, Block 462, Block 463, Block 464, Block 465, Block 466, Block 467, Block 468, Block 469, Block 470, Block 471, Block 472, Block 473, Block 474, Block 475, Block 476, Block 477, Block 478, Block 479, Block 480, Block 481, Block 482, Block 483, Block 484, Block 485, Block 486, Block 487, Block 488, Block 489, Block 490, Block 491, Block 492, Block 493, Block 494, Block 495, Block 496, Block 497, Block 498, Block 499, Block 500, Block 501, Block 502, Block 503, Block 504, Block 505, Block 506, Block 507, Block 508, Block 509, Block 510, Block 511, Block 512, Block 513, Block 514, Block 515, Block 516, Block 517, Block 518, Block 519, Block 520, Block 521, Block 522, Block 523, Block 524, Block 525, Block 526, Block 527, Block 528, Block 529, Block 530, Block 531, Block 532, Block 533, Block 534, Block 535, Block 536, Block 537, Block 538, Block 539, Block 540, Block 541, Block 542, Block 543, Block 544, Block 545, Block 546, Block 547, Block 548, Block 549, Block 550, Block 551, Block 552, Block 553, Block 554, Block 555, Block 556, Block 557, Block 558, Block 559, Block 560, Block 561, Block 562, Block 563, Block 564, Block 565, Block 566, Block 567, Block 568, Block 569, Block 570, Block 571, Block 572, Block 573, Block 574, Block 575, Block 576, Block 577, Block 578, Block 579, Block 580, Block 581, Block 582, Block 583, Block 584, Block 585, Block 586, Block 587, Block 588, Block 589, Block 590, Block 591, Block 592, Block 593, Block 594, Block 595, Block 596, Block 597, Block 598, Block 599, Block 600, Block 601, Block 602, Block 603, Block 604, Block 605, Block 606, Block 607, Block 608, Block 609, Block 610, Block 611, Block 612, Block 613, Block 614, Block 615, Block 616, Block 617, Block 618, Block 619, Block 620, Block 621, Block 622, Block 623, Block 624, Block 625, Block 626, Block 627, Block 628, Block 629, Block 630, Block 631, Block 632, Block 633, Block 634, Block 635, Block 636, Block 637, Block 638, Block 639, Block 640, Block 641, Block 642, Block 643, Block 644, Block 645, Block 646, Block 647, Block 648, Block 649, Block 650, Block 651, Block 652, Block 653, Block 654, Block 655, Block 656, Block 657, Block 658, Block 659, Block 660, Block 661, Block 662, Block 663, Block 664, Block 665, Block 666, Block 667, Block 668, Block 669, Block 670, Block 671, Block 672, Block 673, Block 674, Block 675, Block 676, Block 677, Block 678, Block 679, Block 680, Block 681, Block 682, Block 683, Block 684, Block 685, Block 686, Block 687, Block 688, Block 689, Block 690, Block 691, Block 692, Block 693, Block 694, Block 695, Block 696, Block 697, Block 698, Block 699, Block 700, Block 701, Block 702, Block 703, Block 704, Block 705, Block 706, Block 707, Block 708, Block 709, Block 710, Block 711, Block 712, Block 713, Block 714, Block 715, Block 716, Block 717, Block 718, Block 719, Block 720, Block 721, Block 722, Block 723, Block 724, Block 725, Block 726, Block 727, Block 728, Block 729, Block 730, Block 731, Block 732, Block 733, Block 734, Block 735, Block 736, Block 737, Block 738, Block 739, Block 740, Block 741, Block 742, Block 743, Block 744, Block 745, Block 746, Block 747, Block 748, Block 749, Block 750, Block 751, Block 752, Block 753, Block 754, Block 755, Block 756, Block 757, Block 758, Block 759, Block 760, Block 761, Block 762, Block 763, Block 764, Block 765, Block 766, Block 767, Block 768, Block 769, Block 770, Block 771, Block 772, Block 773, Block 774, Block 775, Block 776, Block 777, Block 778, Block 779, Block 780, Block 781, Block 782, Block 783, Block 784, Block 785, Block 786, Block 787, Block 788, Block 789, Block 790, Block 791, Block 792, Block 793, Block 794, Block 795, Block 796, Block 797, Block 798, Block 799, Block 800, Block 801, Block 802, Block 803, Block 804, Block 805, Block 806, Block 807, Block 808, Block 809, Block 810, Block 811, Block 812, Block 813, Block 814, Block 815, Block 816, Block 817, Block 818, Block 819, Block 820, Block 821, Block 822, Block 823, Block 824, Block 825, Block 826, Block 827, Block 828, Block 829, Block 830, Block 831, Block 832, Block 833, Block 834, Block 835, Block 836, Block 837, Block 838, Block 839, Block 840, Block 841, Block 842, Block 843, Block 844, Block 845, Block 846, Block 847, Block 848, Block 849, Block 850, Block 851, Block 852, Block 853, Block 854, Block 855, Block 856, Block 857, Block 858, Block 859, Block 860, Block 861, Block 862, Block 863, Block 864, Block 865, Block 866, Block 867, Block 868, Block 869, Block 870, Block 871, Block 872, Block 873, Block 874, Block 875, Block 876, Block 877, Block 878, Block 879, Block 880, Block 881, Block 882, Block 883, Block 884, Block 885, Block 886, Block 887, Block 888, Block 889, Block 890, Block 891, Block 892, Block 893, Block 894, Block 895, Block 896, Block 897, Block 898, Block 899, Block 900, Block 901, Block 902, Block 903, Block 904, Block 905, Block 906, Block 907, Block 908, Block 909, Block 910, Block 911, Block 912, Block 913, Block 914, Block 915, Block 916, Block 917, Block 918, Block 919, Block 920, Block 921, Block 922, Block 923, Block 924, Block 925, Block 926, Block 927, Block 928, Block 929, Block 930, Block 931, Block 932, Block 933, Block 934, Block 935, Block 936, Block 937, Block 938, Block 939, Block 940, Block 941, Block 942, Block 943, Block 944, Block 945, Block 946, Block 947, Block 948, Block 949, Block 950, Block 951, Block 952, Block 953, Block 954, Block 955, Block 956, Block 957, Block 958, Block 959, Block 960, Block 961, Block 962, Block 963, Block 964, Block 965, Block 966, Block 967, Block 968, Block 969, Block 970, Block 971, Block 972, Block 973, Block 974, Block 975, Block 976, Block 977, Block 978, Block 979, Block 980, Block 981, Block 982, Block 983, Block 984, Block 985, Block 986, Block 987, Block 988, Block 989, Block 990, Block 991, Block 992, Block 993, Block 994, Block 995, Block 996, Block 997, Block 998, Block 999; Tract 11300: Block Group 1: Block 7, Block 9, Block 10, Block 11, Block 12, Block 14, Block 17, Block 23, Block 24, Block 25, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 141, Block 142, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320, Block 321, Block 322, Block 323, Block 324, Block 325, Block 326, Block 327, Block 328, Block 329, Block 330, Block 333, Block 339, Block 340, Block 341, Block 342, Block 343, Block 344, Block 345, Block 346, Block 347, Block 348; Block Group 3: Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 104, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 167, Block 168, Block 175, Block 176, Block 182, Block 183.

District 11: Blount County: Tract 50101: Block Group 1: Block 54, Block 55, Block 65; Tract 50102: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 24; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 55, Block 58, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 76, Block 77, Block 81, Block 82, Block 83, Block 84, Block 115, Block 116, Block 118, Block 128; Tract 50200: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 85, Block 86, Block 87, Block 88; Tract 50300: Block Group 3: Block 37, Block 38, Block 47, Block 48, Block 49, Block 51, Block 54, Block 62, Block 72, Block 73; Tract 50400: Block Group 1: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 10, Block 12, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 45, Block 46, Block 47, Block 48, Block 49; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 23, Block 25, Block 26, Block 27, Block 28, Block 29, Block 31, Block 32, Block 51, Block 52, Block 53, Block 56, Block 57; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80; Tract 50500: Block Group 1, Block Group 2, Block Group 3, Block Group 5, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 27; Cullman County: Tract 964100, Tract 965300, Tract 964200: Block Group 1, Block Group 2, Block Group 3, Block Group 6, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 22, Block 23, Block 24, Block 25, Block 35, Block 36; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 20, Block 21, Block 23, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76; Tract 964300: Block Group 4, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 10, Block 11, Block 12; Tract 964900: Block Group 6: Block 1, Block 48, Block 50; Tract 965200: Block Group 1: Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 38; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 29, Block 30, Block 35, Block 36, Block 37, Block 40, Block 41, Block 43, Block 44, Block 49; Tract 965401: Block Group 1: Block 63; Block Group 2: Block 16, Block 18, Block 19, Block 20, Block 22, Block 23, Block 24, Block 25, Block 26, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63; Tract 965402: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 49, Block 50, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 66, Block 67, Block 68, Block 70; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 79; Marshall County: Tract 30401: Block Group 1: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 12, Block 13; Block Group 4: Block 14, Block 15, Block 16, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 42; Tract 30600: Block Group 3: Block 59; Block Group 4: Block 52, Block 54, Block 55, Block 56, Block 58, Block 61, Block 64, Block 65, Block 67, Block 69, Block 72, Block 75, Block 76, Block 77, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95; Tract 30904: Block Group 1: Block 22, Block 71; Block Group 3: Block 13, Block 14, Block 15, Block 16, Block 47, Block 48, Block 49, Block 50, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 62, Block 63; Tract 31000: Block Group 1: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block24,Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71; Morgan County: Tract 5600: Block Group 3, Block Group 1: Block 0, Block 2, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71; Block Group 2: Block 1, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 29, Block 30, Block 31, Block 32, Block 33, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 49, Block 54, Block 55, Block 56, Block 57; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49; Tract 5701: Block Group 1: Block 17, Block 40, Block 41, Block 42, Block 44, Block 79, Block 80, Block 82, Block 84.

District 12: Cullman County: Tract 964800, Tract 965000, Tract 965100, Tract 965500, Tract 965600, Tract 965700, Tract 964300: Block Group 3: Block 22, Block 23, Block 24, Block 26, Block 29, Block 30, Block 36, Block 37, Block 38, Block 39, Block 40, Block 46, Block 47; Tract 964400: Block Group 1: Block 74, Block 75, Block 86, Block 87, Block 88, Block 89, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 116, Block 117, Block 118, Block 119, Block 120; Tract 964500: Block Group 3, Block Group 1: Block 5, Block 6, Block 14, Block 15, Block 16, Block 17, Block 20, Block 21, Block 37, Block 38, Block 39, Block 40, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 63, Block 64, Block 65, Block 66; Block Group 2: Block 34, Block 35; Tract 964600: Block Group 2, Block Group 3, Block Group 1: Block 33, Block 35, Block 36, Block 37, Block 38, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 58, Block 59, Block 60, Block 61; Tract 964700: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 139, Block 140; Tract 964900: Block Group 3, Block Group 4, Block Group 5, Block Group 1: Block 26, Block 27, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 192, Block 193; Block Group 2: Block 16, Block 25, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104; Block Group 6: Block 0, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 49; Tract 965200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 37; Block Group 2: Block 26, Block 31, Block 32, Block 33, Block 34, Block 38, Block 39, Block 42, Block 45, Block 46, Block 47, Block 48, Block 50, Block 51; Tract 965401: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 64; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 17, Block 21, Block 27, Block 28, Block 42, Block 43, Block 52, Block 53, Block 64, Block 65, Block 66, Block 67; Tract 965402: Block Group 4, Block Group 2: Block 37, Block 46, Block 47, Block 48, Block 51, Block 52, Block 53, Block 54, Block 64, Block 65, Block 69, Block 71; Block Group 3: Block 12, Block 13, Block 14, Block 15, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 80.

District 13: Blount County: Tract 50601: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75; Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 18, Block 19, Block 20, Block 21, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34; Tract 50602: Block Group 2: Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 71, Block 72; Block Group 4: Block 30, Block 31, Block 35, Block 37, Block 40, Block 44, Block 45, Block 46, Block 47, Block 75, Block 77, Block 78, Block 79, Block 81, Block 94, Block 95; Walker County: Tract 20200, Tract 20300, Tract 20400, Tract 20600, Tract 20700, Tract 20800, Tract 21800, Tract 21900, Tract 20100: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 81, Block 82, Block 83, Block 84, Block 92, Block 93, Block 94, Block 95; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 25, Block 26, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 50, Block 58, Block 62, Block 63, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 84, Block 85, Block 86, Block 87, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 24, Block 25, Block 26, Block 27, Block 28, Block 47, Block 48, Block 49; Tract 20900: Block Group 1: Block 54, Block 55, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 72, Block 73; Block Group 2: Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71; Tract 21200: Block Group 1: Block 77; Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 39, Block 40, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 85, Block 86, Block 87, Block 88, Block 91, Block 93, Block 94, Block 111, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 139, Block 140, Block 142; Block Group 3: Block 93; Tract 21300: Block Group 1: Block 140, Block 141; Tract 21500: Block Group 3: Block 5; Tract 21700: Block Group 3, Block Group 1: Block 13, Block 15, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59; Block Group 4: Block 0, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60.

District 14: Jefferson County: Tract 11500: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 53, Block 54, Block 98, Block 99; Tract 11600: Block Group 2: Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 38, Block 93, Block 94, Block 95; Tract 12104: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 19, Block 20, Block 21, Block 35; Walker County: Tract 21000, Tract 21100, Tract 21400, Tract 21600, Tract 20100: Block Group 2: Block 49, Block 50, Block 67, Block 79, Block 80, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91; Block Group 3: Block 19, Block 23, Block 24, Block 27, Block 28, Block 29, Block 30, Block 47, Block 48, Block 49, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 59, Block 60, Block 61, Block 64, Block 65, Block 66, Block 67, Block 68, Block 79, Block 80, Block 81, Block 82, Block 83, Block 88, Block 89; Block Group 4: Block 21, Block 22, Block 23, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55; Tract 20900: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 56, Block 57, Block 58, Block 59, Block 60, Block 70, Block 71; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37; Block Group 3: Block 5, Block 6, Block 7, Block 8, Block 9, Block 28, Block 29, Block 40, Block 41, Block 42, Block 43, Block 52, Block 61; Tract 21200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86; Block Group 2: Block 0, Block 1, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 41, Block 42, Block 43, Block 44, Block 45, Block 64, Block 65, Block 83, Block 84, Block 89, Block 90, Block 92, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 112, Block 113, Block 114, Block 115, Block 135, Block 136, Block 137, Block 138, Block 141; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 94, Block 95; Tract 21300: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139; Tract 21500: Block Group 1, Block Group 2, Block Group 4, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53; Tract 21700: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 14, Block 16, Block 54, Block 55, Block 56; Block Group 2: Block 24, Block 60; Block Group 4: Block 1, Block 2; Winston County: Tract 965501, Tract 965503, Tract 965502: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 62, Block 63, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139; Tract 965600: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147; Block Group 2: Block 0, Block 1, Block 6, Block 52, Block 53; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 48, Block 50, Block 53, Block 54, Block 55, Block 71, Block 72, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 95, Block 96, Block 97; Tract 965800: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 7, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 51; Block Group 2: Block 59, Block 60, Block 61, Block 62; Tract 965900: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 45, Block 46, Block 48, Block 49, Block 55, Block 57, Block 58, Block 69, Block 71, Block 72, Block 73; Block Group 3: Block 11, Block 12, Block 13, Block 15, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 104, Block 105.

District 15: Jefferson County: Tract 12302: Block Group 1: Block 59, Block 61, Block 71, Block 72, Block 73, Block 75, Block 77, Block 78, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 90, Block 91, Block 92, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 135, Block 139, Block 140, Block 142, Block 166, Block 167, Block 168, Block 171, Block 172; Block Group 2: Block 92, Block 111; Tract 12304: Block Group 1: Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 21, Block 22; Block Group 2: Block 6, Block 7, Block 8, Block 9, Block 27, Block 28, Block 30, Block 35, Block 37, Block 38, Block 39, Block 40, Block 42; Tract 12305: Block Group 2: Block 43; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 13, Block 14, Block 18; Block Group 5: Block 0, Block 1, Block 7, Block 8, Block 10, Block 11, Block 12, Block 13, Block 14; Tract 14001: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15; Tract 14002: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70; Block Group 2: Block 4, Block 7, Block 8, Block 9, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 77, Block 78, Block 79, Block 80; Tract 14102: Block Group 1: Block 0, Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 86, Block 92, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149; Block Group 2: Block 1, Block 2, Block 3, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31; Block Group 3: Block 89, Block 90, Block 129, Block 135; Tract 14104: Block Group 1: Block 3, Block 17, Block 20, Block 21, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 35, Block 36, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 94; Tract 14203: Block Group 2, Block Group 3, Block Group 1: Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86; Block Group 4: Block 13, Block 14, Block 18, Block 21, Block 22, Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72; Tract 14204: Block Group 1, Block Group 2, Block Group 4, Block Group 5, Block Group 6, Block Group 3: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59; Tract 14302: Block Group 1: Block 175, Block 176, Block 191, Block 192, Block 195, Block 196, Block 197, Block 207, Block 208; Tract 14410: Block Group 1; Tract 14413: Block Group 1: Block 49, Block 69, Block 70, Block 71, Block 75, Block 76; Block Group 2: Block 8, Block 17, Block 18; Shelby County: Tract 30334: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 91, Block 93, Block 94, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 155, Block 158, Block 159, Block 160; Tract 30336: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 22, Block 23, Block 24, Block 25, Block 26; Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 7, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20; Tract 30337: Block Group 1: Block 4.

District 16: Fayette County, Jefferson County: Tract 12200, Tract 11500: Block Group 4: Block 50, Block 51, Block 52, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97; Tract 11600: Block Group 1: Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 21, Block 22, Block 23, Block 24, Block 33, Block 34, Block 35, Block 50, Block 91; Block Group 2: Block 12, Block 20, Block 21, Block 22, Block 23, Block 37, Block 39, Block 40, Block 41, Block 42, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 96, Block 97, Block 98, Block 99, Block 100; Block Group 3: Block 44, Block 45, Block 46, Block 48, Block 49, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 93, Block 97, Block 98, Block 99; Tract 12001: Block Group 2: Block 46, Block 47, Block 48, Block 49, Block 50; Tract 12103: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 31, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 92, Block 96, Block 97; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 67, Block 68, Block 71, Block 72; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24; Tract 12104: Block Group 1: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 72, Block 76, Block 77, Block 78, Block 87, Block 88, Block 89, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 150, Block 151, Block 152, Block 153, Block 158, Block 159, Block 161, Block 162, Block 163, Block 164, Block 180, Block 181, Block 183, Block 184, Block 187; Block Group 2: Block 0, Block 1; Tract 12302: Block Group 1: Block 0, Block 1, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 60, Block 62, Block 64, Block 66, Block 67, Block 68, Block 69, Block 70, Block 74, Block 76, Block 79, Block 80, Block 88, Block 89, Block 143; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117; Tract 14102: Block Group 4, Block Group 1: Block 2, Block 11, Block 85, Block 87, Block 88, Block 89, Block 90, Block 91, Block 93, Block 150, Block 151; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 130, Block 131, Block 132, Block 133, Block 134; Lamar County: Tract 30000: Block Group 4, Block Group 5, Block Group 1: Block 89; Block Group 3: Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 22, Block 26, Block 27, Block 28, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91; Tract 30100: Block Group 1: Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 30, Block 31, Block 32, Block 33, Block 34, Block 40, Block 41, Block 42, Block 43, Block 44, Block 47, Block 48, Block 49, Block 50, Block 51, Block 64, Block 65; Block Group 6: Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 62, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69; Block Group 7: Block 0, Block 1, Block 2, Block 3, Block 5, Block 6, Block 13, Block 14, Block 15, Block 21, Block 22, Block 26, Block 27, Block 28, Block 29, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 93, Block 98, Block 99, Block 100; Tract 30200: Block Group 2, Block Group 3, Block Group 1: Block 25, Block 45, Block 46, Block 48, Block 49, Block 50, Block 51, Block 53, Block 54, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 100, Block 101, Block 102, Block 108, Block 109, Block 110, Block 111, Block 114; Block Group 4: Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 75, Block 76, Block 77, Block 78, Block 79, Block 82, Block 83, Block 84, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 135; Tuscaloosa County: Tract 10102: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 99, Block 100, Block 101; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 82, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 110, Block 124, Block 260, Block 261, Block 262, Block 263, Block 264, Block 266, Block 267, Block 268, Block 270, Block 271, Block 272; Tract 10103: Block Group 1, Block Group 3, Block Group 4: Block 39; Tract 10203: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35; Tract 10601: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 187, Block 188, Block 195, Block 196, Block 197, Block 199, Block 200, Block 202; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 12, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 153, Block 156, Block 184, Block 193; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 13, Block 14, Block 58.

District 17: Marion County, Lamar County: Tract 30000: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 21, Block 23, Block 24, Block 25, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39; Tract 30100: Block Group 2, Block Group 3, Block Group 4, Block Group 5, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 28, Block 29, Block 35, Block 36, Block 37, Block 38, Block 39, Block 45, Block 46, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131; Block Group 6: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 28, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 61, Block 63; Block Group 7: Block 4, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 16, Block 17, Block 18, Block 19, Block 20, Block 23, Block 24, Block 25, Block 30, Block 31, Block 32, Block 43, Block 44, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 94, Block 95, Block 96, Block 97, Block 101, Block 102, Block 103, Block 104; Tract 30200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 47, Block 52, Block 55, Block 65, Block 66, Block 67, Block 99, Block 103, Block 104, Block 105, Block 106, Block 107, Block 112, Block 113; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 80, Block 81, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 132, Block 133, Block 134, Block 136; Winston County: Tract 965502: Block Group 1: Block 60, Block 61, Block 64, Block 65, Block 94; Tract 965600: Block Group 4, Block Group 5, Block Group 1: Block 69, Block 70, Block 71, Block 72, Block 120; Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60; Block Group 3: Block 46, Block 47, Block 49, Block 51, Block 52, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 93, Block 94; Tract 965700: Block Group 2: Block 25, Block 32; Tract 965800: Block Group 1: Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 49, Block 50, Block 52, Block 53; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 63, Block 64, Block 65, Block 66, Block 67; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68; Block Group 5: Block 6, Block 7, Block 8, Block 10, Block 11, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87; Tract 965900: Block Group 1: Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 47, Block 50, Block 51, Block 52, Block 53, Block 54, Block 56, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 70; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 14, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 102, Block 103.

District 18: Colbert County: Tract 20901, Tract 20902, Tract 21000, Tract 20500: Block Group 2: Block 6, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 114, Block 115; Tract 20600: Block Group 2: Block 1, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37; Tract 20701: Block Group 2: Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 100, Block 101, Block 102, Block 103, Block 104, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 135, Block 136, Block 157, Block 170; Block Group 3: Block 12, Block 18, Block 19, Block 20, Block 21, Block 22, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 90, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 111, Block 114, Block 115; Tract 20802: Block Group 1: Block 20, Block 21, Block 23, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30; Block Group 2: Block 20; Franklin County: Tract 973000, Tract 973100, Tract 973200, Tract 973400, Tract 973500, Tract 973600, Tract 972900: Block Group 3: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 130, Block 131, Block 132, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 145, Block 146, Block 147, Block 148, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181; Tract 973300: Block Group 1: Block 7, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 77, Block 78, Block 79, Block 80, Block 82, Block 83, Block 84, Block 89, Block 94; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125; Tract 973700: Block Group 4, Block Group 2: Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38; Block Group 3: Block 0, Block 1, Block 4, Block 5, Block 41, Block 42, Block 43, Block 44, Block 56, Block 58, Block 61, Block 64; Lauderdale County: Tract 11300, Tract 10300: Block Group 2: Block 3; Tract 11200: Block Group 1: Block 15, Block 16, Block 23, Block 24, Block 25, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 50; Tract 11400: Block Group 1: Block 54, Block 60, Block 61, Block 62, Block 64, Block 65, Block 66; Block Group 3: Block 20, Block 21, Block 29, Block 30, Block 32, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 56.

District 19: Madison County: Tract 202, Tract 301, Tract 302, Tract 701, Tract 702, Tract 10502, Tract 201: Block Group 1: Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 119, Block 126; Tract 403: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 49, Block 50, Block 51, Block 53, Block 54, Block 55, Block 56, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63; Tract 501: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 9, Block 10, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23; Block Group 2: Block 0, Block 1, Block 2, Block 4, Block 8, Block 9, Block 10, Block 11, Block 12; Tract 2000: Block Group 3: Block 0, Block 1, Block 2, Block 3; Tract 3000: Block Group 1, Block Group 2: Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 59, Block 60, Block 81, Block 82; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20; Tract 3100: Block Group 1: Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60; Block Group 2: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104; Block Group 3: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 49, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82; Tract 10402: Block Group 2: Block 7, Block 17, Block 18, Block 41, Block 42, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 66, Block 67, Block 68, Block 69, Block 70, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124; Tract 10501: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 77, Block 78, Block 119, Block 120, Block 121, Block 123, Block 124, Block 125; Block Group 3: Block 0, Block 18, Block 44, Block 45, Block 46; Tract 10621: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 30, Block 38, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 86, Block 87, Block 88, Block 89, Block 90, Block 92, Block 93, Block 94, Block 95, Block 96, Block 100, Block 101, Block 102, Block 103, Block 104; Block Group 2: Block 0, Block 1, Block 2, Block 30, Block 31; Tract 10622: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 39, Block 40, Block 41, Block 45, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 67, Block 74, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 92, Block 94, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 107, Block 108, Block 109, Block 110, Block 112, Block 114, Block 115, Block 116, Block 124, Block 131, Block 148, Block 149, Block 150, Block 152, Block 174, Block 175, Block 180, Block 181, Block 182, Block 185, Block 186; Block Group 2: Block 35, Block 50, Block 51, Block 52, Block 53; Block Group 3: Block 34, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 67, Block 68, Block 69, Block 71, Block 78, Block 81; Tract 10701: Block Group 1: Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 44, Block 45, Block 46, Block 50, Block 51, Block 73, Block 74, Block 75, Block 76, Block 78, Block 79, Block 80, Block 81, Block 82, Block 95, Block 96, Block 97, Block 98, Block 99, Block 101; Block Group 3: Block 46; Tract 10702: Block Group 1: Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39; Block Group 2: Block 8, Block 21, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 64, Block 65, Block 66, Block 67, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 128, Block 129, Block 130, Block 131, Block 132; Block Group 3: Block 23, Block 26, Block 28, Block 29, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66; Tract 10800: Block Group 1: Block 44, Block 49, Block 50, Block 58, Block 62, Block 95, Block 96, Block 97, Block 98, Block 101, Block 102, Block 104, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 141, Block 142, Block 143, Block 144, Block 145.

District 20: Madison County: Tract 1903, Tract 2600, Tract 2701, Tract 2721, Tract 2722, Tract 2911, Tract 1902: Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92; Tract 2912: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61; Tract 2921: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 46, Block 47; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 22, Block 25, Block 26; Tract 2922: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 15, Block 16, Block 17, Block 18, Block 21, Block 22, Block 23, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34, Block 35, Block 36, Block 38; Tract 10800: Block Group 3: Block 119, Block 120, Block 121, Block 123, Block 142, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 154, Block 155, Block 156; Tract 10901: Block Group 1: Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 47, Block 48, Block 49, Block 50, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 92, Block 93, Block 96, Block 97, Block 104, Block 108, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 178, Block 179, Block 180, Block 181, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 198, Block 199, Block 200, Block 202, Block 203, Block 204, Block 205, Block 206; Block Group 2: Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 35, Block 36, Block 37, Block 57, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 156, Block 158, Block 167, Block 168, Block 169, Block 170, Block 174, Block 175, Block 176, Block 177, Block 178, Block 180, Block 181, Block 182; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320, Block 321, Block 322, Block 323, Block 324, Block 325, Block 326, Block 327, Block 328, Block 329, Block 330, Block 331, Block 332, Block 333, Block 334, Block 335, Block 336, Block 337, Block 338, Block 339, Block 340, Block 341, Block 342, Block 343, Block 344, Block 345, Block 346, Block 347, Block 348, Block 349, Block 350, Block 351, Block 352, Block 353, Block 354, Block 355, Block 356, Block 357, Block 358, Block 359, Block 360, Block 361, Block 362, Block 363, Block 364, Block 365, Block 366, Block 367, Block 368, Block 369, Block 370, Block 371, Block 372, Block 373, Block 374, Block 375, Block 376, Block 377, Block 378, Block 379, Block 380, Block 381, Block 382, Block 383, Block 384, Block 385, Block 386, Block 387, Block 388, Block 389, Block 390, Block 391, Block 392, Block 393, Block 394, Block 395, Block 396, Block 397, Block 398, Block 399, Block 400, Block 401, Block 402, Block 403, Block 404, Block 405, Block 406, Block 407, Block 408, Block 409, Block 410, Block 411, Block 412, Block 413, Block 414, Block 415, Block 416, Block 417, Block 418, Block 419, Block 420, Block 421, Block 422, Block 423, Block 424, Block 427, Block 428, Block 430, Block 431, Block 432, Block 435, Block 436, Block 437, Block 438, Block 440, Block 441, Block 442, Block 443, Block 444, Block 445, Block 446, Block 447, Block 448, Block 449, Block 450, Block 451, Block 452, Block 453, Block 454, Block 455, Block 456, Block 457, Block 458, Block 459, Block 460, Block 461, Block 462, Block 463, Block 471, Block 472, Block 478, Block 479, Block 480, Block 481, Block 482, Block 483, Block 484, Block 488, Block 489, Block 490, Block 491, Block 492, Block 514, Block 515, Block 516, Block 517, Block 518, Block 519, Block 520, Block 527, Block 528, Block 543, Block 544, Block 545, Block 546, Block 547, Block 548, Block 549, Block 551, Block 552, Block 553, Block 554, Block 555, Block 556, Block 557, Block 558, Block 559, Block 560, Block 561, Block 562, Block 563, Block 564, Block 565, Block 566, Block 567, Block 568, Block 569, Block 570, Block 571, Block 572, Block 573, Block 574, Block 575, Block 576, Block 577, Block 578, Block 580, Block 581, Block 582, Block 583, Block 584, Block 585, Block 586, Block 587, Block 588; Tract 10902: Block Group 2: Block 210, Block 211, Block 212, Block 213; Tract 11300: Block Group 1: Block 26, Block 187, Block 188, Block 200, Block 201.

District 21: Madison County: Tract 902, Tract 1000, Tract 1700, Tract 1801, Tract 201: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 77, Block 78, Block 102, Block 103, Block 104, Block 110, Block 111, Block 114, Block 115, Block 116, Block 117, Block 118, Block 120, Block 122, Block 123, Block 124, Block 125; Tract 403: Block Group 2: Block 3, Block 4, Block 12, Block 24, Block 25; Tract 901: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 51, Block 52, Block 53, Block 54, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76; Tract 1901: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 43, Block 44, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80; Tract 1902: Block Group 1: Block 0; Tract 2000: Block Group 1, Block Group 2, Block Group 3: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38; Tract 3000: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80; Block Group 3: Block 0, Block 8, Block 9, Block 10, Block 11; Tract 3100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 27, Block 28; Block Group 2: Block 0, Block 1, Block 2, Block 3; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 48, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90; Tract 10100: Block Group 3: Block 11, Block 12, Block 13, Block 14, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 50, Block 51, Block 52, Block 53, Block 54, Block 99, Block 100, Block 101, Block 102, Block 105, Block 114, Block 122, Block 124, Block 125, Block 126, Block 129, Block 130, Block 133, Block 134, Block 140, Block 141, Block 142, Block 143, Block 144, Block 147, Block 150; Tract 10200: Block Group 2: Block 65, Block 66, Block 68, Block 73; Tract 10301: Block Group 2, Block Group 1: Block 3, Block 4, Block 6, Block 7, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55,Block56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 80, Block 81, Block 88, Block 89; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62; Block Group 4: Block 115; Tract 10701: Block Group 2, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 47, Block 48, Block 49, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 77, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 100; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76; Tract 10702: Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 22, Block 23, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 62, Block 63, Block 68, Block 83, Block 126, Block 127, Block 133, Block 134, Block 135, Block 136, Block 137; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 24, Block 25, Block 27, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74; Tract 10800: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 45, Block 46, Block 47, Block 48, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 59, Block 60, Block 61, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 99, Block 100, Block 103, Block 105, Block 136, Block 137, Block 138, Block 139, Block 140, Block 146, Block 147, Block 148, Block 149; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 50, Block 54; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 34, Block 35, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 112, Block 113, Block 114; Block Group 4: Block 15; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68; Tract 10901: Block Group 3: Block 38.

District 22: Jackson County: Tract 950400, Tract 950500, Tract 950300: Block Group 3: Block 80, Block 83, Block 86, Block 87, Block 209, Block 210, Block 211, Block 212, Block 214, Block 216, Block 217, Block 218, Block 219, Block 247; Block Group 4: Block 44, Block 50, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 68, Block 69, Block 70, Block 71, Block 72, Block 75, Block 76, Block 77, Block 79, Block 80, Block 81, Block 82, Block 84, Block 85, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 103, Block 104, Block 118, Block 179; Tract 950600: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 18, Block 19, Block 20, Block 26, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 68, Block 88, Block 89, Block 94, Block 95, Block 101, Block 102, Block 180, Block 183; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 55, Block 56, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 93; Tract 950700: Block Group 2, Block Group 3: Block 9, Block 10, Block 11, Block 12, Block 13, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 42, Block 94, Block 97, Block 98, Block 99; Madison County: Tract 10302, Tract 11400, Tract 201: Block Group 1: Block 105, Block 106, Block 107, Block 108, Block 109, Block 112, Block 113, Block 121; Tract 901: Block Group 1: Block 46, Block 47, Block 48, Block 49, Block 50, Block 55, Block 69; Tract 1901: Block Group 2: Block 42, Block 45, Block 46, Block 47, Block 48, Block 73; Tract 2912: Block Group 1: Block 6, Block 7; Tract 10100: Block Group 1, Block Group 2, Block Group 4, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 15, Block 16, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 49, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 103, Block 104, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 123, Block 127, Block 128, Block 131, Block 132, Block 135, Block 136, Block 137, Block 138, Block 139, Block 145, Block 146, Block 148, Block 149; Tract 10200: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 67, Block 69, Block 70, Block 71, Block 72, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115; Tract 10301: Block Group 1: Block 0, Block 1, Block 2, Block 5, Block 8, Block 9, Block 10, Block 64, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87; Block Group 3: Block 24, Block 26, Block 27, Block 28, Block 29; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 116, Block 117, Block 118; Tract 10800: Block Group 2: Block 26, Block 29, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 52, Block 53, Block 55, Block 56; Block Group 3: Block 0, Block 6, Block 7, Block 8, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 31, Block 32, Block 33, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 115, Block 116, Block 117, Block 118, Block 122, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 143, Block 144, Block 153, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93; Block Group 5: Block 53; Tract 10901: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 46, Block 51, Block 71, Block 91, Block 94, Block 95, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 105, Block 106, Block 107, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 174, Block 175, Block 176, Block 177, Block 182, Block 183, Block 184, Block 193, Block 194, Block 195, Block 196, Block 197, Block 201; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 58, Block 59, Block 111, Block 112, Block 113, Block 155, Block 157, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 171, Block 172, Block 173, Block 179; Block Group 3: Block 0, Block 36, Block 37, Block 425, Block 426, Block 429, Block 433, Block 434, Block 439, Block 464, Block 465, Block 466, Block 467, Block 468, Block 469, Block 470, Block 473, Block 474, Block 475, Block 476, Block 477, Block 485, Block 486, Block 487, Block 493, Block 494, Block 495, Block 496, Block 497, Block 498, Block 499, Block 500, Block 501, Block 502, Block 503, Block 504, Block 505, Block 506, Block 507, Block 508, Block 509, Block 511, Block 512, Block 513, Block 521, Block 522, Block 523, Block 524, Block 525, Block 526, Block 529, Block 530, Block 531, Block 532, Block 533, Block 534, Block 535, Block 536, Block 537, Block 538, Block 539, Block 540, Block 541, Block 542, Block 550, Block 579; Tract 10902: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288; Tract 11300: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 13, Block 15, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 143, Block 144, Block 145, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 331, Block 332, Block 334, Block 335, Block 336, Block 337, Block 338; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 100, Block 101, Block 102, Block 103, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 177, Block 178, Block 179, Block 180, Block 181.

District 23: De Kalb County: Tract 960300: Block Group 2: Block 48, Block 69; Block Group 3: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 9, Block 10, Block 11, Block 20, Block 21; Block Group 5: Block 51, Block 52; Tract 960500: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 21, Block 22, Block 47, Block 48, Block 49; Jackson County: Tract 950100, Tract 950200, Tract 950800, Tract 950900, Tract 951000, Tract 951100, Tract 950300: Block Group 1, Block Group 2, Block Group 5, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 81, Block 82, Block 84, Block 85, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 213, Block 215, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 52, Block 53, Block 67, Block 73, Block 74, Block 78, Block 83, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 101, Block 102, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189; Tract 950600: Block Group 2, Block Group 4, Block Group 1: Block 16, Block 17, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 64, Block 65, Block 66, Block 67, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 90, Block 91, Block 92, Block 93, Block 96, Block 97, Block 98, Block 99, Block 100, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 181, Block 182, Block 184, Block 185; Block Group 3: Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 90, Block 91, Block 92, Block 94; Tract 950700: Block Group 1, Block Group 4, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 14, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 95, Block 96, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106.

District 24: De Kalb County: Tract 960100, Tract 960200, Tract 960400, Tract 961100, Tract 961200, Tract 961300, Tract 961400, Tract 960300: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68; Block Group 3: Block 0, Block 1, Block 10, Block 13, Block 44, Block 45, Block 46, Block 47, Block 92, Block 93; Block Group 4: Block 8, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 53, Block 54, Block 55, Block 56; Tract 960500: Block Group 1: Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 50, Block 51, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 82; Block Group 3: Block 0, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 33, Block 34, Block 35, Block 36, Block 37, Block 41; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 127, Block 128, Block 129, Block 131, Block 132, Block 133; Tract 960600: Block Group 3: Block 0, Block 1, Block 2, Block 16, Block 78; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 60, Block 61, Block 68, Block 75, Block 105, Block 106, Block 107, Block 109; Tract 960700: Block Group 3: Block 0, Block 6; Tract 960800: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 81, Block 82, Block 83, Block 88, Block 89, Block 90, Block 91, Block 92; Block Group 2: Block 0; Tract 960900: Block Group 4, Block Group 1: Block 0, Block 1, Block 52, Block 54, Block 58, Block 59, Block 60, Block 104; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 21; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 70, Block 71, Block 72, Block 73, Block 74; Tract 961000: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 39, Block 40; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 39.

District 25: Limestone County: Tract 20802: Block Group 3, Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76; Tract 21200: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 105, Block 141, Block 144, Block 145, Block 146, Block 147, Block 149, Block 150, Block 151; Madison County: Tract 10612, Tract 10624, Tract 10621: Block Group 1: Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 66, Block 67; Block Group 2: Block 18, Block 19, Block 20, Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29; Tract 10623: Block Group 1: Block 16, Block 17, Block 18, Block 19, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 140, Block 141; Tract 11011: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73; Tract 11012: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 36, Block 37, Block 39, Block 40, Block 43; Tract 11014: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 15; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 69, Block 70, Block 71, Block 75.

District 26: De Kalb County: Tract 960500: Block Group 2: Block 71, Block 72, Block 73, Block 74, Block 75; Block Group 3: Block 51, Block 52, Block 55, Block 57, Block 58, Block 59; Block Group 4: Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 130; Tract 960600: Block Group 1: Block 35, Block 36, Block 37, Block 38, Block 39, Block 42, Block 43, Block 45, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 43, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 67, Block 69, Block 70, Block 73; Block Group 3: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 32, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107; Block Group 4: Block 56, Block 57, Block 58, Block 59, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 98, Block 104, Block 108; Tract 960700: Block Group 1: Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 61, Block 92, Block 93, Block 94, Block 95, Block 96; Block Group 2: Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 42, Block 43, Block 44, Block 46, Block 47, Block 48, Block 53, Block 54, Block 69, Block 70; Marshall County: Tract 30801, Tract 30802, Tract 31200, Tract 30100: Block Group 1: Block 150, Block 154; Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 21, Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62; Tract 30202: Block Group 3: Block 30, Block 31, Block 32, Block 33, Block 34, Block 101, Block 104, Block 105, Block 107, Block 109, Block 111, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 149, Block 150, Block 156; Block Group 4: Block 15, Block 16, Block 17, Block 35, Block 77; Tract 30701: Block Group 1: Block 158; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 81, Block 89, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 157; Tract 30702: Block Group 1: Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 72; Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 42, Block 55; Block Group 3: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 43, Block 44, Block 49; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48; Tract 30902: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 37, Block 38, Block 44; Tract 30903: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71; Tract 30904: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 16, Block 17, Block 18; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 28, Block 31, Block 32, Block 33, Block 64; Block Group 4: Block 1, Block 2, Block 3, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16; Tract 31100: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 16.

District 27: Blount County: Tract 50400: Block Group 2, Block Group 1: Block 0, Block 1, Block 9, Block 11, Block 13; Block Group 3: Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 24, Block 30, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 54, Block 55, Block 58; De Kalb County: Tract 960500: Block Group 1: Block 6, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 83, Block 84; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 76, Block 77, Block 78, Block 79; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 38, Block 39, Block 40, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 53, Block 54, Block 56; Block Group 4: Block 107; Tract 960600: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 40, Block 41, Block 44, Block 46, Block 47, Block 48, Block 49, Block 82; Block Group 3: Block 29, Block 30, Block 31, Block 33, Block 34, Block 35, Block 36, Block 37; Marshall County: Tract 30201, Tract 30402, Tract 30500, Tract 30100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 151, Block 152, Block 153, Block 155, Block 156; Block Group 2: Block 0, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 22, Block 23, Block 25, Block 36, Block 37, Block 53, Block 54; Tract 30202: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 102, Block 103, Block 106, Block 108, Block 110, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 151, Block 152, Block 153, Block 154, Block 155, Block 157, Block 158, Block 159, Block 160; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 78; Tract 30300: Block Group 3, Block Group 4, Block Group 5, Block Group 1: Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 37, Block 38; Block Group 2: Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 56, Block 57, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 74, Block 75, Block 76, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 109, Block 110, Block 112, Block 113, Block 114; Tract 30401: Block Group 2, Block Group 3, Block Group 5, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 11; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 39, Block 40, Block 41; Tract 30600: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 60; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53, Block 57, Block 59, Block 60, Block 62, Block 63, Block 66, Block 68, Block 70, Block 71, Block 73, Block 74, Block 96; Tract 30701: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 14, Block 15, Block 19, Block 20, Block 23, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 69, Block 70, Block 71, Block 72, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 118, Block 119, Block 121, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 141, Block 155, Block 161, Block 167; Tract 30702: Block Group 1: Block 0, Block 3, Block 44, Block 63, Block 70, Block 71; Block Group 2: Block 0, Block 1, Block 29, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 56, Block 57, Block 58, Block 59, Block 60; Block Group 3: Block 0, Block 1, Block 17, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 45, Block 46, Block 47, Block 48; Block Group 4: Block 41; Tract 31000: Block Group 1: Block 12.

District 28: Etowah County: Tract 800, Tract 1000, Tract 1300, Tract 11200, Tract 200: Block Group 1: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 60, Block 61, Block 64, Block 65, Block 66, Block 74, Block 80, Block 83, Block 85, Block 87, Block 90, Block 91, Block 92; Block Group 3: Block 0, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 14, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 43, Block 44, Block 45, Block 46; Tract 300: Block Group 2, Block Group 1: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50; Tract 600: Block Group 2, Block Group 3, Block Group 1: Block 12; Tract 900: Block Group 3, Block Group 4, Block Group 2: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 21, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85; Tract 1100: Block Group 1: Block 0, Block 1, Block 3, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 26, Block 27, Block 29, Block 31, Block 33, Block 34, Block 35, Block 37, Block 38, Block 42, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 62, Block 67, Block 74, Block 75, Block 76, Block 77, Block 78, Block 117, Block 118, Block 120, Block 121, Block 122, Block 123, Block 156, Block 159, Block 165, Block 166, Block 167, Block 168, Block 169, Block 171, Block 172, Block 173; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 14, Block 15, Block 16, Block 17, Block 19, Block 20, Block 21, Block 28, Block 29, Block 31, Block 39, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 53, Block 54, Block 55, Block 56; Tract 1200: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79; Tract 1600: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53, Block 54, Block 55, Block 56, Block 61, Block 64, Block 66, Block 67, Block 70, Block 73, Block 74, Block 76, Block 77, Block 79, Block 80, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 31, Block 37, Block 38, Block 39, Block 40, Block 41, Block 45, Block 47, Block 48; Tract 1700: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 17, Block 18, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 50, Block 51, Block 58, Block 59, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 70, Block 72, Block 78, Block 79, Block 82, Block 83, Block 84, Block 87, Block 91, Block 92, Block 93, Block 94, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 110; Tract 10100: Block Group 2, Block Group 1: Block 3, Block 9, Block 13, Block 27, Block 28, Block 29, Block 30, Block 31, Block 43, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82; Tract 10200: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 62, Block 63, Block 64, Block 66, Block 67, Block 68, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38; Tract 10300: Block Group 1, Block Group 2, Block Group 3: Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 39, Block 40, Block 41; Tract 10401: Block Group 3: Block 0, Block 3, Block 4, Block 5, Block 6; Tract 10402: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 31, Block 33, Block 90, Block 156, Block 157; Tract 10502: Block Group 1: Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 24, Block 25, Block 26; Block Group 2: Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 18, Block 20, Block 24, Block 25, Block 36, Block 37, Block 38, Block 39; Tract 10601: Block Group 1, Block Group 2: Block 15, Block 17, Block 18, Block 31; Block Group 3: Block 86, Block 88, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 124; Tract 10700: Block Group 2: Block 1, Block 2, Block 6, Block 8, Block 9, Block 10, Block 11, Block 33, Block 36, Block 37, Block 42, Block 43, Block 44, Block 47, Block 48, Block 49, Block 56, Block 59, Block 60, Block 61, Block 62, Block 63; Tract 10900: Block Group 1: Block 96, Block 97, Block 98, Block 99, Block 100, Block 101; Tract 11001: Block Group 2: Block 39, Block 45, Block 49, Block 50, Block 51, Block 52, Block 53, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84; Block Group 3: Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 62, Block 63, Block 64, Block 65, Block 66; Tract 11002: Block Group 2, Block Group 3, Block Group 1: Block 53, Block 75, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 103, Block 104, Block 105; Tract 11100: Block Group 1: Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50; Block Group 2: Block 4, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54; Block Group 3: Block 35, Block 37, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 67, Block 144, Block 145.

District 29: Calhoun County: Tract 2101: Block Group 2: Block 0, Block 1, Block 9; Tract 2300: Block Group 1: Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 23, Block 24, Block 25, Block 26, Block 71, Block 72, Block 74, Block 75, Block 76, Block 77, Block 78, Block 80, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 107, Block 108, Block 111, Block 112, Block 113, Block 120, Block 121, Block 122, Block 123; Tract 2400: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 90, Block 94, Block 97, Block 104, Block 105, Block 106, Block 107, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131; Tract 2502: Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 37, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 52, Block 56, Block 57, Block 59, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 80, Block 81, Block 82; Block Group 2: Block 0, Block 1; De Kalb County: Tract 960600: Block Group 2: Block 41, Block 42, Block 44, Block 45, Block 65, Block 66, Block 68, Block 71, Block 72; Block Group 4: Block 87, Block 88, Block 96, Block 97, Block 99, Block 100, Block 101, Block 102, Block 103; Tract 960700: Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 59, Block 60, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 39, Block 40, Block 41, Block 45, Block 49, Block 50, Block 51, Block 52, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83; Tract 960800: Block Group 1: Block 86, Block 87; Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110; Block Group 3: Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 81, Block 82, Block 83, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 175, Block 176; Etowah County: Tract 400, Tract 500, Tract 700, Tract 10602, Tract 10800, Tract 200: Block Group 1: Block 0, Block 1; Block Group 2: Block 24, Block 59, Block 62, Block 63, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 75, Block 76, Block 77, Block 78, Block 79, Block 81, Block 82, Block 84, Block 86, Block 88, Block 89; Block Group 3: Block 1, Block 13, Block 15, Block 16, Block 17, Block 28, Block 42; Tract 300: Block Group 1: Block 0, Block 1; Block Group 3: Block 7; Tract 600: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23; Tract 900: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 19, Block 20, Block 22, Block 23; Tract 10100: Block Group 1: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 10, Block 11, Block 12, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 44, Block 45, Block 46, Block 47, Block 83, Block 84; Tract 10501: Block Group 2, Block Group 1: Block 31, Block 32, Block 33, Block 41; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 64, Block 76, Block 80, Block 81; Tract 10502: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 19, Block 21, Block 22, Block 23; Block Group 3: Block 96, Block 97, Block 98, Block 99, Block 103, Block 104, Block 111; Tract 10601: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 32, Block 33, Block 34, Block 35, Block 36; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 87, Block 89, Block 90, Block 91, Block 92, Block 93, Block 119, Block 120, Block 121, Block 122, Block 123; Tract 10700: Block Group 1, Block Group 2: Block 0, Block 3, Block 4, Block 5, Block 7, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34, Block 35, Block 38, Block 39, Block 40, Block 41, Block 45, Block 46, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 57, Block 58; Tract 10900: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151; Tract 11001: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 40, Block 41, Block 42, Block 43, Block 44, Block 46, Block 47, Block 48, Block 54, Block 63, Block 64; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 57, Block 58, Block 59, Block 60, Block 61, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76; Tract 11002: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 29, Block 30, Block 31, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 76, Block 89, Block 106.

District 30: Etowah County: Tract 1100: Block Group 1: Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 22, Block 23, Block 24, Block 25, Block 28, Block 30, Block 32, Block 36, Block 39, Block 40, Block 41, Block 43, Block 44, Block 61, Block 63, Block 64, Block 65, Block 66, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 119, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 157, Block 158, Block 160, Block 161, Block 162, Block 163, Block 164, Block 170, Block 174, Block 175, Block 176; Block Group 2: Block 21; Block Group 3: Block 10, Block 11, Block 12, Block 13, Block 18, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 30, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 40, Block 41, Block 50, Block 51, Block 52; Tract 1200: Block Group 3: Block 80, Block 81; Tract 1600: Block Group 1: Block 41, Block 42, Block 43, Block 52, Block 57, Block 58, Block 59, Block 60, Block 62, Block 63, Block 65, Block 68, Block 69, Block 71, Block 72, Block 75, Block 78, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96; Block Group 3: Block 13, Block 26, Block 27, Block 28, Block 29, Block 30, Block 32, Block 33, Block 34, Block 35, Block 36, Block 42, Block 43, Block 44, Block 46, Block 49, Block 50; Tract 1700: Block Group 2: Block 4, Block 12, Block 13, Block 14, Block 15, Block 16, Block 19, Block 20, Block 28, Block 35, Block 36, Block 46, Block 47, Block 48, Block 49, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 60, Block 61, Block 62, Block 69, Block 71, Block 73, Block 74, Block 75, Block 76, Block 77, Block 80, Block 81, Block 85, Block 86, Block 88, Block 89, Block 90, Block 95, Block 96, Block 97, Block 98, Block 99, Block 109; Tract 10200: Block Group 1: Block 59, Block 60, Block 61, Block 65, Block 69, Block 70, Block 71, Block 81, Block 82, Block 83; Block Group 5: Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 39, Block 40, Block 41, Block 42, Block 43; Tract 10300: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60; Tract 10401: Block Group 1, Block Group 2, Block Group 3: Block 1, Block 2, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21; Tract 10402: Block Group 2, Block Group 1: Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 32, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 158, Block 159; Tract 10501: Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48; Block Group 3: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 61, Block 62, Block 63, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 77, Block 78, Block 79; Tract 10502: Block Group 1: Block 0, Block 1, Block 2, Block 4, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47; Block Group 2: Block 14, Block 15, Block 16, Block 17, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 100, Block 101, Block 102, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 112; Tract 11002: Block Group 1: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 77, Block 78, Block 79, Block 80, Block 98, Block 99, Block 100, Block 101, Block 102; Tract 11100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 42, Block 51; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block114, Block115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 36, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 146, Block 147; St Clair County: Tract 40401, Tract 40201: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53, Block 54, Block 55, Block 61, Block 62, Block 63, Block 64, Block 65, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 42, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53, Block 54, Block 55, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 80, Block 82, Block 83, Block 84, Block 85; Tract 40204: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 43, Block 158, Block 159, Block 160; Tract 40300: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 132, Block 133, Block 134, Block 137; Tract 40402: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131; Tract 40501: Block Group 1: Block 0, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 90, Block 91, Block 92, Block 93, Block 187; Tract 40502: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 34, Block 35, Block 36; Block Group 4: Block 0, Block 2.

District 31: Elmore County: Tract 30200, Tract 30300, Tract 30400, Tract 30500, Tract 30600, Tract 30100: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 77, Block 84, Block 85, Block 88, Block 89; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 91; Tract 30701: Block Group 1: Block 0, Block 2, Block 3; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 9, Block 10, Block 14, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 37, Block 38, Block 39, Block 40, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57; Tract 30702: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 37, Block 38, Block 39, Block 48, Block 49, Block 50, Block 51, Block 52, Block 78, Block 143, Block 144, Block 147, Block 152, Block 153, Block 155; Tract 30800: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 68, Block 70, Block 71; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 82, Block 83, Block 84, Block 85; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 29, Block 31, Block 45, Block 58, Block 74, Block 77, Block 78, Block 98, Block 99, Block 100, Block 101, Block 102, Block 105; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79; Tract 30901: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 19, Block 20, Block 22, Block 23, Block 24, Block 25, Block 26, Block 33, Block 34, Block 37, Block 39, Block 40, Block 41, Block 42, Block 43; Tract 30902: Block Group 1: Block 0; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 19, Block 42, Block 43, Block 70, Block 71, Block 72.

District 32: Calhoun County: Tract 200, Tract 300, Tract 400, Tract 500, Tract 800, Tract 600: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 80; Tract 700: Block Group 2, Block Group 3: Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 321, Block 324, Block 325; Tract 900: Block Group 1: Block 8, Block 17, Block 19; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60; Block Group 3: Block 12, Block 24; Tract 1000: Block Group 4: Block 11, Block 12, Block 25, Block 26, Block 27, Block 28, Block 31, Block 32; Tract 1100: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 27, Block 28, Block 29, Block 33, Block 42, Block 68, Block 92; Tract 1201: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 47, Block 48, Block 49, Block 52, Block 53, Block 55, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102; Tract 1202: Block Group 1: Block 6, Block 27, Block 30, Block 31, Block 32, Block 49, Block 50, Block 51, Block 52, Block 53; Tract 1300: Block Group 2: Block 7, Block 8; Tract 1400: Block Group 2, Block Group 4, Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 24, Block 42; Tract 1500: Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17; Block Group 3: Block 9; Tract 1600: Block Group 3: Block 15, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 32, Block 48, Block 49, Block 50, Block 51, Block 61, Block 62, Block 63, Block 64, Block 67, Block 68, Block 69; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 10, Block 20, Block 22, Block 24, Block 25, Block 26; Tract 1700: Block Group 4: Block 16, Block 17; Tract 2600: Block Group 1: Block 167; Tract 981901: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320, Block 321, Block 322, Block 323, Block 324, Block 325, Block 326, Block 327, Block 328, Block 329, Block 330, Block 331, Block 332, Block 333, Block 334, Block 335, Block 336, Block 337, Block 338, Block 339, Block 340, Block 341, Block 342, Block 343, Block 344, Block 345, Block 346, Block 347, Block 348, Block 349, Block 350, Block 351, Block 352, Block 353, Block 354, Block 355, Block 356, Block 357, Block 358, Block 359, Block 360, Block 361, Block 362, Block 363, Block 364, Block 365, Block 366, Block 367, Block 369, Block 370, Block 383, Block 384, Block 385, Block 386, Block 387, Block 388, Block 389, Block 390, Block 391, Block 392, Block 393, Block 394, Block 395, Block 396, Block 397, Block 398, Block 399, Block 400, Block 401, Block 402, Block 403, Block 404, Block 405, Block 406, Block 407, Block 408, Block 409, Block 410, Block 411, Block 412, Block 413, Block 414, Block 415, Block 416, Block 417, Block 418, Block 419, Block 420, Block 421, Block 422, Block 423, Block 424, Block 425, Block 426, Block 427, Block 430, Block 431, Block 432, Block 433, Block 434, Block 435, Block 438, Block 462, Block 463, Block 464, Block 465, Block 466, Block 467, Block 470, Block 471, Block 472, Block 473, Block 474, Block 475, Block 476, Block 477, Block 478, Block 479, Block 480, Block 481, Block 482, Block 483, Block 484, Block 485, Block 486, Block 487, Block 488, Block 489, Block 490, Block 491, Block 492, Block 493, Block 494, Block 495, Block 499, Block 500, Block 501, Block 502, Block 503, Block 504, Block 505, Block 506, Block 507, Block 508, Block 509, Block 510, Block 511, Block 512, Block 513, Block 514, Block 515, Block 516, Block 517, Block 518, Block 519, Block 520, Block 521, Block 522, Block 523, Block 524, Block 525, Block 526, Block 527, Block 528, Block 529, Block 530, Block 531, Block 532, Block 533, Block 534, Block 535, Block 536, Block 537, Block 538, Block 539, Block 541, Block 542, Block 543, Block 544; Tract 981902: Block Group 1: Block 128, Block 130, Block 131, Block 133, Block 134, Block 135, Block 150, Block 151, Block 152; Tract 981903: Block Group 1: Block 56, Block 72, Block 73, Block 74, Block 79, Block 80, Block 81, Block 82, Block 86, Block 87, Block 89, Block 90, Block 91; Talladega County: Tract 10302, Tract 10102: Block Group 1: Block 195, Block 196; Tract 10201: Block Group 2, Block Group 1: Block 65, Block 66, Block 71, Block 72, Block 73, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 147; Tract 10202: Block Group 1: Block 0, Block 1, Block 2, Block 160, Block 165, Block 166, Block 167, Block 168, Block 169, Block 196; Block Group 2: Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 120, Block 121, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189; Tract 10301: Block Group 2, Block Group 1: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 88, Block 89, Block 92, Block 93, Block 94, Block 106, Block 107, Block 108, Block 119, Block 120, Block 121, Block 122, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 153; Tract 10500: Block Group 2: Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33; Tract 10600: Block Group 1, Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41; Tract 10700: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53, Block 54, Block 55, Block 56; Tract 10900: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 37, Block 38, Block 40, Block 42, Block 43, Block 44; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 13, Block 18, Block 21, Block 22, Block 23, Block 24, Block 26; Tract 11200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 242, Block 243, Block 244; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 35, Block 36, Block 37; Tract 11300: Block Group 1: Block 8, Block 9, Block 10.

District 33: Clay County: Tract 959000: Block Group 2: Block 93; Block Group 3: Block 49, Block 50, Block 51; Tract 959100: Block Group 2: Block 3, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 44, Block 47, Block 48, Block 49, Block 50, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 135, Block 136, Block 137; Block Group 3: Block 0, Block 7, Block 8, Block 9, Block 10, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 66, Block 71, Block 72, Block 76; Tract 959200: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115; Coosa County: Tract 961000: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 125; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 89, Block 90, Block 91, Block 92, Block 93, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100; Tract 961100: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320, Block 321, Block 322, Block 323, Block 324, Block 325, Block 326, Block 327, Block 328, Block 329, Block 330, Block 331, Block 332, Block 333, Block 334, Block 335, Block 336, Block 337, Block 338, Block 339, Block 340, Block 341, Block 342, Block 343, Block 344, Block 345, Block 346, Block 347, Block 348, Block 349, Block 350, Block 351, Block 352, Block 353, Block 354, Block 355, Block 356, Block 357, Block 358, Block 359, Block 360, Block 362, Block 363, Block 364, Block 365, Block 366, Block 367, Block 368, Block 369, Block 370, Block 371, Block 372, Block 373, Block 374, Block 375, Block 376, Block 377, Block 378, Block 379, Block 380, Block 381, Block 382, Block 383, Block 384, Block 385, Block 389, Block 390, Block 391, Block 396, Block 401, Block 405, Block 406, Block 407, Block 408, Block 409, Block 410, Block 411, Block 412, Block 413, Block 414, Block 415, Block 416, Block 417, Block 418, Block 419, Block 420, Block 421, Block 422, Block 423, Block 424, Block 425, Block 426, Block 427, Block 428, Block 429, Block 430, Block 431, Block 432, Block 433, Block 435, Block 436, Block 438, Block 439, Block 440, Block 441, Block 442, Block 443, Block 444, Block 445, Block 446, Block 448, Block 450, Block 451, Block 452, Block 457, Block 458, Block 460, Block 461, Block 462, Block 463, Block 464, Block 465, Block 466, Block 467, Block 468, Block 469, Block 470, Block 471, Block 472, Block 473, Block 475, Block 476, Block 477, Block 478, Block 479, Block 480, Block 481, Block 482, Block 483, Block 484, Block 485, Block 486, Block 487, Block 488, Block 489, Block 490, Block 491, Block 492, Block 493, Block 494, Block 495, Block 496, Block 497; Tract 961200: Block Group 4: Block 21, Block 23, Block 25, Block 30, Block 31, Block 42, Block 51, Block 162, Block 164, Block 168, Block 169, Block 170; Talladega County: Tract 11400, Tract 11500, Tract 11600, Tract 11700, Tract 11800, Tract 11900, Tract 12000, Tract 11100: Block Group 2, Block Group 3, Block Group 1: Block 88, Block 89, Block 90, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 105, Block 106, Block 107, Block 115, Block 116, Block 117, Block 120, Block 121, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 139, Block 140, Block 141, Block 142, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 161; Tract 11200: Block Group 1: Block 147, Block 238, Block 239, Block 240, Block 241; Block Group 2: Block 20, Block 34; Tract 11300: Block Group 2, Block Group 3, Block Group 4, Block Group 5, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58.

District 34: Blount County: Tract 50700, Tract 50101: Block Group 2, Block Group 3, Block Group 4, Block Group 5, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 66; Tract 50102: Block Group 1, Block Group 2, Block Group 3: Block 7, Block 8, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68; Block Group 4: Block 15, Block 16, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 54, Block 56, Block 57, Block 59, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 78, Block 79, Block 80, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 117, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159; Tract 50200: Block Group 1: Block 7, Block 81, Block 82, Block 83, Block 84, Block 89, Block 90; Tract 50300: Block Group 1, Block Group 2, Block Group 4, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 50, Block 52, Block 53, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 74, Block 75, Block 76, Block 77; Tract 50400: Block Group 1: Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44; Block Group 4: Block 34; Tract 50500: Block Group 4: Block 23, Block 24, Block 25, Block 26, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37; Tract 50601: Block Group 1: Block 4; Block Group 2: Block 0, Block 16, Block 17, Block 22; Tract 50602: Block Group 1, Block Group 3, Block Group 5, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 70, Block 73; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 32, Block 33, Block 34, Block 36, Block 38, Block 39, Block 41, Block 42, Block 43, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 76, Block 80, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 96, Block 97, Block 98, Block 99, Block 100; Marshall County: Tract 30600: Block Group 4: Block 78, Block 79; Tract 30701: Block Group 1: Block 12, Block 13, Block 16, Block 17, Block 18, Block 21, Block 22, Block 24, Block 25, Block 68, Block 73, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 116, Block 117, Block 120, Block 122, Block 139, Block 140, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 156, Block 157, Block 159, Block 160, Block 162, Block 163, Block 164, Block 165, Block 166; Block Group 2: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 137, Block 138, Block 139, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156; Tract 30902: Block Group 2: Block 35, Block 36, Block 39, Block 40, Block 41, Block 42, Block 43; Tract 30903: Block Group 2: Block 18, Block 19, Block 20; Tract 30904: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70; Block Group 2: Block 10, Block 11, Block 12, Block 13, Block 14, Block 15; Block Group 3: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29, Block 30, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 51, Block 52, Block 53, Block 54, Block 61, Block 65; Block Group 4: Block 0, Block 4, Block 5; Tract 31000: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 31, Block 32, Block 33, Block 34, Block 64; Tract 31100: Block Group 1: Block 12, Block 13, Block 14, Block 15, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47.

District 35: Calhoun County: Tract 600: Block Group 1: Block 12, Block 13, Block 76, Block 77, Block 78, Block 79, Block 81; Tract 1201: Block Group 1: Block 19, Block 20, Block 42, Block 43, Block 44, Block 45, Block 46, Block 50, Block 51, Block 54, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82; Block Group 2: Block 103, Block 104; Tract 1202: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 28, Block 29, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 54, Block 55; Tract 1300: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63; Tract 1400: Block Group 3: Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41; Tract 1500: Block Group 1, Block Group 2: Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45; Tract 981901: Block Group 1: Block 368, Block 371, Block 372, Block 373, Block 374, Block 375, Block 376, Block 377, Block 378, Block 379, Block 380, Block 381, Block 382, Block 428, Block 429, Block 436, Block 437, Block 439, Block 440, Block 441, Block 442, Block 443, Block 444, Block 445, Block 446, Block 447, Block 448, Block 449, Block 450, Block 451, Block 452, Block 453, Block 454, Block 455, Block 456, Block 457, Block 458, Block 459, Block 460, Block 461, Block 468, Block 469, Block 496, Block 497, Block 498, Block 545, Block 546, Block 547; Clay County: Tract 958900, Tract 959000: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 94, Block 95, Block 96; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 52, Block 53; Tract 959100: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 32, Block 41, Block 42, Block 43, Block 45, Block 46, Block 51, Block 52, Block 53, Block 54, Block 134, Block 138; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 11, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 67, Block 68, Block 69, Block 70, Block 73, Block 74, Block 75; Tract 959200: Block Group 1: Block 42, Block 43; Talladega County: Tract 10101, Tract 10400, Tract 11000, Tract 10102: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207; Tract 10202: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 122, Block 153, Block 161; Tract 10301: Block Group 1: Block 0, Block 1, Block 2, Block 28, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 86, Block 87, Block 90, Block 91, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 152, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161; Tract 10500: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 4; Tract 10600: Block Group 2: Block 0; Tract 10700: Block Group 1: Block 52; Tract 10900: Block Group 3, Block Group 1: Block 35, Block 36, Block 39, Block 41, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79; Block Group 2: Block 10, Block 14, Block 15, Block 16, Block 17, Block 19, Block 20, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49; Tract 11100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 91, Block 101, Block 102, Block 103, Block 104, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 118, Block 119, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 138, Block 143, Block 144, Block 156, Block 157, Block 158, Block 159, Block 160, Block 162.

District 36: Calhoun County: Tract 700: Block Group 1, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 224, Block 320, Block 322, Block 323; Tract 900: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 20; Block Group 2: Block 50, Block 51; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 26, Block 27, Block 28; Tract 1000: Block Group 2, Block Group 3, Block Group 1: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 31; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 16, Block 17, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 46, Block 47, Block 48, Block 49, Block 50; Tract 1100: Block Group 1: Block 35, Block 37; Tract 1400: Block Group 1: Block 0; Tract 1500: Block Group 2: Block 0; Tract 1600: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 29, Block 30, Block 31, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 65, Block 66; Block Group 4: Block 9, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 21, Block 23; Tract 1700: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15; Tract 1800: Block Group 5, Block Group 6, Block Group 2: Block 21, Block 33, Block 35, Block 36, Block 37, Block 38, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92; Block Group 3: Block 13, Block 27, Block 28, Block 29; Block Group 4: Block 4, Block 5, Block 8, Block 12, Block 14, Block 19, Block 23, Block 24, Block 25, Block 26, Block 27; Tract 2000: Block Group 1: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25; Block Group 5: Block 35; Tract 2501: Block Group 1: Block 23; Block Group 3: Block 73, Block 74, Block 77, Block 78, Block 79, Block 80, Block 81, Block 83, Block 84; Block Group 4: Block 35, Block 36, Block 37, Block 38, Block 39, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 55, Block 56, Block 57; Tract 2600: Block Group 1: Block 36, Block 37, Block 38, Block 39, Block 49, Block 50, Block 54, Block 55, Block 56, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 69, Block 70, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 102, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160; Tract 981901: Block Group 1: Block 540; Tract 981902: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 129, Block 132, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161; Tract 981903: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 75, Block 76, Block 77, Block 78, Block 83, Block 84, Block 85, Block 88, Block 92, Block 93; St Clair County: Tract 40105: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 18, Block 19, Block 20, Block 21, Block 23, Block 24, Block 62, Block 63, Block 68, Block 69; Tract 40106: Block Group 3: Block 0, Block 1, Block 3, Block 6, Block 7, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43; Tract 40201: Block Group 2: Block 52, Block 56, Block 57, Block 58, Block 59, Block 60, Block 66; Block Group 3: Block 30, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 44, Block 52, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 81, Block 86; Block Group 4: Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 65, Block 66, Block 67, Block 68, Block 69; Tract 40203: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 64, Block 90, Block 91; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 90, Block 95, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108; Tract 40204: Block Group 2, Block Group 3, Block Group 1: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157; Tract 40205: Block Group 2, Block Group 3; Talladega County: Tract 10201: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 67, Block 68, Block 69, Block 70, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166; Tract 10202: Block Group 1: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 161, Block 162, Block 163, Block 164, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202.

District 37: Randolph County, Chambers County: Tract 953800, Tract 953900, Tract 954000: Block Group 1, Block Group 2, Block Group 3, Block Group 4, Block Group 6, Block Group 5: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 75, Block 76, Block 77, Block 78, Block 79; Tract 954200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 20, Block 22, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32; Tract 954400: Block Group 1: Block 0, Block 1, Block 7; Tract 954500: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 15, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 38, Block 39; Cleburne County: Tract 959700: Block Group 2, Block Group 3, Block Group 1: Block 39, Block 41, Block 42, Block 43, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 104, Block 105, Block 106, Block 107, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 157, Block 158, Block 159, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 219, Block 221; Tract 959800: Block Group 2, Block Group 3, Block Group 1: Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98.

District 38: Chambers County: Tract 954300, Tract 954600, Tract 954700, Tract 954000: Block Group 5: Block 0, Block 45, Block 46, Block 47, Block 54, Block 55, Block 56, Block 57, Block 70, Block 71, Block 72, Block 73, Block 74; Tract 954200: Block Group 2, Block Group 3, Block Group 1: Block 8, Block 15, Block 16, Block 17, Block 18, Block 19, Block 21, Block 23, Block 24, Block 25, Block 26, Block 33, Block 34, Block 35, Block 36; Tract 954400: Block Group 1: Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92; Tract 954500: Block Group 4, Block Group 3: Block 14, Block 16, Block 17, Block 36, Block 37; Lee County: Tract 41800, Tract 42006, Tract 41100: Block Group 3: Block 44, Block 45, Block 46, Block 47, Block 48; Tract 41200: Block Group 1: Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 66, Block 67, Block 73, Block 74, Block 75, Block 76; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 19, Block 20; Tract 41300: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 40, Block 47, Block 50, Block 51, Block 52; Block Group 2: Block 0, Block 2; Tract 41700: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 39, Block 40, Block 41, Block 42, Block 44, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 116, Block 117, Block 118, Block 119, Block 120; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50; Block Group 3: Block 1; Block Group 4: Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 34, Block 35, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44; Tract 41900: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135; Tract 42002: Block Group 1: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 58, Block 59, Block 60, Block 61, Block 66, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 117, Block 118, Block 119, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 149, Block 153, Block 155; Tract 42005: Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 7; Tract 42102: Block Group 2: Block 7, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 24.

District 39: Cherokee County, Calhoun County: Tract 2200: Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 116, Block 119; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 83, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105; Tract 2300: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 20, Block 21, Block 22, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 73, Block 79, Block 81, Block 82, Block 83, Block 84, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 109, Block 110, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130; Cleburne County: Tract 959500, Tract 959600, Tract 959700: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 40, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 153, Block 154, Block 155, Block 156, Block 160, Block 161, Block 170, Block 216, Block 217, Block 218, Block 220; Tract 959800: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 92, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115; De Kalb County: Tract 960800: Block Group 1: Block 38, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 84, Block 85; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 76, Block 77, Block 78, Block 79, Block 80, Block 84, Block 85, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 173, Block 174, Block 177, Block 178; Tract 960900: Block Group 1: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block42, Block43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53, Block 55, Block 56, Block 57, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103; Block Group 2: Block 19, Block 20, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33; Block Group 3: Block 25, Block 26, Block 27, Block 53, Block 54, Block 55, Block 56, Block 57, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69; Tract 961000: Block Group 2: Block 37, Block 38, Block 41, Block 42, Block 43, Block 44, Block 45; Block Group 3: Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111.

District 40: Calhoun County: Tract 2102, Tract 2103, Tract 1000: Block Group 1: Block 0, Block 1, Block 14, Block 28, Block 29, Block 30, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39; Block Group 4: Block 13, Block 14, Block 15, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 29, Block 30, Block 33, Block 34, Block 35, Block 36, Block 37, Block 45; Tract 1100: Block Group 2, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 36, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102; Block Group 3: Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 30, Block 31, Block 32, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 93, Block 94, Block 95; Tract 1800: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34, Block 39, Block 40, Block 41, Block 42, Block 43, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 6, Block 7, Block 9, Block 10, Block 11, Block 13, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22; Tract 2000: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 20, Block 26, Block 27, Block 28, Block 29; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42; Tract 2101: Block Group 1, Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94; Tract 2200: Block Group 1: Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 117, Block 118, Block 120; Block Group 2: Block 78, Block 79, Block 80, Block 81, Block 82, Block 84, Block 85, Block 86, Block 87, Block 94; Tract 2400: Block Group 2, Block Group 1: Block 89, Block 91, Block 92, Block 93, Block 95, Block 96, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 108; Tract 2501: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 24; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 75, Block 76, Block 82, Block 85; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 40, Block 41, Block 54; Tract 2502: Block Group 4, Block Group 1: Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 38, Block 39, Block 49, Block 50, Block 51, Block 53, Block 54, Block 55, Block 58, Block 60, Block 61, Block 62, Block 63, Block 64, Block 78, Block 79, Block 83; Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26; Tract 2600: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 51, Block 52, Block 53, Block 57, Block 58, Block 59, Block 60, Block 61, Block 68, Block 71, Block 78, Block 79, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 103, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166.

District 41: Shelby County: Tract 30103, Tract 30501, Tract 30502, Tract 30701, Tract 30703, Tract 30704, Tract 30800, Tract 30102: Block Group 2: Block 11, Block 17, Block 18, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 45, Block 46, Block 47, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 166, Block 167, Block 168, Block 169, Block 173; Block Group 3: Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159; Tract 30214: Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 43, Block 44, Block 45, Block 46, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214; Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 71, Block 72, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 121, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128; Tract 30215: Block Group 1: Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 117, Block 118, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 186, Block 187; Tract 30345: Block Group 1: Block 2, Block 21; Tract 30604: Block Group 1: Block 78, Block 79; Tract 30605: Block Group 2: Block 27, Block 30, Block 31, Block 37, Block 38, Block 39, Block 40, Block 42, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 99, Block 100, Block 101, Block 103, Block 105, Block 106; Tract 30608: Block Group 1: Block 28, Block 29, Block 42, Block 43, Block 44, Block 45, Block 46, Block 49, Block 53, Block 55, Block 56, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 125, Block 126, Block 130, Block 133, Block 134, Block 135, Block 136; Block Group 3: Block 16, Block 26; Tract 30609: Block Group 1, Block Group 2: Block 0, Block 1, Block 9, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 76, Block 77, Block 78, Block 79, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 148.

District 42: Autauga County: Tract 20900, Tract 20100: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 22, Block 23, Block 25, Block 26, Block 27, Block 28, Block 30; Tract 20801: Block Group 2: Block 7, Block 12, Block 13, Block 14, Block 15, Block 16; Tract 20802: Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78; Block Group 2: Block 16, Block 19, Block 20, Block 21, Block 22, Block 23, Block 28, Block 36, Block 49, Block 50, Block 69; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 50, Block 52, Block 57, Block 66; Tract 21000: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 94, Block 97, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 151, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 169; Tract 21100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 44, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 86, Block 91, Block 93, Block 94, Block 95, Block 104; Chilton County: Tract 60101, Tract 60102, Tract 60500, Tract 60600, Tract 60200: Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 20, Block 21, Block 22, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 75, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105; Block Group 2: Block 45, Block 46; Tract 60300: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 115, Block 116, Block 117, Block 123, Block 129, Block 130, Block 131; Block Group 2: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 27, Block 28, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 127, Block 128, Block 129, Block 133, Block 134; Tract 60401: Block Group 1, Block Group 2: Block 0, Block 1, Block 3, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 25, Block 26, Block 27, Block 28, Block 29, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 67; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71; Tract 60402: Block Group 1: Block 24, Block 25, Block 26, Block 27, Block 29, Block 30, Block 31, Block 34, Block 37, Block 38, Block 39, Block 40, Block 46, Block 47, Block 48, Block 52, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 88; Tract 60700: Block Group 2: Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70; Block Group 3: Block 81, Block 82, Block 83, Block 84, Block 85; Block Group 4: Block 11, Block 12, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 70, Block 71.

District 43: Shelby County: Tract 30303, Tract 30304, Tract 30305, Tract 30314, Tract 30331, Tract 30332, Tract 30333, Tract 30315: Block Group 3, Block Group 1: Block 0, Block 3, Block 28, Block 29, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 52, Block 53; Tract 30316: Block Group 1: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10; Block Group 2: Block 0, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 7; Tract 30330: Block Group 2, Block Group 1: Block 3, Block 4, Block 5, Block 6, Block 7, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59; Block Group 3: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40; Tract 30336: Block Group 1: Block 20, Block 21, Block 30; Tract 30342: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35; Tract 30344: Block Group 1: Block 1, Block 2, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 26, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 43, Block 44, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 130, Block 131, Block 133, Block 134, Block 135; Tract 30345: Block Group 1: Block 84, Block 85, Block 87, Block 88; Tract 980000: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 17, Block 20, Block 21, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33.

District 44: Jefferson County: Tract 11109, Tract 11110, Tract 11111, Tract 11208, Tract 11002: Block Group 1: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 109; Tract 11104: Block Group 4, Block Group 5, Block Group 1: Block 3, Block 4; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20; Block Group 6: Block 0, Block 1, Block 2, Block 3, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 50, Block 52, Block 53, Block 54; Tract 11107: Block Group 1, Block Group 2, Block Group 3, Block Group 4, Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 126, Block 127, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 149, Block 150, Block 151, Block 153, Block 155, Block 158, Block 159, Block 161, Block 162, Block 164, Block 165, Block 166, Block 167, Block 169, Block 170, Block 171; Tract 11108: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 85, Block 86, Block 87, Block 88; Tract 11205: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 65, Block 66, Block 75, Block 76, Block 95, Block 96, Block 97, Block 100, Block 101, Block 103, Block 104, Block 105, Block 106, Block 107; Tract 11206: Block Group 1: Block 106, Block 114, Block 115, Block 116, Block 117, Block 118; Block Group 2: Block 42, Block 43, Block 44, Block 45, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67; Tract 11301: Block Group 2: Block 40, Block 63, Block 64, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74; Tract 11706: Block Group 1: Block 43, Block 44, Block 45, Block 46, Block 47, Block 48; Tract 11802: Block Group 4, Block Group 2: Block 0, Block 4, Block 5; Tract 12602: Block Group 4: Block 0; Tract 12701: Block Group 2: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 14, Block 15, Block 16, Block 22, Block 24, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 36, Block 37, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 55, Block 56, Block 57, Block 58, Block 59, Block 66, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100; Block Group 3: Block 7, Block 8, Block 27, Block 28, Block 29, Block 30, Block 31; Tract 12704: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 19, Block 21, Block 23, Block 175, Block 180, Block 183.

District 45: Jefferson County: Tract 11001, Tract 2000: Block Group 1: Block 19; Tract 5600: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 24, Block 25, Block 26, Block 27; Tract 10803: Block Group 3, Block Group 1: Block 0, Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 12, Block 13, Block 14, Block 15; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8; Block Group 5: Block 0, Block 4, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 20, Block 34; Tract 10805: Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 90, Block 91, Block 92, Block 93, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 113, Block 127, Block 128, Block 129, Block 134, Block 135, Block 136, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 18, Block 19, Block 20, Block 21, Block 22, Block 34, Block 35; Tract 11002: Block Group 2, Block Group 1: Block 3, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 110; Tract 11107: Block Group 5: Block 125, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 147, Block 148, Block 152, Block 154, Block 156, Block 157, Block 160, Block 163, Block 168; Tract 12602: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 16, Block 17, Block 18, Block 19, Block 32, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 128, Block 131; Tract 12701: Block Group 1, Block Group 4, Block Group 2: Block 3, Block 13, Block 17, Block 18, Block 19, Block 20, Block 21, Block 23, Block 26, Block 32, Block 33, Block 34, Block 35, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 53, Block 54, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 67, Block 68, Block 75, Block 76, Block 77, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26; Tract 12703: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 24, Block 45, Block 55; Block Group 2: Block 0, Block 1, Block 2, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84; Tract 12704: Block Group 1: Block 18, Block 20, Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 176, Block 177, Block 178, Block 179, Block 181, Block 182, Block 184; Shelby County: Tract 30211, Tract 30216, Tract 30900, Tract 30102: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 12, Block 13, Block 14, Block 15, Block 16, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 112, Block 113, Block 114, Block 115, Block 116, Block 137, Block 138, Block 164, Block 165, Block 170, Block 171, Block 172, Block 174; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 104, Block 113, Block 150, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169; Tract 30214: Block Group 1: Block 40, Block 41, Block 42, Block 47, Block 48, Block 82; Block Group 2: Block 0, Block 8, Block 9, Block 10, Block 11, Block 12, Block 70, Block 73, Block 116, Block 117, Block 118, Block 119, Block 120, Block 122, Block 129; Tract 30215: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 114, Block 115, Block 116, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 150, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 183, Block 184, Block 185, Block 188, Block 189; Tract 30217: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 33, Block 48, Block 49, Block 57; Tract 30342: Block Group 2: Block 13, Block 14, Block 15; Tract 30344: Block Group 1: Block 0, Block 3, Block 4, Block 5, Block 16, Block 17, Block 24, Block 25, Block 27, Block 41, Block 42, Block 45, Block 46, Block 47, Block 48, Block 49, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 132, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142; Tract 30345: Block Group 1: Block 0, Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13.

District 46: Jefferson County: Tract 10705, Tract 14412, Tract 2306: Block Group 2: Block 17, Block 20, Block 25; Tract 4702: Block Group 2: Block 57; Tract 10702: Block Group 3, Block Group 1: Block 90, Block 91, Block 92, Block 93, Block 94, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105; Tract 10703: Block Group 1, Block Group 2: Block 17, Block 18, Block 29, Block 30, Block 31, Block 32, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 41, Block 42, Block 43, Block 44; Tract 10704: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61; Tract 10801: Block Group 5, Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28; Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54; Block Group 3: Block 5; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 11; Tract 10802: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 33, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 106; Tract 10803: Block Group 1: Block 2, Block 8, Block 9, Block 10, Block 16; Block Group 2: Block 7; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16; Block Group 5: Block 1, Block 2, Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 35, Block 36; Tract 10804: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 5, Block 6, Block 7, Block 8, Block 11, Block 48, Block 49, Block 61; Tract 10805: Block Group 4: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 23, Block 24, Block 25, Block 28, Block 29, Block 30, Block 31, Block 33, Block 38, Block 68, Block 69; Tract 12905: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 30, Block 31, Block 32, Block 33, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 47, Block 55, Block 62, Block 63; Tract 12914: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 13, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 26, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 44, Block 45, Block 46, Block 48, Block 49, Block 50, Block 55, Block 58; Tract 14404: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 94, Block 95, Block 97, Block 98, Block 100; Tract 14405: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29; Tract 14406: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 21, Block 22, Block 23, Block 24, Block 25, Block 30; Tract 14410: Block Group 2: Block 0, Block 1, Block 2, Block 4, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 29, Block 31; Tract 14413: Block Group 3, Block Group 1: Block 5, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 31, Block 33, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 45, Block 46, Block 48, Block 50, Block 51, Block 52, Block 55, Block 56, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 72, Block 73, Block 74, Block 77, Block 78; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27.

District 47: Jefferson County: Tract 12907, Tract 12908, Tract 12912, Tract 12913, Tract 14408, Tract 14409, Tract 12906: Block Group 3, Block Group 4, Block Group 1: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44; Block Group 2: Block 14, Block 15, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 29, Block 30, Block 31, Block 32, Block 33; Tract 12915: Block Group 3, Block Group 4, Block Group 2: Block 8, Block 10, Block 11, Block 12, Block 13, Block 14, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30; Block Group 5: Block 6, Block 7, Block 8, Block 9, Block 10, Block 14, Block 15, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 26, Block 27, Block 28, Block 31, Block 32, Block 34, Block 35; Tract 14404: Block Group 2, Block Group 3, Block Group 1: Block 46, Block 47, Block 48, Block 49, Block 50, Block 59, Block 99; Tract 14405: Block Group 2: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 23, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68; Tract 14406: Block Group 1, Block Group 3, Block Group 4, Block Group 2: Block 16, Block 17, Block 18, Block 19, Block 20, Block 26, Block 27, Block 28, Block 29; Tract 14410: Block Group 2: Block 3, Block 5, Block 15, Block 25, Block 30.

District 48: Jefferson County: Tract 12802, Tract 12803, Tract 12910, Tract 12911, Tract 10804: Block Group 1: Block 4, Block 9, Block 10, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68; Tract 10805: Block Group 1, Block Group 2: Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 94, Block 103, Block 111, Block 112, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 130, Block 131, Block 132, Block 133, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142; Block Group 4: Block 26, Block 27, Block 32, Block 36, Block 37, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 70; Tract 12703: Block Group 1: Block 6, Block 7, Block 22, Block 23, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 56; Block Group 2: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 85, Block 86, Block 87; Tract 12905: Block Group 1, Block Group 2, Block Group 3: Block 26, Block 28, Block 29, Block 34, Block 35, Block 44, Block 45, Block 46, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61; Tract 12906: Block Group 1: Block 0, Block 1; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 16, Block 17, Block 18, Block 19, Block 20, Block 27, Block 28; Tract 12914: Block Group 1: Block 10, Block 14, Block 24, Block 27, Block 28, Block 29, Block 30, Block 43, Block 47, Block 51, Block 52, Block 53, Block 54, Block 56, Block 57, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68; Tract 12915: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 9, Block 15, Block 16; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 11, Block 12, Block 13, Block 17, Block 23, Block 24, Block 25, Block 29, Block 30, Block 33, Block 36; Shelby County: Tract 30212, Tract 30213, Tract 30217: Block Group 3: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64; Tract 30330: Block Group 1: Block 0, Block 1, Block 2, Block 8, Block 9, Block 10, Block 11, Block 12; Block Group 3: Block 0, Block 1.

District 49: Bibb County: Tract 10001, Tract 10002, Tract 10003: Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60; Block Group 2: Block 14, Block 15, Block 16, Block 17, Block 18, Block 22, Block 29, Block 48, Block 95, Block 96, Block 97, Block 98, Block 99, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 138, Block 139, Block 140, Block 142, Block 143, Block 144, Block 145, Block 146, Block 165; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 198, Block 199, Block 200, Block 201; Tract 10004: Block Group 6, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 27, Block 28, Block 29, Block 49, Block 50, Block 51, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 76, Block 77, Block 78, Block 79, Block 80, Block 83, Block 85, Block 86, Block 87, Block 88, Block 89; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 21, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 46, Block 47, Block 48, Block 49, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 12, Block 137, Block 138, Block 143; Block Group 5: Block 7, Block 8, Block 9; Chilton County: Tract 60401: Block Group 2: Block 2, Block 4, Block 5, Block 22, Block 23, Block 24, Block 30, Block 64, Block 65, Block 66; Block Group 3: Block 32, Block 33, Block 34; Tract 60402: Block Group 2, Block Group 3, Block Group 4, Block Group 5, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 28, Block 32, Block 33, Block 35, Block 36, Block 41, Block 42, Block 43, Block 44, Block 45, Block 49, Block 50, Block 51, Block 53, Block 54, Block 55, Block 85, Block 86, Block 87; Shelby County: Tract 30607, Tract 30306: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 52, Block 61, Block 62, Block 79, Block 80; Tract 30319: Block Group 2, Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 13, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34; Tract 30320: Block Group 2: Block 26; Block Group 3: Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 10, Block 11, Block 12, Block 13, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21; Tract 30334: Block Group 2: Block 90, Block 92, Block 95, Block 96, Block 97, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 154, Block 156, Block 157; Tract 30337: Block Group 1: Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 26, Block 27, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 48, Block 62, Block 63, Block 64, Block 65, Block 72, Block 73, Block 76, Block 77; Tract 30341: Block Group 1: Block 56; Tract 30405: Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69; Tract 30406: Block Group 1: Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55; Block Group 2: Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 69, Block 77; Tract 30407: Block Group 1: Block 14, Block 28, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103; Tract 30408: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 14, Block 16, Block 20, Block 22, Block 23, Block 24, Block 25, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 60, Block 112, Block 113, Block 114, Block 115, Block 116, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 148; Block Group 2: Block 65, Block 135, Block 136, Block 137, Block 138, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 160, Block 161, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 219, Block 220, Block 225, Block 226, Block 227, Block 230, Block 235, Block 236, Block 237; Tract 30604: Block Group 2: Block 1, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30.

(b) This section contains lists of census tracts, blocks, and counties as generated by complex computer software based upon maps drawn by the Legislature. The official maps, which reflect the true intent of the Legislature in the establishment of districts, shall be retained in the office of the Secretary of State and printed as a part of the Acts. In the event of any conflict, it is the intention of the Legislature that the boundary descriptions provided by the official maps shall prevail over the boundary descriptions provided by the census tracts, blocks, and counties generated for and specified in this section.

(c) The provisions of this section are severable. If any part of this section is declared invalid or unconstitutional, that declaration shall not affect the part which remains.

(d) This section shall be effective for the election of members of the House of Representatives at the General Election of 2018, until the House of Representatives is reapportioned and redistricted in accordance with the Constitution of Alabama of 1901.



Section 29-1-2.3 - Senate districts; legal actions; official maps; severability; effective date.

(a) The Alabama Senate shall consist of 35 members. Each member elected shall reside in the district which he or she represents or seeks to represent. The State of Alabama is divided into 35 Senate Districts as follows:

District 1: Lauderdale County: Tract 11102, Tract 11400, Tract 11501, Tract 11502, Tract 11602, Tract 11603, Tract 11604, Tract 11700, Tract 11801, Tract 11802, Tract 10100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11; Tract 10800: Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 13, Block 14, Block 15, Block 16, Block 29; Tract 10900: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 31, Block 32, Block 34; Block Group 4: Block 0; Tract 11000: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6; Tract 11101: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 47, Block 48, Block 50, Block 51, Block 52, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 67, Block 68, Block 69, Block 70, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80; Tract 11200: Block Group 1: Block 0, Block 1, Block 2, Block 3; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 37; Tract 11300: Block Group 1: Block 0, Block 5, Block 9, Block 58, Block 59, Block 60, Block 61, Block 150, Block 151, Block 152, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 166, Block 167, Block 168, Block 169, Block 170, Block 172; Block Group 2: Block 0, Block 2, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74; Limestone County: Tract 20201, Tract 20202, Tract 20300, Tract 20500, Tract 20600, Tract 20700, Tract 20900, Tract 21000, Tract 20101: Block Group 3: Block 9, Block 54, Block 55, Block 58, Block 59, Block 73, Block 74, Block 75, Block 76, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 87, Block 88; Tract 20102: Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 28, Block 29, Block 30, Block 31; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 58; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 36, Block 37, Block 38, Block 39, Block 40, Block 45, Block 48; Tract 20401: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 135, Block 136, Block 137, Block 142, Block 147, Block 148, Block 150, Block 151, Block 152, Block 153, Block 154; Tract 20402: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 39, Block 40, Block 41, Block 42, Block 43, Block 46, Block 47, Block 48, Block 49, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73; Tract 20801: Block Group 1: Block 10, Block 11, Block 12, Block 15, Block 17, Block 18, Block 20, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 63, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78; Tract 20802: Block Group 1: Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 38, Block 52, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 86, Block 87, Block 88; Tract 21100: Block Group 3, Block Group 1: Block 93, Block 94; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 17, Block 18, Block 19, Block 20, Block 37, Block 38, Block 39, Block 49, Block 52; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 67, Block 68, Block 246, Block 258, Block 259, Block 260, Block 268; Tract 21200: Block Group 1: Block 15, Block 18, Block 19, Block 20, Block 21, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 34, Block 35, Block 36, Block 39, Block 40, Block 41, Block 42, Block 47, Block 49, Block 172; Madison County: Tract 501, Tract 10401, Tract 403: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 49, Block 50, Block 51, Block 53, Block 54, Block 55, Block 56, Block 58, Block 59, Block 60, Block 61, Block 62; Tract 10402: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 66, Block 67, Block 71, Block 76, Block 77, Block 81, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 138, Block 139, Block 140, Block 141, Block 142; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 123, Block 124, Block 125; Tract 10502: Block Group 2: Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 19, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 38, Block 43; Tract 10621: Block Group 1: Block 0, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83; Tract 10701: Block Group 1: Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 49, Block 50, Block 51, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 95, Block 96, Block 97, Block 98, Block 99, Block 101; Block Group 2: Block 32, Block 33; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76; Tract 10702: Block Group 2: Block 89, Block 90, Block 98, Block 100, Block 101, Block 102, Block 103, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 131, Block 132.

District 2: Limestone County: Tract 20101: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 56, Block 57, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 77, Block 78, Block 86, Block 89, Block 90; Tract 20102: Block Group 1: Block 23, Block 24, Block 25, Block 26, Block 27, Block 32, Block 33; Block Group 2: Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57; Block Group 4: Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 41, Block 42, Block 43, Block 44, Block 46, Block 47, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56; Tract 20801: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 13, Block 14, Block 16, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 39, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 64, Block 65, Block 66, Block 67, Block 68; Tract 20802: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 35, Block 36, Block 37, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53, Block 60, Block 85; Tract 21200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 22, Block 29, Block 33, Block 37, Block 38, Block 43, Block 45, Block 46, Block 48, Block 51, Block 52, Block 53, Block 54, Block 73, Block 165, Block 166, Block 167, Block 169, Block 183, Block 187; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 105, Block 141, Block 144, Block 145, Block 146, Block 147, Block 149, Block 150, Block 151; Madison County: Tract 601, Tract 1301, Tract 1401, Tract 1402, Tract 1500, Tract 2200, Tract 10501, Tract 10612, Tract 10622, Tract 10623, Tract 10624, Tract 11011, Tract 11012, Tract 11013, Tract 11014, Tract 11021, Tract 11022, Tract 403: Block Group 4: Block 48, Block 52, Block 57, Block 63; Tract 602: Block Group 2: Block 16, Block 17, Block 18; Tract 1302: Block Group 1: Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 62, Block 63; Tract 2300: Block Group 2: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13; Block Group 3: Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23; Block Group 4: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9; Tract 10402: Block Group 1: Block 54, Block 55, Block 56, Block 63, Block 64, Block 65, Block 68, Block 69, Block 70, Block 72, Block 73, Block 74, Block 75, Block 78, Block 79, Block 80, Block 82, Block 83, Block 84, Block 85, Block 86, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 143, Block 144, Block 145, Block 146, Block 147; Block Group 2: Block 72, Block 73, Block 74, Block 122; Tract 10502: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 17, Block 18, Block 20, Block 21, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 39, Block 40, Block 41, Block 42; Tract 10621: Block Group 2, Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104; Tract 11100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 264, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320, Block 321, Block 322, Block 323, Block 324, Block 325, Block 326, Block 327, Block 328, Block 329, Block 330, Block 331, Block 332, Block 333, Block 334, Block 335, Block 336, Block 337, Block 338, Block 339, Block 340, Block 341, Block 342, Block 343, Block 344, Block 345, Block 346, Block 347, Block 348, Block 349, Block 350, Block 351, Block 352, Block 353, Block 354, Block 355, Block 356, Block 357, Block 358, Block 359, Block 360, Block 361, Block 362, Block 363, Block 364, Block 365, Block 366, Block 367, Block 368, Block 369, Block 370, Block 371, Block 372, Block 373, Block 374, Block 375, Block 376, Block 377, Block 378, Block 379, Block 380, Block 381, Block 382, Block 383, Block 384, Block 385, Block 386, Block 387, Block 388, Block 389, Block 390, Block 394, Block 399, Block 409, Block 435, Block 436, Block 437, Block 438, Block 439, Block 440, Block 441, Block 442, Block 443, Block 444, Block 445, Block 446, Block 447, Block 448, Block 449, Block 450, Block 451, Block 452, Block 453, Block 454, Block 455, Block 456, Block 457, Block 458, Block 459, Block 460, Block 475, Block 476, Block 477, Block 845, Block 846, Block 847, Block 848, Block 849, Block 850, Block 851, Block 852, Block 853, Block 854, Block 855, Block 856, Block 857, Block 880, Block 881, Block 882, Block 883, Block 884, Block 885, Block 886, Block 887, Block 888, Block 889, Block 917, Block 918, Block 924, Block 925, Block 926, Block 927, Block 928, Block 929, Block 930, Block 931, Block 932, Block 936, Block 937, Block 941, Block 942, Block 943, Block 944, Block 945, Block 946, Block 947, Block 948, Block 949, Block 950, Block 951, Block 952, Block 953, Block 954, Block 955, Block 956, Block 957, Block 958, Block 959, Block 960, Block 961, Block 962, Block 963, Block 974, Block 977, Block 978, Block 979, Block 980, Block 991, Block 992, Block 998, Block 999; Tract 11200: Block Group 2: Block 26.

District 3: Morgan County, Limestone County: Tract 20401: Block Group 3: Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 138, Block 139, Block 140, Block 141, Block 143, Block 144, Block 145, Block 146, Block 149, Block 155; Tract 20402: Block Group 2: Block 38, Block 44, Block 45, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61; Tract 21100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186; Block Group 2: Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 50, Block 51; Block Group 4: Block 65, Block 66, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274; Tract 21200: Block Group 3, Block Group 1: Block 44, Block 50, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 168, Block 170, Block 171, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 184, Block 185, Block 186; Block Group 2: Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 142, Block 143, Block 148; Madison County: Tract 2801: Block Group 1: Block 19, Block 20, Block 51; Block Group 3: Block 26, Block 34, Block 66; Tract 2802: Block Group 1: Block 82, Block 83, Block 84, Block 87, Block 88, Block 107, Block 108, Block 109, Block 110, Block 111; Block Group 2: Block 43; Tract 11100: Block Group 1: Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 391, Block 392, Block 393, Block 395, Block 396, Block 397, Block 398, Block 400, Block 401, Block 402, Block 403, Block 404, Block 405, Block 406, Block 407, Block 408, Block 410, Block 411, Block 412, Block 413, Block 414, Block 415, Block 416, Block 417, Block 418, Block 419, Block 420, Block 421, Block 422, Block 423, Block 424, Block 425, Block 426, Block 427, Block 428, Block 429, Block 430, Block 431, Block 432, Block 433, Block 434, Block 461, Block 462, Block 463, Block 464, Block 465, Block 466, Block 467, Block 468, Block 469, Block 470, Block 471, Block 472, Block 473, Block 474, Block 478, Block 479, Block 480, Block 481, Block 482, Block 483, Block 484, Block 485, Block 486, Block 487, Block 488, Block 489, Block 490, Block 491, Block 492, Block 493, Block 494, Block 495, Block 496, Block 497, Block 498, Block 499, Block 500, Block 501, Block 502, Block 503, Block 504, Block 505, Block 506, Block 507, Block 508, Block 509, Block 510, Block 511, Block 512, Block 513, Block 514, Block 515, Block 516, Block 517, Block 518, Block 519, Block 520, Block 521, Block 522, Block 523, Block 524, Block 525, Block 526, Block 527, Block 528, Block 529, Block 530, Block 531, Block 532, Block 533, Block 534, Block 535, Block 536, Block 537, Block 538, Block 539, Block 540, Block 541, Block 542, Block 543, Block 544, Block 545, Block 546, Block 547, Block 548, Block 549, Block 550, Block 551, Block 552, Block 553, Block 554, Block 555, Block 556, Block 557, Block 558, Block 559, Block 560, Block 561, Block 562, Block 563, Block 564, Block 565, Block 566, Block 567, Block 568, Block 569, Block 570, Block 571, Block 572, Block 573, Block 574, Block 575, Block 576, Block 577, Block 578, Block 579, Block 580, Block 581, Block 582, Block 583, Block 584, Block 585, Block 586, Block 587, Block 588, Block 589, Block 590, Block 591, Block 592, Block 593, Block 594, Block 595, Block 596, Block 597, Block 598, Block 599, Block 600, Block 601, Block 602, Block 603, Block 604, Block 605, Block 606, Block 607, Block 608, Block 609, Block 610, Block 611, Block 612, Block 613, Block 614, Block 615, Block 616, Block 617, Block 618, Block 619, Block 620, Block 621, Block 622, Block 623, Block 624, Block 625, Block 626, Block 627, Block 628, Block 629, Block 630, Block 631, Block 632, Block 633, Block 634, Block 635, Block 636, Block 637, Block 638, Block 639, Block 640, Block 641, Block 642, Block 643, Block 644, Block 645, Block 646, Block 647, Block 648, Block 649, Block 650, Block 651, Block 652, Block 653, Block 654, Block 655, Block 656, Block 657, Block 658, Block 659, Block 660, Block 661, Block 662, Block 663, Block 664, Block 665, Block 666, Block 667, Block 668, Block 669, Block 670, Block 671, Block 672, Block 673, Block 674, Block 675, Block 676, Block 677, Block 678, Block 679, Block 680, Block 681, Block 682, Block 683, Block 684, Block 685, Block 686, Block 687, Block 688, Block 689, Block 690, Block 691, Block 692, Block 693, Block 694, Block 695, Block 696, Block 697, Block 698, Block 699, Block 700, Block 701, Block 702, Block 703, Block 704, Block 705, Block 706, Block 707, Block 708, Block 709, Block 710, Block 711, Block 712, Block 713, Block 714, Block 715, Block 716, Block 717, Block 718, Block 719, Block 720, Block 721, Block 722, Block 723, Block 724, Block 725, Block 726, Block 727, Block 728, Block 729, Block 730, Block 731, Block 732, Block 733, Block 734, Block 735, Block 736, Block 737, Block 738, Block 739, Block 740, Block 741, Block 742, Block 743, Block 744, Block 745, Block 746, Block 747, Block 748, Block 749, Block 750, Block 751, Block 752, Block 753, Block 754, Block 755, Block 756, Block 757, Block 758, Block 759, Block 760, Block 761, Block 762, Block 763, Block 764, Block 765, Block 766, Block 767, Block 768, Block 769, Block 770, Block 771, Block 772, Block 773, Block 774, Block 775, Block 776, Block 777, Block 778, Block 779, Block 780, Block 781, Block 782, Block 783, Block 784, Block 785, Block 786, Block 787, Block 788, Block 789, Block 790, Block 791, Block 792, Block 793, Block 794, Block 795, Block 796, Block 797, Block 798, Block 799, Block 800, Block 801, Block 802, Block 803, Block 804, Block 805, Block 806, Block 807, Block 808, Block 809, Block 810, Block 811, Block 812, Block 813, Block 814, Block 815, Block 816, Block 817, Block 818, Block 819, Block 820, Block 821, Block 822, Block 823, Block 824, Block 825, Block 826, Block 827, Block 828, Block 829, Block 830, Block 831, Block 832, Block 833, Block 834, Block 835, Block 836, Block 837, Block 838, Block 839, Block 840, Block 841, Block 842, Block 843, Block 844, Block 859, Block 860, Block 861, Block 862, Block 863, Block 864, Block 865, Block 866, Block 867, Block 868, Block 869, Block 870, Block 871, Block 872, Block 873, Block 874, Block 875, Block 876, Block 877, Block 890, Block 891, Block 892, Block 893, Block 894, Block 895, Block 896, Block 897, Block 898, Block 899, Block 900, Block 901, Block 902, Block 903, Block 904, Block 905, Block 906, Block 907, Block 908, Block 909, Block 910, Block 911, Block 912, Block 913, Block 914, Block 915, Block 916, Block 919, Block 920, Block 921, Block 922, Block 923, Block 934, Block 935, Block 938, Block 939, Block 940, Block 964, Block 965, Block 966, Block 967, Block 968, Block 969, Block 970, Block 971, Block 972, Block 973, Block 975, Block 976, Block 981, Block 982, Block 983, Block 984, Block 985, Block 986, Block 987, Block 988, Block 989, Block 990, Block 993, Block 994, Block 995, Block 996, Block 997; Tract 11200: Block Group 1, Block Group 3, Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315.

District 4: Cullman County, Lawrence County: Tract 979300, Tract 979400, Tract 979500, Tract 979600, Tract 979700, Tract 979800, Tract 979900, Tract 979200: Block Group 4, Block Group 1: Block 82, Block 83; Block Group 2: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 35, Block 36, Block 37, Block 38, Block 42, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 75, Block 76; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 87, Block 88; Block Group 5: Block 188, Block 189, Block 190, Block 191, Block 202, Block 203, Block 204, Block 205, Block 206, Block 214, Block 216; Marion County: Tract 964000, Tract 964100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152; Tract 964300: Block Group 1: Block 19, Block 21, Block 29, Block 30, Block 31, Block 36, Block 37, Block 38, Block 39, Block 40, Block 52, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 37; Block Group 3: Block 34, Block 35, Block 36, Block 37, Block 38, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72; Block Group 4: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 45; Tract 964400: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 24, Block 27, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 47, Block 48, Block 49, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 214, Block 215, Block 216, Block 218, Block 219, Block 220; Tract 964500: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 19, Block 20, Block 21, Block 32, Block 52, Block 56, Block 57, Block 58; Block Group 3: Block 10, Block 11, Block 12, Block 13, Block 14, Block 17, Block 20, Block 84, Block 85; Tract 964600: Block Group 1: Block 0, Block 2, Block 5, Block 6, Block 19, Block 20; Tract 964700: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 29, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145; Winston County: Tract 965700, Tract 965501: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132; Tract 965502: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 11, Block 12, Block 13, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 137, Block 139; Tract 965503: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 99, Block 100, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 17; Tract 965600: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 48, Block 50, Block 53, Block 54, Block 55, Block 71, Block 72, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 95, Block 96, Block 97; Tract 965800: Block Group 1, Block Group 4, Block Group 2: Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 39, Block 40, Block 42, Block 64, Block 65; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 47, Block 49, Block 58, Block 59, Block 60; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 86, Block 87.

District 5: Fayette County, Walker County, Jefferson County: Tract 12200, Tract 11500: Block Group 3, Block Group 4, Block Group 2: Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 29, Block 38, Block 39, Block 40, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53, Block 54, Block 55; Tract 11600: Block Group 1: Block 9, Block 10, Block 18, Block 23, Block 24; Block Group 2: Block 12, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 62, Block 63, Block 64, Block 65, Block 66, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100; Tract 12104: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 72, Block 76, Block 77, Block 78, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 183, Block 184, Block 187; Tract 12302: Block Group 2, Block Group 1: Block 0, Block 1, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 64, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 102, Block 103, Block 109, Block 110, Block 111, Block 112, Block 113, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 135, Block 139, Block 140, Block 143; Tract 12305: Block Group 5: Block 8, Block 12, Block 13, Block 14; Tract 14001: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15; Tract 14002: Block Group 1: Block 4, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34, Block 35, Block 37, Block 38, Block 39, Block 40, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 61, Block 62, Block 63; Tract 14102: Block Group 4, Block Group 1: Block 2, Block 11, Block 85, Block 87, Block 88, Block 89, Block 90, Block 91, Block 93, Block 150, Block 151; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 130, Block 131, Block 132, Block 133, Block 134; Tuscaloosa County: Tract 10101: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 38, Block 39, Block 41, Block 50, Block 51, Block 52, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116; Block Group 2: Block 73; Tract 10102: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275; Tract 10103: Block Group 1, Block Group 3, Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 73, Block 75, Block 78, Block 79, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 96, Block 156, Block 157; Tract 10201: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111; Tract 10202: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 118, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 131; Tract 10203: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105; Tract 10301: Block Group 1: Block 0, Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 11, Block 22, Block 23, Block 144; Tract 10405: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 34, Block 35, Block 36, Block 37, Block 38, Block 49; Tract 10406: Block Group 2: Block 1, Block 2, Block 51; Tract 10601: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 139, Block 141, Block 147, Block 148, Block 150, Block 151, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 167, Block 168, Block 169, Block 170, Block 171, Block 175, Block 176, Block 181, Block 182, Block 202; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 13, Block 14, Block 58; Winston County: Tract 965900, Tract 965501: Block Group 1: Block 58, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124; Tract 965502: Block Group 2, Block Group 1: Block 9, Block 10, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 138; Tract 965503: Block Group 1: Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 115, Block 116; Block Group 2: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106; Tract 965600: Block Group 1, Block Group 2, Block Group 4, Block Group 5, Block Group 3: Block 46, Block 47, Block 49, Block 51, Block 52, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 93, Block 94; Tract 965800: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 66, Block 67; Block Group 3: Block 37, Block 44, Block 45, Block 46, Block 48, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 61, Block 62, Block 63, Block 64; Block Group 5: Block 83, Block 84, Block 85.

District 6: Colbert County, Franklin County, Lauderdale County: Tract 10200, Tract 10300, Tract 10400, Tract 10600, Tract 10700, Tract 10100: Block Group 2, Block Group 1: Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111; Tract 10800: Block Group 1, Block Group 3, Block Group 2: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74; Tract 10900: Block Group 5, Block Group 1: Block 12, Block 15, Block 16, Block 17, Block 18, Block 19, Block 26, Block 27, Block 28, Block 29, Block 30, Block 33; Block Group 4: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26; Tract 11000: Block Group 2, Block Group 3, Block Group 4, Block Group 5, Block Group 1: Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17; Tract 11101: Block Group 1: Block 46, Block 49, Block 53, Block 54, Block 63, Block 64, Block 65, Block 66, Block 71, Block 72, Block 73; Tract 11200: Block Group 2, Block Group 1: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44; Block Group 3: Block 33, Block 34, Block 35, Block 36, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50; Tract 11300: Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 153, Block 165, Block 171; Block Group 2: Block 1, Block 3, Block 4; Lawrence County: Tract 979100, Tract 979200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 39, Block 40, Block 41, Block 44, Block 74; Block Group 3: Block 17, Block 26, Block 27, Block 28, Block 60, Block 61, Block 62, Block 63, Block 64, Block 86; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 215, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240; Marion County: Tract 964200, Tract 964100: Block Group 2, Block Group 1: Block 55; Block Group 3: Block 139; Tract 964300: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 32, Block 33, Block 34, Block 35, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53; Block Group 2: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 38; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 39, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 65, Block 66; Block Group 4: Block 0, Block 1, Block 2, Block 10, Block 11, Block 12, Block 44; Tract 964400: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 16, Block 23, Block 25, Block 26, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 44, Block 45, Block 46, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 211, Block 212, Block 213, Block 217, Block 221, Block 222, Block 223, Block 224; Tract 964500: Block Group 2: Block 10, Block 11, Block 17, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 53, Block 54, Block 55, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 15, Block 16, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93; Tract 964600: Block Group 2, Block Group 3, Block Group 1: Block 1, Block 3, Block 4, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175; Tract 964700: Block Group 2, Block Group 3, Block Group 4, Block Group 5, Block Group 1: Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170.

District 7: Madison County: Tract 201, Tract 202, Tract 301, Tract 302, Tract 502, Tract 503, Tract 701, Tract 702, Tract 901, Tract 902, Tract 1000, Tract 1200, Tract 1700, Tract 1801, Tract 1901, Tract 1902, Tract 1903, Tract 2000, Tract 2100, Tract 2400, Tract 2501, Tract 2502, Tract 2600, Tract 2701, Tract 3000, Tract 3100, Tract 10301, Tract 602: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 19, Block 20, Block 21; Tract 1302: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 47, Block 48, Block 49, Block 50, Block 51, Block 59, Block 60, Block 61; Tract 2300: Block Group 1, Block Group 5, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 12, Block 14; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 24, Block 25; Block Group 4: Block 0, Block 10, Block 11; Tract 2721: Block Group 1, Block Group 2: Block 0, Block 1, Block 11, Block 12; Tract 2722: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 5, Block 6, Block 7, Block 9, Block 10; Tract 2801: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46; Tract 2912: Block Group 1: Block 0; Tract 10100: Block Group 3; Tract 10200: Block Group 1: Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 121, Block 122, Block 125, Block 126, Block 128; Block Group 2: Block 65, Block 66, Block 68, Block 73; Tract 10302: Block Group 1: Block 7, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83; Block Group 2: Block 13, Block 76; Tract 10701: Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 47, Block 48, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 83, Block 94, Block 100; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56; Block Group 3: Block 0, Block 66, Block 67, Block 68; Tract 10702: Block Group 1, Block Group 3, Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 99, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 133, Block 134, Block 135, Block 136, Block 137; Tract 10800: Block Group 1, Block Group 2, Block Group 3, Block Group 5, Block Group 4: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93; Tract 10901: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 121, Block 123, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206; Block Group 2: Block 4, Block 6, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320, Block 321, Block 322, Block 323, Block 324, Block 325, Block 326, Block 327, Block 328, Block 329, Block 330, Block 331, Block 332, Block 333, Block 334, Block 335, Block 336, Block 337, Block 338, Block 339, Block 340, Block 341, Block 342, Block 343, Block 344, Block 345, Block 346, Block 347, Block 348, Block 349, Block 350, Block 351, Block 352, Block 353, Block 354, Block 355, Block 356, Block 357, Block 358, Block 359, Block 360, Block 361, Block 362, Block 363, Block 364, Block 365, Block 366, Block 367, Block 368, Block 369, Block 370, Block 371, Block 372, Block 373, Block 374, Block 375, Block 376, Block 377, Block 378, Block 379, Block 380, Block 381, Block 382, Block 383, Block 384, Block 385, Block 386, Block 389, Block 390, Block 391, Block 392, Block 393, Block 394, Block 395, Block 396, Block 397, Block 398, Block 399, Block 400, Block 401, Block 402, Block 404, Block 405, Block 406, Block 407, Block 408, Block 409, Block 414, Block 415, Block 432, Block 435, Block 436, Block 437, Block 438, Block 439, Block 440, Block 441, Block 442, Block 443, Block 444, Block 445, Block 446, Block 447, Block 448, Block 449, Block 450, Block 451, Block 452, Block 453, Block 454, Block 455, Block 456, Block 457, Block 458, Block 459, Block 460, Block 461, Block 462, Block 463, Block 472, Block 478, Block 479, Block 480, Block 485, Block 486, Block 487, Block 488, Block 490, Block 491, Block 492, Block 493, Block 508, Block 513, Block 514, Block 515, Block 516, Block 517, Block 543, Block 544, Block 545, Block 546, Block 547, Block 548, Block 549, Block 551, Block 552, Block 553, Block 554, Block 555, Block 556, Block 557, Block 558, Block 559, Block 560, Block 561, Block 562, Block 563, Block 564, Block 565, Block 566, Block 567, Block 568, Block 569, Block 570, Block 571, Block 572, Block 573, Block 574, Block 575, Block 576, Block 577, Block 578, Block 579, Block 580, Block 581, Block 582, Block 583, Block 584, Block 585, Block 586, Block 587, Block 588; Tract 10902: Block Group 1: Block 51, Block 52, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 163; Block Group 2: Block 57, Block 61, Block 190, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279; Tract 11100: Block Group 1: Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 226, Block 227, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 858, Block 878, Block 879, Block 933.

District 8: Jackson County, De Kalb County: Tract 960100, Tract 960200, Tract 960300, Tract 960400, Tract 960900, Tract 961000, Tract 961100, Tract 961200, Tract 961300, Tract 961400, Tract 960500: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 7, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 50, Block 51, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 82; Block Group 3: Block 0, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 34, Block 35, Block 36, Block 37; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 48, Block 49, Block 50, Block 51, Block 57, Block 58, Block 59, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 82, Block 83, Block 84, Block 91, Block 92, Block 131, Block 132; Tract 960600: Block Group 4: Block 0, Block 3, Block 4, Block 6, Block 8, Block 9, Block 10, Block 12, Block 13, Block 27, Block 32, Block 36; Tract 960800: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 88, Block 89, Block 90, Block 91, Block 92; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 76, Block 77, Block 78, Block 79, Block 80, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 112, Block 113, Block 114, Block 115, Block 119, Block 120, Block 173, Block 174, Block 177; Madison County: Tract 2721: Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37; Tract 2722: Block Group 1: Block 4, Block 8, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19; Tract 2801: Block Group 3: Block 32, Block 33, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84; Tract 2802: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 85, Block 86, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67; Tract 2911: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 9, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 49, Block 50, Block 51; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20; Tract 2912: Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61; Tract 10100: Block Group 1, Block Group 2, Block Group 4; Tract 10200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 118, Block 119, Block 120, Block 123, Block 124, Block 127, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 67, Block 69, Block 70, Block 71, Block 72, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115; Tract 10302: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 25, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 77, Block 78; Tract 10800: Block Group 4: Block 0, Block 1; Tract 10901: Block Group 1: Block 105, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 122, Block 124; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 5, Block 7, Block 8, Block 9, Block 12, Block 38, Block 47; Block Group 3: Block 387, Block 388, Block 403, Block 410, Block 411, Block 412, Block 413, Block 416, Block 417, Block 418, Block 419, Block 420, Block 421, Block 422, Block 423, Block 424, Block 425, Block 426, Block 427, Block 428, Block 429, Block 430, Block 431, Block 433, Block 434, Block 464, Block 465, Block 466, Block 467, Block 468, Block 469, Block 470, Block 471, Block 473, Block 474, Block 475, Block 476, Block 477, Block 481, Block 482, Block 483, Block 484, Block 489, Block 494, Block 495, Block 496, Block 497, Block 498, Block 499, Block 500, Block 501, Block 502, Block 503, Block 504, Block 505, Block 506, Block 507, Block 509, Block 510, Block 511, Block 512, Block 518, Block 519, Block 520, Block 521, Block 522, Block 523, Block 524, Block 525, Block 526, Block 527, Block 528, Block 529, Block 530, Block 531, Block 532, Block 533, Block 534, Block 535, Block 536, Block 537, Block 538, Block 539, Block 540, Block 541, Block 542, Block 550; Tract 10902: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 53, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 164; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 58, Block 59, Block 60, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 188, Block 189, Block 191, Block 214, Block 215, Block 216, Block 268, Block 269, Block 270, Block 271, Block 272, Block 280, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288; Tract 11300: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 40, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 98, Block 99, Block 100, Block 101, Block 102, Block 334, Block 335, Block 336, Block 337, Block 338; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 42, Block 44, Block 45, Block 46, Block 48, Block 51, Block 52, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 103, Block 104, Block 105, Block 106, Block 110, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 221, Block 222, Block 223, Block 224, Block 312, Block 313, Block 321, Block 322.

District 9: Marshall County, Blount County: Tract 50200: Block Group 1: Block 0, Block 7, Block 8; Tract 50300: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 74, Block 75, Block 76, Block 77; Block Group 4: Block 0, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 19, Block 20, Block 21, Block 43, Block 44, Block 51, Block 52, Block 53, Block 80; Tract 50400: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 53, Block 71, Block 72, Block 73, Block 74, Block 78, Block 79, Block 80; Tract 50500: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 16, Block 17, Block 18, Block 19, Block 38, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 47; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 47, Block 49, Block 50, Block 51, Block 52, Block 53; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 23, Block 31; Block Group 4: Block 3; De Kalb County: Tract 960500: Block Group 2, Block Group 1: Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 47, Block 48, Block 49, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 83, Block 84; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59; Block Group 4: Block 47, Block 52, Block 53, Block 54, Block 55, Block 56, Block 60, Block 61, Block 74, Block 81, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 133; Tract 960600: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 1, Block 2, Block 5, Block 7, Block 11, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 28, Block 29, Block 30, Block 31, Block 33, Block 34, Block 35, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109; Tract 960700: Block Group 1, Block Group 2: Block 0; Block Group 3: Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 31, Block 32, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 53, Block 54, Block 55, Block 58, Block 59, Block 60, Block 68, Block 79, Block 80, Block 81; Madison County: Tract 2921, Tract 2922, Tract 11400, Tract 2911: Block Group 1: Block 8, Block 10, Block 48; Block Group 2: Block 19; Block Group 3: Block 13, Block 14; Tract 10902: Block Group 2: Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 281, Block 282; Tract 11300: Block Group 3, Block Group 1: Block 23, Block 24, Block 25, Block 26, Block 38, Block 39, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 63, Block 64, Block 65, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320, Block 321, Block 322, Block 323, Block 324, Block 325, Block 326, Block 327, Block 328, Block 329, Block 330, Block 331, Block 332, Block 333, Block 339, Block 340, Block 341, Block 342, Block 343, Block 344, Block 345, Block 346, Block 347, Block 348; Block Group 2: Block 41, Block 43, Block 47, Block 49, Block 50, Block 53, Block 75, Block 100, Block 101, Block 102, Block 107, Block 108, Block 109, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320.

District 10: Cherokee County, Etowah County, De Kalb County: Tract 960700: Block Group 4, Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76; Block Group 3: Block 0, Block 1, Block 2, Block 7, Block 11, Block 12, Block 30, Block 33, Block 34, Block 35, Block 36, Block 37, Block 51, Block 52, Block 56, Block 57, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 82, Block 83; Tract 960800: Block Group 2, Block Group 1: Block 24, Block 84, Block 85, Block 86, Block 87; Block Group 3: Block 72, Block 73, Block 74, Block 75, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 110, Block 111, Block 116, Block 117, Block 118, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 175, Block 176, Block 178.

District 11: Shelby County: Tract 30703, Tract 30704, Tract 30103: Block Group 1: Block 108, Block 271; Tract 30306: Block Group 3: Block 0, Block 50; Tract 30319: Block Group 1, Block Group 2: Block 7; Tract 30341: Block Group 1: Block 18, Block 23, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 48, Block 56, Block 59, Block 60; Tract 30502: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 210, Block 211, Block 212, Block 213, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 225, Block 226, Block 227, Block 228, Block 229, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295; Tract 30608: Block Group 1: Block 0, Block 28, Block 29, Block 30, Block 130, Block 135; Block Group 2: Block 23, Block 36, Block 37, Block 39, Block 43; Block Group 3: Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27; Tract 30609: Block Group 1, Block Group 2: Block 76, Block 77, Block 78, Block 79, Block 85, Block 86, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 106, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 132, Block 134, Block 135, Block 139, Block 140, Block 145, Block 146; Tract 30701: Block Group 1: Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 80, Block 81, Block 82, Block 83, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150; Block Group 2: Block 8, Block 9, Block 10, Block 11, Block 12, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 40, Block 41, Block 42, Block 43, Block 46, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173; Tract 30800: Block Group 2, Block Group 1: Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 231, Block 232, Block 233, Block 234; St Clair County: Tract 40103, Tract 40104, Tract 40105, Tract 40106, Tract 40203, Tract 40204, Tract 40205, Tract 40502, Tract 40201: Block Group 1, Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72; Block Group 3: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86; Tract 40300: Block Group 3: Block 41, Block 42, Block 43, Block 57, Block 58, Block 98, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 135, Block 136; Tract 40402: Block Group 1: Block 64, Block 80, Block 117, Block 118; Tract 40501: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191; Talladega County: Tract 11000, Tract 11500, Tract 11800, Tract 11900, Tract 12000, Tract 10102: Block Group 1: Block 180, Block 181, Block 184, Block 193, Block 194, Block 195, Block 196; Tract 10202: Block Group 1: Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 192, Block 195; Block Group 2: Block 47, Block 48, Block 49, Block 50, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 120, Block 121, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 179, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189; Tract 10301: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 47, Block 48, Block 50, Block 51, Block 52, Block 79; Tract 10302: Block Group 1, Block Group 2: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 14, Block 15, Block 16, Block 20, Block 23, Block 25, Block 26, Block 29, Block 30, Block 31, Block 32; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 106, Block 107, Block 108, Block 109; Tract 10400: Block Group 1: Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 31, Block 33, Block 34, Block 35, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 94, Block 95, Block 96, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 128; Block Group 2: Block 32, Block 33, Block 34, Block 35, Block 36, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 76, Block 81, Block 82, Block 83, Block 84, Block 85, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 110, Block 111, Block 112, Block 113, Block 114, Block 117, Block 118; Tract 10500: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 4; Tract 10600: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20; Tract 10900: Block Group 3, Block Group 1: Block 35, Block 36, Block 39, Block 41, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79; Block Group 2: Block 10, Block 14, Block 15, Block 16, Block 17, Block 19, Block 20, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49; Tract 11100: Block Group 1: Block 66, Block 67, Block 68, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 79, Block 81, Block 124, Block 126, Block 127, Block 128, Block 143, Block 144, Block 152, Block 153, Block 154, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 58, Block 59, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 175, Block 176, Block 177, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 232, Block 234, Block 235, Block 236, Block 237, Block 238; Tract 11200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 6, Block 7, Block 8, Block 24, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 234, Block 242; Block Group 2: Block 2, Block 3, Block 8; Tract 11300: Block Group 4: Block 81, Block 82, Block 83, Block 84, Block 85, Block 88, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 98, Block 101, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 147, Block 149, Block 150, Block 152, Block 153; Block Group 5: Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91; Tract 11600: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 52, Block 53, Block 54, Block 55, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95; Tract 11700: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 45, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76.

District 12: Calhoun County, Talladega County: Tract 10101, Tract 10201, Tract 10102: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 182, Block 183, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207; Tract 10202: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 78, Block 105, Block 106, Block 107, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 193, Block 194, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 51, Block 52, Block 53, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 122, Block 153, Block 161, Block 174, Block 175, Block 176, Block 177, Block 178, Block 180; Tract 10400: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 28, Block 29, Block 30, Block 32, Block 36, Block 37, Block 38, Block 39, Block 40, Block 48, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 97, Block 98, Block 124, Block 125, Block 126, Block 127; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 74, Block 75, Block 77, Block 78, Block 79, Block 80, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 107, Block 108, Block 109, Block 115, Block 116, Block 119, Block 120, Block 121.

District 13: Chambers County, Clay County, Cleburne County, Randolph County, Lee County: Tract 41800, Tract 41900, Tract 42002, Tract 42003, Tract 42004, Tract 42005, Tract 42006, Tract 40500: Block Group 2: Block 0, Block 1, Block 7, Block 11, Block 12, Block 13; Tract 41600: Block Group 1: Block 6; Tract 41700: Block Group 4, Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 57, Block 58, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86; Tract 42102: Block Group 2: Block 7, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51.

District 14: Bibb County, Chilton County: Tract 60102, Tract 60300, Tract 60401, Tract 60402, Tract 60101: Block Group 1, Block Group 2, Block Group 4, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 45, Block 46; Tract 60200: Block Group 1, Block Group 2: Block 4, Block 6, Block 45, Block 46; Tract 60500: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 8, Block 9, Block 10, Block 11, Block 37, Block 38, Block 39, Block 51; Block Group 2: Block 0, Block 1; Tract 60600: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 39, Block 40, Block 41, Block 44, Block 46, Block 47, Block 48, Block 49, Block 50, Block 54; Tract 60700: Block Group 4: Block 11, Block 12, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 31; Shelby County: Tract 30317, Tract 30320, Tract 30332, Tract 30334, Tract 30336, Tract 30337, Tract 30340, Tract 30405, Tract 30406, Tract 30407, Tract 30408, Tract 30501, Tract 30604, Tract 30605, Tract 30607, Tract 30306: Block Group 1, Block Group 2, Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80; Tract 30314: Block Group 1: Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 26; Tract 30315: Block Group 1: Block 47; Block Group 2: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 31, Block 32, Block 33, Block 34, Block 35, Block 37, Block 39; Tract 30316: Block Group 1, Block Group 2, Block Group 4, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27; Tract 30319: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17; Tract 30333: Block Group 2, Block Group 1: Block 19, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57; Block Group 3: Block 2, Block 15, Block 16; Tract 30341: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 19, Block 20, Block 21, Block 22, Block 24, Block 25, Block 26, Block 27, Block 30, Block 45, Block 46, Block 47, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 57, Block 58; Tract 30502: Block Group 1: Block 29, Block 30, Block 31, Block 32, Block 149, Block 181, Block 182, Block 183, Block 208, Block 209, Block 214, Block 215, Block 216, Block 217, Block 224, Block 230, Block 231, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 288; Tract 30608: Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 131, Block 132, Block 133, Block 134, Block 136.

District 15: Jefferson County: Tract 10804, Tract 10805, Tract 11001, Tract 11002, Tract 12704, Tract 12802, Tract 2303: Block Group 3: Block 8, Block 9, Block 10, Block 11, Block 18, Block 19, Block 20, Block 21, Block 22; Block Group 4: Block 40, Block 41, Block 42, Block 43, Block 45, Block 46, Block 47; Tract 2306: Block Group 2: Block 17, Block 20, Block 25; Tract 4702: Block Group 2: Block 57; Tract 5600: Block Group 1, Block Group 3, Block Group 2: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47; Block Group 4: Block 3, Block 4, Block 5, Block 6; Tract 10702: Block Group 1: Block 27, Block 28; Tract 10703: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 67, Block 68, Block 69, Block 70, Block 81, Block 87; Tract 10704: Block Group 1: Block 12, Block 13, Block 14, Block 15, Block 18, Block 27; Tract 10801: Block Group 1, Block Group 2, Block Group 5, Block Group 3: Block 5; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 11; Tract 10802: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 33, Block 35, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 106; Tract 10803: Block Group 4, Block Group 1: Block 2, Block 8, Block 9, Block 10, Block 11, Block 16; Block Group 2: Block 7; Block Group 5: Block 1, Block 2, Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 35, Block 36; Tract 11107: Block Group 2, Block Group 4, Block Group 1: Block 72, Block 77, Block 83, Block 101, Block 102, Block 103, Block 104, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 133; Block Group 3: Block 5, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 126, Block 127, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 149, Block 150, Block 151, Block 153, Block 155, Block 158, Block 159, Block 161, Block 162, Block 164, Block 165, Block 166, Block 167, Block 169, Block 170, Block 171; Tract 11108: Block Group 4: Block 1, Block 2, Block 3, Block 7, Block 10, Block 11, Block 15, Block 18, Block 19, Block 20, Block 21, Block 22, Block 26, Block 28, Block 29, Block 64, Block 65, Block 66, Block 69, Block 70, Block 71, Block 72, Block 73, Block 82, Block 87, Block 88; Tract 11109: Block Group 2: Block 20, Block 21, Block 22, Block 28, Block 29, Block 30; Tract 12701: Block Group 2: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 14, Block 15, Block 16, Block 22, Block 24, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 36, Block 37, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 55, Block 56, Block 57, Block 58, Block 59, Block 66, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100; Block Group 3: Block 7, Block 8, Block 27, Block 28, Block 29, Block 30, Block 31; Tract 12703: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 44, Block 45, Block 47, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 86, Block 87; Tract 12803: Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 13, Block 23, Block 24, Block 25, Block 26, Block 34, Block 35, Block 40; Tract 12905: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 18, Block 30, Block 31, Block 32, Block 33, Block 47, Block 55; Tract 12911: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26; Block Group 3: Block 0, Block 1, Block 2, Block 3; Block Group 4: Block 0; Shelby County: Tract 30102, Tract 30211, Tract 30214, Tract 30215, Tract 30216, Tract 30217, Tract 30344, Tract 30900, Tract 30103: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 272, Block 273; Tract 30213: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20; Tract 30315: Block Group 1: Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 48, Block 49, Block 50, Block 51, Block 54, Block 55, Block 56, Block 57; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 28, Block 29, Block 30, Block 36, Block 38; Block Group 3: Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 44, Block 45, Block 49; Tract 30316: Block Group 3: Block 4; Tract 30330: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 20, Block 27, Block 28, Block 29, Block 34, Block 35, Block 36, Block 37, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59; Block Group 2: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13; Block Group 3: Block 0, Block 1; Tract 30331: Block Group 2: Block 0, Block 1, Block 2, Block 3; Tract 30341: Block Group 1: Block 28, Block 29, Block 44; Tract 30342: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 32, Block 33, Block 35; Tract 30345: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 86, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165; Tract 30608: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 38, Block 40, Block 41, Block 42; Block Group 3: Block 0, Block 2, Block 15, Block 28; Tract 30609: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 80, Block 81, Block 82, Block 83, Block 84, Block 87, Block 88, Block 89, Block 90, Block 91, Block 104, Block 105, Block 107, Block 131, Block 133, Block 136, Block 137, Block 138, Block 141, Block 142, Block 143, Block 144, Block 147, Block 148; Tract 30701: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 52, Block 53, Block 79, Block 84; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 29, Block 30, Block 38, Block 39, Block 44, Block 45, Block 47, Block 159, Block 166, Block 167; Tract 30800: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 32, Block 33, Block 34, Block 60, Block 228, Block 229, Block 230; Tract 980000: Block Group 1: Block 0, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 9, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 22, Block 23, Block 31; Talladega County: Tract 10700, Tract 11400, Tract 10301: Block Group 2: Block 18, Block 19, Block 26, Block 27, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 49, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78; Tract 10302: Block Group 2: Block 0, Block 1, Block 2, Block 10, Block 13, Block 17, Block 18, Block 19, Block 21, Block 22, Block 24, Block 27, Block 28, Block 33; Block Group 3: Block 91, Block 98, Block 105; Tract 10500: Block Group 2: Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33; Tract 10600: Block Group 1, Block Group 2: Block 14, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41; Tract 10900: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22,Block23,Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 37, Block 38, Block 40, Block 42, Block 43, Block 44; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 13, Block 18, Block 21, Block 22, Block 23, Block 24, Block 26; Tract 11100: Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 69, Block 78, Block 80, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 125, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 155; Block Group 2: Block 10, Block 23, Block 25, Block 32, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 60, Block 61, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 178, Block 179, Block 229, Block 230, Block 231, Block 233; Tract 11200: Block Group 1: Block 4, Block 5, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 25, Block 26, Block 27, Block 28, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 243, Block 244; Block Group 2: Block 0, Block 1, Block 4, Block 5, Block 6, Block 7, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37; Tract 11300: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 86, Block 87, Block 89, Block 96, Block 97, Block 99, Block 100, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 134, Block 135, Block 146, Block 148, Block 151; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 92; Tract 11600: Block Group 1: Block 15, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 86, Block 87; Tract 11700: Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 77, Block 78, Block 79, Block 80.

District 16: Jefferson County: Tract 12906, Tract 12907, Tract 12908, Tract 12910, Tract 12912, Tract 12913, Tract 12914, Tract 12915, Tract 14405, Tract 14406, Tract 14408, Tract 14409, Tract 14410, Tract 14412, Tract 10702: Block Group 3, Block Group 1: Block 47, Block 48, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105; Tract 10703: Block Group 1: Block 38, Block 39, Block 40, Block 66, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 82, Block 83, Block 84, Block 85, Block 86; Tract 10704: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 16, Block 17, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65; Block Group 2: Block 0, Block 1, Block 11, Block 12, Block 16, Block 38, Block 43, Block 44, Block 45, Block 52, Block 53, Block 54, Block 55, Block 61; Tract 10705: Block Group 1: Block 0, Block 1, Block 12, Block 13, Block 14, Block 15, Block 16, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 44, Block 45; Tract 12703: Block Group 2: Block 43, Block 46, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 85; Tract 12803: Block Group 1: Block 27, Block 28; Block Group 2: Block 10, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 36, Block 37, Block 38, Block 39, Block 41, Block 42, Block 43; Tract 12905: Block Group 1, Block Group 2, Block Group 3: Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63; Tract 12911: Block Group 1, Block Group 2: Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60; Block Group 3: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83; Block Group 4: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37; Tract 14204: Block Group 2, Block Group 6, Block Group 3: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 40, Block 41, Block 42, Block 43, Block 46, Block 48, Block 49, Block 50, Block 51; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 26, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 73; Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 10, Block 11, Block 13, Block 14, Block 15; Tract 14302: Block Group 1: Block 175, Block 176, Block 191, Block 192, Block 195, Block 196, Block 197, Block 207, Block 208; Tract 14404: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 94, Block 95, Block 97, Block 98, Block 99, Block 100; Tract 14413: Block Group 2, Block Group 3, Block Group 1: Block 5, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 31, Block 33, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 45, Block 46, Block 48, Block 49, Block 50, Block 51, Block 52, Block 55, Block 56, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78; Shelby County: Tract 30212, Tract 30303, Tract 30304, Tract 30305, Tract 30213: Block Group 3: Block 12, Block 21; Tract 30314: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 29; Tract 30315: Block Group 1: Block 0, Block 3, Block 29, Block 52, Block 53; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 46, Block 47, Block 48, Block 50, Block 51; Tract 30330: Block Group 1: Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 30, Block 31, Block 32, Block 33, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 53; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 12; Block Group 3: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40; Tract 30331: Block Group 1, Block Group 3, Block Group 4, Block Group 2: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13; Tract 30333: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 21, Block 22, Block 28, Block 36, Block 37, Block 38, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50; Block Group 3: Block 0, Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 17, Block 18; Tract 30342: Block Group 1, Block Group 2: Block 31, Block 34; Tract 30345: Block Group 1: Block 84, Block 85, Block 87, Block 88; Tract 980000: Block Group 1: Block 1, Block 5, Block 10, Block 11, Block 12, Block 13, Block 14, Block 21, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 32, Block 33.

District 17: Blount County: Tract 50101, Tract 50102, Tract 50601, Tract 50602, Tract 50700, Tract 50200: Block Group 2, Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90; Tract 50300: Block Group 3: Block 73; Block Group 4: Block 1, Block 15, Block 17, Block 18, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87; Tract 50400: Block Group 4: Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 75, Block 76, Block 77; Tract 50500: Block Group 5, Block Group 1: Block 12, Block 13, Block 14, Block 15, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 39, Block 46; Block Group 2: Block 45, Block 46, Block 48; Block Group 3: Block 21, Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66; Block Group 4: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37; Jefferson County: Tract 11110, Tract 11111, Tract 11302, Tract 11400, Tract 11704, Tract 11104: Block Group 4, Block Group 5, Block Group 1: Block 3, Block 4; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20; Block Group 6: Block 0, Block 1, Block 2, Block 3, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 50, Block 52, Block 53, Block 54; Tract 11107: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 73, Block 74, Block 75, Block 76, Block 78, Block 79, Block 80, Block 81, Block 82, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 130, Block 131, Block 132, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8; Tract 11108: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 0, Block 4, Block 5, Block 6, Block 8, Block 9, Block 12, Block 13, Block 14, Block 16, Block 17, Block 23, Block 24, Block 25, Block 27, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 67, Block 68, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 85, Block 86; Tract 11109: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 23, Block 24, Block 25, Block 26, Block 27, Block 31, Block 32; Tract 11205: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 96, Block 97, Block 100, Block 101, Block 104, Block 105, Block 106, Block 107; Tract 11206: Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 119, Block 120; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 46, Block 58, Block 68; Tract 11301: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 65, Block 66, Block 67, Block 68, Block 75, Block 76, Block 77; Tract 11500: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 42, Block 52; Tract 11600: Block Group 1: Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 11, Block 12, Block 13, Block 21, Block 50, Block 59, Block 61, Block 62, Block 63, Block 67, Block 68, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 67, Block 74, Block 75, Block 76, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91; Tract 11703: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 24, Block 25, Block 26, Block 41, Block 42, Block 43; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 60, Block 78; Tract 11705: Block Group 2, Block Group 4, Block Group 1: Block 0, Block 1, Block 3, Block 5, Block 7, Block 9, Block 10, Block 11, Block 12, Block 14, Block 15, Block 18, Block 20, Block 29, Block 32, Block 33, Block 36, Block 40, Block 41, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 58, Block 61, Block 62, Block 63, Block 64, Block 65, Block 69, Block 80, Block 81, Block 102, Block 103; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 26, Block 27, Block 31, Block 32, Block 34, Block 36, Block 39, Block 40, Block 41, Block 43, Block 45; Tract 11706: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 25, Block 30, Block 39, Block 40, Block 41, Block 42, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91; Tract 12103: Block Group 3: Block 2, Block 3, Block 4, Block 6, Block 40, Block 42, Block 43, Block 68; Tract 12602: Block Group 4: Block 0; St Clair County: Tract 40401, Tract 40201: Block Group 2: Block 5, Block 8, Block 12; Block Group 3: Block 3; Tract 40300: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 133, Block 134, Block 137; Tract 40402: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131; Tract 40501: Block Group 1: Block 0.

District 18: Jefferson County: Tract 300, Tract 2100, Tract 2200, Tract 2305, Tract 2400, Tract 2700, Tract 2900, Tract 3002, Tract 3803, Tract 4000, Tract 4200, Tract 4500, Tract 4701, Tract 4800, Tract 4901, Tract 4902, Tract 5000, Tract 5101, Tract 5103, Tract 5104, Tract 5200, Tract 5702, Tract 5800, Tract 10701, Tract 10706, Tract 13002, Tract 100: Block Group 5: Block 0, Block 1, Block 15, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41; Tract 500: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 121, Block 122, Block 123, Block 124; Tract 700: Block Group 1: Block 41; Tract 1400: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 43, Block 44, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60; Block Group 2: Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 61, Block 62, Block 63; Block Group 3: Block 50, Block 51; Tract 1500: Block Group 1, Block Group 2, Block Group 3: Block 9, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30; Block Group 4: Block 0, Block 1, Block 6, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27; Tract 1600: Block Group 1, Block Group 2, Block Group 4, Block Group 3: Block 0, Block 1, Block 2, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47; Tract 1902: Block Group 1: Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 96; Tract 2000: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 52, Block 53; Tract 2303: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 44; Tract 2306: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 19, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31; Tract 3001: Block Group 2: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37; Block Group 3: Block 8, Block 9, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27; Block Group 4: Block 24, Block 25, Block 26, Block 27, Block 28, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 48, Block 49, Block 50, Block 53, Block 54, Block 55; Tract 3802: Block Group 3: Block 52, Block 53, Block 54; Block Group 4: Block 33; Tract 3900: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 105, Block 106, Block 107, Block 115; Tract 4702: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56; Tract 5302: Block Group 2: Block 19, Block 20, Block 21, Block 26, Block 27, Block 28, Block 29, Block 30; Block Group 3: Block 18, Block 19; Tract 5600: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 24, Block 25, Block 26, Block 27; Block Group 4: Block 0, Block 1, Block 2; Tract 5701: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34; Tract 10702: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56; Tract 10704: Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 13, Block 14, Block 15, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 39, Block 40, Block 41, Block 42, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 56, Block 57, Block 58, Block 59, Block 60; Tract 10705: Block Group 2, Block Group 1: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 43, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106; Tract 10801: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28; Block Group 4: Block 9, Block 10; Tract 10802: Block Group 2: Block 31, Block 32, Block 34, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 55, Block 56, Block 79, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 103, Block 104, Block 105, Block 107; Tract 10803: Block Group 3: Block 8, Block 9; Tract 12602: Block Group 2, Block Group 1: Block 0, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55; Block Group 3: Block 60, Block 61, Block 62, Block 63, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 112, Block 120, Block 121; Tract 12701: Block Group 1: Block 19, Block 20, Block 26, Block 28, Block 29, Block 34, Block 35, Block 36, Block 37; Tract 13100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 22, Block 23, Block 24, Block 25, Block 29, Block 30; Tract 14203: Block Group 2, Block Group 3, Block Group 1: Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 49, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86; Tract 14204: Block Group 1, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 11, Block 12, Block 13, Block 14, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 44, Block 45, Block 47, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59; Block Group 4: Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 74; Block Group 5: Block 6, Block 7, Block 8, Block 9, Block 12, Block 16; Tract 14301: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 23, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 81, Block 82, Block 83; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48; Tract 14302: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 193, Block 194, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 209, Block 210, Block 211; Tract 14404: Block Group 1: Block 72, Block 93, Block 96; Tract 14413: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 28, Block 29, Block 30, Block 32, Block 34, Block 35, Block 43, Block 44, Block 47, Block 53, Block 54, Block 57, Block 58, Block 59, Block 60.

District 19: Jefferson County: Tract 3400, Tract 3500, Tract 3600, Tract 3700, Tract 10001, Tract 10002, Tract 10100, Tract 10200, Tract 10301, Tract 10302, Tract 10401, Tract 10402, Tract 10500, Tract 10602, Tract 10603, Tract 12304, Tract 12403, Tract 12500, Tract 13200, Tract 13300, Tract 13400, Tract 13601, Tract 13801, Tract 13901, Tract 13902, Tract 14104, Tract 14105, Tract 1100: Block Group 2: Block 5; Tract 3300: Block Group 2: Block 23, Block 24; Tract 3802: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32; Tract 3900: Block Group 1: Block 104, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114; Tract 5701: Block Group 1, Block Group 2, Block Group 3: Block 5, Block 24, Block 25, Block 26, Block 27, Block 28, Block 35, Block 36, Block 37, Block 38, Block 39; Tract 11600: Block Group 1: Block 14, Block 15, Block 16, Block 17, Block 22, Block 33, Block 34, Block 35, Block 91; Block Group 3: Block 44, Block 45, Block 46, Block 48, Block 49, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 93, Block 97, Block 98, Block 99; Tract 12001: Block Group 1, Block Group 2: Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 80, Block 81, Block 82, Block 83, Block 119, Block 120; Tract 12103: Block Group 1, Block Group 2, Block Group 4, Block Group 5, Block Group 3: Block 0, Block 1, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 41, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 69, Block 70, Block 71, Block 72; Tract 12104: Block Group 2, Block Group 3, Block Group 1: Block 46, Block 47, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 73, Block 74, Block 75, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 185, Block 186, Block 188, Block 189; Tract 12302: Block Group 1: Block 2, Block 3, Block 17, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 63, Block 65, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 104, Block 105, Block 106, Block 107, Block 108, Block 114, Block 132, Block 133, Block 134, Block 136, Block 137, Block 138, Block 141, Block 142, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172; Tract 12305: Block Group 1, Block Group 2, Block Group 3, Block Group 4, Block Group 5: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 9, Block 10, Block 11, Block 15, Block 16; Tract 12401: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 33, Block 34, Block 36; Block Group 2: Block 27, Block 28; Tract 12402: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59; Tract 13100: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 20, Block 21, Block 26, Block 27, Block 28, Block 31, Block 32, Block 33; Tract 14001: Block Group 4: Block 4, Block 5, Block 6, Block 16; Tract 14002: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 19, Block 26, Block 33, Block 36, Block 41, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70; Tract 14102: Block Group 2, Block Group 1: Block 0, Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 86, Block 92, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149; Block Group 3: Block 89, Block 90, Block 129, Block 135; Tract 14203: Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 17, Block 46, Block 47, Block 48, Block 50, Block 51, Block 52, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68; Tract 14301: Block Group 2, Block Group 1: Block 9, Block 10, Block 11, Block 12, Block 13, Block 21, Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 80; Block Group 3: Block 35; Tract 14302: Block Group 1: Block 53, Block 54, Block 55, Block 133.

District 20: Jefferson County: Tract 400, Tract 800, Tract 1200, Tract 3100, Tract 3200, Tract 5500, Tract 5903, Tract 5905, Tract 5907, Tract 5908, Tract 5909, Tract 5910, Tract 10900, Tract 11207, Tract 11208, Tract 11209, Tract 11210, Tract 11802, Tract 11803, Tract 11804, Tract 11901, Tract 11904, Tract 12002, Tract 100: Block Group 1, Block Group 2, Block Group 3, Block Group 4, Block Group 5: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 18, Block 19, Block 28, Block 29, Block 42; Tract 500: Block Group 4: Block 120; Tract 700: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 42, Block 43, Block 44; Tract 1100: Block Group 1, Block Group 3, Block Group 4, Block Group 5, Block Group 6, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26; Tract 1400: Block Group 1: Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 41, Block 42, Block 45, Block 52, Block 53; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 60; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49; Tract 1500: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 10, Block 12; Block Group 4: Block 2, Block 3, Block 4, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11; Tract 1600: Block Group 3: Block 3, Block 4; Tract 1902: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 33, Block 34, Block 35, Block 36, Block 44, Block 95; Tract 2000: Block Group 2: Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 51; Tract 3001: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 10, Block 11, Block 28; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 29, Block 30, Block 38, Block 39, Block 46, Block 47, Block 51, Block 52; Tract 3300: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123; Tract 5302: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 22, Block 23, Block 24, Block 25; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17; Tract 10803: Block Group 1: Block 0, Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 12, Block 13, Block 14, Block 15; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52; Block Group 5: Block 0, Block 4, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 20, Block 34; Tract 11104: Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31; Block Group 2: Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31; Block Group 6: Block 4, Block 5, Block 6, Block 7, Block 8, Block 12, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 47, Block 48, Block 49, Block 51; Tract 11107: Block Group 5: Block 125, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 147, Block 148, Block 152, Block 154, Block 156, Block 157, Block 160, Block 163, Block 168; Tract 11108: Block Group 4: Block 83, Block 84; Tract 11205: Block Group 1: Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 98, Block 99, Block 102, Block 103; Tract 11206: Block Group 1: Block 106, Block 114, Block 115, Block 116, Block 117, Block 118; Block Group 2: Block 42, Block 43, Block 44, Block 45, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67; Tract 11301: Block Group 2: Block 40, Block 63, Block 64, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74; Tract 11600: Block Group 1: Block 0, Block 2, Block 19, Block 20, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 60, Block 64, Block 65, Block 66, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 92; Block Group 2: Block 92; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 47, Block 50, Block 64, Block 65, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 94, Block 95, Block 96, Block 100, Block 101, Block 102, Block 103; Tract 11703: Block Group 3: Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 44; Block Group 4: Block 56, Block 57, Block 58, Block 59, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77; Tract 11705: Block Group 1: Block 2, Block 4, Block 6, Block 8, Block 13, Block 16, Block 17, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 31, Block 34, Block 35, Block 37, Block 38, Block 39, Block 42, Block 44, Block 50, Block 57, Block 59, Block 60, Block 66, Block 67, Block 68, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101; Block Group 3: Block 7, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 28, Block 29, Block 30, Block 33, Block 35, Block 37, Block 38, Block 42, Block 44, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85; Tract 11706: Block Group 1: Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 28, Block 29, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 82, Block 83; Tract 12001: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 121, Block 122; Tract 12401: Block Group 1: Block 10, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 35; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 29, Block 30, Block 31; Tract 12402: Block Group 1: Block 24, Block 25; Tract 12602: Block Group 1: Block 1, Block 8; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 122, Block 123, Block 124; Block Group 4: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142; Tract 12701: Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 30, Block 31, Block 32, Block 33, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43; Block Group 2: Block 3, Block 13, Block 17, Block 18, Block 19, Block 20, Block 21, Block 23, Block 26, Block 32, Block 33, Block 34, Block 35, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 53, Block 54, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 67, Block 68, Block 75, Block 76, Block 77, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26.

District 21: Lamar County, Pickens County: Tract 50000, Tract 50100, Tract 50200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 91, Block 92, Block 93, Block 94, Block 95, Block 101, Block 103, Block 106; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 69; Tract 50300: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 57, Block 58, Block 59, Block 60; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 27; Tract 50400: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 130, Block 131, Block 132, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205; Tuscaloosa County: Tract 10204, Tract 10407, Tract 10602, Tract 10701, Tract 10702, Tract 10703, Tract 11200, Tract 11401, Tract 11402, Tract 12000, Tract 12503, Tract 10101: Block Group 1: Block 34, Block 35, Block 36, Block 37, Block 40, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 117, Block 118; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86; Tract 10102: Block Group 3: Block 195, Block 196, Block 197, Block 198, Block 252; Tract 10103: Block Group 2: Block 72, Block 74, Block 76, Block 77, Block 80, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155; Tract 10201: Block Group 1: Block 101, Block 102; Tract 10202: Block Group 3, Block Group 2: Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 119, Block 126, Block 127, Block 128, Block 129, Block 130; Tract 10203: Block Group 1: Block 50; Tract 10301: Block Group 2, Block Group 3, Block Group 1: Block 2, Block 8, Block 9, Block 10, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 145, Block 146; Tract 10302: Block Group 1, Block Group 2, Block Group 3: Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 162, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 189, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 236, Block 237, Block 240, Block 245, Block 246, Block 247, Block 248, Block 249, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 292; Tract 10303: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12; Tract 10403: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 40, Block 41, Block 42, Block 43, Block 44; Tract 10404: Block Group 1: Block 29, Block 34; Tract 10405: Block Group 1: Block 32, Block 33, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 67; Tract 10406: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71; Tract 10500: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 85; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 22, Block 25, Block 28, Block 29, Block 30, Block 31, Block 32, Block 35, Block 37, Block 39, Block 40, Block 46, Block 51, Block 56, Block 68, Block 69, Block 70; Tract 10601: Block Group 2, Block Group 1: Block 137, Block 138, Block 140, Block 142, Block 143, Block 144, Block 145, Block 146, Block 149, Block 152, Block 164, Block 165, Block 166, Block 172, Block 173, Block 174, Block 177, Block 178, Block 179, Block 180, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201; Block Group 3: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57; Tract 10802: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111; Tract 10803: Block Group 1: Block 5, Block 6, Block 12, Block 19, Block 21, Block 22, Block 24, Block 27, Block 29, Block 30, Block 31; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 19, Block 20, Block 27, Block 33, Block 46; Tract 10804: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 20, Block 21, Block 22, Block 23, Block 28, Block 29, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45; Tract 11600: Block Group 1, Block Group 2: Block 0, Block 1, Block 4, Block 5, Block 6, Block 9, Block 10, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 29, Block 30, Block 31, Block 32, Block 33; Tract 11800: Block Group 4: Block 0, Block 3, Block 4, Block 31; Tract 12100: Block Group 1, Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82; Tract 12305: Block Group 2: Block 0, Block 1, Block 6, Block 7, Block 8, Block 48, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 90, Block 93, Block 94, Block 95, Block 96; Tract 12403: Block Group 2: Block 39, Block 40, Block 41, Block 42, Block 43, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59; Tract 12502: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95; Tract 12600: Block Group 1: Block 0, Block 18, Block 20, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79; Tract 12700: Block Group 2: Block 31, Block 32, Block 33.

District 22: Clarke County, Escambia County, Washington County, Baldwin County: Tract 10100, Tract 10200, Tract 10300, Tract 10400, Tract 10500, Tract 10600, Tract 10904, Tract 10906, Tract 10701: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 74, Block 75, Block 78, Block 79, Block 80, Block 81, Block 102, Block 103, Block 142; Block Group 3: Block 0, Block 1, Block 2; Block Group 4: Block 38, Block 56, Block 57, Block 58, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115; Tract 10703: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76,Block77, Block78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 212, Block 213, Block 214, Block 215, Block 216, Block 271, Block 272, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 283, Block 284, Block 285, Block 286, Block 288; Tract 10705: Block Group 1: Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117; Tract 10903: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 10, Block 11, Block 12, Block 13, Block 14, Block 23, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 22; Block Group 3: Block 0, Block 7; Tract 10905: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 64, Block 65, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 104, Block 105, Block 106, Block 124, Block 125, Block 126, Block 128; Block Group 3: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 47, Block 48, Block 49, Block 50, Block 51; Tract 11000: Block Group 2: Block 0, Block 6, Block 102, Block 103; Tract 11601: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 40, Block 41, Block 42, Block 43, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 96, Block 97, Block 106, Block 109, Block 110, Block 111; Tract 11602: Block Group 2; Monroe County: Tract 76200, Tract 76100: Block Group 3, Block Group 5, Block Group 2: Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 29, Block 31, Block 32, Block 33, Block 34, Block 35; Block Group 4: Block 0, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125.

District 23: Butler County, Conecuh County, Dallas County, Lowndes County, Perry County, Wilcox County, Marengo County: Tract 973100, Tract 973200, Tract 973000: Block Group 5, Block Group 6, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 25, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 72, Block 73, Block 74, Block 75, Block 76; Block Group 2: Block 0, Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 15, Block 16, Block 17, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 38, Block 39, Block 40, Block 41; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 121, Block 122, Block 125, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 142, Block 143, Block 144; Tract 973300: Block Group 2: Block 50, Block 52, Block 53, Block 59; Monroe County: Tract 75600, Tract 75700, Tract 75800, Tract 75900, Tract 76000, Tract 76100: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44; Block Group 4: Block 1, Block 2.

District 24: Choctaw County, Greene County, Hale County, Sumter County, Marengo County: Tract 972900, Tract 973400, Tract 973000: Block Group 4, Block Group 1: Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 26, Block 27, Block 68, Block 69, Block 70, Block 71; Block Group 2: Block 2, Block 10, Block 11, Block 12, Block 13, Block 14, Block 18, Block 19, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92; Block Group 3: Block 120, Block 123, Block 124, Block 126, Block 127, Block 128, Block 129, Block 139, Block 140, Block 141; Tract 973300: Block Group 1, Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 51, Block 54, Block 55, Block 56, Block 57, Block 58; Pickens County: Tract 50200: Block Group 1: Block 89, Block 90, Block 96, Block 97, Block 98, Block 99, Block 100, Block 102, Block 104, Block 105; Block Group 2: Block 27, Block 28, Block 29, Block 64, Block 65, Block 66, Block 67, Block 68, Block 70; Tract 50300: Block Group 2: Block 55, Block 56; Block Group 3: Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34; Block Group 4: Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74; Tract 50400: Block Group 2, Block Group 3, Block Group 4, Block Group 5, Block Group 1: Block 103, Block 104, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 206; Tuscaloosa County: Tract 11701, Tract 11703, Tract 11901, Tract 11902, Tract 12303, Tract 12304, Tract 12404, Tract 12405, Tract 12501, Tract 12800, Tract 10302: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 188, Block 190, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 235, Block 238, Block 239, Block 241, Block 242, Block 243, Block 244, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 267, Block 268, Block 269, Block 291; Tract 10303: Block Group 1: Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203; Tract 10403: Block Group 2, Block Group 3, Block Group 1: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 45; Tract 10404: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33; Tract 10405: Block Group 2: Block 66; Tract 10406: Block Group 2: Block 60; Tract 10500: Block Group 1: Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 86, Block 87, Block 88; Block Group 2: Block 20, Block 21, Block 23, Block 24, Block 26, Block 27, Block 33, Block 34, Block 36, Block 38, Block 41, Block 42, Block 43, Block 44, Block 45, Block 47, Block 48, Block 49, Block 50, Block 52, Block 53, Block 54, Block 55, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 71; Tract 10802: Block Group 2: Block 4, Block 5, Block 7, Block 42, Block 43, Block 44, Block 65, Block 103; Tract 10803: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 20, Block 23, Block 25, Block 26, Block 28, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50; Block Group 2: Block 6, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 47, Block 48, Block 49; Tract 10804: Block Group 2: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 24, Block 25, Block 26, Block 27, Block 30, Block 31, Block 32; Tract 11600: Block Group 3, Block Group 2: Block 2, Block 3, Block 7, Block 8, Block 11, Block 12, Block 13, Block 14, Block 15, Block 25, Block 26, Block 27, Block 28, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45; Tract 11800: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 1, Block 2, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43; Tract 12100: Block Group 2: Block 0; Tract 12305: Block Group 1, Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 49, Block 50, Block 51, Block 52, Block 53, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 91, Block 92; Tract 12403: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53; Tract 12502: Block Group 2: Block 3; Tract 12600: Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 19, Block 21, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 80, Block 81, Block 82, Block 83; Tract 12700: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 34, Block 35.

District 25: Crenshaw County, Elmore County: Tract 30701, Tract 30200: Block Group 3: Block 37, Block 39; Block Group 4: Block 26, Block 27, Block 28, Block 30, Block 31, Block 32, Block 33, Block 39, Block 40, Block 41; Tract 30300: Block Group 1: Block 113, Block 125, Block 126, Block 127, Block 128; Tract 30400: Block Group 1, Block Group 2, Block Group 3, Block Group 4, Block Group 6, Block Group 5: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53; Tract 30500: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 18, Block 19, Block 20, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79; Tract 30600: Block Group 1, Block Group 4, Block Group 2: Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 96, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 113, Block 114, Block 115, Block 116, Block 118, Block 119, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130; Block Group 3: Block 0, Block 1, Block 2, Block 5, Block 6, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 31, Block 32, Block 33, Block 34, Block 35, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48; Tract 30702: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 26, Block 29, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157; Tract 30800: Block Group 1: Block 42, Block 44, Block 47, Block 48, Block 49, Block 50, Block 51, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71; Block Group 3: Block 2, Block 23, Block 103, Block 111, Block 113; Block Group 4: Block 74, Block 75, Block 79; Montgomery County: Tract 1900, Tract 2600, Tract 2700, Tract 5302, Tract 5403, Tract 5406, Tract 5407, Tract 5408, Tract 5409, Tract 5410, Tract 5501, Tract 5502, Tract 5503, Tract 5504, Tract 5607, Tract 5608, Tract 5612, Tract 5700, Tract 5800, Tract 1700: Block Group 1, Block Group 2, Block Group 3, Block Group 4, Block Group 5: Block 0, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21; Tract 1800: Block Group 1, Block Group 2; Tract 5101: Block Group 4: Block 0, Block 1, Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20; Tract 5301: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45; Tract 5402: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26; Tract 5604: Block Group 1, Block Group 2, Block Group 3: Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 96, Block 97, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 115, Block 116; Tract 5605: Block Group 2: Block 7, Block 8, Block 9, Block 10, Block 11, Block 13; Tract 5609: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 27, Block 29; Tract 5610: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 38, Block 39, Block 40, Block 43, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 63, Block 64, Block 72; Tract 5611: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 22; Tract 5901: Block Group 3, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 19, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31; Block Group 4: Block 23, Block 29, Block 30, Block 31, Block 50, Block 51, Block 52, Block 55.

District 26: Montgomery County: Tract 100, Tract 200, Tract 300, Tract 400, Tract 500, Tract 600, Tract 700, Tract 900, Tract 1000, Tract 1100, Tract 1200, Tract 1300, Tract 1400, Tract 1500, Tract 1600, Tract 2000, Tract 2100, Tract 2201, Tract 2202, Tract 2300, Tract 2400, Tract 2500, Tract 2800, Tract 2900, Tract 3000, Tract 3100, Tract 3200, Tract 3301, Tract 3302, Tract 5102, Tract 5603, Tract 5606, Tract 5902, Tract 6000, Tract 6100, Tract 1700: Block Group 5: Block 1; Tract 1800: Block Group 3; Tract 5101: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 2, Block 4; Tract 5301: Block Group 1: Block 32; Tract 5402: Block Group 1: Block 18; Tract 5604: Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 98, Block 99, Block 100, Block 101, Block 102, Block 113, Block 114, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123; Tract 5605: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 12, Block 14, Block 15, Block 16, Block 17, Block 18; Tract 5609: Block Group 1: Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 28; Tract 5610: Block Group 1: Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 41, Block 42, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 61, Block 62, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71; Tract 5611: Block Group 1: Block 21; Tract 5901: Block Group 1, Block Group 5, Block Group 2: Block 18, Block 20; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 53, Block 54, Block 56.

District 27: Lee County: Tract 40200, Tract 40300, Tract 40400, Tract 40602, Tract 40603, Tract 40604, Tract 40700, Tract 40800, Tract 40901, Tract 40902, Tract 41000, Tract 41100, Tract 41200, Tract 41300, Tract 41400, Tract 42101, Tract 40500: Block Group 1, Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79; Tract 41600: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35; Tract 41700: Block Group 1, Block Group 2: Block 0, Block 1; Block Group 3: Block 55, Block 56, Block 59, Block 70, Block 87, Block 88; Tract 42102: Block Group 1, Block Group 3, Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 19, Block 41, Block 42, Block 43; Russell County: Tract 30402: Block Group 2: Block 5, Block 9, Block 13, Block 17, Block 18, Block 19, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 105, Block 109; Tract 30500: Block Group 1: Block 17, Block 18, Block 19, Block 20, Block 21, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 60, Block 98, Block 99, Block 100, Block 101, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 120, Block 121, Block 123, Block 124, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131; Tract 30600: Block Group 4, Block Group 1: Block 13, Block 14, Block 16, Block 17, Block 28, Block 29, Block 30, Block 31; Block Group 2: Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 43, Block 44, Block 54, Block 57, Block 65, Block 66, Block 67, Block 68, Block 69, Block 78, Block 83; Block Group 3: Block 4, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16; Tract 30901: Block Group 1, Block Group 3, Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 49, Block 50, Block 51, Block 52, Block 53; Tract 30902: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 39, Block 129, Block 130; Tract 31000: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 62, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 72, Block 73, Block 74, Block 75, Block 76; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80; Tract 31100: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6; Tract 31200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 16, Block 17, Block 18, Block 22, Block 41, Block 42; Tallapoosa County: Tract 961900, Tract 962400, Tract 962501, Tract 962502, Tract 962600, Tract 962700, Tract 962000: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 73; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 54, Block 56; Block Group 3: Block 0; Tract 962200: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50; Tract 962300: Block Group 2, Block Group 1: Block 0, Block 10, Block 11, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 62, Block 63, Block 64, Block 68, Block 69, Block 105, Block 106, Block 172, Block 173, Block 174, Block 175, Block 176, Block 183, Block 184, Block 187; Block Group 4: Block 35, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 124.

District 28: Barbour County, Bullock County, Henry County, Macon County, Houston County: Tract 40400, Tract 41400, Tract 41500, Tract 40301: Block Group 1, Block Group 3, Block Group 2: Block 23, Block 24, Block 25, Block 26, Block 27, Block 28; Tract 40600: Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 43, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 19; Tract 41000: Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 69; Block Group 2: Block 5, Block 6, Block 7, Block 10, Block 11; Block Group 3: Block 0; Tract 41200: Block Group 1: Block 0, Block 3, Block 4, Block 5, Block 6, Block 7, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 27, Block 28, Block 29, Block 30; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36; Tract 41600: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 93, Block 94, Block 95, Block 96, Block 97, Block 100; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 81, Block 82, Block 83, Block 84; Block Group 4: Block 5, Block 6, Block 7, Block 8, Block 14, Block 15, Block 16, Block 17, Block 31, Block 32, Block 33, Block 34, Block 35, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 57; Tract 41900: Block Group 1: Block 13, Block 14; Block Group 2: Block 11, Block 12; Russell County: Tract 30200, Tract 30300, Tract 30401, Tract 30700, Tract 30800, Tract 30402: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 6, Block 7, Block 8, Block 10, Block 11, Block 12, Block 14, Block 15, Block 16, Block 20, Block 21, Block 30, Block 50, Block 51, Block 52, Block 53, Block 54, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 84, Block 104, Block 106, Block 107, Block 108, Block 110; Tract 30500: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 22, Block 57, Block 58, Block 59, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 102, Block 119, Block 122, Block 125; Tract 30600: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 15, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 32, Block 33, Block 34; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 41, Block 42, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 55, Block 56, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 79, Block 80, Block 81, Block 82, Block 84, Block 85; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 6; Tract 30901: Block Group 2: Block 48; Tract 30902: Block Group 1, Block Group 3, Block Group 2: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158; Tract 31000: Block Group 1: Block 61, Block 63, Block 71; Block Group 2: Block 43; Tract 31100: Block Group 2, Block Group 1: Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58; Tract 31200: Block Group 2, Block Group 3, Block Group 1: Block 13, Block 14, Block 15, Block 19, Block 20, Block 21, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107.

District 29: Geneva County, Dale County: Tract 20700, Tract 21102, Tract 21200, Tract 20300: Block Group 1: Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 65; Block Group 2: Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 54, Block 55, Block 56, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96; Tract 20500: Block Group 2, Block Group 3: Block 15, Block 26, Block 27, Block 29, Block 30, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 41, Block 42; Tract 20801: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 41, Block 42, Block 43; Tract 20802: Block Group 2, Block Group 4, Block Group 5, Block Group 1: Block 3, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 19, Block 20, Block 21, Block 23; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33; Tract 21101: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74; Tract 21300: Block Group 1, Block Group 3, Block Group 4, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 40, Block 41, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79; Tract 21400: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 13, Block 14, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69; Houston County: Tract 40100, Tract 40201, Tract 40202, Tract 40302, Tract 40500, Tract 40700, Tract 40800, Tract 40900, Tract 41100, Tract 41700, Tract 41800, Tract 42000, Tract 42100, Tract 40301: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46; Tract 40600: Block Group 1: Block 42, Block 44, Block 45, Block 46; Block Group 2: Block 17, Block 18, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33; Tract 41000: Block Group 1: Block 0, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 65, Block 66, Block 67, Block 68; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 8, Block 9, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38; Tract 41200: Block Group 1: Block 1, Block 2, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 24, Block 25, Block 26, Block 31; Block Group 2: Block 37, Block 38, Block 39, Block 40, Block 41; Tract 41600: Block Group 1: Block 79, Block 80, Block 81, Block 82, Block 83, Block 92, Block 98, Block 99; Block Group 3: Block 80; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 9, Block 10, Block 11, Block 12, Block 13, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 36, Block 37, Block 38, Block 39, Block 40, Block 42, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56; Tract 41900: Block Group 3, Block Group 4, Block Group 5, Block Group 6, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70.

District 30: Autauga County, Coosa County, Chilton County: Tract 60101: Block Group 3: Block 19, Block 29, Block 44, Block 47; Tract 60200: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52; Tract 60500: Block Group 3, Block Group 1: Block 5, Block 7, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 52, Block 53; Block Group 2: Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158; Tract 60600: Block Group 1, Block Group 2: Block 36, Block 37, Block 38, Block 42, Block 43, Block 45, Block 51, Block 52, Block 53; Tract 60700: Block Group 1, Block Group 2, Block Group 3, Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 13, Block 28, Block 29, Block 30, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71; Elmore County: Tract 30100, Tract 30901, Tract 30902, Tract 31000, Tract 31100, Tract 31200, Tract 31300, Tract 30200: Block Group 1, Block Group 2, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 38, Block 40, Block 41, Block 42; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 29, Block 34, Block 35, Block 36, Block 37, Block 38; Tract 30300: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155; Tract 30400: Block Group 5: Block 0; Tract 30500: Block Group 1: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 34, Block 35, Block 46, Block 80; Tract 30600: Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 91, Block 92, Block 93, Block 94, Block 95, Block 97, Block 98, Block 99, Block 112, Block 117, Block 120, Block 121, Block 122, Block 131, Block 132; Block Group 3: Block 3, Block 4, Block 7, Block 8, Block 27, Block 28, Block 29, Block 30, Block 36, Block 37, Block 38; Tract 30702: Block Group 1: Block 21, Block 22, Block 23, Block 24, Block 25, Block 27, Block 28, Block 30, Block 31, Block 32, Block 86, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 142; Tract 30800: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 43, Block 45, Block 46, Block 52, Block 53, Block 54; Block Group 3: Block 0, Block 1, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 112; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 76, Block 77, Block 78, Block 80; Tallapoosa County: Tract 962100, Tract 962000: Block Group 4, Block Group 1: Block 71, Block 72; Block Group 2: Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 55, Block 57, Block 58, Block 59, Block 60, Block 61; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28; Tract 962200: Block Group 1: Block 40; Tract 962300: Block Group 5, Block Group 1: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 12; Block Group 3: Block 42, Block 43, Block 44, Block 45, Block 46, Block 59, Block 60, Block 61, Block 65, Block 66, Block 67, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 185, Block 186, Block 188, Block 189, Block 190; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 115, Block 122, Block 123.

District 31: Coffee County, Covington County, Pike County, Dale County: Tract 20000, Tract 20100, Tract 20200, Tract 20400, Tract 20300: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 75; Tract 20500: Block Group 1, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 28, Block 31, Block 38, Block 39, Block 40; Tract 20801: Block Group 2: Block 39, Block 40; Tract 20802: Block Group 1: Block 0, Block 1, Block 2, Block 4, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 22; Block Group 3: Block 34; Tract 21101: Block Group 1: Block 3, Block 75; Tract 21300: Block Group 2: Block 38, Block 39, Block 42; Tract 21400: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 15, Block 16, Block 17, Block 18, Block 25, Block 26.

District 32: Baldwin County: Tract 10704, Tract 10800, Tract 11101, Tract 11102, Tract 11201, Tract 11202, Tract 11300, Tract 11401, Tract 11403, Tract 11405, Tract 11406, Tract 11407, Tract 11408, Tract 11501, Tract 11502, Tract 990000, Tract 10701: Block Group 2, Block Group 1: Block 62, Block 63, Block 72, Block 73, Block 76, Block 77, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 143; Block Group 3: Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18; Block Group 4: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 116, Block 117, Block 118, Block 119, Block 120; Tract 10703: Block Group 1, Block Group 2: Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 273, Block 282, Block 287, Block 289, Block 290; Tract 10705: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 102, Block 103, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176; Tract 10903: Block Group 1: Block 7, Block 8, Block 9, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70; Block Group 2: Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50; Block Group 3: Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32; Tract 10905: Block Group 1, Block Group 2: Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 66, Block 67, Block 68, Block 69, Block 100, Block 101, Block 102, Block 103, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 127; Block Group 3: Block 0, Block 1, Block 10, Block 11, Block 12, Block 13, Block 42, Block 43, Block 44, Block 45, Block 46, Block 52, Block 53, Block 54, Block 55, Block 56; Tract 11000: Block Group 1, Block Group 2: Block 1, Block 2, Block 3, Block 4, Block 5, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114; Tract 11601: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 44, Block 45, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 107, Block 108; Tract 11602: Block Group 1, Block Group 3, Block Group 4.

District 33: Mobile County: Tract 200, Tract 401, Tract 402, Tract 500, Tract 600, Tract 701, Tract 702, Tract 800, Tract 901, Tract 902, Tract 903, Tract 1001, Tract 1002, Tract 1100, Tract 1200, Tract 1302, Tract 1400, Tract 1501, Tract 1502, Tract 1800, Tract 1901, Tract 1902, Tract 2100, Tract 2200, Tract 2301, Tract 2302, Tract 2400, Tract 2501, Tract 2502, Tract 2600, Tract 2700, Tract 2800, Tract 2900, Tract 3402, Tract 3404, Tract 3405, Tract 3406, Tract 3408, Tract 3602, Tract 3605, Tract 3608, Tract 3901, Tract 3902, Tract 4000, Tract 4100, Tract 4800, Tract 4900, Tract 5000, Tract 5100, Tract 7400, Tract 7500, Tract 7600, Tract 7700, Tract 2000: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 30, Block 46, Block 67, Block 68, Block 69, Block 72, Block 73, Block 74; Tract 3000: Block Group 2: Block 12, Block 14, Block 15, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22; Tract 3407: Block Group 2: Block 10, Block 11, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 55, Block 56, Block 57, Block 61, Block 62, Block 63, Block 64, Block 65, Block 67, Block 68; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 23, Block 25, Block 26, Block 27, Block 33, Block 34, Block 54, Block 55, Block 56, Block 58, Block 62, Block 63, Block 64; Tract 3501: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 34, Block 43, Block 44; Block Group 2: Block 39, Block 43; Tract 3800: Block Group 1: Block 49, Block 50, Block 51, Block 52, Block 144, Block 145, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191, Block 192, Block 193, Block 194, Block 195, Block 196, Block 197, Block 198, Block 199, Block 200, Block 201, Block 202, Block 203, Block 204, Block 205, Block 206, Block 207, Block 208, Block 209, Block 210, Block 211, Block 212, Block 213, Block 214, Block 215, Block 216, Block 217, Block 218, Block 219, Block 220, Block 221, Block 222, Block 223, Block 224, Block 225, Block 226, Block 227, Block 228, Block 229, Block 230, Block 231, Block 232, Block 233, Block 234, Block 235, Block 236, Block 237, Block 238, Block 239, Block 240, Block 241, Block 242, Block 243, Block 244, Block 245, Block 246, Block 247, Block 248, Block 249, Block 250, Block 251, Block 252, Block 253, Block 254, Block 255, Block 256, Block 257, Block 258, Block 259, Block 260, Block 261, Block 262, Block 263, Block 264, Block 265, Block 266, Block 267, Block 268, Block 269, Block 270, Block 271, Block 272, Block 273, Block 274, Block 275, Block 276, Block 277, Block 278, Block 279, Block 280, Block 281, Block 282, Block 283, Block 284, Block 285, Block 286, Block 287, Block 288, Block 289, Block 290, Block 291, Block 292, Block 293, Block 294, Block 295, Block 296, Block 297, Block 298, Block 299, Block 300, Block 301, Block 302, Block 303, Block 304, Block 305, Block 306, Block 307, Block 308, Block 309, Block 310, Block 311, Block 312, Block 313, Block 314, Block 315, Block 316, Block 317, Block 318, Block 319, Block 320, Block 321, Block 322, Block 323, Block 324, Block 351, Block 353, Block 354; Tract 5200: Block Group 2, Block Group 1: Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 23, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78; Tract 6102: Block Group 1: Block 92; Tract 6103: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45; Tract 6105: Block Group 1: Block 103, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 117, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127; Tract 6402: Block Group 1: Block 27, Block 29, Block 30, Block 31, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 44, Block 45, Block 46, Block 47, Block 48, Block 50, Block 51, Block 52, Block 53, Block 54, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 102, Block 103; Tract 6403: Block Group 1: Block 9, Block 10; Tract 990000: Block Group 0: Block 1, Block 2, Block 3.

District 34: Mobile County: Tract 3301, Tract 3302, Tract 3502, Tract 3606, Tract 3607, Tract 3703, Tract 5300, Tract 5400, Tract 5500, Tract 5600, Tract 5700, Tract 5800, Tract 5900, Tract 6000, Tract 6104, Tract 6200, Tract 6301, Tract 6302, Tract 6407, Tract 3407: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 51, Block 52, Block 53, Block 54, Block 58, Block 59, Block 60, Block 66, Block 69; Block Group 3: Block 22, Block 24, Block 28, Block 29, Block 30, Block 31, Block 32, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 57, Block 59, Block 60, Block 61; Tract 3501: Block Group 3, Block Group 1: Block 5, Block 6, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 45, Block 46, Block 47; Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 40, Block 41, Block 42, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60; Tract 3704: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47; Tract 3800: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 159, Block 160, Block 325, Block 326, Block 327, Block 328, Block 329, Block 330, Block 331, Block 332, Block 333, Block 334, Block 335, Block 336, Block 337, Block 338, Block 339, Block 340, Block 341, Block 342, Block 343, Block 344, Block 345, Block 346, Block 347, Block 348, Block 349, Block 350, Block 352, Block 355, Block 356, Block 357, Block 358; Tract 5200: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 22, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47; Tract 6102: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99; Tract 6103: Block Group 1: Block 5, Block 6, Block 28; Tract 6105: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 104, Block 105, Block 116, Block 118, Block 128, Block 129, Block 130; Tract 6402: Block Group 2, Block Group 3, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 28, Block 32, Block 33, Block 34, Block 43, Block 49, Block 55, Block 56, Block 57, Block 58, Block 59, Block 99, Block 100, Block 101, Block 104, Block 105, Block 106, Block 107; Tract 6403: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121, Block 122, Block 123, Block 124, Block 125, Block 126, Block 127, Block 128, Block 129, Block 130, Block 131, Block 132, Block 133, Block 134, Block 135, Block 136, Block 137, Block 138, Block 139, Block 140, Block 141, Block 142, Block 143, Block 144, Block 145, Block 146, Block 147, Block 148, Block 149, Block 150, Block 151, Block 152, Block 153, Block 154, Block 155, Block 156, Block 157, Block 158, Block 159, Block 160, Block 161, Block 162, Block 163, Block 164, Block 165, Block 166, Block 167, Block 168, Block 169, Block 170, Block 171, Block 172, Block 173, Block 174, Block 175, Block 176, Block 177, Block 178, Block 179, Block 180, Block 181, Block 182, Block 183, Block 184, Block 185, Block 186, Block 187, Block 188, Block 189, Block 190, Block 191; Tract 6404: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 54; Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 46, Block 48, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block76,Block 77, Block78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85; Tract 6405: Block Group 1, Block Group 2, Block Group 4, Block Group 3: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 42, Block 43; Tract 6406: Block Group 2, Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 50, Block 51, Block 57, Block 58, Block 61, Block 62, Block 70, Block 72, Block 73; Tract 6502: Block Group 1: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 19, Block 20.

District 35: Mobile County: Tract 3100, Tract 3202, Tract 3203, Tract 3204, Tract 3205, Tract 3705, Tract 3706, Tract 3707, Tract 3708, Tract 3709, Tract 3710, Tract 6501, Tract 6600, Tract 6701, Tract 6702, Tract 6801, Tract 6802, Tract 6901, Tract 6902, Tract 7000, Tract 7101, Tract 7102, Tract 7103, Tract 7201, Tract 7202, Tract 7300, Tract 2000: Block Group 2: Block 28, Block 29, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 70, Block 71; Tract 3000: Block Group 1, Block Group 2: Block 0, Block 1, Block 2, Block 3, Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 13, Block 16, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117; Tract 3704: Block Group 1: Block 48, Block 49; Tract 6404: Block Group 2: Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 55, Block 56, Block 57, Block 58, Block 59; Block Group 3: Block 33, Block 43, Block 44, Block 45, Block 47, Block 49, Block 50, Block 51; Tract 6405: Block Group 3: Block 41, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52; Tract 6406: Block Group 1: Block 21, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 52, Block 53, Block 54, Block 55, Block 56, Block 59, Block 60, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 71; Tract 6502: Block Group 2, Block Group 3, Block Group 4, Block Group 1: Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37, Block 38, Block 39, Block 40, Block 41, Block 42, Block 43, Block 44, Block 45, Block 46, Block 47, Block 48, Block 49, Block 50, Block 51, Block 52, Block 53, Block 54, Block 55, Block 56, Block 57, Block 58, Block 59, Block 60, Block 61, Block 62, Block 63, Block 64, Block 65, Block 66, Block 67, Block 68, Block 69, Block 70, Block 71, Block 72, Block 73, Block 74, Block 75, Block 76, Block 77, Block 78, Block 79, Block 80, Block 81, Block 82, Block 83, Block 84, Block 85, Block 86, Block 87, Block 88, Block 89, Block 90, Block 91, Block 92, Block 93, Block 94, Block 95, Block 96, Block 97, Block 98, Block 99, Block 100, Block 101, Block 102, Block 103, Block 104, Block 105, Block 106, Block 107, Block 108, Block 109, Block 110, Block 111, Block 112, Block 113, Block 114, Block 115, Block 116, Block 117, Block 118, Block 119, Block 120, Block 121; Tract 990000: Block Group 0: Block 4, Block 5, Block 6, Block 7, Block 8, Block 9, Block 10, Block 11, Block 12, Block 13, Block 14, Block 15, Block 16, Block 17, Block 18, Block 19, Block 20, Block 21, Block 22, Block 23, Block 24, Block 25, Block 26, Block 27, Block 28, Block 29, Block 30, Block 31, Block 32, Block 33, Block 34, Block 35, Block 36, Block 37.

(b) This section contains lists of census tracts, blocks, and counties as generated by complex computer software based upon maps drawn by the Legislature. The official maps, which reflect the true intent of the Legislature in the establishment of districts, shall be retained in the office of the Secretary of State and printed as a part of the Acts. In the event of any conflict, it is the intention of the Legislature that the boundary descriptions provided by the official maps shall prevail over the boundary descriptions provided by the census tracts, blocks, and counties generated for and specified in this section.

(c) The provisions of this section are severable. If any part of this section is declared invalid or unconstitutional, that declaration shall not affect the part which remains.

(d) This section shall be effective for the election of members of the Senate at the General Election of 2018, until the Senate is reapportioned and redistricted in accordance with the Constitution of Alabama of 1901.



Section 29-1-2.4 - Effective date.

THIS SECTION WAS REPEALED IN THE 2001 SECOND SPECIAL SESSION BY ACT 2001-727 AND ACT 2001-729, EFFECTIVE JULY 3, 2001.



Section 29-1-2.5 - Contesting redistricting or reapportionment plans.

(a) Any legal action which contests the validity of any redistricting or reapportionment plan, or any portion of any such plan, for the state Senate, state House of Representatives, United States Congress, State Board of Education, or any other statewide redistricting or reapportionment plan, or portion of any other statewide plan, enacted by the Legislature, shall be commenced in the Circuit Court of Montgomery County.

(b) Any legal action pending in any court other than the Circuit Court of Montgomery County on July 3, 2001, which contests the validity of any redistricting or reapportionment plan, or any portion of any such plan, for the state Senate, state House of Representatives, United States Congress, State Board of Education, or any other statewide redistricting or reapportionment plan, or portion of any other statewide plan, enacted by the Legislature, shall be transferred to or re-filed in the Circuit Court of Montgomery County.



Section 29-1-3 - Annual sessions; place of meeting.

The Legislature shall meet annually at the Capitol, in the Senate chamber and in the hall of the House of Representatives, unless at any time it should, from any cause, become impossible or dangerous for the Legislature to meet or remain at the Capitol or for the Senate to meet or remain in the Senate chamber, or for the Representatives to meet or remain in the hall of the House of Representatives, then the Governor may convene the Legislature, or remove it after it has convened, to some other place for the sitting of the respective houses, or either of them, as necessity may require.



Section 29-1-4 - Time of meeting and length of organizational and regular sessions.

The Legislature shall convene on the second Tuesday in January next succeeding its election in organizational session and shall remain in session for not longer than 10 consecutive calendar days. Commencing in the year 1999, the annual sessions of the Alabama Legislature shall commence on the first Tuesday in March of the first year of the term of office of the legislators, on the first Tuesday of February of the second and third years of the term and on the second Tuesday in January of the fourth year of the term. The annual sessions shall not continue longer than 30 legislative days and 105 calendar days.



Section 29-1-5 - Length of special sessions.

No special session of the Legislature shall continue for longer than 12 legislative days and 30 calendar days.



Section 29-1-6 - Administration of oath of office to members.

The oath of office may be administered to the members of the Legislature by any judge of the Supreme Court, Court of Civil Appeals, Court of Criminal Appeals, circuit, district or probate court, the President of the Senate or the Speaker of the House of Representatives. The President of the Senate and the Speaker of the House of Representatives may be sworn in by any member of their respective houses.



Section 29-1-7 - Privilege of members from arrest and civil process.

(a) Members of the Legislature of Alabama shall in all cases, except treason, felony and breach of the peace, be privileged from arrest and shall not be subject to service of any summons, citation or other civil process during their attendance at the session of their respective houses and in going to and returning from the same.

(b) Whoever knowingly and willfully denies to any member of the Legislature the privilege and immunity granted herein is guilty of a misdemeanor and, upon conviction, shall be punished by fine not exceeding $1,000 or by imprisonment for not more than one year, or by both.



Section 29-1-8 - Compensation and mileage of officers and members.

(a) The President of the Senate and the Speaker of the House of Representatives shall each receive $12.00, and each member of the Legislature shall receive $10.00, for each day during the period in which the Legislature is in session, but not exceeding in any event the number of calendar days for which the Legislature is authorized to be in session, and no additional sum shall be paid or received for per diem or expenses.

(b) The President of the Senate and the Speaker of the House of Representatives and each member of the Legislature shall be paid $.10 per mile in going from his residence to, and in returning to his residence from, the seat of government, to be computed by the nearest usual route traveled, and according to the distances herein specified:

(1) Autauga, 14 miles.

(2) Baldwin, 155 miles.

(3) Barbour, 101 miles.

(4) Bibb, 72 miles.

(5) Blount, 132 miles.

(6) Bullock, 41 miles.

(7) Butler, 44 miles.

(8) Calhoun, 150 miles.

(9) Chambers, 83 miles.

(10) Cherokee, 173 miles.

(11) Chilton, 40 miles.

(12) Choctaw, 159 miles.

(13) Clarke, 134 miles.

(14) Clay, 142 miles.

(15) Cleburne, 153 miles.

(16) Coffee, 140 miles.

(17) Colbert, 228 miles.

(18) Conecuh, 82 miles.

(19) Coosa, 126 miles.

(20) Covington, 92 miles.

(21) Crenshaw, 52 miles.

(22) Cullman, 150 miles.

(23) Dale, 92 miles.

(24) Dallas, 50 miles.

(25) DeKalb, 186 miles.

(26) Elmore, 18 miles.

(27) Escambia, 105 miles.

(28) Etowah, 160 miles.

(29) Fayette, 177 miles.

(30) Franklin, 213 miles.

(31) Geneva, 136 miles.

(32) Greene, 142 miles.

(33) Hale, 102 miles.

(34) Henry, 144 miles.

(35) Houston, 119 miles.

(36) Jackson, 250 miles.

(37) Jefferson, 96 miles.

(38) Lauderdale, 233 miles.

(39) Lamar, 208 miles.

(40) Lawrence, 211 miles.

(41) Lee, 66 miles.

(42) Limestone, 214 miles.

(43) Lowndes, 24 miles.

(44) Macon, 45 miles.

(45) Madison, 207 miles.

(46) Marengo, 100 miles.

(47) Marion, 200 miles.

(48) Marshall, 186 miles.

(49) Mobile, 185 miles.

(50) Monroe, 161 miles.

(51) Morgan, 183 miles.

(52) Perry, 80 miles.

(53) Pickens, 148 miles.

(54) Pike, 52 miles.

(55) Randolph, 119 miles.

(56) Russell, 75 miles.

(57) Shelby, 74 miles.

(58) St. Clair, 140 miles.

(59) Sumter, 135 miles.

(60) Talladega, 110 miles.

(61) Tuscaloosa, 107 miles.

(62) Tallapoosa, 97 miles.

(63) Walker, 137 miles.

(64) Washington, 210 miles.

(65) Wilcox, 115 miles.

(66) Winston, 185 miles.

(c) No more than one such travel allowance shall be paid for each session of the Legislature. The 10-day or organization session is hereby declared to be a session for which such travel allowance is due.



Section 29-1-8.1 - Treatment of legislators' travel expenses for state income tax purposes.

Repealed by Act 98-502, p. 1083, effective December 31, 1998.



Section 29-1-9 - Compensation of legislative interim committees.

The compensation of all members of the legislative interim committees provided for by joint resolution or by act of the two houses of the Legislature shall be $10.00 per day for the entire time while engaged in its work, except in cases of adjournment exceeding three days. The members of such committees shall collect mileage in traveling to and from the residence of such members to the Capitol for not more than one roundtrip per week. The chair of each committee shall certify to the Comptroller what amount is due each member and the Comptroller shall draw his or her warrant therefor on the Treasurer. No legislative interim committee shall receive compensation for more than 60 days.



Section 29-1-10 - Appropriation for organization sessions and legislative interim committees.

(a) There shall be appropriated from the General Fund to the Legislature the sum of one hundred thousand dollars ($100,000), or so much thereof as may be necessary, for the expenses of the Legislature in its organizational session and for the expense of such legislative interim committees as may be created by the Legislature.

(b) There shall be appropriated from the General Fund to the Legislature funds sufficient for the additional expenses incurred and payable to the members of the Legislature and for the operations of the Legislature during any special session called by the Governor, as certified by the Legislative Council.



Section 29-1-11 - Certification of compensation due officers and members.

The compensation due to the officers and members of the Legislature must be certified by the Secretary of the Senate and Clerk of the House of Representatives, respectively, to the Comptroller, who must issue his warrant therefor on the Treasurer.



Section 29-1-12 - Journals of House and Senate - Compiling and filing.

The Secretary of the Senate and the Clerk of the House shall be allowed 16 weeks within which to check, compare, and deliver the journals of the Senate and the House of Representatives of each session of the Legislature to the Secretary of State and the state printer. The journals of the 10-day or organization session of the Legislature shall be compiled, combined, and filed with the journals of the next ensuing regular session. The time allowed after final adjournment of any session, other than the 10-day or organization sessions, for the filing of the journals in the Office of the Secretary of State and completing the work specified by this section shall be 16 weeks. If there is a special session during, or within 16 weeks after the final adjournment of a regular session, or if there is a regular session within 16 weeks after the final adjournment of a special session, or if there is a special session within 16 weeks after the final adjournment of a special session, the time for comparing and filing the journals of such sessions, including the indices, shall be extended for each session for a period of time as the Speaker of the House and the President of the Senate may determine to be necessary for the clerk and secretary to have sufficient time within which to transcribe and file the journals of each house. The extended time shall not exceed a total of 16 weeks for each session. Notwithstanding the foregoing, the Speaker of the House and the President of the Senate may, in instances of extreme hardship, unforeseen circumstances, or uncontrollable circumstances, grant to the clerk and secretary an extra time extension that is in addition to any other extension permitted by law. If the time is extended, the Speaker of the House and the President of the Senate shall give written notice to the Secretary of the State and to the state printer of the extension.



Section 29-1-13 - Journals of House and Senate - Delivery to Secretary of State; compensation.

The Secretary of the Senate and the Clerk of the House of Representatives shall be allowed 16 weeks from the date of the final adjournment of each session of the Legislature of Alabama, other than the 10-day or organization session, in which to check, compare, and deliver the journals of the House and Senate to the Secretary of State in such form or state of completion, including camera ready drafts, the final form for printing, or other forms, as the clerk or secretary deem necessary and appropriate, and copy and deliver the journals of their respective houses to the public printer; or, alternatively, to prepare the final bound and printed journals, if the secretary or clerk in his or her discretion decides to do so, within his or her own respective office. For these services, when performed, the secretary or clerk shall receive respectively the sum of $800, which shall be paid out of the appropriation made for the per diem and expenses of that session of the Legislature upon presentation to the Comptroller of proper certificates signed by the proper officers of their respective houses.



Section 29-1-14 - Papers and documents of Legislature - Deposit with Secretary of State.

At the close of each session of the Legislature, the Secretary of the Senate and the Clerk of the House of Representatives, and Secretary of State must select all the papers belonging to the Legislature, except such as relate to unfinished business, and deposit them in the office of the Secretary of State.



Section 29-1-15 - Papers and documents of Legislature - Engrossed copies of laws, etc., to be preserved.

The engrossed copies of all laws and joint resolutions passed by the Legislature must be preserved by the Secretary of the Senate and Clerk of the House, and deposited in the office of the Secretary of State.



Section 29-1-16 - Papers and documents of Legislature - How filed and arranged.

(a) The Secretary of the Senate and the Clerk of the House of Representatives must, within 10 days after the adjournment of each session, assort all papers and documents of their respective houses relating to the unfinished business of the session and arrange them in files, as follows:

(1) All petitions, with the accompanying documents, shall be arranged and filed in alphabetical order, tied up in convenient packages with a label on each showing the character of the documents and the session to which they relate.

(2) All bills rejected on the third reading must be arranged, filed and labeled in like order; also bills which were not reported favorably from a standing committee; the labels in each case showing the disposition of the bills.

(3) All communications from the Governor, Auditor, Director of the Department of Finance, Treasurer or other officer or person, which have been received during the session, and not entered at length on the journals, must be arranged, filed and labeled in separate packages, showing from what department, officer or person the same were received.

(4) Special reports from standing and select committees must be arranged, filed and labeled in like manner.

(b) Any other papers or documents, not included under any of the foregoing heads, must be arranged, filed and labeled as miscellaneous papers, the labels showing the session to which they belong and, as near as practicable, the character of the papers; and, in every instance, to which house of the Legislature they belong.



Section 29-1-17 - Papers and documents of Legislature - Secretary of State to receipt for papers.

The records, papers and documents thus arranged, filed and labeled must be delivered to the Secretary of State, who, upon receipt of the same, must certify that such secretary and clerk have, respectively, complied with the requirements of Section 29-1-16. No warrant shall be drawn by the Comptroller, and no money paid by the Treasurer for such services, without the production of such certificate, which must be kept by the Treasurer as a voucher.



Section 29-1-18 - Maximum number of members on standing committees of House of Representatives.

No standing committee of the House of Representatives, except a committee on local legislation, shall be composed of more than 15 members.



Section 29-1-19 - Use of space in Capitol; control of space when Legislature convenes outside Capitol.

The House of Representatives shall have the use of all offices, rooms, corridors, lavatories and other usable space located on the second floor in the south wing of the Capitol. The Senate shall have the use of all offices, rooms, corridors, lavatories and other usable space located on the second floor in the north wing of the Capitol. All of said space shall be for the use of the Legislature, the committees, members, officers and employees thereof. The Clerk of the House shall have and exercise custody, control and care of the space herein designated for the use of the House of Representatives, and the Secretary of the Senate shall have and exercise custody, control and care of the space herein designated for the use of the Senate.

In addition, the Secretary of the Senate shall have and exercise full custody, control and care of the Senate chamber and the rooms adjacent thereto on the south side thereof, and the Clerk of the House shall have and exercise full custody, control and care of the hall of the House of Representatives and the rooms adjacent thereto on the north side thereof, and rooms 213 and 214, and, while the Legislature is in session, room 216, in the Capitol building. The Secretary of the Senate and the Clerk of the House shall jointly have custody, control and care of all rooms on the third floor of the Capitol for the use of the Legislature.

In addition, whenever it is deemed necessary for the Legislature to convene at any place outside of the Capitol, the Clerk of the House shall have the use of and exercise full custody, control and care of all offices, rooms, corridors, lavatories and other usable space on the floor of the building in which the House of Representatives meets or occupies; and the Secretary of the Senate shall have the use of and exercise full custody, control and care of all offices, rooms, corridors, lavatories and other usable space on the floor of the building in which the Senate meets or occupies.



Section 29-1-19.1 - Legislature authorized to control streets adjacent to Capitol, in cooperation with chief of services.

The Legislature of the State of Alabama is hereby authorized to control the usage of a certain portion of those streets adjacent to the State Capitol complex in the City of Montgomery and the grounds of the State Capitol building, viz: That portion of King Street and Pelham Street, lying between Union and Ripley Streets, (over which the city has relinquished control), and the parking lot located across Union Street to the rear of the Capitol building between the administrative building and highway building and bounded by the Streets of Union, Ripley, Pelham and King; and the parking facilities connected to and adjacent to the former Highway Department Building and now designated "the Alabama State House"; and all of that lot bounded by Washington, Jackson, Ripley and Pelham Streets owned by the State of Alabama; and the driveway and parking spaces on the grounds surrounding the Capitol itself; all the aforesaid being exclusive of any right-of-way or rights-of-way or parking facilities now controlled by the City of Montgomery. The Legislature shall be authorized to exercise control over the usage of the said areas through the joint parking committee created by Act No. 8, Organizational Session 1975, or its successor, or by subsequent legislative action; and the chief of services of the division of services shall work in cooperation with the Legislature regarding any action taken by the Legislature as hereby authorized.



Section 29-1-20 - Trade of old equipment upon purchase of new equipment for House or Senate.

The Clerk of the House is hereby authorized to trade in any equipment purchased for the use of the House of Representatives of the Alabama Legislature when purchasing new equipment for the use of the House. The Secretary of the Senate is authorized to trade in any equipment purchased for the use of the Senate when purchasing new equipment for the use of the Senate.



Section 29-1-21 - Salaries of legislative officers and employees.

Salaries or compensation of officers and employees of the Alabama Legislature and any other persons paid by or by authority of the legislative department of the State of Alabama whose salary is established by statute or whose salary is subject to minimum or maximum amounts established by statute shall be paid in accordance with statute as shown in the journal of salaries and compensation prepared pursuant to Section 36-6-9.



Section 29-1-22 - Appropriation for legislative costs; Legislature to present budget annually; contents.

Repealed by Act 2015-408, effective June 10, 2015.



Section 29-1-23 - Purchase of legislative chairs or desks by members of Legislature; establishment of price; disposition of generated revenues; disposition of unsold chairs or desks.

(a) Any provisions of law to the contrary notwithstanding, the Historical Commission shall establish a rate or price for the production of each restored desk of the legislative chambers to be used in the renovated State Capitol building. The legislative chairs and/or desks used in the chambers shall be sold for a price to be established by the Historical Commission. The last member of the Legislature who sat in a chair in the chambers shall have first choice in purchasing that individual chair and/or desks. Present members of the Legislature shall be given an opportunity to purchase any remaining chairs and/or desks and then former members shall have a choice of any remaining chairs and/or desks after the present members have made their purchases. Any such desks or chairs which are unsold shall be delivered to the Secretary of the Senate or the Clerk of the House of Representatives, as the case may be, who is authorized to sell existing legislative members' desks or chairs at a price equal to the price established by the Historical Commission.

(b) The revenues generated by legislative desks and chairs sold by the Clerk of the House or the Secretary of the Senate shall be collected by them and deposited in the General Fund of the State Treasury for the payment of reproduction or replacement costs by the Historical Commission.

(c) The Clerk of the House or the Secretary of the Senate may have any unsold legislative desks and chairs, under the provisions of this section, delivered to the Department of Archives and History for preservation or disposal.



Section 29-1-24 - Ozone transport oversight.

(a) This section may be referred to as the Ozone Transport Oversight Act of 1997.

(b) The Legislature of the State of Alabama finds all of the following:

(1) The Federal Clean Air Act, as amended, 42 U.S.C. 7401 et seq., contains a comprehensive regulatory scheme for the control of emissions from mobile and stationary sources.

(2) Ozone and other air pollutants have declined substantially during the past 25 years throughout the United States due to implementation of the Clean Air Act, and additional air quality improvements will result as the 1990 Clean Air Act Amendments are implemented.

(3) The Northeast Ozone Transport Commission ("OTC"), in an effort to remedy the serious ozone nonattainment conditions prevailing in urbanized areas of the Northeast, has proposed emission control requirements for stationary and mobile sources more stringent than those applicable to states outside of the Northeast Ozone Transport Region ("OTR"), including a petition to the U.S. Environmental Protection Agency ("EPA") concerning Low-Emitting Vehicle emission control requirements, and a Memorandum of Understanding concerning stationary source emission control requirements.

(4) The OTC's initiatives, together with other local emission control actions, will help northeastern states to attain the national ambient air quality standard for ozone.

(5) In response to concerns raised by certain northeastern states about the interstate transport of ozone, the U.S. EPA has convened the Ozone Transport Assessment Group ("OTAG"), involving representatives from 25 states to the west and south of the Northeast OTR, including Alabama, to consider means to reduce the atmospheric transport of ozone.

(6) OTAG will develop recommendations in 1997 for emission control actions in states outside of the Northeast that may form the basis for U.S. EPA enforcement actions under the Clean Air Act, including the preparation and submission of state implementation plans calling for control actions in Alabama not specifically mandated by the Clean Air Act Amendments of 1990.

(7) Computer modeling studies prepared by OTAG indicate all of the following:

a. Ozone nonattainment is caused predominantly by local emission sources in densely populated urbanized areas.

b. Emissions originating in Alabama do not contribute significantly to ozone nonattainment in other states or regions.

c. Extreme emission controls imposed locally or in upwind areas would not permit some urban areas to demonstrate attainment of the current national ozone standard.

(8) Emission controls for stationary and mobile sources under consideration by OTAG for states outside the Northeast are more stringent and more costly than those mandated by the Clean Air Act Amendments of 1990, and could impair the competitiveness of businesses and industries in Alabama, with negligible environmental benefits, and with adverse effects on employment and income in Alabama.

(9) The emission control requirements under consideration by OTAG could impede economic development, to the detriment of the well-being of the citizens of Alabama and its economy.

(10) Legislative oversight of proposed actions of OTAG, and related actions of U.S. EPA directly or indirectly affecting the citizens and economy of Alabama, is in the public interest.

(c)(1) The Director of the Department of Environmental Management shall provide periodic reports to the Legislature on progress in the decision-making process of the Ozone Transport Assessment Group ("OTAG") convened by the U.S. Environmental Protection Agency, and shall submit any OTAG decisions or recommendations, together with an explanation thereof, as expeditiously as practicable to the Legislature for review and consideration.

(2) Within a reasonable time following receipt of the OTAG decisions or recommendations, the appropriate Senate and House Committees on Commerce, Transportation and Utilities of the Legislature shall convene public hearings to receive comments from agencies of government and other interested parties on the prospective economic and environmental impacts of the decisions or recommendations, including impacts on energy use, the environment, economic development, transportation fuel costs, and industrial competitiveness.

(d)(1) Upon the issuance of a request by the U.S. EPA for submission of a state implementation plan for Alabama related to ozone attainment, the Director of the Department of Environmental Management shall notify the Lieutenant Governor, the Speaker of the House, the Chair of the Senate Commerce, Transportation and Utilities Committee, and the Chair of the House Commerce, Transportation and Utilities Committee of the request, and shall provide them with a copy of any state implementation plan prepared pursuant to the request, not less than 60 days prior to the submission of the state implementation plan to U.S. EPA.

(2) Within a reasonable time following receipt of the state implementation plan, the Senate and House Committees on Commerce, Transportation and Utilities of the Legislature shall convene public hearings to receive comments from agencies of government and other interested parties on the prospective economic and environmental impacts of the state implementation plan, including impacts on energy use, the environment, economic development, transportation fuel costs, and industrial competitiveness.

(3) After completing the hearings required by subdivision (2) of subsection (c) and subdivision (2) of this subsection, the Senate and House Commerce, Transportation, and Utilities Committees will make a recommendation to the Joint Committee on Administrative Regulation Review regarding the action it should take while performing its review of the revision to the plan.



Section 29-1-25 - Alternate distribution and publication of materials supplied to Legislature.

(a) Any state agency, state department, or public entity required to supply paper copies of annual reports and other documents and materials to members of the Legislature shall develop and implement an alternative method of distribution and publication.

(b) The alternative method shall include each of the following components:

(1) Notice provided to each member of the Legislature after August 1, 2001, and at the beginning of each subsequent legislative term that the state agency, state department, or public entity intends to display or post the report, document, or other material on the Internet. The notice shall include an explanation of how the information may be accessed and copied from the Internet.

(2) Display of the report, document, or material on the Internet for at least 90 days.

(3) A written offer to each member of the Legislature after August 1, 2001, and at the beginning of each subsequent legislative term of the opportunity to receive a paper copy of the material. If a member at the time the notice is received or any other time requests a paper copy of the material, the material shall be promptly provided.

(c) Each state agency, state department, or public entity may promulgate necessary rules and regulations to implement this section.



Section 29-1-26 - Legislative double dipping prohibited.

(a) This section shall be known and may be cited as the Legislative Double Dipping Prohibition Act.

(b) Any other provision of law to the contrary notwithstanding, and except as provided in subsection (c), a member of the Legislature, during his or her term of office, may not be an employee of any other branch of state government, any department, agency, board, or commission of the state, or any public educational institution including, but not limited to, a local board of education, a two-year institution of higher education, or a four-year institution of higher education. For purposes of this section, employee means any of the following:

(1) An employee as defined in Section 36-27-1, or a teacher as defined in Section 16-25-1. An employee as defined in this subsection shall not include any person receiving pension benefits from the Retirement Systems of Alabama.

(2) A person who is personally providing services under a personal or professional services contract paid for by the department, agency, board, commission, or educational entity, including the Department of Postsecondary Education or a two-year institution of higher education, except that persons appointed by any court or any district attorney in this state to provide legal services on a temporary, case-by-case, or part time basis shall not be considered an employee for purposes of this section.

(3) A person who has a substantial financial interest by reason of ownership of, control of, or exercise of power over any interest greater than five percent of the value of any corporation, partnership, company, joint venture, or other business entity that is providing goods or services under any contract paid for by the branch, department, agency, board, commission, or educational institution, including the Department of Postsecondary Education or a two-year institution of higher education, except for contracts awarded pursuant to competitive bidding, on sealed bids, to the lowest responsible bidder, and except where the contract service of the business or the business entity with the state branch, department, agency, board, commission, or educational institution consists of acting as a qualified public depository for a public depositor under Chapter 14A of Title 41. The competitive bidding requirements of this subdivision do not apply during an emergency or disaster situation where the legislator is the single or sole source provider of necessary emergency equipment or services.

(c) The prohibition provided in subsection (b) does not apply to any of the following:

(1) Any administrative or teaching contract that does not extend beyond December 31, 2014.

(2) The continued employment of a legislator, until November 5, 2014, if the legislator is an employee or teacher as provided in subdivision (1) of subsection (b) on December 1, 2010.

(3) Any contract as provided in subdivision (2) or subdivision (3) of subsection (b) that is in force on December 1, 2010, if the contract expires before November 5, 2014.

(4) Membership in or employment by the Alabama National Guard, the civil defense force, or the state defense force including, but not limited to, the Naval Militia, the Alabama State Guard, organized in lieu of the National Guard, the civilian auxiliary of the United States Air Force known as the Civil Air Patrol, the National Disaster Medical System, or any other reserve component of the uniformed services of the State of Alabama or the United States.

(5) Any contract with providers of Medicaid services in the ordinary and normal course of their profession.

(6) Any person employed on a part-time basis as referred to in Section 36-25-1, provided the income from such part-time employment does not exceed five percent of the part-time employee's income for each client and the total income from the part-time employment does not exceed 10 percent of the part-time employee's total income.

(d) Subject to subsection (c), any employment or contract that violates subsection (b) is void.

(e) A legislator shall be personally liable to the State of Alabama for the amount of any employment compensation received in violation of subsection (b).

(f) The Attorney General shall enforce this section.

(g) It is the intent of this section to treat the employees of, and persons providing services under a personal or professional services contract paid for by, the Department of Postsecondary Education or any public two-year institution of higher education in the state in the same manner as other public education employees in the state are treated under this section.






Article 2 - Legislative Compensation Commission.

Section 29-1-40 - Creation; composition; terms and appointment of members; quorum defined and required to conduct business; failure of appointing authority to make appointment; certain persons ineligible to serve.

Repealed by Act 99-347, p. 499, § 1, 1999 Regular Session, effective June 4, 1999.



Section 29-1-41 - Compensation; expenses.

Repealed by Act 99-347, p. 499, § 1, 1999 Regular Session, effective June 4, 1999.



Section 29-1-42 - Record-keeping, clerical assistance, etc.

Repealed by Act 99-347, p. 499, § 1, 1999 Regular Session, effective June 4, 1999.



Section 29-1-43 - Duties of commission; study of compensation; report of findings and recommendations; authority to travel and conduct public hearings.

Repealed by Act 99-347, p. 499, § 1, 1999 Regular Session, effective June 4, 1999.



Section 29-1-44 - Recommendations to be sent to Legislature, Governor, etc.; compensation of Legislature to remain the same unless recommendations adopted by majority of both houses.

Repealed by Act 99-347, p. 499, § 1, 1999 Regular Session, effective June 4, 1999.









Chapter 2 - PERMANENT LEGISLATIVE COMMITTEES.

Article 1 - Permanent Joint Transportation Committee.

Section 29-2-1 - Legislative findings and intent; liberal construction of article.

The Legislature hereby finds and declares as follows: A long-range program of highway development in Alabama (herein called "the state") is vital to the industrial and agricultural growth and to the present and future well-being of the citizens of the state; the highway system in the state must be adequate to meet such expanding needs; the highway construction, modification, maintenance, and administration to support such a system must include long-range planning, soundness in scope of the highway program, efficient performance, and fiscal responsibility in both policy and planning; the enactment of a long-range highway program will further the judicious expenditure of highway funds, will promote the public convenience and public safety, will enhance public confidence in the responsible expenditure of public funds, and will result in tangible benefits to the public by providing a sound program to facilitate vehicular traffic and safety; such a long-range program will establish continuity in highway construction, modification, and maintenance programs, thereby enabling the State of Alabama Department of Transportation (herein called "the Transportation Department") to operate at maximum efficiency with a greater return in highway benefits for the amount of public funds expended; all citizens and interested parties should be aware of how their highway dollars will be expended well in advance of such expenditures, and because changing of routes affect property values, all plans for such changes should be made known to all citizens simultaneously; such a long-range program requires advance consideration of priority of highway construction and modification projects and of adequate budgets for highway construction, modification, maintenance, and administration; and, to the foregoing ends, it is desirable to create a permanent joint transportation committee of the Legislature which will develop expertise pertaining to highway matters within both legislative bodies and which will insure geographical balance in highway decision making.

This article shall be liberally construed in order to effect the purposes.



Section 29-2-2 - Created; membership; appointment, qualifications and terms of members; vacancies.

There is hereby created a continuing permanent joint transportation committee of the Legislature to be known as the "Joint Transportation Committee." The committee shall consist of seven members of the Senate appointed by the President of the Senate and seven members of the House of Representatives appointed by the Speaker of the House of Representatives, one senator and one house member to be a resident of each present United States congressional district in the state. Members of the Joint Transportation Committee shall be appointed within five legislative days after the convening of the first regular session after the election of each Legislature. Members shall hold office during their terms as legislators and until their successors are appointed. Vacancies shall be filled by appointment by the respective presiding officer. Appointees shall be residents of the congressional district where the vacancy exists.



Section 29-2-3 - Meetings; chairman and vice-chairman; quorum.

Within 10 days after members of the Joint Transportation Committee are appointed as provided in this article, the committee shall convene at a place and time designated by the President of the Senate in written notice given to each member at least five days in advance or without notice upon unanimous consent of the members of the Joint Transportation Committee. At the meeting, and at the initial meeting during each session of the Legislature, the Joint Transportation Committee shall elect from its membership a chair and vice-chair. The Joint Transportation Committee shall meet, at the request of its chair or as its members shall determine, in both cases upon written notice at least five days in advance or without notice upon unanimous consent of its membership; provided, that the committee shall meet at least once each three months. Decisions of the Joint Transportation Committee may be made by a majority of the members present and voting at any meeting as long as a quorum is in attendance. A quorum shall consist of any eight members. If less than a quorum is present at any meeting or any adjournment thereof, those members who are present may adjourn the meeting from time to time and a majority vote of the members present shall be sufficient, without any notice other than by announcement at the meeting, to adjourn the meeting from time to time until a quorum is in attendance. At any adjourned meeting, any business may be transacted that might have been transacted at the meeting as originally called.



Section 29-2-4 - Powers and duties.

The powers and duties of the Joint Transportation Committee shall be the following:

(1) It shall review and concur in a long-range (five-year) federal-aid highway plan for proposed highway construction of all highways on the state highway system, which long-range plan shall commence with the fiscal year of the state beginning October 1, 1989. Prior to any deviation from the intent of the five-year plan, the Joint Transportation Committee shall review and concur in the deviation, except commitments for highway projects necessary for new or expanded industry. Commitments for these industry projects shall be included in the next quarterly report by the Department of Transportation. The plan shall be updated annually. The plans in appropriate form shall be made available to all government agencies and all members of the public and news media.

(2) The review and concurrence in annual update of the five-year highway plan shall be accomplished by the Joint Transportation Committee prior to September 1 each year. Failure of the Joint Transportation Committee to concur in the annual update will not prevent the Department of Transportation from proceeding with any project.

(3) It shall review the budget for highway construction, maintenance, operation, and administration of the Department of Transportation on an annual basis, which budget shall be reviewed not later than the fifteenth legislative day of each annual session of the Legislature.

(4) It shall issue a report to the Governor, Lieutenant Governor, House of Representatives, Senate, and public within the first 10 legislative days of each annual regular legislative session, comparing actual performance of the Department of Transportation in terms of highway construction, maintenance, and costs of the same, to the original plan for the immediate preceding fiscal year.

(5) It shall recommend to the Governor necessary funding for Department of Transportation budgets to the extent necessary beyond funds already provided by law.

(6) It may retain the services of outside consultants, if necessary, and consult with other groups and individuals, including public interest groups, interested individuals, and appropriate departments of the University of Alabama, Auburn University, and other state institutions.

(7) It may hold public hearings, shall make diligent inquiry and a full examination of the long-range future highway needs of the state, and shall file all reports of its findings and recommendations with both houses of the Legislature and with the Governor.

(8) It may call witnesses and do all things necessary or convenient in connection with and all things incidental to performance of the foregoing duties and powers.

(9) In performing its functions, the Joint Transportation Committee shall take into consideration, in determining plans for highway construction and maintenance, among other factors all of the following:

a. Commuter benefits in the form of direct savings to working men and women traveling to and from their jobs in the state.

b. Industrial and agricultural growth.

c. Transportation safety.

d. Ecological impacts of transportation projects.

e. Recreation and tourism.

f. Traffic density.



Section 29-2-5 - Compensation of committee members.

Each member of the Joint Transportation Committee shall be entitled to his or her regular legislative compensation and his or her per diem and travel expenses for each day he or she attends a meeting thereof when the Legislature is not in session or when the Legislature is in recess without pay. These sums shall be paid out of any funds appropriated to use of the Legislature on warrants drawn by the state Comptroller upon requisition by the chair of the Joint Transportation Committee.



Section 29-2-6 - Duties of Department of Transportation.

The Department of Transportation shall cooperate with the Joint Transportation Committee and shall prepare or cause to be prepared and furnished to the Joint Transportation Committee, by July 1 each year, the long-range five-year federal-aid highway plan, for proposed highway construction and the Department of Transportation's annual budgets, all as referred to in Section 29-2-4. The Department of Transportation shall include in its current annual work program sufficient projects to insure the complete utilization of all federal and state funds. It shall make available the books and records of the Department of Transportation necessary for the Joint Transportation Committee to perform its functions and shall report to it quarterly on the performance of the Department of Transportation for the preceding fiscal quarter of the state and its proposed projects and plans for the current fiscal year thereof.



Section 29-2-7 - Repealed effective October 1, 1997.

Repealed by Acts 1997, No. 97–658, p. 1249, §4, effective October 1, 1997.



Section 29-2-8 - Reference of highway legislation to committee.

All bills originating in either house pertaining to highway projects under the jurisdiction of the Department of Transportation, its budget, and all other matters of highway planning, construction, modification, maintenance, operation, or administration shall be referred to the Joint Transportation Committee for its recommendations and approval, which recommendations and approval shall be given due consideration by the committees of each house of the Legislature in acting on any related legislation.






Article 2 - Committee for Evaluation, etc., of Prison System.

Section 29-2-20 - Creation; composition; duties.

(a) A permanent legislative committee which shall be composed of eight members, two of whom shall be ex officio members and six of whom shall be appointed members, three each to be appointed by the President of the Senate and Speaker of the House, who shall both serve as the ex officio members, shall be formed to assist in realizing the recommendations of the Legislative Prison Task Force and examine all aspects of the operations of the Department of Corrections. The chairman of the committee shall be selected by and from among the membership. The committee shall make diligent inquiry and a full examination of Alabama's present and long term prison needs and they shall file reports of their findings and recommendations to the Alabama Legislature not later than the fifteenth legislative day of each regular session that the committee continues to exist.

(b) The committee shall study and address mental health issues for prisoners reentering the community after a term of imprisonment in order to streamline the sharing of critical mental health information and in order to address barriers to accessing mental health treatment for such prisoners. The committee shall report such findings to the Legislature no later than April 20, 2016, and shall work in conjunction with the following in studying and addressing such issues:

(1) Department of Corrections;

(2) Board of Pardons and Paroles;

(3) Department of Mental Health;

(4) Administrative Office of Courts;

(5) Office of Prosecution Services;

(6) Office of the Attorney General;

(7) Alabama Law Enforcement Agency;

(8) Association of County Commissions of Alabama;

(9) Alabama Probate Judges Association;

(10) Alabama Sheriffs' Association;

(11) Alabama Criminal Defense Lawyers Association;

(12) Alabama Circuit Judges' Association;

(13) Department of Public Health;

(14) Office of the Governor;

(15) Alabama District Attorneys Association;

(16) Alabama Drug Abuse Task Force; and

(17) Any other advocacy groups as determined by the committee.

(c) The committee shall study and address issues related to felony restitution collection in order to improve rates of collection for restitution obligations in felony cases and establish best practices relating to a defendant's ability to pay obligations owed. The committee shall report such findings to the Legislature no later than April 20, 2016, and shall work in conjunction with the following in studying and addressing such issues:

(1) Department of Corrections;

(2) Board of Pardons and Paroles;

(3) Administrative Office of Courts;

(4) Office of Prosecution Services;

(5) Office of the Attorney General;

(6) Alabama Law Enforcement Agency;

(7) Alabama Criminal Defense Lawyers Association;

(8) Alabama Circuit Judges' Association;

(9) Association of County Commissions of Alabama;

(10) Alabama Sheriffs' Association;

(11) Alabama Crime Victims Compensation Commission;

(12) The Alabama Circuit Clerk's Association;

(13) Two crime victims' rights advocates designated by the Attorney General;

(14) Two members from the Alabama District Attorneys Association, of which one shall be from a largely populated metropolitan judicial circuit and the other shall be from a small, rurally populated judicial circuit; and

(15) Any other advocacy groups as determined by the committee.

(d) The committee shall study and address capacity issues within the Department of Corrections to include, but not limited to, the issue of design capacity and operational or functional capacity, as well as the construction of new prison facilities and the renovation of current correctional facilities as they relate to prison overcrowding and public safety. The committee shall report such findings to the Legislature no later than April 20, 2016, and shall work in conjunction with the following in studying and addressing such issues:

(1) Department of Corrections;

(2) Board of Pardons and Paroles;

(3) Department of Mental Health;

(4) Department of Public Health;

(5) Administrative Office of Courts;

(6) Office of Prosecution Services;

(7) Office of the Attorney General;

(8) Alabama Law Enforcement Agency;

(9) Alabama Drug Abuse Task Force;

(10) Alabama Criminal Defense Lawyers Association;

(11) Alabama Circuit Judges' Association;

(12) Association of County Commissions of Alabama;

(13) Two members from the Alabama Sheriffs' Association, of which one shall be from a largely populated metropolitan judicial circuit and the other shall be from a small, rurally populated judicial circuit; and

(14) Two members from the Alabama District Attorneys Association, of which one shall be from a largely populated metropolitan judicial circuit and the other shall be from a small, rurally populated judicial circuit.

(e) The studies and collaborating partners provided for in this section shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 29-2-21 - Employment of consultants, advisors, etc.

Repealed by Acts 1997, No. 97-658, p. 1249, §4, effective October 1, 1997.



Section 29-2-22 - Compensation and expenses of members.

Each legislative member of the committee shall be entitled to his or her regular legislative compensation, his or her per diem and travel expenses incurred within the state for each day he or she attends a meeting of the committee when the Legislature is not in session or when the Legislature is in recess without pay. Each legislative member shall further be entitled to actual expenses for travel outside the State of Alabama which is deemed necessary by the chair and in accordance with the objectives of the committee. Such sums shall be paid out of any funds appropriated to the use of the Legislature on warrants drawn on the state Comptroller upon requisition signed by the committee's chair.






Article 3 - Contract Review Oversight Committee.

Section 29-2-40 - Creation; membership.

There is hereby created the Contract Review Permanent Legislative Oversight Committee. Said committee shall be composed of the Chairman of the Senate Finance and Taxation Committee and the Chairman of the House Ways and Means Committee, and three additional members of the Senate, to be appointed by the President of the Senate, and three additional members of the House, to be appointed by the Speaker of the House.



Section 29-2-41 - Expenses for members; assistance of Department of Examiners of Public Accounts; responsibilities, powers, etc.; examination of proposed contract or letter of intent; effect of failure to review; witnesses and evidence; organization; meetings.

Each member of the committee shall be entitled to regular legislative compensation, per diem, and travel expenses for each day he or she attends a meeting of the committee, which shall be paid out of the funds appropriated to the use of the Legislature, on warrants drawn on the state Comptroller upon requisition signed by the committee's chair. Members shall not receive additional compensation or per diem when the Legislature is in session. The Department of Examiners of Public Accounts shall furnish assistance and any relevant information to the committee. The committee shall have the responsibility of reviewing contracts for personal or professional services with private entities or individuals to be paid out of appropriated funds, federal or state, on a state warrant issued as recompense for those services. Each state department entering into a contract to be paid out of appropriated funds, federal or state, on a state warrant which is notified by the committee is required to submit to the committee any proposed contract for personal or professional services. Each contract shall be accompanied by an itemization of the total cost estimate of the contract. The department may, in lieu of the proposed contract, submit to the committee a letter of intent to contract. Such letter of intent to contract shall indicate the contracting parties, the services to be performed, an itemization of the total cost estimate of the contract, and such other information as the department may deem pertinent to the committee review of the contract. The committee shall review and comment where necessary on any such contract or letter of intent to contract within a reasonable time not to exceed 45 days after the department has submitted the contract or letter of intent to contract to the committee. Any contract made by the state or any of its agencies or departments in violation of this section and without prior review by the committee of either the contract or the letter of intent to contract shall be void ab initio. If the committee fails to review and comment upon any contract or letter of intent to contract within the aforementioned 45-day time period, such contract shall be deemed to have been reviewed in compliance with this section.

Should the department elect to submit a letter of intent to contract in lieu of a proposed contract, as authorized in the preceding paragraph, the department shall be required to submit to the committee for its information the contract described in the letter of intent upon the execution of the contract.

The committee shall have the power to issue subpoenas for any witnesses and to require the production of any documents or contracts it feels it needs to examine in the conduct of its duties.

The committee shall organize itself at the first meeting and elect from among its membership a chair and a vice-chair. The committee shall hold regular meetings at least once each month, the regular meetings to be held during the first week of each month.



Section 29-2-41.1 - Emergency provisions.

In case of an emergency adversely affecting public health, safety, security, or the economic welfare of the state, so declared in writing to the Governor by the head of the institution or agency involved, setting forth the nature of the danger to public health, safety, security or the economic welfare of the state, contracts may be let to the extent necessary to meet the emergency without review by the committee. Any contract let pursuant to this section involving an emergency adversely affecting the economic welfare of the state shall be let for a period of not more than 60 days during which time the committee shall review a contract for a longer period of time if such services are required beyond the 60-day limit hereby imposed.



Section 29-2-41.2 - Personal and professional service agreements.

(a) For the purposes of this article the term personal and professional services specifically includes independent contractor agreements as well as individual employment agreements.

(b) Notwithstanding any other provisions of this article, all contracts for employment of an attorney to provide legal services, including contracts involving an attorney providing legal services under an agreement with the Attorney General, shall be reviewed by the committee. Provided, however, contracts for appointment of attorneys for the Department of Transportation for right of way condemnation cases are exempt from the provisions of this article.



Section 29-2-41.3 - Personal and professional service agreements - Exclusions.

The following personal and/or professional services contracts shall be excluded from the terms of this article:

(1) Contracts for insurance;

(2) Contracts let by competitive bid;

(3) Contracts entered into by public corporations and authorities;

(4) Any contract the total amount of which does not exceed $1,500.00, said total amount to include both compensation and reimbursement of expenses.



Section 29-2-41.4 - Personal property and nonprofessional services.

The amendments to Sections 41-4-110, 41-4-113, 41-16-20, 41-16-21.1, 41-16-24, and 41-16-27 made by Act 2009-763 shall not affect the review of any contract by the Contract Review Permanent Legislative Oversight Committee.






Article 4 - Committee on Reapportionment.

Section 29-2-50 - Legislative findings and intent.

The Legislature hereby finds and declares that:

(1) There exists a continuing need for comprehensive study, research and planning by the Legislature in the area of reapportionment; and,

(2) It is necessary, therefore, that a permanent legislative committee on reapportionment be created to prepare for and develop a reapportionment plan for the state.



Section 29-2-51 - Creation; members; chairman; expanded membership in certain quadrenniums.

(a) There is hereby created a permanent legislative committee to be known as the Permanent Legislative Committee on Reapportionment, hereinafter referred to as the "committee."

(b) Except during the quadrennium in which the United States census is released and the Legislature is actually involved with the reapportionment process, the committee shall be composed of six members appointed during the organizational session of each quadrennium to serve each quadrennium as follows: Three members of the Senate to be appointed by the Lieutenant Governor and three members of the House to be appointed by the Speaker of the House.

The committee members shall select from among its numbers a Senator and a member of the House of Representatives to serve as co-chairpersons for the quadrennium to preside over meetings of the committee. Whenever the Legislature is not in regular or special session, each member of the committee shall be entitled to his usual legislative pay, travel expenses and per diem for each day he spends in attending any such meeting or conducting business of the committee within or without the state.

(c) In those quadrenniums in which the United States official decennial census is released and while the Legislature is actually involved in the reapportionment process, the committee shall be composed of 22 members as follows: One member of the House of Representatives from each congressional district, four members of the House of Representatives at-large to be appointed by the Speaker of the House and one member of the Senate from each congressional district, four members of the Senate at-large, to be appointed by the Lieutenant Governor. Upon the completion of the reapportionment process, the committee composition shall revert to the six member committee provided in subsection (b) hereof.



Section 29-2-52 - Duties; employment of consultants, etc.; expenses; contracts; meetings.

(a) The committee shall make a continuous study of the reapportionment problems in Alabama seeking solutions thereto, and shall seek expertise, when deemed necessary, from among knowledgeable state officials and employees, academic personnel and others involved in demographic studies and other census matters.

(b) The committee shall make such reports of its investigations, findings and recommendations to the Legislature at any time, during any regular or special session of the Legislature, as it may deem necessary.

(c) The committee shall engage in such activities as it deems necessary for the preparation and formulation of a reapportionment plan for the next ensuing reapportionment and each reapportionment thereafter, and readjustment or alteration of Senate and House districts and of congressional districts of the state.

(d) The committee, subject to the approval of the Legislative Council, may employ consultants, technicians, attorneys, and any other experts needed to prepare maps and make professional appearances to support any plan of reapportionment adopted by the Legislature. Such expenses of the committee shall be paid out of any funds appropriated by the Legislature for the use of the committee.

(e) The committee may make and sign any agreements and to do and perform any acts that may be necessary, desirable, or proper to carry out the purposes and objectives of the provisions herein set forth.

(f) The committee may complete any contract executed and conduct any business undertaken or commenced by the Legislature pertaining to or connected with the reapportionment and readjustment or alteration of Senate and House and congressional districts prior to the enactment of this article, and the same shall be completed and conducted in the same manner and under the same terms and conditions and with the same effect as if completed and conducted by the Legislature.

(g) The committee may meet within and without the state, hold public hearings, and otherwise have all of the powers of a legislative committee under the legislative law.

(h) The committee may request and receive from any court, department, division, board or bureau, commission, or agency of the state or any political subdivision thereof such assistance and data as will enable it to properly carry out its powers and duties hereunder.



Section 29-2-53 - Staff, equipment and facilities.

Repealed by Acts 1997, No. 97-658, p. 1249, §4, effective October 1, 1997.






Article 5 - Municipal Government Committee.

Section 29-2-60 - Creation; members; terms; vacancies.

There is hereby created a continuing permanent Municipal Government Committee of the Legislature. The committee shall be composed of eight members of the Legislature, four members from the House of Representatives to be appointed by the Speaker of the House, and four members from the Senate to be appointed by the Lieutenant Governor. Members shall be appointed within five legislative days after the convening of the first regular session after the election of each Legislature. Members shall hold office for the duration of the legislative term and until their successors are appointed. Members shall serve at the pleasure of the appointing authority. Members may serve more than one term of office on the committee. Vacancies shall be filled by the original appointing authority. Initial members of the committee shall be appointed immediately after April 18, 1990 and shall serve a term equal in length to the remaining legislative term of office.



Section 29-2-61 - Duties; subjects for consideration; recommendations.

(a) It shall be the duty and function of the committee to analyze the status of municipal government in Alabama and to make recommendations for legislation and constitutional revision which it considers necessary or desirable to enable the municipal governments of this state to more adequately meet and furnish the services and requirements of their citizens.

(b) In reviewing the status and the laws of municipal governments in Alabama, the committee shall consider and make studies of, but shall not limit its consideration, to the following items:

(1) An assessment and study of the impact of reduced federal funds and the problems to municipalities created thereby; the study to suggest methods whereby municipalities may continue furnishing services notwithstanding the reduction of federal assistance; the study also to include a review of the block grant delivery system of federal assistance.

(2) A study and assessment of the problems faced by municipalities because of the mounting problems connected with sanitary sewage (waste water) disposal and a suggested avenue of meeting the tremendous expenses connected with such disposal; and a suggested funding mechanism to cover the cost of disposal.

(3) A study of hazardous waste disposal and suggested solutions of the problems created by hazardous wastes.

(4) A study of the infrastructure needs of Alabama towns and cities with particular emphasis on the study of road and street systems and their maintenance and repair.

(5) A review with recommendations as to how municipalities can best improve the delivery of services of all types to their citizens.

(c) The committee shall submit its recommendations by the fifth legislative day of each regular session of the Legislature. The committee may make additional recommendations and submit studies and reports to the Legislature at any time.



Section 29-2-62 - Meetings; funds; compensation; chairman and vice-chairman; ex officio members.

As far as practical all meetings of the committee shall be held in the State House building or in the State Capitol and be opened to the public. The committee may expend funds for the purpose of correspondence with prospective witnesses, in preparation of reports, and in general expenses incident to the work of the committee. Each member of the committee shall receive the regular legislative compensation, per diem, and travel expenses for each day he or she attends the meeting of the committee which shall be paid out of the funds appropriated to the use of the Legislature on warrants drawn on the state Comptroller upon requisition signed by the committee's chair. Notwithstanding the foregoing, members shall not receive additional legislative compensation or per diem when the Legislature is in session. The sum of at least $7,000.00 shall be appropriated to the Legislature on an annual basis to fund the operation of the committee.

The Lieutenant Governor and the Speaker of the House shall jointly designate one of the members of the committee as chair and one member to be vice-chair. The Lieutenant Governor and the Speaker of the House shall be ex officio members of the committee and shall receive compensation at the rate paid to members for each day that they sit with the committee in its work on the subjects and problems listed in this article, or in handling any other matters agreed upon by the committee in line with the general purpose of the committee.






Article 6 - Permanent Joint Legislative Committee on Finances and Budget.

Section 29-2-80 - Creation; duties and responsibilities; clerical and expert assistance; cooperation required of agencies, boards, bureaus, etc.

There is hereby created a Permanent Joint Legislative Committee on Finances and Budgets. The committee shall meet during the interim periods between the regular sessions of the Legislature. It shall be the duty of the committee to make a careful investigation and study of the financial condition of the state, hold budget hearings, inquire into ways and means of financing state government and its programs, and report its findings and recommendations as herein provided. The Secretary of the Senate, the Clerk of the House of Representatives and the Director of the Legislative Fiscal Office shall provide the committee with such clerical and expert assistance from among their respective staffs as may be necessary. All departments, boards, bureaus, commissions, agencies, offices and institutions of the state shall and are hereby directed to cooperate fully with the committee and its staff and shall furnish any and all information that may be requested by the committee or its staff.



Section 29-2-81 - Composition of committee; co-chairs; vice co-chairs; sub-committees; compensation of members of sub-committees.

The committee shall be composed of the Lieutenant Governor, the members of the Senate Committee on Finance and Taxation and such other members of the Senate as appointed by the Lieutenant Governor. The committee shall further be composed of the Speaker of the House of Representatives, the members of the House Committee on Ways and Means and such other members of the House of Representatives to be appointed by the Speaker of the House; provided, however, that the total committee membership from the House of Representatives shall not exceed 36 members. The Chairman of the Senate Committee on Finance and Taxation and the Chairman of the House Ways and Means Committee shall be co-chairmen. The said co-chairmen shall each appoint one vice co-chairman and shall set the schedule and program for committee work. The said co-chairmen shall fix the days and hours of meetings and conduct hearings and examine witnesses who appear before the committee. Each co-chairman may appoint sub-committees and invest them with such authority as may be deemed necessary to conduct the committee's business and expedite its work. Members appointed to any sub-committee shall each be entitled to, and shall receive compensation as is provided for below for members of the Permanent Joint Legislative Committee on Finances and Budgets for each day said members attend a sub-committee meeting that is not also a meeting day of the committee. Said sub-committee members shall not be paid for more than 30 additional calendar days in any single calendar year for work of said sub-committee.



Section 29-2-82 - Compensation, expenses, etc., of committee members.

The committee members shall be entitled to, and shall receive, the same daily legislative compensation, expense allowances, per diem and other compensation which they receive while in legislative session for each weekday, Monday through Friday, during any week in which the committee actually meets. It is provided however, that members must be present each scheduled meeting day during such week in order to receive the full five days compensation. Otherwise, committee members will receive compensation only for those days in which committee meetings are attended. Said committee shall not be paid for more than 30 calendar days in any single interim period. The compensation of committee employees shall be paid as provided in Sections 29-1-9 and 29-1-10.



Section 29-2-83 - Report of findings and recommendations to Legislature.

The committee shall report its findings and recommendations to the Legislature no later than the seventh legislative day of each regular session.






Article 7 - Permanent Joint Legislative Oversight Committee of Children in State Care.

Section 29-2-100 - Definitions.

The following words shall have the following meanings:

(1) CHILDREN IN STATE CARE. A child who is described by any of the following circumstances:

a. The child's foster care placement is primarily the financial responsibility of the state.

b. The child is under the legal or physical custody of a state agency, including, but not limited to, the Department of Human Resources, the Department of Mental Health, and the Department of Youth Services.

c. The Department of Human Resources, the Department of Mental Health, the Department of Youth Services, or any other agency is providing out of home services to the child.

d. Children not included under this definition are children whose care is furnished by a child care center, group day care home, or family day care home.

(2) COMMITTEE. The Permanent Joint Legislative Oversight Committee of Children in State Care.

(3) COUNCIL. Interdepartmental Coordination Council on Children in State Care.



Section 29-2-101 - Oversight Committee - Created; members; meetings.

There is created a Permanent Joint Legislative Oversight Committee of Children in State Care. The committee shall consist of three members of the House of Representatives appointed by the Speaker of the House and three members of the Senate appointed by the Lieutenant Governor. The committee shall hold its organizational meeting within 30 days after August 1, 1998. The committee shall meet at the call of the chair or any majority of the members thereof; provided, that the committee shall meet at least once each four months. The committee shall have a continuing existence and may meet, act, and conduct its business at any place within this state during the sessions of the Legislature or any recess thereof, and in the interim period between sessions.



Section 29-2-102 - Oversight Committee - Assistance; compensation; expenses.

The Secretary of the Senate, the Clerk of the House of Representatives, the Legislative Reference Service, the Legislative Fiscal Office, the Examiners of Public Accounts and the council created pursuant to Section 29–2–105 shall provide any assistance as may be necessary at the committee's request. Each member of the committee shall be entitled to his or her regular legislative compensation, his or her per diem, and travel expenses for each day he or she attends a meeting of the committee which shall be paid out of any funds appropriated for the use of the Legislature, upon warrants drawn on the state Comptroller, upon requisitions signed by the committee's chair; provided however, that members shall not receive additional legislative compensation or per diem when the Legislature is in session but they shall receive their travel expenses for all meetings attended. Annual expenses and compensation of the committee shall not exceed the amount of $10,000.



Section 29-2-103 - Oversight committee - Duties.

It shall be the duty of the committee to study and review the criteria for placing and keeping children in state care, to review the criteria for selection of child care providers by state agencies, to review the minimum base pay and distribution of funds for providers, to identify an accountability process for providers, to review the quality of care provided to children by state agencies, to identify an accountability process for state agencies involved in children's services, to review the availability of special services to meet the individual needs of children in state care, to gather input from service providers, state agencies, and children receiving state services concerning their experiences, concerns, and recommendations, and to coordinate the activities of the council.



Section 29-2-104 - Report to Legislature.

The committee shall report any findings and recommendations to the Legislature no later than the seventh legislative day of each regular session.



Section 29-2-105 - Coordination council - Composition; meetings; duties.

(a) The committee shall convene a council composed of the chair of the committee or his or her designee and the commissioner or the commissioner's designee of each department of state government that administers services to children, youth, and their families, including, but not limited to, the Department of Education, the Department of Human Resources, the Department of Mental Health, the Department of Public Health, the Medicaid Agency, the Department of Youth Services, the Department of Rehabilitation Services, one member from the Alabama Association of County Directors of Human Resources appointed by that organization, one member from the Alabama Residential Child Care Association appointed by that organization, two members from the Alabama Foster Parent Association appointed by that organization, one member from the Juvenile Court Judges Association appointed by that organization, one guardian ad litem appointed by the Alabama State Bar, and three additional members appointed by the committee, who diversely represent children in state care, one of whom shall be a parent of a child in state care. Each non-departmental head member of the council shall serve for a term of three years until his or her successor is appointed.

(b) The council shall meet at least once each quarter. The chair of the committee or his or her designee shall serve as chair. The council shall meet at such other times as the chair deems necessary or expedient for the performance of duties and responsibilities. The members of the council shall receive mileage and per diem as provided by Article 2 of Chapter 7 of Title 36, while attending meetings or while performing the official duties of the council from appropriations made by the Legislature to the council. Those members present at meetings of the council shall constitute a quorum.

(c) The council has the following duties and responsibilities:

(1) Provide input on the issues that affect the care of and the services received by children who are in the care of a state agency.

(2) Identify, analyze, and recommend solutions to any issue concerning children's services.

(3) Interpret to the general public the need for foster care and the important service that foster parents provide.

(4) Promote the statewide exchange and pooling of information in the area of children in state care.

(5) Review and make recommendations to the committee concerning state care and child service delivery policies, guidelines, and procedures.

(6) Develop recommendations concerning training to improve the quality of services to children in state care.

(7) Review and advise the committee on pending or enacted legislation, primarily as it concerns children's services, and on agencies' responses or positions regarding that legislation.

(8) Assist in the design and implementation of a data collection system.

(9) Provide budget and program information to the committee on children in state care.

(10) Prepare an annual report on children in state care to be submitted to the committee.



Section 29-2-106 - State Case Registry of Children in State Care.

(a) The Department of Human Resources, the Department of Mental Health, and the Department of Youth Services shall create a joint project team to develop a requirements analysis and conceptual design for maintaining a central repository of case information within 12 months of May 6, 1998, which shall be known as the State Case Registry of Children in State Care and shall contain records with respect to the following:

(1) The number of children in state care.

(2) The amount of funds expended by federal, state, and local governments for maintenance payments on behalf of children in state care.

(3) The amount of funds expended by federal, state, and local governments for payments on behalf of each child in state care and their natural parents or guardians.

(4) The types of services being offered to parents and their children in order to keep the family together.

(5) The number of children in foster care eligible for adoption, the number of such children adopted, and the number of foster children determined not to be adoptable and the reasons therefor.

(6) The number of children in state care placed in permanent or long-term state care or guardianship.

(7) The size of caseloads of probation officers and social workers, the effect the caseloads have on the services offered to parents or their children, and the effectiveness of such services.

(8) The movement of children in state care from placement to placement and the shifting or sharing of responsibility, or both, from agency to agency.

(9) The agency related qualifications, education, and in-service training of workers providing services to children.

(10) Any other matter relating to children in state care which the departments, in consultation with the council, deem appropriate to be included in the registry.

(b) Information in the registry shall be used to carry out the responsibilities of the council or any agency with jurisdiction over children in state care.

(c) All information and records obtained pursuant to this section shall be confidential and may not be disclosed in a way which may identify any individual, adult, or child.

(d) Any person who violates this section shall be guilty of a Class C felony.



Section 29-2-107 - Disclosure of information; violation.

(a) All records, reports, permanency plans, reviews, and reports of children in state care or any material prepared in connection with the planning, placement, or care of a child in the care or custody of a state agency shall not be a public record and shall be disclosed only for the purposes directly related to the administration of this article or as otherwise determined by the agency having jurisdiction of the child in state care to be reasonably necessary or reasonably required and as directly related to the provisions of any services needed by the child.

(b) A violation of this section is a Class C felony.






Article 8 - Joint Legislative Oversight Committee on Community Services Grants.

Section 29-2-120 - Legislative findings.

The Legislature hereby finds as follows: The Legislature has the constitutional duty to appropriate and safeguard taxpayers' money; the Legislature has recognized the need for community services programs; and the Legislature has recognized the purposes for which Alabama community services grants may be made in Section 41-24-3, specifically as follows:

(1) To enhance the education of the citizenry through activities, expenditures for capital improvements or equipment, that promote literacy, learning, arts appreciation, public health and mental health.

(2) To promote activities that provide human and social services which reduce the hardships of old age, poor health or poverty.

(3) To promote the marketability, yield or quality of Alabama-produced agricultural commodities.

(4) To promote the preservation, restoration, development and propagation of Alabama's natural resources, recreational facilities, environment, history, culture, transportation lanes, tourism, public safety, and historic landmarks and buildings.



Section 29-2-121 - Joint Legislative Advisory Committee - Created; composition; operation.

There is hereby created a permanent Joint Legislative Advisory Committee on Community Services Grants, hereinafter referred to as the committee. The committee shall consist of the Chair of the House Ways and Means Committee; the Chair of the Senate Finance and Taxation-Education Committee; the Chair of the Senate Committee on Economic Expansion and Trade; three members of the House Ways and Means Committee appointed by the Chair of the House Ways and Means Committee; one member of the Senate Finance and Taxation-Education Committee appointed by the Chair of the Senate Finance and Taxation-Education Committee; and one member of the Senate Committee on Economic Expansion and Trade appointed by the Chair of the Senate Committee on Economic Expansion and Trade. The committee shall hold its organizational meeting within 30 days after the adjournment of any session of the Legislature in which an appropriation has been made to the State Executive Commission on Community Services Grants for community services grants. The committee shall meet at the call of the chair or any majority of members thereof; provided, that the committee shall meet at least once each four months in years which grant appropriations have been made to the State Executive Commission on Community Services Grants. The committee may meet, act, and conduct its business during the sessions of the Legislature or any recess thereof, and in the interim period between sessions.



Section 29-2-122 - Joint Legislative Oversight committee - Assistance; compensation of members; expenses.

The Secretary of the Senate, the Clerk of the House of Representatives, the Legislative Reference Service, the Legislative Fiscal Office, and the Examiners of Public Accounts shall provide any assistance as may be necessary at the committee's request. Each member of the committee shall be entitled to his or her regular legislative compensation, his or her per diem and travel expenses for each day he or she attends a meeting of the committee which shall be paid out of any funds appropriated for the use of the Legislature, upon warrants drawn on the state Comptroller upon requisitions signed by the committee's chair; provided, however, that members shall not receive additional legislative compensation or per diem when the Legislature is in session but they shall receive their travel expenses for all meetings attended. The maximum amount expended for the expenses of members of the committee under the provisions of this article shall not exceed $10,000 annually.



Section 29-2-123 - Joint Legislative Advisory Committee - Duties.

It shall be the duty of the committee to review applications and recommend for approval any community services grants made from any funds appropriated to the State Executive Commission on Community Services Grants by the Legislature for the purpose of awarding community services grants. The committee shall evaluate grant proposals based on the relevance of such proposals to the purposes for which such grants shall be made; the extent to which such grant proposal advances the program objectives of the grant-making agency; the ability of the grant recipient to fulfill the objectives of the grant proposal; and the extent to which the grant proposal can benefit the greatest number of citizens, without excluding any geographic regions of the state. All of the above information may be ascertained by appropriate measures, which shall include interviews, audits, public hearings, and recommendations by members of the Legislature. The committee shall act in an advisory role only. All grants recommended for approval or rejection by the committee shall be forwarded to the State Executive Commission on Community Services Grants which shall review each grant for compliance with the criteria listed herein and shall approve or disapprove each grant. The commission shall have absolute discretion to award or reject any grant. The commission shall report to the committee, within 14 days after any meeting, all actions taken. It shall also be the duty of the commission to ensure that, of any appropriations awarded by the commission, a minimum of the equivalent of 0.4 percent of such appropriations shall be distributed to each House district and 1.2 percent of such appropriations shall be distributed to each Senate district.



Section 29-2-124 - Joint Legislative Oversight Committee - Annual report.

The committee shall make an annual report to members of the Legislature no later than the seventh legislative day of regular sessions detailing any and all community services grants awarded.






Article 9

Section 29-2-150 - Legislative intent.

The Legislature intends that this article shall serve as the method of compensating certain innocent persons who have been wrongfully incarcerated by the State of Alabama.



Section 29-2-151 - Committee created.

There is hereby created the Committee on Compensation for Wrongful Incarceration. The Committee on Compensation for Wrongful Incarceration may hereinafter be referred to as the "committee." The committee shall certify applicants who have met the eligibility criteria for payment pursuant to this article and may recommend to the Legislature an amount of additional compensation to be paid by the state as authorized by subsection (b) of Section 29-2-159.



Section 29-2-152 - Composition; meetings; duties of Division of Risk Management.

(a) The committee shall consist of the following nine voting members:

(1) The Chair of the House Ways and Means General Fund Committee.

(2) The Chair of the Senate Finance and Taxation General Fund Committee.

(3) The Chair of the House Judiciary Committee.

(4) The Chair of the Senate Judiciary Committee.

(5) The Speaker of the House of Representatives or his or her designee.

(6) The Speaker Pro Tempore of the House of Representatives or his or her designee.

(7) The President Pro Tempore of the Senate or his or her designee.

(8) The Lieutenant Governor or his or her designee.

(9) The Director of Finance.

(b) Each year the committee shall elect a chair and vice chair from its membership.

(c) Any four members of the committee shall be required to be in attendance for the purpose of transacting the business of the committee and a vote of four members in favor of a motion shall be necessary for any decision regarding certification of compensation pursuant to this article or a recommendation for additional compensation pursuant to Section 29-2-159. The term for service on this committee shall be the same as the quadrennium of the Legislature.

(d) The committee shall meet as often as necessary but at least quarterly if an applicant's eligibility for compensation has been verified by the Division of Risk Management of the Department of Finance.

(e) The Division of Risk Management shall make a record of and file in such office a history of each case, together with the findings of the division and any certification of awards by the committee. The division shall also provide necessary administrative and legal support to the committee.



Section 29-2-153 - Compensation; expenses.

(a) Members of the committee shall serve without compensation.

(b) Members of the committee are entitled to reimbursement for expenses while on official business of the committee or attending its meetings. Expenses shall be paid as follows:

(1) The expenses of members who are legislators may be paid out of any funds appropriated to the Legislature or out of any funds appropriated for joint interim committees of the Legislature, but in the amounts as if they were performing legislative duties.

(2) The expenses of the Director of Finance may be paid out of any funds available to the office of the Director of Finance.



Section 29-2-154 - Rules and regulations.

From time to time the committee shall establish rules and regulations for the administration of its duties and responsibilities as well as those of the Division of Risk Management as relates to this article.



Section 29-2-155 - Civil liability.

No civil action may be brought against the committee or any of its members, for providing any reports, records, opinions, or any actions or recommendations pursuant to this article. In addition, any persons acting in good faith and without negligence or malicious intent in providing information to the committee in furtherance of this article shall have the immunity from civil liability that might otherwise be incurred or imposed.



Section 29-2-156 - Eligibility for compensation.

In order to be eligible to receive compensation for wrongful incarceration a person must:

(1) Have been convicted by the state of one or more felony offenses, all of which the person was innocent, and have served time in prison as a result of the conviction or convictions; or

(2) Have been incarcerated pretrial on a state felony charge, for at least two years through no fault of his or her own, before having charges dismissed based on innocence.



Section 29-2-157 - Evidence of innocence.

For purposes of determination of eligibility for compensation for wrongful incarceration, innocence shall be evidenced by at least one of the following:

(1) The conviction vacated or reversed and the accusatory instrument dismissed on grounds of innocence; or

(2) The accusatory instrument dismissed on a ground consistent with innocence.



Section 29-2-158 - Application and notice.

(a) Any individual who meets the eligibility criteria established in this article and desires compensation shall submit such application to the Division of Risk Management which shall immediately provide notice to the members of the committee.

(b) An application for compensation must include a full statement of the facts upon which the claim is based, which shall be verified by the Division of Risk Management in the manner provided for verifying complaints in civil actions, and may be supported by affidavits substantiating such claim. If the Division of Risk Management verifies that an individual is eligible for compensation under this article, notification of that fact shall be made to the committee within 10 days of such verification. The committee shall within 90 days of such notification meet to certify the award. If after receiving verification of eligibility from the Division of Risk Management an eligible applicant seeks additional compensation over that amount designated in subsection (a) of Section 29-2-159 the committee shall fix a time and a place for a hearing, and shall mail notice to the applicant, and shall notify the Attorney General and the appropriate district attorney, at least 30 days before the time fixed therefor.



Section 29-2-159 - Base and discretionary amounts of compensation; hearing; certification and payment.

(a) If an applicant's eligibility is verified by the Division of Risk Management, the committee shall certify to the applicant an amount equal to fifty thousand dollars ($50,000) for each year or the pro rata amount for the portion of each year of incarceration.

(b) The committee, after hearing testimony, shall have the authority to recommend some discretionary amount in addition to the base amount if circumstances warrant such a supplemental award. Any such supplemental amount shall be in the form of a bill to be presented to the Legislature.

(c) At the hearing on additional compensation the applicant may introduce evidence in the form of affidavits or testimony to support the additional compensation as provided in subsection (b) and the Attorney General or the local prosecutor's office under whose jurisdiction the case was prosecuted may introduce counter affidavits or testimony in refutation. If the committee finds from the evidence that the applicant warrants additional compensation, it shall recommend the amount the applicant is eligible to be paid for over the base amount and shall make a recommendation to the Legislature.

(d) The Comptroller upon proper certification from the committee shall pay the amount of the base award to the applicant out of any available state funds appropriated by the Legislature for such purposes. Any amounts for additional compensation passed by the Legislature will be paid as provided for in such legislation.

(e) The committee shall give written notice of its certifications within 10 days to all parties involved in the process as well as the appropriate state officials charged with processing the compensation. The determination of the committee shall not be subject to review upon appeal of the claimant or the state.



Section 29-2-161 - Eligibility exceptions.

(a) A person serving a term of imprisonment for a crime other than a crime for which the person was wrongfully incarcerated shall not be eligible to receive compensation pursuant to this article.

(b) A person shall not be eligible to receive compensation pursuant to this article if the sentence for the crime of which the person was mistakenly convicted was served concurrently with the sentence for the conviction of another crime.

(c) A person shall not be eligible for compensation if he or she was convicted of any of the acts charged with in conjunction with the charge which resulted in the wrongful conviction or his or her acts or omissions constituted a felony or misdemeanor against the state.

(d) To be eligible to recover a sum of money as described by this article because of his or her wrongful incarceration, an individual shall not have been the subject of an act of the Legislature that authorized an award of compensation for his or her wrongful incarceration.

(e) A person awarded compensation and subsequently convicted of a felony crime will not be eligible to receive any unpaid amounts from any compensation authorized by this article.



Section 29-2-160 - Methods of payment; eligibility of estate to receive compensation.

(a) The committee in its discretion may direct that payment of compensation claims be in a lump sum or in such installments as it deems appropriate, but no part of such claim shall be directed by the committee to any person other than the person so pardoned or exonerated, nor shall the person so pardoned or exonerated pay any part of the sum received to any person for services rendered in connection with its collection. Notwithstanding the above, in the event that a person awarded compensation dies prior to receiving the full amount of his or her compensation, the person's estate shall be eligible to receive any remaining compensation.

(b) Any right to apply for compensation under this article shall cease upon the death of the claimant.

(c) If a person has submitted an application for compensation to the Division of Risk Management, but dies prior to the application being certified for compensation, the estate of the person shall be eligible to receive said compensation.

(d) In awarding compensation under this section, the committee shall not offset the award by any expenses incurred by the state or any political subdivision of the state in connection with the arrest, prosecution, and imprisonment of the individual, including, but not limited to, expenses for food, clothing, shelter, and medical care.



Section 29-2-162 - Application based on exoneration or dismissal of accusatory instrument.

Any person applying for compensation under this article based on exoneration that was granted before May 21, 2001, or the dismissal of an accusatory instrument that occurred before May 21, 2001, shall file his or her application within two years after May 21, 2001. Any persons applying for compensation under this article based on an exoneration that was granted on or after May 21, 2001, or the dismissal of any accusatory instrument that occurred on or after May 21, 2001, shall file his or her application within two years after the exoneration or dismissal.



Section 29-2-163 - Verification of information by Division of Risk Management.

The Division of Risk Management shall be responsible for verifying all information submitted by an applicant meeting the criteria established in Section 29-2-156 and verifying that the applicant is not ineligible due to any of the exceptions provided for in Sections 29-2-161 and 29-2-162.



Section 29-2-164 - Cooperation by state agencies and departments.

Agencies of state government shall cooperate with the committee and the staff of the Division of Risk Management as necessary for the committee and the division to carry out its responsibilities. Upon the request of the committee or the division, each agency and department of the state shall make its services, equipment, personnel, facilities, and information available to the greatest practicable extent to the committee in the execution of its functions without cost to the committee.



Section 29-2-165 - Appropriation of funds.

Notwithstanding any other provisions of this article, payment and receipt of any base or supplemental compensation as provided by subsections (a), (b), (c), or (d) of Section 29-2-159 is contingent upon the Legislature appropriating funds for that purpose. This article does not provide for an entitlement to compensation to persons determined to have been wrongfully incarcerated, does not require that the Legislature appropriate funds for payment of either base or supplemental compensation, and does not require or authorize the Comptroller to pay any such compensation until funds have been appropriated by the Legislature for that purpose.






Article 10 - Joint Legislative Committee on Civic Education.

Section 29-2-190 - Continuation and termination; functions.

At the start of each quadrennium the Legislature shall provide by joint resolution for a Joint Legislative Committee on Civic Education. The Joint Legislative Committee on Civic Education, created pursuant to Act 2000-547, 2000 Regular Session, is hereby continued for the balance of the current quadrennium at which time it shall terminate. The purpose of the continuing joint committee shall be to provide annual oversight and recommendations with respect to the civic education initiatives provided in Article 2 of Chapter 44A of Title 16. The continuing joint committee shall annually provide a report on the state of civic education not later than the 10th legislative day of each regular session.






Article 11 - Legislative Building Authority.

Section 29-2-200 - Creation; composition; meetings; compensation; powers and duties.

(a) The Legislative Council succeeds to the powers and duties of the Legislative Building Authority.

(b) The powers and duties of the Legislative Council shall include all of the following:

(1) Accepting title to State House property.

(2) Except as otherwise provided by law, providing for the management and supervision, administration, improvement, operation, and maintenance of such State House property.

(3) Taking any other action considered necessary by the Legislative Council to ensure sufficient space and facilities for the functions of the Legislative Department.



Section 29-2-201 - Conveyance of State House property to Legislative Building Authority.

(a)(1) For purposes of this article, State House property means the real property bordered by Union Street, McDowell Lee Lane, Ripley Street, and Washington Avenue and the building, parking deck, and improvements located thereon.

(2) The Alabama Building Renovation Finance Authority, hereafter referred to as ABRFA, created pursuant to Article 14 (commencing with Section 41-10-450) of Chapter 10 of Title 41, shall execute and deliver on June 14, 2007, an appropriate deed or deeds and accompanying documents conveying State House property in fee simple absolute to the Legislative Building Authority.

(3) Upon delivery of the deed and documents, the Legislative Building Authority shall be invested with all rights and title to the State House property.

(4) The consideration for the conveyance shall be the amounts appropriated in Section 29-2-202. This consideration is conclusively determined to be valuable, adequate, and fair.

(b) The right of reverter created in Section 41-10-470, in relation to the land upon which the Alabama State House is situated is abolished on the date of the conveyance.

(c) Any statutory lien created under Section 41-10-472, in relation to the land upon which the Alabama State House is situated is abolished on the date of the conveyance.

(d) The Legislative Building Authority shall be vested with absolute title and control of the State House property.

(e) Commencing October 1, 2015, absolute title and control of the State House property shall transfer to the Legislative Council by operation of law.



Section 29-2-202 - Calculation and payment of principal and interest on bonds attributable to the Alabama State House.

The ABRFA shall annually calculate that portion of the amount necessary to pay the principal and interest on any bonds issued by the ABRFA that would have been paid from charges for space in the Alabama State House but for the enactment of this article and certify that amount to the state Comptroller. The amount so certified is appropriated from the General Fund to the ABRFA. The state Comptroller shall issue a warrant in that amount to the ABRFA. The payment of the amount shall be used exclusively to satisfy that portion of the payment of the principal and interest on bonds issued by the ABRFA that is attributable to the Alabama State House. The state Comptroller may disburse this amount in 12 equal monthly payments.






Article 12 - Legislative Youth Advisory Council and Commission.

Section 29-2-220 - Short title.

This article shall be known and may be cited as the "Legislative Youth Advisory Council Act."



Section 29-2-221 - Created; purpose.

The Legislative Youth Advisory Council (the council) is established for the purpose of examining and facilitating communication between youth and the Legislature regarding issues important to youth, including, but not limited to the following:

(1) Education.

(2) Employment.

(3) Strategies to increase youth participation in local and state government.

(4) Safe environment for youth.

(5) Substance abuse.

(6) Underage drinking.

(7) Emotional and physical health.

(8) Poverty.

(9) Litter and environmental control.

(10) Driver licenses.

(11) Youth access to state and local services.



Section 29-2-222 - Legislative Youth Advisory Oversight Commission - Creation; composition.

(a) There is created the Legislative Youth Advisory Oversight Commission (the commission) to oversee the administrative needs and the implementation of the identified goals and objectives of the council.

(b) The commission shall consist of the following persons:

(1) Two persons appointed by the Governor.

(2) Two persons appointed by the Speaker of the House of Representatives.

(3) Two persons appointed by the Lieutenant Governor.

(4) One person appointed by the Alabama Association of School Boards.

(5) One person appointed by the Alabama Education Association.

(6) One person appointed by the Alabama Private School Association.

(7) One person appointed by the Alabama High School Athletic Association.

(8) One person appointed by the Council for Leaders in Alabama Schools.

(c) Any vacancies shall be filled by the appointing authority.

(d) Members of the commission shall meet at least quarterly. Members shall serve without compensation, but may be reimbursed for necessary expenses incurred in the course of their duties according to the policies and practices of the employers of the members appointed.

(e) The membership of the commission shall be inclusive and shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(f) A chair of the commission shall be elected by the membership at the first meeting of the commission. Members shall be appointed for two-year terms and may be eligible to succeed themselves for one additional term. Members shall be appointed by September 1, 2008. Any member who fails to attend three consecutive meetings held during a calendar year shall be deemed to have resigned. Clerical and administrative assistance to the commission shall be provided by the Clerk of the House and the Secretary of the Senate.



Section 29-2-223 - Legislative Youth Advisory Oversight Commission - Powers and duties.

The commission shall have the following responsibilities:

(1) Create an application form for membership on the Legislative Youth Advisory Council.

(2) Prepare an annual report of activities of the council to the Legislature.

(3) Oversee the appointments of the members to the Legislative Youth Advisory Council.



Section 29-2-224 - Membership of council.

Members of the Legislative Youth Advisory Council shall be appointed by the commission as follows:

(a) Two members shall be appointed from each of the eight state Board of Education districts in a manner which by the state Board of Education reflects the diversity of the state to the greatest effect practicable.

(b) Seven members shall be selected by a recommendation from any of the following: A school administrator, a teacher, or a representative of an approved home study program.

(c)(1) Seven members shall be selected by nominations from school or community organizations which have as their goals to:

a. Support the ideals of character, leadership, and service.

b. Encourage mutual respect and instill civic responsibility.

c. Build courage and confidence among young people through community participation.

d. Promote the principles of representative democracy in an effort to build stronger communities by increasing civic engagement among youth.

(2) If the number of clubs or organizations making a nomination exceeds seven, the initial members shall be determined by lot. Following the initial appointments to the council, the membership shall rotate among the eligible clubs or organizations.

(d) The following persons shall serve as advisory, nonvoting members of the council:

(1) A member of the Senate, appointed by the Lieutenant Governor.

(2) A member of the House of Representatives, appointed by the Speaker.

(3) The State Superintendent of Education, or his or her designee.



Section 29-2-225 - Eligibility criteria.

To be eligible for participation on the Legislative Youth Advisory Council a student shall be a resident of Alabama, between 14 and 19 years of age, and enrolled and attending an Alabama high school or participating in an approved home study program. Eligibility criteria may include, but shall not be limited to, the following:

(1) Academic performance.

(2) Leadership potential.

(3) Personal attributes, including enthusiasm, creativity, independence, maturity, dependability, and initiative.

(4) Interpersonal skills, including cooperation, listening ability, communication skills, and concern for others.

(5) Citizenship skills, including respecting the rights of others and the ability to command respect from others.

(6) Coping skills, including perseverance, ability to adapt to changing situations, giving and accepting constructive criticism, and learning from mistakes.

(7) Accomplishments, including personal growth, community involvement, special talents, and academic accomplishments.



Section 29-2-226 - Officers of council; compensation; meetings.

(a) The following officers shall be elected at the first meeting of the council each calendar year:

(1) President, who shall serve as chair.

(2) A vice president.

(3) Secretary.

(4) Communication officer.

(5) A historian.

(b) Members of the council shall serve without compensation.

(c) Meetings of the council shall be open to the public.



Section 29-2-227 - Duties of council.

The Legislative Youth Advisory Council shall have the following duties and responsibilities:

(1) To identify the concerns and needs of youth and to advise and make recommendation to members of the Legislature on proposed or pending legislation and on policy matters related to youth.

(2) To collect, analyze, and provide information to the Senate and House and any legislative committees, commissions, and task forces on issues related to youth.

(3) To participate in an annual seminar prior to the school year for council members regarding leadership, government, and the Legislature.

(4) To hold at least one public hearing each year for the purpose of receiving youth comment on issues of importance to youth and such other meetings at the call of the council chair.

(5) To submit an annual report by February 15 of each year of its activities, including any recommendations for proposed legislation to the Senate and House and the commission.

(6) To set priorities and establish any committees as may be necessary.

(7) To use the procedures and rules used by the Legislature.



Section 29-2-228 - Funding.

The council may be funded by grants, donations, and funds from other sources, including the public and private sectors.






Article 13 - Alabama Commission to Reduce Poverty.

Section 29-2-250 - Creation; composition, and meetings; compensation; duties; report; funding.

(a) There is created the Alabama Commission to Reduce Poverty. The commission shall consist of the chair and vice chair of the House Education Appropriations Committee or their designees; the chair and vice chair of the House Government Appropriations Committee or their designees; the chair and vice chair of the Senate Finance and Taxation Education Committee or their designees; the chair and vice chair of the Senate Finance and Taxation General Fund Committee or their designees; three members of the House of Representatives appointed by the Speaker; three members of the Senate appointed by the Lieutenant Governor; one member appointed by the Alabama Poverty Project; one member appointed by Alabama Arise; one member appointed by Alabama Community Action Agencies; one member representing the faith community appointed by the Governor; one member appointed by the Low Income Housing Coalition; two individuals living in poverty appointed by the Governor; and one member appointed by VOICES. The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The commission shall hold its organizational meeting within 30 days after May 21, 2009. The commission shall meet at the call of the chair or any majority of members thereof; provided, that the commission shall meet at least once each four months. The commission may meet, act, and conduct its business during the sessions of the Legislature or any recess thereof, and in the interim period between sessions.

(b) The Secretary of the Senate, the Clerk of the House of Representatives, the Legislative Reference Service, the Legislative Fiscal Office, and the Examiners of Public Accounts shall provide any assistance as may be necessary at the commission's request. Each legislative member of the commission shall be entitled to his or her regular legislative compensation, his or her per diem, and travel expenses for each day he or she attends a meeting of the commission which shall be paid out of any funds appropriated for the use of the Legislature, upon warrants drawn on the state Comptroller upon requisitions signed by the commission's chair; provided, however, that members shall not receive additional legislative compensation or per diem when the Legislature is in session but they shall receive their travel expenses for all meetings attended. Nonlegislative members shall receive per diem and travel expenses in the same amount as state employees receive, which amounts shall be paid out of funds appropriated by the Legislature for such use.

(c) The commission shall study and evaluate the following policies and programs of the State of Alabama:

(1) State supported programs that serve those living in poverty.

(2) The economic impact of poverty.

(3) Current policies and services that affect those living in poverty.

(4) Recommendations and proposed legislation affecting individuals in poverty.

(d) The commission shall make an annual report to members of the Legislature no later than the seventh legislative day of each regular session detailing any and all recommendations.

(e) The amount of five thousand dollars ($5,000) shall be the total amount that may be expended by the commission in any one year.






Article 14 - Permanent Joint Legislative Committee on Energy Policy.

Section 29-2-270 - Legislative findings.

The Legislature makes the following findings and statements:

(1) The reduction of the dependence on foreign oil is necessary to preserve and protect our national security.

(2) Reliable, plentiful, and affordable energy and the effective distribution of energy are vital to the support and growth of all sectors of Alabama's economy.

(3) The future energy needs of the state also present unique opportunities to diversify the state's energy supply and provide new opportunities for agriculturally based products and Alabama based clean energy technologies.

(4) Energy derived from agriculturally and forest based products offers the potential to expand rural and economic development in Alabama.

(5) Increasing the efficiency of existing technology combined with the development of new technologies, including coal gasification, coal liquification, advanced coal-based generation, and nuclear power, should be encouraged as ways of producing more energy with reduced emissions.

(6) An integrated and comprehensive state policy on energy is absolutely necessary to identify, address, and provide for the future energy needs of the state.



Section 29-2-271 - Creation; Alabama Energy Plan.

The Permanent Joint Legislative Committee on Energy Policy is created for the purpose of developing the Alabama Energy Plan to recommend to the Governor and the Legislature courses of action to address the state's long-term and short-term energy challenges. The plan shall include, without limitation, recommendations relating to oil and gas production and future oil and gas development that are found both onshore and offshore in Alabama, as well as renewable and alternative energy sources.



Section 29-2-272 - Composition; meetings.

(a) The committee shall be composed of the following members:

(1) The Chair of the House Committee on Agriculture and Forestry.

(2) The Chair of the House Commerce Committee.

(3) The Chair of the Senate Committee on Agriculture, Conservation, and Forestry.

(4) The Chair of the House Government Appropriations Committee.

(5) The Chair of the Senate Committee on Finance and Taxation General Fund.

(6) The Chair of the Senate Committee on Commerce, Transportation, and Utilities.

(7) The Chair of the Senate Committee on Energy and Natural Resources.

(8) The Chair of the Permanent Oil and Gas Study Committee.

(9) Five members of the Houses of Representatives appointed by the Speaker of the House of Representatives, all of whom shall be appointees from the House of Representatives to the Energy Council and one of whom shall be a member of the minority party.

(10) Two members of the Senate appointed by the Lieutenant Governor, both of whom shall be appointees from the Senate to the Energy Council and one of whom shall be a member of the minority party.

(11) Two members of the Senate appointed by the President Pro Tempore of the Senate, both of whom shall be appointees from the Senate to the Energy Council.

(b) To the extent possible, members of the committee shall reflect the racial, ethnic, gender, geographic, urban/rural, and economic diversity of the state.

(c) The committee shall meet at the call of the chair or a majority of the members thereof, provided that the committee shall meet at least once each four months.

(d) The committee may meet, act, and conduct its business at any place within this state during the sessions of the Legislature, or any recess thereof, and in the interim period between sessions.

(e) Terms of service on the committee shall coincide with the elected terms of the serving members. The initial members appointed pursuant to Act 2007-150, HJR152, 2007 Regular Session, shall continue to serve as appointed pursuant to that act provided the member is qualified under subsection (a).

(f) Beginning in January 2011, to serve in 2011 and 2012, and each two years thereafter, the committee shall elect from among its members a chair and a vice chair.



Section 29-2-273 - Goals and objectives; funding; office facility and personnel.

(a) With the assistance of the director and staff of the Legislative Energy Policy Office, the committee shall make a continuous study of the energy supply for the state and make recommendations for legislation and initiatives that will create the necessary institutional and regulatory changes to accomplish the overall goals and objectives of the Alabama Energy Plan in a manner that benefits the economy and protects the environment.

(b) The Alabama Energy Plan shall be designed to achieve the following goals and objectives:

(1) The expansion of diverse sources of fuels to be used to meet Alabama's current and future energy needs through each of the following methods:

a. Encouraging a diverse fuel mix among electric supply generation that promotes reliability and minimizes negative impacts that would result from electric power shortages.

b. Promoting the production and use of renewable energy, bioenergy, and clean alternative energy, including coal gasification and liquification, advanced coal-based generation, and nuclear power.

c. Promoting the production and use of bioenergy from agriculturally and forest based products.

d. Broadening the diversity and decreasing the negative environmental impact of fuels that meet Alabama's transportation needs.

e. Expanding electric generation infrastructure utilizing clean distributed energy resources, including, but not limited to, natural gas, propane, fuel cells, micro-turbines, combined heat and power and wind energy to the extent that these technologies provide cost effective and reliable energy sources.

(2) The development of conservation programs through each of the following methods:

a. Identifying and promoting proven fuel and oil conservation technologies that improve fuel efficiencies in private fleets and state fleets.

b. Identifying and promoting business and residential energy use reduction opportunities.

c. Increasing the usage of energy efficient products and clean energy sources through the state procurement process.

(3) Incorporating energy efficiency and conservation into the design and operation of state buildings.

(4) Encouraging producers of clean energy technologies and producers of energy efficient products to locate their business operations in Alabama, through each of the following methods:

a. Expanding the market for renewable and alternative energy technologies in Alabama.

b. Increasing the number of producers and developers of clean energy technologies located in Alabama.

c. Adopting incentives for new and existing facilities in Alabama that produce energy from alternative and renewable resources.

(c) The Alabama Energy Plan shall include the following for each goal and objective:

(1) An identification of actions already in process.

(2) A prioritized list of recommended non-legislative action items.

(3) Recommended legislative proposals.

(4) An identification of areas on which further evaluation or research is recommended.

(d) The committee shall submit its recommendations by the fifth legislative day of the 2011 Regular Session, and each regular session thereafter. The committee may make additional recommendations and submit studies and reports to the Legislature at any time.

(e) The committee is authorized to receive federal and private grants, gifts, appropriations, and other public and private funds related to energy policies and initiatives.

(f) The committee may employ a director and provide for a Legislative Energy Policy Office. The director shall serve at the pleasure of the committee and shall be responsible directly to the committee for the general supervision and execution of the work of the committee. The committee shall fix the compensation of the director and staff. Compensation for the director and staff shall be paid from funds appropriated to the committee for that purpose. The committee shall further designate the duties of the director and staff. The director and staff of the office shall reflect the racial, ethnic, gender, geographic, urban/rural, and economic diversity of the state.

(g) The committee may maintain an office facility at a location in Montgomery, Alabama, for the use of the director and staff of the Legislative Energy Policy Office and may acquire furniture, equipment, and supplies needed for the operation of the office.

(h) The committee may employ personnel to staff the Legislative Energy Policy Office and may enter contracts for services needed by the committee. Personnel and contracted service providers and consultants may include, but not be limited to, technical advisors on such issues as alternative energy technology, renewable energy technology, engineering, environmental technology, and energy conservation, as well as administrative, supervisory, and professional personnel as necessary to carry out the goals, objectives, and duties of the committee and the office.



Section 29-2-274 - Advisory subcommittees.

(a) The chair and vice chair of the committee shall jointly create and appoint members to advisory subcommittees, as provided in subsection (b), which shall include members of the committee, representatives from governmental agencies, and members of the public with interest and expertise in the objectives of the committee. The Commissioner of the Alabama Department of Agriculture and Industries, or his or her designee, shall be a member of each advisory subcommittee created. Each advisory subcommittee shall be cochaired by one legislative member of the advisory committee and one private sector member or governmental entity member having significant knowledge, experience, and expertise in the subject or subjects the subcommittee is responsible for studying. Private sector cochairs of the advisory committees shall reflect the racial, ethnic, gender, geographic, urban/rural, and economic diversity of the state. The Alabama Department of Economic and Community Affairs may make recommendations to the chair and vice chair of the committee for the appointment of members to each advisory subcommittee.

(b) The advisory subcommittees of the committee shall be as follows:

(1) Biofuels and Alternative Fuels Subcommittee.

(2) Efficiency and Conservation Subcommittee.

(3) Environmental Issues Subcommittee.

(4) Infrastructure and Expansion Subcommittee.

(5) Renewable Power and Electric Generation Subcommittee.

(6) Research and Development Subcommittee.

(7) Technology and Communications Subcommittee.

(8) The Incentives Subcommittee.



Section 29-2-275 - Requested assistance; compensation.

The Secretary of the Senate, the Clerk of the House of Representatives, and the advisory subcommittees created herein shall provide any assistance as may be necessary at the committee's request. Each legislative member of the committee and each legislative member of a subcommittee shall be entitled to his or her regular legislative compensation, his or her per diem, and travel expenses for each day he or she attends a meeting of the committee or a subcommittee which shall be paid out of any funds appropriated for the use of the Legislature upon warrants drawn by the state Comptroller, upon requisitions signed by the committee's chair, provided, however, that legislative members shall not receive additional legislative compensation or per diem when the Legislature is in session or if a member is being paid any other payments on the same dates for attendance on other state business. Each non-legislative member of the subcommittees shall receive the same mileage and per diem as allowed for state employees while attending meetings of the committee and subcommittees.



Section 29-2-276 - Budget limitations.

Annual expenses and compensation of the committee from state funds shall not exceed ten thousand dollars ($10,000) per fiscal year.









Chapter 3 - EMERGENCY INTERIM SUCCESSION.

Section 29-3-1 - Short title.

This chapter shall be known as the "Emergency Interim Succession Act."



Section 29-3-2 - Declaration of policy.

The Legislature declares:

(1) That recent technological developments make possible an enemy attack of unprecedented destructiveness, which may result in the death or inability to act of a large proportion of the membership of the Legislature;

(2) That to conform in time of attack to existing legal requirements pertaining to the Legislature would be impracticable, would admit of undue delay and would jeopardize continuity of operation of a legally constituted Legislature; and

(3) That it is therefore necessary to adopt special provisions as set out in this chapter for the effective operation of the Legislature.



Section 29-3-3 - Definitions.

As used in this chapter, the following terms shall have the meanings ascribed to them by this section:

(1) ATTACK. Any action or series of actions taken by an enemy of the United States resulting in substantial damage or injury to persons or property in this state whether through sabotage, bombs, missiles, shellfire or atomic, radiological, chemical, bacteriological or biological means or other weapons or methods.

(2) UNAVAILABLE. Absent from the place of session (other than on official business of the Legislature) or unable, for physical, mental or legal reasons, to exercise the powers and discharge the duties of a legislator, whether or not such absence or inability would give rise to a vacancy under existing constitutional or statutory provisions.



Section 29-3-4 - Designation of successors to legislators.

Each legislator shall designate emergency interim successors to his powers and duties and specify their order of succession. Each legislator shall review and, as necessary, promptly revise the designations of emergency interim successors to his powers and duties to insure that at all times there are at least three such qualified emergency interim successors.



Section 29-3-5 - Status, qualifications and term of successors.

An emergency interim successor is one who is designated for possible temporary succession to the powers and duties, but not the office, of a legislator. No person shall be designated or serve as an emergency interim successor unless he may, under the Constitution and statutes, hold the office of the legislator to whose powers and duties he is designated to succeed, but no constitutional or statutory provision prohibiting a legislator from holding another office or prohibiting the holder of another office from being a legislator shall be applicable to an emergency interim successor. An emergency interim successor shall serve at the pleasure of the legislator designating him or of any subsequent incumbent of the legislative office.



Section 29-3-6 - When designations, removals and changes of successors effective; recordation thereof in public journal.

Each designation of an emergency interim successor shall become effective when the legislator making the designation files with the Secretary of State the successor's name, address and rank in order of succession. The removal of an emergency interim successor or change in order of succession shall become effective when the legislator so acting files this information with the Secretary of State. All such data shall be open to public inspection. The Secretary of State shall inform the Governor, the Emergency Management Agency, the Secretary of the Senate and the Clerk of the House of Representatives and all emergency interim successors of all such designations, removals and changes in order of succession. The Secretary of the Senate and the Clerk of the House of Representatives shall enter all information regarding emergency interim successors for the Senate or the House in its public journal at the beginning of each legislative session and shall enter all changes in membership or order of succession as soon as possible after their occurrence. Each interim successor shall be appointed for at least one year.



Section 29-3-7 - Oath of successors.

Promptly after designation, each emergency interim successor shall take the oath required for the legislator to whose powers and duties he is designated to succeed. No other oath shall be required. The oath shall be administered by any person authorized by law to administer the oath to duly elected legislators.



Section 29-3-8 - Duty of successors to keep themselves informed.

Each emergency interim successor shall keep himself generally informed as to the duties, procedures, practices and current business of the Legislature, and each legislator shall assist his emergency interim successors to keep themselves so informed.



Section 29-3-9 - Governor may change place of legislative session.

Whenever, in the event of an attack or upon finding that an attack may be imminent, the Governor deems the place of session of the Legislature then prescribed to be unsafe, he may change it to any place within or without the state which he deems safer and convenient.



Section 29-3-10 - Convening of Legislature in event of attack.

In the event of an attack, the Governor shall call the Legislature into session as soon as practicable and, in any case, within 90 days following the inception of the attack. If the Governor fails to issue such call, the Legislature shall, on the ninetieth day from the date of inception of the attack, automatically convene at the place where the Governor then has his office. Each legislator and each emergency interim successor, unless he is certain that the legislator to whose powers and duties he is designated to succeed or any emergency interim successor higher in order of succession will not be unavailable, shall proceed to the place of session as expeditiously as practicable at such session or at any session in operation at the inception of the attack, and at any subsequent sessions, limitations on the length of session and on the subjects which may be acted upon shall be suspended.



Section 29-3-11 - Assumption of powers and duties of legislator by successor.

If, in the event of an attack, a legislator is unavailable, his emergency interim successor highest in order of succession who is not unavailable shall, except for the power and duty to appoint emergency interim successors, exercise the powers and assume the duties of such legislator. An emergency interim successor shall exercise these powers and assume these duties until the incumbent legislator, an emergency interim successor higher in order of succession, or a legislator appointed or elected and legally qualified can act. Each house of the Legislature shall, in accordance with its own rules, determine who is entitled under the provisions of this chapter to exercise the powers and assume the duties of its members. All constitutional and statutory provisions pertaining to ouster of a legislator shall be applicable to an emergency interim successor who is exercising the powers and assuming the duties of a legislator.



Section 29-3-12 - Privileges, immunities and compensation of emergency interim successors.

When an emergency interim successor exercises the powers and assumes the duties of a legislator, he shall be accorded the privileges and immunities, compensation, allowances and other perquisites of office to which a legislator is entitled. In the event of an attack, each emergency interim successor, whether or not called upon to exercise the powers and assume the duties of a legislator, shall be accorded the privileges and immunities of a legislator while traveling to and from a place of session and shall be compensated for his travel in the same manner and amount as a legislator. This section shall not in any way affect the privileges, immunities, compensation, allowances or other perquisites of office of an incumbent legislator.



Section 29-3-13 - Quorum and vote requirements.

In the event of an attack:

(1) Quorum requirements for the Legislature shall be suspended; and

(2) Where the affirmative vote of a specified proportion of members for approval of a bill, resolution or other action would otherwise be required, the same proportion of those voting thereon shall be sufficient.



Section 29-3-14 - Expiration of chapter; extension or restoration of provisions thereof.

The authority of emergency interim successors to succeed to the powers and duties of legislators and the operation of the provisions of this chapter relating to quorum, the number of affirmative votes required for legislative action and limitations on the length of sessions and the subjects which may be acted upon shall expire two years following the inception of an attack, but nothing herein shall prevent the resumption before such time of the filling of legislative vacancies and the calling of elections for the Legislature in accordance with applicable constitutional and statutory provisions. The Governor, acting by proclamation, or the Legislature, acting by concurrent resolution, may from time to time extend or restore such authority or the operation of any of such provisions upon a finding that events render the extension or restoration necessary, but no extension or restoration shall be for a period of more than one year.



Section 29-3-15 - Enabling authority for emergency interim successors to local offices.

With respect to local offices for which the governing bodies of cities, towns, villages, townships and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such governing bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of this chapter.



Section 29-3-16 - Emergency interim successors for officers of political subdivisions.

The provisions of this section shall be applicable to officers of political subdivisions, including, but not limited to, cities, towns, villages, townships and counties, as well as school, fire, power and drainage districts not included in Section 29-3-15. Such officers, subject to such regulations as the executive head of the political subdivision may issue, shall, upon approval of this chapter, designate by title (if feasible) or by named person, emergency interim successors and specify their order of succession. Such executive head shall review and revise, as necessary, designations made pursuant to this chapter to insure their current status. Such executive head shall designate a sufficient number of persons so that there will be three deputies or emergency interim successors or any combination thereof at any time. In the event that any officer of any political subdivision or his deputy provided for pursuant to law is unavailable, the powers of the office shall be exercised and duties shall be discharged by his designated emergency interim successors in the order specified. The emergency interim successors shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the Constitution or statutes or until the officer or his deputy or a preceding emergency interim successor again becomes available to exercise the powers and discharge the duties of his office.






Chapter 4 - SUBORDINATE OFFICERS AND EMPLOYEES.

Article 1 - General Provisions.

Section 29-4-1 - Compensation shall be certified.

Except as otherwise expressly provided, the compensation due to officers and employees subject to this chapter shall be certified by the Secretary of the Senate and the Clerk of the House of Representatives, respectively, to the Comptroller, who shall issue a warrant in accordance therewith.



Section 29-4-2 - Salary increase; schedule of rates revision; employees of the state.

(a) Any salary increase provided for state employees who are listed in the classified and unclassified service of the State of Alabama as defined in Section 36-26-10, whether provided for by legislative action, by action of the State Personnel Board, or by rules of the State Personnel Department, shall apply with equal force to all legislative personnel, officers, and employees, including, but not limited to, Legislative Reference Service personnel. Legislative personnel as herein referred to, who are employed on a full-time basis and such part-time employees with two or more years of continuous service, shall be entitled to the same number of annual increases as those provided for employees in the classified and unclassified service, and shall further be entitled to exceptional step raises as provided for by law or rules of the State Personnel Department and Merit System when approved by the appointing authority.

(b) The Director of the State Personnel Department shall revise the schedules of rates set forth in the pay plan for all employees covered under this section to reflect any increases provided for herein and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith.

(c) For purposes of pay and employment benefits, rights, and privileges, all personnel employed pursuant to this chapter, other than those persons employed on a temporary or part-time basis, shall be treated as other employees of the state.



Section 29-4-3 - No discrimination in selection of employees.

In the selection of the employees of the Legislature, there shall be no discrimination on account of sex, race, creed, or color.



Section 29-4-4 - Security personnel - Responsibilities; powers.

(a) Security personnel employed by the House of Representatives and the Senate shall be responsible for the security of the fourth, fifth, sixth, seventh, and eighth floors of the Alabama State House, such other areas within the Alabama State House as are used by the Legislature, and such other areas in accordance with Section 29-1-19.

(b) The security officers employed under this chapter shall have the powers of peace officers in this state and may exercise those powers only in the areas designated in subsection (a).

Every department, agency, and bureau of the State of Alabama shall assist in any manner requested by the Legislature in assuring the security of the areas of the Alabama State House designated in subsection (a).



Section 29-4-5 - Retirement.

(a) Any Alabama state trooper who retires, and who has not reached the age of 65, may be employed or reemployed as a guard, marshal, or doorkeeper for either house of the Legislature without regard to the laws of the State Merit System or to the State Employees' Retirement System.

(b) The retirement benefits of such a retired employee which have accrued prior to employment as a guard, marshal, or doorkeeper for the Legislature shall not be suspended or decreased because of the subsequent employment in any such capacity with the Legislature.



Section 29-4-6 - Rights of retired employees.

(a) It is lawful and permissible for any public employee who has retired under the Employees' Retirement System or the Judicial Retirement Fund to be employed with the House of Representatives, the Senate, the Department of the Examiners of Public Accounts, the Legislative Fiscal Office, or the Legislative Reference Service if the person so employed is physically and mentally capable of performing the required work in the opinion of the employing authority, is not employed in a permanent full-time capacity, does not replace a full-time employee, and does not receive compensation and expenses, other than reimbursement of normally reimbursable employee expenses, in excess of the base allowed under federal Social Security for a person age 67, as set from year to year, for any legislative session in a calendar year.

(b) A retiree employed under this section shall continue to receive all retirement benefits which the retiree would normally receive if he or she were not so employed, subject to the limitations of this section.

(c) The responsibility for compliance with this section is placed upon the employing authority and each retiree employed under this section shall certify to the employer any information required for compliance with this section.

(d) Nothing in this section or any other provision of law shall prevent a person age 65 or over who has retired under the Employees' Retirement System or the Judicial Retirement Fund from performing services for the House of Representatives, the Senate, the Department of Examiners of Public Accounts, the Legislative Fiscal Office, or the Legislative Reference Service as an independent contractor without regard to the limitations in subsection (a).






Article 2 - Officers and Employees of the Senate.

Section 29-4-20 - Subordinate officers - Secretary of the Senate; Assistant Secretary of the Senate.

(a) The subordinate officers of the Senate consist of the Secretary of the Senate and an Assistant Secretary of the Senate. The Secretary of the Senate shall be a full-time employee, elected as provided by law, and compensated as provided in this chapter.

(b) The Secretary of the Senate shall not participate in political activities such as are prohibited by the Merit System Act in Section 36-26-38.

(c) The Assistant Secretary of the Senate shall be elected by a majority vote of the Senate. The Assistant Secretary of the Senate shall be paid from funds appropriated to the Legislature an amount fixed by the Senate Legislative Council.

(d) The Secretary of the Senate may appoint an administrative assistant. The administrative assistant to the Secretary shall serve at the pleasure of the Secretary and shall be paid from funds appropriated to the Legislature an amount fixed by the Senate Legislative Council in accordance with that of comparable positions established under the State Merit System pay plan.

(e) The Secretary of the Senate may employ a chief clerk who shall be a full-time employee. The chief clerk shall serve at the pleasure of the Secretary of the Senate and shall be paid from funds appropriated to the Legislature an amount fixed by the Senate Legislative Council in accordance with that of comparable positions established under the State Merit System pay plan.



Section 29-4-21 - Oaths.

The President of the Senate shall administer the oaths required to the subordinate officers of the Senate.



Section 29-4-22 - Compensation.

(a) The Secretary of the Senate shall be elected at the beginning of the quadrennium, and receive an annual salary of such amount as provided by the Senate Legislative Council.

(b) The Senate Legislative Council shall conduct an annual in person evaluation of the performance of the Secretary of the Senate and the Assistant Secretary of the Senate.



Section 29-4-23 - Secretary of the Senate - Cannot retain fees; disclosure of personal income.

(a) The Secretary of the Senate shall not retain any of the fees charged for the sale of copies of bills introduced in the Legislature. All such fees shall be deposited in the State Treasury to the credit of the General Fund and shall be used to cover the expenses of the Legislature.

(b) The Secretary of the Senate shall disclose his or her personal income in the same manner and under the same statutes as apply to all other members of the legislative branch of government.



Section 29-4-24 - Secretary of the Senate - Duties.

In addition to the duties otherwise imposed upon or required of the Secretary of the Senate, he or she shall have all of the following duties:

(1) To at all times constitute an information bureau for the members of the Senate and the general public insofar as it is possible to obtain the information required.

(2) To make for the Senate a list, by caption or title, of all bills introduced and all bills reported by the several standing committees.

(3) To make available to each member of the Senate a copy of each act passed which is printed in pamphlet form.

(4) To furnish the Legislative Reference Service, for indexing purposes, a copy of each bill enrolled.



Section 29-4-25 - Powers of elected members of the Legislative Council.

(a) The Senate Legislative Council, after considering in a timely manner persons recommended by the Secretary of the Senate, shall hire the employees of the Senate. Once hired, all Senate employees are at will employees and shall be under the control and supervision of the Secretary of the Senate. The Secretary of the Senate has the authority to discipline and terminate employees.

(b) The Senate Legislative Council or the Secretary of the Senate, as appropriate, shall utilize the services of the Director of Human Resources, including providing lists of applicants for open positions and the written application for employment for each, providing assistance in determination of job classifications, salary schedules, benefits, and terms of employment, maintaining custody of records as requested, and providing consultation on employee discipline.

(c) The Senate Legislative Council may delegate such powers and duties as herein conferred upon it to the Secretary of the Senate.



Section 29-4-26 - Senate pages.

Senate pages shall be selected or appointed as provided by resolution of the Senate.






Article 3 - Officers and Employees of the House of Representatives.

Section 29-4-30 - Subordinate officers - Clerk of the House of Representatives and Assistant Clerk of the House of Representatives.

(a) The subordinate officers of the House of Representatives consist of the Clerk of the House of Representatives and an Assistant Clerk of the House of Representatives. The Clerk of the House of Representatives shall be a full-time employee, elected as provided by law, and compensated as provided in this chapter.

The Clerk of the House of Representatives shall not participate in political activities such as are prohibited by the Merit System Act in Section 36-26-38.

(b) The Assistant Clerk of the House of Representatives shall be appointed by the Clerk of the House of Representatives with the approval of the Speaker of the House. The Assistant Clerk of the House of Representatives shall be paid from funds appropriated to the Legislature an amount fixed by the House Legislative Council.

(c) The Clerk of the House of Representatives may appoint an administrative assistant. The administrative assistant to the Clerk shall serve at the pleasure of the Clerk and shall be paid from funds appropriated to the Legislature an amount fixed by the House Legislative Council in accordance with that of comparable positions established under the State Merit System pay plan.

(d) The Clerk of the House of Representatives may employ a chief clerk who shall be a full-time employee. The chief clerk shall serve at the pleasure of the Clerk of the House of Representatives and shall be paid from funds appropriated to the Legislature an amount fixed by the House Legislative Council in accordance with that of comparable positions established under the State Merit System pay plan.



Section 29-4-31 - Oaths.

The Speaker of the House of Representatives shall administer the oaths required to the subordinate officers of the House of Representatives.



Section 29-4-32 - Compensation.

(a) The Clerk of the House of Representatives shall be elected at the beginning of the quadrennium, and shall receive an annual salary of such amount as provided by the House Legislative Council.

(b) The House Legislative Council shall conduct an annual in person evaluation of the performance of the Clerk of the House of Representatives and the Assistant Clerk of the House of Representatives.



Section 29-4-33 - Clerk - Cannot retain fees; disclosure of personal income.

(a) The Clerk of the House of Representatives shall not retain any of the fees charged for the sale of copies of bills introduced in the Legislature. All such fees shall be deposited in the State Treasury to the credit of the General Fund and shall be used to cover the expenses of the Legislature.

(b) The Clerk of the House of Representatives shall disclose his or her personal income in the same manner and under the same statutes as apply to all other members of the legislative branch of government.



Section 29-4-34 - Clerk - Duties.

In addition to the duties otherwise imposed upon or required of the Clerk of the House of Representatives, he or she shall have all of the following duties:

(1) To at all times constitute an information bureau for the members of the House of Representatives and the general public insofar as it is possible to obtain the information required.

(2) To make for the House of Representatives a list, by caption or title, of all bills introduced and all bills reported by the several standing committees.

(3) To make available to each member of the House of Representatives a copy of each act passed which is printed in pamphlet form.

(4) To furnish the Legislative Reference Service, for indexing purposes, a copy of each bill enrolled.



Section 29-4-35 - Powers of members of the Legislative Council.

(a) The House Legislative Council, after considering in a timely manner persons recommended by the Clerk of the House, shall hire the employees of the House. Once hired, all House employees are at will employees and shall be under the control and supervision of the Clerk of the House. The Clerk of the House has the authority to discipline and terminate employees.

(b) The House Legislative Council or the Clerk of the House, as appropriate, shall utilize the services of the Director of Human Resources, including providing lists of applicants for open positions and the written application for employment for each, providing assistance in determination of job classifications, salary schedules, benefits, and terms of employment, maintaining custody of records as requested, and providing consultation on employee discipline.

(c) The House Legislative Council may delegate such powers and duties as herein conferred upon it to the Clerk of the House of Representatives.



Section 29-4-36 - House pages.

House pages shall be appointed by the Clerk of the House of Representatives.






Article 4 - Joint Operations.

Section 29-4-40 - Staff assistance.

(a) The Secretary of the Senate and the Clerk of the House of Representatives shall furnish to each joint committee for which staff assistance is not provided in the act creating the joint committee, the staff assistance reasonably necessary to enable the committee to perform its assigned function.

(b) Staff furnished pursuant to this section shall be compensated as other legislative staff at rates approved by the Legislative Council .

(c) For purposes of this section, staff assistance includes, but is not limited to, secretaries, consultants, and technical or professional persons.



Section 29-4-41 - Additional employees.

Repealed by Act 2015-408 effective June 10, 2015.



Section 29-4-42 - Majority vote required.

Actions under this article requiring the approval of the Senate Legislative Council and the House Legislative Council may be taken only if approved by a majority vote of both respective councils.






Article 5 - Lieutenant Governor.

Section 29-4-50 - Office of Lieutenant Governor; compensation; business travel.

The Office of the Lieutenant Governor shall be separate and distinct from the Legislature, any state agency, entity, or official. The Lieutenant Governor may appoint, without regard to the State Merit System law, such personnel as may be necessary to carry out the duties and functions of the office. The compensation of personnel so employed shall be fixed by the Lieutenant Governor in accordance with that of comparable positions established under the State Merit System pay plan. The Lieutenant Governor may prescribe the duties and responsibilities of the personnel of the office. All personnel appointed pursuant to this section shall serve at the pleasure of the Lieutenant Governor making the appointment.

Compensation of personnel employed pursuant to this section shall be payable as the salaries of other state employees are paid. The compensation of those personnel shall be paid from funds appropriated to the Office of the Lieutenant Governor. The compensation, expense allowances, or other emoluments due those personnel shall be certified by the Lieutenant Governor to the Comptroller who shall issue a warrant therefor from funds appropriated to the Office of the Lieutenant Governor.

Business travel by the Lieutenant Governor and by the personnel of the Office of the Lieutenant Governor shall be approved by the Lieutenant Governor and shall be paid from funds appropriated to the Office of the Lieutenant Governor. The Lieutenant Governor shall have authority to purchase, lease, or contract for equipment, supplies, and services for use by the Office of the Lieutenant Governor and pay for the equipment, supplies, and services from funds appropriated to the Office of the Lieutenant Governor. For purposes of purchasing, leasing, or contracting for equipment, supplies, or services, the Office of Lieutenant Governor shall be deemed a part of the Legislative Department.






Article 6 - Speaker of the House of Representatives.

Section 29-4-60 - Office of the Speaker of the House of Representatives; compensation; business travel.

The Office of the Speaker of the House of Representatives shall be separate and distinct from the Legislature, any state agency, entity, or official. The Speaker of the House of Representatives may appoint, without regard to the State Merit System law, such personnel as may be necessary to carry out the duties and functions of the office. The compensation of personnel so employed shall be fixed by the Speaker of the House of Representatives in accordance with that of comparable positions established under the State Merit System pay plan. The Speaker of the House of Representatives may prescribe the duties and responsibilities of the personnel of the office. All personnel appointed pursuant to this section shall serve at the pleasure of the Speaker of the House of Representatives making the appointment.

Compensation of personnel employed pursuant to this section shall be payable as the salaries of other state employees are paid. The compensation of those personnel shall be paid from funds appropriated to the Office of the Speaker of the House of Representatives. The compensation, expense allowances, or other emoluments due those personnel shall be certified by the Speaker of the House of Representatives to the Comptroller who shall issue a warrant therefor from funds appropriated to the Office of the Speaker of the House of Representatives.

Business travel by the Speaker of the House of Representatives and by the personnel of the Office of the Speaker of the House of Representatives shall be approved by the Speaker of the House of Representatives and shall be paid from funds appropriated to the Office of the Speaker of the House of Representatives. The Speaker of the House of Representatives shall have authority to purchase, lease, or contract for equipment, supplies, and services for use by the Office of the Speaker of the House of Representatives and pay for the equipment, supplies, and services from funds appropriated to the Office of the Speaker of the House of Representatives.



Section 29-4-61 - Designation of persons to serve on certain multi-member bodies in place of Speaker of the House.

(a) Whenever any act of the Legislature provides that the Speaker of the House of Representatives is designated a member of a multi-member body, the Speaker may designate a person to serve in his or her place as follows:

(1) If the body is composed exclusively of members of the Legislature or members of the Legislature and the Lieutenant Governor, the Speaker of the House of Representatives may designate a member of the House of Representatives to serve in place of the Speaker.

(2) If the body is not composed exclusively of members of the Legislature or members of the Legislature and the Lieutenant Governor, the Speaker of the House of Representatives may designate any person to serve in place of the Speaker.

(b) Designees shall serve at the pleasure of the appointing authority.

(c) This section applies to multi-member bodies in existence or subsequently created.






Article 7 - Senate President Pro Tempore.

Section 29-4-70 - President Pro Tempore of the Senate.

(a) If the senator who is serving as the President Pro Tempore of the Senate on the date of the general election at which members of the Senate are elected to four-year terms is reelected to the Senate, the senator shall continue to serve as President Pro Tempore of the Senate until a successor President Pro Tempore is selected pursuant to Section 48.01 of the Official Recompilation of the Constitution of Alabama of 1901, as amended.

(b) If the senator serving as the President Pro Tempore of the Senate ceases service as a Senator for any reason prior to election of a President Pro Tempore pursuant to Section 48.01 of the Official Recompilation of the Constitution of Alabama of 1901, as amended, then, with the approval of the Senate Legislative Council, the Secretary of the Senate shall perform the functions of the President Pro Tempore with respect to the expenditure of funds appropriated to the office of the President Pro Tempore until a successor President Pro Tempore is elected pursuant to Section 48.01 of the Official Recompilation of the Constitution of Alabama of 1901, as amended.









Chapter 5 - LEGISLATIVE FISCAL OFFICE.

Section 29-5-1 - Established; director head of office.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-5-2 - Joint fiscal committee of Legislature.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-5-3 - Appointment, salary, and removal of director; participation by director in State Employees' Retirement System.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-5-4 - Personnel.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-5-5 - Director authorized to obtain information from state departments, agencies, etc.; cooperation and assistance by state departments, agencies, etc.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-5-6 - Assistance by Legislative Reference Service and Department of Examiners of Public Accounts.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-5-7 - Duties and functions generally.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-5-8 - Assistance to other committees of House or Senate and joint committees of Legislature.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-5-9 - Assistance to members of House and Senate.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-5-10 - Computer capability; evaluation of budgetary matters.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-5-12 - Estimate of amount of money involved under provisions of certain bills.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-5-13 - Notification of actions concerning budget process or revenue source.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-5-14 - Tax expenditure report.

Repealed by Act 2017-214, §6, effective October 1, 2017.






Chapter 5A - LEGISLATIVE SERVICES AGENCY

Article 1 - Legislative Services Agency

Section 29-5A-1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) There is hereby created the Legislative Services Agency which shall be under the supervision, direction, and control of the Director of Legislative Services. The director shall be appointed by the Legislative Council and shall receive the compensation and benefits established by the council, payable as the compensation of other state employees.

(b) The director shall serve as Code Commissioner for the Code of Alabama. As Code Commissioner, the director, when approved and directed by the Legislative Council, shall enter into a printing contract on behalf of the State of Alabama to publish the official code of the statutes of Alabama. If the director is not a licensed attorney, the Deputy Director of Legislative Services, Legal, shall serve as Code Commissioner.

(c) The agency succeeds to and is vested with all of the functions of the Legislative Reference Service, the Legislative Fiscal Office, and the Alabama Law Institute. A reference in any law to the Legislative Reference Service, Legislative Fiscal Office, or the Alabama Law Institute shall be deemed a reference to the agency.

(d) On October 1, 2017, all papers, books, materials, furnishings, funds, personnel, and property of the Legislative Reference Service, Legislative Fiscal Office, and the Alabama Law Institute shall be transferred to the agency.



Section 29-5A-2 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The agency shall consist of three divisions as follows:

(1) The Legal Division, which shall be headed by the Deputy Director of Legislative Services, Legal. The deputy director, legal, shall be a licensed attorney appointed by and serve at the pleasure of the director and shall receive the compensation determined by the director. Except as otherwise provided in this chapter, the Legal Division succeeds to and is vested with all the powers of, and the duties previously performed by, the Legislative Reference Service. The Director of Legislative Services shall have all powers necessary to perform the functions of the Legal Division. The director may delegate all or a portion of the power to the deputy director, legal.

(2) The Fiscal Division, which shall be headed by a Deputy Director of Legislative Services, Fiscal. The deputy director, fiscal, shall be appointed by and serve at the pleasure of the director and shall receive the compensation determined by the director. Except as otherwise provided in this chapter, the Fiscal Division succeeds to and is vested with all the powers of, and the duties previously performed by, the Legislative Fiscal Office. The Director of Legislative Services shall have all powers necessary to perform the functions of the Fiscal Division. The director may delegate all or a portion of the power to the deputy director, fiscal.

(3) The Law Revision Division, which shall be headed by the Deputy Director of Legislative Services, Law Revision. The deputy director, law revision, shall be a licensed attorney who, after consultation with the Alabama Law Institute Council, shall be appointed by and shall serve at the pleasure of the director and shall receive the compensation determined by the director. Except as otherwise provided in this chapter, the Law Revision Division succeeds to and is vested with all the powers of, and the duties previously performed by, the Alabama Law Institute. The Director of Legislative Services shall have all powers necessary to perform the functions of the Law Revision Division. The director may delegate all or a portion of the power to the deputy director, law revision.



Section 29-5A-3 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Director of Legislative Services, without regard to the State Merit System Law, may hire staff members and clerical help to effectuate the purposes of this chapter.

(b) The compensation due to the officers and employees employed under this section shall be certified by the director to the Comptroller, who shall issue his or her warrant therefor.






Article 2 - Legal Division

Section 29-5A-20 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Legal Division shall be under the supervision, direction, and control of the Director of Legislative Services.



Section 29-5A-21 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Legal Division shall have all of the following duties:

(1) To respond to questions concerning the organization and administration of state government or the operation of constitutional or statutory law.

(2) To render assistance in the drafting of bills and amendments to bills.

(3) To make studies and reports on problems of state and local government in Alabama, either upon request or on its own initiative.

(4) To conduct a continuous analysis of the scope, effect, and methods of federal, state, and local government operations in Alabama and make those recommendations to the Legislative Council as appropriate.

(5) To prepare, under the direction of the Code Commissioner, a compilation or code of the statutes of Alabama.

(6) To determine, subject to the approval of the Code Commissioner, the content of the code and any supplements thereto and to prepare an annual codification bill to adopt changes to the code enacted at prior sessions of the Legislature.

(b) Requests for assistance under subdivisions (1) and (3) of subsection (a) shall be prepared only for a member of the Legislature or the Lieutenant Governor, or a person authorized by a member of the Legislature or by the Lieutenant Governor. Requests for assistance under subdivision (2) of subsection (a) shall be prepared only for a member of the Legislature, the Lieutenant Governor, or the Governor, or a person authorized by a member of the Legislature, by the Lieutenant Governor, or by the Governor. The Legal Division may respond to other requests for assistance, including, but not limited to, requests from other state governments, as the Director of Legislative Services determines to be in the best interests of the state.

(c) In order that the purposes of this article shall be best served, each department and agency of the State of Alabama government shall furnish to the Legal Division copies of all monthly, quarterly, annual, biennial, quadrennial, and other regular reports which it is required by law to prepare for other agents or officials of the state government and copies of all printed publications that it issues. Each department or agency of the State of Alabama government shall comply with requests for supplementary reports made by the Legal Division and approved by the Legislative Council. Each department and agency of the State of Alabama government shall make its internal records available to the Legal Division upon request.



Section 29-5A-22 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) In compiling the contents of the code and any cumulative supplement and replacement volume to the code, the Legal Division and the Code Commissioner may not alter the sense, meaning, or effect of any act. The Legal Division and Code Commissioner, in compiling the contents of the code and any supplement and replacement volume to the code, may perform all of the following editorial functions:

(1) Change the wording of descriptive headings and catchlines.

(2) Change hierarchy units as specified in an act to appropriate code hierarchy.

(3) Change reference numbers to conform with renumbered hierarchy units, or make corrections in reference numbers if the correction can be made without substantive change in the law.

(4) Substitute the proper hierarchy unit for the terms "this act," "the preceding section," and the like.

(5) Remove language that is surplusage, including "of the Code of Alabama 1975," "of this section," and the like when such language follows a designated hierarchy unit.

(6) Substitute "this title," "this chapter," or other hierarchy designation in place of reference to the specific unit, if the reference is within that unit.

(7) Translate dates to the appropriate month, day, and year.

(8) Change words when directed by law.

(9) Substitute the name of any agency, officer, or instrumentality of the state or of a political subdivision whose name is changed by law or to which powers, duties, and responsibilities have been transferred by law, for the name which the agency, officer, or instrumentality previously used or of the agency which was previously vested with the same powers and charged with the same duties and responsibilities.

(10) Divide, consolidate, and rearrange hierarchy units and parts of hierarchy units.

(11) If any section or part of a section of the Code of Alabama 1975, is amended by more than one act at the same session of the Legislature, incorporate into one or more code sections the section as amended or altered by the several acts, if each of the amendments, changes, or alterations are not in substantive conflict and can be given effect and incorporated in the code section or code sections in a manner which will make the code section or code sections intelligible.

(12) Resolve nonsubstantive conflicts between multiple acts.

(13) Change capitalization, spelling, and punctuation for the purpose of uniformity and consistency.

(14) Correct manifest grammatical, clerical, and typographical errors, including, but not limited to, by means of the addition or deletion of language.

(b)(1) Upon the adoption and incorporation of the annual cumulative supplement and each replacement volume into the Code of Alabama by statute, that supplement or replacement volume shall be considered as part of the entire Code of Alabama and shall be considered for statutory construction purposes in the same manner as all other portions of the code.

(2) This adoption and incorporation by statute shall constitute a continuous systematic codification of the entire Code of Alabama 1975, for purposes of Section 85 of the Constitution of Alabama of 1901. Such a statute is a law that adopts a code for the purposes of Section 45 of the Constitution of Alabama of 1901.

(c) The Legislature finds and declares that this section is declaratory of, and does not constitute a change in, the law existing since the amendment of Section 29-7-6 by Act 93-618 of the 1993 Regular Session designating the Director of the Legislative Reference Service as the Code Commissioner.



Section 29-5A-23 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Whenever any provision of this code contains a preprinted form that contains language which indicates the year of application or execution as "19__," the language shall be deemed to mean either a year beginning with the numbers 19 or 2 as the case may be.

(b) The Legal Division, when and as deemed appropriate, shall implement editorial changes to such language to conform the preprinted form to the applicable date.



Section 29-5A-24 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Code Commissioner, with the assistance of the Legal Division, shall prepare an official recompilation of the Constitution of Alabama of 1901, as amended. This official recompilation may not make any substantive change to any existing operative constitutional provision.

(b) The official recompilation shall include all of the following:

(1) The removal of all expressly repealed sections or amendments, or portions thereof.

(2) The insertion of expressly identified amendatory language contained in a particular constitutional amendment into the identified location and the deletion of the language being amended and replaced and the retention of the original article and section number or amendment number.

(3) The relocation of various constitutional amendments applicable to the entire state in the appropriate article of the constitution based upon a logical sequence and the particular subject or topic.

(4) The grouping of various constitutional amendments applicable to the entire state in the same location in the document based upon a logical sequence and the particular subject or topic.

(5) The grouping of local constitutional amendments in the same location in the document based upon a particular subject or topic or by county.

(6) The elimination of constitutional provisions or amendments, including portions of such provisions or amendments, that have lapsed or have been invalidated, directly or indirectly, by decision of a court of last resort.

(7) The inclusion, after the text of a relocated provision, of the official constitutional amendment number assigned to that provision at the time of ratification.

(8) Other editorial changes necessary to accurately reflect the current status of the constitution in a logical manner.

(c) The Code Commissioner, upon completion, shall instruct the official Code Publisher to publish the official recompilation.

(d) The recompiled constitution published under this section shall be known as and cited as the Official Recompilation of the Constitution of Alabama of 1901, as amended.

(e) In the event of a conflict between the official recompilation published under this section and the Constitution of Alabama of 1901, or any amendments to the Constitution of Alabama of 1901, the Constitution of Alabama of 1901, or the amendments thereto, or both, shall prevail over the official recompilation.



Section 29-5A-25 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Legislature recognizes that language used in reference to individuals with disabilities shapes and reflects society's attitudes towards people with disabilities. Many of the terms currently used diminish the humanity and natural condition of having a disability. Certain terms are demeaning and create an invisible barrier to inclusion as equal community members. The Legislature finds it necessary to clarify preferred language for new and revised laws by requiring the use of terminology that puts the person before the disability.

(b) The Legal Division is directed to avoid all references to: Disabled, developmentally disabled, mentally disabled, mentally ill, mentally retarded, handicapped, cripple, crippled, deaf-mute, deaf-dumb, dumb, and mute in any new statute or resolution and to change such references when appropriate in any existing statute or resolution as sections and provisions including these references are otherwise amended by law.

(c) The Legal Division is directed to replace terms referenced in subsection (b) in the Code of Alabama 1975, when such replacement is appropriate with the following revised terminology: Individuals with disabilities, individuals with developmental disabilities, and individuals who are deaf or hard of hearing.

(d)(1) No statute or resolution is invalid because the statute or resolution is not in compliance with this section.

(2) No statute or resolution is invalid because of a change in terminology implemented by the Legal Division under this section.

(e) Changes in terminology shall not be made by the Legal Division if such change may legally impair the statute or its implementation or interpretation.

(f)(1) All action of an administrative agency creating new rules or amending existing rules shall be formulated in accordance with this section.

(2) No agency rule is invalid because the rule is not in compliance with this section.



Section 29-5A-26 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Legal Division shall change all references to the Department of Mental Health and Mental Retardation in Title 22, and elsewhere as found in this code, to the Department of Mental Health. Code changes shall be made at a time determined appropriate by the division.



Section 29-5A-27 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Legal Division shall review Titles 11 and 40 and shall substitute "Alabama Tax Tribunal" for any reference to the Administrative Law Division of the Department of Revenue and shall make any other similar amendments consistent herewith.



Section 29-5A-28 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Legal Division shall conform references in the Code of Alabama 1975, to the offices, departments, divisions, and other entities included in Chapter 29 of Title 41 of the Code of Alabama 1975, to reflect the changes made by that chapter. Code changes, including amending and renumbering existing code sections to be part of Chapter 29 to make conforming changes required to conform to the substantive changes made in Act 2015-450, shall be made at a time determined to be appropriate by the division.






Article 3 - Fiscal Division

Section 29-5A-40 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Fiscal Division shall be under the supervision, direction, and control of the Director of Legislative Services.



Section 29-5A-41 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The various departments, agencies, institutions, and establishments of the executive branch of government and the regulatory agencies and commissions of the state shall furnish the Fiscal Division any available material which the division determines to be necessary in the performance of the duties and functions of the division. The division upon agreement with the head of any department, agency, establishment, or regulatory agency or commission, may utilize its services, facilities, and personnel, with or without reimbursement; and the head of each department, agency, establishment, institution, or regulatory agency or commission may provide the services, facilities, and personnel to the division.



Section 29-5A-42 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

In carrying out the duties and functions of the Fiscal Division and for the purposes of coordinating the operations of the division with those of other legislative agencies with a view to utilizing most effectively the information, services, and capabilities of all such agencies in carrying out the various responsibilities assigned to each, the division, may obtain information, data, estimates, and statistics developed by the Examiners of Public Accounts and, upon agreement, utilize the services, facilities, and personnel of the Examiners of Public Accounts, with or without reimbursement.



Section 29-5A-43 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

It shall be the duty and function of the Fiscal Division to provide to the Committees on Ways and Means of the House and to the Committees on Finance and Taxation of the Senate information that will assist the committees in the discharge of all matters within their jurisdictions, including:

(1) Information with respect to the budget, appropriation bills, and other bills authorizing or providing budget authority or tax expenditures.

(2) Information with respect to revenues, receipts, estimated future revenues and receipts, and changing revenue conditions.

(3) Such related information as the committees may request.



Section 29-5A-44 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

At the request of any other committee of the House of Representatives or the Senate, any joint committee of the Legislature, or any member of the House or Senate, the Fiscal Division shall provide to such committee, joint committee, or member any information compiled in carrying out subdivisions (1) and (2) of Section 29-5A-43 and, to the extent practicable, such additional information related to the foregoing as may be requested.



Section 29-5A-45 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Every general bill creating, eliminating, or affecting in any way a state or local program, service, function, or revenue source and which thereby requires the expenditure of county or municipal funds or thereby decreases or increases revenue collections by any county or municipality, before any vote is taken thereon in the Senate or House of Representatives, shall have endorsed thereon or attached thereto an estimate made by the Fiscal Division of the amount of money involved therein, and the anticipated increase in county or municipal spending or the decrease in county or municipal revenue collections under the bill. In the event that insufficient data is available to formulate an estimate of the amount of money involved therein, the division shall note that fact on such endorsement or attachment which shall constitute compliance herewith.

(b) A fiscal note provided under this section shall be endorsed on the bill or attached thereto and may be printed on the calendar of bills on third reading immediately following the title of the bill.

(c) The Fiscal Division is authorized to secure information, data, estimates, and statistics directly from the employees and officials of the various departments, agencies, institutions, establishments, boards, and commissions of the county and municipal governments of the state which are necessary for the division to fulfill the duties and functions imposed by this section. The employees and officials of all departments, agencies, institutions, establishments, boards, and commissions shall furnish the division, any available material which the division determines to be necessary in the performance of the duties and functions required by this section.



Section 29-5A-46 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Fiscal Division shall prepare and submit an annual report to the Legislature which lists all state tax expenditures and the estimated cost associated with each of the tax expenditures. For purposes of this section, tax expenditures means those state revenue losses attributable to the provisions of the constitution, state tax statutes, or rules promulgated pursuant to the statutes, which allow a special exclusion, exemption, or deduction, or which provide a special credit or preferential tax rate. The report shall be organized according to the funds into which the tax expenditures would be dedicated but for the exemptions and rate differentials. The report shall be submitted at the same time that the Governor is required to submit his or her budget proposal to the Legislature.

(b) The annual tax expenditure report shall include the following:

(1) Each tax exemption and its constitutional and/or statutory citation.

(2) An estimate of the revenue loss to the state caused by each of the tax expenditures for the most recently completed fiscal year.

(c) The Fiscal Division is authorized to request and receive from the Department of Revenue or any other state or local agency or official any information necessary to complete the report required by this section. Such information shall be subject to the confidentiality and disclosure provisions of Section 40-2A-10; however, these provisions shall not prevent the aggregation and disclosure of any information necessary to transparently complete the report required by this section. In the event that lack of information prevents the Fiscal Division from making a reasonable estimate for any tax expenditure, the division shall list the expenditure with a notation that an estimate cannot be determined.

(d) The House Ways and Means Education Committee and the Senate Committee on Finance and Taxation - Education shall conduct joint hearings on the tax expenditure report every even-numbered year to be concluded by the tenth legislative day of the regular session of the Legislature. From time to time, the committees may report to the Legislature findings or recommendations developed as a result of the hearings.

(e) This section does not apply to any incentives or other matters which are included in the report required by Section 40-18-379.






Article 4 - Law Revision Division

Section 29-5A-60 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Law Revision Division shall be under the supervision, direction, and control of the Director of Legislative Services. The Law Revision Division shall continue to be known as the Alabama Law Institute for purposes of conducting its public activities.



Section 29-5A-61 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The general purposes of the Law Revision Division shall be to promote and encourage the clarification and simplification of the law of Alabama to secure the better administration of justice and to carry on scholarly legal research and scientific legal work. To that end it shall be the duty of the division to do all of the following:

(1) Consider needed improvements in both substantive and adjective law and to make recommendations concerning the same to the chairs and members of the House Judiciary Committee and the Senate Judiciary Committee.

(2) Examine and study the law of Alabama and Alabama jurisprudence and statutes with a view of discovering defects and inequities and of recommending needed reforms.

(3) Receive and consider suggestions from members of the Legislature and the public generally as to defects and anachronisms in the law.

(4) Recommend such changes in the law as it deems necessary to modify or eliminate antiquated and inequitable rules of law and to bring the law of the state, both civil and criminal, into harmony with legal conditions and opinions.

(5) Render annual reports to the Legislature through the president of the council and, if it deems so advisable, accompany its reports with proposed bills to carry out any of its recommendations.

(6) Recommend the repeal of obsolete statutes and suggest needed amendments, additions, and repeals.

(7) Organize and conduct meetings as needed within the state for scholarly discussions of current problems in Alabama law, bringing together representatives of the Legislature, practicing attorneys, members of the bench and bar, and representatives of the law teaching profession and periodically conduct training and continuing education programs for public officials, including providing educational material.

(8) Advise the Code Commissioner on the performance of the duties imposed on the Code Commissioner by Article 2.

(9) In cooperation with the Legislative Council, establish and facilitate a legislative intern program.



Section 29-5A-62 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Law Revision Division, in submitting reports to the Legislature through the President of the Alabama Law Institute Council, shall act solely in an advisory capacity.



Section 29-5A-63 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Director of Legislative Services may establish a special fund in the State Treasury to receive direct grants or contributions or fees from municipal, county, state, federal, or charitable sources, or any other sources, to conduct studies, educate public officials, and carry on the duties of the division. The funds in the special fund are continuously appropriated for the exclusive use of the division, shall be maintained separately, and shall be in addition to any other funds appropriated to the division.

(b) This fund may be used to pay the actual expenses of conducting the education functions of the Law Revision Division including the provision of food and non-alcoholic beverages usual and customary for like events and the actual and necessary expenses for participants and faculty of programs sponsored by the division as approved by the Director of Legislative Services.

(c) The Director of Legislative Services shall provide a public report of all funds received pursuant to this section. The public report shall be made on the website of the Legislative Services Agency, provided that this requirement may be met by providing a link to a site that discloses this information on a statewide basis for other state governmental entities.



Section 29-5A-64 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Governing Council of the Alabama Law Institute Council is continued in existence as the Alabama Law Institute Council.

(b) The council shall be composed of ex officio, appointed, and elected members, as follows:

(1) One Justice of the Supreme Court of Alabama, selected by the Justices thereof.

(2) One circuit court judge, selected by the Association of Circuit Court Judges.

(3) The Attorney General of the State of Alabama, or his or her designee.

(4) The legal advisor to the Governor of Alabama, or his or her designee.

(5) The Chairs of the Judiciary Committees of the Senate and House of Representatives.

(6) The President of the Alabama State Bar.

(7) The Secretary of the Alabama State Bar.

(8) The chair of the Junior Bar Section of the Alabama State Bar.

(9) The attorney members of the Legislative Council of Alabama.

(10) Not less than three nor more than six attorney members appointed by the Governor of Alabama.

(11) The Code Commissioner.

(12) The Speaker of the House, or his or her designee.

(13) The President Pro Tempore of the Senate, or his or her designee.

(14) Two members who shall be elected from the members of the faculty of the University of Alabama School of Law, two members elected from the members of the faculty of the Cumberland Law School of Samford University, two members elected from the members of the faculty of the Thomas Goode Jones School of Law at Faulkner University, and six practicing attorneys elected from each congressional district in the state.

(c) The ex officio members shall hold their positions during their respective terms of office. The terms of office of the elected members of the governing council shall be four years. Elected members of the governing council shall be eligible for reelection.

(d) Vacancies in the elected membership created by death, resignation, or other than by the expiration of the terms of office shall be filled by the council under such rules as it may adopt. Vacancies occurring through the expiration of terms of office shall be filled by election by the council under such rules as it may adopt.

(e) Members of the Governing Council of the Alabama Law Institute serving on September 30, 2017, shall continue as members of the Alabama Law Institute Council.

(f) The members of the Alabama Law Institute Council shall serve without any compensation for services as such. The division may pay honoraria to members of the State Bar who perform professional services for the division.

(g) The Alabama Law Institute Council shall advise the Director of Legislative Services on the work of the division and shall adopt a plan or plans to encourage and invite the cooperation of all members of the legal profession in the work of the division.

(h) The appointing authorities shall coordinate their appointments to assure the council membership is inclusive and reflects the racial, gender, geographic, urban, rural, and economic diversity of the state.









Chapter 6 - LEGISLATIVE COUNCIL.

Section 29-6-1 - Created.

(a) There is hereby created a continuing legislative committee to be known as the Legislative Council of the State of Alabama. The council consists of the Speaker of the House, the House Majority Leader, the House Minority Leader, the Chairs of the Ways and Means General Fund and Ways and Means Education Committees, two members of the House appointed by the Speaker, two members of the House elected by the House, and one member of the House elected by members of the House who are not members of the majority party, who shall constitute the House Legislative Council, and the President Pro Tempore of the Senate, the Senate Majority Leader, the Senate Minority Leader, the Chairs of the Finance and Taxation General Fund and Finance and Taxation Education Committees, two Senators appointed by the President Pro Tempore, two members of the Senate elected by the Senate, and one member of the Senate elected by members of the Senate who are not members of the majority party, who shall constitute the Senate Legislative Council. Until January 14, 2019, the President of the Senate is a full voting member of the Senate Legislative Council. Except as otherwise provided in subsection (d), the elected House and Senate members shall be elected at the first regular session of each quadrennium.

(b) Members serving ex officio, appointed, or elected at the 2015 Regular Session pursuant to Act 2015-408 or appointed as otherwise provided in subsection (d), shall replace the members of the Legislative Council serving on the council on June 10, 2015.

(c) Members of the council may serve on the council as long as the member retains the office that qualified the member for service or during the term to which the member was appointed or elected and, if reelected to the same house without a break in service to that house, during the succeeding legislative term until a successor is appointed or elected as provided by law. No member may be elected to more than two consecutive four-year terms and no member may be appointed to more than two consecutive four-year terms. Any member serving ex officio may remain on the Legislative Council as long as the member holds the office qualifying the member for membership. If a vacancy occurs in its elected membership while the Legislature is not in session, the House Legislative Council or the Senate Legislative Council, as appropriate, may make temporary appointments to fill the vacancy until the vacancy is filled by an election of the appropriate members of the House or Senate, as the case may be.

(d) If Act 2015-408 does not become operative prior to adjournment sine die of the 2015 Regular Session, the Speaker of the House, the President Pro Tempore of the Senate, the Chairs of the Ways and Means General Fund and Ways and Means Education Committees, the Chairs of the Finance and Taxation General Fund and Finance and Taxation Education Committees, and the majority and minority leader of the respective houses shall serve on the Legislative Council and, by July 4, 2015, the Speaker and the President Pro Tempore, respectively, shall appoint five members of the House of Representatives, at least one of whom may not be a member of the majority party, and five members of the Senate, at least one of whom may not be a member of the majority party, to serve on the Legislative Council until members are elected at the 2016 Regular Session.



Section 29-6-2 - Composition.

(a) The President of the Senate shall be a member of the Legislative Council but may vote on issues before the Legislative Council only in the case of a tie. At its first meeting during each quadrennium and at such other times as necessary, the Legislative Council shall elect a chair and vice chair from among the membership of the council. The position of chair shall alternate between a member of the Senate and a member of the House of Representatives every two years. To the extent possible, membership of the council shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(b) Within 10 days after the membership of the Legislative Council is determined:

(1) The Legislative Council shall convene at a place and time designated by the President of the Senate in written notice given to each member to select a chair and vice chair from the membership. The Legislative Council shall meet thereafter at the request of the chair or as its members shall determine, in both cases upon written notice to each member of the council. If the chair declines to call a meeting or is unable to call a meeting, the Speaker of the House, the President Pro Tempore of the Senate, or a majority of the council may call a meeting of the council.

(2) The House Legislative Council shall convene at a time and place designated by the Speaker of the House in written notice given to each member of the House Legislative Council to select a chair and vice chair of the House Legislative Council. The council shall meet thereafter at the request of the chair or as its members shall determine, in both cases upon written notice to each member of the House Legislative Council. If the chair declines to call a meeting or is unable to call a meeting, the Speaker of the House may call a meeting of the House Legislative Council.

(3) The Senate Legislative Council shall convene at a time and place designated by the President Pro Tempore of the Senate in written notice given to each member of the Legislative Council to select a chair and vice chair of the Senate Legislative Council. The Senate Legislative Council shall meet thereafter at the request of the chair or as its members shall determine, in both cases upon written notice to each member of the Senate Legislative Council. If the chair declines to call a meeting or is unable to call a meeting, the President Pro Tempore of the Senate may call a meeting of the Senate Legislative Council.

(c) Members of the Legislative Council, House Legislative Council, and Senate Legislative Council shall receive expenses for attendance of each meeting of the respective council as provided for in Amendment 871 to the Constitution of Alabama of 1901. The President of the Senate and Speaker of the House shall adopt such expense reimbursement regulations as are necessary to implement Amendment 871 for operation of the councils.

(d) The Legislative Council, the House Legislative Council, and the Senate Legislative Council may provide for the appointment of committees to facilitate their work.



Section 29-6-2.1 - DELETED BY ACT 2016-303. EFFECTIVE MAY 10, 2016.

DELETED.



Section 29-6-3 - Meetings; election of chairman and vice-chairman; votes; quorum.

(a) Members of the Legislative Council, House Legislative Council, and Senate Legislative Council may participate in a meeting of the respective council by means of telephone conference, video conference, or similar communications equipment by means of which all persons participating in the meeting may hear each other at the same time and members of the public may simultaneously listen to the meeting. Participation by such means shall constitute presence in person at a meeting for all purposes.

(b) Any decision of the Legislative Council shall be by a majority vote of the council members from the Senate and a majority vote of the council members from the House of Representatives.

(c) All decisions of the Legislative Council, the House Legislative Council, or the Senate Legislative Council, except those involving hiring, discipline, or termination of employees, shall be reduced to writing and shall be published on the website of the Legislature.

(d) The Legislative Council, House Legislative Council, and Senate Legislative Council shall be subject to the Alabama Open Meetings Act, Chapter 25A (commencing with Section 36-25A-1), Title 36, except that a meeting may be called with the same notice requirements as a meeting of a committee of the House or Senate under the rules of the House or Senate.

(e) The Legislative Council, House Legislative Council, and Senate Legislative Council may make use of the employees of the Legislative Department, including employees of the respective houses, as needed in carrying out their respective functions.

(f) The Legislative Council shall conduct an orientation program for its members upon its formation and at the start of each quadrennium thereafter. The orientation shall cover all of the duties and responsibilities of membership on the council. The Legislative Council shall also provide an orientation to any member who serves on the council due to election or appointment within 60 days of the person joining the council. The Legislative Council shall utilize the Legislative Reference Service, Legislative Fiscal Office, and Alabama Law Institute to prepare materials for use at this orientation.



Section 29-6-4 - Compensation and expenses of members.

(a) The House Legislative Council succeeds to and is vested with all the powers previously exercised by the House Members of the Legislative Council.

(b) The Senate Legislative Council succeeds to and is vested with all the powers previously exercised by the members of the Senate elected to the Legislative Council.

(c) A reference in any law to any entity all or a portion of the powers of which are succeeded to by the Legislative Council, the House Legislative Council, or the Senate Legislative Council, shall be deemed a reference to the Legislative Council, the House Legislative Council, or the Senate Legislative Council.

(d) All personnel, funds, papers, and property of any entity all or a portion of the powers of which are succeeded to by the Legislative Council, as determined by the Legislative Council, shall be transferred to the Legislative Council on October 1, 2015.



Section 29-6-5 - Secretary.

The Director of Legislative Services shall serve as Secretary of the Legislative Council without salary other than compensation as Director of Legislative Services.



Section 29-6-6 - Powers and duties; assistance by Legislative Reference Service.

(a) The duties and powers of the Legislative Council shall be the following:

(1) It shall suggest research studies to the Legislative Reference Service and shall set, when requested by the Director of the Legislative Reference Service, as limited by subdivision (1) of Section 29-7-6, the detailed order of undertaking requests for assistance received by the Legislative Reference Service, and it shall receive reports at such times as it may require, not less than each three months, on work performed by the Legislative Reference Service.

(2) It shall examine or cause to be examined the effects of constitutional provisions and statutes of the State of Alabama and the effectiveness of operation of state and local government in Alabama.

(3) It shall prepare suggestions for legislation, in the form of bills or otherwise, which in its opinion the welfare of the State of Alabama demands, and it shall submit these suggestions to the Legislature at each session.

(4) It shall report at each session of the Legislature the activities and accomplishments of the Legislative Reference Service and the Legislative Council.

(b) The Legislative Reference Service shall serve the Legislative Council as its research, reporting and bill-drafting agency.



Section 29-6-7 - Construction of chapter.

(a) In addition to the powers otherwise provided in this chapter, the Legislative Council shall:

(1) Approve budget requests, provide accounting services, make purchases, and provide mail distribution, property inventory, telephone service, electronic media services, recycling services, and building maintenance services for the Legislative Department, and all agencies and entities, respectively, therein.

(2) Allocate space in the Alabama State House, including to the Senate and the House of Representatives. In carrying out its responsibilities under this subdivision, the Legislative Council may charge and collect rent from any entity allocated space in the Alabama State House at a rate set by the council. The council may establish a special fund in the State Treasury to receive funds from any source to maintain the State House property. Funds in the special fund are continuously appropriated for the exclusive use of the Legislative Council, shall be maintained separately, and shall be in addition to any other funds appropriated to the Legislative Council. Any unused funds collected by or appropriated to any entity for the maintenance of the State House property remaining at the close of the fiscal year in which they were collected or for which they were appropriated shall be transferred to the fund created pursuant to this subdivision.

(3) Maintain a website of legislative expenditures that includes, but is not limited to, the names, salaries, and expenses of the members, officers, and employees of the Legislative Department and any contracts entered into by the Legislative Council for the benefit of any entity or agency of the Legislative Department. This requirement may be met through publication of the required information on a site that discloses this information on a statewide basis for other state government entities.

(4) Maintain the computer operations of the Legislature, including management and control of the Legislative Data Center and employ a director of technology who shall oversee the operations of the Legislative Data Center and maintain all computer guidelines of the Legislative Department and all agencies and entities therein, except that production of legislative proceedings of the respective Houses shall be under the control of the Secretary of the Senate and the Clerk of the House of Representatives, respectively.

(5) After consulting with the Secretary of the Senate and Clerk of the House, provide security for the Alabama State House, the Senate, the House of Representatives, and those portions of the State Capitol under the control of the Legislature, the House of Representatives, or the Senate; provided, however, that security for the Senate and House chambers, their entrances, and galleries shall be under the absolute supervision and control of the Secretary and Clerk, respectively. The Legislative Council shall also establish protocol for the cooperation between the persons providing security for the Legislature and such other law enforcement agencies as necessary.

(6) Reduce and contain the cost associated with the operation and maintenance of the Legislative Department to the fullest extent reasonably possible and practical. In accomplishing the reduction, the Legislative Council, to the fullest extent possible, shall look for methods to save public funds and contain costs.

(7) Annually review the performance of the Director of Legislative Services.

(8) Employ a director of human resources who shall handle the human resources related functions for the Legislative Services Agency. The Director of Human Resources shall provide services at the direction of the Legislative Council, including providing lists of applicants for open positions and the written application for employment for each, providing assistance in the determination of salary schedules, benefits, and terms of employment, maintaining custody of records as requested, and providing consultation on employee discipline.

(b) In addition to the powers otherwise provided in this chapter, the Senate Legislative Council, upon the recommendation of the Director of Human Resources, shall establish the job classifications, salary schedules, and benefits for all employees of the President Pro Tempore of the Senate. Notwithstanding the foregoing, there shall be a position of chief of staff who shall serve at the pleasure of the President Pro Tempore, under terms and conditions set by the President Pro Tempore; provided further, persons who serve at the pleasure of the Senate Majority Leader and the Senate Minority Leader serve under terms and conditions set by the Senate Majority Leader and the Senate Minority Leader, respectively; and provided further, persons employed under this sentence shall be paid from funds appropriated to the Office of the President Pro Tempore at a salary or other compensation approved by the President Pro Tempore.

(c) In addition to the powers otherwise provided in this chapter, the House Legislative Council, upon the recommendation of the Director of Human Resources, shall establish the job classifications, salary schedules, and benefits for all employees of the Speaker of the House. Notwithstanding the foregoing, there shall be a position of chief of staff who shall serve at the pleasure of the Speaker, under terms and conditions set by the Speaker; provided further, persons who serve at the pleasure of the House Majority Leader and the House Minority Leader serve under terms and conditions set by the House Majority Leader and the House Minority Leader, respectively; and provided further, persons employed under this sentence shall be paid from funds appropriated to the Office of the Speaker at a salary or other compensation approved by the Speaker.

(d) The salary schedules, benefits, and terms of employment for all staff of the Legislative Department shall be as uniform as practical.

(e) Employees of the Legislative Services Agency, Speaker of the House, and President Pro Tempore of the Senate shall be under the direction and control of the Director of the Legislative Services Agency, Speaker of the House, and President Pro Tempore of the Senate, respectively.

(f) The Director of the Legislative Services Agency shall annually review the performance of each employee subject to his or her supervision and report thereon to the Legislative Council.

(g) The Legislative Council, after considering in a timely manner persons recommended for hire by the Secretary of the Senate and Clerk of the House, shall hire joint employees of the Legislature. The Legislative Council shall utilize the services of the Director of Human Resources for all joint employees, including providing lists of applicants for open positions and the written application for employment for each, providing assistance in determination of job classifications, salary schedules, benefits, and terms of employment, maintaining custody of records as requested, and providing consultation on employee discipline.






Chapter 7 - LEGISLATIVE REFERENCE SERVICE.

Section 29-7-1 - Created.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-2 - Director.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-4 - Additional staff members and clerical help; certification of compensation to Comptroller.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-5 - Compensation of legislative reference analysts.

Repealed by Act 2015-408 effective June 10, 2015.



Section 29-7-6 - Powers and duties; requests for assistance; state agencies and departments to submit reports.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-7 - Construction of chapter.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-8 - Compilation of Code of Alabama by Code Commissioner; altering sense, etc. prohibited; specified editorial work; adoption by statute of supplement and replacement volumes as part of entire code; no change in existing law.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-9 - Applicable dates in preprinted forms.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-10 - Notification of actions concerning joint legislative operations.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-11 - Preparation of official recompilation of the Constitution of Alabama of 1901.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-12 - References to individuals with disabilities.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-13 - References to Department of Mental Health and Mental Retardation.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-14 - References to state entities under the State Law Enforcement Agency,

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-15 - References to Administrative Law Division of the Department of Revenue.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-7-16 - Code changes to conform to Chapter 29 of Title 41.

Repealed by Act 2017-214, §6, effective October 1, 2017.






Chapter 8 - ALABAMA LAW INSTITUTE.

Section 29-8-1 - Authority of State Bar to establish institute; membership; governing council.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-8-2 - Compensation of council, director and assistants.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-8-3 - Adoption of membership plan.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-8-4 - Purposes and duties.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-8-5 - Institute to act in advisory capacity only; distribution of reports, studies, etc.

Repealed by Act 2017-214, §6, effective October 1, 2017.



Section 29-8-6 - Special fund for receipt of grants or contributions; public report.

Repealed by Act 2017-214, §6, effective October 1, 2017.






Chapter 9 - EDUCATION TRUST FUND ROLLING RESERVE ACT.

Section 29-9-1 - Short title.

This chapter shall be known and may be cited as "The Education Trust Fund Rolling Reserve Act."



Section 29-9-2 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) ALABAMA TRUST FUND. The Alabama Trust Fund created by Amendment No. 450 to the Constitution of Alabama of 1901.

(2) EDUCATION TRUST FUND. An account in the State Treasury into which are deposited certain revenues paid to the State of Alabama that are earmarked or set aside for appropriation for public educational purposes.

(3) EDUCATION TRUST FUND RAINY DAY ACCOUNT. The special account created within the Alabama Trust Fund by Amendment No. 803 to the Constitution of Alabama of 1901.

(4) FISCAL YEAR. The fiscal year of the State of Alabama that begins on October 1 and ends on September 30.

(5) FISCAL YEAR APPROPRIATION CAP. The maximum amount of appropriations that may be made from the Education Trust Fund for any fiscal year pursuant to this chapter.

(6) NEW RECURRING REVENUE. Revenue of any kind or type constituting a new annual source of money that has been enacted, established, or provided for prior to the first day of the fiscal year of which it is to first be included in the calculation of the Fiscal Year Appropriation Cap for the Education Trust Fund.

(7) NONRECURRING REVENUE. Revenue of any kind or type that is deposited into the Education Trust Fund and that is not recurring revenue. Any balance remaining in the Education Trust Fund at the end of any fiscal year, and transfers from the Education Trust Fund Proration Prevention Account, the Education Trust Fund Rainy Day Account, and the Education Trust Fund Budget Stabilization Fund shall be nonrecurring revenue.

(8) RECURRING REVENUE. Any permanent and continuing source of revenue of any kind or type that has been enacted, established, or provided for in fiscal years prior to the fiscal year for which it is to be included in the calculation of the fiscal year appropriation cap for the Education Trust Fund. Recurring revenue shall not include any balance remaining in the Education Trust Fund at the end of any fiscal year. Once a new recurring revenue produces a source of revenue for one complete fiscal year, it becomes a recurring revenue.



Section 29-9-2.1 - New recurring revenue.

For purposes of this chapter cited as "The Education Trust Fund Rolling Reserve Act", and notwithstanding the provisions of Section 29-9-3(b)(4), the funds received by the Education Trust Fund under Act 2012-427 after September 30, 2012 totals $10,000,000 and shall be considered "New Recurring Revenue" as defined by Section 29-9-2 and be available for appropriation in FY 2013 because they will be deposited into the Education Trust Fund in FY 2013 for the first time due to a change in statute rather than by a Department of Revenue rule.



Section 29-9-3 - Fiscal year appropriation cap.

(a) Notwithstanding any other provision of law to the contrary, beginning with appropriations made for the fiscal year ending September 30, 2013, appropriations from the Education Trust Fund shall not exceed the fiscal year appropriation cap.

(b) The fiscal year appropriation cap for the Education Trust Fund shall be equal to the sum of all of the following:

(1) The total of recurring revenues deposited into the Education Trust Fund in the last completed fiscal year preceding the date on which the fiscal year appropriation cap is calculated.

(2) An amount equal to the amount in subdivision (1) multiplied by the average annual percent of change in the recurring revenues deposited into the Education Trust Fund for the 14 highest of the 15 completed fiscal years preceding the date on which the fiscal year appropriation cap is calculated.

(3) If new recurring revenue measures are enacted that will be deposited into the Education Trust Fund, or if existing revenue sources are amended to increase the amount of money deposited into the Education Trust Fund, for the first time during the year for which the fiscal year appropriation cap is being calculated, then 95 percent of the amount projected in the enacted fiscal note accompanying the legislative act creating the new recurring revenue shall be added as a part of the fiscal year appropriation cap. If a recurring revenue source is removed from the Education Trust Fund during the year for which the fiscal year appropriation cap is being calculated, the negative impact, based on the enacted fiscal note, of the removal of the recurring revenue shall be included in the calculation of the fiscal year appropriation cap. Any new recurring revenue measures and any changes in the distribution of Education Trust Fund recurring revenues enacted during the First or Second Special Session of 2015 shall not require any addition or reduction in the fiscal year appropriation cap for the fiscal year ending September 30, 2016.

(4) Nonrecurring revenue shall be added as a part of the fiscal year appropriation cap for the fiscal year in which the nonrecurring revenue is deposited into the Education Trust Fund.

(5) The amount required to be appropriated from the Education Trust Fund to the Prepaid Affordable College Tuition Trust Fund pursuant to Section 16-33C-16, Code of Alabama 1975.

(c) The Director of Finance and the Director of the Fiscal Office shall certify their computation of the fiscal year appropriation cap at the same time as the certification required by Amendment No. 803 to the Constitution of Alabama of 1901. If the computation results in a fiscal year appropriation cap that is less than the total appropriations from the Education Trust Fund for the fiscal year immediately preceding the fiscal year for which the fiscal year appropriation cap is being calculated, the Legislature may appropriate from the Education Trust Fund Budget Stabilization Fund created in this chapter an amount equal to the difference between the preceding fiscal year's total appropriations from the Education Trust Fund and the fiscal year appropriation cap, provided that any such amount shall be in the determination of the Legislature not to compromise the fiscal integrity of the fund to offset any future proration of the Education Trust Fund.

(d) Amendment No. 803 to the Constitution of 1901 requires an estimate of available revenue for the Education Trust Fund which is to be certified by the Finance Director and the Legislative Fiscal Officer prior to the third legislative day of each regular session. If, however, the average of the estimated available revenue is less than the fiscal year appropriation cap calculated in subsection (b), the Legislature shall appropriate no more than the lesser amount of the average of the estimated available revenue or the fiscal year appropriation cap as required to be determined by this section.



Section 29-9-4 - Education Trust Fund Budget Stabilization Fund; Education Trust Fund Advancement and Technology Fund.

There is hereby created in the State Treasury an Education Trust Fund Budget Stabilization Fund and an Education Trust Fund Advancement and Technology Fund. Any monetary interest which accrues in the Education Trust Fund Budget Stabilization Fund shall be retained in the fund from year to year and shall be subject only to the provisions of this chapter. On or before November 15 of each fiscal year, if the total revenues deposited into the Education Trust Fund during the immediately preceding fiscal year exceed the fiscal year appropriation cap for the immediately preceding fiscal year, the excess shall be transferred to the Education Trust Fund Rainy Day Account until the account has been repaid in full. If the account has been repaid in full, any excess remaining shall be transferred to the Education Trust Fund Budget Stabilization Fund and the Education Trust Fund Advancement and Technology Fund created in this chapter. The transfers to the Education Trust Fund Budget Stabilization Fund and the Education Trust Fund Advancement and Technology Fund shall be made annually as follows:

(a) Any excess remaining for the fiscal year ending September 30, 2015, up to two percent of the previous year's Education Trust Fund appropriations, shall be transferred to the Education Trust Fund Budget Stabilization Fund. Thereafter, an amount up to one percent of the previous year's Education Trust Fund appropriations shall be transferred to the Education Trust Fund Budget Stabilization Fund annually until the Fund reaches seven and one-half percent of the previous year's appropriations from the Education Trust Fund.

(b) Funds in excess of those transferred in subsection (a) shall be transferred to the Education Trust Fund Advancement and Technology Fund each year. Amounts in the Education Trust Fund Advancement and Technology Fund shall be appropriated by and through an independent supplemental appropriation bill for repairs or deferred maintenance of facilities for public education purposes in the state, for classroom instructional support as provided in Section 16-13-231(b)(2)c. and Section 16-13-231.3, for insuring facilities, for transportation as provided in Section 16-13-233, and for the acquisition or purchase of education technology and equipment, or both. These funds, however, shall not be used as a pledge for the issuance or payment of debt service. No funds shall be appropriated until the balance of the Education Trust Fund Advancement and Technology Fund at the end of the previous fiscal year equals or exceeds $10 million. Amounts in the Education Trust Fund Advancement and Technology Fund shall be budgeted and allotted in accordance with Sections 41-4-80 through 41-4-96 and Sections 41-19-1 through 41-19-12, but shall not be limited by the fiscal year appropriation cap.

(c) The annual appropriation of these funds shall be divided between the public schools and institutions of higher education in the state in accordance with the percentage split between these two sectors of education as certified by the Legislative Fiscal Office at the end of the preceding fiscal year. Public schools shall be interpreted to include the Alabama School of Math and Science, the Alabama School of Fine Arts, the portion of the Alabama Institute for Deaf and Blind providing appropriate Elementary/Secondary instruction, and may include the Department of Youth Services School District.



Section 29-9-5 - Withdrawals from Education Trust Fund Budget Stabilization Fund.

Except as provided in Section 29-9-3, amounts in the Education Trust Fund Budget Stabilization Fund may be withdrawn only to prevent proration in the Education Trust Fund. The Governor must certify to the state Comptroller and notify the Legislature that proration would occur in the Education Trust Fund before funds may be withdrawn. Following the certification and notification by the Governor, withdrawals may be made from the Education Trust Fund Budget Stabilization Fund; however, withdrawals shall be limited to the amount of the anticipated proration and funds allotted only to the extent necessary to avoid proration of appropriations from the Education Trust Fund. Any funds withdrawn from the Budget Stabilization Fund in excess of the amount necessary to avoid proration shall be transferred back to the Budget Stabilization Fund within 30 days after the end of the fiscal year in which withdrawals are made.



Section 29-9-6 - Temporary transfers into Education Trust Fund.

During the first six months of a fiscal year, the Director of Finance may temporarily transfer available funds in the Budget Stabilization Fund into the Education Trust Fund as necessary to alleviate cash flow problems in the Education Trust Fund. Any funds temporarily transferred shall be repaid to the Budget Stabilization Fund from funds in the Education Trust Fund within 90 days following the date the funds are transferred.






Chapter 10 - REPAYMENT OF FUNDS TRANSFERRED FROM ALABAMA TRUST FUND TO STATE GENERAL FUND.

Section 29-10-1 - Repayment schedule; reports.

THIS SECTION WAS AMENDED BY ACT 2016-469 IN THE 2016 FIRST SPECIAL SESSION, EFFECTIVE SEPTEMBER 8, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) This section shall be known and may be cited as The People's Trust Act.

(b)(1) Notwithstanding any other provision of law to the contrary, the Legislature shall provide for the repayment of all funds transferred from the Alabama Trust Fund to the State General Fund pursuant to Amendment 856 to the Constitution of Alabama of 1901. All funds borrowed pursuant to this amendment shall be repaid to the Alabama Trust Fund by not later than September 30, 2033.

(2) The total annual amount repaid pursuant to this section shall not be less than the following amounts on the following dates:

a. September 30, 2014: $5,000,000;

b. September 30, 2015: $10,000,000;

c. September 30, 2017: $238,434,126;

d. September 30, 2020: $13,500,000;

e. September 30, 2021: $13,500,000;

f. September 30, 2022: $13,500,000;

g. September 30, 2023: $13,500,000;

h. September 30, 2024: $13,500,000;

i. September 30, 2025: $13,500,000;

j. September 30, 2026: $13,500,000;

k. September 30, 2027: $13,500,000;

l. September 30, 2028: $13,500,000;

m. September 30, 2029: $13,500,000;

n. September 30, 2030: $13,500,000;

o. September 30, 2031: $13,500,000;

p. September 30, 2032: $13,500,000; and

q. September 30, 2033: $8,456,703.

(c) Beginning with the 2015 Regular Session and continuing every regular session thereafter until all funds are repaid, the Legislative Fiscal Office shall, by the fifth legislative day, report to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Chairs of the House Ways and Means and Senate Finance and Taxation – General Fund Committees the total annual and cumulative amounts repaid pursuant to this section as of the end of the then-preceding fiscal year.

(d) If for any year the Legislature fails to make such appropriations as are necessary to guarantee that the total annual amount repaid to the Alabama Trust Fund pursuant to this section is equal to or greater than the amount set forth in subdivision (2) of subsection (b) for that year, then there is hereby appropriated from the General Fund such amount as is necessary to make up the difference between the total annual amount repaid and the amount set forth in subdivision (2) of subsection (b) for that year. In the event that an appropriation is required under this subsection such amount shall be absolute and shall not be reduced pursuant to proration should such be necessary in any of the years referenced in subdivision (2) of subsection (b).






Chapter 11 - TRANSFER OF FUNDS INTO STATE GENERAL FUND.

Section 29-11-1 - Transfer of certain state funds to offset costs of services.

(a) Notwithstanding any other provision of law to the contrary, in order to provide for an increase in receipts into the State General Fund for the funding of the operations of state government, there is hereby established the authority to transfer from the following state departments state funds in those amounts as are annually specified in the State General Fund appropriations act beginning with the fiscal year ending September 30, 2014, and each fiscal year thereafter. Such transfers shall be for the purpose of providing funds to help offset the costs of state services provided to the several departments by state entities which are supported by appropriations from the State General Fund:

(1) Alabama Alcoholic Beverage Control Board.

(2) Department of Conservation and Natural Resources.

(3) Department of Environmental Management.

(4) Department of Finance.

(5) Department of Insurance.

(6) Department of Labor.

(7) Manufactured Housing Commission.

(8) State Personnel Department.

(9) Public Service Commission.

(10) Department of Revenue.

(11) Securities Commission.

(12) Alabama Surface Mining Commission.

(13) Alabama Tourism Department.

(b) This section shall not apply to any state funds which are designated for a specific purpose by the state Constitution.






Chapter 12 - APPROPRIATION OF FUNDS FROM CLEARING OR HOLDING ACCOUNTS.

Section 29-12-1 - Limitation on appropriations.

The Legislature shall not appropriate any funds from any of the several clearing or holding accounts into which the Department of Revenue deposits tax revenues on a timely basis and from which the state Comptroller makes disbursements, which are limited by statutes to the purpose of legal expenditure of such tax revenues. Such accounts are not the end destination of such tax revenues but a clearinghouse for immediate deposit of tax revenues into the State Treasury as a matter of convenience until the state Comptroller makes such disbursements, including the processing of tax refunds as may be necessary. Nothing in this section, however, shall be construed to limit the authority of the Legislature to amend current statutes to further provide for the distribution of tax revenues.









Title 30 - MARITAL AND DOMESTIC RELATIONS.

Chapter 1 - MARRIAGE.

Section 30-1-3 - Issue of incestuous marriages not deemed illegitimate.

Repealed by Act 2015-70 effective April 21, 2015.



Section 30-1-4 - Minimum age for contracting marriage.

A person under the age of 16 years is incapable of contracting marriage.



Section 30-1-5 - Consent of parents and bond required for marriage of certain minors.

If the person intending to marry is at least 16 years of age and under 18 years of age and has not had a former wife or husband, the judge of probate shall require the consent of the parents or guardians of the minor to the marriage, to be given either personally or in writing, and, if the latter, the execution thereof shall be proved. The judge of probate shall also require a bond to be executed in the penal sum of two hundred dollars ($200), payable to the State of Alabama, with condition to be void if there is no lawful cause why such marriage should not be celebrated.



Section 30-1-6 - Solemnization of marriage of parties under age of consent or within prohibited degrees, etc.

Any person solemnizing the rites of matrimony with the knowledge that either party is under the age of legal consent, or within the degrees prohibited by law, must, on conviction, be fined not less than $1,000.



Section 30-1-7 - Persons authorized to solemnize marriages.

(a) Generally. Marriages may be solemnized by any licensed minister of the gospel in regular communion with the Christian church or society of which the minister is a member; by an active or retired judge of the Supreme Court, Court of Criminal Appeals, Court of Civil Appeals, any circuit court, or any district court within this state; by a judge of any federal court; or by an active or retired judge of probate.

(b) Pastor of religious society; clerk of society to maintain register of marriages; register, etc., deemed presumptive evidence of fact. Marriage may also be solemnized by the pastor of any religious society according to the rules ordained or custom established by such society. The clerk or keeper of the minutes of each society shall keep a register and enter therein a particular account of all marriages solemnized by the society, which register, or a sworn copy thereof, is presumptive evidence of the fact.

(c) Quakers, Mennonites, or other religious societies. The people called Mennonites, Quakers, or any other Christian society having similar rules or regulations, may solemnize marriage according to their forms by consent of the parties, published and declared before the congregation assembled for public worship.



Section 30-1-8 - Fee for performing marriage.

Any person authorized under this chapter to celebrate the rites of matrimony is entitled to $2 for each marriage solemnized.



Section 30-1-9 - Marriage not to be solemnized without license; issuance, effect and duration of license; solemnization of marriage when license void.

No marriage shall be solemnized without a license. Marriage licenses may be issued by the judges of probate of the several counties. The license is an authority to anyone qualified to solemnize marriage to join together in matrimony the persons therein named. Any license issued under the provisions of this section shall be invalid if the marriage for which it was issued has not been solemnized within 30 days from the date of issuance. No person now or hereafter authorized by law to solemnize marriages shall perform any ceremony or solemnize any marriage if the license issued for such marriage has become invalid. The license shall have stamped or printed upon it the words: "This license is void after 30 days from date unless the marriage is solemnized within said time."



Section 30-1-10 - Penalty for issuance of marriage license to minor contrary to provisions of chapter.

A judge of probate, issuing a license for the marriage of a minor contrary to the provisions of this chapter, forfeits $200 to the parent or to the guardian of such minor for the use of his ward, for which the parent or guardian may sue. If it be shown that the parent or guardian consented to the marriage, or that at the time of the issuance of the license an affidavit was made by such minor, or some other credible person claiming to know the fact, that such minor was of age required by law, the penalty given by this section is not recoverable.



Section 30-1-11 - Penalty for solemnization of marriage without license.

Any person authorized under this chapter to perform a marriage ceremony, who joins any persons in marriage without a license as required by this chapter or who goes out of the state and marries persons, one or both of whom reside in this state, without such license or a license from the state in which the marriage is celebrated, forfeits $1,000, one half to the use of the state, and the other half to the use of any person who may sue for the same.



Section 30-1-12 - Probate judge to maintain register of licenses; register deemed presumptive evidence of facts.

The judge of probate must keep a book, in which shall be registered all licenses issued by him and which shall state whether the parties, or either of them, were of the age specified in Section 30-1-5. If not, he must also state whether either of them had been previously married, or if consent had been given to the marriage by the parent or guardian. If such consent was in writing, he must transcribe it on the same page on which he records the license, and the record so made, or a certified copy thereof, is presumptive evidence of the facts.



Section 30-1-13 - Persons solemnizing marriages to execute certificate; recordation thereof; marriage certificate deemed presumptive evidence of fact.

All persons or religious societies solemnizing marriage by virtue of a license or according to their peculiar forms must, within one month thereafter, certify the fact in writing to the judge of probate, setting forth the names of the parties and the time and place of the celebration thereof, which certificate must be recorded in the book kept for the registry of licenses. A certified copy thereof is presumptive evidence of the fact.



Section 30-1-14 - Failure of minister, etc., to return marriage certificate to probate judge.

Any judge, minister of the gospel or other person uniting persons in matrimony or any clerk or keeper of the minutes of a religious society celebrating marriage by the consent of the parties before the congregation, who fails to return a certificate thereof to the judge of probate, as required by law, is guilty of a misdemeanor.



Section 30-1-16 - Correction of vital error in marriage application, license, or certificate.

(a) In all instances where a marriage license has been issued and certificate returned and vital error has been made on the face of the application, license, or certificate, necessitating that a correction be made thereof, the judge of probate of the county in which the license was issued shall, upon proper petition being filed by either party to the marriage or someone delegated or authorized by him or her, in his or her name and behalf, giving the names and residences of the parties to the marriage, and if the residence is not known, an affidavit by petitioner or petitioner's attorney that the residence is not known and that diligent effort has been made to locate same, together with a clear statement setting up wherein the correction should be made in the application license or certificate, set a date for hearing the petition after first having given notice of the time and place of the hearing for at least six days by personal service thereof if the other resides in the State of Alabama, unless both parties join in the petition and in such case the petition may be set down for immediate hearing. If the other party to the marriage is a nonresident or has absented himself or herself from the state for six months or longer and his or her address is known, then service may be made by sending a copy of the petition by registered or certified mail, with return receipt requested, to the address of the other party. If the address is not known, service may be made by advertisement in a newspaper published in the county where the petition is filed by one weekly insertion therein.

(b) The judge of probate shall, after the filing of the petition and proof of service thereon made, hear any competent evidence that may be offered or such as may be required by him, and if he is satisfied from the proof made that the alleged error or mistake should be corrected, thereupon enter a decree correcting same.

(c) The decree made and entered as herein provided shall be recorded in a permanent record in the office of the judge of probate and a copy thereof sent to the Office of Vital Statistics of the State of Alabama, and a certified copy of the decree issued by the Office of Vital Statistics shall be admissible evidence and prima facie proof in any court of the correctness of the facts stated therein.

(d) The cost of the proceeding shall be paid as provided by law in proceedings in the probate court of the State of Alabama, same to be paid by the petitioner or petitioners.



Section 30-1-17 - Correction of marriage records.

(a) When the records pertaining to a marriage are incomplete or inaccurate, the judge of probate of a county in which the marriage license was issued shall correct or perfect the same upon proper petition being filed by either party to the marriage, or someone delegated or authorized by him or her, in his or her name and behalf, giving the names and residences of the parties to the marriage, if known, and if the residence is not known, an affidavit by petitioner or petitioner's attorney that the residence is not known and that diligent effort has been made to ascertain the same, together with a clear statement setting up wherein the record of the marriage should be corrected or perfected. Notice of the time and place set for hearing the application shall be given for at least six days by personal service thereof, if the other party resides in the State of Alabama, unless both parties join in the petition, and in such case the petition may be set down for an immediate hearing. If the other party to the marriage is a nonresident or has absented himself or herself from the state for six months or longer and his or her address is known, then service may be made by sending a copy of the petition by registered or certified mail, with return receipt requested, to the address of the other party. If the address is not known, service may be made by advertisement in a newspaper published in the county where petition is filed by one weekly insertion therein.

(b) The judge of probate shall, after the filing of the petition and proof of service is made, hear any competent evidence that may be offered or such as may be required by him, and if he is satisfied from the proof made that the record of marriage in his office is incorrect or incomplete, he may thereupon enter a decree correcting or perfecting the same in the manner prayed for in the petition.

(c) The decree made and entered as herein provided shall be recorded in a permanent record in the office of the judge of probate and a copy thereof, certified as prescribed by law, shall be admissible evidence and prima facie proof in any court of the correctness of the facts stated therein.

(d) The costs of the proceeding authorized by this section shall be taxed and paid as provided by law in other proceedings in the probate courts of this state.



Section 30-1-18 - Probate judge to notify district attorney of offenses under chapter.

It is the duty of the judge of probate to give notice to the district attorney of all offenses under this chapter.



Section 30-1-19 - Marriage, recognition thereof, between persons of the same sex prohibited.

(a) This section shall be known and may be cited as the "Alabama Marriage Protection Act."

(b) Marriage is inherently a unique relationship between a man and a woman. As a matter of public policy, this state has a special interest in encouraging, supporting, and protecting the unique relationship in order to promote, among other goals, the stability and welfare of society and its children. A marriage contracted between individuals of the same sex is invalid in this state.

(c) Marriage is a sacred covenant, solemnized between a man and a woman, which, when the legal capacity and consent of both parties is present, establishes their relationship as husband and wife, and which is recognized by the state as a civil contract.

(d) No marriage license shall be issued in the State of Alabama to parties of the same sex.

(e) The State of Alabama shall not recognize as valid any marriage of parties of the same sex that occurred or was alleged to have occurred as a result of the law of any jurisdiction regardless of whether a marriage license was issued.



Section 30-1-20 - (Effective January 1, 2017) Common-law marriage abolished.

(a) No common-law marriage may be entered into in this state on or after January 1, 2017.

(b) An otherwise valid common-law marriage entered into before January 1, 2017, shall continue to be valid in this state.






Chapter 2 - DIVORCE AND ALIMONY.

Article 1 - Divorce from Bonds of Matrimony.

Section 30-2-1 - Grounds; jurisdiction for proceedings; divorce judgment awarded to both parties.

(a) The circuit court has power to divorce persons from the bonds of matrimony, upon a complaint filed by one of the parties, entitled "In re the marriage of _____ and _____," for the causes following:

(1) In favor of either party, when the other was, at the time of the marriage physically and incurably incapacitated from entering into the marriage state.

(2) For adultery.

(3) For voluntary abandonment from bed and board for one year next preceding the filing of the complaint.

(4) Imprisonment in the penitentiary of this or any other state for two years, the sentence being for seven years or longer.

(5) The commission of the crime against nature, whether with mankind or beast, either before or after marriage.

(6) For becoming addicted after marriage to habitual drunkenness or to habitual use of opium, morphine, cocaine, or other like drug.

(7) Upon application of either the husband or wife, when the court is satisfied from all the testimony in the case that there exists such a complete incompatibility of temperament that the parties can no longer live together.

(8) In favor of either party, when the other, after marriage, shall have been confined in a mental hospital for a period of five successive years, if such party from whom a divorce is sought is hopelessly and incurably insane at the time of the filing of the complaint; provided, however, that the superintendent of the mental hospital in which such person is confined shall make a certified statement, under oath, that it is his opinion and belief, after a complete and full study and examination of such person, that such person is hopelessly and incurably insane.

(9) Upon application of either party, when the court finds there has been an irretrievable breakdown of the marriage and that further attempts at reconciliation are impractical or futile and not in the best interests of the parties or family.

(10) In favor of the husband, when the wife was pregnant at the time of marriage, without his knowledge or agency.

(11) In favor of either party to the marriage when the other has committed actual violence on his or her person, attended with danger to life or health, or when from his or her conduct there is reasonable apprehension of such violence.

(12) In favor of the wife when the wife has lived, or shall have lived separate and apart from the bed and board of the husband for two years and without support from him for two years next preceding the filing of the complaint, and she has bona fide resided in this state during that period.

(b) When a judgment of divorce is entered, in effect, it is awarded to both parties to the marriage.



Section 30-2-2 - Divorce from bonds of matrimony after judgment of divorce from bed and board or of separate maintenance in effect for more than two years.

The circuit court shall have the power to divorce persons from the bonds of matrimony in favor of either party where there has been a final judgment of divorce from bed and board or of separate maintenance, when such judgment has been in force and effect for more than two years. The fact that the party against whom such action is brought may also have some grounds for divorce shall not constitute any defense to any proceeding under this section.



Section 30-2-3 - Divorce to be refused where collusion between parties, condonation, etc.

No judgment can be entered on the confession of the parties, or either of them, or if it appear that adultery was committed by either, with the consent of the other, for the purpose of obtaining a divorce, or where both parties have committed adultery, or where there has been a condonation of adultery by the admission of the offending party to conjugal embraces after knowledge of the commission of the crime, or when the husband knew of or connived at the adultery of the wife.



Section 30-2-4 - Where complaint to be filed.

Complaints for divorce may be filed in the circuit court of the county in which the defendant resides, or in the circuit court of the county in which the parties resided when the separation occurred, or if the defendant is a nonresident, then in the circuit court of the county in which the other party to the marriage resides.



Section 30-2-5 - Residency requirement for plaintiff when defendant nonresident.

When the defendant is a nonresident, the other party to the marriage must have been a bona fide resident of this state for six months next before the filing of the complaint, which must be alleged in the complaint and proved.



Section 30-2-6 - When husband or wife may sue or defend in own name.

A husband or wife under the age of 19 years may file a complaint for any purpose under this chapter in his or her own name without the intervention of a next friend, guardian, or guardian ad litem, and if over the age of 18 years, he or she may defend any action brought under this chapter in his or her own name without the intervention of a next friend, guardian, or guardian ad litem.



Section 30-2-7 - Answer of defendant not required to be sworn; effect of answer.

The defendant is not required to verify the answer by oath, and, whether sworn to or not, it is not evidence in the case, and can have no other effect than to put in issue the allegations of the complaint.



Section 30-2-8 - Proceedings generally; right of remarriage.

The proceeding must, in all respects, be conducted as other civil actions, except as herein otherwise directed. The cause for which the divorce is sought must be alleged in the complaint, to which the other party must be made a defendant. If service by publication shall be made, when necessary, in the manner provided in the Alabama Rules of Civil Procedure. In making his judgment, the judge shall, as the evidence and the nature of the case may warrant, direct whether the party against whom the judgment of divorce is made be permitted to marry again, and where in judgments no order is made disallowing the party the right to marry again, the party shall be deemed to have the right to remarry, subject to the restrictions set out in Section 30-2-10. In cases where the right is affirmatively disallowed to the divorced party to remarry, it shall be competent for the judge, upon motion and proper proof, to allow the moving party to marry again, as justice may seem to require.



Section 30-2-8.1 - Waiting period prior to issuance of final judgment of divorce; temporary orders prior to expiration of waiting period.

(a) A court shall not enter a final judgment of divorce until after the expiration of 30 days from the date of the filing of the summons and complaint.

(b) This section shall not restrict the power of the court to enter any temporary orders necessary prior to the expiration of the waiting period. The temporary orders may include, but shall not be limited to, temporary orders on custody, spousal or child support, visitation, exclusive occupancy of the marital residence, or restraining the parties.



Section 30-2-9 - Validation of marriage of divorced persons where remarriage not specifically prohibited by divorce judgment.

The marriages of all persons married subsequent to a divorce judgment granted in this state which did not prohibit the person from remarrying are hereby declared to be valid, notwithstanding that the judgment of divorce did not specifically confer on such person the right to remarry.

This section shall not be deemed to abridge in any way the force and effect of Section 30-2-10.



Section 30-2-10 - Sixty-day restriction on remarriage of parties after grant of divorce or pending appeal of divorce.

When a judgment has been entered granting a divorce in this state, the court shall order that neither party shall again marry, except to each other, until 60 days after the judgment is entered, and that if an appeal is taken within 60 days, neither party shall again marry, except to each other, during the pendency of the appeal.



Section 30-2-11 - Wife may be enjoined from use of given name or initials of divorced husband.

After divorce from the bonds of matrimony and within the discretion of the circuit court of the county in which the divorced wife resides and upon application of any interested party, the divorced wife may be enjoined from the use of the given name or initials of the divorced husband.



Section 30-2-12 - Divorce for pregnancy of wife at time of marriage bastardizes issue.

Repealed by Act 2015-70 effective April 21, 2015.






Article 2 - Divorce From Bed and Board.

Section 30-2-30 - Grounds.

Repealed by Act 98-105, effective January 1, 1999.



Section 30-2-31 - Proceedings generally; alimony; child custody and support.

Repealed by Act 98-105, effective January 1, 1999






Article 2A - Legal Separation.

Section 30-2-40 - Legal separation.

(a) The court shall enter a decree of legal separation if all of the following requirements are satisfied:

(1) The court determines that the jurisdictional requirements for the dissolution of a marriage have been met.

(2) The court determines the marriage is irretrievably broken or there exists a complete incompatibility of temperament or one or both of the parties desires to live separate and apart.

(3) To the extent that it has jurisdiction to do so, the court has considered, approved, or provided for child custody, and has entered an order for child support in compliance with Rule 32 of the Alabama Rules of Judicial Administration.

(b) A legal separation is a court determination of the rights and responsibilities of a husband and wife arising out of the marital relationship. A decree of legal separation does not terminate the marital status of the parties.

(c) If a party files a complaint for a decree of legal separation rather than a decree of dissolution of marriage, the court may grant the legal separation. The terms of a legal separation can be modified or dissolved only by written consent of both parties and ratification by the court or by court order upon proof of a material change of circumstances. A proceeding or judgment for legal separation shall not bar either party from later instituting an action for dissolution of the marriage.

(d) The court shall order that the terms of the legal separation relating to alimony or a property settlement be incorporated into a final divorce decree only if agreed to by the parties. Otherwise, the court may consider, but is not bound by, the provisions of the legal separation relating to alimony or a property settlement upon a final dissolution of the marriage.

(e) If either party to a legal separation later institutes an action for dissolution of the marriage, the best interest of the child standard shall apply to the determination of child custody.

(f) Upon written consent by both parties, after entry of a decree of legal separation, all of the following provisions shall apply:

(1) The earnings or accumulations, including the retirement benefits, of each party received after the entry of the decree of legal separation are the separate property of the party acquiring the earnings or accumulations, and shall not be considered by the court in a subsequent divorce action.

(2) A spouse may convey his or her real estate without the signature or consent of the other spouse.

(3) Each spouse may waive all rights to inheritance from the other spouse pursuant to Section 43-8-72.

(g) Court costs for a legal separation may be assessed as if a dissolution of the marriage was requested and may be taxed by the court accordingly.






Article 3 - Alimony and Support.

Section 30-2-50 - Allowance for support during pendency of action.

Pending an action for divorce, the court may make an allowance for the support of either spouse out of the estate of the other spouse, suitable to the spouse's estate and the condition in life of the parties, for a period of time not longer than necessary for the prosecution of the complaint for divorce.



Section 30-2-51 - Allowance upon grant of divorce; certain property not considered; retirement benefits.

THIS SECTION WAS AMENDED BY ACT 2017-162 IN THE 2017 REGULAR SESSION, EFFECTIVE JANUARY 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

(a) If either spouse has no separate estate or if it is insufficient for the maintenance of a spouse, the judge, upon granting a divorce, at his or her discretion, may order to a spouse an allowance out of the estate of the other spouse, taking into consideration the value thereof and the condition of the spouse's family. Notwithstanding the foregoing, the judge may not take into consideration any property acquired prior to the marriage of the parties or by inheritance or gift unless the judge finds from the evidence that the property, or income produced by the property, has been used regularly for the common benefit of the parties during their marriage.

(b) The judge, at his or her discretion, may include in the estate of either spouse the present value of any future or current retirement benefits, that a spouse may have a vested interest in or may be receiving on the date the action for divorce is filed, provided that the following conditions are met:

(1) The parties have been married for a period of 10 years during which the retirement was being accumulated.

(2) The court shall not include in the estate the value of any retirement benefits acquired prior to the marriage including any interest or appreciation of the benefits.

(3) The total amount of the retirement benefits payable to the non-covered spouse shall not exceed 50 percent of the retirement benefits that may be considered by the court.

(c) If the court finds in its discretion that any of the covered spouse's retirement benefits should be distributed to the non-covered spouse, the amount is not payable to the non-covered spouse until the covered spouse begins to receive his or her retirement benefits or reaches the age of 65 years, unless both parties agree to a lump sum settlement of the non-covered spouse's benefits payable in one or more installments.



Section 30-2-52 - Allowance upon grant of divorce for misconduct; certain property not considered.

If the divorce is in favor of either spouse for the misconduct of the other spouse, the judge trying the case shall have the right to make an allowance to either spouse out of the estate of either spouse, or not make an allowance as the circumstances of the case may justify, and if an allowance is made, the misconduct of either spouse may be considered in determining the amount; provided, however, that any property acquired prior to the marriage of the parties or by inheritance or gift may not be considered in determining the amount.



Section 30-2-54 - Award of attorney fees in action where contempt citation issued.

In all actions for divorce or for the recovery of alimony, maintenance, or support in which a judgment of divorce has been issued or is pending and a contempt of court citation has been made by the court against either party, the court may, of its discretion, upon application therefor, award a reasonable sum as fees or compensation of the attorney or attorneys representing both parties.



Section 30-2-55 - Termination of alimony upon remarriage or cohabitation with member of opposite sex; reimbursement not required.

Any decree of divorce providing for periodic payments of alimony shall be modified by the court to provide for the termination of such alimony upon petition of a party to the decree and proof that the spouse receiving such alimony has remarried or that such spouse is living openly or cohabiting with a member of the opposite sex. This provision shall be applicable to any person granted a decree of divorce either prior to April 28, 1978, or thereafter; provided, however, that no payments of alimony already received shall have to be reimbursed.



Section 30-2-56 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JANUARY 1, 2018. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a)(1) In an action for divorce, legal separation, or annulment, the court may award either spouse interim alimony based upon a showing of all of the following:

a. The spouse maintains the validity of the marriage.

b. The spouse needs interim alimony, after taking into consideration any other financial contributions provided by the other spouse pursuant to other interim orders of the court.

c. The other spouse has the ability to pay interim alimony.

(2) An award under subdivision (1) may be made retroactive to the date of the filing of the complaint. The amount awarded shall be based on the applicable factors for awarding rehabilitative or periodic alimony as established in subsections (d), (e), and (f) of Section 30-2-57.

(b) An order awarding interim alimony may be terminated or prospectively modified at any time prior to the entry of a final judgment for good cause shown. In case of an emergency, the court may order or prospectively modify interim alimony without notice to the other party pursuant to Rule 65, Alabama Rules of Civil Procedure, subject to the right of the other party to a hearing as soon as practicable for the purpose of determining whether the emergency order should be dissolved, maintained, or modified.

(c) An order awarding interim alimony shall automatically terminate upon entry of the final judgment, the voluntary dismissal of all pending claims, or the abatement of the proceedings, subject to the following:

(1) The jurisdiction of the court to continue or prospectively modify the interim alimony during a pending appeal, including a petition for a writ of certiorari, of the final judgment.

(2) The right of either party to file a subsequent action to recover any arrearage or overage accumulated prior to the termination of the order.

(d) In an action for divorce, legal separation, annulment, or appeals thereof, the court may award out of the marital property or current income reasonable interim fees, costs, and litigation expenses, including discovery, expert witnesses, guardians ad litem, special masters, and attorney fees, to enable each party to have equitable access to the marital property to pursue or defend the action. A denial of the requested motion for interim fees, costs, and litigation expenses does not preclude the court from making such an award. Upon final order, the court shall consider any award or other payments made for interim fees, costs, or litigation expenses.



Section 30-2-57 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JANUARY 1, 2018. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Upon granting a divorce or legal separation, the court shall award either rehabilitative or periodic alimony as provided in subsection (b), if the court expressly finds all of the following:

(1) A party lacks a separate estate or his or her separate estate is insufficient to enable the party to acquire the ability to preserve, to the extent possible, the economic status quo of the parties as it existed during the marriage.

(2) The other party has the ability to supply those means without undue economic hardship.

(3) The circumstances of the case make it equitable.

(b) If a party has met the requirements of subsection (a), the court shall award alimony in the following priority:

(1) Unless the court expressly finds that rehabilitative alimony is not feasible, the court shall award rehabilitative alimony to the party for a limited duration, not to exceed five years, absent extraordinary circumstances, of an amount to enable the party to acquire the ability to preserve, to the extent possible, the economic status quo of the parties as it existed during the marriage.

(2) In cases in which the court expressly finds that rehabilitation is not feasible, a good-faith attempt at rehabilitation fails, or good-faith rehabilitation only enables the party to partially acquire the ability to preserve, to the extent possible, the economic status quo of the parties as it existed during the marriage, the court shall award the party periodic installments of alimony for a duration and an amount to allow the party to preserve, to the extent possible, the economic status quo of the parties as it existed during the marriage as provided in subsection (g).

(c) In cases in which a party has proven a lack of means to acquire the ability to preserve, to the extent possible, the economic status quo of the parties as it existed during the marriage, but there exists a present inability of the other party to supply those means, a court, when the circumstances of the case make it equitable, shall reserve jurisdiction to award rehabilitative or periodic alimony. If there is neither an award of alimony nor a reservation of jurisdiction at the time of the divorce, the court shall permanently lose jurisdiction to subsequently make an award of rehabilitative or periodic alimony.

(d) In determining whether a party has a sufficient separate estate to preserve, to the extent possible, the economic status quo of the parties as it existed during the marriage, the court shall consider any and all relevant evidence, including all of the following:

(1) The party's own individual assets.

(2) The marital property received by or awarded to the party.

(3) The liabilities of the party following the distribution of marital property.

(4) The party's own wage-earning capacity, taking into account the age, health, education, and work experience of the party as well as the prevailing economic conditions.

(5) Any benefits that will assist the party in obtaining and maintaining gainful employment.

(6) That the party has primary physical custody of a child of the marriage whose condition or circumstances make it appropriate that the party not be required to seek employment outside the home.

(7) Any other factor the court deems equitable under the circumstances of the case.

(e) In determining whether the other party has the ability to pay alimony, the court shall consider any and all evidence, including all of the following:

(1) His or her own individual assets, except those assets protected from use for the payment of alimony by federal law.

(2) The marital property received by or awarded to him or her.

(3) His or her liabilities following the distribution of marital property.

(4) His or her net income.

(5) His or her wage-earning ability, considering his or her age, health, education, professional licensing, work history, family commitments, and prevailing economic conditions.

(6) That he or she has primary physical custody of a child of the marriage whose condition or circumstances make it appropriate that he or she not be required to maintain employment outside the home.

(7) Any other factor the court deems equitable under the circumstances of the case.

(f) In determining whether the award of rehabilitative or periodic alimony is equitable, the court shall consider all relevant factors including all of the following:

(1) The length of the marriage.

(2) The standard of living to which the parties became accustomed during the marriage.

(3) The relative fault of the parties for the breakdown of the marriage.

(4) The age and health of the parties.

(5) The future employment prospects of the parties.

(6) The contribution of the one party to the education or earning ability of the other party.

(7) The extent to which one party reduced his or her income or career opportunities for the benefit of the other party or the family.

(8) Excessive or abnormal expenditures, destruction, concealment, or fraudulent disposition of property.

(9) All actual damages and judgments from conduct resulting in criminal conviction of either spouse in which the other spouse or child of the marriage was the victim.

(10) Any other factor the court deems equitable under the circumstances of the case.

(g) Except upon a finding by the court that a deviation from the time limits of this section is equitably required, a person shall be eligible for periodic alimony for a period not to exceed the length of the marriage, as of the date of the filing of the complaint, with the exception that if a party is married for 20 years or longer, there shall be no time limit as to his or her eligibility.

(h) An order awarding rehabilitative or periodic alimony may be modified based upon application and a showing of material change in circumstances.

(i) Rehabilitative or periodic alimony awarded under this section terminates as provided in Section 30-2-55, or upon the death of either spouse.



Section 30-2-58 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JANUARY 1, 2018. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Sections 30-2-56 and 30-2-57 govern actions for divorce, legal separation, or annulment filed on or after January 1, 2018. The law in effect before January 1, 2018, shall continue to govern any action concerning alimony in any case concerning divorce, legal separation, or annulment that was filed before January 1, 2018.









Chapter 3 - CHILD CUSTODY AND SUPPORT.

Article 1 - General Provisions.

Section 30-3-1 - Custody and education of children upon grant of divorce; custody of children where wife abandons husband.

Upon granting a divorce, the court may give the custody and education of the children of the marriage to either father or mother, as may seem right and proper, having regard to the moral character and prudence of the parents and the age and sex of the children; and pending the action, may make such orders in respect to the custody of the children as their safety and well-being may require. But in cases of abandonment of the husband by the wife, he shall have the custody of the children after they are seven years of age, if he is a suitable person to have such charge.



Section 30-3-2 - Custody and education of children upon voluntary separation of husband and wife.

(a) In all cases of voluntary separation of husband and wife, the circuit court has power, on the motion of either party, 20 days' notice thereof being given to the other, to permit either the father or mother to have the custody and control of the children and to superintend and direct their education, having regard to the prudence, ability, and fitness of the parents, and the age and sex of the children.

(b) Upon the hearing of the motion, witnesses may be examined orally or testimony may be taken as in other civil actions. While the application is pending, the court may direct an injunction or make any order that the safety and well-being of the wife or children may require.



Section 30-3-4 - Visitation rights for grandparents.

Repealed by Act 99-436, p. 862, §2, effective September 1, 1999.



Section 30-3-4.1 - Grandparent visitation.

Repealed by Act 2016-362, §3, effective August 1, 2016.



Section 30-3-4.2 - Grandparent visitation.

(a) For the purposes of this section, the following words have the following meanings:

(1) GRANDPARENT. The parent of a parent, whether the relationship is created biologically or by adoption.

(2) HARM. A finding by the court, by clear and convincing evidence, that without court-ordered visitation by the grandparent, the child's emotional, mental, or physical well-being has been, could reasonably be, or would be jeopardized.

(b) A grandparent may file an original action in a circuit court where his or her grandchild resides or any other court exercising jurisdiction with respect to the grandchild or file a motion to intervene in any action when any court in this state has before it any issue concerning custody of the grandchild, including a domestic relations proceeding involving the parent or parents of the grandchild, for reasonable visitation rights with respect to the grandchild if any of the following circumstances exist:

(1) An action for a divorce or legal separation of the parents has been filed, or the marital relationship between the parents of the child has been severed by death or divorce.

(2) The child was born out of wedlock and the petitioner is a maternal grandparent of the child.

(3) The child was born out of wedlock, the petitioner is a paternal grandparent of the child, and paternity has been legally established.

(4) An action to terminate the parental rights of a parent or parents has been filed or the parental rights of a parent has been terminated by court order; provided, however, the right of the grandparent to seek visitation terminates if the court approves a petition for adoption by an adoptive parent, unless the visitation rights are allowed pursuant to Section 26-10A-30.

(c)(1) There is a rebuttable presumption that a fit parent's decision to deny or limit visitation to the petitioner is in the best interest of the child.

(2) To rebut the presumption, the petitioner shall prove by clear and convincing evidence, both of the following:

a. The petitioner has established a significant and viable relationship with the child for whom he or she is requesting visitation.

b. Visitation with the petitioner is in the best interest of the child.

(d) To establish a significant and viable relationship with the child, the petitioner shall prove by clear and convincing evidence any of the following:

(1) a. The child resided with the petitioner for at least six consecutive months with or without a parent present within the three years preceding the filing of the petition.

b. The petitioner was the caregiver to the child on a regular basis for at least six consecutive months within the three years preceding the filing of the petition.

c. The petitioner had frequent or regular contact with the child for at least 12 consecutive months that resulted in a strong and meaningful relationship with the child within the three years preceding the filing of the petition.

(2) Any other facts that establish the loss of the relationship between the petitioner and the child is likely to harm the child.

(e) To establish that visitation with the petitioner is in the best interest of the child, the petitioner shall prove by clear and convincing evidence all of the following:

(1) The petitioner has the capacity to give the child love, affection, and guidance.

(2) The loss of an opportunity to maintain a significant and viable relationship between the petitioner and the child has caused or is reasonably likely to cause harm to the child.

(3) The petitioner is willing to cooperate with the parent or parents if visitation with the child is allowed.

(f) The court shall make specific written findings of fact in support of its rulings.

(g)(1) A grandparent or grandparents who are married to each other may not file a petition seeking an order for visitation more than once every 24 months absent a showing of good cause. The fact that a grandparent or grandparents who are married to each other have petitioned for visitation shall not preclude another grandparent from subsequently petitioning for visitation within the 24-month period. After an order for grandparent visitation has been granted, the parent, guardian, or legal custodian of the child may file a petition requesting the court to modify or terminate a grandparent's visitation time with a grandchild.

(2) The court may modify or terminate visitation upon proof that a material change in circumstances has occurred since the award of grandparent visitation was made and a finding by the court that the modification or termination of the grandparent visitation rights is in the best interest of the child.

(h) The court may award any party reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, guardian ad litem fees, investigative fees, expenses for court-appointed witnesses, travel expenses, and child care during the course of the proceedings.

(i)(1) Notwithstanding any provisions of this section to the contrary, a petition filed by a grandparent having standing under Chapter 10A of Title 26, seeking visitation shall be filed in probate court and is governed by Section 26-10A-30, rather than by this section if either of the following circumstances exists:

a. The grandchild has been the subject of an adoption proceeding other than the one creating the grandparent relationship.

b. The grandchild is the subject of a pending or finalized adoption proceeding.

(2) Notwithstanding any provisions of this section to the contrary, a grandparent seeking visitation pursuant to Section 12-15-314 shall be governed by that section rather than by this section.

(3) Notwithstanding any provisions of this section to the contrary, a parent of a parent whose parental rights have been terminated by a court order in which the petitioner was the Department of Human Resources, shall not be awarded any visitation rights pursuant to this section.

(j) The right of a grandparent to maintain visitation rights pursuant to this section terminates upon the adoption of the child except as provided by Section 26-10A-30.

(k) All of the following are necessary parties to any action filed under this section:

(1) Unless parental rights have been terminated, the parent or parents of the child.

(2) Every other person who has been awarded custody or visitation with the child pursuant to court order.

(3) Any agency having custody of the child pursuant to court order.

(l) In addition, upon filing of the action, notice shall be given to all other grandparents of the child. The petition shall affirmatively state the name and address upon whom notice has been given.

(m) Service and notice shall be made in the following manner:

(1) Service of process on necessary parties shall be made in accordance with the Alabama Rules of Civil Procedure.

(2) As to any other person to whom notice is required to be given under subsection (l), notice shall be given by first class mail to the last known address of the person or persons entitled to notice. Notice shall be effective on the third day following mailing.

(n) Notwithstanding the foregoing, the notice requirements provided by this section may be limited or waived by the court to the extent necessary to protect the confidentiality and the health, safety, or liberty of a person or a child.

(o) Upon filing an action under this section, after giving special weight to the fundamental right of a fit parent to decide which associations are in the best interest of his or her child, the court may, after a hearing, enter a pendente lite order granting temporary visitation rights to a grandparent, pending a final order, if the court determines from the evidence that the petitioner has established a significant and viable relationship with the child for whom he or she is requesting visitation, visitation would be in the best interest of the child, and any of the following circumstances exist:

(1) The child resided with the grandparent for at least six consecutive months within the three years preceding the filing of the petition.

(2) The grandparent was the caregiver of the child on a regular basis for at least six consecutive months within the three years preceding the filing of the petition.

(3) The grandparent provided significant financial support for the child for at least six consecutive months within the three years preceding the filing of the petition.

(4) The grandparent had frequent or regular contact with the child for at least 12 consecutive months within the three years preceding the filing of the petition.

(p) As a matter of public policy, this section recognizes the importance of family and the fundamental rights of parents and children. In the context of grandparent visitation under this section, a fit parent's decision regarding whether to permit grandparent visitation is entitled to special weight due to a parent's fundamental right to make decisions concerning the rearing of his or her child. Nonetheless, a parent's interest in a child must be balanced against the long-recognized interests of the state as parens patriae. Thus, as applied to grandparent visitation under this section, this section balances the constitutional rights of parents and children by imposing an enhanced standard of review and consideration of the harm to a child caused by the parent's limitation or termination of a prior relationship of a child to his or her grandparent.



Section 30-3-5 - Venue of all proceedings seeking modification of child custody, visitation rights, or child support.

Notwithstanding any law to the contrary, venue of all proceedings for petitions or other actions seeking modification, interpretation, or enforcement of a final decree awarding custody of a child or children to a parent and/or granting visitation rights, and/or awarding child support, and/or awarding other expenses incident to the support of a minor child or children, and/or granting post-minority benefits for a child or children is changed so that venue will lie in: (1) the original circuit court rendering the final decree; or (2) in the circuit court of the county where both the current custodial parent or, in the case of post-minority benefits, where the most recent custodial parent, that parent having custody at the time of the child's attaining majority, and the child or children have resided for a period of at least three consecutive years immediately preceding the filing of the petition or other action. The current or most recent custodial parent shall be able to choose the particular venue as herein provided, regardless of which party files the petition or other action.



Section 30-3-6 - Bond, security, or other guarantee to secure payment of overdue support or compliance with visitation order.

(a) As used in this section, the following terms shall have the following meanings:

(1) SUPPORT. Support of any child, with respect to whom a support order exists, and support of a spouse or former spouse with respect to whom a support order exists where incidental to an order of child support as required by Title IV-D of the Social Security Act.

(2) OVERDUE SUPPORT. A delinquency in an obligation of "support," as such term is defined in this section, the obligation having been previously determined under a court order or judgment.

(3) OBLIGOR. Any person required to make payments under the terms of a support order or comply with visitation orders.

(4) OBLIGEE. Any person or entity which is entitled to receive support pursuant to a support order and who is receiving support services from the Department of Human Resources pursuant to Title IV-D of the Social Security Act.

(b) In addition to any other remedy provided by law where an action is initiated for the enforcement of support, a court of this state having jurisdiction over the enforcement action may in its discretion, where request therefor is included in the petition or other pleading, issue an order requiring the obligor to post a bond, give security, or give some other guarantee to secure the payment of overdue support or compliance with visitation orders. The amount of security, bond, or other payment guarantee to be required is at the discretion of the court. Provided, that the petition or other original pleading shall clearly notify the obligor that, in addition to the relief being sought through the underlying enforcement proceeding, the petitioner or complainant is seeking to have the court set a bond, security, or other guarantee of payment. The obligor shall have the opportunity to be heard on the matter of the bond, security, or other guarantee of payment at the time of the hearing on the enforcement action.

(c) If the required payments are not made as ordered and the security, bond, or other guarantee to secure payment is forfeited, the proceeds therefrom shall be applied to the support due.



Section 30-3-6.1 - Rebate of interest on delinquent child support payments.

(a) Notwithstanding any other provision of law regarding post-judgment interest, the parent responsible for making child support payments who has been delinquent in making the payments may petition the court that entered the order for child support or the appropriate court pursuant to Sections 30-3A-101 to 30-3A-906, inclusive, for a rebate of interest when any of the following conditions have been met:

(1) The parent has paid the past due amount and has paid the current child support payments for 12 months before petitioning the court.

(2) The parent has entered into a repayment agreement, has made all payments on the agreement for at least 12 months, and has paid the current child support payments for 12 months before petitioning the court.

(b) Before a court may order a rebate of interest, each party to whom interest is owed must agree in writing to the rebate of interest and the amount of interest rebated. A court of competent jurisdiction may reinstate the interest rebated upon a subsequent finding of contempt of court for failure to pay child support.

(c) This section shall apply to all child support orders entered before and after August 1, 2004.



Section 30-3-8 - Publication of delinquent obligor lists.

(a) The Department of Human Resources, Child Support Enforcement Division, may establish a program for the publication, in newspapers with general circulation throughout the state, of a listing of 10 child support obligors in any county who are delinquent in their support payments. Each publication shall display photographs of and information about the 10 obligors in any county who are liable for support arrearages and whose whereabouts are unknown to child support agencies. Each publication shall list a toll-free telephone number for the division that may be called to report information regarding the whereabouts of any of the obligors displayed in the publication. The department may include any other information in the publication that it considers appropriate.

(b) Prior to any publication or public listing, the Department of Human Resources shall send to each obligor whose name will be published pursuant to this section a notice by regular mail to the obligor's last known address. The notice shall state that the obligor may avoid being included in the publication pursuant to this section by doing all of the following within 90 days after receipt of notice:

(1) Making a child support payment to the Department of Human Resources, Child Support Enforcement Division, that is at least equal to the amount of support the obligor is required to pay each month under the support order or a percentage of child support arrears owed by the obligor, whichever amount is greater.

(2) Providing the division with the obligor's current address.

(3) Providing the division with verification from each of the obligor's current employers of the obligor's current wages, salary, and other compensation.

(4) Providing the division with verification that the obligor has arranged for withholding from the obligor's wages, salary, or other compensation to pay support and for payment of arrearages.

(c) The division shall determine whether any obligor whose name will be published has met all of the conditions of subsection (b). If the division determines that an obligor has done so, the division shall remove the obligor from the list of obligors before making the final selection of obligors for publication.

(d) The Department of Human Resources, Child Support Enforcement Division, shall distribute for publication and post on the DHR website at a minimum of twice a year or monthly as deemed appropriate by the division, the obligors who are to appear in publication.

(e) The Department of Human Resources, Child Support Enforcement Division, shall adopt rules and regulations pursuant to the Alabama Administrative Procedure Act for the operation of the program. The rules shall specify the following:

(1) Criteria for the division to use in reviewing the names of obligors for publication and for selecting the delinquent obligors to be included in the publication.

(2) Criteria for providing the notice specified in subsection (b).

(3) Notification that the obligor is responsible for all costs for the publication.

(4) The department must design a system of safeguards which protect innocent parties. Such safeguards and procedures must be approved by the Legislative Council within one year of passage.

(5) Any other criteria necessary for the operation of the program.

(f) The Department of Human Resources and its employees and agents and any newspaper publishing any information pursuant to this section shall be immune from any civil or criminal liability that might otherwise be imposed or incurred in carrying out the provisions of this section.



Section 30-3-9 - Effect of military deployment of parent on child custody determinations.

(a) A military deployment, including past, previous, or future deployments, may not be considered by the court as the sole factor when making an original child custody determination, or in modifying an existing child custody determination, in any proceeding involving any person who has sought, or is seeking, custodial rights to, or visitation rights with, a child.

(b) Any order granting a continuance or stay of a child custody case granted pursuant to the Federal Servicemembers Civil Relief Act, 50 App. U.S.C. Sections 501 to 596, inclusive, may include a pendente lite custody determination order.

(c) Nothing in this section shall be construed so as to limit or expand the legal rights of any person under any existing law.






Article 2 - Uniform Child Custody Jurisdiction Act.

Section 30-3-20 - Short title.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-21 - Purposes of article; construction of provisions.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-22 - Definitions.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-23 - Jurisdiction to make child custody determination; effect of physical presence of child.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-24 - Notice and opportunity to be heard.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-25 - Notice to persons outside this state; proof of service; submission to jurisdiction.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-26 - Simultaneous proceedings in other states.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-27 - Inconvenient forum; communication between courts; payment of expenses.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-28 - Jurisdiction declined by reason of conduct; expenses.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-29 - Information under oath to be submitted to court; continuing duty to inform.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-30 - Additional parties.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-31 - Appearance of parties and child; notice; expenses.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-32 - Binding force and res judicata effect of custody decree.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-33 - Recognition and enforcement of out-of-state custody decrees.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-34 - Modification of custody decree of another state.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-35 - Filing and enforcement of custody decree of another state; expenses.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-36 - Registry of out-of-state custody decrees and proceedings.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-37 - Certified copies of custody decree.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-38 - Taking testimony in another state.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-39 - Hearings and studies in another state; orders to appear.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-40 - Assistance to courts of other states.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-41 - Preservation of documents for use in other states.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-42 - Request for court records of another state.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-43 - International application.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.



Section 30-3-44 - Priority.

Repealed by Act 99-438, p. 866, 1999 Regular Session, effective January 1, 2000.






Article 3 - Withholding Orders for Child Support.

Section 30-3-60 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) CLERK OF THE COURT. Any circuit court clerk, district court clerk or juvenile court clerk, or their employees, with responsibility for docketing or otherwise carrying out the court's clerical duties in regard to domestic relations matters, support and nonsupport cases, including the receipt and disbursement of support payments.

(2) COURT. Any juvenile or family court division of the circuit or district court in the county where the mother of the child resides or is found, in the county where the father resides or is found, or in the county where the child resides or is found and, in the case of a petition seeking a divorce or legal separation, a petition seeking a modification of support previously ordered under a divorce decree or a petition seeking a contempt citation for failure to pay support previously ordered under a divorce decree, the circuit court or the domestic relations division of the circuit court. Provided, further, in cases involving the enforcement of another state's order of support within this state, court may mean the courts hereinabove prescribed of the county where the employer is located or is found, and such term may also mean, when the context requires, the court or agency of another state or jurisdiction outside the State of Alabama whose functions include the issuance and enforcement of support orders.

(3) DEPARTMENT. The Department of Human Resources of the State of Alabama, including the county department of human resources.

(4) EMPLOYER. Any person, business, corporation, partnership, company, firm, or unit of municipal, county, state, or federal government.

(5) INCOME. Wages, salary, tips, commissions, bonuses, unemployment compensation, workers' compensation, disability payments, payments pursuant to a pension or retirement program and interest, and any and all money due or payable to a person, the entitlement to which is based upon remuneration for employment, past or present, after the deduction of those amounts required to be withheld by law. Income shall also include any other continuous or periodic income from whatever source whether earned or unearned except as expressly limited by law.

(6) INCOME WITHHOLDING ORDER or NOTICE. An order or notice in the standardized format prescribed under Title IV-D of the Social Security Act, as amended, that requires an employer to deduct a portion of an employee's income for the payment of support.

(7) OBLIGEE. Any person for whom support benefits are ordered by the court and shall specifically include the Department of Human Resources when any person has assigned their rights to support payments to the department under any provision of law or when the department is otherwise representing the obligee. Provided, when the context requires, obligee may also include an agency or department of this or another state or jurisdiction to which a person has assigned his or her rights to support.

(8) OBLIGOR. Any person ordered by the court to make periodic payments for the benefit and support of another person or minor child.

(9) STATE or JURISDICTION. Such terms shall include any state or subdivision thereof, any possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any foreign jurisdiction in which a similar law is in effect.

(10) SUPPORT or SUPPORT ORDER. Any order, decree, or judgment for the support of a child, or in the case of an order being enforced pursuant to the requirements of Title IV-D of the Social Security Act, a spouse or former spouse, issued by a court of this state or, where the context requires, a court or agency of another state or jurisdiction, whether interlocutory or final, including orders issued for any of the following purposes:

a. Current support of a minor child.

b. Current medical support, which includes the cost of medical insurance or unreimbursed medical expenses.

c. Arrearage that has accrued due to unpaid child or medical support during the child's minority, including enforcement post-majority of arrearages accrued during minority and interest that has accrued or continues to accrue on that arrearage.

d. Spousal support when such spousal support is collected by the Department of Human Resources or the department's designee pursuant to the requirements of Title IV-D of the Social Security Act.



Section 30-3-61 - Withholding order required in child support orders; employer to withhold support from income due and pay to designee; income withholding order issued by another state; when order served on employer; delinquency of support payments.

(a) Any provision of Section 8-5-21, to the contrary notwithstanding, any original decree, judgment, or order issued by a court of this state for the payment of support, any decree or judgment entered pursuant to a petition to modify an original decree or award of support, any decree or judgment of contempt of court for failure to pay support as previously ordered by a court of this state, or any decree or judgment for criminal or civil nonsupport shall include as a separate section a withholding order subject to subsection (c) of this section directing any employer of the obligor to withhold and pay over to the clerk of the court or the Department of Human Resources, or its designee, whichever is appropriate, out of income due or to become due the obligor at each pay period, an amount ordered to be paid for support. The withholding order shall not under any circumstances be waived by mutual agreement of the parties to the case.

(b) The withholding order shall recite the amount of the obligor's continuing support obligation and shall require the withholding of the support obligation from the income due or becoming due to the obligor at each pay period and payment to the clerk of the court out of which the order is issued or the department or its designee, whichever is appropriate within seven business days of the date the obligor is paid the paycheck from which the support is withheld. Provided, if the obligor's support obligation is ordered to be paid monthly and the obligor's pay periods are at more frequent intervals, the employer may withhold at each pay period an amount cumulatively sufficient to equal the total monthly support obligation and pay the amount withheld at each pay period over to the clerk of the court or the department or its designee, within seven business days of the date the obligor is paid the paycheck from which the amount is withheld. The employer shall withhold the obligation amount as directed in the income withholding order, except that when an employer receives an income withholding order issued by another state, the employer shall apply the income withholding law of the state of the obligor's principal place of employment in determining the following:

(1) The employer's fee for processing an income withholding order.

(2) The maximum amount permitted to be withheld from an obligor's income.

(3) The time periods within which the employer is required to implement the income withholding order and forward the obligor's payment.

(4) The priorities for withholding and allocating income withheld for multiple child support obligees.

(5) Any withholding terms or conditions not specified in the order.

(c) The withholding order shall also recite the duty of the obligor and the employer to notify the collecting agency of any change in employment or termination of income of the obligor as provided in this article.

(d) A withholding order issued pursuant to this section shall be a continuing order and shall remain in effect and be binding upon any employer upon whom it is served until further order of the court. Where any order of support is entered or modified, the withholding order issued pursuant to this section shall be served immediately upon the obligor's employer and shall take effect immediately; except immediate withholding shall not be implemented in any case where one of the parties demonstrates, and the court finds, there is good cause not to require immediate income withholding, or a written agreement is reached between both parties which provides for an alternative arrangement. In such cases, income withholding shall be implemented if the absent parent fails to make payments in an amount equal to one month's support obligation, or the absent parent requests immediate withholding, or the payee or the department requests that withholding begin and the absent parent has failed to make a payment or payments on the date or dates due.

(e) In the event the obligor becomes delinquent in the support payments in a dollar amount equal to one or more month's support obligation, or a withholding order entered at the request of the department was not immediately served upon the employer, or at such time as the obligor wishes to have the income withholding order served upon his employer, the obligee or the obligor may file with the clerk of the court a sworn affidavit stating the appropriate basis upon which service of the income withholding order is now being sought. Upon the filing of the affidavit and the payment of a docket fee in the same amount as is prescribed by Section 12-19-75 for the filing of a garnishment proceeding, a copy of the withholding order issued pursuant to this section shall be served upon the employer pursuant to the Alabama Rules of Civil Procedure. A copy shall be served upon the obligor by first class mail. Provided, the cost of the filing shall not be prepaid if, upon the filing of an affidavit of substantial hardship, the obligee or obligor is found by the court to be incapable of prepaying the cost or if the affidavit is filed by the department or a representative of the department, but in such cases the cost of the filing shall be taxed as costs against the obligor at the time service of the order is requested and shall be withheld from the obligor's first pay period subjected to the income withholding order. Additionally, when service upon the employer is requested by means of certified mail, the actual cost of the service shall be prepaid in all cases at the time the service is requested.

(f) In the event that the obligor with a support obligation imposed by a support order issued or modified in the state before October 1, 1996, becomes delinquent in support payments in a dollar amount equal to one or more month's support obligation, the income of the obligor, if not otherwise subject to withholding, shall become subject to withholding, without the need for a judicial or administrative hearing.



Section 30-3-62 - Who may petition for withholding order; withholding on existing support orders; filing with clerk; service; hearing; issuance of order; contents; when order takes effect; entry of support and withholding orders by different courts; termination of withholding.

(a) Section 8-5-21 to the contrary notwithstanding, and in addition to and independent of any other remedy provided by law for the enforcement of support, the obligee, district attorney, or representative of the Department of Human Resources may file with a court of this state, as defined in this article, a petition seeking an order of income withholding. Additionally, for all existing support orders issued in the State of Alabama that do not provide for income withholding and upon the filing of an application for support services by the obligee with the department, the department shall petition the court for an income withholding order pursuant to this section. The obligee, district attorney, or representative of the department shall file with the clerk of the court the following documents:

(1) Three copies of a petition seeking the income withholding order, that include the name and address of both the obligor and obligee.

(2) One certified copy and two additional copies of the original support order with all modifications thereof.

(3) A sworn affidavit of the obligee, or a certified statement of the agency, of the arrearages, if any, and any assignment of support rights.

(4) Two copies of a notice of the proposed income withholding. The notice shall advise the obligor that an income withholding order shall be issued by the court in accordance with this section.

(b) The obligor shall be served by the methods authorized in the Alabama Rules of Civil Procedure with a copy of all the documents listed in subsection (a) of this section.

(c) An income withholding order shall be issued by the court unless the obligor requests a hearing within 10 days of the date of service of the petition and notice. If the obligor requests a hearing, the hearing shall be held and a decision rendered within 45 days of the date of service of the petition and notice upon the obligor unless the obligee, district attorney, or representative of the department requests a continuation of the case to a later date or the court, on its own motion and for good cause shown, continues the case to a later date. An obligor may contest the issuance of an income withholding order under this section only on the basis of mistakes of fact. The income withholding order issued pursuant to this section may be issued by any court competent to adjudicate these proceedings, as that term is defined in this article, and shall be issued without the need for an amendment to the existing support order.

(d) An order entered pursuant to this section shall recite the amount required to be withheld as continuing support for each month, the total amount of all accumulated arrearages, if any, and the amount required to be withheld for each month in order to satisfy the arrearage. The order shall require withholding from the income due or becoming due the obligor at each pay period and payment to the clerk of the court or the department or its designee, whichever is appropriate, of the amounts ordered pursuant to this section. If the obligor's support obligation is required to be paid on a monthly basis and his or her pay periods are at more frequent intervals, the employer may withhold, at each pay period, amounts cumulatively sufficient to equal the total monthly arrearage due, if any, and the total monthly continuing support obligation and pay over to the clerk of the court or the department, or its designee, the amount withheld in accordance with subsection (b) of Section 30-3-61. When payments are ordered made directly to the clerk of the court, it shall be the responsibility of the clerk to disburse the payments in accordance with the court's order.

(e) Any order entered pursuant to this section shall be continuing and binding upon any employer upon whom it is served until further order of the court. A withholding order issued pursuant to this section shall not be served on the employer and shall not take effect unless the obligor is or becomes delinquent in a dollar amount equal to one month of support payments, the obligor requests that the withholding order take effect at an earlier date, or the court otherwise orders that the withholding order take effect at an earlier date.

(f) In the event the obligor becomes delinquent in the support payments in a dollar amount equal to one or more month's support obligation, or at the time as the obligor wishes to have the income withholding served upon his or her employer, the obligee or the obligor may file with the clerk of the court a sworn affidavit stating the appropriate basis upon which service of the income withholding order is now being sought. Upon the filing of the affidavit and the payment of a docket fee in the same amount as is prescribed by Section 12-19-75 for the filing of a garnishment proceeding, a copy of the withholding order issued pursuant to this section shall be served upon the employer pursuant to the Alabama Rules of Civil Procedure. A copy shall also be served upon the obligor by first class mail. The cost of such a filing shall not be prepaid if, upon the filing of an affidavit of substantial hardship, the obligee or obligor is found by the court to be incapable of prepaying the cost or if the affidavit is filed by the department or a representative of the department, but in those cases the cost of the filing shall be taxed as costs against the obligor at the time service of the order is requested and shall be withheld from the obligor's first pay period subjected to the income withholding order. Additionally, when service upon the employer is requested by means of certified mail, the actual cost of the service shall be prepaid in all cases at the time the service is requested.

(g) When an income withholding order is entered pursuant to this section by a court other than the court which originally entered the support order, a copy of the income withholding order shall be forwarded by the clerk of the court entering the order to the clerk of the court which entered the original support order. The clerk of the court which entered the original order of support shall also be notified whenever the income withholding order is served upon an employer and withholdings are to commence.

(h) A withholding order issued under this section or Section 30-3-61 shall be promptly terminated when the obligor requests termination and withholding has not been terminated previously and subsequently initiated and there is a written agreement signed by both the custodial and absent parent, and in IV-D cases in which there is an assignment of support rights to the state, by the department, providing for an alternative arrangement as provided in subsection (c) of Section 30-3-61. In those cases, income withholding shall be reinstated if the absent parent fails to make payments in the amount of one month's support obligation or the absent parent requests immediate income withholding or the payee or the department requests that withholding be reinstated and the absent parent has failed to make a payment or payments on the date or dates due. A withholding order reinstated pursuant to this provision shall be permanent for the duration of the obligation for support, or until such time as the withholding order is modified or terminated pursuant to Section 30-3-64 or Section 30-3-65.

(i) A withholding order issued under this section or Section 30-3-61 shall be terminated without the necessity of a hearing when the obligor files with the clerk of the court that issued the withholding order a sworn affidavit stating that all children subject to the order have reached the age of majority and that no arrearage is owed on the withholding order or a spousal support order or stating other conditions of termination as specified in subsection (h) of this section. Upon filing of the affidavit and the payment of the docket fee prescribed by Section 12-19-75 for the filing of a garnishment proceeding, a copy of the affidavit shall be served by first class mail upon the obligee and upon the department when the case is a IV-D case. An order terminating income withholding shall be issued by the court unless the obligee or the department requests a hearing within 20 days of service of the affidavit. If the obligee or the department requests a hearing, the hearing shall be held and a decision rendered within 45 days of the date of service of the affidavit upon the obligee and the department, as appropriate, unless the obligor requests a continuation of the case to a later date or the court, on its own motion and for good cause shown, continues the case to a later date. The termination of the income withholding issued pursuant to this section may be issued without the need for a hearing except as specified in this section. A copy of the termination of income withholding order issued pursuant to this section shall be served upon the employer pursuant to the Alabama Rules of Civil Procedure. A copy shall also be served upon the obligee and the department as appropriate by first class mail. Additionally, when service upon the employer is requested by means of certified mail, the actual cost of the service shall be prepaid in all cases at the time the service is requested.



Section 30-3-63 - Filing fees and costs.

(a) When a petition seeking an order of income withholding as provided in subsection (a) of Section 30-3-62 is initiated in any case which does not arise pursuant to Title IV-D of the Social Security Act, there shall be collected, by the clerk of the court, the filing fee prescribed for other civil cases, generally, as set forth in Section 12-19-71 and other applicable statutes. The fee shall be collected by the clerk at the time the proceeding is initiated and shall be disbursed as provided in Section 12-19-72 and other appropriate provisions of law. Provided, that when representing or otherwise acting on behalf of the obligee neither the State of Alabama nor any agency thereof, nor any person whom the court finds incapable of payment, upon execution of an affidavit of substantial hardship, as provided in Section 12-19-70, shall be required to pay the fees prescribed by this subsection. The court may order all costs taxed against the obligor to be withheld from the first pay period covered by the support order and, in such instances, to be paid by the employer directly to the clerk of the court. Provided further, the amount of costs taxed against the obligor and withheld from the first pay period shall be over and above any moneys withheld for support, but shall be subject to the limitations of Section 30-3-67.

(b) When an order for income withholding is entered by a court of this state as a part of an original order for the payment of support or as a part of an order in any of the proceedings listed in subsection (a) of Section 30-3-61, there shall be no new or additional filing fee assessed in such cases.



Section 30-3-64 - Employer's answer; order binding on employer; modification by court.

Within 14 days of the service of an income withholding order upon an employer, the employer shall file an answer with the court which issued the order. The answer shall state whether or not the obligor is employed by the employer and whether the employer has in his or its possession income, as such term is defined in this article, due or due to become due to the obligor. The answer shall also indicate the amount of the obligor's disposable income, as such term is defined in the Federal Consumer Credit Act, and whether the obligor's disposable income is currently subject to any writ of garnishment, previous income withholding order or other legal process and the nature and extent of such previous judgment and process. If the employer answers that the obligor has income which is subject to the order for income withholding the order entered pursuant to any of the provisions of this article shall become binding upon any such employer, including successive employers, 14 days after service pursuant to the Alabama Rules of Civil Procedure, and shall remain effective until further order of the court. Provided, any order for income withholding may be modified or terminated by the court at any time upon a finding by the court of a material and substantial variance in the facts as originally established by the court or due to a change in circumstances which is substantial and continuing and which is otherwise sufficient grounds, under existing and future case law and statutory law, for such modification or termination.



Section 30-3-65 - Obligee to give notice of change of address; termination of order when unable to deliver payments due to no notice of address.

(a) An obligee shall notify the clerk of the court, or the Department of Human Resources or its designee, whichever office is collecting the support payments which have been ordered withheld, of any change in address of the obligee.

(b) If the clerk of the court, the department or its designee is unable to deliver payments under the order for a period of three consecutive months due to the obligee's failure to notify either of them of an address change, the clerk, the department or its designee shall not attempt further payment under the order and shall, upon the court's order, return the payments to the employer and the court shall terminate the income withholding order upon request.



Section 30-3-66 - Obligor and employer to give notice of change of employment or termination of income; service of order on new employer; cost of service.

The obligor and any employer upon whom an income withholding order has actually been served, including successive employers, shall notify the court office collecting the support payments of any changes in employment and the name and address, if known, of any new employer or of any termination of periodic benefits which constitute income. The collecting office shall, in turn, notify the obligee of any such change and of the right to file a written request for service upon any new employer of the obligor. If the income withholding order has previously been served upon an employer, upon the filing of a written request by the obligee indicating the name and address of any new employer of the obligor and the payment of the actual cost of service as further provided in this section, the clerk of the court shall cause to be served, pursuant to Alabama Rules of Civil Procedure, a copy of the income withholding order upon any new employer. The cost of service shall be taxed against the obligor at the time the order is served. The new employer shall file an answer as provided in this article acknowledging receipt of the order within 14 days of actual receipt of the order. Actual cost of service for the purposes of this section shall mean the amount prescribed by law for the service of process upon an additional defendant in a civil proceeding or the actual cost of certified mail when that mode of service is requested.



Section 30-3-67 - Withholding orders to have priority over garnishments or any other legal process against the same income; maximum withholding allowable.

Any order to withhold income issued and served upon any employer of the obligor pursuant to this article shall have priority over any writ of garnishment or any other state legal process against the same income of the obligor whether the writ of garnishment or other process was served prior or subsequent to the order of income withholding. Any order for income withholding issued pursuant to this article may exceed the statutory maximum amounts prescribed in Section 6-10-7 for garnishment proceedings in Alabama, but such order, including amounts taxed against the obligor as court costs, may not exceed the maximum statutory amounts prescribed under federal law for garnishments issued to enforce support obligations. Provided, if an obligor's income is subject to more than one withholding order or a current writ of garnishment for child support and a withholding order, the total amounts withheld may not exceed the statutory maximums herein prescribed and the current month's support payments shall be satisfied before any arrearages are satisfied.



Section 30-3-68 - Employers who comply not liable for wrongful withholding.

No employer who complies with an order under this article according to its terms shall be liable to the obligor or to any other person claiming rights derived from the obligor for wrongful withholding.



Section 30-3-69 - Liability of employers who fail to answer or fail or refuse to withhold.

An employer who willfully fails or refuses to withhold or pay the amounts as ordered may be held to be in contempt of court. Additionally, such employer may be personally liable to the obligee for failure to answer or withhold, and in such cases conditional and final judgment for the amounts ordered to be withheld may be entered by the court and against the employer as in the case of conditional and final judgment against a garnishee for failure to answer, as provided in Section 6-6-457.



Section 30-3-69.1 - Liability of employer for willful failure to garnish or withhold child support from wages.

An employer who pays his or her employee in a manner intending to protect the wages of the employee from being garnished or withheld for the purpose of or the collection of child support payments owed by the employee shall be personally liable for the amount of child support owed as if the child support had been withheld under Chapter 3 of this title or to the same degree as an employer who willfully fails or refuses to withhold or pay the amounts required under Section 30-3-69.

Proof of the employer's intent to protect the wages of the employee in a manner violating this section must be established by clear and convincing evidence.



Section 30-3-70 - Employers not to discharge or refuse to hire person due to withholding order.

No employer shall discharge an employee or refuse to hire a person because of the entry of an order of withholding or service of the same under this article. Any employer who violates this section may be held to be in contempt of court.



Section 30-3-71 - Employer authorized to deduct fee for expenses.

The employer shall be authorized to deduct from the obligor's income a fee of up to $2 per month for expenses incurred under this article.






Article 4 - Interstate Income Withholding Act.

Section 30-3-90 - (Repealed effective January 1, 2000) Purpose; short title.

Repealed by Act 1997, No. 97-245, §1, effective January 1, 2000.



Section 30-3-91 - (Repealed effective January 1, 2000) Definitions.

Repealed by Act 1997, No. 97-245, §1, effective January 1, 2000.



Section 30-3-92 - (Repealed effective January 1, 2000) Remedy additional to those now existing.

Repealed by Act 1997, No. 97-245, §1, effective January 1, 2000.



Section 30-3-93 - (Repealed effective January 1, 2000) Petition for enforcement of another state's support order - Documents filed with clerk; service on obligor; hearing; withholding by court of this state.

Repealed by Act 1997, No. 97-245, §1, effective January 1, 2000.



Section 30-3-94 - (Repealed effective January 1, 2000) Petition for enforcement of another state's support order - Prima facie case; defenses; evidence; choice of laws.

Repealed by Act 1997, No. 97-245, §1, effective January 1, 2000.



Section 30-3-95 - (Repealed effective January 1, 2000) Adoption of other state's support order for purposes of income withholding; entry of income withholding order; applicability of Sections 30-3-64 and 30-3-66 through 30-3-71; transmittal of payments of support order.

Repealed by Act 1997, No. 97-245, §1, effective January 1, 2000.



Section 30-3-96 - (Repealed effective January 1, 2000) Amendment of withholding order upon amendment of support order; notification of agency which requested withholding when obligor obtains employment or other income in another state.

Repealed by Act 1997, No. 97-245, §1, effective January 1, 2000.



Section 30-3-97 - (Repealed effective January 1, 2000) Docket fees; court costs.

Repealed by Act 1997, No. 97-245, §1, effective January 1, 2000.



Section 30-3-98 - (Repealed effective January 1, 2000) Voluntary income withholding.

Repealed by Act 1997, No. 97-245, §1, effective January 1, 2000.



Section 30-3-99 - (Repealed effective January 1, 2000) Petition for adoption of support order in another jurisdiction for purpose of obtaining withholding; request by another state for evidence from person in this state.

Repealed by Act 1997, No. 97-245, §1, effective January 1, 2000.






Article 5 - Order of Retroactive Support.

Section 30-3-110 - Civil action for order of retroactive support.

There is hereby created a civil action to establish an order of retroactive support which may be brought against a non-supporting parent who has a duty to support as the legal parent of a child or children but has failed to provide support. The action may be brought by the parent or guardian with physical or legal custody who is providing the actual care and support for the child or may be brought by the Department of Human Resources pursuant to the provisions of Section 38-10-1 et seq. An action under this section can be brought only if support has not previously been ordered pursuant to a divorce or other action in this or any other jurisdiction.



Section 30-3-111 - Commencement of action prior to child reaching age of majority.

The action shall be commenced prior to the time the child or children reaches the age of majority.



Section 30-3-112 - Filing of action in juvenile or family court division.

An action for retroactive support shall be filed in the juvenile or family court division of the district or circuit court in the county in which the parent or guardian resides or in the county in which the child resides. There shall be no right to a jury trial.



Section 30-3-113 - Marital status of non-supporting parent irrelevant.

An order of retroactive support may be awarded against the non-supporting parent irrespective of the marital status of the parties.



Section 30-3-114 - Amount.

The order of retroactive support shall be a sum certain judgment and may cover all periods in which the non-supporting parent failed to provide support. For all time periods in which support is requested, the court shall consider the needs of the child or children and the ability of the parents to respond to these needs, and shall determine the amount of support due for each period by application of the child support guidelines found in Rule 32 of the Alabama Rules of Judicial Administration based upon the circumstances during the time period for which support is sought. If the judgment for retroactive support includes support due for a period of time in which aid was paid by the Department of Human Resources and an assignment of support rights thereby exists under Section 38-10-4 and Section 38-10-5, the department shall be entitled to recover any support due the department under Section 38-10-6.



Section 30-3-115 - Additional right.

The action for retroactive support authorized by this article is in addition to any rights to retroactive support granted by any other provision of law including, but not limited to, Section 26-17-8 nor shall the provisions of the article limit or affect the state's right to recover assistance paid as provided in Section 38-10-6.






Article 6 - Custody and Domestic or Family Abuse.

Section 30-3-130 - Definitions.

For the purposes of this article "domestic or family abuse" means an incident resulting in the abuse, stalking, assault, harassment, or the attempt or threats thereof. Abuse means any offense under Article 4 (commencing with Section 13A-6-60) of Chapter 6 of Title 13A, and under Chapter 15 (commencing with Section 26-15-1) of Title 26. Stalking means the offenses prescribed in Sections 13A-6-90 to 13A-6-92, inclusive. Assault means the offense prescribed in Sections 13A-6-20 to 13A-6-25, inclusive. Harassment means the offenses prescribed in Section 13A-11-8.



Section 30-3-131 - Determination raises rebuttable presumption that custody with perpetrator detrimental to child.

In every proceeding where there is at issue a dispute as to the custody of a child, a determination by the court that domestic or family violence has occurred raises a rebuttable presumption by the court that it is detrimental to the child and not in the best interest of the child to be placed in sole custody, joint legal custody, or joint physical custody with the perpetrator of domestic or family violence. Notwithstanding the provisions regarding rebuttable presumption, the judge must also take into account what, if any, impact the domestic violence had on the child.



Section 30-3-132 - Factors court must consider.

(a) In addition to other factors that a court is required to consider in a proceeding in which the custody of a child or visitation by a parent is at issue and in which the court has made a finding of domestic or family violence the court shall consider each of the following:

(1) The safety and well-being of the child and of the parent who is the victim of family or domestic violence.

(2) The perpetrator's history of causing physical harm, bodily injury, assault, or causing reasonable fear of physical harm, bodily injury, or assault, to another person.

(b) If a parent is absent or relocates because of an act of domestic or family violence by the other parent, the absence or relocation may not be a factor that weighs against the parent in determining the custody or visitation.



Section 30-3-133 - Determination raises rebuttable presumption that child reside with parent not perpetrator.

In every proceeding where there is at issue a dispute as to the custody of a child, a determination by the court that domestic or family violence has occurred raises a rebuttable presumption by the court that it is in the best interest of the child to reside with the parent who is not a perpetrator of domestic or family violence in the location of that parent's choice, within or outside the state.



Section 30-3-134 - Finding of domestic violence constitutes change in circumstances.

In every proceeding in which there is at issue the modification of an order for custody or visitation of a child, a finding that domestic or family violence has occurred since the last custody determination constitutes a finding of change in circumstances.



Section 30-3-135 - Visitation by parent who committed violence.

(a) A court may award visitation by a parent who committed domestic or family violence only if the court finds that adequate provision for the safety of the child and the parent who is a victim of domestic or family violence can be made.

(b) In a visitation order, a court may take any of the following actions:

(1) Order an exchange of the child to occur in a protected setting.

(2) Order visitation supervised in a manner to be determined by the court.

(3) Order the perpetrator of domestic or family violence to attend and complete to the satisfaction of the court, a program of intervention for perpetrators or other designated counseling as a condition of visitation.

(4) Order the perpetrator of domestic or family violence to abstain from possession or consumption of alcohol or controlled substances during the visitation and for 24 hours preceding the visitation.

(5) Order the perpetrator of domestic or family violence to pay a fee to defray the cost of supervised visitation.

(6) Prohibit overnight visitation.

(7) Require a bond from the perpetrator of domestic or family violence for the return and safety of the child.

(8) Impose any other condition that is deemed necessary to provide for the safety of the child, the victim of family or domestic violence, or other family or household member.

(c) Whether or not visitation is allowed, the court may order the address of the child or the victim of family or domestic violence to be kept confidential.

(d) The court may refer but shall not order an adult who is a victim of family or domestic violence to attend counseling relating to the victim's status or behavior as a victim, individually or with the perpetrator of domestic or family violence as a condition of receiving custody of a child or as a condition of visitation.

(e) If a court allows a family or household member to supervise visitation, the court shall establish conditions to be followed during visitation.



Section 30-3-136 - Construction of provisions.

The provisions of this article are supplemental and shall be construed in pari materia with other laws relating to civil and criminal procedure.






Article 7 - Joint Custody.

Section 30-3-150 - State policy.

Joint Custody. It is the policy of this state to assure that minor children have frequent and continuing contact with parents who have shown the ability to act in the best interest of their children and to encourage parents to share in the rights and responsibilities of rearing their children after the parents have separated or dissolved their marriage. Joint custody does not necessarily mean equal physical custody.



Section 30-3-151 - Definitions.

For the purposes of this article the following words shall have the following meanings:

(1) JOINT CUSTODY. Joint legal custody and joint physical custody.

(2) JOINT LEGAL CUSTODY. Both parents have equal rights and responsibilities for major decisions concerning the child, including, but not limited to, the education of the child, health care, and religious training. The court may designate one parent to have sole power to make certain decisions while both parents retain equal rights and responsibilities for other decisions.

(3) JOINT PHYSICAL CUSTODY. Physical custody is shared by the parents in a way that assures the child frequent and substantial contact with each parent. Joint physical custody does not necessarily mean physical custody of equal durations of time.

(4) SOLE LEGAL CUSTODY. One parent has sole rights and responsibilities to make major decisions concerning the child, including, but not limited to, the education of the child, health care, and religious training.

(5) SOLE PHYSICAL CUSTODY. One parent has sole physical custody and the other parent has rights of visitation except as otherwise provided by the court.



Section 30-3-152 - Factors considered; order without both parents' consent; presumption where both parents request joint custody.

(a) The court shall in every case consider joint custody but may award any form of custody which is determined to be in the best interest of the child. In determining whether joint custody is in the best interest of the child, the court shall consider the same factors considered in awarding sole legal and physical custody and all of the following factors:

(1) The agreement or lack of agreement of the parents on joint custody.

(2) The past and present ability of the parents to cooperate with each other and make decisions jointly.

(3) The ability of the parents to encourage the sharing of love, affection, and contact between the child and the other parent.

(4) Any history of or potential for child abuse, spouse abuse, or kidnapping.

(5) The geographic proximity of the parents to each other as this relates to the practical considerations of joint physical custody.

(b) The court may order a form of joint custody without the consent of both parents, when it is in the best interest of the child.

(c) If both parents request joint custody, the presumption is that joint custody is in the best interest of the child. Joint custody shall be granted in the final order of the court unless the court makes specific findings as to why joint custody is not granted.



Section 30-3-153 - Implementation; required provisions; plan set by court.

(a) In order to implement joint custody, the court shall require the parents to submit, as part of their agreement, provisions covering matters relevant to the care and custody of the child, including, but not limited to, all of the following:

(1) The care and education of the child.

(2) The medical and dental care of the child.

(3) Holidays and vacations.

(4) Child support.

(5) Other necessary factors that affect the physical or emotional health and well-being of the child.

(6) Designating the parent possessing primary authority and responsibility regarding involvement of the minor child in academic, religious, civic, cultural, athletic, and other activities, and in medical and dental care if the parents are unable to agree on these decisions. The exercise of this primary authority is not intended to negate the responsibility of the parties to notify and communicate with each other as provided in this article.

(b) If the parties are unable to reach an agreement as to the provisions in subsection (a), the court shall set the plan.



Section 30-3-154 - Availability of records to both parents.

Unless otherwise prohibited by court order or statute, all records and information pertaining to the child, including, but not limited to, medical, physiological, dental, scholastic, athletic, extracurricular, and law enforcement, shall be equally available to both parents, in all types of custody arrangements.



Section 30-3-155 - Determination of child support.

In making a determination of child support, the court shall apply Rule 32 of the Alabama Rules of Judicial Administration.



Section 30-3-156 - Interference with custody or violation of Chapter 3B.

The fact that joint custody has been awarded to both parents shall not preclude a court from finding that one parent has committed the crime of interference with custody as provided in Section 13A-6-45, or has violated the Uniform Child Custody Jurisdiction and Enforcement Act as provided in Chapter 3B of this title.



Section 30-3-157 - Construction of article with respect to existing orders.

This article shall not be construed as grounds for modification of an existing order. This article shall not be construed as affecting the standard applicable to a subsequent modification.






Article 7A - Alabama Parent-Child Relationship Protection Act.

Section 30-3-160 - Short title.

This article shall be known and may be cited as the "Alabama Parent-Child Relationship Protection Act" and promotes the general philosophy in this state that children need both parents, even after a divorce, established in Section 30-3-150.



Section 30-3-161 - Definitions.

As used in this article, the following words and phrases shall have the following meanings, unless the context requires a different definition:

(1) CHANGE OF PRINCIPAL RESIDENCE. A change of the residence of a child whose custody has been determined by a prior court order, whether or not accompanied by a change of the residence of a person entitled to custody of the child, with the intent that such change shall be permanent in nature and not amounting to a temporary absence of the child from his or her principal residence.

(2) CHILD. A minor child as defined by subdivision (2) of Section 30-3B-102. As used in this article, the term may include the singular and the plural.

(3) CHILD CUSTODY DETERMINATION. A judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) COMMENCEMENT. The filing of the first pleading in a proceeding.

(5) COURT. An entity authorized under the law of a state to establish, enforce, or modify a child custody determination.

(6) MODIFICATION. A child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(7) PERSON ACTING AS A PARENT. A person, other than a parent, who has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding and has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(8) PERSON ENTITLED TO CUSTODY OR VISITATION. A person so entitled to physical custody of a child as defined by Sections 30-3-1 through 30-3-4.1, inclusive, or visitation with respect to a child by virtue of a child custody determination as defined by subdivision (3) of Section 30-3B-102.

(9) PHYSICAL CUSTODY. The physical care and supervision of a child.

(10) PRINCIPAL RESIDENCE OF A CHILD. Any of the following:

a. The residence designated by a court to be the primary residence of the child.

b. In the absence of a determination by a court, the residence at which the parents of a child whose change of principal residence is at issue have expressly agreed that the child will primarily reside.

c. In the absence of a determination by a court or an express agreement between the parents of a child whose change of principal residence is at issue, the residence, if any, at which the child lived with the child's parents, a parent, or a person acting as a parent, for at least six consecutive months or, in the case of a child less than six months of age, the residence at which the child lived from birth with the child's parents, a parent, or a person acting as a parent. Periods of temporary absence from such residence are counted as part of the period of residence.

(11) RELOCATE or RELOCATION. A change in the principal residence of a child for a period of 45 days or more. The term does not include a temporary absence from the primary residence, or an absence necessary to escape domestic violence.



Section 30-3-162 - Applicability.

(a) Except as provided otherwise by this chapter, the provisions of this article apply to all orders determining custody of or visitation with a child whether such order was issued before or after September 1, 2003. To the extent that a provision of this article conflicts with an existing order determining custody of or visitation with a child or other enforceable agreement, this article does not apply to alter or amend the terms of such order or agreement which addresses the rights of the parties or the child with regard to a change in the primary residence of a child. Any person entitled to the legal or physical custody of or visitation with a child may commence an action for modification to incorporate the provisions of this article into an existing order determining the custody of or visitation with a child. Except as provided in subsection (c) of Section 30-3-165, this article shall not apply to a person who is on active military service in the Armed Forces of the United States of America and is being transferred or relocated pursuant to a non-voluntary order from the government.

(b) Sections 30-3-169.1 to 30-3-169.7, inclusive, shall not apply to a change of principal residence of a child to a residence which is 60 miles or less from the residence of a non-relocating parent who is entitled to custody of or visitation with the child or if the change or proposed change results in the child residing nearer to the non-relocating parent than before the change or proposed change, unless such change in the principal residence of a child results in the child living in a different state.



Section 30-3-163 - Change of principal residence - Child.

Except as provided by Section 30-3-167, a person who has the right to establish the principal residence of the child shall provide notice to every other person entitled to custody of or visitation with a child of a proposed change of the child's principal residence as required by subsection (b) of Section 30-3-165.



Section 30-3-164 - Change of principal residence - Custodial party, persons with visitation rights.

Except as provided by Section 30-3-167, a person entitled to custody of or visitation with a child shall provide notice to every other person entitled to custody of or visitation with a child of an intended change in his or her principal residence as required by subsection (b) of Section 30-3-165.



Section 30-3-165 - Notice.

(a) When a notice is required by either Section 30-3-163 or Section 30-3-164, except as provided by Section 30-3-167, the notice of a proposed change of principal residence of a child or the notice of an intended or proposed change of the principal residence of an adult as provided in this article must be given by certified mail to the last known address of the person or persons entitled to notification under this article not later than the 45th day before the date of the intended change of the principal residence of a child or the 10th day after the date such information required to be furnished by subsection (b) becomes known, if the person did not know and could not reasonably have known the information in sufficient time to comply with the 45-day notice, and it is not reasonably possible to extend the time for change of principal residence of the child.

(b) Except as provided by Section 30-3-167, all of the following information, if available, must be included with the notice of intended change of principal residence of a child:

(1) The intended new residence, including the specific street address, if known.

(2) The mailing address, if not the same as the street address.

(3) The telephone number or numbers at such residence, if known.

(4) If applicable, the name, address, and telephone number of the school to be attended by the child, if known.

(5) The date of the intended change of principal residence of a child.

(6) A statement of the specific reasons for the proposed change of principal residence of a child, if applicable.

(7) A proposal for a revised schedule of custody of or visitation with a child, if any.

(8) A warning to the non-relocating person that an objection to the relocation must be made within 30 days of receipt of the notice or the relocation will be permitted.

(c) A person entitled to custody of a child who is on active military service in the Armed Forces of the United States of America and is being transferred or relocated pursuant to a non-voluntary order of the government shall provide notice of change of principal residence of a child to the persons entitled to custody of or visitation with a child with the information set forth in subsection (b) except that such notice need not contain a warning to the non-relocating person as provided in subdivision (8) of subsection (b) that an objection to the relocation must be made within 30 days or the relocation will be permitted.

(d) A person required to give notice of a proposed change of principal residence of a child under this section has a continuing duty to provide the information required by this section as that information becomes known. Such information should be provided by certified mail to the last known address to the person or persons entitled to such notice within 10 days of the date such information becomes known.



Section 30-3-166 - Language required in child custody determination.

After September 1, 2003, every child custody determination shall include the following language:

"Alabama law requires each party in this action who has either custody of or the right of visitation with a child to notify other parties who have custody of or the right of visitation with the child of any change in his or her address or telephone number, or both, and of any change or proposed change of principal residence and telephone number or numbers of a child. This is a continuing duty and remains in effect as to each child subject to the custody or visitation provisions of this decree until such child reaches the age of majority or becomes emancipated and for so long as you are entitled to custody of or visitation with a child covered by this order. If there is to be a change of principal residence by you or by a child subject to the custody or visitation provisions of this order, you must provide the following information to each other person who has custody or visitation rights under this decree as follows:

"(1) The intended new residence, including the specific street address, if known.

"(2) The mailing address, if not the same as the street address.

"(3) The telephone number or numbers at such residence, if known.

"(4) If applicable, the name, address, and telephone number of the school to be attended by the child, if known.

"(5) The date of the intended change of principal residence of a child.

"(6) A statement of the specific reasons for the proposed change of principal residence of a child, if applicable.

"(7) A proposal for a revised schedule of custody of or visitation with a child, if any.

"(8) Unless you are a member of the Armed Forces of the United States of America and are being transferred or relocated pursuant to a non-voluntary order of the government, a warning to the non-relocating person that an objection to the relocation must be made within 30 days of receipt of the notice or the relocation will be permitted.

"You must give notice by certified mail of the proposed change of principal residence on or before the 45th day before a proposed change of principal residence. If you do not know and cannot reasonably become aware of such information in sufficient time to provide a 45-day notice, you must give such notice by certified mail not later than the 10th day after the date that you obtain such information.

"Your failure to notify other parties entitled to notice of your intent to change the principal residence of a child may be taken into account in a modification of the custody of or visitation with the child.

"If you, as the non-relocating party, do not commence an action seeking a temporary or permanent order to prevent the change of principal residence of a child within 30 days after receipt of notice of the intent to change the principal residence of the child, the change of principal residence is authorized."



Section 30-3-167 - Disclosure exceptions.

(a) In order to protect the identifying information of persons at risk from the effects of domestic violence or abuse, on a finding by the court that the health, safety, or liberty of a person or a child would be unreasonably put at risk by the disclosure of the identifying information required by Section 30-3-163 or Section 30-3-164 in conjunction with a proposed change of principal residence of a child or change of principal residence of a person having custody of or rights of visitation with a child, the court may order any or all of the following:

(1) The specific residence address and telephone number of a child or the person having custody of or rights of visitation with a child and other identifying information shall not be disclosed in the pleadings, other documents filed in the proceeding, or in any order issued by the court, except for in camera disclosures.

(2) The notice requirements provided by this article may be waived to the extent necessary to protect confidentiality and the health, safety, or liberty of a person or a child.

(3) Any other remedial action that the court considers necessary to facilitate the legitimate needs of the parties and the interests of the child.

(b) If appropriate, the court may conduct an ex parte hearing under subsection (a). Issuance of a final order of protection under Sections 30-5-1 to 30-5-11, inclusive; a conviction for domestic violence pursuant to Sections 13A-6-130 to 13A-6-135, inclusive; or an award of custody of the child pursuant to Sections 30-3-131 to 30-3-135, inclusive, shall be considered prima facie evidence that the health, safety, or liberty of a person or a child would be unreasonably put at risk by the disclosure of identifying information or by compliance with the notice requirements of this article.



Section 30-3-168 - Failure to give notice.

(a) Except as provided in Section 30-3-167, if a person required to give notice as required by Section 30-3-163 or Section 30-3-164 shall fail to provide the notice or the information required by subsection (b) of Section 30-3-165, the court shall consider the failure to provide such notice or information as a factor in making its determination regarding the change of principal residence of a child; a factor in determining whether custody or visitation should be modified; a factor for ordering the return of the child to the former residence of the child if the change of principal residence of a child has taken place without notice; a factor meriting a deviation from the child support guidelines; a factor in awarding increased transportation and communication expenses with the child; and a factor in considering whether the person seeking to change the principal residence of a child may be ordered to pay reasonable costs and attorney's fees incurred by the person objecting to the change.

(b) Additionally, the court may make a finding of contempt of court if a party willfully and intentionally violates the notice requirement of an order issued by any court pursuant to Section 30-3-166 and may impose the sanctions authorized by law or rule of court for disobedience of a court order.



Section 30-3-169 - Objection to change of principal residence.

The person entitled to determine the principal residence of a child may change the principal residence of a child after providing notice as provided herein unless a person entitled to notice files a proceeding seeking a temporary or permanent order to prevent the change of principal residence of a child within 30 days after receipt of such notice.



Section 30-3-169.1 - Proceedings.

(a) A person entitled to custody of or visitation with a child may commence a proceeding objecting to a proposed change of the principal residence of a child and seek a temporary or permanent order to prevent the relocation.

(b) A non-parent entitled to visitation with a child may commence a proceeding to obtain a revised schedule of visitation, but may not object to the proposed change of principal residence of a child or seek a temporary or permanent order to prevent the change.

(c) A proceeding filed under this section must be filed within 30 days of receipt of notice of a proposed change of principal residence of a child, except that the court may extend or waive the time for commencing such action upon a showing of good cause, excusable neglect, or that the notice required by subsection (b) of Section 30-3-165 is defective or insufficient upon which to base an action under this article.

(d) Except as otherwise specifically provided in this article, the Alabama Rules of Civil Procedure shall apply to all proceedings under this article.



Section 30-3-169.2 - Court order.

(a) Where the ends of justice dictate, the court may grant a temporary order restraining the change of principal residence of a child or ordering return of a child to the former residence of the child if a change of principal residence has previously taken place without compliance with this article, and may consider, among other factors, any of the following:

(1) The notice required by this article was not provided in a timely manner.

(2) The notice required by this article was not accurate or did not contain sufficient information upon which a person receiving the notice could base an objection.

(3) The child already has been relocated without notice, agreement of the parties, or prior court approval.

(4) The likelihood that on final hearing the court will not approve the change of the principal residence of the child.

(b) The court may grant a temporary order permitting the change of principal residence of a child and providing for a revised schedule for temporary visitation with a child pending a final hearing if the court finds that the required notice of a proposed change of principal residence of a child as provided in this article was provided in a timely manner, contained sufficient and accurate information, and if the court finds from an examination of the evidence presented at a hearing for temporary relief that there is a likelihood that on final hearing the court will approve the change of the principal residence of the child.

(c) If the court has issued a temporary order authorizing a party to change the principal residence of a child before final judgment is issued, the court may not give weight to the temporary change of principal residence as a factor in reaching its final decision.



Section 30-3-169.3 - Change of custody.

(a) Upon the entry of a temporary order or upon final judgment permitting the change of principal residence of a child, a court may consider a proposed change of principal residence of a child as a factor to support a change of custody of the child. In determining whether a proposed or actual change of principal residence of a minor child should cause a change in custody of that child, a court shall take into account all factors affecting the child, including, but not limited to, the following:

(1) The nature, quality, extent of involvement, and duration of the child's relationship with the person proposing to relocate with the child and with the non-relocating person, siblings, and other significant persons or institutions in the child's life.

(2) The age, developmental stage, needs of the child, and the likely impact the change of principal residence of a child will have on the child's physical, educational, and emotional development, taking into consideration any special needs of the child.

(3) The increase in travel time for the child created by the change in principal residence of the child or a person entitled to custody of or visitation with the child.

(4) The availability and cost of alternate means of communication between the child and the non-relocating party.

(5) The feasibility of preserving the relationship between the non-relocating person and the child through suitable visitation arrangements, considering the logistics and financial circumstances of the parties.

(6) The preference of the child, taking into consideration the age and maturity of the child.

(7) The degree to which a change or proposed change of the principal residence of the child will result in uprooting the child as compared to the degree to which a modification of the custody of the child will result in uprooting the child.

(8) The extent to which custody and visitation rights have been allowed and exercised.

(9) Whether there is an established pattern of conduct of the person seeking to change the principal residence of a child, either to promote or thwart the relationship of the child and the non-relocating person.

(10) Whether the person seeking to change the principal residence of a child, once out of the jurisdiction, is likely to comply with any new visitation arrangement and the disposition of that person to foster a joint parenting arrangement with the non-relocating party.

(11) Whether the relocation of the child will enhance the general quality of life for both the custodial party seeking the change of principal residence of the child and the child, including, but not limited to, financial or emotional benefit or educational opportunities.

(12) Whether or not a support system is available in the area of the proposed new residence of the child, especially in the event of an emergency or disability to the person having custody of the child.

(13) Whether or not the proposed new residence of a child is to a foreign country whose public policy does not normally enforce the visitation rights of non-custodial parents, which does not have an adequately functioning legal system, or which otherwise presents a substantial risk of specific and serious harm to the child.

(14) The stability of the family unit of the persons entitled to custody of and visitation with a child.

(15) The reasons of each person for seeking or opposing a change of principal residence of a child.

(16) Evidence relating to a history of domestic violence or child abuse.

(17) Any other factor that in the opinion of the court is material to the general issue or otherwise provided by law.

(b) The court making a determination of such issue shall enter an order granting the objection to the change or proposed change of principal residence of a child, denying the objection to the change or proposed change of principal residence of a child, or any other appropriate relief based upon the facts of the case.

(c) The court, in approving a change of principal residence of a child, shall order contact between the child and the non-relocating party and telephone access sufficient to assure that the child has frequent, continuing, and meaningful contact with the non-relocating party and shall equitably apportion transportation costs of the child for visitation based upon the facts of the case.

(d) The court, in approving a change of principal residence of a child, may consider the costs of transporting the child for visitation and determine whether a deviation from the child support guidelines should be considered in light of all factors including, but not limited to, additional costs incurred for transporting the child for visitation.

(e) The court, in approving a change of principal residence of a child, may retain jurisdiction of the parties and of the child in order to supervise the transition caused by the change of principal residence of the child; to insure compliance with the orders of the court regarding continued access to the child by the non-relocating party; to insure the cooperation of the relocating party in fostering the parent-child relationship between the child and the non-relocating party; and to protect the relocating party and the child from risk of harm in those cases described in Section 30-3-167.



Section 30-3-169.4 - Burden of proof.

In proceedings under this article unless there has been a determination that the party objecting to the change of the principal residence of the child has been found to have committed domestic violence or child abuse, there shall be a rebuttable presumption that a change of principal residence of a child is not in the best interest of the child. The party seeking a change of principal residence of a child shall have the initial burden of proof on the issue. If that burden of proof is met, the burden of proof shifts to the non-relocating party.



Section 30-3-169.5 - Obstructions to custody or visitation.

If on final hearing the change of principal residence of a child is permitted, the court may require the person seeking to change the principal residence of a child to provide reasonable security guaranteeing that the custody of and visitation with the child will not be interrupted or obstructed by the relocating party.



Section 30-3-169.6 - Sanctions.

(a) Where a party commences an action without good cause or for the purpose of harassing or causing unnecessary financial or emotional hardships to the other party, after notice and a reasonable opportunity to respond, the court may impose sanctions on a person proposing a change of principal residence of the child or objecting to a proposed change of principal residence of a child if it determines that the proposal was made or the objection was filed based upon any of the following:

(1) To harass a person or to cause unnecessary delay or needless increase in the cost of litigation.

(2) Without being warranted by existing law or based on frivolous argument.

(3) Based on allegations and other factual contentions, which had no evidentiary support nor, if specifically so identified, could not have been reasonably believed to be likely to have evidentiary support after further investigation.

(4) Designed to elicit or discover or lead to the discovery of information protected by Section 30-3-167.

(b) Sanctions imposed under this section shall be limited to those that are sufficient to deter repetition of such conduct or comparable conduct by others similarly situated. The sanction may include directives of a non-monetary nature, an order to pay a penalty into court, or, if imposed on motion and warranted for effective deterrence, an order directing payment to the other party of some or all of the reasonable costs, attorney's fees, and expenses incurred as a direct result of the violation.



Section 30-3-169.7 - Change of principal residence raised in conjunction with other petition.

If the issue of change of principal residence of a child is presented in a petition for divorce or dissolution of a marriage or other petition to determine custody of or visitation with a child, the court shall consider, among other evidence, the factors set forth in Sections 30-3-169.2 and 30-3-169.3 in making its initial determination.



Section 30-3-169.8 - Award of expenses.

The court may award any party necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings.



Section 30-3-169.9 - Change of principal residence outside state.

(a) In those instances where the change of principal residence of a child results in the relocation of a child to a residence outside this state, the provisions of Sections 30-3B-101 to 30-3B-314, inclusive, shall apply to actions commenced under this article.

(b) Where the parties have been awarded joint custody, joint legal custody, or joint physical custody of a child as defined in Section 30-3-151, and at least one parent having joint custody, joint legal custody, or joint physical custody of a child continues to maintain a principal residence in this state, the child shall have a significant connection with this state and a court in fashioning its judgments, orders, or decrees may retain continuing jurisdiction under Sections 30-3B-202 to 30-3B-204, inclusive, even though the child’s principal residence after the relocation is outside this state.

(c) In a proceeding commenced to modify, interpret, or enforce a final decree under this article, where jurisdiction exists under this section or otherwise as provided by law and where only one person having joint custody, joint legal custody, or joint physical custody of a child continues to maintain a principal residence in this state, notwithstanding any law to the contrary, venue of all proceedings under this article is changed so that venue will lie either in the original circuit court rendering the final decree or in the circuit court of the county where that person having joint custody, joint legal custody, or joint physical custody has resided for a period of at least three consecutive years immediately preceding the commencement of an action under this article. The person having joint custody, joint legal custody, or joint physical custody who continues to maintain a principal residence in this state shall be able to choose the particular venue as herein provided, regardless of which party files the petition or other action.



Section 30-3-169.10 - Appeal.

An appeal may be taken from a final order in a proceeding under this article in accordance with Alabama law. Unless the court enters a temporary order under Section 30-3-169.2, the court may not stay an order enjoining a change in principal residence of a child pending appeal.






Article 8 - Driver's License Suspension or Revocation for Failure To Pay Support Payments.

Section 30-3-170 - Definitions.

When used in this article, the following words shall have the following meanings:

(1) COURT. A court of competent jurisdiction or administrative agency having the authority to issue and enforce support orders.

(2) DELINQUENT or DELINQUENCY. A support debt or support obligation due and unpaid in an amount equal to or greater than six months support payments as of the date of service of a notice of intent to suspend or revoke a license.

(3) DEPARTMENT. The Alabama Department of Human Resources, including the county departments of human resources.

(4) LICENSE. Any license, certificate, registration, or authorization issued by a licensing authority which grants a person a right or privilege to engage in an occupational, professional, sporting, or recreational activity, or to operate a motor vehicle.

(5) LICENSEE. The holder of a license.

(6) LICENSING AUTHORITY. Any department, division, board, agency, or instrumentality of the State of Alabama or its political subdivisions that issues a license.

(7) OBLIGEE. Either of the following:

a. A person to whom support benefits are ordered by the court.

b. A public agency of this or another state that has the right to receive support payments or otherwise is providing support enforcement services under Title IV-D of the Social Security Act. The term shall include the department.

(8) OBLIGOR. A person ordered by a court to make periodic payments for the benefit and support of another person or child.

(9) SUPPORT or SUPPORT ORDER. Support of a minor child and spousal support when the spousal support is collected pursuant to the requirements of Title IV-D of the Social Security Act. Support order shall mean any order, decree, or judgment for the support of a child, or in the case of an order being enforced pursuant to the requirements of Title IV-D of the Social Security Act, a spouse, or former spouse, issued by a court or other entity authorized to issue the orders.



Section 30-3-171 - Issuance of notice to withhold, etc., license.

Upon application to the department for support services by an obligee alleging the existence of a delinquency or failure to comply with subpoenas or warrants relating to paternity or child support proceedings, the department may, upon an administrative determination that there is a delinquency or a failure to comply, issue a notice of intent to withhold, restrict use of, or suspend a license. The notice shall be served upon the obligor personally or by certified mail or as otherwise provided in the Alabama Rules of Civil Procedure. The notice shall state that licenses granted by licensing authorities of the State of Alabama and held by the obligor may be suspended 60 days after service unless, within that time, the obligor does one of the following as appropriate based on reason for suspension:

(1) Pays the entire support debt stated in the notice.

(2) Enters into a payment plan approved by the department or its agent.

(3) Complies with subpoenas or warrants relating to paternity or child support proceedings.

(4) Requests an administrative hearing within 15 days of receipt of the notice in order to appear and show cause why withholding, restricted use, or suspension of the license is not appropriate.



Section 30-3-172 - Request for hearing; purpose of hearing; notification of decision; appeal; suspension of license.

(a) Upon receipt of a request for a hearing, the department shall schedule a hearing for the purpose of determining if withholding, restricted use, or suspension of the obligor's license is appropriate. The department shall stay withholding, restricted use, or suspension of the license pending the outcome of the hearing. The hearing shall be for the purpose of contesting the determination of the department of all of the following: (1) That the obligor is at least six months delinquent in child support payments. (2) That the obligor has not entered into a payment plan approved by the department. (3) If appropriate, that the obligor has failed to comply with a warrant or subpoena relating to a paternity or child support case. (4) That the withholding, restricted use, or suspension of the license is appropriate. No evidence with respect to the appropriateness of the support order or the ability of the obligor to comply with the support order shall be received or considered at the hearing.

(b) If the obligor fails to respond to the notice of intent to withhold, restrict the use of, or suspend a license, fails to timely request a hearing, or fails to appear at a scheduled hearing, the obligor's defenses, objections, or request for a payment plan shall be considered to be without merit and the department or its agent shall enter a final decision accordingly.

(c) If the department or its agent determines that the obligor is delinquent in making support payments and that the obligor has not entered into a payment plan, or that the obligor has failed to comply with subpoenas or warrants relating to paternity or child support proceedings, the department or its agent shall notify the obligor of the department's decision and the obligor's right to seek judicial review of the decision pursuant to the Alabama Administrative Procedure Act by filing a notice of appeal and a cost bond with the department within 30 days of receipt of the agency's decision. A petition for review shall be filed in the Circuit Court of Montgomery County or the circuit court of the county where a party resides. The filing of a notice of appeal will result in an automatic stay of withholding, restricted use, or suspension of the obligor's license pending the outcome of the appeal.

(d) If the requirements for seeking judicial review are not met within 30 days, the department shall send a notice to the licensing authority instructing it to suspend the obligor's license. A determination of the department is independent of any proceeding of the licensing authority to withhold, restrict use of, suspend, revoke, deny, terminate, renew, or issue a license.



Section 30-3-173 - Multiple delinquencies; revocation of license.

If the obligor has received two suspensions of a license pursuant to this article within the previous 12 months, upon a third finding of delinquency pursuant to this article, the department shall send to the obligor a notice of intent to revoke a license. In that case, the notice sent by the department to the licensing authority shall instruct the licensing authority to revoke the license. The notice and hearing provisions of Sections 30-3-171 and 30-3-172 shall apply to the revocation of a license.



Section 30-3-174 - Implementation by licensing authority of withholding, etc.; additional review precluded; continuation of withholding, etc.; exemption of licensing authority from liability.

(a) Upon receipt of a notice from the department or its agent to withhold, restrict use of, suspend, or revoke a license, a licensing authority shall implement the withholding, restricted use, suspension, or revocation of the license by doing all of the following:

(1) Determining that it has issued a license to the obligor whose name appears on the notice.

(2) Entering the suspension or revocation on the appropriate records.

(3) If required by law, demanding surrender of the suspended or revoked license.

(b) A notice issued by the department or its agent to withhold, restrict use of, suspend, or revoke a license shall be processed by the licensing authority without any additional review or hearing by the licensing authority. The licensing authority shall have no jurisdiction to modify, reword, reverse, vacate, or stay the decision of the department or its agent.

(c) Any decision issued by the department or its agent to withhold, restrict use of, suspend, or revoke a license continues until the department or its agent advises the licensing authority that the decision to withhold, restrict use of, suspend, or revoke has been stayed or is no longer in effect. While the department's decision is in effect, the licensing authority may not issue, reissue, or renew the obligor's license.

(d) The licensing authority is exempt from any liability to the licensee for activities conducted in compliance with this article.



Section 30-3-175 - Reinstatement of withheld, etc., license; obtaining new license after revocation.

(a) When, following the withholding, restricted use, or suspension of a license, the department or its agent determines that the support debt or support obligation has been paid in full or a satisfactory payment plan has been negotiated, or the obligor has complied with subpoenas or warrants relating to paternity or child support proceedings, the department or its agent, at the request of the obligor, shall send notice requesting reinstatement of the license to the licensing authority and the obligor. Notice to the licensing authority to reinstate the license shall not limit the ability of the department or its agent to issue a new decision and notice in the event of another delinquency.

(b) When a license has been revoked pursuant to Section 30-3-173, the obligor may obtain a new license only if the department, upon request of the obligor, makes a determination and notifies the licensing authority that the obligation has been paid in full or a satisfactory payment plan is in place and the obligor is complying with the plan or the obligor has complied with subpoenas or warrants relating to paternity or child support proceedings. Upon receipt of the notification, the licensing authority may issue a new license pursuant to the statutes or regulations governing the reissuance of a license by the licensing authority.



Section 30-3-176 - Fees and costs.

Notwithstanding any other provisions of law, the licensing authority may charge the obligor a fee to cover administrative costs incurred by the licensing authority in carrying out this article, which fee is to be used exclusively by the licensing authority for the purpose of administering this article. In the event that a license is withheld, suspended, or revoked, or its use restricted, any monies paid by the obligor to the licensing authority for costs related to its issuance, reissuance, renewal, or maintenance shall not be refunded to the obligor.



Section 30-3-177 - Contempt petition; applicability of article to obligors who failed to follow previous orders.

In addition to the foregoing provisions of this article, if the obligor is brought before a circuit, district, or juvenile court having jurisdiction on a contempt petition, and it is shown by the department or its agent or by an obligee or counsel for an obligee who is not a recipient of services of the department, that the obligor has failed to follow previous orders of the court, then the court may, in addition to any other remedies, order the withholding, restricted use, suspension, revocation, forfeiture, or termination of the obligor's license or licenses as defined by this article. When a suspension, revocation, forfeiture, termination, withholding, or restricted use of any license occurs pursuant to this section, the foregoing provisions of this article pertaining to the duties and authority of the licensing agency shall apply.



Section 30-3-178 - Applicability of article to courts and agencies of other states and United States.

This article shall apply to support ordered by a court of this or any other state, territory, or district of the United States including support ordered by any administrative agency having the authority to issue a support order.



Section 30-3-179 - Legislative intent.

It is the intent of the Legislature that this article provide for the withholding, restricted use, suspension, or revocation of professional, occupational, recreational, or drivers' licenses for the failure to pay child support or to comply with subpoenas or warrants relating to paternity or child support proceedings.






Article 9 - Alabama Child Support Reform Act of 1997.

Section 30-3-190 - Short title.

This article shall be known and cited as the "Alabama Child Support Reform Act of 1997."



Section 30-3-191 - Definitions.

When used in Sections 30-3-191 to 30-3-199, inclusive, the following words shall have the following meanings:

(1) ACCOUNT. A demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account, or money-market mutual fund account.

(2) BUSINESS DAY. A day on which state offices are open for regular business.

(3) COMMERCIAL DRIVER LICENSE. A license issued to an individual that authorizes the individual to drive a motor vehicle as part of conducting business.

(4) CONFIDENTIAL INFORMATION. Information provided by a service applicant or recipient or obtained from other sources about him or her which may be released only as required by court order or state or federal law.

(5) COURT. A court of competent jurisdiction or administrative agency having the authority to issue and enforce support orders.

(6) DATA MATCH. An automated process of matching specified information from the financial records of financial institutions with records of the state Title IV-D agency.

(7) DELINQUENT or DELINQUENCY. A support debt or support obligation due and unpaid in an amount equal to or greater than six months support payments as of the date of service of a notice of intent to withhold, restrict use of, suspend, or revoke a license.

(8) DEPARTMENT. The Alabama Department of Human Resources, including the county departments of human resources.

(9) FAILURE TO COMPLY. Failure, after receiving appropriate notice, to comply with subpoenas or warrants relating to paternity or child support proceedings.

(10) FINANCIAL INSTITUTION. A depository institution, as defined in Section 3(c) of the Federal Deposit Insurance Act, 12 U.S.C. §1813(c); an institution-affiliated party, as defined in Section 3(u) of 12 U.S.C. §1813(u); and any federal credit union or state credit union, as defined in Section 101 of the Federal Credit Union Act, 12 U.S.C. §1752, including an institution-affiliated party of a credit union, as defined in Section 206(r) of the Federal Credit Union Act, 12 U.S.C. §1786(r); and any benefit association, insurance company, safe deposit company, money market mutual fund, or similar entity authorized to do business in the state.

(11) FINANCIAL RECORD. As defined in Section 1101 of the Right to Financial Privacy Act of 1978, 12 U.S.C. §3401.

(12) NONCUSTODIAL PARENT. A parent who does not have the child in his or her care and is responsible for paying support. The term includes an obligor.

(13) NOTICE OF LIEN OR LEVY. An official notice from the state Title IV-D agency of a judicial or administrative lien or levy against a noncustodial parent and requesting that funds of a noncustodial parent be surrendered or transferred to the state Title IV-D agency.

(14) OBLIGEE. Either of the following:

a. A person to whom support benefits are ordered by the court.

b. A public agency of this or another state that has the right to receive support payments or otherwise is providing support enforcement services under Title IV-D of the Social Security Act. The term includes the department.

(15) OBLIGOR. A person ordered by a court to make periodic payments for the benefit and support of another person or the parent or alleged parent named in a paternity action.

(16) PROTECTIVE ORDER. Any order issued by a court of this state, a court of another state, or an administrative agency of another state for the purpose of preventing acts of abuse against one party by the other party. The term refers to both ex parte and final orders issued by the court or administrative agency whether obtained by filing an independent action or as a pendente lite order in another proceeding against another party or children of the parties.

(17) RECORDS. Any official document, file, or information system that verifies and records the existence of a divorce decree, support order, paternity order, birth, marriage, or death.

(18) STATE TITLE IV-D AGENCY. The state agency designated to administer the statewide child support program authorized under Title IV-D of the Social Security Act.

(19) SUPPORT or SUPPORT ORDER. Support of a minor child and spousal support when the spousal support is collected pursuant to the requirements of Title IV-D of the Social Security Act. Support order shall mean any order, decree, or judgment for the support of a child, or in the case of an order being enforced pursuant to the requirements of Title IV-D of the Social Security Act, a spouse or former spouse, issued by a court or other entity authorized to issue orders.

(20) UNAUTHORIZED USE OR DISCLOSURE. The release or sharing of information by an employee of the state Title IV-D agency without actual, implied, or apparent authority.



Section 30-3-192 - Data match system; accounts encumbered or surrendered; reasonable fees; liability; disclosure of financial records; penalties.

(a) The state Title IV-D agency shall enter into agreements with financial institutions doing business in Alabama to develop and operate a data match system, using automated data exchanges to the maximum extent feasible, to provide on a calendar quarter basis the following information to the extent available for each noncustodial parent who maintains an account with the contracting financial institution and who owes past due support as identified by the state Title IV-D agency by name and Social Security number or other taxpayer identifying information: (i) name, (ii) record address, (iii) Social Security number or other tax identification number, and (iv) other identifying information that may be a part of the institution's records.

(b) Upon service of a notice of lien or levy from the state Title IV-D agency on a financial institution, the financial institution shall encumber or surrender to the state Title IV-D agency any amounts, up to the amount of the lien or levy, in any accounts with the financial institution in the name of, or available to be withdrawn by, any noncustodial parent who is subject to a child support lien or levy.

(c) The state Title IV-D agency may pay a reasonable fee to a financial institution for conducting a data match, not to exceed the actual costs incurred by the financial institution.

(d) A financial institution shall not be held liable under any federal or state law to any person for disclosure of information to the state Title IV-D agency under this section, or for encumbering or surrendering any assets held by the financial institution in response to a notice of lien or levy issued by the state Title IV-D agency, or for any other action taken in good faith to comply with the requirements of Act 97-447.

(e) The state Title IV-D agency may disclose financial records only for the purpose of and to the extent necessary in establishing, modifying, or enforcing a child or spousal support obligation of an individual. No liability shall arise to the state Title IV-D agency or any of its employees from any disclosure which results from a good faith but erroneous attempt to comply with this section.

(f) The state Title IV-D agency may impose penalties as established by rules and regulations applicable to penalties promulgated by the state Title IV-D agency for failure of financial institutions to comply with the terms of this section.



Section 30-3-193 - Requests for information by the state Title IV-D agency.

(a) Subject to due process safeguards, including requirements for notice, opportunity to contest the action, and opportunity for an appeal on the record to a judicial tribunal, upon request from the state Title IV-D agency, public and private entities and individuals as specified in this section shall provide information when the state Title IV-D agency has reason to believe that the information provides location information or otherwise assists in the administration of the state's child support enforcement program. The information shall be available only for the purposes prescribed herein.

(b) The state Title IV-D agency shall be provided access to information contained in the following records, including automated access from the governmental entities maintaining the records:

(1) State and local governmental agency records for vital statistics including records of marriage, birth, paternity, death, and divorce.

(2) State and local tax and revenue agency records including information on residence address, employer, income, and assets.

(3) State and local governmental agency records concerning real and titled personal property including motor vehicles.

(4) State and local governmental agency records of employment.

(5) State and local governmental agency records of public assistance, food stamps, Medicaid, and Department of Corrections.

(6) State and local governmental agency records relating to law enforcement including, but not limited to, National Crime Information Center records.

(c) The state Title IV-D agency shall be provided access to state and local governmental or nongovernmental agency records of occupational and professional licenses and records concerning the ownership and control of corporations, partnerships, and other business entities.

(d) The state Title IV-D agency shall be provided information pursuant to an administrative subpoena issued by the Title IV-D agency to a public or private company or agency such as a utility or cable television company; provided that such information sought in the subpoena shall be limited to the address of individuals identified by the agency and the name and address of the employer of such individuals.

(e) No entity or individual shall be held liable in any civil or criminal action for disclosing any information to the state Title IV-D agency under this section or for any other action taken in good faith to comply with this section.

(f) The recipient of an administrative subpoena shall be permitted up to 30 calendar days to respond to such subpoena.

(g) The state Title IV-D agency may pay a reasonable fee to a private entity or individual for conducting a data match, records search or other efforts to comply with an administrative subpoena. Such fee shall not exceed the actual costs incurred by the private entity or individual.



Section 30-3-194 - Issuance or renewal of license, etc.; Social Security number requirements.

(a) Any agency charged with the administration of any law concerning the issuance or renewal of a license, certificate, or permit to engage in a profession, occupation, or recreational, sporting, or commercial activity shall require all applicants for issuance of the license, certificate, or permit, to provide the applicant's Social Security number to the agency, which agency shall record the Social Security number on the application and related records maintained by the agency.

(b) The Alabama State Law Enforcement Agency may require all applicants for issuance or renewal of a driver's license, learner's permit, or other authorization to drive a private or commercial motor vehicle to provide the applicant's Social Security number to the department. The department shall record the Social Security number on the application and related records maintained by the department.

(c) All divorce decrees, support orders, and paternity determinations issued, and all paternity acknowledgments made, shall include in the records the Social Security number of each party subject to the decree, order, determination, or acknowledgement. The Social Security number of each party subject to a divorce shall be included in the divorce certificate filed in the Office of Vital Statistics.

(d) The Social Security number of both parties to the marriage shall be collected by those parties issuing a marriage license and shall appear on the license and certificate sent to the Office of Vital Statistics.

(e) The Office of Vital Statistics shall collect the Social Security number of the deceased individual and place the number on the death certificate.

(f) Any agency charged with the duty to record an individual's Social Security number shall provide the individual's Social Security number to the state Title IV-D agency at the agency's request for the purpose of administering the child support program.



Section 30-3-195 - State Disbursement Unit.

(a) The state Title IV-D agency shall establish and operate a unit, which shall be known as the State Disbursement Unit, for the collection and disbursement of payments made under support orders as follows:

(1) In all cases being enforced by the state pursuant to Title IV-D of the Social Security Act.

(2) In all cases not being enforced by the state Title IV-D agency in which the support order is initially issued in the state on or after January 1, 1994, and in which the income of the noncustodial parent is subject to withholding under state law.

(b) The State Disbursement Unit shall be operated directly by the state Title IV-D agency or by a contractor responsible directly to the state Title IV-D agency.

(c) The responsibilities of the State Disbursement Unit shall include the following:

(1) Receipt of payments from parents, employers, and other states' agencies, and for disbursements to custodial parents and other obligees, the state agency, and the agencies of other states.

(2) Accurate identification of payments received.

(3) Prompt disbursement of the custodial parent's share of any payment.

(4) Furnishing to any parent, upon request, timely information on the current status of support payments under an order requiring payments to be made by or to the parent, except that in cases described in subsection (a), the State Disbursement Unit shall not be required to convert and maintain in automated form records of payments kept for cases not subject to Title IV-D of the Social Security Act before July 1, 1997.

(5) Provide one location for employers to which income withholding payments are sent.

(d) The State Disbursement Unit may delay the distribution of collections toward arrearages until the resolution of any timely appeal with respect to such arrearages.

(e) A certified copy of the computer generated report or record from the State Disbursement Unit shall be admissible as evidence pursuant to Rule 902 of the Alabama Rules of Evidence.



Section 30-3-196 - State Case Registry.

(a) The state Title IV-D agency shall maintain a central repository of case information, which shall be known as the State Case Registry and shall contain records with respect to:

(1) Each case in which services are being provided by the state Title IV-D agency.

(2) Each support order established or modified in the state on or after October 1, 1998.

(b) The records in the State Case Registry shall use standardized data elements for both parents, such as names, Social Security numbers and other uniform identification numbers, dates of birth, case identification numbers, and contain other information as federal regulations may require.

(c) Each case record in the State Case Registry with respect to which services are being provided by the state Title IV-D agency and with respect to which a support order has been established shall include a record of the following:

(1) The amount of monthly or other periodic support owed under the order, and other amounts including arrearages, interest, and fees due or overdue under the order.

(2) Any amount described in subdivision (1) that has been collected.

(3) The distribution of the collected amounts.

(4) The birth date of any child for whom the order requires the provision of support.

(5) The amount of any lien imposed with respect to the order.

(d) The state agency maintaining the State Case Registry shall promptly establish and update, maintain, and regularly monitor, case records in the State Case Registry with respect to which services are being provided under the state Title IV-D child support program.

(e) Information from the State Case Registry shall be used to carry out the responsibilities of the Title IV-D child support program. Such usage shall include:

(1) Furnishing to the Federal Case Registry of Child Support Orders information on child support cases recorded in the State Case Registry that is necessary to operate the federal registry as specified by federal regulations.

(2) Exchanging information with the Federal Parent Locator Service for the purposes of location of individuals and the enforcement of orders.

(3) Exchanging such information with agencies of this state and of other states administering federally funded programs, including Temporary Assistance to Needy Families and Medicaid, as necessary to carry out the responsibilities of the child support program and those of the other involved programs.

(4) Exchanging such information with other agencies of the state, agencies of other states, and interstate information networks, as necessary and appropriate to carry out or assist other states to carry out the purposes of the child support program.



Section 30-3-197 - Authorized actions; safeguards.

(a) Provided that no actions are pending before any circuit and district court of this state, the state Title IV-D agency may take the following actions related to establishment of paternity or to the establishment, modification, or enforcement of support orders, without the necessity of obtaining an order from any other judicial or administrative tribunal, or in furtherance of any existing order, and to recognize and enforce the authority of the state Title IV-D agencies of other states of the following actions:

(1) To order genetic testing for the purpose of paternity establishment.

(2) To subpoena any financial or other information needed to establish, modify, or enforce a support order, and to impose penalties for failure to respond to a subpoena.

(3) To require all entities in the state, including for profit, nonprofit, and governmental employers, to provide promptly, in response to a request by the state Title IV-D agency of this or any other state administering the Title IV-D child support program, information on the employment, compensation, and benefits of any individual employed by the entity as an employee or contractor, and to sanction failure to respond to any such request.

(4) Upon providing notice to the obligor, obligee, and the appropriate court, to direct the obligor or other payor to change the payee to the appropriate governmental agency in cases in which support is subject to an assignment in order to comply with eligibility requirements for state assistance, or to a requirement to pay through the state Title IV-D agency.

(5) To order that income withholding be implemented.

(6) In cases in which there is a support arrearage, to secure assets to satisfy the arrearage by intercepting or seizing periodic or lump-sum payments from a state or local agency, including unemployment compensation, worker's compensation, and other benefits; by attaching judgments, settlements, and lottery winnings and other lump-sum payments; attaching and seizing assets of the obligor held in financial institutions; attaching public and private retirement funds; and imposing liens in accordance with Section 30-3-198 and, in appropriate cases, to force sale of property and distribution of proceeds.

(7) For the purpose of securing overdue support, unless otherwise ordered by a court in individual cases, to increase the amount of monthly support payments to include amounts for arrearages.

(b) The expedited procedures required under this section shall be subject to due process safeguards, including requirements for notice, opportunity to contest the action, and opportunity for an appeal on the record to a judicial tribunal and shall include the following rules and authority, applicable with respect to all proceedings to establish paternity or to establish, modify, or enforce support orders:

(1) Each party to any paternity or child support proceeding shall, subject to privacy safeguards, file with the state Title IV-D agency upon entry of an order, and update as appropriate, information on location and identity of the party, including Social Security number, residential and mailing addresses, telephone number, driver's license number, name, address, and telephone number of employer.

(2) In any subsequent child support enforcement action between the parties, upon sufficient showing that diligent effort has been made to ascertain the location of a party, state due process requirements for notice and service of process shall be deemed to be met with respect to the party, upon delivery of written notice to the most recent residential or employer address filed with the state Title IV-D agency pursuant to subdivision (1).



Section 30-3-198 - Notice of lien.

(a) The state Title IV-D agency, by or through any employee, agent, or representative, shall file a notice of a lien against any real or personal property of any noncustodial parent who resides or owns property in this state and owes past due child support payments under 42 U.S.C.A. Section 666(a) (4) as follows: (i) liens against any real property shall be filed in the office of the judge of probate where the real property is located; (ii) liens against personal property, other than personal property subject to a certificate of title, shall be filed in the office of the Secretary of State in the records where Uniform Commercial Code financing statements are filed; and (iii) liens against personal property which is subject to a certificate of title shall be filed in the office of the Alabama Department of Revenue on such forms as may be prescribed by the Department of Revenue and upon delivery to the Department of Revenue of the outstanding certificate of title on the personal property and payment of the fees required under the provisions of the Uniform Certificate of Title and Anti-Theft Act, Section 32-8-1, et seq.

(b) Upon the filing of a notice, a lien shall arise by operation of law and shall serve as notice of the contents from the time of the filing of the notice. The lien shall be subject and subordinate to the following:

(1) Mortgages, security interests, and other liens perfected, filed, or recorded prior to the time the state Title IV-D agency lien is recorded.

(2) Right of set-off.

(3) Purchase money security interests and other purchase money liens.

(4) Mechanic and materialmen liens.

(c) The state shall accord full faith and credit to liens arising from any judicial or administrative action in another state. When the state Title IV-D employee, agent, or representative seeks to enforce a lien or a judicial order, notice shall not be required. The state Title IV-D agency shall not be required to obtain a judgment for an amount certain prior to filing for the enforcement of a lien.



Section 30-3-199 - Establishment and enforcement of confidential information rules and regulations.

The state Title IV-D agency shall establish and enforce rules and regulations applicable to all confidential information handled by the agency designed to protect the privacy rights of the parties, including, but not limited to, the following:

(1) Safeguards against unauthorized use or disclosure of information relating to proceedings or actions to establish paternity or to establish or enforce support.

(2) Prohibitions against the release of information on the whereabouts of one party to another party against whom a protective order with respect to the former party or children of the parties has been entered.

(3) Prohibitions against the release of information on the whereabouts of one party to another party in any case if the state has reason to believe that the release of the information may result in physical or emotional harm to the former party or children of the parties.



Section 30-3-200 - Liability for disclosure of information.

No public or private entity or agency or individual shall be held liable in any civil or criminal action for disclosing any information to the state Title IV-D agency under the provisions of Act 97-447 or for any other action taken in good faith to comply with the provisions of Act 97-447.









Chapter 3A - ALABAMA UNIFORM INTERSTATE FAMILY SUPPORT ACT.

Article 1 - General Provisions.

Section 30-3A-101 - Definitions.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-102 - Court of this state.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-103 - Remedies cumulative.

Repealed by Act 2015-284 effective June 2, 2015.






Article 2 - Jurisdiction.

Part 1 - Extended Personal Jurisdiction.

Section 30-3A-201 - Bases for jurisdiction over nonresident.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-202 - Procedure when exercising jurisdiction over nonresident.

Repealed by Act 2015-284 effective June 2, 2015.






Part 2 - Proceedings Involving Two or More States.

Section 30-3A-203 - Initiating and responding tribunal of state.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-204 - Simultaneous proceedings in another state.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-205 - Continuing, exclusive jurisdiction.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-206 - Enforcement and modification of support order by tribunal having continuing jurisdiction.

Repealed by Act 2015-284 effective June 2, 2015.






Part 3 - Reconciliation of Multiple Orders.

Section 30-3A-207 - Recognition of controlling child-support order.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-208 - Multiple child-support orders for two or more obligees.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-209 - Credit for payments.

Repealed by Act 2015-284 effective June 2, 2015.









Article 3 - Civil Provisions of General Application.

Section 30-3A-301 - Proceedings under chapter.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-302 - Action by minor parent.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-303 - Application of law of state.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-304 - Duties of initiating tribunal.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-305 - Duties and Powers of Responding Tribunal.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-306 - Inappropriate court.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-307 - Duties of support enforcement agency.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-308 - Duty of Attorney General.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-309 - Private counsel.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-310 - Duties of Department of Human Resources.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-311 - Pleadings and accompanying documents.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-312 - Nondisclosure of Information in Exceptional Circumstances.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-313 - Costs and fees.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-314 - Limited immunity of petitioner.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-315 - Nonparentage as defense.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-316 - Special Rules of Evidence and Procedure.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-317 - Communications between tribunals.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-318 - Assistance with Discovery.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-319 - Receipt and disbursement of payments.

Repealed by Act 2015-284 effective June 2, 2015.






Article 4 - Establishment of Support Order.

Section 30-3A-401 - Petition to establish support order.

Repealed by Act 2015-284 effective June 2, 2015.






Article 5 - Enforcement of Order of Another State Without Registration.

Section 30-3A-501 - Employer's receipt of income-withholding order of another state.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-502 - Employer's compliance with income-withholding order of another state.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-503 - Compliance with multiple income-withholding orders.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-504 - Immunity from civil liability.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-505 - Penalties for noncompliance.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-506 - Contest by obligor.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-507 - Administrative enforcement of orders.

Repealed by Act 2015-284 effective June 2, 2015.






Article 6 - Enforcement and Modification of Support Order After Registration.

Part 1 - Registration and Enforcement of Support Order.

Section 30-3A-601 - Registration of order for enforcement.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-602 - Procedure to register order for enforcement.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-603 - Effect of registration for enforcement.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-604 - Choice of Law.

Repealed by Act 2015-284 effective June 2, 2015.






Part 2 - Contest of Validity or Enforcement.

Section 30-3A-605 - Notice of registration of order.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-606 - Procedure to contest validity or enforcement of registered order.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-607 - Contest of Registration or Enforcement.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-608 - Confirmed order.

Repealed by Act 2015-284 effective June 2, 2015.






Part 3 - Registration and Modification of Child Support Order.

Section 30-3A-609 - Procedure to register child-support order of another state for modification.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-610 - Effect of registration for modification.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-611 - Modification of child-support order of another state.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-612 - Recognition of order modified in another state.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-613 - Jurisdiction to modify child-support order of another state when individual parties reside in this state.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-614 - Notice to issuing tribunal of modification.

Repealed by Act 2015-284 effective June 2, 2015.









Article 7 - Determination of Parentage.

Section 30-3A-701 - Proceeding to determine parentage.

Repealed by Act 2015-284 effective June 2, 2015.






Article 8 - Interstate Rendition.

Section 30-3A-801 - Grounds for rendition.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-802 - Conditions of rendition.

Repealed by Act 2015-284 effective June 2, 2015.






Article 9 - Miscellaneous Provisions.

Section 30-3A-901 - Uniformity of application and construction.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-902 - Short title.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-903 - Severability clause.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-904 - Repeals.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-905 - Applicability.

Repealed by Act 2015-284 effective June 2, 2015.



Section 30-3A-906 - Savings clause.

Repealed by Act 2015-284 effective June 2, 2015.









Chapter 3B - UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT.

Article 1 - General Provisions.

Section 30-3B-101 - Short title.

This chapter may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act.



Section 30-3B-102 - Definitions.

In this chapter, the following terms shall have the following meanings:

(1) ABANDONED. Left without provision for reasonable and necessary care or supervision.

(2) CHILD. An individual who has not attained 19 years of age.

(3) CHILD CUSTODY DETERMINATION. A judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) CHILD CUSTODY PROCEEDING. A proceeding in a court in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a court proceeding involving juvenile delinquency, contractual emancipation, adoption, or enforcement under Article 3.

(5) COMMENCEMENT. The filing of the first pleading in a proceeding.

(6) COURT. An entity authorized under the law of a state to establish, enforce, or modify a child custody determination.

(7) HOME STATE. The state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of the child or any of the mentioned persons is part of the period.

(8) INITIAL DETERMINATION. The first child custody determination concerning a particular child.

(9) ISSUING COURT. The court that makes a child custody determination for which enforcement is sought under this chapter.

(10) ISSUING STATE. The state in which a child custody determination is made.

(11) MODIFICATION. A child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12) PERSON. An individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(13) PERSON ACTING AS A PARENT. A person, other than a parent, who:

a. Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

b. Has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(14) PHYSICAL CUSTODY. The physical care and supervision of a child.

(15) STATE. A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) WARRANT. An order issued by a court authorizing law enforcement officers to take physical custody of a child.



Section 30-3B-103 - Proceedings governed by other law.

This chapter does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.



Section 30-3B-104 - Application to Indian tribes.

A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. §1901, et seq., is not subject to this chapter to the extent that it is governed by the Indian Child Welfare Act.



Section 30-3B-105 - International application of chapter.

(a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying this article and Article 2.

(b) Except as otherwise provided in subsection (c), a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter must be recognized and enforced under Article 3.

(c) A court of this state need not apply this chapter if the child custody law of a foreign country violates fundamental principles of human rights.



Section 30-3B-106 - Effect of child custody determination.

A child custody determination made by a court of this state that had jurisdiction under this chapter binds all persons who have been served in accordance with the laws of this state or notified in accordance with Section 30-3B-108 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.



Section 30-3B-107 - Priority.

If a question of existence or exercise of jurisdiction under this chapter is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.



Section 30-3B-108 - Notice to persons outside state.

(a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.



Section 30-3B-109 - Appearance and limited immunity.

(a) When making a special appearance a party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this chapter committed by an individual while present in this state.



Section 30-3B-110 - Communication between courts.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



Section 30-3B-111 - Taking testimony in another state.

(a) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.



Section 30-3B-112 - Cooperation between courts; preservation of records.

(a) A court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing;

(2) Order a person to produce or give evidence pursuant to procedures of that state;

(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a).

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains 19 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.






Article 2 - Jurisdiction.

Section 30-3B-201 - Initial child custody jurisdiction.

(a) Except as otherwise provided in Section 30-3B-204, a court of this state has jurisdiction to make an initial child custody determination only if:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(2) A court of another state does not have jurisdiction under subdivision (1), or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under Section 30-3B-207 or 30-3B-208, and:

a. The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

b. Substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(3) All courts having jurisdiction under subdivision (1) or (2) have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under Section 30-3B-207 or 30-3B-208; or

(4) No court of any other state would have jurisdiction under the criteria specified in subdivision (1), (2), or (3).

(b) Subsection (a) is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

(c) Physical presence of a child is not necessary or sufficient to make a child custody determination.



Section 30-3B-202 - Continuing, exclusive jurisdiction.

(a) Except as otherwise provided in Section 30-3B-204, a court of this state which has made a child custody determination consistent with Section 30-3B-201 or Section 30-3B-203 has continuing, exclusive jurisdiction over the determination until:

(1) A court of this state determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) A court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

(b) A court of this state which has made a child custody determination and does not have continuing, exclusive jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under Section 30-3B-201.



Section 30-3B-203 - Jurisdiction to modify determination.

Except as otherwise provided in Section 30-3B-204, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under Section 30-3B-201(a)(1) or (2) and:

(1) The court of the other state determines it no longer has continuing, exclusive jurisdiction under Section 30-3B-202 or that a court of this state would be a more convenient forum under Section 30-3B-207; or

(2) A court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.



Section 30-3B-204 - Temporary emergency jurisdiction.

(a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child custody determination that is entitled to be enforced under this chapter and a child custody proceeding has not been commenced in a court of a state having jurisdiction under Sections 30-3B-201 through 30-3B-203, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under Sections 30-3B-201 through 30-3B-203. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under Sections 30-3B-201 through 30-3B-203, a child custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(c) If there is a previous child custody determination that is entitled to be enforced under this chapter, or a child custody proceeding has been commenced in a court of a state having jurisdiction under Sections 30-3B-201 through 30-3B-203, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under Sections 30-3B-201 through 30-3B-203. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under Sections 30-3B-201 through 30-3B-203, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to Sections 30-3B-201 through 30-3B-203, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.



Section 30-3B-205 - Notice; opportunity to be heard; joinder.

(a) Before a child custody determination is made under this chapter, notice and an opportunity to be heard in accordance with the standards of Section 30-3B-108 must be given to all persons entitled to notice under the law of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) This chapter does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child custody proceeding under this chapter are governed by the law of this state as in child custody proceedings between residents of this state.



Section 30-3B-206 - Simultaneous proceedings.

(a) Except as otherwise provided in Section 30-3B-204, a court of this state may not exercise its jurisdiction under this article if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this chapter, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under Section 30-3B-207.

(b) Except as otherwise provided in Section 30-3B-204, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to Section 30-3B-209. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) Enjoin the parties from continuing with the proceeding for enforcement; or

(3) Proceed with the modification under conditions it considers appropriate.



Section 30-3B-207 - Inconvenient forum.

(a) A court of this state which has jurisdiction under this chapter to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon the motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) The length of time the child has resided outside this state;

(3) The distance between the court in this state and the court in the state that would assume jurisdiction;

(4) The relative financial circumstances of the parties;

(5) Any agreement of the parties as to which state should assume jurisdiction;

(6) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) The familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this chapter if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.



Section 30-3B-208 - Jurisdiction declined by reason of conduct.

(a) Except as otherwise provided in Section 30-3B-204 or by other law of this state, if a court of this state has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) A court of the state otherwise having jurisdiction under Sections 30-3B-201 through 30-3B-203 determines that this state is a more appropriate forum under Section 30-3B-207; or

(3) No court of any other state would have jurisdiction under the criteria specified in Sections 30-3B-201 through 30-3B-203.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under Sections 30-3B-201 through 30-3B-203.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this chapter.



Section 30-3B-209 - Information to be submitted to court.

(a) Except, as otherwise provided in subsection (e), in a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child custody determination, if any;

(2) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions, and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subsection (a) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in subsection (a)(1) through (3) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of the present address or whereabouts of a party or child, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.



Section 30-3B-210 - Appearance of parties and child.

(a) In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to Section 30-3B-108 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child custody proceeding who is outside this state is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.






Article 3 - Enforcement.

Section 30-3B-301 - Definitions.

In this article, the following terms shall have the following meanings:

(1) PETITIONER. A person who seeks enforcement of an order for return of a child under The Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

(2) RESPONDENT. A person against whom a proceeding has been commenced for enforcement of an order for return of a child under The Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.



Section 30-3B-302 - Enforcement under Hague Convention.

Under this article a court of this state may enforce an order for the return of the child made under The Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.



Section 30-3B-303 - Duty to enforce.

(a) A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

(b) A court of this state may utilize any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The remedies provided in this article are cumulative and do not affect the availability of other remedies to enforce a child custody determination.



Section 30-3B-304 - Temporary visitation.

(a) A court of this state which does not have jurisdiction to modify a child custody determination, may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state;

(2) The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule; or

(3) The visitation provision of a child custody determination of another state by implementing makeup or substitute visitation.

(b) If a court of this state makes an order under subsection (a)(2) or subsection (a)(3), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Article 2. The order remains in effect until an order is obtained from the other court or the period expires.



Section 30-3B-305 - Registration of child custody determination.

(a) A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state:

(1) A letter or other document requesting registration;

(2) Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) Except as otherwise provided in Section 30-3B-209, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a), the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) Serve notice upon the persons named pursuant to subsection (a)(3) and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by subsection (b)(2) must state that:

(1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) A hearing to contest the validity of the registered determination must be requested within 30 days after service of notice; and

(3) Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within 30 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction under Article 2;

(2) The child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2; or

(3) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of Section 30-3B-108, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



Section 30-3B-306 - Enforcement of registered determination.

(a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with Article 2, a registered child custody determination of a court of another state.



Section 30-3B-307 - Simultaneous proceedings.

If a proceeding for enforcement under this article is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Article 2, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.



Section 30-3B-308 - Expedited enforcement of child custody determination.

(a) A petition under this article must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child custody determination must state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this chapter and, if so, identify the court, the case number, and the nature of the proceeding;

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4) The present physical address of the child and the respondent, if known;

(5) Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought and, if so, the relief sought; and

(6) If the child custody determination has been registered and confirmed under Section 30-3B-305, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under Section 30-3B-312, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) The child custody determination has not been registered and confirmed under Section 30-3B-305, and that:

a. The issuing court did not have jurisdiction under Article 2;

b. The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2;

c. The respondent was entitled to notice, but notice was not given in accordance with the standards of Section 30-3B-108, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed under Section 30-3B-304, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2.



Section 30-3B-309 - Service of petition and order.

Except as otherwise provided in Section 30-3B-311, the petition and order must be served, by any method authorized by the Alabama Rules of Civil Procedure, upon respondent and any person who has physical custody of the child.



Section 30-3B-310 - Hearing and order.

(a) Unless the court issues a temporary emergency order pursuant to Section 30-3B-204, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) The child custody determination has not been registered and confirmed under Section 30-3B-305 and that:

a. The issuing court did not have jurisdiction under Article 2;

b. The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2; or

c. The respondent was entitled to notice, but notice was not given in accordance with the standards of Section 30-3B-108, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed under Section 30-3B-305, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Article 2.

(b) The court may award the fees, costs, and expenses authorized under Section 30-3B-312 and may grant additional relief, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this article.



Section 30-3B-311 - Warrant to take physical custody of child.

(a) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is imminently likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard within 72 hours after the warrant is executed unless impossible. In that event, the court shall hold the hearing on the next judicial day. The application for the warrant must include the statements required by Section 30-3B-308(b).

(c) A warrant to take physical custody of a child must:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) Direct law enforcement officers to take physical custody of the child immediately;

(3) Provide for the placement of the child pending final relief; and

(4) Provide the specific facts found by the court that constitute "the exigent circumstances" required under Section 30-3B-311(e) to warrant authorizing the law enforcement officers to make a forcible entry at any hour.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.



Section 30-3B-312 - Costs, fees, and expenses.

(a) The court may award any party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings.

(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this chapter.



Section 30-3B-313 - Recognition and enforcement.

A court of this state shall accord full faith and credit to an order issued by another state and consistent with this chapter which enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under Article 2.



Section 30-3B-314 - Appeals.

An appeal may be taken from a final order in a proceeding under this article in accordance with Alabama law. Unless the court enters a temporary emergency order under Section 30-3B-204, the enforcing court may not stay an order enforcing a child custody determination pending appeal.






Article 4 - Miscellaneous Provisions.

Section 30-3B-401 - Application and construction.

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 30-3B-402 - Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



Section 30-3B-403 - Effective date.

This chapter takes effect January 1, 2000.



Section 30-3B-404 - Repeals.

Effective January 1, 2000, the following sections and all amendments thereto and all other sections and parts of sections of this code inconsistent herewith are repealed: The Uniform Child Custody Jurisdiction Act located at Sections 30-3-20 through 30-3-44. No actions may be filed under the repealed provisions after December 31, 1999.



Section 30-3B-405 - Transitional provision.

A motion or other request for relief made in a child custody proceeding or to enforce a child custody determination which was commenced before January 1, 2000, is governed by the law in effect at the time the motion or other request was made.









Chapter 3C - ALABAMA UNIFORM CHILD ABDUCTION PREVENTION ACT.

Section 30-3C-1 - Short title.

This chapter may be cited as the Alabama Uniform Child Abduction Prevention Act.



Section 30-3C-2 - Definitions.

In this chapter, the following terms have the following meanings:

(1) ABDUCTION. The wrongful removal or wrongful retention of a child.

(2) CHILD. An unemancipated individual who is less than 19 years of age.

(3) CHILD-CUSTODY DETERMINATION. A judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) CHILD-CUSTODY PROCEEDING. A court proceeding in which legal custody, physical custody, or visitation with respect to a child is at issue. The term includes a proceeding for divorce, dissolution of marriage, legal separation, neglect, abuse, dependency, paternity, termination of parental rights, or protection from domestic violence. The term does not include a court proceeding involving juvenile delinquency, contractual emancipation, guardianship proceeding, adoption, or enforcement under Article 3 of Chapter 3B of this title, the Uniform Child Custody Jurisdiction and Enforcement Act.

(5) COURT. An entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(6) PETITION. Includes a motion or its equivalent.

(7) RECORD. Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(8) STATE. A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes a federally recognized Indian tribe or nation.

(9) TRAVEL DOCUMENT. A record relating to a travel itinerary, including travel tickets, passes, reservations for transportation, or accommodations. The term does not include a passport or visa.

(10) WRONGFUL REMOVAL. The taking of a child that breaches rights of custody or visitation given or recognized under the law of this state.

(11) WRONGFUL RETENTION. The keeping or concealing of a child that breaches rights of custody or visitation given or recognized under the law of this state.



Section 30-3C-3 - Cooperation and communication among courts.

Sections 30-3B-110, 30-3B-111, and 30-3B-112 of the Uniform Child Custody Jurisdiction and Enforcement Act apply to cooperation and communications among courts in proceedings under this chapter.



Section 30-3C-4 - Actions for abduction prevention measures.

(a) A court on its own motion may order abduction prevention measures in a child-custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

(b) A party to a child-custody determination or another individual or entity having a right under the law of this state or any other state to seek a child-custody determination for the child may file a petition seeking abduction prevention measures to protect the child under this chapter. This chapter creates no new requirement on the Department of Human Resources or any other social services agency or entity to file a petition seeking abduction prevention measures on behalf of a child.



Section 30-3C-5 - Jurisdiction.

(a) A petition under this chapter may be filed only in a court that has jurisdiction to make a child-custody determination with respect to the child at issue under the Uniform Child Custody Jurisdiction and Enforcement Act, Chapter 3B of this title.

(b) Notwithstanding subsection (a), a court of this state has temporary emergency jurisdiction to take action under this chapter if a child is present in this state and the court finds there is a credible risk of abduction.



Section 30-3C-6 - Contents of petition.

A petition under this chapter must be verified and include a copy of any existing child-custody determination, if available. If a child-custody determination is not available, the petition must state the petitioner's right to make a petition, as described under subsection (b) of Section 30-3C-4, and provide the basis for that right to make a petition under this chapter. The petition also must specify the risk factors for abduction, including the relevant factors described in Section 30-3C-7. Subject to the protections provided by subsection (e) of Section 30-3B-209 of the Uniform Child Custody Jurisdiction and Enforcement Act, if reasonably ascertainable, the petition must contain:

(1) the name, date of birth, and gender of the child;

(2) the usual places of abode and current physical location of the child;

(3) the identity, usual places of abode, and current physical location of the petitioner and respondent, and an explanation of the relationship between the petitioner and the child at issue in the petition that states the authority of the petitioner to make a petition under this chapter, in accordance with subsection (b) of Section 30-3C-4;

(4) a statement of whether a prior action to prevent abduction or domestic violence has been filed by or against a party or other individual who has custody of the child, and the date, location, and status of the action. If the petitioner is the Department of Human Resources, or any agency or entity that has custody of the child at issue under the petition, that entity need only provide a statement of whether a prior action to prevent abduction or domestic violence has been filed with regard to the child at issue in the petition being made, and need not make a statement of all such filings made in other cases by such entity;

(5) a statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking, or child abuse or neglect, and the date, location, and disposition of the case;

(6) any other information required to be submitted to the court for a child-custody determination under Section 30-3B-209 of the Uniform Child Custody Jurisdiction and Enforcement Act; and

(7) a statement of any action taken pursuant to Article 7A of Chapter 3 of this title the Alabama Parent-Child Relationship Protection Act.



Section 30-3C-7 - Factors to determine risk of abduction.

(a) In determining whether there is a credible risk of abduction of a child, the court shall consider any evidence that the petitioner or respondent:

(1) has previously abducted or attempted to abduct a child;

(2) has threatened to abduct a child;

(3) has recently engaged in activities that may indicate a planned abduction, including:

(A) abandoning employment;

(B) preparing to move from, abandoning, or selling a primary residence;

(C) terminating a lease;

(D) closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents, or conducting any unusual financial activities;

(E) applying for a passport or visa or obtaining travel documents for the respondent, a family member, or the child; or

(F) seeking to obtain the child's birth certificate or school or medical records;

(4) has engaged in domestic violence, stalking, or child abuse or neglect;

(5) has refused to follow a child-custody determination;

(6) lacks strong familial, financial, emotional, or cultural ties to the state or the United States;

(7) has strong familial, financial, emotional, or cultural ties to another state or country;

(8) is likely to take the child to a country that:

(A) is not a party to The Hague Convention on the Civil Aspects of International Child Abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child;

(B) is a party to The Hague Convention on the Civil Aspects of International Child Abduction but:

(i) the Hague Convention on the Civil Aspects of International Child Abduction is not in force between the United States and that country;

(ii) is noncompliant according to the most recent compliance report issued by the United States Department of State; or

(iii) lacks legal mechanisms for immediately and effectively enforcing a return order under The Hague Convention on the Civil Aspects of International Child Abduction;

(C) poses a risk that the child's physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children;

(D) has laws or practices that would:

(i) enable the respondent, without due cause, to prevent the petitioner from contacting the child;

(ii) restrict the petitioner from freely traveling to or exiting from the country because of the petitioner's gender, nationality, marital status, or religion; or

(iii) restrict the child's ability legally to leave the country after the child reaches the age of majority because of a child's gender, nationality, or religion;

(E) is included by the United States Department of State on a current list of state sponsors of terrorism;

(F) does not have an official United States diplomatic presence in the country; or

(G) is engaged in active military action or war, including a civil war, to which the child may be exposed;

(9) is undergoing a change in immigration or citizenship status that would adversely affect the respondent's ability to remain in the United States legally;

(10) has had an application for United States citizenship denied;

(11) has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a Social Security card, a driver's license, or other government-issued identification card or has made a misrepresentation to the United States government;

(12) has used multiple names to attempt to mislead or defraud; or

(13) has engaged in any other conduct the court considers relevant to the risk of abduction.

(b) In the hearing on a petition under this chapter, the court shall consider any evidence that the respondent believed in good faith that the respondent's conduct was necessary to avoid imminent harm to the child or respondent and any other evidence that may be relevant to whether the respondent may be permitted to remove or retain the child.



Section 30-3C-8 - Emergency measures to prevent abduction.

(a) In response to a petition filed under this chapter, before a hearing on the matter, the court may enter an ex parte order for emergency measures to prevent abduction, including an ex parte warrant to take physical custody of the child, or an order for any other emergency relief as necessary to prevent abduction of a child, including imposing travel restrictions with the child, on the petitioner or the respondent or on both the petitioner and the respondent.

(b) An ex parte order for relief under this chapter shall include:

(1) the basis for the court's exercise of jurisdiction;

(2) the manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding, including a finding by the court of compliance with Rule 65 of the Alabama Rules of Civil Procedure, if applicable;

(3) a detailed description of each party's custody and visitation rights and residential arrangements for the child at the time the petition under this chapter was filed;

(4) a provision stating that a violation of the order may subject the party in violation to civil and criminal penalties; and

(5) identification of the child's county, state, and country of habitual residence at the time of the issuance of the order.

(c) If a petition under this chapter contains allegations and the court finds that there is a credible risk of imminent child abduction, the court may issue an ex parte order, including a warrant to take physical custody of the child. If the court issues an ex parte warrant:

(1) The respondent on a petition under this subsection must be afforded an opportunity to be heard within 72 hours after the ex parte warrant is executed.

(2) An ex parte warrant under this subsection to take physical custody of a child must:

(A) recite the facts upon which a determination of a credible risk of imminent abduction of the child is based;

(B) direct law enforcement officers to take physical custody of the child immediately;

(C) state the date and time for the hearing on the petition; and

(D) provide for the safe interim placement of the child pending further order of the court.

(3) If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the National Crime Information Center system and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking, or child abuse or neglect, or other criminal offenses relevant to the health and welfare of the child.

(4) The petition, order, and warrant must be served on the respondent when or immediately after the child is taken into physical custody.

(5) If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

(6) A warrant to take physical custody of a child, issued by another state, is enforceable throughout this state, provided however, that nothing contained herein shall alter or delete any rights, substantive or procedural in nature.

(d) This chapter does not affect the availability of relief allowed under the law of this state other than this chapter.



Section 30-3C-9 - Hearing on petition to prevent abduction.

(a) If a petition is filed under this chapter, the court may set a preliminary hearing as necessary, and shall cause to be issued all summonses and notices as required by law and otherwise deemed necessary and appropriate. Should the court determine from the petition, or on evidence presented at a preliminary hearing, that no emergency or temporary orders are appropriate, then the court shall set the petition for a final hearing at such time as the court deems appropriate and as the best interests of the child require.

(b) If, at a hearing on a petition under this chapter, the court after reviewing the evidence finds a credible risk of abduction of the child, the court shall enter an abduction prevention order. The order must include the provisions required by subsection (c), specifying measures that are reasonably calculated to prevent abduction of the child and giving due consideration to the custody and visitation rights of the parties. The court shall consider the age of the child, the potential harm to the child from an abduction, the legal and practical difficulties of returning the child to the jurisdiction if abducted, and the risks for the potential abduction, including, but not limited to, evidence of domestic violence, stalking, or child abuse or neglect, or history thereof.

(c) An order for relief under this chapter shall include:

(1) the basis for the court's exercise of jurisdiction;

(2) the manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding;

(3) a detailed description of each party's custody and visitation rights and residential arrangements for the child at the time the petition under this chapter was filed;

(4) a provision stating that a violation of the order may subject the party in violation to being held in contempt with civil and criminal penalties as provided by law; and

(5) identification of the child's county, state, and country of habitual residence at the time of the issuance of the order.

(d) An abduction prevention order may include one or more of the following:

(1) an imposition of travel restrictions that require that a party traveling with the child outside a designated geographical area provide the other party with the following:

(A) the travel itinerary of the child;

(B) a list of physical addresses and telephone numbers at which the child can be reached at specified times; and

(C) copies of all travel documents;

(2) a prohibition of the respondent directly or indirectly:

(A) removing the child from this state, the United States, or another geographic area without permission of the court or the petitioner's written consent;

(B) removing or retaining the child in violation of a child-custody determination;

(C) removing the child from school or a child-care or similar facility; or

(D) approaching the child at any location other than a site designated for supervised visitation;

(3) a requirement that a party register the order in another state as a prerequisite to allowing the child to travel to that state;

(4) with regard to the child's passport:

(A) a direction that the petitioner place the child's name in the United States Department of State's Child Passport Issuance Alert Program;

(B) a requirement that the respondent surrender to the court or the petitioner's attorney any United States or foreign passport issued in the child's name, including a passport issued in the name of both the parent and the child; and

(C) a prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa;

(5) as a prerequisite to exercising custody or visitation, a requirement that the respondent provide:

(A) to the United States Department of State's Office of Children's Issues and the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child;

(B) to the court:

(i) proof that the respondent has provided the information in subparagraph (A); and

(ii) an acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made, or passport issued, on behalf of the child;

(C) to the petitioner, proof of registration of an authenticated copy of the order detailing passport and travel restrictions for the child with the United States Embassy or other United States diplomatic presence in the destination country and with the Central Authority for The Hague Convention on the Civil Aspects of International Child Abduction, if that convention is in effect between the United States and the destination country; and

(D) a written waiver under the Privacy Act, 5 U.S.C. Section 552a as amended, with respect to any document, application, or other information pertaining to the child authorizing its disclosure to the court and the petitioner; and

(6) upon the petitioner's request, a requirement that the respondent obtain an order from the relevant foreign country containing terms consistent with the child-custody determination issued in the United States.

(e) In an abduction prevention order, the court may impose conditions on the exercise of custody or visitation that:

(1) limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary and may order the parties to pay the costs of supervision; and

(2) require the posting of a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction.

(f) To prevent abduction of a child, a court may grant any other relief allowed under the law of this state other than this chapter.

(g) The remedies provided in this chapter are cumulative and do not affect the availability of other remedies to prevent abduction.



Section 30-3C-10 - Duration of abduction prevention order.

An abduction prevention order remains in effect until the earliest of:

(1) the time stated in the order;

(2) the emancipation of the child;

(3) the child's attaining 19 years of age; or

(4) the time the order is modified, revoked, vacated, or superseded by a court with jurisdiction under Sections 30-3B-201 through 30-3B-203 of the Uniform Child Custody Jurisdiction and Enforcement Act.



Section 30-3C-11 - Costs, fees, and expenses.

(a) Under this chapter, a court may award or assess against any party, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, state agency expenses, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings.

(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this chapter.



Section 30-3C-12 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 30-3C-13 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of the act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).






Chapter 3D - UNIFORM INTERSTATE FAMILY SUPPORT ACT.

Article 1 - General Provisions.

Section 30-3D-101 - Short title.

This chapter may be cited as the Uniform Interstate Family Support Act.



Section 30-3D-102 - Definitions.

In this chapter:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) "Child-support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

(3) "Convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007.

(4) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(5) "Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(A) which has been declared under the law of the United States to be a foreign reciprocating country;

(B) which has established a reciprocal arrangement for child support with this state as provided in Section 30-3D-308;

(C) which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this chapter; or

(D) in which the Convention is in force with respect to the United States.

(6) "Foreign support order" means a support order of a foreign tribunal.

(7) "Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the Convention.

(8) "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(9) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(10) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as defined by the income-withholding law of this state, to withhold support from the income of the obligor.

(11) "Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

(12) "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

(13) "Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child.

(14) "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

(15) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(16) "Obligee" means:

(A) an individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(B) a foreign country, state, or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(C) an individual seeking a judgment determining parentage of the individual's child; or

(D) a person that is a creditor in a proceeding under Article 7.

(17) "Obligor" means an individual, or the estate of a decedent, that:

(A) owes or is alleged to owe a duty of support;

(B) is alleged but has not been adjudicated to be a parent of a child;

(C) is liable under a support order; or

(D) is a debtor in a proceeding under Article 7.

(18) "Outside this state" means a location in another state or a country other than the United States, whether or not the country is a foreign country.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(21) "Register" means to file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country.

(22) "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.

(23) "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.

(24) "Responding tribunal" means the authorized tribunal in a responding state or foreign country.

(25) "Spousal-support order" means a support order for a spouse or former spouse of the obligor.

(26) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe.

(27) "Support enforcement agency" means a public official, governmental entity, or private agency authorized to:

(A) seek enforcement of support orders or laws relating to the duty of support;

(B) seek establishment or modification of child support;

(C) request determination of parentage of a child;

(D) attempt to locate obligors or their assets; or

(E) request determination of the controlling child-support order.

(28) "Support order" means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees, and other relief.

(29) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.



Section 30-3D-103 - State tribunal and support enforcement agency.

(a) The court of this state authorized to establish, enforce, or modify a support order or to determine parentage is the tribunal of this state.

(b) The Department of Human Resources is the support enforcement agency of this state.



Section 30-3D-104 - Remedies cumulative.

(a) Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

(b) This chapter does not:

(1) provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(2) grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this chapter.



Section 30-3D-105 - Application of chapter to resident of foreign country and foreign support proceeding.

(a) A tribunal of this state shall apply Articles 1 through 6 and, as applicable, Article 7, to a support proceeding involving:

(1) a foreign support order;

(2) a foreign tribunal; or

(3) an obligee, obligor, or child residing in a foreign country.

(b) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of Articles 1 through 6.

(c) Article 7 applies only to a support proceeding under the Convention. In such a proceeding, if a provision of Article 7 is inconsistent with Articles 1 through 6, Article 7 controls.






Article 2 - Jurisdiction.

Section 30-3D-201 - Bases for jurisdiction over nonresident.

(a) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) the individual is personally served with summons within this state;

(2) the individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) the individual resided with the child in this state;

(4) the individual resided in this state and provided prenatal expenses or support for the child;

(5) the child resides in this state as a result of the acts or directives of the individual;

(6) the individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) the individual asserted parentage of a child in the putative father registry maintained in this state by the Department of Human Resources; or

(8) there is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child-support order of another state unless the requirements of Section 30-3D-611 are met, or, in the case of a foreign support order, unless the requirements of Section 30-3D-615 are met.



Section 30-3D-202 - Duration of personal jurisdiction.

Personal jurisdiction acquired by a tribunal of this state in a proceeding under this chapter or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by Sections 30-3D-205, 30-3D-206, and 30-3D-211.



Section 30-3D-203 - Initiating and responding tribunal of state.

Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state, and as a responding tribunal for proceedings initiated in another state or a foreign country.



Section 30-3D-204 - Simultaneous proceedings.

(a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or a foreign country only if:

(1) the petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) the contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) if relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) the petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) the contesting party timely challenges the exercise of jurisdiction in this state; and

(3) if relevant, the other state or foreign country is the home state of the child.



Section 30-3D-205 - Continuing, exclusive jurisdiction to modify child-support order.

(a) A tribunal of this state that has issued a child-support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child-support order if the order is the controlling order and:

(1) at the time of the filing of a request for modification this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this state that has issued a child-support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) all of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) its order is not the controlling order.

(c) If a tribunal of another state has issued a child-support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that act which modifies a child-support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child-support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.



Section 30-3D-206 - Continuing jurisdiction to enforce child-support order.

(a) A tribunal of this state that has issued a child-support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) the order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) a money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.



Section 30-3D-207 - Determination of controlling child-support order.

(a) If a proceeding is brought under this chapter and only one tribunal has issued a child-support order, the order of that tribunal controls and must be recognized.

(b) If a proceeding is brought under this chapter, and two or more child-support orders have been issued by tribunals of this state, another state, or a foreign country with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter:

(A) an order issued by a tribunal in the current home state of the child controls; or

(B) if an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this state shall issue a child-support order, which controls.

(c) If two or more child-support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b). The request may be filed with a registration for enforcement or registration for modification pursuant to Article 6, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) has continuing jurisdiction to the extent provided in Section 30-3D-205 or 30-3D-206.

(f) A tribunal of this state that determines by order which is the controlling order under subsection (b)(1) or (2) or (c), or that issues a new controlling order under subsection (b)(3), shall state in that order:

(1) the basis upon which the tribunal made its determination;

(2) the amount of prospective support, if any; and

(3) the total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by Section 30-3D-209.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.



Section 30-3D-208 - Child-support orders for two or more obligees.

In responding to registrations or petitions for enforcement of two or more child-support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.



Section 30-3D-209 - Credit for payments.

A tribunal of this state shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this state, another state, or a foreign country.



Section 30-3D-210 - Application of act to nonresident subject to personal jurisdiction.

A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this state relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to Section 30-3D-316, communicate with a tribunal outside this state pursuant to Section 30-3D-317, and obtain discovery through a tribunal outside this state pursuant to Section 30-3D-318. In all other respects, Articles 3 through 6 do not apply, and the tribunal shall apply the procedural and substantive law of this state.



Section 30-3D-211 - Continuing, exclusive jurisdiction to modify spousal-support order.

(a) A tribunal of this state issuing a spousal-support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal-support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) an initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this state; or

(2) a responding tribunal to enforce or modify its own spousal-support order.






Article 3 - Civil Provisions of General Application.

Section 30-3D-301 - Proceedings under chapter.

(a) Except as otherwise provided in this chapter, this article applies to all proceedings under this chapter.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.



Section 30-3D-302 - Proceeding by minor parent.

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.



Section 30-3D-303 - Application of law of state.

Except as otherwise provided in this chapter, a responding tribunal of this state shall:

(1) apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.



Section 30-3D-304 - Duties of initiating tribunal.

(a) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) to the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.



Section 30-3D-305 - Duties and powers of responding tribunal.

(a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to Section 30-3D-301(b), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(1) establish or enforce a support order, modify a child-support order, determine the controlling child-support order, or determine parentage of a child;

(2) order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) order income withholding;

(4) determine the amount of any arrearages, and specify a method of payment;

(5) enforce orders by civil or criminal contempt, or both;

(6) set aside property for satisfaction of the support order;

(7) place liens and order execution on the obligor's property;

(8) order an obligor to keep the tribunal informed of the obligor's current residential address, electronic-mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10) order the obligor to seek appropriate employment by specified methods;

(11) award reasonable attorney's fees and other fees and costs;

(12) grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.



Section 30-3D-306 - Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.



Section 30-3D-307 - Duties of support enforcement agency.

(a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this chapter.

(b) A support enforcement agency of this state that is providing services to the petitioner shall:

(1) take all steps necessary to enable an appropriate tribunal of this state, another state, or a foreign country to obtain jurisdiction over the respondent;

(2) request an appropriate tribunal to set a date, time, and place for a hearing;

(3) make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) within seven days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) within seven days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child-support order in this state for enforcement or for modification shall make reasonable efforts:

(1) to ensure that the order to be registered is the controlling order; or

(2) if two or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall request a tribunal of this state to issue a child-support order and an income-withholding order that redirects payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to Section 30-3D-319.

(f) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.



Section 30-3D-308 - Duty of Attorney General.

(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

(b) The Attorney General may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.



Section 30-3D-309 - Private counsel.

An individual may employ private counsel to represent the individual in a proceeding authorized by this chapter.



Section 30-3D-310 - Duties of the Department of Human Resources.

(a) The Department of Human Resources is the state information agency under this chapter.

(b) The state information agency shall:

(1) compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from another state or a foreign country; and

(4) obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and Social Security.



Section 30-3D-311 - Pleadings and accompanying documents.

(a) In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered under Section 30-3D-312, the petition or accompanying documents must provide, so far as known, the name, residential address, and Social Security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, Social Security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.



Section 30-3D-312 - Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.



Section 30-3D-313 - Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under Article 6, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.



Section 30-3D-314 - Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while physically present in this state to participate in the proceeding.



Section 30-3D-315 - Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.



Section 30-3D-316 - Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(c) A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 30 days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from outside this state to a tribunal of this state by telephone, telecopier, or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.



Section 30-3D-317 - Communications between tribunals.

A tribunal of this state may communicate with a tribunal outside this state in a record or by telephone, electronic mail, or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.



Section 30-3D-318 - Assistance with discovery.

A tribunal of this state may:

(1) request a tribunal outside this state to assist in obtaining discovery; and

(2) upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.



Section 30-3D-319 - Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency or a tribunal of this state shall:

(1) direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.






Article 4 - Establishment of Support Order or Determination of Parentage.

Section 30-3D-401 - Establishment of support order.

(a) If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(1) the individual seeking the order resides outside this state; or

(2) the support enforcement agency seeking the order is located outside this state.

(b) The tribunal may issue a temporary child-support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) a presumed father of the child;

(2) petitioning to have his paternity adjudicated;

(3) identified as the father of the child through genetic testing;

(4) an alleged father who has declined to submit to genetic testing;

(5) shown by clear and convincing evidence to be the father of the child;

(6) an acknowledged father as provided by Section 26-17-101 et seq.;

(7) the mother of the child; or

(8) an individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to Section 30-3D-305.



Section 30-3D-402 - Proceeding to determine parentage.

A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this chapter or a law or procedure substantially similar to this chapter.






Article 5 - Enforcement of Support Order Without Registration.

Section 30-3D-501 - Employer's receipt of income-withholding order of another state.

An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor's employer under the income-withholding law of this state without first filing a petition or comparable pleading or registering the order with a tribunal of this state.



Section 30-3D-502 - Employer's compliance with income-withholding order of another state.

(a) Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) and Section 30-3D-503, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) the duration and amount of periodic payments of current child support, stated as a sum certain;

(2) the person designated to receive payments and the address to which the payments are to be forwarded;

(3) medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) the amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) the amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) the employer's fee for processing an income-withholding order;

(2) the maximum amount permitted to be withheld from the obligor's income; and

(3) the times within which the employer must implement the withholding order and forward the child-support payment.



Section 30-3D-503 - Employer's compliance with two or more income-withholding orders.

If an obligor's employer receives two or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child-support obligees.



Section 30-3D-504 - Immunity from civil liability.

An employer that complies with an income-withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.



Section 30-3D-505 - Penalties for noncompliance.

An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.



Section 30-3D-506 - Contest by obligor.

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in Article 6, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to:

(1) a support enforcement agency providing services to the obligee;

(2) each employer that has directly received an income-withholding order relating to the obligor; and

(3) the person designated to receive payments in the income-withholding order or, if no person is designated, to the obligee.



Section 30-3D-507 - Administrative enforcement of orders.

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter.






Article 6 - Registration, Enforcement, and Modication of Support Order.

Part 1 - Registration for Enforcement of Support Order.

Section 30-3D-601 - Registration of order for enforcement.

A support order or income-withholding order issued in another state or a foreign support order may be registered in this state for enforcement.



Section 30-3D-602 - Procedure to register order for enforcement.

(a) Except as otherwise provided in Section 30-3D-706, a support order or income-withholding order of another state or a foreign support order may be registered in this state by sending the following records to the appropriate tribunal in this state:

(1) a letter of transmittal to the tribunal requesting registration and enforcement;

(2) two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) a sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) the name of the obligor and, if known:

(A) the obligor's address and Social Security number;

(B) the name and address of the obligor's employer and any other source of income of the obligor; and

(C) a description and the location of property of the obligor in this state not exempt from execution; and

(5) except as otherwise provided in Section 30-3D-312, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) If two or more orders are in effect, the person requesting registration shall:

(1) furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) specify the order alleged to be the controlling order, if any; and

(3) specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.



Section 30-3D-603 - Effect of registration for enforcement.

(a) A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

(b) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in this chapter, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.



Section 30-3D-604 - Choice of law.

(a) Except as otherwise provided in subsection (d), the law of the issuing state or foreign country governs:

(1) the nature, extent, amount, and duration of current payments under a registered support order;

(2) the computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) the existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this state, or of the issuing state or foreign country, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this state.

(d) After a tribunal of this state or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.






Part 2

Section 30-3D-605 - Notice of registration of order.

(a) When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) that a registered support order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) that a hearing to contest the validity or enforcement of the registered order must be requested within 30 days after notice unless the registered order is under Section 30-3D-707;

(3) that failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice must also:

(1) identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) notify the nonregistering party of the right to a determination of which is the controlling order;

(3) state that the procedures provided in subsection (b) apply to the determination of which is the controlling order; and

(4) state that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to the income-withholding law of this state.



Section 30-3D-606 - Procedure to contest validity or enforcement of registered support order.

(a) A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall request a hearing within the time required by Section 30-3D-605. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to Section 30-3D-607.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.



Section 30-3D-607 - Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) the issuing tribunal lacked personal jurisdiction over the contesting party;

(2) the order was obtained by fraud;

(3) the order has been vacated, suspended, or modified by a later order;

(4) the issuing tribunal has stayed the order pending appeal;

(5) there is a defense under the law of this state to the remedy sought;

(6) full or partial payment has been made;

(7) the statute of limitation under Section 30-3D-604 precludes enforcement of some or all of the alleged arrearages; or

(8) the alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.



Section 30-3D-608 - Confirmed order.

Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.






Part 3 - Registration and Modification of Child-Support Order of Another State.

Section 30-3D-609 - Procedure to register child-support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this state in the same manner provided in Sections 30-3D-601 through 30-3D-608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.



Section 30-3D-610 - Effect of registration for modification.

A tribunal of this state may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered support order may be modified only if the requirements of Section 30-3D-611 or Section 30-3D-613 have been met.



Section 30-3D-611 - Modification of child-support order of another state.

(a) If Section 30-3D-613 does not apply, upon petition a tribunal of this state may modify a child-support order issued in another state which is registered in this state if, after notice and hearing, the tribunal finds that:

(1) the following requirements are met:

(A) neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(B) a petitioner who is a nonresident of this state seeks modification; and

(C) the respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) this state is the residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child-support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under Section 30-3D-207 establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On the issuance of an order by a tribunal of this state modifying a child-support order issued in another state, the tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

(f) Notwithstanding subsections (a) through (e) and Section 30-3D-201(b), a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(1) one party resides in another state; and

(2) the other party resides outside the United States.



Section 30-3D-612 - Recognition of order modified in another state.

If a child-support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state:

(1) may enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) may provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.



Section 30-3D-613 - Jurisdiction to modify child-support order of another state when individual parties reside in this state.

(a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of Articles 1 and 2, this article, and the procedural and substantive law of this state to the proceeding for enforcement or modification. Articles 3, 4, 5, 7, and 8 do not apply.



Section 30-3D-614 - Notice to issuing tribunal of modification.

Within 30 days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.






Part 4 - Registration and Modification of Foreign Child-Support Order.

Section 30-3D-615 - Jurisdiction to modify child-support order of foreign country.

(a) Except as otherwise provided in Section 30-3D-711, if a foreign country lacks or refuses to exercise jurisdiction to modify its child-support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child-support order otherwise required of the individual pursuant to Section 30-3D-611 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

(b) An order issued by a tribunal of this state modifying a foreign child-support order pursuant to this section is the controlling order.



Section 30-3D-616 - Procedure to register child-support order of foreign country for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child-support order not under the Convention may register that order in this state under Sections 30-3D-601 through 30-3D-608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.









Article 7 - Support Proceeding under Convention.

Section 30-3D-701 - Definitions.

In this article:

(1) "Application" means a request under the Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(2) "Central authority" means the entity designated by the United States or a foreign country described in Section 30-3D-102(5)(D) to perform the functions specified in the Convention.

(3) "Convention support order" means a support order of a tribunal of a foreign country described in Section 30-3D-102(5)(D).

(4) "Direct request" means a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, obligor, or child residing outside the United States.

(5) "Foreign central authority" means the entity designated by a foreign country described in Section 30-3D-102(5)(D) to perform the functions specified in the Convention.

(6) "Foreign support agreement":

(A) means an agreement for support in a record that:

(i) is enforceable as a support order in the country of origin;

(ii) has been:

(I) formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(II) authenticated by, or concluded, registered, or filed with a foreign tribunal; and

(iii) may be reviewed and modified by a foreign tribunal; and

(B) includes a maintenance arrangement or authentic instrument under the Convention.

(7) "United States central authority" means the Secretary of the United States Department of Health and Human Services.



Section 30-3D-702 - Applicability.

This article applies only to a support proceeding under the Convention. In such a proceeding, if a provision of this article is inconsistent with Articles 1 through 6, this article controls.



Section 30-3D-703 - Relationship of the Department of Human Resources to united states central authority.

The Department of Human Resources is recognized as the agency designated by the United States central authority to perform specific functions under the Convention.



Section 30-3D-704 - Initiation by the Department of Human Resources of support proceeding under convention.

(a) In a support proceeding under this article, the Department of Human Resources shall:

(1) transmit and receive applications; and

(2) initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

(b) The following support proceedings are available to an obligee under the Convention:

(1) recognition or recognition and enforcement of a foreign support order;

(2) enforcement of a support order issued or recognized in this state;

(3) establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) establishment of a support order if recognition of a foreign support order is refused under Section 30-3D-708(b)(2), (4), or (9);

(5) modification of a support order of a tribunal of this state; and

(6) modification of a support order of a tribunal of another state or a foreign country.

(c) The following support proceedings are available under the Convention to an obligor against which there is an existing support order:

(1) recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(2) modification of a support order of a tribunal of this state; and

(3) modification of a support order of a tribunal of another state or a foreign country.

(d) A tribunal of this state may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.



Section 30-3D-705 - Direct request.

(a) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

(b) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, Sections 30-3D-706 through 30-3D-713 apply.

(c) In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:

(1) a security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

(2) an obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

(d) A petitioner filing a direct request is not entitled to assistance from the Department of Human Resources.

(e) This article does not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.



Section 30-3D-706 - Registration of Convention support order.

(a) Except as otherwise provided in this article, a party who is an individual or a support enforcement agency seeking recognition of a Convention support order shall register the order in this state as provided in Article 6.

(b) Notwithstanding Sections 30-3D-311 and 30-3D-602(a), a request for registration of a Convention support order must be accompanied by:

(1) a complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by The Hague Conference on Private International Law;

(2) a record stating that the support order is enforceable in the issuing country;

(3) if the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) a record showing the amount of arrears, if any, and the date the amount was calculated;

(5) a record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) if necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(c) A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

(d) A tribunal of this state may vacate the registration of a Convention support order without the filing of a contest under Section 30-3D-707 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(e) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.



Section 30-3D-707 - Contest of registered Convention support order.

(a) Except as otherwise provided in this article, Sections 30-3D-605 through 30-3D-608 apply to a contest of a registered Convention support order.

(b) A party contesting a registered Convention support order shall file a contest not later than 30 days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than 60 days after notice of the registration.

(c) If the nonregistering party fails to contest the registered Convention support order by the time specified in subsection (b), the order is enforceable.

(d) A contest of a registered Convention support order may be based only on grounds set forth in Section 30-3D-708. The contesting party bears the burden of proof.

(e) In a contest of a registered Convention support order, a tribunal of this state:

(1) is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) may not review the merits of the order.

(f) A tribunal of this state deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

(g) A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.



Section 30-3D-708 - Recognition and enforcement of registered Convention support order.

(a) Except as otherwise provided in subsection (b), a tribunal of this state shall recognize and enforce a registered Convention support order.

(b) The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered Convention support order:

(1) recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) the issuing tribunal lacked personal jurisdiction consistent with Section 30-3D-201;

(3) the order is not enforceable in the issuing country;

(4) the order was obtained by fraud in connection with a matter of procedure;

(5) a record transmitted in accordance with Section 30-3D-706 lacks authenticity or integrity;

(6) a proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(7) the order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this chapter in this state;

(8) payment, to the extent alleged arrears have been paid in whole or in part;

(9) in a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(A) if the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(B) if the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) the order was made in violation of Section 30-3D-711.

(c) If a tribunal of this state does not recognize a Convention support order under subsection (b)(2), (4), or (9):

(1) the tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

(2) the Department of Human Resources shall take all appropriate measures to request a child-support order for the obligee if the application for recognition and enforcement was received under Section 30-3D-704.



Section 30-3D-709 - Partial enforcement.

If a tribunal of this state does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.



Section 30-3D-710 - Foreign support agreement.

(a) Except as otherwise provided in subsections (c) and (d), a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

(b) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) a complete text of the foreign support agreement; and

(2) a record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

(c) A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(d) In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(1) recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) the agreement was obtained by fraud or falsification;

(3) the agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state, or a foreign country if the support order is entitled to recognition and enforcement under this chapter in this state; or

(4) the record submitted under subsection (b) lacks authenticity or integrity.

(e) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.



Section 30-3D-711 - Modification of Convention child-support order.

(a) A tribunal of this state may not modify a Convention child-support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) the obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) the foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(b) If a tribunal of this state does not modify a Convention child-support order because the order is not recognized in this state, Section 30-3D-708(c) applies.



Section 30-3D-712 - Personal information; limit on use.

Personal information gathered or transmitted under this article may be used only for the purposes for which it was gathered or transmitted.



Section 30-3D-713 - Record in original language; English translation.

A record filed with a tribunal of this state under this article must be in the original language and, if not in English, must be accompanied by an English translation.






Article 8 - Interstate Rendition.

Section 30-3D-801 - Grounds for rendition.

(a) For purposes of this article, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this chapter.

(b) The governor of this state may:

(1) demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) on the demand of the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.



Section 30-3D-802 - Conditions of rendition.

(a) Before making a demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

(b) If, under this chapter or a law substantially similar to this chapter, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.






Article 9 - Miscellaneous Provisions.

Section 30-3D-901 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 30-3D-902 - Transitional provision.

This chapter applies to proceedings begun on or after June 2, 2015, to establish a support order or determine parentage of a child or to register, recognize, enforce, or modify a prior support order, determination, or agreement, whenever issued or entered.









Chapter 4 - HUSBAND AND WIFE.

Article 1 - Property Rights; Tort and Contract Rights and Liabilities.

Section 30-4-1 - Separate property of wife - Property held prior to marriage or acquired after marriage.

All property of the wife, held by her previous to the marriage or to which she may become entitled after the marriage in any manner, is the separate property of the wife and is not subject to the liabilities of the husband.



Section 30-4-2 - Separate property of wife - Earnings of wife.

The earnings of the wife are her separate property, but she is not entitled to compensation for services rendered to or for the husband or to or for the family.



Section 30-4-3 - Separate property of wife - Wearing apparel of wife.

Repealed by Act 2015-70 effective April 21, 2015.



Section 30-4-4 - Separate property of wife - Damages recovered for injuries to person or reputation.

All damages which the wife may be entitled to recover for injuries to her person or reputation are her separate property.



Section 30-4-5 - Property of wife subject to provisions of chapter.

All property of the wife, whether acquired by descent or inheritance, or gift, devise or bequest, or by contract or conveyance, or by gift from or contract with the husband, is the separate property of the wife within the meaning of, and is subject to all the provisions of, this chapter, saving and excepting only such property as may be conveyed to an active trustee for her benefit.



Section 30-4-6 - Husband not liable for antenuptial contracts and torts of wife.

The husband is not liable for the debts or engagements of the wife, contracted or entered into before marriage, or for torts committed by her before marriage, but she remains liable and suable therefor as if she were sole.



Section 30-4-7 - Husband not liable for postnuptial contracts and torts of wife.

The husband is not liable for the debts or engagements of the wife, contracted or entered into after marriage, or for her torts in the commission of which he does not participate, but the wife is liable for such debts or engagements, or for her torts, and is suable therefor as if she were sole.



Section 30-4-8 - Capacity of wife to contract.

The wife has full legal capacity to contract as if she were sole, except as otherwise provided by law.



Section 30-4-9 - Capacity of husband and wife to contract with each other.

The husband and wife may contract with each other, but all contracts into which they enter are subject to the rules of law as to contracts by and between persons standing in confidential relations.



Section 30-4-10 - Assignment of insurance policy designating wife as beneficiary as security for indebtedness exempted from prohibition against contracts of suretyship by wife.

The assignment of a life insurance policy, wherein the wife of the insured is designated as beneficiary and wherein the right is reserved to the insured to change the beneficiary, shall, to the extent of any indebtedness secured by the assignment of such policy, be free from and not subject to any law or laws forbidding the wife from becoming surety for the debts of her husband.



Section 30-4-11 - Wife to sue and be sued alone upon contracts, torts, etc.

The wife must sue alone upon all contracts made by or with her, or for the recovery of her separate property or for injuries to such property, or for its rents, income or profits, or for all injuries to her person or reputation; and upon all contracts made by her, or engagements into which she enters and for all torts committed by her, she must be sued as if she were sole.



Section 30-4-12 - Alienation or mortgage of lands by wife without assent and concurrence of husband; lease of lands and tenements of wife without assent and concurrence of husband.

The wife, if the husband be of sound mind and has not abandoned her, or be not a nonresident of the state, or be not imprisoned under a conviction for crime for a period of two years or more, cannot alienate or mortgage her lands or any interest therein without the assent and concurrence of the husband, the assent and concurrence of the husband to be manifested by his joining in the alienation in the mode prescribed by law for the execution of conveyances of land. But if the husband be non compos mentis, or has abandoned the wife, or is a nonresident of the state, or is imprisoned under a conviction for crime for a period of two years or more, the wife may alienate or mortgage her lands as if she were sole. Notwithstanding the foregoing provisions of the section, the wife may lease her lands and tenements or any interest therein without the assent and concurrence of the husband.



Section 30-4-13 - Effect of contracts of nonresident married women as to real or personal property situated within state.

All contracts concerning real or personal property situated in this state entered into by married women who are not residents of this state at the time of entering into such contracts have the same force and validity as if such contracts were made by married women residing within this state.



Section 30-4-14 - Married women may dispose of separate estates by will.

Married women may, by last will and testament, dispose of their separate estates.



Section 30-4-15 - Married women and widows 18 years of age and over relieved of disabilities of minority.

The marriage of any woman in this state who is under 19 and over 18 years of age, or the widowhood of any woman in this state who is under 19 and over 18 years of age, or the arrival at the age of 18 years of any married woman or widow in this state, has the effect immediately to remove her or their disabilities of minority; and thereafter she has the same legal rights and abilities as married women or widows over 19 years of age.



Section 30-4-16 - Married men and widowers 18 years of age and over relieved of disabilities of minority; defenses and remedies not affected by section.

The marriage of any male person in this state who is under 19 and over 18 years of age, or the widowerhood of any male person in this state who is under 19 and over 18 years of age, or the arrival at the age of 18 years of any married male person or widower in this state, has the effect immediately to remove his or their disabilities of minority, and thereafter he has the same legal rights and abilities as married male persons or widowers over 19 years of age.

This section shall apply to a person who married before October 29, 1959, but shall not abrogate any defense or abridge any remedy available to him prior to October 29, 1959.



Section 30-4-17 - Revocation of certain transferable interests in property upon divorce or annulment.

(a) In this section, the following terms have the following meanings:

(1) DISPOSITION OR APPOINTMENT OF PROPERTY. Includes a transfer of an item of property or any other benefit to a beneficiary designated in a governing instrument.

(2) DIVORCE or ANNULMENT. Any divorce or annulment, or any dissolution or declaration of invalidity of a marriage, that would exclude the spouse as a surviving spouse within the meaning of Section 43-8-252. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

(3) DIVORCED INDIVIDUAL. An individual whose marriage has been terminated by divorce or annulment.

(4) GOVERNING INSTRUMENT. An instrument executed by the divorced individual before the divorce or annulment of his or her marriage to his or her former spouse.

(5) RELATIVE OF THE DIVORCED INDIVIDUAL'S FORMER SPOUSE. An individual who is related to the divorced individual's former spouse by blood, adoption, or affinity during the marriage and after the divorce or annulment, who is no longer related to the divorced individual by blood, adoption, or affinity.

(6) REVOCABLE. With respect to a disposition, appointment, provision, or nomination, one under which the divorced individual, at the time of the divorce or annulment, was alone empowered, by law or under the governing instrument, to cancel the designation in favor of his or her former spouse or former spouse's relative, whether or not the divorced individual was then empowered to designate himself or herself in place of his or her former spouse or in place of his or her former spouse's relative and whether or not the divorced individual then had the capacity to exercise the power.

(b) Except as provided by the express terms of a governing instrument, a court order, or a contract relating to the division of the martial estate made between the divorced individuals before or after the marriage, divorce, or annulment, the divorce or annulment of a marriage:

(1) revokes any revocable:

a. disposition or appointment of property made by a divorced individual to his or her former spouse in a governing instrument and any disposition or appointment created by law or in a governing instrument to a relative of the divorced individual's former spouse;

b. provision in a governing instrument conferring a general or nongeneral power of appointment on the divorced individual's former spouse or on a relative of the divorced individual's former spouse; and

c. nomination in a governing instrument, nominating a divorced individual's former spouse or a relative of the divorced individual's former spouse to serve in any fiduciary or representative capacity, including a personal representative, executor, trustee, conservator, agent, or guardian; and

(2) severs the interests of the former spouses in property held by them at the time of the divorce or annulment as joint tenants with the right of survivorship transforming the interests of the former spouses into equal tenancies in common.

(c) A severance under subdivision (2) of subsection (b) does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the survivor of the former spouses unless a writing declaring the severance has been noted, registered, filed, or recorded in records appropriate to the kind and location of the property which are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

(d) Provisions of a governing instrument are given effect as if the former spouse and relatives of the former spouse disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the former spouse and relatives of the former spouse died immediately before the divorce or annulment.

(e) Provisions revoked solely by this section are revived by the divorced individual's remarriage to the former spouse or by a nullification of the divorce or annulment.

(f) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument affected by a divorce, annulment, or remarriage, or for having taken any other action in good faith reliance on the validity of the governing instrument, before the payor or other third party received written notice of the divorce, annulment, or remarriage. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed forfeiture under this section.

(g)(1) A person who purchases property from a former spouse, relative of a former spouse, or any other person for value and without notice, or who receives from a former spouse, relative of a former spouse, or any other person a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit.

(2) A former spouse, relative of a former spouse, or other person who receives a payment, an item of property, or any other benefit to which that person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to the payment, benefit, or property under this section.

(3) If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a former spouse, relative of the former spouse, or any other person who receives a payment, an item of property, or any other benefit to which that person is not entitled under this section is obligated to return that payment, item of property, or benefit, or is personally liable for the amount of the payment of the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.

(h) The provisions of this section shall not apply to any insurance policy for which the former spouse is named beneficiary, if the former spouse is listed as owner of the policy or makes premium payments on the policy following the divorce or annulment.






Article 2 - Conveyances by Spouse of Insane Person.

Section 30-4-30 - Conveyance of real estate by husband when wife insane - Powers of husband; exception as to homestead.

When any married woman has been legally declared insane, or when any married woman is confined in any Alabama state hospital for the insane and the superintendent thereof shall have certified in writing to the probate judge of the county of the residence of the husband that in his opinion such married woman is permanently insane and such certificate has been recorded in the office of such probate judge, the husband may convey any or all of his real estate, not including the homestead, by deed, mortgage or deed of trust as though he were single.



Section 30-4-31 - Conveyance of real estate by husband when wife insane - Conveyance to be accompanied by judgment or certification of wife's insanity; conclusiveness of judgment or certificate.

All conveyances under Section 30-4-30 shall state that the grantor is a married man and that his wife is insane, and shall have attached to it a copy of the judgment of the court declaring the wife insane, or shall have attached to such deed a copy of the certificate of the superintendent of any Alabama state hospital for the insane, that, in his opinion, the wife of such grantor in such deed is permanently insane. And such judgment or certificate, when so attached, shall, in the absence of fraud in procuring the same, be conclusive of the wife's insanity and of the right of the husband to execute such conveyance.



Section 30-4-32 - Disposal of interest in real estate by spouse of insane person - Power of circuit court to authorize.

The circuit court may authorize a married person whose spouse is insane to sell, convey, mortgage or otherwise dispose of any interest owned in real estate as if such married person were single.



Section 30-4-33 - Disposal of interest in real estate by spouse of insane person - Motion; exception as to homestead; date for hearing; notice to insane spouse; appointment of guardian ad litem.

Whenever any such married person whose spouse is insane desires authority to sell, convey, mortgage or otherwise dispose of real estate as if single, such married person shall file a complaint in the circuit court, setting forth the fact that his or her spouse is insane, that he or she desires to be authorized to sell, convey, mortgage or otherwise dispose of real estate, not including a homestead, as if single, and that said complaint is not for the purpose of taking advantage of or defrauding the insane spouse. Upon the filing of such complaint, the same shall be presented to the judge of the court, who shall enter an order fixing the day for hearing, providing that notice shall be given the insane spouse, the manner of giving such notice and appointing a guardian ad litem to represent the interest of said insane spouse.



Section 30-4-34 - Disposal of interest in real estate by spouse of insane person - Entry of judgment.

If upon the hearing of the evidence the court is of the opinion that the authority sought to sell, convey, mortgage or otherwise dispose of real estate as if single should be granted, the court shall enter judgment granting such authority for such a period of time as the court deems proper.



Section 30-4-35 - Disposal of interest in real estate by spouse of insane person - Judgment to be filed in probate office of county where real estate situated; filing cost.

If the court enters the judgment granting the relief sought, the register or clerk shall file a certified copy of such judgment in the probate office of the county in which is situated the real estate he desires to sell, convey, mortgage or otherwise dispose of. The cost of filing said judgment shall be taxed as part of the costs in the case.



Section 30-4-36 - Disposal of interest in real estate by spouse of insane person - Effect of judgment.

Upon the entering of the judgment authorizing a married person whose spouse is insane to sell, convey, mortgage or otherwise dispose of real estate as if single, such married person shall have the right to sell, convey, mortgage or otherwise dispose of any or all interests in real estate as if single for a period specified in said judgment.



Section 30-4-37 - Disposal of interest in real estate by spouse of insane person - Mode not exclusive.

The mode prescribed in Sections 30-4-32 through 30-4-36 shall not be considered exclusive and shall not repeal any existing law upon the subject of said sections, or be construed as limiting authority which the courts now have with reference to the same.






Article 3 - Criminal Desertion and Nonsupport Proceedings.

Section 30-4-50 - Definitions.

The word "parent" or "parents," as used in this article, shall include the natural legal parent or parents, or other persons who shall have legally acquired the custody of such child or children, and the father of such child or children, though born out of lawful wedlock.



Section 30-4-52 - Probation for defendants released prior to completion of sentence.

Persons sentenced to serve a term in jail or at hard labor under the terms of this article may, if released by the court before the expiration of their term of sentence, as is provided for in this article, be placed on probation for the remainder of such term, upon the same terms and conditions and in the manner prescribed in this article for the probation of offenders not serving sentences.



Section 30-4-53 - Institution of desertion, nonsupport, etc., proceedings - Wife, child, etc.

Proceedings under this article may be instituted upon complaint made under oath or affirmation by the wife or child, or by any officer mentioned in Section 30-4-64, upon information received, or by any other person having knowledge of the facts, against any person accused of either of the above-named offenses.



Section 30-4-54 - Institution of desertion, nonsupport, etc., proceedings - Duty of probation officer.

Any officer mentioned in Section 30-4-64, when, in his opinion, a person in his jurisdiction is guilty of desertion or failure to support his family, shall institute a complaint to bring such person charged with such desertion or failure to support his wife or children before the court.



Section 30-4-55 - Jurisdiction of proceedings; procedure generally.

The juvenile courts of the several counties of the state shall have and exercise exclusive and original jurisdiction in all cases arising under this article. Except as is, or may hereafter be, otherwise provided by law, the institution and trial of such cases shall be had and conducted as other misdemeanor cases are begun and tried in district courts.



Section 30-4-56 - Offense deemed committed in county where wife or children present; extradition of defendant from another state or county.

Any offense under this article shall be held to have been committed in any county in which such wife, child or children may be at the time such complaint is made. Whenever the judge within whose jurisdiction an offense under this article is alleged to have been committed shall, after an investigation of the facts and circumstances thereof, certify that, in his opinion, the charge is well founded and the case a proper one for extradition, or in any case, if the cost of extradition is borne by the parties interested in the case, the person charged with having left the state with the intention of evading the terms of his probation, or of abandoning or deserting his wife, child or children shall be apprehended and brought back to the county having jurisdiction of the case, in accordance with the law providing for the apprehension and return to this state of fugitives from justice, and, upon conviction, punished as provided in this article. When the judge of said court shall certify, as above provided, all costs incurred by the sheriff or other officers in bringing such husband or parent from other states, or from other counties in this state, into the county where the said offense shall have been committed and all costs incident to such extradition of such husband, parent or parents shall be paid by the county in which such offense shall have been committed, and the county commission shall make such appropriation as may be necessary to carry into effect the provisions and purposes of this section.



Section 30-4-57 - Proof of marriage and parenthood; communications between husband and wife not privileged; testimony of husband and wife; evidence of willful abandonment or desertion.

No other evidence shall be required to prove marriage of such husband and wife or that such person is the lawful father or mother of such child or children, than is or shall be required to prove such facts in a civil action. In all prosecutions under this article, any existing provisions of the law prohibiting the disclosure of confidential communication between husband and wife shall not apply, and both husband and wife shall be competent and compellable witnesses to testify to any and all relevant matters, including the fact of such marriage and the parentage of such child or children. Proof that a person has left his wife, child or children in destitute or necessitous circumstances, or has not contributed reasonably to their support for a period of 10 days after his departure, shall constitute prima facie evidence of willful intention to abandon or desert his said family.



Section 30-4-58 - Issuance of order for temporary support of wife or children pending trial, appeal, etc.

At any time before or at the trial or pending an appeal to the circuit court, upon motion of the complainant and upon notice to the defendant, no formal notice being necessary if the defendant be present in court and informed of said motion, the judge of said court may enter such temporary orders as may seem just, providing for the support of the neglected wife or children, or both, pendente lite, and may punish violations of such order as contempt of court, as provided by law for the punishment of contempts of the court in which such case is pending.



Section 30-4-59 - Suspension of sentence; order of payment of support for wife or children; release of defendant on probation; bond.

At the trial on an entry of a plea of guilty, or after conviction and after judgment and sentence has been imposed, as provided in this article, the judge of the juvenile court in the first instance, or the judge of the circuit court on appeal and trial de novo, may, in his discretion, suspend such judgment and sentence, and, having regard to the circumstances and to the financial ability or earning capacity of the defendant, may make an order, which shall be subject to change by the judge of the juvenile court, from time to time, as circumstances may require, directing the defendant to pay a certain sum periodically to the clerk of the juvenile court for the use of the defendant's wife or for the use of his wife and child or children, or for the use of his child or children, and to release the said defendant from custody on probation, upon his entering into recognizance or bond, with or without surety in the discretion of said judge, in such sum as said judge may order and approve. The conditions of said bond shall be such that if the said defendant shall make his personal appearance in the juvenile court at stated times or whenever ordered to do so by the judge thereof within one year and shall further comply with the terms of such order of support or of any subsequent modification thereof, then such bond or recognizance shall be void, otherwise to remain in full force and effect.



Section 30-4-60 - Suspension of sentence after portion served.

The judge of the juvenile court may, after a part of such sentence has been served, also release the defendant from such sentence to jail or hard labor and suspend the remaining part thereof, and may make such order of support and release the defendant on probation subject to the same terms and conditions as provided for the probation of defendants not serving such sentence.



Section 30-4-61 - Appeal of conviction.

The defendant, if convicted, shall have the right to appeal as in other misdemeanor cases appealed from the juvenile court. Pending said appeal, upon his entering into bond, with sufficient sureties in such sum as the court may require, he shall be released from custody. If the defendant fails to make the required bond, he shall be confined in the county jail until the appeal is determined.



Section 30-4-62 - Release of defendant on probation by circuit court; authority of juvenile court as to probationer.

In the event the appeal goes to the circuit court and the defendant shall be sentenced to jail or hard labor for the county by the circuit court, he shall be remanded to jail to answer said judgment, and in the event that such judgment and sentence is suspended and the defendant is released on probation, the court shall inform him as to his duties under such probation order, and cause the probation bond provided for in this article to be filed with the clerk of the probate, domestic relations or juvenile court, and said bond shall thereafter be subject to forfeiture as if filed originally in said probate, domestic relations or juvenile court as provided for in this article. Upon the entry of such judgment, said circuit court shall cause to be filed with the clerk of the juvenile court a copy of its judgment, which, when so filed, shall thereupon become also the judgment of the juvenile court, and the juvenile court shall have the same power, jurisdiction and authority to deal with said defendant under such judgment, as if such judgment had been entered in the juvenile court in the first instance.



Section 30-4-63 - Proceedings upon violation of terms of support order or probation bond.

If at any time the judge of the juvenile court is satisfied, by sufficient proof upon due notice and hearing, that the defendant has violated the terms of any such order of support or the terms of any such probation bond, said judge may forthwith, or after further probation, make and enter an order setting aside such suspension of said judgment and sentence, and may issue a warrant for the arrest of such defendant, and may, upon such arrest, commit him to jail or to the sheriff of such county, to serve such sentence, as if same had never been suspended. Said judge, in such contingency, shall have the right and authority, whether said defendant is allowed further probation or not, to declare said bond or recognizance forfeited, and the sum or sums recovered thereon shall be paid to the clerk of the juvenile court for the use of defendant's wife or children, or both, in the same manner as other money is provided in this article to be so paid, and shall be expended for such use as is provided in this article. In the event of the violation of the terms of any such probation bond taken or filed in such juvenile court, the judge of such court shall have the right to transmit said bond, together with his certificate to the effect of the failure of the said principal and sureties thereon to carry out and discharge their undertakings in said bond, to the clerk of the circuit court of such county. And in the event of such certification by the judge of that court to the clerk of the circuit court, it shall be the duty of the clerk of the circuit court to at once bring the same to the attention of the judge or judges of said court, who shall proceed to enter a forfeiture of said bond so transmitted in the manner and form now provided for the forfeiting of bonds in the circuit court, after which writs and orders of execution shall issue thereon as now provided by law upon the forfeiture of bonds in criminal cases in said circuit court.



Section 30-4-64 - Probation officers - Appointment; duties generally; service of process, etc.

The judge of the juvenile court may call upon the sheriff or any deputy sheriff in the county, any constable in said county, any police or other peace officer in any town or city in said county or any humane or probation officer in said county to serve as probation officer, under the terms of this article, and he may appoint in any particular case, any other discreet person willing to serve in such case as such probation officer. Said officers, when so requested or appointed by said judge, if it will not interfere with the performance of the duties of their respective offices, shall faithfully perform the duties which may be prescribed for them by the court or judge above mentioned and shall promptly make all reports which may be required of him by said court or judge. The sheriff of the county shall serve all writs, processes and papers directed by the court to be served by him, and a suitable allowance shall be made to him by the county commission of such county for his actual disbursements in effecting such service; but all writs or other processes issued from said court in such proceedings may be served by any person designated by the juvenile court, for such purpose, and while such other person is engaged in serving such writs or processes, said person shall have all the power and authority of a sheriff. There shall be no costs of any kind whatever taxed in cases arising under this article.



Section 30-4-65 - Probation officers - Additional duties; violations of terms of probation, bond, etc., to be reported to judge.

Said probation officers shall ascertain the name and address and such facts in relation to the antecedent history and environment of the person or persons committed to his charge as may enable him to determine what corrective measures will be proper in the case, and shall exercise constant supervision over the conduct of such person or persons, and make reports to the judge whenever he shall deem it necessary or be required so to do, and he shall use every effort to encourage and stimulate such person to a reformation in respect to his said offense. Whenever said probation officer shall become satisfied that such person is violating the terms of probation, the conditions of his bond, or regulations given or prescribed by the judge for his conduct, the probation officer shall report such violations to the judge of said court with his recommendations, and such judge may thereupon proceed as provided in Section 30-4-63.






Article 4 - Reciprocal State Enforcement of Duty to Support.

Section 30-4-80 - Purposes of article.

The purposes of this article are to improve and extend by reciprocal legislation the enforcement of duties of support and to make uniform the law with respect thereto.



Section 30-4-81 - Definitions.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-82 - Department of Human Resources designated state information agency; duties as to enforcement of support.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-83 - Duties under state law of obligor present in state not affected by absence or nonresidence of obligee.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-84 - Choice of laws; presumption as to presence of obligor.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-85 - Rights of state or political subdivisions furnishing support.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-86 - Extradition for nonsupport.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-87 - Relief from extradition.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-88 - Enforcement of duties of support generally; jurisdiction of enforcement proceedings.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-89 - Contents of petition for support.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-90 - Testimony of husband and wife; communications between husband and wife not privileged.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-91 - Powers and duties of court of state acting as initiating state generally.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-92 - Receipt and disbursement of payments transmitted by court of responding state, etc.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-93 - Powers and duties of court of state acting as responding state generally.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-94 - Issuance of order of support upon finding of duty to support.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-95 - Transmittal of copies of orders of support, etc., to court of initiating state.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-96 - Powers of court to enforce orders; fees and costs of proceedings.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-97 - Transmittal of payments received, etc., to court of initiating state.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.



Section 30-4-98 - Remedies cumulative.

Repealed by Acts 1997, No. 97-245, p. 398, §1, effective January 1, 2000.









Chapter 5 - PROTECTION FROM ABUSE.

Section 30-5-1 - Short title; construction; purposes.

(a) This chapter shall be known as and may be cited as the Protection From Abuse Act.

(b) This chapter shall be liberally construed and applied to promote all of the following purposes:

(1) To assure victims of domestic violence the maximum protection from abuse that the law can provide.

(2) To create a flexible and speedy remedy to discourage violence and harassment against family members or others with whom the perpetrator has continuing contact.

(3) To expand the ability of law enforcement officers to assist victims, to enforce the law effectively in cases of domestic violence, and to prevent further incidents of abuse.

(4) To facilitate equal enforcement of criminal law by deterring and punishing violence against family members and others who are personally involved with the perpetrators.

(5) To recognize that domestic violence is a crime that will not be excused or tolerated.

(6) To provide for protection orders to prevent domestic violence and provide for court jurisdiction and venue; to provide for court hearing for petitions for relief; and to provide for the contents and the issuance of protection orders.



Section 30-5-2 - Definitions.

In this chapter, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) ABUSE. An act of domestic violence committed against a victim, which is any of the following:

a. Arson. Arson as defined under Sections 13A-7-40 to 13A-7-43, inclusive.

b. Assault. Assault as defined under Sections 13A-6-20 to 13A-6-22, inclusive.

c. Attempt. With the intent to commit any crime under this section or any other criminal act under the laws of this state, performing any overt act towards the commission of the offense.

d. Child Abuse. Torture or willful abuse of a child, aggravated child abuse, or chemical endangerment of a child as provided in Chapter 15, commencing with Section 26-15-1, of Title 26, known as the Alabama Child Abuse Act.

e. Criminal Coercion. Criminal coercion as defined under Section 13A-6-25.

f. Criminal Trespass. Entering or remaining in the dwelling or on the premises of another after having been warned not to do so either orally or in writing by the owner of the premises or other authorized person as defined under Sections 13A-7-2 to 13A-7-4.1, inclusive.

g. Harassment. Harassment as defined under Section 13A-11-8.

h. Kidnapping. Kidnapping as defined under Sections 13A-6-43 and 13A-6-44.

i. Menacing. Menacing as defined under Section 13A-6-23.

j. Other Conduct. Any other conduct directed toward a plaintiff covered by this chapter that could be punished as a criminal act under the laws of this state.

k. Reckless Endangerment. Reckless endangerment as defined under Section 13A-6-24.

l. Sexual Abuse. Any sexual offenses included in Article 4, commencing with Section 13A-6-60, of Chapter 6 of Title 13A.

m. Stalking. Stalking as defined under Sections 13A-6-90 to 13A-6-94, inclusive.

n. Theft. Knowingly obtaining or exerting unauthorized control or obtaining control by deception over property owned by or jointly owned by the plaintiff and another. Theft includes theft as defined under Sections 13A-8-1 to 13A-8-5, inclusive.

o. Unlawful Imprisonment. Unlawful imprisonment as defined under Sections 13A-6-41 and 13A-6-42.

(2) COURT. A circuit court judge, a district court judge, or a special circuit court judge appointed pursuant to Section 12-1-14 or 12-1-14.1. A district court judge may be designated by a written standing order from the presiding circuit court judge to handle protection from abuse cases.

(3) DATING RELATIONSHIP.

a. A significant relationship of a romantic or intimate nature characterized by the expectation of affectionate or sexual involvement over a period of time and on a continuing basis during the course of the relationship.

b. A dating relationship includes the period of engagement to be married.

c. A dating relationship does not include a casual or business relationship or a relationship that ended more than 12 months prior to the filing of the petition for a protection order.

(4) PLAINTIFF. An individual who has standing to file a petition under Section 30-5-5.

(5) PROTECTION ORDER. Any order of protection from abuse issued under this chapter for the purpose of preventing acts of abuse as defined in this chapter.

(6) THREAT. Any word or action, expressed or implied, made to cause the plaintiff to fear for his or her safety or for the safety of another person.

(7) VICTIM. An individual who is related to the person who commits an act of abuse in any of the following ways:

a. Is related by marriage to the defendant, including a common law marriage.

b. Had a former marriage or common law marriage with the defendant.

c. Has a child in common with the defendant regardless of whether the victim and defendant have ever been married and regardless of whether they are currently residing or have in the past resided together in the same household.

d. Has or had a dating relationship with the defendant.

e. Is a current or former household member. A household member is a person maintaining or having maintained a living arrangement with the defendant where he or she is in, or was engaged in, a romantic or sexual relationship.

f. A relative of a current or former household member as defined in paragraph e. who also lived with the defendant.

g. An individual who is a parent, stepparent, child, or stepchild and who is in or has maintained a living arrangement with the defendant.



Section 30-5-3 - Jurisdiction; request for protection order; venue; other actions; residency.

(a) The courts, as provided in this chapter, shall have jurisdiction to issue protection orders.

(b) A protection order may be requested in any pending civil or domestic relations action, as an independent civil action, or in conjunction with the preliminary, final, or post-judgment relief in a civil action.

(c) A petition for a protection order may be filed in any of the following locations:

(1) Where the plaintiff or defendant resides.

(2) Where the plaintiff is temporarily located if he or she has left his or her residence to avoid further abuse.

(3) Where the abuse occurred.

(4) Where a civil matter is pending before the court in which the plaintiff and the defendant are opposing parties.

(d) When custody, visitation, or support, or a combination of them, of a child or children has been established in a previous court order in this state, or an action containing any of the issues above is pending in a court in this state in which the plaintiff and the defendant are opposing parties, a copy of any temporary ex parte protection order issued pursuant to this chapter and the case giving rise thereto should be transferred to the court of original venue for further disposition as soon as practical taking into account the safety of the plaintiff and any children.

(e) A minimum period of residency of a plaintiff is not required to petition the court for an order of protection.



Section 30-5-4 - Remedies and relief; duty to inform court of pending proceedings, litigation, etc.; previous court orders; issuance of orders.

(a) The plaintiff's right to relief under this chapter shall not be affected by his or her leaving the residence or household to avoid further abuse.

(b) At any hearing in a proceeding to obtain a protection order, each party has a continuing duty to inform the court of each pending proceeding in this state or any other state for a protection order, any pending civil litigation in this state or any other state, each pending proceeding in any family or juvenile court of this state or any other state, each pending criminal case involving the parties in this state or any other state, and any existing child custody or support order, including the case name, the file number, and the county and state of the proceeding, if that information is known to the party.

(c) The remedies and procedures provided in this chapter are in addition to and not in lieu of any other available civil or criminal remedies. Plaintiffs shall not be barred from relief under this chapter because of other proceedings or judgments involving the parties in a court of this state or any other state.

(d) If child custody, visitation, or support have been ordered previously by a court of this state or any other state prior to the filing of an action under this chapter, the terms of the previous court order concerning these matters may be incorporated into a protection order as long as the Uniform Child Custody Jurisdiction and Enforcement Act, Chapter 3B, and the Uniform Interstate Family Support Act, Chapter 3A, are followed if an order was issued in another state.

(e) Any protection order issued in this state pursuant to this chapter shall be effective throughout this state.

(f) Any protection order issued by the court of another state shall be accorded full faith and credit and enforced as if it were an order of this state.



Section 30-5-5 - Petition for relief, disclosure of information; costs and fees.

(a) The following persons have standing to file a sworn petition for a protection order under this chapter as a plaintiff:

(1) A person who is at least 18 years old or is otherwise emancipated and is the victim of abuse, as defined in Section 30-5-2, or has reasonable cause to believe he or she is in imminent danger of becoming the victim of any act of abuse.

(2) A parent, legal guardian, next friend, or the State Department of Human Resources may petition for relief on behalf of the following:

a. A minor child.

b. Any person prevented by physical or mental incapacity from seeking a protection order.

(b) Standardized petitions for actions pursuant to this chapter shall be made available through the circuit clerks' offices around the state. The circuit clerk shall not be required to provide assistance to persons in completing the forms or in presenting their case to the court.

(c) A sworn petition shall allege the incidents of abuse, the specific facts and circumstances that form the basis upon which relief is sought, and that the plaintiff genuinely fears subsequent acts of abuse by the defendant. With respect to a minor child who is living at home, the parent, legal guardian, or next friend seeking the protective order on behalf of the child shall:

(1) Have been an eyewitness to, or have direct evidence or affidavits from eyewitnesses of, the specific facts and circumstances that form the basis upon which relief is sought, if the party against whom the protection order is sought is also a parent, stepparent, or legal guardian of the minor child; or

(2) Have a reasonable cause to believe that the minor child is a victim of abuse to form the basis upon which relief is sought, if the party against whom the protection order is sought is a person other than a parent, stepparent, or legal guardian of a minor child.

(d) The court shall not enter mutual orders. The court shall issue separate orders that specifically and independently state the prohibited behavior and relief granted in order to protect the victim and the victim's immediate family and to clearly provide law enforcement with sufficient directives.

(e) Any plaintiff who files a petition under this chapter may do so through an attorney or may represent himself or herself pro se throughout the legal process outlined in this chapter, including, but not limited to, the filing of pleadings, motions, and any other legal documents with any court, and the appearance in ex parte and formal court proceedings on his or her behalf.

(f) (1) The following information shall not be contained on any court document made available to the public and the defendant by the circuit clerk's office: The plaintiff's home address and, if applicable, business address; a plaintiff's home telephone number and, if applicable, business telephone number; the home or business address or telephone number of any member of the plaintiff's family or household; or an address that would reveal the confidential location of a shelter for victims of domestic violence as defined in Section 30-6-1.

(2) If disclosure of the plaintiff's address, the address of any member of the plaintiff's family or household, or an address that would reveal the confidential location of a shelter for victims of domestic violence is necessary to determine jurisdiction or to consider a venue issue, it shall be made orally and in camera.

(3) If the plaintiff has not disclosed an address or telephone number under this section, the plaintiff shall satisfy one of the following requirements:

a. Designate and provide to the court an alternative address.

b. Elect to substitute the business address and telephone number of his or her attorney of record in place of the address of the plaintiff on any court document.

(g) No court costs and fees shall be assessed for the filing and service of a petition for a protection order, for the issuance or registration of a protection order, or for the issuance of a witness subpoena under this chapter. Costs and fees may be assessed against the defendant at the discretion of the court.



Section 30-5-6 - Hearing on petition; temporary orders.

(a) The court shall hold a hearing after the filing of a petition under this chapter upon the request of the defendant or within 10 days of the perfection of service. A final hearing shall be set at which the standard of proof shall be a preponderance of the evidence. If the defendant has not been served, a final hearing may be continued to allow for service to be perfected.

(b) The court may enter such temporary ex parte protection orders as it deems necessary to protect the plaintiff or children from abuse, or the immediate and present danger of abuse to the plaintiff or children, upon good cause shown. The court shall grant or deny a petition for a temporary ex parte protection order filed under this chapter within three business days of the filing of the petition. Any granted temporary ex parte protection order shall be effective until the final hearing date.

(c) If a final hearing under subsection (a) is continued, the court may make or extend temporary ex parte protection orders under subsection (b) as it deems reasonably necessary.



Section 30-5-7 - Ex parte orders or modification of protection order.

(a) If it appears from a petition for a protection order or a petition to modify a protection order that abuse has occurred or from a petition for a modification of a protection order that a modification is warranted, the court may do any of the following:

(1) Without notice or hearing, immediately issue an ex parte protection order or modify an ex parte protection order as it deems necessary.

(2) After providing notice as required by the Alabama Rules of Civil Procedure, issue a final protection order or modify a protection order after a hearing whether or not the defendant appears.

(b) A court may grant any of the following relief without notice and a hearing in an ex parte protection order or an ex parte modification of a protection order:

(1) Enjoin the defendant from threatening to commit or committing acts of abuse, as defined in this chapter, against the plaintiff or children of the plaintiff, and any other person designated by the court.

(2)a. Restrain and enjoin the defendant from harassing, stalking, annoying, threatening, or engaging in conduct that would place the plaintiff, minors, children of the plaintiff, or any other person designated by the court in reasonable fear of bodily injury or from contacting the plaintiff or children of the plaintiff.

b. For the purposes of this subdivision, contacting includes, but is not limited to, communicating with the victim verbally or in any written form, either in person, telephonically, electronically, or in any other manner, either directly or indirectly through a third person.

(3) Restrain and enjoin the defendant from having physical or violent contact with the plaintiff or the plaintiff's property, or from going within a minimum of 300 feet of the plaintiff's residence, even if the residence is shared with the defendant, school, or place of employment of the plaintiff, any children, or any other person designated by the court, or order the defendant to stay away from any specified place frequented by the plaintiff, any children, or any person designated by the court where the court determines the defendant has no legitimate reason to frequent.

(4) Award temporary custody of any children of the parties.

(5) Enjoin the defendant from interfering with the plaintiff's efforts to remove any children of the plaintiff or from removing any children from the jurisdiction of the court, and direct the appropriate law enforcement officer to accompany the plaintiff during the effort to remove any children of the plaintiff as necessary to protect the plaintiff or any children from abuse or child abuse.

(6) Enjoin the defendant from removing any children from the individual having legal custody of the children, except as subsequently authorized by a custody or visitation order issued by a court of competent jurisdiction.

(7) Remove and exclude the defendant from the residence of the plaintiff, regardless of ownership of the residence.

(8) Order possession and use of an automobile and other essential personal effects, regardless of ownership, and direct the appropriate law enforcement officer to accompany the plaintiff to the residence of the parties or to other specified locations as necessary to protect the plaintiff or any children from abuse.

(9) Order other relief as it deems necessary to provide for the safety and welfare of the plaintiff or any children and any person designated by the court.

(10) Prohibit the defendant from transferring, concealing, encumbering, or otherwise disposing of specified property mutually owned or leased by the parties.

(c) The court may grant any of the following relief in a final protection order or a modification of a protection order after notice and a hearing, whether or not the defendant appears:

(1) Grant the relief available in subsection (b).

(2) Specify arrangements for visitation of any children by the defendant on a basis that gives primary consideration to the safety of the plaintiff or any children, or both, and require supervision by a third party or deny visitation if necessary to protect the safety of the plaintiff or any children, or both.

(3) Order the defendant to pay attorney's fees and court costs.

(4) When the defendant has a duty to support the plaintiff or any children living in the residence or household and the defendant is the sole owner or lessee, grant to the plaintiff possession of the residence or household to the exclusion of the defendant by evicting the defendant or restoring possession to the plaintiff, or both, or by consent agreement allowing the defendant to provide suitable alternate housing.

(5) Order the defendant to pay temporary reasonable support for the plaintiff or any children in the plaintiff's custody, or both, when the defendant has a legal obligation to support such persons. The amount of temporary support awarded shall be in accordance with Child Support Guidelines found in Rule 32 of the Alabama Rules of Judicial Administration.

(6) Order the defendant to provide temporary possession of a vehicle to the plaintiff, if the plaintiff has no other means of transportation of his or her own and the defendant either has control of more than one vehicle or has alternate means of transportation.

(d)(1) Any temporary ex parte order issued pursuant to this chapter shall remain in effect as provided in Section 30-5-6. While the final protection order is in effect, the court may amend its order at any time upon subsequent petition being filed by either party and a hearing held pursuant to this chapter.

(2) Any final protection order is of permanent duration unless otherwise specified or modified by a subsequent court order.

(e) No order or agreement under this chapter shall in any manner affect title to any real property, except final subsequent proceedings available by law.

(f) A temporary or final judgment on a protective order entered pursuant to this section shall indicate all of the following:

(1) That the injunction is valid and enforceable in all counties in the state.

(2) That law enforcement officers may use their arrest powers pursuant to Section 15-10-3 to enforce the terms of the injunction.

(3) That the court had jurisdiction over the parties and matter under the laws of the state and that reasonable notice and opportunity to be heard was given to the person against whom the order is sought sufficient to protect that person's right to due process.



Section 30-5-8 - Copies of order issued to certain persons; format of order.

(a)(1) A copy of the notice of hearing or any order under this chapter shall be sent to the plaintiff within 24 hours of issuance, provided the plaintiff provides the court with current and accurate contact information, and to the law enforcement officials with jurisdiction to enforce the order. The clerk of the court may furnish a certified copy of the notice of hearing or final protection order, if any, electronically.

(2) A copy of any notice of hearing or order under this chapter shall be issued to the defendant as soon as possible pursuant to Rule 4 of the Alabama Rules of Civil Procedure.

(3) Certain information in these orders shall be entered in the Protection Order Registry of the Administrative Office of Courts and shall be electronically transmitted to the Alabama State Law Enforcement Agency for entry into the National Crime Information Center, the National Law Enforcement Telecommunication System, and the Law Enforcement Tactical System. Such information shall include, but is not limited to, information as to the existence and status of any protection orders for verification purposes.

(b) Ex parte and final protection orders shall be in a format as provided by the Administrative Office of Courts. If a court wishes to provide additional information in these standardized court orders, the court may attach additional pages containing this additional information.

(c) Within 24 hours after issuance of a protection order, the clerk of court shall forward the written proof of service of process and a copy of the protection order to the law enforcement agency with jurisdiction over the residence of the plaintiff. The information shall be entered into the Protection Order Registry of the Administrative Office of Courts and shall be electronically transmitted to the Alabama State Law Enforcement Agency for entry into the National Crime Information Center, the National Law Enforcement Telecommunication System, and the Law Enforcement Tactical System.

(d) If a court vacates or modifies a protection order, notice shall be sent within 24 hours to the plaintiff, provided that the plaintiff provides the court with current and accurate contact information, to the defendant, and to the law enforcement officials with jurisdiction to enforce the order.

(e)(1) The Alabama State Law Enforcement Agency shall develop an automated process by which a plaintiff may request notification of service of the protection order and other court actions related to the protection order. The automated notice shall be made within 12 hours after a law enforcement officer serves a protection order upon the defendant. The notification shall include, at a minimum, the date, time, and where the protection order was served. The information identifying the plaintiff referenced under subdivision (2) shall be exempt from public records requirements in Section 36-12-40.

(2) Upon implementation of the automated process, information held by the clerks and law enforcement agencies in conjunction with this process that reveals a home or employment telephone number, cellular telephone number, home or employment address, electronic mail address, or other electronic means of identification of a plaintiff requesting notification of service of a protection order or other court actions is exempt from Section 36-12-40. Notwithstanding the provisions of this subsection, any state or federal agency that is authorized to have access to such information by any provision of law shall be granted access in the furtherance of the agency's statutory duties.

(f) In addition to any other fine or penalty provided by law, the defendant shall pay an additional fine of fifty dollars ($50) for a violation of a protection order. On a monthly basis, the clerk of the court shall transfer the additional fines collected pursuant to this subsection to the State Treasury for deposit in the Domestic Violence Trust Fund, established by Section 30-6-11.



Section 30-5-9 - Penalties.

Repealed by Act 2010-538, p. 919, §2, effective July 1, 2010.



Section 30-5-10 - Rules of Civil Procedure to apply; rights, remedies, etc., of defendant.

Repealed by Act 2010-538, p. 919, §2, effective July 1, 2010.



Section 30-5-11 - Construction of chapter.

The provisions of this chapter are supplemental and shall be construed in pari materia with other laws relating to civil and criminal procedure; provided, however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.






Chapter 5A - FAMILY VIOLENCE PROTECTION ORDER ENFORCEMENT ACT.

Section 30-5A-1 - Short title; purpose.

Amended and renumbered as §13A-6-140, by Act 2011-691, p. 2113, §1, effective September 1, 2011.



Section 30-5A-2 - Definitions.

Amended and renumbered as §13A-6-141, by Act 2011-691, p. 2113, §1, effective September 1, 2011.



Section 30-5A-3 - Applicability of Rules of Civil Procedure; rights of defendant; contempt; penalties.

Amended and renumbered as §13A-6-142, by Act 2011-691, p. 2113, §1, effective September 1, 2011.



Section 30-5A-4 - Arrest for violation of chapter.

Amended and renumbered as §13A-6-143, by Act 2011-691, p. 2113, §1, effective September 1, 2011.



Section 30-5A-5 - Lack of knowledge by defendant of order.

Lack of knowledge by the defendant of the order which was violated shall be an affirmative defense to conviction for violating this chapter at trial only, but shall not affect the determination of the arresting officer in deciding to arrest. Nothing in this section shall change the burden of proof required in a criminal prosecution.



Section 30-5A-6 - Authority to enforce orders through contempt proceedings not diminished.

Nothing in this chapter shall be construed to diminish the inherent authority of the courts to enforce their lawful orders through civil or criminal contempt proceedings.



Section 30-5A-7 - Chapter to be construed in pari materia with certain laws.

The provisions of this chapter shall be construed in pari materia with all laws which relate to punishment and sentences for any civil or criminal offense, including, but not limited to, contempt of court, domestic abuse, child abuse, family abuse, or juvenile abuse, and the punishment and sentences provided in Chapter 5 of Title 13A. All laws which otherwise conflict with this chapter are repealed only to the extent of the conflict.






Chapter 5B - UNIFORM INTRASTATE ENFORCEMENT OF DOMESTIC VIOLENCE PROTECTION ORDERS.

Section 30-5B-1 - Short title.

This chapter may be cited as the Alabama Uniform Interstate Enforcement of Domestic Violence Protection Orders Act.



Section 30-5B-2 - Definitions.

As used in this chapter, the following words have the following meanings:

(1) COURT. A circuit or district court authorized by statute to issue or modify a protective order.

(2) FOREIGN PROTECTION ORDER. A protection order issued by a tribunal of another state.

(3) ISSUING STATE. The state whose tribunal issues a protection order.

(4) MUTUAL FOREIGN PROTECTION ORDER. A foreign protection order that includes provisions in favor of both the protected individual seeking enforcement of the order and the respondent.

(5) PROTECTED INDIVIDUAL. An individual protected by a protection order.

(6) PROTECTION ORDER. An injunction or other order, issued by a tribunal under the domestic violence or family violence laws of the issuing state, to prevent an individual from engaging in violent or threatening acts against, harassment of, contact or communication with, or physical proximity to, another individual.

(7) RESPONDENT. The individual against whom enforcement of a protection order is sought.

(8) STATE. A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band that has jurisdiction to issue protection orders.

(9) TRIBUNAL. A court, agency, or other entity authorized by law to issue or modify a protection order.



Section 30-5B-3 - Judicial enforcement of order.

(a) A person authorized by the law of this state to seek enforcement of a protection order may seek enforcement of a valid foreign protection order in a court of this state. The court shall enforce the terms of the order, including terms that provide relief that a court of this state would lack power to provide but for this section. The court shall enforce the order, whether the order was obtained by independent action or in another proceeding, if it is an order issued in response to a complaint, petition, or motion filed by or on behalf of an individual seeking protection. In a proceeding to enforce a foreign protection order, the court shall follow the procedures of this state for the enforcement of protection orders.

(b) A court of this state may not enforce a foreign protection order issued by a tribunal of a state that does not recognize the standing of a protected individual to seek enforcement of the order.

(c) A court of this state shall enforce the provisions of a valid foreign protection order which govern custody and visitation, if the order was issued in accordance with the jurisdictional requirements governing the issuance of custody and visitation orders in the issuing state.

(d) A court of this state may not enforce under this chapter a provision of a foreign protection order with respect to support.

(e) A foreign protection order is valid if it meets all of the following criteria:

(1) Identifies the protected individual and the respondent.

(2) Is currently in effect.

(3) Was issued by a tribunal that had jurisdiction over the parties and subject matter under the law of the issuing state.

(4) Was issued after the respondent was given reasonable notice and had an opportunity to be heard before the tribunal that issued the order or, in the case of an order ex parte, the respondent was given notice and had an opportunity to be heard within a reasonable time after the order was issued, consistent with the rights of the respondent to due process.

(f) A foreign protection order valid on its face is prima facie evidence of its validity.

(g) Absence of any of the criteria for validity of a foreign protection order is an affirmative defense in an action seeking enforcement of the order.

(h) A court of this state may enforce provisions of a mutual foreign protection order which favor a respondent only if both of the following criteria are met:

(1) The respondent filed a written pleading seeking a protection order from the tribunal of the issuing state.

(2) The tribunal of the issuing state made specific findings in favor of the respondent.



Section 30-5B-4 - Nonjudicial enforcement of order.

(a) A law enforcement officer of this state, upon determining that there is probable cause to believe that a valid foreign protection order exists and that the order has been violated, shall enforce the order as if it were the order of a court of this state. Presentation of a protection order that identifies both the protected individual and the respondent and, on its face, is currently in effect constitutes probable cause to believe that a valid foreign protection order exists. For the purposes of this section, the protection order may be inscribed on a tangible medium or may have been stored in an electronic or other medium if it is retrievable in perceivable form. Presentation of a certified copy of a protection order is not required for enforcement.

(b) If a foreign protection order is not presented, a law enforcement officer of this state may consider other information in determining whether there is probable cause to believe that a valid foreign protection order exists.

(c) If a law enforcement officer of this state determines that an otherwise valid foreign protection order cannot be enforced because the respondent has not been notified or served with the order, the officer shall inform the respondent of the order, and allow the respondent a reasonable opportunity to comply with the order before enforcing the order.

(d) Registration or filing of an order in this state is not required for the enforcement of a valid foreign protection order pursuant to this chapter.



Section 30-5B-5 - Registration of order.

(a) Any individual may register a foreign protection order in this state. To register a foreign protection order, an individual shall present a certified copy of the order to any circuit or district court clerk in the state and complete an affidavit as provided in subsection (d).

(b) The court clerk shall enter, as expeditiously as possible, all necessary information into the State Judicial Information System which shall be electronically transmitted by the Administrative Office of Courts to the Alabama Criminal Justice Information System. After the order is registered, a copy of the order stamped filed by the court clerk shall be provided by the clerk's office to the person registering the order.

(c) The Criminal Justice Information Center, as Alabama's central registry of protection orders, shall enter, as expeditiously as possible, an order upon electronic submission from the State Judicial Information System of information concerning a valid protection order filed with a circuit or district court clerk. The Criminal Justice Information Center shall correct inaccurate information upon receipt of notice of inaccuracies or corrections, and shall remove from the registry protection orders not currently in effect.

(d) An individual registering a foreign protection order shall file an affidavit by the protected individual stating that, to the best of the protected individual's knowledge, the order is currently in effect.

(e) A foreign protection order registered under this chapter shall be entered by the State Judicial Information System, Criminal Justice Information System, and the National Crime Information Center in any existing state or federal registry of protection orders, in accordance with applicable law.

(f) A fee may not be charged for the registration of a foreign protection order.



Section 30-5B-6 - Immunity.

In the absence of negligence, or wantonness, or willful misconduct, this state or a local governmental agency, or a law enforcement officer, prosecuting attorney, clerk of court, or any state or local governmental official acting in an official capacity, is immune from civil and criminal liability for an act or omission arising out of the registration or enforcement of a foreign protection order or the detention or arrest of an alleged violator of a foreign protection order if the act or omission was done in an effort to comply with this chapter.



Section 30-5B-7 - Other remedies.

A protected individual who pursues remedies under this chapter is not precluded from pursuing other legal or equitable remedies against the respondent.



Section 30-5B-8 - Uniformity of application and construction.

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 30-5B-9 - Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



Section 30-5B-10 - Transitional provision.

This chapter applies to protection orders issued before January 1, 2004, and to continuing actions for enforcement of foreign protection orders commenced before January 1, 2004. A request for enforcement of a foreign protection order made on or after January 1, 2004, for violations of a foreign protection order occurring before January 1, 2004, is governed by this chapter.






Chapter 6 - DOMESTIC VIOLENCE FACILITIES.

Section 30-6-1 - Definitions.

In this chapter, the following words shall have the following meanings unless the context clearly indicates otherwise:

(1) ABUSE. As defined in Section 30-5-2.

(2) ACADV. The Alabama Coalition Against Domestic Violence, Incorporated.

(3) ADVOCATE. An employee or volunteer of a program for victims of domestic violence receiving funds under this chapter who has a primary function of rendering advice, counseling, or assistance to victims of domestic violence; who supervises the employees or volunteers of the program; or who administers the program.

(4) AGENCY. The Alabama State Law Enforcement Agency.

(5) CLIENT. Any individual receiving services from a certified domestic violence center.

(6) DIRECTOR. The Director of the Department of Economic and Community Affairs.

(7) DOMESTIC VIOLENCE. Abuse as defined in subdivision (1).

(8) DOMESTIC VIOLENCE CENTER. An entity that provides services or shelter to domestic violence victims and their accompanying children and is a member of the ACADV or other qualified entity.

(9) OTHER QUALIFIED ENTITY. An entity designated by the director to fulfill the duties of the ACADV in the event the ACADV ceases operations or is otherwise ineligible to receive federal funds for domestic violence programs in this state.

(10) VICTIM. As defined in Section 30-5-2.

Terms not otherwise defined by this chapter shall have the meaning given to them by the Alabama Criminal Code, Title 13A, or other provisions of law, as the case may be.



Section 30-6-2 - Legislative intent.

The Legislature recognizes that persons who are victims of domestic violence are in need of critical lifesaving services from specialized facilities that possess relevant expertise to assist such persons. It is the intent of the Legislature to assist in the development of certified domestic violence centers and the creation of appropriate expanded services for the victims of domestic violence so that all victims obtain services needed. It is further recognized that it is important to prevent domestic violence by determining the root causes of such violence.



Section 30-6-3 - Duties of office; exemptions.

(a) The director shall perform or delegate all of the following duties:

(1) Operate the domestic violence program and, in collaboration with ACADV or other qualified entity, coordinate and administer statewide activities related to the prevention of domestic violence.

(2) Have the right to enter and inspect the premises of domestic violence centers that are applying for an initial certification or facing potential suspension or revocation of certification to effectively evaluate the state of compliance with minimum standards.

(3) Promote the involvement of domestic violence centers in the coordination, development, and planning of domestic violence programming.

(4) Coordinate with state agencies that have health, education, or criminal justice responsibilities to raise awareness of domestic violence and promote consistent policy implementation, including law enforcement training.

(5) Cooperate with, assist in, and participate in programs of other properly qualified state or federal agencies, schools of medicine, hospitals, and health clinics in planning and conducting research on the prevention of domestic violence and the provision of services to clients.

(6) Contract with ACADV or other qualified entity for the creation of minimum standards of service provision, training, and technical assistance to certified domestic violence centers, and for the evaluation of services provided by domestic violence centers.

(7) Consider applications from certified domestic violence centers for capital improvement grants and award those grants pursuant to Article 9, Chapter 23, Title 41.

(8) Adopt, by rule, procedures to administer this chapter, including developing criteria for the approval, suspension, or rejection of certification of domestic violence centers.

(9) Receive and approve or reject applications for funding of certified domestic violence centers. When approving funding for a newly certified domestic violence center, the director shall make every effort to minimize any adverse economic impact on existing certified domestic violence centers or services provided within the same service area. In order to minimize duplication of services, the director shall make every effort to encourage subcontracting relationships from existing certified domestic violence centers within the same service area. The director shall equitably distribute funds from the Domestic Violence Trust Fund and state funds to the certified domestic violence centers.

(10) Manage the Domestic Violence Trust Fund for the purposes of collecting and distributing funds pursuant to this chapter.

(b) Any facility which shelters children, pursuant to this chapter, shall be exempt from the provisions of Title 38, Chapter 7.



Section 30-6-4 - Duties of ACADV.

The ACADV, or other qualified entity, shall do all of the following:

(1) Recommend minimum certification qualifications and administrative standards to ensure the health, safety, and welfare of domestic violence victims and their children to the director.

(2) Assist the director in the evaluation of certified domestic violence centers in order to determine compliance with certification standards.

(3) At the discretion of the director, conduct statewide training and technical assistance for certified domestic violence centers and partnering organizations.

(4) Make recommendations to the Department of Economic and Community Affairs regarding the content of batterers' intervention programs.

(5) Assist the director in other matters relating to the implementation and administration of programs under this chapter.



Section 30-6-5 - Report.

(a) Each domestic violence center shall provide to the director information relating to the number of persons who receive services from local domestic violence programs or certified domestic violence centers and any other information that is required to be reported for eligibility to receive federal grant funding or other funding.

(b) The director shall furnish to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives a report on or before January 1 of each year on the status of domestic violence in Alabama, which shall include, but not be limited to, the following:

(1) The incidence of domestic violence in this state.

(2) An identification of the areas of the state where domestic violence is of significant proportions, including the number of cases of domestic violence officially reported.

(3) The identification and description of the types of programs in the state that assist victims or persons who commit domestic violence, including information on its programs.

(4) The number of persons who receive services from local domestic violence programs or certified domestic violence centers.

(c)(1) The Alabama State Law Enforcement Agency, in collaboration with the Attorney General, ACADV, or other qualified entity, and the statewide domestic violence fatality review team, as established in Section 30-9-2, shall produce an annual report to be provided to the Governor and the Legislature. The report shall review the number and type of domestic violence fatalities and near fatalities and shall make policy and other recommendations on how the state and stakeholders may more effectively reduce the incidence of domestic violence fatalities in the state. The report shall include the results of the warrantless arrest policy provided for under Section 13A-6-133, including separate statistics on occurrences of and arrests for domestic versus nondomestic violence, such as stalking, assault, sexual assault, the illegal use of firearms, arson, homicide, murder, manslaughter, or the attempt of any of these crimes. The agency shall also provide the annual domestic violence statistics to the relevant federal agency for national reporting required by federal regulations or directives.

(2) A state agency, within a reasonable time, shall comply with a request from the Alabama State Law Enforcement Agency for information relating to a report under this subsection.



Section 30-6-6 - Establishment and funding of facilities.

(a) In order to be certified, each domestic violence center shall do all of the following:

(1) Provide a facility that shall serve as a center to receive and house persons who are victims of domestic violence. For the purpose of this chapter, minor children and other dependents of a victim, when the dependents are partly or wholly dependent on the victim for support or services, may be sheltered with the victim in a domestic violence center.

(2) Provide minimum services which shall include, but not be limited to, information and referral services, counseling and case management services, temporary emergency shelter for more than 24 hours for adult victims and their accompanying children, a 24-hour hotline, training for law enforcement personnel, assessment and appropriate referral of resident children, outreach services as defined by standards for counties without a physical emergency shelter facility, and educational services for community awareness relative to the incidence of domestic violence, the prevention of domestic violence, and the care, treatment, and rehabilitation for persons engaged in or subject to domestic violence. If a 24-hour hotline, professional training, or community education is already provided by a certified domestic violence center within its designated service area, the director may exempt the certification requirements for a new domestic violence center serving the same service area in order to avoid duplication of services.

(3) Comply with the requirements for training and continuing education adopted by the director.

(4) Comply with rules adopted pursuant to this chapter.

(5) Comply with rules adopted by the director relating to confidential communications and privileges under this chapter.

(6)a. If the domestic violence center is a new center applying for certification on or after January 1, 2016, demonstrate that the services provided address a need identified in the most current statewide needs assessment approved by the director. If the center applying for initial certification proposes providing services in an area that has an existing certified domestic violence center, the center applying for initial certification shall demonstrate an unmet need in that service area and describe its efforts to avoid duplication of services.

b. The Department of Economic and Community Affairs may adopt rules for the implementation of this subdivision.

(b) Each domestic violence center shall satisfy domestic violence standards adopted by the director.

(c) If the director finds that there is a failure by a domestic violence center to comply with the requirements and standards established under this chapter or with any rules adopted pursuant thereto, the director may deny, suspend, or revoke the certification, or may temporarily extend the certification to allow the domestic violence center to implement a corrective action plan.

(d) The annual certificate automatically expires on June 30 of each year unless it is renewed. This subsection applies to a center operating on or before January 1, 2016.

(e) Domestic violence centers shall establish procedures pursuant to which persons subject to domestic violence may seek services from these facilities on a voluntary basis.

(f) Each domestic violence center shall be a 501(c)(3) nonprofit corporation and shall have a board composed of at least three citizens, one of whom shall be a member of a local, municipal, or county law enforcement agency.

(g) In order to receive funding from the Domestic Violence Trust Fund and other state funds, a domestic violence center shall do all of the following:

(1) Obtain certification pursuant to this chapter; provided, however, the issuance of a certification does not obligate the Alabama Department of Economic and Community Affairs to provide monies distributed through the Domestic Violence Trust Fund.

(2) Receive at least 10 percent of its funding from one or more local, municipal, or county sources, public or private, provided contributions in kind, whether materials, commodities, transportation, office space, other types of facilities, or personal services, may be evaluated and counted as part of the required local funding.

(h)(1) All funds collected and appropriated for certified domestic violence centers shall be distributed equitably by the director.

(2) A contract between the director and a certified domestic violence center shall contain provisions ensuring the availability and geographic necessity of services throughout the service area. For this purpose, a center may distribute funds through subcontracts or to center satellites, if such arrangements and any subcontracts are approved by the director.

(3) The director may allocate funds from the Domestic Violence Trust Fund for the administration and enforcement of Act 2015-493, including law enforcement training.

(i) If any of the minimum services provided under this section are exempted from certification by the director under this section, the domestic violence center may not receive funding from the Alabama Department of Economic and Community Affairs for those services.



Section 30-6-7 - Limitations on appropriation and expenditure of funds.

(a) The Department of Economic and Community Affairs may pay the administrative costs necessary to fulfill the requirements of this chapter from the Domestic Violence Trust Fund; provided, however, the department may not expend, on an annual basis, more than eight percent of the total available funds from the Domestic Violence Trust Fund, or the actual costs of administration, whichever is less.

(b) Each domestic violence center shall complete a financial audit after its first year of operation following certification. Thereafter, a domestic violence center shall complete a financial audit every three years or at the request of the director.



Section 30-6-8 - Disclosure of information.

Information identifying individuals or facilities received by the office, the circuit, any district attorney or his or her employees, the director, or by authorized persons employed by or volunteering services to a domestic violence center, through files, reports, inspection, or otherwise, is confidential and exempt from Section 36-12-40. Information about the location of domestic violence centers and facilities is confidential and exempt from Section 36-12-40. Oral communications between a domestic violence victim and an advocate and written reports and records concerning the victim may not be disclosed without the written consent of the victim. This privilege does not relieve a person from any duty imposed pursuant to Section 26-14-1 or Section 38-9-2. However, when cooperating with the Department of Human Resources, the staff and volunteers of a domestic violence center shall protect the confidentiality of other clients at the center. A victim or advocate may not claim this privilege when providing evidence in proceedings concerning child abuse, but may claim this privilege in all other proceedings, both criminal and civil. This privilege expires upon the death of the victim. The director shall ensure that the information obtained under authority of this chapter shall be restricted to the items germane to the implementation thereof and shall ensure that the provisions are administered so as not to accumulate any information or distribute any information that is not required by this chapter.



Section 30-6-9 - Law enforcement officer to advise person of available facility.

Any law enforcement officer who investigates an alleged incident of domestic violence shall , at the time of the incident, assist the victim with obtaining transportation so that the victim may receive any necessary medical treatment which resulted from the alleged incident to which the officer responds, and shall advise the victim that there is a domestic violence center from which the victim may receive services.



Section 30-6-10 - Rules and regulations.

(a) The director is authorized to adopt rules necessary to administer and implement the provisions of this chapter not otherwise covered by subsection (b).

(b) The Secretary of the Alabama State Law Enforcement Agency may adopt rules necessary to administer and implement the provisions of this chapter which relate to enforcement or other duties of law enforcement officers.



Section 30-6-11 - Disposition of funds.

There is created the Domestic Violence Trust Fund within the State Treasury for the specific purpose of funding certified domestic violence centers. The fund shall be administered by the Department of Economic and Community Affairs. Beginning on January 1, 2016, and thereafter, in addition to any and all other fees collected for any marriage license or other documentation of marriage, the marriage license issuing agent or marriage recording agent shall collect sixty dollars ($60). The funds, as well as those fines imposed pursuant to subsection (f) of Section 30-5-8, shall be designated only for the purposes of this chapter, and forwarded monthly to the department for deposit in the Domestic Violence Trust Fund. Ten percent of unspent and unencumbered funds shall be retained in the fund. The remaining portion of the funds shall revert to the General Fund at the end of the fiscal year.



Section 30-6-12 - Immunity from civil liability.

Any person, firm, corporation or official acting pursuant to this chapter, or participating in a judicial proceeding resulting therefrom, shall, in so doing, be immune from any civil liability that otherwise might be incurred or imposed.



Section 30-6-13 - Construction of chapter.

"The provisions of this chapter are supplemental and shall be construed in pari materia with other laws relating to domestic relations, domestic violence, and law enforcement; and provided, that those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.






Chapter 7 - DOMESTIC VIOLENCE SHELTER STANDARDS.

Section 30-7-1 - Adoption of standards by Alabama Coalition Against Domestic Violence, Incorporated.

The Alabama Coalition Against Domestic Violence, Incorporated, shall assist the Director of the Department of Economic and Community Affairs to establish standards for domestic violence centers for membership in the coalition. Standards shall include minimum standards for the safe and effective provision of services to victims of domestic violence and their children.



Section 30-7-2 - Minimum standards for domestic violence shelters.

(a) The following minimum standards for domestic violence centers shall be used by the Department of Economic and Community Affairs to determine membership in the coalition or other qualified entity and eligibility for receiving funds administered by the Department of Economic and Community Affairs. Any domestic violence center seeking membership shall meet the following qualifications:

(1) Be a 501(c)(3) nonprofit corporation created for the purpose of operating a domestic violence center; provided, however, it may be affiliated with a larger private organization, but must be a distinct entity with its own corporate structure and budget. All funding and budget issues pertaining to the operation of the domestic violence program shall be reported independently from other activities to the coalition or other qualified entity.

(2) Have as its primary mission the provision of services to victims of domestic violence, as defined in Section 30-5-2.

(3) Provide emergency shelter, counseling services, case management and advocacy, referral, and 24-hour hotline telephone services for domestic violence victims.

(4) Operate its principal place of business or service activity in the state.

(5) Agree to, accept, adopt, and implement the prevailing domestic violence center standards adopted by the department.

(6) Be governed by a board of directors which reflects the community it serves.

(7) Affirm in writing its commitment to the specific and primary purpose of the Alabama Coalition Against Domestic Violence or other qualified entity as stated in membership affiliate agreements.

(b) In the event the Alabama Coalition Against Domestic Violence ceases operations or is otherwise ineligible to receive federal funds for domestic violence programs in this state, the director may designate another qualified entity to fulfill its duties.



Section 30-7-3 - State funding.

Any domestic violence center within the state that meets the standards established by this chapter and is certified by the Department of Economic and Community Affairs as a full member in the coalition or other qualified entity shall be eligible to receive funds that are appropriated from the Domestic Violence Trust Fund or any other state funds to the coalition or other qualified entity.



Section 30-7-4 - Coalition certification; funding.

(a) Any domestic violence center within the state that desires to become certified by the director may request certification. Upon approval and certification by the Director of the Department of Economic and Community Affairs, a domestic violence center may receive funding appropriated by the Legislature specifically to the Department of Economic and Community Affairs.

(b)(1) The department may pay the administrative costs necessary to fulfill the requirements of this chapter from the Domestic Violence Trust Fund; provided, however, the department may not expend on an annual basis more than eight percent of the total available funds from the Domestic Violence Trust Fund, or the actual cost of administration, whichever is less.

(2) State funds received by the Alabama Coalition Against Domestic Violence from appropriations by the Legislature may be used for administrative expenses. Administrative expenses paid from state funds shall not exceed eight percent or twenty-five thousand dollars ($25,000), whichever is less, of the total appropriation received on an annual basis.



Section 30-7-5 - Allocating coalition funds.

The Department of Economic and Community Affairs shall be responsible for allocating state appropriated funds to existing and new domestic violence centers that have been certified pursuant to this chapter.



Section 30-7-6 - Perpetrator counseling programs.

(a) The director, in consultation with the Alabama Coalition Against Domestic Violence, Incorporated or other qualified entity, as provided in subsection (b) of Section 30-7-2, the Alabama Network of Family Resource Centers, and the Alabama Department of Mental Health, shall establish the content of batterers' intervention programs in order to direct services to those persons who are adjudged to have committed an act of domestic violence, as defined in Section 30-5-2, those against whom an injunction for protection against domestic violence is entered, those referred by the court, and those who volunteer to attend such programs.

(b) The facilitators, supervisors, and trainees of the program shall be certified to provide these programs through initial certification by the Department of Economic and Community Affairs, and the programs and personnel shall be annually recertified by the department to ensure that they meet specified standards.

(c) The programs shall be funded through reasonable fees collected from the batterers who attend the programs, except the programs may be funded, in whole or in part, from any local, state, or federal program that provides funding for batterers' intervention programs. Fees may be waived if a participant has an income level at or below 125 percent of the United States poverty level as defined by the most recently revised poverty income guidelines published by the United States Department of Health and Human Services.

(d) The court making referrals may not refer victims or their family or household members to batterers' intervention programs. The court shall only order an adjudicated perpetrator of domestic violence to batterers' intervention programs.






Chapter 8 - FAMILY RESOURCE CENTERS.

Section 30-8-1 - Membership in Alabama Network of Family Resource Centers.

To become eligible for membership in the Alabama Network of Family Resource Centers, a family resource center located within the state shall provide evidence of achieving all of the following standards:

(1) Being in operation and delivering services to families for at least 15 consecutive calendar months.

(2) Having services consistent with the charter and values statement of the network, consisting of a variety of community-based, nonsectarian, and nondiscriminatory services that are available to all sectors of the community and have very limited eligibility requirements for participation. The services shall target prevention-based comprehensive services that strengthen and encourage greater self-sufficiency of family units. Services shall include, but are not limited to, case management at the intake and assessment stages, parenting education, emergency services, and early intervention services.

(3) Having formal written family files for each family involved in case management. Each comprehensive file shall contain written releases of information and signed case notes and shall identify family strengths and goals with an evaluation of those goals by the family.

(4) Being located at a site that is accessible, safe, welcoming, family-friendly, and adequate to accomplish the mission of the network.

(5) Having adequate staff and other resources to accomplish the mission of the network.

(6) Having qualified staff on site who possess the minimum necessary credentials for their respective positions. Job descriptions for each staff position shall be in writing and shall state the minimum requirements for each position. Personnel files shall contain documentation regarding the ability of the person to perform his or her job, annual performance reviews, and written clearance from the State Department of Human Resources pertaining to the Child Abuse and Neglect Central Registry, Criminal History, and County Records Check.

(7) Having professional liability insurance coverage for all staff.

(8) Having written evidence of appropriate automobile insurance if the center offers transportation to consumers.

(9) Having opportunities for the professional development of staff members.

(10) Having opportunities for staff to provide input regarding center practices.

(11) Having a clearly defined mission statement consistent with the mission of the network.

(12) Following acceptable accounting practices and having a complete, written, independent accounting audit for each year of operation, including the most recent past fiscal year. When required, the site shall have a single audit performed. The audit shall not indicate any significant discrepancies or questions regarding fiscal capacity.

(13) Showing fiscal capacity by attaining at least twenty thousand dollars ($20,000) during the previous 12 months, over and above federal family preservation and support services grant dollars, dedicated to the operation of the services of the center.

(14) Having a written annual budget for each fiscal year of operation, including the current fiscal year.

(15) Being a tax exempt organization pursuant to 26 U.S.C. §501(c)3, or being a legitimate program division of such a tax exempt organization.

(16) Having an on-site peer review process which has been utilized within the previous 24 months. The results of the most recent peer review shall not indicate any significant concerns in regard to confidentiality, record keeping, or service delivery that suggest failure by the site to conform to the standards of the mission of the network.

(17) Having written evidence of the collection and assessment of service data including, but not limited to, the number of families served by service category, the demographics of each family served in case management, and goal rating completed by each family.

(18) Having written year-end program evaluation reports for each year of operation that summarize services in relation to the mission statement and objective of the site.

(19) Having consumer satisfaction surveys conducted twice per year and maintaining written evidence of consumer responses to those surveys.

(20) Having a decision making and project planning process pertaining to services offered at the site that permits consumer access and input. The process may include evaluation forms, a consumer advisory council, planning committees, suggestion boxes, consumer attendance at training sessions, and consumer membership on boards.

(21) Having an official board of directors or advisory council, or both, that have convened at least twice during the previous 12 months.

(22) Having demonstrated networking capacity by involving at least five community agencies in the ongoing operations of the site during the previous 12 months.



Section 30-8-2 - Eligibility for funding - Certified network member; adoption of rules.

Any family resource center within the state that meets the standards established in Section 30-8-1 and is certified by the Alabama Network of Family Resource Centers as a member of the network may receive a portion of the funds appropriated from the state to the network. The network shall adopt rules governing the allocation and distribution of federal and state funds to the family resource centers. A notice of the substance of any proposed rule shall be published in the Alabama Administrative Monthly not less than 35 days prior to consideration of the rules at any meeting of the network.



Section 30-8-3 - Eligibility for funding - New centers; failure to meet standards.

Any new family resource center within the state that desires to become certified by the network may request and receive initial funding if approved by the network board of directors. Any center that fails to meet the standards established in Section 30-8-1 for a period of one year or longer shall not be eligible to receive state funding pursuant to this chapter.



Section 30-8-4 - Allocation of funds; audit.

The network board of directors may allocate state appropriated funds to any existing or new family resource center which meets the standards established in Section 30-8-1. The Examiners of Public Accounts shall audit any entity receiving state funds through this entity.






Chapter 9 - DOMESTIC VIOLENCE FATALITY REVIEW TEAMS.

Section 30-9-1 - Definitions.

As used in this chapter the term domestic violence fatality review team means an organization that includes, but is not limited to, representatives from the following agencies or organizations:

(1) Law enforcement agencies.

(2) The Alabama State Law Enforcement Agency, the Attorney General, and the President of the Alabama District Attorney's Association, for state level teams or the district attorney of each judicial circuit for local or regional teams.

(3) The Alabama Department of Forensic Sciences.

(4) Certified domestic violence centers.

(5) Child protection service providers.

(6) The Administrative Office of Courts.

(7) The municipal and circuit clerks of the court.

(8) Victim service programs.

(9) Providers of civil legal assistance to victims.

(10) Child death review teams.

(11) Members of the business community.

(12) County probation or corrections agencies.

(13) Any other persons who have knowledge regarding domestic violence fatalities, nonlethal incidents of domestic violence, or suicide, including research, policy, law, and other matters connected with fatal incidents.

(14) The humane societies or shelters.

(15) Certified perpetrator intervention programs.

(16) The Alabama Coalition Against Domestic Violence.

(17) The coroner or county medical examiner.

(18) The Department of Human Resources.

(19) The Alabama Department of Child Abuse and Neglect Prevention or its designee.

(20) Other representatives as determined by the review team.



Section 30-9-2 - Establishment of domestic violence fatality review teams; confidentiality of information.

(a) A statewide domestic violence fatality review team shall be established to review fatal and near-fatal incidents of domestic violence, related domestic violence matters, and suicides. Additional teams at the local and regional levels may be established as well in conjunction with local law enforcement agencies, the local domestic violence center, and local judicial officers including the court, prosecutor, and public defender. Teams established at the local and regional levels shall be chaired by the district attorney of that particular jurisdiction. The membership of a domestic violence fatality review team shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The review may include an examination of events leading up to the domestic violence incident, available community resources, current laws and policies, and actions taken by organizations, agencies, and individuals incident to the events and the parties. Any information or action deemed relevant by the review team, including an assessment of public records and records for which public records exemptions are granted may also be included within the purview of the review.

(b) Domestic violence fatality review teams shall be established for the purpose of learning how to prevent domestic violence through early intervention and improving the quality of the response by individuals and institutions to domestic violence. The specific structure and operating procedures employed by a review team shall be determined at the local level. The review team may determine the number and type of incidents it wishes to review and shall make policy and other recommendations on how the community may more effectively respond to the needs of domestic violence victims.

(c) Any member of a domestic violence fatality review team or any person acting as a witness to or investigator for a domestic violence fatality review team, in addition to any immunity provided otherwise in state law, is not liable to any person for damages as a result of any action taken within the scope of the functions of that review team if such action was taken without malice, wantonness, or in a reasonable belief that such action or recommendation is warranted by the facts made known to him or her.

(d) The statewide domestic violence fatality review team is assigned to the Alabama State Law Enforcement Agency for administrative purposes.

(e) Information, testimony, records, reports, recommendations, or other evidence obtained, generated, or transmitted by a domestic violence fatality review team shall not be subject to discovery, subpoena, or introduction into evidence in any civil action, or in any administrative or disciplinary proceeding by any department or employing agency if the information or records arose out of matters that are the subject of evaluation and review by the review team. However, information, documents, and records otherwise independently discovered and available from other sources shall not be exempt from discovery, subpoena, or introduction into evidence solely because the information, documents, or records were presented to or reviewed by a review team.

(f) A person who attends or participates in a meeting of a domestic violence fatality review team may not testify in any civil or criminal action or administrative or disciplinary proceedings concerning any records or information produced or presented to the review team or the proceedings or deliberations of the review team authorized by this section. This subsection does not preclude or exempt any person who testifies before a review team or who is a member of a review team from testifying to matters otherwise within his or her knowledge.

(g) Any information or records otherwise confidential or privileged or exempt from disclosure under Section 36-12-40 or under another provision of Alabama law which are obtained by or provided to a review team conducting activities as described pursuant to this chapter shall remain confidential or privileged or exempt from disclosure as otherwise provided by law. Any portion of a report produced by the review team that contains information that is otherwise confidential or privileged in accordance with Alabama law shall remain confidential or privileged as otherwise provided by law.









Title 31 - MILITARY AFFAIRS AND CIVIL DEFENSE.

Chapter 1 - GENERAL PROVISIONS.

Section 31-1-1 - Record of releases from active duty from military service

(a) The county commission of each county shall cause to be prepared and furnished to each judge of probate a well-bound book of record, the back or side of which shall bear the following words, "Record of Releases from Active Duty from the United States Army, Air Force, Coast Guard, Navy, or Marine Corps." The pages of the book of record shall correspond with the printed matter appearing on a release from active duty from the military service of the United States of America, with sufficient blank spaces reserved thereon for the copying therein of the data and information appearing on a release from active duty, which may be presented to the judge of probate for record, as provided in this section.

(b) Any person who holds a release from active duty, or DD Form 214, from the United States Army, Air Force, Coast Guard, Navy, or Marine Corps may present the DD Form 214 to the judge of probate of the county wherein he or she resides, and the judge of probate shall cause the same to be recorded in the book described in subsection (a). There shall be no fee charged for this service.

(c) (1) When a release from active duty is recorded as provided in this section, the record of certified copies of a DD Form 214 appearing in the book of record shall be confidential. It shall be unlawful for any person to permit inspection of any such record, to disclose information contained in any such record, or to issue a copy of all or any part of such record except as authorized herein or by order of a court of competent jurisdiction. Upon presentation of proper identification, any of the following persons may examine the record or obtain free of charge a copy or certified copy of all or part of the record:

a. The person who is the subject of the record.

b. The spouse or next of kin of the person who is the subject of the record.

c. A person named in an appropriate power of attorney executed by the person who is the subject of the record.

d. The administrator, executor, guardian, or legal representative of the person who is the subject of the record.

e. An attorney for any person specified in paragraphs a. to d., inclusive.

f. A county veteran service officer or an assistant county veteran service officer.

(2) Records kept pursuant to this subsection shall not be reproduced or used in whole or in part for any commercial or speculative purpose. Any individual, agency, or court which obtains information shall not disseminate or disclose such information or any part thereof except as authorized herein or otherwise by law. A violation of this subsection shall constitute a misdemeanor and shall be punished by a fine not to exceed five thousand dollars ($5,000). The clerk of the court shall not be liable and shall be held harmless for any act of any person who copies, reproduces, or uses records in violation of this subsection.



Section 31-1-2 - Minor veterans empowered to contract liability for repayment of certain loans.

Any veteran, eligible for a loan pursuant to the "Servicemen's Readjustment Act of 1944" or any amendments thereto, or under any similar federal or state acts, who may be a minor, is hereby empowered with his or her spouse, if any, who may be a minor, to contract liability in this state for repayment of a loan or loans pursuant to the acts. Notwithstanding any contrary provision of law, such veteran or his or her spouse shall not void any such contracts because of his or her age, nor shall such veteran or his or her spouse hereafter interpose the defense in any action arising out of any loan pursuant to such acts that he or she were minors at the time of executing such contracts.



Section 31-1-3 - Revolving fund for payment of operating and maintaining quarters; funding; annual budget; using profits to upgrade facilities; deposit of funds.

(a) There is hereby created in the State Military Department a revolving fund for the payment of operating and maintaining quarters at Alabama National Guard training sites for senior officers and enlisted personnel.

(b) There is hereby appropriated and allocated to the State Military Department for the revolving fund a one-time sum of $25,000.00 from the State General Fund for payment of salaries, janitorial supplies, equipment, furnishings, and other essential expenses to operate, maintain, and enhance billeting facilities for troops utilizing the training site facilities.

(c) The $25,000.00 herein appropriated and allocated shall be designated as the Military Department Billeting Revolving Fund and shall be used only for the purpose of providing services, supplies, equipment and furnishings necessary to operate, maintain, and enhance the senior officer and enlisted quarters at such training sites, and that the revolving fund shall, upon proper billing, be reimbursed by payments made thereto for use of the facilities by military members in accordance with applicable federal regulations and procedures promulgated and prescribed by the Adjutant General.

(d) The revolving fund hereby created shall remain in operation from year to year and shall be used solely and exclusively for the purpose of providing a method of payment for expenses associated with the operation, maintenance and enhancement of billeting facilities at Alabama National Guard training sites. Funds over and above those required for operating and maintaining the facilities may be used to procure equipment and furnishings to enhance the appearance and upgrade the facility. The Military Department Billeting Revolving Fund shall file with the state Executive Budget Office an annual billeting revolving fund budget; however, profits above necessary operating and maintenance costs may be invested in equipment and furnishings after the tenth month of the fiscal year without regard to the budget projections. Procurement of equipment and furnishings shall be in accordance with state procedures and shall be picked up on state personal property records.

(e) The revolving fund hereby created by the one-time appropriation provided herein, and the receipts from charges for use of training site facilities shall be placed on deposit with the State Treasury and earmarked separately as the Military Department Billeting Revolving Fund. The funds provided herein and receipts for use of facilities shall not revert to the General Fund at the end of any fiscal year but shall be encumbered and carried over from year to year.



Section 31-1-4 - County commissions required to allow certain veterans' organizations to use county buildings for meetings.

(a) The county commission of each county of the state shall allow use of an appropriate meeting room in the county courthouse or other county building by any local veterans' organization to conduct regular and special business meetings.

(b) The term "veterans of the United States" as used in subsection (a) includes any person, male or female, who served on active duty, whether commissioned, enlisted, inducted, appointed, or mustered into the military or naval service of the United States and who has been discharged or released from that service under conditions other than dishonorable.

(c) The term "local veterans' organization" as used in subsection (a) shall mean any local chapter of a veterans' organization officially recognized by the State Board of Veterans' Affairs and which is statutorily authorized to make nominations to the board or a local chapter of a veterans' organization which has a national charter authorized by an Act of Congress and shall include but not be limited to local chapters of the Alabama Department of the American Legion, the United Spanish American War Veterans, The Veterans of Foreign Wars, the Disabled American Veterans, Veterans of WWII of the USA Incorporated, AMVETS, ALAVETS, and American Ex-Prisoners of War, Incorporated.

(d) The county commission may make reasonable rules to implement the provisions of this section which shall include but not be limited to the security of court rooms and other county facilities, length and hours of proposed meetings, the number of meetings requested in any period of time, and conflicts involving simultaneous requests of two or more local veterans organizations. The county commission shall not be required to provide meeting space for any organization that fails to abide by the reasonable rules promulgated by the county commission any provision of this section to the contrary notwithstanding. No meetings authorized under this section shall involve fund raising activities.



Section 31-1-5 - Historical museum site in Baldwin County.

(a)(1) The Legislature finds that the State Military Department has numerous items of U.S. military history including, but not limited to, equipment, uniforms, and weapons, which the department has in storage and which could be housed and made available for public display in a historical museum dedicated to the United States Armed Forces and United States Military history.

(2) The Legislature further finds that the Baldwin County Commission has expressed an interest in planning, developing, and supporting a historical museum in Baldwin County dedicated to the United States Armed Forces and United States Military history.

(b) The purpose of this section is to designate Baldwin County as the site of a future historical museum dedicated to the United States Armed Forces and military history in order for the Baldwin County Commission to take further actions for the planning, development, location, fund raising, and support of a museum.

(c) Baldwin County is designated as the site for a historical museum dedicated to the United States Armed Forces and United States Military history, and the Baldwin County Commission may take any actions it deems necessary, including, but not limited to, the planning, development, location, fund raising, and support of the museum.

(d) The State Military Department may take actions to support a museum as provided in this section, but this section shall not be interpreted as appropriating any state funds for the purpose of this section.



Section 31-1-6 - Professional licenses and certificates for spouses of active duty military personnel.

(a) Except as provided in subsection (e), and notwithstanding other provisions of law, this section shall apply to any board, agency, commission, or other entity providing professional licenses or certificates, or both, for the purpose of employment in the State of Alabama. Each board, commission, or agency providing professional licenses or certificates, or both, may promulgate rules in conformity with this section for the purpose of implementing its requirements.

(b) Except as provided in subsection (e), and notwithstanding other provisions of law, this section shall apply to individuals who:

(1) Are married to and living with an active duty member of the United States Armed Forces who is relocated to and stationed in the State of Alabama under official military orders.

(2) Have not committed or participated in an act that would constitute grounds for refusal, suspension, or revocation of a professional license or certificate.

(3) Have not been disciplined by an authorized entity or are under investigation, in any jurisdiction, in relation to a professional license or certificate.

(4) Pay any required fee and submit to any required criminal or other background check by an authorized board, commission, or agency in the State of Alabama.

(c) Any eligible individual under subsection (b) who possesses a valid license or certificate in another state, district, or territory of the United States with licensing or certification requirements greater than or substantially similar to the licensing or certification requirements of the appropriate board, commission, or agency in the State of Alabama may be approved to continue work in his or her profession upon relocation to the State of Alabama for such time as normally allotted with receipt of a license or certificate from the appropriate board, commission, or agency; provided, that upon completion of an application that documents compliance with the receiving agency's requirements for a certificate or license, an authorized board, commission, or agency shall expedite the application according to statute, promulgated rules, or if applicable, at the next scheduled licensure proceeding for an eligible individual under subsection (b).

(d) Any board, commission, or agency in the State of Alabama may establish reciprocity with other states for military spouse professional licensing and certification.

(e) This section does not apply to the practice of law or the regulation of attorneys.






Chapter 2 - MILITARY CODE.

Section 31-2-1 - Definitions.

The following definitions shall be used in construing, interpreting, enforcing and applying the provisions of this chapter or any provision of any other act affecting the militia, the Military Department or any parts thereof:

(1) ARMED FORCES OF THE STATE OF ALABAMA. The National Guard to include army and air, the Alabama State Guard, and the Naval Militia.

(2) NATIONAL DEFENSE ACT. Title 32, United States Code, and amendments thereto, and that body of laws enacted by Congress relating to the reserve components of the Armed Forces of the United States and amendments thereto, heretofore or which may hereafter be enacted.

(3) REGULATIONS OF THE DEPARTMENT OF DEFENSE. All regulations or directives issued by the Secretary of Defense or by the appropriate secretary of a service in the Department of Defense, including the Chief of the National Guard Bureau.

(4) UNIFORM CODE OF MILITARY JUSTICE. Chapter 47, Title 10, United States Code, and all amendments heretofore or hereafter enacted, and all executive orders and regulations pursuant thereto.

(5) UNIT DESIGNATIONS. Headquarters, company, troop, battery, battalion, flight, group, brigade, squadron, regiment, division, wing, or other unit designations used by the National Guard shall be in accordance with the common usage or regulations of the United States Armed Forces.



Section 31-2-2 - Composition and administration of state militia generally.

The militia of this state shall consist of all able-bodied male citizens, and all other able-bodied males who have declared their intention to become citizens of the United States, between the ages of 17 and 45, and who are residents of the state, and of such other persons, male and female, as may upon their own application, be enlisted or commissioned therein pursuant to any provisions of this chapter, subject, however, to such exceptions and exemptions as are now, or may hereafter be created by the laws of the United States, or by the Legislature of this state, it being specifically provided that, in the event federal laws or rules and regulations promulgated pursuant thereto authorize and permit service in units or organizations of the organized militia, as defined in this chapter, by persons of more than 45 years of age, such persons are hereby authorized to continue to serve in the organized militia for so long as may be allowed by such laws, rules, or regulations, all other conditions, qualifications or requirements as to eligibility for service being complied with. All affairs pertaining to the state military forces shall be administered by the State Military Department, which shall be headed by the Adjutant General, who shall be responsible to the Governor as Commander in Chief.



Section 31-2-3 - Divisions of state militia; composition of organized militia and National Guard.

The militia of the state shall be divided into the organized militia, the retired list and the unorganized militia, which together shall constitute the state military forces. The organized militia shall be composed of: An army national guard and an air national guard which forces, together with an inactive national guard, shall comprise the Alabama National Guard; the Alabama Naval Militia; and the Alabama State Guard, whenever any such force is organized by the Governor pursuant to existing laws. The National Guard, army or air, shall consist of such organizations and units as the Commander in Chief may from time to time authorize to be formed, all to be organized in accordance with the laws of the United States affecting the National Guard, army and air, and the regulations issued by the appropriate Secretary of the Department of Defense.



Section 31-2-4 - Composition of naval militia.

The Naval Militia of Alabama shall consist of the regular enlisted militia between the ages of 18 and 45 years, organized, armed, and equipped as hereinafter provided, and commissioned officers between the ages of 19 and 64, but enlisted men may continue in the service after the age of 45 and until the age of 64 years, provided the service is continuous.



Section 31-2-5 - Composition of unorganized militia.

The unorganized militia shall consist of all able-bodied male resident citizens of the state and all able-bodied resident males who have declared their intention to become citizens of the United States, between the ages of 17 and 45, and of such other persons, male and female, as may, upon their own application, be enlisted or commissioned therein, subject to any existing law, who are not serving in any force of the organized militia and who are not on the state retired list.



Section 31-2-6 - Persons exempted from militia service, etc.

The officers, judicial and executive, of the government of the United States and the State of Alabama, persons in the Armed Forces of the United States, customhouse clerks, persons employed by the United States in the transmission of the mails, artisans and workmen employed in the armories, arsenals and navy yards of the United States, and pilots and mariners actually employed in the sea service of any citizen or merchant within the United States shall be exempt from militia duty, without regard to age, and all persons who, because of religious belief, shall claim exemption from military service, if the conscientious holdings of such belief shall be established under such regulations as the President of the United States or the Governor of Alabama shall prescribe, shall be exempted from the militia service in a combatant capacity, but no person so exempted shall be exempt from militia service in any capacity that the President of the United States or the Governor of Alabama shall declare to be noncombatant.



Section 31-2-7 - Maintenance of troops in time of peace.

In time of peace, the state shall maintain only such troops as may be authorized by the President of the United States, but nothing in this chapter shall be construed as limiting the rights of the state in the use of the National Guard and State Guard and equipments issued the National Guard by the state and the United States within its boundaries in time of peace, and nothing contained in this chapter shall prevent the organization and maintenance of the state police or constabulary.



Section 31-2-8 - Organization, etc., of State Defense Force upon call, etc., into federal service of National Guard.

In the event of all or part of the National Guard of Alabama being called, drafted, or ordered into the service of the United States, the Governor may organize, equip, train, and maintain, only during periods when the National Guard of Alabama is in the federal service or when the Governor declares by executive order, at the strength and in the organizations and branches of the service as he or she may deem advisable, a temporary augmentation force designated as the Alabama State Defense Force, for the purpose of augmenting and assisting the Alabama National Guard under the command of the Adjutant General. The Adjutant General may adopt rules governing the activities and employment of the Alabama State Defense Force and the rules may be amended from time to time as determined necessary by the Adjutant General.



Section 31-2-9 - Powers, etc., of Governor and Adjutant General with respect to State Defense Force; State Defense Force to be free from federal control.

In the event the provisions of Section 31-2-8 become operative, then the Governor and the Adjutant General shall have all the power, authority, duties, and rights in relation to the Alabama State Defense Force as they have in relation to the National Guard of Alabama not in federal service, and all sections of this chapter so applying shall likewise apply to the State Defense Force; except, that the State Defense Force shall be free from any federal control, and those provisions of this chapter relating to such federal control or regulations shall not apply to the organization, maintenance or training of the State Defense Force when called to duty as the Alabama State Defense Force.



Section 31-2-10 - Appropriations for State Defense Force.

(a) All regular military appropriations made for the purpose of recruiting, organizing, and maintaining the National Guard of Alabama or Naval Militia shall, in the event the National Guard is disbanded, abandoned, or called to federal active duty, be available and is hereby appropriated to the Alabama State Defense Force for the same purposes and for the purpose of organizing, maintaining, and training the Alabama State Defense Force under complete state control.

(b) Special military appropriations made for the purpose of paying costs incident to emergency state military service are hereby made available for the purposes of paying the expenses of the Alabama State Defense Force.



Section 31-2-11 - Exemption of officers and enlisted men of National Guard, etc., from state jury duty.

Owing to liability to call for military duty during their term of service, every officer and enlisted man of the National Guard, Naval Militia and Alabama State Guard when activated in lieu of the National Guard, shall be exempt from state jury duty during his active membership, any local or special laws to the contrary notwithstanding. The commanding officer of any unit shall furnish each member of his unit applying for same such certificate of membership as may be prescribed by the Adjutant General, signed by such commanding officer, which certificate shall be accepted by any court as proof of exemption as provided by this section. Such certificate shall be effective for the calendar year in which it is issued or until such member is discharged or separated, whichever is sooner.



Section 31-2-12 - Exemption from motor vehicle license tax, etc.; distinctive National Guard license plates.

(a) There shall be exempt from the operation of the privilege or license tax and registration fee now or hereafter to be levied on automobiles and motor vehicles by the State of Alabama, one passenger vehicle owned by any active member of the Alabama National Guard or the Alabama State Guard when organized in lieu of the National Guard. Each active member of the National Guard shall be entitled to an exemption for only one vehicle. The exemption shall be claimed upon presentation of proper identification on forms prescribed by the Adjutant General. Active members of the National Guard may obtain additional license plates for other passenger vehicles which they own by paying the regular privilege or license tax provided by law.

(b) There shall be exempt from the operation of the privilege or license tax and registration fee now or hereafter to be levied on automobiles and motor vehicles by the State of Alabama, one passenger vehicle owned by any retired member of the Alabama National Guard with 20 years or more service. Each retired member with 20 years or more service shall be entitled to an exemption for only one vehicle, which shall be claimed upon presentation and proper identification on forms prescribed by the Adjutant General. Retired members of the Alabama National Guard may obtain additional license plates for passenger vehicles which they own upon presentation and proper identification on forms prescribed by the Adjutant General and by paying the regular privilege license tax as provided by law.



Section 31-2-13 - Service benefits for government employees, etc.

(a) Military leave of absence. All officers and employees of the State of Alabama, or of any county, municipality, or other agency or political subdivision thereof, or officers or employees of any public or private business or industry who are active members of the Alabama National Guard, Naval Militia, the Alabama State Guard organized in lieu of the National Guard, the civilian auxiliary of the United States Air Force known as the Civil Air Patrol, the National Disaster Medical System, or of any other reserve component of the uniformed services of the United States, shall be entitled to military leave of absence from their respective civil duties and occupations on all days that they are engaged in field or coast defense or other training or on other service ordered under the National Defense Act, the Public Health Security and Bioterrorism Preparedness and Response Act of 2002, or of the federal laws governing the United States reserves, without loss of pay, time, efficiency rating, annual vacation, or sick leave. Notwithstanding the foregoing, no person granted a leave of absence with pay shall be paid for more than 168 working hours per calendar year, and those persons shall be entitled, in addition thereto, to be paid for no more than 168 working hours at any one time while called by the Governor to duty in the active service of the state. This section shall apply to all schools and institutions of learning supported by state funds.

(b) Credit for active federal service. Service in the National Guard or Naval Militia of Alabama, when called, drafted, or ordered into the service of the United States, shall be considered as equivalent service in the Alabama National Guard or Naval Militia for any and all state purposes regarding privileges, honors, pay, allowances, and exemptions provided by law for members of the National Guard and Naval Militia of Alabama.



Section 31-2-14 - Bonds of persons responsible for public or military property or public funds.

(a) Persons required to give bond. Any person to whom public or military property is issued at any time, or to whom any public money is paid or who disburses any such funds, may be required to give bond in a surety company conditioned faithfully to perform the duties of his office, in such amounts and under such rules and regulations established by the Adjutant General, to use all care in the safekeeping of military stores and property committed to his custody, to account for the same and to deliver to his successor, or to any other person authorized to receive the same, all such military property and to properly account for all public money received by him, and for all public money disbursed, the bonds to be approved by the Adjutant General, and the premiums thereon to be paid by the state; provided, that no person shall be held liable for loss of public money deposited in any state or national bank, said loss being occasioned by reason of failure of such bank or the forfeiture of its charter. This provision shall be retroactive in all cases recommended by the State Military Advisory Board and approved by the Governor.

(b) Liability of bonded persons for losses. No commissioned officer or other person giving bond for the safekeeping of military arms or other public or military property is to be held liable for loss by fire, riot or insurrection, or other casualty of the service, unless held liable by a board of survey or a surveying officer who shall be appointed by and whose findings shall be approved by the Governor.



Section 31-2-15 - Depositories and arsenals for military property; disposition of unexpended regular military appropriations.

The Governor shall, when necessary, designate a depository or depositories for the undistributed military property of the state, or in the custody of the state, which shall be maintained at the expense of the state. Any portion of any regular appropriation for the support of the Military Department and militia which is unexpended and unobligated after the expiration of the eleventh month of any fiscal year shall be available for use in building, rebuilding, repairing, enlarging, equipping, and maintaining a centrally located depository, arsenal, military warehouse, shop, and garage for the purposes named above and for the upkeep and repair of such property, and shall also be available for the payment of expenses and obligations of the Armory Commission of Alabama in carrying out its duties, or for providing necessary office furniture, equipment, or supplies for the headquarters and units of the Alabama National Guard, in accordance with priorities established by the Adjutant General.



Section 31-2-16 - Per diem of officers or enlisted men under military travel orders.

Any officer or enlisted man of the armed forces of the state detailed for duty by the Governor and while performing such duty under travel orders by the Governor or the Adjutant General, shall be paid the same amount of per diem as a federal active duty officer or enlisted man would be allowed.



Section 31-2-17 - Unauthorized wearing of uniform of United States armed forces.

It shall be unlawful for any person not an officer, warrant officer, or enlisted man of the United States Armed Forces to wear the duly prescribed uniform or any distinctive part thereof, of the uniform of the United States Armed Forces, within the boundaries of the State of Alabama; provided that the foregoing provisions shall not be construed so as to prevent officers, warrant officers, or enlisted men of the National Guard or Naval Militia, or such other organizations as the Secretary of Defense shall designate, from wearing the prescribed uniform, nor to prevent persons who in time of war have served honorably as officers of the United States Armed Forces, regular or volunteer, whose most recent service was terminated by an honorable discharge, muster out or resignation, from wearing, upon occasions of ceremony, the uniform of the highest grade they held by brevet or other commission in such regular or volunteer service; nor to prevent any person who has been honorably discharged from the United States Armed Forces, regular or volunteer, from wearing his uniform from the place of his discharge to his home within three months after his discharge; nor to prevent the members of military societies composed entirely of honorably discharged officers, warrant officers, or enlisted men or both of the United States Armed Forces, regular or volunteer, from wearing upon occasions of ceremony the uniform duly prescribed by such societies to be worn by the members thereof; nor to prevent the instructors and members of the duly organized cadet corps of a state university, state college, or public high school offering a regular course in military instruction from wearing the uniform duly prescribed by the authorities of such university, college, or public high school; nor to prevent the instructors or members of a duly organized cadet corps of any other institution of learning offering a regular course in military instruction, and at which an officer of the United States Army, Navy, or Marine Corps is lawfully detailed for duty as an instructor in military science and tactics, from wearing the uniform duly prescribed by the authorities of such institution of learning for wear by such instructors and members of such cadet corps; nor to prevent civilians attendant upon a course of military or naval instruction authorized by the military or naval authorities of the United States from wearing, while in attendance upon such a course, the uniform authorized and prescribed by such military authorities during such course of instruction; nor to prevent any person from wearing the uniform of the United States Armed Forces in any playhouse or theater or in a moving picture film, while actually engaged in portraying therein a military or naval character not tending to bring discredit upon the United States Armed Forces; provided further, that the uniform worn by officers and enlisted men of the National Guard or by members of the military societies or the instructors and members of the cadet corps referred to above shall include the distinctive mark or insignia prescribed by the Secretary of Defense to distinguish such uniform from the uniform of the United States Armed Forces; and provided further, that nothing in this chapter shall prohibit the uniformed rank of fraternal societies parading or traveling in a body or assembling in a lodge room; provided further, that whenever the National Guard or a part thereof is in active service, no fraternal organization or members thereof shall parade or appear in uniform in the locality where the National Guard is in service; and, provided further, that this section shall not apply to cadets or Boy Scouts. Any person who violates any provision of this section is guilty of a misdemeanor, and upon conviction, shall be punished by a fine of not less than $10.00 nor more than $250.00, or by imprisonment in the county jail for a period not exceeding 60 days, or by both fine and imprisonment.



Section 31-2-18 - Wearing foreign uniforms - Prohibited; exceptions.

(a) It shall be unlawful for any person to appear in any public place or in the public view attired in any uniform similar to that worn by the military, semimilitary, naval, police, storm troop, or other official or semiofficial forces of any foreign state, nation or government, or attired in any distinctive part or parts of such a uniform, and to assemble with other persons similarly attired in any camp, drill ground, or other place for the purpose of engaging in military drill or training or other military purposes.

(b) It shall be unlawful for any person to appear in any public place or in the public view attired in the uniform or wearing the distinctive garment of any association of persons of whatsoever nature or form which engages in, adopts, or imitates the drill formations, salutes, or other methods or practices or the symbols of any foreign military, semimilitary, naval, police, storm troop, or similar foreign organization, and, so attired, to assemble with other persons similarly attired in any camp, drill ground, or other place for the purpose of engaging in military drill or training or other military practices.

(c) It shall be unlawful for the proprietor, manager, or keeper of any place of public meeting, resort or amusement to permit therein any assemblage of persons attired as prohibited in this section.

(d) This section shall not apply to the officers or members of the military, semimilitary, naval, police, or other official or semiofficial forces of any foreign state, nation, or government lawfully within the State of Alabama, any veterans' organization chartered by Act of Congress, the Boy Scouts of America, any student of any school or academy recognized by the Board of Education of the State of Alabama, nor to the members of the cast of any stage or motion picture production characterizing the officials of a foreign state, nation, or government; provided, however, that in any prosecution under this section, it shall be presumed that a person (1) wearing the uniform of a foreign state, nation, or government or of any of its official or semiofficial forces or (2) attired in any distinctive part or parts of such a uniform, was not at the time of the alleged violation of this section a member of any of the organizations excepted in this subsection.



Section 31-2-19 - Wearing foreign uniforms - Penalties.

Any person who knowingly violates any of the provisions of Section 31-2-18 shall, upon conviction, be subject to a fine of not more than $1,000.00, or imprisonment for a period of not more than one year, or to both such fine and imprisonment.



Section 31-2-20 - Unauthorized wearing of uniform while not on duty.

Any member of the National Guard or Naval Militia of Alabama who shall wear the uniform or equipment or any part of articles of uniform or equipment issued by the United States, or owned by the State of Alabama, while not on duty, without authority, shall be punished as a court-martial shall direct.



Section 31-2-21 - Discrimination against person wearing uniform.

Any proprietor, manager, or employee of any public place within this state who discriminates against any person lawfully wearing the uniform of any branch of the Armed Forces of the United States or the State of Alabama because of that uniform shall be guilty of a misdemeanor.



Section 31-2-22 - Disloyal or insulting remarks, gestures, etc., to or about troops engaged in performance of duties, etc.

When troops of any branch of the Armed Forces of the United States or the State of Alabama are at drill in their respective armories, on the streets, public roads or other places where such drills are conducted, or while going to or returning from such duty, or when they are performing other duties required of them by the United States or the State of Alabama, it shall be unlawful for any person to make any disloyal or insulting remark, either to or about the troops, or to make any motion or gesture calculated to insult or humiliate the troops because of their being in such service, and any person guilty of making such disloyal remarks or of making any such sign, motion, or gesture, for the purpose and in the manner aforesaid, shall be guilty of a misdemeanor.



Section 31-2-23 - Arms, equipment, etc., to be deposited in armories, etc.

All arms, equipment, and ordnance stores which shall be furnished to the several commands under the provisions of this chapter shall be deposited in the armories, headquarters or grounds of the commands for safekeeping.



Section 31-2-24 - Preservation of arms, equipment, etc., by officers.

All commissioned officers of the National Guard and Naval Militia of this state shall exercise the strictest care and vigilance for the preservation of the equipment, arms, and uniforms and military property furnished to their several commands under the provisions of this chapter, and in case of any loss thereof or damage thereto by reason of the neglect or default of any such officer to exercise such care and vigilance he shall be liable to trial by court-martial for neglect of duty.



Section 31-2-25 - Accountability and responsibility of officers for military property in custody; powers and duties of Adjutant General as exclusive custodian of state military property.

Any officer receiving public property for military use shall be accountable and responsible for the articles so received by him, and he shall not transfer such property, or any portion thereof, to another, either as a loan or permanently, without the authority of the Adjutant General, but the Adjutant General shall have authority to order this transfer, either as a loan or permanently, whenever in his discretion the good of the service requires it, of any property of the state in the custody of the militia between different units and headquarters. An officer shall be liable to make good to the state all such property defaced, injured, destroyed, or lost by any neglect or default on his part in an action instituted in the name of the state by the Attorney General when so requested by the Adjutant General. The Adjutant General shall be the exclusive custodian of all state property in the custody of the militia, or of any unit or headquarters thereof, and he shall maintain a perpetual inventory thereof, and shall prescribe reasonable rules and regulations for the care, accountability, responsibility, and disposition thereof.



Section 31-2-26 - Officers of disbanded organizations to return arms, equipment, etc., to custody of Adjutant General.

Upon the disbandment of any organization which has received arms, equipment or stores from the state in accordance with the provisions of this chapter, the commissioned officers of such organizations shall be responsible for the safe return to the custody of the Adjutant General of all public property in possession of the organization, and for any loss or damage thereto, compensation shall be obtained from the officer responsible for such property in the manner provided in Section 31-2-25.



Section 31-2-27 - Unauthorized use of military property for private purposes.

No officer or enlisted man shall use, except upon military duty or by special permission of his commanding officer, any articles of military property belonging to the United States or the State of Alabama, and upon the use of such property for private purposes, without legal authority, he shall be guilty of a misdemeanor.



Section 31-2-28 - Officers and enlisted men personally responsible for care, etc., of military property in custody.

Every officer and enlisted man to whom any articles of military property are delivered in pursuance of the provisions of this chapter, shall be held personally responsible for their care, safeguarding, and return. He shall use the same for military purposes only, and upon receiving discharge or otherwise leaving the military service, or upon demand of his commanding officer, shall forthwith surrender and deliver up the property to the commanding officer in as good order and condition as the same was at the time of receiving it, reasonable use and ordinary wear thereof excepted.



Section 31-2-29 - Wilful or malicious destruction, etc., of military property.

Whoever shall wilfully or maliciously destroy, injure, or deface any arms or articles of military property belonging to the United States or the State of Alabama shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be fined not exceeding double the value of the property so injured or defaced, or may be imprisoned in jail for not more than one year, either or both.



Section 31-2-30 - Sale, exchange, etc., of military property; seizure, etc., of illegally acquired military property.

The clothes, arms, accoutrements, and military property of every character furnished by or through the state to any member of the armed forces of the state shall not be sold, bartered, loaned, exchanged, pledged, or given away, and no person not a member of the armed forces of the state or the United States or a duly authorized agent of this state or the United States, who has possession of such clothes, arms, accoutrements, and military equipment so furnished and which have been the subject of any such unlawful disposition shall have any right, title, or interest thereof, but the same shall be seized and taken wherever found by any military officer of the state, and shall thereupon be delivered to any commanding officer or other officer authorized to receive the same, who shall make an immediate report to the Adjutant General. The possession of any such clothes, arms, accoutrements and military equipments by any person not a member of the armed forces of this state or any other state or the United States shall be presumptive evidence of such sale, barter, loan, exchange, pledge or gift.



Section 31-2-31 - Sale, pawn; purchase or unauthorized retention of military property; seizure, etc., of unlawfully retained property.

Any person who sells, pawns, purchases, retains or has in his possession or custody, without right, any military property belonging to this state or the United States, or any unit of the armed forces of the state, and who, after proper demand, refuses to deliver the same to any officer entitled to take possession thereof, is guilty of a misdemeanor if the value of such property is $500.00 or less, and is guilty of a felony if the value of such property exceeds $500.00. Any person belonging to the armed forces of the state who, contrary to the order of the proper officer, retains in his possession or control any military property of this state or of the United States is guilty of a misdemeanor if the value of such property is $500.00 or less, and is guilty of a felony if the value of such property exceeds $500.00. Any commanding officer may take possession of such military property mentioned in this section wherever the same may be found, and upon conviction of either such misdemeanor or felony, the guilty party shall be fined a sum equal to double the value of the articles in question. When a commander knows the whereabouts of any such person unlawfully retaining such property, he may make a written request on the sheriff of the county in which the person may be located to seize such property, giving a full description of such property, and any sheriff receiving such a request shall promptly seize such property, if the person and the property be found in his county, and forward the same to the officer making the request. The sheriff or other officer making such seizure shall be entitled to receive compensation therefor as for like service in civil cases, together with necessary expenses of transporting such property, the same to be paid in the same manner as provided for other fees in Section 31-2-106; provided, however, that any person claiming lawful possession or ownership of property thus seized may at any time within six months bring suit for the recovery thereof, or its monetary value, against the officer directing its seizure. Such suit may be brought either in the county of seizure or in the county where the defendant resides, but such property shall not be restored to such claimant until after final judgment in his favor, unless he makes bond with sufficient surety for double the value of the property involved.



Section 31-2-32 - Liability of officers and enlisted men for lost or damaged military property.

Whenever any military property of the United States or the State of Alabama shall have been lost, damaged, or destroyed, and upon report of a disinterested survey officer, it shall appear that the loss, damage, or destruction of the property was due to carelessness or neglect, or that its loss, damage, or destruction could have been avoided by the exercise of reasonable care, the money value of such property shall be charged to the accountable and responsible officer, warrant officer, or enlisted man, and the pay of such officer, warrant officer, or enlisted man, from both federal and state funds at any time accruing, may be stopped and applied to the payment of any such indebtedness until the same is discharged.



Section 31-2-33 - Failure of officers, etc., to make required reports concerning military arms, funds, etc.

Any officer, warrant officer, enlisted man, or any other person who fails to make any report required of him by law concerning arms and other military equipment, or funds appropriated for military purposes must, on conviction, be fined not less than $50.00.



Section 31-2-34 - Proceedings when member of armed forces unable to account for property or money.

Whenever it is ascertained by the Adjutant General of the state or the United States property and fiscal officer or the state property and disbursing officer of the National Guard of Alabama, that any member of the armed forces of the state is unable properly to account for all property and money for which he is accountable and responsible he shall give immediate notice thereof to the Attorney General of the state for action against such person and his bondsman, if applicable, and the Attorney General is hereby authorized and required to bring such action.



Section 31-2-35 - Matters governed by custom and usage of United States armed forces.

All matters relating to the organization, discipline, and government of the National Guard and Naval Militia not otherwise provided by law or by regulations shall be decided by the custom and usage of the United States Armed Forces.



Section 31-2-36 - Acceptance, etc., of commission, etc., in state armed forces and United States reserve components not incompatible with holding of civil office.

Any citizen of this state may accept and hold a commission or warrant or enlisted membership in the armed forces of the state and reserve components of the United States without vacating any civil office, position, or commission held by him. The acceptance or holding of any such military or naval commission or membership and the receipt of pay therefrom shall not constitute such holding of an office of privilege and trust under the government of this state and of the United States as shall be incompatible with holding of any civil office, executive, legislative, or judicial, or position or commission under the government of this state.



Section 31-2-37 - Annual encampments or cruises.

Subject to the restrictions of the National Defense Act and other federal laws governing the armed forces, the Governor may annually order into the service of the state the whole or such portion of the armed forces of the state as he may deem proper, the period of such service to be fixed by the Governor subject to the restrictions mentioned above. When ordered into the service of the state, when rations are not furnished by the United States government, the state shall furnish rations for the officers, warrant officers, and men, of the same quality as rations furnished the Armed Forces of the United States, and pay such other expenses of the encampment or cruise as the Governor may deem proper, including the traveling expenses of officers, warrant officers, and enlisted men incurred in obeying such orders, when such expenses are not paid by the government of the United States.



Section 31-2-38 - When officers, enlisted men, etc., deemed to be "in the active military or naval service of the state."

The armed forces of the state ordered into the service of the state for the enforcement of the law, the preservation of the peace, or for the security of the rights and lives of citizens or protection of property in aid and relief of citizens in disaster, or any similar duty, or any other service that the Governor may for specific reasons so designate, shall be deemed to be in the active military or naval service of the state. Officers, warrant officers, and enlisted personnel employed under orders of the Governor or of the Adjutant General in recruiting, making tours of instruction, inspection of troops, armories, storehouses, campsites, rifle ranges, and military property, sitting on general, special, and summary courts-martial and deck courts, boards of examination, courts of inquiry, or boards of officers making and assisting in physical examinations shall be deemed to be in the active military or naval service of the state when it is so specified in orders. Orders shall specify in every case if pay is to be allowed and what expenses incident to travel are authorized. In the discretion of the Governor, ordered armory drills and other military or naval exercises and training, and periods of annual field training or annual cruises ordered and authorized by competent authority, may be construed as "in the active military or naval service of the state," but only if such duty is paid for solely from state funds and no federal funds are used.



Section 31-2-39 - Emergency purchases.

No officer or member of the armed forces of the state shall incur any expenses whatsoever to be paid by the state, except such expenses as are authorized in this chapter, without first obtaining the consent of the Governor or of the Adjutant General; provided that in extreme emergencies, the commanding officer of any unit of the armed forces of the state in the active military or naval service of the state or undergoing field training may hire, rent, or make purchases of such necessities as are absolutely required for the immediate use and care of his command in the execution of such training or of the mission for which he is in the active military or naval service of the state. A report of such action, containing a statement of the articles hired, rented, or purchased, the price thereof and the necessity therefor, shall be immediately forwarded through channels to the Adjutant General of the state, who shall forward such statement to the Governor with his recommendations and, if approved, it shall be paid out of the proper fund as if it had been purchased or contracted in the proper manner.



Section 31-2-40 - Enforcement of sanitation laws in camps or garrisons.

The commanding officer of any camp or garrison shall enforce all state and federal sanitation laws within the limits prescribed in this chapter.



Section 31-2-41 - National Guard and Naval Militia service medals.

Any present or former officer, warrant officer, or enlisted man who shall have faithfully served in the National Guard or Naval Militia for an aggregate of six years, shall have conferred upon him the right to wear the Faithful Service Cross, which shall be awarded by order of the Governor and furnished at the expense of the state. Any officer, warrant officer, or enlisted man of the National Guard or Naval Militia of this state who shall have served an aggregate of 30 days in the active military service of the state, in the aid of civil authorities in upholding the law and preserving order, protecting lives and property, in the aid and relief of citizens in disaster and other similar service, duly ordered by the Governor, shall have conferred upon him the right to wear the Special Service Medal, which shall be awarded by order of the Governor and furnished at the expense of the state. Any officer, warrant officer, or enlisted man of the National Guard or the Naval Militia of this state who shall have faithfully served in the National Guard or Naval Militia of this state an aggregate of 20 years, shall have conferred upon him the right to wear the Veterans Service Medal, which shall be awarded by order of the Governor and furnished at the expense of the state. Service in the organizations of the National Guard or Naval Militia called, drafted, or ordered into the service of the United States shall be credited as active service in the National Guard or Naval Militia of this state for the purposes named in this section, when the soldier or sailor is a member of the National Guard or Naval Militia on the date of federal call, draft, or order, and this provision shall be retroactive so as to include service in any war or during acts of hostility. The Special Service Medal may also be awarded for such special individual acts as the Military Advisory Board may determine to be meritorious and the Governor may approve, without regard to the period of time involved or the date of the act.



Section 31-2-42 - Retirement of officers and enlisted men from National Guard.

Retirement of officers, warrant officers, and enlisted men from the Alabama National Guard shall be in conformity with the applicable statutes and regulations relating to the United States Armed Forces and reserve components thereof.



Section 31-2-43 - Status of officers and enlisted men of National Guard and Naval Militia upon release from active federal service.

Officers, warrant officers, and enlisted men of the National Guard or Naval Militia of Alabama, after being called, drafted, or ordered into the federal service, shall, upon being relieved from active duty in the military and naval service of the United States, as individuals and units revert to their National Guard or Naval Militia status and shall continue to serve in the National Guard or Naval Militia until the dates upon which their enlistments, entered into prior to the call, draft, or order into the active service of the United States, would have expired if uninterrupted.



Section 31-2-44 - Payment of expenses by state upon call, etc., into federal service of National Guard and Naval Militia.

Under the provisions of such rules and regulations as shall be approved by the Governor, and for a period of not more than five days following the day of the call, draft, or order into the service of the United States, the State of Alabama may pay from the special military appropriations of the State of Alabama any expenses that are deemed wise and just by the Governor and necessary to the immediate comfort and health of the members of the National Guard and Naval Militia of Alabama, when such expenses cannot be authorized and paid by the federal government.



Section 31-2-45 - Designations of units engaged in federal service.

During the absence of any unit of the National Guard or Naval Militia of Alabama in the service of the United States, its state designation shall not be given to a new organization.



Section 31-2-46 - When unorganized militia may be ordered out for active service.

The Commander in Chief may at any time, in order to execute the law, suppress riots or insurrections, or to repel invasion, or for the purpose of aid and relief of citizens in disaster, in addition to the active National Guard, the inactive National Guard, and the Naval Militia, order out the whole or any part of the unorganized militia. When the armed forces of the state, or a part thereof, are called to duty under the Constitution and laws of the United States or the Constitution and laws of this state, the Governor shall first order out for service the National Guard or Naval Militia, or such part thereof as may be necessary, and, if the number available be insufficient, he may then order out such part of the unorganized militia, as he may deem necessary.



Section 31-2-47 - Rules, regulations, etc., governing unorganized militia in active service; appointment, etc., of emergency officers in state militia.

Whenever any part of the unorganized militia is ordered out for active military service, or other service which may be necessary in the discretion of the Governor, it shall be governed by the same rules and regulations, and be subject to the same penalties, as the National Guard or Naval Militia. The Governor, in his discretion, may appoint and commission emergency officers in the state militia at any time. Such commissions shall expire at the end of five years from the effective date thereof.



Section 31-2-48 - Manner of ordering out unorganized militia; organization; appointment of officers.

The Governor shall, when ordering out the unorganized militia, designate the number. He may order them out either by call for volunteers or draft. The unorganized militia may be attached to the several organizations of the National Guard or Naval Militia, or organized into separate divisions, brigades, regiments, battalions, companies, or detachments as the Governor may deem best for service. He shall appoint the commissioned officers and warrant officers in the same manner as provided in this chapter for the appointment of officers and warrant officers of the National Guard and Naval Militia.



Section 31-2-49 - Draft of unorganized militia.

If the unorganized militia is ordered out by draft, the Governor shall designate the persons in each county or city who are to make the draft and prescribe rules and regulations for conducting the same, which shall conform as nearly as possible to the selective service machinery that is now or may hereafter be provided for by the government of the United States in a national crisis.



Section 31-2-50 - Failure to appear for duty in militia.

Every member of the militia ordered out for duty or who shall volunteer or be drafted, who does not appear at the time and place ordered, shall be guilty of a misdemeanor.



Section 31-2-51 - Commander in Chief - Designated.

The Governor of Alabama, or any other person lawfully administering the duties of the office of the Governor of the state, shall be Commander in Chief of all the military and naval forces of the state, except when they shall be called or ordered into the service of the United States, and he shall have the power to embody the militia to repel invasion, suppress insurrection, and enforce the execution of the laws, but shall not command personally in the field unless advised to do so by resolution of the Legislature.



Section 31-2-52 - Commander in Chief - Powers and duties generally.

(a) The Governor of Alabama, as Commander in Chief, shall have power and is hereby authorized and directed to alter, increase, divide, annex, consolidate, disband, organize, or reorganize any organization, department, or unit, so as to conform as far as practicable to any organization, system, drill, instruction, type of uniform or equipment, or period of enlistment now or hereafter prescribed by the laws of the United States and rules and regulations promulgated thereunder by the Secretary of Defense for the organization, armament, training, and discipline of the militia or National Guard, or by the Secretary of the Navy for the organization, armament, training, and discipline of the Naval Militia. For that purpose, the number of officers, warrant officers, and enlisted men of any grade in any organization, corps, detachment, headquarters, or staff may be increased or diminished and the grade and number of such officers, warrant officers, and enlisted men may be altered to the extent necessary to secure, as far as practicable, such conformity.

(b) The Governor, as Commander in Chief, shall have the power in case of war, invasion, insurrection, riot, tumult, breach of peace, natural disaster, or imminent danger thereof, to call or order all or any portion or class of the armed forces of the state into the active military or naval service of the state, to increase the land and naval forces of this state and to organize the same in accordance with the existing rules and regulations governing the armies of the United States, or in accordance with such other system as the Governor may consider the exigency to require, and such organization and increase may be either pursuant to, or in advance of, any call, draft, or order of the President of the United States.

(c) The Governor may authorize all or any part of the National Guard or Naval Militia to participate in any drill, parade, review, or other public exercise, or to engage in service for escort duty, and may prescribe all regulations and requirements therefor, and such expenses incidental thereto as he may authorize shall be paid as provided in this chapter for the militia in the active military or naval service of the state.

(d) The Governor of Alabama, as Commander in Chief, is hereby authorized and empowered to do and perform all acts, and to make and publish such rules and regulations, and to organize and maintain the National Guard and the Naval Militia of Alabama in every respect up to the standards required by the laws and regulations of the United States now existing or which may hereafter be enacted for the benefit of the National Guard and Naval Militia of the United States.

(e) The Governor, as Commander in Chief, is authorized to call out all or any such portion of the National Guard as he may deem advisable, upon his determination that a state of emergency exists.



Section 31-2-53 - Personal military staff of Governor.

The personal military staff of the Governor shall consist of one officer with the rank of colonel and as many other officers as the Governor may consider appropriate with the rank of lieutenant colonel or commander, all of whom shall be appointed and commissioned by the Governor and shall hold office at his pleasure. All such officers shall be commissioned in the State Militia as aides-de-camp to the Governor, but no such officer shall be barred, by reason of being a member of the staff, from holding an active commission in the Alabama National Guard or the Alabama State Guard or a reserve commission in the Armed Forces of the United States or any civil office or employment under this state or any agency or political subdivision thereof. No member of the staff shall by virtue of such membership exercise any command or control over any part of the Alabama National Guard.



Section 31-2-54 - Governor's flag.

There shall be a Governor's flag of the following design and specifications. A flag of the same colors, dimensions, proportions, and description as prescribed for the flag of the State of Alabama. In addition thereto, there shall appear, in the field in the upper angle formed by the arms of the St. Andrew's Cross, the coat of arms or Great Seal of the State of Alabama and, in the field in the lower angle formed by the arms of the St. Andrew's Cross, there shall appear the military crest of the State of Alabama. A Governor's flag may be purchased out of the regular or special military appropriations of the state for each Governor, or should he or his heirs so desire, the flag shall become his personal property or the property of his family at the expiration of his term of office, or at his death should he die before his term of office is completed.



Section 31-2-55 - Appointment of officers and enlisted men of headquarters and headquarters detachment of National Guard.

Officers and enlisted men of the headquarters and headquarters detachment of the Alabama Army and Air National Guard shall be selected and appointed from among the active or inactive members of the National Guard by the Adjutant General in the same manner as for other units.



Section 31-2-56 - Exhibitions, athletic matches and contests in armories, etc.

Exhibitions of various kinds and boxing, sparring, wrestling, and other athletic matches and contests may be held in the armories or on the adjacent grounds of any National Guard or Naval Militia Unit or post, under supervision and control of the board of control of such armory, provided such use does not interfere with the military or naval use of such armory or grounds. All revenues derived from the operation of such exhibitions, matches, or contests, or from the lease of armories or adjacent grounds for such purposes, shall be covered into the proper unit or station board of control fund in accordance with regulations prescribed by the Adjutant General. Units of the National Guard or Naval Militia shall not be required to obtain any authority, permission or license from any agency of the state or any political subdivision thereof to conduct or hold any such exhibitions, matches, or contests, or to lease armories or grounds to any person for the holding of such, and all such exhibitions, matches, and contests so held under authority of this chapter shall be exempt from the payment of any and every form of license or taxation, either state, county, or municipal. It shall be the duty of the Adjutant General to promulgate and enforce rules and regulations governing such use of armories and grounds, leases thereof for such purposes, and the admissions or rentals to be charged therefor.



Section 31-2-57 - Assignment of headquarters and headquarters detachments of National Guard during national crisis.

All members of the federally recognized headquarters and headquarters detachment, Alabama Army and Air National Guard, who are full-time military employees of the state, and such other members of the headquarters and headquarters detachment, Alabama Army and Air National Guard, as the Governor may deem necessary, shall, if authorized by federal military laws and authorities when they or the National Guard and Naval Militia are ordered into the federal service in case of a national crisis, be assigned to duty in the state headquarters in connection with the execution of any national selective service act, the National Defense Act, or any similar federal laws enacted for the purpose of inducting the manpower of this state and of the nation into the military, naval, or other similar emergency service of the United States, in connection with the organization, training, and maintenance of temporary military forces by the state as "home guards" or similar forces and in the operation of the State Military Department, to the extent permitted by federal authorities and not inconsistent with their federal duties.



Section 31-2-58 - Adjutant General - Qualifications; appointment; term; commission; rank; powers and duties generally; seal.

The head of the Military Department shall be a commissioned officer of the National Guard of Alabama and shall be designated as the Adjutant General. He shall be designated and assigned to duty as the Adjutant General by the Governor and shall serve as Adjutant General at the pleasure of the Governor. He may be commissioned as an officer on the state staff, in the Adjutant General's office, and he may have such rank as is now or may hereafter be provided for an officer of the state staff, Adjutant General's office, under the provisions of the National Defense Act and Department of Defense regulations promulgated thereunder. The officer of the National Guard of Alabama assigned to duty by the Governor as the Adjutant General may be commissioned by the Governor as a general officer in the National Guard of Alabama, with the consent of the Senate. The Adjutant General shall be appointed from among active officers of the federally recognized National Guard, and he shall have had at least six years' service therein, two years of which must have been in the line, and he shall have served as a commissioned officer in the active National Guard for not less than four years. The Adjutant General of the state shall be in direct charge of the military department and shall be responsible to the Governor and Commander in Chief for the proper performance of his duties. All the powers conferred and duties imposed by law upon the Adjutant General shall be exercised or performed by him under the direction and control of the Governor. The Adjutant General shall be chief of the state staff, National Guard of Alabama, the personal staff of the Governor, and similar military agencies of the state. He shall supervise the receipt, preservation, repair, distribution, issuance, and collection of all arms, military equipment and stores of the state and of the United States. He shall supervise all troops, arms and branches of the militia, such supervisory powers covering primarily all duties pertaining to organization, armament, discipline, training, recruiting, inspecting, instructing, pay, subsistence, and supplies. He shall maintain a roster of all the officers and men of the National Guard and Naval Militia of the state and keep on file in his office copies of all orders, reports, and communications received and issued by the Military Department in its several branches and sections. He shall, from time to time, cause the laws and all state regulations that may be written thereunder to be printed, bound, and distributed at the expense of the state. The Adjutant General shall, from time to time, prepare and publish, by order of the Governor, such orders, rules, and regulations, consistent with the laws, as are necessary to bring the organization, armament, equipment, training, and discipline of the various classes of the Militia of Alabama to a state of efficiency as near as possible to that of the United States Army and Navy. He shall prepare such reports and returns as the Secretary of Defense of the United States may prescribe and require. He shall perform such other duties as may be required of him by the Commander in Chief. The Comptroller of Alabama shall draw warrants on the Treasury for all expenses incurred under this section on bills regularly presented to, and approved by, the Governor. It shall be the duty of the Adjutant General, if ordered by the Governor, to visit and inspect each company, troop, or battery at least once a year, and to report to the Commander in Chief the condition of armories and other military buildings and properties, and of the arms, equipment, and personnel of the companies, troops, or batteries, and make such recommendations as he thinks proper in regard thereto; provided that, the Adjutant General may designate members of the state staff or field officers of the National Guard as inspecting officers for the purposes in question. The Adjutant General shall assist all persons residing in Alabama or other states having claims against the state or the United States for compensation, pension, retired pay, bounty, or back pay or service medals and decorations awarded by the United States or the State of Alabama, where such claims and requests have arisen out of, or by reason of, service in any of the wars or insurrections concerning the United States or the State of Alabama. He shall furnish to claimants or their accredited representatives, or assist them in procuring, all necessary certificates and certified abstracts from the records and documents in the State Military Department and other departments of the state or the United States; provided that any or all of these services shall be rendered without charge to the claimant. The Adjutant General shall have a seal of office, to be approved by the Commander in Chief, and all copies of papers in his office duly certified and authenticated under the seal shall be evidence in all cases in like manner as if the original were produced.



Section 31-2-59 - Adjutant General - Status and duties upon call, etc., into federal service of National Guard.

The Adjutant General shall be qualified for commission and shall be commissioned, if authorized by the laws of the United States now or hereafter enacted, in the Adjutant General's corps, or such other corps or branch of the service as will enable him to perform all duties required of him within the state by the National Defense Act, a federal draft, selective service or similar act operative in a national emergency. He shall have a military status in this state, if provided by the laws of the United States now or hereafter enacted, during periods in which the National Guard of Alabama is in the federal service under a call, draft, order, or other means of induction into the federal military or naval service, that will enable him to work in an advisory capacity, or other authorized capacity, to the Governor in the execution of a federal selective service or similar law, or such other office as may be authorized by the federal government, and in the performance of such duties, he shall be entitled to all allowances and to reimbursement for all expenses incident to the performance of his duties as may be provided in the military laws of this state; provided, that he shall not receive a state salary while in the active service of the United States and receiving a federal salary for such service. He shall, if called, drafted, or ordered into the federal service, on discharge therefrom revert to his state military status and such federal military status as may now or hereafter be provided by the military laws of the United States governing the National Guard on the day following his discharge from the active military service of the United States. Whenever the Adjutant General is called, ordered or drafted into the service of the United States for any reason, or the Office of Adjutant General becomes vacant for or because of any reason, while all or a substantial portion of the National Guard is in federal service, the Governor may appoint an Adjutant General to serve at the pleasure of the Governor, with the consent of the Senate. Such appointee may be selected and appointed without regard to the eligibility qualifications and requirements set forth in this chapter, but he shall have held a commissioned or noncommissioned grade in the National Guard or the Army of the United States or the United States Navy, or such appointee may be a civilian without previous military status. Such appointee shall be commissioned in the State Militia with such rank as the Governor may deem advisable. Upon the return of the National Guard or a substantial portion thereof to state control such appointee may be commissioned by the Governor as an officer of the state staff, in the Adjutant General's corps, in the National Guard of Alabama, and he may have such rank as is now or may hereafter be provided for an officer of the state staff, Adjutant General's corps, under, in compliance with and according to the provisions of the National Defense Act or acts now or hereafter enacted and Department of Defense regulations promulgated thereunder.



Section 31-2-60 - Organization of Military Department; qualifications, appointment, rank, etc., of employees of department; applicability of merit system to department officers and employees.

The Adjutant General may have to assist him or her in performance of his or her duties and to perform the various duties of the Military Department such number of officers and employees as may be approved by the Governor, officers, and employees appointed by the Adjutant General subject to the approval of the Governor and subject to the Merit System wherever applicable if the appointments are approved by the Governor. The department organization may include the positions of deputy adjutant general, the number of assistant adjutants general for army that are authorized by National Guard Bureau rules and regulations, an assistant adjutant general for air, a state property and disbursing officer, and a military executive officer. The Merit System shall be applicable to all officers and employees of the department other than those serving in the active military service of the state under orders of the Governor. The officers and employees shall receive the same pay as an officer or enlisted man of the regular service of corresponding grade with corresponding length of service; however, if a person is designated to the position of deputy adjutant general, the person may occupy a position in the Merit System in the State of Alabama or a position as a National Guard technician in the federal Civil Service System. All persons appointed as officers in the military shall have served at least three years in the active Alabama National Guard and should have military and civil education, training, and experience particularly fitting them for the positions to which they are assigned.

The assignments, duties, and authority of the officers and employees of the department shall be prescribed and assigned by the Adjutant General, with the approval of the Governor, and the department shall be organized and may be reorganized into appropriate sections, divisions, or agencies to conform to the wishes of the Governor, and the regulations and requirements of the National Guard of the United States. The persons occupying positions as heads or chiefs of the various sections or divisions or holding other offices or positions in the department shall, if they qualify therefor, hold military rank as may be authorized and approved for the positions by the Governor and the National Guard Bureau of the United States, and if authorized and approved, those officers holding the positions of deputy adjutant general, assistant adjutants general for the army and assistant adjutant general for air shall be appointed to and hold the grade of major general or the military rank authorized and approved by the Governor and the National Guard Bureau of the United States for the time they occupy the positions. Officers and employees of the State Military Department called, ordered, or drafted into the service of the Armed Forces of the United States or for any reason shall be granted leave of absence from their employments therein for the time they are retained in the service and shall be reinstated in the former position or similar employments if they desire, and if they apply in writing to the Adjutant General for reinstatement within 12 months after termination of the term of service on their original call, order, draft, or enlistment into the federal service.



Section 31-2-61 - Salaries of officers and employees of Military Department.

Salaries of officers and other employees of the Military Department shall be such as are now or may hereafter be provided by law. All salaries provided shall be paid in the same manner as salaries of other state officials and employees are paid, and may be paid out of any appropriations made for the expenses of the State Military Department.



Section 31-2-62 - Bonds of Adjutant General and other employees of Military Department.

The Adjutant General and such other employees of the Military Department of the state who handle state or United States property or state or United States funds, including the United States property and fiscal officer and the state property and disbursing officer, shall give bond in a surety company in such amounts as may be required by the state and the United States, the bonds to be approved by the Governor, the premiums to be paid by the state, and the conditions in the bonds to be as required by the state and the United States.



Section 31-2-63 - Offices, furniture, stationery, etc., of Military Department.

The Director of the Department of Finance shall assign to the Adjutant General suitable offices and rooms for conducting therein the business of the Military Department of the state, and this department shall be furnished furniture, stationery, postage, lights, heat, telegraph and telephone service. and other proper and necessary conveniences and emergency clerical assistants, in the same manner as the same is or may hereafter be provided and furnished to other state departments.



Section 31-2-67 - Annual report by Adjutant General to Governor.

On or before December 1 next preceding the beginning of each regular session of the Legislature of Alabama, the Adjutant General shall prepare and submit to the Governor a report covering the functioning of the State Military Department during the period since the last previous such report and ending September 30 of the year in which the report is submitted, which report shall be transmitted by the Governor to the Legislature for its information and consideration. The report shall include the number and condition of all arms and equipment belonging to the state or in the custody of the state for the use of the Alabama National Guard and Naval Militia, statistics pertaining to the strength and organization of the Alabama National Guard, Naval Militia, and State Militia, information concerning armories, arsenals, warehouses, and similar structures and establishments, a detailed report of all funds and moneys received and disbursed by the State Military Department, recommendations as to needed legislation and appropriations, and such other information concerning the land and naval forces of the state as may be of value and interest to the Governor, the Legislature, and the public. Such report shall be printed and bound and the expenses incident thereto shall be paid out of the appropriation to the Military Department.



Section 31-2-68 - Audit of books, accounts, etc., of Adjutant General and other officers.

The books, accounts, and vouchers of the Adjutant General and all other officers of the National Guard of Alabama handling state military property or state military funds shall be audited upon the direction of the Governor in the same manner and under the same conditions as accounts and funds of other state officers are audited.



Section 31-2-69 - Standards for appointment, removal, etc., of officers of state armed forces; qualifications of federally recognized National Guard.

Officers of the armed forces of the state, including the Adjutant General, shall be appointed, and shall be subject to suspension, discharge, removal, or compulsory retirement as such solely on the basis of military proficiency, character, and service, as determined by Department of Defense regulations and the military usages sanctioned by the military laws of the United States. The qualifications of personnel of the federally recognized National Guard shall be as prescribed in pertinent regulations and policies of the United States Department of Defense.



Section 31-2-70 - Officers to have same powers and duties as officers in armed forces of United States.

In addition to the powers and duties prescribed in this chapter, all officers of the National Guard and Naval Militia of Alabama shall have the same powers and perform the same duties as officers of similar rank and position in the Armed Forces of the United States insofar as may be authorized by federal law. They are authorized to administer oaths in all matters connected with the service.



Section 31-2-71 - Qualifications and appointment of National Guard staff officers headquartered in other states.

Staff officers allocated to the Alabama National Guard whose headquarters are situated in other states shall be appointed by the Governor. The qualifications of candidates for such appointments shall be the same as is now required by law for the appointment of other officers of the Alabama National Guard.



Section 31-2-72 - General officers of the line.

General officers of the line shall be appointed under the rules and regulations of the Department of Defense. Such officers shall be appointed by the Governor from among active officers of the National Guard of Alabama, who have not less than six years' active service in the National Guard of Alabama, with the advice and consent of the Senate. Vacancies in the offices caused by death, resignation, or removal while the Senate is not in session shall be filled by recess appointments by the Governor; provided, that should the vacancies in the grade of general officer of the line be in an organization in which the State of Alabama has joint interest with another state or states, the Governor is authorized to enter into a conference through the Military Department of the state with the other states concerned for the purpose of determining which state shall, with the concurrence of the other states, nominate the general officer to fill such vacancy in conformity with laws, rules, and regulations of the state and the United States written under the provisions of the National Defense Act; provided further, that staff officers allotted to this state, who are members of organizations jointly organized with other states, and who are on the staff of general or other officers who are commissioned in another state that has joint interest in a unit of the National Guard of this state, and whose appointment was approved by Alabama, shall be appointed by the Governor under the rules and regulations written under the provisions of the National Defense Act.



Section 31-2-73 - Appointment, promotion, etc., of noncommissioned officers, etc., of National Guard.

The appointment, promotion, or reduction in grade or rank of noncommissioned officers and other enlisted personnel of the National Guard shall be in conformity with the National Defense Act and regulations of the Department of Defense.



Section 31-2-74 - Enlistments, etc., in National Guard.

Original enlistments and reenlistments in the National Guard shall be for such periods as may be now or hereafter prescribed by Congress or the Secretary of Defense under the provisions of the National Defense Act. Enlisted members shall not be recognized as members of the National Guard until they have signed an enlistment contract, and taken and subscribed to the oath prescribed by Congress or the Secretary of Defense under the provisions of the National Defense Act.



Section 31-2-75 - Discharge of enlisted members of National Guard.

An enlisted member discharged from the service in the National Guard shall receive a discharge in writing in such form and with such recommendations as is or shall be hereafter prescribed by Gongress or the Secretary of Defense under the provisions of the National Defense Act.



Section 31-2-76 - Drills, encampments, maneuvers, etc.

Each organization shall assemble for drill and instruction, including indoor target practice, and participation in encampments, maneuvers, and other exercises, including outdoor target practice, at such times and places and for such periods as may be prescribed by the Governor in accordance with the requirements of the Department of Defense regulations or Acts of Congress.



Section 31-2-77 - Service medals and decorations authorized for wear with National Guard and Naval Militia uniforms.

All service medals and decorations awarded for service in the United States Armed Forces, and authorized to be worn with the uniform of the United States Armed Forces, are authorized for the uniform of the National Guard and Naval Militia of Alabama on occasions prescribed for officers of the United States Armed Forces; provided, that the following state medals and decorations are authorized for wear with the uniform of the National Guard and Naval Militia of the State of Alabama: State service medals authorized in this chapter; medals and decorations awarded by recognized patriotic organizations such as are associated with the service of Revolutionary War ancestry; the War of 1812; the Mexican War; the Civil War, both confederate and federal service; the Spanish American War; the World Wars, 1917-1918, 1941-1945; Korea; Viet Nam; and such other medals and decorations as may be recommended by the Military Advisory Board of the State and approved by the Governor; provided further, that only one service medal or similar insignia each, for the United States or state, shall be worn for any one war. This provision shall not apply to decorations of the state or the United States, or foreign decorations, the award of which has been approved by the state and the United States, that are subjects of individual citations, such as the Medal of Honor, the Distinguished Service Cross, the Distinguished Service Medal, the French Croix de Guerre, and similar decorations.



Section 31-2-78 - Personal uniforms, arms, etc., of officers, enlisted men, etc., exempt from sale under execution, etc.

The personally owned uniforms, arms, and equipment, required by laws or regulations of every commissioned, warrant, and noncommissioned officer, musician and enlisted man of the armed forces of the state, shall be exempt from sale under any execution or other process for debt or taxes.



Section 31-2-79 - Exemption of members of militia from arrest.

Members of the militia in the active armed forces of the state shall not be arrested on any process issued by or from any civil officer or court, except in the case of a felony or a breach of the peace, while going to, remaining at, or returning from any place at which he may be required to attend for military or naval duty; nor in any case whatsoever while actually engaged in the performance of his military or naval duties, treason and murder excepted, unless with the consent of his commanding officer.



Section 31-2-80 - Exemption from ad valorem taxes of property owned or leased by units of armed forces.

All property, both real and personal, belonging to a unit of the armed forces of the state, officially recognized as such by the federal government, shall be exempt from ad valorem taxes, state, county, and municipal. This exemption shall apply to real property when leased to any unit of the Alabama National Guard, provided the agreement or contract of lease is approved in writing by the Adjutant General, while the same is under the custody and control of the National Guard unit, and said exemption shall not be vitiated should the National Guard organization sublease a part of the premises when the rental derived from such lease is used entirely and solely for the benefit of the National Guard organization, and when such sublease or permissive use shall be subject to immediate termination by the National Guard unit at the discretion of the Governor.



Section 31-2-81 - Exemption of certain post exchanges and canteens from tobacco and gasoline taxes and state and local licenses.

All post exchanges or canteens owned, operated, and run exclusively by National Guard units shall be exempt from the payment of all state, county, city, or town licenses, operating permits, and taxes, and shall be exempt from payment of tobacco and gasoline operating permits and taxes to the state, counties, cities, or towns when operated in accordance with such rules and regulations as the Adjutant General may provide and the Governor may approve, and when the profits of the canteens or exchanges go to the National Guard or Naval Militia units and not to the operators of the enterprises. All active and retired members of the United States Armed Forces shall be eligible to make purchases at National Guard post exchanges and canteens to the same extent as active and retired members of the Alabama National Guard.



Section 31-2-82 - Armed forces organizations not to leave state without permission.

No organization of the armed forces of the state shall go out of the state except by permission of the Governor.



Section 31-2-83 - Laws applicable to militia when in active service of state; jurisdiction and powers of courts-martial as to offenses thereunder; imposition of death penalty; imprisonment.

Whenever any portion of the militia shall be called into the active service of the state to execute the law, suppress a riot or insurrection, repel invasion, protect lives and property, or in aid and relief of citizens in disaster, the law, including the Uniform Code of Military Justice, the Acts of Congress, and rules and regulations of the Department of Defense and the regulations prescribed for the United States Armed Forces shall be enforced and regarded as a part of this chapter until the forces shall be duly relieved from such duty. As to offenses committed when such laws are so in force, courts-martial shall possess, in addition to the jurisdiction and power of sentence and punishment vested in them by this chapter, all additional jurisdiction and power of sentence and punishment exercised by like courts under such laws, including the Uniform Code of Military Justice and Acts of Congress and rules and regulations of the Department of Defense and the regulations or laws governing the United States Armed Forces or the customs and usages thereof; but no punishment under such rules and regulations authorizing the taking of life shall in any case be inflicted except in time of war, invasion, or insurrection, declared by a proclamation of the Governor to exist, and then only after approval by the Governor of the sentence inflicting such punishment. Imprisonment other than in a guardhouse shall be executed in county or city jails or other prisons designated by the Governor for that purpose.



Section 31-2-84 - Right of troops as to use of streets and highways.

United States Armed Forces or any portion of the National Guard or Naval Militia of Alabama parading or performing any duty, according to law, shall have the preferable right in any street or highway through which they may pass; provided that the carrying of the United States mails, the regular functions of the police and the progress and operation of fire engines and fire departments shall not be interfered with.



Section 31-2-85 - Compensation for injury, disability, and death.

Repealed by Act 2012-333, p. 789, §3, effective August 1, 2012.



Section 31-2-85.1 - Medical expenses for members of National Guard or Alabama State Defense Force.

The Military Department may pay medical expenses for members of the National Guard or Alabama State Defense Force who become ill during active military service or who have minor injuries as a direct result of active military service for the state not covered by the State Employees Injury Compensation Program.



Section 31-2-86 - Payment for damages caused by National Guard members acting in line of duty.

Awards by the State Board of Adjustment on claims filed for damages caused by members of the National Guard of Alabama while acting in the line of duty in the active military service of the state shall be paid from appropriations of the State Military Department or from the State General Fund when the appropriations of the State Military Department are deemed inadequate for such payment by the State Board of Adjustment.



Section 31-2-87 - Supervision and command of National Guard organizations jointly maintained with other states for training and instruction.

For the purpose of coordinating and making more effective the field and similar classes of instruction and training in organizations of the National Guard jointly maintained by Alabama and another state or other states during periods of field or similar training as provided under the National Defense Act, the units and personnel of the Alabama National Guard may, if authorized by the federal government, be placed under the supervision and command of higher organization commanders, who have been or may hereafter be appointed from other states, and whose appointment has the approval of this state and the states concerned and the officer recognized by the federal government. This requirement shall not be carried out unless and until the state or states jointly interested in a National Guard organization with Alabama shall have enacted a similar law; provided, that the objects of this section may be carried out with the consent of the Governor, without regard to similar laws enacted by other states, with the advice and approval of the ranking line officer of the Alabama National Guard present at the place of training and instruction and in command of the Alabama troops concerned. For the purpose of fixing the time limits of the periods mentioned in this section, the period of training shall begin when all the Alabama troops concerned have been reported as present in the camp or place of instruction and training and established in their company streets or quarters, and shall end when the Alabama troops concerned have terminated their field training schedule or other program of training or instruction and are reported as ready to leave the boundaries of the camp or training area for their home stations. Alabama troops shall not be required to yield authority and supervision of matters concerning transportation, in or out of the camp or other military area, finance and supply and which concern Alabama only in her relations with the federal government and for which the state is directly responsible to the federal government. The commanding officer appointed from another state, and such other officers of his command as he may designate, who are members of organizations in which Alabama has joint interest with other states and who are appointed and recognized in accordance with laws, rules, and regulations prescribed by the federal government, may, with the approval of the Governor, make tours of inspection and policy visits with the units of their organizations of the National Guard of Alabama, at their home stations or at other places, at such times as are mutually agreeable, it being understood that the state is not responsible or liable for any expenses incident to such visits.



Section 31-2-88 - Pay and subsistence for National Guard and Naval Militia in active military or naval service of state.

Officers, warrant officers, and enlisted personnel of the National Guard and Naval Militia, when employed in the active military or naval service of the state, as defined and provided in this chapter, are entitled to pay for such service, which will begin on the day of assembly at the armories or other designated places and will continue until the day of return thereto and proper relief. Fractional parts of a day will count as a full day. The reckoning of a day will be from midnight to the subsequent midnight. Pay of officers, warrant officers and enlisted personnel of the National Guard shall be that rate now or hereafter authorized by the Department of Defense for members of the regular Armed Forces of the United States while the National Guard is on active military service for the state, but no member paid under the provisions of this section shall be paid less than one and one-half times the applicable federal minimum wage computed on the basis of an eight-hour workday, which is declared to be the minimum rate of pay under this section. Each officer, warrant officer, and enlisted person will be provided with subsistence or rations while in the active service. The purchase of this subsistence will be made in accordance with such regulations as the Governor may prescribe. Pay, as defined in this section, shall include length of service, pay, and allowances for quarters and other entitlements. The pay and subsistence authorized by this section shall be paid out of the General Treasury, and not from the regular military appropriations provided for organization, maintenance, and upkeep of the National Guard and Naval Militia. Warrants in this connection will be issued by the Comptroller on vouchers or payrolls, as may be required by the Governor as Commander in Chief, accompanied by copies of the orders authorizing service. Before payment, payrolls and vouchers shall be certified by the Adjutant General and approved by the Governor.



Section 31-2-89 - Actions against members of military court, etc., as to sentences, warrants, etc.; actions against officers or enlisted men for acts performed in line of duty; defense of actions against present or former members of National Guard at state expense.

No action or proceedings shall be prosecuted or maintained against a member of a military court or officer or person acting under its authority or reviewing its proceedings on account of the approval or imposition or execution of any sentence or any warrant, writ, execution, process, or mandate of a military court, nor shall any officer or enlisted man be liable to civil action or criminal prosecution for any act done while in the discharge of his military duty, which act was done in the line of duty.

If a civil action shall be commenced in any court by any person against any present or former member of the National Guard of this state for any act done by such present or former member while on any duty under this chapter, or against any member acting under the authority or order of any officer or by virtue of any warrant issued pursuant to law, and the present or former member shall be determined to be entitled to defense counsel at state expense pursuant to Section 31-2-90, the state shall defray all costs related to such representation or defense, and shall also protect, indemnify, and hold harmless such person from any costs, damages, awards, judgments, or settlements arising from the claim or suit.

Defense counsel provided at state expense pursuant to Section 31-2-90 shall have authority to settle any claim by compromise, with approval of the Attorney General.



Section 31-2-90 - Appointment of counsel to defend National Guard members in certain actions.

If a civil or criminal action shall be commenced in any court by any person against any member of the National Guard of this state for any act or omission alleged to have been committed by such member while on any duty under this chapter, or against any member acting under the authority or order of any officer or by virtue of any warrant issued pursuant to law, the Adjutant General shall investigate the allegation, and upon determination by the Adjutant General that such person acted reasonably or in the line of duty, the Governor shall appoint counsel to defend such person, but such counsel shall reasonably be acceptable to the defendant. The cost and expense of any such defense shall be paid out of the regular or special appropriations for the maintenance of the National Guard or the General Fund, in the discretion of the Governor.

Any determination by the Adjutant General or reasonableness or line of duty action shall not be admissible as evidence in the trial of any such action or claim.

Nothing contained in this chapter shall be construed to deprive any such person of his right to select and be represented by private counsel of his own choice at his own expense.

Nothing contained in this chapter shall be construed or held to constitute a waiver of any defense, otherwise available against the claim.



Section 31-2-91 - Security for costs in certain actions against National Guard members to be given by plaintiff.

Any person bringing a civil or criminal action against a member of the National Guard of this state for any act done while in discharge of his military duty shall give security for the costs and reasonable attorney's fees incurred by the state or defendant in defending the same, in the same manner and subject to the same regulations applicable in the case of a nonresident plaintiff, and, if the plaintiff fails to recover, such attorney's fees may be taxed with the costs and judgment therefor entered against him and his sureties on the bond.



Section 31-2-92 - Courts-martial for members of National Guard - Kinds, jurisdiction, powers, procedure, etc.; limitations on institution of courts-martial.

Repealed by Act 2012-334, p. 790, §1, Art. 147, effective January 10, 2014.



Section 31-2-93 - Courts-martial for members of National Guard - Convening and powers of punishment of general courts-martial.

Repealed by Act 2012-334, p. 790, §1, Art. 147, effective January 10, 2014.



Section 31-2-94 - Courts-martial for members of National Guard - Appointment and powers of punishment of special courts-martial.

Repealed by Act 2012-334, p. 790, §1, Art. 147, effective January 10, 2014.



Section 31-2-95 - Courts-martial for members of National Guard - Convening and powers of punishment of summary courts-martial.

Repealed by Act 2012-334, p. 790, §1, Art. 147, effective January 10, 2014.



Section 31-2-96 - Courts-martial for members of National Guard - Powers of presidents and summary court officers.

Repealed by Act 2012-334, p. 790, §1, Art. 147, effective January 10, 2014.



Section 31-2-97 - Courts-martial for members of National Guard - Manual of courts-martial, etc., to govern proceedings.

Repealed by Act 2012-334, p. 790, §1, Art. 147, effective January 10, 2014.



Section 31-2-98 - Courts-martial for members of National Guard - Evidence.

Repealed by Act 2012-334, p. 790, §1, Art. 147, effective January 10, 2014.



Section 31-2-99 - Courts-martial for members of National Guard - Employment of court reporter.

The employment of a reporter may be authorized by the convening authorities for any general or special court-martial. When a reporter is employed, he shall be paid upon the certificate of the judge advocate and upon the approval of the Governor from the regular military appropriations such fees as are provided by law for an official reporter.



Section 31-2-100 - Courts-martial for members of National Guard - Subpoena of witnesses.

A court-martial may subpoena any witness residing within 100 miles of the place where the court is sitting to appear and testify before it, and the sheriff, on receiving any subpoena issued by direction of the court-martial and signed by the judge advocate thereof, or by the officer holding a summary court, shall make service and return of service as provided by law in criminal cases. Any person failing to appear at any court-martial in this state to testify in accordance with the subpoena issued by such court-martial, without lawful excuse, is guilty of a misdemeanor and shall, upon conviction, be fined not more than $100 or imprisoned for not more than 60 days in the county jail, either or both.



Section 31-2-101 - Courts-martial for members of National Guard - Punishment of persons disrupting proceedings, etc.

Repealed by Act 2012-334, p. 790, §1, Art. 147, effective January 10, 2014.



Section 31-2-102 - Courts-martial for members of National Guard - Payment of expenses.

All expenses incurred in court-martial proceedings, including the payment of a reporter, sheriff's fees for service of complaints, warrants, summons, and subpoenas, witness fees, and the payment of officers and the judge advocate of the court, shall be paid out of the regular military appropriations by warrant on the Comptroller, with the approval of the Governor. Sheriffs' fees and witness fees in court-martial proceedings shall be allowed in the same amounts as are allowed in criminal cases in the civilian courts of this state.



Section 31-2-103 - Courts-martial for members of National Guard - Review of findings and sentence by Governor; approval of Governor prerequisite to execution of sentence; presumption of jurisdiction and legality of proceedings.

Repealed by Act 2012-334, p. 790, §1, Art. 147, effective January 10, 2014.



Section 31-2-104 - Courts-martial for members of National Guard - Persons authorized to execute processes and sentences.

All processes and sentences of any of the military courts of this state shall be executed by any sheriff, deputy sheriff, constable, or police officer, or by any person deputized by the military court, into whose hands the same may be placed for service or execution, and such officer shall make return thereof to the officer issuing or imposing the same. Such service or execution of process or sentence shall be made by such officer without tender or advancement of fee therefor, but all costs in such cases shall be paid from funds appropriated for military purposes. The actual necessary expenses of conveying individuals from one county in the state to another, when the same is authorized and directed by the Adjutant General of the state, shall be paid from the regular military appropriation of the state when approved by the Governor.



Section 31-2-105 - Courts-martial for members of National Guard - Delivery of certificate to sheriff for execution of sentence; disposition of fines.

Where any sentence of a fine or imprisonment shall be imposed by any military court of this state, it shall be the duty of the Adjutant General, upon approval of the findings and sentences of such court by the Governor, to make out and sign a certificate entitling the case, giving the name of the accused, the date and place of trial, the date of approval of the sentence, the amount of the fine and term of imprisonment, if any, and deliver such certificate to the sheriff of the county wherein the sentence is to be executed. It shall thereupon be the duty of such officer to carry the sentence into execution in the manner prescribed by law for the collection of fines and serving imprisonment in criminal cases determined in the courts of this state. All fines collected under the provisions of this chapter shall be paid to the State of Alabama.



Section 31-2-106 - Courts-martial for members of National Guard - Compensation of civil officers for execution of process, etc.

Sheriffs and other civil officers executing the warrants of arrest or process of courts-martial pursuant to this chapter shall receive as compensation therefor the fees allowed by law for like services in the criminal courts, the same to be taxed by such courts-martial. All such fees and expenses of trial in court-martial cases, and the fees of sheriffs and jailers in all such cases for the keep of prisoners, shall be paid by the Adjutant General out of appropriations available to him.



Section 31-2-107 - Courts of inquiry.

Courts of inquiry, to consist of one or more officers, may be, or on the request of the officer involved, shall be, instituted by the Adjutant General for the purpose of investigating the conduct of any officer, any accusation or imputation against him, or any acts made the subject of military complaint. Such court of inquiry shall, without delay, report a statement of facts, and, when required, the evidence adduced and an opinion thereon to the Adjutant General, who may, in his discretion, thereupon order a court-martial or efficiency board for the trial of the officer whose conduct has been inquired into.



Section 31-2-108 - Appropriations for operation, support, etc., of National Guard organizations; quarterly allowances to commanders.

The Legislature of Alabama shall appropriate during each of its regular sessions, or during such other sessions as conditions may require, a sufficient sum of money, based upon estimates and recommendations of the Adjutant General and approved by the Governor, for the purpose of defraying all expenses necessary and incident to the operation and support, health, safety, welfare and morale of personnel assigned to headquarters and organizations of the Alabama National Guard, or for any other purpose that the Adjutant General may approve. There shall be annually allowed to commanders such sums as the Adjutant General may determine and the Governor may approve, such allowances to be paid quarterly, and based on administrative responsibility and the type and number of units occupying the facility. In order to secure such quarterly allowances, the commanders shall be required to render an accounting of all receipts and disbursements quarterly or for such period as the Adjutant General may require, such accounting of funds to be in accordance with rules and regulations prescribed by the Adjutant General and approved by the Governor.



Section 31-2-109 - Ordering out of troops - Authority of Governor.

The Governor may call out all, or such portion of the militia and volunteer forces of the state as may be deemed advisable, to execute the laws, suppress insurrection and repel invasion, or to provide assistance in cases of disaster.



Section 31-2-110 - Ordering out of troops - Restrictions.

No portion of the National Guard of Alabama shall be called into service, or be used in the enforcement of the laws of the state, without the authority of the Governor, except in those cases authorized by this chapter.



Section 31-2-111 - Ordering out of troops - Request to Governor by local officials.

Whenever any circuit court judge, municipal court judge, probate court judge, sheriff, or mayor of any incorporated city, town, or village, shall have reasonable cause to apprehend the outbreak of any riot, rout, tumult, mob, or combination to oppose the enforcement of the laws by force or violence, within the jurisdiction in which such officer is by law a conservator of the peace, which cannot be speedily suppressed or effectually prevented by the ordinary posse comitatus and peace officers, it shall forthwith become the duty of such judge, sheriff, or mayor, to report the facts and circumstances in writing or verbally to the Governor or his authorized representative, and request him to order out such portion of the National Guard of the state as may be necessary to enforce the laws and preserve the peace. It shall thereafter be the duty of the Governor, if he deems such apprehension well-founded, to order out, or direct to be held in readiness, such portion of the National Guard as he may deem advisable for the proper enforcement of the law, and he shall instruct the officer in command of such troops as to the duties required of him.



Section 31-2-112 - Ordering out of troops - Issuance of order by Governor; authority of local civil authorities to order out troops.

(a) Whenever there is an insurrection or outbreak of a formidable character which has overawed, or threatens to overawe, the ordinary civil authorities, or in cases of disaster, and the authorities in such county, city, or town, have attempted and failed to quell the same by use of a posse comitatus, or it is apparent that such attempt would be useless, the Governor on a certificate of such facts from any four conservators of the peace in such county, city, or town, or from any circuit court judge, probate court judge, sheriff, or justice of the Supreme Court, shall immediately order out such portion of the National Guard or Militia as he may deem necessary to enforce the laws, and preserve the peace, and the Governor may, when the urgency is great, order out such troops without any certificate from either of the officers mentioned in this section, but in no case shall the Governor keep in service in any county, city, or town, of the state for more than 10 days any troops or militia other than that raised in such county, except in time of invasion or actual insurrection unless some justice of the Supreme Court or circuit judge, or the sheriff thereof, shall certify to him that the longer presence of such militia or troops is requisite to the proper enforcement of the law or the preservation of the peace therein.

(b) In case there is a failure of the means to communicate with the Governor or his authorized representative, due to riot, insurrection, civil disturbance, or disaster, the mayor of a city or town, the sheriff, probate judge, or a circuit court judge of the county involved may direct the highest commander or officer of the National Guard within the county to call to duty such units of the National Guard in the county as are necessary to suppress such riot, insurrection, or civil disturbance or render assistance in case of disaster. Civil authorities shall not call units of the National Guard to duty under this section unless local authorities are unable to restore order and unless the authorities have attempted to communicate with the Governor or his authorized representative, but lack the means to do so due to the circumstances set forth in this section.

(c) The Governor, as Commander in Chief, is authorized to call out all or any such portion of the National Guard as he may deem advisable, upon his determination that a state of emergency exists.



Section 31-2-113 - Ordering out of troops - Commanding officers may require written instructions from civil authorities; compliance with instructions.

Any officer whose command is called out under the provisions of this chapter and reporting to any civil authority, may require such civil authority to make such instructions in writing and prescribe therein the outline of the duties required of him and his command, and may decline to obey such instructions until put in writing. While such commanding officer must obey all lawful instructions of such civil authorities, such military officer may use his discretion as to the manner of carrying out such lawful instructions as long as he complies with their spirit.



Section 31-2-114 - Ordering out of troops - Reports to Governor when troops ordered by civil authorities.

Whenever any National Guard troops are ordered out by a civil authority under the provisions of this chapter, without first obtaining an order from the Governor, it shall be the duty of the civil authority and also of the commander of such National Guard troops to report the facts as soon as practicable to the Governor or his authorized military representative, and in all cases the Governor or his authorized military representative may direct such National Guard troops to perform their duties under his immediate orders.



Section 31-2-115 - Dispersion of mob, etc. - Order to disperse.

Before using military force in the dispersion of any riot, rout, tumult, mob, or other lawless or unlawful assembly or combination mentioned in this chapter, it shall be the duty of the civil officer calling out such military force, or some other conservator of the peace or, if none be present, then of the officer in command of the troops or some person by him deputed, to command the persons composing such riotous, tumultuous, or unlawful assemblage or mob to disperse and retire peacefully to their respective abodes and businesses; but, in no case, shall it be necessary to use any set or particular form of words in ordering the dispersion of any riotous, tumultuous, or unlawful assembly, nor shall any such command be necessary where the officer or person, in order to give it, would necessarily be put in imminent danger of loss of life or great bodily harm, or where such unlawful assembly or riot is engaged in the commission or perpetration of any felony, or in assaulting or attacking any civil officer or person lawfully called to aid in the preservation of the peace, or is otherwise engaged in actual violence to any person or property.



Section 31-2-116 - Dispersion of mob, etc. - Order to disperse - Failure to obey order.

Any person or persons composing or taking part in any riot, rout, tumult, mob, or lawless combination or assembly mentioned in Section 31-2-115 who, after being duly commanded to disperse as provided in Section 31-2-115, wilfully and intentionally fails to do so, is guilty of a felony, and must, on conviction, be imprisoned in the penitentiary for not less than one, nor more than two years.



Section 31-2-117 - Dispersion of mob, etc. - Authority to act to disperse mob, etc.

After any person or persons composing or taking part, or about to take part, in any riot, mob, rout, assault, or unlawful combination or assembly mentioned in this chapter shall have been duly commanded to disperse or where the circumstances are such that no such command is required under the provisions of this chapter, the commander in charge of such military forces, within the limits provided in his instructions, shall take such steps and make such disposition for the arrest, dispersion, or quelling of the persons composing or taking part in such mob, riot, tumult, outbreak, or unlawful combination or assembly mentioned in this chapter as may be deemed requisite to that end, and, if, in doing so, any person is killed, wounded, or otherwise injured, or any property injured or destroyed by any officer or member of the National Guard or other person lawfully aiding them, such members of the National Guard or other persons lawfully aiding them shall be held guiltless in all cases, unless such killing, wounding, or injury to person or injury or destruction of property was wanton or malicious and without any seeming necessity or excuse.



Section 31-2-118 - Right of National Guard members, etc., under indictment, etc., for injuries to persons or property incurred during performance of duties to change of venue of trial.

Any civil or military officer or member of the National Guard or any person lawfully aiding them in the performance of any duty required under the provisions of this chapter, indicted or sued for any injury to person or property in endeavoring to perform such duty, shall have the right, and upon motion of such person, it is hereby made the duty of the court in which such indictment or suit is pending or sued, to remove the trial of the indictment or suit to some county, free from exception, other than that in which the indictment was found or injury done.



Section 31-2-119 - Assault on National Guard members, etc., assembled for performance of duties.

Any person who unlawfully assaults or fires at, or throws any missile at, against, or upon any member or body of the National Guard, civil officer, or other person lawfully aiding them, when assembling or assembled for the purpose of performing any duty under the provisions of this chapter, must, on conviction, be imprisoned in the penitentiary for not less than one year nor more than five years.



Section 31-2-120 - Protection of National Guard troops, etc., from assault, etc.

If any portion of the National Guard, or persons lawfully aiding them in the performance of any duty under the provisions of this chapter, are assaulted, attacked, or are in imminent danger thereof, the commanding officer of such National Guard need not await any orders from any civil magistrate, but may at once proceed to quell such attack, and take all other needful steps for the safety of his command or persons lawfully aiding them in the performance of any duty.



Section 31-2-121 - Duty to disperse when shot fired, etc., at National Guard.

Whenever any shot is fired or missile thrown at or upon any body of the National Guard in the performance of any duty under the provisions of this chapter, it shall forthwith be the duty of every person in the assemblage from which the shot is fired or missile thrown immediately to disperse or retire therefrom, without awaiting any orders to do so. Any person knowing or having reason to believe that a shot has been fired or missile thrown from any assemblage of which such person forms a part, or where he is present, and failing, without lawful excuse to retire immediately from such assemblage, is guilty of a misdemeanor. Any person so remaining in such assemblage after being duly commanded to disperse, is guilty of a felony, and must, on conviction, be imprisoned in the penitentiary for not less than one year, nor more than two years.



Section 31-2-123 - Commanders of National Guard troops may prescribe boundaries around jails, public buildings, etc., from which public excluded.

The commander of any body of National Guard troops guarding any jail, public building, or other place, or escorting any prisoner may, if he deems it advisable, prescribe a reasonable distance in the vicinity of such jail, public building, or other place, or escort of such prisoner within which persons shall not come, and any person knowingly and wilfully, without lawful excuse, coming within such limits without the permission of such officer, and refusing to retire after being ordered to do so, shall be deemed guilty of a misdemeanor, and any person so coming and remaining in such limits in the nighttime is guilty of a felony, and must, on conviction, be imprisoned in the penitentiary for not less than one nor more than two years. In either case, it shall be the duty of the officer commanding such National Guard troops forthwith to arrest persons thus offending, and turn them over to some civil magistrate.



Section 31-2-122 - Regulation of passage and occupancy on streets, etc., during riot, etc.

Whenever any rout, riot, or mob has occurred or is in progress or is so imminent that any portion of the National Guard is, or has been, called out for the performance of any duty under the provisions of this chapter, it shall be lawful for the commanding officer of the National Guard, if it be deemed advisable in subduing or preventing such mob, riot, or outbreak thereof, to prohibit all persons from occupying or passing on any street, road, or place, where the same is threatened, or where the National Guard may be for the time being, and otherwise to regulate passage and occupancy of such streets and places. Any person, after being duly informed of such prohibition or regulation, who wilfully and intentionally, without lawful excuse, attempts to go or remain on such street, road, or place, and fails to depart after being warned to do so, is guilty of a misdemeanor, and in such cases the officer in command of the National Guard may forthwith arrest persons so offending and turn them over to some civil magistrate.



Section 31-2-124 - Commanders of National Guard troops may order closing of certain places and forbid sale of certain commodities.

When any part of the National Guard of Alabama is in active service by order of the Governor or other civil authority to aid in the enforcement of the laws, in cases of insurrection, invasion, riot, or imminent threat thereof, or disaster, the commanding officers of such troops may order the closing of any places where intoxicating liquors, arms, ammunition, dynamite, or other explosives are sold, and forbid the selling, bartering, lending, or giving away of any of the commodities in the city, town, or village where the troops are on duty, or in the vicinity of such place, or for so long as any of the troops remain on duty in the vicinity. Such orders shall take effect whether any civil officer has issued a similar order or not, and the commanding officer of such troops may continue the prohibition in force until the departure of the troops, although the sheriff, mayor, or intendant of the county, city, town, or village may have prescribed an earlier or different date after which such selling, bartering, lending, or giving away shall be carried on.



Section 31-2-125 - Unauthorized military organizations.

Any two or more persons, whether with or without uniform, who associate, assemble, or congregate together by or under any name in a military capacity for the purpose of drilling, parading, or marching at any time or place or otherwise take up or bear arms in any such capacity without authority of the Governor, must, on conviction, be fined not more than $1,000. This section does not apply to any school or college where military training and instruction is given under the provisions of state or federal laws, nor to the order of Knights of Templar, Knights of Pythias, Patriarchs Militant, or Uniform Rank Woodmen of the World.



Section 31-2-126 - Commanders may incarcerate and detain persons interfering with performance of troops; abatement of menaces to health or safety of command.

The commanding officer of troops in the active service of the state shall have the power to incarcerate and detain, until such person can be turned over to the civil authorities, any person guilty of drunkenness, breach of peace, or disorderly conduct, which interferes with the performance of the troops. Such commanding officer shall have the authority to abate any menace to the health or safety of his command.



Section 31-2-127 - Enforcement of attendance of officers and enlisted men called into active military service of state.

Repealed by Act 2012-334, p. 790, §1, Art. 147, effective January 10, 2014.



Section 31-2-128 - Dropping allowance.

A dropping allowance may be established by the Adjutant General as an item of the budget of the State Military Department and included in the regular appropriations made by the Legislature from time to time for the organization and maintenance of the National Guard of Alabama, based on not more than $4 per enlisted man per year. Expenditures therefrom will be for federal property shortages of National Guard organizations that cannot be covered by reports of survey, due to certain technical requirements, of the federal government. The annual estimate of this allowance shall be based on the actual enlisted strength of the National Guard and Naval Militia on the last day of September of each year. The funds expended as a dropping allowance shall be audited and accounted for in the same manner as other state funds which have been appropriated for military purposes; provided, that the dropping allowance shall not exceed $10,000 per annum; and provided further, that the provisions of this section shall be retroactive so that all property shortages existing on September 10, 1973, in addition to those that may occur thereafter, may be satisfied by the use of appropriations made in the future for the purpose of carrying out the intent of this section.



Section 31-2-129 - Counties or municipalities may appropriate funds for military purposes for local National Guard and Naval Militia units.

The county commission in each county and the city council, city commissioners, or other governing body of a municipality are hereby authorized and empowered, at their discretion, to appropriate such sums of money as they may deem wise and advisable, not otherwise appropriated, to pay the necessary organization and maintenance expenses, and appropriate moneys for the purpose of furnishing, by rental or purchase, armories, office furniture, and equipment, and lockers, training areas, target ranges, sheds for military vehicles, hangars for airplanes, motor vehicles and military equipment of every character, including flying fields and similar utilities, for the military purposes of each unit of the National Guard and Naval Militia located in their respective counties and municipalities, to be accounted for to the Governor by the organization receiving such appropriation as provided in this chapter for other military funds.



Section 31-2-130 - Counties or municipalities may sell, etc., real estate and buildings to local National Guard units for military purposes.

The county commission in each county and the city council, city commissioners, or other governing body of a municipality are hereby authorized and empowered to sell, rent, lease, or give any real estate and buildings belonging to the county or municipality to any unit of the National Guard located in their respective counties and municipalities for the purpose of erecting or furnishing armories, offices, storerooms, training areas, target ranges, sheds for military vehicles, hangars for airplanes, motor vehicles, and military equipment of every character, including flying fields and similar utilities, for the military purposes of each unit. All sales, leases, transfers, and gifts under this section shall be in accordance with such rules and regulations as the Armory Commission may approve.



Section 31-2-131 - Revolving fund.

In order to facilitate the execution of the purposes of this chapter and the necessary movements of troops and property, the Adjutant General shall have the authority to use a cash fund, not to exceed $2,000, to be advanced to an officer of the State Military Department designated by the Adjutant General to be maintained and used as a revolving fund out of which expenses authorized by this chapter may be paid, the revolving fund to be advanced out of the regular military appropriation provided in Section 31-2-132, and to be reimbursed from time to time out of the fund against which the expenditure is properly chargeable, upon presentation to the Comptroller of Accounts, of receipts and vouchers with orders attached, approved by the Governor, showing the legal expenditure of the amount sought to be reimbursed.



Section 31-2-132 - Regular military appropriations.

The Legislature of Alabama shall appropriate during each of its regular sessions, or during such other sessions as conditions may require, a sufficient sum of money, based upon estimates and recommendations of the Adjutant General and approved by the Governor, for the purpose of defraying the expenses of the Military Department in carrying out the provisions of this chapter, and such other expenses connected with the organization, maintenance, support, upkeep, administration, armament, training, and discipline of the National Guard of Alabama and such other expenses of a general or special nature, as may be to the interest and benefit of the National Guard, as the Governor may approve. Any appropriations made by law for payment of salaries or other expenses of any agency of the state which shall be merged or consolidated with or made a part or subdivision of the Military Department, shall be merged with and become a part of the appropriations for "other salaries" and "other expenses" of the Military Department. The Governor shall prescribe necessary rules and regulations governing the manner and method of disbursing moneys authorized by this section to be appropriated, and all expenses authorized to be contracted shall be certified to and verified by affidavit, with itemized vouchers and orders attached. Any portion of any item of any regular appropriation for the support of the Military Department and National Guard which is unexpended and unobligated after the expiration of the eleventh month of any fiscal year shall be available for use in taking care of any expenses of operating the Military Department and the Armory Commission of Alabama for which the regular appropriation shall be insufficient for that fiscal year.



Section 31-2-133 - Special appropriations for National Guard in active military service of state.

In addition to the moneys to be appropriated for the purpose stated in Section 31-2-132, there shall be appropriated by the Legislature at each of its regular sessions, or such other sessions as conditions may require, out of the moneys not otherwise appropriated, such sum as may be necessary for pay, allowances, subsistence, shelter, travel and other necessary expenses of the National Guard called into the active military service of the state for the purpose of enforcement of the law, preservation of peace, for the security of lives of citizens, for aid and relief of citizens in case of disaster, for the protection of property and for such other purposes as the Governor may, for specific reasons, designate as in the active military or naval service of the state. The disbursement of all funds appropriated for the purpose of carrying out the provisions of this chapter shall be with the approval of the Governor, under such rules and regulations as the Adjutant General may prescribe.



Section 31-2-134 - National Guard Challenge Program.

(a) In addition to any other authority provided by the Constitution of Alabama of 1901, or any laws of the State of Alabama, the Governor, as Commander in Chief of the organized militia of this state and in accordance with 32 U.S.C. §509, may order or direct that the Alabama National Guard apply for and use federal funds to provide training, education, and other benefits to civilians in accordance with 32 U.S.C. §509.

(b) Whenever the Governor assigns a duty to the Adjutant General under this section, the Adjutant General may do all of the following:

(1) Consult with appropriate state agencies concerning youth opportunity training programs and, in connection therewith, establish a program utilizing National Guard facilities, the National Guard, and the Military Department personnel in order to provide military-based training and other benefits to civilian youth pursuant to an agreement with the federal government or as otherwise agreed.

(2) Enter into agreements and do all things necessary or incidental to the performance of any such duty, including, but not limited to, the execution of grant agreements with the federal government and the execution of other contracts and agreements.






Chapter 2A - MILITARY JUSTICE.

Part I - General Provisions.

Section 31-2A-1 - (Article 1.) Definitions.

For the purposes of this code, unless the context otherwise requires, the following words have the following meanings:

(1) ACCUSER. A person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any other person who has an interest other than an official interest in the prosecution of the accused.

(2) CADET, CANDIDATE, or MIDSHIPMAN. A person who is enrolled in or attending a state military academy, a regional training institute, or any other formal education program for the purpose of becoming a commissioned officer in the state military forces.

(3) CLASSIFIED INFORMATION. Information that meets all of the following requirements:

a. Any information or material that has been determined by an official of the United States or any state pursuant to law, an Executive order, or regulation to require protection against unauthorized disclosure for reasons of national or state security.

b. Any restricted data, as defined in Section 11(y) of the Atomic Energy Act of 1954 (42 U.S.C. §2014(y)).

(4) CODE. This chapter.

(5) COMMANDING OFFICER. Includes only commissioned officers of the state military forces and shall include officers in charge only when administering nonjudicial punishment under Section 31-2A-15 (Article 15). The term "commander" has the same meaning as "commanding officer" unless the context otherwise requires. A commander is any general officer, the Adjutant General, or any other officer who, by virtue of position, is designated as a commanding officer.

(6) CONVENING AUTHORITY. Includes, in addition to the person who convened the court, a commissioned officer commanding for the time being or a successor in command to the convening authority.

(7) DAY. Unless otherwise specified with respect to forfeiture of pay, means calendar day and is not synonymous with the term "unit training assembly." Any punishment authorized by this code which is measured in terms of days, shall when served in a status other than annual field training, be construed to mean succeeding duty days.

(8) DUTY STATUS OTHER THAN STATE ACTIVE DUTY. Any other type of duty not in federal service and not full-time duty in the active service of the state; under an order issued by authority of law and includes travel to and from such duty.

(9) ENLISTED MEMBER. A person in an enlisted grade.

(10) JUDGE ADVOCATE. A commissioned officer of the organized state military forces who is a member in good standing of the bar of the highest court of a state, and is either of the following:

a.1. Certified or designated as a judge advocate in the Judge Advocate General's Corps of the Army, Air Force, Navy, or the Marine Corps or designated as a law specialist as an officer of the Coast Guard, or a reserve component of one of these.

2. Certified as a non-federally recognized judge advocate, under regulations promulgated pursuant to this code, by the senior judge advocate of the commander of the force in the state military forces of which the accused is a member, as competent to perform such military justice duties required by this code. If there is no such judge advocate available, then such certification may be made by such senior judge advocate of the commander of another force in the state military forces, as the convening authority directs.

b. In the instance when a judge advocate is detailed under this code and is not a member of the bar of this state, the judge advocate shall be deemed admitted pro hac vice, subject to filing a certificate with the military judge setting forth his or her qualifications, and with notice and approval of the Alabama State Bar and Chief Justice of the Alabama Supreme Court, that counsel is all of the following:

1. A commissioned officer of the Armed Forces of the United States or a component thereof.

2. A member in good standing of the bar of the highest court of a state.

3. Meets the qualifications detailed in paragraph a.

(11) MILITARY COURT. A court-martial or a court of inquiry.

(12) MILITARY JUDGE. An official of a general or special court-martial detailed in accordance with Section 31-2A-26 (Article 26).

(13) MILITARY OFFENSES. Those offenses prescribed under Part X which are not also covered by federal or state law.

(14) NATIONAL SECURITY. The national defense and foreign relations of the United States.

(15) OFFICER. A commissioned or warrant officer.

(16) OFFICER IN CHARGE. A member of the naval militia, the Navy, the Marine Corps, or the Coast Guard designated as such by appropriate authority.

(17) RECORD. When used in connection with the proceedings of a court-martial, means either of the following:

a. An official written transcript, written summary, or other writing relating to the proceedings.

b. An official audiotape, videotape, digital image or file, or similar material from which sound, or sound and visual images, depicting the proceedings may be reproduced.

(18) SENIOR FORCE COMMANDER. The commander of the same force of the state military forces as the accused.

(19) SENIOR FORCE JUDGE ADVOCATE. The senior judge advocate of the commander of the same force of the state military forces as the accused and who is that commander's chief legal advisor.

(20) STATE. One of the several states, the District of Columbia, the Commonwealth of Puerto Rico, Guam, and the U.S. Virgin Islands.

(21) STATE ACTIVE DUTY. Full-time duty in the state military forces under an order of the Governor or otherwise issued by authority of law under Chapter 2 of this title and paid in whole or in part by state funds, and includes travel to and from such duty.

(22) STATE MILITARY FORCES. The Alabama National Guard, as defined in Title 32, United States Code, Section 271 of the Constitution of Alabama 1901, and Section 31-2-3. The unorganized militia, state defense force, state national guard, home guard, or any other name of any state force that does not meet this definition shall not be part of the "state military forces" under this code.

(23) SUPERIOR COMMISSIONED OFFICER. A commissioned officer superior in rank or command.



Section 31-2A-2 - (Article 2.) Persons subject to this code; jurisdiction.

(a) This code applies to all members of the state military forces at all times and in all places, except it does not apply to a member for any offenses committed while in a duty status under Title 10 U.S.C.

(b) Subject matter jurisdiction is established if a clear and convincing nexus exists between an offense, either military or non-military, and the state military force. When a member is in a duty status under either Title 32 U.S.C. or State Active Duty then a rebuttable presumption exists that the nexus is established. A proper civilian court has primary jurisdiction of an offense when an act or omission violates both this code and civilian criminal law, foreign or domestic. In such a case, a court-martial may be initiated only after the civilian prosecutorial authority has declined to prosecute or dismissed the charge, provided jeopardy has not attached. Courts-martial shall have primary jurisdiction over all military offenses defined in this code. Jurisdiction over attempted crimes, conspiracy crimes, solicitation, and accessory crimes must be determined by the underlying offense.



Section 31-2A-3 - (Article 3.) Jurisdiction to try certain personnel.

(a) Each person discharged from the state military forces who is later charged with having fraudulently obtained a discharge is, subject to Section 31-2A-43 (Article 43), subject to trial by court-martial on that charge and is, after apprehension, subject to this code while in custody under the direction of the state military forces for that trial. Upon conviction of that charge, the person is subject to trial by court-martial for all offenses under this code committed before the fraudulent discharge.

(b) No person who has deserted from the state military forces may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.



Section 31-2A-4 - (Article 4.) Reserved.

Reserved.



Section 31-2A-5 - (Article 5.) Territorial applicability of the code.

(a) This code has applicability at all times and in all places, provided that either the person subject to the code is in a duty status or, if not in a duty status, that there is a nexus between the act or omission constituting the offense and the efficient functioning of the state military forces; however, this grant of military jurisdiction shall neither preclude nor limit civilian jurisdiction over an offense, which is limited only by the prohibition of double jeopardy.

(b) Courts-martial and courts of inquiry may be convened and held in units of the state military forces while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this code as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.

(c) A trial of any offense subject to prosecution under this section may be convened in any county in the state.



Section 31-2A-6 - (Article 6.) Judge Advocates.

(a) The senior force judge advocates in each of the state's military forces or that judge advocate's delegates shall make frequent inspections in the field in supervision of the administration of military justice in that force.

(b) Convening authorities shall at all times communicate directly with their judge advocates in matters relating to the administration of military justice. The judge advocate of any command is entitled to communicate directly with the judge advocate of a superior or subordinate command, or with the State Judge Advocate.

(c) No person who has acted as member, military judge, trial counsel, defense counsel, or investigating officer, or who has been a witness, in any case may later act as a judge advocate to any reviewing authority upon the same case.



Section 31-2A-6a - (Article 6a.) Military judges.

Pursuant to Section 31-2-58, procedures pertaining to the selection and regulation of military judges shall be promulgated by the Adjutant General and approved by the Governor.






Part II - Apprenhension and Restraint.

Section 31-2A-7 - (Article 7.) Apprehension.

(a) Apprehension is the taking of a person into custody.

(b) Any person authorized by this code or by Chapter 47 of Title 10, U.S.C., or by regulations issued under either, to apprehend persons subject to this code, any marshal of a court-martial appointed pursuant to the provisions of this code, and any peace officer or civil officer having authority to apprehend offenders under the laws of the United States or of a state, may do so upon probable cause that an offense has been committed and that the person apprehended committed it.

(c) Commissioned officers, warrant officers, petty officers, and noncommissioned officers have authority to quell quarrels, frays, and disorders among persons subject to this code and to apprehend persons subject to this code who take part therein.

(d) If an offender is apprehended outside the state, the offender's return to the area must be in accordance with normal extradition procedures or by reciprocal agreement.

(e) No person authorized by this article to apprehend persons subject to this code or the place where such offender is confined, restrained, held, or otherwise housed may require payment of any fee or charge for so receiving, apprehending, confining, restraining, holding, or otherwise housing a person except as otherwise provided by Section 31-2-106.



Section 31-2A-8 - (Article 8.) Reserved.

Reserved.



Section 31-2A-9 - (Article 9.) Imposition of restraint.

(a) Arrest is the restraint of a person by an order, not imposed as a punishment for an offense, directing him or her to remain within certain specified limits. Confinement is the physical restraint of a person.

(b) An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this code. A commanding officer may authorize warrant officers, petty officers, or noncommissioned officers to order enlisted members of the commanding officer's command or subject to the commanding officer's authority into arrest or confinement.

(c) A commissioned officer, a warrant officer, or a civilian subject to this code or to trial thereunder may be ordered into arrest or confinement only by a commanding officer to whose authority the person is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons into arrest or confinement may not be delegated.

(d) No person may be ordered into arrest or confinement except for probable cause.

(e) This article does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.



Section 31-2A-10 - (Article 10.) Restraint of persons charged with offenses.

Any person subject to this code charged with an offense under this code may be ordered into arrest or confinement, as circumstances may require. When any person subject to this code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform the person of the specific wrong of which the person is accused and diligent steps shall be taken to try the person or to dismiss the charges and release the person.



Section 31-2A-11 - (Article 11.) Place of confinement; reports and receiving of prisoners.

(a) If a person subject to this code is confined before, during, or after trial, confinement shall be in a civilian or military confinement facility.

(b) No person authorized to receive prisoners pursuant to subsection (a) may refuse to receive or keep any prisoner committed to the person's charge by a commissioned officer of the state military forces, when the committing officer furnishes a statement, signed by such officer, of the offense charged against the prisoner, unless otherwise authorized by law.

(c) Every person authorized to receive prisoners pursuant to subsection (a) to whose charge a prisoner is committed, within 24 hours after that commitment or as soon as the person is relieved from guard, shall report to the commanding officer of the prisoner the name of the prisoner, the offense charged against the prisoner, and the name of the person who ordered or authorized the commitment.



Section 31-2A-12 - (Article 12.) Confinement with enemy prisoners prohibited.

No member of the Alabama National Guard may be placed in confinement in immediate association with enemy prisoners or other foreign nationals not members of the Armed Forces.



Section 31-2A-13 - (Article 13.) Punishment prohibited before trial.

No person, while being held for trial or awaiting a verdict, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against the person, nor shall the arrest or confinement imposed upon such person be any more rigorous than the circumstances required to insure the person's presence, but the person may be subjected to minor punishment during that period for infractions of discipline.



Section 31-2A-14 - (Article 14.) Delivery of offenders to civil authorities.

A person subject to this code accused of an offense against civil authority is also subject to the Interstate Agreement on Detainers Act, 18 U.S.C. Appendix 2.






Part III - Non-Juducial Punishment.

Section 31-2A-15 - (Article 15.) Commanding officer's non-judicial punishment.

(a) Under such regulations as prescribed, any commanding officer may impose disciplinary punishments for minor offenses without the intervention of a court-martial pursuant to this article. The Governor, the Adjutant General, or an officer or a general or flag rank in command may delegate the powers under this article to a principal assistant who is a member of the Alabama National Guard.

(b) For the purposes of this article, the term "day" shall mean the following:

(1) For the purposes of pay, one day shall equal one active duty military payday.

(2) For all other purposes, one day shall equal one calendar day.

(c) For the purposes of this part, all members must be in military status when punishment is imposed.

(d) Any commanding officer may impose upon enlisted members of the officer's command any of the following:

(1) An admonition.

(2) A reprimand.

(3) The withholding of privileges for up to six consecutive months.

(4) The forfeiture of pay of up to eight days' pay.

(5) A reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the commander imposing the reduction.

(6) Extra duties, including fatigue or other duties, for up to eight days, which need not be consecutive.

(7) Restriction to certain specified limits, with or without suspension from duty, for not more than eight days, which need not be consecutive.

(e) Any commanding officer of the grade of major or lieutenant commander, or above may impose upon enlisted members of the officer’s command any of the following:

(1) Any punishment authorized in subdivisions (1), (2), and (3) of subsection (d).

(2) The forfeiture of pay of up to 12 days' pay.

(3) A reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the commanding officer imposing the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two pay grades.

(4) Extra duties, including fatigue or other duties, for not more than 14 days which need not be consecutive.

(5) Restriction to certain specified limits, with or without suspension from duty, for not more than 14 days which need not be consecutive.

(f) The Governor, the Adjutant General, an officer exercising general court-martial convening authority, or an officer of a general or flag rank in command may impose both of the following:

(1) Upon officers of the officer's command, any punishment authorized in subdivisions (1), (2), (3), and (5) of subsection (e).

(2) Upon enlisted members of the officer's command, any punishment authorized in subsection (d).

(g) Whenever any of those punishments are combined to run consecutively, the total length of the combined punishment cannot exceed the authorized duration of the longest punishment in the combination, and there must be an apportionment of punishments so that no single punishment in the combination exceeds its authorized length under this article.

(h) Prior to the offer of non-judicial punishment, the commanding officer shall determine whether restriction shall be considered as a punishment. Should the commanding officer determine that the punishment option may include restriction, the accused shall be notified of the right to demand trial by court-martial. Should the commanding officer determine that the punishment option will not include restriction, the accused shall be notified that there is no right to trial by court-martial in lieu of non-judicial punishment.

(i) The officer who imposes the punishment, or the successor in command, at any time, may suspend, set aside, mitigate, or remit any part or amount of the punishment and restore all rights, privileges, and property affected. The officer also may do either of the following:

(1) Mitigate reduction in grade to forfeiture of pay.

(2) Mitigate extra duties to restriction.

The mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of pay, the amount of the forfeiture shall not be greater than the amount that could have been imposed initially under this article by the officer who imposed the punishment mitigated.

(j) A person punished under this article who considers the punishment unjust or disproportionate to the offense, through the proper channel, may appeal to the next superior authority within 45 days after the punishment is either announced or sent to the accused, as the commander may determine. The appeal shall be promptly forwarded and decided. During the pendency of the appeal, the punishment shall not be implemented. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under subsection (i) by the officer who imposed the punishment. Before acting on an appeal from a punishment, the authority that is to act on the appeal may refer the case to a judge advocate for consideration and advice.

(k) The imposition and enforcement of disciplinary punishment under this article for any act or omission is not a bar to trial by court-martial or a civilian court of competent jurisdiction for a serious crime or offense growing out of the same act or omission and not properly punishable under this article; however, the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial and, when so shown, it shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

(l) Whenever a punishment of forfeiture of pay is imposed under this article, the forfeiture may apply to pay accruing before, on, or after the date that punishment is imposed.

(m) Regulations may prescribe the form of records to be kept of proceedings under this article and may require that certain categories of those proceedings be in writing.

(n) The accused shall be informed of the location of and right to consult counsel with regard to any non-judicial punishment. The Commander shall ensure the member is given appropriate means to contact counsel.






Part IV - Court-Martial Jurisdiction.

Section 31-2A-16 - (Article 16.) Courts-martial classified.

The three kinds of courts-martial in the state military forces are:

(1) General courts-martial, consisting of either of the following:

a. A military judge and not less than five members.

b. Only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests orally on the record or in writing a court composed only of a military judge and the military judge approves.

(2) Special courts-martial, consisting of either of the following:

a. A military judge and not less than three members.

b. Only a military judge, if one has been detailed to the court, and the accused under the same conditions as those prescribed in paragraph b. of subdivision (1) so requests.

(3) Summary courts-martial, consisting of one commissioned officer.



Section 31-2A-17 - (Article 17.) Jurisdiction of courts-martial in general.

Each component of the Alabama National Guard has court-martial jurisdiction over all members of the particular component who are subject to this code. The Adjutant General maintains court-martial convening authority over members of either component subject to this code.



Section 31-2A-18 - (Article 18.) Jurisdiction of general courts-martial.

Subject to Section 31-2A-17 (Article 17), general courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code, and, under such limitations as the Governor may prescribe, may adjudge any punishment not forbidden by this code.



Section 31-2A-19 - (Article 19.) Jurisdiction of special courts-martial.

Subject to Section 31-2A-17 (Article 17), special courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code, and under such limitations as the Governor may prescribe, may adjudge any punishment not forbidden by this code except dishonorable discharge, dismissal, confinement for more than six months, forfeiture of pay exceeding 24 days, which must be completed within one year.



Section 31-2A-20 - (Article 20.) Jurisdiction of summary courts-martial..

(a) Subject to Section 31-2A-17 (Article 17), summary courts-martial have jurisdiction to try persons subject to this code, except officers, cadets, candidates, and midshipmen, for any offense made punishable by this code under such limitations as the Governor may prescribe.

(b) No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if that person objects thereto. If objection to trial by summary court-martial is made by an accused, trial by special or general courts-martial may be ordered, as may be appropriate. Summary courts-martial, under such limitations as the Governor may prescribe, may adjudge any punishment not forbidden by this code except dismissal, dishonorable or bad-conduct discharge, confinement, restriction to specified limits for more than two months, or forfeiture of more than 15 days of pay.



Section 31-2A-21 - (Article 21.) Reserved.

Reserved.






Part V - Appointment and Composition of Courts-Martial.

Section 31-2A-22 - (Article 22.) Who may convene general courts-martial.

(a) General courts-martial may be convened by any one of the following:

(1) The Governor.

(2) The Adjutant General.

(3) A General Officer who is designated as a commander.

(b) If any such commanding officer is an accuser, the court shall be convened by superior competent authority and may in any case be convened by such superior authority if considered desirable by the authority.



Section 31-2A-23 - (Article 23.) Who may convene special courts-martial.

(a) Special courts-martial may be convened by any one of the following:

(1) Any person who may convene a general court-martial.

(2) The commanding officer of a brigade, regiment, a group, or a corresponding unit of the Army.

(3) The commanding officer of a wing, group, or corresponding unit of the Air Force.

(4) The commanding officer or officer in charge of any other command when empowered by the Adjutant General.

(b) If any such officer is an accuser, the court shall be convened by superior competent authority and may in any case be convened by the superior authority if considered desirable by the authority.



Section 31-2A-24 - (Article 24.) Who may convene summary court-martial.

(a) Summary courts-martial may be convened by any one of the following:

(1) Any person who may convene a general or special courts-martial.

(2) The commanding officer of a battalion, or corresponding unit of the Army.

(3) The commanding officer of a detached squadron or other detachment, or corresponding unit of the Air Force.

(4) The commanding officer or officer in charge of any other command when empowered by the Adjutant General.

(b) When only one commissioned officer is present with a command or detachment that officer shall be the summary court-martial of that command or detachment and shall hear and determine all summary courts-martial cases. Summary court-martial, however, may be convened in any case by superior competent authority if considered desirable by the authority.



Section 31-2A-25 - (Article 25.) Who may serve on courts-martial.

(a) Any commissioned officer of the Alabama National Guard is eligible to serve on all courts-martial for the trial of any person subject to this code.

(b) Any warrant officer of the Alabama National Guard is eligible to serve on general and special courts-martial for the trial of any person subject to this code, other than a commissioned officer.

(c) Any enlisted member of the state military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member subject to this code, but that member shall serve as a member of a court only if, before the conclusion of a session called by the military judge under Section 31-2A-39a (Article 39(a)) prior to trial or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused personally has requested orally on the record or in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible enlisted members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be assembled and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained. For the purposes of this article, the term "unit" means any regularly organized body of the state military forces not larger than a company, a squadron, a division of the naval militia, or a body corresponding to one of them.

(d) When it can be avoided, no person subject to this code may be tried by a court-martial any member of which is junior to the accused in rank or grade.

(e) When convening a court-martial, the convening authority shall detail as members of the court-martial the members of the Alabama National Guard as, in the convening authority's opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of the state military forces is eligible to serve as a member of a general or special court-martial when that member is the accuser, a witness, or has acted as investigating officer or as counsel in the same case.

(f) Before a court-martial is assembled for the trial of a case, the convening authority may excuse a member of the court from participating in the case. The convening authority may delegate the authority under this subsection to his or her staff judge advocate.



Section 31-2A-26 - (Article 26.) Military judge of a general or special court-martial.

(a) A military judge shall be detailed to each general and special court-martial. The military judge shall preside over each open session of the court-martial to which the military judge has been detailed.

(b) A military judge shall be all of the following:

(1) An active or retired commissioned officer.

(2) A member in good standing of the bar of the highest court of a state or a member of the bar of a federal court for at least five years.

(3) Either a certified military judge or a judge of a court of competent jurisdiction who is approved by the Adjutant General.

(c) In the instance when a military judge is not a member of the bar of the highest court of the state, the military judge shall be deemed admitted pro hac vice, subject to filing a certificate with the state judge advocate setting forth such qualifications provided in subsection (b) and with notice and approval of the State Bar and Chief Justice of the Alabama Supreme Court.

(d) The military judge of a general or special court-martial shall be designated by the state judge advocate, or a designee, for detail by the convening authority. Neither the convening authority nor any staff member of the convening authority shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to performance of duty as a military judge.

(e) No person is eligible to act as military judge in a case if that person is the accuser or a witness, or has acted as investigating officer or a counsel in the same case.

(f) The military judge of a court-martial may not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel nor vote with the members of the court.



Section 31-2A-27 - (Article 27.) Detail of trial counsel and defense counsel.

(a)(1) Trial counsel and defense counsel shall be detailed for each general and special court-martial. The Alabama National Guard shall prescribe regulations providing the manner in which counsel are detailed for such court-martial and for persons who are authorized to detail counsel for such court-martial.

(2) No person who has acted as investigating officer, military judge, witness, or court member in any case may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant or associate defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense nor may any person who has acted for the defense act later in the same case for the prosecution.

(3) Except as provided in subsection (b), trial counsel or defense counsel detailed for a general or special court-martial must be a judge advocate as defined in subsection (10) of Section 31-2A-1 (Article 1).

(b) In the instance when an accused elects to retain civilian counsel at his or her own expense and not at the expense of the government, the counsel shall be a member of the State Bar of Alabama or a member of good standing of a bar of a state and admitted pro hac vice in accordance with the State of Alabama, with notice and approval of the Alabama State Bar and Chief Justice of the Alabama Supreme Court.



Section 31-2A-28 - (Article 28.) Detail or employment of reporters and interpreters.

Under such regulations as may be prescribed, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court and may detail or employ interpreters who shall interpret for the court.



Section 31-2A-29 - (Article 29.) Absent and additional members.

(a) No member of a general or special court-martial may be absent or excused after the court has been assembled for the trial of the accused unless excused as a result of a challenge, excused by the military judge for physical disability or other good cause, or excused by order of the convening authority for good cause.

(b) Whenever a general court-martial, other than a general court-martial composed of a military judge only, is reduced below five members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than the applicable minimum number of five members. The trial may proceed with the new members present after the recorded evidence previously introduced before the members of the court has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

(c) Whenever a special court-martial, other than a special court-martial composed of a military judge only, is reduced below three members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than three members. The trial shall proceed with the new members present as if no evidence had been introduced previously at the trial, unless a verbatim record of the evidence previously introduced before the members of the court or a stipulation thereof is read to the court in the presence of the military judge, the accused, and counsel for both sides.

(d) If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of Section 31-2A-16(1)b. or (2)b. (Article 16(1)b. or (2)b.), after the detail of a new military judge as if no evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused, and counsel for both sides.






Part VI - Pre-Trial Procedure.

Section 31-2A-30 - (Article 30.) Charges and specifications.

(a) Charges and specifications shall be signed by a person subject to this code under oath before a commissioned officer authorized by Section 31-2A-136(a) (Article 136(a)) to administer oaths and shall state both of the following:

(1) That the signer has personal knowledge of, or has investigated, the matters set forth therein.

(2) That the charges and specifications are true in fact to the best of the signer's knowledge and belief.

(b) Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges as soon as practicable.



Section 31-2A-31 - (Article 31.) Compulsory self-incrimination prohibited.

(a) No person subject to this code may compel any person to incriminate himself or herself or to answer any question the answer to which may tend to incriminate him or her.

(b) No person subject to this code may interrogate or request any statement from an accused or a person suspected of an offense without first informing that person of the nature of the accusation and advising that person that he or she does not have to make any statement regarding the offense of which the person is accused or suspected and that any statement made by the person may be used as evidence against the person in a trial by court-martial.

(c) No person subject to this code may compel any person to make a statement or produce evidence before any military court if the statement or evidence is not material to the issue and may tend to degrade the person.

(d) No statement obtained from any person in violation of this article or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against the person in a trial by court-martial.



Section 31-2A-32 - (Article 32.) Investigation.

(a) No charge or specification may be referred to a general court-martial for trial until the completion of a preliminary hearing, unless the preliminary hearing is waived by the accused. The purpose of the preliminary hearing shall be limited to the following:

(1) Determining whether there is probable cause to believe an offense has been committed and the accused committed the offense.

(2) Determining whether the convening authority has court-martial jurisdiction over the offense and the accused.

(3) Considering the form of charges.

(4) Recommending the disposition that should be made of the case.

(b) A preliminary hearing under subsection (a) shall be conducted by a hearing officer who satisfies all of the following:

(1) The hearing officer shall be an impartial judge advocate whenever practicable or, in exceptional circumstances in which the interests of justice warrant, an impartial hearing officer who is not a judge advocate. If the hearing officer is not a judge advocate, a judge advocate shall be available to provide legal advice to the hearing officer.

(2) Whenever practicable, the hearing officer shall be equal to or senior in grade to military counsel detailed to represent the accused or the government at the preliminary hearing.

(c) After conducting a preliminary hearing under subsection (a), the judge advocate or other officer conducting the preliminary hearing shall prepare a report that addresses the matters specified in subsections (a) and (f).

(d) The rights of the accused and victim at the preliminary hearing are as follows:

(1) The accused shall be advised of the charges against the accused and of the accused's right to be represented by counsel at the preliminary hearing under subsection (a). The accused has the right to be represented at the preliminary hearing as provided in Section 31-2A-38 and in regulations prescribed under that section.

(2) The accused may cross-examine witnesses who testify at the preliminary hearing and present additional evidence in defense and mitigation, relevant to the limited purposes of the hearing, as provided for in subdivision (4) and subsection (a).

(3) A victim may not be required to testify at the preliminary hearing. A victim who declines to testify shall be deemed to be not available for purposes of the preliminary hearing.

(4) The presentation of evidence and examination, including cross-examination, of witnesses at a preliminary hearing shall be limited to the matters relevant to the limited purposes of the hearing, as provided in subsection (a).

(e) A preliminary hearing under subsection (a) shall be recorded by a suitable recording device. The victim may request the recording and shall have access to the recording as prescribed by the Manual for Courts-Martial.

(f) If evidence adduced in a preliminary hearing under subsection (a) indicates that the accused committed an uncharged offense, the hearing officer may consider the subject matter of that offense without the accused having first been charged with the offense if the accused is all of the following:

(1) Present at the preliminary hearing.

(2) Informed of the nature of each uncharged offense considered.

(3) Afforded the opportunities for representation, cross-examination, and presentation consistent with subsection (d).

(g) The requirements of this section are binding on all persons administering this chapter, but failure to follow the requirements does not constitute jurisdictional error.

(h) For the purposes of this section, the term "victim" means a person who is alleged to have suffered a direct physical, emotional, or pecuniary harm as a result of the matters set forth in a charge or specification being considered and is named in one of the specifications.



Section 31-2A-33 - (Article 33.) Reserved.

Reserved.



Section 31-2A-34 - (Article 34.) Advice of judge advocate and reference for trial.

(a) Before directing the trial of any charge by general or special court-martial, the convening authority shall refer it to a judge advocate for consideration and advice. The convening authority may not refer a specification under a charge to a general or special court-martial for trial unless the convening authority has been advised in writing by a judge advocate of all of the following:

(1) The specification alleges an offense under this code.

(2) The specification is warranted by the evidence indicated in the report of investigation under Section 31-2A-32 (Article 32), if there is such a report.

(3) A court-martial would have jurisdiction over the accused and the offense.

(b) The advice of the judge advocate under subsection (a) with respect to a specification under a charge shall include a written and signed statement by the judge advocate containing both of the following:

(1) Conclusions with respect to each matter set forth in subsection (a).

(2) Recommended action that the convening authority should take regarding the specification. If the specification is referred for trial, the recommendation of the judge advocate shall accompany the specification.

(c) If the charges or specifications are not correct formally or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence, may be made.



Section 31-2A-35 - (Article 35.) Service of charges.

The trial counsel shall serve or caused to be served upon the accused a copy of the charges. No person, against the person's objection, may be brought to trial before a general court-martial case within a period of 45 days after the service of charges upon the accused, or in a special court-martial, within a period of 45 days after the service of charges upon the accused.






Part VII - Trial Procedure.

Section 31-2A-36 - (Article 36.) Governor or the Adjutant General may prescribe rules

Pretrial, trial, and post-trial procedures, including modes of proof, for court-martial cases arising under this code, and for courts of inquiry, may be prescribed by the Governor or the Adjutant General by rules, or as otherwise provided by law, which shall apply the principles of law and the rules of evidence generally recognized in military criminal cases in the courts of the Armed Forces but which may not be contrary to or inconsistent with this code.



Section 31-2A-37 - (Article 37.) Unlawfully influencing action of court.

(a) No authority convening a general, special, or summary court-martial, nor any other commanding officer, or officer serving on the staff thereof, may censure, reprimand, or admonish the court or any member, the military judge, or counsel thereof, with respect to the findings or sentence adjudged by the court or with respect to any other exercise of its or their functions in the conduct of the proceedings. No person subject to this code may attempt to coerce or, by any unauthorized means, influence the action of a court-martial or court of inquiry or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to its judicial acts. This subsection shall not apply to either of the following:

(1) General instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial.

(2) Statements and instructions given in open court by the military judge, summary court-martial officer, or counsel.

(b) In the preparation of an effectiveness, fitness, or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the state military forces is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the state military forces, or in determining whether a member of the state military forces should be retained on active status, no person subject to this code, in preparing any report, may do either of the following:

(1) Consider or evaluate the performance of duty of any such member as a member of a court-martial or witness therein.

(2) Give a less favorable rating or evaluation of any counsel of the accused because of zealous representation before a court-martial.



Section 31-2A-38 - (Article 38.) Duties of trial counsel and defense counsel.

(a) The trial counsel of a general or special court-martial shall prosecute in the name of the state, and, under the direction of the court, shall prepare the record of the proceedings.

(b)(1) The accused has the right to be represented in defense before a general or special court-martial or at an investigation under Section 31-2A-32 (Article 32) as provided in this subsection.

(2) The accused may be represented by civilian counsel at the provision and expense of the accused.

(3) The accused may be represented by either of the following:

a. By military counsel detailed under Section 31-2A-27 (Article 27).

b. By military counsel of the accused's own selection if that counsel is reasonably available as determined under subdivision (7).

(4) If the accused is represented by civilian counsel, military counsel detailed or selected under subdivision (3) shall act as associate counsel unless excused at the request of the accused.

(5) Except as provided under subdivision (6), if the accused is represented by military counsel of his or her own selection under paragraph (3)b., any military counsel detailed under paragraph (3)a. shall be excused.

(6) The accused is not entitled to be represented by more than one military counsel. However, the person authorized under rules prescribed under Section 31-2A-27 (Article 27) to detail counsel, in that person's sole discretion:

a. May detail additional military counsel as assistant defense counsel.

b. If the accused is represented by military counsel of the accused's own selection under paragraph (3)b., may approve a request from the accused that military counsel detailed under paragraph (3)a. act as associate defense counsel.

(7) The senior force judge advocate of the same force of which the accused is a member, shall determine whether the military counsel selected by an accused is reasonably available.

(c) In any court-martial proceeding resulting in a conviction, the defense counsel may do any of the following:

(1) Forward for attachment to the record of proceedings a brief of such matters as counsel determines should be considered in behalf of the accused on review, including any objection to the contents of the record which counsel considers appropriate.

(2) Assist the accused in the submission of any matter under Section 31-2A-60 (Article 60).

(3) Take other action authorized by this code.



Section 31-2A-39 - (Article 39.) Sessions.

(a) At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge, subject to Section 31-2A-35 (Article 35), may call the court into session without the presence of the members for the purpose of:

(1) Hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty.

(2) Hearing and ruling upon any matter which may be ruled upon by the military judge under this code, whether or not the matter is appropriate for later consideration or decision by the members of the court.

(3) Holding the arraignment and receiving the pleas of the accused.

(4) Performing any other procedural function which does not require the presence of the members of the court under this code.

These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made a part of the record. These proceedings may be conducted notwithstanding the number of court members and without regard to Section 31-2A-29 (Article 29).

(b) When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and the military judge.



Section 31-2A-40 - (Article 40.) Continuances.

The military judge of a court-martial or the summary court-martial officer, for reasonable cause, may grant a continuance to any party for such time, and as often, as may appear to be just.



Section 31-2A-41 - (Article 41.) Challenges.

(a) Challenges For Cause.

(1) The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge or the court shall determine the relevancy and validity of challenges for cause and may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

(2) If exercise of a challenge for cause reduces the court below the minimum number of members required by Section 31-2A-16 (Article 16), all parties, notwithstanding Section 31-2A-29 (Article 29), shall either exercise or waive any challenge for cause then apparent against the remaining members of the court before additional members are detailed to the court. However, peremptory challenges shall not be exercised at that time.

(b) Peremptory Challenges.

(1) Each accused and the trial counsel are entitled initially to one peremptory challenge of members of the court. The military judge may not be challenged except for cause.

(2) If exercise of a peremptory challenge reduces the court below the minimum number of members required by Section 31-2A-16 (Article 16), the parties, notwithstanding Section 31-2A-29 (Article 29), shall either exercise or waive any remaining peremptory challenge, not previously waived, against the remaining members of the court before additional members are detailed to the court.

(3) Whenever additional members are detailed to the court, and after any challenges for cause against such additional members are presented and decided, each accused and the trial counsel are entitled to one peremptory challenge against members not previously subject to peremptory challenge.



Section 31-2A-42 - (Article 42.) Oaths or affirmations.

(a) Before performing their respective duties, military judges, general and special courts-martial members, trial counsel, defense counsel, reporters, and interpreters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully. The form of the oath or affirmation, the time and place of the taking of the oath, the manner of recording the oath, and whether the oath or affirmation shall be taken for all cases in which these duties are to be performed or for a particular case, shall be as prescribed in regulation or as provided by law. These regulations may provide that an oath or affirmation to perform faithfully the duties as a military judge, trial counsel, or defense counsel may be taken at any time by any judge advocate or other person certified or designated to be qualified or competent for the duty, and if such an oath or affirmation is taken, it need not again be taken at the time the judge advocate or other person is detailed to that duty.

(b) Each witness before a court-martial shall be examined under oath or affirmation.



Section 31-2A-43 - (Article 43.) Statute of limitations.

(a) Except as otherwise provided in this article, a person charged with any offense is not liable to be tried by courts-martial or punished under Section 31-2A-15 (Article 15) if the offense was committed more than 12 months before the receipt of sworn charges and specifications by an officer exercising court-martial jurisdiction over the command or before the imposition of punishment under Section 31-2A-15 (Article 15).

(b) Periods in which the accused is absent without authority or fleeing from justice shall be excluded in computing the period of limitation prescribed in this article.

(c) Periods in which the accused was absent from territory in which the state has the authority to apprehend him or her, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this article.

(d) When the United States is at war, the running of any statute of limitations applicable to any offense under this code is suspended until two years after the termination of hostilities as proclaimed by the President or by a joint resolution of Congress if the offense:

(1) Involves fraud or attempted fraud against the United States, any state, or any agency of either in any manner, whether by conspiracy or not.

(2) Is committed in connection with the acquisition, care, handling, custody, control, or disposition of any real or personal property of the United States or any state.

(3) Is committed in connection with the negotiation, procurement, award, performance, payment, interim financing, cancellation, or other termination or settlement, of any contract, subcontract, or purchase order which is connected with or related to the prosecution of the war, or with any disposition of termination inventory by any war contractor or government agency.

(e)(1) If charges or specifications are dismissed as defective or insufficient for any cause and the period prescribed by the applicable statute of limitations has expired or will expire within 180 days after the date of dismissal of the charges and specifications, trial and punishment under new charges and specifications are not barred by the statute of limitations if the conditions specified in subdivision (2) are met.

(2) The conditions referred to in subdivision (1) are that the new charges and specifications shall:

a. Be received by an officer exercising summary court-martial jurisdiction over the command within 180 days after the dismissal of the charges or specifications.

b. Allege the same acts or omissions that were alleged in the dismissed charges or specifications, or allege acts or omissions that were included in the dismissed charges or specifications.



Section 31-2A-44 - (Article 44.) Former jeopardy.

(a) No person, without his or her consent, may be tried a second time for the same offense.

(b) No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial pursuant to this article until the finding of guilty has become final after review of the case has been fully completed.

(c) A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this article.

(d) Any offense adjudicated under Chapter 47 of Title 10, U.S.C., shall be barred from prosecution under this code.



Section 31-2A-45 - (Article 45.) Pleas of the accused.

(a) If an accused after arraignment makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that the accused has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if the accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty.

(b) With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge or by a court-martial without a military judge, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to announcement of the sentence, in which event, the proceedings shall continue as though the accused had pleaded not guilty.



Section 31-2A-46 - (Article 46.) Opportunity to obtain witnesses and other evidence.

The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence as prescribed by regulations and provided by law. Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall apply the principles of law and the rules of courts-martial generally recognized in military criminal cases in the courts of the Armed Forces of the United States, but which may not be contrary to or inconsistent with this code. Process shall run to any part of the United States, or the territories, commonwealths, and possessions, and may be executed by civil officers as prescribed by the laws of the place where the witness or evidence is located or outside of the United States. A court-martial convened under this code may subpoena and compel the presence of witnesses and the production of documents in the same manner as a circuit court in a criminal case. Such subpoena, however, shall be signed and issued by the military judge and shall comply with the requirements of Chapter 21 of Title 12. Any reference therein to the issuance of process by a clerk of court shall not apply in a court-martial proceeding.



Section 31-2A-47 - (Article 47.) Refusal to appear or testify.

(a) Any person not subject to this code who does all of the following may be punished by the military court in the same manner as a criminal court of the state:

(1) Has been duly subpoenaed to appear as a witness or to produce books and records before a court-martial or court of inquiry, or before any military or civil officer designated to take a deposition to be read in evidence before such a court.

(2) Has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending a criminal court of the state.

(3) Willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce.

(b) The fees and mileage of witnesses shall be advanced or paid out of the appropriations for the compensation of witnesses.

(c) At the request of the military judge or the convening authority and upon receipt of proof that a person not subject to this code has refused to appear or testify or produce evidence as set forth in subsection (a), the circuit court of the county where the court-martial has been convened, upon application, shall institute criminal contempt proceedings against such person under the provisions of Rule 33, et seq., of the Alabama Rules of Criminal Procedure.



Section 31-2A-48 - (Article 48.) Contempt.

A military judge or summary court-martial officer may punish for contempt any person who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder. A person subject to this code may be punished for contempt by confinement not to exceed five days or a fine of one hundred dollars ($100), or both. A person not subject to this code may be punished for contempt by a military court in the same manner as a criminal court of the state.



Section 31-2A-49 - (Article 49.) Depositions.

(a) At any time after charges have been signed as provided in Section 31-2A-30 (Article 30), any party may take oral or written depositions unless the military judge or summary court-martial officer hearing the case or, if the case is not being heard, an authority competent to convene a court-martial for the trial of those charges forbids it for good cause.

(b) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

(c) Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of the state or by the laws of the place where the deposition is taken to administer oaths.

(d) A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence or, in the case of audiotape, videotape, digital image or file, or similar material, may be played in evidence before any military court, if any one of the following occurs:

(1) The witness resides or is beyond the state in which the court is ordered to sit, or beyond 100 miles from the place of trial or hearing.

(2) The witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing.

(3) The present location of the witness is unknown.



Section 31-2A-50 - (Article 50.) Admissibility of records of courts of inquiry.

(a) In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, if otherwise admissible under the rules of evidence, may be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

(b) Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

(c) Such testimony may also be read in evidence before a court of inquiry.



Section 31-2A-50a - (Article 50a.) Defense of lack of mental responsibility.

(a) It is an affirmative defense in a trial by court-martial that, at the time of the commission of the acts constituting the offense, the accused, as a result of a severe mental disease or defect, was unable to appreciate the nature and quality or the wrongfulness of the acts. Mental disease or defect does not otherwise constitute a defense.

(b) The accused has the burden of proving the defense of lack of mental responsibility by clear and convincing evidence.

(c) Whenever lack of mental responsibility of the accused with respect to an offense is properly at issue, the military judge shall instruct the members of the court as to the defense of lack of mental responsibility under this article and charge members to find the accused any one of the following:

(1) Guilty.

(2) Not guilty.

(3) Not guilty only by reason of lack of mental responsibility.

(d) Subsection (c) does not apply to a court-martial composed of a military judge only. In the case of a court-martial composed of a military judge only or a summary court-martial officer, whenever lack of mental responsibility of the accused with respect to an offense is properly at issue, the military judge or summary court-martial officer shall find the accused any one of the following:

(1) Guilty.

(2) Not guilty.

(3) Not guilty only by reason of lack of mental responsibility.

(e) Notwithstanding the provisions of Section 31-2A-52 (Article 52), the accused shall be found not guilty only by reason of lack of mental responsibility if either of the following occurs:

(1) A majority of the members of the court-martial present at the time the vote is taken determines that the defense of lack of mental responsibility has been established.

(2) In the case of a court-martial composed of a military judge only or a summary court-martial officer, the military judge or summary court-martial officer determines that the defense of lack of mental responsibility has been established.



Section 31-2A-51 - (Article 51.) Voting and rulings.

(a) Voting by members of a general or special court-martial on the findings and on the sentence shall be by secret written ballot. The junior member of the court shall count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

(b) The military judge shall rule upon all questions of law and all interlocutory questions arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused is final and constitutes the ruling of the court. However, the military judge may change the ruling at any time during the trial. Unless the ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote as provided in Section 31-2A-52 (Article 52), beginning with the junior in rank.

(c) Before a vote is taken on the findings, the military judge, in the presence of the accused and counsel, shall instruct the members of the court as to the elements of the offense and charge them with all of the following:

(1) The accused must be presumed to be innocent until his or her guilt is established by legal and competent evidence beyond reasonable doubt.

(2) In the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and the accused must be acquitted.

(3) If there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt.

(4) The burden of proof to establish the guilt of the accused beyond reasonable doubt is upon the state.

(d) Subsections (a), (b), and (c) do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding, and in addition, on request, shall find the facts specially. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein.



Section 31-2A-52 - (Article 52.) Number of votes required.

(a) No person may be convicted of an offense except as provided in Section 31-2A-45(b) (Article 45(b)) or by the concurrence of two-thirds of the members present at the time the vote is taken.

(b) All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote, but a determination to reconsider a finding of guilty or to reconsider a sentence, with a view toward decreasing it, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

(c) Pursuant to its authority under Article XV, Section 271 of the Constitution of Alabama of 1901, the Legislature finds and declares that Article I, Section 11 of the Constitution of Alabama of 1901, does not apply to a court-martial proceeding. Courts-martial existed before the existence of the Constitution, and their existence is recognized in the Constitution. Further, courts-martial are an executive agency belonging to the executive branch, not the judicial branch, and were created by the Legislature pursuant to its authority under Article XV, Section 271, to provide for disciplining the militia.



Section 31-2A-53 - (Article 53.) Court to announce action.

A court-martial shall announce its findings and sentence to the parties as soon as determined.



Section 31-2A-54 - (Article 54.) Record of trial.

(a) Each general and special court-martial shall keep a separate record of the proceedings in each case brought before it, and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of his or her death, disability, or absence, it shall be authenticated by the signature of the trial counsel or by that of a member, if the trial counsel is unable to authenticate it by reason of his or her death, disability, or absence. In a court-martial consisting of only a military judge, the record shall be authenticated by the court reporter under the same conditions which would impose such a duty on a member under this subsection.

(b)(1) A complete verbatim record of the proceedings and testimony shall be prepared in each general and special court-martial case resulting in a conviction.

(2) In all other court-martial cases, the record shall contain such matters as may be prescribed by regulations.

(c) Each summary court-martial shall keep a separate record of the proceedings in each case, and the record shall be authenticated in the manner as may be prescribed by regulations.

(d) A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.






Part VIII - Sentences.

Section 31-2A-55 - (Article 55.) Cruel and unusual punishments prohibited.

Punishment by flogging, or by branding, marking, or tattooing on the body, or any other cruel or unusual punishment may not be adjudged by a court-martial or inflicted upon any person subject to this code. The use of irons, single or double, except for the purpose of safe custody, is prohibited.



Section 31-2A-56 - (Article 56.) Maximum limits.

(a) The punishment which a court-martial may direct for an offense may not exceed such limits as prescribed by this code, but in no instance may a sentence exceed more than one year for a military offense, nor shall a sentence of death be adjudged. A conviction by a court-martial of any military offense is a misdemeanor as defined under the Code of Alabama 1975.

(b) The limits of punishment for violations of the punitive articles prescribed herein shall be lesser of the sentences prescribed by the state manual for courts-martial, but in no instance shall any punishment exceed that authorized by this code.



Section 31-2A-57 - (Article 57.) Effective date of sentences.

(a) Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture may extend to any pay or allowances accrued before that date.

(b) Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement.

(c) All other sentences of courts-martial are effective on the date ordered executed.



Section 31-2A-57a - (Article 57a.) Deferment of sentences.

(a) On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under that person's jurisdiction, the person exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may in that person's sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the person who granted it or, if the accused is no longer under that person's jurisdiction, by the person exercising general court-martial jurisdiction over the command to which the accused is currently assigned.

(b)(1) In any case in which a court-martial sentences an accused referred to in subdivision (2) to confinement, the convening authority may defer the service of the sentence to confinement, without the consent of the accused, until after the accused has been permanently released to the state military forces by a state, the United States, or a foreign country referred to in that subdivision.

(2) Subdivision (1) applies to a person subject to this code who meets both of the following:

a. While in the custody of a state, the United States, or a foreign country is temporarily returned by that state, the United States, or a foreign country to the state military forces for trial by court-martial.

b. After the court-martial, is returned to that state, the United States, or a foreign country under the authority of a mutual agreement or treaty, as the case may be.

(3) In this subsection, the term "state" includes the District of Columbia and any commonwealth, territory, or possession of the United States.

(c) In any case in which a court-martial sentences an accused to confinement and the sentence to confinement has been ordered executed, but in which review of the case under Section 31-2A-67(a) (Article 67(a)) is pending, the Adjutant General may defer further service of the sentence to confinement while that review is pending.



Section 31-2A-58 - (Article 58.) Execution of confinement.

(a) A sentence of confinement adjudged by a court-martial, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place authorized by this code. Persons so confined are subject to the same discipline and treatment as persons regularly confined or committed to that place of confinement.

(b) The omission of hard labor as a sentence authorized under this code does not deprive the state confinement facility from employing it, if it otherwise is within the authority of that facility to do so.

(c) No place of confinement may require payment of any fee or charge for so receiving or confining a person except as otherwise provided by law.



Section 31-2A-58a - (Article 58a.) Sentences: Reduction in enlisted grade upon approval.

(a) A court-martial sentence of an enlisted member in a pay grade above E-1, as approved by the convening authority, that includes either a bad-conduct discharge or confinement reduces that member to pay grade E-1, effective on the date of that approval.

(b) If the sentence of a member who is reduced in pay grade under subsection (a) is set aside or disapproved, or, as finally approved, does not include any punishment named in subsection (a), the rights and privileges of which the person was deprived because of that reduction shall be restored, including pay and allowances.



Section 31-2A-58b - (Article 58b.) Sentences: Forfeiture of pay and allowances during confinement.

(a)(1) A court-martial sentence described in subdivision (2) shall result in the forfeiture of pay, or of pay and allowances, due that member during any period of confinement or parole. The forfeiture pursuant to this article shall take effect on the date determined under Section 31-2A-57(a) (Article 57(a)) and may be deferred as provided by that article. The pay and allowances forfeited, in the case of a general court-martial, shall be all pay and allowances due that member during such period and, in the case of a special court-martial, shall be two-thirds of all pay due that member during such period.

(2) A sentence covered by this article is any sentence that includes either of the following:

a. Confinement for more than six months.

b. Confinement for six months or less and a bad-conduct discharge or dismissal.

(b) In a case involving an accused who has dependents, the convening authority or other person acting under Section 31-2A-60 (Article 60) may waive any or all of the forfeitures of pay and allowances required by subsection (a) for a period not to exceed six months. Any amount of pay or allowances that, except for a waiver under this subsection, would be forfeited shall be paid, as the convening authority or other person taking action directs, to the dependents of the accused.

(c) If the sentence of a member who forfeits pay and allowances under subsection (a) is set aside or disapproved or, as finally approved, does not provide for a punishment referred to in subdivision (a)(2), the member shall be paid the pay and allowances which the member would have been paid, except for the forfeiture, for the period during which the forfeiture was in effect.






Part IX - Post-Trial Procedure and Review of Courts-Martial.

Section 31-2A-59 - (Article 59.) Error of law; lesser included offense.

(a) A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

(b) Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm, instead, so much of the finding as includes a lesser included offense.



Section 31-2A-60 - (Article 60.) Action by the convening authority.

(a) The findings and sentence of a court-martial shall be reported promptly to the convening authority after the announcement of the sentence.

(b)(1) The accused may submit to the convening authority matters for consideration by the convening authority with respect to the findings and the sentence. Any submission shall be in writing. Except in a summary court-martial case, a submission shall be made within 10 days after the accused has been given an authenticated record of trial and, if applicable, the recommendation of a judge advocate under subsection (d). In a summary court-martial case, such a submission shall be made within seven days after the sentence is announced.

(2) If the accused shows that additional time is required for the accused to submit such matters, the convening authority or other person taking action under this article, for good cause, may extend the applicable period under subdivision (1) for up to an additional 60 days as determined by the convening authority or person taking action under this article.

(3) In a summary court-martial case, the accused shall be promptly provided a copy of the record of trial for use in preparing a submission authorized by subdivision (1).

(4) The accused may waive the right to make a submission to the convening authority under subdivision (1). A waiver must be made in writing and may not be revoked. For the purposes of subdivision (c)(2), the time within which the accused may make a submission under this subsection shall be deemed to have expired upon the submission of such a waiver to the convening authority.

(c)(1) The authority under this article to modify the findings and sentence of a court-martial is a matter of command prerogative involving the sole discretion of the convening authority. If it is impractical for the convening authority to act, the convening authority shall forward the case to a person exercising general courts-martial jurisdiction who may take action under this article.

(2) Action on the sentence of a court-martial shall be taken by the convening authority or by another person authorized to act under this article. Such action may be taken only after consideration of any matters submitted by the accused under subsection (b) or after the time for submitting such matters expires, whichever is earlier. The convening authority or other person taking such action, in that person's sole discretion may approve, disapprove, commute, or suspend the sentence in whole or in part.

(3) Action on the findings of a court-martial by the convening authority or other person acting on the sentence is not required. However, such person, in the person's sole discretion may do any of the following:

a. Dismiss any charge or specification by setting aside a finding of guilty thereto.

b. Change a finding of guilty to a charge or specification to a finding of guilty to an offense that is a lesser included offense of the offense stated in the charge or specification.

c. Set aside a reduction in rank and pay grade, even if the convening authority does not aside, remit, or reduce the confinement adjudged by the court-martial.

(d) Before acting under this article on any general or special court-martial case in which there is a finding of guilt, the convening authority or other person taking action under this article shall obtain and consider the written recommendation of a judge advocate. The convening authority or other person taking action under this article shall refer the record of trial to the judge advocate, and the judge advocate shall use such record in the preparation of the recommendation. The recommendation of the judge advocate shall include such matters as may be prescribed by regulation and shall be served on the accused, who may submit any matter in response under subsection (b). Failure to object in the response to the recommendation or to any matter attached to the recommendation waives the right to object thereto.

(e)(1) The convening authority or other person taking action under this article, in the person's sole discretion, may order a proceeding in revision or a rehearing.

(2) A proceeding in revision may be ordered if there is an apparent error or omission in the record or if the record shows improper or inconsistent action by a court-martial with respect to the findings or sentence that can be rectified without material prejudice to the substantial rights of the accused. In no case, however, may a proceeding in revision do any of the following:

a. Reconsider a finding of not guilty of any specification or a ruling which amounts to a finding of not guilty.

b. Reconsider a finding of not guilty of any charge, unless there has been a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some article of this code.

c. Increase the severity of the sentence unless the sentence prescribed for the offense is mandatory.

(3) A rehearing may be ordered by the convening authority or other person taking action under this article if that person disapproves the findings and sentence and states the reasons for disapproval of the findings. If such person disapproves the findings and sentence and does not order a rehearing, that person shall dismiss the charges. A rehearing as to the findings may not be ordered where there is a lack of sufficient evidence in the record to support the findings. A rehearing as to the sentence may be ordered if the convening authority or other person taking action under this subsection disapproves the sentence.



Section 31-2A-61 - (Article 61.) Withdrawal of appeal.

(a) In each case subject to appellate review under this code, the accused may file with the convening authority a statement expressly withdrawing the right of the accused to such appeal. Such a withdrawal shall be signed by both the accused and his or her defense counsel and must be filed in accordance with appellate procedures as provided by law.

(b) The accused may withdraw an appeal at any time in accordance with appellate procedures as provided by law.



Section 31-2A-62 - (Article 62.) Appeal by the state.

(a)(1) In a trial by court-martial in which a punitive discharge may be adjudged, the state may appeal the following, other than a finding of not guilty with respect to the charge or specification by the members of the court-martial or an order or ruling that is, or that amounts to, a finding of not guilty with respect to the charge or specification:

a. An order or ruling of the military judge which terminates the proceedings with respect to a charge or specification.

b. An order or ruling which excludes evidence that is substantial proof of a fact material in the proceeding.

c. An order or ruling which directs the disclosure of classified information.

d. An order or ruling which imposes sanctions for nondisclosure of classified information.

e. A refusal of the military judge to issue a protective order sought by the state to prevent the disclosure of classified information.

f. A refusal by the military judge to enforce an order described in paragraph e. that has previously been issued by appropriate authority.

(2) An appeal of an order or ruling may not be taken unless the trial counsel provides the military judge with written notice of appeal from the order or ruling within 72 hours of the order or ruling. Such notice shall include a certification by the trial counsel that the appeal is not taken for the purpose of delay and, if the order or ruling appealed is one which excludes evidence, that the evidence excluded is substantial proof of a fact material in the proceeding.

(3) An appeal under this article shall be diligently prosecuted as provided by law.

(b) An appeal under this article shall be forwarded to the court prescribed in Section 31-2A-67 (Article 67). In ruling on an appeal under this article, that court may act only with respect to matters of law.

(c) Any period of delay resulting from an appeal under this article shall be excluded in deciding any issue regarding denial of a speedy trial unless an appropriate authority determines that the appeal was filed solely for the purpose of delay with the knowledge that it was totally frivolous and without merit.



Section 31-2A-63 - (Article 63.) Rehearings.

Each rehearing under this code shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which he or she was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be approved, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory. If the sentence approved after the first court-martial was in accordance with a pretrial agreement and the accused at the rehearing changes a plea with respect to the charges or specifications upon which the pretrial agreement was based, or otherwise does not comply with the pretrial agreement, the approved sentence as to those charges or specifications may include any punishment not in excess of that lawfully adjudged at the first court-martial.



Section 31-2A-64 - (Article 64.) Review by the Senior Judge Advocate.

(a) Each general and special court-martial case in which there has been a finding of guilty shall be reviewed by the senior judge advocate, or a designee for the convening authority. The senior judge advocate, or designee, may not review a case under this subsection if that person has acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense. The senior judge advocate's review shall be in writing and shall contain all of the following:

(1) Conclusions as to whether:

a. The court had jurisdiction over the accused and the offense.

b. The charge and specification stated an offense.

c. The sentence was within the limits prescribed as a matter of law.

(2) A response to each allegation of error made in writing by the accused.

(3) If the case is sent for action under subsection (b), a recommendation as to the appropriate action to be taken and an opinion as to whether corrective action is required as a matter of law.

(b) The record of trial and related documents in each case reviewed under subsection (a) shall be sent for action to the general court-martial convening authority if any of the following occur:

(1) The judge advocate who reviewed the case recommends corrective action.

(2) The sentence approved under Section 31-2A-60(c) (Article 60(c)) extends to dismissal, a bad-conduct or dishonorable discharge, or confinement for more than six months.

(3) Such action is otherwise required by regulations of the Adjutant General.

(c)(1) The convening authority may do any of the following:

a. Disapprove or approve the findings or sentence, in whole or in part.

b. Remit, commute, or suspend the sentence in whole or in part.

c. Except where the evidence was insufficient at the trial to support the findings, order a rehearing on the findings, on the sentence, or on both.

d. Dismiss the charges.

(2) If a rehearing is ordered but the convening authority finds a rehearing impracticable, the convening authority shall dismiss the charges.

(3) If the opinion of the senior judge advocate, or designee, in the senior judge advocate's review under subsection (a) is that corrective action is required as a matter of law and if the convening authority does not take action that is at least as favorable to the accused as that recommended by the judge advocate, the record of trial and action thereon shall be sent to the Adjutant General for review and action as deemed appropriate. In cases where the Adjutant General is the convening authority, the record of trial and action thereon shall be sent to the Governor for review and action as deemed appropriate. The Adjutant General or Governor shall act on this decision within 30 days of receiving the opinion and record of trial.



Section 31-2A-65 - (Article 65.) Disposition of records after review by the convening authority.

Except as otherwise required by this code, all records of trial and related documents shall be transmitted and disposed of as prescribed by regulation and provided by law.



Section 31-2A-66 - (Article 66.) Military Court-Martial Review Panel.

The Governor shall establish a Military Court-Martial Review Panel which shall be composed of one or more panels, and each such panel shall be composed of not less than three appellate military judges. The military judges selected for the Military Court-Martial Review Panel shall be active or retired judge advocates of the Department of Defense of the United States. Further composition and selection of judges for the panel shall be established by regulation pursuant to Sections 131 and 271 of the Official Recompilation of the Constitution of Alabama of 1901, as amended. For the purpose of reviewing courts-martial cases, the body may sit in panels or as a whole in accordance with the rules prescribed by the Governor. All appeals of decisions of courts-martial shall proceed directly to the Military Court-Martial Review Panel.



Section 31-2A-67 - (Article 67.) Review by State Appellate Authority.

Decisions of the Military Court-Martial Review Panel are subject to review by the Alabama Supreme Court by writ of certiorari pursuant to Section 140 of Official Recompilation of the Constitution of Alabama of 1901, as amended. The appellate procedures to be followed shall be those provided by law for the appeal of criminal cases thereto.



Section 31-2A-68 - (Article 68.) Reserved.

Reserved.



Section 31-2A-69 - (Article 69.) Reserved.

Reserved.



Section 31-2A-70 - (Article 70.) Appellate counsel.

(a) The senior judge advocate shall detail a judge advocate as appellate government counsel to represent the state in the review or appeal of cases specified in Section 31-2A-67 (Article 67) and before any federal court when requested to do so by the state Attorney General.

(b) Upon an appeal by the state, an accused has the right to be represented by detailed military counsel before any reviewing authority and before any appellate court.

(c) Upon the appeal by an accused, the accused has the right to be represented by military counsel before any reviewing authority.

(d) Upon the request of an accused entitled to be so represented, the regional defense counsel shall appoint a judge advocate to represent the accused in the review or appeal of cases specified in subsections (b) and (c).

(e) An accused may be represented by civilian appellate counsel at no expense to the state.



Section 31-2A-71 - (Article 71.) Execution of sentence; suspension of sentence.

(a) If the sentence of the court-martial extends to dismissal or bad-conduct discharge and if the right of the accused to appellate review is not waived, and an appeal is not withdrawn under Section 31-2A-61 (Article 61), that part of the sentence extending to dismissal or bad-conduct discharge may not be executed until there is a final judgment as to the legality of the proceedings. A judgment as to the legality of the proceedings is final in such cases when review is completed by an appellate court prescribed in Section 31-2A-67 (Article 67), and is deemed final by the law of the State of Alabama.

(b) If the sentence of the court-martial extends to dismissal or bad conduct discharge and if the right of the accused to appellate review is waived, or an appeal is withdrawn under Section 31-2A-61 (Article 61), that part of the sentence extending to dismissal or a bad-conduct discharge may not be executed until review of the case by the senior judge advocate and any action on that review under Section 31-2A-64 (Article 64) is completed. Any other part of a court-martial sentence may be ordered executed by the convening authority or other person acting on the case under Section 31-2A-60 (Article 60) when so approved under that article.

(c) The convening authority may suspend the execution of any sentence or part thereof.



Section 31-2A-72 - (Article 72.) Vacation of suspension.

(a) Before the vacation of the suspension of a special court-martial sentence, which as approved includes a bad-conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on an alleged violation of probation. The probationer shall be represented at the hearing by military counsel if the probationer so desires.

(b) The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the officer exercising general court-martial jurisdiction over the probationer. If the officer vacates the suspension, any unexecuted part of the sentence, except a dismissal, shall be executed, subject to applicable restrictions in this code.

(c) The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.



Section 31-2A-73 - (Article 73.) Petition for a new trial.

At any time within two years after approval by the convening authority of a court-martial sentence, the accused may petition the Adjutant General for a new trial on the grounds of newly discovered evidence or fraud on the court-martial.

At any time within 45 days of discovery of fraud on the court-martial or newly discovered evidence, the accused may petition for new trial with the Military Court-Martial Review Panel. In the event the accused's case is pending before the Alabama Supreme Court, the appeal shall be stayed until the Military Court-Martial Review Panel rules on the petition.



Section 31-2A-74 - (Article 74.) Remission and suspension.

(a) The Governor may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures.

(b) The Governor, for good cause, may substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.



Section 31-2A-75 - (Article 75.) Restoration.

(a) Under such regulations as may be prescribed, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon the new trial or rehearing.

(b) If a previously executed sentence of or bad-conduct discharge is not imposed on a new trial, the Governor shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of the accused's enlistment.



Section 31-2A-76 - (Article 76.) Finality of proceedings, findings, and sentences.

The appellate review of records of trial provided by this code, the proceedings, findings, and sentences of courts-martial as approved, reviewed, or affirmed as required by this code, and all dismissals and discharges carried into execution under sentences by courts-martial following approval, review, or affirmation as required by this code, are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the United States and the several states, subject only to action upon a petition for a new trial as provided in Section 31-2A-73 (Article 73) and to action under Section 31-2A-74 (Article 74).



Section 31-2A-76a - (Article 76a.) Leave required to be taken pending review of certain court-martial convictions.

Under rules prescribed, an accused who has been sentenced by a court-martial may be required to take leave pending completion of action under this article if the sentence, as approved under Section 31-2A-60 (Article 60), includes an unsuspended dismissal or an unsuspended dishonorable or bad-conduct discharge. The accused may be required to begin such leave on the date on which the sentence is approved under Section 31-2A-60 (Article 60) or at any time after such date, and such leave may be continued until the date on which action under this article is completed or may be terminated at any earlier time.



Section 31-2A-76b - (Article 76b.) Lack of mental capacity or mental responsibility.

The determination of lack of mental capacity or mental responsibility shall be determined pursuant to Alabama state law as well as rules of the Department of Defense of the United States and the laws of the United States governing the Armed Forces of the United States as required under Section 272 of the Official Recompilation of the Constitution of Alabama of 1901, as amended.






Part X - Punitive Articles.

Section 31-2A-77 - (Article 77.) Principals.

Any person subject to this code who does either of the following is a principal:

(1) Commits an offense punishable by this code, or aids, abets, counsels, commands, or procures its commission.

(2) Causes an act to be done which if directly performed by him or her would be punishable by this code.



Section 31-2A-78 - (Article 78.) Accessory after the fact.

Any person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent his or her apprehension, trial, or punishment shall be punished as a court-martial may direct.



Section 31-2A-79 - (Article 79.) Conviction of lesser included offense.

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.



Section 31-2A-80 - (Article 80.) Attempts.

(a) An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that offense.

(b) Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

(c) Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.



Section 31-2A-81 - (Article 81.) Conspiracy.

Any person subject to this code who conspires with any other person to commit an offense under this code, if one or more of the conspirators does an act to effect the object of the conspiracy, shall be punished as a court-martial may direct.



Section 31-2A-82 - (Article 82.) Solicitation.

Any person subject to this code who solicits or advises another to commit a violation of this code, if the offense solicited or advised is attempted or committed, shall be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, the person shall be punished as a court-martial may direct.



Section 31-2A-83 - (Article 83.) Fraudulent enlistment, appointment, or separation.

Any person who does either of the following shall be punished as a court-martial may direct:

(1) Procures his or her own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to his or her qualifications for that enlistment or appointment and receives pay or allowances thereunder.

(2) Procures his or her own separation from the Alabama National Guard by knowingly false representation or deliberate concealment as to his or her eligibility for that separation.



Section 31-2A-84 - (Article 84.) Unlawful enlistment, appointment, or separation.

Any person subject to this code who effects an enlistment or appointment in or a separation from the Alabama National Guard of any person who is known to him or her to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.



Section 31-2A-85 - (Article 85.) Desertion.

(a) Any member of the Alabama National Guard who does any of the following is guilty of desertion:

(1) Without authority goes or remains absent from his or her unit, organization, or place of duty with intent to remain away permanently.

(2) Quits his or her unit, organization, or place of duty with intent to avoid hazardous duty or to shirk important service.

(3) Without being regularly separated from the Alabama National Guard, enlists or accepts an appointment in the same or another one of the state military forces, or in one of the Armed Forces of the United States, without fully disclosing the fact that he or she has not been regularly separated, or enters any foreign armed service except when authorized by the United States.

(b) Any commissioned officer of the Alabama National Guard who, after tender of his or her resignation and before notice of its acceptance, quits his or her post or proper duties without leave and with intent to remain away permanently is guilty of desertion.

(c) Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct.



Section 31-2A-86 - (Article 86.) Absence without leave.

Any person subject to this code who, without authority, does any of the following shall be punished as a court-martial may direct:

(1) Fails to go to his or her appointed place of duty at the time prescribed.

(2) Goes from the appointed place of duty.

(3) Absents himself or herself or remains absent from his or her unit, organization, or place of duty at which he or she is required to be at the time prescribed.



Section 31-2A-87 - (Article 87.) Missing movement.

Any person subject to this code who through neglect or design misses the movement of a ship, aircraft, or unit with which he or she is required in the course of duty to move shall be punished as a court-martial may direct.



Section 31-2A-88 - (Article 88.) Reserved.

Reserved.



Section 31-2A-89 - (Article 89.) Disrespect toward superior commissioned officer.

Any person subject to this code who behaves with disrespect toward his or her superior commissioned officer shall be punished as a court-martial may direct.



Section 31-2A-90 - (Article 90.) Assaulting or willfully disobeying superior commissioned officer.

Any person subject to this code who does either of the following shall be punished as a court-martial may direct.

(1) Strikes his or her superior commissioned officer or draws or lifts up any weapon or offers any violence against him or her while he or she is in the execution of his or her office.

(2) Willfully disobeys a lawful command of his or her superior commissioned officer.



Section 31-2A-91 - (Article 91.) Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer.

Any warrant officer or enlisted member who does any of the following shall be punished as a court-martial may direct:

(1) Strikes or assaults a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his or her office.

(2) Willfully disobeys the lawful order of a warrant officer, noncommissioned officer, or petty officer.

(3) Treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his or her office.



Section 31-2A-92 - (Article 92.) Failure to obey order or regulation.

Any person subject to this code who does any of the following shall be punished as a court-martial may direct:

(1) Violates or fails to obey any lawful general order or regulation.

(2) Having knowledge of any other lawful order issued by a member of the Alabama National Guard, which it is his or her duty to obey, fails to obey the order.

(3) Is derelict in the performance of his or her duties.



Section 31-2A-93 - (Article 93.) Cruelty and maltreatment.

Any person subject to this code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his or her orders shall be punished as a court-martial may direct.



Section 31-2A-94 - (Article 94.) Mutiny or sedition.

(a) Any person subject to this code who:

(1) With intent to usurp or override lawful military authority, refuses, in concert with any other person, to obey orders or otherwise do his or her duty or creates any violence or disturbance is guilty of mutiny.

(2) With intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition.

(3) Fails to do his or her utmost to prevent and suppress a mutiny or sedition being committed in his or her presence, or fails to take all reasonable means to inform his or her superior commissioned officer or commanding officer of a mutiny or sedition which he or she knows or has reason to believe is taking place is guilty of a failure to suppress or report a mutiny or sedition.

(b) A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.



Section 31-2A-95 - (Article 95.) Resistance, flight, breach of arrest, and escape.

Any person subject to this code who does any of the following shall be punished as a court-martial may direct:

(1) Resists apprehension.

(2) Flees from apprehension.

(3) Breaks arrest.

(4) Escapes from custody or confinement.



Section 31-2A-96 - (Article 96.) Releasing prisoner without proper authority.

Any person subject to this code who, without proper authority, releases any prisoner committed to his or her charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.



Section 31-2A-97 - (Article 97.) Unlawful detention.

Any person subject to this code who, except as provided by law or regulation, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.



Section 31-2A-98 - (Article 98.) Noncompliance with procedural rules.

Any person subject to this code who does either of the following shall be punished as a court-martial may direct:

(1) Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code.

(2) Knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused.



Section 31-2A-99 - (Article 99.) Misbehavior before the enemy.

Any person subject to this code who before or in the presence of the enemy does any of the following shall be punishable as a court-martial may direct:

(1) Runs away.

(2) Shamefully abandons, surrenders, or delivers up any command, unit, place, or military property which it is his or her duty to defend.

(3) Through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property.

(4) Casts away his or her arms or ammunition.

(5) Is guilty of cowardly conduct.

(6) Quits his or her place of duty to plunder or pillage.

(7) Causes false alarms in any command, unit, or place under control of the Armed Forces of the United States or the state military forces.

(8) Willfully fails to do his or her utmost to encounter, engage, capture, or destroy any enemy troops, combatants, vessels, aircraft, or any other thing, which it is his or her duty so to encounter, engage, capture, or destroy.

(9) Does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the Armed Forces belonging to the United States or its allies, to the state, or to any other state, when engaged in battle.



Section 31-2A-100 - (Article 100.) Subordinate compelling surrender.

Any person subject to this code who compels or attempts to compel the Commander of the Alabama National Guard, or of any other state, place, vessel, aircraft, or other military property, or of any body of members of the Armed Forces, to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.



Section 31-2A-101 - (Article 101.) Improper use of countersign.

Any person subject to this code who in time of war discloses the parole or countersign to any person not entitled to receive it or who gives to another, who is entitled to receive and use the parole or countersign, a different parole or countersign from that which, to his or her knowledge, he or she was authorized and required to give, shall be punished as a court-martial may direct.



Section 31-2A-102 - (Article 102.) Forcing a safeguard.

Any person subject to this code who forces a safeguard shall be punished as a court-martial may direct.



Section 31-2A-103 - (Article 103.) Captured or abandoned property.

(a) All persons subject to this code shall secure all public property taken for the service of the United States or the state, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

(b) Any person subject to this code who does any of the following shall be punished as a court-martial may direct:

(1) Fails to carry out the duties prescribed in subsection (a).

(2) Buys, sells, trades, or in any way deals in or disposes of taken, captured, or abandoned property, whereby he or she receives or expects any profit, benefit, or advantage to himself or herself or another directly or indirectly connected with himself or herself.

(3) Engages in looting or pillaging.



Section 31-2A-104 - (Article 104.) Aiding the enemy.

Any person subject to this code who does either of the following shall be punished as a court-martial may direct:

(1) Aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things.

(2) Without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly.



Section 31-2A-105 - (Article 105.) Misconduct as prisoner.

Any person subject to this code who, while in the hands of the enemy in time of war, does either of the following shall be punished as a court-martial may direct:

(1) For the purpose of securing favorable treatment by his or her captors acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners.

(2) While in a position of authority over such persons maltreats them without justifiable cause.



Section 31-2A-106 - (Article 106.) Reserved.

Reserved.



Section 31-2A-106a - (Article 106a.) Reserved.

Reserved.



Section 31-2A-107 - (Article 107.) False official statements.

Any person subject to this code who, with intent to deceive, signs any false record, return, regulation, order, or other official document made in the line of duty, knowing it to be false, or makes any other false official statement made in the line of duty, knowing it to be false, shall be punished as a court-martial may direct.



Section 31-2A-108 - (Article 108.) Military property - Loss, damage, destruction, or wrongful disposition.

Any person subject to this code who, without proper authority does any of the following regarding any military property of the United States or of any state, shall be punished as a court-martial may direct:

(1) Sells or otherwise disposes of.

(2) Willfully or through neglect damages, destroys, or loses.

(3) Willfully or through neglect suffers to be lost, damaged, destroyed, sold, or wrongfully disposed of.



Section 31-2A-109 - (Article 109.) Property other than military property - Waste, spoilage, or destruction.

Any person subject to this code who willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of any state shall be punished as a court-martial may direct.



Section 31-2A-110 - (Article 110.) Improper hazarding of vessel.

(a) Any person subject to this code who willfully and wrongfully hazards or suffers to be hazarded any vessel of the Armed Forces of the United States or any state military forces shall suffer such punishment as a court-martial may direct.

(b) Any person subject to this code who negligently hazards or suffers to be hazarded any vessel of the Armed Forces of the United States or any state military forces shall be punished as a court-martial may direct.



Section 31-2A-111 - (Article 111.) Reserved.

Reserved.



Section 31-2A-112 - (Article 112.) Drunk on duty.

Any person subject to this code, other than a sentinel or lookout, who is found drunk on duty, shall be punished as a court-martial may direct.



Section 31-2A-112a - (Article 112a.) Wrongful use, possession, etc., of controlled substances.

(a) Any person subject to this code who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States, or introduces into an installation, vessel, vehicle, or aircraft used by or under the control of the Armed Forces of the United States or of any state military forces a substance described in subsection (b) shall be punished as a court-martial may direct.

(b) The substances referred to in subsection (a) are the following:

(1) Opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid, and marijuana and any compound or derivative of any such substance.

(2) Any substance not specified in subdivision (1) that is listed on a schedule of controlled substances prescribed by the President for the purposes of the Uniform Code of Military Justice of the Armed Forces of the United States, 10 U.S.C. § 801 et seq.

(3) Any other substance not specified in subdivision (1) or contained on a list prescribed by the President under subdivision (2) that is listed in Schedules I through V of Article 202 of the Controlled Substances Act, 21 U.S.C. § 812 or that is listed under Title 20 of the Code of Alabama 1975.



Section 31-2A-112b - (Article 112b.) Wrongful possession, etc., of drug paraphernalia.

Any person subject to this code who wrongfully possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States, or introduces into an installation, vessel, vehicle, or aircraft used by or under the control of the Armed Forces of the United States or of any state military forces drug paraphernalia as defined in Section 13A-12-260, shall be punished as a court-martial may direct.



Section 31-2A-113 - (Article 113.) Misbehavior of sentinel.

Any sentinel or lookout who is found drunk or sleeping upon his or her post, or leaves it before being regularly relieved, shall be punished as a court-martial may direct.



Section 31-2A-114 - (Article 114.) Dueling.

Any person subject to this code who fights or promotes or is concerned in or connives at fighting a duel, or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a court-martial may direct.



Section 31-2A-115 - (Article 115.) Malingering.

Any person subject to this code who for the purpose of avoiding work, duty, or service does either of the following shall be punished as a court-martial may direct:

(1) Feigns illness, physical disablement, mental lapse, or derangement.

(2) Intentionally inflicts self-injury.



Section 31-2A-116 - (Article 116.) Riot or breach of peace.

Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.



Section 31-2A-117 - (Article 117.) Provoking speeches or gestures.

Any person subject to this code who uses provoking or reproachful words or gestures towards any other person subject to this code shall be punished as a court-martial may direct.



Section 31-2A-118 - (Article 118.) Reserved.

Reserved.



Section 31-2A-119 - (Article 119.) Reserved.

Reserved.



Section 31-2A-120 - (Article 120.) Reserved.

Reserved.



Section 31-2A-121 - (Article 121.) Larceny and wrongful appropriation.

(a) Any person subject to this code who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind:

(1) With intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his or her own use or the use of any person other than the owner, steals that property and is guilty of larceny.

(2) With intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his or her own use or the use of any person other than the owner, is guilty of wrongful appropriation.

(b) Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct.



Section 31-2A-122 - (Article 122.) Reserved.

Reserved.



Section 31-2A-123 - (Article 123.) Forgery.

Any person subject to this code who, with intent to defraud does either of the following is guilty of forgery and shall be punished as a court-martial may direct:

(1) Falsely makes or alters any signature, to, or any part of, any writing which would, if genuine, apparently impose a legal liability on another or change his or her legal right or liability to his or her prejudice.

(2) Utters, offers, issues, or transfers such a writing, known by him or her to be so made or altered.



Section 31-2A-123a - (Article 123a.) Making, drawing, or uttering check, draft, or order without sufficient funds.

(a) Any person subject to this code who, for the procurement of any article or thing of value, with intent to defraud, or for the payment of any past due obligation, or for any other purpose, with intent to deceive; makes, draws, utters, or delivers any check, draft, or order for the payment of money upon any bank or other depository, knowing at the time that the maker or drawer has not or will not have sufficient funds in, or credit with, the bank or other depository for the payment of that check, draft, or order in full upon its presentment, shall be punished as a court-martial may direct.

(b) The making, drawing, uttering, or delivering by a maker or drawer of a check, draft, or order, payment of which is refused by the drawee because of insufficient funds of the maker or drawer in the drawee's possession or control, is prima facie evidence of his or her intent to defraud or deceive and of his or her knowledge of insufficient funds in, or credit with, that bank or other depository, unless the maker or drawer pays the holder the amount due within five days after receiving notice, orally or in writing, that the check, draft, or order was not paid on presentment. In this article, the word "credit" means an arrangement or understanding, express or implied, with the bank or other depository for the payment of that check, draft, or order.



Section 31-2A-124 - (Article 124.) Reserved.

Reserved.



Section 31-2A-125 - (Article 125.) Reserved.

Reserved.



Section 31-2A-126 - (Article 126.) Reserved.

Reserved.



Section 31-2A-127 - (Article 127.) Extortion.

Any person subject to this code who communicates threats to another person with the intention thereby to obtain anything of value or any acquittance, advantage, or immunity is guilty of extortion and shall be punished as a court-martial may direct.



Section 31-2A-128 - (Article 128.) Assault.

(a) Any person subject to this code who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated, is guilty of assault and shall be punished as a court-martial may direct.

(b) Any person subject to this chapter who does either of the following is guilty of aggravated assault and shall be punished as a court-martial may direct:

(1) Commits an assault with a dangerous weapon or other means or force likely to produce death or grievous bodily harm.

(2) Commits an assault and intentionally inflicts grievous bodily harm with or without a weapon.



Section 31-2A-129 - (Article 129.) Reserved.

Reserved.



Section 31-2A-130 - (Article 130.) Housebreaking.

Any person subject to this code who unlawfully enters the building or structure of another with intent to commit a criminal offense therein is guilty of housebreaking and shall be punished as a court-martial may direct.



Section 31-2A-131 - (Article 131.) Perjury.

Any person subject to this code who in a judicial proceeding or in a course of justice willfully and corruptly does either of the following is guilty of perjury and shall be punished as a court-martial may direct:

(1) Upon a lawful oath or in any form allowed by law to be substituted for an oath, gives any false testimony material to the issue or matter of inquiry.

(2) In any declaration, certificate, verification, or statement under penalty of perjury as permitted under 28 U.S.C. § 1746, or Article 5 of Chapter 10 of Title 13A, subscribes any false statement material to the issue or matter of inquiry.



Section 31-2A-132 - (Article 132.) Frauds against the government.

Any person subject to this code who does any of the following shall, upon conviction, be punished as a court-martial may direct:

(1) Knowing it to be false or fraudulent, makes any claim against the United States, the state, or any officer thereof.

(2) For the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the state, or any officer thereof makes or uses any writing or other paper knowing it to contain any false or fraudulent statements, makes any oath, affirmation, or certification to any fact or to any writing or other paper knowing the oath, affirmation, or certification to be false, or forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited.

(3) Having charge, possession, custody, or control of any money, or other property of the United States or the state, furnished or intended for the Armed Forces of the United States or the state military forces, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which he or she receives a certificate or receipt.

(4) Being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the Armed Forces of the United States or the state military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state.



Section 31-2A-133 - (Article 133.) Conduct unbecoming an officer and a gentleman.

Any commissioned officer, cadet, candidate, or midshipman who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.



Section 31-2A-134 - (Article 134.) General article.

Though not specifically mentioned in this code, all disorders and neglects to the prejudice of good order and discipline in the state military forces and all conduct of a nature to bring discredit upon the state military forces shall be taken cognizance of by a court-martial and punished at the discretion of a military court. However, where a crime constitutes an offense that violates both this code and the criminal laws of the state where the offense occurs or criminal laws of the United States, jurisdiction of the military court must be determined in accordance with Section 31-2A-2(b) (Article 2(b)).






Part XI - Miscellaneous Provisions.

Section 31-2A-135 - (Article 135.) Courts of inquiry.

(a) Courts of inquiry to investigate any matter of concern to the state military forces may be convened by any person authorized to convene a general court-martial, whether or not the persons involved have requested such an inquiry.

(b) A court of inquiry consists of three or more commissioned officers. For each court of inquiry, the convening authority shall also appoint counsel for the court.

(c) Any person subject to this code whose conduct is subject to inquiry shall be designated as a party. Any person subject to this code who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

(d) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

(e) The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath to faithfully perform their duties.

(f) Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

(g) Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

(h) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.



Section 31-2A-136 - (Article 136.) Authority to administer oaths and to act as notary.

(a) The following persons may administer oaths for the purposes of military administration, including military justice:

(1) All judge advocates.

(2) All summary courts-martial.

(3) All adjutants, assistant adjutants, acting adjutants, and personnel adjutants.

(4) All other persons designated by regulations of the Armed Forces of the United States or by statute.

(b) The following persons may administer oaths necessary in the performance of their duties:

(1) The president, military judge, and trial counsel for all general and special courts-martial.

(2) The president and the counsel for the court of any court of inquiry.

(3) All officers designated to take a deposition.

(4) All persons detailed to conduct an investigation.

(5) All recruiting officers.

(6) All other persons designated by regulations of the Armed Forces of the United States or by statute.

(c) The signature without seal of any such person, together with the title of his or her office, is prima facie evidence of the person's authority.



Section 31-2A-137 - (Article 137.) Articles to be explained.

(a)(1) The articles of this code shall be carefully explained to each enlisted member at the time, or within one year after, the member joins the Alabama National Guard.

(2) Such articles shall be explained again:

a. After the member has completed basic or recruit training.

b. At the time when the member reenlists.

(b) The text of the code and of the rules prescribed under such code shall be made available to a member of the state military forces, upon request by the member, for the member's personal examination.



Section 31-2A-138 - (Article 138.) Complaints of wrongs.

Any member of the Alabama National Guard who believes himself or herself wronged by a commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the officer exercising general court-martial jurisdiction over the officer against whom it is made. The officer exercising general court-martial jurisdiction shall examine the complaint and take proper measures for redressing the wrong complained of; and, as soon as possible, shall send to the Adjutant General a true statement of that complaint, with the proceedings had thereon.



Section 31-2A-139 - (Article 139.) Reserved.

Reserved.



Section 31-2A-140 - (Article 140.) Delegation by the Governor.

The Governor may delegate any authority vested in the Governor under this code, and provide for the subdelegation of any such authority, except the power given the Governor by Section 31-2A-22 (Article 22).



Section 31-2A-141 - (Article 141.) Reserved.

Reserved.



Section 31-2A-142 - (Article 142.) Reserved.

Reserved.



Section 31-2A-143 - (Article 143.) Uniformity of interpretation.

This code shall be so construed as to effectuate its general purpose to make it uniform, so far as practical, with the Uniform Code of Military Justice, Chapter 47 of Title 10, U.S.C. in conformance with Section 272 of the Official Recompilation of the Constitution of Alabama of 1901, as amended.



Section 31-2A-144 - (Article 144.) Immunity for action of military courts.

All persons acting within their official capacity under the provisions of this code shall be immune from any civil liability to the same extent as judicial officers within the State of Alabama Unified Judicial System.



Section 31-2A-145 - (Article 145.) Severability.

The provisions of this code are hereby declared to be severable and if any provision of this code or the application of such provision to any person or circumstance is declared invalid for any reason, such declaration shall not affect the validity of the remaining portions of this code.



Section 31-2A-146 - (Article 146.) Short Title.

This act may be cited as the Alabama Code of Military Justice (ACMJ).



Section 31-2A-147 - Article 147. Construction of chapter.

To the extent not inconsistent with existing law, nothing in this code affects the remainder of Chapter 2 of this title or the Constitution of Alabama of 1901.









Chapter 3 - COMPENSATION FOR DEATH OF NATIONAL GUARDSMEN.

Section 31-3-1 - Definitions.

(a) The following words and phrases when used in this chapter shall have the following meanings, respectively, unless the context shall clearly indicate a different meaning in the connection used:

(1) AWARDING AUTHORITY. The State Board of Adjustment, created and existing pursuant to Article 4 of Chapter 9 of Title 41 of this Code.

(2) CHILD or CHILDREN. Such term includes posthumous children and all other children entitled by law to inherit as children of the deceased, also stepchildren who were members of the family of the deceased at the time of his death, and dependent upon him for support, also a grandchild of the deceased Alabama national guardsman, whose father is dead or is an invalid, and who was supported by and was a member of the family of such deceased grandparent at the time of his death.

(3) DEPENDENT CHILD. An unmarried child under the age of 18 years, or one over that age who is physically or mentally incapacitated from earning.

(4) ALABAMA NATIONAL GUARDSMEN. The officers and men commissioned or enlisted in the Alabama National Guard, army or air, as defined in Section 31-2-3.

(b) For the purposes of this chapter, the following described persons shall be conclusively presumed to be wholly dependent:

(1) A wife, unless it be shown that she was voluntarily living apart from her husband at the time of his death, or unless it be shown that the husband was not in any way contributing to her support and had not in any way contributed to her support for more than 12 months next preceding the occurrence of the injury causing his death.

(2) Minor children under the age of 18 years and those over 18 if physically and mentally incapacitated from earning.

(3) A wife, child, mother, father, grandmother, grandfather, sister, brother, mother-in-law, and father-in-law who were wholly supported by the deceased Alabama national guardsman, at the time of his death and for a reasonable period of time prior thereto, shall be considered his dependents and payment of compensation may be made to them as authorized in this chapter.

(c) Any member of the class named in subdivision (b)(3) of this section who regularly derived part of his support from the earnings of the deceased Alabama national guardsman, at the time of his death and for a reasonable time immediately prior thereto, shall be considered his partial dependent and payment of compensation may be made to such partial dependent as authorized in this chapter.



Section 31-3-2 - Right of dependents to compensation; amount of compensation.

In the event an Alabama national guardsman is killed, either accidentally or deliberately, while engaged in the performance of his duties in quelling a riot, rout, or civil disturbance, his dependents shall be entitled to compensation in the amount of $10,000 to be paid from the State Treasury, as provided in this chapter, unless such death was caused by the wilful misconduct of the guardsman or was due to his own intoxication or his wilful failure or refusal to use safety appliances provided by his commanding officer or other person in charge, or his wilful refusal or neglect to perform a statutory duty or any other wilful violation of a law, or his wilful breach of a reasonable rule or regulation governing the performance of his duties as such guardsman, of which rule or regulation he had knowledge. Any Alabama national guardsman whose death results proximately and within three years from an injury received while performing his duties in quelling any riot, rout, or civil disturbance shall, for the purposes of this chapter, be deemed to have been killed while in the performance of such duties; provided, however, that the compensation provided for by this chapter shall be limited to state duty and shall not be extended to cover any federal duty status.



Section 31-3-3 - Payment of compensation - Manner; apportionment among dependents.

The compensation payable to surviving dependents of Alabama national guardsmen who are killed under the circumstances prescribed in Section 31-3-2 shall be paid to the persons entitled thereto, without administration, or to a guardian or such other person as the awarding authority may direct, for the use of the persons entitled thereto as follows:

(1) If the deceased Alabama national guardsman leaves a dependent widow and no other dependents or partial dependents the total amount of the compensation provided for by this chapter shall be paid to such widow.

(2) If the deceased Alabama national guardsman leaves a dependent widow and a dependent child or dependent children and no other dependents or partial dependents, then the total amount of the compensation provided for by this chapter shall be paid to such widow for the benefit of herself and such child or children. Or, in its discretion, the awarding authority may determine what portion of the compensation shall be applied for the benefit of such child or children and may order the same paid to a guardian and then order only the remainder of such compensation paid to such widow.

(3) If the deceased Alabama national guardsman leaves a dependent child or children, and no dependent widow or other dependents or partial dependents then such child or children shall be entitled to the total amount of the compensation authorized by this chapter, and such compensation shall be paid to a duly appointed guardian of such child or children, or in the discretion of the awarding authority, such sum may be paid to the probate judge of the county of residence of the child or children. Any probate judge who receives any moneys due any child or children under this chapter shall handle and administer all such funds in the manner prescribed in Sections 26-7-2 through 26-7-5.

(4) If the deceased Alabama national guardsman leaves no dependent wife, or dependent child or children but leaves other dependents or partial dependents, then such dependents and partial dependents jointly shall be entitled to the total amount of the compensation provided by this chapter, and subject to the limitations prescribed in subdivision (8) of this section, such compensation shall be paid to them in the amounts and manner ordered by the awarding authority.

(5) If a deceased Alabama national guardsman leaves a dependent widow and other dependents or partial dependents but no dependent child or children, then such widow and the other dependents and partial dependents jointly shall be entitled to the total compensation provided by this chapter; and, subject to the limitations prescribed in this subdivision, such compensation shall be paid to such dependents in the proportions and in the manner ordered by the awarding authority; provided, however, at least 50 percent of such compensation must be awarded to the dependent widow.

(6) If a deceased Alabama national guardsman leaves a dependent widow and a dependent child or children and other dependents and partial dependents, then the awarding authority shall determine what portion of such compensation shall be paid to such widow and child or children, and, in its discretion, may order all such compensation paid to such widow and child or children, but must provide that at least 70 percent thereof is paid to such widow and child or children.

(7) If a deceased Alabama national guardsman leaves a dependent child or children and other dependents and partial dependents but no dependent widow, then the awarding authority shall determine what portion of such compensation such child or children are entitled to receive; and, in its discretion, may order all such compensation awarded to such child or children, but must award at least 60 percent thereof to such child or children.

(8) If a deceased Alabama national guardsman leaves no dependent wife, nor child or children, but leaves other dependents and partial dependents, the awarding authority shall determine what portion of such compensation each dependent and each partial dependent shall be entitled to receive; but such authority may not award to a partial dependent a greater percentage of such compensation than the percentage of the deceased guardsman's average monthly income which was regularly contributed toward such partial dependent's support for a reasonable time immediately prior to the death of such guardsman. In its discretion the awarding authority may award all of the compensation provided by this chapter to such total dependents of the deceased guardsman to the exclusion of partial dependents.



Section 31-3-4 - Payment of compensation - Dependents must be residents of United States.

Compensation pursuant to this chapter for the death of an Alabama national guardsman shall be paid only to his dependents who, at the time of such guardsman's death, were actually residents of the United States.



Section 31-3-5 - Limitation on time for presentation of claims; rules of evidence and procedure for determination of claims generally.

(a) All claims for compensation as provided in this chapter shall be presented to the awarding authority within one year from the date of the death of the Alabama national guardsman on whom the claimant was dependent; otherwise, they are forfeited. All such claims shall be presented in the form prescribed by the awarding authority. Proof of the facts and circumstances of the Alabama national guardsman's death and the claimant's relationship to and dependence upon such guardsman shall be made in the manner prescribed by the awarding authority.

(b) The awarding authority is hereby authorized to prescribe such forms and adopt such rules of evidence and procedure as it deems necessary or proper, not inconsistent with the provisions of this chapter, for the proper determination of all claims for compensation under this chapter.



Section 31-3-6 - Hearing and determination of claims by Board of Adjustment.

The Board of Adjustment, when serving as the awarding authority under this chapter, shall hear and determine claims for compensation under this chapter in the same manner prescribed by law for the hearing and determination by such board of other claims against the state. If, when acting as the awarding authority, it determines that an applicant for compensation under this chapter is entitled thereto, it may adjudge and order that such compensation shall be paid out of the appropriations hereafter made to the Board of Adjustment for the purposes of this chapter, and, if the funds in such appropriation have been exhausted, then out of any fund or funds appropriated to the Board of Adjustment for the purposes of Article 4 of Chapter 9 of Title 41 of this Code.



Section 31-3-7 - Construction of chapter; decision of awarding authority to be final.

This chapter shall not be construed to give any person a right of action against the State of Alabama in any court for the recovery of the compensation authorized by this chapter. The decision of the awarding authority shall be final, and shall not be subject to appeal to or review by any court. Neither shall this chapter be construed to take away any right of action in any court under any other law for the recovery of damages for the death of an Alabama national guardsman; nor, in the event of the death of a guardsman who was an employee of the State of Alabama at the time of the injury which proximately caused his death, shall this chapter be construed to take away the right or privilege of the surviving dependents of such guardsman to file a claim for damages with the State Board of Adjustment pursuant to any other law.






Chapter 4 - ARMORY COMMISSION.

Section 31-4-1 - Composition; chairman; term of office of appointed members.

The Governor of Alabama, the Adjutant General of Alabama, the Attorney General of Alabama, the two highest ranking Army National Guard officers, and the highest ranking Air National Guard officer, together with three duly qualified electors of Alabama, to be appointed by the Governor, and to serve for a term of six years, shall constitute the Armory Commission of Alabama. The Governor shall be its chairman. The three members of the commission who were appointed by the Governor and who are serving on May 12, 1977, shall serve for a term of six years from the date of their appointment, and their successors shall be appointed for a term of six years.



Section 31-4-2 - Procedure for incorporation.

The Armory Commission may, by filing with the Secretary of State of the State of Alabama, become a public body and a body corporate when the members of the commission shall present to the Secretary of State of the State of Alabama an application signed by them which shall set forth the name, official designation, and official residence of each of the members of the commission, together with a copy of the appointment by the Governor evidencing their right to hold office; the date and place of induction into and the taking of the oath of office; their desire that the commission become a body corporate and politic under this chapter; the name which is proposed for the corporation; the location of the principal office of the proposed corporation; and any other matters relating to the incorporation which the members may choose to insert not inconsistent with the Constitution and laws of the State of Alabama. The application shall be subscribed and sworn to by each of the members, except the Governor, before an officer authorized by the laws of the State of Alabama to take and certify oaths, who shall certify upon the application that he or she personally knows the members and believes them to be the officers as asserted in the application and that each subscribed and swore thereto in the presence of the officer. Thereupon, the Secretary of State shall examine the application, and if he finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of this state or so nearly similar as to lead to confusion and uncertainty, he shall receive and file it and shall record it in his office, and when the application has been made, filed, and recorded as provided in this section, the Armory Commission of Alabama shall constitute a corporation under the name proposed in the application and the Secretary of State of the State of Alabama shall make and issue to the members a certificate of incorporation pursuant to this chapter under the seal of the state and shall record the same with the application. The corporation shall have succession by its corporate name for as long as there exists in the State of Alabama a National Guard or militia of Alabama and thereafter until all its liabilities have been finally paid and discharged.



Section 31-4-3 - Powers and duties generally; compensation of members; meetings; quorum; delegation of powers and duties to executive committee.

The commission may in its corporate name sue and be sued, contract and be contracted with, acquire real and personal property by gift, purchase, lease, hire, or condemnation, and may do all things and exercise all rights and powers reasonably necessary to carry out and perform the duties intended or required by this chapter. The members shall serve without compensation and shall be paid the expenses allowed by law while attending meetings of the commission or while traveling under orders for the performance of duty in connection with the business of the commission, the expense to be payable out of any funds available to the commission, or if the Governor so directs, out of the active military service appropriation. The commission shall hold regular or special meetings at Montgomery or other designated places at the discretion and on call of the Governor, after reasonable notice. A majority of the members shall constitute a quorum for the consideration of business. The commission may delegate to an executive committee, consisting of not less than three of its members, such of its duties and authority as it may deem proper and advisable, not inconsistent with the provisions of this chapter.



Section 31-4-4 - Bond for care, etc., of arms, equipment, etc., of United States reserve units of state colleges, etc.

In addition to the powers now conferred by law, the Armory Commission of Alabama is hereby authorized and empowered to execute and deliver a bond, with or without surety, in such manner and on such terms and conditions as may be required by the United States, for the care and safekeeping of such transportation, animals, arms, ammunition, supplies, tentage, equipment, and materials as may be necessary or desirable for the operation, conduct, and training of any reserve units of any of the Armed Forces of the United States authorized by law at any time to be conducted in conjunction with any public educational school, college, or university in the State of Alabama.



Section 31-4-5 - Financing or refinancing of armories, etc.

The Armory Commission of Alabama is hereby authorized, in addition to all other powers and authority granted herein, to finance or refinance any armory buildings or structures now in existence, to finance or refinance improvements to or additions to such armories already in existence and to finance the construction and maintenance of new or additional armories. The Armory Commission of Alabama is hereby vested with the full authority and power to finance or refinance armories already in existence, to finance the construction of improvements or additions to such armories already in existence and to finance the construction of such new or additional armories by or through any plan or plans of finance or refinance acceptable to or adopted by the Armory Commission. The Armory Commission is authorized to provide for such financing or refinancing by the sale of bonds, by the matching of funds donated or loaned by any agency of the federal government or by any other plan of finance or refinance acceptable to and adopted by the commission, it being intended by this section to vest in the Armory Commission of Alabama, full, complete, and exclusive authority, not inconsistent with the Constitution of Alabama, to select and put into effect any feasible plan of finance or refinance the commission may adopt.



Section 31-4-6 - Use of military appropriations for payment of expenses or obligations of commission.

The Governor of Alabama is hereby authorized to use, in his discretion, any part of any appropriation or contingent appropriation heretofore or hereafter made for any military purpose or for the benefit of the state militia or any part thereof, irrespective of the original purpose thereof, for the purpose of paying any part or all of any expenses or obligations incurred by the Armory Commission of Alabama after August 23, 1935, in carrying out its duties under this chapter.



Section 31-4-7 - Provision, etc., of armories, etc., for housing, instruction, etc., of National Guard, Naval Militia, etc.

The Armory Commission of Alabama shall provide adequate armories, buildings, equipment, furniture, target ranges, and other necessary facilities for the proper housing, instruction, training, and administration of all units and headquarters of the National Guard and Naval Militia of Alabama. It shall provide for the State Military Department like facilities needed for the proper protection, care, maintenance, repair, issue, and upkeep of public property of the State of Alabama and of the United States issued to or for the use of the National Guard or Naval Militia of Alabama, and for the proper and efficient administration of the Alabama National Guard or Naval Militia, and shall provide for the maintenance, upkeep, repair, and improvement of such facilities.



Section 31-4-9 - Cooperation of counties and municipalities for acquisition of buildings, etc., suitable for use as public buildings and armories.

The governing body of any county and the governing body of any city or incorporated town wherein a unit or units of the Alabama National Guard or Alabama Naval Militia have been, or may hereafter be established, may, either severally or acting jointly with each other or with the Armory Commission, construct, or acquire by purchase, contract, lease, gift, donation, or condemnation, grounds or buildings which shall be suitable for public assemblages, conventions, exhibitions, and entertainments; provided, that such buildings, or the plans and specifications therefor, are first approved by the Armory Commission as suitable for use as armories by the Alabama National Guard or Alabama Naval Militia unit or units upon terms not inconsistent with this chapter.



Section 31-4-8 - Acquisition, construction, etc., of armories, grounds, etc.

The Armory Commission may, either alone or in cooperation with the United States or political subdivisions of the state, such as counties, cities, or incorporated towns, and private corporations, voluntary unincorporated associations or individuals, construct or acquire by purchase, contract, lease, gift, donation, or condemnation, armories, buildings, or grounds, suitable for drill instruction and administration and the safekeeping of public property and make additions and improvements in or to such armories and facilities, and, either alone or with the like cooperation of others, provide heat, light, water, telephone service, and other costs of operation and maintenance, including insurance. The amounts to be appropriated out of any armory funds for the construction or acquisition of armories, and for the maintenance or rental of armories, shall, within the limits set forth in this section, be wholly within the discretion of the Armory Commission.



Section 31-4-10 - Exercise of power of condemnation.

The power of condemnation granted in this chapter to the Armory Commission of Alabama, and to counties, cities, and incorporated towns, shall be exercised in the manner prescribed in the Code of Alabama.



Section 31-4-11 - Conveyance by counties or municipalities of public lands to commission for use as armory sites.

Any municipality or county owning lands on which no permanent building has been actually constructed, whether such lands constitute part of a park or site for some public structure, is authorized to convey the same to the Armory Commission of Alabama for use as a site for an armory for the Alabama National Guard or Naval Militia; provided, that such conveyance will not prevent the reasonable use of any such structure for the purpose for which it was constructed.



Section 31-4-12 - Property used for armory and training purposes exempt from taxation, etc.

All property actually used for armory and military training purposes, as defined in this chapter, shall be exempt from all taxation, import, or assessment.



Section 31-4-13 - Approval, inspection and supervision of armory construction by State Building Commission.

Whenever any new armory construction is to be made by the Armory Commission of Alabama out of any state moneys without federal aid, the Armory Commission of Alabama shall submit the plans and specifications for such new construction to the technical and engineering staff of the Building Commission of 1945 for technical and engineering approval, and all bids asked for and contracts let shall be under the supervision of the technical and engineering staff in consultation with the Armory Commission, and the technical and engineering staff of the Building Commission of 1945 shall inspect, supervise, and approve the construction of such armories. Whenever any new armories are to be built by the Armory Commission of Alabama involving the expenditure of state funds and the expenditure of federal funds, on the basis of matching of state and federal funds, the plans and specifications for such new armory construction shall be subject to the technical and engineering approval of the technical and engineering staff of the Building Commission of 1945 on behalf of the state and such agencies of the federal government as may be designated by the proper federal authority, and the technical and engineering staff of the Building Commission of 1945 shall inspect, supervise, and approve the construction of such buildings on behalf of the state. Except as otherwise provided in this section, the Armory Commission of Alabama shall retain and exercise exclusively all of the rights, powers, authority, functions, and duties imposed and entrusted to it by this chapter.



Section 31-4-14 - Use and disposition of armories generally.

Whenever in the opinion of the Armory Commission it is practicable to do so, each armory of the National Guard or Naval Militia shall contain a room suitable for meetings of associations composed of veterans of the Spanish-American War, the World Wars, the Korean War and the Viet Nam War, and shall be available for such meetings under such rules and regulations as may be prescribed by the commanding officer of the National Guard unit or units using such armory. The Armory Commission of Alabama may permit the use of any armory for assembly and other purposes of various patriotic and civic organizations such as the Sons of Confederate and Federal Veterans, the American Legion, Veterans of Foreign Wars, Daughters of the Confederacy, the Chamber of Commerce, etc., as may be deemed advisable, where the use does not interfere with the use of the armory by the National Guard unit or units occupying same. When the unit or units of the National Guard or Naval Militia occupying an armory ceases to exist for any reason, the Armory Commission shall make a decision whether it is in the best interest of the state to keep the armory or whether the same shall be sold and the proceeds deposited back in the Armory Fund, or if same should be rented and the proceeds placed in the Armory Fund. Any sales made must be public ones and have the time, place, and terms of proposed sale advertised for one month prior to sale in at least six daily newspapers of the state, of which at least three must be outside the county in which the armories are located, and each must be in different cities.



Section 31-4-15 - Management and care of armories; armory boards or officers of control.

The Armory Commission shall also constitute a board for the general management and care of armories and drill and training areas, when established, and shall have the power to adopt and prescribe rules and regulations for the management and government thereof, and to formulate such rules for the guidance of the organizations occupying them as may be necessary and desirable. The rules shall not conflict with the provisions of this chapter. For each armory erected or provided, the Governor shall appoint, with the advice of the Armory Commission, a board of control to consist of one or more officers of organizations quartered therein. Such board or officer of control may rent the armory for temporary purposes subject to regulations to be prescribed by the Armory Commission, and the money derived from such rental shall be paid to the Armory Commission.



Section 31-4-16 - Sale or lease of armories.

When the State Armory Commission shall receive information from the Governor of the disbandment of an organization of the National Guard or Naval Militia of Alabama occupying or using an armory provided under the direction of the Armory Commission, it shall be the duty of the commission to determine whether such armory shall be sold or not. If it is determined that such armory shall be sold, the same shall be sold to the highest bidder after publication of advertisement for bids, and the proceeds of such sale shall be divided between the state, county, and city as their interest may appear; provided that in case an armory becomes vacant by reason mentioned in this section, the Armory Commission for the state may lease such armory for a period not to exceed one year, or, when duly authorized by the Governor, may lease the same for a period of years, the proceeds therefrom in either case to be turned into the Armory Fund.



Section 31-4-17 - City and county donations, etc., for aid of local National Guard or Naval Militia organizations.

Every city and county in the State of Alabama now having, or that may hereafter have, an active National Guard or Naval Militia organization or organizations within its boundaries is hereby authorized and empowered to render such financial assistance as it may deem wise and patriotic to such National Guard or Naval Militia organization, either by donating land or buildings, or donating the use of such land or buildings or by contributing money to their equipment and maintenance.



Section 31-4-18 - Reversion of donations.

In the event that any real property is donated to a National Guard or Naval Militia organization or organizations, which organization or organizations shall fail or refuse to use same, or shall, after accepting same, be disbanded, the title to the real property thus donated shall revert to the person, county, city, or municipality donating the same, as their interest may appear.



Section 31-4-19 - Disbursement of regular military appropriations for maintenance of armories, etc.

In order that there shall be provided maintenance funds for amories and other buildings erected and areas provided for drill and training and other military purposes under the provisions of this chapter, the Adjutant General of this state is authorized to pay out of the "Regular Military Appropriations" sums equivalent to, or not more than, the whole sums now or hereafter appropriated by the state for the upkeep and maintenance of National Guard or Naval Militia organizations under the heading of "Maintenance for Headquarters and Organizations" authorized under Chapter 2 of this title, in the discretion of the Governor upon the advice of the Armory Commission of Alabama.






Chapter 5 - DEPARTMENT OF VETERANS' AFFAIRS.

Section 31-5-1 - Definitions.

As used under this chapter these terms shall have the following meanings:

(1) DEPARTMENT. The State Department of Veterans' Affairs.

(2) THE STATE BOARD. The State Board of Veterans' Affairs.

(3) STATE COMMISSIONER. The State Service Commissioner.

(4) VETERAN. Except as otherwise used in this chapter, such term shall mean any person, male or female, who served on active duty, whether commissioned, enlisted, inducted, appointed or mustered into the military or naval service of the United States during any war in which the United States has been engaged, and who shall have been discharged or released from such services under conditions other than dishonorable.



Section 31-5-2 - Established; bureaus and divisions; operation under State Board of Veterans' Affairs; composition.

There shall be a State Department of Veterans' Affairs with subordinate bureaus and divisions, which shall operate under a State Board of Veterans' Affairs, and consist of a State Service Commissioner and such other officers and employees authorized to be appointed under this chapter, and meeting the qualifications prescribed by the state board.



Section 31-5-3 - State Board of Veterans' Affairs.

(a) The State Board of Veterans' Affairs shall consist of the Governor, as chair, and representatives, to serve for a term of four years from the date of their respective appointments, who shall be selected from the memberships of the Alabama Department of the American Legion, the United Spanish American War Veterans, the Veterans of Foreign Wars, the Disabled American Veterans, Veterans of WWI of the USA, Incorporated, the Vietnam Veterans of America, AMVETS, the Military Order of the Purple Heart, the American Ex-Prisoners of War, Incorporated, the Alabama Alliance of the Military Officers Association of America, Inc., and the Marine Corps League, the nomination of the representatives to be made by the executive committees or similar governing bodies of the respective organizations on the following ratio of the membership as it existed on July 1 of the year in which the appointment is to be made by the Governor in a manner whereby there shall be one representative from each of the organizations for the first 7,500 resident members or fraction thereof, and one additional representative from each organization for each additional 7,500 resident members or fraction thereof. The total memberships of the respective organizations shall be determined on July 1 of the year in which the representatives shall be designated from the state enrollment of each organization as duly verified for correctness by the adjutant or a similar officer of the organization. Notwithstanding the foregoing, the executive committees or similar governing bodies of the above-named organizations shall each nominate to the Governor three veterans who are members of the organizations, for each place on the board to which the organizations are entitled to have a nominee. The nominations shall also include, in representative proportions, veterans of every war which are included in the membership of the organizations. The board shall have authority to grant representation on the board, and on the same basis of membership as provided in this section, to any organization of veterans of the Second World War having a national charter authorized by an act of Congress and operating through local organizations in Alabama. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(b) The state board, in conference with the State Service Commissioner, shall be responsible for the adoption of policies, rules, and regulations for its government and for the government of the Department of Veterans' Affairs.

(c) The state board, subject to Section 31-5-6, shall have and exercise all rule-making powers of the department, and may make regulations not inconsistent therewith or with state law that it deems necessary for carrying out this chapter. The board also may alter, repeal, or amend the regulations or any of them. This rule-making power shall include the establishment and promulgation of rules and regulations, including amendments and repeals thereof, with respect to the manner of performance of all functions and duties of the department and the various officers and employees thereof, including the selection and appointment of all service commissioners. All rules and regulations shall be furnished to the Personnel Board, and in accordance therewith, a list of eligibles shall be established therefrom. Competition for places on the eligible lists shall be limited to persons meeting qualifications and requirements set up in the rules and regulations. The rules and regulations shall have the force and effect of law and prima facie evidence thereof may be given in all courts and proceedings by the production of what purports to be an official printed copy of the regulations, alterations, repeal, or amendment.

(d) The state board may establish and operate through the Department of Veterans' Affairs a state veterans' cemetery and make application to the government of the United States, or any subdivision, agency, or instrumentality thereof, for funds for the purpose of establishing the cemetery. The department may enter into agreements with any subdivision of the state for assistance in operating the cemetery. The department shall own the land on which the cemetery is located. The department may accept federal grant funds, funding from state subdivisions, donations from private sources, and federal plot allowance payments. All of these funds shall be deposited into the Veterans' Assistance Fund and may be used only for the establishment, operation, and maintenance of a veterans' cemetery. The department may accept suitable cemetery land, in accordance with federal veterans' cemetery grant guidelines, from the federal government, state government, state subdivisions, private sources, and any other source wishing to transfer land for use as a veterans' cemetery. No funds will be used for these projects from the Education Trust Fund. The State Service Commissioner may execute deeds and other instruments of conveyance for the department. Any deed of cemetery property to the Department of Veterans' Affairs prior to August 1, 2012, is ratified and confirmed.

(e) The state board shall have the power, and it shall be its duty, to fix the salaries and minimum standards of service and personnel of all service commissioners, and subject to the state Merit System, where applicable, to fix salaries and minimum standards of service and personnel, according to the schedules and rules prescribed by the State Personnel Board, for other employees and personnel.

(f) The state board shall hold meetings at times and places to be prescribed by rules of the state board or as may be designated by the chair.

(g) The presence of a majority of the members at any regular or special meeting shall constitute a quorum for the transaction of all business.

(h) Members of the state board shall be entitled to a per diem, not exceeding twenty-five dollars ($25) per day, to be fixed by the board, and the amount of their traveling and other necessary expenses actually paid out while in attendance at the meetings of the state board or on the business of the state department.



Section 31-5-4 - Assistance to veterans in presenting claims, establishing rights, etc.

The State Department of Veterans' Affairs shall assist every veteran of any war of the United States in presenting and pursuing such claim as the veteran may have against the United States arising out of war service and in establishing the veteran's right to any privilege, preference, care, or compensation provided for by the laws of the United States or of the State of Alabama, when the veteran requests such assistance. Whenever the veteran applying to a representative of the State Department of Veterans' Affairs shall have executed a power of attorney to any veterans' organization or the American Red Cross the representative shall accept any claim or information pertaining to any claim, right, preference, privilege, compensation, or application for care from the veteran and advise with him as to the proper preparation of the same and then forward the same to the State Department of Veterans' Affairs in order that it might make contact with the organization to which the veteran has given a power of attorney for the further handling, presenting and prosecuting of such claim. Should any veteran making application to the State Department of Veterans' Affairs not have given a power of attorney to any organization to represent him in handling his affairs, the department shall advise him of the organizations recognized by the Veterans' Administration to represent him and allow the veteran to make his choice of the organization he desires to represent him.



Section 31-5-5 - Contracts with veterans' organizations for assistance to veterans in processing claims, etc.

The State Department of Veterans' Affairs, by the State Service Commissioner, with the approval of the State Board of Veterans' Affairs, may contract with any organization of veterans which has regularly, for a period of five years next preceding the date of such contract, maintained an established committee or agency rendering similar services to veterans as the services referred to in Section 31-5-4 to perform such service for veterans and to process any claims or matters of veterans who apply to the State Department of Veterans' Affairs for assistance when the veterans have executed a power of attorney to the veterans' organization. The department, through the contract, shall compensate the veterans' organizations on the basis of service rendered, which compensation shall be paid from sums appropriated to the State Department of Veterans' Affairs. No such contract shall be made unless the State Board of Veterans' Affairs determines that, owing to the confidential relationships involved and the necessity of operating through agencies which the veterans involved will feel to be sympathetic towards their problems, the services cannot satisfactorily be rendered otherwise than through the agency of such veterans' organization and that the best interests of the veterans involved will be served if such contract is made.



Section 31-5-6 - State Service Commissioner - Qualifications; appointment; term of office and removal; head of department; representation of state before federal agencies; reciprocal agreements with other states; appointment of district and county service commissioners and other personnel.

(a) It shall be the duty of the State Board of Veterans' Affairs to appoint a State Service Commissioner who shall serve for a term of four years subject to removal by the state board for cause. He shall be appointed on the basis of education, ability, and experience in handling veterans' affairs, and without regard to political affiliations. Such commissioner shall be a resident of the State of Alabama and shall be a veteran who served on active duty for a period of 60 days or more in the military or naval forces of the United States in any war in which the United States shall have been engaged, and shall have been honorably discharged therefrom, and all subsequent appointees to such office shall be selected in like manner and possess like qualifications.

(b) All administrative and executive duties and responsibilities of the department shall be performed by the State Service Commissioner, subject to the authority of the state board. The State Service Commissioner shall be the executive and administrative officer of the State Department of Veterans' Affairs, and shall have the power to issue administrative orders and directives to all officials and employees in the department.

(c) The State Department of Veterans' Affairs, acting through the State Service Commissioner, shall be the designated agency of the State of Alabama to represent the state and its veterans before the United States Veterans' Administration, or any other agency dealing with the interest of the veteran.

(d) The State Service Commissioner, with the approval of the state board, shall be empowered to enter into reciprocal agreements with other states under which veterans who are residents of such other states may be rendered services in the State of Alabama.

(e) The State Service Commissioner, with the approval of the state board, shall appoint all district service commissioners and county service commissioners as provided in this chapter.

(f) The State Service Commissioner shall appoint all clerical and stenographic personnel in the state department, and in all county offices as is authorized or may hereafter be authorized under the State Merit System and approved by the State Personnel Board.



Section 31-5-7 - State Service Commissioner - Duties generally; compensation.

(a) The State Service Commissioner shall submit to the State Board of Veterans' Affairs for its approval an annual budget of all funds appropriated by the Legislature to the department for the specific purposes for which they are appropriated, and also a budget of any federal funds which may be allotted to the state by the federal government for the purposes of the department according to the regulations of the federal authorities. He shall publish annually a full report of the operations and administration of the department, together with recommendations and suggestions, and submit such report to the state board.

(b) It shall be the duty of the state commissioner to:

(1) Prepare detailed plans for, and fully develop, a comprehensive statewide veterans' assistance program.

(2) Cooperate with all other heads of the state departments in coordinating the plans and programs of state agencies which may properly be utilized in the administration of various aspects of the problems of veterans, and dependents of veterans, such as the office of the State Adjutant General, the State Department of Education, the State Department of Human Resources, the State Department of Labor, the State Planning Board, the State Board of Health, and any other state agencies furnishing services to veterans.

(3) Provide a central contact between federal agencies dealing with the problems of veterans, such as the United States Veterans' Administration, the Selective Service System, the Social Security Administration, the Department of Defense and other federal agencies on the one hand, and the several state agencies which may administer the various aspects of the veterans' services and benefits on the other.

(4) Maintain central case records of all veterans seeking services or benefits to facilitate the interchange of information and case histories among the several state administrative agencies and the federal agencies to provide a clearinghouse of information.

(c) Other duties of the state commissioner shall be to:

(1) Acquaint himself, his associates, and the employees with the laws, federal, state, and local, enacted for the benefit of members of the armed forces, veterans, their families, and dependents.

(2) Collect data and information as to the facilities and services available to them, and cooperate with information or service agencies throughout the state, to inform members of the armed forces, veterans, their families, and dependents, and the military and civil authorities regarding the existence or availability of:

a. Educational training and retraining facilities.

b. Health, medical, rehabilitation, and housing services and facilities.

c. Employment and reemployment services.

d. Provisions of federal, state, and local laws affording rights, privileges and benefits to members of the armed forces, veterans, their families, and dependents.

e. Other matters of similar, relative, or appropriate natures.

(3) Aid all residents of the State of Alabama who served in the military or naval forces or other armed services of the United States during any war in which the United States has been engaged, and members of the armed services during the peace times who have been honorably discharged from such service, their relatives, beneficiaries, and dependents, to receive from the United States any and all compensation, hospitalization, insurance, education, employment, loan guarantees, or any other aid or benefit to which they may be entitled under existing laws of the United States, or such as may be hereafter enacted, and he shall perform such other duties in connection therewith as may be assigned by the state board.

(4) Cooperate and negotiate with the federal government, all national, state and local governmental, or private agencies for securing additional services or benefits for veterans, their families, and dependents who are residents of the State of Alabama.

(5) Develop and implement statewide plans for a repatriation program for proper reinterment, with appropriate honors, of the bodies of members of the armed services returned from temporary overseas cemeteries.

(6) Provide for and maintain an advisory, counselling, and assistance service for dependents of present members of the armed services in connection with dependency allotments and allowances.

(7) Disseminate information and instructions on a statewide basis pertaining to such acts as may be enacted from time to time by the Congress providing benefits for active members of the armed forces, their beneficiaries and dependents.

(8) Assist former prisoners of war and civilian internees to collect such indemnities and benefits as may be authorized by Congress from seized assets of enemy nations.

(9) Compile, publish, and distribute casualty lists resulting from the Korean and Southeast Asian actions and any subsequent hostilities and to aid survivors and dependents of such survivors and dependents of such casualties to recover all rightful benefits before or after termination of armed service.



Section 31-5-8 - Assistant state service commissioners.

The State Service Commissioner shall, with the approval of the State Board of Veterans' Affairs, appoint one first assistant state service commissioner, who shall be an attorney, and such other number of additional assistant state service commissioners as the state board deems necessary, who shall serve as employees in the department, subject to the rules and regulations of the state board. They shall be appointed on the basis of education, ability, and experience in handling veterans' affairs, and without regard to political affiliations. Such appointees shall be residents of the State of Alabama, and shall be veterans who served on active duty for a period of 60 days or more in the military or naval forces of the United States in any war in which the United States shall have been engaged, and shall have been honorably discharged therefrom, and all subsequent appointees to such office shall be selected in like manner and shall be possessed of like qualifications.



Section 31-5-9 - County service commissioners and district service commissioners - Qualifications and appointment.

It shall be the duty of the State Service Commissioner, subject to the approval of the State Board of Veterans' Affairs, to appoint a county service commissioner for each of the several counties in the State of Alabama, except as provided in this section, and all such appointees shall be employees of the state department, subject to the authority, rules, and regulations of the state board. Such county service commissioner shall be a resident of the county, and a qualified elector therein, and shall be a veteran who served on active duty in the military or naval forces of the United States for a period of 60 days or more in any war in which the United States shall have been engaged, and shall have been honorably discharged therefrom, and all subsequent appointees to such office shall be selected in like manner and possessed of like qualifications. It shall be the duty of the State Service Commissioner and state board to economize as far as possible in the administration of this law in the several counties of the state. It shall be the duty of the state commissioner, subject to the approval of the state board, to study the requirements of each separate county, and to decide from time to time whether or not there is a need for a county service commissioner in any particular county. In reaching a decision in such matter, the State Service Commissioner and the state board shall take into consideration the total population of the county, the number of men inducted into the armed services from the county, the number of veterans of all wars present in the county and special circumstances and facts involving the concentration of industries or other problems which may have a tendency to increase or decrease the number of veterans in certain localities. It shall be within the power of the State Service Commissioner, subject to the approval of the state board, to establish districts in the state, such districts to contain one or more counties, wherever the number of veterans in the counties composing such districts do not justify the establishment of a separate county service commissioner's office in each county in the district, and a central district service commissioner's office shall be established at the most central point in such district; provided, however, such district offices must afford maximum services to veterans residing in such district. It shall be the duty of the district service commissioner to visit each county in the district on certain specified days to be designated by the State Service Commissioner for the purpose of assisting all veterans in such counties. District service commissioners appointed under this section shall be selected in the same manner as county service commissioners, and shall be possessed of like qualifications.



Section 31-5-10 - County service commissioners and district service commissioners - Duties.

(a) The county service commissioner and district service commissioner shall perform such duties as may be prescribed by policies, rules, and regulations and instructions promulgated by the State Board of Veterans' Affairs and shall be administratively responsible to the State Service Commissioner.

(b) It shall be the duty of the county service commissioner and district service commissioner to:

(1) Cooperate with and assist the volunteer county veterans' service committees in his district or county in the development of a veterans' assistance program for his district or county.

(2) Furnish information and data to the office of the State Service Commissioner relative to the various aspects of the problems of veterans and dependents of veterans in his jurisdiction.

(3) Provide in his office an information and referral service to veterans seeking aid and assistance in connection with matters pertaining to employment and reemployment, educational and vocational training, health, medical, rehabilitation, and housing services and facilities, emergency financial assistance, and other matters of similar or relative and appropriate natures.

(4) Cooperate with all national, state, and local governmental and private agencies offering services or any benefits to veterans, their families, and dependents.

(5) Aid all residents of the district or county who served in the military or naval forces or other armed services during any war in which the United States has been engaged, and members of the armed services during peacetime who have been discharged under conditions other than dishonorable from the services, their relatives, beneficiaries, and dependents to receive from the United States any and all compensation, hospitalization, insurance, and other aid or benefits to which they may be entitled under existing laws of the United States, or such as may hereafter be enacted, and he shall perform such other duties in connection therewith as may be assigned by the state board.

(6) To seek out and advise the veterans of the district or county of their rights and benefits under state and federal laws, and to encourage their taking advantage of the educational opportunity, trade, and vocational training, and to counsel and advise widows, orphans, and beneficiaries to the end that veterans and citizens of the county shall secure the maximum return from the available benefits.

(c) Each county service commissioner shall devote his entire time to such duties.



Section 31-5-11 - Oath of office and bond of officers.

The State Service Commissioner, the assistant service commissioner and each of the district service commissioners and county service commissioners shall, before entering into the duties of his office, subscribe and execute an oath of office. The State Service Commissioner and the assistant state service commissioner shall each execute and furnish a bond in the penal sum of $10,000, with sufficient surety to be approved by the State Board of Veterans' Affairs, conditioned upon the faithful performance of their official duties. Each district service commissioner and county service commissioner shall execute and furnish a bond in the penal sum of $5,000 with sufficient surety to be approved by the State Service Commissioner, conditioned upon the faithful performance of their official duties. The premium of all such bonds for officials in the department shall be paid by the State of Alabama.



Section 31-5-12 - Seal of Office of State Service Commissioner; appointment and powers of service commissioners as notaries public.

The State Service Commissioner shall have a seal of office and he, the assistant state service commissioner and each district service commissioner and county service commissioner shall be appointed notaries public and authorized to administer oaths to any person or persons who may desire to swear to the correctness of any statement or statements made in connection with any application for compensation, hospitalization, insurance, or any other service, aid or benefit to which such person or persons, or any other person or persons on whose behalf the affidavits are made, may be entitled under existing laws of the United States, or such as may hereafter be enacted. Such officers shall likewise be authorized and empowered to certify to the correctness of any document or documents which may be submitted in connection with any such application or applications.



Section 31-5-13 - Offices of department, State Service Commissioner, etc.

The Department of Veterans' Affairs and State Service Commissioner shall maintain offices in the capital city of the state. In each city of the state wherein the United States Veterans' Administration maintains a regional or branch office, the State Service Commissioner, under authority of the State Board of Veterans' Affairs, in addition to the office of any district service commissioner or county service commissioner, may, if he deems it necessary, set up and maintain a service office staffed by an assistant service commissioner with ample clerical assistants.



Section 31-5-14 - Payment of salaries of officers and employees and other expenses of department; counties to furnish offices for district and county service commissioners.

For the fiscal year beginning October 1, 2012, and for fiscal years thereafter, salaries of officials and employees of the department as provided for under this chapter, and office, travel, and other expenses incidental to the proper establishment, operation, and maintenance of the department, or offices of district or county service commissioners, or other offices established by the State Service Commissioner as provided for under this chapter, may be paid by the State of Alabama, from the State General Fund; provided, however, that each county in the state in which a district service commissioner's office or a county service commissioner's office is established shall furnish suitable office space in the county courthouse, or another suitable location in the county for the use of the district service commissioner or county service commissioner, and any rental, telephone, janitor, light, power, heat, or other maintenance expense for the office shall be paid by the county.






Chapter 5A - STATE VETERANS' HOMES.

Section 31-5A-1 - Legislative intent.

The Legislature hereby finds and determines that there currently exists a significant need for health, nursing, medical, rehabilitative and related housing structures for those residents of this state who have served their state and nation in its armed forces. The Legislature further finds and determines that in order to meet this need, it is necessary for there to be established a state veterans' home or homes to be operated by the State Department of Veterans' Affairs, and to vest in such department those powers and authority that may be necessary to enable it to accomplish the establishment and operation of a state veterans' home or homes. This chapter shall be liberally construed in conformity with the purposes expressed.



Section 31-5A-2 - "Veteran" defined.

As used in this chapter the term "veteran" shall have the same meaning ascribed to such term in Section 31-5-1.



Section 31-5A-3 - Authorization to receive federal aid, private gifts, etc.; authorization to expend funds.

The State Department of Veterans' Affairs is designated as the agency of this state to receive federal aid under Title 38, U.S.C., Sections 641 and 642, as amended. The department is authorized and directed to receive federal aid from the United States Veterans Administration or any other agency of the United States government authorized to pay federal aid to states for soldiers' homes under Title 38, U.S.C., Sections 641 and 642, as amended, and from any other federal law or act of Congress providing for the payment of funds to states for the care of or support of disabled soldiers and sailors in the state homes. The department is authorized to receive from any source gifts, contributions, bequests, and individual reimbursements, the receipt of which does not exclude any other source of revenue. All funds received by the department shall be deposited in the State Treasury in the Alabama Veterans' Home Trust Fund and such funds shall be expended per authorization of the State Board of Veterans' Affairs.



Section 31-5A-4 - Operation of state veterans' homes; award of contract.

The department shall contract with a non-governmental entity to operate a state veterans' home or homes for the care and support of elderly or disabled veterans in the State of Alabama. Contracts for the procurement of services required to manage, administer, and operate a state veterans' home shall be awarded on a competitive basis through the solicitation of proposals. The contract may be awarded to the vendor whose proposal is most advantageous to the state, taking into consideration cost factors, program suitability factors, management plan, excellence of program design, key personnel, corporate or company resources, financial condition of the vendor, corporate experience and past performance, and any other requirements deemed necessary by the State Board of Veterans' Affairs and expressed in its solicitation for proposals. Any contract awarded under this section shall be for a period not to exceed five years. The State Board of Veterans' Affairs is not required to select the vendor offering the lowest cost proposal but shall select the vendor who, in the board's discretion, offers the proposal most advantageous to the State of Alabama. Sections 41-16-20, et seq., are not applicable to the award of contracts provided for herein.



Section 31-5A-5 - Administration of veterans' homes; appointment of department representative; duties; compensation; annual report.

It shall be the duty of the State Service Commissioner to appoint a department representative for any Alabama state veterans' home, subject to approval of the State Board of Veterans' Affairs. The department representative position herein provided for shall be exempt status (non-merit), and shall be subject to guidelines as established herein. Each department representative will be appointed on the basis of education, ability, and experience in the administration of medical facilities and/or nursing homes, without regard to political affiliations. Each department representative shall perform his duties in accordance with the rules, guidelines, and general policies as may be established by the State Board of Veterans' Affairs and as provided in this chapter. Each department representative shall serve at the pleasure of the State Board of Veterans' Affairs, and shall receive such compensation as shall be determined by the board with the approval of the Governor of the state. Each department representative shall publish annually a full report of the operations and administration of the state veterans' home that is under his administration, together with recommendations and suggestions for improvements in facilities and services, and submit such report to the State Board of Veterans' Affairs.



Section 31-5A-6 - Duties and powers of board, in conference with commissioner.

The State Board of Veterans' Affairs, in conference with the State Service Commissioner of Veterans' Affairs, shall have the authority exclusively:

(a) To provide for the operation of a state veterans' home or homes for the care of and support of elderly and disabled veterans in the State of Alabama as prescribed in this chapter;

(b) To make necessary rules and regulations for the creation and operation of any state veterans' homes;

(c) To apply for and accept gifts, grants, and other contributions from the federal government or from any other governmental unit;

(d) To use the funds received from the federal government or from any other governmental unit for the purposes authorized and directed by the federal government or such other governmental unit in making the funds available;

(e) To accept and use gifts, grants, donations, and contributions of real estate, both vacant and improved, facilities, services, or other property from individuals, firms, corporations, organizations, and associations and from county and municipal corporations and their subdivisions, plus any other sources of revenue for any state veterans' homes. All expenditures from the trust fund shall be made upon warrants issued by the state Comptroller drawn on account held by the State Treasury based upon claims, approved by the State Board of Veterans' Affairs, as provided in this section.



Section 31-5A-7 - State Veterans' Home Trust Fund; deposits; expenditures.

There is hereby created in the State Treasury a trust fund for the Alabama Department of Veterans' Affairs, to be known as the Alabama Veterans' Home Trust Fund. The trust fund shall consist of all funds and monies received by the State Board of Veterans' Affairs and/or the Alabama Department of Veterans' Affairs from the United States, any federal agency or institution, gifts, contributions, bequests, any individual reimbursements, and any other source, for the care or support of veterans, discharged other than under dishonorable conditions, who have been admitted and cared for at an Alabama Department of Veterans' Affairs state veterans' home. Nothing contained herein prohibits the establishment and utilization of special agency accounts by the Department of Veterans' Affairs and its constituent institutions, as may be approved by the State Board of Veterans' Affairs, for receipt and disbursement of the personal funds of state veterans' home residents and members and/or for receipt and disbursement of charitable contributions and donations for use by and for residents and members. The trust fund herein created shall be used by the Alabama Department of Veterans' Affairs to pay for the care of veterans, discharged other than under dishonorable conditions, in the state veterans' home and to pay the general operating expenses of the state veterans' home, including the payment of salaries and wages of officials and employees. Further provided, that funds in said trust fund may be used to remodel, repair, construct, build additions, modernize, or add improvements of domiciliary or hospital buildings necessary for the care of veterans, plus architectural plans, specifications, or other costs pertinent thereto as approved by appropriate state agencies. All funds deposited plus income earned on the investment or reinvestment shall be credited to the trust fund created herein. Any money remaining in the fund at the end of each fiscal year shall remain on deposit in the State Treasury to the credit of the Alabama Veterans' Home Trust Fund. No funds shall be withdrawn or expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Article 4 of Chapter 4 of Title 41, and only in the amounts and for the purposes provided by the Legislature in the General Appropriation Act.



Section 31-5A-8 - Admissions and discharges; rules and regulations.

Admissions to and discharges from any Alabama state veterans' home shall be in accordance with the policies and procedures as established by the State Board of Veterans' Affairs at the time application for admission or for discharge is presented; provided, however, that the State Board of Veterans' Affairs may admit and discharge veterans to any Alabama veterans' home who qualify for care and treatment under Title 38, U.S.C., Section 101 (19) and Section 641, and may adopt appropriate rules consistent with accepted medical considerations to carry out this function.



Section 31-5A-9 - Annual reports and budget requests.

The State Board of Veterans' Affairs shall report to the Governor annually respecting the activities of the State Department of Veterans' Affairs in connection with operation of the state veterans' homes. This report shall contain an accounting for all moneys received and expended, statistics on veterans who resided in the homes during the year, recommendations to the Governor and the Legislature and such other matters as the board shall deem pertinent. The State Service Commissioner, with the approval of the State Board of Veterans' Affairs, shall compile an annual budget request, as necessary, respecting needs for state funding for anticipated costs of such homes, which request shall be submitted to the Department of Finance in conjunction with the State Department of Veterans' Affairs annual budget requests.



Section 31-5A-10 - Reimbursement policies.

Each resident of any state veterans' home shall pay directly to the contracted service operator of the home the cost of maintaining his or her residence at the home. The cost shall be as prescribed by the State Board of Veterans' Affairs in conference with the State Service Commissioner. The cost of the care shall be paid by the 10th of each month.



Section 31-5A-11 - Certification process.

Any home in addition to the one located in Alexander City, Alabama, or any proposed new service or proposed change of service or any requirement then deemed applicable shall be subject to the certificate of need process, the Department of Public Health Division of Licensure and Certification and any and all review and approval processes, criteria, statutory, and administrative rules and regulations then applicable to any proposed privately-owned and/or operated nursing home facility or health care provider seeking to operate in Alabama. All state veterans' nursing homes, domiciliaries, hospitals, or any other health related activities shall be subject to all the rules and regulations governing and controlling the operation of a privately-owned facility or provider of health services in the State of Alabama.






Chapter 6 - VETERANS' AND DEPENDENTS' EDUCATIONAL BENEFITS.

Section 31-6-1 - Short title.

This chapter shall be known as the "Alabama G.I. and Dependents' Educational Benefit Act."



Section 31-6-2 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings ascribed to them by this section:

(1) ARMED FORCES. Such term shall include the United States Army, Air Force, Navy, Marine Corps, and Coast Guard, and such term shall also include the units of those branches of the services having women troops. It shall also include the Army, Navy, Marine Corps, and Coast Guard Nurse Corps.

(2) HUSBAND. Such term shall mean spouse.

(3) TUITION. Fees for instruction.

(4) TUITION AND FEES. All fees known and classed as instructional fees.

(5) WIDOW. Such term shall mean widow or widower.

(6) WIFE. Such term shall mean spouse.



Section 31-6-3 - Designation of benefits.

Tuition benefits received pursuant to Sections 31-6-4 through 31-6-6 shall be called "Alabama G.I. Dependents' Scholarships." Tuition benefits received under Section 31-6-8 shall be called "Alabama G.I. Scholarships."



Section 31-6-4 - Educational benefits for children of deceased or disabled veterans or prisoners of war.

(a) Any child whose father or mother:

(1) Was killed or died in line of duty or is listed as missing in action or is/was a prisoner of war or whose death or permanent total disabilities were service-connected while serving as a member of the armed forces; or

(2) Died from a disability incurred from military service, as established by the State Department of Veterans' Affairs, after having been discharged under conditions other than dishonorable and after having served at least 90 days consecutively in the armed forces prior to and/or subsequent to the date on which such disability occurred, or who was honorably discharged by reason of wartime, service-connected disability after serving less than 90 days; or

(3) Has been assigned 100 percent permanent or total disability rated by the United States Veterans' Administration, or was discharged or retired from the armed forces with a 40 percent or more disability and maintained that percentage (such person to be deemed to be a disabled veteran); may attend any Alabama state institution of higher learning, college, or university for a period of five standard academic years, not to exceed 45 months or the equivalent of 45 months if enrolled part-time, pursuant to the tuition reimbursement guidelines as provided in subsection (c) for such college or university attendance, or any such child may take a prescribed course in any Alabama state-supported community or technical college for the length of any prescribed course of study of his or her choosing, and if such course does not require the full 45 months, then training for the remainder of such 45 months' entitlement may be taken at a state-supported college or university only, pursuant to the tuition reimbursement guidelines as provided in subsection (c),. Training under this section must be initiated prior to the child's thirtieth birthday, and must be completed within eight years after its initiation, except for delays caused by military service during the training period, and in no case may training be received under this chapter beyond the thirty-eighth birthday of such child.

(b) Except as provided in Section 31-6-11(e), the educational benefits provided by this section to children making application for benefits for the first time beginning with the fall term of the 2014-2015 academic year, and thereafter, shall be limited to undergraduate courses of study only, and the value of tuition paid shall be limited to the in-state tuition rate of the Alabama state institution of higher learning, college, or university attended.

(c) For those first filing for benefits under this chapter on or after July 31, 2017, the educational benefit shall be for tuition reimbursement and books and fees reimbursement. The value of tuition paid per semester hour (or equivalent) shall be limited to the rate of the Department of Defense Tuition Assistance Cap. The value of the books and fees paid per semester shall be limited to $1,000 per student.

(d) For the purpose of the minimum disability requirement provided for in subsection (a)(3), the dependent of any veteran whose disability rating as of July 31, 2017, is at least 20 percent but less than 40 percent shall qualify for the benefits of this chapter provided that the dependent shall file application for such benefits before July 31, 2023, and the dependent is reasonably expected to be eligible to attend an Alabama institution of higher learning, college or university in the next academic year.



Section 31-6-5 - Educational benefits for spouses of deceased or totally disabled veterans or prisoners of war.

(a) Any wife or husband or unmarried widow or widower whose spouse, during their marriage:

(b) Except as provided in Section 31-6-11(e), the educational benefits provided by this section to wives, husbands, and unmarried widows or widowers making application for benefits for the first time beginning with the fall term of the 2014-2015 academic year, and thereafter, shall be limited to undergraduate courses of study only, and the value of tuition paid shall be limited to the in-state tuition rate of the Alabama state-supported college or university attended.

(c) For those first filing for benefits under this chapter on or after July 31, 2017, the educational benefit shall be for tuition reimbursement and books and fees reimbursement. The value of tuition paid per semester hour (or equivalent) shall be limited to the rate of the Department of Defense Tuition Assistance Cap. The value of the books and fees paid per semester shall be limited to $1,000 per student.



Section 31-6-6 - Educational benefits for spouses and children of partially disabled veterans; reinstatement of entitlements.

(a) The spouse and children of any veteran who is suffering from 40 to 90 percent service-connected disability brought about from service in the Armed Forces of the United States, or the unmarried widow or widower and children of a deceased veteran who was suffering from 40 percent or more of service-connected disability at the time of death, provided such disabilities as are mentioned herein are incurred from military service, as established by the State Department of Veterans' Affairs, shall be entitled to the following educational advantages and opportunities:

(1) The spouse or unmarried widow or widower, as the case may be, shall be entitled to up to 27 months of schooling or the equivalent of 27 months if enrolled part-time, in any Alabama state-supported institution of higher learning, college, or university, or to a prescribed course in any Alabama state-supported community or technical college, pursuant to the tuition reimbursement guidelines as provided in subsection (d). One change of program will be allowed without counseling. It is provided, however, that all training received at state institutions of higher learning or state-supported community or technical college under this subdivision must be completed within a period of six years after the beginning date of such two-year course or such prescribed course.

(2) Each child of such disabled veteran shall be entitled to five standard academic years, or the equivalent of 45 months if enrolled part-time, in any Alabama state-supported institution of higher learning, college, or university, or to a prescribed course at an Alabama state-supported community or technical college. If the course of training at the community or technical college does not require the full time to which such child is entitled hereunder, then the remaining entitlement may be taken in a state-supported college or university only, pursuant to the tuition reimbursement guidelines as provided in subsection (d). One change of program will be allowed without counseling. Training under this subdivision must be initiated prior to the child's twenty-sixth birthday, and must be completed within eight years after its initiation, except for delays caused by military service during the training period, and in no case may training be received under this section beyond the thirty-fourth birthday of such child.

(b) For the purpose of the minimum disability requirement provided for in subdivision (3) of subsection (a) of Section 31-6-4, the dependent of any veteran whose disability rating as of July 31, 2017, is at least 20 percent but less than 40 percent shall qualify for the benefits of this chapter provided that the dependent shall file application for such benefits before July 31, 2023, and the dependent is reasonably expected to be eligible to attend an Alabama institution of higher learning, college or university in the next academic year.

(c) Except as provided in Section 31-6-11(e), the educational benefits provided by this section to spouses, children, and unmarried widows and widowers making application for benefits for the first time beginning with the fall term of the 2014-2015 academic year, and thereafter, shall be limited to undergraduate courses of study only, and the value of tuition paid shall be limited to the in-state tuition rate of the Alabama state-supported institution of higher learning, college, or university attended.

(d) For those first filing for benefits under this chapter on or after July 31, 2017, the educational benefit shall be for tuition reimbursement and books and fees reimbursement. The value of tuition paid per semester hour (or equivalent) shall be limited to the rate of the Department of Defense Tuition Assistance Cap. The value of the books and fees paid per semester shall be limited to $1,000 per student.

(e) The benefits provided under this section shall be available in addition to federal government benefits. Any child, spouse, or unmarried widow or widower who was denied full entitlement, 27 or 45 months, whichever the case may be, shall have the remainder of their entitlement reinstated under this chapter.



Section 31-6-7 - Benefits limited to lives of veterans' immediate children.

The benefits under this chapter shall not extend beyond the lives of the immediate children of the veteran concerned.



Section 31-6-8 - Entitlement of veterans to educational benefits for extension or correspondence courses; benefits provided not to be in addition to federal benefits.

Every bona fide permanent resident of at least one year's residence in the State of Alabama immediately prior to entrance into service, who serves in the Armed Forces of the United States at least 24 months at any time after August 4, 1964, but before the end of the Vietnam War period as determined by the President or the Congress of the United States, or who is or was released or discharged from such service, under conditions other than dishonorable, by reason of wartime service-connected disability after serving less than 24 months, shall be entitled to take any extension or correspondence course from any state college or university offering same, without the payment of any fees or charge for such extension or correspondence course. The veteran taking advantage of this provision of this chapter must do so within four years from the date of his or her discharge; provided, however, no veteran shall be entitled to such correspondence or extension course during the time he or she is receiving educational benefits under any federal statute, or if he or she has already received maximum benefits to which he or she was entitled under any federal statute.



Section 31-6-9 - Benefits for wives, widows, and dependents in addition to other benefits; interruption of benefits.

(a) For those dependents who first file for benefits under this chapter prior to July 31, 2017, the benefits provided under this chapter shall be in addition to any other state or federal benefits to which that dependent may be entitled.

(b) For dependents who first file for benefits under this chapter on or after July 31, 2017:

(1) To the extent permitted by law, prior to applying any benefits provided for under this chapter, institutional certifying officials and financial aid officials shall first apply other federal, state, institutional, and third party scholarships and grants awarded to the dependent for that academic period for payment of required educational expenses during an academic period.

(2) A completed Free Application for Federal Student Aid (FAFSA), or the equivalent, must be submitted to the United States Department of Education for each year in which the dependent receives benefits under this chapter. The dependent shall have applied for all federal student financial aid grants, including but not limited to Pell Grants, Supplemental Education Opportunity Grants, and Education and Training Vouchers, identified as being available for the student's application by Federal Student Aid, an office of the United States Department of Education, or its successor agency.

(3) All students receiving educational benefits under this chapter and the educational institutions they attend must comply with the standards of Satisfactory Academic Progress (SAP) as required for Title IV benefits under the Higher Education Act and as defined by that education institution. Those students who would no longer be eligible to receive Title IV benefits due to a failure to meet SAP standards shall no longer be eligible to receive benefits under this chapter. Education institutions shall notify the Alabama Department of Veterans Affairs of any student who currently holds a certificate of eligibility for benefits under this chapter who is no longer eligible to receive benefits due to a failure to meet SAP standards and the effective date of that change in eligibility.

(4) The dependent shall ensure that all schools they attend under this program are authorized to release such personally identifiable information to the Alabama Department of Veterans Affairs as is required for the determination of that dependent’s continued eligibility and as required for the completion of all reports required by law.

(c) Any dependent who receives benefits under this chapter, and whose benefit period is interrupted due to accident, injury, or illness, shall have the benefit time period which is lost due to such accident, illness, or injury restored to him or her.

(d) Notwithstanding any other provision of this chapter to the contrary, dependents of any veteran whose disability rating, if any, prior to May 23, 2017, was less than 20 percent but who had a claim for compensation pending prior to that date which resulted in a final award by the United States Department of Veterans Affairs of at least 20 percent shall be eligible for education benefits as the chapter read prior to May 23, 2017, if the dependent files an application for benefits under this chapter within six months of that final adjudication and provides proof satisfactory to the Alabama Department of Veterans Affairs that they qualify under this exception and currently meet the eligibility requirements as the chapter read prior to May 23, 2017.



Section 31-6-10 - Application for benefits; determination and certification of eligibility.

All applications for benefits accruing under this chapter must be made to the State Department of Veterans' Affairs. The State Service Commissioner, or any official of the department designated by him, is hereby charged with the responsibility and duty of determining the eligibility of each applicant for the benefits under this chapter; provided, however, that such determination of eligibility shall be based upon the findings of the United States Veterans' Administration in addition to other proofs and records required under this chapter. The State Service Commissioner shall cause the State Department of Veterans' Affairs to issue a certificate of eligibility and entitlement in behalf of each applicant who may be determined by him to be entitled to the benefits.



Section 31-6-11 - Proof to be submitted by applicants for benefits.

(a) Before an application of any veteran for benefits under this chapter can be approved, such veteran shall submit proof, satisfactory to the State Department of Veterans' Affairs, of all of the following:

(1) Identification.

(2) Having been a permanent resident of the State of Alabama for at least one year immediately prior to his or her entrance into service.

(3) An honorable discharge or other proof of honorable termination of at least 24 months of service in the armed forces, or if such veteran was discharged or released by reason of service-connected disability then proof of honorable termination of less than 24 months of service is acceptable.

(b) Before the application of a wife, widow, or child of a disabled veteran or a deceased veteran or serviceman for educational benefits under this chapter is approved, proof, satisfactory to the State Department of Veterans' Affairs, must be submitted of all of the following:

(1) Establishing the identification of such wife, widow, or child as the wife, widow, or child of the veteran or serviceman, as the case may be.

(2) Of the veteran or serviceman having been a permanent resident of the State of Alabama for at least one year immediately prior, to his or her entrance into service, or if the applicant is the wife, widow, or child of a totally and permanently disabled veteran, then proof either of the veteran's having been a permanent resident of the State of Alabama for at least one year prior to his or her entrance into service or proof that the veteran has been a bona fide resident of this state for at least five years immediately prior to the filing of the application for benefits under this chapter or immediately prior to his or her death if the veteran is deceased.

(3) Of the veteran or serviceman having been a permanent resident of the State of Alabama for at least two years immediately prior to the filing of the application for benefits under this chapter or has filed an Alabama income tax return as a resident individual for the previous ten years or is a current resident and was discharged from active duty within the prior 12 months. If the veteran or serviceman is deceased, his or her dependent may still qualify if the veteran or serviceman met this residency requirement at the time of his or her death. Alabama income tax return information, including but not limited to the type of return filed, necessary to show the residency requirements under this chapter have been met is hereby exempted from the confidentiality provisions of Section 40-2A-10, and shall be provided by the Department of Revenue to the Department of Veterans Affairs upon request. Such requests and the significance of the information provided shall be requested by the Department of Veterans Affairs as necessary when other residency information is not available, and the department shall promulgate rules and procedures to effect the provisions of this section as needed.

(4) Of the wife, widow, or child being a current resident of the State of Alabama.

(5) An honorable discharge or other proof of honorable termination of service of the veteran or serviceman in the armed forces for a period of at least 90 days between the dates mentioned in this chapter, or service of less than 90 days if the veteran or serviceman was discharged or released by reason of service-connected disability.

(c) The service upon which any benefits are awarded under this chapter shall have been rendered during wartime or under extrahazardous conditions, except as provided otherwise in this section; and this condition of eligibility shall be established by the State Department of Veterans' Affairs.

(d) The service requirements provided for in subsection (c) shall not apply to any person making application for benefits under this chapter beginning with the fall term of the 2014-2015 academic year, and thereafter.

(e) Notwithstanding any other provision of this chapter to the contrary, any person denied educational benefits provided by this chapter based solely upon the service requirements provided for in subsection (c) shall be eligible to receive the benefits the person would otherwise have been entitled to had their application been approved at the time of initial application, except as provided otherwise in this subsection. Any age limitation on the benefits provided by this chapter shall be extended in like manner for any such previously denied person to ensure that the person has the opportunity to receive all benefits they would otherwise have been entitled. In order to receive any educational benefits, such previously denied person must reapply for educational benefits with the State Department of Veterans' Affairs and begin use of the educational benefits no later than the fall term of the 2015-2016 academic year. The value of tuition paid for any such previously denied person shall be limited to the in-state tuition rate of the Alabama state institution of higher learning, college, or university attended.

(f) For those first filing for benefits under this chapter on or after July 31, 2017, the educational benefit shall be for tuition reimbursement and books and fees reimbursement. The value of tuition paid per semester hour (or equivalent) shall be limited to the rate of the Department of Defense Tuition Assistance Cap. The value of the books and fees paid per semester shall be limited to $1,000 per student.



Section 31-6-12 - Department of Veterans' Affairs to inform veterans, etc., of benefits under chapter; furnishing of forms, etc.; forwarding of certificate of eligibility, etc., to educational institutions.

The State Department of Veterans' Affairs is hereby charged with the duty of informing the veterans and their dependents in this state, through its county service commissioners and all other sources at its command, of the provisions of this chapter in order that those veterans and their dependents may know of the benefits provided in this chapter. The State Department of Veterans' Affairs shall furnish and assist in preparing and producing all necessary blanks, forms, and other matters necessary for the veterans, their wives, widows, or children to obtain the benefits provided under this chapter. The State Service Commissioner shall cause to be forwarded to the state institution of higher learning, college or university, or state trade school of the applicant's choice, a certificate of eligibility and entitlement, or other necessary proof for the veteran, his wife, widow, or child to obtain the benefits made available hereby.



Section 31-6-13 - Faculties of universities, trade schools, etc., to be informed and to inform veterans' dependents of benefits provided.

The president or head of each state institution of higher learning or college or university or state trade school must inform the faculty members of each respective institution of the provisions and benefits of this chapter, who in turn shall inform the wives, widows, and children of veterans attending such institutions as to their rights and benefits under the provisions of this chapter.



Section 31-6-14 - County and city teachers to be informed and to inform veterans' dependents of benefits provided.

The county superintendent of education and the city superintendent of schools in each respective county and city must inform the teachers of their county and city of the provisions and benefits of this chapter, who in turn shall inform the children of veterans as to their rights and benefits under the provisions of this chapter.



Section 31-6-15 - Reimbursement of educational institutions providing benefits to veterans and dependents.

The benefits provided in this chapter shall be paid from an annual appropriation from the Education Trust Fund to reimburse every Alabama state institution of higher learning, college, university, or Alabama community or technical college in which benefits are given to veterans, their wives, widows, or children under this chapter. Such reimbursement shall be made timely at the end of each academic quarter or semester for all tuition reimbursements for the certified invoices submitted by such institution or school to the State Department of Veterans' Affairs, and shall be supported by names of the students receiving such benefits, together with the amounts claimed for each student. Any amount of in-state tuition, books, or fees not paid by the combination of federal, state, and third party funds may be billed to students receiving such benefits or waived by the institution or school.



Section 31-6-16 - Entrance requirements of educational institutions not affected by chapter.

Nothing in this chapter shall be construed as lowering the standards or requirements, or as to making any exceptions thereto for entrance into any of the state schools or institutions affected by this chapter. All applicants, in order to obtain the educational benefits of this chapter, must first meet all scholastic and other requirements for entrance into any of the schools coming within the purview of this chapter.



Section 31-6-17 - Prior statutes superseded; rights under prior statutes preserved.

This chapter shall supersede the provisions of Act No. 633, approved September 19, 1949, and Act No. 44, approved October 31, 1950; provided, however, that no substantive rights, privileges, or benefits which have presently accrued or been conferred under the provisions of such acts shall be abrogated, limited, modified, or destroyed by this chapter, but shall continue in effect.






Chapter 7 - BONUS FOR SOUTHEAST ASIAN WAR PRISONERS.

Section 31-7-1 - Amount; to whom payable; payments to next of kin of persons who died while imprisoned.

A gratuity in the amount of $500 shall be paid out of the General Fund in the State Treasury to any person who entered the armed services while he was a bona fide resident of the State of Alabama and who was imprisoned as a prisoner of war in North Vietnam, South Vietnam, Laos, or Cambodia.

In the event any person who qualified for the payment of this bonus died while such a prisoner, the gratuity shall be paid to his next of kin. For the purposes of this chapter the term "next of kin" shall be the person or persons designated to receive the prisoner's G.I. insurance.



Section 31-7-2 - Assignment, attachment, etc., prohibited; bonus not subject to state taxation.

No assignment or pledge as security for a loan or any right or claim to the bonus under this chapter shall be valid. No sum payable under this chapter to a veteran shall be subject to attachment, levy, or seizure under any legal or equitable process, or be subject to taxation, either as income or otherwise, by the State of Alabama.



Section 31-7-3 - Department of Veterans' Affairs to adopt rules and procedures for application for bonus, determination of eligibility, payment, etc.

The State Department of Veterans' Affairs shall have complete charge and control of the payment of the bonus authorized in this chapter and may adopt general rules for the making of such payments, the ascertainment and selection of proper recipients of the bonus and the procedure for applying for and receiving bonuses. The State Department of Veterans' Affairs shall adopt general rules for determining the question of whether an applicant possesses the prerequisite qualification of residence in the State of Alabama at the time he entered the armed forces and such department shall prescribe by rule the nature of proof to be submitted to establish such facts as are necessary to claim the bonus provided for by this chapter.



Section 31-7-4 - Application for bonus.

All applications for bonus or gratuity payments provided in this chapter must be made to the State Department of Veterans' Affairs. No payment shall be made under this chapter except on applications duly received and approved by the department.



Section 31-7-5 - Issuance of warrant upon approval of application; warrant to be paid out of General Fund.

Upon approving an application for a bonus the State Department of Veterans' Affairs shall direct the state Comptroller to issue a warrant in the proper amount to the person entitled to receive the bonus. Such warrant shall be paid out of the General Fund in the State Treasury from any moneys therein not otherwise appropriated.






Chapter 8 - PENSIONS FOR WIDOWS OF CONFEDERATE VETERANS.

Section 31-8-1 - State Department of Human Resources to provide for payment of pensions under chapter.

The State Department of Human Resources, by and through the State Board of Human Resources and the Commissioner of the State Department of Human Resources, is hereby authorized, empowered and directed to provide for the payment to the widows of Confederate veterans and others entitled thereto the pension provided therefor pursuant to this chapter.



Section 31-8-2 - Persons entitled to pension.

The widow of any person who actually served as a soldier or sailor in the army or navy of the Confederate States of America or of the State of Alabama for or during the period of the War Between the States, who was married to such soldier or sailor prior to January 1, 1904, or was married to such soldier or sailor for at least one year prior to the time of his death, regardless of whether his death occurred before or after September 23, 1919, and who has not remarried, except as provided in Section 31-8-3, and who was not at the time of her husband's death separated from him by divorce or was not voluntarily living apart from her husband during the period of one year prior to his death, and whose husband did not desert the service of the State of Alabama or the Confederate states, and who is an actual bona fide resident of Alabama and has been such for a period of five years prior to the filing of the application, and the widow of any Confederate soldier or sailor on the pension roll at the time of his death, shall be entitled to relief under the provisions of this chapter.



Section 31-8-3 - Entitlement of remarried widows.

Any widow, entitled to draw a pension under the provisions of this chapter, who has remarried, shall be entitled to and may draw a pension as is provided for widows upon the death of her last husband, or in the event she should be divorced from him by judgment of a court of competent jurisdiction.



Section 31-8-4 - Certain persons not to be placed on pension roll.

The State Department of Human Resources shall not place on the pension rolls of the state the name of the widow of any person or persons who served only in the state troops, state militia, or home guard.



Section 31-8-5 - Forms, etc., for use by applicants.

The Commissioner of the State Department of Human Resources shall furnish to the county departments of human resources all necessary forms and stationery to carry out the provisions of this chapter. The cost of such forms and stationery shall be paid by the state as is other stationery.



Section 31-8-6 - Applications to be filed with and forwarded by county department of human resources.

All applications for pensions under this chapter shall be filed with the county department of human resources and shall be immediately forwarded by it together with all papers pertaining thereto, to the State Department of Human Resources.



Section 31-8-7 - Application for placement on pension roll.

The widow of any Confederate soldier or sailor, deeming herself entitled to the benefits of this chapter, shall file with the county department of human resources of the county of which she is a bona fide resident, her application in writing, sworn to before some officer authorized to administer oaths, on blanks furnished by the county department of human resources, such blanks conforming substantially to the requirements set forth in Section 31-8-2. The application shall show the name of the deceased husband and the date of his death, his company and regiment, the date of the widow's marriage, her age at the time of making the application, and whether application has been made before and rejected or her name dropped from the pension roll before, and if so, when and the reason assigned.



Section 31-8-8 - Certificates to accompany application.

No applicant will have her name placed upon the pension rolls of this state unless at least one witness who was a Confederate soldier and can establish his record as such certifies to the fact that the husband of the applicant rendered the service as set forth in the application. In addition thereto there shall be required with an application for a pension under this chapter the certificate of two disinterested witnesses that the applicant is trustworthy and reliable and that they have full reason to believe and do believe that the statements made in the application are true and correct. If the Confederate archives in the City of Washington or the Department of Archives and History in Montgomery show the service of the husband of the applicant for a pension, the affidavit of the person who served in the service of the Confederate states, or the State of Alabama, as above set out, need not be required.



Section 31-8-9 - Proof of service of husband.

Upon the application of the widow of any Confederate soldier or sailor, or the widow of any Alabama soldier or sailor who served in the state in the War Between the States, the fact of her deceased husband's having served as alleged, and of his not deserting, may be proven by the affidavit of two reliable witnesses who are acquainted with the facts; or if such witnesses cannot be found, upon affidavit to that fact, it may be proven by any evidence that will satisfactorily prove the truth of such facts. Whenever the proof of such facts is made by evidence other than the affidavit of two reliable witnesses, such evidence shall be reduced to writing and subscribed and sworn to by the witness offering the evidence.



Section 31-8-11 - Disposition of rejected applications.

All applications rejected by the State Department of Human Resources shall be entered upon a permanent record with reasons for such rejection, and the original application and all papers connected therewith shall be returned to the county department of human resources, which shall file them for permanent preservation and reference.



Section 31-8-12 - Reapplication.

An applicant who has been rejected may file her application again after the lapse of three months, but if only the original application and no new or additional proof shall be offered, the county department of human resources shall refuse to consider the application.



Section 31-8-13 - Persons becoming resident citizens of other states to be dropped from pension roll; right of reinstatement; temporary absence from state.

Any widow receiving a pension under this chapter who shall become a resident citizen of another state shall be dropped from the pension roll of this state, and the county department of human resources is expressly prohibited from delivering the pension warrant to any payee who is at the time of such delivery a resident citizen of another state. On the return of any such pensioner to the state and the reestablishment by her of residence in this state, the name of such pensioner shall be restored to the pension roll; provided, however, that if a pensioner temporarily removes to another state, but does not abandon her legal residence in this state, such pensioner shall not be dropped from the pension roll but shall be retained thereon, and her warrant shall be sent by registered or certified mail to the temporary address of such pensioner, return receipt requested.



Section 31-8-14 - Application for reinstatement to pension roll.

Any widow whose name has been dropped from the pension rolls of this state since January 1, 1922, and who is a bona fide resident citizen of this state at the time of making application for restoration of her name to the pension rolls of the state may have her name restored to the pension roll of this state by making application before the county department of human resources of the county of her residence, setting forth in the application the name of the county in which she was residing at the time her name was stricken from the pension roll, and the names of the places, counties and states where she has resided since her name was dropped from the pension roll of Alabama, such application to be supported by affidavit of the applicant and proof of two witnesses as to her bona fide residence in this state. Such application shall be forwarded by the county department of human resources to the State Department of Human Resources and if, on investigation by the board, the facts set forth in the application are found to be true and correct, the board shall order the name of such person restored to the pension rolls of the state.



Section 31-8-15 - Restoration of pensioner dropped from roll through error, etc.

Whenever it is made to appear to the county department of human resources that the name of a pensioner has through any error or omission or inadvertence been dropped from or left off the list of pensioners, it shall certify such fact and the length of time omitted or dropped and the amount due such pensioner, to the State Department of Human Resources, and if it is satisfactorily shown that such pensioner is justly entitled to be restored, the State Department of Human Resources shall order and the Comptroller shall issue his warrant for the amount shown to be due, the warrant to be delivered to the pensioner as other warrants are delivered.



Section 31-8-16 - Back pay.

No applicant who has been purposely stricken from the pension roll shall be entitled to any back pay for the time her name was stricken from the roll, and no back pay shall in any case be granted except to those making application, as set forth in this chapter.



Section 31-8-17 - Proceedings as to pensions secured by misrepresentation.

If it shall be ascertained that any pensioner under this chapter secured the grant of her pension by misrepresentation, either by herself or others, the name of such pensioner shall be stricken from the pension roll of the state and the facts reported by the county department of human resources to the grand jury of the county of the pensioner's residence for its consideration.



Section 31-8-18 - Proceedings as to persons placed on pension roll through fraud, etc.

When it shall be reported to the State Department of Human Resources or it shall come to their knowledge that any person whose name is on the pension roll is not entitled to a pension or through fraud or misrepresentation has been placed on the pension roll, and has been receiving a pension from the state, the State Department of Human Resources shall make inquiry into such charges and if they are satisfied as to the probable correctness thereof, reference of the same shall be made to the county department of human resources of the county where the pensioner resides, which shall make full investigation and report the result thereof to the State Department of Human Resources. If the charges are established, the name of such pensioner shall be stricken from the pension roll and the State Department of Human Resources shall ascertain and make demand upon the pensioner to immediately refund the same. The State Department of Human Resources shall report such fact to the Attorney General for collection.



Section 31-8-19 - Amount of pension; appropriation.

There shall be paid monthly to each and every widow of a Confederate soldier and sailor, who is now on the pension roll of this state or who may hereafter be placed on the pension roll of this state, the sum of not less than $150 for each month. There is hereby continuously appropriated out of the Treasury a sum which, in conjunction with the moneys derived from the one-mill pension fund, shall be sufficient to carry out the provisions of this chapter and all other provisions of law relating to pensions for the widows of Confederate soldiers and sailors.



Section 31-8-20 - Payment of pensions - Generally.

All pensions to the widows of Confederate soldiers and sailors are to be paid in monthly payments on the first day of each month by warrant drawn on the Treasurer by the State Department of Human Resources in favor of each and every pensioner for the amount due each pensioner as provided by law, payable out of the moneys in the Treasury to the credit of the Confederate Pension Fund.



Section 31-8-21 - Payment of pensions - Pension warrants to reach county departments of human resources by last day of month.

Pension warrants shall be sent from the office of the State Department of Human Resources to reach the county department of human resources in each county not later than the last day of each month.



Section 31-8-22 - Payment of pensions - Delivery of warrants to payees; disposition of undelivered warrants.

The State Department of Human Resources shall deliver to the respective county department of human resources all such warrants for pensioners on the pension roll of that county. The county department of human resources shall deliver such warrants to the payees in their respective counties either in person or by registered or certified mail, return receipt requested. The county department of human resources shall, at the expiration of 30 days, return to the State Department of Human Resources all undelivered pension warrants, stating on the warrants the date of the return, the reason for such nondelivery and, if the payee is dead, the date of death, and such returned warrant shall be endorsed by the State Department of Human Resources "cancelled" on the face thereof, and no other warrants shall be issued in the place of such cancelled warrants, unless it be shown by satisfactory proof that such return or cancellation was erroneously made.



Section 31-8-23 - Payment of pensions - When proof of identity of payee required.

The county department of human resources, in the event it does not know that the person applying for such warrant is the identical person named in such warrant and entitled thereto, must require satisfactory proof of these facts before the delivery of such warrant.



Section 31-8-25 - Transfer or discount of pension claims or warrants.

No person shall purchase or receive a transfer of any pension or warrant issued or to be issued under this chapter before the date provided for issuing warrants provided in this chapter, unless in writing transferred for face value or for supplies of merchandise, or unless discounted at nothing more than the legal rate of interest, which shall be stated in the instrument of transfer, and a copy of such transfer must be made and filed with the county department of human resources to be returned with a receipt to the State Department of Human Resources.



Section 31-8-24 - Disposition of pension after death of pensioner.

Should a widow who is a pensioner under this chapter die leaving a minor child or children, a warrant equal to the total amount of the next three monthly payments succeeding the death of the pensioner shall be issued and delivered, as other pension warrants are issued and delivered, to the minor child or children of such pensioner, and should there be no minor child of such deceased pensioner, the county department of human resources shall endorse such fact on the pension warrant and collect the same and apply the proceeds, first, to the payment of the burial expenses, and, second, to the expenses of the last illness of the pensioner. Any unexpended balance remaining shall be returned to the Treasury to the credit of the fund against which the warrant was drawn.



Section 31-8-26 - Unauthorized purchase or receipt of transfer of pension claim or warrant.

Any person who shall purchase or receive a transfer of any pension claim or warrant issued or to be issued under the pension laws for the relief of needy widows of Confederate soldiers or sailors before the same is received by the county department of human resources, except as otherwise provided by law, shall be guilty of a misdemeanor, and, on conviction, shall be fined not less than $20 nor more than $50.



Section 31-8-28 - Annual publication of county pension list.

During the month of January of each year, the county department of human resources shall publish in a newspaper of the county an alphabetical list with full names and post-office addresses of all the pensioners on the pension roll of its county. Such list shall be published one time and shall be paid for from the county treasury at no more than the legal or contract rate for printing. The county department of human resources shall furnish the Commissioner of the State Department of Human Resources a copy of such publication, and the latter shall keep the same as permanent file of the State Department of Human Resources.



Section 31-8-29 - Grand jury investigations of county pension list; report.

The county department of human resources of each county shall, at least twice a year, submit a certified list of the pensioners on the roll of its county, with the post-office address of each, to the judge of the circuit court, who shall specifically charge the grand jury to investigate the pension list for the purpose of ascertaining such as are not entitled to pensions. The list may be purged of any names on the list who are not entitled to receive pensions, and the foreman of such grand jury shall report through the county department of human resources to the State Department of Human Resources the recommendation of the grand jury as to such names as from their investigation are not entitled to the benefits of this chapter. Such names shall, on order of the State Department of Human Resources, be stricken from the pension roll.



Section 31-8-30 - Permanent state record of pensioners.

The Commissioner of the State Department of Human Resources shall have prepared records to be used as a permanent state record of pensions in which shall be recorded, in alphabetical order according to county, the names of all pensioners, together with a suitable column in which shall be entered promptly the date of death or other cause for the discontinuance of the pension. Such record shall be kept up to date by the prompt entry thereon of all new names, with the date of granting of the application, and when payment to any pensioner shall cease, the reason therefor shall be stated of record.



Section 31-8-31 - Maintenance of permanent state pension roll; verification of applications, etc.

The Commissioner of the State Department of Human Resources, by correspondence with the Department of Defense in Washington, or investigation of the Confederate records on file in the state or elsewhere, shall obtain all necessary information to make the permanent pension roll complete, authentic and permanent as contemplated by this chapter, and the entering of names of pensioners on the permanent pension roll and the cancellation of names struck from the roll by reason of death or other legal cause, shall be under the supervision and direction of the commissioner, who shall, when any application is made for a pension, submit to the Department of Defense the facts of service set forth in such application for verification thereof, and the result of such inquiry shall be submitted by him, with the application of the pensioner, to the State Board of Human Resources. No application for a pension shall be finally denied, whether witness proof of the facts set forth therein as required by law is made or not, until such report has been obtained and submitted. The commissioner shall compare the pension warrants issued with payments made by the Treasurer, and examine the same as to their rightful delivery and payment, and he may request assistant examiners of accounts, in their assignments to any county, to make careful investigation of the pension roll of such county and the actual delivery and receipt of pensions, and under his direction there shall be prepared at the end of each month a list of all outstanding unpaid pension warrants, by number and name, and a report thereof shall be filed with the State Department of Human Resources.



Section 31-8-32 - Report on operation of state pension law.

There shall be prepared and submitted, under the direction of the State Board of Human Resources and the State Department of Human Resources, quadrennially from November 1, 1974, a report showing as fully as the same can be shown, the result of the operations of this chapter, and containing the complete roll of pensioners under this chapter on the permanent pension record on October 1, last preceding the report required, the same to be printed, with as many copies thereof as the Governor may determine, and to be paid for in like manner as payment is made for other state reports.



Section 31-8-33 - Penalty for violation of laws pertaining to Confederate pensions.

Any person who violates any provisions of the laws of this state as to pensions for widows of Confederate veterans, if a penalty is not otherwise provided for such violation, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than $500.00.






Chapter 9 - EMERGENCY MANAGEMENT.

Article 1 - Alabama Emergency Management Act of 1955.

Section 31-9-1 - Short title.

This chapter may be cited as the "Alabama Emergency Management Act of 1955."



Section 31-9-2 - Findings and declarations of necessity; purpose of article and public policy.

(a) Because of the existing and increasing possibility of the occurrence of disasters or emergencies of unprecedented size and destructiveness resulting from enemy attack, sabotage, or other hostile action, or from fire, flood, earthquake, or other natural causes, and in order to insure that preparations of this state will be adequate to deal with such disasters or emergencies, and generally to provide for the common defense and to protect the public peace, health, and safety, and to preserve the lives and property of the people of the state, it is hereby found and declared to be necessary:

(1) To create a State Emergency Management Agency, and to authorize the creation of local organizations for emergency management in the political subdivisions of the state.

(2) To confer upon the Governor and upon the governing bodies of the political subdivisions of the state the emergency powers provided in this article.

(3) To provide for the rendering of mutual aid among the political subdivisions of the state, and with other states, and with the federal government with respect to the carrying out of emergency management functions.

(4) To authorize the establishment of such organizations and the taking of such steps as are necessary and appropriate to carry out the provisions of this article.

(b) It is further declared to be the purpose of this article and the policy of the state that all emergency management functions of this state be coordinated to the maximum extent with the comparable functions of the federal government including its various departments and agencies, of other states and localities and of private agencies of every type, to the end that the most effective preparation and use may be made of the nation's manpower, resources and facilities for dealing with such disaster or emergency.

(c) It is further declared to be the purpose of this article and policy of the State of Alabama to assist and encourage emergency management and emergency preparedness activities on the part of the political subdivisions of the state by authorizing the State of Alabama to make grants, as funds are appropriated for such specific purpose, to any political subdivision of the state in amounts not to exceed the amounts expended, or to be expended, for personnel and administrative costs by such political subdivisions for emergency management and emergency preparedness.



Section 31-9-3 - Definitions.

As used in this article, these terms shall have the following meanings:

(1) EMERGENCY MANAGEMENT. The preparation for and the carrying out of all emergency functions, other than functions for which military forces or other federal agencies are primarily responsible, to prevent, minimize, and repair injury and damage resulting from disasters caused by enemy attack, sabotage, or other hostile action, or by fire, flood, earthquake, or other natural cause. These functions include, without limitation, fire-fighting services; police services; medical and health services; rescue, engineering, air raid warning services; communications; radiological, chemical, and other special weapons of defense; evacuation of persons from stricken areas; emergency welfare services (civilian war aid); emergency transportation; plant protection; temporary restoration of public utility services; and other functions related to civilian protection, together with all other activities necessary or incidental to the preparation for and carrying out of the foregoing functions.

(2) LOCAL ORGANIZATION. The organization of local emergency management forces designed principally for operation within their own community but capable of moving to other areas.

(3) POLITICAL SUBDIVISION. Any county or municipality created pursuant to law.

(4) STATE PUBLIC HEALTH EMERGENCY. An occurrence or imminent threat of an illness or health condition that does all of the following:

a. Is believed to be caused by any of the following:

1. Bioterrorism.

2. The appearance of a novel or previously controlled or eradicated infectious agent or biological toxin.

3. A natural disaster.

4. A chemical attack or accidental release.

5. A nuclear or radiological attack or accident.

b. Poses a high probability of any of the following harms:

1. A large number of deaths in the affected population.

2. A large number of serious or long-term disabilities in the affected population.

3. Widespread exposure to an infectious or toxic agent that poses a significant risk of substantial future harm to a large number of people in the affected population.

(5) STATE OF EMERGENCY. When the Governor duly proclaims the existence of conditions of disaster or of extreme peril to the safety of persons and property within the state caused by fire, flood, storm, epidemic, technological failure or accident, riot, drought, sudden and severe energy shortage, plant or animal infestation or disease, earthquake, explosion, terrorism, or man-made disaster, or other conditions, other than conditions resulting from a labor controversy or conditions causing a state of war emergency, which, by reason of their magnitude, are or are likely to be beyond the control of the services, personnel, equipment, and facilities of any single county, city and county, or city and require the combined forces of a mutual aid region or regions to combat, or energy shortage requires extraordinary measures beyond the authority vested in the Alabama Public Service Commission.

(6) STATE TECHNOLOGICAL EMERGENCY. An emergency caused by a technological failure or accident, including, but not limited to, an explosion, transportation accident, radiological accident, or chemical or other hazardous material incident.



Section 31-9-4 - State Emergency Management Agency; Director of Emergency Management.

(a) There is hereby created within the executive branch of the state government a department of emergency management, hereinafter called the "Emergency Management Agency," with a Director of Emergency Management, hereinafter called the "director," who shall be the head thereof. The director shall be appointed by the Governor. The director shall devote his or her entire time to the duties of the office. The director shall not hold another office under the government of the United States or any other state, or of this state, or any political subdivision thereof, during his or her incumbency in such office, and shall not hold any position of trust or profit, or engage in any occupation or business the conduct of which shall interfere or be inconsistent with the duties of Director of Emergency Management under the provisions of this article. The director shall hold office during the pleasure of the Governor.

(b) The director may employ, subject to the provisions of the Merit System Act, such technical, clerical, stenographic, and other personnel and may make such expenditures within the appropriation therefor, or from other funds made available to him or her for purposes of emergency management, as may be necessary to carry out the purposes of this article; provided, that the state shall not pay the compensation, if any, of block wardens, fire guards, first aid specialists, auxiliary firemen, auxiliary policemen, and similar emergency management personnel, nor shall it pay the compensation of personnel employed by or for a local organization for emergency management.

(c) The director and other personnel of the Emergency Management Agency shall be provided with appropriate office space, furniture, equipment, supplies, stationery, and printing in the same manner as provided for personnel of other state agencies.

(d) The director, subject to the direction and control of the Governor, shall be the executive head of the Emergency Management Agency and shall be responsible to the Governor for carrying out the program for emergency management of this state. The director shall coordinate the activities of all organizations of emergency management within the state, and shall maintain liaison with and cooperate with major commanders of the armed forces within the state, the Alabama State Law Enforcement Agency, the State Military Department, and with emergency management agencies and organizations of other states and of the federal government, and shall have such additional authority, duties, and responsibilities authorized by this article as may be prescribed by the Governor.

(e) The director shall also hold the position of Assistant Director of Homeland Security for Emergency Preparedness and Response.



Section 31-9-6 - Powers and duties of Governor with respect to emergency management.

In performing his or her duties under this article, the Governor is authorized and empowered:

(1) To make, amend, and rescind the necessary orders, rules and regulations to carry out the provisions of this article within the limits of the authority conferred upon him or her in this article, with due consideration of the plans of the federal government.

(2) To prepare a comprehensive plan and program for the emergency management of this state, such plan and program to be integrated and coordinated with the emergency management plans of the federal government and of other states to the fullest possible extent, and to coordinate the preparation of plans and programs for emergency management by the political subdivisions of this state, such plans to be integrated into and coordinated with the emergency management plans and programs of this state to the fullest possible extent.

(3) In accordance with such plan and program for the emergency management of this state, to ascertain the requirements of the state, or the political subdivisions thereof, for food or clothing or other necessities of life in the event of disaster or emergency and to plan for and procure supplies, medicines, materials, and equipment for the purposes set forth in this article; to make surveys of the industries, resources and facilities within the state as are necessary to carry out the purposes of this article; to institute training programs and public information programs; and to take all other preparatory steps, including the partial or full mobilization of emergency management organizations in advance of actual disaster, to insure the furnishing of adequately trained and equipped forces of emergency management personnel in time of need.

(4) To make, amend, and rescind the necessary orders, rules, and regulations looking to the direction or control of practice blackouts, air raid drills, mobilization of emergency management forces, and other tests and exercises, warnings, and signals for drills or attacks, the mechanical devices to be used in connection therewith, the effective screening or extinguishing of all lights and lighting devices and appliances, the conduct of civilians and the movement or cessation of movement of pedestrians and vehicular traffic, public meetings or gatherings, the evacuation and reception of civilian population, and shutting off water mains, gas mains, electric power connections, and the suspension of all other public utilities, during, prior and subsequent to drills or attacks.

(5) To create and establish mobile support units and to provide for their compensation.

(6) To cooperate with the President and the heads of the Armed Forces, with the Emergency Management Agency of the United States and with the officers and agencies of other states in matters pertaining to the emergency management of the state and nation and the incidents thereof.

(7) With due consideration to the recommendation of the local authorities, to appoint full-time state and regional area directors.

(8) To utilize the services and facilities of existing officers and agencies of the state and the political subdivisions thereof.

(9) On behalf of this state, to enter into reciprocal aid agreements or compacts with other states and the federal government, including federally recognized Indian tribes. Such mutual aid agreements shall be limited to the furnishing or exchange of food, clothing, medicine, and other supplies; engineering services; emergency housing; police services; national or state guards while under the control of the state; health, medical and related services; fire fighting, rescue, transportation, and construction services and equipment; personnel necessary to provide or conduct these services; such other supplies, equipment, facilities, personnel, and services as may be needed; and the reimbursement of costs and expenses for equipment, supplies, personnel, and similar items for mobile support units, fire fighting and police units, and health units. Such agreements shall be on such terms and conditions as are deemed necessary.

(10) To sponsor and develop mutual aid plans and agreements between the political subdivisions of the state, similar to the mutual aid agreements with other states referred to in subdivision (1) of this section.

(11) To delegate any administrative authority vested in him or her under this article, and to provide for the subdelegation of any such authority.

(12) To take such action and give such directions to state and local law-enforcement officers and agencies as may be reasonable and necessary for the purpose of securing compliance with the provisions of this article and with the orders, rules, and regulations made pursuant thereto.



Section 31-9-7 - Mutual interstate aid agreements and compacts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 31-9-8 - Emergency powers of Governor.

(a) The provisions of this section shall be operative only during the existence of a state of emergency, referred to hereinafter as one of the states of emergency defined in Section 31-9-3. The existence of a state of emergency may be proclaimed by the Governor as provided in this subsection or by joint resolution of the Legislature if the Governor in the proclamation or the Legislature in the resolution finds that an attack upon the United States has occurred or is anticipated in the immediate future, or that a natural disaster of major proportions or a public health emergency has occurred or is reasonably anticipated in the immediate future within this state and that the safety and welfare of the inhabitants of this state require an invocation of the provisions of this section. If the state of emergency affects less than the entire state, the Governor or the Legislature shall designate in the proclamation or resolution those counties to which the state of emergency applies. The emergency, whether proclaimed by the Governor or by the Legislature, shall terminate 60 days after the date on which it was proclaimed unless the Governor extends the emergency by proclamation or the Legislature extends the emergency by a joint resolution. Upon proclamation by the Governor of a state of emergency, the Governor may call the Legislature into special session. Additionally, the Lieutenant Governor or the Speaker of the House may request in writing that the Governor call the Legislature into special session. During the period that the proclaimed emergency exists or continues, the Governor shall have and may exercise the following additional emergency powers:

(1) To enforce all laws, rules, and regulations relating to emergency management and to assume direct operational control of all emergency management forces and helpers in the state.

(2) To sell, lend, lease, give, transfer, or deliver materials or perform services for emergency management purposes on such terms and conditions as the Governor shall prescribe and without regard to the limitations of any existing law, and to account to the State Treasurer for any funds received for such property.

(3) To procure, by purchase, condemnation, seizure, or other means, construct, lease, transport, store, maintain, renovate, or distribute materials and facilities for emergency management without regard to the limitations of any existing law; provided, that this authority shall not be exercised with regard to newspapers, wire facilities leased or owned by news services, and other news publications, and provided further, that he or she shall make compensation for the property so seized, taken, or condemned, on the following basis:

a. In case property is taken for temporary use, the Governor, within 30 days of the taking, shall fix the amount of compensation to be paid therefor, and in case the property shall be returned to the owner in a damaged condition, or shall not be returned to the owner, the Governor shall fix within 30 days the amount of compensation to be paid for the damage or failure to return. Whenever the Governor shall deem it advisable for the state to take title to property taken under this section, he or she shall forthwith cause the owner of the property to be notified thereof in writing by registered or certified mail, postage prepaid, or by the best available means, and forthwith cause to be filed a copy of the notice with the Secretary of State.

b. If the person entitled to receive the amount so determined by the Governor as just compensation is unwilling to accept the same as full and complete compensation for such property or the use thereof, he or she shall be paid 75 percent of such amount and shall be entitled to recover from the State of Alabama, in an action brought in a court in the county of residence of the claimant or in Montgomery County, in the same manner as other condemnation claims are brought, within three years after the date of the Governor's award, such additional amount, if any, which when added to the amount so paid to him or her, shall be just compensation.

(4) To provide for and compel the evacuation of all or part of the population from any stricken or threatened area or areas within the state and to take such steps as are necessary for the receipt and care of such evacuees.

(5) To perform and exercise such other functions, powers and duties as are necessary to promote and secure the safety and protection of the civilian population.

(6) To employ such measures and give such directions to the state or local boards of health as may be reasonably necessary for the purpose of securing compliance with the provisions of this article or with the findings or recommendations of such boards of health by reason of conditions arising from enemy attack or the threat of enemy attack or otherwise.

(7) To utilize the services and facilities of existing officers and agencies of the state and of the political subdivisions thereof. All such officers and agencies shall cooperate with and extend their services and facilities to the Governor as he or she may request.

(8) With due consideration to the recommendations of local authorities, the Governor may formulate and execute plans and regulations for the control of traffic in order to provide for the rapid and safe movement of evacuation over public highways and streets of people, troops, or vehicles and materials for national defense or for use in any defense industry, and may coordinate the activities of the departments or agencies of the state and of the political subdivisions thereof concerned directly or indirectly with public highways and streets, in a manner which will best effectuate such plans.

(9) To establish agencies and offices and to appoint temporary executive, technical, clerical, and other personnel as may be necessary to carry out the provisions of this article without regard to the Merit System Act.

(b) The proclamation of a state of public health emergency shall activate the disaster response and recovery aspects of the state, local, and inter-jurisdictional disaster emergency plans in the affected political subdivisions or geographic areas. Such declaration authorizes the deployment and use of any forces to which the plans apply and the use or distribution of any supplies, equipment, and materials and facilities assembled, stockpiled, or available pursuant to this article.

(c) When a state of public health emergency has been declared or terminated, the State Board of Health shall inform members of the public on how to protect themselves and what actions are being taken to control the emergency.

(d)(1) Nothing in this section shall authorize the seizure or confiscation of any firearm or ammunition from any individual who is lawfully carrying or possessing the firearm or ammunition except as provided in subdivision (2).

(2) A law enforcement officer who is acting in the lawful discharge of the officer's official duties may disarm an individual if the officer reasonably believes that it is immediately necessary for the protection of the officer or another individual. The officer shall return the firearm to the individual before discharging that individual unless the officer arrests that individual for engaging in criminal activity or seizes the firearm as evidence pursuant to an investigation for the commission of a crime or, at the discretion of the officer, the individual poses a threat to himself or herself or to others.



Section 31-9-9 - Powers and duties of directors of local emergency management organizations as to mutual aid agreements.

(a) The director of each local organization for emergency management may develop or cause to be developed mutual aid agreements with other public and private agencies within this state for reciprocal emergency management aid and assistance in case of disaster too great to be dealt with unassisted. Such agreements shall be consistent with the state emergency management plan and program, and a copy of each such agreement shall be filed with the State Director of Emergency Management immediately after being entered into. In time of emergency it shall be the duty of each local organization for emergency management to render assistance in accordance with the provisions of such mutual aid agreements.

(b) The director of each local organization for emergency management may assist in negotiation of reciprocal mutual aid agreements between the Governor and adjoining states or political subdivisions thereof, and shall carry out any such agreement relating to the local and political subdivision.

(c) The directors of each local organization for emergency management may develop or cause to be developed mutual aid agreements with federally recognized Indian tribes located within the state.



Section 31-9-10 - Local emergency management organizations; emergency powers of political subdivisions.

(a) Each political subdivision of this state is hereby authorized and directed to establish a local organization for emergency management in accordance with the state emergency management plan and program and may confer or authorize the conferring, upon members of the auxiliary police, the powers of peace officers, subject to such restrictions as shall be imposed. The governing body of the political subdivision is authorized to appoint a director, who shall have direct responsibility for the organization, administration, and operation of such local organization for emergency management, subject to the direction and control of such governing body. Each local organization for emergency management shall perform emergency management functions within the territorial limits of the political subdivision within which it is organized, and, in addition, shall conduct such functions outside of such territorial limits as may be required pursuant to the provisions of this article.

(b) The governing body of each political subdivision shall have the power and authority:

(1) To appropriate and expend funds, make contracts, obtain, and distribute equipment, materials, and supplies for emergency management purposes; to provide for the health and safety of persons and property, including emergency assistance to the victims of any disaster; and to direct and coordinate the development of emergency management plans and programs in accordance with the policies and plans set by the federal and state emergency management agencies.

(2) To appoint, employ, remove, or provide, with or without compensation, air raid wardens, rescue teams, auxiliary fire and police personnel, and other emergency management workers; provided, that compensated employees shall be subject to any existing civil service or Merit System laws.

(3) To establish a primary and one or more secondary control centers to serve as command posts during an emergency.

(4) To assign and make available for duty the employees, property, or equipment of the subdivision relating to fire fighting, engineering, rescue, health, medical and related service, police, transportation, construction, and similar items or services for emergency management purposes, within or outside of the physical limits of the subdivision.

(5) In the event that the governing body of the political subdivision determines that any of the conditions described in Section 31-9-2(a) has occurred or is imminently likely to occur, the governing body shall have the power:

a. To waive procedure and formalities otherwise required by law pertaining to the performance of public work, entering into contracts, the incurring of obligations, the employment of temporary workers, the utilization of volunteer workers, the rental of equipment, the purchase and distribution with or without compensation of supplies, materials, and facilities, and the appropriation and expenditure of public funds.

b. To impose a public safety curfew for its inhabitants. If a public safety curfew is imposed as authorized herein, it shall be enforced by the appropriate law enforcement agency within the political subdivision. A public safety curfew imposed under this subsection shall not apply to employees of utilities, cable, and telecommunications companies and their contractors engaged in activities necessary to maintain or restore utility, cable, and telecommunications services or to official emergency management personnel engaged in emergency management activities.

(6) To close, notwithstanding Section 11-1-8, any and all public buildings owned or leased by and under the control of the political subdivision where emergency conditions warrant, whether or not a local state of emergency has been declared by the governing body of the political subdivision. In the event that any documents required to be filed by a time certain deadline cannot be filed in a timely manner due to the closing of an office under this subdivision, the deadline for filing shall be extended to the date that the office is reopened as provided in Section 1-1-4.

(c) No local governing body of a political subdivision shall have the authority to provide for and compel evacuation of the area except by the direction and under the supervision of the Governor or the State Emergency Management Agency, or both. Any action taken by the governing body of the political subdivision shall remain in full force and effect unless revoked by proclamation of the Governor, issued as provided in Section 31-9-8.

(d)(1) Nothing in this section shall authorize the seizure or confiscation of any firearm or ammunition from any individual who is lawfully carrying or possessing the firearm or ammunition except as provided in subdivision (2).

(2) A law enforcement officer who is acting in the lawful discharge of the officer's official duties may disarm an individual if the officer reasonably believes that it is immediately necessary for the protection of the officer or another individual. The officer shall return the firearm to the individual before discharging that individual unless the officer arrests that individual for engaging in criminal activity or seizes the firearm as evidence pursuant to an investigation for the commission of a crime or, at the discretion of the officer, the individual poses a threat to himself or herself or to others.



Section 31-9-11 - Powers, duties, etc., of employees of political subdivisions rendering outside aid.

Whenever the employees of any political subdivision are rendering outside aid pursuant to the authority contained in Section 31-9-10, such employees shall have the same powers, duties, rights, privileges, and immunities as if they were performing their duties in the political subdivisions in which they are normally employed.



Section 31-9-12 - Reimbursement of expenses of operation of mobile support units of other states; operation of Alabama mobile support units in other states.

(a) Whenever a mobile support unit of another state shall render aid in this state pursuant to the orders of the governor of its home state and upon the request of the Governor of this state, this state shall reimburse such other state for the compensation paid and actual and necessary travel, subsistence, and maintenance expenses of the personnel of such mobile support unit while rendering such aid, and for all payments for death, disability, or injury of such personnel incurred in the course of rendering such aid, and for all losses of or damage to supplies and equipment of such other state or a political subdivision thereof resulting from the rendering of such aid; provided that the laws of such other state contain provisions substantially similar to this section or that provisions to the foregoing effect are embodied in a reciprocal mutual aid agreement or compact or that the federal government has authorized or agreed to make reimbursement for such mutual aid as provided in this section.

(b) No personnel of mobile support units of this state shall be ordered by the Governor to operate in any other state unless the laws of such other state contain provisions substantially similar to this section or unless the reciprocal mutual aid agreements or compacts include provisions providing for such reimbursement or unless such reimbursement will be made by the federal government by law or agreement.



Section 31-9-13 - Orders, rules and regulations of Governor - Effect; distribution.

All orders, rules, and regulations promulgated by the Governor as authorized by this article shall have the full force and effect of law when a copy thereof is filed in the office of the Secretary of State. All existing laws, ordinances, rules, and regulations or parts thereof inconsistent with the provisions of this article or of any order, rule, or regulation issued under the authority of this article, shall be suspended during the period of time and to the extent that such inconsistency exists. The Secretary of State shall cause to be printed and distributed to the probate judges of the several counties and to the clerks of the several municipalities of this state a copy of each order, rule, or regulation issued under the authority of this article.



Section 31-9-14 - Orders, rules, and regulations of Governor - Enforcement.

The law-enforcing authorities of the state and of the political subdivisions thereof shall enforce the orders, rules, and regulations issued pursuant to this article.



Section 31-9-15 - Orders, rules, and regulations of Governor - Enforcement - Arrests without warrant.

A peace officer, when in full and distinctive uniform or displaying a badge or other insignia of authority, may arrest without a warrant any person violating or attempting to violate in such officer's presence any order, rule, or regulation made pursuant to this article. This authority shall be limited to those rules and regulations which affect the public generally.



Section 31-9-16 - Immunity of state, etc., from liability for torts resulting from emergency management activities; exemptions of emergency management workers from license requirements; powers, duties, etc., of emergency management workers.

(a) All functions under this article and all other activities relating to emergency management are hereby declared to be governmental functions.

(b) Neither the state nor any political subdivision thereof nor other agencies of the state or political subdivisions thereof, nor, except in cases of willful misconduct, gross negligence, or bad faith, any emergency management worker, individual, partnership, association, or corporation complying with or reasonably attempting to comply with this article or any order, rule, or regulation promulgated pursuant to the provisions of this article or pursuant to any ordinance relating to blackout or other precautionary measures enacted by any political subdivision of the state, shall be liable for the death of or injury to persons, or for damage to property, as a result of any such activity. The provisions of this section shall not affect the right of any person to receive benefits to which he would otherwise be entitled under this article or under the Workers' Compensation Law or under any pension law, nor the right of any such person to receive any benefits or compensation under any act of Congress.

(c) Any requirement for a license to practice any professional, mechanical, or other skill shall not apply to any authorized emergency management worker who shall, in the course of performing his duties as such, practice such professional, mechanical, or other skill during an emergency management emergency.

(d) As used in this section, the term "emergency management worker" shall include any full-or part-time paid, volunteer, or auxiliary employee of this state, or other states, territories, possessions, or the District of Columbia, of the federal government, of any neighboring county or of any political subdivision thereof, or of any agency or organization performing emergency management services at any place in this state subject to the order or control of, or pursuant to, a request of, the state government or any political subdivision thereof.

(e) Any emergency management worker, as defined in this section, performing emergency management services at any place in this state pursuant to agreements, compacts, or arrangements for mutual aid and assistance to which the state or a political subdivision thereof is a party, shall possess the same powers, duties, immunities, and privileges he would ordinarily possess if performing his duties in the state, province, or political subdivision thereof in which normally employed or rendering services.



Section 31-9-17 - Exemption from tort liability of persons granting license or privilege for use of real estate, etc., for shelters.

Any person owning or controlling real estate or other premises who voluntarily and without compensation grants a license or privilege, or otherwise permits the designation or use of the whole or any part or parts of such real estate or premises for the purpose of sheltering persons during an actual disaster or an actual, impending, mock, or practice attack, shall, together with his successors in interest, if any, not be civilly liable for negligently causing the death of, or injury to, any person on or about such real estate or premises, or for the loss of, or damage to, the property of such person.



Section 31-9-18 - Governor, etc., may accept services, etc., from federal government, private persons, etc.

(a) Whenever the federal government or any agency or officer thereof shall offer to the state, or through the state to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant, or loan for purposes of emergency management, the state, acting through the Governor, or such political subdivision acting through its governing body may accept such offer, and upon such acceptance the Governor of the state or governing body of such political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the state or such political subdivision.

(b) Whenever any person, firm, or corporation shall offer to the state, or to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant, or loan for purposes of emergency management, the state, acting through the Governor, or such political subdivision acting through its governing body may accept such offer and upon such acceptance the Governor of the state or governing body of such political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the state or such political subdivision.



Section 31-9-19 - Political activities by emergency management organizations.

No organization for emergency management established under the authority of this article shall participate in any form of political activity, nor shall it be employed directly or indirectly for political purposes.



Section 31-9-20 - Employment of subversives by emergency management organizations; loyalty oath.

No person shall be employed or associated in any capacity in any emergency management organization established under this article who advocates a change by force or violence in the constitutional form of the government of the United States or of this state, or the overthrow of any government in the United States by force or violence, or who has been convicted of, or is under indictment or information, charging any subversive act against the United States. Each person who is appointed to serve in an organization for emergency management shall, before entering upon his or her duties, take an oath, in writing, before a person authorized to administer oaths, or the State Emergency Management Director, or his or her duly authorized representatives, which oath shall be substantially as follows:

"I, _______, do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the State of Alabama, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties upon which I am about to enter.

"And I do further swear (or affirm) that I do not advocate, nor am I a member of any political party or organization that advocates, the overthrow of the government of the United States or of this state by force or violence; and that during such time as I am a member of the (name of emergency management organization) I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence."



Section 31-9-21 - Compensation insurance for emergency management workers and trainees.

The Director of Emergency Management, upon recommendation of the Emergency Management Advisory Council, with the approval of the Governor, is authorized and empowered and may enter into a contract by bond or policy with an insurance company authorized to do business in this state covering a certain amount to be paid to the employees or trainees of the emergency management corps of this state actually engaged in the performance of duties as such emergency management members or trainees who, by accidental means, may be killed or injured; provided that the amount paid to any such party on account of accidental death or injury should not exceed the amount or amounts as provided by the Worker's Compensation Act of this state.



Section 31-9-22 - Penalties.

Any person violating any provision of this article or any rule, order, or regulation made pursuant to this article shall, upon conviction thereof, be fined not more than $500, and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.



Section 31-9-23 - Article to be liberally construed.

This article shall be construed liberally in order to effectuate its purpose.



Section 31-9-24 - Regular and emergency appropriations; state grants to political subdivisions.

(a) The funds appropriated by the Legislature in the general appropriation act for the support and maintenance of this article shall be expended solely for the purposes designated in the appropriation act and shall be limited to the amounts provided therein and shall be disbursed, in the same manner as all other state funds are disbursed, by warrant of the Comptroller authorized by the Director of the Emergency Management Agency and approved by the Governor, subject to the terms, conditions, provisions, and limitations of Article 4 of Chapter 4 of Title 41. In addition to any other appropriation, there is hereby appropriated out of any moneys in the State Treasury the sum of $250,000, or so much thereof as may be necessary, for the expenses incident to the operation and enforcement of the provisions of this article during an emergency as described in Section 31-9-8 hereof and the expenditure and disbursement of such funds shall be in the same manner as other funds of the Emergency Management Agency are expended and disbursed.

(b) The State of Alabama is hereby authorized to make grants, as funds may be appropriated for the specific purpose, to any political subdivision of the state in amounts not to exceed the amounts expended, or to be expended, by such political subdivision for personnel and administrative costs of local emergency management and emergency preparedness. The State Office of Emergency Management and Emergency Preparedness shall be the agency responsible for the administration of the grant program authorized by this section. In allocating state grants under this section, the administrative agency shall invoke and apply the same standards, criteria, and measures of eligibility for matching funds as prevail in the administration of the Federal Civil Defense Act of 1950, as amended by Public Law 85-606, and no state grant funds authorized by this section shall be allocated to any political subdivision whose emergency management and emergency preparedness program is not eligible for such matching federal grant funds. The amounts of the annual state grants is that amount (50-50) which is appropriated by the local governments for the sole purpose of emergency management emergency preparedness programs at the local level which is programmed in their annual submission to the State Emergency Management Agency. In the event the state appropriation for this grant program in any given fiscal year is insufficient to match all eligible local expenditures for the same purposes in full, the State Office of Emergency Management shall prorate the allocation of available state grants among eligible local programs in the proportion which the eligible local expenditures of a given local program bears to the total eligible local expenditures of all local programs.






Article 2 - Emergency Management Assistance Compact.

Section 31-9-40 - Compact adopted and enacted.

The Emergency Management Assistance Compact is enacted into law and entered with all jurisdictions mutually adopting the compact in the form substantially as follows:

THE EMERGENCY MANAGEMENT ASSISTANCE COMPACT

Article I - Purpose and Authorities.

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purpose of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state or states, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

The compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

Article II - General Implementation.

Each party entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government, that are essential to the safety, care, and welfare of the people in the event of any emergencies or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of appropriate interstate mutual aid plans and procedures necessary to implement this compact.

Article III - Party State Responsibilities.

(a) It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

(1) Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

(2) Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

(3) Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

(4) Assist in warning communities adjacent to or crossing the state boundaries.

(5) Protect and assure delivery of services, medicines, water, food, and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

(6) Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

(7) Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

(b) The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

(1) A description of the emergency service function for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

(2) The amount and type of personnel, equipment, materials, and supplies needed, and a reasonable estimate of the length of time they will be needed.

(3) The specific place and time for staging of the assisting party's response and a point of contact at that location.

(c) There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans, and resource records relating to emergency capabilities.

Article IV - Limitations.

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof. It is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for the state.

Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving states), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units shall come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state or states, whichever is longer.

Article V - Licenses and Permits.

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when assistance is requested by the receiving party state, the person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving the skill to meet a declared emergency or disaster, subject to limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

Article VI - Liability.

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes.

Article VII - Supplementary Agreements.

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

Article VIII - Compensation.

Each party shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of the forces in case members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

Article IX - Reimbursement.

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving the aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests. Any aiding party state may assume in whole or in part loss, damage, expense, or other cost, or may loan equipment or donate services to the receiving party state without charge or cost, provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

Article X - Evacuation.

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of the evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. The plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for the evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. The expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assure the responsibility for the ultimate support of repatriation of such evacuees.

Article XI - Implementation.

(a) This compact shall become operative immediately upon its enactment into law by any two states; thereafter, this compact shall become effective as to any other state upon its enactment by the state.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. The action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

(c) Duly authenticated copies of this compact and of supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States government.

Article XII - Construction.

This compact shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

Article XIII - Additional Provisions.

(a) Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18, United States Code.

(b) This compact shall not affect the statutory authority or the emergency service authority of the Alabama State Law Enforcement Agency, the Department of Transportation, the Military Department, or any other department of state government.

(c) The legally designated state official who is assigned responsibility for emergency management shall not offer resources to, or request resources from, another compact member state, without prior discussion with and concurrence from the state agency, department, office, division, board, bureau, commission, or authority that may be asked to provide resources or that may utilize resources from another compact member state.

(d) The Director of the Emergency Management Agency shall, on or before the first day of January, two thousand three, provide to the Legislature and the Governor copies of all mutual aid plans and procedures promulgated, developed, or entered into after the effective date of this section. The Director of the Emergency Management Agency shall annually hereafter provide the Legislature and Governor with copies of all new or amended mutual aid plans and procedures on or before the first day of January of each year.






Article 3 - Local Emergency Management Agency Assistance Fund.

Section 31-9-60 - Fund established; disbursements.

(a) There is established a Local Emergency Management Agency Assistance Fund to provide supplemental funding for local emergency management agencies created and operating under Section 31-9-10, for the purposes and under the conditions set out in this article. The local emergency management agency supplement shall be funded by an annual allocation from the budget of the State of Alabama Emergency Management Agency sufficient to make annual disbursements up to twelve thousand dollars ($12,000) for each local emergency management agency in the state certified as meeting the criteria and procedures for payment as set out in this article.

(b) All necessary and appropriate disbursements shall be made by the Comptroller as provided in this article.



Section 31-9-61 - Certified local emergency management director.

(a) The following requirements are hereby established for the position of certified local emergency management director created herein:

(1) Satisfactory completion of two years of college level education.

(2) At least three years of work experience in the area of emergency response, emergency management, or qualified military service.

(3) Two hundred hours of course work in emergency management as established by the Director of the Alabama Emergency Management Agency.

Any person who is serving as a local emergency management director on June 14, 2007, shall be deemed to satisfy the requirement for two years of college level education if he or she has a minimum five years' work experience as a local emergency management director provided he or she meets all other requirements for certification.

(b) Any local emergency management director meeting the standards set out in subsection (a) shall be granted the designation of local emergency management director without the completion of any further requirements unless the requirements are approved by the governing board of the Alabama Local Government Training Institute established in Section 11-3-44.



Section 31-9-62 - Salary supplement; allocation of federal funds.

(a) Each state-recognized local emergency management agency that employs and retains a local emergency management director who completes the requirements to be a certified local emergency management director and is so designated by the Director of the Alabama Emergency Management Agency shall receive an annual salary supplement from the Alabama Emergency Management Agency in an amount necessary to provide the local director with a total salary of forty thousand dollars ($40,000) per year. The amount of the salary supplement shall be the difference between the salary paid to the local director on the date of his or her certification and forty thousand dollars ($40,000) per year. In no case shall the salary supplement paid as provided herein be more than twelve thousand dollars ($12,000) per county and such supplement shall not be paid to any local agency that does not increase the salary of such certified local emergency management director to at least forty thousand dollars ($40,000) per year. The subsidy shall be paid quarterly as a reimbursement for the salary paid to the local director in the prior three months, under rules and procedures established by the Director of the Alabama Emergency Management Agency. There is annually appropriated from the State General Fund to the Alabama Emergency Management Agency such funds as are necessary to meet the requirements of this subsection.

(b) If the amount of the supplement provided in subsection (a) is less than twelve thousand dollars ($12,000), the local agency shall be eligible for the additional allocation of federal funds as provided in subsection (c). However, the total supplement received by any local agency from the provisions of subsection (a) and the additional allocation of federal funds provided in subsection (c) shall not exceed a total of twelve thousand dollars ($12,000) per year.

(c) Each state-recognized local emergency management agency that employs and retains a local emergency management director who completes the requirements to be a certified local emergency management director, is so designated by the Director of the Alabama Emergency Management Agency and is receiving total salary of forty thousand dollars ($40,000) or more on the date of his or her certification shall not be eligible for the supplement provided in subsection (a). However, such local emergency management agencies employing such certified directors shall be entitled to an additional allocation of federal funds made available to the department for local mitigation, planning, and program purposes as provided herein. Beginning on October 1, 2007, and each year thereafter, the department shall set aside federal funds in an amount equal to 25 percent of the total increase in such funds above those amounts received in the fiscal year ending September 30, 2007. These funds shall be divided equally among those state-recognized local emergency management agencies qualifying as provided herein. However, the total supplement received by any local agency from the provisions of subsection (a) and the additional allocation of federal funds provided in this subsection shall not exceed a total of twelve thousand dollars ($12,000) per year.

(d) No monies provided for in this article may be expended for any purpose unless they have been appropriated by the Legislature and allocated pursuant to this article. Any funds appropriated shall be budgeted and allotted pursuant to the Budget Management Act in accordance with Article 4 (commencing with Section 41-4-80) of Chapter 4 of Title 41, and only in the amounts provided by the Legislature in the general appropriations act or other appropriations act.






Article 4 - Alabama Disaster Recovery Program.

Section 31-9-80 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) COMMITTEE. The Alabama Disaster Recovery Program Committee.

(2) RECOVERY FUND. The Alabama Disaster Recovery Fund.

(3) RECOVERY PROGRAM. The Alabama Disaster Recovery Program.



Section 31-9-81 - Program created; fund.

There is hereby created the Alabama Disaster Recovery Program for the purpose of providing financial assistance to eligible counties and municipalities for meeting local needs during and immediately following a disaster that affects a county or municipality. The recovery program shall be funded by the Alabama Disaster Recovery Fund. The Legislature may make appropriations to the recovery fund from State General Fund revenues, available federal monies, revenues made available by future legislative acts, or from any other source available except insurance policy surcharges. All revenues appropriated to the recovery fund shall be paid to the Emergency Management Agency and deposited into a separate fund account. All revenues paid into the recovery fund shall remain in the recovery fund until such time as expended as provided in this article, and shall not revert to the State General Fund or be expended for any purposes other than those set out in this article. Distribution of funds shall be made to eligible counties and municipalities pursuant to procedures established by the Emergency Management Agency in accordance with this article. The recovery fund revenues shall be expended for purposes set out in Section 31-9-83.



Section 31-9-82 - Committee.

(a) There is hereby established the Alabama Disaster Recovery Program Committee, which shall be convened solely for purposes provided under this article. The committee shall consist of the following members:

(1) The Director of the Department of Transportation, or his or her designee.

(2) The State Forester, or his or her designee.

(3) The Director of the Emergency Management Agency, or his or her designee.

(4) A county commissioner appointed by the Association of County Commissions of Alabama.

(5) A mayor or member of a city council appointed by the Alabama League of Municipalities.

(6) A local emergency management director appointed by the Alabama Association of Emergency Managers.

(7) A county engineer appointed by the Association of County Engineers of Alabama.

(8) The Governor, or his or her designee.

(b) Each appointed committee member shall serve at the pleasure of his or her appointing authority. The appointee of the Alabama Association of Emergency Managers shall serve as the initial chair of the committee and shall call its first meeting. At the first meeting, the committee shall elect, from its membership, a chair and vice chair who shall serve at the pleasure of the committee.

(c) The membership of the committee shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 31-9-83 - Distributions from fund; eligibility; purposes.

(a) Disbursements from the recovery fund shall only be available as approved as provided herein upon a proclamation from the Governor or Legislature made pursuant to Section 31-9-8, and a proclamation made by the local governing body in the county or municipality affected by the disaster. The following rules shall apply for all distributions from the recovery fund:

(1) No funds may be used to match federal funds.

(2) Distributions may not be used for state emergency response and relief efforts.

(3) Distributions shall only be available to reimburse an eligible county or municipality for those expenses not covered by insurance or other similar programs.

(4) Distributions may only be made if an emergency or major disaster declaration for public assistance will not be requested by the Governor or has been denied by the President of the United States.

(5) Distributions for each incident period shall be limited to 50 percent of the monies existing in the recovery fund at the time of the award or 75 percent of the expenses incurred by the eligible county or municipality, whichever is less.

(b) To be eligible for financial assistance from the recovery fund, the county or municipality requesting assistance shall have complied with Article 3, commencing with Section 41-16-50 of Chapter 16, Title 41, and Title 39, unless the emergency provisions authorized in paragraph a. of subdivision (5) of subsection (b) of Section 31-9-10, apply. Additionally, the eligible county or municipality shall be a participant in or have in place on the date of the disaster proclamation each of the following:

(1) A current emergency operations plan which has been in effect for three years or less or has been amended or renewed during the previous three years.

(2) An adopted debris management plan.

(3) A hazard mitigation plan approved according to guidelines established by the Federal Emergency Management Agency.

(4) A local emergency management director, working directly with or employed by the applying local government, who meets or is working toward the certification requirements provided in Section 31-9-61.

(5) Active coverage from the National Flood Insurance Program, if such coverage is available, which applies to any publicly owned structure or property for which the applying local government seeks assistance from the state disaster recovery program established by this article.

(c) The recovery fund shall be available to eligible counties and municipalities for the following designated activities, which may include reimbursement of any overtime wages paid for disaster related activities, but shall not include reimbursement for any regular wages paid:

(1) Debris removal which is necessary to eliminate immediate threats to life, public health, and safety; to eliminate immediate threats of significant damage to public property; or to ensure economic recovery of the affected community to the benefit of the community at-large. For the purposes of this article, debris removal shall include all of the following:

a. The clearance of trees and woody debris.

b. Removal of wrecked buildings.

c. Sand, mud, silt, and gravel removal.

d. Vehicle removal.

e. Removal of other disaster-related material.

(2) Emergency protective measures necessary to eliminate or reduce an immediate threat to life, public health, or safety or an immediate hazard that threatens significant damage to public property. Emergency protective measures shall include all of the following:

a. Search and rescue.

b. Emergency medical care.

c. Emergency mass care and shelter which cannot be provided by volunteer agencies.

d. Security in the disaster area.

e. Provision of food, water, ice, and other essential needs for use by local citizens.

f. Provision of temporary facilities for essential community services.

(3) Replacement or repair of infrastructure including roads and bridges, water control facilities, buildings, and equipment.



Section 31-9-84 - Rules and regulations.

Unless extended by the committee, no later than 90 days following the appointment of the committee members, the Director of the Emergency Management Agency or his or her designee, with the consultation and agreement of the committee, shall promulgate rules and regulations pursuant to the Administrative Procedure Act establishing criteria for eligibility and procedures for application in accordance with this article.



Section 31-9-85 - Applications for assistance.

Unless an extension is granted by the committee, applications for assistance shall be submitted to the Emergency Management Agency by the county commission or municipality in the affected area seeking assistance within 90 days of the local declaration of a disaster. The Emergency Management Agency shall review each application in accordance with this article and the rules adopted as provided in Section 31-9-84 and, no later than 30 days after receipt of the application, shall provide notice to the local government and the members of the committee whether the application has been approved. The committee shall determine the amount of the reimbursement to the local government. The local government may appeal the decision of the agency by notifying the committee within 30 days of receipt of the decision of the agency. Otherwise, the decision of the agency shall be final. The committee shall convene and consider the appeal of the local government within 30 days of notice of an appeal. Any decision by the committee to overturn or alter the recommendation of the agency shall require at least four affirmative votes and shall be final. All funds shall be disbursed by the agency in accordance with its decision or the decision of the committee, as provided herein.






Article 5 - Prefabricated Storm Shelters.

Section 31-9-100 - Applicability of Title 24 to certain prefabricated storm shelters; surety bond.

(a) Title 24 shall not apply to prefabricated storm shelters not equipped with electrical, plumbing, heating, or utility service lines, and which meet all of the following:

(1) Is a temporary safe place during storms as stated in Federal Emergency Management Agency Publication 320 or 361 or their successors.

(2) Includes plans for the construction of the shelter that are stamped, dated, and signed by a licensed engineer or a registered architect.

(3) States in a conspicuous place on the first blueprint page: "This shelter design complies with applicable standards as provided in the current Federal Emergency Management Agency (FEMA) publication and International Code Council (ICC-500) Codes."

(4) Includes shelter occupancy information on the notes page of the shelter blueprints stating: "According to the current FEMA and ICC-500 standards, this shelter will accommodate (X) standing adults (5 SF/Person), (Y) people in wheelchairs (10 SF/Person), and (Z) bedridden people."

(b) All resident and nonresident manufacturers of prefabricated storm shelters selling prefabricated storm shelters in this state shall annually deliver to the Alabama Emergency Management Agency a good and sufficient surety bond, executed by the applicant as principal and by a corporate surety company qualified to do business in the state as surety, in the sum of twenty thousand dollars ($20,000). The bond shall be in a form to be approved by the agency, and shall be conditioned upon the manufacturer's compliance with the requirements for prefabricated storm shelters provided in subsection (a).



Section 31-9-101 - Oversight authority of Alabama Emergency Management Agency; random inspections.

The Alabama Emergency Management Agency shall have oversight authority on all storm shelters, both community and residential. The Alabama Emergency Management Agency may adopt administrative rules to carry out the intent of this article and to ensure that all prefabricated storm shelters funded in whole or in part by state or federal funds or eligible for reimbursement from the state or federal funds meet appropriate standards and guidelines prior to any payment or reimbursement from state or federal funds. In regards to residential storm shelters with capacity of not more than 16 people, the Alabama Emergency Management Agency shall perform random inspections of the manufacturers of those residential storm shelters and the installation of those residential storm shelters. There shall be no additional cost to the manufacturer or consumer for these random inspections.






Article 6 - Surplus Property.

Section 31-9-120 - Receipt and disposition of surplus property offered to local emergency management agencies.

(a) The Alabama Emergency Management Agency may offer directly to any local emergency management agency of this state any used or obsolete equipment, supplies, or material through sale, gift, grant, or loan to be utilized for purposes of emergency management.

(b) Unless specifically provided otherwise at the time of the sale, gift, grant, or loan, any local emergency management agency receiving property from the Alabama Emergency Management Agency through sale, gift, or grant may dispose of such property as determined appropriate by the local governing body overseeing the local emergency management agency. Any property loaned to the local emergency management agency shall be returned to the Alabama Emergency Management Agency as directed by the Alabama Emergency Management Agency.









Chapter 9A - ALABAMA HOMELAND SECURITY ACT OF 2003.

Section 31-9A-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Homeland Security Act of 2003."



Section 31-9A-2 - Findings and declaration of necessity; purpose of chapter and public policy.

(a) As a result of the unprecedented and devastating attack of September 11, 2001, upon the people and the vital infrastructure of the United States of America and the possibility that such attacks may be perpetrated in the future by those persons identified as terrorists and other enemies of this country, and in order to ensure that preparations of this state will be adequate to deal with such events and to generally provide for the common defense and to protect and preserve the life, health, welfare, and property of the people of Alabama, it is found and is declared to be necessary to:

(1) Create a State Department of Homeland Security.

(2) Confer upon the Governor the powers provided in this chapter.

(3) Provide for the rendering of aid to the political subdivisions of the state, and between other states, and the federal government with respect to performing those functions related to homeland security.

(4) Authorize necessary and appropriate action to implement this chapter.

(b) It is further declared to be the purpose of this chapter and policy of the State of Alabama to assist, coordinate, and encourage homeland security preparedness by state departments and agencies and political subdivisions of the state by authorizing the making of grants, as funds are appropriated for such purpose, to any political subdivision of the state in amounts not to exceed the amounts authorized, for the purpose of promoting homeland security.



Section 31-9A-3 - Definitions.

Unless a different meaning is clearly indicated by the context, for the purposes of this chapter, the terms defined in this section have the following meanings ascribed to them:

(1) DEPARTMENT. The Department of Homeland Security.

(2) DIRECTOR. The Director of Homeland Security.

(3) HOMELAND SECURITY. The development, coordination, and implementation of a state policy to secure the State of Alabama from terrorist threat or attack. The term includes efforts to detect, prepare for, prevent, protect against, share intelligence where applicable, respond to, and recover from terrorist attacks within the State of Alabama.

(4) POLITICAL SUBDIVISION. A county, city, town, or fire district of the State of Alabama.



Section 31-9A-4 - Department of Homeland Security.

(a) The Department of Homeland Security is created within the Executive Branch of the state government, and shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(b) The department is designated as the principal state agency to coordinate the receipt, distribution, and monitoring of all funds available from any source for the purpose of equipping, training, research, and education in regard to homeland security related items, issues, or services. The department is further designated and authorized to coordinate and establish standards for all operations and activities of the state related to homeland security efforts.

(c) The department shall not have any power or authority to interfere with any funds from any source specifically appropriated for the Alabama State Port Authority, the Birmingham Airport Authority, the Huntsville Airport Authority, the Mobile Airport Authority, and the Montgomery Airport Authority.



Section 31-9A-5 - Director of Homeland Security.

(a) The position of Director of Homeland Security is created. The director shall be the head of the department. The director shall be appointed by and hold office at the pleasure of the Governor and shall be subject to confirmation by the Senate. Notwithstanding the foregoing, any person holding the position of director on June 18, 2003, shall not be subject to confirmation by the Senate. The director shall devote his or her entire time to the duties of office and shall be subject to Chapter 25, Title 36, the Alabama Ethics Law. The salary of the director shall be set by the Governor.

(b) The director, subject to the direction and authority of the Governor, shall be the executive head of the department and shall be responsible to the Governor for coordinating, designing, and implementing Alabama's program for homeland security. The director shall be the principal point of contact for and to the Governor with respect to homeland security issues.

(c) The director is given the following additional and cumulative powers and duties to:

(1) Receive intelligence information from federal authorities relating to homeland security and ensure that, to the extent allowed by law, all appropriate and necessary intelligence and law enforcement information regarding homeland security is disseminated to and exchanged among appropriate executive departments responsible for homeland security, and where appropriate, promote the exchange of such information with county and local governments and private entities.

(2) Assist in planning and executing exercises and simulations designed to practice those systems that would be utilized in response to a terrorist threat or attack within Alabama.

(3) Assist in state efforts to ensure public health preparedness for a terrorist event.

(4) Engage in the exchange of information with the federal government relating to immigration and efforts to improve the security of the borders, territorial waters, and ports of the United States.

(5) Coordinate the efforts to protect the people of Alabama and the state's critical infrastructure from terrorist attack, including, but not limited to, energy production, transmission and distribution systems, telecommunications, nuclear facilities, public and privately owned information systems, special public and private events, transportation hubs and networks, livestock, water, food supplies, and research institutions. Notwithstanding any other provision of this chapter, the director shall not impose security requirements on any private sector facility that are inconsistent with existing or future requirements applicable to private sector facilities pursuant to federal law or regulations, including those adopted by the Nuclear Regulatory Commission, the Federal Energy Regulatory Commission, the federal Department of Homeland Security, or other federal agencies.

(6) Ensure that state, county, and local governmental agencies and authorities coordinate and cooperate with private sector security forces responsible for the protection of critical infrastructure consistent with federal laws and regulations applicable to private sector security forces related to homeland security issues.

(7) Promulgate, pursuant to the Alabama Administrative Procedure Act, necessary rules to implement and administer this chapter.

(d) The director shall coordinate the strategy of the Executive Branch for communicating with the public in the event of a terrorist threat or attack within the State of Alabama. The director shall also coordinate the development of programs for educating the public about the nature of terrorist threats and the appropriate precautions and responses.

(e) The director shall provide information and advice to the Director of Finance and to the Permanent Joint Legislative Committee on Finances and Budgets on the level and use of funding for state departments and agencies relating to homeland security. Prior to the Governor transmitting the annual budget to the Legislature, the director shall certify to the Director of Finance the funding levels that are necessary and appropriate to carry out the homeland security activities of the Executive Branch.

(f) The director and other personnel of the department shall be provided with appropriate office space, furniture, equipment, supplies, stationery, and printing in the same manner as provided for personnel of other state agencies.

(g) The director shall have such additional authority, duties, and responsibilities as may be prescribed by the Governor within the confines of this chapter.



Section 31-9A-6 - Deputy Director of Homeland Security.

(a) The position of Deputy Director of Homeland Security is created. The deputy director shall be responsible for such tasks and duties as assigned by the director.

(b) The deputy director shall be appointed by and serve at the pleasure of the Governor. The salary of the deputy director shall be set by the Governor.



Section 31-9A-7 - Authority to establish personnel policies; salary schedules; employ various persons.

(a) The director may establish personnel policies and salary schedules for all employees of the department. The director may appoint assistant directors who shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The positions of director, deputy director, and assistant director may not be limited by Sections 36-6-5 and 36-6-6.

(b) Subject to the Merit System, the director may appoint or employ such other professional, technical, clerical, and other personnel as may be necessary to carry out this chapter. The salary of these personnel shall be determined by the Governor and the State Personnel Board in accordance with Section 36-26-12. The director may make expenditures from the appropriation for these personnel, or from other funds made available for purposes of homeland security.

(c) One of the assistant directors shall be the state Director of Emergency Management, whose position shall also include the title of Assistant Director of Homeland Security for Emergency Preparedness and Response. Any conflicting provisions in Section 31-9-4 to this section shall be void.

(d) The employees of the department shall represent the diversity of the state and shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 31-9A-8 - Additional powers and duties.

In performing his or her duties under this chapter, the director may perform all of the following duties, under the direction and control of the Governor, and shall be authorized to:

(1) Prepare a comprehensive plan and program for homeland security, such plan and program to be integrated and coordinated with the plans of the federal government and of other states to the fullest possible extent, including plans for the security of critical infrastructure licensed or regulated by agencies of the federal government.

(2) Cooperate with the President and the heads of the armed forces, with the U. S. Department of Homeland Security, and with the officers and agencies of other states in matters pertaining to the security and defense of the state and nation.

(3) Assist in the utilization of the services and facilities of existing officers and agencies of the state and the political subdivisions of the state for homeland security issues.

(4) Assist state and local law enforcement officers and agencies as may be reasonable and necessary for the purpose of securing compliance with this chapter and with the orders, rules, and regulations made pursuant to this chapter.



Section 31-9A-9 - Additional powers of director that may be exercised under the direction and control of the Governor during a declaration of emergency as authorized in Section 31-9-8.

(a) When the Governor declares a state of emergency as authorized in Section 31-9-8, if the emergency is related to homeland security, the director shall have and may exercise the following additional powers, under the direction and control of the Governor:

(1) Enforce all laws, rules, and regulations relating to homeland security and direct state resource allocations when required; provided, this chapter shall not vest authority to enforce the criminal laws of this state in the Director of Homeland Security, or the deputies or personnel of the department.

(2) Sell, lend, lease, give, transfer, or deliver materials or perform services for homeland security purposes on such terms and conditions as the Governor shall prescribe and without regard to the limitations of any existing law, and account to the State Treasurer for any funds received for such property.

(3) Perform and exercise such other functions, powers, and duties as are necessary to promote and secure the safety and protection of the civilian population and achieve the purposes of this chapter.

(4) Assist the Department of Agriculture and Industries and the Department of Public Health to employ such measures as the quarantine of persons, animals, plants, fruits, or food products, as may be reasonably necessary for the purpose of securing compliance with this chapter.

(5) In coordination with the Department of Transportation and Alabama State Law Enforcement Agency, with due consideration to the recommendations of local authorities, formulate and execute plans and regulations for the control of traffic in order to provide for the rapid and safe movement over public highways and streets of people, troops, or vehicles, and materials for national defense or for use in any defense industry, and coordinate the activities of the departments or agencies of the state and of the political subdivisions of the state concerned directly or indirectly with public highways and streets, in a manner that will best effectuate such plans.

(b) During the pendency of the emergency and the subsequent recovery period, state employees called upon to respond to the emergency, upon the approval of the director, may claim state per diem, subsection (a) of Section 36-7-20, notwithstanding.



Section 31-9A-10 - Director may accept services from federal government and private persons.

Whenever the federal government or any agency or officer of the federal government, any other state, or any person, firm, or corporation offers to the state or, through the state, to any political subdivision of the state, services, equipment, supplies, materials, or funds by way of gift, grant, or loan for purposes of homeland security, the state, acting through the director, or such political subdivision, acting through its governing body, may accept the offer, and, upon the acceptance, the director or governing body of the political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive the services, equipment, supplies, materials, or funds on behalf of the state or political subdivision. This provision does not include grants listed in 42 U.S.C. § 5121 through 42 U.S.C. § 5206, the Robert T. Stafford Disaster Relief Act.



Section 31-9A-11 - Regular and emergency appropriations; state grants to political subdivisions.

(a) The funds appropriated by the Legislature in the general appropriation act for the support and maintenance of the department shall be expended solely for the purposes designated in the appropriation act and shall be limited to the amounts provided therein and shall be disbursed, in the same manner as all other state funds are disbursed, by warrant of the Comptroller authorized by the director.

(b) The department may coordinate the receipt, distribution, and monitoring of all funds available for homeland security purposes that may be appropriated, or provided by any grant program, to any political subdivision of the state in amounts not to exceed the amounts expended, or to be expended, by the political subdivision for training, planning, education, exercises, personnel, and administrative costs of local homeland security preparedness.



Section 31-9A-12 - Homeland Security Task Force.

(a) The Homeland Security Task Force shall consist of the following members:

(1) The Governor, as chairman.

(2) The Director of Homeland Security.

(3) The Director of Emergency Management.

(4) The Adjutant General.

(5) The Attorney General.

(6) The Commissioner of Agriculture and Industries.

(7) The State Health Officer.

(8) The Secretary of the Alabama State Law Enforcement Agency.

(9) The Director of Transportation.

(10) The Director of Finance.

(11) The Director of the Alabama Port Authority.

(12) The State Fire Marshal.

(13) A representative of county governments appointed by the Governor.

(14) A representative of municipal governments appointed by the Speaker of the House of Representatives.

(15) A representative of county law enforcement agencies appointed by the Speaker of the House of Representatives.

(16) A representative of municipal law enforcement agencies appointed by the President Pro Tempore of the Senate.

(17) A representative of paid fire departments appointed by the President Pro Tempore of the Senate.

(18) A representative of volunteer fire departments appointed by the Speaker of the House of Representatives.

(19) A representative of local emergency management agencies appointed by the Speaker of the House of Representatives.

(20) A representative of local emergency communications districts appointed by the Lieutenant Governor.

(21) A representative of the airport authorities located within the state appointed by the Lieutenant Governor.

(22) A representative of the Judicial Branch of Government of Alabama appointed by the Chief Justice of the Alabama Supreme Court.

(23) Other representatives as deemed necessary and appointed by the Governor, and approved by the legislative oversight committee.

(b) The appointments identified in subdivisions (13) through (21), inclusive, of subsection (a) shall be made from a list of three nominees from each of the enumerated groups.

(c) The membership of the Homeland Security Task Force shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(d) The task force shall meet at least twice each year and when convened by the Governor for the purpose of advising the Homeland Security Director on the comprehensive plan and program for homeland security and other matters as determined by majority vote of the task force.



Section 31-9A-13 - Immunity of state from liability.

All functions under this chapter and all other activities relating to homeland security are declared to be governmental functions and protected by the State of Alabama governmental immunity.



Section 31-9A-14 - Exemption from disclosure.

Records and information under this chapter are protected from disclosure by applicable state and federal laws. Further exemptions may specifically be granted by administrative rules promulgated under this chapter.



Section 31-9A-15 - Joint legislative committee; powers.

(a) The Joint Legislative Committee on Homeland Security Oversight is created. The committee shall be composed of three members of the Senate, one appointed by the President of the Senate, one appointed by the President Pro Tempore of the Senate, and one appointed by the Senate Committee on Assignments; and three members of the House of Representatives appointed by the Speaker. Each member shall serve a term on the committee concurrent with the legislative term of the member. Vacancies shall be filled by the original appointing authority. Members shall serve at the pleasure of the appointing authority.

(b) Each member of the committee shall be entitled to regular legislative compensation, per diem, and travel expenses for each day he or she attends a meeting of the committee, which shall be paid out of the funds appropriated to the use of the Legislature, on warrants drawn on the state Comptroller upon requisition signed by the committee's chair. Members shall not receive additional compensation or per diem when the Legislature is in session.

(c) The committee shall review the operations of the department and shall report thereon annually to the Legislature. The report shall include, but not be limited to, suggestions for legislation.

(d) The department shall report quarterly to the committee the receipt and disbursement of federal funds for homeland security.

(e) The initial meeting of the committee shall jointly be called by the Speaker of the House of Representatives and the President of the Senate. The committee shall organize itself at the first meeting and elect from among its membership a chair and a vice chair. The committee shall hold regular meetings at least quarterly.



Section 31-9A-16 - Penalties.

Any person violating any provision of this chapter, or any rule, order, or regulation made pursuant to this chapter, upon conviction thereof, shall be guilty of a Class A misdemeanor.






Chapter 9B - DISASTER SHELTERS FOR INDIVIDUALS WITH MEDICAL NEEDS.

Section 31-9B-1 - Applicability; coordination of disaster shelter development.

(a) For purposes of this chapter, "an individual with medical needs" means an individual who is not qualified to be housed in a mass care shelter and who meets the criteria established in rules of the State Board of Health.

(b) The State Health Department is designated as the lead agency for coordination with other state and local agencies in the development of disaster shelters for those individuals with medical needs.



Section 31-9B-2 - Adoption of rules.

The State Health Department shall adopt rules necessary to implement this chapter, in accordance with Section 22-2-2.



Section 31-9B-3 - Providing of information; requirements for emergency and disaster planning provisions; immunity.

(a) All appropriate agencies and community-based service providers, including, but not limited to, home health care providers, hospices, community mental health centers, and related facilities, but not including health care facilities which provide inpatient care to include general and specialized hospitals including ancillary services, skilled nursing facilities, intermediate care facilities, or any assisted living facility, shall provide information on the number of individuals with medical needs and shall assist the State Health Department in the establishment of programs to increase the awareness of medical needs shelters, and in educating clients and sponsors or caregivers about the procedures that may be necessary for their safety during disasters.

(b) State agencies that regulate or contract with providers of services, or both, for persons with disabilities or limitations that make the persons dependent upon the care of others including, but not limited to, home health care providers, hospices, community mental health centers, and related facilities, but not including health care facilities which provide inpatient care to include general and specialized hospitals including ancillary services, skilled nursing facilities, intermediate care facilities, or any assisted living facility, shall include emergency and disaster planning provisions in their certification or regulatory standard, or both, or in the contracts at the time the contracts are initiated or upon renewal. These provisions may include, but shall not be limited to, the following:

(1) The designation of an emergency coordinating officer.

(2) A procedure whereby the primary caregiver at the place where the individual with medical needs resides would be required to contact, prior to or immediately following an emergency or disaster, all persons, on a priority basis, who need assistance and sheltering during evacuations because of physical, mental, or sensory disabilities and whose care is provided under the contract.

(3) A procedure to transport persons who would need assistance and sheltering during evacuations because of physical, mental, or sensory disabilities to the location identified in each plan.

(4) A procedure to dispatch the emergency coordinating officer or other staff members to medical needs shelters in the event any clients are placed in a medical needs shelter.

(5) A procedure for providing the essential services the organization currently provides to clients with medical needs in preparation for and during and following a disaster.

(c) All functions provided by the state and any political subdivision thereof or other agencies of the state or political subdivisions under this chapter are declared to be governmental functions and are subject to the same immunities provided for emergency management activities under Section 31-9-16.

(d) Nothing in this chapter is intended to limit or alter the statutory authority granted to state agencies.






Chapter 9C - EMERGENCY COMMUNICATION SERVICES.

Section 31-9C-1 - Definitions.

When used in this chapter, the following words shall have the following meanings:

(1) COMMISSION. The Alabama First Responder Wireless Commission.

(2) FUND. The First Responder Wireless Commission Fund.

(3) SYSTEM. The statewide wireless communications system established and administered by the Alabama First Responder Wireless Commission.



Section 31-9C-2 - Alabama First Responder Wireless Commission.

(a) There is created the Alabama First Responder Wireless Commission, which shall be responsible for promoting the efficient use of public resources to ensure that law enforcement, fire and rescue services, and essential public health and emergency support personnel have effective communication services available in emergency situations, and to ensure the rapid restoration of such communication services in the event of disruption caused by natural disaster, terrorist attack, or other public emergency.

(b) The commission shall consist of the following members:

(1) The Governor or his or her designee.

(2) The Director of the Alabama Department of Transportation or his or her designee.

(3) The Secretary of the Alabama State Law Enforcement Agency or his or her designee.

(4) The Director of the Alabama Department of Economic and Community Affairs or his or her designee.

(5) The Director of the Alabama Emergency Management Agency or his or her designee.

(6) The Director of the Alabama Department of Homeland Security or his or her designee.

(7) The Director of the Alabama Department of Corrections or his or her designee.

(8) The Director of the Alabama Department of Finance or his or her designee.

(9) The Director of the Alabama Department of Public Health or his or her designee.

(10) The President of the Alabama Sheriff's Association or his or her designee.

(11) The President of the Alabama Association of Chiefs of Police or his or her designee.

(12) The President of the Alabama Association of Volunteer Fire Departments or his or her designee.

(13) The Adjutant General of the Alabama National Guard or his or her designee.

(14) The Commissioner of the Alabama Department of Conservation and Natural Resources or his or her designee.

(15) The Administrator of the Alabama Alcoholic Beverage Control Board or his or her designee.

(16) The President of the Alabama Association of Emergency Managers or his or her designee.

(17) The President of the Alabama Association of Fire Chiefs or his or her designee.

(18) The President of the Alabama Chapter of the National Emergency Number Association or his or her designee.

(19) The President of the Association of County Commissions of Alabama or his or her designee.

(20) The President of the Alabama League of Municipalities or his or her designee.

(21) The Tribal Chair of the Poarch Band of Creek Indians or his or her designee.

(22) The President of the Alabama Association of 9-1-1 Districts or his or her designee.

(23) The President of the Alabama Association of Rescue Squads or his or her designee.

(24) The Chairperson of the Alabama Forestry Commission or his or her designee.

(25) The Chairperson of the Federal Communication Commission Region 1 700 Mhz Regional Planning Committee or his or her designee.

(26) The Statewide Interoperability Coordinator for Alabama or his or her designee.

(27) The Alabama State Fire Marshal or his or her designee.

(28) The Director of the Alabama Department of Agriculture and Industries or his or her designee.

(c) The members of the commission shall serve a term of not less than two years.

(d) By October 1, 2013, the Director of the Alabama Department of Homeland Security shall call a meeting of the commission in the City of Montgomery, Alabama, to elect from its membership a chair, vice chair, and other officers as the director deems necessary. The commission shall adopt rules to govern its proceedings but shall meet at least quarterly. A majority of the membership of the commission shall constitute a quorum for all meetings. A written record shall be maintained of all meetings.

(e) Members of the commission shall receive reimbursement for travel expenses when approved by the chair and incurred in the performance of their duties but no other compensation.

(f) The commission may employ or contract for an executive director, who shall serve at the pleasure of the commission and who shall be responsible directly to the commission for the general supervision and execution of the work of the commission. The commission shall fix his or her compensation, with the approval of the Governor, and shall further designate his or her duties and authority.

(g) The commission may employ, on a part-time or full-time basis, such engineers, attorneys, laborers, technicians, or administrative employees and supervisory or professional personnel as may be necessary or advisable to carry out in the most efficient and beneficial manner the purposes and provisions of this chapter. All permanent full-time employees, other than the executive director, shall be subject to the state Merit System.



Section 31-9C-3 - Statewide wireless communication system; powers and duties of commission.

(a) The commission may purchase, lease, acquire, or otherwise implement a statewide wireless communication system to serve first responder users in state and local governments and those private entities that enter into a partnership with the commission. The commission shall have the sole authority over, and bear full responsibility for, the design, engineering, and construction of the system and shall ensure the proper operation and maintenance of all equipment thereto, unless otherwise owned and maintained by other state or local entities. This system should enable interoperability between various wireless communication technologies.

(b) The commission shall establish policies, procedures, and standards and incorporate them into a comprehensive management plan to be used for use and operation of the system.

(c) In order to carry out the duties set forth in this section, the commission may:

(1) Provide system planning with all public safety communication systems.

(2) Assist with the establishment of state and local wireless communications.

(3) Grant authority to local agencies to use the system under terms and conditions established by the commission.

(4) Provide technical support to users.

(5) Seek proposals for services through competitive bid process where required by law and select service providers under procedures provided for by law.

(6) Create a standard user agreement or other documents of agreement as necessary.

(7) Establish the cost of maintenance and operation of the system.

(8) Assess charges to subscribers for access and use of the system.

(9) Enter into mutual aid agreements among federal, state, and local charge subscribers for access and use of the system.

(10) Lease or sublease privately owned ground space as necessary to locate equipment, including towers, to support the system when practicable and feasible.

(11) Contract with a person or business entity to provide subject matter expertise in matters pertaining to the responsibilities of the commission as outlined in this chapter.

(d) The commission may lease or sublease to a private entity space on a tower or ground space under the control and ownership of the commission when practicable and feasible. The cost for such space shall be established by the commission. All monies collected shall be deposited into the fund.

(e) The commission shall be granted access to state owned property, as appropriate for the construction and operation of the system, and may obtain antenna space on any tower owned by the state.

(f) The commission shall ensure that it complies with all state and federal communication requirements when carrying out this chapter.

(g) The commission may adopt rules to carry out this section.



Section 31-9C-4 - First Responder Wireless Commission Fund.

(a) There is hereby created in the State Treasury the First Responders Wireless Commission Fund, which shall be used for expenses incurred by the commission in carrying out this chapter. Expenditures shall be administered by the Alabama Department of Homeland Security, with expenditures approved by the commission.

(b) The fund may consist of gifts, federal grants, appropriations from the Legislature, fees and contributions from user agencies that the commission considers necessary to maintain and operate the system, monies collected for lease or sublease under this chapter, and monies from any other sources permitted by law.

(c) Any monies remaining in the fund at the end of the fiscal year shall not revert to the General Fund, but shall remain in the First Responders Wireless Commission Fund.



Section 31-9C-5 - Personnel and technical support.

Any department represented on the commission may provide personnel and technical support necessary and sufficient to carry out this chapter.



Section 31-9C-6 - Legislative intent.

It is the intent of the Legislature that all state entities and agencies make available for the purposes of this chapter all publicly owned communication towers, microwave or fiber optic lines, shelters, transmission frequencies, and other related properties and facilities. In addition, any county or municipal government or agency may, at its discretion, make its similar facilities and properties available or those provided by local emergency communication districts.



Section 31-9C-7 - Construction of chapter.

Nothing in this chapter shall be construed or interpreted to provide for the regulation or oversight of commercial mobile radio services or those services provided by local emergency communication districts.






Chapter 10 - NATIONAL GUARD EDUCATIONAL ASSISTANCE.

Article 1 - National Guard Educational Assistance Act.

Section 31-10-1 - Short title.

This article shall be known as the Alabama "National Guard Educational Assistance Act."



Section 31-10-2 - Definitions.

The following words used in this article shall have the meanings as set forth by this section:

(1) ALABAMA NATIONAL GUARD. Federally recognized units of the Alabama National Guard.

(2) ACTIVE MEMBER. A member of a federally recognized unit of the Alabama National Guard meeting the minimum requirements for satisfactory membership as defined in the Department of the Army and Department of the Air Force regulations.

(3) TUITION. The per semester cost of instruction and fees to the student not to exceed the average cost of tuition per semester of a state-supported Alabama four year institution for classes or courses that count towards the individual's degree or certificate plan as designed and approved by the college or institution attended for the individual's declared program of study.



Section 31-10-3 - Tuition reimbursement authorized for active members of National Guard; eligibility; limitations; minimum standards.

Subject to the annual appropriation in the annual Education Trust Fund Appropriation Act, provided such annual appropriations shall not exceed $10,000,000, the Alabama Commission on Higher Education is hereby authorized to pay or reimburse the qualifying tuition for any active member of the Alabama National Guard who is enrolled in a program leading to the associate, baccalaureate, masters, or doctorate degree in an accredited institution of higher learning, community or technical college within the State of Alabama. Such payments or reimbursements shall be made timely at the end of each academic quarter or semester for all tuition reimbursements, and shall be made on the basis of certified invoices submitted by such institution or school to the Alabama Commission on Higher Education, and shall be supported by names of the students receiving such benefits, together with the amounts claimed for each student. To be eligible for such benefits, the individual, at the time of his or her enrollment must be an active member of the Alabama National Guard in good standing and an active member of a federally recognized unit of the Alabama National Guard. The member must be at least 17 years of age and must be a resident of the State of Alabama. The tuition reimbursement authorized under this article may be used for undergraduate or graduate studies. In no event will any individual be eligible to receive more than 100 percent of qualified tuition when combined with similar federal veterans' educational benefits available to members of the National Guard. All applicants for tuition reimbursement shall complete a Free Application for Student Financial Aid (FAFSA). No person shall be eligible for tuition reimbursement for more than 12 years after the date of the first tuition payment to him or her under this article. For degrees above the baccalaureate, only 10 percent of the total funds of the benefit program are to be utilized. The Alabama Commission on Higher Education shall set up minimum standards for performance that must be met in order to maintain eligibility for the continuation of the receipt of tuition reimbursements under this article that will ensure a member will maintain at least a 2.0 cumulative grade point average. In the event that requests for tuition reimbursements provided for in this chapter from the institutions for educational benefits in any fiscal year exceed the appropriated amount, then the reimbursements will be prorated equally among the institutions on a percentage basis of the total invoices received by ACHE and paid accordingly. Such reimbursement shall be made promptly at the end of each academic quarter or semester for all certified invoices.



Section 31-10-4 - Minimum requirements to be eligible; repayment of benefits if service terminated; final authority for determining applicants.

In order to be eligible to receive tuition reimbursement under this article, the member must meet the following minimum requirements:

(1) Be an active member of the Alabama National Guard and must have completed basic training.

(2) The member must be a member in good standing with the Alabama National Guard as prescribed by regulations promulgated by the Department of the Army, Department of the Air Force, and the Military Department of the State of Alabama, at the time of application and during the entire semester or quarter for which benefits are received.

(3) In the event the individual's service in the Alabama National Guard is terminated or his or her service becomes unsatisfactory while receiving or for four years after receiving the benefits afforded by this program, the benefits will be terminated and repaid by the individual on a pro rata basis. After termination for the above causes, an individual will be ineligible for any further benefits under this article. If for any reason an individual is dismissed from any school for academic or disciplinary reasons, he is ineligible for further benefits from this program. The Alabama Commission on Higher Education shall be the final authority for making such determinations.

(4) The Alabama Commission on Higher Education of the State of Alabama shall be responsible for the promulgation of rules and regulations for the administration and implementation of this article including rules and regulations providing for the selection of persons to receive benefits under this article. The Alabama Commission on Higher Education of the State of Alabama shall be the final authority in determining eligible applicants.

(5) The Adjutant General of the State of Alabama shall serve as an advisor to the Alabama Commission on Higher Education for the purpose of determining the eligibility of members of the Alabama National Guard to receive benefits under this article.



Section 31-10-5 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Alabama Commission on Higher Education and the Adjutant General of the Alabama National Guard shall report to the Legislature by November 1st of each year, the number of new applicants in the new academic year, the years of eligibility remaining for each student, and the costs of the previous year’s expenditures to the program by each category of public institution of higher learning paid.






Article 2 - Supplemental Educational Assistance Benefits.

Section 31-10-20 - Definitions.

The following words and terms used in this article shall have the meanings as set forth in this section:

(1) ACTIVE MEMBER. A member of a federally recognized unit of the Alabama National Guard meeting the minimum requirements for satisfactory membership as defined in the regulations of the Department of the United States Army and the Department of the United States Air Force.

(2) ALABAMA NATIONAL GUARD. Federally recognized units of the Alabama National Guard.

(3) DEGREE OBJECTIVE. A series of courses (enrolled hours) which apply toward a specific degree.

(4) TUITION. The total semester, quarter, or classroom hour cost of instruction and fees, excluding late registration fees, academic penalty fees, and electives fees, to the student as periodically published in the catalog of the educational institution, not to exceed the average full-time class load.

(5) TUITION BENEFITS. The difference in the amounts provided for tuition pursuant to the Montgomery G.I. Bill, any other VA Educational Benefits, any student grant or scholarship, Active Duty Tuition Assistance Program and the Alabama National Guard Education Assistance Program, or where no other tuition benefit is available, the full amount of tuition. Title IV Financial Aid application must be filed and Student Aid Report submitted to an institution's Financial Aid Office prior to the student's registration.



Section 31-10-21 - Entitlement; requirements; educational institutions to insure members aware of benefits.

(a) Any active member of the Alabama National Guard shall be entitled to the tuition benefits provided by this article upon his or her enrollment in a degree or certificate program in any community or technical college that is under the authority of the Alabama Community College System Board of Trustees, or enrollment in pursuit of his or her first undergraduate degree in any public baccalaureate-awarding college or university within the state. Certification and eligibility for the tuition benefits provided by this article shall be determined by the State Education Services Office of the Alabama National Guard which shall promulgate and implement administrative rules and procedures that it deems necessary to carry out and monitor the tuition benefits provided by this article.

(b) Any active member of the Alabama National Guard who enrolls utilizing the tuition benefits provided by this article shall complete the requirements for an undergraduate degree no later than 10 years from the date of initial enrollment or the active member shall be responsible for all costs of any further studies required to attain his or her degree. An active member must currently have and maintain a cumulative 2.0 grade point average, or the letter grade equivalent thereof or better at the end of each term. Failure to do so shall result in the termination of the tuition benefits provided by this article. If a student withdraws, declares academic bankruptcy, or is granted a grade waiver through a forgiveness program, he or she is responsible for paying back that portion of tuition and fees the state paid on his or her behalf.

(c) Each educational institution that enrolls an active member of the Alabama National Guard who is eligible for the tuition benefits provided by this article shall take necessary action to insure that the active member is aware of all benefits that he or she may be entitled to under the Montgomery G.I. Bill, any other federal and state VA educational benefits, any student grant or scholarship, the Active Duty Tuition Assistance Program, and the Alabama National Guard Education Assistance Program. In order to receive the tuition benefits provided by this article, the active member of the Alabama National Guard shall take the necessary steps to utilize all of the above benefits.



Section 31-10-21.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Beginning October 1, 2016, any member of the Alabama National Guard enrolled in a program leading to a certificate, or an associate or bachelor's degree at an accredited public institution of higher education, technical college, or community college within the State of Alabama may apply for a tuition reimbursement benefit as provided for in this section if the applicant under this chapter meets the following requirements:

(1) The individual is 17 years of age or over.

(2) The individual is a member of the Alabama National Guard in good standing throughout the period or semester for which that individual receives education benefits as indicated by continued satisfactory participation in the Alabama National Guard as required by all applicable laws and regulations of the Department of the Army, the Department of the Air Force, and the Alabama National Guard, and there is no unfavorable administrative action pending against him or her.

(b) Any member of the Alabama National Guard receiving educational benefits under this section and the educational institutions they attend must comply with the standards of Satisfactory Academic Progress (SAP) as required for Title IV benefits under the Higher Education Act and as defined by that education institution provided the member must maintain at least a cumulative 2.0 grade point average, or the letter equivalent. Those students who would no longer be eligible to receive Title IV benefits due to a failure to meet SAP standards shall no longer be eligible to receive benefits under this section.

(c) To the extent permitted by law, prior to applying any benefits provided for under this section, institutional certifying officials and financial aid officials shall first apply other federal, state, institutional, and third party scholarships and grants awarded to the member for that academic period for payment of required educational expenses during an academic period, but only for classes or courses that count towards the individual's degree or certificate plan as designed and approved by the college or institution attended for the individual's declared program of study.

(d) No public institution of higher education in this state shall impose a nonresident tuition rate or differential out-of-state resident fee on an Alabama National Guard member in good standing and who meets the requirements of subsection (a).

(e) All requirements under subsections (a) and (b) shall be met as a condition of obtaining any education assistance benefits under this chapter and continued eligibility for this exemption.

(f) The Alabama Commission of Higher Education shall be responsible for administering the overall policies, guidance, implementation, and proper utilization of the scholarship under this section.

(g) The tuition scholarship under this chapter shall be claimed for no more than a total of 120 academic hours or until the receipt of the first degree for which the scholarship is used, whichever comes first.

(h) Any member of the Alabama National Guard who fails to remain in good standing or is terminated from further service in the Alabama National Guard shall no longer be eligible for exemption benefits under this section and any benefits received by the member for the period, semester, or term in which he or she becomes ineligible shall be repaid by the member to the exempting institution.

(i) Any member who is expelled or dismissed by an institution of higher learning that provides scholarship benefits under this section to that member shall no longer be eligible for scholarship benefits under this section and shall repay all benefits received under this section to the institution.

(j) Any member who is disqualified from serving in the Alabama National Guard due solely to medical reasons shall be exempt from repaying any benefits received under this section.



Section 31-10-22 - Termination of benefits.

The tuition benefits provided by this article may be terminated for the following reasons:

(1) Failure to satisfactorily complete the Alabama National Guard military obligation.

(2) Failure to maintain a 90 percent attendance at annual training and drill assemblies as required by the Alabama National Guard.

(3) Four unsatisfactory Unit Training Assemblies in a calendar year while enrolled in the tuition benefits program provided by this article.



Section 31-10-23 - Active member of National Guard who is out-of-state resident.

Any active member of the Alabama National Guard who is an out-of-state resident shall qualify for the tuition benefits provided by this article subject to the following limitations and conditions:

(i) The member enrolls in an educational institution within this state.

(ii) The tuition benefits provided to the out-of-state member shall not exceed an amount equivalent to the amount the member would have received if he or she resided in Alabama.



Section 31-10-24 - When benefits effective.

The tuition benefits provided by this article shall begin the fall semester or quarter of 1993.



Section 31-10-25 - Tuition benefits; appropriation of funds.

The Alabama Commission on Higher Education shall serve as fiscal agent. Each institution shall submit to the Alabama Commission on Higher Education a copy of the guard member's completed application which shall serve as a basis of payment. Neither ACHE nor the public institutions shall pay nor be held responsible for tuition benefits to otherwise eligible students in the Alabama National Guard Education Assistance Program which are in excess of available appropriations. The tuition benefits of this program shall be mandated only to the extent that funds are appropriated by the Legislature for the program.









Chapter 11 - THE NATIONAL GUARD MUTUAL ASSISTANCE COUNTER-DRUG COMPACT LAW.

Section 31-11-1 - Short title.

This chapter shall be known, and may be cited as "The National Guard Mutual Assistance Counter-Drug Activities Compact Law."



Section 31-11-2 - National Guard Mutual Assistance Counter-Drug Activities Compact.

The National Guard Mutual Assistance Counter-Drug Activities Compact is enacted into law and entered with all other jurisdictions mutually adopting the compact in the form substantially as follows:

NATIONAL GUARD MUTUAL ASSISTANCE COUNTER-DRUG ACTIVITIES COMPACT

ARTICLE I

As used in this compact, the following words shall have the following meanings:

1. DEMAND REDUCTION. Providing available National Guard personnel, equipment, support, and coordination to federal, state, local and civil organizations, institutions, and agencies for the purposes of the prevention of drug abuse and the reduction in the demand for illegal drugs.

2. DRUG INTERDICTION AND COUNTER-DRUG COMPACT ACTIVITIES. The use of National Guard personnel, while not in federal service, in any law enforcement support compact activities that are intended to reduce the supply or use of illegal drugs in the United States. These compact activities include, but are not limited to the following:

(a) Providing information obtained during either the normal course of military training or operations or during counter-drug compact activities to federal, state, or local law enforcement officials that may be relevant to a violation of any federal or state law within the jurisdiction of the officials.

(b) Making available any equipment including associated supplies or spare parts, base facilities, or research facilities of the National Guard to any federal, state or local civilian law enforcement official for law enforcement purposes, in accordance with other applicable law or regulation.

(c) Providing available National Guard personnel to train federal, state, or local civilian law enforcement officials in the operation and maintenance of equipment, including equipment made available above, in accordance with other applicable law.

(d) Providing available National Guard personnel to operate and maintain equipment provided to federal, state or local law enforcement officials pursuant to compact activities defined and referred to in this compact.

(e) Operation and maintenance of equipment and facilities of the National Guard or law enforcement agencies used for the purposes of drug interdiction and counter-drug compact activities.

(f) Providing available National Guard personnel operated equipment for the detection, monitoring, and communication of the movement of air, land, and sea traffic, to facilitate communications in connection with law enforcement programs, to provide transportation for civilian law enforcement personnel and to operate bases of operations for civilian law enforcement personnel.

(g) Providing available National Guard personnel, equipment, and support for administrative, interpretive, analytic, or other purposes.

(h) Providing available National Guard personnel and equipment to aid federal, state, and local officials and agencies otherwise involved in the prosecution or incarceration of individuals processed within the criminal justice system who have been arrested for criminal acts involving the use, distribution or transportation of controlled substances as defined in 21 U.S.C. 801 et seq., or in accordance with other laws.

3. LAW ENFORCEMENT AGENCY. A lawfully established federal, state, or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs, or controlled substances law.

4. MUTUAL ASSISTANCE AND SUPPORT AGREEMENT or AGREEMENT. An agreement between the National Guard of this state and one or more law enforcement agencies or between the National Guard of this state and the National Guard of other states, consistent with the purposes of this compact.

5. OFFICIAL. The appointed, elected, designated, or otherwise duly selected representative of an agency, institution, or organization authorized to conduct those compact activities for which support is requested.

6. PARTY STATE. A state that has lawfully enacted this or a substantially similar compact.

7. RESPONDING STATE. The state furnishing assistance, or requested to furnish assistance, in the area of counter-drug activities.

8. REQUESTING STATE. The state whose Governor requested assistance in the area of counter-drug activities.

9. STATE. The several states within the borders of the continental United States and the District of Columbia.

ARTICLE II

The purpose of this compact is to provide the following:

1. Provide for mutual assistance and support among the party states in the utilization of the National Guard in drug interdiction, counter-drug and demand reduction activities.

2. Permit the National Guard of this state to enter into mutual assistance and support agreements, on the basis of need, with one or more law enforcement agencies operating within this state, for activities within this state, or with a National Guard of other states, whether the activities are within or without this state, in order to facilitate and coordinate efficient, cooperative enforcement efforts directed toward drug interdiction, counter-drug activities, and demand reduction.

3. Permit the National Guard of this state to act as a receiving and a responding state, as defined within this compact, and ensure the prompt and effective delivery of National Guard personnel, assets, and services to agencies or areas that are in need of increased support and presence.

4. Permit and encourage a high degree of flexibility in the deployment of National Guard forces in the interest of efficiency.

5. Maximize the effectiveness of the National Guard in those situations which call for its utilization under this compact.

6. Provide protection for the rights of National Guard personnel when performing duty in other states in counter-drug activities.

7. Ensure uniformity of state laws in the area of National Guard involvement in interstate counter-drug activities by incorporating uniform laws within the compact.

ARTICLE III

This compact shall enter into force when any two states enact into law this or a substantially similar compact; hereafter, this compact shall become effective as to any other state that enacts this or a substantially similar compact.

This compact shall not prevent the Alabama National Guard from engaging in interstate counter-drug activities with non-party states upon the request of the non-party state.

ARTICLE IV

Upon the request of a Governor of a party state for assistance in the area of drug interdiction, counter-drug and demand reduction activities, the Governor of a responding state shall have authority under this compact to send outside the borders of his or her state and place under the temporary operational control of the appropriate National Guard or other military authorities of the requesting state, for the purposes of providing the requested assistance, all or any part of the National Guard forces of his or her state as he or she may deem necessary, and the exercise of his or her discretion in this regard shall be conclusive.

The Governor of a party state may, within his or her discretion, withhold the National Guard forces of his or her state from use and recall any forces or part or member previously deployed in a requesting state.

The National Guard of this state is authorized to engage in counter-drug compact activities and demand reduction.

Members of the National Guard forces of any party state which are engaged in the performance of duties in the area of drug interdiction, counter-drug, and demand reduction activities, pursuant to orders, shall not be held personally liable for any acts or omissions which occur during the performance of their duty.

ARTICLE V

This compact shall not be construed as a waiver of any benefits, privileges, immunities, or rights otherwise provided to National Guard personnel performing duty pursuant to Title 32, of the United States Code nor shall anything in this compact be construed as a waiver of coverage provided for under the Federal Tort Claims Compact. In the event that National Guard personnel performing counter-drug activities do not receive rights, benefits, privileges, and immunities otherwise provided for National Guard personnel as stated above, the following shall apply:

(1) Members of National Guard forces of any responding state that are engaged in another state in carrying out the purposes of this compact shall have the same powers, duties, rights, privileges, and immunities as members of National Guard forces of the requesting state. The requesting state shall save and hold members of the National Guard forces of responding states harmless from civil liability except as otherwise provided in this compact, for acts or omissions which occur in the performance of their duty while the responding forces are serving the requesting state within the borders of the responding state or are attached to the requesting state for purposes of operational control.

(2) Subject to subdivisions (3), (4), and (5) of this article, all liability that may arise under the laws of the requesting state or the responding states, on account of or in connection with a request for assistance or support, shall be assumed and borne by the requesting state.

(3) Any responding state rendering aid or assistance pursuant to this compact shall be reimbursed by the requesting state for any loss of or damage to or expense incurred in the operation of any equipment answering a request for aid, and for the cost of the materials, transportation, and maintenance of National Guard personnel and equipment incurred in connection with the request, provided that this compact shall not prevent any responding state from assuming the loss, damage, expense, or other cost.

(4) Unless there is a written agreement to the contrary, each party shall provide, in the same amounts and manner as if they were on duty within their state, for pay and allowances of the personnel of its National Guard units while engaged without the state pursuant to this compact and while going to and returning from duty pursuant to this compact.

(5) Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of the National Guard forces in case its members sustain injuries or are killed within their own state shall provide for the payment of compensation and death benefits in the same manner and on the same terms in the event the members sustain injury or are killed while rendering assistance or support pursuant to this compact. The benefits and compensation shall be deemed items of expense reimbursable pursuant to subdivision (3) of this article.

ARTICLE VI

This compact shall not be construed to prevent the Governor of a party state from delegating any of his or her responsibility or authority respecting the National Guard, provided that the delegation is in accordance with law; for purposes of this compact, however, the Governor shall not delegate the power to request assistance from another state.

ARTICLE VII

This compact shall not be construed to authorize any of the following:

(1) Authorize or permit National Guard units or personnel to be placed under the operational control of any person not having the National Guard rank or status required by law for the command in question.

(2) Deprive a properly convened court of jurisdiction over an offense or a defendant merely because the National Guard, while performing duties pursuant to this compact, was utilized in achieving an arrest or indictment.

(3) Authorize the National Guard to directly engage in law enforcement activities. However, the National Guard may indirectly support law enforcement activities conducted by an appropriate law enforcement agency.

ARTICLE VIII

This compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of the United States or any state or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.






Chapter 12 - PRESERVATION OF RIGHTS AND BENEFITS DURING MILITARY SERVICE.

Section 31-12-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) BE CALLED OR ORDERED BY THE GOVERNOR. To be called or ordered into active military service under 32 U.S.C. §502(f) or this title.

(2) EMPLOYEE. Except as provided in Sections 31-12-5, 31-12-6, 31-12-7, and 31-12-8, any person employed by a public or private employer.

(3) FEDERALLY FUNDED DUTY OTHER THAN TRAINING. Any duty performed in an operational role for homeland security in accordance with Title 32 U.S.C. §502(f). This is federally funded duty in addition to or in lieu of the 15 days and one weekend a month federally required training and other training duty.

(4) RESERVE COMPONENT OF THE ARMED FORCES. The United States Army Reserve, United States Navy Reserve, United States Marine Corps Reserve, United States Coast Guard Reserve, United States Air Force Reserve, and Alabama National Guard.

(5) SOLDIERS' AND SAILORS' RELIEF ACT (SSCRA). The provisions of 50 App. U.S.C. §501 et seq., which protects active military service members from adverse legal action when military service hampers the service member's ability to meet financial obligations. SSCRA lowers the interest rate to six percent during the term of active duty and prohibits foreclosures and evictions.

(6) STATE ACTIVE DUTY. Any state funded duty performed for 30 consecutive days or more by an active member of the Alabama National Guard in accordance with this title.

(7) UNIFORMED SERVICES EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT OF 1994. The provisions of 38 U.S.C. §4301 et seq., which give employees who leave a civilian job to perform military service the right to return to the civilian job held before entering military service with rights to purchase insurance coverage, purchase retirement credit, and seniority.



Section 31-12-2 - Relation to federal law.

(a) Whenever any active member of the Alabama National Guard, or a member of the national guard of another state who is employed in this state, in time of war, armed conflict, or emergency proclaimed by the Governor or by the President of the United States, shall be called or ordered to state active duty or federally funded duty for other than training, the provisions of the federal Servicemembers Civil Relief Act (SCRA) and the federal Uniformed Services Employment and Reemployment Rights Act shall apply.

(b) Those active members as defined in subsection (a) called or ordered to active duty for a period of 30 consecutive days or more shall be eligible for military differential pay pursuant to Section 31-12-5 and restoration of annual or sick leave pursuant to Section 31-12-8.



Section 31-12-3 - Military leave of absence from educational institution.

Whenever any active member of the Alabama National Guard or other reserve component of the Armed Forces of the United States is called or ordered to active duty by the Governor to state active duty for an emergency for 30 consecutive days or more or to federally funded duty, other than training, for homeland security, an educational institution in this state in which the member is enrolled shall grant the member a military leave of absence from their education. Individuals on military leave of absence from their educational institution, upon release from military duty, shall be restored to the educational status they had attained prior to their being ordered to military duty without loss of academic credits earned, scholarships or grants awarded, or tuition and other fees paid prior to the commencement of the military duty. It shall be the duty of the educational institution to refund tuition or fees paid or to credit the tuition and fees to the next semester or term after the termination of the educational military leave of absence at the option of the student.



Section 31-12-4 - Applicability of chapter.

This chapter shall not apply to normal National Guard and Reserve weekend drill, annual training, and required schools as described in 32 U.S.C. § 502(a) through (e), inclusive, and other related statutes.



Section 31-12-5 - Compensation for state employees, etc., called into active duty.

In addition to any other benefits provided in this chapter, any state employee or any employee of a public educational entity in this state who is called into active service in any of the Armed Forces of the United States during the war on terrorism which commenced in September 2001, shall receive from his or her employer department or agency compensation in an amount which is equal to the difference between the lower active duty military pay and the higher public salary which he or she would have continued to receive if not called to active service. The amount of compensation required to be paid to an employee called into active service under this section shall be paid for the duration of the active military service, the length of which shall be determined by the Adjutant General of the Alabama National Guard, from the date of activation and shall be paid from funds appropriated to the employer. The provisions of this section shall be construed to provide for such payments retroactive to September 11, 2001, if applicable.



Section 31-12-6 - Compensation for local government employees called into active duty.

The governing body of any local governmental entity in this state may provide for any public employee of the entity who is called into active service in the Armed Forces of the United States during the war on terrorism which commenced in September 2001, to receive from his or her employer compensation in an amount which is equal to the difference between the lower active duty military pay and the higher public employment salary which he or she would have received if not called to active service. The amount of compensation which may be paid under this section to a local public employee called into active service may be paid for a period as determined by the local governing body under rules and regulations for processing claims for and payments of the compensation promulgated and implemented by the local governing body.



Section 31-12-7 - Health insurance for public employees; participation in retirement systems.

(a) Any public employee who receives compensation from a public employer as provided by this chapter, while he or she is serving on active duty in the Armed Forces of the United States, may elect to continue with his or her individual or dependent coverage under the health insurance plan of the public employer for the duration of the time he or she receives the compensation. Premiums for dependent coverage shall be deducted from the compensation in the amount in effect at the time for an active employee with dependent coverage.

(b) Any public employee covered under the Employees' Retirement System or the Teachers' Retirement System who is serving on active duty in the Armed Forces of the United States during the war on terrorism that commenced in September 2001, as determined by the Adjutant General of the Alabama National Guard, shall be deemed an active and contributing member of the Employees' Retirement System or Teachers' Retirement System, with costs to be paid in the same manner and from the same sources as are costs for active and contributing members. Notwithstanding the foregoing, no member shall receive credit in the Employees' or Teachers' Retirement System for any service for which the member received credit in his or her system or in any other public retirement system, with the exception of the federal Social Security program.



Section 31-12-8 - Annual or sick leave.

Any public employee covered under Section 31-12-7 who was required to use annual or sick leave as a result of being called to active service in any of the Armed Forces of the United States during the war on terrorism which commenced in September 2001, as determined by the Adjutant General of the Alabama National Guard, shall have their leave restored.



Section 31-12-9 - Paid military leave; membership in Retirement Systems.

This chapter shall not repeal, modify, or otherwise affect existing state law in regard to paid military leave or the provisions of the Retirement Systems of Alabama, except as modified herein with respect to the continuing of membership in the Retirement Systems of Alabama.



Section 31-12-10 - Purchase of military leave into Retirement System.

This chapter shall not repeal, amend, or otherwise modify existing state law pertaining to the purchase of military leave into the Retirement Systems of Alabama except as specifically modified herein.






Chapter 12A - LICENSURE AND ACADEMIC CREDIT FOR DISCHARGED MILITARY SERVICE MEMBERS.

Section 31-12A-1 - Legislative findings.

The Legislature recognizes the importance of active military personnel, veterans, and military facilities to the well-being, safety, and economic development of the State of Alabama. The Legislature further recognizes and finds that discharged service members leave the military with documented training and experience that can prepare them for civilian employment; however, this documentation is not always able to result in qualifying them for licenses required for their occupation or providing them with academic credit. By providing for expedited licensure and increased academic credit recognition for a service member's military training and experience, the state can help promote the employment of veterans.



Section 31-12A-2 - Occupational licenses based on military education, training, or service.

Each of the examining boards, licensing boards, and departments described in Chapters 1 through 43 of Title 34 shall, upon presentation of satisfactory evidence by an applicant for certification or licensure, accept education, training, or service completed by an individual as a member of the Armed Forces or reserves of the United States, the National Guard of any state, the military reserves of any state, or the naval militia of any state toward the qualifications to receive the license or certification. Each such board and department shall promulgate rules to implement this section.



Section 31-12A-3 - Academic credits based on military education, training, or service.

Each board of a state public educational institution, community college, or technical school shall adopt, by December 31, 2013, a policy requiring each institution under the board's supervision and management to award educational credits to a student, who is also a veteran, enrolled in the institution for courses that are part of the student's military training or service and that meet the standards of the American Council on Education or equivalent standards for awarding academic credit if the award of education credit is based upon the institution's admission standards and its role, scope, and mission. Each board shall adopt necessary rules, regulations, and procedures to implement the provisions of this section, effective beginning with the 2014-2015 academic year and continuing thereafter.



Section 31-12A-4 - Extension of licensing for military service members.

(a) Notwithstanding any other statute to the contrary, except as provided in subsection (c), any member of the Armed Forces of the United States shall be left in good standing until, at a minimum, December 31, of the first year following the end of his or her deployment, by the administrative or licensing body with which he or she is licensed or certified, while deployed, if at the time of deployment, the member was in good standing with the branch of the armed services and with the administrative licensing body.

(b) While a licensee or certificate holder is deployed as a member of the Armed Forces of the United States, the license or certificate referenced in subsection (a) shall be renewed without:

(1) The payment of dues or fees;

(2) Obtaining continuing education credits when:

a. Circumstances associated with military duty prevent obtaining training and a waiver request has been submitted to the appropriate administrative body; or

b. The military member performs the licensed or certified occupation as part of his or her military duties as annotated in Defense Department form 214 (DD214); or

(3) Performing any other act typically required for the renewal of the license or certificate.

(c) Notwithstanding subsections (a) and (b), the licensing board, in its discretion, may require that the licensee receive additional credits within the year following the end of the deployment.

(d) Licensees of the Alabama State Bar are regulated by the Alabama Supreme Court and are therefore exempt from this section. The court may provide waivers and exemptions for active duty and deployed military members.



Section 31-12A-5 - Determiination of number of accepted credits.

Nothing in this chapter shall be construed to infringe on the ability or decision of a public institution of higher education to determine the number of credits accepted by the institution that may be counted toward graduation.






Chapter 13 - ILLEGAL IMMIGRATION.

Section 31-13-1 - Short title.

This chapter shall be known and may be cited as the Beason-Hammon Alabama Taxpayer and Citizen Protection Act.



Section 31-13-2 - Legislative findings.

The State of Alabama finds that illegal immigration is causing economic hardship and lawlessness in this state and that illegal immigration is encouraged when public agencies within this state provide public benefits without verifying immigration status. Because the costs incurred by school districts for the public elementary and secondary education of children who are aliens not lawfully present in the United States can adversely affect the availability of public education resources to students who are United States citizens or are aliens lawfully present in the United States, the State of Alabama determines that there is a compelling need for the State Board of Education to accurately measure and assess the population of students who are aliens not lawfully present in the United States, in order to forecast and plan for any impact that the presence such population may have on publicly funded education in this state. The State of Alabama further finds that certain practices currently allowed in this state impede and obstruct the enforcement of federal immigration law, undermine the security of our borders, and impermissibly restrict the privileges and immunities of the citizens of Alabama. Therefore, the people of the State of Alabama declare that it is a compelling public interest to discourage illegal immigration by requiring all agencies within this state to fully cooperate with federal immigration authorities in the enforcement of federal immigration laws. The State of Alabama also finds that other measures are necessary to ensure the integrity of various governmental programs and services.



Section 31-13-3 - Definitions.

For the purposes of this chapter, the following words shall have the following meanings:

(1) ALIEN. Any person who is not a citizen or national of the United States, as described in 8 U.S.C. § 1101, et seq., and any amendments thereto.

(2) BUSINESS ENTITY. Any person or group of persons employing one or more persons performing or engaging in any activity, enterprise, profession, or occupation for gain, benefit, advantage, or livelihood, whether for profit or not for profit. Business entity shall include, but not be limited to, the following:

a. Self-employed individuals, business entities filing articles of incorporation, partnerships, limited partnerships, limited liability companies, foreign corporations, foreign limited partnerships, foreign limited liability companies authorized to transact business in this state, business trusts, and any business entity that registers with the Secretary of State.

b. Any business entity that possesses a business license, permit, certificate, approval, registration, charter, or similar form of authorization issued by the state, any business entity that is exempt by law from obtaining such a business license, and any business entity that is operating unlawfully without a business license.

(3) CONTRACTOR. A person, employer, or business entity that enters into an agreement to perform any service or work or to provide a certain product in exchange for valuable consideration. This definition shall include, but not be limited to, a general contractor, subcontractor, independent contractor, contract employee, project manager, or a recruiting or staffing entity.

(4) EMPLOYEE. Any person directed, allowed, or permitted to perform labor or service of any kind by an employer. The employees of an independent contractor working for a business entity shall not be regarded as the employees of the business entity, for the purposes of this chapter. This term does not include any inmate in the legal custody of the state, a county, or a municipality.

(5) EMPLOYER. Any person, firm, corporation, partnership, joint stock association, agent, manager, representative, foreman, or other person having control or custody of any employment, place of employment, or of any employee, including any person or entity employing any person for hire within the State of Alabama, including a public employer. This term shall not include the occupant of a household contracting with another person to perform casual domestic labor within the household.

(6) EMPLOYMENT. The act of employing or state of being employed, engaged, or hired to perform work or service of any kind or character within the State of Alabama, including any job, task, work, labor, personal services, or any other activity for which compensation is provided, expected, or due, including, but not limited to, all activities conducted by a business entity or employer. This term shall not include casual domestic labor performed in a household on behalf of the occupant of the household or the relationship between a contractor and the employees of a subcontractor performing work for the contractor.

(7) E-VERIFY. The electronic verification of federal employment authorization program of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, P.L. 104-208, Division C, Section 403(a); 8 U.S.C. §1324(a), and operated by the United States Department of Homeland Security, or its successor program.

(8) FEDERAL WORK AUTHORIZATION PROGRAM. Any of the electronic verification of work authorization programs operated by the United States Department of Homeland Security or an equivalent federal work authorization program operated by the United States Department of Homeland Security to verify information of newly hired employees, under the Immigration Reform and Control Act of 1986 (IRCA), P.L. 99-603 or the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, P.L. 104-208, Division C, Section 403(a); 8 U.S.C. §1324(a).

(9) KNOWS or KNOWINGLY. A person acts knowingly or with knowledge with respect to either of the following:

a. The person's conduct or to attendant circumstances when the person is aware of the nature of the person's conduct or that those circumstances exist.

b. A result of the person's conduct when the person is reasonably aware that the person's conduct is likely to cause that result.

(10) LAWFUL PRESENCE or LAWFULLY PRESENT. A person shall be regarded as an alien unlawfully present in the United States only if the person's unlawful immigration status has been verified by the federal government pursuant to 8 U.S.C. § 1373(c). No officer of this state or any political subdivision of this state shall attempt to independently make a final determination of an alien's immigration status. An alien possessing self-identification in any of the following forms is entitled to the presumption that he or she is an alien lawfully present in the United States:

a. A valid, unexpired Alabama driver's license.

b. A valid, unexpired Alabama nondriver identification card.

c. A valid tribal enrollment card or other form of tribal identification bearing a photograph or other biometric identifier.

d. Any valid United States federal or state government issued identification document bearing a photograph or other biometric identifier, including a valid Uniformed Services Privileges and Identification Card if issued by an entity that requires proof of lawful presence in the United States before issuance.

e. A foreign passport with an unexpired United States Visa and a corresponding stamp or notation by the United States Department of Homeland Security indicating the bearer's admission to the United States.

f. A foreign passport issued by a visa waiver country with the corresponding entry stamp and unexpired duration of stay annotation or an I-94W form by the United States Department of Homeland Security indicating the bearer's admission to the United States.

(11) POLICY OR PRACTICE. A guiding principle or rule that may be written or adopted through repeated actions or customs.

(12) PROTECTIVE SERVICES PROVIDER. A child protective services worker; adult protective services worker; protective services provider; or provider of services to victims of domestic violence, stalking, sexual assault, or human trafficking that receives federal grants under the Victim of Crimes Act, the Violence Against Women Act, or the Family Violence Prevention and Services Act.

(13) PUBLIC EMPLOYER. Every department, agency, or instrumentality of the state or a political subdivision of the state including counties and municipalities.

(14) STATE-FUNDED ENTITY. Any governmental entity of the state or a political subdivision thereof or any other entity that receives any monies from the state or a political subdivision thereof; provided, however, an entity that merely provides a service or a product to any governmental entity of the state or a political subdivision thereof, and receives compensation for the same, shall not be considered a state-funded entity.

(15) SUBCONTRACTOR. A person, business entity, or employer who is awarded a portion of an existing contract by a contractor, regardless of its tier.

(16) UNAUTHORIZED ALIEN. An alien who is not authorized to work in the United States as defined in 8 U.S.C. § 1324a(h)(3).



Section 31-13-4 - Memorandum of agreement with U.S. Department of Homeland Security.

(a) The Attorney General shall attempt to negotiate the terms of a memorandum of agreement between the State of Alabama and the United States Department of Homeland Security, as provided in 8 U.S.C. Section 1357(g), concerning the enforcement of federal immigration laws, detentions and removals, and related investigations in the State of Alabama by certain state law enforcement officers designated by the Attorney General.

(b) The memorandum of agreement negotiated pursuant to subsection (a) shall be signed on behalf of this state by the Attorney General and the Governor or as otherwise required by the appropriate federal agency.

(c) A report of the results of the attempt of the Attorney General to enter into a memorandum of agreement shall be submitted to the Legislature by March 1, 2012.



Section 31-13-5 - Enforcement of and compliance with federal immigration laws; information relating to immigration status; violations; penalties.

(a) No official or agency of this state or any political subdivision thereof, including, but not limited to, an officer of a court of this state, may adopt a policy or practice that limits or restricts the enforcement of federal immigration laws by limiting communication between its officers and federal immigration officials in violation of 8 U.S.C. § 1373 or 8 U.S.C. § 1644, or that restricts its officers in the enforcement of this chapter. If, in the judgment of the Attorney General of Alabama, an official or agency of this state or any political subdivision thereof, including, but not limited to, an officer of a court in this state, is in violation of this subsection, the Attorney General shall report any violation of this subsection to the Governor and the state Comptroller and that agency or political subdivision shall not be eligible to receive any funds, grants, or appropriations from the State of Alabama until such violation has ceased and the Attorney General has so certified. Any appeal of the determination of the Attorney General as considered in this section shall be first appealed to the circuit court of the respective jurisdiction in which the alleged offending agency resides.

(b) All state officials, agencies, and personnel, including, but not limited to, an officer of a court of this state, shall fully comply with and, to the full extent permitted by law, support the enforcement of federal law prohibiting the entry into, presence, or residence in the United States of aliens in violation of federal immigration law.

(c) Except as provided by federal law, officials or agencies of this state or any political subdivision thereof, including, but not limited to, an officer of a court of this state, may not be prohibited or in any way be restricted from sending, receiving, or maintaining information relating to the immigration status, lawful or unlawful, of any individual or exchanging that information with any other federal, state, or local governmental entity for any of the following official purposes:

(1) Determining the eligibility for any public benefit, service, or license provided by any state, local, or other political subdivision of this state.

(2) Verifying any claim of residence or domicile if determination of residence or domicile is required under the laws of this state or a judicial order issued pursuant to a civil or criminal proceeding of this state.

(3) Pursuant to 8 U.S.C. § 1373 and 8 U.S.C. § 1644.

(d) A person who is a United States citizen or an alien who is lawfully present in the United States and is a resident of this state may file a petition with the appropriate local district attorney or the Attorney General requesting that he or she bring an action in circuit court to challenge any official or head of an agency of this state or political subdivision thereof, including, but not limited to, an officer of a court in this state, that adopts or implements a policy or practice that is in violation of 8 U.S.C. § 1373 or 8 U.S.C. § 1644. If the district attorney or the Attorney General elects to not bring an action, he or she shall publicly state in writing the justification for such a decision. A district attorney or the Attorney General must either bring an action or publicly state why no action was brought within 90 days of receiving a petition. The petition must be signed under oath and under penalty of perjury, and must allege with specificity any alleged violations. The district attorney or the Attorney General shall give the official or head of an agency, including, but not limited to, an officer of a court of this state, 30 days' notice of his or her intent to file such an action. If there is a judicial finding that an official or head of an agency, including, but not limited to, an officer of a court in this state, has violated this section, the court shall order that the officer, official, or head of an agency pay a civil penalty of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000) for each day that the policy or practice has remained in effect after the filing of an action pursuant to this section.

(e) A court shall collect the civil penalty prescribed in subsection (d) and remit one half of the civil penalty to the Alabama Department of Homeland Security and the second half shall be remitted to the Alabama State Law Enforcement Agency.

(f) Every person working for the State of Alabama or a political subdivision thereof, including, but not limited to, a law enforcement agency in the State of Alabama or a political subdivision thereof, shall have a duty to report violations of this section of which the person has knowledge. Any person who willfully fails to report any violation of this section when the person knows that this section is being violated shall be guilty of obstructing governmental operations as defined in Section 13A-10-2.

(g) For the purposes of this section, the term official or head of an agency of this state shall not include a law enforcement officer or personnel employed in a jail acting within the line and scope of his or her duty, except for a sheriff, a chief of police, or the head of any law enforcement agency.

(h) For the purposes of this section, any proceedings against an official shall be only in his or her official capacity. For the purposes of this section, the relevant statute of repose for assessing penalties shall be no more than 30 days prior to the initial allegation of the violations of this section.

(i) For the purposes of this section, the term "officer of the court" shall not be interpreted to interfere with the relationship between an attorney and his or her client.



Section 31-13-6 - Enforcement of and compliance with state immigration laws; information relating to immigration status; violations; penalties.

(a) No official or agency of this state or any political subdivision thereof, including, but not limited to, an officer of a court of this state, may adopt a policy or practice that limits or restricts the enforcement of this chapter to less than the full extent permitted by this chapter or that in any way limits communication between its officers or officials in furtherance of the enforcement of this chapter. If, in the judgment of the Attorney General of Alabama, an official or agency of this state or any political subdivision thereof, including, but not limited to, an officer of a court of this state, is in violation of this subsection, the Attorney General shall report any violation of this subsection to the Governor and the state Comptroller and that agency or political subdivision shall not be eligible to receive any funds, grants, or appropriations from the State of Alabama until such violation has ceased and the Attorney General has so certified.

(b) All state officials, agencies, and personnel, including, but not limited to, an officer of a court of this state, shall fully comply with and, to the full extent permitted by law, support the enforcement of this chapter.

(c) Except as provided by this chapter, officials or agencies of this state or any political subdivision thereof, including, but not limited to, an officer of a court of this state, may not be prohibited or in any way be restricted from sending, receiving, or maintaining information relating to the immigration status, lawful or unlawful, of any individual or exchanging that information with any other federal, state, or local governmental entity for any of the following official purposes:

(1) Determining the eligibility for any public benefit, service, or license provided by any state, local, or other political subdivision of this state.

(2) Verifying any claim of residence or domicile if determination of residence or domicile is required under the laws of this state or a judicial order issued pursuant to a civil or criminal proceeding of this state.

(3) Pursuant to 8 U.S.C. § 1373 and 8 U.S.C. § 1644.

(d) A person who is a United States citizen or an alien who is lawfully present in the United States and is a resident of this state may file a petition with the appropriate local district attorney or the Attorney General requesting that he or she bring an action in circuit court to challenge any official or head of an agency of this state or political subdivision thereof, including, but not limited to, an officer of a court in this state, that adopts or implements a policy or practice that limits or restricts the enforcement of this chapter to less than the full extent permitted by this chapter. If the district attorney or the Attorney General elects to not bring an action, he or she shall publicly state in writing the justification for such a decision. A district attorney or the Attorney General must either bring an action or publicly state why no action was brought within 90 days of receiving a petition. The petition must be signed under oath and under penalty of perjury and must allege with specificity any alleged violations. Such person shall have actual knowledge that any official or head of an agency of this state or political subdivision thereof, including, but not limited to, an officer of a court in this state, has adopted or implemented a policy or practice that limits or restricts the enforcement of this chapter to less than the full extent permitted by this chapter. The district attorney or the Attorney General shall give the official or head of an agency, including, but not limited to, an officer of a court in this state, 30 days' notice of his or her intent to file such an action. If there is a judicial finding that an official or head of an agency, including, but not limited to, an officer of a court in this state, has violated this section, the court shall order that the officer, official, or head of an agency pay a civil penalty of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000) for each day that the policy or practice has remained in effect after the filing of an action pursuant to this section.

(e) A court shall collect the civil penalty prescribed in subsection (d) and remit one half of the civil penalty to the Alabama Department of Homeland Security and the second half shall be remitted to the Alabama State Law Enforcement Agency.

(f) Every person working for the State of Alabama or a political subdivision thereof, including, but not limited to, a law enforcement agency in the State of Alabama or a political subdivision thereof, shall have a duty to report violations of this section of which the person has knowledge. Any person who willfully fails to report any violation of this section when the person knows that this section is being violated shall be guilty of obstructing governmental operations as defined in Section 13A-10-2.

(g) For the purposes of this section, the term official or head of an agency of this state shall not include a law enforcement officer or personnel employed in a jail who is acting within the line and scope of his or her duty, except for a sheriff, a chief of police, or the head of any law enforcement agency.

(h) For the purposes of this section, the term "officer of the court" shall not be interpreted to interfere with the relationship between an attorney and his or her client.



Section 31-13-7 - Receipt of state or local public benefits; verification of lawful presence in the United States; violations; annual reports.

(a) As used in this section, the following terms have the following meanings:

(1) EMERGENCY MEDICAL CONDITION. The same meaning as provided in 42 U.S.C. § 1396b(v)(3).

(2) FEDERAL PUBLIC BENEFITS. The same meaning as provided in 8 U.S.C. § 1611.

(3) STATE OR LOCAL PUBLIC BENEFITS. The same meaning as provided in 8 U.S.C. § 1621.

(b) An alien who is not lawfully present in the United States and who is not defined as an alien eligible for public benefits under 8 U.S.C. § 1621(a) or 8 U.S.C. § 1641 shall not receive any state or local public benefits.

(c) Except as otherwise provided in subsection (e) or where exempted by federal law, commencing on September 1, 2011, each agency or political subdivision of the state shall verify with the federal government the lawful presence in the United States of each alien who applies for state or local public benefits, pursuant to 8 U.S.C. §§ 1373(c), 1621, and 1625.

(d) An agency of this state or a county, city, town, or other political subdivision of this state may not consider race, color, or national origin in the enforcement of this section.

(e) Verification of lawful presence in the United States shall not be required for any of the following:

(1) For primary or secondary school education, and state or local public benefits that are listed in 8 U.S.C. § 1621(b).

(2) For obtaining health care items and services that are necessary for the treatment of an emergency medical condition of the person involved and are not related to an organ transplant procedure.

(3) For short term, noncash, in kind emergency disaster relief.

(4) For public health assistance for immunizations with respect to immunizable diseases, for the Special Supplemental Nutrition Program for Women, Infants, and Children, and for testing and treatment of symptoms of communicable diseases, whether or not such symptoms are caused by a communicable disease.

(5) For programs, services, or assistance, such as soup kitchens, crisis counseling and intervention, and short-term shelter specified by federal law or regulation that satisfy all of the following:

a. Deliver in-kind services at the community level, including services through public or private nonprofit agencies.

b. Do not condition the provision of assistance, the amount of assistance provided, or the cost of assistance provided on the income or resources of the individual recipient.

c. Are necessary for the protection of life or safety.

(6) For prenatal care.

(7) For child protective services and adult protective services and domestic violence services workers.

(f) No official of this state or political subdivision of this state shall attempt to independently make a final determination of whether an alien is lawfully present in the United States. An alien's lawful presence in the United States shall be verified by the federal government pursuant to 8 U.S.C. § 1373(c).

(g) Any United States citizen applying for state or local public benefits, except those benefits described in subsection (e), shall sign a declaration that he or she is a United States citizen.

(h) Any person who knowingly makes a false, fictitious, or fraudulent statement or representation in a declaration executed pursuant to subsection (g) shall be guilty of perjury in the second degree pursuant to Section 13A-10-102. Each time that a person receives a public benefit based upon such a statement or representation shall constitute a separate violation of Section 13A-10-102.

(i) The verification that an alien seeking state or local public benefits is an alien lawfully present in the United States shall be made through the Systematic Alien Verification for Entitlements (SAVE) program, operated by the United States Department of Homeland Security. If for any reason the verification of an alien's lawful presence through the SAVE program is delayed or inconclusive, the alien shall be eligible for state or local public benefits in the interim period if the alien signs a declaration that he or she is an alien lawfully present in the United States. The penalties under subsection (h) shall apply to any false, fictitious, or fraudulent statement or representation made in a declaration.

(j) Each state agency or department that administers a program that provides state or local public benefits shall provide an annual report with respect to its compliance with this section to the Government Affairs Committee of the Senate and the Government Operations Committee of the House of Representatives, or any successor committees.

(k) Errors and significant delays resulting from use of the SAVE program shall be reported to the United States Department of Homeland Security and to the Alabama Department of Homeland Security to assist the federal government in ensuring that the application of the SAVE program is not wrongfully denying benefits to aliens lawfully present in the United States.

(l) For the purposes of administering the Alabama Child Health Insurance Program, verification and documentation of lawful presence through any alternative means expressly authorized by federal law shall satisfy the requirements of this section.



Section 31-13-8 - Enrollment or attendance at institutions of postsecondary education.

An alien who is not lawfully present in the United States shall not be permitted to enroll in or attend any public postsecondary education institution in this state. For the purposes of this section, a public postsecondary education institution officer may seek federal verification of an alien's immigration status with the federal government pursuant to 8 U.S.C. § 1373(c). A public postsecondary education institution officer or official shall not attempt to independently make a final determination of whether an alien is lawfully present in the United States. Except as otherwise provided by law, an alien who is not lawfully present in the United States shall not be eligible for any postsecondary education benefit, including, but not limited to, scholarships, grants, or financial aid.



Section 31-13-9 - Verification of employment eligibility by employers seeking economic incentives.

(a) As a condition for the award of any contract, grant, or incentive by the state, any political subdivision thereof, or any state-funded entity to a business entity or employer that employs one or more employees, the business entity or employer shall not knowingly employ, hire for employment, or continue to employ an unauthorized alien within the State of Alabama.

(b) As a condition for the award of any contract, grant, or incentive by the state, any political subdivision thereof, or any state-funded entity to a business entity or employer that employs one or more employees within the State of Alabama, the business entity or employer shall provide documentation establishing that the business entity or employer is enrolled in the E-Verify program. During the performance of the contract, the business entity or employer shall participate in the E-Verify program and shall verify every employee that is required to be verified according to the applicable federal rules and regulations.

(c) Any subcontractor on a project paid for by contract, grant, or incentive by the state, any political subdivision thereof, or any state-funded entity shall not knowingly employ, hire for employment, or continue to employ an unauthorized alien within the State of Alabama and shall also enroll in the E-Verify program prior to performing any work on the project. Furthermore, during the performance of the contract, the subcontractor shall participate in the E-Verify program and shall verify every employee that is required to be verified according to the applicable federal rules and regulations. This subsection shall only apply to subcontractors performing work on a project subject to the provisions of this section and not to collateral persons or business entities hired by the subcontractor.

(d) A contractor of any tier shall not be liable under this section when such contractor contracts with its direct subcontractor who violates subsection (c) unless it is shown that the contractor knew or should have known that the direct subcontractor was in violation of subsection (c).

(e)(1) Upon a finding by a court of competent jurisdiction of a first violation of subsection (a) by any business entity or employer, including a subcontractor:

a. The business entity or employer shall be deemed in breach of contract and the state, political subdivision thereof, or state-funded entity may terminate the contract after providing notice and an opportunity to be heard.

b. The court shall do all of the following:

1. Order the business entity or employer to terminate the employment of every unauthorized alien.

2. Subject the business entity or employer to a three-year probationary period throughout the state. During the probationary period, the business entity or employer shall file quarterly reports with the Department of Labor of each new employee who is hired by the business entity or employer in the state.

3. Order the business entity or employer to file, subject to the penalty of perjury, a signed, sworn affidavit with the Department of Labor within three days after the order is issued by the court stating that the business entity or employer has terminated the employment of every unauthorized alien and the business entity or employer will not knowingly or intentionally employ an unauthorized alien in this state.

c.1. If the court determines that the business entity or employer has a policy or practice that violates this section, the court shall direct the applicable state, county, or municipal governing bodies to suspend the business licenses or permits of the business entity or employer for a period not to exceed 60 days specific to the location or locations where the unauthorized alien performed work.

2. Before a business license or permit that has been suspended under this paragraph is reinstated, a legal representative of the business entity or employer shall submit to the court a signed, sworn affidavit stating that the business entity or employer is in compliance with the provisions of this subdivision and a copy of the Memorandum of Understanding issued to the business entity or employer at the time of enrollment in E-Verify.

(2) Upon a finding by a court of competent jurisdiction of a second violation of subsection (a) by a business entity or employer, including a subcontractor, awarded a contract by the state, any political subdivision thereof, or any state-funded entity that occurs within ten years of a finding by a court of competent jurisdiction of a first violation by the business entity or employer:

a. The business entity or employer shall be deemed in breach of contract and the state, political subdivision thereof, or state-funded entity shall terminate the contract after providing notice and an opportunity to be heard.

b. The court shall do all of the following:

1. Order the business entity or employer to terminate the employment of every unauthorized alien.

2. Subject the business entity or employer to a five-year probationary period throughout the state. During the probationary period, the business entity or employer shall file quarterly reports with the Department of Labor of each new employee who is hired by the business entity or employer in the state.

3. Order the business entity or employer to file, subject to the penalty of perjury, a signed, sworn affidavit with the Department of Labor within three days after the order is issued by the court stating that the business entity or employer has terminated the employment of every unauthorized alien and the business entity or employer will not knowingly or intentionally employ an unauthorized alien in this state.

c.1. If the court determines that the business entity or employer has a policy or practice that violates this section, the court shall direct the applicable state, county, or municipal governing bodies to suspend the business licenses or permits of the business entity or employer for a period not less than 60 days and not to exceed 120 days specific to the location or locations where the unauthorized alien performed work.

2. Before a business license or permit that has been suspended under this paragraph is reinstated, a legal representative of the business entity or employer shall submit to the court a signed, sworn affidavit stating that the business entity or employer is in compliance with the provisions of this subdivision and a copy of the Memorandum of Understanding issued to the business entity or employer at the time of enrollment in E-Verify.

d. A finding by a court of competent jurisdiction of a second violation of subsection (a) that does not occur within ten years of a first violation shall still be considered a second violation of subsection (a) by the business entity or employer, even though the penalty for the second violation shall be governed by subdivision (1).

(3) Upon a finding by a court of competent jurisdiction of a third violation of subsection (a) by a business entity or employer, including a subcontractor, awarded a contract by the state, any political subdivision thereof, or any state-funded entity:

a. The business entity or employer shall be deemed in breach of contract and the state, political subdivision thereof, or state-funded entity shall terminate the contract after providing notice and an opportunity to be heard.

b. The court shall direct the applicable state, county, or municipal governing bodies to permanently revoke all business licenses or permits of the business entity or employer.

(f)(1) This section shall not be construed to deny any procedural mechanisms or legal defenses included in the E-Verify program or any other federal work authorization program.

(2) A business entity or employer that has enrolled in the E-Verify program and has used the program to verify the work authorization of an employee shall not be liable under this section for violations resulting from the hiring of that employee.

(g) The Secretary of State may adopt rules to administer this section and shall report any rules adopted to the Legislature.

(h) Compliance with this section may be verified by the contracting authority or any state or local law enforcement agency at any time to ensure a contractual agreement as provided for in this section is being met.

(i) Anything to the contrary notwithstanding, this section shall not apply to agreements by the state, any political subdivision thereof, or any state-funded entity relating to debt obligations by such entities.

(j) Any business entity or employer found in violation of this section that has had their business license or permit suspended shall not, for the duration of the suspension, be allowed, directly or indirectly, to procure or execute a license or permit similar to those that have been suspended.

(k) All contracts or agreements to which the state, a political subdivision, or state-funded entity are a party shall include the following clause: "By signing this contract, the contracting parties affirm, for the duration of the agreement, that they will not violate federal immigration law or knowingly employ, hire for employment, or continue to employ an unauthorized alien within the State of Alabama. Furthermore, a contracting party found to be in violation of this provision shall be deemed in breach of the agreement and shall be responsible for all damages resulting therefrom."

(l) For purposes of this section, "contract" shall mean a contract awarded by the state, any political subdivision thereof, or any state-funded entity that was competitively bid or would, if entered into by the state or an agency thereof, be required to be submitted to the Contract Review Permanent Legislative Oversight Committee.

(m) All actions brought under this section shall be brought in circuit court.



Section 31-13-10 - Willful failure to complete or carry alien registration documentation.

(a) In addition to any violation of federal law, a person is guilty of willful failure to complete or carry an alien registration document if the person is in violation of 8 U.S.C. § 1304(e) or 8 U.S.C. § 1306(a), and the person is an alien unlawfully present in the United States.

(b) In the enforcement of this section, an alien's immigration status shall be determined by verification of the alien's immigration status with the federal government pursuant to 8 U.S.C. § 1373(c). A law enforcement officer shall not attempt to independently make a final determination of whether an alien is lawfully present in the United States.

(c) A law enforcement official or agency of this state or a county, city, or other political subdivision of this state may not consider race, color, or national origin in the enforcement of this section except to the extent permitted by the United States Constitution and the Constitution of Alabama of 1901.

(d) This section does not apply to a person who maintains authorization from the federal government to be present in the United States.

(e) Any record that relates to the immigration status of a person is admissible in any court of this state without further foundation or testimony from a custodian of records if the record is certified as authentic by the federal government agency that is responsible for maintaining the record. A verification of an alien's immigration status received from the federal government pursuant to 8 U.S.C. § 1373(c) shall constitute proof of that alien's status. A court of this state shall consider only the federal government's verification in determining whether an alien is lawfully present in the United States.

(f) An alien unlawfully present in the United States who is in violation of this section shall be guilty of a Class C misdemeanor and subject to a fine of not more than one hundred dollars ($100) and not more than 30 days in jail.

(g) A court shall collect the assessments prescribed in subsection (f) and remit 50 percent of the assessments to the general fund of the local government where the person was apprehended to be earmarked for law enforcement purposes, 25 percent of the assessments to the Alabama Department of Homeland Security, and 25 percent of the assessments to the Alabama State Law Enforcement Agency.



Section 31-13-11 - Unauthorized aliens prohibited from seeking employment in state.

(a) It is unlawful for a person who is an unauthorized alien to knowingly apply for work, solicit work in a public or private place, or perform work as an employee or independent contractor in this state.

(b) In the enforcement of this section, an alien's immigration status shall be determined by verification of the alien's immigration status with the federal government pursuant to 8 U.S.C. § 1373(c). A law enforcement officer shall not attempt to independently make a final determination on whether an alien is authorized to work in the United States.

(c) A law enforcement official or agency of this state or a county, city, or other political subdivision of this state may not consider race, color, or national origin in the enforcement of this section except to the extent permitted by the United States Constitution and the Constitution of Alabama of 1901.

(d) This section does not apply to a person who maintains authorization from the federal government to be employed in the United States.

(e) Any record that relates to the employment authorization of a person is admissible in any court of this state without further foundation or testimony from a custodian of records if the record is certified as authentic by the federal government agency that is responsible for maintaining the record. A verification of an alien's immigration status received from the federal government pursuant to 8 U.S.C. § 1373(c) shall constitute proof of that alien's status. A court of this state shall consider only the federal government's verification in determining whether a person is an unauthorized alien.

(f) It is unlawful for an occupant of a motor vehicle that is stopped on a street, roadway, or highway to attempt to hire or hire and pick up passengers for work at a different location if the motor vehicle blocks or impedes the normal movement of traffic.

(g) It is unlawful for a person to enter a motor vehicle that is stopped on a street, roadway or highway in order to be hired by an occupant of the motor vehicle and to be transported to work at a different location if the motor vehicle blocks or impedes the normal movement of traffic.

(h) A person who is in violation of this section shall be guilty of a Class C misdemeanor and subject to a fine of not more than five hundred dollars ($500).

(i) A court shall collect the assessments prescribed in subsection (h) and remit 50 percent of the assessments to the general fund of the local government where the person was apprehended to be earmarked for law enforcement purposes, 25 percent of the assessments to the Alabama Department of Homeland Security, and 25 percent of the assessments to the Alabama State Law Enforcement Agency.

(j) The terms of this section shall be interpreted consistently with 8 U.S.C. § 1324a and any applicable federal rules and regulations.



Section 31-13-12 - Verification by law enforcement officers of citizenship and immigration status of persons under certain circumstances.

(a) Upon any lawful stop, detention, or arrest made by a state, county, or municipal law enforcement officer of this state in the enforcement of any state law or ordinance of any political subdivision thereof, where reasonable suspicion exists that the person is an alien who is unlawfully present in the United States, a reasonable attempt shall be made, when practicable, to determine the citizenship and immigration status of the person, except if the determination may hinder or obstruct an investigation. Such determination shall be made by contacting the federal government pursuant to 8 U.S.C. § 1373(c) and relying upon any verification provided by the federal government.

(b) Any alien who is arrested and booked into custody shall have his or her immigration status determined pursuant to 8 U.S.C. § 1373(c). The alien's immigration status shall be verified by contacting the federal government pursuant to 8 U.S.C. § 1373(c) within 24 hours of the time of the alien's arrest. If for any reason federal verification pursuant to 8 U.S.C. § 1373(c) is delayed beyond the time that the alien would otherwise be released from custody, the alien shall be released from custody.

(c) A law enforcement officer shall not attempt to independently make a final determination of whether an alien is lawfully present in the United States. A law enforcement officer may not consider race, color, or national origin in implementing the requirements of this section except to the extent permitted by the United States Constitution or the Constitution of Alabama of 1901.

(d) A person is presumed to not be an alien who is unlawfully present in the United States if the person provides to the law enforcement officer any of the following:

(1) A valid, unexpired Alabama driver's license.

(2) A valid, unexpired Alabama nondriver identification card.

(3) A valid tribal enrollment card or other form of tribal identification bearing a photograph or other biometric identifier.

(4) Any valid United States federal or state government issued identification document bearing a photograph or other biometric identifier, if issued by an entity that requires proof of lawful presence in the United States before issuance.

(5) A foreign passport with an unexpired United States Visa and a corresponding stamp or notation by the United States Department of Homeland Security indicating the bearer's admission to the United States.

(6) A foreign passport issued by a visa waiver country with the corresponding entry stamp and unexpired duration of stay annotation or an I-94W form by the United States Department of Homeland Security indicating the bearer's admission to the United States.

(e) If an alien is determined by the federal government to be an alien who is unlawfully present in the United States pursuant to 8 U.S.C. § 1373(c), the law enforcement agency shall cooperate in the transfer of the alien to the custody of the federal government, if the federal government so requests.



Section 31-13-13 - Concealing, harboring, shielding, etc., unauthorized aliens.

(a) It shall be unlawful for a person to do any of the following:

(1) Conceal, harbor, or shield from detection or attempt to conceal, harbor, or shield from detection or conspire to conceal, harbor, or shield from detection an alien in any place in this state, including any building or any means of transportation, if the person knows or recklessly disregards the fact that the alien has come to, has entered, or remains in the United States in violation of federal law. This subdivision should be interpreted consistent with 8 U.S.C. § 1324(a)(1)(A).

(2) Encourage or induce an alien to come to or reside in this state if the person knows or recklessly disregards the fact that such alien's coming to, entering, or residing in the United States is or will be in violation of federal law. This subdivision should be interpreted consistent with 8 U.S.C. § 1324(a)(1)(A).

(3) Transport, or attempt to transport, or conspire to transport in this state an alien in furtherance of the unlawful presence of the alien in the United States, knowingly, or in reckless disregard of the fact, that the alien has come to, entered, or remained in the United States in violation of federal law. Conspiracy to be so transported shall be a violation of this subdivision. This subdivision should be interpreted consistent with 8 U.S.C. § 1324(a)(1)(A).

(4) It shall not be a violation of this section for a religious denomination having a bona fide nonprofit religious organization in the United States, or the agents or officers of the denomination or organization, to encourage, invite, call, allow, or enable an alien who is present in the United States to perform the vocation of a minister or missionary for the denomination or organization in the United States as a volunteer who is not compensated as an employee, notwithstanding the provision of room, board, travel, medical assistance, and other basic living expenses, provided the minister or missionary has been a member of the denomination for at least one year. This subdivision should be interpreted consistent with 8 U.S.C. § 1324(a)(1)(C).

(b) Any person violating this section is guilty of a Class A misdemeanor for each unlawfully present alien, the illegal presence of which in the United States and the State of Alabama, he or she is facilitating or is attempting to facilitate.

(c) A person violating this section is guilty of a Class C felony when the violation involves five or more aliens, the illegal presence of which in the United States and the State of Alabama, he or she is facilitating or is attempting to facilitate.

(d) Notwithstanding any other law, a law enforcement agency may securely transport an alien whom the agency has received verification from the federal government pursuant to 8 U.S.C. § 1373(c) is unlawfully present in the United States and who is in the agency's custody to a state approved facility, to a federal facility in this state, or to any other point of transfer into federal custody that is outside the jurisdiction of the law enforcement agency. A law enforcement agency shall obtain judicial or executive authorization from the Governor before securely transporting an alien who is unlawfully present in the United States to a point of transfer that is outside this state.

(e) Notwithstanding any other law, any person acting in his or her official capacity as a first responder or protective services provider may harbor, shelter, move, or transport an alien unlawfully present in the United States pursuant to state law.

(f) Any conveyance, including any vessel, vehicle, or aircraft, that has been or is being used in the commission of a violation of this section, and the gross proceeds of such a violation, shall be subject to civil forfeiture under the procedures of Section 20-2-93.

(g) In the enforcement of this section, an alien's immigration status shall be determined by verification of the alien's immigration status with the federal government pursuant to 8 U.S.C. § 1373(c). A law enforcement officer shall not attempt to independently make a final determination of whether an alien is lawfully present in the United States.

(h) Any record that relates to the immigration status of a person is admissible in any court of this state without further foundation or testimony from a custodian of records if the record is certified as authentic by the federal government agency that is responsible for maintaining the record. A verification of an alien's immigration status received from the federal government pursuant to 8 U.S.C. § 1373(c) shall constitute proof of that alien's status. A court of this state shall consider only the federal government's verification in determining whether an alien is lawfully present in the United States.



Section 31-13-14 - Dealing in false identification documents; vital records identity fraud.

(a) A person commits the crime of dealing in false identification documents if he or she knowingly reproduces, manufactures, sells, or offers for sale any identification document which does both of the following:

(1) Simulates, purports to be, or is designed so as to cause others reasonably to believe it to be an identification document.

(2) Bears a fictitious name or other false information.

(b) A person commits the crime of vital records identity fraud related to birth, death, marriage, and divorce certificates if he or she does any of the following:

(1) Supplies false information intending that the information be used to obtain a certified copy of a vital record.

(2) Makes, counterfeits, alters, amends, or mutilates any certified copy of a vital record without lawful authority and with the intent to deceive.

(3) Obtains, possesses, uses, sells, or furnishes, or attempts to obtain, possess, or furnish to another a certified copy of a vital record, with the intent to deceive.

(c)(1) Dealing in false identification documents is a Class C felony.

(2) Vital records identity fraud is a Class C felony.

(d) This section shall not apply to any of the following:

(1) A person less than 21 years of age who uses the identification document of another person to acquire an alcoholic beverage.

(2) A person less than 19 years of age who uses the identification documents of another person to acquire any of the following:

a. Cigarettes or tobacco products.

b. A periodical, videotape, or other communication medium that contains or depicts nudity.

c. Admittance to a performance, live or film, that prohibits the attendance of the person based on age.

d. An item that is prohibited by law for use or consumption by such person.

(e) As used in this section, identification document means any card, certificate, or document or banking instrument, including, but not limited to, a credit or debit card, which identifies or purports to identify the bearer of such document, whether or not intended for use as identification, and includes, but is not limited to, documents purporting to be drivers' licenses, nondriver identification cards, certified copies of birth, death, marriage, and divorce certificates, Social Security cards, and employee identification cards.

(f) Any person convicted of dealing in false identification documents as defined in this section shall be fined up to one thousand dollars ($1,000) for every card or document he or she creates or possesses and be subject to any and all other state laws that may apply. A court shall collect the fines prescribed by this subsection and shall remit 50 percent of the fines to the general fund of the local government that apprehended the person to be earmarked for law enforcement purposes, 25 percent of the fines to the Alabama Department of Homeland Security, and 25 percent of the fines to the Alabama State Law Enforcement Agency.



Section 31-13-15 - Employment of unauthorized aliens prohibited.

(a) No business entity, employer, or public employer shall knowingly employ, hire for employment, or continue to employ an unauthorized alien to perform work within the State of Alabama. Knowingly employ, hire for employment, or continue to employ an unauthorized alien means the actions described in 8 U.S.C. § 1324a.

(b) Effective April 1, 2012, every business entity or employer in this state shall enroll in E-Verify and thereafter, according to the federal statutes and regulations governing E-Verify, shall verify the employment eligibility of the employee through E-Verify. A business entity or employer that uses E-Verify to verify the work authorization of an employee shall not be deemed to have violated this section with respect to the employment of that employee.

(c) On a finding of a first violation by a court of competent jurisdiction that a business entity or employer knowingly violated subsection (a), the court shall do all of the following:

(1) Order the business entity or employer to terminate the employment of every unauthorized alien.

(2) Subject the business entity or employer to a three-year probationary period throughout the state. During the probationary period, the business entity or employer shall file quarterly reports with the local district attorney of each new employee who is hired by the business entity or employer in the state.

(3) Order the business entity or employer to file a signed, sworn affidavit with the local district attorney within three days after the order is issued by the court stating that the business entity or employer has terminated the employment of every unauthorized alien and the business entity or employer will not knowingly or intentionally employ an unauthorized alien in this state.

(4) Direct the applicable state, county, or municipal governing bodies to suspend the business licenses and permits, if such exist, of the business entity or employer for a period not to exceed 10 business days specific to the business location where the unauthorized alien performed work.

(d)(1) Before a business license or permit that has been suspended under subsection (c) is reinstated, a legal representative of the business entity or employer shall submit to the court a signed, sworn affidavit stating that the business entity or employer is in compliance with the provisions of this chapter and a copy of the memorandum of understanding issued to the business entity or employer at the time of enrollment in E-Verify.

(2) The suspension of a business license or permit under subsection (c) shall terminate one business day after a legal representative of the business entity or employer submits a signed, sworn affidavit stating that the business entity or employer is in compliance with the provisions of this chapter to the court.

(e) For a second violation of subsection (a) by a business entity or employer, the court shall direct the applicable state, county, or municipal governing body to permanently revoke all business licenses and permits, if such exist, held by the business entity or employer specific to the business location where the unauthorized alien performed work. On receipt of the order, and notwithstanding any other law, the appropriate agencies shall immediately revoke the licenses and permits held by the business entity or employer.

(f) For a subsequent violation of subsection (a), the court shall direct the applicable governing bodies to forever suspend the business licenses and permits, if such exist, of the business entity or employer throughout the state.

(g) This section shall not be construed to deny any procedural mechanisms or legal defenses included in the E-Verify program or any other federal work authorization program. A person or entity that establishes that it has complied in good faith with the requirements of 8 U.S.C. § 1324a(b) establishes an affirmative defense that the business entity or employer did not knowingly hire or employ an unauthorized alien.

(h) In proceedings of the court, the determination of whether an employee is an unauthorized alien shall be made by the federal government, pursuant to 8 U.S.C. § 1373(c). The court shall consider only the federal government's determination when deciding whether an employee is an unauthorized alien. The court may take judicial notice of any verification of an individual's immigration status previously provided by the federal government and may request the federal government to provide further automated or testimonial verification.

(i) Any business entity or employer that terminates an employee to comply with this section shall not be liable for any claims made against the business entity or employer by the terminated employee, provided that such termination is made without regard to the race, ethnicity, or national origin of the employee and that such termination is consistent with the anti-discrimination laws of this state and of the United States.

(j) If any agency of the state or any political subdivision thereof fails to suspend the business licenses or permits, if such exist, as a result of a violation of this section, the agency shall be deemed to have violated subsection (a) of Section 31-13-5 and shall be subject to the penalties thereunder.

(k) In addition to the district attorneys of this state, the Attorney General shall also have authority to bring a civil complaint in any court of competent jurisdiction to enforce the requirements of this section.

(1) Any resident of this state may petition the Attorney General to bring an enforcement action against a specific business entity or employer by means of a written, signed petition. A valid petition shall include an allegation that describes the alleged violator or violators, as well as the action constituting the violation, and the date and location where the action occurred.

(2) A petition that alleges a violation on the basis of national origin, ethnicity, or race shall be deemed invalid and shall not be acted upon.

(3) The Attorney General shall respond to any petition under this subsection within 60 days of receiving the petition, either by filing a civil complaint in a court of competent jurisdiction or by informing the petitioner in writing that the Attorney General has determined that filing a civil complaint is not warranted.

(l) This section does not apply to the relationship between a party and the employees of an independent contractor performing work for the party and does not apply to casual domestic labor performed within a household.

(m) It is an affirmative defense to a violation of subsection (a) of this section that a business entity or employer was entrapped.

(1) To claim entrapment, the business entity or employer must admit by testimony or other evidence the substantial elements of the violation.

(2) A business entity or employer who asserts an entrapment defense has the burden of proving by clear and convincing evidence the following:

a. The idea of committing the violation started with law enforcement officers or their agents rather than with the business entity or employer.

b. The law enforcement officers or their agents urged and induced the business entity or employer to commit the violation.

c. The business entity or employer was not already predisposed to commit the violation before the law enforcement officers or their agents urged and induced the employer to commit the violation.

(n) In addition to actions taken by the state or political subdivisions thereof, the Attorney General or the district attorney of the relevant county may bring an action to enforce the requirements of this section in any county district court of this state wherein the business entity or employer does business.

(o) The terms of this section shall be interpreted consistently with 8 U.S.C. § 1324a and any applicable federal rules and regulations.



Section 31-13-16 - Certain business expense deductions prohibited.

(a) No wage, compensation, whether in money or in kind or in services, or remuneration of any kind for the performance of services paid to an unauthorized alien shall be allowed as a deductible business expense for any state income or business tax purposes in this state. This subsection shall apply whether or not an Internal Revenue Service Form 1099 is issued in conjunction with the wages or remuneration.

(b) Any business entity or employer who knowingly fails to comply with the requirements of this section shall be liable for a penalty equal to 10 times the business expense deduction claimed in violation of subsection (a). The penalty provided in this subsection shall be payable to the Alabama Department of Revenue.



Section 31-13-17 - Discriminatory employment practices.

(a) It shall be a discriminatory practice for a business entity or employer to fail to hire a job applicant who is a United States citizen or an alien who is authorized to work in the United States as defined in 8 U.S.C. § 1324a(h)(3) or discharge an employee working in Alabama who is a United States citizen or an alien who is authorized to work in the United States as defined in 8 U.S.C. § 1324a(h)(3) while retaining or hiring an employee who the business entity or employer knows, or reasonably should have known, is an unauthorized alien.

(b) A violation of subsection (a) may be the basis of a civil action in the state courts of this state. Any recovery under this subsection shall be limited to compensatory relief and shall not include any civil or criminal sanctions against the employer.

(c) The losing party in any civil action shall pay the court costs and reasonable attorneys fees for the prevailing party; however, the losing party shall only pay the attorneys fees of the prevailing party up to the amount paid by the losing party for his or her own attorneys fees.

(d) The amount of the attorneys fees spent by each party shall be reported to the court before the verdict is rendered.

(e) In proceedings of the court, the determination of whether an employee is an unauthorized alien shall be made by the federal government, pursuant to 8 U.S.C. § 1373(c). The court shall consider only the federal government's determination when deciding whether an employee is an unauthorized alien. The court may take judicial notice of any verification of an individual's immigration status previously provided by the federal government and may request the federal government to provide further automated or testimonial verification.



Section 31-13-18 - Verification of legal status of person charged with a crime for which bail is required; detention.

(a) When a person is charged with a crime for which bail is required, or is confined for any period in a state, county, or municipal jail, a reasonable effort shall be made to determine if the person is an alien unlawfully present in the United States by verification with the federal government pursuant to 8 U.S.C. § 1373(c).

(b) A verification inquiry, pursuant to 8 U.S.C. § 1373(c), shall be made within 48 hours to the Law Enforcement Support Center of the United States Department of Homeland Security or other office or agency designated for that purpose by the federal government. If the person is determined to be an alien unlawfully present in the United States, the person shall be considered a flight risk and shall be detained until prosecution or until handed over to federal immigration authorities.



Section 31-13-19 - Notification of federal and state authorities when unauthorized alien convicted of violating state or federal law.

If an alien who is unlawfully present in the United States is convicted of a violation of state or local law and is within 30 days of release, the agency legally responsible for his or her custody at that time shall notify the United States Bureau of Immigration and Customs Enforcement and the Alabama Department of Homeland Security, pursuant to 8 U.S.C. § 1373. The Alabama Department of Homeland Security shall assist in the coordination of the transfer of the prisoner to the appropriate federal immigration authorities; however, the agency legally responsible for his or her custody at that time shall maintain custody during any transfer of the individual.



Section 31-13-20 - Stay of chapter when unauthorized alien is a victim or critical witness, etc., under certain conditions.

If a person is an alien who is unlawfully present in the United States and is a victim of a criminal act, is the child of a victim of a criminal act, is a biological parent or legal guardian of a victim of a criminal act who is a minor, is a critical witness in any prosecution, is the biological parent or legal guardian of a critical witness in any prosecution who is a minor, or is the child of a critical witness in any prosecution of a state or federal crime, all provisions of this chapter shall be stayed until all of the related legal proceedings are concluded. However, the relevant state, county, or local law enforcement agency shall comply with any request by federal immigration officers to take custody of the person.



Section 31-13-21 - Employment of state law enforcement officers by Alabama Department of Homeland Security.

(a) Notwithstanding Section 31-9A-9, the Alabama Department of Homeland Security may hire, appoint, and maintain APOST certified state law enforcement officers. Such officers shall receive the same rights and benefits as those prescribed to officers of the Alabama State Law Enforcement Agency, except for the purposes of retirement. The officers shall have the same retirement benefits as a law enforcement officer as defined under Section 36-27-59.

(b) Unless a violation of state law occurs in their presence, officers authorized under this section shall not engage in routine law enforcement activity, except for those investigative and analytical duties necessary to carry out the enforcement of this chapter and to fulfill the mission of the Alabama Department of Homeland Security or those duties necessary to provide assistance to other law enforcement agencies.

(c) The Director of the Alabama Department of Homeland Security shall have the authority to promulgate rules for the enforcement of this chapter.



Section 31-13-22 - Enforcement of chapter in coordination with federal immigration laws.

The Alabama Department of Homeland Security shall have the authority to coordinate with state and local law enforcement the practice and methods required to enforce this chapter in cooperation with federal immigration authorities and consistent with federal immigration laws.



Section 31-13-23 - Enforcement report.

(a) The Alabama Department of Homeland Security shall file an annual report to the Legislature on the progress being made regarding the enforcement of this chapter and the status of the progress being made in the effort to reduce the number of illegal aliens in the State of Alabama. The report shall include, but is not limited to, the statistics and results from the enforcement of the sections of this chapter, and suggestions on what can be done including additional legislation to further assist the federal government in its efforts to apprehend illegal aliens in the State of Alabama. This report shall also be made available to the public and shall be announced through a press release from the Attorney General's office.

(b) The Alabama Department of Homeland Security shall create a mechanism for receiving tips from the general public regarding possible violations of this chapter, including the unlawful enforcement of this chapter.



Section 31-13-24 - Solicitation, attempt, or conspiracy to violate chapter.

(a) A solicitation to violate any criminal provision of this chapter, an attempt to violate any criminal provision of this chapter, or a conspiracy to violate any criminal provision of this chapter shall have the same penalty as a violation of this chapter.

(b) For the purposes of this section, solicitation shall have the same principles of liability and defenses as criminal solicitation under subsections (b) through (e) of Section 13A-4-1 and Section 13A-4-5.

(c) For the purposes of this section, attempt shall have the same principles of liability and defenses as attempt under subsections (b) and (c) of Section 13A-4-2 and Section 13A-4-5.

(d) For the purposes of this section, conspiracy shall have the same principles of liability and defenses as criminal conspiracy under subsections (b) through (f) of Section 13A-4-3 and Sections 13A-4-4 and 13A-4-5.



Section 31-13-25 - E-Verify employer agent service.

(a)(1) The Alabama Department of Homeland Security shall establish and maintain an E-Verify employer agent service for any business entity or employer in this state with 25 or fewer employees to use the E-Verify program to verify an employee's employment eligibility on behalf of the business entity or employer. The Alabama Department of Homeland Security shall establish an E-Verify employer agent account with the United States Department of Homeland Security, shall enroll a participating business entity or employer in the E-Verify program on its behalf, and shall conform to all federal statutes and regulations governing E-Verify employer agents. The Alabama Department of Homeland Security shall not charge a fee to a participating business entity or employer for this service.

(2) The Alabama Department of Homeland Security E-Verify employer agent service shall be in place by November 30, 2011. The service shall accommodate a business entity or employer who wishes to communicate with the Alabama Department of Homeland Security by Internet, by electronic mail, by facsimile machine, by telephone, or in person, provided that such communication is consistent with federal statutes and regulations governing E-Verify employer agents.

(b) On or after January 1, 2012, before receiving any contract, grant, or incentive by the state, any political subdivision thereof, or any state-funded entity, a business entity or employer shall provide proof to the state, political subdivision thereof, or state-funded entity that the business entity or employer is enrolled and is participating in the E-Verify program, either independently or through the Alabama Department of Homeland Security E-Verify employer agent service.

(c) Every three months, the Alabama Department of Homeland Security shall request from the United States Department of Homeland Security a list of every business entity or employer in this state that is enrolled in the E-Verify program. On receipt of the list, the Alabama Department of Homeland Security shall make the list available on its website.

(d) A business entity or employer that is enrolled in the E-Verify program and that verifies the employment eligibility of an employee in good faith pursuant to this section, and acts in conformity with all applicable federal statutes and regulations is immune from liability under Alabama law for any action by an employee for wrongful discharge or retaliation based on a notification from the E-Verify program that the employee is an unauthorized alien.



Section 31-13-26 - Enforcement of certain contracts prohibited.

(a) No court of this state shall enforce the terms of, or otherwise regard as valid, any contract between a party and an alien unlawfully present in the United States, if the party had direct or constructive knowledge that the alien was unlawfully present in the United States at the time the contract was entered into, and the performance of the contract required the alien to remain unlawfully present in the United States for more than 24 hours after the time the contract was entered into or performance could not reasonably be expected to occur without such remaining.

(b) This section shall not apply to a contract for lodging for one night, a contract for the purchase of food to be consumed by the alien, a contract for medical services, or a contract for transportation of the alien that is intended to facilitate the alien's return to his or her country of origin.

(c) This section shall not apply to a contract authorized by federal law, to a contract entered into prior to May 18, 2012, or to a contract for the appointment or retention of legal counsel in legal matters.

(d) In proceedings of the court, the determination of whether an alien is unlawfully present in the United States shall be made by the federal government, pursuant to 8 U.S.C. § 1373(c). The court shall consider only the federal government's determination when deciding whether an alien is unlawfully present in the United States. The court may take judicial notice of any verification of an individual's immigration status previously provided by the federal government and may request the federal government to provide further automated or testimonial verification.



Section 31-13-27 - Verification of citizenship and immigration status of students enrolling in public schools; annual reports; disclosure of information.

(a)(1) Every public elementary and secondary school in this state, at the time of enrollment in kindergarten or any grade in such school, shall determine whether the student enrolling in public school was born outside the jurisdiction of the United States or is the child of an alien not lawfully present in the United States and qualifies for assignment to an English as Second Language class or other remedial program.

(2) The public school, when making the determination required by subdivision (1), shall rely upon presentation of the student's original birth certificate, or a certified copy thereof.

(3) If, upon review of the student's birth certificate, it is determined that the student was born outside the jurisdiction of the United States or is the child of an alien not lawfully present in the United States, or where such certificate is not available for any reason, the parent, guardian, or legal custodian of the student shall notify the school within 30 days of the date of the student's enrollment of the actual citizenship or immigration status of the student under federal law.

(4) Notification shall consist of both of the following:

a. The presentation for inspection, to a school official designated for such purpose by the school district in which the child is enrolled, of official documentation establishing the citizenship and, in the case of an alien, the immigration status of the student, or alternatively by submission of a notarized copy of such documentation to such official.

b. Attestation by the parent, guardian, or legal custodian, under penalty of perjury, that the document states the true identity of the child. If the student or his or her parent, guardian, or legal representative possesses no such documentation but nevertheless maintains that the student is either a United States citizen or an alien lawfully present in the United States, the parent, guardian, or legal representative of the student may sign a declaration so stating, under penalty of perjury.

(5) If no such documentation or declaration is presented, the school official shall presume for the purposes of reporting under this section that the student is an alien unlawfully present in the United States.

(b) Each school district in this state shall collect and compile data as required by this section.

(c) Each school district shall submit to the State Board of Education an annual report listing all data obtained pursuant to this section.

(d)(1) The State Board of Education shall compile and submit an annual public report to the Legislature.

(2) The report shall provide data, aggregated by public school, regarding the numbers of United States citizens, of lawfully present aliens by immigration classification, and of aliens believed to be unlawfully present in the United States enrolled at all primary and secondary public schools in this state. The report shall also provide the number of students in each category participating in English as a Second Language Programs enrolled at such schools.

(3) The report shall analyze and identify the effects upon the standard or quality of education provided to students who are citizens of the United States residing in Alabama that may have occurred, or are expected to occur in the future, as a consequence of the enrollment of students who are aliens not lawfully present in the United States.

(4) The report shall analyze and itemize the fiscal costs to the state and political subdivisions thereof of providing educational instruction, computers, textbooks and other supplies, free or discounted school meals, and extracurricular activities to students who are aliens not lawfully present in the United States.

(5) The State Board of Education shall prepare and issue objective baseline criteria for identifying and assessing the other educational impacts on the quality of education provided to students who are citizens of the United States, due to the enrollment of aliens who are not lawfully present in the United States, in addition to the statistical data on citizenship and immigration status and English as a Second Language enrollment required by this chapter. The State Board of Education may contract with reputable scholars and research institutions to identify and validate such criteria. The State Board of Education shall assess such educational impacts and include such assessments in its reports to the Legislature.

(e) Public disclosure by any person of information obtained pursuant to this section which personally identifies any student shall be unlawful, except for purposes permitted pursuant to 8 U.S.C. §§ 1373 and 1644. Any person intending to make a public disclosure of information that is classified as confidential under this section, on the ground that such disclosure constitutes a use permitted by federal law, shall first apply to the Attorney General and receive a waiver of confidentiality from the requirements of this subsection.

(f) A student whose personal identity has been negligently or intentionally disclosed in violation of this section shall be deemed to have suffered an invasion of the student's right to privacy. The student shall have a civil remedy for such violation against the agency or person that has made the unauthorized disclosure.

(g) The State Board of Education shall construe all provisions of this section in conformity with federal law.

(h) This section shall be enforced without regard to race, religion, gender, ethnicity, or national origin.



Section 31-13-28 - Voter registration eligibility and requirements.

(a) Applications for voter registration shall contain voter eligibility requirements and such information as is necessary to prevent duplicative voter registrations and enable the county board of registrars to assess the eligibility of the applicant and to administer voter registration, identify the applicant and to determine the qualifications of the applicant as an elector and the facts authorizing such person to be registered. Applications shall contain a statement that the applicant shall be required to provide qualifying identification when voting.

(b) The Secretary of State shall create a process for the county board of registrars to check to indicate whether an applicant has provided with the application the information necessary to assess the eligibility of the applicant, including the applicant's United States citizenship. This section shall be interpreted and applied in accordance with federal law. No eligible applicant whose qualifications have been assessed shall be denied registration.

(c) The county board of registrars shall accept any completed application for registration, but an applicant shall not be registered until the applicant has provided satisfactory evidence of United States citizenship. Satisfactory evidence of United States citizenship shall be provided in person at the time of filing the application for registration or by including, with a mailed registration application, a photocopy of one of the documents listed as evidence of United States citizenship in subsection (k). After a person has submitted satisfactory evidence of citizenship, the county board of registrars shall indicate this information in the person's permanent voter file.

(d) Any person who is registered in this state on September 1, 2011, is deemed to have provided satisfactory evidence of United States citizenship and shall not be required to submit evidence of citizenship.

(e) For purposes of this section, proof of voter registration from another state is not satisfactory evidence of United States citizenship.

(f) A registered voter who moves from one residence to another within the state or who modifies his or her voter registration records for any other reason shall not be required to submit evidence of United States citizenship.

(g) If evidence of United States citizenship is deemed to be unsatisfactory due to an inconsistency between the document submitted as evidence and the name or sex provided on the application for registration, such applicant may sign an affidavit containing both of the following:

(1) Stating the inconsistency or inconsistencies related to the name or sex, and the reason therefor.

(2) Swearing under oath that, despite the inconsistency, the applicant is the individual reflected in the document provided as evidence of citizenship.

(h) There shall be no inconsistency between the date of birth on the document provided as evidence of citizenship and the date of birth provided on the application for registration. If such an affidavit is submitted by the applicant, the county board of registrars shall assess the eligibility of the applicant without regard to any inconsistency stated in the affidavit.

(i) All documents submitted as evidence of United States citizenship shall be kept confidential by the county board of registrars and maintained as provided by record retention laws.

(j) Nothing in this section shall prohibit an applicant from providing, or the county board of registrars from obtaining, satisfactory evidence of United States citizenship, as described in this section, at a different time or in a different manner than an application for registration is provided, as long as the applicant's eligibility can be adequately assessed by the county board of registrars as required by this section.

(k) Evidence of United States citizenship shall be demonstrated by one of the following documents, or a legible photocopy or a copy in a digital or other electronic format of one of the following documents:

(1) The applicant's driver's license or nondriver's identification card issued by the division of motor vehicles or the equivalent governmental agency of another state within the United States provided that the governmental agency of another state within the United States requires proof of lawful presence in the United States as a condition of issuance of the driver's license or nondriver's identification card.

(2) The applicant's birth certificate indicating birth in the United States or one of its territories

(3) Pertinent pages of the applicant's United States valid or expired passport identifying the applicant and the applicant's passport number, or presentation to the county board of registrars of the applicant's United States passport.

(4) The applicant's United States naturalization documents or the number of the certificate of naturalization. If only the number of the certificate of naturalization is provided, the applicant shall not be included in the registration rolls until the number of the certificate of naturalization is verified with the United States Bureau of Citizenship and Immigration Services by the county election officer or the Secretary of State, pursuant to 8 U.S.C. § 1373(c).

(5) Other documents or methods of proof of United States citizenship issued by the federal government pursuant to the Immigration and Nationality Act of 1952, and amendments thereto.

(6) The applicant's Bureau of Indian Affairs card number, tribal treaty card number, or tribal enrollment number.

(7) The applicant's consular report of birth abroad of a citizen of the United States of America.

(8) The applicant's certificate of citizenship issued by the United States Citizenship and Immigration Services.

(9) The applicant's certification of report of birth issued by the United States Department of State.

(10) The applicant's American Indian card, with KIC classification, issued by the United States Department of Homeland Security.

(11) The applicant's final adoption decree showing the applicant's name and United States birthplace.

(12) The applicant's official United States military record of service showing the applicant's place of birth in the United States.

(13) An extract from a United States hospital record of birth created at the time of the applicant's birth indicating the applicant's place of birth in the United States.

(l) If an applicant is a United States citizen but does not have any of the documentation listed in this section as satisfactory evidence of United States citizenship, the applicant may submit any evidence that the applicant believes demonstrates the applicant's United States citizenship. Any applicant seeking an assessment of evidence under this section may directly contact the county board of registrars by submitting a voter registration application or the national voter registration form and any supporting evidence of United States citizenship. The county board of registrars shall give the applicant an opportunity for a hearing, upon the applicant's request in writing, and an opportunity to present any additional evidence to the county board of registrars. Notice of such hearing shall be given to the applicant at least five days prior to the hearing date. An applicant shall have the opportunity to be represented by counsel at such hearing. The county board of registrars shall assess the evidence provided by the applicant to determine whether the applicant has provided satisfactory evidence of United States citizenship. If the county board of registrars finds that the evidence presented by an applicant does not constitute satisfactory evidence of United States citizenship, the applicant shall have the right to appeal such determination by a county board of registrars by instituting an action under 8 U.S.C. § 1503. Any negative assessment of an applicant's eligibility by a county board of registrars shall be reversed if the applicant obtains a declaratory judgment pursuant to 8 U.S.C. § 1503, demonstrating that the applicant is a national of the United States.

(m)(1) The Department of Public Health shall not charge or accept any fee for a certified copy of a birth certificate if the certificate is requested by any person who is 17 years of age or older for purposes of meeting the voter registration requirements of this chapter. The person requesting a certified copy of a birth certificate shall swear under oath to both of the following:

a. That the person plans to register to vote in this state.

b. That the person does not possess any of the documents that constitute evidence of United States citizenship as defined in this chapter.

(2) The affidavit shall specifically list the documents that constitute evidence of United States citizenship as defined in this chapter.



Section 31-13-29 - Limitations on public records transactions conducted by unauthorized aliens.

(a) For the purposes of this section, public records transaction means applying for or renewing a motor vehicle license plate, applying for or renewing a driver's license or nondriver identification card, applying for or renewing a business license, applying for or renewing a commercial license, or applying for or renewing a professional license. Public records transaction does not include applying for a marriage license, any transaction relating to housing under Title 24 or the ownership of real property, including the payment of property taxes, or the payment of any other tax to the state or a political subdivision thereof, or any other transaction.

(b) An alien not lawfully present in the United States shall not enter into or attempt to enter into a public records transaction with the state or a political subdivision of the state and no person shall enter into a public records transaction or attempt to enter into a public records transaction on behalf of an alien not lawfully present in the United States.

(c)(1) Any person entering into a public records transaction or attempting to enter into a public records transaction with this state or a political subdivision of this state shall be required to demonstrate his or her United States citizenship, as provided in subsection (g), or his or her lawful presence in the United States, as provided in subdivision (10) of Section 31-13-3. An alien's lawful presence in the United States may be verified through the Systematic Alien Verification for Entitlements program operated by the Department of Homeland Security, or by other verification with the Department of Homeland Security pursuant to 8 U.S.C. §1373(c).

(2)a. A citizen shall not be required to demonstrate citizenship for subsequent public records transactions after an initial verification of citizenship is made.

b. An alien demonstrating lawful permanent residence in the United States by the presentation of proper documentation proving that the alien is a lawfully permanent resident in the United States shall not be required to demonstrate lawful status for subsequent public records transactions after an initial verification is made.

(d) A violation of this section by an alien not lawfully present or by a person knowingly acting on behalf of an alien not lawfully present is a Class C felony.

(e) An agency of this state or a county, city, town, or other political subdivision of this state may not consider race, color, or national origin in the enforcement of this section except to the extent permitted by the United States Constitution or the Constitution of Alabama of 1901.

(f) In the enforcement of this section, an alien's immigration status shall be determined by verification of the alien's immigration status with the federal government pursuant to 8 U.S.C. § 1373(c). An official of this state or political subdivision of this state shall not attempt to independently make a final determination of whether an alien is lawfully present in the United States.

(g) A person's United States citizenship may be demonstrated or confirmed by any one of, or a legible photocopy or a copy in a digital or other electronic format of one of, the following documents:

(1) A driver's license or nondriver's identification card issued by the Alabama State Law Enforcement Agency or the equivalent governmental agency of another state within the United States, provided that the governmental agency of another state within the United States requires proof of lawful presence in the United States as a condition of issuance of the driver's license or nondriver's identification card.

(2) A birth certificate indicating birth in the United States or one of its territories.

(3) Pertinent pages of a United States valid or expired passport identifying the person and the person's passport number, or the person's United States passport.

(4) United States naturalization documents or the number of the certificate of naturalization.

(5) Other documents or methods of proof of United States citizenship issued by the federal government pursuant to the Immigration and Nationality Act of 1952, as amended.

(6) Bureau of Indian Affairs card number, tribal treaty card number, or tribal enrollment number.

(7) A consular report of birth abroad of a citizen of the United States of America.

(8) A certificate of citizenship issued by the United States Citizenship and Immigration Services.

(9) A certification of report of birth issued by the United States Department of State.

(10) An American Indian card, with KIC classification, issued by the United States Department of Homeland Security.

(11) Final adoption decree showing the person's name and United States birthplace.

(12) An official United States military record of service showing the applicant's place of birth in the United States.

(13) An extract from a United States hospital record of birth created at the time of the person's birth indicating the place of birth in the United States.

(14) AL-verify.

(15) A valid Uniformed Services Privileges and Identification Card.

(16) Any other form of identification that the Alabama Department of Revenue authorizes, through an administrative rule promulgated pursuant to the Alabama Administrative Procedure Act, to be used to demonstrate or confirm a person's United States citizenship or lawful presence in the United States, provided that the identification requires proof of lawful presence in the United States as a condition of issuance.

(h) If the state or a political subdivision thereof is notified by the federal government that a person is an alien unlawfully present in the United States, the person's motor vehicle license plate, driver's license, nondriver identification card, business license, professional license, or commercial license shall, should they exist, be immediately revoked or rescinded by the appropriate authorities and shall not be reinstated until the state or a political subdivision thereof is notified by the federal government that the person is an alien lawfully present in the United States.



Section 31-13-30 - Relation to Real ID Act of 2005.

Nothing in this chapter is in any way meant to implement, authorize, or establish the Real ID Act of 2005 (P.L. 109-13, Division D; 119 Stat. 302).



Section 31-13-31 - Defense of law enforcement officers in enforcement of chapter.

(a) The Legislature finds that the United States Department of Justice has unnecessarily and recklessly threatened Alabama law enforcement officers with personal law suits if the officer appears to make what the Department of Justice deems a misstep in enforcing the Beason-Hammon Alabama Taxpayer and Citizen Protection Act.

(b) Because of this finding, it is necessary for the Legislature to defend Alabama law enforcement officers against federal overreach.

(c) If the Attorney General of Alabama deems that an Alabama law enforcement officer performed his or her duties enforcing Act 2011-535 according to accepted standards of Alabama law enforcement, the state shall defend the law enforcement officer against actions brought personally against the officer by the United States Department of Justice.



Section 31-13-32 - Report to Alabama Department of Homeland Security.

(a) The Administrative Office of Courts shall submit a quarterly report, organized by county, to the Alabama Department of Homeland Security summarizing the number of cases in which an unlawfully present alien was detained by law enforcement and appeared in court for any violation of state law and shall include all of the following information in the report:

(1) The name of the unlawfully present alien.

(2) The violation or charge alleged to have been committed by the unlawfully present alien.

(3) The name of the judge presiding over the case.

(4) The final disposition of the case, including whether the unlawfully present alien was released from custody, remained in detention, or was transferred to the custody of the appropriate federal immigration authorities.

(b) The Alabama Department of Homeland Security shall publish on its public website, in a convenient and prominent location, the information provided in the quarterly report from the Administrative Office of Courts. The display of this information on the department's public website shall be searchable by county and presiding judge.

(c) For the purposes of this section, the determination of whether a person is an unlawfully present alien shall be verified by the federal government pursuant to 8 U.S.C. § 1373(c).



Section 31-13-33 - Rental agreements with unauthorized aliens prohibited.

Notwithstanding any other provision of law to the contrary, it shall be unlawful for a person to harbor an alien unlawfully present in the United States by entering into a rental agreement, as defined by Section 35-9A-141, with an alien to provide accommodations, if the person knows or recklessly disregards the fact that the alien is unlawfully present in the United States.



Section 31-13-34 - Enforcement of chapter.

(a) Any law enforcement agency of the state or any law enforcement agency of a political subdivision of the state shall have the authority to enforce the provisions of this chapter.

(b) The Attorney General and a district attorney investigating or prosecuting any violation of this chapter shall have the power to issue subpoenas to compel the production of relevant documents and other evidence necessary to enforce the provisions of this chapter.



Section 31-13-35 - Records searches by Department of Revenue; investigations.

(a) The Department of Revenue shall conduct annual searches of its records to determine if multiple individuals have filed tax returns under the same Social Security number or the same individual tax identification number.

(b) If the department determines that multiple individuals have filed tax returns under the same Social Security number or the same individual tax identification number, the department shall further investigate the use of the Social Security numbers or individual tax identification numbers.

(c) After its investigation, if the department determines that a Social Security number or an individual tax identification number has been stolen or misused by another individual in violation of Article 10, Chapter 8, of Title 13A, the department shall report the violation to the Attorney General or the appropriate district attorney.









Title 32 - MOTOR VEHICLES AND TRAFFIC.

Chapter 1 - GENERAL PROVISIONS.

Section 32-1-1.1 - Definitions.

The following words and phrases when used in this title shall, for the purpose of this title, have meanings respectively ascribed to them in this section, except when the context otherwise requires:

(1) ALLEY. A street or highway intended to provide access to the rear or side of lots or buildings in urban districts and not intended for the purpose of through vehicular traffic.

(2) ARTERIAL STREET. Any United States or state numbered route, controlled-access highway, or other major radial or circumferential street or highway designated by local authorities within their respective jurisdictions as part of a major arterial system of streets or highways.

(3) AUTHORIZED EMERGENCY VEHICLE. Such fire department vehicles, police vehicles and ambulances as are publicly owned, and such other publicly or privately owned vehicles as are designated by the Director of Public Safety or the chief of police of an incorporated city.

(4) BICYCLE. Every device propelled by human power upon which any person may ride, having two tandem wheels either of which is more than 14 inches in diameter.

(5) BUS. Every motor vehicle designed for carrying more than 10 passengers and used for the transportation of persons; and every motor vehicle other than a taxicab, designed and used for the transportation of persons for compensation.

(6) BUSINESS DISTRICT. The territory contiguous to and including a highway when within any 600 feet along such highway there are buildings in use for business or industrial purposes, including, but not limited to, hotels, banks or office buildings, railroad stations and public buildings which occupy at least 300 feet of frontage on one side or 300 feet collectively on both sides of the highway.

(7) CANCELLATION OF DRIVER'S LICENSE. The annulment or termination by formal action of the Director of Public Safety of a person's driver's license because of some error or defect in the license or because the licensee is no longer entitled to such license, but the cancellation of a license is without prejudice and application for a new license may be made at any time after such cancellation.

(8) CONTROLLED-ACCESS HIGHWAY. Every highway, street, or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street, or roadway.

(9) CROSSWALK.

a. That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway measured from the curbs or, in the absence of curbs, from the edges of the traversable roadway;

b. Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface.

(10) DEALER. Every person engaged in the business of buying, selling, or exchanging vehicles who has an established place of business for such purpose in this state and to whom current dealer registration plates have been issued by the Department of Revenue.

(11) DEPARTMENT. The Department of Public Safety of this state acting directly or through its duly authorized officers and agents.

(12) DIRECTOR. The Director of Public Safety of Alabama.

(13) DRIVEAWAY-TOWAWAY OPERATION. Any operation in which any motor vehicle, trailer, or semitrailer, singly or in combination, new or used, constitutes the commodity being transported, when one set or more of wheels of any such vehicle are on the roadway during the course of transportation, whether or not any such vehicle furnishes the motive power.

(14) DRIVER. Every person who drives or is in actual physical control of a vehicle.

(15) DRIVER'S LICENSE. Any license to operate a motor vehicle issued under the laws of this state.

(15.1) ELECTRIC PERSONAL ASSISTIVE MOBILITY DEVICE. A self-balancing two non-tandem wheeled device designed to transport only one person with an electric propulsion system with an average power of 750 watts (1 h.p.), whose maximum speed on a paved level surface, when powered solely by such a propulsion system while ridden by an operator who weighs not more than 170 pounds, is less than 20 m.p.h. The term shall not include a motorized bicycle, motorized scooter, or motorized skateboard.

(16) ESSENTIAL PARTS. All integral and body parts of a vehicle of a type required to be registered hereunder, the removal, alteration, or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance, model, type, or mode of operation.

(17) ESTABLISHED PLACE OF BUSINESS. The place actually occupied either continuously or at regular periods by a dealer or manufacturer where his or her books and records are kept and a large share of his or her business is transacted.

(18) EXPLOSIVES. Any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, or by detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb.

(19) FARM TRACTOR. Every motor vehicle designed and used primarily as a farm implement, for drawing plows, mowing machines, and other implements of husbandry.

(20) FLAMMABLE LIQUID. Any liquid which has a flash point of 70 F., or less as determined by a fagliabue or equivalent closed-cup test device.

(21) FOREIGN VEHICLE. Every vehicle of a type required to be registered hereunder brought into this state from another state, territory, or country other than in the ordinary course of business by or through a manufacturer or dealer and not registered in this state.

(22) GROSS WEIGHT. The weight of a vehicle without load plus the weight of any load thereon.

(23) HIGHWAY. The entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.

(24) HOUSE TRAILER.

a. A trailer or semitrailer which is designed, constructed, and equipped as a dwelling place, living abode, or sleeping place (either permanently or temporarily) and is equipped for use as a conveyance on streets and highways; or

b. A trailer or semitrailer whose chassis and exterior shell is designed and constructed for use as a house trailer, as defined in paragraph a., but which is used instead permanently or temporarily for the advertising, sales, display, or promotion of merchandise or services, or for any other commercial purpose except the transportation of property for hire or the transportation of property for distribution by a private carrier.

(25) IMPLEMENT OF HUSBANDRY. Every vehicle designed and adapted exclusively for agricultural, horticultural, or livestock raising operations or for lifting or carrying an implement of husbandry and in either case not subject to registration if used upon the highways.

(26) INTERSECTION.

a. The area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.

b. Where a highway includes two roadways 30 feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection. In the event such intersecting highway also includes two roadways 30 feet or more apart, then every crossing of two roadways of such highways shall be regarded as a separate intersection.

c. The junction of an alley with a street or highway shall not constitute an intersection.

(27) LANED ROADWAY. A roadway which is divided into two or more clearly marked lanes for vehicular traffic.

(28) LICENSE or LICENSE TO OPERATE A MOTOR VEHICLE. Any driver's license or any other license or permit to operate a motor vehicle issued by the director under the laws of this state, including any nonresident's operating privilege as defined herein.

(29) LOCAL AUTHORITIES.

a. Every county commission; and

b. Every municipal and other local board or body having authority to enact laws relating to traffic under the constitution and laws of this state.

(30) MAIL. To deposit in the United States mail properly addressed and with postage prepaid.

(31) METAL TIRE. Every tire the surface of which in contact with the highway is wholly or partly of metal or other hard, nonresilient material.

(32) MOTOR VEHICLE. Every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails, except for electric personal assistive mobility devices.

(33) MOTORCYCLE. Every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor.

(34) MOTOR-DRIVEN CYCLE. Every motorcycle, including every motor scooter, with a motor which produces not to exceed five brake horsepower nor to exceed 150 cubic centimeter engine displacement, and weighs less than 200 pounds fully equipped, and every bicycle with motor attached.

(35) NONRESIDENT. Every person who is not a resident of this state.

(36) NONRESIDENT'S OPERATING PRIVILEGE. The privilege conferred upon a nonresident by the laws of this state pertaining to the operation by such person of a motor vehicle, or the use of a vehicle owned by such person, in this state.

(37) OFFICIAL TRAFFIC-CONTROL DEVICES. All signs, signals, markings, and devices not inconsistent with this title placed or erected by authority of a public body or official having jurisdiction, for the purpose of regulating, warning, or guiding traffic.

(38) OWNER. A person, other than a lienholder, having the property in or title to a vehicle. The term includes a person entitled to the use and possession of a vehicle subject to a security interest in another person, but excludes a lessee under a lease not intended as security.

(39) PARK or PARKING. The standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers.

(40) PASSENGER CAR. Every motor vehicle, except motorcycles and motor-driven cycles, designed for carrying 10 passengers or less and used for the transportation of persons.

(41) PEDESTRIAN. Any person afoot.

(42) PERSON. Every natural person, firm, copartnership, association, or corporation.

(43) PNEUMATIC TIRE. Every tire in which compressed air is designed to support the load.

(44) POLE TRAILER. Every vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregularly shaped loads such as poles, pipes, or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

(45) POLICE OFFICER. Every officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.

(46) PRIVATE ROAD or DRIVEWAY. Every way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons.

(47) RAILROAD. A carrier of persons or property upon cars other than street cars, operated upon stationary rails.

(48) RAILROAD SIGN or SIGNAL. Any sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

(49) RAILROAD TRAIN. A steam engine, electric or other motor, with or without cars coupled thereto, operated upon rails.

(50) RECONSTRUCTED VEHICLE. Every vehicle of a type required to be registered hereunder materially altered from its original construction by the removal, addition, or substitution of essential parts, new or used.

(51) REGISTRATION. The registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of vehicles.

(52) RESIDENCE DISTRICT. The territory contiguous to and including a highway not comprising a business district when the property on such highway for a distance of 300 feet or more is in the main improved with residences or residences and buildings in use for business.

(53) REVOCATION OF DRIVER'S LICENSE. The termination by formal action of the director of a person's license or privilege to operate a motor vehicle on the public highways, which termination shall not be subject to renewal or restoration except that an application for a new license may be presented and acted upon by the director after the expiration of the applicable period of time prescribed in this title.

(54) RIGHT-OF-WAY. The right of one vehicle or pedestrian to proceed in a lawful manner in preference to another vehicle or pedestrian approaching under such circumstances of direction, speed, and proximity as to give rise to danger of collision unless one grants precedence to the other.

(55) ROAD TRACTOR. Every motor vehicle designed and used for drawing other vehicles and not so constructed as to carry any load thereon either independently or any part of the weight of a vehicle or load so drawn.

(56) ROADWAY. That portion of a highway improved, designed, or ordinarily used for vehicular travel, exclusive of the berm or shoulder. In the event a highway includes two or more separate roadways the term "roadway" as used herein shall refer to any such roadway separately but not to all such roadways collectively.

(57) SAFETY ZONE. The area or space officially set apart within a roadway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.

(58) SCHOOL BUS. Every motor vehicle that complies with the color and identification requirements set forth by statute or regulation and is used to transport children to or from school or in connection with school activities, but not including buses operated by common carriers in urban transportation of school children.

(59) SECURITY AGREEMENT. A written agreement which reserves or creates a security interest.

(60) SECURITY INTEREST. An interest in a vehicle reserved or created by agreement and which secures payment or performance of an obligation. The term includes the interest of a lessor under a lease intended as security. A security interest is perfected when it is valid against third parties generally, subject only to specific statutory exceptions.

(61) SEMITRAILER. Every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle.

(62) SIDEWALK. That portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for use by pedestrians.

(63) SOLID TIRE. Every tire of rubber or other resilient material which does not depend upon compressed air for the support of the load.

(64) SPECIAL MOBILE EQUIPMENT. Every vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway, including, but not limited to: Ditch digging apparatus, well boring apparatus and road construction and maintenance machinery such as asphalt spreaders, bituminous mixers, bucket loaders, tractors other than truck tractors, ditchers, levelling graders, finishing machines, motor graders, road rollers, scarifiers, earth moving carry-alls and scrapers, power shovels and drag lines, and self-propelled cranes and earth moving equipment. The term does not include house trailers, dump trucks, truck mounted transit mixers, cranes or shovels, or other vehicles designed for the transportation of persons or property to which machinery has been attached.

(65) SPECIALLY CONSTRUCTED VEHICLE. Every vehicle of a type required to be registered hereunder not originally constructed under a distinctive name, make, model, or type by a generally recognized manufacturer of vehicles and not materially altered from its original construction.

(66) STAND or STANDING. The halting of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in receiving or discharging passengers.

(67) STATE. A state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a province of Canada.

(68) STOP. When required, means complete cessation from movement.

(69) STOP or STOPPING. When prohibited means any halting even momentarily of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal.

(70) STREET. The entire width between boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.

(71) SUSPENSION OF DRIVER'S LICENSE. The temporary withdrawal by formal action of the Director of Public Safety of a person's license or privilege to operate a motor vehicle on the public highways, which temporary withdrawal shall be for a period specifically designated by the director.

(72) THROUGH HIGHWAY. Every highway or portion thereof on which vehicular traffic is given preferential right-of-way, and at the entrances to which vehicular traffic from intersecting highways is required by law to yield the right-of-way to vehicles on such through highway in obedience to a stop sign, yield sign, or other official traffic-control device, when such signs or devices are erected as provided in this title.

(73) TRACKLESS TROLLEY COACH. Every motor vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails.

(74) TRAFFIC. Pedestrians, ridden or herded animals, vehicles, streetcars, and other conveyances either singly or together while using any highway for purposes of travel.

(75) TRAFFIC-CONTROL SIGNAL. Any device, whether manually, electrically, or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed.

(76) TRAILER. Every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that no part of its weight rests upon the towing vehicle.

(77) TRANSPORTER. Every person engaged in the business of delivering vehicles of a type required to be registered hereunder from a manufacturing, assembling, or distributing plant to dealers or sales agents of a manufacturer.

(78) TRUCK. Every motor vehicle designed, used, or maintained primarily for the transportation of property.

(79) TRUCK TRACTOR. Every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn.

(80) URBAN DISTRICT. The territory contiguous to and including any street which is built up with structures devoted to business, industry, or dwelling houses situated at intervals of less than 100 feet for a distance of a quarter of a mile or more.

(81) VEHICLE. Every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks or electric personal assistive mobility devices; provided, that for the purposes of this title, a bicycle or a ridden animal shall be deemed a vehicle, except those provisions of this title, which by their very nature can have no application.



Section 32-1-2 - Liability for injury or death of guest.

The owner, operator, or person responsible for the operation of a motor vehicle shall not be liable for loss or damage arising from injuries to or death of a guest while being transported without payment therefor in or upon said motor vehicle, resulting from the operation thereof, unless such injuries or death are caused by the willful or wanton misconduct of such operator, owner, or person responsible for the operation of the motor vehicle.



Section 32-1-3 - When right to use highways may be restricted.

Local authorities may by ordinance or resolution prohibit the operation of vehicles upon any highways or impose restrictions as to the weight of vehicles when operated upon any highway under the jurisdiction of and for the maintenance of which such local authorities are responsible, whenever any said highway by reason of deterioration, rain, snow, or other climatic conditions will be seriously damaged or destroyed unless the use of vehicles thereon is prohibited or the permissible weights reduced. Such local authorities enacting any such ordinance or resolution shall erect or cause to be erected and maintained signs designating the provisions of the ordinance or resolution at each end of that portion of any highway affected thereby, and the ordinance or resolution shall not be effective until or unless such signs are erected and maintained. Local authorities may also, by ordinance or resolution, prohibit the operation of trucks or other commercial vehicles or impose limitations as to the weight thereof on designated highways, which prohibitions and limitations shall be designated by appropriate signs.

The Department of Transportation in respect to state highways or roads designated as part of the state system of primary roads may prescribe loads and weights lower than the limits prescribed in Section 32-9-20 whenever in its or their judgment any road or part thereof, any bridge or culvert shall by reason of deterioration, rain, snow, or other climatic conditions be liable to be damaged or destroyed by vehicles. In such event there shall be erected and maintained proper signs designating the provisions of such additional restrictions, such signs to be placed at each end of that portion of highway affected thereby. After such signs have been erected, the operation of any vehicle contrary to its provisions shall constitute a violation of this title, and such violation shall be punishable as provided in this title.



Section 32-1-4 - Appearance upon arrest for misdemeanor.

(a) Whenever any person is arrested for a violation of any provision of this title punishable as a misdemeanor, the arresting officer shall, unless otherwise provided in this section, take the name and address of such person and the license number of his or her motor vehicle, and shall issue a summons or otherwise notify him or her in writing or by an electronic traffic ticket or e-ticket to appear at a time and place to be specified in such summons, notice, or e-ticket.

An electronic traffic ticket or e-ticket, for purposes of this chapter, is defined as a ticket that is generated and printed at the site of a traffic violation after a violation has been electronically transmitted to the court. An arresting officer transfers arrest and licensing information of a violator electronically to the court. The court electronically records the arrest and issues a complaint and summons or notice to appear, which is printed at the site of the offense, and given to the violator.

The person arrested, if he or she so desires, shall have a right to an immediate hearing or a hearing within 24 hours at a convenient hour before a magistrate within the county or city where such offense was committed, or if an e-ticket is written, the person shall have a right, if he or she desires, to an immediate hearing or a hearing within 24 hours at a convenient hour before any magistrate within this state. Except when an arresting officer cites a person with an e-ticket, the officer shall, upon the giving by such person of a sufficient written bond, approved by the arresting officer, to appear at such time and place, forthwith release the person from custody.

Except when an arresting officer cites a person with an e-ticket, a person refusing to give bond to appear shall be taken immediately by the arresting officer before the nearest or most accessible magistrate. When an e-ticket is used by an arresting officer, a person shall be deemed to have given his or her written bond to appear in court on the date as specified on the e-ticket.

Any person who willfully violates his or her written bond by failing to timely appear shall be guilty of a misdemeanor regardless of the disposition of the charge upon which he or she was originally arrested.

(b) The provisions of this section shall not apply to any person arrested and charged with an offense causing or contributing to an accident resulting in injury or death to any person nor to any person charged with driving while under the influence of intoxicating liquor or of narcotic or other drugs nor to any person whom the arresting officer shall have good cause to believe has committed any felony, and the arresting officer shall take such person forthwith before the nearest or most accessible magistrate.

(c) Any officer violating any of the provisions of this section shall be guilty of misconduct in office and shall be subject to removal from office.



Section 32-1-5 - Depositing driver's license in lieu of bail in certain cases - Procedure.

(a) Whenever any person lawfully possessed of a chauffeur's or driver's license theretofore issued to him or her by the Department of Public Safety of the State of Alabama, or under the laws of any other state or territory, or the District of Columbia of the United States, shall be arrested and charged with any violation of the provisions of this title for which under the provisions of Sections 32-1-4 and 32-5-36 the arresting officer is directed to take a written bond, he or she shall have the option of depositing his or her chauffeur's or driver's license so issued to him or her with the arresting officer or the court, in lieu of any other security which may be required for his appearance in any court in this state in answer to such charge lodged in such court.

(b) If such person arrested elects to deposit his or her license as provided, the arresting officer or court shall issue such person a receipt for said license upon a form furnished or prescribed by the Alabama Department of Public Safety, and thereafter, said person shall be permitted to operate a motor vehicle upon the highways of this state during the pendency of the case in which the license was deposited, unless his or her license or privilege is otherwise revoked, suspended, or cancelled.

(c) The clerk or judge of the court, in which the charge is lodged, shall immediately forward to the department the license of the driver deposited in lieu of bail if the driver fails to appear in answer to the charge against him or her. The Director of Public Safety shall upon receipt of a license so forwarded by the court suspend the driver license and driving privilege of the defaulting driver until notified by the court that the charge against such driver has been finally adjudicated.



Section 32-1-6 - Depositing driver's license in lieu of bail in certain cases - Violation of traffic ordinance of incorporated municipality.

(a) Whenever any person lawfully possessed of a chauffeur's or driver's license theretofore issued to him or her by the Department of Public Safety of the State of Alabama, or under the laws of any other state or territory, or the District of Columbia of the United States, shall be arrested and charged with any violation of any traffic ordinance of any incorporated municipality, for which under the provisions of such ordinance the arresting officer is directed to take a written bond, he or she shall have the option of depositing his or her chauffeur's or driver's license so issued to him or her with the arresting officer or the clerk of the district court or municipal court, in lieu of any other security which may be required for his or her appearance in the district court or municipal court in answer to such charge lodged in such court.

(b) If such person arrested elects to deposit his or her license, as herein provided, the arresting officer or clerk of the district court or municipal court shall issue such person a receipt for said license upon a form furnished or prescribed by the municipality, and thereafter said person shall be permitted to operate a motor vehicle upon the highways of this state during the pendency of the case in which the license was deposited, unless his or her license or privilege is otherwise revoked, suspended, or cancelled.

(c) The clerk of the court in which the charge is lodged shall immediately forward to the Department of Public Safety of the State of Alabama the license of the driver which was deposited in lieu of bail if the driver fails to appear in answer to the charge against him or her. The Director of Public Safety shall, upon receipt of a license so forwarded by the clerk, suspend the driver license and driving privilege of the defaulting driver until notified by the court that the charge against such driver has been finally adjudicated.



Section 32-1-7 - Operation of vehicles on beaches and sand dunes of Gulf of Mexico prohibited; exceptions, penalty, etc.

(a) It shall be unlawful to operate a motor vehicle, motorcycle, or motor driven cycle as they are defined by Section 32-1-1.1 on the beaches and sand dunes on the Gulf of Mexico along the southern boundary of the State of Alabama off of the public roads, parking places, and private driveways. Provided, however, owners of private property, their families, and invited guests may park their motor vehicles on their private property; and provided that motor vehicles engaged in the construction, maintenance, or repair of utility facilities may be operated on such beaches and sand dunes to the extent necessary to carry out such construction, repair, or maintenance of utility facilities; and provided further that motor vehicles actively engaged in construction projects may be operated on sites for which building permits have been issued by the proper building inspector or authority.

(b) Any person violating the provisions of this section shall be guilty of a Class C misdemeanor.






Chapter 2 - DEPARTMENT OF PUBLIC SAFETY.

Article 1 - General Provisions.

Section 32-2-1 - Creation; headed by director; appointment and term of director.

There is hereby created a department of the State of Alabama which shall be known as the Department of Public Safety and shall be headed by the Director of Public Safety. The Governor shall appoint the director, who shall serve at the pleasure of the Governor.



Section 32-2-2 - Assistant director.

There is hereby created within the Department of Public Safety the position of Assistant Director of Public Safety, which position shall be in lieu of that of confidential assistant provided for by Section 36-26-10, which shall be filled by appointment by the Governor, and the appointed person shall serve at the pleasure of the Governor and may be removed by the Governor; and the appointment, service, and removal of the assistant director shall not be subject to the state Merit System regulations.

The duties of the Assistant Director of the Department of Public Safety shall include direction and coordination of the activities of the Department of Public Safety, subject to and under the control and supervision of the Director of Public Safety. Such assistant director shall receive an annual salary not to exceed that salary fixed by Sections 36-6-5 through 36-6-7 to be paid from the funds of the Department of Public Safety in the same manner as other state employees are paid.



Section 32-2-3 - Divisions - Creation; age of law enforcement officers or trainees.

(a) The director shall create divisions within the Department of Public Safety as shall be necessary. The divisions shall include all of the following:

(1) An administrative division.

(2) A highway patrol division.

(3) A driver's license division.

(4) A service division.

(5) An investigative division, to be named the Alabama Bureau of Investigation.

(b) Notwithstanding any other provision of law, after July 1, 2006, any person employed by the Department of Public Safety as a law enforcement officer or a trainee to be a law enforcement officer shall be 18 years of age or older.



Section 32-2-4 - Divisions - Chiefs; employees.

The director shall appoint chiefs of said divisions and all other employees subject to the provisions of the Merit System Act, and said chiefs and employees shall hold their positions subject to the provisions of the Merit System Act.



Section 32-2-5 - What laws director to enforce.

It shall be the duty of the Director of the Department of Public Safety, and he shall have power to do all that is necessary to administer and enforce:

(1) All laws contained in this title, as the same may now or hereafter be amended;

(2) All other laws relating or pertaining to the operation or movement of vehicles on the public highways of this state;

(3) Such other laws as the Department of Public Safety has heretofore administered and enforced.



Section 32-2-6 - Compensation and expenses of officers, employees, etc. - Method of payment generally.

The compensation of the officers, agents, and employees provided for by this chapter shall be paid by warrants drawn by the Comptroller on the funds appropriated by the Legislature therefor as the salaries of state officials and employees are paid, and the necessary expenses and costs of necessary equipment are likewise to be paid by warrant drawn by the Comptroller on the funds appropriated by the Legislature therefor, and the amount to be expended hereunder shall be limited to the amount appropriated therefor by the Legislature and shall be budgeted, allotted, and expended pursuant to Article 4 of Chapter 4 of Title 41 of this Code.



Section 32-2-7 - Compensation and expenses of officers, employees, etc. - Controlling civil disturbances; rescue or protective duties.

Whenever any officer, agent, or employee of the Department of Public Safety shall be called upon by the Governor, or the appointing authority of said department, to perform a duty or duties, or to be present at or on an alert basis at the scene of, or at any marshalling point for movement to such scene, of any public disorder for the control of civil disturbances, the restoration of the public order, or to perform rescue or protective duties at a natural or man-made disaster which shall extend beyond 24 hours, then any law or laws to the contrary notwithstanding, the compensation of such officers, agents, or employees of said department, the expenses of subsistence while so engaged at the call of the Governor, or of the appointing authority of said department, may be paid out of the general Treasury of the state upon the approval of the Governor, and not from the regular appropriations provided for the organization, maintenance, and upkeep of the Department of Public Safety. Warrants for these purposes shall be issued by the Comptroller on vouchers or payrolls, as may be required by the Governor, certified by the Director of Public Safety, and approved by the Governor.



Section 32-2-8 - Fees for copies of records and reports.

Whenever the Director of Public Safety is required or allowed by law to furnish a copy of any record or report in the department's files, the director shall set and collect a fee not to exceed the sum of fifteen dollars ($15) for each record or report, unless a different fee is otherwise prescribed by law. Ten dollars ($10) of the fee shall be paid into the State Treasury and credited to the State General Fund and five dollars ($5) shall be credited to the Department of Public Safety Highway Traffic Safety Fund.



Section 32-2-8.1 - Fee for criminal history records search.

When the Director of Public Safety is allowed by Alabama law to provide a criminal history records search of convictions within the State of Alabama, the director shall set and collect a minimum fee of $20.00 or the actual cost incurred. All fees collected under the provisions of this section shall be deposited in the State Treasury to the credit of the State General Fund.



Section 32-2-9 - Promulgation of rules and regulations.

The Director of Public Safety, with the approval of the Governor, may establish and promulgate reasonable rules and regulations not in conflict with the laws of this state concerning operation of motor vehicles and concerning the enforcement of the provisions of this chapter.



Section 32-2-10 - Insurance for employees.

The state Department of Public Safety is authorized, subject to approval by the Governor, to insure its employees in some insurance company or companies authorized to do business in the State of Alabama against personal injury or death caused by accident or violence while discharging their duties as such employees; provided, the amount of insurance to be procured as to any such employee shall not exceed the amount which would be payable to such employee under the workmen's compensation laws of the State of Alabama if such employee were privately employed; except, that such policy may provide additional benefits not to exceed $10,000.00 per employee for the payment of hospital and medical expenses.

The cost of such insurance shall be paid by the state Department of Public Safety out of any funds appropriated to its use in manner provided by law.



Section 32-2-11 - Alabama Bureau of Investigation Cost of Evidence Fund.

(a) There is hereby established a separate fund in the State Treasury, the "Alabama Bureau of Investigation Cost of Evidence Fund." Distributions may be made from this fund by the State Comptroller only to the Alabama Department of Public Safety and only upon presentation to the Comptroller by the Director of the Department of Public Safety of proper documentation that the requested distribution from the fund is for the use of the Alabama Bureau of Investigation for the procurement of evidence to aid in the criminal enforcement of the laws of this state.

(b) Any funds withdrawn from the fund which are not expended for the purposes authorized in subsection (a) or which are, after expenditure for such purposes, recovered by or reimbursed to the Department of Public Safety, shall be returned to the state Comptroller for deposit to the Alabama Bureau of Investigation Cost of Evidence Fund.

(c) Beginning with the 1997-1998 fiscal year, and each fiscal year thereafter, whenever the unexpended balance in the Alabama Bureau of Investigation Cost of Evidence Fund falls below a balance of $90,000, the additional sum required to maintain a balance of $100,000 in the fund is hereby appropriated from the State General Fund to the fund provided, however, that the amount deposited to the fund from the State General Fund shall not exceed a cumulative total of $200,000 during any single fiscal year. Any funds deposited by the Comptroller to the Alabama Bureau of Investigation Cost of Evidence Fund pursuant to subsection (b) shall not be counted for purposes of the $200,000 per fiscal year limit imposed by this subsection.

(d) The Department of Public Safety shall include with the department's annual budget request to the Governor and the Legislature a statement of total expenditures from the Alabama Bureau of Investigation Cost of Evidence Fund for the most recent complete fiscal year.






Article 2 - Highway Patrol.

Section 32-2-20 - Establishment and maintenance.

The Governor is authorized to establish and maintain a state highway patrol.



Section 32-2-21 - Disposition of costs, fees, and mileage otherwise collectible by officers.

No state trooper shall be entitled to any costs, fees, or mileage for attending any court, but instead the proper authority shall collect such costs, fees, and mileage as may be due such officers for attendance on any court or for any official act and shall promptly turn the same over to the Director of Public Safety, who shall cover the same into the State Treasury to the credit of the General Fund.



Section 32-2-22 - Officers have powers of peace officers.

Members of the state highway patrol, when duly appointed, shall have the powers of peace officers in this state and may exercise such powers anywhere within the state.



Section 32-2-23 - Bonds of officers and members.

Before entering upon the duties of their respective offices, all officers and members of the state highway patrol shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $2,000.00, for the faithful performance of their duties.



Section 32-2-24 - Liabilities under bonds.

The officers and members of the state highway patrol shall be subject to the same liabilities, penalties, and damages under their bonds as sheriffs are under their bonds.



Section 32-2-25 - Arrest fee; when fees and costs not to be paid by county.

In all cases where arrests are made by a state trooper, an arrest fee of $5.00 for such arrest shall be collected by the proper authorities and promptly turned over to the Director of Public Safety, who shall cover the same into the State Treasury to the credit of the General Fund; provided, that no witness fee, arrest fee, mileage cost, or any other fees or costs shall be paid by any county out of its funds to said department and no fine and forfeiture claim shall be issued against the fine and forfeiture fund of any county to or for any such state trooper for or on account of those cases brought in any court or before any grand jury by any such officer wherein no indictment is found, the state fails to convict, or the indictment or complaint abates or is nolle prossed or is withdrawn and filed in such case.



Section 32-2-26 - Officers to receive badge, pistol, etc., as part of retirement benefits.

Any person who, at the time of his or her retirement, is employed by the state Department of Public Safety as a state trooper or other law-enforcement officer shall receive, as a part of his or her retirement benefit, without cost to him or her, his or her badge, pistol, and such other equipment as the Department of Public Safety may designate.






Article 3 - State Trooper Reserve.

Section 32-2-40 - Establishment authorized; composition; members to serve without compensation.

The Director of the Department of Public Safety is hereby authorized to establish a state trooper reserve of the Alabama state troopers to be composed of such persons who may volunteer to serve as state trooper reserves of the Alabama state troopers. Such service to be without compensation to the individual so volunteering.



Section 32-2-41 - Reserve troopers to serve under direction and supervision of Director of Public Safety; privileges and immunities of reserves.

Reserve state troopers serving with the Alabama state troopers shall at all times serve under the direction and supervision of the Director of the Department of Public Safety and/or members of the Alabama state troopers. State trooper reserves, while serving under the supervision and direction of the director or a member of the Alabama state troopers, shall have the same protection and immunities afforded regularly employed state troopers, which shall be recognized by all courts having jurisdiction over offenses against the laws of this state.



Section 32-2-42 - Determination of fitness of persons to serve.

The Director of the Department of Public Safety shall determine the fitness of persons to serve as state trooper reserves.



Section 32-2-43 - Duties of members of reserve.

The duties of a state trooper reserve officer shall be limited to assisting the Department of Public Safety in the performance of its regularly constituted duties and shall serve under the immediate supervision of a lawful Department of Public Safety officer.



Section 32-2-44 - Authority to carry firearms when summoned to duty.

State trooper reserves shall have the authority to carry firearms when summoned to duty.






Article 4 - Criminal History Information.

Section 32-2-60 - Definitions.

When used in this article, the following terms have the following meanings, respectively, unless the context clearly indicates a different meaning:

(1) CRIMINAL HISTORY INFORMATION. Information collected and stored in the criminal record repository of the Department of Public Safety reflecting the result of an arrest, detention, or initiation of a criminal proceeding by criminal justice agencies, including, but not limited to, arrest record information, fingerprint cards, correctional induction and release information, identifiable descriptions and notations of arrests, detentions, indictments, or other formal charges. The term shall not include analytical records or investigative reports that contain criminal intelligence information or criminal investigation information.

(2) CRIMINAL JUSTICE AGENCY. Any municipal, county, state, or federal agency whose personnel have power of arrest and who perform a law enforcement function. This definition shall also include the Attorney General of the State of Alabama, all federal and state prosecuting attorneys, and all municipal, state, and federal judges.

(3) DEPARTMENT. The Department of Public Safety.

(4) DIRECTOR. The Director of the Department of Public Safety.

(5) PERSON. Any individual, partnership, corporation, association, business, government, governmental subdivision or agency, or any other public or private entity.



Section 32-2-61 - Release of information and fees.

(a) The director may open to any person for inspection, copying, and mechanical reproduction, during the department's regular business hours, criminal history information on any individual, if the individual has given written permission for the release of the information to the requester and if the opening of the information is not forbidden by order of any court of competent jurisdiction or by federal law. Any person requesting criminal history information from the department must present to the department, along with the request, a copy of the required written permission.

(b) The director shall establish and collect a nonrefundable fee for costs incurred by the department in providing the requested criminal history information. The fee shall be $25.00. The proceeds shall be deposited in the State Treasury to the credit of the Public Safety Automated Fingerprint Identification System Fund, which is hereby created. All money deposited in the State Treasury to the credit of the Public Safety Automated Fingerprint Identification System Fund shall be expended for the department's administrative costs for maintaining and providing the information and for operations and maintenance of the Automated Fingerprint Identification System. No money shall be withdrawn or expended from the fund for any purpose unless the money has been allotted and budgeted in accordance with Article 4 (commencing with Section 41-4-80) of Chapter 4 of Title 41, and only in the amounts and for the purposes provided by the Legislature in the general appropriations bill or other appropriation bills.

(c) Criminal justice agencies and the Alabama Peace Officers Standards and Training Commission requests for criminal history information are hereby exempted from the fee requirements in subsection (b) except when such requests pertain to municipal or county ordinances intended to screen perspective employees of private entities.

(d) Requests for national criminal history record access, authorized by federal law, passing through the criminal record repository of the department to the Federal Bureau of Investigation require the submission of an additional fee as specified by the Federal Bureau of Investigation to cover their costs of processing the request. In addition to the fee specified in subsection (b) the director shall collect a fee and deposit same into the Public Safety Automated Fingerprint Identification System Fund for payment of the fee specified by the Federal Bureau of Investigation for national criminal history record access.



Section 32-2-62 - Promulgation of procedures and regulations.

In accordance with the Administrative Procedure Act, the director shall promulgate reasonable procedures and regulations for the implementation of this article.



Section 32-2-63 - Unauthorized dissemination of information.

Any person who willfully disseminates information other than the information authorized by this article, is guilty of a Class C misdemeanor and upon conviction thereof shall be punished as prescribed by law.






Article 5 - Public Safety Motor Vehicle Replacement Fund.

Section 32-2-80 - Creation; purpose.

There is hereby created in the State Treasury the Public Safety Motor Vehicle Replacement Fund of the Alabama Department of Public Safety. This fund shall assist in providing the necessary funds to replace the Department of Public Safety law enforcement motor vehicles. Vehicles purchased from funds appropriated from the Public Safety Motor Vehicle Replacement Fund shall be used specifically for law enforcement purposes. None of the funds appropriated from this fund may be expended by the department for salaries nor for any purpose other than the purchase of law enforcement vehicles.



Section 32-2-81 - Funds - Deposit, expenditure, and carry over.

Any funds created from depreciation, equipment replacement allowance, and salvage value for replacement of law enforcement motor vehicles in the department shall be deposited in the Public Safety Motor Vehicle Replacement Fund created pursuant to Section 32-2-80; however the expenditure of any monies appropriated from this fund shall be budgeted and allotted pursuant to the Budget Management Act and Article 4 of Chapter 4 of Title 41. These funds shall not revert at the end of each fiscal year, but shall be carried over to each succeeding fiscal year.



Section 32-2-82 - Transfer of vehicles; notification of purchase.

The Department of Public Safety may not transfer automotive vehicles from law enforcement personnel nor vehicles designated for law enforcement purposes to other personnel in that department nor shall vehicles be transferred to be used for any other purpose in that department nor transferred to any other state agency. Whenever the Department of Public Safety intends to purchase vehicles, the director shall provide written notification to the Director of Finance, the Chairman of the House Committee on Ways and Means, and the Chairman of the Senate Committee on Finance and Taxation-General Fund at least ten (10) days prior to the purchase. Such notification shall include the number of vehicles, the cost of those vehicles and the designated purpose for those vehicles.



Section 32-2-83 - Disposal of vehicles.

(a) Any other provisions to the law contrary notwithstanding, the Secretary of the Alabama State Law Enforcement Agency shall be responsible for the disposal of any agency vehicles or property. Such vehicles or property shall be sold by the Secretary or his or her designee either at public auction or by a negotiated sale by the Alabama State Law Enforcement Agency to any other state department or agency. The Alabama State Law Enforcement Agency may sell vehicles and property under this subsection to any county or municipal law enforcement agency or any county or municipal entity. Any state department or agency may negotiate for the purchase of the vehicle or property for their use in compliance with state law.

(b) Every proposal to make a sale at public auction shall be advertised for at least two weeks in advance of the date fixed for the auction. Such advertisement shall appear at least once a week for two consecutive weeks in a newspaper of general circulation in the county where the sale is to be made, and a copy of such proposal shall simultaneously be posted on a readily accessible public bulletin board at the main office of the Alabama State Law Enforcement Agency. Advertisements for auctions shall state the item or items to be sold, by class and description, where the property is located and the dates, time, and place the property may be inspected. The advertisements shall further state the date, time, and place of auction. All property advertised under this section shall be available for inspection during normal state office hours, and at whatever place advertised for at least 48 hours prior to sale.

(c) All property sold under this section shall be paid for by the purchaser or his or her representative by cashier's check, bank draft, certified check, U.S. currency, or notarized bank letter stating that the holder may purchase surplus property and also stating a maximum amount, at the time of acceptance of bid and award of contract, and the removal shall be not later than seven days after the awarding of the contract.

(d) No officer or employee of the State of Alabama or any of its departments, boards, bureaus, commissions, institutions, corporations, or agencies shall act as agent for any bidder; provided, however, that such officers or employees shall not be excluded from bidding on or purchasing state property at public sale.

(e) Any sale made in violation of the terms of this section shall be null and void, and the person or persons responsible for the violation shall be subject to liquidated damages of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), which may be recovered for the State of Alabama by the Attorney General by civil action in the Circuit Court of Montgomery County. Any moneys recovered by the Attorney General under this section shall be deposited into the State General Fund.

(f) All proceeds from sales made under this article, whether at public auction or by negotiation, shall be paid into the Public Safety Fund in the State Treasury for use by the Alabama State Law Enforcement Agency, to be earmarked for state troopers.



Section 32-2-84 - Funds designated in addition to money transferred to department.

The funds designated by this article to be deposited to the Motor Vehicle Replacement Fund are intended to be in addition to the amounts transferred annually to the Department of Public Safety from the Public Road and Bridge Fund pursuant to Act 91-797. Funds transferred to the Department of Public Safety, which will become part of the Alabama State Law Enforcement Agency, pursuant to Act 91-797 may be expended for the operations of the department as well as for the purchase of equipment for traffic law enforcement, as provided by that act. Such equipment shall include motor vehicles and related equipment only.






Article 6 - State Capitol Police Officers.

Section 32-2-100 - State Capitol police officers.

(a) The Director of the Alabama Department of Public Safety shall employ the necessary state Capitol police officers, subject to the state Merit System laws, to preserve order, to prevent and investigate crime, and protect and save from injury persons and property at the Capitol and all state buildings occupied by the state departments and agencies within the State of Alabama. The director shall prescribe the duties and responsibilities of the state Capitol police officers. All officers employed as state Capitol police officers shall meet the certification requirements as established by the Alabama Peace Officers' Standards and Training Commission prior to being granted permanent employment status.

(b) Upon September 1, 2003, all state Capitol police officers and employees shall be transferred to the Alabama Department of Public Safety. Sworn officers transferred in accordance with this section shall remain in their current Merit System classification, unless later altered or amended by the State Personnel Board. The Director of the Department of Finance shall cause to be transferred to the Department of Public Safety, the annual funding appropriation and budget for the state Capitol police officers and all individual and organizational equipment, uniforms, vehicles, and other property currently utilized by the state Capitol police officers. The Director of Finance and the Director of Public Safety may enter into an interagency agreement to facilitate this transfer of employees and property.

(c) Upon September 1, 2003, the classification of State Capitol Police Chief shall be transferred to the Department of Public Safety with no loss of pay or benefits, to be assigned duties as the Director of Public Safety or his or her designee shall designate.

(d) State Capitol police officers, when duly appointed, shall have the powers of peace officers in this state and may exercise such powers anywhere within the state.

(e) Any reference to the state Capitol police officers under the Department of Finance shall henceforth be considered as the state Capitol police under the Department of Public Safety.






Article 7 - Blue Alert System.

Section 32-2-120 - Creation of system; activation of alert; powers and duties; boundaries of alert area; termination of alert; liability.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) ALERT SYSTEM. The Blue Alert system.

(2) DEPARTMENT. The Department of Public Safety.

(3) DIRECTOR. The Director of the Department of Public Safety.

(4) LAW ENFORCEMENT AGENCY. A law enforcement agency with jurisdiction over the search for a suspect in a case involving the death or serious injury of a peace officer or an agency employing a peace officer who is missing in the line of duty.

(5) PEACE OFFICER. A person who is certified to exercise the power of arrest under the laws of this state.

(b) There is established a statewide alert system known as Blue Alert which shall be developed and implemented by the director, who is the statewide coordinator of the alert system.

(c) The alert system may be activated under either of the following circumstances:

(1) When a suspect of a crime involving the death or serious injury of a peace officer has not been apprehended and law enforcement personnel have determined that the suspect may be a serious threat to the public.

(2) When a peace officer becomes missing while in the line of duty under circumstances warranting concern for the safety of the peace officer.

(d) The director shall do all of the following:

(1) Adopt rules necessary to ensure the proper implementation of the alert system, including instructions on the procedures for activating and deactivating the alert system.

(2) Prescribe forms for use by local law enforcement agencies in requesting activation of the alert system.

(e) The department may do any of the following:

(1) Recruit public and commercial television, radio, cable, print, and other media, private commercial entities, state or local governmental entities, the public, and other appropriate persons to assist in developing and implementing the alert system.

(2) Enter into agreements with participants in the alert system to provide necessary support for the alert system.

(f) A law enforcement agency participating in the alert system shall do all of the following:

(1) Cooperate with the department and assist in developing and implementing the alert system.

(2) Establish a plan for providing relevant information to its officers, investigators, or employees, as appropriate, once the alert system has been activated.

(3) Utilize a rapid response telephone system that alerts residents in a targeted area.

(g) Upon notification by a law enforcement agency that a suspect in a case involving death or serious injury of a peace officer has not been apprehended and may be a serious threat to the public, the director shall activate the alert system and notify the appropriate participants in the alert system, as established by rule, if all of the following conditions are met:

(1) A law enforcement agency believes that a suspect has not been apprehended.

(2) A law enforcement agency believes that the suspect may be a serious threat to the public.

(3) Sufficient information is available to disseminate to the public that could assist in locating the suspect.

(h) Upon notification by a law enforcement agency that a peace officer is missing while in the line of duty under circumstances warranting concern for the safety of the peace officer, the director shall activate the alert system and notify the appropriate participants in the alert system, as established by rule, if sufficient information is available to disseminate to the public that could assist in locating the missing peace officer.

(i) The area of the alert may be less than statewide if the director determines that the nature of the event makes it probable that the suspect did not leave a certain geographic location.

(j) Before requesting activation of the alert system, a law enforcement agency shall verify that the criteria described under subsections (g) or (h) have been satisfied. The law enforcement agency shall assess the appropriate boundaries of the alert based on the nature of the suspect and the circumstances surrounding the crime or the last known location of the missing police officer.

(k) The director shall terminate any activation of the alert system with respect to a particular incident if either of the following circumstances occur:

(1) The suspect or peace officer is located or the incident is otherwise resolved.

(2) The director determines that the alert system is no longer an effective tool for locating the suspect or peace officer.

(l) A law enforcement agency shall notify the director immediately when the suspect is located and in custody or when the peace officer is found.

(m) An entity or individual involved in the dissemination of an alert generated through the alert system pursuant to this section shall not be liable for any civil damages arising from such dissemination absent unreasonable, wanton, willful, or intentional conduct.









Chapter 3 - STATE SAFETY COORDINATING COMMITTEE.

Section 32-3-1 - Establishment; composition; terms of members.

There is hereby established a committee to be designated the State Safety Coordinating Committee which shall be composed of the Governor as chair, the Director of Public Safety, the Director of the State Department of Transportation, two members of the Senate appointed by the President of the Senate, two members of the House appointed by the Speaker, the Attorney General, the Administrator of the state Alcoholic Beverage Control Board, the State Toxicologist, the Chief Justice of the Alabama Supreme Court, and a person appointed by the Governor for a term of four years from the state at-large. The ex officio members shall serve until the expiration of the terms for which they have been elected or during their tenure in the office to which appointed. The appointed legislative members shall serve for the term for which they have been elected, or if reelected to the Legislature for a succeeding term, until a successor is appointed by the appointing officer during the succeeding term. The Governor, Director of Public Safety, Director of Transportation, Attorney General, Administrator of the Alcoholic Beverage Control Board, State Toxicologist, and Chief Justice of the Alabama Supreme Court may each designate a person to serve on the committee in his or her place, which person shall serve at the pleasure of the appointing official. Any person serving on the committee who is not entitled to per diem allowances and travel expenses as a state employee shall be entitled to the same per diem allowances and travel expenses in the same manner as a state employee.

The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state, where possible.



Section 32-3-2 - Time and purpose of meetings.

The State Safety Coordinating Committee shall meet regularly upon call of the Governor for the purpose of exploring every facet of the complex problem of traffic safety; to identify major highway and traffic problems; to formulate concrete plans of action to meet those needs; to establish a schedule of priorities for action; and to coordinate the separate programs adopted by traffic officials in all executive branches of state government, as well as those of county and municipal governments, and those of civic, commercial, industrial, labor, fraternal, religious, educational, and national organizations in a major effort to promote all aspects of public safety.



Section 32-3-3 - Problems to be specifically studied.

The State Safety Coordinating Committee shall study specifically the problems of interstate and intrastate highway safety; the feasibility and advisability of the adoption of interstate highway safety compacts; the adoption of uniform laws and ordinances, uniform signs, signals and markings; the means of obtaining more uniform enforcement of traffic laws, the use of motor vehicle safety equipment; and the problem of engineering safety control in roads and highways.



Section 32-3-4 - Recommendations of committee.

The State Safety Coordinating Committee shall also from time to time make recommendations to the Legislature for the enactment of laws designed to promote improvement in existing programs of highway safety and for the adoption of additional programs or measures as may be considered necessary and advisable to accomplish the objects of the committee.



Section 32-3-5 - Administrative expenses.

The State Safety Coordinating Committee is hereby authorized to expend for payment of administrative expenses heretofore or hereafter incurred in its program any funds appropriated to it by Section 32-5-313.



Section 32-3-6 - Allocation of funds - Highway and traffic safety programs.

The State Safety Coordinating Committee is hereby authorized to allocate any funds appropriated to it to the office of the coordinator of highway and traffic safety for expense of highway and traffic safety programs and for participation to secure benefits available under the National Highway Safety Act of 1966, and all subsequent amendments thereto, and similar federal programs of highway and traffic safety.



Section 32-3-7 - Allocation of funds - Department of Education or any educational institution for prelicensing driver education and training program.

The State Safety Coordinating Committee is hereby authorized to allocate any funds appropriated to it to the Department of Education or to any educational institution in Alabama for the sole purpose of instituting and conducting a program of prelicensing driver education and training. All funds so allocated shall be set up in a special fund in the State Treasury known as the "Driver Education and Training Fund" which shall be used solely for the purpose of carrying out the provisions of this section.






Chapter 4 - HIGHWAY AND TRAFFIC SAFETY COORDINATION ACT.

Section 32-4-1 - Short title.

This chapter shall be known as, and may be cited as, the "Highway and Traffic Safety Coordination Act of 1967."



Section 32-4-2 - Declaration of policy; authority of Governor.

It is the public policy of this state in every way possible to reduce the number of traffic accidents, deaths, injuries, and property damage through the formulation of comprehensive highway and traffic safety programs. The Governor, as the chief executive and highest elected official of this state, is hereby invested with the power and authority to act as the chief administrator in the formulation of such programs on highway and traffic safety.



Section 32-4-3 - Coordinator of Highway and Traffic Safety - Office created; appointment; term of office; duties.

Repealed by Act 2015-70 effective April 21, 2015.



Section 32-4-4 - Coordinator of Highway and Traffic Safety - Quarters; staff; supplies.

Repealed by Act 2015-70 effective April 21, 2015.



Section 32-4-5 - Participation in benefits of National Highway Safety Act of 1966; standards and programs of political subdivisions.

The Governor is hereby authorized and granted the power to contract and to exercise any other powers which may be necessary in order to insure that all departments of state government and local political subdivisions participate to the fullest extent possible in the benefits available under the "National Highway Safety Act of 1966" and all subsequent amendments thereto and similar federal programs of highway and traffic safety. The Governor is hereby authorized to formulate standards for highway and traffic safety programs for political subdivisions to assure that they meet criteria of the National Highway Safety Bureau, or its successor, and shall institute a reporting system for the local political subdivisions to report the status of their programs to the state.



Section 32-4-6 - Cooperation with and participation in programs of federal and other agencies.

The Governor, acting for and in behalf of the State of Alabama, is authorized to cooperate with, and participate in, the programs of all federal, state, local, public, and private agencies and organizations in order to effectuate the purposes of this chapter.



Section 32-4-7 - Powers of local governing bodies.

The governing authorities of the various counties and municipalities are empowered to contract with the state, federal, and other local, public and private agencies and organizations and exercise other necessary powers to participate to the fullest extent possible in the highway and traffic safety programs of this state, the provisions of the "National Highway Safety Act of 1966" and all subsequent amendments thereto and similar federal programs of highway and traffic safety.






Chapter 5 - REGULATION OF OPERATION OF MOTOR VEHICLES, ETC., GENERALLY.

Article 1 - General Provisions.

Section 32-5-1 - Powers of local authorities.

(a) Except as herein otherwise provided, local authorities shall have no power to pass, enforce, or maintain any ordinance, rule, or regulation requiring from any owner or chauffeur or other authorized driver to whom this chapter is applicable, any additional license or permit for the use of the public highways, or excluding any such owner, chauffeur, or other authorized driver from the public highway, nor to pass, enforce, or maintain any ordinance, rule, or regulation regulating motor vehicles or their speed contrary to the provisions of this chapter, nor shall any such law now in force or hereafter enacted have any effect.

(b) Local authorities shall have no power or authority to charge a license or tax upon any motor carrier hauling passengers or any truck hauling freight for hire, when such motor carriers in the usual course of operations enter or pass through any county, municipality, or town of this state; provided, that this limitation shall not restrict the right of any municipality to charge a license for the privilege of maintaining or operating a terminal station, depot, or waiting room therein.

(c) Local authorities may set aside for a given time a specified public highway for speed contests or races, to be conducted under proper restrictions for the safety of the public. Local authorities may exclude motor vehicles from any cemetery or grounds used for burial of the dead.

(d) Local authorities shall have power to provide by ordinance for the regulation of traffic by means of traffic officers or semaphores or other signaling devices on any portion of the highway where traffic is heavy or continuous and may prohibit other than one-way traffic upon certain highways and may regulate the use of the highways by processions or assemblages.

(e) Local authorities may also regulate or prohibit the parking of vehicles within the limits of their respective municipalities, and may also regulate the speed of vehicles in public parks and shall erect at all entrances to such parks adequate signs giving notice of any such special speed regulations.



Section 32-5-2 - Regulation of use of real property by owner; owner to erect and maintain traffic-control devices.

Nothing in this chapter shall be so construed as to prevent the owner of real property used in public for purposes of vehicular travel by permission of the owner and not as matter of right, from prohibiting such use nor from requiring other or different or additional conditions than those specified in this chapter or otherwise regulating such use as may seem best to such owner. Provided, however, when the owner of real property allows the real property to be used by the public for the purpose of vehicular travel, and/or as a quasi-public parking lot for the use of customers, tenants, or employees of the property, the owner of the real property shall erect and maintain all traffic-control devices thereon in strict accordance with the rules and regulations in effect in the local jurisdiction and in conformance with the Alabama Manual on Uniform Traffic-Control Devices and any revisions thereof.

Nothing herein contained, however, shall be construed to compel the state or local governmental jurisdiction to maintain such quasi-public parking areas and lots or to install or maintain any traffic-control device therein and thereon.

The owner of the real property shall be required to meet the requirements of Section 32-5-31(a) with respect to local authorities in their respective jurisdictions.



Section 32-5-3 - Loading from ramps, platforms, or other devices.

It shall be unlawful and constitute a misdemeanor for any person to park or place any vehicle upon the public highway opposite or at or near a ramp or any other constructed platform, or any other loading device, and take on or be loaded therefrom.

Any person violating this section upon conviction shall be punished by a fine of not less than $25.00 nor more than $100.00, or by imprisonment in the county jail for not less than 10 days, nor more than 30 days, or by both fine and imprisonment.



Section 32-5-4 - Unloading logs, lumber, etc., on or near highways.

It shall be unlawful and constitute a misdemeanor for any person to unload from a vehicle of any kind in whole or in part any lumber, logs or any other article upon the highway, or within the limits of the right-of-way of any public highway, or place lumber or logs, or any other article at or near either limit of the road right-of-way which may endanger the safety of life, limb or property of any person passing upon the highway.

Any person violating this section upon conviction shall be punished by a fine of not less than $25.00 nor more than $100.00, or by imprisonment in the county jail for not less than 10 days nor more than 30 days, or by both fine and imprisonment.



Section 32-5-5 - Removal of ramps, platforms, and obstructions.

It shall be the duty of the Director of Transportation to immediately remove or cause to be removed any ramp or platform extending upon the right-of-way of any public highway and to remove or cause to be removed immediately upon notice any obstruction found upon the roadway likely to endanger life, limb, or property and to remove or cause to be removed any obstruction found in the ditches or drains of any public highway, and he or she shall have the authority to proceed against any person guilty of violating any provision of Sections 32-5-3 and 32-5-4 as provided by law.



Section 32-5-8 - School bus specifications and operation.

The State Board of Education shall adopt minimum standards, not inconsistent with this chapter, to govern the specifications of all new school buses purchased in the future and for the overall operation of all school buses used for the transportation of school children when owned and operated by any school system or privately owned and operated under contract with any school system.



Section 32-5-9 - Liability for damage to highway or structure.

(a) Any person driving any vehicle, object, or contrivance upon any highway or highway structure shall be liable for all damage which the highway or structure may sustain as a result of any illegal or careless operation, driving or moving of such vehicle, object, or contrivance, or as a result of operating, driving, or moving any vehicle, object, or contrivance weighing in excess of the maximum weight prescribed by law but authorized by a special permit issued as provided in Section 32-9-29.

(b) Whenever such driver is not the owner of such vehicle, object, or contrivance, but is so operating, driving, or moving the same with the express or implied permission of the owner, then the owner and driver shall be jointly and severally liable for any such damage.

(c) Such damage may be recovered in a civil action brought by the authorities in control of such highway or highway structures.



Section 32-5-11 - Throwing or shooting deadly or dangerous missile into occupied vehicle.

Whoever willfully throws or shoots a rock, stone, brick or piece of iron, steel or other like metal, or any deadly or dangerous missile or fire bomb, into a motor vehicle that is occupied by one or more persons is guilty of a felony and upon conviction shall be imprisoned for not less than one year and a day and shall be fined not less than $500.00.

This section is cumulative.



Section 32-5-12 - Distress flag for handicapped or paraplegic drivers - Authorized; design.

Handicapped or paraplegic drivers of motor vehicles are authorized when getting into and out of such vehicles, or when in motor vehicle distress, to display a white flag of approximately seven and one-half inches in width and 13 inches in length, with the letter "H" thereon in red color with an irregular one-half inch red border. The flag shall be of reflective material so as to be readily discernible under darkened conditions and shall be issued under Section 32-5-13.



Section 32-5-13 - Distress flag for handicapped or paraplegic drivers - Fee; card authorizing use; replacement flags.

The Director of Public Safety may, upon application and payment of a fee of $1.00, issue to any handicapped person a distress flag as described in Section 32-5-12, and a card which shall be applicant's authority to use such flag. This card shall set forth applicant's name, address, date of birth, physical apparatus, if any, needed to operate a motor vehicle, and other pertinent facts which the director deems desirable. The card and flag issued to an applicant shall bear corresponding numbers. In the event of loss or destruction of such flag a replacement may be issued upon the payment of the sum of $1.00 by the applicant. The Director of Public Safety shall maintain a list of those persons to whom distress flags and cards have been issued.



Section 32-5-14 - Distress flag for handicapped or paraplegic drivers - Penalty for illegal use.

Any person who is not a handicapped or paraplegic person who uses the distress flag as a distress signal or for any other purpose or any other person who violates any provision of Sections 32-5-12 through 32-5-14 shall be guilty of a misdemeanor and upon conviction thereof shall be punished as provided by law.



Section 32-5-16 - State trooper may close highways.

When it becomes apparent to any state trooper that a road is dangerous for use of motor vehicles on account of weather conditions, high water, damaged roadways or bridges, or from any other cause, or when in the opinion of any state trooper a road may be seriously injured by allowing traffic on same, then the state trooper is authorized to close such highway immediately by placing thereon a barricade, lights, or other sign stating that the road is closed, and immediately notifying the division engineer or some other official of the Department of Transportation. Such road shall remain closed until the hazard has been corrected and the road ordered opened by the Department of Transportation.



Section 32-5-17 - Nuisance of casting light from motor vehicle on real property at night; exceptions; penalty.

(a) It shall be deemed a nuisance and shall be unlawful for any person, or one or more of a group of persons together, between the hours of sunset and sunrise, to willfully throw or cast, or cause to be thrown or cast, in a continuous and repeated manner, the rays of a spotlight, headlight, or other artificial light from any motor vehicle or with the aid of any motor vehicle, while the motor vehicle is on any highway or public road and casting the light on any real property. The provisions of this section shall not apply to farmers while checking livestock and repair upon land which they own, lease, or rent, nor to employees of a utility company when such employees are acting within the scope of their employment. The Commissioner of the Department of Conservation and Natural Resources shall be empowered to issue exceptional permits for the purpose of wildlife management, research, or education.

(b) Any violation of the provisions of this section shall be a Class B misdemeanor.






Article 2 - Signs, Signals and Markings.

Section 32-5-31 - Local traffic-control devices.

(a) Local authorities in their respective jurisdictions shall place and maintain such traffic-control devices upon highways under their jurisdiction as they may deem necessary to indicate and carry out the provisions of this chapter or local traffic ordinances or to regulate, warn, or guide traffic.

(b) Repealed by Acts 1980, No. 80-434, §15-106.






Article 3 - Operation of Vehicles Generally.

Section 32-5-51 - Towing or hauling disabled vehicle.

No provision of this chapter shall prevent a motor vehicle from hauling or towing a disabled vehicle while on the highway to a point for the purpose of making repairs; provided, that such motor vehicle otherwise complies with the requirements of this chapter and is in charge of a responsible driver; a drawbar or other connection between any two such vehicles shall not exceed 15 feet in length, and there shall be displayed at the rear of the last vehicle a red flag or other signal or cloth not less than 12 inches in length and width and lighted as required by Section 32-5-240. Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished as provided in Section 32-5-311.



Section 32-5-54 - Keep to the right in crossing intersections or railroads.

In crossing an intersection of highways or in the intersection of a highway by a railroad right-of-way, the driver of a vehicle shall at all times cause such vehicle to travel on the right half of the highway unless such right half is obstructed or impassable.



Section 32-5-64 - Persons under 16 years of age operating motor vehicles - Prohibited; driver training programs.

Any person under the age of 16 years who shall drive or operate any motor vehicle upon the public highways of this state shall be guilty of a misdemeanor, and shall be dealt with as provided by the juvenile laws of this state. This section shall not apply to any student enrolled in a driver training program approved by the State Superintendent of Education or the Director of Public Safety while driving or operating a motor vehicle pursuant to the instructional program. However, no student in any driver training program who is under 16 years of age shall drive or operate any motor vehicle unless accompanied by a licensed driver who is 21 years of age or older.



Section 32-5-65 - Persons under 16 years of age operating motor vehicles - Owner of motor vehicle permitting.

Any owner or person in charge of any motor vehicle who permits any child under the age of 16 years to operate such motor vehicle upon the public highways of this state, except as provided by Section 32-5-64, shall be guilty of a misdemeanor, and upon conviction shall be punished as provided by Section 32-5-311.



Section 32-5-72 - Limitations of backing.

(a) The driver of a vehicle shall not back the same unless it shall reasonably appear that such a movement can be made with safety and without interfering with other traffic.

(b) The driver of a vehicle shall not back the same upon any shoulder or roadway of any controlled-access highway.



Section 32-5-74 - Vehicles transporting explosives.

Any person operating any vehicle transporting any explosive as a cargo or part of a cargo upon a highway shall at all times comply with the provisions of this section.

(1) The vehicle shall be marked or placarded on each side and the rear with the word "explosives" in letters not less than eight inches high, or there shall be displayed on the rear of such vehicle a red flag not less than 24 inches square marked with the word "danger" in white letters six inches high.

(2) Every vehicle shall be equipped with not less than two fire extinguishers, filled and ready for immediate use, and placed at a convenient point on the vehicle so used.

(3) The Director of Public Safety is hereby authorized and directed to promulgate such additional regulations governing the transportation of explosives and other dangerous articles by vehicles upon the highways as he or she shall deem advisable for the protection of the public.



Section 32-5-75 - Loads which must be fastened by cables or chains.

Any person operating a motor vehicle on any highway hauling logs, lumber, pulp wood, tar wood, bale cotton or hay, or other articles that may shift or drop onto the highway is required to fasten such load with steel cables or chains of sufficient size to prevent the load from shifting or dropping onto the highway.



Section 32-5-76 - Spilling loads or litter; penalty.

(a) Whoever willfully and knowingly operates, owns, or causes to be operated on any public highway, road, street, or public right-of-way a motor vehicle so loaded with gravel, rock, slag, bricks, in such manner or in such condition that the contents of the vehicle spill out and cause it to be deposited upon the highway, road, street, or public right-of-way is guilty of a Class C misdemeanor and upon conviction shall be fined not more than $500.00, pursuant to Section 13A-7-29, the criminal littering statute.

(b) No vehicle shall be driven or moved on any highway unless such vehicle is so constructed or loaded as to prevent any of its load from dropping, sifting, leaking or otherwise escaping therefrom, except that sand may be dropped for the purpose of securing traction, or water or other substance may be sprinkled on a roadway in cleaning or maintaining such roadway.

(c) Whoever willfully and knowingly operates, owns, or causes to be operated on a public highway, road, street, or public right-of-way, a motor vehicle in such manner or in such condition that litter is caused or allowed to be deposited upon the highway, road, or street or public right-of-way, is guilty of a Class C misdemeanor and upon conviction shall be fined not more than $500.00, pursuant to Section 13A-7-29, the criminal littering statute. Any agricultural product in its natural state that is unintentionally deposited upon a highway, road, street, or public right-of-way does not constitute litter for purposes of this section or Section 13A-7-29.



Section 32-5-77 - Driving on extreme left side of highway restricted; notice to Director of Transportation to erect markers.

(a) Any law to the contrary notwithstanding, the Director of the Department of Public Safety is hereby authorized to restrict driving in the extreme left side in any portion of any interstate highway, or of any highway of sufficient width, except for overtaking and passing. He or she may issue any reasonable rules and regulations necessary to implement this section.

(b) The Director of Public Safety shall give appropriate notice to the state Director of Transportation of the locations of any portions of highways designated as restricted pursuant to the provisions of subsection (a) of this section so that appropriate markers or other equipment may be erected by the State Department of Transportation.



Section 32-5-78 - Operation of dump truck on highway, road, or street with bed raised over a 20-degree angle.

(a) For the purposes of this section, the following words shall have the following meanings:

(1) DUMP TRUCK. A motor vehicle which has a bed attached to the truck which allows the front of the bed near the passenger compartment to be raised to over a 20-degree angle to allow the load to be dumped from the rear of the bed.

(2) HIGHWAY. Any public highway, road, or municipal street.

(b) A dump truck may not be driven on any highway of this state with the bed of the truck raised to more than a 20-degree angle except when the dump truck is actively engaged in dumping its load.

(c) A violation of this section is a Class C misdemeanor on the first offense. Any second or subsequent offense is a Class B misdemeanor.

(d) This section shall not be construed to repeal any other criminal law. Whenever conduct prohibited by this section is also prohibited by any other provision of law, the provision that carries the more serious penalty shall be applied.






Article 4 - Speed Limits.

Section 32-5-92 - Special speed limitations on bridges.

(a) The Department of Transportation or other proper state body upon request from any local authorities shall, or upon its own initiative may, conduct an investigation of any public bridge, causeway or viaduct, and if it shall thereupon find that such structure cannot with safety to itself withstand vehicles traveling at the speed otherwise permissible under this article, the department shall determine and declare the maximum speed of vehicles which such structure can withstand, and shall cause or permit suitable signs stating such maximum speed to be erected and maintained at a distance of 100 feet before each end of such structure. When such public bridge, causeway or viaduct is within a municipality, such suitable signs stating such maximum speed shall be erected within such less distance of 100 feet before each end of such structure as the governing body of such municipality shall so ordain. The findings and determination of the department shall be conclusive evidence of the maximum speed which can with safety to any such structure be maintained thereon.

(b) It shall be unlawful and constitute a misdemeanor to drive any vehicle upon any public bridge, causeway or viaduct at a speed which is greater than the maximum speed which can with safety to such structure be maintained thereon, when such structure is signposted as provided in this section, and any person violating the provisions of this section upon conviction shall be punished by a fine of not more than $100.00 or by imprisonment in the county or municipal jail for not more than 10 days; for a second such conviction within one year thereafter such person shall be punished by a fine of not more than $200.00 or by imprisonment in the county or municipal jail for not more than 20 days or by both such fine and imprisonment; upon a third or subsequent conviction within one year after the first conviction such person shall be punished by fine of not more than $500.00 or by imprisonment at hard labor in the county or municipal jail for not more than six months or by both such fine and imprisonment.



Section 32-5-93 - Speed limit between working signs.

No driver of a motor vehicle upon any highway of the state shall drive such vehicle at a speed in excess of 15 miles per hour between the warning signs placed on the highway during construction or repairs, when signs are placed not more than 1,000 feet from the place where workmen are actually engaged in construction or repair.



Section 32-5-97 - Notation of conviction on driver's license.

When any person is convicted by any judge for violation of the provisions of Section 32-5-90, the judge trying the case shall note on the back of such person's driver's license in the place indicated, the date of such conviction, the amount of fine or other disposition of the case.






Article 5 - Right-of-Way.

Section 32-5-113 - Duty of driver on approach of authorized emergency vehicles.

(a) Upon the immediate approach of an authorized emergency vehicle equipped with at least one lighted lamp and audible signal as is required by law, the driver of every other vehicle shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the roadway clear of any intersection and shall stop and remain in such position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

(b) It shall be unlawful for the driver of any vehicle, except when traveling on official business relative to the emergency, to follow an authorized emergency vehicle answering an emergency call closer than 500 feet.

(c) Violations of this section shall be punished as provided in Section 32-5-312.






Article 7 - Stopping, Standing, and Parking.

Section 32-5-152 - Parking in violation of municipal ordinances; presumption as to person committing violation.

No person shall park, cause to be parked, or knowingly permit an automobile or other motor vehicle which he or she owns to be parked, on any street in any municipality in this state in violation of an ordinance of such municipality. The presence of an unattended automobile or other motor vehicle parked on the streets of any municipality in violation of an ordinance of such municipality shall raise a prima facie presumption that the registered owner of the automobile or other motor vehicle committed or authorized the parking violation, and the burden of proof shall be upon the registered owner to show otherwise.



Section 32-5-152.1 - Owner not liable for violation where vehicle leased to another; notice requirement; owner's liability upon failure to maintain vehicle.

(a) The owner of any motor vehicle leased to another shall not be liable for a state, county, or municipal traffic or parking violation occurring while the leased vehicle was not in the owner's possession or control, if upon notice of the violation, the owner notifies the clerk of the court in which the case is pending of the name and address of the lessee of the vehicle on the date the violation occurred. The notice shall be notarized on a form prescribed by the Director of the Administrative Office of Courts. If the owner fails to submit the notice, the court in which the case is heard may take such action as the interests of justice require, including finding the owner of the motor vehicle liable for the violation.

(b) After providing the name and address of the lessee, the owner shall not be required to attend a hearing on the offense, unless notified that the offense occurred through a mechanical failure of the vehicle which resulted from the owner's failure to maintain the vehicle.

(c) The owner of any leased vehicle shall be liable for any violation which was caused by the owner's failure to properly maintain the vehicle. The lessee claiming the violation resulted from the owner's failure to properly maintain the vehicle shall notify the clerk of the court in which the case is pending along with the owner of the vehicle of the claim within seven days after receiving notice of the violation or at least 10 days prior to the date the case will be heard by the court, whichever is later.






Article 8 - Driving Under Influence of Intoxicating Liquor or Narcotic Drugs.

Division 1 - General Provisions.

Section 32-5-171 - Arrest without warrant; issuance of traffic citation.

(a) A law enforcement officer as defined in Section 36-21-40, may arrest, at the scene of a traffic accident, any driver of a vehicle involved in the accident if upon personal investigation, including information from eyewitnesses, the officer has reasonable grounds to believe that the person by violating Section 32-5A-191 contributed to the accident. He or she may arrest such a person without a warrant although he or she did not personally see the violation.

(b) A law enforcement officer, as defined in Section 36-21-40, subsequent to a traffic accident, may issue a traffic citation to a driver of a vehicle involved in the accident when, based on personal investigation, the officer has prima facie evidence demonstrating grounds to believe that the person has committed any offense under Chapter 5, 5A, 6, 7, or 7A of Title 32.






Division 2 - Chemical Tests for Intoxication.

Section 32-5-190 - Short title.

This division may be cited as the Alabama Chemical Test for Intoxication Act.



Section 32-5-191 - "Driving privilege" or "privilege" defined.

Whenever and wherever the words "driving privilege" or "privilege" appear in this division, they shall mean both the driver license of those licensed in Alabama, and the driving privilege of unlicensed residents and the privilege of nonresidents, licensed or not; the purpose of this section being to make unlicensed and nonresident drivers subject to the same penalties as licensed residents.



Section 32-5-192 - Implied consent; when tests administered; suspension of license or permit to drive, etc., for refusal to submit to test.

(a) Any person who operates a motor vehicle upon the public highways of this state shall be deemed to have given his consent, subject to the provisions of this division, to a chemical test or tests of his blood, breath or urine for the purpose of determining the alcoholic content of his blood if lawfully arrested for any offense arising out of acts alleged to have been committed while the person was driving a motor vehicle on the public highways of this state while under the influence of intoxicating liquor. The test or tests shall be administered at the direction of a law enforcement officer having reasonable grounds to believe the person to have been driving a motor vehicle upon the public highways of this state while under the influence of intoxicating liquor. The law enforcement agency by which such officer is employed shall designate which of the aforesaid tests shall be administered. Such person shall be told that his failure to submit to such a chemical test will result in the suspension of his privilege to operate a motor vehicle for a period of 90 days; provided if such person objects to a blood test, the law enforcement agency shall designate that one of the other aforesaid tests be administered.

(b) Any person who is dead, unconscious or who is otherwise in a condition rendering him incapable of refusal, shall be deemed not to have withdrawn the consent provided by subsection (a) of this section and the test or tests may be administered, subject to the provisions of this division.

(c) If a person under arrest refuses upon the request of a law enforcement officer to submit to a chemical test designated by the law enforcement agency as provided in subsection (a) of this section, none shall be given, but the Director of Public Safety, upon the receipt of a sworn report of the law enforcement officer that he had reasonable grounds to believe the arrested person had been driving a motor vehicle upon the public highways of this state while under the influence of intoxicating liquor and that the person had refused to submit to the test upon the request of the law enforcement officer, shall, on the first refusal, suspend his license or permit to drive, or the privilege of driving a motor vehicle on the highways of this state given to a nonresident; or if the person is a resident without a license or permit to operate a motor vehicle in this state, the director shall deny to the person the issuance of a license or permit, for a period of 90 days, subject to review as hereinafter provided. For a second or subsequent refusal of such test within a five-year period, the director, upon said receipt of a sworn report, shall suspend his license or permit to drive, or the privilege of driving a motor vehicle on the highways of this state given to a nonresident for a period of one year; or if the person is a resident without a license or permit to operate a motor vehicle in this state, the director shall deny to the person the issuance of a license or permit, for a period of one year subject to review as hereinafter provided. If such person is acquitted on the charge of driving a motor vehicle upon the highways of this state while under the influence of intoxicating liquor, then in that event the Director of Public Safety may, in his discretion, reduce said period of suspension.

(d) Upon suspending the license or permit to drive or the privilege of driving a motor vehicle on the highways of this state given to a nonresident or any person, or upon determining that the issuance of a license or permit shall be denied to the person, as hereinbefore in this section directed, the Director of Public Safety or his duly authorized agent shall immediately notify the person in writing and upon his request shall afford him an opportunity for a hearing in the same manner and under the same conditions as is provided in Section 32-6-16, for notification and hearings in the cases of suspension of licenses; except, that the scope of such a hearing for the purposes of this section shall cover the issues of whether a law enforcement officer had reasonable grounds to believe the person had been driving a motor vehicle upon the public highways of this state while under the influence of intoxicating liquor, whether the person was placed under arrest, and whether he or she refused to submit to the test upon request of the officer. Whether the person was informed that his or her privilege to drive would be suspended or denied if he or she refused to submit to the test shall not be an issue. The Director of Public Safety shall order that the suspension or determination that there should be a denial of issuance either be rescinded or sustained.

(e) If the suspension or determination that there should be a denial of issuance is sustained by the Director of Public Safety or his or her authorized agent upon such hearing, the person whose license or permit to drive or nonresident operating privilege has been suspended or to whom a license or permit is denied, under the provisions of this section, shall have the right to file a petition in the appropriate court to review the final order of suspension or denial by the director or his or her duly authorized agent in the same manner and under the same conditions as is provided in Section 32-6-16 in the cases of suspensions and denials.

(f) When it has been finally determined under the procedures of this section that a nonresident's privilege to operate a motor vehicle in this state has been suspended the director shall give information in writing of the action taken to the motor vehicle administrator of the state of the person's residence and of any state in which he or she has a license.



Section 32-5-194 - Which law enforcement officers may be authorized to make tests.

The State Board of Health shall not approve the permit required in this division for making tests for any law enforcement officer other than a member of the state highway patrol, a sheriff or his or her deputies or a city policeman.






Division 3 - Consent to Chemical Testing for Accidents Involving Death or Serious Injury.

Section 32-5-200 - Consent to blood test; definitions; incapacity; refusal to submit to test; notice of suspension, etc., of license; hearing; appeal.

(a) Any person who operates a motor vehicle on the public highways of this state who is involved in an accident that results in death or a serious physical injury to any person shall be deemed to have given consent to a test of his or her blood for the purpose of determining the alcoholic content of his or her blood or the presence of amphetamines, opiates, or cannabis. The test or tests shall be administered at the direction of a law enforcement officer having reasonable grounds to believe that the person, while driving a motor vehicle on the public highways of this state, was under the influence of alcohol, amphetamines, opiates, or cannabis. The person shall be informed by the law enforcement officer who is investigating the accident that failure to submit to a test will result in the suspension of his or her privilege to operate a motor vehicle for a period of two years.

(b) For purposes of this section, the term "serious physical injury" means physical injury which creates a substantial risk of death, or which causes serious and protracted disfigurement, protracted impairment of health, or protracted loss or impairment of the function of any bodily organ.

(c) Any person who is dead, unconscious, or who is otherwise in a condition in which they are incapable of refusal, shall be deemed not to have withdrawn the consent provided by subsection (a).

(d) If a person refuses to submit to a test, none shall be given, unless a court order has been obtained ordering the person to submit to a test. If the person is found not to have been at fault in causing the accident, the Director of Public Safety may reduce the period of suspension.

(e) Upon suspending the license or permit to drive or the privilege of driving a motor vehicle on the highways of this state that is given to a nonresident or any person, or upon determining that the issuance of a license or permit shall be denied to the person, the Director of Public Safety or his or her authorized agent shall within three days of suspension notify the person in writing. Upon a request filed by the person within five days from the date of the notice of suspension or denial, the director shall schedule a hearing with notice of the hearing to be provided by certified mail to the person stating the date, time, place, and scope of the hearing. The scope of the hearing shall pertain to all of the following issues:

(1) Whether a law enforcement officer had reasonable grounds to believe the person had been driving a motor vehicle on the public highways of this state while under the influence of the substances enumerated in subsection (a).

(2) Whether the person was at fault in causing the accident.

(3) Whether the person refused to submit to the test upon request of a law enforcement officer.

(4) Whether the person was informed that his or her privilege to drive would be suspended or denied if he or she refused to submit to the test shall not be an issue.

(f) If the suspension or determination that there should be a denial or issuance is sustained by the director or his or her authorized agent, the person whose license or permit to drive or a nonresident operating privilege has been suspended, or to whom a license or permit is denied, shall have the right to file a petition to review the final order, suspension, or denial within 30 days after the entry of the final order of suspension or denial by the director in the appropriate court to review the final order of suspension.

(g) When it has been finally determined under the procedures of this section that the privilege of a nonresident to operate a motor vehicle in this state has been suspended, the director shall give information in writing of the action taken to the motor vehicle administrator of the state of the residence of the person and to any state in which the person has a license.









Article 9 - Equipment.

Division 1 - General Provisions.

Section 32-5-210 - Restrictions as to tire equipment.

(a) Every motor carrier, motor vehicle, truck, semitrailer, and trailer shall be equipped with pneumatic tires of sufficient traction surface in accordance with the capacity of the motor carrier or motor vehicle, except as otherwise herein provided, the same to be prescribed by the Director of Public Safety.

(1) No person shall operate any vehicle of a type required to be licensed upon the highways of this state except for those tires on the dead axle of a vehicle with a dead axle when one or more of the tires in use on such vehicle is in unsafe operating condition or has a tread depth less than 2/32 inch or .15875 centimeters measured in any two adjacent tread grooves at three equally spaced intervals around the circumference of the tire; provided, that such measurements shall not be made at the locations of any tread wear indicator. A tire shall be considered unsafe if it has any part of the ply or cord exposed, any bump, bulge, or separation, any tread or sidewall cracks, cuts, or snags in excess of one inch in length and deep enough to expose the body cords, any tire marked "not for highway use," or "for racing purposes only," or "unsafe for highway use" or words of similar import and any tire which has been regrooved or recut below the original groove depth, excepting special tires which have extra undertread rubber for this purpose and are identified as such; provided, that the prohibitions of this section shall not apply to the tires upon the dead axle of a vehicle equipped with such a dead axle.

(2) No person, firm, corporation, or organization shall sell or offer for sale tires, or a vehicle equipped with tires, for use upon the highways of this state, which are in unsafe condition or which have a tread depth of less than 2/32 inch or .15875 centimeters measured as specified in subdivision (1) of this subsection.

(b) No tire on a vehicle moved on a highway shall have on its periphery any block, stud, flange, cleat, or spike or any other protuberances of any material other than rubber which project beyond the tread of the traction surface of the tire, except that it shall be permissible to use farm machinery with tires having protuberances which will not injure the highway and, except also, that it shall be permissible to use tire chains or metal studded or safety spike tires of reasonable proportions upon any vehicle when required for safety because of snow, rain, or other conditions tending to cause a vehicle to slide or skid.

(c) Every solid rubber tire on a vehicle moved on any highway shall have rubber on its entire traction surface of at least four inches and one inch thick above the edge of the flange of the entire periphery.

(d) The Department of Public Safety and local authorities in their respective jurisdictions may, in their discretion, issue special permits authorizing the operation upon a highway of traction engines or tractors having movable tracks with transverse corrugations upon the periphery of such movable tracks or farm tractors or other farm machinery.



Section 32-5-211 - Flag or light at end of load.

Whenever the load of any vehicle shall extend more than four feet beyond the rear of the bed or body of the vehicle, there shall be displayed at the end of the load in a position which shall be clearly visible at all times from the rear of the load a red or orange flag not less than 12 inches both in length and width. Between one-half hour after sunset and one-half hour before sunrise there shall be displayed at the end of any load a red light or amber strobe light plainly visible under normal atmospheric conditions at least 200 feet from the rear of the vehicle. Any person violating this section shall be guilty of a misdemeanor and upon conviction shall be punished as provided in Section 32-5-311.



Section 32-5-212 - Brakes.

Every motor vehicle when operated upon a highway shall be equipped with brakes adequate to control the movement of and to stop and to hold such vehicle, including two separate means of applying the brakes, each of which shall be effective to apply the brakes to at least two wheels and so constructed that no part which is liable to failure shall be common to two; except, that a motorcycle need be equipped with only one brake. All such brakes shall be maintained in good working order and shall conform to regulations not inconsistent with this section to be promulgated by the Director of Public Safety. Any person violating this section shall be guilty of a misdemeanor.



Section 32-5-213 - Horns and warning devices.

(a) Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order capable of emitting a sound audible under normal conditions for a distance of not less than 200 feet.

It shall be unlawful for any vehicle to be equipped with or for any person to use upon a vehicle any siren or for any person at any time to use a horn otherwise than as a reasonable warning or to make any unnecessary or unreasonably loud or harsh sound by means of a horn or other warning device.

(b) Every police and fire department and fire patrol vehicle and every ambulance used for emergency calls shall be equipped with a siren, bell, ululating multi-toned horns or other electronic siren type device approved by the Director of Public Safety.

(c) Any person violating any of the provisions of this section shall be guilty of a misdemeanor.



Section 32-5-214 - Mirrors.

Every motor vehicle, operated singly or when towing any other vehicle, shall be equipped with a mirror so located as to reflect to the driver a view of the highway for a distance of at least 200 feet to the rear of such motor vehicle.



Section 32-5-215 - Windshields must be unobstructed; windshield wipers; tinting.

(a) No person shall drive any motor vehicle with any sign, poster, or other nontransparent material upon the front windshield, sidewings, or side or rear windows of such vehicle which obstructs the driver's clear view of the highway or any intersecting highway.

(b) The windshield on every motor vehicle shall be equipped with a device for cleaning rain, snow, or other moisture from the windshield, which device shall be so constructed as to be controlled or operated by the driver of the vehicle.

(c) Every windshield wiper upon a motor vehicle shall be maintained in good working order.

(d) No person shall operate a motor vehicle which has a windshield, sidewing, or rear window which has tinting to the extent or manufactured in such a way that occupants of the vehicle cannot be easily identified or recognized through the sidewing or rear windows from outside the motor vehicle.

(e) The provisions of this section shall not apply to the manufactured tinting of windshields of motor vehicles or to certificates of identification, decals, or other papers required by law to be displayed on such windshield or windows.



Section 32-5-216 - Mufflers; prevention of noise, smoke, etc.

(a) Every motor vehicle shall at all times be equipped with a muffler in good working order and in constant operation to prevent excessive or unusual noise and annoying smoke, and no person shall use a muffler cut-out, bypass, a muffler without baffles, or similar device upon a motor vehicle on a highway.

(b) The engine and power mechanism of every motor vehicle shall be so equipped and adjusted as to prevent the escape of excessive fumes or smoke.



Section 32-5-217 - Safety belts.

(a) No seat safety belt or anchor shall be sold or installed for use in connection with the operation of a motor vehicle on any highway in this state unless it meets the specifications prescribed by the Department of Public Safety.

(b) The department shall adopt regulations governing approved types of seat safety belts and anchors, but the department shall accept, as approved, all seat safety belts and anchors meeting the specifications of the Society of Automotive Engineers.

(c) Any person who knowingly sells or installs a seat safety belt in violation of the provisions of this section shall be fined not less than $25.00 and not more than $50.00.



Section 32-5-218 - Safety glazing material in motor vehicles.

(a) On and after January 1, 1968, no person shall sell any new motor vehicle as specified herein, nor shall any new motor vehicle as specified herein be registered thereafter unless such vehicle is equipped with safety glazing material of a type approved by the director wherever glazing material is used in doors, windows, and windshields. The foregoing provisions shall apply to all passenger-type motor vehicles, including passenger buses and school buses, but in respect to trucks, including truck tractors, the requirements as to safety glazing material shall apply to all glazing material used in doors, windows, and windshields in the drivers' compartments of such vehicles. All replacements made of any glazing material in motor vehicles as described herein shall be made with safety glazing material as herein described.

(b) The term "safety glazing materials" means glazing materials so constructed, treated, or combined with other materials as to reduce substantially, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects from exterior sources or by these safety glazing materials when they may be cracked or broken.

(c) The director shall compile and publish a list of types of glazing material by name approved by him or her as meeting the requirements of this section and the Commissioner of Revenue shall not register after January 1, 1968, any motor vehicle which is subject to the provisions of this section unless it is equipped with an approved type of safety glazing material, and the Commissioner of Revenue shall thereafter suspend the registration of any motor vehicle so subject to this section which is not so equipped until it is made to conform to the requirements of this section.



Section 32-5-219 - Location of television viewers.

No television viewer, screen, or other means of visually receiving a television broadcast shall be located in a motor vehicle at any point forward of the back of the driver's seat or in any manner so that the driver of the vehicle can see it while in actual control of the vehicle.



Section 32-5-220 - Flares or other warning devices - Carrying required by certain vehicles; specifications.

(a) No person shall operate any truck, passenger bus, or truck tractor upon any highway outside the corporate limits of municipalities at any time from a half hour after sunset to a half hour before sunrise unless there shall be carried in such vehicle the following equipment, except as provided in subsection (b) of this section:

(1) At least three flares or three red electric lanterns each of which shall be capable of being seen and distinguished at a distance of 500 feet under normal atmospheric conditions at nighttime. Each flare (liquid-burning pot torch) shall be capable of burning for not less than 12 hours in five miles per hour wind velocity and capable of burning in any air velocity from zero to 40 miles per hour. Every such flare shall be substantially constructed so as to withstand reasonable shocks without leaking. Every such flare shall be carried in the vehicle in a metal rack or box. Every such red electric lantern shall be capable of operating continuously for not less than 12 hours and shall be substantially constructed so as to withstand reasonable shock without breakage.

(2) At least three red-burning fusees unless red electric lanterns are carried. Every fusee shall be made in accordance with specifications of the Bureau of Explosives, New York, and so marked and shall be capable of burning at least 15 minutes.

(3) At least two red cloth flags, not less than 12 inches square, with standards to support same.

(b) No person shall operate at the time and under the conditions stated in subsection (a) of this section any motor vehicle used in the transportation of inflammable liquids in bulk, or transporting compressed inflammable gases unless there shall be carried in such vehicle three red electric lanterns meeting the requirements above stated and there shall not be carried in any vehicle any flares, fusees, or signal produced by a flame.

(c) As an alternative it shall be deemed a compliance with this section in the event a person operating any motor vehicle described in this section shall carry in such vehicle three portable reflector units on standards of a type approved by the department. No portable reflector unit shall be approved unless it is so designed and constructed as to include two reflectors one above the other each of which shall be capable of reflecting red light clearly visible from all distances within 500 feet to 50 feet under normal atmospheric conditions at nighttime when directly in front of lawful upper beams of head lamps.



Section 32-5-221 - Flares or other warning devices - Display.

(a) Whenever any truck, passenger bus, truck tractor, trailer, semitrailer, or pole trailer is disabled upon the traveled portion of any highway or the shoulder thereof outside of any municipality at any time when lighted lamps are required on vehicles the driver of such vehicle shall display the following warning devices upon the highway during the time the vehicle is so disabled on the highway except as provided in subsection (b) of this section:

(1) A lighted fusee or other flare shall be immediately placed on the roadway at the traffic side of the motor vehicle unless electric lanterns are displayed.

(2) Within the burning period of the fusee or other flare and as promptly as possible three lighted flares (pot torches) or three electric lanterns shall be placed on the roadway as follows: One approximately 100 feet in advance of the vehicle; one at a distance of approximately 100 feet to the rear of the vehicle, each in the center of the lane of traffic occupied by the disabled vehicle; and one at the traffic side of the vehicle approximately 10 feet rearward or forward thereof.

(b) Whenever any vehicle used in the transportation of inflammable liquid in bulk or transporting compressed inflammable gases is disabled upon a highway at any time or place mentioned in subsection (a) of this section, the driver of such vehicle shall display upon the roadway one red electric lantern to be immediately placed on the roadway at the traffic side of the vehicle and two other red electric lanterns to be placed to the front and rear of the vehicle in the same manner prescribed in subsection (a) above for flares. When a vehicle of a type specified in this subsection is disabled, the use of flares, fusees, or any signal produced by flame as warning signals is prohibited.

(c) Whenever any vehicle of a type referred to in this section is disabled upon the traveled portion of a highway or the shoulder thereof, outside of any municipality at any time when the display of fusees, flares, or electric lanterns is not required, the driver of such vehicle shall display two red flags upon the roadway in the lane of traffic occupied by the disabled vehicle, one at a distance of approximately 100 feet in advance of the vehicle, and one at a distance of approximately 100 feet to the rear of the vehicle.

(d) In the alternative, it shall be deemed a compliance with this section in the event three portable reflector units on standards of a type approved by the department are displayed at the times and under the conditions specified in this section either during the daytime or at nighttime and such portable reflector units shall be placed on the roadway in the locations prescribed above for the placing of electric lanterns and lighted flares.

(e) The flares, fusees, lanterns, and flags to be displayed as required in this section shall conform to the requirements of Section 32-5-220.



Section 32-5-222 - Requirements for child passenger restraints.

(a) Every person transporting a child in a motor vehicle operated on the roadways, streets, or highways of this state, shall provide for the protection of the child by properly using an aftermarket or integrated child passenger restraint system meeting applicable federal motor vehicle safety standards and the requirements of subsection (b). This section shall not be interpreted to release in part or in whole the responsibility of an automobile manufacturer to insure the safety of children to a level at least equivalent to existing federal safety standards for adults. In no event shall failure to wear a child passenger restraint system be considered as contributory negligence. The term "motor vehicle" as used in this section shall include a passenger car, pickup truck, van (seating capacity of 10 or less), minivan, or sports utility vehicle.

(b) The size appropriate restraint system required for a child in subsection (a) must meet the requirements of Section 32-5B-4 and shall include all of the following:

(1) Infant only seats and convertible seats used in the rear facing position for infants until at least one year of age or 20 pounds.

(2) Convertible seats in the forward position or forward facing seats until the child is at least five years of age or 40 pounds.

(3) Booster seats until the child is six years of age.

(4) Seat belts until 15 years of age.

(c) No provision of this section shall be construed as creating any duty, standard of care, right, or liability between parent and child that is not recognized under the laws of the State of Alabama as they presently exist, or may, at any time in the future, be constituted by statute or decision.

(d) Any person violating the provisions of this section may be fined twenty-five dollars ($25) for each offense. The charges may be dismissed by the trial judge hearing the case and no court costs shall be assessed upon proof of acquisition of an appropriate child passenger restraint.

(e) Fifteen dollars ($15) of a fine imposed under subsection (d) shall be used to distribute vouchers for size appropriate child passenger restraint systems to families of limited income in the state. The fifteen dollars ($15) shall be deposited in the State Treasury to be distributed by the state Comptroller to the Department of Public Health, which shall administer the program free of charge.

(f) The provisions of this section notwithstanding, nothing contained herein shall be deemed a violation of any law which would otherwise nullify or change in any way the provisions or coverage of any insurance contract.

(g) For the purpose of identifying habitually negligent drivers and habitual or frequent violators, the Department of Public Safety shall assess the following points:

(1) Violation of child safety restraint requirements, first offense ......................1 point.

(2) Violation of child safety restraint requirements, second or subsequent offense .............2 points.

(h) Every person transporting a child shall be responsible for assuring that each child is properly restrained pursuant to this section. The provisions shall not apply to taxis and all motor vehicles with a seating capacity of 11 or more passengers.

(i) Each state, county, and municipal police department shall maintain statistical information on traffic stops of minorities pursuant to this section, and shall report that information monthly to the Department of Public Safety and the Office of the Attorney General.






Division 2 - Lights, Lamps and Reflective Devices.

Section 32-5-240 - Required lighting equipment and illuminating devices of vehicles.

(a) When lighted headlamps required.

(1) Every vehicle upon a highway within this state, except a parked vehicle, which shall be subject to Section 32-5-244, shall display lighted lamps and illuminating devices required by this section for different classes of vehicles at the following times:

a. From a half hour after sunset to a half hour before sunrise.

b. At any time when the windshield wipers of the vehicle are in use because of rain, sleet, or snow, except when the use is intermittent because of misting rain, sleet, or snow.

c. At any time when there is not sufficient light to render clearly discernible persons and vehicles on the highway at a distance of 500 feet.

(2) Notwithstanding subdivision (1), whenever motor vehicles or other vehicles are operated in combination during a time that lamps and illuminating devices are required to be lighted, any lamp, other than a tail lamp, that, by reason of its location on a vehicle in the combination would be obscured by another vehicle of the combination, need not be lighted. This subdivision shall not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps or that all lamps required on the rear of the rearmost vehicle of any combination shall be lighted.

(b) Head lamps on motor vehicles.

(1) Every motor vehicle, other than a motorcycle or motor-driven cycle, shall be equipped with at least two but not more than four head lamps, with at least one but not more than two on each side of the front of the motor vehicle. The head lamps shall comply with the requirements and limitations of Section 32-5-242.

(2) Every motorcycle and every motor-driven cycle shall be equipped with at least one and not more than two head lamps which shall comply with the requirements and limitations of Section 32-5-242.

(3) Every head lamp upon every new motor vehicle sold after January 1, 1950, including every motorcycle and motor-driven cycle, shall be located at a height measured from the center of the head lamp of not more than 54 inches nor less than 24 inches to be measured as set forth in Section 32-5-242.

(c) Tail lamps.

(1) Every motor vehicle, trailer, semitrailer, and pole trailer and any other vehicle which is being drawn at the end of a train of vehicles shall be equipped with at least one tail lamp mounted on the rear which, when lighted as required, emits a red light plainly visible from a distance of 500 feet to the rear. When vehicles are drawn in a train, only the tail lamp on the rearmost vehicle need actually be seen from the distance specified.

(2) Every tail lamp upon every vehicle shall be located at a height of not more than 60 inches nor less than 20 inches to be measured as set forth in Section 32-5-242.

(3) Every motor vehicle shall have a tail lamp or a separate lamp so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of 50 feet to the rear. Any tail lamp or tail lamps, together with any separate lamp for illuminating the rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted.

(d) Additional equipment required on certain vehicles. In addition to other equipment required in this article, the following vehicles shall be equipped in the following manner:

(1) On every bus or truck, whatever its size, the following shall be on the rear: Two red reflectors, one at each side, and one stop light.

(2) On every bus or truck 80 inches or more in overall width, in addition to the requirements in subdivision (1):

a. On the front, two clearance lamps, one at each side.

b. On the rear, two clearance lamps, one on each side.

c. On each side, two side marker lamps, one at or near the front and one at or near the rear.

d. On each side, two reflectors, one at or near the front and one at or near the rear.

(3) On every truck tractor:

a. On the front, two clearance lamps, one at each side.

b. On the rear, one stop light.

(4) On every trailer or semitrailer having a gross weight in excess of 3,000 pounds:

a. On the front, two clearance lamps, one at each side.

b. On each side, two side marker lamps, one at or near the front and one at or near the rear.

c. On each side, two reflectors, one at or near the front and one at or near the rear.

d. On the rear, two clearance lamps, one at each side, also two reflectors, one at each side, and one stop light.

(5) On every pole trailer having a gross weight in excess of 3,000 pounds gross weight:

a. On each side, one side marker lamp and one clearance lamp which may be in combination, to show to the front, side, and rear.

b. On the rear of the pole trailer or load, two reflectors, one at each side.

(6) On every trailer, semitrailer, or pole trailer having a gross weight of 3,000 pounds or less: On the rear, two reflectors, one on each side. If the load or dimensions of any trailer or semitrailer obscures the stop light on the towing vehicle, the towed vehicle shall also be equipped with one stop light.

(e) Lamps on other vehicles and equipment. All vehicles, including animal-drawn vehicles and those for which special permits have been issued under authority of Section 32-9-29, not otherwise specifically required to be equipped with lamps, shall at the times specified in subsection (a) of this section be equipped with at least one lighted lamp or lantern exhibiting a white light visible from a distance of 500 feet to the front of the vehicle and with a lamp or lantern exhibiting a red light visible from a distance of 500 feet to the rear.

(f) Stop lamps required on new motor vehicles. It is unlawful for any person to sell any new motor vehicle, including any motorcycle or motor-driven cycle, in this state or for any person to drive the vehicle on the highways unless it is equipped with a stop lamp meeting the requirements of Section 32-5-242.

(g) New motor vehicles to be equipped with reflectors.

(1) No new motor vehicle first sold on or after January 1, 1950, other than a truck tractor, motorcycle, or motor-driven cycle shall be operated on a highway unless the vehicle carries on the rear, either as a part of the tail lamps or separately, two red reflectors. Every motorcycle and every motor-driven cycle shall carry at least one reflector, meeting the requirements of this section. Vehicles specifically provided for in subsection (d) of this section shall be equipped with reflectors as required by that subsection.

(2) These reflectors shall be mounted on the vehicle at a height not less than 20 inches nor more than 60 inches measured as set forth in subsection (a) of Section 32-5-242, shall be of such size and characteristics, and shall be so mounted as to be visible at night from 300 feet.



Section 32-5-241 - Additional permissible lights on vehicles.

(a) Spot lamps and auxiliary lamps.

(1) SPOT LAMPS. Any motor vehicle may be equipped with not to exceed one spot lamp and every lighted spot lamp shall be so aimed and used upon approaching another vehicle that no part of the high intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle nor more than 100 feet ahead of the vehicle.

(2) FOG LAMPS. Any motor vehicle may be equipped with not to exceed two fog lamps mounted on the front at a height not less than 12 inches nor more than 30 inches above the level surface upon which the vehicle stands and so aimed that when the vehicle is not loaded none of the high intensity portion of the light to the left of the center of the vehicle shall at a distance of 25 feet ahead project higher than a level of four inches below the level of the center of the lamp from which it comes.

(3) AUXILIARY PASSING LAMPS. Any motor vehicle may be equipped with not to exceed one auxiliary passing lamp mounted on the front at a height not less than 24 inches nor more than 42 inches above the level surface upon which the vehicle stands and every such auxiliary passing lamp shall meet the requirements and limitations set forth in this chapter.

(4) AUXILIARY DRIVING LAMPS. Any motor vehicle may be equipped with not to exceed one auxiliary driving lamp mounted on the front at a height not less than 16 inches nor more than 42 inches above the level surface upon which the vehicle stands and every auxiliary driving lamp shall meet the requirements and limitations set forth in this chapter.

(b) Signal lamps and signal devices.

(1) Any motor vehicle may be equipped and when required under this division shall be equipped with the following signal lamps or devices:

a. A stop lamp on the rear which shall emit a red or yellow light and which shall be actuated upon application of the service (foot) brake and which may but need not be incorporated with a tail lamp.

b. A lamp or lamps or mechanical signal device capable of clearly indicating any intention to turn either to the right or the left and which shall be visible both from the front and rear.

(2) A stop lamp shall be plainly visible and understandable from a distance of 100 feet to the rear both during normal sunlight and at nighttime and a signal lamp or lamps indicating intention to turn shall be visible and understandable during daytime and nighttime from a distance of 100 feet both to the front and rear. When a vehicle is equipped with a stop lamp or other signal lamps, such lamp or lamps shall at all times be maintained in good working condition. No stop lamp or signal lamp shall project a glaring or dazzling light.

(3) All mechanical signal devices shall be self-illuminated when in use at the time mentioned in subsection (a) of Section 32-5-240.

(c) Additional lighting equipment.

(1) Any motor vehicle may be equipped with not more than two side cowl or fender lamps which shall emit an amber or white light without glare.

(2) Any motor vehicle may be equipped with not more than one running-board courtesy lamp on each side thereof which shall emit a white or amber light without glare.

(3) Any motor vehicle may be equipped with not more than two back-up lamps either separately or in combination with other lamps, but any such back-up lamp shall not be lighted when the motor vehicle is in forward motion.

(d) Special restriction on lamps.

(1) Any lighted lamp or illuminated device upon a motor vehicle other than head lamps, spot lamps, auxiliary lamps, or flashing front direction signals which projects a beam of light of an intensity greater than 300 candlepower shall be so directed that no part of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than 75 feet from the vehicle.

(2) No person shall drive or move any vehicle or equipment upon any highway with any lamp or device thereon displaying a red light visible from directly in front of the center thereof. This section shall not apply to authorized emergency vehicles.

(3) Any vehicle may be equipped with flashing lamps which may be used for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking, or passing, and when so equipped may display such warning in addition to any other warning signals required by this section. The lamps used to display such warning to the front shall be mounted at the same level and as widely spaced laterally as practicable and shall display simultaneously flashing white or amber lights, or any shade of color between white and amber.

The lamps used to display such warning to the rear shall be mounted at the same level and as widely spaced laterally as practicable, and shall show simultaneously flashing amber or red lights, or any shade of color between amber and red. These warning lights shall be visible from a distance of not less than 1,500 feet under normal atmospheric conditions at night.

(4) Flashing lights may be used on motor vehicles as a means of indicating a right or left turn; a stop lamp may pulsate with different intensities provided that it meets at all intensities the provisions of subdivision (2) of subsection (b) of this section; and the warning lights on emergency vehicles may flash.



Section 32-5-242 - Requirements as to head lamps and auxiliary driving lamps.

(a) Visibility distance and mounted height of lamps.

(1) Whenever requirement is hereinafter declared as to the distance from which certain lamps and devices shall render objects visible or within which such lamps or devices shall be visible, the provisions shall apply during the times stated in Section 32-5-240 in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions unless a different time or condition is expressly stated.

(2) Whenever requirement is hereinafter declared as to the mounted height of lamps or devices it shall mean from the center of such lamp or device to the level ground upon which the vehicle stands when such vehicle is without a load.

(b) Multiple-beam road-lighting equipment. Except as hereinafter provided, the head lamps or the auxiliary driving lamp or the auxiliary passing lamp or combination thereof on motor vehicles other than motorcycles or motor-driven cycles shall be so arranged that the driver may select at will between distributions of light projected to different elevations and such lamps may, in addition, be so arranged that such selection can be made automatically, subject to the following limitations:

(1) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least 350 feet ahead for all conditions of loading.

(2) There shall be a lowermost distribution of light, or composite beam so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least 100 feet ahead; and on a straight level road under any condition of loading none of the high-intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

(3) Every new motor vehicle, other than a motorcycle or motor-driven cycle, registered hereafter in this state, which has multiple-beam road-lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the head lamps is in use, and shall not otherwise be lighted. The indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.

(c) Use of multiple-beam road-lighting equipment. Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in subsection (a) of Section 32-5-240 the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

(1) Whenever a driver of a vehicle approaches an oncoming vehicle within 500 feet, such driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light or composite beam, specified in subdivision (2) of subsection (b) of this section shall be deemed to avoid glare at all times, regardless of road contour and loading.

(2) Whenever the driver of a vehicle follows another vehicle within 200 feet to the rear, except when engaged in the act of overtaking and passing, such driver shall use a distribution of light permissible under this division other than the uppermost distribution of light specified in subdivision (1) of subsection (b) of this section.

(d) Single-beam road-lighting equipment. Head lamps arranged to provide a single distribution of light not supplemented by auxiliary driving lamps shall be permitted on motor vehicles manufactured and sold one year hereafter in lieu of multiple-beam road-lighting equipment herein specified if the single distribution of light complies with the following requirements and limitations:

(1) The head lamps shall be so aimed that when the vehicle is not loaded none of the high-intensity portion of the light shall, at a distance of 25 feet ahead, project higher than a level of five inches below the level of the center of the lamp from which it comes, and in no case higher than 42 inches above the level on which the vehicle stands at a distance of 75 feet ahead.

(2) The intensity shall be sufficient to reveal persons and vehicles at a distance of at least 200 feet.

(e) Lighting equipment on motor-driven cycles. The head lamp or head lamps upon every motor-driven cycle may be of the single-beam or multiple-beam type but in either event shall comply with the requirements and limitations as follows:

(1) Every head lamp or head lamps on a motor-driven cycle shall be of sufficient intensity to reveal a person or a vehicle at a distance of not less than 100 feet when the motor-driven cycle is operated at any speed less than 25 miles per hour; at a distance of not less than 200 feet when the motor-driven cycle is operated at a speed of 25 or more miles per hour but less than 35 miles per hour; and at a distance of 300 feet when the motor-driven cycle is operated at a speed of 35 miles or more per hour.

(2) In the event the motor-driven cycle is equipped with a multiple-beam head lamp or head lamps the upper beam shall meet the minimum requirements set forth above and shall not exceed the limitations set forth in subdivision (2) of subsection (b) of this section.

(3) In the event the motor-driven cycle is equipped with a single-beam lamp or lamps, the lamp or lamps shall be so aimed that when the vehicle is loaded none of the high-intensity portion of light, at a distance of 25 feet ahead, shall project higher than the level of the center of the lamp from which it comes.

(f) Alternate road-lighting equipment. Any motor vehicle may be operated under the conditions specified in subsection (a) of Section 32-5-240 when equipped with two lighted lamps upon the front thereof capable of revealing persons and objects 75 feet ahead in lieu of lamps required in subsection (b) or subsection (d) of this section; provided, that at no time shall it be operated at a speed in excess of 20 miles per hour.

(g) Color of clearance lamps, side marker lamps, and reflectors.

(1) Front clearance lamps and those marker lamps and reflectors mounted on the front or on the side near the front of a vehicle shall display or reflect an amber color.

(2) Rear clearance lamps and those marker lamps and reflectors mounted on the rear or on the sides near the rear of a vehicle shall display or reflect a red color.

(3) All lighting devices and reflectors mounted on the rear of any vehicle shall display or reflect a red color, except the stop light or other signal device, which may be red, amber, or yellow, and except that the light illuminating the license plate or the light emitted by a back-up lamp shall be white.

(h) Mounting reflectors, clearance lamps, and side marker lamps.

(1) Reflectors, when required by subsection (d) of Section 32-5-240 shall be mounted at a height not less than 24 inches and not higher than 60 inches above the ground on which the vehicle stands; except, that if the highest part of the permanent structure of the vehicle is less than 24 inches the reflector at such point shall be mounted as high as that part of the permanent structure will permit.

The rear reflectors on a pole trailer may be mounted on each side of the bolster or load.

Any required red reflector on the rear of a vehicle may be incorporated with the tail lamp, but such reflector shall meet all the other reflector requirements of this chapter.

(2) Clearance lamps shall be mounted on the permanent structure of the vehicle in such a manner as to indicate its extreme width and as near the top thereof as practicable. Clearance lamps and side marker lamps may be mounted in combination provided illumination is given as required herein with reference to both.

(i) Visibility of reflectors, clearance lamps, and marker lamps.

(1) Every reflector upon any vehicle referred to in subsection (d) of Section 32-5-240 shall be of such size and characteristics and so maintained as to be readily visible at nighttime from all distances within 500 feet to 50 feet from the vehicle when directly in front of lawful upper beams of head lamps. Reflectors required to be mounted on the sides of the vehicle shall reflect the required color of light to the sides, and those mounted on the rear shall reflect a red color to the rear.

(2) Front and rear clearance lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required at a distance of 500 feet from the front and rear, respectively, of the vehicle.

(3) Side marker lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required at a distance of 500 feet from the side of the vehicle on which mounted.



Section 32-5-243 - Lighting equipment and warning devices for vehicles engaged in mail service.

Any vehicle in active service transporting United States mail may display two simultaneously flashing lights to be used for the purpose of warning other vehicle operators of its presence and to exercise caution in approaching, overtaking, or in passing. Such lights may be flashed continuously or actuated by application of the service brake (foot) while the vehicle is either in motion or parked. Such lamps shall have the following specifications and shall meet the following requirements:

(1) Lamps shall be not less than four inches in diameter and shall be powered by a bulb of not less than 21 candlepower with a reflectorization sufficient to assure visibility for at least 500 feet in front and to the rear of the vehicle under normal atmospheric conditions.

(2) Lamps shall be of double face or two way type.

(3) Lamps shall have amber lens to the front and red lens to the rear.

(4) Lamps shall be mounted on the highest part of the top of the vehicle in such a position that illumination from the lights is visible both to the front and rear for the required distance. Lamps shall be spaced laterally as far apart as body construction will permit but not closer than 30 inches. Between the lamps there shall be mounted a 22-inch by seven-inch sign with the wording "U.S. MAIL" in minimum of four-inch letters and of not less than three quarters of an inch in width of strobe, in black on a white background.

(5) This sign and lamps shall be so installed that the sign can be easily lowered and the lamps turned off when the vehicle is not actually engaged in the United States mail service.

(6) Any vehicle in active service transporting United States mail may, as an option to the foregoing, display a flashing red light not less than four inches in diameter with the letters "STOP" printed thereon and a uniform sign not less than 14 inches in diameter approved by the Department of Public Safety with the words printed thereon "U.S. MAIL, WATCH FOR STOPS," which sign and light is to be attached to the rear of such vehicle.

(7) In addition to the above lighting equipment the Department of Public Safety is hereby granted the authority to prescribe rules and regulations for the use of amber colored strobe lights or any other lighting device on mail delivery vehicles. In prescribing the rules and regulations the Department of Public Safety shall seek the advice of the U.S. Postal Service.



Section 32-5-244 - Lights on parked vehicles.

(a) Whenever a vehicle is lawfully parked upon a street or highway during the hours between a half hour after sunset and a half hour before sunrise where there is sufficient light to reveal any person or object within a distance of 500 feet upon such street or highway no lights need to be displayed upon such parked vehicle.

(b) Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended, during the hours between a half hour after sunset and half hour before sunrise and there is not sufficient light to reveal any person or object within a distance of 500 feet upon such highway, such vehicle so parked or stopped shall be equipped with one or more lamps which shall exhibit a white or amber light on the roadway side visible from a distance of 500 feet to the front of such vehicle and a red light visible from a distance of 500 feet to the rear. The foregoing provisions shall not apply to a motor-driven cycle.

(c) Any lighted headlamps upon a parked vehicle shall be depressed or dimmed.



Section 32-5-245 - Reflectors or similar warning devices on horse-drawn wagons and other vehicles.

It shall be unlawful for any person to operate a horse-drawn wagon, buggy, carriage, or other vehicle upon any public highway, road, or street between sunset and sunrise unless there is affixed to the rear of such vehicle at least two red reflectors or similar warning devices, one on each corner, and to the front of such vehicle one amber reflector or similar warning device on the left-hand front of said vehicle. Any person who violates this section is guilty of a misdemeanor and, upon conviction, shall be punished as prescribed by law.

All laws or parts of laws which conflict with this section are repealed, but this section does not repeal the provisions of subsection (e) of Section 32-5-240.



Section 32-5-246 - Reflective devices for slow-moving vehicles - Required; design.

When operated, propelled, driven, towed, pushed, or otherwise moving over, along, or across any highway in this state, every vehicle which has a maximum potential speed of 25 miles an hour, implement of husbandry, farm tractor, or special mobile equipment shall be identified with a reflective device as follows:

(1) An equilateral triangle in shape at least 16 inches wide at the base and at least 14 inches in height, with a bright red border, at least one and three-quarter inches wide of highly reflective beaded material;

(2) A center triangle, at least 12 1/4 inches on each side of yellow-orange fluorescent material.



Section 32-5-247 - Reflective devices for slow-moving vehicles - Mounting.

The device shall be mounted on the rear of the vehicle, implement, or mobile equipment broad base down, not less than three feet nor more than five feet above the ground, measuring to the lowest portion of the device and as near the center of the vehicle, implement, or mobile equipment as practicable.



Section 32-5-248 - Reflective devices for slow-moving vehicles - Restrictions on use.

The use of such device is restricted to use on slow-moving vehicles specified in Sections 32-5-246 through 32-5-251 and the use of such reflective device on any other type vehicle or stationary object is prohibited.



Section 32-5-249 - Reflective devices for slow-moving vehicles - Bicycles or ridden animals.

The provisions of Sections 32-5-246 through 32-5-251 shall not apply to bicycles or to ridden animals.



Section 32-5-250 - Reflective devices for slow-moving vehicles - Other provisions not repealed, etc.

Nothing in Sections 32-5-246 through 32-5-251 shall repeal or amend any other provision of the laws of Alabama governing lights or reflectors required to be mounted on vehicles.



Section 32-5-251 - Reflective devices for slow-moving vehicles - Violations.

Any person violating any provisions of Sections 32-5-246 through 32-5-251 shall be guilty of a misdemeanor and shall upon conviction be punished by a fine of not less than $5.00 nor more than $100.00 or by imprisonment in the county jail for not more than 30 days or by both such fine and imprisonment.



Section 32-5-252 - Approval of lighting devices; prohibited lamps and devices; regulations; lists of approved devices to be published.

(a) No person shall have for sale, or offer for sale for use upon or as a part of the equipment of a motor vehicle, trailer, or semitrailer, or use upon any such vehicle any head lamp, auxiliary or fog lamp, rear lamp, signal lamp or reflector, which reflector is required hereunder, or parts of any of the foregoing which tend to change the original design or performance, unless of a type which has been submitted to the director and approved by him or her. The foregoing provisions of this section shall not apply to equipment in actual use when this section is adopted or replacement parts therefor.

(b) No person shall have for sale, sell, or offer for sale for use upon or as a part of the equipment of a motor vehicle, trailer, or semitrailer any lamp or device mentioned in this section which has been approved by the director unless such lamp or device bears thereon the trademark or name under which it is approved so as to be legible when installed.

(c) No person shall use upon any motor vehicle, trailer, or semitrailer any lamps mentioned in this section unless the lamps are mounted, adjusted, and aimed in accordance with instructions of the director.

(d) The director is hereby authorized to approve or disapprove lighting devices and to issue and enforce regulations establishing standards and specifications for the approval of such lighting devices, their installation, adjustment, and aiming and adjustment when in use on motor vehicles. Such regulations shall correlate with and, so far as practicable, conform to the then current standards and specifications of the Society of Automotive Engineers applicable to such equipment.

(e) The director is hereby required to approve or disapprove any lighting device, of a type on which approval is specifically required in this chapter, within a reasonable time after such device has been submitted.

(f) The director is further authorized to set up the procedure which shall be followed when any device is submitted for approval.

(g) The director, upon approving any such lamp or device, shall issue to the applicant a certificate of approval together with any instructions determined by him or her.

(h) The director shall publish lists of all lamps and devices by name and type which have been approved by him or her.



Section 32-5-253 - Enforcement of provisions.

When the director has reason to believe that an approved lighting device being sold commercially does not comply with the requirements of this division, he or she may, after giving 30 days' previous notice to the person holding the certificate of approval for such device in this state, conduct a hearing upon the question of compliance of the approved device. After such hearing, the director shall determine whether the approved lighting device meets the requirements of this division. If the device does not meet the requirements of this division he or she shall give notice to the person holding the certificate of approval for such device in this state.

If at the expiration of 90 days after such notice the person holding the certificate of approval for such device has failed to satisfy the director that the approved device as thereafter to be sold meets the requirements of this division, the director shall suspend or revoke the approval issued therefor until or unless such device is resubmitted to and retested by an authorized testing agency and is found to meet the requirements of this division, and may require that all such devices sold since the notification following the hearing be replaced with devices that do comply with the requirements of this division. The director may at the time of the retest purchase in the open market and submit to the testing agency one or more sets of such approved devices, and if such device upon such retest fails to meet the requirements of this division, the director may refuse to renew the certificate of approval of such device.









Article 12 - Violations; Penalties.

Section 32-5-310 - Enforcement of chapter; arrest procedure; bail bond.

Any peace officer, including state troopers, sheriffs and their deputies, constables and their deputies, police officers and marshals of cities or incorporated towns, county police or patrols, state or county license inspectors and their deputies, and special officers appointed by any agency of the State of Alabama for the enforcement of its laws relating to motor vehicles, now existing or hereafter enacted, shall be authorized, and it is hereby made the duty of each of them to enforce the provisions of this chapter and to make arrests for any violation or violations thereof, without warrant if the offense be committed in his or her presence, and with warrant if he or she does not observe the commission of the offense. If the arrest be made without warrant, the accused may elect to be immediately taken before the nearest court having jurisdiction, whereupon it shall be the duty of the officer to so take him or her. If the accused elects not to be so taken, then it shall be the duty of the officer to require of the accused a bail bond in a sum not to exceed $300.00, conditioned that the accused binds himself or herself to appear in the nearest court having jurisdiction at the time fixed in the bond. In case the arrested person fails to appear on the day fixed, the bond shall be forfeited in the manner as is provided for the forfeiture of bonds in other cases. No officer shall be permitted to take a cash bond. The officer making the arrest and taking the bond shall report the same to the court having jurisdiction within 18 hours after taking such bond.



Section 32-5-312 - Penalties for violations of certain sections.

Any person who violates Sections 32-5-55 through 32-5-59, 32-5-62, 32-5-63, 32-5-112 through 32-5-114, 32-5-130 through 32-5-133 and 32-5-150 through 32-5-153, or any part or parts thereof shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment in the county or municipal jail for not more than 10 days or by a fine of not more than $100.00; for a second such conviction within one year thereafter such person shall be punished by a fine of not less than $100.00 nor more than $200.00 or by imprisonment in the county or municipal jail for not more than 20 days or by both such fine and imprisonment; upon a third or subsequent conviction within one year after the first conviction such person shall be punished by a fine of not less than $250.00 nor more than $500.00 or by imprisonment in the county or municipal jail for not more than six months or by both such fine and imprisonment. The court shall revoke the driver's license of such person upon the third conviction.



Section 32-5-313 - Disposition of funds.

All moneys collected pursuant to Section 12-14-14 and Section 12-19-1, et seq., for disbursement to the State Drivers' Fund shall be forwarded by the officer of the court who collects the same to the State Treasurer, no less than once a month and not later than the 15th day of each month. All amounts so received shall be credited to special funds to be designated the "Driver Education and Training Fund," "Alabama College System Truck Driver Training Consortium Fund," the "Catastrophic Trust Fund for Special Education," and the "Alabama Traffic Safety Center Fund," and of the amounts so received, an amount equal to 21 percent thereof is hereby appropriated to the State Department of Education for the sole purpose of instituting and conducting a program of prelicensing driver education and training; an amount equal to 36 percent thereof is hereby appropriated to the state Department of Postsecondary Education to be distributed equally to the entities comprising the Alabama College System Truck Driver Training Consortium on July 29, 1991, for the sole purpose of instituting and conducting programs of truck driver education and training as outlined by the U.S. Department of Transportation with support and recommendations from the transportation industry within such Alabama College System Truck Driver Training Consortium; provided, however, that these funds shall be expended only by institutions under the control of the State Board of Education; an amount equal to 10 percent thereof is hereby appropriated to the Alabama Traffic Safety Center Fund for the sole purpose of conducting programs in traffic safety, motorcycle safety, and boating safety by the center; an amount equal to 3 percent is hereby appropriated to the State Safety Coordinating Committee for payment of administrative expenses incurred in its programs; and the remaining 30 percent is hereby appropriated to the Catastrophic Trust Fund for Special Education to be administered by the State Department of Education except that before the above distribution occurs, the amount equivalent to an amount generated by one dollar fifty cents ($1.50) of the above increase shall be transferred to the Highway Traffic Safety Fund for the Department of Public Safety and is hereby appropriated to the Department of Public Safety for law enforcement purposes.



Section 32-5-316 - Courts may prohibit operation of motor vehicles by persons convicted of violation of automobile laws.

Whenever a defendant is convicted by any court of competent jurisdiction of operating a motor vehicle in violation of any criminal statute or ordinance, the court trying the case, in its discretion, may, in addition to the other punishment fixed by law, enter an order forbidding such person to drive a motor vehicle upon any street or highway in the State of Alabama for a period to be specified by the court, or perpetually, as the court may determine. Any person driving a motor vehicle in violation of such an order of court shall be guilty of a misdemeanor. Any defendant against whom such an order has been entered shall have the same right of appeal and supersedeas as is now granted him or her with reference to the sentence of the court imposing punishment fixed by law, and the appellate court shall have the right to modify or annul the order forbidding the operation by the defendant of motor vehicles, as in the opinion of the appellate court the facts may justify or require.









Chapter 5A - RULES OF THE ROAD.

Article 1 - General Provisions.

Section 32-5A-1 - Short title.

This chapter may be cited as the Alabama Rules of the Road Act.



Section 32-5A-2 - Provisions of chapter refer to vehicles upon highways; exceptions.

The provisions of this chapter relating to the operation of vehicles refer exclusively to the operation of vehicles upon highways except:

(1) Where a different place is specifically referred to in a given section.

(2) The provisions of Sections 32-7-37, 32-7-5, 32-7-12, 32-10-1 through 32-10-12, as they now exist or may hereafter be amended, and any other statutes of this state relating to accidents and accident reports, and also Sections 32-5A-190 through 32-5A-195 shall apply upon highways and elsewhere throughout the state.



Section 32-5A-3 - Required obedience to traffic laws.

It is unlawful and, unless otherwise declared in this chapter with respect to particular offenses, it is a misdemeanor for any person to do any act forbidden or fail to perform any act required in this chapter.



Section 32-5A-4 - Obedience to police officers and firemen.

No person shall willfully fail or refuse to comply with any lawful order or direction of any police officer or fireman invested by law with authority to direct, control or regulate traffic.



Section 32-5A-5 - Persons riding animals or driving animal-drawn vehicles.

Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this chapter, except those provisions of this chapter, which by their very nature can have no application.



Section 32-5A-6 - Persons working on highways; exceptions.

Unless specifically made applicable, the provisions of this chapter except Sections 32-5A-190, 32-5A-191 and 32-5A-194 shall not apply to persons, teams, motor vehicles and other equipment while actually engaged in work upon the surface of a highway but shall apply to such persons and vehicles when traveling to or from such work.



Section 32-5A-7 - Authorized emergency vehicles.

(a) The driver of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law or when responding to but not upon returning from a fire alarm, may exercise the privileges set forth in this section, but subject to the conditions herein stated.

(b) The driver of an authorized emergency vehicle may:

(1) Park or stand, irrespective of the provisions of this chapter;

(2) Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

(3) Exceed the maximum speed limits so long as he does not endanger life or property;

(4) Disregard regulations governing direction of movement or turning in specified directions.

(c) The exemptions herein granted to an authorized emergency vehicle shall apply only when such vehicle is making use of an audible signal meeting the requirements of Section 32-5-213 and visual requirements of any laws of this state requiring visual signals on emergency vehicles.

(d) The foregoing provisions shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall such provisions protect the driver from the consequences of his reckless disregard for the safety of others.



Section 32-5A-8 - Violations as misdemeanor; penalties.

(a) It is a misdemeanor for any person to violate any of the provisions of this chapter or of Title 32, unless such violation is by this chapter or other law of this state declared to be a felony.

(b) Every person convicted of a misdemeanor for a violation of any of the provisions of this chapter for which another penalty is not provided, shall for a first conviction thereof be punished by a fine of not more than $100.00 or by imprisonment for not more than 10 days; for conviction of a second offense committed within one year after the date of the first offense, such person shall be punished by a fine of not more than $200.00 or by imprisonment for not more than 30 days or by both such fine and imprisonment; for conviction of a third or subsequent offense committed within one year after the date of the first offense, such person shall be punished by a fine of not more than $500.00 or by imprisonment for not more than three months or by both such fine and imprisonment.



Section 32-5A-9 - Penalty for felony.

Any person who is convicted of a violation of any of the provisions of this chapter herein or by the laws of this state declared to constitute a felony shall be punished by imprisonment for not less than one year nor more than 10 years, or by a fine of not more than $5,000.00, or by both such fine and imprisonment.



Section 32-5A-10 - Disposition of fines and forfeitures.

(a) All fines and forfeitures collected upon conviction or upon forfeiture of bail of any person charged with a violation of any of the provisions of this chapter constituting a misdemeanor shall be, within 30 days after such fine or forfeiture is collected, distributed as provided in Chapter 19, Title 12.

(b) Failure, refusal, or neglect on the part of any judicial or other officer or employee receiving or having custody of any such fine or forfeiture to comply with the foregoing provisions of this section shall constitute misconduct in office and shall be grounds for removal therefrom.



Section 32-5A-11 - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of various jurisdictions.



Section 32-5A-12 - Chapter not retroactive.

This chapter shall not have a retroactive effect and shall not apply to any traffic accident, to any cause of action arising out of a traffic accident or judgment arising therefrom, or to any violation of the motor vehicle laws of this state, occurring prior to August 17, 1980.



Section 32-5A-13 - Provisions cumulative; laws not repealed.

The provisions of this chapter are cumulative and shall not be construed to repeal or supersede any laws not inconsistent herewith.

Without limitation of the generality of the preceding sentence of this section, this chapter shall not repeal or supersede Sections 32-5-8, 32-5-9, 32-5-11 through 32-5-14, 32-5-16, 32-5-31, 32-5-51, 32-5-54, 32-5-64, 32-5-65, 32-5-72, 32-5-74 through 32-5-76, 32-5-93, 32-5-97, 32-5-113, 32-5-152, 32-5-171, 32-5-190 through 32-5-192, 32-5-194, 32-5-210 through 32-5-253, 32-5-310, 32-5-312, 32-5-313, and 32-5-316, but nothing contained in this sentence shall be construed as implying that any law not specifically listed herein is or is not repealed or superseded by this chapter.






Article 2 - Traffic Signs, Signals and Markings.

Section 32-5A-30 - Uniform marking of highways and erection of traffic-control devices.

(a) The Department of Transportation is authorized to classify, designate, and mark both interstate and intrastate highways lying within the boundaries of this state.

(b) The Department of Transportation shall adopt a manual and specifications for a uniform system of traffic-control devices consistent with the provisions of this chapter and other state laws for use upon highways within this state. Such uniform system shall correlate with and so far as possible conform to the system set forth in the most recent edition of the Manual on Uniform Traffic-Control Devices for Streets and Highways and other standards issued or endorsed by the federal highway administrator.

(c) No local authority shall place or maintain any traffic-control device upon any highway under the jurisdiction of the Department of Transportation except by the latter's permission.



Section 32-5A-31 - Obedience to traffic-control devices; devices presumed to comply with requirements.

(a) The driver of any vehicle shall obey the instructions of any official traffic-control device applicable thereto placed in accordance with law, unless otherwise directed by a police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this chapter.

(b) No provision of this chapter for which official traffic-control devices are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official device is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that official traffic-control devices are required, such section shall be effective even though no devices are erected or in place.

(c) Whenever official traffic-control devices are placed in position approximately conforming to the requirements of this chapter or other law, such devices shall be presumed to have been so placed by the official act or direction of lawful authority, unless the contrary shall be established by competent evidence.

(d) Any official traffic-control device placed pursuant to the provisions of this chapter or other law and purporting to conform to the lawful requirements pertaining to such devices shall be presumed to comply with the requirements of this chapter or other such law, unless the contrary shall be established by competent evidence.



Section 32-5A-32 - Traffic-control signal legend.

Whenever traffic is controlled by traffic-control signals exhibiting different colored lights, or colored lighted arrows, successively one at a time or in combination, only the colors green, red, and yellow shall be used, except for special pedestrian signals carrying a word or symbol legend, and the lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(1) Green indication:

a. Vehicular traffic facing a circular green signal may proceed straight through or turn right or left unless a sign at such place prohibits either such turn. But vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited.

b. Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

c. Unless otherwise directed by a pedestrian-control signal, as provided in Section 32-5A-33, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

(2) Steady yellow indication:

a. Vehicular traffic facing a steady circular yellow or yellow arrow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter.

b. Pedestrians facing a steady circular yellow or yellow arrow signal, unless otherwise directed by a pedestrian-control signal as provided in Section 32-5A-33, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown and no pedestrian shall then start to cross the roadway.

(3) Steady red indication:

a. Vehicular traffic facing a steady circular red signal alone shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then before entering the intersection and shall remain standing until an indication to proceed is shown except as provided in subdivision (3)b.

b. Except when a sign is in place prohibiting a turn, vehicular traffic facing any steady red signal may cautiously enter the intersection to turn right, or to turn left from a one-way street into a one-way street, after stopping as required by subdivision (3)a. Such vehicular traffic shall yield the right of way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

c. Unless otherwise directed by a pedestrian-control signal as provided in Section 32-5A-33, pedestrians facing a steady circular red signal alone shall not enter the roadway.

(4) In the event an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such signal or marking the stop shall be made at the signal.



Section 32-5A-33 - Pedestrian-control signals.

Whenever special pedestrian-control signals exhibiting the words or symbols "walk" or "don't walk" are in place such signals shall indicate as follows:

(1) "WALK". Pedestrians facing such signal may proceed across the roadway in the direction of the signal and shall be given the right of way by the drivers of all vehicles.

(2) "DON'T WALK". No pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partially completed his or her crossing on the walk signal shall proceed to a sidewalk or safety island while the "don't walk" signal is showing.

(3) "DON'T WALK" (flashing). No pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partially completed his or her crossing on the walk signal shall proceed to a sidewalk or safety island while the "don't walk" signal is flashing.



Section 32-5A-34 - Flashing signals.

(a) Whenever an illuminated flashing red or yellow signal is used in a traffic sign or signal it shall require obedience by vehicular traffic as follows:

(1) Flashing red (stop signal). When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(2) Flashing yellow (caution signal). When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past such signal only with caution.

(b) This section shall not apply at railroad grade crossings. Conduct of drivers of vehicles approaching railroad grade crossings shall be governed by the rules as set forth in Section 32-5A-150.



Section 32-5A-35 - Lane-direction-control signals.

When lane-direction-control signals are placed over the individual lanes of a street or highway, vehicular traffic may travel in any lane over which a green signal is shown, but shall not enter or travel in any lane over which a red signal is shown.



Section 32-5A-36 - Display of unauthorized signs, signals, or markings as public nuisance; signs, markings, etc., to be approved; procedure for approval.

(a) No person shall place, maintain, or display upon or in view of any highway any unauthorized sign, signal, marking, or device which purports to be or is an imitation of or resembles an official traffic-control device or railroad sign or signal, or which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of an official traffic-control device or any railroad sign or signal.

(b) No person shall place or maintain nor shall any public authority permit upon any highway any traffic sign or signal bearing thereon any commercial advertising.

(c) This section shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

(d) Every such prohibited sign, signal, or marking is hereby declared to be a public nuisance and the authority having jurisdiction over the highway is hereby empowered to remove the same or cause it to be removed without notice.

(e) No person shall use on any designated federal-aid or state system street or highway in this state any traffic regulator sign, signal, marking, or any other device, unless of a type which has been submitted to the Director of Transportation for test and examination, and for which a certification of approval has been issued by the Director of Transportation, which certification is then in effect as provided by this section.

(f) Any person desiring approval of any traffic sign, signal, or any other traffic regulatory device, shall, when required submit to the Director of Transportation, one or more sets of each type of device upon which approval is desired, together with the fee as determined by the Director of Transportation. The Director of Transportation shall, upon notice to the applicant, submit such device to the proper testing agency, for a report as to the compliance of such device with the rules and uniform standard specifications adopted by the State of Alabama Department of Transportation. Such devices will also be subject to any road test or other tests as the Director of Transportation may deem necessary to determine that each type of device and its component parts conform to the requirements as adopted by the director. The Director of Transportation is authorized to refuse approval of any device certified as complying with the specifications and requirements, which he or she determines will be, in actual use, unsafe or impracticable or would fail to comply with the provisions of this chapter, or such requirements as may be adopted by him or her.

(g) The Director of Transportation shall request the testing agency to submit a report of each type of device to him or her in duplicate. For those which are found to comply with the specifications and requirements, the report shall include any special adjustments required. Reports of all tests shall be accessible to the public and a copy thereof shall be furnished by the Director of Transportation to the applicant for the test.

(h) No manufacturer, jobber, retailer, his or her agent, or other person shall sell, lease, or offer for sale or hire, any sign, signal, or any other traffic regulatory device that does not conform to the provisions of this chapter.



Section 32-5A-37 - Interference with official traffic-control devices or railroad signs or signals.

No person shall, without lawful authority, attempt to or in fact alter, deface, injure, knock down, or remove any official traffic-control device or any railroad sign or signal or any inscription, shield, or insignia thereon, or any other part thereof.






Article 3 - Operation and Use of Vehicles Generally.

Section 32-5A-50 - Unattended motor vehicle.

No person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition, removing the key from the ignition, effectively setting the brake thereon and, when standing upon any grade, turning the front wheels to the curb or side of the highway.



Section 32-5A-51 - Limitations on backing.

(a) The driver of a vehicle shall not back the same unless such movement can be made with safety and without interfering with other traffic.

(b) The driver of a vehicle shall not back the same upon any shoulder or roadway of any controlled-access highway.



Section 32-5A-52 - Driving upon sidewalk.

No person shall drive any vehicle upon a sidewalk or sidewalk area except upon a permanent or duly authorized temporary driveway.



Section 32-5A-53 - Obstruction to driver's view or driving mechanism.

(a) No person shall drive a vehicle when it is loaded, or when there are in the front seat such a number of persons as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.

(b) No passenger in a vehicle shall ride in such position as to interfere with the driver's view ahead or to the sides, or to interfere with his or her control over the driving mechanism of the vehicle.



Section 32-5A-54 - Opening and closing vehicle doors.

No person shall open the door of a motor vehicle on the side available to moving traffic unless and until it is reasonably safe to do so, and can be done without interfering with the movement of other traffic, nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers.



Section 32-5A-55 - Riding in house trailers.

No person or persons shall occupy a house trailer while it is being moved upon a public highway.



Section 32-5A-56 - Driving on mountain highways.

The driver of a motor vehicle traveling through defiles or canyons or on mountain highways shall hold such motor vehicle under control and as near the right-hand edge of the roadway as reasonably possible and, except when driving entirely to the right of the center of the roadway, shall give audible warning with the horn of such motor vehicle upon approaching any curve where the view is obstructed within a distance of 200 feet along the highway.



Section 32-5A-57 - Coasting prohibited.

(a) The driver of any motor vehicle when traveling upon a down grade shall not coast with the gears or transmission of such vehicle in neutral or the clutch disengaged.

(b) The driver of a truck or bus when traveling upon a down grade shall not coast with the clutch disengaged.



Section 32-5A-58 - Following emergency vehicle prohibited.

The driver of any vehicle other than one on official business shall not follow any authorized emergency vehicle traveling in response to an emergency call closer than 500 feet or stop such vehicle within 500 feet of any authorized emergency vehicle stopped in answer to an emergency call.



Section 32-5A-58.1 - Yielding right-of-way to stationary authorized emergency vehicle.

Repealed by Act 2009-577, p. 1695, §4, effective August 1, 2009.



Section 32-5A-58.2 - Moving over or reducing speed when approaching law enforcement vehicles or emergency vehicles, etc.

(a) This section shall be known as the "Alabama Move Over Act."

(b)(1) When an authorized law enforcement vehicle or emergency vehicle making use of any visual signals is parked, when a wrecker displaying amber rotating or flashing lights is performing a recovery or loading on the roadside, when a utility service vehicle operated by or on behalf of an entity providing utility services displaying any rotating lights, flashing lights, or other visual signals is parked on the roadside while performing tasks associated with the provision of utility services, or when a garbage, trash, refuse, or recycling collection vehicle is actively collecting garbage, trash, refuse, or recycling materials on the roadside, the driver of every other vehicle, as soon as it is safe, shall do the following:

a. When driving on an interstate highway or other highway with two or more lanes traveling in the direction of the law enforcement vehicle, emergency vehicle, wrecker, utility service vehicle, or garbage, trash, refuse, or recycling collection vehicle, the driver shall vacate the lane closest to the law enforcement vehicle, emergency vehicle, wrecker, utility service vehicle, or garbage, trash, refuse, or recycling collection vehicle, unless otherwise directed by a law enforcement officer. If not safe to move over, the driver shall slow to a speed that is at least 15 miles per hour less than the posted speed limit unless otherwise directed by a law enforcement officer.

b. When driving on a two-lane road, the driver shall move as far away from the law enforcement vehicle, emergency vehicle, wrecker, utility service vehicle, or garbage, trash, refuse, or recycling collection vehicle as possible within his or her lane and slow to a speed that is 15 miles per hour less than the posted speed limit when the posted speed limit is 25 miles per hour or greater or travel at 10 miles per hour when the posted speed limit is 20 miles per hour or less, unless otherwise directed by a law enforcement officer.

(2) A violation of this subsection is a misdemeanor punishable by a fine of twenty-five dollars ($25). Upon a second violation of this subsection, the fine shall be fifty dollars ($50). Upon a third or subsequent violation, the fine shall be one hundred dollars ($100).

(c)(1) The Department of Public Safety shall provide an educational awareness campaign informing the motoring public about this section. The department shall provide information about this section in all newly printed driver's license educational materials after January 1, 2010.

(2) This section shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.



Section 32-5A-58.3 - Yielding right-of-way to vehicles and pedestrian workers engaged in collection of garbage, trash, refuse, or recycling materials.

(a) The driver of a motor vehicle shall yield the right-of-way to a pedestrian worker engaged in the collection of garbage, trash, refuse, or recycling materials along a roadway whenever the driver is reasonably notified of the presence of the worker by the presence of a garbage, trash, refuse, or recycling collection vehicle or by a warning sign or device.

(b) The driver of a motor vehicle on a public highway shall yield the right-of-way to a garbage, trash, refuse, or recycling collection vehicle that is stopped along a roadside or traveling in the same direction and which is engaged in the collection of garbage, trash, refuse, or recycling materials along a roadway or which has signaled and is reentering the traffic flow.

(c) This section does not relieve the driver of a garbage, trash, refuse, or recycling collection vehicle from the duty to drive with due regard for the safety of all persons using the highway.

(d) A person who violates this section shall be guilty of a traffic violation, punishable by a fine up to fifty dollars ($50).



Section 32-5A-59 - Crossing fire hose.

No vehicle shall be driven over any unprotected hose of a fire department when laid down on any street, private road, or driveway to be used at any fire or alarm of fire, without the consent of the fire department official or police officer in command.



Section 32-5A-60 - Putting glass, etc., on highway, road, street, or public right-of-way prohibited; removal; throwing of litter onto highway, etc., prohibited; penalty.

(a) No person shall throw or deposit upon any highway, road or street or public right-of-way any glass bottle, glass, nails, tacks, wire, cans, or any other substance likely to injure any person, animal, or vehicle upon such highway.

(b) Any person who drops, or permits to be dropped or thrown, upon any highway any destructive or injurious material shall immediately remove the same or cause it to be removed.

(c) Any person removing a wrecked or damaged vehicle from a highway shall remove any glass or other injurious substance dropped upon the highway from such vehicle.

(d) No person shall throw litter or allow litter to be thrown from a motor vehicle onto or upon any highway, road or street or public right-of-way.

(e) The uniform traffic citation may be used for any violation of this section.

(f) "Litter" as used in this section is the same as defined in Section 13A-7-29.

(g) Notwithstanding the provisions of Section 32-5A-266, any person violating the provisions of this section shall be guilty of a Class C misdemeanor and upon conviction shall be fined not more than $500.00, pursuant to Section 13A-7-29, the criminal littering statute.



Section 32-5A-61 - Driver not to proceed where traffic obstructed.

No driver shall enter an intersection or a marked crosswalk or drive onto any railroad grade crossing unless there is sufficient space on the other side of the intersection, crosswalk, or railroad grade crossing to accommodate the vehicle he or she is operating without obstructing the passage of other vehicles, pedestrians, or railroad trains notwithstanding any traffic-control signal indication to proceed.



Section 32-5A-62 - Snowmobile operation limited.

(a) No person shall operate a snowmobile on any controlled-access highway.

(b) No person shall operate a snowmobile on any other highway except when crossing the highway at a right angle, when use of the highway by other motor vehicles is impossible because of snow, or when such operation is authorized by the authority having jurisdiction over the highway.






Article 4 - Driving on and Use of Roadways Generally; Overtaking and Passing.

Section 32-5A-80 - Driving on right side of roadway; exceptions.

(a) Upon all roadways of sufficient width a vehicle shall be driven upon the right half of the roadway, except as follows:

(1) When overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement;

(2) When an obstruction exists making it necessary to drive to the left of the center of the highway; provided, any person doing so shall yield the right-of-way to all vehicles traveling in the proper direction upon the unobstructed portion of the highway within such distance as to constitute an immediate hazard;

(3) Upon a roadway divided into three marked lanes for traffic under the rules applicable thereon; or

(4) Upon a roadway restricted to one-way traffic.

(b) Upon all roadways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

(c) Upon any roadway having four or more lanes for moving traffic and providing for two-way movement of traffic, no vehicle shall be driven to the left of the center line of the roadway, except when authorized by official traffic-control devices designating certain lanes to the left side of the center of the roadway for use by traffic not otherwise permitted to use such lanes, or except as permitted under subsection (a)(2). However, this subsection shall not be construed as prohibiting the crossing of the center line in making a left turn into or from an alley, private road, or driveway.



Section 32-5A-81 - Passing vehicles proceeding in opposite directions.

Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than one line of traffic in each direction each driver shall give to the other at least one-half of the main-traveled portion of the roadway as nearly as possible.



Section 32-5A-82 - Overtaking vehicle on left.

The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions, and special rules hereinafter stated:

(1) The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle.

(2) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and shall not increase the speed of his or her vehicle until completely passed by the overtaking vehicle.

(3) For purposes of a vehicle overtaking and passing a bicycle, a safe distance shall mean not less than three feet on any of the following:

(a). A roadway that has a marked bicycle lane.

(b). A roadway without a marked bicycle lane if the roadway has a marked speed limit of 45 miles per hour or less and the roadway does not have a double yellow line separating cars from oncoming traffic indicating a no passing zone.

(4) Subdivision (3) shall only apply when a cyclist is riding within two feet of the right shoulder of the roadway.



Section 32-5A-83 - When passing on right permitted.

(a) The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(1) When the vehicle overtaken is making or about to make a left turn;

(2) Upon a roadway with unobstructed pavement of sufficient width for two or more lines of vehicles moving lawfully in the direction being traveled by the overtaking vehicle.

(b) The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety. Such movement shall not be made by driving off the roadway.



Section 32-5A-84 - Limitations on overtaking on left.

No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event the overtaking vehicle must return to an authorized lane of travel as soon as practicable and in the event the passing movement involves the use of a lane authorized for vehicles approaching from the opposite direction, before coming within 200 feet of any approaching vehicle.



Section 32-5A-85 - Further limitations on driving on left of center of roadway.

(a) No vehicle shall be driven on the left side of the roadway under the following conditions:

(1) When approaching or upon the crest of a grade or a curve in the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(2) When approaching within 100 feet of or traversing any intersection or railroad grade crossing;

(3) When the view is obstructed upon approaching within 100 feet of any bridge, viaduct, or tunnel.

(b) The foregoing limitations shall not apply upon a one-way roadway, nor under the conditions described in Section 32-5A-80(a)(2), nor to the driver of a vehicle turning left into or from an alley, private road, or driveway.



Section 32-5A-86 - No-passing zones.

(a) The Department of Transportation and local authorities are hereby authorized to determine those portions of any highway under their respective jurisdictions where overtaking and passing or driving to the left of the roadway would be especially hazardous and may by appropriate signs or markings on the roadway indicate the beginning and end of such zones and when such signs or markings are in place and clearly visible to an ordinarily observant person every driver of a vehicle shall obey the directions thereof.

(b) Where signs or markings are in place to define a no-passing zone as set forth in subsection (a) no driver shall at any time drive on the left side of the roadway within such no-passing zone or on the left side of any pavement striping designed to mark such no-passing zone throughout its length.

(c) This section does not apply under the conditions described in Section 32-5A-80(a)(2), nor to the driver of a vehicle turning left into or from an alley, private road, or driveway.



Section 32-5A-87 - One-way roadways and rotary traffic islands.

(a) The Department of Transportation and local authorities with respect to highways under their respective jurisdictions may designate any highway, roadway, part of a roadway, or specific lanes upon which vehicular traffic shall proceed in one direction at all or such times as shall be indicated by official traffic-control devices.

(b) Upon a roadway so designated for one-way traffic, a vehicle shall be driven only in the direction designated at all or such times as shall be indicated by official traffic-control devices.

(c) A vehicle passing around a rotary traffic island shall be driven only to the right of such island.



Section 32-5A-88 - Driving on roadways laned for traffic.

Whenever any roadway has been divided into two or more clearly marked lanes for traffic the following rules in addition to all others consistent herewith shall apply:

(1) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety.

(2) Upon a roadway which is divided into three lanes and provides for two-way movement of traffic, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle traveling in the same direction when such center lane is clear of traffic within a safe distance, or in preparation for making a left turn or where such center lane is at the time allocated exclusively to traffic moving in the same direction that the vehicle is proceeding and such allocation is designated by official traffic-control devices.

(3) Official traffic-control devices may be erected directing specified traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway and drivers of vehicles shall obey the direction of every such device.

(4) Official traffic-control devices may be installed prohibiting the changing of lanes on sections of roadway and drivers of vehicles shall obey the directions of every such device.



Section 32-5A-89 - Following too closely.

(a) The driver of a motor vehicle shall not follow another more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway. Except when overtaking and passing another vehicle, the driver of a vehicle shall leave a distance of at least 20 feet for each 10 miles per hour of speed between the vehicle that he or she is driving and the vehicle that he or she is following.

(b) The driver of any truck or motor vehicle drawing another vehicle of 25 or more feet in length when traveling upon a roadway outside of a business or residence district and which is following another truck or motor vehicle drawing another vehicle of 25 or more feet in length shall, whenever conditions permit, leave sufficient space, at least 300 feet, so that an overtaking vehicle may enter and occupy such space without danger, except that this shall not prevent a truck or motor vehicle drawing another vehicle of 25 or more feet in length from overtaking and passing any vehicle or combination of vehicles.

(c) Motor vehicles being driven upon any roadway whether a business or residence district in a caravan or motorcade whether or not towing other vehicles shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy such space without danger. This provision shall not apply to funeral processions or to any parade or procession authorized by official permit of the governing body of the city or county having jurisdiction over the highway.



Section 32-5A-90 - Driving on divided highways.

Whenever any highway has been divided into two or more roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section so construed as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand roadway unless directed or permitted to use another roadway by official traffic-control devices or police officers. No vehicle shall be driven over, across, or within any such dividing space, barrier or section, except through an opening in such physical barrier or dividing section or space or at a cross-over or intersection as established, unless specifically prohibited by public authority.



Section 32-5A-91 - Access onto controlled roadways restricted.

No person shall drive a vehicle onto or from any controlled access roadway except at such entrances and exits as are established by public authority.



Section 32-5A-92 - Restrictions on use of controlled-access roadway.

(a) The Department of Transportation by resolution or order entered in its minutes, and local authorities by ordinance, may regulate or prohibit the use of any controlled-access roadway (or highway) within their respective jurisdictions by any class or kind of traffic which is found to be incompatible with the normal and safe movement of traffic.

(b) The Department of Transportation or the local authority adopting any such prohibition shall erect and maintain official traffic-control devices on the controlled-access highway on which such prohibitions are applicable and when in place no person shall disobey the restrictions stated on such devices.



Section 32-5A-93 - Law enforcement officers authorized to operate motorized bicycle, mopeds, etc., on streets, highways, and sidewalks.

(a) Notwithstanding any other provision of this title, or any other provision of law, a sworn officer of any law enforcement agency may operate a motorized bicycle or moped or any two-wheeled or three-wheeled device having fully operative pedals for propulsion by human power or any other device capable of a maximum speed of 45 miles per hour upon the streets and highways of this state and upon sidewalks.

(b) Any vehicles or other devices marked as law enforcement vehicles or devices and operated by sworn law enforcement officers are exempt from all licensing, equipment, and other requirements provided by law in this state for the operation of vehicles upon the streets and highways of this state.






Article 5 - Right-of-way.

Section 32-5A-110 - Vehicle approaching or entering intersection.

(a) When two vehicles approach or enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(b) The right-of-way rule declared in subsection (a) is modified at through highways and otherwise as stated in this chapter.



Section 32-5A-111 - Vehicle turning left.

The driver of a vehicle intending to turn to the left within an intersection or into an alley, private road, or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction which is within the intersection or so close thereto as to constitute an immediate hazard.



Section 32-5A-112 - Vehicle entering stop or yield intersection; collision as prima facie evidence of failure to yield.

(a) Preferential right-of-way at an intersection may be indicated by stop signs or yield signs as authorized in Section 32-5A-113.

(b) Except when directed to proceed by a police officer every driver of a vehicle approaching a stop sign shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After having stopped, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time when such driver is moving across or within the intersection or junction of roadways.

(c) The driver of a vehicle approaching a yield sign shall in obedience to such sign slow down to a speed reasonable for the existing conditions and, if required for safety to stop, shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After slowing or stopping, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection or junction of roadways. Provided, however, that if such a driver is involved in a collision with a vehicle in the intersection or junction of roadways after driving past a yield sign without stopping, such collision shall be deemed prima facie evidence of his or her failure to yield right-of-way.



Section 32-5A-113 - Authority to designate through highways and stop and yield intersections.

The Department of Transportation with reference to state highways and local authorities with reference to highways under their jurisdictions may erect and maintain stop signs, yield signs, or other official traffic-control devices to designate through highways, or to designate intersections or other roadway junctions at which vehicular traffic on one or more of the roadways should yield or stop and yield before entering the intersection or junction.



Section 32-5A-114 - Vehicles entering highway from private road or roadway.

The driver of a vehicle about to enter or cross a roadway from any place other than another roadway shall yield the right-of-way to all vehicles approaching on the roadway to be entered or crossed.



Section 32-5A-115 - Operation of vehicles on approach of authorized emergency vehicles; signals on emergency vehicles; duty of emergency vehicle driver.

(a) Upon the immediate approach of an authorized emergency vehicle equipped with at least one lighted lamp and audible signal as is required by law, the driver of every other vehicle shall yield the right-of-way and shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the roadway clear of any intersection and shall stop and remain in such position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

(b) This section shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with regard for the safety of all persons using the highways.

(c) Authorized emergency vehicles shall be equipped with at least one lighted lamp exhibiting a colored light as hereinafter provided visible under normal atmospheric conditions from a distance of 500 feet to the front of such vehicle and a siren, exhaust whistle, or bell capable of giving an audible signal. The color of the lighted lamp exhibited by police vehicles may be red or blue and the color of the lighted lamp exhibited by the fire department and other authorized emergency vehicles, including ambulances, shall be red. No vehicle other than a police vehicle will use a blue light. An amber or yellow light may be installed on any vehicle or class of vehicles designated by the Director of Public Safety, but such light shall serve as a warning or caution light only, and shall not cause other vehicles to yield the right-of-way. This provision shall not operate to relieve the driver of an emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway nor shall it protect the driver of any such vehicle from the consequences of an arbitrary exercise of such right-of-way.



Section 32-5A-116 - Highway construction and maintenance.

(a) The driver of a vehicle shall yield the right-of-way to any authorized vehicle or pedestrian actually engaged in work upon a highway within any highway construction or maintenance area indicated by official traffic-control devices.

(b) The driver of a vehicle shall yield the right-of-way to any authorized vehicle obviously and actually engaged in work upon a highway whenever such vehicle displays such flashing lights as may be required or permitted by law or by regulation of the department.






Article 6 - Turning, Starting and Stopping Generally.

Section 32-5A-130 - Required position and method of turning at intersections.

The driver of a vehicle intending to turn shall do so as follows:

(1) RIGHT TURNS. Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(2) LEFT TURNS. The driver of a vehicle intending to turn left shall approach the turn in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle. Whenever practicable the turn shall be made to the left of the center of the intersection and so as to leave the intersection or other location in the extreme left-hand lane lawfully available to traffic moving in the same direction as such vehicle on the roadway being entered.

(3) The Department of Transportation and local authorities in their respective jurisdictions may cause official traffic-control devices to be placed and thereby require and direct that a different course from that specified in this section be traveled by turning vehicles and when such devices are so placed no driver shall turn a vehicle other than as directed and required by such devices.



Section 32-5A-131 - Turning on curve or crest of grade prohibited.

(a) The driver of any vehicle shall not turn such vehicle so as to proceed in the opposite direction unless such movement can be made in safety and without interfering with other traffic.

(b) No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within 500 feet.



Section 32-5A-132 - Starting parked vehicle.

No person shall start a vehicle which is stopped, standing, or parked unless and until such movement can be made with reasonable safety.



Section 32-5A-133 - Turning movements and required signals.

(a) No person shall turn a vehicle or move right or left upon a roadway unless and until such movement can be made with reasonable safety nor without giving an appropriate signal in the manner hereinafter provided.

(b) A signal of intention to turn right or left when required shall be given continuously during not less than the last 100 feet traveled by the vehicle before turning.

(c) No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided herein to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.

(d) The signals provided for in Section 32-5A-134(b) shall not be flashed on one side only on a disabled vehicle, flashed as a courtesy or "do pass" signal to operators of other vehicles approaching from the rear, nor be flashed on one side only of a parked vehicle except as may be necessary for compliance with this section.



Section 32-5A-134 - Signals by hand and arm or signal lamps.

(a) Any stop or turn signal when required herein shall be given either by means of the hand and arm or by signal lamps, except as otherwise provided in subsection (b).

(b) Any motor vehicle in use on a highway shall be equipped with, and the required signal shall be given by, signal lamps when the distance from the center of the top of the steering post to the left outside limit of the body, cab, or load of such motor vehicle exceeds 24 inches, or when the distance from the center of the top of the steering post to the rear limit of the body or load thereof exceeds 14 feet. The latter measurement shall apply to any single vehicle, also to any combination of vehicles.



Section 32-5A-135 - Method of giving hand and arm signals.

All signals herein required given by hand and arm shall be given from the left side of the vehicle in the following manner and such signals shall indicate as follows:

(1) LEFT TURN. Hand and arm extended horizontally.

(2) RIGHT TURN. Hand and arm extended upward.

(3) STOP OR DECREASE SPEED. Hand and arm extended downward.



Section 32-5A-136 - Stopping, standing, or parking outside of business or residence districts.

(a) Outside a business or residence district no person shall stop, park, or leave standing any vehicle, whether attended or unattended, upon the roadway when it is practicable to stop, park, or so leave such vehicle off the roadway, but in every event an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles and a clear view of such stopped vehicle shall be available from a distance of 200 feet in each direction upon such highway.

(b) This section, Sections 32-5A-137 and 32-5A-138 shall not apply to the driver of any vehicle which is disabled while on the paved or main-traveled portion of a highway in such manner and to such extent that it is impossible to avoid stopping and temporarily leaving such disabled vehicle in such position. And the provisions of this section, Sections 32-5A-137 and 32-5A-138 shall not apply to any vehicle nor to the driver of any vehicle engaged in the business of carrying passengers for hire and operating over a fixed route and between regular termini operating under the authority of the Interstate Commerce Commission of the United States or under authority of the Alabama Public Service Commission or any federal, state, or municipal authority while stopped on the right-hand side of the highway to pick up or discharge passengers nor to any vehicle nor to the driver thereof engaged in the official delivery of the United States mail when stopped on the right-hand side of the highway for the purpose of picking up or delivering mail, if a clear view of the vehicle may be obtained from a distance of 300 feet in each direction upon such highway. Nothing herein shall be construed to exempt any vehicle from the provisions of Section 32-5-244 and those provisions shall remain applicable to vehicles transporting the United States mail, anything in the section to the contrary notwithstanding.



Section 32-5A-137 - Stopping, standing, or parking prohibited in specified places.

(a) Except when necessary to avoid conflict with other traffic, or in compliance with law or the directions of a police officer or official traffic-control device, no person shall:

(1) Stop, stand, or park a vehicle:

a. On the roadway side of any vehicle stopped or parked at the edge or curb of a street;

b. On a sidewalk;

c. Within an intersection;

d. On a crosswalk;

e. Between a safety zone and the adjacent curb or within 30 feet of points on the curb immediately opposite the ends of a safety zone, unless a different length is indicated by signs or markings;

f. Alongside or opposite any street excavation or obstruction when stopping, standing, or parking would obstruct traffic;

g. Upon any bridge or other elevated structure, upon a highway, or within a highway tunnel;

h. On any railroad tracks;

i. At any place where official signs prohibit stopping.

(2) Stand or park a vehicle, whether occupied or not, except momentarily to pick up or discharge a passenger or passengers:

a. In front of a public or private driveway;

b. Within 15 feet of a fire hydrant;

c. Within 20 feet of a crosswalk at an intersection;

d. Within 30 feet upon the approach to any flashing signal, stop sign, yield sign, or traffic-control signal located at the side of a roadway;

e. Within 20 feet of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within 75 feet of the entrance (when properly signposted);

f. At any place where official signs prohibit standing.

(3) Park a vehicle, whether occupied or not, except temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers:

a. Within 50 feet of the nearest rail or a railroad crossing;

b. At any place where official signs prohibit parking.

(b) No person shall move a vehicle not lawfully under his or her control into any such prohibited area or away from a curb such a distance as is unlawful.



Section 32-5A-138 - Additional parking regulations.

(a) Except as otherwise provided in this section, every vehicle stopped or parked upon a two-way roadway shall be so stopped or parked with the right-hand wheels parallel to and within 18 inches of the right-hand curb or edge of the roadway.

(b) Except when otherwise provided by local ordinance, every vehicle stopped or parked upon a one-way roadway shall be so stopped or parked parallel to the curb or edge of the roadway, in the direction of authorized traffic movement, with its right-hand wheels within 18 inches of the right-hand curb or edge of the roadway, or its left-hand wheels within 18 inches of the left-hand curb or edge of the roadway.

(c) Local authorities may by ordinance permit angle parking on any roadway, except that angle parking shall not be permitted on any federal-aid or state highway unless the Department of Transportation has determined by regulation that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

(d) The Department of Transportation with respect to highways under its jurisdiction may place signs prohibiting or restricting the stopping, standing, or parking of vehicles on any highway where in its opinion, as evidenced by regulation, such stopping, standing, or parking is dangerous to those using the highway or where the stopping, standing, or parking of vehicles would unduly interfere with the free movement of traffic thereon. Such signs shall be official signs and no person shall stop, stand, or park any vehicle in violation of the restrictions stated on such signs.



Section 32-5A-139 - Officers authorized to remove vehicles.

(a) Whenever any police officer finds a vehicle standing upon a highway in violation of any of the provisions of Section 32-5A-136 such officer is hereby authorized to move such vehicle, or require the driver or other person in charge of the vehicle to move the same, to a position off the paved or main-traveled part of such highway.

(b) Any police officer is hereby authorized to remove or cause to be removed to a place of safety any unattended vehicle illegally left standing upon any highway, bridge, causeway, or in any tunnel, in such position or under such circumstances as to obstruct the normal movement of traffic.

(c) Any police officer is hereby authorized to remove or cause to be removed to the nearest garage or other place of safety any vehicle found upon a highway when:

(1) Report has been made that such vehicle has been stolen or taken without the consent of its owner;

(2) The person or persons in charge of such vehicle are unable to provide for its custody or removal;

(3) When the person driving or in control of such vehicle is arrested for an alleged offense for which the officer is required by law to take the person arrested before a proper magistrate without unnecessary delay; or

(4) When a vehicle has been left unattended for 24 hours or more on or adjacent to any public highway and it is determined by the police officer that the vehicle constitutes a hazard to traffic upon the highway.






Article 7 - Special Stops Required.

Section 32-5A-150 - Obedience to signal indicating approach of train.

(a) Whenever any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this section, the driver of such vehicle shall stop within 50 feet but not less than 15 feet from the nearest rail of such railroad, and shall not proceed until he or she can do so safely. The foregoing requirements shall apply when:

(1) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train;

(2) A crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a railroad train;

(3) A railroad train approaching within approximately 1,500 feet of the highway crossing emits a signal audible from such distance and such railroad train, by reason of its speed or nearness to such crossing, is an immediate hazard;

(4) An approaching railroad train is plainly visible and is in hazardous proximity to such crossing.

(b) No person shall drive any vehicle through, around, or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed.



Section 32-5A-151 - Certain vehicles must stop at all railroad grade crossings; exceptions.

(a) Except as provided in subsection (b), the driver of any vehicle described in regulations issued pursuant to subsection (c), before crossing at grade any track or tracks of a railroad, shall stop such vehicle within 50 feet but not less than 15 feet from the nearest rail of such railroad and while so stopped shall listen and look in both directions along such track for any approaching train, and for signals indicating the approach of a train and shall not proceed until he or she can do so safely. After stopping as required herein and upon proceeding when it is safe to do so the driver of any said vehicle shall cross only in such gear of the vehicle that there will be no necessity for manually changing gears while traversing such crossing and the driver shall not manually shift gears while crossing the track or tracks. Nothing contained in this section is intended to abrogate or modify the present Alabama doctrine of "stop, look, and listen" obtaining in the courts of Alabama.

(b) This section shall not apply at:

(1) Any railroad grade crossing at which traffic is controlled by a police officer or human flagman;

(2) Any railroad grade crossing at which traffic is regulated by a traffic-control signal;

(3) Any railroad grade crossing protected by crossing gates or any alternately flashing light signal intended to give warning of the approach of a railroad train;

(4) Any railroad grade crossing at which an official traffic control device gives notice that the stopping requirement imposed by this section does not apply.

(c) The Director of Transportation shall adopt such regulations as may be necessary describing the vehicles which must comply with the stopping requirements of this section. In formulating such regulations the Director of Transportation shall give consideration to the number of passengers carried by the vehicle and the hazardous nature of any substance carried by the vehicle in determining whether such vehicle shall be required to stop. Such regulations shall correlate with and so far as possible conform to the most recent regulation of the United States Department of Transportation.



Section 32-5A-152 - Moving heavy equipment at railroad grade crossings.

(a) No person shall operate or move any crawler-type tractor, steam shovel, derrick, roller, or any equipment or structure having a normal operating speed of 10 or less miles per hour or a vertical body or load clearance of less than one-half inch per foot of the distance between any two adjacent axles or in any event of less than nine inches, measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with this section.

(b) Before making any such crossing the person operating or moving any such vehicle or equipment shall first stop the same not less than 15 feet nor more than 50 feet from the nearest rail of such railroad and while so stopped shall listen and look in both directions along such track for any approaching train and for signals indicating the approach of a train, and shall not proceed until the crossing can be made safely.

(c) No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagman or otherwise of the immediate approach of a railroad train or car. If a flagman is provided by the railroad, movement over the crossing shall be under his or her direction.



Section 32-5A-153 - Emerging from alley, driveway, or building.

The driver of a vehicle emerging from an alley, building, private road, or driveway within a business or residence district shall stop such vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across such alley, building entrance, road, or driveway, or in the event there is no sidewalk area, shall stop at the point nearest the street to be entered where the driver has a view of approaching traffic thereon.



Section 32-5A-154 - Overtaking and passing school bus or church bus; penalties and fines.

(a) The driver of a vehicle upon meeting or overtaking from either direction any school bus which has stopped for the purpose of receiving or discharging any school children on a highway, on a roadway, on school property, or upon a private road or any church bus which has stopped for the purpose of receiving or discharging passengers shall bring the vehicle to a complete stop before reaching the school or church bus when there is in operation on the school or church bus a visual signal as specified in Section 32-5A-155. The driver shall not proceed until the school or church bus resumes motion or is signaled by the school or church bus driver to proceed or the visual signals are no longer actuated.

(b) Every bus used for the transportation of school children shall bear upon the front and rear thereof plainly visible signs containing the words "school bus" in letters not less than eight inches in height, and in addition shall be equipped with visual signals meeting the requirements of Section 32-5A-155, which shall be actuated by the driver of the school bus only when the vehicle is stopped for the purpose of receiving or discharging school children. The visual signals shall not be actuated at any other time.

(c)(1) Every bus used for the transportation of passengers to or from church shall bear upon the front and rear thereof plainly visible signs containing the words "church bus" in letters not less than eight inches in height. Visual signals meeting the requirements of Section 32-5A-155, on a church bus, if any, may be actuated by the driver of the church bus only when the vehicle is stopped for the purpose of receiving or discharging passengers.

(2) A bus operated by the Association for Retarded Citizens of Alabama, or an affiliate thereof, transporting its clients shall be considered a bus to which this section is applicable.

(d) The driver of a vehicle upon a divided highway having four or more lanes which permits at least two lanes of traffic to travel in opposite directions need not stop the vehicle upon meeting a school or church bus which is stopped in the opposing roadway or if the school or church bus is stopped in a loading zone which is a part of or adjacent to such highway and where pedestrians are not permitted to cross the roadway.

(e) If the driver of any vehicle is witnessed by a peace officer or the driver of a school bus to have violated this section and the identity of the driver of the vehicle is not otherwise apparent, it shall be an inference that the person in whose name such vehicle is registered committed the violation. In the event that charges are filed against multiple owners of a motor vehicle, only one of the owners may be convicted and court costs may be assessed against only one of the owners. If the vehicle which is involved in the violation is registered in the name of a rental or leasing company and the vehicle is rented or leased to another person at the time of the violation, the rental or leasing company may rebut the inference by providing the peace officer or prosecuting authority with a copy of the rental or lease agreement in effect at the time of the violation.

(f)(1) Upon first conviction, a person violating subsection (a) shall be punished by a fine of not less than one hundred fifty dollars ($150) nor more than three hundred dollars ($300).

(2) On a second conviction, a person convicted of violating subsection (a) shall be punished by a fine of not less than three hundred dollars ($300) nor more than five hundred dollars ($500) and shall complete at least 100 hours of community service. In addition, the Director of the Department of Public Safety shall suspend the driving privileges or driver's license of the person convicted for a period of 30 days.

(3) On a third conviction, a person convicted of violating subsection (a) shall be punished by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) and shall complete at least 200 hours of community service. In addition, the Director of the Department of Public Safety shall suspend the driving privileges or driver's license of the person convicted for a period of 90 days.

(4) On a fourth or subsequent conviction, a person convicted of violating subsection (a) shall be guilty of a Class C felony and punished by a fine of not less than one thousand dollars ($1,000) nor more than three thousand dollars ($3,000). In addition to the other penalties authorized, the Director of the Department of Public Safety shall revoke the driving privileges or driver's license of the person convicted for a period of one year.

(g) Any law to the contrary notwithstanding, the Alabama habitual felony offender law shall not apply to a conviction of a felony pursuant to subsection (f), and a conviction of a felony pursuant to subsection (f) shall not be a felony conviction for purposes of the enhancement of punishment pursuant to Alabama's habitual felony offender law.

(h) All fines and penalties imposed pursuant to this section shall be forwarded immediately upon collection by the officer of the court who collects the proceeds to the general fund of the respective agency that enforced this section.

(i) Neither reckless driving nor any other traffic infraction is a lesser included offense under a charge of overtaking and passing a school bus or church bus.



Section 32-5A-155 - Visual signals on school and church buses.

(a) Every school bus shall, and every church bus may, in addition to any other equipment and distinctive markings required by this chapter, be equipped with signal lamps mounted as high and as widely spaced laterally as practicable, which shall be capable of displaying to the front two alternately flashing red lights located at the same level and to the rear two alternately flashing red lights located at the same level, and these lights shall have sufficient intensity to be visible at 500 feet in normal sunlight.

(b) The alternately flashing lighting described in subsection (a) of this section shall not be used on any vehicle other than a school bus, a church bus, or an authorized emergency vehicle.






Article 8 - Speed Restrictions.

Section 32-5A-170 - Reasonable and prudent speed.

No person shall drive a vehicle at a speed greater than is reasonable and prudent under the conditions and having regard to the actual and potential hazards then existing. Consistent with the foregoing, every person shall drive at a safe and appropriate speed when approaching and crossing an intersection or railroad grade crossing, when approaching and going around a curve, when approaching a hill crest, when traveling upon any narrow or winding roadway, and when special hazards exist with respect to pedestrians or other traffic or by reason of weather or highway conditions.



Section 32-5A-171 - Maximum limits.

Except when a special hazard exists that requires lower speed for compliance with Section 32-5A-170, the limits hereinafter specified or established as hereinafter authorized shall be maximum lawful speeds, and no person shall drive a vehicle at a speed in excess of the maximum limits.

(1) No person shall operate a vehicle in excess of 30 miles per hour in any urban district.

(2)a. No person shall operate a motor vehicle in excess of 35 miles per hour on any unpaved road. For purposes of this chapter the term unpaved road shall mean any highway under the jurisdiction of any county, the surface of which consists of natural earth, mixed soil, stabilized soil, aggregate, crushed sea shells, or similar materials without the use of asphalt, cement, or similar binders.

b. No person shall operate a motor vehicle on any county-maintained paved road in an unincorporated area of the state at a speed in excess of 45 miles per hour unless a different maximum speed is established under authority granted in subdivision (6) or as provided in subdivision (7) subject to the maximum rate of speed provided in subdivision (3).

(3) No person shall operate a motor vehicle on the highways in this state, other than interstate highways or highways having four or more traffic lanes, at a speed in excess of 55 miles per hour at any time unless a different maximum rate of speed is authorized by the Governor under authority granted in subdivision (6) or as provided in subdivision (7).

(4) No person shall operate a motor vehicle, on an interstate highway within the State of Alabama, at a speed in excess of 70 miles per hour or on any other highway having four or more traffic lanes at a speed in excess of 65 miles per hour, unless a different maximum rate of speed is authorized by the Governor under authority granted in subdivision (6) or as provided in subdivision (7). Notwithstanding the provisions of this subdivision, any portion of Corridor X/I-22 which is open between the Alabama/Mississippi state line and the Jefferson County line shall be considered an interstate highway for the purpose of the maximum speed limit on the highway.

(5) Notwithstanding any provisions of this section to the contrary, no person shall operate a passenger vehicle, motor truck, or passenger bus which carries or transports explosives or flammable liquids, as defined in Section 32-1-1.1, or hazardous wastes, as defined in Section 22-30-3(5), in this state unless the vehicle, truck, or bus prominently displays a current decal, plate, or placard which is required by the rules or regulations of the DOT or the PSC which indicates or warns that the vehicle, truck, or bus is carrying or transporting the substances. No person shall operate the vehicle, truck, or bus at a rate of speed greater than 55 miles per hour at any time unless a different maximum rate of speed is authorized by the Governor under authority granted in subdivision (6) or as provided in subdivision (7).

(6) The Governor may prescribe the maximum rate of speed whenever a different rate of speed is required by federal law in order for Alabama to receive federal funds for highway maintenance and construction.

(7) The maximum speed limits set forth in this section may be altered as authorized in Sections 32-5A-172 and 32-5A-173.

(8) A law enforcement officer or a peace officer of any incorporated municipality or town which has less than 19,000 inhabitants according to the most recent federal decennial census shall not enforce this section on any interstate highway.

(9) Any speed limit set pursuant to this section shall be enforced by any municipality or any law enforcement officer of a municipality only within the corporate limits of the municipality and not within the police jurisdiction of the municipality.



Section 32-5A-172 - Establishment of state speed zones.

Whenever the Director of Public Safety and the Director of Transportation, with the approval of the Governor, shall determine upon the basis of an engineering and traffic investigation that any maximum speed hereinbefore set forth is greater or less than is reasonable or safe under the conditions found to exist at any intersection or other place or upon any part of the state highway system, the directors may determine and declare a reasonable and safe maximum limit thereat, which shall be effective when appropriate signs giving notice thereof are erected. Such a maximum speed limit may be declared to be effective at all times or at such times as are indicated upon the signs; and differing limits may be established for different times of day, different types of vehicles, varying weather conditions, and other factors bearing on safe speeds, which shall be effective when posted upon appropriate fixed or variable signs.



Section 32-5A-173 - When local authorities may and shall alter maximum limits.

(a) Whenever local authorities in their respective jurisdictions determine on the basis of an engineering and traffic investigation that the maximum speed permitted under this article is greater or less than is reasonable and safe under the conditions found to exist upon a highway or part of a highway, the local authority may determine and declare a reasonable and safe maximum limit thereon which:

(1) Decreases the limit at intersections;

(2) Increases the limit within an urban district but not to more than the maximum rate of speed that may be prescribed by the Governor under subdivision (6) of Section 32-5A-171;

(3) Decreases the limit on any street, unpaved road, or highway under the jurisdiction and control of any county commission; or

(4) Increases the limit on any street, unpaved road, or highway under the jurisdiction and control of any county commission but not to more than the maximum rate of speed that is prescribed under subdivision (3) or by the Governor under subdivision (6) of Section 32-5A-171.

(b) Local authorities in their respective jurisdictions shall determine by an engineering and traffic investigation the proper maximum speed for all arterial streets and shall declare a reasonable and safe maximum limit thereon which may be greater or less than the maximum speed permitted under this chapter for an urban district.

(c) Any altered limit established as hereinabove authorized shall be effective at all times or during hours of darkness or at other times as may be determined when appropriate signs giving notice thereof are erected upon the street or highway.

(d) Any alteration of maximum limits on state highways or extensions thereof in a municipality by local authorities shall not be effective until the alteration has been approved by the Department of Transportation.

(e) Not more than six alterations as hereinabove authorized shall be made per mile along a street or highway, except in the case of reduced limits at intersections, and the difference between adjacent limits shall not be more than 10 miles per hour.



Section 32-5A-174 - Minimum speed regulation.

(a) No person shall drive a motor vehicle at such a slow speed as to impede the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or in compliance with law.

(b) Whenever the Director of Public Safety and the Director of Transportation, with the approval of the Governor, or local authorities within their respective jurisdictions determine on the basis of an engineering and traffic investigation that slow speeds on any highway or part of a highway consistently impede the normal and reasonable movement of traffic, the directors or such local authority may determine and declare a minimum speed limit below which no person shall drive a vehicle except when necessary for safe operation or in compliance with law, and that limit shall be effective when posted upon appropriate fixed or variable signs.



Section 32-5A-175 - Special speed limitation on motor-driven cycles.

No person shall operate any motor-driven cycle at any time from a half hour after sunset to a half hour before sunrise nor at any other time when, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernible at a distance of 1,000 feet ahead at a speed greater than 35 miles per hour unless such motor-driven cycle is equipped with a head lamp or lamps which are adequate to reveal a person or vehicle at a distance of 300 feet ahead.



Section 32-5A-176 - Special speed limitation over bridge or elevated structure; conclusive evidence of speed.

(a) No person shall drive a vehicle over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed which can be maintained with safety to such bridge or structure, when such structure is signposted as provided in this section.

(b) The Department of Transportation and local authorities on highways under their respective jurisdictions may conduct an investigation of any bridge or other elevated structure constituting a part of a highway, and if it shall thereupon find that such structure cannot with safety to itself withstand vehicles traveling at the speed otherwise permissible under this chapter, the Department of Transportation or local authority shall determine and declare the maximum speed of vehicles which such structure can safely withstand, and shall cause or permit suitable signs stating such maximum speed to be erected and maintained before each end of such structure.

(c) Upon the trial of any person charged with a violation of this section, proof of the determination of the maximum speed by the Department of Transportation and the existence of the signs shall constitute conclusive evidence of the maximum speed which can be maintained with safety to such bridge or structure.



Section 32-5A-176.1 - Speed limits in construction zones.

(a) The State Department of Transportation may set the speed limits in urban and rural construction zones along state and interstate highways and the county commission of a county may set the speed limits in urban and rural construction zones along county roads or highways. The construction zone speed limits shall be posted on the department's standard size speed limit signs at least one hundred feet in advance of the entrance to a construction zone. Law enforcement authorities shall enforce construction zone speed limits. Upon conviction of a construction zone speed violation, the operator of the motor vehicle shall be assessed a fine of double the amount prescribed by law outside a construction zone. The fine shall only be doubled for construction zone violations if construction personnel are present and that fact is indicated by appropriate signs. The signs, placed at the entrance of the construction zone, shall warn of the doubled fines for speeding within a construction zone. The signs shall also state that the doubled fines are applicable only when construction personnel are present.

(b) The State Department of Transportation may promulgate and implement administrative rules and procedures as it deems necessary to both carry out the provisions of subsection (a) on state and interstate highways and to ensure the safety of private and public construction and maintenance personnel working in designated construction zones on state and interstate highways. A county commission may promulgate and implement administrative rules and procedures as it deems necessary to carry out the provisions of subsection (a) on county roads and highways provided the rules and procedures are not in conflict with those set by the State Department of Transportation.

(c) A person subject to a penalty pursuant to this section shall not be assessed additional court costs on conviction.



Section 32-5A-177 - Charging violations; burden of proof in civil actions; arrest for violation of speed laws communicated from officer operating measuring device to another officer; testimony derived from use of speed measuring device.

(a) In every charge of violation of any speed regulation in this article the complaint, also the summons or notice to appear, shall specify the speed at which the defendant is alleged to have driven, also the maximum speed applicable within the district or at the location.

(b) The provision of this article declaring maximum speed limitations shall not be construed to relieve the plaintiff in any action from the burden of proving negligence on the part of the defendant as the proximate cause of an accident.

(c) Any state trooper, upon receiving information relayed to him or her from a fellow officer stationed on the ground or in the air operating a speed measuring device that a driver of a vehicle has violated the speed laws of this state, may arrest the driver for violation of the laws where reasonable and proper identification of the vehicle and the speed of same has been communicated to the arresting officer.

(d) A witness otherwise qualified to testify shall be competent to give testimony against an accused violator of the motor vehicle laws of this state when such testimony is derived from the use of such speed measuring device used in the calculation of speed, upon showing that the speed measuring device which was used had been tested. However, the operator of any visual average speed computer device shall first be certified as a competent operator of such device by the department.

(e) Any person accused pursuant to the provisions of this section shall be entitled to have the officer actually operating the device appear in court and testify upon oral or written motion.



Section 32-5A-178 - Racing on highways; penalties.

(a) It is a violation of this section for any person to drive any vehicle on any public highway in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, exhibition of speed or acceleration, or for the purpose of making a speed record.

(b) "Drag race" is defined as the operation of two or more vehicles from a point side by side at accelerating speeds in a competitive attempt to outdistance each other, or the operation of one or more vehicles over a common selected course, from the same point to the same point, for the purpose of comparing the relative speeds or power of acceleration of such vehicle or vehicles within a certain distance or time limit.

(c) "Racing" is defined as the use of one or more vehicles in an attempt to outgain, outdistance, or prevent another vehicle from passing, to arrive at a given destination ahead of another vehicle or vehicles, or to test the physical stamina or endurance of drivers over long distance driving routes.

(d) Every person violating subsection (a), if convicted, shall be punished as follows:

(1) For a first conviction by a fine in the amount of five hundred dollars ($500) and imprisonment for a period of not less than five days nor more than 90 days, provided that the sentence of imprisonment shall be suspended and, in lieu thereof, the person shall serve 30 days probation.

(2) For a second conviction, by a fine in the amount of three thousand dollars ($3,000) and imprisonment for not less than 10 days nor more than six months, provided that the sentence of imprisonment shall be suspended, and in lieu thereof, the person shall serve six months probation.

(3) For a third or subsequent conviction, by a fine in the amount of six thousand dollars ($6,000) and imprisonment for not more than one year, provided that the sentence of imprisonment shall be suspended and, in lieu thereof, the person shall serve one year probation.

(e) In addition to the fines and penalties set out in subsection (d), on a first conviction, the court shall prohibit any person convicted of driving a vehicle in violation of this section from driving a motor vehicle on the public highways of this state for a period not exceeding six months, and the license of the person shall be suspended for such period by the Secretary of the Alabama Law Enforcement Agency pursuant to Section 32-5A-195. On a second or subsequent conviction, the court shall prohibit any person convicted of driving a vehicle in violation of this section from driving a motor vehicle on the public highways of this state for a period not exceeding one year, and the license of the person shall be suspended for that period by the Secretary of the Alabama Law Enforcement Agency pursuant to Section 32-5A-195.

(f)(1) Notwithstanding any other provision of law, any person arrested for driving a vehicle in violation of subsection (a) shall be immediately removed from the vehicle. The vehicle, regardless of ownership or possessory interest of the operator or person present in the vehicle, shall be impounded by any duly sworn law enforcement officer. If there is an emergency or medical necessity jeopardizing life or limb, the law enforcement officer may elect not to impound the vehicle. The law enforcement officer making the impoundment shall direct an approved towing service to tow the vehicle to the garage of the towing service, storage lot, or other place of safety and maintain custody and control of the vehicle until the registered owner or authorized agent of the registered owner claims the vehicle by paying all reasonable and customary towing and storage fees for the services of the towing company. The vehicle shall then be released to the registered owner or an agent of the owner.

(2) Any towing service or towing company removing the vehicle at the direction of the law enforcement officer in accordance with this section shall have a lien on the motor vehicle for all reasonable and customary fees relating to the towing and storage of the motor vehicle. This lien shall be subject and subordinate to all prior security interests and other liens affecting the vehicle whether evidenced on the certificate of title or otherwise. Notice of any sale or other proceedings relative to this lien shall be given to the holders of all prior security interests or other liens by official service of process at least 15 days prior to any sale or other proceedings.

(g) It is also a violation of this section for any person to participate in any race, competition, contest, test, or exhibition prohibited in subsection (a) as an organizer or spectator. For the purposes of this subsection, an organizer is any person who promotes participation in, coordinates, facilitates, or collects monies at any location for any race or drag race, or purposefully causes the movement of traffic to slow or stop for any such race or drag race. For the purposes of this section, a spectator is any person who has purchased a ticket for admission to the race or drag race or who is otherwise knowingly present at and views the race or drag race as the result of an affirmative choice to attend or remain at the location of the race or drag race. A person who is merely in the vicinity of the race or drag race, but is not an organizer or spectator as defined herein, shall not be held in violation of this subsection. Any person in violation of this subsection shall be punished as provided in Section 32-5A-8, except no imprisonment shall be ordered for a violation of this subsection.






Article 8A - County and Municipal Reduced Speed School Zone Act.

Section 32-5A-180 - Short title.

This article shall be known as the County and Municipal Reduced Speed School Zone Act.



Section 32-5A-181 - Definitions.

For the purposes of this article, the following words have the following meanings:

(1) REDUCED SPEED SCHOOL ZONE. A designated length of a road or highway extending between school zone speed limit signs with or without warning lights.

(2) ROAD or HIGHWAY. Any road or highway except an interstate highway.

(3) SCHOOL ZONE. All school property, including school grounds and any road or highway abutting the school grounds and extending 300 feet along the road or highway from the school grounds.



Section 32-5A-182 - Reduced speed school zones established.

A reduced speed school zone is established for any school in the county outside the corporate limits of a municipality, including schools along state-maintained roads or highways.

(1) At an appropriate distance before reaching a reduced speed school zone, an appropriate sign or signs shall be erected warning of the approaching reduced speed school zone.

(2) A sign or signs at the end of the school zone shall designate where the motor vehicle may resume the regular speed limits.

(3) All signs and signing locations shall be in accordance with the rules contained in the current Manual of Uniform Traffic Control Devices.



Section 32-5A-183 - Maintenance of signs.

(a) Signs on a reduced speed school zone located on a county-maintained road shall be maintained by the county commission.

(b) Signs on a reduced speed school zone located on a state-maintained road or highway within a county shall be maintained by the State Department of Transportation.



Section 32-5A-184 - Speed limits; enforcement.

School zone speed limits shall be posted on the State Department of Transportation's standard size speed limit signs and the times when the reduced speed limits are in effect. Law enforcement authorities shall enforce school zone speed limits.



Section 32-5A-185 - Violations.

Upon conviction of a school zone speed violation, the operator of the motor vehicle shall be assessed a fine of double the amount prescribed by law outside a school zone. The signs, placed at the entrance of the school zone, shall warn of the doubled fines for speeding within a school zone. The signs shall also state that the doubled fines are applicable only during the times posted on the signs.



Section 32-5A-186 - Fines.

The proceeds from any fines collected pursuant to this article payable to a county or municipality pursuant to state law shall be paid into the public road and bridge fund of the county or the treasury of the municipality in which the offense occurred.






Article 9 - Serious Traffic Offenses.

Section 32-5A-190 - Reckless driving.

(a) Any person who drives any vehicle carelessly and heedlessly in willful or wanton disregard for the rights or safety of persons or property, or without due caution and circumspection and at a speed or in a manner so as to endanger or be likely to endanger any person or property, shall be guilty of reckless driving.

(b) Every person convicted of reckless driving shall be punished upon a first conviction by imprisonment for a period of not less than five days nor more than 90 days, or by fine of not less than $25.00 nor more than $500.00, or by both such fine and imprisonment, and on a second or subsequent conviction shall be punished by imprisonment for not less than 10 days nor more than six months, or by a fine of not less than $50.00 nor more than $500.00, or by both such fine and imprisonment, and the court may prohibit the person so convicted from driving a motor vehicle on the public highways of this state for a period not exceeding six months, and the license of the person shall be suspended for such period by the Director of Public Safety pursuant to Section 32-5A-195.

(c) Neither reckless driving nor any other moving violation under this chapter is a lesser included offense under a charge of driving while under the influence of alcohol or drugs.



Section 32-5A-190.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) A person who causes the death of another person while knowingly engaged in the violation of Title 32, Chapter 5A, excluding Section 32-5A-191, applying to the operation or use of a vehicle, as defined in Section 32-1-1.1 (81), may be guilty of homicide by vehicle or vessel when the violation is the proximate cause of the death.

(b) A person convicted of homicide by vehicle under subsection (a) is guilty of a Class C felony.

(c) By the tenth day of the 2022 Legislative Regular Session, the Administrative Office of Courts and the Office of Prosecution Services will report to the Legislature the statistical information from court records relating to this charge.



Section 32-5A-191 - Driving while under influence of alcohol, controlled substances, etc.

(a) A person shall not drive or be in actual physical control of any vehicle while:

(1) There is 0.08 percent or more by weight of alcohol in his or her blood;

(2) Under the influence of alcohol;

(3) Under the influence of a controlled substance to a degree which renders him or her incapable of safely driving;

(4) Under the combined influence of alcohol and a controlled substance to a degree which renders him or her incapable of safely driving; or

(5) Under the influence of any substance which impairs the mental or physical faculties of such person to a degree which renders him or her incapable of safely driving.

(b) A person who is under the age of 21 years shall not drive or be in actual physical control of any vehicle if there is 0.02 percent or more by weight of alcohol in his or her blood. The Alabama State Law Enforcement Agency shall suspend or revoke the driver's license of any person, including, but not limited to, a juvenile, child, or youthful offender, convicted or adjudicated of, or subjected to a finding of, delinquency based on this subsection. Notwithstanding the foregoing, upon the first violation of this subsection by a person whose blood alcohol level is between 0.02 and 0.08, the person's driver's license or driving privilege shall be suspended for a period of 30 days in lieu of any penalties provided in subsection (e) of this section, and there shall be no disclosure, other than to courts, law enforcement agencies, the person's attorney of record, and the person's employer, by any entity or person of any information, documents, or records relating to the person's arrest, conviction, or adjudication of or finding of delinquency based on this subsection.

All persons, except as otherwise provided in this subsection for a first offense, including, but not limited to, a juvenile, child, or youthful offender, convicted or adjudicated of or subjected to a finding of delinquency based on this subsection shall be fined pursuant to this section, notwithstanding any other law to the contrary, and the person shall also be required to attend and complete a DUI or substance abuse court referral program in accordance with subsection (k).

(c)(1) A school bus or day care driver shall not drive or be in actual physical control of any vehicle while in performance of his or her duties if there is greater than 0.02 percent by weight of alcohol in his or her blood. A person convicted pursuant to this subsection shall be subject to the penalties provided by this section, except that on the first conviction the Secretary of the Alabama State Law Enforcement Agency shall suspend the driving privilege or driver's license for a period of one year.

(2) A person shall not drive or be in actual physical control of a commercial motor vehicle, as defined in 49 CFR Part 383.5 of the Federal Motor Carrier Safety Regulations as adopted pursuant to Section 32-9A-2, if there is 0.04 percent or greater by weight of alcohol in his or her blood. Notwithstanding the other provisions of this section, the commercial driver's license or commercial driving privilege of a person convicted of violating this subdivision shall be disqualified for the period provided in accordance with 49 CFR Part 383.51, as applicable, and the person's regular driver's license or privilege to drive a regular motor vehicle shall be governed by the remainder of this section if the person is guilty of a violation of another provision of this section.

(3) Any commutation of suspension or revocation time as it relates to a court order, approval, and installation of an ignition interlock device shall not apply to commercial driving privileges or disqualifications.

(d) The fact that any person charged with violating this section is or has been legally entitled to use alcohol or a controlled substance shall not constitute a defense against any charge of violating this section.

(e) Upon first conviction, a person violating this section shall be punished by imprisonment in the county or municipal jail for not more than one year, or by fine of not less than six hundred dollars ($600) nor more than two thousand one hundred dollars ($2,100), or by both a fine and imprisonment. In addition, on a first conviction, the Secretary of the Alabama State Law Enforcement Agency shall suspend the driving privilege or driver's license of the person convicted for a period of 90 days. The 90-day suspension shall be stayed if the offender elects to have an approved ignition interlock device installed and operating on the designated motor vehicle driven by the offender for six months. The offender shall present proof of installation of the approved ignition interlock device to the Alabama State Law Enforcement Agency and obtain an ignition interlock restricted driver license. The remainder of the suspension shall be commuted upon the successful completion of the elected use, mandated use, or both, of the ignition interlock device. If, on a first conviction, any person refusing to provide a blood alcohol concentration or if a child under the age of 14 years was a passenger in the vehicle at the time of the offense or if someone else besides the offender was injured at the time of the offense, the Secretary of the Alabama State Law Enforcement Agency shall suspend the driving privilege or driver's license of the person convicted for a period of 90 days and the person shall be required to have an ignition interlock device installed and operating on the designated motor vehicle driven by the offender for a period of two years from the date of issuance of a driver's license indicating that the person's driving privileges are subject to the condition of the installation and use of a certified ignition interlock device on a motor vehicle. After a minimum of 45 days of the license revocation or suspension pursuant to Section 32-5A-304 or this section, or both, is completed, upon receipt of a court order from the convicting court, upon issuance of an ignition interlock restricted driver license, and upon proof of installation of an operational approved ignition interlock device on the designated vehicle of the person convicted, the mandated ignition interlock period of two years provided in this subsection shall start and the suspension period, revocation period, or both, as required under this subsection shall be stayed. The remainder of the driver license revocation period, suspension period, or both, shall be commuted upon the successful completion of the period of time in which the ignition interlock device is mandated to be installed and operational.

(f) On a second conviction within a five-year period, a person convicted of violating this section shall be punished by a fine of not less than one thousand one hundred dollars ($1,100) nor more than five thousand one hundred dollars ($5,100) and by imprisonment, which may include hard labor in the county or municipal jail for not more than one year. The sentence shall include a mandatory sentence, which is not subject to suspension or probation, of imprisonment in the county or municipal jail for not less than five days or community service for not less than 30 days. In addition, the Secretary of the Alabama State Law Enforcement Agency shall revoke the driving privileges or driver's license of the person convicted for a period of one year and the offender shall be required to have an ignition interlock device installed and operating on the designated motor vehicle driven by the offender for a period of two years from the date of issuance of a driver's license indicating that the person's driving privileges are subject to the condition of the installation and use of a certified ignition interlock device on a motor vehicle. After a minimum of 45 days of the license revocation or suspension pursuant to Section 32-5A-304, this section, or both, is completed, upon receipt of a court order from the convicting court, upon issuance of an ignition interlock restricted driver license, and upon proof of installation or an operational approved ignition interlock device on the designated vehicle of the person convicted, the mandated ignition interlock period of two years approved in this subsection shall start and the suspension period, revocation period, or both, as required under this subsection shall be stayed. The remainder of the driver license revocation period, suspension period, or both, shall be commuted upon the successful completion of the period of time in which the ignition interlock device is mandated to be installed and operational.

(g) On a third conviction, a person convicted of violating this section shall be punished by a fine of not less than two thousand one hundred dollars ($2,100) nor more than ten thousand one hundred dollars ($10,100) and by imprisonment, which may include hard labor, in the county or municipal jail for not less than 60 days nor more than one year, to include a minimum of 60 days which shall be served in the county or municipal jail and cannot be probated or suspended. In addition, the Secretary of the Alabama State Law Enforcement Agency shall revoke the driving privilege or driver's license of the person convicted for a period of three years and the offender shall be required to have an ignition interlock device installed and operating on the designated motor vehicle driven by the offender for a period of three years from the date of issuance of a driver's license indicating that the person's driving privileges are subject to the condition of the installation and use of a certified ignition interlock device on a motor vehicle. After a minimum of 180 days of the license revocation or suspension pursuant to Section 32-5A-304, this section, or both, is completed, upon receipt of a court order from the convicting court, upon issuance of an ignition interlock restricted driver license, and upon proof of installation of an operational approved ignition interlock device on the designated vehicle of the person convicted, the mandated ignition interlock period of three years provided in this subsection shall start and the suspension period, revocation period, or both, as required under this subsection shall be stayed. The remainder of the driver license revocation period, suspension period, or both, shall be commuted upon the successful completion of the period of time in which the ignition interlock device is mandated to be installed and operational.

(h) On a fourth or subsequent conviction, a person convicted of violating this section shall be guilty of a Class C felony and punished by a fine of not less than four thousand one hundred dollars ($4,100) nor more than ten thousand one hundred dollars ($10,100) and by imprisonment of not less than one year and one day nor more than 10 years. Any term of imprisonment may include hard labor for the county or state, and where imprisonment does not exceed three years confinement may be in the county jail. Where imprisonment does not exceed one year and one day, confinement shall be in the county jail. The minimum sentence shall include a term of imprisonment for at least one year and one day, provided, however, that there shall be a minimum mandatory sentence of 10 days which shall be served in the county jail. The remainder of the sentence may be suspended or probated, but only if as a condition of probation the defendant enrolls and successfully completes a state certified chemical dependency program recommended by the court referral officer and approved by the sentencing court. Where probation is granted, the sentencing court may, in its discretion, and where monitoring equipment is available, place the defendant on house arrest under electronic surveillance during the probationary term. In addition to the other penalties authorized, the Secretary of the Alabama State Law Enforcement Agency shall revoke the driving privilege or driver's license of the person convicted for a period of five years and the offender shall be required to have an ignition interlock device installed and operating on the designated motor vehicle driven by the offender for a period of five years from the date of issuance of a driver's license indicating that the person's driving privileges are subject to the condition of the installation and use of a certified ignition interlock device on a motor vehicle. After a minimum of one year of the license revocation or suspension pursuant to Section 32-5A-304, this section, or both, is completed, upon receipt of a court order from the convicting court, upon issuance of an ignition interlock restricted driver license, and upon proof of installation of an operational approved ignition interlock device on the designated vehicle of the person convicted, the mandated ignition interlock period of five years provided in this subsection shall start and the suspension period, revocation period, or both, as required under this subsection shall be stayed. The remainder of the driver license revocation period, suspension period, or both, shall be commuted upon the successful completion of the period of time in which the ignition interlock device is mandated to be installed and operational.

The Alabama habitual felony offender law shall not apply to a conviction of a felony pursuant to this subsection, and a conviction of a felony pursuant to this subsection shall not be a felony conviction for purposes of the enhancement of punishment pursuant to Alabama's habitual felony offender law. However, prior misdemeanor or felony convictions for driving under the influence may be considered as part of the sentencing calculations or determinations under the Alabama Sentencing Guidelines or rules promulgated by the Alabama Sentencing Commission.

(i) When any person convicted of violating this section is found to have had at least 0.15 percent or more by weight of alcohol in his or her blood while operating or being in actual physical control of a vehicle, he or she shall be sentenced to at least double the minimum punishment that the person would have received if he or she had had less than 0.15 percent by weight of alcohol in his or her blood. Upon the first violation of this subsection, the offender shall be ordered by the court to have an ignition interlock device installed and operating on his or her designated motor vehicle for a period of two years from the date of issuance of an ignition interlock-restricted driver's license. If the adjudicated offense is a misdemeanor, the minimum punishment shall be imprisonment for one year, all of which may be suspended except as otherwise provided for in subsections (f) and (g).

(j) When any person over the age of 21 years is convicted of violating this section and it is found that a child under the age of 14 years was a passenger in the vehicle at the time of the offense, the person shall be sentenced to at least double the minimum punishment that the person would have received if the child had not been a passenger in the motor vehicle.

(k)(1) In addition to the penalties provided herein, any person convicted of violating this section shall be referred to the court referral officer for evaluation and referral to appropriate community resources. The defendant shall, at a minimum, be required to complete a DUI or substance abuse court referral program approved by the Administrative Office of Courts and operated in accordance with provisions of the Mandatory Treatment Act of 1990, Sections 12-23-1 to 12-23-19, inclusive. The Alabama State Law Enforcement Agency shall not reissue a driver's license to a person convicted under this section without receiving proof that the defendant has successfully completed the required program.

(2) Upon conviction, the court shall notify the Alabama State Law Enforcement Agency if the person convicted is required to install and maintain an approved ignition interlock device. The agency shall suspend or revoke a person's driving privileges until completion of the mandatory suspension or revocation period required by this section, and clearance of all other suspensions, revocations, cancellations, or denials, and proof of installation of an approved ignition interlock device is presented to the agency. The agency shall not reissue a driver's license to a person who has been ordered by a court or is required by law to have the ignition interlock device installed until proof is presented that the person is eligible for reinstatement of driving privileges. Upon presentation of proof and compliance with all ignition interlock requirements, the agency shall issue a driver's license with a restriction indicating that the licensee may operate a motor vehicle only with the certified ignition interlock device installed and properly operating. If the licensee fails to maintain the approved ignition interlock device as required or is otherwise not in compliance with any order of the court, the court shall notify the agency of the noncompliance and the agency shall suspend the person's driving privileges until the agency receives notification from the court that the licensee is in compliance. The requirement that the licensee use the ignition interlock device may be removed only when the court of conviction confirms to the agency that the licensee is no longer subject to the ignition interlock device requirement.

(l) Neither reckless driving nor any other traffic infraction is a lesser included offense under a charge of driving under the influence of alcohol or of a controlled substance.

(m) Except for fines collected for violations of this section charged pursuant to a municipal ordinance, fines collected for violations of this section shall be deposited to the State General Fund; however, beginning October 1, 1995, of any amount collected over two hundred fifty dollars ($250) for a first conviction, over five hundred dollars ($500) for a second conviction within five years, over one thousand dollars ($1,000) for a third conviction within five years, and over two thousand dollars ($2,000) for a fourth or subsequent conviction within five years, the first one hundred dollars ($100) of that additional amount shall be deposited to the Alabama Chemical Testing Training and Equipment Trust Fund, after three percent of the one hundred dollars ($100) is deducted for administrative costs, and beginning October 1, 1997, and thereafter, the second one hundred dollars ($100) of that additional amount shall be deposited in the Alabama Head and Spinal Cord Injury Trust Fund after deducting five percent of the one hundred dollars ($100) for administrative costs and the remainder of the funds shall be deposited to the State General Fund. Fines collected for violations of this section charged pursuant to a municipal ordinance where the total fine is paid at one time shall be deposited as follows: The first three hundred fifty dollars ($350) collected for a first conviction, the first six hundred dollars ($600) collected for a second conviction within five years, the first one thousand one hundred dollars ($1,100) collected for a third conviction, and the first two thousand one hundred dollars ($2,100) collected for a fourth or subsequent conviction shall be deposited to the State Treasury with the first one hundred dollars ($100) collected for each conviction credited to the Alabama Chemical Testing Training and Equipment Trust Fund and the second one hundred dollars ($100) to the Alabama Head and Spinal Cord Injury Trust Fund after deducting five percent of the one hundred dollars ($100) for administrative costs and depositing this amount in the general fund of the municipality, and the balance credited to the State General Fund. Any amounts collected over these amounts shall be deposited as otherwise provided by law. Fines collected for violations of this section charged pursuant to a municipal ordinance, where the fine is paid on a partial or installment basis, shall be deposited as follows: The first two hundred dollars ($200) of the fine collected for any conviction shall be deposited to the State Treasury with the first one hundred dollars ($100) collected for any conviction credited to the Alabama Chemical Testing Training and Equipment Trust Fund and the second one hundred dollars ($100) for any conviction credited to the Alabama Head and Spinal Cord Injury Trust Fund after deducting five percent of the one hundred dollars ($100) for administrative costs and depositing this amount in the general fund of the municipality. The second three hundred dollars ($300) of the fine collected for a first conviction, the second eight hundred dollars ($800) collected for a second conviction, the second one thousand eight hundred dollars ($1,800) collected for a third conviction, and the second three thousand eight hundred dollars ($3,800) collected for a fourth conviction shall be divided with 50 percent of the funds collected to be deposited to the State Treasury to be credited to the State General Fund and 50 percent deposited as otherwise provided by law for municipal ordinance violations. Any amounts collected over these amounts shall be deposited as otherwise provided by law for municipal ordinance violations. Notwithstanding any provision of law to the contrary, 90 percent of any fine assessed and collected for any DUI offense charged by municipal ordinance violation in district or circuit court shall be computed only on the amount assessed over the minimum fine authorized, and upon collection shall be distributed to the municipal general fund with the remaining 10 percent distributed to the State General Fund. In addition to fines imposed pursuant to this subsection, a mandatory fee of one hundred dollars ($100) shall be collected from any individual that successfully completes any pretrial diversion or deferral program in any municipal, district, or circuit court where the individual was charged with a violation of this section or a corresponding municipal ordinance. The one hundred dollars ($100) shall be deposited into the Alabama Chemical Testing Training and Equipment Fund.

(n) A person who has been arrested for violating this section shall not be released from jail under bond or otherwise, until there is less than the same percent by weight of alcohol in his or her blood as specified in subsection (a)(1) or, in the case of a person who is under the age of 21 years, subsection (b) hereof.

(o) Upon verification that a defendant arrested pursuant to this section is currently on probation from another court of this state as a result of a conviction for any criminal offense, the prosecutor shall provide written or oral notification of the defendant's subsequent arrest and pending prosecution to the court in which the prior conviction occurred.

(p) A prior conviction within a five-year period for driving under the influence of alcohol or drugs from this state, a municipality within this state, or another state or territory or a municipality of another state or territory shall be considered by a court for imposing a sentence pursuant to this section.

(q) Any person convicted of driving under the influence of alcohol, or a controlled substance, or both, or any substance which impairs the mental or physical faculties in violation of this section, a municipal ordinance adopting this section, or a similar law from another state or territory or a municipality of another state or territory more than once in a five-year period shall have his or her motor vehicle registration for all vehicles owned by the repeat offender suspended by the Alabama Department of Revenue for the duration of the offender's driver's license suspension period, unless such action would impose an undue hardship to any individual, not including the repeat offender, who is completely dependent on the motor vehicle for the necessities of life, including any family member of the repeat offender and any co-owner of the vehicle or, in the case of a repeat offender, if the repeat offender has a functioning ignition interlock device installed on the designated vehicle for the duration of the offender's driver's license suspension period.

(r)(1) Any person ordered by the court to have an ignition interlock device installed on a designated vehicle, and any person who elects to have the ignition interlock device installed on a designated vehicle for the purpose of reducing a period of suspension or revocation of his or her driver's license, shall pay to the court, for each of the first four months following his or her conviction or the first four months following the installation of the ignition interlock device on his or her vehicle, seventy-five dollars ($75) per month, which shall be divided as follows:

a. Forty-five percent to the Alabama Interlock Indigent Fund.

b. Twenty percent to the State Judicial Administration Fund administered by the Administrative Office of Courts.

c. Twenty percent to the Highway Traffic Safety Fund administered by the Alabama State Law Enforcement Agency.

d. Fifteen percent to the District Attorney's Solicitor Fund.

(2) In addition to paying the court clerk seventy-five dollars ($75) per month for the first four months following the conviction or the voluntary installation of the ignition interlock device, the defendant shall pay all costs associated with the installation, purchase, maintenance, or lease of the ignition interlock devices to an approved ignition interlock provider pursuant to the rules of the Department of Forensic Sciences, unless the defendant is subject to Section 32-5A-191.4(g)(4) during which he or she shall pay one-half the cost for the available indigency period.

(s) The defendant shall designate the vehicle to be used by identifying the vehicle by the vehicle identification number to the court. The defendant, at his or her own expense, may designate additional motor vehicles on which an ignition interlock device may be installed for the use of the defendant.

(t)(1) Any person who is required to comply with the ignition interlock provisions of this section as a condition of restoration or reinstatement of his or her driver's license, shall only operate the designated vehicle equipped with a functioning ignition interlock device for the period of time consistent with the offense for which he or she was convicted as provided for in this section.

(2) The duration of the time an ignition interlock device is required by this section shall be doubled if the offender refused the prescribed chemical test for intoxication, or if the offender's blood alcohol concentration was 0.15 grams percent or greater unless already doubled by a previous section.

(u)(1) The Alabama State Law Enforcement Agency may set a fee of not more than one hundred fifty dollars ($150) for the issuance of a driver's license indicating that the person's driving privileges are subject to the condition of the installation and use of a certified ignition interlock device on a motor vehicle. Fifteen percent of the fee shall be distributed to the general fund of the county where the person was convicted to be utilized for law enforcement purposes. Eighty-five percent shall be distributed to the State General Fund. In addition, at the end of the time the person's driving privileges are subject to the above conditions, the agency shall set a fee of not more than seventy-five dollars ($75) to reissue a regular driver's license. The fee shall be deposited as provided in Sections 32-6-5, 32-6-6, and 32-6-6.1.

(2) The defendant shall provide proof of installation of an approved ignition interlock device to the Alabama State Law Enforcement Agency as a condition of the issuance of a restricted driver's license.

(3) Any ignition interlock driving violation committed by the offender during the mandated ignition interlock period shall extend the duration of ignition interlock use for six months from the date of violation. Ignition interlock driving violations include any of the following:

a. A breath sample at or above a minimum blood alcohol concentration level of 0.02 recorded more than four times during the monthly reporting period.

b. Any tampering, circumvention, or bypassing of the ignition interlock device, or attempt thereof.

c. Failure to comply with the servicing or calibration requirements of the ignition interlock device every 30 days.

(v) Nothing in this section and Section 32-5A-191.4 shall require an employer to install an ignition interlock device in a vehicle owned or operated by the employer for use by an employee required to use the device as a condition of driving pursuant to this section and Section 32-5A-191.4.

(w) The provisions in this section and Section 32-5A-191.4 relating to ignition interlock devices shall not apply to persons who commit violations of this section while under 19 years of age and who are adjudicated in juvenile court, unless specifically ordered otherwise by the court.

(x)(1) The amendatory language in Act 2014-222 to this section, authorizing the Alabama State Law Enforcement Agency to stay a driver's license suspension or revocation upon compliance with the ignition interlock requirement shall apply retroactively if any of the following occurs:

a. The offender files an appeal with the court of jurisdiction requesting all prior suspensions or revocation, or both, be stayed upon compliance with the ignition interlock requirement.

b. The offender wins appeal with the court of jurisdiction relating to this section.

c. The court of jurisdiction notifies the Alabama State Law Enforcement Agency that the offender is eligible to have the driver's license stayed.

d. The Alabama State Law Enforcement Agency issues an ignition interlock restricted driver's license.

e. The offender remains in compliance of ignition interlock requirements.

(2) The remainder of the driver license revocation, suspension, or both, shall be commuted upon the successful completion of the period of time in which the ignition interlock device is mandated to be installed and operational.



Section 32-5A-191.1 - (Repealed effective October 1, 1997) Additional fines on persons convicted of offenses involving driving under the influence.

Repealed by Acts 1997, No. 97-556, p. 985, effective October 1, 1997.



Section 32-5A-191.2 - Administration and disposition of funds in Alabama Head and Spinal Cord Injury Trust Fund.

(a) Beginning October 1, 1994, moneys in the Alabama Head and Spinal Cord Injury Trust Fund shall be distributed to the Division of Rehabilitation Services in the State Department of Education for the following purposes:

(1) As a payer of last resort for the costs of care provided in this state for citizens of this state who have survived neuro-trauma with head or spinal cord injuries. Expenditures for spinal cord injury and head injury care shall be made by the Division of Rehabilitation Services according to criteria established by the Alabama Head and Spinal Cord Injury Trust Fund Advisory Board. Expenditures may include but need not be limited to, post acute medical care, rehabilitation therapies, medication, attendant care, home accessibility modification, and equipment necessary for activities of daily living.

(2) Public information, prevention education, and research coordinated by the Alabama Head Injury Foundation.

(b) The Division of Rehabilitation Services shall issue a report to the Legislature on the first day of the regular session of each year, summarizing the activities supported by the moneys from the additional fines levied in this section and Section 32-5A-191.1.



Section 32-5A-191.3 - Operation of vessel and other marine devices while under influence of alcohol or controlled substances.

(a) A person shall not operate or be in actual physical control of any vessel, or manipulate any water skis, aquaplane, or any other marine transportation device on the waters of this state, as the waters are defined in Section 33-5-3, under any condition in which a person would be guilty of driving under the influence of alcohol or drugs pursuant to Section 32-5A-191 if the person was driving or controlling a motor vehicle.

(b) In the case of a vessel or other marine device described in subsection (a), where a law enforcement officer has probable cause to believe that the operator of the vessel or other marine device is operating in violation of this section, the law enforcement officer is authorized to administer and may test the operator, at the scene, by using a field breathalyzer or other approved device, as a screening device, to determine if the operator may be operating a vessel or device in violation of subsection (a). Refusal to submit to a field breathalyzer test or other approved testing device shall result in the same punishment as provided in subsection (c) of Section 32-5-192 for operators of motor vehicles on the state highways.

(c) The fact that any person charged with violating this section is or has been legally entitled to use alcohol or a controlled substance shall not constitute a defense against any charge of violating this section.

(d) Upon a first or subsequent conviction, a person violating this section shall be punished in the same manner and under the same conditions as a person convicted of driving under the influence of alcohol or drugs pursuant to Section 32-5A-191, or any successor section or sections providing for the offense of driving under the influence of alcohol or drugs, except that in any case where reference is made to the Director of Public Safety and the driving privilege or driver's license of the person, the reference shall be deemed to refer to the Commissioner of Conservation and Natural Resources and the vessel operating privilege or boater safety certification of the person convicted under this section.

(e) Neither reckless or careless operation of a vessel, nor any other boating or water safety infraction, is a lesser included offense under a charge of operating a vessel while under the influence of alcohol or controlled substances.

(f) All fines collected for violation of this section as to vessels or other marine devices on the waters of this state shall be paid into the State Water Safety Fund.

(g) A person who has been arrested for violating this section shall not be released from jail under bond or otherwise, until there is less than the same percent by weight of alcohol in the person's blood as specified in subdivision (1) of subsection (a).

(h) Upon verification that a defendant arrested pursuant to this section is currently on probation from another court of this state as a result of a conviction for any criminal offense, the prosecutor shall provide written or oral notification of the defendant's subsequent arrest and pending prosecution to the court in which the prior conviction occurred.

(i) When any person over the age of 21 years is convicted pursuant to this section and a child under the age of 14 years was present on the vessel or other marine device described in subsection (a) at the time of the offense, the defendant shall be sentenced to double the minimum punishment that the person would have received if the child had not been present.

(j) "Vessel," for the purposes of this section, shall mean any vessel as defined in Section 33-5-3, operated on the waters of this state, as defined in Section 33-5-3.

(k) No provision of this section shall be construed to assess points for DUI convictions under motor vehicle convictions for driving under the influence.



Section 32-5A-191.4 - Ignition interlock devices.

(a) As used in Section 32-5A-191, the term, "ignition interlock device" means a constant monitoring device that prevents a motor vehicle from being started at any time without first determining the equivalent blood alcohol level of the operator through the taking of a breath sample for testing. The system shall be calibrated so that the motor vehicle may not be started if the blood alcohol level of the operator, as measured by the test, reaches a blood alcohol concentration level of 0.02.

(b) The ignition interlock device shall be installed, calibrated, and monitored directly by trained technicians who shall train the offender for whom the device is being installed in the proper use of the device. The use of a mail in or remote calibration system where the technician is not in the immediate proximity of the vehicle being calibrated is prohibited. The Department of Forensic Sciences shall promulgate rules for punishment and appeal for ignition interlock providers relating to violation of this subsection.

(c) The Department of Forensic Sciences shall formulate and promulgate rules for the proper approval, installation, and use of ignition interlock devices. Additionally, the Department of Forensic Sciences shall maintain and make public the list of approved ignition interlock devices.

(d) The Department of Forensic Sciences may adopt in whole or relevant part the guidelines, rules, regulations, studies, or independent laboratory tests performed or relied upon by other states, their agencies, or commissions.

(e) The Department of Forensic Sciences shall promulgate rules regulating approved ignition interlock providers related to areas of consumer coverage. The rules shall address areas of consumer coverage and shall provide for a two-year period from July 1, 2014, to allow provider compliance.

(f) The Department of Forensic Sciences shall charge an application fee of two thousand dollars ($2,000) to any ignition interlock provider to evaluate the instrument. Any ignition interlock provider whose ignition interlock device is approved by the Department of Forensic Sciences shall be permitted to install and calibrate its approved device in Alabama. Each year during the month of April, the Department of Forensic Sciences may receive applications and instruments to review for approval.

(g) The Department of Public Safety shall be responsible for enforcing the rules promulgated by the Department of Forensic Sciences related to ignition interlock devices and providers. The Department of Public Safety shall promulgate rules regulating the inspection and enforcement of approved ignition interlock providers and any associate service locations.

(h) In the absence of negligence, wantonness, or willful misconduct, no person or employer or agent of a person who installs an ignition interlock device pursuant to Section 32-5A-191 shall be liable for any occurrence related to the device, including, but not limited to, occurrences resulting from or related to a malfunction of the device or use of, misuse of, or failure to use the device or the vehicle in which the device was installed.

(i)(1) When the court imposes the use of an ignition interlock device as required by Section 32-5A-191, the court shall require that the person provide proof of installation of a device to the court or a probation officer within 30 days of the date the defendant becomes eligible to receive an ignition interlock-restricted license from the Department of Public Safety. If the person fails to provide proof of installation within that period, absent a finding by the court of good cause for that failure which is entered into the court record, the court may revoke the person's probation where applicable after a petition to revoke probation has been filed and the defendant has been given notice and an opportunity to be heard on the petition. The court in which the defendant is convicted shall notify the department that the defendant is restricted to the operation of a motor vehicle only when an approved ignition interlock device is installed and properly operating. Nothing in this subsection shall permit a person who does not own a vehicle or otherwise have an ignition interlock device installed on a motor vehicle to operate a motor vehicle without an approved ignition interlock device installed and properly operating.

(2) Proof of installation for the purpose of this subsection may be furnished by either a certificate of installation or a copy of the lease agreement in the name of the offender for the designated vehicle with an approved ignition interlock device company.

(3) A defendant who is determined by the court to be indigent for the purpose of ignition interlock may have an ignition interlock device installed by an ignition interlock provider as provided in this subsection. Criteria for determining indigency for the purpose of ignition interlock shall be the same criteria as set forth in Section 15-12-5(b) and (c) after the report is complete. In determining whether the defendant is indigent for the purpose of ignition interlock, the judge shall require an investigation and report by a sheriff, adult probation officer, or other officer of the court. The report may include input from the district attorney or municipal prosecutor. The defendant shall execute an affidavit of substantial hardship on a form approved by the Supreme Court. The completed affidavit of substantial hardship and the subsequent order of the court either denying or granting indigency status for the purpose of ignition interlock to the offender shall become a part of the official court record in the case and shall be submitted by the offender to the interlock provider.

(4) Any offender granted indigency status for the purpose of ignition interlock shall pay one-half of the costs associated with installing and maintaining an interlock device for a period of no more than two years at which time the offender shall pay the full remaining cost for any sentence left for ignition interlock. This section shall not affect any fees associated with the driver's license of the defendant.

(5)a. All interlock providers shall be required to pay one and one-half percent of all payments collected less any payments made by a defendant determined as indigent for the purpose of ignition interlock to the Alabama Ignition Interlock Indigent Fund in the State Treasury.

b. The Alabama Ignition Interlock Indigent Fund is created in the State Treasury. The fund shall be administered by the Department of Public Safety. All of the money in the fund shall be used to reimburse ignition interlock device providers who have installed devices in vehicles of indigent persons pursuant to court orders issued under this section. No provider shall be reimbursed for an interlock device installed without the completed affidavit of substantial hardship and the subsequent order of the court granting indigency status. Payments to interlock device providers pursuant to this subdivision shall be made every three months. If the amount of money in the fund at the time payments are made is not sufficient to pay all requests for reimbursement submitted during that three-month period, the Comptroller shall make payments on a pro rata basis and those payments shall be considered payment in full for the requests submitted. At the end of each fiscal year, all monies above five hundred thousand dollars ($500,000) remaining in the Alabama Ignition Interlock Indigent Fund shall be divided as follows:

1. Thirty percent to the Highway Traffic Safety Fund administered by the Department of Public Safety.

2. Twenty percent to the Alabama Chemical Testing Training and Equipment Trust Fund administered by the Department of Forensic Sciences.

3. Thirty percent to the District Attorney's Solicitor’s Fund.

4. Twenty percent to the Office of Prosecution Services.

(6) Any defendant who does not own a vehicle or otherwise have an ignition interlock device installed on a vehicle shall be required to pay seventy-five dollars ($75) per month for the entire period the defendant is required or elects to have an ignition interlock device. The defendant shall still serve all license suspension or revocation, or both, during this period. Any monies paid pursuant to this subdivision shall be paid to the court clerk and shall be deposited in the Alabama Impaired Driving Prevention and Enforcement Fund in the State Treasury to be used by the Department of Public Safety for impaired driving education and enforcement.

(j) No person who is prohibited from operating a motor vehicle unless it is equipped with an ignition interlock device as provided in Section 32-5A-191 shall knowingly:

(1) Operate, lease, or borrow a motor vehicle unless that vehicle is equipped with a functioning ignition interlock device.

(2) Request or solicit any other person to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing the person so restricted with an operable motor vehicle.

(k)(1) Any person who operates a motor vehicle in violation of subsection (j) shall be immediately removed from the vehicle and taken into custody. The vehicle, regardless of ownership or possessory interest of the operator or person present in the vehicle, except when the owner of the vehicle or another family member of the owner is present in the vehicle and presents a valid driver's license, shall be impounded by any duly sworn law enforcement officer pursuant to Section 32-6-19(c). If there is an emergency or medical necessity jeopardizing life or limb, the law enforcement officer may elect not to impound the vehicle.

(2) A violation of subsection (j) on the first offense is a Class A misdemeanor and punishable as provided by law. In addition, the time the defendant is required to use an ignition interlock device shall be extended by six months. Upon second conviction of a violation of subsection (j), the sentence shall include a mandatory sentence, which is not subject to suspension or probation, of imprisonment in the county or municipal jail for not less than 48 hours and the time the defendant is required to use an ignition interlock device shall be extended by six months. Upon a third or subsequent conviction of a violation of subsection (j), the sentence shall include a mandatory sentence, which is not subject to suspension or probation, of imprisonment in the county or municipal jail for not less than five days and the time the defendant shall be required to use an ignition interlock device shall be extended by one year.

(l) No person shall blow into an ignition interlock device or start a motor vehicle equipped with the device for the purpose of providing an operable motor vehicle to a person who is prohibited from operating a motor vehicle without an ignition interlock device.

(m) No person shall intentionally attempt to tamper with, defeat, or circumvent the operation of an ignition interlock device.

(n) Any person convicted of a violation of this section other than subsection (j) shall be punished by imprisonment for not more than six months or a fine of not more than five hundred dollars ($500), or both.



Section 32-5A-192 - Homicide by vehicle or vessel.

Repealed by Act 2014-427, §2, effective July 1, 2014.



Section 32-5A-193 - Fleeing or attempting to elude police officer.

Repealed by Act 2009-616, p. 1779, §6, effective August 1, 2009.



Section 32-5A-194 - Chemical tests; admissible as evidence; procedure for valid chemical analyses; permits for individuals performing analyses; persons qualified to withdraw blood; presumptions based on percent of alcohol in blood; refusal to submit; no liability for technician.

(a) Upon the trial of any civil, criminal, or quasi-criminal action or proceeding arising out of acts alleged to have been committed by any person while driving or in actual control of a vehicle while under the influence of alcohol or controlled substance, evidence of the amount of alcohol or controlled substance in a person's blood at the alleged time, as determined by a chemical analysis of the person's blood, urine, breath, or other bodily substance, shall be admissible. Where such a chemical test is made the following provisions shall apply:

(1) Chemical analyses of the person's blood, urine, breath, or other bodily substance to be considered valid under the provisions of this section shall have been performed according to methods approved by the Department of Forensic Sciences and by an individual possessing a valid permit issued by the Department of Forensic Sciences for this purpose. The court trying the case may take judicial notice of the methods approved by the Department of Forensic Sciences. The Department of Forensic Sciences is authorized to approve satisfactory techniques or methods, to ascertain the qualifications and competence of individuals to conduct such analyses, and to issue permits which shall be subject to termination or revocation at the discretion of the Department of Forensic Sciences. The Department of Forensic Sciences shall approve permits required in this section only for employees of state, county, municipal, and federal law enforcement agencies and for laboratory personnel employed by the Department of Forensic Sciences.

(2) When a person shall submit to a blood test at the direction of a law enforcement officer under the provisions of Section 32-5-192, only a physician or a registered nurse (or other qualified person) may withdraw blood for the purpose of determining the alcoholic content therein. This limitation shall not apply to the taking of breath or urine specimens. If the test given under Section 32-5-192 is a chemical test of urine, the person tested shall be given such privacy in the taking of the urine specimen as will insure the accuracy of the specimen and, at the same time, maintain the dignity of the individual involved.

(3) The person tested may at his or her own expense have a physician, or a qualified technician, registered nurse or other qualified person of his or her own choosing administer a chemical test or tests in addition to any administered at the discretion of a law enforcement officer. The failure or inability to obtain an additional test by a person shall not preclude the admission of evidence relating to the test or tests taken at the direction of a law enforcement officer.

(4) Upon the written request of the person who shall submit to a chemical test or tests at the request of a law enforcement officer, full information concerning the test or tests shall be made available to him or her or his or her attorney.

(5) Percent by weight of alcohol in the blood shall be based upon grams of alcohol per 100 cubic centimeters of blood or grams of alcohol per 210 liters of breath.

(b) Upon the trial of any civil, criminal, or quasi-criminal action or proceeding arising out of acts alleged to have been committed by any person while driving or in actual physical control of a vehicle while under the influence of alcohol, the amount of alcohol in the person's blood at the time alleged as shown by chemical analysis of the person's blood, urine, breath, or other bodily substance shall give rise to the following presumptions:

(1) If there were at that time 0.05 percent or less by weight of alcohol in the person's blood, it shall be presumed that the person was not under the influence of alcohol unless the person was operating a motor vehicle in performance of his or her duties as a school bus driver or day care driver at that time or was under the age of 21 years at that time.

(2) If there were at the time in excess of 0.05 percent but less than 0.08 percent by weight of alcohol in the person's blood, such fact shall not give rise to any presumption that the person was or was not under the influence of alcohol, but such fact may be considered with other competent evidence in determining whether the person was under the influence of alcohol unless the person was operating a motor vehicle in performance of his or her duties as a school bus driver or day care driver at that time or was under the age of 21 years at that time.

(3) If there were at that time 0.08 percent or more by weight of alcohol in the person's blood, or greater than .02 percent if the person was operating a motor vehicle in performance of his or her duties as a school bus driver or day care driver at that time or was under the age of 21 years at that time, it shall be presumed that the person was under the influence of alcohol.

(4) The foregoing provisions of this subsection shall not be construed as limiting the introduction of any other competent evidence bearing upon the question whether the person was under the influence of alcohol.

(c) If a person under arrest refuses to submit to a chemical test under the provisions of Section 32-5-192, evidence of refusal shall be admissible in any civil, criminal, or quasi-criminal action or proceeding arising out of acts alleged to have been committed while the person was driving or in actual physical control of a motor vehicle while under the influence of alcohol or controlled substance.

(d) No physician, registered nurse, or duly licensed chemical laboratory technologist or clinical laboratory technician or medical facility shall incur any civil or criminal liability as a result of the proper administering of a blood test when requested in writing by a law enforcement officer to administer such a test.



Section 32-5A-194.1 - Effect of certification permits issued by State Board of Health; effect of rules and regulations enacted by State Board of Health.

All certification permits issued by the State Board of Health shall remain in effect until their termination date or reissued by the Department of Forensic Sciences. All rules and regulations enacted under the authority of this chapter by the State Board of Health shall remain in force until rescinded, modified, or adopted by the Department of Forensic Sciences.



Section 32-5A-195 - Cancellation, suspension, or revocation of driver's license; grounds, procedure, etc.

(a) The Secretary of the Alabama State Law Enforcement Agency is authorized to cancel any driver's license upon determining that the licensee was not entitled to the issuance thereof or that the licensee failed to give the correct or required information in his or her application. Upon such cancellation, the licensee must surrender the license so cancelled. If the licensee refuses to surrender the license, he or she shall be guilty of a misdemeanor.

(b) The privilege of driving a motor vehicle on the highways of this state given to a nonresident shall be subject to suspension or revocation by the Secretary of the Alabama State Law Enforcement Agency in like manner and for like cause as a driver's license issued may be suspended or revoked.

(c) The Secretary of the State Alabama Law Enforcement Agency is further authorized, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offense, to forward a certified copy of such record to the motor vehicle administrator in the state where the person so convicted is a resident.

(d) When a nonresident's operating privilege is suspended or revoked, the Secretary of the Alabama State Law Enforcement Agency shall forward a certified copy of the record of such action to the motor vehicle administrator in the state where such person resides.

(e) The Secretary of the Alabama State Law Enforcement Agency is authorized to suspend or revoke the license of any resident of this state or the privilege of a nonresident to drive a motor vehicle in this state upon receiving notice of the conviction of such person in another state of any offense therein which, if committed in this state, would be grounds for the suspension or revocation of the license of a driver.

(f) The Secretary of the Alabama State Law Enforcement Agency may give such effect to conduct of a resident in another state as is provided by the laws of this state had such conduct occurred in this state.

(g) Whenever any person is convicted of any offense for which this chapter makes mandatory the revocation of the license of such person by the agency, the court in which the conviction is had shall require the surrender to it of any driver's license then held by the person convicted and the court shall forward the same together with a record of such conviction to the Secretary of the Alabama State Law Enforcement Agency.

(h) Every court having jurisdiction over offenses committed under this article or any other law of this state or municipal ordinance adopted by a local authority regulating the operation of motor vehicles on highways, shall forward to the Secretary of the Alabama State Law Enforcement Agency within five days a record of the conviction of any person in the court for a violation of any laws other than regulations governing standing or parking, and may recommend the suspension of the driver's license of the person so convicted.

(i) For the purposes of this article, the term conviction shall mean a final conviction. Also, for the purposes of this article, an unvacated forfeiture of bail or collateral deposited to secure a defendant's appearance in court, a plea of nolo contendere accepted by the court, the payment of a fine, a plea of guilty, or a finding of guilt of a traffic violation charge shall be equivalent to a conviction regardless of whether the penalty is rebated, suspended, or probated.

(j) The Secretary of the Alabama State Law Enforcement Agency shall revoke the license of any driver upon receiving a record of the driver's conviction of any of the following offenses:

(1) Manslaughter or homicide by vehicle resulting from the operation of a motor vehicle, including a person who is adjudicated as a youthful offender based on an underlying charge of manslaughter or homicide by vehicle, but there shall be no disclosure, other than to courts and law enforcement agencies by any entity or person of any information, documents, or records relating to the youthful offender's arrest, conviction, or adjudication of or finding of delinquency related to the manslaughter or homicide by vehicle.

(2) Upon a first conviction of driving or being in actual physical control of any vehicle while under the influence of alcohol or under the influence of a controlled substance to a degree which renders him or her incapable of safely driving or under the combined influence of alcohol and a controlled substance to a degree which renders him or her incapable of safely driving, such revocation shall take place only when ordered by the court rendering the conviction.

(3) Upon a second or subsequent conviction within a five-year period, of driving or being in actual physical control of any vehicle while under the influence of alcohol or under the influence of a controlled substance to a degree which renders him or her incapable of safely driving or under the combined influence of alcohol and a controlled substance to a degree which renders him or her incapable of safely driving.

(4) Any felony in the commission of which a motor vehicle is used.

(5) Failure to stop, render aid, or identify himself or herself as required under the laws of this state in the event of a motor vehicle accident resulting in the death or personal injury of another.

(6) Perjury or the making of a false affidavit or statement under oath to the Secretary of the Alabama State Law Enforcement Agency under this article or under any other law relating to the ownership or operation of motor vehicles.

(7) Conviction upon three charges of reckless driving committed within a period of 12 months.

(8) Unauthorized use of a motor vehicle belonging to another which act does not amount to a felony.

(k) The Secretary of the Alabama State Law Enforcement Agency is authorized to suspend the license of a driver without preliminary hearing upon a showing by its records or other sufficient evidence that the licensee:

(1) Has committed an offense for which mandatory revocation of license is required upon conviction;

(2) Has been convicted with such frequency of serious offenses against traffic regulations governing the movement of vehicles as to indicate a disrespect for traffic laws and a disregard for the safety of other persons on the highways;

(3) Is an habitually reckless or negligent driver of a motor vehicle, such fact being established by a record of accidents or by other evidence;

(4) Is incompetent to drive a motor vehicle;

(5) Has permitted an unlawful or fraudulent use of such license;

(6) Has committed an offense in another state which if committed in this state would be grounds for suspension or revocation;

(7) Has been convicted of fleeing or attempting to elude a police officer; or

(8) Has been convicted of racing on the highways.

(l) Upon suspending the license of any person as provided in this section, the Secretary of the Alabama State Law Enforcement Agency shall immediately notify the licensee in writing and upon his or her request shall afford him or her an opportunity for a hearing as early as practicable, not to exceed 30 days after receipt of the request in the county where the licensee resides unless the Secretary of the Alabama State Law Enforcement Agency and the licensee agree that the hearing may be held in some other county. The hearing shall be before the Secretary of the Alabama State Law Enforcement Agency or his or her duly authorized agent. Upon such hearing, the Secretary of the Alabama State Law Enforcement Agency or his or her duly authorized agent may administer oaths and may issue subpoenas for the attendance of witnesses in the production of relevant books and papers and may require a reexamination of the licensee. Upon such hearing, the Secretary of the Alabama State Law Enforcement Agency or his or her duly authorized agent shall either rescind its order of suspension or, upon a showing of good cause, may continue, modify, or extend the suspension of the licensee or revoke the license. If the license has been suspended as a result of the licensee's driving while under the influence of alcohol, the Secretary of the Alabama State Law Enforcement Agency or his or her agent conducting the hearing shall take into account, among other relevant factors, the licensee's successful completion of any duly established "highway intoxication seminar," "DWI counterattack course," or similar educational program designed for problem drinking drivers. If the hearing is conducted by a duly authorized agent instead of by the Secretary of the Alabama State Law Enforcement Agency himself or herself, the action of such agent must be approved by the Secretary of the Alabama Law Enforcement Agency.

(m) The Secretary of the Alabama State Law Enforcement Agency shall not suspend a driver's license or privilege to drive a motor vehicle upon the public highways for a period of more than one year, except as permitted under Section 32-6-19.

(n) At the end of the period of suspension a license surrendered to the Secretary of the Alabama State Law Enforcement Agency under subsection (o), the license shall be returned to the licensee.

(o) The Secretary of the Alabama State Law Enforcement Agency, upon cancelling, suspending, or revoking a license, shall require that such license be surrendered to and be retained by the Secretary of the Alabama State Law Enforcement Agency. Any person whose license has been cancelled, suspended, or revoked shall immediately return his or her license to the Secretary of the Alabama State Law Enforcement Agency. If the licensee refuses to surrender the license, he or she shall be guilty of a misdemeanor.

(p) Any resident or nonresident whose driver's license or privilege to operate a motor vehicle in this state has been suspended or revoked as provided in this section shall not operate a motor vehicle in this state under a license or permit issued by any other jurisdiction or otherwise during such suspension or after such revocation until a new license is obtained when and as permitted under this article.

(q) Any person denied a license or whose license has been cancelled, suspended, or revoked by the Secretary of the Alabama State Law Enforcement Agency except where such cancellation or revocation is mandatory under the provisions of this article shall have the right to file a petition within 30 days thereafter for a hearing in the matter in the circuit court in the county where the person resides. In the case of cancellation, suspension, or revocation of a nonresident's operating privilege in the county in which the main office of the Secretary of the Alabama State Law Enforcement Agency is located, the court is vested with jurisdiction and it shall be its duty to set the matter for hearing upon 30 days' written notice to the secretary and to take testimony and examine into the facts of the case and to determine whether the petitioner is entitled to a license or is subject to suspension, cancellation, or revocation of license under this section.






Article 9A - Safe Streets Act.

Section 32-5A-200 - Short title.

Repealed by Act 98-470, § 2, effective May 1, 1998.



Section 32-5A-201 - Legislative findings.

Repealed by Act 98-470, § 2, effective May 1, 1998.



Section 32-5A-202 - Definitions.

Repealed by Act 98-470, § 2, effective May 1, 1998.



Section 32-5A-203 - Seizure and forfeiture of vehicle driven by person driving while license suspended or revoked.

Repealed by Act 98-470, § 2, effective May 1, 1998.



Section 32-5A-204 - Court to inform defendant convicted of violating §32-5A-191 that vehicle subject to forfeiture if driven on highway.

Repealed by Act 98-470, § 2, effective May 1, 1998.



Section 32-5A-205 - Enactment of ordinance which provides for administrative sanctions involving impoundment of vehicles.

Repealed by Act 98-470, § 2, effective May 1, 1998.






Article 10 - Pedestrians' Rights and Duties.

Section 32-5A-210 - Pedestrian obedience to traffic-control devices and traffic regulations.

(a) A pedestrian shall obey the instructions of any official traffic-control device specifically applicable to him or her, unless otherwise directed by a police officer.

(b) Pedestrians shall be subject to traffic and pedestrian control signals as provided in Sections 32-5A-32 and 32-5A-33.

(c) At all other places, pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this chapter.



Section 32-5A-211 - Pedestrians' right-of-way in crosswalks.

(a) When traffic-control signals are not in place or not in operation the driver of a vehicle shall yield the right-of-way, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.

(b) No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close as to constitute an immediate hazard.

(c) Subsection (a) shall not apply under the conditions stated in Section 32-5A-212(b).

(d) Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.



Section 32-5A-212 - Crossing at other than crosswalks.

(a) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

(b) Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

(c) Between adjacent intersections at which traffic-control signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.

(d) No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic-control devices; and, when authorized to cross diagonally, pedestrians shall cross only in accordance with the official traffic-control devices pertaining to such crossing movements.



Section 32-5A-213 - Drivers to exercise care.

Notwithstanding other provisions of this chapter or the provisions of any local ordinance, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any obviously confused, incapacitated, or intoxicated person.



Section 32-5A-214 - Pedestrians to use right half of crosswalks.

Pedestrians shall move, whenever practicable, upon the right half of crosswalks.



Section 32-5A-215 - Pedestrians on roadways.

(a) Where a sidewalk is provided and its use is practicable, it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway.

(b) Where a sidewalk is not available, any pedestrian walking along and upon a highway shall walk only on a shoulder, as far as practicable from the edge of the roadway.

(c) Where neither a sidewalk nor a shoulder is available any pedestrian walking along and upon a highway shall walk as near as practicable to an outside edge of the roadway, and if on a two-way roadway, shall walk only on the left side of the roadway.

(d) Except as otherwise provided in this chapter, any pedestrian upon a roadway shall yield the right-of-way to all vehicles upon the roadway.



Section 32-5A-216 - Pedestrian soliciting rides or business or fishing.

(a) No person shall stand in a roadway for the purpose of soliciting a ride.

(b) No person shall stand on a highway for the purpose of soliciting employment, business, or contributions from the occupant of any vehicle, nor for the purpose of distributing any article, unless otherwise authorized by official permit of the governing body of the city or county having jurisdiction over the highway.

(c) No person shall stand on or in proximity to a street or highway for the purpose of soliciting the watching or guarding of any vehicle while parked or about to be parked on a street or highway.

(d) No person shall fish from a bridge, viaduct, or trestle, or the approaches thereto, within the State of Alabama, unless otherwise authorized by the governing body of the city or county having jurisdiction over the highway or from the State of Alabama in the case of state highways. The authorizing authority shall erect and maintain appropriate signs giving notice that fishing is allowed.



Section 32-5A-217 - Driving through safety zone prohibited.

No vehicle shall at any time be driven through or within a safety zone.



Section 32-5A-218 - Pedestrians' right-of-way on sidewalks.

The driver of a vehicle shall yield the right-of-way to any pedestrian on sidewalk.



Section 32-5A-219 - Pedestrians to yield to authorized emergency vehicles.

(a) Upon the immediate approach of an authorized emergency vehicle making use of an audible signal meeting the requirements of Section 32-5-213 and visual signals meeting the requirements of law, or of a police vehicle properly and lawfully making use of an audible signal only, every pedestrian shall yield the right-of-way to the authorized emergency vehicle.

(b) This section shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway nor from the duty to exercise due care to avoid colliding with any pedestrian.



Section 32-5A-220 - Right-of-way to blind persons, guide dogs in training.

The driver of a vehicle shall yield the right-of-way to any blind pedestrian carrying a clearly visible white cane or accompanied by a guide dog, or any person employed by an accredited school for training guide dogs who provides notice through a sign or other method that he or she is training the dog accompanying him or her as a guide dog for the blind.



Section 32-5A-221 - Pedestrians under influence of alcohol or drugs.

A pedestrian who is under the influence of alcohol or any drug to a degree which renders himself or herself a hazard shall not walk or be upon a highway.



Section 32-5A-222 - Bridge and railroad signals.

(a) No pedestrian shall enter or remain upon any bridge or approach thereto beyond the bridge signal, gate, or barrier after a bridge operation signal indication has been given.

(b) No pedestrian shall pass through, around, over, or under any crossing gate or barrier at a railroad grade crossing or bridge while such gate or barrier is closed or is being opened or closed.






Article 11 - Motorcycles.

Section 32-5A-240 - License requirements of persons operating motorcycles.

(a) Subject to subsection (b), each person operating a motorcycle shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any other vehicle under this chapter, except as to special regulations in this article and except as to those provisions of this chapter which by their nature can have no application.

(b)(1) Each person operating a motorcycle on any public road, street, or highway in this state shall have successfully passed a motorcycle test designated by the Alabama Law Enforcement Agency and shall have a motorcycle Class M displayed on his or her driver's license along with the regular class of the license or have been issued a Class M motorcycle license.

(2) A person may also obtain the Class M license by successfully completing a written motorcycle test designated by the Alabama Law Enforcement Agency or by completing an Alabama Traffic Safety Center/Alabama Motorcycle Safety Program, Motorcycle Safety Foundation, Basic Riders Course or Basic Rider Course II.

(3) A person 17 years of age or younger operating a motorcycle shall be subject to the operating hours, exceptions, and suspensions provided in Section 32-6-7.2.



Section 32-5A-241 - Riding on motorcycles.

(a) A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person nor shall any other person ride on a motorcycle unless such motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons, or upon another seat firmly attached to the motorcycle at the rear or side of the operator.

(b) A person shall ride upon a motorcycle only while sitting astride the seat, facing forward, with one leg on each side of the motorcycle.

(c) No person shall operate a motorcycle while carrying any package, bundle, or other article which prevents him or her from keeping both hands on the handlebars.

(d) No operator shall carry any person, nor shall any person ride, in a position that will interfere with the operation or control of the motorcycle or the view of the operator.



Section 32-5A-242 - Operating motorcycles on roadways laned for traffic.

(a) All motorcycles are entitled to full use of a lane and no motor vehicle shall be driven in such a manner as to deprive any motorcycle of the full use of a lane. This subsection shall not apply to motorcycles operated two abreast in a single lane.

(b) The operator of a motorcycle shall not overtake and pass in the same lane occupied by the vehicle being overtaken.

(c) No person shall operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

(d) Motorcycles shall not be operated more than two abreast in a single lane.

(e) Subsections (b) and (c) shall not apply to police officers in the performance of their official duties.



Section 32-5A-243 - Clinging to other vehicles.

No person riding upon a motorcycle shall attach himself or herself or the motorcycle to any other vehicle on a roadway.



Section 32-5A-244 - Footrests and handlebars.

(a) Any motorcycle carrying a passenger, other than in a sidecar or enclosed cab, shall be equipped with footrests for such passenger.

(b) No person shall operate any motorcycle with handlebars more than 15 inches in height above that portion of the seat occupied by the operator.



Section 32-5A-245 - Headgear and shoes required for motorcycle riders; approval of headgear; responsibility for juvenile riders; sale of helmets.

(a) No person shall operate or ride upon a motorcycle or motor-driven cycle unless he or she is wearing protective headgear which complies with standards established by Section 32-12-41.

(b) No person shall operate or ride upon a motorcycle or motor-driven cycle unless he or she is wearing shoes.

(c) This section shall not apply to persons riding within an enclosed cab.

(d) The Director of Public Safety is hereby authorized to approve or disapprove protective headgear, and to issue and enforce regulations establishing standards and specifications for the approval thereof. The Director of Public Safety shall publish lists of all protective headgear which have been approved by him or her.

(e) No person shall knowingly permit or allow any juvenile for whom he or she is a parent or guardian to operate or ride upon a motorcycle or motor-driven cycle while not wearing a protective helmet of the kind authorized by Section 32-12-41.

(f) No person shall knowingly permit or allow any juvenile for whom he or she is a parent or guardian to operate or ride upon a motorcycle or motor-driven cycle while not wearing shoes.

(g) No manufacturer, retailer or other person shall sell or offer for sale motorcycle helmets that fail to comply with the standards established by the Director of Public Safety pursuant to this section.






Article 12 - Bicycles and Play Vehicles.

Section 32-5A-260 - Traffic laws apply to persons riding bicycles.

Every person riding a bicycle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this chapter, except as to special regulations in this article and except as to those provisions of this chapter which by their nature can have no application.



Section 32-5A-261 - Riding on bicycles.

(a) A person propelling a bicycle shall not ride other than upon or astride a permanent and regular seat attached thereto.

(b) No bicycle shall be used to carry more persons at one time than the number for which it is designed and equipped.



Section 32-5A-262 - Clinging to vehicles.

No person riding upon any bicycle, coaster, roller skates, sled, or toy vehicle shall attach the same or himself to any vehicle upon a roadway.



Section 32-5A-263 - Riding on roadways and bicycle paths; right side signalling.

(a) Every person operating a bicycle upon a roadway shall ride as near to the right side of the roadway as practicable, exercising due care when passing a standing vehicle or one proceeding in the same direction.

(b) Persons riding bicycles upon a roadway shall not ride more than two abreast except on paths or parts of roadways set aside for the exclusive use of bicycles.

(c) Wherever a usable path for bicycles has been provided adjacent to a roadway, bicycle riders shall use such path and shall not use the roadway.

(d) A person riding a bicycle may give a hand signal for a right turn by extending his or her right arm and hand horizontally on the right side of the bicycle. A child under the age of sixteen shall not be required to comply with the right side signalling.



Section 32-5A-264 - Carrying articles.

No person operating a bicycle shall carry any package, bundle, or article which prevents the driver from keeping at least one hand upon the handlebars.



Section 32-5A-265 - Lamps and other equipment on bicycles.

(a) Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least 500 feet to the front and with a red reflector on the rear of a type approved by the department which shall be visible from all distances from 100 feet to 600 feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle. A lamp emitting a red light visible from a distance of 500 feet to the rear may be used in addition to the red reflector.

(b) Every bicycle shall be equipped with a brake which will enable the operator to make the braked wheels skid on dry, level, clean pavement.



Section 32-5A-266 - Violations of article as misdemeanor; responsibility of parent or guardian; applicability of article.

(a) It is a misdemeanor for any person to do any act forbidden or fail to perform any act required in this article.

(b) The parent of any child and the guardian of any ward shall not authorize or knowingly permit any such child or ward to violate any of the provisions of this chapter.

(c) These regulations applicable to bicycles shall apply whenever a bicycle is operated upon any highway or upon any path set aside for the exclusive use of bicycles subject to those exceptions stated herein.






Article 13 - Bicycle Safety.

Section 32-5A-280 - Short title.

This article shall be known and may be cited as the "Brad Hudson-Alabama Bicycle Safety Act of 1995."



Section 32-5A-281 - Definitions.

As used in this article, the following words shall have the following meanings:

(1) BICYCLE. A human-powered vehicle with two wheels in tandem design to transport by the act of pedaling one or more persons seated on one or more saddle seats on its frame. "Bicycle" includes, but is not limited to, a human-powered vehicle designed to transport by the act of pedaling which has more than two wheels when the vehicle is used on a public roadway, public bicycle path, or other public road or right-of-way, but does not include a tricycle.

(2) OPERATOR. A person who travels on a bicycle seated on a saddle seat from which that person is intended to and can pedal the bicycle.

(3) OTHER PUBLIC RIGHT-OF-WAY. Any right-of-way other than a public roadway or public bicycle path that is under the jurisdiction and control of the state or a local political subdivision thereof.

(4) PASSENGER. Any person who travels on a bicycle in any manner except as an operator.

(5) PROTECTIVE BICYCLE HELMET. A piece of headgear which meets or exceeds the impact standard for protective bicycle helmets set by the American National Standards Institute (ANSI) or the Snell Memorial Foundation, or which is otherwise approved by the Alabama Department of Public Safety.

(6) PUBLIC BICYCLE PATH. A right-of-way under the jurisdiction and control of the state, or a local political subdivision thereof, for use primarily by bicyclists and pedestrians.

(7) PUBLIC ROADWAY. A right-of-way under the jurisdiction and control of the state or a local political subdivision thereof for use primarily by motor vehicular traffic.

(8) RESTRAINING SEAT. A seat separate from the saddle seat of the operator of the bicycle or a bicycle trailer or similar product that is fastened securely to the frame of the bicycle and is adequately equipped to restrain the passenger in the seat and protect the passenger from the moving parts of the bicycle.

(9) TRICYCLE. A three-wheeled human-powered vehicle designed for use by a child under the age of six.



Section 32-5A-282 - Purpose.

The purpose of this article is to reduce the incidence of disability and death resulting from injuries incurred in bicycling accidents by requiring that, while riding on a bicycle on public roadways, public bicycle paths, or other public rights-of-way, all operators and passengers who are under 16 years of age to wear approved protective bicycle helmets, and by requiring that all bicycle passengers who weigh less than 40 pounds or are less than 40 inches in height be seated in separate restraining seats.



Section 32-5A-283 - Unlawful for person to use bicycle under certain conditions.

It is unlawful for any person to use a bicycle on a public roadway, public bicycle path, other public rights-of-way, state, city, or county public park under any one of the following conditions:

(1) For any person under the age of 16 years to operate or be a passenger on a bicycle unless at all times the person wears a protective bicycle helmet of good fit, fastened securely upon the head with the straps of the helmet.

(2) For any person to operate a bicycle with a passenger who weighs less than 40 pounds or is less than 40 inches in height unless the passenger is properly seated in and adequately secured in a restraining seat.

(3) For any parent or legal guardian of a person under the age of 16 years to knowingly permit the person to operate or be a passenger on a bicycle in violation of subdivision (1) or (2).



Section 32-5A-284 - Duties of person regularly engaged in business of renting bicyles.

(a) A person regularly engaged in the business of renting bicycles shall require each person seeking to rent a bicycle to provide his or her signature either on the rental form or on a separate form indicating both of the following:

(1) Receipt of a written explanation of the provisions of this article and the penalties for violations.

(2) A statement concerning whether a person under the age of 16 years will operate the bicycle in an area where the use of a helmet is required.

(b) A person regularly engaged in the business of renting bicycles shall provide a helmet to any person who will operate the bicycle in an area requiring a helmet, if the person does not already have a helmet in his or her possession. A reasonable fee may be charged for the helmet rental.

(c) A person regularly engaged in the business of selling or renting bicycles who complies with this article shall not be liable in a civil action for damages for any physical injuries sustained by a bicycle operator or passenger as a result of the operator's or passenger's failure to wear a helmet or to wear a properly fitted or fastened helmet in violation of this article.



Section 32-5A-285 - Statewide bicycle safety education program; manner violations handled.

It is the legislative intent to implement an effective statewide bicycle safety education program to reduce disability and death resulting from improper or unsafe bicycle operation. Violations of Section 32-5A-283 shall be handled in the following manner:

(1) On the first offense, the police officer shall counsel and provide written information to the child relative to bicycle helmet safety. The officer shall instruct the child to deliver the written information to the parent.

(2) On the second offense, the police officer shall counsel the child and provide written information on bicycle helmet safety. A warning citation shall be issued to the child to give to the parent. The citation shall instruct the parent or guardian to contact the police department for further information about the law and where to obtain a bicycle helmet.

(3) Beginning on July 1, 1996, upon a third offense, the police officer shall counsel the child, confiscate the bicycle, and take the child to his or her residence. The officer shall then return the bicycle and give a warning ticket to the parent or guardian. If the parent or guardian is unavailable, the ticket shall be left at the residence with instructions to the parent or guardian to pick up the bicycle at the police department.

(4) Beginning on July 1, 1996, upon a fourth offense, the police officer shall confiscate the bicycle, take the child to his or her residence, whereupon a citation for fifty dollars ($50) will be issued to the parent or guardian of the child. No court costs nor fees may be added to the fine or penalty. The fine or penalty shall be waived or suspended if the operator or passenger presents by the court date, proof of purchase or evidence of having provided a protective bicycle helmet or restraining seat and intends to use or causes to be used or intends to cause to be used the helmet as provided by law.

(5) Any fine or penalty monies shall be earmarked and used separately by the local school system for the purpose of safety education or the local municipality for the purchase of helmets for the financially disadvantaged.

(6) The Traffic Safety Center of the University of Montevallo, in conjunction with the Child Safety Institute at Children's Hospital of Alabama, shall furnish all materials, handouts, brochures, and other information related to bicycle safety used by police departments.



Section 32-5A-286 - Establishment of more comprehensive bicycle safety program by ordinance.

A municipality may establish a more comprehensive bicycle safety program than that imposed by this article by local ordinance.






Article 14 - Suspension of Driving Privileges for Alcohol Related Offenses.

Section 32-5A-300 - Determinations requiring suspension of driving privileges by director; basis for, and finality of, determination; relationship to disposition of criminal charges.

(a) The director, or his or her agent, shall suspend the driving privilege of any person upon a determination that the person drove or was in actual physical control of a motor vehicle while the amount of alcohol in the blood of the person was above the legal limit.

(b) The director, or his or her agent, shall suspend the driving privilege of any person upon a determination that the person refused a test to determine the amount of alcohol in the blood of the person as provided in Section 32-5-192.

(c) The director, or his or her agent, shall make a determination pursuant to subsections (a) and (b) based on the report of a law enforcement officer required in Section 32-5A-301, and this determination shall be final unless an administrative review is requested under Section 32-5A-306 or a hearing is held under Section 32-5A-307.

(d) The determination of these facts by the director, or his or her agent, is independent of the determination of the same or similar facts in the adjudication of any criminal charges arising out of the same occurrence. The disposition of these criminal charges shall not affect any suspension under this section.



Section 32-5A-301 - Report of arresting officer.

(a) A law enforcement officer who arrests any person for a violation of Section 32-5A-191 shall within five days after the day of arrest, excluding weekends and state holidays, hand deliver, mail, or submit electronically to the department a sworn report of all information relevant to the enforcement action, including information which adequately identifies the arrested person, a statement of the officer's grounds for belief that the person violated Section 32-5A-191, the results of any chemical test which was conducted, a statement if the person refused to submit to a test, and a copy of the citation or complaint filed with the court.

(b) The report required by this section shall be made on forms supplied by the department or in a manner specified by regulations of the department.

(c) The department shall not take action on any report not sworn to and not mailed and postmarked or received by the department within five days after the day of arrest, excluding weekends and state holidays.



Section 32-5A-302 - Determination by director; notice.

(a) Upon receipt of the report of the law enforcement officer, the director, or his or her agent, shall make the determination described in Section 32-5A-300. If the director, or his or her agent, determines that the person is subject to driving privilege suspension, the director, or the agent, shall issue a notice of the suspension.

(b) The notice of suspension shall be mailed to the person at the last known address shown on the department's record. The notice is deemed received three days after mailing.

(c) The notice of suspension shall clearly specify the reason and statutory grounds for suspension, the effective date of the suspension, the right of the person to request an administrative review and a hearing, the procedure for requesting an administrative review and a hearing, and the date by which a request for an administrative review is required to be made in order to receive a determination prior to the effective date of the suspension.

(d) If the director, or his or her agent, determines that the person is not subject to driving privilege suspension, the director, or his or her agent, shall notify the person of the determination.



Section 32-5A-303 - Notice of intended suspension.

(a) If the chemical test results for a person charged with a violation of Section 32-5A-191 show 0.08 percent or more by weight of alcohol in the blood of the person, or the person refuses a test, the officer, acting on behalf of the director, shall serve a notice of intended suspension personally on the arrested person.

(b) When serving a notice of intended suspension, the law enforcement officer shall take possession of any driver's license issued by this state which is held by the person. When taking possession of a valid driver's license issued by this state, the officer, acting on behalf of the director, shall issue a temporary driving permit which is valid for 30 days after the date of issuance.

(c) A copy of the completed notice of intended suspension form, a copy of any completed temporary driving permit form, and any driver's license taken into possession under this section shall be forwarded within five days to the department by the officer.

(d) The department shall provide forms for notice of intended suspension and for temporary driving permits to law enforcement agencies.



Section 32-5A-304 - Period of suspension; relation to Section 32-5A-191.

(a) A driving privilege suspension shall become effective 45 days after the person has received a notice of intended suspension as provided in Section 32-5A-303, or is deemed to have received a notice of suspension by mail as provided in Section 32-5A-302 if no notice of intended suspension was served.

(b) The period of driving privilege suspension under this section shall be as follows:

(1) Ninety days if the driving record of a person shows no prior alcohol or drug-related enforcement contacts during the immediately preceding five years.

(2) One year if the driving record of a person shows one prior alcohol or drug-related enforcement contact during the immediately preceding five years.

(3) Three years if the driving record of a person shows two or three alcohol or drug-related enforcement contacts during the immediately preceding five years.

(4) Five years if the driving record of a person shows four or more alcohol or drug-related enforcement contacts during the immediately preceding five years.

(5) For purposes of this section, "alcohol or drug-related enforcement contacts" shall include all suspensions under this article, any suspension or revocation entered in this or any other state for a refusal to submit to chemical testing under an implied consent law, and any conviction in this or any other state for a violation which involves driving a motor vehicle while having an unlawful percent of alcohol in the blood, or while under the influence of alcohol or drugs, or alcohol and drugs except that no more than one alcohol or drug-related contact on any one DUI arrest may be considered by the agency in determining the period of suspension.

(c) If a license is suspended under this section for having .08 or more by weight of alcohol in the blood of the person and the person is also convicted on criminal charges arising out of the same occurrence for a violation of Section 32-5A-191, the suspension under this section shall be imposed, giving credit for suspension time served toward the duration of suspension or revocation required under Section 32-5A-191. If a license is suspended under this section for having .08 or more by weight of alcohol in the blood of the person and the criminal charge against the person for violation of Section 32-5A-191 is dismissed, nolle prossed, or the person is acquitted of the charge, the director shall rescind the suspension order and remove the administrative suspension from the person's driving record, except for those persons holding a commercial driver license, a commercial learner license, or a person operating a commercial motor vehicle.



Section 32-5A-305 - Minimum periods of suspension; reinstatement.

(a) The periods of suspension specified by Section 32-5A-304 are intended to be minimum periods of suspension for the described conduct. No driving privilege shall be restored under any circumstances and no license of any classification shall be issued during the suspension period, except as provided pursuant to subsection (c) of Section 32-5A-304.

(b) No driving privilege may be restored until all applicable reinstatement fees have been paid.



Section 32-5A-306 - Administrative review.

(a) Any person who has received a notice of suspension or a notice of intended suspension under this article may request an administrative review. The request may be accompanied by a sworn statement or statements and any other relevant evidence which the person wants the director, or his or her agent, to consider in reviewing the determination made pursuant to Sections 32-5A-300 and 32-5A-302.

(b) When a request for an administrative review is made, the director, or his or her agent, shall review the determination made pursuant to Sections 32-5A-300 and 32-5A-302. In the review, the director, or his or her agent, shall give consideration to any relevant sworn statement or other evidence accompanying the request for the review, and to the sworn statement of the law enforcement officer required by Section 32-5A-301. If the director, or his or her agent, determines, by a preponderance of the evidence, that the person drove or was in actual physical control of a motor vehicle with 0.08 percent or more by weight of alcohol in the blood, or the person refused the test, the director, or his or her agent, shall sustain the order of suspension or suspend the driver license or driving privilege of the person if no order of suspension has been issued. If the evidence does not support such a determination, the director, or his or her agent, shall rescind the order of suspension or take no suspension action if an order of suspension has not been issued. The determination by the director, or his or her agent, upon administrative review is final unless a hearing is requested under Section 32-5A-307.

(c) The director, or his or her agent, shall make a determination upon administrative review prior to the effective date of the suspension order if the request for review is received by the department within 10 days following service of the notice of intended suspension. Where the request for administrative review is received by the department more than 10 days following service of the notice of intended suspension, the director, or his or her agent, shall make the determination within 30 days following the receipt of the request for review.

(d) A request for administrative review shall not stay the driving privilege suspension or revocation. If the director, or his or her agent, is unable to make a determination within the time limits specified in subsection (c), the director or agent shall stay the suspension pending the determination.

(e) The request for administrative review shall be in writing and may be made by mail or in person to the Department of Public Safety, Driver License Division, Montgomery, Alabama. A person may request an administrative review at any time within 90 days of the notice of suspension under Section 32-5A-302 or the notice of intended suspension under Section 32-5A-303.

(f) A person may request and be granted a hearing under Section 32-5A-307 without first requesting administrative review under this section. An administrative review is not available after a hearing is held.



Section 32-5A-307 - Administrative hearing.

(a) Any person who has received a notice of intended suspension pursuant to Section 32-5A-303 or a notice of suspension pursuant to Section 32-5A-302 where no notice of intended suspension was served may request an administrative hearing. A request for an administrative hearing shall be in writing and shall be hand delivered or mailed to the Alabama Department of Public Safety, Driver License Division, in Montgomery, Alabama. The request shall be received by the department or be mailed and postmarked within 10 days of the notice of intended suspension issued pursuant to Section 32-5A-303 or the notice of suspension issued pursuant to Section 32-5A-302 where no notice of intended suspension was served. Failure to request an administrative hearing within 10 days shall constitute a waiver of the person's right to an administrative hearing and judicial review under this article. If the driver's license of the person has not been previously surrendered, it shall be surrendered at the hearing. A request for a hearing shall not stay the driving privilege suspension.

(b) The hearing shall be scheduled to be held as quickly as practicable and not more than 30 days after the filing of the request for a hearing. The hearing shall be held at a location designated by the director unless the parties agree to a different location. The department shall provide a written notice of the time and place of the hearing to the party requesting the hearing at least five days prior to the scheduled hearing, unless the parties agree to waive this requirement.

(c) The hearing shall be before the Director of Public Safety or his or her duly authorized agent. Upon the hearing, the Director of Public Safety or his or her duly authorized agent may administer oaths and may issue subpoenas for the attendance of witnesses and the production of relevant books and papers and may require a re-examination of the licensee. Upon the hearing, the Director of Public Safety or his or her duly authorized agent shall make a final determination which either rescinds the order of suspension or, for good cause appearing, continues, modifies, or extends the suspension of the licensee. If the hearing is conducted by a duly authorized agent instead of by the Director of Public Safety personally, the determination of the department shall not be final until approved by the Director of Public Safety.

(d) The sole issues at the hearing shall be whether by a preponderance of the evidence the person drove or was in actual physical control of a motor vehicle with 0.08 percent or more by weight of alcohol in the blood, or whether the person refused a test as provided in Section 32-5-192.

(e) The decision of the director shall be rendered in writing, and shall be mailed to the person who requested the hearing at their last known address on file with the department.

(f) If the person who requested the hearing fails to appear without just cause, the right to a hearing shall be waived.

(g) The procedures set forth in this article shall be the sole and exclusive manner to determine the administration of this article. The Alabama Administrative Procedure Act in Sections 41-22-1 to 41-22-27, inclusive, shall not apply.



Section 32-5A-308 - Judicial review.

Within 30 days of the issuance of the final determination of the department following a hearing under Section 32-5A-307, a person aggrieved by the determination shall have the right to file a petition in the circuit court of the county where the arrest was made for judicial review. The appeal shall be taken by serving written notice of the appeal upon the director, which service shall be made by delivering a copy of the notice to the director in Montgomery, Alabama, and filing the original thereof with the clerk of the court to which the appeal is taken. The court shall set the matter for hearing upon 30 days' written notice to the director. At the hearing, the court may take testimony and examine the facts of the case. After the hearing, the court may either reverse or sustain the final determination of the department. The filing of a petition for judicial review shall not stay the suspension order.



Section 32-5A-309 - Applicability of article.

This article applies to conduct occurring after its effective date. Conduct occurring before the effective date of this article shall be governed by pre-existing law.






Article 15 - Possession of Open Container of Alcoholic Beverages in Motor Vehicle Prohibited.

Section 32-5A-330 - Definitions; applicability; violations.

(a) As used in this section, the following terms are defined:

(1) OPEN CONTAINER. A container which is other than in the manufacturer's sealed condition.

(2) PUBLIC HIGHWAY or RIGHT-OF-WAY OF A PUBLIC HIGHWAY. The entire width between and immediately adjacent to the boundary lines of any public road, street, highway, interstate, or other publicly maintained way when any part is open to the use of the public for purposes of motor vehicle travel.

(b) It is unlawful for a person to have in his or her possession alcoholic beverages in an open container in the passenger area of a motor vehicle of any kind on a public highway or right-of-way of a public highway of this state.

(c) This section shall not apply to:

(1) A passenger of a motor vehicle designed, maintained, or primarily used for the transportation of persons for compensation and the driver holds a valid commercial driver's license.

(2) A passenger of a bus for which the driver holds a valid commercial driver's license.

(3) A passenger of a motorized or non-motorized self-contained camper, motor home, house coach, or house trailer.

(4) A motor vehicle trunk, storage, or luggage compartment or a truck bed, storage, or cargo compartment.

(5) A locked case placed in an area that is not readily accessible behind the front seat of a pickup truck which has no trunk or separate enclosed area other than the cab of the truck.

(6) A driver who does not have knowledge of and cannot access alcoholic beverages in an open container in the passenger area of the vehicle.

(7) A motor vehicle which is parked or idle and does not have the engine running. This does not apply to the right-of-way of a public highway.

(d) This section shall not be construed to prohibit the transporting of alcoholic beverages in closed containers.

(e) A person who violates the provisions of this section is guilty of a Class C misdemeanor and, upon conviction, shall be fined not more than twenty-five dollars ($25), and court costs shall not be assessed.

(f) The penalties provided for violation of this section shall not constitute a moving violation and shall not have any effect on the driver's license points.






Article 16 - Text Messaging While Operating a Motor Vehicle; Prohbited.

Section 32-5A-350 - Definitions; prohibited activities; fines; exceptions.

(a) For purposes of this article, the following words have the following meanings:

(1) WIRELESS TELECOMMUNICATION DEVICE. A handheld cellular telephone, a text-messaging device, a personal digital assistant, a stand alone computer, or any other similar wireless device that is readily removable from a vehicle and is used to write, send, or read text or data through manual input. The term "wireless telecommunication device" does not include a device which is voice-operated and which allows the user to send or receive a text-based communication without the use of either hand except to activate or deactivate a feature or function.

(2) WRITE, SEND, OR READ A TEXT-BASED COMMUNICATION. Using a wireless telecommunication device to manually communicate with any person using text-based communication, including, but not limited to, communications referred to as a text message, instant message, or electronic mail. The term does not include reading, selecting, or entering a telephone number or name in a cell or wireless telephone or communication device for the purpose of making a telephone call.

(b) A person may not operate a motor vehicle on a public road, street, or highway in Alabama while using a wireless telecommunication device to write, send, or read a text-based communication.

(c) A person who violates subsection (b) is subject to fines as follows:

(1) Twenty-five dollars ($25) for a first violation.

(2) Fifty dollars ($50) for a second violation.

(3) Seventy-five dollars ($75) for a third or subsequent violation.

(d) Law enforcement officers enforcing this section may treat a violation of this section as the primary or sole reason for issuing a citation to a driver.

(e) The following uses of wireless communication devices shall not be subject to the restrictions in this section:

(1) An individual using a wireless communication device to obtain emergency services including, but not limited to, an emergency call to a law enforcement agency, health care provider, fire department, or other emergency services agency or entity.

(2) An individual using a wireless communication device while the motor vehicle is parked on the shoulder of the highway, road, or street.

(3) An individual using a wireless communication device as a global positioning or navigation system to receive driving directions which has been pre-programmed with the desired coordinates. The programming of coordinates while operating a vehicle remains a violation of this section.



Section 32-5A-351 - Violations.

A conviction of this article shall be entered on the driving record of any individual charged under this article as a two-point violation.



Section 32-5A-352 - Disposition of funds; reporting.

(a) In any case brought by a law enforcement officer employed by the Department of Public Safety all fines shall be allocated to the State General Fund.

(b) Each state, county, and municipal law enforcement agency shall maintain statistical information on traffic stops made pursuant to this article on minority groups and report that information monthly to the Department of Public Safety.









Chapter 5B - ALABAMA SAFETY BELT ACT OF 1991.

Section 32-5B-1 - Title.

This chapter shall be known and may be cited as the "Alabama Safety Belt Use Act of 1991."



Section 32-5B-2 - Definition of "passenger car."

For purposes of this chapter, the term "passenger car" means a motor vehicle with motive power designed for carrying 10 or fewer passengers. Such term does not include a motorcycle or a trailer.



Section 32-5B-3 - Legislative findings.

The Legislature finds that it is the policy of the State of Alabama that all precautionary measures be taken to save the lives of the state's citizens from vehicle accidents and thereby, to preserve the most valuable resource of the state.



Section 32-5B-4 - Requirement of front seat occupants of passenger cars to wear safety belts; exemptions of certain persons.

(a) Each front seat occupant of a passenger car manufactured with safety belts in compliance with Federal Motor Vehicle Safety Standard No. 208 shall have a safety belt properly fastened about his body at all times when the vehicle is in motion.

(b) The provisions of subsection (a) shall not apply to:

(1) A child passenger under the purview of Section 32-5-222, who is required to use a child passenger restraint system or a seat belt pursuant to Section 32-5-222.

(2) An occupant of a passenger car who possesses a written statement from a licensed physician that he or she is unable for medical reasons to wear a safety belt.

(3) A rural letter carrier of the United States Postal Service while performing his or her duties as a rural letter carrier.

(4) A driver or passenger delivering newspapers or mail from house to house.

(5) Passengers in a passenger car with model year prior to 1965.

(6) Passengers in motor vehicles which normally operate in reverse.



Section 32-5B-5 - Penalty for violations of chapter.

Any person violating the provisions of this chapter may be fined up to $25.00. The violation of the provisions of this chapter shall not constitute probable cause for search of the vehicle involved.



Section 32-5B-6 - (Repealed effective December 9, 1999) Issuance of citation or warrant.

Repealed by Act 99-397, §1, effective December 9, 1999.



Section 32-5B-7 - Failure to wear safety belt; not evidence of contributory negligence; liability of insurer not limited; driving record of individual charged.

Failure to wear a safety belt in violation of this chapter shall not be considered evidence of contributory negligence and shall not limit the liability of an insurer, nor shall the conviction be entered on the driving record of any individual charged under the provisions of this chapter.



Section 32-5B-8 - Disposition of funds; searches; statistics.

(a) A person subject to a penalty pursuant to Section 32-5B-5, shall not be assessed court costs on a conviction.

(b) In any case brought by a law enforcement officer employed by the Department of Public Safety, sixty percent (60%) of the funds generated shall be allocated to the Department of Public Safety, Law Enforcement Division. The remaining forty percent (40%) of the funds shall be allocated to the State General Fund.

(c) A law enforcement officer may not search or inspect a motor vehicle, its content, the driver, or a passenger solely because of a violation of this chapter.

(d) Each state, county, and municipal police department must maintain statistical information on traffic stops of this nature on minorities and report that information monthly to the Department of Public Safety and the Attorney General.






Chapter 5C - WINDOW TINTING.

Section 32-5C-1 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) LIGHT REFLECTANCE. The ratio of the amount of total light that is reflected outward by a product or material to the amount of total light falling on the product or material.

(2) LIGHT TRANSMISSION. The ratio of the amount of total light, expressed in percentages, which is allowed to pass through a surface to the amount of light falling on the surface.

(3) MANUFACTURER. A person who produces or assembles a vehicle glass-coating material or who fabricates, laminates, or tempers a safety-glazing material, which material reduces light transmission.

(4) MATERIAL. Any transparent product or substance which reduces light transmission.



Section 32-5C-2 - Prohibitions against operation of motor vehicle under conditions which reduce light transmission.

Except as provided in this chapter, a person shall not operate a motor vehicle registered in this state under either of the following conditions:

(1) With material or glazing applied or affixed to the front windshield which reduces light transmission through the front windshield.

(2) With material or glazing applied or affixed to the rear windshield or the side or door windows which reduce light transmission through the rear windshield or side windows to less than 32 percent or increase light reflectance to more than 20 percent, with a measurement tolerance of at least 3 percent. The light transmission shall be measured with a device or instrument capable of measuring light transmission before a person may be charged with a violation of this section, and the officer shall be equipped with such a meter before stopping the driver.



Section 32-5C-3 - Exceptions.

The provisions of Section 32-5C-2 shall not apply to any of the following:

(1) Adjustable sun visors which are mounted forward of the side windows and are not attached to the glass.

(2) Signs, stickers, or other matter which is displayed in a seven-inch square in the lower corner of the front or rear windshield.

(3) Direction, destination, or termination signs upon a passenger common carrier motor vehicle if the signs do not interfere with the driver's clear view of approaching traffic.

(4) Any transparent item which is not red or amber in color which is placed on the uppermost six inches of the windshield.

(5) Any federal, state, or local sticker or certificate which is required by law to be placed on any windshield or window.

(6) Any other vehicle, the windows or windshields of which have been tinted or darkened before factory delivery or permitted by federal law or regulation.

(7) Any motor vehicle not registered in this state.



Section 32-5C-4 - Medical exemptions.

(a) The Alabama State Law Enforcement Agency (ALEA), upon application from a person required for medical reasons to be shielded from the direct rays of the sun, may issue an exemption from this chapter for any motor vehicle owned by the person or in which the person is a habitual passenger. The application shall be supported by written statement of that fact from a physician licensed to practice medicine in this state. Except as otherwise provided in subsection (b), the exemption may be issued with the conditions and limitations prescribed by ALEA.

(b) An exemption granted pursuant to subsection (a) to persons with light-sensitive prophyria shall apply to all areas of the windshield and windows prescribed by the physician in the written statement submitted as part of the application.

(c) ALEA shall design a decal with a unique identification number to be issued to each person granted an exemption pursuant to this section. The decal shall be placed on the windshield of each motor vehicle operated by the exempt person. The department may charge a reasonable fee for each decal issued. The proceeds of the fee shall be used by the department to defray the costs of designing the decal and administering the exemption process.



Section 32-5C-5 - Approval of materials used for window tinting; provision of labels, etc.

Each manufacturer of material designed to be affixed or applied to the windows or windshields of a motor vehicle for the purpose of window tinting shall apply to the director for approval and registration of the material and the label for identification and certification of compliance before shipping the material into the state. No material shall be approved by the director unless the manufacturer demonstrates that the material, when applied or affixed to a window, does not reduce light transmission or increase light reflectance in violation of Section 32-5C-2. The manufacturer of any material shipped into this state shall provide labels of a size and type approved by the director, written instructions for the placement of the labels, and a notice that the improper installation of material to a window or windshield or the failure to display a label as provided in this section is a violation of state law. It is unlawful for any person to alter or reproduce any label approved by the director or to knowingly use any approved label except as authorized by this section.



Section 32-5C-6 - Display of labels indicating compliance; prohibition against installation of noncomplying material.

Any motor vehicle which has material and glazing applied or affixed to the windows or rear windshield of a vehicle, which material and glazing have reduced the light transmission through the window or windshield or increased the light reflectance of the window or windshield, shall display a label visible from the outside of the vehicle indicating that the windows and windshield are in compliance with the light transmission and light reflectance requirements as provided in Section 32-5C-2. No person shall install any material upon the windshield or windows of any motor vehicle, the installation of which would result in a reduction of light transmission or an increase in light reflectance in violation of Section 32-5C-2.



Section 32-5C-7 - Penalties.

A person who violates this chapter is guilty of a misdemeanor and for a first conviction thereof shall be punished by a fine of not more than one hundred dollars ($100), or by imprisonment for not more than 10 days, or by both fine and imprisonment; for a second conviction for an offense committed within one year after the date of the first offense, the person shall be punished by a fine of not more than two hundred dollars ($200), or by imprisonment for not more than 30 days, or by both fine and imprisonment; and for a third conviction for a third or subsequent offense committed within one year after the date of the first offense, the person shall be punished by a fine of not more than five hundred dollars ($500), or by imprisonment for not more than three months, or by both fine and imprisonment.






Chapter 6 - LICENSES AND REGISTRATION.

Article 1 - Drivers' Licenses.

Division 1 - General Provisions.

Section 32-6-1 - Required; expiration date; renewal; identification cards for nondrivers.

(a) Every person, except those specifically exempted by statutory enactment, shall procure a driver's license before driving a motor vehicle upon the highways of this state. Every new resident of the State of Alabama shall procure an Alabama driver's license within 30 days after establishing residence in this state.

(b) Each original driver's license issued to a person born in a year ending in an odd number shall expire on the second anniversary of the licensee's birth date occurring in an odd-numbered calendar year after the date on which the application for the license was filed, and each original driver's license issued to a person born in a year ending with an even number shall expire on the second anniversary of the licensee's birth date occurring in an even-numbered calendar year after the date on which the application for the license was filed; provided, that if the license issued would expire in less than 24 months from the date on which the application for the license was filed, the expiration date of such license is hereby extended for an additional period of two years. After the expiration of an original driver's license, all subsequent renewals shall be for a period of four years from the specified expiration date of the immediately preceding license, regardless of when the renewal shall be issued. Every driver's license issued under this article may be renewed at the end of the license period without examination upon application and payment of the fee. For the purpose of renewal of a driver's license, the Alabama State Law Enforcement Agency shall mail renewal notices to each licensee 30 days after expiration date if the driver's license has not been renewed. A grace period of 60 days after expiration date of a driver's license shall exist for the purpose of driver's license renewal and the driver's license shall be valid for this time period. The applicant shall apply for a driver's license anytime during a period beginning 180 days before the expiration date of the then current license until three years after the expiration date of the license. Notwithstanding any other provision of law, an active duty member of the U.S. Armed Forces is not subject to the 180-day limit if he or she can show proof to the licensing official that he or she is unable to renew during the 180-day period due to deployment. Failure to make application for renewal within the specified time shall result in the applicant being required to take, and successfully pass, a written examination and driving test as administered by the Alabama State Law Enforcement Agency. If any person's birthday is February 29, the first day of March following shall be regarded as his or her birthday for the purposes of this section.

(c) The Alabama State Law Enforcement Agency shall make available to any resident of this state who does not hold a valid Alabama driver's license a nondriver identification card to be used for identification purposes only. The nondriver identification card shall be issued only upon application of the nondriver and shall be similar to the driver's license; except, that it shall bear the word "nondriver" in prominent letters on the face of the identification card. Each nondriver identification card shall bear thereon a distinguishing number assigned to the nondriver and a color photograph of the nondriver, as well as the name, birth date, residence address, and a brief description of the nondriver who, for the purpose of identification, shall immediately upon receipt thereof, endorse his or her usual signature in ink upon the card in the space provided thereon, unless a facsimile of the nondriver signature appears thereon. The same degree of proof of identification required of applicants for driver's licenses in this state shall be required of applicants for nondriver identification cards.



Section 32-6-1.1 - Continued validity of driver's license for military personnel deployed outside United States; renewal procedures.

(a) Notwithstanding any other provision of law, the driver's license of any resident of this state who is a member of the National Guard or the Armed Forces of the United States whose driver's license has expired and who is on active duty and deployed outside the United States shall be valid as long as the military member has on his or her person a copy of valid military orders with any amendments.

(b) The Department of Public Safety may develop procedures authorizing members of the National Guard and armed forces receiving orders to be deployed outside the United States to renew their driver's licenses up to one year prior to the expiration of the license.



Section 32-6-1.2 - Veteran's driver's license.

(a) The driver's license of a resident of this state who is an honorably discharged veteran as evidenced by the veteran's DD Form 214, or if the veteran does not have a DD Form 214, as evidenced by the veteran's Record and Report of Separation Honorable Discharge Record, upon request of the eligible veteran, shall have the word veteran displayed on the license.

(b) The Department of Public Safety may not impose any charge in addition to the driver's license fee for the issuance or renewal of a veteran's driver's license.



Section 32-6-2 - Persons exempt from securing license.

The following persons when driving a motor vehicle under the following conditions are exempt from a license hereunder:

(1) Any person in the service of the federal government while driving an official motor vehicle in such service;

(2) Any person while driving any road machine, farm tractor, or implement of husbandry temporarily driven or moved on a highway;

(3) A nonresident who is at least 16 years of age and who has in his or her immediate possession a valid driver's license issued in his or her home state or country;

(4) Any nonresident who is at least 16 years of age whose home state or country does not require the licensing of drivers for a period of not more than 90 days in any calendar year, if the motor vehicle so driven is duly registered in the home state or country of such nonresident.



Section 32-6-3 - Examination prior to application for license or renewal.

(a) Every person who applies for an initial Alabama driver's license issued by the Department of Public Safety under this article shall be given and successfully pass an examination before the issuance of a driver's license. The person shall apply to the officer, state trooper, or duly authorized third party testing agent of the Director of Public Safety, or one of them where there is more than one, designated by the Director of Public Safety to conduct examinations. A minor shall furnish a certified copy of his or her birth certificate or a certified statement from the county superintendent of education of the county in which the minor resides or from the superintendent of the school which the minor attends proving that the minor is at least 16 years of age. Upon satisfying this requirement, the minor shall be examined.

(b)(1) The Director of Public Safety shall promulgate reasonable rules and regulations not in conflict with the laws of this state as to the kind of examination or test to be given and the method and manner of giving the examination, ascertaining and reporting the results of the examination, and to who qualifies to give the examination. In lieu of examination by the Department of Public Safety for the written, oral, vision, and driving portion of the examination, an applicant currently enrolled or beginning enrollment in a high school drivers' education class may submit proof that the applicant has passed the written, oral, vision, and driving portion of the examination which has been given by either of the following:

a. A certified driver education instructor at a public high school who is approved by the State Department of Education and trained as a third party testing agent for the Department of Public Safety.

b. A driver education instructor at a private high school who is certified, approved, and trained by the Department of Public Safety to act as a third party testing agent for the Department of Public Safety.

(2) In no way shall the State Department of Education be responsible for the approval and training of private high school driver education instructors as third party testing agents for the Department of Public Safety.

(3) Reports of all examinations shall be on forms provided by the Director of Public Safety and shall indicate if the applicant passed the examination.

(c) If the applicant passes the examination, the applicant shall be given a certificate to that effect, on a form provided by the Director of Public Safety, by the officer, state trooper, or duly authorized third party testing agent of the Director of Public Safety conducting the examination. The applicant shall present the certificate to a driver's license office of the department.

(d) If a person fails to pass the examination, no certificate shall be given to the person. No application for an initial Alabama driver's license shall be accepted by a judge of probate or license commissioner.

(e) A person who secures a renewal of a license in the manner provided by law shall not be required to take the examination unless the Director of Public Safety deems it advisable to require the person to take the examination. If the Director of Public Safety deems it advisable, the director shall notify the person in writing by letter sent to the address given on the application of the person at least 10 days before the date on which the examination or test is given of the time and place of the examination. The examination given to such a person shall be conducted in the same manner and the result of the examination ascertained and reported in the same way as examinations are given to persons applying for an initial Alabama driver's license.

(f) Failure of a person to appear after notice to take such an examination or test, or refusal by a person to take the examination or test, shall be grounds for suspension or revocation of the license of the person by the Director of Public Safety. A person to whom such an examination or test is given who fails to pass the examination or test shall have his or her license revoked by the Director of Public Safety.



Section 32-6-4 - Issuance of license or identification card; Selective Service registration.

(a) Upon the installation of a system for the issuance of drivers' licenses and nondriver identification cards with color photographs of licensees and nondrivers thereon, all initial Alabama licenses and nondriver identification cards and renewals of licenses issued in this state shall be issued in the following manner:

(1) The person shall apply under oath to the Department of Public Safety, Driver License Division, for an initial Alabama driver's license or nondriver identification card and to the judge of probate or license commissioner of the county of his or her residence for the renewal of a license or nondriver identification card upon a form which shall be provided by the Director of Public Safety.

(2) For the renewal of a driver's license or nondriver identification card, the judge of probate or license commissioner shall take a color photograph of the licensee with equipment to be furnished by the Department of Public Safety to be attached to each application.

(b) For the purpose of defraying the cost of issuing drivers' licenses or nondriver identification cards with color photographs of the licensee or nondriver thereon, except as provided in Section 32-6-4.1, the Department of Public Safety, Driver License Division, judge of probate, or license commissioner shall collect for each license or identification card the sum of twenty dollars ($20) for a four-year license or an identification card, and the Department of Public Safety, Driver License Division, judge of probate, or license commissioner shall give the licensee a driver's license or identification card. Except as provided by rules and regulations of the Director of Public Safety, the nondriver identification card shall bear no expiration date for any person 62 years of age or older.

(c)(1) Any male applicant who applies for a driver's license or a learner's license or a renewal of the license who is at least 18 years of age, but less than 26 years of age, shall be registered in compliance with the requirements of Section 3 of the Military Selective Service Act, 50 App. U.S.C.A. Sec. 453, as amended.

(2) The Department of Public Safety shall forward in an electronic format the necessary personal information of the applicants identified in this subsection to the Selective Service System. The applicant's signature on the application shall serve as an indication that the applicant either has already registered with the Selective Service System or that he is authorizing the department to forward to the Selective Service System the necessary information for registration. The department shall notify the applicant at the time of application that his signature constitutes consent to registration with the Selective Service System, if he is not already registered.



Section 32-6-4.1 - Special nondriver identification cards - Issuance; fees; expiration.

In addition to the drivers' licenses and nondriver identification cards provided for in Section 32-6-4, the Director of the state Department of Public Safety shall promulgate the necessary rules and regulations for the issuance of special nondriver identification cards. The Department of Public Safety, judge of probate, or license commissioner may charge only the cost to the Department of Public Safety and the county fee, if any, for the issuance of a nondriver identification card for any person 62 years of age or older. A mentally or physically disabled or legally blind person who is incapable of obtaining a driver's license shall not be charged a fee, except the county fee for the issuance of a nondriver identification card nor shall the card have an expiration date, except as provided by rules and regulations of the Director of the Department of Public Safety.



Section 32-6-4.2 - Nondriver identification cards - Expiration; renewal, suspension, and revocation; fraudulent use or misuse.

(a) Each nondriver identification card issued to any person, except cards issued pursuant to Section 32-6-4.1, who is less than 62 years of age shall expire eight years from the date of issuance or as otherwise provided by the rules and regulations of the Director of the Department of Public Safety.

(b) Each nondriver identification card issued to any person who is 62 years of age or older or to any person pursuant to Section 32-6-4.1 shall expire as provided by the rules and regulations of the Director of the Department of Public Safety.

(c) Each nondriver identification card may be subject to renewal, reissue, suspension, or revocation by rules and regulations of the Director of the Department of Public Safety, or as otherwise provided by law.

(d) The Director of the Department of Public Safety may adopt and enforce reasonable rules and regulations relating to the fraudulent use, misuse, or abuse of the privilege of using a nondriver identification card, or for purposes of obtaining current information or recent photograph at least every eight years.



Section 32-6-4.3 - Nondriver identification cards - Honorably discharged veterans.

(a) The nondriver identification card of a resident of this state who is an honorably discharged veteran as evidenced by the veteran's DD Form 214, or if the veteran does not have a DD Form 214, as evidenced by the veteran's Record and Report of Separation Honorable Discharge Record, upon request of the eligible veteran, shall have the word veteran displayed on the nondriver identification card.

(b) The Department of Public Safety may not impose any charge in addition to the nondriver identification card fee for the issuance or renewal of a veteran's nondriver identification card.



Section 32-6-5 - Reports; disposition of funds.

At the close of business on Monday of each week when any application has been received or temporary instruction permit provided for in this article has been issued, the judge of probate or Department of Public Safety receiving the application or issuing the permit shall prepare a report of the same upon a form which shall be provided by the Director of Public Safety. One copy of the report, together with all applications received and copies of all permits issued, shall be forwarded to the Director of Public Safety and one copy shall be retained by the judge of probate. On the tenth day of every month except October, November, and December, the judge of probate and the Department of Public Safety shall prepare a report showing the number of applications received and permits issued and the amount of fees received during the previous calendar month. In the months of October, November, and December, the report shall be prepared on the twentieth day of the month. One copy of a report shall be forwarded to the Director of Public Safety, one to the Comptroller, and one to the Treasurer, and the judge of probate shall retain a copy. The judge of probate shall also at that time deliver to the Treasurer the amount of all the fees collected, less one dollar fifty cents ($1.50) for each driver license or identification card issued, which sum shall be retained by him or her. Except in counties where the judge of probate is compensated by fees, each one dollar fifty cents ($1.50) retained by the judge of probate shall be paid into the public highway and traffic fund of the county. In counties where the judge of probate is compensated by fees, two-fifths of each one dollar fifty cents ($1.50) retained by the judge of probate shall be for his or her own use, and no other or further charge shall be made by him or her for services rendered in taking or receiving applications or issuing permits, and the remaining three-fifths shall be paid into the public highway and traffic fund of the county. This section, providing for the allocation of the one dollar fifty cents ($1.50) retained by the judge of probate in counties where the judge of probate is compensated by fees, shall not repeal any local statutes or general statutes of local application providing for a different allocation of the one dollar fifty cents ($1.50). The funds remitted to the State Treasurer under this section, except for that portion representing five dollars ($5) for each license or card issued, shall be deposited to the credit of the General Fund and shall be appropriated for public safety use. The Department of Public Safety shall deliver the amount of all the fees collected by the department to the State Treasurer less one dollar fifty cents ($1.50) for each driver's license or identification card issued, which shall be remitted to the county general fund in the county of issuance on the tenth day of the following month. From the funds remitted to the State Treasurer, the portion representing five dollars ($5) shall be deposited into the Highway Traffic Safety Fund for the Department of Public Safety which is hereby created within the State Treasury. All money deposited in the State Treasury to the credit of the Highway Traffic Safety Fund for the Department of Public Safety shall be expended for law enforcement purposes. No money shall be withdrawn or expended from the fund for any law enforcement purpose unless the money has been allotted and budgeted in accordance with Article 4, commencing with Section 41-4-80, of Chapter 4 of Title 41, and only in the amounts and for the law enforcement purposes provided by the Legislature in the general appropriations bill.



Section 32-6-6 - Contents of licenses; photo specifications; fee for photo license or card.

Each driver's license issued by the Department of Public Safety, except temporary permits or other special circumstances as determined by the Director of the Department of Public Safety, shall bear thereon a distinguishing number assigned to the licensee and a color photograph of the licensee, the name, birthdate, address, and a description of the licensee, who, for the purpose of identification and as a condition precedent to the validity of the license, immediately upon receipt thereof, shall endorse his or her usual or regular signature upon the license in the space provided thereon, unless a facsimile of the licensee's signature appears thereon.

A photo driver's license and photo nondriver identification card as provided in Section 32-6-4 shall have a photo core that meets the minimum width and length dimensions specified in ANSI standards X4.13-1971 and ANSI standard CR80, plus or minus 1/4 inch. In addition to all current and existing fees, the department may charge an additional fee to recover the cost of producing and issuing photo drivers' licenses and photo nondriver identification cards. The fee may not exceed ten cents ($.10) over the actual cost of producing and issuing the license or card including the cost of materials, labor costs, telecommunications costs, computer costs, postage, and any other costs incurred in producing and issuing a license or card. Revenues collected under this section shall be used by the department for the sole purpose of this program and any excess shall revert to the General Fund at the end of each fiscal year.



Section 32-6-6.1 - Additional fee for Alabama Veterans' Living Legacy Trust Fund

In addition to any other fees imposed for issuance of a driver's license and photo nondriver identification card, the Department of Public Safety shall impose an additional fee of fifty cents ($.50) for each driver's license and photo nondriver identification card issued. The fee collected under this section shall be allocated and appropriated to the Alabama Veterans Living Legacy Trust Fund created by the Alabama Veterans Living Legacy Act of 2008, Division 2, commencing with Section 16-44A-50, of Article 2 of Chapter 44A, and expenditures of such fee pursuant to the master plan for facilities, programs, and outreach provided by that division and its related programs.



Section 32-6-7 - Persons to whom license not to be issued.

A driver's license shall not be issued to the following persons:

(1) Any person less than 16 years of age;

(2) Any person whose driving right or privilege is suspended;

(3) Any person whose driving right or privilege is revoked;

(4) Any person who is an habitual abuser of alcohol or drugs;

(5) Any person afflicted with or suffering from a physical or mental disability which, in the opinion of the Director of Public Safety or examining officer will prevent a person from exercising reasonable and ordinary control over a motor vehicle.



Section 32-6-7.1 - Persons with physical disabilities or impairments.

(a) Any person with physical disabilities, a record of an impairment, or regarded as having an impairment shall be subject to the same laws, rules, and regulations set forth by the Department of Public Safety relating to the licensure of an individual to operate a motor vehicle.

(b) Notwithstanding any law, rule, or regulation, the state Department of Public Safety shall not refuse to issue any permit or license for the operation of a motor vehicle, or the renewal of either, on the grounds of physical appearance, speculations, or generalizations that the individual's physical impairment would impede that person's ability to operate a motor vehicle in a safe manner without probable cause to believe the person's ability to operate a motor vehicle in a safe manner is in fact impaired.

(c) If the department refuses to issue a permit or license or arbitrarily questions the person's abilities based on physical appearance or speculated inability to operate a motor vehicle in a safe manner, the person shall have a right to an impartial hearing before the Director of Public Safety or his or her designee. At the hearing, the person shall have the right to be represented by counsel and to present witnesses including, but not limited to, a physician of choice. The person may appeal any decision to the circuit court of competent jurisdiction for a trial de novo.

(d) This section shall be interpreted to be consistent with and to further the purposes and policies of Section 504 of the Rehabilitation Act of 1973, as amended, 34 CFR part 104 and P.L. 101-336, The Americans with Disabilities Act of 1990, together with implementing regulations and subsequent amendments to the laws and regulations.



Section 32-6-7.2 - Restrictions on issuance to persons under 18 years of age

(a) A person who is under the age of 18 may not apply for a Stage II restricted regular driver's license until the person has held a Stage I learner's license issued pursuant to Section 32-6-8 or a comparable license issued by another state for at least a six-month period.

(b) In addition to any other requirements of this chapter, if the applicant for a driver's license is 16 years of age, he or she shall submit to the Department of Public Safety the following:

(1) A verification form provided by the Department of Public Safety signed by a parent or legal guardian, or a grandparent with the consent of a parent or legal guardian, consenting to the licensure of the applicant.

(2) A verification form provided by the Department of Public Safety signed by a parent, legal guardian, a grandparent with the consent of a parent or legal guardian, or a licensed or certified driving instructor, certifying that the applicant has completed a minimum of 50 hours of behind-the-wheel driving practice, or submission of a certificate of completion from the State Department of Education that the applicant has passed a driver's education course approved by the State Department of Education.

This subdivision shall not be construed to require a course sanctioned by the State Department of Education to include the 50-hour requirement for behind-the-wheel driving practice.

(c) A person who is issued a regular driver's license who is age 17 and has been licensed for less than six months or who is age 16 shall be deemed to have a Stage II restricted driver's license. The person may not operate a vehicle under any of the following conditions:

(1) Between 12:00 o'clock midnight and 6:00 o'clock a.m. unless one of the following exceptions applies:

a. The licensee is accompanied by a parent or legal guardian.

b. The licensee is accompanied by a person who is a licensed driver and is at least 21 years of age or the consent of a parent or legal guardian of the driver is given.

c. The licensee is driving to or from a place where the licensee is employed or works.

d. The licensee is driving to or from a school sponsored event.

e. The licensee is driving to or from an event sponsored by a religious organization.

f. The licensee is driving for the purpose of a medical, fire, or law enforcement related emergency.

g. The licensee is driving to or from a place where the licensee participates in hunting or fishing activities. In order for this particular exception to apply, the licensee must have in his or her immediate possession a valid hunting or fishing license for the activity.

(2) If there is more than one passenger in the vehicle not including the parents, legal guardians of the licensee, accompanying family members, or a licensed driver who is at least 21 years of age.

(3) While operating any handheld communication device that is nonessential to the functioning of the vehicle.

(d) A violation of subsection (c) shall not result in a suspension of the person's driver's license, but shall extend the time period for six months that the person is subject to the restrictions of subsection (c) before the person is eligible to be designated as an unrestricted driver's license holder or until age 18.

(e) The driver's license of any person who is driving with restricted privileges as provided in subsection (c) who during such time is convicted of a second moving traffic violation or is convicted of failure to give information or render aid, racing, fleeing or attempting to elude a law enforcement officer, reckless driving, illegal passing, driving on the wrong side of the road, or any other offense where four or more points are assessed and other violations as designated by rules or regulations promulgated pursuant to the Administrative Procedure Act, shall be automatically suspended for 60 days unless the Alabama Rules of the Road provide a more serious penalty, and the time period that the licensee is subject to the restrictions of subsection (c) shall be extended for six months from the date the person would otherwise be eligible to be designated as an unrestricted driver's license holder or until age 18.

(f) The license possessed by any resident of this state who is 17 years of age shall be deemed a Stage III unrestricted driver's license if the license has been issued for a period of six months or longer and the Department of Public Safety verifies that the license holder has not been convicted of a moving violation of the Alabama Rules of the Road within the preceding six months.

(g) This section shall not apply to the following:

(1) Any resident of this state age 16 years and over who is married or who is the head of a household.

(2) Any resident who has otherwise been legally relieved of minority.

(3) Any resident who is age 18 or over.

(h)(1) A person who drives a motor vehicle in violation of the conditions imposed in subsection (c) shall be guilty of a traffic violation and shall be subject to the following penalties and court costs:

a. For a first offense, the person shall be required to attend defensive driving school.

b. For a second or subsequent offense, the privileges of the Stage II license shall be suspended and the person shall be required to revert to a Stage I learner's permit for a period of six months prior to eligibility to reapply for a Stage II license.

c. The person shall be subject to a fine of not less than one hundred fifty dollars ($150) and not exceeding three hundred fifty dollars ($350), plus court costs.

d. A conviction under this subsection shall be entered on the driving record of any individual charged under this subsection as a two-point violation.

(2) Upon a second or subsequent offense, a parent or legal guardian who knowingly allows his or her child or ward with a Stage I or Stage II license to drive a motor vehicle in violation of the applicable restrictions of the license may be subject to a fine of not less than one hundred fifty dollars ($150) and not exceeding three hundred fifty dollars ($350), plus court costs.

(i) The Department of Public Safety may promulgate reasonable rules and regulations to carry out and to aid in enforcement of this section and Sections 32-6-7.3 and 32-6-8.

(j) As used in this section, the following words shall have the following meanings:

(1) STAGE I. A learner's permit.

(2) STAGE II. A regular driver's license with restrictions based on age and the date of issuance.

(3) STAGE III. An unrestricted driver's license.



Section 32-6-7.3 - Maintenance and report of statistical information.

Each state, county, and municipal police department must maintain statistical information on traffic stops of the nature specified in Section 32-6-7.2 on minorities and report that information monthly to the Department of Public Safety and the Attorney General.



Section 32-6-7.4 - Disciplinary point system - Age of student eligibility.

(a) Notwithstanding any other provision of law, each student over the age of 12 years who is enrolled in a public or private secondary school shall be subject to a disciplinary point system for an infraction committed on school property to determine the age at which the student shall be allowed to apply for a learner's permit, motor driven cycle operator's license, driver's license, or any license required by the State of Alabama for the operation of a motor vehicle or vessel. The disciplinary points imposed for a disciplinary action shall be as follows:

(1) One day in-school suspension - 1 point.

(2) One day out-of-school suspension - 2 points.

(3) Alternative school placement - 6 points.

(4) Expulsion - 20 points.

(b)(1) The points shall accumulate on a yearly basis, beginning with the school year including summer school in which the student turns 13, and accumulate each year until the student is eligible to apply for a driver's license under the imposed point system. Each accumulated point shall add one additional week to the age at which the student is eligible to be issued a learner's permit, motor driven cycle operator's license, or driver's license.

(2) Notwithstanding subdivision (1), the age at which a student may apply for a license or permit shall not be extended by Act 2009-713 beyond one year from the date the student initially applies for a learner's permit, motor driven cycle operator's license, driver's license, or any license required by the State of Alabama for the operation of a motor vehicle or vessel.

(c) The following subdivisions are contingent upon the technical capability of the student data management system to track, manage, and coordinate the data:

(1) Points shall be accrued on a school-year basis.

(2) Points may not accrue for the first three days of in-school suspension in any school year; however, beginning with the fourth day of suspension in any school year, all days, including the first three, of in-school suspension shall be counted in determining the points.

(3) Points may not accrue for an initial out-of-school suspension of two days or less in any school year; however, the days of the initial suspension shall be used to determine the points after a second out-of-school suspension in any school year or all days will be used to determine points if the initial suspension exceeds two days.

(4) Accumulated points shall be reduced by one-half if the student has not received additional accumulated points for one school year. If no additional points are received for two years, all records of the accumulated points shall be removed from the student's records at the school.



Section 32-6-7.5 - Disciplinary point system - Determination; hearing.

(a) The Alabama Department of Public Safety shall be the final arbiter as to the date of eligibility of a student based on accumulated points.

(b) If the department refuses to issue a permit or license, the student shall have a right to an impartial hearing before the Director of Public Safety or his or her designee. At the hearing, the student shall have the right to be represented by counsel and to present witnesses. The student may appeal within 14 days from the date of an adverse decision to the district court of his or her residence for a trial de novo.

(c) All records and decisions of the department pursuant to Act 2009-713 shall be confidential, and no action taken by the school and the department shall be used for purposes of affecting the insurance of the student or his or her parent.

(d) The requirements of this section are in addition to the requirements of Sections 32-6-7.2 and 32-6-8.



Section 32-6-8 - Temporary instruction and learner's licenses.

(a) Any person 16 years of age or older who, except for his or her lack of instruction in operating a motor vehicle, would otherwise be qualified to obtain a driver's license under this article may apply for a learner's license, and the Department of Public Safety, Driver License Division, may issue the license upon a form which shall be provided by the Director of Public Safety, entitling the applicant, while having the license in his or her immediate possession, to drive or operate a motor vehicle upon the highways for a period of four years, except when operating a motorcycle, the person shall be accompanied by a licensed driver who is at least 21 years of age and actually occupying a seat beside the driver. At the time of applying for the license, the applicant shall pay to the Department of Public Safety, Driver License Division, a fee of twenty dollars ($20), and the Department of Public Safety, Driver License Division, shall give the applicant a learner's license therefor on a form to be provided by the Director of Public Safety. The temporary instruction license may be renewed only by order of the Director of Public Safety, and in no case shall the original license be renewed or extended more than once. The Department of Public Safety, Driver License Division, shall not issue the Stage I temporary instruction license until the applicant has undergone the same examination that a person applying for a Stage II or Stage III driver's license is required by law to undergo, with the exception of the driving test, and produced a certificate to that effect signed by the proper examining officer.

(b) Any person not less than 15 but under 16 years of age may obtain a Stage I learner's license to learn to operate a motor vehicle upon application to the Department of Public Safety, Driver License Division, which license shall entitle the person to operate a motor vehicle when he or she is accompanied by a parent or his or her legal guardian or a person who is age 21 or over who is duly licensed in this state as a motor vehicle operator or when accompanied by a licensed or certified driving instructor who is actually occupying a seat beside the motor vehicle operator. The application for the Stage I learner's license shall be accompanied by a payment of a fee of twenty dollars ($20), to be distributed as provided in Section 32-6-5. The age of the applicant shall be substantiated by the applicant filing with the department a certified copy of his or her birth certificate. A Stage I learner's license issued under this subsection shall be in such form as the Director of Public Safety may prescribe; it shall expire in four years; or when the holder subsequently applies for and receives a Stage II or Stage III driver's license. The Stage II or Stage III driver's license shall be issued for the remainder of the four year life of the learner's license at no additional fee, the certificate thereof shall be prima facie evidence that the license holder was 15 years of age or older on the date of its issuance. The license may be suspended or revoked in the same manner and for the same causes as a driver's license and may also be revoked for any violation of the terms and conditions on which it was issued. The Department of Public Safety, Driver License Division, shall not issue such a license to any person until the applicant has undergone the same examination that a person applying for a Stage II or Stage III driver's license is required by law to undergo, with the exception of the driving test, and has produced a certificate to that effect signed by the proper examining officer.

(c) As used in this section, the following words shall have the following meanings:

(1) STAGE I. A learner's permit.

(2) STAGE II. A regular driver's license with restrictions based on age and the date of issuance.

(3) STAGE III. An unrestricted driver's license.



Section 32-6-9 - Possession and display of license.

(a) Every licensee shall have his or her license in his or her immediate possession at all times when driving a motor vehicle and shall display the same, upon demand of a judge of any court, a peace officer, or a state trooper. However, no person charged with violating this section shall be convicted if he or she produces in court or the office of the arresting officer a driver's license theretofore issued to him or her and valid at the time of his or her arrest.

(b) For every person found in violation of this section or Section 32-6-1, a reasonable effort shall be made as soon as possible, but not later than within 48 hours, to determine the citizenship of the person and if an alien, whether the alien is lawfully present in the United States by verification with the federal government pursuant to 8 U.S.C. § 1373(c). An officer shall not attempt to independently make a final determination of whether an alien is lawfully present in the United States.



Section 32-6-10 - Reciprocal agreements - Other states or countries.

The Director of Public Safety is hereby empowered to enter into reciprocal agreements, when not in conflict with law, with other states or countries constituting an exchange of rights or privileges in the use of drivers' licenses within this state by people who hold a valid driver's license in another state or country; provided, that nothing herein contained shall in any way affect the revocation of licenses of another state or country. The reciprocal agreement can be annulled on notice issued to either party by the other party thereto within 30 days. No such agreement shall authorize a person who has been a resident of this state for the past 90 days to operate a motor vehicle in this state without a valid driver's license issued by the Director of Public Safety of this state, unless otherwise authorized by law.



Section 32-6-10.1 - Foreign national Alabama driver's license/non-driver identification card/vessel license.

(a) For the purposes of this section, the term "foreign national" shall mean a person who is not a citizen of the United States.

(b) The application for an Alabama driver's license/non-driver identification card/vessel license to be issued to a foreign national shall contain, in addition to the information on the established application, the applicant's country of origin and the expiration date of the acceptable form of immigration documentation as outlined in this section.

(c) Applications for a foreign national Alabama driver's license/non-driver identification card/vessel license shall be processed only at driver's license offices designated by the Director of the Alabama Department of Public Safety.

(d) The driver's license/non-driver identification card/vessel license issued to a foreign national shall include a designation that the license is issued to a foreign national in a manner set forth by the Director of the Department of Public Safety on the license. The designation shall distinguish between foreign nationals with lawful permanent residence in the United States and foreign nationals whose authorized period of stay in the United States is temporary.

(e) The driver's license/non-driver identification card/vessel license issued to a foreign national shall expire on the date of the expiration of the acceptable form of immigration documentation provided at the time of application.

(f) In order for a foreign national to renew the driver's license/non-driver identification card/vessel license, the applicant must re-initiate the licensing process in the same manner as a first-time applicant.

(g) Under no circumstances shall the department issue a driver's license/non-driver identification card/vessel license for a period of less than 160 days.

(h) The Director of the Department of Public Safety shall establish and promulgate rules and regulations concerning the enforcement of this section.



Section 32-6-11 - Reciprocal agreements - Authorities in charge of federal military installations.

The Director of Public Safety is hereby authorized to enter into an agreement with the Secretary of Defense of the United States or the duly authorized authorities of any federal military installation relative to the reciprocal recognition of point values assessed against drivers of motor vehicles for certain offenses against motor vehicle and traffic laws, rules, and regulations when such point values are to be used in determining whether to revoke the driving privileges or the driver's license of the offender because he or she is an habitually reckless or negligent driver or is an habitual violator of traffic laws and regulations.



Section 32-6-12 - Restricted licenses.

(a) The Director of Public Safety, upon issuing an operator's license, shall have authority whenever the licensee is afflicted with or suffering from a physical disability to impose restrictions suitable to the licensee's driving ability with respect to the type of or special mechanical control devices required on a motor vehicle which the licensee may operate or such other restrictions applicable to the licensee as the Director of Public Safety may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

(b) The Director of Public Safety in such case may either issue a special restricted license or may set forth such restrictions upon the usual license form.

(c) The Director of Public Safety may, upon receiving satisfactory evidence of any violation of the restrictions of such license, suspend the same, but the licensee shall be entitled to a hearing as upon a suspension under Section 32-5A-195.

(d) It shall be a misdemeanor for any person to operate a motor vehicle in any manner in violation of the restrictions imposed in such a restricted license issued to him or her.



Section 32-6-12.1 - Limited driving permits.

(a) The Alabama Law Enforcement Agency shall develop and implement a Class D hardship driver license program with specified and limited driving privileges for inmates in work release programs or community corrections programs and for persons released from incarceration from the Department of Corrections. Each person released from a period of confinement from the Department of Corrections, immediately following his or her release, shall be eligible to apply for a hardship driver license with specified and limited driving privileges from the Alabama Law Enforcement Agency subject to rules, regulations, restrictions, and eligibility requirements established by the Alabama Law Enforcement Agency, as well as subject to payment of a fee not to exceed the cost of production of the hardship driver license.

(b) The Secretary of the Alabama Law Enforcement Agency shall promulgate such rules, regulations, restrictions, and eligibility requirements as are necessary to implement the provisions of this section. Additionally, the Alabama Law Enforcement Agency shall collaborate with the Board of Pardons and Paroles to implement the provisions of this section.



Section 32-6-13 - Promulgation of rules and regulations.

The Director of Public Safety, with the approval of the Governor, shall establish and promulgate reasonable rules and regulations not in conflict with the laws of this state concerning operation of motor vehicles and concerning the enforcement of the provisions of this article.



Section 32-6-14 - Records to be kept by director.

The Director of Public Safety shall file every application for a license received by him or her and shall maintain suitable indices thereto. The Director of Public Safety shall also file all accident reports and abstracts of court records of convictions received by him or her under the laws of this state and in connection therewith maintain convenient records or make suitable notations in order that an individual record of each licensee showing the convictions of such licensee and the traffic accidents in which he or she has been involved shall be readily ascertainable and available for the consideration of the Director of Public Safety upon any application for renewal of license and at other suitable times.



Section 32-6-15 - Duplicate of lost or destroyed license.

(a) In the event any driver's license issued under the provisions of this article is lost or destroyed, the person to whom the same was issued may upon payment of a fee of fifteen dollars ($15) and upon furnishing proof to the Director of Public Safety that the same has been lost or destroyed, secure a duplicate. The second and subsequent duplicates applied for will require the payment of a fee of fifteen dollars ($15) and, upon furnishing proof to the Director of Public Safety that his previously held license or duplicate has been lost or destroyed, secure another duplicate. Application for such duplicate will be made to the Director of Public Safety on forms provided by him. The fee shall be collected by the director, paid into the State Treasury and credited to the Highway Traffic Safety Fund for the Department of Public Safety.

(b) Any person making a false affidavit to the Director of Public Safety for the purpose of obtaining a duplicate driver's license shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail for not more than 30 days or by a fine of not less than twenty-five dollars ($25) nor more than one hundred dollars ($100).



Section 32-6-17 - Cancellation, suspension, or revocation - Reinstatement; fees.

(a) Any person whose driving license has been cancelled, suspended, or revoked under Section 32-5A-195 or any other provision of Alabama law by the Director of Public Safety or by any court of competent jurisdiction shall, upon application for reinstatement of the driving license, pay to the Director of Public Safety the following fees:

(1) For cancellations, suspensions, or revocations for any drug or alcohol related offenses, a fee of two hundred seventy-five dollars ($275), two hundred dollars ($200) of which shall be deposited into the Department of Public Safety Highway Traffic Safety Fund and seventy-five dollars ($75) of which shall be deposited into the State General Fund.

(2) For revocations not related to drug or alcohol offenses, a fee of one hundred seventy-five dollars ($175), one hundred dollars ($100) of which shall be deposited into the Department of Public Safety Highway Traffic Safety Fund and seventy-five dollars ($75) of which shall be deposited into the State General Fund.

(3) For cancellations and suspensions not related to drug or alcohol offenses, a fee of one hundred dollars ($100), twenty-five dollars ($25) of which shall be deposited into the Department of Public Safety Highway Traffic Safety Fund and seventy-five dollars ($75) of which shall be deposited into the State General Fund.

(4) No fee shall be collected from a person whose driver's license has been suspended for medical reasons set out in rules promulgated by the director.

(b) An additional fifty dollars ($50) is imposed if the cancelled, suspended, or revoked license is not voluntarily surrendered within 30 days of a cancellation, suspension, or revocation notice. Upon receipt of the reinstatement fee, clearance for relicensing shall be provided. The second and any subsequent clearance for relicensing for this action shall be provided for a fee of five dollars ($5). Upon reinstatement, the licensee shall obtain a duplicate license with a new photograph and current personal data. Except as provided in subsection (a), any sums collected by the director under this section shall be deposited into the State General Fund and shall not be returned to the applicant for reinstatement of his or her license, notwithstanding what action the director may take on the person's application for reinstatement of the driving license.

(c) The Department of Public Safety shall notify by mail any person whose license has been suspended, cancelled, or revoked. The cost of the mailing may be added to the fee.



Section 32-6-18 - Penalties - Violations in general; disposition of funds.

(a) Any person of whom a driver's license is required, who drives a motor vehicle on a public highway in this state without first having complied with this article or the rules and regulations promulgated hereunder shall be guilty of a misdemeanor, and, upon conviction shall be punished by a fine of not less than ten dollars ($10) nor more than one hundred dollars ($100), to be fixed in the discretion of the judge trying the case. In addition to all fines, fees, costs, and punishments prescribed by law, there shall be imposed or assessed an additional penalty of fifty dollars ($50). This additional penalty of fifty dollars ($50) imposed pursuant to this subsection shall be assessed in all criminal and quasi-criminal proceedings in municipal, district, and circuit courts, including, but not limited to, final bond forfeitures, municipal ordinance violations wherein the defendant is adjudged guilty or pleads guilty, and in all juvenile delinquency and youthful offender adjudications.

(b) Any person who willfully makes a false statement under oath in an application for driver's license or for a renewal thereof shall be guilty of perjury and shall be punished as now provided by law.

(c) Any person who willfully conceals or withholds a material fact in an application for a driver's license or renewal thereof with intent to obtain the license by fraud shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars ($100), and may be imprisoned at hard labor for the county not to exceed 12 months, to be fixed in the discretion of the court trying the case.

(d) Any person who violates this article for which no fixed punishment is prescribed or who violates any rule or regulation promulgated as herein authorized shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars ($100).

(e) All fines, penalties, or forfeitures imposed pursuant to this article for violations of state law or for juvenile and youthful offender adjudications in district and circuit court shall be forwarded immediately upon collection by the officer of the court who collects the proceeds to the state Comptroller. All moneys received by the state Comptroller shall be deposited into the State Treasury to the credit of the General Fund except the fifty dollar ($50) penalty which shall be distributed as follows:

(1) Twenty-five dollars ($25) shall be placed in the Traffic Safety Trust Fund.

(2) Twenty-five dollars ($25) shall be placed in the Peace Officers Standards and Training Commission Fund.

(f)(1) All fines, penalties, or forfeitures imposed in municipal ordinance cases shall be distributed to the general fund of the respective municipality. All fines, penalties, or forfeitures for municipal ordinance cases tried originally in district and circuit court shall be distributed pursuant to Section 12-19-154.

(2) The additional fifty dollar ($50) penalty shall be forwarded immediately to the state Comptroller to be deposited as follows:

a. Twenty-five dollars ($25) shall be deposited in the Traffic Safety Trust Fund.

b. Twenty-five dollars ($25) shall be deposited in the Peace Officers Standards and Training Commission Fund.

(g) If the fifty dollar ($50) penalty required by subsection (a) is not imposed by the court, the clerk of the court shall automatically assess it upon conviction.



Section 32-6-19 - Penalties - Violation by person whose license or driving privilege has been cancelled, etc.; impoundment of vehicle.

(a)(1) Any person whose driver's or chauffeur's license issued in this or another state or whose driving privilege as a nonresident has been cancelled, denied, suspended, or revoked as provided in this article and who drives any motor vehicle upon the highways of this state while his or her license or privilege is cancelled, denied, suspended, or revoked shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), and in addition thereto may be imprisoned for not more than 180 days. In addition to all fines, fees, costs, and punishments prescribed by law, there shall be imposed or assessed an additional penalty of fifty dollars ($50) to be placed in the Traffic Safety Trust Fund and the Peace Officers Standards and Training Fund. Also, at the discretion of the Director of Public Safety, the person's license may be revoked for an additional revocation period of six months.

(2) The additional penalty of fifty dollars ($50) shall be assessed in all criminal and quasi-criminal proceedings in municipal, district, and circuit courts, including, but not limited to, final bond forfeitures, municipal ordinances violations, wherein the defendant is adjudged guilty or pleads guilty and in all juvenile delinquency and youthful offender adjudications.

(3) If the fifty dollar ($50) penalty required by subdivision (1) is not imposed by the court, the clerk of the court shall automatically assess it upon conviction.

(b) Notwithstanding any provision of law, any person who operates a motor vehicle upon the highways of this state while his or her driver's license or driving privilege is revoked for any reason under the laws of this state or similar laws of any other state or territory, or while his or her driver's license or driving privilege is suspended as a consequence of a DUI-related offense, including, but not limited to, being adjudicated delinquent or a youthful offender based on a DUI-related offense, or while his or her driver's license or driving privilege is suspended as a result of failure to comply with the implied consent law of this state or laws of another state, or who has been adjudicated a delinquent child or a youthful offender based on an offense that if the person had been an adult would have been a conviction of driving under the influence of a controlled substance or alcohol or failure to comply with the implied consent law, shall be immediately removed from the vehicle. The vehicle, regardless of ownership or possessory interest of the operator or person present in the vehicle, except when the owner of the vehicle or another family member of the owner is present in the vehicle and presents a valid driver's license, shall be impounded by any duly sworn law enforcement officer. If there is an emergency or medical necessity jeopardizing life or limb, the law enforcement officer may elect not to impound the vehicle.

(c)(1) The law enforcement officer making the impoundment shall direct an approved towing service to tow the vehicle to the garage of the towing service, storage lot, or other place of safety and maintain custody and control of the vehicle until the registered owner or authorized agent of the registered owner claims the vehicle by paying all reasonable and customary towing and storage fees for the services of the towing company. The vehicle shall then be released to the registered owner or an agent of the owner.

(2) Any towing service or towing company removing the vehicle at the direction of the law enforcement officer in accordance with this section shall have a lien on the motor vehicle for all reasonable and customary fees relating to the towing and storage of the motor vehicle. This lien shall be subject and subordinate to all prior security interests and other liens affecting the vehicle whether evidenced on the certificate of title or otherwise. Notice of any sale or other proceedings relative to this lien shall be given to the holders of all prior security interest or other liens by official service of process at least 15 days prior to any sale or other proceedings.



Section 32-6-20 - Standards and requirements for equipment, etc.; contracts for lease or purchase of equipment.

After making such studies and examinations as may be necessary, the Director of the Department of Public Safety shall prescribe in writing the standards and requirements for the equipment and processes to be used to implement this article, and shall cause the State Purchasing Agent to solicit public bids based upon those standards and requirements, in conformity with the competitive bid law of the State of Alabama; except, that such contracts may be awarded for a period of a total of five years, instead of one year, and the Director of the Department of Public Safety shall, on behalf of the State of Alabama, enter into contracts with the lowest responsible bidders for such services and/or for the lease or purchase of such equipment as might be required for the efficient and economical operation of the system theretofore developed. In addition thereto, the Director of the Department of Public Safety shall require of the successful bidder a sufficient performance bond or written warranty to guarantee performance of the contract awarded, and sufficient to protect the interests of the State of Alabama and the licensees. All procurements and subsequent contracts for data processing equipment shall be coordinated with, and approved by, the data systems management division of the Alabama Department of Finance.



Section 32-6-21 - Examination fee.

(a) Every applicant for an original driver license, temporary instruction and learner's permit, and motor driven cycle operator's license, shall pay an examination fee of five dollars ($5) to the Alabama Department of Public Safety upon applying to the officer, state trooper, or duly authorized agent of the Director of Public Safety, or to one of them where there is more than one designated by the Director of Public Safety. The five dollars ($5) fee shall be required prior to each examination.

(b) The Alabama Department of Public Safety shall issue proper receipts for the examination fee and shall properly transmit all moneys received by it for deposit in the State General Fund.






Division 2 - Alabama Driver License Compact Act.

Section 32-6-30 - Short title.

This division may be cited as the Alabama Driver License Compact Act.



Section 32-6-31 - Terms of compact.

The Driver License Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with state and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:

(1) Promote compliance with the laws, ordinances and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

As used in this compact:

(a) "State" means a state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

(b) "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense and which conviction or forfeiture is required to be reported to the licensing authority.

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.

(a) The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to article III of this compact, as it would if such conduct had occurred in the home state, in the case of conviction for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this article, such party state shall construe the denomination and description appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this article.

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstances, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

(a) The head of the licensing authority of each party state shall be the administrator of this compact for his state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

(a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



Section 32-6-32 - Licensing authority; duties of Director of Public Safety.

As used in the compact, the term "licensing authority," with reference to this state, shall mean the Department of Public Safety. The Director of Public Safety shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV, and V of the compact.



Section 32-6-33 - Compensation and expenses of compact administrator.

The compact administrator provided for in Article VII of the compact shall not be entitled to any additional compensation on account of his or her service as such administrator, but shall be entitled to expenses incurred in connection with his or her duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his or her office or employment.



Section 32-6-34 - Meaning of term "executive head."

As used in the compact with reference to this state, the term "executive head" shall mean the Governor.



Section 32-6-35 - Courts to report suspension, etc., of licenses to Director of Public Safety.

Any court or other agency of this state, or a subdivision thereof, which has jurisdiction to take any action suspending, revoking, or otherwise limiting a license to drive, shall report any such action and the adjudication upon which it is based to the Director of Public Safety in the manner and within the time provided by Section 32-6-16.



Section 32-6-36 - Application of Article IV of compact to offenses enumerated in Section 32-6-16.

Article IV of the compact, set forth in Section 32-6-31, shall apply to those offenses enumerated in Section 32-5A-195, and any suspension therefor shall be governed by the provisions of this section.






Division 3 - Driver License Medical Advisory Board.

Section 32-6-40 - Definitions.

For purposes of this division these terms shall have the following meanings:

(1) DIRECTOR. The Director of Public Safety for the State of Alabama.

(2) DEPARTMENT. The state Department of Public Safety.

(3) BOARD. The Driver License Medical Advisory Board established under Section 32-6-41.



Section 32-6-41 - Board created; membership, appointment, expenses, meetings, etc.

(a) There is hereby created within the state Department of Public Safety a Driver License Medical Advisory Board for the purposes of advising the director concerning the medical aspects of driver licensure.

(b) The board shall consist of a minimum of 18 physicians appointed by the director, from a slate of nominees submitted by the Medical Association of the State of Alabama and one licensed optometrist appointed by the director from a slate of nominees submitted by the Alabama Optometric Association. Each member of the board shall be licensed to practice in this state.

(c) The board shall be appointed initially as follows: Six members to serve two-year terms, six members to serve three-year terms, and six members to serve four-year terms; thereafter appointments shall be for four-year terms, and vacancies shall be filled by appointment for the unexpired portion of the term. The director may increase or decrease the number of members on the board if, in the opinion of the director, additional members are needed to fulfill the responsibilities of the Department of Public Safety, as long as there is a minimum of 18 members on the board.

(d) Board members shall serve without compensation but shall be reimbursed for necessary travel expenses incurred in performing their duties as is provided state employees traveling in the service of the state. The payments shall be made from funds appropriated to the department.

(e) The board shall meet as the director deems necessary. Six members shall constitute a quorum for the purposes of conducting business.



Section 32-6-42 - Responsibilities.

The board shall have the following responsibilities: (1) advise the director on medical criteria relating to the safe operation of motor vehicles; (2) recommend to the director procedures and guidelines for licensing individuals with physical or mental impairment; (3) initiate the development of medically acceptable report forms; (4) direct research of medically impaired individuals; (5) recommend a training course for driver examiners in the medical aspects of licensure; (6) spearhead efforts to orient the general physician population as well as the public in the medical aspects of driver licensure; (7) assist in the development of regional driver license medical advisory boards to be constituted similarly to the board established by this division; and (8) evaluate individual problem cases that require more than one opinion or that cannot be screened out in light of guidelines established by the board. The board may formulate such advice from records and reports or may cause a physical examination and written report to be made by a physician of the applicant's choice, licensed to practice in this state, or by one or more members of the board. The individual licensed driver or applicant may cause a written report to be forwarded to the board by a physician of his or her choice licensed to practice in this state, and such report shall be given due consideration by the board. The board shall exercise its option of interviewing in person any driver or applicant whose ability to operate a motor vehicle safely cannot be ascertained through written reports or records.



Section 32-6-43 - Reports, records, etc., confidential.

Reports or records, received or made by the board or any of its members, or by the director in determining whether a person meets the medical, physical, or mental standards to be licensed as a driver are for the confidential use of the board and the director's office, and the reports or records shall not be divulged to any other person, federal, state, or local government or private entity, or used as evidence in any trial, except that the reports or records may be submitted in proceedings under the provisions of Section 32-5A-195, and may be provided to the person who has been denied a driver license based upon the reports.



Section 32-6-44 - Consideration of opinions, recommendations, etc., by director; driver considered unqualified if refused examination or information.

(a) The director shall give fair consideration to any opinion, reports, records, or recommendations of the board or of private physicians licensed to practice in this state and submitting same pursuant to this division; however, all such opinions and reports shall be solely advisory and not binding on the director.

(b) Any person under review who refuses to admit to an examination or consent to provide information, or both, shall as a matter of law be considered unqualified to operate a motor vehicle until such time as the individual complies with the board's requests and the board can make its findings and recommendations to the director.



Section 32-6-45 - Immunity from civil liability.

No civil or criminal action may be brought against the board, any of its members, the director or director's office or its employees, or any physician licensed to practice in this state, for providing any reports, records, examinations, opinions, or recommendations pursuant to the division. In addition, any other person acting in good faith and without negligence or malicious intent in making a report to the director's office pursuant to this division shall have the immunity from civil liability that might otherwise be incurred or imposed.



Section 32-6-46 - Closed meetings of board.

Meetings of the board in which reports received for the purpose of determining the medical condition of an applicant are considered as closed sessions, since those reports are confidential under Section 32-6-43.



Section 32-6-47 - Appeal of suspended, revoked, etc., license; no driving while appeal pending.

A person whose driver's license has been cancelled, suspended, or revoked or whose application for a driver's license has been denied shall have the right of judicial appeal of such action, as provided under Section 32-5A-195. No person shall be allowed to drive in violation of any cancellation, suspension, revocation, or denial of application while any such appeal is pending.



Section 32-6-48 - Advice for promulgation of vision standards.

This division shall not prohibit the director from utilizing the Alabama Optometric Association, the Alabama Academy of Ophthalmology, or any other group, association or board for advice relating to the promulgation of vision standards for licensing drivers.









Article 1A - Uniform Commercial Driver License Act.

Section 32-6-49.1 - Short title.

This article may be cited as the Alabama Uniform Commercial Driver License Act.



Section 32-6-49.2 - Purpose; construction.

The purpose of this article is to implement the federal Commercial Motor Vehicle Safety Act of 1986 (CMVSA) (Title XII of Pub. Law 99-570) and reduce or prevent commercial motor vehicle accidents, fatalities, and injuries by:

(a) Permitting commercial drivers to hold only one license;

(b) Disqualifying commercial drivers who have committed certain serious traffic violations, or other specified offenses;

(c) Strengthening commercial driver licensing and testing standards.

This article is a remedial law which should be liberally construed to promote the public health, safety, and welfare. To the extent that this article conflicts with general driver licensing provisions, this article prevails. Where this article is silent, the general driver licensing provisions apply.



Section 32-6-49.3 - Definitions.

Notwithstanding any other provision of this article, the following definitions shall be applicable unless the context clearly indicates otherwise:

(1) ALCOHOL.

a. Beer, ale, port, or stout and other similar fermented beverages (including sake or similar products), of any name or description containing one-half of one percentum or more of alcohol by volume, brewed or produced from malt, wholly or in part, or from any substitute therefor;

b. Wine of not less than one-half of the percentum of alcohol by volume; or

c. Any substance containing any form of alcohol, including, but not limited to, ethanol, methanol, propanol, and isopropanol.

(2) ALCOHOL CONCENTRATION.

a. The number of grams of alcohol per 100 milliliters of blood; or

b. The number of grams of alcohol per 210 liters of breath; or

c. The number of grams of alcohol per 67 milliliters of urine.

(3) COMMERCIAL DRIVER LICENSE. (CDL) means a license issued in accordance with the requirements of this article to an individual which authorizes the individual to drive a class of commercial motor vehicle.

(4) COMMERCIAL DRIVER LICENSE INFORMATION SYSTEM. (CDLIS) is the information system established pursuant to the CMVSA to serve as a clearinghouse for locating information related to the licensing and identification of commercial motor vehicle drivers.

(5) COMMERCIAL MOTOR VEHICLE. A motor vehicle designed or used to transport passengers or property:

a. If the vehicle has a gross vehicle weight rating of 26,001 or more pounds or such lesser rating as determined by federal regulation;

b. If the vehicle is designed to transport 16 or more passengers, including the driver; or

c. If the vehicle is transporting hazardous materials and is required to be placarded in accordance with federal or state law.

(6) CONTROLLED SUBSTANCE. Any substance so classified under Section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6)), and includes all substances listed on Schedules I through V, of 21 C.F.R. part 1308, as they may be revised from time to time.

(7) CONVICTION. An unvacated adjudication of guilt, or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, the payment of a fine or court cost, or violation of a condition of release without bail, or a plea nolo contendere accepted by the court, regardless of whether or not the penalty is rebated, suspended, or probated.

(8) DEPARTMENT. The Department of Public Safety.

(9) DIRECTOR. The Director of the Department of Public Safety.

(10) DISQUALIFICATION. A withdrawal of the privilege to drive a commercial motor vehicle, pursuant to Section 32-5A-195 and this article.

(11) DRIVE. To drive, operate, or be in physical control of a motor vehicle.

(12) DRIVER. Any person who drives, operates, or is in physical control of a commercial motor vehicle, or who is required to hold a commercial driver license.

(13) DRIVER LICENSE. A license issued by a state to an individual which authorizes the individual to drive a motor vehicle.

(14) EMPLOYER. Any person, including the United States, a state, or a political subdivision of a state, who owns or leases a commercial motor vehicle, or assigns a person to drive a commercial motor vehicle.

(15) FELONY. Any offense under state or federal law that is punishable by death or imprisonment for a term exceeding one year.

(16) FOREIGN JURISDICTION. Any jurisdiction other than a state, territory, province, or possession of the United States.

(17) GROSS VEHICLE WEIGHT RATING. (GVWR) The value specified by the manufacturer(s) as the maximum loaded weight of a single or a combination (articulated) vehicle, or registered gross weight, whichever is greater. The GVWR of a combination (articulated) vehicle (commonly referred to as the "Gross Combination Weight Rating" or GCWR), is the GVWR of the power unit plus the GVWR of the towed unit or units.

(18) HAZARDOUS MATERIALS. Has the meaning as that found in Section 103 of the Hazardous Materials Transportation Act (49 App. U.S.C. 1801 et seq.), and as provided by any federal or state law, existing or hereafter enacted.

(19) MOTOR VEHICLE. Every vehicle which is self-propelled, and every vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails, except vehicles moved solely by human power and motorized wheel chairs.

(20) OUT OF SERVICE ORDER. A temporary prohibition against driving a commercial motor vehicle.

(21) SERIOUS TRAFFIC VIOLATION. A conviction when operating a commercial motor vehicle of:

a. Excessive speeding, involving a single charge of any speed 15 miles per hour or more, above the posted speed limit;

b. Reckless driving, as defined under Section 32-5A-190, as amended, or any other state or local law, including charges of driving a commercial motor vehicle in willful or wanton or reckless disregard for the safety of persons or property, improper or erratic traffic lane changes, or following the vehicle ahead too closely;

c. A violation of any state or local law related to motor vehicle traffic control, other than a parking violation, arising in connection with a fatal accident; and

d. Any other violation of Title 32, Chapter 5A, Article 9, as amended, or any state or local law relating to motor vehicle traffic control, other than a parking violation, which the Director of the Department of Public Safety determines by regulation to be serious.

(22) STATE. A state of the United States and the District of Columbia;

(23) UNITED STATES. The 50 states and the District of Columbia, or a territory, province, or possession thereof.



Section 32-6-49.4 - Limitation on number of driver licenses.

No person who drives a commercial motor vehicle may have more than one driver license.



Section 32-6-49.5 - Notification required by driver.

Notification required by driver shall be as follows:

(a) Notification of convictions:

(1) TO STATE. Any driver holding a commercial driver license issued by this state, who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control, in any other state or federal, provincial, territorial, or municipal laws of Canada, other than parking violations, must notify the Department of Public Safety in the manner specified by the department within 30 days of the date of conviction.

(2) TO EMPLOYERS. Any driver holding a commercial driver license issued by this state, who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control in this or any other state, or federal, provincial, territorial, or municipal laws of Canada, other than parking violations, must notify his or her employer in writing of the conviction within 30 days of the date of conviction.

(b) Any driver whose commercial driver license is suspended, revoked, or cancelled by any state, or federal, provincial, territorial, or municipal laws of Canada, or who loses the privilege to drive a commercial motor vehicle in any such state for any period, including being disqualified from driving a commercial motor vehicle, or who is subject to an out of service order, must notify his or her employer of that fact before the end of the business day following the day the driver received notice of that fact.

(c) Any person who applies to be a commercial motor vehicle driver must provide the employer, at the time of the application, with the following information for the 10 years preceding the date of application:

(1) A list of the names and addresses of the applicant's previous employers for which the applicant was a driver of a commercial motor vehicle;

(2) The dates between which the applicant drove for each employer; and

(3) The reason for leaving that employer.

The applicant must certify that all information furnished is true and complete. An employer may require an applicant to provide additional information.



Section 32-6-49.6 - Employer's responsibilities.

(a) Each employer must require the applicant to provide the information specified in Section 32-6-49.5(c).

(b) No employer may knowingly allow, permit, or authorize a driver to drive a commercial motor vehicle during any period:

(1) In which the driver has had his or her commercial driver license suspended, revoked, or cancelled by any state, is currently disqualified from driving a commercial vehicle, or subject to an out of service order in any state; or

(2) In which the driver has more than one driver license.



Section 32-6-49.7 - Commercial driver license required; exceptions.

(a) Except when driving with a commercial driver license learner's permit and accompanied by the holder of a commercial driver license valid for the vehicle being driven, no person may drive a commercial motor vehicle on the highways of this state unless the person holds, and is in immediate possession of, a commercial driver license with applicable endorsements valid for the vehicle he or she is driving.

Active duty military or National Guard personnel operating government vehicles, farmers operating certain commercial motor vehicles, firefighters and operators of emergency equipment exempt from licensing provisions of the CMVSA are exempt from this article as detailed in FHWA's "Notice of Final Disposition" published in the Federal Register, September 26, 1988, 53 FR 37313, and as hereafter updated.

Commercial driver license requirements do not apply to drivers of vehicles used for personal use such as recreational vehicles which would otherwise meet the definition of a commercial motor vehicle.

(b) No person may drive a commercial motor vehicle on the highways of this state while his or her driving privilege is suspended, revoked, or cancelled, while subject to a disqualification, or in violation of an out of service order.



Section 32-6-49.8 - Commercial driver license qualification standards.

Commercial driver license qualification standards shall be as follows:

(a) Testing.

(1) GENERAL. No person may be issued a commercial driver license unless that person is a resident of this state and has passed a knowledge and skills test for driving a commercial motor vehicle which complies with minimum federal standards established by federal regulation enumerated in 49 C.F.R. part 383, subparts G and H, and has satisfied all other requirements of the CMVSA in addition to other requirements imposed by state law or federal regulation. The tests shall be prescribed and conducted by the department.

(2) THIRD PARTY TESTING. The department may authorize a person, including an agency of this or another state, an employer, a private driver training facility, or other private institution, or a department, agency, or instrumentality of local government to administer the skills test specified by this section, if the test is the same as what would otherwise be administered by the state and the third party has entered into an agreement with this state which complies with requirements of 49 C.F.R. part 383.75.

(b) Waiver of skills test. The department may waive the skills test specified in this section for a commercial driver license applicant who meets the requirements of 49 C.F.R. part 383.77. In the case of school bus drivers the department shall waive the skills test herein specified.

(c) Limitations on issuance of license. A commercial driver license may not be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle, or while the person's driver license is suspended, revoked, or cancelled in any state or foreign jurisdiction with reciprocity; nor may a commercial driver license be issued to a person who has a commercial driver license issued by any other state unless the person first surrenders all such licenses, which shall be returned to the issuing state(s) for cancellation.

(d) The holder of a valid commercial driver license learner's permit may drive a commercial motor vehicle only when accompanied by the holder of a commercial driver license valid for the type of vehicle driven who occupies a seat beside the individual for the purpose of giving instruction in driving the commercial vehicle.

(e) A commercial driver license learner's permit for a particular class or classes of commercial vehicle may be issued to a person who meets all the qualifications required of a person seeking a commercial driver license and has passed the vision and written tests for that class of commercial driver license.



Section 32-6-49.9 - Application for commercial driver license, learner's permit, or instruction permit; fees; Selective Service registration.

(a) An application for a commercial driver license or learner's permit shall be processed as provided in this section. The application for a commercial driver license, learner's permit, or commercial driver instruction permit shall include all of the following:

(1) The full name and current mailing address of the person, including his or her residential address, if different.

(2) A physical description of the person including sex, height, weight, eye and hair color.

(3) Date of birth.

(4) The applicant's Social Security number.

(5) The person's signature.

(6) The person's color photograph.

(7) Certifications including those required by 49 C.F.R. part 383.71 (a).

(8) Any other information required by the department.

(9) A signed consent to release driving record information.

The application shall be accompanied by an application fee of twenty-five dollars ($25).

In addition, the following fees shall be paid where applicable:

a. A person may apply for a retest of the written portion of the license test for an additional fee of fifteen dollars ($15).

b. A person may apply to have the skills portion of the license test administered by the department for a fee of twenty dollars ($20).

c. A person applying for an endorsement to his or her license shall pay the application fee.

d. A person applying for a hazardous materials endorsement shall pay an additional fee as set by the department to cover the costs of doing a background check, the fee not to exceed the actual cost of doing the required background check.

The additional revenue from the additional fees collected pursuant to the application fee prescribed in subsection (a) shall be deposited as follows: Seventy-five cents ($.75) from each commercial driver's license or learner's permit application fee shall be deposited in the Peace Officer's Annuity and Benefit Fund, and the remainder of any additional fees collected shall be deposited in the State General Fund. The additional revenue from the additional fees collected pursuant to paragraphs a., b., and c. shall be distributed to the Highway Traffic Safety Fund of the Department of Public Safety. The additional revenue from the additional fee collected pursuant to paragraph d. shall be deposited in the Public Safety Automated Fingerprint Identification System Fund to be appropriated to and expended by the Department of Public Safety in accordance with Section 32-2-61.

(b) When the holder of a commercial driver license changes his or her name, mailing address, or residence, an application for a duplicate license shall be made as provided by law.

(c) No person who has been a resident of this state for 30 days may drive a commercial motor vehicle under the authority of a commercial driver license issued by another jurisdiction.

(d) Any person who knowingly falsifies information or certifications required under subsection (a) is subject to suspension, revocation, or cancellation of his or her commercial driver license for a period of at least 60 consecutive days.

(e)(1) Any male applicant who applies for a commercial driver license or a commercial driver instruction permit or a renewal of the license or permit who is at least 18 years of age, but less than 26 years of age, shall be registered in compliance with the requirements of Section 3 of the Military Selective Service Act, 50 App. U.S.C.A. Sec. 453, as amended.

(2) The Department of Public Safety shall forward in an electronic format the necessary personal information of the applicants identified in subdivision (1) to the Selective Service System. The applicant's signature on the application shall serve as an indication that the applicant either has already registered with the Selective Service System or that he is authorizing the department to forward to the Selective Service System the necessary information for registration. The department shall notify the applicant at the time of application that his signature constitutes consent to registration with the Selective Service System, if he is not already registered.



Section 32-6-49.10 - Information on commercial driver license; classifications, endorsements, etc.; expiration and renewal.

(a) The commercial driver license shall be marked "Commercial Driver License" or "CDL," and shall be, to the maximum extent practicable, tamper proof. It shall include, but not be limited to, all of the following information:

(1) The name and residential address of the person.

(2) The person's color photograph.

(3) A physical description of the person including sex, height, weight, eye and hair color.

(4) Date of birth.

(5) Any other number or identifier not to include the Social Security number of the person deemed appropriate by the department.

(6) The person's signature.

(7) The class or type of commercial motor vehicle or vehicles which the person is authorized to drive together with any endorsements or restrictions.

(8) The name of this state.

(9) The dates between which the license is valid.

(b) Commercial driver licenses may be issued with the following classifications, endorsements, and restrictions as provided below. The holder of a valid commercial driver license may drive all vehicles in the class for which that license is issued, and all lesser classes of vehicles including Class D, except motorcycles (Class M). Vehicles which require an endorsement may not be driven unless the proper endorsement appears on the license.

(1) Commercial driver licenses shall be classified as follows:

Class A - Any combination of vehicles with a gross vehicle weight rating (GVWR) of 26,001 pounds or more, provided the GVWR of the vehicle(s) being towed is in excess of 10,000 pounds.

Class B - Any single vehicle with a GVWR of 26,001 pounds or more, and any such vehicle towing a vehicle not in excess of 10,000 pounds.

Class C - Any single vehicle with a GVWR of less than 26,001 pounds or any such vehicle towing a vehicle with a GVWR not in excess of 10,000 pounds comprising:

(i) Vehicles designed to transport 16 or more passengers, including the driver; and

(ii) Vehicles used in the transportation of hazardous materials which require the vehicle to be placarded under 49 C.F.R., Part 172, Subpart F.

(2) Endorsements and restrictions shall be coded as follows:

"H" - Authorizes the driver to drive a vehicle transporting hazardous materials.

"K" - Restricts the driver to vehicles not equipped with airbrakes.

"T" - Authorizes driving double and triple trailers.

"P" - Authorizes driving vehicles carrying passengers.

"S" - Authorizes driving a school bus.

"N" - Authorizes driving tank vehicles.

"X" - Represents a combination of hazardous materials and tank vehicle endorsements.

(c) Before issuing a commercial driver license, the department shall obtain driving record information through the Commercial Driver License Information System, the National Driver Register, and from each state in which the person has been licensed.

(d) Within 10 days after issuing a commercial driver license, the department shall notify the Commercial Driver License Information System of that fact, providing all information required to ensure identification of the person.

(e) A commercial driver license issued pursuant to this article expires as set by existing state law.

(f) Renewal procedures for commercial driver licenses shall be as follows: Every person applying for renewal of a commercial driver license shall complete the application form required by subsection (a), providing updated information and required certifications. If the applicant wishes to retain a hazardous materials endorsement, the written test for a hazardous materials endorsement shall be taken and passed.



Section 32-6-49.11 - Disqualification from driving commercial motor vehicle.

(a) Any person is disqualified from driving a commercial motor vehicle for a period of not less than one year if convicted of a first violation of one of the following:

(1) Driving a motor vehicle under the influence of alcohol, or a controlled substance or any other drug which renders a person incapable of safely driving.

(2) Driving a commercial motor vehicle while the alcohol concentration of the person's blood, urine, or breath is 0.04 or more.

(3) Knowingly and willfully leaving the scene of an accident involving a motor vehicle driven by the person.

(4) Using a motor vehicle in the commission of any felony.

(5) Refusal to submit to a test to determine the driver's use of a controlled substance or alcohol concentration while driving a motor vehicle.

If any of the violations in subdivisions (1) to (5), inclusive, occurred while transporting a hazardous material required to be placarded, the person is disqualified for a period of not less than three years.

(b) A person is disqualified for life if convicted of two or more violations of any of the offenses specified in subsection (a), or any combination of those offenses, arising from two or more separate incidents.

(c) The Alabama State Law Enforcement Agency may issue regulations and promulgate establishing guidelines, including conditions, under which a disqualification for life under subsection (b) may be reduced to a period of not less than 10 years.

(d) A person is disqualified from driving a commercial motor vehicle for life who uses a motor vehicle in the commission of any felony involving the manufacture, distribution, or dispensing of a controlled substance, or possession with intent to manufacture, distribute, or dispense a controlled substance.

(e) A person is disqualified from driving a commercial motor vehicle for a period of not less than 60 days if convicted of two serious traffic violations, or 120 days if convicted of three serious traffic violations, committed in a commercial motor vehicle arising from separate incidents occurring within a three-year period.

(f)(1) A person is disqualified from driving a commercial motor vehicle for not less than 90 days nor more than one year upon a first conviction of driving a commercial vehicle while under an out-of-service order.

(2) A person is disqualified from driving a commercial motor vehicle for not less than one year nor more than five years if during any 10-year period the person receives two convictions of driving a commercial vehicle while under an out-of-service order where the convictions arise out of separate incidents.

(3) A person is disqualified from driving a commercial motor vehicle for not less than three years nor more than five years if during any 10-year period the person receives three or more convictions of driving a commercial vehicle while under an out-of-service order where the convictions arise out of separate incidents.

(4) If a conviction of driving a commercial motor vehicle while under an out-of-service order arises out of an arrest where the person was transporting hazardous materials required to be placarded under the Hazardous Materials Transportation Act, 49 U.S.C. 5101 et seq., or while operating motor vehicles designed to transport more than 15 passengers, including the driver, the person is disqualified for not less than 180 days nor more than two years upon a first conviction and not less than three years nor more than five years upon any subsequent conviction within a 10-year period where these factors exist.

(g)(1) A person is disqualified from operating a commercial motor vehicle for not less than 60 days upon a first conviction, not less than 120 days if during any three-year period the person receives two convictions, and not less than one year if during any three-year period the person receives three or more convictions of any of the following railroad-highway grade crossing violations:

a. The driver is not required to stop, but fails to slow down and check that tracks are clear of an approaching train.

b. The driver is not required to stop, but fails to stop before reaching the crossing if the tracks are not clear.

c. The driver is always required to stop, but fails to stop before driving onto the crossing.

d. The driver fails to have sufficient space to drive completely through the crossing without stopping.

e. The driver fails to obey a traffic control device or the directions of an enforcement official at the crossing.

f. The driver fails to negotiate a crossing because of insufficient undercarriage clearance.

(2) A person is disqualified for not less than 120 days if during any three-year period the person receives two convictions of a railroad-highway grade crossing violation.

(3) A person is disqualified from operating a commercial motor vehicle for not less than one year if during any three-year period the person receives three or more convictions of a railroad-highway grade crossing violation.

(h) After suspending, revoking, or canceling a commercial driver license, the Alabama State Law Enforcement Agency shall update its records to reflect that action within 10 days. After suspending, revoking, or canceling a nonresident commercial driver's privilege, the Alabama State Law Enforcement Agency shall notify the licensing authority of the state that issued the commercial driver license or commercial driver instruction permit within 10 days.

Any failure to report or disclose required information, either before or after issuance of a commercial driver license shall be a Class C felony and shall, upon conviction thereof, be punished as provided by law.



Section 32-6-49.12 - Use of alcohol while driving; when placed out of service; when disqualified.

(a) Notwithstanding any other provision of this article, or of existing law, a person may not drive, operate, or be in physical control of a commercial motor vehicle within this state while having any measurable or detectable amount of alcohol in his or her system.

(b) A person who drives, operates, or is in physical control of a commercial motor vehicle within this state while having any measurable or detectable amount of alcohol in his or her system or who refuses to submit to an alcohol test under Section 32-6-49.13, must be placed out of service for 24 hours.

(c) Any person who drives a commercial motor vehicle within this state with an alcohol concentration of 0.04 or more must, in addition to any other sanctions which may be imposed under this article, or under federal or state law, or rules or regulations of the department, be disqualified from driving a commercial motor vehicle under Section 32-6-49.11.



Section 32-6-49.13 - Implied consent to take test of blood, breath, etc.; administration of test; refusal to take test; report of a law enforcement officer; sanctions; notice and hearing; review; notification of other states.

(a) A person who drives a commercial motor vehicle within this state is deemed to have given consent, subject to provisions of Section 32-5-192, to take a test or tests of that person's blood, breath, or urine for the purpose of determining that person's alcohol concentration, or the presence of other drugs.

(b)(1) A test or tests shall be administered at the direction of a law enforcement officer, who after stopping or detaining the commercial motor vehicle driver, has probable cause to believe that driver was driving a commercial motor vehicle while having alcohol or drugs in his or her system. The law enforcement officer shall test the driver at the scene by using a field breathalyzer or other approved device, technique, or procedure approved by the Department of Forensic Sciences, or transport the driver to an appropriate facility where a chemical test by an approved method shall be administered either by the officer or at his or her direction, or both.

(2) A test or tests shall be administered at the direction of a law enforcement officer to all commercial motor vehicle drivers who are involved in any vehicular accident which results in death or physical injury requiring hospitalization or emergency medical treatment.

(c) A person requested to submit to a test as provided in subsection (a) above must be warned by the law enforcement officer requesting the test, that a refusal to submit to the test will result in that person being immediately placed out of service for a period of 24 hours and being disqualified from operating a commercial motor vehicle for a period of not less than two years under Section 32-6-49.12.

(d) If the person refuses testing, or submits to a test which discloses an alcohol concentration of 0.04 or more, the law enforcement officer shall submit a sworn report to the department certifying that the test was requested pursuant to subsection (b) and that the person refused to submit to testing, or submitted to a test which disclosed an alcohol concentration of 0.04 or more.

(e) Upon receipt of the sworn report of a law enforcement officer submitted under subsection (d), the department shall disqualify the driver from driving a commercial motor vehicle for a period of not less than two years under Section 32-6-49.12. This penalty shall be in addition to and cumulative of any other penalties imposed upon the driver under any other existing laws and shall run consecutively with any penalties for other offenses.

(f) Upon suspending the license or permit to drive or the privilege of driving a motor vehicle on the highways of this state that is given to a nonresident or any person, or upon determining that the issuance of a license or permit shall be denied to the person, the director or his or her authorized agent shall within three days of suspension notify the person in writing. Upon a request filed by the person within five days from the date of the notice of suspension or denial, the director shall schedule a hearing with notice of the hearing to be provided by certified mail to the person stating the date, time, place, and scope of the hearing. The scope of the hearing shall pertain to all of the following issues:

(1) Whether the law enforcement officer had reasonable grounds to believe the person had been driving a motor vehicle on the public highways of this state while under the influence of the substances enumerated in subsection (a).

(2) Whether the person refused to submit to the test upon request of a law enforcement officer.

(3) Whether the person was informed that his or her privilege to drive would be suspended or denied if he or she refused to submit to the test.

(g) If the suspension or determination that there should be a denial of issuance is sustained by the director or his or her authorized agent, the person whose license or permit to drive or a nonresident operating privilege has been suspended, or to whom a license or permit is denied, shall have the right to file a petition to review the final order, suspension, or denial within 30 days after the entry of the final order of suspension or denial by the director in the appropriate court to review the final order of suspension.

(h) When it has been finally determined under the procedures of this section that the privilege of a nonresident to operate a motor vehicle in this state has been suspended, the director shall give information in writing of the action taken to the motor vehicle administrator of the state of the residence of the person and to any state in which the person has a license.



Section 32-6-49.14 - Report of conviction.

Within five days after receiving a report of the conviction of any nonresident holder of a commercial driver license for any violation of state law or local ordinance relating to motor vehicle traffic control, other than parking violations, committed in a commercial motor vehicle, the Alabama State Law Enforcement Agency must notify the driver licensing authority in the licensing state of the conviction.



Section 32-6-49.15 - Information regarding driving record.

Notwithstanding any other provision of law to the contrary, the department must furnish full information regarding the driving record of any person:

(a) To the driver license administrator of any other state, or province or territory of Canada, requesting that information;

(b) To any employer or prospective employer upon request and payment of a fee of $5.75; and

(c) To insurers upon request and payment of a fee of $5.75.



Section 32-6-49.16 - Rulemaking authority.

The director and the Department of Public Safety may adopt any reasonable rules and regulations necessary to carry out the provisions of this article, and may promulgate and enforce such rules and regulations in accordance with the guidelines of the Department of Transportation.



Section 32-6-49.17 - Authority to enter into agreements.

The department may enter into or make agreements, arrangements, or declarations to carry out the provisions of this article.



Section 32-6-49.18 - Reciprocity.

(a) Notwithstanding any law to the contrary, a person may drive a commercial motor vehicle in this state if the person has a valid commercial driver license or commercial driver license instruction permit issued by any state or provinces or territories of Canada in accordance with the minimum federal standards for the issuance of commercial motor vehicle driver licenses, if the license is not suspended, revoked, or canceled; and if the person is not disqualified from driving a commercial motor vehicle, or subject to an out of service order.

(b) The department must give all out of state convictions full faith and credit and treat them for sanctioning purposes under this article as if they occurred in this state.



Section 32-6-49.19 - License fees and term; disposition of funds.

(a) For the purpose of defraying the cost of issuing commercial drivers' license, the judge of probate or license commissioner shall collect for each Class A commercial driver license the sum of fifty dollars ($50); the sum of forty dollars ($40) for each Class B commercial driver license; and the sum of twenty dollars ($20) for each Class C commercial driver license and commercial driver license learner's permit. The fee for any school bus driver license shall be twenty dollars ($20) and the license shall be restricted to the operation of a school bus and noncommercial vehicle. These licenses shall be issued for a period of four years, except a commercial driver license learner's permit which shall be issued for a period of one year.

(b) The additional revenue from the additional fees collected pursuant to this section, as amended by Act 2004-521, shall be deposited in the Highway Traffic Safety Fund of the Department of Public Safety.



Section 32-6-49.20 - Applicability to offenses committed 60 days after effective date and thereafter.

Only offenses committed 60 days after the effective date of this article, and thereafter, shall be affected by the provisions of this article.



Section 32-6-49.21 - Sanctions, penalties, etc., are cumulative.

All sanctions, penalties, punishment, and fines, whether civil or criminal, are cumulative and shall be levied in addition to any and all other laws now provided relating to commercial motor vehicle licensure requirements, except to the extent such laws or sanctions, penalties, punishment, and fines are in direct conflict with the provisions of this article, in which event this article shall supersede.



Section 32-6-49.22 - Penalties.

(a) Any person who violates Section 32-6-49.4 shall be guilty of a Class B misdemeanor and, upon conviction thereof, shall be sentenced or fined, or both, as provided by law.

(b) No person charged with a violation of the commercial driver license laws of this state shall be eligible for any deferred prosecution program, diversion program, or any deferred imposition of judgment program.



Section 32-6-49.23 - Ineligibility for deferred prosecution program, diversion program, etc., upon charge of traffic law violation.

A holder of a commercial driver's license, an operator of a commercial motor vehicle, or a commercial driver learner permit holder who is charged with a violation of a traffic law in this state shall not be eligible for a deferred prosecution program, diversion program, or any deferred imposition of judgment program.



Section 32-6-49.24 - Disqualification of person convicted of crime requiring registration as a sex offender.

(a)(1) Effective July 10, 2010, except as otherwise provided by this subsection, a person convicted of a crime that requires registration as a sex offender under Chapter 20A of Title 15, formerly Article 2 of Chapter 20 of Title 15 is prohibited from driving a commercial motor vehicle that requires a commercial driver license with a P or an S endorsement.

(2) If a person who is registered as a sex offender pursuant to Chapter 20A of Title 15, formerly Article 2 of Chapter 20 of Title 15 on July 10, 2010, has a valid commercial driver license with a P or an S endorsement that was issued on or before July 10, 2010, then the person is not disqualified under this subsection until that license expires, provided the person does not commit a subsequent offense that requires registration as a sex offender under Chapter 20A of Title 15, formerly Article 2 of Chapter 20 of Title 15.

(b) The department shall revoke the commercial driver license with a P or an S endorsement of any person convicted of any offense on or after July 10, 2010, that requires registration as a sex offender under Chapter 20A of Title 15, formerly Article 2 of Chapter 20 of Title 15.

(c)(1) Effective July 10, 2010, the department shall not issue or renew a commercial driver license with a P or an S endorsement to any person who is required to register as a sex offender under Chapter 20A of Title 15, formerly Article 2 of Chapter 20 of Title 15.

(2) The department shall not issue a commercial driver license with a P or an S endorsement to an applicant until the department has searched both the statewide registry and the National Sex Offender Public Registry to determine if the person is currently registered as a sex offender in this state or another state.

(3) If the department finds that the person is currently registered as a sex offender in either this state or another state, the department shall not issue a commercial driver license with a P or an S endorsement to the person.

(4) If the department is unable to access either the statewide registry or all information of other states contained in the National Sex Offender Public Registry, but the person is otherwise qualified to obtain a commercial driver license with a P or an S endorsement, then the department shall issue the commercial driver license with the P or S endorsement, but shall first require the person to sign an affidavit stating that the person does not appear on either the statewide registry or the National Sex Offender Public Registry. The department shall search the statewide registry and the National Sex Offender Public Registry for the person within a reasonable time after access to the statewide registry or the National Sex Offender Public Registry is restored. If the person does appear in either registry, the person is in violation of this section, and the department shall immediately cancel the commercial driver license and shall promptly notify the district attorney of the circuit where the person resides of the offense.

(5) Any person denied a commercial driver license with a P or an S endorsement pursuant to this subsection shall have a right to file an appeal to the department within 30 days thereafter for a hearing in the matter. The department shall set the matter for a hearing within 30 days in order to take testimony and examine the facts of the case and determine whether the petitioner is entitled to a commercial driver license with a P or an S endorsement under this subsection.

(6) Any person who makes a false affidavit, or who knowingly swears or affirms falsely, to any matter or thing required by this section to be affirmed to or sworn is guilty of a Class C felony.

(d) A person who drives a commercial passenger vehicle or a school bus and who does not have a valid commercial driver license with a P or an S endorsement because the person was convicted of a violation that requires registration as a sex offender under Chapter 20A of Title 15, formerly Article 2 of Chapter 20 of Title 15 is guilty of a Class C felony.






Article 2 - License Tags and Plates.

Division 1 - General Provisions.

Division 1 - Tags Generally.

Section 32-6-51 - Rear tags required.

Every motor vehicle operator who operates a motor vehicle upon any city street or other public highway of or in this state shall at all times keep attached and plainly visible on the rear end of such motor vehicle a license tag or license plate as prescribed and furnished by the Department of Revenue at the time the owner or operator purchases his license.

Anyone violating the provisions of this section shall be guilty of a misdemeanor and shall, upon conviction, be punished by fine not exceeding $500.00 and, in addition thereto, shall be prohibited from driving a motor vehicle in Alabama for a period of not less than 60 days nor more than six months.



Section 32-6-52 - Using license tag of improper classification.

It shall be unlawful for any person to drive or operate any motor vehicle upon the streets or highways of this state, unless the license tag attached to the vehicle is of the proper classification as required by the revenue laws of this state. Any person violating this provision, upon conviction, shall be punished as provided in Section 32-5-311.



Section 32-6-53 - Power of Commissioner of Revenue to make rules and regulations.

The Commissioner of Revenue, or his successor in office, by whatsoever name called, shall have full and continuing power to promulgate, from time to time with the approval of the Governor, reasonable rules and regulations governing the number, type or kind, size and method of placement and attachment of license tags, stamps, discs, plates or other devices to be attached to motor vehicles as evidence of the licensing and registration thereof; provided, that such power or authority on the part of the Commissioner of Revenue, or his successor in office, to issue such rules and regulations shall be dependent upon a proclamation by the Governor, from time to time as the occasion may require, of an emergency making reasonably necessary the use of such substitutes for the usual tags attached to or placed upon motor vehicles; and provided further, that the power to make such rules and regulations by the commissioner shall continue until the Governor has by proclamation ended that particular emergency; it being the intent of the Legislature by this section to confer upon the Governor the authority to determine when an emergency exists and to determine by proclamation the end thereof; and, provided further, that the effective date of such emergency shall not begin until the Governor's proclamation shall have been published for five days in five daily papers in the State of Alabama, and that such emergency shall not terminate until the Governor's proclamation ending the same shall likewise have been published for five days in five daily newspapers of the state.

Any person who violates any rule or regulation issued or promulgated by the commissioner or his successor in office, under the authority of this section, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as now provided by law.



Section 32-6-54 - Tag to show heart and words "Heart of Dixie."

Every license tag or license plate issued by the State of Alabama for use on motor vehicles, in addition to any letters and figures prescribed by the Commissioner of Revenue, shall also have imprinted thereon a conventionalized representation of a heart and the words "Heart of Dixie." The design of license tags or license plates shall be approved by the Commissioner of Revenue.



Section 32-6-54.1 - Removal of "Heart of Dixie" language.

Notwithstanding the provision of Section 32-6-54, any organization that purchases a personalized, distinctive, or vanity license plate may request the Department of Revenue to not place the language "Heart of Dixie" on his or her license plate.



Section 32-6-55 - Special tag number for chairman of USS Alabama Battleship Commission.

The chairman of the USS Alabama Battleship Commission, which commission was created by Sections 41-9-340 through 41-9-358, shall be entitled to use on the license tags of both his or her official and private automobiles the insignia BB-60 which letters and number were the call letters of battleship USS Alabama during its proud service throughout World War II. Upon compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles and upon the payment of the regular license fee for tags, as provided by law, the chairman shall be issued receipts which shall authorize him or her to cause a special plate or tag to be made bearing the call letters to be used by him or her in lieu of any other license number.



Section 32-6-56 - Powers of Commissioner of Revenue as to reciprocal agreements with other states, etc., for registration of vehicles on an apportionment or allocation basis.

Notwithstanding any other provisions of this Code, the Commissioner of the Department of Revenue is hereby authorized and empowered to enter into reciprocal agreements on behalf of this state with the duly authorized representatives of any of the states of the United States, the District of Columbia, or a state or province of a foreign country or a territory or possession of either the United States or of a foreign country providing for the registration of vehicles on an apportionment or allocation basis.

In exercising the authority granted to him or her by this section, the commissioner is expressly authorized and empowered to enter into and to become a member of the International Registration Plan or such other designation that may, from time to time, be given to such plan, developed by the American Association of Motor Vehicle Administrators.

The commissioner is further authorized and empowered to promulgate and to enforce such rules and regulations as may be necessary to carry out the provisions of the International Registration Plan or any other agreement entered into under the authority of this section.

If the commissioner enters into the International Registration Plan or into any other agreement under the authority of this section, and if the provisions set forth in the International Registration Plan or other agreements are different from the provisions prescribed by this Code or any rules or regulations promulgated by the commissioner pursuant to the authority granted hereunder to the commissioner, then the agreement provisions shall prevail.

The provisions of this section shall constitute complete authority for the registration of vehicles, including the registration of fleet vehicles, upon an apportionment or allocation basis under the International Registration Plan.



Section 32-6-57 - Manufacturing specifications for license tags or plates.

(a) Effective January 1, 1987, every license tag or plate issued under the provisions of this section and Sections 40-12-273, 40-12-274 shall be manufactured in such a manner as to meet the minimum federal performance standards as set out in Table I of the Society of Automotive Engineers Standard J594e, "Reflex Reflectors," of Federal Standard 108.

(b) The State Revenue Department shall implement the provisions of this section and Sections 40-12-273, 40-12-274 and, for such purpose, is authorized to promulgate rules and regulations and to adopt plans for such tags or plates, and all decals, slogans, stickers, symbols, characters, and other attachments, all of which shall be supplied by the Department of Corrections.



Section 32-6-58 - Applicants for registration must furnish proof of paying certain federal taxes.

(a) All judges of probate, license commissioners, and other officials authorized by law to register motor vehicles and issue motor vehicle license plates and to perform other duties in connection with the issuance of motor vehicle license plates shall refuse to issue motor vehicle registrations and license plates and shall refuse to transfer or renew motor vehicle registrations and license plates unless the applicant furnishes proof of payment, in the form prescribed by the Secretary of the United States Treasury, that any federal heavy vehicle excise tax imposed by Title 26, United States Code §4481, has been paid.

(b) The Department of Revenue may adopt rules and regulations necessary for the proper administration of this section.



Section 32-6-59 - License taxes and registration fees - Mini-trucks.

(a) The annual license tax and registration fee for a mini-truck, as defined in Section 40-12-240, shall be the same as a private passenger automobile, and the fees shall be distributed in the same manner as for a private passenger automobile.

(b) Mini-trucks may be operated subject to the following restrictions:

(1) Mini-trucks may not be operated on interstate highways.

(2) Mini-trucks shall be prohibited from operating on any public highway, road, or street in the state unless the proper license tag therefor has been procured and is securely attached in the same manner as a private passenger automobile. The license tag shall indicate that the mini-truck is for restricted low speed use.



Section 32-6-59.1 - Distinctive motorcycle plates.

(a) Residents of Alabama who qualify to obtain a distinctive license plate pursuant to this chapter 6 may be issued a distinctive motorcycle license plate in the license plate category for which they qualify. The standard motorcycle registration fee shall apply to all motorcycle license plates, provided where a registration fee or ad valorem tax exemption or reduction is available for private passenger automobile, pickup truck, and pleasure motor vehicle license plates in a distinctive license plate category, the same exemption or reduction will apply to motorcycle license plates in the same distinctive license plate category. Any annual additional fee that applies to the license plate category for which a resident qualifies shall also apply to the same category of motorcycle license plate.

(b) Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided in Section 32-6-63.

(c) The design for the distinctive motorcycle plates shall be the same design as plates for private passenger automobiles, pickup trucks, and pleasure motor vehicles in each distinctive license plate category.

(d) This section shall not apply to Amateur Radio Operator plates provided for in Sections 32-6-70 and 32-6-90.

(e) The Department of Revenue may promulgate rules necessary to administer this section.






Division 2 - Licensing, Registration and Taxation on Staggered Basis.

Section 32-6-60 - Licensing, registration, etc., staggered - Implementation period.

Effective from and after October 1, 1980, the licensing, registration, and ad valorem taxation of motor vehicles in compliance with the laws of the State of Alabama shall be on a staggered basis. Provided, however, the actual distribution of the license plates described in Sections 32-6-63 and 32-6-64 shall begin from and after January 1, 1982. For the fiscal year 1981 the license plates used for the previous five years as set out in Section 32-6-50, shall continue to be used in the same manner as used in the past five years. An appropriate 1981 tab, disc, or other device suitable for attaching to the motor vehicle tag or plate shall be issued upon the payment of the annual license tax prescribed by law for the 1981 fiscal year. While the actual issuance of license plates described in Sections 32-6-63 and 32-6-64, on a staggered basis shall not begin until January 1, 1982, the licensing, registration, and ad valorem taxation of motor vehicles shall be on a staggered basis effective from and after October 1, 1980.

To implement this subdivision, the licensing, registration, and taxation may be for periods less than or greater than 12 months during the conversion year only. However, such proration of fees during the implementation of a staggered registration system shall result in the collection of a total amount of moneys for the taxable year no more nor less than the current annual amounts received.

During the implementation period and thereafter the licensing, registration, and taxation for vehicles weighing 12,001 pounds and over shall be prorated on a monthly basis.



Section 32-6-61 - Licensing, registration, etc., staggered - Registration month; expiration and renewal; proration; reregistration of vehicles.

The staggered system for the licensing, registration, and taxation of motor vehicles shall be implemented thusly: The first letter of an individual's last name shall determine the month in which a vehicle owner shall register his or her vehicle(s), as indicated below:

After the conversion period all owners of private passenger vehicles and pickup trucks of 12,000 pounds and under shall continue to register their vehicles during the month assigned to the first initial of their last name. All license plates issued on a staggered registration basis shall expire on the last day of the month assigned for the purchase or renewal of license registration.

All license plates issued to commercial and fleet vehicles for which licensing, registration, and taxation are due in October and November shall expire on November 30.

During the implementation period and thereafter all licensing, registration, and ad valorem taxation of motor vehicles shall be prorated on a monthly basis, except that the special or additional license plate fees provided in Division 6, commencing with Section 32-6-150, of this chapter shall not be prorated.

In implementing this change of expiration dates, registration fees and ad valorem taxes shall be collected for periods not exceeding 12 months. Anyone acquiring a motor vehicle during his or her designated renewal month shall be subject to the payment of registration fees and ad valorem taxes for the current renewal period, and the renewal period beginning on the first day of the succeeding month.

All persons who acquire a motor vehicle which is located in this state and required to be registered in this state, within 20 calendar days from date of purchase, shall reregister the vehicle with the judge of probate or other county official authorized and required by law to issue license plates, of the county in which the owner resides, if the owner is an individual, or of the county in which the motor vehicle is used or operated if the owner is a firm, corporation, or association. The owner shall be issued a new registration receipt and purchase a license plate or validation decal(s) to the appropriate month assigned for renewal.



Section 32-6-62 - Validity periods for license plates.

(a) Subject to subsection (b), all motor vehicle license plate designs shall be valid for not less than five years. The Commissioner of Revenue, with the approval of the License Plates Legislative Oversight Committee established by Section 32-6-67, may authorize a license plate design to be valid for more than five years.

(b) Subsection (a) shall not affect any law which designates a license plate design to be permanent.



Section 32-6-62.1 - Temporary registration and license plates for certain vehicles permanently licensed in another jurisdiction.

(a) Any person who takes delivery within this state of a new passenger vehicle or new truck manufactured within this state of a gross weight not exceeding 8,000 pounds, from the manufacturer or an affiliated corporation, and if the vehicle is to be permanently licensed in another jurisdiction, upon application to the judge of probate or license commissioner of the county in which the manufacturer is located, upon providing proof of ownership of the vehicle, and upon payment of a fee of twenty-five dollars ($25), shall be issued a temporary metal license plate to be affixed to the vehicle and a temporary registration certificate. This temporary license plate may not be transferred to another owner or vehicle.

(b) The license plate shall be valid for a period not exceeding 90 days from the date of issuance upon payment of a twenty-five dollar ($25) fee for each 30-day period, or partial period, of validation. Once this temporary license plate is issued, the validation period for the license plate may not be extended. In no case may this temporary license plate be issued for a period exceeding 90 days.

(c) Upon expiration of the validation period, or when the vehicle is permanently licensed in another jurisdiction, whichever occurs first, this temporary license plate shall become invalid but may be retained by the owner of the vehicle as a memento or souvenir.

(d) The temporary license plates herein authorized shall be designed by the manufacturer of the motor vehicle subject to the advice and review of the Department of Revenue.

(e) The provisions of Chapter 12 of Title 40, and this chapter, relating to the display of license plates, validation decals, enforcement, including presentation of the temporary registration certificate upon request, shall be applicable to the license plates issued under this section.

(f) The judge of probate or license commissioner of the county issuing the temporary metal license plates herein authorized shall remit manufacturing costs of one dollar and fifty cents ($1.50) to the state Comptroller for each temporary license plate issued. The balance of the funds shall be deposited in the county public road and bridge fund.

(g) This section shall be read in pari materia with all other vehicle registration laws, specifically, Section 32–6–210.



Section 32-6-62.2 - Optional two-year registration for motor vehicles.

(a) Notwithstanding any other law, the county commission, in consultation with the local judge of probate or other county license plate issuing official authorized to issue motor vehicle registrations may authorize an optional two-year registration renewal for motor vehicles operated on the public highways of this state.

(b) If a registrant elects to renew his or her motor registration for a two-year period, he or she shall do all of the following:

(1) Pay the local issuance fee. The registrant shall not be required to pay an additional local issuance fee for the second year of registration.

(2) Pay the license taxes, ad valorem tax, and registration fees for each year at the time of the election to renew the registration for two years.



Section 32-6-63 - Tabs, stamps, etc., in lieu of license plates; change of residence.

For the years during which the metal license plates are not issued, in lieu thereof, validation decals or other devices suitable for attaching to a motor vehicle license plate shall be issued. The validation decal or device shall indicate the period for which it was issued and shall, when properly affixed to the license plate, evidence payment for the motor vehicle license fees and taxes for the period indicated thereon. Such validation decal or device shall be such size as the legislative oversight committee, as provided for in this section, deems appropriate and shall bear a bright reflective background contrasting with the digits or letters printed thereon. The month and year of expiration shall be printed on the validation decal.

A person changing his or her county of residence shall be required to purchase a license plate indicating his or her new county of residence upon expiration of the license period covered by his or her present license plate or validation device and shall turn in his or her old license plate.



Section 32-6-64 - License plate design; numbers for county of issuance; numbering and sponsoring of license plates; Department of Corrections to supply plates.

(a)(1) The design of license plates, including all emblems, slogans, symbols, or characters appearing on the plates, shall be by rule as promulgated by the Commissioner of Revenue, and as otherwise specified by law. The face of the license plate to be displayed shall be fully treated with a reflective material which will increase the nighttime visibility and legibility of the plate.

(2) Characters on the license plate which designate the county of issuance shall be numeric, and all numerals on the license plates shall be no smaller than two and three-fourths inches in height. The following numbering scheme shall be used:

a. Jefferson County, 1; Mobile County, 2; Montgomery County, 3.

b. All other counties shall be ranked alphabetically and assigned consecutive numbers beginning with 4 and concluding with 67.

c. The Department of Revenue shall be responsible for the numbering of distinctive license plates and shall establish a system to minimize duplication of license plate numbers. License plates that shall be approved for manufacture under subsection (b) shall be numbered or personalized.

(b) The sponsoring organization of any new or reissued distinctive license plate that is not of a college or university or a military category shall assure a minimum quantity of 250 registrations in order for the proposed plate to qualify for production consideration by the legislative oversight committee under the provisions of Section 32-6-67.

(1) The procedure to assure the quantity minimum for a distinctive license plate shall be as follows:

a. The sponsoring organization shall apply to the Department of Revenue for approval for the proposed distinctive license plate from the legislative oversight committee. At the time of application, the sponsoring organization shall submit a design for the plate or logo for the quantity class being applied for as described below:

1. Quantity Class 1 (250 to 999 registrations). A new distinctive license plate category, or an existing distinctive license plate to be reissued, in which registrations are estimated to be at least 250, but less than 1,000, shall be in conformity with the design approved by the legislative oversight committee for license plates in this quantity class. This plate shall include a space designated on the left side of the license plate, not exceeding two and one-half inches in width and height, in which an appropriate emblem, slogan, or logo design may be applied to represent the organization for whom the distinctive license plate is issued. Each proposed emblem, slogan, symbol, or logo shall be subject to the approval of the legislative oversight committee.

2. Quantity Class 2 (1,000 or greater registrations). This quantity class may use the logo system described for Quantity Class 1, or may use a unique design for the entire plate which is approved by the legislative oversight committee and meets all other design and manufacture requirements of Alabama law.

b. After the legislative oversight committee approval and notification to the Department of Revenue, the department shall also coordinate with the Comptroller to establish funding procedures for deposit and maintaining monies held pending issuance of the new category of license plates.

c. Each person desiring to register a vehicle in the new category shall make application and shall remit, as a commitment to purchase, the additional fee associated with the license plate category in a manner as prescribed by rule of the Commissioner of Revenue. Any credit card processing fee associated with the transaction shall be paid by the person making the commitment to purchase the distinctive license plate and shall be nonrefundable.

d. The Department of Revenue shall deduct from the additional fee and retain a two and one-half percent commission. The balance shall be forwarded to the Comptroller to be retained in escrow, until such time as the revenue received is equal to or greater than the minimum amount required to issue license plates in that category. If, after one year from the date of notification of approval by the legislative oversight committee, the number of subscribers for a category fails to reach 250 for Quantity Class 1, or fails to reach 1,000 for Quantity Class 2, the Comptroller shall pay the money in escrow to the sponsoring organization and no further consideration for production of this proposed distinctive plate shall be made under this application. In addition, the sponsoring organization may not submit another application for a distinctive license plate for a period of one year from the date the commitment to purchase period ended.

e. Upon determination by the Department of Revenue that a sufficient number of applications for a plate category has been received, the department shall initiate the ordering processes for design and manufacture of the approved license plate. At that time, the Comptroller shall pay out of the escrow account the amounts referred to in Section 32-6-68.

(2) Notwithstanding any other provisions to the contrary, except where specifically provided by this subsection, no series of distinctive license plates shall be reissued unless the following requirements are met:

a. For Quantity Class 1 distinctive license plates, there shall have been issued in the prior license year a minimum of 250 license plates.

b. For Quantity Class 2 distinctive license plates, there shall have been issued in the prior license year a minimum of 1,000 license plates.

(3) The use of distinctive license plate categories shall be limited to use on passenger cars, pick-up trucks, and self-propelled campers or house cars.

(c)(1) The Department of Corrections is directed to supply all license plates and revalidation devices required under this subdivision. The amounts charged by the Department of Corrections for the manufacture of revalidation devices shall not be less than that charged for the manufacture of license plates on a per item basis.

(2) The Department of Corrections shall maintain an accurate system of record-keeping which shall trace and account for the handling and distribution of each plate and revalidation device throughout the manufacturing process until the items are distributed to each county.

(d) After the five-year license plate has been in use for a period of three years the Department of Corrections may manufacture all subsequent license plates for the remaining two years of the period from a metal of less durability and quality than the metal used in manufacturing the five-year license plates.



Section 32-6-64.1 - Manufacture and distribution of license plates by third party; funding.

(a) Notwithstanding any other provision of this title, the Department of Revenue may contract with a third party to manufacture and distribute license plates and validation decals.

(b) The amount distributed prior to April 8, 2014, to the Department of Corrections relating to license plates and decals for each fiscal year shall not be reduced except by the amount of the cost of material, production, and distribution of license plates which would have been incurred if the plates were produced by the Department of Corrections. Any amounts distributed to the Department of Corrections pursuant to this subsection are continuously appropriated to the Department of Corrections for the operation of the Department of Corrections.

(c) The distribution of a license plate or validation decal pursuant to this section shall not affect the issuance fee of the judge of probate or other license plate issuance official.

(d) In addition to any other fees provided for by law, an additional fee of five dollars ($5) is added to the cost of any distinctive license plate, whether prenumbered or personalized, in the year the license plate is issued, except the fee shall not apply to any veteran or military license plate, and Alabama Gold Star Family license plate issued pursuant to Section 32-6-630, or any replacement license plate issued pursuant to Section 40-12-265. The net proceeds of the additional revenues derived from the fee authorized by this section are appropriated and shall be distributed to the Department of Revenue to offset the cost of manufacturing and administering motor vehicle registration credentials as required under this chapter and Chapter 12 of Title 40. The appropriation as provided in this section shall be in addition to any other appropriation made by the Legislature.

(e) The Department of Revenue may promulgate rules necessary to administer this section.



Section 32-6-65 - Uniform registration renewal form; centralized registration prohibited; penalties.

(a) There shall be one uniform registration renewal form to be used statewide. Such form shall be designed so as to provide for both the transfer of ownership and the registration of the vehicle. All receipts shall be sent to the county agencies charged with handling vehicle registration. Receipts may be provided to the registrant in a tangible format or in an electronic format, as prescribed by the department. The state and the county shall capture the color of the motor vehicle in their permanent records. This subsection shall not give the Department of Revenue authority to centralize vehicle registration. Centralized registration is specifically prohibited and it is the legislative intent that automotive vehicle registration shall remain at the county level.

(b)(1) A penalty of fifteen dollars ($15) shall be assessed by the official charged with issuing motor vehicle licenses for the late registration of a motor vehicle. "Late registration of a motor vehicle" shall include (1) the failure to register the vehicle within 20 calendar days of the date of purchase or acquisition; (2) the failure to renew the registration in the designated renewal month; and (3) the failure to register the vehicle in accordance with the provisions of Section 40-12-262(a). It shall be the duty of all sheriffs, police officers, state troopers, license inspectors, deputy license inspectors, field agents of the Department of Revenue, and other law enforcement officers to arrest any person operating a motor vehicle without the current license plate displaying the proper validation decal. Persons apprehended for operating a motor vehicle without the current license plate, upon conviction by a court of competent jurisdiction, shall be fined not less than twenty-five dollars ($25).

(2) Notwithstanding subdivision (1), any person on military deployment during any part of his or her designated registration renewal month, except a person with a discharge characterization of dishonorable or other than honorable, who renews his or her motor vehicle registration within 30 calendar days from the date the deployment ends shall not be assessed a late registration penalty or associated interest charges. Evidence of military deployment shall be documented using military deployment orders, a government issued Statement of Service letter, Form DD214 Certificate of Release or Discharge from Active Duty, or a letter from the registrant's unit commander certifying the date that his or her deployment ended.

(c) All penalties assessed by this section shall be distributed in the same manner as motor vehicle licenses and registration fees are distributed as provided in Sections 40-12-269 and 40-12-270. Portions of Section 40-12-10 as they may conflict with this section, are hereby repealed and superseded.



Section 32-6-66 - Subdivision construed in pari materia.

It is hereby specifically provided that this subdivision shall be construed in pari materia with Sections 32-8-32 and 32-8-33.



Section 32-6-67 - Legislative oversight committee.

(a) There is created a legislative committee to oversee the implementation and administration of this Article 2, except Subdivision 1 of Division 1. The committee shall be composed of three members of the House of Representatives and a county license plate issuing official, who shall be appointed by and serve at the pleasure of the Speaker of the House, and three members of the Senate and a county license plate issuing official, who shall be appointed by and serve at the pleasure of the Lieutenant Governor, the Director of the Alabama Criminal Justice Information Center, the Director of Public Safety, and the President of the Probate Judges Association. The Department of Revenue shall designate a representative and the Department of Corrections shall designate a representative of Alabama Correctional Industries as nonvoting and advisory members to the committee. The chair, who shall be picked by the members of the committee from the legislative members on the committee, shall have the authority to call meetings of the committee when he or she deems it necessary or as otherwise provided in this section.

(b) The committee shall:

(1) Meet not less than once every six months.

(2) Require that a simple majority of committee voting members be in attendance for conducting whatever business requires committee action.

(3) Establish guidelines for the qualification of organizations which may sponsor a new or continued issuance of a license plate category, or may benefit from that issuance.

(4) Approve, disapprove, or indefinitely postpone, by a vote of two-thirds of the members present at a committee meeting, a request for a new license plate category.

(c) Decisions of the committee concerning approval, disapproval, or indefinite postponement of further action on a proposed distinctive license plate shall be interpreted to be the intent of the entire body of the Legislature, and separate, specific action by the Legislature concerning a distinctive license plate proposal shall not be considered.

(d) The committee shall not consider for approval applications from the following types of organizations:

(1) Out-of-state colleges and universities except as provided in subsection (e).

(2) Private businesses, business organizations, or commercial entities of any type.

(3) Public schools K-12, junior colleges, and technical schools, exclusive of the Helping Schools Tag as established in Sections 32-6-300 and 32-6-301.

(4) Groups within high schools, junior colleges, universities, and technical schools, such as band boosters, athletic boosters, and the like.

(5) Unions.

(6) Political organizations.

(7) Religious organizations.

(8) Groups that promote racial or social disharmony.

(9) Public officials.

(e) The committee may consider and approve an application for a distinctive license plate for an out-of-state college or university, upon submission of an application pursuant to Section 32-6-64.

(f) Upon the request of the chair, the Secretary of the Senate and the Clerk of the House shall provide clerical assistance necessary for the work of the committee.

(g) The committee members who are members of the Legislature shall be entitled to, and shall receive, the same daily legislative compensation, expense allowances, per diem, and other compensation which they receive while in legislative session for each weekday, Monday through Friday, during any week in which the committee actually meets. The non-legislative members of the committee shall be entitled to, and shall receive, the same per diem and expenses that are paid to state employees.



Section 32-6-68 - Annual fee; distribution of fees.

(a) Each distinctive license plate issued shall require, in addition to the standard registration fee, an additional annual fee of fifty dollars ($50).

(b) The additional license plate fee as provided for in subsection (a) shall be distributed in the following manner:

(1) Two and one-half percent commission, provided by Section 40-12-269(a)(1).

(2) Manufacturing costs of one dollar and fifty cents ($1.50) to the Department of Corrections.

(3) Administrative costs of one dollar ($1) to the Department of Revenue.

(4) A state share of five dollars ($5) shall be transmitted to the state Comptroller for deposit in an account maintained by the Department of Senior Services to be used by the department to provide meals to senior citizens under a program to be known as the "John L. Buskey Senior Meals Program." Funds deposited in the account are continuously appropriated to the department for the purpose of this subdivision.

This subdivision shall not apply to license plates issued pursuant to Sections 32-6-450, 32-6-460, 32-6-470, 32-6-500, 32-6-520, 32-6-560, 32-6-611, and 32-6-680.

(5) The remainder of the additional fee shall be distributed to the sponsoring organization or as otherwise provided under the terms of the application approved by the legislative oversight committee; except that the remainder of the additional fee after the distributions provided in subdivisions (1) through (3) shall be distributed to the State General Fund when a distinctive license plate is for an out-of-state college or university as provided in subsection (e) of Section 32-6-67, or when there is no specified distribution for the additional fee.

Nothing in this section shall apply to standard personalized license plates established pursuant to Section 32-6-150.



Section 32-6-69 - Distinctive plates which may not be personalized; annual fee.

(a) Any distinctive license plate issued under this chapter may be personalized with the exception of the following:

(1) Firefighter, professional firefighter, or retired professional firefighter plates.

(2) Rescue squad plates.

(3) Veterans plates, unless otherwise authorized by law.

(4) Military plates, unless otherwise authorized by law.

(5) Special access or disability access plates.

(6) Twenty day temporary tags.

(7) Alabama State Defense Force plates.

(8) Amateur Radio Operator plates issued pursuant to Sections 32-6-70 and 32-6-90.

(9) Alabama apportioned plates.

(b)(1) In addition to the standard registration fee, the additional fee for each distinctive license plate category shall be assessed, collected, and distributed pursuant to Section 32-6-68, except for distinctive tags for public two-year and four-year colleges and universities and private four-year colleges or universities and Athens State University participating in the distinctive tag program and the environmental distinctive tag program issued pursuant to Section 32-6-150 and except as otherwise provided in this subsection.

(2) The additional fee for a distinctive license plate category shall not apply to the following license plates:

a. The Helping Schools plate, which shall be subject to the fee required pursuant to Section 32-6-300.

b. The Educator and Retired Educator plate, which shall be subject to the fee required pursuant to Section 32-6-302.

(3) The additional fee for a distinctive license plate category shall not apply to the following license plates unless personalized:

a. The Alabama Bicentennial plate issued pursuant to Section 32-6-155.3.

b. The God Bless America plate issued pursuant to Section 32-6-610.

c. The Alabama Gold Star Family plate issued pursuant to Section 32-6-630.

d. Any plate or tag category listed in subsection (a).

(c) The Department of Revenue may promulgate rules necessary to administer this section.

(d) This section shall not affect the fee provided in Section 32-6-64.1.









Division 2 - Amateur Radio Operators Generally.

Section 32-6-70 - Issuance of special tags.

Owners of motor vehicles who are residents of the State of Alabama and who hold valid amateur radio station or citizen's band radio licenses issued by the Federal Communications Commission, upon application, accompanied by proof of ownership of such amateur radio station or citizen's band radio license, complying with the state motor vehicle laws relating to registration and licensing of motor vehicles, and upon the payment of the regular license fee for tags, as provided by law, and the payment of an additional fee of $3.00, shall be issued license plates, as provided by law, for private or pleasure motor vehicles, upon which, in lieu of the numbers as prescribed by law, shall be inscribed the official amateur radio station or citizen's band radio call letters of such applicant as assigned by the Federal Communications Commission.



Section 32-6-71 - Rules and regulations.

The State Department of Revenue shall make such rules and regulations as necessary to insure compliance with all state license laws relating to use and operation of a private or pleasure motor vehicle before issuing special tags to amateur radio operators in lieu of the regular Alabama license plates, and such rules and regulations as necessary to provide for the application for and issuance of such special tags.



Section 32-6-72 - List to be furnished to sheriff.

The State Department of Revenue shall, on or before the first day of January of each year, furnish to the sheriff of each county of the State of Alabama an alphabetically arranged list of the names, addresses, and license tag letters of each person to whom a license tag is issued under the provisions of this division, and it shall be the duty of the sheriffs of the state to maintain and to keep current such lists for public information and inquiry.



Section 32-6-73 - Provisions supplemental.

The provisions of this division are supplementative to the motor vehicle licensing laws of the State of Alabama, and nothing herein shall be construed as abridging or repealing such laws.






Division 3 - Amateur Radio Operators Licensed by Civil Air Patrol.

Section 32-6-90 - Issuance of special tags.

Owners of motor vehicles who are residents of the State of Alabama and who hold a valid amateur radio station license issued by the Civil Air Patrol, upon application, accompanied by proof of ownership of such amateur radio station license, complying with the state motor vehicle laws relating to registration and licensing of motor vehicles, and upon the payment of the regular license fee for tags, as provided by law, and the additional payment of a fee of $1.00, shall be issued license plates, as provided by law, for private or pleasure motor vehicles, upon which, in lieu of the numbers as prescribed by law, shall be inscribed the official Civil Air Patrol call letters of such applicant as assigned by the Federal Communications Commission.



Section 32-6-91 - Rules and regulations.

The State Department of Revenue shall make such rules and regulations as necessary to insure compliance with all state license laws relating to use and operation of a private or pleasure motor vehicle before issuing special tags to amateur radio operators licensed by the Civil Air Patrol in lieu of the regular Alabama license plates, and such rules and regulations as necessary to provide for the application for and issuance of such special tags.



Section 32-6-92 - List to be furnished to sheriff.

The State Department of Revenue shall, on or before the first day of January of each year, furnish to the sheriff of each county of the State of Alabama an alphabetically arranged list of the names, addresses and license tag letters of each person to whom a license tag is issued under the provisions of Section 32-6-90, and it shall be the duty of the sheriffs of the state to maintain and to keep current such lists for public information and inquiry.



Section 32-6-93 - Provisions supplemental.

The provisions of this division are supplementative to the motor vehicle licensing laws of the State of Alabama, and nothing herein shall be construed as abridging or repealing such laws.






Division 4 - National Guard.

Section 32-6-110 - Authority and design for distinctive plates.

In recognition of the many and varied patriotic services rendered the state and the citizens thereof by the National Guard and Air National Guard of Alabama, members thereof, including both enlisted and officer personnel, may, upon application and subject to the provisions of this division, be issued annually distinctive motor vehicle license plates identifying these persons with such organizations. The distinctive plates so issued members of these organizations shall be of such color and design as may be agreed upon by the Adjutant General and the Commissioner of Revenue and shall bear the words "National Guard" and need not bear prefixed numbers identifying the county of issuance. The words "Heart of Dixie" need not be placed on such plates.



Section 32-6-111 - Preparation; issuance; proof to be submitted by applicant; use.

The distinctive license plates provided for in this division shall be prepared by the Commissioner of Revenue and shall be issued through the judge of probate or license commissioner of the several counties of the state in like manner as are other motor vehicle license plates or tags, and such officers shall be entitled to their regular fees for such service. Applicants for such distinctive plates shall present to the issuing official proof of their membership in the National Guard or Air National Guard of Alabama by means of certificate signed by the commanding officer of such applicant on forms prescribed by the Adjutant General of Alabama. The distinctive license plates or tags so issued shall be used only upon and for personally-owned, private, passenger vehicles (to include station wagons and pick-up trucks) registered in the name of the member of the national guard and air national guard making application therefor and, when so issued to such applicant, shall be used upon the vehicle for which issued in lieu of the standard license plates or license tags normally issued for such vehicle. In addition to use of such distinctive license plates or tags on such personally-owned vehicles, such distinctive plates or tags may be used on state-owned vehicles operated by the state military department provided the prefix "S" is placed ahead of the number thereon. Motor vehicles for which so issued shall be registered by the proper official as are other motor vehicles.



Section 32-6-111.1 - Fees; renewal; design.

(a) Notwithstanding Sections 32-6-64, 32-6-65, 32-6-67, and 32-6-68, upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates, unless exempt under provisions of Alabama law, and payment of an additional annual fee of fifty dollars ($50), which shall not be prorated, members of the Alabama National Guard or the Alabama Air National Guard, including retirees, may be issued personalized distinctive National Guard license plates with an inscription as provided in subsection (a) of Section 32-6-150.

(b) The plates shall expire on September 30, of each year, but shall be subject to a grace period for renewal until November 30, of the year.

(c) The plates shall be designed by the Department of Revenue in accordance with Section 32-6-110.

(d) In consultation with the Adjutant General, a National Guard personalized license plate may designate the military rank, command, or unit of a member, which plates may be reassigned from one member to another.



Section 32-6-111.2 - Disposition of funds.

The net proceeds of the additional revenues derived from sales of the tags or plates provided pursuant to Section 32-6-111.1, less administrative costs, including the cost of production of the plates, shall be distributed by the judge of probate or license commissioner to the state Comptroller. The state Comptroller shall distribute the proceeds to the National Guard Foundation. The Foundation shall use these funds in furtherance of its program and purposes.



Section 32-6-112 - Transferability of plates.

The distinctive license plates issued under this division shall not be transferable as between motor vehicle owners, and in the event the owner of a vehicle bearing such distinctive plates shall sell, trade, exchange, or otherwise dispose of same, such plates shall be retained by the owner to whom issued and by him or her returned to the judge of probate or license commissioner of the county who shall receive and account for same in the manner stated below. In the event such owner shall acquire by purchase, trade, exchange, or otherwise a vehicle for which no standard plates have been issued during the current license year, the judge of probate or license commissioner of the county shall, upon being furnished by the owner thereof proper certification of the acquisition of such vehicle and the payment of the motor vehicle license tax due upon such vehicle, authorize the transfer to the vehicle of the distinctive license plates previously purchased by such owner, which plates shall authorize the operation of the vehicle for the remainder of the then current license year. In the further event the owner of such distinctive plates shall acquire by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of such owner and upon delivery to such official of the standard plates previously issued for such vehicle, authorize the owner of such newly-acquired vehicle to place the distinctive plates previously purchased by him or her upon such vehicle and to use same thereon for the remainder of the then current license year. Such notice of transfer of ownership shall be made of record by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing such distinctive plates shall be authorized, upon certification of such fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, to purchase standard replacement plates for such vehicle which shall authorize the operation of such vehicle by the new owner for the remainder of the license year.



Section 32-6-113 - Licensing year; estimate of number of plates required.

Such distinctive plates or tags shall be prepared and furnished for the licensing year commencing October 1 each year. The Adjutant General shall furnish the Commissioner of Revenue annually with an estimate of the number of such distinctive plates or tags required in each of the several counties of the state.



Section 32-6-114 - Provisions supplementary.

The provisions of this division are supplementary to the laws of this state pertaining to the licensing of motor vehicles, and nothing herein shall be construed as abridging or repealing any of such laws.






Division 5 - Disabled Veterans.

Section 32-6-130 - Design and issuance of special plates; plates nontransferable; fees.

(a) Any veteran, as defined in Section 31-5-1, who is a resident of this state and who is suffering a physical disability which requires that any motor vehicle he or she operates be equipped with special mechanical control devices or whose physical disability exceeds 50 percent, upon application accompanied by proof of eligibility to the judge of probate of the county for the special license plates provided herein, as may be prescribed by the State Department of Revenue, and upon payment of five dollars ($5), unless exempted from the payment of such fee by law, shall be issued license plates, by the judge of probate as provided by law, for private or pleasure motor vehicles, upon which, in lieu of the number now prescribed by law shall be inscribed in legible letters the words, "Disabled Veteran," and shall designate the branch of service and an identifying number as prescribed by the State Department of Revenue. The plates shall not be transferable. The fee established by this section shall be in lieu of the regular license fee now required for motor vehicles and shall be used to defray the cost of issuing the distinctive license plates.

(b) In lieu of applying the registration fee of five dollars ($5) to the disabled veteran license plate category provided for in subsection (a), the registration fee may be applied to any license plate category in which the disabled veteran qualifies to obtain a license plate. Any additional fee required for a plate from a distinctive or personalized license plate category shall still be required in order to obtain the plate.



Section 32-6-131 - Rules and regulations; wrongful acquisition or use.

The Commissioner of Revenue shall make such reasonable rules and regulations as may be necessary to administer the provisions of this division, including rules and regulations necessary to insure compliance with all state license laws relating to the use and operation of a private or pleasure motor vehicle and to provide for the application for and issuance of such special tags. Whoever wrongfully obtains or secures the issuance of a motor vehicle license tag or plate under this division, or whoever affixes such a tag or plate to a motor vehicle other than the one for which it was issued is guilty of a misdemeanor and shall be punished as prescribed by Section 15-18-3. Whoever willfully uses a motor vehicle equipped with such a tag or plate for any unlawful or deceptive purpose is guilty of a felony and shall be imprisoned for not less than two years.



Section 32-6-132 - Provisions supplementary.

The provisions of this division are supplementary to the motor vehicle license laws of the State of Alabama, and nothing herein contained shall be construed as abridging or repealing such laws.



Section 32-6-133 - Specifications for design of motor vehicle tags.

The design of motor vehicle tags for disabled veterans shall be as follows:

The Department of Revenue shall design, or have designed, the "Disabled Veteran" license plate in compliance with all laws and regulations. The plate design shall contain the language "Heart of Dixie."

Any additional regulations or design specifications needed to implement the provisions of this section shall be prescribed by the Commissioner of Revenue.






Division 6 - Personalized License Tags or Plates.

Section 32-6-150 - Issuance and sale of tags or plates for motor vehicles, motorcycles, and motor-driven cycles.

(a) Owners of motor vehicles, motorcycles, and motor-driven cycles who are residents of Alabama, upon application to the judge of probate or commissioner of licenses complying with the state motor vehicle laws relating to registration and licensing of motor vehicles and payment of the regular license fee for tags or plates as provided by law for private passenger, pleasure motor vehicles, motorcycles, or motor-driven cycles and the payment of an additional annual fee of fifty dollars ($50), shall be issued personalized license tags or plates upon which, in lieu of the numbers prescribed by law, shall be inscribed special letters, figures, numbers, or other marks, emblems, symbols, or badges of distinction or personal prestige or a combination of these as are approved for and assigned to the application by the Department of Revenue.

(b) Except for license tags or plates for motorcycles or motor-driven cycles, the special marks or badges of distinction shall include distinctive tags, assigned by the Department of Revenue for each of those public two-year and four-year colleges and universities and private four-year colleges or universities and Athens State University participating in the distinctive tag program and the Environmental Distinctive Tag Program. The distinctive tags shall be issued, printed, and processed in the same manner as other personalized tags are in this chapter. The fee for the distinctive tags shall be the amount provided in subsection (a). The distinctive tags shall be valid for five years and shall be replaced at the end of the period with conventional tags or other personalized tags. Payment of the required motor vehicle license fees and taxes for the years during which a new vehicle license plate is not issued shall be evidenced as provided for in Section 32-6-63. The board of trustees of the respective four-year colleges and universities shall design, or have designed, the distinctive tag for a four-year college or university subject to approval by the Commissioner of Revenue and in compliance with all pertinent laws and regulations. The president of each two-year college shall be responsible for having the distinctive tag for his or her two-year college designed subject to approval by the Legislative Oversight Committee created pursuant to Section 32-6-67 and to approval by the Commissioner of Revenue and in compliance with all laws and regulations.

(c) The Troy University distinctive tags issued January 1, 1987, through October 31, 1987, shall continue to be valid without payment of the additional fee provided in this section until the expiration date in the year 1992, or until otherwise becoming invalid or expired provided the regular annual license fees continue to be paid each year.

(d) Each college or university desiring a distinctive tag shall pay to the Department of Revenue the sum as the commissioner may require to cover the cost of production of the tags requested by the college or university before production occurs.

(e) Legacy, Inc. shall pay to the Department of Revenue the sum the commissioner may require to cover the costs of production of the personalized environmental distinctive tags before production occurs.



Section 32-6-150.1 - Distinctive plates which may not be personalized; annual fee.

Transferred to 32-6-69 by Act 2016-408, §3, effective August 1, 2016.



Section 32-6-151 - Promulgation of rules and regulations by Department of Revenue.

The State Department of Revenue shall make such rules and regulations as necessary to insure compliance with all state license laws relating to use and operation of a private passenger or pleasure motor vehicle which must be complied with before these tags or plates in lieu of the regular Alabama license tags or plates may be obtained and such rules and regulations as necessary to provide for the application for and issuance of such special tags or plates.



Section 32-6-153 - Issuance of identical tags or plates.

No two owners will be issued identical tags or plates for the same year. An owner who has procured special personalized prestige tags or plates shall be entitled to have a tag or plate issued for succeeding years bearing the same inscription provided he or she applies therefor within the time prescribed by the Commissioner of Revenue and pays the fee prescribed in Section 32-6-150. However, should the holder of a personalized tag or plate fail within the prescribed time to apply for renewal thereof, then a tag or plate of such design may in subsequent years be issued to any other person applying therefor.



Section 32-6-154 - Transfer of tags or plates.

Any other provision of law to the contrary notwithstanding, when an automobile for which a personalized tag or plate has been issued is sold or otherwise disposed of, the seller must remove the personalized tag or plate from such automobile, and he or she then may transfer the personalized tag or plate to a newly acquired automobile of the same class upon payment of the regular transfer fee and all other regular fees and taxes due upon the newly acquired automobile; provided, that any automobile from which a personalized tag or plate has been transferred or removed by a former owner shall be registered and licensed by its new owner for operation on the public roads in the same manner as any unlicensed vehicle, except that no ad valorem tax shall be due on such automobile if same was paid for the current year by the former owner.



Section 32-6-155 - Operation of motor vehicle bearing tag or plate not issued therefor or transferred thereto.

It shall be unlawful for any person to operate a motor vehicle bearing a personalized license tag or plate not issued for or duly transferred to such vehicle. Any person violating this section shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $50.00 and not more than $200.00 for each offense.



Section 32-6-155.1 - "Protect Our Environment" distinctive license tag.

(a) It is the intent of the Legislature that an environmental tag be issued by the state to be used as an instrument to promote safe environmental practices, environmental awareness, environmental education enhancement, and for the protection of Alabama's precious environment through education. It is the desire of the Legislature to develop and provide comprehensive environmental education programs in which students, teachers, citizens, businesses, and governmental entities can participate in order to promote good environmental practices and thereby protect the environmental diversity and natural resources of the state.

(b) As used in this section, the following words shall have the following meanings:

(1) BOARD. The Board of Directors of Legacy, as it may be constituted from time to time.

(2) ENVIRONMENTAL TAG. The environmental tag shall mean, but is not limited to, the Protect Our Environment distinctive license tag.

(3) LEGACY. Legacy, Inc., Partners in Environmental Education, a nonprofit organization.

(4) TRUST FUND. A trust fund established by the board which, when established, shall be perpetual, and any principal deposits into the trust fund shall not be subject to expenditure by the board or by the Legislature or by any other entity whatsoever.

(c) To receive an environmental license tag, an applicant shall do all of the following:

(1) Apply to the appropriate judge of probate, commissioner of licenses, or other license issuing official.

(2) Comply with the state motor vehicle laws relating to registration and licensing of motor vehicles.

(3) Pay the regular annual fee for the license tag as provided by law for private passenger or pleasure motor vehicles.

(4) Pay an additional annual fee of fifty dollars ($50) for the environmental license tag.

(d) Notwithstanding Section 32-6-54, the board shall apply to the Department of Revenue for approval of the proposed environmental tag design from the Legislative Oversight Committee on License Plates.

(e) The board may establish a trust fund from private or public funds, or both. Once the trust fund has been established, any monies deposited into the trust fund shall remain in the trust in perpetuity. The earnings, or part of the earnings, derived from the trust fund, however, may go into the operating account or accounts of Legacy for environmental education. The board shall determine the percentage of the earnings from the monies in the trust fund which may be subject to expenditures and which percentage, if any, that shall be redeposited into the trust fund to be held in perpetuity.

(f) If Legacy or its successor organization is dissolved permanently, the trust fund and the monies therein shall continue in perpetuity as a trust fund in the State Treasury, and the monies therein shall not be subject to disbursement or appropriation by any entity whatsoever. Ninety percent of the earnings of the trust fund may be appropriated by the Legislature to or on behalf of the public schools for environmental education. The remaining 10 percent of the annual earnings of the trust fund shall be held in the trust fund and shall not be subject to legislative appropriation or disbursement, if Legacy or its successor organization is dissolved permanently. The State Treasurer shall be the responsible authority for investing the monies of the trust fund only when Legacy or its successor organization is dissolved permanently.

(g) The Legislature finds that Legacy is the successor organization of the Alabama Environmental Education Initiative established by Section 32-6-156.1.

(h) The receipt and expenditure of funds by Legacy shall be subject to annual examination by a licensed public accountant.

(i) The unappropriated balance of funds in the Environmental Education Trust shall revert to Legacy on October 1, 2008.



Section 32-6-155.2 - "In Memory" license plate honoring deceased family members.

(a) Notwithstanding Sections 32-6-64, 32-6-67, and 32-6-68, upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall upon request be issued a personalized "In Memory" license plate honoring deceased family members.

(b) These plates shall be valid for five years and may then be replaced with a personalized license plate.

(c) Payment of required license fees and taxes for the years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) The plates shall be issued, printed, and processed like other personalized plates provided for by law and shall be furnished for the licensing year commencing January 1, 2016.

(e) The State Revenue Department shall prescribe for identification purposes any number or symbol necessary to the language requested by a person for an "In Memory" license plate issued.

(f) The additional revenues derived from the sales of the distinctive motor vehicle license plates shall be distributed monthly to the State General Fund.



Section 32-6-155.3 - "Alabama Bicentennial" distinctive license plates.

(a) Notwithstanding Sections 32-6-64, 32-6-67, and 32-6-68, upon application to the judge of probate, license commissioner, or other issuing official, compliance with motor vehicle registration and licensing laws, and payment of regular fees required by law for license plates, owners of private passenger or pleasure motor vehicles who are residents of Alabama shall be issued distinctive "Alabama Bicentennial" license plates.

(b) Payment of required license fees and taxes for the years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(c) The "Alabama Bicentennial" license plate shall be designed by the Department of Revenue, subject to approval by the Legislative Oversight Committee created pursuant to Section 32-6-67.

(d) The plates shall be issued, printed, and processed like other distinctive plates provided in this chapter, furnished for the licensing years commencing January 1, 2016, and ending December 31, 2020. The plates may not be renewed after December 31, 2020.

(e) The Department of Revenue may promulgate rules necessary to administer this section.



Section 32-6-156 - Disposition of fees.

The proceeds of any fees collected under this division except for college or university commemorative tag fees, are hereby appropriated for each fiscal year to the board of corrections and may be used to pay salaries and other expenses of the board; provided, however, that the expenditure of the funds so appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41 and limited to the amount appropriated. Any fees collected for college or university commemorative tags shall be distributed to, and are hereby appropriated for, each fiscal year to the general scholarship funds of the college or university whose tag is purchased for scholarship grants to Alabama resident students only. These fees represent a charitable contribution from the purchaser to the general scholarship fund of that institution.



Section 32-6-156.1 - Disposition of fees - Environmental license plate.

The proceeds of the additional annual fifty dollars ($50) fee for the sale of the environmental license plate shall be transmitted by the local licensing official to the state Comptroller. The state Comptroller shall distribute the balance to Legacy, Inc., each month. The distribution of the proceeds shall not be subject to Section 32-6-68. The fees represent a charitable contribution from the purchaser to Legacy, Inc.



Section 32-6-157 - Issuance of plates for certain trucks.

Notwithstanding any other provision of law to the contrary, distinctive and personalized license plates may be issued to trucks with gross vehicle weight not exceeding 10,000 pounds, provided the provisions of this section shall not apply to distinctive military license plates or plates with the International Symbol of Access.






Division 7 - Members of Volunteer Rescue Squads.

Section 32-6-170 - "Volunteer rescue squad" defined.

As used in this division, unless the context clearly requires a different meaning, "volunteer rescue squad" means only those persons or organizations who are members of the Alabama Association of Rescue Squads, Inc.



Section 32-6-171 - Authorized; distinctive lettering.

Members of volunteer rescue squads may, upon application and subject to the provisions of this division, be issued distinctive motor vehicle license plates or tags identifying these persons with such organizations. The distinctive plates or tags so issued members of these organizations shall bear the letters "R.S." and the proper number stamped thereon.



Section 32-6-172 - Preparation; issuance; proof to be submitted by applicant; use.

The distinctive license plates provided for by this division shall be prepared by the Commissioner of Revenue and shall be issued through the probate judge or license commissioner of the several counties of the state in like manner as are other motor vehicle license plates or tags, and such officers shall be entitled to their regular fees for such service. Applicants for such distinctive plates shall present to the issuing official proof of their membership in a volunteer rescue squad by means of certificate signed by the treasurer of Alabama Association of Rescue Squads, Inc. The distinctive license plates or tags so issued shall be used only upon and for personally-owned, private passenger vehicles (to include station wagons and pick-up trucks) registered in the name of the member of a volunteer rescue squad making application therefor, and when so issued to such applicant shall be used upon the vehicle for which issued in lieu of the standard license plates or license tags normally issued for such vehicle.



Section 32-6-173 - Transferability of plates.

The distinctive license plates issued under this division shall not be transferable as between motor vehicle owners, and in the event the owner of a vehicle bearing such distinctive plates shall sell, trade, exchange, or otherwise dispose of same, such plates shall be retained by the owner to whom issued and by him or her returned to the probate judge or license commissioner of the county, who shall receive and account for same in the manner stated below. In the event such owner shall acquire by purchase, trade, exchange, or otherwise a vehicle for which no standard plates have been issued during the current license period, the probate judge or license commissioner of the county shall, upon being furnished by the owner thereof proper certification of the acquisition of such vehicle and the payment of the motor vehicle license tax due upon such vehicle, authorize the transfer to the vehicle of the distinctive license plates previously purchased by such owner, which plates shall authorize the operation of the vehicle for the remainder of the then current license period. In the further event the owner of such distinctive plates shall acquire by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the probate judge or license commissioner shall, upon proper certification of such owner and upon delivery to such official of the standard plates previously issued for such vehicle, authorize the owner of such newly-acquired vehicle to place the distinctive plates previously purchased by him or her upon such vehicle and use same thereon for the remainder of the then current license period. Such notice of transfer of ownership shall be made of record by the probate judge or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing such distinctive plates shall be authorized, upon certification of such fact to the probate judge or license commissioner of the county and the payment of the fee now required by law, to purchase standard replacement plates for such vehicle which shall authorize the operation of such vehicle by the new owner for the remainder of the license period.



Section 32-6-174 - Licensing year.

Such distinctive plates or tags shall be prepared and furnished for the licensing year commencing October 1, 1977, and thereafter as is provided by law for the issuance of other license plates.






Division 8 - Shrine Motorcycle Clubs, Corps or Units.

Section 32-6-190 - Authorized; distinctive colors and emblem; limitation on number of plates issued one person.

Any member of any Shrine motorcycle club, corps, or unit within the state who owns a heavyweight or heavy-duty motorcycle may, upon application as hereinafter prescribed, be issued a distinctive license plate in lieu of the regular motorcycle license plate. Such distinctive motorcycle license plate shall be of a design to be prescribed by the Commissioner of Revenue; provided, that the colors used in such design shall be yellow, green, and red only and the Shrine emblem shall appear prominently on the plate. Only one such distinctive license plate shall be issued to any individual person.



Section 32-6-191 - Preparation; issuance; proof of membership to be submitted by applicant; additional fee; restriction on types of motorcycles.

The distinctive license plates provided for in this subdivision shall be prepared by the Commissioner of Revenue and shall be issued through the judge of probate or license commissioner of the several counties of the state in like manner as are other motor vehicle license plates, and such officers shall be entitled to their regular fees for such service. Applicants for such distinctive plates shall present to the issuing official proof of their membership in a Shrine motorcycle club, corps, or unit within the state by means of a certificate signed by the potentate of the Shrine Temple of such applicant, on forms prescribed by the Commissioner of Revenue. Such applicant shall pay to the issuing officer the regular license tax prescribed by law and an additional fee of $5.00. Upon such payment, the distinctive license plate shall be issued as is herein provided. The distinctive license plates herein provided for shall be issued for heavyweight or heavy-duty motorcycles only.






Division 8A - Members of Ancient Arabic Order of Nobles of Mystic Shrine.

Section 32-6-192 - Issuance of distinctive license tags to members.

(a) A member of the Ancient Arabic Order of Nobles of the Mystic Shrine for North America who is the owner of a motor vehicle and a resident of the state may be issued a distinctive license tag or plate bearing the words "The Ancient Arabic Order of Nobles of the Mystic Shrine" across the top portion of the tag or plate and bearing its logo between the county identification number and the actual license number. The member shall make application to the judge of probate or license commissioner, comply with the motor vehicle registration and licensing laws, pay the regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and pay an additional fee of twenty-five dollars ($25).

(b) The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags and plates provided for in Chapter 6 of this title. The tags or plates shall be valid for five years and may be replaced with either a conventional, personalized, or new "Ancient Arabic Order of Nobles of the Mystic Shrine" tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided in Section 32-6-63.



Section 32-6-193 - Distribution of proceeds.

The net proceeds of the additional revenues derived from sales of tags pursuant to this division, less administrative costs, including the cost of production of the tags, shall be distributed by the judge of probate or license commissioner to the Juvenile Health Care Board of the City of Piedmont, Alabama.



Section 32-6-194 - Transfer of tags or plates.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise a vehicle for which no standard plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license plates or tags previously purchased by the owner to the vehicle, which plates or tags shall authorize the operation of the vehicle for the remainder of the then current license period. In the event the owner of the distinctive license plates or tags acquires by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plates previously issued for the vehicle, authorize the owner of the newly-acquired vehicle to place the distinctive license plates or tags previously purchased on the vehicle and use the plates for the remainder of the then current license period. The notice of transfer of ownership shall be made of record by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing the distinctive plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.



Section 32-6-195 - Return of plates upon termination of membership.

Upon termination of membership with the Ancient Arabic Order of Nobles of the Mystic Shrine, an applicant to whom a distinctive license plate was issued under Section 32-6-192 shall, within 30 days, return the plate to the judge of probate or the license commissioner of the county of the applicant's residence.



Section 32-6-196 - Replacement plates.

If a distinctive license plate deteriorates to the point where inscriptions thereon are not discernible, the owner or lessee may obtain a replacement plate free of charge.






Division 9 - Temporary License Tags and Registration Certificates.

Section 32-6-210 - Definitions.

For purposes of this division, the terms "dealer," "department," "designated agent," "motor vehicle," and "owner" shall have the meanings as defined in Section 32-8-2.



Section 32-6-211 - Issuance of temporary license tag and registration certificate.

Each designated agent shall, upon proper application, issue to the owner of a motor vehicle which is to be permanently licensed in some state other than Alabama a temporary license tag to be affixed to such motor vehicle and a temporary registration certificate. Each dealer who is a designated agent may, upon proper application, issue to the owner of a motor vehicle which is to be permanently licensed in Alabama, a temporary license tag to be affixed to such motor vehicle, and a temporary registration certificate. A dealer who has been appointed by the department to perform the duties of a designated agent shall have the authority to issue a temporary license tag and temporary registration certificate only for motor vehicles which are sold by that dealer.

Any temporary license tags and registration receipts issued under this chapter or Chapter 12 of Title 40 shall be issued in a manner as prescribed by the department.



Section 32-6-212 - Issuance by certain manufacturers, dealers, etc.; bond or balance sheet in lieu thereof.

A manufacturer of a mobile home, trailer coach, travel trailer, or house trailer manufactured on a chassis or undercarriage as an integral part thereof drawn by a self-propelled vehicle who has a manufacturing, constructing, or assembling plant in this state may make application to the department for authority to issue temporary license tags and temporary registration certificates in connection with such mobile homes, trailer coaches, travel trailers, or house trailers manufactured by it in this state and which are to be permanently licensed in some state other than Alabama. A dealer in mobile homes, trailer coaches, travel trailers, or house trailers may also make application to the department for authority to issue temporary license tags and temporary registration certificates in connection with such vehicles sold by it which are to be permanently licensed in some state other than the State of Alabama. If approved by the department, such manufacturer or dealer shall enter into a bond with a corporate surety authorized to do business in this state as surety thereon, payable to the State of Alabama in a sum to be determined by the department, but in no event less than $5,000.00, conditioned on the faithful performance of its duties under this division. In lieu of such bond, such manufacturer or dealer may file a condensed balance sheet as of a date not more than three months prior to July 1 each year in a form prescribed by the department and sworn to by such manufacturer or dealer, evidencing a net worth of not less than $25,000.00. Such manufacturer or dealer may perform its duties under this division either personally or through any of its officers or employees. Temporary license tags issued by any such manufacturer or dealer or by designated agents in connection with mobile homes, trailer coaches, travel trailers, and house trailers shall be of a color or design distinctive from the temporary license tags issued for other type motor vehicles.



Section 32-6-213 - Probate judge or county official may issue temporary tags and certificates.

Each judge of probate of this state or other county official in this state authorized and required by law to issue motor vehicle license tags shall have the authority, upon proper request, to issue a temporary license tag and a temporary registration certificate to the owner of a motor vehicle to be licensed in this state when, due to circumstances, a permanent license tag cannot immediately be issued or when, in the judgment of the probate judge or other county official authorized and required by law to issue motor vehicle license tags, just cause exists for the issuance of such temporary license tag and registration certificate. The temporary license tag provided for herein shall be of a color or design distinctive from the temporary license tags prescribed in Sections 32-6-211 and 32-6-212.



Section 32-6-214 - Valid 20 days; renewed, successive tags.

Each temporary license tag and temporary registration certificate issued hereunder shall be valid for 20 days from the date of issuance and shall be used only on the vehicle for which issued. No temporary license tag shall be renewed nor shall successive temporary license tags be issued in connection with the same motor vehicle. Provided, however, that a probate judge or other county official authorized and required by law to issue motor vehicle license tags issuing a temporary license tag under the provisions of Section 32-6-213 may issue a temporary license tag for a motor vehicle which has previously received a temporary license tag issued by some other designated agent, manufacturer, or dealer and further may issue successive temporary license tags in connection with the same motor vehicle for periods not to exceed a total of 60 days.



Section 32-6-215 - Fees.

The fee for issuance of each temporary license tag shall be $2.25 which shall be collected by the designated agent or manufacturer or dealer qualifying under Section 32-6-212. From each such fee collected, the designated agent, manufacturer, or dealer shall remit $1.50 to the department for deposit to the Public Road and Bridge Fund of the State of Alabama and shall remit $.75 to the county in which the temporary license tag is issued to be paid into the treasury of the county, provided, that in all counties where the probate judge is reimbursed on a fee basis instead of on a salary basis, then such $.75 shall be paid to the probate judge.



Section 32-6-216 - Content of license; copies of certificate.

Every designated agent or manufacturer or dealer qualifying under Section 32-6-212 issuing a temporary license tag shall insert clearly and indelibly on the face of each temporary license tag the date of issuance and expiration, the make and vehicle identification number of the motor vehicle for which issued and such other information as the department shall require. Upon issuance of a temporary license tag, the designated agent, manufacturer, or dealer shall also deliver to the owner a temporary registration certificate upon a form prescribed by the department. The designated agent, manufacturer or dealer shall retain a copy of the temporary registration certificate and shall transmit the original of such certificate to the department, one copy to the judge of probate or other county official authorized and required by law to issue motor vehicle license tags of the county in which the temporary license tag is issued, and one copy to the applicant.



Section 32-6-217 - Record of tags and certificates; inspection.

Every designated agent or manufacturer or dealer qualifying under Section 32-6-212 shall maintain for one year a record of all temporary license tags and temporary registration certificates issued by him or her and shall maintain such other information pertaining to the issuance of temporary license tags as the department shall require. All such records maintained by the designated agent, manufacturer, or dealer shall be available for inspection and examination by duly authorized representatives of the department upon request.



Section 32-6-218 - Department to design and supply tags, certificates, etc.; make investigation; adopt rules; revoke issuing authority.

The department shall prescribe the design and material of the temporary license tags, temporary registration certificates, application forms and all other notices and forms necessary to carry out the provisions of this division and shall furnish a supply of such materials to designated agents or manufacturers or dealers qualifying under Section 32-6-212 upon request. The department may make necessary investigations to procure information required to carry out the provisions of this division, may adopt and enforce reasonable rules and regulations to carry out the provisions hereof, and may, after a hearing, revoke the authority to issue temporary license tags or registration certificates of any dealer or other person appointed by the department to act as a designated agent or any manufacturer or dealer who it finds has failed to faithfully perform his or her duties under this division.



Section 32-6-219 - False statements, operating with expired tag, unlawful; penalty.

It shall be unlawful for any owner to make any false statement in making application for issuance of a temporary license tag and temporary registration certificate, or for any designated agent or manufacturer or dealer qualifying under Section 32-6-212 to issue a temporary license tag or temporary registration certificate with knowledge of such false statement, or for any person to operate a motor vehicle upon the public roads of this state with a temporary license tag which has expired. Anyone violating the provisions of this section shall be guilty of a misdemeanor and shall be punished, upon conviction, by a fine of not more than $500.00 or by imprisonment for not more than six months, or by both.






Division 10 - Disabled Persons.

Section 32-6-230 - Definitions.

For purposes of this division, the following terms shall have the following meanings as provided in this section:

(1) INDIVIDUAL WITH A LONG-TERM DISABILITY. Any person with a long-term disability which limits or impairs the ability of the person to walk, and the person meets any one of the following conditions, as determined by a licensed physician:

a. The person cannot walk 200 feet without stopping to rest.

b. The person cannot walk without the use of, or assistance from, a brace, cane, crutch, another person, prosthetic device, wheelchair, or other assistive device.

c. The person is restricted by lung disease to such an extent that the person's forced respiratory expiratory volume for one second, when measured by spirometry, is less than one liter, or the arterial oxygen tension is less than 60 mm/hg, millimeters of mercury, on room air at rest.

d. The person uses portable oxygen.

e. The person has a cardiac condition to the extent that the functional limitation of the person is classified in severity as Class III or Class IV according to standards set by the American Heart Association.

f. The person is severely limited in his or her ability to walk due to an arthritic, neurological, or orthopedic condition.

(2) INDIVIDUAL WITH A TEMPORARY DISABILITY. Any person having a temporary, for a period up to six months, disability, as determined by a licensed physician, which limits or impairs the ability to walk as specified in subdivision (1).

(3) LICENSED PHYSICIAN. A doctor of medicine or a doctor of osteopathy licensed to practice medicine or a person employed by the U. S. government as a doctor of medicine or doctor of osteopathy to practice medicine.



Section 32-6-231 - Distinctive special access or disability access windshield placard.

(a) Any person who submits to the license issuing official a completed special access parking or disability access parking application form approved by the Commissioner of Revenue which includes the physician's certification that he or she is an individual with a disability shall be issued one removable windshield placard displaying the International Symbol of Access thereby designating the driver of the vehicle or the passenger as being an individual with a disability.

(1) The removable windshield placard shall be prepared by the commissioner in conformity to Public Law 100-641 and rulemaking resulting therefrom.

(2) a. The removable windshield placard issued to the individual with a long-term disability shall expire after a maximum period of five years or any period less than five years to be designated by the commissioner. The placard shall clearly reveal the expiration date and shall be designed in accordance with Public Law 100-641 and rulemaking resulting therefrom to hang from the front windshield rearview mirror when the vehicle is parked in a parking space reserved for persons with disabilities. If the vehicle lacks a rearview mirror, the placard shall be placed on the dashboard.

b. The commissioner may require all persons with long-term disabilities to be recertified by a licensed physician before special access or disability access parking removable windshield placards may be reissued.

(3) In the event that an individual with a disability does not have the distinctive special access or disability access license plate as provided by Sections 40-12-300 to 40-12-302, inclusive, upon request, a second placard may be issued.

(b) The commissioner may make any rules or regulations necessary to administer this division.

(c) An individual with a temporary disability who submits to the license issuing official a completed special access or disability access application form approved by the commissioner which includes the physician's certification that he or she is a temporarily disabled individual, shall be issued one temporary removable windshield placard for a period valid up to six months.

(d) Any special access or disability access placard that is not in conformity with the federal system rule for handicapped parking, Public Law 100-641 and subsequent Rule 23 CFR § 1235, shall not be recognized as a valid handicapped parking credential.



Section 32-6-231.1 - Military distinctive license plate designation for handicapped individuals.

(a) For the purpose of this section, the term military distinctive license plate includes any of the following: Medal of Honor license plate; Prisoners of War license plate; Purple Heart Medal Recipients license plate; retired military license plate; National Guard license plate; disabled veteran license plate; Pearl Harbor survivors license plate; World War II veterans license plate; Korean War veterans license plate; veterans of the Battle of the Bulge license plate; veterans of Desert Shield/Desert Storm license plate; Vietnam veterans license plate; veterans of the United States Armed Forces exposed to dangerous levels of radiation due to the atomic bomb and weapons testing from 1944 to 1962 license plate; and any subsequently enacted distinctive license plates issued exclusively to veterans.

(b) Any person qualified to receive a military distinctive license plate pursuant to this chapter, who submits to the judge of probate, license commissioner, or other issuing official authority medical proof satisfactory to the Commissioner of Revenue that he or she is a handicapped individual in accordance with Public Law 100-641 and rulemaking resulting therefrom, shall be issued a distinctive military license plate which is inscribed with the International Symbol of Access designating the vehicle owner as being a handicapped individual. The Commissioner of Revenue shall adopt procedures for the issuance of these distinctive military license plates containing the International Symbol of Access. Handicapped individuals displaying these plates shall be allowed to park in parking zones designated for handicapped persons upon the payment of parking fees the same as any other person.



Section 32-6-232 - Parking in designated zones; exceptions.

Individuals with long-term and temporary disabilities to whom removable windshield placards or distinctive special access or disability access license plates are issued, and the operators of motor vehicles on which these distinctive license plates are issued when transporting individuals with disabilities, shall be allowed to park in parking zones designated for individuals with disabilities upon the payment of parking fees the same as any other person. This section does not permit parking in zones where stopping, standing, or parking is prohibited to all vehicles, or zones reserved for special types of vehicles. This section also does not permit parking when there is a local ordinance prohibiting parking during heavy traffic periods during morning, afternoon, or evening rush hours, or where parking would clearly present a traffic hazard. All parking places for individuals with disabilities shall comply with ANSI A. 117.1 (1980) standards.



Section 32-6-233 - Penalty for false representations or misuse of privileges.

(a) Any person who is not an individual with a long-term or temporary disability, or who is not an owner of a vehicle primarily transporting an individual with a disability, and who willfully and falsely represents himself or herself as an individual with a long-term or temporary disability or as an owner of a vehicle primarily transporting an individual with a disability to obtain the distinctive special access or disability access license plates, or removable windshield placards, or both, prescribed by this division or Section 40-12-300, or who misuses or abuses the parking privilege protected by this division, or owns a vehicle bearing the distinctive special access or disability access license plate and is not entitled to that plate, or is using removable windshield placards and is not entitled to do so under this division, to include use of an altered, or stolen special access or disability access license plate or removable windshield placard, shall be guilty of a Class B misdemeanor and, upon conviction, shall be punished according to law.

(b) Any person who misuses or abuses the parking privileges protected by this division by parking in designated special access parking or disability access spaces with expired removable windshield placards shall be guilty of a Class C misdemeanor and, upon conviction, shall be punished according to law.



Section 32-6-233.1 - Unauthorized use of parking places.

(a) It shall be unlawful for any person who does not have a distinctive special long-term access or long-term disability access license plate or placard or temporary disability placard as provided in Section 32-6-231, to park a motor vehicle in a parking place designated for individuals with disabilities at any place of public accommodation, any business or legal entity engaged in interstate commerce or which is subject to any federal or state laws requiring access by persons with disabilities, any amusement or resort or any other place to which the general public is invited or solicited, even though located on private property, and upon conviction, notwithstanding any other penalty provision which may be authorized or employed, shall be fined a minimum of fifty dollars ($50) for the first offense, a minimum of two hundred dollars ($200) for the second offense, and a minimum of five hundred dollars ($500) for the third or any subsequent offense. In addition, for the second or any subsequent offense under this section, the person shall be ordered by the court to perform a minimum of 40 hours of either of the following forms of community service:

(1) Community service for a nonprofit organization that serves the disabled community or serves persons who have a disabling disease.

(2) Any other community service that may sensitize the persons to the needs and obstacles faced daily by persons who have disabilities.

(b) Any authorized municipal, county, or state law enforcement officer may go on private property to enforce this section.

(c) This section may be enforced by any law enforcement officer who has successfully complied with the minimum standards for police officers as set forth in Section 36-21-46, including, but not limited to, municipal law enforcement officers, sheriffs, deputy sheriffs, and Alabama State Troopers.

A person issued a long-term special access or disability access placard or a temporary disability placard must be the driver or a passenger in a vehicle parked in a special access or disability parking place. Any law enforcement officer enforcing this section may ask for verification that the person issued the placard is the driver or passenger in the parked vehicle.

(d) Any sign designating a special access parking or disability parking place may contain on the sign or attached to the sign the amount of the fine for a parking violation on the first offense pursuant to subsection (a).

(e) If the law enforcement officer who issues the special access parking or disability parking violation is employed by a local law enforcement agency, 50 percent of the fines collected pursuant to this section shall be paid to the municipal or county general fund for the use of the law enforcement agency by whom the arresting officer is employed, with the remainder to be remitted to the State Treasury, to be deposited in a separate fund to be distributed 50 percent to the Administrative Office of Courts, to be expended for support of the trial courts and 50 percent to the Department of Mental Health, to be expended for the Individual and Family Support Program for persons with developmental disabilities.

If the law enforcement officer who issues the special access parking or disability access parking violation is employed by a state law enforcement agency, the fines collected pursuant to this section shall be remitted to the State Treasury, to be deposited in a separate fund to be distributed 50 percent to the law enforcement agency by whom the arresting officer is employed, 25 percent to the Administrative Office of Courts, to be expended for support of the trial courts and 25 percent to the Department of Mental Health, to be expended for the Individual and Family Support Program for persons with developmental disabilities.

All funds deposited to a separate fund in the State Treasury pursuant to this subsection to be expended by the Department of Mental Health, the Administrative Office of Courts, and state law enforcement agencies shall be appropriated by the Legislature, for the purposes stated in this subsection. The expenditure of the sums so appropriated shall be budgeted and allotted pursuant to the Budget Management Act and Article 4 of Chapter 4 of Title 41. No monies deposited to this fund shall revert to the State General Fund at the end of any fiscal year. Prior to the release of any monies to the Individual and Family Support Program, such expenditures shall first be approved by the Commissioner of the Department of Mental Health.

(f) This section shall be held in pari materia with all other provisions of law related to illegal special access parking or disability access parking violations and all laws or parts of laws which conflict with this section are repealed.



Section 32-6-234 - Recognition of official disability parking identification devices from other jurisdictions.

Official disability parking identification devices issued by any other state, district, or territory subject to the laws of the United States, or any foreign jurisdiction shall be recognized in the State of Alabama. Motor vehicles bearing a valid device from those jurisdictions shall be accorded the parking privileges contained within this division until residency is established.






Division 11 - Medal of Honor Recipients and Prisoners of War.

Section 32-6-250 - Distinctive plate authorized; no fee required.

(a) A distinctive permanent license plate shall be issued to any resident of the state who is a recipient of the Medal of Honor or the widow of a recipient of the Medal of Honor, to any resident who is a recipient of the Purple Heart Medal, to any resident who is a member of the Legion of Valor with positive proof of membership and the award of the Medal of Honor, the Army Distinguished Service Cross, the Navy Cross, or the Air Force Cross, to any resident who is a recipient of the Distinguished Flying Cross, to any resident who is a recipient of the Silver Star, to any resident who is a recipient of the Bronze Star, or to any resident who shows by satisfactory proof that he or she was a duly recognized former prisoner of war, for use on a private motor vehicle registered in the name of the resident. There shall be no fee or tax for the license plate, except Purple Heart Medal recipients shall pay ad valorem taxes on vehicles for which the distinctive plates are issued, Distinguished Flying Cross, Silver Star, and Bronze Star recipients shall pay the regular registration fee and ad valorem taxes and an annual additional fee of twenty-five dollars ($25), and no recipient shall receive a plate for more than one vehicle except as provided in subsection (c).

(b) A former prisoner of war for purposes of this section is a person who, as a member of the United States Armed Forces, or while serving with a formal United States ally force, or as a United States civilian, was held as a prisoner of war during any armed conflict by forces hostile to the United States.

(c) A person eligible to be issued a distinctive license plate under this section may be issued additional distinctive license plates, under any of the above license plate categories, if the person otherwise qualifies to receive the distinctive license plate, upon payment of all license tax and registration fees, including ad valorem taxes, for the vehicles and an annual additional fee of twenty-five dollars ($25) for the Distinguished Flying Cross, the Silver Star, and the Bronze Star distinctive license plates. Annual renewal decals shall be provided after payment, if required, of license fees and taxes for the years during which a new tag or plate is not issued as provided in Section 32-6-63.



Section 32-6-250.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

An applicant for a veteran distinctive license plate shall be a veteran of the appropriate conflict or otherwise qualify for the distinctive license plate as authorized by this chapter. Notwithstanding subsection (d) of Section 32-6-350, the applicant shall provide the licensing official with form DD214 or any other documentation prescribed by law or administrative rule as evidence of qualification for the license plate. In the event that form DD214 or other qualifying documentation prescribed by law or administrative rule is unavailable, the applicant shall provide the licensing official with a certification of eligibility from the Department of Veterans' Affairs after the applicant provides that office with other authoritative documentation evidencing eligibility for the license plate.



Section 32-6-251 - Distinctive design of tags.

The special plates shall be of the same size as regular motor vehicle license plates, distinguished by the letters MOH, LOV, Distinguished Flying Cross, Silver Star, Bronze Star, or PHM to be of a different color scheme and design to any other vehicle plate in this state, or POW to be of the same color scheme as other distinguished military plates in this state, whichever distinctive design applies, the nature of which shall be prescribed by a committee to be appointed by the chief legislative sponsors of this division. The net proceeds of the additional revenues from the sales of the Distinguished Flying Cross, the Silver Star, and the Bronze Star distinctive military plates, less the administrative costs including the costs of production incurred by the Department of Revenue in producing the plates, shall be distributed by each judge of probate or license commissioner to the state Comptroller. The state Comptroller shall distribute the proceeds into the Alabama Veterans' Assistance Fund in the State Treasury.



Section 32-6-252 - Transfer of plates.

Such license plates issued pursuant to this division may be transferred to another vehicle of the same weight class owned by the same person upon application being made therefor and approved by the department. It shall be unlawful for any person to whom such plates have been issued to knowingly permit them to be displayed on any vehicle except the one authorized by the department.



Section 32-6-253 - Construction of provisions; penalty for violation.

The provisions of this division shall not affect the registration and licensing of motor vehicles as required by other provisions of the Code of Alabama 1975, but shall be cumulative thereto. Any person violating the provisions of this division or any person who (i) fraudulently gives false or fictitious information in any application for a special license plate, as authorized in this division, (ii) conceals a material fact, or (iii) otherwise commits a fraud in any such application or in the use of any special license plate issued shall be guilty of a Class C misdemeanor as defined by the Code of Alabama 1975.



Section 32-6-254 - Use and transferability; permanence; use by surviving spouse.

The use and transferability of such plates shall be the same as the method used for National Guard and Air National Guard plates as provided in Sections 32-6-111 through 32-6-114. Provided, however, the license plates shall be permanent in nature and shall not be reissued each year. A recipient shall be entitled to keep his or her license plate for life. Provided further, upon the death of any recipient, the surviving spouse shall be entitled to retain the distinctive permanent plate, at no fee or tax, except that surviving spouses of Purple Heart Medal recipients shall pay ad valorem taxes due, for one private motor vehicle owned by the surviving spouse for the remainder of the spouse's lifetime or until his or her remarriage.



Section 32-6-255 - Rules and regulations.

The Department of Revenue shall be empowered to promulgate all necessary rules and regulations necessary to implement this division.






Division 12 - Fire Fighters.

Section 32-6-270 - "Firefighter" and "retired volunteer firefighter" defined.

(a) As used in this division, unless the context clearly requires a different meaning: "Firefighter" means a current member or members of, or a retired member or members from, a paid, part-paid or volunteer fire department of a city, town, county, or other subdivision of the state or civilian federal firefighters or of a public corporation organized for the purpose of providing water, water systems, fire protection services, or fire protection facilities in the state; and such words shall include the chief, assistant chief, wardens, engineers, captains, firemen, and all other officers and employees of such departments who actually engage in fire fighting or in rendering first aid in case of drownings or asphyxiation at the scene of action.

(b) As used in this division, the term "retired volunteer firefighter" means someone that has retired from performing the required duties of a firefighter on a voluntary basis at a certified volunteer fire department, wherein, those duties were performed for at least 10 years and the person has attained the age of 55 years old. Notwithstanding any other provision of this division, the term "retired volunteer firefighter" includes a volunteer firefighter who is a resident of this state and who has retired from a volunteer fire department in another state and who otherwise meets the requirements of this subsection.



Section 32-6-271 - Distinctive plate or tag authorized; form.

(a) A firefighter may, upon application and subject to the provisions of this division be issued a distinctive motor vehicle license plate as identification as a firefighter. In addition to the proper numbers, words, and insignias used on the standard license plate issued for motor vehicles, the distinctive plates so issued firefighters shall bear a red Maltese cross emblem on each side to the left and right of the regular tag numbers. The words "Fire Fighter" should be centered at the bottom of the license plate.

(b) In addition to any other fees provided for by law, an annual additional fee of twenty-five cents ($.25) is added to the cost of the firefighter distinctive license plate provided for in this division. The annual additional fee collected pursuant to this section shall be distributed by each licensing official to the state Comptroller. The state Comptroller shall distribute the net proceeds monthly into a fund managed by the Alabama Joint Fire Council and shall be used for the purpose of expanding and maintaining the Alabama Firefighter Memorial located in Tuscaloosa.



Section 32-6-272 - Issuance of distinctive plates; lists of members; fees; violations.

(a) The distinctive license plates here provided for shall be prepared by the Commissioner of Revenue and shall be issued through the judge of probate, license commissioner, or other license issuing official of the several counties of the state in like manner as are other motor vehicle license plates or tags and such officers shall be entitled to their regular fees for such service.

(b) The Alabama Forestry Commission shall prepare a list of all members of certified volunteer fire departments and the Firefighters' Personnel Standards and Education Commission shall prepare a list of all members of paid or part-paid fire departments. The Alabama Forestry Commission shall also add to the list any retired volunteer firefighter retired from a volunteer fire department in another state who submits proof to the commission of eligibility pursuant to this division. The Forestry Commission and the Firefighters' Personnel Standards and Education Commission shall submit to the judge of probate, license commissioner, or other license issuing official of each county by December 1 of each year the lists of members of fire departments.

(c) An applicant for a distinctive plate shall present to the issuing official proof of his or her identification, and the firefighter shall be issued the requested number of distinctive license plates or tags upon the payment of the regular license fee for tags, as provided by law, but shall not be required to pay the three dollar ($3) fee. The distinctive license plates or tags so issued shall be used only upon and for personally-owned, private, passenger vehicles, to include station wagons and pick-up trucks, registered in the name of the firefighter making application therefor, and when so issued to the applicant shall be used upon the vehicle for which issued in lieu of the standard license plates or license tags normally issued for such vehicle.

(d) Any person who joins a volunteer, paid, or part-paid fire department after December 1 of any year or any person who is mistakenly omitted from the lists prepared as described above may obtain a distinctive plate by presenting to the license issuing official proof of his or her membership in a fire department by means of a certificate signed by the chief of the department on a form prescribed by the Alabama Forestry Commission.

(e) Anyone who is proven to have either falsely obtained or certified an individual to obtain a distinctive firefighter license plate shall be guilty of a Class C misdemeanor, and upon conviction, shall be punished according to law.

(f) A distinctive license plate shall be provided, upon written request, to a widow or widower of either of a paid, part-paid, or a volunteer firefighter who dies in the line of duty. For purposes of this subsection, a death in the line of duty is determined by a circumstance in which a municipal firefighter's death would result in a death benefit under Section 11-43-144.



Section 32-6-273 - Nontransferability of plates as between motor vehicle owners; transfer of plates to newly acquired vehicle.

The distinctive license plates issued hereunder shall not be transferable as between motor vehicle owners and in the event the owner of a vehicle bearing such distinctive plates shall sell, trade, exchange or otherwise dispose of same such plates shall be retained by the owner to whom issued and by him or her returned to the judge of probate or license commissioner of the county who shall receive and account for same in the manner stated below. In the event such owner shall acquire by purchase, trade, exchange or otherwise a vehicle for which no standard plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner thereof proper certification of the acquisition of such vehicle and the payment of the motor vehicle license tax due upon such vehicle, authorize the transfer to the vehicle of the distinctive license plates previously purchased by such owner, which plates shall authorize the operation of the vehicle for the remainder of the then current license period. In the further event the owner of such distinctive plates shall acquire by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year the judge of probate or license commissioner shall, upon proper certification of such owner and upon delivery to such official of the standard plates previously issued for such vehicle, authorize the owner of such newly-acquired vehicle to place the distinctive plates previously purchased by him or her upon such vehicle and use same thereon for the remainder of the then current license period. Such notice of transfer of ownership shall be made of record by the judge of probate or the license commissioner.

Provided further, that any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing such distinctive plates shall be authorized, upon certification of such fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, to purchase standard replacement plates for such vehicle which shall authorize the operation of such vehicle by the new owner for the remainder of the license period.



Section 32-6-274 - Plates to be furnished for licensing year commencing January 1, 1984 and thereafter.

Such distinctive plates or tags shall be prepared and furnished for the licensing year commencing January 1, 1984, and thereafter as is provided by law for the issuance of other license plates.






Division 12A - Retired Professional Firefighters.

Section 32-6-280 - Issuance of distinctive plates; list of eligible retired professional firefighters; identification; fees; use of plates or tags.

(a) As used in this section, the following terms shall have the following meanings:

(1) Professional firefighter means a paid member of a paid or part-paid fire department of a city, town, county, or other subdivision of the state, including the chief, assistant chief, warden, engineer, captain, firemen, and all other officers and employees of the department who actually engage in fire fighting or rendering first aid at the scene of an accident.

(2) Retired professional firefighter means a retired member of a paid or part-paid fire department of a city, town, county, or other subdivision of the state, including the chief, assistant chief, warden, engineer, captain, firemen, and all other officers and employees of the department who actually engaged in fire fighting or rendering first aid at the scene of an accident. Notwithstanding any other provision of this division, retired professional firefighter includes a retired professional firefighter who is a resident of this state and who has retired from a professional fire department in another state and otherwise meets the requirements of this section.

(b)(1) Notwithstanding Sections 32-6-64, 32-6-67, and 32-6-68, a retired professional firefighter, upon application and subject to the provisions of this section, may be issued a distinctive motor vehicle license plate as identification as a retired professional firefighter, and a professional firefighter, upon application and subject to the provisions of this section, may be issued a distinctive motor vehicle license plate as identification as a professional firefighter.

(2) In addition to the proper numbers, words, and insignias used on the standard license plate issued for motor vehicles, the distinctive plates so issued for a retired professional firefighter shall have a design created by the state association of professional firefighters in coordination with the Mobile Retired Firefighters and Paramedics Association and the Tuscaloosa Retired Firefighters Association, and the distinctive license plate so issued for a professional firefighter shall have a design created by the state association of professional firefighters.

(c)(1) The distinctive license plates provided herein shall be approved by the Commissioner of Revenue and shall be issued through the judge of probate, license commissioner, or other license issuing official of the several counties of the state in the same manner as are other motor vehicle license plates and the officers shall be entitled to their regular fees for the service.

(2) By December 1 of each year, the Firefighters' Personnel Standards and Education Commission shall submit to the judge of probate, the license commissioner, or other license issuing official of each county a list of eligible retired professional firefighters retired from paid or part-paid fire departments under this section. The Firefighters' Personnel Standards and Education Commission shall also add to the list any retired professional firefighter retired from a paid or part-paid fire department in another state who submits proof to the commission of eligibility pursuant to this division. The Firefighters' Personnel Standards and Education Commission shall also submit to the judge of probate, the license commissioner, or other license issuing official of each county a list of eligible professional firefighters from paid or part-paid fire departments.

(3) Any person who joins a paid or part-paid fire department after December 1 of any year or any person who is omitted from the list prepared as described above may obtain a distinctive license plate by presenting to the license issuing official proof of his or her membership in a paid or part-paid fire department by means of a certificate signed by the chief of the department on a form prescribed by the Firefighters' Personnel Standards and Education Commission.

(4) Upon the initial application for a retired professional firefighter distinctive license plate under this section, an applicant for a distinctive plate provided herein shall present to the judge of probate, the license commissioner, or other license issuing official of the county, proof of his or her retirement from a fire department that is included on the list provided by the Firefighters' Personnel Standards and Education Commission. Proof of the person's retirement from a fire department included on the list from the Firefighters' Personnel Standards and Education Commission is not required for renewal of the distinctive plate.

(5) Upon the applicant submitting proof of his or her identification, the professional firefighter shall be issued the requested number of distinctive license plates upon the payment of the regular fee for license plates, as provided by law, but shall not be required to pay the three dollar ($3) fee.

(6) Upon the applicant submitting proof of his or her identification, the retired professional firefighter shall be issued the requested number of distinctive license plates upon the payment of the regular license fee for plates, as provided by law, but shall not be required to pay the three dollar ($3) fee.

(7) The distinctive license plates so issued shall be used only upon and for personally owned, private passenger vehicles, to include station wagons and pick-up trucks, registered in the name of the retired professional firefighter or professional firefighter making application therefor, and when so issued to the applicant shall be used upon the vehicle for which issued in lieu of the standard license plates normally issued for the vehicle.

(8) In addition to any other fees provided for by law, an annual additional fee of twenty-five cents ($.25) is added to the cost of the retired professional firefighter and the professional firefighter distinctive license plates provided for in this division. The annual additional fee collected pursuant to this section shall be deposited into a fund managed by the Alabama Joint Fire Council and shall be used for the purpose of expanding and maintaining the Alabama Firefighter Memorial located in Tuscaloosa.

(9) Anyone who is proven to have either falsely obtained or certified an individual to obtain a distinctive retired professional firefighter license plate or a distinctive professional firefighter license plate shall be guilty of a Class C misdemeanor, and upon conviction, shall be punished according to law.

(d) Retired professional firefighters distinctive license plates as provided by this section shall be prepared and furnished for the licensing year commencing January 1, 2012, and thereafter as is provided by law for the issuance of other license plates. Professional firefighters distinctive license plates as provided by this section shall be prepared and furnished for the licensing year commencing January 1, 2016, and thereafter as is provided by law for the issuance of other license plates.

(e) The Department of Revenue may promulgate any rules necessary to administer this section.






Division 13 - Retired Military.

Section 32-6-290 - "Retired military" defined.

The words "retired military" as used in this division, unless the context clearly requires a different meaning, means only those persons who are nondisability retirees from active duty in the Army, or the Navy, or the Marine Corps, or the Air Force, or the Coast Guard of the United States.



Section 32-6-291 - Distinctive plate authorized.

Retired military persons retired under honorable conditions, national guard retirees, and retired military reservists may, upon application and subject to this division, be issued distinctive motor vehicle license plates or tags identifying these persons with retirement. The special license plate shall, in lieu of the number now prescribed by law, be inscribed with the words "United States Armed Forces Retired," and shall designate the branch of service of the retiree as provided for by Section 32-6-290, shall be inscribed with an identifying number prescribed by the Department of Revenue, and shall have imprinted on it other letters and figures as provided for by other applicable sections of this article.



Section 32-6-292 - Procedure for issuance; fees; limitations.

The distinctive license plates provided for by this division shall be prepared by the Commissioner of Revenue and shall be issued through the probate judge or license commissioner of the several counties of the state in like manner as are other motor vehicle license plates or tags, and, except as herein provided, such officers shall be entitled to their regular fees for such service. Applicants for such distinctive plates shall present to the issuing official proof of their military retirement by proof satisfactory to the commissioner. When the applicant presents proof satisfactory to the commissioner, the retired military person or retired reservist or his or her spouse shall be issued the requested number of distinctive license plates or tags upon the payment of the regular license fee for tags, as provided by law, and the additional payment of a fee of three dollars ($3) for each plate issued. The applicant shall pay the additional three dollars ($3) fee for each additional license plate issued in the future, however in those years in which only a decal is issued the applicant shall pay the regular license fees for tags, as provided by law. The distinctive license plates or tags so issued shall be used only upon and for personally-owned, private passenger vehicles (to include station wagons and pick-up trucks) registered in the name of the retired military person or retired reservist or his or her spouse making application therefor, and when so issued to such applicant shall be used upon the vehicle for which issued in lieu of the standard license plates or license tags normally issued for the vehicle. Upon the death of any retired military license plate recipient, the surviving spouse shall be entitled to retain the distinctive plate, upon the continued payment of the regular taxes and fees required by law, for one private motor vehicle owned by the surviving spouse for the remainder of the lifetime of the surviving spouse or until the remarriage of the spouse.



Section 32-6-293 - Plates not transferable; exceptions.

The distinctive license plates issued pursuant to this division shall not be transferable as between motor vehicle owners, and in the event the owner of a vehicle bearing such distinctive plates shall sell, trade, exchange, or otherwise dispose of same, such plates shall be retained by the owner to whom issued and by him or her returned to the probate judge or license commissioner of the county, who shall receive and account for same in the manner stated below. In the event such owner shall acquire by purchase, trade, exchange, or otherwise a vehicle for which no standard plates have been issued during the current license period, the probate judge or license commissioner of the county shall, upon being furnished by the owner thereof proper certification of the acquisition of such vehicle and the payment of the motor vehicle license tax due upon such vehicle, authorize the transfer to the vehicle of the distinctive license plates previously purchased by such owner, which plates shall authorize the operation of the vehicle for the remainder of the then current license period. In the further event the owner of such distinctive plates shall acquire by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the probate judge or license commissioner shall, upon proper certification of such owner and upon delivery to such official of the standard plates previously issued for such vehicle, authorize the owner of such newly-acquired vehicle to place the distinctive plates previously purchased by him or her upon such vehicle and use same thereon for the remainder of the then current license period. Such notice of transfer of ownership shall be made of record by the probate judge or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing such distinctive plates shall be authorized, upon certification of such fact to the probate judge or license commissioner of the county and the payment of the fee now required by law, to purchase standard replacement plates for such vehicle which shall authorize the operation of such vehicle by the new owner for the remainder of the license period.



Section 32-6-294 - Licensing year.

Such distinctive plates or tags shall be prepared and furnished for the licensing year commencing October 1, in the year following its passage, and thereafter as is provided by law for the issuance of other license plates.



Section 32-6-295 - Provisions cumulative.

The provisions of this division shall be construed to be cumulative to any laws or parts of laws relating to motor vehicle license plates or distinctive license plates.






Division 14 - "Helping Schools" Tags.

Section 32-6-300 - Issuance authorized; fee; term of validity; design.

(a) Owners of all motor vehicles who are residents of Alabama, upon application to the judge of probate or commissioner of licenses, complying with the state motor vehicle laws relating to registration and licensing of motor vehicles and payment of the regular license fee for plates as provided by law for the motor vehicle, and the payment of an additional annual fee of twenty dollars ($20), shall be issued license plates which shall bear the words "Helping Schools."

(b) The plates shall be issued, printed, and processed in the same manner as other personalized plates are in this chapter. The plates shall be valid for five years and shall be replaced at the end of the period with either conventional plates or other personalized plates, or with new "Helping Schools" plates. Payment of the required motor vehicle license fees and taxes for the years during which a new vehicle license plate is not issued shall be evidenced as provided for in Section 32-6-63. The State Department of Revenue shall design, or have designed, the "Helping Schools" plates in compliance with all laws and regulations.



Section 32-6-301 - Use of net proceeds.

The net proceeds of the twenty dollars ($20) additional revenues derived from sales of "Helping Schools" plates as provided for in this division, less administrative costs including the cost of production incurred by the Department of Revenue in producing the plates, shall be distributed by the judge of probate or license commissioner to, as nearly as practicable, the school district designated by the purchaser or if the purchaser does not make a designation to the school district in which the funds were generated to be used for the purchase of classroom supplies and equipment in grades K through 12 of the public schools of the school district.






Division 14A - "Retired Educator" License Tags or Plates.

Section 32-6-302 - Issuance of distinctive tags; fees; proof of retirement; design.

(a) Owners of motor vehicles or their spouses who are residents of Alabama and who are receiving monthly retirement checks from an education retirement pension program from any state, shall be eligible to apply for and receive "Retired Educator" numbered or personalized distinctive license tags as provided in this division. Owners of motor vehicles or their spouses who are residents of Alabama and who are currently employed by a public or private education school system, college, university, institution, or who are active and contributing members of an education retirement pension program, whether in-state or out-of-state program, shall be eligible to apply for and receive "Educator" numbered or personalized distinctive license tags as provided in this division.

An applicant to receive a "Retired Educator" or "Educator" numbered or personalized distinctive license tag for private passenger or motor vehicles shall meet the following criteria:

(1) Apply to the appropriate judge of probate or commissioner of licenses as the case may be.

(2) Comply with the state motor vehicle laws, relating to registration and licensing of motor vehicles.

(3) Pay the regular license fee for license tags as provided by law for private passenger or pleasure motor vehicles.

(4) Pay an additional annual fee of twenty-five dollars ($25) for the "Retired Educator" tag and fifty dollars ($50) for the "Educator" tag.

(5) Present documentation or certification to the appropriate judge of probate or commissioner of licenses, as the case may be, that the applicant is either receiving a monthly allotment as a retired education employee; or, in the case of "Educator" tags, is currently employed in public or private education as provided in this section. Once a retired educator presents proof that he or she is retired, the proof shall be valid from year to year and the retired educator is not required to resubmit proof of retirement as long as the retired educator does not move to another county. If the retired educator moves to another county, proof of retirement shall be presented upon initial registration in the new county and shall be valid from year to year in the same manner as provided above.

(b) Upon meeting all of the criteria, the applicant shall be issued a personalized motor vehicle license tag upon which, in lieu of the numbers prescribed by law, shall be inscribed special letters, figures, numbers, or other marks, emblems, symbols, or badges of distinction or personal prestige, or combination thereof, as are approved for and assigned to the application by the State Department of Revenue.

(c) The distinctive tags provided for in this division shall be issued, printed, and processed in the same manner as other distinctive tags in Section 32-6-150. The distinctive tags shall be valid for five years and may be replaced at the end of the period with conventional tags, other distinctive tags, or "Educator" or "Retired Educator" tags. Payment of the required motor vehicle license fees and taxes for the years during which a new vehicle license tag is not issued shall be evidenced as provided for in Section 32-6-63.

(d) The Commissioner of Revenue shall approve the distinctive design of the tags provided in this division, and the approval shall be subject to submission of the design by the Education Tag Advisory Committee, which committee shall be strictly voluntary and the members shall serve without pay or remuneration. The Education Tag Advisory Committee shall consist of three members who shall be appointed by the Alabama Education Association. The design of the distinctive tag shall be subject to approval of the Revenue Commissioner and shall comply with all applicable laws and regulations pertaining to car tags and licenses, except that Section 32-6-54 shall not apply to this division.

(e) The proceeds of the additional revenues derived from sales of the tags pursuant to this division, less the two and one-half percent commission provided for in subdivision (1) of subsection (a) of Section 40-12-269, shall be remitted to the state Comptroller. After payment to the Department of Corrections for its costs relating to the manufacture and administration of the tags, the balance shall be transferred by the state Comptroller to the Penny Trust Fund, established by Amendment 512 of the Constitution of Alabama of 1901, now appearing as Section 219.06 of the Official Recompilation of the Constitution of Alabama of 1901, as amended, in the State Treasury.

(f) Fees paid pursuant to this division represent a charitable contribution from the purchaser to the Penny Trust Fund.






Division 15 - Pearl Harbor Survivors.

Section 32-6-310 - Distinctive plates authorized.

Any person who was a member of the United States Armed Forces on December 7, 1941, was on station or offshore at a distance not to exceed three miles, during the hours of 7:55 a.m. to 9:45 a.m., Hawaii time, during the attack on the island of Oahu, territory of Hawaii, and received an honorable discharge from the United States Armed Forces may, upon application and subject to the provisions of this division, be issued distinctive motor vehicle license plates or tags identifying the persons as Pearl Harbor Survivors.



Section 32-6-311 - Design of plates; issuance; fees; proof of qualification; use on private vehicle.

The license plates shall be of a design to be prescribed by the Commissioner of Revenue, provided the plates shall bear the words "Pearl Harbor Survivor" and prominently display the seal of the Pearl Harbor Survivors Association. The distinctive license plates shall be prepared by the Commissioner of Revenue and shall be issued through the probate judge or license commissioner of the several counties of the state in like manner as are other motor vehicle license plates or tags, and such officers shall be entitled to their regular fees for such service. Applicants for such distinctive plates shall present to the issuing official such proof as required by the Commissioner of Revenue that the qualification requirements of this division are met. When such applicant presents proof satisfactory to the commissioner, the applicant shall be issued the requested number of distinctive license plates or tags upon the payment of the regular license fee for tags, as provided by law, and the additional payment of a fee of $3.00 for each plate issued. The applicant shall pay the additional $3.00 fee for each license plate issued in the future, however in those years in which a decal is issued the applicant shall pay the regular license fees for tags, as provided by law. The distinctive license plates or tags so issued shall be used only upon and for personally-owned, private passenger vehicles (to include station wagons and pick-up trucks) registered in the name of the person making application therefor, and when so issued to such applicant shall be used upon the vehicle for which issued in lieu of the standard license plates or license tags normally issued for such vehicle.



Section 32-6-312 - Plates not transferable between owners; return of plates; transfer to other vehicle.

The distinctive license plates issued pursuant to this division shall not be transferable as between motor vehicle owners, and in the event the owner of a vehicle bearing such distinctive plates shall sell, trade, exchange, or otherwise dispose of same, such plates shall be retained by the owner to whom issued and by him or her returned to the probate judge or license commissioner of the county, who shall receive and account for same in the manner stated below. In the event such owner shall acquire by purchase, trade, exchange, or otherwise a vehicle for which no standard plates have been issued during the current license period, the probate judge or license commissioner of the county shall, upon being furnished by the owner thereof proper certification of the acquisition of such vehicle and the payment of the motor vehicle license tax due upon such vehicle, authorize the transfer to the vehicle of the distinctive license plates previously purchased by such owner, which plates shall authorize the operation of the vehicle for the remainder of the then current license period. In the further event the owner of such distinctive plates shall acquire by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the probate judge or license commissioner shall, upon proper certification of such owner and upon delivery to such official of the standard plates previously issued for such vehicle, authorize the owner of such newly-acquired vehicle to place the distinctive plates previously purchased by him or her upon such vehicle and use same thereon for the remainder of the then current license period. Such notice of transfer of ownership shall be made of record by the probate judge or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing such distinctive plates shall be authorized, upon certification of such fact to the probate judge or license commissioner of the county and the payment of the fee now required by law, to purchase standard replacement plates for such vehicle which shall authorize the operation of such vehicle by the new owner for the remainder of the license period.



Section 32-6-313 - Initial preparation and furnishing of plates.

Such distinctive plates or tags shall be prepared and furnished for the licensing year commencing October 1, 1989, and thereafter as is provided by law for the issuance of other license plates.






Division 16 - Square and Round Dance Tags.

Section 32-6-330 - Acquisition; design.

Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional fee of $5, owners of motor vehicles who are residents of Alabama shall be issued license tags and plates bearing the words "Square and Round Dance" across the top portion of the tags and plates, upon which, in lieu of the numbers as prescribed by law, shall be inscribed distinction words or marks designed by the Department of Revenue. These tags or plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new "Square and Round Dance" tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided for in Section 32-6-63. The Department of Revenue shall design, or have designed, the "Square and Round Dance" tags or plates. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags or plates provided for in Chapter 6 of Title 32.



Section 32-6-331 - Disbursement of proceeds.

The net proceeds of the additional revenues generated by the $5 fee for the "Square and Round Dance" tags or plates, shall be disbursed according to Sections 40-12-269 and 40-12-270.



Section 32-6-332 - Transferability.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tags or plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise a vehicle for which no standard tags or plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license tags or plates previously purchased by the owner to the vehicle, which tags or plates shall authorize the operation of the vehicle for the remainder of the then current license period. In the event the owner of the distinctive license tags or plates acquires by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plates previously issued for the vehicle, authorize the owner of the newly-acquired vehicle to place the distinctive license tags or plates previously purchased for the vehicle and use the tags or plates for the remainder of the then current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing the distinctive tags or plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 17 - Veteran Tag Program.

Section 32-6-350 - Legislative intent.

(a) It is the intent of the Legislature to establish an Alabama Veteran Tag Program to recognize certain veterans.

(b) The owner of a motor vehicle who is a resident of this state and who is an eligible veteran pursuant to subsection (c) of this section may be issued a distinctive license tag pursuant to this division. The veteran shall make application to the judge of probate or commissioner of licenses, comply with state motor vehicle laws relating to registration and licensing of motor vehicles, pay the regular license fee for a tag as provided by law for a private passenger or pleasure motor vehicle, and pay an additional fee of three dollars ($3) for the initial issuance of the tag except a Vietnam veteran's tag. In the case of a Vietnam veteran's tag, the additional fee for the initial issuance of the tag shall be six dollars ($6), three dollars ($3) of which shall be distributed to the Vietnam Veterans of America, Inc., Alabama State Council, to be used to assist Vietnam veterans. For each renewal year, an additional fee of three dollars ($3) shall be paid for the Vietnam's veteran tag. The additional fee of three dollars ($3) shall be distributed to the Vietnam Veterans of America, Inc., Alabama State Council, to be used to assist Vietnam veterans.

(c) The distinctive license tags in the Alabama Veteran Tag Program shall include veterans of the United States Armed Forces exposed to dangerous levels of radiation due to the atomic bomb and weapon testing from 1944 to 1962, Vietnam veterans, Korean War veterans, World War II veterans, veterans of the Battle of the Bulge, veterans of Desert Shield/Desert Storm, veterans of Operation Iraqi Freedom, and veterans of Operation Enduring Freedom - Afghanistan. The distinctive tags shall be issued, printed, and processed in the same manner as other distinctive tags as provided in this chapter. The payment of the required motor vehicle license fees and taxes when required by this section for a year during which a new vehicle license plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) The Vietnam Veterans of America (VVA), Alabama State Council for the Vietnam veterans distinctive tag and the Department of Veterans' Affairs for the other distinctive veteran tags shall each respectively design or have designed the distinctive veteran tags, subject to approval by the Commissioner of Revenue and compliance with all laws and regulations. An applicant for a Vietnam veteran tag shall be a Vietnam era veteran and the local veteran's affairs officer in the county in which application is made for the distinctive tag shall certify all Vietnam veterans eligible for a Vietnam veteran distinctive tag. An applicant for other veteran distinctive tags shall be a veteran of the appropriate conflict or otherwise qualify for a veteran tag as authorized by this section, and shall be certified as eligible by the Department of Veterans' Affairs.

(e) The distinctive license tags shall not be transferable between motor vehicle owners and shall be subject to the same provisions of law related to the transferring of distinctive motor vehicle tags provided in Section 32-6-154 or as otherwise provided by law or regulation of the Department of Revenue.



Section 32-6-350.1 - Issuance of distinctive tags; fees; legislative oversight.

(a) Upon payment of an annual fee of fifty dollars ($50), which shall not be prorated, any Vietnam veteran, Pearl Harbor survivor veteran, World War II veteran, Korean War veteran, Battle of the Bulge veteran, Desert Shield/Desert Storm veteran, veteran of the Armed Forces exposed to dangerous levels of radiation due to the atomic bomb and weapons testing from 1944 to 1962, Operation Iraqi Freedom veteran, or Operation Enduring Freedom-Afghanistan veteran eligible to be issued distinctive license tags pursuant to law, shall be issued personalized license tags upon which, in lieu of the numbers and symbols on the distinctive veteran license tags or plates, shall be inscribed with special letters, figures, numbers, or other marks, emblems, symbols, or badges of distinction or personal prestige, or a combination of these, as are approved for and assigned to the application by the Department of Revenue.

(b) The personalized license tags provided for in this section shall be issued, printed, processed, and renewed in the same manner as other personalized tags in Section 32-6-150.

(c) Fees collected pursuant to this section shall be transmitted timely to the state Comptroller. After payment to the Department of Corrections for its costs for manufacturing and the administration of the personalized veteran license plates provided for by subsection (a), with the exception of fees collected for Vietnam veteran personalized plates, the entire balance of fees shall be transferred by the state Comptroller into the Alabama Veteran's Assistance Fund in the State Treasury. For each Vietnam veteran personalized plate, after payment to the Department of Corrections for its costs for manufacturing and the administration of the personalized Vietnam veteran license plates, twenty dollars ($20) for each plate sold shall be distributed to the Vietnam Veterans of America, Inc., Alabama State Council, to be used to assist Vietnam veterans, and the remaining balance shall be transferred by the state Comptroller into the Alabama Veteran's Assistance Fund in the State Treasury.

(d) Fees paid pursuant to this section are a charitable contribution from the purchaser to the Alabama Veteran's Assistance Fund.

(e) This section shall not affect the purchase of any veteran's tag that is not personalized.

(f) License tags issued pursuant to this section shall be subject to the legislative oversight committee pursuant to Section 32-6-67.



Section 32-6-351 - Active reserve identification tag.

Effective January 1, 1994, a resident of this state who is an active member of the United States Armed Forces Reserve may obtain a distinctive motor vehicle license tag or tags signifying service in the Armed Forces Reserve upon presenting to the judge of probate or commissioner of licenses an active reserve identification card. The distinctive motor vehicle license tags authorized by this division shall be issued in the same manner, under the same conditions, and for the same fees due, if any, as distinctive motor vehicle tags are issued to active members of the National Guard.



Section 32-6-352 - Promulgation of rules.

The Department of Revenue may promulgate any rules necessary to carry out this division.



Section 32-6-353 - Issuance of distinctive plates for global war on terrorism; eligibility; fees; design.

(a) Notwithstanding any other provisions of law to the contrary, a distinctive license plate category shall be established for motor vehicle owners who have served or are currently serving in an active status either on active duty or within a reserve component of the United States Armed Forces, including the Alabama National Guard and civilian employees of the United States government who are on military orders, in current or future conflicts in support of the global war on terrorism occurring on or after September 11, 2001. The distinctive tags shall be issued, printed, and processed in the same manner as other distinctive tags provided in this chapter. The eligible U.S. service member or civilian employee of the United States government shall make application to the judge of probate or other county license plate issuing official in the county of residence and shall present to the county license plate issuing official one of the following documents as proof of eligibility:

(1) A DD Form 214 stating that the service member was on active duty in support of the global war on terrorism or any future conflicts.

(2) A copy of military travel orders activating the service member or a copy of the military orders directed to a civilian employee of the United States government to serve in support of the global war on terrorism or any future conflicts.

(3) A letter from the unit commander certifying that the service member was on active duty during the time period covered by the global war on terrorism or any future conflicts.

(4) A copy of the certificate which accompanied the service medal or ribbon signifying the participation of the service member in the global war on terrorism or any future conflicts.

(b) When the service member or civilian employee of the United States government presents proof satisfactory to the county license plate issuing official, the service member or civilian employee of the United States government shall be issued the requested number of distinctive license plates upon payment of the regular license fee for plates, as provided by law, and payment of the additional fee of three dollars ($3) for each plate issued. The service member or civilian employee of the United States government shall pay the additional fee for each license plate issued in the future. In those years in which a decal is issued, the service member or civilian employee of the United States government shall pay the regular license fee for tags as provided by law. The distinctive license plates shall be used only upon and for personally owned, private passenger vehicles, to include station wagons and pickup trucks, registered in the name of the service member or civilian employee of the United States government making application therefor, and when issued to the applicant shall be used upon the vehicle for which issued in lieu of the standard license plates normally issued for the vehicle. The distinctive license plate authorized by this section shall be generic in design to represent all branches of U.S. military service and shall provide a space where a decal may be placed to indicate the particular military conflict in which the service member or civilian employee of the United States government participated or is currently participating.






Division 18 - Members of Fraternal Order of Police.

Section 32-6-360 - Issuance of license tag or plate; fees.

(a) An active member of the Fraternal Order of Police who is the owner of a motor vehicle or a motorcycle and a resident of the state may be issued a license tag or plate bearing the words "Fraternal Order of Police" across the top portion of the tag or plate upon which, in lieu of the numbers prescribed by law, shall be inscribed distinctive words or marks provided by the Department of Revenue. The active member of the Fraternal Order of Police shall make application to the judge of probate or license commissioner, comply with the motor vehicle registration and licensing laws, pay the regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles or motorcycles, and pay an additional fee of thirty dollars ($30).

(b) The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags and plates provided for in this chapter. The tags or plates shall be valid for five years and may be replaced with either a conventional, personalized, or new Fraternal Order of Police tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided in Section 32-6-63.

(c) Notwithstanding Section 32-6-68, the annual additional fee for Fraternal Order of Police distinctive motorcycle license plates shall be thirty dollars ($30). The annual additional fee shall be distributed in accordance with Section 32-6-361.



Section 32-6-361 - Proceeds.

The proceeds of the additional revenues generated by the fee for the Fraternal Order of Police tags and plates shall be distributed as follows:

(1) Ten dollars ($10) shall be deposited in the State General Fund.

(2) The remainder shall be distributed monthly by the Department of Revenue or other appropriate official to the Alabama State Lodge Fraternal Order of Police, Inc.



Section 32-6-362 - Appropriation to offset initial costs.

As a first charge against revenues collected under this division, to offset its initial costs in administering these collections, there is appropriated to the Department of Revenue for the fiscal year ending September 30, 1994, the sum of three thousand dollars ($3,000). The Legislature shall appropriate to the department for each fiscal year the amount of money necessary to offset any expenses the department incurs in administering and enforcing this division.



Section 32-6-363 - Distinctive license plates or tags not transferable.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise a vehicle for which no standard plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license plates or tags previously purchased by the owner to the vehicle, which plates or tags shall authorize the operation of the vehicle for the remainder of the then current license period. In the event the owner of the distinctive license plates or tags acquires by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plates previously issued for the vehicle, authorize the owner of the newly-acquired vehicle to place the distinctive license plates or tags previously purchased upon the vehicle and use the plates for the remainder of the then current license period. The notice of transfer of ownership shall be made of record by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing the distinctive plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.



Section 32-6-364 - Return of license plates upon termination of membership.

Upon termination of membership with the Fraternal Order of Police, an applicant to whom a Fraternal Order of Police license plate was issued under this section shall, within 30 days, return the plate to the judge of probate or the license commissioner of the county of the applicant's residence.



Section 32-6-365 - Replacement plates.

If the Fraternal Order of Police license plate deteriorates to the point where inscriptions thereon are not discernible, the owner or lessee may obtain a replacement plate according to Section 40-12-265.






Division 19 - Letter Carriers.

Section 32-6-380 - Definition of letter carrier.

The words letter carrier as used in this division, unless the context clearly requires a different meaning, means only those persons who are employed by the United States Postal Service and who are employed as letter carriers or who are retired from the United States Postal Service as letter carriers.



Section 32-6-381 - Issuance of license tags and plates to letter carriers.

Letter carriers, who are residents of Alabama, upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and the payment of an additional fee of $3.00 to be used for production and administration costs, shall be issued license tags and plates bearing the logo of the National Association of Letter Carriers between the county identification number and the actual license number. These tags or plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new "Letter Carrier" tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided for in Section 32-6-63. The Department of Revenue shall design, or have designed, the "Letter Carrier" tags or plates. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags or plates provided for in this chapter.



Section 32-6-382 - Transfer of tags or plates.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tags or plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise a vehicle for which no standard tags or plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license tags or plates previously purchased by the owner to the vehicle, which tags or plates shall authorize the operation of the vehicle for the remainder of the then current license period. In the event the owner of the distinctive license tags or plates acquires by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plates previously issued for the vehicle, authorize the owner of the newly-acquired vehicle to place the distinctive license tags or plates previously purchased on the vehicle and use the tags or plates for the remainder of the then current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing the distinctive tags or plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.



Section 32-6-383 - When tags to be prepared and furnished.

The distinctive plates or tags shall be prepared and furnished for the licensing year commencing October 1, in the year following the passage of this division, and thereafter as is provided by law for the issuance of other license plates.






Division 20 - Lions Club International.

Section 32-6-390 - Issuance of distinctive license tags or plates to members.

(a) A member of the Lions Club International who is the owner of a motor vehicle and a resident of the state may be issued a distinctive license tag or plate which shall be produced and designed by the Alabama Department of Revenue. The member shall make application to the judge of probate or license commissioner, comply with the motor vehicle registration and licensing laws, pay the regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and pay an additional fee of twenty-five dollars ($25).

(b) The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags and plates provided for in this chapter. The tags or plates shall be valid for five years and may be replaced with either a conventional, personalized, or new "Lions Club" tag or plate at the additional fee of twenty-five dollars ($25). Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided in Section 32-6-63.



Section 32-6-391 - Distribution of net proceeds.

The net proceeds of the additional revenues derived from sales of tags pursuant to this division, less administrative costs, including the cost of production of the tags, shall be distributed by the judge of probate or license commissioner to the Alabama Lions Sight Conservation Association, Incorporated, to be administered by its board.



Section 32-6-392 - Transfer of tags or plates.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plate sells, trades, exchanges, or otherwise disposes of the motor vehicle, the plate shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise a vehicle for which no standard plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license plates or tags previously purchased by the owner to the vehicle, which plates or tags shall authorize the operation of the vehicle for the remainder of the then current license period. In the event the owner of the distinctive license plates or tags acquires by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plates previously issued for the vehicle, authorize the owner of the newly-acquired vehicle to place the distinctive license plates or tags previously purchased on the vehicle and use the plates for the remainder of the then current license period. The notice of transfer of ownership shall be made of record by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing the distinctive plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase a standard replacement plate for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.



Section 32-6-393 - Return of plates upon termination of membership.

Upon termination of membership with the Lions Club International, an applicant to whom a distinctive license plate was issued under this division shall, within 30 days, return the plate to the judge of probate or the license commissioner of the county of the applicant's residence.



Section 32-6-394 - Replacement plates.

If a distinctive license plate deteriorates to the point where inscriptions thereon are not discernible, the owner or lessee may obtain a replacement plate upon payment of the $3 fee for the cost of manufacturing the plate.






Division 21 - "Olympic Spirit" License Tags or Plates.

Section 32-6-400 - Issuance of distinctive tags and plates.

Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional fee of twenty-five dollars ($25), owners of motor vehicles who are residents of Alabama shall be issued distinctive "Olympic Spirit" license tags and plates. These tags or plates shall be valid for five years, and then shall be replaced with either conventional or personalized tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided for in Section 32-6-63. The distinctive "Olympic Spirit" license tags or plates shall bear the official United States Olympic Committee logo and the words "Olympic Spirit" on the plates and shall be produced and designed by the United States Olympic Committee and the Alabama Sports Foundation. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags or plates provided for in this chapter.



Section 32-6-401 - Production costs; distribution of proceeds.

The production costs shall be paid monthly to the Department of Corrections by the Alabama Sports Foundation, and the foundation shall be provided with a monthly report detailing revenue by county from the Alabama state Comptroller. Proceeds from the additional revenues generated by the twenty-five dollars ($25) for the "Olympic Spirit" tags or plates, less administrative costs, shall be submitted monthly by the Alabama state Comptroller, to the Alabama Sports Foundation which shall remit one-half of the net proceeds to the United States Olympic Committee for the general operation of its amateur sports program.



Section 32-6-402 - Transfer of plates or tags.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tags or plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise a vehicle for which no standard tags or plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license tags or plates previously purchased by the owner to the vehicle, which tags or plates shall authorize the operation of the vehicle for the remainder of the then current license period. In the event the owner of the distinctive license tags or plates acquires by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plates previously issued for the vehicle, authorize the owner of the newly-acquired vehicle to place the distinctive license tags or plates previously purchased on the vehicle and use the tags or plates for the remainder of the then current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing the distinctive tags or plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 22 - Supporters of Alabama Forests.

Section 32-6-410 - Issuance of distinctive tags and plates.

Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued distinctive "Alabama Forests" license tags and plates. These tags or plates shall be valid for five years, and shall then be replaced with either conventional or personalized tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided for in Section 32-6-63. The distinctive "Alabama Forests" license tags or plates shall be produced and designed by the Alabama Department of Revenue with the advice and consent of the Alabama Forestry Commission. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags or plates provided for in this chapter.



Section 32-6-411 - Establishment of Forest Stewardship Education Fund; distribution of proceeds.

(a) There is hereby established a separate special revenue trust fund in the State Treasury to be known as the "Forest Stewardship Education Fund," whose purpose is to promote the professional management of trees and related resources and to educate the general public regarding the contribution that trees and related resources make to the economy and environmental quality of this state.

(b) Proceeds from the additional revenues generated by the fifty dollars ($50) for the "Alabama Forests" tags or plates, less administrative costs, shall be submitted monthly by the Alabama state Comptroller to the Forest Stewardship Education Fund. Receipts collected under the provisions of this division are to be deposited in this fund and used only to carry out the provisions of this division. Such receipts shall be disbursed only by warrant of the state Comptroller upon the State Treasurer, upon itemized vouchers approved by the State Forester; provided that no funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Sections 41-4-80 through 41-4-96 and 41-19-1 through 41-19-12, and only in amounts as stipulated in the general appropriations bill or other appropriation bills. The additional fees represent a charitable contribution from the purchaser to the Alabama Forestry Commission. The funds may be used by the Alabama Forestry Commission or may be used through grants from the Alabama Forestry Commission to other organizations.



Section 32-6-412 - Transfer of plates or tags.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tags or plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise a vehicle for which no standard tags or plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license tags or plates previously purchased by the owner to the vehicle, which tags or plates shall authorize the operation of the vehicle for the remainder of the then current license period. In the event the owner of the distinctive license tags or plates acquires by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plates previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license tags or plates previously purchased on the vehicle and use the tags or plates for the remainder of the then current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing the distinctive tags or plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.



Section 32-6-413 - Alabama Forest Stewardship Education Committee to administer fund.

(a) The Alabama Forest Stewardship Education Fund shall be administered by the Alabama Forest Stewardship Education Committee. The committee shall be appointed by the Alabama Forestry Commission and composed of the following members:

(1) One member of the Alabama Association of Consulting Foresters.

(2) One member of the Alabama Treasure Forest Landowners Association.

(3) One member of the Urban Forestry Association.

(4) One member of the Society of American Foresters.

(5) One member of the Alabama Farmer's Federation.

(6) One member of the Alabama Forest Owners Association.

(7) The chair of the Board of Registration for Foresters, or his or her designee.

(8) The Dean of the Auburn University School of Forestry, or his or her designee.

(9) The Executive Director of the Alabama Forestry Association, or his or her designee.

(10) The State Forester, or his or her designee, who shall serve as chair of the committee.

(b) The first six members who are appointed to the committee shall initially serve two-year terms. At the expiration of the two-year terms, the members will serve staggered three-year terms as designated by the chair of the committee. Each of the members appointed from the association, society, or federation listed in subdivisions (1) through (6) of subsection (a) shall be appointed by the Alabama Forestry Commission from a list of three names submitted by the State Forester.






Division 23 - Supporters of Alabama Jaycees.

Section 32-6-420 - Issuance of distinctive license tags and plates.

Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued distinctive "Alabama Jaycee" license tags and plates. An officer of the Alabama Jaycees who is verified as an officer by the Alabama Jaycees headquarters may request that a distinctive license tag or plate be issued to him or her, which identifies the applicant as a Jaycee officer. These tags or plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new "Alabama Jaycee" tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided for in Section 32-6-63. The distinctive "Alabama Jaycee" license tags or plates shall be designed by the Department of Revenue with the advice of the Alabama Jaycees. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags or plates provided for in this chapter.



Section 32-6-421 - Distribution of proceeds.

Proceeds from the additional revenues generated by the fifty dollars ($50) minus the production and administrative costs for the "Alabama Jaycee" tags or plates shall be submitted monthly by the Department of Revenue or other appropriate official to the Alabama Jaycees Foundation which shall distribute the proceeds to various charities as directed by the Birmingham Jaycees with the approval of the Alabama Jaycees Executive Board.



Section 32-6-422 - Transfer of plates or tags.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tags or plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard tags or plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license tags or plates previously purchased by the owner to the vehicle, which tags or plates shall authorize the operation of the vehicle for the remainder of the current license period. In the event the owner of the distinctive license tag or plate acquires by purchase, trade, exchange, or otherwise a vehicle for which a standard plate has been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plate previously issued for the vehicle, authorize the owner of the newly-acquired vehicle to place the distinctive license tags or plates previously purchased on the vehicle and use the tags or plates for the remainder of the current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing the distinctive tags or plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 24 - Cahawba—First Capitol, National Voting Rights Museum and Institute, and 21st Century Youth Leadership Project.

Section 32-6-430 - Issuance of distinctive license tags and plates.

Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued either of the following distinctive tags or plates: "Cahawba-First Capitol"; "National Voting Rights Museum and Institute"; or "21st Century Youth Leadership Project" as the case may be. These tags or plates shall be valid for five years and may then be replaced with either conventional, personalized, or new "Cahawba-First Capitol"; "National Voting Rights Museum and Institute"; or "21st Century Youth Leadership Project" tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided for in Section 32-6-63. The distinctive "Cahawba-First Capitol"; "National Voting Rights Museum and Institute"; or "21st Century Youth Leadership Project" license tags or plates shall be designed by the Department of Revenue with the advice of the Cahawba Advisory Committee, the Board of Directors of the National Voting Rights Museum and Institute or the 21st Century Youth Leadership Project, respectively. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags or plates provided for in this chapter.



Section 32-6-431 - Distribution of proceeds.

(a) The net proceeds of the additional revenues generated by the fifty dollar ($50) fee, less administrative costs, including the cost of production of the "Cahawba-First Capitol" tags or plates, shall be distributed by the judge of probate or license commissioner to the Alabama Department of Revenue who shall distribute the proceeds to the Cahawba Advisory Committee. The Cahawba Advisory Committee shall use these funds for continued efforts to develop and promote the Old Cahawba Capitol Site pursuant to Section 41-9-252.

(b) The net proceeds from the additional revenues generated by the fifty dollar ($50) fee, minus the production and administrative costs for the "National Voting Rights Museum and Institute" tags or plates, shall be submitted monthly by the Department of Revenue or other appropriate official to the National Voting Rights Museum and Institute. The National Voting Rights Museum and Institute shall use these funds for continued efforts to develop, operate, and promote the National Voting Rights Museum and Institute in Selma, Alabama.

(c) The net proceeds from the additional revenues generated by the fifty dollar ($50) fee, minus the production and administrative costs for the "21st Century Youth Leadership Project" tags or plates, shall be submitted monthly by the Department of Revenue or other appropriate official to the 21st Century Youth Leadership Project.



Section 32-6-432 - Transfer of plates or tags.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tags or plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard tags or plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license tags or plates previously purchased by the owner to the vehicle, which tags or plates shall authorize the operation of the vehicle for the remainder of the current license period. In the event the owner of the distinctive license tag or plate acquires by purchase, trade, exchange, or otherwise a vehicle for which a standard plate has been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plate previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license tags or plates previously purchased on the vehicle and use the tags or plates for the remainder of the current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing the distinctive tags or plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 25 - Alabama Shakespeare Festival—The State Theatre.

Section 32-6-440 - Issuance of distinctive license tags and plates.

Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued license tags or plates bearing the words, "Alabama Shakespeare Festival-The State Theatre," which shall be inscribed across the top portion of the tags or plates. These tags or plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new "Alabama Shakespeare Festival-The State Theatre" tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided for in Section 32-6-63. The Alabama Shakespeare Festival shall design, or have designed, the "Alabama Shakespeare Festival" tags or plates which design shall be approved by the Revenue Department. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags and plates provided for in this chapter.



Section 32-6-441 - Distribution of proceeds.

The net proceeds of the additional revenues derived from sales of the tags or plates produced pursuant to this division, less administrative costs, including the cost of production of the tags or plates, shall be distributed by the judge of probate or license commissioner to the Alabama state Comptroller's office who shall distribute the proceeds to the Alabama Shakespeare Festival. The Alabama Shakespeare Festival shall use these funds to expand and enrich its educational programs.



Section 32-6-442 - Transfer of plates or tags.

The distinctive license tags or plates issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive tags or plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tags or plates shall be retained by the owner to whom it was issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license tags or plates previously purchased by the owner for the vehicle, which tags or plates shall authorize the operation of the vehicle for the remainder of the then current license period. In the event the owner of the distinctive license tags or plates acquires by purchase, trade, exchange, or otherwise, a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon being furnished by the owner to the judge of probate or license commissioner of the standard plates previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license tags or plates previously purchased on the vehicle and use the plates for the remainder of the then current license period. The notice of transfer of ownership shall be made on record by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise, any vehicle formerly bearing the distinctive plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 26 - Children's Trust Fund.

Section 32-6-450 - Issuance of distinctive license tags and plates.

Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued distinctive "Children's Trust Fund" license tags or plates. These tags or plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new "Children's Trust Fund" tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided in Section 32-6-63. The Child Abuse and Neglect Prevention Board shall design, or have designed, the "Children's Trust Fund" tags or plates which design shall be approved by the Department of Revenue. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags and plates provided in this chapter.



Section 32-6-451 - Distribution of proceeds.

The net proceeds of the additional revenues derived from sales of the tags or plates produced pursuant to this division, less administrative costs, including the cost of production of the tags or plates, shall be distributed by the judge of probate or license commissioner to the Alabama Department of Revenue which shall distribute the proceeds to the Child Abuse and Neglect Prevention Board Operation Fund.



Section 32-6-452 - Transfer of plates or tags.

(a) The distinctive license tags or plates issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive tags or plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tags or plates shall be retained by the owner to whom it was issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license tags or plates previously purchased by the owner for the vehicle, which tags or plates shall authorize the operation of the vehicle for the remainder of the then current license period. In the event the owner of the distinctive license tags or plates acquires by purchase, trade, exchange, or otherwise, a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon being furnished by the owner to the judge of probate or license commissioner of the standard plates previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license tags or plates previously purchased on the vehicle and use the plates for the remainder of the then current license period. The notice of transfer of ownership shall be made on record by the judge of probate or the license commissioner.

(b) Any person acquiring by purchase, trade, exchange, or otherwise, any vehicle formerly bearing the distinctive plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 27 - Ducks Unlimited.

Section 32-6-460 - Legislative intent.

It is the intent of the Legislature to establish an Alabama Ducks Unlimited Conservation initiative to assist the wetland programs of the Alabama Ducks Unlimited throughout the United States, Canada, and Mexico.



Section 32-6-461 - Issuance of distinctive license tags and plates.

Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of forty dollars ($40), owners of motor vehicles who are residents of Alabama shall be issued distinctive "Ducks Unlimited" license tags and plates. These tags or plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new "Ducks Unlimited" tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided for in Section 32-6-63. The distinctive "Ducks Unlimited" license tags or plates shall be designed by the Department of Revenue with the advice of the Alabama Ducks Unlimited, Incorporated. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags or plates provided for in this chapter.



Section 32-6-462 - Distribution of proceeds.

Proceeds from the additional revenues generated by the forty dollars ($40) minus the production and administrative costs for the "Ducks Unlimited" tags or plates shall be submitted monthly by the Department of Revenue or other appropriate official to the Alabama Ducks Unlimited which shall be used to assist the wetland programs of Alabama Ducks Unlimited.



Section 32-6-463 - Transfer of plates or tags.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tags or plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard tags or plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license tags or plates previously purchased by the owner to the vehicle, which tags or plates shall authorize the operation of the vehicle for the remainder of the current license period. In the event the owner of the distinctive license tag or plate acquires by purchase, trade, exchange, or otherwise, a vehicle for which a standard plate has been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plate previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license tags or plates previously purchased on the vehicle and use the tags or plates for the remainder of the current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise, any vehicle formerly bearing the distinctive tags or plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 28 - Support the Arts.

Section 32-6-470 - Legislative intent.

It is the intent of the Legislature to promote Arts in Alabama, especially arts education, including fine arts, dance, folk arts, drama, and music by providing for a distinctive license tag or plate to raise funds for art education in this state.



Section 32-6-471 - Issuance of distinctive license tags and plates; establishment of Arts Education License Plate Advisory Committee.

(a) Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued distinctive "Support The Arts" license tags or plates. The license tags or plates shall bear the words "Support The Arts" and a graphic design. The State Department of Revenue shall approve the distinctive design of the tags and plates provided in this subsection, and the approval shall be subject to the submission of the graphic design by the Arts Education License Plate Advisory Committee.

(b) There is established the Arts Education License Plate Advisory Committee. The committee shall consist of six members who shall serve on a voluntary basis and without pay or remuneration. The members of the committee shall be appointed as follows:

(1) One by the Alabama State Council on the Arts.

(2) One by the Alabama Alliance for Arts Education.

(3) One by the Alabama State Department of Education, which shall be the person designated as the Arts in Education Specialist.

(4) One by the Governor.

(5) One by the Lieutenant Governor.

(6) One by the Speaker of the House of Representatives.

The members shall serve at the pleasure of the appointing authority. In case of vacancies the appointing authority of the vacant position shall appoint a replacement.

(c) The tags or plates shall be valid for five years and may then be replaced with either conventional, personalized, or new "Support The Arts" tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided for in Section 32-6-63. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags or plates provided for in this chapter.



Section 32-6-472 - Distribution of proceeds.

Proceeds from the additional revenues generated by the fifty dollar ($50) fee, minus the production and administrative costs for the "Support The Arts" tags or plates, shall be submitted monthly by the Department of Revenue or other appropriate official into the Arts Development Fund, Arts Education License Plate Account. The funds in the account shall be appropriated continuously to the Alabama State Council on the Arts to be disbursed to the Alabama State Council on the Arts, the Alabama Alliance for Arts Education, and the Alabama State Department of Education for arts education, local arts education programming, and programs to support the arts throughout the state. The Arts Education License Plate Advisory Committee shall approve disbursement of funds through grants to applicants for the purposes of this division.



Section 32-6-473 - Transfer of plates or tags.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plate sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tags or plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard tags or plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license tags or plates previously purchased by the owner to the vehicle, which tags or plates shall authorize the operation of the vehicle for the remainder of the current license period. In the event the owner of the distinctive license tag or plate acquires by purchase, trade, exchange, or otherwise a vehicle for which a standard plate has been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plate previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license tags or plates previously purchased on the vehicle and use the tags or plates for the remainder of the current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing the distinctive tags or plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 29 - Alabama State Defense Force.

Section 32-6-480 - Issuance of distinctive license tags and plates.

(a) An active or inactive member of the Alabama State Defense Force who is the owner of a motor vehicle and a resident of the state may be issued a distinctive Alabama State Defense Force license tag or plate. The distinctive plates or tags shall be designed by the Department of Revenue with the advice of the Commander of the Alabama State Defense Force. Applicants for the distinctive plates shall present to the judge of probate or license commissioner proof of active or inactive membership in the Alabama State Defense Force on forms prescribed by the Commander of the Alabama State Defense Force. The members of the Alabama State Defense Force shall comply with the motor vehicle registration and licensing laws, pay the regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and pay an additional annual fee of fifty dollars ($50). The Department of Revenue shall coordinate with the Commander of the Alabama State Defense Force for the issuance of the numbers on the tags or plates.

(b) The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags and plates provided for in this chapter. The tags or plates shall be valid for five years and may be replaced with either a conventional, personalized, or new Alabama State Defense Force tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided in Section 32-6-63.



Section 32-6-481 - Distribution of proceeds.

The proceeds of the additional revenues generated by the fifty dollar ($50) fee for the Alabama State Defense Force tags and plates, less cost of production and administration, shall be deposited into the State General Fund.



Section 32-6-482 - Transfer of plates or tags.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise a vehicle for which no standard plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license plates or tags previously purchased by the owner to the vehicle, which plates or tags shall authorize the operation of the vehicle for the remainder of the then current license period. In the event the owner of the distinctive license plates or tags acquires by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plates previously issued for the vehicle, authorize the owner of the newly-acquired vehicle to place the distinctive license plates or tags previously purchased for the vehicle and use the plates for the remainder of the then current license period. The notice of transfer of ownership shall be made of record by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing the distinctive plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.



Section 32-6-483 - Return of plate upon termination of membership.

Upon termination of active and inactive membership with the Alabama State Defense Force, an applicant to whom an Alabama State Defense Force license plate was issued under this section shall, within 30 days, return the plate to the judge of probate or the license commissioner of the county of the applicant's residence.






Division 30 - Civitan International Supporters.

Section 32-6-490 - Issuance of distinctive license tags and plates.

Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of twenty-five dollars ($25), owners of motor vehicles who are residents of Alabama shall be issued distinctive "Civitan International" license tags and plates. These tags or plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new "Civitan International" tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided for in Section 32-6-63. The distinctive "Civitan International" license tags or plates shall be designed by the Department of Revenue with the advice of Civitan International. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags or plates provided for in this chapter.



Section 32-6-491 - Distribution of proceeds.

Proceeds from the additional revenues generated by the twenty-five dollars ($25) minus the production and administrative costs for the "Civitan International" tags or plates shall be paid monthly by the Department of Revenue or other appropriate official to the Civitan International Foundation for the benefit of the Civitan International Research Center at the University of Alabama at Birmingham together with an accounting of the proceeds.



Section 32-6-492 - Transfer of plates or tags.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tags or plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard tags or plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license tags or plates previously purchased by the owner to the vehicle, which tags or plates shall authorize the operation of the vehicle for the remainder of the current license period. In the event the owner of the distinctive license tag or plate acquires by purchase, trade, exchange, or otherwise a vehicle for which a standard plate has been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plate previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license tags or plates previously purchased on the vehicle and use the tags or plates for the remainder of the current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing the distinctive tags or plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 31 - Alabama Cattlemen's Foundation.

Section 32-6-500 - Issuance of distinctive tags and plates.

Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued distinctive "Alabama Cattlemen's Foundation" license tags and plates. These tags or plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new "Alabama Cattlemen's Foundation" tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided for in Section 32-6-63. The Alabama Cattlemen's Foundation shall design, or have designed, the Alabama Cattlemen's Foundation tags or plates which design shall be approved by the Alabama Department of Revenue. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags or plates provided for in this chapter.



Section 32-6-501 - Distribution of proceeds.

Proceeds from the additional revenues generated by the fifty dollars ($50), minus the production and administrative costs, for the "Alabama Cattlemen's Foundation" tags or plates shall be submitted monthly by the Department of Revenue or other appropriate official to the Alabama Cattlemen's Foundation.



Section 32-6-502 - Transfer of plates or tags.

The distinctive license plates or tags issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tags or plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tags or plates as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard tags or plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license tags or plates previously purchased by the owner to the vehicle, which tags or plates shall authorize the operation of the vehicle for the remainder of the current license period. In the event the owner of the distinctive license tag or plate acquires by purchase, trade, exchange, or otherwise, a vehicle for which a standard plate has been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard plate previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license tags or plates previously purchased on the vehicle and use the tags or plates for the remainder of the current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise, any vehicle formerly bearing the distinctive tags or plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 32 - Freemason, Scottish Rite, Eastern Star, Emergency Medical Technician, Boy Scout, Girl Scout.

Section 32-6-510 - Issuance of distinctive license tags and plates.

(a) Effective January 1, 1998, upon application to the judge of probate or license commissioner of the county where he or she resides, compliance with the motor vehicle registration and licensing laws, payment of the regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), the owner of a motor vehicle who is a resident of Alabama and a member or supporter of one of the following may be issued one of the following distinctive tags as provided below:

(1) A member in good standing of the Most Worshipful Grand Lodge of Free and Accepted Masons of the State of Alabama, hereinafter referred to as "Freemasons," or any other person who presents a valid membership card validated by any other masonic organization, may be issued a "Freemason" tag.

(2) A member in good standing of the Ancient and Accepted Scottish Rite of Freemasonry, Southern Jurisdiction of the United States of America, Orient of Alabama, hereinafter referred to as "the Scottish Rite," or any other person who presents a valid membership card validated by any other Scottish Rite organization, may be issued a distinctive "Scottish Rite" tag.

(3) A member in good standing of the Alabama Grand Chapter Order of the Eastern Star, hereinafter referred to as "the Eastern Star," or any other person who presents a valid membership card validated by any other masonic organization, may be issued an "Eastern Star" distinctive tag.

(4) A person who is licensed and employed as an emergency medical technician may be issued a distinctive "Emergency Medical Technician" tag.

(5) A supporter of the Boy Scouts of America may be issued a "Boy Scout" tag.

(6) A supporter of the Girl Scouts of America may be issued a distinctive "Girl Scout" tag.

(b) These tags or plates authorized pursuant to this division shall be valid for five years, and may then be replaced with either conventional, personalized, or new distinctive tags or plates. Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided for in Section 32-6-63. Each organization for which a distinctive license tag or plate is issued shall appoint a design committee consisting of three persons who shall serve without pay to design a distinctive tag or plate which design shall be submitted to the Department of Revenue for approval. In absence of an appointed committee, the Department of Revenue shall design the tag for the organization. The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags and plates provided for in this chapter. Section 32-6-54 shall not apply to the tags or plates designed pursuant to this division.



Section 32-6-511 - Distribution of proceeds.

The net proceeds of the additional revenues derived from sales of the tags or plates, less administrative costs and the cost of production, shall be distributed by the judge of probate or license commissioner to the state Comptroller who shall distribute the proceeds as follows:

(1) Five dollars ($5) of the balance collected from the sale of each Freemason license tag or plate shall be remitted to the State Treasurer for deposit into the Penny Trust Fund, and the remaining balance shall be transmitted to the Freemasons, a portion of which may be distributed to the Alabama Masonic Home in Montgomery, Alabama, as determined by the Grand Lodge.

(2) Five dollars ($5) of the balance collected from the sale of each Scottish Rite license tag or plate shall be remitted to the State Treasurer for deposit into the Penny Trust Fund, and the remaining balance shall be transmitted to the Scottish Rite for use by the Scottish Rite Foundation of Alabama, Incorporated.

(3) Five dollars ($5) of the balance from the sale of each Eastern Star license tag or plate shall be remitted to the State Treasurer for deposit into the Penny Trust Fund, and the remaining balance shall be transmitted to the Eastern Star, a portion of which may be distributed to the Masonic Home in Montgomery, Alabama, as determined by the Grand Chapter of Eastern Star.

(4) The balance collected for the sale of each emergency medical technician license tag or plate shall be transmitted to the State Treasurer for deposit into the Penny Trust Fund.

(5) Twenty-five dollars ($25) of the balance collected from the sale of each Boy Scouts of America license tag or plate shall be remitted to the State Treasurer for deposit into the Penny Trust Fund, and the remaining balance shall be transmitted to the Alabama Boy Scouts Stewardship Education Committee in Anniston, Alabama. The committee shall distribute proper proportionate amounts to other Alabama Boy Scout councils.

(6) Twenty-five dollars ($25) of the balance collected from the sale of each Girl Scouts of America tag or plate shall be remitted to the State Treasurer for deposit into the Penny Trust Fund, and the remaining balance shall be transmitted to the South Central Alabama Girl Scouts Council in Montgomery, Alabama. The council shall distribute proper proportionate amounts to other Alabama Girl Scout councils.



Section 32-6-512 - Transfer of plates or tags.

The distinctive license tags or plates issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing the distinctive tag or plate sells, trades, exchanges, or otherwise disposes of the motor vehicle, the tag or plate shall be retained by the owner to whom it was issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the tag or plate as provided in this section. In the event the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard tag or plate has been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer and use of the distinctive license tag or plate previously purchased by the owner for the remainder of the current license period of the tag or plate. In the event the owner of the distinctive license tag or plate acquires by purchase, trade, exchange, or otherwise, a vehicle for which a standard tag or plate has been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and upon delivery to the official of the standard tag or plate previously issued for the vehicle, authorize the owner of the newly-acquired vehicle to place the distinctive license tag or plate previously purchased on the vehicle and use the tag for the remainder of the then current license period. The notice of transfer of ownership shall be made by record to the judge of probate or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise, any vehicle formerly bearing the distinctive tag or plate may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase a standard replacement tag or plate for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.



Section 32-6-513 - Return of plate upon termination of membership.

Upon termination of membership with the appropriate masonic organization or employment as an emergency medical technician, a person to whom a distinctive license tag or plate was issued under this division shall, within 30 days, return the tag or plate to the judge of probate or the license commissioner of the county where the applicant resides.






Division 33 - Alabama Association of Realtors.

Section 32-6-520 - Issuance of distinctive license plates; duration; fees; design.

(a) Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama and members of the ALABAMA ASSOCIATION OF REALTORS shall be issued distinctive ALABAMA ASSOCIATION OF REALTORS license plates.

(b) These plates shall be valid for five years, and may then be replaced with plates of the same type or other valid plates.

(c) Payment of required license fees and taxes for the years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) The ALABAMA ASSOCIATION OF REALTORS shall design, or have designed, the plate which design shall be approved by the Department of Revenue. Section 32-6-54 shall not apply to the plates designed pursuant to this section.

(e) The plates shall be issued, printed, and processed like other distinctive and personalized plates provided for in this chapter.



Section 32-6-521 - Misuse of registered trademarks.

The State of Alabama, political subdivisions, and its agencies shall not be liable for the misuse of any registered trademarks that are used in the design of the distinctive tags issued pursuant to this division.



Section 32-6-522 - Return of plates upon termination of membership.

Upon termination of membership in the ALABAMA ASSOCIATION OF REALTORS, the realtor to whom a distinctive license plate was issued under this division shall, within 30 days, return the plate to the judge of probate or the license commissioner of the county where the applicant resides.



Section 32-6-523 - Distribution of proceeds.

The net proceeds of the additional revenues derived from sales of the distinctive plates, less administrative costs including the costs of production incurred by the Department of Corrections in producing the plates, shall be distributed by each judge of probate or license commissioner to the state Comptroller. Thereafter, the state Comptroller shall distribute the proceeds to the Children's Trust Fund.






Division 34 - 4-H Club Foundation.

Section 32-6-530 - Issuance of distinctive license plates; duration; fees; design.

(a) Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued distinctive "4-H Club Foundation" plates.

(b) These plates shall be valid for five years, and may then be replaced with plates of the same type or other valid plates.

(c) Payment of required license fees and taxes for the years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) The 4-H Club Foundation shall design, or have designed, the plate which design shall be approved by the Department of Revenue. Section 32-6-54 shall not apply to the plates designed pursuant to this section.

(e) The plates shall be issued, printed, and processed like other distinctive and personalized plates provided for in this chapter.



Section 32-6-531 - Distribution of proceeds.

The net proceeds of the additional revenues derived from sales of the distinctive plates, less administrative costs including the costs of production incurred by the Department of Corrections in producing the plates, shall be distributed by each judge of probate or license commissioner to the state Comptroller. Thereafter, the state Comptroller shall distribute the proceeds collected from the sale of the 4-H Club Foundation distinctive plates to the 4-H Club Foundation.






Division 35 - Alabama Cotton Producers.

Section 32-6-540 - Issuance of distinctive license plates; duration; fees; design.

(a) Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of thirty-five dollars ($35), owners of motor vehicles who are residents of Alabama shall be issued distinctive Alabama Cotton Producers license plates.

(b) These plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new Cotton Producer license plates.

(c) Payment of required license fees and taxes for the years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) The Alabama Cotton Commission shall design, or have designed, the plate which design shall be approved by the Department of Revenue. Section 32-6-54 shall not apply to the plates designed pursuant to this section.

(e) The plates shall be issued, printed, and processed like other distinctive and personalized plates provided for in this chapter.



Section 32-6-541 - Distribution of proceeds.

The net proceeds of the additional revenues derived from sales of the distinctive plates, less administrative costs including the costs of production of the plates incurred by the Revenue Department, shall be distributed by each judge of probate or license commissioner to the state Comptroller for the fiscal year ending September 30, 1998. The first two thousand dollars ($2,000) received by the state Comptroller shall be used to satisfy the appropriation specified in Section 4 of Act 97-469. Thereafter, the state Comptroller shall distribute thirty-one dollars ($31) per tag monthly to the Alabama Cotton Producers and four dollars ($4) per tag to the Southern/Southeastern Cotton Growers and Ginners Association. The Alabama Cotton Commission and the Southern/Southeastern Cotton Growers and Ginners Association shall use these funds for the promotion of the production, distribution, improvement, marketing, use, and sale of cotton as authorized by Amendment 388 of the Constitution of Alabama of 1901.



Section 32-6-542 - Transfer of plates.

(a)(1) The distinctive license plates shall not be transferable between motor vehicle owners.

(2) If the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the plates.

(3) If the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license plates previously purchased by the owner to the vehicle, which plates shall authorize the operation of the vehicle for the remainder of the then current license period.

(4) If the owner of the distinctive license plates acquires by purchase, trade, exchange, or otherwise, a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and being furnished by the owner the standard plates previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license plates previously purchased on the vehicle and use the plates for the remainder of the then current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

(b) Any person acquiring by purchase, trade, exchange, or otherwise, any vehicle bearing the distinctive plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 36 - Proud of Our Indian Heritage and Alabama Poultry Foundation.

Section 32-6-550 - Issuance of distinctive license plates; duration; fees; design.

(a) Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifteen dollars ($15), owners of motor vehicles who are residents of Alabama shall be issued distinctive "Proud of Our Indian Heritage" license plates, and also owners of motor vehicles who are residents of Alabama shall be issued distinctive "Alabama Poultry Foundation" license plates upon payment of an additional annual fee of thirty-five dollars ($35).

(b) These plates shall be valid for five years, and may then be replaced with plates of the same type or other valid plates.

(c) Payment of required license fees and taxes for the years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) The Alabama Indian Affairs Commission shall design, or have designed, the plate which design shall be approved by the Department of Revenue. Section 32-6-54 shall not apply to the plates designed pursuant to this section.

(e) The Alabama Poultry Foundation shall design, or have designed, the plate which design shall be approved by the Department of Revenue. Section 32-6-54 shall not apply to the plates designed pursuant to this section.

(f) The plates shall be issued, printed, and processed like other distinctive and personalized plates provided for in this chapter.



Section 32-6-551 - Distribution of proceeds.

(a) The net proceeds of the additional revenues derived from sales of the "Proud of Our Indian Heritage" distinctive plates less administrative costs, including the costs of production incurred by the Revenue Department in producing the plates, shall be distributed by each judge of probate or license commissioner to the state Comptroller. The state Comptroller shall distribute the net proceeds monthly to the Alabama Indian Affairs Commission which shall evenly distribute 50 percent of the proceeds to the tribes represented on the commission and recognized by the State of Alabama. The funds shall be used for cultural, educational, and economic development purposes.

(b) The net proceeds of the additional revenues derived from sales of the "Alabama Poultry Foundation" distinctive plates, less administrative costs including the costs of production incurred by the Department of Corrections in producing the plates, shall be distributed by each judge of probate or license commissioner to the state Comptroller. Thereafter, the state Comptroller shall distribute the net proceeds monthly to the Alabama Poultry Foundation.



Section 32-6-552 - Transfer of plates.

(a)(1) The distinctive license plates shall not be transferable between motor vehicle owners.

(2) If the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the plates.

(3) If the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license plates previously purchased by the owner to the vehicle, which plates shall authorize the operation of the vehicle for the remainder of the then current license period.

(4) If the owner of the distinctive license plates acquires by purchase, trade, exchange, or otherwise, a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and being furnished by the owner the standard plates previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license plates previously purchased on the vehicle and use the plates for the remainder of the then current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

(b) Any person acquiring by purchase, trade, exchange, or otherwise, any vehicle bearing the distinctive plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 37 - Alabama Wildlife Federation.

Section 32-6-560 - Issuance of distinctive license plates; duration; fees; design.

(a) Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50) for a prenumbered license plate or upon payment of an annual fee of sixty dollars ($60) for a personalized license plate, owners of motor vehicles who are residents of Alabama shall be issued distinctive Alabama Wildlife Federation license plates.

(b) These plates shall be valid for five years, and may then be replaced with plates of the same type or other valid plates.

(c) Payment of required license fees and taxes for the years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) The Alabama Wildlife Federation shall design, or have designed, the plate which design shall be approved by the Department of Revenue. Section 32-6-54 shall not apply to the plates designed pursuant to this section.

(e) The plates shall be issued, printed, and processed like other distinctive and personalized plates provided for in this chapter.



Section 32-6-561 - Distribution of proceeds.

The net proceeds of the additional revenues derived from sales of the distinctive plates, less administrative costs including the costs of production incurred by the Department of Corrections in producing the plates, shall be distributed by each judge of probate or license commissioner to the state Comptroller. Thereafter, the state Comptroller shall distribute the proceeds monthly to the Alabama Wildlife Federation which shall expend the proceeds in fulfillment of its purposes and objectives with oversight by its board of directors.






Division 38 - Alabama Sports Festival, Inc.

Section 32-6-570 - Issuance of distinctive license plates; duration; fees; design.

(a) Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued distinctive Alabama Sports Festival, Inc., license plates.

(b) These plates shall be valid for five years , and may then be replaced with either conventional, personalized, or new Alabama Sports Festival, Inc. license plates.

(c) Payment of required license fees and taxes for the years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) The Alabama Sports Festival, Inc., which shall design, or have designed, the plate which design shall be approved by the Department of Revenue. Section 32-6-54 shall not apply to the plates designed pursuant to this section.

(e) The plates shall be issued, printed, and processed like other distinctive and personalized plates provided for in this chapter.



Section 32-6-571 - Distribution of proceeds.

(a) The net proceeds of the additional revenues derived from sales of the distinctive plates, less administrative costs including the costs of production incurred by the Revenue Department in producing the plates, shall be distributed by each judge of probate or license commissioner to the state Comptroller. The first two thousand dollars ($2,000) received by the state Comptroller shall be used to satisfy the appropriation specified in Section 4 of Act 97-544 for the fiscal year ending September 30, 1998. Thereafter, the state Comptroller shall distribute the proceeds monthly to the Alabama Sports Festival, Inc.

(b) For every license plate or tag purchased by a resident of a particular county, one-half of the proceeds received by the Alabama Sports Festival, Inc., shall be given to the Alabama Sports Festival, Inc., County Local Organizing Committee to be used for the benefit of athletes residing in the county which participates in the programs of the Alabama Sports Festival, Inc. The balance shall be used statewide in underwriting the programs of the Alabama Sports Festival, Inc. If a tag is purchased by a resident of a county that has not organized an Alabama Sports Festival, Inc., County Local Organizing Committee, one-half of the proceeds shall be deposited in an interest-bearing trust account in an Alabama bank, and transferred to the Alabama Sports Festival, Inc., County Local Organizing Committee when the organization of that county local organizing committee has been completed.



Section 32-6-572 - Transfer of plates.

(a)(1) The distinctive license plates shall not be transferable between motor vehicle owners.

(2) If the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the plates.

(3) If the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license plates previously purchased by the owner to the vehicle, which plates shall authorize the operation of the vehicle for the remainder of the then current license period.

(4) If the owner of the distinctive license plates acquires by purchase, trade, exchange, or otherwise, a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and being furnished by the owner the standard plates previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license plates previously purchased on the vehicle and use the plates for the remainder of the then current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

(b) Any person acquiring by purchase, trade, exchange, or otherwise, any vehicle bearing the distinctive plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 39 - Kiwanis International.

Section 32-6-580 - Issuance of distinctive license plates; duration; fees; design.

(a) Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama and are members in good standing of the Kiwanis International shall be issued distinctive Kiwanis International license plates.

(b) These plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new Kiwanis International license plates.

(c) Payment of required license fees and taxes for the years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) The Kiwanis Alabama District Office in Birmingham, Alabama, shall design, or have designed, the plate which design shall be approved by the Department of Revenue. Section 32-6-54 shall not apply to the plates designed pursuant to this section.

(e) The plates shall be issued, printed, and processed like other distinctive and personalized plates provided for in this chapter.



Section 32-6-581 - Distribution of proceeds.

The net proceeds of the additional revenues derived from sales of the distinctive plates, less administrative costs including the costs of production incurred by the Department of Revenue in producing the plates, shall be distributed by each judge of probate or license commissioner to the state Comptroller. The first two thousand dollars ($2,000) received by the state Comptroller shall be used to satisfy the appropriation specified in Section 4 of Act 97-545 for the fiscal year ending September 30, 1998. Thereafter, the state Comptroller shall distribute the proceeds monthly to the Kiwanis Alabama District Office in Birmingham, Alabama, which shall distribute the proceeds to the Kiwanis Clubs in this state.



Section 32-6-582 - Transfer of plates.

(a)(1) The distinctive license plates shall not be transferable between motor vehicle owners.

(2) If the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the plates.

(3) If the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license plates previously purchased by the owner to the vehicle, which plates shall authorize the operation of the vehicle for the remainder of the then current license period.

(4) If the owner of the distinctive license plates acquires by purchase, trade, exchange, or otherwise, a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and being furnished by the owner the standard plates previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license plates previously purchased on the vehicle and use the plates for the remainder of the then current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

(b) Any person acquiring by purchase, trade, exchange, or otherwise, any vehicle bearing the distinctive plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 40 - Sisters for Life.

Section 32-6-590 - Issuance of distinctive plates; duration; fees; design.

(a) Upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued distinctive Sisters for Life license plates.

(b) These plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new Sisters for Life plates.

(c) Payment of required license fees and taxes for the years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) The Sistas Can Survive Coalition shall design, or have designed, the plate which design shall be approved by the Department of Revenue. Section 32-6-54 shall not apply to the plates designed pursuant to this section.

(e) The plates shall be issued, printed, and processed like other distinctive and personalized plates provided for in this chapter.



Section 32-6-591 - Distribution of proceeds.

The net proceeds of the additional revenues derived from sales of the distinctive plates, less administrative costs including the costs of production incurred by the Revenue Department in producing the plates, shall be distributed by each judge of probate or license commissioner to the state Comptroller. The first two thousand dollars ($2,000) received by the state Comptroller in the fiscal year ending September 30, 1998, shall be used to satisfy the appropriation specified in Section 4 of Act 97-546. Thereafter, the state Comptroller shall distribute the proceeds monthly to the Sistas Can Survive Coalition for the purpose of providing free mammograms to underserved persons through the Mammogram for Life Campaign.



Section 32-6-592 - Transfer of plates.

(a)(1) The distinctive license plates shall not be transferable between motor vehicle owners.

(2) If the owner of a vehicle bearing the distinctive plates sells, trades, exchanges, or otherwise disposes of the motor vehicle, the plates shall be retained by the owner to whom issued and returned to the judge of probate or license commissioner of the county, who shall receive and account for the plates.

(3) If the owner acquires by purchase, trade, exchange, or otherwise, a vehicle for which no standard plates have been issued during the current license period, the judge of probate or license commissioner of the county shall, upon being furnished by the owner proper certification of the acquisition of the vehicle and the payment of the motor vehicle license tax due upon the vehicle, authorize the transfer of the distinctive license plates previously purchased by the owner to the vehicle, which plates shall authorize the operation of the vehicle for the remainder of the then current license period.

(4) If the owner of the distinctive license plates acquires by purchase, trade, exchange, or otherwise, a vehicle for which standard plates have been issued during the current license year, the judge of probate or license commissioner shall, upon proper certification of the owner and being furnished by the owner the standard plates previously issued for the vehicle, authorize the owner of the newly acquired vehicle to place the distinctive license plates previously purchased on the vehicle and use the plates for the remainder of the then current license period. The notice of transfer of ownership shall be recorded by the judge of probate or the license commissioner.

(b) Any person acquiring by purchase, trade, exchange, or otherwise, any vehicle bearing the distinctive plates may, upon certification of the fact to the judge of probate or license commissioner of the county and the payment of the fee now required by law, purchase standard replacement plates for the vehicle which shall authorize the operation of the vehicle by the new owner for the remainder of the license period.






Division 41 - Proud to be an American.

Section 32-6-600 - Issuance of distinctive plates; duration; fees; design.

(a) Notwithstanding Sections 32-6-64, 32-6-65, 32-6-67, and 32-6-68, upon application to the judge of probate, license commissioner, or other issuing official, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued distinctive "Proud To Be An American" license tags or plates. These tags or plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new "Proud To Be An American" tags or plates. Notwithstanding the other provisions of this section, the tag shall not be printed and issued until applications for the quantity required for a Quantity Class 2 tag are received by the state Comptroller in the same manner as provided in Section 32-6-64.

(b) Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided in Section 32-6-63.

(c) The Proud To Be An American license plate designed by the Department of Veterans Affairs and approved by the Department of Revenue shall have a white background and shall be designed so that the word "Alabama" appears in red characters at the top of the plate; the words "Proud To Be An American" appear at the bottom of the plate in red characters on a white background; the crossed flags of the United States and the State of Alabama, which shall be designed to be waving, appear in the left center of the plate; and the serial numbers appear in blue characters at the right of the flags.

(d) The tags or plates shall be issued, printed, and processed like other distinctive and personalized tags and plates provided in this chapter.



Section 32-6-601 - Distribution of proceeds.

The net proceeds of the additional revenues derived from sales of the tags or plates produced pursuant to this division, less administrative costs, including the cost of production of the tags or plates, shall be distributed by the judge of probate, license commissioner, or other issuing official to the office of the state Comptroller which shall distribute the proceeds equally to the Alabama Veterans' Assistance Fund in the State Treasury and the USS Alabama Battleship Memorial Park Foundation in Mobile. The additional fee represents a charitable contribution from the purchaser to the entities receiving the distributions of the funds pursuant to this section.






Division 42 - God Bless America.

Section 32-6-610 - Issuance of distinctive plates; fees; duration; design.

(a) Notwithstanding Sections 32-6-64, 32-6-67, and 32-6-68, upon application to the judge of probate, license commissioner, or other issuing official, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, owners of motor vehicles who are residents of Alabama shall be issued distinctive "God Bless America" license tags or plates. In those years in which a revalidation decal only is issued, the owner shall pay the regular license fee for tags as provided by law. These tags or plates shall be valid for five years, and may then be replaced with either conventional or new "God Bless America" tags or plates.

(b) Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided in Section 32-6-63.

(c) The "God Bless America" license plate shall be designed by the Department of Revenue.

(d) The tags or plates shall be issued, printed, and processed like other distinctive plates provided in this chapter.



Section 32-6-611 - Personalized plates.

(a) Upon application to the judge of probate, license commissioner, or other issuing official, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger or pleasure motor vehicles, and payment of the annual additional fee of fifty dollars ($50), which shall not be prorated, owners of motor vehicles who are residents of Alabama shall be issued personalized God Bless America license tags or plates upon which, in lieu of the numbers prescribed by law, shall be inscribed special letters, figures, numbers, or other marks, emblems, symbols, or badges of distinction or personal prestige or a combination of these as are approved for and assigned to the application by the Department of Revenue.

(b) The personalized license tags or plates provided for in this section shall be issued, printed, processed, and renewed in the same manner as other personalized plates in Section 32-6-150.

(c) Fees collected pursuant to this section, net the two and one-half percent commission to the judge of probate, license commissioner, or other issuing official and manufacturing costs to the Department of Corrections shall be transmitted timely to the state Comptroller. The balance of the funds shall be distributed to the Alabama Veterans Living Legacy and administered by the Citizenship Trust pursuant to Sections 16-44A-30 to 16-44A-36, inclusive.






Division 43 - Barber Vintage Motorsports Museum.

Section 32-6-620 - Issuance of distinctive plates; fees; design.

(a) Upon application to the judge of probate, license commissioner, or other issuing official, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for motorcycle license tags or plates and payment of an annual additional fee of fifty dollars ($50), owners of motorcycles who are residents of Alabama shall be issued distinctive "Barber Vintage Motorsports Museum" motorcycle license tags or plates. The motorcycle tags or plates shall be numbered or personalized. These tags or plates shall be valid for five years and may then be replaced with either conventional, personalized, or new "Barber Vintage Motorsports Museum" motorcycle tags or plates. Notwithstanding the provisions of this section, the motorcycle tags or plates shall only be printed and issued as long as the Barber Vintage Motorsports Museum qualifies for a distinctive license plate category pursuant to Section 32-6-64 for passenger cars, pickup trucks, and self-propelled campers or house cars.

(b) Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided in Section 32-6-63.

(c) The Barber Vintage Motorsports Museum shall be responsible for the design of the distinctive motorcycle license plate subject to approval by the Commissioner of Revenue and compliance with all laws and regulations.

(d) The annual additional fee for the motorcycle plates shall be distributed in accordance with the provisions of Section 32-6-68. The Barber Vintage Motorsports Museum portion of the fee shall be used to defray the operating costs of the museum, a 501(c)3 nonprofit foundation.

(e) The Department of Revenue may promulgate rules and regulations to implement this section.






Division 44 - Alabama Gold Star Family.

Section 32-6-630 - Issuance of distinctive plates; fees; design.

(a) Notwithstanding Sections 32-6-64, 32-6-67, and 32-6-68, a distinctive license plate category shall be established entitled "Alabama Gold Star Family." The distinctive plates shall be issued, printed, and processed in the same manner as other distinctive plates provided for in this chapter.

(b) Any member of the immediate family of a person who died while on active duty of any branch of the United States military may apply to the judge of probate or other license plate issuing official, and upon presentation of documentation pursuant to subsection (d), may receive one distinctive license plate for display on a private passenger automobile or pickup truck, and shall be exempt from the payment of the motor vehicle registration fee, ad valorem tax and any additional fees. Additional distinctive license plates may be purchased upon payment of regular required motor vehicle fees and taxes and an additional fee of three dollars ($3) for the initial issuance of the distinctive license plate.

(c) Payment of required license fees and ad valorem taxes for the years during which a new license plate is not issued shall be evidenced as provided for in Section 32-6-63.

(d) The following documents shall be presented to the judge of probate or other license plate issuing official to receive the "Alabama Gold Star Family" distinctive license plate:

(1) DD Form 2064 - Overseas Death Certificate or prior era Department of Defense death certificate; or

(2) DD Form 1300 - Report of Casualty.

(3) In the event that the applicant is not identified as the next of kin on one of the documents listed in subdivisions (1) and (2), the applicant must also submit a notarized affidavit obtained from the Alabama Department of Veterans' Affairs, certifying applicant's relationship to the deceased service member.

(e) The "Alabama Gold Star Family" distinctive license plate shall be designed by the Department of Veterans' Affairs after consultation with the Alabama Gold Star Family Organization and approved by the Department of Revenue.

(f) As used in this section, the phrase member of the immediate family shall mean all of the following:

(1) A spouse.

(2) A parent, adoptive parent, or stepparent.

(3) A foster parent in loco parentis.

(4) A sibling, to include whole or half-blood, or by adoption.

(5) A child, including those by adoption, or a stepchild.

(6) Grandparent or other legal guardian.

(7) Any other immediate family members designated as next of kin by the Department of Defense.

(g) The Department of Revenue may promulgate any rules necessary to administer the provisions of this section.






Division 45 - U. S. Marine Corps.

Section 32-6-640 - Issuance of distinctive plates; fees; design.

(a) Notwithstanding Sections 32-6-64, 32-6-67, and 32-6-68, upon application and submission of an identification card, leave and earnings statement, or a DD214 form to the judge of probate, license commissioner, or other license issuing official, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates for private passenger, pickup trucks, or pleasure motor vehicles, owners of motor vehicles who are residents of Alabama and are active or retired members or honorably discharged from the U.S. Marine Corps shall be issued distinctive U.S. Marine Corps license tags or plates. These tags or plates shall be valid for five years, and may then be replaced with either conventional or new U.S. Marine Corps tags or plates.

(b) Active members of the U.S. Marine Corps shall pay an additional fee of three dollars ($3) in the year the license plate is issued. Retired and honorably discharged members of the U.S. Marine Corps shall pay an annual additional fee of twenty-five dollars ($25).

(c) Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) The U.S. Marine Corps license plate shall be designed by the Department of Alabama Marine Corps League and approved by the Department of Revenue.

(e) The tags or plates shall be issued, printed, and processed like other distinctive plates provided for by law.

(f) The net proceeds of the additional revenues derived from sales of the distinctive plates, less administrative costs including the costs of production incurred by the Department of Corrections in producing the plates, shall be distributed by each judge of probate, license commissioner, or other license issuing official to the state Comptroller. The state Comptroller shall distribute the proceeds monthly to the Department of Alabama Marine Corps League.

(g) The Department of Revenue may promulgate any rules necessary to administer this section.






Division 46 - United States Armed Forces.

Section 32-6-650 - Issuance of distinctive plates; fees; design.

(a) Notwithstanding Sections 32-6-64, 32-6-67, and 32-6-68, upon application and submission of the appropriate military identification card, Leave and Earnings Statement, or DD214 form to the judge of probate, license commissioner, or other license plate issuing official, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license tags or plates, and payment of an additional fee of three dollars ($3) for the initial issuance of the tag for a private passenger, pickup truck, or pleasure motor vehicle, the owner of a motor vehicle who is a resident of Alabama and an active or retired member of the United States Air Force, Army, Navy, Coast Guard, or Merchant Marines or has been honorably discharged from any of these branches of service shall be issued a military distinctive license plate designating the appropriate branch of service. The tag or plate shall be valid for five years and may then be replaced with either a conventional or new United States Air Force, Army, Navy, Coast Guard, or Merchant Marine tag or plate.

(b) Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided in Section 32-6-63.

(c) The United States Air Force, Army, Navy, Coast Guard, or Merchant Marine military distinctive license plates shall be designed by the Department of Veterans Affairs and approved by the Department of Revenue.

(d) The tags or plates shall be issued, printed, and processed like other distinctive plates provided for by law.

(e) The Department of Revenue may adopt any rules necessary to administer this section.






Division 47 - POW/MIA.

Section 32-6-660 - Issuance of distinctive plates; fees; design.

(a)(1) Notwithstanding Sections 32-6-64, 32-6-65, 32-6-67, and 32-6-68, except for the requirements for Quantity Class 2 applications provided herein, upon application to the judge of probate, license commissioner, or other issuing official, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of five dollars ($5), owners of motor vehicles who are residents of Alabama shall be issued distinctive POW/MIA license plates. These license plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new POW/MIA license plates. The license plate shall not be printed and issued until applications for the quantity required for regular private passenger or pleasure motor vehicle license plates for a Quantity Class 2 license plate are received by the state Comptroller in the same manner as provided in Section 32-6-64.

(2) Upon application to the judge of probate, license commissioner, or other issuing official, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for motorcycle license plates, and payment of an additional annual fee of five dollars ($5), owners of motorcycles who are residents of Alabama shall be issued distinctive POW/MIA motorcycle license plates. The license plate shall be valid for five years and may then be replaced with a new conventional, personalized, or POW/MIA motorcycle license plate. Notwithstanding this section, the motorcycle license plates shall only be printed and issued as long as the POW/MIA distinctive license plate qualifies for a distinctive license plate category pursuant to subdivision (1).

(b) Payment of required license fees and taxes for the years during which new license plates are not issued shall be evidenced as provided in Section 32-6-63.

(c) The POW/MIA license plates shall be designed by the Department of Veterans' Affairs and approved by the Department of Revenue. The design shall be of a different design than the distinctive POW license plate authorized pursuant to Section 32-6-250, and shall contain the term POW/MIA.

(d) The license plates shall be issued, printed, and processed like other distinctive and personalized license plates provided in this chapter.

(e) The net proceeds of the additional revenues derived from sales of the license plates produced pursuant to this section, less administrative costs, shall be distributed by the judge of probate, license commissioner, or other issuing official to the office of the state Comptroller which shall distribute the proceeds to the Alabama Veterans' Assistance Fund in the State Treasury.

(f) The Department of Revenue may promulgate rules to implement this section.






Division 48 - Breast Cancer Research.

Section 32-6-670 - Issuance of distinctive plates; fees; design.

(a) Notwithstanding the provisions of Section 32-6-64, upon application to the judge of probate, license commissioner, or other issuing official, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for motorcycle license tags or plates, and payment of an annual additional fee of fifty dollars ($50), owners of motorcycles who are residents of Alabama shall be issued distinctive "Breast Cancer Research" motorcycle license tags or plates. The motorcycle tags or plates shall be numbered or personalized. These tags or plates shall be valid for five years and may then be replaced with either conventional, personalized, or new "Breast Cancer Research" motorcycle tags or plates. Notwithstanding the provisions of this section, the motorcycle tags or plates shall only be printed and issued as long as the Breast Cancer Research Foundation of Alabama qualifies for a distinctive license plate category pursuant to Section 32-6-64, for passenger cars, pickup trucks, and self-propelled campers or house cars.

(b) Payment of required license fees and taxes for the years during which a new tag or plate is not issued shall be evidenced as provided in Section 32-6-63.

(c) The Breast Cancer Research Foundation of Alabama shall be responsible for the design of the distinctive motorcycle license plate subject to approval by the Commissioner of Revenue and compliance with all laws and rules.

(d) The annual additional fee for the motorcycle plates shall be distributed in accordance with Section 32-6-68. The Breast Cancer Research Foundation of Alabama portion of the fee shall be used to provide funding for breast cancer research in the State of Alabama.

(e) The Department of Revenue may promulgate rules to implement this section.






Division 49 - State Law Enforcement Memorial.

Section 32-6-680 - Issuance of distinctive plates; fees; design.

(a) Notwithstanding Sections 32-6-64, 32-6-67, and 32-6-68, upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued distinctive law enforcement memorial license plates.

(b) These plates shall be valid for five years, and may then be replaced with either conventional, personalized, or new law enforcement memorial license plates.

(c) Payment of required license fees and taxes for the years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) Officials from the State Law Enforcement Memorial in Anniston, Alabama, may submit a design of the plate honoring law enforcement officers killed in the line of duty. The design shall be approved by the Department of Revenue and the Legislative Oversight Committee for License Plates prior to production. Section 32-6-54 shall not apply to the plates designed pursuant to this section.

(e) The plates shall be issued, printed, and processed like other distinctive and personalized plates provided for in this chapter.

(f) The additional revenues derived from the sales of the distinctive motor vehicle license plates shall be distributed as follows: Twenty-five dollars ($25) of the additional fee to the State Law Enforcement Memorial in Anniston, Alabama, and twenty-five dollars ($25) of the additional fee to the State General Fund.






Division 50 - Stop Domestic Violence.

Section 32-6-690 - Issuance of distinctive plates; fees; design.

(a) Notwithstanding Sections 32-6-64 and 32-6-67, upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued distinctive Stop Domestic Violence license plates.

(b) These plates shall be valid for five years.

(c) Payment of required license fees and taxes for years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) Officials from the Alabama District Attorneys Association shall design the plate. The design shall be approved by the Department of Revenue and the Legislative Oversight Committee for License Plates prior to production. Section 32-6-54 shall not apply to the plate designed pursuant to this section.

(e) The plates shall be issued, printed, and processed like other distinctive and personalized plates provided for in this chapter.

(f) The net proceeds from the additional revenues derived from the sales of the distinctive motor vehicle license plates, less the fees as provided in Section 32-6-68, shall be distributed to the district attorney for the county in which the plate was issued for the use and benefit of domestic violence prevention programs.






Division 51 - State Parks.

Section 32-6-700 - Issuance of distinctive plates; fees; design.

(a) Notwithstanding Sections 32-6-64 and 32-6-67, upon application to the judge of probate or license commissioner, compliance with motor vehicle registration and licensing laws, payment of regular fees required by law for license plates for private passenger or pleasure motor vehicles, and payment of an additional annual fee of fifty dollars ($50), owners of motor vehicles who are residents of Alabama shall be issued distinctive state parks license plates.

(b) These plates shall be valid for five years.

(c) Payment of required license fees and taxes for the years during which a new plate is not issued shall be evidenced as provided in Section 32-6-63.

(d) Officials from the Department of Conservation and Natural Resources shall design the plate. The design shall be approved by the Department of Revenue and the Legislative Oversight Committee for License Plates prior to production. Section 32-6-54 shall not apply to the plate designed pursuant to this section.

(e) The plates shall be issued, printed, and processed like other distinctive and personalized plates provided for in this chapter.

(f) The net proceeds from the additional revenues derived from the sales of the distinctive motor vehicle license plates, less the fees as provided in Section 32-6-68, shall be distributed to the Department of Conservation and Natural Resources for the use and benefit of the State Park System.

(g) In addition to any and all other funds heretofore or hereafter appropriated, for the fiscal year beginning October 1, 2017, and every year thereafter, there is appropriated to the Department of Conservation and Natural Resources the additional revenues as provided for by this section.












Chapter 6A - AUTOCYCLES.

Section 32-6A-1 - Operation of autocycles.

(a) For the purposes of this chapter, an "autocycle" means a motor vehicle that is designed to travel with three wheels on the ground, equipped with a steering wheel, equipped with seating that does not require the operator to straddle or sit astride the seat, and manufactured and certified to comply with federal safety requirements for a motorcycle including, but not limited to, Part 571 of Title 49, Code of Federal Regulations.

(b) The operator of an autocycle shall be required to have a regular driver's license and shall not be required to have a Class M displayed on his or her driver's license or a Class M motorcycle license.

(c) An autocycle shall be equipped with a seat belt, and the operator shall be subject to the requirements of the seat belt law when operating the vehicle.

(d) For the purposes of this title and Title 40, an autocycle shall be registered, taxed, and titled in the same manner as a motorcycle and shall otherwise be considered a motorcycle for the purposes of this title and Title 40.

(e) A person 17 years of age or younger operating an autocycle shall be subject to the operating hours, exceptions, and suspensions provided in Section 32-6-7.2.






Chapter 7 - MOTOR VEHICLE SAFETY-RESPONSIBILITY ACT.

Section 32-7-1 - Citation of chapter.

This chapter may be cited as the Motor Vehicle Safety-Responsibility Act.



Section 32-7-2 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them in this section, except in those instances where the context clearly indicates a different meaning:

(1) DIRECTOR. The Director of Public Safety of the State of Alabama.

(2) JUDGMENT. Any judgment which shall have become final by expiration without appeal of the time within which an appeal might have been perfected, or by final affirmation on appeal rendered by a court of competent jurisdiction of any state or of the United States, upon a cause of action arising out of the ownership, maintenance or use of any motor vehicle, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, or upon a cause of action on an agreement of settlement for those damages.

(3) LICENSE. Any license, temporary instruction permit, or temporary license issued under the laws of this state pertaining to the licensing of persons to operate motor vehicles.

(4) MOTOR VEHICLE. Every self-propelled vehicle which is designed for use upon a highway, including trailers and semitrailers designed for use with the vehicles (except traction engines, road rollers, farm tractors, tractor cranes, power shovels and well drillers) and every vehicle which is propelled by electric power obtained from overhead wires but not operated upon rails.

(5) NONRESIDENT. Every person who is not a resident of this state.

(6) NONRESIDENT'S OPERATION PRIVILEGE. The privilege conferred upon a nonresident by the laws of this state pertaining to the operation by him or her of a motor vehicle or the use of a motor vehicle owned by him or her in this state.

(7) OPERATOR. Every person who is in actual physical control of a motor vehicle.

(8) OWNER. A person who holds the legal title of a motor vehicle, or in the event a motor vehicle is the subject of an agreement for the conditional sale or lease of the motor vehicle with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee, or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then the conditional vendee, or lessee, or mortgagor shall be deemed the owner for the purposes of this subdivision.

(9) PERSON. Every natural person, firm, copartnership, association, or corporation.

(10) PROOF OF FINANCIAL RESPONSIBILITY. Proof of ability to respond in damages for liability, on account of accidents occurring subsequent to the effective date of the proof, arising out of the ownership, maintenance, or use of a motor vehicle in the amount of twenty-five thousand dollars ($25,000), because of bodily injury to or death of one person in any one accident, and, subject to the limit for one person, in the amount of fifty thousand dollars ($50,000) because of bodily injury to or death of two or more persons in any one accident, and in the amount of twenty-five thousand dollars ($25,000) because of injury to or destruction of property of others in any one accident.

(11) REGISTRATION. Registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of motor vehicles.

(12) STATE. Any state, territory or possession of the United States, the District of Columbia, or any province of the Dominion of Canada.



Section 32-7-3 - Administration of chapter; appeal to court.

(a) Director to administer chapter. The director shall administer and enforce the provisions of this chapter and may make rules and regulations necessary for its administration and shall provide for hearings upon the request of persons aggrieved by orders or acts of the director under the provisions of this chapter.

(b) Appeal to court. At any time within 60 days after the rendition of any order or decision by the director under the provisions of this chapter, any party in interest may appeal to the circuit court in and for any county in the State of Alabama wherein any party in interest may reside, or in which any party in interest which is a corporation may have its principal office or place of business, and the appeal may be for the purpose of having the lawfulness of any order, decision, or act of the director inquired into and determined. The court shall determine whether the filing of an appeal shall operate as a stay of any order or decision of the director. The appeal shall be taken by serving written notice of the appeal upon the director, which service shall be made by delivering a copy of such notice to the director and filing the original thereof with the clerk of the court to which the appeal is taken and upon giving bond with sureties to be approved by the clerk of the court, payable to the State of Alabama, conditioned to pay all costs created by the appeal. A copy of such notice must also be served upon all other parties in interest, if there be any, by mailing the same to the parties in interest to such addresses of such parties as such parties shall have left with the director. If such parties shall have left no address with the director, then no service on such parties shall be required. The order of filing and service of notice is immaterial. The director shall, within 10 days after receipt of notice, prepare and file with the clerk of the court a true and correct copy of the order or decision appealed from together with a complete transcript of all the proceedings had by him or her with reference to the order, decision, or act appealed from, together with all official forms or documents in the possession of the director pertaining to the order, decision, or act. Immediately upon the return of such matter, the court shall fix a day for the hearing of the appeal and shall cause notice to be served upon the director and upon the appellant and also upon any other parties in interest upon whom service was required under the provisions of this section. The trial upon appeal to the circuit court shall be de novo, and the court shall render judgment confirming, modifying or setting aside the order or decision of the director or, in its discretion, may remand the case to the director for proceedings in conformity with the direction of the court. From the judgment of the circuit court either party may appeal to the Supreme Court of Alabama, as in civil cases.



Section 32-7-4 - Director to furnish operating record.

The director shall upon request furnish any person an abstract of the operating record of any person subject to the provisions of this chapter, which abstract shall also fully designate the motor vehicle, if any, registered in the name of such person, and, if there shall be no record of any convictions of such person of violating any law relating to the operation of a motor vehicle or any injury or damage caused by such person, the director shall so certify. The director shall collect for such abstract the sum of $5.75.



Section 32-7-5 - Report required following accident.

The operator of every motor vehicle which is in any manner involved in an accident within this state, in which any person is killed or injured or in which damage to the property of any one person, including himself or herself, in excess of two hundred fifty dollars ($250) is sustained, shall within 30 days after the accident report the matter in writing to the director. The report, the form of which shall be prescribed by the director, shall contain only the information necessary to enable the director to determine whether the requirements for the deposit of security under Section 32-7-6 are inapplicable by reason of the existence of insurance or other exceptions specified in this chapter. The director may rely upon the accuracy of the information unless and until there is reason to believe that the information is erroneous. If the operator is physically incapable of making the report, the owner of the motor vehicle involved in the accident shall, within 10 days after learning of the accident, make the report. The operator or the owner shall furnish additional relevant information as the director shall require.



Section 32-7-6 - Security required; suspensions; applicability.

(a) If 20 days after the receipt of a report of a motor vehicle accident within this state which has resulted in bodily injury or death, or damage to the property of any one person in excess of five hundred dollars ($500), the director does not have on file evidence satisfactory that the person who would otherwise be required to file security under subsection (b) of this section has been released from liability, or has been finally adjudicated not to be liable, or has executed a duly acknowledged written agreement or conditional release providing for the payment of an agreed amount in installments with respect to all claims for injuries or damages resulting from the accident, which agreement or conditional release may include reasonable interest as set out in Section 32-7-7, the director shall determine the amount of security which shall be sufficient in his or her judgment to satisfy any judgment or judgments for damages resulting from the accident as may be recovered against each operator or owner.

(b) The director shall, within 60 days after the receipt of the report of a motor vehicle accident, suspend the license of each operator and all registrations of each owner of a motor vehicle in any manner involved in the accident, and if the operator is a nonresident the privilege of operating a motor vehicle within this state, and if the owner is a nonresident the privilege of the use within this state of any motor vehicle personally owned, unless the operator or owner or both shall deposit security in the sum so determined by the director. Notice of the suspension shall be sent by the director to the operator and owner, not less than 10 days prior to the effective date of the suspension, and shall state the amount required as security. Where erroneous information is given the director with respect to the matters set forth in subdivisions (1), (2), or (3) of subsection (c) of this section, he or she shall take appropriate action as provided within 60 days after receipt by the director of correct information with respect to these matters. Upon applying for reinstatement for suspension imposed under this section, no reinstatement fees shall be assessed if proper documentation is provided to the director that acceptable insurance was in effect at the time of the motor vehicle accident.

(c) This section shall not apply under the conditions stated in Section 32-7-7 nor in any one of the following if:

(1) The operator or owner if the owner had in effect at the time of the accident an automobile liability policy with respect to the motor vehicle involved in the accident.

(2) The operator, if not the owner of the motor vehicle, if there was in effect at the time of the accident an automobile liability policy or bond with respect to the operation of motor vehicles not owned by him or her.

(3) The operator or owner if the liability of the operator or owner for damages resulting from the accident is, in the judgment of the director, covered by any other form of liability insurance policy or bond.

(4) Any person qualifying as a self-insurer under Section 32-7-34, or to any person operating a motor vehicle for the self-insurer.

No policy or bond shall be effective under this section unless issued by an insurance company or surety company authorized to do business in this state unless the motor vehicle was not registered in this state, or was a motor vehicle which was registered elsewhere than in this state at the effective date of the policy or bond, or the most recent renewal thereof. The policy or bond shall not be effective under this section unless the insurance company or surety company, if not authorized to do business in this state, shall execute a power of attorney authorizing the director to accept service on its behalf of notice or process in any action upon the policy or bond arising out of the accident provided, that every policy or bond is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than twenty-five thousand dollars ($25,000) because of bodily injury to or death to one person in any one accident and subject to the limit for one person, to a limit of not less than fifty thousand dollars ($50,000) because of bodily injury to or death of two or more persons in any one accident, and, if the accident has resulted in injury to or destruction of property, to a limit of not less than twenty-five thousand dollars ($25,000) because of injury to or destruction of property of others in any one accident.



Section 32-7-6.1 - Motor vehicle liability insurance coverage.

Repealed by Act 2000-554, p. 1005, §3, effective January 1, 2001.



Section 32-7-7 - Further exceptions to requirement of security.

The requirements as to security and suspension in Section 32-7-6 shall not apply to any of the following persons:

(1) The operator or the owner of a motor vehicle involved in an accident wherein no injury or damage was caused to the person or property of anyone other than the operator or owner.

(2) The operator or the owner of a motor vehicle legally parked at the time of the accident.

(3) The owner of a motor vehicle if at the time of the accident the vehicle was being operated without the permission of the owner, express or implied, or was parked by a person who had been operating the motor vehicle without the permission.

(4) If, prior to the date that the director would otherwise suspend license and registration or nonresident's operating privilege under Section 32-7-6, there shall be filed with the director evidence satisfactory to him or her that the person who would otherwise have to file security has been released from liability or been finally adjudicated not to be liable or has executed a duly acknowledged written agreement or conditional release providing for the payment of an agreed amount in installments, with respect to all claims for injuries or damages resulting from the accident, which agreement or conditional release may properly include reasonable interest charges not to exceed three percent above the prime rate in effect at the time of the signing of the agreement or conditional release.



Section 32-7-8 - Duration of suspension.

The license and registration and nonresident's operating privilege suspended as provided in Section 32-7-6 shall remain suspended and shall not be renewed, nor shall any license or registration be issued to that person for a period of three years or until:

(1) The person shall deposit or there shall be deposited on his or her behalf the security required under Section 32-7-6; or

(2) Two years shall have elapsed following the date of the suspension and evidence satisfactory to the director has been filed with him or her that during that period no action for damages arising out of the accident has been instituted; or

(3) Evidence satisfactory to the director has been filed with him or her of a release from liability, a final adjudication of nonliability or a duly acknowledged written agreement, in accordance with subdivision (4) of Section 32-7-7. In the event there shall be any default in the payment of any installment under any duly acknowledged written agreement, then, upon notice of default, the director shall forthwith suspend the license and registration or nonresident's operating privilege of the person defaulting which shall not be restored unless and until:

a. The person deposits and thereafter maintains security as required under Section 32-7-6 in the amount the director may then determine; or

b. Two years shall have elapsed following the date when the security was required, and during that period no action upon the agreement has been instituted in a court in this state.



Section 32-7-9 - Application to nonresidents, unlicensed drivers, unregistered motor vehicles and accidents in other states.

(a) In case the operator or the owner of a motor vehicle involved in an accident within this state has no license or registration or is a nonresident, he shall not be allowed a license or registration until he or she has complied with the requirements of this chapter to the same extent that would be necessary if, at the time of the accident, he or she had held a license and registration.

(b) When a nonresident's operating privilege is suspended pursuant to Section 32-7-6 or Section 32-7-8, the director shall transmit a certified copy of the record of such action to the official in charge of the issuance of licenses and registration certificates in the state in which such nonresident resides, if the law of such other state provides for action in relation thereto similar to that provided for in subsection (c) of this section.

(c) Upon receipt of such certification that the operating privilege of a resident of this state has been suspended or revoked in any such other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a motor vehicle accident, under circumstances which would require the director to suspend a nonresident's operating privilege had the accident occurred in this state, the director shall suspend the license of such resident if he or she was the operator and all of his or her registrations if he or she was the owner of a motor vehicle involved in such accident. Such suspension shall continue until such resident furnishes evidence of his or her compliance with the law of such other state relating to the deposit of such security.



Section 32-7-10 - Form and amount of security.

The security required under this chapter shall be in such form and in such amount as the director may require but in no case in excess of the limits specified in Section 32-7-6 in reference to the acceptable limits of a policy or bond. The person depositing security shall specify in writing the person or persons on whose behalf the deposit is made and, at any time while such deposit is in the custody of the director or State Treasurer, the person depositing it may, in writing, amend the specifications of the person or persons on whose behalf the deposit is made to include an additional person or persons; provided, that a single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.

The director may reduce the amount of security ordered in any case within six months after the date of the accident if, in his or her judgment, the amount ordered is excessive. In case the security originally ordered has been deposited, the excess deposited over the reduced amount ordered shall be returned to the depositor or his or her personal representative forthwith, notwithstanding the provisions of Section 32-7-11.



Section 32-7-11 - Custody, disposition and return of security.

Security deposited in compliance with the requirements of this chapter shall be placed by the director in the custody of the State Treasurer and shall be applicable only to the payment of a judgment or judgments rendered against the person or persons on whose behalf the deposit was made, for damages arising out of the accident in question in an action at law, begun not later than the period of time provided in Section 6-2-38(l), with regard to actions for injury to the person or rights of another not arising from contract, or any successor statute of limitations, for general negligence, following the date of such accident or within the period of time following the date of deposit of any security under subdivision (3) of Section 32-7-8, or to the payment in settlement agreed to by the depositor of a claim or claims arising out of such accident. Such deposit or any balance thereof shall be returned to the depositor or his or her personal representative when evidence satisfactory to the director has been filed with him or her that there has been a release from liability, or a final adjudication of nonliability, or a duly acknowledged agreement, in accordance with subdivision (4) of Section 32-7-7, or whenever, after the expiration of the period of time following the date of the accident or from the date of any security under subdivision (3) of Section 32-7-8, the director shall be given reasonable evidence that there is no such action pending and no judgment rendered in such action left unpaid.



Section 32-7-12 - Matters not to be evidence in civil actions.

Neither the report required by Section 32-7-5, the action taken by the director pursuant to this chapter, the findings, if any, of the director upon which such action is based nor the security filed as provided in this chapter shall be referred to in any way, nor be any evidence of the negligence or due care of either party, at the trial of any action to recover damages.



Section 32-7-13 - Courts to report nonpayment of judgments.

Whenever any person fails within 60 days to satisfy any judgment, upon the written request of the judgment creditor or his or her attorney, it shall be the duty of the clerk of the court, or of the judge of a court which has no clerk in which any such judgment is rendered within this state, to forward to the director immediately after the expiration of the 60 days a certified copy of such judgment.

If the defendant named in any certified copy of a judgment reported to the director is a nonresident, the commissioner shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registration certificates of the state of which the defendant is a resident.



Section 32-7-14 - Suspension of license, registration, or operating privilege for nonpayment of judgment.

(a) Suspension for nonpayment of judgment. The director upon the receipt of a certified copy of a judgment shall forthwith suspend the license and registration and any nonresident's operating privilege of any person against whom such judgment was rendered, except as hereinafter otherwise provided in this section and in Section 32-7-17.

(b) Exceptions. If the judgment creditor consents in writing, in such form as the director may prescribe, that the judgment debtor be allowed license and registration or nonresident's operating privilege, the same may be allowed by the director, in his or her discretion, for six months from the date of such consent and thereafter until such consent is revoked in writing, notwithstanding default in the payment of such judgment or of any installments thereof prescribed in Section 32-7-17; provided, that the judgment debtor furnishes proof of financial responsibility.



Section 32-7-15 - Suspension to continue until judgments paid and proof given.

The license, registration, and nonresident's operating privilege shall remain suspended and shall not be renewed, nor shall any such license or registration be thereafter issued in the name of such person, including any such person not previously licensed, unless and until every judgment is stayed, satisfied in full or to the extent hereinafter provided and until the said person gives proof of financial responsibility subject to the exemptions stated in Sections 32-7-14 and 32-7-17.

A discharge in bankruptcy following the rendering of any such judgment shall not relieve the judgment debtor from any of the requirements of this section and Sections 32-7-13 and 32-7-14.



Section 32-7-16 - Payments sufficient to satisfy requirements.

Judgments herein referred to shall, for the purpose of this chapter only, be deemed satisfied:



Section 32-7-17 - Installment payment of judgments.

(a) A judgment debtor, upon due notice to the judgment creditor, may apply to the court in which such judgment was rendered for the privilege of paying such judgment in installments; and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of the installments.

(b) The director shall not suspend a license, registration, or a nonresident's operating privilege and shall restore any license, registration or nonresident's operating privilege suspended following nonpayment of a judgment when the judgment debtor gives proof of financial responsibility and obtains such an order permitting the payment of such judgment in installments and while the payment of any said installment is not in default.

(c) In the event the judgment debtor fails to pay any installment as specified by such order, then, upon notice of such default, the director shall forthwith suspend the license, registration, or nonresident's operating privilege of the judgment debtor until such judgment is satisfied, as provided in this chapter.



Section 32-7-18 - Proof of financial responsibility required upon certain convictions.

(a) Whenever the director, under any law of this state, suspends or revokes the license of any person upon receiving record of a conviction or a forfeiture of bail, the director shall also suspend the registration for all motor vehicles registered in the name of such person; except, that he or she shall not suspend such registration, unless otherwise required by law, if such person has previously given or shall immediately give and thereafter maintain proof of financial responsibility with respect to all motor vehicles registered by such person.

(b) Such license and registration shall remain suspended or revoked and shall not at any time thereafter be renewed nor shall any license be thereafter issued to such person, nor shall any motor vehicle be thereafter registered in the name of such person until permitted under the motor vehicle laws of this state and not then unless and until he or she shall give and thereafter maintain proof of financial responsibility.

(c) If a person is not licensed, but by final order or judgment is convicted of or forfeits any bail or collateral deposited to secure an appearance for trial for any offense requiring the suspension or revocation of license, or for operating a motor vehicle upon the highways without being licensed to do so, or for operating an unregistered motor vehicle upon the highways, no license shall be thereafter issued to such person and no motor vehicle shall continue to be registered or thereafter be registered in the name of such person until he or she shall give and thereafter maintain proof of financial responsibility.



Section 32-7-19 - Alternate methods of giving proof; registration of motor vehicle of person required to give proof.

(a) Proof of financial responsibility when required under this chapter with respect to a motor vehicle or with respect to a person who is not the owner of a motor vehicle may be given by filing:

(1) A certificate of insurance as provided in Section 32-7-20 or Section 32-7-21; or

(2) A bond as provided in Section 32-7-26; or

(3) A certificate of deposit of money or securities as provided in Section 32-7-27; or

(4) A certificate of self-insurance, as provided in Section 32-7-34, supplemented by an agreement by the self-insurer that, with respect to accidents occurring while the certificate is in force, he or she will pay the same judgments and in the same amounts that an insurer would have been obligated to pay under an owner's motor vehicle liability policy if it had issued such a policy to the self-insurer.

(b) Proof of financial responsibility relating to a motor vehicle liability policy when required under this chapter with respect to a motor vehicle or with respect to a person who is not the owner of a motor vehicle may be verified through the online insurance verification system of Chapter 7B and Chapter 7A.

(c) No motor vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility unless such proof shall be furnished for such motor vehicle.



Section 32-7-20 - Certificate of insurance as proof.

(a) Proof of financial responsibility may be furnished by filing with the director the written certificate of any insurance carrier duly authorized to do business in this state certifying that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. Such certificate shall give the effective date of such motor vehicle liability policy, which date shall be the same as the effective date of the certificate, and shall designate by explicit description or by appropriate reference all motor vehicles covered thereby, unless the policy is issued to a person who is not the owner of a motor vehicle.

(b) Proof of financial responsibility relating to a motor vehicle liability policy may be verified through the online insurance verification system of Chapter 7B and Chapter 7A.

(c) No motor vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility unless such motor vehicle is so designated in such a certificate.



Section 32-7-21 - Certificate furnished by nonresident as proof.

(a) The nonresident owner of a motor vehicle not registered in this state may give proof of financial responsibility by filing with the director a written certificate or certificates of an insurance carrier authorized to transact business in the state in which the motor vehicle or motor vehicles described in such certificate is registered, or if such nonresident does not own a motor vehicle, then in the state in which the insured resides, provided such certificate otherwise conforms to the provisions of this chapter, and the director shall accept the same upon condition that said insurance carrier complies with the following provisions with respect to the policies so certified:

(1) The insurance carrier shall execute a power of attorney authorizing the director to accept service on its behalf of notice or process in any action arising out of a motor vehicle accident in this state; and

(2) The insurance carrier shall agree in writing that such policies shall be deemed to conform with the laws of this state relating to the terms of motor vehicle liability policies issued herein.

(b) If any insurance carrier not authorized to transact business in this state, which has qualified to furnish proof of financial responsibility, defaults in any said undertakings or agreements, the director shall not thereafter accept as proof any certificate of the carrier whether theretofore filed or thereafter tendered as proof so long as such default continues.



Section 32-7-22 - Motor vehicle liability policy defined; policy provisions.

(a) A motor vehicle liability policy, as the term is used in this chapter, means an owner's or an operator's policy of liability insurance, certified as provided in Section 32-7-20 or Section 32-7-21 as proof of financial responsibility, and issued, except as otherwise provided in Section 32-7-21, by an insurance carrier duly authorized to transact business in this state, to or for the benefit of the person named in the policy as insured.

(b) The owner's policy of liability insurance:

(1) Shall designate by explicit description or by appropriate reference all motor vehicles to be insured; and

(2) Shall insure the person named in the policy and any other person, as insured, using any motor vehicle or motor vehicles designated in the policy with the express or implied permission of the named insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance, or use of such motor vehicle or motor vehicles within the United States of America or the Dominion of Canada, subject to limits exclusive of interest and costs, with respect to each such motor vehicle, in the amount of not less than the minimum amounts set for bodily injury or death and for destruction of property under subsection (c) of Section 32-7-6.

(c) The operator's policy of liability insurance shall insure the person named as insured in the policy against loss from the liability imposed upon him or her by law for damages arising out of the use by him or her of any motor vehicle not owned by him or her, within the same territorial limits and subject to the same limits of liability as are set forth above with respect to an owner's policy of liability insurance.

(d) The motor vehicle liability policy shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged for the policy, the policy period, and the limits of liability and shall contain an agreement or be endorsed that insurance is provided under the policy in accordance with the coverage defined in this chapter for bodily injury and death or property damage, or both, and is subject to all the provisions of this chapter.

(e) The motor vehicle liability policy need not insure any liability under any workers' compensation law nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance, or repair of any motor vehicle nor any liability for damage to property owned by, rented to, in charge of or transported by the insured.

(f) Every motor vehicle liability policy shall be subject to the following provisions which need not be contained in the policy:

(1) The liability of the insurance carrier with respect to the insurance required by this chapter shall become absolute whenever injury or damage covered by the motor vehicle liability policy occurs. The policy may not be cancelled or annulled as to that liability by any agreement between the insurance carrier and the insured after the occurrence of the injury or damage. Any statement made by the insured or on his or her behalf and any violation of the policy shall not defeat or void the policy.

(2) The satisfaction by the insured of a judgment for injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of injury or damage.

(3) The insurance carrier shall have the right to settle any claim covered by the policy, and if the settlement is made in good faith, the amount of the settlement shall be deductible from the limits of liability specified in subdivision (2) of subsection (b) of this section.

(4) The policy, the written application for the policy, if any, and any rider or endorsement which does not conflict with this chapter shall constitute the entire contract between the parties.

(g) Any policy which grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor vehicle liability policy, and the excess or additional coverage shall not be subject to this chapter. With respect to a policy which grants any excess or additional coverage, the term "motor vehicle liability policy" shall apply only to that part of the coverage which is required by this section.

(h) Any motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for this chapter.

(i) Any motor vehicle liability policy may provide for the prorating of the insurance by its terms with other valid and collectible insurance.

(j) The requirements for a motor vehicle liability policy may be fulfilled by the policies of one or more insurance carriers which policies together meet the requirements for a policy.

(k) Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirements for a policy.



Section 32-7-23 - Uninsured motorist coverage; "uninsured motorist" defined; limitation on recovery.

(a) No automobile liability or motor vehicle liability policy insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance, or use of a motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state unless coverage is provided therein or supplemental thereto, in limits for bodily injury or death set forth in subsection (c) of Section 32-7-6, under provisions approved by the Commissioner of Insurance for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness or disease, including death, resulting therefrom; provided, that the named insured shall have the right to reject such coverage; and provided further, that unless the named insured requests such coverage in writing, such coverage need not be provided in or supplemental to a renewal policy where the named insured had rejected the coverage in connection with the policy previously issued to him or her by the same insurer.

(b) The term uninsured motor vehicle shall include, but is not limited to, motor vehicles with respect to which:

(1) Neither the owner nor the operator carries bodily injury liability insurance;

(2) Any applicable policy liability limits for bodily injury are below the minimum required under Section 32-7-6;

(3) The insurer becomes insolvent after the policy is issued so there is no insurance applicable to, or at the time of, the accident; and

(4) The sum of the limits of liability under all bodily injury liability bonds and insurance policies available to an injured person after an accident is less than the damages which the injured person is legally entitled to recover.

(c) The recovery by an injured person under the uninsured provisions of any one contract of automobile insurance shall be limited to the primary coverage plus such additional coverage as may be provided for additional vehicles, but not to exceed two additional coverages within such contract.



Section 32-7-24 - Notice of cancellation or termination of certified policy.

(a) When an insurance carrier has certified a motor vehicle liability policy under Section 32-7-20 or a policy under Section 32-7-21, the insurance so certified shall not be cancelled or terminated until at least 10 days after a notice of cancellation or termination of the insurance so certified shall be filed in the office of the director; except, that such a policy subsequently procured and certified shall, on the effective date of its certification, terminate the insurance previously certified with respect to any motor vehicle designated in both certificates.

(b) When the director has verified evidence of a motor vehicle liability policy using the online insurance verification system under subsection (b) of Section 32-7-20, the director shall continue to verify evidence of a motor vehicle liability policy using the online insurance verification system under subsection (b) of Section 32-7-20 for the applicable period.



Section 32-7-25 - Chapter not to affect other policies.

(a) This chapter shall not be held to apply to or affect policies of automobile insurance against liability which may now or hereafter be required by any other law of this state, and such policies, if they contain an agreement or are endorsed to conform to the requirements of this chapter, may be certified as proof of financial responsibility under this chapter.

(b) This chapter shall not be held to apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on his or her behalf of motor vehicles not owned by the insured.



Section 32-7-26 - Bond as proof of financial responsibility.

(a) Proof of financial responsibility may be furnished by a bond of a surety company duly authorized to transact business in this state, or by a bond with at least two individual sureties each owning real estate within this state and together having equities equal in value to at least twice the amount of such bond, which real estate shall be scheduled in the bond and approved both as to title and value by the judge of probate of the county in which such real estate is located. Such bond shall be conditioned for payments in amounts and under the same circumstances as would be required in a motor vehicle liability policy and shall not be cancelable except after 10 days' written notice to the director. The principal and sureties shall execute and deliver an original and one copy of such bond and schedule and, in addition, when the real property or any part thereof listed or described in such schedule shall be located in more than one county, then as many extra copies as there are other counties in which such real property, or any part thereof, shall lie, to the probate judge to whom such bond is presented for approval, who shall endorse upon the original and the copy of such bond the date the same were presented to him or her; and such probate judge shall immediately file one of such extra copies in the probate office in each other county in which is located any of the real property so scheduled. Any probate judge who approves an extra copy of such bond shall endorse upon such copy the date upon which such extra copy was filed in his or her office and after recording the same shall return the extra copy thereof to the probate judge from whom he or she received the same. The latter, after tabulating the total value of the real estate described therein, shall, if he or she approves the same, endorse upon the original and a copy of such bond the fact and date of his or her approval and shall forward the bond to the director and deliver the extra copy or copies thereof to the principal. Such bond shall constitute a lien in favor of the state upon the real estate so scheduled of any surety from the time when a copy of such bond is filed in the probate office in and for the county in which such real property so scheduled is located, which lien shall exist in favor of any holder of a judgment against the person who has filed such bond.

(b) If such a judgment rendered against the principal on such bond shall not be satisfied within 60 days after it has become final, the judgment creditor may, for his or her own use and benefit and at his or her sole expense, bring an action or actions (in the name of the state) against the company or persons executing such bond, including an action or proceeding to enforce any lien that may exist upon the real estate of a person who has executed such bond.



Section 32-7-27 - Money or securities as proof.

(a) Proof of financial responsibility may be evidenced by the certificate of the State Treasurer that the person named in the certificate has deposited with him or her $50,000 in cash, or securities that may legally be purchased by savings banks or for trust funds of a market value of $50,000. The State Treasurer shall not accept the deposit and issue a certificate pursuant to this section and the director shall not accept the certificate unless accompanied by evidence that there are no unsatisfied judgments of any character against the depositor in the county where the depositor resides.

(b) The deposit shall be held by the State Treasurer to satisfy, in accordance with the provisions of this chapter, any execution on a judgment issued against the person making the deposit, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use of property resulting from the ownership, maintenance, use, or operation of a motor vehicle after the deposit was made. Money or securities so deposited shall not be subject to attachment or execution unless the attachment or execution shall arise out of an action for damages as provided in this subsection.



Section 32-7-28 - Owner may give proof for others.

Whenever any person required to give proof of financial responsibility under this chapter is or later becomes an operator in the employ of any owner, or is or later becomes a member of the immediate family or household of the owner, the director shall accept proof given by such owner in lieu of proof by such other person to permit such other person to operate a motor vehicle for which the owner has given proof as herein provided. The director shall designate the restrictions imposed by this section on the face of such person's license.



Section 32-7-29 - Substitution of proof.

The director shall consent to the cancellation of any bond or certificate of insurance or the director shall direct and the State Treasurer shall return any money or securities to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this chapter.



Section 32-7-30 - Additional proof may be required.

Whenever any proof of financial responsibility filed under the provisions of this chapter no longer fulfills the purposes for which required, the director shall, for the purpose of this chapter, require other proof as required by this chapter and shall suspend the license and registration or the nonresident's operating privilege pending the filing of such other proof.



Section 32-7-31 - Duration of proof; when proof may be cancelled or returned.

(a) The director shall upon request consent to the immediate cancellation of any bond or certificate of insurance, or the director shall direct and the State Treasurer shall return to the person entitled thereto any money or securities deposited pursuant to this chapter as proof of financial responsibility, or the director shall waive the requirement of filing proof, in any of the following events:

(1) At any time after three years from the date such proof was required when, during the three-year period preceding the request, the director has not received record of a conviction or a forfeiture of bail which would require or permit the suspension or revocation of the license, registration, or nonresident's operating privilege of the person by or for whom such proof was furnished; or

(2) In the event of the death of the person on whose behalf such proof was filed or the permanent incapacity of such person to operate a motor vehicle; or

(3) In the event the person who has given proof surrenders his or her license and registration to the director.

(b) The director shall not consent to the cancellation of any bond or the return of any money or securities in the event any action for damages upon a liability covered by such proof is then pending or any judgment upon any such liability is then unsatisfied or in the event the person who has filed such bond or deposited such money or securities has within one year immediately preceding such request been involved as an operator or owner in any motor vehicle accident resulting in injury or damage to the person or property of others. An affidavit of the applicant as to the nonexistence of such facts, or that he or she has been released from all of his or her liability or has been finally adjudicated not to be liable for such injury or damage shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the director.

(c) Whenever any person whose proof has been cancelled or returned under subdivision (3) of subsection (a) of this section applies for a license or registration within a period of three years from the date proof was originally required, any such application shall be refused unless the applicant shall reestablish such proof for the remainder of such three-year period.



Section 32-7-32 - Transfer of registration to defeat purpose of chapter prohibited.

If an owner's registration has been suspended hereunder, such registration shall not be transferred nor the motor vehicle in respect of which such registration was issued registered in any other name until the director is satisfied that such transfer of registration is proposed in good faith and not for the purpose or with the effect of defeating the purposes of this chapter. Nothing in this section shall in anywise affect the rights of any conditional vendor, chattel mortgagee, or lessor of a motor vehicle registered in the name of another as owner who becomes subject to the provisions of this section.



Section 32-7-33 - Surrender of license and registration.

Any person whose license or registration shall have been suspended as provided in this chapter, or whose policy of insurance or bond, when required under this chapter, shall have been cancelled or terminated or who shall neglect to furnish other proof upon request of the director shall immediately return his or her license and registration to the director. If any person shall fail to return to the director the license or registration as provided herein, the director shall forthwith direct any peace officer to secure possession thereof and to return the same to the director.



Section 32-7-34 - Self-insurers.

(a) Any person in whose name more than 25 motor vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the director as provided in subsection (b) of this section.

(b) The director may, in his or her discretion, upon the application of such a person, issue a certificate of self-insurance when he or she is satisfied that such person is possessed and will continue to be possessed of ability to pay judgments obtained against such person.

(c) Upon not less than five days' notice and a hearing pursuant to such notice, the director may upon reasonable grounds cancel a certificate of self-insurance. Failure to pay any judgment within 30 days after such judgment shall have become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance.



Section 32-7-35 - Assigned risk plans.

After consultation with insurance companies authorized to issue automobile liability policies in this state, the Commissioner of Insurance shall approve a reasonable plan or plans for the equitable apportionment among such companies of applicants for such policies and for motor vehicle liability policies who are in good faith entitled to but are unable to procure such policies through ordinary methods. When any such plan has been approved, all such insurance companies shall subscribe thereto and participate therein. Any applicant for any such policy, any person insured under any such plan and any insurance company affected may appeal to the Commissioner of Insurance from any ruling or decision of the manager or committee designated to operate such plan. Any person aggrieved hereunder by any order or act of the Commissioner of Insurance may, within 10 days after notice thereof, file a petition in the Circuit Court of Montgomery County, Alabama for a review thereof. The court shall summarily hear the petition and may enter any appropriate order or judgment.



Section 32-7-36 - Exceptions.

This chapter shall not apply with respect to any motor vehicle owned by the United States, this state or any political subdivision of this state or any municipality therein; nor, except for Sections 32-7-5 and 32-7-28, with respect to any motor vehicle which is subject to the supervision and regulation of the Alabama Public Service Commission which have filed with such commission a bond or insurance policy, the liability under which is not less than that required of the operator of a motor vehicle under the terms of this chapter. Any person, firm, association, or corporation licensed and engaged in the business of renting or leasing motor vehicles to be operated on the public highways shall only be required to furnish proof of financial ability to satisfy any judgment or judgments rendered against the person, firm, association, or corporation in his or her or its capacity as owner of the motor vehicles and shall not be required to furnish proof of its financial ability to satisfy any judgment or judgments rendered against the person to whom the motor vehicle was rented or leased at the time of the accident.



Section 32-7-37 - Other violations; penalties.

(a) Failure to report an accident as required in Section 32-7-5 shall be punished by a fine not in excess of $25.00, and in the event of injury or damage to the person or property of another in such accident, the director shall suspend the license of the person failing to make such report or the nonresident's operating privilege of such person until such report has been filed and for such further period not to exceed 30 days as the director may fix.

(b) Any person who gives information required in a report or otherwise as provided for in Section 32-7-5, knowing or having reason to believe that such information is false, or who shall forge or, without authority, sign any evidence of proof of financial responsibility, or who files or offers for filing any such evidence of proof knowing or having reason to believe that it is forged or signed without authority, shall be fined not more than $1,000.00 or imprisoned for not more than one year, or both.

(c) Any person whose license or registration or nonresident's operating privilege has been suspended or revoked under this chapter and who, during such suspension or revocation drives any motor vehicle upon any highway or knowingly permits any motor vehicle owned by such person to be operated by another upon any highway, except as permitted under this chapter, shall be fined not more than $500.00 or imprisoned not exceeding six months, or both.

(d) Any person willfully failing to return license or registration as required in Section 32-7-33 shall be fined not more than $500.00 or imprisoned not to exceed 30 days, or both.

(e) Any person who shall violate any provision of this chapter for which no penalty is otherwise provided shall be fined not more than $500.00 or imprisoned not more than 90 days, or both.



Section 32-7-38 - Employment of necessary employees.

The Director of Public Safety, subject to the provisions of the merit system, may appoint such clerical assistants, stenographers, or employees as may be necessary to discharge the duties imposed by this chapter. The salaries of such clerical assistants, stenographers, and employees and all expenses incurred incident to carrying out their duties shall be paid in the same manner as those of other state employees.



Section 32-7-40 - Chapter supplemental to other laws.

This chapter shall in no respect be considered as a repeal of the state motor vehicle laws, but shall be construed as supplemental thereto.



Section 32-7-41 - Chapter not to prevent other process.

Nothing in this chapter shall be construed as preventing the plaintiff in any civil action from relying for relief upon the other processes provided by law.



Section 32-7-42 - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.



Section 32-7-43 - Nondiscriminatory application.

Enforcement and investigative activities as they relate to Act 2011-688 shall not be based on an individual's race, color, religion, sex, national origin, ancestry, age, marital status, physical or mental disability, economic status, or geography.






Chapter 7A - MANDATORY AUTOMOBILE LIABILITY INSURANCE.

Section 32-7A-1 - Short title.

This chapter may be cited as the Mandatory Liability Insurance Act.



Section 32-7A-2 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings respectively ascribed to them in this section, except in those instances where the context clearly indicates a different meaning:

(1) CERTIFICATE OF INSURANCE. A document issued by an insurer or its authorized representative showing that a specific vehicle is insured for no less than the minimum limits of liability coverage for bodily injury or death and for destruction of property under subsection (c) of Section 32-7-6.

(2) COMMERCIAL AUTOMOBILE LIABILITY INSURANCE POLICY. An insurance policy that:

a. Is written on either a commercial coverage or other commercially rated personal policy form, including, but not limited to, a commercial auto, garage, or truckers form, and is not dependent on the type, number, or ownership of vehicle or entity covered or insured.

b. Insures vehicles that are not identified individually by vehicle identification number on the policy.

(3) COMMISSIONER. The Commissioner of the Department of Revenue or his or her designee.

(4) DEALER. Any person dealing in, buying, selling, exchanging, advertising, or negotiating the sale of motor vehicles and licensed under the provisions of Section 40-12-391.

(5) DECLARATIONS PAGE. That part of an insurance policy showing the name of the insured, insuring company, the vehicle make, the year model, the vehicle identification number (VIN), the policy number, the amount of coverage or coverages, and the effective and expiration dates of the policy.

(6) DEPARTMENT. The Department of Revenue.

(7) DEPOSIT OF CASH. Funds deposited with and held by the State Treasurer as security for payment by the depositor, or by any person responsible for the depositor's motor vehicle with his or her express or implied consent, of all judgments rendered against the depositor or other authorized operator of the depositor's motor vehicle arising from injury, death, or damage sustained through use, operation, maintenance, or control of the motor vehicle within the State of Alabama.

(8) DIRECTOR. The Director of Public Safety of the State of Alabama, or his or her designee.

(9) INSURANCE BINDER. A document issued by an insurer or its authorized representative showing that a specific vehicle is insured for no less than the minimum limits of liability coverage for bodily injury or death and for destruction of property under subsection (c) of Section 32-7-6.

(10) INSURANCE COMMISSIONER. The Commissioner of the Department of Insurance, or his or her designee.

(11) LIABILITY INSURANCE POLICY. An owner's or an operator's personal automobile liability insurance policy, issued by an insurance carrier duly authorized to transact business in this state.

(12) MOTOR VEHICLE. Every self-propelled vehicle that is designed to be operated on the streets and highways of Alabama, but not operated upon rails.

(13) MOTOR VEHICLE LIABILITY BOND. A bond of a surety company duly authorized to transact business in this state, which is conditioned for payments in amounts and under the same circumstances as would be required in a motor vehicle liability insurance policy.

(14) NAIC NUMBER. A unique identification number assigned to the insurance company by the National Association of Insurance Commissioners.

(15) NON-ADMITTED COMPANY. An insurance company not licensed to conduct business in this state which sells coverage that is unavailable from licensed insurers within this state.

(16) NON-OWNER POLICY. An insurance policy issued for persons who drive but do not own the insured vehicle.

(17) ONLINE INSURANCE VERIFICATION SYSTEM. An online insurance verification system using web services as defined in Section 32-7B-2(6).

(18) OPERATOR. Every person who is in actual physical control of a motor vehicle.

(19) OWNER. Any of the following persons:

a. A person or persons holding the legal title to a motor vehicle, unless paragraph b. or c. is applicable.

b. The mortgagor, debtor, conditional vendee, or lessee of a vehicle that is the subject of a chattel mortgage, lien, agreement for the conditional sale thereof, lease or other like agreement with the right of purchase upon performance of the conditions stated in the agreement and with the immediate right of possession vested in the mortgagor, debtor, conditional vendee, or lessee, in which event the mortgagor, debtor, conditional vendee, or lessee shall be deemed the owner for purposes of this chapter.

c. The lessee of a vehicle owned by the United States of America or any of its agencies or instrumentalities.

(20) PERSON. Every natural person, firm, partnership, association, estate, trust, corporation, limited liability partnership, limited liability company, or other entity.

(21) REGISTRANT. Vehicle owner or operator, who is issued a registration for a motor vehicle.

(22) REGISTRATION. Certificate or certificates and license plates issued under the laws of this state pertaining to the registration of motor vehicles.

(23) SIGNATURE. A unique mark, process, or verification in a manner prescribed by the department, as provided in Section 40-1-1.

(24) STATE. Any state, territory or possession of the United States, the District of Columbia, any province or territory of the Dominion of Canada, or a state of the Republic of Mexico.

(25) SUSPENSION. The withdrawal by formal action of the department of a vehicle's registration as specified by this chapter.

The terms "liability insurance policy," "deposit of cash," and a "motor vehicle liability bond" are used interchangeably throughout this chapter.



Section 32-7A-3 - Powers and duties of department.

(a) The department shall administer and enforce the provisions of this chapter and shall make such reasonable rules and regulations concerning any matter administered in this chapter and shall provide for hearings upon the request of persons aggrieved by orders or acts of the department under the provisions of this chapter.

(b) The department may prescribe and provide suitable notices and forms necessary to carry out the provisions of this chapter.

(c) The department:

(1) May make necessary investigations to procure information required to carry out the provisions of this chapter.

(2) Shall suspend the motor vehicle registrations pursuant to the provisions of this chapter.

(3) Shall require insurance companies doing business in this state to regularly report the vehicle identification numbers covered by their mandatory liability insurance policies in a manner specified by the department.

(4) May operate a pilot program to study the extent of the uninsured motorist problem in this state, to make operational changes that it sees necessary in order to reduce the number of uninsured motorists, and to manage the registration selection, suspension, and reinstatement processes in the most productive manner possible. Funding for the pilot program, including performance-based or fixed fees, or both, shall be derived from registration reinstatement fees.

(5) May enter into a personal services contract with a consulting firm having personnel with extensive operational and management experience in the development, deployment, and operation of insurance verification programs. This firm shall assist in operating a pilot program by analyzing and using available data to share nationally-recognized best practices for operating insurance verification programs, to study existing and planned practices and implement recommendations for improvement, and to have responsibility for reducing uninsured motorist rates in this state.

(d) At any time within 30 calendar days after the rendition of any suspension, or decision under the provisions of this chapter, any person may appeal to the administrative law judge pursuant to Section 40-2A-8. After exhausting his or her appeal rights provided under Section 40-2A-8, and, upon providing evidence of payment of the reinstatement fee provided in this chapter, the person may appeal to the circuit court. The appeals to the administrative law judge or circuit court shall be as provided in Section 40-2A-9.



Section 32-7A-4 - Liability insurance required.

(a) No person shall operate, register, or maintain registration of, and no owner shall permit another person to operate, register, or maintain registration of, a motor vehicle designed to be used on a public highway unless the motor vehicle is covered by a liability insurance policy, a commercial automobile liability insurance policy, motor vehicle liability bond, or deposit of cash.

(b)(1) The liability insurance policy or commercial automobile liability insurance policy shall be issued in amounts no less than the minimum amounts set for bodily injury or death and for destruction of property under Section 32-7-6(c).

(2) The motor vehicle liability bond shall be in the amount of not less than the minimum amounts of liability coverage for bodily injury or death and for destruction of property under subsection (c) of Section 32-7-6. The bond shall be conditioned on the payment of the amount of any judgment rendered against the principal in the bond or any person responsible for the operation of the principal's motor vehicle with his or her express or implied consent, arising from injury, death, or damage sustained through the use, operation, maintenance, or control of the motor vehicle within the State of Alabama.

(3) The deposit of cash with the State Treasurer shall be in the amount of not less than the minimum amounts set for bodily injury or death and for destruction of property under subsection (c) of Section 32-7-6.

(c) Only an insurer authorized to do business in this state shall issue a policy pursuant to this section for any vehicle subject to registration under Chapter 12 of Title 40. Nothing herein shall deprive an insurer of any policy defense available at common law.

(d) Notwithstanding the provisions in subsection (c), any insurance policies issued by non-admitted insurance companies procured through Alabama licensed surplus lines insurance brokers, pursuant to the provisions of Section 27-10-20 for the amounts prescribed under subsection (c) of Section 32-7-6, shall be deemed to be in compliance with this chapter provided the brokers are licensed with the Department of Insurance and the brokers transfer all required insurance information in the manner and frequency as prescribed by the department.



Section 32-7A-5 - Exceptions.

This chapter shall not apply to any of the following vehicles or operators:

(1) Trailers as defined in Section 40-12-240, including, but not limited to, semitrailers, travel trailers, boat trailers, pole trailers, and utility trailers.

(2) Motor vehicles owned and operated by the United States or any agency thereof, the State of Alabama, or any political or governmental subdivision thereof.

(3) Any motor vehicle which is subject to the supervision and regulation of the Federal Motor Carrier Safety Administration or the Alabama Public Service Commission and for which the owner and/or operator has filed evidence of financial responsibility, the liability under which is not less than that required of the operator of a motor vehicle under the terms of this chapter.

(4) Motor vehicles covered by a certificate of self-insurance issued by the director under the provisions of Section 32-7-34.

(5) Other motor vehicles complying with laws which require the vehicles to be insured in amounts meeting or exceeding the minimum amounts required under Section 32-7-6(c).

(6) Implements of husbandry as defined in Section 32-8-2(5).

(7) Any vehicle moved solely by animal power.

(8) Special mobile equipment, as defined in Section 32-8-2(20).

(9) Inoperable or stored motor vehicles that are not operated, as defined by rules and regulations of the department and not subject to the provisions of Section 32-7A-7.

(10) Motor vehicles owned by a licensed motor vehicle dealer, wholesaler, rebuilder, or reconditioner and held in inventory that are covered by a blanket liability insurance policy or commercial automobile liability insurance policy.

(11) Vehicles properly registered in another jurisdiction and not legally required to be registered pursuant to Chapter 12 of Title 40.

(12) Vehicles owned by a bank, a subsidiary or affiliate of a bank, or finance company, acquired as an incident to their regular business, that are covered by a blanket liability insurance policy or commercial automobile liability insurance policy.

(13) Vehicles as prescribed by the commissioner that are covered by a blanket liability insurance policy or commercial automobile liability insurance policy.



Section 32-7A-6 - Evidence of insurance; insurance card.

(a) Every operator of a motor vehicle subject to the provisions of Section 32-7A-4 shall carry within the vehicle evidence of insurance. The evidence shall be legible and sufficient to demonstrate that the motor vehicle currently is covered by an Alabama liability insurance policy or an Alabama commercial automobile liability insurance policy as required under Section 32-7A-4 and may include, but is not limited to, the following:

(1) An insurance card, or temporary insurance card, provided by the insurer or an authorized representative under this section.

(2) The combination of proof of purchase of the motor vehicle within the previous 20 calendar days and a current and valid insurance card issued for the motor vehicle replaced by such purchase.

(3) The current declarations page of an Alabama liability insurance policy.

(4) An Alabama liability insurance binder, or legible copy thereof, Alabama certificate of liability insurance, or legible copy thereof; provided such document contains all information required in this chapter.

(5) A current motor vehicle rental agreement for the vehicle, which specifies insurance coverage by the rental company or the operator in the minimum amounts, provided in Section 32-7-6(c).

(b) The insurer issuing the Alabama liability insurance policy or the Alabama commercial automobile liability insurance policy shall provide an Alabama insurance card for each motor vehicle insured that shall contain the following information:

(1) The vehicle year model.

(2) The vehicle make.

(3) The vehicle identification number (VIN).

(4) The name of the insured(s).

(5) The name of the insurance company.

(6) The Alabama policy number, not required on temporary insurance card.

(7) The effective date and expiration date, which shall cover a period of time not to exceed 12 months.

(8) Insurance company's NAIC number.

(c) Notwithstanding the foregoing, if the insurance card is issued for a commercial automobile liability insurance policy, the card may state "FLEET," "COMMERCIAL," "COMMERCIAL POLICY," or "COMMERCIAL EXEMPT" in lieu of vehicle years, makes, and VIN's if vehicle years, makes, and VIN's are not captured by the insurer. If the vehicle years, makes, and VIN's are captured by the insurer, then the insurer may provide such information on the insurance card, but must state "FLEET," "COMMERCIAL," "COMMERCIAL POLICY," or "COMMERCIAL EXEMPT" on the insurance card. If the insurance card is issued for a nonowner policy, the card may state "NONOWNER POLICY" in lieu of the vehicle year, make, and VIN.

(d) All required information shall appear on the front of the card. The insurance card may include other information at the discretion of the insurer. Insurance companies may allow authorized representatives to issue temporary insurance cards to satisfy the requirements of this chapter. Temporary insurance cards are not required to have the policy number but shall contain all other required information.

(e) No insurer shall issue a card, similar in appearance, form, and content to the insurance card required under this section, in connection with an Alabama insurance policy that does not provide the liability insurance coverage required under Section 32-7A-4.

(f) Insurance binders, certificates of liability insurance, and other evidence of insurance as required under this section, must meet the following requirements (except where noted):

(1) Insurance company name.

(2) Alabama Policy number - not required on a binder or temporary insurance card.

(3) Effective date.

(4) Expiration date.

(5) Name of insured(s).

(6) Vehicle year model - not required if issued for a commercial automobile liability insurance policy or for a nonowner policy.

(7) Vehicle make - not required if issued for a commercial automobile liability insurance policy or for a nonowner policy.

(8) Vehicle identification number - not required if issued for a commercial automobile liability insurance policy or for a nonowner policy.

(9) Signature of authorized representative.

(g) The combination proof of purchase of a motor vehicle, as provided in subsection (a) above, shall consist of a legible copy of the legal bill of sale if the motor vehicle is not subject to the provisions of the Alabama Uniform Certificate of Title and Antitheft Act, or the owner's copy of the application for certificate of title for a motor vehicle subject to the provisions of the Alabama Uniform Certificate of Title and Antitheft Act, or an Alabama certificate of title issued in the name of the vehicle owner or operator.

(h) The evidence of insurance shall be presented upon request made by any law enforcement officer wearing a uniform or presenting a badge, or both or other sign of authority. Any person who fails or refuses to comply with such request is in violation of Section 32-7A-16 unless evidence of motor vehicle liability insurance or other evidence of financial responsibility as provided in this chapter is verified through the online insurance verification system. Any person who presents evidence of insurance, knowing there is no valid liability insurance in effect on the motor vehicle as required under Section 32-7A-4 or knowing the evidence of insurance is illegally altered, counterfeit, or otherwise invalid, is in violation of Section 32-7A-16.

(i) The evidence of insurance may be provided in either a tangible format or in an electronic format. Acceptable electronic formats include the display of electronic images on a cellular phone or other electronic device.

(j) The use of a cellular phone or other electronic device to display evidence of insurance does not constitute consent for law enforcement or other governmental employees to access any other content on the electronic device. Any law enforcement officer or other governmental employee presented with an electronic device pursuant to this section shall be subject to the provisions of Section 36-1-12 for damages to the electronic device resulting from acts taken when viewing the device pursuant to this section.



Section 32-7A-7 - Random verification of insurance.

(a) The department may review registrations of motor vehicles subject to Section 32-7A-4, or owners thereof, for the purpose of verifying whether or not the motor vehicles are insured through an online insurance verification system. If the department cannot verify the insurance status of a vehicle using the online insurance verification system or other such method for deposits of cash or motor vehicle insurance liability bonds, the department may send owners requests for information about their motor vehicles and liability insurance in accordance with subsections (d) and (e).

(b) In addition to such review of motor vehicle registrations in subsection (a), the department may select and review for verification other sources of information including, but not limited to, registrations of motor vehicles owned by persons:

(1) Whose motor vehicle registrations have been suspended pursuant to Section 32-7A-12 or any other provision of this chapter.

(2) Who have been convicted of violating Section 32-7A-16 while operating vehicles owned by other persons.

(3) Whose driving privileges have been suspended or revoked.

(4) Who have received a disposition of supervision by the courts of this state for a violation of the provisions of this chapter.

(c) The director shall provide to the department, in a manner designated by the department, the name of an owner or operator of any motor vehicle involved in an accident without liability insurance who is determined not to be subject to the suspension by the director pursuant to the provisions of Section 32-7-6. The director shall also provide to the department, in a manner designated by the department, the name of an owner or operator of any motor vehicle that has been found in violation of Section 32-7A-16.

The department may then verify whether or not at the time of the accident such motor vehicle was covered by a liability insurance policy or commercial automobile liability insurance policy in accordance with Section 32-7A-4.

(d) The department may send to owners of selected motor vehicles or to selected motor vehicle owners, requests for information about their motor vehicles and liability insurance coverage. The request shall require the owner to provide:

(1) Whether or not the motor vehicle was insured on the verification date stated in the department's request, and the reason no insurance existed for the vehicle if not insured.

(2) The name, address, NAIC number, and telephone number of the insurance company that insures the motor vehicle.

(3) The effective date of the policy and the expiration date of the policy.

(4) The owner's signature.

(5) The policy number.

(e) Within 30 calendar days after the department mails a request, the owner to whom it is sent shall furnish the requested information to the department in a manner as prescribed by the department. Evidence of insurance in effect on the verification date, as prescribed by the department, may be considered by the department to be a satisfactory response to the request for information.

(f) Any owner whose response indicates that his or her vehicle did not have liability insurance coverage on the insurance verification date in accordance with Section 32-7A-4 shall be deemed to have registered or maintained registration of a motor vehicle in violation of that section. Any owner who fails to respond to such a request shall be deemed to have registered or maintained registration of a motor vehicle in violation of Section 32-7A-4.

(g) If the owner responds to the request for information by asserting that his or her vehicle did have liability insurance coverage in accordance with Section 32-7A-4 on the verification date stated in the department's request, the department may conduct a verification of the response by furnishing necessary information to the insurer named in the response. The insurer shall within 30 calendar days inform the department if on the verification date stated the motor vehicle was not insured by the insurer in accordance with Section 32-7A-4 or the department may verify the response by using the online insurance verification system.

(h) No review of registration selected under this section shall be categorized on the basis of race, color, religion, sex, national origin, ancestry, age, marital status, physical or mental disability, economic status, or geography.



Section 32-7A-8 - Suspension of registration - Notice.

If the department determines that an owner has registered or maintained the registration of a motor vehicle without a liability insurance policy or a commercial automobile liability insurance policy in accordance with Section 32-7A-4, the department shall notify the owner that such owner's vehicle registration shall be suspended 30 calendar days after the date of the mailing of the notice unless the owner furnishes evidence of insurance in effect on the verification date, as prescribed by the department. The notice shall be in writing and shall be mailed by the U.S. Postal Service, to the registrant's last known address as reflected on the department's motor vehicle registration records.



Section 32-7A-9 - Online insurance verification system - Insurer to allow access.

An insurer shall allow access through an online insurance verification system to verify insurance status in accordance with Section 32-7A-7.



Section 32-7A-10 - Online insurance verification system - Failure to allow access.

(a) If any insurance company shall fail to consistently allow access through an online insurance verification system to verify coverage of motor vehicle liability insurance coverage, the department shall notify the Insurance Commissioner of any and all violations by an insurer of Sections 32-7A-9 and 32-7B-5.

(b) The department shall prescribe the form and manner of transmission for the purposes of notifying the Insurance Commissioner under subsection (a).

(c) The Insurance Commissioner may impose a fine of up to five thousand dollars ($5,000) per violation following a hearing, if, after receiving a notice of a potential violation of any material provision of Section 32-7A-9 or 32-7B-5 from the Insurance Commissioner, it is found that an insurer willfully violated a section listed in the notice.



Section 32-7A-11 - Online insurance verification system - Notification upon inability to verify existing insurance; proof of coverage; penalties.

(a) When the department is unable to verify that liability insurance coverage exists for a motor vehicle registered or required to be registered in this state, the department shall send the registrant notice via USPS mail at the last known address as reflected on the department's motor vehicle registration records. The notice shall require that the registrant, within 30 calendar days of the date of the notice, provide evidence of continuous liability insurance coverage for the vehicle for the period specified by the department. The registration will be suspended unless either:

(1) The registrant responds within the required time frame and the response establishes that the registrant has not had a lapse in liability insurance coverage. The department shall then indicate in its records that the insured is in compliance with this chapter.

(2) The registrant responds within the required time frame that, after the registration date, he or she did not operate the vehicle during the lapse in coverage due to the motor vehicle being stored, inoperable, or otherwise unused as prescribed by the department. The current registration shall then be revoked and the department shall update its records to reflect that the registration is revoked for the remainder of the registration period. In the event the motor vehicle for which the registration has been revoked is no longer stored, inoperable, or otherwise unused as prescribed by the department, a new registration and license plate must be obtained prior to operating the vehicle.

(b) If the registrant subsequently provides, in a manner as prescribed by the department, proof of subsequent liability insurance coverage for the vehicle during the current registration period then the registration shall be reinstated.

(c) Any operator of a motor vehicle for which the registration has been revoked shall be subject to citation by law enforcement in accordance with Section 32-7A-16.



Section 32-7A-12 - Suspension of registration.

(a) The department shall suspend the vehicle registration of any motor vehicle determined to be in violation of Section 32-7A-4, including any motor vehicle operated in violation of Section 32-7A-16 by an operator other than the owner of the vehicle. Neither the fact that, subsequent to the date of verification or violation, the owner acquired the required liability insurance policy nor the fact that the owner terminated ownership of the motor vehicle shall have any bearing upon the required suspension.

(b) The registration of any motor vehicle registered in this state shall be suspended upon the department receiving notice of the conviction of the operator of the motor vehicle in another state of an offense which, if committed in this state, would constitute a violation of Section 32-7A-4. Until it is terminated, any suspension under this chapter shall remain in force even if the registration is renewed or a new registration is acquired for the motor vehicle contrary to Section 32-7A-17.

(c) In the case of a first violation, the department shall terminate the suspension upon payment by the owner of a reinstatement fee of two hundred dollars ($200) in a manner as prescribed by the department and submission of proof of current insurance as prescribed by the department to either the department, the vehicle owner's county license plate issuing official, the circuit clerk of any county, or the Administrative Office of Courts. Upon a first violation, the owner's name and identifying information shall be provided to the director by the department, for the purpose of requiring the owner to purchase and maintain insurance pursuant to Section 32-7-13 or Section 32-7-31, or both, for a period of one year.

(d) In the case of a second or subsequent violation by a person having ownership interest in a motor vehicle or vehicles within the preceding four years, or a violation of Section 32-7A-16(b)(2), the department shall terminate the suspension four months after its effective date upon payment by the owner of a reinstatement fee of four hundred dollars ($400) in a manner as prescribed by the department and submission of proof of current insurance as prescribed by the department to either the department or to the vehicle owner's county license plate issuing official, the circuit clerk of any county, or the Administrative Office of Courts. In the case of a second or subsequent violation, the owner's name and identifying information shall be provided to the director by the department, for the purpose of the director requiring the owner to purchase and maintain insurance pursuant to Section 32-7-13 or Section 32-7-31, or both, for a period of three years. Upon conviction of a second offense the violator shall be guilty of a Class B misdemeanor.

(e) In accepting the reinstatement fee and proof of current insurance, the owner's county license plate issuing official, the circuit clerk of any county, or the Administrative Office of Courts shall be responsible for notifying and forwarding, not later than the next business day, any required documentation concerning the reinstatement of motor vehicle registration or registrations to the department in the manner prescribed by the department.

(f) Except as provided in subsections (g) and (i), a portion of the fees received under this section by the department shall be used by the department exclusively for the operation and management of the mandatory liability insurance law and this article. After the payment of the expenses, the remaining funds shall be deposited into the General Fund; provided, if the fees are collected by the owner's county license plate issuing official, the official shall remit the fee to the department, except for 10 percent of the fee, which shall be retained by the official and distributed 50 percent to the county license plate issuing official and 50 percent to the county general fund. The retained fees distributed to the county license plate issuing official shall be deposited into a special fund designated as the Special Licensing Officials' Fund. The special fund shall be used for the improvement of the equipment and operations in the office of the licensing official charged with motor vehicle registration and titling responsibilities and shall be in addition to the amount budgeted for the office of the official. Fees deposited into the special fund shall be disbursed at the sole discretion of the license plate issuing official and shall be audited by the Examiners of Public Accounts. Such moneys in the special fund shall not accumulate in excess of ten thousand dollars ($10,000) during any fiscal year. Any excess moneys shall accrue to the county general fund. License plate issuing officials shall remit the balance of the funds to the department in the manner prescribed by the department by the 10th day of the month following the month of collection.

(g) If the reinstatement fees are collected by the Administrative Office of Courts, it shall remit the fee to the department, except for 15 percent of the fee, which shall be retained in its entirety by the Administrative Office of Courts. If the reinstatement fees are collected by the circuit clerk, it shall remit the fee to the department, except for 15 percent of the fee, which shall be retained by the circuit clerk and distributed evenly between the circuit clerk's office and the Administrative Office of Courts. Any portion of the reinstatement fee due to the Administrative Office of Courts shall be deposited into the Advanced Technology and Data Exchange Fund established pursuant to Section 12-19-290. Any portion of the reinstatement fee due to the circuit clerk shall be deposited into the Clerk's Fund established pursuant to Section 12-17-225.4(2).

(h) Refunds of reinstatement fees, less the retained fees, shall be granted in cases of duplicate payment, or as approved by the department. Anyone who is denied a refund of the reinstatement fee may appeal the denial to the administrative law judge pursuant to Section 40-2A-7.

(i) Notwithstanding the provisions of subsection (f), 15 percent of the net proceeds received by the department shall be deposited by the department into the Alabama Peace Officers' Annuity and Benefit Fund, as authorized by Section 36-21-66.

(j) It shall be unlawful for the vehicle owner's county license plate issuing official to fail to collect such reinstatement fees, when due. Additionally, the reinstatement fee shall not be waived by the court when the vehicle owner cannot produce evidence that a valid liability insurance policy was in effect on the date a citation was issued for violation of the provisions of this chapter.

(k) The terms circuit clerk and circuit clerk's office as used in any part of this chapter shall also include any district clerk or district clerk's office that functions separately from the office of the circuit clerk pursuant to Section 12-17-161.



Section 32-7A-13 - Liability under chapter.

All officials authorized by law to register motor vehicles, issue motor vehicle license plates, and to perform other duties in connection with the issuance of motor vehicle license plates shall refuse to register or re-register a motor vehicle or refuse to transfer the license plates if the registration is suspended pursuant to Section 32-7A-12.



Section 32-7A-14 - Complicity in violations.

A person who, whether present or absent, aids, abets, induces, procures, or causes the commission of an act which, if done directly by him or her, would be a felony or a misdemeanor under a provision of this chapter, is guilty of the same felony or misdemeanor.



Section 32-7A-15 - Alteration, etc., of insurance card.

A person is guilty of a Class C felony who, with fraudulent intent:

(1) Alters, forges, or counterfeits an insurance card to make it appear valid.

(2) Makes, sells, or otherwise makes available an invalid or counterfeit insurance card, or other evidence of insurance.



Section 32-7A-16 - Additional violations.

(a) A person is guilty of a Class C misdemeanor who:

(1) Operates a motor vehicle without a liability insurance policy, a commercial automobile liability insurance policy, a motor vehicle liability insurance bond, or deposit of cash in accordance with this chapter.

(2) With notice of cancellation, recision, abrogation, or termination of insurance, registers, or attempts to register a motor vehicle.

(b) A person shall be guilty of a traffic violation who:

(1) Operates a motor vehicle and upon demand of a law enforcement officer, fails or refuses to present satisfactory evidence of insurance unless a law enforcement officer verifies motor vehicle liability insurance coverage through the online insurance verification system.

(2) Operates a vehicle the registration of which is suspended or revoked pursuant to this chapter.

(3) Operates a motor vehicle and presents evidence of insurance when there is no valid insurance in effect on the motor vehicle as required by this chapter.

(c) A motor vehicle may be impounded at the discretion of a law enforcement officer if the operator fails to provide evidence of registration and insurance as required by this title or Title 40. Evidence of registration and insurance may be verified through the online insurance verification system and other electronic means as necessary.

(d) For the purposes of this chapter, the reference herein to operating a motor vehicle shall be satisfied whenever it is apparent that the vehicle has traveled any distance upon a public road or highway and a law enforcement officer may have only observed the results of finding the vehicle stopped either on or off the public road or highway, as for example when the vehicle has come to a stop after an accident. Witnessing the operation of the vehicle is not required for a citation to be issued under this chapter.



Section 32-7A-17 - Reinstatement of suspended registration; verification by license plate issuing officials.

(a) License plate issuing officials shall not register or re-register a motor vehicle or transfer the license plates if the registration is suspended pursuant to Section 32-7A-12.

(b) Notwithstanding subsection (a), upon the request of the registrant, the license plate issuing official shall reinstate a registrant's suspended registration at such time the registrant meets the provisions of reinstatement provided for by this chapter.

(c) No vehicle registration or renewal thereof shall be issued to any motor vehicle unless the license plate issuing official receives satisfactory evidence of insurance or verification of motor vehicle liability insurance through the online insurance verification system, liability insurance bond, or deposit of cash that provides the minimum motor vehicle insurance coverage required by Section 32-7-6 or is exempted under Section 32-7A-5. Verification by the license plate issuing official shall be made in a manner as prescribed by the department.

(d) All officials authorized by law to issue motor vehicle license plates shall obtain, when issuing the initial motor vehicle registration or transferring a motor vehicle registration, each registrant's non-expired state issued driver's license or identification card number, a department approved federal identifying number, national driver's license, or for a company or other entity, the federal employer identification number, for inclusion within the motor vehicle registration records in the state and county databases provided these numbers shall not be included on the motor vehicle registration receipts. The department has the additional authority to assign an identifying number to vehicle registrants in order to document compliance with this chapter. This information shall be used by the department in the administration of this chapter. The requirements of this subsection shall not apply to the renewal of a motor vehicle registration.



Section 32-7A-18 - Penalties.

No verification procedure established under this chapter shall include individual inspections of vehicles on the public streets or highways solely for the purpose of verifying the existence of a valid liability insurance policy or a commercial automobile liability insurance policy. No law enforcement officer shall stop a vehicle solely for the purpose of verifying the existence of a valid insurance policy.



Section 32-7A-19 - Display of invalid evidence of insurance.

No state or local governmental unit and no government official or employee acting in the course of his or her official duties in the administration or enforcement of Section 32-7A-4 and related provisions of this chapter shall be liable for any damages brought directly or indirectly by the injured party or a third party, except for damages resulting from willful and wanton misconduct or gross negligence on the part of the governmental unit, official, or employee.



Section 32-7A-20 - Evidence of coverage at time of citation.

Whenever a court convicts a person of a violation of Section 32-7A-15 or Section 32-7A-16, the clerk of the court, within 10 calendar days, shall forward a report of the conviction to the department in a form prescribed by the department.



Section 32-7A-21 - Confidentiality of records.

The following penalties are applicable to violations of this chapter:

(1) FELONIES. A person convicted of a felony for the violation of a provision of this chapter is guilty of a Class C felony and is subject to punishment as defined by the Criminal Code of Alabama.

(2) MISDEMEANORS. A person convicted of a misdemeanor for the violation of a provision of this chapter is guilty of a Class C misdemeanor and is subject to punishment as defined by the Criminal Code of Alabama.

(3) TRAFFIC VIOLATION. A person convicted of a traffic offense for violation of this chapter is subject to a punishment by a fine not to exceed two hundred dollars ($200) for the first conviction. Upon each subsequent conviction, the fine shall be twice the amount of the last fine.



Section 32-7A-22 - Construction.

No person shall present evidence of insurance to a law enforcement officer, court, officer of the court, the Department of Revenue, or office of the licensing official charged with motor vehicle registration and titling responsibilities, knowing there is no valid liability insurance in effect on the motor vehicle as required under Section 32-7A-4 or knowing the evidence of insurance is altered, counterfeit, or otherwise invalid as evidence of insurance required under Section 32-7A-4. If the law enforcement officer issues a citation to a motor vehicle operator for presenting invalid evidence of insurance, the officer shall confiscate the evidence for presentation in court.



Section 32-7A-23 - Evidence of coverage at time of citation.

No person charged with violating the requirements of this chapter to maintain or present, or both, evidence of insurance shall be convicted of a Class C misdemeanor in accordance with subsection (a) of Section 32-7A-16 if such person produces in court satisfactory evidence that, at the time of the citation, the motor vehicle was covered by a liability insurance policy, commercial automobile liability insurance policy, liability insurance bond, or deposit of cash in accordance with Section 32-7A-4. However, such person may be convicted of a traffic violation as set forth in subsection (b) of Section 32-7A-16.



Section 32-7A-24 - Confidentiality of records.

Information regarding the motor vehicle registration suspension or reinstatement status of any person is confidential and shall be released only to the person who is the subject of a suspension or possible suspension, or to law enforcement agencies, courts, and other governmental entities, including officials responsible for the issuance of license plates, as necessary in the administration of this chapter.



Section 32-7A-25 - Construction.

This chapter is supplemental to other laws relative to motor vehicles and a liability insurance policy, commercial automobile liability insurance policy, liability insurance bond, or deposit of cash, and insofar as possible shall be construed in pari materia with such laws.



Section 32-7A-26 - Notices sent in electronic format.

The department may establish rules pursuant to the Administrative Procedure Act regarding procedures to send notices, prescribed in this chapter, in an electronic format. Notices sent in electronic format shall be allowed only if the content satisfies all of the requirements of this chapter.






Chapter 7B - ALABAMA ON-LINE INSURANCE VERIFICATION SYSTEM.

Section 32-7B-1 - Short title.

This chapter may be cited as the Alabama Online Insurance Verification System Act.

EFFECTIVE UNTIL JANUARY 1, 2013.



Section 32-7B-2 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings respectively ascribed to them in this section, except in those instances where the context clearly indicates a different meaning:

(1) ADVISORY COUNCIL. A group of 13 voting members consisting of: Two representatives of the Department of Revenue, a representative of the Department of Public Safety, and a representative of the Department of Insurance as well as three insurance company representatives appointed by the Commissioner of Insurance, a representative of the American Insurance Association, a representative of the National Association of Mutual Insurance Companies, a representative of the Property and Casualty Insurers Association of America, a representative of the Alabama Independent Agents Association, a representative of the Alabama Probate Judges Association appointed by the president of the association, and a representative of the Alabama Association of Tax Administrators appointed by the president of the association. This group shall be chaired by the Commissioner of Revenue or his or her designee.

(2) COMMERCIAL AUTOMOBILE LIABILITY INSURANCE POLICY. An insurance policy as defined in Section 32-7A-2.

(3) DEPARTMENT. The Department of Revenue.

(4) INSURER. An insurance company licensed or authorized to do business in this state and insuring motor vehicles.

(5) MOTOR VEHICLE. A motor vehicle as defined in Section 32-7A-2.

(6) ONLINE INSURANCE VERIFICATION SYSTEM. An online insurance verification system using web services as recommended by the Insurance Industry Committee for Motor Vehicle Administration, developed by the advisory council, and adopted by the department.

EFFECTIVE UNTIL JANUARY 1, 2013.



Section 32-7B-3 - Establishment of the Online Insurance Verification System.

(a) The department shall convene an advisory council for the purpose of the following:

(1) Facilitating the implementation of the online insurance verification system.

(2) Assisting in the development of a detailed guide for insurers providing for the data fields and other information necessary for compliance along with other necessary regulations.

(3) Coordinating and conducting a testing phase as prescribed by the advisory council.

(4) Identifying necessary changes during the testing phase, as prescribed by the advisory council.

(5) Issuing recommendations based on periodic reviews of the online insurance verification system by the advisory council. The advisory council shall issue a report to the Departments of Revenue, Public Safety, and Insurance 12 months after the online insurance verification system is implemented to evaluate the system's effectiveness in identifying uninsured motorists, and annually thereafter on or before January 1 of each year. The advisory council may also issue recommendations for system enhancements in such report.

(b) The department shall:

(1) Cooperate with insurers in implementing the online insurance verification system.

(2) Conduct a pilot project to test the online insurance verification system prior to statewide use.

(3) Establish the online insurance verification system framework necessary to inquire of insurers by using multiple keys for greater matching accuracy, including, but not limited to: Insurer NAIC number, vehicle identification numbers, policy number and other key or keys specified by the advisory council.

(4) Be responsible for keeping the advisory council informed on implementation status.

(c) Each insurer shall cooperate with the department in establishing the online insurance verification system.

EFFECTIVE UNTIL JANUARY 1, 2013.



Section 32-7B-4 - Functions of the Online Insurance Verification System.

The online insurance verification system shall:

(1) Be accessible by authorized personnel of the department for direct inquiry. Access by the courts, insurers, law enforcement, and offices of the licensing officials charged with motor vehicle registration and titling responsibilities shall be through authorized personnel of the department. Insurer access shall be limited to data or information transmission as required to operate the online insurance verification system.

(2) Be able to verify, on a 24-hour, seven days per week basis, minus permitted down time for system maintenance as prescribed by the advisory council, the insurance status of a motor vehicle via the Internet, or similar electronic system consistent with insurance industry and IICMVA recommendations and the specifications and standards of the IICMVA model dated May 8, 2008, or later models as recommended by the advisory council and adopted by the department.

(3) Be able to access insurers by using multiple keys for greater matching accuracy, including, but not limited to: Insurer NAIC number, vehicle identification numbers, policy number and other key or keys specified by the advisory council.

(4) Provide data security for the type of information transferred as prescribed by the advisory council.

(5) Utilize open and agreed to data and data transmission standards and standard schema as specified by the advisory council.

EFFECTIVE UNTIL JANUARY 1, 2013.



Section 32-7B-5 - Responsibilities of insurers.

Each insurer shall do the following:

(1) Cooperate with the department in operating the online insurance verification system.

(2) Maintain the data necessary to verify insurance status through the online insurance verification system for a period of at least six months.

(3) Maintain the web service, pursuant to the requirements established under the online insurance verification system and as specified by the advisory council.

(4) Provide data security for the type of information transferred as prescribed by the advisory council that will not violate state or federal privacy laws.

(5) Be immune from civil and administrative liability for good faith efforts to comply with the terms of this chapter.

(6) Provide an insured under a commercial automobile insurance liability policy with an insurance card clearly indicating that the vehicle is insured under a commercial automobile liability insurance policy in accordance with Section 32-7A-6.

(7) Nothing in this section prohibits an insurer from using the services of a third party vendor for facilitating the online insurance verification system required by this chapter.

EFFECTIVE UNTIL JANUARY 1, 2013.



Section 32-7B-6 - Responsibilities of the department.

The department shall do the following:

(1) Cooperate with insurers in operating the online insurance verification system.

(2) Maintain the list of authorized requesting entities and individuals and make that a part of the online insurance verification system.

(3) Maintain the online insurance verification system framework necessary to inquire of insurers using the key or keys in accordance with subdivision (3) of Section 32-7B-4.

(4) Provide data security for the type of information transferred as prescribed by the advisory council. Data secured via the online insurance verification system may not be shared with any party other than those permitted by state or federal privacy laws.

(5) Be responsible for keeping the advisory council informed on functionality, and planned or unplanned service interruptions.

(6) Provide alternative methods of reporting for small insurers writing no more than 500 vehicles in the state as prescribed by the department.

(7) Work with the advisory council on issues as they emerge for an equitable resolution for all parties.

(8) Maintain historical records of online insurance verification system data for a period as specified by the department.

(9) Provide a means to separately track or distinguish motor vehicles where the owner is a qualified self-insured and financial responsibility is provided via a certificate of insurance, a motor vehicle liability bond, a deposit of cash, or other such method as allowed by law.

(10) Nothing in this section prohibits the department from using the services of a third party vendor for facilitating the insurance verification program required by this law.

EFFECTIVE UNTIL JANUARY 1, 2013.



Section 32-7B-7 - Nondiscriminatory application.

Enforcement and investigative activities as they relate to the provisions of Act 2011-688 shall not be based on an individual's race, color, religion, sex, national origin, ancestry, age, marital status, physical or mental disability, economic status, or geography.

EFFECTIVE UNTIL JANUARY 1, 2013.






Chapter 7C - TRANSPORTATION NETWORK COMPANY AND DRIVERS; INSURANCE REQUIREMENTS.

Section 32-7C-1 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) DIGITAL NETWORK. Any online-enabled application, software, website, or system offered or utilized by a TNC that enables the prearrangement of a ride with a TNC driver.

(2) PERSONAL VEHICLE. A vehicle that meets both of the following criteria:

a. Is used by a TNC driver to provide a prearranged ride.

b. Is owned, leased, or otherwise authorized for use by a TNC driver.

(3) PREARRANGED RIDE. The provision of transportation by a TNC driver to a TNC rider, beginning when a TNC driver accepts a ride requested by a TNC rider through a digital network controlled by a TNC, continuing while the TNC driver transports the requesting TNC rider, and ending when the last requesting TNC rider departs from the personal vehicle of the TNC driver. A prearranged ride does not include transportation provided by any of the following pursuant to the Alabama Motor Carrier Act, Chapter 3 of Title 37:

a. A shared expense carpool or vanpool arrangement.

b. A regional transportation company or licensed motor carrier.

(4) TNC. A transportation network company that is a corporation, partnership, sole proprietorship, or other entity licensed and operating in this state that uses a digital network to connect a TNC rider to a TNC driver who provides a prearranged ride. A TNC may not control, direct, or manage the personal vehicle or the TNC driver who connects to its digital network, except where agreed to by written contract.

(5) TNC DRIVER. An individual who meets both of the following criteria:

a. Receives connections to potential riders and related services from a TNC in exchange for payment of a fee to the TNC.

b. Uses a personal vehicle to offer or provide a prearranged ride to a TNC rider upon connection through a digital network controlled by a TNC and in exchange for compensation or payment of a fee.

(6) TNC RIDER. An individual who uses the digital network of a TNC to connect with a TNC driver who provides a prearranged ride to the TNC rider in the personal vehicle of the TNC driver between points chosen by the TNC rider.



Section 32-7C-2 - Insurance requirements.

(a) On or before October 30, 2016, and thereafter, a TNC driver or a TNC on the behalf of the TNC driver shall maintain primary automobile insurance that recognizes that the driver is a TNC driver or otherwise uses a vehicle to transport riders for compensation and covers the driver under both of the following circumstances:

(1) While the TNC driver is logged onto the digital network of a TNC.

(2) While the TNC driver is engaged in a prearranged ride.

(b)(1) The following automobile insurance requirements shall apply while a participating TNC driver is logged on to the digital network of a TNC and is available to receive transportation requests but is not engaged in a prearranged ride:

a. Primary automobile liability insurance in the amount of at least fifty thousand dollars ($50,000) for death and bodily injury per person, one hundred thousand dollars ($100,000) for death and bodily injury per incident, and twenty-five thousand dollars ($25,000) for property damage.

b. All other state mandated coverage for motor vehicles, including the requirements under the Motor Vehicle Safety-Responsibility Act, Chapter 7 of this title.

(2) The coverage requirements of this subsection may be satisfied by any of the following:

a. Automobile insurance maintained by the TNC driver.

b. Automobile insurance maintained by the TNC.

c. Any combination of a. and b.

(c)(1) The following automobile insurance requirements shall apply while a TNC driver is engaged in a prearranged ride:

a. Primary automobile liability insurance that provides at least one million dollars ($1,000,000) for death, bodily injury, and property damage.

b. All other state mandated coverage for motor vehicles, including the requirements under the Motor Vehicle Safety-Responsibility Act, Chapter 7 of this title.

(2) The coverage requirements of this subsection may be satisfied by any of the following:

a. Automobile insurance maintained by the TNC driver.

b. Automobile insurance maintained by the TNC.

c. Any combination of a. and b.

(d) If insurance maintained by a TNC driver under subsection (b) or (c) has lapsed or does not provide the required coverage, insurance maintained by a TNC shall provide the coverage required by this chapter beginning with the first dollar of a claim and shall have the duty to defend the claim.

(e) Coverage under an automobile insurance policy maintained by a TNC may not be made dependent on a personal automobile insurer first denying a claim and a personal automobile insurance policy may not be required to first deny a claim.

(f) Insurance required by this chapter may be placed with an insurer licensed under state law or with a surplus lines insurer eligible under state law that has a credit rating of no less than A- from A.M. Best or A from Demotech or a similar rating from another rating agency recognized by the Department of Insurance.

(g)(1) Insurance satisfying the requirements of this chapter shall satisfy the financial responsibility requirement for a motor vehicle under the Motor Vehicle Safety-Responsibility Act, Chapter 7 of this title.

(2) Nothing in this chapter shall relieve a TNC driver not logged onto the digital network of a TNC or not engaged in a prearranged ride from the financial responsibility requirements for a motor vehicle under the Motor Vehicle Safety-Responsibility Act, Chapter 7 of this title.

(h)(1) A TNC driver shall carry proof of coverage satisfying this chapter with him or her at all times during his or her use of a vehicle in connection with the use of a digital network of a TNC.

(2) In the event of an accident, a TNC driver shall provide this insurance coverage information to the directly interested parties, automobile insurers, and investigating police officers.

(3) Upon request, a TNC driver shall also disclose to directly interested parties, automobile insurers, and investigating police officers, whether he or she was logged on to the digital network of a TNC or on a prearranged ride at the time of an accident.

(i) This chapter shall have no effect or limitation on the rights of a TNC rider to coverage that may be available for underinsured or uninsured motorist coverages pursuant to Section 32-7-23 as an additional recovery beyond any insurance coverage available to the TNC rider under this chapter.

(j) No contract between a TNC and a TNC driver or TNC rider shall diminish the automobile insurance requirements under this chapter.



Section 32-7C-3 - Disclosure requirements.

The TNC shall disclose in writing to a TNC driver before the TNC driver is allowed to accept a request for a prearranged ride on the digital network of the TNC both of the following:

(1) The insurance coverage, including the types of coverage and the limits for each coverage, that the TNC provides while the TNC driver uses a personal vehicle in connection with the use of the digital network of a TNC.

(2) That the automobile insurance policy of the TNC driver may not provide any coverage while the TNC driver is logged on to the digital network of a TNC and is available to receive transportation requests or is engaged in a prearranged ride, depending on its terms.



Section 32-7C-4 - Coverage exclusions; disclosures.

(a) Insurers that write automobile insurance in this state may exclude any and all coverage afforded under the policy issued to an owner or operator of a personal vehicle for any loss or injury that occurs while a TNC driver is logged on to the digital network of a TNC or while a TNC driver provides a prearranged ride.

(b) The right to exclude all coverage may apply to any coverage included in an automobile insurance policy, including, but not limited to, any of the following:

(1) Liability coverage for bodily injury and property damage.

(2) Personal injury protection coverage as defined by state law.

(3) Uninsured and underinsured motorist coverage.

(4) Medical payments coverage.

(5) Comprehensive physical damage coverage.

(6) Collision physical damage coverage.

(c) The exclusions under this section shall apply notwithstanding any requirements under the Motor Vehicle Safety-Responsibility Act, Chapter 7 of this title.

(d) Nothing in this section implies or requires that a personal automobile insurance policy provide coverage while the TNC driver is logged on to the digital network of a TNC, while the TNC driver is engaged in a prearranged ride, or while the TNC driver otherwise uses a vehicle to transport passengers for compensation.

(e) Nothing in this chapter shall require an insurer to use any particular policy language or reference to this section in order to exclude any and all coverage for any loss or injury that occurs while a driver is logged on to the digital network of a TNC or while a TNC driver provides a prearranged ride.

(f) Nothing shall preclude an insurer from providing primary or excessive coverage for the personal vehicle of a TNC driver, if it so chooses to do so by contract or by endorsement.

(g)(1) Automobile insurers that exclude the coverage described in this chapter shall have no duty to defend or indemnify any claim expressly excluded.

(2) Nothing in this chapter shall invalidate or limit an exclusion contained in a policy, including any policy in use or approved for use in this state prior to August 1, 2016, that excludes coverage for vehicles used to carry persons or property for a charge or available for hire by the public.

(h) An automobile insurer that defends or indemnifies a claim against a TNC driver that is excluded under the terms of its policy shall have a right of contribution against other insurers that provide automobile insurance to the same TNC driver in satisfaction of the coverage requirements of this chapter at the time of loss.

(i) In a claims coverage investigation, a TNC, upon the request of a directly involved party or any insurer or lienholder of the TNC driver, if applicable, shall provide the precise times that a TNC driver logged on and off of the digital network of a TNC in the 12-hour period immediately preceding and in the 12-hour period immediately following the accident.

(j) Insurers potentially providing coverage as set forth in this chapter shall disclose upon request by any other insurer involved in the particular claim the applicable coverages, exclusions, and limits provided under any automobile insurance maintained in order to satisfy the requirements of this chapter.

(k)(1) A lender or a secured party of the motor vehicle of a TNC driver may require the TNC driver to maintain comprehensive damage coverage, collision damage coverage, or both, for the motor vehicle of a TNC driver, and may require the TNC driver to show evidence of the coverage to the lender or the secured party that would cover both the period when the TNC driver is logged onto the digital network of a TNC but is not engaged in a prearranged ride and when the TNC driver is engaged in a prearranged ride.

(2) If a TNC driver fails to maintain the required comprehensive or collision damage coverage or fails to show evidence to the lender or the secured party pursuant to this subsection, the lender or the secured party may obtain the coverage at the expense of the TNC driver without limiting or affecting any other rights or remedies of the lender or the secured party.

(l) If a lender or a secured party has a secured interest in the motor vehicle of a TNC driver and an insurer of a TNC makes a payment for a claim for damage to the motor vehicle of a TNC driver that is covered under comprehensive or collision damage coverage held by the TNC, the TNC shall then cause its insurer to issue the payment either directly to the vehicle repair shop or jointly to the owner of the motor vehicle and the primary lender or the secured party on the covered motor vehicle.

(m)(1) A TNC shall make the following disclosures to a prospective TNC driver in the terms of service of the prospective TNC driver:

a. If the vehicle that you plan to use to provide TNC services has a lien against it your usage may violate the terms of your contract with the lienholder.

b. You must notify the lienholder that you will be using the vehicle for transportation services.

(2) The disclosure required by this subsection shall be placed prominently in the written terms of service of the prospective TNC driver or on a separate disclosure, and the prospective TNC driver must acknowledge the terms of service or the separate disclosure electronically or by signature.






Chapter 8 - UNIFORM CERTIFICATE OF TITLE AND ANTITHEFT ACT.

Article 1 - General Provisions.

Section 32-8-1 - Short title.

This chapter may be cited as the Alabama Uniform Certificate of Title and Antitheft Act.



Section 32-8-2 - Definitions.

For the purpose of this chapter, the following terms shall have the meanings respectively ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) CURRENT ADDRESS. A new address different from the address shown on the application or on the certificate of title. The owner, within 30 days after the address is changed from that shown on the application or on the certificate of title, shall notify the department of the change of address in the manner prescribed by the department.

(2) DEALER. A person licensed as an automobile or motor vehicle dealer, or travel trailer dealer and engaged regularly in the business of buying, selling, or exchanging motor vehicles, trailers, semitrailers, trucks, tractors or other character of commercial or industrial motor vehicles, or travel trailers in this state, and having in this state an established place of business.

(3) DEPARTMENT. The Department of Revenue of this state.

(4) DESIGNATED AGENT. Each judge of probate, commissioner of licenses, director of revenue, or other county official in this state authorized and required by law to issue motor vehicle license tags, who may perform his or her duties under this chapter personally or through his or her deputies, or such other persons located in this state, as the department may designate; the term shall also mean those dealers as herein defined who are appointed by the department as provided in Section 32-8-34 to perform the duties of designated agent for the purposes of this chapter; the dealers may perform their duties under this chapter either personally or through any of their officers or employees.

(5) IMPLEMENT OF HUSBANDRY. Every vehicle designed and adapted exclusively for agricultural, horticultural, or livestock raising operations or for lifting or carrying an implement of husbandry and in either case not subject to licensing or registration if used upon the highways.

(6) LIEN. Every kind of written lease which is substantially equivalent to an installment sale or which provides for a right of purchase, conditional sale, reservation of title, deed of trust, chattel mortgage, trust receipt, and every written agreement or instrument of whatever kind or character whereby an interest other than absolute title is sought to be held or given on a motor vehicle.

(7) LIENHOLDER. Any person, firm, copartnership, association, or corporation holding a lien as herein defined on a motor vehicle.

(8) MANUFACTURER. Any person regularly engaged in the business of manufacturing, constructing, assembling, importing, or distributing new motor vehicles, either within or without this state.

(9) MOTOR VEHICLE. The term shall include all of the following:

a. Every automobile, motorcycle, mobile trailer, semitrailer, truck, truck tractor, trailer, and other device that is self-propelled or drawn, in, upon, or by which any person or property is or may be transported or drawn upon a public highway except such as is moved by animal power or used exclusively upon stationary rails or tracks.

b. Every trailer coach and travel trailer manufactured upon a chassis or undercarriage as an integral part thereof drawn by a self-propelled vehicle.

(10) NEW VEHICLE. A motor vehicle that has never been the subject of a first sale for use by a new motor vehicle dealer as defined in Section 40-12-390 or an equivalently licensed dealer in another state and includes, among others, vehicles maintained in a dealer's inventory, vehicles provided by the manufacturer or dealer for use by participants in charity, sporting, or other special events, vehicles used for drivers' education, and vehicles delivered to customers that were subsequently returned to the dealer without a registration being issued on the vehicle.

(11) NONRESIDENT. Every person who is not a resident of this state.

(12) OWNER. A person, other than a lienholder, having the property in or title to a vehicle. The term includes a person entitled to the use and possession of a vehicle subject to a security interest in another person, but excludes a lessee under a lease not intended as security. Under any lease-purchase or installment sales agreement where a governmental agency, either city, county or state, is the lessee or purchaser with a security interest or right to purchase, the lessee or purchaser shall be the owner for purposes of this chapter.

(13) PERSON. The term shall include every natural person, firm, copartnership, association, or corporation.

(14) PICKUP TRUCK. A truck with not more than two axles and a gross weight not exceeding 12,000 pounds.

(15) POLE TRAILER. Every vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregularly shaped loads such as logs, poles, pipes, boats, or structural members capable generally of sustaining themselves as beams between the supporting connections.

(16) SCRAP METAL PROCESSOR. Any person, firm, or corporation engaged in the business of buying scrap vehicles, automotive parts, or other metallic waste by weight to process the material into scrap metal for remelting purposes, who utilizes machinery and equipment for processing and manufacturing ferrous and nonferrous metallic scrap into prepared grades, and whose principal product is metallic scrap.

(17) SCRAP VEHICLE. Any vehicle that has been crushed or flattened by mechanical means or which has been otherwise damaged to the extent that it cannot economically be repaired or made roadworthy.

(18) SECURITY AGREEMENT. A written agreement that reserves or creates a security interest.

(19) SECURITY INTEREST. An interest in a vehicle reserved or created by agreement and which secures payment or performance of an obligation. The term includes the interest of a lessor under a lease intended as security. A security interest is perfected when it is valid against third parties generally, subject only to specific statutory exceptions.

(20) SPECIAL MOBILE EQUIPMENT. Every vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over the highway, including but not limited to: ditch-digging apparatus; well-boring apparatus; road construction and maintenance machinery such as asphalt spreaders, bituminous mixers, bucket loaders, tractors other than truck tractors, ditchers, leveling graders, finishing machines, motor graders, road rollers, scarifiers, earth-moving carryalls and scrapers, power shovels and draglines, and self-propelled cranes; and earth-moving equipment. The term does not include manufactured homes, dump trucks, truck-mounted transit mixers, cranes, or shovels or other vehicles designed for the transportation of persons or property to which machinery has been attached.

(21) STATE. A state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a province of the Dominion of Canada.

(22) TRAVEL TRAILER. A vehicle without motive power, designed and constructed as a camping vehicle or a temporary dwelling, living, or sleeping place and designed to be drawn or pulled on the highway, but not including folding or collapsible camping trailers as defined in this section.

(23) USED VEHICLE. A motor vehicle that has been the subject of a first sale for use, whether within this state or elsewhere or is being sold by a used motor vehicle dealer as defined in Section 40-12-390.

(24) UTILITY TRAILER. A vehicle without motive power designed to be drawn by a passenger car or pickup truck, including folding or collapsible camping trailers.

(25) VEHICLE IDENTIFICATION NUMBER. The numbers and letters on a motor vehicle designated by the manufacturer or assigned by the department for the purpose of identifying the motor vehicle.



Section 32-8-3 - Powers and duties of department.

(a) The department shall prescribe and provide suitable forms of applications, certificates of title, notices of security interests, and all other notices and forms necessary to carry out the provisions of this chapter.

(b) The department may do any of the following:

(1) Make necessary investigations to procure information required to carry out the provisions of this chapter.

(2) Adopt and enforce reasonable rules and regulations to carry out the provisions of this chapter.

(3) Assign a new identification number to a vehicle if it has none, or its identification number is destroyed or obliterated, or its motor is changed, and shall issue a new certificate of title showing the new identification number.

(4) Revoke the authority of a dealer or other person appointed by the department to act as a designated agent under this chapter when it finds that the dealer or other person has failed to faithfully perform his or her duties under this chapter or has been convicted of violating any felony provisions of this chapter or of Title 40.

(c) The department, in accordance with applicable privacy and confidentiality statutes, rules, and regulations, may make available information concerning the status of a title on any vehicle as reflected by the records in a manner prescribed by the department. The department shall charge the fees set forth in Section 32-8-6; provided, that no fee shall be charged Alabama law enforcement agencies or law enforcement agencies of any other state when that state furnishes like or similar information without charge to the department or to Alabama law enforcement agencies.

(d) Whenever this chapter provides that a written certificate or other document is to be filed with the department, the commissioner may establish procedures for and accept in lieu of such paper document a filing made by electronic means. The department may also establish procedures for the electronic transfer of title and the recording and release of security interests. Such filing or transfer by electronic means shall be accepted only if the content of the filing satisfies all of the requirements of this chapter.



Section 32-8-6 - Transaction fees; commissions; disposition of funds; disclosure of information.

(a) There shall be paid to the department for issuing and processing documents required by this chapter a fee of fifteen dollars ($15) for each of the following transactions:

(1) Each application for certificate of title;

(2) Each application for replacement or corrected certificate of title;

(3) Each application for certificate of title after transfer;

(4) Each notice of security interest;

(5) Each assignment by lienholder;

(6) Each application for ordinary certificate of title upon surrender of a distinctive certificate; or

(7) Each application for the title history on a vehicle.

(b) The designated agents shall add the sum of one dollar fifty cents ($1.50) for each transaction, as specified in subsection (a), processed for which this fee is charged to be retained as the agent's commission for services rendered, and all other fees collected shall be remitted to the department in a manner prescribed by the department.

(c) If more than one transaction is involved in any application on a single vehicle and if supported by all required documents, the fee charged by the department and by the designated agent for processing and issuing shall be considered as only one transaction for which the designated agent shall receive and retain one dollar fifty cents ($1.50) and shall collect and remit to the department fifteen dollars ($15).

(d) Every transaction shall be accompanied by the fee specified in this chapter, regardless of whether the title is issued electronically or not, unless specifically exempted by this chapter.

(e) Notwithstanding any other provisions of this section, when any motor vehicle record, as prescribed by the department, is requested, other than a title history as provided in subdivision (7) of subsection (a), and the record is provided electronically or in the form of a printout of an electronic record, the fee shall be five dollars ($5). The five dollar ($5) fee shall be distributed as follows: Fifty percent shall be distributed to the State General Fund and the remaining 50 percent shall be retained by the department for use solely by the Motor Vehicle Division of the department for training and technological and processing improvements.

(f) The department may establish and charge a fee not greater than the fee provided in subsection (e) for motor vehicle records obtained through the national motor vehicle title information system and provided to end users. The fee shall be retained by the department for use solely by the motor division of the department for costs associated with providing the records, training, and technological and processing improvements.

(g) All motor vehicle title records, registration records, and any other motor vehicle records as designated by the department containing personal information as defined under state or federal law, rules, or regulations shall only be released by the department in accordance with such laws, rules, or regulations. The department may establish procedures to insure that all motor vehicle record disclosures are handled in a uniform manner.

(h) The department may prescribe the method of payment of any fees required under this chapter.



Section 32-8-7 - Additional commission fee.

The probate judge or other county official who is authorized and required by law to issue license plates and who is required to process applications for certificate of title by this chapter may collect and retain a $1.50 commission fee for each application processed in addition to the $1.50 designated agent commission fee to further defray the cost of processing and mailing of title applications.



Section 32-8-8 - Right of inspection for violations.

(a) Any sheriff, deputy sheriff, policeman of an incorporated municipality or duly authorized representative of the Department of Public Safety or Department of Revenue of this state may enter into the premises of any automobile salvage dealer, junkyard, automobile, or other motor vehicle dealer licensed therefor by the State of Alabama or any political subdivision thereof and inspect the identification numbers of all motor vehicles or parts thereof contained on said premises, at any time of the day or night in order to enforce the provisions of this chapter.

(b) Any sheriff, deputy sheriff, policeman of an incorporated municipality, or duly authorized commissioned law enforcement officer of the Department of Public Safety or the Department of Revenue of this state shall have the power to serve and execute any and all search warrants obtained in accordance with law for the purposes of the provisions of this chapter.

(c) Interference by any person with proper inspection by lawful officers as authorized by this section is a misdemeanor.



Section 32-8-9 - Forms and rules.

The department shall provide each designated agent with the forms and rules and regulations provided for in this chapter.



Section 32-8-10 - Enforcement of chapter.

The department is charged with the enforcement of the provisions of this chapter and it is hereby authorized and empowered to call upon any and all law enforcement agencies and officers of this state for such assistance as it may deem necessary in order to assure such enforcement; and it shall be the duty of such law enforcement agencies and officers to render such assistance to the department when called upon by it to so do.



Section 32-8-11 - Aiding, abetting, etc., in violations.

A person who, whether present or absent, aids, abets, induces, procures, or causes the commission of an act which if done directly by him, would be a felony or a misdemeanor under a provision of this chapter, is guilty of the same felony or misdemeanor.



Section 32-8-12 - Offenses constituting felonies.

A person is guilty of a Class C felony who, with fraudulent intent:

(1) Alters, forges, or counterfeits a certificate of title;

(2) Alters or forges an assignment of a certificate of title, or an assignment or release of a security interest, on a certificate of title or a form the department prescribes;

(3) Has possession of or uses a certificate of title, knowing it has been altered, forged, or counterfeited; or

(4) Uses a false or fictitious name or address, or makes a material false statement, or fails to disclose a security interest, or conceals any other material fact, in an application for a certificate of title.



Section 32-8-13 - Offenses constituting misdemeanors.

A person is guilty of a Class A misdemeanor who:

(1) With fraudulent intent, permits another, not entitled thereto, to use or have possession of a certificate of title;

(2) Willfully fails to mail or deliver a certificate of title or application therefor to the department within 10 days after time required by this chapter;

(3) Willfully fails to deliver to his or her transferee a certificate of title within 10 days after the time required by this chapter; or

(4) Knowingly and willfully commits a fraud in any application for a title or registration; or

(5) Willfully violates any other provision of this chapter, except as otherwise provided in this chapter.



Section 32-8-14 - Penalties.

Repealed by Act 2009-281, p. 472, §3, effective July 1, 2009.






Article 2 - Certificate of Title.

Section 32-8-30 - Certificate required for certain motor vehicles and travel trailers; penalty.

(a) Except as provided in Section 32-8-31, every owner of a motor vehicle which is in this state and which is required to be registered under the motor vehicle laws of this state and for which no certificate of title has been issued by the department, shall make application to a designated agent as herein defined for a certificate of title to the vehicle.

(b) In the event that the owner's legal name, as recorded on the current certificate of title, has changed, the owner shall make application for a corrected certificate of title to record the current legal name of the owner. The application for certificate of title shall be made prior to the renewal of the registration for the motor vehicle.

(c) Any dealer, acting for himself or herself or another, who sells, trades or otherwise transfers any vehicle required to be titled under this chapter who does not comply with the provisions of this chapter shall be guilty of a Class A misdemeanor.



Section 32-8-31 - Exemptions.

No certificate of title shall be issued under this chapter for any of the following:

(1) A vehicle owned by the United States or any agency thereof.

(2) A vehicle owned by a manufacturer or dealer and held for sale, even though incidentally moved on the highway or used for purposes of testing or demonstration, or a vehicle used by a manufacturer solely for testing.

(3) A vehicle owned by a nonresident of this state and not required by law to be registered in this state.

(4) A vehicle for which the Alabama license plate issuing official has verified that both the current owner and operator is recorded as the owner and operator on a currently effective certificate of title issued by another state and the certificate of title is being held by a recorded lienholder.

(5) A vehicle moved solely by animal power.

(6) An implement of husbandry.

(7) Special mobile equipment.

(8) A pole trailer.

(9) A trailer, semi-trailer, travel trailer, or moving collapsible and folding camper more than 20 model years old. This exemption is applicable on January 1 of each year and applies to a trailer, semi-trailer, travel trailer, or moving collapsible folding camper with a model year, as designated by the manufacturer, more than 20 years from the current calendar year.

(10) A manufactured home as defined in Section 32-20-2.

(11) Utility trailers other than moving collapsible and folding campers.

(12) A low speed vehicle, including neighborhood electric vehicles, defined as a four-wheeled motor vehicle with a top speed of not greater than 25 miles per hour, a gross vehicle weight rating of less than 3,000 pounds, and complying with the safety standards provided in 49 C.F.R. Section 571.500.

(13) Any other motor vehicle more than 35 model years old. This exemption is applicable on January 1 of each year and applies to all motor vehicles with a model year, as designated by the manufacturer, more than 35 years from the current calendar year.

(14) A mini-truck as defined in Section 40-12-240.

(15) A motor-driven cycle as defined in Section 32-1-1.1.

(16) Any other vehicles as prescribed by the department.



Section 32-8-32 - Prerequisite to issuance of license plates.

(a) No motor vehicle license (or license plate) shall be issued and no motor vehicle license (or license plate) shall be transferred for use on a motor vehicle required to be titled under this chapter except on presentation by the owner to the license plate issuing official, the copy of an application for a certificate of title to such vehicle, or a certificate of title to such vehicle; provided however, this section shall not apply thereafter to the renewal of such license by such owner of such motor vehicle.

(b) No motor vehicle license or license plate shall be issued and no motor vehicle license or license plate shall be transferred for use on a motor vehicle not required to be titled under this chapter, other than a vehicle subject to registration pursuant to Section 32-6-56 or a vehicle that has been registered in this state during the current year or previous two calendar years until the license plate issuing official has physically inspected the vehicle and verified that the vehicle identification number on the vehicle is the same as the vehicle identification number on the documents required to register the vehicle; provided, however, this section shall not apply thereafter to the renewal of such license by such owner of such motor vehicle.

(c) The provisions of subsection (b) shall not apply to any utility trailer or to 1975 and subsequent year motor vehicles owned by a manufacturer or dealer and held for sale or vehicles registered under the provisions of Section 40-12-264(b) or Section 40-12-264(g).



Section 32-8-33 - Prerequisite to assessment for ad valorem taxes.

No motor vehicle required to be titled under the provisions of this chapter shall be assessed for ad valorem taxes by a tax assessor, director of revenue, or other county official authorized and required by law to assess motor vehicles for ad valorem taxes unless the application therefor is accompanied by a copy of an application for a certificate of title to such vehicle, a certificate of title to such vehicle, a duplicate certificate of title to such vehicle where the original is held by a lienholder, or a copy of an application for a replacement certificate of title; provided, however, when the owner of a motor vehicle has complied with the provisions of this section in licensing a motor vehicle or having the license for a motor vehicle transferred to him or her this section shall not apply thereafter to the renewal of such license by such owner of such motor vehicle.



Section 32-8-34 - Designated agents of department.

(a) Each judge of probate, commissioner of licenses, director of revenue, or other county official in this state authorized and required by law to issue motor vehicle license plates shall by virtue of his or her office be a designated agent of the department. Judges of probate, commissioners of licenses, directors of revenue, or other licensing officials may perform their duties under this chapter either personally or through any of their deputies.

(b) Every dealer, as defined in this chapter or Chapter 20 of this title, shall be a designated agent of the department. The dealers may perform their duties under this chapter either personally or through any of their officers or employees; provided, that the dealer or persons shall enter into a bond with a corporate surety authorized to do business in this state as surety thereon, payable to the State of Alabama in a sum as provided in Section 40-12-398, conditioned on the faithful performance of their duties under this chapter.

(c) The department may appoint other persons in this state as its designated agents. An appointee shall enter into a bond as provided in subsection (b). Full-time bonded employees of the Department of Revenue may serve as designated agents without additional bond. A qualified designated agent of the department located outside of this state may continue as a designated agent of the department as long as he or she complies with the requirements of this chapter.



Section 32-8-35 - Application for first certificate.

(a) The application for the first certificate of title of a vehicle in this state shall be made by the owner to a designated agent, on the form the department prescribes, and shall contain all of the following:

(1) The current legal name, current residence, and current mailing address of the owner.

(2) A description of the vehicle including the following data: Year, make, model, vehicle identification number, type of body, the number of cylinders, color, and whether new or used.

(3) The date of purchase by applicant, the name and address of the person from whom the vehicle was acquired, and the names and addresses of any lienholders in the order of their priority and the dates of their security agreements.

(4) Other information that the department may require.

(b) If the application is for a vehicle purchased from a dealer, it shall contain the name and address of any lienholder holding a security interest created or reserved at the time of the sale and the date of the security agreement and shall be signed by the designated agent as well as the owner, and the designated agent shall forward the application to the department in a manner prescribed by the department.

(c) If the application is for a new vehicle, it shall be accompanied by the certified manufacturer's statement of origin showing proper assignments to the applicant. The manufacturer upon the shipment of a motor vehicle into this state shall forthwith furnish the dealer with a certified statement of origin.

(d) Each application shall contain or be accompanied by the certificate of a designated agent that the vehicle has been physically inspected by the agent, that the vehicle identification number and descriptive data shown on the application, pursuant to the requirements of subsection (a)(2), are correct, and that the agent identified the person signing the application and witnessed the signature.

(e) If the application is for a first certificate of title on a vehicle other than a new vehicle, then the application shall conform with the requirements of this section; except, that in lieu of the manufacturer's statement of origin, the application shall be accompanied by a copy of the bill of sale of the motor vehicle whereby the applicant claims title or in lieu thereof certified copies of the last two years' license plates and tax receipts and any other information the department may reasonably require to identify the vehicle and to enable the department to determine the ownership of the vehicle and the existence or nonexistence of security interests in it.

(f) If the application refers to a vehicle last previously registered in another state or country, the application shall contain or be accompanied by the following:

(1) Any certificate of title issued by the other state or country.

(2) Any other information and documents as the department may reasonably require to establish the ownership of the vehicle and the existence or nonexistence of security interests in it.

(3) The certificate of a designated agent that the vehicle has been physically inspected by him or her, that the vehicle identification number and descriptive data shown on the application pursuant to subsection (a)(2) are correct, and any other proof of the identity of the vehicle as the department may reasonably require.

(g) Every designated agent, within 10 calendar days after an application is received by him or her, shall forward to the department, in a manner as prescribed by the department, the fee as provided in Section 32-8-6, and the application, along with any other evidence of title as may have been delivered to the designated agent by the applicant.



Section 32-8-36 - Application for certificate with bond or cash.

If the department is not satisfied as to the ownership of the vehicle or that there are no undisclosed security interests in it, the department may accept the application but shall either:

(1) Withhold issuance of a certificate of title until the applicant presents documents reasonably sufficient to satisfy the department as to the applicant's ownership of the vehicle and that there are no undisclosed security interests on it; or

(2) As a condition of issuing a certificate of title, require the applicant to file with the department a bond in the form prescribed by the department and executed by the applicant, and executed by a person authorized to conduct a surety business in this state. The bond shall be in an amount prescribed by the department and conditioned to indemnify any prior owner and lienholder and any subsequent purchaser of the vehicle or person acquiring any security interest in it, and their respective successors in interest, against any expense, loss, or damage, including reasonable attorney's fees, by reason of the issuance of the certificate of title of the vehicle or on account of any defect in or undisclosed security interest upon the right, title and interest of the applicant in and to the vehicle. Any such interested person has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond shall be returned at the end of three years or prior thereto if the vehicle is no longer registered in this state and the currently valid certificate of title is surrendered to the department, unless the department has been notified of the pendency of an action to recover on the bond.

(3) The department may establish uniform bond amounts for vehicles.



Section 32-8-37 - Check of vehicle identification number against list of stolen vehicles; issuance of certificate; records.

(a) The department upon receiving an application for certificate of title shall check the vehicle identification number shown in the application against the record of stolen or converted vehicles maintained by it.

(b) The department shall examine each application received and, when satisfied that the applicant is entitled to the issuance of a certificate of title, shall issue a certificate of title to the vehicle on the form prescribed by the department.

(c) The department shall maintain a record of all certificates of title issued pursuant to the provisions of this chapter:

(1) Under a distinctive title number assigned to the vehicle;

(2) Under the vehicle identification number;

(3) Under the name of the owner; and

(4) In the discretion of the department, by any other method the department determines.



Section 32-8-38 - Use of duplicate copy of application as permit to operate motor vehicle; return of duplicate and tags upon refusal to issue certificate.

(a) The rules and regulations promulgated by the department shall make suitable provisions for the use by an applicant of the duplicate copy of his or her application for a certificate of title to serve as a permit for the operation of the motor vehicle described in the application until the department either issues the certificate of title of such motor vehicle or refuses to issue the certificate; and every designated agent receiving an application for the certificate of title, when the provisions of this chapter have been otherwise complied with, shall deliver to the applicant the duplicate copy of his or her application which shall contain a suitable permit for the purposes mentioned in this subsection. After the certificate of title is issued, the owner's permit copy of the application for this certificate of title shall continue to serve as evidence of ownership and as a permit for the operation of the vehicle.

(b) In the event the department refuses to issue the certificate of title, the applicant shall, immediately upon receiving written notice from the department that such certificate will not be issued for the reason or reasons stated in the notice, deliver or mail to the department by registered or certified mail the duplicate copy of his or her application containing the permit mentioned in subsection (a) of this section and the current license tag which was issued for the vehicle; and the motor vehicle described in the application shall not be operated on the highways or other public places of this state after the applicant receives notice that the certificate will not be issued unless its operation is subsequently authorized by the department either by the issuance of a new permit or certificate of title. If for any reason the duplicate copy of the application for certificate of title and the current license tag which were issued for the vehicle in question are not received by the department within 10 calendar days after the department mails written notice to the applicant that it will not issue the certificate of title applied for, the department, or, at the request of the department, any state highway patrolman, sheriff or other peace officer of this state is authorized and empowered to and shall require and compel the surrender of the duplicate copy of the application for certificate of title and the current license tag; and the department, after it obtains possession of the duplicate copy of application for certificate of title and the current license tag, is authorized to retain same until it is satisfied that the applicant is entitled to receive a certificate of title to the vehicle in question.



Section 32-8-39 - Contents and effect of certificate.

(a) Each certificate of title issued by the department shall contain:

(1) The date issued;

(2) The current legal name and current address of the owner;

(3) The names and addresses of any lienholders in the order of priority as shown on the application, or if the application is based on a certificate of title, as shown on the certificate;

(4) The title number;

(5) A description of the vehicle including the following data: year, make, model, vehicle identification number, type of body, number of cylinders, whether new or used and if a new vehicle the date of the first sale of the vehicle for use; and

(6) Any other data the department prescribes.

(b) Unless security is furnished as provided in Section 32-8-36, a distinctive certificate of title shall be issued for a vehicle last previously registered in another state or country, the laws of which do not require that lienholders be named on a certificate of title to perfect their security interests. The certificate shall contain the legend, "This vehicle may be subject to an undisclosed lien" and may contain any other information the department prescribes. If no notice of a security interest in the vehicle is received by the department within four months from the issuance of the distinctive certificate of title, the department shall, upon application and surrender of the distinctive certificate, issue a certificate of title in ordinary form.

(c) The certificate of title shall contain forms for assignment and warranty of title by the owner, and for assignment and warranty of title by a dealer, and may contain forms for applications for a certificate of title by a transferee, the naming of a lienholder and the assignment or release of the security interest by a lienholder.

(d) A certificate of title issued by the department is prima facie evidence of the facts appearing on it.

(e) A certificate of title to a vehicle is not subject to garnishment, attachment, execution or other judicial process, but this subsection does not prevent a lawful levy upon the vehicle.



Section 32-8-40 - Distinctive certificates for certain vehicles.

If the department is not satisfied that there are no undisclosed security interests created before this chapter takes effect in a previously registered vehicle, the department may, in addition to the department's options under Section 32-8-36, issue a distinctive certificate of title of the vehicle containing the legend, "This vehicle may be subject to an undisclosed lien" and containing any other information the department prescribes.



Section 32-8-41 - Delivery of certificate.

The certificate of title shall be mailed to the first lienholder named in it or, if none, to the owner. If the certificate of title is issued electronically, the designated agent that processed the application, at the time of issuance, shall provide the owner with a printed copy of the electronic certificate of title record.



Section 32-8-42 - Refusing certificate.

The department shall refuse issuance of certificate of title if any required fee is not paid or if the department has reasonable grounds to believe that one of the following exists:

(1) The applicant is not the owner of the vehicle.

(2) The application contains a false or fraudulent statement.

(3) The vehicle was not manufactured to comply with federal and state statutes, rules, and regulations governing safety, emissions, and antitheft standards in effect at the time of manufacture, and has not subsequently been modified to comply with the standards.

(4) A vehicle is exempt pursuant to Section 32-8-31.

(5) The applicant fails to furnish required information or documents or any additional information the department reasonably requires.



Section 32-8-43 - Certificates lost, stolen, mutilated, etc.

(a) If a certificate of title is lost, stolen, mutilated, or destroyed or becomes illegible, the first lienholder or, if none, the owner or legal representative of the owner named in the certificate, as shown by the records of the department, shall promptly make application for and may obtain a replacement upon furnishing information satisfactory to the department and payment of the fee as hereinafter required. The replacement certificate of title shall contain the legend, "This is a replacement certificate and may be subject to the rights of a person under the original certificate." It shall be mailed to the first lienholder named in it, or, if none, to the owner.

(b) The department shall not issue a new certificate of title to a transferee upon application made on a replacement certificate until 15 calendar days after the issuance date of the surrendered replacement title.

(c) A person recovering an original certificate of title for which a replacement has been issued shall promptly surrender the original certificate to the department.



Section 32-8-44 - Transfer of ownership - Generally.

(a) If an owner transfers his interest in a vehicle, other than by the creation of a security interest, he shall, at the time of the delivery of the vehicle, execute an assignment and warranty of title to the transferee in the space provided therefor on the certificate or as the department prescribes, and cause the certificate and assignment to be mailed or delivered to the transferee or to the department.

(b) Except as provided in this section, the transferee shall, promptly after delivery to him of the vehicle, execute the application for a new certificate of title in the space provided therefor on the certificate or as the department prescribes, and cause the certificate and application to be mailed or delivered to a designated agent.

(c) Upon request of the owner or transferee, a lienholder in possession of the certificate of title shall, unless the transfer was a breach of his security agreement, deliver the certificate to the transferee. Upon receipt of the certificate the transferee shall make application to a designated agent for a new certificate. The delivery of the certificate does not affect the rights of the lienholder under his security agreement.

(d) If a security interest is reserved or created at the time of the transfer, the certificate of title shall be retained by or delivered to the person who becomes the lienholder and the parties shall comply with the provisions of Section 32-8-62.

(e) Except as provided in Section 32-8-45, and as between the parties, a transfer by an owner is not effective until the provisions of this section have been complied with.



Section 32-8-45 - Transfer of ownership - To or from dealer; records.

(a) If a dealer buys a vehicle and holds it for resale and procures the certificate of title from the owner or the lienholder within 15 days after delivery to him of the vehicle, he need not send the certificate to the department but, upon transferring the vehicle to another person other than by the creation of a security interest, shall promptly execute the assignment and warranty of title by a dealer, showing the names and addresses of the transferee and of any lienholder holding a security interest created or reserved at the time of the resale and the date of his security agreement, in the spaces provided therefor on the certificate or as the department prescribes, and mail or deliver the certificate to a designated agent with the transferee's application for a new certificate.

(b) Every dealer shall maintain for five years a record in the form the department prescribes of every vehicle bought, sold or exchanged by him or received by him for sale or exchange, which shall be open to inspection by representatives of the department and law enforcement officers during reasonable business hours.



Section 32-8-46 - Transfer of ownership - By operation of law.

(a)(1) If the interest of an owner in a vehicle passes to another other than by voluntary transfer, the transferee shall, except as hereinafter provided in subsection (b), promptly mail or deliver to a designated agent the last certificate of title, if available, and proof of the transfer, together with his or her application for a new certificate in the form the department prescribes.

(2) Except as provided in subdivision (3), a person or entity initiating an involuntary transfer by operation of law in this state shall give notice of the action to the department at least 35 calendar days prior to the date of the transfer. The notice shall be in a manner as prescribed by the department and shall include all of the following:

a. The contact information for the person or entity filing the notice.

b. The motor vehicle's identification number, year, make, and model.

c. The date, time, and location of the involuntary transfer by operation of law.

(3) The notice provisions of this subsection shall not apply to a motor vehicle transferred pursuant to Chapter 13, to a motor vehicle transferred pursuant to a divorce decree, or to a motor vehicle transferred pursuant to documents creating a lien or other security interest in the motor vehicle.

(4) The department shall maintain and appropriately index public records of motor vehicles reported to it pursuant to this subsection. The department may provide lists of the vehicle identification numbers for the motor vehicles without fee in a manner as the department determines.

(5) An application for certificate of title may not be issued for a motor vehicle subject to an involuntary transfer by operation of law until the notice requirements of this subsection are satisfied.

(b) If the interest of the owner is terminated or the vehicle is sold under a security agreement by a lienholder named in the certificate of title, the transferee shall promptly make application to a designated agent for a new certificate in the form the department prescribes. The application shall be accompanied by the last certificate of title and an affidavit made by or on behalf of the lienholder that the vehicle was repossessed and that the interest of the owner was lawfully terminated or sold pursuant to the terms of the security agreement.

If the lienholder succeeds to the interest of the owner and holds the vehicle for resale, he or she need not secure a new certificate of title but, upon transfer to another person, shall promptly mail or deliver to the transferee the certificate, affidavit and other documents required by the department. The transferee shall promptly make application to a designated agent for a new certificate in the form prescribed by the department.

(c) Notwithstanding anything to the contrary contained in this section, a person holding a certificate of title whose interest in the vehicle has been extinguished or transferred other than by voluntary transfer shall forthwith mail or deliver the certificate to the department upon request of the department; and the delivery of the certificate pursuant to the request of the department does not affect the rights of the person surrendering the certificate; and the action of the department in issuing a new certificate of title as provided herein is not conclusive upon the rights of an owner or lienholder named in the old certificate.



Section 32-8-47 - Transfer of ownership - When department to issue new certificate.

(a) The department, upon receipt of a properly assigned certificate of title, with an application for a new certificate of title, the required fee and any other documents required by the department, shall issue a new certificate of title in the name of the transferee as owner and mail it to the first lienholder named in it or, if none, to the owner.

(b) The department, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, with proof of the transfer, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner. If the outstanding certificate of title is not delivered to the department, the department shall make demand therefor from the holder thereof.

(c) A transferor of a vehicle other than a dealer transferring a new vehicle shall deliver to the transferee at the time of the delivery of possession of the vehicle the license plate for the vehicle; provided, that the license plate does not have to be delivered where a provision of law allows such plate to be retained by the owner of the vehicle.

(d) The department shall file every surrendered certificate of title, or a microfilm of every such certificate, for a period of time deemed necessary by it in order to permit the tracing of title of the vehicle designated therein.



Section 32-8-49 - Suspension or revocation of certificates.

(a) The department shall suspend or revoke a certificate of title, subject to the appeal provisions of Chapter 2A of Title 40, when authorized by any other provision of law or if it finds:

(1) The certificate of title was fraudulently procured or erroneously issued; or

(2) The vehicle has been scrapped, dismantled or destroyed.

(b) Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.

(c) When the department suspends or revokes a certificate of title, the owner or person in possession of it shall, immediately upon receiving notice of the suspension or revocation, mail or deliver the certificate to the department.

(d) Should any person fail to comply with the provisions of subsection (c) of this section the department shall seize and impound the certificate of title which has been revoked. It shall also be the duty of any peace officer, on notification to him by the department of the failure of a person to mail or deliver a revoked certificate of title to the department, to seize and mail or deliver to the department the revoked certificate of title.






Article 3 - Security Interests.

Section 32-8-60 - Excepted liens and security interests.

This chapter does not apply to or affect any of the following:

(1) A lien given by statute or rule of law to a supplier of services or materials for the vehicle.

(2) A lien given by statute to the United States, this state, or any political subdivision of this state.

(3) A security interest in a vehicle created by a manufacturer or dealer who holds the vehicle for sale, but a buyer in the ordinary course of trade from the manufacturer or dealer takes title free of the security interest.

(4) A lien on a utility trailer exempted under this chapter when the lien was created or established on or after January 1, 2004.

(5) A lien on a manufactured home exempted under this chapter when the lien was created or established on or after January 1, 2010.



Section 32-8-60.1 - Security interest not created where rental price may be adjusted by reference to amount realized upon sale.

In the case of motor vehicles as defined in Section 32-8-2(10), notwithstanding any other provision of law, a transaction does not create a sale or security interest merely because the transaction provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle.



Section 32-8-61 - Perfection of security interests.

(a) Unless excepted by this section, a security interest in a vehicle for which a certificate of title is required by the terms of this chapter is not valid against creditors of the owner or subsequent transferees or lienholders of the vehicle unless perfected as provided in this article.

(b) A security interest is perfected by the delivery to the department of the existing certificate of title, if any, an application for a certificate of title containing the name and address of the lienholder and the date of his security agreement and the required fee. It is perfected as of the time of its creation if the delivery is completed within 30 days thereafter, otherwise, as of the time of the delivery.



Section 32-8-62 - Procedure when owner creates security interest.

If an owner creates a security interest in a vehicle:

(1) The owner shall immediately execute the application in the space provided therefor on the certificate of title, or on a separate form the department prescribes to name the lienholder on the certificate showing the name and address of the lienholder and the date of his security agreement, and cause the certificate, application and the required fee to be delivered to the lienholder.

(2) The lienholder shall immediately cause the certificate, application and required fee to be mailed or delivered to the department.

(3) Upon request of the owner or subordinate lienholder, a lienholder in possession of the certificate of title shall either mail or deliver the certificate to the subordinate lienholder for delivery to the department, or, upon receipt from the subordinate lienholder of the owner's application and the required fee, mail or deliver them to the department with the certificate. The delivery of the certificate does not affect the rights of the first lienholder under his security agreement.

(4) Upon receipt of the certificate of title, application and the required fee, the department shall either endorse on the certificate or issue a new certificate containing the name and address of the new lienholder, and mail the certificate to the first lienholder named in it.



Section 32-8-63 - Assignment by lienholder.

(a) A lienholder may assign, absolutely or otherwise, his security interest in the vehicle to a person other than the owner without affecting the interest of the owner or the validity of the security interest, but any person without notice of the assignment is protected in dealing with the lienholder as the holder of the security interest and the lienholder remains liable for any obligations as lienholder until the assignee is named as lienholder on the certificate in the manner prescribed by the department.

(b) The department shall file each assignment received by the department with the required fee, and note the assignee as lienholder upon the record of notices of security interests maintained by the department.



Section 32-8-64 - Release of security interest.

(a) Upon the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of the lienholder, he or she shall, within 10 days after demand, execute a release of his or her security interest, in the space provided therefor on the certificate or as the department prescribes, and mail or deliver the certificate and release to the next lienholder named therein, or, if none, to the owner or any person who delivers to the lienholder an authorization from the owner to receive the certificate. The owner, other than a dealer holding the vehicle for resale, shall promptly cause the certificate and release to be mailed or delivered to the department, which shall release the lienholder's rights on the certificate or issue a new certificate.

(b) Upon the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of a prior lienholder, the lienholder whose security interest is satisfied shall within 10 days after demand execute a release in the form the department prescribes and deliver the release to the owner or any person who delivers to the lienholder an authorization from the owner to receive it. The lienholder in possession of the certificate of title shall either deliver the certificate to the owner, or the person authorized by him or her, for delivery to the department, or, upon receipt of the release, mail or deliver it with the certificate to the department which shall release the subordinate lienholder's rights on the certificate or issue a new certificate.

(c) The department may establish alternative methods for releasing security interests when a lienholder recorded on a certificate of title is no longer in business.

(d) Upon receipt of the releases of security interests mentioned in subsections (a) and (b), the department shall file each release in the manner prescribed by the department and note the same upon the records of notices of security interests maintained by it.



Section 32-8-64.1 - Satisfaction of security interest after 12 years.

Except for liens and security interests listed on certificates of title for manufactured homes, travel trailers, or vehicles that weigh more than 12,000 pounds gross weight, which shall be satisfied only in conformity with Section 32-8-64, any lien or security interest shall be considered satisfied and release shall not be required after 12 years from the date of the security agreement as recorded on the certificate of title. Nothing in this section shall preclude the perfection of a lien or security agreement, or the perfection of an extension of a lien or security agreement beyond a period of 12 years, by application for a new certificate of title on which the lien or security agreement is listed. In order to provide for the continuous perfection of a lien or security interest originally entered into for a period of more than 12 years for a vehicle other than a manufactured home, travel trailer, or vehicle that weighs more than 12,000 pounds gross vehicle weight, an application for a second title on which the lien or security interest is listed shall be submitted to the designated agent before 12 years from the date of the security agreement as recorded on the original title. Otherwise, the lien or security interest shall be perfected as provided by Section 32-8-61.



Section 32-8-64.2 - Release of certain liens.

(a) Except for liens and security interests listed on certificates of title for travel trailers or vehicles that weigh more than 12,000 pounds gross weight, which shall be satisfied only in conformity with Section 32-8-64, any lien or security interest shall be considered satisfied and release shall not be required after four years from the date of the security agreement as recorded on the certificate of title for vehicles which are 12 or more model years old. Nothing in this section shall preclude the perfection of a lien or security agreement, or the perfection of an extension of a lien or security agreement beyond a period of four years, by application for a new certificate of title on which the lien or security agreement is listed. In order to provide for the continuous perfection of a lien or security interest originally entered into for a period of more than four years for a vehicle other than a travel trailer or vehicle that weighs more than 12,000 pounds gross vehicle weight, an application for a second title on which the lien or security interest is listed shall be submitted to the designated agent before four years from the date of the security agreement as recorded on the original title. Otherwise, the lien or security interest shall be perfected as provided by Section 32-8-61.

(b) The department may require that all lien releases shall be electronically submitted to the department within 10 days of the date that a lien or security interest in a motor vehicle is satisfied.



Section 32-8-65 - Duty of lienholder to disclose information.

A lienholder named in a certificate of title shall, upon written request of the owner or of another lienholder named on the certificate, disclose any pertinent information as to his or her security agreement and the indebtedness secured by it.



Section 32-8-66 - Exclusiveness of procedure.

The method provided in this article of perfecting and giving notice of security interest in motor vehicles required to be titled under the terms of this chapter or titled under the terms hereof, shall be exclusive.

Security interests in motor vehicles required to be titled or which are titled under this chapter, are hereby exempted from the provisions of law which otherwise require the filing or recording of financing statements or of other instruments creating or evidencing security interests.

Security interests in motor vehicles not required to be titled under this chapter or not titled under the terms hereof, which are perfected under any other applicable laws of this state shall not be affected by this chapter but shall continue in all respects to be governed by such other laws of this state.



Section 32-8-67 - Filing and recording of notices of security interests; examination of record.

(a) The department shall file each notice of security interest received by the department with the required fee and maintain a record of all notices of security interests filed by the department:

(1) Alphabetically, under the name of the owner;

(2) Under the vehicle identification number;

(3) Under the certificate of title number; and

(4) In the discretion of the department, by any other method it determines.

(b) The department before issuing or reissuing a certificate of title shall check the name of the owner and the certificate of title number of the vehicle against the record provided for in subsection (a).



Section 32-8-68 - Recording and releasing security interests by electronic means.

Notwithstanding any requirement in this chapter that a lien on a motor vehicle shall be noted on the face of the certificate of title, if there is one lien or more liens or encumbrances on the motor vehicle, the department may electronically transmit the lien to the first lienholder and notify the first lienholder of any additional liens. Subsequent lien satisfactions may be electronically transmitted to the department and shall include the name and address of the person satisfying the lien. If liens and lien releases are processed electronically and the last lien is satisfied, a title will be issued to the owner of the vehicle in a manner prescribed by the department. When a vehicle is subject to an electronic lien, the certificate of title for the vehicle shall be considered to be physically held by the lienholder for purposes of compliance with state or federal odometer disclosure requirements. A duly certified copy of the department's electronic record of the lien shall be admissible in any civil, criminal, or administrative proceeding in this state as evidence of the existence of the lien.






Article 4 - Antitheft Laws.

Section 32-8-80 - Exceptions from provisions of article.

This article does not apply to the following unless a title certificate has been issued on such vehicles under this chapter:

(1) A vehicle moved solely by animal power;

(2) An implement of husbandry;

(3) Special mobile equipment; and

(4) A self-propelled wheelchair or invalid tricycle.



Section 32-8-81 - Unauthorized use of vehicles.

A person not entitled to possession of a vehicle who, without the consent of the owner and with intent to deprive him or her, temporarily or otherwise, of the vehicle or its possession, takes, uses, or drives the vehicle is guilty of a felony.



Section 32-8-82 - Unauthorized receiving or disposing of vehicles.

A person not entitled to the possession of a vehicle who receives, possesses, conceals, sells, or disposes of it, knowing it to be stolen or converted under circumstances constituting a crime, is guilty of a felony.



Section 32-8-83 - Unauthorized damaging or tampering with vehicles.

(a) A person who, willfully and without right to do so, damages a vehicle or damages or removes any of its parts or components is guilty of a misdemeanor.

(b) A person who, without right to do so and with intent to commit a crime, tampers with a vehicle, or goes in or on it, or works or attempts to work any of its parts or components, or sets or attempts to set it in motion is guilty of a misdemeanor.



Section 32-8-84 - Reports to department of stolen, converted, recovered and unclaimed vehicles; suspension of registration of stolen or converted vehicles.

(a) The following shall be considered an unclaimed motor vehicle:

(1) A motor vehicle left unattended on a public road or highway for more than 48 hours.

(2) A motor vehicle, not left on private property for repairs, that has remained on private or other public property for a period of more than 48 hours without the consent of the owner or lessee of the property.

(3) A motor vehicle, left on private property for repairs, that has not been reclaimed within 48 hours from the latter of either the date the repairs were completed or the agreed upon redemption date.

(b) A person or entity in possession of an unclaimed motor vehicle shall report the motor vehicle as unclaimed to the Department of Revenue within five calendar days from the date the motor vehicle first was considered unclaimed. The report shall be made in a manner as prescribed by the department.

(c)(1) Upon receiving notice as required in subsection (b), the department shall place a 45-calendar day hold on the title record and no title shall be issued during that time period unless the title transaction occurred prior to the date the motor vehicle was deemed unclaimed or the motor vehicle was returned to the recorded owner or lienholder of record, if any.

(2) If the motor vehicle was returned to the recorded owner or lienholder of record, if any, prior to the conclusion of the 45-calendar day hold period on the title record, the person or entity who reported the motor vehicle as unclaimed shall report the return of the motor vehicle within five calendar days in a manner as prescribed by the department.

(d)(1) A person or entity in possession of an unclaimed motor vehicle, upon reporting the motor vehicle as unclaimed to the department, shall utilize the National Motor Vehicle Title Information System (NMVTIS) to determine the current title state of record or, if no current title exists for the motor vehicle, the most recent state of registration for the motor vehicle. Thereafter, the person or entity shall submit a records request to the state of record within five calendar days from the date the motor vehicle was reported as unclaimed to the department.

(2) The records request shall be sent to the current title state of record in order to obtain the name and address of the owner and lienholder of record, if any. If no current title exists, the records request shall be sent to the most recent state of registration in order to obtain the name and address of the owner.

(3)a. In the event that no NMVTIS record exists and there is evidence that could be reasonably ascertained by the person or entity indicating that the motor vehicle has been registered in another state, the person or entity, within five calendar days from the date the motor vehicle was reported as unclaimed to the department, shall submit a records request to the state of registration in order to obtain the name and address of the owner. Thereafter, the person or entity shall send notice by certified mail with either return receipt requested or electronic delivery confirmation, within five calendar days from receipt of the title record, to the owner and lienholder of record, if any, or registration record, to the owner of record, advising the owner and lienholder of record, if any, of the location of the motor vehicle, normal business hours of the facility holding the motor vehicle, any accrued charges or fees, the daily storage rate, and the mailing address and contact telephone number of the person or entity in possession of the motor vehicle.

b. The notice required in paragraph a. shall include the following language in no smaller than 10 point type: "If this motor vehicle is not redeemed by the recorded owner or lienholder of record within 30 calendar days from the date of this notice, the motor vehicle shall be considered abandoned as defined in Section 32-13-1, Code of Alabama 1975. The motor vehicle may then be sold pursuant to the provisions of the Alabama Abandoned Motor Vehicle Act as provided for in Title 32, Chapter 13, Code of Alabama 1975."

(4) A person who fails to report a motor vehicle as unclaimed or fails to notify the owner and lienholder of record, if any, in accordance with this subsection shall forfeit all claims and liens for the motor vehicle's garaging, parking, and storage prior to the time the motor vehicle is reported as unclaimed; provided, however, failure to report shall not result in the forfeiture of claims and liens for the towing and repair of a motor vehicle.

(e)(1) The department shall maintain and appropriately index public records of unclaimed motor vehicles reported to it pursuant to this section. The department may provide lists of the vehicle identification numbers for such motor vehicles without fee in a manner as the department prescribes.

(2) The department shall provide notice of unclaimed motor vehicles to law enforcement.

(3) Notice shall also be provided to the person or entity who reported the motor vehicle as unclaimed if it has been reported as stolen to law enforcement.

(f)(1) The department may suspend the registration of a vehicle whose theft or conversion is reported to it pursuant to this section. Until the department learns of its recovery or that the report of its theft or conversion was erroneous, it shall not issue a certificate of title for the motor vehicle.

(2) A title shall be issued by the department in the name of an insurance company on a vehicle that is reported stolen when a settlement between the insured and his or her insurance company has occurred. The title shall be issued electronically in the name of the insurance company until the vehicle has been recovered, and, if recovered, the title may be issued in paper form.



Section 32-8-85 - False report of theft or conversion.

A person who knowingly makes a false report of the theft or conversion of a vehicle to a peace officer or to the department is guilty of a misdemeanor.



Section 32-8-86 - Removed, falsified or unauthorized identification number, registration or license plate; seizure of vehicle, part, etc., when number altered, etc.; disposition of forfeited property.

(a) A person who willfully removes or falsifies an identification number of a vehicle, engine, transmission or other identifiable component part of a vehicle is guilty of a Class A misdemeanor and shall be punished as required by law.

(b) A person who, willfully and with intent to conceal or misrepresent the identity of a vehicle, engine, transmission or other identifiable component part of a vehicle or removes or falsifies an identification number of the same is guilty of a Class C felony and shall be punished as required by law.

(c) A person who buys, receives, possesses, sells or disposes of a vehicle, or an engine, transmission or other identifiable component part of a vehicle, knowing that an identification number of the same has been removed or falsified, is guilty of a Class A misdemeanor and shall be punished as required by law.

(d) A person who buys, receives, possesses, sells or disposes of a vehicle, engine, transmission or other identifiable component part of a vehicle, with knowledge that an identification number of same has been removed or falsified and with intent to conceal or misrepresent the identity of same is guilty of a Class C felony and shall be punished as required by law.

(e) A person who removes a license plate or tag from a vehicle or affixes to a vehicle a license plate or tag not authorized by law for use on it, in either case with intent to conceal or misrepresent the identity of a vehicle or its owner, is guilty of a Class A misdemeanor and shall be punished as required by law.

(f) As used in this section:

(1) IDENTIFICATION NUMBER. Such term includes an identifying number, serial number, engine number or other distinguishing number or mark placed on a vehicle, engine, transmission or other component part of a vehicle, by its manufacturer or by authority of the department or in accordance with the laws of another state or country.

(2) REMOVE. Such term includes deface, cover and destroy.

(3) FALSIFY. Such term includes alter and forge.

(4) IDENTIFIABLE COMPONENT PART. Such term includes any part of a vehicle that an identifying number stamped or placed on it by the manufacturer or other authorized person or any part that can be identified by other means as being a part of a particular vehicle.

(g) An identification number may be placed on a vehicle, engine, transmission, or other identifiable component part of a vehicle, by its manufacturer in the regular course of business or placed or restored on same by authority of the department without violating this section; an identification number so placed or restored is not falsified.

(h) Any vehicle, engine, transmission, or other identifiable component part, wherein the identification number or numbers appear to be altered, or removed may be seized and detained by law enforcement officials for a reasonable period of time for determination of the true identity of the vehicle, engine, transmission, or other component parts. Any item seized by law enforcement officials, wherein ownership cannot be determined shall be contraband and subject to forfeiture.

(i) Any seized item taken or retained under this section shall not be subject to replevin but is deemed to be in the custody of the state, county or municipal law enforcement agency subject only to the orders and judgment of the court having jurisdiction over the forfeiture proceedings.

(j) Any vehicle which has been reported stolen and subsequently recovered by law enforcement officials may be returned to the person claiming ownership upon proper ownership documentation. However, any recovered vehicle wherein ownership is in question shall be returned subject only to the orders of a circuit court having jurisdiction of the matter.

(k) No civil liability shall attach to any law enforcement official acting in good faith under this section.

(l) When property is forfeited under this section, the state, county, or municipal law enforcement agency may with approval of a court of competent jurisdiction:

(1) Retain it for official use.

(2) Have it placed in a crusher and destroyed.

(3) Any vehicle which is retained for official use under this section, shall be placed in a crusher and destroyed, upon its becoming unserviceable.



Section 32-8-87 - Dismantling, destroying, changing identity of vehicle; certificate requirements; insurance claims; "total loss"; removal of identification numbers, plates, etc.; transfer of salvage vehicles; inspections; "component parts"; rebuilt vehicles; flood vehicles; online verifications.

(a) Each owner of a motor vehicle and each person mentioned as owner in the last certificate of title who scraps, dismantles, destroys, or changes the motor vehicle in such a manner that it is not the same motor vehicle described in the certificate of origin or certificate of title shall as soon as practicable cause the certificate of origin or certificate of title, if any, and any other documents or information required by the department to be mailed or delivered to the department for processing. The department shall, with the consent of any holder of liens noted on the surrendered certificate, enter a cancellation upon its records. Upon cancellation of a certificate of origin or certificate of title in the manner prescribed by this section, the department shall cancel all certificates of origin or certificates of title in that chain of title. A certificate of title for the vehicle shall not again be issued except upon application containing the information the department requires, accompanied by a certificate of inspection in the form and content as specified in this section.

No motor vehicle for which a salvage or junk certificate has been issued by this state or any other state shall be driven or operated on the highways or other public places of this state. A vehicle which is in this state and for which a salvage certificate has been issued, and the vehicle is being restored to its operating condition which existed prior to the event which caused the salvage certificate of title to issue, may be moved to and from repair points as necessary by the rebuilder to complete the restoration or may be moved as permitted by the Department of Revenue for inspection or for any other purpose. A valid Alabama dealer license plate shall be displayed on the vehicle during its movement. A person who violates this subsection shall, upon conviction, be guilty of a Class A misdemeanor and shall be punishable as required by law.

(b) When the frame or engine is removed from a motor vehicle and not immediately replaced by another frame or engine, or when an insurance company has paid money or made other monetary settlement as compensation for a total loss of any motor vehicle, the motor vehicle shall be considered to be salvage. The owner of every motor vehicle in which total loss or salvage has occurred in this state, shall, within 72 hours after the total loss or salvage occurs, make application for a salvage certificate of title and forward to the department the certificate of origin or certificate of title to the motor vehicle, whereupon the department shall process the certificate of origin or certificate of title in a manner prescribed by law or regulation. An insurance company which pays money or makes other monetary settlement as compensation for total loss of a motor vehicle shall at the time of payment or monetary settlement obtain the vehicle's properly assigned certificate of origin or certificate of title and, as soon as practicable after receiving it, shall forward it along with their application for a salvage certificate, to the department for processing. In the event the payment or monetary settlement was made because of the theft of the vehicle, which shall be considered a total loss as defined in this section, the insurance company shall forward the vehicle's properly assigned certificate of origin or certificate of title as provided herein, to the department as soon as practicable after the vehicle is recovered. When a stolen motor vehicle has been reported to the department in compliance with this section and is later recovered, and for which a salvage certificate has been issued, the owner recorded on the salvage certificate shall assign that certificate to the purchaser. A person who violates this subsection shall, upon conviction, be guilty of a Class A misdemeanor and shall be punishable as required by law.

(c) If an insurance company acquires a motor vehicle in settlement of an insurance claim and holds the vehicle for resale and procures the certificate of origin or certificate of title from the owner or lienholder within 15 days after delivery of the vehicle to the insurance company, and if the vehicle was not a total loss as defined by this section, the insurance company need not send the certificate of origin or certificate of title to the department but, upon transferring the vehicle to another person, other than by the creation of a security interest, the insurance company shall complete an affidavit of acquisition and disposition of the motor vehicle on a form prescribed by the department and deliver the certificate of origin or certificate of title, affidavit, and any other documents required by the department to the transferee at the time of delivery of the motor vehicle.

(d) For the purposes of this section, a total loss shall occur when an insurance company or any other person pays or makes other monetary settlement to a person when a vehicle is damaged and the damage to the vehicle is greater than or equal to 75 percent of the fair retail value of the vehicle prior to damage as set forth in a current edition of a nationally recognized compilation of retail values, including automated data bases. The compensation for total loss as defined in this subsection shall not include payments by an insurer or other person for medical care, bodily injury, vehicle rental, or for anything other than the amount paid for the actual damage to the motor vehicle. A vehicle that has sustained minor damage as a result of theft or vandalism shall not be considered a total loss. Any person acquiring ownership of a damaged motor vehicle that meets the definition of total loss for which a salvage title has not been issued shall apply for a salvage title, other than a scrap metal processor acquiring such vehicle for purposes of recycling into metallic scrap for remelting purposes only. This application shall be made before the vehicle is further transferred, but in any event, within 30 days after ownership is acquired.

(e) It shall be unlawful for the owner of any junkyard, salvage yard, or automotive dismantler and parts recycler or his or her agents or employees to have in their possession any motor vehicle which is junk or salvage or a total loss when the manufacturer's vehicle identification number plate or plates, authorized replacement vehicle identification number plate or plates, or serial plate or plates have been removed, unless previously required to be removed by a statute or law of this state or another jurisdiction. A person who violates this subsection shall, upon conviction, be guilty of a Class A misdemeanor and shall be punishable as required by law.

(f) It shall be unlawful for a person, firm, or corporation to possess, sell or exchange, offer to sell or exchange, or to give away any certificate of origin, certificate of title, salvage certificate of title, manufacturer's identification number plate or plates, authorized replacement vehicle identification number plate or plates, serial plate or plates, or motor vehicle license plate or plates of any motor vehicle which has been scrapped, dismantled, or sold as junk or salvage or as a total loss contrary to this section, and every officer, agent, or employee of a person, firm, or corporation, and every person who shall authorize, direct, aid in or consent to the possession, sale or exchange, or offer to sell, exchange, or give away such certificate of origin, certificate of title, salvage certificate of title, manufacturer's vehicle identification number plate or plates, authorized replacement vehicle identification number plate or plates, serial plate or plates, or motor vehicle license plate or plates contrary to this section, shall, upon conviction, be guilty of a Class A misdemeanor and shall be punishable as required by law.

(g) The department is authorized to issue a salvage certificate of title for a fee of fifteen dollars ($15), on a form prescribed by the department which shall provide for assignments of this title. The salvage certificate of title is to replace a certificate of origin or certificate of title required to be surrendered by this section. The department shall prescribe necessary forms and procedures to comply with this subsection.

(h) It shall be unlawful for a person to sign as assignor or for a person to have in his or her possession a salvage certificate of title which has been signed by the owner as assignor without the name of the assignee and other information called for on the form prescribed by the department. A person who violates this subsection, upon conviction, shall be guilty of a Class A misdemeanor and shall be punishable as required by law.

(i) Every owner of a salvage or junk motor vehicle who sells or transfers the vehicle to any person shall provide at the time of the sale or transfer a properly executed assignment and warranty of title to the transferee in the space provided therefor on the salvage certificate of title or junk certificate of title or as the department prescribes. A person who willfully violates this subsection shall, upon conviction, be guilty of a Class A misdemeanor and shall be punishable as required by law.

(j) The department may issue a certificate of title to any motor vehicle for which a salvage certificate has been issued by this or any other state, and the vehicle has, in this state, been completely restored to its operating condition which existed prior to the event which caused the salvage certificate of title to issue, provided that all requirements of this section have been met. The department may issue a certificate of title for any motor vehicle for which a salvage certificate of title has been issued by this or any other state or when the department has evidence that a salvage title should have been issued by this or any other state, and the vehicle has been completely restored outside of this state to its operating condition which existed prior to the event which caused the salvage certificate of title to be issued, provided the department is satisfied that the vehicle was rebuilt in the other state in accordance with that state's salvage rebuilding laws. Any motor vehicle for which a certificate of title has been issued by any state with the notation of junk, parts car, parts only, nonrebuildable, or when a certificate of destruction or bill of sale has been issued for transfer of the vehicle with similar language shall be considered to be a junk vehicle and shall not be titled in this state. In addition, no certificate of title may be issued for any vehicle where the frame or the majority of the major component parts were obtained from a junk vehicle as previously defined.

(k) Every owner of a salvage motor vehicle designated a 1975 year model and all models subsequent thereto which is in this state and which has been restored in this state to its operating condition which existed prior to the event which caused the salvage certificate of title to issue shall make application to the department for an inspection of the vehicle in the form and content as determined by the department. Each application for inspection of a salvage vehicle which has been so restored shall be accompanied by all of the following:

(1) The outstanding salvage certificate or out-of-state title previously issued for the salvage vehicle.

(2) Notarized bills of sale evidencing acquisition of all major component parts (listing the manufacturer's vehicle identification number of the vehicle from which the parts were removed, if parts contain or should contain the manufacturer's vehicle identification number) used to restore the vehicle and bills of sale evidencing acquisition of all minor component parts. Notarization shall not be required on bills of sale for minor component parts; provided that a notarized bill of sale which lists the manufacturer's vehicle identification number of the vehicle from which the parts were removed, if parts contain or should contain the manufacturer's vehicle identification number, shall be required for a transmission.

(3) Evidence that the owner is a licensed motor vehicle rebuilder as defined in Section 40-12-390, unless otherwise exempt from the licensing requirement by Chapter 12 of Title 40. Notwithstanding the foregoing, where an owner acquires an Alabama salvage certificate of title to his or her own vehicle from his or her insurance company in settlement of a claim, a prior registration or other documentation that shows that the owner owned the vehicle prior to the salvage title being issued may be submitted in lieu of a rebuilder's license.

(4) The owner shall also provide a written affirmation which states the following:

a. The actions taken to restore the vehicle to its operating condition which existed prior to the event which caused the salvage certificate to issue.

b. That the owner personally inspected the completed vehicle and it complies with all safety requirements set forth by the State of Alabama and any regulations promulgated thereunder.

c. That the identification numbers of the restored vehicle and its parts have not, to the knowledge of the owner, been removed, destroyed, falsified, altered, or defaced.

d. That the salvage certificate document or out-of-state title certificate attached to the application has not to the knowledge of the owner been forged, falsified, altered, or counterfeited.

e. That all information contained on the application and its attachments is true and correct to the knowledge of the owner.

f. The owner, as specified in subsection (r), shall be required to post a bond in accordance with Section 32-8-36 in the event that the owner cannot provide any information required in subsection (k) or any other information specified by the department.

(l) The application fee for each inspection of a restored vehicle shall be seventy-five dollars ($75), payable to the department in a manner as prescribed by the department, which shall accompany the application.

(1) All application fees and title fees received by the department pursuant to this subsection shall be applied toward the personnel and maintenance costs of the vehicle inspection program and the vehicle inspection program shall be conducted by the office of investigations and inspections of the department. Upon receipt of the application for inspection, application fee of seventy-five dollars ($75), its supporting documents, and title fee of fifteen dollars ($15), payable to the department in a manner as prescribed by the department, the department shall require an inspection to be made of the title and the vehicle by qualified agents or law enforcement officers of the department.

(2) The inspection and certification shall include an examination of the vehicle and its parts to determine that the identification numbers of the vehicle or its parts have not been removed, falsified, altered, defaced, destroyed, or tampered with; that the vehicle information contained in the application for certificate of title and supporting documents is true and correct; and that there are no indications that the vehicle or any of its parts are stolen. The certification shall not attest to the roadworthiness or safety condition of the vehicle.

(m) Component parts are defined as:

(1) PASSENGER VEHICLES.

a. Major components:

1. Motor or engine.

2. Trunk floor pan or rear section and roof.

3. Frame or any portion thereof (except frame horn), or, in the case of a unitized body, the supporting structure which serves as the frame, except when it is a part of the trunk floor pan, or rear section and roof.

4. Cowl, firewall, or any portion thereof.

5. Roof assembly.

b. Minor components:

1. Each door allowing entrance to or egress from the passenger compartment.

2. Hood.

3. Each front fender or each rear fender when used with a rear section and roof.

4. Deck lid, tailgate, or hatchback (whichever is present).

5. Each quarter panel.

6. Each bumper.

7. T-tops, moon roof, or whichever is present.

8. Transmission or trans-axle.

(2) TRUCK, TRUCK TYPE, OR BUS TYPE VEHICLE.

a. Major components:

1. Motor or engine.

2. Transmission or trans-axle.

3. Frame or any portion thereof (except frame horn), or, in the case of a unitized body, the supporting structure which serves as the frame.

4. Cab.

5. Cowl or firewall or any portion thereof.

6. Roof assembly.

7. Cargo compartment floor panel or passenger compartment floor pan.

b. Minor components:

1. Each door.

2. Hood.

3. Grill, except on one ton or smaller trucks.

4. Each bumper.

5. Each front fender.

6. Roof panel and rear cab panel.

7. Each rear fender or side panel.

8. Pickup box.

9. Body or bed.

(3) MOTORCYCLE: COMPONENT PARTS.

a. Engine or motor.

b. Transmission or trans-axle.

c. Frame.

d. Front fork.

e. Crankcase.

(n) A salvage vehicle which has been restored in this state to its operating condition which existed prior to the event which caused the salvage certificate of title to issue shall be issued a certificate of title which shall contain the word rebuilt.

(o)(1) Each salvage vehicle restored or rebuilt in this state which is required to be inspected by the department pursuant to subsection (l) and for which a certificate of title may be issued pursuant to subsection (n) shall be issued a decal, plate, or other emblem as prescribed by the department to reflect that the vehicle is rebuilt. The decal, plate, or other emblem shall be attached to the vehicle in a place and in a manner prescribed by the department.

(2) A person who willfully removes, mutilates, tampers with, obliterates, or destroys a decal, plate, or other emblem issued and attached to a salvage vehicle pursuant to this subsection is guilty of a Class A misdemeanor punishable as provided by law.

(p) Each person who sells, exchanges, delivers, or otherwise transfers any interest in any vehicle for which a title bearing the designation salvage or rebuilt has been issued shall disclose in writing the existence of this title to the prospective purchaser, recipient in exchange, recipient by donation, or recipient by other act of transfer. The disclosure, which shall be made at the time of or prior to the completion of the sale, exchange, donation, or other act of transfer, shall contain the following information in no smaller than 10 point type: "This vehicle's title contains the designation salvage or rebuilt."

(q)(1) Any motor vehicle for which an insurance company has paid a total loss due, in part, to being damaged by water shall be deemed a flood vehicle. The motor vehicle's certificate of title and every subsequent certificate of title shall contain the designation flood vehicle.

(2) Each person who sells, exchanges, donates, delivers, or otherwise transfers any interest for which a certificate of title bearing the designation flood vehicle has been issued shall disclose in writing the existence of this designation to the prospective purchaser, recipient in exchange, recipient by donation, or recipient by other act of transfer. The disclosure shall be made at the time of or prior to the completion of the sale, exchange, donation, delivery, or other act of transfer and shall contain the following information in no smaller than 10 point type: The certificate of title of this motor vehicle contains the designation flood vehicle.

(r) If an owner acquires a salvage vehicle for which a previous insurer or owner did not properly obtain a salvage title from this or any other state or the vehicle was rebuilt by a rebuilder who is no longer licensed as a rebuilder, the current owner may proceed as provided in subsection (k) and apply for an inspection of the vehicle. In any case where the department has determined that an insurer or prior owner did not properly obtain a salvage certificate of title, a prior registration or other documentation that shows that the owner owned the vehicle prior to the notification by the department may be submitted in lieu of a rebuilder's license.

(s)(1)a. A licensed automotive dismantler and parts recycler as defined in Section 40-12-410, secondary metals recycler as defined in Section 13A-8-30, who acquires a motor vehicle for the purpose of dismantling it or recycling it into metallic scrap for melting purposes or any person who crushes a motor vehicle acquired from anyone other than a licensed automotive dismantler and parts recycler or a secondary metal recycler, except as provided in subdivision (2), shall surrender any certificate of title received to the department for cancellation in a manner as prescribed by the department. A notice of cancellation shall be submitted and a receipt of the notice shall be obtained from the department prior to crushing the vehicle or dismantling the vehicle or recycling it into metallic scrap for remelting purposes. A licensed automotive dismantler and parts recycler or secondary metals recycler shall file the notice electronically and the department, at the time of filing, shall provide the filer with an electronic notice of receipt. The licensed automotive dismantler and parts recycler or secondary metals recycler shall maintain the properly assigned original certificate of title when the notice is filed electronically. The department shall verify through its records that the title is the current title of the motor vehicle and that the vehicle is not reported as stolen prior to issuing the receipt.

b. Each licensed automotive dismantler and parts recycler, secondary metals recycler, and any other person who crushes a motor vehicle shall maintain records of every motor vehicle crushed or acquired for the purpose of dismantling it or recycling it into metallic scrap for remelting purposes. The records shall be maintained by these parties for a period of not less than five years and shall include the vehicle identification number, name and address of the seller, copy of the seller's state issued driver's license or identification card, the date of sale, and a copy of the certificate of title surrendered to the department. In the event that a person crushes a vehicle or vehicles on behalf of the owner but does not acquire the vehicle or vehicles, that person shall maintain a record of the vehicle identification number, and the name and address of the entity for whom the vehicles were crushed, as well as a copy of the person's state issued driver's license or identification card, or state issued tax ID number if the entity is not a natural person. For purposes of this chapter, a crushed motor vehicle as defined in Section 40-12-116 shall not be deemed a motor vehicle or vehicle, provided, however, that any person who is responsible for transforming a motor vehicle into a crushed motor vehicle is responsible for complying with this section.

(2) Notwithstanding any other provision of this title to the contrary, if the owner or authorized agent of the owner of a motor vehicle has not obtained a title in his or her name for the motor vehicle to be transferred, he or she may sign a sworn statement that, in addition to the foregoing conditions, the vehicle is worth one thousand dollars ($1,000) or less and is at least 12 model years old. The statement described in this subsection may be used only to transfer such a motor vehicle to a licensed automotive dismantler and parts recycler as defined at Section 40-12-410 or secondary metals recycler as defined at Section 13A-8-30 and shall be used in lieu of a certificate of title when the motor vehicle is being dismantled or recycled into metallic scrap. The department, in consultation with the above industries, shall promulgate a form for the statement which shall include, but not be limited to, all of the following information:

a. A statement that the motor vehicle shall never be titled again and that it must be dismantled or scrapped.

b. A description of the motor vehicle including the year, make, model, and vehicle identification number.

c. The license plate number and state of issue of any vehicle transporting the motor vehicle being sold.

d. The name, address, and driver's license number of the seller.

e. A certification by the seller that the seller is lawfully in possession of the vehicle and the seller is the current owner of the vehicle and the seller never obtained a title to the motor vehicle in his or her name.

f. A certification that the motor vehicle meets all of the following requirements:

1. Is worth one thousand dollars ($1,000) or less.

2. Is at least 12 model years old.

3. Is not subject to any recorded security interest or lien.

g. An acknowledgment, made under penalties of perjury, that the seller realizes this information will be filed with the department and that it is a Class C felony to knowingly falsify any information on this statement.

h. The seller's signature and the date of the transaction.

i. The name and address of the business acquiring the vehicle.

j. The unique registration number provided by the Administrator of the National Motor Vehicle Title Information System known as the NMVTIS ID Number.

k. A certification by the business, made under penalties of perjury, that one thousand dollars ($1,000) or less was paid to acquire the vehicle.

l. The business agent's signature and date along with a printed name and title if the agent is signing on behalf of a corporation.

m. The unique tracking number provided by a Department of Revenue system that indicates that the automotive dismantler and parts recycler or secondary metals recycler has utilized that system to verify that the vehicle is not currently reported as stolen and that there is no recorded lien or notice of a lien on file or that the department has no record of the vehicle. A licensed automotive dismantler and parts recycler or secondary metals recycler shall file the notice electronically, and the department shall provide the filer with an electronic notice of receipt. This statement shall be invalid without this tracking number and without the purchaser's NMVTIS ID Number.

n. An acknowledgement by the automotive dismantler and parts recycler or secondary metals recycler that the motor vehicle will not be crushed or shredded for a period of 48 hours not including Saturday and Sunday after the initial filing with the department of the notice required in this subsection and receipt of such notice.

(3) The automotive dismantler and parts recycler or secondary metals recycler shall electronically deliver the statement required under this subsection to the department within 72 hours of the completion of the transaction, requesting that the department cancel the certificate of title and registration. A transmission of the identical information, in the identical format as prescribed by the Alabama Department of Revenue, shall be sent by the automotive dismantler and parts recycler or secondary metals recycler to the sheriff of the county, or the chief of police if located in a municipality, if requested by the sheriff or chief of police. The transmittal shall be completed and a receipt of the notice, generated at the time of the transmittal, shall be obtained from the department before dismantling the vehicle or recycling it into metallic scrap for remelting purposes. In addition, the automotive dismantler and parts recycler or secondary metals recycler shall maintain the original signed documents required by this subsection for a period of not less than five years. An automotive dismantler and parts recycler or secondary metals recycler who has complied with the requirements of this section shall be immune from, and held harmless from, any claims related to liens which were not recorded or a notice of lien was not recorded, or stolen vehicles not reported, at the time that the vehicle was purchased and the inquiry made and documented with the unique tracking number issued by the department.

(4) Any person who knowingly and willfully violates this subsection, or any person who falsifies the statement required under this subsection, or any person who knowingly and willfully sells a vehicle upon which there is an unsatisfied lien, shall be guilty of a Class C felony. In addition to any punishment rendered, each person convicted shall be subject to the laws regarding restitution.

(5) Any motor vehicle used to transport another motor vehicle or crushed motor vehicle illegally sold under this section may be seized by law enforcement and is subject to forfeiture ordered by the court; provided, however, that no motor vehicle used by any person in the transaction of a sale of such motor vehicle shall be subject to forfeiture unless the owner or other person in charge of the motor vehicle is a consenting or knowing party to the commission of a crime, and a forfeiture of the motor vehicle is subject to the rights of any lienholder who holds a perfected security interest in the motor vehicle so long as the lienholder had no knowledge of or consented to the act. Whenever property is forfeited under this subsection by order of the court, it shall be sold and the proceeds distributed, pro rata after payment of all property expenses relating to the forfeiture and sale, including any court ordered restitution to the owner of the vehicle, satisfaction of any liens associated with the vehicle sold in violation of this section, and any losses incurred by the automotive dismantler and parts recycler or secondary metals recycler to the general fund of the state or any county or municipality whose department, office, or agency contributed to the investigation of the acts resulting in forfeiture, based upon the contribution, including expenses, of the department, office, or agency, as determined by the court.

(t) The Department of Revenue shall provide a system for a real-time online verification of motor vehicle titles, liens, and stolen vehicle status that can be accessed by an automotive dismantler and parts recycler or a secondary metals recycler. The system shall be capable of transmitting the information from the statement required pursuant to subsection (s) either online or by bulk electronic transmission and shall provide a unique tracking number on a receipt at the time of the submission that indicates that the automotive dismantler and parts recycler or a secondary metals recycler has used the system and that at the time of the inquiry, the vehicle was not reported as stolen and that there were no recorded liens or notices of liens on file associated with the vehicle, or that the department has no record of the vehicle. The charge assessed for the transmittal of the statement required by subsection (s) to the automotive dismantler and parts recycler or secondary metals recycler shall be five dollars ($5) per submittal. In lieu of a per submittal charge, an automotive dismantler and parts recycler or a secondary metals recycler may pay an annual fee of five hundred dollars ($500) for all submittals and inquiries made during that fiscal year. The fee shall be paid on a fiscal year basis, beginning October 1 of each fiscal year. Every automotive dismantler and parts recycler, secondary metals recycler or person or company licensed pursuant to Section 40-12-116, shall pay the annual fee for each location or license. Any fees collected under this section shall be retained by the department for use solely by the Motor Vehicle Division of the department for training and technological and processing improvements.



Section 32-8-88 - Motor vehicle theft facility prohibited; definitions; seizure and forfeiture of property; disposition of proceeds of forfeiture sale.

(a) For the purposes of this section, the following definitions shall apply:

(1) A theft facility means any area, building, storage lot, field, or any other premises or place where one or more persons are engaged in altering, dismantling, reassembling or in any way concealing or disguising the identity of a stolen motor vehicle; or any area, building storage lot, field, or any other premises or place where there are three or more stolen motor vehicles present or where there are component parts from three or more stolen vehicles present.

(2) For the purpose of this section, "major component part" means one of the following sub-assemblies of a motor vehicle regardless of its actual market value; front end assembly, including fenders, grill, hood, bumper and related parts; engine; transmission; T-Tops; rear clip assembly, including quarter panels and floor panel assembly, doors, tires, tire wheels, frame, and continuous treads and other devices.

(3) "Motor vehicle" includes every device in, upon, or by which any person or property is or may be transported or drawn upon a highway which is self-propelled or which may be connected to and towed by a self-propelled device, and also includes any and all other land based devices which are self-propelled but which are not designed for use upon a highway, including but not limited to farm machinery, bulldozers, and steam shovels.

(b) Any person who shall knowingly own, operate or conduct a theft facility or who knowingly aids and abets another person in owning, operating or conducting a theft facility shall be guilty of a Class C felony and shall be punishable as required by law. In addition to any punishment rendered, each such person convicted shall be subject to the laws regarding restitution of the state.

(c) Upon proper process and hearing as required by the State of Alabama in forfeiture proceedings, including notifying any lien holders, the following property may be seized and held for forfeiture, as described above, when any person is charged with a violation of this section, such forfeiture and sale to take place after conviction:

(1) Any engine, tool, machine, implement, device, chemical, or substance used or designed for altering, dismantling, reassembling or in any other way concealing or disguising the identity of a stolen motor vehicle or any major component part.

(2) Any stolen motor vehicle or major component part found at the site of a theft facility or any motor vehicle or major component part for which there is a probable cause to believe that it is stolen.

(3) A wrecker, car hauler, or any other motor vehicle that is used or has been used to convey or transport a stolen motor vehicle or major component part.

(d) All such proceeds of forfeiture and sale shall be divided equally between the district attorney's fund who proceeded with the forfeiture and sale and the Alabama Department of Public Safety, auto theft division, or its successor.

(e) The records pertaining to a salvage vehicle, junk vehicle, new vehicle, rebuilt vehicle, or the parts of a vehicle, shall be available for inspection by an agent or employee of the Department of Public Safety during normal business hours.

(f) Failure to allow inspection or interference with an agent or employee of the Department of Public Safety inspecting the records of a rebuilder, salvage yard, motor vehicle dealer, reconditioner or salvage sales shall, upon conviction, be guilty of a Class A misdemeanor and shall be punishable as provided by law.









Chapter 9 - TRUCKS, TRAILERS AND SEMITRAILERS.

Article 1 - General Provisions.

Section 32-9-1 - Trailers.

Trailers, when used in a truck tractor-semitrailer-trailer combination may be operated on the national system of interstate and defense highways and other highways upon designation by the Director of Transportation and final approval by the Governor. The Director of Transportation shall, at a minimum, designate those highways necessary to cause the State of Alabama to be in compliance with the Federal Surface Transportation Assistance Act of 1982.

Except as provided above, no person shall operate any trailer, as defined in this title, on any highway unless such trailer is operated for the purpose of constructing highways or other facilities of the state or a political subdivision thereof. The Department of Transportation is authorized to regulate the movement of such trailers from one job to another by special permits issued in the same manner as permits are issued under Section 32-9-29. No trailer or semitrailer of any kind shall be used for the hauling of passengers for hire except as provided by Article 2 of this chapter.

The provisions of this article relating to trailers shall not apply to the movement over the highways of trailers manufactured, reconditioned, or repaired in this state when reasonably necessary for the delivery of such trailers to the owners or purchasers thereof outside the state; provided, that such movement shall be subject to special permit to be issued by the Director of the Department of Transportation. Such permits may be issued and may be renewed upon such terms and conditions, in the interest of public safety and the preservation of the highways, as the Director of the Department of Transportation may in his or her discretion require, and he or she may designate the route over which such trailers may be moved and the hours of movement thereof.



Section 32-9-2 - Towing cotton wagons and module-movers.

The provisions of any other law or the provisions of any administrative rule, regulation, or order to the contrary notwithstanding, it shall be lawful to tow cotton wagons and module-movers on the highways of the state when the wagons or module-movers are being used to haul cotton from the field to the gin and to return them to the farm from the gin, but it shall not be lawful to tow the cotton wagons on any interstate or limited-access highway in the state; provided, that no more than two wagons shall be attached to one truck, the width of each wagon or module-mover shall not exceed 10 feet, and the overall length of the wagons or module-mover and truck shall not exceed 85 feet.



Section 32-9-3 - Enforcement of chapter.

Any peace officer, including sheriffs and their deputies, constables and their deputies, police officers and marshals of cities or incorporated towns, county police or patrols, state or county license inspectors and their deputies, state troopers and special officers appointed by any agency of the State of Alabama for the enforcement of its laws relating to motor vehicles, now existing or hereafter enacted, shall be authorized, and it is hereby made the duty of each of them to enforce the provisions of this chapter and to make arrests for any violation or violations thereof, without warrant, if the offense is committed in his or her presence, and with warrant if he or she does not observe the commission of the offense. If the arrest is made without warrant, the accused may elect to be immediately taken before the nearest court having jurisdiction, whereupon it shall be the duty of the officer to so take him or her. If the accused elects not to be so taken, then it shall be the duty of the officer to require of the accused a bail bond in a sum not to exceed $300.00, conditioned that the accused binds himself or herself to appear in the nearest court having jurisdiction at the time fixed in the bond. In case the arrested person fails to appear on the day fixed, the bond shall be forfeited in the manner as is provided for the forfeiture of bonds in other cases. No officer shall be permitted to take a cash bond. The officer making the arrest and taking the bond shall report the same to the court having jurisdiction within 18 hours after taking such bond.



Section 32-9-4 - Courts having jurisdiction.

All courts having jurisdiction of misdemeanors punishable by a fine of $500.00 or less and by imprisonment or hard labor, as above provided, shall have concurrent jurisdiction of the trial of all offenses under this chapter committed within their respective territorial jurisdictions.



Section 32-9-5 - Penalties.

The operation of any truck, semitrailer truck, or trailer in violation of any section of this chapter or of the terms of any permit issued under this chapter, shall constitute a misdemeanor, and the owner thereof, if such violation was with his or her knowledge or consent, and the operator thereof shall, on conviction, be fined not less than $100.00 nor more than $500.00 and may also be imprisoned or sentenced to hard labor for the county for not less than 30 days nor more than 60 days.



Section 32-9-6 - Disposition of fines and forfeitures.

All fines and forfeitures collected upon conviction or upon forfeiture of bail of any person charged with a violation of any of the provisions of this chapter constituting a misdemeanor, shall be, within 30 days after such fine or forfeiture is collected, forwarded to the State Treasurer. All amounts received from such fines or forfeitures shall be credited to the State General Fund. Failure, refusal, or neglect to comply with the provisions of this section shall constitute misconduct in office and shall be ground for removal therefrom. All fines and forfeitures collected by district courts or municipal courts for violation of ordinances, whether for acts constituting violations of the provisions of this chapter or not, shall be paid into the treasury of such municipality in which the same were collected.






Article 2 - Size and Weight.

Section 32-9-20 - Schedule of restrictions.

(a) It shall be unlawful for any person to drive or move on any highway in this state any vehicle or vehicles of a size or weight except in accordance with the following:

(1) WIDTH. Vehicles and combinations of vehicles, operating on highways with traffic lanes 12 feet or more in width, shall not exceed a total outside width, including any load thereon, of 102 inches, exclusive of mirrors or other safety devices approved by the State Transportation Department. The Director of the State Transportation Department may, in his or her discretion, designate other public highways for use by vehicles and loads with total outside widths not exceeding 102 inches, otherwise; vehicles and combinations of vehicles, operating on highways with traffic lanes less than 12 feet in width, shall not exceed a total outside width, including any load thereon, of 96 inches, exclusive of mirrors or other safety devices approved by the State Transportation Department. No passenger vehicle shall carry any load extending beyond the line of the fenders. No vehicle hauling forest products or culvert pipe on any highway in this state shall have a load exceeding 102 inches in width.

(2) HEIGHT. No vehicle or semitrailer or trailer shall exceed in height 13 1/2 feet, including load.

(3) LENGTH. No vehicle shall exceed in length 40 feet; except, that the length of a truck-semitrailer combination, semitrailers, including load, used in a truck tractor-semitrailer combination, shall not exceed 57 feet; semitrailers and trailers, including load, used in a truck tractor-semitrailer-trailer combination, shall not exceed 28 1/2 feet each; and motor vehicles designed, used, or maintained primarily as a mobile dwelling, office, or commercial space, commonly called motor homes, shall not exceed 45 feet. Semitrailers exceeding 53 1/2 feet shall only be operated on highways designated pursuant to Section 32-9-1 and shall only be operated when the distance between the kingpin of the semitrailer and the rearmost axle or a point midway between the two rear axles, if the two rear axles are tandem axles, does not exceed 41 feet and if the semitrailer is equipped with a rear underride guard of a substantial construction consisting of a continuous lateral beam extending to within four inches of the lateral extremities of the semitrailer and located not more than 22 inches from the surface as measured with the semitrailers empty and on a level surface. For purposes of enforcement of this subdivision, lengths of semitrailers and trailers refer to the cargo carrying portion of the unit. Truck tractor units used exclusively in combinations transporting motor vehicles may directly carry a portion of the cargo, provided that the combinations are restricted to truck tractor-semitrailer combinations only and provided further that the overall length of these particular combinations shall not exceed 65 feet; except that the overall length of stinger-steered type units shall not exceed 75 feet. No truck tractor-semitrailer combination used exclusively for transporting motor vehicles shall carry any load extending more than three feet beyond the front or four feet beyond the rear of the combination. No other vehicle operated on a highway shall carry any load extending more than a total of five feet beyond both the front and rear, inclusive, of the vehicle.

(4) WEIGHT.

a. The gross weight imposed on the highway by the wheels of any one axle of a vehicle shall not exceed 20,000 pounds, or such other weight, if any, as may be permitted by federal law to keep the state from losing federal funds; provided, that inadequate bridges shall be posted to define load limits.

b. For the purpose of this section, an axle load shall be defined as the total load transmitted to the road by all wheels whose centers are included between two parallel transverse vertical planes 40 inches apart, extending across the full width of the vehicle.

c. Subject to the limit upon the weight imposed upon the highway through any one axle as set forth herein, the total weight with load imposed upon the highway by all the axles of a vehicle or combination of vehicles shall not exceed the gross weight given for the respective distances between the first and last axle of the vehicle or combination of vehicles, measured longitudinally to the nearest foot as set forth in the following table:

Except as provided by special permits, no vehicle or combination of vehicles exceeding the gross weights specified above shall be permitted to travel on the public highways within the State of Alabama.

No vehicle or combination of vehicles shall be permitted to operate on any portion of the Interstate Highway System of Alabama that shall have a greater weight than 20,000 pounds carried on any one axle, including all enforcement tolerances, or with a tandem axle weight in excess of 34,000 pounds, including all enforcement tolerances, or with an overall gross weight on a group of two or more consecutive axles produced by application of the following formula:

d. For purposes of enforcement of this subdivision, all weights less than or equal to the sum of the weight otherwise prescribed by this subdivision, plus an additional weight to be calculated by multiplying the weight prescribed by this subdivision by one-tenth (.10) that shall represent a scale or enforcement tolerance, shall be deemed to be in compliance with the requirements of this section, and shall not constitute violations thereof. No evidence shall be admitted into evidence or considered by the trier of fact in any civil action unless the evidence proffered would tend to prove that the weight of the vehicle exceeded the amount provided in this subsection. Nothing in this paragraph d. shall restrict or affect the right of any defendant to place in evidence such evidence tending to prove the defendant was in compliance with this section.

e. Dump trucks, dump trailers, concrete mixing trucks, fuel oil, gasoline trucks, and trucks designated and constructed for special type work or use shall not be made to conform to the axle spacing requirements of paragraph (4)c of this section; provided, that the vehicle shall be limited to a weight of 20,000 pounds per axle plus scale tolerances; and, provided further, that the maximum gross weight of the vehicles shall not exceed the maximum weight allowed by this section for the appropriate number of axles, irrespective of the distance between axles, plus allowable scale tolerances. All axles shall be brake equipped. Trucks delivering asphalt plant mix which do not exceed the maximum allowable gross weight and operate within 50 miles of their home base shall not be required to conform to the requirements of paragraph (4)a of this section. Concrete mixing trucks which operate within 50 miles of their home base and do not exceed the maximum allowable gross weight shall not be required to conform to the requirements of paragraph (4)a of this section. It shall be a violation if the vehicles named under this subdivision travel upon bridges designated and posted by the Transportation Director as incapable of carrying the load.

f. If the driver of any vehicle can comply with the weight requirements of this section by shifting or equalizing the load on all wheels or axles and does so when requested by the proper authority, the driver shall not be held to be operating in violation of this section.

g. When portable scales are used in the enforcement of this section, the axles of any vehicle described or commonly referred to as tandem or triaxle rigs or units (that is, vehicles having two or more axles in addition to a steering axle), the group of tandem or triaxles shall be weighed simultaneously, and the total weight so derived shall be divided by the number of axles weighed in the group to arrive at the per axle weight, except that if any one axle in the group exceeds 20,000 pounds in weight, it shall not exceed the weight of any other axle in the group by more than 50 percent. When portable scales are used to determine the weight of a vehicle pursuant to this section, the operator of the vehicle will be permitted to move the vehicle to the nearest platform scales certified by the Department of Agriculture and Industries and operated by a bonded operator within a distance of 10 highway miles, accompanied by an enforcement officer to verify the accuracy of the portable scales used in determining the vehicle weight. If the weight of the vehicle is shown by the platform scales to be within the legal limits of this section, the operator of the vehicle shall not be held to be in violation of this section.

h. The governing body of a county, by appropriate resolution, may authorize limitations less than those prescribed herein for vehicles operated upon the county highways of the county.

i. The State Transportation Department may post or limit any road or bridge to weights less than those prescribed by this section. It is the legislative intent and purpose that this section be rigidly enforced by the State Transportation Department, the Alabama State Law Enforcement Agency and any other authorized law enforcement officers of the state, any county, or city and incorporated towns.

j. Two and three axle vehicles being used exclusively for the purpose of transporting agricultural commodities or products to and from a farm and for agricultural purposes relating to the operation and maintenance of a farm by any farmer, custom harvester or husbandman may not be made to conform to the axle requirements of paragraph (4)a of this section or the gross weight requirements of paragraph (4)c of this section.

(b)(1) Any vehicle utilizing an auxiliary power or idle reduction technology unit in order to promote reduction of fuel use and emissions because of engine idling shall be allowed an additional 400 pounds total to the gross, axle, tandem, or bridge formula weight limits defined in this section.

(2) To be eligible for the exception provided in this subsection, the operator of the vehicle must provide written proof or certification of the weight of the auxiliary power unit (APU) and demonstrate or certify the idle reduction technology is fully functional at all times.

(3) Written proof or certification of the weight of the APU must be available to law enforcement officers if the vehicle is found in violation of applicable weight laws. The weight allowed cannot exceed 400 pounds or the actual weight proven or certified, whichever is less.

(4) It is the intent of this subsection to apply at the state highway level the weight limit increase for vehicles using a functioning auxiliary power or idle reduction technology as provided in the Federal Energy Policy Act of 2005.



Section 32-9-20.1 - Appurtenance exceeding maximum prescribed width.

Notwithstanding the provisions of Section 32-9-20, an appurtenance attached to a motor home, travel trailer, self-propelled camper or house car, truck camper, or recreational vehicle commonly known as an R.V. may exceed the maximum prescribed width provided in Section 32-9-20 if the appurtenance does not extend six inches beyond the sidewall of the vehicle. For the purpose of this section, an appurtenance is a part which is an integral part of the vehicle including, but not limited to, awnings, grab handles, lighting equipment, cameras, and vents. An appurtenance may not be used as a load-carrying device.



Section 32-9-21 - Maximum permissible length and width of motor bus.

(a) The term motor bus, wherever used in this section, means any motor-propelled vehicle used on the highways of this state for the transportation of passengers for hire.

(b) Except as provided in subsection (d), it shall be lawful to drive or operate upon any highway in this state any motor bus which does not exceed 45 feet in length, and eight and one-half feet in width, exclusive of detachable wind deflection devices which have been approved by the State Department of Transportation and safety equipment.

(c) The term articulated motor bus, wherever used in this section, means any motor bus, divided into joined sections, that actuates in a manner ensuring a turning radius which is less than a motor bus of the same length without such joined actuation.

(d) It shall be lawful to drive or operate on any highway in this state an articulated motor bus which does not exceed 60 feet in length, and eight and one-half feet in width, exclusive of detachable wind deflection devices which have been approved by the State Department of Transportation and safety equipment.

(e) Nothing contained in this section shall be construed to change in any way any law affecting the regulation of any motor bus except with respect to the maximum permissible length and width thereof.



Section 32-9-22 - Exemptions - Generally.

(a) There shall be exempt from the provisions of this article trucks, semitrailer trucks, or trailers owned by the United States, or any agency thereof, the State of Alabama, or any county or city, or incorporated town; nor shall the provisions of this article apply to implements of husbandry temporarily propelled or moved upon the highways; nor shall the provisions of this article apply to trucks, semitrailer trucks, or trailers used exclusively for carrying 50 bales or less of cotton.

(b) If any truck, semitrailer truck, or trailer shall be licensed by any city or incorporated town and the registration plate or plates issued as evidence of the license shall be conspicuously exhibited on the truck, semitrailer truck, or trailer, in the manner required by law, the provisions of this article shall not apply to the operation of such vehicles within the limits of the municipality or within the police jurisdiction thereof; provided, that municipalities may provide by ordinance maximum limits with respect to the weight, height, width, and length of trucks, semitrailer trucks, and trailers within their police jurisdiction; provided, that the maximum limits prescribed shall not be less than those fixed in Section 32-9-20 and may impose license taxes on such vehicles and require all such vehicles to have affixed thereto, in some conspicuous place, a registration plate or plates.



Section 32-9-23 - Exemptions - Milk transporters.

There shall be exempt from the provisions of this article as to weight any truck or semitrailer truck transporting milk for human consumption, for which refrigeration and transit is reasonably necessary in the interest of public health, when moving under refrigeration to or from market from the territory in which such commodity is collected or concentrated.



Section 32-9-24 - Exemptions - Farm tractors.

Farm tractors shall be exempt from the restrictions of this article as to width, but, however, shall not exceed nine feet in width.



Section 32-9-25 - Exemptions - Length.

There shall be exempt from this article as to length, detachable wind deflection devices which have been approved by the State Department of Transportation, loads of poles, logs, lumber, laminated wood building materials, structural steel, piping, and timber, and vehicles transporting same. Trucks, trailers, and semitrailers which are constructed and used exclusively for the hauling of livestock, shall also be exempt from the restrictions of this article as to length, but shall not exceed 65 feet in length.



Section 32-9-26 - Exemptions - Two to eight wheel, one to four-axle trailer - Transporting agricultural commodities, etc.

Any provision of any other law or the provision of any administrative rule, regulation, or order to the contrary notwithstanding, it shall be lawful for any farmer, custom picker, or husbandman to operate a two to eight-wheel, one to four-axle trailer on the highways of this state if the trailer is being used exclusively for the purpose of transporting to and from a farm agricultural commodities or products and for agricultural purposes relating to the operation and maintenance of a farm; provided, that the combined weight of the trailer and its load is not in excess of 36,000 pounds, nor more than 10,000 pounds per axle, whichever is less.



Section 32-9-27 - Exemptions - Two to eight wheel, one to four-axle trailer - Size and equipment of such trailers.

All such trailers as described in Section 32-9-26 shall be equipped with red reflectors to adequately illuminate the rear of such trailer by placing at least two on the rear and one at each side. No such trailer shall be in excess of 10 feet in width, except that such trailer shall not exceed 102 inches in width when operated or moved on the Interstate Highway System, and no such trailer, drawbar, or other connection, including the vehicle towing such trailer, shall be in excess of overall length of 76 feet. Overhang of round bales of hay on such trailer shall not exceed one foot per side except that the width of the trailer including overhang shall not exceed 102 inches when operated or moved on the Interstate Highway System. At no time shall there be more than one loaded trailer towed by any vehicle; provided, that two empty farm wagons or trailers with two or more wheels may be towed in tandem when the overall length of the towing vehicle and its tow does not exceed 76 feet altogether.



Section 32-9-28 - Exemptions - Two to eight wheel, one to four-axle trailer - Violations.

Any person violating the provisions of Sections 32-9-26 and 32-9-27 shall be guilty of a misdemeanor and punished as provided by law.



Section 32-9-29 - Permits for movement of oversized vehicles or loads.

(a) Authorized; application; issuance; seasonal, etc., limitations; refusal, revocation, or cancellation.

(1) The Director of the Department of Transportation or the official of the department designated by the director may, in his or her discretion, upon application and for good cause being shown therefor, issue a permit in writing authorizing the applicant to operate or move upon the state's public roads a vehicle or combination of no more than two vehicles and loads whose weight, width, length, or height, or combination thereof, exceeds the maximum limit specified by law; provided, that the load transported by such vehicle or vehicles is of such nature that it is a unit which cannot be readily dismantled or separated; provided however, that bulldozers and similar construction equipment shall not be deemed readily separable for purposes of this chapter; and further provided, that no permit shall be issued to any vehicle whose operation upon the public roads of this state threatens to unduly damage a road or any appurtenances thereto.

(2) Permits may be issued on application to the department to persons, firms, or corporations. The director shall promulgate reasonable rules and regulations which are necessary or desirable governing the issuance of such permits; provided, that such rules and regulations shall not conflict with the provisions of this title and other provisions of law.

(3) The original copy of every such permit shall be carried in the vehicle itself and shall be open to inspection by any police officer or state trooper or authorized agent of the department.

(4) The application for any such permit shall specifically describe the type of permit applied for, as the types of permits are described in subsection (b) of this section, and the application for a single trip permit shall, in addition, describe the points of departure and destination.

(5) The director or the official of the department designated by the director is authorized to withhold such permit or, if such permit is issued, to establish seasonal or other time limitations within which the vehicles described may be operated on the public road indicated, or otherwise to limit or prescribe conditions of operation of such vehicle, when necessary to assure against undue damage to the road foundation, surfaces, or bridge structures, and require such undertaking or other security as may be deemed necessary to compensate the state for any injury to any roadway or bridge structure.

(6) For just cause, including, but not limited to, repeated and consistent past violations, the director or an official of the department designated by the director may refuse to issue, or may cancel, suspend, or revoke, the permit of an applicant or permittee.

(b) Duration and limits of permits; bond or insurance requirements.

(1)a. ANNUAL. The director or the official of the department designated by the director may, pursuant to the provisions of this section, issue an annual permit which shall permit the vehicle or combination vehicle and load to be operated on the state highway system of this state for 12 months from the date the permit is issued, even though the vehicle or its load exceeds the maximum limits specified in this article; provided, that an annual permit shall not authorize the operation of a vehicle including all enforcement tolerances:

1. Whose total gross weight exceeds 150,000 pounds; provided, that gross weights over 100,000 pounds shall require advance routing by the department;

2. Whose single axle weight exceeds 22,000 pounds;

3. Whose total length exceeds 75 feet; with the exception of mobile homes, whose length limitations, including towing vehicle, shall be 85 feet;

4. Whose total width exceeds 120 inches or whose load width exceeds 144 inches; with the exception of mobile homes, whose width limitation shall be 168 inches; provided, that mobile homes whose width exceeds 144 inches shall require advance route approval by the department; or

5. Whose height exceeds 14 feet.

A permit to operate a vehicle which exceeds the statutory limits of height, weight, width, or length shall be issued only on condition of payment of an indemnity bond or proof of insurance protection for $300,000.00, the bond or insurance protection conditioned for payment to the department to be held in trust for the benefit of the owners of bridges and appurtenances thereof, traffic signals, signs, or other highway structures damaged by a vehicle operating under authority of such overheight permit. The liability under the bond or insurance certificate shall be contingent upon proof of negligence or fault on the part of the permittee, his or her agents, or operators.

b. Notwithstanding paragraph a., the director pursuant to this section, may issue an annual permit to operate a vehicle which exceeds the maximum limits otherwise provided in this article for rubber-tired equipment used solely in the scope and operation of mining refractory grade bauxite. The equipment may not exceed the limits of paragraph a., except that the permit may not authorize the operation of a vehicle, including enforcement tolerances, which exceeds 16 feet in width, exceeds 18 feet in height, or exceeds a single axle weight of 27,000 pounds. In addition, the permit may not authorize the operation of the vehicle on any bridge, over or under any overpass, or on an interstate highway. The fee for the annual permit shall be one hundred dollars ($100).

(2) SINGLE TRIP. The director may issue a single trip permit, pursuant to the provisions of this section, to any vehicle.

(c) Fees. The director may promulgate rules and regulations concerning the issuance of permits and charge a fee for the issuance as follows:

(1) ANNUAL. Charges for the issuance of annual permits shall be as follows:

a. For modular homes, sectional houses, portable buildings, boats, and any vehicle or combination of vehicles, $100.00; except, that a vehicle or combination of vehicles having trailer or combination of trailers with sidewalls or roof which has transported modular homes, sectional houses, and portable buildings may, after depositing any load, return unloaded to its point of origin, even though the unloaded vehicles exceed the 55-foot limitation provided for in this article, up to and including 12 feet wide and 75 feet long.

b. For heavy commodities or equipment, overweight, overlength, overheight, and overwidth, $100.00. A tractor and trailer (low boy type) may, after depositing a load referred to in this subparagraph, return to its point of origin, even though the unloaded tractor and trailer (low boy type) may exceed the 55-foot limitation provided for in this article up to and including 12 feet wide and 75 feet long.

c. For mobile homes up to and including 14 feet wide and 85 feet long, including towing vehicle, $100.00.

(2) SINGLE TRIP. Charges for the issuance of single trip permits shall be as follows:

a. Mobile homes, modular homes, sectional houses, portable buildings, and boats:

1. Up to and including 12 feet wide and 75 feet long, $10.00.

2. Boats in excess of 12 feet wide, $20.00.

3. Mobile homes, modular homes, sectional houses, and portable buildings in excess of 12 feet wide and/or 75 feet long, $20.00.

b. Heavy commodities or equipment:

1. Over on any limitations as to length, height, or width, $10.00.

2. Over on weight, as follows:

c. Miscellaneous:

1. Houses, $20.00.

2. Off-the-road equipment, $10.00.

3. Other oversized vehicles, loads, and equipment not herein specified, $20.00.

4. Other overheight loads not herein specified, $10.00.

(d) Certain vehicles on interstate highways. Under the provisions of this section, 14 feet-wide vehicles and combination vehicles and load may be issued a permit to travel the interstate highways.

(e) Violations of federal law, etc. No permit shall be issued under this section if the issuance of the permit would violate United States law or would cause the State of Alabama to lose federal-aid funds. Notwithstanding any provisions of any statute to the contrary, all permit fees collected in accordance with this section shall be paid to the Public Road and Bridge Fund in addition to any sums appropriated therefor to the department.

(f) Farm and agricultural commodities and equipment exempt. The term heavy commodities or equipment, as used in this section, is not intended to include farm and agricultural commodities or equipment, and such farm or agricultural commodities and equipment are exempt from the requirement of obtaining permits for movement on the state highway system of Alabama.



Section 32-9-29.1 - Special permits for movement of certain site-built buildings.

(a) The Director of the State Department of Transportation or the official of the State Department of Transportation designated by the director may, at his or her discretion, upon application and for good cause being shown therefor, issue special permits to the applicant, for movement on or over the public highways, for motor vehicles when used in the transportation of site-built residential buildings or otherwise, which had at one time been affixed to a permanent foundation; provided, however, that this section shall not extend to those motor vehicles used in the transportation of what is commonly referred to as mobile homes, house trailers, prefabricated housing, or other factory-built buildings.

The applicants for the permits issued under this section shall state if the route of the movement will cross one or more railroads at grade.

If such a crossing is to be made, the Director of the State Department of Transportation or the official of the State Department of Transportation designated will notify the railroad or railroads involved, stating the time and route of the anticipated move.

(b) The fee for the issuance of such permits shall be the same as set forth in Section 32-9-29(c).



Section 32-9-31 - Measuring and weighing vehicles.

Any officer enumerated in Section 32-9-3 having reason to believe that the height, length, width, or weight of any truck, semitrailer truck, or trailer is in excess of the maximum limits prescribed by Section 32-9-20 or permitted by any permit issued under authority of Section 32-9-29 is authorized to measure or weigh the same, either by means of portable or stationary scales, and may require such vehicle to be driven to the nearest stationary scales, in the event such scales are within a distance of five miles. All scales used for the weighing of vehicles as provided in this section shall be approved by the weights and measures division of the Department of Agriculture and Industries. The officer shall require the operator of the truck, semitrailer truck, or trailer to unload such portion of load as may be necessary to decrease the gross weight of such vehicle to the maximum gross weight permitted by this title or by the terms of any permit in the possession of such operator and issued under the provisions of Section 32-9-29 (which excess load, when unloaded, shall be at the sole risk of the owner) or, at the election of the operator, the officer shall permit the operator to move such vehicle and its load to the nearest incorporated town or the nearest court having jurisdiction, at which place the excess load shall be unloaded. The refusal of any such operator to permit his or her truck, semitrailer truck, or trailer to be measured or weighed, or to proceed to a stationary scales or to unload the excess load shall constitute a violation of this chapter.



Section 32-9-32 - Scales.

The Director of the Department of Transportation is authorized to designate, furnish instructions to, prescribe rules and regulations for the conduct of, and to supervise official stations for determining the weight of motor vehicles at such points as it may be deemed necessary. Such designated weighing devices shall be checked by the weights and measures division of the Department of Agriculture and Industries and certified to be correct within the tolerances prescribed under the rules and regulations established by the state Department of Agriculture and Industries, and checks shall be made at such points as is deemed necessary by the weights and measures division of the Department of Agriculture and Industries. All stations shall comply with the requirements of the director and shall be available for the use of all officers in the enforcement of this chapter. The expense of weighing such motor vehicles shall be paid out of any funds made available for the use of the state highway patrol. If it is found that any motor vehicle is being operated in violation of this chapter, the expenses of such weighing shall be taxed as part of the costs for the prosecution of such violation. A certificate issued by the chief of the division of weights and measures of the Department of Agriculture and Industries, signed by such official, under oath, and countersigned by the Commissioner of Agriculture and Industries, in which the chief of the division of weights and measures certifies that scales, or weighing devices, have been checked and approved as required under the provisions of this section and Section 32-9-31 and found to be correct, within prescribed tolerances, shall be received in any court as prima facie evidence of the fact that the scales or weighing devices designated and identified in such certificate have been checked and approved for accuracy in accordance with the requirements of this section and Section 32-9-31; provided, that such certificate must show that the scales or weighing devices were checked for accuracy within a period of four months (120 days) prior to the date on which the motor vehicle was weighed to determine whether such vehicle was being operated in violation of this chapter.









Chapter 9A - COMMERCIAL MOTOR VEHICLE SAFETY REQUIREMENTS.

Section 32-9A-1 - Definitions.

Whenever used in this chapter, unless a different meaning clearly appears in the context, the following terms shall be given the following respective meanings:

(1) COMMERCE. a. Any trade, traffic, or transportation within the jurisdiction of the United States between a place in a state and a place outside of the state, including a place outside of the United States.

b. For the purpose of this chapter, commerce also includes any trade, traffic, or transportation beginning and ending within the boundaries of this state.

(2) COMMERCIAL MOTOR VEHICLE. Any self-propelled or towed vehicle used on the highways in commerce to transport passengers or property if the vehicle meets any of the following:

a. It has a gross weight rating or gross combination weight of more than 10,000 pounds, whether operated interstate or intrastate.

b. It is designed to transport more than 15 passengers, including the driver, regardless of weight.

c. It is used to transport hazardous materials in a quantity requiring placards under regulation of the U.S. Department of Transportation.

(3) DEPARTMENT. The Alabama Department of Public Safety.

(4) DIRECTOR. The Director of the Alabama Department of Public Safety.



Section 32-9A-2 - Compliance with Federal Motor Carrier Safety Regulations; in-service training by law enforcement officers.

(a)(1) Except as otherwise provided in subsection (b), no person may operate a commercial motor vehicle in this state, or fail to maintain required records or reports, in violation of the federal motor carrier safety regulations as prescribed by the U.S. Department of Transportation, 49 C.F.R. Part 107, Parts 171-180, Parts 382-387, and Parts 390-399 and as they may be amended in the future. Except as otherwise provided herein, this chapter shall not be construed to repeal or supersede other laws relating to the operation of motor vehicles.

(2)a. No person may operate a commercial motor vehicle in this state in violation of 49 C.F.R. §393.120, as amended, relating to load securement for certain metal coils.

b. No one owning, leasing, or allowing a commercial vehicle to be operated in this state shall knowingly or negligently be in violation of 49 C.F.R. §393.120, as amended, relating to load securement for metal coils.

(3) No person may knowingly or negligently own or lease or cause to be operated on any public highway, road, street, or other public right-of-way a commercial motor vehicle loaded with a metal coil in a manner that fails to comply with 49 C.F.R. §393.120 and thereby allows a metal coil to drop, fall, spill, shift, or otherwise escape from the commercial vehicle onto any public highway, road, street, or any other public right-of-way.

(4)a. No motor carrier may initiate or terminate in this state the commercial transport of metal coils, as defined in 49 C.F.R. §393.120, unless the commercial vehicle operator is certified in proper load securement as provided in 49 C.F.R. §393.120. Certification shall be conducted according to standards published by the Department of Public Safety and certified by the motor carrier and the driver on forms provided by the department.

b. The operator of a commercial motor vehicle involved in the commercial transport of metal coils subject to this subdivision shall be certified in proper load securement as provided in 49 C.F.R. §393.120.

(5) Except as it relates to subdivision (3), no law enforcement officer may make an arrest or issue a citation under this chapter unless he or she has satisfactorily completed, as a part of his or her training, the basic course of instruction developed by the Commercial Vehicle Safety Alliance. Those law enforcement officers authorized to enforce this chapter shall annually receive in service training related to commercial motor vehicle operations, including, but not limited to, training in current federal motor carrier safety regulations, safety inspection procedures, and out-of-service criteria. The annual training requirements shall be designated and specified by the director. An officer qualified under this section to make an arrest or issue a citation pursuant to subdivision (3) may arrest or issue a citation to the driver of a commercial motor vehicle without a warrant and without witnessing the violation personally if, upon personal investigation, the officer has reasonable cause to believe that a violation has occurred.

(b) Notwithstanding subsection (a) or any other provision of law to the contrary:

(1) Amendments to the hours of service regulations promulgated by the U.S. Department of Transportation at 68 Federal Register 22456, April 28, 2003 and effective June 27, 2003, shall not apply to utility service vehicles as defined at 49 C.F.R. §395.2, not including television cable or community antenna service vehicles, which are owned or operated by utilities regulated by the Public Service Commission or electric cooperatives and which are engaged solely in intrastate commerce in this state until June 27, 2006, provided the amendments are valid and remain in effect as of that date. Hours of service regulations that are applicable in this state immediately prior to June 27, 2003, shall remain applicable to utility service vehicles engaged solely in intrastate commerce in this state until June 27, 2006. If the U.S. Department of Transportation issues an official finding that this provision may result in the loss of federal Motor Carrier Safety Assistance Program funding, the department may promulgate regulations providing for earlier implementation of the amendments to the federal hours of service regulations. If federal law or regulations are amended at any time to exempt utility service vehicles from the hours of service requirements, any exemption shall be effective in this state immediately for the duration of the federal exemption.

(2) The department may promulgate regulations suspending the effective date for up to three years after adoption of any motor carrier safety regulation by the U.S. Department of Transportation as applied to vehicles engaged solely in intrastate commerce in this state, provided that the suspension does not result in the loss of federal Motor Carrier Safety Assistance Program funding.

(3) The department may enter into agreements with state and local emergency management agencies and private parties establishing procedures for complying with 49 U.S.C. §31502(e) and federal regulations promulgated thereto at 49 C.F.R. §390.23 which provide an exemption from the hours of service regulations during certain emergencies.

(4) The department may promulgate regulations granting any waiver, variance, or exemption permitted under 49 U.S.C. §31104(h) and federal regulations promulgated thereto at 49 C.F.R. §§350.339-350.345, provided that the waiver, variance, or exemption does not result in the loss of federal Motor Carrier Safety Assistance Program funding and does not take effect unless approved by the U.S. Department of Transportation if that approval is required.

(5) A commercial motor vehicle operated in intrastate commerce which does not equal or exceed 26,001 pounds, except a motor vehicle, regardless of weight, which is designed or used to transport 16 or more passengers, including the driver, or which is used in the transportation of hazardous materials and required to be placarded pursuant to 49 C.F.R. Part 172, Subpart F, shall be exempt from the federal motor carrier regulations otherwise made applicable in this state pursuant to subsection (a). For purposes of this subdivision, commercial motor vehicle means a commercial motor vehicle as defined in 49 C.F.R. §390.5.

(6) For purposes of those provisions of 49 C.F.R. §395 providing for exemptions from the hours of service requirements of that section respecting the operation of motor vehicles for the transportation of agricultural commodities as contemplated in that section, the planting and harvesting season for this state is defined by the Legislature as the period from April 1 of each calendar year to March 31 of the next succeeding calendar year.

(c) Nothing in this section as amended by Act 2008-336 shall be interpreted to exempt any person from the obligations to operate a motor vehicle in a safe and proper manner or to observe the rules of the road, nor shall any provision of this section as amended by Act 2008-336 be interpreted to immunize any person from civil liability for actionable conduct.

(d) The Department of Public Safety shall publish standards for training drivers of commercial motor vehicles in proper load securement for metal coils as provided in 49 C.F.R. §393.120 and provide for certification of drivers of commercial motor vehicles carrying metal coils.



Section 32-9A-2.5 - Inspection of commercial vehicles.

The Department of Public Safety shall use their commercial vehicle inspection authority, including portable scales, in those areas of the state that are prone to accidents involving the transportation of metal coils to aggressively inspect and weigh vehicles transporting metal coils to insure the loads are being transported safely and in compliance with state and federal regulations.



Section 32-9A-3 - Inspection of records; etc., rules and regulations.

Any records required to be maintained by operators of commercial motor vehicles pursuant to state or federal laws or regulations shall be open to inspection during the normal business hours of a carrier by members designated by the director. The inspection may be made without a warrant. Members of the department designated by the director may also go on the property of an operator of a commercial motor vehicle to conduct inspections of facilities and records to ensure compliance with applicable state and federal laws and regulations governing commercial motor vehicle operations.

The director may promulgate reasonable rules and regulations relating to this chapter subject to the Alabama Administrative Procedure Act.



Section 32-9A-4 - Penalties.

(a) Any person violating Section 32-9A-2(a)(1) shall be guilty of a misdemeanor and punished by a fine of not less than twenty-five dollars ($25) nor more than two thousand dollars ($2,000) for each offense. In addition, the court may impose a sentence of imprisonment in the county jail, not to exceed 30 days, for each offense.

(b) Any person violating Section 32-9A-2(a)(2)a. or a motor carrier violating Section 32-9A-2(a)(2)b. shall be guilty of a misdemeanor and punished by a fine of not less than one thousand dollars ($1,000) nor more than two thousand five hundred dollars ($2,500) for each offense.

(c) Any operator of a commercial motor vehicle violating Section 32-9A-2(a)(2)a. in which a metal coil drops, falls, spills, shifts, or otherwise escapes from the vehicle shall be guilty of a misdemeanor and punished by a fine of not less than two thousand five hundred dollars ($2,500) nor more than five thousand dollars ($5,000).

(d) Any person violating Section 32-9A-2(a)(3) or any motor carrier violating Section 32-9A-2(a)(4)a. shall be guilty of a misdemeanor and punished by a fine of not less than five thousand dollars ($5,000) nor more than ten thousand dollars ($10,000).

(e) Any person violating Section 32-9A-2(a)(4)b. shall be guilty of a misdemeanor and punishable by a fine of not less than two hundred and fifty dollars ($250) nor more than one thousand dollars ($1,000).

(f) In addition to the other penalties for a violation of subdivisions (2), (3), or (4) of Section 32-9A-2(a), the court may impose a sentence of imprisonment in the county jail, not to exceed one year, for each conviction under subdivisions (2), (3), or (4) of Section 32-9A-2(a).

(g) In addition to other punishment fixed by law, the court may enter an order prohibiting the person from operating any commercial motor vehicle for a period to be specified by the court, or perpetually, as the court may determine.



Section 32-9A-5 - Construction.

This chapter is remedial and should be liberally construed to promote the public health, public safety, and general welfare. To the extent this chapter directly conflicts with other state laws governing the operation of motor vehicles, this chapter prevails. Where this chapter is silent and not in direct conflict with other laws, the general laws governing the operation of motor vehicles shall continue in force and effect.



Section 32-9A-6 - Interstate hours of service limitations.

(a) The intrastate hours of service limitations applied to the drivers of commercial motor vehicles operating in intrastate transportation within a 75 air-mile radius of their normal work reporting location, following 10 consecutive hours off duty except when prohibited by federal rule or law, shall be the following:

(1) A 12-hour driving limit, provided driving a commercial motor vehicle after having been on duty for more than 15 hours is prohibited.

(2) Driving shall be prohibited for any driver who has been on duty 70 hours in seven consecutive days.

(b) An intrastate driver is defined by his or her previous seven days in operation.

(c) All motor carriers operating under the variance provided by this section shall have a satisfactory safety rating with the Federal Motor Carrier Safety Administration (FMCSA) or be unrated. Subsection (a) shall not apply to a motor carrier with a conditional or unsatisfactory FMCSA safety rating.

(d) All motor carriers operating under the variance provided by this section shall require its drivers to comply with the record of duty provisions under 49 C.F.R. Section 395.8. The driver shall retain a copy of each record of duty status for the previous seven consecutive days, which shall be in his or her possession and available for inspection while on duty.






Chapter 10 - MOTOR VEHICLE ACCIDENTS.

Section 32-10-1 - Accidents involving death or personal injuries.

(a) The driver of any motor vehicle involved in an accident resulting in injury to or the death of any person, or in damage to a motor vehicle or other vehicle which is driven or attended by any person, shall immediately stop such vehicle at the scene of such accident or as close thereto as possible and shall then forthwith return to and in every event shall remain at the scene of the accident until he or she has fulfilled the requirements of Section 32-10-2. Every such stop shall be made without obstructing traffic more than is necessary.

(b) If the accident does not involve any apparent injury or the death of a person and the driver is not impaired, the driver may immediately move the vehicle from the roadway to the shoulder, emergency lane, median, or other location close to the accident site if the vehicle is drivable and can be safely moved from the roadway and shall forthwith return to and in every event shall remain at or as close to the scene of the accident as safely possible.

(c) Employees of the Alabama Department of Transportation or the Alabama State Law Enforcement Agency may move a vehicle, require a vehicle to be moved by the driver or with the assistance of a towing or recovery vehicle, or assist in the moving of a vehicle from a roadway under the jurisdiction of the Department of Transportation if the vehicle is disabled as a result of an accident, the disabled vehicle creates a traffic hazard or is obstructing traffic. A vehicle involved in an accident with injury to or death of any person may not be moved until directed by a law enforcement officer.

(d) This section does not relieve a driver from complying with any other duties imposed in this chapter.

(e) The Department of Transportation and the Alabama State Law Enforcement Agency shall not be liable for damages caused by moving a vehicle pursuant to this section.

(f) Section 36-1-12 shall apply to employees of the Department of Transportation and the Alabama State Law Enforcement Agency relating to any claim resulting from the exercise of authority under this section.

(g) The director shall revoke the driver's license of a person convicted under this section.



Section 32-10-2 - Duty to give information and render aid.

The driver of any motor vehicle involved in an accident resulting in injury to or the death of any person or damage to any vehicle which is driven or attended by any person shall give his name, address and the registration number of the vehicle he is driving, shall upon request exhibit his driver's license to the person struck or the driver or occupant of or person attending any motor or other vehicle collided with or damaged and shall render to any person injured in such accident reasonable assistance, including the transportation of, or the making of arrangements for the transportation of such person to a physician or hospital for medical or surgical treatment, if it is apparent that such treatment is necessary or if such transportation is requested by the injured person.



Section 32-10-3 - Duty upon striking unattended vehicle.

The driver of any motor vehicle which collides with any motor vehicle or other vehicle which is unattended shall immediately stop and shall then and there either locate and notify the operator or owner of such vehicle of the name and address of the driver and owner of the vehicle striking the unattended vehicle or shall leave in a conspicuous place in or on the vehicle struck a written notice giving the name and address of the driver and/or the owner of the vehicle doing the striking and a statement of the circumstances thereof.



Section 32-10-4 - Duty upon striking fixtures upon a highway.

The driver of any motor vehicle involved in an accident resulting only in damage to fixtures legally upon or adjacent to a highway shall take reasonable steps to locate and notify the owner or person in charge of such property of such fact and of his or her name and address and of the registration number of the vehicle he or she is driving and shall upon request exhibit his or her driver's license and shall make report of such accident when and as required in Section 32-10-5.



Section 32-10-5 - Immediate reports of accidents.

(a) The driver of any motor vehicle involved in an accident resulting in injury to or the death of any person shall immediately by the quickest means of communication give notice of such accident to the local police department if such accident occurs within a municipality; otherwise to the office of the county sheriff or to the state highway patrol.

(b) Every coroner or other official performing like functions upon learning of the death of a person in his jurisdiction as the result of a traffic accident shall immediately notify the nearest office of the director.



Section 32-10-6 - Penalty for violation of Sections 32-10-1 through 32-10-5.

Every person convicted of violating Sections 32-10-1 through 32-10-5 or any of the provisions thereof, when such violation involved only damage to property, shall be punished the same as prescribed by law for a Class A misdemeanor; provided, however, that every person convicted of violating such sections, or any provisions thereof, when such violation involved death or personal injury, shall be punished the same as prescribed by law for a Class C felony.



Section 32-10-7 - Written reports of accidents.

Every law enforcement officer who in the regular course of duty investigates a motor vehicle accident, either at the time of and at the scene of the accident or thereafter by interviewing participants or witnesses, shall, within 24 hours after completing such investigation, forward the necessary completed written report or copy thereof of such accident to the director on the uniform accident report form supplied by the director.



Section 32-10-8 - Accident report forms.

(a) The director shall prepare and upon request supply to police departments, coroners, sheriffs, garages, and other suitable agencies or individuals, uniform accident report forms required under this chapter. The required written accident report or citation to be made by persons involved in accidents or charged with a moving violation and by investigating officers shall call for sufficiently detailed information, to disclose with reference to a traffic accident, including, but not limited to, the location of the accident, probable cause, injuries to persons, property damage, deaths of persons, the registration of vehicles involved including license numbers, the name, address, and driver's license number of the operator, highway design and maintenance, including lighting, markings, and road surface, and the names and addresses of any witnesses.

(b) Every accident report required to be made in writing shall be made on the uniform accident report form approved and supplied by the director and shall contain all available information required therein.



Section 32-10-9 - Coroners to report.

Every coroner or other official performing like functions shall on or before the tenth day of each month report in writing to the director the death of any person within his jurisdiction during the preceding calendar month as the result of an accident involving a motor vehicle and the circumstances of such accident.



Section 32-10-10 - Garages to report accident and bullet damage.

The person in charge of any garage or repair shop to which is brought any motor vehicle which shows evidence of having been involved in an accident, of which report must be made as provided in Section 32-10-7, or struck by any bullet shall report to the director within 24 hours after such motor vehicle is received, giving the engine number, registration number and the name and address of the owner or operator of such vehicle.



Section 32-10-11 - Accident reports confidential.

All accident reports made by persons involved in accidents or by garages shall be without prejudice to the individual so reporting and shall be for the confidential use of the director or of other state agencies having use for the records for accident prevention purposes; except, that the director may disclose the identity of a person involved in an accident when such identity is not otherwise known or when such person denies his or her presence at such accident. No such report shall be used as evidence in any trial, civil or criminal, arising out of an accident; except, that the department shall furnish upon demand of any person who has, or claims to have made such a report, or, upon demand of any court, a certificate showing that a specified accident report has or has not been made to the director solely to prove a compliance or a failure to comply with the requirement that such a report be made to the director.



Section 32-10-12 - Director to tabulate and analyze accident reports and make available to state Director of Transportation.

The director shall tabulate and analyze all accident reports and shall publish annually or at more frequent intervals statistical information based thereon as to the number and circumstances of traffic accidents. The director shall make available to the state Director of Transportation all accident reports so that he or she may obtain sufficient detailed information so as to provide data for surveillance of traffic for detection and correction of high or potentially high accident locations.



Section 32-10-13 - Accident response service.

(a) As used in this section, the following terms shall have the following meanings:

(1) ACCIDENT RESPONSE SERVICE FEE. A fee imposed for the response or investigation by a law enforcement officer or agency of a motor vehicle accident.

(2) ENTITY. A governmental entity or agency or department of a governmental entity.

(3) LAW ENFORCEMENT AGENCY. The Alabama Department of Public Safety, the police department of each incorporated city or municipality, the department of each sheriff of the state, including all deputy sheriffs, the enforcement division of the Department of Conservation and Natural Resources, the Public Service Commission, and each public agency in the state charged with the enforcement of any laws and the officers and employees of which have the power as such to make arrests. The term does not include rescue squads or volunteer fire departments.

(4) LAW ENFORCEMENT OFFICER. An officer of a law enforcement agency.

(b) Notwithstanding any other provision of law to the contrary, no law enforcement agency, law enforcement officer, or other entity shall impose an accident response service fee on an insurance company, the driver or owner of a motor vehicle, or any other person or entity.






Chapter 11 - RESCUE SQUADS.

Section 32-11-1 - Rescue squad defined.

Wherever the term rescue squad appears in this chapter, it shall refer to and include only those persons or organizations who are members of the Alabama Association of Rescue Squads.



Section 32-11-2 - Exemption from license and registration fees and ad valorem taxes.

Motor vehicles owned by volunteer rescue squads incorporated under the laws of Alabama and used exclusively as life saving, rescue, or first aid vehicles without profit, and which are not rented, leased, or loaned to any private individual, firm, or corporation shall be exempt from payment of license and registration fees and all ad valorem taxes otherwise prescribed by law.



Section 32-11-3 - Color and lettering of vehicles.

Any vehicle, to come under the provisions of this chapter, shall be painted a distinguishing color and shall display conspicuous letters and figures not less than three inches in height showing the identity of the volunteer rescue squad that owns the vehicle.



Section 32-11-4 - Special tags.

The treasurer of any rescue squad coming under the provisions of this chapter may apply to the Department of Revenue, giving the make, type, model, motor number, and serial number of the vehicle or vehicles, together with such other information as the Department of Revenue shall require, which information shall be furnished under oath by such officer; and, if upon examination the same appears regular to the Department of Revenue, it shall issue to such treasurer the necessary number of tags to be placed on such vehicle, and such tags shall be used on no other vehicle than that for which issued. Such tags shall have the letters R. S. and proper number stamped thereon. All replacement tags issued for such vehicles shall be similarly stamped or marked. For issuance of such tags and to cover the expense of preparing the same, the treasurer shall pay to the Department of Revenue the sum of $1.00 for the necessary tags for each vehicle to which this chapter applies.






Chapter 12 - MOTORCYCLES AND MOTOR-DRIVEN CYCLES.

Article 2 - Motor-Driven Cycles.

Section 32-12-20 - Definition; parent or guardian not to authorize or permit violations.

It is unlawful for any person to do any act forbidden or to fail to perform any act required by this chapter. The parent of any child and the guardian of any ward shall not authorize or knowingly permit any such child or ward to violate any of the provisions of this chapter. As used herein, the term motor-driven cycle shall include every motorcycle weighing when fully equipped less than 200 pounds and every bicycle with motor attached and every motor scooter.



Section 32-12-22 - License requirements of persons operating motor-driven cycles.

(a) A person operating a motor-driven cycle with a Class M motorcycle license with a motor-driven cycle restriction, a motorcycle Class M displayed on the person's regular license, or a Class M motorcycle license shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any other vehicle under Chapter 6 of this title, except as to special regulations in this article and those provisions of this chapter which by their nature can have no application.

(b)(1) A Class M motorcycle license with a motor-driven cycle restriction shall be issued to any person 14 years and older if the person has passed a motorcycle knowledge test designated by the Alabama Law Enforcement Agency or if the individual has successfully completed an Alabama Traffic Safety Center/Alabama Motorcycle Safety Program, Motorcycle Safety Foundation, Basic Riders Course.

(2) A person 17 years of age or younger operating a motor-driven cycle shall be subject to the operating hours, exceptions, and suspensions provided in Section 32-6-7.2.

(c) This section and the portion of Section 32-5A-240 amended by Act 2015-223 do not apply to a person who has obtained a license to operate a motorcycle or a motor-driven cycle prior to January 1, 2016.



Section 32-12-24 - Brakes.

(a) Every motor-driven cycle when operated upon the highway shall be equipped with brakes adequate to control the movement of and to stop and hold such vehicle.

(b) The Director of Public Safety is authorized to require an inspection of the brakes of any motor-driven cycle and to disapprove any brakes which he finds are not adequate.

(c) All such brakes shall be maintained in good working order.

(d) The Director of Public Safety may refuse to register or he or she may suspend or revoke the registration of any motor-driven cycle when he or she determines that the brakes thereon do not comply with the provisions of this section.

(e) No person shall operate on any highway any motor-driven cycle in the event the Director of Public Safety has disapproved the brake equipment on such cycle or type of cycle.

(f) Every motor-driven cycle when operated upon the highway shall be equipped with at least one brake, which may be operated by hand or foot.

(g) Any person violating this section shall be guilty of a misdemeanor.



Section 32-12-26 - Revocation of operator's license.

The Director of Public Safety shall be authorized to revoke the license of any operator of a motor-driven cycle convicted of violating any of the provisions of this article.



Section 32-12-27 - Penalties.

Any person who violates this article shall be punished by a fine of not more than $500.00 or by imprisonment for not more than six months, or by fine and imprisonment.






Article 3 - Helmets.

Section 32-12-41 - Specifications.

The protective helmet shall meet the following specifications:

(1) DESIGN. One which is specifically designed for motorcycle riders and motorcycle passenger use.

(2) EXTERIOR SHELL. A hard exterior shell of nonshatterable material, resistant to impact and penetration.

(3) CRADLE. A firmly secured shock absorbent cradle for the head designed to support the helmet and maintain separation between the head and outer shell. Materials used in this portion of protective helmet shall be of durable quality and with characteristics that will not undergo appreciable alteration under the influence of aging or of the circumstances of use to which the helmet is normally subjected. Materials commonly known to cause skin irritation or disease shall not be used for these parts of the assembly which come in contact with the skin.

(4) PADDING. Impact-resistant, absorbent padding or cushioning material of substantial thickness in all areas where the head is in close proximity with or may contact the outer shell.

(5) CHIN STRAP. A permanently attached adjustable chin strap that will hold the helmet securely in place. A rider must at all times, while a motorized vehicle is in motion, have a chin strap firmly in place on or under the chin.

(6) VISOR. Not required, but, if the helmet is so equipped, the visor must be flexible or of a snap on type; however, no external projections shall be more than one-quarter inch above surface of the exterior shell.



Section 32-12-42 - Duties of manufacturers.

The manufacturers of motorcycle helmets for sale in Alabama shall meet the following specifications and comply with the following procedures:

(1) All protective helmets shall be required to meet minimum regulations of the USA standards set forth in Z-90 regulations of 1966.

(2) A manufacturer desiring to secure approval of a protective helmet shall submit to the Director of Public Safety, State of Alabama, Montgomery, Alabama 36104, postage prepaid, a test report certified as required in Z-90 basic standards, together with a sample of the helmet for which approval is sought. The director may contract with the American Association of Motor Vehicle Administrators in conducting testing procedures and the giving of approval of helmets submitted.

(3) If, after receipt of the test report from an independent testing laboratory, the Director of Public Safety finds that the helmet meets the requirements, notice of approval of the helmet will be issued.

(4) Each protective helmet approved by the Director of Public Safety shall be labelled on the outside of the helmet above the base of the rear of the helmet with letters or numbers at least one-quarter inch in height, with the manufacturer's trade name and model number or name, which shall be the same as name or number under which the helmet has been approved.



Section 32-12-44 - Penalty for violation of article.

Any person or manufacturer who shall violate any provision of this article shall be guilty of a misdemeanor and shall be punished by a fine of not less than $1.00 nor more than $100.00, and may be imprisoned in the county jail or sentenced to hard labor for not more than 180 days, one or both. Each violation of any provision of this article shall constitute a separate offense.









Chapter 13 - ABANDONED MOTOR VEHICLES.

Section 32-13-1 - Abandoned motor vehicle defined; posted notice.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) ABANDONED MOTOR VEHICLE. A motor vehicle as defined in Section 32-8-2, that has been unclaimed as provided in Section 32-8-84 for not less than 30 calendar days from the date the notice was sent to the owner and lienholder of record, or if no owner or lienholder of record could be determined, has been unclaimed for not less than 30 calendar days. The term "abandoned motor vehicle" also includes any attached aftermarket equipment installed on the motor vehicle that replaced factory installed equipment.

(2) DEPARTMENT. The Department of Revenue.



Section 32-13-2 - Law enforcement officer's responsibility; lien on vehicles removed; removal by property owner, etc.; notice of removal.

(a) A law enforcement officer may cause a motor vehicle to be removed to the nearest garage or other place of safety under any of the following circumstances:

(1) The motor vehicle is left unattended on a public street, road, or highway or other property for a period of at least 48 hours.

(2) The motor vehicle is left unattended because the driver of the vehicle has been arrested or is impaired by an accident or for any other reason which causes the need for the vehicle to be immediately removed as determined necessary by the law enforcement officer.

(3) The motor vehicle is subject to an impoundment order for outstanding traffic or parking violations.

(b)(1) A law enforcement officer who, pursuant to this section, causes any motor vehicle to be removed to a garage or other place of safety shall be liable for gross negligence only.

(2) A person removing a motor vehicle or other property at the direction of a law enforcement officer in accordance with this section shall have a lien on the motor vehicle for a reasonable fee for the removal and for the storage of the motor vehicle.

(c) A law enforcement officer who causes the removal of any motor vehicle to a garage or other place of safety pursuant to this section, within five calendar days, shall give written notice of the removal. The notice shall include a complete description of the motor vehicle identification number and license number thereof, provided the information is available, to the Secretary of the Alabama Law Enforcement Agency.

(d) An owner or lessee of real property or his or her agent, upon which a motor vehicle has become unclaimed, as provided for in Section 32-8-84 may cause the motor vehicle to be removed to a secure place. Any person or entity removing the vehicle at the direction of the owner or lessee of real property or his or her agent pursuant to this section shall have a lien on the motor vehicle for a reasonable fee for the removal and for storage of the motor vehicle.

(e) An owner or lessee or agent of the real property owner and the towing agent or wrecker service employed shall be liable to the owner or lienholder of record for action taken under this section only for gross negligence .



Section 32-13-3 - Authority to sell; notice; issuance of clear bill of sale.

(a) A person or entity in possession of a motor vehicle that is considered an abandoned motor vehicle may sell the motor vehicle at a public auction.

(b)(1) Notice of the date, time, and place of the sale and a description of the motor vehicle to be sold, including the year, make, model, and vehicle identification number, shall be given by publication once a week for two successive weeks in a newspaper of general circulation in the county in which the sale is to be held, provided the vehicle is registered in the county. In counties in which no newspaper is published, notice shall be given by posting such notice in a conspicuous place at the courthouse. The first publication or posting, as the case may be, shall be at least 30 days before the date of sale. A person or entity selling a motor vehicle at public auction under subsection (a) shall give notice of the public auction to the department at least 35 calendar days prior to date of the public auction.

(2) The notice of public auction shall be in a manner as prescribed by the department and shall include all of the following:

a. The name and address of the current owner and lienholder of record, if any, as reflected on the current title or registration record of state.

b. The contact information for the person or entity filing the notice.

c. The motor vehicle's identification number, year, make, and model.

d. The date, time, and location of the auction.

(3) The auction shall occur where the vehicle is located. The department, within five calendar days of receipt of the notice of public auction, shall send a motor vehicle interest termination notice to the current owner and lienholder of record, if any, as disclosed on the notice of public auction. The motor vehicle interest termination notice shall advise the owner and lienholder of record, if any, that their interest in the motor vehicle, upon its sale, will be terminated pursuant to this chapter, and personal property and items contained in the motor vehicle will be disposed of in a manner determined by the person or entity conducting the sale.

(4) The notice shall include all the information provided in the notice of public auction as well as the owner or other interested party's appeal rights, pursuant to Sections 32-13-4 and 40-2A-8, to contest the proposed sale of the motor vehicle.

(c)(1) Upon payment of the sales price, the purchaser of the abandoned motor vehicle shall be entitled to, and the person or entity making the sale shall issue, a bill of sale for the abandoned motor vehicle, free and clear of all liens, security interests, and encumbrances, in a form as prescribed by the department.

(2) Each person or entity who sells a motor vehicle pursuant to this chapter, for three years from the date of the sale, shall maintain all of the following:

a. Copies of the notices sent pursuant to subsection (d) of Section 32-8-84, to the previous motor vehicle owner and lienholder of record, along with evidence that the notices were sent by certified mail.

b. Any associated National Motor Vehicle Title Information System (NMVTIS) records and owner and lienholder records received from any state pursuant to subsection (d) of Section 32-8-84.

c. Any other records as required by the department.

(3) Notwithstanding any other provision in this section, if the person or entity making the sale of the motor vehicle failed to provide proper notices as required in subsection (d) of Section 32-8-84, or this chapter, the sale of the abandoned vehicle shall be void and the current owners, registrants, secured parties, and lienholders of record, if any, for the motor vehicle shall retain their ownership, security interests, liens, and interests in the motor vehicle.

(d)(1) Each purchaser of an abandoned motor vehicle subject to titling shall make an application for a certificate of title unless the motor vehicle is being sold by the purchaser to a licensed automotive dismantler and parts recycler or secondary metals recycler for the purpose of dismantling it or recycling it into metallic scrap for remelting purposes.

(2) A purchaser of an abandoned motor vehicle who sells an abandoned motor vehicle to a licensed automotive dismantler and parts recycler or secondary metals recycler, in lieu of surrendering the certificate of title as prescribed in Section 32-8-87(s)(1), may surrender the bill of sale for the abandoned motor vehicle to the licensed automotive dismantler and parts recycler or secondary metals recycler. The licensed automotive dismantler and metals recycler or secondary parts recycler shall then proceed with the notice of cancellation procedures as prescribed in Section 32-8-87(s)(1) utilizing the bill of sale in lieu of the certificate of title. The bill of sale shall be subject to the same records retention requirements as those prescribed in Section 32-8-87(s)(1) for a certificate of title.

(e)(1) If the current certificate of title to a motor vehicle sold pursuant to this chapter is designated a salvage certificate of title, or if the records of the department indicate an application for a salvage certificate of title has previously been received, the new certificate of title issued by the department shall also be a salvage certificate of title.

(2) The purchaser of a salvage abandoned motor vehicle shall not be permitted to register the vehicle or operate it upon the highways of this state until such time as the vehicle is restored by a licensed rebuilder and inspected by the department as required by Section 32-8-87 and a rebuilt Alabama certificate of title is issued.



Section 32-13-4 - Notice of sale; hearing; appeal.

(a) The current owners, registrants, secured parties, and lienholders of record, if any, of a motor vehicle, prior to the sale, may contest the sale of the motor vehicle pursuant to this chapter by filing a notice of appeal with the circuit court in the county where the sale is scheduled to occur.

(b)(1) If no application for hearing is timely made by the current owners, registrants, secured parties, or lienholders of record, if any, for the motor vehicle, the motor vehicle may be sold at the time and place designated in the notice of sale and any personal property or items contained in the vehicle may be disposed of in a manner determined by the person or entity conducting the sale.

(2) If application for a hearing is timely made by the current owners, registrants, secured parties, or lienholders of record, if any, for the motor vehicle, then all such parties shall be provided notice by the circuit court. The circuit court shall conduct a hearing to determine if the motor vehicle is an abandoned motor vehicle as defined by this chapter and whether proper notices were provided pursuant to subsection (d) of Section 32-8-84 and this chapter. The motor vehicle shall not be sold pending the decision by the circuit court.

(3) If the circuit court judge determines that the motor vehicle was abandoned and that proper notice or notices were issued, the motor vehicle may be sold as an abandoned motor vehicle after notice of the sale as prescribed in Section 32-13-3.

(4) Any contest regarding the sale of an abandoned motor vehicle, after the sale has occurred, shall be filed in the circuit court in the county where the sale occurred. Any contest regarding the reasonable cost of repair, towing, storage, and all reasonable expenses incurred in connection with the sale shall be filed in the circuit court in the county where the sale is scheduled or has occurred.



Section 32-13-5 - Rejection of bids.

The person making the sale shall have the right to reject any and all bids if the amount bid be unreasonably low, and shall have the right to continue the sale from time to time if no bidders are present.



Section 32-13-6 - Deductions from proceeds; report of sale.

A person or entity, making the sale of the motor vehicle shall deduct from the proceeds of the sale the reasonable cost of repair, towing, storage, and all reasonable expenses incurred in connection with the sale. The person or entity shall also pay the balance remaining to the license plate issuing official of the county in which such sale is made to be distributed to the general fund of the county; provided, that such costs shall in no event exceed the customary charges for like services in the community where the sale is made.



Section 32-13-7 - Disposition of proceeds.

Repealed by Act 2006-414, p. 1027, §2, effective July 1, 2006.



Section 32-13-8 - Chapter cumulative; power of municipality not restricted.

This chapter is cumulative and shall not be construed as limiting or restricting any power or authority any municipality may now have or possess under any other provision of law.



Section 32-13-9 - Administration of chapter; assistance of law enforcement agencies and officers.

The department shall administer this chapter and may call upon any law enforcement agency and officer of this state for assistance as it may deem necessary in order to ensure enforcement. Law enforcement agencies and officers shall render assistance to the department as requested.



Section 32-13-10 - False statements regarding sale of abandoned motor vehicle.

(a) A person, with fraudulent intent, may not make a material false statement regarding the sale of an abandoned motor vehicle.

(b) A person in violation of subsection (a) commits a Class C felony.

(c) A person, whether present or absent, who aids, abets, induces, procures, or causes the commission of an act in violation of subsection (a) commits a Class C felony.



Section 32-13-11 - Application of abandoned motor vehicle statutes.

Act 2015-470, 2015 Regular Session, only applies to the sale of an abandoned motor vehicle for which notice of the sale is published on or after July 1, 2016. A purchaser of an abandoned motor vehicle sold pursuant to this chapter, other than an abandoned motor vehicle sold in accordance with Act 2015-470, 2015 Regular Session, shall make application for certificate of title prior to January 1, 2017, or thereafter make application for certificate of title under Section 32-8-36(2).






Chapter 14 - DRIVER TRAINING SCHOOLS.

Article 1 - General Provisions.

Section 32-14-1 - Short title.

Repealed by Act 2015-70 effective April 21, 2015.



Section 32-14-2 - Definitions.

Repealed by Act 2015-70 effective April 21, 2015.



Section 32-14-3 - Rules and regulations.

Repealed by Act 2015-70 effective April 21, 2015.



Section 32-14-4 - Disposition of moneys received.

Repealed by Act 2015-70 effective April 21, 2015.



Section 32-14-5 - Exemptions.

Repealed by Act 2015-70 effective April 21, 2015.



Section 32-14-6 - Penalty for violation of chapter.

Repealed by Act 2015-70 effective April 21, 2015.






Article 2 - Licenses.

Section 32-14-20 - Required.

Repealed by Act 2015-70 effective April 21, 2015.



Section 32-14-21 - Qualifications - Operation of driving school.

Repealed by Act 2015-70 effective April 21, 2015.



Section 32-14-22 - Qualifications - Instructor for driving school.

Repealed by Act 2015-70 effective April 21, 2015.



Section 32-14-23 - Issuance, expiration, and renewal.

Repealed by Act 2015-70 effective April 21, 2015.



Section 32-14-24 - Cancellation, suspension, or revocation of or refusal to renew licenses.

Repealed by Act 2015-70 effective April 21, 2015.









Chapter 15 - RENTING, HIRING AND USING MOTOR VEHICLES.

Section 32-15-1 - Fraudulent determination of mileage.

Whoever, with the intent to defraud, shall rent a motor vehicle, the hire of which is determinable either in whole or in part by the distance such motor vehicle travels, knowing that the odometer or other mechanical device attached to such motor vehicle or any part thereof for the purpose of registering the distance that such motor vehicle travels does not correctly register the distance such motor vehicle travels, or who shall knowingly deceive any person or persons hiring any motor vehicle as to the distance such motor vehicle has traveled during the period of hiring and shall make a charge for the use thereof, based either in whole or in part upon such deception, shall, upon conviction, be guilty of a misdemeanor and subject to imprisonment in the county jail for a period of not less than 30 days nor more than 12 months, or be fined not less than $50.00 nor more than $200.00, or be both fined and imprisoned.



Section 32-15-2 - Renting to intoxicated person.

Whoever rents a motor vehicle to any person to operate upon any public highway or street, knowing that such person is in an intoxicated condition or under the influence of drugs, shall, upon conviction, be guilty of a misdemeanor and shall be subject to imprisonment in the county jail for a period of not less than 30 days nor more than 12 months, or shall be fined not less than $25.00 nor more than $100.00, or shall be both fined and imprisoned.



Section 32-15-3 - Person hiring tampering with mileage device.

Whoever, after hiring a motor vehicle from any person or persons under an agreement to pay for the use of such motor vehicle a sum of money determinable either in whole or in part upon the distance such motor vehicle travels during the period for which hired, shall, with the intent to deceive the person or persons letting such motor vehicle or such person's or persons' lawful agent as to the actual distance such motor vehicle traveled during the period for which let, remove or attempt to remove, tamper with or attempt to tamper with, or in any other wise interfere with any odometer or other mechanical device attached to said hired motor vehicle for the purpose of registering the distance such motor vehicle travels, or who shall knowingly aid, abet, or assist another in so doing, or shall remove or attempt to remove from such motor vehicle any part thereof upon which is attached such odometer or such other mechanical device, shall, upon conviction, be deemed guilty of a misdemeanor and shall be punished by imprisonment in a county jail for not more than 12 months nor less than 30 days or shall be fined not more than $200.00 nor less than $50.00 or shall be both fined and imprisoned. Any person violating this section may be punished in the county where such motor vehicle is hired or in the county where such odometer or such other mechanical device is removed or attempted to be removed, or tampered with or attempted to be tampered with, or in any other wise interfered with, or in the county where such person knowingly aid, abet, or assist another in violating the provisions of this section, or in the county where any part of such motor vehicle upon which is attached such odometer or such other mechanical device is removed or attempted to be removed.



Section 32-15-4 - Obtaining possession by trick, false representation, etc.

Whoever, with the intent to deprive or defraud the owner of any motor vehicle, or the person in lawful possession thereof, out of the temporary use, benefit, or enjoyment of such motor vehicle, shall obtain the custody of such motor vehicle from the owner thereof, or from such owner's agent, or from any person in lawful possession thereof by some trick or fraudulent or false representation, or any false token or writing, or false personation of another, shall, upon conviction, be deemed guilty of a Class C felony and shall be punished with imprisonment in a state penitentiary for not more than 10 years nor less than one year and one day, or shall be fined not more than $5,000.00 or shall be both fined and imprisoned.



Section 32-15-5 - Hiring with intent to defraud.

Whoever, with intent to defraud the owner of any motor vehicle or any person in lawful possession thereof, hires from such owner, or such owner's agents, or any person in lawful possession thereof, any motor vehicle shall, upon conviction, be deemed guilty of a Class C felony and shall be punished by imprisonment in a state penitentiary for not more than 10 years nor less than one year and one day, or shall be fined not more than $5,000.00, or shall be both fined and imprisoned. The refusal to pay the hire of such motor vehicle or absconding without paying or offering to pay such hire shall be prima facie evidence of such fraudulent intent.



Section 32-15-6 - Failure to redeliver hired vehicle; service of written demand.

Any person who, after hiring, leasing or renting a motor vehicle under an agreement in writing, which provides for return of said vehicle to a particular place, or at a particular time, shall abandon such vehicle, or secrete, convert, sell or attempt to sell the same or any part thereof, or who shall fail to return the vehicle to said place within the time specified, and is thereafter personally served with a written demand, or upon whom written demand is thereafter made by registered mail, to return said vehicle to the place specified in the written agreement within 48 hours from the time of the personal service or service by registered mail of such demand, and who fails, except for causes beyond his control to return said vehicle to the lessor within said period, is guilty of a Class C felony and shall be punished by imprisonment for not more than 10 years or less than one year and one day in a state penitentiary, or shall be fined not more than $5,000.00, or shall be both fined and imprisoned. Service by registered mail shall be deemed to be complete upon deposit in the United States mail of such demand securely wrapped, postpaid and addressed to such person at the address for such person set forth in the written agreement for the hire or use thereof or in the absence of such address to such person's last known place of residence.



Section 32-15-7 - Embezzlement, conversion, etc., of motor vehicle which is subject of larceny.

Whoever embezzles or fraudulently converts to his own use or secretes, with intent to embezzle or fraudulently convert to his own use, any motor vehicle delivered to him, which may be the subject of larceny or any part thereof, shall be deemed guilty of a Class C felony and shall be punished by imprisonment for not more than 10 years or less than one year and one day in a state penitentiary, or shall be fined not more than $5,000.00, or shall be both fined and imprisoned.



Section 32-15-8 - Permitting another to drive hired car.

Whoever, after hiring a motor vehicle under an agreement not to permit another to operate or drive same, shall, without first securing the consent of the renter thereto, or the renter's duly authorized agent, permit another to operate or drive same shall be guilty of a misdemeanor and shall be punished by imprisonment for not more than six months or shall be fined not more than $200.00, or shall be both fined and imprisoned.






Chapter 16 - SELLING USED MOTOR VEHICLES.

Section 32-16-1 - Definitions.

The terms "dealer" and "vendor" as used in this chapter shall be construed to include every individual, partnership, corporation or association whose business in whole or in part is that of selling new or used motor vehicles and likewise shall be construed to include every agent, representative or consignee of any such dealer as defined above, as fully as if the same had been herein expressly set out; except, that no agent, representative or consignee of such dealer or vendor shall be required to make and file the bond if such dealer or vendor for whom such agent, representative or consignee acts shall have fully complied with all of the provisions of this chapter.



Section 32-16-2 - Registration of certain vehicles; bond of certain dealers.

Every dealer in used or secondhand motor vehicles who is a nonresident of the State of Alabama, or who does not have a permanent place of business in the State of Alabama, and any person, firm or corporation who brings any used or secondhand motor vehicle into the State of Alabama for purposes of sale or resale, except as a trade-in on a new motor vehicle, or another used car, shall, within 10 days from date of entering of said used or secondhand motor vehicle into the State of Alabama, register such motor vehicle with the probate judge of the county in which said secondhand or used motor vehicle is brought, on a form to be provided by the probate judge, and shall, before said used or secondhand car is put on a used car lot for sale, or offered for sale, or sold, execute bond with two good and sufficient sureties or with a surety company duly authorized to do business in the State of Alabama as surety or sureties thereon, payable to the said probate judge for the use or benefit of the purchaser and his vendees, conditioned to pay all loss, damages and expenses that may be sustained by the purchaser or vendees, that may be occasioned by reason of any fraudulent misrepresentations or breaches of warranty as to freedom from liens, quality, condition, use or value of said motor vehicle being so sold. Said bond shall be in the full amount of the sale price of such secondhand or used motor vehicle, but in no event to exceed the sum of $1,000.00, and such bond shall be filed with the probate judge of the county in which such sale is made by the vendor, and such bond shall be approved by said probate judge as to the amount thereof and as to the solvency of the surety or sureties thereon, for which services the vendor shall pay a fee of $1.00 as registration and recording, which said sum shall be held and disposed of as other registration and recording fees are now held and disposed of by him; and the said vendor shall pay over to the probate judge at the time of the registration of said bond the further sum of $5.00, which said sum shall be by the probate judge paid over to the county treasury of the respective counties, less a fee of $.50 to be retained by the probate judge to the credit of county school funds, the same to be distributed and disposed of as provided by law.



Section 32-16-3 - Right of action dependent upon compliance.

No action nor the right of action to recover any such secondhand or used motor vehicle, nor any part of the selling price thereof, shall be maintained in the courts of this state by any such dealer or vendor, his successors or assigns, when such vendor or dealer shall have failed to comply with the terms and provisions of this chapter.



Section 32-16-4 - Penalty.

Any vendor or dealer in used or secondhand motor vehicles who shall violate or fail to observe any of the provisions of this chapter shall be deemed guilty of a misdemeanor and, upon conviction for such violation, shall be punished by a fine of not less than $100.00 nor more than $500.00, and/or by imprisonment for not less than 30 days nor more than six months. The Director of Public Safety and his subordinate officers are hereby authorized and required to enforce, and are charged with the duty of enforcing, the provisions of this chapter.






Chapter 17 - WARRANTY WORK ON MOTOR VEHICLES.

Section 32-17-1 - Compensation by manufacturer, etc., for work performed by dealer or representative.

No manufacturer of motor vehicles, distributor, distributor branch or factory branch or officer, agent or other representative thereof shall fail to compensate adequately and fairly its dealer or representative for labor, parts or expenses incurred by the dealer or representative with regard to factory warranty agreements performed by the dealer or representative. In no event shall said manufacturer of motor vehicles, distributor, distributor branch or factory branch pay to its dealer or representative a labor rate per hour for warranty work less than that charged by said dealer or representative to its retail customer. Conversely, no franchised dealer or representative shall charge its manufacturer, distributor, distributor branch or factory branch a labor rate per hour in excess of the rate charged its retail customers.



Section 32-17-2 - Penalty.

Any manufacturer of motor vehicles, distributor, distributor branch or factory branch or officer, agent or other representative thereof, or any dealer or representative of the same, who shall violate any provision of this chapter shall be guilty of a misdemeanor and shall be fined a sum not less than $10.00 nor more than $500.00 for each such violation.






Chapter 17A - NONORIGINAL EQUIPMENT MANUFACTURER AFTERMARKET CRASH PARTS DISCLOSURE.

Section 32-17A-1 - Definitions.

As used in this chapter, the following words and phrases shall have the following meanings respectively ascribed to them, unless the context clearly indicates otherwise:

(1) AFTERMARKET CRASH PART. A replacement for any of the nonmechanical sheet metal or plastic parts which generally constitute the exterior of a motor vehicle, including inner and outer panels.

(2) INSTALLER. An individual who performs the work of replacing or repairing parts of a motor vehicle.

(3) INSURER. Includes an insurance company and any person authorized to represent the insurer with respect to a claim and who is acting within the scope of the person's authority.

(4) NONORIGINAL EQUIPMENT MANUFACTURER AFTERMARKET CRASH PART. An aftermarket crash part made by any manufacturer other than the original vehicle manufacturer or his or her supplier.

(5) REPAIR FACILITY. A motor vehicle dealer, garage, body shop, or other commercial entity which undertakes the repair or replacement of those parts that generally constitute the exterior of a motor vehicle.



Section 32-17A-2 - Identification of nonoriginal equipment manufacturer aftermarket crash parts manufactured or supplied in this state.

Any nonoriginal equipment manufacturer aftermarket crash part manufactured or supplied for use in this state on or after January 1, 1990, shall have affixed thereto or inscribed thereon the logo, identification number, or name of its manufacturer. Such manufacturer's logo, identification number, or name shall be visible after installation whenever practicable.



Section 32-17A-3 - Disclosure document.

In all instances where nonoriginal equipment manufacturer aftermarket crash parts are used in preparing an estimate for repairs, the written estimate prepared by the insurer and repair facility shall clearly identify each such part. A disclosure document attached to the estimate shall contain the following information in no smaller than 10 point type:

THIS ESTIMATE HAS BEEN PREPARED BASED ON THE USE OF AFTERMARKET CRASH PARTS SUPPLIED BY A SOURCE OTHER THAN THE MANUFACTURER OF YOUR MOTOR VEHICLE. THE AFTERMARKET CRASH PARTS USED IN THE PREPARATION OF THIS ESTIMATE ARE WARRANTED BY THE MANUFACTURER OR DISTRIBUTOR OF SUCH PARTS RATHER THAN THE MANUFACTURER OF YOUR VEHICLE.






Chapter 18 - MUNICIPAL TESTING STATIONS.

Section 32-18-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings indicated:

(1) PERSON. Every natural person, firm, copartnership, association, or corporation.

(2) OPERATOR. Every person who is in actual physical control of a motor vehicle upon a street, alley, or thoroughfare.

(3) MOTOR VEHICLE. Any vehicle propelled by any power other than muscular power, including traction engines, tractor cranes, power shovels, road building machines, road rollers, road sweepers, and sand spreaders, which are self-propelled; and trailers, semitrailers, and motorcycles. This definition shall not include traction engines, tractor cranes, power shovels, road building machines, road rollers, road sweepers, and sand spreaders which are not self-propelled; or tractors used exclusively for agricultural purposes, well drillers, electric trucks with small wheels used in factories, warehouses, and railroad stations and operated principally on private property and such vehicles as run only upon rails or tracks; or motor vehicles to the extent of five or more owned by any person having testing equipment and facilities meeting the requirements of the city; or motor vehicles engaged in the business of carrying and transporting passengers or property and subject to the supervision and regulation of the Alabama Public Service Commission.

(4) OWNER. A person who holds the legal title to a motor vehicle, or, in the event a motor vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee or in the event a mortgagor of a motor vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this chapter.



Section 32-18-2 - City may set up or designate testing stations.

Any city shall have the power to acquire, establish, erect, equip, operate, and maintain motor vehicle testing stations therein, to pay for the same out of the proceeds of the collection of fees charged for testing motor vehicles, and to make rules and regulations for the purpose of carrying out the provisions of any ordinance adopted under the terms of this chapter. Such city may also designate privately operated stations as official inspecting stations on which such city shall by agreement with the owners or operators of such stations impose the power and authority to conduct such inspections in lieu of or in addition to the stations operated by such city and in accordance with the terms of this chapter and any ordinance adopted under its provisions.



Section 32-18-3 - Fees.

Such city shall have the power to fix the amount of fees, not exceeding $1.00 per test and not more than $2.00 per annum, for the inspection of any motor vehicle for any and all defects prohibited by law upon and for every restriction and requirement imposed by law with respect to the equipment and maintenance of any such motor vehicle operated upon the streets, alleys, or highways of such city. In addition to inspections required by ordinance, any owner or operator may have his motor vehicle inspected as often as he or she may reasonably desire, between such inspection periods as may be fixed by such city. Such city shall have additional power to set aside all fees so collected by it in a separate fund out of which all costs and expenses in connection with or growing out of the construction, establishment, equipment, operation, and maintenance of such stations by it shall be paid. Any surplus remaining in such fund shall be paid into a fund for traffic regulation and enforcement.



Section 32-18-4 - Use of streets dependent upon compliance with ordinance.

The right to use the streets, alleys, and highways of any city enacting any such ordinance shall be dependent upon compliance with the terms of such ordinance and with the laws of the state relating to motor vehicles and the parking or use thereof on the streets, alleys, or highways of such city.



Section 32-18-5 - Stickers; control of tests.

The Director of Public Safety of Alabama shall approve the shape, size, color, and inscription of a sticker to be placed by any such city so operating or in which are operated motor vehicle testing stations hereunder upon the windshield of any motor vehicle so passing the tests herein provided. No such certificate shall be issued or attached to any motor vehicle until and unless such vehicle shall, upon such inspection, be found to comply with the terms and conditions and requirements imposed by law and the ordinance adopted under this chapter. The director shall also have supervision and control over the type of tests and the facilities therefor in any such motor vehicle testing station, and any such city desiring to establish any such station or to designate any privately owned station shall first procure the approval of such tests and facilities by the Director of Public Safety.



Section 32-18-6 - City may pay for testing stations from earnings or out of general fund.

Any such city shall have additional powers to pay for any such testing station or stations operated by it and for the equipment, maintenance, and operation thereof out of past or future earnings of such station or stations or out of the general fund.



Section 32-18-7 - Applicable to residents or persons who maintain place of business in city.

Any such city may provide for the inspection of motor vehicles operated upon the streets, alleys, or highways thereof when owned or operated by residents or by persons who maintain a place of business in any such city where so operated.



Section 32-18-8 - Penalty; seizure of motor vehicle.

Any such city shall have the power to enforce such ordinance by fine, not exceeding $100.00, or imprisonment, not exceeding six months, or both. Each day's violation of such ordinance shall constitute a separate offense. Such fine or imprisonment may be imposed upon either the owner or operator of any such motor vehicle. Such city shall have authority also to seize and impound any motor vehicle which has not been inspected in accordance with the terms of such ordinance and to hold the same until inspection is made as provided by such ordinance. Any expense incurred in the seizure and impounding of such motor vehicle, together with any storage fees, shall be a first lien on the same; and the city shall have authority to enforce such lien as provided by law.






Chapter 19 - ELECTRIC PERSONAL ASSISTIVE MOBILITY DEVICES.

Section 32-19-1 - Use of electric personal assistive mobility device; operation at night; restrictions.

(a) Nothing in this title or in Alabama law shall be construed to limit the operation of an electric personal assistive mobility device on public highways, sidewalks, and bike ways of this state except that a person operating an electric personal assistive mobility device shall obey all speed limits and shall yield the right-of-way to pedestrians and human powered devices at all times. An operator shall also give an audible signal before overtaking and passing any pedestrian.

(b) An electric personal assistive mobility device shall not require a license plate or be registered by the Department of Revenue.

(c) An electric personal assistive mobility device may be operated at night provided that the operator wears reflectors and a headlight.

(d) Municipalities may prohibit the operation of an electric personal assistive mobility device on public highways where the speed limit is greater than 25 miles per hour, but shall not otherwise restrict the operation of an electric personal assistive mobility device.






Chapter 20 - MANUFACTURED HOME CERTIFICATE OF TITLE ACT.

Article 1

Section 32-20-1 - Short title.

This chapter may be cited as the Alabama Manufactured Home Certificate of Title Act.



Section 32-20-2 - Definitions.

For purposes of this chapter, the following terms shall have the meanings respectively ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) DEALER. A person licensed by the Alabama Manufactured Housing Commission as a manufactured home retailer and engaged regularly in the business of buying, selling, or exchanging manufactured homes in this state, and having an established place of business.

(2) DEPARTMENT. The Department of Revenue of this state.

(3) DESIGNATED AGENT. Each judge of probate, commissioner of licenses, director of revenue, or other county official in this state authorized and required by law to issue motor vehicle license tags, unless otherwise provided by law, who may perform his or her duties under this chapter personally or through his or her deputies, or such other persons located in this state, as the department may designate. The term shall also mean those dealers as herein defined who are appointed by the department as provided in Section 32-20-22 to perform the duties of designated agent for the purposes of this chapter. The dealers may perform their duties under this chapter either personally or through any of their officers or employees.

(4) LIEN. An encumbrance upon a manufactured home as security for payment of a debt.

(5) LIENHOLDER. Any person, firm, copartnership, association, or corporation holding a lien as herein defined on a manufactured home.

(6) MANUFACTURER. Any person regularly engaged in the business of manufacturing, constructing, or assembling manufactured homes, either within or without this state.

(7) MANUFACTURED HOME. A structure defined by and constructed in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974 and as amended by the Manufactured Housing Improvement Act of 2000, Title VI 42 U.S. Code, Section 603(6). Manufactured home means a structure, transportable in one or more sections, in the traveling mode, is eight body feet or more in width and 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling, with or without a permanent foundation, when connected to the required utilities, including the plumbing, heating, air conditioning, and electrical systems. It may be used as a place of residence, business, profession, trade, or for any other purpose, by the owner, lessee, or assigns and may consist of one or more units that can be attached or joined together. A manufactured home bears a HUD Seal affixed to the rear of the home.

(8) MANUFACTURED HOME IDENTIFICATION NUMBER. The numbers and letters on a manufactured home designated by the manufacturer or assigned by the department for the purpose of identifying the manufactured home.

(9) MODULAR HOME. A factory built home consisting of units designed to be incorporated at a building site on a permanent foundation into a permanent structure to be used for residential purposes and which bears an insignia that indicates compliance with the codes and requirements established by the Alabama Manufactured Housing Commission which are in accordance with the International Residential Building Code.

(10) NEW MANUFACTURED HOME. A manufactured home that has never been the subject of a first sale for use and includes a manufactured home delivered to a customer that was subsequently returned to the dealer without a certificate of title being issued on the manufactured home.

(11) OWNER. A person, other than a lienholder, having the property in or title to a manufactured home. The term includes a person entitled to the use and possession of a manufactured home subject to a security interest in another person, but excludes a lessee under a lease not intended as security. Under any lease-purchase or installment sales agreement where a governmental agency, either city, county, or state, is the lessee or purchaser with a security interest or right to purchase, the lessee or purchaser shall be the owner for purposes of this chapter.

(12) PERMANENTLY AFFIXED. A manufactured home installed in accordance with the manufacturer's specifications as required by state law on the owner's land and taxed as real property.

(13) PERSON. The term shall include every natural person, firm, copartnership, association, or corporation.

(14) RESIDENT ADDRESS. The address in Alabama where the manufactured home is physically located.

(15) SECURITY AGREEMENT. A written agreement that reserves or creates a security interest.

(16) SECURITY INTEREST. An interest in a manufactured home reserved or created by agreement and which secures payment or performance of an obligation.

(17) STATE. A state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a province of the Dominion of Canada.

(18) USED MANUFACTURED HOME. A manufactured home that has been the subject of a first sale for use, whether within this state or elsewhere.



Section 32-20-3 - Powers and duties of department.

(a) The department shall prescribe and provide suitable forms of applications, certificates of title, notices of security interests, and all other notices and forms necessary to carry out the provisions of this chapter.

(b) The department may do any of the following:

(1) Make necessary investigations to procure information required to carry out the provisions of this chapter.

(2) Adopt and enforce reasonable rules and regulations to carry out the provisions of this chapter, including rules that allow alternative methods of proof of satisfaction of liens.

(3) Assign a new identification number to a manufactured home if it has none, or its identification number is destroyed or obliterated and shall issue a new certificate of title showing the new identification number.

(4) Revoke the authority of a dealer or other person appointed by the department to act as a designated agent under this chapter when it finds that the dealer or other person has failed to faithfully perform his or her duties under this chapter or has been convicted of violating any felony provisions of this chapter or of Title 40.

(c) The department, in accordance with applicable privacy and confidentially statutes, rules, and regulations, may make available information concerning the status of a title on any manufactured home as reflected by the records in a manner prescribed by the department. Such information supplied by the department shall be considered official only if in writing. The department shall charge the fees set forth in Section 32-20-4; provided, that no fee shall be charged Alabama law enforcement agencies or law enforcement agencies of any other state when the state furnishes like or similar information without charge to the department or to Alabama law enforcement agencies.

(d) Whenever this chapter provides that a written certificate or other document is to be filed with the department, the commissioner may establish procedures for and accept in lieu of such paper document a filing made by electronic means. The department may also establish procedures for the electronic transfer of title and the recording and release of security interests. Such filing or transfer by electronic means shall be accepted only if the content of the filing satisfies all of the requirements of this chapter.



Section 32-20-4 - Transaction fees.

(a) There shall be paid to the department for issuing and processing documents required by this chapter a fee of fifteen dollars ($15) for each of the following transactions:

(1) Each application for certificate of title.

(2) Each application for replacement or corrected certificate of title.

(3) Each application for certificate of title after transfer.

(4) Each notice of security interest.

(5) Each assignment by lienholder.

(6) Each application for cancellation of a certificate of origin or certificate of title.

(7) Each application for information as to the status of the title of a manufactured home. Such information shall be treated in the same manner as prescribed by state and federal statutes, rules, and regulations regarding the confidentiality and disclosure of motor vehicle records.

(b) The designated agents shall add the sum of one dollar fifty cents ($1.50) for each transaction, as specified in subsection (a), processed for which this fee is charged to be retained as the agent's commission for services rendered, and all other fees collected shall be remitted to the department in a manner prescribed by the department.

(c) If more than one transaction is involved in any application on a single manufactured home and if supported by all required documents, the fee charged by the department and by the designated agent for processing and issuing shall be considered as only one transaction for which the designated agent shall receive and retain one dollar fifty cents ($1.50) and shall collect and remit to the department fifteen dollars ($15).

(d) A fee of five dollars ($5) shall be added for each transaction, as specified in subdivisions (1), (3), and (6) of subsection (a), for the nonprofit 501(c)3 foundation known as the Alabama Housing Foundation.

(e) Every transaction shall be accompanied by the fee specified in this chapter, regardless of whether the title is issued electronically or not, unless specifically exempted by this chapter.



Section 32-20-5 - Commission fee.

The judge of probate or other county official who is authorized and required by law to process applications for certificates of title by this chapter may collect and retain a one dollar fifty cent ($1.50) commission fee for each application processed in addition to the one dollar fifty cents ($1.50) designated agent commission fee to further defray the cost of processing and mailing of title application and supporting documents.



Section 32-20-6 - Inspections; search warrants.

(a) Any sheriff, deputy sheriff, policeman of an incorporated municipality, or duly authorized representative of the Department of Public Safety or Department of Revenue of this state may enter into the premises of any manufactured home dealer licensed therefore by the State of Alabama or any political subdivision thereof and inspect the identification numbers of all manufactured homes or parts thereof contained on the premises, at any time of the day or night in order to enforce the provisions of this chapter.

(b) Any sheriff, deputy sheriff, policeman of an incorporated municipality, or duly authorized commissioned law enforcement officer of the Department of Public Safety or the Department of Revenue of this state shall have the power to serve and execute any and all search warrants obtained in accordance with law for the purposes of the provisions of this chapter.

(c) Interference by any person with proper inspection by lawful officers as authorized by this section is a misdemeanor.



Section 32-20-7 - Forms, rules, and regulations to be supplied.

The department shall provide each designated agent with a supply of forms, rules, and regulations provided for in this chapter. Such forms, rules, and regulations at the discretion of the department shall be provided in an electronic format.



Section 32-20-8 - Enforcement.

The department is charged with the enforcement of the provisions of this chapter and may call upon any and all law enforcement agencies and officers of this state for such assistance as it deems necessary in order to assure such enforcement and it shall be the duty of such law enforcement agencies and officers to render such assistance to the department when called upon by it to do so.



Section 32-20-9 - Violations - Aiding, abetting, etc.

A person who, whether present or absent, aids, abets, induces, procures, or causes the commission of an act which if done directly by him or her, would be a felony or a misdemeanor under a provision of this chapter, is guilty of the same felony or misdemeanor.



Section 32-20-10 - Violations - Alterations, forgeries, etc.

A person is guilty of a Class C felony who, with fraudulent intent does any of the following:

(1) Alters, forges, or counterfeits a certificate of title.

(2) Alters or forges an assignment of a certificate of title, or an assignment or release of a security interest, on a certificate of title or a form the department prescribes.

(3) Has possession of or uses a certificate of title, knowing it has been altered, forged, or counterfeited.

(4) Uses a false or fictitious name or address, or makes a material false statement, or fails to disclose a security interest, or conceals any other material fact, in an application for a certificate of title.



Section 32-20-11 - Violations - Certificate and application.

A person is guilty of a Class B misdemeanor who does any of the following:

(1) With fraudulent intent, permits another, not entitled thereto, to use or have possession of a certificate of title.

(2) Willfully fails to mail or deliver a certificate of title or application therefore to the department within 10 days after the time required by this chapter.

(3) Willfully fails to deliver to his or her transferee a certificate of title within 10 days after the time required by this chapter.

(4) Knowingly and willfully commits a fraud in any application or a title.

(5) Willfully violates any other provision of this chapter, except as otherwise provided in this chapter.






Article 2

Section 32-20-20 - Application; manufactured home permanently affixed; detachment; records.

(a) Except as provided in Section 32-20-21 or subsection (b), every owner of a manufactured home designated a 1990 year model and not more than 20 model years old, as determined by the department, and all models subsequent thereto which is in this state and for which no certificate of title has been issued by the department, shall make application to a designated agent as herein defined for a certificate of title to the manufactured home, or to each unit thereof if the manufactured home consists of more than one unit.

(b) If a manufactured home not more than 20 model years old, as determined by the department, is permanently affixed to a parcel of real property and the ownership of the manufactured home and real property is identical, the original retail purchaser or lienholder for the original retail purchaser as recorded on the certificate of origin or the titled owner or owners lienholder recorded on the certificate of title may apply for a cancellation of a certificate of origin or certificate of title through a designated agent and obtain from the Alabama Department of Revenue a certificate of cancellation of the certificate of origin or cancellation of the certificate of title to the manufactured home by delivering to the department, all of the following:

(1) The certificate of origin or certificate of title to the manufactured home, or each separate certificate of origin or certificate of title if the manufactured home consists of more than one unit or, in lieu thereof, post a bond in accordance with the provisions of subdivision (2) of Section 32-20-24.

(2) Lien release from lienholder as recorded on the certificate of title or, in lieu thereof, post a bond in accordance with the provisions of subdivision (2) of Section 32-20-24.

(3) An affidavit executed by all who have an ownership interest in the manufactured home and the realty to which the manufactured home has become permanently affixed to the effect that the manufactured home is permanently affixed to the realty described in the deed and containing written verification from the judge of probate that the manufactured home has been recorded as being permanently affixed and recorded as real property in that county.

(c) If a manufactured home for which the certificate of origin or certificate of title has been cancelled as provided in this section or previously cancelled under Section 32-8-30, is subsequently detached from the realty to which it became permanently affixed, the current owner or owners must reapply for a new certificate of title, post a bond in accordance with the provisions of subdivision (2) of Section 32-20-24, and pay the required fee specified in Section 32-20-4, for the manufactured home, or if in more than one section, for each component unit.

(d) Any dealer, acting for himself, herself, or another, who sells, trades, or otherwise transfers any manufactured home required to be titled under this chapter who does not comply with the provisions of this chapter shall be guilty of a Class B misdemeanor and upon conviction shall be fined in a sum not exceeding five hundred dollars ($500).

(e) The department shall maintain a record of all certificates of title and manufacturer's certificate of origin that are cancelled pursuant to this section:

(1) Under a distinctive title number if a certificate of title was issued and subsequently cancelled.

(2) Under the manufactured home identification number.

(3) Under the name of the owner on whose behalf the certificate of title or certificate of origin is cancelled.

(4) In the discretion of the department, by any other method the department determines.



Section 32-20-21 - Issuance excluded.

No certificate of title shall be issued for any of the following:

(1) A manufactured home owned by the United States or any agency thereof.

(2) A manufactured home owned by a manufacturer or licensed manufactured home dealer and held for sale.

(3) A manufactured home owned by a nonresident of this state and not located in this state.

(4) Manufactured homes designated more than 20 model years old, as determined by the department, and all 1989 and prior year models.

(5) Modular homes.

(6) A manufactured home situated in this state and permanently affixed to the real property on which it is placed and for which the certificate of title or the manufacturer's certificate of origin has been cancelled pursuant to subsection (b) of Section 32-20-20.



Section 32-20-22 - Designated agents of department.

(a) Each judge of probate, commissioner of licenses, director of revenue, or other county official in this state authorized and required by law to issue motor vehicle license tags, unless otherwise provided by law, shall by virtue of his or her office be a designated agent of the department. Judges of probate, commissioners of licenses, directors of revenue, or other county officials may perform their duties under this chapter either personally or through any of their deputies.

(b) Every dealer, as defined in this chapter, shall qualify as a designated agent of the department. The dealers may perform their duties under this chapter either personally or through any of their officers or employees; provided, that the dealers or persons shall enter into a bond with a corporate surety authorized to do business in this state as surety thereon, payable to the State of Alabama in a sum as provided in subsection (b) of Section 32-8-34, conditioned on the faithful performance of their duties under this chapter.

(c) The department may appoint other persons as its designated agents under this chapter. An appointee shall enter into a bond as provided in subsection (b) of Section 32-8-34, conditioned on the faithful performance of his or her duties under this chapter. Full-time bonded employees of the Department of Revenue may serve as designated agents without additional bond.



Section 32-20-23 - Application requirements.

(a) The application for the certificate of title of a manufactured home in this state shall be made by the owner to a designated agent, on the form the department prescribes, and shall contain all of the following:

(1) The name, current residence, and mailing address of the owner.

(2) A description of the manufactured home including the following data: Year, make, model, manufactured home identification number, and whether new or used.

(3) The date of purchase by applicant, the name and address of the person from whom the manufactured home was acquired, and the names and addresses of any lienholders in the order of their priority and the dates of their security agreements.

(4) Other information that the department may require.

(b) If the application is for a manufactured home purchased from a dealer, it shall contain the name and address of any lienholder holding a security interest created or reserved at the time of the sale and the date of the security agreement and shall be signed by the designated agent as well as the owner, and the designated agent shall promptly mail or deliver the application to the department.

(c) If the application is for a new manufactured home, it shall be accompanied by the certified manufacturer's statement of origin showing proper assignments to the applicant. The manufacturer, upon the shipment of a manufactured home into this state, shall forthwith furnish the dealer with a certified statement of origin.

(d) If the application is for a used manufactured home last titled in this state, it shall be accompanied by the outstanding Alabama certificate of title issued under this chapter or under the provisions of Chapter 8 of this title.

(e) Each application shall contain or be accompanied by the certificate of a designated agent that the manufactured home identification number and descriptive data shown on the application, pursuant to the requirements of subdivision (2) of subsection (a), are correct, and that the agent identified the person signing the application and witnessed the signature.

(f) If the application refers to a manufactured home last previously titled in another state or country, the application shall contain or be accompanied by the following:

(1) Any certificate of title issued by the other state or country.

(2) Any other information and documents as the department may reasonably require to establish the ownership of the manufactured home and the existence or nonexistence of security interest in it.

(3) The certificate of a designated agent that the manufactured home identification number and descriptive data shown on the application pursuant to subdivision (2) of subsection (a) are correct, and any other proof of the identity of the manufactured home as the department may reasonably require.

(g) Every designated agent, within 20 calendar days after an application is received by him or her, shall forward to the department, in a manner as prescribed by the department, the fee as provided in Section 32-20-4, and the application, along with any other evidence of title as may have been delivered to the designated agent by the applicant.



Section 32-20-24 - Acceptance of application where ownership of manufactured home in question.

If the department is not satisfied as to the ownership of the manufactured home or that there are no undisclosed security interests in it, the department may accept the application but shall do either of the following:

(1) Withhold issuance of a certificate of title until the applicant presents documents reasonably sufficient to satisfy the department as to the applicant's ownership of the manufactured home and that there are no undisclosed security interests on it.

(2) As a condition of issuing a certificate of title or certificate of cancellation, require the applicant to file with the department a bond in a form prescribed by the department and executed by the applicant, and either accompanied by the deposit of cash with the department or also executed by a person authorized to conduct a surety business in this state. The bond shall be in an amount equal to fifty thousand dollars ($50,000) for manufactured homes less than 10 model years old and twenty-five thousand dollars ($25,000) for all manufactured homes 10 years old or older and shall be conditioned to indemnify any prior owner and lienholder and any subsequent purchaser of the manufactured home or person acquiring any security interest in it, and their respective successors in interest, against any expense, loss, or damage, including reasonable attorney's fees, by reason of the issuance of the certificate of title or certificate of cancellation for the manufactured home or on account of any defect in or undisclosed security interest upon the right, title, and interest of the applicant in and to the manufactured home. Any such interested person has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond, and any deposits accompanying it, shall be returned at the end of three years or prior thereto if the manufactured home is no longer in this state and the currently valid Alabama certificate of title is surrendered to another state, unless the department has been notified of the pendency of an action to recover on the bond.



Section 32-20-25 - Issuance of certificate.

(a) The department shall examine each application received and, when satisfied that the applicant is entitled to the issuance of a certificate of title, shall issue a certificate of title to the manufactured home on the form prescribed by the department.

(b) The department shall maintain a record of all certificates of title issued pursuant to the provisions of this chapter:

(1) Under a distinctive title number assigned to the manufactured home.

(2) Under the manufactured home identification number.

(3) Under the name of the owner.

(4) In the discretion of the department, by any other method the department determines.



Section 32-20-26 - Certificate contents.

(a) Each certificate of title issued by the department shall contain all of the following:

(1) The date issued.

(2) The name and current address of the owner.

(3) The names and addresses of any lienholders in the order of priority as shown on the application, or if the application is based on a certificate of title, as shown on the certificate.

(4) The title number.

(5) A description of the manufactured home including the following data: Year, make, model, manufactured home identification number, and whether new or used.

(6) Any other data the department prescribes.

(b) The certificate of title shall contain forms for assignment and warranty of title by the owner, and for assignment warranty of title by a dealer, and may contain forms for applications for a certificate of title by a transferee, the naming of a lienholder and the assignment or release of the security interest by a lienholder.

(c) A certificate of title issued by the department is prima facie evidence of the facts appearing on it.

(d) A certificate of title to a manufactured home is not subject to garnishment, attachment, execution, or other judicial process, but this subsection does not prevent a lawful levy upon the manufactured home.



Section 32-20-27 - Mailing of certificate; electronic issuance.

The certificate of title shall be mailed to the first lienholder named in it or, if none, to the owner. The department may promulgate rules to issue such certificate of title electronically in lieu of issuing the certificate of title by mail.



Section 32-20-28 - Grounds for refusal.

The department shall refuse issuance of certificate of title if any required fee is not paid or if the department has reasonable grounds to believe that one of the following exists:

(1) The applicant is not the owner of the manufactured home.

(2) The application contains a false or fraudulent statement.

(3) The applicant fails to furnish required information or documents or any additional information the department reasonably requires.



Section 32-20-29 - Replacement certificate.

(a) If a certificate of title issued under this chapter or previously issued under Chapter 8 of this title is lost, stolen, mutilated, or destroyed or becomes illegible, the first lienholder or, if none, the owner or legal representative of the owner named in the certificate, as shown by the records of the department, shall promptly make application for and may obtain a replacement upon furnishing information satisfactory to the department and payment of the fee as hereinafter required. The replacement certificate of title shall contain the legend, "This is a replacement certificate and may be subject to the rights of a person under the original certificate." It shall be mailed to the first lienholder named in it, or, if none, to the owner.

(b) The department shall not issue a new certificate of title to a transferee upon application made on a replacement certificate until 15 calendar days after the issuance date of the surrendered replacement title.

(c) A person recovering an original certificate of title for which a replacement has been issued shall promptly surrender the original certificate to the department.



Section 32-20-30 - Transfer of interest by owner.

(a) If an owner transfers his or her interest in a manufactured home, other than by the creation of a security interest, he or she shall, at the time of the sale of the manufactured home, execute an assignment and warranty of title to the transferee in the space provided therefor on the certificate or as the department prescribes, and cause the certificate and assignment to be mailed or delivered to the transferee or to the department.

(b) Except as provided in this section, the transferee promptly, after delivery to him or her of the manufactured home, shall execute the application for a new certificate of title in the space provided therefor on the certificate or as the department prescribes, and cause the certificate and application to be mailed or delivered to a designated agent.

(c) Upon request of the owner or transferee, a lienholder in possession of the certificate of title, unless the transfer was in breach of his or her security agreement, shall deliver the certificate to the transferee. Upon receipt of the certificate, the transferee shall make application to a designated agent for a new certificate. The delivery of the certificate does not affect the rights of the lienholder under his or her security agreement.

(d) If a security interest is reserved or created at the time of the transfer, the certificate of title shall be retained by or delivered to the person who becomes the lienholder and the parties shall comply with Section 32-20-32.

(e) Except as provided in Section 32-20-32, and as between the parties, a transfer by an owner is not effective until the provisions of this section have been complied with.



Section 32-20-31 - Transfer of interest by dealer.

(a) If a dealer buys a manufactured home and holds it for resale and procures the certificate of title from the owner or the lienholder he or she need not send the certificate to the department but, upon transferring the manufactured home to another person other than by the creation of a security interest, shall promptly execute the assignment and warranty of title by a dealer, showing the names and addresses of the transferee and of any lienholder holding a security interest created or reserved at the time of the resale and the date of his or her security agreement, in the spaces provided therefor on the certificate or as the department prescribes, and mail or deliver the certificate to a designated agent with the transferee's application for a new certificate.

(b) Every dealer shall maintain for five years a record in the form the department prescribes of every manufactured home bought, sold, or exchanged by him or her or received by him or her for sale or exchange, which shall be open to inspection by representatives of the department and law-enforcement officers during reasonable business hours.



Section 32-20-32 - Involuntary transfer of interest.

(a) If the interest of an owner in a manufactured home passes to another other than by voluntary transfer, the transferee, except as hereinafter provided in subsection (b), shall promptly mail or deliver to a designated agent the last certificate of title, if available, and proof of the transfer, together with his or her application for a new certificate in the form the department prescribes. If the interest of an owner in a manufactured home passes to another other than by voluntary transfer, and the manufactured home is permanently affixed to the real property and the owner of the manufactured home and the real property are the same then the transferee, except as hereinafter provided in subsection (b), shall promptly mail or deliver to a designated agent the last certificate of title, if available, and proof of the transfer, together with his or her application for a certificate of cancellation in the form the department prescribes.

(b) If the interest of the owner is terminated or the manufactured home is sold under a security agreement by a lienholder named in the certificate of title, the transferee shall promptly make application to a designated agent for a new certificate of title in the form the department prescribes. The application shall be accompanied by the last certificate of title and an affidavit made by or on behalf of the lienholder that the manufactured home was repossessed and that the interest of the owner was lawfully terminated or sold pursuant to the terms of the security agreement.

If the lienholder succeeds to the interest of the owner and holds the manufactured home for resale, he or she need not secure a new certificate of title but, upon transfer to another person, shall promptly mail or deliver to the transferee the certificate, affidavit, and other documents required by the department. The transferee shall promptly make application to a designated agent for a new certificate in the form prescribed by the department.

(c) Notwithstanding anything to the contrary contained in this section, a person holding a certificate of title whose interest in the manufactured home has been extinguished or transferred other than by voluntary transfer shall forthwith mail or deliver the certificate to the department upon request of the department; and the delivery of the certificate pursuant to the request of the department does not affect the rights of the person surrendering the certificate; and the action of the department in issuing a new certificate of title as provided herein is not conclusive upon the rights of an owner or lienholder named in the old certificate.



Section 32-20-33 - Issuance of new certificate upon assignment.

(a) The department, upon receipt of a properly assigned certificate of title, with an application for a new certificate title, the required fee, and any other documents required by the department, shall issue a new certificate of title in the name of the transferee as owner and mail it to the first lienholder named in it or, if none, to the owner.

(b) The department, upon receipt of an application for a new certificate of title by a transferee other than by voluntarily transfer, with proof of the transfer, the required fee, and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner. If the outstanding certificate of title is not delivered to the department, the department shall make demand therefor from the holder thereof.

(c) The department shall file every surrendered certificate of title, or an electronically reproduced copy of every such certificate, for a period of time deemed necessary by it in order to permit the tracing of title of the manufactured home designated therein.



Section 32-20-34 - Suspension or revocation of certificate.

(a) The department shall suspend or revoke a certificate of title, subject to the appeal provisions of Chapter 2A of Title 40, when authorized by any other provision of law or if it finds either of the following:

(1) The certificate of title was fraudulently procured or erroneously issued.

(2) The manufactured home has been scrapped, dismantled, or destroyed.

(b) Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.

(c) When the department suspends or revokes a certificate of title, the owner or person in possession of it, immediately upon receiving notice of the suspension or revocation, shall mail or deliver the certificate to the department.

(d) Should any person fail to comply with the provisions of subsection (c) the department shall seize and impound the certificate of title which has been revoked. It shall also be the duty of any peace officer, on notification to him or her by the department of the failure of a person to mail or deliver a revoked certificate of title to the department, to seize and mail or deliver to the department the revoked certificate of title.






Article 3

Section 32-20-40 - Applicability of chapter.

This chapter does not apply to or affect any of the following:

(1) A lien given by statute or rule of law to a supplier of services or materials for the manufactured home.

(2) A lien given by statute to the United States, this state, or any political subdivision of this state.

(3) A security interest in a manufactured home created by a manufacturer or dealer who holds the manufactured home for sale, but a buyer in the ordinary course of trade from the manufacturer or dealer takes free of the security interest.



Section 32-20-41 - Perfection of security interest.

(a) Unless excepted by this section, a security interest in a manufactured home for which a certificate of title is required by the terms of this chapter is not valid against creditors of the owner or subsequent transferees or lienholders of the manufactured home unless perfected as provided in this article or previously perfected under the terms of Chapter 8 of this title.

(b) A security interest is perfected by the delivery to the department of the existing certificate of title, if any, an application for a certificate of title containing the name and address of the lienholder and the date of his or her security agreement and the required fee. It is perfected as of the time of its creation if the delivery is completed within 30 days thereafter, otherwise, as of the time of the delivery.



Section 32-20-42 - Requirements upon creation of security interest.

If an owner creates a security interest in a manufactured home:

(1) The owner shall immediately execute the application in the space provided therefor on the certificate of title, or on a separate form the department prescribes to name the lienholder on the certificate showing the name and address of the lienholder and the date of his or her security agreement, and cause the certificate, application, and the required fee to be delivered to the lienholder.

(2) The lienholder shall immediately cause the certificate, application, and required fee to be mailed or delivered to the department.

(3) Upon request of the owner or subordinate lienholder, a lienholder in possession of the certificate of title shall either mail or deliver the certificate to the subordinate lienholder for delivery to the department, or, upon receipt from the subordinate lienholder of the owner's application and the required fee, mail or deliver them to the department with the certificate. The delivery of the certificate does not affect the rights of the first lienholder under his or her security agreement.

(4) Upon receipt of the certificate of title, application, and the required fee, the department shall either endorse on the certificate or issue a new certificate containing the name and address of the new lienholder, and mail the certificate to the first lienholder named in it.



Section 32-20-43 - Assignment.

(a) A lienholder may assign, absolutely or otherwise, his or her security interest in the manufactured home to a person other than the owner without affecting the interest of the owner or the validity of such security interest, but any person without notice of the assignment is protected in dealing with the lienholder of the security interest and the lienholder as the holder of the security interest and the lienholder remains liable for any obligations as lienholder until the assignee is named as lienholder on the certificate in the manner prescribed by the department.

(b) The department shall file each assignment received by the department with the required fee, and note the assignee as lienholder upon the record of notices of security interests maintained by the department.



Section 32-20-44 - Satisfaction.

(a) Upon the satisfaction of a security interest in a manufactured home for which the certificate of title is in the possession of the lienholder, he or she, within 10 days after demand, shall execute a release of his or her security interest, in the space provided therefor on the certificate or as the department prescribes, and mail or deliver the certificate and release to the next lienholder named therein, or, if none, to the owner or any person who delivers to the lienholder an authorization from the owner to receive the certificate. The owner, other than a dealer holding the manufactured home for resale, shall promptly cause the certificate and release to be mailed or delivered to the department, which shall release the lienholder's rights on the certificate or issue a new certificate.

(b) Upon the satisfaction of a security interest in a manufactured home for which the certificate of title is in the possession of a prior lienholder, the lienholder whose security interest is satisfied, within 10 days after demand, shall execute a release in the form the department prescribes and deliver the release to the owner or any person who delivers to the lienholder an authorization from the owner to receive it. The lienholder in possession of the certificate of title shall either deliver the certificate to the owner, or the person authorized by him or her, for delivery to the department, or, upon receipt of the release, mail or deliver it with the certificate to the department which shall release the subordinate lienholder's rights on the certificate or issue a new certificate.

(c) Upon receipt of the releases of security interests mentioned in subsections (a) and (b), the department shall file each release in the manner prescribed by the department and note the same upon the records of notices of security interests maintained by it.



Section 32-20-45 - Disclosure of information.

A lienholder named in a certificate of title upon written request of the owner or of another lienholder named on the certificate, shall disclose any pertinent information as to his or her security agreement and the indebtedness secured by it.



Section 32-20-46 - Construction with other laws.

(a) The method provided in this article of perfecting and giving notice of security interest in manufactured homes required to be titled under the terms of this chapter or titled under the terms hereof, shall be exclusive.

(b) Security interests in manufactured homes required to be titled or which are titled under this chapter, are hereby exempted from the provisions of law which otherwise require the filing or recording of financing statements or of other instruments creating or evidencing security interests.

(c) Security interests in manufactured homes not required to be titled under this chapter or not titled under the terms hereof, which are perfected under any other applicable laws of this state shall not be affected by this chapter but shall continue in all respects to be governed by such other laws of this state.



Section 32-20-47 - Electronic transmissions.

Notwithstanding any requirement in this chapter that a lien on a manufactured home shall be noted on the face of the certificate of title, if there are one or more liens or encumbrances on the manufactured home, the department may electronically transmit the lien to the first lienholder and notify the first lienholder of any additional liens. Subsequent lien satisfactions may be electronically transmitted to the department and shall include the name and address of the person satisfying the lien. If liens and lien releases are processed electronically and the last lien is satisfied, a title will be issued to the owner of the manufactured home in a manner as prescribed by the department. A duly certified copy of the department's electronic record of the lien shall be admissible in any civil, criminal, or administrative proceeding in this state as evidence of the existence of the lien.



Section 32-20-48 - Filing of notice; maintenance of records.

(a) The department shall file each notice of security interest received by the department with the required fee and maintain a record of all notices of security interests filed by the department as follows:

(1) Alphabetically, under the name of the owner.

(2) Under the manufactured home identification number.

(3) Under the certificate of title number.

(4) In the discretion of the department, by any other method it determines.

(b) The department, before issuing or reissuing a certificate of title, shall check the name of the owner and the certificate of title number of the manufactured home against the record provided for in subsection (a).












Title 33 - NAVIGATION AND WATERCOURSES.

Chapter 1 - GENERAL PROVISIONS RELATIVE TO HARBORS AND PORTS AND STATE DOCKS DEPARTMENT.

Section 33-1-1 - State may engage in promoting, constructing, operating, etc., harbors and ports; expenditure of funds to entertain customers, etc., authorized; audit and accounting of certain expenditures.

The State of Alabama may engage in, through the agency of the Alabama State Port Authority provided and designated by law, works of internal improvement, and of promoting, developing, constructing, maintaining and operating all harbors, seaports or riverports within the state or its jurisdiction, including the acquisition or construction, maintaining and operating at seaports and riverports of harbor watercraft and terminal railroads, as well as all other kinds of terminal facilities. Such work or improvement and facilities shall be under the management and control of the state through the governing agency provided and designated by law.

The Alabama State Port Authority in further promoting harbors, seaports and riverports within the state, through its director, and such employees as may be designated in writing by the director, shall be authorized to expend funds of the department to entertain customers or prospective customers, industrial prospects or in promoting public relations in such manner as the director deems appropriate; provided, that all funds expended under this section and Sections 33-1-11 and 33-1-12 shall be subject to audit and accounting as otherwise provided for by law.



Section 33-1-1.1 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) BOARD. The Board of Directors of the Alabama State Port Authority.

(2) DIRECTOR. The Chief Executive Officer of the Alabama State Port Authority.

(3) DOCKS. Alabama state docks.

(4) PORT AUTHORITY. The Alabama State Port Authority.

(5) STATE ETHICS ACT. Chapter 25, commencing with Section 36-25-1, of Title 36.



Section 33-1-2 - Alabama State Port Authority.

There shall be a state agency known as the Alabama State Port Authority, hereinafter sometimes referred to as the port authority. Notwithstanding any other provision of law, whenever any act, section of this code, or any other provision of law refers to the Alabama State Docks Department, it shall be deemed a reference to the Alabama State Port Authority. The port authority shall promote, supervise, control, manage, and direct the state docks and all other state lands included within the jurisdiction of this chapter. The port authority shall be constituted as provided in this chapter, and it shall maintain and operate all the improvements and facilities authorized by this chapter.



Section 33-1-3 - Director.

The chief executive officer of the port authority shall be known as the Director of the Alabama State Port Authority. The director shall have no financial interest in any harbor facilities or property that the port authority or its predecessors have acquired or may acquire or manage, nor shall the director have any financial or personal interest in any business or enterprise of any sort which shall interfere or be inconsistent with his or her duties as director. The duties of the director shall be as follows:

(1) Exercise the chief executive authority of the port authority, and exercise, consistent with this chapter and other applicable law, all the powers, authority, and duties vested by this chapter or other applicable law in the port authority.

(2) Appoint, with the advice and consent of the board of directors of the port authority, no more than nine persons as executive level employees. These persons shall be non-merit system employees and may replace current Merit System executive level employees who retire or otherwise leave the employment of the port authority. The director shall fix the salaries of these non-merit system executive level employees giving due consideration to the salaries of comparable positions in other states and in private industries. These non-merit system executive level employees, though not participants in the classified service of the state under the Merit System Act, shall be entitled to the other benefits, including, but not limited to, retirement, sick and annual leave, and insurance benefits afforded other state employees, except that the board of directors of the port authority may provide and fund an alternate benefit package for them.

(3) Employ, with the advice and consent of the board of directors of the port authority, all persons necessary to the efficient operation of the Alabama State Port Authority, including a secretary-treasurer, fix their conditions of employment and tenure in office, and be responsible for the efficient discharge of their duties.



Section 33-1-4 - Assistant directors.

Repealed by Act 2000-598, §8, 2000 Regular Session, effective August 1, 2000.



Section 33-1-5 - Officers and employees; employee compensation plan.

(a) All employees and officers of the Alabama State Port Authority, except the director, executive level employees hired pursuant to Section 33-1-3, and those exempt under Section 36-26-10, shall be subject to the provisions of the state Merit System law with respect to the method of selection, classification, and compensation of state employees. Sections 33-1-5.1 and 33-1-5.2 shall apply to the director and the non-merit system executive level employees, including their spouses and dependents; however, nothing in Act 2000-598 shall be construed to alter or modify Sections 33-1-5.1 and 33-1-5.2.

(b) Persons employed by the Alabama State Docks Department on August 1, 2000, shall continue to have precisely the same rights and benefits as they now have under the Merit System and under the State Employees' Retirement System and all other benefits that they had on August 1, 2000.

(c) The Alabama State Port Authority may employ port police officers at the Port of Mobile, who shall be employed pursuant to the state Merit System. Port police officers employed pursuant to this subsection are constituted peace officers of the State of Alabama with full police power and jurisdiction to enforce the laws of the state and the rules and regulations which may be promulgated by the port authority on property owned by or otherwise within the jurisdiction of the Alabama State Port Authority and the approaches thereto. Port police officers shall meet the minimum standards for law enforcement officers provided by law.

(d) Notwithstanding any other provision of law to the contrary, the board of directors of the port authority shall have the authority to adopt and implement an employee compensation plan applicable to the director, the non-merit system executive level employees, and those employees employed pursuant to the state Merit System that provides for compensation to the employees solely out of funds of the Alabama State Port Authority in addition to any other compensation payable to any employees under existing law as an incentive for achieving goals specified by the plan. The employee compensation plan may compensate Merit System employees in excess of, and in addition to, the normal compensation received by the Merit System employee. The compensation plan shall complement the existing pay plan applicable to Merit System employees. Nothing in this section shall be construed to change, alter, diminish, or amend the state Merit System laws or regulations which shall continue to apply to all Merit System employees employed by the port authority.



Section 33-1-5.1 - Retirement plans for employees of Alabama State Port Authority.

(a) The Alabama State Port Authority may establish and fund retirement plans for various employees of the Alabama State Port Authority including but not limited to those employees who are employed by the port authority under Section 36-26-19, those employees who are "exempt" under Section 36-26-19, those employees who are employed by the port authority under Section 33-1-16 as locomotive engineers, locomotive firemen, switchmen, and switch engine foremen, and hostlers engaged in the operation of the terminal railroads provided for by said section, and those employees of the port authority who are not otherwise covered under the State Employees' Retirement System and pay the costs of the establishment and funding of the retirement plans from the revenues of the port authority.

(b) The retirement plans and benefits shall be in amounts as defined in individual labor contracts and deemed appropriate and desirable by the port authority for the benefit of those employees of the port authority who are not otherwise covered under the State Employees' Retirement System and who have been declared eligible for disability or retirement benefits by the U.S. Social Security Administration or under the U.S. Railroad Retirement Act.

(c) The port authority may establish and fund the retirement plans solely out of the revenues of the port authority and may execute contracts to establish the retirement funds and provide the benefits under the plan provided by this section. The general administration and responsibility for the proper operation of the retirement plans and for making effective the provisions of this section are vested in the port authority and the port authority may establish committees as deemed necessary and appropriate. The port authority may designate, appoint, and discharge administrators and trustees under the plans and engage actuarial and other services as required to transact the business of the retirement plans. All of the benefits to be provided under this section may be included in one or more contracts issued by the same or different administrators, trustees, and companies and may cover groups of employees under separate contracts as deemed necessary and appropriate by the port authority. The port authority shall establish the plans and shall award such contract or contracts on a basis as determined by the benefits afforded, the costs to be incurred and paid for solely out of the revenues of the port authority as the port authority deems necessary and appropriate.

(d) The contract or contracts shall provide for retirement benefits for the retired employees of the port authority not covered by the retirement plan of the State of Alabama and as defined by the rules and regulations of the port authority, on terms deemed appropriate by the port authority. The port authority shall adopt rules and regulations prescribing the conditions under which retiring employees may participate in or withdraw from the plans.

(e) The port authority may adopt and promulgate rules and regulations for the administration of the retirement plans.

(f) The benefits provided for hereunder shall not exceed the retirement benefits provided for other employees of the state under established state retirement plans.

(g) The port authority may develop a retirement incentive program for all employees of the port authority who are eligible to retire from state service and who retire prior to September 30, 1997. The port authority shall promulgate any administrative regulations necessary to carry out the program in a fair and equitable manner. The costs of any retirement incentive program shall be paid out of the revenues of the port authority. Retirement incentive monies paid to an employee shall not exceed a sum in excess of one thousand dollars ($1,000) per year of creditable state service of the employee, which shall be paid in addition to any other benefits or entitlements. An employee choosing to participate in this program will not be eligible to participate in any other early retirement incentive program offered by the State of Alabama in 1997.

(h) The port authority shall prepare a cost-benefit analysis for the program and annually on the first legislative day of each regular session of the Legislature submit a report to the members of the Alabama Legislature and the Governor on the financial benefits of the retirement incentive program.



Section 33-1-5.2 - Life and health insurance for certain salaried officers and employees of state docks.

(a) The Alabama State Port Authority is hereby authorized to provide and establish a plan of life and health insurance for the salaried officers and employees of Alabama state docks who work full time for the Alabama state docks and receive their compensation on a bi-weekly basis and also a plan of health insurance for the spouses and dependent children of such officers and employees and to pay the costs and premiums of such life and health insurance from the revenues of the Alabama State Port Authority.

(b) Such health insurance plan may provide for group hospitalization, surgical, medical and dental insurance against the financial costs of hospitalization, surgical, medical and dental treatment and care, and may also include, among other things, prescribed drugs, medicines, prosthetic appliances, hospital in-patient and out-patient service benefits, including major medical benefits, or such other coverage or benefits as may be deemed appropriate and desirable by the port authority. The life insurance plan shall be a group plan with the face amount of such life insurance coverage on such salaried officers and employees limited to such amounts as may be deemed appropriate and desirable by the port authority.

(c) The port authority is hereby authorized to execute a contract or contracts to provide the benefits under the life and health insurance coverage provided by this section. Such contract or contracts may be executed with one or more agents or corporations licensed to transact life and health insurance business in this state. All of the benefits to be provided under this section may be included in one or more similar contracts issued by the same or different companies. Before entering into any contract hereby authorized said port authority shall invite competitive bids from qualified insurers who wish to offer plans for the life and health insurance coverage provided by this section.

(d) The benefits provided for herein shall not exceed the benefits provided to employees of the Alabama State Port Authority subject to collective bargaining agreements.



Section 33-1-6 - Bonds required of certain employees.

Before entering upon the duties of their respective offices, all employees of the port authority handling money or vested with discretionary powers shall execute to the State of Alabama a bond, to be approved by the board, in amounts to be fixed by the director of the port authority, for the faithful performance of their duties.



Section 33-1-7 - Functions of secretary-treasurer; bond.

(a) The secretary-treasurer shall receive and disburse for the port authority, under the supervision of the director, all moneys which the port authority is authorized to receive and disburse. The secretary-treasurer shall be responsible for the safekeeping thereof and shall properly account therefor. The director shall make a monthly report to the board of the acts and doings of the secretary-treasurer.

(b) Before entering upon the duties of his or her office, the secretary-treasurer shall execute to the State of Alabama a bond, to be approved by the board, in an amount to be fixed by the director of the port authority, for the faithful performance of his or her duties.



Section 33-1-8 - Board of directors.

(a)(1) The port authority shall be governed by a board of directors, consisting of eight appointed members and one ex officio member.

a. The Governor shall appoint eight members subject to confirmation by the Senate as follows:

b. Two members from the southern region of this state consisting of the following counties: Baldwin, Choctaw, Clarke, Conecuh, Dallas, Escambia, Hale, Marengo, Mobile, Monroe, Perry, Washington, and Wilcox.

c. Two members from the central region of this state consisting of the following counties: Autauga, Barbour, Bullock, Butler, Chambers, Chilton, Coffee, Coosa, Covington, Crenshaw, Dale, Elmore, Geneva, Henry, Houston, Lee, Lowndes, Macon, Montgomery, Pike, Russell, Randolph, Tallapoosa, and Tuscaloosa.

d. Two members from the northern region of this state consisting of the following counties: Winston, Clay, Cullman, Cleburne, Colbert, Pickens, Shelby, St. Clair, Sumter, Talladega, Etowah, Walker, Morgan, Marion, Marshall, Lawrence, Limestone, Madison, Jackson, Jefferson, Lamar, Lauderdale, Fayette, Franklin, Bibb, Blount, Calhoun, DeKalb, Cherokee, and Greene.

e. Two members from the state at-large.

(2) The Mayor of Mobile and the President of the Mobile County Commission each shall serve in alternate years as an ex officio member of the board, with the mayor serving in the first year.

(3) The Governor shall designate a member of the board as chair who shall serve at the pleasure of the Governor.

(b)(1) The Governor initially shall appoint two members to hold office for three years, three members to hold office for four years, and three members to hold office for five years. The terms of members appointed after the initial appointments shall be for five years. Members shall serve until their successors are appointed. No person may serve more than two consecutive terms. The members and their successors shall have substantial business management experience at the executive level, except that one member and his or her successor shall represent labor. No member of the board shall be an employee of the port authority at the time of and after his or her appointment. Notwithstanding any other provision of law, up to three members may be engaged in any material business dealing indirectly with the port authority. No member of the board shall act on any matter that affects directly his or her other business or personal interests. The membership of the board shall be inclusive and shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(2) Appointments made when the Legislature is not in session shall be effective ad interim. An appointment made by the Governor when the Legislature is in session shall be submitted to the Senate not later than the third legislative day following the date of the appointment. An appointment made when the Legislature is not in session shall be submitted to the Senate not later than the third legislative day following the reconvening of the Legislature after the appointment.

(c) When the initial members have been appointed, the board shall meet to organize itself, to elect such officers, other than the chair, as it deems appropriate, and to transact any necessary business. This organizational meeting shall not be considered a regular meeting of the board.

(d) The board shall meet monthly on the call of the chair, who shall designate the time and place. The chair also may call special meetings. A quorum of the board for any regular or special meeting shall consist of not less than five members. At least two meetings per year shall be held outside the metropolitan Mobile area in a place selected by the chair. Board members shall be given at least 10 days' notice of regular meetings and five days' notice of special meetings, except that, if, in the judgement of the chair, urgent business so requires, the chair may give such shorter notice of a meeting as is practicable. Members of the board or any committee thereof may participate in meetings of the board or such committees by telephone conference or similar communications equipment through which all persons participating in the meeting can hear each other at the same time, and such participation by the members shall constitute presence at a meeting for all purposes. The director of the port authority shall give notice of any meeting to the media as the board and the director together consider appropriate under the circumstances.

(e) The appointed members of the board shall receive a fee consistent with the fee paid to the members of boards of directors in similar private industries and similar-sized ports in the United States. The board may establish a fixed periodic fee in an amount which from time to time may be adjusted by the board, or may specify the basis upon which the fee will be paid, including, but not limited to, participation in board and committee meetings, participating in business or other conferences for the port authority, or otherwise providing service to the port authority. Each member also shall be reimbursed for actual and necessary expenses incurred while attending meetings of the board, traveling to or from such meetings, or conducting any other activities on behalf of the port authority, including, but not limited to, all expenses for travel and other activities while outside the state. All appointed members shall be entitled to such fee, and all members shall be entitled to reimbursement on such basis, from the time of taking office, including those members taking office prior to December 20, 2001.

(f) Board members shall be bound by the State Ethics Act. To the extent not provided for in the State Ethics Act, in this chapter, or in other applicable law, fiduciary obligations of the members of the board shall be governed by applicable Alabama law governing the fiduciary obligations of directors of corporations.

(g) The board's duties shall be as follows:

(1) Appoint the director, fix the terms and conditions of his or her employment including salary and tenure in office, and be responsible for the efficient discharge of his or her duties. The board shall fix the salary of the director at any reasonable amount giving due consideration to the salaries of comparable positions in other states and in private industry. The director shall not be a participant in the classified service of the state under the Merit System Act, but may be entitled to the other benefits afforded other state employees, including, but not limited to, retirement, sick and annual leave, and insurance benefits. The board may provide and fund an alternate benefits package for the director.

(2) Develop and approve each year the capital and operating budgets of the docks.

(3) Obtain annually an independent audit of the expenditures of the docks and provide a copy of that audit to the State Finance Director.

(4) Develop a strategic plan for the administration, management, operation, supervision, promotion, control, and direction of the docks which shall be updated annually.

(5) Set policies for the docks.

(6) Exercise all other powers conferred on the board by this chapter and other applicable law.

(7) Notwithstanding the provisions of Chapter 2, Article 7, commencing with Section 33-2-180 of this title, approve by resolution any orders of the director respecting the authorization, issuance, and sale of revenue bonds by the port authority, the investment and use of proceeds thereof, which resolution may authorize the director to make changes to any order as are within any parameters prescribed by the board in the resolution, and the appointment and employment of institutions and professionals used in connection therewith which shall be subject to the approval of the State Finance Director.

(h) The Governor may remove any member of the board for misfeasance, malfeasance, nonfeasance, or dereliction of duty and may appoint a successor to fulfill the remaining term of the member who is removed.

(i) Any member of the board who changes his or her residence to a region outside the region of the state from which the member was appointed pursuant to either paragraph b., c., or d. of subdivision (1) of subsection (a) or any member appointed from the state at-large pursuant to paragraph e. of subdivision (1) of subsection (a) who changes his or her residence to an area outside of the state, upon adoption of a resolution by the board making a finding of any change in residence, shall automatically be deemed to be removed from the board.

(j) Any member of the board who fails to participate in at least 50 percent of the meetings of the board during a calendar year for any reason other than military service or health or the health of a member of his or her immediate family, upon adoption of a resolution of the board making a finding of the failure, shall automatically be deemed to be removed from the board.



Section 33-1-9 - State docks advisory committee - Vice-chairman and secretary; meetings; quorum; records.

Repealed by Act 2000-598, §8, 2000 Regular Session, effective August 1, 2000.



Section 33-1-10 - State docks advisory committee - Committee to act in advisory capacity.

Repealed by Act 2000-598, §8, 2000 Regular Session, effective August 1, 2000.



Section 33-1-11 - Jurisdiction.

The jurisdiction of the port authority in any harbor or seaport within the state shall extend over the waters and shores of a harbor and shall extend to the outer edge of the outer bar at the harbor or seaport. The jurisdiction of the port authority shall also extend over the waters and shores of all rivers and streams within the state which are navigable for commercial traffic, or which may be made so navigable at any time in the future. The jurisdiction of the port authority shall not be exclusive, however, and nothing contained herein shall be taken as a deprivation of the power of the Department of Conservation and Natural Resources to control, hold, lease, manage, or own the minerals, sands, gravel, or any other natural resources in the beds of navigable streams or other public waters as provided by law.



Section 33-1-12 - Power to acquire, operate, etc., structures, facilities, etc.

The port authority, in engaging in the work of internal improvement, or promoting, developing, constructing, maintaining and operating harbors, seaports, and riverports within the state and its jurisdiction, may acquire, purchase, install, lease, construct, own, hold, maintain, equip, use, control, and operate, at seaports, or at any ports located on any river or stream which is navigable for commercial traffic, or which may be made so navigable at any time in the future, wharves, piers, docks, quays, grain elevators, cotton compresses, warehouses, and other water and rail terminals and other structures, and facilities needed for the convenient use of the port authority in the aid of commerce, including the dredging of approaches thereto.



Section 33-1-12.1 - Additional powers.

In addition to the powers conferred in this chapter and by other applicable law, the port authority shall have the following powers:

(1) To have and use a corporate seal and to alter the same at pleasure.

(2) To exercise the right of eminent domain as freely and completely, and in the same manner, as the state has that power now or at any time hereafter, and the power of eminent domain shall apply not only as to all property of private persons or corporations but also as to property already devoted to public use.

(3) To acquire by purchase, gift, the exercise of the power of eminent domain, or other lawful means, sell, rent, lease, and otherwise dispose of real, personal, or mixed property in its own name, and to construct, improve, renovate, equip, and maintain the docks and its facilities.

(4) To receive, take, and hold by sale, gift, lease, devise, eminent domain, or other lawful means, real and personal estate of every description in its own name, and to manage the same.

(5) To appoint and employ attorneys, accountants, financial advisors, underwriters, trustees, depositories, registrars, and other advisors, agents, and independent contractors as the business of the docks may require.

(6) To enter into contracts with municipalities, counties, agencies, or political subdivisions of the state or any other state, private persons, firms, corporations, and any branch of the federal government, in furtherance of its public purposes and objects, and as necessary and convenient to the exercise of its other powers and to the discharge of its duties and obligations, either relative to work done or to be done.



Section 33-1-13 - Governor may make additional investigations relative to acquisition, etc., of facilities.

Repealed by Act 2000-598, §8, 2000 Regular Session, effective August 1, 2000.



Section 33-1-14 - Appraisal of real estate; approval of facilities by Governor prerequisite to beginning project.

Repealed by Act 2000-598, §8, 2000 Regular Session, effective August 1, 2000.



Section 33-1-15 - Amendment of plans.

Repealed by Act 2000-598, §8, 2000 Regular Session, effective August 1, 2000.



Section 33-1-16 - Terminal railroads.

The port authority may acquire, own, lease, locate, install, construct, hold, maintain, control, and operate at seaports a line of terminal railroads with necessary sidings, turn outs, spurs, branches, switches, yard tracks, bridges, trestles, and causeways, and in connection therewith or appurtenant thereto shall have the further right to lease, install, construct, acquire, own, maintain, control, and use any and every kind or character of motive power and conveyances or appliance necessary or proper to carry passengers, goods, wares, and merchandise over, along or upon the tracks of the railroads or other conveyances.

The port authority may make agreements as to scale of wages, seniority, and working conditions with locomotive engineers, locomotive firemen, switchmen and switch engine foremen, and hostlers engaged in the operation of the terminal railroads provided for in this section, and the service and equipment pertinent thereto. Should the port authority exercise the power herein given, then it shall be the duty of the port authority to make such agreements with the employees hereinabove specified, in accordance with the act of Congress known as the Railway Labor Act, being 45 U.S.C.A. Section 151 et seq., as amended, or as hereafter amended, to the end that the agreements as to seniority and working conditions will obtain as to said employees and the standard rate of pay be provided as are in force relative to like employees of interstate railroads operating in the same territory with terminal railroads authorized hereby.

The port authority may connect its terminal railroads with or cross any other railroad upon the payment of just compensation and may receive, deliver to and transport the freight, passengers, and cars of common carrier railroads as though it were an ordinary common carrier.



Section 33-1-17 - Title to property.

The title to all property acquired by the Alabama State Docks Department and now vested in the State of Alabama shall on August 1, 2000, be vested in the port authority. The director, with the consent and the approval of the board may dispose of, sell, or lease to others, at reasonable prices and for reasonable compensation, without a competitive advertised public auction or advertised sealed bid process any of the property, equipment, and facilities of the port authority.



Section 33-1-18 - Sales of submerged lands and made lands lying under or abutting tidal waters.

(a) The Director of the Alabama State Port Authority is vested with power and authority to obtain and negotiate a sale of any submerged lands and made lands claimed or owned by the state, which lands are under or were formerly under any of the tidal waters of the State of Alabama, or which lands abut such tidal waters; provided, however, that if such lands abut or adjoin in whole or in part any uplands then no such sale shall be made to any purchaser other than the owner of such uplands, except a sale of so much of said land as may be used and occupied by such purchaser without interfering with the riparian rights appurtenant to such uplands, unless the owner of such uplands relinquishes such rights by appropriate instrument made in connection with such sale; and except that such sales may be made to a public body of the submerged or made land upon which docks or wharves have been constructed by such public body, the sale in such instances to be for the reasonable value of the submerged or made land used by such docks or wharves and to be fixed as of the date of the beginning of the construction of such docks and wharves, and the title in such instances to relate back to the date of the commencement of the construction of the docks or wharves. The director of the department shall certify to the Governor that such sale has been obtained and negotiated and that all requirements of law with respect to such sale have been complied with, and if such sale is concurred in by the Governor, the Governor may cause a patent to issue under the Seal of the State, signed by the Governor and attested by the Secretary of State, conveying such property. The recitals contained in such conveyance shall be conclusive evidence that all requirements for the issuance thereof have been complied with. Such conveyance shall, except to the extent otherwise stated therein, convey all of the right, title and interest of the State of Alabama in and to such lands and shall be conclusive evidence that such lands are no longer needed by the State of Alabama for any purpose and that all public rights of navigation have ceased and determined as to such lands. In negotiating any such sale, the director of the department may in his discretion obtain an appraisal of the value of the right, title and interest of the State of Alabama in and to such lands the subject of such sale. The proceeds of any such sales shall be paid by the purchaser to the Alabama State Port Authority and shall be used by it in its work of harbor development.

Except as provided in subsection (b), this section shall apply only to such lands which lie shoreward of harbor lines established by the authorities of the United States and of the State of Alabama having jurisdiction over such matters.

All departments and agencies of the state, other than the Alabama State Port Authority are relieved of any duties, responsibilities, and powers with reference to the lands to which this section applies, as and when this section becomes applicable thereto.

The word "upland," as used herein, is hereby defined to mean any land, whether artificially made land or natural land, as to which the State of Alabama has no right, title or interest, or as to which the state's only right, title or interest, is by virtue of a tax sale with respect to which there is an outstanding statutory right of redemption.

(b) This section shall not apply to any submerged lands of the state abutting the Gulf of Mexico and lying seaward of the mean high tide line that are filled in the course of, or by subsequent natural or artificial accretion to, a beach project undertaken by a coastal municipality pursuant to Article 11 of Chapter 47 of Title 11 with the permit of the Commissioner of the Department of Conservation and Natural Resources as provided in Section 9-15-56.



Section 33-1-19 - Exemption of leases, etc., from taxation.

All leases of real estate within the boundaries of the approved plan or within the boundaries of any amendment or extension thereof, for port or harbor improvement in and by the State of Alabama, the port authority, or its predecessors, now in effect, and also all structures and all improvements and all other permanent facilities erected, installed or located, by the lessees, or their successors or assigns, within the boundaries aforesaid, shall be free and exempt from all state, county, and municipal taxation for the period as may be stipulated in the lease now in effect.



Section 33-1-20 - Exchange of property and relocation of buildings, etc.

The port authority may exchange any property or properties acquired under the authority of this chapter for other property or properties usable in carrying out the powers hereby conferred, and also remove from lands needed for its purposes and reconstruct on other locations buildings, terminals, railroads, or other structures upon the payment of just compensation, if, in its judgment, it is necessary or expedient to do so in order to carry out any of its plans for port development.



Section 33-1-21 - Enforcement.

The port authority may bring and prosecute all civil actions and other legal proceedings proper or necessary for the enforcement of its rights growing out of any of its transactions or operations authorized by this chapter.



Section 33-1-22 - Acquisition of property and rights-of-way.

For the acquiring of rights-of-way and property necessary for the construction of terminal railroads and structures, including railroad crossings, wharves, piers, docks, quays, grain elevators, cotton compresses, warehouses, and other riparian and littoral terminals and structures and approaches thereto needful for the convenient use of rights-of-way and property, the port authority may acquire the rights-of-way and property by purchase, by negotiation or by condemnation.



Section 33-1-23 - To what property eminent domain applicable.

Repealed by Act 2000-598, §8, 2000 Regular Session, effective August 1, 2000.



Section 33-1-24 - Conduct of operation of harbors, ports, facilities, etc., by port authority.

The operation of all harbors and seaports within the state and the improvements and facilities hereby authorized shall be conducted in the name of the Alabama State Port Authority. In such operation, the port authority may contract such current indebtedness as is necessarily incident to the prosecution of the work in accordance with the terms of this chapter and other applicable statutes. The port authority may adopt rules not inconsistent with the provisions of this chapter for the purpose of regulating, controlling and conducting the said operation.



Section 33-1-25 - Port authority authorized to carry fire and casualty and public liability insurance.

The Alabama State Port Authority is hereby authorized to provide insurance covering loss or damage to its properties, or any properties of others in its custody, care or control, or any properties as to which it has any insurable interest, caused by fire or other casualty; and may likewise provide insurance for the payment of damages on account of the injury to or death of persons, and the loss of or destruction of properties of others; and may pay the premiums thereon out of the revenues of the port authority. Nothing herein shall be construed to authorize or permit the institution of any civil action or proceeding in any court against the port authority for or on account of any matters referred to in this section; provided, that any contracts of insurance herein authorized may, in the discretion of the director of the port authority, provide for a direct right of action against the insurance carrier for the enforcement of any such claims or causes of action. The liability under any such policy or contract of insurance, arising out of such facts and circumstances as would bring such claim or cause of action within the provisions of Chapter 5 of Title 25 of this code, if the port authority were subject to the provisions of said law, shall be governed by the provisions of said law; provided, however, that the Director of the Alabama State Port Authority may increase the hospital and medical liability coverage if in his opinion he deems such increase of such liability coverage to be in the best interests of the port authority; the liability in all other cases from any such policy or contract of insurance, except to the extent expressly stated to the contrary therein, shall be the same as that imposed by law upon private persons, firms or corporations in like circumstances.



Section 33-1-26 - Power of port authority to fix charges for use of state facilities; charges for use of private facilities.

In order to enable the port authority to earn funds to pay operating expenses and interest on the bonds and to create a sinking fund for the retirement of the bonds, the port authority shall have the right and power to fix from time to time reasonable rates of charges for all services and for the use of all improvements and facilities provided under the authority of this chapter; and schedules of all rates so fixed shall be filed with the State Public Service Commission within seven days after the fixing thereof. All private concerns, corporations or individuals operating similar facilities at Alabama seaports must make and collect charges which shall be not less than the charges so fixed by the department for the use of the state's facilities.



Section 33-1-27 - Exercise and evidence of authority of Governor and port authority.

The Governor and the port authority, respectively, are directed and required to exercise the power and authority by this chapter conferred upon them, respectively, to whatever extent is necessary to the accomplishment of the improvement and development hereby authorized. Any approval or consent by the Governor required by this chapter shall be sufficiently evidenced by a certificate to that effect signed by the Governor and filed in the office of the Treasurer, and approval or consent by the port authority shall be sufficiently shown by a certificate signed by the director, attested by its secretary-treasurer and filed in the office of the Treasurer.



Section 33-1-28 - Establishment of harbor lines; grant of licenses for construction of wharves, etc.

The port authority may establish harbor lines, exterior and interior, when not in conflict with similar lines established by the United States. The port authority is hereby empowered to grant licenses in the name of the state to any riparian owner for the construction of wharves, booms and other aids to navigation when such wharves, booms or aids are appurtenant to his upland.



Section 33-1-29 - Revocation or suspension of upland owners' licenses.

Any license granted by the State of Alabama, either expressly or by implication, permitting the upland owner to occupy any part of the space between the channel of the Mobile River or the low water mark of the Mobile Bay and the high water mark, may be revoked by order of the director whenever said port authority shall determine to make use of such property for the purpose contemplated by this chapter, or may be suspended by order pending an investigation and decision as to whether or not such use shall be made; provided, however, that whenever such property has been or shall have been already improved by the upland owner, his license to maintain such improvements and to exercise such control thereover as may have been conferred upon him by a license from the state shall not be revoked or suspended otherwise than in the exercise of the right of eminent domain by condemnation proceedings as long as such owner shall occupy such property with improvements appropriate and devoted to the use of such property as a facility to commerce as is contemplated by such license. Whenever the port authority shall determine that any part of the property of the state above described is being occupied under a license from the state but that the improvements thereon are not being so maintained and used as facilities to commerce as reasonably to serve the purpose for which the license was granted and that it is desirable that this land should be improved by the port authority, then the director may call upon such owner of such improvements to put the same in such condition as reasonably to serve as such facilities to commerce within the purpose of the license under which they were erected, and if the said owner shall fail to comply within a reasonable time then the port authority may file a complaint in the circuit court of the circuit in which such land is situated for the cancellation of such license and if upon final hearing it shall be determined by the court that the said property is being occupied in violation of the intent and purpose of said license, then the court shall by its judgment cancel the same and the port authority shall then be entitled to proceed with the improvements thereof; provided further that the use of such improvement by the upland owner shall in no event be disturbed until the port authority is ready to begin the improvement of the land so occupied thereby under the terms of this chapter.



Section 33-1-30 - Establishment of foreign trade zones.

In order to comply with the laws, rules and regulations of the federal government governing the establishment of foreign trade zones, under an act of Congress entitled "An Act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes, approved June 18th, 1934," or any amendments thereto, the port authority, any county or municipal governing body or any private or public corporation is authorized to establish at all ports of entry within this state foreign trade zones and to establish rules and regulations for controlling and conducting said zones. All foreign trade zones established under the provisions of this section shall comply with all federal laws and regulations dealing with the establishment and operation of foreign trade zones.



Section 33-1-31 - Rules and regulations; violations.

The port authority is authorized to formulate and promulgate rules and regulations for the operation of any seaport or harbor within the state. Any person, firm, association, or corporation violating any of the rules and regulations established or authorized to be established by this chapter shall be guilty of a Class A misdemeanor and for each offense shall be subjected to a fine of not exceeding five thousand dollars ($5,000) and may also be imprisoned for not more than one year. Any fines so collected shall be paid to the port authority and by it placed to the credit of the operating fund.



Section 33-1-32 - Violation of orders, etc., of director or agents.

If any master, agent, or owner of any water craft shall refuse or neglect to obey the lawful orders or directions of the director or his or her agents in any matter pertaining to the regulations of Mobile Harbor, or the removal or stationing of any water craft in violation of the navigation or other laws of the state, such master, agent, or owner so refusing or neglecting is guilty of a Class A misdemeanor, and, upon conviction thereof before any court of competent jurisdiction, shall be punished by a fine not to exceed five thousand dollars ($5,000), and may also be imprisoned for not more than one year. Any fines so collected shall be paid to the port authority and by it placed to the credit of the operating fund.



Section 33-1-33 - Failure to remove dangerous vessels on order of port authority.

Any owner or any agency in control of any vessel that is anchored, moored, or made fast to the shore when the same is in bad repair, liable to sink, liable to pollute adjacent water or determined to be a substantial threat to pollute adjacent water, or deemed to be a derelict vessel, or in violation of any law or regulation, who fails to remove it from the harbor to a designated place when directed to do so by an accredited agent of the port authority, shall be guilty of a Class A misdemeanor and shall be fined not exceeding five thousand dollars ($5,000) and may also be imprisoned for not more than one year. The offender shall be guilty of a new and similar offense and subject to the same penalty for each 48 hours that elapses after the order to remove the vessel from the harbor or seaport is served. Any fines so collected shall be paid to the port authority and by it placed to the credit of the operating fund.



Section 33-1-34 - Ships entering or leaving Port of Mobile to fly flag of country of registry; name of country of registry to be stated in advertising, etc.

(a) All ships entering or leaving the Port of Mobile shall fly the flag of the country in which such ship is registered and all advertising and sales of passenger ship services of such ships shall clearly state in each advertisement and on each ticket or evidence of sale of such services the name of the country in bold type in which each such ship is registered.

(b) The owner of any ship which fails to comply with the requirement of subsection (a) of this section relative to the flying of the flag of the country in which the ship is registered, and the master thereof, each, forfeits to the use of the State of Alabama the sum of $500.00; and the owner of any ship and any employee or agent of such owner and any other person, firm or corporation, who publishes, distributes or circulates any advertising relative to a ship or who sells or delivers any ticket or other evidence of the sale of passenger service on a ship, which does not state the country of registry of the ship in bold letters, as required by subsection (a) of this section, each, likewise forfeits the sum of $500.00 to the use of the State of Alabama.

(c) The Alabama State Port Authority through its director is hereby authorized and directed to enforce the provisions of this section.



Section 33-1-35 - Depositing substance that will form obstruction to navigation.

Any person who shall deposit or cause to be deposited, in the waters of the Harbor of Mobile, any substance that will sink and form an obstruction to navigation, without first obtaining permission in writing, of the Alabama State Port Authority, which permission shall describe with an ordinary degree of certainty the place where such deposit shall be made, and which shall be recorded by the secretary-treasurer of the port authority, shall be guilty of a misdemeanor, and, upon conviction thereof, before a court of competent jurisdiction, shall be fined not less than $100.00 nor more than $500.00, or imprisoned for not less than 30 and not more than 90 days; but nothing herein shall be construed to prevent or interfere with the construction of work authorized by law to be done at any time in connection with the Mobile Harbor.



Section 33-1-36 - Authority of Alabama State Port Authority to contract with federal government for purpose of receiving funds, supplies, facilities, etc.; regulation and promotion of projects; payment of relocation, etc., expenses of persons displaced.

(a) The State of Alabama, acting through its agency, the Alabama State Port Authority, with the consent of the Governor, is hereby authorized and empowered to enter into contracts, leases, compacts or any other form of agreement with the United States of America or any of its agencies, departments or bureaus, for the purpose of receiving or acquiring from the United States of America or any of its agencies, departments or bureaus, funds, matching funds, services, materials, supplies, buildings, structures, waterways, channels, water terminals, docking facilities and other benefits deemed for the public interest in the promotion of waterways and navigation in the State of Alabama.

(b) Such contracts, leases, compacts or other forms of agreement may contain such covenants and conditions as may be considered reasonable and necessary for public use only, including but not limited to, contributions by the state of lands, funds, dredged material disposal areas and necessary retaining dikes, rights-of-way, easements, buildings, terminals, docking facilities, alteration or relocation of roads, bridges and utilities, and related facilities for waterway and navigational improvement and expansion, and may contain such other provisions for maintenance and indemnification as may be required by the contracting agencies.

(c) The state, acting through its agency, the Alabama State Port Authority, is further authorized to regulate and promote the use, growth and development of any such project and the area surrounding the same, and shall have the right to make and enforce such rules and regulations regarding the use and maintenance of the waters adjacent to any such project.

(d) The state, acting through its agency, the Alabama State Port Authority, is further authorized and empowered, in acquiring real property for use in any such public project or program in which federal or federal-aid funds are used, to make all such relocation and other payments to or for displaced persons as are required under the provisions of Public Law No. 91-646, the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, adopted by the United States Congress, and to provide such displaced persons with relocation services and make available to them replacement dwellings, as required by Public Law No. 91-646, and to follow and conform with the land acquisition policies set forth in the said Public Law No. 91-646, and to pay or reimburse owners of property so acquired in the manner specified in said Public Law No. 91-646.



Section 33-1-37 - Safety incentive program.

The Director of the Alabama State Port Authority, to promote a safe working environment, may expend funds from fees collected by the port authority or from funds appropriated to the port authority in an amount not to exceed fifty thousand dollars ($50,000) per fiscal year to provide incentives or as awards to employees for maintaining sustained safe work conditions in all operating areas of the docks in a manner as the director deems appropriate. All funds expended under this section shall be subject to audit and accounting as required by law.



Section 33-1-38 - Compliance with Railway Labor Act.

(a) Notwithstanding any provision of law to the contrary, the state, acting through the Alabama State Port Authority, is hereby authorized to comply with any and all duties imposed upon it, and to satisfy any and all obligations it may have arising under the Railway Labor Act, 45 U.S.C. Section 151, et seq., with respect to employees of the port authority who are subject to the act, including the duties to make written agreements concerning rates of pay, rules, working conditions, and all other lawful subjects, and to compromise, settle, and resolve all disputes with employees or their lawfully designated representatives, whether arising out of the application of agreements or otherwise, through the procedures prescribed in the act.

(b) This section is declaratory of, and does not constitute a change in, existing law.



Section 33-1-39 - Contracts.

All contracts of the Alabama State Docks Department, now known as the Alabama State Port Authority, shall be in writing to precisely the same extent, and shall be approved and executed in precisely the same manner, as such contracts are on August 1, 2000, except that, where approval of the Governor has been required, approval of the board shall henceforth be required instead.



Section 33-1-40 - Sovereign immunity.

The port authority shall have sovereign immunity from suit to precisely the same extent as the Alabama State Docks Department had on August 1, 2000.



Section 33-1-41 - Obligations.

Each and every existing obligation of the Alabama State Docks Department, now known as the Alabama State Port Authority, whether bonded indebtedness, contractual obligation, obligations under collective bargaining agreements, or otherwise, shall remain in full force and effect to precisely the same extent as the obligation exists on August 1, 2000. The Alabama State Docks Department, now known as the Alabama State Port Authority, shall have precisely the same power under applicable law to issue and sell bonds hereafter as it has on August 1, 2000.



Section 33-1-42 - Outstanding bonds.

It is the intention of the Legislature in enacting Act 2000-598 to preserve inviolate all pledges heretofore made of any portion of the revenues of the Alabama State Docks Department, now known as the port authority, for the benefit of its outstanding bonds. It is further the intention of the Legislature that the port authority shall assume in full and without limitation the due and punctual payment of the principal and interest on the Alabama State Docks Department's outstanding bonds according to their tenor and due and punctual performance and observance of all agreements and conditions of orders heretofore issued by the Alabama State Docks with respect thereto.






Chapter 2 - DEVELOPMENT OF DOCKS AND OTHER FACILITIES ALONG INLAND WATERWAYS.

Article 1 - 1957 Provisions for Facilities Along Inland Waterways.

Section 33-2-1 - Authority of state and State Docks Department generally.

In addition to the authority granted to the State of Alabama by the provisions of Section 93 of the Constitution of Alabama as amended, and any other laws of this state, the state is hereby expressly authorized and empowered to engage in works of internal improvement by promoting, developing, constructing, maintaining and operating along navigable rivers, streams or waterways now or hereafter existing within this state, all manner of dock facilities, elevators, compresses, warehouses, water and rail terminals and other structures and facilities and improvements of every kind needful for the convenient use of same, in aid of commerce and use of the waterways of this state; provided, that all such works, improvements and facilities shall always be and remain under the management and control of the Alabama State Docks Department. The Alabama State Docks Department shall be the agency of the state under which the state shall accomplish all the purposes of this article and the acquisition, construction, maintenance and operation of all the improvements and facilities acquired or constructed or enlarged pursuant to the provisions of this article.



Section 33-2-2 - Maximum cost of development.

The entire cost to the state of engaging in the work or development authorized by this article shall not exceed in aggregate the principal sum of $3,000,000.00.



Section 33-2-3 - Acquisition, construction, maintenance, operation, etc., of facilities; plans and survey; limitation upon right of eminent domain.

Through the Alabama State Docks Department, the state, in engaging in the works of internal improvements authorized by this article, shall have the power to acquire, purchase, install, lease, construct, own, hold, maintain, equip, control and operate along navigable rivers, streams or waterways and at river ports or landings along navigable rivers, streams or waterways now or hereafter existing within the state, wharves, piers, docks, quays, grain elevators, cotton compresses, warehouses, improvements and water and rail terminals and such structures and facilities as may be needful for convenient use of the same, in aid of commerce and use of navigable waterways of the state, to the fullest extent practical and as the State Docks Department shall deem desirable or proper. This authority shall include dredging of approaches to any facilities acquired, erected, maintained or operated pursuant to this article; provided, that before the State Docks Department shall exercise the authority invested in it hereby, the director of state docks shall first submit plans, including estimates of cost, prepared by competent engineers or architects, and a survey made by competent independent and professional engineers showing the economic feasibility of exercising its authority, to the Governor for his approval or disapproval in reference thereto, and, as to dredging, the state docks director shall likewise confer with proper United States authorities; provided, that the State Docks Department shall have no authority to condemn or acquire by exercise of the right of eminent domain any privately owned ports, terminal, docks or loading facilities located on any navigable river or stream except at the Port of Mobile.



Section 33-2-4 - Powers and duties of department under article cumulative.

All administration, supervision, authority and responsibility under this article and operations conducted hereunder, vested in the Alabama State Docks Department, shall be in addition to all power, duties and authority conferred on such department by this title or conferred pursuant to sections 33-1-1, 33-1-11 and 31-1-12, the intent of this article being that the authority, powers, responsibilities and duties imposed by this article shall be in addition to and supplemental to the powers, authority, responsibilities and duties conferred or imposed on said department by any other laws of this state.



Section 33-2-5 - Power of eminent domain generally.

There is hereby vested in the State Docks Department power of eminent domain in carrying out the provisions of this article, which power shall apply not only as to all property of private persons and corporations, except as limited in Section 33-2-3, but also as to property already devoted to public use; provided, that the State Docks Department shall have no authority to acquire without consent of the owner thereof by condemnation any property now operated and used for port purposes or such purposes as the State Docks Department is authorized to acquire and use property for, unless the necessity therefor be alleged and proved.



Section 33-2-6 - How property and rights-of-way may be acquired; eminent domain proceedings.

In acquiring rights-of-way and property necessary for the construction of railroads and structures, including railroad crossings, wharves, piers, elevators, compresses, warehouses, improvements and riparian and littoral terminals and structures and convenient approaches thereto in furtherance of the purposes of this article, the Alabama State Docks Department shall have the power to acquire same by gift, lease, purchase, negotiation or condemnation, and, in condemning property, it may proceed in any manner authorized by the general laws of the state for proceedings by any county, municipality or corporation organized under the laws of this state to acquire property by condemnation, subject to the restrictions contained in this article.



Section 33-2-7 - Department may contract current indebtedness.

In any operations conducted under this article, the State Docks Department may contract such current indebtedness as is necessarily incident to the progress of the work in accordance with the terms of this article.



Section 33-2-8 - General provisions relative to inland waterways improvement bonds and temporary loans.

In order to provide funds for the purposes herein authorized, the Governor is hereby empowered to execute, with the concurrence of the director of state docks, and to sell the state's bonds in such amounts, not exceeding in the aggregate the sum of $3,000,000.00 as may be necessary for said purposes, all under and subject to the following provisions: Said bonds shall be appropriately designated as inland waterways improvement bonds of the state. The bonds may be issued from time to time in one or more series and the bonds of each series shall be payable in substantially equal annual installments of principal and interest at such times as may be designated by the State Docks Department with approval of the Governor; provided, that the first installment of principal of the bonds of each series must mature not later than 10 years from the date of such series and the last installment of principal of the bonds of any series must mature not later than 50 years from such date; provided, that the determination by the State Docks Department that the requirements of this sentence have been complied with shall be conclusive of such compliances, and the purchasers of any of the bonds and all subsequent holders thereof shall be fully protected by such determination. Such bonds must be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost for the bonds being sold, computed to their respective maturities; provided, that if no bid acceptable to the Governor is received, all bids may be rejected; notice of each such sale shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York and also by publication in a daily newspaper published in the State of Alabama, each of which notices must be published at least one time not less than 10 days prior to the date fixed for the sale. Such bonds shall be in denominations of $1,000.00, and multiples of $1,000.00, the number of each denomination in each lot of bonds executed to be determined by the State Docks Department with the consent of the Governor. The bonds shall be signed in the name of the state by the Governor, and the Great Seal of the State, or a facsimile thereof, shall be affixed thereto or engraved, lithographed or imprinted thereon and attested by the signature of the Secretary of State; provided, that the signature on any of the bonds of one but not both of said officials may be a facsimile signature. Any interest coupons applicable to the bonds and evidencing the payment of interest thereon shall be signed with the facsimile signature of the State Treasurer imprinted thereon. The bonds may be in either bearer or registered form either as to principal or interest or both, and the State Docks Department, with the approval of the Governor, is authorized to provide terms and conditions under which any of the bonds may be exchanged for like bonds of other denominations and may be converted from bearer bonds into registered bonds, either as to principal or interest or both, and converted from registered bonds into bearer bonds. The bonds of each series may, in the order under which they are issued, be made subject to redemption at the option of the State Docks Department on such dates and on such conditions and upon payment of such premium as may be prescribed in the order under which they are issued; provided, that each series of bonds having an installment of principal maturing more than 10 years after the date thereof shall be made subject to redemption prior to maturity, at the option of the State Docks Department, at the end of the term year following their date and semiannually thereafter, as a whole or in part in the inverse order of the numbers of the bonds of that series; and, provided further, that any redemption price required to be paid in order to effect any redemption of bonds prior to maturity shall not exceed the face value of each bond redeemed plus accrued interest thereon to the date fixed for redemption and a premium equal to one year's interest on such bond. The bonds of each series shall bear interest at such rate or rates as may be fixed at the time of the sale thereof and shall be sold at not less than the face value thereof plus accrued interest thereon to the date of their delivery. The State Treasurer shall keep a complete record of all bonds issued under the authority of this article. Bonds issued in coupon form may be exchanged for fully registered bonds or bonds registered as to principal only. Coupon bonds and registered bonds shall be interchangeable. Upon issuance of a coupon bond for a registered bond, all matured and unearned coupons on said bond shall be by the State Treasurer first clipped from said bond and then cancelled. The Governor is authorized to prescribe regulations for the registration of bonds and the interchange of registered and coupon bonds and to fix reasonable charges for registration of bonds. The director of state docks, with the approval of the Governor, and subject to the requirements of this article, is authorized to prescribe the exact form in which bonds shall be issued and details as to terms. The State Treasurer shall keep a record of all registered bonds, including names and addresses of the respective holders thereof. Registered bonds may be transferred only by an appropriate change of registration in such manner and form as may be prescribed by the director of state docks and approved by the Governor. Interest on all registered bonds shall be payable by check or cash by the State Treasurer mailed to the address shown by the registration records. Interest on all coupon bonds and principal of all bonds shall be made payable in lawful currency of the United States at the state treasury or such other place or places as may be selected and named by the director of state docks with the approval of the Governor. Said bonds shall be emitted and sold only when and as funds are needed for the carrying out and accomplishing of a particular improvement or plan which has been submitted to and approved by the Governor as herein provided, or for the payment of temporary loans and interest under the provisions of this article. Each sale of bonds hereunder shall be for such amount as is reasonably necessary to pay interest and temporary loans as herein provided and to cover the cost of carrying out the plan or plans theretofore submitted to and approved by the Governor, it being intended to so provide that the improvement and development will be accomplished in such units or installments as the Alabama State Docks Department, with the approval of the Governor, shall allot, and to further provide that the obligations of the state hereby authorized shall be emitted only when necessary to supply the funds required for said purposes. The act of the State Docks Department and the Governor in offering any bonds for sale shall be conclusive evidence that the funds to be derived from the bond proceeds are actually needed at the time for the purposes for which bonds are herein authorized to be issued and that the proceeds of such bonds are intended only for the work of internal improvement in promoting, developing, constructing, maintaining and operating facilities along inland waterways of the State of Alabama pursuant to the provisions of the article or for payment of temporary loans and interest pursuant to the provisions of this article. Each issue of bonds shall be designated by a distinctive serial number, letter or other designation. Proceeds of all of said bonds issued and sold under the provisions hereof shall be paid into the State Treasury and kept by the State Treasurer in a separate account and in a separate fund and paid over to the Secretary-Treasurer of the State Docks Department from time to time in such amounts as shall be directed by the Governor as in his judgment the purposes of this article may require, and the money so paid over to the Secretary-Treasurer of the State Docks Department shall be held and used only for the accomplishment of the purposes of this article. The state, at the request of the State Docks Department and on approval by the Governor, may borrow from time to time such sums of money as the Governor may find to be immediately necessary in the general operation of facilities acquired pursuant to this article or in making the developments or improvements hereby authorized or for payment of interest on outstanding bonds or other indebtedness lawfully incurred; and the State Docks Department, subject to the approval of the Governor and acting by and under the director and secretary-treasurer, is hereby empowered to execute notes or like obligations of the state in its own name for all such sums so borrowed. No loans thus obtained shall be for more than six months or bear interest at a greater rate than six percent per annum, but they may be renewed from time to time as may be necessary. The proceeds of all loans so obtained shall be paid to the Secretary-Treasurer of the State Docks Department and be held and used only for the accomplishment of the purposes of this article. All temporary loans so obtained shall be repaid from and out of the proceeds of the next sale of bonds hereby authorized or other funds in the hands of the State Docks Department which may be available. At no time shall the amount of outstanding obligations of the state issued hereunder, including bonds, notes or other evidences of debt, exceed in the aggregate $3,000,000.00. The Secretary-Treasurer of the State Docks Department shall deposit such funds as are received by him as Secretary-Treasurer from time to time in such bank or banks as may be designated by the State Docks Department and approved by the Governor. The State Docks Department shall require that any bank or banks receiving such deposits shall secure the same by deposit of inland waterway improvement bonds authorized by this article or by state bonds of the State of Alabama or United States government securities. The State Docks Department and the Governor shall, if possible, require interest to be paid on such deposits carried in any bank or banks. The aggregate principal of all temporary loans made under the provisions of the article and outstanding at any one time shall not exceed $200,000.00.



Section 33-2-9 - Application of proceeds of facilities; payment of deficiency where proceeds are insufficient to cover expenses.

The proceeds of the handling and operation of improvements and facilities constructed pursuant to this article shall be applied as follows: All expenses of carrying out the purposes of this article shall be paid from said proceeds. Not less than 30 days before each semiannual date upon which interest matures on the bonds hereby authorized, or any installment of principal matures, the Secretary-Treasurer of the State Docks Department shall pay to the state treasury from receipts of facilities constructed pursuant to this article an amount sufficient to cover such installment of interest or principal, and therefrom the State Treasurer shall pay such interest or principal. If the receipts of the State Docks Department from facilities constructed pursuant to this article are insufficient to cover any expenses herein provided for or any installment of interest or principal, the deficiency may be paid from the proceeds of any sale of bonds hereby authorized; provided, that such use of the said proceeds shall be limited to the payment of expenses and interest on bonds for only the first three years after completion and putting into operation of the unit or units or improvement or improvements acquired with the proceeds of such bonds, or the amount necessary for the payment of such interest may be obtained from temporary loans negotiated therefor as hereinbefore authorized. It is intended to so provide that all of the revenues and income arising from operations authorized by this article and from all property acquired under the provisions of this article shall be devoted to the payment of expenses of such operation, to the payment of interest upon the bonds issued pursuant to this article, and other payment of principal of such bonds as they respectively mature, thus relieving other revenues of the state docks department, or other revenues of the state, from any burden in that behalf unless the aforesaid income shall be insufficient for the purposes mentioned. The State Docks Department may retain from the moneys coming into its hands from any facility obtained pursuant to this article such amounts as may be reasonably required for operating capital for facilities and improvements constructed pursuant to this article, and all amounts so retained shall be deemed to be an operating expense within the meaning of this article.



Section 33-2-10 - Cost of each unit to be ascertained, etc.; sinking fund.

Immediately upon the completion of each unit of development along its inland waterway system acquired or erected pursuant to this article, the director of the Alabama State Docks Department shall ascertain the cost of such unit, which cost shall be entered in the accounts kept by the State Docks Department as a charge against capital account for that unit. After the first 12 months from the completion of each unit pursuant to this article, one half of one percent of the cost thereof, not exceeding one half of the gross income thereof during each month, shall at the end of the month be credited to an account designated "sinking fund" and shall be used from time to time only for the purpose of paying interest charges and of retiring, by repurchase, bonds issued pursuant to this article at not more than par or by paying them off as the same mature, until all bonds issued pursuant to this article shall have been retired; provided, that whenever the sinking fund thus created shall exceed the bonds outstanding plus interest charges maturing within the next 24 months, then the surplus shall be available for use in future development and improvements pursuant to this article.



Section 33-2-11 - Faith and credit of state pledged to payment of bonds.

For the payment of both the principal and interest of all bonds issued under the authority of this article according to their tenor, the full faith and credit of the State of Alabama is hereby pledged. If the funds supplied by the Alabama State Docks Department to the State Treasurer from the sources prescribed by this article are insufficient to fully pay at maturity any installment of interest on said bonds or to pay at maturity the principal of said bonds, then the deficiency shall be paid by the State Treasurer from any funds in the state treasury not otherwise appropriated.



Section 33-2-12 - Rates and charges for use of facilities.

In order to enable the operations established under this article to earn funds to pay operating expenses and interest on the bonds and to create a sinking fund for the retirement of the bonds, the said Alabama State Docks Department shall have the right and power to fix from time to time reasonable rates of charges for services to all persons using said facilities.



Section 33-2-13 - Department to make reports to Legislature.

The State Docks Department shall make to each regular session of the Legislature a report showing the indebtedness of the state created under this article, the property acquired, the facilities owned, the results of the operation and such other information as may be necessary to fully advise the Legislature of the status and progress of the improvement and development hereby authorized.



Section 33-2-14 - Exercise of authority by Governor and department; evidence of approval and consent of Governor and department.

The Governor and the State Docks Department, respectively, are hereby directed and required to exercise the power and authority by this article conferred upon them, respectively, to whatever extent is necessary to the accomplishment of the improvement and development hereby authorized. Any approval or consent by the Governor required by this article shall be sufficiently evidenced by a certificate to that effect signed by the Governor and filed in the office of the State Treasurer, and approval or consent by the State Docks Department shall be sufficiently shown by a certificate signed by the director of state docks and attested by the Secretary-Treasurer of the Alabama State Docks Department and filed in the office of the State Treasurer.



Section 33-2-15 - No prior indebtedness to be paid from funds received.

No indebtedness heretofore incurred by the Alabama State Docks Department shall be paid out of any of the funds received by the department pursuant to this article.



Section 33-2-16 - Revocation and suspension of licenses to occupy state property.

Any license heretofore granted by the State of Alabama, either expressly or by implication permitting the upland owner to occupy any part of the space between the high-water mark and the low-water mark of any navigable waterway of this state or along the banks of any river, stream or waterway now or hereafter along the waterway of this state, may be revoked by the State Docks Department whenever the department shall determine to make use of such property for purposes contemplated by this article or may be suspended pending investigation and decision as to whether such use shall be made; provided, that when such property has been or shall have been already improved by the upland owner, his license to maintain the improvement and to exercise such control thereover as may be conferred upon him by a license from the state shall not be revoked or suspended otherwise than by exercise of eminent domain as long as such owner shall occupy such property with improvements appropriate to and devoted to the use of such property as a facility to commerce as contemplated by the license. Whenever the State Docks Department shall determine that any part of the property of the state is being occupied under a license from the state, but that the improvements thereon are not being so maintained and used as facilities to commerce as reasonably to serve the purpose for which the license was granted, and it is desirable that this land should be improved by the State Docks Department, then the State Docks Department may call upon such owner of the improvements to put the same in such condition as reasonably to serve as such facilities to commerce within the purpose of the license under which they were erected. If the owner shall fail to comply with such request within a reasonable time, then the State Docks Department may file a complaint in the circuit court of the circuit in which the land is situated for the cancellation of such license. If, upon final hearing, it shall be determined by the court that said property is being occupied in violation of the intent and purpose of the license, then the court shall by its judgment cancel the same, and the State Docks Department shall be entitled to proceed with the improvement thereof; provided, that the use of such improvement by the upland owner shall in no event be disturbed until the State Docks Department is ready to begin the improvement of the land so occupied thereby under the terms of this article.



Section 33-2-17 - Bonds and interest exempt from taxation.

Any bonds issued pursuant to the authority of this article and the interest thereon shall be exempt from all taxation by the State of Alabama or any political subdivision thereof.



Section 33-2-18 - Article cumulative; legislative intent.

Nothing in this article shall be construed to alter, amend or repeal any act or part of any act now in force in this state or hereafter in force which is not in direct conflict with this article. The Legislature declares that it is the legislative intent that this article shall supplement, complement and enlarge upon all acts in this state covering or affecting the Alabama State Docks Department and that the Legislature intends by this article to authorize and provide for the further development of inland navigable waterways of this state, in aid of commerce and trade and under the supervision, control and direction of the state at all times acting through its State Docks Department.






Article 2 - 1959 Provisions for Facilities Along Inland Waterways.

Section 33-2-30 - Definitions.

The words and phrases hereinafter set forth, wherever used in this article, shall have the respective meanings hereinafter ascribed to them. These definitions shall include both the singular and the plural.

(1) 1957 DOCKS AMENDMENT. Amendment 116 of the Constitution of Alabama.

(2) THE STATE. The State of Alabama.

(3) THE DEPARTMENT. The Alabama State Docks Department and any department or agency of the state that may succeed to its duties.

(4) DOCK FACILITIES. Docks and all kinds of dock facilities, including elevators, warehouses, water and rail terminals, wharves, piles, quays, compresses and other related structures, facilities and improvements that may be needed for the convenient use of the same.

(5) 1957 DOCKS ACT. Article 1 of this chapter.

(6) THE BONDS. Those bonds issued under this article.

(7) UNIT OF DEVELOPMENT. Any one or more dock facilities acquired pursuant to the provisions of either this article or the 1957 Docks Act which may be designated by the department as a unit of development for the purposes of this article; provided, that several dock facilities may be together designated as one unit of development only if they are contiguous to each other or closely related for purposes of use and operation.



Section 33-2-31 - Dock facilities at additional cost of $3,500,000.00 authorized.

In addition to the authority granted to the state by the provisions of any other law, the state is hereby expressly authorized and empowered, at an additional cost to the state of not exceeding $3,500,000.00, to engage in works of internal improvement by promoting, developing, constructing, maintaining and operating along navigable rivers, streams or waterways now or hereafter existing within the state, all manner of dock facilities, in aid of commerce and use of the waterways of this state, all pursuant to the provisions of the 1957 Docks Amendment. All such works, improvements and facilities shall always be and remain under the management and control of the department. The department shall be the agency of the state by which the state shall accomplish the acquisition, construction, maintenance and operation of dock facilities hereunder and shall, in general, accomplish the purposes of this article.



Section 33-2-32 - Authorized cost additional; total cost to state.

The authorization herein granted to the state of engaging in the aforesaid works of internal improvement at a cost of not exceeding $3,500,000.00 is in addition to the authorization in the amount of $3,000,000.00 granted by the 1957 Docks Act, thus bringing to the aggregate sum of $6,500,000.00 the total authorization presently and heretofore granted by the Legislature pursuant to the provisions of the 1957 Docks Amendment. The use of revenues derived from operation of dock facilities shall not be deemed the incurring of cost by the state within the meaning of this section.



Section 33-2-33 - Authority to acquire, construct, maintain, etc., new facilities; completion of facilities acquired under 1957 act; plans and survey; approval of Governor; permit or consent from federal authorities.

The state, acting through the department, shall, in engaging in the works of internal improvement authorized by this article, have the power to acquire, purchase, install, lease, construct, own, hold, maintain, equip, control and operate along navigable rivers, streams or waterways now or hereafter existing within the state, and at river ports or landings along such navigable rivers, streams or waterways, dock facilities of all kinds, in aid of commerce and use of navigable waterways of the state, to the fullest extent practicable and to such extent as the department shall deem desirable or proper. The authority herein granted shall include the completion of any dock facilities originally acquired under the provisions of the 1957 Docks Act, and also the dredging of approaches to any dock facilities acquired, erected, maintained or operated pursuant to this article or the 1957 Docks Act. Before the department shall exercise the authority vested in it hereby with respect to any dock facilities or any dredging of the approaches thereto, the department shall first submit plans, including estimates of cost, prepared by competent engineers or architects, and a survey made by competent independent and professional engineers showing the economic feasibility of the proposal envisaged by such plans, to the Governor for his approval or disapproval. In the event of the Governor's disapproval, the plans shall either be abandoned or be revised and again submitted to the Governor for his approval or disapproval. Prior to the commencement of any construction, dredging or other work hereunder for which a permit from, or the consent of, any United States authorities may be required by law, the department shall obtain the requisite permit or consent.



Section 33-2-34 - Authority, etc., of department under article cumulative.

All administration, supervision, authority and responsibility under this article and operations conducted hereunder, vested in the department, shall be in addition to all power, duties and authority conferred on the department by any other statute, it being the intent of this article that the authority, powers, responsibilities and duties imposed by this article shall be in addition to and supplemental of the powers, authority, responsibilities and duties conferred or imposed on the department by any other laws of the state.



Section 33-2-35 - How property and rights-of-way may be acquired; eminent domain proceedings.

In acquiring rights-of-way and property necessary for the construction of dock facilities and convenient approaches thereto in furtherance of the purposes of this article, the department shall have the power to acquire same by gift, lease, purchase, negotiation or condemnation. The department shall have all powers with respect to the condemnation of properties for the purposes of this article that were granted to that department in the 1957 Docks Act with respect to the condemnation of properties for the purposes of the 1957 Docks Act; and the exercise of such powers hereunder shall be subject to all limitations and conditions prescribed in the 1957 Docks Act.



Section 33-2-36 - Department may contract current indebtedness.

In any operations conducted under this article the department may contract such current indebtedness as is necessarily incident to the progress of the work in accordance with the terms of this article.



Section 33-2-37 - General provisions relative to additional inland waterways improvement bonds.

In order to provide funds for the purposes of this article, there are hereby authorized to be sold and issued bonds of the state not exceeding $3,500,000.00 in aggregate principal amount, under and subject to the provisions hereinafter set forth. The bonds shall be designated as inland waterways improvement bonds of the state. The bonds shall be general obligations of the state, for payment of the principal of and interest on which the full faith and credit of the state are hereby irrevocably pledged. The bonds may be issued from time to time in one or more series, shall bear an appropriate series designation, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest payable in such manner, may contain provisions for redemption prior to maturity, and may contain other provisions not inconsistent herewith, all as shall be set forth in an order or resolution of the department; provided, that the first installment of principal of the bonds of each series must mature not later than 10 years from the date of such series and the last installment of principal of the bonds of any series must mature not later than 30 years from such date; and, provided further, that any of the bonds having a stated maturity more than five years after its date shall be made subject to redemption at the option of the state at the end of the fifth year after the date of such bond and on any interest payment date thereafter under such terms and conditions as may be provided in the order or resolution whereunder such bond is authorized to be issued. The bonds shall be signed in the name of the state by either the facsimile or manually subscribed signatures of the Governor or the director of the department, and the Great Seal of the State, or a facsimile thereof, shall be affixed thereto or engraved, lithographed or imprinted thereon and attested by either the facsimile or manually subscribed signature of the Secretary of State; provided, that the signature on the bonds of any one of the said officials shall be subscribed manually thereon. The bonds may be in either bearer or registered form, either as to principal or interest or both. Interest on the bonds shall be payable semiannually, interest on coupon bonds being evidenced by interest coupons attached thereto, each of which coupons shall be authenticated by the facsimile signature of the State Treasurer imprinted thereon. Bonds issued in coupon form may be exchanged for fully registered bonds or bonds registered as to principal only. Coupon bonds and registered bonds shall be interchangeable; and upon issuance of a coupon bond for a registered bond, all matured and unearned coupons on said bond shall be by the State Treasurer first clipped from said bond and then cancelled. Regulations for the registration of bonds and for interchange of registered and coupon bonds shall be set forth in the order or resolution authorizing the issuance of such bonds. The State Treasurer shall maintain a record of all of the bonds issued hereunder, and shall maintain a separate record of all of the bonds that are registered, including a record of the names and addresses of the registered holders thereof. No order or resolution providing for the authorization or sale of any of the bonds shall become effective until approved by the Governor. The action of the department in adopting an order or resolution authorizing the sale of any of the bonds, and the action of the Governor in approving such order or resolution, shall be conclusive evidence that the funds to be derived from the bonds so authorized to be sold are actually needed at the time for the purposes for which bonds are herein authorized to be issued and that the proceeds of such bonds are intended only for such purposes.



Section 33-2-38 - Requirements for sale of bonds.

The bonds must be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the state for the bonds being sold, computed to their respective maturities; provided, that if no bid acceptable to the department and the Governor is received all bids may be rejected. Notice of each such sale shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper published in the state which is customarily published not less often than six days during each calendar week, each of which notices must be published at least one time not less than 10 days prior to the date fixed for the sale. The department may fix the terms and conditions under which each such sale may be held; provided, that none of the bonds may be sold for a price less than the face value thereof; and, provided further, that such terms and conditions shall not conflict with any of the requirements of this article.



Section 33-2-39 - Disposition of proceeds from sale of bonds.

The proceeds from the sale of any of the bonds shall be paid into the state treasury and kept by the State Treasurer in a separate account and paid over to the secretary-treasurer of the department from time to time in such amounts as shall be directed by the Governor and the money so paid over to the secretary-treasurer of the department shall be held and used only for the accomplishment of the purposes of this article, and specifically for payment of the cost of acquiring, by construction or otherwise, maintaining and operating, or any of them, dock facilities along navigable streams and waterways now or hereafter existing within the state, in aid of commerce and use of navigable waterways of the state. The cost of acquiring any dock facilities shall be deemed to include, inter alia, (1) fees of engineers and attorneys and other expenses incidental to such acquisition; (2) the cost of issuing those of the bonds that may be issued to provide funds for such acquisition; and (3) interest on such bonds during such period of time, not exceeding three years from the date of the completion of said dock facilities, as may be specified in the order or resolution authorizing the issuance of such bonds as the period of time estimated by the department to be required for placing the said dock facilities in profitable operation.



Section 33-2-40 - Application of revenues from dock facilities.

The proceeds derived from the operation of each unit of development acquired or constructed pursuant to the provisions of this article shall be applied for the following purposes in the following order: (1) Payment of the expenses of operating dock facilities acquired, constructed or operated pursuant to the provisions of this article; (2) payment at their respective maturities of the principal of and interest on any bonds issued pursuant to the provisions of this article; (3) establishment and maintenance of a sinking fund for retirement of any bonds issued pursuant to the provisions of this article, into which there shall be paid monthly, beginning at the end of the first 12 months following the completion of each unit of development acquired or constructed hereunder, one half of one per cent of the cost of each such unit of development, not exceeding, however, one half of the gross income of such unit of development received during the month preceding the making of such monthly payment. The proceeds from each unit of development acquired, constructed or operated pursuant to the provisions of this article remaining after compliance with the foregoing sentence shall be used for such of the following purposes as may from time to time be designated by the department: (1) Payment of expenses of operating any dock facility or facilities constructed pursuant to the provisions of the 1957 Docks Amendment; and (2) payment at their respective maturities of the principal of and interest on any bonds at any time issued pursuant to the 1957 Docks Amendment. With respect to the revenues from any dock facilities, the acquisition, construction or operation of which was financed in part with bonds issued under the 1957 Docks Act and in part with bonds issued under this article, the provisions of this section shall be subject to the provisions of Sections 33-2-9 and 33-2-10. The retention by the department of such revenues as may be reasonably required for operating capital for dock facilities acquired, constructed or operated pursuant to the provisions of this article shall be deemed a retention of moneys for operating expenses within the meaning of this section. Moneys in the sinking fund provided for in this section shall be used only for the purpose of retirement of the bonds, either by payment of the principal thereof or the interest thereon at their respective maturities, redemption of the bonds prior to maturity pursuant to any redemption provisions that may be contained in the order or resolution whereunder such bonds are issued, or purchase of any of the bonds for cancellation and retirement at a purchase price not exceeding the face value thereof plus a premium equal to 12 months' interest thereon; provided, that pending use of moneys in said sinking fund for the purposes specified in this sentence such moneys may, in the discretion of the department with the approval of the Governor, be invested in securities which are direct general obligations of the United States.



Section 33-2-41 - Separate records as to each unit of development.

The department shall establish and maintain a separate record with respect to each unit of development that may have been or may be acquired, constructed or operated in whole or in part under the provisions of this article or the 1957 Docks Act. Each such separate record shall show: (1) The total amount of the capital investment in each such unit of development, including the amount of such capital investment derived from the proceeds of the bonds issued hereunder or under the 1957 Docks Act, and the amount, if any, of the said capital investment derived from any other source; (2) the expenses of operating each such unit of development; and (3) the gross revenues derived from the operation of each such unit of development. In the event any proceeds from bonds issued either under this article or the 1957 Docks Act shall be used to pay any of the operating expenses of any unit of development, the amount of bond proceeds so used shall be deemed a part of the capital investment in such unit of development.



Section 33-2-42 - Rates and charges for use of facilities.

The department shall have the right and power to fix from time to time and to collect reasonable rates and charges for services rendered by, and for the use of, dock facilities acquired, constructed or operated pursuant to the provisions of this article.



Section 33-2-43 - Revocation or cancellation of licenses to occupy state property.

Any license heretofore granted by the state, either expressly or by implication, permitting the upland owner to occupy any part of the space between the high-water mark and the low-water mark of any navigable waterway of this state, or along the banks of any river, stream or waterway of this state, may be revoked or cancelled by the department in the same manner and subject to the same conditions as those set forth in sSction 33-2-16.



Section 33-2-44 - Bonds and interest exempt from taxation.

Any bonds issued pursuant to the authority of this article and the interest thereon shall be exempt from all taxation by the state of Alabama or any political subdivision thereof.






Article 3 - 1961 Provisions for Facilities Along Inland Waterways.

Section 33-2-60 - Definitions.

The words and phrases hereinafter set forth, wherever used in this article, shall have the respective meanings hereinafter ascribed to them. These definitions shall include both the singular and the plural.

(1) 1957 DOCKS AMENDMENT. Amendment 116 of the Constitution of Alabama.

(2) THE STATE. The State of Alabama.

(3) THE DEPARTMENT. The Alabama State Docks Department and any department or agency of the state that may succeed to its duties.

(4) DOCK FACILITIES. Docks and all kinds of dock facilities, including elevators, warehouses, water and rail terminals, wharves, piles, quays, compresses, storm haven facilities for all types of watercraft, channels between navigable waterways of the state for the purpose of connecting such waterways and aiding the use thereof and other related structures, facilities and improvements that may be needed for the convenient use of the same.

(5) 1957 DOCKS ACT. Article 1 of this chapter.

(6) 1959 DOCKS ACT. Article 2 of this chapter.

(7) THE BONDS. Those issued hereunder.

(8) UNIT OF DEVELOPMENT. Any one or more dock facilities acquired pursuant to the provisions of either this article or the 1957 Docks Act or the 1959 Docks Act which may be designated by the department as a unit of development for the purposes of this article; provided, that several dock facilities may be together designated as one unit of development only if they are contiguous to each other or closely related for purposes of use and operation.

(9) FISCAL YEAR. The fiscal year of the department.

(10) INLAND WATERWAYS FACILITIES. All dock facilities at any time acquired or constructed pursuant to the provisions of the 1957 Docks Amendment.

(11) OPERATING DEFICIT OF THE INLAND WATERWAYS FACILITIES. The sum, if any there be, by which the gross revenues derived from the operation of the inland waterways facilities during any fiscal year may be exceeded by the total of all expenses, excluding any deductions for depreciation, incurred during the same fiscal year in the operation of the inland waterways facilities and in the maintenance thereof in good operating condition.

(12) PORT OF MOBILE FACILITIES. The facilities of all kinds known as the state docks owned by the state and operated by the department at the Port of Mobile.

(13) SURPLUS REVENUES OF THE PORT OF MOBILE FACILITIES. The gross revenues derived from the operation of the Port of Mobile facilities remaining at the end of any fiscal year after there shall have been deducted therefrom all expenses (excluding any deductions for depreciation), incurred during the same fiscal year in the operation of the Port of Mobile facilities and the maintenance thereof in good operating condition, and all payments required to be made during such fiscal year in order to comply with: a. Sinking fund requirements for the Alabama harbor improvement bonds at the time outstanding which were heretofore issued by the state for the development of the Port of Mobile facilities, b. the obligations and agreements on the part of the department under any lease agreement at the time in effect which may have theretofore been made by the department for the rental of facilities located or for use at the Port of Mobile, and c. the obligations and agreements on the part of the department which may have been made in any order of the department providing for the issuance of any revenue bonds at the time outstanding and which were theretofore issued by the department with respect to the Port of Mobile facilities.



Section 33-2-61 - Dock facilities at additional cost of $1,500,000.00 authorized.

In addition to the authority granted to the state by the provisions of any other law, the state is hereby expressly authorized and empowered, at an additional cost to the state of not exceeding $1,500,000.00, to engage in works of internal improvement by promoting, developing, constructing, maintaining and operating along navigable rivers, streams or waterways now or hereafter existing within the state, all manner of dock facilities, in aid of commerce and use of the waterways of this state, all pursuant to the provisions of the 1957 Docks Amendment. All such works, improvements and facilities shall always be and remain under the management and control of the department. The department shall be the agency of the state by which the state shall accomplish the acquisition, construction, maintenance and operation of dock facilities hereunder and shall, in general, accomplish the purposes of this article.



Section 33-2-62 - Authorized cost additional; total cost to state.

The authorization herein granted to the state of engaging in the aforesaid works of internal improvement at a cost of not exceeding $1,500,000.00 is in addition to the authorization in the amount of $3,000,000.00 granted by the 1957 Docks Act, and to the authorization in the amount of $3,500,000.00 granted by the 1959 Docks Act, thus bringing to the aggregate sum of $8,000,000.00 the total authorization presently and heretofore granted by the legislature pursuant to the provisions of the 1957 Docks Amendment. The use of revenues derived from operation of dock facilities shall not be deemed the incurring of cost by the state within the meaning of this section.



Section 33-2-63 - Authority to acquire, construct, maintain, etc., new facilities; completion of facilities acquired under 1957 and 1959 acts; plans and survey; approval of Governor; permit or consent from federal authorities.

The state, acting through the department, shall, in engaging in the works of internal improvement authorized by this article, have the power to acquire, purchase, install, lease, construct, own, hold, maintain, equip, control and operate along navigable rivers, streams or waterways now or hereafter existing within the state, and at river ports or landings along such navigable rivers, streams or waterways, dock facilities of all kinds, in aid of commerce and use of navigable waterways of the state, to the fullest extent practicable and to such extent as the department shall deem desirable or proper. The authority herein granted shall include the completion of any dock facilities originally acquired under the provisions of the 1957 Docks Act, or the 1959 Docks Act; and also the dredging of approaches to any dock facilities, acquired, erected, maintained or operated pursuant to this article or the 1957 Docks Act or the 1959 Docks Act. Before the department shall exercise the authority vested in it hereby with respect to any dock facilities or any dredging of the approaches thereto, the department shall first submit plans, including estimates of cost, prepared by competent engineers or architects, and a survey made by competent independent and professional engineers showing the economic feasibility of the proposal envisaged by such plans, to the Governor for his approval or disapproval. In the event of the Governor's disapproval, the plans shall either be abandoned or be revised and again submitted to the Governor for his approval or disapproval. Prior to the commencement of any construction, dredging or other work hereunder for which a permit from, or the consent of, any United States authorities may be required by law, the department shall obtain the requisite permit or consent.



Section 33-2-64 - Authority, etc., of department under article cumulative.

All administration, supervision, authority and responsibility under this article and operations conducted hereunder, vested in the department, shall be in addition to all power, duties and authority conferred on the department by any other statute, it being the intent of this article that the authority, powers, responsibilities and duties imposed by this article shall be in addition to and supplemental of the powers, authority, responsibilities and duties conferred or imposed on the department by any other laws of the state.



Section 33-2-65 - How property and rights-of-way may be acquired; eminent domain proceedings.

In acquiring rights-of-way and property necessary for the construction of dock facilities and convenient approaches thereto in furtherance of the purposes of this article, the department shall have the power to acquire same by gift, lease, purchase, negotiation or condemnation. The department shall have all powers with respect to the condemnation of properties for the purposes of this article that were granted to that department in the 1957 Docks Act; and the exercise of such powers hereunder shall be subject to all limitations and conditions prescribed in the 1957 Docks Act.



Section 33-2-66 - Department may contract current indebtedness.

In any operations conducted under this article, the department may contract such current indebtedness as is necessarily incident to the progress of the work in accordance with the terms of this article.



Section 33-2-67 - General provisions relative to additional inland waterways improvement bonds.

In order to provide funds for the purposes of this article, there are hereby authorized to be sold and issued bonds of the state not exceeding $1,500,000.00 in aggregate principal amount, under and subject to the provisions hereinafter set forth. The bonds shall be designated as inland waterway improvement bonds of the state. The bonds shall be general obligations of the state, for payment of the principal of and interest on which the full faith and credit of the state are hereby irrevocably pledged. The bonds may be issued from time to time in one or more series, shall bear an appropriate series designation, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest payable in such manner, may contain provisions for redemption prior to maturity, and may contain other provisions not inconsistent herewith, all as shall be set forth in an order or resolution of the department; provided, that the first installment of principal of the bonds of each series must mature not later than 10 years from the date of such series and the last installment of principal of the bonds of any series must mature not later than 30 years from such date; and, provided further, that any of the bonds having a stated maturity more than five years after its date shall be made subject to redemption at the option of the state at the end of the fifth year after the date of such bond and on any interest payment date thereafter under such terms and conditions as may be provided in the order or resolution whereunder such bond is authorized to be issued. The bonds shall be signed in the name of the state by either the facsimile or manually subscribed signatures of the Governor or the director of the department, and the Great Seal of the State, or a facsimile thereof, shall be affixed thereto or engraved, lithographed or imprinted thereon and attested by either the facsimile or manually subscribed signature of the Secretary of State; provided, that the signature on the bonds of any one of the said officials shall be subscribed manually thereon. The bonds may be in either bearer or registered form, either as to principal or interest or both. Interest on the bonds shall be payable semiannually, interest on coupon bonds being evidenced by interest coupons attached thereto, each of which coupons shall be authenticated by the facsimile signature of the State Treasurer imprinted thereon. Bonds issued in coupon form may be exchanged for fully registered bonds or bonds registered as to principal only. Coupon bonds and registered bonds shall be interchangeable; and upon issuance of a coupon bond for a registered bond, all matured and unearned coupons on said bond shall be by the State Treasurer first clipped from said bond and then cancelled. Regulations for the registration of bonds and for interchange of registered and coupon bonds shall be set forth in the order or resolution authorizing the issuance of such bonds. The State Treasurer shall maintain a record of all of the bonds issued hereunder, and shall maintain a separate record of all of the bonds that are registered, including a record of the names and addresses of the registered holders thereof. No order or resolution providing for the authorization or sale of any of the bonds shall become effective until approved by the Governor. The action of the department in adopting an order or resolution authorizing the sale of any of the bonds, and the action of the Governor in approving such order or resolution, shall be conclusive evidence that the funds to be derived from the bonds so authorized to be sold are actually needed at the time for the purposes for which bonds are herein authorized to be issued and that the proceeds of such bonds are intended only for such purposes.



Section 33-2-68 - Requirements for sale of bonds.

The bonds must be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the state for the bonds being sold, computed to their respective maturities; provided, that if no bid acceptable to the department and the Governor is received all bids may be rejected. Notice of each such sale shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper published in the state which is customarily published not less often than six days during each calendar week, each of which notices must be published at least one time not less than 10 days prior to the date fixed for the sale. The department may fix the terms and conditions under which each such sale may be held; provided, that none of the bonds may be sold for a price less than the face value thereof; and, provided further, that such terms and conditions shall not conflict with any of the requirements of this article.



Section 33-2-69 - Disposition of proceeds from sale of bonds.

The proceeds from the sale of any of the bonds (other than refunding bonds) shall be paid into the State Treasury and kept by the State Treasurer in a separate account and paid over to the secretary-treasurer of the department from time to time in such amounts as shall be directed by the Governor, and the money so paid over to the secretary-treasurer of the department shall be held and used only for the accomplishment of the purposes of this article, and specifically for payment of the cost of acquiring, by construction or otherwise, maintaining and operating, or any of them, dock facilities along navigable streams and waterways now or hereafter existing within the state, in aid of commerce and use of navigable waterways of the state. The cost of acquiring any dock facilities that may be acquired with the proceeds of bonds issued under this article shall be deemed to include, inter alia, (1) fees of engineers and attorneys and other expenses incidental to such acquisition; and (2) the cost of issuing those of the bonds that may be issued to provide funds for such acquisition. The proceeds derived from the sale of any refunding bonds issued hereunder shall be used only as provided in Section 33-2-72.



Section 33-2-70 - Appropriation for payment of principal and interest on bonds.

There is hereby appropriated for the payment of the principal of and interest on any bonds issued hereunder, under the 1957 Docks Act or under the 1959 Docks Act so much as may be necessary for that purpose of any moneys in the general fund of the state not otherwise appropriated.



Section 33-2-71 - Application of revenues from inland waterways facilities.

The gross revenues derived from the operation of each unit of development comprising a part of the inland waterways facilities shall be applied for the following purposes in the following order: (1) Payment of the expenses of operating and maintaining in good operating condition the unit of development from which such revenues are derived; and (2) payment of the expenses of operating and maintaining in good condition any other unit of development or units of development comprising a part of the inland waterways facilities. Whenever the gross revenues received by the department from the inland waterways facilities during a fiscal year shall be greater than the expenses of operating and maintaining in good operating condition the inland waterways system during that fiscal year, then the revenues from the inland waterways system remaining at the end of that fiscal year after compliance with the first sentence of this section shall be applied for that one or more or all of the following purposes that may be designated by the department, the sums to be so applied to be in such amounts and to be applied in such manner as the department may designate: (1) Retention of such amounts, for use as working capital for the inland waterways facilities as the department may determine to be reasonably necessary for such purpose; (2) payment of the cost of capital improvements and additions to the inland waterways facilities; and (3) payment at their respective maturities of the principal of or interest on any bonds theretofore issued and at the time outstanding under the 1957 Docks Amendment; provided, that the revenues from the operation of any unit of development the acquisition or construction of which was financed wholly or in part with bonds issued under the 1957 Docks Act shall, to such extent as may be required by the provisions of the 1957 Docks Act, be applied for payment at their respective maturities of those bonds issued under the 1957 Docks Act and for payments into the sinking fund created in that act, and the revenues from the operation of any unit of development the acquisition or construction of which was financed wholly or in part with bonds issued under the 1959 Docks Act shall, to such extent as may be required by the provisions of the 1959 Docks Act, be applied for payment at their respective maturities of the principal of and the interest on those bonds issued under the 1959 Docks Act and for payments into the sinking fund created in that act.



Section 33-2-72 - Refunding bonds.

The state may at any time and from time to time issue refunding bonds for the purpose of refunding the principal of and the interest on any matured or unmatured bonds of the state then outstanding which were theretofore issued under any one or more of this article, or the 1957 Docks Act, or the 1959 Docks Act. The proceeds derived from the sale of such refunding bonds shall be paid to the State Treasurer and disbursed on order or resolution of the department solely to refund and retire those bonds for the refunding of which such refunding bonds are authorized to be issued, and to pay the expenses incurred in such refunding; provided, that pending the time such refunding can be consummated such proceeds may be invested as herein authorized. All provisions of this article pertaining to bonds issued under this article that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to the refunding bonds issued hereunder. The principal proceeds from the sale of any bonds issued hereunder, when not needed for the purposes for which such bonds were issued, and any other moneys received hereunder, when not needed for the purposes for which such moneys may be used, may at the discretion of the director, with the approval of the Governor, be invested in direct general obligations of the United States of America and the earnings on any investment so made shall be used in the same manner that the moneys so invested are herein provided to be used.



Section 33-2-73 - Separate records as to each unit of development.

The department shall establish and maintain a separate record with respect to each unit of development that may have been or may be acquired, constructed or operated in whole or in part under the provisions of this article, or the 1957 Docks Act, or the 1959 Docks Act. Each such separate record shall show: (1) The total amount of the capital investment in each such unit of development, including the amount of such capital investment derived from the proceeds of the bonds issued hereunder or under the 1957 Docks Act or the 1959 Docks Act, and the amount, if any, of the said capital investment derived from any other source; (2) the expenses of operating each such unit of development; and (3) the gross revenues derived from the operation of each such unit of development. In the event any proceeds from bonds issued either under this article or the 1957 Docks Act or the 1959 Docks Act shall be used to pay any of the operating expenses of any unit of development, the amount of bond proceeds so used shall be deemed a part of the capital investment in such unit of development.



Section 33-2-74 - Use of surplus revenues of Port of Mobile facilities to pay operating deficit.

If it shall be determined by the department at the end of any fiscal year that there are surplus revenues of the Port of Mobile facilities with respect to that fiscal year and an operating deficit of the inland waterways facilities with respect to that fiscal year, then any such surplus revenues may, to such extent as may be directed by the department, be used to meet any such operating deficit.



Section 33-2-75 - Rates and charges for use of facilities.

The department shall have the right and power to fix from time to time and to collect reasonable rates and charges for services rendered by, and for the use of, dock facilities acquired, constructed or operated pursuant to the provisions of this article.



Section 33-2-76 - Revocation or cancellation of licenses to occupy state property.

Any license heretofore granted by the state, either expressly or by implication, permitting the upland owner to occupy any part of the space between the high-water mark and the low-water mark of any navigable waterway of this state, or along the banks of any river, stream or waterway of this state, may be revoked or cancelled by the department in the same manner and subject to the same conditions as those set forth in Section 33-2-16.



Section 33-2-77 - Bonds and interest exempt from taxation.

Any bonds issued pursuant to the authority of this article and the interest thereon shall be exempt from all taxation by the State of Alabama or any political subdivision thereof.






Article 4 - 1963 Provisions for Facilities Along Inland Waterways.

Section 33-2-90 - Definitions.

The words and phrases hereinafter set forth, wherever used in this article, shall have the respective meanings hereinafter ascribed to them. These definitions shall include both the singular and the plural.

(1) 1957 DOCKS AMENDMENT. Amendment 116 of the Constitution of Alabama.

(2) THE STATE. The State of Alabama.

(3) THE DEPARTMENT. The Alabama State Docks Department and any department or agency of the state that may succeed to its duties.

(4) DOCKS FACILITIES. Docks and all kinds of dock facilities, including elevators, warehouses, water and rail terminals, wharves, piles, quays, compresses, storm haven facilities for all types of watercraft, channels between navigable waterways of the state for the purpose of connecting such waterways and aiding the use thereof, and other related structures, facilities and improvements, that may be needed for the convenient use of the same.

(5) 1957 DOCKS ACT. Article 1 of this chapter.

(6) 1959 DOCKS ACT. Article 2 of this chapter.

(7) 1961 DOCKS ACT. Article 3 of this chapter.

(8) THE BONDS. Those issued hereunder.

(9) UNIT OF DEVELOPMENT. Any one or more dock facilities acquired pursuant to the provisions of either this article or the 1957 Docks Act, the 1959 Docks Act or the 1961 Docks Act which may be designated by the department as a unit of development for the purposes of this article; provided, that several dock facilities may be together designated as one unit of development only if they are contiguous to each other or closely related for purposes of use and operation.

(10) FISCAL YEAR. The fiscal year of the department.

(11) INLAND WATERWAYS FACILITIES. All dock facilities at any time acquired or constructed pursuant to the provisions of the 1957 Docks Amendment.

(12) OPERATION DEFICIT OF THE INLAND WATERWAYS FACILITIES. The sum, if any there be, by which the gross revenues derived from the operation of the inland waterways facilities during any fiscal year may be exceeded by the total of all expenses, excluding any deductions for depreciation, incurred during the same fiscal year in the operation of the inland waterways facilities and in the maintenance thereof in good operating condition.

(13) PORT OF MOBILE FACILITIES. The facilities of all kinds known as the state docks owned by the state and operated by the department at the Port of Mobile.

(14) SURPLUS REVENUES OF THE PORT OF MOBILE FACILITIES. The gross revenues derived from the operation of the Port of Mobile facilities remaining at the end of any fiscal year after there shall have been deducted therefrom all expenses (excluding any deductions for depreciation), incurred during the same fiscal year in the operation of the Port of Mobile facilities and the maintenance thereof in good operating condition, and all payments required to be made during such fiscal year in order to comply with: a. Sinking fund requirements for the Alabama harbor improvement bonds at the time outstanding which were heretofore issued by the state for the development of the Port of Mobile facilities, b. the obligations and agreements on the part of the department under any lease agreement at the time in effect which may have theretofore been made by the department for the rental of facilities located or for use at the Port of Mobile, and c. the obligations and agreements on the part of the department which may have been made in any order of the department providing for issuance of any securities at the time outstanding which were theretofore issued by the department or by the state and for the payment of which revenues from the Port of Mobile facilities were pledged.



Section 33-2-91 - Dock facilities at additional cost of $2,000,000.00 authorized.

In addition to the authority granted to the state by the provisions of any other law, the state is hereby expressly authorized and empowered, at an additional cost to the state of not exceeding $2,000,000.00, to engage in works of internal improvement by promoting, developing, constructing, maintaining and operating along navigable rivers, streams or waterways now or hereafter existing within the state, all manner of dock facilities, in aid of commerce and use of the waterways of this state, all pursuant to the provisions of the 1957 Docks Amendment. All such works, improvements and facilities shall always be and remain under the management and control of the department. The department shall be the agency of the state by which the state shall accomplish the acquisition, construction, maintenance and operation of dock facilities hereunder and shall, in general, accomplish the purposes of this article.



Section 33-2-92 - Authorized cost additional; total cost to state.

The authorization herein granted to the state of engaging in the aforesaid works of internal improvement at a cost of not exceeding $2,000,000.00 is in addition to the authorization in the amount of $3,000,000.00 granted by the 1957 Docks Act, and to the authorization in the amount of $3,500,000.00 granted by the 1959 Docks Act, and to the authorization in the amount of $1,500,000.00 granted by the 1961 Docks Act, thus bringing to the aggregate sum of $10,000,000.00 the total authorization presently and heretofore granted by the Legislature pursuant to the provisions of the 1957 Docks Amendment. The use of revenues derived from operation of dock facilities shall not be deemed the incurring of cost by the state within the meaning of this section.



Section 33-2-93 - Authority to acquire, construct, maintain, etc., new facilities; completion of facilities acquired under earlier acts; plans and survey; approval of Governor; permit or consent from federal authorities.

The state, acting through the department, shall, in engaging in the works of internal improvement authorized by this article, have the power to acquire, purchase, install, lease, construct, own, hold, maintain, equip, control and operate along navigable rivers, streams or waterways now or hereafter existing within the state, and at river ports or landings along such navigable rivers, streams or waterways, dock facilities of all kinds, in aid of commerce and use of navigable waterways of the state, to the fullest extent practicable and to such extent as the department shall deem desirable or proper. The authority herein granted shall include the completion of any dock facilities originally acquired under the provisions of the 1957 Docks Act, or the 1959 Docks Act, or the 1961 Docks Act; and also the dredging of approaches to any dock facilities, acquired, erected, maintained or operated pursuant to this article, or the 1957 Docks Act, or the 1959 Docks Act, or the 1961 Docks Act. Before the department shall exercise the authority vested in it hereby with respect to any dock facilities or any dredging of the approaches thereto, the department shall first submit plans, including estimates of cost, prepared by competent engineers or architects, and a survey made by competent independent and professional engineers showing the economic feasibility of the proposal envisaged by such plans, to the Governor for his approval or disapproval. In the event of the Governor's disapproval, the plans shall either be abandoned or be revised and again submitted to the Governor for his approval or disapproval. Prior to the commencement of any construction, dredging, or other work hereunder for which a permit from, or consent of, any United States authorities may be required by law, the department shall obtain the requisite permit or consent.



Section 33-2-94 - Authority, etc., of department under article cumulative.

All administration, supervision, authority and responsibility under this article and operations conducted hereunder, vested in the department, shall be in addition to all power, duties and authority conferred on the department by any other statute, it being the intent of this article that the authority, powers, responsibilities and duties imposed by this article shall be in addition to and supplemental of the powers, authority, responsibilities and duties conferred or imposed on the department by any other laws of the state.



Section 33-2-95 - How property and rights-of-way may be acquired; eminent domain proceedings.

In acquiring rights-of-way and property necessary for the construction of dock facilities and convenient approaches thereto in furtherance of the purposes of this article, the department shall have the power to acquire same by gift, lease, purchase, negotiation or condemnation. The department shall have all powers with respect to the condemnation of properties for the purposes of this article that were granted to that department in the 1957 Docks Act; and the exercise of such powers hereunder shall be subject to all limitations and conditions prescribed in the 1957 Docks Act.



Section 33-2-96 - Department may contract current indebtedness.

In any operations conducted under this article, the department may contract such current indebtedness as is necessarily incident to the progress of the work in accordance with the terms of this article.



Section 33-2-97 - General provisions relative to additional inland waterways improvement bonds.

In order to provide funds for the purposes of this article, there are hereby authorized to be sold and issued bonds of the state not exceeding $2,000,000.00 in aggregate principal amount, under and subject to the provisions hereinafter set forth. The bonds shall be designated as inland waterway improvement bonds of the state. The bonds shall be general obligations of the state, for payment of the principal of and interest on which the full faith and credit of the state are hereby irrevocably pledged. The bonds may be issued from time to time in one or more series, shall bear an appropriate series designation, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest payable in such manner, may contain provisions for redemption prior to maturity, and may contain other provisions not inconsistent herewith, all as shall be set forth in an order or resolution of the department; provided, that the first installment of principal of bonds of each series must mature not later than three years from the date of such series and the last installment of principal of bonds of such series shall mature not later than 20 years from such date; and, provided further, that the total principal and interest maturing on the bonds of any series in any one year shall not exceed twice the smallest amount of such principal and interest maturing in any preceding year; and, provided further, that any of the bonds having a stated maturity more than five years after its date shall be made subject to redemption at the option of the state at the end of the fifth year after the date of such bond and on any interest payment date thereafter under such terms and conditions as may be provided in the order or resolution whereunder such bond is authorized to be issued. The bonds shall be signed in the name of the state by either the facsimile or manually subscribed signatures of the Governor or the director of the department, and the Great Seal of the State, or a facsimile thereof, shall be affixed thereto or engraved, lithographed or imprinted thereon and attested by either the facsimile or manually subscribed signature of the Secretary of State; provided, that the signature on the bonds of any one of the said officials shall be subscribed manually thereon. The bonds may be in either bearer or registered form, either as to principal or interest or both. Interest on the bonds shall be payable semiannually, interest on coupon bonds being evidenced by interest coupons attached thereto, each of which coupons shall be authenticated by the facsimile signature of the State Treasurer imprinted thereon. Bonds issued in coupon form may be exchanged for fully registered bonds or bonds registered as to principal only. Coupon bonds and registered bonds shall be interchangeable; and upon issuance of a coupon bond for a registered bond, all matured and unearned coupons on said bond shall be by the State Treasurer first clipped from said bond and then cancelled. Regulations for the registration of bonds and for interchange of registered and coupon bonds shall be set forth in the order or resolution authorizing the issuance of such bonds. The State Treasurer shall maintain a record of all of the bonds issued hereunder, and shall maintain a separate record of all of the bonds that are registered, including a record of the names and addresses of the registered holders thereof. No order or resolution providing for the authorization or sale of any of the bonds shall become effective until approved by the Governor. The action of the department in adopting an order or resolution authorizing the sale of any of the bonds, and the action of the Governor in approving such order or resolution, shall be conclusive evidence that the funds to be derived from the bonds so authorized to be sold are actually needed at the time for the purposes for which bonds are herein authorized to be issued and that the proceeds of such bonds are intended only for such purposes.



Section 33-2-98 - Requirements for sale of bonds.

The bonds must be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the state for the bonds being sold, computed to their respective maturities; provided, that if no bid acceptable to the department and the Governor is received all bids may be rejected. Notice of each such sale shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper published in the state which is customarily published not less often than six days during each calendar week, each of which notices must be published at least one time not less than 10 days prior to the date fixed for the sale. The department may fix the terms and conditions under which each such sale may be held; provided, that none of the bonds may be sold for a price less than the face value thereof; and, provided further, that such terms and conditions shall not conflict with any of the requirements of this article.



Section 33-2-99 - Disposition of proceeds from sale of bonds.

The proceeds from the sale of any of the bonds (other than refunding bonds) shall be paid into the State Treasury and kept by the State Treasurer in a separate account and paid over to the secretary-treasurer of the department from time to time in such amounts as shall be directed by the Governor and the money so paid over to the secretary-treasurer of the department shall be held and used only for the accomplishment of the purposes of this article, and specifically for payment of the cost of acquiring, by construction or otherwise, maintaining and operating, or any of them, dock facilities along navigable streams and waterways now or hereafter existing within the state, in aid of commerce and use of navigable waterways of the state. The cost of acquiring any dock facilities that may be acquired with the proceeds of bonds issued under this article shall be deemed to include, inter alia, (1) fees of engineers and attorneys and other expenses incidental to such acquisition; and (2) the cost of issuing those of the bonds that may be issued to provide funds for such acquisition. The proceeds derived from the sale of any refunding bonds issued hereunder shall be used only as provided in Section 33-2-102.



Section 33-2-100 - Appropriation for payment of principal and interest on bonds.

There is hereby appropriated for the payment of the principal of and interest on any bonds issued hereunder, under the 1957 Docks Act, or under the 1959 Docks Act or the 1961 Docks Act, so much as may be necessary for that purpose of any moneys in the general fund of the state not otherwise appropriated.



Section 33-2-101 - Application of revenues from inland waterways facilities.

The gross revenues derived from the operation of each unit of development comprising a part of the inland waterways facilities shall be applied for the following purposes in the following order: (1) Payment of the expenses of operating and maintaining in good operating condition the unit of development from which such revenues are derived; and (2) payment of the expenses of operating and maintaining in good condition any other unit of development or units of development comprising a part of the inland waterways facilities. Whenever the gross revenues received by the department from the inland waterways facilities during a fiscal year shall be greater than the expenses of operating and maintaining in good operating condition the inland waterways system during that fiscal year, then the revenues from the inland waterways system remaining at the end of that fiscal year after compliance with the first sentence of this section shall be applied for that one or more or all of the following purposes that may be designated by the department, the sums to be so applied to be in such amounts and to be applied in such manner as the department may designate: (1) Retention of such amounts, for use as working capital for the inland waterways facilities as the department may determine to be reasonably necessary for such purpose; (2) payment of the cost of capital improvements and additions to the inland waterways facilities; and (3) payment at their respective maturities of the principal of or interest on any bonds theretofore issued and at the time outstanding under the 1957 Docks Amendment; provided, that the revenues from the operation of any unit of development the acquisition or construction of which was financed wholly or in part with bonds issued under the 1957 Docks Act shall, to such extent as may be required by the provisions of the 1957 Docks Act, be applied for payment at their respective maturities of those bonds issued under the 1957 Docks Act for payments into the sinking fund created in that act, and the revenues from the operation of any unit of development the acquisition or construction of which was financed wholly or in part with bonds issued under the 1959 Docks Act shall, to such extent as may be required by the provisions of the 1959 Docks Act, be applied for payment at their respective maturities of the principal of and the interest on those bonds issued under the 1959 Docks Act and for payments into the sinking fund created in that act, and the revenues from the operation of any unit of development the acquisition or construction of which was financed wholly or in part with bonds issued under the 1961 Docks Act shall, to such extent as may be required by the provisions of the 1961 Docks Act, be applied for payment at their respective maturities of the principal of and the interest on those bonds issued under the 1961 Docks Act and for payments into the sinking fund created in that act.



Section 33-2-102 - Provisions of article applicable to refunding bonds; investment of proceeds of bonds, etc.

All provisions of this article pertaining to bonds issued under this article that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to the refunding bonds issued hereunder. The principal proceeds from the sale of any bonds issued hereunder, when not needed for the purposes for which such bonds were issued, and any other moneys received hereunder, when not needed for the purposes for which such moneys may be used, may at the discretion of the director, with the approval of the Governor, be invested in direct general obligations of the United States of America and the earnings on any investment so made shall be used in the same manner that the moneys so invested are herein provided to be used.



Section 33-2-103 - Separate records as to each unit of development.

The department shall establish and maintain a separate record with respect to each unit of development that may have been or may be acquired, constructed or operated in whole or in part under the provisions of this article, or the 1957 Docks Act, the 1959 Docks Act, or the 1961 Docks Act. Each such separate record shall show: (1) The total amount of the capital investment in each such unit of development, including the amount of such capital investment derived from the proceeds of the bonds issued hereunder or under the 1957 Docks Act, the 1959 Docks Act, or the 1961 Docks Act; and the amount, if any, of the said capital investment derived from any other source; (2) the expenses of operating each such unit of development; and (3) the gross revenues derived from the operation of each such unit of development. In the event any proceeds from bonds issued either under this article or under the 1957 Docks Act, the 1959 Docks Act or the 1961 Docks Act shall be used to pay any of the operating expenses of any unit of development, the amount of bond proceeds so used shall be deemed a part of the capital investment in such unit of development.



Section 33-2-104 - Use of surplus revenues of Port of Mobile facilities to pay operating deficit.

If at the end of any fiscal year there are surplus revenues of the Port of Mobile facilities with respect to that fiscal year and an operating deficit of the inland waterways facilities with respect to that fiscal year then any such surplus revenues shall be used to meet any such operating deficit.



Section 33-2-105 - Rates and charges for use of facilities.

The department shall have the right and power to fix from time to time and to collect reasonable rates and charges for services rendered by, and for the use of, dock facilities acquired, constructed or operated pursuant to the provisions of this article.



Section 33-2-106 - Revocation or cancellation of licenses to occupy state property.

Any license heretofore granted by the state, either expressly or by implication, permitting the upland owner to occupy any part of the space between the high-water mark and the low-water mark of any navigable waterway of this state, or along the banks of any river, stream or waterway of this state, may be revoked or cancelled by the department in the same manner and subject to the same conditions as those set forth in Section 33-2-16.



Section 33-2-107 - Bonds and interest exempt from taxation.

Any bonds issued pursuant to the authority of this article and the interest thereon shall be exempt from all taxation by the State of Alabama or any political subdivision thereof.






Article 5 - 1967 Provisions for Facilities Along Inland Waterways.

Section 33-2-120 - Definitions.

The words and phrases hereinafter set forth, wherever used in this article, shall have the respective meanings hereinafter ascribed to them:

(1) 1967 DOCKS AMENDMENT. Amendment 274 of the Constitution of Alabama.

(2) 1957 DOCKS AMENDMENT. Amendment 116 of the Constitution of Alabama.

(3) THE STATE. The State of Alabama.

(4) THE DEPARTMENT. The Alabama State Docks Department and any department or agency of the state that may succeed to its duties.

(5) FACILITIES. Elevators, warehouses, docks, water and rail terminals, wharves, piles, quays, compresses, storm haven facilities for all types of watercraft, channels between navigable waterways of the state for the purpose of connecting such waterways and aiding the use thereof, and other related structures, facilities and improvements, that may be needed for the convenient use of the same.

(6) 1957 DOCKS ACT. Article 1 of this chapter.

(7) 1959 DOCKS ACT. Article 2 of this chapter.

(8) 1961 DOCKS ACT. Article 3 of this chapter.

(9) 1963 DOCKS ACT. Article 4 of this chapter.

(10) THE BONDS. Those issued hereunder.

(11) UNIT OF DEVELOPMENT. Any one or more facilities acquired pursuant to the provisions of either this article or the 1957 Docks Act, or the 1959 Docks Act, or the 1961 Docks Act, or the 1963 Docks Act which may be designated by the department as a unit of development for the purpose of this article; provided, that several facilities may be together designated as one unit of development only if they are contiguous to each other or closely related for purposes of use and operation.

(12) FISCAL YEAR. The fiscal year of the department.

(13) INLAND FACILITIES. All facilities at any time acquired or constructed pursuant to the provisions of the 1967 Docks Amendment or the 1957 Docks Amendment.

(14) OPERATING DEFICIT OF THE INLAND FACILITIES. The sum, if any there be, by which the gross revenues derived from the operation of the inland facilities during any fiscal year may be exceeded by the total of all expenses, excluding any deductions for depreciation, incurred during the same fiscal year in the operation of the inland facilities and in the maintenance thereof in good operating condition.

(15) PORT OF MOBILE FACILITIES. The facilities of all kinds known as the state docks owned by the state and operated by the department at the Port of Mobile.

(16) SURPLUS REVENUES OF THE PORT OF MOBILE FACILITIES. The gross revenues derived from the operating of the Port of Mobile facilities remaining at the end of any fiscal year after there shall have been deducted therefrom all expenses (excluding any deductions for depreciation), incurred during the same fiscal year in the operation of the Port of Mobile facilities and the maintenance thereof in good operating condition, and all payments required to be made during such fiscal year in order to comply with: a. Sinking fund requirements for the Alabama harbor improvement bonds at the time outstanding which were heretofore issued by the state for the development of the Port of Mobile facilities, b. the obligations and agreements on the part of the department under any lease agreement at the time in effect which may have theretofore been made by the department for the rental of facilities located or for use at the Port of Mobile, and c. the obligations and agreements on the part of the department which may have been made in any order of the department providing for issuance of any securities at the time outstanding which were theretofore issued by the department or by the state and for the payment of which revenues from the Port of Mobile facilities were pledged.

The definitions herein set forth include both the singular and the plural.



Section 33-2-121 - Facilities at additional cost of $2,000,000.00 authorized.

In addition to the authority granted to the state by the provisions of any other law, the state is hereby expressly authorized and empowered, at an additional cost to the state of not exceeding $2,000,000.00, in promoting and aiding the commercial flow of agricultural products within the state or in aid of commerce and use of the waterways of the state, to engage in works of internal improvement by promoting, developing, constructing, maintaining and operating within the state or along navigable streams and waterways now or hereafter existing within the state all manner of facilities, all pursuant to the provisions of the 1967 Docks Amendment. All such works, improvements and facilities shall always be and remain under the management and control of the department. The department shall be the agency of the state by which the state shall accomplish the acquisition, construction, maintenance and operation of facilities hereunder and shall, in general, accomplish the purposes of this article. The use of revenues derived from operation of facilities shall not be deemed incurring of cost by the state within the meaning of this section.



Section 33-2-122 - Authority to acquire, construct, maintain, etc., new facilities; completion of facilities acquired under earlier acts; plans and survey; approval of Governor; permit or consent from federal authorities.

The state, acting through the department, shall, in promoting and aiding the commercial flow of agricultural products within the state, or in aid of commerce and use of the waterways of the state, in engaging in the works of internal improvement authorized by this article, have the power to acquire, purchase, install, lease, construct, own, hold, maintain, equip, control and operate facilities of all kinds within the state or along navigable streams and waterways of the state, to the fullest extent practicable and to such extent as the department shall deem desirable or proper. The authority herein granted shall include the completion of any dock facilities originally acquired under the provisions of the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, or the 1963 Docks Act; and also the dredging of approaches to any dock facilities, acquired, erected, maintained or operated pursuant to this article, or the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, or the 1963 Docks Act. Before the department shall exercise the authority vested in it hereby with respect to any facilities or any dredging of the approaches thereto, the department shall first submit plans, including estimates of cost, prepared by competent engineers or architects, and a survey made by competent independent and professional engineers showing the economic feasibility of the proposal envisaged by such plans, to the Governor for his approval or disapproval. In the event of the Governor's disapproval, the plans shall either be abandoned or be revised and again submitted to the Governor for his approval or disapproval. Prior to the commencement of any construction, dredging or other work hereunder for which a permit from, or consent of, any United States authorities may be required by law, the department shall obtain the requisite permit or consent.



Section 33-2-123 - Authority, etc., of department under article cumulative.

All administration, supervision, authority and responsibility under this article and operations conducted hereunder, vested in the department, shall be in addition to all powers, duties and authority conferred on the department by any other statute, it being the intent of this article that the authority, powers, responsibilities and duties imposed by this article shall be in addition to and supplemental of the powers, authority, responsibilities and duties conferred or imposed on the department by any other laws of the state.



Section 33-2-124 - How property and rights-of-way may be acquired; eminent domain proceedings.

In acquiring rights-of-way and property necessary for the construction of facilities and convenient approaches thereto in furtherance of the purposes of this article, the department shall have the power to acquire same by gift, lease, purchase, negotiation or condemnation. The department shall have all powers with respect to the condemnation of properties for the purposes of this article that were granted to that department in the 1957 Docks Act; and the exercise of such powers hereunder shall be subject to all limitations and conditions prescribed in the 1957 Docks Act.



Section 33-2-125 - Department may contract current indebtedness.

In any operations conducted under this article, the department may contract such current indebtedness as is necessarily incident to the progress of the work in accordance with the terms of this article.



Section 33-2-126 - General provisions relative to inland facilities bonds.

In order to provide funds for the purposes of this article, there are hereby authorized to be sold and issued bonds of the state not exceeding $2,000,000.00 in aggregate principal amount, under and subject to the provisions hereinafter set forth. The bonds shall be designated as inland facilities bonds of the state. The bonds shall be general obligations of the state for payment of the principal of and interest on which the full faith and credit of the state are hereby irrevocably pledged. The bonds may be issued from time to time in one or more series, shall bear an appropriate series designation, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest payable in such manner, may contain provisions for redemption prior to maturity, and may contain other provisions not inconsistent herewith, all as shall be set forth in an order or resolution of the department; provided, that the first installment of principal of bonds of each series must mature not later than 10 years from the date of such series, and the last installment of principal of bonds of such series shall mature not later than 30 years from such date; and, provided further, that any of the bonds having a stated maturity more than 10 years after its date shall be made subject to redemption at the option of the state at the end of the tenth year after the date of such bond and on any interest payment date thereafter under such terms and conditions as may be provided in the order or resolution whereunder such bond is authorized to be issued. The bonds shall be signed in the name of the state by either the facsimile or manually subscribed signatures of the Governor or the director of the department, and the Great Seal of the State, or a facsimile thereof, shall be affixed thereto or engraved, lithographed or imprinted thereon and attested by either the facsimile or manually subscribed signature of the Secretary of State; provided, that the signature on the bonds of any one of the said officials shall be subscribed manually thereon. The bonds may be in either bearer or registered form, either as to principal or interest or both. Interest on the bonds shall be payable semiannually, interest on coupon bonds being evidenced by interest coupons attached thereto, each of which coupons shall be authenticated by the facsimile signature of the State Treasurer imprinted thereon. Bonds issued in coupon form may be exchanged for fully registered bonds or bonds registered as to principal only. Coupon bonds and registered bonds shall be interchangeable; and upon issuance of a coupon bond for a registered bond, all matured and unearned coupons on said bond shall be by the State Treasurer first clipped from said bond and then cancelled. Regulations for the registration of bonds and for interchange of registered and coupon bonds shall be set forth in the order or resolution authorizing the issuance of such bonds. The State Treasurer shall maintain a record of all of the bonds issued hereunder, and shall maintain a separate record of all of the bonds that are registered, including a record of the names and addresses of the registered holders thereof. No order or resolution providing for the authorization or sale of any of the bonds shall become effective until approved by the Governor. The action of the department in adopting an order or resolution authorizing the sale of any of the bonds, and the action of the Governor in approving such order or resolution, shall be conclusive evidence that the funds to be derived from the bonds so authorized to be sold are actually needed at the time for the purposes for which bonds are herein authorized to be issued and that the proceeds of such bonds are intended only for such purposes.



Section 33-2-127 - Requirements for sale of bonds.

The bonds must be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the state for the bonds being sold, computed to their respective maturities; provided, that if no bid acceptable to the department and the Governor is received all bids may be rejected. Notice of each such sale shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper published in the state which is customarily published not less often than six days during each calendar week, each of which notices must be published at least one time not less than 10 days prior to the day fixed for the sale. The department may fix the terms and conditions under which each such sale may be held; provided, that none of the bonds may be sold for a price less than the face value thereof; and, provided further, that such terms and conditions shall not conflict with any of the requirements of this article.



Section 33-2-128 - Disposition of proceeds from sale of bonds.

The proceeds from the sale of any of the bonds (other than refunding bonds) shall be paid into the State Treasury and kept by the State Treasurer in a separate account and paid over to the secretary-treasurer of the department from time to time in such amounts as shall be directed by the Governor and the money so paid over to the secretary-treasurer of the department shall be held and used only for the accomplishment of the purposes of this article, and specifically for payment of the cost of acquiring, by construction or otherwise, maintaining and operating, or any of them, in promoting and aiding in the commercial flow of agricultural products within the state or in aid of commerce and use of the waterways of the state, all manner of elevators, facilities, warehouses, docks, water and rail terminals and other structures and facilities and improvements needful for the convenient use of the same. The cost of acquiring any facilities that may be acquired with the proceeds of bonds issued under this article shall be deemed to include, inter alia, (1) fees of engineers and attorneys and other expenses incidental to such acquisition; and (2) the cost of issuing those of the bonds that may be issued to provide funds for such acquisition. The proceeds derived from the sale of any refunding bonds issued hereunder shall be used only as provided in Section 33-2-131.



Section 33-2-129 - Appropriation for payment of principal and interest on bonds.

There is hereby appropriated for the payment of the principal of and interest on any bonds issued hereunder, or under the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, or the 1963 Docks Act, so much as may be necessary for that purpose of any moneys in the general fund of the state not otherwise appropriated.



Section 33-2-130 - Application of revenues from inland facilities.

The gross revenues derived from the operation of each unit of development comprising a part of the inland facilities shall be applied for the following purposes in the following order: (1) Payment of the expenses of operating and maintaining in good operating condition the unit of development from which such revenues are derived; and (2) payment of the expenses of operating and maintaining in good condition any other unit of development or units of development comprising a part of the inland facilities. Whenever the gross revenues received by the department from the inland facilities during a fiscal year shall be greater than the expenses of operating and maintaining in good operating condition the inland system during the fiscal year, then the revenues from the inland system remaining at the end of the fiscal year after compliance with the first sentence of this section shall be applied for that one or more or all of the following purposes that may be designated by the department, the sums to be so applied to be in such amounts and to be applied in such manner as the department may designate: (1) Retention of such amounts, for use as working capital for the inland facilities as the department may determine to be reasonably necessary for such purpose; (2) payment of the cost of capital and improvements and additions to the inland facilities; and (3) payment at their respective maturities of the principal of or interest on any bonds theretofore issued and at the time outstanding under the 1957 Docks Amendment, or under this article; provided, however, that the revenues from the operation of any unit of development the acquisition or construction of which was financed wholly or in part with bonds issued under the 1957 Docks Act shall, to such extent as may be required by the provisions of the 1957 Docks Act, be applied for payment at their respective maturities of those bonds issued under the 1957 Docks Act for payments into the sinking fund created in that act, and the revenues from the operation of any unit of development the acquisition or construction of which was financed wholly or in part with bonds issued under the 1959 Docks Act shall, to such extent as may be required by the provisions of the 1959 Docks Act, be applied for payment at their respective maturities of the principal of and the interest on those bonds issued under the 1959 Docks Act and for payments into the sinking fund created in that act, and the revenues from the operation of any unit of development the acquisition or construction of which was financed wholly or in part with bonds issued under the 1961 Docks Act shall, to such extent as may be required by the provisions of the 1961 Docks Act, be applied for payment at their respective maturities of the principal of and the interest on those bonds issued under the 1961 Docks Act and for payments into the sinking fund created in that act.



Section 33-2-131 - Refunding bonds and investments.

The state may at any time, and from time to time, issue refunding bonds for the purpose of refunding the principal of and the interest on any unmatured bonds of the state then outstanding which were theretofore issued under any one or more of this article, or the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, or the 1963 Docks Act. The proceeds from the sale of such refunding bonds shall be paid to the State Treasurer and disbursed on order or resolution of the department solely to refund and retire those bonds for the refunding of which such refunding bonds are authorized to be issued, and to pay the expenses incurred in such refunding; provided, that pending the time such refunding can be consummated, such proceeds may be invested as herein authorized. All provisions of this article pertaining to bonds issued under this article that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to the refunding bonds issued hereunder. The principal proceeds from the sale of any bonds issued hereunder, when not needed for the purposes for which such bonds were issued, and any other moneys received hereunder, when not needed for the purposes for which such moneys may be used, may at the discretion of the director, with the approval of the Governor, be invested in direct general obligations of the United States of America and the earnings on any investment so made shall be used in the same manner that the moneys so invested are herein provided to be used.



Section 33-2-132 - Separate records as to each unit of development.

The department shall establish and maintain a separate record with respect to each unit of development that may have been or may be acquired, constructed or operated in whole or in part under the provisions of this article, or under the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, or the 1963 Docks Act. Each such separate record shall show: (1) the total amount of the capital investment in each such unit of development, including the amount of such capital investment derived from the proceeds of the bonds issued hereunder, or under the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, or the 1963 Docks Act; and the amount, if any, of the said capital investment derived from any other source; (2) the expenses of operating each such unit of development; and (3) the gross revenues derived from the operation of each such unit of development. In the event any proceeds from bonds issued either under this article, or under the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, or the 1963 Docks Act shall be used to pay any of the operating expenses of any unit of development, the amount of bond proceeds so used shall be deemed a part of the capital investment in such unit of development.



Section 33-2-133 - Use of surplus revenues of Port of Mobile facilities to pay operating deficit.

If at the end of any fiscal year there are surplus revenues of the Port of Mobile facilities with respect to that fiscal year and an operating deficit of the inland facilities with respect to the fiscal year, then any such surplus revenues shall be used to meet any such operating deficit.



Section 33-2-134 - Rates and charges for use of facilities.

The department shall have the right and power to fix from time to time and to collect reasonable rates and charges for services rendered by, and for the use of, facilities acquired, constructed or operated pursuant to the provisions of this article.



Section 33-2-135 - Revocation of licenses to occupy state property.

Any license heretofore granted by the state, either expressly or by implication, permitting the upland owner to occupy any part of the space between the high-water mark and the low-water mark of any navigable waterway of this state, or along the banks of any river, stream or waterway of this state, may be revoked or cancelled by the department in the same manner and subject to the same conditions as those set forth in section 33-2-16.



Section 33-2-136 - Bonds and interest exempt from taxation.

Any bonds issued pursuant to the authority of this article and the interest thereon shall be exempt from all taxation by the state of Alabama or any political subdivision thereof.






Article 6 - 1969 Provisions for Facilities Along Inland Waterways.

Section 33-2-150 - Definitions.

The words and phrases hereinafter set forth, wherever used in this article, shall have the respective meanings hereinafter ascribed to them:

(1) 1969 DOCKS AMENDMENT. Amendment 288 of the Constitution of Alabama.

(2) 1967 DOCKS AMENDMENT. Amendment 274 of the Constitution of Alabama.

(3) 1957 DOCKS AMENDMENT. Amendment 116 of the Constitution of Alabama.

(4) THE STATE. The State of Alabama.

(5) THE DEPARTMENT. The Alabama State Docks Department and any department or agency of the state that may succeed to its duties.

(6) FACILITIES. Elevators, warehouses, docks, water and rail terminals, wharves, piles, quays, compresses, storm haven facilities for all types of watercraft, channels between navigable waterways of the state for the purpose of connecting such waterways and aiding the use thereof, and other related structures, facilities and improvements, that may be needed for the convenient use of the same.

(7) 1957 DOCKS ACT. Article 1 of this chapter.

(8) 1959 DOCKS ACT. Article 2 of this chapter.

(9) 1961 DOCKS ACT. Article 3 of this chapter.

(10) 1963 DOCKS ACT. Article 4 of this chapter.

(11) 1967 DOCKS ACT. Article 5 of this chapter.

(12) THE BONDS. Those issued hereunder.

(13) UNIT OF DEVELOPMENT. Any one or more facilities acquired pursuant to the provisions of either this article or the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, the 1963 Docks Act, or the 1967 Docks Act, which may be designated by the department as a unit of development for the purpose of this article; provided, that several facilities may be together designated as one unit of development only if they are contiguous to each other or closely related for the purposes of use and operation.

(14) FISCAL YEAR. The fiscal year of the department.

(15) INLAND FACILITIES. All facilities at any time acquired or constructed pursuant to the provisions of the 1969 Docks Amendment, the 1967 Docks Amendment or the 1957 Docks Amendment.

(16) OPERATING DEFICIT OF THE INLAND FACILITIES. The sum, if any there be, by which the gross revenues derived from the operation of the inland facilities during any fiscal year may be exceeded by the total of all expenses, excluding any deductions for depreciation, incurred during the same fiscal year in the operation of the inland facilities and in the maintenance thereof in good operating condition.

(17) PORT OF MOBILE FACILITIES. The facilities of all kinds known as the state docks owned by the state and operated by the department at the Port of Mobile.

(18) SURPLUS REVENUES OF THE PORT OF MOBILE FACILITIES. The gross revenues derived from operating the Port of Mobile facilities remaining at the end of any fiscal year after there shall have been deducted therefrom all expenses (excluding any deductions for depreciation), incurred during the same fiscal year in the operation of the Port of Mobile facilities and the maintenance thereof in good operating condition, and all payments required to be made during such fiscal year in order to comply with: a. sinking fund requirements for the Alabama harbor improvement bonds at the time outstanding which were heretofore issued by the state for the development of the Port of Mobile facilities, b. the obligations and agreements on the part of the department under any lease agreement at the time in effect which may have theretofore been made by the department for the rental of facilities located or for use at the Port of Mobile, and c. the obligations and agreements on the part of the department which may have been made in any order of the department providing for issuance of any securities at the time outstanding which were theretofore issued by the department or by the state and for the payment of which revenues from the Port of Mobile facilities were pledged.

The definitions herein set forth include both the singular and the plural.



Section 33-2-151 - Facilities at additional cost of $10,000,000.00 authorized.

In addition to the authority granted to the state by the provisions of any other law, the state is hereby expressly authorized and empowered, at an additional cost to the state of not exceeding $10,000,000.00, in promoting and aiding the commercial flow of agricultural products within the state or in aid of commerce and use of the waterways of the state, to engage in works of internal improvement by promoting, developing, constructing, maintaining and operating within the state or along navigable streams and waterways now or hereafter existing within the state, all manner of facilities, all pursuant to the provisions of the 1969 Docks Amendment. All such works, improvements and facilities shall always be and remain under the management and control of the department. The department shall be the agency of the state by which the state shall accomplish the acquisition, construction, maintenance and operation of facilities hereunder and shall, in general, accomplish the purposes of this article. The use of revenues derived from operation of facilities shall not be deemed incurring of cost by the state within the meaning of this section.



Section 33-2-152 - Authority to acquire, construct, maintain, etc., new facilities; completion of facilities acquired under earlier acts; plans and survey; approval of Governor; permit or consent from federal authorities.

The state, acting through the department, shall, in promoting and aiding the commercial flow of agricultural products within the state, or in aid of commerce and use of the waterways of the state, in engaging in the works of internal improvement authorized by this article, have the power to acquire, purchase, install, lease, construct, own, hold, maintain, equip, control and operate facilities of all kinds within the state or along navigable streams and waterways of the state, to the fullest extent practicable and to such extent as the department shall deem desirable or proper. The authority herein granted shall include the completion of any dock facilities originally acquired under the provisions of the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, the 1963 Docks Act, or the 1967 Docks Act; and also the dredging of approaches to any dock facilities, acquired, erected, maintained or operated pursuant to this article, or the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, the 1963 Docks Act, or the 1967 Docks Act. Before the department shall exercise the authority vested in it hereby with respect to any facilities or any dredging of the approaches thereto, the department shall first submit plans, including estimates of cost, prepared by competent engineers or architects, and a survey made by competent independent and professional engineers showing the economic feasibility of the proposal envisaged by such plans, to the Governor for his approval or disapproval; and, in the event of the Governor's disapproval, the plans shall either be abandoned or be revised and again submitted to the Governor for his approval or disapproval. Prior to the commencement of any construction, dredging or other work hereunder for which a permit from, or consent of, any United States authorities may be required by law, the department shall obtain the requisite permit or consent.



Section 33-2-153 - Authority, etc., of department under article cumulative.

All administration, supervision, authority and responsibility under this article and operations conducted hereunder, vested in the department, shall be in addition to all powers, duties and authority conferred on the department by any other statute, it being the intent of this article that the authority, powers, responsibilities and duties imposed by this article shall be in addition to and supplemental of the powers, authority, responsibilities and duties conferred or imposed on the department by any other laws of the state.



Section 33-2-154 - How property and rights-of-way may be acquired; eminent domain proceedings.

In acquiring rights-of-way and property necessary for the construction of facilities and convenient approaches thereto in furtherance of the purposes of this article, the department shall have the power to acquire same by gift, lease, purchase, negotiation or condemnation. The department shall have all powers with respect to the condemnation of properties for the purposes of this article that were granted to that department in the 1957 Docks Act; and the exercise of such powers hereunder shall be subject to all limitations and conditions prescribed in the 1957 Docks Act.



Section 33-2-155 - Department may contract current indebtedness.

In any operations conducted under this article, the department may contract such current indebtedness as is necessarily incident to the progress of the work in accordance with the terms of this article.



Section 33-2-156 - General provisions relative to inland facilities bonds.

In order to provide funds for the purposes of this article, there are hereby authorized to be sold and issued bonds of the state not exceeding $10,000,000.00 in aggregate principal amount, under and subject to the provisions hereinafter set forth. The bonds shall be designated as inland facilities bonds of the state, series 1970. The bonds shall be general obligations of the state for payment of the principal of and interest on which the full faith and credit of the state are hereby irrevocably pledged. The bonds may be issued from time to time in one or more series, shall bear an appropriate series designation, shall be in such form and denominations and of such tenor and maturities, shall bear such rate of interest payable in such manner, may contain provisions for redemption prior to maturity, and may contain other provisions not inconsistent herewith, all as shall be set forth in an order or resolution of the department; provided, that the first installment of principal of bonds of each series must mature not later than 10 years from the date of such series and the last installment of principal of bonds of such series shall mature not later than 30 years from such date; and, provided further, that any of the bonds having a stated maturity more than 10 years after its date shall be made subject to redemption at the option of the state at the end of the tenth year after the date of such bond and on any interest payment date thereafter under such terms and conditions as may be provided in the order or resolution whereunder such bond is authorized to be issued. The bonds shall be signed in the name of the state by either the facsimile or manually subscribed signatures of the Governor or the director of the department, and the Great Seal of the State, or a facsimile thereof, shall be affixed thereto or engraved, lithographed or imprinted thereon and attested by either the facsimile or manually subscribed signature of the Secretary of State; provided, that the signature on the bonds of any one of the said officials shall be subscribed manually thereon. The bonds may be in either bearer or registered form, either as to principal or interest or both. Interest on the bonds shall be payable semiannually, interest on coupon bonds being evidenced by interest coupons attached thereto, each of which coupons shall be authenticated by the facsimile signature of the State Treasurer imprinted thereon. Bonds issued in coupon form may be exchanged for fully registered bonds or bonds registered as to principal only. Coupon bonds and registered bonds shall be interchangeable; and upon issuance of a coupon bond for a registered bond, all matured and unearned coupons on said bond shall be by the State Treasurer first clipped from said bond and then cancelled. Regulations for the registration of bonds and for interchange of registered and coupon bonds shall be set forth in the order or resolution authorizing the issuance of such bonds. The State Treasurer shall maintain a record of all of the bonds issued hereunder, and shall maintain a separate record of all of the bonds that are registered, including a record of the names and addresses of the registered holders thereof. No order or resolution providing for the authorization or sale of any of the bonds shall become effective until approved by the Governor. The action of the department in adopting an order or resolution authorizing the sale of any of the bonds and the action of the Governor in approving such order or resolution shall be conclusive evidence that the funds to be derived from the bonds so authorized to be sold are actually needed at the time for the purposes for which bonds are herein authorized to be issued and that the proceeds of such bonds are intended only for such purposes.



Section 33-2-157 - Requirements for sale of bonds.

The bonds must be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the state for the bonds being sold, computed to their respective maturities; provided, that if no bid acceptable to the department and the Governor is received all bids may be rejected. Notice of each such sale shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper published in the state which is customarily published not less often than six days during each calendar week, each of which notices must be published at least one time not less than 10 days prior to the day fixed for the sale. The department may fix the terms and conditions under which each such sale may be held; provided, that none of the bonds may be sold for a price less than the face value thereof; and, provided further, that such terms and conditions shall not conflict with any of the requirements of this article.



Section 33-2-158 - Disposition of proceeds from sale of bonds.

The proceeds from the sale of any of the bonds (other than refunding bonds) shall be paid into the State Treasury and kept by the State Treasurer in a separate account and paid over to the secretary-treasurer of the department from time to time in such amounts as shall be directed by the Governor and the money so paid over to the secretary-treasurer of the department shall be held and used only for the accomplishment of the purposes of this article, and specifically for payment of the cost of acquiring, by construction or otherwise, maintaining and operating, or any of them, in promoting and aiding in the commercial flow of agricultural products within the state or in aid of commerce and use of the waterways of the state, all manner of elevators, facilities, warehouses, docks, water and rail terminals and other structures and facilities and improvements needful for the convenient use of the same. The cost of acquiring any facilities that may be acquired with the proceeds of bonds issued under this article shall be deemed to include, inter alia, (1) fees of engineers and attorneys and other expenses incidental to such acquisition; and (2) the cost of issuing those of the bonds that may be issued to provide funds for such acquisition. The proceeds derived from the sale of any refunding bonds issued hereunder shall be used only as provided in section 33-2-161.



Section 33-2-159 - Appropriation for payment of principal and interest on bonds.

There is hereby appropriated for the payment of the principal of and interest on any bonds issued hereunder, or under the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, the 1963 Docks Act, or the 1967 Docks Act, so much as may be necessary for that purpose of any moneys in the general fund of the state not otherwise appropriated.



Section 33-2-160 - Application of revenues from inland facilities.

The gross revenues derived from the operation of each unit of development comprising a part of the inland facilities shall be applied for the following purposes in the following order: (1) Payment of the expenses of operating and maintaining in good operating condition the unit of development from which such revenues are derived; and (2) payment of the expenses of operating and maintaining in good condition any other unit of development or units of development comprising a part of the inland facilities. Whenever the gross revenues received by the department from the inland facilities during a fiscal year shall be greater than the expenses of operating and maintaining in good operating condition the inland system during the fiscal year, then the revenues from the inland system remaining at the end of the fiscal year after compliance with the first sentence of this section shall be applied for that one or more or all of the following purposes that may be designated by the department, the sums to be so applied to be in such amounts and to be applied in such manner as the department may designate: (1) Retention of such amounts for use as working capital for the inland facilities as the department may determine to be reasonably necessary for such purpose; (2) payment of the cost of capital and improvements and additions to the inland facilities; and (3) payment at their respective maturities of the principal of or interest on any bonds theretofore issued and at the time outstanding under the 1957 Docks Amendment, the 1967 Docks Amendment, or under this article; provided, however, that the revenues from the operation of any unit of development the acquisition or construction of which was financed wholly or in part with bonds issued under the 1957 Docks Act shall, to such extent as may be required by the provisions of the 1957 Docks Act, be applied for payment at their respective maturities of those bonds issued under the 1957 Docks Act for payments into the sinking fund created in that act, and the revenues from the operation of any unit of development the acquisition or construction of which was financed wholly or in part with bonds issued under the 1959 Docks Act shall, to such extent as may be required by the provisions of the 1959 Docks Act, be applied for payment at their respective maturities of the principal of and the interest on those bonds issued under the 1959 Docks Act and for payments into the sinking fund created in that act, and the revenues from the operation of any unit of development the acquisition or construction of which was financed wholly or in part with bonds issued under the 1961 Docks Act shall, to such extent as may be required by the provisions of the 1961 Docks Act, be applied for payment at their respective maturities of the principal of and the interest on those bonds issued under the 1961 Docks Act and for payments into the sinking fund created in that act.



Section 33-2-161 - Refunding bonds and investments.

The state may at any time, and from time to time, issue refunding bonds for the purpose of refunding the principal of and the interest on any unmatured bonds of the state then outstanding which were theretofore issued under any one or more of this article, or the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, the 1963 Docks Act, or the 1967 Docks Act. The proceeds from the sale of such refunding bonds shall be paid to the State Treasurer and disbursed on order or resolution of the department solely to refund and retire those bonds for the refunding of which such refunding bonds are authorized to be issued, and to pay the expenses incurred in such refunding; provided, that pending the time such refunding can be consummated such proceeds may be invested as herein authorized. All provisions of this article pertaining to bonds issued under this article that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to the refunding bonds issued hereunder. The principal proceeds from the sale of any bonds issued hereunder, when not needed for the purposes for which such bonds were issued, and any other moneys received hereunder, when not needed for the purposes for which such moneys may be used, may, at the discretion of the director, with the approval of the Governor, be invested in direct general obligations of the United States of America and the earnings on any investment so made shall be used in the same manner that the moneys so invested are herein provided to be used.



Section 33-2-162 - Separate records as to each unit of development.

The department shall establish and maintain a separate record with respect to each unit of development that may have been or may be acquired, constructed or operated in whole or in part under the provisions of this article, or under the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, the 1963 Docks Act or the 1967 Docks Act. Each such separate record shall show: (1) The total amount of the capital investment in each such unit of development, including the amount of such capital investment derived from the proceeds of the bonds issued hereunder, or under the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, the 1963 Docks Act or the 1967 Docks Act; and the amount, if any, of the said capital investment derived from any other source; (2) the expense of operating each such unit of development; and (3) the gross revenues derived from the operation of each such unit of development. In the event any proceeds from bonds issued either under this article, or under the 1957 Docks Act, the 1959 Docks Act, the 1961 Docks Act, the 1963 Docks Act or the 1967 Docks Act shall be used to pay any of the operating expenses of any unit of development, the amount of bond proceeds so used shall be deemed a part of the capital investment in such unit of development.



Section 33-2-163 - Use of surplus revenues of Port of Mobile facilities to pay operating deficit.

If at the end of any fiscal year there are surplus revenues of the Port of Mobile facilities with respect to that fiscal year and an operating deficit of the inland facilities with respect to that fiscal year, then any such surplus revenues shall be used to meet any such operating deficit.



Section 33-2-164 - Rates and charges for use of facilities.

The department shall have the right and power to fix from time to time and to collect reasonable rates and charges for services rendered by, and for the use of, facilities acquired, constructed or operated pursuant to the provisions of this article.



Section 33-2-165 - Revocation of licenses to occupy state property.

Any license heretofore granted by the state, either expressly or by implication, permitting the upland owner to occupy any part of the space between the high-water mark and the low-water mark of any navigable waterway of this state, or along the banks of any river, stream or waterway of this state, may be revoked or cancelled by the department in the same manner and subject to the same conditions as those set forth in Section 33-2-16.



Section 33-2-166 - Bonds and interest exempt from taxation.

Any bonds issued pursuant to the authority of this article and the interest thereon shall be exempt from all taxation by the State of Alabama or any political subdivision thereof.






Article 7 - Acquisition, Construction, Financing, and Improvement of State Docks Facilities.

Section 33-2-180 - Definitions.

Where used in this article the following words and terms shall be given the following respective meanings unless the context hereof clearly indicates otherwise:

(1) CODE. The Code of Alabama 1975, as amended.

(2) DEPARTMENT. Alabama State Docks Department created in Chapter 1 of Title 33.

(3) DIRECTOR. The Director of State Docks provided for in Section 33-1-3.

(4) DOCKS FACILITIES. Docks and all kinds of docks facilities, including elevators, compresses, conveyors, warehouses, water and rail terminals, bulk handling facilities, coal handling facilities, grain elevator facilities, wharves, piles, quays, cold storage facilities, loading and unloading facilities, and other related structures, facilities, equipment, property and improvements of every kind needful for the convenient use of same, in aid of commerce and use of the waterways of the state, now or hereafter existing, that are now or hereafter owned or held, are or are to be under the management and control of the department and are located along navigable rivers, streams or waterways now or hereafter existing within the state.

(5) DOCKS FACILITIES REVENUES. All gross revenues of the department derived from charges made by the department for all services provided by the department to, and for the use of docks facilities by, persons using any of the docks facilities, including all special handling and processing charges, tariffs, surcharges and other fees, but excluding any amounts received by the department from state taxes or licenses or from appropriations to the department made by the state.

(6) DOCKS FACILITIES REVENUE BONDS. The revenue bonds authorized in Section 33-2-181 to be sold and issued by the department.

(7) GOVERNMENT SECURITIES. Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof (which may consist of the principal thereof or the interest thereon).

(8) INDUSTRIAL BOARD BONDS. Those bonds of the industrial development board, dated February 1, 1981, and issued to provide funds for the construction, lease and purchase of the industrial board project and for other purposes related thereto.

(9) INDUSTRIAL BOARD PROJECT. Certain additions to the docks facilities financed through the issuance of the industrial board bonds and leased to the department by the industrial development board pursuant to a lease and agreement dated as of February 1, 1981.

(10) INDUSTRIAL DEVELOPMENT BOARD. The Industrial Development Board of the City of Mobile, Alabama, a public corporation and instrumentality that was organized and is existing under the provisions of Act No. 648 enacted at the 1949 Regular Session of the Legislature, as amended (codified as §§ 11-54-80 through 11-54-123).

(11) LEGISLATURE. The Legislature of Alabama.

(12) OUTSTANDING BONDS. Any docks facilities revenue bonds issued under this article, any refunding bonds issued under this article, the Seaport facility bonds, the state general obligation docks bonds and the industrial board bonds, at any time issued and outstanding.

(13) REFUNDING BONDS. Those refunding bonds authorized in Section 33-2-182 to be sold and issued by the department.

(14) SEAPORT FACILITY BONDS. The department's seaport facility revenue and special excise tax bonds, dated March 1, 1972, issued pursuant to Act No. 64 enacted at the 1971 First Special Session of the Legislature, as amended, and the department's seaport facility revenue bonds, Series 1978, dated November 1, 1978, issued pursuant to Act No. 703 enacted at the 1976 Regular Session of the Legislature, as amended.

(15) STATE. The State of Alabama.

(16) STATE GENERAL OBLIGATION DOCKS BONDS. The general obligation docks expansion bonds of the state, dated March 1, 1966, the general obligation docks capital extension bonds of the state, dated March 1, 1968, and the general obligation docks facilities bonds, Series 1970, of the state, dated September 1, 1970.

(17) STATE TREASURER. The State Treasurer of the state.



Section 33-2-182 - Authorization to issue refunding bonds.

Subject to the provisions contained in this article, the department may from time to time sell and issue its refunding bonds for the purpose of refunding any or all of the outstanding bonds then outstanding, together with any interest thereon whether due and unpaid at the time of issuance of such refunding bonds or not, and with any premium that may be necessary to be paid in order to redeem or retire those outstanding bonds proposed to be refunded.

In the discretion of the department, with the approval of the Governor, refunding bonds may be issued in exchange for outstanding bonds or they may be sold and the proceeds thereof applied to the purchase, redemption or payment of outstanding bonds. Refunding bonds to be issued in exchange for outstanding bonds may be issued in such principal amount as the department shall determine. Refunding bonds to be sold may be issued in such principal amount as shall be determined by the department, provided that such refunding bonds shall not be sold and issued in an aggregate principal amount exceeding the sum of (i) the outstanding principal amount of the outstanding bonds to be refunded, (ii) the interest accrued and to accrue on the outstanding bonds to be refunded until the respective maturities thereof, or if the outstanding bonds to be refunded are to be called for redemption (either on the earliest date on which under their terms they may be redeemed or some later date or dates), the interest accrued and to accrue thereon until the date or dates on which they are to be called for redemption, (iii) the amount of any redemption premium required, by the terms of the outstanding bonds, to be paid as a condition to their redemption prior to their respective maturities, (iv) the amount, if any, required to be deposited in an interest account or a reserve account, and (v) the amount of any expenses (actual or estimated) of such refunding, including without limitation, the expenses of selling and issuing the refunding bonds (including any discount reflected in the purchase price thereof paid to the department), bond insurance premiums, fees and disbursements of attorneys, accountants, financial advisors and other consultants, fees and disbursements of trustees and escrow agents, printing costs and other customary bond issuance expenses.



Section 33-2-181 - Authorization to issue docks facilities revenue bonds.

The department, with the approval of the Governor, may from time to time and at any time, issue its docks facilities revenue bonds in such aggregate principal amounts as the department, with the approval of the Governor, may determine to be advisable, for the purpose of providing funds for the acquisition, construction, equipment or improvement of docks facilities, together with the expenses incident to the authorization, issuance and sale of such docks facilities revenue bonds. The cost of so acquiring, constructing, equipping and improving such docks facilities shall be deemed to include interest that will either accrue or become payable on the docks facilities revenue bonds issued therefor during the period required for the acquisition, construction, equipment and improvement of such docks facilities, plus a period not exceeding six months after the completion thereof. The powers conferred on the department by this article are in addition to all powers heretofore conferred on the department by the Constitution and laws of Alabama.



Section 33-2-183 - Docks facilities revenue bonds and refunding bonds - Generally.

The docks facilities revenue bonds and the refunding bonds shall be in such forms and denominations and of such tenor and maturities (either serial or term or a combination thereof), provided that no docks facilities revenue bond or refunding bond shall have a specified maturity date, including sinking fund redemptions, later than 30 years after its date, shall bear such rate or rates of interest (including a zero rate of interest) payable and evidenced in such manner, and may contain other provisions not inconsistent with this article, all as may be provided in the order or orders of the director in which the docks facilities revenue bonds or the refunding bonds, respectively, are authorized to be issued; provided, that no such order shall be valid without the written approval of the Governor.

Notwithstanding any other provision of this article to the contrary, the director may, in connection with the issuance of docks facilities revenue bonds and refunding bonds pursuant to this article, provide by order for places of payment (either within or without the state); registration provisions; exchange privileges; method of delivery; entering into contracts with banks and trust companies located either within or without the state to act as registrars, paying agents, transfer agents, depositories for safekeeping, agents for the delivery and payment of bonds, authenticating agents or otherwise; and covenants for the security and better marketability of the docks facilities revenue bonds and refunding bonds, including but not limited to the establishment of an interest account to be funded with the proceeds of docks facilities revenue bonds or refunding bonds for the payment of interest on such bonds, and the establishment of reserves or sinking funds to secure or to pay such docks facilities revenue bonds or refunding bonds, incident to or necessary or convenient to the purposes of the department and the provision for the investment of such interest accounts or reserves or sinking funds at the direction of the department. The department may department may, in the order or orders of the director under which any of the docks facilities revenue bonds or the refunding bonds are issued, retain an option to redeem all or any thereof at such redemption price or prices and after such notice or notices and on such terms and conditions and at such time or times as may be set forth in the said order or orders and as may be briefly recited on the docks facilities revenue bonds or the refunding bonds with respect to which such option of redemption is retained.



Section 33-2-184 - Docks facilities revenue bonds and refunding bonds - Execution.

The docks facilities revenue bonds and refunding bonds shall be signed by the director and attested by the secretary-treasurer of the department, and all interest coupons (if any) applicable to the docks facilities revenue bonds or refunding bonds shall be signed by the director; provided, that a facsimile of the signatures of either or both of said officers may be printed or otherwise reproduced on any of the docks facilities revenue bonds or refunding bonds in lieu of their being manually signed, and a facsimile of the director's signature may be printed or otherwise reproduced on any of the interest coupons in lieu of their being manually signed. The seal of the department shall be impressed on the docks facilities revenue bonds and refunding bonds, provided that a facsimile of the said seal may be printed or otherwise reproduced on any of the docks facilities revenue bonds or refunding bonds in lieu of being manually impressed thereon.



Section 33-2-185 - Docks facilities revenue bonds and refunding bonds - Sale.

Docks facilities revenue bonds and refunding bonds may be sold by the department from time to time in series, and if sold in more than one series may all be authorized in one initial order of the director with the pledges therefor made in such initial order, notwithstanding that details applicable to each series may be specified in the respective orders under which such series are issued. Each series of the docks facilities revenue bonds or refunding bonds may be sold at public or private sale, as determined by the director, at such price or prices as the director shall determine, and if sold at public sale either on sealed bids or at public auction, to the bidder whose bid reflects the lowest true interest cost to the department for the series of the docks facilities revenue bonds or refunding bonds being sold, computed from the date of those at the time being sold to their respective maturities and taking into account any premium or discount named in the bid therefor; provided, that if in the event of public sale of the docks facilities revenue bonds or refunding bonds no bid acceptable to the department is received it may reject all bids. Notice or summary notice of each public sale shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper published in the state which is customarily published not less than five days during each calendar week, each of which notices or summary notices must be published at least one time not less than 10 days prior to the date fixed for the sale. The director may fix the terms and conditions under which each such sale may be held; provided, that such terms and conditions shall not conflict with any of the requirements of this article. At least thirty (30) days prior to the publication of notice or summary notice of the public sale, the department shall notify the Governor, the Lieutenant Governor, the Speaker of the House of Representatives and the members of the Legislative Council of the proposed use of the bond proceeds from the sale of bond. Approval by the Governor of the terms and conditions under which any of the docks facilities revenue bonds or refunding bonds may be issued shall be requisite to their validity. The Governor's approval shall be in writing and shall be entered on the order of the director in which the series of the docks facilities revenue bonds or refunding bonds proposed to be issued are authorized or sold. Such approval by the Governor may be shown on any series of the docks facilities revenue bonds or refunding bonds by a facsimile of his signature printed or otherwise reproduced thereon when authorization of such action is contained in the approval signed by him. Neither a public hearing nor consent by the Department of Finance of the state or any other department or agency shall be a prerequisite to the issuance of any of the docks facilities revenue bonds or refunding bonds.



Section 33-2-186 - Docks facilities revenue bonds and refunding bonds - Nature of; pledge; negotiable instruments.

The docks facilities revenue bonds and refunding bonds shall not be general obligations of the department but shall be payable solely out of docks facilities revenues. As security for the payment of the principal of, premium, if any, and interest on the docks facilities revenue bonds and refunding bonds issued by it under this article, the department is hereby authorized and empowered to pledge for payment of the said principal, premium, if any, and interest all or any part of the docks facilities revenues. All contracts made and all docks facilities revenue bonds and refunding bonds issued by the department pursuant to the provisions of this article shall be solely and exclusively obligations of the department and shall not be an obligation or debt of the state. The docks facilities revenue bonds and refunding bonds, except while registered, shall be construed to be negotiable instruments although payable solely from a specified source as herein provided.



Section 33-2-187 - Docks facilities revenue bonds and refunding bonds - Exemption from taxation; use to secure deposit and for investment of fiduciary funds authorized.

Docks facilities revenue bonds and refunding bonds and the income therefrom shall be exempt from all taxation in the state. Any of the docks facilities revenue bonds or refunding bonds may be used by the holder thereof as security for the deposit of any funds belonging to the state or to any instrumentality or agency of the state in any instance where security for such deposits may be required by law. Unless otherwise directed by the court having jurisdiction thereof, or by the document that is the source of power, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest fiduciary funds in any of the docks facilities revenue bonds or refunding bonds.



Section 33-2-188 - Docks facilities revenue bonds and refunding bonds - Disposition of proceeds of refunding bonds.

The proceeds of refunding bonds shall be applied, together with any other moneys legally available therefor to the payment of the expenses authorized by this article and to the payment of the principal of, premium, if any, and interest due and to become due on any outstanding bonds to be refunded thereby and, if so required by order of the director, shall be deposited by the department, with one or more trustees or escrow agents, which trustees or escrow agents shall be trust companies or national or state banks, located either within or without the state, having powers of a trust company, in an interest account to pay interest on refunding bonds, and in a reserve account to further secure the payment of the principal of, premium, if any, and interest on any refunding bonds. Proceeds of refunding bonds may also be applied to repay the department's lease obligations with respect to the industrial board project and to pay the costs of any surety bond or bonds that the department may cause to be deposited in a reserve account to further secure the payment of principal of, premium, if any, and interest on any refunding bonds. To the extent not required for the immediate payment of outstanding bonds or for deposit into an interest account or a reserve account, or for the payment of the expenses and costs authorized by this section, proceeds of refunding bonds together with any other moneys legally available therefor, shall be deposited in trust, on such terms as the director shall approve, with one or more trustees or escrow agents, which trustees or escrow agents shall be trust companies or national or state banks, located either within or without the state, having powers of a trust company. Any such proceeds or moneys deposited in trust with one or more trustees or escrow agents shall be applied solely to the payment when due of the principal of, premium, if any, and interest due and to become due on the outstanding bonds to be refunded thereby on or prior to the redemption date or maturity date thereof, as the case may be. Any such proceeds or moneys so deposited with one or more trustees or escrow agents, may be invested in government securities; provided, such government securities shall not be subject to redemption prior to their maturity other than at the option of the holder thereof. Except as provided in the immediately succeeding sentence, neither the government securities nor moneys so deposited with one or more trustees or escrow agents shall be withdrawn or used for any purpose other than, and shall be held in trust for, the payment of the principal of, premium, if any, and interest on such outstanding bonds to be refunded thereby; provided that any cash received from such principal or interest payments on such government securities deposited with one or more trustees or escrow agents, (1) to the extent such cash will not be required at any time for such purpose, shall be paid over by said trustees or escrow agents to the department, as received, and (2) to the extent such cash will be required for such purpose at a later date, shall, to the extent practicable and legally permissible, be reinvested in government securities maturing at times and in amounts sufficient to pay when due the principal of, premium, if any, and interest on such outstanding bonds on and prior to such redemption date or maturity date thereof, as the case may be, and interest earned from such reinvestments to the extent not required for the payment of such outstanding bonds shall be paid over by said trustees or escrow agents to the department, as received. Notwithstanding anything to the contrary contained herein, (1) moneys on deposit pursuant to the provisions of this section may be applied and government securities so deposited may be redeemed and sold and the proceeds thereof applied to (i) the purchase of the outstanding bonds which were refunded by the deposit with the trustee or escrow agent of such moneys and government securities and immediately thereafter all outstanding bonds so purchased shall be cancelled, or (ii) the purchase of different government securities; provided, however, that the moneys and government securities on deposit with one or more trustees or escrow agents after such purchase and cancellation of such outstanding bonds or such purchase of different government securities shall be sufficient to pay when due the principal of, premium, if any, and interest on all other outstanding bonds in respect of which such moneys and government securities were deposited on or prior to the redemption date or maturity date thereof, as the case may be; and (2) in the event that on any date, as a result of any purchases and cancellations of outstanding bonds or any purchases of different government securities as provided in this sentence, the total amount of moneys and government securities remaining on deposit with the trustee or escrow agent, is in excess of the total amount which would have been required to be deposited with the trustee or escrow agent on such date in respect of the remaining outstanding bonds for which such deposit was made in order to pay when due the principal of, premium, if any, and interest on such remaining outstanding bonds, the trustee or escrow agent shall, if so directed by the director, pay the amount of such excess to the department.

All applications of proceeds of refunding bonds or other moneys as provided in this section, including without limitation the investment thereof and the sale of any related government securities, shall be at the direction of the director.

Notwithstanding any law to the contrary, moneys of the department may be used from time to time as provided by any authorizing order of the director to replenish withdrawals from any reserve account created pursuant to this section.

In order to enhance the marketability of docks facilities revenue bonds and refunding bonds, since the pledge herein authorized of docks facilities revenues is subordinate to the pledges heretofore made for certain of the outstanding bonds, the department is authorized, in any order of the director relating to any refunding bonds, to covenant with the holders of any docks facilities revenue bonds or any refunding bonds that the proceeds of any refunding bonds and any other moneys deposited in trust as provided in this section for the payment when due of any outstanding bonds refunded thereby, shall not be withdrawn or used for any purpose other than as provided in this section and in such order of the director.



Section 33-2-189 - Docks facilities revenue bonds and refunding bonds - Disposition of proceeds of docks facilities revenue bonds.

The department shall pay out of the proceeds from the sale of any of the docks facilities revenue bonds all expenses that the director may deem necessary or advantageous in connection with the sale and issuance of such docks facilities revenue bonds (including any discount reflected in the purchase price thereof paid to the department), including fees and disbursements of attorneys, accountants, financial advisors, consulting engineers, and other consultants, fees and disbursements of trustees and escrow agents, bond insurance premiums, printing costs, and other customary bond issuance expenses. Proceeds of any of the docks facilities revenue bonds may also be applied to pay the costs of any surety bonds or bonds that the department may cause to be deposited in a reserve account to further secure the payment of principal of, premium, if any, and interest on any docks facilities revenue bonds. The proceeds of the docks facilities revenue bonds remaining after paying the expenses of their sale and issuance and the costs of any such surety bond or bonds shall be deposited by the department in a special fund called the Docks Facilities Construction and Acquisition Account and, if so required by order of the director, with one or more trustees or escrow agents in an interest account to pay interest on docks facilities revenue bonds, and in a reserve account to further secure the payment of principal of, premium, if any, and interest on any docks facilities revenue bonds. Moneys in the Docks Facilities Construction and Acquisition Account may be invested by the department in government securities or other investments in accordance with the orders pursuant to which the docks facilities revenue bonds are issued. The Docks Facilities Construction and Acquisition Account shall be subject to be drawn on by the director, upon the approval of the Governor, but only for the purpose of paying costs of acquiring, constructing, equipping, and improving docks facilities (including the acquisition of property necessary for such acquisition, construction, and equipment and improvement) and to prepay the department's lease obligations with respect to the industrial board project and to purchase the industrial board project. Notwithstanding any law to the contrary, moneys of the department may be used from time to time as provided by any authorizing order of the director to replenish withdrawals from any reserve account created pursuant to this section. Interest earnings derived from the investment of any proceeds of docks facilities revenue bonds shall be disposed of as may be provided by the order of the director authorizing the issuance of docks facilities revenue bonds.



Section 33-2-190 - Docks facilities revenue bonds and refunding bonds - Defeasance.

Any docks facilities revenue bond or refunding bond issued pursuant to the provisions of this article shall no longer be deemed to be outstanding, shall no longer be secured by the docks facilities revenues that may have been pledged therefor, shall no longer constitute a limited obligation of the department, and shall be secured solely by and payable solely from moneys and government securities deposited in trust with one or more trustees or escrow agents as provided herein, whenever there shall be deposited in trust with one or more trustees or escrow agents, as provided herein, either moneys or government securities the principal of and interest on which when due will provide moneys which, together with the moneys, if any, deposited with one or more trustees or escrow agents, at the same time, shall be sufficient to pay when due the principal of, premium, if any, and interest due and to become due on such bonds on or prior to the redemption date or maturity date thereof, as the case may be; provided, such government securities shall not be subject to redemption prior to their maturity other than at the option of the holder thereof. Except as provided in the immediately succeeding sentence hereof, neither the government securities nor moneys so deposited with one or more trustees or escrow agents, shall be withdrawn or used for any purpose other than, and shall be held in trust for, the payment of the principal of, premium, if any, and interest to become due on such bonds; provided that any cash received from such principal or interest payments on such government securities deposited with one or more trustees or escrow agents, (1) to the extent such cash will not be required at any time for such purpose, shall be paid over to the department as received, free and clear of any trust, lien, pledge or assignment securing such bonds, and (2) to the extent such cash will be required for such purpose at a later date, shall, to the extent practicable and legally permissible, be reinvested in government securities maturing at times and in amounts sufficient to pay when due the principal of, premium, if any, and interest to become due on such bonds on and prior to such redemption date or maturity date thereof, as the case may be, and interest earned from such reinvestments to the extent not required for the payment of such bonds shall be paid over to the department, as received, free and clear of any trust, lien or pledge securing such bonds.

Notwithstanding anything to the contrary contained herein:

(1) Moneys deposited pursuant to the provisions of this section may be applied and government securities so deposited may be redeemed and sold and the proceeds thereof applied to (i) the purchase of the docks facilities revenue bonds or refunding bonds which were defeased by the deposit with the trustee or escrow agent of such moneys and government securities and immediately thereafter all docks facilities revenue bonds or refunding bonds so purchased shall be cancelled, or (ii) the purchase of different government securities; provided, however, that the moneys and government securities on deposit with one or more trustees or escrow agents after such purchase and cancellation of such docks facilities revenue bonds or refunding bonds or such purchase of different government securities shall be sufficient to pay when due the principal of, premium, if any, and interest on all other docks facilities revenue bonds or refunding bonds in respect of which such moneys and government securities were deposited with the trustee or escrow agent on or prior to the redemption date or maturity date thereof, as the case may be; and

(2) In the event that on any date, as a result of any purchases and cancellations of docks facilities bonds or refunding bonds or any purchases of different government securities as provided in this sentence, the total amount of moneys and government securities remaining on deposit with the trustee or escrow agent is in excess of the total amount which would have been required to be deposited with the trustee or escrow agent on such date in respect of the remaining docks facilities revenue bonds or refunding bonds for which such deposit was made in order to pay when due the principal of, premium, if any, and interest on such remaining docks facilities revenue bonds or refunding bonds, or the trustee or escrow agent shall pay over the amount of such excess to the department free and clear of any trust, lien, pledge or assignment securing such docks facilities revenue bonds or refunding bonds.

All applications of proceeds and moneys as provided in this section, including without limitation the investment thereof and the sale of any related securities, shall be at the direction of the director.



Section 33-2-191 - Docks facilities revenue bonds and refunding bonds - Continuation of special charges.

The department is hereby authorized to continue to impose and collect all charges and other fees presently imposed and collected, pursuant to statutory authorization, by the department for the use of docks facilities or the handling or processing of cargo and commodities, irrespective of any statutory provisions providing for the termination of such charges and fees upon the happening of certain events, including specifically the special handling charge on coal handled by the department authorized to be imposed by Act No. 64 enacted at the 1971 Special Session of the Legislature, as amended, and the special processing charge on coal processed by the department authorized to be imposed by Act No. 703 enacted at the 1976 Regular Session of the Legislature, as amended, and all statutory provisions respecting or requiring the termination of such charges and fees in certain events are hereby repealed. The proceeds of such charges and fees shall be considered for all purposes hereof as part of docks facilities revenues, provided that all pledges thereof shall be subordinate in all respects to any appropriations or pledges heretofore made for the payment of any of the outstanding bonds, provided that the priorities of any such docks facilities revenue bonds and refunding bonds over each other as to any pledge provided herein shall be as provided in the order or orders of the director authorizing any such docks facilities revenue bonds and refunding bonds.



Section 33-2-192 - Docks facilities revenue bonds and refunding bonds - Pledge.

All moneys hereby pledged shall constitute a sinking fund for the purpose of paying the principal of, premium, if any, and the interest on the docks facilities revenue bonds and refunding bonds. As security for the payment of the principal of, premium, if any, and interest on the docks facilities revenue bonds and the refunding bonds issued under this article, the department is authorized to pledge the proceeds of the pledge herein provided for, including moneys on deposit in any interest account or reserve account herein authorized to be created and the interest income from the investment of moneys on deposit in such interest account or reserve account, and the docks facilities construction and acquisition account.

Any pledge made pursuant to this section shall be valid and binding from the time the pledge is made. The income or revenue so pledged shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state or the department, irrespective of whether such parties have notice thereof. Neither the order nor any other instrument by which a pledge is created need be filed or recorded, except in the records of the department.



Section 33-2-193 - Docks facilities revenue bonds and refunding bonds - Preservation of outstanding appropriations, pledges and covenants by state and department.

It is the intention of the Legislature in enacting this article to preserve inviolate all appropriations and pledges heretofore made of any portion of any revenues of the department for the benefit of any of the outstanding bonds.

The state does hereby covenant and agree with the holder of each docks facilities revenue bond or refunding bond issued pursuant to the authority of this article that while any such bonds are outstanding and unpaid (a) neither the state nor the department will appropriate or pledge any portion of the docks facilities revenues for the benefit of any obligations that may at any time be issued pursuant to any statute, ranking on a parity with or superior to the pledge made for the benefit of docks facilities revenue bonds and refunding bonds herein authorized, provided that such covenant and agreement shall not be construed so as to limit the issuance of any obligations subordinate to such pledge, and (b) the state will not change or otherwise alter the duties, responsibilities, obligations or authority of the State Treasurer or the department as provided herein in a manner adverse to the interests of any holder of any docks facilities revenue bond or refunding bond issued under this article.



Section 33-2-194 - Docks facilities revenue bonds and refunding bonds - Covenant by department to maintain charges and other fees.

For the benefit of the holders from time to time of the docks facilities revenue bonds and the refunding bonds herein authorized, and in order to secure maximum prices for said bonds, and in consideration of the purchase and acceptance of said bonds by such holders, the department may, in any order of the director authorizing the issuance of docks facilities revenue bonds or refunding bonds, irrevocably covenant and agree that while any of such docks facilities revenue bonds or refunding bonds are outstanding and unpaid, all charges, including special handling and processing charges, tariffs, surcharges, and other fees of the department shall be maintained at such levels as the department shall specify.



Section 33-2-195 - State Treasurer to disburse funds.

Repealed by Acts 2007-280, p. 379, §6, and 2007-384, p. 766, §2, effective September 1, 2007.



Section 33-2-196 - Reserve funds for outstanding bonds.

In the event there shall have been established any reserve or other similar funds for the benefit of any of the outstanding bonds and if the outstanding bonds for which those funds were established are refunded in full by the issuance of refunding bonds hereunder and if under the terms of the instruments establishing such funds, such funds need not be continued for payment of debt service on any outstanding bonds, then any moneys contained in such funds, and any interest accrued with respect thereto after the issuance of said refunding bonds, shall be paid over to the department for its use in providing additions to the docks facilities and for no other purpose, any statutory provision enacted prior to May 29, 1984 to the contrary notwithstanding.



Section 33-2-200 - Definitions.

The words and terms used in this division shall have the same definitions as provided in Section 33-2-180. In addition, the following words and terms shall be given the following respective meanings:

(1) INDENTURE. Any mortgage, indenture of mortgage, deed of trust, trust agreement, or trust indenture executed by the department as security for its special purpose obligations.

(2) PRIVATE FACILITIES. Any and all kinds of buildings, improvements, equipment, or other facilities for the use and benefit of one or more commercial enterprises engaged in the manufacturing, processing, assembling, storing, warehousing, distributing, or selling of any products of agriculture, mining, or industry, or other commercial activity or research in connection therewith which is determined by the department's board of directors, in its discretion, to aid commerce and use of the waterways of the state.

(3) PRIVATE FACILITY PAYMENTS. Rentals or other payments made to the department by one or more commercial enterprises for the right to use any private facilities financed with special purpose obligations but not including any rentals or charges payable to the department for the lease or use of its lands underlying any private facilities or any other docks facilities revenues. Any private facility payments shall not be considered docks facilities revenues and shall not be subject to any restrictions or provisions governing any docks facilities revenue bonds.

(4) SHORT-TERM OBLIGATIONS. Any agreements entered into or obligations issued by the department, including any agreements for a line of credit providing for periodic draws from and payments against a line of credit for the purpose of financing the operations or other non-capital expenses of the authority.

(5) SPECIAL PURPOSE OBLIGATIONS. Any bonds or other obligations authorized to be issued and sold by the department to finance private facilities and which are payable solely from private facility payments.



Section 33-2-201 - Special purpose obligations.

(a) The department, from time to time, may issue special purpose obligations, which shall be limited obligations of the department payable from and secured solely by a pledge of private facility payments made by or on behalf of one or more commercial enterprises for the right to use the private facilities financed thereby and shall not be payable from docks facilities revenues or otherwise give rise to any liability on the part of the department other than the private facility payments pledged as security therefor. No special purpose obligation shall give rise to any liability or constitute a debt or obligation of the state or a charge against its credit or taxing powers.

(b) Any special purpose obligations shall be issued pursuant to a resolution of the board of directors of the department. As security for the payment of any special purpose obligations, the department is authorized to pledge for the payment of the obligations any private facility payments made by or on behalf of one or more commercial enterprises for the right to use private facilities financed thereby, which pledge shall be governed by the terms of an indenture or the resolution authorizing the issuance of the obligations. The resolution authorizing the issuance of any special purpose obligations and any indenture may contain any agreements and provisions respecting the private facilities financed thereby, the use of the private facility payments pledged as security therefor, the rights, duties, and remedies of the parties to any indenture and other provisions as are deemed necessary and appropriate by the department. There shall be filed with the department prior to the issuance of any special purpose obligations, a certificate of the director certifying that the estimated amount of the pledged rentals or payments to be derived by the department with respect to the private facilities financed thereby will be at least sufficient to pay the principal of and interest on the obligations, all costs of operating and maintaining the private facilities and all sinking fund, reserve, or other payments required by the indenture securing the obligations.

(c) Special purpose obligations may be executed and delivered by the department at any time and from time to time, shall be in the form and denominations and of the tenor and maturities, shall contain the provisions, and shall bear the rate or rates of interest, payable and evidenced in the manner as may be provided by the resolution authorizing their issuance. Any special purpose obligations may be sold at public or private sale in the manner and at the price or prices and at the time or times as may be determined by the department to be most advantageous. Any expenses, premiums, and commissions in connection with the issuance and sale of special purpose obligations may be payable from the proceeds of sale of the obligations. All special purpose obligations shall be signed by the director and attested by the secretary of the department; provided that a facsimile of either or both officers may be printed or otherwise reproduced on any obligations in lieu of manual execution, provided, that in such case the validity of the obligations shall be dependent upon authentication by the manual signature of the trustee or paying agent for the obligations.

(d) The proceeds of sale of any special purpose obligations may be applied to pay the cost of acquisition, construction, and installation of the private facilities described in the resolution providing for their issuance, including, without limitation, reimbursement of costs theretofore paid by the department or the commercial enterprise for the benefit of which the obligations are issued, to fund the reserves as are necessary and appropriate to secure the payment of the special purpose obligations, to pay the costs and expenses incident to the authorization, issuance, and sale thereof, to purchase the insurance or obtain any other credit enhancement as shall be necessary and appropriate and, if so provided in the resolution authorizing their issuance, interest on the obligations for a reasonable period prior to and during the time required for the acquisition, construction, and equipping of the private facilities. All uses of the proceeds of sale of any special purpose obligations, including the investment of the proceeds prior to the expenditure thereof, shall be consistent with the resolution providing for their issuance and any indenture securing the obligations and shall be authorized by the director.

(e) Subject to the provisions and limitations contained in this section, the department, from time to time, may sell and issue refunding bonds for the purpose of refunding any special purpose obligations then outstanding. The refunding bonds may be subrogated and entitled to all priorities, rights, and pledges to which the special purpose obligations refunded thereby were entitled.

(f) All special purpose obligations issued by the department and the income therefrom including all interest thereon shall be exempt from all taxation in the state.



Section 33-2-202 - Short-term obligations.

The department, from time to time, may enter into or execute and deliver short-term obligations. Any short-term obligations shall not be general obligations of the department, but shall be payable solely from docks facilities revenues and shall be subject to repayment in not more than three years; provided, that the department may refinance or renew any short-term obligations from time to time. As security for the payment of any short-term obligations, the department is hereby authorized and empowered to pledge for payment of the short-term obligations, all or any part of its docks facilities revenues; provided, however, that any pledge of its docks facilities revenues, in the discretion of the department, may be on parity with or subordinate to the pledge securing any revenue bonds or other obligations of the department.



Section 33-2-203 - Security for obligations.

As security for the payment of any obligations agreed to in any swap agreement, as defined in subdivision (3) of Section 41-1-41, the department may pledge for payment of the obligations, all or any part of its docks facilities revenues; provided, however, that any pledge of its docks facilities revenues, in the discretion of the department, may be on parity with or subordinate to the pledge securing any of its docks facilities revenue bonds or other obligations.






Article 8 - Alabama State Docks Facilities Contingency Trust Fund.

Section 33-2-210 - Creation and funding of Alabama State Docks Facilities Contingency Trust Fund.

Beginning with the fiscal year commencing on October 1, 1987, the first nine million five hundred thousand dollars ($9,500,000) of the net amount of all taxes required to be deposited to or certified into the State Treasury to the credit of the State General Fund pursuant to Section 40-20-8, during each quarter of each fiscal year shall be credited to an account to be established in the State Treasury and known as the Alabama State Docks Facilities Contingency Trust Fund. All funds deposited in the State Treasury to the credit of the Alabama State Docks Facilities Contingency Trust Fund are to the extent set out herein appropriated to the Alabama State Port Authority and shall be transferred to the port authority upon the making by the Director of Finance of the factual determinations hereinafter provided for. In no case shall the amount transferred and paid out of the Alabama State Docks Facilities Contingency Trust Fund to the Alabama State Port Authority exceed the sum of nine million five hundred thousand dollars ($9,500,000) during any fiscal year. In no event, however, shall the Alabama State Port Authority be required to use any appropriation made pursuant to this article in a manner that would result in any bonds heretofore or hereafter issued by or on behalf of the state constituting a debt of the state in violation of any constitutional prohibition or limitation.



Section 33-2-211 - Notification by Director of Alabama State Port Authority to Director of Finance of expected deficiency.

During the first 20 days of each quarter of each fiscal year of the state, beginning with the fiscal year commencing on October 1, 1987, the Director of the Alabama State Port Authority shall notify the Director of Finance in writing as to whether the revenues anticipated to be derived by the Alabama State Port Authority from the operation of its facilities for that quarter, plus those moneys the Director of the Alabama State Port Authority anticipates will be made available during that quarter to the Alabama State Port Authority pursuant to Section 40-13-6, will together be sufficient to pay the aggregate of (1) the expenses anticipated to be incurred in operating and maintaining the Alabama State Port Authority's coal handling facilities during that quarter (including depreciation for that quarter not to exceed $500,000.00), (2) the expenses anticipated to be incurred in operating and maintaining all the Alabama State Port Authority's other facilities during that quarter (exclusive of depreciation), and (3) an amount equal to the principal and interest that has or will come due during that quarter on (a) those bonds of the Alabama State Port Authority for payment of principal of and interest on which the revenues of the port authority's coal handling facilities have been pledged and for which payment has not otherwise been provided through the establishment of a trust or escrow fund making provision for the payment or retirement thereof, and (b) all other bonds or obligations of the state or of the Alabama State Port Authority for payment of principal of and interest on which any of the revenues of the port authority have been pledged and for which payment has not otherwise been provided through the establishment of a trust or escrow fund making provision for the payment or retirement thereof. The notification provided for in the immediately preceding sentence shall specify the estimated amount of the expected deficiency, if any. Upon receipt of a notification of an expected deficiency and such supporting documentation from the Alabama State Port Authority as the Director of Finance may specify, and if the Director of Finance is satisfied as to the accuracy of the estimated amount of the expected deficiency as reflected in the notification thereof and accompanying documentation, he shall so determine in writing and there shall, during the quarter in which the expected deficiency is anticipated to occur, and following the making of any transfer and payment required to be made pursuant to Section 33-2-212, be transferred and paid out of Alabama State Docks Facilities Contingency Trust Fund to the Alabama State Port Authority an amount equal to the lesser of (i) the amount of the expected deficiency computed as described in this section or (ii) such amount as shall then be contained in and as shall during the remainder of the then current quarter of the fiscal year be deposited to the credit of the Alabama State Docks Facilities Contingency Trust Fund.



Section 33-2-212 - Report attesting to actual deficiency; adjustment of amount previously transferred; transfer to State General Fund.

Within 20 days after the close of any quarter of any fiscal year during which moneys have been transferred and paid to the Alabama State Port Authority pursuant to a notification of expected deficiency as described in Section 33-2-211, a written report shall be filed by the Director of the Alabama State Port Authority with the Director of Finance supported by such documentation as may be deemed appropriate by the Director of Finance, attesting to the amount of the actual deficiency, if any, incurred during that quarter by the Alabama State Port Authority respecting its facilities, computed by subtracting the sum of the revenues actually derived by the Alabama State Port Authority from the operation of its facilities for that quarter and those moneys actually made available during that quarter to the Alabama State Port Authority pursuant to Section 40-13-6, from the aggregate of (1) the expenses incurred in operating and maintaining the Alabama State Port Authority's coal handling facilities during that quarter (including depreciation for that quarter not to exceed five hundred thousand dollars ($500,000)), (2) the expenses incurred in operating and maintaining all the Alabama State Port Authority's other facilities during that quarter (exclusive of depreciation), and (3) an amount equal to the principal and interest that came due during that quarter on (a) those bonds of the Alabama State Port Authority for payment of principal of and interest on which the revenues of the port authority's coal handling facilities have been pledged and for which payment has not otherwise been provided through the establishment of a trust or escrow fund making provision for the payment and retirement thereof, and (b) all other bonds or obligations of the state or of the Alabama State Port Authority for payment of principal of and interest on which any of the revenues of the port authority have been pledged and for which payment has not otherwise been provided through the establishment of a trust or escrow fund making a provision for the payment or retirement thereof. Upon receipt of that report and such documentation with respect thereto from the Alabama State Port Authority as the Director of Finance may specify, the Director of Finance, if satisfied as to the accuracy of the amount of the actual deficiency as reflected in the report and accompanying documentation, shall so determine in writing and, if the actual deficiency is greater than the expected deficiency previously computed under this article respecting the quarter in question, there shall be transferred and paid, during the quarter in which such a report of an actual deficiency is filed, out of the Alabama State Docks Facilities Contingency Trust Fund to the Alabama State Port Authority an amount equal to the lesser of (i) the excess of the actual deficiency (computed as described in this section) over the amount previously paid to the Alabama State Port Authority respecting the expected deficiency for the immediately preceding quarter, or (ii) the balance then contained in the Alabama State Docks Facilities Contingency Trust Fund. If at such time the excess of the actual deficiency over the amount previously paid to the Alabama State Port Authority respecting the expected deficiency for the then immediately preceding quarter is more than the balance then contained in the Alabama State Docks Facilities Contingency Trust Fund, the amount of that difference shall be taken into account in determining the expected deficiency, if any, for the then current quarter as if the amount of that difference constituted an expense anticipated to be incurred in operating and maintaining the Alabama State Port Authority's facilities during the then current quarter. If the actual deficiency is less than the amount previously paid to the Alabama State Port Authority respecting the expected deficiency for the immediately preceding quarter, the amount of that difference shall be taken into account in determining the expected deficiency, if any, for the then current quarter as if the amount of that difference constituted revenues anticipated to be derived by the Alabama State Port Authority from the operation of its facilities for the then current quarter, provided that, in the event there is no expected deficiency for such quarter or if such deficiency does not equal said difference any amount of said difference not taken into account as provided in this sentence for the then current quarter shall be taken into account in determining the expected deficiencies, if any, for future quarters, until said difference shall have been fully taken into account. Within 45 days after the close of the third quarter of each fiscal year, any moneys then contained in and as shall during the remainder of the fourth quarter of the fiscal year be deposited to the credit of the Alabama State Docks Facilities Contingency Trust Fund, except for an amount equal to the amount anticipated to be needed by the port authority during the fourth quarter of the fiscal year to satisfy the expected deficiency, if any, for that quarter, shall be transferred out of the Alabama State Docks Facilities Contingency Trust Fund and deposited to the State General Fund.

The provisions of the immediately preceding paragraph of this section to the contrary notwithstanding, in any fiscal year commencing on or after October 1, 1998, if the determination of the Director of Finance, either as described in Section 33-2-211 regarding an expected deficiency, or as described in this section regarding an actual deficiency being in excess of an expected deficiency for the immediately preceding quarter of the then current fiscal year, has not been made during the first 29 days of any quarter of such fiscal year, any moneys then contained in, and as shall, during the remainder of such quarter of such fiscal year, be deposited to the credit of, the Alabama State Docks Facilities Contingency Trust Fund shall be transferred out of the Alabama State Docks Facilities Contingency Trust Fund on the 30th day of each month in such quarter and deposited to the State General Fund.



Section 33-2-213 - Use of amounts transferred.

Any provision of or implication in this article to the contrary notwithstanding, no amount transferred and paid to the Alabama State Port Authority pursuant to this article may be pledged by the port authority to pay principal of or interest on any bonds or other obligations issued by or for the benefit of the port authority; nor shall this article be deemed to constitute a contract between the state or the port authority and the holders of any bonds or other obligations heretofore or hereafter issued by or for the benefit of the port authority, it being understood as follows:

(1) That no holders shall be deemed beneficiaries of this article or any of the appropriations, payments or transfers provided for herein (which such appropriations shall be subject to proration in accordance with law).

(2) That the amounts herein appropriated and ordered transferred and paid to or for the benefit of the port authority constitute mere voluntary payments by the state to or in aid of the port authority.









Chapter 3 - HARBOR MASTERS.

Section 33-3-1 - Police and supervisory duties of State Port Authority.

It is hereby made the duty of the Alabama State Port Authority to police and maintain general supervision of the harbor and Port of Mobile, as such harbor lines may be established by the authority from time to time, and of all vessels in and about the same; to coordinate with federal, state, and local government officials for the protection of all shipping while in the harbor and port from fires, snags, obstructions, collisions with rafts, barges, and all other watercraft; to facilitate the movement of all vessels and other watercraft into and out of the harbor and port and from point to point therein having due regard to the conformation of, and conditions surrounding the harbor, which shall include that portion of the waters extending from just north of Buoys 7 and 8 as presently located, but more precisely being located at Latitude 30° 09.9' N, Longitude 88° 03.1' W to the north, and including the Theodore Industrial Canal, the Mobile River in the dredged channel, and the Port of Mobile and the Port of Chickasaw, and all dredged channels leading thereto, and such other boundary lines as may be established by the authority. Provided, however, the regulation of shifting vessels by the Harbor Master and deputy harbor masters, by and through duly licensed harbor pilots, who shall actually shift all such vessels, shall be limited to shifting of vessels within the Mobile inner harbor, which is defined as running from a point in the Mobile ship channel in the vicinity of Beacon 74 as presently located, but more precisely being located, at Latitude 30° 37.1'N, Longitude 88° 01.90'W northwardly to the Port of Chickasaw and its tributaries.



Section 33-3-2 - Powers to regulate anchorage, etc.

The Alabama State Port Authority through its Harbor Master and deputy harbor masters shall have full power to regulate shifting, removal, anchorage, berthage, and moorage, and the position of all vessels, rafts, and other watercraft while in the harbor and port, as defined in this chapter, and their movements into and out thereof, and to require vessels to accommodate other vessels as the circumstances warrant, and as the general convenience, safety, and good order may require, with the actual shifting of such vessels to be performed by duly licensed harbor pilots only within the limits of the Mobile inner harbor as defined in Section 33-3-1.



Section 33-3-3 - Fees and charges.

For the purpose of meeting the expense attendant upon the general and special supervision of the harbor and Port of Mobile and the performance of the duties and service required by this chapter, and by the rules and regulations herein authorized, and of similar duties relating to the supervision of the harbor and port required by other statutory provisions, the fees and charges, general and special, as may be fixed and determined by the Alabama State Port Authority, are hereby imposed against all owners, charterers, or persons in possession, to be collected by the port authority on vessels using the harbor as defined in this chapter. The port authority is authorized and empowered to collect such fees and charges by any appropriate proceedings in personam or in rem, when authorized by the Director or the Board of Directors of the Alabama State Port Authority. The Alabama State Port Authority is authorized to make such reasonable changes in such charges, or any of them, by raising or lowering them as may be necessary to carry out the purpose of this chapter, and to lower the same as may be necessary to protect the port from discrimination at other ports.



Section 33-3-4 - Harbor Master and deputy harbor masters - Appointment; duties.

The Director of the Alabama State Port Authority shall appoint a Harbor Master and may appoint up to three deputy harbor masters. It shall be the duty of the Harbor Master with the assistance of his or her deputy harbor masters, subject to the supervision of the Alabama State Port Authority, to perform all the duties and render all the services imposed upon the port authority by this chapter and all similar duties and services pertaining to the harbor and port required by other laws to be done and performed by the port authority, and, subject to such supervision, to enforce all rules and regulations promulgated by the port authority pursuant to its police powers and its powers to maintain a general and special supervision over the harbor and port and all vessels and other watercraft in or about the harbor or port as set forth in this chapter or any other laws pertaining thereto. The Harbor Master, acting on behalf of the Alabama State Port Authority, may contract with such harbor pilots as the Harbor Master may deem appropriate; provided, however, the Harbor Master shall not contract with any person to serve as a harbor pilot unless such person holds a federal license for Mobile Bay and its tributaries and also a state license issued by the Alabama State Port Authority.



Section 33-3-5 - Harbor Master and deputy harbor masters - Removal; bond; boarding of vessels; records; additional appointments.

The Harbor Master and his or her deputy harbor masters shall be subject to removal by the director for cause. Before entering upon the duties of their respective offices, they shall execute to the State of Alabama a bond, to be approved by the Director, in amounts to be fixed by the director of the Alabama State Port Authority, for the faithful performance of their duties. The Harbor Master in person or by a deputy harbor master shall have the authority, but not the obligation, to board each vessel entering the harbor, as defined in this chapter, to the limits of the jurisdiction of the Alabama State Port Authority to satisfy himself or herself that such vessel is complying with the laws, rules, and regulations pertaining to the harbor and port and to obtain data for his or her record; and he or she shall keep a record of all vessels, barges, and tugboats arriving and sailing from port in foreign and coastwise trade. All vacancies as may occur shall be filled by the director, and he or she may appoint such other deputies as the business of the port may require, after examination as to their qualifications. They are to be appointed on probation for a period of 90 days, and thereafter, if found to be competent they shall become full-time employees upon their giving bond as may be required by the director. The Harbor Master and deputy harbor masters shall be subject to call at any time, day or night, to perform any duties required of them, weather conditions permitting.



Section 33-3-6 - Harbor Master and deputy harbor masters - Performance of duties by those not qualified and appointed.

Any person who shall perform the duties of a Harbor Master or a deputy harbor master or a harbor pilot without being qualified and appointed as provided by law to perform such duties shall be guilty of a Class A misdemeanor.






Chapter 4 - PILOTS AND PILOTAGE.

Article 1 - State Pilotage Commission.

Section 33-4-1 - Composition; powers and duties generally.

There shall be a board of pilotage commissioners, to be known as the State Pilotage Commission, which shall consist of three members, one to be an official of a steamship company which maintains an office in Mobile, one to be an active bar pilot, licensed and branched by such State Pilotage Commission, and one to be a business man or in a professional occupation licensed by the State of Alabama. The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. Such State Pilotage Commission shall have such powers and duties as are prescribed in this chapter and as may hereafter be prescribed by law.



Section 33-4-2 - Qualifications of commissioners.

All of the members of said commission, at the time of their appointment and during their respective terms of office, shall be citizens of the United States and qualified electors of the State of Alabama.



Section 33-4-3 - Terms, compensation and traveling expenses of commissioners.

The Governor shall appoint said commissioners to hold office for six years from the dates of the expiration of their respective commissions and until their successors are qualified. The commissioners shall serve without compensation, but all traveling expenses incurred by the commissioners in the performance of their duties shall be paid out of funds in the treasury of the commission.



Section 33-4-4 - Bond of commissioners.

Before entering upon the duties of their office, the commissioners shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $1,000.00, for the faithful performance of their duties.



Section 33-4-5 - Chair; acting chair.

The commissioners shall elect a chair to preside at its meetings who may not be the bar pilot commission member. It shall be the further duty of the chair to supervise the official conduct of all the officers and employees of the commission. The chair may administer official oaths to the officers and employees of the commission, except the other commissioners, and to all other persons in relation to the business of the commission. In the absence of the chair, the remaining commissioners shall select from their number an acting chair to hold office during the absence of the chair. The acting chair shall have all the power and authority possessed by the chair.



Section 33-4-6 - Secretary.

The State Pilotage Commission may employ a secretary, who may not be a member of the commission, and who shall be paid an annual salary set by the commission. Before entering upon the duties of office, the secretary shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of three thousand dollars ($3,000), for the faithful performance of the duties of the office. The secretary shall safely keep and be responsible for all moneys paid into the office of the commission, and for all books and papers of the commission, and attend the meetings and keep a record of their proceedings and of the names of the commissioners present at the meetings. The secretary shall keep an account of all moneys received and paid, and once every three months prepare a statement showing all moneys received and paid for the preceding three months and the source from which the moneys were received and the purpose for which they were paid. A copy of the statement shall be given to each of the commissioners. All moneys collected shall be deposited in a bank or banks designated by the commission and drawn out by check signed by the chair and secretary of the commission.



Section 33-4-7 - Meetings.

The commissioners shall meet at least once every three months at such time and place as may be by them selected and may meet oftener as business requires.



Section 33-4-8 - Vacancies in office.

If a vacancy occurs from any cause in the office of a commissioner before the expiration of his term, his successor must be appointed by the Governor and hold office only for the unexpired portion of such term.



Section 33-4-9 - Territorial jurisdiction.

The jurisdiction of said commission, under this chapter, shall extend over the waters of Mobile Bay, Mobile River and over all tributary streams flowing into Mobile Bay and Mobile River in which the tide ebbs and flows, extending to the outer bar below Fort Morgan, Alabama, in the Gulf of Mexico.



Section 33-4-10 - No jurisdiction over harbor masters.

The State Pilotage Commission shall not have jurisdiction over Harbor Masters or deputy masters in any harbor or seaport in the State of Alabama.



Section 33-4-11 - Authority to make rules and regulations, etc.

The State Pilotage Commission shall have the power and authority to make all necessary rules and regulations, regulating the piloting of ships and all watercrafts into and out of any harbor or seaport in the State of Alabama. The State Pilotage Commission shall also have the power and authority to require evidence of the physical and mental fitness of any active bar pilot at any time and to make rules and regulations regarding the physical and mental capacity of such active bar pilots.



Section 33-4-12 - Civil actions to recover forfeitures.

The commissioners may, in their own names as commissioners, or in that of their chairman as such, bring civil actions for and recover any forfeiture accruing under this chapter not otherwise specifically appropriated.



Section 33-4-13 - Fees.

The fees of the commissioners are as follows: For every branch granted, $10.00; for taking and filing bond and affidavit, $1.00; giving copy from records, for each 100 words, $.20; for certifying same, $.50.



Section 33-4-14 - Records.

The commissioners shall preserve in a well-bound book a record of their acts and of the rules and regulations adopted by them for the direction and government of pilots. They shall also preserve upon record a list of all persons appointed pilots by them, and of those whom they may declare to have forfeited their licenses. All persons interested shall have access to and be permitted to take copies of the record, and copies from such records, certified by the chairman, are presumptive evidence of the facts stated therein.






Article 2 - Pilots Generally.

Section 33-4-30 - Number of pilots; application, examination and certification required for license.

(a) At no time shall there exist more apprentices or pilots than are reasonably necessary to meet the requirements of commerce, the number of apprentices and pilots to be left to the reasonable discretion of the State Pilotage Commission.

(b) The commission shall be the sole judge of the seniority and statutory qualifications of applicants to be apprenticed and branched.



Section 33-4-31 - Qualifications; age limitations for apprentices.

(a) In order to prevent delays in the apprenticeship and branching of bar pilots, the commission shall when necessary maintain a register of applicants containing no more than nine applicants for apprenticeship, who must be not less than 18 years of age.

(b) Applicants for apprenticeship from the register of applicants will be considered by the commission for apprenticeship in order of their seniority which shall be based upon the date of completion of all requirements to be a bar pilot except apprenticeship, application to be a pilot, passage of the commission's written examination and branch, which requirements are set out in subdivisions (2), (3) and (5) of Section 33-4-34.

(c) No person may commence his or her apprenticeship unless the commission finds that (i) the applicant meets all statutory requirements for apprenticeship required by subsection b above, and (ii) there is a need for an apprentice.

(d) An apprentice must, in order to complete the apprenticeship, (i) complete, to the satisfaction of the commission, at least six months as an apprentice pilot or (ii) make, to the satisfaction of the commission, at least 50 round trips with a branched pilot on vessels in Mobile Bay which are subject to the statutory requirement of compulsory pilotage, whichever first occurs.

(e) No person may be selected for apprenticeship prior to his or her twenty-first birthday.



Section 33-4-32 - Selection of apprentices.

All apprentices, before becoming eligible for service as such apprentices, shall be selected and approved by said State Pilotage Commission.



Section 33-4-33 - Apprentice not to be discharged except for cause; appeal of discharge.

No Mobile Bay or bar pilot apprentice shall be discharged except for cause, and any such apprentice or boatkeeper so discharged may appeal from such discharge to the commission, and should the commission upon an investigation find that such discharge was without sufficient cause, they may annul such discharge and reinstate such apprentice.



Section 33-4-34 - Application for license, etc., to be in writing accompanied by certificate and affidavit; branching or licensing according to seniority.

A person, to be eligible to be branched or licensed as the next bar pilot, shall meet all of the following criteria at the time of branching or licensing:

(1) Shall be the senior apprentice, with seniority to be determined by date of satisfactory completion of all requirements to be a pilot except the written examination given by the State Pilotage Commission.

(2) Must be a citizen of the United States of America or legally present in this state.

(3) Shall be of good moral character.

(4) Shall have completed satisfactorily all requirements of the apprenticeship.

(5) Shall hold and have the following current United States Coast Guard licenses and experience:

a. Either (i) an unlimited second mate of oceans license with one year's experience as third mate, or (ii) a master license of freight or motor vessel of 1,600 gross tons with one year's experience as master of vessels of at least 150 gross tons;

b. Either (i) three years' experience in a deck department capacity on one or more vessels navigating Mobile ship channel, or (ii) three years' experience at sea in a deck department capacity on oceangoing vessels of 1,600 gross tons or over, or (iii) be a graduate of a nationally recognized maritime academy holding a bachelor of science degree and have two years' experience at sea in a deck department capacity on oceangoing vessels of 1,600 gross tons or over; and

c. Shall hold a first class federal pilot license for the Mobile ship channel;

(6) Shall demonstrate, if required by the commission to do so, sufficient evidence of satisfactory experience in the safe navigation and handling of vessels, and shall pass a practical demonstration to be administered by the active Mobile bar pilots licensed by the State Pilotage Commission showing their ability to safely pilot steam and motor vessels of unlimited tonnage and tugs with tows. The demonstration shall be deemed satisfactorily completed if two-thirds majority of the active Mobile Bay bar pilots licensed by the State of Alabama shall certify such successful completion.

(7) Shall pass a written test administered by the commission.

(8) Shall make written application to be branched or licensed, accompanied by his or her affidavit that the applicant meets every statutory requirement to be branched.

(9) Shall have been employed in a deck department capacity on steam or motor vessels navigating either inland waters or oceans for a majority of the last five years.

(10) Shall be a graduate of a four-year college or university accredited by a regional accrediting organization recognized by the U.S. Department of Education.



Section 33-4-35 - Examination and certification generally.

Before an applicant is branched or licensed, the commission must prepare in writing suitable questions to test his knowledge and competency to become such pilot, who, without any aid from any other person and without having been informed as to what question would be propounded to him, shall answer such questions. When the applicant has reduced his answers to writing, he shall sign the same and deliver them to one of the commissioners, and the commission must cause such answers to be copied legibly, but without the name of the applicant. The commission shall then appoint three fair, impartial and competent nautical men as a committee to examine the answers of the applicants. The applicant or applicants may name one of these, the existing pilots name another, and the commission, or a majority of them, shall name the third. The committee shall examine the copies of the answers of applicants and shall endorse upon the answer of such of the applicants as they find sufficient the following certificate: "We hereby certify that the foregoing answers are satisfactory, and that, in our opinion, the applicant making the same is well acquainted with the pilot grounds, knows how to handle both steam and sailing vessels and is competent to perform the duties of a bay or bar pilot." When such certificate is duly signed and delivered to the commission, the applicant shall be deemed qualified to receive a license.



Section 33-4-36 - Apprentice pilots not required to take second examination.

No apprentice pilot who has successfully passed an examination for a Mobile Bay or bar pilot shall be required to undergo or pass another examination before being entitled to his license or status as a Mobile Bay and bar pilot, notwithstanding the board or commissioners under which said person was examined, has been abolished.



Section 33-4-37 - Issuing licenses; possession and exhibition of licenses; oath of pilot.

The State Pilotage Commission shall issue to each pilot licensed and branched by them an original and a duplicate certificate of his appointment, competency and authority to act as such pilot, and as to the extent thereof, and shall reissue duplicate certificates from time to time, as the occasion may require. Such original and duplicate certificates shall be signed by a majority of the commissioners or by their chairman by their direction. Each bay or bar pilot holding a license or branch must keep upon his person, when offering his services to any vessel, his duplicate certificate and must, upon demand of the proper officer of the vessel, exhibit the same and allow such officer to inspect it.

Before issuing an original license or branch, the commissioners delivering the same to the appointee shall require him to take and subscribe in writing an oath as follows, to be administered by such commissioners: "I, A. B., do solemnly swear (or affirm) that I will faithfully and according to the best of my skill and judgment perform the duties of a pilot for the Bay and Harbor of Mobile; that I will at all times, wind and weather and health permitting, use my best exertions to repair on board all vessels which I shall see and conceive to be bound for, coming into or going out of the Harbor or Bay of Mobile, unless I am well assured that some other licensed pilot is then on board the same; that I will at all times make the best dispatch in my power to convey safely every vessel committed to my charge coming into or going out of the Bay or Harbor of Mobile; and will at all times well and truly observe, follow and fulfill, to the best of my skill and judgment, all such directions as I may receive from the commissioners of pilotage relative to things appertaining to the duty of a pilot, and I will not be a member at the same time of more than one combination or partnership of pilots. So help me God."



Section 33-4-38 - Levy, payment, and disposition of pilot's license tax.

There is levied upon each licensed pilot engaged in service as a pilot under this chapter a license or privilege tax in the sum of one hundred dollars ($100) annually plus any reasonable additional assessment that arises and is necessarily incurred out of the performance by the pilot commission of its duties imposed by law, to be paid to the secretary of the commission and to be used for defraying all expenses and expenditures of the commission accruing under this chapter. The commission, by proper resolutions, may permit the tax to be paid quarterly. The privilege or license taxes paid to the secretary of the commission shall become a part of the funds of the commission and shall be deposited by the secretary and otherwise handled and disbursed, as required by the provisions of this chapter.



Section 33-4-39 - Bond of pilot - Required; amount; conditions; renewal.

Before receiving his branch, the pilot must make and deliver to the commissioners a bond payable to the chairman of the commission and his successors, in the penal sum of $2,000.00, with surety to be approved by the commissioners, and with conditions faithfully to perform his duties as pilot; and this bond must be renewed every six years.



Section 33-4-40 - Bond of pilot - Preserving bonds, etc.; new bonds; actions on bonds; liability.

(a) The commissioners must preserve on file all bonds and affidavits taken from pilots, and may, whenever they consider it necessary, require a new bond to be executed. The pilot's bond stands as security for any injury caused by the negligence or want of skill of the pilot, and action may be brought thereon in the name of any person aggrieved.

(b) A pilot providing pilot services to a vessel is not liable for more than five thousand dollars ($5,000) for damage or loss to any person or property caused by the pilot's error, omission, fault, or neglect in the performance of the pilot services, unless one of the following applies:

(1) The damage or loss was caused because of the willful, intentional, or reckless misconduct of the pilot.

(2) Liability exists for exemplary or punitive damages for willful, intentional, or reckless misconduct for which no other person is jointly or severally liable.

(c) This section does not exempt a vessel; its crew; or its owner, charterer, or operator from liability for damage or loss caused to any person or property by the vessel on either of the following grounds:

(1) That the vessel was piloted by a pilot.

(2) That the damage or loss was caused by the error, omission, fault, or neglect of a pilot.

(d) In an action brought against a pilot for an act or omission for which liability is limited as provided by this section and in which other claims are made or anticipated with respect to the same act or omission, the court shall dismiss the proceedings as to the pilot to the extent the pleadings allege liability of the pilot that exceeds five thousand dollars ($5,000).

(e) The provisions of this section apply only provided the bar pilots remain self-employed independent contractors and the number of such self-employed independent contractors does not exceed 20 actively engaged in the piloting of vessels as licensed by the State Pilotage Commission.



Section 33-4-42 - Revocation or suspension of license for cause - Failure of witness to answer subpoena.

On the failure to answer such subpoenas when so served, such witness shall forfeit the sum of $50.00, for which the said commission may, in its own name, bring a civil action in a court of competent jurisdiction.



Section 33-4-41 - Revocation or suspension of license for cause - Generally.

For any violation by any pilot of any of the provisions of this chapter, or any of the rules and regulations established by the commission under the authority conferred upon the said commission by the provisions of this chapter, or under any authority which may be hereafter conferred upon said commission, the said commission may suspend or revoke the license or branch of such pilot so violating the law or such rules and regulations of said commission. The secretary of said commission shall notify such pilot in writing of the specific charge preferred against him, specifying with reasonable certainty the law or rule or regulation violated, the manner in which the same was violated, and the time and place of such offense, and shall by direction of the commission fix the time for hearing of said charges not less than five nor more than 30 days from the date of such notice. At the time and place set forth in said notice, such pilot may appear in person or by counsel, thereupon the said commission shall hear and determine the said charges. The commission may subpoena witnesses, such subpoenas to be served under the seal of said commission, and attested by the signature of the secretary, and shall be served by the Sheriff of Mobile County, or the Sheriff of Baldwin County, according to the residence of such witnesses. The fees of the sheriff for serving such subpoenas shall be paid out of the funds of said commission.



Section 33-4-43 - Revocation or suspension of license for cause - Witnesses' fees and mileage.

Such witnesses shall be paid the sum of $1.50 a day during their attendance upon such commission at such hearing, and $.05 a mile for each mile traveled in going from their place of residence to the place of hearing and $.05 a mile for returning. Such witness fees shall be paid out of the funds of said commission.



Section 33-4-44 - Revocation or suspension of license for cause - Issuance of subpoenas in behalf of pilot.

Such pilot against whom such charges have been filed, upon depositing with the secretary of said commission an amount sufficient to cover the costs and expenses of serving such subpoenas, together with the mileage of such witnesses and an amount sufficient to cover at least three days' attendance of such witnesses, may require the secretary of said commission to issue subpoenas for witnesses in his behalf in the name of said commission, such subpoenas to be issued and served as in the case of subpoenas issued by the direction of the commission, and for failure of witnesses to attend upon being served with such subpoenas, the same penalty shall be imposed and collected as provided in Section 33-4-42.



Section 33-4-45 - Revocation or suspension of license for cause - Hearings; decision of commission.

Such hearing shall be conducted under such rules and regulations as the commission may from time to time establish. The commission shall hear the testimony of the witnesses and may administer oaths to such witnesses, and false swearing, after the administration of such oath by such commission, shall constitute perjury under the laws of this state.

Said pilot may be represented by counsel at such hearing.

Upon completion of the hearing, or as soon thereafter as practicable, the commission shall render its decision, and the decision shall be by a majority of said commission.

The said hearing may be adjourned from time to time as the commission may direct, but no pilot shall be suspended until the final hearing by the commission.



Section 33-4-46 - Grounds for depriving pilot of branch.

The commission may deprive any pilot of his branch for a willful violation of his duties, or the orders or regulation of the commissioners, or for negligently losing or injuring any vessel in his charge; or when laboring under mental derangement or when so addicted to habits of intoxication as to be unfit to be intrusted with the charge of a vessel. Any pilot who fails to act as such for three months, or absents himself for 10 days at any one time from the Bay or Harbor of Mobile without leave of the commissioners, may be deprived of his branch. And if, while a vessel in the Bay or Harbor of Mobile is in charge of any civil officer by virtue of process from any court of record in this state, any pilot, with knowledge thereof, conducts or pilots such vessel out of the bay or harbor, he forfeits his branch, and is forever disqualified from acting as a pilot, and forfeits such sum of money as the jury may assess.



Section 33-4-47 - Penalty for acting without license.

Any person who pilots a foreign vessel, or an American vessel under register, or any other vessel subject to the payment of pilotage fees under the provisions of this chapter, entering or leaving the Port of Mobile, in or out of the Bay of Mobile or over the outer bar thereof, without a license from the State Pilotage Commission, is guilty of a misdemeanor and is entitled to no fee or reward for such services and, upon conviction of such misdemeanor, shall be fined not less than $50.00 and not more than $500.00 for each offense and shall be sentenced to hard labor for the county for a period of not less than 30 days and not more than 60 days.



Section 33-4-48 - Pay of pilots - Generally.

(a) The master, owner, agent, or operator of any ship or vessel shall pay the pilot who conducts a vessel into or out of the Bay or Harbor of Mobile a fee to be fixed by the State Pilotage Commission at the following rate for actual draft of water at the time of pilotage for every vessel crossing the outer bar of Mobile Bay: Effective January 1, 2010, the sum of thirty-one dollars ($31) per draft foot; effective January 1, 2014, the sum of thirty-three dollars ($33) per draft foot; effective January 1, 2015, the sum of thirty-five dollars ($35) per draft foot; and effective January 1, 2016, and thereafter, the sum of thirty-seven dollars ($37) per draft foot. The minimum pilot fee shall be computed on a minimum of 15 feet regardless of whether or not the vessel has a draft of less than 15 feet at the time of pilotage.

(b) In addition to the pilotage fee based on the draft of the vessel, there shall also be paid to the pilots the following pilotage fees for every vessel crossing the outer bar of Mobile Bay: Effective May 1, 2013, for each of the vessel's maximum registered gross tons, the sum of five cents ($0.050) per ton; effective January 1, 2014, the sum of five and one-half cents ($0.055) per ton; effective January 1, 2015, the sum of five and three-quarter cents ($0.0575) per ton; and effective January 1, 2016, and thereafter, the sum of six cents ($0.060) per ton. The minimum pilot fee shall be computed on a minimum of 6,500 maximum registered gross tons, regardless of whether or not the vessel has a maximum registered gross tonnage of less than 6,500 maximum registered gross tons.

(c) In addition to the foregoing fees, the State Pilotage Commission shall set fees for special services rendered by the pilots to vessels which are incidental to or connected with vessels being conducted into or out of the Bay or Harbor of Mobile which include, but are not limited to, docking and undocking, going on and off drydock, turning the vessel, shifting, anchorage and stand-by, and delayed sailing.

(d) Vessels trading between any domestic port on the Gulf of Mexico and the Port of Mobile, drawing seven feet or less of water shall not be required to employ a pilot, but if a pilot is employed, the regular pilotage shall be paid. No fishing smack shall be subject to pilotage.



Section 33-4-49 - Pay of pilots - Time of payment.

A pilot who has brought a vessel into port is entitled to his fees before her departure from port, to be paid in advance, or security given for the payment and, on failure thereof, may refuse to carry the vessel out.



Section 33-4-50 - Pay of pilots - Fees of pilots detained on vessels.

If the master of any vessel retains a pilot on board, the wind and weather permitting her going to sea, the pilot is entitled to $50.00 for every day of such detention. If a master carries off a pilot from the Bay or Harbor of Mobile, he must pay him $50.00 for every day of such absence and supply him with such provisions as is usual for the maintenance of masters, and first class transportation back to Mobile, Alabama, the master as well as the owner being liable therefor, unless the vessel has laid to for the space of four hours after crossing the bar, and no pilot boat appears to receive the pilot on board.



Section 33-4-51 - Pay of pilots - No discrimination or rebating of pilot's fees.

There shall be no discrimination among vessels subject to the payment of pilotage fees, and any person who rebates any pilotage fees or seeks a rebate of pilotage fees or in any manner creates or aids in creating any scheme or plan by which a discrimination is effected in favor of any vessel or the owners, masters or operators thereof shall, on conviction, have his license or branch revoked.



Section 33-4-52 - Pay of pilots - Exemptions from payment of pilot's fees.

All vessels, whether sail, steam or propelled by any other motive power, including vessels, barges and rafts in tow, engaged in coastwise trade, including those engaged in trade or plying upon the navigable rivers of the State of Alabama, and all vessels exempt under the laws, rules or regulations of the government of the United States shall be exempt from payment of any pilotage fee whatsoever and shall not be required to have the services of a pilot in crossing the outer bar of Mobile Bay or navigating the waters of said bay or other navigable waters of the State of Alabama.



Section 33-4-53 - Compulsory retirement of bar pilots.

Every bar pilot licensed and branched by the State Pilotage Commission upon reaching the age of 68 years shall be required to retire and surrender his license or branch to the State Pilotage Commission.



Section 33-4-54 - Vessels required to take pilots.

All steam or sail vessels crossing the outer bar of Mobile Bay, except those exempt under this chapter, shall be conducted, controlled or navigated by a pilot licensed by or under authority of the laws of the State of Alabama, if the services of a pilot are seasonably tendered or are seasonably available and shall be required to pay the full amount of pilotage now provided by law.



Section 33-4-55 - Pilot boats must offer services to vessels nearest bar.

Every pilot boat cruising or standing out to sea must offer service of a pilot to the vessel nearest the bar, unless a vessel more distant is in distress, under penalty of $50.00 for every neglect or refusal to approach such nearest vessel, to aid her if required, or to aid a vessel in sight showing signals of distress, and the commissioners may deprive a pilot so offending of his license.



Section 33-4-56 - Delivery of orders and letters by pilot.

It is the duty of every outer-bar pilot to deliver to the master of any and every vessel approaching the Bay or Harbor of Mobile, as soon as he can board such vessel, all orders and letters which may be sent him for that purpose, on the person who requires the delivery of such letters paying or securing to the pilot $20.00 for such service, unless the pilot so employed to deliver such orders and letters is engaged as pilot for the vessel, in which event he is entitled to $5.00 for such service.



Section 33-4-57 - Report of unlawful discharge of ballast, sweepings, rubbish, etc., in bay, etc.

Every pilot, having knowledge of the discharge of ballast, sweepings, screenings, cinders, refuse and rubbish of any kind in the Bay of Mobile or in any river emptying into the same, contrary to the law, must, as soon as practicable, give information thereof to the district attorney of Mobile County.









Chapter 5 - REGISTRATION AND OPERATION OF VESSELS.

Article 1 - General Provisions.

Section 33-5-1 - Declaration of policy.

It is the policy of this state to promote safety for persons and property in and connected with the use, operation and equipment of vessels used on the waters of this state and to promote uniformity of laws relating thereto.



Section 33-5-2 - Applicability of article.

The provisions of this article shall be applicable to all vessels as herein defined, navigating the waters within the jurisdiction of this state, except where inconsistent with any laws or regulations of the United States, in which case such laws or regulations shall prevail.



Section 33-5-3 - Definitions.

As used in this article, the following terms shall have the meanings respectively ascribed to them in this section, unless the context clearly requires a different meaning:

(1) VESSEL. Every description of watercraft, other than a seaplane, capable of being used as a means of transportation on the water, but such term shall not include vessels 12 feet in length or less when used solely on farm ponds of less than 50 acres in size.

(2) WATERS OF THIS STATE. Any waters within the territorial limits of this state and the marginal sea adjacent to this state and the high seas when navigated as a part of a journey or ride to and from the shore of this state; provided, however, that "waters of this state" shall not be interpreted to mean any private pond which is not used for boat rentals or the charging of fees for fishing therein.

(3) OWNER. A person, other than a lienholder, having the property in or title to a vessel. The term includes a person entitled to the use or possession of a vessel subject to an interest in another person, reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security.

(4) PERSON. An individual, partnership, firm, corporation, association or other entity.

(5) OPERATE. To navigate or otherwise use a vessel.

(6) COMMISSIONER. The commissioner of the State Department of Conservation and Natural Resources.

(7) STATE DEPARTMENT OF CONSERVATION AND NATURAL RESOURCES or DEPARTMENT OF CONSERVATION AND NATURAL RESOURCES. That department created by the laws of this state having supervision over game, fish, forestry, parks, seafoods and such lands of the state and such supervision over public waters of this state as now are constituted by law or any subsequent amendment thereto.

(8) CERTIFICATE. Registration by a vessel owner with the Department of Conservation and Natural Resources, including the issuance of an identifying number awarded each vessel and the issuance of a pocket-size certificate of registration.

(9) LENGTH. Such term means measured from end to end over the deck excluding sheer.



Section 33-5-4 - Division of Marine Police - Generally.

(a) It is hereby expressly made the duty of the commissioner to set up a division within the Department of Conservation and Natural Resources to be known as the "Division of Marine Police" with sufficient personnel to perform the necessary clerical and routine work for the department in issuing, handling and recording vessel registration identifying numbers, including the receiving and accounting of all registration fees and payments of same into the State Treasury, receiving and recording accident reports and making such reports of such accidents to such federal agency as may be required by federal law and such other incidental clerical work connected with the administration of this article.

(b) The law-enforcement officers of the Division of Marine Police of the Department of Conservation and Natural Resources shall be known as marine police officers.



Section 33-5-5 - Division of Marine Police - Marine police officers, etc., to have powers of peace officers.

In addition to all other power heretofore granted by law, marine police officers and all other Department of Conservation and Natural Resources enforcement officers shall have the power of peace officers in this state and may exercise such powers anywhere within the state.



Section 33-5-6 - Enforcement of article.

This article shall be enforced by the Department of Conservation and Natural Resources, Division of Marine Police, by all law-enforcement officers of the state and by such other agents and employees of the Department of Conservation and Natural Resources as may be designated and required by the commissioner.



Section 33-5-7 - Records kept pursuant to article.

All records of the Department of Conservation and Natural Resources, probate judge or license commissioner made or kept pursuant to this article shall be public records, except confidential reports and except accident reports as set out in this article.



Section 33-5-8 - Commissioner to supply information to federal agencies.

The Commissioner of Conservation and Natural Resources shall supply to any authorized official or agency of the United States, upon such agency's or official's request and in accordance with any federal law or regulation relative thereto, necessary information pertaining to statistics and reports compiled under the provisions of this article.



Section 33-5-9 - Vessels to be registered and numbered.

Every vessel on the waters of this state shall be registered and numbered. No person shall operate or give permission for the operation of any vessel on such waters unless the vessel is registered and numbered with the identifying number set forth in the certificate of registration displayed on each side of the bow of such vessel, or in accordance with applicable federal law or in accordance with a federally approved numbering system of another state, and unless the certificate of number awarded to such vessel is in full force and effect.



Section 33-5-10 - Certificates of registration and numbers generally - By whom issued; issuance; fees; disposition of funds.

(a) The Department of Conservation and Natural Resources will issue annual certificates of registration directly and shall authorize all probate judges in the state or any other official in the state who is presently authorized to issue automobile license plates to issue annual certificates of registration and numbers in connection therewith. In conformity with this article and any rules and regulations which may be validly issued by the Department of Conservation and Natural Resources, the Department of Conservation and Natural Resources shall assign to each issuing officer in the county a block of numbers and certificates therefor which upon issue the issuing officer shall be allowed a fee of two dollars ($2) for each certificate issued by him or her. In counties where the probate judge or issuing officer is on the fee system, the issuing fee shall be retained by the probate judge, and, in counties where the issuing officer or probate judge is on a salary basis, the fee shall be paid to the county treasury. The issuance fee provided for herein shall be in addition to the amount of the boat registration fee.

(b) All registration money, except the two dollar ($2) fee allowed as aforesaid, shall be remitted monthly to the Department of Conservation and Natural Resources not later than 10 days after the first of each month. The Department of Conservation and Natural Resources shall transmit all money received by it to the State Treasurer, there to be deposited in a fund to be known as the "State Water Safety Fund."

(c) All moneys received out of the sale of licenses under the provisions of this article may be used by the Commissioner of the Department of Conservation and Natural Resources for all purposes reasonably necessary in the cost of administration of this article, including the printing of certificates of registration, postage and transportation charges, clerical, personnel, equipment purchases, salaries, and other expenses for each year; except, that no funds collected under the provisions of this article may be used to supplement or pay the salaries of any enforcement officers other than those hired specifically for the purposes of administering the provisions of this article. The Commissioner of the Department of Conservation and Natural Resources shall expend such moneys as may be appropriated to the Marine Police Division, in such manner as the Commissioner of Conservation and Natural Resources may deem necessary and appropriate; provided, however, that such appropriations may be expended only for the purposes designated by the Legislature and in the amounts provided therefor in the general appropriation bill and shall be budgeted and allotted in accordance with the provisions of Article 4 of Chapter 4 of Title 41. It is the intent of the Legislature that the Department of Conservation and Natural Resources utilize existing personnel and equipment of that department and of the sheriffs of this state to the maximum possible extent in enforcing and administering this article, to the end that there be no costly duplication of services.



Section 33-5-11 - Certificates of registration and numbers generally - Application for and issuance of certificate and number; certificate requirements; five-year distinctive identification stickers.

THIS SECTION WAS AMENDED BY ACT 2017-379 IN THE 2017 REGULAR SESSION, EFFECTIVE JANUARY 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

(a) Except as otherwise provided in subsection (b), the owner of each vessel requiring numbering by this state shall file an application for a number with the probate judges' offices, or license commissioner, in the county of residence of the purchaser, or the county in which the vessel is domiciled, or in the county where the vessel is purchased, or if purchased out of state, in the county of residence of the purchaser, or in the county where the vessel is domiciled on forms approved by the Alabama State Law Enforcement Agency. The application shall be filed by the owner of the vessel and shall be accompanied by a fee in accordance with Section 33-5-17. Upon receipt of the application and its approval by the authorized issuing officer, the officer shall enter the same upon the records and issue to the applicant a certificate of registration stating the number awarded to the vessel, the name and address of the owner, and a description of the vessel. The owner shall paint on or attach to each side of the bow of the vessel the annual identification number issued in such manner as may be prescribed by rules of the Alabama State Law Enforcement Agency, or in lieu thereof, attach to each side of the bow of the vessel an identification number sticker valid for five years, issued as provided by rules of the agency, so that it may be clearly visible and be of such size as required by the Federal Boating Act of 1958 or any subsequent amendment thereto. The number shall be maintained in legible condition. The certificate of registration shall be pocket size and shall be available at all times for inspection on the vessel for which issued whenever the vessel is in operation. Each pair of five-year identification number stickers shall be furnished by the agency for a cost of twenty dollars ($20) plus an additional two dollar ($2) issuance fee. The issuance fee shall be paid to and collected by the issuing officer in each county. The funds shall be used at the sole discretion of the issuing officer for equipment, maintenance, and any services necessary for the improvement of the office of the licensing official. Disbursement of the funds shall be audited by the Department of Examiners of Public Accounts. The proceeds from the issuance of the stickers, less the issuance fee and cost of production and processing, shall be paid to the Department of Conservation and Natural Resources earmarked for the state parks.

(b) In lieu of the regular identification number stickers issued by the agency and subject to certain transition provisions as further provided in subsection (c), the owner of a vessel may request five-year distinctive identification stickers showing support for any organization approved for the issuance of distinctive motor vehicle license tags as provided pursuant to Section 32-6-64. The design and use of the stickers shall be approved by the Joint Legislative Oversight Committee on License Tags created pursuant to Section 32-6-67 and the secretary of the agency. The additional cost of distinctive identification stickers for a vessel shall be fifty dollars ($50). Except as provided in subsection (c), twenty-five dollars ($25) of the proceeds shall be distributed to the organization sponsoring the distinctive license tag and twenty-five dollars ($25) less any additional cost of production and processing, shall be distributed to the Department of Conservation and Natural Resources earmarked for the operation of the state parks.

(c) If the Joint Legislative Oversight Committee on License Tags has approved a distinctive design for a motor vehicle license tag that does not currently provide revenue to a sponsoring organization, the fifty dollars ($50) additional cost, less any additional cost of production and processing, shall be distributed to the Department of Conservation and Natural Resources earmarked for the operation of the state parks.

(d) Notwithstanding subsection (b), the first period for the issuance of a distinctive identification sticker after approval by the joint committee shall be for a period corresponding to the end of the current period of registration for distinctive motor vehicle license tags for the same sponsoring organization. The distinctive identification stickers may then be renewed for five years on the anniversary date for the renewal of a distinctive motor vehicle license tag for the same sponsoring organization.



Section 33-5-12 - Certificates of registration and numbers generally - Numbering system.

The numbering system employed pursuant to this chapter shall be determined and promulgated by the Commissioner of the Department of Conservation and Natural Resources acting pursuant to the authority conferred on him by Section 33-5-28; provided, that in the event an agency of the United States government shall have in force an overall system of identification numbering for vessels within the United States, any numbering system employed or promulgated pursuant to this article shall conform thereto.



Section 33-5-13 - Certificates of registration and numbers generally - Term of certificates and licenses.

(a) Every certificate and license as provided for in this article is to be issued on a yearly basis and said certificate and license shall be valid for one issuing year only.

(b) The registration of vessels shall be on a staggered basis. To implement this article, the registration of vessels may be for periods of less than or greater than 12 months during the conversion year only.

(c) The staggered system for registration of vessels shall be implemented thusly: The first letter of an individual's last name shall determine the month in which a vessel owner shall register his vessel(s), as indicated below:

After the conversion period all owners of vessels shall continue to register their vessels during the month assigned to the first initial of their last name. All registrations issued on a staggered basis shall expire on the last day of the month which precedes the month assigned for the purchase or renewal of registration. All registrations issued to vessels for which registration is due in October and November shall expire on September 30.



Section 33-5-14 - Certificates of registration and numbers generally - Manufacturers' and dealers' vessels.

(a) The description of the vessel of a manufacturer or dealer shall be omitted from the certificate since the number awarded may be used on different vessels at different times. In lieu of the description, the word "manufacturer" or "dealer," as appropriate, shall be plainly marked on each certificate.

(b) The manufacturer or dealer may have the number awarded printed upon or attached to a removable sign or signs to be temporarily but firmly mounted upon or attached to the vessel being demonstrated or tested so long as the display meets the requirements of this article.



Section 33-5-15 - Certificates of registration and numbers generally - Foreign vessels; change of ownership.

(a) Any vessel already covered by a number in full force and effect which has been awarded to it pursuant to the operative federal law or federally approved numbering system of another state may be operated on the waters of this state for a period of 90 consecutive days without being licensed under the provisions of this article. Any vessel operating for more than 90 consecutive days must then be registered and licensed in the same manner as other vessels are required to be licensed under this article.

(b) Should the ownership of a vessel change, a new application form with a fee of three dollars ($3) for change in registration shall be filed with the Department of Conservation and Natural Resources and a new certificate issued transferring the original vessel number to the new owner; provided, however, that the Commissioner of Conservation and Natural Resources may at his or her discretion provide by duly promulgated regulations a system for the issuance of such changes of registration by the probate judges and license commissioners of this state, and, in the event such change of registration certificates are issued by such probate judges and license commissioners, they shall be entitled to a fee therefor of two dollars ($2).

(c) No citizen or resident of this state may operate his or her vessel on the waters of this state when such vessel is under foreign registry; provided, however, that any such citizen or resident who has previously registered his or her vessel in another state or by federal registry before coming into this state may operate same for a period of 90 consecutive days without being required to register under the provisions of this article.



Section 33-5-16 - Certificates of registration and numbers generally - Transfer of interest or destruction or abandonment of vessel; change of address; duplicate registration certificates.

(a) The owner shall furnish the Department of Conservation and Natural Resources notice of the transfer of all or any part of his or her interest other than the creation of a security interest in a vessel numbered in this state pursuant to this article or of the destruction or abandonment of such vessel within 15 days thereof. Such transfer, destruction, or abandonment shall terminate the certificate for such vessel; except, that in the case of a transfer of a part interest which does not affect the owner's right to operate such vessel, such transfer shall not terminate the certificate.

(b) Any holder of a certificate shall notify the Department of Conservation and Natural Resources within 15 days if his or her address no longer conforms to the address appearing on the certificate and shall, as a part of such notification, furnish the Department of Conservation and Natural Resources with his or her new address. The Department of Conservation and Natural Resources may provide in its rules and regulations for the surrender of the certificate bearing the former address and its replacement with a certificate bearing the new address or for the alteration of an outstanding certificate to show the new address of the holder.

(c) Any person who has purchased a registration number for his or her vessel and subsequently loses or misplaces the registration certificate may make application to the Department of Conservation and Natural Resources, accompanied by a fee of three dollars ($3) for a duplicate registration certificate. Such applications must be made upon forms furnished by the Division of Marine Police of the Department of Conservation and Natural Resources.

(d) The Commissioner of Conservation and Natural Resources is authorized to provide by duly promulgated regulation a system wherein the probate judges and license commissioners in this state may issue duplicate registration certificates, and, in the event such probate judges and license commissioners issue such duplicate registration certificates, they shall be entitled to a fee of two dollars ($2) for each duplicate certificate.



Section 33-5-17 - Certificates of registration and numbers generally - Classification of vessels and registration fees.

(a) Vessels subject to the provisions of this article shall be classified according to the following schedule and annual fees charged by the Department of Conservation and Natural Resources for registration shall be in the following amounts:

CLASS 1. Less than 16 feet in length, eighteen dollars ($18) plus a two dollar ($2) issuance fee.

CLASS 2. Sixteen feet or over and less than 26 feet in length, twenty-three dollars ($23) plus a two dollar ($2) issuance fee.

CLASS 3. Twenty-six feet or over and less than 40 feet in length, seventy-three dollars ($73) plus a two dollar ($2) issuance fee.

CLASS 4. Forty feet or over in length, ninety-eight dollars ($98) plus a two dollar ($2) issuance fee.

The above stated fees shall also apply to livery boats.

CLASS 5. Dealer or manufacturer; temporary license, twenty-three dollars ($23) plus a two dollar ($2) issuance fee for each license.

(b) In addition to the foregoing fees, there shall be an inspection fee of twenty-five dollars ($25) for all homemade boats which require a hull identification number.



Section 33-5-18 - Certificates of registration and numbers generally - Only authorized number to be used.

No number other than the number awarded to the vessel or granted reciprocity pursuant to this article shall be painted, attached or otherwise displayed on either side of the bow of such vessel.



Section 33-5-19 - Certificates of registration and numbers generally - Exemption from numbering provisions of article.

A vessel shall not be required to be numbered under this article if it is:

(1) A vessel operating under valid temporary certificate or number;

(2) Already covered by a number in full force and effect which has been awarded to it pursuant to federal law or a federally approved numbering system of another state; provided, that such vessel shall not have been within this state for a period in excess of 90 consecutive days;

(3) A vessel under registry from a country other than the United States temporarily using the waters of this state;

(4) A vessel owned by the United States, or a state, county or municipality;

(5) A ship's lifeboat; or

(6) A vessel not propelled by machinery, except sail boats and boats for hire.



Section 33-5-20 - Special agents to sell boat licenses.

The sheriffs of this state may be designated as special agents to sell boat licenses as provided for herein. The Commissioner of Conservation and Natural Resources is authorized to appoint other special agents to sell boat licenses as provided for herein; provided, however, that the Commissioner of Conservation and Natural Resources may not appoint any special agent until the agent is bonded for not less than five thousand dollars ($5,000). Such agents shall receive licenses from the Department of Conservation and Natural Resources in the same manner as the probate judges and license commissioners and shall make such reports and be subject to such audits as the Commissioner of Conservation and Natural Resources may specify. Special agents so appointed shall make returns to the Department of Conservation and Natural Resources in the same manner as probate judges and license commissioners. The Commissioner of Conservation and Natural Resources is further authorized to cancel such special agents' authority to sell licenses at any time he or she may so desire. Special agents shall be entitled to an issuance fee of two dollars ($2). Any special agent selling licenses in excess of the cost of licenses as herein specified shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than one hundred dollars ($100).



Section 33-5-21 - Safety provisions relative to boat liveries.

The Department of Conservation and Natural Resources through its agents and employees shall have the right to inspect at any reasonable time all boats owned or controlled by a livery operator for the purpose of ascertaining their seaworthiness and safety. In the event any boat owned or used by the livery operator for rental purposes is determined to be in an unsafe or unseaworthy condition, the Department of Conservation and Natural Resources shall immediately notify the livery operator in writing as to the unsafe or unseaworthy condition of such boat or boats and, after such notification, it shall be unlawful for the boat liveryman to rent or offer to rent any boat found to be in such condition; provided, however, that if such cited boat can be placed in a seaworthy or safe condition by repairs or alterations as so directed by the department, the same may then again be used for rental purposes but only after another inspection of the vessel to ascertain whether or not such repairs or alterations have been duly made.



Section 33-5-22 - Safety equipment and lights; flags; capacity plate; flame arrestor, etc., for carburetor.

(a) Every vessel while being operated on the waters of this state shall be equipped with reasonable safety devices and lights as may be required under regulations promulgated by the Commissioner of Conservation and Natural Resources. No person shall operate or give permission for the operation of a vessel which is not equipped as is required by rules and regulations duly promulgated by the commissioner of the Department of Conservation and Natural Resources.

(b) All such safety equipment and safety lights required by this section shall meet such standards as the Commissioner of Conservation and Natural Resources may from time to time establish as minimum equipment, and all such safety equipment and safety lights above the minimum requirements which are required by the rules and regulations of the Department of Conservation and Natural Resources shall conform with specific standards as may be adopted by the Department of Conservation and Natural Resources.

(c) Airboats shall display a flag 10 by 14 inches on a 12 foot mast.

(d) A diver's flag must be displayed on the surface of any water where skin divers are operating as may be stipulated by the Department of Conservation and Natural Resources.

(e) Every vessel less than 26 feet in length designed to carry one or more persons and to be propelled by machinery as its principal source of power or designed to be propelled by oars shall, if manufactured or offered for sale in this state, have affixed permanently thereto by the manufacturer a capacity plate as required by rules and regulations duly promulgated by the Commissioner of the Department of Conservation and Natural Resources. This subsection shall apply to vessels manufactured after January 1, 1971.

(f) Every motorboat shall have the carburetor or carburetors of every engine therein, except outboard motors using gasoline as fuel, equipped with such efficient USCG approved flame arrestor, backfire trap or similar device as may be prescribed by the regulations duly promulgated by the Commissioner of the Department of Conservation and Natural Resources.



Section 33-5-22.1 - "Sailboard" defined; hull deemed flotation device.

(a) For the purposes of this section "sailboard" means any sailboat whose unsupported mast is connected by a snivel or a flexible universal joint to a hull similar to the hull of a surfboard.

(b) Any law, rule or regulation to the contrary notwithstanding, the hull of a sailboard shall be deemed to be a flotation device. Any sailboarder or wind surfer is exempt from any additional type of personal flotation device.



Section 33-5-23 - Muffling devices and sirens.

(a) The exhaust of every internal combustion engine used on any vessel shall be effectively muffled by equipment so constructed and used as to muffle the noise of the exhaust in a reasonable manner. The use of cutouts is prohibited, except for vessels competing in a regatta or official boat race, and for such vessels while on trial runs.

(b) No person shall use or have on board his vessel a siren of any type while operating on the waters of this state except as may be specifically allowed by the Commissioner of Conservation and Natural Resources for enforcement purposes.



Section 33-5-25 - Collisions, accidents, and casualties.

(a) It shall be the duty of the operator of a vessel involved in a collision, accident, or other casualty, so far as he or she can do so without serious danger to his or her own vessel, crew, and passengers, if any, to render to other persons affected by the collision, accident, or other casualty assistance as may be practicable and as may be necessary in order to save them from or minimize any danger caused by the collision, accident, or other casualty, and also to give his or her name, address, and identification of his or her vessel in writing to any person injured and to the owner of any property damaged in the collision, accident, or other casualty.

(b) In the case of collision, accident, or other casualty involving a vessel, the operator thereof, if the collision, accident, or other casualty results in death or injury to a person or damage to property in excess of two thousand dollars ($2,000), shall within 10 days file with the Department of Conservation and Natural Resources a full description of the collision, accident, or other casualty, including such information as the Department of Conservation and Natural Resources by regulation may require.

(c) All accident reports required by this section made by persons involved in accidents shall be without prejudice to the individuals so reporting and shall be for the confidential use of the Department of Conservation and Natural Resources or other governmental agencies having use of the record; except, that the Department of Conservation and Natural Resources may disclose the identity of a person involved in an accident when the identity is not otherwise known or when the person denies his or her presence at the accident. No report shall be used as evidence in any trial, civil or criminal, arising out of an accident; except, that the Department of Conservation and Natural Resources shall furnish upon demand of any person who has made, or claims to have made, such a report, or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the Department of Conservation and Natural Resources solely to prove a compliance or a failure to comply with the requirements that a report be made to the Department of Conservation and Natural Resources.



Section 33-5-26 - Water skis and aquaplanes.

(a) No person shall operate a vessel on any waters of this state for towing a person or persons, on water skis, or an aquaplane or any other recreational device, unless there is in the vessel a person, in addition to the operator, who is at least 12 years of age and is observing and is capable of communicating to the operator of the vessel the progress and safety of the person or persons being towed, or the vessel is equipped with a wide angle mirror with a viewing surface of at least 78 square inches and a field of vision of at least 170 degrees.

(b) No person shall operate a vessel on any waters of this state towing a person or persons on water skis, aquaplane or any other recreational device, nor shall any person engage in water skiing, aquaplaning, or similar activity, at any time between the hours from one hour after sunset to one hour before sunrise.

(c) Subsections (a) and (b) of this section do not apply to a performer engaged in a professional exhibition or a person or persons participating in an official regatta, motorboat race, marine parade, tournament, or exhibition.

(d) No person except in jump buoys and like objects used normally in competitive and recreational skiing shall operate or manipulate any vessel, tow rope, or other device by which the direction or location of water skis, aquaplane, or any other recreational device may be affected or controlled in a manner to cause the water skis, aquaplane, or other recreational device, or any person thereon, to collide with or strike against any object or person.

(e) Subsection (a) shall not apply to personal watercraft as defined in Section 33-5-51.

(f) Any person who violates this section shall be guilty of a Class B misdemeanor, punishable upon conviction as provided in Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than one hundred dollars ($100).



Section 33-5-27 - Regattas, races, marine parades, tournaments and exhibitions.

(a) The commissioner shall adopt and may from time to time amend regulations concerning the safety of vessels and persons thereon, either observers of or participants, in any regatta, motorboat or other boat race, marine parade, tournament or exhibition.

(b) Any person or organization sponsoring a regatta, motorboat or other boat race, marine parade, tournament or exhibition shall be responsible for providing adequate protection from marine traffic interference and hazards.



Section 33-5-28 - Rules and regulations - Power of commissioner to promulgate.

The Commissioner of the Department of Conservation and Natural Resources shall make, adopt, promulgate, amend and repeal all rules and regulations necessary or convenient for the carrying out of the duties and obligations and powers conferred on the said Commissioner of the Department of Conservation and Natural Resources by this article. Further clarifying the rule-making power of the commissioner, he shall have power and authority to make, adopt, promulgate, amend and repeal all rules and regulations as shall promote safety for persons and property in and connected with the use, operation and equipment of vessels and for the carrying out of duties, obligations and powers conferred upon the Commissioner of the Department of Conservation and Natural Resources by this article, subject to such supervision of the Advisory Board of Conservation and Natural Resources as set out in Section 9-2-15.



Section 33-5-29 - Rules and regulations - Filing and publication.

A copy of the regulations adopted pursuant to this article, and of any amendments thereto, shall be filed in the office of the secretary of state, and in the office of the Department of Conservation and Natural Resources. Rules and regulations may be published by the commissioner in a convenient form. The Commissioner of Conservation and Natural Resources shall cause to be publicized, by the issuance of newspaper releases, new or amended or rescinded rules and regulations promulgated by him.



Section 33-5-30 - Rules and regulations - Admissibility as evidence.

All rules and regulations duly promulgated under the provisions of this article by the Commissioner of Conservation and Natural Resources shall be admitted as evidence in the courts of this state when accompanied by an affidavit from the Commissioner of Conservation and Natural Resources certifying that the rule or regulation has been lawfully adopted and promulgated and such affidavit shall be prima facie evidence of proper adoption and promulgation of the rule or regulation.



Section 33-5-31 - Local regulation.

(a) The provisions of this article and rules and regulations promulgated pursuant thereto, and other general laws of this state shall govern the operation, equipment, numbering and all other matters relating thereto whenever any vessel shall be operated on the waters of this state, or when any activity regulated by this article shall take place thereon, but nothing in this chapter shall be construed to prevent the adoption of any ordinance or local law relating to operation of vessels the provisions of which are identical to the provisions of this article, amendments thereto or regulations issued thereunder; provided, that such ordinances or local laws shall be operative only so long as and to the extent that they continue to be identical to provisions of this article, amendments thereto or regulations issued thereunder.

(b) Any subdivision of this state may, at any time, but only after public notice, make formal application to the commissioner for special rules and regulations with reference to the operation of vessels on any waters within its territorial limits and shall set forth therein the reasons which make such special rules or regulations necessary or appropriate. The public notice shall be effected by the said subdivision causing a copy of the proposed public rules or regulations to be published one time per week for four consecutive weeks in a newspaper of general circulation within the area that the subdivision is located.

(c) The commissioner is hereby authorized to make special rules and regulations with reference to the operation of vessels on any waters within the territorial limits of any subdivision of this state.



Section 33-5-32 - Jurisdiction of offenses; disposition of fines.

District courts of any county of the State of Alabama shall have and are hereby given final jurisdiction to try and convict persons, firms or corporations violating any of the provisions of this chapter or the rules and regulations promulgated thereunder, subject to any proper appeal; and they shall remit to the commissioner, on or before the tenth day of each month, all fines and forfeitures collected by them for the violation of such laws, rules and regulations, together with a statement of the name of the person, firm or corporation convicted of such violation, the time of such conviction, the amount of the fine or penalty, the date of the remittance, and the specific charge for which the defendant was tried.



Section 33-5-33 - Fees in certain prosecutions.

In all misdemeanor cases for violations of the provisions of this article and regulations promulgated thereunder, and in all misdemeanor cases for violation of future laws, the enforcement of which is assigned to the Marine Police Division of the State Department of Conservation and Natural Resources, cognizable in district courts or circuit courts, where the defendant pleads guilty and no appeal is taken, no fee shall be taxed or collected in said court for trial tax, district attorney's fee or entering judgment in such cases.



Section 33-5-34 - Fees of arresting officer.

When an arrest for violation of the provisions of this article or regulations promulgated thereunder is made by a salaried officer not employed by the Department of Conservation and Natural Resources and the defendant is convicted, there shall be taxed as cost the same fee as a sheriff in this state is entitled to for similar services and if collected from the defendant it shall be immediately remitted by the trial court directly to the treasurer of the county in which the offense occurred. When an arrest for violation of the provisions of this article or regulations promulgated thereunder is made by a salaried officer of the Department of Conservation and Natural Resources and the defendant is convicted, there shall be taxed as cost the same fee as a sheriff in this state is entitled to for similar services and if collected from the defendant it shall be immediately remitted by the trial court directly to the Department of Conservation and Natural Resources, which fee shall be deposited to the credit of the Water Safety Fund. If the officer making the arrest be a nonsalaried officer and if said fee is collected from the defendant, said nonsalaried officer shall be entitled to said fee; provided, that no person shall be entitled to receive an informer's fee; and, further provided, that no fee shall be allowed in cases of acquittal. In the event the arrest is made by a county officer, salaried or nonsalaried, 50 percent of the fine shall be remitted to the credit of the county treasury of the county in which the offense was committed, and the remaining 50 percent of the fine shall be remitted to the State Treasury for deposit to the "State Water Safety Fund." In the event the arrest is made by an officer other than a county officer, the fine shall be remitted to the State Treasurer for deposit to the "State Water Safety Fund."



Section 33-5-35 - Penalty for violations of chapter generally.

Any person convicted of violating any provision of this article, except as set out in subsection (c) of Section 33-5-24, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than $10.00 nor more than $100.00 and costs for each such violation.



Section 33-5-36 - Warning citations.

The Commissioner of Conservation and Natural Resources is authorized to provide by duly promulgated regulation a system for issuing warning citations under such conditions as he may deem proper.






Article 2 - Boating Safety Reform.

Section 33-5-50 - Short title.

This article shall be designated as the "Alabama Boating Safety Reform Act of 1994."



Section 33-5-51 - Operation of personal watercraft.

(a) As used in this section, "personal watercraft" means a vessel which uses an inboard motor powering a water jet pump as its primary source of motive power and which is designed to be operated by a person sitting, standing, or kneeling on the vessel, rather than the conventional manner of sitting or standing inside the vessel.

(b) A person may not operate a personal watercraft on the waters of this state, as waters are defined in Section 33-5-3, unless each person operating, riding on, or being towed by the vessel is wearing a personal flotation device approved by the United States Coast Guard, in accordance with rules and regulations by the Commissioner of the Department of Conservation and Natural Resources.

(c) A person operating a personal watercraft on the waters of this state that does not have self circling capability, shall have a lanyard type engine cutoff switch and must attach the lanyard to the person, clothing, or personal flotation device as is appropriate.

(d) A personal watercraft shall at all times be operated on the waters of this state in a reasonable and prudent manner. Maneuvers which endanger life, limb, or property, or create a public nuisance, including, but not limited to the following, weaving through congested vessel traffic at high speed, following closely behind within the wake of a vessel towing a person or persons on water skis, surfboard, or other water sport device, jumping the wake of another vessel travelling in the same direction in close proximity to the vessel, cutting between a boat and the person or persons being towed by that boat, or crossing at right angles in close proximity to the stern of another vessel or when visibility around the other vessel is obstructed, or steering a vessel toward any object or person in the water and turning sharply at close range so as to spray the object or person, shall all constitute the reckless operation of a vessel, as provided in subsection (a) of Section 33-5-70. Any person violating this subsection shall be punished upon conviction as provided in Section 33-5-70.

(e) No person under the age of 12 shall operate a personal watercraft on the waters of this state, and persons who are at least 12 and over may only operate personal watercraft on the waters of this state to the extent otherwise permitted by law.

(f) It is unlawful for the owner of any personal watercraft or any person having charge over or control of a personal watercraft to authorize or knowingly permit these to be operated on the waters of this state by a person in violation of this section.

(g) No person shall tow any person by personal watercraft unless the personal watercraft is equipped with a rearview mirror meeting the specifications established by regulation of the Commissioner of the Department of Conservation and Natural Resources.

(h) Any person who violates this section, except as otherwise provided in subsection (d), shall be guilty of a Class B misdemeanor, punishable upon conviction as provided in Sections 13A-5-7 and 13A-5-12. All persons so convicted shall be fined not less than twenty-five dollars ($25). All fines collected for violation of this section shall be paid into the State Water Safety Fund.

(i) This section does not apply to a performer engaged in a professional exhibition or a person participating in a regatta, race, marine parade, tournament, or exhibition held in compliance with Section 33-5-27, and any rules and regulations issued by the Commissioner of Conservation and Natural Resources.



Section 33-5-52 - Boater safety certification generally.

(a) Every person, except those specifically exempted by statutory enactment, within five years from April 28, 1994, shall procure a boater safety certification before operating a motorized vessel upon the waters of this state, as defined in Section 33-5-3. This section shall not apply to any sailboat, rowboat, or canoe. Notwithstanding anything to the contrary herein, an Alabama resident 16 years of age and older, who has not been previously issued a boater safety certification, may for a period of thirty (30) days following the date of sale of the vessel to the person, operate the vessel upon the waters provided the following conditions are met: (1) The vessel has been registered in the name of the person; and (2) a bill of sale for the vessel, indicating that the person is the purchaser and owner of the vessel, is in the possession of the person at all times of operation. In addition, any person while taking test drives of vessels for sale when accompanied by a licensed vessel dealer, shall be exempt during the drive from the certification. Every new resident of the State of Alabama, before operating a motorized vessel, shall procure the certification within 30 days after establishing residence in this state.

(b) Each boater safety certification issued to a person, if issued at the same time the person is issued a valid Alabama motor vehicle driver or learner license, or valid Alabama nondriver identification card, or if issued prior to the expiration date of the driver or learner license or card, shall expire on the expiration date of the person's valid Alabama motor vehicle driver or learner license or card. In all other cases, the expiration date of each boater safety certification shall be four years from the date of issuance.

(c) Every boater safety certification issued under this article may be renewed at the end of the certification period without examination upon application. For the purpose of renewal of a boater safety certification, the Department of Public Safety shall mail renewal notices to each certification holder 30 days after the expiration date if the certification has not been renewed. A grace period of 60 days after the expiration date of certification shall exist for the purpose of certification renewal and the certification shall be valid for this time period. The applicant shall apply for renewal of certification any time during a period beginning 30 days before the expiration date of the then current certification until three years after the expiration date of certification. Failure to make application for renewal within the specified time shall result in the applicant being required to take, and successfully pass, a written or oral examination as administered by the Department of Public Safety. If any person's birthday is February 29, the first day of March following shall be regarded as the birthday for the purposes of this section.

(d) Nonresidents at least 12 years of age who have in their immediate possession a valid boater safety certification or vessel operator's certification issued in their home state or country shall be exempt from the requirements of this section, but under no circumstances shall a person be granted any privileges of operation beyond those granted to an Alabama resident certification holder of the same age.

(e) Nonresidents at least 12 years of age whose home state or country does not require boater safety certification or the licensing of vessel operators shall also be exempt from the requirements of this section for a cumulative operation period of not more than 45 days in any calendar year. Otherwise, any nonresidents shall be examined and certified under the same terms and conditions as Alabama residents. Nonresidents may be examined and obtain certification in any county and the certification shall be entitled "Nonresident Alabama Boater Safety Certification," but under no circumstances shall a person be granted any privileges of operation beyond those granted to an Alabama resident certification holder of the same age.

(f) A person operating a vessel pursuant to a valid and legal commercial activity, shall, during the period of time of that activity only, be exempt from the requirement of boater safety certification. Otherwise, the person shall be subject to the requirement.

(g) A person, while using a rental vessel, shall be exempt from the certification requirements of this section if the following conditions are met:

The person rents a vessel from a boat rental business duly licensed by the municipality or the county if the following three conditions are met:

a. The rental contract specifies that the lessee has been instructed in the proper and safe operation of the vessel by the lessor or the authorized agent of the lessor, and

b. The lessor in fact has complied with the terms of rental contract and all parties sign the contract, and

c. The lessee signs a statement that the lessee is not currently under suspension or revocation of any boater safety certification or vessel operation privilege in this state.



Section 33-5-53 - Boater safety certification; application fee; examinations; exemptions.

(a) Every person who applies for a boater safety certification under this article, except as otherwise provided in this subsection, shall pay a five dollar ($5) application fee and be given either a certificate of exemption from examination if applicable, or will be given an examination, either written or oral, before applying to the judge of probate or license commissioner for the issuance of the certification. No person shall be eligible for, or issued, an exemption from examination in the event the person is convicted, on or after April 28, 1994, of violating any crime relating to the operation of a vessel, whether contained in this article or otherwise, for which a person's boater safety certification or vessel operating privileges shall be suspended or revoked pursuant to this article. The person shall first apply to either the officer, state trooper, or duly authorized agent of the Director of Public Safety, designated by the Director of Public Safety to conduct examinations for the county of the applicant's residence, and a minor shall furnish a certified copy of a birth certificate or a certified statement from the county superintendent of education in which the applicant resides or the superintendent of the school which the person attends, to prove age and upon proof shall immediately be examined. Any operator of a boat who is 40 years of age or older, whether a resident or a non-resident, as of April 28, 1994, shall be granted a certificate of exemption only from the certification examination requirements of this article, but shall be subject to all the other requirements of this article. Any operator of a boat or vessel that is a holder of a current valid United States Coast Guard license issued under Section 46, Code of Federal Regulations, Part 10, is exempt from the safety certification requirements of Section 33-5-52, only while performing the duties of the operator, including, but not limited to, the following: Carrying passengers for hire on United States navigable waters; on all towboats greater than 26 feet engaged in towing; on any steam propelled vessel; on any sea-going vessel greater than 200 gross tons; on any vessel engaged in off-shore oil or mineral production; and on all boats or vessels over 200 gross tons. Also exempt from the safety certification requirements of Section 33-5-52, only upon proof of valid documentation and only while performing commercial fishing duties, is an operator of a commercial fishing vessel or boat. A person holding a valid United States Coast Guard motorboat operator's license, and a person submitting a valid certificate of successful completion of any of the following boating courses: (a) United States Power Squadron, (b) United States Coast Guard Auxiliary, or (c) any State of Alabama Marine Police Division approved boating safety course, shall be exempt from the examination requirements, and shall be issued a certificate of exemption from examination, for a boater safety certification, but shall be subject to all other requirements of this article.

(b) A person may be examined in a county other than the county designated by the Director of Public Safety by agreement in writing with the Director of Public Safety.

(c) The Commissioner of Conservation and Natural Resources shall establish from time to time as necessary the kind of examination or test to be given, which shall be of similar length and content as the motor vehicle driver license examination, and the method and manner of giving the test and ascertaining and reporting the results. Reports of all examinations shall be on forms provided by the Director of Public Safety and shall show whether or not the applicant passed the examination. No provision of this subsection shall be construed to require a test of driving skills. The rules and regulations promulgated by the commissioner pursuant to this subsection shall be subject to the Administrative Procedure Act.

(d) If the applicant passes the examination, a certificate to that effect shall be given, on a form provided by the Director of Public Safety by the officer, state trooper, or duly authorized agent of the Director of Public Safety conducting the test. The person shall present the certificate, or the certificate of exemption from examination if applicable, to the judge of probate or license commissioner of the county, together with the application for a boater safety certification, and the judge of probate or license commissioner shall attach the certificate to the application and forward it to the Director of Public Safety along with the application at the time the application is sent.

(e) If any person fails to pass the examination given, no certificate shall be given and no application for a boater safety certification shall be accepted by a judge of probate or license commissioner unless it is accompanied by a certificate showing that the applicant has passed the examination.

(f) The application fees shall be retained by the Department of Public Safety and are appropriated on a continuous basis and shall be utilized and expended for boating safety or law enforcement purposes and shall not revert to the General Fund at the end of the fiscal year.



Section 33-5-54 - Issuance of boater safety certification.

(a) Unless otherwise provided in this article, upon the installation of a system for the issuance of boater safety certifications with color photographs of holders, all certifications and renewals issued in this state shall be issued in the following manner:

(1) The person shall apply under oath to the judge of probate or license commissioner of the county of residence for the certification or renewal upon a form which shall be provided by the Director of Public Safety.

(2) Subject to the other provisions of this section, the judge of probate or license commissioner shall take a color photograph of the holder, with equipment to be furnished by the Department of Public Safety, to be attached to each application.

(b) It is the legislative intent to implement and maintain a boater safety certification program at the lowest possible cost to the citizens of Alabama. Consistent with this goal, it is the legislative intent to not require payment for boater safety certifications when certifications are obtained at the time of issuance of a valid Alabama motor vehicle driver or learner license or valid Alabama nondriver identification card, but rather utilize one card for those purposes.

(c) The following requirements shall apply to persons obtaining boater safety certifications other than at the time of issuance of their Alabama motor vehicle driver or learner license or identification card:

For the purpose of defraying the cost of issuing boater safety certifications with color photographs of the holder thereon, the judge of probate or license commissioner shall collect for each certification the sum of twenty dollars ($20) for a four-year certification, and the judge of probate or license commissioner shall give the applicant a boater safety certification.

(d) Notwithstanding anything to the contrary, in the event the applicant is, at the time of issuance, also issued a valid Alabama motor vehicle driver or learner license or valid Alabama nondriver identification card, then the applicant shall not be required to pay any additional amount for the boater safety certification.

(e) Any person given a citation for failure to have a boater safety certification who had a current, valid boater safety certification at the time of the citation which was not on his or her person at the time the citation was issued, may present the boater safety certification to the court or the court clerk and the citation shall be dismissed without the payment of any costs.



Section 33-5-55 - Reports; disposition of funds.

At the close of business on Monday of each week, when any application has been received, the judge of probate receiving the application shall prepare a report upon a form which shall be provided by the Director of Public Safety. One copy of the report, together with all applications received, shall be forwarded to the Director of Public Safety and one copy shall be retained by the judge of probate. On the tenth day of every month, the judge of probate shall prepare a report showing the number of applications received and the amount of fees received during the previous calendar month; provided, that the report shall be prepared on the twentieth day in October, November, and December. One copy of the report shall be forwarded to the Director of Public Safety, one to the Commissioner of Conservation and Natural Resources, one to the state Comptroller, and one to the State Treasurer, and the judge of probate shall retain a copy. Except as otherwise provided in this article, the judge of probate shall also at that time deliver to the State Treasurer the amount of all the fees collected, less one dollar fifty cents ($1.50) for each boater safety certification issued, which sum shall be retained by him or her. Except in counties where the judge of probate is compensated by fees, each one dollar fifty cents ($1.50) retained by the judge of probate shall be paid into the public highway and traffic fund of the county. In counties where the judge of probate is compensated by fees, two-fifths of each one dollar fifty cents ($1.50) retained by the judge of probate shall be for his or her own use, and no other or further charge shall be made for services rendered in taking or receiving applications or issuing permits. The remaining three-fifths shall be paid into the public highway and traffic fund of the county. This section, providing for the allocation of the one dollar fifty cents ($1.50) retained by the judge of probate in counties where the judge of probate is compensated by fees, shall not repeal any local statutes or general statutes of local application providing for a different allocation of the one dollar fifty cents ($1.50). The funds remitted to the State Treasurer under this section, shall be deposited into the Highway Traffic Safety Fund for the Department of Public Safety within the State Treasury. All money deposited in the State Treasury to the credit of the Highway Traffic Safety Fund for the Department of Public Safety shall be expended for law enforcement purposes and shall be appropriated on a continuous basis and shall not revert to the General Fund of the State Treasury.



Section 33-5-56 - Certification to bear distinguishing number, color photograph, signature, and other identification information; notification on motor vehicle driver or learner license.

Each boater safety certification issued by the Department of Public Safety, except for temporary certifications issued pursuant to Section 33-5-54, or except special circumstances as determined by the Director of the Department of Public Safety, shall bear thereon a distinguishing number assigned to the holder and a color photograph of the holder, the name, birth date, address, and a description of the holder, who, for the purpose of identification and as a condition precedent to the validity of the certification, immediately upon receipt thereof, shall endorse his or her usual or regular signature in ink upon the certification in the space provided, unless a facsimile of the holder's signature appears.

The photo boater safety certification, as provided in Section 33-5-54, shall have a photo core that meets the minimum width and length dimensions specified in ANSI standards X4.13-1971 and ANSI standard CR80, plus or minus 1/4 inch. In addition to all current and existing fees, the Department of Public Safety may charge an additional fee to recover the cost of obtaining boater safety certifications and terminal support equipment from the supplier. The fee may not exceed ten cents ($.10) over the actual cost of obtaining the necessary material from the supplier. Revenues collected under this section shall be used by the department for the sole purpose of this program and any excess shall revert to the State General Fund at the end of each fiscal year.

Notwithstanding anything to the contrary, in the event a person is issued a valid Alabama motor vehicle driver or learner license, or valid Alabama nondriver identification card at the same time as issuance of the boater safety certification, the certification shall consist of a notification on the driver or learner license or the identification card, at no additional cost for notification, that the person is also the holder of a boater safety certification. No additional fees shall be collected or retained for the issuance of a boater safety certification under these circumstances. Any person may have a duplicate card issued, at the same cost as the original cost, for the convenience of the individual. The duplicate shall be marked "duplicate."



Section 33-5-57 - Persons to whom boater safety certification shall not be issued.

(a) A boater safety certification may not be issued to the following persons:

(1) Any person less than 12 years of age.

(2) Any person whose vessel operating right or privilege is suspended.

(3) Any person whose vessel operating right or privilege is revoked.

(4) Any person who is an habitual abuser of alcohol or drugs.

(5) Any person afflicted with or suffering from a physical or mental disability which, in the opinion of the Director of Public Safety or examining officer, will prevent the person from exercising reasonable and ordinary control over a vessel.

(6) Any person who is ineligible to receive a driver's license pursuant to Act 2009-713.

(b) Notwithstanding any other provisions of this chapter, a person 12 years of age, but less than 14 years of age, who does not have a valid boater safety certification on January 1, 2002, may not operate a vessel, including a personal watercraft, unless the person obtains a valid boater safety certification and is under the immediate supervision of a person who is 21 years of age or older having a valid boater safety certification and who is on the vessel and is in a position to take immediate physical control of the vessel if needed. Also, notwithstanding any other provisions of this chapter, Alabama residents 12 years of age, but less than 14 years of age on January 1, 2002, may apply for and obtain a boater safety certification and operate a vessel, including a personal watercraft, to the same extent and under the same conditions as persons 14 years of age.



Section 33-5-58 - Persons with physical disabilities or impairments; hearings.

(a) Any person with physical disabilities, a record of an impairment or regarded as having an impairment, shall be subject to the same laws, rules, and regulations set forth by the Department of Public Safety and the Department of Conservation and Natural Resources relating to the certification of an individual to operate a vessel.

(b) Notwithstanding any law, rule, or regulation, the Department of Public Safety shall not refuse to issue or renew any certification for the operation of a vessel on the grounds of physical appearance, speculations, or generalizations that the individual's physical impairment would impede that person's ability to operate a vessel in a safe manner without probable cause to believe the person's ability to operate a vessel in a safe manner is in fact impaired.

(c) If the department refuses to issue a certification or arbitrarily questions the person's abilities, based on physical appearance or speculated inability to operate a vessel in a safe manner, the person shall have a right to an impartial hearing before the Director of Public Safety or his or her designee. At the hearing, the person shall have the right to be represented by counsel and to present witnesses including, but not limited to, a physician of choice. The person may appeal any decision to the circuit court of competent jurisdiction for a trial de novo.

(d) This section shall be interpreted to be consistent with and to further the purposes and policies of Section 504 of the Rehabilitation Act of 1973, as amended, 34 CFR Part 104 and P.L. 101-336, The Americans with Disabilities Act of 1990, together with implementing regulations, and amendments to the laws and regulations.



Section 33-5-59 - Display of certification required.

Every holder of a boater safety certification shall have the certification in personal possession at all times when operating a motorized vessel and shall display the certificate upon demand of a judge of any court, a peace officer, state marine police officer, or a state trooper. No person charged with violating this section shall be convicted, if the person produces in court or in the office of the arresting officer a boater safety certification issued prior to the arrest and valid at the time of arrest.



Section 33-5-60 - Reciprocal agreements with other states.

The Director of Public Safety and Commissioner of Conservation and Natural Resources are empowered to enter into reciprocal agreements with other states constituting an exchange of rights or privileges in the use of boater safety certifications, vessel operator's certifications, or vessel operating privileges, within this state by residents of other states. Nothing in this article shall in any way affect the revocation of certifications of another state. The reciprocal agreement can be annulled on notice issued to either party by the other party within 30 days. No agreement shall authorize a person who has been a resident of this state for the past 90 days to operate a motorized vessel in this state without a valid boater safety certification issued by the Director of Public Safety of this state.



Section 33-5-61 - Restrictions for persons impaired from physical disabilities; special restricted certification; penalty for violation of restrictions.

(a) The Director of Public Safety, upon issuing a boater safety certification, shall have authority whenever the holder is impaired from a physical disability to impose restrictions suitable to the holder's operating ability with respect to the type of or special mechanical control devices required on a vessel which the holder may operate or other restrictions applicable to the holder as the Director of Public Safety or Commissioner of Conservation and Natural Resources may determine to be appropriate to assure the safe operation of a vessel by the holder.

(b) The Director of Public Safety may either issue a special restricted certification or may set forth restrictions upon the usual certification form in the issuance of certification under subsection (a) of this section.

(c) The Commissioner of Conservation and National Resources may, upon receiving satisfactory evidence of any violation of the restrictions of certification subject to subsection (a), suspend the certification but the person shall be entitled to a hearing as upon a suspension under Section 33-5-75.

(d) It shall be a Class C misdemeanor for any person to operate a vessel in any manner in violation of the restrictions imposed in a restricted certification. Any fines collected for the violation of this section shall be deposited into the State Water Safety Fund.



Section 33-5-62 - Rules and regulations; point system for suspension or revocation of certifications.

The Commissioner of Conservation and Natural Resources may establish and promulgate reasonable rules and regulations, not in conflict with the laws of this state, concerning operation of vessels and concerning the enforcement of this article. All fines collected shall be deposited into the State Water Safety Fund. Specifically, but not by way of limitation, the commissioner may establish, by regulation, in addition to all other penalties, a point system by which boater safety certifications may be suspended or revoked, as well as hearing procedures related to the suspension or revocation of certifications. Unless otherwise provided by law, the penalty for the violation of any rules and regulations promulgated under this article shall be a Class C misdemeanor punishable upon conviction as provided in Sections 13A-5-7 and l3A-5-12. A person so convicted shall be fined not less than fifty dollars ($50).



Section 33-5-63 - Filing and indexing applications; filing accident reports and records of convictions.

The Director of Public Safety shall file every application for a boater safety certification received by him and shall maintain suitable indices. The Commissioner of Conservation and Natural Resources shall also file all accident reports and abstracts of court records of convictions received under the laws of this state and, in that connection, maintain convenient records or make suitable notations in order that an individual record of each certification holder showing the convictions of and the accidents in which the holder has been involved. The record shall be readily ascertainable and available for the consideration of the commissioner and director upon any application for renewal of certification and at other suitable times.



Section 33-5-64 - Duplicates for lost or destroyed certifications; fees.

(a) In the event any boater safety certification issued under this article is lost or destroyed, the person may upon payment of a fee of five dollars ($5) and upon furnishing proof to the Director of Public Safety that the certificate has been lost or destroyed, secure a duplicate. The second and subsequent duplicates applied for will require the payment of a fee of fifteen dollars ($15) and, upon furnishing proof to the Director of Public Safety that the previously held certification or duplicate has been lost or destroyed, a duplicate may be secured. Application for the duplicate shall be made to the Director of Public Safety on forms provided by the official. The fee shall be collected by the director, paid into the State Treasury and credited to the Department of Public Safety. The fee shall be retained by the Department of Public Safety and is appropriated on a continuous basis and shall be utilized and expended for boating safety or law enforcement purposes and shall not revert to the General Fund at the end of the fiscal year.

(b) Any person making a false affidavit to the Director of Public Safety for the purpose of obtaining a duplicate certification shall be guilty of a Class C misdemeanor and upon conviction shall be punished as provided in Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than fifty dollars ($50). All fines collected for the violation of this subsection shall be deposited into the State Water Safety Fund.

(c) Notwithstanding anything to the contrary, however, the person shall not be required to pay any additional fees for the reissuance of a lost or destroyed certification as denoted on any reissued lost or destroyed motor vehicle driver license, when the license and a boater safety certification were previously issued at the same time.



Section 33-5-65 - Reinstatement of certification following cancellation, suspension, or revocation.

Any person whose boater safety certification has been cancelled, suspended, or revoked under any provision of Alabama law, by the Commissioner of Conservation and Natural Resources, or by any court of competent jurisdiction shall, upon application for reinstatement of the certification, pay to the Director of Public Safety a fee of fifty dollars ($50) for each cancellation, suspension, or revocation action. An additional fifty dollars ($50) is imposed if the cancelled, suspended, or revoked certification is not voluntarily surrendered within 30 days of a cancellation, suspension, or revocation notice. Upon receipt of the reinstatement fee, clearance for recertification will be provided. The second and any subsequent clearance for recertification for this action will be provided for a fee of five dollars ($5). Upon reinstatement the holder is required to obtain a duplicate certification with a new photograph and current personal data. Fees collected by the director under this section shall be retained by the Department of Public Safety and shall not be returned to the applicant for reinstatement of certification, notwithstanding what action the Commissioner of Conservation and Natural Resources may take on the person's application for reinstatement of certification.



Section 33-5-66 - Violations; penalties.

(a) Any person of whom a boater safety certification is required, who operates a motorized vessel on the waters of this state as the terms are defined in Section 33-5-3, without first complying with this article, or the rules and regulations promulgated, shall be guilty of a Class B misdemeanor, and, upon conviction is punishable as provided in Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than twenty-five dollars ($25).

(b) Any person who knowingly gives permission to operate a motorized vessel on the waters of this state, as the terms are defined in Section 33-5-3, to another person who is required to have a boater safety certification pursuant to this article and who does not have a boater safety certification in compliance with this article, or to another person required to be accompanied pursuant to this article and who is not accompanied in compliance with this article, shall be guilty of a Class C misdemeanor and, upon conviction, is punishable as provided in Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than twenty-five dollars ($25).

(c) Any person who willfully makes a false statement under oath in an application or renewal for a boater safety certification, shall be guilty of perjury and upon conviction is punishable as provided by law.

(d) Any person who willfully conceals or withholds a material fact called for in an application for or renewal of a boater safety certification, with intent to obtain certification by fraud, shall be guilty of a Class C misdemeanor and, upon conviction, is punishable as provided in Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than twenty-five dollars ($25).

(e) Any person who violates any provision of this article for which no fixed punishment is prescribed, or who violates any rule or regulation promulgated as authorized by this article, shall be guilty of a Class C misdemeanor and, upon conviction, is punishable as provided in Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than twenty-five dollars ($25).

(f) All fines, penalties, or forfeitures imposed and collected under this article shall be forwarded immediately by the officer of the court who collects them to the Commissioner of Conservation and Natural Resources, together with a report giving a list and description of each case in which a fine, penalty, or forfeiture was collected. The reports shall be on forms provided by the commissioner and shall contain information as the commissioner may require. All moneys received by the commissioner shall be covered by him immediately upon receipt into the State Treasury to the credit of the State Water Safety Fund. Any officer of the court who fails to make the reports provided for or who fails to remit any fines, penalties, or forfeitures, as provided by law, and collected under this article in the manner provided shall be guilty of a Class C misdemeanor and, upon conviction, shall be fined not more than one hundred dollars ($100).



Section 33-5-67 - Operation while certification is cancelled, suspended, or revoked prohibited; penalties.

Any person whose boater safety certification or vessel operator's certification issued in this or another state or whose vessel operating privilege as a nonresident has been cancelled, suspended, or revoked, as provided in this article, and who operates any motorized vessel upon the waters of this state while certification or privilege is cancelled, suspended, or revoked shall be guilty of a Class C misdemeanor and, upon conviction, is punishable as provided in Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than one hundred dollars ($100). Also, at the discretion of the Commissioner of Conservation and Natural Resources, the person's certification or privilege may be revoked for an additional revocation period of six months.



Section 33-5-68 - Application fee; retention by Department of Public Safety.

(a) Every applicant for an original boater safety certification shall be required to pay an application fee of five dollars (&dollar;5) to the Department of Public Safety upon applying to the officer, state trooper, or duly authorized agent of the Director of Public Safety, or to one of them where there is more than one designated by the Director of Public Safety, to conduct examinations in the county of the applicant's residence. The five dollar (&dollar;5) application fee shall be required prior to the issuance of each certification of examination or exemption from examination.

(b) The Department of Public Safety shall issue proper receipts for the application fee. The application fees are appropriated on a continuous basis to the Department of Public Safety, and shall be retained by the department and utilized for boating safety or law enforcement purposes and shall not revert to the State General Fund at the end of each fiscal year.



Section 33-5-69 - Flotation device; exceptions.

(a) All persons under eight years of age on board any vessel or boat of any kind on the waters of this state shall at all times wear a United States Coast Guard approved wearable personal flotation device of proper size for the person, except that no personal flotation device shall be required for any person who is inside of an enclosed cabin or enclosed sleeping space regardless of whether the vessel is in operation.

(b) Any personal flotation devices required in this section shall be strapped, snapped, or zippered securely and maintained in good condition at all times they are required to be worn.

(c) Any person who fails to require or permits any person under their legal custody or control to fail to comply with, the requirements of this section, shall be guilty of a Class B misdemeanor, and upon conviction is punishable as provided in Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than one hundred dollars (&dollar;100).



Section 33-5-70 - Reckless operation of vehicle; careless operation; violation of rules and regulations of Marine Police; penalties.

(a) It is unlawful to operate a vessel in a reckless manner upon the waters of this state. A person is guilty of the reckless operation of a vessel who operates any vessel, or manipulates any water skis, aquaplane, or other marine transportation device, upon the waters of this state in willful or wanton disregard for the safety of persons or property at a speed, or in a manner to endanger, or likely to endanger, life, limb, or damage the property of, or injure any person. Any person who violates this subsection is guilty of a Class A misdemeanor, punishable upon conviction as provided in Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than one hundred fifty dollars (&dollar;150).

(b) Any person operating a vessel upon the waters of this state shall operate the vessel in a reasonable and prudent manner, so as not to endanger the life, limb, or property of any person. The endangerment of life, limb, or property through the negligence, carelessness, or inattention of any person operating a vessel on the waters of this state shall constitute careless operation. Vessel wake and shoreline wash resulting from the reasonable and prudent operation of a vessel shall, absent negligence, not constitute damage or endangerment to property. Any person who violates this subsection is guilty of a Class B misdemeanor, punishable upon conviction as provided in Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than one hundred dollars (&dollar;100).

(c) Each person operating a vessel upon the waters of this state shall comply with all of the rules and regulations of the Marine Police Division of the Department of Conservation and Natural Resources.

(d) In addition to all other penalties contained in this section, any person convicted of violating this section shall be subject to the revocation or suspension of their boating safety certification or vessel operator's certification or vessel operating privileges upon the waters of this state, as provided by law and rules and regulations of the Department of Conservation and Natural Resources.



Section 33-5-71 - Obstruction of operator's view prohibited; penalties.

(a) It shall be unlawful for the operator of a vessel, when the vessel is operated at or above plane speed, to position or allow the positioning of, persons or equipment, including but not limited to, seats, coolers, tackle, ski, and tubing devices, in a manner that would obstruct the operator's view to impair, or would otherwise impair, the safe operation of the vessel while operating on the waters of this state. Sailboats and auxiliary sailboats are exempt from this section.

(b) Any person violating this section shall be guilty of a Class B misdemeanor, and upon conviction shall be punished as provided by Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than one hundred dollars (&dollar;100).



Section 33-5-72 - Emergency engine or motor shut-off switch.

(a) It shall be unlawful on the waters of this state for any person to operate, or give permission to another person to operate, any vessel less than 24 feet in length having an open construction and having more than 50 horsepower, unless the vessel is equipped with an emergency engine or motor shut-off switch.

(b) The shut-off switch referred to in subsection (a), shall be a lanyard-type engine cutoff switch and shall be attached to the person, clothing, or personal flotation device of the operator, as is appropriate, and shall be constructed and installed in a manner so that when in use, any removal of the operator from the normal operating station will result in the immediate shut-off of the engine or motor.

(c) For the purpose of this section, "open construction" means any vessel described herein not having a permanently affixed top or cabin.

(d) Any person violating this section shall be guilty of a Class B misdemeanor, and upon conviction shall be punishable as provided by Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than one hundred dollars (&dollar;100).



Section 33-5-73 - Operation of vessel in excess of speed zone prohibited.

No person shall under any circumstances operate a vessel on the waters of this state in excess of a speed zone established by regulation of the Commissioner of Conservation and Natural Resources. The commissioner may promulgate rules and regulations establishing speed zones, in areas on the waters of this state as deemed hazardous by the commissioner.



Section 33-5-74 - Markers, signs, and buoys; mooring or fastening vessel prohibited; damaging, altering, or moving prohibited; penalties.

(a) Except in case of emergency, no person shall moor or fasten a vessel to a lawfully placed aid-to-navigation marker, sign, or buoy, regulatory marker, sign, or buoy, or area boundary marker, sign, or buoy, placed or executed by any governmental agency.

(b) No person shall willfully damage, alter, or move a lawfully placed aid-to-navigation marker, sign, or buoy, regulatory marker, sign, or buoy, or area boundary marker, sign, or buoy.

(c) Any person violating this section shall be guilty of a Class B misdemeanor, punishable upon conviction as provided in Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than one hundred dollars (&dollar;100).



Section 33-5-75 - Authority of Commissioner of Conservation and Natural Resources to cancel certification or to suspend or revoke privilege of operating vessel; procedures.

(a) The Commissioner of Conservation and Natural Resources may cancel any boater safety certification upon determining that the holder of the certification was not entitled to the issuance or that the holder failed to give the correct or required information in the application for certification. Upon cancellation the holder shall surrender the certification cancelled and any duplicate. A holder who refuses to surrender the certification and any duplicate shall be guilty of a Class C misdemeanor, punishable upon conviction as provided in Sections 13A-5-7 and 13A-5-12.

(b) The privilege of operating a vessel on the waters of this state, as defined in Section 33-5-3, shall be subject to suspension or revocation by the commissioner in like manner and for like cause as a boater safety certification may be suspended or revoked.

(c) The commissioner may, upon receiving a record of the conviction in this state of a nonresident operator of a vessel of any offense, forward a certified copy of the record to the boater safety administrator in the state where the person was convicted is a resident.

(d) When a nonresident's operating privilege or Alabama boater safety certification is suspended or revoked, the commissioner may forward a certified copy of the record of the action to the boater safety administrator in the state where the person resides.

(e) The commissioner may suspend or revoke the boater safety certification of any person in this state or the privilege of any person to operate a vessel on the waters of this state upon receiving notice of the conviction of the person in another state of any offense therein which, if committed in this state, would be grounds for the suspension or revocation of the boater safety certification or vessel operating privilege of a vessel operator.

(f) The commissioner may give effect to conduct of a resident in another state as is provided by the laws of this state had the conduct occurred in this state.

(g) Whenever any person is convicted of any offense for which this article makes mandatory the revocation of the certification of the person, the court in which the conviction is had shall require the surrender of the certification documents and duplicates of any boater safety certification then held by the person convicted and the court shall thereupon forward the proof of certification surrendered together with a record of the conviction to the commissioner.

(h) Every court with jurisdiction over offenses committed under this article, or any other law of this state, or municipal ordinance adopted by a local authority, regulating the operation of vessels on the waters, shall forward to the commissioner, within 10 days of a record of the conviction of any person in the court for a violation of any laws for which the person is subject to boater safety certification or vessel operating privilege suspension or revocation, and the court may recommend the suspension of the certification or vessel operating privilege of the person so convicted.

(i) For the purposes of this section, the term "conviction" shall mean a final conviction. Also, for the purposes of this section, an unvacated forfeiture of bail or collateral deposited to secure a defendant's appearance in court, a plea of nolo contendere accepted by the court, the payment of a fine, a plea of guilty or a finding of guilt of a boating or vessel operation violation charge, shall be equivalent to a conviction regardless of whether the penalty is rebated, suspended, or probated.

(j) The commissioner shall forthwith revoke the certification or vessel operating privilege of any person upon receiving a record of the person's conviction of any of the following offenses:

(k) The Commissioner of Conservation and Natural Resources may suspend the certification or operating privilege of a vessel operator without preliminary hearing upon a showing by its records or other sufficient evidence that the operator did the following:

(l) Upon suspending the certification or operating privilege of any person, the Commissioner of Conservation and Natural Resources shall immediately notify the person in writing and upon request shall afford the person an opportunity for a hearing as early as practicable, not to exceed 30 days after receipt of the request, in the county where the person resides or in Montgomery County in the case of a nonresident, unless the Commissioner of Conservation and Natural Resources and the person agree that the hearing may be held in some other county. The hearing shall be before the Commissioner of Conservation and Natural Resources or a duly authorized agent. At the hearing the Commissioner of Conservation and Natural Resources, or duly authorized agent, may administer oaths and may issue subpoenas for the attendance of witnesses and the production of relevant books and papers, and may require a reexamination of the person. At the hearing, the Commissioner of Conservation and Natural Resources, or duly authorized agent, shall either rescind its order of suspension or, upon good cause shown, may continue, modify, or extend the suspension or revoke the certification or operating privilege of the person. If the certification or operating privilege has been suspended as a result of the person's operation while under the influence of alcohol, the commissioner or agent conducting the hearing shall take into account, among other relevant factors, the person's successful completion of any duly established waterway intoxication seminar, "DUI counterattack course," or similar educational program designed for problem drinking operators. If the hearing is conducted by a duly authorized agent instead of by the Commissioner of Conservation and Natural Resources, the action of the agent shall first be approved by the Commissioner of Conservation and Natural Resources prior to implementation.

(m) At the end of the period of suspension, a certification surrendered to the Commissioner of Conservation and Natural Resources under subsection (n) shall be returned to the person.

(n) The Commissioner of Conservation and Natural Resources upon cancelling, suspending, or revoking a certification shall require that proof of certification and any duplicates be surrendered to and be retained by the Commissioner of Conservation and Natural Resources. Any person whose certification has been cancelled, suspended, or revoked shall immediately return the certification and any duplicates to the Commissioner of Conservation and Natural Resources. If the person refuses to surrender the certification, the person shall be guilty of a Class C misdemeanor punishable as provided by law.

(o) Any resident or nonresident whose certification or privilege to operate a vessel in this state has been suspended or revoked, as provided in this section, shall not operate a vessel in this state under a certification, or other approved valid document issued by any other jurisdiction or otherwise during the suspension or after revocation until a new Alabama certification or privilege is obtained as permitted under this article.

(p) Any person denied a certification or whose certification or operating privilege has been cancelled, suspended, or revoked by the Commissioner of Conservation and Natural Resources, except where cancellation, suspension, or revocation is mandatory under this article, shall have the right to file a petition within 30 days for a hearing in the matter in the circuit court in the county wherein the person resides, or in the case of cancellation, suspension, or revocation of a nonresident's certification or operating privilege in the county in which the main office of the Commissioner of Conservation and Natural Resources is located, and the circuit court is vested with jurisdiction for hearing the petitions for certification or operating privilege. The circuit court shall set the matter for hearing upon 30 days' written notice to the Commissioner of Conservation and Natural Resources and take testimony, examine the facts of the case, and determine whether the petitioner is entitled to a certification or operating privilege under this section or is subject to suspension, cancellation, or revocation.



Section 33-5-76 - Authority to arrest at scene of boating accident.

A uniformed police officer, state trooper, state law enforcement officer, state marine police officer, county sheriff, a deputy, or a member of a municipal police force, may arrest, at the scene of a boating accident, any operator of a boat or vessel involved in the accident if upon personal investigation, including information from eyewitnesses, the officer has reasonable grounds to believe that the person, by violating Section 32-5A-191.3, contributed to the accident. The law enforcement officer may arrest the person without a warrant although the officer did not personally see the violation.



Section 33-5-77 - Violation of federal laws or rules regulating engine horsepower; penalties; effective date.

(a) It shall be unlawful in this state for any person to violate the federal laws or rules regulating the horsepower of the engines of the vessels operating on the waters of this state.

(b) Any person violating this section shall be guilty of a Class C misdemeanor that is punishable, upon conviction, as provided by Sections 13A-5-7 and 13A-5-12. Any person so convicted shall be fined not less than one hundred dollars (&dollar;100).

(c) The effective date of only this section shall be five years from April 28, 1994.



Section 33-5-78 - "Vessel" defined.

For the purposes of this article, the term "vessel" shall be as defined by Section 33-5-3.



Section 33-5-79 - Rules and regulations.

The Commissioner of Conservation and Natural Resources may implement and enforce reasonable and necessary rules and regulations to enforce this article.



Section 33-5-80 - Exemption for law enforcement officers while performing their duties.

Law enforcement officers while performing their duties shall be exempt from this article while enforcing the speeding and regulatory laws pursuant to this article. No law enforcement officer shall be personally exempt from Section 32-5A-191.3.



Section 33-5-81 - Boating safety as part of driver education curricula.

The State Department of Education shall require a segment of the approved driver education curricula to include boating safety in Alabama, beginning with the 1994-95 school year. The boating safety curricula shall be approved in writing by the Commissioner of Conservation and Natural Resources and the State Superintendent of Education.






Article 3 - Alteration or Removal of Identifying Information.

Section 33-5-100 - Unauthorized alteration or removal of identification number or registration information; forfeiture.

(a) As used in this section, the following words have the following meanings:

(1) FALSIFY. The term includes alter and forge.

(2) IDENTIFIABLE COMPONENT PART. The term includes any part of a vessel or outboard motor that has an identifying number stamped, molded, engraved, cast, or placed on it by the manufacturer or any part that can be identified by other means as being a part of a particular vessel or outboard motor.

(3) IDENTIFICATION NUMBER. The term includes an identifying number, engine number, outboard motor number, or other distinguishing number or mark placed on a vessel, outboard motor, vessel trailer, or the engine, transmission, or other component part of a vessel, by its manufacturer or by authority of the Department of Conservation and Natural Resources or in accordance with the laws of another state or country.

(4) REMOVE. The term includes deface, cover, and destroy.

(5) VESSEL. As defined by Section 33-5-3, manufactured and sold after 1985.

(b) A person who willfully removes or falsifies an identification number of a vessel, outboard motor, vessel trailer, or the engine, transmission, or other identifiable component part of a vessel is guilty of a Class A misdemeanor and shall be punished as required by law.

(c) A person who, willfully and with intent to conceal or misrepresent the identity of a vessel, outboard motor, vessel trailer, or the engine, transmission, or other identifiable component part of a vessel, removes or falsifies an identification number of the same, or possesses any part, such as a boat identification plate or powerhead serial number plug, of a vessel, outboard motor, or the engine, transmission, or other identifiable component part of a vessel which has an identification number on it that has been removed from another vessel, outboard motor, or the engine, transmission, or other identifiable component part of a vessel, is guilty of a Class A misdemeanor and shall be punished as required by law.

(d) A person who buys, receives, possesses, sells, or disposes of a vessel, outboard motor, vessel trailer, or an engine, transmission, or other identifiable component part of a vessel, knowing that an identification number of the same has been removed or falsified, is guilty of a Class A misdemeanor and shall be punished as required by law. Notwithstanding the foregoing, this subsection shall not apply to a vessel, vessel trailer, or a component part of a vessel lawfully recovered by the owner or an insurance company after theft with an identification number removed or falsified if, prior to any sale or other disposition of the vessel or part, a correct identification number, as provided for in subsection (g), is placed on the vessel, vessel trailer, or part and any incorrect number is removed. Any sale or other disposition in violation of this requirement shall be a Class A misdemeanor and shall be punished as required by law.

(e) A person who buys, receives, possesses, sells, or disposes of a vessel, outboard motor, vessel trailer, or the engine, transmission, or other identifiable component part of a vessel, with knowledge that an identification number of same has been removed or falsified and with intent to conceal or misrepresent the identity of same is guilty of a Class A misdemeanor and shall be punished as required by law.

(f) A person who removes a registration number or decal from a vessel or affixes to a vessel a registration number or decal not authorized by law for use on it, in either case with intent to conceal or misrepresent the identity of a vessel or its owner, is guilty of a Class A misdemeanor and shall be punished as required by law.

(g) An identification number may be placed on a vessel, outboard motor, vessel trailer, or the engine, transmission, or other identifiable component part of a vessel, by its manufacturer in the regular course of business or placed or restored on same by authority of the Department of Conservation and Natural Resources without violating this section. An identification number so placed or restored is not falsified.

(h) Any vessel, outboard motor, vessel trailer, or the engine, transmission, or other identifiable component part, wherein the identification number or numbers appear to be altered, or removed may be seized and detained by law enforcement officials for a period of time not to exceed 72 hours for determination of the true identity of the vessel, outboard motor, or the engine, transmission, or other component parts. The law enforcement officials shall inform in writing the person from whom the property was seized as to the disposition of the case within two days after the 72-hour time frame ends. Any item seized by law enforcement officials, wherein ownership cannot be determined shall be contraband and subject to forfeiture. The law enforcement officials who seized an item shall use reasonable efforts to determine the existence of any lien or other security interest in that item. If it is determined that a security interest exists in the item, the law enforcement officials shall inform in writing the holder of the security interest regarding the seized item, and any action taken by the law enforcement officials with respect to the item shall be subject to the rights of the holder of the security interest.

(i) Any seized item taken or retained under this section shall not be subject to replevin, but is deemed to be in the custody of the state, county, or municipal law enforcement agency subject only to the orders and judgment of the court having jurisdiction over the forfeiture proceedings.

(j) Any vessel, vessel trailer, or outboard motor which has been reported stolen and subsequently recovered by law enforcement officials may be returned to the person claiming ownership upon proper ownership documentation. Proper ownership documentation may include the identification number or other means of identification such as photographs, purchase documents, or registration papers along with a stolen property report showing ownership and theft. Any recovered vessel, outboard motor, or other property where ownership is in question shall be returned subject only to the orders of a circuit court having jurisdiction of the matter.

(k) No civil liability shall attach to any governmental agency or law enforcement official acting in good faith under this section.

(l) When property is forfeited under this section, the state, county, or municipal law enforcement agency, with approval of a court of competent jurisdiction, may do any of the following:

(1) Retain it for official use.

(2) Have it destroyed.

(3) Repair the vessel or other property or sell it to the highest bidder with the proceeds deposited into the general fund of the state, county, or municipal governing body earmarked for law enforcement purposes, or both.

(m) Any proceeds from the sale of any vessel or other property forfeited under this section to any division of the Department of Conservation and Natural Resources shall be deposited to the credit of the respective fund out of which the division's law enforcement activities are primarily funded, and used for law enforcement purposes. No money shall be withdrawn or expended from these funds for any purpose unless the money has been allotted and budgeted in accordance with Article 4, commencing with Section 41-4-80, of Chapter 4 of Title 41, and only in the amounts and for the purposes provided by the Legislature in the general appropriations act or other appropriation acts.

(n) Any vessel, outboard motor, or other property which is retained for official use under this section shall be destroyed upon its becoming unserviceable.

(o) This section shall not be interpreted to require any boat or vessel to obtain a title.

(p) This section does not apply to components that do not have a cast, engraved, molded, or stamped identification number.









Chapter 6 - DISCHARGE OF LITTER AND SEWAGE FROM WATERCRAFT.

Section 33-6-1 - Definitions.

For purposes of this chapter, the following terms shall have the meanings respectively ascribed to them in this section, unless the context clearly requires a different meaning:

(1) WATERCRAFT. Any vessel or contrivance used or capable of being used for navigation or flotation upon water whether or not capable of self-propulsion, except passenger or cargo-carrying vessels which are subject to and are adequately controlled, in the opinion of the State Board of Health, in respect to discharge of sewage and litter, by a department or agency of the federal government.

(2) SEWAGE. All human body wastes.

(3) LITTER. Any bottles, glass, crockery, cans, scrap metal, junk, paper, garbage, rubbish or similar refuse discharged as no longer useful or useable.

(4) MARINE TOILET. Any toilet or device, including plastic or other kinds of bags or containers, on or within any watercraft for the purpose of discharging sewage.

(5) WATERS OF THIS STATE. All of the waters within this state on which watercraft are used or operated.

(6) PERSON. An individual, partnership, firm, corporation, association or other entity.



Section 33-6-3 - Restrictions on use of marine toilets.

(a) No marine toilet on any watercraft used or operated upon waters of this state shall be operated so as to discharge any untreated sewage into said waters directly or indirectly.

(b) No person owning or operating a watercraft, manufactured subsequent to September 12, 1969, with a marine toilet, shall use, or permit the use of, such toilet on the waters of this state, unless the toilet is equipped with facilities that will adequately treat, hold, incinerate or otherwise handle sewage in a manner that is capable of preventing water pollution in accordance with rules and regulations adopted pursuant to this chapter.

(c) No container of sewage shall be placed, left, discharged or caused to be placed, left or discharged in or near any waters of this state by any person at any time.



Section 33-6-4 - Rules, regulations and orders generally - Adoption by Board of Health; approval by Commissioner of Conservation and Natural Resources or Governor.

THIS SECTION WAS REPEALED IN THE 2002 REGULAR SESSION BY ACT 2002-59, EFFECTIVE OCTOBER 1, 2003.



Section 33-6-5 - Rules, regulations and orders generally - Contents; compatibility of marine toilet standards with federal standards.

THIS SECTION WAS REPEALED IN THE 2002 REGULAR SESSION BY ACT 2002-59, EFFECTIVE OCTOBER 1, 2003.



Section 33-6-6 - Marine toilets to be certified and approved by Board of Health.

THIS SECTION WAS REPEALED IN THE 2002 REGULAR SESSION BY ACT 2002-59, EFFECTIVE OCTOBER 1, 2003.



Section 33-6-7 - On-shore trash receptacles at marinas, etc.

The owner or whoever is lawfully vested with the possession, management and control of a marina or other waterside facility used by watercraft for launching, docking, mooring and related purposes shall be required to have trash receptacles or similar devices designed for the depositing of trash and refuse at locations where they can be conveniently used by watercraft occupants, and such trash and refuse shall be disposed of in accordance with rules and regulations adopted hereunder.



Section 33-6-8 - Public education program.

THIS SECTION WAS REPEALED IN THE 2002 REGULAR SESSION BY ACT 2002-59, EFFECTIVE OCTOBER 1, 2003.



Section 33-6-9 - Expenditures by Board of Health.

THIS SECTION WAS REPEALED IN THE 2002 REGULAR SESSION BY ACT 2002-59, EFFECTIVE OCTOBER 1, 2003.



Section 33-6-10 - Enforcement of chapter, rules, regulations, etc.; prosecutions under chapter; violations and penalties.

(a) The provisions of this chapter and rules, regulations and orders adopted hereunder shall be enforced by the State Board of Health and the State Department of Conservation and Natural Resources according to rules and regulations hereunder adopted.

(b) Any person may complain under oath to a magistrate, district attorney or grand jury concerning a violation of the provisions of this chapter or of a rule and regulation promulgated thereunder and if a warrant is issued by said magistrate or district attorney, or indictment returned by a grand jury, said charge shall be tried in court to which said warrant is returnable, and said warrant may be made returnable to a district court or to the circuit court and said courts shall have original and concurrent jurisdiction of said offense, or if an indictment is returned, the circuit court shall have jurisdiction of said offense. In such cases convicted defendants may appeal as now provided by law. Whether criminal proceedings have been commenced or not the state health officer is authorized to bring a civil action in the circuit court against the owner, operator or person in charge of any vessel or watercraft to compel compliance with the provisions of this chapter or the rules and regulations promulgated thereunder and said circuit court shall have jurisdiction of said case.

(c) Any individual who discharges from any watercraft any sewage or litter into the waters of this state or any owner or operator of any watercraft who knowingly allows or permits such discharge in violation of any provision of this chapter, or without a permit from the State Board of Health, when such permit is required, or if any person shall violate any rule, regulation or order promulgated under this chapter, such person shall be guilty of a misdemeanor and on conviction shall be punished by a fine of not less than $10.00 nor more than $1,000.00, or by imprisonment at hard labor in the county jail for not over 12 months, or by both such fine and imprisonment; and each such discharge of sewage or litter shall constitute a separate offense.



Section 33-6-11 - Disposition of fines under chapter.

All fines paid or collected hereunder shall be paid into the general fund of the state.



Section 33-6-12 - Applicability of chapter, rules, regulations, etc.; conflicts with other regulations, ordinances or laws.

This chapter and rules and regulations and orders hereunder shall be applicable in the entire state unless such rule, regulation or order is by its own terms restricted. Other regulations, ordinances or other laws when not in conflict with this chapter or rules, regulations or orders adopted hereunder may be enforced by agencies responsible for such enforcement, whether said regulations, ordinances or other laws are more or less restrictive on disposal of sewage or litter, but when in conflict, this chapter and the rules, regulations or orders adopted hereunder shall supersede and be applicable if said other regulations, ordinances or other laws are less restrictive than this chapter, rules, regulations or orders adopted hereunder.






Chapter 6A - RECREATIONAL VESSEL AND RESIDENCE BOAT SEWEAGE DISCHARGES REGULATED.

Section 33-6A-1 - Definitions.

For the purpose of this chapter, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) DEPARTMENT. The state Department of Conservation and Natural Resources.

(2) DISCHARGE. Includes, but is not limited to, any spilling, leaking, pumping, pouring, emitting, emptying, or dumping in state waters.

(3) MARINA. Any entity required to have a business license which is located on any waters of this state and which moors, docks, stores, or anchors vessels for periods of seven consecutive calendar days or longer for a fee.

(4) MARINE SANITATION DEVICE. Any equipment for installation on board a vessel, or a floating or over-the-water residence, which is designated to receive, retain, treat, or discharge sewage, and any process to treat such sewage except that marine sanitation device shall not be interpreted to include portable toilets of any type.

(5) RECREATIONAL VESSEL. Every description of watercraft or other artificial contrivance used primarily as a means of recreational transportation on the waters of this state. Such term shall exclude, without limitation, commercial watercraft such as a tow boat or commercial passenger carrying vessels.

(6) RESIDENCE BOAT. Any structure used primarily for habitation located on any waters in the state, floating or supported totally or partially on pilings.

(7) SEWAGE. Human body wastes and the wastes from toilets and other receptacles intended to receive or retain body wastes, but does not include by-catch or bait discharge by fishermen, galley water, bath and shower water, or bilge water.



Section 33-6A-2 - Rules and regulations.

The department shall be the agency of the state responsible for regulating recreational vessel and residence boat sewage discharges. The department is authorized to adopt rules and regulations or orders designed to control and regulate the discharge of sewage from recreational vessels and residence boats into the waters of this state.



Section 33-6A-3 - Prohibited activities.

(a) Discharge of untreated sewage is prohibited in all waters of this state.

(b) Recreational vessels with no installed marine sanitation device or approved sewage disposal system and residence boats are prohibited from discharging sewage in all state waters. Notwithstanding any provision of this chapter to the contrary, this chapter shall not be construed as prohibiting the disposal of sewage by a vessel or residence boat into a sewage disposal system constructed and operated according to law and approved by the Department of Public Health.



Section 33-6A-3.1 - Use on specified lakes of houseboats, vessels of large size, and vessels with certain speed ratings.

(a) The prohibitions in this section shall apply only to the following lakes: Lake Harris (Lake Wedowee), Lake Martin, and Weiss Lake.

(1) Except as authorized under subsection (d), beginning July 1, 2007, the use of houseboats shall be prohibited. The term houseboat shall include any residence boat as defined in subdivision (6) of Section 33-6A-1 or any recreational vessel that constitutes a fully equipped dwelling similar in content to a mobile home, with a marine sanitation device, galley, and sleeping quarters.

(2) Beginning October 1, 2006, the use of recreational vessels greater than 26 feet 11 inches in length and rated by the manufacturer for or capable of a top speed in excess of 60 miles an hour shall be prohibited.

(3) Except as authorized under subsection (d), beginning July 1, 2007, the use of recreational vessels greater than 30 feet 6 inches in length, as determined by the straight line distance between the ends of the boat, excluding bowsprits, outboard motor brackets, rudders, or other attachments, shall be prohibited.

(b) Vessels used for law enforcement, public safety, search and rescue, scientific research, or dam operation or maintenance or medical vessels shall be excluded from the prohibitions in this section.

(c) Sailboats equipped with a mast and sails that are dependent upon the wind for propulsion in the normal course of operation shall be excluded from the prohibitions in this section.

(d) The department shall adopt rules pursuant to the Alabama Administrative Procedure Act within six months of July 1, 2006, authorizing the use of vessels otherwise prohibited by this section in the following circumstances:

(1) Vessels needed for use on a temporary basis.

(2) Houseboats that were licensed and in use on July 1, 2006, provided, that they meet all applicable standards for sewage discharges, are moored at a marina or other facility with a certified pump-out station or other approved means of sewage disposal, and are inspected annually.

(3) Boats exceeding 30 feet 6 inches in length not to include any boat covered by subdivision (2) of subsection (a) that was licensed and in use or that was on site and available for sale at a marina located on one of the lakes referenced in subsection (a) on July 1, 2006.

(e) A permit issued under subsection (d) shall specify the lake where continued use of the vessel is authorized and shall not be transferable to any other lake referenced in subsection (a). Each permit issued under subsection (d) shall have a term of one year and shall be issued on or after the annual inspection of the vessel, if required. The department may charge and collect a fee sufficient to cover the reasonable anticipated costs for annual inspections and permit issuance under subsection (d).



Section 33-6A-4 - Compliance with federal laws, etc.

Every recreational vessel and residence boat owner, operator, and occupant shall comply with United States Coast Guard or other federal laws and regulations pertaining to marine sanitation devices and with United States Environmental Protection Agency or other federal laws and regulations pertaining to areas in which the discharge of sewage, treated or untreated, is prohibited.



Section 33-6A-5 - Pump-out stations at marinas.

An owner, operator, employee, or agent of a marina which does not provide a pump-out station or other approved means of properly disposing of sewage from recreational vessels, shall not, except in the case of safety emergency, permit a recreational vessel with a Type III marine sanitation device to moor, anchor, dock, or be stored at the marina. The department may, in cooperation with the Alabama Department of Economic and Community Affairs, Department of Public Health, and the Alabama Department of Environmental Management, establish by regulation in accordance with the Alabama Administrative Procedure Act, a program for financial assistance to marina facilities for the establishment of pump-out stations or other approved means of disposing of sewage from such vessels.



Section 33-6A-6 - Annual inspection of vessels; decal; citations; fees.

Every recreational vessel required to be registered in Alabama or residence boat on the waters of this state having a marine sanitation device installed on board shall be inspected annually by the department in the county where the recreational vessel or residence boat is domiciled or located to assure that the recreational vessel or residence boat is in compliance with this chapter and department rules. When a recreational vessel or residence boat meets the requirements of the department, an annual inspection decal will be issued. This decal shall be placed on the port side of the hull of each recreational vessel and shall be placed on the residence boat in a position to be clearly visible from the water. The department may, at the request of a recreational vessel or residence boat owner and as part of an ongoing public educational program, conduct courtesy inspections of recreational vessels and residence boats for compliance with this chapter and may, in its sole discretion, provide warning citations under such circumstances as it deems appropriate. The department may, at the end of five years from October 1, 2003, establish by regulation, a reasonable fee not to exceed fifty dollars ($50) for the conduct of any mandatory annual inspections pertaining to this chapter, which fees shall be credited to the State Water Safety Fund.



Section 33-6A-7 - Public education program.

The department is hereby authorized to undertake and to enlist the support and cooperation of all agencies, political subdivisions, and organizations in the conduct of a public education program designed to inform the public of the undesirability of depositing untreated sewage, trash, litter, and other materials in the waters of this state and of the penalties provided by this chapter for such action, and to use funds provided by the Legislature for this purpose. The department is further authorized to utilize all means of communication in the conduct of this program.



Section 33-6A-8 - Violations.

(a) Marine police officers or any duly sworn peace officer of the state may board and inspect a recreational vessel or residence boat for compliance with this chapter and department rules at any time if there is probable cause to believe that a violation of this chapter or department rules has occurred.

(b) Any person who violates this chapter or any rule adopted by the department pursuant to this chapter shall be guilty of a Class B misdemeanor and fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each violation; provided, however, that first-time offenders of any provision of this chapter or of any rule adopted pursuant to this chapter shall be given a warning citation providing a 90-day opportunity to comply with the provision, and in the event of the failure of the offender to comply within the 90-day period, the offender shall be cited for violating the provision.



Section 33-6A-9 - Disposition of fines.

All fines paid or collected under this chapter shall be paid to the account of the State Water Safety Fund.






Chapter 7 - OBSTRUCTING NAVIGATION AND DAMS.

Article 1 - In General.

Section 33-7-1 - Navigable waters as public thoroughfares.

All navigable waters in this state are public thoroughfares.



Section 33-7-2 - Opening and cleaning navigable streams.

The county commission is authorized to make contracts for opening or cleaning out any navigable stream within the county, and for keeping the same free from obstructions.



Section 33-7-3 - Obstructing navigable watercourse.

Any person who dams up or otherwise obstructs a navigable watercourse must, on conviction, be fined not less than $100.00 nor more than $1,000.00.



Section 33-7-3.1 - Obstructing navigation on public waters.

(a) Any person who anchors, moors, or abandons a floating pier, barge, or vessel or sunken or submerged pier, barge, or vessel that obstructs navigation on a public water, as defined in subsection (a) of Section 9-11-80, shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) per day.

(b) This section does not apply to public waters used primarily for agricultural, industrial, power generation, public water supply, and sanitation purposes.



Section 33-7-4 - Damages for diverting stream.

Any person diverting any stream, whether navigable or not, from its natural channel, is liable to any party aggrieved for the damages sustained.



Section 33-7-5 - Obstructing streams used for floating timber to market.

Any person who, during the season of high waters, leaves or causes to be left in any of the streams of this state used for floating timber to market saw logs or hewn or square timber which he has put or caused to be put into such stream, so massed or collected together as to obstruct such stream, and who does not use diligence to effect a removal of such obstructions, must, on conviction, be fined not less than $25.00 nor more than $250.00.



Section 33-7-6 - Floating logs, timber or lumber upon watercourse without sufficient force to prevent obstruction.

Any person who floats any logs, timber or lumber upon any navigable watercourse, without accompanying the same with sufficient force to prevent the obstruction of such watercourse so as to hinder the removal of any logs, timber or lumber from the banks or shores thereof, must, on conviction, be fined not less than $100.00 nor more than $1,000.00.



Section 33-7-7 - Turning logs, timber or lumber out of boom without notice to owner.

Any person owning or controlling any boom in any navigable watercourse who turns adrift any logs, timber or lumber caught in such boom without giving the owner of such logs, timber or lumber five days' notice of his intention to do so must, on conviction, be fined not less than $100.00 nor more than $1,000.00.



Section 33-7-8 - Opening or cutting loose boom without authority.

Any person who opens the boom of another for any purpose without his permission, or wilfully cuts, unties, loosens or casts off any rope, chain, pole, timber, pile or other fastening by which a boom containing any logs, timber or lumber is secured must, on conviction, be fined not less than $100.00 nor more than $1,000.00.



Section 33-7-9 - Trespass after warning on booms, bulkheads or piles erected, etc., by riparian proprietors.

Any person who, having been warned within the 12 months next preceding by the owner or proprietor not to do so, trespasses upon any boom, bulkhead or piles, lawfully erected or maintained in any of the waters of this state by any riparian owner or proprietor, by fastening any boat or other thing thereto, or by making any other use thereof, without first having obtained the consent of such owner or proprietor, or any person who continues to make such use of any such boom, bulkhead or piles, after being warned by the owner or proprietor thereof to discontinue the same, shall, on conviction, be fined not less than $10.00 nor more than $100.00 for each day he continues to make such use of such boom, bulkhead or piles, and one half of the fine shall go to the owner or proprietor thereof.



Section 33-7-10 - Mobile Harbor - Fastening vessels, rafts, etc., and obstructing channel in Mobile bay.

Any person who makes any vessel, boat or watercraft of any description, or any raft or collection of logs, lumber or timber, fast to any beacon or light stake or piling which may be of any use or benefit in making use of the dredged channel in the Bay of Mobile is liable to indictment in the circuit court of Mobile County, or any other court of competent jurisdiction, and shall, on conviction, be fined not more than $500.00, and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.



Section 33-7-11 - Mobile Harbor - Injuring ship channel, beacon light, etc.

Any person who knowingly or wilfully causes, or is concerned in causing, any damage or injury to any part of the dredged channel as it now exists or may hereafter exist, at any point or points between the upper or northern limits of the Port of Mobile and the lower part of the Bay of Mobile, or to any beacon light, stake, piling or other matter or thing which is or may be intended to be used, or used in connection with such dredged channel for the better navigation of the same, is liable to indictment in the circuit court of Mobile county or any other court of competent jurisdiction and, on conviction, shall be fined not more than $10,000.00, and may also be imprisoned in the penitentiary for not more than 20 years.



Section 33-7-12 - Mobile Harbor - Master of vessel drawing more than 12 feet passing channel without permit, etc.

Any master or person in charge of any vessel drawing more than 12 feet of water which may enter into the dredged channel between the upper limits of the Port of Mobile and the outer bar of the Bay or Harbor of Mobile without a permit from the harbor master, or in violation of the rules and regulations of the State Pilotage Commission of the Port and Harbor of Mobile, is liable to indictment in the circuit court of Mobile County or any other court of competent jurisdiction, and shall, on conviction, be fined not more than $10,000.00, and may also be imprisoned in the penitentiary for not more than 10 years.






Article 2 - Dams on Navigable Rivers.

Section 33-7-30 - Easement and right to construct dams across navigable rivers.

Any person, firm or corporation organized for the purpose of improving the navigation upon a navigable river in the State of Alabama, and of developing in connection therewith a water power thereof by a dam and lock, or a system of dams and locks, and electrically transmitting and distributing such power for the use of the public, which shall have acquired the necessary lands upon both sides of said river to the extent of at least one more than half of the necessary abutment sites for the said dam or system of dams, and lock or system of locks and shall have been organized or incorporated for the specific and particular purpose of improving the navigation of and developing water power in connection with a particular and specified river, and has prepared plans for the construction of a dam or system of dams and a lock or system of locks appertaining thereto, and filed a copy of said plans in the office of the Secretary of State of Alabama, together with a certified copy of its articles of incorporation (if a corporation), which provide both for the improvement of navigation of such river, and for the developing of the full water power of the same over the stretch of river thus to be improved, shall have authority to construct a dam or system of dams, with a lock or system of locks appertaining thereto in such river, for the improvement of navigation of said river by one or more slack water pools, due to the construction of said dam or dams and the development of water power in connection therewith, and to that end and in consideration of the benefits to the public by reason of the improvement of navigation of such river and the development of water power thereof, as herein provided, is granted an easement for power purposes to and in the waters and bed of the river in which dam or system of dams, and lock or system of locks are to be constructed, for the full area covered by the slack water pool or pools which will be created by the construction of the said dam or system of dams, to the extent necessary for developing the full power of said river over that length of same upon which navigation is to be improved as provided herein, and for providing suitable and convenient sites for the said dam or system of dams, locks, power houses and other features appurtenant thereto and necessary for navigation and power purposes, or for either of them, and to the extent made necessary by the impounding, diversion and conversion of the said waters as the same may be caused by the construction of the said dam or system of dams, or by any other change from the normal state of the said river, due to said construction, and necessary for the purpose of deriving the energy therefrom.



Section 33-7-31 - Eminent domain; improvement of navigation.

Any such person, firm or corporation may exercise the power of eminent domain, for the purpose of acquiring such lands as it may be necessary or convenient to flood or otherwise utilize in order to improve navigation as provided in this article, such lands to include as well as all the area submerged a strip of land 50 feet in width bordering upon the margins of the slack water pool or pools as the same may be defined at the highest stage of the river at any time after the completion of the improvements herein provided for; and the right hereby conferred to exercise such power of eminent domain is cumulative. No person, firm or corporation shall acquire the rights granted by this article, unless the dam or system of dams, and lock or system of locks, to be constructed by such person, firm or corporation are so planned as, when constructed, will by the operation thereof improve the navigation of the river in which the dam or system of dams, lock or system of locks, are to be built, and will develop the full power of such river over the length of same upon which navigation is to be improved, as provided in this article. Such person, firm or corporation shall commence work upon said dam or system of dams, lock or system of locks, within five years from the date of securing the consent of the federal government to do so, and shall complete the same within the time prescribed by the United States government. No foreign corporation shall acquire the rights granted under this article until it has complied with the laws of Alabama with reference to foreign corporations.



Section 33-7-32 - Prior rights.

The person, firm or corporation which first, in point of time, shall have complied with the provisions of this article shall be entitled to all the rights and privileges herein granted. The operation of this section shall be retroactive.






Article 3 - Rights of Riparian Owners.

Section 33-7-50 - Installing, etc., wharves, docks, etc.; charging tolls.

The owner of riparian lands upon navigable waters in the State of Alabama may install in front of their respective riparian lands wharves, docks, warehouses, sheds, tipples, chutes, elevators, conveyors and the like for receiving, discharging, storing, protecting, transferring, loading and unloading freight and commodities of commerce to and from vessels and carriers, and may use their riparian lands in connection therewith and dredge out and deepen the approaches thereto, and may charge and collect reasonable tolls for the use thereof. All such structures are to be subject to such lines and limitations as may at the time of making such improvements be laid or placed by any authority of the United States, or of the State of Alabama, who may have authority to control harbor and pier lines.



Section 33-7-51 - Structures not to obstruct navigation, etc.; restriction on tolls; repossession by Legislature.

No such structure shall be built or maintained upon or over the lands of the state or lands underlying the navigable waters of the state so as to in any wise unreasonably obstruct navigation, or the freedom of the use of the navigable waters of the state for commerce and navigation, or for harbor purposes; nor shall any charge be exacted of any vessel, barge, boat or raft, either singly or in fleets, for anchoring, mooring or tying up or remaining on the navigable waters, presumptive or established, either or both of them, alongside of or on the lands of the state abutting thereon or thereunder, not then occupied by the structures and improvements placed thereon or therein pursuant hereto; or in the waters in front of said wharves and other structures so long as the reasonable use of said wharves and other structures occupying the lands of the state, or the aforesaid navigable waters of the state or the use of the approaches to said walls and other structures, or the coaling of vessels using same, is not unreasonably restricted, interfered with or prevented thereby; subject, however, to the further reservation and right of the Legislature or other authority constituted by it for such purpose, to vacate or cause to be vacated and repossess or cause to be repossessed by the state so much of said riparian lands belonging to it, as may be at any time necessary for use by the state or federal government in aid of navigation and commence or for harbor purposes, or to insure the freedom and safety of navigation or the public or the property abutting upon the navigable waters of the state, but not otherwise, and to that end may proceed under its right of eminent domain as to any structures thereon, so that the right of the state and the public may be preserved and insured under Section 24 of Article 1 of the Constitution of Alabama.



Section 33-7-52 - Tolls, etc., charged subject to regulation by Legislature.

All tolls, imposts, charges and duties authorized hereunder for the use of said wharves and other structures occupying the lands of the state or connected therewith, at all times hereafter, shall be subject to regulation and revision by the Legislature or other authority now existing or hereafter created by it for such purpose, together with the right and authority of the Legislature to fix and define or to delegate to an authority constituted by it the right and power to fix, define and prescribe reasonable tolls, imposts, charges and duties for the use of said wharves and other structures, and to prevent unjust discriminations with respect thereto.



Section 33-7-53 - Development and relief work upon and abutting on tidelands.

In order to encourage the building of bridges, causeways and other development work and relief work, the owner of any lands in the State of Alabama abutting on tidelands, the title to which or control of which may now or hereafter be vested in the State of Alabama, which shall not have been improved by or under valid public authority and shall not be otherwise devoted to public use, shall be authorized to acquire such tidelands and to fill, reclaim or otherwise improve same and to fill in, reclaim or otherwise improve the abutting submerged land and to own, use, mortgage and convey the lands so reclaimed, filled or improved, and any improvements thereon, under and subject to the conditions and approval herein stated.

Any such improvement shall conform to any harbor line established at the time of such improvement by state or federal authority having jurisdiction over such matters, or if not then already established, same shall conform to any harbor line stipulated by any such authority having jurisdiction on application by such riparian owner.

If such land shall be used for a bridge, road or causeway over navigable waters, or for bridgehead or approach thereto or for terminal facilities, depots, storage or sale yards, stores, warehouses or wharves abutting on such bridge or road or causeway, the plans for such bridge, road or causeway shall be approved by the United States engineer officers or other federal authority having jurisdiction, and by the director of the State Docks Department and the Governor of Alabama, and when so approved and when improved pursuant to such approval the title to the said lands and the entire improvements thereon shall vest in such riparian owner without further approval when the bridge, road or causeway shall be constructed pursuant to the plans so approved.

If such improvement constructed or proposed shall not consist of a bridge, bridgehead, road or causeway, approach or related improvement included within this section, title shall not pass to the riparian owner making or proposing such improvement unless and until the riparian owner shall have obtained the approval of the county commission of the county in which the land is situated, and of the director of the State Docks Department and the Governor of Alabama, on application of such owner made after publication of 10 days' notice thereof by a single publication in a newspaper published in the county in which the land is situated and shall have filed for record in the county a certificate of such approval executed and acknowledged by the presiding officer of said respective authorities.



Section 33-7-54 - Dredging or cleaning creeks, etc., running through property permitted; limitations on right.

Any law, or any rule or regulation promulgated by a state agency, to the contrary notwithstanding, any property owner shall have the authority to clean out or dredge a creek or stream running through his property. However, such person shall only be authorized to maintain any stream or creek which runs through or onto his property and no other. Provided, further, that such cleaning or dredging shall not adversely affect the rights of property owners either upstream or downstream from the site of such cleaning or dredging work, nor shall it change the natural course of said stream.









Chapter 8 - TOMBIGBEE-TENNESSEE WATERWAY DEVELOPMENT COMPACT.

Section 33-8-1 - Authorization; provisions generally; legislative approval and ratification.

The Governor on behalf of this state is hereby authorized to execute a compact, in substantially the following form, with the State of Mississippi; and the Legislature hereby signifies in advance its approval and ratification of such compact, which compact is as follows:

TOMBIGBEE-TENNESSEE WATERWAY DEVELOPMENT COMPACT

Article I. The purpose of this compact is to promote the development of a navigable waterway connecting the Tennessee and Tombigbee Rivers by way of the east fork of the Tombigbee River and Mackeys and Yellow Creeks so as to provide a nine-foot navigable channel from the junction of the Tombigbee and Warrior rivers at Demopolis in the State of Alabama to the junction of Yellow Creek with the Tennessee River at Pickwick Pool in the State of Mississippi, and to establish a joint interstate authority to assist in these efforts.

Article II. This compact shall become effective immediately as to the states ratifying it whenever the States of Alabama and Mississippi have ratified it and Congress has given consent thereto. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the Legislature of each of the member states.

Article III. The states which are parties to this compact (hereinafter referred to as "party states") do hereby establish and create a joint agency which shall be known as the Tennessee-Tombigbee Waterway Development Authority (hereinafter referred to as the "authority"). The membership of which authority shall consist of the governor of each party state and five other citizens of each party state, to be appointed by the Governor thereof. Each appointive member of the authority shall be a citizen of that state who is interested in the promotion and development of waterways and water transportation. The appointive members of the authority shall serve for terms of four years each. Vacancies on the authority shall be filled by appointment by the Governor for the unexpired portion of the term. The members of the authority shall not be compensated, but each shall be entitled to actual expenses incurred in attending meetings, or incurred otherwise in the performance of his duties as a member of the authority. The members of the authority shall hold regular quarterly meetings and such special meetings as its business may require. They shall choose annually a chairman and vice-chairman from among their members, and the chairmanship shall rotate each year among the party states in order of their acceptance of this compact. The secretary of the authority (hereinafter provided for) shall notify each member in writing of all meetings of the authority in such a manner and under such rules and regulations as the authority may prescribe. The authority shall adopt rules and regulations for the transaction of its business; and the secretary shall keep a record of all its business, and shall furnish a copy thereof to each member of the authority. It shall be the duty of the authority, in general, to promote, encourage and coordinate the efforts of the party states to secure the development of the Tennessee-Tombigbee Waterway. Toward this end, the authority shall have power to hold hearings; to conduct studies and surveys of all problems, benefits and other matters associated with the development of the Tennessee-Tombigbee Waterway, and to make reports thereon; to acquire, by gift or otherwise, and hold and dispose of such money and property as may be provided for the proper performance of their function; to cooperate with other public or private groups, whether local, state, regional or national, having an interest in waterways development; to formulate and execute plans and policies for emphasizing the purpose of this compact before the congress of the United States and other appropriate officers and agencies of the United States; and to exercise such other powers as may be appropriate to enable it to accomplish its functions and duties in connection with the development of the Tennessee-Tombigbee Waterway and to carry out the purposes of this compact.

Article IV. The authority shall appoint a secretary, who shall be a person familiar with the nature, procedures and significance of inland waterways development and the informational, educational and publicity methods of stimulating general interest in such developments, and who shall be the compact administrator. His term of office shall be at the pleasure of the authority and he shall receive such compensation as the authority shall prescribe. He shall maintain custody of the authority's books, records and papers, which he shall keep at the office of the authority, and he shall perform all functions and duties, and exercise all powers and authorities, that may be delegated to him by the authority.

Article V. Each party state agrees that, when authorized by its Legislature, it will from time to time make available and pay over to the authority such funds as may be required for the establishment and operation of the authority. The contribution of each party state shall be in the proportion that its population bears to the total population of the states which are parties hereto, as shown by the most recent official report of the United States bureau of the census, or upon such other basis as may be agreed upon.

Article VI. Nothing in this compact shall be construed so as to conflict with any existing statute, or to limit the powers of any party state, or to repeal or prevent legislation, or to authorize or permit curtailment or diminution of any other waterway project, or to affect any existing or future cooperative arrangement or relationship between any federal agency and a party state.

Article VII. This compact shall continue in force and remain binding upon each party state until the Legislature or Governor of each or either state takes action to withdraw therefrom; provided, that such withdrawal shall not become effective until six months after the date of the action taken by the Legislature or Governor. Notice of such action shall be given to the other party state or states by the Secretary of State of the party state which takes such action.



Section 33-8-2 - Appropriation; expenditures.

The sum of $100,000.00, or so much thereof as may be necessary, is hereby appropriated from the State Treasury for expenditure in effectuating the purpose of this chapter. Such expenditures shall be made on requisitions signed by the compact administrator and approved by the Governor.



Section 33-8-3 - Powers of Governor, members of authority, compact administrator and state officers.

There is hereby granted to the Governor, to the members of the authority for Alabama and to the compact administrator all the powers provided for in said compact and in this chapter. All officers of the State of Alabama are hereby authorized and directed to do all things falling within their respective jurisdictions which are necessary or incidental to carrying out the purpose of said compact.



Section 33-8-4 - When chapter to become effective.

This chapter shall become effective immediately upon its passage and approval by the Governor, and when the State of Mississippi makes an appropriation of at least an equal amount to carry out the purposes of this compact.






Chapter 9 - AMERAPORT DEEP DRAFT HARBOR AND TERMINAL COMPACT.

Section 33-9-1 - "Deep draft harbor and terminal" defined.

For the purpose of the compact set out in this chapter, the term "deep draft harbor and terminal" means a structure, series of structures or facility of any type located on the continental shelf off the coast designed to accommodate deep draft vessels whose draft is greater than the depths of the present United States harbors and waterways commonly used by oceangoing traffic, and includes all functionally related structures and facilities which are necessary or useful to the operation of the terminal whether on land or seaward of the main structure or facility.



Section 33-9-2 - Authorization; provisions.

The Governor, on behalf of this state, is hereby authorized to execute a compact, in substantially the form as provided hereinafter, with the State of Mississippi:

Article I. The purpose of this compact is to promote the development of a deep draft harbor and terminal to be located on the continental shelf of the United States, in the Gulf of Mexico, and to establish a joint interstate authority to assist in this effort.

Article II. The states which are parties to this compact (hereinafter referred to as "party states") do hereby establish and create a joint agency which shall be known as the Ameraport Deep Draft Harbor and Terminal Authority (hereinafter referred to as the "authority"). The membership of which authority shall consist of the Governor of each party state and five other citizens of each party state, to be appointed by the Governor thereof. Each appointive member of the authority shall be a citizen of that state who is interested in the promotion and development of deep draft harbor and terminals, and in the economic and industrial development of the south and its sister states. The appointive members of the authority shall serve for terms of four years each. Vacancies on the authority shall be filled by appointment by the Governor for the unexpired portion of the term. The members of the authority shall not be compensated, but each shall be entitled to actual expenses incurred in attending meetings, or incurred otherwise in the performance of his duties as a member of the authority. The members of the authority shall hold regular quarterly meetings and such special meetings as its business may require. They shall choose annually a chairman and vice-chairman from among their members, and the chairmanship shall rotate each year among the party states in order of their acceptance of this compact. The secretary of the authority (hereinafter provided for) shall notify each member in writing of all meetings of the authority in such a manner and under such rules and regulations as the authority may prescribe. The authority shall adopt rules and regulations for the transaction of its business; and the secretary shall keep a record of all its business and shall furnish a copy thereof to each member of the authority. It shall be the duty of the authority, in general, to promote, encourage and coordinate efforts of the party states to secure the development of a deep draft harbor and terminal. Toward this end, the authority shall have power to hold hearings; to conduct studies and surveys of all problems, benefits and other matters associated with the development of a deep draft harbor and terminal, and to make reports thereon; to acquire, by gift or otherwise, and hold and dispose of such money and property as may be provided for the proper performance of their function; to cooperate with other public or private groups, whether local, state, regional or national, having an interest in the development of deep draft harbors and terminals; to formulate and execute plans and policies for emphasizing the purpose of this compact before the congress of the United States and other appropriate offices and agencies of the United States; and to exercise such other powers as may be appropriate to enable it to accomplish its functions and duties in connection with the development of a deep draft harbor and terminal and to carry out the purposes of this compact.

Article III. The authority shall appoint an executive secretary, who shall be the compact administrator. His term of office shall be at the pleasure of the authority and he shall receive such compensation as the authority shall prescribe. He shall maintain custody of the authority's books, records and papers, which he shall keep at the office of the authority, and he shall perform all functions and duties, and exercise all powers and authorities, that may be delegated to him by the authority.

Article IV. Each party state agrees that, when authorized by its Legislature, it will from time to time make available and pay over to the authority such funds as may be required for the establishment and operation of the authority. The contribution of each party state shall be equally shared.

Article V. Nothing in this compact shall be construed so as to conflict with any existing statute, or to limit the powers of any party state, or to repeal or prevent legislation, or to authorize or permit curtailment or diminution of any other harbor or terminal project, or to affect any existing or future cooperative arrangement or relationship between any federal agency and a party state.

Article VI. This compact shall continue in force and remain binding upon each party state until the Legislature or Governor of each or either state takes action to withdraw therefrom; provided that such withdrawal shall not become effective until six months after the date of the action taken by the Legislature or Governor. Notice of such action shall be given to the other party state or states by the secretary of state of the party state which takes such action.

Article VII. There is hereby granted to the Governor, to the members of the authority for Alabama and to the compact administrator all the powers provided for in said compact and in this chapter. All officers of the State of Alabama are hereby authorized and directed to do all things falling within their respective jurisdictions which are necessary or incidental to carrying out the purposes of said compact. The members of the authority appointed by the Governor of the State of Alabama under the provisions of Article II of the compact shall be with the advice and consent of the State Senate of Alabama.

Article VIII. The provisions of this compact are severable. If any part of the compact is declared invalid or unconstitutional, such declaration shall not affect the part which remains.

Article IX. This compact shall become effective immediately upon its passage and approval by the Governor, or upon its otherwise becoming a law.






Chapter 10 - AMERAPORT OFFSHORE HARBOR AND TERMINAL COMMISSION.

Section 33-10-1 - Definitions.

In this chapter, these terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) DEEP DRAFT HARBOR OR TERMINAL. A structure, series of structures or facility of any type located on the continental shelf off the coast, within or without the State of Alabama, and designed to accommodate deep draft vessels carrying petroleum products whose draft is often greater than the depths of United States harbors and waterways commonly used by oceangoing traffic, and such term includes all functionally related structures and facilities which are necessary or useful to the operation of the terminal whether landward or seaward of the main structure or facility. Such structures may be or include a "single-buoy mooring terminal" system, or a "mono-buoy system."

(2) COMMISSION. The Ameraport Offshore Harbor and Terminal Commission.

(3) EXECUTIVE DIRECTOR. The Executive Director of the Ameraport Offshore Harbor and Terminal Commission.



Section 33-10-2 - Purpose of chapter.

It is the intent and purpose of this chapter to provide for the creation of the Ameraport Offshore Harbor and Terminal Commission, hereinafter referred to as the "commission," to promote, plan, finance, develop, construct, control, operate, manage, maintain and modify a deep draft harbor and terminal, in order to promote the economic welfare of the citizens of the State of Alabama, and to provide the necessary facilities for docking, loading and unloading of vessels carrying liquid or dry bulk and energy cargoes, and to provide for the laying of pipelines or other forms of transportation or transmission of energy cargoes of all kinds. It is the object of this chapter to assert and protect Alabama's economic, social and environmental interests in the development of any deep draft harbor and terminal outside the State of Alabama where such development may have an impact upon the State of Alabama.



Section 33-10-3 - Composition; appointment, qualifications, terms and removal of members; vacancies; officers generally.

The commission shall be composed of the Governor, who shall serve as an ex officio member, and a board of commissioners consisting of five members chosen on the basis of their demonstrated experience in civic leadership and their stature and ability to act effectively for the best interests of the State of Alabama. All commissioners shall be appointed by the Governor. Each of the five commissioners shall serve a five-year term, except for the initial appointees. The first five appointments shall be for terms as follows: One member for one year, two for two years and two for three years. All vacancies shall be filled by the Governor for the unexpired term in the same manner as the appointments are originally made. A commissioner may be removed by the Governor for just cause. The Governor shall designate one member of the commission to serve as chairman and another to serve as vice-chairman. Any vacancy in the office of chairman or vice-chairman shall be filled for the unexpired term in the manner provided for the original appointment or selection. The commission may select other officers as are appropriate for the fulfillment of the commission's activities.



Section 33-10-4 - Compensation and expenses of members.

All members of the commission are entitled to receive reimbursement for travel and other necessary expenses resulting from the performance of their powers and duties under this chapter, and all members of the commission, except persons who are officers or employees of another state agency or a local government or political subdivision of the state, are entitled to receive as compensation $50.00 a day for each day actually engaged in the work of the commission.



Section 33-10-5 - Meetings; quorum.

The commission shall meet at least once each month and may hold special meetings at the call of the chair or of three of its members. The chairman, or in his absence the vice-chairman, shall preside at all meetings. A majority of the members of the commission constitutes a quorum for the transaction of business.



Section 33-10-6 - Executive director - Commission to employ; term.

The commission shall employ an executive director to serve at the will of the commission.



Section 33-10-7 - Executive director - Duties generally.

The executive director, under policies adopted by the commission, shall manage the executive and administrative functions of the commission and the commission's general operations and shall serve as chief administrative officer of the commission.



Section 33-10-8 - Executive director - Duties as to minutes, files and records.

The executive director shall keep full and accurate minutes of all transactions and proceedings of the commission. The executive director shall be the custodian of all the files and records of the commission.



Section 33-10-9 - Executive director - To be secretary to board of commissioners; compensation; employment of personnel.

The executive director, in addition to his usual functions, shall be secretary to the board of commissioners. The board of commissioners shall fix the compensation of the executive director. The executive director shall employ necessary engineers, attorneys, accountants, technical personnel and other employees necessary to carry out the provisions of this chapter.



Section 33-10-10 - Compensation of employees.

Employees of the commission are entitled to compensation as provided by the commission.



Section 33-10-11 - Rules.

After proper notice and hearing, the commission shall adopt rules for its operations and to carry out its powers, duties and responsibilities.



Section 33-10-12 - Soliciting, etc., money and other assistance.

The commission may apply for, request, solicit, contract for, receive and accept money and other assistance from any source to carry out its duties.



Section 33-10-13 - Information, etc., property of state; records open to inspection.

All information, documents and data collected by the commission in the performance of its duties are the property of the state. All records are open to inspection by any person during regular office hours.



Section 33-10-14 - Powers and duties generally.

The commission shall formulate general policy to govern the agency and its activities. The commission has the powers and duties specifically prescribed by this chapter and all other powers necessary or convenient to carry out its responsibilities.



Section 33-10-15 - Certain powers enumerated.

The commission is granted all powers capable of being delegated by the Legislature under the Constitution of the state, including but not limited to authority:

(1) To own, construct, operate, maintain and lease docks, wharves, sheds, elevators, pipelines, pumping stations and facilities, storage facilities, housing and food facilities, heliport, locks, slips, laterals, basins, warehouses and all other property, structures, equipment and facilities, including belt and connecting lines of railroads and works of public improvement necessary or useful for deep draft harbor and terminal purposes.

(2) To dredge and maintain shipways, channels, slips, basins and turning basins.

(3) To establish, operate and maintain in cooperation with the federal government, the State of Alabama and its various agencies, subdivisions and public bodies, navigable waterway systems.

(4) To acquire by expropriation any real property in fee, leaving the ownership of any minerals or mineral rights in the former owners.

(5) To collect tolls and fees.

(6) To borrow funds for the business of the commission.

(7) To select an official journal for the publication of the official acts of the commission.

(8) To mortgage properties constructed or acquired by said commission and to mortgage and pledge any lease or leases and the rents, income and other advantages arising out of any lease or leases granted, assigned or subleased by the commission.



Section 33-10-16 - Promotion, operation, etc., of development program; contracts, etc., with other agencies.

The commission shall be vested with exclusive and plenary authority to do any and all things necessary or proper for the commission to promote, plan, finance, develop, construct, control, operate, manage, maintain and modify the commission development program. To assert Alabama's interest in any deep draft harbor and terminal development in proximity to the Alabama coast, the commission is empowered to negotiate with and enter into contracts, compacts or other agreements with agencies, bureaus or other divisions of the federal government or other states of the United States concerning the commission development program, including jurisdictional aspects of the location of the deep draft harbor and terminal, sharing of revenues derived from the operation of the deep draft harbor and terminal and promulgation and enforcement of regulations governing commission operations.



Section 33-10-17 - Jurisdiction; right to acquire waterbottoms.

The commission shall have exclusive jurisdiction over the commission development program within the coastal waters of Alabama. The commission shall have the right to acquire waterbottoms inside and outside of the territorial limits of the State of Alabama for use in the construction, operation or maintenance of the facilities functionally required, related, necessary or useful to the operation of the commission.



Section 33-10-18 - Lease of state-owned waterbottoms.

To enable the commission to perform the work herein provided, the State of Alabama, acting by and through the appropriate state departments, is hereby authorized, empowered and directed to grant to the commission a lease on state-owned waterbottoms which are selected by the commission as sites for the deep draft harbor and terminal; provided, however, that the mineral rights on any and all state lands shall be reserved to the State of Alabama.



Section 33-10-19 - Lease of state lands; petroleum and commodity terminal; compensation of oyster lessees.

The commission may lease or sublease lands leased from the State of Alabama and is authorized to negotiate and enter contracts or agreements with any public or private individual or corporation for the construction and operation of a petroleum and commodity terminal as an interstate common carrier. In the event of the acquisition or use of any state-owned waterbottoms on which there has been granted an oyster lease the private oyster lessee shall be reimbursed by the commission for the actual market value of said lease. In the event of expropriation, the compensation to be paid shall be the actual market value of the property at the time of taking.



Section 33-10-20 - Protection of coastal environment.

The commission is hereby empowered to take all necessary steps to protect Alabama's unique coastal environment from any short-term or long-term damage or harm which might occur from any aspect of the commission development program.



Section 33-10-21 - Contracts for public utilities.

The commission may contract with any agency, public or private, to provide for public utilities on such terms as are agreed upon. The commission and the respective utilities may contract for the financing, construction and extension of sewerage, water, drainage, electricity, gas and other necessary public utilities in and through said development.



Section 33-10-22 - Purchase of vehicles, equipment, etc.

Where the commission deems it advisable and in the public interest to purchase machinery, equipment or vehicles of certain makes, kinds or types, the commission may purchase those makes, kinds or types, but they shall not pay more than the actual market price for the machinery, equipment or vehicles.



Section 33-10-23 - Intergovernmental contracts.

The commission may enter into intergovernmental contract agreements with existing port authorities, individually, or with any city, municipality or subdivision of the state, and may engage jointly in the exercise of any power, the making of any improvements which each of the participating authorities may exercise or undertake individually under any provision of general or special law.



Section 33-10-24 - Issuance of bonds.

The commission is granted the power to incur debt and issue bonds by any of the means authorized by the Constitution and laws of the State of Alabama. Any revenue-producing wharf, dock, warehouse, elevator, industrial facility or other structure owned by or to be acquired by the commission from proceeds of bonds issued by it is hereby declared to be a revenue-producing public utility as that term is used and defined by the Constitution and laws of the state in connection with the issuance of revenue bonds of political subdivisions of the state. As an additional grant of authority beyond other provisions of the Constitution, the commission is authorized to issue negotiable bonds for any purpose within their delegated authority, and to pledge for the payment of the principal and interest of such negotiable bonds the income and revenues derived or to be derived from the properties and facilities maintained and operated by them or received by the commission from other sources. Such negotiable bonds may be further secured by a conventional mortgage upon any or all of the property constructed or acquired, or to be constructed or acquired by them. To further secure such negotiable bonds the commission may apply in whole or in part any money received by gift, grant, donation or otherwise from the United States, the State of Alabama, or any political subdivision thereof, unless otherwise provided by terms of the gift, devise, donation or similar grant.



Section 33-10-25 - Exemption from taxation; servicing of bonds.

It is the intent of this chapter that the commission shall not be required to pay any taxes or assessments on any property acquired or used by it under the provisions of this chapter or upon the income therefrom, and any bonds issued hereunder shall be serviced from the income of said facility and shall be exempt from taxation by the State of Alabama, and by any municipal or political subdivision of the state.



Section 33-10-26 - When commission to cease to exist.

The commission created by this chapter shall cease to exist upon the authorization of a bistate compact by the U.S. Congress for essentially the same purposes as this chapter.






Chapter 12 - ELK RIVER DEVELOPMENT AGENCY.

Section 33-12-1 - Establishment.

In the interest of the unified development of the Alabama portion of the Elk River watershed and for purposes of cooperation with the Tennessee Elk River Area Development Agency, there is hereby authorized, and shall be established as hereinafter provided, a state development agency for the Alabama portion of the Elk River Watershed. The agency, when incorporated in accordance herewith, shall be an instrumentality of the State of Alabama.



Section 33-12-2 - Organization; appointment, qualifications, terms, etc., of directors.

The organization and establishment of the agency shall be as follows:

(1) The respective county commission of the Counties of Lauderdale and Limestone shall each nominate by majority vote three candidates for each of two memberships on the board of directors of the agency. Candidates shall be selected from persons residing in these counties and active in municipal, industrial, agricultural, commercial or citizen organizations engaged in promoting comprehensive and unified development of the resources of the watershed as a basis for its general economic growth. The probate judge of each county shall certify the nominations for the two directorships from his county to the Governor, who shall, upon receipt thereof, appoint from the nominees from each county two directors, one from each group of three nominated for each directorship. One member from each county shall be appointed for a two-year term, one member from Lauderdale County for a four-year term, and one member from Limestone County for a six-year term. However, such terms shall continue in all events until successors are appointed. Successors shall be appointed for terms of six years. In the event of a vacancy on the board, the Governor shall appoint a successor for the unexpired term.

(2) The Governor shall appoint an additional director from his cabinet or staff to serve during the Governor's term of office, and succeeding Governors shall similarly appoint such a director.

(3) The respective county commissions of the Counties of Lauderdale and Limestone shall each nominate by majority vote three incumbent mayors of the incorporated cities and towns within the county and submit such nominations to the Governor, who shall appoint one mayor from each county to serve as a director, for a term of four years, or during his continuance in office as mayor, if his incumbency in such office be less than four years.



Section 33-12-3 - Procedure for incorporation.

To become a corporation, the members of the board of the agency shall present to the Secretary of State an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the resolution, order or commission evidencing his right to office;

(2) The term of office of each of the applicants;

(3) The name of the proposed corporation;

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this chapter or the laws of the State of Alabama.

The applications shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgements to deeds. The Secretary of State shall examine the application presented to him, and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office. When the application has been made, filed and recorded as herein provided, the applicants shall constitute a corporation under the name proposed in the application, and the secretary of state shall make and issue to the applicants a certificate of incorporation pursuant to this chapter, and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation above provided for.



Section 33-12-4 - Election of officers; designating time and place for meetings; compensation and expenses of directors.

(a) Upon completion of the membership of the baord and incorporation as provided in Sections 33-12-2 and 33-12-3, the appointees and ex officio members shall meet and organize at Athens, Alabama, elect a chairman, vice-chairman and secretary-treasurer, and set a regular time and place for meetings of the board.

(b) Directors shall serve without compensation, except reimbursement for actual traveling expenses and other necessary expenses incurred in the performance of their official duties, such expenses to be reimbursed from such funds as may be available to the agency.



Section 33-12-5 - Powers, duties and functions.

The powers, duties and functions of the agency shall be as follows:

(1) GENERALLY. The agency

a. Shall have perpetual succession in its corporate name.

b. May sue and be sued in its corporate name.

c. May adopt, use and alter a corporate seal, which shall be judicially noticed.

d. May enter into such contracts and cooperative agreements with the federal, state and local governments, with agencies of such governments, with private individuals, corporations, associations, trusts and other organizations as the board may deem necessary or convenient to enable it to carry out the purposes of this chapter, including the planned, orderly residential development of the area.

e. May adopt, amend and repeal bylaws.

f. May appoint such managers, officers, employees, attorneys and agents as the board deems necessary for the transaction of its business, fix their compensation, define their duties, require bonds of such of them as the board may determine. The salaries of any such employees may be paid out of such funds as may be available to the agency from any source. The employees of the corporation shall not be subject to the state Merit System, but they shall be members of the Employees' Retirement System of Alabama the same as other employees in the state service.

(2) FORMULATION AND EXECUTION OF DEVELOPMENT PLANS. The agency is authorized to:

a. Investigate the resources of the Alabama portion of the Elk River Watershed and determine the requirements for its full development and for control and development of its stream system as an integral part of the economy of the area.

b. Develop and carry out a unified, comprehensive program of resource development designed to encourage and assist the economic growth of the area. This program may include the active participation of the Elk River Development Agency in land development programs which have as their objective the provision of housing and related facilities for a full range of social, economic and racial groups while maintaining the natural beauty and openness of the area. This program shall be consistent with plans and requirements for statewide economic development and with plans and requirements of federal agencies for the development of the entire Elk River Watershed and with plans of Tennessee Agencies for the development of the Tennessee portion thereof.

c. In making such investigations and in formulating development plans, seek and utilize the assistance of appropriate federal, state and local agencies and of private citizens and citizen organizations interested in the conservation and development of the resources of the area.

d. Plan and provide for the construction of water control structures, channel improvements and facilities for navigation, drainage, irrigation, industrial development, water conservation and supply and water distribution for residential, commercial and industrial users. Such distribution facilities may include sewage disposal and related facilities necessary for residential, commercial or industrial developments.

e. Provide for financing comprehensive development and related activities necessary to effect the design and construction of the facilities described in paragraph d of this subdivision by accepting loans, grants or other assistance from federal, state and local governments or from agencies of such governments and by issuing in its own name revenue bonds pledging a portion of the revenues from such facilities.

f. Arrange with any city, county, municipality or supplier of utilities for the abandonment, relocation or other adjustment of roads, highways, bridges and utility lines.

(3) LAND ACQUISITION. The agency may acquire by purchase, lease, gift or condemnation property of any kind, real, personal or mixed, or any interest therein, that the board deems necessary or convenient to the exercise of its powers or functions; provided, that acquisition by condemnation shall be limited to land, rights in land, including leaseholds and easements, and water rights in the Alabama portion of the Elk River Watershed that the board determines to be necessary to the control and optimum development of the Elk River. The amount and character of the interests in land, rights in land and water rights to be acquired in such area shall be determined by the board of directors, and its determination shall be conclusive. The agency's power of eminent domain may be exercised under Title 18 and any amendments thereto, or pursuant to any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain. The agency is expressly authorized to acquire by condemnation or otherwise lands or interests in lands in the Alabama portion of the Elk River Watershed that it determines to be needed for developments authorized by paragraph d of subdivision (4) of this section. The condemnation of land for industrial uses is hereby declared to be for the public purpose of the state's industrial development and for the increase of industrial employment opportunities. The condemnation of land for residential or commercial development is hereby declared to be for the additional public purposes of preserving desirable aspects of natural and urban environment, preventing unplanned urban sprawl and improving the general and economic conditions of the Elk River area. Nothing herein shall be construed to authorize the acquisition by eminent domain of any real property or rights owned or controlled by railroads or utilities, both public or private.

(4) MANAGEMENT AND OPERATION. The agency may:

a. Enter into contracts with municipalities, homeowners' associations, corporations, other public agencies or political subdivisions of any kind, or with others for the sale of water for municipal, domestic, agricultural or industrial use, or of any other services, facilities or commodities that the agency may be in a position to supply.

b. Provide water, sewage or other utility services for residential, commercial or industrial consumption at developments created by the agency either directly by constructing, operating and maintaining the plant facilities or by contracting with one or more public or private entities to procure all or any part of the plant and/or services necessary for the provision of water, sewage or other utility services. The authority to contract for the procurement of such plants and/or services shall include authority to transfer publicly-owned interests in land and facilities to contractors selected to provide plant facilities and/or services.

c. Develop reservoirs and shoreline lands for recreational use and provide for their operation for this purpose directly or by concessionaires, licensees, lessees or vendees of shoreline lands.

d. Develop or contract for the development and resale for private residential, commercial or industrial purposes land or interests in land acquired under subdivision (3) of this section. Such development and resale shall be made in accordance with plans and subject to restrictions prescribed by the agency to assure preservation of a comprehensive plan for the appropriate and complementary use of property in the developed area.

e. Sell or lease shoreline lands acquired in connection with development of the stream system for uses consistent with the agency's development plan and subject to such restriction as the agency deems necessary for reservoir protection and to such requirements as to

1. Character of improvements or activities, and

2. Time within which such improvements or activities shall be undertaken, as the agency deems appropriate to its overall development plan.

f. Acquire or operate shoreline lands of reservoirs owned by the United States of America as the agent of the federal agency having custody and control thereof under appropriate agreements with such agencies.

g. Acquire, construct or operate such other facilities or works of improvements as are necessary to effectuate plans for comprehensive development of the area.

h. Provide police and fire protection, pending the establishment of rural village public bodies to perform these functions, either under its own auspices or by arrangement with another public or private agency.

i. Insure against tort liability arising in the construction or operation of the rural village or assure injured parties of compensation irrespective of possible governmental immunity.

(5) FINANCING. The agency may:

a. Issue its bonds from time to time for the purpose of paying in whole or in part the cost of the acquisition of necessary land or interests therein and for improvements thereon for the development of any residential, commercial or industrial properties or utility facilities as authorized herein and the development of the resources of the watershed for which it is created, and expenses incidental thereto;

b. Secure such bonds by a pledge of all or any of the revenues which may now or hereafter come to the agency from any source, by a mortgage or deed of trust of the agency's land or any part thereof, or by a combination of the two.

c. Make such contracts in the issuance of such bonds as may seem necessary or desirable to assure the marketability thereof.

d. All bonds issued by the agency shall be signed by the chairman of its board or other chief executive officer and attested by its secretary, and the seal of the agency shall be affixed thereto, and any interest coupons applicable to the bonds of the agency shall be signed by the chairman of its board or other chief executive officer; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of manually signing the same, a facsimile of the seal of the agency may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chairman of its board or other chief executive officer may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same. Any such bonds may be executed and delivered by the agency at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the agency may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The principal of and interest on any bonds issued by the agency may thereafter at any time (whether before, at or after maturity of any such principal and whether at, after or not exceeding six months prior to the maturity of any such principal and whether at, after or not exceeding six months prior to the maturity of any such interest) and from time to time be refunded by the issuance of refunding bonds of the agency, which may be sold by the agency at public or private sale at such price or prices as may be determined by its board to be most advantageous, or which may be exchanged for the bonds or other obligations to be refunded. The agency may pay all expenses, premiums and commissions which its board may deem necessary and advantageous in connection with any financing done by it. All bonds issued by the agency shall be construed to be negotiable instruments although payable solely from a specified source. All obligations and bonds issued by the agency shall be solely and exclusively an obligation of the agency, and shall not create an obligation or debt of the state or of any county or municipality. Any bonds issued by the agency shall be limited or special obligations of the agency payable solely out of the revenues of the agency specified in the proceedings authorizing those bonds; provided, however, that bonds the proceeds of which are used to repay money loaned, directly or indirectly, by the United States government and used to acquire or construct water supply facilities, sewage disposal facilities or other utility facilities may be secured by pledge of facilities so acquired or constructed as well as the revenues produced by their operation. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of the revenues derived from the operation and sale of property and facilities owned by the agency, or solely out of the revenues from the sale and operation of any one or more of such properties and facilities or parts thereof, regardless of the fact that those bonds may have been issued with respect to or for the benefit only of certain particular systems or facilities of the agency. The agency may pledge for the payment of any of its bonds the revenues from which such bonds are payable, and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds the property and facilities, or any part thereof, the revenues or any part of the revenues from which payments are so pledged. Any mortgage and deed of trust or trust indenture made by the agency may contain such agreements as the board may deem advisable respecting the sale, operation and maintenance of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture, and respecting the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made; provided, that no such instrument shall be subject to foreclosure.

e. As security for payment of the principal of and interest on bonds issued by it, the agency may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any property and facility owned by it, or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from such facility, for the disposition and application of its gross revenues or any part thereof, and for any other act or series of acts not inconsistent with the provisions of this chapter for the protection of the bonds and other obligations being secured and the assurance that the revenues from such facility will be sufficient to operate such facility, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues, and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such property or facility, and the making of replacements thereof and capital improvements thereto. Any contract pursuant to the provisions of this section may be set forth in any resolution of the board authorizing the issuance of bonds or in any mortgage and deed of trust, or trust indenture made by the agency hereunder.

f. Any resolution of the board or trust indenture, under which bonds may be issued pursuant to the provisions of this chapter may contain provisions creating a statutory mortgage lien, in favor of the holders of such bonds and of the interest coupons applicable thereto, on the property and facilities, or either (including any after-acquired property) out of the revenues from which such bonds are made payable. The said resolution of the board or the said trust indenture may provide for the filing for record in the office of the probate judge of each county in which any part of such property and facilities, or either, may be located of a notice containing a brief description of such property and facilities, or either, a brief description of such bonds, and a declaration that said statutory mortgage lien has been created for the benefit of the holders of such bonds and the interest coupons applicable thereto, upon such property and facilities, or either, including any additions thereto and extensions thereof. Each probate judge shall receive, record and index any such notice filed for record in his office. The recording of such notice, as herein provided, shall operate as constructive notice of the contents thereof.

g. All moneys derived from the sale of any bonds issued by the agency shall be used solely for the purpose or purposes for which the same are authorized and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to:

1. The fiscal, engineering, legal and other expenses incurred in connection with the issuance of the bonds,

2. In the case of bonds issued to pay costs of construction, interest on such bonds (or, if a part only of any series of bonds is issued for construction purposes, interest on that portion of the bonds of that series that is issued to pay construction costs) prior to and during such construction and for not exceeding one year after completion of such construction, and

3. In the case of bonds issued for the purpose of refunding principal and interest, or either, with respect to bonds issued by the agency, any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded.

(6) EXEMPTION FROM TAXATION, ETC. The agency, the property and income of the agency, all bonds issued by the agency, the income from such bonds, conveyances by or to the agency and leases, mortgages and deeds of trust by or to the agency shall be exempt from all taxation in the State of Alabama. The agency shall not be obligated to pay or allow any fees, taxes or costs to the probate judge of any county in respect of its incorporation, the amendment of its certification of incorporation, or the recording of any document. No license or excise tax may be imposed on any agency in respect of the privilege of engaging in any of the activities authorized by this chapter.



Section 33-12-6 - Contributions to work of agency; tax levy by governing bodies.

Lauderdale and Limestone Counties and the municipalities located in the Alabama portion of the Elk River Watershed are hereby authorized and empowered to contribute to the work of the agency any amount or amounts of money that their respective governing bodies, acting in their sole discretion, shall approve to be paid from the general fund of the respective county or municipality. Governing bodies of such counties or municpalities are hereby empowered to levy and collect ad valorem taxes within constitutional limits for such purposes, which are hereby declared to be for municipal and county public purposes.



Section 33-12-7 - Annual reports.

The board of directors of the agency shall report annually to the Governor of the State of Alabama and shall likewise report annually to the governing bodies of Lauderdale and Limestone Counties and the incorporated municipalities of the watershed. Such reports shall include a statement of financial receipts and expenditures, and a summary of all activities and accomplishments for the period and proposed plans for the next year.



Section 33-12-8 - Cooperation and assistance of other agencies.

All agencies of the State of Alabama are hereby authorized and directed to extend their cooperation and lend assistance to the agency in the formulation and implementation of a development program.



Section 33-12-9 - Advisory board.

For the purpose of coordinating its activities with the needs and undertakings of other local organizations and groups, the board of directors may establish an advisory board consisting of the chairman of the board of directors of the agency (who shall be chairman of the advisory board), and of sufficient members to represent adequately so far as possible industry, commerce, agriculture, the general public, any official planning and developmental bodies in the locality and organized citizens groups working for the development of the Elk River area.



Section 33-12-10 - Construction of chapter.

This chapter shall be considered supplemental and additional to any and all other laws and confers sufficient authority in and of itself for the purposes set forth herein. This chapter shall be liberally construed to effectuate its purpose of facilitating the development of the resources of the watersheds affected.






Chapter 13 - ALABAMA PORT AUTHORITY.

Section 33-13-1 - Definitions.

The following words and phrases, wherever used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication otherwise, be given the following respective interpretations herein:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this chapter under the name Alabama Port Authority.

(2) BOARD. The board of directors of the authority.

(3) BONDS. The bonds issued under the provisions of this chapter.

(4) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation organized under the laws of Alabama or of another state, a municipality, a county or an agency, department or instrumentality of a county or municipality of one or more of the several states or of the United States.

(5) PROPERTY. Such term means and includes real and personal property and interests therein.

(6) STATE. The State of Alabama.

(7) STATE DOCKS FACILITIES. Docks and all kinds of docks facilities, including elevators, warehouses, water and rail terminals, wharves, piles, quays, compresses, cold storage facilities, loading and unloading facilities and other related structures, facilities and equipment and property used or held for use or development of or in connection with any thereof, now or hereafter owned by the State of Alabama at the Port of Mobile.

(8) STATE DOCKS DEPARTMENT. The Alabama State Docks Department, an agency of the state.

(9) STATE DOCKS DIRECTOR. The Director of State Docks or other chief executive officer of the State Docks Department.



Section 33-13-2 - Legislative intent; construction of chapter.

It is the intention of the Legislature by the passage of this chapter to implement Constitutional Amendment No. 338 by:

(1) Authorizing the issuance of the interest-bearing general obligation bonds of the state provided for in the said constitutional amendment;

(2) Providing for the incorporation of a public corporation to act as the agency of the state in the authorization, sale, issuance and approval of disbursement of proceeds of the said bonds and to perform the other functions hereinafter specified; and

(3) Providing for the expenditure of the proceeds from the said bonds. It is also the intention of the Legislature that, to the extent deemed feasible, in the sole discretion of the Alabama State Docks Department with the approval of the Alabama Port Authority, the proceeds from the said bonds will be used in preparation for and in anticipation of the demands that will be made upon and the opportunities that will be available to the department as a result of the opening of the Tennessee-Tombigbee Waterway System.

This chapter is to be liberally construed in conformity with its purposes.



Section 33-13-3 - Authorization to form public corporation.

The Governor, the Director of Finance, one member of the Senate, appointed by the president of the Senate, one member of the House of Representatives, appointed by the Speaker of the House, and the director of the State Docks Department shall become a public corporation with the powers hereinafter provided, by proceeding according to the provisions of this chapter.



Section 33-13-4 - Procedure for incorporation.

To become a corporation, the Governor, the Director of Finance, one member of the Senate, appointed by the president of the Senate, one member of the House of Representatives, appointed by the Speaker of the House and the Director of the State Docks Department shall present to the Secretary of State of the State of Alabama an application which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with certificates respecting the due election of those who are elected to the offices respectively held by them and certified copies of the commissions evidencing the due appointment of those who are appointed to the offices respectively held by them;

(2) The date on which each applicant was inducted into office and the term of office of each applicant;

(3) The name of the proposed public corporation, which shall be Alabama Port Authority;

(4) The location of a principal office of the proposed public corporation; and

(5) Any other matter relating to the proposed public corporation which the applicants may choose to insert and which is not inconsistent with this chapter or the laws of the State of Alabama.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 33-13-5 - Certificate of incorporation; no fees to be paid to Secretary of State.

When the application has been made, filed and recorded, as herein provided, the applicants shall constitute a public corporation under the name submitted in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation under the Great Seal of the State and shall record such certificate with the application. There shall be no fees paid to the Secretary of State for any service rendered or work performed in connection with the authority thus formed, its incorporation, dissolution or records.



Section 33-13-6 - Members, officers and directors; meetings; record of proceedings.

The authority shall be composed of the Governor, the Director of Finance, one member of the Senate, appointed by the President of the Senate, one member of the House of Representatives, appointed by the Speaker of the House, and the Director of the State Docks Department.

The Governor shall be the president of the authority, and the Director of Finance shall be its secretary. The Director of the State Docks Department shall be the treasurer of the authority and shall act as custodian of the proceeds from the sale of the bonds. The members of the authority shall constitute all the members of the board of directors of the authority. Should any person holding any state office named in this section cease to hold such office by reason of death, resignation, expiration of his term of office or for any other reason, then his successor in office shall take his place as a member, officer or director of the authority. No member, officer or director of the authority shall receive any compensation for any service he may render or for any duty he may perform in connection with the authority.

The board of directors shall meet on call of the president of the authority. All proceedings had and done by the board of directors shall be signed by the Governor and shall be recorded in a substantially bound book and filed in the office of the secretary. Copies of such proceedings, when certified by the secretary of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 33-13-7 - Powers enumerated.

The authority shall have the following powers:

(1) To have succession by its corporate name without time limit;

(2) To bring civil actions against others, to have civil actions brought against it, but only for breach of contract and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at its pleasure;

(4) To act as the agency of the state in authorizing, selling, issuing and approving disbursement of the proceeds of said general obligation bonds of the state subject to the provisions of this chapter;

(5) To provide for and specify the details of and to supervise and make sale of general obligation bonds of the state subject to the provisions of this chapter;

(6) To make studies and analyses of the operations of the state docks facilities and to make the reports and recommendations provided for in Section 33-13-8;

(7) To appoint and employ such attorneys and agents as the business of the authority may require; provided, that the authority shall not employ fiscal agents or financial advisers in connection with the sale of bonds.



Section 33-13-8 - Fiscal year; reports and recommendations.

The authority shall have the same fiscal year as the state. The authority shall during each fiscal year submit a report of its activities and development plans to the Legislature. It may from time to time make recommendations to the Legislature, based upon study and analysis, for the better handling of commerce passing in and through the state docks facilities, for the increase and improvement of transportation facilities, for the more economical and expeditious handling of such commerce and for the development and promotion of both domestic and foreign trade.



Section 33-13-9 - Bonds - Generally.

There are hereby authorized to be issued bonds of the state in aggregate principal amount not exceeding $45,000,000.00 for the purpose of paying costs of the development, construction, improvements, expansion and modernization (or any of them) of the State Docks Department at the Port of Mobile. The bonds hereby authorized shall be general obligations of the state, and the full faith, credit and taxing powers of the state are hereby irrevocably pledged for the prompt and faithful payment of the principal thereof and the interest thereon.

The bonds may be sold from time to time as the board of directors may deem advantageous; provided, that no bonds (other than refunding bonds) may be sold or issued unless the Governor shall have first determined that the issuance of the bonds proposed to be issued will be necessary to enable the authority to promote, develop, construct, improve, expand and modernize the state docks facilities. Except as hereinafter limited, the bonds may be executed and delivered at any time and from time to time, may be in such forms, denominations, series and numbers, may be of such tenor and maturities, may bear such date or dates, may be in registered or bearer form either as to principal or interest, or both, may be payable in such installments and at such time or times, may be payable at such place or places within or without the state, may bear interest at such rate or rates not exceeding eight percent per annum payable and evidenced in such manner, may contain provisions for redemption at the option of the authority at such date or dates prior to their maturity and upon payment of such redemption price or prices and may contain such other provisions, not inconsistent with the provisions of this chapter, all as shall be provided by the board of directors in the resolution or resolutions whereunder the bonds are issued. The principal of each series of the bonds shall mature in annual installments in such amounts as shall be specified in the resolution or resolutions of the board of directors under which they are issued, the first of which installments shall mature not later than three years after the date of the bonds of the same series and the last of which installments shall mature not later than 30 years after the date of the bonds of the same series. Any redemption price required to be paid in order to effect any redemption of bonds prior to maturity shall not exceed the face value of each bond redeemed plus accrued interest thereon to the date fixed for redemption and a premium equal to one year's interest on such bond. Each series of bonds having an installment of principal maturing more than 10 years after the date thereof shall be made subject to redemption prior to maturity, at the option of the state, at the end of the tenth year following their date and semiannually thereafter in such manner as may be specified in the resolution authorizing such series.

None of the bonds shall be sold for less than its face value plus accrued interest thereon to the date of their delivery, and all of the bonds shall be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the state computed to the respective maturities of the bonds sold; provided, that if no bid deemed acceptable by the authority is received, all bids may be rejected. Notice of each bond sale shall be given by the authority by publication in either a financial journal or a financial newspaper published in New York, New York, at least one time not less than 10 days prior to the date fixed for the sale. The authority shall cause such other publicity to be given of each bond sale as it may deem advisable, and it shall fix the terms and conditions under which each sale of bonds may be held; provided, that such terms and conditions shall not conflict with any of the requirements of this chapter. The authority is authorized to provide terms and conditions under which any of the bonds may be exchanged for like bonds of other denominations and may be converted from bearer bonds into registered bonds, either as to principal or interest or both as the authority may prescribe, and again converted into bearer bonds, all without the payment of any fee by the holder of any such bonds.

The bonds shall not be valid unless the Governor shall approve the terms and conditions under which they were authorized by the board to be issued. Such approval shall be entered on the minutes of the meeting of the board of directors at which the bonds are authorized and shall be signed by the Governor. Such approval by the Governor may, but need not, be shown on any such bonds by a facsimile of his signature printed or otherwise reproduced thereon when authorization hereof is contained in the said approval signed by him.

The bonds shall be executed in the name of the state by the Governor or by the Director of Finance, and the Great Seal of the State, or a facsimile thereof, shall be impressed, printed or otherwise reproduced thereon and attested by the Secretary of State. If the bonds are executed by the Director of Finance, such execution shall be approved on the face of the bonds by the Governor. A facsimile of the signature of any of said officials may be printed or otherwise reproduced on any of the bonds in lieu of being manually signed thereon; provided, that the signature of at least one of the said officials shall be manually signed thereon. The coupons evidencing any installments of interest on the bonds shall be executed with a facsimile of the signature of the State Treasurer printed or otherwise reproduced thereon. Each such facsimile of a signature shall be valid in all respects as if the officials the facsimiles of whose signatures are so used had signed the bonds in person. Any signature, whether manual or facsimile, which appears on any of the bonds and which purports to be the signature of the person acting as one of the officials hereinabove specified shall be treated in all respects as if it were the signature (whether manual or facsimile, as the case may be) of that official. The Great Seal of the State so used shall be valid in all respects as if the Great Seal of the State had been manually affixed to the bonds. In the event any official who shall sign the bonds or the facsimile of whose signature shall appear thereon shall thereafter cease to hold office before the bonds are delivered and paid for, the bonds and the coupons applicable thereto shall nevertheless be valid for all purposes to the same extent as if the official who signed the bonds or the facsimile of whose signature appears thereon had remained in office until all of the bonds bearing such signature or facsimile thereof shall have been delivered and paid for.

The bonds and the income therefrom shall be exempt from all taxation in the state.



Section 33-13-10 - Bonds - State Docks Facilities Reserve Fund.

There is hereby created a special fund to be designated the State Docks Facilities Reserve Fund, which shall be held in and constitute a part of the State Treasury and which shall be maintained until the principal of and interest on the bonds (or any refunding bonds that may hereafter be issued to refund any of the bonds) shall have been paid in full.

As promptly as may be practicable following each fiscal year of the state, commencing with the fiscal year ending September 30, 1976, the state docks director shall determine the number of tons (each ton to be deemed to constitute 2,000 pounds) of general cargo that was handled by the State Docks Department during the said fiscal year. Not later than 90 days after the end of each such fiscal year, the State Docks Department shall pay into the said special fund whichever is the smaller of the following:

(1) An amount equal to $.03 for each ton (i.e., 2,000 pounds) of general cargo handled by the State Docks Department at or in connection with the state docks facilities during the fiscal year with respect to which such determination was made, or

(2) The entire revenues derived by the State Docks Department from operation of the state docks facilities remaining at the end of the said fiscal year after

a. Payment of all expenses of operation and maintenance of the state docks facilities that became payable on or prior to the last day of said fiscal year,

b. Payment of all principal and interest that matured on or prior to the said last day of the said fiscal year with respect to obligations which were heretofore issued and for payment of which revenues from the state docks facilities have been heretofore pledged (or any bonds that may hereafter be issued to refund any such obligations) and

c. The making of all payments into any special funds that are required to have been made, prior to the end of the said fiscal year, in any proceedings authorizing any such obligations (or any such refunding obligations); provided, that the foregoing provisions of this section are and shall be subject to all pledges heretofore made of the revenues from the state docks facilities and all agreements set forth in any documents or proceedings wherein the said pledges were made.

The term "general cargo" as used in this section shall be deemed to include all cargo handled by the State Docks Department at or in connection with the state docks facilities except

(1) Cargo of the class generally known as proprietary cargo handled by the owners of such cargo (or their agents) at the state docks facilities under special arrangements between such owners and the State Docks Department, and

(2) Export coal handled at or in connection with that portion of the state docks facilities known as the McDuffie Terminal.

The moneys on deposit in the said special fund shall be applied for payment of the principal of and interest on the bonds; and moneys in the said special fund shall be exhausted for payment of the said principal and interest prior to the use for such purpose of any moneys in the general fund of the state.



Section 33-13-11 - Bonds - Refunding Bonds.

The authority may from time to time sell and issue refunding bonds for the purpose of refunding any matured or unmatured bonds then outstanding that were originally issued under this chapter. To the extent they may be applicable, the provisions of this chapter pertaining to the authorization, sale, execution, redemption, maximum interest rate, maturities, issuance and other details of the bonds, shall apply to such refunding bonds. The total principal amount of bonds that may be initially issued hereunder under the provisions of the first sentence of Section 33-13-9 is hereby expressly limited to $45,000,000.00; and the total amount of refunding bonds that may be issued hereunder is hereby expressly limited to the principal amount of the bonds that are to be refunded by any such refunding bonds.



Section 33-13-12 - Bonds - Disposition of proceeds; investments.

The authority shall pay out of the proceeds from the sale of any of the bonds (other than refunding bonds) those expenses which the board of directors may deem necessary or advantageous in connection with the sale or issuance thereof. The proceeds from the sale of all bonds, other than refunding bonds, remaining after paying the expenses of their sale and issuance shall be turned in to the treasury of the State Docks Department, shall be carried in a special fund therein and shall be subject to be drawn on by the State Docks Department, upon the approval of the authority, but solely for the respective purposes for which they were authorized to be issued, viz., payment of costs incurred in the development, construction, improvement, expansion and modernization (or any of them) of the state docks facilities at the Port of Mobile, as the state facilities may from time to time exist. The proceeds from the sale of any refunding bonds shall be paid into the State Treasury, shall be carried in a special fund therein and shall be subject to withdrawal by the authority for the purpose of refunding the principal of the outstanding bonds for the refunding of which they were authorized to be issued. The expenses incurred in issuing any such refunding bonds shall be paid out of the State Treasury upon approval by the authority.

Any portion of the proceeds derived from the sale of any of the bonds which the State Docks Director may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall, on order of the State Docks Director, be invested in time deposits in banks in Alabama qualified and designated as state depositories or in any securities that are direct general obligations of the United States or the principal of and interest on which are unconditionally and irrevocably guaranteed by the United States. Any such securities may, at any time and from time to time, on order of the State Docks Director, be sold or otherwise converted into cash. The income derived from any such investments shall be added to and treated as a part of the proceeds so invested.



Section 33-13-13 - Bonds - State Treasurer to pay principal and interest of bonds; records.

The State Treasurer is authorized and directed to pay the principal of and interest on the bonds (or any bonds issued to refund any of the bonds) at the respective maturities of the said principal and interest, out of the special fund created in Section 33-13-10, and to such extent, if any, as the moneys in the said special fund may be insufficient for such purpose, out of any other funds in the State Treasury. The State Treasurer is further authorized and directed to set up and maintain appropriate records pertaining to payment of the said principal and interest.






Chapter 15 - BEAR CREEK DEVELOPMENT AUTHORITY.

Section 33-15-1 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this chapter.

(2) BOARD. The board of directors of the authority.

(3) BONDS. Such term shall include bonds and notes.

(4) COUNTY. A county in the state.

(5) DIRECTOR. A member of the board of directors of the authority.

(6) GOVERNING BODY. The county commission of a county.

(7) MUNICIPALITY. An incorporated city or town of the state.

(8) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation, a municipality, a county, or an agency, department or instrumentality of a county or municipality, of one or more of the several states or of the United States of America.

(9) PROPERTY. Such term means and includes real and personal property and interests therein.

(10) STATE. The State of Alabama.

(11) WATERSHED. Such term means and includes all land in the counties of Marion, Colbert, Franklin and Winston, lying within 15 miles of Bear Creek and any of its tributaries.

(12) HEREIN, HEREBY, HEREUNDER, HEREOF. Such terms and other equivalent words refer to this chapter as an entirety and not solely to the particular section or portion thereof in which any such word is used.

The definitions set forth herein shall be deemed applicable whether the words defined are used in the singular or plural. Whenever used herein, any pronoun or pronouns shall be deemed to include both singular and plural and to cover all genders.



Section 33-15-2 - Authorization and establishment; purpose; public corporation and political subdivision.

In the interest of the unified development of Bear Creek and its tributaries and watershed, for the purposes of navigation, water conservation and supply, flood control, irrigation, industrial development, public recreation and related purposes, there is hereby authorized, and shall be established as hereinafter provided, a development authority for the Alabama portion of the Bear Creek Watershed. The authority, when incorporated in accordance herewith, shall be a public corporation and a political subdivision of the State of Alabama, composed of a board of directors selected and empowered as hereinafter provided.



Section 33-15-3 - Procedure for incorporation.

To become a corporation, the persons who are designated to become members of the initial board of directors of the authority, as provided in Section 33-15-4, shall present to the Judge of Probate of Franklin County a certificate of incorporation signed by them which shall contain:

(1) The name and official residence of each of the said persons;

(2) The term of office of each of the said persons as such directors;

(3) The name of the proposed corporation which shall be Bear Creek Development Authority;

(4) The location of the principal office of the proposed corporation which shall be in one of said named counties; and

(5) Any other matter relating to the incorporation that the said persons may choose to insert and which is not inconsistent with this article or the laws of the State of Alabama.

The certificate of incorporation shall be accompanied by:

(1) A certificate by the clerk of each of the municipalities of Red Bay, Vina, Hodges, Hackleburg, Bear Creek, Haleyville, Phil Campbell, Russellville and Cherokee, which certificate shall identify the mayor or other chief executive officer of such municipality and shall set forth the date on which the current term of office of the mayor or other chief executive officer will expire;

(2) A certificate by the clerk of each governing body of the Counties of Marion, Colbert, Franklin and Winston, which certificate shall set forth the date on which the term of office of each member of such governing body expires;

(3) A certified copy of a resolution adopted by each of the governing bodies of the Counties of Marion, Colbert, Franklin and Winston, appointing a director from such county; and

(4) A certified copy of an order of the Governor appointing a director.

The signing of the certificate of incorporation by any person as mayor or other chief executive officer of one of the aforenamed municipalities shall be void unless, at the time of such signing and at the time the authority comes into existence, the said person is the mayor or other chief executive officer of such municipality. The signing of the certificate of incorporation by any person appointed as a director by the governing body of any county shall be void unless, at the time the authority comes into existence, at least two thirds of the membership of such governing body is the same as the membership at the time of the adoption by such governing body of a resolution appointing such person as a director. The signing of the certificate of incorporation by any person as the director appointed by the Governor shall be void unless, at the time the authority comes into existence, the same Governor is in office who appointed such person.

The certificate of incorporation shall be subscribed and sworn to by each of the said persons before an officer authorized by the laws of this state to take acknowledgments to deeds. The said judge of probate shall examine the certificate of incorporation presented to him and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and shall record it in an appropriate book of records in his office. When the certificate of incorporation has been made, presented, filed and recorded as herein provided, the said persons shall constitute a public corporation under the aforesaid name, and the authority shall thereupon come into existence. There shall be no fees paid to the judge of probate for any work done in connection with the incorporation above provided for.



Section 33-15-4 - Composition of board of directors; appointment, qualifications and terms of members; vacancies in office.

The board of directors of the authority shall consist of 14 members, designated herein as directors, as follows:

(1) The governing body of each of the Counties of Marion, Colbert, Franklin, and Winston shall appoint a director of the authority who shall be a person residing in the county whose governing body makes the appointment and who shall be active in municipal, industrial, agricultural, commercial, or citizen organizations engaged in promoting comprehensive and unified development of the resources of the Bear Creek Watershed as a basis for its general economic growth. The term of office of each director so appointed shall be six years, the term of the first directors so appointed to commence on the date on which there shall be filed with the Judge of Probate of Franklin County the certificate of incorporation provided for in Section 33-15-3. The governing body of each of the above-named counties shall appoint successors to the first director so appointed by it, and any vacancy in the office of a director so appointed by it shall be filled by the same governing body by another appointment for the unexpired term.

(2) Each Governor of Alabama shall appoint a director at large to serve during the term of office of the Governor making the appointment. Any vacancy in the office of a director so appointed shall be filled by appointment by the same Governor for the unexpired term.

(3) The mayor or other chief executive officer of each of the municipalities of Red Bay, Vina, Hodges, Hackleburg, Bear Creek, Haleyville, Phil Campbell, Russellville, and Cherokee and their successors shall serve as directors during the respective term of office of such mayor or other chief executive officer.



Section 33-15-5 - Initial meeting of board; expenses of directors; quorum; acquisition by eminent domain of certain property or rights not authorized.

(a) As soon as may be practicable after completion of the incorporation as provided in Sections 33-15-3 and 33-15-4, the board of directors shall hold its first meeting at Red Bay, Alabama, elect a chairman, vice-chairman and secretary-treasurer, set a regular time and place for meetings of the board and attend to such other matters as may be appropriate. The chairman and vice-chairman shall be elected from the membership of the board; the secretary-treasurer may, but need not, be elected from the membership of the board.

(b) Directors shall serve without compensation, except reimbursement for actual traveling expenses and other necessary expenses incurred in the performance of their official duties, such expenses to be reimbursed from such funds as may be available to the authority.

(c) The quorum necessary for the board of directors to hold valid meetings and to take valid action or transact business shall be seven members.

(d) Nothing in this chapter shall be construed to authorize the acquisition by eminent domain of any real property or rights owned or controlled by railroads or utilities, either public or private.



Section 33-15-6 - Powers, duties and functions generally.

The general powers, duties and functions of the authority shall be as follows:

(1) GENERAL. The authority:

a. Shall have perpetual succession in its corporate name;

b. May bring civil actions and have civil actions brought against it in its corporate name;

c. May adopt, use, and alter a corporate seal, which shall be judicially noticed;

d. May enter into such contracts and cooperative agreements with federal, state and local governments, with agencies of such governments and with private individuals, corporations, associations and other organizations, including the Bear Creek Watershed Association, Inc., whether organized under the laws of Alabama or of another state, as the board may deem necessary or convenient to enable it to carry out the purposes of this article, which authorization shall include without limitation contracts and cooperative arrangements with any of the several states and with counties and municipalities in and agencies of such states;

e. May adopt, amend and repeal bylaws;

f. May appoint managers, officers, employees, attorneys and agents as the board deems necessary for the transaction of its business, fix their compensation, define their duties, and require bonds of such of them as the board may determine; the salaries of any such employees to be paid out of such funds as may be available to the authority from any source;

g. May institute legal proceedings in any court of competent jurisdiction and proper venue; provided, that no civil action may be brought against the authority nor may the authority be subjected to a counterclaim or cross-claim in any court other than the courts of Franklin County, Alabama; and provided further, that no civil action may be brought against the officers, directors, agents or employees of the authority nor may they or any of them be subjected to a counterclaim or cross-claim for actions in behalf of the authority in any court other than the courts of Franklin County, Alabama; and provided further, that no claim or cause of action, based wholly or in part upon allegations which call into question the validity of the authority, shall be heard or adjudicated in any court other than the courts of Franklin County, Alabama; and

h. May appoint park rangers to enforce rules and regulations including those of Section 33-15-7(c) in regard to property owned or under the jurisdiction of the Bear Creek Development Authority; to grant this authority to any conservation enforcement officer; and to give said rangers and officers the power and authority of deputy sheriffs to arrest without warrant and carry before the district court of the county which has jurisdiction over the Bear Creek Development Authority any person violating any of the laws of this state or the rules and regulations prescribed by the Bear Creek Development Authority while on the property of such authority.

(2) FORMULATION AND EXECUTION OF DEVELOPMENT PLANS. The authority is authorized to:

a. Investigate the resources of the Bear Creek Watershed and determine the requirements for its full development and for control and development of its stream system as an integral part of the economy of the area;

b. Develop and carry out a unified, comprehensive program of resource development designed to encourage and assist the economic growth of the area, which program shall not be inconsistent with official programs for statewide economic development;

c. Provide for the construction of water control structures, channel improvements and other facilities for navigation, drainage, irrigation, water conservation and supply, industrial development, recreation and related purposes, as a part of comprehensive plans;

d. Arrange with the state and with any city, county, municipality or supplier of utilities for the abandonment, relocation or other adjustments of roads, highways, bridges and utility lines; and

e. In making investigations and in formulating and executing development plans, seek and utilize the assistance of appropriate federal, state and local agencies and of private citizens and citizen organizations and, in aid of such activities, accept loans, grants or other assistance from federal, state and local governments or from agencies of such governments, and make contracts and execute instruments containing such terms, provisions and conditions as the board in its discretion deems to be necessary, proper or advisable for the purpose of obtaining such loans, grants or other assistance.

(3) LAND ACQUISITION. The authority may acquire by purchase, construction, lease, gift, condemnation or otherwise property of any kind, real, personal or mixed, or any interest therein, that the board deems necessary or convenient to the exercise of its powers or functions; provided, that acquisition by condemnation shall be limited to lands, rights in land, including leaseholds and easements, and water rights in the Bear Creek Watershed that the board determines to be necessary to the control and optimum development of Bear Creek and its tributaries, including such lands adjacent to or in the immediate vicinity of water control reservoirs as the board determines to be necessary to assure full development and optimum use of such reservoirs for the purposes of navigation, water conservation and supply, flood control, irrigation, industrial development, public recreation and related purposes. The amount and character of the interests in land, rights in land and water rights to be acquired in such area shall be determined by the board of directors, and its determination shall be conclusive. The authority's power of eminent domain may be exercised under Title 18 and any amendments thereto or pursuant to any other general statutory provisions hereafter enacted for the exercise of the power of eminent domain. The authority is expressly authorized to acquire by condemnation or otherwise and hold for resale or lease to private or other industrial organizations land or interests in land in the Alabama portion of the Bear Creek Watershed that it determines to be suitable for industrial uses, and such acquisition is hereby declared to be for the public purpose of the state's industrial development and for the increase of industrial employment opportunities.

(4) MANAGEMENT AND OPERATION. The authority may:

a. Enter into contracts with the United States, with the several states and with individuals, private corporations, associations, municipalities and other public agencies or political subdivisions of any kind, for the sale of water for municipal, domestic, agricultural or industrial use, or for the sale of any other services, facilities or commodities that the authority may be in a position to supply;

b. Acquire and develop reservoirs and shoreline lands and provide for their operation for industrial, recreational and other uses directly or by concessionaires, licensees, lessees or venders of shoreline lands;

c. Sell or lease shoreline lands, or any interest therein, in connection with development of the stream system, for uses consistent with the authority's development plan and subject to such restrictions as the authority deems necessary for reservoir protection and subject to such requirements as to character of improvements and activities and the time within which such improvements or activities shall be undertaken as the authority deems appropriate to its overall development plan;

d. Acquire or operate shoreline lands of reservoirs owned by the United States of America as the agent of the federal agency having custody and control thereof under appropriate agreements with such agencies;

e. Acquire, construct or operate such other facilities or works of improvement as are necessary to effectuate plans for the comprehensive development of the area;

f. Make and enforce reasonable rules and regulations governing the use of any facilities and other property owned, controlled or operated by the authority;

g. Provide for such insurance as the board may deem advisable; and

h. Fix and revise from time to time reasonable rates, fees and other charges for the sale of water for municipal, domestic, agricultural or industrial use, or for the sale of any other services, facilities or commodities that the authority may be in a position to supply.

(5) FINANCING. The authority may:

a. Sell and issue its bonds from time to time in order to provide funds for any corporate function, use or purpose, all such bonds to be payable solely out of the revenues derived from the facilities and other property of the authority or out of the revenues of any particular facilities and other property of the authority; and

b. Secure such bonds by a pledge of all or any of the revenues which may now or hereafter come to the authority from any source, by a mortgage or deed of trust covering the authority's land or any part thereof, or under the provisions of a trust indenture, or by a combination of one or more thereof; provided, that all obligations created or assumed and all bonds issued by the authority shall be solely and exclusively obligations of the authority and shall not create an obligation or debt of the state or of any county or municipality.



Section 33-15-7 - Rates, fees and charges; user permits.

(a) Rates, fees and charges for services rendered by the authority from any of its facilities shall be fixed and from time to time revised by the authority; provided, that such rates, fees and charges shall be so fixed as at all times to provide funds at least sufficient:

(1) To pay the cost of operating, maintaining, repairing, replacing, extending and improving the facilities and other property from which such services are rendered;

(2) To pay the principal of and the interest on all bonds issued and obligations assumed by the authority that are payable out of the revenues derived from the operation of those facilities as the said principal and interest become due and payable;

(3) To create and maintain such reserves for the foregoing purposes or any of them as may be provided in any mortgage and deed of trust or trust indenture executed by the authority hereunder or in any resolutions of the board of directors authorizing the issuance of bonds, the assumption of any obligation or the acquisition of any such facilities and other property; and

(4) To make such annual payments, if any, to the United States of America or any agency or instrumentality thereof, the several states, municipalities, counties, departments, authorities, agencies and political subdivisions of the several states and any public corporations organized under the laws of the several states as the authority may have contracted to make.

(b) Any schedule or schedules of rates and other charges adopted by the board:

(1) May provide for the rendition by the authority to customers served by it of combined statements or bills for service furnished from one or more of its facilities;

(2) May permit the authority to decline to accept payment of charges for service from any of its said facilities, without payment of charges for service at the same premises from any one or more of its other facilities;

(3) May provide for discontinuance of service from any or all of its facilities at any premises with respect to which there is a delinquency in the payment of charges for service from any part of the facilities of the authority;

(4) May provide for the payment of connection fees, disconnection fees and reconnection fees; and

(5) May require, as a prerequisite to the rendition of any service, the making of a deposit as security for payment of bills, on which deposit the authority shall not be obligated to pay or allow interest.

(c) It shall be unlawful for any person to use any facility operated and maintained by Bear Creek Development Authority without first obtaining a user permit. Said permits are to be issued by and may be obtained from Bear Creek Development Authority or any of its authorized vendors during normal business hours. Any person found guilty of violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than $100.00.



Section 33-15-8 - Bonds and other obligations - Generally.

All bonds issued by the authority shall be signed by the chairman of its board of directors and attested by its secretary-treasurer, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the said chairman; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto and a facsimile of the signature of the chairman of its board of directors may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this chapter, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of the board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The principal of and interest on any bonds and other securities issued or obligations assumed by the authority may thereafter at any time (whether before, at or after maturity of any such principal and whether at, after or not exceeding six months prior to the maturity of any such interest) and from time to time be refunded by the issuance of refunding bonds of the authority, which may be sold by the authority at public or private sale at such price or prices as may be determined by the board to be most advantageous or which may be exchanged for the bonds or other obligations to be refunded. The authority may pay all expenses, premiums and commissions which the board may deem necessary and advantageous in connection with any financing done by it. All bonds issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source. All obligations created or assumed and all bonds issued by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of any county or municipality; provided, that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. All bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues of the authority specified in the proceedings authorizing those bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely out the revenues derived from the operation of all facilities owned by the authority, or solely out of the revenues from the operation of any part of such facilities, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular facilities and other property of the authority. The authority may pledge for the payment of any of its bonds the revenues from which such bonds are payable and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds the facilities and other property, or any part thereof, the revenues or any part of the revenues from which are so pledged. Any mortgage and deed of trust or trust indenture made by the authority may contain such agreements as the board of directors may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture and respecting the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made; provided, that no such instrument shall be subject to foreclosure.



Section 33-15-9 - Bonds and other obligations - Contracts to secure bonds and other obligations.

As security for payment of the principal of and interest on bonds issued or obligations assumed by it, the authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any facilities owned by it, or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from such facilities, for the disposition and application of its gross revenues or any part thereof, and for any other act or series of acts not inconsistent with the provisions of this chapter for the protection of the bonds and other obligations being secured and the assurance that the revenues from such facilities will be sufficient to operate such facilities, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such facilities and the making of replacements thereof and capital improvements thereto. Any contract pursuant to the provisions of this section may be set forth in any resolution of the board of directors authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust or trust indenture made by the authority hereunder.



Section 33-15-10 - Bonds and other obligations - Statutory mortgage lien.

Any resolution of the board of directors or trust indenture, under which bonds may be issued pursuant to the provisions of this chapter may contain provisions creating a statutory mortgage lien, in favor of the holders of such bonds and of the interest coupons applicable thereto, on the facilities and other property (including any after-acquired property) out of the revenues from which such bonds are made payable. The said resolution of the board of directors or the said trust indenture may provide for the filing for record in the office of the judge of probate of each county in which any part of such facilities or other property may be located of a notice containing a brief description of such facilities or other property, a brief description of such bonds and a declaration that said statutory mortgage lien has been created for the benefit of the holders of such bonds and the interest coupons applicable thereto upon such facilities and other property, including any additions thereto and extensions thereof. Each judge of probate shall receive, record and index any such notice filed for record in his office. The recording of such notice, as herein provided, shall operate as constructive notice of the contents thereof.



Section 33-15-11 - Bonds and other obligations - Use of proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to

(1) The fiscal, engineering, legal and other expenses incurred in connection with the issuance of the bonds,

(2) In the case of bonds issued to pay costs of construction, interest on such bonds (or, if a part only of any series of bonds is issued for construction purposes, interest on that portion of the bonds of that series that is issued to pay construction costs) prior to and during such construction and for not exceeding one year after completion of such construction, and

(3) In the case of bonds issued for the purpose of refunding principal and interest, or either, with respect to bonds issued or obligations assumed by the authority, any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded.



Section 33-15-12 - Exemption from taxation, etc.

The authority, its income, the property of the authority while owned by it, all bonds issued by the authority, the income from such bonds, conveyances by or to the authority and leases, mortgages and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama. The authority shall not be obligated to pay or allow any fees, taxes or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation or the recording of any document. No license or excise tax may be imposed on the authority in respect to the privilege of engaging in any of the activities authorized by this chapter.



Section 33-15-13 - Monetary contributions by certain counties and municipalities.

Marion, Colbert, Franklin and Winston Counties and the municipalities named in subdivision (3) of Section 33-15-4 are each hereby authorized and empowered to contribute to the authority any amount or amounts of money, either with or without consideration therefor, that their respective governing bodies, acting in their sole discretion without the necessity of authorization at any election of qualified electors, shall approve to be paid from the general fund of the respective county or municipality. Governing bodies of such counties or municipalities are hereby empowered to levy and collect ad valorem taxes within constitutional limits for such purposes, which are hereby declared to be for municipal and county public purposes.



Section 33-15-14 - Freedom of authority from supervision and control.

This chapter is intended to aid the State of Alabama in the execution of its duties by providing an appropriate and independent political subdivision of the state with full and adequate powers to fulfill the functions herein authorized. Except as in this chapter expressly otherwise provided, no proceeding, notice or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the acquisition of any property or facilities or the issuance of any bonds, mortgage and deed of trust or trust indenture. The authority, its facilities and other property and the rates and charges thereof shall be exempt from all jurisdiction of, and all regulation and supervision by, the Public Service Commission. Neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to the issuance of bonds by the authority. Nothing herein shall be construed to repeal the requirement for obtaining the permit provided for in Section 22-23-2.



Section 33-15-15 - Annual reports.

The board of directors of the authority shall report annually to the Governor of Alabama and shall likewise report annually to the governing bodies of Marion, Colbert, Franklin and Winston Counties and the incorporated municipalities named in Section 33-15-4. Such reports shall include a statement of financial receipts and expenditures and a summary of all activities and accomplishments for the period and proposed plans for the next year.



Section 33-15-16 - Use of public roads.

The authority is hereby authorized to use the rights-of-way of all public roads in the state without securing the prior approval of the state or of its agencies or departments or the governing body of any county and subject only to the necessity of obtaining the municipal consent required by Section 220 of the Constitution of Alabama; provided, however, that nothing herein shall be construed to exempt the authority from the requirements of Section 23-1-4; and provided further, that the authority shall have the duty to restore at its expense all roads, highways and public rights-of-way in which it may have made excavations or done other work in laying pipes or performing any of its other corporate functions.



Section 33-15-17 - Cooperation of state agencies.

All agencies of the state are hereby authorized and directed to extend their cooperation and lend assistance to the authority in the formulation and implementation of its development program.



Section 33-15-18 - Advisory board.

For the purpose of coordinating its activities with the needs and undertakings of other local organizations and groups, the board of directors may establish an advisory board consisting of the chairman of the board of directors of the authority (who shall be chairman of the advisory board) and of sufficient members to represent adequately so far as feasible industry, commerce, agriculture, recreation, the general public, any official planning and developmental bodies in the area and organized citizens groups working for the development of the Bear Creek Watershed.



Section 33-15-19 - Chapter cumulative; construction of chapter.

This chapter shall be considered supplemental and additional to any and all other laws and confers sufficient power in and of itself for the purposes set forth herein. This chapter shall be liberally construed to effectuate its purpose of facilitating the development of the resources of the Bear Creek Watershed.






Chapter 16 - COOSA VALLEY DEVELOPMENT AUTHORITY.

Section 33-16-1 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this chapter.

(2) BOARD. The board of directors of the authority.

(3) BONDS. The bonds issued under the provisions of this chapter.

(4) COUNTY. A county in the state.

(5) DIRECTOR. A member of the board of directors of the authority.

(6) MUNICIPALITY. An incorporated city or town of the state.

(7) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation organized under the laws of Alabama or of another state, a municipality, a county, or an agency, department or instrumentality of a county or municipality, of one or more of the several states, or of the United States.

(8) PROPERTY. Such term means and includes real and personal property, and interests therein.

(9) STATE. In the absence of clear implication herein otherwise, such term means the State of Alabama.

(10) WATERWAY. A navigable waterway utilizing the channel of the Coosa River between Montgomery and Gadsden and to the Alabama-Georgia boundary, as authorized by the River and Harbor Act of March 2, 1945, Public Law 14, 79th Congress, 1st Session (1945).

(11) HEREIN, HEREBY, HEREUNDER, HEREOF. These and other equivalent words refer to this chapter as an entirety and not solely to the particular section or portion thereof in which any such word is used.



Section 33-16-2 - Legislative intent; construction of chapter.

The Legislature hereby makes the findings of facts and declaration of intent hereinafter set forth in this section. The construction of a navigable waterway between Montgomery and Gadsden and to the Alabama-Georgia boundary, utilizing the channel of the Coosa River, would provide a new transportation route of great importance and would stimulate the development of commerce, agriculture and industry in many sections of the state. It is the intention of the Legislature by the passage of this chapter to implement the provisions of Amendment No. 287 of the Constitution of Alabama. In order to further the developments herein found to be beneficial, it is the intention of the Legislature to authorize the formation of a public corporation for the following purposes:

(1) To cooperate with the United States, the State of Alabama, other participating states, counties and municipalities, with all agencies, departments and instrumentalities of such political entities, and with private individuals, corporations, associations and other persons in furthering the development of the waterway project;

(2) To undertake all obligations and perform all actions that shall be necessary to fulfill the requirements of local contribution, participation and cooperation now, or hereafter, established by the United States in connection with the waterway project;

(3) To cooperate generally with the United States, the State of Alabama, other participating states, counties and municipalities, with all agencies, departments and instrumentalities of such political entities, in promoting projects in the basin of the Coosa River for navigation, water conservation and supply, flood control, irrigation, industrial development, public recreation and related purposes.

It is further the intention of the Legislature to authorize the issuance of general obligation bonds of the state herein provided for and to empower the said public corporation to supervise the sale of the said bonds and to expend the proceeds of the said bonds in discharging the duties and obligations which the said public corporation is authorized by this chapter to undertake. Nothing herein is intended to authorize such public corporation to engage in or finance, directly or indirectly, the production, transmission, distribution or sale of electric power or to acquire by purchase, license, lease, condemnation or otherwise a hydroelectric project, or any part thereof, now or hereafter licensed by the federal power commission under the Federal Power Act of June 10, 1920, Public Law No. 280, 66th Congress, 2nd Session, and amendments thereto. Likewise nothing herein is intended to authorize such public corporation to engage in or finance, directly or indirectly, the organization or operation of any irrigation district or similar irrigation authority.

This chapter shall be liberally construed in conformity with its purpose.



Section 33-16-3 - Authorization to form public corporation.

The Governor, the Lieutenant Governor, the Speaker of the House of Representatives of the State Legislature, the Director of Finance, the Highway Director, the Director of the State Docks Department and the President of the Coosa-Alabama River Improvement Association may become a public corporation, with the powers hereinafter provided, by proceeding according to the provisions of Section 33-16-4.



Section 33-16-4 - Procedure for incorporation.

To become a corporation, the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the Director of Finance, the Highway Director, the Director of the State Docks Department and the President of the Coosa-Alabama River Improvement Association shall present to the Secretary of State of Alabama an application signed by each of them which shall set forth

(1) The name, official designation and official residence of each of the applicants;

(2) The name of the proposed corporation, which shall be Coosa Valley Development Authority;

(3) The location of the principal office of the proposed corporation; and

(4) Any other matter relating to the proposed corporation which the applicants may choose to insert and which is not inconsistent with this chapter or the laws of the State of Alabama.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the State of Alabama to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 33-16-5 - Certificate of incorporation; no fees to be paid to Secretary of State.

When the application has been made, filed and recorded, as herein provided, the applicants shall constitute a public corporation under the name submitted in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation under the Great Seal of the State and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any service rendered or work performed in connection with the authority thus formed, its incorporation, dissolution or records.



Section 33-16-6 - Members, officers and directors; records of proceedings.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the Lieutenant Governor shall be its vice-president, and the Director of Finance shall be its secretary. The State Treasurer shall be the treasurer of the authority and shall act as custodian of its funds, but he shall not be a member of the authority. The members of the authority shall constitute all the members of the board of directors of the authority, and any four members of the board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section, or the President of the Coosa-Alabama River Association, cease to hold office by reason of death, resignation of his term of office or for any other reason, then his successor in office shall take his place as a member and officer of the authority. Except as hereinafter provided, no member, officer or director of the authority shall receive any compensation in addition to that now authorized by law for any service they may render or for any duty they may perform in connection with the authority; provided, that the Lieutenant Governor and the Speaker of the House of Representatives shall receive for each day devoted to the business of the authority the same per diem compensation and allowance that would be paid to them for attending legislative sessions, but this special compensation and allowance shall not be allowed on days when the Lieutenant Governor and the Speaker of the House of Representatives are paid the per diem compensation and allowance for attending legislative sessions. The herein provided for special compensation and allowance of the Lieutenant Governor and the Speaker of the House of Representatives shall be paid out of the moneys appropriated for the expenses of the Legislature in the same manner that the per diem compensation and allowance of legislators serving on interim committees are paid.

All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority and recorded in a substantially bound book, which shall be kept in the office of the Secretary of State. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 33-16-7 - Duties and obligations which may be undertaken.

The authority may undertake and discharge the duties and obligations set forth in this section as follows:

In connection with the waterway, the authority may do or cause to be done the following:

(1) Construct, improve, maintain and operate all highway and railroad bridges necessitated by the waterway and construct and maintain all highway relocations and alterations necessitated by the waterway;

(2) Construct, improve, maintain and operate all river and canal terminals necessitated by the waterway;

(3) Construct and maintain all alterations in sewer, water supply and drainage facilities necessitated by the waterway;

(4) Assume any increased cost necessitated by the waterway in connection with maintaining and operating utility crossings.

It is the intention of the Legislature to make the scope of the foregoing duties and obligations which may be undertaken by the authority commensurate with the corresponding requirements of local contribution and participation established by the River and Harbor Act of March 2, 1945, Public Law 14, 79th Congress, 1st Session (1945) and by other provisions of federal law (including duly adopted rules and regulations of agencies of the United States) which pertain to the respective responsibilities of the authority and the United States with respect to the development of the waterway. In particular, in connection with the construction, improvement or relocation of any highway or railroad bridge, the authority may pay such portion of the total cost of such construction, improvement or relocation as may be apportioned, without regard to the cost of improvements unrelated to navigation, to the owner of such bridge pursuant to the provisions of the Truman-Hobbs Act of June 21, 1940, Public Law 647, 76th Congress (1940), as amended, regardless of whether such bridge is owned by the authority or by a party other than the authority; provided, however, that, if such bridge is owned by the authority, the state, any municipality in the state or any other political subdivision or instrumentality of the state, the authority may pay all of the costs of such construction, improvement or relocation, except for such portion thereof as may be apportioned to the United States pursuant to the provisions of the aforesaid Truman-Hobbs Act of June 21, 1940, as amended.



Section 33-16-8 - Powers enumerated.

The authority shall have the following powers:

(1) To have succession by its corporate name without time limit;

(2) To bring civil actions and have civil actions brought against it and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To receive, take and hold by sale, gift, lease, devise or otherwise real and personal property of every kind and description, and to manage the same;

(5) To acquire by purchase, gift or the exercise of the power of eminent domain, or any other lawful means, and to convey or cause to be conveyed to the United States, the State of Alabama, any county or municipality in the state, or to any agency, department or instrumentality of such political entities, or to any public corporation, any real, personal or mixed property necessary or convenient to the authority in the performance of its duties and obligations in connection with the waterway project;

(6) To exercise the right of eminent domain as freely and completely as, and in the same manner that, the State of Alabama is empowered to exercise such right;

(7) To enter into contracts with the United States, the State of Alabama, counties and municipalities, with all agencies, departments and instrumentalities of such political entities, and with private individuals, firms, corporations and other persons for any purpose related to the authority's duties and obligations in connection with the waterway project;

(8) To supervise the sale of general obligation bonds of the state subject to the provisions of Section 33-16-12 and to extend the proceeds of the said bonds in discharging its duties and obligations in connection with the waterway project;

(9) To appoint and employ such attorneys and agents as the business of the authority may require; provided, that the authority shall not employ fiscal agents in connection with the sale of bonds;

(10) To appoint and employ an administrator and supporting staff with such duties and powers, for such terms and at such salaries as the board of directors shall deem advisable;

(11) To delegate, subject to the provisions of Section 33-16-10, the performance of the authority's duties and obligations to the Highway Department, the State Docks Department, and any other public corporations, agencies and departments of the state, in such part, to such extent, and on such terms as the board of directors shall deem advisable and to turn over to such other public corporations, agencies and departments of the state any and all funds of the authority necessary to enable such other public corporations, agencies and departments to perform the duties and obligations of the authority delegated to them.



Section 33-16-9 - Contracts.

The aggregate monetary obligation that the authority may incur in connection with its contracts (other than contracts of the type described in the next succeeding paragraph) shall not at any time exceed the sum of:

(1) Any uncommitted or unencumbered moneys then appropriated to the authority by the Legislature; and

(2) Any uncommitted or unencumbered proceeds of bonds available or to become available from bonds then authorized by the authority and approved by the Governor pursuant to Section 33-16-12.

No contract which is subject to the foregoing restriction and which involves the expenditure of money, whether now or later, shall be approved or ratified by the board of directors unless the resolution approving or ratifying the same shall include a determination that there will be compliance with the preceding limitation when the amount of the obligation of the contract in question has been added to the already existing obligations of the authority. This determination by the board of directors shall be conclusive of the question of compliance.

The restriction set forth in the preceding paragraph shall not apply to any contract between the authority and the United States, or an agency thereof, pursuant to which the authority agrees to satisfy the requirements of local contribution and participation with respect to a project related to the development of the waterway. Prior to the execution of any such contract between the authority and the United States, or an agency thereof, the board of directors of the authority shall adopt a resolution approving such contract, which resolution shall include a determination that the moneys expected to be available to the authority for the payment of its monetary obligations (if any) under such contract will be sufficient to pay such monetary obligations.

Except as otherwise provided in the last paragraph of this section, all contracts of the authority for the construction, reconstruction, relocation, maintenance and operation of highways, roads and bridges, and work incidental or related thereto, and the acquisition of property necessary therefor, shall be in writing, shall be subject to the rules and regulations and shall be let under the supervision of the Highway Department and shall be subject to approval by the Governor and by the Highway Department. All work provided for in any such contract shall be supervised by the highway department. All persons engaging in the supervision or performance of any work involving highways, roads and bridges that may be done by the authority without the award of a contract therefor shall be employees of the Highway Department.

Except as otherwise provided in the last paragraph of this section, all contracts of the authority for the construction, reconstruction or relocation of any facilities or structures and all purchases of equipment by the authority shall be made on the basis of competitive bidding in the manner and according to the procedures provided in Sections 39-2-1 through 39-2-13 and 41-16-20 through 41-16-32, and any other applicable statutes.

In connection with the construction, reconstruction or relocation of highways, roads and bridges, and the acquisition of property necessary therefor, the authority may enter into contracts with the United States, or an agency thereof, pursuant to which the work related to any such construction, reconstruction or relocation shall be performed, and any property necessary therefor shall be acquired, by the United States, or an agency thereof, or by one or more contractors selected by the United States, or an agency thereof. Any such contract between the authority and the United States, or an agency thereof, shall not be subject to the requirements and restrictions (including, without limitation, the requirements with respect to competitive bidding) set forth in the two immediately preceding paragraphs of this section.



Section 33-16-10 - Delegation of duties, etc., to other public corporations, agencies and departments of state.

Any duties and obligations of the authority which shall be delegated by the board of directors of the authority to the Highway Department, the State Docks Department or any other public corporation, agency or department of the state shall be undertaken and discharged by the public corporation, agency or department to which such duties and obligations shall have been delegated; provided, that such a delegation shall not be effective and shall not release the authority from the duties and obligations proposed to be delegated nor impose any duties or obligations on the public corporations, agencies and departments to which a delegation shall have been made unless the Governor and the director, head or governing body of the public corporation, agency or department to which a delegation shall have been made shall approve such delegation in all respects; and, provided further, that the public corporation, agency or department shall at the time of such delegation be empowered by laws other than this chapter to perform duties and discharge obligations of the kind delegated and that this section shall not be construed to change the lawfully established nature and functions of public corporations, agencies and departments of the state.



Section 33-16-11 - Construction, maintenance, etc., of terminals.

In connection with the navigational use of the waterway, the authority is hereby authorized to construct, improve, maintain and operate suitable and adequate river and canal terminals in accordance with plans approved by the Secretary of the Army of the United States and the Chief of Engineers of the United States army; provided that any obligations undertaken by the authority in connection with the provision and maintenance of such terminals may be delegated by the authority to the State Docks Department.



Section 33-16-12 - Bonds - Generally.

There are hereby authorized to be issued bonds of the state in aggregate principal amount not exceeding $10,000,000.00. The bonds hereby authorized shall be general obligations of the state, and the full faith and credit of the state are hereby irrevocably pledged for the prompt and faithful payment of the principal of and the interest on the bonds.

The bonds may be sold from time to time as the board of directors may deem advantageous; provided, that no bonds (other than refunding bonds) may be sold or issued unless the Governor shall have first determined that the issuance of the bonds proposed to be issued will be necessary to enable the authority to fulfill the requirements of local contribution, participation and cooperation established by the United States in connection with the waterway project. Except as hereinafter limited, the bonds may be executed and delivered at any time and from time to time, may be in such forms, denominations, series and numbers, may be of such tenor and maturities, may bear such date or dates, may be in registered or bearer form either as to principal or interest, or both, may be payable in such installments and at such time or times, may be payable at such place or places within or without the state, may bear interest at such rate or rates payable and evidenced in such manner, may contain provisions for redemption at the option of the authority at such date or dates prior to their maturity and upon payment of such redemption price or prices, and may contain such other provisions not inconsistent with the provisions of this chapter, all as shall be provided by the board of directors in the resolution or resolutions whereunder the bonds are issued. The principal of each series of the bonds shall mature in annual installments in such amounts as shall be specified in the resolution or resolutions of the board of directors under which they are issued, the first of which installments shall mature not later than one year after the date of the bonds of such series and the last of which installments shall mature not later than 20 years after the date of the bonds of the same series. Any redemption price required to be paid in order to effect any redemption of bonds prior to maturity shall not exceed the face value of each bond redeemed plus accrued interest thereon to the date fixed for redemption and a premium equal to one year's interest on such bond. Each series of bonds having an installment of principal maturing more than 10 years after the date thereof shall be made subject to redemption prior to maturity, at the option of the state, at the end of the tenth year following their date and semiannually thereafter, as a whole or in part in the inverse order of the numbers of the bonds of that series. When each series of the bonds is issued, the maturities of the bonds of that series shall, to such extent as may be practicable, be so arranged that during each then succeeding fiscal year of the state the aggregate installments of principal and interest that will mature on all bonds that will be outstanding hereunder, immediately following the issuance of the bonds of that series, will be substantially equal; provided, that the determination by the authority that the requirements of this sentence have been complied with shall be conclusive of such compliance and the purchasers of any of the bonds and all subsequent holders thereof shall be fully protected by such determination.

None of the bonds shall be sold for less than their face value plus accrued interest thereon to the date of their delivery, and all of the bonds shall be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the state computed to the respective maturities of the bonds sold; provided, that, if no bid deemed acceptable by the commission is received, all bids may be rejected. Notice of each bond sale shall be given by the authority by publication in either a financial journal or a financial newspaper published in New York, New York, and also by publication in a newspaper published in the State of Alabama, each of which notices must be published at least one time not less than 10 days prior to the date fixed for the sale. The authority shall cause such other publicity to be given of each bond sale as it may deem advisable, and it shall fix the terms and conditions under which each sale of bonds may be held; provided, that such terms and conditions shall not conflict with any of the requirements of this chapter. The authority is authorized to provide terms and conditions under which any of the bonds may be exchanged for like bonds of other denominations and may be converted from bearer bonds into registered bonds, either as to principal or interest or both as the authority may prescribe, and again converted into bearer bonds. Subject to the provisions of this chapter, the authority may from time to time sell and issue refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority then outstanding.

The bonds shall not be valid unless the Governor shall approve the terms and conditions under which the bonds were authorized to be issued by the board of directors of the authority. Such approval shall be entered on the minutes of the meeting of the board of directors at which the bonds are authorized, and shall be signed by the Governor. Such approval by the Governor may be shown on any such bonds by a facsimile of his signature printed or otherwise reproduced thereon when authorization thereof is contained in the said approval signed by him.

The bonds shall be executed in the name of the state by the Governor, and the Great Seal of the State, or a facsimile thereof, shall be affixed, printed or otherwise reproduced thereon and attested by the Secretary of State. A facsimile of the signature of either, but not of both, of said officials may be printed or otherwise reproduced on any of the bonds in lieu of being manually inscribed thereon. The coupons evidencing any installments of interest on the bonds shall be executed with a facsimile of the signature of the State Treasurer printed or otherwise reproduced thereon. Each such facsimile of a signature shall be valid in all respects as if the officials the facsimiles of whose signatures are so used had signed the bonds in person. Any facsimile of the Great Seal of the State so used shall be valid in all respects as if the Great Seal of the State had been manually affixed to the bonds. In the event any official who shall sign the bonds or the facsimile of whose signature shall appear thereon shall thereafter cease to hold office before they are delivered and paid for, the bonds and the coupons applicable thereto shall nevertheless be valid for all purposes to the same extent as if the official who signed the bonds or the facsimile of whose signature appears thereon had remained in office until all of the bonds bearing such signature or facsimile thereof shall have been delivered and paid for.

The bonds and the income therefrom shall be exempt from all taxation in the state.



Section 33-16-13 - Bonds - Disposition of proceeds; investments.

The authority shall pay out of the proceeds from the sale of any of the bonds all expenses which the board of directors may deem necessary or advantageous in connection with the sale and issuance of the bonds. The proceeds from the sale of all bonds, other than refunding bonds, remaining after paying the expenses of their sale and issuance shall be turned in to the State Treasury, shall be carried in a special fund to be designated the Coosa Valley Development Authority fund, and shall be subject to be drawn on by the authority, upon approval by the Governor, but solely for the purpose of discharging the duties and obligations undertaken by the authority in connection with the waterway project. The proceeds from the sale of any refunding bonds remaining after the expense of their issuance shall be used only for the purpose of refunding the principal of outstanding bonds issued hereunder and of paying any premium that may be necessary to be paid in order to redeem or retire the bonds to be refunded.

Any portion of the proceeds derived from the sale of any of the bonds which the board of directors of the authority may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall, on order of the authority, be invested by the State Treasurer in any securities that are direct general obligations of the United States or the principal of and interest on which are unconditionally and irrevocably guaranteed by the United States. Any such securities may, at any time and from time to time, on order of the authority, be sold or otherwise converted by the State Treasurer into cash. The income derived from any such investments shall be added to and treated as a part of the Coosa Valley Development Authority Fund.



Section 33-16-14 - Bonds - State Treasurer to pay principal and interest of bonds; records.

Out of any funds in the State Treasury that may be available for such purpose, the State Treasurer is authorized and directed to pay the principal of and interest on the bonds at the respective maturities of the said principal and interest, and he is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 33-16-15 - Dissolution of authority.

At any time when no duties or obligations of the authority shall remain to be discharged, or when all duties and obligations remaining to be discharged have been effectively delegated to public corporations, agencies and departments of the state in accordance with Section 33-16-10, the authority may be dissolved upon the filing with the secretary of state of an application for dissolution, which shall be subscribed by each of the members of the authority, and which shall be sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of said application for dissolution, the authority shall cease and any property owned by it at the time of its dissolution shall pass to the state. The Secretary of State shall file and record the application for dissolution, in an appropriate book of record in his office, and shall make an issue, under the Great Seal of the State, a certificate that the authority is dissolved and shall record the same certificate with the application of dissolution.






Chapter 17 - TOMBIGBEE VALLEY DEVELOPMENT AUTHORITY.

Section 33-17-1 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this chapter.

(2) BOARD. The board of directors of the authority.

(3) BONDS. The bonds issued under the provisions of this chapter.

(4) COUNTY. A county in the state.

(5) DIRECTOR. A member of the board of directors of the authority.

(6) FLOOD CONTROL PROJECT. The project for the construction and maintenance of improvements in the channels of tributary streams of the Tombigbee River in order to prevent or abate the flooding of such streams, as authorized by the Flood Control Act of 1958, 72 Statutes at Large 297, 85th Congress, 2nd Session (1958), in accordance with House Document No. 167, 84th Congress, 1st Session (1955).

(7) MUNICIPALITY. An incorporated city or town of the state.

(8) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation organized under the laws of Alabama or of another state, a municipality, a county, or an agency, department or instrumentality of a county or municipality, of one or more of the several states, or of the United States.

(9) PROPERTY. Such term means and includes real and personal property, and interests therein.

(10) STATE. In the absence of clear implication herein otherwise, such term means the State of Alabama.

(11) WATERWAY. A navigable waterway, utilizing the channel of the Tombigbee River, between Demopolis, Alabama and the Tennessee River, as authorized by the River and Harbor Act of 1946, 60 Statutes at Large 634, 79th Congress, 2nd Session (1946), in accordance with House Document No. 486, 79th Congress, 2nd Session (1946).

(12) HEREIN, HEREBY, HEREUNDER and HEREOF. These and other equivalent words refer to this chapter as an entirety and not solely to the particular section or portion thereof in which any such word is used.



Section 33-17-2 - Legislative intent; construction of chapter.

The Legislature hereby makes the findings of facts and declaration of intent hereinafter set forth in this section. The construction of a navigable waterway between Demopolis, Alabama and the Tennessee River, utilizing the channel of the Tombigbee River, would provide a new transportation route of great importance and would stimulate the development of commerce, agriculture and industry in many sections of the state. Local flooding along the tributary streams of the Tombigbee River occurs frequently in the growing and harvesting season and causes considerable damage to agriculture in the affected sections of the state. Improvements in the channels of the tributary streams will eliminate much of the damage caused by flooding and will also permit improved farming practices and better land use.

It is the intention of the Legislature by the passage of this chapter to implement the provisions of Amendment No. 270 of the Constitution of Alabama. In order to further the developments herein found to be beneficial, it is the intention of the Legislature to authorize the formation of a public corporation for the following purposes:

(1) To cooperate with the United States, the State of Alabama, other participating states, counties and municipalities, with all agencies, departments and instrumentalities of such political entities, with the Tennessee-Tombigbee Waterway Development Authority, and with private individuals, corporations, associations and other persons in furthering the development of the waterway and the flood control project;

(2) To undertake all obligations and perform all actions that shall be necessary to fulfill the requirements of local contribution, participation and cooperation now established by the United States in connection with the waterway and the flood control project; and

(3) To cooperate generally with the United States, the State of Alabama, other participating states, counties and municipalities, with all agencies, departments and instrumentalities of such political entities, and with the Tennessee-Tombigbee Waterway Development Authority in promoting projects in the basin of the Tombigbee River for navigation, water conservation and supply, flood control, irrigation, industrial development, public recreation and related purposes.

It is further the intention of the Legislature to authorize the issuance of general obligation bonds of the state herein provided for and to empower the said public corporation to supervise the sale of the said bonds and to expend the proceeds of the said bonds in discharging the duties and obligations which the said public corporation is authorized by this chapter to undertake.

This chapter shall be liberally construed in conformity with its purpose.



Section 33-17-3 - Authorization to form public corporation.

The Governor, the Lieutenant Governor, the Speaker of the House of Representatives of the State Legislature, the Director of Finance, the Highway Director and the Director of the State Docks Department may become a public corporation, with the powers hereinafter provided, by proceeding according to the provisions of Section 33-17-4.



Section 33-17-4 - Procedure for incorporation.

To become a corporation, the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the Director of Finance, the Highway Director and the Director of the State Docks Department shall present to the Secretary of State of Alabama an application signed by each of them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with certificates respecting the due election of those who are elected to the offices respectively held by them and certified copies of the commissions evidencing the due appointment of those who are appointed to the offices respectively held by them;

(2) The date on which each applicant was inducted into office and the term of office of each applicant;

(3) The name of the proposed corporation, which shall be Tombigbee Valley Development Authority;

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the proposed corporation which the applicants may choose to insert and which is not inconsistent with this chapter or the laws of the State of Alabama.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the State of Alabama to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 33-17-5 - Certificate of incorporation; no fees to be paid to Secretary of State.

When the application has been made, filed and recorded, as herein provided, the applicants shall constitute a public corporation under the name submitted in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation under the Great Seal of the State and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any service rendered or work performed in connection with the authority thus formed, its incorporation, dissolution or records.



Section 33-17-6 - Members, officers and directors; records of proceedings.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the Lieutenant Governor shall be its vice-president, and the Director of Finance shall be its secretary. The State Treasurer shall be the treasurer of the authority and shall act as custodian of its funds, but he shall not be a member of the authority. The members of the authority shall constitute all the members of the board of directors of the authority, and any four members of the board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold office by reason of death, resignation of his term of office, or for any other reason, then his successor in office shall take his place as a member and officer of the authority.

Except as hereinafter provided, no member, officer or director of the authority shall receive any compensation in addition to that now authorized by law for any service they may render or for any duty they may perform in connection with the authority; provided, that the Lieutenant Governor and the Speaker of the House of Representatives shall receive for each day devoted to the business of the authority the same per diem compensation and allowance that would be paid to them for attending legislative sessions, but this special compensation and allowance shall not be allowed on days when the Lieutenant Governor and the Speaker of the House of Representatives are paid per diem compensation and allowance for attending legislative sessions. The herein provided for special compensation and allowance of the Lieutenant Governor and the Speaker of the House of Representatives shall be paid out of the moneys appropriated for the expenses of the Legislature in the same manner that the per diem compensation and allowance of legislators serving on interim committees are paid.

All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority and recorded in a substantially bound book, which shall be kept in the office of the Secretary of State. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 33-17-7 - Duties and obligations which may be undertaken.

The authority may undertake and discharge the duties and obligations set forth in this section as follows:

(1) In connection with the waterway, the authority may do or cause to be done the following:

a. Construct, maintain and operate all highway bridges necessitated by the waterway and construct and maintain all highway relocations and alterations necessitated by the waterway;

b. Construct and maintain all alterations in sewer, water supply and drainage facilities necessitated by the waterway;

c. Assume any increased cost necessitated by the waterway in connection with maintaining and operating utility crossings.

It is the intention of the Legislature to make the scope of foregoing duties and obligations which may be undertaken by the authority commensurate with the corresponding requirements of local contribution and participation established by the River and Harbor Act of 1946, 60 Statutes at Large 634, 79th Congress, 2nd Session (1946), in accordance with House Document No. 486, 79th Congress, 2nd Session (1946).

(2) In connection with the flood control project, the authority may do or cause to be done the following:

a. Provide all lands, easements and rights-of-way necessary for construction of the proposed improvements;

b. Make all changes, additions and relocations in roads, highway bridges and utilities necessitated by the flood control project;

c. Hold and save the United States free from all tort claims arising out of the construction of the proposed improvements;

d. Undertake all proceedings, prosecutions and civil actions necessary to prevent encroachments in the improved channels of streams involved in the flood control project;

e. Maintain all of the proposed improvements in accordance with regulations prescribed by the Secretary of the Army;

f. Contribute in cash or equivalent work, in addition to the foregoing items, an amount to be determined by the Chief of Engineers of the United States Army as the cash contribution required of local interests for improvements made in Alabama; provided, that the amount contributed shall not exceed $750,000.00.

It is the intention of the Legislature to make the scope of foregoing duties and obligations which may be undertaken by the authority commensurate with the corresponding requirements of local contribution and participation established by the Flood Control Act of 1958, 72 Statutes at Large 297, 85th Congress, 2nd Session (1958), in accordance with House Document No. 167, 84th Congress, 1st Session (1955).



Section 33-17-8 - Powers enumerated.

The authority shall have the following powers:

(1) To have succession by its corporate name without time limit;

(2) To bring civil actions and have civil actions brought against it and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To receive, take and hold by sale, gift, lease, devise or otherwise real and personal property of every kind and description, and to manage the same;

(5) To acquire by purchase, gift or the exercise of the power of eminent domain, or by any other lawful means, any property, whether real, personal or mixed, the acquisition of which is found by the board to be necessary or convenient to the authority in the carrying out of the purposes for which the authority is authorized to be organized, and to lease or convey any such property or to cause any such property to be leased or conveyed to the United States, the state, any county or municipality in the state, or to any agency, department or instrumentality of any of such political entities, or to any public or private corporation, individual or other private entity, or to grant to any of the aforesaid entities an option to lease or purchase any such property for specified rentals or for a specified purchase price, (i) for any purpose for which the authority is authorized to be organized or (ii) for the purpose of disposing of such property because such property is not needed in the direct operations of the authority or because such property, in the judgment of the board, can be developed or utilized to the greater benefit of the state and its citizens if it is so leased or conveyed by the authority to another entity or if an option to lease or purchase the same is granted by the authority to another entity; provided, that any lease or sale (or any option respecting the lease or sale) of any property of the authority to any entity other than the state or a public corporation that is an agency or instrumentality of the state shall be made or granted only for fair value and pursuant to a resolution of the board containing findings as to such fair value and as to the absence of the authority's need for the property or as to the public benefits to be achieved by disposition of the property; provided further, that any such leasing, sale or granting of an option to any county or municipality or any agency, department or instrumentality of any such political entity may be made at a private or public sale or by private negotiation as the board deems to be in the best interests of the state and its citizens; and provided further, however, that, unless the terms of any such lease provide that the net monetary proceeds therefrom must be applied for the improvement of the property to be leased, the net monetary proceeds received by the authority from any lease or sale of any such property and the net monetary proceeds received by the authority from the granting of an option to lease or purchase the same shall be paid into the State Treasury (i) to be used toward retirement of any bonds that may have been issued by the state or any instrumentality of the state and proceeds of which were used to pay for the acquisition of such property by the authority or for improvements to such property, or (ii) if no such bonds are outstanding, then for deposit into the general funds;

(6) To exercise the right of eminent domain as freely and completely as, and in the same manner that, the State of Alabama is empowered to exercise such right;

(7) To enter into contracts with the United States, the State of Alabama, counties and municipalities, with all agencies, departments and instrumentalities of such political entities, and with private individuals, firms, corporations and other persons for any purpose related to the authority's duties and obligations in connection with the waterway and the flood control project;

(8) To supervise the sale of general obligation bonds of the state subject to the provisions of Section 33-17-12 and to expend the proceeds of the said bonds in discharging its duties and obligations in connection with the waterway and the flood control project;

(9) To appoint and employ such attorneys and agents as the business of the authority may require; provided, that the authority shall not employ fiscal agents in connection with the sale of bonds;

(10) To appoint and employ an administrator and supporting staff with such duties and powers, for such terms, and at such salaries as the board of directors shall deem advisable;

(11) To enter into agreements with the Tennessee-Tombigbee Waterway Development authority for the performance by the administrative staff of that agency of administrative functions of the authority for such periods and on such terms as the board of directors shall deem advisable; and

(12) To delegate, subject to the provisions of Section 33-17-10, the performance of the authority's duties and obligations to the Highway Department, the State Docks Department, and any other public corporations, agencies and departments of the state, in such part, to such extent, and on such terms as the board of directors shall deem advisable and to turn over to such other public corporations, agencies and departments of the state any and all funds of the authority necessary to enable such other public corporations, agencies and departments to perform the duties and obligations of the authority delegated to them.



Section 33-17-9 - Contracts.

The aggregate monetary obligation that the authority may incur in connection with its contracts shall not at any time exceed the sum of

(1) Any uncommitted or unencumbered moneys then appropriated to the authority by the Legislature, and

(2) Any uncommitted or unencumbered proceeds of bonds available or to become available from bonds then authorized by the authority and approved by the Governor pursuant to Section 33-17-12.

No contract involving the expenditure of money, whether now or later, shall be approved or ratified by the board of directors unless the resolution approving or ratifying the same shall include a determination that there will be compliance with the preceding limitation when the amount of the obligation of the contract in question has been added to the already existing obligations of the authority. This determination by the board of directors shall be conclusive of the question of compliance.

All contracts of the authority for the construction, reconstruction, relocation, maintenance and operation of highways, roads and bridges, and work incidental or related thereto, and the acquisition of property necessary therefor, shall be in writing, shall be subject to the rules and regulations and shall be let under the supervision of the Highway Department, and shall be subject to approval by the Governor and by the Highway Department. All work provided for in any such contract shall be supervised by the Highway Department. All persons engaging in the supervision or performance of any work involving highways, roads and bridges that may be done by the authority without the award of a contract therefor shall be employees of the Highway Department.

All contracts of the authority for the construction, reconstruction or relocation of any facilities or structures and all purchases of equipment by the authority shall be made on the basis of competitive bidding in the manner and according to the procedures provided in Sections 39-2-1 through 39-2-13 and 41-16-20 through 41-16-32, and any other applicable statutes.



Section 33-17-10 - Delegation of duties, etc., to other public corporations, agencies and departments of state.

Any duties and obligations of the authority which shall be delegated by the board of directors of the authority to the Highway Department, the State Docks Department or any other public corporation, agency or department of the state shall be undertaken and discharged by the public corporation, agency or department to which such duties and obligations shall have been delegated; provided, that such a delegation shall not be effective and shall not release the authority from the duties and obligations proposed to be delegated nor impose any duties or obligations on the public corporations, agencies and departments to which a delegation shall have been made unless the Governor and the director, head or governing body of the public corporation, agency or department to which a delegation shall have been made shall approve such delegation in all respects; and, provided further, that the public corporation, agency or department shall at the time of such delegation be empowered by laws other than this chapter to perform duties and discharge obligations of the kind delegated and that this section shall not be construed to change the lawfully established nature and functions of public corporations, agencies and departments of the state.



Section 33-17-11 - Authority of State Docks Department.

In connection with the navigational use of the waterway, the State Docks Department is hereby authorized to provide and maintain suitable and adequate river and canal terminals in accordance with plans approved by the Secretary of the Army of the United States and the Chief of Engineers of the United States Army.



Section 33-17-12 - Bonds - Generally.

There are hereby authorized to be issued bonds of the state in aggregate principal amount not exceeding $10,000,000.00. The bonds hereby authorized shall be general obligations of the state, and the full faith and credit of the state are hereby irrevocably pledged for the prompt and faithful payment of the principal of and the interest on the bonds.

The bonds may be sold from time to time as the board of directors may deem advantageous; provided, that no bonds (other than refunding bonds) may be sold or issued unless the Governor shall have first determined that the issuance of the bonds proposed to be issued will be necessary to enable the authority to fulfill the requirements of local contribution, participation and cooperation established by the United States in connection with the waterway and the flood control project. Except as hereinafter limited, the bonds may be executed and delivered at any time and from time to time, may be in such forms, denominations, series and numbers, may be of such tenor and maturities, may bear such date or dates, may be in registered or bearer form either as to principal or interest, or both, may be payable in such installments and at such time or times, may be payable at such place or places within or without the state, may bear interest at such rate or rates payable and evidenced in such manner, may contain provisions for redemption at the option of the authority at such date or dates prior to their maturity and upon payment of such redemption price or prices, and may contain such other provisions not inconsistent with the provisions of this chapter, all as shall be provided by the board of directors in the resolution or resolutions whereunder the bonds are issued. The principal of each series of the bonds shall mature in annual installments in such amounts as shall be specified in the resolution or resolutions of the board of directors under which they are issued, the first of which installments shall mature not later than one year after the date of the bonds of such series and the last of which installments shall mature not later than 20 years after the date of the bonds of the same series. Any redemption price required to be paid in order to effect any redemption of bonds prior to maturity shall not exceed the face value of each bond redeemed plus accrued interest thereon to the date fixed for redemption and a premium equal to one year's interest on such bond. Each series of bonds having an installment of principal maturing more than 10 years after the date thereof shall be made subject to redemption prior to maturity, at the option of the state, at the end of the tenth year following their date and semiannually thereafter, as a whole or in part in the inverse order of the numbers of the bonds of that series. When each series of the bonds is issued, the maturities of the bonds of that series shall, to such extent as may be practicable, be so arranged that during each then succeeding fiscal year of the state the aggregate installments of principal and interest that will mature on all bonds that will be outstanding hereunder, immediately following the issuance of the bonds of that series, will be substantially equal; provided, that the determination by the authority that the requirements of this sentence have been complied with shall be conclusive of such compliance and the purchasers of any of the bonds and all subsequent holders thereof shall be fully protected by such determination.

None of the bonds shall be sold for less than their face value plus accrued interest thereon to the date of their delivery, and all of the bonds shall be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the state computed to the respective maturities of the bonds sold; provided, that if no bid deemed acceptable by the commission is received, all bids may be rejected. Notice of each bond sale shall be given by the authority by publication in either a financial journal or a financial newspaper published in New York, New York, and also by publication in a newspaper published in the State of Alabama, each of which notices must be published at least one time not less than 10 days prior to the date fixed for the sale. The authority shall cause such other publicity to be given of each bond sale as it may deem advisable, and it shall fix the terms and conditions under which each sale of bonds may be held; provided, that such terms and conditions shall not conflict with any of the requirements of this chapter. The authority is authorized to provide terms and conditions under which any of the bonds may be exchanged for like bonds of other denominations and may be converted from bearer bonds into registered bonds, either as to principal or interest, or both, as the authority may prescribe, and again converted into bearer bonds. Subject to the provisions of this chapter, the authority may from time to time sell and issue refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority then outstanding.

The bonds shall not be valid unless the Governor shall approve the terms and conditions under which the bonds were authorized to be issued by the board of directors of the authority. Such approval shall be entered on the minutes of the meeting of the board of directors at which the bonds are authorized, and shall be signed by the Governor. Such approval by the Governor may be shown on any such bonds by a facsimile of his signature printed or otherwise reproduced thereon when authorization thereof is contained in the said approval signed by him.

The bonds shall be executed in the name of the state by the Governor, and the Great Seal of the State, or a facsimile thereof, shall be affixed, printed or otherwise reproduced thereon and attested by the Secretary of State. A facsimile of the signature of either, but not of both, of said officials may be printed or otherwise reproduced on any of the bonds in lieu of being manually inscribed thereon. The coupons evidencing any installments of interest on the bonds shall be executed with a facsimile of the signature of the State Treasurer printed or otherwise reproduced thereon. Each such facsimile of a signature shall be valid in all respects as if the officials the facsimiles of whose signatures are so used had signed the bonds in person. Any facsimile of the Great Seal of the State so used shall be valid in all respects as if the Great Seal of the State had been manually affixed to the bonds. In the event any official who shall sign the bonds or the facsimile of whose signature shall appear thereon shall thereafter cease to hold office before they are delivered and paid for, the bonds and the coupons applicable thereto shall nevertheless be valid for all purposes to the same extent as if the official who signed the bonds or the facsimile of whose signature appears thereon had remained in office until all of the bonds bearing such signature or facsimile thereof shall have been delivered and paid for.

The bonds and the income therefrom shall be exempt from all taxation in the state.



Section 33-17-13 - Bonds - Disposition of proceeds; investments.

The authority shall pay out of the proceeds from the sale of any of the bonds all expenses which the board of directors may deem necessary or advantageous in connection with the sale and issuance of the bonds. The proceeds from the sale of all bonds, other than refunding bonds, remaining after paying the expenses of their sale and issuance shall be turned in to the state treasury, shall be carried in a special fund to be designated the Tombigbee Valley Development Authority Fund, and shall be subject to be drawn on by the authority, upon approval by the Governor, but solely for the purpose of discharging the duties and obligations undertaken by the authority in connection with the waterway and the flood control project. The proceeds from the sale of any refunding bonds remaining after the expense of their issuance shall be used only for the purpose of refunding the principal of outstanding bonds issued hereunder and of paying any premium that may be necessary to be paid in order to redeem or retire the bonds to be refunded.

Any portion of the proceeds derived from the sale of any of the bonds which the board of directors of the authority may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall, on order of the authority, be invested by the State Treasurer in any securities that are direct general obligations of the United States or the principal of and interest on which are unconditionally and irrevocably guaranteed by the United States. Any such securities may, at any time and from time to time, on order of the authority, be sold or otherwise converted by the state treasurer into cash. The income derived from any such investments shall be added to and treated as a part of the Tombigbee Valley Development Authority Fund.



Section 33-17-14 - Bonds - State Treasurer to pay principal and interest of bonds; records.

Out of any funds in the State Treasury that may be available for such purpose, the State Treasurer is authorized and directed to pay the principal of and interest on the bonds at the respective maturities of the said principal and interest, and he is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 33-17-15 - Dissolution of authority.

At any time when no duties or obligations of the authority shall remain to be discharged, or when all duties and obligations remaining to be discharged shall have been effectively delegated to public corporations, agencies and departments of the state in accordance with Section 33-17-10, the authority may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the members of the authority and which shall be sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of said application for dissolution, the authority shall cease and any property owned by it at the time of its dissolution shall pass to the state. The Secretary of State shall file and record the application for dissolution in an appropriate book of record in his office, and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved, and shall record the said certificate with the application of dissolution.






Chapter 18 - ALABAMA-COOSA-TALLAPOOSA RIVER BASIN COMPACT

Section 33-18-1 - Alabama-Coosa-Tallapoosa River Basin Compact.

The State of Alabama hereby agrees to the following interstate compact known as the Alabama-Coosa-Tallapoosa River Basin Compact:

Alabama-Coosa-Tallapoosa River Basin Compact

The States of Alabama and Georgia and the United States of America hereby agree to the following compact which shall become effective upon enactment of concurrent legislation by each respective state legislature and the Congress of the United States.

Short Title

This act shall be known and may be cited as the "Alabama-Coosa-Tallapoosa River Basin Compact" and shall be referred to hereafter in this document as the "ACT Compact" or "compact."

Article I

Compact Purposes

This compact among the States of Alabama and Georgia and the United States of America has been entered into for the purposes of promoting interstate comity, removing causes of present and future controversies, equitably apportioning the surface waters of the ACT, engaging in water planning, and developing and sharing common data bases.

Article II

Scope of the Compact

This compact shall extend to all of the waters arising within the drainage basin of the ACT in the States of Alabama and Georgia.

Article III

Parties

The parties to this compact are the States of Alabama and Georgia and the United States of America.

Article IV

Definitions

For the purposes of this compact, the following words, phrases and terms shall have the following meanings:

(a) "ACT Basin" or "ACT" means the area of natural drainage into the Alabama River and its tributaries, the Coosa River and its tributaries, and the Tallapoosa River and its tributaries. Any reference to the rivers within this compact will be designated using the letters "ACT" and when so referenced will mean each of these three rivers and each of the tributaries to each such river.

(b) "Allocation formula" means the methodology, in whatever form, by which the ACT Basin Commission determines an equitable apportionment of surface waters within the ACT Basin among the two states. Such formula may be represented by a table, chart, mathematical calculation or any other expression of the commission's apportionment of waters pursuant to this compact.

(c) "Commission" or "ACT Basin Commission" means the Alabama-Coosa-Tallapoosa River Basin Commission created and established pursuant to this compact.

(d) "Ground waters" means waters within a saturated zone or stratum beneath the surface of land, whether or not flowing through known and definite channels.

(e) "Person" means any individual, firm, association, organization, partnership, business, trust, corporation, public corporation, company, the United States of America, any state, and all political subdivisions, regions, districts, municipalities, and public agencies thereof.

(f) "Surface waters" means waters upon the surface of the earth, whether contained in bounds created naturally or artificially or diffused. Water from natural springs shall be considered "surface waters" when it exits from the spring onto the surface of the earth.

(g) "United States" means the Executive Branch of the government of the United States of America, and any department, agency, bureau or division thereof.

(h) "Water Resource Facility" means any facility or project constructed for the impoundment, diversion, retention, control or regulation of waters within the ACT Basin for any purpose.

(i) "Water resources," or "waters" means all surface waters and ground waters contained or otherwise originating within the ACT Basin.

Article V

Conditions Precedent to Legal Viability of the Compact

This compact shall not be binding on any party until it has been enacted into law by the Legislatures of the States of Alabama and Georgia and by the Congress of the United States of America.

Article VI

ACT Basin Commission Created

(a) There is hereby created an interstate administrative agency to be known as the "ACT Basin Commission." The commission shall be comprised of one member representing the State of Alabama, one member representing the State of Georgia, and one non-voting member representing the United States of America. The state members shall be known as "state commissioners" and the federal member shall be known as "federal commissioner." The ACT Basin Commission is a body politic and corporate, with succession for the duration of this compact.

(b) The governor of each of the states shall serve as the state commissioner for his or her state. Each state commissioner shall appoint one or more alternate members and one of such alternates as designated by the state commissioner shall serve in the state commissioner's place and carry out the functions of the state commissioner, including voting on commission matters, in the event the state commissioner is unable to attend a meeting of the commission. The alternate members from each state shall be knowledgeable in the field of water resources management. Unless otherwise provided by law of the state for which an alternate state commissioner is appointed, each alternate state commissioner shall serve at the pleasure of the state commissioner. In the event of a vacancy in the office of an alternate, it shall be filled in the same manner as an original appointment.

(c) The President of the United States of America shall appoint the federal commissioner who shall serve as the representative of all federal agencies with an interest in the ACT. The President shall also appoint an alternate federal commissioner to attend and participate in the meetings of the commission in the event the federal commissioner is unable to attend meetings. When at meetings, the alternate federal commissioner shall possess all of the powers of the federal commissioner. The federal commissioner and alternate appointed by the President shall serve until they resign or their replacements are appointed.

(d) Each state shall have one vote on the ACT Basin Commission and the commission shall make all decisions and exercise all powers by unanimous vote of the two state commissioners. The federal commissioner shall not have a vote but shall attend and participate in all meetings of the ACT Basin Commission to the same extent as the state commissioners.

(e) The ACT Basin Commission shall meet at least once a year at a date set at its initial meeting. Such initial meeting shall take place within ninety days of the ratification of the compact by the Congress of the United States and shall be called by the chairman of the commission. Special meetings of the commission may be called at the discretion of the chairman of the commission and shall be called by the chairman of the commission upon written request of any member of the commission. All members shall be notified of the time and place designated for any regular or special meeting at least five days prior to such meeting in one of the following ways: By written notice mailed to the last mailing address given to the commission by each member, by facsimile, telegram or by telephone. The chairmanship of the commission shall rotate annually among the voting members of the commission on an alphabetical basis, with the first chairman to be the State Commissioner representing the State of Alabama.

(f) All meetings of the commission shall be open to the public.

(g) The ACT Basin Commission, so long as the exercise of power is consistent with this compact, shall have the following general powers:

(1) To adopt bylaws and procedures governing its conduct;

(2) To sue and be sued in any court of competent jurisdiction;

(3) To retain and discharge professional, technical, clerical and other staff and such consultants as are necessary to accomplish the purposes of this compact;

(4) To receive funds from any lawful source and expend funds for any lawful purpose;

(5) To enter into agreements or contracts, where appropriate, in order to accomplish the purposes of this compact;

(6) To create committees and delegate responsibilities;

(7) To plan, coordinate, monitor, and make recommendations for the water resources of the ACT Basin for the purposes of, but not limited to, minimizing adverse impacts of floods and droughts and improving water quality, water supply, and conservation as may be deemed necessary by the commission;

(8) To participate with other governmental and non-governmental entities in carrying out the purposes of this compact;

(9) To conduct studies, to generate information regarding the water resources of the ACT Basin, and to share this information among the commission members and with others;

(10) To cooperate with appropriate state, federal, and local agencies or any other person in the development, ownership, sponsorship, and operation of water resource facilities in the ACT Basin; provided, however, that the commission shall not own or operate a federally-owned water resource facility unless authorized by the United States Congress;

(11) To acquire, receive, hold and convey such personal and real property as may be necessary for the performance of its duties under the compact; provided, however, that nothing in this compact shall be construed as granting the ACT Basin Commission authority to issue bonds or to exercise any right of eminent domain or power of condemnation;

(12) To establish and modify an allocation formula for apportioning the surface waters of the ACT Basin among the States of Alabama and Georgia; and

(13) To perform all functions required of it by this compact and to do all things necessary, proper or convenient in the performance of its duties hereunder, either independently or in cooperation with any state or the United States.

Article VII

Equitable Apportionment

(a) It is the intent of the parties to this compact to develop an allocation formula for equitably apportioning the surface waters of the ACT Basin among the states while protecting the water quality, ecology and biodiversity of the ACT, as provided in the Clean Water Act, 33 U.S.C. Sections 1251 et seq., the Endangered Species Act, 16 U.S.C. Sections 1532 et seq., the National Environmental Policy Act, 42 U.S.C. Sections 4321 et seq., the Rivers and Harbors Act of 1899, 33 U.S.C. Sections 401 et seq., and other applicable federal laws. For this purpose, all members of the ACT Basin Commission, including the federal commissioner, shall have full rights to notice of and participation in all meetings of the ACT Basin Commission and technical committees in which the basis and terms and conditions of the allocation formula are to be discussed or negotiated. When an allocation formula is unanimously approved by the state commissioners, there shall be an agreement among the states regarding an allocation formula. The allocation formula thus agreed upon shall become effective and binding upon the parties to this compact upon receipt by the commission of a letter of concurrence with said formula from the federal commissioner. If, however, the federal commissioner fails to submit a letter of concurrence to the commission within two hundred ten (210) days after the allocation formula is agreed upon by the state commissioners, the federal commissioner shall within forty-five (45) days thereafter submit to the ACT Basin Commission a letter of nonconcurrence with the allocation formula setting forth therein specifically and in detail the reasons for nonconcurrence; provided, however, the reasons for nonconcurrence as contained in the letter of nonconcurrence shall be based solely upon federal law. The allocation formula shall also become effective and binding upon the parties to this compact if the federal commissioner fails to submit to the ACT Basin Commission a letter of nonconcurrence in accordance with this article. Once adopted pursuant to this article, the allocation formula may only be modified by unanimous decision of the state commissioners and the concurrence by the federal commissioner in accordance with the procedures set forth in this article.

(b) The parties to this compact recognize that the United States operates certain projects within the ACT Basin that may influence the water resources within the ACT Basin. The parties to this compact further acknowledge and recognize that various agencies of the United States have responsibilities for administering certain federal laws and exercising certain federal powers that may influence the water resources within the ACT Basin. It is the intent of the parties to this compact, including the United States, to achieve compliance with the allocation formula adopted in accordance with this article. Accordingly, once an allocation formula is adopted, each and every officer, agency, and instrumentality of the United States shall have an obligation and duty, to the maximum extent practicable, to exercise their powers, authority, and discretion in a manner consistent with the allocation formula so long as the exercise of such powers, authority, and discretion is not in conflict with federal law.

(c) Between the effective date of this compact and the approval of the allocation formula under this article, the signatories to this compact agree that any person who is withdrawing, diverting, or consuming water resources of the ACT Basin as of the effective date of this compact, may continue to withdraw, divert or consume such water resources in accordance with the laws of the state where such person resides or does business and in accordance with applicable federal laws. The parties to this compact further agree that any such person may increase the amount of water resources withdrawn, diverted or consumed to satisfy reasonable increases in the demand of such person for water between the effective date of this compact and the date on which an allocation formula is approved by the ACT Basin Commission as permitted by applicable law. Each of the state parties to this compact further agree to provide written notice to each of the other parties to this compact in the event any person increases the withdrawal, diversion or consumption of such water resources by more than 10 million gallons per day on an average annual daily basis, or in the event any person, who was not withdrawing, diverting or consuming any water resources from the ACT Basin as of the effective date of this compact, seeks to withdraw, divert or consume more than one million gallons per day on an average annual daily basis from such resources. This article shall not be construed as granting any permanent, vested or perpetual rights to the amounts of water used between January 3, 1992 and the date on which the commission adopts an allocation formula.

(d) As the owner, operator, licensor, permitting authority or regulator of a water resource facility under its jurisdiction, each state shall be responsible for using its best efforts to achieve compliance with the allocation formula adopted pursuant to this article. Each such state agrees to take such actions as may be necessary to achieve compliance with the allocation formula.

(e) This compact shall not commit any state to agree to any data generated by any study or commit any state to any allocation formula not acceptable to such state.

Article VIII

Conditions Resulting in Termination of the Compact

(a) This compact shall be terminated and thereby be void and of no further force and effect if any of the following events occur:

(1) The Legislatures of the States of Alabama and Georgia each agree by general laws enacted by each state within any three consecutive years that this compact should be terminated.

(2) The United States Congress enacts a law expressly repealing this compact.

(3) The States of Alabama and Georgia fail to agree on an equitable apportionment of the surface waters of the ACT as provided in Article VII(a) of this compact by December 31, 1998, unless the voting members of the ACT Basin Commission unanimously agree to extend this deadline.

(4) The federal commissioner submits to the commission a letter of nonconcurrence in the initial allocation formula in accordance with Article VII(a) of the compact, unless the voting members of the ACT Basin Commission unanimously agree to allow a single 45 day period in which the non-voting federal commissioner and the voting state commissioners may renegotiate an allocation formula and the federal commissioner withdraws the letter of nonconcurrence upon completion of this renegotiation.

(b) If the compact is terminated in accordance with this article it shall be of no further force and effect and shall not be the subject of any proceeding for the enforcement thereof in any federal or state court. Further, if so terminated, no party shall be deemed to have acquired a specific right to any quantity of water because it has become a signatory to this compact.

Article IX

Completion of Studies Pending Adoption of Allocation Formula

The ACT Basin Commission, in conjunction with one or more interstate, federal, state or local agencies, is hereby authorized to participate in any study in process as of the effective date of this compact, including, without limitation, all or any part of the Alabama-Coosa-Tallapoosa/ Apalachicola-Chattahoochee-Flint River Basin Comprehensive Water Resource Study, as may be determined by the commission in its sole discretion.

Article X

Relationship to Other Laws

(a) It is the intent of the party states and of the United States Congress by ratifying this compact, that all state and federal officials enforcing, implementing or administering other state and federal laws affecting the ACT Basin shall, to the maximum extent practicable, enforce, implement or administer those laws in furtherance of the purposes of this compact and the allocation formula adopted by the commission insofar as such actions are not in conflict with applicable federal laws.

(b) Nothing contained in this compact shall be deemed to restrict the executive powers of the President in the event of a national emergency.

(c) Nothing contained in this compact shall impair or affect the constitutional authority of the United States or any of its powers, rights, functions or jurisdiction under other existing or future laws in and over the area or waters which are the subject of the compact, including projects of the commission, nor shall any act of the commission have the effect of repealing, modifying or amending any federal law. All officers, agencies and instrumentalities of the United States shall exercise their powers and authority over water resources in the ACT Basin and water resource facilities, and to the maximum extent practicable, shall exercise their discretion in carrying out their responsibilities, powers, and authorities over water resources in the ACT Basin and water resource facilities in the ACT Basin in a manner consistent with and that effectuates the allocation formula developed pursuant to this compact or any modification of the allocation formula so long as the actions are not in conflict with any applicable federal law. The United States Army Corps of Engineers, or its successors, and all other federal agencies and instrumentalities shall cooperate with the ACT Basin Commission in accomplishing the purposes of the compact and fulfilling the obligations of each of the parties to the compact regarding the allocation formula.

(d) Once adopted by the two states and ratified by the United States Congress, this compact shall have the full force and effect of federal law, and shall supersede state and local laws operating contrary to the provisions herein or the purposes of this compact; provided, however, nothing contained in this compact shall be construed as affecting or intending to affect or in any way to interfere with the laws of the respective signatory states relating to water quality, and riparian rights as among persons exclusively within each state.

Article XI

Public Participation

All meetings of the commission shall be open to the public. The signatory parties recognize the importance and necessity of public participation in activities of the commission, including the development and adoption of the initial allocation formula and any modification thereto. Prior to the adoption of the initial allocation formula, the commission shall adopt procedures ensuring public participation in the development, review, and approval of the initial allocation formula and any subsequent modification thereto. At a minimum, public notice to interested parties and a comment period shall be provided. The commission shall respond in writing to relevant comments.

Article XII

Funding and Expenses of the Commission

Commissioners shall serve without compensation from the ACT Basin Commission. All general operational funding required by the commission and agreed to by the voting members shall obligate each state to pay an equal share of such agreed upon funding. Funds remitted to the commission by a state in payment of such obligation shall not lapse; provided, however, that if any state fails to remit payment within 90 days after payment is due, such obligation shall terminate and any state which has made payment may have such payment returned. Costs of attendance and participation at meetings of the commission by the federal commissioner shall be paid by the United States.

Article XIII

Dispute Resolution

(a) In the event of a dispute between the voting members of this compact involving a claim relating to compliance with the allocation formula adopted by the commission under this compact, the following procedures shall govern:

(1) Notice of claim shall be filed with the commission by a voting member of this compact and served upon each member of the commission. The notice shall provide a written statement of the claim, including a brief narrative of the relevant matters supporting the claimant's position.

(2) Within twenty (20) days of the commission's receipt of a written statement of a claim, the party or parties to the compact against whom the complaint is made may prepare a brief narrative of the relevant matters and file it with the commission and serve it upon each member of the commission.

(3) Upon receipt of a claim and any response or responses thereto, the commission shall convene as soon as reasonably practicable, but in no event later than twenty (20) days from receipt of any response to the claim, and shall determine if a resolution of the dispute is possible.

(4) A resolution of a dispute under this article through unanimous vote of the state commissioners shall be binding upon the state parties and any state party determined to be in violation of the allocation formula shall correct such violation without delay.

(5) If the commission is unable to resolve the dispute within 10 days from the date of the meeting convened pursuant to subparagraph (a)(3) of this article, the commission shall select, by unanimous decision of the voting members of the commission, an independent mediator to conduct a non-binding mediation of the dispute. The mediator shall not be a resident or domiciliary of any member state, shall not be an employee or agent of any member of the commission, shall be a person knowledgeable in water resource management issues, and shall disclose any and all current or prior contractual or other relations to any member of the commission. the expenses of the mediator shall be paid by the commission. If the mediator becomes unwilling or unable to serve, the commission by unanimous decision of the voting members of the commission, shall appoint another independent mediator.

(6) If the commission fails to appoint an independent mediator to conduct a non-binding mediation of the dispute within seventy-five (75) days of the filing of the original claim or within thirty (30) days of the date on which the commission learns that a mediator is unwilling or unable to serve, the party submitting the claim shall have no further obligation to bring the claim before the commission and may proceed by pursuing any appropriate remedies, including any and all judicial remedies.

(7) If an independent mediator is selected, the mediator shall establish the time and location for the mediation session or sessions and may request that each party to the compact submit, in writing, to the mediator a statement of its position regarding the issue or issues in dispute. Such statements shall not be exchanged by the parties except upon the unanimous agreement of the parties to the mediation.

(8) The mediator shall not divulge confidential information disclosed to the mediator by the parties or by witnesses, if any, in the course of the mediation. All records, reports, or other documents received by a mediator while serving as a mediator shall be considered confidential. The mediator shall not be compelled in any adversary proceeding or judicial forum to divulge the contents of such documents or the fact that such documents exist or to testify in regard to the mediation.

(9) Each party to the mediation shall maintain the confidentiality of the information received during the mediation and shall not rely on or introduce in any judicial proceeding as evidence:

a. Views expressed or suggestions made by another party regarding a settlement of the dispute;

b. Proposals made or views expressed by the mediator; or

c. The fact that another party to the hearing had or had not indicated a willingness to accept a proposal for settlement of the dispute.

(10) The mediator may terminate the non-binding mediation session or sessions whenever, in the judgment of the mediator, further efforts to resolve the dispute would not lead to a resolution of the dispute between or among the parties. Any party to the dispute may terminate the mediation process at any time by giving written notification to the mediator and the commission. If terminated prior to reaching a resolution, the party submitting the original claim to the commission shall have no further obligation to bring its claim before the commission and may proceed by pursuing any appropriate remedies, including any and all judicial remedies.

(11) The mediator shall have no authority to require the parties to enter into a settlement of any dispute regarding the compact. The mediator may simply attempt to assist the parties in reaching a mutually acceptable resolution of their dispute. The mediator is authorized to conduct joint and separate meetings with the parties to the mediation and to make oral or written recommendations for a settlement of the dispute.

(12) At any time during the mediation process, the commission is encouraged to take whatever steps it deems necessary to assist the mediator or the parties to resolve the dispute.

(13) In the event of a proceeding seeking enforcement of the allocation formula, this compact creates a cause of action solely for equitable relief. No action for money damages may be maintained. The party or parties alleging a violation of the compact shall have the burden of proof.

(b) In the event of a dispute between any voting member and the United States relating to a state's noncompliance with the allocation formula as a result of actions or a refusal to act by officers, agencies or instrumentalities of the United States, the provisions set forth in paragraph (a) of this article (other than the provisions of subparagraph (a)(4)) shall apply.

(c) The United States may initiate dispute resolution under paragraph (a) in the same manner as other parties to this compact.

(d) Any signatory party who is affected by any action of the commission, other than the adoption or enforcement of or compliance with the allocation formula, may file a complaint before the ACT Basin Commission seeking to enforce any provision of this compact.

(1) The commission shall refer the dispute to an independent hearing officer or mediator, to conduct a hearing or mediation of the dispute. If the parties are unable to settle their dispute through mediation, a hearing shall be held by the commission or its designated hearing officer. Following a hearing conducted by a hearing officer, the hearing officer shall submit a report to the commission setting forth findings of fact and conclusions of law, and making recommendations to the commission for the resolution of the dispute.

(2) The commission may adopt or modify the recommendations of the hearing officer within 60 days of submittal of the report. If the commission is unable to reach unanimous agreement on the resolution of the dispute within 60 days of submittal of the report with the concurrence of the federal commissioner in disputes involving or affecting federal interests, the affected party may file an action in any court of competent jurisdiction to enforce the provisions of this compact. The hearing officer's report shall be of no force and effect and shall not be admissible as evidence in any further proceedings.

(e) All actions under this article shall be subject to the following provisions:

(1) The commission shall adopt guidelines and procedures for the appointment of hearing officers or independent mediators to conduct all hearings and mediations required under this article. The hearing officer or mediator appointed under this article shall be compensated by the commission.

(2) All hearings or mediations conducted under this article may be conducted utilizing the Federal Administrative Procedures Act, the Federal Rules of Civil Procedure, and the Federal Rules of Evidence. The commission may also choose to adopt some or all of its own procedural and evidentiary rules for the conduct of hearings or mediations under this compact.

(3) Any action brought under this article shall be limited to equitable relief only. This compact shall not give rise to a cause of action for money damages.

(4) Any signatory party bringing an action before the commission under this article shall have the burdens of proof and persuasion.

Article XIV

Enforcement

The commission may, upon unanimous decision, bring an action against any person to enforce any provision of this compact, other than the adoption or enforcement of or compliance with the allocation formula, in any court of competent jurisdiction.

Article XV

Impacts on Other Stream Systems

This compact shall not be construed as establishing any general principle or precedent applicable to any other interstate streams.

Article XVI

Impact of Compact on Use of Water Within the Boundaries of the Compacting States

The provisions of this Compact shall not interfere with the right or power of any state to regulate the use and control of water within the boundaries of the state, providing such state action is not inconsistent with the allocation formula.

Article XVII

Agreement Regarding Water Quality

(a) The States of Alabama and Georgia mutually agree to the principle of individual state efforts to control man-made water pollution from sources located and operating within each state and to the continuing support of each state in active water pollution control programs.

(b) The States of Alabama and Georgia agree to cooperate, through their appropriate state agencies, in the investigation, abatement, and control of sources of alleged interstate pollution within the ACT River Basin whenever such sources are called to their attention by the commission.

(c) The States of Alabama and Georgia agree to cooperate in maintaining the quality of the waters of the ACT River Basin.

(d) The States of Alabama and Georgia agree that no state may require another state to provide water for the purpose of water quality control as a substitute for or in lieu of adequate waste treatment.

Article XVIII

Effect of Over or Under Deliveries Under the Compact

No state shall acquire any right or expectation to the use of water because of any other state's failure to use the full amount of water allocated to it under this compact.

Article XIX

Severability

If any portion of this compact is held invalid for any reason, the remaining portions, to the fullest extent possible, shall be severed from the void portion and given the fullest possible force, effect, and application.

Article XX

Notice and Forms of Signature

Notice of ratification of this compact by the legislature of each state shall promptly be given by the governor of the ratifying state to the governor of the other participating state. When the two state legislatures have ratified the compact, notice of their mutual ratification shall be forwarded to the congressional delegation of the signatory states for submission to the Congress of the United States for ratification. When the compact is ratified by the Congress of the United States, the President, upon signing the federal ratification legislation, shall promptly notify the governors of the participating states and appoint the federal commissioner. The compact shall be signed by all three commissioners as their first order of business at their first meeting and shall be filed of record in the party states.






Chapter 19 - APALACHICOLA-CHATTAHOOCHEE-FLINT RIVER BASIN COMPACT

Section 33-19-1 - Apalachicola-Chattahoochee-Flint River Basin Compact.

The State of Alabama hereby agrees to the following interstate compact known as the Apalachicola-Chattahoochee-Flint River Basin Compact:

Apalachicola-Chattahoochee-Flint River Basin Compact

The States of Alabama, Florida and Georgia and the United States of America hereby agree to the following compact which shall become effective upon enactment of concurrent legislation by each respective state legislature and the Congress of the United States.

Short Title

This Act shall be known and may be cited as the "Apalachicola-Chattahoochee-Flint River Basin Compact" and shall be referred to hereafter in this document as the "ACF Compact" or "compact."

Article I

Compact Purposes

This compact among the States of Alabama, Florida and Georgia and the United States of America has been entered into for the purposes of promoting interstate comity, removing causes of present and future controversies, equitably apportioning the surface waters of the ACF, engaging in water planning, and developing and sharing common data bases.

Article II

Scope of the Compact

This compact shall extend to all of the waters arising within the drainage basin of the ACF in the States of Alabama, Florida and Georgia.

Article III

Parties

The parties to this compact are the States of Alabama, Florida and Georgia and the United States of America.

Article IV

Definitions

For the purposes of this compact, the following words, phrases and terms shall have the following meanings:

(a) "ACF Basin" or "ACF" means the area of natural drainage into the Apalachicola River and its tributaries, the Chattahoochee River and its tributaries, and the Flint River and its tributaries. Any reference to the rivers within this compact will be designated using the letters "ACF" and when so referenced will mean each of these three rivers and each of the tributaries to each such river.

(b) "Allocation formula" means the methodology, in whatever form, by which the ACF Basin Commission determines an equitable apportionment of surface waters within the ACF Basin among the three states. Such formula may be represented by a table, chart, mathematical calculation or any other expression of the commission's apportionment of waters pursuant to this compact.

(c) "Commission" or "ACF Basin Commission" means the Apalachicola-Chattahoochee-Flint River Basin Commission created and established pursuant to this compact.

(d) "Ground waters" means waters within a saturated zone or stratum beneath the surface of land, whether or not flowing through known and definite channels.

(e) "Person" means any individual, firm, association, organization, partnership, business, trust, corporation, public corporation, company, the United States of America, any state, and all political subdivisions, regions, districts, municipalities, and public agencies thereof.

(f) "Surface waters" means waters upon the surface of the earth, whether contained in bounds created naturally or artificially or diffused. Water from natural springs shall be considered "surface waters" when it exits from the spring onto the surface of the earth.

(g) "United States" means the executive branch of the government of the United States of America, and any department, agency, bureau or division thereof.

(h) "Water Resource Facility" means any facility or project constructed for the impoundment, diversion, retention, control or regulation of waters within the ACF Basin for any purpose.

(i) "Water resources," or "waters" means all surface waters and ground waters contained or otherwise originating within the ACF Basin.

Article V

Conditions Precedent to Legal Viability Compact

This compact shall not be binding on any party until it has been enacted into law by the Legislatures of the States of Alabama, Florida and Georgia and by the Congress of the United States of America.

Article VI

ACF Basin Commission Created

(a) There is hereby created an interstate administrative agency to be known as the "ACF Basin Commission." The commission shall be comprised of one member representing the State of Alabama, one member representing the State of Florida, one member representing the State of Georgia, and one non-voting member representing the United States of America. The state members shall be known as "State Commissioners" and the federal member shall be known as "Federal Commissioner." The ACF Basin Commission is a body politic and corporate, with succession for the duration of this compact.

(b) The governor of each of the states shall serve as the state commissioner for his or her state. Each state commissioner shall appoint one or more alternate members and one of such alternates as designated by the state commissioner shall serve in the state commissioner's place and carry out the functions of the state commissioner, including voting on commission matters, in the event the state commissioner is unable to attend a meeting of the commission. The alternate members from each state shall be knowledgeable in the field of water resources management. Unless otherwise provided by law of the state for which an alternate state commissioner is appointed, each alternate state commissioner shall serve at the pleasure of the state commissioner. In the event of a vacancy in the office of an alternate, it shall be filled in the same manner as an original appointment.

(c) The President of the United States of America shall appoint the federal commissioner who shall serve as the representative of all federal agencies with an interest in the ACF. The President shall also appoint an alternate federal commissioner to attend and participate in the meetings of the commission in the event the federal commissioner is unable to attend meetings. When at meetings, the alternate federal commissioner shall possess all of the powers of the federal commissioner. The federal commissioner and alternate appointed by the President shall serve until they resign or their replacements are appointed.

(d) Each state shall have one vote on the ACF Basin Commission and the commission shall make all decisions and exercise all powers by unanimous vote of the three state commissioners. The federal commissioner shall not have a vote, but shall attend and participate in all meetings of the ACF Basin Commission to the same extent as the state commissioners.

(e) The ACF Basin Commission shall meet at least once a year at a date set at its initial meeting. Such initial meeting shall take place within ninety days of the ratification of the compact by the Congress of the United States and shall be called by the chairman of the commission. Special meetings of the commission may be called at the discretion of the chairman of the commission and shall be called by the chairman of the commission upon written request of any member of the commission. All members shall be notified of the time and place designated for any regular or special meeting at least five days prior to such meeting in one of the following ways: By written notice mailed to the last mailing address given to the commission by each member, by facsimile, telegram or by telephone. The chairmanship of the commission shall rotate annually among the voting members of the commission on an alphabetical basis, with the first chairman to be the state commissioner representing the State of Alabama.

(f) All meetings of the commission shall be open to the public.

(g) The ACF Basin Commission, so long as the exercise of power is consistent with this compact, shall have the following general powers:

(1) To adopt bylaws and procedures governing its conduct;

(2) To sue and be sued in any court of competent jurisdiction;

(3) To retain and discharge professional, technical, clerical and other staff and such consultants as are necessary to accomplish the purposes of this compact;

(4) To receive funds from any lawful source and expend funds for any lawful purpose;

(5) To enter into agreements or contracts, where appropriate, in order to accomplish the purposes of this compact;

(6) To create committees and delegate responsibilities;

(7) To plan, coordinate, monitor, and make recommendations for the water resources of the ACF Basin for the purposes of, but not limited to, minimizing adverse impacts of floods and droughts and improving water quality, water supply, and conservation as may be deemed necessary by the commission;

(8) To participate with other governmental and non-governmental entities in carrying out the purposes of this compact;

(9) To conduct studies, to generate information regarding the water resources of the ACF Basin, and to share this information among the commission members and with others;

(10) To cooperate with appropriate state, federal, and local agencies or any other person in the development, ownership, sponsorship, and operation of water resource facilities in the ACF Basin; provided, however, that the commission shall not own or operate a federally-owned water resource facility unless authorized by the United States Congress;

(11) To acquire, receive, hold and convey such personal and real property as may be necessary for the performance of its duties under the compact; provided, however, that nothing in this compact shall be construed as granting the ACF Basin Commission authority to issue bonds or to exercise any right of eminent domain or power of condemnation;

(12) To establish and modify an allocation formula for apportioning the surface waters of the ACF Basin among the States of Alabama, Florida and Georgia; and

(13) To perform all functions required of it by this compact and to do all things necessary, proper or convenient in the performance of its duties hereunder, either independently or in cooperation with any state or the United States.

Article VII

Equitable Apportionment

(a) It is the intent of the parties to this compact to develop an allocation formula for equitably apportioning the surface waters of the ACF Basin among the states while protecting the water quality, ecology and biodiversity of the ACF, as provided in the Clean Water Act, 33 U.S.C. Sections 1251 et seq., the Endangered Species Act, 16 U.S.C. Sections 1532 et seq., the National Environmental Policy Act, 42 U.S.C. Sections 4321 et seq., the Rivers and Harbors Act of 1899, 33 U.S.C. Sections 401 et seq., and other applicable federal laws. For this purpose, all members of the ACF Basin Commission, including the federal commissioner, shall have full rights to notice of and participation in all meetings of the ACF Basin Commission and technical committees in which the basis and terms and conditions of the allocation formula are to be discussed or negotiated. When an allocation formula is unanimously approved by the state commissioners, there shall be an agreement among the states regarding an allocation formula. The allocation formula thus agreed upon shall become effective and binding upon the parties to this compact upon receipt by the commission of a letter of concurrence with said formula from the federal commissioner. If, however, the federal commissioner fails to submit a letter of concurrence to the commission within two hundred ten (210) days after the allocation formula is agreed upon by the state commissioners, the federal commissioner shall within forty-five (45) days thereafter submit to the ACF Basin Commission a letter of nonconcurrence with the allocation formula setting forth therein specifically and in detail the reasons for nonconcurrence; provided, however, the reasons for nonconcurrence as contained in the letter of nonconcurrence shall be based solely upon federal law. The allocation formula shall also become effective and binding upon the parties to this compact if the federal commissioner fails to submit to the ACF Basin Commission a letter of nonconcurrence in accordance with this article. Once adopted pursuant to this article, the allocation formula may only be modified by unanimous decision of the state commissioners and the concurrence by the federal commissioner in accordance with the procedures set forth in this article.

(b) The parties to this compact recognize that the United States operates certain projects within the ACF Basin that may influence the water resources within the ACF Basin. The parties to this compact further acknowledge and recognize that various agencies of the United States have responsibilities for administering certain federal laws and exercising certain federal powers that may influence the water resources within the ACF Basin. It is the intent of the parties to this compact, including the United States, to achieve compliance with the allocation formula adopted in accordance with this article. Accordingly, once an allocation formula is adopted, each and every officer, agency, and instrumentality of the United States shall have an obligation and duty, to the maximum extent practicable, to exercise their powers, authority, and discretion in a manner consistent with the allocation formula so long as the exercise of such powers, authority, and discretion is not in conflict with federal law.

(c) Between the effective date of this compact and the approval of the allocation formula under this article, the signatories to this compact agree that any person who is withdrawing, diverting, or consuming water resources of the ACF Basin as of the effective date of this compact, may continue to withdraw, divert or consume such water resources in accordance with the laws of the state where such person resides or does business and in accordance with applicable federal laws. The parties to this compact further agree that any such person may increase the amount of water resources withdrawn, diverted or consumed to satisfy reasonable increases in the demand of such person for water between the effective date of this compact and the date on which an allocation formula is approved by the ACF Basin Commission as permitted by applicable law. Each of the state parties to this compact further agree to provide written notice to each of the other parties to this compact in the event any person increases the withdrawal, diversion or consumption of such water resources by more than 10 million gallons per day on an average annual daily basis, or in the event any person, who was not withdrawing, diverting or consuming any water resources from the ACF Basin as of the effective date of this compact, seeks to withdraw, divert or consume more than one million gallons per day on an average annual daily basis from such resources. This article shall not be construed as granting any permanent, vested or perpetual rights to the amounts of water used between January 3, 1992 and the date on which the commission adopts an allocation formula.

(d) As the owner, operator, licensor, permitting authority or regulator of a water resource facility under its jurisdiction, each state shall be responsible for using its best efforts to achieve compliance with the allocation formula adopted pursuant to this article. Each such state agrees to take such actions as may be necessary to achieve compliance with the allocation formula.

(e) This compact shall not commit any state to agree to any data generated by any study or commit any state to any allocation formula not acceptable to such state.

Article VIII

Conditions Resulting in Termination of the Compact

(a) This compact shall be terminated and thereby be void and of no further force and effect if any of the following events occur:

(1) The Legislatures of the States of Alabama, Florida and Georgia each agree by general laws enacted by each state within any three consecutive years that this compact should be terminated.

(2) The United States Congress enacts a law expressly repealing this compact.

(3) The States of Alabama, Florida and Georgia fail to agree on an equitable apportionment of the surface waters of the ACF as provided in Article VII(a) of this compact by December 31, 1998, unless the voting members of the ACF Basin Commission unanimously agree to extend this deadline.

(4) The federal commissioner submits to the commission a letter of nonconcurrence in the initial allocation formula in accordance with Article VII(a) of the compact, unless the voting members of the ACF Basin Commission unanimously agree to allow a single 45-day period in which the non-voting federal commissioner and the voting state commissioners may renegotiate an allocation formula and the federal commissioner withdraws the letter of nonconcurrence upon completion of this renegotiation.

(b) If the compact is terminated in accordance with this article it shall be of no further force and effect and shall not be the subject of any proceeding for the enforcement thereof in any federal or state court. Further, if so terminated, no party shall be deemed to have acquired a specific right to any quantity of water because it has become a signatory to this compact.

Article IX

Completion of Studies Pending Adoption of Allocation Formula

The ACF Basin Commission, in conjunction with one or more interstate, federal, state or local agencies, is hereby authorized to participate in any study in process as of the effective date of this compact, including, without limitation, all or any part of the Alabama-Coosa-Tallapoosa/Apalachicola-Chattahoochee-Flint River Basin Comprehensive Water Resource Study, as may be determined by the commission in its sole discretion.

Article X

Relationship to other Laws

(a) It is the intent of the party states and of the United States Congress by ratifying this compact, that all state and federal officials enforcing, implementing or administering other state and federal laws affecting the ACF Basin shall, to the maximum extent practicable, enforce, implement or administer those laws in furtherance of the purposes of this compact and the allocation formula adopted by the commission insofar as such actions are not in conflict with applicable federal laws.

(b) Nothing contained in this compact shall be deemed to restrict the executive powers of the President in the event of a national emergency.

(c) Nothing contained in this compact shall impair or affect the constitutional authority of the United States or any of its powers, rights, functions or jurisdiction under other existing or future laws in and over the area or waters which are the subject of the compact, including projects of the commission, nor shall any act of the commission have the effect of repealing, modifying or amending any federal law. All officers, agencies and instrumentalities of the United States shall exercise their powers and authority over water resources in the ACF Basin and water resource facilities, and to the maximum extent practicable, shall exercise their discretion in carrying out their responsibilities, powers, and authorities over water resources in the ACF Basin and water resource facilities in the ACF Basin in a manner consistent with and that effectuates the allocation formula developed pursuant to this compact or any modification of the allocation formula so long as the actions are not in conflict with any applicable federal law. The United States Army Corps of Engineers, or its successors, and all other federal agencies and instrumentalities shall cooperate with the ACF Basin Commission in accomplishing the purposes of the compact and fulfilling the obligations of each of the parties to the compact regarding the allocation formula.

(d) Once adopted by the three states and ratified by the United States Congress, this compact shall have the full force and effect of federal law, and shall supersede state and local laws operating contrary to the provisions herein or the purposes of this compact; provided, however, nothing contained in this compact shall be construed as affecting or intending to affect or in any way to interfere with the laws of the respective signatory states relating to water quality, and riparian rights as among persons exclusively within each state.

Article XI

Public Participation

All meetings of the commission shall be open to the public. The signatory parties recognize the importance and necessity of public participation in activities of the commission, including the development and adoption of the initial allocation formula and any modification thereto. Prior to the adoption of the initial allocation formula, the commission shall adopt procedures ensuring public participation in the development, review, and approval of the initial allocation formula and any subsequent modification thereto. At a minimum, public notice to interested parties and a comment period shall be provided. The commission shall respond in writing to relevant comments.

Article XII

Funding and Expenses of the Commission

Commissioners shall serve without compensation from the ACF Basin Commission. All general operational funding required by the commission and agreed to by the voting members shall obligate each state to pay an equal share of such agreed upon funding. Funds remitted to the commission by a state in payment of such obligation shall not lapse; provided, however, that if any state fails to remit payment within 90 days after payment is due, such obligation shall terminate and any state which has made payment may have such payment returned. Costs of attendance and participation at meetings of the commission by the federal commissioner shall be paid by the United States.

Article XIII

Dispute Resolution

(a) In the event of a dispute between two or more voting members of this compact involving a claim relating to compliance with the allocation formula adopted by the commission under this compact, the following procedures shall govern:

(1) Notice of claim shall be filed with the commission by a voting member of this compact and served upon each member of the commission. The notice shall provide a written statement of the claim, including a brief narrative of the relevant matters supporting the claimant's position.

(2) Within twenty (20) days of the commission's receipt of a written statement of a claim, the party or parties to the compact against whom the complaint is made may prepare a brief narrative of the relevant matters and file it with the commission and serve it upon each member of the commission.

(3) Upon receipt of a claim and any response or responses thereto, the commission shall convene as soon as reasonably practicable, but in no event later than twenty (20) days from receipt of any response to the claim, and shall determine if a resolution of the dispute is possible.

(4) A resolution of a dispute under this article through unanimous vote of the state commissioners shall be binding upon the state parties and any state party determined to be in violation of the allocation formula shall correct such violation without delay.

(5) If the commission is unable to resolve the dispute within 10 days from the date of the meeting convened pursuant to subparagraph (a)(3) of this article, the commission shall select, by unanimous decision of the voting members of the commission, an independent mediator to conduct a non-binding mediation of the dispute. The mediator shall not be a resident or domiciliary of any member state, shall not be an employee or agent of any member of the commission, shall be a person knowledgeable in water resource management issues, and shall disclose any and all current or prior contractual or other relations to any member of the commission. The expenses of the mediator shall be paid by the commission. If the mediator becomes unwilling or unable to serve, the commission by unanimous decision of the voting members of the commission, shall appoint another independent mediator.

(6) If the commission fails to appoint an independent mediator to conduct a non-binding mediation of the dispute within seventy-five (75) days of the filing of the original claim or within thirty (30) days of the date on which the commission learns that a mediator is unwilling or unable to serve, the party submitting the claim shall have no further obligation to bring the claim before the commission and may proceed by pursuing any appropriate remedies, including any and all judicial remedies.

(7) If an independent mediator is selected, the mediator shall establish the time and location for the mediation session or sessions and may request that each party to the compact submit, in writing, to the mediator a statement of its position regarding the issue or issues in dispute. Such statements shall not be exchanged by the parties except upon the unanimous agreement of the parties to the mediation.

(8) The mediator shall not divulge confidential information disclosed to the mediator by the parties or by witnesses, if any, in the course of the mediation. All records, reports, or other documents received by a mediator while serving as a mediator shall be considered confidential. The mediator shall not be compelled in any adversary proceeding or judicial forum to divulge the contents of such documents or the fact that such documents exist or to testify in regard to the mediation.

(9) Each party to the mediation shall maintain the confidentiality of the information received during the mediation and shall not rely on or introduce in any judicial proceeding as evidence:

a. Views expressed or suggestions made by another party regarding a settlement of the dispute;

b. Proposals made or views expressed by the mediator; or

c. The fact that another party to the hearing had or had not indicated a willingness to accept a proposal for settlement of the dispute.

(10) The mediator may terminate the non-binding mediation session or sessions whenever, in the judgment of the mediator, further efforts to resolve the dispute would not lead to a resolution of the dispute between or among the parties. Any party to the dispute may terminate the mediation process at any time by giving written notification to the mediator and the commission. If terminated prior to reaching a resolution, the party submitting the original claim to the commission shall have no further obligation to bring its claim before the commission and may proceed by pursuing any appropriate remedies, including any and all judicial remedies.

(11) The mediator shall have no authority to require the parties to enter into a settlement of any dispute regarding the compact. The mediator may simply attempt to assist the parties in reaching a mutually acceptable resolution of their dispute. The mediator is authorized to conduct joint and separate meetings with the parties to the mediation and to make oral or written recommendations for a settlement of the dispute.

(12) At any time during the mediation process, the commission is encouraged to take whatever steps it deems necessary to assist the mediator or the parties to resolve the dispute.

(13) In the event of a proceeding seeking enforcement of the allocation formula, this compact creates a cause of action solely for equitable relief. No action for money damages may be maintained. The party or parties alleging a violation of the compact shall have the burden of proof.

(b) In the event of a dispute between any voting member and the United States relating to a state's noncompliance with the allocation formula as a result of actions or a refusal to act by officers, agencies or instrumentalities of the United States, the provisions set forth in paragraph (a) of this article (other than the provisions of subparagraph (a)(4)) shall apply.

(c) The United States may initiate dispute resolution under paragraph (a) in the same manner as other parties to this compact.

(d) Any signatory party who is affected by any action of the commission, other than the adoption or enforcement of or compliance with the allocation formula, may file a complaint before the ACF Basin Commission seeking to enforce any provision of this compact.

(1) The commission shall refer the dispute to an independent hearing officer or mediator, to conduct a hearing or mediation of the dispute. If the parties are unable to settle their dispute through mediation, a hearing shall be held by the commission or its designated hearing officer. Following a hearing conducted by a hearing officer, the hearing officer shall submit a report to the commission setting forth findings of fact and conclusions of law, and making recommendations to the commission for the resolution of the dispute.

(2) The commission may adopt or modify the recommendations of the hearing officer within 60 days of submittal of the report. If the commission is unable to reach unanimous agreement on the resolution of the dispute within 60 days of submittal of the report with the concurrence of the federal commissioner in disputes involving or affecting federal interests, the affected party may file an action in any court of competent jurisdiction to enforce the provisions of this compact. The hearing officer's report shall be of no force and effect and shall not be admissible as evidence in any further proceedings.

(e) All actions under this article shall be subject to the following provisions:

(1) The commission shall adopt guidelines and procedures for the appointment of hearing officers or independent mediators to conduct all hearings and mediations required under this article. The hearing officer or mediator appointed under this article shall be compensated by the commission.

(2) All hearings or mediations conducted under this article may be conducted utilizing the Federal Administrative Procedures Act, the Federal Rules of Civil Procedure, and the Federal Rules of Evidence. The commission may also choose to adopt some or all of its own procedural and evidentiary rules for the conduct of hearings or mediations under this compact.

(3) Any action brought under this article shall be limited to equitable relief only. This compact shall not give rise to a cause of action for money damages.

(4) Any signatory party bringing an action before the commission under this article shall have the burdens of proof and persuasion.

Article XIV

Enforcement

The commission may, upon unanimous decision, bring an action against any person to enforce any provision of this compact, other than the adoption or enforcement of or compliance with the allocation formula, in any court of competent jurisdiction.

Article XV

Impacts on Other Stream Systems

This compact shall not be construed as establishing any general principle or precedent applicable to any other interstate streams.

Article XVI

Impact of Compact on Use of Water Within the Boundaries of the Compacting States

The provisions of this compact shall not interfere with the right or power of any state to regulate the use and control of water within the boundaries of the state, providing such state action is not inconsistent with the allocation formula.

Article XVII

Agreement Regarding Water Quality

(a) The States of Alabama, Florida, and Georgia mutually agree to the principle of individual state efforts to control man-made water pollution from sources located and operating within each state and to the continuing support of each state in active water pollution control programs.

(b) The States of Alabama, Florida, and Georgia agree to cooperate, through their appropriate state agencies, in the investigation, abatement, and control of sources of alleged interstate pollution within the ACF River Basin whenever such sources are called to their attention by the commission.

(c) The States of Alabama, Florida, and Georgia agree to cooperate in maintaining the quality of the waters of the ACF River Basin.

(d) The States of Alabama, Florida, and Georgia agree that no state may require another state to provide water for the purpose of water quality control as a substitute for or in lieu of adequate waste treatment.

Article XVIII

Effect of Over or Under Deliveries Under the Compact

No state shall acquire any right or expectation to the use of water because of any other state's failure to use the full amount of water allocated to it under this compact.

Article XIX

Severability

If any portion of this compact is held invalid for any reason, the remaining portions, to the fullest extent possible, shall be severed from the void portion and given the fullest possible force, effect, and application.

Article XX

Notice and Forms of Signature

Notice of ratification of this compact by the legislature of each state shall promptly be given by the governor of the ratifying state to the governors of the other participating states. When all three state legislatures have ratified the compact, notice of their mutual ratification shall be forwarded to the congressional delegation of the signatory states for submission to the Congress of the United States for ratification. When the compact is ratified by the Congress of the United States, the President, upon signing the federal ratification legislation, shall promptly notify the governors of the participating states and appoint the federal commissioner. The compact shall be signed by all four commissioners as their first order of business at their first meeting and shall be filed of record in the party states.









Title 34 - PROFESSIONS AND BUSINESSES.

Chapter 1 - ACCOUNTANTS.

Section 34-1-1 - Short title.

This chapter may be cited as the Public Accountancy Act of 2003.



Section 34-1-2 - Definitions.

For purposes of this chapter, the following words and phrases shall have the meanings respectively ascribed in this section:

(1) AICPA. The American Institute of Certified Public Accountants.

(2) ATTEST. Providing the following services:

a. Any audit or other engagement to be performed in accordance with the Statements on Auditing Standards (SAS).

b. Any review of a financial statement to be performed in accordance with the Statements on Standards for Accounting and Review Services (SSARS).

c. Any engagement to be performed in accordance with the Statements on Standards for Attestation Engagements (SSAE).

d. Any engagement to be performed in accordance with the auditing standards of the Public Company Accounting Oversight Board (PCAOB).

e. The statements on standards specified in this definition shall be adopted by reference by the board pursuant to rule making and shall be those developed for general application by recognized national accountancy organizations such as the AICPA and PCAOB.

(3) BOARD. The Alabama State Board of Public Accountancy created by Section 34-1-3, except the special meaning applicable only to Section 34-1-4.

(4) COMPILATION. Providing a service to be performed in accordance with Statements on Standards for Accounting and Review Services (SSARS) that is presenting in the form of financial statements, information that is the representation of management (owners) without undertaking to express any assurance on the statements.

(5) FIRM. A sole proprietorship, partnership, professional corporation, professional association, limited liability company, limited liability partnership, or any other form of business entity now or hereafter recognized by Alabama law.

(6) LICENSE. A certificate issued pursuant to Section 34-1-4, a permit issued pursuant to Section 34-1-11, registration pursuant to Section 34-1-8; or, in each case, a certificate or permit issued pursuant to corresponding provisions of prior law, or the practice privilege provided pursuant to Section 34-1-7.

(7) LICENSEE. The holder of a license.

(8) OWNER. Any person who holds an ownership interest in a firm.

(9) PEER REVIEW. The study, appraisal, or review of one or more aspects of the professional work of a licensee or firm that performs attest or compilation services, by a person or persons who hold licenses and who are not affiliated with the licensee or firm being reviewed.

(10)a. REPORT. When used in reference to any attest or compilation service, an opinion, report, or other form of language that states or implies assurance as to the reliability of the attested information or compiled financial statements and that also includes or is accompanied by any statement or implication that the person or firm issuing it has special knowledge or competence in accounting or auditing. Such a statement or implication of special knowledge or competence may arise from use by the insurer or the report of names or titles indicating that the person or firm is an accountant or auditor or from the language of the report itself.

b. The term report includes any form of language that disclaims an opinion when such form of language is conventionally understood to imply any positive assurance as to the reliability of the attested information or compiled financial statements referred to or special competence on the part of the person or firm issuing such language. The term report includes any other form of language that is conventionally understood to imply such assurance or such special knowledge or competence.

(11) STATE. Any state, territory, or insular possession of the United States or the District of Columbia.



Section 34-1-3 - State Board of Public Accountancy.

(a) There is created a board of public accountancy in and for the State of Alabama, to be known as the Alabama State Board of Public Accountancy. The board shall consist of seven members appointed by the Governor and, effective October 1, 1988, confirmed by the Senate. Members of the board shall be citizens of the United States and residents of the state. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. Five members of the Alabama State Board of Public Accountancy shall be certified public accountants in good standing with the board and shall be appointed by the Governor to the board. The Governor shall, in addition, appoint two other members to the board one being a public accountant who holds an active license to practice public accountancy issued under the laws of this state and who is in active practice as a public accountant and a seventh member of the board who shall be a public member who is not under the jurisdiction of the board, but shall at the time of his or her appointment be an active and reputable member of the Alabama business community who possesses a knowledge and understanding of financial transactions and financial statements. The persons and their successors shall constitute the Board of Public Accountancy and shall have and exercise all the powers and authority vested by law in the board.

(b) All appointments shall be effective on October 1 for four-year terms, unless an appointment is made for an unexpired term.

(c) The Alabama Society of Certified Public Accountants shall, at least 30 days prior to the beginning of any term or within 30 days after any position on the board becomes vacant, submit to the Governor the names of five persons qualified for membership on the board for the certified public accountant position and public member position to be filled, and the Governor shall appoint one of the five nominees. Upon the failure of the Alabama Society of Certified Public Accountants to submit timely nominations for a position on the Board of Public Accountancy, the Board of Public Accountancy may submit nominations for the position to the Governor, who shall appoint one of the five nominees.

(d) The Alabama Association of Accountants shall, at least 30 days prior to the beginning of any term or within 30 days after any position on the board becomes vacant, submit the names of five persons qualified for membership on the board for the public accountant position to be filled, and the Governor shall appoint one of the five nominees. Upon the failure of the Alabama Association of Accountants to submit timely nominations for a position on the Board of Public Accountancy, the Board of Public Accountancy may submit nominations for the position to the Governor, who shall appoint one of the five nominees.

(e) No person who has served two successive complete terms on the board shall be eligible for reappointment until after the lapse of one year. An appointment to fill an unexpired term shall not be considered a complete term. Vacancies occurring during a term shall be filled by appointment for the unexpired term. Upon the expiration of his or her term of office, a member shall continue to serve until his or her successor is appointed and confirmed by the Senate. Within 15 days after their confirmation by the Senate, the members of the board shall take an oath before any person lawfully authorized to administer oaths in this state to faithfully and impartially perform their duties as members of the board, and the same shall be filed with the Secretary of State. The Governor shall remove from the board any accountant-member whose permit to practice has become void, has been revoked, or suspended, or may, after a hearing, remove any member of the board for neglect of duty or just cause.

(f) The board shall elect annually a chair, a vice-chair, and a secretary from its members.

(g) The board may adopt and amend rules and regulations pursuant to the Administrative Procedure Act for the orderly conduct of its affairs and for the administration of this chapter.

(h) A majority of the board shall constitute a quorum for the transaction of business.

(i) The board shall have a seal which shall be judicially noticed.

(j) The board shall keep records of its proceedings and of any proceeding in court, civil or criminal, arising out of or founded upon this chapter. Copies of the records certified as correct under the seal of the board shall be admissible in evidence to prove the content of the records.

(k) The board shall maintain an annual register which shall contain the names, arranged alphabetically by classification, of all licensees under this chapter; the names of the members of the board; and all other information deemed proper by the board. The board may charge a fee in an amount set by it for furnishing the annual register to persons who request it.

(l) The board shall employ an executive director and such other personnel as may be needed and arrange for such assistance, services, supplies, and equipment as it requires for the performance of its duties. The number of employees, their compensation, and all other expenses of the board shall be paid at such rates and in such amounts as the board shall approve. The executive director and other employees of the board shall not be subject to or governed by the provisions of the state Merit System law but shall be entitled to all benefits accruing to Merit System employees including, but not limited to, the right to accumulate leave, participate in the Employees' Retirement System, and participate in the State Employees' Health Insurance Plan.

(m) The board may promulgate and amend rules of professional conduct appropriate to establish and maintain a high standard of integrity in the profession of public accountancy. At least 60 days prior to the promulgation of any rule or amendment, the board shall mail copies of the proposed rule or amendment to each holder of a permit issued under Section 34-1-11, with a notice advising him or her of the proposed effective date of the rule or amendment and requesting that he or she submit comments thereon at least 15 days prior to the effective date; the comments shall be advisory only. Failure to receive by mail the rule, amendment, or notice by all permit holders shall not affect the validity of any rule or amendment.

(n) Each member of the board shall be paid the same per diem and travel allowance paid to state employees for each day the member is actively engaged in the official business of the board out of the funds of the board.

(o) Any records, information, or writings obtained or kept by the Board of Public Accountancy in connection with a peer review program which the board is authorized to establish by rules and regulations, or obtained or kept by the board in connection with a disciplinary investigation shall be held in confidence. If, pursuant to a disciplinary investigation, probable cause for a hearing is found by the board, records, information, or writings upon which the finding is based shall be available to the licensee under investigation. Records, information, and writings held in confidence shall not be disclosed to any person except to the extent necessary to carry out the purposes of the peer review program, the investigation, or the provisions of this chapter; pursuant to a court order for the production of evidence or the discovery thereof; or pursuant to litigation involving the Board of Public Accountancy wherein the records, information, or writings are relevant to the issue in litigation. Notwithstanding the foregoing, with respect to peer review programs deemed acceptable to the board which are performed by other organizations, the board shall require that the peer review processes be operated and documents maintained in a manner designed to preserve confidentiality, and that neither the board nor any third party, other than an oversight body, shall have access to documents furnished or generated in the course of the review.



Section 34-1-4 - Granting of certificates to certified public accountants.

(a) If each of the following qualifications is met, the certificate of certified public accountant shall be granted by the board to any person:

(1) Who is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(2) Who has attained the age of 19 years.

(3) Who is of good moral character.

(4) Who meets the following educational requirements:

a. A person shall have earned a college degree from a four-year college or university accredited by a regional accreditation board such as the Southern Association of Colleges and Universities, with a concentration in accounting or what the board determines to be substantially the equivalent of a concentration in accounting. Persons who, on May 16, 1989, have previously taken the uniform written CPA examination shall be considered to meet these qualifications.

b. After January 1, 1995, any person who has not previously sat for the uniform CPA examination shall have completed a total of 150 semester hours or 225 quarter hours of postsecondary education, including a baccalaureate degree at a college or university accredited by a regional accreditation board such as the Southern Association of Colleges and Universities. The total education program shall include an accounting concentration as defined by the board and other course work as the board may require by regulation.

(5)a. Who has successfully passed a uniform examination, administered by the board or its designee, in accounting and auditing and in any other related subjects as the board deems necessary, including, but not limited to, business law and taxation, to maintain the highest standard of proficiency in the profession of public accounting.

b. After January 1, 2016, in order to be eligible for an initial sitting for the uniform CPA examination, a person shall have completed a total of 120 semester hours or 180 quarter hours of education, including a baccalaureate degree at a college or university accredited by a regional accreditation board such as the Southern Association of Colleges and Universities.

(b)(1) Examinations provided for in this chapter shall be given by the board as often as necessary, but not less frequently than twice each year. The board shall, after each examination, notify applicants of the results.

(2) The board may issue certificates under the signature and the official seal of the board, pursuant to this chapter.

(c) The board shall charge each person certified under subsection (e) and each candidate an application fee for the uniform CPA examination in an amount determined by the board. Examination and reexamination fees shall be charged by the board, or its designee, in amounts determined by the board for each subject in which a candidate is examined. The applicable fees shall be paid to the board, or its designee, by the candidate at the time he or she applies for examination or reexamination.

(d) Persons who, on May 16, 1989, held certified public accountant certificates issued under the laws of this state shall not be required to obtain additional certificates under this chapter, but shall otherwise be subject to this chapter. The certificates issued shall, for all purposes, be considered certificates issued under this chapter and subject to this chapter.

(e) The board may waive the examination under subdivision (a)(5), and may issue a certificate as a certified public accountant to any person paying the application fee provided in subsection (c) who possesses the qualifications specified in subdivisions (a)(1) through (a)(3), and what the board determines to be substantially the equivalent of the applicable qualifications under subdivision (a)(4), and who is the holder of a certificate as a certified public accountant, then in full force and effect, issued under the laws of any state.

(f) The board may make appropriate regulations to govern the issuance of a certificate as a certified public accountant to the holder of a certificate, license, or degree which is then in full force and effect in any foreign country constituting a recognized qualification for the practice of public accounting in the country, comparable to that of a certified public accountant of this state.



Section 34-1-5 - Registration of foreign accountants.

The board may, in its discretion and upon application and the payment of an initial registration fee not in excess of $100, permit the registration of any person with good moral character who is the holder of a certificate, license, or degree in a foreign country constituting a recognized qualification for the practice of public accounting in such country. A person so registered shall use only the title under which he is generally known in his or her own country, followed by the name of the country from which he or she received his or her certificate, license, or degree.



Section 34-1-6 - Registration of firms of certified public accountants.

(a) A firm engaged in this state in the practice of public accounting may register with the board as a firm of certified public accountants provided it meets all of the following requirements:

(1) At least 51 percent of the ownership of the firm, in terms of financial interests and voting rights of all partners, officers, shareholders, members, or managers, belongs to holders of a certificate who are licensed in some state, and such partners, officers, shareholders, members, or managers, whose principal place of business is in this state, and who perform professional services in this state hold a valid certificate issued under Section 34-1-4. Although firms may include nonlicensee owners, the firm and its ownership must comply with rules promulgated by the board.

(2) Each certified public accountant owner regularly engaged within this state in the practice of public accounting as a member of the firm shall be a certified public accountant of this state in good standing except as provided in subdivision (4) of this subsection or when practicing pursuant to Section 34-1-7.

(3) Each resident manager in charge of an office of a firm in this state whose main office is outside this state shall be a certified public accountant of this state in good standing except as provided in subdivision (4) of this subsection.

(4) Certified public accountants (CPAs) from other jurisdictions transferring into Alabama shall be required to obtain an Alabama reciprocal certificate within 24 months from the date of transfer.

(5) Any CPA firm as defined in this chapter may include nonlicensee owners provided that:

a. The firm designates a licensee of this state who is responsible for the proper registration of the firm and identifies that individual to the board.

b. All nonlicensee owners are active individual participants in the CPA firm or affiliated entities.

c. A nonlicensee is prohibited from being an owner if he or she has previously held a license.

d. All nonlicensee owners shall register annually with the board, pay an annual registration fee in an amount determined by the board, and report the satisfaction of any annual continuing education requirements that the board may impose by rule on nonlicensee owners.

e. The firm complies with such other requirements as the board may impose by rule.

(6) Firms which fall out of compliance with this section due to changes in firm ownership or personnel, after receiving or renewing a permit, shall take corrective action to bring the firm back into compliance as quickly as possible. The board may grant a reasonable period of time to take such corrective action. Failure to bring the firm back into compliance within a reasonable period of time as defined by the board will result in the suspension or revocation of the firm permit.

(b) Application for registration shall be made upon the affidavit of an owner of the firm who is a certified public accountant of this state in good standing. The board shall in each case determine whether the firm is eligible for registration. A firm which is registered and which holds a permit issued under Section 34-1-11 may use the words "certified public accountants" or the abbreviation "CPAs" in connection with the name of the firm. Notification shall be given the board, within one month, after the admission to or withdrawal of an owner from any firm registered.



Section 34-1-7 - Practice privilege for nonresident certified public accountants.

(a) Subject to subsection (b), a person who is licensed as a certified public accountant in another state whose principal place of business is not in this state shall have all the privileges of a certified public accountant in this state without the need to obtain a certificate or permit under this chapter or to notify or register with the board and may offer or render professional services in this state, whether in person or by mail, telephone, or electronic means, without any notice, fee, or other submission under this chapter.

(b) A person exercising the practice privilege granted in subsection (a) and any firm that employs the person, as a condition of the grant of the privilege, are deemed to consent to all of the following:

(1) The personal and subject matter jurisdiction and disciplinary authority of the board and the courts of Alabama.

(2) Compliance with this chapter and any rules promulgated by the board.

(3) That the person shall cease offering or rendering professional services under the practice privilege personally and on behalf of a firm if the license of the person from the state by which the person was licensed as a certified public accountant when any professional services were offered or rendered, or began to be offered or rendered, pursuant to the practice privilege provided in this section, is no longer valid.

(4) To the appointment of any out-of-state board by which the person was licensed as a certified public accountant when any professional services were offered or rendered, or began to be offered or rendered, pursuant to the practice privilege provided in this section, to be his or her agent for the purpose of service of process in any action or proceeding by the board in this state against the person.



Section 34-1-8 - Registration of public accountants.

Written evidence of registration as public accountants shall be issued to:

(1) Any person who is a resident of this state, or practices accounting herein, who has attained the age of 19 years, and who is of good moral character and a citizen of the United States or has declared his or her intent to become a citizen, and who meets the requirements of paragraphs a., b., c., or d. of this subdivision, may, upon payment of an initial registration fee to be fixed by the board, register with the board as a public accountant on or before October 1, 1974:

a. Persons who hold themselves out to the public as public accountants and who are engaged as principals, as distinguished from employees, within this state on October 1, 1973, in the practice of public accounting as their principal occupation.

b. Persons serving in the Armed Forces of the United States of America on October 1, 1973, who immediately prior to entering such service held themselves out to the public as public accountants and were engaged as principals, as distinguished from employees, within this state in practice of public accounting as their principal occupation. In the case of any such person, the time for registration shall be extended for a period of 12 months from the time such person is separated from active duty.

c. Staff accountants employed in this state by certified public accountants or by public accountants and regularly assigned to accounting engagements on October 1, 1973.

d. Upon payment of a fee to be fixed by the board, an employee of a department, agency or instrumentality of the United States, this state or a political subdivision of this state, whose work on October 1, 1973, involves accounting or auditing activities of a type which in the opinion of the board is the equivalent of public accounting work, may file with the board a declaration that he or she intends to register as a public accountant on or before a specified later date pursuant to the provisions of this section, and upon such later specified date the board, after investigation and determination of eligibility as provided hereinafter in this section, shall so register him or her as a public accountant.

e. The board shall in each case determine whether an applicant is eligible for registration. Any individual who is so registered and who holds a permit issued under Section 34-1-11 shall be styled and known as a public accountant.

(2) From October 1, 1974, to October 1, 1978, any person who is a resident of this state, who has attained the age of 19 years, and who is of good moral character and a citizen of the United States or has declared his or her intent to become a citizen, upon payment of an initial registration fee to be fixed by the board may register with the board as a public accountant; provided, that he or she has received a college degree with a major in accounting from a four-year college accredited by a regional accreditation board such as the Southern Association of Colleges and Universities, or who shall have passed written examinations covering the subjects of theory of accounting, practical accounting, auditing, commercial law as affecting accountancy and the professional ethics of public accountants. The examinations shall be conducted by the board semiannually and the papers graded in a uniform manner. The questions used in all sections of the examination shall adhere to the standards established by the National Society of Public Accountants. A passing grade of 75 percent is required for registration. Examination fees shall be set by the board.



Section 34-1-9 - Registration of firms of public accountants.

(a) A firm engaged in this state in the practice of public accounting may register with the board as a firm of public accountants provided it meets all of the following requirements:

(1) At least 51 percent of the ownership of the firm, in terms of financial interests and voting rights of all partners, officers, shareholders, members, or managers, belongs to certified public accountants or public accountants of this state in good standing with a valid permit to practice. Although public accountant firms may include nonlicensee owners, the firm and its ownership must comply with rules promulgated by the board.

(2) Any public accountant firm as defined in this chapter may include nonlicensee owners provided that:

a. The firm designates a licensee of this state who is responsible for the proper registration of the firm and identifies that individual to the board.

b. All nonlicensee owners are active individual participants in the public accountant firm or affiliated entities.

c. A nonlicensee is prohibited from being an owner if they have previously held a license.

d. All nonlicensee owners shall register annually with the board, pay an annual registration fee in an amount determined by the board, and report the satisfaction of any annual continuing education requirements that the board may impose by rule on nonlicensee owners.

e. The firm complies with such other requirements as the board may impose by rule.

(3) Firms which fall out of compliance with this section due to changes in firm ownership or personnel, after receiving or renewing a permit, shall take corrective action to bring the firm back into compliance as quickly as possible. The board may grant a reasonable period of time to take such corrective action. Failure to bring the firm back into compliance within a reasonable period of time as defined by the board will result in the suspension or revocation of the firm permit.

(b) Application for registration shall be made upon the affidavit of an owner of the firm who is a certified public accountant or public accountant of this state in good standing. The board shall in each case determine whether the firm is eligible for registration. A firm which is registered and which holds a permit issued under Section 34-1-11 may use the words "public accountants" or the abbreviation "P.A.'s" in connection with the name of the firm. Notification shall be given the board, within one month, after the admission to or withdrawal of an owner from any firm registered.



Section 34-1-10 - Registration and supervision of offices.

(a) Each office established or maintained in this state for the practice of public accounting in this state by a certified public accountant, firm of certified public accountants, a public accountant, firm of public accountants, or by one registered under Section 34-1-5 shall be registered annually under this chapter with the board, but no fee shall be charged for registration. Each office shall be under the direct supervision of a licensee holding a permit under Section 34-1-11, which is in full force and effect. Notwithstanding the foregoing, the title or designation "certified public accountant" or the abbreviation "CPA" shall not be used in connection with the office unless the licensee is the holder of a certificate as a certified public accountant under Section 34-1-4 and a permit issued under Section 34-1-11, both of which are in full force and effect. The licensee may serve in such capacity at one office only. The board shall by regulation prescribe the procedure to be followed in effecting registrations.

(b) No firm or office not located in this state, even if it is engaged in business in this state, shall be required to register under this section.



Section 34-1-11 - Annual permits to practice; inactive status; continuing education.

(a)(1) Permits to engage in the practice of public accounting in this state shall be issued by the board to a holder of a certificate of certified public accountant issued under Section 34-1-4 and to a person registered under Section 34-1-8 who furnishes evidence satisfactory to the board of compliance with the requirements of subsection (c) and who: (1) is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, or has declared his or her intent to become a citizen; and (2) has attained the age of 19 years; and (3) is of good moral character; and (4) meets the experience requirements set forth in subsection (e). Permits to engage in the practice of public accounting in this state also shall be issued by the board to persons or firms under Sections 34-1-5, 34-1-6, and 34-1-9, if all offices of those certificate holders or registrants are maintained and registered as required under Section 34-1-10. There shall be an annual permit fee for each certificate holder under Section 34-1-4, each registrant under Section 34-1-8, and each firm in an amount to be determined by the board. All permits shall expire on September 30 of each year and may be renewed annually for a period of one year. The application for renewal and annual renewal fee shall be filed with this board no later than December 31 following the expiration date. The board may also charge a late renewal penalty on or after January 1 following the expiration date in an amount set by the board which is graduated depending on the length of time the renewal is delinquent.

(2) The board shall by rule require as a condition for renewal of a permit under this section, by any permit holder who performs compilation services for the public other than through a CPA or PA firm, that such individual undergo, no more frequently than once every three years, a peer review conducted in such manner as the board shall by rule specify.

(b)(1) Notwithstanding subsection (a), a certified public accountant or public accountant registered under this chapter who is not engaged in the practice of public accounting may request the board, in writing, to place his or her name on the board's inactive roll, thereby granting him or her inactive status and protecting his or her right to obtain a permit to practice pursuant to subsection (a) at a later time as he or she wishes to become actively engaged in the practice of public accounting.

(2) If, upon receipt of the notification, the board determines that the certified public accountant or public accountant is not engaged in public accounting, the certified public accountant or public accountant shall be permitted to retain his or her initial registration or certificate by paying an annual registration fee in an amount as the board shall, from time to time, determine. Effective October 1, 2007, certified public accountants or public accountants granted inactive status by the board shall place the word "inactive" adjacent to their CPA title or PA title on any business card, letterhead, or any other document or device, with the exception of their CPA certificate or PA registration, on which their CPA or PA title appears. If a certified public accountant or public accountant who has elected inactive status wishes to reenter the active practice of public accountancy, he or she shall make application to the board for an annual permit to practice. The board, in its rules and regulations, shall specify the number of hours of continuing education the applicant shall obtain before he or she regains active status to ensure his or her competency to practice public accounting.

(c) Every application for renewal of an annual permit to practice by any person who holds a certificate as a certified public accountant or who is a registrant under Section 34-1-8 shall be accompanied or supported by any evidence the board prescribes of satisfaction of its continuing education requirements during the preceding year. Failure by an applicant for renewal of an annual permit to furnish the evidence shall constitute grounds for revocation, suspension, or refusal to renew the permit in a proceeding under Section 34-1-12, unless the board determines the failure to have been due to reasonable cause. The board may renew an annual permit to practice despite failure to furnish evidence of satisfaction of requirements of continuing education upon the condition that the applicant follows a particular program or schedule of continuing education. In issuing rules, regulations, and individual orders in respect of requirements of continuing education, the board may, among other things, use and rely upon guidelines and pronouncements of recognized educational and professional associations; may prescribe for content, duration, and organization of courses; shall take into account the accessibility by applicants to the continuing education required and any impediments to interstate practice of public accountancy which result from the difference in the requirements in other states; and may provide for relaxation or suspension of those requirements in regard to applicants who certify that they do not intend to engage in the practice of public accountancy, and for instances of individual hardships.

(d) In the event a certified public accountant or public accountant fails to apply for an annual permit to practice or to be placed on the board's inactive roll within: (1) One year from the expiration date of the permit to practice last obtained or renewed pursuant to subsection (a); (2) one year from the expiration date of the last annual renewal of his or her certificate pursuant to subsection (b); or (3) one year from the date upon which the certificate holder or registrant was granted his or her certificate or registration, if no permit was ever issued to him or her under subsection (a) or his or her name was never placed on the board's inactive roll under subsection (b), it shall deprive him or her of the right to apply for a permit or inactive status, and shall constitute grounds for revocation or suspension of the holder's certificate, unless the board determines the failure to have been due to reasonable cause. In that case, the board may impose a reinstatement fee not to exceed one hundred dollars ($100), plus the total annual registration fees and late renewal penalties which the certified public accountant or public accountant would have paid under this chapter during the period when neither a permit nor inactive status was maintained. The board may also charge an inactive status penalty in an amount set by the board which is graduated for the time of the inactivity.

(e) The experience requirement shall be one year of experience in the practice of public accounting as defined by the board's rules and regulations.



Section 34-1-12 - Suspension, revocation, etc., of certificate, registration, or permit; fines.

(a) After notice and hearing as provided in Section 34-1-14, the board may suspend for a period not to exceed three years or revoke any certificate issued under Section 34-1-4, or any registration granted under Section 34-1-5 or 34-1-8, or any practice privilege granted pursuant to Section 34-1-7; may revoke, suspend, or refuse to renew any permit issued under Section 34-1-11; or may censure the holder of any permit or any practice privilege for any one or any combination of the following causes:

(1) Fraud or deceit in obtaining a certificate as a certified public accountant or in obtaining registration under this chapter or in obtaining a permit to practice public accounting under this chapter.

(2) Dishonesty, fraud, or gross negligence in the practice of public accounting.

(3) Any violation of Section 34-1-16.

(4) Any violation of a rule of professional conduct promulgated by the board under the authority granted by this chapter.

(5) Conviction of any crime, an element of which is dishonesty or fraud, under the laws of any state or of the United States.

(6) Conviction of a felony under the laws of any state or of the United States.

(7) Cancellation, revocation, suspension, or refusal to renew authority to practice as a certified public accountant or a public accountant by any other state for any cause other than failure to pay an annual registration fee in the other state.

(8) Suspension or revocation of the right to practice before any state or federal agency.

(9) Failure to be legally present in this state, or to become a citizen of the United States within six years by any person not a citizen of the United States when he or she received a certificate as a certified public accountant or was registered as a public accountant under this chapter.

(10) Failure to apply for an annual permit to practice or to be placed on the board's inactive roll within any of the following time periods:

a. One year from the expiration date of the permit to practice last obtained or renewed pursuant to Section 34-1-11(a).

b. One year from the expiration date of the last annual renewal of his or her certificate pursuant to Section 34-1-11(b).

c. One year from the date upon which the certificate holder or registrant was granted his or her certificate or registration, if no permit was ever issued under Section 34-1-11(a) or his or her name was never placed on the board's inactive roll under Section 34-1-11(b), unless the failure is excused by the board pursuant to Section 34-1-11.

(11) Conduct discreditable to the public accounting profession.

(12) Failure of a certificate holder or registrant to furnish evidence of satisfaction of requirements of continuing education as required by the board pursuant to Section 34-1-11 or to meet any conditions in respect of continuing education which the board may have ordered with respect to the certificate holder under that section.

(13) Failure to comply with the provisions and requirements of the board's peer review program.

(14) Failure to comply with this chapter or rules promulgated by the board under this chapter or failure to comply with professional standards.

(15) Making any false or misleading statement or verification in support of an application for a certificate, registration, or permit filed by another.

(b) In addition to the disciplinary powers granted pursuant to subsection (a), the board may singly, or in combination with any other disciplinary action, levy and collect administrative fines for violations of this chapter or the rules and regulations of the board of not more than five thousand dollars ($5,000) for each violation.



Section 34-1-13 - Revocation or suspension of registration and permit to practice; censure of permit holder.

(a) After notice and hearing as provided in Section 34-1-14, the board shall revoke the registration and permit to practice of a firm if at any time it does not have all the qualifications prescribed by the section of this chapter under which it qualified for registration.

(b) After notice and hearing as provided in Section 34-1-14, the board may revoke or suspend the registration of a firm or may revoke, suspend, or refuse to renew its permit under Section 34-1-11 to practice, or may censure the holder of any permit for any of the causes enumerated in Section 34-1-12 or for any of the following additional causes:

(1) The revocation or suspension of the certificate or registration or the revocation, suspension, or refusal to renew the permit to practice of any licensee.

(2) The cancellation, revocation, suspension, or refusal to renew the authority of the firm or any owner thereof, to practice public accounting in any other state for any just cause other than failure to pay an annual registration fee in the other state.



Section 34-1-14 - Hearings; judicial review.

(a) Commencement of proceeding. The board may initiate proceedings under this chapter either on its own motion or on the complaint of any person.

(b) Notice; service and contents. A written notice stating the nature of the charge or charges against the accused and the time and place of the hearing before the board on such charges shall be served on the accused not less than 30 days prior to the date of said hearing either personally or by mailing a copy thereof by registered or certified mail to the address of the accused last known to the board.

(c) Failure to appear. If, after having been served with the notice of hearing as provided for herein, the accused fails to appear at said hearing and defend, the board may proceed to hear evidence against him or her and may enter such order as shall be justified by the evidence, which order shall be final unless he or she petitions for a review thereof as provided herein; provided, that within 30 days from the date of any order, upon a showing of good cause for failing to appear and defend, the board may reopen the proceedings and may permit the accused to submit evidence in his or her behalf.

(d) Counsel; witnesses; cross-examination. At any hearing the accused may appear in person or by counsel, produce evidence and witnesses on his or her own behalf, cross-examine witnesses and examine such evidence as may be produced against him or her. A professional association or corporation may be represented before the board by counsel or by a shareholder who is a certified public accountant or public accountant of this state in good standing. The accused shall be entitled, on application to the board, to the issuance of subpoenas to compel the attendance of witnesses on his behalf.

(e) Subpoenas; testimony; deposition.

(1) In all matters pending before it, the board shall have the power to issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books and records, documentary evidence and materials, or other evidence. Any person failing or refusing to appear or testify regarding any matter about which he or she may be lawfully questioned or to produce any papers, books, records, documentary evidence, or materials or other evidence in the matter to be heard, after having been required by order of the board or by subpoena of the board to do so, may, upon application by the board to any circuit judge of the State of Alabama, be ordered to comply therewith, and upon failure to comply with the order of the circuit judge, the court may compel obedience by attachment as for contempt, as in the case of disobedience of a similar order or subpoena issued by the court. The chairman and the secretary of the board shall have the authority to issue subpoenas, and any board member shall have authority to administer oaths to witnesses or to take their affirmation. A subpoena or other process or paper may be served upon any person named therein, anywhere within the State of Alabama, with the same fees and mileage, by any officer authorized to serve subpoenas or such other process or paper in civil actions, in the same manner as is prescribed by law for subpoenas issued out of the circuit courts of this state, the fees and mileage and other costs including witness fees and mileage to be paid as the board directs.

(2) Deposition may be taken within or without the State of Alabama in the manner provided for by the laws of Alabama and the Alabama Rules of Civil Procedure for the taking of depositions in matters pending in the circuit courts of this state. The depositions shall be returnable to the clerk of the circuit court of the county wherein the hearing before the board is pending, and the clerk shall deliver the depositions to the board upon request, and the depositions may be opened or used by the parties to the proceedings the same as is provided for in matters pending before the circuit courts.

The circuit court shall, upon request of any interested party in any proceedings before the board, issue commissions for the taking of depositions in the same manner as is provided by law for the issuance of commissions for the taking of depositions in matters pending before the circuit courts of this state.

(f) Evidence. The board shall not be bound to observe formal rules of pleading or evidence.

(g) Record. A stenographic record of hearings shall be kept and a transcript thereof filed with the board.

(h) Attorney for the board. At all hearings, the Attorney General of this state, or one of his or her assistants designated by him or her, or such other legal counsel as may be employed by the board, shall appear and represent the board and participate in the presentation of any matter before the board.

(i) Decision. Any decision of the board shall be by majority vote thereof.

(j) Review by court.

(1) Anyone adversely affected by any order of the board may obtain a review thereof by filing a written petition for review with the Circuit Court of Montgomery County within 30 days after the entry of the order. The petition shall contain or have attached thereto a true copy of the order complained of and shall state the grounds upon which the review is asked and shall pray that the order of the board be modified or set aside in whole or in part. A copy of such petition shall be forthwith served upon any member of the board, and thereupon the board shall certify and file in the court a copy of its order and a complete transcript of the record upon which the order complained of was entered. The case shall then be tried and heard on the record made before the board, without the introduction of new or additional evidence, but the parties shall be permitted to file briefs. The court may affirm, modify, or set aside the board's order in whole or in part, or may remand the case to the board for further evidence, and may, in its discretion, stay the effect of the board's order pending its determination of the case. The court's decision shall have the force and effect of a judgment.

(2) From the judgment of the circuit court, either the board or the affected party who invoked the review may appeal directly to the Supreme Court of Alabama by taking such appeal within 42 days after the date of the making of and entering of its judgment by the circuit court. The affected party so appealing shall give security for the costs of such appeal to be approved by the register or clerk of the circuit court. No such security shall be required of the board.



Section 34-1-15 - Reinstatement of certificate, registration, or permit.

Upon application in writing and after hearing, pursuant to notice, the board may issue a new certificate to a certified public accountant whose certificate shall have been revoked, may allow the reregistration of anyone whose registration has been revoked, may reissue or modify the suspension of any permit to practice public accounting which has been revoked or suspended, or may restore or modify the suspension of any practice privilege granted pursuant to Section 34-1-7 which has been revoked or suspended.



Section 34-1-16 - Acts declared unlawful.

No person shall assume or use the title or designation "certified public accountant," the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the person is a certified public accountant, unless the person has received a certificate as a certified public accountant under Section 34-1-4 and if in public practice, holds a permit issued under Section 34-1-11, which is not revoked or suspended, hereinafter referred to as a live permit, and all of the offices of the person in this state for the practice of public accounting are maintained and registered as required under Section 34-1-10, or the person is practicing pursuant to Section 34-1-7; provided, however:

(1) A foreign accountant who has registered under Section 34-1-5 and who holds a live permit issued under Section 34-1-11 may use the title under which he or she is generally known in his or her country, followed by the name of the country from which the certificate, license, or degree was received.

(2) No firm with an office in this state shall provide attest services or assume or use the title or designation "certified public accountants" or the abbreviation "CPAs" or any other title, designation, words, letters, signs, abbreviation, card, or device tending to indicate that the firm is composed of certified public accountants, unless the firm is registered as a firm of certified public accountants under Section 34-1-6, holds a live permit issued under Section 34-1-11, and all of the offices of the firm in this state for the practice of public accounting are maintained and registered as required under Section 34-1-10, and ownership of the firm is in accord with this chapter and rules promulgated by the board.

(3) No person shall assume or use the title or designation "public accountant," the abbreviation thereof, or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the person is a public accountant, unless the person is registered as a public accountant under Section 34-1-8, holds a live permit issued under Section 34-1-11, and all of the offices of the person in this state for the practice of public accounting are maintained and registered as required under Section 34-1-10 or unless the person has received a certificate as a certified public accountant under Section 34-1-4, holds a live permit issued under Section 34-1-11, and all of the offices of the person in this state for the practice of public accounting are maintained and registered as required under Section 34-1-10.

(4) No firm shall provide attest services or assume or use the title or designation "public accountant" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the firm is composed of public accountants, unless the firm is registered as a firm of public accountants under Section 34-1-9, or as a firm of certified public accountants under Section 34-1-5, holds a live permit issued under Section 34-1-11, and all of the offices of the firm in this state for the practice of public accounting are maintained and registered as required under Section 34-1-10.

(5) No person or firm shall assume or use the title or designation "accredited accountant," "certified accountant," "chartered accountant," "enrolled accountant," "licensed accountant," "registered accountant," or any other title or designation likely to be confused with "certified public accountant" or "public accountant," or any of the abbreviations "AA," "CA," "LA," "RA," or similar abbreviations likely to be confused with "CPA" or "PA." The title "enrolled agent" or "EA" may be used by only individuals so designated by the Internal Revenue Service. Notwithstanding the foregoing, any person who holds a live permit issued under Section 34-1-11, and all of whose offices in this state for the practice of public accounting are maintained and registered as required under Section 34-1-10, or who is practicing pursuant to Section 34-1-7, may hold himself or herself out to the public as an "accountant" or "auditor." A foreign accountant registered under Section 34-1-5 who holds a live permit issued under Section 34-1-11 and all of whose offices in this state for the practice of public accounting are maintained and registered as required under Section 34-1-10 may use the title under which he or she is generally known in his or her country, followed by the name of the country from which he or she received the certificate, license, or degree.

(6) No person shall sign or affix his or her name or any trade or assumed name used in the person's profession or business, with any wording indicating that he or she has expert knowledge in accounting or auditing, to any opinion, report, or certificate attesting in any way to the reliability of any representation or estimate in regard to any person or organization embracing financial or attested information or facts respecting compliance with conditions established by law or contract, including but not limited to statutes, ordinances, regulations, grants, loans, and appropriations, unless he or she holds a live permit issued under Section 34-1-11, and all of the offices in this state for the practice of public accounting are maintained and registered under Section 34-1-10, or unless the person is practicing pursuant to Section 34-1-7. Notwithstanding the foregoing, this subdivision shall not prohibit any officer, employee, partner, or principal of any organization from affixing his or her signature to any statement or report in reference to the financial affairs of the organization with any wording designating the position, title, or office which he or she holds in the organization, nor shall this subdivision prohibit any act of a public official or public employee in the performance of their duties.

(7) No person shall sign or affix the name of the firm, with any wording indicating that it is a firm composed of accountants or auditors or persons having expert knowledge in accounting or auditing, to any opinion, report, or certificate attesting in any way to the reliability of any representation or estimate in regard to any person or organization embracing financial or attested information or facts respecting compliance with conditions established by law or contract, including but not limited to statutes, ordinances, regulations, grants, loans, and appropriations, unless the firm holds a live permit issued under Section 34-1-11, and all of its offices in this state for the practice of public accounting are maintained and registered as required under Section 34-1-10, or the person is practicing pursuant to Section 34-1-7.

(8) No person shall assume or use the title or designation "certified public accountant" or "public accountant" in conjunction with names indicating or implying that there is a firm, in conjunction with the designation "and company" and "and co." or a similar designation if there is in fact no bona fide firm registered under Section 34-1-6 or Section 34-1-9, unless the person is practicing pursuant to Section 34-1-7. No person holding a certificate or registration or firm holding a permit under this chapter or person practicing pursuant to Section 34-1-7 shall use a professional or firm name or designation that is misleading about the legal form of the firm, or about the persons who are partners, officers, members, managers, or shareholders of the firm, or about any other matter. This section shall not prevent a firm or its successors from continuing to practice under a firm name which consists of or includes the name or names of one or more former owners.

(9) Only licensees holding a valid permit to practice or practicing pursuant to Section 34-1-7 may issue a report on financial statements of any other person, firm, organization, or governmental unit or otherwise offer to render any attest service, as defined herein. This restriction does not prohibit any act of a public official or public employee in the performance of that person's duties as such; or prohibit the performance by any person of other services involving the use of accounting skills, including the preparation of tax returns, management advisory services, and the preparation of financial statements without the issuance of reports thereon. This restriction also does not apply to nonlicensees, who may prepare financial statements and issue reports thereon which do not purport to be in compliance with the Statements on Standards for Accounting and Review Services (SSARS).

(10) Licensees and individuals who have practice privileges under Section 34-1-7 performing attest or compilation services must provide those services in accordance with professional standards.

(11) Nonlicensees may not use language in any statement relating to the affairs of a person or entity which is conventionally used by licensees in reports on financial statements or on any attest service as defined in Section 34-1-2. In this regard, the board shall issue, by rule, safe harbor language nonlicensees may use in connection with such financial information. Notwithstanding the foregoing, nonlicensees may use the following disclaimer language in connection with financial statements to not be in violation of this chapter:

"I (We) have prepared the accompanying (financial statements) of (name of entity) as of (time period) for the (period) then ended. This presentation is limited to preparing in the form of financial statements information that is the representation of management (owners).

"I (We) have not audited or reviewed the accompanying financial statements and accordingly do not express an opinion or any other form of assurance on them."

(12) No holder of a certificate issued under Section 34-1-4 or a registration issued under Section 34-1-8, except a person practicing pursuant to Section 34-1-7, shall perform attest services in any firm that does not hold a valid permit to practice issued under Section 34-1-11.

(13) No individual licensee shall issue a report in standard form upon a compilation of financial information through any form of business that does not hold a valid permit issued under Section 34-1-11 unless the report discloses the name of the business through which the individual is issuing the report, and the individual:

a. Signs the compilation report identifying the individual as a certified public accountant or public accountant.

b. Undergoes no less frequently than once every three years, a peer review conducted in such manner as the board shall by rule specify.

(14) Nothing herein shall prohibit a practicing attorney or firm of attorneys from preparing or presenting records or documents customarily prepared by an attorney or firm of attorneys in connection with the attorney's professional work in the practice of law.



Section 34-1-17 - Acts not prohibited.

(a) Nothing contained in this chapter shall prohibit any person not a certified public accountant or public accountant from serving as an employee of, or an assistant to, a certified public accountant, a public accountant, or a firm composed of certified public accountants or public accountants holding a permit to practice issued under Section 34-1-11; or a foreign accountant registered under Section 34-1-5, or a person practicing pursuant to Section 34-1-7; provided, that the employee or assistant shall not issue any accounting or financial statements or reports over his or her name.

(b) Nothing contained in this chapter shall prohibit a certified public accountant of another state, or an accountant who holds a certificate, license, or degree in a foreign country, constituting a recognized qualification for the practice of public accounting in the country, from practicing in this state in conformity with Section 34-1-7 and the regulations and rules of professional conduct promulgated by the board.



Section 34-1-18 - Injunctions against unlawful acts.

Whenever it appears to the board that any person has engaged, or is about to engage, in any acts or practices which constitute or will constitute a violation of Section 34-1-16, the board may in its own name bring action in an appropriate court for an order enjoining such acts or practices, and upon a showing by the board that such person has engaged, or is about to engage, in any such acts or practices, an injunction, restraining order or such other order as may be appropriate may be granted by such court without bond; and, such proceeding may be maintained regardless of whether proceedings have been or may be instituted before the board, or whether criminal proceedings have been or may be instituted.



Section 34-1-19 - Misdemeanors; penalties.

Any person who violates any provision of Section 34-1-16 shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $500, and may also be imprisoned in the county jail, or sentenced to hard labor for the county for not more than 12 months.



Section 34-1-20 - Evidence of unlawful practice.

The display or uttering by a person of a card, sign, advertisement, or other printed, engraved, or written instrument or device, bearing a person's name in conjunction with the words "certified public accountant" or any abbreviation thereof, or "public accountant" or any abbreviation thereof, shall be prima facie evidence in any action brought under Section 34-1-18 or 34-1-19 that the person whose name is so displayed caused or procured the display or uttering of such card, sign, advertisement, or other printed, engraved, or written instrument or device, and that such person is holding himself out to be a certified public accountant or a public accountant holding a permit to practice under Section 34-1-11, or practicing pursuant to Section 34-1-7. In any such action, evidence of the commission of a single act prohibited by this chapter shall be sufficient to justify an injunction or a conviction without evidence of a general course of conduct.



Section 34-1-21 - Ownership of accountants' working papers.

(a) All statements, records, schedules, working papers, and memoranda made by a certified public accountant or public accountant incident to or in the course of professional service to clients by the accountant, except reports submitted by a certified public accountant or public accountant to a client, shall be and remain the property of the accountant, in the absence of an express written agreement between the accountant and the client to the contrary. No statement, record, schedule, working paper, or memorandum shall be sold, transferred, or bequeathed, without the consent of the client or the personal representative or assignee of the client, to anyone other than one or more surviving owners or new owners of the firm of the accountant. All statements, records, schedules, working papers, or memoranda prepared by a certified public accountant or public accountant in the performance of a practice monitoring program or peer review, conducted by the board shall be and become the property of the board immediately upon preparation or compilation, and shall be remitted to the board promptly upon completion of the review. The board may retain, archive, or destroy all or any portion of same. The information shall be deemed confidential. Notwithstanding the foregoing, nothing in this section shall be construed as prohibiting the disclosure of information required to be disclosed by the standards of the public accounting profession in effect from time to time with respect to reporting on the examination of financial statements or as prohibiting the disclosure in court proceedings, in investigations or proceedings conducted by the board or the designees of the board, or in ethical investigations conducted by private professional organizations. In addition, nothing in this section shall be construed as prohibiting any temporary transfer of workpapers or other material necessary in the course of carrying out peer reviews.

(b) A licensee shall furnish to a client or former client, upon request and reasonable notice:

(1) A copy of the licensee's working papers, to the extent that such working papers include records that would ordinarily constitute part of the client's records and are not otherwise available to the client.

(2) Any accounting or other records belonging to, or obtained from or on behalf of, the client that the licensee removed from the client's premises or received for the client's account; the licensee may make and retain copies of such documents of the client when they form the basis for work done by the licensee.



Section 34-1-22 - Disposition of fees and charges; disbursements.

All fees and charges provided for in this chapter shall be paid to the board and, upon collection thereof, shall be deposited in the State Treasury to the credit of the Alabama State Board of Public Accountancy, except for the examination fees collected by the board's designee as provided for in Section 34-1-4. The State Treasurer shall keep all moneys in a separate fund to be known as "Fund of the Alabama State Board of Public Accountancy," which fund shall be expended and drawn against solely for the purposes of this chapter as herein provided. For the purpose of carrying out the objects of this chapter and for the exercise of the powers herein granted, the board shall have the power to direct the disbursement of the fund. All compensation, expenses, and charges incurred for the purposes of this chapter shall be paid from the fund and shall be paid on warrant of the state Comptroller upon certificate or voucher of the treasurer of the board, and of such separate fund such sums as are necessary are hereby appropriated. No compensation, expenses, or charges incurred under this chapter shall be a charge against the general funds of this state, and no part of the special fund herein provided shall revert to the general funds of the state. Fees and charges provided for in this chapter shall be in addition to any licenses which are now or may hereafter be levied on behalf of the state or any political subdivision thereof.






Chapter 1A - ALARM SYSTEM INSTALLERS.

Section 34-1A-1 - Definitions.

For the purpose of this chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) ALARM MONITORING COMPANY. Any person, company, corporation, partnership, or business, or a representative or agency thereof, authorized to provide alarm monitoring services for alarm systems or other similar electronic security systems whether the systems are maintained on commercial business property, public property, or individual residential property.

(2) ALARM SYSTEM. Burglar alarms, security cameras, or other electrical or electronic device used to prevent or detect burglary, theft, shoplifting, pilferage, and other similar losses. The term does not include any fire detection, fire alarm, or fire communication system.

(3) ALARM SYSTEM INSTALLER. A person or business entity that offers to undertake, represents itself as being able to undertake, or does undertake the installation, service, or monitoring, of alarm systems for the public for any type of compensation.

(4) ALARM VERIFICATION. A reasonable attempt by an alarm monitoring company to contact the alarm site or alarm user by telephone or other electronic means to determine whether an alarm signal is valid prior to requesting law enforcement to be dispatched to the location and, if the initial attempted contact is not made, a second reasonable attempt to make a contact utilizing a different telephone number or electronic address or number.

(5) BURGLAR ALARM. An assembly of equipment and devices, or a single device such as a solid-state unit which plugs directly into an AC line, designed to detect an unauthorized intrusion or an attempted robbery at a protected premises or signal public police or private guards to respond, or both.

(6) CLOSED CIRCUIT TELEVISION SYSTEM (CCTV). A combination of electronic equipment and devices designed and arranged for the viewing, monitoring, or recording of video signals transmitted from transmitters, such as cameras, to receivers, such as monitors, digital video recorders, and network video recorders (NVR) through a closed cable or other video signal transmission method.

(7) ELECTRONIC ACCESS CONTROL SYSTEM. A system that is powered by the building's primary power source and is used as a process to grant or deny an individual access to a specific area or object based upon his or her possession of an item, a code, or physical characteristic.

(8) INSTALLATION. The initial placement of equipment or the extension, modification, or alteration of equipment after initial placement.

(9) LOCKSMITH. A person or business entity that offers to undertake, represents itself as being able to undertake, or does undertake the installation or service of locks for motor vehicles or for residential or commercial use. The term does not include a person whose financial compensation from services as a locksmith for the installation or service of locks for residential use does not exceed five hundred dollars ($500) annually and who does not advertise for his or her services as a locksmith.

(10) MONITORING STATION. A location where alarm signals are received as a part of an alarm system and then relayed via operator to law enforcement officials.

(11) SERVICE. Necessary repair in order to return the system to operational condition.



Section 34-1A-2 - Alabama Electronic Security Board of Licensure - Creation; composition; operation.

(a) The Alabama Electronic Security Board of Licensure is created.

(b) The board, which shall reflect the racial, gender, geographic, urban and rural, and economic diversity of the state, shall consist of the following members, who are citizens of this state, appointed by the Governor, and subject to confirmation by the Alabama Senate:

(1) Two members representing the alarm system industry selected from five nominees submitted by the Alabama Alarm Association.

(2) One member of the Alabama Consulting Engineers Association selected from three nominees submitted by that association.

(3) One member of the Alabama Sheriff's Association selected from three nominees submitted by that association.

(4) One member who is a locksmith selected from three nominees submitted by the Alabama Locksmith Association.

(5) A person who is a representative of the consumers of the state.

(c)(1) The terms of the board members shall be four years.

(2) Of these members first appointed, two shall be appointed to four-year terms, two for three-year terms, and one for a two-year term.

(3) Any vacancy occurring other than by expiration of terms shall be filled for the remainder of the unexpired term by appointment by the Governor, subject to the nominating process specified in subsection (b).

(4) No member shall serve more than two successive four-year terms.

(5) A member shall serve until a successor is appointed and assumes office.

(d) Members shall be paid out of the funds of the board the same per diem as prescribed by law for state employees for each day of attendance of board business.

(e) Meetings shall be held at least four times per year. Special meetings shall be held at the call of the chair or by a majority of the members.

(f)(1) The board may adopt rules of proceedings.

(2) Three members of the board constitute a quorum.

(3) The board shall elect a chair on an annual basis.



Section 34-1A-3 - Powers of board.

The board shall have all of the following powers:

(1) License and regulate persons and business entities engaged in business as an alarm system installer or as a locksmith.

(2) Establish the qualifications for licensure to ensure competency and integrity to engage in these businesses and allow graduates of technical school or community college programs in related fields to qualify. Qualifications for licensure shall include the requirement that the applicant is a United States citizen or legally present in this state.

(3) Examine, or cause to be examined, the qualifications of each applicant for licensure including the preparation, administration, and grading of examinations, and when necessary, requiring the applicant to supply a board approved background investigation.

(4) License qualified applicants regulated by the board.

(5) Revoke, suspend, or fail to renew a license for just cause as enumerated in the regulations of the board.

(6) Levy and collect reasonable fees for licensure, including, but not limited to, the application process and testing of applicants, and renewal, suspension, and reissuance of licenses, and costs of necessary hearings, that are sufficient to cover all expenses for the administration and operation of the board.

(7) Promulgate rules and regulations in accordance with the Administrative Procedure Act necessary to perform its duties, to ensure continued competency, to prevent deceptive, misleading, or criminal practices by its licensees, and to effectively administer the regulatory system administered by the board.

(8) Register or by other means monitor employees of a licensee to ensure such employees do not impair the ability of the licensee to satisfy the requirements of this chapter.

(9) Receive and investigate complaints concerning the conduct of any person or business entity whose activities are regulated by the board, conduct hearings in accordance with procedures established by the board pursuant to the Alabama Administrative Procedure Act, and take appropriate disciplinary action if warranted.

(10) Ensure that periodic inspections are conducted relating to the operations of licensees to ensure competency and lawful compliance.

(11) Require the purchase of comprehensive liability insurance related to business activities in a minimum specified amount.

(12) Require licensees and employees of licensees have available a photo identification card at all times when providing licensed services.

(13) Promulgate canons of ethics under which the regulated professional activities of persons and business entities shall be conducted.

(14) Employ or contract for necessary personnel, including a director, and provide necessary offices, supplies, and equipment to fulfill the requirements of this chapter.

(15) Delegate its powers and duties by resolution to a named designee.

(16) Enter into contracts and expend funds of the board to fulfill the requirements of this chapter.

(17) Borrow money for the initial start-up operation of the board until sufficient receipts are paid into the special revenue trust fund specified in Section 34-1A-9.

(18) Work with the office of the Attorney General and other law enforcement agencies to prohibit any violation of this chapter.

(19) Establish volunteer procedures for those persons or businesses that are exempt from this chapter.

(20) Conduct inspections relating to the operations of unlicensed persons, firms, or corporations to include the solicitation, installation, servicing, monitoring of burglar alarm systems of a customer, or the holding of privacy codes for burglar alarm systems of a customer, or the selling, installation, or servicing of access control systems or CCTV to or for a customer to ensure lawful compliance with this chapter.



Section 34-1A-4 - Duties of board.

(a) The board shall promulgate regulations and standards for the training and licensing of locksmiths and alarm system installers. The board shall examine and license and shall establish classifications for the purpose of training and licensing for licensees under this chapter based on the work performed. Licensees shall be classified as locksmith, burglar alarm, electronic access control system, closed circuit television system, or central station. Licensees shall be licensed in an appropriate classification in order to perform work in each respective classification.

(b) The board shall, after a public hearing and consultation with persons who are knowledgeable regarding the business and pursuant to the Alabama Administrative Procedure Act, establish by board rules or regulations competency standards and any changes of the standards.

(c) The board may evaluate the competency of applicants for licenses. The board may either develop and administer an examination to evaluate competency, or rely on an examination developed and administered by a national or regional professional association.



Section 34-1A-5 - Licenses - Issuance; fees; suspension or revocation; nonresident license; display; written service contracts; confidential information.

(a) The board shall issue licenses authorized by this chapter to all qualified individuals in accordance with rules or regulations established by the board.

(b) (1) Effective beginning January 1, 2014, the license fee for a two-year period as set by the board shall not exceed three hundred dollars ($300) for an individual and one thousand five hundred dollars ($1,500) for a business entity.

(2) Effective for the license year beginning January 1, 2014, and thereafter, the board may provide for the licenses to be renewed on a staggered basis as determine by rule of the board and, in order to stagger the license renewals, may issue the license for less than a two-year period. The amount of the license fees provided in subdivision (1) shall be prorated by the board on a monthly basis for the number of months the board issues the licenses in order to convert to any staggered system of renewals.

(c) The license shall not be transferred or assigned and is valid only with respect to the person to whom it is issued.

(d)(1) No license shall be granted if the applicant has had any prior business license revoked for fraud, misrepresentation, or any other act that would constitute a violation of this chapter.

(2)a. An applicant shall not be refused a license solely because of a prior criminal conviction, unless the criminal conviction directly relates to the occupation or profession for which the license is sought. The board may refuse a license if, based on all the information available, including the applicant's record of prior convictions, the board finds that the applicant is unfit or unsuited to engage in the business.

b. The board may consult with appropriate state or federal law enforcement authorities to verify whether an applicant has a criminal record prior to granting any license and, as an aid to this duty, each applicant may be required to provide his or her fingerprints and complete an affidavit of his or her criminal record, if any, as a part of the application. The board may periodically consult with state and federal law enforcement officials to determine whether current licensees have new criminal convictions.

(e) Any license granted pursuant to this chapter shall be issued for a two-year period, but may be staggered for renewal as otherwise provided for. Any license shall expire on a schedule established by rule of the board, unless it is renewed pursuant to regulations established by the board or unless it is suspended or revoked.

(f) An affirmative vote of a majority of board members shall be required before any action to suspend or revoke a license, to impose a sanction on a licensee, or to levy a monetary penalty. A board member shall disqualify himself or herself and withdraw from any case in which he or she cannot accord fair and impartial consideration.

(g) A nonresident of this state may be licensed by meeting one of the following requirements:

(1) Conforming to the provisions of this chapter and the regulations of the board.

(2) Holding a valid license in another state with which reciprocity has been established by the board.

(h) A licensee shall display the license at its normal place of business and in a manner easily readable by the general public.

(i) A notice shall be displayed prominently in the place of business of each licensee regulated pursuant to this chapter containing the name, mailing address, and telephone number of the board, and a statement informing consumers that complaints against licensees may be directed to the board.

(j) The license number of a licensee shall be displayed in all advertising.

(k) The board shall prepare information of consumer interest describing the regulatory functions and describing the procedures of the board by which consumer complaints shall be filed with and resolved by the board. The board shall make the information available to the general public and appropriate state agencies. The board shall provide upon request a listing of all licensees. The board may collect a fee for the cost of duplicating and mailing materials.

(l) Each written contract for services in the state of a licensee shall contain the name, mailing address, and telephone number of the board and a statement informing consumers that complaints against licensees may be directed to the board.

(m) Notice of the issuance, revocation, reinstatement, or expiration of every license issued by the board shall be furnished to the sheriff of the county and the chief of police, as appropriate, and the inspection department of the city where the principal place of business of a licensee is located.

(n) Information contained in alarm system records held by the board concerning the location of an alarm system, the name of the occupant residing at the alarm system location, or the type of alarm system used shall be confidential and disclosed only to the board or as otherwise required by law.



Section 34-1A-6 - Licenses - Exceptions.

The licensing and regulatory provision of this chapter shall not apply to any of the following persons, entities, or activities:

(1) A person or business entity which only sells alarm systems at the premises of a customer, but does not enter the premises of the customer or install, service, monitor, or respond to the alarm system at the premises of the customer.

(2) The installation, servicing, monitoring, or responding to an alarm device which is installed in a motor vehicle, aircraft, or boat.

(3) The installation of an alarm system on property owned by or leased to the installer.

(4) A person or business entity who owns, installs, or monitors alarm systems, on his or her own property or, if he or she does not charge for the system or its installation, installs it for the protection of his or her personal property located on the property of another, and does not install or monitor the system as a normal business practice on the property of another.

(5) A person or business entity whose sale of an alarm system or lock is exclusively over-the-counter or by mail order.

(6) A person or business entity in the business of building construction that installs electrical wiring and devices that may include in part the installation of an alarm system if both of the following apply:

a. The person or business entity is a party to a contract that provides that the installation shall be performed under the direct supervision of, inspected, and certified by a person or business entity licensed to install an alarm system and that the licensee assumes full responsibility for the installation and service of the alarm system.

b. The person or business entity does not service, monitor, or maintain the alarm system.

(7) The response to an alarm system by a law enforcement agency or by a law enforcement officer acting in an official capacity.

(8) A business that engages in the installation or operation of telecommunications facilities or equipment which are used for the transport of any signal, data, or information outside the continuous premises on which any alarm system is installed or maintained.

(9) Any business entity, business owner, or person, or the agent or employee of such business entity, business owner, or person engaging in the routine visual inspection or manufacturer's or installer's recommended testing of an alarm system subject to this chapter owned by the business entity, business owner, or person and installed on property under the control of the business entity, business owner, or person.

(10) Any business entity, or person, or those engaged in property management, or agent or subcontractors or employees thereof, who, in the normal course of business, engage in the routine inspection, service, or replacement of such alarm systems, fire alarm or fire/smoke detection systems, fire communication systems, or security devices subject to this chapter, on or in property owned or under the control of such business entity, or person, or property manager.

(11) Consulting engineers who design, develop, modify, or offer other services within the scope of their profession regarding alarm systems.

(12) A licensed general contractor and the employees of the contractor whose activities are limited to the projects that qualify for a license by the State Licensing Board for General Contractors.

(13) A licensed electrician, master electrician, and electrical contractor who is licensed by the city, county, or state and their employees whose activities are limited to the projects of the licensed electrician, master electrician, and electrical contractor.

(14) A licensed homebuilder and the employees of the homebuilder whose activities are limited to the projects of the licensed homebuilder.

(15) A new motor vehicle dealer, as defined in subdivision (9) of Section 40-12-390 and licensed by the Department of Revenue, and employees of the dealer who are replacing or repairing locks or burglar alarm systems on motor vehicles in the dealer's inventory or on customer-owned vehicles delivered to the dealer for repair.



Section 34-1A-7 - Licenses - Required.

(a) Effective January 1, 1998, it shall be unlawful for any person or business entity to engage in a business regulated by this chapter in this state without a current valid license or in violation of this chapter and applicable rules and regulations of the board.

(b) Effective January 1, 1998, it shall be unlawful for a person or business entity not licensed under this chapter to advertise or hold out to the public that he or she is a licensee of the board.

(c) Any person or business entity who violates this chapter or any order, rule, or regulation of the board shall be guilty of a Class A misdemeanor, and for each offense for which he or she is convicted shall be punished as provided by law.

(d) Effective January 1, 1998, it shall also constitute a Class A misdemeanor to willfully or intentionally do any of the following:

(1) Obliterate the serial number on an alarm system for the purpose of falsifying service reports.

(2) Knowingly and deliberately improperly install an alarm system, or knowingly and deliberately improperly service such a system.

(3) While holding a license, allow another person or business entity to use the license or license number.

(4) Use, or permit the use of, any license by a person or business entity other than the one to whom the license is issued.

(5) Use any credential, method, means, or practice to impersonate a representative of the board.

(6) Make use of any designation provided by statute or regulation to denote a standard of professional or occupational competence without being duly licensed.

(7) Make use of any title, words, letters, or abbreviations which may reasonably be confused with a designation provided by statute or regulation to denote a standard of professional or occupational competence without being duly licensed.

(8) Provide material misrepresenting facts in an application for licensure or in other communications with the board.

(9) Refuse to furnish the board information or records required or requested pursuant to statute or regulation.

(e) The board may institute proceedings in equity to enjoin any person or business entity from engaging in any unlawful act enumerated in this chapter. Such proceedings shall be brought in the name of this state by the board in the circuit court of the city or county in which the unlawful act occurred or in which the defendant resides.

(f) In addition to any other disciplinary action taken by the board, any person or business entity licensed by the board who violates this chapter or rule or regulation promulgated pursuant to this chapter shall be subject to a monetary penalty. If the board determines that the person is in fact guilty of the violation, the board shall determine the amount of the monetary penalty for the violation, which shall not exceed one thousand dollars ($1,000) for each violation. The board may file a civil action to collect the penalty.

(g) The board is entitled to costs and reasonable attorney fees in any civil action or administrative proceeding in which the board obtains relief.

(h) In addition to or in lieu of the criminal penalties and administrative sanctions provided in this chapter, the board may issue an order to any person, firm, or corporation engaged in any activity, conduct, or practice constituting a violation of this chapter to show cause why an order should not be issued directing the person, firm, or corporation to cease and desist from the activity, conduct, practice, or the performance of any work being done then or about to be commenced. If the person, firm, or corporation files a written request for a hearing before the board within 14 days after receipt of the order, the board, not less than 30 days thereafter, shall hold a hearing on the matter. After a hearing, or if no hearing is requested, the board may issue a cease and desist order to the person, firm, or corporation. If an order is issued, the order shall be issued in the name of the State of Alabama under the official seal of the board. If the person, firm, or corporation to whom the board directs a cease and desist order does not cease or desist the proscribed activity, conduct, practice, or performance of the work immediately, the board may petition any court of competent jurisdiction to issue a writ of injunction enjoining the person, firm, or corporation from engaging in any activity, conduct, practice, or performance of work as prohibited by this chapter. Upon a showing by the board that the person, firm, or corporation has engaged or is engaged in any activity, conduct, practice, or performance of any work prohibited by this chapter, the court shall grant injunctive relief enjoining the person, firm, or corporation from engaging in such unlawful activity, conduct, practice, or performance of work. Upon the issuance of a permanent injunction, the court may fine the offending party up to five thousand dollars ($5,000), plus costs and attorney fees, for each offense. A judgment for a civil fine, attorney fees, and costs may be rendered in the same judgment in which the injunction is made absolute.

(i) Any person violating this chapter who fails to cease work after a hearing and notification from the board shall not be eligible to apply for a license from the board for a period not to exceed one year from the date of official notification to cease work. In addition, the board may withhold approval for up to six months of any application from any person who prior to the application has been found in violation of this chapter.



Section 34-1A-8 - General applicability.

(a) This chapter and the rules and regulations promulgated pursuant to this chapter shall have uniform force and effect throughout the state. A municipality or county shall not enact an order, ordinance, rule, or regulation requiring a person or business entity to obtain a certification from the municipality or county, other than proof of a valid license issued by the board.

(b) This chapter shall not affect any general statute or municipal ordinance requiring a business license for an alarm system installer.

(c) Nothing in this chapter limits the power of a municipality, a county, or the state to require the submission and approval of plans and specifications or to regulate the quality and character of work performed by contractors through a system of licenses, fees, and inspections otherwise authorized by law for the protection of the public health and safety.



Section 34-1A-9 - Alabama Electronic Security Board of Licensure Fund established.

A separate special revenue trust fund in the State Treasury to be known as the Alabama Electronic Security Board of Licensure Fund is established. All receipts collected by the board under this chapter are to be deposited into this fund and shall be used only to carry out the provisions of this chapter. The receipts shall be disbursed only by warrant of the state Comptroller upon the State Treasury, upon itemized vouchers approved by the chair of the board. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations bill or other appropriations bills.



Section 34-1A-10 - Applicability of chapter.

This chapter shall not apply to a person or business entity that is located in and only conducts business in a county having a population of less than 30,000 inhabitants according to the most recent federal decennial census that would otherwise be required to be licensed under this chapter if the person or business entity had a business license for the installation, service, or monitoring of burglar alarm systems for five or more continuous years prior to August 1, 2013, except newly hired employees who must be subject to a background check by the board.



Section 34-1A-11 - Sunset provision.

The Alabama Electronic Security Board of Licensure is subject to the provisions of the Alabama Sunset Law of 1981, and is classified as an enumerated agency pursuant to Section 41-20-3. The board shall automatically terminate on October 1, 2000, and every four years thereafter, unless a bill is passed that the board be continued, modified, or reestablished.



Section 34-1A-12 - Alarm verification by alarm monitoring companies.

(a) The board shall require an alarm monitoring company to utilize a system providing for alarm verification of all alarm signals, except alarm verification shall not be required in the case of a fire alarm or a panic or robbery-in-progress alarm or in cases where a crime in progress has been verified to be true by video or audio means, when no alarm signal has been received from the alarm site within the preceding 12 months, or when the contract between the alarm user and the monitoring company specifies the use of a different calling protocol.

(b) The board shall provide by rule for the implementation and enforcement of this section.






Chapter 2 - ARCHITECTS.

Section 34-2-30 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the meanings respectively ascribed by this section:

(1) ARCHITECT. An individual who is legally qualified to practice architecture.

(2) BUILDING. A structure consisting of foundation, walls, or supports and roof, with or without related components, systems, or other parts comprising a completed building ready for occupancy.

(3) PRACTICE ARCHITECTURE or PRACTICING ARCHITECTURE. Performing or doing, or offering or attempting to do or perform any service, work, act, or thing within the scope of the practice of architecture. An individual shall be construed to hold himself or herself out as practicing architecture when, by verbal claim, sign, advertisement, letterhead, card, or any other way, the individual represents himself or herself to be an architect with or without qualifying adjective, or when he or she implies that he or she is an architect through the use of some other title.

(4) PRACTICE OF ARCHITECTURE. When an individual holds himself or herself out as able to render or when the person does render any service by consultations, investigations, evaluations, preliminary studies, plans, specifications, contract documents, and a coordination of all factors concerning the design and observation of construction of buildings or any other service in connection with the design, observation, or construction of buildings located within the boundaries of the state, regardless of whether such services are performed in connection with one or all of these duties, or whether they are performed in person or as the directing head of an office or organization performing them.

(5) RESPONSIBLE CONTROL. Control over all phases of the practice of architecture, including, but not limited to, control over and detailed knowledge of the content of technical submissions during their preparation as is ordinarily exercised by registered architects applying the required professional standard of care.



Section 34-2-31 - Declaration of policy; chapter liberally construed; compliance with chapter required.

Architects and the practice of architecture are hereby declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the architectural profession merit and receive the confidence of the public and that only qualified architects be permitted to practice architecture in the State of Alabama. All provisions of this chapter relating to the practice of architecture shall be liberally construed to carry out these objects and purposes.

In order to safeguard life, health and property, and to promote the public welfare, no person shall practice architecture in this state, or use the title "architect" or any title, sign, card, or device to indicate that such person is practicing architecture or is an architect unless such person shall thereafter comply with the provisions of this chapter.



Section 34-2-32 - Registered architect's services required; employees; exemptions; interprofessional privileges between architects and professional engineers.

(a) Nothing contained in this chapter shall prevent:

(1) Employees of registered architects from acting under the instructions or responsible control of their employers; or,

(2) The employment of on-site observers of the construction or alteration of buildings.

(b) No person shall be required to register as an architect in order to make plans and specifications for or administer the erection, enlargement, or alteration of any building upon any farm for the use of any farmer, irrespective of the cost of such building, or any single family residence building or any utility works, structures, or building, provided that the person performing such architectural works is employed by an electric, gas, or telephone public utility regulated pursuant to the laws of Alabama or by a corporation affiliated with such utility, or of any other type building which has a total area of less than 2,500 square feet provided it is not intended for use as a school, church, auditorium, or other building intended for the assembly occupancy of people.

(c) The services of a registered architect shall be required on all buildings except those hereinabove exempted and no official of this state or of any city, town, or county herein charged with the enforcement of laws, ordinances, or regulations relating to the construction or alteration of buildings, shall accept or approve any plans or specifications that are not so prepared.

(d) Nothing in this chapter shall prevent registered professional engineers or their employees or subordinates under their responsible control from performing architectural services incidental to their engineering practice. Nothing in this chapter shall prevent registered architects or their employees or subordinates under their responsible control from performing engineering services incidental to their architectural practice.

No professional engineer shall practice architecture or use the designation architect or any terms derived therefrom unless that individual is registered pursuant to this chapter. No architect shall practice professional engineering or use the term engineer or any term derived therefrom unless that individual is also qualified and registered as an engineer.



Section 34-2-33 - Registration; issuance of certificate; qualifications; renewal, etc.

(a) The board shall receive applications for registration as an architect only on forms prescribed and furnished by the board.

Upon receipt of the application and the payment of a fee, as established by the board, the fee in no event exceeding two hundred fifty dollars ($250), the board shall promptly notify the applicant of examination requirements for registration, if applicable.

The board may contract with an independent testing agency to prepare, grade, or conduct the examination. If the board determines the applicant requires examination, the applicant shall pay the actual cost of the examination directly to the board-authorized testing agency.

(b) The board may issue to an applicant without further examination, a certificate of registration as an architect, provided the applicant holds an unexpired certificate issued to him or her by the National Council of Architectural Registration Boards, hereinafter referred to as NCARB.

(c) The following facts established in the application shall be regarded as prima facie evidence satisfactory to the board that the applicant is fully qualified to be examined for registration:

(1) Graduation after a course of study of a length as the board shall by regulation determine from a school or college of architecture accredited by the National Architectural Accrediting Board, hereinafter referred to as NAAB; and

(2) An additional period of practical experience in architectural work under the responsible control of a registered architect or architects as the board by regulation shall deem appropriate.

Unless exempted, applicants shall take and pass the professional examination administered by the board or an independent testing agency approved by the board.

(d) In determining the sufficiency of the qualifications of the applicant for registration, a majority vote of the members of the board shall be required.

(e) Certificates for registration shall expire on December 31 following their issuance or renewal and shall become invalid on that day unless renewed.

Certificates of registrants who are or may be in the Armed Forces of the United States shall not expire until December 31 following the discharge or final separation of the registrant from the Armed Forces of the United States.

(f) Renewal may be accomplished at any time prior to or during the month of December by the payment of a fee established by the board not to exceed two hundred fifty dollars ($250).

A penalty not to exceed the sum of seventy-five dollars ($75) may be added to the renewal fee for failure to renew a certificate upon such terms and conditions as the board may by regulation determine. Failure to renew a certificate of registration by March 31 shall result in a lapse of registration.

(g) A registrant whose certificate of registration has lapsed may have it reinstated, if in compliance with other relevant requirements, by filing a reinstatement application and paying, in addition to the appropriate renewal fee and late penalty, a reinstatement fee of two hundred fifty dollars ($250).

(h) There is hereby created, for renewal of certificate purposes, a status to be known as emeritus status architect, which shall apply to architects who have been registered for 10 consecutive years or longer, and who are 65 years of age or older, and who have retired from active practice. The annual renewal of registration for emeritus status shall be renewed without payment of a fee. If an emeritus status architect subsequently wishes to practice, he or she may do so without penalty by proper application to the board.



Section 34-2-34 - Refusal, revocation, or suspension of certificate; grounds; hearing; appeal.

The board shall have the following disciplinary powers:

(1) To issue reprimands to any licensee who violates any provision of this chapter or the rules and regulations of the board.

(2) To levy administrative fines for serious violations of this chapter or the rules and regulations of the board of not more than $5,000 for each day the violation continues, but in no event shall an administrative fine exceed $25,000 total per violation.

(3) To refuse to issue a certificate, to suspend a certificate for a definite period, or to revoke the certificate of registration of an architect who is found guilty of:

a. Any fraud or deceit in obtaining a certificate of registration as determined by the board at a hearing;

b. Gross negligence, incompetence, or misconduct in the practice of architecture as determined by the board at a hearing;

c. A felony or misdemeanor involving moral turpitude by a court of competent jurisdiction;

d. Practicing architecture in this state in violation of the standards of professional conduct established by the board;

e. Practicing architecture in this or any other state or country in violation of the laws of that state or country; or

f. Aiding or abetting any individual, partnership, or corporation to engage in the practice of architecture in violation of any provisions of law.

(4) Pursuant to subdivision (3), notice of the nature of the charges placed against an architect and the time and place of hearing these charges by the board must be sent to the accused by certified mail, with return receipt requested, and addressed to his or her last known place of business, or residence, not less than 30 days before the date fixed for such hearing. The notice shall inform the individual that he or she is entitled to be represented by counsel of his or her choosing at the hearing, to have witnesses testify in his or her behalf at the hearing, to confront and cross-examine witnesses at the hearing, and to testify in his or her own behalf at the hearing.

In all cases of reprimand, administrative fine, refusal, suspension, or revocation of a certificate of registration, or any other disciplinary action of the board, the accused may appeal to the Circuit Court of Montgomery County, Alabama. Either party, the accused or the board, has the right to appeal from the final decree of the circuit court as provided by law.



Section 34-2-35 - Seal of registrant; purpose; violations.

(a) Each registrant must obtain a seal of a design authorized by the board bearing the registrant's name, the legend registered architect, the words State of Alabama, and the registrant's license registration number.

(b) Nothing in this chapter shall prevent a registered architect from being employed by a person, firm, partnership, corporation, or professional corporation.

(c) Plans, specifications, plates, and reports, and all documents prepared by an architect which are issued by a registrant must be stamped with the seal during the life of a registrant's certificate.

(d) It shall be unlawful for anyone to stamp or seal any document with the seal after the certificate or the registrant named thereon has expired or been suspended or revoked.

(e) It shall be unlawful for an architect or any other individual to stamp, to cause to be stamped, or to allow to be stamped any document or documents which were not prepared under the responsible control of the registered architect whose stamp is to be affixed thereon.

(f) On or after July 22, 1987, it shall be unlawful: (1) to practice architecture in a branch office not under the day-to-day supervision of a registered architect, or (2) for an architect to falsely represent himself or herself as being in responsible control of architectural work or to permit his or her seal, or facsimile thereof, to be used by another for any purpose. Violations shall be penalized as provided in Section 34-2-36.



Section 34-2-37 - Practice of architecture by certain entities.

(a) It shall be lawful for a corporation, a professional corporation, a professional association, a partnership, or a limited liability company (the entity) to practice architecture in this state provided that:

(1) A minimum of two-thirds of those responsible for controlling the activities of the entity, including officers, partners, directors, members, and others depending on the legal structure of the entity, are voting stockholders who are architects or professional engineers, or both, registered under the laws of any United States jurisdiction and at least one is an architect registered in Alabama.

(2) Any agreement to perform such services shall be executed on behalf of the entity by a stockholding officer, partner, director, or member with authority to contractually bind the entity, who is an architect registered in the State of Alabama.

(3) A stockholding officer, partner, director, or member who is an architect registered in the State of Alabama shall exercise responsible control over the particular services contracted for by the entity and that architect's name and seal shall appear on all documents prepared by the entity in its practice of architecture.

(4) Other officers, partners, directors, or members shall not direct the professional judgment of the architect in responsible control over the practice of architecture by the entity.

(5) The entity shall furnish the board with such information about its organization and activities as the board shall require by rule and pay an annual administrative fee as the board may require, not to exceed two hundred fifty dollars ($250). The board shall maintain a public roster of such entities.

(b) All corporations, professional corporations, professional associations, partnerships, and limited liability companies (entities) practicing architecture in the State of Alabama shall fully comply with the above requirements by July 1, 2012.

(c) Applications to practice as an entity described in subsection (b) shall be made on an annual basis. Disciplinary action for the entities shall be the same as for registered architects. Approved entities shall be responsible for the acts of their agents, employees, general partners, directors, or officers.



Section 34-2-36 - Penalties; hearing; enforcement; appeal.

(a) On or after April 28, 1999, any person who knowingly, willfully, or intentionally violates any provision of this chapter shall be guilty of a Class A misdemeanor. Each day of violation shall constitute a distinct and separate offense.

(b) When it appears to the board that any person is violating any of the provisions of this chapter, the board may in its own name bring an action in the circuit court for an injunction, and the court may enjoin any person from violating this chapter regardless of whether the proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

(c) In addition to any other provisions of law, the board may enter an order assessing a civil penalty against any nonregistered person, corporation, or other entity found guilty by the board of, but not limited to, the following violations of this chapter:

(1) Engaging in the practice or offer to practice architecture in this jurisdiction without being registered in accordance with this chapter.

(2) Using or employing the words architect, architecture, or any modification or derivative thereof in its name or form of business activity, except as authorized in this chapter.

(3) Presenting to the board or a member of the board or attempting to use the certificate of registration or the seal of another registered architect to obtain or attempt to obtain a certificate of registration.

(4) Giving false or forged evidence of any kind to the board or a member of the board in obtaining or attempting to obtain a certificate of registration.

(5) Falsely impersonating another registered architect of like or different name.

(6) Using or attempting to use a revoked or nonexistent certificate of registration.

(7) Directing the professional judgment of a registered architect who is responsible for the practice of architecture.

(d) The board shall determine the amount of the civil penalty which shall not exceed five thousand dollars ($5,000) for each day the violation continues and shall not be greater than twenty-five thousand dollars ($25,000) total per violation.

(e) Before issuing an order under this section, the board shall provide the person written notice and the opportunity to request, within 30 days of the notice by the board, a hearing on the record.

(f) Pursuant to the proceedings under this section, the board may issue subpoenas to compel the attendance and testimony of witnesses and disclosure of evidence and may request the Attorney General to bring an action to enforce a subpoena.

(g) A person aggrieved by the levy of a civil penalty under this section may file an appeal to the Circuit Court of Montgomery County exclusively for judicial review of the penalty within 30 days, notwithstanding the Administrative Procedure Act. Unless an appeal is taken or the penalty paid, the order of the board imposing the civil penalty shall become a judgment.

(h) If a person fails to pay a civil penalty within 30 days after entry of an order pursuant to subsection (c) or if the order is stayed pending an appeal, within 10 days after the court enters a final judgment in favor of the board of an order appealed pursuant to subsection (g), the board shall notify the Attorney General. The Attorney General may commence a civil action to recover the amount of the penalty plus attorney's fees and costs.

(i) The cost to the board of the action shall be paid by the respondent if found in violation.



Section 34-2-38 - Board for Registration of Architects - Creation; composition.

To carry out the provisions of this chapter, there shall be a State Board for Registration of Architects, consisting of six members, each of whom shall be appointed by the Governor from a list of three persons selected as follows:

(1) All appointments as members of the board shall be architects registered and licensed pursuant to this chapter. The board shall be appointed from the following districts: One from the northern district; two from the north central district; two from the central district, and one from the southern district. The northern district shall be comprised of the Counties of Colbert, Cullman, DeKalb, Franklin, Jackson, Lauderdale, Lawrence, Limestone, Madison, Marion, Marshall, Morgan, and Winston; the north central district shall be comprised of the Counties of Bibb, Blount, Calhoun, Cherokee, Clay, Cleburne, Etowah, Fayette, Greene, Hale, Jefferson, Lamar, Pickens, Randolph, Shelby, St. Clair, Sumter, Talladega, Tuscaloosa, and Walker; the central district shall be comprised of the Counties of Autauga, Barbour, Bullock, Butler, Chambers, Chilton, Coffee, Coosa, Covington, Crenshaw, Dale, Dallas, Elmore, Geneva, Henry, Houston, Lee, Lowndes, Macon, Marengo, Montgomery, Perry, Pike, Russell, Tallapoosa, and Wilcox; and the southern district shall be comprised of the Counties of Baldwin, Choctaw, Clarke, Conecuh, Escambia, Mobile, Monroe, and Washington.

(2) Thirty days before the expiration of a board member's term, or for filling a vacancy otherwise occurring, a nominating committee of six members shall be selected by secret ballot from the district entitled to fill the vacancy. The nominating committee shall be elected at a meeting in the district called by the executive director of the board, who shall give notice in writing of the time and place of the called meeting to each architect in the district at least 30 days in advance of the date set for the meeting. Those architects present at the called meeting may vote on the membership of the nominating committee. After the selection of the nominating committee from the district where the vacancy occurs, there shall be a meeting of the committee with the board at the same place within five days to select, by secret ballot, the names of three persons to be sent to the Governor by the executive director of the board. The Governor shall appoint one of the named persons to the board. In appointing members to the board, the Governor shall select those persons whose appointments, to the extent possible, ensure that the membership of the board is inclusive and reflects the racial, gender, geographic, urban/rural, and economic diversity of the state.

(3) The term of office of the members of the board shall be four years and until their successors are appointed and qualified.

(4) A member shall reside and have his or her principal office in the district from which appointed. A member's place on the board shall become vacant if the member removes either his or her residence or principal office from that district.



Section 34-2-39 - Board for Registration of Architects - Certificates; powers and duties; seals; bylaws; rules and regulations.

(a) Each member of the board shall receive a certificate of appointment from the Governor. Before beginning his or her term of office, each member of the board shall file with the Secretary of State the constitutional oath of office.

(b) The board, or any committee thereof, shall be entitled to the services of the Attorney General in connection with the affairs of the board, and the board shall have the power to compel attendance of witnesses, to require production of documents, to administer oaths, and to take testimony and proof concerning all matters within its jurisdiction.

(c) The board shall adopt and have an official seal which shall be affixed to all certificates of registration granted.

(d) The board shall have power and authority to make and adopt bylaws, rules and regulations consistent with the provisions of this chapter and pursuant to the state administrative procedure law in order to comply with the provisions of this chapter and to establish standards of professional conduct of architects.

(e) The board shall adopt a program of continuing education not later than October 1, 1993, in order to insure that all registered architects remain informed of those technical and professional subjects which the board deems appropriate to professional architectural practice. The board may by regulation describe the methods by which the requirements of such program may be satisfied. Failure to meet such requirements of continuing education shall result in nonrenewal of an architect's certificate of registration.



Section 34-2-40 - Board for Registration of Architects - Meetings; officers; employees; compensation; quorum.

(a) The board shall hold at least four regular meetings each year.

(b) The board shall elect annually a chairman and vice chairman who must be members of the board. The board may employ an executive director, clerks, experts, attorneys, and others, as may be necessary in the carrying out of the provisions of this chapter.

(c) The board shall have the power, with the approval of the Governor, to fix the compensation of the executive director and other employees.

(d) A quorum of the board shall consist of not less than a majority of the duly appointed board members.



Section 34-2-41 - Fund of the Board for the Registration of Architects; compensation of members; expenses; bond.

The executive director of the board shall receive and account for all moneys derived from the operation of this chapter. Such moneys shall be certified into the treasury in a fund to be known as the Fund of the Board for the Registration of Architects. Such fund shall be drawn against only for the purposes of this chapter.

The fiscal year shall commence on the first day of October and end on the thirtieth day of September.

Each member of the board shall receive a per diem as recommended by the board consistent with applicable state laws for attending sessions of the board or its committee, and for the time spent in necessary travel to attend meetings of the board or its committee. In addition, each member of the board shall be reimbursed for traveling and clerical expenses incurred in carrying out the provisions of this chapter.

Expenses certified by the board as properly and necessarily incurred in the discharge of its duties, including, but limited to, authorized compensations, additional legal services, experts, clerks, office rent, and supplies, shall be paid out of the fund on the warrant of the Comptroller of the state. Such warrant shall be issued on requisitions signed by the chairman and executive director of the board. At no time in any fiscal year shall the total amount of warrants issued exceed the total amount of moneys accumulated in this fund.

The board may make donations from its surplus funds to any state educational institution which has an accredited school of architecture for assistance in promoting education and research programs in architecture.

The chairman and the executive director of the board shall give a surety bond in an amount no less than the previous year's budget payable to the State of Alabama and conditioned upon the faithful performance of their duties under this chapter. The premium of the bond shall be paid out of the moneys in the Fund of the Board for the Registration of Architects.



Section 34-2-42 - Annual report.

On or before January 1 of each year, the board shall submit to the Governor a report of its transactions for the preceding fiscal year, together with a complete statement of receipts and disbursements of the board for its last fiscal year, certified by the chairman and the executive director.






Chapter 2A - ASSISTED LIVING ADMINISTRATORS.

Section 34-2A-1 - Definitions.

For purposes of this chapter, the following terms shall have the following meanings:

(1) ASSISTED LIVING ADMINISTRATOR. Any individual who is charged with the general administration of an assisted living facility or a speciality care assisted living facility, whether or not the individual has an ownership interest in the facility, and whether or not his or her functions and duties are shared with one or more other individuals.

(2) ASSISTED LIVING FACILITY. Any facility, including both assisted living facilities and speciality care assisted living facilities, that is defined as such for licensing purposes pursuant to Section 22-21-20. For purposes of this chapter, the term "assisted living facility" shall not include family assisted living facilities as the term is defined in the rules and regulations promulgated by the Department of Public Health.

(3) BOARD. The Board of Examiners of Assisted Living Administrators of the State of Alabama.

(4) EXECUTIVE DIRECTOR. The executive director of the board.

(5) PRACTICE OF ASSISTED LIVING ADMINISTRATION. The planning, organizing, directing, and control of the operation of an assisted living facility.

(6) PROVISIONAL ASSISTED LIVING ADMINISTRATOR. An individual who has been issued a provisional license by the board.

(7) PROVISIONAL LICENSE. A temporary license issued to a provisional assisted living administrator by the board.



Section 34-2A-2 - License required; permission to supervise multiple facilities.

(a) All administrators of assisted living facilities or specialty care assisted living facilities as recorded in the records of the State Department of Public Health shall be issued a provisional license, as defined herein, upon the effective date of this act. On and after September 1, 2003, no assisted living facility in the state may operate unless it is under the supervision of an administrator who holds a currently valid assisted living administrator's license, or new initial provisional license, issued by the board. No person shall practice or offer to practice assisted living administration in this state or use any title, sign, card, or device to indicate that he or she is an assisted living administrator unless the person shall have been duly licensed as an assisted living administrator or as a provisional assisted living administrator in this state. In the event an assisted living administrator dies, unexpectedly resigns, becomes incapacitated, or has his or her license revoked, the person or persons then responsible for the management of the assisted living facility shall immediately notify the board and the State Board of Health. The board may issue an emergency permit to a person performing the functions of administrator in the assisted living facility for a reasonable period of time from the date of death, unexpected resignation, incapacitation, or revocation of the license of the assisted living administrator, but not to exceed 120 days. Although the State Board of Health, in its discretion, may permit the assisted living facility to continue to operate under the supervision of a person issued an emergency permit, nothing in this section shall be construed as prohibiting the State Board of Health from denying or revoking the license of the assisted living facility where the State Board of Health has determined that the person with the emergency permit does not demonstrate an ability or willingness to comply with State Board of Health rules governing assisted living facilities or where the State Board of Health has determined that the facility is not otherwise in compliance with those rules.

(b) Nothing in this section shall be construed to prohibit a licensed assisted living administrator from supervising more than one assisted living facility if specific permission is granted by the State Department of Public Health.



Section 34-2A-3 - Board of Examiners of Assisted Living Administrators.

(a) There is created a Board of Examiners of Assisted Living Administrators composed of nine members, seven members as set out in this subsection, and two additional consumer members as set out in subsection (b). The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The seven original members shall be composed as follows: Five members shall be assisted living administrators duly licensed and registered under this chapter; one member shall be a physician licensed under the laws of the state; and one shall be a licensed nursing home administrator who in the same or contiguous facility manages assisted living beds. Appointments to the board for those positions to be held by assisted living administrators shall be made by the Governor from a list of three nominees for each position to be submitted to the Governor by the Assisted Living Association of Alabama, Inc. The appointment of the nursing home administrator shall be made from a list of three nominees submitted to the Governor by the Alabama Nursing Home Association, Inc. The appointment to the board of the member for the position to be held by a physician shall be made from a list of three nominees submitted to the Governor by the Medical Association of the State of Alabama.

(b) Within 30 days of March 1, 2002, the Governor shall appoint two consumer members of the board. The consumer members shall vote in all matters. At least one consumer member shall be 65 years of age or older and no consumer member, or a spouse or immediate family member of a consumer member, shall be a licensee of the board or be employed in the assisted living profession.

(c) When the terms of all members of the board expire in April 2005, the Governor shall appoint five members to two-year terms and four members to three-year terms as follows: Three assisted living administrators, the licensed nursing home administrator, and one consumer member shall be appointed to two-year terms; two assisted living administrators, the licensed physician, and one consumer member shall be appointed to three-year terms. Thereafter, all members shall serve three-year terms of office.

(d) All members of the board shall be citizens of the United States and shall be residents of the state.

(e) Except as otherwise provided in this section, each member shall serve three-year staggered terms and no board member shall serve more than two consecutive full three-year terms. All members shall continue to serve until the Governor appoints a successor.

(f) The Governor may remove any board member for misconduct, incapacity, incompetence, or neglect of duty after the board member so charged has been served with a written statement of charges and has been given an opportunity to be heard. Absence from any three consecutive meetings of the board within a calendar year, without cause acceptable to the Governor and the board, shall be deemed cause for removal.

(g) Any vacancy created by the death, resignation, or removal of any board member shall be filled by the Governor for the unexpired term in the same manner as required by this chapter to make appointments.

(h) Each member of the board shall receive a per diem fee of not less than fifty dollars ($50) nor more than one hundred dollars ($100) to be determined by the board for the time spent in the performance of official duties. Each member shall be reimbursed for all necessary and proper travel and incidental expenses incurred in implementing this chapter as is provided to state employees by the laws of the state and regulations of the State Personnel Director. In setting the per diem fee, the board shall give due consideration to funds which are available for that purpose.

(i) The board shall hold four or more meetings a year. A majority of the members of the board shall constitute a quorum at any meeting except as provided in Section 34-2A-13. A majority vote of the members present shall be sufficient to transact the business of the board except as provided in Section 34-2A-13. Meetings may be called by the chair or by a majority of the members of the board. Members shall be given seven days' written notice of all meetings.

(j) The board shall annually elect from its members a chair and a vice-chair, at the first meeting of the board held after October 1 of each year, and each shall serve until the first meeting held after October 1 of the following year. In the event of the death, resignation, or removal of the chair from the board, the vice-chair shall succeed as chair for the remainder of the unexpired term. In the event of the death, resignation, removal, or succession to the office of chair of a vice-chair, a successor shall be elected by the board to fill the remainder of the unexpired term as vice-chair. The chair, or in the absence of the chair, the vice-chair, shall preside at all meetings of the board. The chair of the board may appoint an executive director to the board, with the consent of the members of the board, who shall serve at the pleasure of the board. The board shall fix the salary of the executive director. The executive director shall be the executive officer to the board but may not be a member of the board. The executive director shall have those powers and shall perform those duties as are prescribed by law and the rules and regulations of the board. A clerk and sufficient deputy clerks to adequately assist the board and executive director in the keeping of the records and in the performance of their duties may be appointed by the board subject to the Merit System.

(k) The board is subject to the Alabama Sunset Law of 1981, and is classified as an enumerated agency pursuant to Section 41-20-3. The board shall automatically terminate on October 1, 2004, and every four years thereafter, unless a bill is passed that the board be continued, modified, or reestablished.



Section 34-2A-4 - Powers and duties of board.

(a) It shall be the function and duty of the board to perform the following:

(1) Develop, impose, and enforce standards which shall be met by individuals in order to receive a license as an assisted living administrator, which standards shall be designed to insure that assisted living administrators will be individuals who are of good character and are otherwise suitable and who, by training or experience in the field of institutional administration, are qualified to serve as assisted living administrators.

(2) Develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets these standards.

(3) Issue licenses to individuals determined, after application of the techniques, to meet these standards and revoke or suspend licenses previously issued by the board in any case where the individual holding any license is determined substantially to have failed to conform to the requirements of these standards.

(4) Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the board to the effect that any individual licensed as an assisted living administrator has failed to comply with the requirements of these standards.

(5) Establish and carry out procedures designed to insure that individuals licensed as assisted living administrators will, during any period that they serve as such, comply with the requirements of these standards.

(6) Conduct a continuing study and investigation of assisted living facilities and administrators of assisted living facilities within the state with a view to the improvement of the standards imposed for the licensing of these administrators and of procedures and methods for the enforcement of these standards with respect to administrators of assisted living facilities who have been licensed as such.

(b) The board may develop, impose, and enforce additional standards which shall be met by individuals in order to receive additional certification and/or license as a specialty care assisted living administrator, which standards shall be designed to insure that specialty care assisted living administrators will be individuals who are of good character and are otherwise suitable and who, by training or experience in the field of institutional administration, are qualified to serve as assisted living administrators.

(c) The board shall have the authority to perform the following:

(1) Make rules and regulations, not inconsistent with law, as may be necessary for the proper performance of its duties, and to take other actions as may be necessary for the proper performance of its duties.

(2) Establish, provide, or approve various education programs or courses for assisted living administrators, and prescribe rules and regulations requiring applicants for licenses as assisted living administrators to attend certain programs or courses as a prerequisite to their being admitted to the examination or issued a license and requiring licensed assisted living administrators to attend these programs or courses as a prerequisite to their being issued any license renewal.



Section 34-2A-5 - Rule-making.

The Alabama Administrative Procedure Act shall govern all rule-making proceedings of the board.



Section 34-2A-6 - Board of Examiners of Assisted Living Administrators Fund.

There is hereby established a separate special revenue trust fund in the State Treasury to be known as the Board of Examiners of Assisted Living Administrators Fund. All receipts collected by the board under the provisions of this chapter shall be deposited into this fund and shall be used only to carry out the provisions of this chapter. Receipts may be disbursed only by warrant of the state Comptroller upon the State Treasury, upon itemized vouchers approved by the chair of the board. No funds may be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-98, inclusive, and Section 41-19-12, and only in amounts as stipulated in the general appropriation bill or other appropriation bills. A financial audit shall be conducted by the Examiners of Public Accounts of all receipts and expenditures, and a written report of the audit shall be given to each board member.



Section 34-2A-7 - Advisory council.

The governing body of the Assisted Living Association of Alabama, Inc., shall constitute an advisory council to the board, and the board shall be required to counsel with the advisory council in connection with the administration of this chapter.



Section 34-2A-8 - Requirements for examination; fees.

(a) The board shall admit to examination for licensure as an assisted living administrator any candidate who submits evidence of good moral character and suitability as prescribed by the board and who submits evidence to the board that he or she is at least 19 years of age, a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, that he or she is a high school graduate or has completed an educational program equivalent thereto, and that he or she has completed any additional educational requirements prescribed by the board. The board may exempt the educational requirements for practicing administrators on March 1, 2002, based on acceptable experience and tenure in the applicant's current position. Each candidate shall also be required, prior to admission to the examination, to pay an examination fee established by the board pursuant to its rule-making authority.

(b) The board may establish an application fee for the internship or administrator in training (AIT) program, if such a program is established, and a fee for preceptor, certification, and recertification of any administrator in training (AIT) program pursuant to its rule-making authority.

(c) The board may establish a replacement license fee for any licensing card previously issued by the board that has been stolen, lost, or misplaced.



Section 34-2A-9 - Examination.

(a) The board shall determine the subjects of examinations for applicants for licensure as assisted living administrators, or licensure or certification of specialty care assisted living administrators if established, and the scope, content, and format of the examinations, which in any examination shall be the same for all candidates. The examinations shall include examination of the applicant to demonstrate his or her proficiency in the rules and regulations of health and safety; provided, however, that the examination given to initial provisional licensees shall be limited to these rules and regulations. The examinations may consist of written or oral questions, or both.

(b) Examinations shall be held at least four times each year, at times and places designated by the board.



Section 34-2A-10 - Issuance of license.

(a) The board shall issue a license to an applicant, on a form provided for that purpose by the board, certifying that the applicant has met the requirements of the laws, rules, and regulations entitling him or her to serve, act, practice, and otherwise hold himself or herself out as a duly licensed assisted living administrator and has paid a fee established by the board pursuant to its rule-making authority for original licensure, provided the applicant meets all of the following qualifications:

(1) Has successfully complied with the educational and training requirements of this chapter and of the rules and regulations of the board promulgated under this chapter.

(2) Has paid an application fee established by the board pursuant to its rule-making authority for all applicants.

(3) Has qualified for and passed the examination provided for in this chapter.

(b) The board may establish and collect a fee pursuant to its rule-making authority for the issuance of a temporary emergency permit issued pursuant to Section 34-2A-2.



Section 34-2A-11 - Administrators licensed in other state; licensed nursing home administrators; acute care hospital administrators, etc.

(a) The board may, subject to this chapter and the rules and regulations of the board prescribing the qualifications for an assisted living administrator license, issue a license to an assisted living administrator who has been issued a license by the proper authorities of any other state or issued a certificate of qualification by any national organization, upon complying with the provisions of licensure, payment of a fee established by the board pursuant to its rule-making authority, and upon submission of evidence satisfactory to the board of all of the following:

(1) That the other state or national organization maintained a system and standards of qualification and examinations for an assisted living administrator license or certificate which were substantially equivalent to those required in this state at the time the other license or certificate was issued by the other state or national organization.

(2) That the other state gives similar recognition and endorsement to assisted living administrator licenses of this state. The board may charge a fee for completion of a reciprocity questionnaire, pursuant to its rule-making authority.

(b) Any person who has a license in good standing in this state, and continuously maintains such license as a licensed nursing home administrator, shall be exempt from the licensure requirement herein if the person at the time of application has responsibility for administration of an assisted living facility subject to the following conditions:

(1) If the person wishes to also be issued a license as an assisted living administrator, the person shall pay an annual administrative fee as determined by the board and document initially and annually thereafter the good standing of the nursing home administrator license.

(2) If any person requests an exemption from the licensure requirements provided herein during the initial 18-month licensing period described in subsection (a) of Section 34-2A-2, the initial license issued shall be a provisional license until the end of the 18-month period at which time, and thereafter, an active license shall be issued.

(3) Any assisted living administrator license issued according to subdivision (1) or subdivision (2) of this subsection shall become void if the requisite nursing home administrator license becomes void. Further, the license shall become inactive, as described in subsection (e) of Section 34-2A-12, if the licensee no longer has responsibility for an assisted living facility. After 12 months in inactive status, the license shall expire and become void.

(c) Any person who is an administrator/chief executive officer of an acute care hospital in this state shall be exempt from the licensure requirement herein if the person at the time of application has responsibility for administration of an assisted living facility subject to the following conditions:

(1) If the person wishes to also be issued a license as an assisted living administrator, the person shall pay an annual administrative fee as determined by the board and document initially and annually thereafter their continued employment as an administrator/chief executive officer of an acute care hospital.

(2) If any person requests an exemption from the licensure requirements provided herein during the initial 18-month licensing period described in subsection (a) of Section 34-2A-2, the initial license issued shall be a provisional license until the end of the 18-month period at which time, and thereafter, an active license shall be issued.

(3) Any assisted living administrator license issued according to subdivision (1) or subdivision (2) of this subsection shall become void if the person no longer is the administrator/chief executive officer of a hospital. Further, the license shall become inactive, as described in subsection (e) of Section 34-2A-12 if the licensee no longer has responsibility for an assisted living facility. After 12 months in inactive status, the license shall expire and become void.

(4) For the purpose of this subsection, the term "acute care hospital" shall be defined as a health institution planned, organized, and maintained for offering to the public generally facilities and beds for use in the diagnosis and/or treatment of illness, disease, injury, deformity, abnormality, or pregnancy, when the institution offers such care of service for not less than 24 consecutive hours in any week to two or more individuals not related by blood or marriage to the owner and/or chief executive officer/administrator and, in addition, the hospital may provide for the education of patients, medical and health personnel, as well as conduct research programs to promote progress and efficiency in clinical and administrative medicine.



Section 34-2A-12 - Renewal, expiration of license; inactive status; maintenance of records; continuing education.

(a) Every individual who holds a valid current license as an assisted living administrator issued by the board under this chapter shall immediately upon issuance have the right and privilege of acting and serving as an assisted living administrator and of using the abbreviation "A.L.A." after his or her name. Thereafter, the individual shall annually be required to make application to the board for a renewal of license and to report any facts requested by the board on forms provided for that purpose.

(b) Upon making application for a renewal of a license, the individual shall pay an annual license fee established as determined by the board pursuant to the rule-making authority and, at the same time, shall submit evidence satisfactory to the board that during the year immediately preceding application for renewal he or she has complied with the requirements of the board concerning the continuation of education of assisted living administrators.

(c) Upon receipt of the application for renewal of a license, the renewal fee, and the evidence with respect to continuing education, the board shall issue a license renewal to the assisted living administrator.

(d)(1) Failure to secure an annual renewal of a license based on a failure to meet the continuing education requirements, shall result in the expiration of the license. An expired license may not be reactivated. All persons holding an expired license shall be required to submit a new application and follow all procedures for new licensure and pay a reapplication fee established by the board.

(2) A licensee who complies with the continuing education requirements, but who does not renew within 90 days following its due date, shall be deemed delinquent and may renew within the 90-day period by paying a late renewal fee established by the board pursuant to its rule-making authority. A license that is not renewed within the 90-day period shall be deemed expired and is subject to reapplication as provided in subdivision (1).

(e) A licensee who holds a current license and who is not practicing as an assisted living administrator may place that license into an inactive status upon written application to the board. Any licensee whose license has been placed on inactive status may not engage in the practice of assisted living administration.

(f) A licensee whose license is on inactive status who wishes to reactivate that license may do so by making application to the board. The applicant shall attach proof of having completed twice the annual hours' requirement of approved continuing education credits within one year of making application for license reactivation and shall pay a reactivation fee established by the board pursuant to its rule-making authority. A licensee may not have his or her license in inactive status for more than five years. After five years in inactive status, the license automatically expires.

(g) The board shall maintain a file of all applications for licensure that includes the following information on each applicant: Residence, name, age, the name and address of his or her employer or business connection, the date of application, educational experience qualifications, action taken by the board, serial numbers of licenses issued to the applicant, and the date on which the board acted on or reviewed the application.

(h) The board shall maintain a list of current licensees of the board and shall furnish the list on demand to any person who pays a fee established by the board pursuant to its rule-making authority. The State Department of Public Health and other state agencies with a direct need shall be provided copies at no cost.

(i) The board shall adopt a program for continuing education for its licensees by September 1, 2002. After that date, successful completion of the continuing education program by board licensees shall be required in order to obtain a renewal license.

(j) Continuing education shall not result in a passing or failing grade.



Section 34-2A-13 - Disciplinary actions; review.

(a) The board may discipline its licensees by the adoption and collection of administrative fines, not to exceed five thousand dollars ($5,000) per violation, and may institute any legal proceedings necessary to effect compliance with this chapter.

(b) The license of any person practicing or offering to practice assisted living administration may be revoked or suspended by the board, or the person may be reprimanded, censured, or otherwise disciplined in accordance with the provisions of this section upon decision and after due hearing in any of, but not limited to, the following cases:

(1) Upon proof that the person has willfully or repeatedly violated any of the provisions of this chapter or the rules enacted in accordance with this chapter.

(2) Conduct or practices deemed to be detrimental to the lives, health, safety, or welfare of the residents or patients of any assisted living facility or health care facility in this state or any other jurisdiction.

(3) Conviction in this state or any other jurisdiction of a felony or any crime involving the physical, sexual, mental, or verbal abuse of an individual.

(4) Conviction in this state or any other jurisdiction of any crime involving fraud.

(5) Pleas of nolo contendere, nolo contender, no contender, no contest, or guilty in any case involving a lewd or lascivious act against a child or an adult, inappropriate sexual conduct with a child or an adult, or any other crime in which the punishment could include a sentence of imprisonment exceeding one year.

(c) The board shall have the jurisdiction to hear all charges brought under this section against any person having been issued a license as an assisted living administrator or having been issued a license as a provisional assisted living administrator and, upon a hearing, shall determine the charges upon their merits. If the board determines that disciplinary measures should be taken, the board may revoke his or her license, suspend him or her from practice, or reprimand, censure, or otherwise discipline the person.

(d) All proceedings under this section shall be conducted by the board, according to its administrative rules, and the Alabama Administrative Procedure Act.

(e) Any party aggrieved by a final decision or order of the board suspending, revoking, or refusing to issue a license is entitled to a review of the decision or order by taking an appeal to the circuit court of the county in which the assisted living administrator or applicant resides. In such cases, the appeal shall be taken by filing notice thereof with the circuit court within 30 days of the date of notice by the board of its decision. Appeals from any order or judgment rendered thereon by the circuit court to the Supreme Court of Alabama shall be available as in other cases.

(f) The board shall report to the Department of Public Health all final disciplinary actions taken under this section.



Section 34-2A-14 - Reissuance of license.

The board may, for good cause shown upon such terms as the board may prescribe, reissue a license to any person whose license has been revoked.



Section 34-2A-15 - Violations.

(a) It shall be a misdemeanor for any person to commit any of the following:

(1) Sell or fraudulently obtain or furnish any license or aid or abet in selling or fraudulently obtaining or furnishing any license.

(2) Practice as an assisted living administrator under cover of any license illegally or fraudulently obtained or unlawfully issued.

(3) Practice as an assisted living administrator or use in connection with his or her name any designation tending to imply that he or she is an assisted living administrator unless duly licensed to so practice under this chapter.

(4) Practice as an assisted living administrator or use in connection with his or her name any designation tending to imply that he or she is an assisted living administrator during the time his or her license issued under this chapter shall be expired, suspended, or revoked.

(5) Otherwise violate any of the provisions of this chapter.

(b) A violation of this chapter shall be a Class C misdemeanor punishable as provided by law.



Section 34-2A-16 - Construction of chapter.

Nothing in this chapter shall be construed so as to limit, conflict with, or diminish the authority granted to the State Board of Public Health to license and regulate assisted living facilities pursuant to Chapter 21 of Title 22. The board may not set any requirement, promulgate any rule, or take any action in conflict with the rules of the State Board of Public Health.






Chapter 3 - ATTORNEY-AT-LAW.

Article 1 - General Provisions.

Section 34-3-1 - Unlawful practice of law.

If any person shall, without having become duly licensed to practice, or whose license to practice shall have expired either by disbarment, failure to pay his license fee within 30 days after the day it becomes due, or otherwise, practice or assume to act or hold himself or herself out to the public as a person qualified to practice or carry on the calling of a lawyer, he or she shall be guilty of a misdemeanor and fined not to exceed $500, or be imprisoned for a period not to exceed six months, or both.



Section 34-3-2 - Board of Examiners.

The Board of Commissioners of the State Bar shall have the following powers and authority in addition to the powers and authority heretofore conferred upon or vested in the board:

The board shall provide for a Board of Examiners on Admission to the State Bar and may prescribe rules and regulations governing the selection of examiners, their number, tenure, compensation, and authority, the subjects upon which candidates for admission shall be examined, the conduct of examiners, the time and place of meetings, and the certification of persons found to be qualified. The board shall prescribe necessary rules and regulations to ensure that the membership of the Board of Examiners on Admission to the State Bar is inclusive and reflects the racial, gender, geographic, urban/rural, and economic diversity of the state and that each member of the board of examiners is a citizen of this state.



Section 34-3-2.1 - Certified graduates of certain law schools authorized to take bar exam.

So long as the Birmingham School of Law, Miles College School of Law, and Jones School of Law maintain a four-year curriculum of law courses for resident law students each consisting of 30 weeks of classes or of one year more than the full-time program at the state university law school, namely the University of Alabama Law School, and with the curriculum covering basic law courses, covering all bar exam courses, and other elective courses sufficient for a four-year program, which courses are taught by licensed attorneys or judges, then, upon satisfactory completion of the courses, the graduates certified by the deans of the institutions shall be deemed to have sufficient legal training to take the bar exam offered by the State of Alabama or any of its agents as prescribed by law.

If they have other qualifying criteria, they have full rights to sit for the bar exam as any other applicant from any other schools.

This approval is given for as long as the schools operate and without reservation of powers to act further unless this section is anyway abrogated.



Section 34-3-3 - Admission fee paid by applicants.

Applicants for admission to the bar not required by law to take an examination shall pay a fee to be set by the Board of Commissioners, but not to exceed one thousand five hundred dollars ($1,500); applicants for admission who are bona fide residents of the State of Alabama who are required to be examined by the Board of Bar Examiners shall pay a fee to be determined by the Board of Commissioners not to exceed one thousand dollars ($1,000), and applicants for admission who are not bona fide residents of the State of Alabama who are required to be examined by the Board of Bar Examiners shall pay the same fee set for residence examinees, plus an additional sum to be determined by the Board of Commissioners not to exceed one thousand dollars ($1,000). The Board of Commissioners shall not have the authority to increase the fee provided for in this paragraph for applicants who are bona fide residents of the State of Alabama or the additional fee for applicants who are not bona fide residents of the State of Alabama by more than one hundred dollars ($100) in any one calendar year. Such fees shall be paid to the Secretary of the Board of Bar Commissioners. Twenty-five dollars ($25) of each fee generated pursuant to this section shall be distributed by the secretary to the Alabama Lawyer Assistance Foundation.



Section 34-3-4 - Disposition of admission and license fees.

All fees and licenses paid by applicants for admission as provided in this chapter and attorneys' annual license fee levied by the revenue law shall be deposited in the State Treasury to the credit of the Alabama State Bar and constitute a separate fund to be disbursed as provided in Section 34-3-44.



Section 34-3-5 - Effect of default in license payment.

No attorney who is in default in the payment of such annual license shall be recognized in the courts of Alabama or in the voting or transacting of business by the State Bar as being in good standing until he or she has paid the required annual license fee.



Section 34-3-6 - Who may practice as attorneys.

(a) Only such persons as are regularly licensed have authority to practice law.

(b) For the purposes of this chapter, the practice of law is defined as follows:

Whoever,

(1) In a representative capacity appears as an advocate or draws papers, pleadings, or documents, or performs any act in connection with proceedings pending or prospective before a court or a body, board, committee, commission, or officer constituted by law or having authority to take evidence in or settle or determine controversies in the exercise of the judicial power of the state or any subdivision thereof; or

(2) For a consideration, reward, or pecuniary benefit, present or anticipated, direct or indirect, advises or counsels another as to secular law, or draws or procures or assists in the drawing of a paper, document, or instrument affecting or relating to secular rights; or

(3) For a consideration, reward, or pecuniary benefit, present or anticipated, direct or indirect, does any act in a representative capacity in behalf of another tending to obtain or secure for such other the prevention or the redress of a wrong or the enforcement or establishment of a right; or

(4) As a vocation, enforces, secures, settles, adjusts, or compromises defaulted, controverted, or disputed accounts, claims or demands between persons with neither of whom he or she is in privity or in the relation of employer and employee in the ordinary sense;

is practicing law.

(c) Nothing in this section shall be construed to prohibit any person, firm, or corporation from attending to and caring for his, her, or its own business, claims, or demands, nor from preparing abstracts of title, certifying, guaranteeing, or insuring titles to property, real or personal, or an interest therein, or a lien or encumbrance thereon, but any such person, firm, or corporation engaged in preparing abstracts of title, certifying, guaranteeing, or insuring titles to real or personal property are prohibited from preparing or drawing or procuring or assisting in the drawing or preparation of deeds, conveyances, mortgages, and any paper, document, or instrument affecting or relating to secular rights, which acts are hereby defined to be an act of practicing law, unless such person, firm, or corporation shall have a proprietary interest in such property; however, any such person, firm, or corporation so engaged in preparing abstracts of title, certifying, guaranteeing, or insuring titles shall be permitted to prepare or draw or procure or assist in the drawing or preparation of simple affidavits or statements of fact to be used by such person, firm, or corporation in support of its title policies, to be retained in its files and not to be recorded.

(d) Only a person who is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, may be licensed to practice law in this state.



Section 34-3-7 - Penalty for practicing law without license or conspiring, aiding, or abetting in violation.

Any person, firm or corporation who is not a regularly licensed attorney who does an act defined in this article to be an act of practicing law is guilty of a misdemeanor and, on conviction, must be punished as provided by law. Any person, firm or corporation who conspires with, aids and abets another person, firm or corporation in the commission of such misdemeanor must, on conviction, be punished as provided by law.



Section 34-3-8 - Clerk or employee practicing before court.

Any person who practices law in any court in which he is clerk, deputy clerk or regularly employed to perform any of the ministerial duties thereof must, on conviction, be fined not less than $100.



Section 34-3-9 - Certain ministerial officers prohibited from practicing law.

Any sheriff, coroner, or deputy thereof, or constable who practices law in any court of this state must, on conviction, be fined not less than $100.



Section 34-3-10 - Practicing law by register or clerk of circuit court.

Any register or clerk of circuit court, who practices law in the court of which he is clerk or register, or any partner of such register or clerk, who practices in such court, must, on conviction, be fined not less than $100 nor more than $500.



Section 34-3-11 - Judges not to practice law.

Any judge of a court of record in this state who practices law in any of the courts of this state, or of the United States, or who renders any professional services or gives any legal advice, must on conviction be fined in such sum as the jury or court trying the same may assess, not less than $100 nor more than $1,000.



Section 34-3-12 - Partner of district attorney prohibited from defending in certain cases.

Any attorney-at-law who is the law partner of any district attorney in this state, who defends a criminal case of any kind, character or description in any court in this state in which such district attorney is the prosecuting officer, shall be guilty of a misdemeanor and upon conviction shall be fined not less than $100 nor more than $500.



Section 34-3-13 - Officers with authority to take complaints and issue warrants practicing as attorneys in their own court.

Any officer who has the power or authority to take complaints and issue warrants of arrest, and who acts as an attorney in any such case in which he or she took the complaint or issued the warrant, or heard the examination or tried the case in any court on preliminary examination or appeal or trial before a jury, must, on conviction, be fined not less than $50 nor more than $500.



Section 34-3-14 - Officers and deputies disqualified from practicing.

The judge of any court of record, the sheriff or deputy of the sheriff must not practice law; the clerk of the circuit court or the deputy of the clerk must not practice in the county of which he or she is clerk or deputy; the register or his or her partner or the deputy of the register must not practice in the court of which he or she is register or deputy; the clerk of the judge of probate must not practice in the court of which his or her principal is the judge.



Section 34-3-15 - Attorney to take oath.

Every attorney-at-law before being permitted to practice shall take the following oath or affirmation before an officer authorized to administer oaths:

"I do solemnly swear (or affirm) that I will demean myself as an attorney, according to the best of my learning and ability, and with all good fidelity, as well to the court as to the client; that I will use no falsehood or delay any person's cause for lucre or malice and that I will support the Constitution of the State of Alabama and of the United States, so long as I continue a citizen thereof, so help me God."

If any attorney commences practice before taking the oath as prescribed by this section, he or she forfeits the sum of $200, one half to the use of the person suing for the same and the other to the state.



Section 34-3-16 - Annual meeting of the State Bar and Board of Commissioners; election of officers and duties thereof.

(a) Annual meeting. There shall be an annual meeting of the lawyers of Alabama, open to all members of the State Bar in good standing, to be held at such place and time as the Board of Commissioners shall designate. At the same place, and immediately following the adjournment of the annual meeting of the State Bar, the Board of Commissioners shall hold its annual meeting.

(b) Officers; their election and succession.

(1) The officers of the Alabama State Bar shall be the president, president-elect, vice-president, and secretary. At the time of nomination and election and during incumbency, the president, president-elect, and vice-president each shall be a member in good standing of the Alabama State Bar.

(2) The office of president shall be filled annually by succession at the end of the annual meeting, at which time the president-elect, who has served as president-elect during the preceding year, shall succeed to the presidency. The president shall not be eligible to serve successive terms.

(3) A president-elect shall be elected annually as hereinafter provided, and shall take office as president-elect at the end of the annual meeting held during the year of such election. Such president-elect shall succeed to the presidency at the end of the annual meeting held during the next succeeding year, at which time the term of the preceding president shall expire. The president-elect shall be elected by the members of the State Bar in good standing, who shall vote by secret ballot delivered or mailed to State Bar headquarters by the date designated by the Board of Commissioners.

(4) To qualify for election as president-elect, a candidate shall file at State Bar headquarters a nominating petition signed by at least 25 members in good standing by the date established by the Board of Commissioners, provided, however, that the deadline for filing nominating petitions shall be at least 90 days prior to the election.

(5) At its annual meeting, the Board of Commissioners shall elect a vice-president, who shall be a current member of the Board of Commissioners. It also shall elect a secretary, who need not be a member of the board, and such other officers of the board and agents as the board may deem appropriate, all of whom shall hold office at the pleasure of the board and shall be subject to removal without cause by the board at any time.

(6) The secretary and president shall be the only paid officers of the board. The secretary shall be paid a salary to be fixed by the board, and the president may be paid an additional allowance to be fixed by the board.

(7) The Board of Commissioners may prescribe rules and regulations for the administration of the elections not in conflict with the provisions of this chapter.

(c) The president, president-elect, and immediate past president, respectively, shall serve ex officio as president, president-elect, and immediate past president, respectively, of the Board of Commissioners, and shall discharge the duties imposed in this chapter on the president, president-elect, and immediate past president, respectively; they shall be reimbursed for their expense as are elected members of the board, and may attend all meetings of the board, including executive sessions thereof; but shall not vote as members of the board, unless they are members by election thereto under the provisions of Section 34-3-41, except that the president, the president-elect, or the vice-president, if presiding, may vote in case of a tie.

(d) The vice-president shall assume office upon his or her election and shall hold office until his or her successor is elected by the Board of Commissioners at the next annual meeting of the Board of Commissioners.

(e) The president shall preside at all meetings of the board and of the State Bar. In the absence or disqualification of the president at any meeting of the board or the State Bar, his or her duties shall be discharged by the vice-president.

(f) In the event a vacancy in the office of the president, the vice-president shall succeed to the presidency, and shall serve out the unexpired term. In the event the vice-president shall succeed to the presidency, the Board of Commissioners shall elect a new vice-president for the unexpired term in the manner provided for herein. In the event of a vacancy in the office of president-elect, a president also shall be elected at the same time and in the same manner as the president-elect.

(g) The president and president-elect of the State Bar who shall hold office on January 1, 1987, shall remain in office until the end of the next annual meeting, at which time the president-elect shall assume the office of president.



Section 34-3-17 - Qualified lawyers holding public office authorized to become members of Alabama Bar Association.

All lawyers who are qualified to practice law in Alabama and who are not engaged in active practice because they are holding a state or federal office that precludes them from practicing law may become members of the Alabama Bar Association by paying directly to the secretary of such association an annual sum equal to 50 percent of the money collected by the State of Alabama from a lawyer as a privilege license tax to engage in the practice of law. Upon payment of the sum as prescribed in the preceding sentence, such persons shall be entitled to all the privileges and benefits common to other members of such association.



Section 34-3-18 - Lawyers not engaged in active practice authorized to become members of Alabama Bar Association.

All lawyers who are qualified to practice law in Alabama and who are not engaged in active practice may become members of the Alabama Bar Association by paying directly to the secretary of such association an annual sum equal to 50 percent of the money collected by the State of Alabama from a lawyer as a privilege license tax to engage in the practice of law. Upon the payment of the sum as prescribed in this section, such person shall be entitled to all the privileges and benefits common to the other members of such association.



Section 34-3-19 - Any person may manage his own case.

The provisions of this article shall not be construed to prevent any person from conducting or managing his or her own case in any court in this state.



Section 34-3-20 - Duties of attorneys.

It is the duty of attorneys:

(1) To support the Constitution and laws of this state and of the United States.

(2) To maintain the respect due to courts of justice and judicial officers.

(3) To employ for the purpose of maintaining the causes confided to them such means only as are consistent with truth and never to seek to mislead the judges by any artifice or false statement of the law.

(4) To maintain inviolate the confidence and at every peril to themselves to preserve the secrets of their clients.

(5) To abstain from all offensive personalities and to advance no fact prejudicial to the honor or reputation of a party or a witness, unless required by the justice of the cause with which they are charged.

(6) To encourage neither the commencement nor continuance of any action or proceeding from any motive of passion or interest.

(7) Never to reject for any consideration personal to themselves the cause of the defenseless or oppressed.



Section 34-3-21 - Authority of attorneys in case - Generally.

An attorney has authority to bind his or her client, in any action or proceeding, by any agreement in relation to such case, made in writing, or by an entry to be made on the minutes of the court.



Section 34-3-22 - Authority of attorneys in case - Proceedings on appearance without authority.

If it is alleged by a party for whom an attorney appears that he or she does so without authority, the court may at any stage of the proceedings, upon proof of the allegation, relieve the party for whom the attorney has assumed to appear from the consequences of his or her acts.

Any attorney appearing for a person without being employed must, on conviction, be fined not less than $500 and shall be incompetent to practice in any court of this state.



Section 34-3-23 - Authority of attorneys in case - Proof.

The court or judge may, on motion of either party and on being shown reasonable grounds therefor, require the attorney for the adverse party, or for one of the several adverse parties, to produce or prove the authority under which he or she appears and, until he or she does so, may stay all proceedings by him or her on behalf of the party for whom he or she assumes to appear; but the oath of the attorney is presumptive evidence of his or her authority.



Section 34-3-24 - Encouraging litigation; champerty - Generally.

Any attorney-at-law, either before or after action brought, who gives, offers, or promises to give a valuable consideration to another person as an inducement to placing in the hands of such attorney or in the hands of any partnership of attorneys, or in the hands of any other attorney, a demand of any kind for the purpose of bringing an action or making claim against another person, corporation or partnership, or who gives or offers or promises a valuable consideration to any person in consideration of such person having so placed in his hands as an attorney, or of any other attorney, partnership or firm of attorneys, a demand of any kind for the purpose of bringing an action or making claim against another; or who employs or offers to employ any person to search for or procure clients to be brought to such attorney or any other attorney, or partnership or firm of attorneys; or who employs or offers to employ a person to solicit, search for or procure business for himself as attorney or for any other attorney, firm or partnership of attorneys shall be guilty of a misdemeanor and, on conviction, shall be fined in a sum not exceeding $1,000 and also be removed and disbarred from practicing as an attorney-at-law in this state, and may be imprisoned in the county jail or sentenced to hard labor for the county for a term not exceeding six months, at the discretion of the court trying the case.



Section 34-3-25 - Encouraging litigation; champerty - Receiving compensation from attorney.

Any person who shall, before or after an action is brought, receive or agree to receive from any attorney-at-law, firm or partnership of attorneys compensation for services in seeking out, procuring or placing in the hands of an attorney, firm or partnership of attorneys a demand of any kind for an action or compromise shall be guilty of a misdemeanor and, upon conviction, shall be fined in a sum not exceeding $1,000 and, in addition, may be punished by imprisonment in the county jail or by hard labor for the county for a term not exceeding six months, at the discretion of the court trying the case.






Article 2 - Board of Commissioners.

Section 34-3-40 - Established; composition; terms of office.

(a) The governing body of Alabama State Bar shall be the Board of Commissioners composed of at least one member from each judicial circuit; provided that, for this purpose, that part of the Tenth Judicial Circuit, known as the "Bessemer Cut-off" electoral district, for electing its circuit judge shall be considered and construed as a separate judicial circuit. Each commissioner, at the time of nomination and election and during incumbency, shall be a member in good standing of the Alabama State Bar whose principal office is maintained in the circuit he or she represents.

(b) The membership of the Board of Commissioners of the State Bar shall be constituted as follows:

(1) One member from each judicial circuit.

(2) One member from the electoral district of the Tenth Judicial Circuit, known as the "Bessemer Cut-off" electoral district, for electing its circuit judge.

(3) One additional commissioner for each 300 members of the State Bar in a circuit who maintain their principal office in the circuit as of March 1 of each year, each such commissioner to be an additional representative for his or her circuit; provided, however, that no circuit and no county shall be entitled to more than 10 commissioners.

(4) Those persons selected as at-large members of the Board of Commissioners pursuant to Section 34-3-41(b)(5).

(c) Except for at-large members of the Board of Commissioners who shall be selected as provided pursuant to Section 34-3-41(b)(5), each commissioner shall be elected in the manner hereinafter provided and shall hold office for three years, except that the initial terms for additional commissioners under subdivision (b)(3) of this section may be limited pursuant to Section 34-3-41(b)(2).



Section 34-3-41 - Election of members; selection of at-large members.

(a) The members of the Board of Commissioners for each judicial circuit shall be elected by the members of the State Bar who maintain their principal office in such circuit; provided, however, that for the Tenth Circuit, each commissioner shall be elected by the lawyers who maintain their principal office in the portion of the circuit outside the Bessemer Cut-off electoral district and each commissioner for the Bessemer Cut-off electoral district shall be elected by the lawyers who maintain their principal office in that portion of the circuit inside the Bessemer Cut-off electoral district. Such election shall be by secret ballot, mailed or delivered to the State Bar headquarters by a date established by the Board of Commissioners. Nothing contained in this article shall prohibit the election of the president of the State Bar as provided in this chapter, who shall be a bona fide resident of any judicial circuit of this state and who shall be ex officio president of the Board of Commissioners in case he or she is not already a member of said board. If hereafter additional judicial circuits are constituted, each such additional circuit shall be entitled to a commissioner or commissioners on said board, as provided by Section 34-3-40. There shall be an annual election for the purpose of selecting successors to the commissioners whose terms expire.

The board shall prescribe rules and regulations in regard to such annual elections and establishment of additional commissioner positions as required, not in conflict with the provisions of this article. The board shall, in accordance with its rules, give at least 60 days' notice of the time for holding the election each year. Such annual election shall be held on the first Tuesday in June of each year and continue for one week. The term of each commissioner shall be three years from July first following his or her election, except initial terms prescribed by the Board of Commissioners pursuant to subdivision (b)(2) of this section.

(b)(1) The Board of Commissioners shall identify annually the circuits entitled to more than one commissioner based upon the principal location of bar members' offices as of March 1. In such circuits the original commissioner shall be identified as "Commissioner No. 1" and each additional commissioner shall be designated in sequential numbers.

(2) The Board of Commissioners shall establish initial terms for new commissioners so that, to the extent possible, the terms of the commissioners for a particular circuit will not expire simultaneously. To accomplish this the Board of Commissioners may designate the initial term of any new commissioner position for one year, two years, or three years. Regardless of the length of the initial term, subsequent terms of that commissioner's position shall be three years.

(3) No person shall serve more than three consecutive terms as a commissioner.

(4) The number of lawyers per circuit shall be determined by the number of members whose principal office is within a circuit. In determining the number of commissioners for the Tenth Judicial Circuit, members maintaining their principal office in the electoral district known as the "Bessemer Cut-off" district shall not be included in this district for determining additional commissioners for the Tenth Circuit.

(5) In order to ensure that, to the extent possible, the membership of the Board of Commissioners reflects the racial, ethnic, gender, and age diversity, as well as the geographical diversity, of the membership of the Alabama State Bar, there shall be, in addition to the election of members of the Board of Commissioners as provided in subsection (a), nine at-large members of the Board of Commissioners who shall be selected by a majority vote of the members of the board from nominations submitted to the board by members of the Alabama State Bar, by associations of lawyers, or by sections of the Alabama State Bar, pursuant to such rules and procedures as may be prescribed by the Board of Commissioners. In selecting the nine at-large members of the board, the Board of Commissioners shall seek to ensure, to the extent possible, that the Board of Commissioners reflects the racial, ethnic, gender, and age diversity, as well as the geographic diversity, of the membership of the Alabama State Bar. The term of office of each at-large commissioner shall be the same as that provided in subdivisions (2) and (3) of this subsection, provided that, for the year 2005, three at-large members shall be selected for terms of one year each, three at-large members shall be selected for terms of two years each, and three at-large members shall be selected for terms of three years each. All subsequent terms of the at-large members of the Board of Commissioners shall be for terms of three years.



Section 34-3-42 - Nominations.

Nomination to the office of commissioner shall be by written petition of any five or more members of the bar in good standing who maintain their principal office in the circuit where such nominee maintains his or her principal office. Any number of candidates may be nominated on a single petition. Such nominating petitions shall be mailed to the secretary of the Board of Commissioners within a period to be fixed by the rules made by the Board of Commissioners. Any attorney may become a candidate for membership on said board from the circuit of his or her principal office by filing a written declaration in the same manner as the nominations are required to be filed.



Section 34-3-43 - Powers generally.

(a) The Board of Commissioners shall have power:

(1) To determine, by rules, the qualifications and requirements for admission to the practice of law;

(2) To conduct through a Board of Examiners the examination of applicants; and such Board of Examiners shall certify to the Supreme Court the names of the applicants found to be qualified; such certifications shall entitle such persons to be enrolled in the bar of the state and to practice law; provided, that the fees required are paid;

(3) Subject to the approval of the supreme court, to formulate rules governing the conduct of all persons admitted to practice and to investigate, or cause to be investigated, and to pass upon all complaints that may be made concerning the professional conduct of any person who has been, or may hereafter be, admitted to the practice of the law;

(4) Subject to the approval of the supreme court, to formulate rules governing the reinstatement of members of the bar who have been disbarred and to pass upon all petitions for reinstatement;

(5) To appoint one or more committees from the membership of the board, or from the membership of the entire bar, or partly from one and partly from the other, to take evidence in connection with any complaint filed against any attorney and forward the same to the board. In all cases, testimony with reference to such charges shall be taken at the courthouse of the county of the residence of the party charged; provided, that the evidence of witnesses residing outside of such county may be taken in the same manner as provided by law for the taking of depositions in civil cases. The district attorney of the circuit in which such accused attorney resides shall prosecute any such charge or case, interrogate the witnesses, introduce the evidence in support of such charges and, when requested by any member of the board, argue the matter before the board. The board shall administer such discipline, by public or private reprimand, suspension from the practice of law or exclusion and disbarment therefrom, as the case shall, in its judgment, warrant. A majority of the board shall constitute a quorum, and the majority of those present (if a quorum be present) shall be empowered to act as and for the entire board. The Supreme Court may, and on petition of the party aggrieved must, in any case of suspension or disbarment from practice, review the action of the board, and may, on its own motion, and without the certification of any record, inquire into the merits of the case and take any action agreeable to its judgment. Rules regulating the manner of such review and providing for the certification of the evidence or, if the Supreme Court desires, the taking of additional evidence, shall be promulgated by said board and become effective upon approval by the Supreme Court;

(6) To make rules and bylaws not in conflict with any of the terms of this chapter concerning the selection and tenure of its officers and committees and their powers and duties, and generally for the control and regulation of the business of the board and of the State Bar;

(7) To hold and conduct educational and social meetings and activities among the members of the bar, to publish journals and generally to do such things as in its judgment may tend to improve the educational and ethical standing of bench and bar;

(8) Should any vacancies occur on said board, to fill such vacancies by appointment of a member of the State Bar from the judicial circuit in which said vacancy exists, and such appointee shall hold for the time of the unexpired term or pending the election of his successor;

(9) To establish circuit or branch associations of the State Bar, and, if circuit associations are established, the member of the board from said circuit shall be ex officio the president of such circuit association. Said circuit or branch association shall have no authority to suspend or disbar attorneys and in all matters shall be subordinate to the authority of the board.

(b) If any member of said board is a party to the preferment of charges for disbarment or suspension of any lawyer, or there exists as against any member of such board any cause provided by law for the disqualifications of judges or jurors in civil or criminal cases, such member shall be disqualified from sitting as a member of said board in the hearing of such charges.

(c) Said board shall have no authority, nor shall it in any way undertake, to regulate the fees or charges of lawyers for the rendition of their professional services.

(d) The Board of Commissioners may delegate such power as it deems appropriate to an executive council composed of the president, president-elect, vice-president, immediate past president, and three commissioners elected by the Board of Bar Commissioners.



Section 34-3-44 - Disbursements; compensation.

For the purpose of carrying out the objectives of this chapter and for the exercise of the powers herein granted, the board shall have power to direct the disbursement of the fund created by Section 34-3-4, which shall be paid on warrant of the state Comptroller upon certificate or voucher of the secretary of the Board of Commissioners, approved by the president or vice-president of the Board of Commissioners.

No member of the board shall receive any compensation for his or her service as such board member other than actual necessary expenses incurred in the discharge of his duties.

No funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Article 4 of Chapter 4 of Title 41 of this code, and only in amounts as stipulated in the general appropriation bill.






Article 3 - Fees and Liens.

Section 34-3-60 - Fees paid as part of costs in partition and trust proceedings.

In all actions and proceedings in the probate courts and circuit courts and other courts of like jurisdiction, where there is involved the administration of a trust, or where there is involved the sale of property for distribution, or where there is a partition in kind of real or personal property between tenants in common, the court having jurisdiction of such action or proceeding may ascertain a reasonable attorney's fee, to be paid to the attorneys or solicitors representing the trust, joint or common property, or any party in the action or proceeding, and is authorized to tax as a part of the costs in such action or proceeding such reasonable attorney's fee, which is to be paid when collected as the other costs in the proceeding to such attorneys or solicitors as may be directed or ordered by the court and to be a lien on the several parts in case of partition in kind.



Section 34-3-61 - Liens.

(a) Attorneys-at-law shall have a lien on all papers and money of their clients in their possession for services rendered to them, in reference thereto, and may retain such papers until the claims are satisfied, and may apply such money to the satisfaction of the claims.

(b) Upon actions and judgments for money, they shall have a lien superior to all liens but tax liens, and no person shall be at liberty to satisfy the action or judgment, until the lien or claim of the attorney for his or her fees is fully satisfied; and attorneys-at-law shall have the same right and power over action or judgment to enforce their liens as their clients had or may have for the amount due thereon to them.

(c) Upon all actions for the recovery of real or personal property, and upon all judgments for the recovery of the same, attorneys-at-law shall have a lien on the property recovered, for their fees, superior to all liens but liens for taxes, which may be enforced by the attorneys-at-law, or their lawful representatives, as liens on personal and real estate, and the property recovered shall remain subject to the liens, unless transferred to bona fide purchasers without notice.

(d) The lien in the event of an action, provided in subsections (b) and (c) of this section, shall not attach until the service upon the defendant or respondent of summons, writ or other process. However, when any claim is settled between the parties after the filing of an action but before the defendant has actual notice of the filing of the action by service of summons or otherwise, such settlement shall operate as a full discharge of the claim.



Section 34-3-62 - Procedure when amount of compensation disputed.

Whenever any disagreement or controversy arises between an attorney-at-law and any other person respecting the amount of the compensation to which he or she is entitled by contract or otherwise and his or her retention of the same out of any funds in his or her hands, such attorney may by motion in the circuit court or court of like jurisdiction, of the county of his or her residence, of which such other person shall have notice, obtain an order of the court that a certain amount is due under such contract or would be reasonable compensation for his or her services; and, when such motion is made and order obtained, such attorney shall not be subject to prosecution, suspension, or removal under this chapter or other penalty therefor; but nothing herein contained shall affect or destroy any civil action to which any person would be entitled against such attorney respecting the same, or any criminal prosecution to which the accused would be otherwise liable.






Article 4 - Disciplinary Proceedings.

Section 34-3-80

The Board of Commissioners shall establish rules governing procedure in cases involving alleged professional misconduct of members of the State Bar. The Grievance Committee of the Alabama State Bar or the Grievance Committee of a circuit, county, or city association, established or approved by the Alabama State Bar or its Board of Commissioners, shall have the power and authority to investigate any alleged professional misconduct of a member of the State Bar, whether or not charge or complaint therefor is made or referred to it, and to report its findings or recommendations to the Board of Commissioners, or to prefer complaint or charge thereon against the accused attorney-at-law before the Board of Commissioners for trial thereof, and to prosecute to decision the complaint or charge before the Board of Commissioners, and the duty is imposed upon the Board of Commissioners of considering such findings or recommendations and of hearing and determining such complaint or charge. Such grievance committee is hereby empowered to take testimony under oath in any such investigation, or the Board of Commissioners or such grievance committee may designate any person as commissioner to take testimony under oath in any such investigation whose compensation for the services so rendered may be fixed and ordered paid by the Board of Commissioners at its discretion. Such Board of Commissioners or any member thereof or such grievance committee or any member thereof shall not be required to give any security for costs and shall not be liable for any costs or damages to the accused attorney incident to such investigation, report, complaint, charge, prosecution, or trial. The Board of Commissioners may appoint counsel to prosecute before it any such complaint or charge so preferred before it against an attorney and may within its discretion fix and order paid reasonable compensation for the services so rendered by such counsel. It shall be the duty of the sheriff of the state or of any lawful officer thereof to serve such writs, subpoenas, or other papers in connection with the investigation, hearing and determining of such complaint or charge as may be placed in his or her hands by the Board of Commissioners or the grievance committee or any person designated hereunder as commissioner to take testimony in such investigation or any counsel appointed by the Board of Commissioners to prosecute before it such complaint or charge or the accused attorney or his or her attorney; such subpoenas, writs, or other papers hereunder may be served by sending copies thereof to the proper parties by registered or certified mail, and the return receipts of such writs, subpoenas, or other papers, signed by the party to be served, shall be construed to be as personal, sufficient, and legal service of all such writs, subpoenas, or other papers.



Section 34-3-81 - Approval by court of rules and regulations.

The rules and regulations adopted by the Board of Commissioners relative to disbarment shall not be effective until approved by the Supreme Court.



Section 34-3-82 - Power of subpoena.

In the investigation of charges of professional misconduct, the board and any committee appointed by it for this purpose shall have power to summon and examine witnesses under oath and compel their attendance and the production of books, papers, documents, and other writings necessary or material to the inquiry. Such summons or subpoena shall be issued under the hand of the secretary of the board or the chairman of any duly constituted subcommittee of the board and shall have the force of a subpoena issued by a court of competent jurisdiction, and any witness or other person who shall refuse or neglect to appear in obedience thereto or who shall refuse to be sworn or testify or produce books, papers, documents, or other writings demanded shall be liable to attachment upon application to the Supreme Court of the state or to any judge of any court of record for the district where the investigation is conducted as in cases of contempt.



Section 34-3-83 - Rights of accused member.

Any member of the bar complained of shall have notice and opportunity to defend by the introduction of evidence and the examination of witnesses called against him or her and the right to be represented by counsel. He shall also have the right to require the secretary to summon witnesses to appear and testify or produce books, papers, documents, or other writings necessary or material to his or her defense in like manner as above provided.



Section 34-3-84 - Payment of witnesses.

The board shall by rules provided for such purpose and out of the funds herein provided for arrange for the payment of reasonable costs for the summoning of witnesses and the payment of their fees, which costs and fees shall be the same in amount as provided by law in civil cases.



Section 34-3-85 - Record of proceedings.

A complete record of the proceedings and evidence taken by the board, committee, or commissioner shall be made and preserved by the board, but it may, where sufficient reason appears and the accused gives his or her consent, cause the same to be expunged.



Section 34-3-86 - Causes of removal of attorney.

An attorney must be removed for the following causes by the circuit court:

(1) Upon his or her being convicted of a felony other than manslaughter or of a misdemeanor involving moral turpitude, in either of which cases the record of his or her conviction is conclusive evidence.

(2) When any judgment is rendered against him or her for money collected by him or her as attorney, upon which judgment an execution has issued and been returned no property, in which case the record of the judgment and execution is conclusive evidence.



Section 34-3-87 - Other causes of removal or suspension.

For the following causes an attorney may be removed or suspended by the circuit court:

(1) Upon its being shown, to the satisfaction of the court, that he or she has been guilty of any deceit or willful misconduct in his or her profession.

(2) For a willful disobedience or violation of the order of a court, requiring him or her to do or forbear an act connected with or in the course of his profession.

(3) For a willful violation of any of the provisions of Section 34-3-20 or Section 34-3-24.



Section 34-3-88 - Existing causes of removal or suspension and laws relating thereto cumulative.

The causes of removal or suspension of attorneys and methods of proceeding in reference to such removal or suspension are hereby declared to be cumulative with the right and power herein given to the Board of Commissioners to reprimand, suspend, exclude, or disbar attorneys.



Section 34-3-89 - Who may initiate proceedings.

The proceedings to remove or suspend an attorney, as provided for in Sections 34-3-86 and 34-3-87, may be taken by the court on its own motion or upon the motion of any third party.






Article 5 - State Bar Building Foundation.

Section 34-3-100 - Legislative findings and intent.

The Legislature hereby finds and declares that it is necessary and desirable, in the best interests of the state, that the Alabama State Bar have a building or buildings with space available for its administrative offices, for its Board of Commissioners, for the Board of Examiners on Admission to the State Bar, for the storage of library and other educational materials relating to the improvement of the administration of justice, for its standing and other committees and the staffs of its professional journals, for continuing legal education activities and for other related purposes. It is the intention of the Legislature by the passage of this article to authorize the incorporation of the president, the first vice-president and the secretary of the Alabama State Bar as a public corporation for the purpose of constructing, erecting, owning, operating, and maintaining such a building or buildings and to vest such corporation with all powers, authority, rights, and privileges necessary to accomplish such purpose. This article shall be liberally construed in conformity with the purpose.



Section 34-3-101 - Application for incorporation.

The president, the first vice-president, and the secretary of the Alabama State Bar may become a corporation by presenting to the Secretary of the State of Alabama an application signed by them setting forth:

(1) The name and official designation of each of the applicants;

(2) The dates of beginning and ending of the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be Alabama State Bar Foundation if such name is available for such use by the corporation, but if such name is not available then the applicants shall designate some other similar name that is available;

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this article or the laws of Alabama.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of Alabama to take acknowledgments to deeds.

There shall be attached to the application:

(1) A certificate made by the secretary of the Alabama State Bar, under its seal, stating that the persons signing the application as president and first vice-president of the Alabama State Bar are known to him or her as president and first vice-president, respectively, of the Alabama State Bar; and

(2) A certificate made by the president of the Alabama State Bar, under its seal, stating that the person signing the application as secretary of the Alabama State Bar is known to him or her as the secretary of the Alabama State Bar.

The Secretary of State shall examine the application and, if he or she finds that it substantially complies with the requirements of this section, he or she shall receive, file, and record it in an appropriate book of record in his or her office.



Section 34-3-102 - Certificate of incorporation.

When the application has been made, filed, and recorded as herein provided, the applicants shall constitute a corporation under the name proposed in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation, under the Great Seal of the State, and shall record the certificate with the application. No fees shall be paid to the Secretary of State for any work in connection with the incorporation of the corporation, which is hereinafter sometimes called "the foundation."



Section 34-3-103 - Board of trustees and officers.

The foundation shall be governed by a board of trustees consisting of the president, the first vice-president, and the members of the Board of Commissioners of the Alabama State Bar, each of whom shall be a voting member of such board of trustees and shall hold office as such concurrently with his or her term of office as president, first vice-president or member of the Board of Commissioners of the Alabama State Bar, as the case may be. The board of trustees may adopt such bylaws for the conduct and regulation of its meetings and the affairs of the foundation as such board may desire and as are not inconsistent with this article or the laws of Alabama.

The president, first vice-president, and secretary of the Alabama State Bar shall serve as ex officio president, vice-president, and secretary of the foundation. The board of trustees of the foundation may appoint such other officers as it shall deem appropriate. No officer or member of the board of trustees of the foundation shall be entitled to any compensation for acting as such, but each thereof shall be entitled to be reimbursed for the reasonable and necessary expenses incurred by him or her in the discharge of his or her official duties.



Section 34-3-104 - Powers of foundation.

The foundation shall have the following powers:

(1) To have succession by its corporate name in perpetuity;

(2) To sue and be sued and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties thereto;

(3) To adopt and use a corporate seal and to alter the same at pleasure;

(4) To acquire by gift, grant, purchase, condemnation, or otherwise, and to hold title to, real or personal property, or both, together with all rights incidental thereto;

(5) To construct, erect, operate, and maintain one or more buildings for use by the Alabama State Bar;

(6) To lease and make available to the Alabama State Bar all or any part of the space in any of its buildings, with or without the payment of rental and on such other terms and conditions as the board of trustees of the foundation may prescribe;

(7) To lease, as either lessor or lessee and on such terms and conditions as its board of trustees may prescribe, any real or personal property;

(8) To employ such employees and agents as the business of the foundation may require;

(9) To accept devises, bequests, and donations; and

(10) To have all other powers necessary or desirable to accomplish its corporate purposes.



Section 34-3-105 - Exemptions from taxation.

All properties of the foundation, the income therefrom, and all other income of the foundation shall forever be exempt from any form of taxation in the State of Alabama. All deeds, lease agreements, and other recordable documents to which the foundation is a party shall be exempt from the payment of any deed, mortgage, and other tax in the State of Alabama.



Section 34-3-106 - Parcel of land to be conveyed by state to foundation.

As promptly as practicable after the incorporation of the foundation, the Governor shall execute and deliver to the foundation an appropriate deed conveying to the foundation that certain lot or parcel of land owned by the state and situated adjacent to the Judicial Building in the City and County of Montgomery, Alabama, upon the condition that if the land shall ever cease being used for any of the purposes described in Section 34-3-100, title thereto shall revert to the state. The deed shall be so executed and delivered without the payment of any pecuniary consideration by the foundation, but upon the undertaking by the foundation to construct thereon a building or buildings suitable for the uses described in Section 34-3-100.



Section 34-3-107 - Disbursement of appropriations to State Bar for construction of buildings.

To enable the foundation to construct a building or buildings suitable for the uses described in Section 34-3-100, the Board of Commissioners of the Alabama State Bar is authorized to disburse and pay to the foundation all or any part of the moneys appropriated to the Alabama State Bar for the construction and erection of buildings, such disbursements and payments to be made in the manner provided by Section 34-3-44. Any moneys so disbursed and paid to the foundation shall be expended by it for the purpose of paying the costs of constructing and erecting such a building or buildings in the manner provided by its board of trustees.



Section 34-3-108 - Nonprofit and public nature of foundation.

It is the intention of this article that the foundation be a nonprofit public corporation. No part of the net earnings of the foundation shall inure to the benefit of any private individual, firm, or corporation.









Chapter 4 - AUCTIONEERS.

Article 1 - General Provisions.

Section 34-4-1 - Short title.

This chapter shall be known and may be cited as the Auctioneers License Act.



Section 34-4-2 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the meanings respectively ascribed by this section:

(1) AUCTIONEER. Any person who has graduated from an accredited auction school and has one year's experience as an apprentice auctioneer or has two years' experience as an apprentice auctioneer in bid calling, for a fee, commission or any other valuable consideration, or with the intention or expectation of receiving the same, by the means of or process of an auction or sale at auction, offers, negotiates, or attempts to negotiate a listing contract, sale, purchase, or exchange of goods, chattels, merchandise, real or personal property or of any other commodity which may lawfully be kept or offered for sale by or at public auction.

(2) BOARD. The State Board of Auctioneers.

(3) APPRENTICE AUCTIONEER. Any person who for compensation or valuable consideration or otherwise is employed, directly or indirectly, by an auctioneer to deal or engage in any activity listed in subdivision (1) of this section.

(4) GOODS. Any chattels, goods, merchandise, real or personal property or commodities of any form or type which may lawfully be kept or offered for sale.

(5) PERSONS. Individuals, associations, partnerships, and corporations, and the word "persons" shall also include the officers, directors, and employees of a corporation.

(6) AUCTION BUSINESS or BUSINESS OF AUCTIONEERING. The performing of any of the acts of an auctioneer or apprentice auctioneer as defined in this section.



Section 34-4-3 - Exemptions from chapter.

The provisions of this chapter and the terms "auctioneer," "apprentice auctioneer," "auction business or business of auctioneering," as defined in Section 34-4-2, shall not apply to and shall not include any person acting as a receiver, trustee in bankruptcy, guardian, administrator, or executor or any such person acting under order of any court, nor shall they include a trustee acting under a trust agreement, deed of trust or will, nor shall they include sales at auction conducted by or under the direction of any public authority or pursuant to any judicial order or decree.



Section 34-4-4 - Enforcement of chapter.

The Board of Auctioneers is hereby authorized and empowered to adopt, fix, and establish all rules and regulations necessary for the proper administration and enforcement of this chapter.



Section 34-4-5 - Actions for collection of compensation.

No person engaged in the business of or acting in the capacity of an auctioneer or an apprentice auctioneer shall bring or maintain any action in the courts of this state for the collection of compensation for any services performed as an auctioneer or apprentice auctioneer without first alleging and proving that he or she was a duly licensed auctioneer or apprentice auctioneer at the time the alleged cause of action arose. No apprentice auctioneer shall have the right to institute an action in his or her own name for the recovery of a commission, fee, or compensation for services as an apprentice auctioneer, but any such action shall be instituted and brought by the licensed auctioneer employing the apprentice auctioneer. Nothing contained herein shall be construed so as to prevent a licensed apprentice auctioneer from suing his or her employing auctioneer for any compensation, fees, or commissions due him or her from such auctioneer.



Section 34-4-6 - Limitation on authority of political subdivisions.

No political subdivision of this state shall have the power or authority after September 5, 1973, to levy or collect any license tax from or to require the licensing in any manner of any auctioneer who has been licensed and bonded under this chapter in lieu of the license tax or license fee heretofore imposed by any political subdivision.



Section 34-4-7 - Penalties.

(a) Any person violating this chapter, shall, upon conviction, be guilty of a Class A misdemeanor, subject to a fine or imprisonment, or both.

(b) Any person, having previously been convicted for violating this chapter, who subsequently violates this chapter, shall, upon conviction for the subsequent violation, be guilty of a Class C felony, subject to a fine or imprisonment, or both.






Article 2 - Licenses.

Section 34-4-20 - Required.

It shall be unlawful for any person, partnership, association, or corporation in any county of this state to act as an auctioneer or apprentice auctioneer, or directly or indirectly to engage or assume to engage in the auction business and act as either without first obtaining a license issued by the State Board of Auctioneers, under the provisions of this chapter.

It shall be unlawful for any person not licensed under the provisions of this chapter to advertise that he or she is in the auction business or to do anything to leave any impression upon the public that he or she is an auctioneer or is so engaged.



Section 34-4-21 - Application and examination; fees; expiration, renewal of licenses; continuing education; discharge of apprentice; change of address.

(a) Any person desiring to enter into the auction business and obtain a license as an auctioneer or apprentice auctioneer shall make written application for a license to the board. Each application shall be accompanied by an examination fee of an amount not to exceed one hundred dollars ($100) which shall be collected from each applicant to defray the expenses of the examination. The application shall be submitted on forms prepared and furnished by the board.

(b) Each applicant for a license as an auctioneer shall be 19 years of age or over, and each applicant for a license as an apprentice auctioneer shall be 18 years of age or over and shall be a citizen of the United States or legally present in this state. Each applicant for an auctioneer's license shall: (1) have completed a prescribed course of study at an accredited auctioneering school approved by the board; (2) have served one year as an apprentice auctioneer under a licensed auctioneer in this state; (3) have been the principal auctioneer in at least five auctions of either real or personal property during this period of time; and (4) furnish satisfactory proof of these requirements to the board. An application shall also be accompanied by a recommendation of an employing auctioneer. If an applicant has not completed a course of study at an accredited auctioneering school, then he or she shall be required to serve two years as an apprentice under a licensed auctioneer, and shall have been the principal auctioneer in at least 10 auctions of real or personal property.

(c) Any person who files an application with the board in the proper manner shall be entitled to take an oral and written examination to determine his or her qualifications. The board shall require applicants to take and pass a written and oral examination establishing in a manner satisfactory to the board that the applicant has a general knowledge of ethics, reading, writing, spelling, elementary arithmetic, elementary principles of land economics, and a general knowledge of the statutes of this state relating to the bulk sales, auctions, brokerage, and this chapter. The examination for an auctioneer's license shall be of a more exacting nature and scope than the examination for an apprentice auctioneer. The board shall, through application and examination, determine whether the applicant is of good repute, trustworthy, honest, and competent to transact the business of an auctioneer, or of an apprentice auctioneer, in a manner that safeguards the interest of the public. The board shall require, and it shall be the responsibility of any applicant for an initial, renewal, or reciprocal license to disclose any prior felony conviction, any prior misdemeanor conviction involving moral turpitude, any pending criminal arrest of any nature except misdemeanor traffic violations, and any prior or pending disciplinary proceedings against the applicant before a board of auctioneers or real estate commission in this or any other state. All auctioneers, apprentice auctioneers, and auction firms are under a continuing duty to report to the board any and all such criminal arrests, charges, convictions, or disciplinary proceedings which they may incur, as well as any civil suits involving them. The board must receive notice of any such arrest, charge, criminal conviction, or commencement of disciplinary proceedings within 30 days of its occurrence. Notice of the commencement of any civil suit must be received by the board within 30 days after service of the complaint upon the defendant in the action.

(d) The license fee for each auctioneer shall be an amount to be determined by the board, not to exceed two hundred fifty dollars ($250), and the license fee for each apprentice auctioneer shall be an amount to be determined by the board, not to exceed one hundred dollars ($100). The license fees for an auctioneer shall not be increased more than twenty-five dollars ($25) in any given year.

(e) All licenses shall expire on September 30 of each year following issuance thereof and may be renewed upon payment of the appropriate license fee as required by this chapter. Renewal of a license may be effected at any time during the months preceding the date of expiration. No examination shall be required for the renewal of any license, unless the license has been revoked or suspended. If a licensee fails to renew his or her license by the deadline of each year, he or she may have his or her license renewed within 60 days after the expiration date, upon payment of the required fee and a late fee of twenty-five dollars ($25) for apprentices and fifty dollars ($50) for auctioneers. If a licensee elects not to pay the penalty and renew his or her license, he or she shall submit an application, pay the examination fee, and take the examination required for new licensees.

(f) The board shall adopt a program of continuing education for its licensees. No licensee shall have his or her license renewed unless, in addition to any other requirements of this chapter, the minimum annual continuing education requirements are met. The continuing education program shall not include testing or examination of the licensees in any manner. Any licensee 65 years of age or older shall be exempt from the continuing education requirement.

(g) The board shall prepare and deliver to each licensee a license certificate and pocket card. The certificate shall be displayed openly at all times in the office of the licensee. The certificate and the pocket card of the apprentice auctioneer shall contain his or her name as well as that of the auctioneer under whose supervision he or she is employed.

(h) When any auctioneer discharges an apprentice, or terminates his or her employment with the auctioneer for any reason, the auctioneer shall deliver or mail by registered or certified mail to the board the license of the discharged apprentice auctioneer. It shall be unlawful for any apprentice auctioneer to perform any of the acts contemplated by this chapter, either directly or indirectly under authority of his or her license, until the apprentice auctioneer receives a new license bearing the name and address of his or her new employer. No more than one license shall be issued to any apprentice auctioneer for the same period of time.

(i) Written notice shall be given immediately to the board by each licensee of any change in his or her mailing address and the board shall issue a new license for the unexpired period. A change of mailing address without notification to the board shall automatically cancel the license previously issued. For changing a mailing address and issuance of a new license, the board shall collect a fee of five dollars ($5). Each prior license shall be returned or accounted for to the board and be canceled before the issuance of the new license. The board may require other proof considered desirable with due regard to the paramount interest of the public in the issuance of the license.

(j) Pursuant to Sections 41-22-1 to 41-22-27, inclusive, the Alabama Administrative Procedure Act, the board may make and enforce any necessary and reasonable rules and regulations pursuant to the application for any license.



Section 34-4-22 - Register of applicants.

The secretary of the board shall keep a register of all applicants for license, showing for each the date of application, name, place of business, place of residence, and whether the license was granted or refused.



Section 34-4-23 - License as evidence of rights and privileges.

The issuance of a license by the board shall be evidence that the person, partnership, association, or corporation named therein is entitled to all the rights and privileges of an auctioneer or apprentice auctioneer while the license remains unrevoked or unexpired.



Section 34-4-24 - Bond required.

Each application for an auctioneer's or apprentice auctioneer's license shall be accompanied by a bond in the amount of $10,000. The bond shall be a cash bond or a surety bond and, if the latter, shall be executed by a surety company authorized to do business in this state. The bond shall be made payable to the board and conditioned upon the applicant conducting his or her business in accordance with the provisions and intent of this chapter. The bond shall be in a form approved by the board. No license may be issued until such a bond has been filed with the board.



Section 34-4-25 - Licensing of nonresidents.

A nonresident of this state, or a resident of this state who is licensed by another state, may become an auctioneer or apprentice auctioneer in this state by conforming to this chapter, or in the case of a nonresident from a nonlicensing state, such person may be licensed provided an examination is given and passed and the person has at least five years' experience in the auction business. Provided further, that if a nonresident auctioneer or apprentice auctioneer, or a resident who is licensed as an auctioneer or apprentice auctioneer in another state, has a lawsuit or other legal action filed and pending against him or her in this or any other state, the board shall not issue a license to him or her until final disposition of the action, and then only at the discretion of the board. The terms "auctioneer" and "apprentice auctioneer" shall include any individual, firm, company, partnership, association, or corporation by whom the "auctioneer" or "apprentice auctioneer" is employed. The board may recognize a license issued by any other state to a resident of this state or a nonresident auctioneer or apprentice auctioneer if the other state reciprocates with Alabama in like manner and if the licensing requirements of the state include the passing of an examination of equal or higher standards than those required by this state. The nonresident licensee, or resident licensee of another state, shall, however, be required to secure a license from the board which shall be issued upon application therefor, accompanied by payment of the license fee required by this chapter and the filing of a certified copy of the license of the applicant issued by the other state. The board shall have the authority to impose any fee or licensing requirements on applicants for licenses from a reciprocal state that the reciprocal state imposes on Alabama licensees by rule, regulation, policy, or law. Every applicant shall file an irrevocable consent that actions may be commenced against the applicant in the proper court in the county in this state in which a cause of action may arise, in which the plaintiff may reside, by service of any process or pleadings authorized by laws of this state on the board, or a deputy to be designated by the board, the consent stipulating and agreeing that service of process or pleading shall be begun and held in all courts to be as valid and binding as if due service had been made upon the applicant in this state. The consent shall be duly acknowledged and, if made by a corporation, shall be authenticated by the seal of the corporation. In case of any process or pleadings mentioned in this chapter being served upon the board or upon a deputy to be designated by the board, duplicated copies shall be made, one of which shall be filed in the office of the secretary of the board, and the other immediately forwarded by registered or certified mail to the main office of the applicant against which process or pleadings are directed. No default in the proceedings or action shall be taken unless it shall be made to appear by affidavit of a member of the board, or a deputy designated by the board, that a copy of the process or pleadings was mailed to the defendant as herein required. Judgment by default shall be taken in any action or proceedings within 20 days after the date of the mailing of process or pleadings to the defendant.



Section 34-4-26 - Mailing address.

Each licensee must have a definite mailing address such as street name and number or RFD number. A post office box only will not be sufficient.



Section 34-4-27 - Privilege licenses.

Each auctioneer shall annually pay one state license in an amount not to exceed two hundred fifty dollars ($250). Each auctioneer shall also annually pay a county license of twenty-five dollars ($25) in each county where he or she sells by auction. No privilege license shall be required for any apprentice auctioneer when he or she is listed as the principal auctioneer. No license shall be required for any auctioneer who conducts an auction, without compensation for himself or herself, where all proceeds from the auction go to the benefit of any charitable organization. The term "auctioneer" shall include any person selling real estate, goods, wares, merchandise, automobiles, livestock, or other things of value at public outcry. Sales at public outcry may be made for compensation without license involving any of the following:

(1) Sales for the estate of a decedent.

(2) Sales of property conveyed by deed of trust, mortgage, judgment, or ordered to be sold according to the mortgage, judgment, or order.

(3) All sales under legal process.



Section 34-4-28 - Authority under license not transferable; effect of license issued to corporation, association or partnership.

Authority to transact business as an auctioneer under any license issued by the board shall be restricted to the person named in such license and shall not inure to the benefit of any other person.

Where an auctioneer's license shall be issued to a corporation or association, authority to transact business thereunder shall be limited to one officer of such corporation or association to be designated in the application and named in the license. Each other officer of such association or corporation desiring to act as an auctioneer in connection with the business of the association or corporation, or otherwise, shall be required to make application for and take out a separate license in his or her own name individually. Where the licensee is a copartnership, the license issued to such copartnership shall confer authority to act as auctioneer upon one member of such copartnership only, who shall be designated in the application and named in the license. All the other members of the copartnership desiring to act as auctioneers in connection with the business of the partnership or otherwise shall be required to apply for and take out individual licenses in their own names.



Section 34-4-29 - Revocation or suspension - Procedure generally; grounds; notice and hearing required before denial, suspension, or revocation; administrative fines.

(a) The board may revoke or suspend licenses as provided in this section.

(b) The board may, upon its own motion, and shall, upon the verified complaint in writing of any person containing evidence, documentary or otherwise, that makes out a prima facie case, investigate the actions of any auctioneer, apprentice auctioneer, or any person who assumes to act in either capacity, and hold a hearing on the complaint.

(c) The board may suspend or revoke any license which has been issued based on false or fraudulent representations. The board may also suspend or revoke the license of any licensee for any of the following acts:

(1) Making any substantial misrepresentation.

(2) Pursuing a continued and flagrant course of misrepresentation or making false promises through agents, advertising, or otherwise.

(3) Accepting valuable consideration as an apprentice auctioneer for the performance of any of the acts specified in this chapter from any person other than his or her employer auctioneer.

(4) Failing to account for or remit, within a reasonable time, any money belonging to others that comes into his or her possession, commingling funds of others with his or her own, or failing to keep funds of others in an escrow or trustee account.

(5) Paying valuable consideration to any person for services performed in violation of this chapter.

(6) Being convicted in a court of competent jurisdiction of this or any other state of a criminal offense involving moral turpitude or a felony.

(7) Violation of any rule or regulation promulgated by the board.

(8) Failure to furnish voluntarily at the time of execution copies of all written instruments prepared by the auctioneer or apprentice auctioneer.

(9) Any conduct of any auctioneer which demonstrates bad faith, dishonesty, incompetency, or untruthfulness.

(10) Any conduct of any auctioneer which demonstrates improper, fraudulent, or dishonest dealings.

(11) Failing prior to the sale at public auction to enter into a written contract with the owner or cosignee of any property to be sold containing the terms and conditions upon which the licensee received the property for sale.

(12) Failure by the auctioneer conducting an auction to show his or her name and state license number in the advertising of the auction.

(13) Presenting a worthless check to the board.

(d) Before denying an application for license or suspending or revoking any license, the board shall hold a hearing and shall, at least 21 days prior to the date set for the hearing, notify in writing the accused licensee of the charges made or the question to be determined, including notice of the time and place of the hearing, and afford the licensee an opportunity to be present, be heard in person or by counsel, and to offer evidence orally, or by affidavit or deposition. Written notice may be served by delivery of the notice personally to the applicant or licensee or by mailing the notice by registered or certified mail to the last known mailing address of the applicant or licensee. If the applicant or licensee is an apprentice auctioneer, the board shall also notify the auctioneer employing him or her, or whose employ he or she is about to enter, by mailing notice by registered or certified mail to the auctioneer's last known address. The hearing shall be held at a time and place prescribed by the board.

(e) In addition to the disciplinary powers granted in this section, the board may levy and collect administrative fines for serious violations of this chapter or the rules and regulations of the board of not less than $200 or more than $500 for each violation.



Section 34-4-30 - Revocation or suspension - Procedure for hearings; immunity of board.

(a) The board may administer oaths and prescribe all necessary and reasonable rules for the conduct of a hearing. The board may take testimony of any person by deposition, with the same fees and mileage and in the same manner as prescribed by law in judicial procedure of courts of this state in civil cases. The fees and mileage shall be paid by the party at whose request the witness is subpoenaed.

(b) If the board determines that the licensee is guilty under this chapter, his or her license may be suspended or revoked.

(c) The affirmative vote of a majority of the board shall be necessary to revoke or suspend a license.

(d) The board is declared to be a quasi judicial body, and the members or the employees of the board are granted immunity from civil liability and shall not be liable for damages therefrom when acting in the performance of their duties as described in this chapter.



Section 34-4-31 - Revocation or suspension - Resulting from judgment in damage action.

Whenever any person, partnership, association or corporation claiming to have been injured or damaged by the gross negligence, incompetency, fraud, dishonesty, or misconduct on the part of any licensee following the calling or engaging in the business herein described shall file an action upon such claim against such licensee in any court of record in this state and shall recover judgment thereon, such court may as part of its judgment in such case, if it deems it a proper case in which to do so, revoke the defendant's license, which shall not be reissued to such licensee except upon unanimous vote of all members of the board in favor of such reissuance and only then after the lapse of a period of 90 days from the date of such revocation.



Section 34-4-32 - Effect on license of apprentice auctioneer.

The revocation of an auctioneer's license shall automatically suspend every apprentice auctioneer's license granted to any person by virtue of his or her employment by the auctioneer whose license has been revoked. The apprentice auctioneer may retain his or her license by transferring to the employment of another licensed auctioneer within 21 days.



Section 34-4-33 - Revocation or suspension - Notice of appeal; decision stayed; record and complaint filed; procedures; costs.

(a) Findings of the board with regard to the suspension or revocation of a license or the imposition of an administrative fine shall be final unless within 30 days after the date of the final order of the board, the applicant, or otherwise known as the accused, whether an individual or a corporation registered in Alabama, files a notice of appeal in the Circuit Court of Montgomery County. A party appealing a decision shall post a two hundred dollar ($200) appeal bond with the clerk of the circuit court. The circuit clerk shall notify the board of the appeal after the clerk has approved the appellant's bond.

(b) An appeal does not act as supersedeas, but the decision of the board may be stayed by the court pending the appeal.

(c) The board shall within 30 days of service of the notice of appeal, or within the additional time as the court may allow, file the record in the case with the circuit clerk. A complaint setting forth with particularity the issues raised on appeal shall be filed with the court and served on the board by the appealing party within 30 days after the notice of appeal is filed. The action shall be conducted in accordance with the Alabama Rules of Civil Procedure.

(d) The appeal shall be conducted by the court without a jury and shall be confined to the record made before the board. The decision of the board shall be taken as prima facie just and reasonable and the court shall not substitute its judgment for that of the board as to the weight of the evidence on questions of fact. The court shall affirm or reverse, in part or in whole, or modify the decision of the board. The court may remand the case to the board for further proceedings.

(e) If the decision of the board is affirmed in whole or in part, the cost of the appeal shall be taxed against the party taking the appeal. If the decision of the board is not affirmed, the court shall tax the costs of appeal against the board.






Article 3 - Board of Auctioneers.

Section 34-4-50 - Appointment; composition; powers and duties; expenses; seal; public records.

(a) The Governor shall appoint a State Board of Auctioneers to be comprised of seven auctioneer members and one consumer member. Except as otherwise provided by Act 98-271, all appointments and subsequent appointments by the Governor shall be for a term of five years, with each auctioneer member appointed being a resident of a different congressional district and the consumer member being a resident of and appointed from the state at-large. Within 60 days after July 1, 1998, the Governor shall appoint one additional auctioneer member provided for herein for a term of two years and the other additional auctioneer member provided for in Act 98-271 shall be appointed by the Governor for a term of four years. Thereafter, subsequent appointments shall be for a term of five years. Appointments shall end on the anniversary date of the original appointments, except appointments to fill a vacancy which shall be for the unexpired term only. No member shall serve more than two consecutive terms of office. Each member of the board and his or her successor shall have been a resident and citizen of this state for at least five years prior to his or her appointment. Each auctioneer member of the board and his or her successor shall have been a licensed auctioneer in this state for at least five years. Each member shall hold office until his or her successor is appointed by the Governor. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(b) Each auctioneer member of the board shall be of good moral character and shall have been licensed by the board and actively engaged in the auction business for at least five years prior to the appointment.

(c) On the appointment of a new auctioneer board member, the board shall, at its next meeting, elect one of its members as chair, one member as vice-chair, one member as secretary, and any other officers deemed necessary. The board may do all things necessary and convenient for carrying into effect this chapter. The board may make bylaws, rules, and regulations not inconsistent with this chapter or other general laws of the state.

(d) Except as otherwise provided in Section 34-4-53, members of the board, board staff, and board attorneys shall receive the same per diem and travel allowance paid to state employees for each day they meet to conduct the official business of the board.

(e) The board may employ an administrator who shall be exempt from the classified service of the state, and other staff members necessary to discharge board duties and administer this chapter. The administrator shall be employed on the basis of his or her education, experience, and skills in administration and management. The board shall determine the duties and fix the compensation of the administrator and other staff members, subject to the general laws of the state.

(f) The board shall adopt a seal by which the board shall authenticate records and documents. On the seal shall be the words State Board of Auctioneers. Copies of all records and documents in the office of the board that are duly certified and authenticated by the seal of the board shall be received in evidence in all courts equally and with the same effect as the original. All public records kept in the office of the board shall be open to public inspection during reasonable hours.



Section 34-4-51 - Certificates of appointment to board; legal assistance; prosecution of complaints.

Each member of the board shall receive a certificate of appointment from the Governor before entering upon the discharge of the duties of his or her office. The board, or any committee thereof, shall be entitled to the services of the state Attorney General, in connection with the affairs of the board, or may, on approval of the Attorney General, employ an attorney to assist or represent it in the enforcement of this chapter before any court of competent jurisdiction, and it may take the necessary legal steps through the proper legal officers of the state to enforce the provisions of this chapter and collect the penalties provided herein. Complaints shall be prosecuted in the name of the State Board of Auctioneers.



Section 34-4-52 - Meetings; quorum.

The board shall meet at least four times each year, in January, April, July, and October, for the purpose of transacting business as may properly come before the board. Special meetings of the board shall be held at such times as the board may provide in the bylaws the board may adopt. Four members shall constitute a quorum at a board meeting. Due notice of each meeting and the time and place thereof shall be given each member in such manner as the bylaws may provide.



Section 34-4-53 - Compensation of members.

Members of the board shall each receive compensation in an amount of three hundred dollars ($300) per day and travel allowance as is paid to state employees for each day spent on work made necessary by this chapter.



Section 34-4-54 - Record of proceedings; funds; audit.

The executive director of the board shall keep a record of the proceedings of the board. The board shall deposit all the funds received and credited by the board into the State Treasury into an account hereby established to be known as the "Alabama State Board of Auctioneers Fund." All money derived under this chapter shall be deposited into the fund and used only to carry out the requirements of this chapter. No money shall be paid out of the fund except by warrant of the Comptroller upon the State Treasury after approval of itemized vouchers by the executive director of the board or an authorized designee.









Chapter 5 - BARBERS.

Section 34-5-1 - Definition of "the practice of barbering."

"The practice of barbering," as used in this chapter, is hereby defined to mean any one or combination of the following practices, when done upon the human male body above the seventh cervical vertebra for cosmetic purposes and not for the treatment of disease or physical or mental ailments, and when done for payment, directly or indirectly or without payment for the public generally:

Shaving or trimming the beard or trimming the hair.



Section 34-5-2 - Certificates required; practice by students in certified barber colleges; examinations for licenses.

No person shall engage in the practice of barbering without a certificate of registration as a registered barber, issued by the Board of Barber Examiners.

No person shall serve or attempt to serve as an apprentice under a registered barber without a certificate of registration as a registered apprentice, issued by the Board of Barber Examiners.

No person shall permit any person in his or her employ or under his or her supervision or control to practice as a barber or as an apprentice unless the latter person has a certificate of registration as a registered barber or apprentice, issued by the Board of Barber Examiners.

No person shall operate a barbershop unless it is at all times under the direct supervision and management of a registered barber who is engaged in barbering full time in the same shop.

No registered apprentice may independently practice barbering, but he or she may, as an apprentice, do any and all of the acts constituting the practice of barbering under the immediate personal supervision of a registered barber, who is engaged in barbering full time in the same shop.

Students in certified barber colleges may perform acts including the practice of barbering, but only as clinical training and only on persons who have consented thereto after they have been specifically advised in advance that the student is not a registered barber or apprentice, but only a student in training.

The examination of applicants for a license to practice a classified profession as designated under this chapter shall be conducted under the rules prescribed by the board and shall include both practical demonstrations, written and oral tests in reference to the practices for which a license is applied and such related studies or subjects for which a license is applied and such related studies or subjects as the board may determine necessary for the proper and efficient performance of such practices.



Section 34-5-3 - Exemptions from chapter.

Any person who can establish within six months after August 19, 1971, that he or she is a barber or an apprentice as defined under this chapter and can establish reasonable proof that he or she is practicing barbering in a barbershop under sanitary conditions will be given a certificate to practice barbering or an apprentice certificate without any examination upon paying the required fees as prescribed by this chapter. This section will not be construed to mean anyone except the barbers now practicing in the State of Alabama and instructors in barber colleges under the state vocational schools.

The following persons are specifically exempt from the provisions of this chapter while in the proper discharge of their professional duties:

(1) Persons authorized by law to practice medicine or surgery;

(2) Commissioned medical or surgical officers of the Armed Forces of the United States;

(3) Registered nurses; and

(4) Persons authorized by law to practice cosmetic therapy or beauty culture.

All instructors operating under the state vocational schools shall be exempt from qualifying fees. The instructors shall receive an instructor's certificate by paying the annual renewal fee as this chapter prescribes. All future instructors will be subject to all provisions of this chapter relating to instructors or assistant instructors.

All state-operated barber colleges shall be exempt from fees.



Section 34-5-4 - Certification of instructors and assistant instructors.

No person shall act as instructor or assistant instructor in a barber college and no barber college or owner or operator thereof shall hire or permit any person to act as an instructor or an assistant instructor at the barber college unless he or she has a current and valid certificate of registration as an instructor or assistant instructor, issued by the Board of Barber Examiners.

The board shall issue a certificate of registration as an instructor in a barber college to a person who complies with all of the following:

(1) He or she files an application with the board in such form as it may prescribe, accompanied by the required fee.

(2) He or she is of good moral character and temperate habits.

(3) He or she holds a diploma evidencing successful completion of high school, or has the equivalent education as determined by an examination conducted by the board and approved by the Vocational Educational Division of the Department of Education.

(4) He or she has held a valid certificate of registration as a barber in Alabama and has practiced barbering in Alabama for at least the last three years before issuance of the instructor's certificate.

(5) He or she has graduated from a barber college in a course embracing all the theory and scientific manipulation taught in barber schools.

(6) He or she satisfactorily passes an examination conducted by the board to determine his or her fitness to be an instructor.

Assistant instructors must comply with each of the above requirements in order to obtain a certificate of registration as an assistant instructor; except, that they need have held a barber's certificate and practiced barbering in Alabama for only 18 months prior to the issuance of the assistant instructor's certificate of registration.



Section 34-5-5 - Qualifications for certification as barber or apprentice.

(a) No person shall be admitted to examination or receive a license to practice barbering under this chapter, except as otherwise provided in this chapter, unless such person shall possess the following qualifications:

(1) He or she shall pay the original licensing fee as hereinafter provided for;

(2) He or she is at least 18 years of age;

(3) He or she is of good moral character and temperate habits;

(4) He or she has practiced as a registered apprentice in Alabama for not less than 18 months under the immediate supervision of a registered barber; and

(5) He or she passes satisfactorily an examination conducted by the board to determine his or her fitness to practice barbering. Any applicant for such a certificate of registration who fails to satisfactorily pass an examination conducted by the board shall have the right to apply again for another examination after a period of six months, and he or she may continue to apply every six months thereafter until he or she passed such examination; provided, that he or she has practiced as an apprentice during the time.

(b) No person shall be admitted to examination or receive a license as an apprentice under this chapter, except as otherwise provided for in this chapter, unless such person shall possess the following qualifications:

(1) He or she shall pay the original licensing fee as hereinafter provided for;

(2) He or she is at least 16 years of age;

(3) He or she is of good moral character and temperate habits;

(4) He or she has graduated from a barber college or school of barbering approved by the board; and

(5) He or she passes satisfactorily an examination conducted by the board to determine his or her fitness to practice as a registered apprentice.



Section 34-5-6 - Barber colleges - Certification generally.

As used in this chapter, "barber college" includes a school of barbering, college of barbering, barber school, and any other place or institution for the instruction or training of persons in the practice of barbering.

No person shall operate a barber college unless he or she holds a certificate of registration in good standing therefor issued by the board and unless such certificate is displayed at all times in a conspicuous place on the premises.

The board shall issue a certificate of registration for each college which complies with this chapter and the regulations of the board.

An applicant for a certificate of registration to operate a barber college shall file an application with the board in such form as the board may prescribe, accompanied by the fee required by this chapter. Upon receipt of the application, the board shall require the applicant, if an individual or, if the applicant is a firm, partnership, or corporation, a partner or officer thereof, to appear personally before the board and submit information, in such form as the board may by regulation prescribe, showing:

(1) The location of the proposed college and its physical facilities and equipment;

(2) The proposed maximum number of students to be trained at one time and the number of instructors to be provided;

(3) The nature and terms of the applicant's right of possession of the proposed premises, whether by lease, ownership, or otherwise;

(4) The financial ability of the applicant to operate the college in accordance with the requirements of this chapter and the regulations of the board; and

(5) Such other information as the board considers necessary.

Prior to the issuance of the certificate, the board or its representative shall inspect the college and shall determine that it complies with this chapter and the regulations of the board. Before making such inspection, the board may require the applicant to furnish such evidence as is necessary to show compliance with any local laws governing the operation of barber colleges in the particular locality in which the college is to be located.



Section 34-5-7 - Barber colleges - Certification for each separate location; establishment of new colleges.

For the purposes of this chapter and the regulations of the board, each separate location at which the practice of barbering or any part thereof is taught shall be considered to be a barber college, and a separate certificate shall be required for each. However, facilities at which the practice of barbering or any part thereof is taught which are operated or maintained by a college in the same central area as the main establishment of the college shall not be deemed for the purposes of this chapter to be a separate college. No such facility shall be operated or maintained by a college until and unless each has been inspected and approved by the board in the same manner as is required before a certificate to operate a college may be issued, the fee prescribed by this chapter paid, and a certificate to operate and maintain the particular facility is issued by the board.

In considering whether the establishment of a new barber college in a particular area will be detrimental to the public welfare, the board shall consider the need for barber college facilities or additional barber college facilities, as the case may be, in the community where the proposed barber college is to be located, giving particular consideration to:

(1) The economic character of the community.

(2) The adequacy of existing barbershops and barber colleges in that community.

(3) The ability of the community to support the proposed barber college.

(4) The character of adjacent communities and the extent to which the establishment of the proposed barber college would draw patrons from such adjacent communities.

(5) The social and economic effect of the establishment of a barber college on the community where it is proposed to be located and on the adjacent communities.

(6) The expressed opinion of the registered barbers in the area of the proposed college, as evidenced in person or by written petition to the board.

No barber college shall be approved by the board unless it requires as a prerequisite to graduation a course or instruction of not less than 1,000 hours. The board shall approve all hours of instruction given by any of the state educational institutions and schools.

The course of instruction shall include the following subjects: Scientific fundamentals of barbering, hygiene and bacteriology; history of the head, face and neck; elementary chemistry as it relates to sterilization and asepsis; diseases of the skin and hair glands; and the massaging and manipulation of the muscles of the body above the seventh cervical vertebra; hair cutting and shaving; and the arranging, dressing, coloring, bleaching, and tinting of the hair.



Section 34-5-8 - Authority of Board of Barber Examiners; refusal to issue or renew license or certificate; appeals.

The board shall have the power to refuse, revoke, and suspend licenses and certificates strictly in accordance with the provisions of this chapter, upon proof of violation of any sections of this chapter. The members of the board shall have the power to administer oaths and shall have the power to require the attendance of witnesses and the production of books, records, and papers as it may desire at any hearing on any matter which the board has the authority to investigate, and for that purpose may require the secretary of the board to issue a subpoena duces tecum to compel the production of any books, records, or papers, directed to the sheriff of the county where such witness resides or may be found, which subpoenas and subpoenas duces tecum shall be served and returned in the same manner as a subpoena in a criminal case is served and returned. The fees and mileage of the sheriff and witnesses shall be the same as allowed in the circuit court of this state. Such fees and mileage shall be paid from the fund of the board on deposit in the treasury for the use of the board in the same manner as other expenses of the board are paid. The board must subpoena all witnesses from whom subpoena is requested by the applicant, licensee, or holder of a certificate; provided, that such request shall be made in writing to the secretary of the board at least 10 days prior to the date set for the hearing. All fees and mileage of the sheriff and witnesses subpoenaed at the request of such applicant, licensee, or holder of a certificate shall be paid by the applicant, licensee, or holder of a certificate, and execution may issue therefor in civil cases in the circuit courts of this state.

The board may refuse to grant or may revoke or suspend any certificate or license issued in any case where the holder of or applicant for such license or certificate shall have been guilty of fraud or dishonest conduct in the taking of the examination herein provided for, or shall be guilty of grossly unprofessional or dishonest conduct, or shall be addicted to the excessive use of intoxicating liquors or to the use of drugs to such an extent as to render him or her unfit to practice in any of the practices or professions set forth in this chapter, or who shall advertise by means of knowingly false or deceptive statements, or who shall fail to display the license or certificate issued to him as provided for in this chapter. The board shall not on any of the grounds in this section stated, refuse to issue or renew any license or certificate nor shall it revoke or suspend any such license or certificate already issued, except after a hearing, of which the applicant or licensee or the holder of the certificate affected shall be given at least 20 days' notice in writing, specifying the reason or reasons for denying the applicant a license or certificate of registration or, in case of a suspension or revocation, the offense or offenses of which the licensee or the holder of the certificate of registration is charged. Such notice may be served by mailing a copy thereof by registered or certified mail to the last known residence or business address of such applicant, licensee, or holder of a certificate. The hearing on such charges shall be at such time and place as the board may prescribe; provided, that such hearing must be held in the county in which such applicant, licensee, or holder of a certificate has his or her place of business.

Findings made by the board are deemed conclusive, unless within 30 days after notice of the decision of the board has been given an aggrieved party, the aggrieved person shall appeal the finding or ruling to the circuit court of the county of his or her residence, or to the Circuit Court of Montgomery County. In the event of such appeal, the circuit court shall hear the same de novo. Such appeal shall be taken by the filing with the board and the clerk of the circuit court of a petition stating the aggrieved person's desire to appeal the findings, and the petition shall specify whether the appeal is taken to the circuit court of the county of his or her residence or to the Circuit Court of Montgomery County. Such aggrieved person shall have a right to demand trial by jury by demanding same at the time of the filing with the board of the notice of appeal. The action of the board shall be stayed pending such appeal. The circuit court shall have the right to affirm, reverse, or affirm in part or reverse in part the finding of the board and shall render such final judgment as to the court may seem just and proper.

In the event the decision of the board is affirmed the cost of such appeal shall be taxed against the party taking such appeal. In the event the decision of the board is not affirmed in whole, the court shall in its discretion tax such cost of appeal against the board or against the person taking such appeal or partly against each; and the court in its discretion may award a reasonable attorney fee to the attorney for the party taking such appeal as part of such cost, in the event the decision of the board is not affirmed in whole.



Section 34-5-9 - Renewal or restoration of certificate or license.

The holder of a certificate or license issued by the board as provided by this chapter who continues in active practice of the profession within the meaning of this chapter shall, on or before January 1, renew his or her certificate or license and pay the renewal fee. A certificate or license which has not been renewed prior to January 31 of that year shall expire on February 1 of that year. The holder of the expired certificate or license may have the certificate or license restored within three years of the date of expiration upon the payment of the required renewal fee and satisfactory proof of his or her qualifications to resume practice or profession. The restoration fee shall be the fee for the current year.



Section 34-5-10 - Fees.

The various fees to be paid by the applicants for original registration, original license, annual renewals, and examinations as required under this chapter shall be as follows:

(1) For an examination to determine the qualifications of an applicant, $10.

(2) For an examination to determine the qualifications of an applicant from another state, $25.

(3) For an examination to determine the qualifications of an applicant to receive a certificate of registration as an instructor or assistant instructor, $30.

(4) For the issuance of the initial certificate to operate a barber college, $300.

(5) For each annual renewal of a barber's or apprentice's certificate, $10; provided, that in cities and unincorporated towns of 2,000 or less according to the last federal decennial census, the fee shall be $5.

(6) For each annual renewal of an instructor's or assistant instructor's certificate, $20.

(7) For each annual renewal of a certificate to operate a barber college, $100.

(8) For the restoration of any expired certificate except for a barber college, $10.

(9) For the restoration of an expired certificate for a barber college, $50.

(10) For annual license for barbershop, no charge for a shop operated by one barber, $10 for shop operated by two barbers, and $5 additional fee for each additional barber or apprentice in such shop.

(11) For the issuance of any duplicate certificate, $1.



Section 34-5-11 - Certificate to be displayed.

Every holder of a certificate of registration shall display same in a conspicuous place adjacent to or near his or her work chair in his or her place of employment.



Section 34-5-12 - Disposition of receipts; expenses and audit.

All money, funds, and other receipts received by the board shall be deposited in a depository which shall be a bank within the state designated by the board. Such funds shall be expended for carrying out the purposes of this chapter and may be withdrawn on order of the executive officer of the board. All such money and funds and other receipts are hereby appropriated for use of the board for the necessary and proper expenses of the board and for carrying out the purposes of this chapter. The accounts of the board shall be examined annually by the Office of the Chief Examiner of Public Accounts of the State of Alabama.



Section 34-5-13 - Board of Barber Examiners.

There is hereby created the Alabama Board of Barber Examiners, to consist of five persons. Such board shall be appointed by the Governor of the State of Alabama, one person appointed for the term of one year, one person for a term of two years, one person for a term of three years, one person for a term of four years, and one person for a term of five years and until their successors are appointed and qualified.

Each member of the board shall be a practicing registered barber, who has followed the occupation of barbering for five continuous years in Alabama prior to his or her appointment.

The succeeding members of the board shall serve for five years. Vacancies caused by death, resignation, or otherwise shall be filled by the remaining members of the board. Members appointed to fill vacancies shall serve for the unexpired term of their predecessors. The board may do all things necessary and convenient for enforcing the provisions of this chapter. They may from time to time promulgate necessary rules and regulations compatible with the provisions of this chapter and the State Board of Health.

The members of the board shall annually elect from among their number a president, a vice-president, and appoint an executive secretary. The executive secretary need not be a member of the board. The board shall be empowered to employ adequate personnel to properly enforce the provisions of this chapter. The compensation of the personnel shall be paid out of the funds received by the board. All employees of the board shall serve at the pleasure of the board. The executive secretary and all employees that handle money before entering upon the discharge of their duties shall file with the Treasurer of the State of Alabama a good and sufficient bond in the penal sum of $10,000, payable to the State of Alabama, to insure the faithful performance of his or her duties as such executive secretary, and the premium on such bond shall be paid out of the funds of the board.

The executive secretary of the board shall be paid a salary as determined by the board to be paid semimonthly and shall be reimbursed on necessary travel expenses and other incidental expenses incurred in the discharge of his or her official duties, when properly vouchered and authorized by the board.

Each member of the board shall receive compensation fixed by the board, not to exceed $40 per diem while engaged in the discharge of his or her official duties and necessary expenses plus $.10 a mile for necessary travel involved in such official duties, not to exceed 30 days in any one calendar year.

The compensation and expenses as herein provided and other expenses authorized by this chapter shall be paid from the fund derived from the operation of this chapter.

The board shall meet in the City of Montgomery, Alabama, on the second Monday in January, April, July, and October of each year and at such other times and places as the board may direct. The majority of the members of the board shall constitute a quorum for the transaction of business. The board shall prescribe rules for its government and have a seal with which to authenticate its acts.

The board shall keep a permanent record of its proceedings. It shall keep a register of applications for certificates or licenses showing the name of the applicant, the name and location of his or her place of occupation or business, and whether the applicant was granted or refused a license. The books and records of the board shall be prima facie evidence of the matters therein contained, which constitute public records and shall at all reasonable times be open for public inspection.

The State Board of Barber Examiners shall work with, seek the advice of, and cooperate with the State Health Department on all matters of sanitation in regard to inspection of barbershops, barber schools, and barbers in the State of Alabama.

The State Board of Examiners shall work with, seek the advice of, and cooperate with the State Department of Education on matters of establishing the education of applicants for barber schools or applicants for apprentice license, or applicants for a certificate as a journeyman barber.



Section 34-5-14 - Other provisions not repealed.

This chapter shall not repeal any provisions of the public health laws, the state sanitary code, or any local acts, or general acts of local application, or municipal ordinances, where the provisions thereof have standards, qualifications, and requirements for the practice of barbering, the operation of barbershops or barber colleges equal to or higher than those provided herein, and such laws, codes, acts, or ordinances shall remain in their entirety in full force and effect.



Section 34-5-15 - Chapter not applicable to certain counties.

The provisions of this chapter shall not apply to Clay, Talladega, Wilcox, Baldwin, Lowndes, Sumter, Lawrence, Marengo, Butler, Russell, or Jefferson Counties.



Section 34-5-16 - Penalties.

Any person, firm, or corporation who shall engage in any of the practices designated to be within the meaning of this chapter, or act in any capacity wherein a certificate or license is required without a certificate or license provided in this chapter, or shall in any other form or manner violate any of the provisions of this chapter shall be guilty of a misdemeanor and shall be fined not to exceed $100 or shall be imprisoned for no more than 90 days or both and, if a corporation, shall be punished by a fine of no more than $500. After official notice of such violation, each day of operation or practice constitutes a separate violation.






Chapter 5A - BEHAVIOR ANALYSTS.

Section 34-5A-1 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) APPLIED BEHAVIOR ANALYSIS DIRECT CONTACT TECHNICIAN. An individual who directly implements applied behavior analysis services.

(2) BOARD. The Alabama Behavior Analyst Licensing Board charged with overseeing the regulation of behavior analyst professionals.

(3) CERTIFYING ENTITY. The nationally accredited Behavior Analyst Certification Board, Incorporated.

(4) LICENSED ASSISTANT BEHAVIOR ANALYST. An individual who is certified by the certifying entity as a board certified assistant behavior analyst and who satisfies the criteria identified in Section 34-5A-4.

(5) LICENSED BEHAVIOR ANALYST. An individual who is certified by the certifying entity as a board certified behavior analyst and who satisfies the criteria identified in Section 34-5A-4.

(6) PRACTICE OF BEHAVIOR ANALYSIS. The design, implementation, and evaluation of instructional and environmental modifications to produce socially significant improvements in human behavior.

a. The practice of behavior analysis includes all of the following:

1. The empirical identification of functional relations between behavior and environmental factors, known as functional assessment and analysis.

2. Interventions based on scientific research and the direct observation and measurement of behavior and environment, which utilize contextual factors, establishing operations, antecedent stimuli, positive reinforcement, and other consequences to help individuals develop new behaviors, increase or decrease existing behaviors, and elicit behaviors under specific environmental conditions.

b. The practice of behavior analysis does not include psychological testing, psychotherapy, cognitive therapy, sex therapy, psychoanalysis or hypnotherapy, or long-term counseling as treatment modalities.

c. The practice of behavior analysis does not include preventing or alleviating or curing of diseases or injuries.

d. Nothing in this chapter shall be construed as permitting or allowing a licensed behavior analyst to prescribe or administer any drug, make a medical diagnosis, provide medical treatment, or manage a medical condition. A licensed behavior analyst may not attempt to diagnose, prescribe for, treat, or advise a client with reference to any problem, complaint, or condition falling outside the boundaries of behavior analysis.



Section 34-5A-2 - License requirements.

(a) The unlicensed practice of behavior analysis is prohibited in this state, unless exempted in subsection (c).

(b) No person shall hold himself or herself out to be a licensed behavior analyst or licensed assistant behavior analyst unless he or she satisfies the applicable requirements of this chapter.

(c) This chapter may not be construed as prohibiting or restricting the practice of any of the following:

(1) An individual authorized to practice psychology within the state.

(2) An applied behavior analysis direct contact technician, or family member implementing a behavior analysis plan within the home or other environment in which the person is located, who acts under the extended authority and direction of a licensed behavior analyst or a licensed assistant behavior analyst.

(3) A behavior analyst who practices with nonhuman or nonpatient clients or consumers including, but not limited to, applied animal behaviorists and practitioners of organizational behavior management.

(4) A licensed physician who is practicing medicine.

(5) A licensed professional authorized to practice in the state who is not a behavior analyst, so long as the licensed professional does not represent that he or she is a behavior analyst, and so long as the services of the licensed professional are within the scope of practice of the licensing law governing the licensed professional and the services performed are commensurate with the education, training, and experience of the licensed professional.

(6) A matriculated graduate student or postdoctoral fellow whose activities are part of a defined behavior analysis program of study, practicum, or intensive practicum, provided that the practice under this exemption is directly supervised by a licensed behavior analyst in this state or an instructor in a course sequence approved by the certifying entity.

(7) An unlicensed individual pursuing experience in behavior analysis consistent with the experience requirements of the certifying entity, provided such experience is supervised by a licensed behavior analyst in this state.

(d) A violation of this section shall be punishable by a fine of not more than one thousand dollars ($1,000) or the suspension or revocation of a license issued pursuant to this chapter, or both fine and loss of licensure.



Section 34-5A-3 - Composition of board; compensation; meetings; rules and fees; investigations; Alabama Behavior Analyst Licensing Board Fund.

(a) The Alabama Behavior Analyst Licensing Board is established within the Department of Mental Health, Division of Developmental Disabilities. The board shall consist of seven members, including four licensed behavior analysts, one licensed psychologist in the state, one parent or legal guardian of a person being treated for a behavior disorder, or a person who has received services from a licensed behavior analyst, and one public member, who, except for the initial members, shall be appointed by the Governor, as provided in subsection (b). The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. Each member shall serve a three-year term, with initial terms being staggered so that one member serves an initial term of one year, three members serve initial terms of two years, and three members serve initial terms of three years, as provided by the Commissioner of the Department of Mental Health. The public member shall be a person who is not and never was a member of any profession licensed or regulated under this chapter, or the spouse of such person, and a person who does not have and never has had a material interest in the practice of behavior analysis.

(b) The initial members of the board shall be board certified behavior analysts, as recognized by the certifying entity, and shall each become licensed as a behavior analyst or assistant behavior analyst, pursuant to this chapter, during his or her initial term serving on the board. These initial board members shall be appointed by the Commissioner of the Department of Mental Health upon recommendations submitted by the Alabama Association for Behavior Analysis, the Alabama Interagency Autism Coordinating Council, the Department of Mental Health, and any other group determined appropriate by the commissioner. Subsequent appointments shall be appointed by the Governor upon recommendations submitted by the board.

(c) Any vacancy occurring other than by expiration of terms shall be filled for the remainder of the unexpired term by appointment by the Governor, upon recommendation of the board.

(d) No member shall serve more than two successive three-year terms.

(e) A member shall serve until a successor is appointed and assumes office.

(f) Members shall be paid out of the funds of the board the same per diem as prescribed by law for state employees for each day of attendance of board business.

(g) The board shall meet at least twice annually and may meet at such other times as necessary, at the call of the chair or by a majority of the members, to complete the business required.

(h) The board shall promulgate and enforce rules and establish fees necessary to implement this chapter.

(i) The board shall investigate all complaints relating to the practice of behavior analysis by any licensed behavior analyst, licensed assistant behavior analyst, or any person alleged to be practicing or providing supervision without a state license.

(1) The board may fine, censure, revoke, or deny a license, place on probation, reprimand, or otherwise discipline a licensee on any of the following grounds:

a. Conviction of a crime which the board determines to be of a nature as to render the person convicted unfit to practice as a behavior analyst.

b. Violation of the professional and ethical compliance code or the rules of the board.

c. Fraud or misrepresentation in obtaining a license.

(2) The board may summarily suspend the license of a licensee who the board determines poses an imminent danger to the public. A hearing shall be held within 10 days after the suspension to determine whether the summary action was warranted.

(3) No license may be denied, suspended, or revoked or a person otherwise disciplined without prior notice and opportunity for hearing, except that the board, without prior notice of hearing, may take action against any person convicted of a crime listed in paragraph a. of subdivision (1). No license may be denied, suspended, or revoked or a person otherwise disciplined pursuant to this section except by vote of a majority of the membership of the board.

(4) Any person may file a complaint with the board seeking the denial, suspension, or revocation of a license issued or pending issuance by the board, or seeking to otherwise discipline a person for any violation of this chapter or rules adopted by the board. Complaints shall be in a form prescribed by the board. If the board determines that a complaint alleges facts which, if true, would require disciplinary action or denial, revocation, or suspension of a license, the board shall promptly institute a hearing. If the board determines that a complaint does not allege facts which warrant a hearing, the complaint may be dismissed by the board. The board, on its own motion, may institute a hearing for disciplinary action or for the denial, suspension, or revocation of a license.

(5) Any person whose license has been suspended or revoked may apply to the board for vacation of the suspension or reinstatement of his or her license.

(j) Upon finding that a person governed by this chapter has practiced as a behavior analyst, advertised that he or she performs as a behavior analyst, or utilized a title or description denoting that he or she is a behavior analyst without first having obtained a license, the board may do any of the following:

(1) Impose an administrative fine.

(2) Issue a cease and desist order.

(3) Petition the circuit court of the county where the act occurred to enforce the cease and desist order and collect the assessed fine.

(k) A majority of the membership of the board shall constitute a quorum.

(l) The board shall elect a chair from among its membership on an annual basis.

(m) There is established a separate special revenue fund in the State Treasury known as the Alabama Behavior Analyst Licensing Board Fund. All receipts collected by the board pursuant to this chapter shall be deposited into this fund and used to the credit of the board for its operation and to carry out this chapter. Receipts shall be disbursed only by warrant of the Comptroller drawn upon the State Treasury upon itemized vouchers approved by the chair.



Section 34-5A-4 - Application.

Each person desiring to obtain a license shall submit an application and authorized fees to the board. The application shall include evidence demonstrating that the applicant satisfies all of the following requirements:

(1) Is of good moral character and conducts his or her professional activities in accordance with accepted professional and ethical standards, including:

a. Compliance with the professional and ethical compliance code for behavior analysts of the certifying entity.

b. Completion of a criminal background check pursuant to rule of the board. The cost of the criminal background check shall be paid by the applicant. An applicant shall submit to the board two complete sets of fingerprints and a form, sworn to by the applicant, containing his or her name, date of birth, and Social Security number for completion of the criminal background check. The board shall submit the fingerprints and form to the State Bureau of Investigations, or any entity contracted with for the purposes of furnishing criminal background checks, for a state criminal history record check. The board shall keep information received pursuant to this section confidential, except that any information received and relied upon in denying the issuance of a license in this state may be disclosed if necessary to support the denial.

(2) In addition to satisfying the requirements of subdivision (1), a licensed behavior analyst applicant shall also maintain active status as a board certified behavior analyst, as recognized by the certifying entity, following passage of the board certified behavior analyst examination.

(3) In addition to satisfying the requirements of subdivision (1), a licensed assistant behavior analyst applicant shall also do all of the following:

a. Maintain active status as a board certified assistant behavior analyst, as recognized by the certifying entity, following passage of the board certified assistant behavior analyst examination.

b. Provide proof of ongoing supervision by a licensed behavior analyst who is a current board certified behavior analyst in a manner consistent with the requirements of the certifying entity for supervision of board certified assistant behavior analysts.



Section 34-5A-5 - Temporary license.

A licensed or unlicensed board certified behavior analyst or board certified assistant behavior analyst residing and practicing in another state who temporarily provides behavior analysis services in this state or to a resident of this state, or both, may apply for a temporary license to practice behavior analysis in this state. A temporary license is available only if the behavior analysis services are to be delivered during a limited and defined period, as defined by board rule.



Section 34-5A-6 - Reciprocity.

The board shall issue a license to a person who is actively licensed as a behavior analyst in another state that currently imposes comparable licensure requirements as those imposed in this state and that offers reciprocity to individuals licensed under this chapter. An applicant for reciprocity shall submit proof of ethical compliance, including proof of current licensure and current certification by the certifying entity, along with any other eligibility requirements, such as satisfactory passage of a criminal background check.



Section 34-5A-7 - Expiration and renewal of license.

(a) A license shall be granted for a period of two years and shall expire on December 31 in the second year. Before the expiration of a license, the license may be renewed upon submission of an application for renewal, including proof of continued certification by the certifying entity and payment of the renewal fee imposed by the board.

(b) All licenses issued pursuant to this chapter shall be subject to renewal and shall expire unless renewed in the manner prescribed by the rules of the board upon the payment of a renewal fee. The board may provide for a late renewal of a license upon payment of a late renewal fee if all conditions for renewal have been satisfied and upon payment of a late renewal fee. Any license which has not been renewed within two years following its expiration may not be renewed, restored, or reissued thereafter. The holder of an expired license may apply for and obtain a valid license only upon compliance with all relevant requirements for issuance of a new license.

(c) A suspended license is subject to expiration and may be renewed as provided in this section. Renewal of a suspended license does not entitle the applicant, while the license remains suspended and until it is reinstated, to engage in licensed activity or in other conduct or activity in violation of a license revoked on disciplinary grounds. Except as otherwise provided in this chapter, a licensed behavior analyst or licensed assistant behavior analyst who desires to return to the active practice of applied behavior analysis shall submit an application for reinstatement and shall pay the nonrefundable reinstatement fee, and any late fee or penalty fees that may be applicable. The amount of the reinstatement fee and penalty shall be established by the rule of the board. The applicant shall meet the same requirements as were necessary for initial licensure.



Section 34-5A-8 - Sunset provision.

The board is subject to the Alabama Sunset Law of 1981, and is classified as an enumerated agency pursuant to Section 41-20-3. The board shall automatically terminate on October 1, 2016, and every four years thereafter, unless a bill is passed that the board be continued, modified, or reestablished.






Chapter 6 - BILLIARD ROOMS.

Article 1 - General Provisions.

Section 34-6-1 - Definitions.

As used in this chapter, the following terms shall have the respective meanings ascribed by this section:

(1) BILLIARDS. Any of the several games played on a table surrounded by an elastic ledge of cushions, with balls which are impelled by a cue, including all forms of the game known as carom billiards, pocket billiards, formerly known as pool, and English billiards.

(2) BILLIARD ROOM. Any public place where the game of billiards is permitted to be played and for which a charge is made.



Section 34-6-2 - Inspection of billiard rooms.

The chief law enforcement officer of the State of Alabama shall regularly inspect all public billiard rooms in the state for the purpose of ascertaining whether or not the provisions of this chapter are being observed, and it is his or her duty to report all violations promptly to the district attorney for the county in which such rooms are located and to furnish him or her with such information and assistance as is necessary for the prosecution of violations of this chapter.



Section 34-6-3 - Authority of municipalities.

The governing bodies of incorporated cities or towns where billiard rooms are operated may fix a license fee for the operation of such billiard rooms and may make such additional regulations governing the operation of such billiard rooms as they may deem proper, but no city or town shall have power to license or authorize the doing of any act or thing prohibited by this chapter.



Section 34-6-4 - Hours when billiard room may be operated.

Repealed by Act 2004-634, p. 1450, §1, effective August 1, 2004.



Section 34-6-5 - Billiard rooms to be kept clean and sanitary.

All billiard rooms shall be kept at all times in a clean, healthful and sanitary condition and shall comply with all the ordinances now in force or which shall hereafter be enacted, regulating the same, and shall be subject to all sanitary rules and regulations of the health department.



Section 34-6-6 - Screens, blinds, partitions, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 34-6-7 - Secret doors, connections, etc.

It shall be unlawful for any billiard room to maintain, or permit to be maintained, any open or secret connections, through doors, windows or trapdoors, panels, stairways, or other devices within any place where gambling is conducted or where persons congregate for immoral purposes.



Section 34-6-8 - Keeping or operating pool or billiard tables outside incorporated cities or towns.

Any person who keeps, operates, or exhibits a pool or billiard table on which the public can play, whether for pay or not, outside of an incorporated city or town having a police force shall, on conviction, be fined not less than $50 nor more than $100 for each table and may also be sentenced to hard labor for the county for not less than 30 days nor more than 50 days. This section shall not apply to clubs conducted by companies which provide welfare work for their employees; nor shall it apply to pool or billiard tables kept or operated at any military camp of the United States or within one fourth of a mile of such military camp, nor to pool or billiard tables kept and operated at any nitrate plant or on any land acquired and held by the United States.



Section 34-6-8.1 - Commercial operation of billiard tables in certain areas authorized; license required.

All laws to the contrary notwithstanding, any business establishment, which is located outside of the corporate limits of any town or municipality even though it may be located within the police jurisdiction of a town or municipality, is hereby authorized to install and commercially operate billiard tables on its premises so long as the person, firm, or corporation operating such tables has secured a license for such operation from the judge of probate of the county wherein such establishment is located as provided for in Article 2, of this chapter.



Section 34-6-9 - Minors forbidden to play billiards; certificate as to age; proviso as to certain counties.

Repealed by Act 2015-70 effective April 21, 2015.



Section 34-6-10 - Permitting minors to play billiards or pool.

Any person operating or managing a billiard or pool table on which the public can play, whether for pay or not, who knowingly permits any minor to play thereon or to loiter on the same premises, shall, on conviction, be fined not less than $50.



Section 34-6-11 - Law as to minors kept posted.

Every licensed billiard room proprietor shall post in his or her room where the tables are operated a placard having Section 34-6-9 conspicuously written upon or printed thereon, in letters of not less than one fourth of an inch in height, for the information of his or her patrons.



Section 34-6-12 - Gambling in billiard room prohibited; underage customers prohibited in establishments selling alcohol.

No dice, cards, dominoes, or other games of chance shall be permitted, nor any form of gambling allowed in any billiard room, or in any room in which billiard tables are located, or in any cigar store or other business located in the same room; and no game prohibited by law shall be played on the premises, and it is expressly provided that the games as are now known as Kelly pool, keno, star pool, scrub, and similar gambling devices are expressly prohibited, and that no racing or other betting pool shall be exhibited, permitted, or sold in the place of business. However, no establishment operating under the extended hours and allowing the sale, service, or use of alcohol, under the provisions of this section, may have customers in the establishment who are not of legal drinking age. In counties having populations of not less than 56,500 nor more than 59,000, according to the 1970 or any subsequent federal decennial census, domino games shall be lawful in billiard rooms or other rooms in which billiard tables are located.



Section 34-6-13 - Permitting gambling device in billiard room; penalty.

Any licensee under this article, who knows, or is interested in, or knowingly permits any gambling device mentioned in Section 34-6-12, now prohibited by law, in any billiard room, or who knowingly permits any billiard table to be used for gambling shall be guilty of a misdemeanor and, on conviction thereof, shall for a first offense be fined not less than $50 nor more than $500 or may be sentenced to hard labor for the county for not more than 12 months and, on a second conviction, shall be guilty of a felony and shall be fined not less than $100 and sentenced to the penitentiary for not less than one and not more than two years.



Section 34-6-14 - Betting at billiards, tenpins, etc.

Repealed by Act 2015-70 effective April 21, 2015.



Section 34-6-15 - Exemptions from chapter.

The provisions of this chapter shall not be construed to include billiard tables or billiard rooms operated by industrial concerns for the exclusive use of their employees, Young Men's Christian Association, religious orders, charitable institutions, state, county or city institutions, fraternal orders, or bona fide clubs using such tables for employees or members only.



Section 34-6-16 - Penalties.

Every licensed billiard room keeper who shall violate any of the provisions of this chapter, except as herein provided, shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than $50 nor more than $250 for the first conviction and, upon the second conviction, shall forfeit the full amount of the bond to the state, and thereafter no license shall be issued to such billiard room keeper.






Article 2 - Licenses.

Section 34-6-30 - Operating without license.

Every person, firm, or corporation who shall keep or permit to be kept or used any billiard table or tables within a city or incorporated town in this state without having applied for a license as provided by this article shall be guilty of a misdemeanor and, upon conviction, shall be fined in any sum not less than $50 nor more than $100, and each day that the table is operated without a license shall be deemed a separate offense.



Section 34-6-31 - Authority of probate judge.

Authority is hereby vested in the various probate judges within the State of Alabama to license the operation of billiard rooms within the corporate limits of the cities and towns of their respective counties as hereinafter provided.



Section 34-6-32 - Application to probate judge; bond; issuance.

No license shall be issued to any person to operate any billiard room to which the public has access for amusement and recreation who is not 19 years of age and a citizen of the United States or who has been convicted of a felony. Application for license to operate a billiard room shall be first made to the probate judge of the county in which the applicant proposes to conduct the business, in the form hereafter provided, and no license shall be issued by any city or town to any person to engage in such business until after such person has made application to and has been granted a license by the probate judge of the county in which such city or town is located. Every application for license shall be accompanied by the affidavit of the applicant, sworn to before an officer authorized by law to administer oaths: that the applicant is a citizen of the United States, that he or she is of good moral character, that he or she has not been convicted of a felony, that he or she will not permit vagrants or any person under the influence of intoxicating liquors to frequent or play in his or her place of business, that the applicant will have sole personal charge and management of the business and that he or she will not permit public gambling in such place of business or permit the above described tables to be used in any manner other than as provided by law. There shall also be filed with such application a bond in the penal sum of $1,000, payable to the State of Alabama and conditioned upon the faithful performance of all provisions of this chapter, signed by the applicant as principal and either a surety company or two individuals as sureties, which bond must be approved by the probate judge and filed in his or her office. When the application and bond have been filed and approved as aforesaid, the probate judge shall issue license for the current year, or unexpired portion thereof, upon the payment of the license fees provided by the general laws of the State of Alabama.



Section 34-6-33 - Surrender of license; credit for unused portion; forfeiture.

If any licensee shall voluntarily relinquish personal supervision, management, and control of any billiard room, he or she shall surrender his or her license to the probate judge who may issue a new license to some other person, firm, or corporation to continue the business, under the provisions of this chapter, in which event credit shall be given for the unused portion of the surrendered license. But if any licensee shall relinquish management of the business as aforesaid without surrendering his or her license for reissue as hereinbefore provided, the license shall be deemed to be forfeited and the probate judge may order the sheriff of the county or the chief law enforcement officer of the State of Alabama to close the place of business.



Section 34-6-34 - Application to city clerk.

Before any person, firm, or corporation shall be authorized to conduct a billiard room in any city or town in the State of Alabama, it shall be necessary, in addition to complying with the foregoing provisions of this article, to make application to the city clerk of such city or town for a license, and the application shall certify that application has been made to and a license granted to such applicant by the probate judge of the county in which such city or town is located.



Section 34-6-35 - No license issued where billiard room prohibited by city ordinance.

This chapter shall not be construed as authorizing the issuance of any license by city officials or probate judge for the operation of any public billiard room in any town or city of this state where the operation of a public billiard room is now or may hereafter be prohibited by city ordinance.









Chapter 7 - COSMETOLOGISTS.

Article 1 - General Provisions.

Section 34-7-2 - Practicing cosmetology without license.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-1 - Definitions.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-3 - Operation of beauty shop or school of cosmetology without certificate of registration.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-4 - Qualifications of applicants for examinations or licenses.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-5 - Registration of beauty shops and schools of cosmetology; apprentices; shampoo assistants.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-6 - Qualifications for registration of school of cosmetology.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-7 - Application for certificate or for examination and license; certificate of health; jurisdiction of Health Department.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-9 - Conduct and contents of examinations generally; temporary permits for persons failing examination first time; additional training required after second failure.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-10 - Issuance of license or certificate.

REPEALED BY ACT 99–345, §3, 1999 REGULAR SESSION, EFFECTIVE JUNE 3, 1999.



Section 34-7-11 - Fees.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-12 - Registration or licensing of nonresidents.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-15 - Payment and disposition of fees.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-16 - Practice of cosmetology to be in established beauty shop or school.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-17 - Temporary licenses.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-18 - Display of certificate or license; picture of licensee.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-19 - Duration, renewal and restoration of certificates and licenses.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-21 - Refusal, revocation or suspension of licenses and certificates; administrative fines.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-24 - Exemptions from chapter.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-25 - Penalties for violations of chapter.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.






Article 2 - Board of Cosmetology.

Section 34-7-40 - Creation; composition; appointment, qualifications, areas of representation, terms and removal of members; rules and regulations.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-41 - Officers and employees; bonds of members and treasurer; executive director; merit system status; authority of board.

REPEALED BY ACT 99-345, §3, 1999 REGULAR SESSION, EFFECTIVE JUNE 3, 1999.



Section 34-7-42 - Compensation and expenses of members; disposition of funds derived from operation of chapter.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999. 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-43 - Meetings; quorum; seal.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999. 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-44 - Records; register of applicants.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-45 - Inspectors, counsel and clerks.

Repealed by Acts 1997, No. 97-224, §4, effective April 17, 1997.



Section 34-7-46 - Inquiry or hearing undertaken or held by majority of board.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.



Section 34-7-47 - Appeals from finding or ruling of board.

Repealed by Act 99-345 p. 478, § 3, 1999 Regular Session, effective June 3, 1999.









Chapter 7A - ALABAMA BOARD OF COSMETOLOGY

Section 34-7A-1 - Definitions.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-2 - Penalties.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-3 - Board of Cosmetology.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-4 - Board - Officers, personnel.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-5 - Board - Compensation, etc.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-6 - Board - Meetings.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-7 - Application for examination or licensure.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-8 - Records; register of applicants.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-9 - Issuance of license or permit; renewal; fees.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-10 - Payment of fees.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-11 - Fee schedule.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-12 - Change of name or address.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-13 - School registration.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-14 - Display of certificate.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-15 - Refusal, revocation, etc., of certificate or license.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-16 - Findings, orders of board.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-17 - Appeal.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-18 - Construction of chapter.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-19 - Exemption from chapter.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-20 - Duration, renewal, and reinstatement of license; records.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-21 - Salon, shop, or booth license.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-22 - Qualifications of applicants for examination, registration, etc.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-23 - Teacher's permit.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-24 - Licensure, etc., under former chapter.

Repealed by Act 2013-371, §4, effective August 1, 2013.



Section 34-7A-25 - Continuation of board.

Repealed by Act 2013-371, §4, effective August 1, 2013.






Chapter 7B - ALABAMA BOARD OF COSMETOLOGY AND BARBERING.

Section 34-7B-1 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) APPRENTICE. Any person engaged in learning the practices defined in this chapter including, but not limited to, assisting in the performance of any acts of barbering or cosmetology on the general public under the constant and direct supervision of a person who has held a valid current license issued by the board for at least five years, in a shop licensed by the board.

(2) BARBERING. The occupation of shaving or trimming the beard, cutting or dressing the hair, giving facial or scalp massages, giving facial or scalp treatment with oils or creams or other preparations made for that purpose, either by hand or by means of mechanical appliances, singeing and shampooing the hair, dyeing the hair, or permanently waving or straightening the hair of any living or deceased person for compensation, as performed by a Class 2 barber.

(3) BOARD. The Alabama Board of Cosmetology and Barbering.

(4) CLASS 1 BARBER. A person who only does the following in his or her ordinary course of business: Arranges, cleans, cuts, or singes the hair of any person or massages, cleans, stimulates, exercises, or does similar work on the scalp, face, or neck of any person with the hands, or with mechanical or electrical apparatus or appliance, or by the use of cosmetic preparations, antiseptics, tonics, lotions, or creams. Any one or a combination of the following practices, when done upon the human body above the seventh cervical vertebra for cosmetic purposes and not for the treatment of disease or physical or mental ailments, and when done for payment, directly or indirectly or without payment for the public generally: Shaving or trimming the beard or trimming the hair.

(5) CLASS 2 BARBER. Any person, other than a student or apprentice, who performs barbering on the general public for compensation, and who shall satisfy the qualifications and licensure requirements provided in this chapter for a Class 2 barber. For the purposes of this chapter, the term barber, standing alone, shall be deemed a reference to a Class 2 barber.

(6) COSMETOLOGIST. Any person, other than a student or apprentice, who performs cosmetology on the general public for compensation, and who shall satisfy the qualifications and licensure requirements provided in this chapter for a cosmetologist.

(7) COSMETOLOGY. Any of the practices generally recognized as beauty culture, hairdressing, or any other designation engaged in by any person who performs such on the general public for compensation including, but not limited to, cleansing, singeing, cutting, arranging, dressing, curling, braiding, waxing, bleaching, weaving, coloring the hair by hand or mechanical apparatus, the use of creams, lotions, or cosmetic preparations, with or without massage, on the scalp, face, arms, legs, feet, or hands, esthetics practices, nail technology, manicure, pedicure, or desairology.

(8) ESTHETICIAN. Any person, other than a student or apprentice, who performs esthetics on the general public for compensation, and who shall satisfy the qualifications and licensure requirements provided in this chapter for an esthetician.

(9) ESTHETICS. The practice of performing acts of skin care including, but not limited to, facials, body waxing, makeup, and general esthetics procedures on the general public for compensation.

(10) ESTHETICS/MANICURE. A combination of the practices of esthetics and manicure.

(11) ESTHETICIAN/MANICURIST. Any person, other than a student or apprentice, who performs a combination of the practices of esthetics and manicure on the general public for compensation, and who shall satisfy the qualifications and licensure requirements provided in this chapter for an esthetician/manicurist.

(12) INSTRUCTOR. A licensee who teaches in a licensed or registered school of barbering or any branch of cosmetology and completes any applicable requirements for continuing education.

(13) LICENSE. A document issued by the board which entitles the holder to practice the profession listed on the document.

(14) LICENSEE. Any person holding a license issued pursuant to this chapter.

(15) MANICURE. The practice of beautifying or grooming the fingernails, toenails, adding nail tips, extensions, gels, or massaging the hands, forearms, feet, or lower legs of the general public for compensation.

(16) MANICURIST. Any person, other than a student or apprentice, who performs the practice of manicure on the general public for compensation, and who shall satisfy the qualifications and licensure requirements provided in this chapter for a manicurist.

(17) MANICURE/WAXING. A combination of the practices of manicure and waxing.

(18) MANICURIST/WAXER. Any person, other than a student or apprentice, who performs a combination of the practices of manicure and waxing on the general public for compensation, and who shall satisfy the qualifications and licensure requirements provided in this chapter for a manicurist/waxer.

(19) NATURAL HAIR STYLING. The practice of cleansing, weaving or interweaving, extending, locking, braiding, or arranging the hair without cutting, coloring, permanent waving, relaxing, removing, or chemical treatments.

(20) NATURAL HAIRSTYLIST. Any person, other than a student, who performs natural hair styling on the general public for compensation, and who shall satisfy the qualifications and licensure requirements provided in this chapter for a natural hairstylist.

(21) SCHOOL. An establishment licensed or registered by the board to teach any or all of the practices of barbering or cosmetology.

(22) SHAMPOO ASSISTANT. Any person who is licensed to perform only the practices of shampooing, cleansing, or applying temporary weekly color rinses to the hair of the general public for compensation, and who shall satisfy the qualifications and licensure requirements provided in this chapter for a shampoo assistant.

(23) SHOP. Any place where barbering or cosmetology is practiced. Only a properly licensed person, who is not an apprentice or a student, may operate a shop.

(24) STUDENT. Any person who is engaged in learning any practice regulated by this chapter in a school licensed or registered pursuant to this chapter, and who, as part of the learning process, performs or assists in any practice regulated by this chapter under the immediate supervision of an instructor who is licensed pursuant to this chapter.

(25) THREADING. The practice of eyebrow removal with the use of a loop made of cotton or any other material.

(26) THREADER. Any person engaged in the practice of threading on the general public for compensation, and who shall satisfy the qualifications and licensure requirements provided in this chapter for a threader.



Section 34-7B-2 - Board of Cosmetology and Barbering - Creation; composition; compensation.

(a) There is created the Alabama Board of Cosmetology and Barbering which shall consist of seven persons appointed by the Governor. The membership of the board shall include all of the following:

(1) Two active cosmetologists, who have been licensed by the board as cosmetologists for at least five years before appointment.

(2) Two actively practicing Class 2 barbers, who have been practicing in the state for at least five years before appointment. Except for the initial members appointed to the board, Class 2 barber members of the board shall be licensed by the board before appointment.

(3) One active esthetician who has been licensed by the board as an esthetician for at least five years before appointment.

(4) One active manicurist who has been licensed by the board as a manicurist for at least five years before appointment.

(5) One consumer.

(b) One member shall be appointed from each congressional district, as those districts are constituted on August 1, 2013, and shall reside in the district he or she represents during the entire term of office.

(c) The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(d) All appointments shall be for a term of four years. No person shall serve for more than two terms on the newly constituted board. Except as an instructor, no member of the board may be affiliated with or own a school regulated by this chapter or any business which sells, rents, or distributes supplies to shops or schools. Any board member may be removed by the Governor for just cause.

(e) The terms of all board members serving on August 1, 2013, shall continue until expiration pursuant to original appointment. To facilitate the intent of this chapter, members whose terms expire by October 30, 2013, shall continue to serve until a successor is appointed pursuant to this chapter. As terms expire, successor board members shall be appointed by the Governor pursuant to subsection (a).

(f) Members of the board shall annually elect from among their members a chair, a vice chair, a secretary, and a treasurer. The offices of secretary and treasurer may be combined.

(g) Each member of the board shall be paid one hundred dollars ($100) per day for the transaction of board business, not exceeding 36 days during any calendar year, and shall be paid the same mileage and per diem rate as state employees.



Section 34-7B-3 - Board of Cosmetology and Barbering - Vacancies.

Any vacancy on the board shall be filled by the Governor for the unexpired term.



Section 34-7B-4 - Board of Cosmetology and Barbering - Oath; bond; powers and duties; meetings; records and books.

(a) Before commencing their duties, each board member shall take an oath of office, the original copy of which shall be kept by the Secretary of State, and file a good and sufficient bond, in the penal amount of five thousand dollars ($5,000) payable to the state, to insure the faithful performance of his or her duties. The premium for the bond shall be paid out of the funds of the board.

(b) The board may do all things and take all legal action necessary, appropriate, and convenient for enforcing this chapter. The board shall adopt and promulgate rules compatible with this chapter pursuant to the Administrative Procedure Act, Chapter 22 of Title 41. Any amendment to this chapter or the rules of the board shall be compiled, published, and distributed to licensees. Distributed copies shall be retained in each shop or school licensed by the board and shall be available for inspection by the general public, shop personnel, school personnel, and board personnel during normal operating hours.

(c) The board shall meet at such times and places as a majority of members agree by a properly adopted resolution, and shall set rules for its governance. The board shall adopt an official seal for authentication of board transactions. A majority of the members of the board shall constitute a quorum for conducting business.

(d) The board shall keep a permanent record of its proceedings and minutes which shall be public information. All board records and books shall be prima facie evidence of the contents and shall be available for public inspection at all reasonable times.



Section 34-7B-5 - Board of Cosmetology and Barbering - Executive director.

(a) The executive director of the board shall be appointed by the Governor in the unclassified service of the state Merit System. The executive director shall serve at the pleasure of the Governor and shall perform administrative duties of the board.

(b) The executive director shall hire all necessary employees of the board subject to the state Merit System. Job descriptions and compensation shall be established for each employee consistent with guidelines of the State Personnel Board.



Section 34-7B-6 - Board of Cosmetology and Barbering Fund.

(a) There is established a special fund in the State Treasury to be known as the Board of Cosmetology and Barbering Fund. The fund shall consist of all monies received by the board pursuant to this chapter. Monies in the fund shall be disbursed only upon warrant of the Comptroller upon itemized vouchers signed by the treasurer of the board or an authorized designee. Any money remaining in the fund at the end of each fiscal year shall remain on deposit in the fund for the use of the board.

(b) All funds and fees of any nature received by the board shall be paid to the fund or a designated party on behalf of the board.



Section 34-7B-7 - Application for examination or licensure.

(a) Any person who desires to engage in any of the practices regulated by the board pursuant to this chapter shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, and shall file with the board a written application for examination or licensure. Before a person may engage in the practices regulated by this chapter, the person shall be licensed by the board pursuant to this chapter. Any person who practices, maintains a school or shop, or acts in any capacity without a license when one is required pursuant to this chapter, or who otherwise violates this chapter, shall be guilty of a misdemeanor and fined five hundred dollars ($500) or imprisoned for not more than 30 days, or both. Any corporation which violates this chapter shall be punished by a fine of not more than one thousand dollars ($1,000).

(b) Licenses and permits issued by the board under the seal of the board and signed by an authorized representative of the board entitle the holder to legally practice the stated profession.

(c)(1) To receive a personal license, an applicant shall satisfy any of the following requirements:

a. All legal requirements, completion of the required hours as a student or apprentice, submission of the appropriate examination fees, successful completion of the appropriate examination, and submission of any applicable license fees.

b. Be currently licensed in good standing in another state or jurisdiction, with documentation of having passed a board-approved examination, and submission of any applicable license fees.

c. Be currently licensed in good standing in another state or jurisdiction, with documentation of having practiced as a licensee for at least five years before application to the board, and submission of any applicable license fees.

d. Be otherwise qualified, submit any applicable examination fees, successfully complete any appropriate examinations, and submit any applicable license fees.

(2)a. An application for examination or reexamination shall include the payment of a nonrefundable fee.

b. Examination of an applicant for licensure shall be conducted pursuant to a procedure sanctioned by the board consistent with the prescribed curriculum for schools.

c. An applicant who fails the prescribed examination shall be entitled to two additional attempts.

d. An applicant who fails the prescribed examination on a third attempt shall complete additional hours of school training as the board may direct before being allowed to repeat the examination.

(3) Personal licenses for any practice except Class 2 barbering as regulated by the board shall expire on the last day of the birth month of the licensee in odd-numbered years. An application for renewal that is postmarked later than the license expiration date shall subject the licensee to a late fee.

(4) Personal licenses for Class 2 barbers shall expire on the last day of the birth month of the licensee in even-numbered years. An application for renewal that is postmarked later than the license expiration date shall subject the licensee to a late fee.

(5) Active personal licenses shall be displayed in a conspicuous place near the work station of the licensee.

(d)(1) To receive a business license, an applicant shall satisfy all legal requirements and submit any applicable license fees.

(2) All business licenses regulated by the board shall expire on the last day of September in odd-numbered years. An application for renewal that is postmarked later than October 31 in the year of expiration shall subject the licensee to a late fee.

(3) On or before December 31, 2013, the initial fee for a Class 2 barber business license shall be one hundred fifty dollars ($150) for a shop and three hundred dollars ($300) for a school. Renewal fees shall be the same fee as the board provides for other business licenses under this chapter.

(4) A business license shall be displayed in a conspicuous place near the main entrance of the business.

(5) The initial fee for a personal Class 2 barber license shall be the same fee as is provided for other original licenses under this chapter. The renewal fee shall be the same as is provided for other licenses under this chapter.



Section 34-7B-8 - Fee schedule.

(a) The board shall establish a fee schedule including, but not limited to, all of the following:

(1) Original issuance and renewal fees for any personal license issued and regulated by the board.

(2) Original issuance and renewal fees for any business license issued by the board.

(3) Original issuance and renewal fees for any applicant seeking licensure by reciprocity.

(4) Fees for reinstating an expired personal license.

(5) Penalty fees for late renewal of any license.

(6) Fees for examination and reexamination.

(7) Fees for insufficient fund checks, consistent with state law.

(8) Fees for inactive licenses if the board elects to allow for inactive licenses by administrative rules.

(b) Fees for examination or reexamination of applicants for licensure may be collected by the vendor of examinations.



Section 34-7B-9 - Change of name or address.

(a) A personal licensee shall notify the board immediately of any name or address change and the board shall retain that information on file for renewal purposes.

(b) Each business licensee shall notify the board immediately of any name or address change and the board shall retain that information on file for renewal purposes.

(c) If the business license pertains to a school, the licensee shall provide a floor plan and evidence of insurance for the new location to the board and the board shall inspect the new location for compliance with board rules before the school begins or resumes operation at the new location.



Section 34-7B-10 - Suspension or revocation of license or permit; penalties.

(a) The board may suspend or revoke a license or permit based on the provisions of this chapter or board rules, subject to due process of law as described in the Alabama Administrative Procedure Act. The board shall furnish all applicants who are denied licensure a reason for the denial.

(b)(1) The board, for any of the following reasons, may revoke or suspend the license or permit of any applicant, licensee, or holder who:

a. Is found guilty of fraud or dishonest conduct in taking an examination.

b. Has been convicted of a felony or gross immorality, or is guilty of grossly unprofessional or dishonest conduct.

c. Is addicted to the excessive use of intoxicating liquor or to the use of drugs to an extent that he or she is rendered unfit to practice any profession regulated by the board.

d. Advertises by means of knowingly false or deceptive statements.

e. Has practiced fraud or deceit in obtaining or attempting to renew a license or permit.

f. Has permitted his or her license or permit to be used by another person.

g. Has committed an offense in another jurisdiction resulting in revocation, suspension, or voluntary surrender of a license or permit to avoid disciplinary proceedings related to his or her license or permit. This paragraph includes an agreement or stipulation executed by a licensee to avoid formal disciplinary proceedings.

(2) The board may deny the sale or transfer of a school or shop if the owner or operator is the subject of outstanding violations of this chapter or the rules of the board, or both.

(3) The board may not revoke or suspend any license or permit without a hearing. The affected applicant or licensee or holder of a permit shall be given at least 20 days' notice in writing of the hearing, specifying the reasons for the action by the board and any offense charged. Notice may be served by registered or certified mail to the last known residence or business address of the applicant or licensee or holder of a permit. The hearing shall be held in Montgomery County at a time and place prescribed by the board. Attorney fees, Administrative Law Judge fees, and professional recording fees necessary for hearings shall be borne by defendants who are judged guilty.

(c) In addition to any disciplinary powers authorized by this section, the board may levy and collect an administrative fine of not more than seven hundred fifty dollars ($750) per violation for serious violations of this chapter or the rules or regulations of the board.



Section 34-7B-11 - Findings, orders of board; appeals.

(a) Any finding or order of the board, obtained pursuant to an inquiry or hearing conducted either by the board or a hearing officer on behalf of the board shall be deemed the finding or order of the board when approved and confirmed by a majority of the members of the board.

(b) Any provision of law to the contrary notwithstanding, a person who has exhausted all administrative remedies available through the board, other than a rehearing, and who has been aggrieved by a final decision in a contested case, may appeal pursuant to Section 41-22-20. A decision by the board to revoke or suspend a license or permit, or to otherwise restrict or discipline a licensee, shall be subject to provisions regarding stays as provided in subsection (c) of Section 41-22-20. All appeals shall be filed in the Circuit Court of Montgomery County.



Section 34-7B-12 - Construction of chapter.

This chapter may not be construed to affect or regulate the teaching of cosmetology or any of its practices in any public school.



Section 34-7B-13 - Exemptions from chapter.

This chapter does not apply to any of the following persons, activities, or services:

(1) Service in the case of emergency or domestic upheaval, without compensation.

(2) Licensed medical professionals operating within the scope of their normal practice.

(3) Personnel of the United States armed services performing their ordinary duties.

(4) Any public trade school or other public school or school program under the purview of the State Board of Education or a local board of education.

(5) Any person who only occasionally dresses hair and receives no compensation therefor, or does any other act or thing mentioned in this chapter, without holding himself or herself out to the public as a provider of any practices defined in this chapter for compensation.

(6) Departments in retail establishments where cosmetics are demonstrated and offered for sale but where no other acts of cosmetology or barbering are performed.

(7) The licensees of any county or municipal barber board or commission in existence on August 1, 2013, unless such board or commission elects, by resolution adopted by the governing body of the county or municipality, to come under the provisions of this chapter.

(8) Any person who practices as a Class 1 barber.



Section 34-7B-14 - Duration, expiration, and reinstatement of license; records.

(a) No license issued by the board shall be valid for more than two years.

(b) An expired license may be reinstated within four years after the date of expiration by paying renewal fees for the lapsed period, a current renewal fee, and a late fee.

(c) A license which has been expired for more than four years may be reinstated by furnishing proof of prior licensure, paying the appropriate examination fee, passing the appropriate examination, and paying renewal fees of not more than three hundred dollars ($300), the current renewal fee, and a late fee.

(d) The record of any licensee, student, apprentice, or examination candidate who does not renew within four years or which does not indicate any activity for four years may be purged by the board.



Section 34-7B-15 - Student registration.

(a) No person may be registered as a student unless he or she satisfies all of the following qualifications:

(1) Is at least 16 years old.

(2) Has successfully completed at least 10 grades in secondary school, or the equivalent.

(b) Upon certification of enrollment by a school, the name, address, Social Security number, and birth date of each student shall be sent to the board on a form provided by the board.

(c) A student who has completed 70 percent of the required school instructional hours may work in a shop when school is not in session. One student shall be allowed for each licensee in the shop.

(d) Within 120 days after a student completes the required school instructional hours and training, the appropriate instructor shall certify a record of completion for the student to the board.

(e) An instructor who fails to certify student completion to the board in a timely manner shall be in violation of board rules and may be subject to a fine by the board.

(f) If a student does not receive his or her license within two years after certification of completion of training, the board may require the student to complete additional hours of training before applying or reapplying for licensure.



Section 34-7B-16 - Apprentice registation.

(a) No person may be registered as an apprentice in a shop unless he or she satisfies all of the following qualifications:

(1) Is at least 16 years old.

(2) Has successfully completed at least 10 grades in secondary school, or the equivalent.

(3) Has paid the applicable registration fee.

(b) Before an apprentice begins work under this chapter, the sponsor, on behalf of a potential apprentice, shall request and obtain an apprenticeship work permit from the board.

(c) An apprentice may train in a licensed shop under a current licensee who has been licensed for at least five years in the appropriate field.

(d) Within 120 days after an apprentice completes the required hours and training, the sponsor shall certify a record of completion for the apprentice to the board.

(e) A sponsor who fails to certify apprentice completion to the board in a timely manner shall be in violation of board rules and may be subject to a fine by the board.

(f) If an apprentice does not receive his or her license within two years after certification of completion of training, the board may require the apprentice to complete additional hours of training before applying or reapplying for licensure.

(g) No person who holds a current license in another state shall be issued an apprentice permit for the same type of license.



Section 34-7B-17 - Qualifications of applicants for examination or licensure - Barber.

(a) No person may be admitted to an examination or licensed as a Class 2 barber unless he or she possesses all of the following qualifications:

(1) Is at least 16 years old.

(2) Has successfully completed at least 10 grades in secondary school, or the equivalent.

(3) Has successfully completed at least 1,000 clock hours in a licensed or registered school of barbering or 2,000 clock hours under the immediate supervision of a licensed Class 2 barber, who has held a license for at least five years, including time practicing as a barber before August 1, 2013, and as a licensed barber under this chapter before the effective date of the act amending this subdivision, and has worked in a licensed shop for a period of two years. The five-year requirement shall not apply to barbers operating on August 1, 2013.

(b) Any applicant who satisfies the qualifications in subsection (a), pays the applicable examination fee, successfully completes the applicable examination, and pays the license fee shall be issued a Class 2 barber license.



Section 34-7B-18 - Qualifications of applicants for examination or licensure - Cosmetologist.

(a) No person may be admitted to an examination or licensed as a cosmetologist unless he or she possesses all of the following qualifications:

(1) Is at least 16 years old.

(2) Has successfully completed at least 10 grades in secondary school, or the equivalent.

(3) a. Has successfully completed at least 1,500 clock hours in a licensed or registered school of cosmetology or on courses reported in credit hours. Credit hour programs must be reviewed by and approved by the board as satisfying licensure requirements.

b. In lieu of the requirements in paragraph a., has completed 3,000 hours under the immediate supervision of a cosmetologist continuously licensed under the provisions of this chapter, for at least five years before applying for an apprentice, over a period of three years.

(b) Any applicant who satisfies the qualifications in subsection (a), pays the applicable examination fee, successfully completes the applicable examination, and pays the license fee shall be issued a cosmetologist license.



Section 34-7B-19 - Qualifications of applicants for examination or licensure - Esthetician.

(a) No person may be admitted to an examination or licensed as an esthetician unless he or she possesses all of the following qualifications:

(1) Is at least 16 years old.

(2) Has successfully completed at least 10 grades in secondary school, or the equivalent.

(3) Has successfully completed at least 1,000 clock hours of skin care instruction in a licensed or registered school of esthetics or school of cosmetology or on courses reported in credit hours or 2,000 hours under the immediate supervision of an esthetician continuously licensed under the provisions of this chapter, for at least five years before applying for an apprentice, over a period of three years. Credit hour programs must be reviewed and approved by the board as satisfying licensure requirements.

(b) Any applicant who satisfies the qualifications in subsection (a), pays any applicable examination fee, successfully completes any applicable examination, and pays the license fee shall be issued an esthetician license.



Section 34-7B-20 - Qualifications of applicants for examination or licensure - Natural hair stylist.

(a) No person may be admitted to an examination or licensed as a natural hair stylist unless he or she satisfies all of the following qualifications:

(1) Is at least 16 years old.

(2) Has successfully completed at least 10 grades in secondary school, or the equivalent.

(3) Has successfully completed at least 210 clock hours in a licensed or registered school of cosmetology or natural hair styling or 420 clock hours in a licensed shop for a period of six months under the immediate supervision of a licensed cosmetologist or natural hair stylist, who has held a license for at least five years, including practicing as a natural hair stylist before August 1, 2013, and as a licensed cosmetologist or a natural hair stylist before August 1, 2017. The five-year requirement shall not apply to natural hair stylists operating before August 1, 2013.

(b) Any applicant who satisfies the qualifications in subsection (a), pays any applicable examination fee, successfully completes any examination, and pays the license fee shall be issued a natural hair stylist license.

(c) Any person who is working as a natural hair stylist on August 1, 2013, upon payment of the applicable license fee by January 28, 2014, shall be licensed by the board under this section. Any person licensed pursuant to this section shall be subject to this chapter and rules adopted by the board pursuant to this chapter including, but not limited to, shop requirements, sanitation procedures, and license renewal.



Section 34-7B-21 - Qualifications of applicants for examination or licensure - Manicurist.

(a) No person may be admitted to an examination or licensed as a manicurist unless he or she satisfies all of the following qualifications:

(1) Is at least 16 years old.

(2) Has successfully completed at least 10 grades in secondary school or the equivalent.

(3) a. Has successfully completed at least 750 clock hours of manicure instruction in a school licensed or registered under the provisions of this chapter or on courses reported in credit hours. Credit hour programs must be reviewed and approved by the board as satisfying licensure requirements.

b. In lieu of the requirements in paragraph a., has completed 1,200 hours under the immediate supervision of a manicurist continuously licensed under the provisions of this chapter for at least five years before applying for an apprentice, over a period of two years not exceeding eight hours a day or 48 hours a week.

(b) Any applicant who satisfies the qualifications in subsection (a), pays any applicable examination fee, successfully completes any applicable examination, and pays the license fee shall be issued a manicurist license.



Section 34-7B-22 - Qualifications of applicants for examination or licensure - Esthetician/manicurist.

(a) No person may be admitted to an examination or licensed as an esthetician/manicurist unless he or she holds a license as an esthetician and has successfully completed at least 650 hours in nail technology in a school licensed or registered under this chapter.

(b) Any applicant who satisfies the qualifications in subsection (a), pays any applicable examination fee, successfully completes the examination, and pays the license fee shall be issued an esthetician/manicurist license.



Section 34-7B-23 - Qualifications of applicants for examination or licensure - Manicurist/waxer.

(a) No person may be admitted to an examination or licensed as a manicurist/waxer unless he or she holds a license as a manicurist and has successfully completed at least 160 hours in waxing in a school licensed or registered under the provisions of this chapter.

(b) Any applicant who satisfies the qualifications in subsection (a), pays the applicable examination fee, successfully completes the examination, and pays any license fee shall be issued a manicurist/waxer license.



Section 34-7B-24 - Qualifications of applicants for examination or licensure - Instructor.

(a) No person may be admitted to an examination or licensed as an instructor unless he or she possesses all of the following qualifications:

(1) Has completed at least 12 grades in secondary school, or the equivalent.

(2) Holds a valid license in the applicable area of practice.

(3) Satisfies either of the following requirements:

a. Has successfully completed at least 1,500 hours in a teacher's training course at a school licensed or registered under the provisions of this chapter.

b. Has completed at least one year of active experience in a shop plus 650 hours in a school licensed or registered under the provisions of this chapter.

(b) Any applicant who satisfies the qualifications in subsection (a), pays the applicable examination fee, successfully completes the applicable examination, and pays the license fee shall be issued an instructor license for the applicable area of practice.



Section 34-7B-25 - Registration of threaders.

Threaders shall register with the board and pay an original license fee by January 28, 2014. Any person licensed pursuant to this section shall be subject to this chapter and rules adopted by the board, including, but not limited to, shop requirements, sanitation procedures, and license renewal.



Section 34-7B-26 - Application and licensure requirements to operate school.

(a) Before being licensed by the board to operate a school, an applicant shall satisfy all of the requirements of this section.

(1) An applicant shall submit to the board all of the following:

a. A bond, in the amount of fifty thousand dollars ($50,000) to protect potential students in the event of closure.

b. Proof of sufficient liability insurance coverage.

c. A current financial statement prepared by a reputable source and, if required by the board, a letter of credit.

d. A list of equipment owned by the school.

e. A sample of student contract agreements and financial forms relating to tuition, grants, and scholarships.

f. Furnish affidavits from an adequate number of prospective students as approved by the board stating their intent to enroll when the school opens.

(2) The applicant, owner, proposed dean, or proper corporate executive may be required to appear before the board.

(3) The applicant shall satisfy the board that the building proposed to house the school is all of the following:

a. In compliance with all state and local zoning, health, and building codes.

b. Clean and well-lighted.

c. Large enough to accommodate the anticipated student body.

d. Completely segregated from any other business.

e. Contains sufficient equipment and supplies for the proper and complete teaching of all subjects in its proposed curriculum.

(b) To maintain current and continuing licensure under this chapter, the school, to the satisfaction of the board, shall do all of the following:

(1) Employ one instructor and one on-call instructor for the first 20 students enrolled and in attendance at the school, and an additional instructor for each additional 20 students enrolled and in attendance at the school.

(2) Have no more than two instructor trainees per each instructor.

(3) Provide that the same person may not serve as the on-call instructor for more than one school.

(4) Maintain daily, monthly, and cumulative records for each student.

(5) Maintain regular classes and instruction hours.

(6) Establish grades and conduct appropriate examinations on a timely basis.

(7) Require a school term of training for a complete course with the minimum number of hours prescribed for each term. Programs reporting by clock hours shall comply with recording rules provided in this subsection and shall also furnish the board with an official transcript for each student within 30 days after the student completes the program or terminates enrollment.

(8) Include practical demonstrations, theoretical studies, and the study of sanitation, sterilization, and other safety measures and the use of antiseptics, cosmetics, and electrical appliances consistent with the practical and theoretical requirements applicable to any of the practices regulated by this chapter which are part of the school's curriculum.

(c) A school engaged only in the teaching of Class 2 barbers, estheticians, or manicurists is not required to provide instruction in other practices regulated by this chapter. Such a school is required to satisfy all requirements imposed upon a school of cosmetology or a school of barbering relating to instructors, attendance records, enrollment, and other matters.

(d) The sale or transfer of a school is subject to prior approval by the board if the school is to continue in operation after the sale or transfer. The board may deny the sale or transfer of a school if the owner or operator of the school is the subject of outstanding violations of this chapter or the rules of the board, or both.



Section 34-7B-27 - Licensure under former chapter.

The status of any person or entity properly licensed by the Alabama Board of Cosmetology under former Chapter 7A of this title, on August 1, 2013, shall continue under the Alabama Board of Cosmetology and Barbering.



Section 34-7B-28 - Applicability of rules.

The administrative rules of the board existing on August 1, 2013, which reference Chapter 7A of this title, which is repealed by Act 2013-371, shall remain in effect until amended or repealed by the board.



Section 34-7B-29 - Continuation of board.

The existence and functioning of the Alabama Board of Cosmetology, created and functioning pursuant to Sections 34-7A-1 to 34-7A-25, inclusive, is continued pursuant to this chapter. All rights, duties, property, real or personal, and all other effects existing in the name of the Alabama Board of Cosmetology, or in any other name by which the board has been known, shall continue in the name of the Alabama Board of Cosmetology and Barbering. Any reference to the Alabama Board of Cosmetology, or any other name by which the board has been known, in any existing law, contract, or other instrument shall constitute a reference to the Alabama Board of Cosmetology and Barbering as created in this chapter. All actions of the Alabama Board of Cosmetology lawfully done prior to August 1, 2013, by the board or by the executive director or administrative assistant are approved, ratified, and confirmed. The board as constituted on August 1, 2013, shall constitute the board under this chapter.






Chapter 8 - CONTRACTORS.

Article 1 - General Provisions.

Section 34-8-1 - Definitions.

(a) For the purpose of this chapter, a "general contractor" is defined to be one who, for a fixed price, commission, fee, or wage undertakes to construct or superintend or engage in the construction, alteration, maintenance, repair, rehabilitation, remediation, reclamation, or demolition of any building, highway, sewer, structure, site work, grading, paving or project or any improvement in the State of Alabama where the cost of the undertaking is fifty thousand dollars ($50,000) or more, shall be deemed and held to have engaged in the business of general contracting in the State of Alabama.

(b) For the purpose of this chapter, a "general contractor" is defined to include one who, for a fixed price, commission, fee, or wage exceeding five thousand dollars ($5,000), undertakes to construct, superintend the construction of, repair, or renovate, any swimming pool, and anyone who shall engage in the construction, superintending of the construction, repair, or renovation of any swimming pool in the State of Alabama, where the cost of the undertaking exceeds five thousand dollars ($5,000), shall be deemed and held to have engaged in the business of general contracting in the State of Alabama and shall be subject to this chapter.

(c) For the purpose of this chapter a "subcontractor" is defined to be one who constructs, superintends, or engages in the construction, alteration, maintenance, repair, rehabilitation, remediation, reclamation, or demolition of any building, highway, sewer, structure, site work, grading, paving, or project or any improvement in the State of Alabama where the cost of the undertaking is fifty thousand dollars ($50,000) or more under contract to general contractor as defined in subsection (a) or another subcontractor.



Section 34-8-2 - Licensure and classification of contractors.

(a) Any person desiring to be licensed or desiring a renewal of an existing license as a general contractor in this state shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, and shall make and file with the board, not less than 30 days prior to any regular meeting thereof, a written application on a form as prescribed for examination by the board and the application shall be accompanied by three hundred dollars ($300) for a new application or two hundred dollars ($200) in case of a renewal. If a licensee fails to renew his or her license within 90 days following expiration of the previous license, a late penalty of fifty dollars ($50) shall be collected, upon renewal, in addition to the renewal fee. The applicant shall apply for a license covering the type or types of contracts on which he or she wishes to perform, and shall provide proof of liability insurance. The board shall classify contractors according to the type or types of contracts on which they may perform, within maximum bid limits, on the following basis: The applicant's request, his or her last annual financial statement prepared by a certified public accountant (C.P.A.) or by any independent licensed public accountant approved by the Licensing Board for General Contractors, his or her previous experience, equipment, and the facts in each case. An applicant shall not be so classified as to permit him or her to bid on or to perform a type of work not included in his or her request for a license. If the application is satisfactory to the board, then the applicant may be required to take an examination to determine his or her qualifications. If the result of the examination of the applicant is satisfactory to the board, the board shall then issue to the applicant a certificate to engage in general contracting in the State of Alabama, stipulating in each license issued the type or types of work the contractor is permitted to bid on or to perform under his or her license and also setting out a letter symbol indicating the maximum limits on which he or she is permitted to bid or to perform in a single contract. The maximum bid limits shall be set by the formula of not more than 10 times either the net worth or working capital, whichever is the lesser amount, as shown by the applicant's latest financial statement and designated in the classification set out herein that is the closest to this amount. Should the financial statement of the applicant fail to substantiate the limits requested, further consideration may be given to either of the following: (1) the present market value in lieu of book value of listed assets when properly supported with substantiating evidence, including a combined statement of the applicant that includes other wholly owned or substantially owned interests, or (2) the applicant may furnish a bond acceptable to the board equal in the amount of the applicant's negative working capital or net worth plus the amount of such net worth and working capital to satisfy the requested bid limit. When an applicant's statement qualifies for an amount in excess of classification "E", the limits shall then be set as classification Unlimited or "U". The following letter symbols indicate the maximum amount bid limits allowed a licensee on any one single contract undertaking:

(b) Any person failing to pass the examination may be reexamined at any regular or called meeting of the board. The certificate of authority to engage in the business of general contracting in the State of Alabama shall expire 12 months following its issuance or renewal and shall become invalid on that date unless renewed. The board may provide for a transitional period following May 19, 1999, during which licenses may be renewed for less than 12 months, or more than 12 months, in order to implement a staggered license renewal schedule in which licenses would be renewed each month throughout the year. Once the transitional period is completed, each license shall be renewed for a 12-month period. The board may promulgate rules and regulations relating to the procedures for renewal of licenses. Upon the renewal of a license, the board shall reclassify or confirm the license both as to the types of work and bid limits as specified in this section. A licensee may apply for and, on proof satisfactory to the board, may receive an increase in the amount of his or her bid limit, change his or her classification, or verify his or her license with a reciprocating state for fees not greater than seventy-five dollars ($75) as set by the board. Application for renewal of a license, together with the payment of a fee of two hundred dollars ($200), received by the board at least 30 days prior to expiration, shall serve to extend the current license until the board either renews the license or denies the application. A licensee may apply for inactive status by notifying the board in writing at least 30 days before the expiration of his or her license. The fee for inactive status is two hundred dollars ($200). The board shall provide by rule for the activities that may be engaged in by an inactive status licensee and for a procedure for reinstatement as an active license holder. At the discretion of the board, a limited license may be issued for a particular project.

(c) The sum or fee of three hundred dollars ($300) accompanying original applications and sum or fee of two hundred dollars ($200) accompanying applications for renewals under this section are for the administration and enforcement of this chapter and shall not be refunded to the applicant.



Section 34-8-3 - Method of examination.

When the board conducts an examination of an applicant for a license, as much as three days may be devoted to written or oral examination, within the discretion of the board, to ascertain the ability of the applicant to make a practical application of his or her knowledge of the profession of general contracting; and the board shall investigate thoroughly the financial responsibility and past record of all applicants, which will include an effort towards ascertaining the qualifications of an applicant in reading plans and specifications, estimating costs, construction ethics, and other similar matters. The board shall take all applicants under consideration after having examined them and go thoroughly into the records, oral, and written examinations prior to granting any certificate of license. If an applicant is an individual, examination may be taken by his or her personal appearance for examination, or by the appearance for examination of one or more of his or her responsible managing employees, and if a copartnership or corporation, or any other combination or organization, by the examination of one or more of the responsible managing officers or members of the executive staff of the applicant's firm according to its own designation.



Section 34-8-4 - Fines; revocation of licenses.

(a) The board may levy and collect an administrative fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000) for any violation of any provision of this chapter or the rules and regulations of the board.

(b) The board may also revoke the certificate of license of any general contractor licensed hereunder who is found guilty of any fraud or deceit in obtaining a license or gross negligence, incompetence or misconduct in the conduct of business. Any person may prefer charges of the fraud, deceit, negligence, or misconduct against any general contractor licensed hereunder. The charges shall be in writing and sworn to by the complainant and submitted to the board. The charges, unless dismissed without hearing by the board as unfounded or trivial, shall be heard and determined by the board within 90 days after the date on which they were preferred. The hearing shall be held at the office of the State Licensing Board for General Contractors in Montgomery, Alabama. A copy of the charges, together with the notice of the time and place of hearing, shall be legally served on the accused by the secretary of the board, any sheriff in the state or by registered or certified mail, at least 10 days before the fixed date for the hearing. In the event that the service cannot be effected 10 days before the hearing, then the date of hearing and determination shall be postponed as may be necessary to permit the carrying out of the aforementioned condition. At the hearing the accused shall have the right to appear personally and by counsel and to cross-examine witnesses against him, her, or them and to produce evidence of witnesses in his, her, or their defense. If, after the hearing, the board votes in favor of finding the accused guilty, the board shall revoke the license of the accused. The board may reissue a license to any person, firm, or corporation whose license has been revoked. The board shall immediately notify the Secretary of State and the clerk of each incorporated city, town, or county in the state of its findings in the case of the revocation or of the reissuance of a revoked license. A certificate of license to replace any certificate lost, destroyed, or mutilated may be issued subject to the rules and regulations of the board.



Section 34-8-5 - Effect of issuance of certificate of license.

The issuance of a certificate by the board shall be evidence that the person, firm, or corporation named therein is entitled to all the rights and privileges of a licensed general contractor to perform work of the types and amounts specified in the license issued to him, her, or it while the license remains unrevoked or unexpired.



Section 34-8-6 - Prohibited acts; penalties; cease and desist orders.

(a) Any person, firm, or corporation not being duly authorized who shall engage in the business of general contracting in this state, except as provided for in this chapter, and any person, firm, or corporation presenting or attempting to file as its own the license certificate of another, or who shall give false or forged evidence of any kind to the board, or to any member thereof, in obtaining a certificate of license, or who falsely shall impersonate another, or who shall use an expired or revoked certificate of license shall be deemed guilty of a Class A misdemeanor and for each offense for which he or she is convicted shall be punished as provided by law. Furthermore, any person including an owner, architect, engineer, construction manager, or private awarding authority who considers a bid from anyone not properly licensed under this chapter shall be deemed guilty of a Class B misdemeanor and shall for each offense of which he or she is convicted be punished as provided by law.

(b) Every person, firm, or corporation licensed pursuant to this chapter shall include his or her license number in all construction contracts, subcontracts, bids, and proposals. Any person, firm, or corporation violating this provision shall be guilty of a Class B misdemeanor and shall for each offense of which he or she is convicted be punished as provided by law.

(c) In addition to or in lieu of the criminal penalties and administrative sanctions provided in this chapter, the board may issue an order to any person, firm, or corporation engaged in any activity, conduct, or practice constituting a violation of this chapter, directing the person, firm, or corporation to forthwith cease and desist from the activity, conduct, practice, or the performance of any work then being done or about to be commenced. The order shall be issued in the name of the State of Alabama under the official seal of the board. If the person, firm, or corporation to whom the board directs a cease and desist order does not cease or desist the proscribed activity, conduct, practice, or performance of work immediately, the board shall cause to issue in any court of competent jurisdiction and proper venue, a writ of injunction enjoining the person, firm, or corporation from engaging in any activity, conduct, practice, or performance of work as prohibited by this chapter. Upon showing by the board that the person, firm, or corporation has engaged or is engaged in any activity, conduct, practice, or performance of work prohibited by this chapter, the courts shall issue a temporary restraining order restraining the person, firm, or corporation from engaging in such unlawful activity, conduct, practice, or performance of work pending the hearing on a preliminary injunction, and in due course a permanent injunction shall issue after the hearing, commanding the cessation of the unlawful activity, conduct, practice, or performance of work complained of, all without the necessity of the board having to give bond. A temporary restraining order, preliminary injunction, or permanent injunction issued pursuant to this subsection shall not be subject to being released on bond. In the suit for an injunction, the board may demand of the defendant a fine of up to five thousand dollars ($5,000) plus costs and attorney fees for each offense. A judgment for penalty, attorney fees, and costs may be rendered in the same judgment in which the injunction is made absolute. The trial of the proceeding by injunction shall be summary and by the trial judge without jury. Anyone violating this chapter who fails to cease work, after a hearing and notification from the board, shall not be eligible to apply for a contractor's license for a period not to exceed one year from the date of official notification to cease work. It shall be within the power of the board to withhold approval, for up to six months, of any application from anyone who prior to the application has been found in violation of this chapter.

(d) The submission of the contractor's current license number before considering the bid shall be sufficient evidence to relieve the owner, architect, engineer, construction manager, or awarding authority of any liability under this chapter.



Section 34-8-7 - Exemptions from chapter; subcontractor requirements.

(a) The following shall be exempted from this chapter:

(1) The practice of general contracting, as defined in Section 34-8-1, by an authorized representative or representatives of the United States Government, State of Alabama, incorporated town, city, or county in this state, which is under the supervision of a licensed architect or engineer provided any work contracted out by the representative shall comply with the provisions of this chapter for general contractor.

(2) The construction of any residence or private dwelling.

(3) A person, firm, or corporation constructing a building or other improvements on his, her, or its own property provided that any of the work contracted out complies with the definition in this chapter for general contractor. A municipal governing body or municipal regulatory body may not enact any ordinance or law restricting or altering this exemption. Any municipal ordinance or regulation that conflicts with this exemption is repealed effective June 11, 2015.

(4) The installation, repair, maintenance, or removal of facilities, equipment, or systems used in or substantially related to the generation, transmission, or distribution of electric power, natural gas, or telecommunications in an emergency by a utility regulated by the Public Service Commission, or any entity engaged in the generation, transmission, or distribution of electric power, natural gas, or telecommunications, or any of their respective general contractors or subcontractors, provided the work is performed under the supervision of a licensed architect or engineer. For purposes of this subdivision, the term emergency is defined as a situation whereby service to the consumer has been interrupted or may be interrupted if work to remedy the emergency is not performed and completed within 60 days, and such other situations that are determined to be an emergency in the discretion of the board.

(5) The repair, maintenance, replacement, reinstallation, or removal of facilities, equipment, or systems used in or substantially related to the generation, transmission, or distribution of electric power, natural gas, or telecommunications on a routine, regular, or recurring basis by a utility regulated by the Public Service Commission or any entity engaged in the generation, transmission, or distribution of electric power, natural gas, or telecommunications or any of their respective general contractors or subcontractors, provided the work is performed under the supervision of a licensed architect or engineer.

(6) Routine or regular maintenance, repair, replacement, reinstallation, or removal of equipment, specialized technological processes, or equipment facility systems as determined by the board with regard to scope, frequency, and speciality of the work to be performed.

(b) The aforementioned exemptions shall exclude a swimming pool contractor. Provided, however, a person, firm, or corporation constructing a swimming pool on his, her, or its own property shall be exempted from this chapter.

(c) A subcontractor, as defined in subsection (c) of Section 34-8-1, is subject to and shall comply with all the provisions of this chapter as specified for general contractor except as follows:

(1) A subcontractor shall pay one-half the fees as required in this chapter for general contractor.

(2) No bid limits shall be established for a subcontractor.

(3) A subcontractor shall submit with license application and renewals a statement of financial condition as prescribed by the board.

(4) A subcontractor shall furnish three references from any combination of the following: Licensed general contractors, registered professional engineers, or registered architects, or qualified person, as declared by the board, for whom they have worked. If a subcontractor has only been employed by one company, the subcontractor shall provide the following: Three or more jobs he or she has worked on, the amounts of the contracts, the time period of the contracts, the location of the contracts, and a statement of experience.

(5) A subcontractor is not required to be licensed at the time a project is bid, but must be licensed with the board prior to beginning work on the project.

(6) A general contractor license and license number issued by the board to subcontractors shall denote subcontractor status.

(7) A subcontractor is not required to sit for any examination before being licensed.



Section 34-8-8 - Copy of chapter to be included in plans of owners, architects, and engineers; inclusion of license number on bid.

(a) All owners, architects, engineers, construction managers, and private awarding authorities preparing plans and specifications for work to be contracted in Alabama pursuant to this chapter shall include in their invitations to bidders, including but not limited to all public and private advertisements, and their specifications a copy of the portions of this chapter as are deemed necessary to convey to the invited bidder, whether he or she is a resident or nonresident of this state and whether a license has been issued to him or her or not, the information that it will be necessary for him or her to show evidence of license before his or her bid is considered. Any person including an owner, architect, engineer, construction manager, or private awarding authority who violates this section shall be guilty of a Class B misdemeanor and shall for each offense of which he or she is convicted be punished, fined, or both, in accordance with Sections 13A-5-7 and 13A-5-12.

(b) All owners, architects, engineers, construction manager, or private awarding authority receiving bids pursuant to this chapter shall require the person, firm, or corporation to include his or her current license number on the bid. The owner, architect, engineer, construction manager, or private awarding authority shall reject all bids that do not contain the current license number of the general contractor submitting the bid. All persons who violate this subsection shall be guilty of a Class C misdemeanor and shall for each offense for which he or she is convicted be punished, fined, or both, in accordance with Sections 13A-5-7 and 13A-5-12.



Section 34-8-9 - Issuance of building permits.

Any person, firm, or corporation, upon making application to the building inspector or such other authority of any incorporated city, town, village, or county in Alabama charged with the duty of issuing building or other permits for the construction, alteration, maintenance, repair, rehabilitation, remediation, reclamation, or demolition of any building, highway, sewer, structure site work, grading, paving or project or any improvement where the cost of the undertaking is fifty thousand dollars ($50,000) or more, shall, before he or she shall be entitled to the issuance of permits, furnish satisfactory proof to the inspector or authority that he or she is duly licensed under this chapter. It shall be unlawful for the building inspector or other authority to issue or allow the issuance of the building permit unless and until the applicant has furnished evidence that he or she is either exempt from this chapter or is duly licensed under this chapter to carry out or superintend the work for which the permit has been applied. The building inspector, or other authority, violating the terms of this section shall be guilty of a Class C misdemeanor and shall for each offense of which he or she is convicted be punished in accordance with Sections 13A-5-7 and 13A-5-12.



Section 34-8-10 - Indictment or complaint.

In all prosecutions for the violation of the provisions of Section 34-8-6 for engaging in the business of general contracting without a certificate of authority, it shall be sufficient to allege in the indictment, affidavit, or complaint that "A. B. unlawfully engaged in business as a general contractor, without authority from the licensing board for contractors so to do."






Article 2 - State Licensing Board.

Section 34-8-20 - Creation; composition; appointment and removal of members.

In order to safeguard life, health, and property and to promote the general public welfare by requiring that only properly qualified persons be permitted to engage in general contracting, there shall be a State Licensing Board for General Contractors, consisting of five members, who shall be citizens of this state and appointed by the Governor. Each of the members shall be a general contractor, within the meaning of this chapter, with at least 10 years' experience in the field as a contractor. At least one member of the board shall have as a larger part of his or her business the construction of highways. At least one member of the board shall have as a larger part of his or her business the construction of public utilities. At least one member shall have as a larger part of his or her business the construction of buildings. At least one member of the board shall have as a larger part of his or her business the performance of construction work as a subcontractor. The members of the board shall be appointed for one, two, three, four, and five years respectively, their terms of office expiring on December 31 of those years. Thereafter, on the thirty-first day of December in each year the Governor shall appoint to fill the vacancies caused by the expiration of the term of office a member for a term of five years. In appointing members to the board, the Governor shall select those persons whose appointments, to the extent possible, ensure that the membership of the board is inclusive and reflects the racial, gender, urban/rural, and economic diversity of the state. Each member shall hold over after the expiration of his or her term until his or her successor shall be duly appointed and qualified. If a vacancy shall occur on the board for any cause, the vacancy shall be filled by the appointment of the Governor, and the Governor may remove any member of the board at any time, with or without cause.



Section 34-8-21 - Oath of board.

Each member of the board shall before entering upon the discharge of the duties of his or her office take and file with the Secretary of State the oath required by Section 279 of the Constitution of Alabama.



Section 34-8-22 - Officers; bonds; compensation and expenses; rules and regulations.

When the Governor appoints the board, he or she shall designate and commission one member as the chairperson, another as vice-chairperson, and another as secretary-treasurer. The board may make the bylaws, rules, and regulations as it shall deem best, provided the same shall not conflict with the laws of the State of Alabama. The secretary-treasurer shall give bond in the sum as the board shall determine with the surety as shall be approved. The bond shall be conditioned upon the faithful performance of the duties of the office and for the faithful accounting of all moneys and other properties as shall come into his or her hands. Each member of the board shall receive two hundred dollars ($200) per day for attending sessions of the board or its committees, and for time actually spent in necessary travel in attending meetings of the board or its committees and in addition shall be reimbursed for necessary travel expenses as are paid to state employees incurred in carrying out this chapter. All expenses certified by the board as properly and necessarily incurred in the discharge of its duties, including authorized compensations, office rent, and supplies shall be paid out of the State Licensing Board for the General Contractors' Fund in the State Treasury in the manner provided in Section 34-8-25, provided, that no funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Article 4 of Chapter 4 of Title 41, and only in the amounts as stipulated in the general appropriation bill.



Section 34-8-23 - Seal.

The board shall adopt a seal for its own use. Such seal shall have the words "License Board for Contractors, State of Alabama," and the secretary shall have the charge, care, and custody thereof.



Section 34-8-24 - Meetings; quorum.

The board shall have four regular meetings in each year, one in January, one in April, one in July, and one in October, for the purpose of transacting business which may properly come before it, and as many special or adjourned meetings as the board may deem necessary, on call of the chair of the board. Special or adjourned meetings may be held at the time the board provides in the bylaws or at a time the board may provide by reasonable resolution. Due notice of each regular meeting and the time and place thereof shall be given to each member by mail at least one week prior to the meeting. Three members of the board shall constitute a quorum.



Section 34-8-25 - Records and accounts.

The secretary-treasurer shall keep a record of the proceedings of the board, shall receive and account for all the moneys derived from the operation of this chapter and shall deposit, or cause to be deposited, all such moneys in the State Treasury to the credit of the State Licensing Board for General Contractors; and the funds shall be subject to withdrawal only upon warrant of the state Comptroller to be issued upon certificate or voucher certified by the secretary-treasurer of the board. Any funds remaining in the State Treasury to the credit of the State Licensing Board for General Contractors at the end of each year shall be paid into the General Fund of the state on or before January 15 in each succeeding year. The board has the right, however, at all times to retain a sum not in excess of 33 percent of its budget of the previous year to meet any emergency that may arise which may affect its efficient operation.



Section 34-8-26 - Register of applicants; roster of contractors; annual report; investigation and report of complaints.

The secretary-treasurer shall keep a record of the proceedings of the board and a register of the applicants for license, showing for each the date of application, name, qualifications, place of business, and whether the license was granted or refused. The books and register of this board shall be prima facie evidence of all matters recorded therein, and a certified copy of such books or register, under the seal of the board, attested by its secretary, shall be received in evidence in all courts in this state in lieu of the original.

A roster showing the names and places of business of all licensed general contractors shall be prepared by the secretary of the board as soon as convenient after the board first meets each year. Such roster, which shall include a copy of the licensing law, shall be printed by the board out of funds of the board, as provided in Section 34-8-25, and a copy mailed to and placed on file by the clerk of each incorporated city and town in the state and to and by the probate judge of each county in the state.

On or before March 1 of each year, the board shall submit to the Governor a report of its transactions for the preceding year and shall file with the Secretary of State a copy of such report, together with a complete statement of receipts and expenditures of the board, attested by the affidavit of the chairman and secretary and a copy of the roster of licensed general contractors.

It shall be the duty of the secretary-treasurer to investigate and report to the board each complaint filed relative to violation of this chapter.



Section 34-8-27 - Appeals.

Any party aggrieved by any decision of the State Licensing Board, either in denying an application for license as a general contractor or in revoking a license, may appeal to the Circuit Court of Montgomery County by filing a bond with the clerk of the court, conditioned to pay all costs of the appeal. Upon notice of the appeal being served upon the Licensing Board, an issue shall be made up by the court between the appellant and the Licensing Board, in which the appellant shall allege in what respect the action of the Licensing Board was erroneous and prejudicial to him or her; whereupon the court shall hear the evidence and, without regard to the decision of the Licensing Board, shall render such decision as the court is of the opinion the Licensing Board should have rendered in the first instance.



Section 34-8-28 - Distribution of funds; annual report.

(a) An amount of one hundred dollars ($100) from the fees required for application and renewal for certification and registration of general contractors in Section 34-8-2, and an amount of fifty dollars ($50) from the fees required for application and renewal of the license of a subcontractor pursuant to Section 34-8-7, shall be distributed by the State Licensing Board for General Contractors to all accredited public institutions of higher education offering American Council for Construction Education accredited courses in building science, and to all accredited public institutions of higher education offering courses in building science which are in the candidate status of the American Council for Construction Education and to institutions of higher education offering courses leading to a bachelor of civil engineering degree which offers courses in highway engineering and construction at the undergraduate and graduate levels and whose civil engineering program is accredited by the Engineering Accreditation Commission of the Accreditation Board for Engineering and Technology (ABET). Funds identified by the general contractors and subcontractors for building science shall be distributed pro rata among institutions based upon the number of full-time equivalent students enrolled in the department of building science at the institution. Funds identified by the general contractors and subcontractors for civil engineering shall be distributed pro rata among institutions based upon the number of full-time equivalent civil and pre-civil engineering students enrolled at the institution. These funds shall be distributed 30 days after certifications of enrollment packages have been received from all eligible public institutions of higher education.

(b) Revenue derived from the additional fees for all licenses shall be distributed for (1) building science (general construction) purposes and (2) civil engineering (highway engineering or construction, or both) purposes. Contractors shall be given an opportunity to select which program they want to support.

(c) Revenues derived from the additional fees for all licenses that are not specifically designated by contractors for one of the purposes above, shall be distributed between the programs defined in subsection (a) in a pro rata manner based on the number of full-time equivalent students enrolled in each program at each institution.

(d) Each institution receiving funds pursuant to this article for building science purposes shall utilize the funds for research projects relating to the construction industry, for faculty development, for program enhancement, and for continuing education programs related to construction. The funds shall be administered by a committee appointed by the dean responsible for the building science program, and shall include the head of the department of building science, or comparable position, faculty representatives, and representatives of the building science industry advisory committee of the institution.

(e) Each institution receiving funds pursuant to this article for civil engineering purposes shall utilize the funds to enhance activities in the highway engineering or construction area, or both. This includes, but is not limited to, scholarships, fellowships, research, faculty development, and continuing education. Funds received pursuant to this article shall be administered by a committee appointed by the dean of engineering. The committee should undertake, as part of its mission, to work with the public and private sectors of the highway industry to encourage student participation in co-op and summer industry employment programs as well as to lead students toward career employment in the highway industry upon graduation.

(f) Each institution receiving funds pursuant to this article shall provide to the board an annual report on or before January 31 for the preceding fiscal year during which the institution received the funds. This report shall disclose the total amount of funds received by the institution pursuant to this article and shall provide an accurate accounting for the utilization of the funds. The report shall disclose sufficient detail to demonstrate compliance with the utilization specifications prescribed in subsections (d) and (e). Responsibility for the reports shall be retained by the administrative committees formed pursuant to subsections (d) and (e) and the dean appointing the committee.

(g) The board shall retain an amount of five percent of the amount to be distributed pursuant to subsection (a) as a fee for administrative expenses associated with the collection and distribution of the funds.

(h) The provisions of this amendatory section are remedial and curative and shall be retroactive to January 1, 1998.









Chapter 8A - COUNSELORS.

Section 34-8A-1 - Board of Examiners in Counseling created; composition; powers and duties.

There is hereby created a board to be known as the Alabama Board of Examiners in Counseling composed of seven members, appointed by the Governor of this state within 60 days after July 18, 1979, in the manner and for the term of office as hereinafter provided. The board shall perform such duties and have such powers as this chapter prescribes and confers upon it.



Section 34-8A-2 - Definitions.

For the purposes of this chapter, unless the context requires otherwise, the following words and phrases shall have the respective meanings ascribed by this section:

(1) ASSOCIATE LICENSED COUNSELOR. Any person that has been licensed by the board to offer counseling services as defined in this section while under the supervision of a board approved supervisor.

(2) BOARD. The Alabama Board of Examiners in Counseling.

(3) COUNSELING SERVICES. Those acts and behaviors coming within the private practice of counseling.

(4) LICENSED PROFESSIONAL COUNSELOR. Any person who represents to the public by any title or description of services incorporating the words "licensed professional counselor" or "licensed counselor"; and who offers to render professional counseling services in private practice to individuals, groups, organizations, corporations, institutions, government agencies, or the general public in settings of individual or group practice for a fee, salary, or other compensation, implying licensure and training, experience, or expertise in counseling, and who holds a current, valid license to engage in the private practice of counseling, with the exception of those practitioners listed in Section 34-8A-3.

(5) PRIVATE PRACTICE OF COUNSELING. Rendering or offering to render to individuals, groups, organizations, or the general public counseling services, in settings of individual or group practice, for a fee, salary, or other compensation, involving the application of principles, methods, or procedures of the counseling profession which include, but are not restricted to:

a. Counseling. To render evaluation and therapy that includes, but is not limited to, providing individual counseling, family counseling, marital counseling, group therapy, school counseling, play therapy, rehabilitation counseling, art therapy, human growth and development counseling, couples counseling, chemical abuse or dependency counseling, career counseling, and vocational disability counseling. The use of specific methods, techniques, or modalities within the practice of a licensed professional counselor is restricted to counselors appropriately trained in the use of these methods, techniques, or modalities. A licensed professional counselor or associate licensed counselor may diagnose and develop treatment plans but shall not attempt to diagnose, prescribe for, treat, or advise a client with reference to problems or complaints falling outside the boundaries of counseling services.

b. Appraisal activities. Selecting, administering, scoring, and interpreting instruments designed to assess an individual's aptitudes, attitudes, abilities, achievements, interests, and personal characteristics, but shall not include the use of projective techniques in the assessment of personality.

c. Counseling, guidance, and personnel consulting. Interpreting or reporting upon scientific fact or theory in counseling, guidance, and personnel services to provide assistance in solving some current or potential problems of individuals, groups, or organizations.

d. Referral activities. The evaluating of data to identify problems and to determine advisability of referral to other specialists.

e. Research activities. The designing, conducting, and interpreting of research with human subjects.

(6) PROVISIONAL LICENSE. A one-year, temporary licensure status equal to that of a licensed professional counselor or associate licensed counselor with specified stipulations for establishing substantial equivalency according to subdivision (4) of Section 34-8A-7.



Section 34-8A-3 - Construction and application of chapter.

(a) Nothing in this chapter shall be construed to apply to any of the following:

(1) The activities, services, and use of an official title on the part of a person employed as a counselor by any federal, state, county, or municipal agency; public or private educational institution; medical personnel in a clinic or hospital that is certified by the Alabama Department of Public Health or any successor to such department or that is accredited by the Joint Commission on Accreditation of Health Care Organizations or any successor to such commission; law practice; or licensed private employment agencies, provided such persons are performing counseling or counseling-related activities within the scope of their employment.

(2) The activities and services of a student, intern, or trainee in counseling pursuing a course of study in counseling in a regionally accredited institution of higher learning or training institution, if these activities and services constitute a part of the supervised course of study, provided that such person be designated a counselor intern.

(3) The activities and services of a nonresident person rendered not more than 30 days during any year, provided such person is duly authorized to perform such activities and services under the laws of the state or county of his or her residence.

(4) The activities and services of qualified members of other professions, such as physicians, psychologists, psychoanalysts, registered nurses, social workers, or ordained or licensed recognized religious practitioners performing counseling consistent with the laws of the state, their training, and any code of ethics of their professions, provided they do not represent themselves by any title or description in the manner prescribed in Section 34-8A-2. Nothing herein shall prohibit religious counselors performing counseling services without remuneration.

(5) The activities, services, titles, and descriptions of qualified members of the law profession.

(6) The activities, services, titles, and descriptions of persons employed, as professionals or as volunteers, in the practice of counseling for public and private nonprofit organizations or charities.

(b) Nothing in this chapter shall be construed as permitting counselors licensed under this chapter to administer or prescribe drugs, or in any manner engage in the practice of medicine as defined by the laws of this state.

(c) Nothing in this chapter shall be construed as permitting a counselor licensed under this chapter to represent himself or herself in any manner to the public as an attorney as defined by the laws of this state.

(d) Nothing in this chapter shall be construed as permitting a counselor licensed under this chapter to represent himself or herself in any manner to the public as a psychologist as defined by the laws of this state.

(e) Lecturers from any school, college, agency, or training institution may utilize an academic or research title when invited to present lectures to institutions or organizations.

(f) Notwithstanding the exemptions provided in this section, those person who file an application with the board or who are licensed as licensed professional counselors or associate licensed counselors shall comply with the regulations of the board and be subject to the disciplinary provisions of this chapter.



Section 34-8A-4 - Board of Examiners in Counseling - Creation; membership; Sunset provision.

(a) There is created an Alabama Board of Examiners in Counseling, to consist of seven members who shall be citizens of this state and appointed by the Governor pursuant to the requirements of this section.

(b) Within 30 days from July 18, 1979, the Executive Committee of the Alabama Counseling Association, or its successor organization, shall submit to the Governor a list of qualified candidates for the board. The list shall contain names of at least four citizens from the general public, four qualified counselor educators, and six qualified practicing counselors from which the Governor, within 60 days, shall select the board. The board shall consist of two citizens from the general public, two counselor educators, and three counselors in private practice.

(c) The initial appointments to the board shall be for the following terms: The term of two members is one year, the term of two members is two years, the term of three members is three years.

(d) The professional membership of the board authorized under this section shall be licensed under this chapter, except that the initial professional members shall be members who have been rendering the private practice of counseling services for at least one year, or who have been giving instruction in counseling in a regionally accredited institution of higher learning for at least three years.

(e) The board shall perform those duties and exercise those powers as this chapter prescribes and confers upon it. No member of the board shall be liable to civil action for any act performed in good faith for the performance of his or her duty pursuant to this chapter.

(f) Board members shall be ineligible for reappointment for a period of three years following completion of their terms. Subsequent appointments to the board shall be made by the Governor in the following manner: Not later than October 1, of each year the Executive Committee of the Alabama Counseling Association, or its successor organization, shall submit to the Governor the names of two qualified candidates for the position on the board to be vacated by reason of expiration of term of office. From the two candidates the Governor shall appoint one member not later than January 1, to serve on the board for a term of five years. Every reasonable effort shall be made to insure that one member of the board be a member of a cultural minority. Each board member shall hold office until his or her successor is appointed and assumes office. If the Governor fails to make an appointment by January 1 for a successor to a member whose term has expired, the Executive Committee of the Alabama Counseling Association, or its successor organization, shall select a successor member from among the two qualified candidates nominated to fill the vacancy. Other vacancies occurring in the board shall be filled for the unexpired term by appointment of the Governor from two candidates for each vacancy submitted within 30 days after the vacancy occurs by the Executive Committee of the Alabama Counseling Association, or its successor organization. The appointments shall be made within 45 days after the names of the candidates have been submitted. If the Governor fails to make the appointment within the 45-day period, the Executive Committee of the Alabama Counseling Association, or its successor organization, shall select a replacement member from among the two qualified candidates nominated to fill the unexpired term of a board member. Any board members may be removed by the Governor, after notice and hearing, for incompetence, neglect of duty, malfeasance in office, or moral turpitude. Composition of the board shall always consist of two citizens, two counselor educators, and three counselors in private practice. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. After March 26, 2012, appointments shall be made so that not more than one board member from any congressional district may be appointed to serve at the same time. A college or university shall have only one counselor educator representative as a member of the board at any one time. In addition, no more than one practitioner from the same practice setting or corporation shall be members of the board at any one time.

(g) Immediately and before entering public duties of the office, the members of the board shall take the constitutional oath of office and shall file the oath of office in the office of the Governor, who upon receiving the oath of office shall issue to each member a certificate of appointment. The board shall have available for the Governor or his or her representative detailed reports on proceedings and shall make annual reports in the form as required by the Governor.

(h) The Alabama Board of Examiners in Counseling is subject to the provisions of the Alabama Sunset Law of 1981, and is classified as an enumerated agency pursuant to Section 41-20-3. The board shall automatically terminate on October 1, 2000, and every four years thereafter, unless a bill is passed that it be continued, modified, or reestablished.



Section 34-8A-5 - Board of Examiners in Counseling - Officers; compensation; meetings; seal; rules and regulations; grants.

(a) The board shall elect annually a chair and a vice chair. Each member shall receive daily compensation as established by the board for each day actively engaged in the duties of the board and the same travel expense allowance as is paid to state employees for travel in the service of the board. At the request of the executive director, a board member may work additional days on behalf of the board. For such activities, the board member shall be compensated at the same daily rate for scheduled board meetings and shall receive the same travel expense allowance as is paid to state employees for travel in the service of the board. The amounts shall in no case exceed funds available to the board. The board shall hold at least one regular meeting each year. Additional meetings may be held at the discretion of the chair or at the written request of any three members of the board. The board shall adopt a seal which shall be affixed to all licenses and certificates issued by the board. The board shall from time to time adopt those rules and regulations as the board may deem necessary for the performance of the duties of the board. The board may appoint and employ a qualified person possessing a high degree of professional skill, not subject to the State Merit System, to serve as executive director. The compensation of the executive director shall be established by the board. Four members of the board shall be empowered to accept grants from foundations and institutions to carry on the functions of the board.

(b) Notwithstanding any other contrary provision of law, the executive director employed by the board may be a practicing licensee of the board.



Section 34-8A-6 - Inactive status; collection and disposition of fees, etc.; reactivation; renewal.

(a) A licensee may request that the board designate his or her license with inactive status at any point prior to the date of renewal. Granting inactive status to a licensee revokes all privileges associated with this chapter until reactivation is requested by the licensee. Procedures for reactivating a license for practice status will be established by the board.

(b) All fees from applicants seeking licensing or certification for private practice under this chapter, and all license, certificate, or renewal fees received under this chapter shall be paid to the board. No part of any fee shall be returnable under any conditions. All fees collected in this manner plus renewal fees and all gifts or grants shall be deposited in the State Treasury to the credit of the board. There is appropriated from the Treasury funds to the credit of the board to be used for printing, travel expenses of the board, and for other necessary expenses as are necessary to carry out the provisions of this chapter. Expenses shall be paid under the written direction of the chair of the board, or designee of the chair of the board, in accordance with normal state procedure.

(c) The board is required to charge an application fee to be determined by the board. In addition to the application fee, the board may establish by rule a reasonable application package fee, supervising counselor approval processing fee, examination fee, provisional licensure fee, licensure reactivation fee, and fee for written verification of licensee status to a third party. The board shall determine and collect additional reasonable fees in amounts determined by the board.

(d) Every licensed professional counselor engaging in private practice in this state is required to pay biennially to the board by August 1 a renewal fee to be determined by the board. The chair thereupon shall issue a document renewing his or her license for a term of two years. The license of any licensed professional counselor who fails to have his or her license renewed biennially by August 1 shall lapse. Failure to renew a license, however, shall not deprive the licensed professional counselor of the right of renewal thereafter. A lapsed license may be renewed within a period of two years after lapse upon payment of fees in arrears, or thereafter, upon payment of a renewal fee as determined by the board. Any licensed professional counselor whose license has lapsed beyond six years must reapply under the current regulations for initial licensure.

(e) An associate licensed counselor engaging in private practice under the supervision of a supervising counselor in this state is required to pay annually to the board by the anniversary of his or her initial license issuance date a renewal fee to be determined by the board. The chair thereupon shall issue a document renewing the license for a term of one year. The license of any associate licensed counselor who fails to have his or her license renewed annually by the anniversary of the initial license issuance date shall lapse. Failure to renew a license, however, shall not deprive the associate licensed counselor of the right of renewal thereafter. A lapsed license may be renewed within a period of one year after lapse upon payment of fees in arrears or thereafter, upon payment of a renewal fee as determined by the board. Any associate licensed counselor whose license has lapsed beyond six years must reapply under the current regulations for initial licensure.

(f) Any provision of law to the contrary notwithstanding, the license of any person licensed as a professional counselor who has allowed his or her license to lapse for 15 years or less, and who has been in a profession for at least eight years where counseling is a part of the daily routine of the profession including, but not limited to, service as a school principal, school vice principal, school psychometrist, or school psychologist, shall be reinstated upon the payment of a fee of five hundred dollars ($500) and the completion of 40 hours of continuing education.



Section 34-8A-7 - Qualifications for licensed professional counselor; specialty designation.

The board shall issue a license as a licensed professional counselor to each applicant who files an application upon a form and in a manner as the board prescribes, accompanied by a fee as is required in this chapter, and who furnishes satisfactory evidence of the following to the board:

(1) The applicant is at least 19 years of age.

(2) The applicant is of good moral character.

(3) The applicant is not in violation of any of the provisions of this chapter and the rules and regulations adopted hereunder.

(4) The applicant has received a master's degree from a regionally accredited institution of higher learning which is primarily professional counseling in content based on national standards, or the substantial equivalent in both subject matter and extent of training. The board shall use the standards of nationally recognized professional counseling associations as guides in establishing the standards for counselor licensure.

(5) The applicant submits documentation of completion of 3,000 hours of supervised experience in professional counseling acceptable to the board. An applicant may subtract 1,000 hours of the required professional experience for every 15 graduate semester hours obtained beyond the master's degree, provided that those hours are clearly related to the field of professional counseling and are acceptable to the board. In no case may the applicant have less than 1,000 hours of the required professional supervised experience.

(6) The applicant demonstrates competence and knowledge in professional counseling by passing an examination, as the board prescribes. A specialty designation may be added upon demonstration to the board that the applicant has met the recognized minimum standards as established by nationally recognized certification agencies. Upon successful passage of an examination, and upon receipt of credentials from certifying agencies the board may, by a majority of the board members present and voting, consider the credentials adequate evidence of professional competence and recommend to the chair of the board that a license with appropriate specialty designation, if any, be approved. A licensed professional counselor cannot claim or advertise a counseling specialty unless the qualifications of that specialty have been met and have been approved by the board.

(7) The applicant is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.



Section 34-8A-8 - Qualifications for associate licensed counselor.

The board shall issue a license as an associate licensed counselor to each applicant who files an application upon a form and in such manner as the board prescribes accompanied by such fees as are required by this chapter, and who furnishes satisfactory evidence of the following to the board:

(1) The applicant has complied with provisions outlined in subdivisions (1), (2), (3), and (4) of Section 34-8A-7;

(2) The associate licensed counselor may not practice without direct supervision by a licensed professional counselor. The plan for supervision of the associate licensed counselor is to be approved by the board prior to any actual performance of counseling on the part of the associate licensed counselor;

(3) Any associate licensed counselor after meeting the requirements specified in subdivisions (5) and (6) of Section 34-8A-7 may petition the board for licensure as a professional counselor.



Section 34-8A-9 - Application investigation; acceptance or rejection.

After investigation of the application and other evidence submitted, the board shall notify each applicant that the application and evidence submitted is satisfactory and accepted or unsatisfactory and rejected. If rejected, the notice shall state the reasons for such rejection.



Section 34-8A-10 - Examination.

The place of examination shall be designated in advance by the board, and such examination shall be given annually at such time and place and under the supervision as the board may determine, and specifically at such other times as in the opinion of the board the number of applicants warrants.



Section 34-8A-11 - Focus of examination.

The examination shall require that the applicant demonstrate his or her knowledge and application thereof in those areas deemed relevant to his or her specialty and those services he or she intends to offer to the public.



Section 34-8A-12 - Reexamination.

In the event an applicant fails to receive a passing grade on the entire examination, the applicant may register and shall be allowed to take a subsequent examination.



Section 34-8A-13 - Preservation of examination scores.

The board is required to preserve an examination score of each candidate, as part of its records for a period of two years following the date of examination.



Section 34-8A-14 - Renewal; fees; continuing education; practice in a specialty.

(a) Counselors licensed as a licensed professional counselor by the board shall be required to submit biennially at the time of renewal a license renewal fee to be established by the board. No license shall be renewed unless the renewal request is accompanied by evidence satisfactory to the board of the completion during the previous 24 months of relevant professional and continued educational experience.

(b) Counselors licensed as an associate licensed counselor by the board shall be required to submit annually at the time of renewal a license renewal fee to be established by the board. No license shall be renewed unless the renewal request is accompanied by evidence satisfactory to the board of the completion during the previous 12 months of relevant professional and continued educational experience.

(c) If any professional counselor or counselor associate duly licensed under this chapter, by virtue of additional training and experience, is qualified to practice in a specialty other than that for which he or she was deemed competent at the time of initial licensing, and wishes to offer such service under the provisions of this chapter, he or she is required to submit at the time of biennial renewal of licenses, additional credentials and he or she is to be given the opportunity to demonstrate his or her knowledge and application thereof in areas deemed relevant to his or her specialty. This procedure is considered a necessary part of the renewal process. No charge in addition to the renewal fee is levied.



Section 34-8A-15 - Applicants qualified out-of-state; provisional license.

Upon application accompanied by fee the board may issue a license to any person who furnishes upon a form and in such manner as the board prescribes, evidence satisfactory to the board that he or she is licensed as a professional counselor or as a counselor associate by another state, territorial possession of the United States, District of Columbia, or Commonwealth of Puerto Rico if the requirements for such licensure or certification are substantially equivalent to those of this chapter.

In the event the board determines that requirements are not substantially equivalent to those of this chapter, the board may issue a provisional license. A provisional license may be renewed for an additional one-year period. Rules concerning the qualifications for provisional licensure shall be established by the board.



Section 34-8A-16 - Disciplinary actions; discovery.

(a) The board by a majority of the board members present and voting is authorized to withhold, deny, revoke, or suspend, any license or certificate issued or applied for in accordance with this chapter or otherwise discipline a licensed professional counselor or associate licensed counselor upon proof by proper hearing that the applicant, licensed professional counselor, or associate licensed counselor:

(1) Has been convicted, within or without the jurisdiction of this state, of a felony, or any offense involving moral turpitude, the record of conviction being conclusive evidence thereof.

(2) Has violated the current code of ethics adopted by the board.

(3) Is using any narcotic or any alcoholic beverage to an extent or in a manner dangerous to any other person or the public, or to an extent that it impairs his or her ability to perform the work of a licensed professional counselor or associate licensed counselor with safety to the public.

(4) Has impersonated another person holding a professional counselor license or associate licensed counselor license or allowed another person to use his or her license or certificate.

(5) Has used fraud or deception in applying for a license or certificate or in taking an examination provided for in this chapter.

(6) Has allowed his or her name or license or certificate issued under this chapter to be used in connection with any person or persons who perform counseling services in private practice outside the area of their training, experience, or competence.

(7) Is legally adjudicated mentally incompetent, the record of the adjudication being conclusive evidence thereof.

(8) Has willfully or negligently violated any of the provisions of this chapter or any of the rules and regulations adopted thereunder.

(9) Has been practicing as a counselor without a license.

(b)(1) Notice of denial, revocation, suspension, or disciplinary action is required to be sent by registered mail or personal service setting forth the particular reasons for the proposed action and fixing a date not less than 30 days nor more than 60 days from the date of the mailing or service, at which time the applicant, licentiate, or associate shall be given an opportunity for a prompt and fair hearing. The written notice shall be sent to the last known address of the person, but the nonappearance of the person shall not prevent the hearing. The hearing shall be conducted by the board by means of sworn, recorded testimony. Parties have the right to be represented by counsel and to conduct cross-examination of witnesses.

(2) On the basis of any hearing or upon default of applicant, licentiate, or associate, the board shall make a determination specifying its findings of fact and conclusions of law. A copy of the determination shall be sent by registered mail or served personally upon the applicant, licentiate, or associate. The decision of the board denying, revoking, or suspending the license or certificate shall become final 30 days after so mailed or served unless within that period the applicant, licentiate, or associate appeals the decision to the courts of this state in the same manner and subject to the same powers and conditions as now provided by law in regard to rulings, orders, and findings of other quasi-judicial bodies in Alabama, where not otherwise specifically provided. No appeal, while pending appropriate court action, shall supersede the denial, revocation, or suspension. All proceedings and evidence, together with exhibits presented at the hearings before the board in the event of appeal, are admissible in evidence in the court.

(3) Every order and judgment of the board shall take effect immediately on its promulgation unless the board in the order or judgment fixes a probationary period for applicant, licentiate, or associate. The order and judgment shall continue in effect unless upon appeal the courts by proper order or decree terminate it earlier. The board may make public its order and judgments in the manner and form as it deems proper.

(4) The board may suspend the license of a licensed professional counselor or of an associate licensed counselor for a period of one year. At the end of this period, the board shall reevaluate the suspension and may recommend to the chair the extension of the suspension not to exceed one additional year, the reinstatement, or revocation of the license. A person whose license has been revoked under this section may apply for reinstatement after a period of not less than three years from the date the denial or revocation is legally effective. The board may, upon favorable action by a majority of the board members present and voting, recommend reinstatement.

(c) In addition to any other disciplinary action, the board may levy and collect administrative fines for violations of this chapter or the rules or regulations of the board in an amount not to exceed one thousand dollars ($1,000) for each violation. In addition to fines, the board may assess all legal costs for the preparation and execution of a disciplinary action against a licensee.

(d) The board may issue written reprimands to licensees as an alternative to a formal hearing before the board. The board shall determine the procedures for a written reprimand that shall authorize the investigative committee and members of the board to deliberate and issue written reprimands. No less than two members of the board, along with the investigative committee, shall participate in deliberations leading to a written reprimand. All other members of the board shall remain available for possible appeal. The written reprimand shall not be published by the board, unless required by law, though a copy of the reprimand will be entered into the permanent file of the licensee for a period of time determined by the investigative committee and the members of the board issuing the reprimand. Licensees wishing to appeal the written reprimand may demand a formal hearing before the board members who were not involved in the original reprimand decision. The result of such an appeal may lead to withdrawal of the reprimand, retention of the reprimand, or imposition of additional penalties on the licensee by the board.

(e)(1) Except as provided in subdivisions (2), (3), and (4), all records, reports, documents, photographs, and information contained in complaint and investigation files shall be confidential, shall not be a public record, and shall not be available for court subpoena or for discovery in civil proceedings.

(2) The board shall release all of the following information to the public regarding complaint files and disciplinary action proceedings:

a. A settlement agreement adopted and ratified by the board that closes a complaint file and represents the board's final decision in the disciplinary action proceedings.

b. The formal charges or orders to show cause against an associate licensed counselor or a licensed professional counselor filed by the board's executive director and any amendments thereto.

c. The board's final decision in disciplinary action proceedings entered after a formal disciplinary action hearing.

(3) Notwithstanding any other provisions of this subsection, all complaint and investigation files shall be available to the Department of Examiners of Public Accounts for the purposes of any audit, examination, or review authorized by law.

(4) A party to any civil or administrative proceeding may discover documents, reports, or other tangible items under Act 2009-587 upon a showing that the party seeking discovery has need of the materials in the preparation of the party's case and that party is unable without undue hardship and expense to obtain the substantial equivalent of the documents, reports, or other tangible items by other means.



Section 34-8A-17 - Injunction, mandamus, etc.

When it shall appear to the board that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this chapter or any rule or order hereunder, the board in its discretion and in its own name may bring an action in any court of competent jurisdiction to enjoin such acts or practices, and to enforce compliance with this chapter or any rule or order hereunder, regardless of whether criminal proceedings have been or may be instituted. Upon a proper showing, a permanent or temporary injunction, restraining order or writ of mandamus shall be granted.



Section 34-8A-18 - Penalties; review; disciplinary oversight of licensees; legal counsel.

(a) In addition to any other powers and functions which may be conferred upon it by law, the board may issue an order assessing a civil penalty not less than five hundred dollars ($500) and not more than five thousand dollars ($5,000) against any person who holds himself or herself out to the public as a licensed professional counselor or associate licensed counselor or who uses any title or description as prescribed in subdivisions (1) and (4) of Section 34-8A-2, or who shall engage in the private practice of counseling and does not then possess in full force and virtue a valid license to engage in private practice as a licensed professional counselor or associate licensed counselor under this chapter.

(b) In determining the amount of any penalty, the board shall consider the seriousness of the violation, including any threat to the health, safety, or welfare of the public, the unlawful gain or economic benefit gained by the violation, the person's history of previous violations, and the person's efforts to mitigate and comply with this chapter.

(c) Civil penalties assessed in an order under this section and not paid within 60 days from the effective date of the order may be recovered in a civil action brought by the board in the Circuit Court of Montgomery County or the county in which the defendant does business.

(d) Judicial review of an order entered by the board under this section shall be conducted in accordance with the pertinent provisions for the judicial review of contested cases as provided under the Alabama Administrative Procedure Act.

(e) The board shall exercise its jurisdiction for disciplinary oversight of licensees during the period of their licensure. The board shall not accept voluntary surrender of a license on the part of a licensee to avoid possible disciplinary actions by the board. Securing inactive status of a license shall not negate jurisdiction of the board for a licensee's actions during any period of active licensure. If a former licensee or a licensee with inactive status is found to be in violation of the relevant state law or regulations, a public announcement of the decision of the board shall be proffered in a manner to be determined by the board.

(f) The Attorney General shall be the attorney of the board, but the board may employ other counsel.



Section 34-8A-19 - Board's quasi-judicial authority; sole licensing authority.

The Alabama Board of Examiners in Counseling shall have authority to administer oaths, to summon witnesses, to issue subpoenas, and to take testimony in all matters relating to its duties. The board shall be the sole agency in this state empowered to certify concerning competence in the private practice of counseling, and the sole board empowered to license for the private practice of counseling.



Section 34-8A-20 - All qualified applicants licensed; signatures.

The Alabama Board of Examiners in Counseling shall license to engage in private practice all persons who shall present satisfactory evidence of attainments and qualifications under provisions of this chapter and the rules and regulations of the board. Such licensure shall be signed by the Chairman of the Board of Examiners in Counseling under the board's adopted seal.



Section 34-8A-21 - Privileged communications and confidential relations between practitioner and client.

For the purpose of this chapter, the confidential relations and communications between licensed professional counselor or certified counselor associate and client are placed upon the same basis as those provided by law between attorney and client, and nothing in this chapter shall be construed to require any such privileged communication to be disclosed.



Section 34-8A-22 - Code of ethics.

The Alabama Board of Examiners in Counseling shall adopt a code of ethics to govern appropriate practice or behavior as referred to in Section 34-8A-16 and Section 34-8A-17 and shall file such code with the Secretary of State within 30 days prior to effective date of such code.



Section 34-8A-23 - Waiver of requirement for prior practitioners.

For a period of one year from July 25, 1983, the board shall waive the requirements of subdivisions (5) and (6) of Section 34-8A-7, and shall grant the appropriate license upon payment of the required fee to any person submitting an application for licensure and proof of practice to the board who is qualified by experience to practice counseling, and who was engaged in such private practice of counseling as of July 18, 1979, in Alabama. Proof of private practice shall be verified by a valid business license in force on or before July 18, 1979, and financial documents which clearly indicate that a fee, monetary or otherwise, was charged for counseling services rendered.

The Board of Examiners in Counseling shall be required to provide at least one legal notice of these provisions in the daily newspapers of this state.



Section 34-8A-24 - Liability.

There shall be no monetary liability on the part of, and no cause of action shall arise against a licensed professional counselor or associate licensed counselor in failing to warn of and protect from a client who has communicated to the licensed professional counselor or associate licensed counselor a serious threat of physical violence against a reasonably identifiable victim or victims. If there is a duty to warn and protect under the limited circumstances specified above, the duty shall be discharged by the licensed professional counselor or associate licensed counselor making reasonable efforts to communicate the threat to the victim or victims and to a law enforcement agency. No monetary liability and no cause of action may arise against a licensed professional counselor or associate licensed counselor who breaches confidentiality or privileged communication in the discharge of their duty as specified in this chapter.






Chapter 8B - COURT REPORTERS.

Section 34-8B-1 - Legislative findings.

The Legislature hereby finds and declares that it is the policy of the state to promote the skill, art, and practice of court reporting in order to assure that court reporters possess the necessary skills and qualifications and that a board be established to prescribe the qualifications of court reporters and to issue licenses to persons who demonstrate their ability and fitness for the licenses. This chapter is intended to establish and maintain a standard of competency for individuals engaged in the practice of court reporting and for the protection of the public, in general, and for the litigants whose rights to personal freedom and property are affected by the competency of court reporters. The examination, licensing, and supervision of the conduct and proficiency of court reporters are integrally related to the effective, impartial, and prompt operation of the judicial system of the State of Alabama.



Section 34-8B-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) ACRA. The Alabama Court Reporters Association.

(2) BOARD. The Alabama Board of Court Reporting.

(3) CERTIFIED COURT REPORTER (C.C.R.). Any person licensed pursuant to this chapter to practice verbatim reporting.

(4) CERTIFIED SHORTHAND REPORTER (C.S.R.). A designation of certification given by the Alabama Court Reporters Association for its certified members.

(5) COURT REPORTER. Any person who is engaged in the practice of court reporting as a profession, including persons who actually report judicial proceedings in courts and persons who make verbatim records.

(6) COURT REPORTING. The making of a verbatim record by means of manual shorthand, machine shorthand, closed microphone voice dictation silencer, or by other means of personal verbatim reporting of any testimony given under oath before, or for submission to, any court, referee, or court examiner or by any board, commission, or other body, or in any other proceeding where a verbatim record is required. The taking of a deposition is the making of a verbatim record.

(7) CVR. Certified verbatim reporter.

(8) FISCAL YEAR. October 1 through September 30.

(9) FUND. The Alabama Board of Court Reporting Fund.

(10) NCRA. The National Court Reporters Association.

(11) NVRA. The National Verbatim Reporters Association.

(12) RPR. Registered professional reporter.

(13) SECRETARY. A person selected by the board to serve as secretary of the board.



Section 34-8B-3 - License required.

No person, except as otherwise provided by law, shall practice or attempt to practice court reporting in this state or hold himself or herself out as a court reporter unless the person is a licensed court reporter.



Section 34-8B-4 - Alabama Board of Court Reporting - Creation; composition; meetings; compensation.

(a) There is created the Alabama Board of Court Reporting. The board shall be operative within 60 days of June 1, 2006. ACRA shall provide administrative support to the board until such time as the board employs sufficient employees to implement and administer this chapter.

(b) The board shall consist of seven members as follows:

(1) Four court reporters certified by ABCR, NCRA, NVRA, or by the board, two of whom shall be employed in official capacities and two of whom shall be employed in a freelance setting.

(2) Two members in good standing with the Alabama State Bar Association.

(3) One additional member.

(c) Appointments to the board shall be made as follows:

(1) The Governor shall appoint one official court reporter, one freelance court reporter, and one member of the Alabama State Bar Association. ACRA, NCRA, NVRA, and the Alabama State Bar Association shall respectively submit a list of three names for each appointment to the Governor for consideration.

(2) The Lieutenant Governor shall appoint one member of the Alabama State Bar Association from a list of three names submitted by the Alabama State Bar Association.

(3) The President Pro Tempore of the Senate shall appoint one member who is an official court reporter from a list of three names submitted by ACRA.

(4) The Speaker of the House of Representatives shall appoint one member who is a freelance court reporter from a list of three names submitted by ACRA.

(5) The Chief Justice of the Alabama Supreme Court shall appoint one member from a list of three names submitted by the Administrative Office of Courts.

(d) All members of the board shall be citizens of the United States and the State of Alabama. The lists of names shall be submitted by the designated organizations on or before June 1, 2006. The initial terms shall begin January 1, 2007, and all appointments shall be made prior to January 1 of every year.

(e) The initial members shall serve the following terms as designated by the Governor:

(1) Three members shall serve for two years.

(2) Two members shall serve for three years.

(3) Two members shall serve for four years.

(f) Subsequent terms of office shall be for four years. No member shall serve more than two consecutive terms. In the event of a vacancy, the appointing authority for the position shall fill the vacancy. Each member shall serve until his or her successor is duly appointed and qualified.

(g) The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The board shall annually report to the Legislature by the second legislative day of each regular session to what extent the board has complied with the diversity provisions provided for in this subsection.

(h) At its first meeting each calendar year, the board shall elect a chair, vice chair, and secretary from its membership. No member shall be elected to serve more than two consecutive years in the same office.

(i) After the initial appointments have been made, the board shall meet by January 2007, for the purpose of organizing and transacting business. Thereafter, the board shall meet not less than twice annually and as frequently as deemed necessary by the chair or a majority of the members. The board shall meet at such time and place as designated by the board. A quorum shall consist of four members.

(j) Board members shall receive the same travel expenses and per diem as state employees pursuant to Article 2, commencing with Section 36-7-20, Chapter 7, Title 36. The expenses shall be paid out of the funds of the board. Reimbursement shall not be made if funds are insufficient.



Section 34-8B-5 - Alabama Board of Court Reporting - Duties.

The board shall have all of the following duties and responsibilities:

(1) Act on matters concerning competency licensure only and the process of granting, suspending, reinstating, and revoking a license.

(2) Establish a procedure for the investigation of complaints against licensed court reporters and for the conduct of hearings in which complaints are heard.

(3) Set a fee schedule for granting licenses and renewals of licenses subject to the Alabama Administrative Procedure Act.

(4) Maintain a current register of licensed court reporters and a current register of temporarily licensed court reporters. Registers shall be matters of public record.

(5) Maintain a complete record of all proceedings of the board.

(6) Adopt continuing education requirements no later than October 1, 2007. Requirements shall be implemented no later than January 1, 2008, and shall include all courses approved by the Alabama State Bar for continuing legal education.

(7) Determine the content of and administer examinations to be given to applicants for licensure as certified court reporters and issue numbered licenses to applicants found qualified.

(8) Maintain records of its proceedings and a register of all persons licensed by the board which shall be a public record and open to inspection.



Section 34-8B-6 - Complaints; hearing; penalties; appeal.

(a) All complaints shall be in writing, signed by the person making the complaint, and addressed to the chair of the board. All complaints shall contain the name and address of the person against whom the complaint is brought and a description of the conduct giving rise to the complaint. Complaints shall be submitted within 90 days of such conduct and a copy shall be provided to the licensed court reporter within five business days of receipt by the board. The copy shall be sent by certified mail or by such other means of delivery to ensure that the licensed court reporter charged in the complaint shall receive actual notice. After investigation of the charges, the board shall conduct a hearing at which time it may dismiss the charges, may impose a fine not to exceed one thousand dollars ($1,000), or may revoke or suspend the license of the licensee.

(b) The licensee may appeal a decision of the board imposing an administrative fine or revoking or suspending a license by submitting a request to the board for reconsideration within 90 days following the decision of the board. If no resolution is achieved, further appeals shall be submitted to the circuit court in the jurisdiction of the residence of the licensee. Any licensee whose application for licensure or for renewal of licensure was denied, or whose license was revoked, may reapply after 12 months have elapsed. The board may then reissue a license or rescind any disciplinary action if a majority of the members vote in favor of the action.



Section 34-8B-7 - Promulgation of rules.

The board shall promulgate rules necessary to implement and administer this chapter. The rules shall be adopted pursuant to the Alabama Administrative Procedure Act. The rules shall be published in the standards of professional practice and made available to all licensees.



Section 34-8B-8 - Violations; penalties.

After January 1, 2007, any person who undertakes or attempts to undertake the practice of court reporting for remuneration without first having procured a license, or who knowingly presents or files false information with the board for the purpose of obtaining a license or who violates this chapter shall be guilty of a Class C misdemeanor. A person who is not licensed may not bring or maintain an action to recover fees for court reporting services that he or she performed in violation of this chapter. Whenever it appears to the board that any court reporter has violated this chapter, the board may, in its own name, petition the circuit court of the county in which the violation occurred to enjoin the violation.



Section 34-8B-9 - Recovery by board of damages; liability of board members.

(a) The board may sue and be sued in its own name to recover actual or compensatory damages, including interest and court costs, sustained as the result of disciplinary action taken against any licensee or any other person who violates this chapter or rules promulgated hereunder.

(b) All members of the board shall be immune from civil liability while acting within the scope of their duties as board members.



Section 34-8B-10 - Examinations and testing; unauthorized use of license number.

(a) To be licensed as a court reporter, an applicant shall be a United States citizen or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, and shall pass the Written Knowledge Examination administered by the board, ACRA, NCRA, or NVRA, and shall pass an Alabama skills examination or provide documentation of having passed the NCRA Registered Professional Reporter Examination or NVRA CVR Examination. The board shall examine or establish, or both, examination and testing procedures to enable the board to ascertain the competency of applicants for licensure. Each such skills examination shall be given at least twice each calendar year. Applications for licensure shall be signed and sworn by the applicants and submitted on forms furnished by the board. An applicant who furnishes the board with satisfactory proof of graduation from a court reporting program or its equivalent shall, upon payment of a reasonable fee in an amount determined by the board, be examined by the board. All applicants who are found qualified to engage in the practice of court reporting pursuant to this chapter shall be issued a license as a certified court reporter and an identifying number. The license shall be valid until September 30th of the year of its issuance.

(b) No certified court reporter may authorize the use of his or her license number on any transcript not produced through his or her personal effort or supervision, or both. Violation of this subsection may be grounds for license suspension or revocation.

(c) The board shall approve at least two reporter examinations each year and may hold such additional examinations as are necessary. The secretary shall give public notice of the time and place of each examination at least 120 days prior to the date set for the examination. Any person desiring to take the examination shall file his or her application with the board at least 30 days prior to the date of the examination. The preparation, administration, and grading of the examination shall be governed by the rules prescribed by the board, but the board may engage ACRA to conduct the examination under the supervision of the board. Upon determining the results of the examination, the board shall notify each applicant as to whether the applicant has passed the examination. Notification shall be by written notice mailed to the applicant by certified mail to the applicant's address as indicated on the application.



Section 34-8B-11 - Reciprocity agreements; nonresidential licenses; fees.

(a) The board shall enter into reciprocal agreements with any state, agency, or other entity that licenses, certifies, or registers court reporters (NCRA or NVRA, or both) if the board finds that the state, agency, or other entity has substantially the same or more stringent requirements than the board.

(b) The reciprocity agreement shall provide that the board shall license a person who is currently licensed, certified, or registered in another state or by another agency or other entity if that state, agency, or other entity agrees to license, certify, or register any licensees licensed pursuant to this chapter.

(c) Nonresident court reporters desiring to make a verbatim record of any testimony of a proceeding, the jurisdiction of which is within the courts of Alabama or where appeal to any court of Alabama is allowable by law, shall make annual application for a nonresident license. The applicant shall make application on the same forms as required of other applicants, shall pay a fee in an amount determined by the board, and shall present proof that the applicant is a competent licensed court reporter in another state. The board shall issue a nonresident license upon the finding that the applicant is a competent licensed court reporter in another state. The license shall be valid for a period not to exceed one year from the date of issuance. A nonresident court reporter shall reapply for licensure annually. An annual fee in an amount determined by the board shall be required.

(d) The board shall establish the fees appropriate in processing reciprocal licensing.



Section 34-8B-12 - Licensing fees.

The annual fees for licensure pursuant to this chapter shall be established by the board and shall cover a 12-month period beginning October 1 of each year. All fees collected by the board shall be paid into the State Treasury to the credit of the Board of Court Reporting Fund which is hereby created. Moneys in the fund shall be subject to withdrawal only upon warrant of the state Comptroller to be issued upon certification of the secretary. Any funds remaining in the fund at the end of each fiscal year in excess of two hundred fifty thousand dollars ($250,000), shall be available to the board to provide for the education and training of court reporters. At all times the board shall retain a sum not in excess of two hundred fifty thousand dollars ($250,000), to meet any emergency which may affect the efficient operation of the board. No funds shall be withdrawn or expended except as budgeted and allocated pursuant to this chapter and only in amounts as stipulated in the general appropriations bill or other appropriations bills.



Section 34-8B-13 - Renewal of licenses.

Each person licensed pursuant to this chapter shall apply for renewal of his or her license pursuant to dates established by the board. A renewal fee in an amount determined by the board shall be paid and thereupon the board shall issue a numbered license establishing that the holder is entitled to practice court reporting for the period determined by the board. The board shall require specific continuing education as a condition for license renewal. The board may provide for the late renewal of a license which has lapsed and may require the payment of a late fee or an examination, or both, prior to issuing a renewal license. Licensees shall notify the board in writing of any change of address within 30 days of the change.



Section 34-8B-14 - Licensing of current court reporters; certified shorthand reporters.

(a) Any person who is engaged in the practice of court reporting on June 1, 2006, and who provides to the board an affidavit setting forth his or her past education and work experience as a court reporter and an affidavit of a judge for whom he or she has worked as an official court reporter or three licensed attorneys, unrelated by blood or marriage to the person and who have utilized the services of the court reporter, which attests to the court reporter's proficiency in court reporting, upon payment of a fee in an amount determined by the board, shall be licensed to practice as a court reporter. The deadline for receiving applications for grandfathering is December 31, 2012.

(b) Any member in good standing of ACRA licensed as a certified shorthand reporter on June 1, 2006, upon payment of the licensure fee in an amount determined by the board, shall be automatically granted a license pursuant to this chapter and thereby may practice as a court reporter.

(c) Members of ACRA who hold the certified shorthand reporter certification and do not apply for certification within one year of June 1, 2006, shall be required to take the certified court reporter examination in order to become a certified court reporter.



Section 34-8B-15 - Temporary license.

(a) Commencing on August 1, 2012, any person who is a graduate of a court reporting program may receive a temporary license to practice as a court reporter from the board. Application for the temporary graduate license shall be made to the board, on forms approved by the board, and the payment of a fee in an amount determined by the board. The temporary license shall be valid for 18 months from the date of issuance.

(b) In the event that a temporary license expires without the temporary licensee having passed the examination for full licensure, court reporting services by the temporary licensee shall cease and desist immediately upon the expiration of the temporary license, and the board may not be held liable for lost income to the temporary licensee or to the court reporting firm.



Section 34-8B-16 - Inactive status.

The board shall establish an inactive status for persons who are not actively engaged in the practice of court reporting.



Section 34-8B-17 - Disposition of funds; collection of fees.

All moneys collected pursuant to this chapter shall be deposited into the Board of Court Reporting Fund. All expenses incurred by the board in implementing and administering this chapter shall be paid out of the fund provided that the expenses of the board shall not be in excess of the moneys in the fund. The board may charge and collect the following fees which shall be deposited into the fund:

(1) An application fee for any temporary or regular license.

(2) An examination fee.

(3) A renewal fee for any temporary or regular license.

(4) A reinstatement fee for any application for reinstatement of a temporary or regular license which has been placed on inactive status, revoked or suspended.

(5) A fee for the renewal of a license after the due date which shall be increased 20 percent for each month or fraction thereof that payment is delayed, unless the delay is caused by conditions resulting from additional requirements imposed by the board. Notwithstanding the foregoing, delinquency of more than 60 days shall result in revocation of licensure.

(6) A change of information fee.

(7) Necessary administrative fees including, but not limited to, reasonable costs for copying, labels, and lists.



Section 34-8B-18 - Sunset provision.

The board shall be an enumerated board pursuant to Sections 41-20-1 to 41-20-16, inclusive. The board is subject to the provisions of the Alabama Sunset Law of 1981. The board shall automatically terminate on September 30, 2008, and every four years thereafter, unless a bill is passed that the board be continued, modified, or reestablished.






Chapter 9 - DENTISTS AND DENTAL HYGIENISTS.

Article 1 - General Provisions.

Section 34-9-1 - Definitions.

For the purposes of this chapter, the following terms shall have the respective meanings ascribed by this section:

(1) ANNUAL REGISTRATION. The documentary evidence that the board has renewed the authority of the licensee to practice dentistry or dental hygiene in this state.

(2) BOARD. The Board of Dental Examiners of Alabama.

(3) COMMERCIAL DENTAL LABORATORY. A technician or group of technicians available to any or all licensed dentists for construction or repair of dental appliances.

(4) EXPANDED DUTY DENTAL ASSISTANT. A dental assistant who holds a current expanded license certificate from the board.

(5) GENERAL ANESTHESIA. A controlled state of unconsciousness, accompanied by a partial or complete loss of protective reflexes, including inability to independently maintain an airway and respond purposefully to physical stimulation or verbal command, produced by a pharmacologic method.

(6) LICENSE. The grant of authority by the board to a person to engage in the practice of dentistry or dental hygiene.

(7) LICENSE CERTIFICATE. The documentary evidence under seal of the board that the board has granted authority to the licensee to practice dentistry or dental hygiene in this state.

(8) LICENSED DENTIST. A dentist who holds a current license certificate from the board.

(9) LICENSED HYGIENIST. A hygienist who holds a current license certificate from the board.

(10) LOCAL ANESTHESIA. The elimination of sensations, especially pain in one part of the body by topical application or regional injection of a drug.

(11) PRACTICE OF DENTISTRY ACROSS STATE LINES.

a. The practice of dentistry as defined in Section 34-9-6 as it applies to the following:

1. The rendering of a written or otherwise documented professional opinion concerning the diagnosis or treatment of a patient located within this state by a dentist located outside this state as a result of transmission of individual patient data by electronic or other means from within this state to the dentist or his or her agent.

2. The rendering of treatment to a patient located within this state by a dentist located outside this state as a result of transmission of individual patient data by electronic or other means from this state to the dentist or his or her agent.

3. The holding of himself or herself out as qualified to practice dentistry, or use any title, word, or abbreviation to indicate or induce others to believe that he or she is licensed to practice dentistry across state lines.

b. This definition is not intended to include an informal consultation between a licensed dentist located in this state and a dentist located outside this state provided that the consultation is conducted without compensation or the expectation of compensation to either dentist, and does not result in the formal rendering of a written or otherwise documented professional opinion concerning the diagnosis or treatment of a patient by the dentist located outside the state.

(12) PRIVATE TECHNICIANS. A technician employed by a dentist or group of dentists for a specified salary.

(13) SEDATION. A depressed level of consciousness that retains the patient's ability to independently and continuously maintain an airway and respond appropriately to physical stimulation or verbal command, produced by a pharmacologic method.



Section 34-9-2 - Legislative findings.

(a) The Legislature hereby declares that the practice of dentistry and the practice of dental hygiene affect the public health, safety, and welfare and should be subject to regulation. It is further declared to be a matter of public interest and concern that the dental profession merit and receive the confidence of the public and that only qualified dentists be permitted to practice dentistry and only qualified dental hygienists be permitted to practice dental hygiene in the State of Alabama. All provisions of this chapter relating to the practice of dentistry and dental hygiene shall be liberally construed to carry out these objects and purposes.

(b) The Legislature also finds and declares that, because of technological advances and changing practice patterns, the practice of dentistry and the practice of dental hygiene is occurring with increasing frequency across state lines and that the technological advances in the practice of dentistry and in the practice of dental hygiene are in the public interest.

(c) The Legislature further finds and declares that the practice of dentistry and the practice of dental hygiene are each a privilege. The licensure by this state of nonresident dentists who engage in dental practice and persons who engage in the practice of dental hygiene within this state are within the public interest. The ability to discipline the nonresident dentists and dental hygienists who engage in dental practice in this state is necessary for the protection of the citizens of this state and for the public interest, health, welfare, and safety.



Section 34-9-3 - License or permit required to practice dentistry.

It shall be unlawful for any person to practice dentistry in the State of Alabama except the following:

(1) Those who are now duly licensed or permitted dentists, pursuant to law.

(2) Those who may be hereafter duly licensed or permitted and who are currently registered as dentists, pursuant to this chapter.

(3) Those nonresident dentists who have been issued a special purpose license to practice dentistry across state lines in accordance with Section 34-9-10. This subdivision shall not apply to those dentists who hold a full, unrestricted, and current license or permit issued pursuant to Section 34-9-8 or Section 34-9-10.



Section 34-9-4 - License required to practice dental hygiene or expanded duty dental assisting.

It shall be unlawful for any person to practice dental hygiene or expanded duty dental assisting in the State of Alabama, except:

(1) Those who are now licensed dental hygienists or licensed expanded duty dental assistants, pursuant to law; and

(2) Those who may hereafter be duly licensed and who are currently registered as dental hygienists or expanded duty dental assistants pursuant to the provisions of this chapter.



Section 34-9-5 - Penalties.

Any person who shall engage in the practice of dentistry across state lines or practice dentistry or dental hygiene in this state within the meaning of this chapter without having first obtained from the board a license and an annual registration certificate, when the certificate is required by this chapter, or who violates this chapter, or who willfully violates any published rule or regulation of the board, or who does any act described in this chapter as unlawful, the penalty for which is not herein specifically provided, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than five thousand dollars ($5,000) for each offense, to be fixed by the court trying the case, and in addition thereto may be, in the discretion of the court, sentenced to hard labor for the county for a period not to exceed 12 months.



Section 34-9-6 - What constitutes practice of dentistry.

Any person shall be deemed to be practicing dentistry who does any of the following:

(1) Performs, or attempts or professes to perform, any dental operation or dental service of any kind, gratuitously or for a salary, fee, money or other remuneration paid, or to be paid, directly or indirectly, to himself or herself, or to any person in his or her behalf, or to any agency which is a proprietor of a place where dental operations or dental services are performed.

(2) Directly or indirectly, by any means or method, makes impression of the human tooth, teeth, jaws or adjacent tissue, or performs any phase of any operation incident to the replacement of a tooth or any part thereof.

(3) Supplies artificial substitutes for the natural teeth, and who furnishes, supplies, constructs, reproduces, or repairs any prosthesis (fixed or removable), appliance, or any other structure to be worn in the human mouth.

(4) Places such appliance or structure in the human mouth, or adjusts, attempts, or professes to adjust the same, or delivers the same to any person other than the dentist upon whose prescription the work was performed.

(5) Professes to the public by any method to furnish, supply, construct, reproduce, or repair any prosthesis (fixed or removable), appliance, or other structure to be worn in the human mouth, or who diagnoses, or professes to diagnose, prescribe for, professes to prescribe for, treats or professes to treat disease, pain, deformity, deficiency, injury, or physical condition of the human teeth or jaws, or adjacent structure, or who extracts or attempts to extract human teeth, or remove tumors, abnormal growths, or other lesions from the human gums, jaws, and adjacent structures, or who operates for cleft lip or palate, or both; or who treats surgically or mechanically fractures of the human jaw; or who administers local or general anesthetics in the treatment of any dental lesion.

(6) Repairs or fills cavities in the human teeth.

(7) Uses a roentgen, radiograph, or digital imaging machine for the purpose of making dental roentgenograms, radiographs, or digital images, or who gives, or professes to give, interpretations or readings of dental roentgenograms, radiographs, or digital images, or radiographic or roentgen therapy.

(8) Administers an anesthetic of any nature in connection with a dental procedure.

(9) Uses the words "dentist," "dental surgeon," "oral surgeon," or the letters "D.D.S.," "D.M.D." or any other words, letters, title, or descriptive matter which in any way represents him or her as being able to diagnose, treat, prescribe, or operate for any disease, pain, deformity, deficiency, injury, or physical condition of the teeth or jaws, or adjacent structures.

(10) States, or professes, or permits to be stated or professed by any means or method whatsoever that he or she can perform or will attempt to perform dental procedures, or render a diagnosis connected therewith.

(11) Performs any clinical operation included in the curricula of recognized dental colleges; provided, that members of the faculty, teachers, instructors, fellows, interns, residents, dental students, student dental hygienists, and student expanded duty dental assistants who are employed by or who are taking courses or instructions at the University of Alabama School of Dentistry or such other dental colleges, hospitals, or institutions in Alabama, as may be approved by the board; and provided, that the work of fellows, interns, residents, dental students, and student dental hygienists is performed within the facilities of such dental colleges, hospitals, and institutions under the supervision of an instructor and as an adjunct to his or her course of study or training, shall not be required to take examination or obtain a license certificate and renewal license certificate when all of such work, dental procedures, and activities are confined to his or her work in the college, hospital, or other institution and the work is done without remuneration other than the regular salary or compensation paid by such colleges, hospitals, or other institutions.

(12) Professes to the public by any method to bleach human teeth, performs bleaching of the human teeth alone or within his or her business, or instructs the public within his or her business, or through any agent or employee of his or her business, in the use of any tooth bleaching product.



Section 34-9-6.1 - Mobile dental facilities or portable dental operations.

(a) For purposes of this section, the following words have the following meanings:

(1) DENTAL HOME. The dental home is the ongoing relationship between the dentist and the patient, inclusive of all aspects of oral health care, delivered in a comprehensive, continuously accessible, coordinated, and family-centered way.

(2) MOBILE DENTAL FACILITY. Any self-contained facility in which dentistry or dental hygiene is practiced which may be moved, towed, or transported from one location to another.

(3) OPERATOR. A person licensed to practice dentistry in this state or an entity which is approved as tax exempt under Section 501(c)(3) of the Internal Revenue Code which employs dentists licensed in the state to operate a mobile dental facility or portable dental operation.

(4) PORTABLE DENTAL OPERATION. The use of portable dental delivery equipment which is set up on site to provide dental services outside of a mobile dental facility or a dental office and uses non-fixed dental equipment and independent plumbing.

(b) In order to operate a mobile dental facility or portable dental operation, an operator shall first obtain a certificate of registration issued by the board. The operator shall complete an application in the form and manner required by the board and shall meet all qualifications established by rules of the board.

(c) A mobile dental facility shall comply with all of the following requirements:

(1) The operator shall maintain an official business address which shall not be a post office box and which shall be within this state and be associated with an established dental facility which shall have an official business address on record with the board. The address shall be filed with the board as part of the application for a certificate of registration.

(2) The operator shall maintain an official telephone number of record which shall be accessible 24 hours a day and which shall be filed with the board as part of the application for a certificate of registration. The telephone number shall have 911 capability.

(3) The board shall be notified within 30 days of any change in address, location, or telephone number of record. The notification shall also include the method by which patients are notified of the change of address, location, or telephone number of record. For purposes of this subdivision, patient shall mean any individual who has received treatment or consultation of any kind within two years of the date of the proposed change of address, location, or telephone number of record.

(4) All written or printed documents available from or issued by the mobile dental facility shall contain the official business address and telephone number of record for the mobile dental facility .

(5) When not in transit, all dental and official records shall be maintained at the official business address.

(6) The operator shall maintain a written procedure for emergency follow-up care for patients treated in a mobile dental facility, which includes arrangements for treatment in a dental facility that is permanently established in the area within a 50-mile radius where services are provided subject to a qualified dentist being located in the area and subject to the dentist agreeing to provide follow-up care. An operator who either is unable to identify a qualified dentist in the area or is unable to arrange for emergency follow-up care for patients otherwise shall be obligated to provide the necessary follow-up care via the mobile dental facility or the operator may choose to provide the follow-up care at his or her established dental practice location in the state or at any other established dental practice in the state which agrees to accept the patient. An operator who fails to arrange or provide follow-up care as required herein shall be considered to have abandoned the patient, and the operator and any dentist or dental hygienist, or both, who fail to provide the referenced follow-up care shall be subject to disciplinary action by the board.

(7) The mobile dental facility shall have communication abilities that enable the operator to contact necessary parties in the event of a medical or dental emergency. The communication abilities shall enable the patient or the parent or guardian of the patient treated to contact the operator for emergency care, follow-up care, or information about treatment received. The provider who renders follow-up care must also be able to contact the operator and receive treatment information, including radiographs.

(8) The mobile dental facility and the dental procedures performed therein shall comply with all applicable federal and state laws and all applicable rules of the board promulgated pursuant to Section 34-9-43.

(9) Any driver of a mobile dental facility shall possess a valid Alabama driver's license appropriate for the operation of the vehicle. A copy of the driver's license of each driver shall be submitted to the board at least 30 days prior to the individual operating a mobile dental facility.

(10) All mobile dental facilities authorized in this section which are a vehicle or which are to be towed or otherwise transported by another vehicle shall be registered in this state.

(11) The operator of a mobile dental facility shall not perform services on a minor without the signed consent from the parent or guardian which form shall be established by the board. The consent form shall inquire whether the prospective patient has received dental care from a licensed dentist within one year and if so, the consent form shall request the name, address, and phone number of the dental home. If the information provided to the operator does not identify a dental home for the prospective patient, the operator shall contact the Alabama Medicaid Agency for assistance in identifying a dental home for Medicaid eligible patients. If this information is provided to the operator, the operator shall contact the designated dental home by phone, facsimile, or electronic mail and notify the dental home of the prospective patient's interest in receiving dental care from the operator. If the dental home confirms that an appointment for the prospective patient is scheduled with the dentist, the operator shall encourage the prospective patient or his or her guardian to seek care from the dental home. The consent form shall document that the patient, or legal guardian, understands the prospective patient has an option to receive dental care from the mobile dental facility or his or her designated dental home if applicable. The consent form shall require the signature of a parent or legal guardian if the patient is a minor.

(12) Each operator of a mobile dental facility shall maintain a written or electronic record detailing for each location where services are performed all of the following information:

a. The street address of the service location.

b. The dates of each session.

c. The number of patients served.

d. The types of dental services provided and the quantity of each service provided.

e. Any other information requested by rule of the board.

(13) The written or electronic record shall be made available to the board within 10 days of a request.

(14) Each mobile dental facility shall possess all applicable county and city licenses or permits to operate at each location.

(d) The mobile dental facility shall comply with the following physical requirements and inspection criteria:

(1) Ready access in a ramp or lift.

(2) A properly functioning sterilization system.

(3) Ready access to an adequate supply of potable water, including hot water.

(4) A covered galvanized, stainless steel, or other noncorrosive container for deposit of refuse and waste materials.

(5) Ready access to toilet facilities which shall be located within the mobile dental facility . Operators applying for a certificate prior to July 1, 2008, are not required to meet this requirement. Any governmental entity operating a mobile dental facility shall only be required to have ready access to toilet facilities.

(6) All licenses and permits as required by Section 34-9-13 on site.

(7) Ready access to an emergency kit.

(8) Sharps containers and red biohazard equipment available on site.

(e) A portable dental operation shall comply with all of the following requirements:

(1) The operator shall maintain an official business address which shall not be a post office box and which shall be within this state and be associated with an established dental facility which shall have an official business address on record with the board. The address shall be filed with the board as part of the application for a certificate of registration.

(2) The operator shall maintain an official telephone number of record which shall be accessible 24 hours a day and which shall be filed with the board as part of the application for a certificate of registration. The telephone number shall have E-911 capability.

(3) The board shall be notified within 30 days of any change in address, location, or telephone number of record. The notification shall also include the method by which patients are notified of the change of address, location, or telephone number of record. For purposes of this subdivision, patient shall mean any individual who has received treatment or consultation of any kind within two years of the date of the proposed change of address, location, or telephone number of record.

(4) All written or printed documents available from or issued by the portable dental operation shall contain the official business address and telephone number of record for the portable dental operation.

(5) When not in transit, all dental and official records shall be maintained at the official business address.

(6) The operator shall maintain a written procedure for emergency follow-up care for patients treated in a portable dental operation, which includes arrangements for treatment in a dental facility that is permanently established in the area within a 50-mile radius where services are provided subject to a qualified dentist being located in the area and subject to the dentist agreeing to provide follow-up care. An operator who either is unable to identify a qualified dentist in the area or is unable to arrange otherwise for emergency follow-up care for patients shall be obligated to provide the necessary follow-up care via the portable dental operation, or the operator may choose to provide the follow-up care at his or her established dental practice location in the state or at any other established dental practice in the state which agrees to accept the patient. An operator who fails to arrange or provide follow-up care as required herein shall be considered to have abandoned the patient, and the operator and any dentist or dental hygienist, or both, who fail to provide the referenced follow-up care shall be subject to disciplinary action by the board.

(7) The portable dental operation shall have communication abilities that enable the operator to contact necessary parties in the event of a medical or dental emergency. The communication abilities shall enable the patient or the parent or guardian of the patient treated to contact the operator for emergency care, follow-up care, or information about treatment received. The provider who renders follow-up care must also be able to contact the operator and receive treatment information, including radiographs.

(8) The portable dental operation and the dental procedures performed therein shall comply with all applicable federal and state laws and all applicable rules of the board promulgated pursuant to Section 34-9-43.

(9) The operator of a portable dental operation may not perform services on a minor without the signed consent from the parent or guardian on a form established by the board. The consent form shall request information as to whether the prospective patient has received dental care from a licensed dentist within one year and, if so, shall request the name, address, and phone number of the dental home. If the information provided to the operator does not identify a dental home for the prospective patient, the operator shall contact the Alabama Medicaid Agency for assistance in identifying a dental home for Medicaid eligible patients. If this information is provided to the operator, the operator shall contact the designated dental home by phone, facsimile, or electronic mail and notify the dental home of the prospective patient's interest in receiving dental care from the operator. If the dental home confirms that an appointment for the prospective patient is scheduled with the dentist, the operator shall encourage the prospective patient or his or her guardian to seek care from the dental home. The consent form shall document that the patient, or legal guardian, understands the prospective patient has an option to receive dental care from either the portable dental operation or his or her designated dental home, if applicable. The consent form shall require the signature of a parent or legal guardian if the patient is a minor.

(10) Each operator of a portable dental operation shall maintain a written or electronic record detailing for each location where services are performed all of the following information:

a. The street address of the service location.

b. The dates of each session.

c. The number of patients served.

d. The types of dental services provided and the quantity of each service provided.

e. Any other information requested by rule of the board.

(11) The written or electronic record shall be made available to the board within 10 days of a request.

(12) Each portable dental operation shall possess all applicable county and city licenses or permits to operate at each location.

(f) The portable dental operation shall comply with all physical requirements and inspection criteria established by rule of the board and shall comply with the license and permit requirements of Section 34-9-13.

(g) The mobile dental facility or a portable dental operation shall be inspected by the board or its representative prior to receiving a certificate of registration. Once registered, the mobile dental facility or a portable dental operation shall be subject to periodic unannounced audits and inspections by the board.

(h) The mobile dental facility or a portable dental operation shall comply with the current recommendations for infection control practices for dentistry as promulgated by the Centers for Disease Control and any rule of the board relating to infection control or reporting in a dental office.

(i) The initial application for a certificate of registration shall include the full name, address, and telephone number of the dentists and dental hygienists working at the facility or operation. The initial application for a certificate of registration shall also include proof of insurance from a licensed insurance carrier that the operator has in force at least one million dollars ($1,000,000) of general liability insurance. The operator shall be required to maintain one million dollars ($1,000,000) of general liability insurance at all times for which the mobile dental facility or portable dental operation is licensed by the Board of Dental Examiners. Governmental entities which operate mobile dental facilities or portable dental operations shall not be required to have or maintain any amount of general liability insurance. The operator shall advise the board in writing within 15 days of any change in the employment of any dentist or dental hygienist working at the facility or operation.

(j) The operator shall notify the board in writing within 10 days of any change made relating to a dentist to whom patients are to be referred for follow-up care as provided in subdivision (6) of subsection (c).

(k) The operator shall notify the board in writing within 10 days of any change in the procedure for emergency follow-up care as provided in subdivision (6) of subsection (c).

(l) At the conclusion of each patient's visit to the mobile dental facility or a portable dental operation, the patient shall be provided with a patient information sheet which shall also be provided to any individual or entity to whom the patient has consented or authorized to receive or access the patient's records. The information sheet shall include at a minimum the following information:

(1) The name of the dentist or dental hygienist, or both, who performed the services.

(2) A description of the treatment rendered, including billing service codes and fees associated with treatment and tooth numbers when appropriate.

(3) If applicable, the name, address, and telephone number of any dentist to whom the patient was referred for follow-up care and the reason for such referral.

(4) The name, address, and telephone number, if applicable, of a parent or guardian of the patient.

(m) In the event a mobile dental facility or a portable dental operation is to be sold, the current operator shall inform the board and the Alabama Medicaid Agency, if the operator is an Alabama Medicaid enrolled provider, at least 10 days prior to the sale being completed and shall be required to disclose the purchaser to the board and the Alabama Medicaid Agency, if the operator is an Alabama Medicaid enrolled provider, via certified mail within 10 days after the date the sale is finalized. The operator of a mobile dental facility or a portable dental operation shall notify the board and the Alabama Medicaid Agency, if the operator is an Alabama Medicaid enrolled provider, at least 30 days prior to cessation of operation. Such notification shall include the final day of operation and a copy of the notification shall be sent to all patients and shall include the manner and procedure by which patients may obtain their records or transfer those records to another dentist. It is the responsibility of the operator to take all necessary action to insure that the patient records are available to the patient, a duly authorized representative of the patient, or a subsequent treating dentist. For purposes of this subsection, a patient shall mean any individual who has received any treatment or consultation of any kind within two years of the last date of operation of the mobile dental facility or a portable dental operation.

(n) A mobile dental facility or a portable dental operation that accepts or treats a patient but does not refer patients for follow-up care when such follow-up care is clearly necessary, shall be considered to have abandoned the patient and will subject the operator and any dentist or dental hygienist, or both, who fails to provide the referenced follow-up care to disciplinary action by the board.

(o) In addition to the requirements of this section, any operator, dentist, or dental hygienist working or performing any services at a mobile dental facility or a portable dental operation shall be subject to the provisions of this chapter. Any violation of the provisions of this section shall subject the operator, dentist, or dental hygienist to the penalties provided in Section 34-9-18, and no order imposing penalties pursuant to Section 34-9-18 shall be made or entered except after notice and hearing by the board with any such order being subject to judicial review.

(p) The board may promulgate rules to implement and enforce this section.

(q) A mobile dental facility or portable dental operation shall conform to all requirements of this chapter, rules promulgated by the board pursuant to this chapter, any rule or regulation promulgated by the Occupational Safety and Health Administration, the federal Centers for Disease Control and Prevention, and the Alabama Department of Public Health, and any applicable federal, state, or local law, regulation, guideline, or ordinance including, but not limited to, those relating to radiographic equipment, flammability, construction, sanitation, medical waste transportation, zoning, prevention of infection and disease, facility operation, and licenses or permits to operate.

(r) This section shall not apply to any existing Jefferson County Department of Health mobile dental facilities that have been in service providing dental care within Jefferson County prior to December 31, 2007.

(s) This section shall not apply to any mobile dental facility or portable dental operation which is operated during a state of emergency declared by the Governor as authorized in Section 31-9-8.

(t) It is the express intent of the Legislature that no state agency, including, but not limited to, the Alabama Medicaid Agency, shall restrict any mobile dental facility or portable dental operation which complies with the provisions outlined herein and all applicable state and federal rules from participation in its programs.

(u) Notwithstanding any other provision of law, any entity which is approved as tax exempt under Section 501(c)(3) of the Internal Revenue Code and employs dentists licensed in this state shall continue to be able to employ dentists licensed in this state and to provide dental services in the same manner and under the same conditions as licensed on June 7, 2008.



Section 34-9-7 - Exemption of certain practices and operations.

Nothing in this chapter shall apply to the following practices, acts, and operations:

(1) The practice of his or her profession by a physician or surgeon holding a certificate of qualification as a medical doctor and licensed as such under the laws of this state, provided he or she shall not practice dentistry as a specialty.

(2) The practice of dentistry in the discharge of their official duties by graduate dentists or dental surgeons in the United States Army, Navy, Air Force, or other armed services, public health service including, but not limited to, a federally qualified health center authorized and operating under Section 330 of the Public Health Service Act (42 U.S.C. § 254B), provided, however, that such federally qualified health centers shall register pursuant to Section 34-9-7.2 (provided further however, dentists, dental hygienists, and other personnel employed by any public health service which performs dental health care for the general public under programs funded in whole or part by the state or federal government shall be subject to all of the provisions of this chapter and the rules and regulations duly promulgated by the board governing the practice of dentistry and dental hygiene in this state), Coast Guard, or Veteran's Administration.

(3) The practice of dentistry by a licensed dentist of other states or countries at meetings of the Alabama Dental Association or components thereof, or other like dental organizations approved by the board, while appearing as clinicians, or when appearing in emergency cases upon the specific call of dentists duly licensed under this chapter.

(4) The filling of prescriptions of a licensed and registered dentist, as hereinafter provided, by any person or persons, association, corporation, or other entity for the construction, reproduction, or repair of prostheses (fixed or removable) or appliances on a cast made by or from impressions made by a licensed and currently registered dentist, to be used or worn as a substitute for natural teeth; provided, that the person or persons, association, corporation, or other entity, shall not solicit or advertise, directly or indirectly, by mail, card, newspaper, pamphlet, radio, television, Internet, or otherwise, to the general public to construct, reproduce, or repair prostheses (fixed or removable) or other appliances to be used or worn as substitutes for natural teeth.

(5) The use of roentgen machines or other means for making radiographs, digital images, or similar records, of dental or oral tissues under the supervision of a licensed dentist or physician; provided, that the services shall not be advertised by any name whatever as an aid or inducement to secure dental patronage, and no person shall advertise that he or she has, leases, owns, or operates a roentgen or other machine for the purpose of making dental radiographs or images, of the human teeth or tissues or the oral cavity, or administering treatments thereto for any disease thereof.

(6) The giving of a general anesthetic by a nurse anesthetist who administers a general anesthetic under the direct supervision of a duly licensed dentist to a patient who is undergoing dental treatment rendered by the dentist.

(7) The use of a nurse in the practice of professional or practical nursing, as defined in Sections 34-21-1 through 34-21-26, by a dentist.

(8) A dentist who engages in the practice of dentistry across state lines in an emergency, as defined by the board.

(9) A dentist who engages in the practice of dentistry across state lines on an irregular or infrequent basis. The "irregular or infrequent" practice of dentistry across state lines is considered to occur if the practice occurs less than 10 times in a calendar year or involves fewer than 10 patients in a calendar year, or the practice comprises less than one percent of the diagnostic or therapeutic practice of the dentist.

(10) A dentist, dental hygienist, or expanded duty dental assistant on active duty, or performing his or her duties as a reservist in the military, is not subject to any fee required for a special purpose license to practice dentistry across state lines. The dentist, dental hygienist, or expanded duty dental assistant shall notify the board in advance of his or her participation in military activities and shall forward a copy of his or her current dental license or permit, or both, to the board. The dentist, dental hygienist, or expanded duty dental assistant shall also provide proof of military status and any orders requiring him or her to perform dental treatment services in this state.



Section 34-9-7.1 - Exemption of participation in continuing education course.

The practice of dentistry by a dentist licensed in another state as a part of participation in a continuing education course conducted, taught, or supervised by the University of Alabama School of Dentistry or any other dental college, hospital, or institution in Alabama which is approved by the board is exempt from the licensing requirements of this chapter.



Section 34-9-7.2 - Registration of a 501(c)(3) entity.

A 501(c)(3) entity, as defined under Section 501(c)(3) of the Internal Revenue Code, that operates a dental clinic that provides dental services shall register with the board. The information provided to the board as a part of the registration process shall include the name of the corporation, the nonprofit status of the corporation, sites where dental services shall be provided by the corporation, and the names of all persons employed by, or contracting with, the corporation who are required to hold a license pursuant to this chapter. A copy of the entity's 501(c)(3) certification from the Internal Revenue Service shall be filed with the board. If the entity has multiple clinics, the entity shall register each clinic with the board and the entity shall have one licensed dentist serving as chief of dental services for all of the clinics. All dentists, hygienists, and expanded duty dental assistants at each clinic shall possess the applicable licenses or permits required by this chapter and shall be subject to this chapter.



Section 34-9-8 - Dental facility teaching permits; dental facility special teaching permits.

(a) The board shall annually issue dental faculty teaching permits to persons who are bona fide members of the faculty of a dental college, if they hold a dental degree but are not licensed and registered to practice dentistry, dental hygiene, or expanded duty dental assisting in the state. The dean of any dental college located in the state shall annually certify to the board the bona fide members of the clinical faculty of the college who are not licensed and registered to practice dentistry or dental hygiene in the state. The board shall issue teaching permits to applicants upon the certification by the dean. The teaching permits shall be invalid if the holder ceases to be a member of the clinical faculty of the dental college. The dean of any dental college shall promptly notify the board regarding changes in the faculty which affect the eligibility of a faculty member to possess a teaching permit. The holder of a teaching permit shall be subject to this chapter and may perform all clinical operations which a person licensed to practice dentistry, dental hygiene, or expanded duty dental assisting in the state is entitled to perform. The operations may only be performed within the facilities of the dental college or any other facility approved by the board as an adjunct to his or her teaching functions in the college. An annual fee established pursuant to this chapter shall be paid to the board when the teaching permit is issued.

(b) The board shall annually issue dental faculty special teaching permits to persons who are bona fide members of the faculty of a dental college if they hold a dental degree but are not licensed and registered to practice dentistry, dental hygiene, or expanded duty dental assisting in the state. The dean of any dental college located in the state shall annually certify to the board the bona fide members of the clinical faculty of the college who are not licensed and registered to practice dentistry, dental hygiene, or expanded duty dental assisting in the state. The board shall issue special teaching permits to applicants upon certification by the dean. The special teaching permits shall be invalid if the holder ceases to be a member of the clinical faculty of the dental college. The dean of any dental college shall promptly notify the board regarding changes in the faculty which affect the eligibility of a faculty member to possess a special teaching permit. The holder of a special teaching permit shall be subject to this chapter and may perform all clinical operations on his or her private patients which a person licensed to practice dentistry or dental hygiene in the state is entitled to perform. The clinical operations may only be performed within the faculty private practice facilities of the dental college or any other facility approved by the board. An annual fee established pursuant to this chapter shall be paid to the board when the special teaching permit is issued.



Section 34-9-9 - Exercise of independent professional judgment by dentists; prohibited business arrangements or relationships; penalties.

(a) No person other than a dentist licensed pursuant to this chapter or a 501(c)(3) entity registered under Section 34-9-7.2 may do any of the following:

(1) Employ a dentist, dental hygienist, or expanded duty dental assistant in the operation of a dental office.

(2) Place in the possession of a dentist, dental hygienist, expanded duty dental assistant, or other agent such dental material or equipment as may be necessary for the management of a dental office on the basis of a lease or any other agreement for compensation for the use of such material, equipment, or offices.

(3) Retain the ownership or control of dental equipment, material, or office and make the same available in any manner for the use of a dentist, dental hygienist, expanded duty dental assistant, or other agent.

(4) The term "person" as used in this section, shall not in any way pertain to state, county, municipal, or city institutions but shall be deemed to include any individual, firm, partnership, corporation, or other entity not licensed to practice dentistry in the State of Alabama.

(5) Nothing in this subsection shall apply to bona fide sales of dental equipment, material, or office secured by a chattel mortgage or retention title agreement, or to an agreement for the rental of the equipment or office by bona fide lease at a reasonable amount, and under which agreement the licensee under this chapter maintains complete care, custody, and control of the equipment and the practice. Further, nothing in this subsection shall prohibit or restrict persons, firms, or corporations from employing or retaining licensed dentists to furnish dental treatment for their employees or dependents of their employees.

(b) A prohibited business arrangement or relationship as defined in subsection (a) shall not be considered a violation of that subsection if a prohibited arrangement or relationship results from the death of a licensed dentist and is cured within 12 months of the date of the death.

(c) The purpose of this section is to prevent a non-dentist from influencing or otherwise interfering with the exercise of a dentist's independent professional judgment. In addition to the acts specified in subsection (a), no person, other than a dentist licensed in accordance with this chapter, shall enter into a relationship with a person licensed under this chapter pursuant to which the unlicensed person exercises control over the selection of a course of treatment for a patient, the procedures or materials to be used as a part of such course of treatment, or the manner in which such course of treatment is carried out by the licensee.

(d) No person other than a dentist licensed pursuant to this chapter or a 501(c)(3) entity registered under Section 34-9-7.2 shall exercise control over any of the following:

(1) The patient records of a dentist.

(2) Policies and decisions relating to pricing, credit, refunds, warranties, and advertising.

(3) Decisions relating to office personnel and hours of practice.

(e) Any licensed or permitted dentist, dental hygienist, or expanded duty dental assistant who enters into any of the arrangements or relationships in violation of subsection (a) or subsection (c) with an unlicensed person as defined above, may be subject to any of the penalties set forth in Section 34-9-18.



Section 34-9-10 - Application; licensure by credentials; special purpose license.

(a) Every person who desires to practice dentistry within the State of Alabama shall file an application prescribed by the board. Notwithstanding the method of obtaining licensure or any particular requirement set forth herein, every person as a prerequisite to licensure shall be at least 19 years of age, of good moral character, a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, a graduate of a dental school or college accredited by the American Dental Association Commission on Dental Accreditation and approved by the board and shall satisfy any other requirement set forth in any rule adopted by the board.

(b) Licensure by examination shall be applicable to the following categories:

(1) Those individuals who have never been licensed or taken an examination and whose application to take an examination administered or approved by the board is received by the board within 18 months of graduation from dental school.

(2) Those individuals who have successfully passed an examination approved but not administered by the board so long as an application for licensure is received by the board within five years of the date of notification of passing such examination. All applicants shall pay a fee which shall accompany the application.

(c) Any individual who possesses a current license in any state, who has passed an examination approved by the board and who has, since graduation from dental or dental hygiene school, practiced or participated in a clinical residency or practiced dentistry or dental hygiene in the Armed Forces or with the public health service shall be eligible for licensure if an application is received by the board within five years of the completion of the subject residency or Armed Forces or public health service commitment. All the above applicants shall pay a fee which shall accompany the application.

(d) Licensure by credentials may be utilized to evaluate the theoretical knowledge and clinical skill of a dentist, dental hygienist, or expanded duty dental assistant when an applicant for licensure by credentials holds a dental, dental hygiene, or expanded duty dental assisting license in another state. The board may promulgate rules and regulations relating to licensure by credentials in addition to any requirements by law. An applicant for licensure by credentials shall satisfy all of the following:

(1) The dentist, dental hygienist, or expanded duty dental assistant shall have been engaged in the active practice of clinical dentistry, clinical dental hygiene, or clinical expanded duty dental assisting or in full-time dental, dental hygiene, or clinical expanded duty dental assisting education for the five years or 5,000 hours immediately preceding his or her application.

(2) The applicant shall hold a current, valid, unrevoked, and unexpired license in a state having examination standards regarded by the board as an equivalent to the Alabama standards.

(3) The board of examiners in the state of current practice shall verify or endorse that the applicant's license is in good standing without any restrictions.

(4) The dentist, dental hygienist, or expanded duty dental assistant shall not be the subject of a pending disciplinary action in any state in which the individual has been licensed which shall be verified by a query to the National Practitioner Data Bank, the Health Integrity Protection Data Bank, the American Association of Dental Boards Clearing House for Disciplinary Information, or any other pertinent bank currently existing or which may exist in the future.

(5) The applicant shall provide a written statement agreeing to be interviewed at the request of the board.

(6) The individual shall successfully pass a written jurisprudence examination.

(7) There shall be certification from the United States Drug Enforcement Administration and from the state board of any state in which the applicant is or has been licensed that the DEA registration is not the subject of any pending disciplinary action or enforcement proceeding of any kind.

(8) The dentist applicant shall submit affidavits from two licensed dentists practicing in the same geographical area where the applicant is then practicing or teaching attesting to the moral character, standing, and ability of the applicant. The dental hygiene applicant shall submit affidavits from two licensed dentists or two licensed dental hygienists, or any combination of two thereof, practicing in the same geographical area where the applicant is then practicing or teaching attesting to the moral character, standing, and ability of the applicant. The expanded duty dental assistant applicant shall submit affidavits from two licensed dentists, two licensed dental hygienists, or two licensed expanded duty dental assistants, or any combination of two thereof, practicing in the same geographical area where the applicant is then practicing or teaching attesting to the moral character, standing, and ability of the applicant.

(9) The applicant shall provide the board with an official transcript with school seal from the school of dentistry, school of dental hygiene, or expanded duty dental assisting which issued the applicant's professional degree or execute a request and authorization allowing the board to obtain the transcript.

(10) The applicant shall be a graduate of a dental, dental hygiene, or expanded duty dental assisting school, college, or educational program approved by the board.

(11) The applicant shall not be the subject of any pending or final action from any hospital revoking, suspending, limiting, modifying, or interfering with any clinical or staff privileges.

(12) The applicant shall not have been convicted of a felony or misdemeanor involving moral turpitude or of any law dealing with the administering or dispensing of legend drugs, including controlled substances.

(13) The board may consider or require other criteria including, but not limited to, any of the following:

a. Questioning under oath.

b. Results of peer review reports from constituent dental societies or federal dental services.

c. Substance abuse testing or treatment.

d. Background checks for criminal or fraudulent activities.

e. Participation in continuing education.

f. A current certificate in cardiopulmonary resuscitation.

g. Recent case reports or oral defense of diagnosis and treatment plans.

h. Proof of no physical or psychological impairment that would adversely affect the ability to practice dentistry or dental hygiene with reasonable skill and safety.

i. An agreement to initiate practice within the State of Alabama within a period of one year.

j. Proof of professional liability coverage and that coverage has not been refused, declined, cancelled, nonrenewed, or modified.

k. Whether the applicant has been subject to any final disciplinary action in any state in which the individual has been licensed which shall be verified by a query in the National Practitioner Data Bank, the Health Integrity Protection Data Bank, the American Association of Dental Boards Clearing House for Disciplinary Information, any state where the applicant has been licensed, or any other pertinent bank currently existing or which may exist in the future.

l. Whether the applicant's DEA registration or any state controlled substances permit has ever been revoked, suspended, modified, restricted, or limited in any way. Provided, however, that any discipline that results only from a failure to timely renew a registration or permit shall not prevent an applicant from being eligible for this method of licensure.

(14) If all criteria and requirements are satisfied and the board determines, after notice and hearing, that the individual committed fraud or in any way falsified any information in the application process, the license may be revoked by the board.

(15) In addition to the requirements for applicants seeking licensure by credentials, an applicant desiring to practice a specialty only shall satisfy the following requirements:

a. The specialty shall be one in a branch of dentistry approved by the American Dental Association.

b. The applicant shall satisfy the existing educational requirements and standards set forth by the American Dental Association for that approved specialty.

c. An applicant who chooses to announce or practice a specialty shall limit his or her practice exclusively to the announced special area or areas of dental practice.

d. If an applicant who is initially licensed by credentials for a specialty practice decides to renounce his or her specialty and practice general dentistry, and the license originally issued did not require a general dental license but rather a specialty license, or the applicant originally passed only a specialty examination, the applicant may not practice general dentistry until he or she successfully passes the board's regular general dentistry examination. However, if the applicant has passed a general dentistry examination or has a general dentistry license, was practicing a specialty, and decides not to continue that specialty and practice only general dentistry, the applicant is eligible for licensure by credentials as a general dentist.

(e) Notwithstanding the provisions of subsection (a), the board shall issue a special purpose license to practice dentistry across state lines to an applicant who has met the following requirements:

(1) The applicant holds a full and unrestricted license to practice dentistry in any state of the United States or in territories, other than the State of Alabama, in which the individual is licensed.

(2) The applicant has not had any disciplinary action or other action taken against him or her by any state or licensing jurisdiction. If there has been previous disciplinary or other action taken against the applicant, the board may issue a certificate of qualification if it finds that the previous disciplinary or other action indicates that the dentist is not a potential threat to the public.

(3) The applicant submits an application for a certificate of qualification for a special purpose license to practice dentistry across state lines on a form provided by the board, remits an application fee in an amount established by the board, and pays a fee.

(f) A special purpose license issued by the board to practice dentistry across state lines limits the licensee solely to the practice of dentistry across state lines. The special purpose license shall be valid for a period of up to three years, shall expire on a renewal date determined by the board, and may be renewed upon receipt of a renewal fee as established by the board. Failure to renew a license according to the renewal schedule established by the board shall cause the special purpose license to be inactive. An applicant may reapply for a special purpose license to practice dentistry across state lines following placement of the license on inactive status. The applicant shall meet the qualifications of subsection (e) in order to be eligible for renewal of the license.

(g) Notwithstanding the provisions of this section, the board shall only issue a special purpose license to practice dentistry across state lines to an applicant whose principal practice location and license to practice are located in a state or territory of the United States whose laws permit or allow for the issuance of a special purpose license to practice dentistry across state lines or similar license to a dentist whose principal practice location and license are located in another state. It is the stated intent of this section that dentists who hold a full and current license in the State of Alabama be afforded the opportunity to obtain, on a reciprocal basis, a license to practice dentistry across state lines in any other state or territory of the United States as a precondition to the issuance of a special purpose license as authorized by this section to a dentist licensed in the other state or territory. The board shall determine which states or territories have reciprocal licensure requirements meeting the qualifications of this section.

(h) Any individual who does not qualify for licensure pursuant to any of the above subsections but who has passed an examination approved by the board and possesses a current license in another state is eligible to apply for licensure upon payment of a fee. The board shall have discretion whether to require an examination for any such individual, including the time, place, type, and content of any such examination.

(i) A current license shall mean one in good standing authorizing the individual to practice in the state of issuance.



Section 34-9-11 - Examination of applicants; issuance of licenses.

When application and accompanying proof as are required herein are found satisfactory, the board shall notify the applicant to appear for examination at a time and place to be fixed by the board, and each applicant shall be examined and graded by number in lieu of name. All examinations provided for in this chapter shall be approved by the board and shall be of such type and character as to test the qualifications of the applicant to practice dentistry. It is provided, however, that the board may recognize any written parts of an examination given by the Joint Commission on National Dental Examinations in lieu of such examinations or subject to such examinations as the board may approve. Those found qualified by the board shall be granted a license and a license certificate which shall bear a serial number, the full name of the licensee, the date of issuance, and the seal of the board, and shall be signed by each member of the board.



Section 34-9-12 - Recording, reporting requirements.

(a) Every person granted a license to practice dentistry, dental hygiene, or expanded duty dental assisting in this state by the board, as herein provided, shall cause his or her license certificate to be recorded in the office of the judge of probate of the county in which he or she desires to practice before beginning the practice of dentistry, dental hygiene, or expanded duty dental assisting in the county. Any person receiving a license from the board, whether or not intending to immediately engage in the practice of dentistry, dental hygiene, or expanded duty dental assisting in this state, shall cause his or her license certificate to be recorded in the office of the judge of probate in one of the counties of this state within 60 days of the issuance of the license certificate.

(b) Every person issued a special purpose license to practice dentistry across state lines shall be subject to the jurisdiction of the board, and all rules and regulations of the board, including all matters relating to discipline. It shall be the affirmative duty of every special purpose licensee to report to the board in writing within 15 days of the initiation of any disciplinary action against the licensee to practice dentistry by any state or territory in which the licensee is licensed. In addition, the licensee agrees, by acceptance of the license, to produce any patient records or materials as requested by the board or to appear before the board or any of its committees following receipt of a written notice issued by the board. The notice may be issued by the board. The failure of a special purpose licensee to report, produce records, or appear as set forth above shall subject the licensee to the disciplinary penalties as set forth in Section 34-9-5.

(c) Every person issued a special purpose license to practice dentistry across state lines shall comply with all laws, rules, and regulations governing the maintenance of patient records, including patient confidentially requirements, regardless of the state where the records of any patient within this state are maintained.



Section 34-9-13 - License and registration certificates to be kept in office of practitioner.

Every practitioner of dentistry, dental hygiene, and expanded duty dental assisting within the meaning of this chapter shall have in his or her possession a license certificate and an annual registration certificate in the office wherein he or she practices.



Section 34-9-14 - Change of address generally.

Every licensed dentist, dental hygienist, and expanded duty dental assistant upon changing his or her place of practice, whether from one building, city, street address, or county to another, shall within 30 days thereafter furnish the secretary-treasurer of the board with the new address. The secretary-treasurer shall acknowledge receipt of change of address within 30 days.



Section 34-9-15 - Annual registration; continuing education.

(a) No person shall practice dentistry, dental hygiene, or expanded duty dental assisting in the State of Alabama unless licensed or permitted by the board and registered annually as required by this chapter. The secretary-treasurer of the board shall issue to each licensee an initial registration form which shall contain space for the insertion of name, address, date, and number of license certificate, and other information as the board shall deem necessary. The licensee shall sign and verify the accuracy of the registration before a notary public after which he or she shall forward the registration to the secretary-treasurer of the board together with a fee. Each subsequent registration shall be made in electronic format or by United States mail upon a form to be determined by the board. On or before October 1 of each year, every dentist, dental hygienist, and expanded duty dental assistant licensed or permitted to practice dentistry, dental hygiene, or expanded duty dental assisting in the state shall transmit either online or by United States mail to the secretary-treasurer of the board the completed form prescribed by the board, together with a fee established by the board pursuant to this chapter, and receive thereafter the current annual registration certificate authorizing him or her to continue the practice of dentistry, dental hygiene, or expanded duty dental assisting in the state for a period of one year. Any license or permit previously granted under the authority of this chapter or any prior dental practice act shall automatically be suspended if the holder thereof fails to secure the annual registration certificate before January 1, each year. Any dentist, dental hygienist, or expanded duty dental assistant whose license or permit is automatically suspended by reason of failure, neglect, or refusal to secure the annual registration certificate shall be reinstated by the board upon payment of the penalty fee plus all accrued annual registration fees up to a maximum of five years, accompanied with the prescribed form for annual registration of the license or permit. Upon failure of any licensee or permittee to file application for the annual registration certificate and pay the annual registration fee on or before November 30, each year, the board shall notify the licensee or permittee by mail addressed to the last address of record that the application and fee have not been received and that, unless the application and fee are received on or before the first day of January, the license or permit shall be automatically suspended. The board shall notify the licensee or permittee by mail addressed to the last address of record of the effective date of the automatic suspension and the provisions for registration of the license or permit. The board shall waive the annual payment of fees herein provided for and issue a current annual registration certificate to any licensee or permittee who, because of age or physical disability, has retired from the practice of dentistry, dental hygiene, or expanded duty dental assisting or who is suffering a malady of a lingering or permanent nature. The board by rule shall waive annual registration and the payment of fees while any licensee is on temporary active duty with any of the Armed Forces of the United States. The waiver of fees herein provided shall be effective so long as the retirement because of age or physical disability or temporary active duty continues.

(b) The board shall adopt and promulgate rules and regulations for the adoption of a program of continuing education for its licensees by October 1, 1991. After that date, the successful completion of continuing education program requirements shall be a requisite for renewal of licenses issued pursuant to this chapter.



Section 34-9-15.1 - Release of records.

(a) Upon the request of a patient or authorized agent of a patient, a dentist shall promptly release to the patient or his or her authorized agent legible and accurate copies of all records of the patient regardless of how they are generated or maintained. The reasonable costs of reproducing copies shall not be more than the amounts authorized by statute and in the absence of any statutory authority no more than the actual cost of the reproduction.

(b) The release of records under this section shall not be made contingent upon the payment of any fee or charge owed by the patient.

(c) The provisions of the section shall survive the closing of a dental office or practice for any reason, including, but not limited to, sale of practice, any disciplinary action, retirement, disability, or death.



Section 34-9-16 - Fee schedule.

The board shall establish and collect reasonable fees provided for in this chapter within the ranges set forth below and without having to engage in the rulemaking process:



Section 34-9-17 - Use of names.

(a) Any person or persons may practice or offer to practice dentistry in connection with any dental office or offices by or under the use of a name other than their own provided their name or names as they appear on their license certificate granted to him or them as a dentist pursuant to this chapter appear in a reasonably dignified manner either following or beneath any name selected and further provided that such person or persons are personally present in their office or offices operating as a dentist or personally overseeing such operations as they are performed in their office or each of their offices. When an associate in practice is on temporary active duty with the armed forces, his or her name may continue to appear in connection with the practice of dentistry at any office or offices. Nothing herein shall allow or permit any person or persons to select a name that suggests or implies a nonprofit or charitable activity. The violation of any of the provisions of this subsection by any dentist may subject such dentist to any of the penalties outlined in Section 34-9-18.

(b) It shall be unlawful for a licensee to permit his or her name to appear in any manner on, within, or in connection with any office which he or she has sold to another licensee and from which he or she has severed active practice, provided the name of the dentist who sells his or her office to a licensed dentist, or in the event of the death of a licensee, the name of the deceased dentist, may remain in the office for a period not to exceed 12 months and it shall also be unlawful for the buyer to permit the former owner's name or the deceased's license to appear in any manner on, within, or in connection with the office, except as herein provided. The violation of any of the provisions of this subsection by any dentist may subject such dentist to the penalties outlined in subsection (b) of Section 34-9-18.

(c) Nothing in this section shall be so construed as to prevent two or more licensed dentists from associating together for the practice of dentistry.



Section 34-9-18 - Grounds for disciplinary action.

(a) The board may invoke disciplinary action as outlined in subsection (b) hereof whenever it shall be established to the satisfaction of the board, after hearing as hereinafter provided, that any dentist, dental hygienist, or expanded duty dental assistant has been guilty of the following:

(1) Fraud, deceit, or misrepresentation in obtaining any license, license certificate, annual registration certificate, money, or other thing of value.

(2) Gross immorality.

(3) Is a menace to the public health or to patients or others by reason of a disease.

(4) Is an habitual user of intoxicants or drugs rendering him or her unfit for the practice of dentistry, dental hygiene, or expanded duty dental assisting.

(5) Has been convicted for violation of federal or state narcotics or barbiturate laws.

(6) Is guilty of negligence or gross negligence.

a. For the purposes of this subdivision, negligence is defined as the failure to do what a reasonably prudent dentist or dental hygienist would have done under the same or similar circumstances or the doing of that which a reasonably prudent practitioner would not have done under the same or similar circumstances.

b. For the purposes of this subdivision, gross negligence is defined as willful or wanton conduct with reckless, malicious, or conscious disregard for the rights or safety of others, or conduct that is so deliberate, outrageous, and callous as to display total indifference to the health or safety of a patient, that could result in serious bodily injury or death.

(7) Is guilty of employing, allowing, or permitting any unlicensed person or persons to perform any work in his or her office which, under this chapter, can only be legally done by a person or persons holding a license to practice dentistry, dental hygiene, or expanded duty dental assisting.

(8) Willfully or negligently violates the rules of the State Department of Health or of the board regarding sanitation.

(9) Is guilty of division of fees, or agreeing to split or divide the fee received for dental service with any person for bringing or referring a patient without the knowledge of the patient or his or her legal representative, except the division of fees between dentists practicing in a partnership and sharing professional fees, or in case of one licensed dentist employing another.

(10) Is guilty of professional connection or association with or lending his or her name to anyone who is engaged in the illegal practice of dentistry, dental hygiene, or expanded duty dental assisting.

(11) Conviction in any court of competent jurisdiction of a felony or a misdemeanor involving moral turpitude.

(12)a. A dental hygienist using or attempting to use in any manner whatsoever any prophylactic list, call list, records, reprints, or copies of same, or information gathered therefrom, of the names of patients whom the dental hygienist served in the office of a prior employer, unless the names appear upon the bona fide call or prophylactic list of his or her present employer and were caused to appear through the legitimate practice of dentistry, dental hygiene, or expanded duty dental assisting as provided for in this chapter.

b. A licensed dentist who aids or abets or encourages a dental hygienist or an expanded duty dental assistant employed by him or her to make use of a prophylactic list or the calling by telephone or by the use of letters transmitted through the mails to solicit patronage from patients formerly served in the office of any dentist employing the hygienist, expanded duty dental assistant, or nurse.

c. An expanded duty dental assistant using or aiding, abetting, or encouraging a dental hygienist to use in any manner whatsoever any prophylactic list, call list, records, reprints, or copies of same, or information gathered therefrom, of the names of patients whom the expanded duty dental assistant served in the office of a prior employer, unless the names appear upon the bona fide call or prophylactic list of his or her present employer and were caused to appear through the legitimate practice of dentistry, dental hygiene, or expanded duty dental assisting as provided for in this chapter.

(13) Pertaining to licensed dentists only, the prescribing, administering or dispensing of any controlled substances enumerated in Schedules I through V contained in the Alabama Uniform Controlled Substances Act, Chapter 2 of Title 20, or any amendment or successor thereto, or any drug not prescribed for any dentally or facially related condition, and/or for any necessary medication during the course of treatment rendered directly by the dentist, for any person not under his or her treatment in the regular practice of his or her profession.

(14) Irregularities in billing an insurance company or other third party payer for services rendered to a patient. For the purposes of this section irregularities in billing shall include: Reporting charges for the purpose of obtaining a total payment in excess of that usually received by the dentist for the services rendered; falsely reporting treatment dates for the purpose of obtaining payment; falsely reporting charges for services not rendered; falsely reporting services rendered for the purpose of obtaining payment; or failing to advise any third party payer that the copayment provisions of a contract have been abrogated by accepting the payment received from the third party payer as full payment.

(15) Violating any rule adopted by the board.

(16) Has had his or her license or permit to practice dentistry, dental hygiene, or expanded duty dental assisting from another state suspended or revoked based upon acts similar to those described in this section. A certified copy of the record of suspension or revocation of the state making the suspension or revocation shall be conclusive evidence thereof.

(17) Violating any provision of this chapter.

(b) When the board finds any dentist, dental hygienist, or expanded duty dental assistant guilty of any of the grounds set forth in subsection (a), it may enter an order imposing one or more of the following penalties:

(1) Refuse to issue the dentist, dental hygienist, or expanded duty dental assistant any license or permit provided for in this chapter.

(2) With the exception of negligence as defined in paragraph (a)(6)a. revoke the license or permit of any dentist, dental hygienist, or expanded duty dental assistant.

(3) Suspend the license or permit of any dentist, dental hygienist, or expanded duty dental assistant.

(4) Enter a censure.

(5) Issue an order fixing a period and terms of probation best adapted to protect the public health and safety and to rehabilitate the dentist, dental hygienist, or expanded duty dental assistant.

(6) Impose an administrative fine not to exceed five thousand dollars ($5,000) for each count or separate offense.

(7) Impose restrictions on the scope of practice.

(8) Impose peer review or professional education requirements.

(9) Assess the costs of the disciplinary proceedings.

(c) Failure to comply with any final order of the board, including, but not limited to, an order of censure or probation, is cause for suspension or revocation of a license.

(d) No disciplinary action as outlined in subsection (b) or (c) hereof shall be invoked or entered except after hearing by the board as provided in this chapter, and such order is subject to judicial review as provided by this chapter.

No order of suspension or revocation provided in this section shall be made or entered except after hearing by the board as provided in this chapter, and the order shall be subject to judicial review as provided by this chapter.

(e) The board may temporarily suspend a special purpose license to practice dentistry across state lines without a hearing on either of the following grounds:

(1) The failure of the licensee to appear or produce records or materials as requested by the board.

(2) The initiation of a disciplinary action against the licensee by any state or territorial licensing jurisdiction in which the licensee holds a license to practice dentistry.

Notwithstanding any other provision of law, including the Alabama Administrative Procedure Act, the temporary suspension provided herein shall remain in effect until either the licensee has complied with the request of the board or the disciplinary action pending against the licensee has been terminated in favor of the licensee and the temporary suspension has been terminated by a written order of the board. A special purpose license to practice dentistry across state lines is subject to each of the grounds for disciplinary action provided in this section in accordance with the procedures of Section 34-9-24 and the Alabama Administrative Procedure Act.

(f) Members of the board, any agent, employee, consultant, or attorney for the board, and the members of any committee of dentists, dental hygienists, or expanded duty dental assistants impaneled by the board, shall be immune from suits for any conduct in the course of their official duties with respect to investigations or hearings; provided, that the persons act without malice and in good faith that such investigations or hearings are warranted by the facts, known to them after diligent effort to obtain the facts of the matter relative to the investigations or hearings.

(g) Nothing in this chapter shall be interpreted to limit or restrict the authority of the board to discipline any dentist licensed to practice in this state who violates this chapter while engaging in the practice of dentistry within this or any other state.

(h) The board shall have the authority to adopt rules imposing a non-disciplinary administrative penalty for designated violations of this chapter.



Section 34-9-19 - Advertising - Dentist; specialty requirements; practice emphasis; purpose of section; rules and regulations.

(a) For the purpose of this section, the following terms shall have the respective meanings:

(1) ADVERTISEMENT. An advertisement is information communicated in a manner designed to attract public attention to the practice of a dentist as heretofore defined.

(2) DENTIST. Any person licensed to practice dentistry in this state pursuant to this chapter or any entity authorized by law which is formed for the purpose of practicing dentistry.

(3) FALSE. A false statement or claim is one which:

a. Contains a material misrepresentation of fact or law.

b. Omits a material fact rendering the statement or claim when considered as a whole false.

(b) A dentist shall have ultimate responsibility for all advertisements which are approved by him or her or his or her agents or associates and the dentist shall be responsible for the following:

(1) Broadcast advertisements shall be recorded, approved by the dentist, and a recording of the actual transmission shall be retained by the dentist for one year following the final appearance or use of the advertisement. The dentist is responsible for making copies of the advertisement available to the board within 10 days following a request by the board.

(2) Written or printed advertisements shall be approved by the dentist and a copy of the publication in which the advertisement is displayed shall be retained by the dentist for one year following the final appearance or use of the advertisement. The dentist is responsible for making copies of the advertisement available to the board within 10 days following a request by the board.

(3) Other forms of advertisement shall be approved by the dentist and the contents and specifications, where applicable, shall be retained by the dentist for one year following the final appearance or use of the advertisement and the dentist is responsible for making copies of the advertisement available to the board within 10 days following a request by the board.

(c) A dentist may not hold himself or herself out as a specialist or advertise specialty status unless the specialty is approved by the American Dental Association.

(d) Dentists who are not specialists in specialties approved by the American Dental Association may nevertheless advertise that their practice is limited to a specific area of dentistry only if the dentist has obtained membership in or otherwise has been credentialized by an accrediting organization which is recognized by the board as a bona fide organization for such an area of practice.

(e) Notwithstanding any provision of this section to the contrary, a dentist licensed pursuant to this chapter may not hold himself or herself out as a specialist or advertise membership in a specialty recognized by an accrediting organization, unless the dentist has continuously held himself or herself out as a specialist since December 31, 1964, in a specialty recognized by the American Dental Association or has completed a specialty education program approved by the American Dental Association and the Commission on Dental Accreditation and meets either of the following qualifications:

(1) Is eligible for examination by a national specialty board recognized by the American Dental Association.

(2) Is a diplomate of a national specialty board recognized by the American Dental Association.

(f) A dentist licensed under this chapter may not represent to the public without appropriate disclosure that his or her practice is limited to a specific area of dentistry other than a specialty area of dentistry authorized under subsection (e) unless the dentist has attained membership in or has otherwise been credentialed by an accrediting organization which is recognized by the board as a bona fide organization for such an area of dental practice. In order to be recognized by the board as a bona fide accrediting organization for a specific area of dental practice other than a specialty area of dentistry authorized under subsection (c), the organization must condition membership or credentialing of its members upon all of the following:

(1) Successful completion of a formal, full-time advanced education program that is affiliated with or sponsored by a university-based dental school that is beyond the dental degree, is at the graduate or postgraduate level, and is of at least 12 months in duration.

(2) Prior didactic training and clinical experience in the specific area of dentistry which is greater than that of other dentists.

(3) Successful completion of oral and written examinations based on psychometric principles.

(g) Notwithstanding the requirements of subsections (e) and (f), a dentist who lacks membership in or certification, diplomate status, or other similar credentials from an accrediting organization approved as bona fide by either the American Dental Association or the board may announce a practice emphasis in any other area of dental practice if the dentist incorporates in capital letters or some other manner clearly distinguishable from the rest of the announcement, solicitation, or advertisement the following statement: "_____________ (NAME OF ANNOUNCED AREA OF DENTAL PRACTICE) IS NOT RECOGNIZED AS A SPECIALTY AREA BY THE AMERICAN DENTAL ASSOCIATION OR THE BOARD OF DENTAL EXAMINERS OF ALABAMA." If such an area of dental practice is officially recognized by an organization which the dentist desires to acknowledge or otherwise reference in the dentist's announcement, solicitation, or advertisement, the same announcement, solicitation, or advertisement shall also state prominently: "_______________ (NAME OF REFERENCED ORGANIZATION) IS NOT RECOGNIZED AS A BONA FIDE SPECIALTY ACCREDITING ORGANIZATION BY THE AMERICAN DENTAL ASSOCIATION OR THE BOARD OF DENTAL EXAMINERS OF ALABAMA."

(h) The purpose of this section is to prevent a dentist from advertising without appropriate disclosure membership in an organization which may be perceived by the public as recognizing or accrediting specialization or other unique competencies in an area of dentistry that is not recognized or accredited by the American Dental Association or the board in accordance with this section. The purpose of this section is also to prohibit a dentist from advertising a specialty or other area of dental practice without appropriate disclosure unless the special competencies held by the dentist satisfy the requirements of subsections (d) and (f). The Legislature finds that dental consumers can reasonably rely on these requirements as satisfactory evidence of a dentist's attainment of meaningful competencies in the specialty or other bona fide area of dental practice advertised. The Legislature also finds that this process for the recognition of dental specialties and other bona fide areas of dental practice is the least restrictive means available to ensure that consumers are not mislead about a dentist's unique credentials.

(i) A dentist who lacks membership in or certification, diplomate status, or similar credentials from an accrediting organization approved as bona fide by either the American Dental Association or the board may announce a practice emphasis in any other area of dental practice if the dentist incorporates the disclaimer set forth in subsection (g).

(j) The board shall promulgate rules and regulations delineating examples of advertising which would be considered false, fraudulent, misleading, or deceptive.



Section 34-9-19.1 - Advertising - Dental referral service; requirements; prohibitions; penalties.

(a) For purposes of this section, the following words shall have the following meanings:

(1) ADVERTISEMENT. Information communicated in a manner designed to attract public attention to a referral service, participating dentist, or a practice of dentistry.

(2) DENTAL REFERRAL SERVICE. A person, firm, partnership, association, corporation, agent, or employee of any of the foregoing that engages in any business or service for profit that in whole or in part includes the referral or recommendation of persons to a dentist for any form of dental care or treatment.

(3) DENTIST. Any person licensed to practice dentistry or any entity authorized by law which is formed for the purpose of practicing dentistry.

(4) FALSE, FRAUDULENT, MISLEADING, OR DECEPTIVE STATEMENT. A statement or claim having one or more of the following characteristics:

a. One that contains a misrepresentation of fact.

b. One that is likely to mislead or deceive because in context it makes only a partial disclosure of relevant facts.

c. One that is intended or is likely to create a false or unjustified expectation of favorable results.

d. One that implies unusual superior dental ability.

e. One that contains other representations or implications that in reasonable probability will cause an ordinary and prudent person to misunderstand or be deceived.

(5) PARTICIPATING DENTIST. A dentist who has paid a fee to the dental referral service in order to be included on its referral service.

(b) A dental referral service shall not participate in the advertising of or operate a dental referral service unless all of the following conditions are met:

(1) The patient referrals by the dental referral service result from patient-initiated responses to the service's advertising.

(2) The dental referral service discloses to any prospective patient who makes contact with the service that the participating dentists have paid a fee for participation in the service.

(3) The dental referral service does not impose a fee on the participating dentists dependent on the number of referrals or amount of professional fees paid by the patient to the dentist.

(4) Participating dentists charge no more than their usual and customary fees to any patient referred.

(5) The dental referral service registers with the Board of Dental Examiners of Alabama providing all the following information:

a. Name.

b. Street address.

c. Mailing address.

d. Telephone number.

e. Name of registered agent or person responsible for the operation of the dental referral service.

f. Listing of other states where the dental referral service is registered.

g. A copy of the standard form contract that regulates its relationship with participating dentists.

(c) Participating dentists shall not enter into a contract or other form or agreement to accept for dental care or treatment a person referred or recommended for the care or treatment by a dental referral service unless the dental referral service meets all the requirements of this section.

(d) A dental referral service that advertises shall include in each advertisement in legible or audible language, or both, a disclaimer containing all the following statements or information that:

(1) The participating dentist of the dental referral service is a dentist who has paid a fee to participate in the service.

(2) The advertisement is paid for by participating dentists.

(3) No representation is made about the quality of the dental services to be performed or the expertise of the participating dentists.

(4) Participating dentists are not more or less qualified than dentists who are not participating in the service.

(e) Dental referral service advertisements shall not do any of the following:

(1) Advertise or solicit patients in a manner that contains a false, fraudulent, misleading, or deceptive statement in any material respect.

(2) Publish or circulate, directly or indirectly, any false, fraudulent, misleading, or deceptive statement as to the skill or methods of practice of any participating dentist.

(3) Contain a statement or make a recommendation that the dental referral service provides referrals to the most qualified dentists or dental practices.

(4) Contain a review process or a screening.

(5) Contain qualifications or information verification that misleads the public into thinking a participating dentist has obtained special recognition or joined a selective group of licensed dentists by being a participating dentist in the dental referral service.

(f) A violation of Sections 34-9-15, 34-9-19, 34-9-28, or this section, including, but not limited to, advertising in any manner which is false, fraudulent, misleading, or deceptive, shall subject a participating dentist to possible administrative disciplinary actions outlined in Section 34-9-18, after notice and hearing by the Board of Dental Examiners of Alabama and the opportunity for judicial review as provided in this article.



Section 34-9-20 - Unauthorized advertising, selling, or offering of dental services and appliances; injunctions.

Any person, which word when used in this section shall include all legal entities not licensed to practice dentistry in this state, who shall advertise in any manner to the general public that he or she can or will sell, supply, furnish, construct, reproduce, or repair prostheses (fixed or removable), or other appliances to be used or worn as substitutes for natural teeth, or for the regulation thereof, shall be guilty of a misdemeanor, and the circuit courts shall have jurisdiction to enjoin such person from so doing.



Section 34-9-21 - Employing services of commercial dental laboratory or private technician.

(a) Every duly licensed and registered dentist who employs the services of a commercial dental laboratory or private technician for the purpose of constructing, altering, repairing, or duplicating any prostheses (fixed or removable), splint, or orthodontic appliance shall be required to furnish the commercial dental laboratory or private technician an impression or cast made by the dentist when necessary, together with a prescription setting forth the following:

(1) The name and address of the commercial dental laboratory or private dental technician.

(2) The patient's name or identification number, and if a number is used the patient's name shall be written upon the duplicate copy of the prescription retained by the dentist.

(3) The date on which the prescription was written.

(4) A description of the work to be done, with diagram if necessary.

(5) A specification of the type and quality of materials to be used.

(6) The signature of the dentist and his or her license number.

(b) Such prescription shall be made in duplicate form. The duplicate copy shall be retained in a permanent file for a period of two years by the dentist, and the original copy shall be retained on a permanent file for a period of two years by the commercial dental laboratory or private technician. Such permanent file of prescriptions to be kept by such dentists, commercial dental laboratory, or private technician shall be open to inspection at any reasonable time by the board or its duly constituted agent. Failure of the dentist, commercial dental laboratory, or private technician to keep such permanent records of prescriptions which are identifiable with each prostheses (fixed or removable), splint, or orthodontic appliance shall be prima facie evidence of a violation of this chapter and shall constitute and be punishable as a misdemeanor.



Section 34-9-22 - Sale, offer to sell, procurement, or alteration of diploma or certificate; fraud or cheating.

Whoever sells or offers to sell a diploma conferring a dental, dental hygiene, or expanded duty dental assistant degree, or a license certificate or annual registration certificate granted pursuant to this chapter or prior dental act, or procures such diploma or license certificate or annual registration certificate with intent that it shall be used as evidence of the right to practice dentistry or dental hygiene as defined by law, by a person other than the one upon whom it was conferred or to whom such license certificate or annual registration certificate was granted, or with fraudulent intent alters such diploma or license certificate or annual registration certificate, or uses or attempts to use it when it is so altered shall be deemed guilty of a misdemeanor. The board may impose any of the penalties outlined in Section 34-9-18 against any person found guilty of making a false statement or cheating, or of fraud or deception either in applying for a license, a license certificate, or annual registration or in taking any of the examinations provided for herein.



Section 34-9-23 - Title and letters signifying degree.

Any licensed dentist of this state being a graduate of a reputable dental school or college recognized by the board shall have the right to use the title "doctor" or abbreviation thereof before his or her name, or appended to his or her name the letters "D.D.S.," "D.M.D.," or equivalent letters signifying the dental degree conferred upon him or her.



Section 34-9-24 - Statement of charges and notice of hearing before revocation or suspension of license.

No action to revoke or suspend a license or permit shall be taken until the licensee or permittee has been furnished a statement in writing of the charges against him or her, together with a notice of the time and place of the hearing. The statement of charges and notice shall be served upon the licensee or permittee at least 20 days before the date fixed for hearing, either personally or by registered or certified mail sent to his or her last known physical home or office address or post office address, or any combination of them.



Section 34-9-25 - Judicial review of orders of board.

From any order of the board imposing any of the penalties found in Section 34-9-18, any party affected thereby may bring an action in the circuit courts to set aside the order on the ground that same is unlawful or arbitrary.



Section 34-9-26 - Examination, qualifications, licensing, etc., of dental hygienists and expanded duty dental assistants.

(a) No person shall practice as a dental hygienist in this state until such person has passed an examination given by the board or approved by the board, or both, under rules and regulations as the board may promulgate and the payment of a fee. The board shall issue licenses and license certificates as dental hygienists to those persons who have passed the examination and have been found qualified by the board. The license certificate and annual registration certificate shall be displayed in the office in which the dental hygienist is employed. No person shall be entitled to a license and license certificate unless the person is 19 years of age and of good moral character. Each applicant for examination and license as a dental hygienist shall be a graduate of a school of dental hygiene which has been approved by the board, or in lieu thereof, shall have served as a dental assistant for a period of time established by board rule and shall have served at least one year as a dental hygienist trainee under a training permit issued by the board to a qualified dentist practicing in this state in accordance with the dental hygienist training program established by the board. Any person practicing in violation of this section shall be guilty of a misdemeanor, and the board may impose the penalties outlined in Section 34-9-18 for such violation.

(b) No person shall practice as an expanded duty dental assistant in this state until such person has passed an examination given by the board or approved by the board, or both, under rules and regulations as the board may promulgate and the payment of a fee. The board shall issue licenses and license certificates as expanded duty dental assistants to those persons who have passed the examination and have been found qualified by the board. The license certificate and annual registration certificate shall be displayed in the office in which the expanded duty dental assistant is employed. No person shall be entitled to a license and license certificate unless the person is 19 years of age and of good moral character. Each applicant for examination and license as an expanded duty dental assistant shall be a graduate of a school of expanded duty dental assisting which has been approved by the board. Any person practicing in violation of this section shall be guilty of a misdemeanor, and the board may impose the penalties outlined in Section 34-9-18 for such violation.



Section 34-9-27 - Employment, supervision, and practice of dental hygienists and expanded duty dental assistants.

Dental hygienists and expanded duty dental assistants shall work only under the direct supervision of a duly licensed dentist practicing in this state. Dental hygienists and expanded duty dental assistants may perform any duties allowed by rule or regulation of the board and assist a licensed or permitted dentist in his or her practice; however, expanded duty dental assistants may not perform any irreversible procedure, including surgery. Any dental hygienist licensed by the board under this section who has completed the curriculum for dental hygienists at a dental school approved by the board shall have the right to use the title Registered Dental Hygienist or the abbreviation thereof, "R.D.H." appended to his or her name signifying the license conferred. The board may impose any of the penalties outlined in Section 34-9-18 against any dentist who shall permit any dental hygienist or expanded duty dental assistant working under his or her supervision to perform any operation other than those permitted under the provisions of this section, and may impose the penalties outlined in Section 34-9-18 against any dental hygienist or expanded duty dental assistant who shall perform any operation other than those permitted under this section.



Section 34-9-28 - Notification of change of address or employer; annual registration requirements.

It shall be the duty of all licensed dental hygienists and expanded duty dental assistants to notify the board, in writing, of any change of address or employer and have issued to them an annual registration certificate by the board. Any dental hygienist or expanded duty dental assistant whose license shall be automatically suspended by reason of failure, neglect, or refusal to secure the annual registration certificate may be reinstated by the board upon payment of the penalty fee plus the current year's registration fee. The form and method provided for in Section 34-9-15 shall apply to the annual registration of dental hygienists.



Section 34-9-29 - Injunctions against violations of chapter.

When it appears to the board that any person is violating any of the provisions of this chapter, the board may in its own name bring an action in the circuit court for an injunction, and said court of this state may enjoin any person from violating this chapter regardless of whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted. For purposes of this section, person shall be deemed to include any individual, firm, partnership, corporation, professional association, professional corporation or other entity.






Article 2 - Board of Dental Examiners.

Section 34-9-40 - Creation; composition.

(a) In order to accomplish the purposes and to provide for the enforcement of this chapter, there is hereby created the board. The board is hereby vested with the authority to carry out the purposes and enforce the provisions of this chapter. On June 24, 1959, the members of the present board now in existence shall hold office for the remainder of their respective terms for which they have been elected and thereafter until their successors are elected and qualified and shall constitute the board under this chapter. The board shall consist of six dentists who shall be selected in the method set forth herein all of whom having been actively engaged in the practice of dentistry in the State of Alabama for at least five years next preceding the date of their election and one dental hygienist elected at-large as provided in subsection (b). Each member of the board shall be a citizen of this state. No member of the board shall be a member of the faculty of any dental school, dental college, dental hygiene school, or dental hygiene college or receive any financial benefits for teaching in any dental school, dental college, dental hygiene school, or dental hygiene college or have a financial interest in a commercial dental laboratory or a dental supply business. One member, who is qualified as provided herein, shall be selected by the Alabama Dental Society every five years. As for all elections of members, any group of 10 or more licensed dentists, residing and practicing dentistry in the state, may nominate a candidate for the position of board member by submitting a petition bearing their signatures to the secretary of the board to be postmarked no later than the first day of July in the year of the election. The board shall cause the election ballots to be mailed or published digitally not later than September 1 in the year of the election to all the licensed dentists residing and practicing in the state and currently registered as prescribed by law, along with the annual registration form for the forthcoming fiscal year. Both the annual registration form and fee shall accompany the ballot that shall be postmarked, or otherwise submitted electronically, no later than October 1 to the secretary of the board no later than the first board workday following October 1 each year, ballots being nullified unless accompanied by or electronically filed with completed annual registration form and annual registration fee. Three members of the board shall be present at the time the ballots, digital or physical, are tallied. Any candidate receiving a majority of the votes shall be declared elected to the board and will take the oath of office on or before October 15 in the year of his or her election. In the event no candidate receives a majority of the votes cast, the board shall conduct a run-off election between the two candidates receiving the largest number of votes. The board shall cause the ballots pertaining to the run-off election to be mailed or digitally published on or before October 31 of the election year to all the licensed dentists who have renewed their licenses for the succeeding year as of October 1 of the current year, are residing and practicing in the state, and currently are registered as prescribed by law, and the ballots pertaining to the run-off election shall be postmarked or digitally published no later than the fourteenth day of November in the year of the run-off election and received, if mailed, by the secretary of the board no later than the first board workday following the fourteenth day of November. All mailed ballots received after this date shall be nullified. In the event of a run-off election, the candidate receiving the largest number of votes in the run-off election shall be declared elected to the board and shall take the oath of office and begin his or her term of office no later than the next scheduled board meeting. Every member elected shall hold office for a period of five years, which terms shall begin immediately upon taking an oath to properly and faithfully discharge the duties of his or her office and until his or her successor is elected and qualified, and the member so elected shall not at the expiration of the term be eligible to succeed himself or herself. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. Except for the board member position selected by the Alabama Dental Society, vacancies on the board shall be filled by the board by the appointment of the immediate past member of the board, and if for any reason the immediate past member of the board is unable to accept the appointment, then the board shall fill the vacancy by appointment of the most recent past board member who is willing to accept the appointment. If no past board member accepts the appointment, then the board may, by majority vote, appoint any licensed dentist qualified under the provisions of this chapter. In the event of a vacancy in the position selected by the Alabama Dental Society, the Alabama Dental Society shall select a dentist who is qualified as provided herein to fill the vacancy. Members of the board shall be removed by a two-thirds vote of the registered dentists in the state for neglect of duty or any just cause, by petition to the secretary of the board by 10 percent of the licensed dentists in the state. On or before July 1, 1962, the board shall send a copy of this section to all licensed dentists in the state.

(b)(1) One member of the board shall be a licensed dental hygienist. The dental hygienist member shall be of good moral and ethical character and shall have been actively engaged in the practice of dental hygiene in the State of Alabama for at least five years preceding the date of election. No dental hygienist member shall be a member of the faculty of any dental school, dental college, dental hygiene school, or dental hygiene college or receive any financial benefits for teaching in any dental school, dental college, dental hygiene school, or dental hygiene college or have a financial interest in a commercial dental laboratory or dental supply business while serving on the board.

(2) The dental hygienist member shall be elected as follows:

a. Any group of 10 or more licensed dental hygienists, residing and practicing dental hygiene in the State of Alabama, may nominate a candidate for the dental hygienist position by submitting a petition bearing their signatures to the secretary of the board no later than the first day of July in the year of an election. The board shall cause election ballots to be mailed or published digitally no later than September 1 in the year of an election to all the licensed dental hygienists residing and practicing in the state and currently registered as prescribed by law. Both the annual registration form and the registration fee shall accompany the ballot that shall be postmarked or otherwise submitted electronically no later than October 1 to the secretary of the board no later than the first board workday following October 1 each year, and the ballots will be nullified unless accompanied by or electronically filed with a completed annual registration form and the annual registration fee.

b. Three members of the board shall be present at the time the ballots, digital or physical, are tallied. Any candidate receiving a majority of the votes shall be declared elected to the board and shall take the oath of office on or before October 15 in the year of his or her election. In the event no candidate receives a majority of the votes cast, the board shall conduct a run-off election between the two candidates receiving the largest number of votes. The board shall cause the ballots pertaining to any run-off election to be mailed or digitally published on or before October 31 of the election year to all licensed dental hygienists who have renewed their licenses for the succeeding year as of October 1 of the current year, are residing and practicing in the state, and are currently registered as prescribed by law, and the ballots pertaining to the run-off election shall be postmarked or digitally submitted no later than the fourteenth day of November in the year of the run-off election and received, if mailed, by the secretary of the board no later than the first board workday following November 14. All mailed ballots received after November 14 shall be nullified. In the event of a run-off election, the dental hygienist candidate receiving the largest number of votes in the run-off election shall be declared elected to the board and shall take the oath of office and begin his or her term of office no later than the next scheduled board meeting.

c. All elections as described above shall be conducted by the board.

(3) The dental hygienist member shall be removed by a two-thirds vote of the registered dental hygienists in the state for neglect of duty or any just cause by petition to the secretary of the board by 10 percent of the licensed dental hygienists in the state.

(4) The dental hygienist member shall hold that position for a period of five years, which term shall begin immediately upon taking an oath to properly and faithfully discharge the duties of his or her office and continue until his or her successor is elected and qualified, and the member so elected shall not at the expiration of the term be eligible to succeed himself or herself. If a vacancy occurs in the position of dental hygienist, the unexpired term shall be filled by the board by the appointment of the immediate past dental hygienist member. If for any reason the immediate past dental hygienist member is unable to accept the appointment, then the board shall fill the vacancy by a majority vote of the other board members by the appointment of some other past dental hygienist member. If a vacancy occurs and there is not an immediate past dental hygienist member or other past dental hygienist member, the vacancy shall be filled by a unanimous vote of the board by the appointment of some otherwise qualified dental hygienist.

(5) The dental hygienist member shall advise the board on matters relating to dental hygiene and shall only be permitted to vote on matters relating to dental hygiene. The board shall provide the dental hygienist member with timely notice of all board meetings and the dental hygienist member shall be allowed to attend all meetings unless prohibited by law from attendance at any disciplinary hearings. The board shall not adopt any rule relating to the practice of dental hygiene unless the proposed rule has been submitted to the dental hygienist member for review and comment at least 30 days prior to its adoption. The dental hygienist member shall be entitled to the same compensation and expenses paid to dentist members of the board pursuant to Section 34-9-41.

(c) Any dentist or dental hygienist who has been found guilty of violating this chapter or any provision of a dental practice act of any other state and as a result his or her license was revoked, suspended, or placed on probation or who has been convicted of a felony, shall not be eligible for election or membership on the board for a period of five years from the termination of any such revocation, suspension, or probation.



Section 34-9-41 - Officers of board; seal; meetings; compensation; disposition of funds.

The board shall annually elect from its membership a president, vice-president, and secretary-treasurer and may employ staff members who are not members of the board. The board shall have a common seal. The board shall hold an annual meeting in Birmingham at the University of Alabama School of Dentistry as soon as practical after the graduation exercises of the dental school for the purpose of examining or participating in the regional examination of applicants for a license to practice dentistry and dental hygiene or at such other times and places as the board may designate for the purpose of transacting its business and examinations. A majority of the board shall constitute a quorum for the transaction of business at any meeting except that in conducting hearings involving any of the penalties outlined in Section 34-9-18, no less than five members of the board shall be present. In conducting hearings involving any of the penalties outlined in Section 34-9-18, a majority of the board may appoint any former member of the board who for such purposes shall have all the powers and privileges of such office as a regular board member possesses. In conducting or participating in exams, a majority of the board may appoint any former member of the board or such other licensed practicing dentists from a jurisdiction recognized by the board who for such purposes shall have all the powers and privileges of such office as a regular board member possesses. Out of the funds of the board the members thereof shall receive as compensation a sum to be fixed by the board for each day actively engaged in the duties of their office, and in addition board members shall receive the same per diem and travel allowance as is paid by law to state employees for each day actively engaged in the duties of their office. The secretary-treasurer shall receive such compensation as may be fixed by the board, which shall be in addition to his or her per diem and expenses, provided no per diem or expenses shall be allowed unless his or her duties require his or her absence from his or her office. The secretary shall receive such compensation as may be fixed by the board. The secretary-treasurer shall be custodian of all property, money, records and the official seal of the board. All money received by the board under this chapter shall be paid to and received by the secretary-treasurer of the board. The secretary-treasurer shall deposit to the credit of the board all funds paid to the board in a bank selected by its members. The board is authorized to expend such funds as shall be necessary to enforce the provisions of this chapter; to pay salaries, expenses and other costs herein provided; to promote the arts and science of dentistry; and for such other purposes as the board shall consider to be in the best interest of dentistry in this state. All the costs herein provided for shall be paid by checks drawn by the secretary-treasurer and countersigned by the president of the board; except the board may authorize the administrative secretary or the executive director to sign checks for costs that do not exceed a monetary limit to be set by the board in its rules. Should the property be other than money, the secretary-treasurer shall provide for the safekeeping thereof for the use of the board. All money, including license fees, annual renewal license certificate fees, examination fees and any and all other fees and receipts under the provisions of this chapter, are hereby appropriated to the Board of Dental Examiners to be used as herein provided.



Section 34-9-42 - Bond of secretary-treasurer of board; annual report and audit; national affiliation.

The secretary-treasurer of the board shall give bond in such sum as may be prescribed by the board, conditioned to faithfully and honestly discharge the duties of the office according to law, which bond shall be made payable to the Board of Dental Examiners of Alabama and held in the custody of the president of the board. The secretary-treasurer of the board shall compile an annual report which shall contain an itemized statement of all money received and disbursed and a summary of the official acts of the board during the preceding year, and the report shall have attached thereto a certified report and audit made by a certified public accountant of the State of Alabama. A copy of the report and audit shall be filed of record in the office of the Department of Finance of the State of Alabama, and a copy shall be retained by the secretary-treasurer to be rendered upon request, to the dentists at large in the State of Alabama. The board may affiliate with the American Association of Dental Boards, may pay dues to the the association and may send all members of the board to the meetings of the association. Such delegates may receive the per diem herein provided for attending such meetings and reimbursement for necessary expenses audited and allowed by the board.



Section 34-9-43 - Powers and duties generally.

(a) The board shall exercise, subject to this chapter, the following powers and duties:

(1) Adopt rules for its government as deemed necessary and proper.

(2) Prescribe rules for qualification and licensing of dentists and dental hygienists.

(3) Conduct or participate in examinations to ascertain the qualification and fitness of applicants for licenses as dentists and dental hygienists.

(4) Make rules and regulations regarding sanitation.

(5) Formulate rules and regulations by which dental schools and colleges are approved, and formulate rules and regulations by which training, educational, technical, vocational, or any other institution which provides instruction for dental assistants, dental laboratory technicians, or any other paradental personnel are approved.

(6) Grant licenses, issue license certificates, teaching permits, and annual registration certificates in conformity with this chapter to such qualified dentists and dental hygienists.

(7) Conduct hearings or proceedings to impose the penalties specified in Section 34-9-18.

(8)a. Employ necessary persons to assist in performing its duties in the administration and enforcement of this chapter, and to provide offices, furniture, fixtures, supplies, printing, or secretarial service to these persons and expend necessary funds.

b. Employ an attorney or attorneys, subject to the approval of the Attorney General, to advise and assist in the carrying out and enforcing of the provisions of this chapter. Provided, however, if the board contracts with an outside attorney to be general counsel to the board, that attorney or any member of a law firm with which he or she is associated shall not function as the board's prosecutor at disciplinary hearings.

(9)a. Investigate alleged violations of this chapter and institute or have instituted before the board or the proper court appropriate proceedings regarding the violation.

b. Authorize and employ investigators who comply with the Peace Officers' Minimum Standards and Training Act to exercise the powers of a peace officer in investigating alleged violations of the drug or controlled substances laws by persons licensed pursuant to this chapter, including the powers of arrest and inspection of documents.

(10) Adopt rules and regulations to implement this chapter.

(11) Publish, on a quarterly basis, all minutes, except minutes of executive sessions, financial reports, schedules of meetings, including anticipated executive sessions, and other pertinent information on the board's website no later than 90 days following the date of occurrence. In addition, publish or post annually the rules and regulations promulgated by the board, a copy of the Dental Practice Act, and a list of all persons licensed to practice under this chapter.

(12) Attend meetings, seminars, workshops, or events that may improve the function and efficiency of the board or improve the ability of the board to enforce and administer this chapter.

(b) The board, in exercising its powers and duties, shall adhere to guidelines and proceedings of the State Ethics Commission as provided in Chapter 25 of Title 36. The board may adopt rules for the purpose of establishing additional ethical guidelines.



Section 34-9-43.1 - Administration and enforcement of duties; consultants.

(a) The board may employ investigators, attorneys, agents, and any other employees and assistants to aid in the administration and enforcement of the duties of the board. The board may request assistance from the Attorney General, district attorneys, or other prosecuting attorneys of this state in the various circuits and counties. All prosecuting attorneys throughout the state shall assist the board, upon request of either, in any action for injunction or any prosecution without charge or additional compensation.

(b) The board may employ consultants to render professional services such as, but not limited to, reviewing records and providing expert testimony in contested cases to aid the board in carrying out its lawful responsibilities. Consultants shall be compensated for professional services at rates established by the board by rule. In addition, consultants shall be reimbursed for actual reasonable expenses for travel, lodging, meals, long distance telephone expense, and other expenses reasonably incurred in the performance of the consultant's professional services.



Section 34-9-43.2 - Legislative findings; rulemaking authority; liability; scope.

(a) The Legislature finds and declares all of the following:

(1) The power to make rules regulating the practice of dentistry, dental hygiene, and expanded duty dental assisting includes the power to prohibit unlicensed persons from practicing dentistry, dental hygiene, and expanded duty dental assisting and the power to regulate how licensed persons practice the same.

(2) A primary goal of the provision of health care is to prioritize patient health, safety, and welfare.

(3) The Board of Dental Examiners of Alabama is in the best position to determine the dental practices that affect and prioritize the health, safety, and welfare of the public.

(4) It is the intent of the Legislature in enacting this section to immunize the Board of Dental Examiners of Alabama, its members, employees, and agents from liability under state and federal anti-trust laws for the adoption of a rule that prioritizes patient health, safety, and welfare but appears to have elements that appear anti-competitive or have an anti-competitive effect when the effect on public health, safety, and welfare is clearly demonstrated and documented by the Board of Dental Examiners of Alabama.

(b) Subject to subsection (c), rules adopted under this section or Sections 34-9-18 and 34-9-43 may define and regulate the practice of dentistry, dental hygiene, and expanded duty dental assisting in a manner that prioritizes patient health, safety, and welfare, even if the rule has elements that appear anti-competitive or have an anti-competitive effect when the effect on public health, safety, and welfare is clearly demonstrated and documented by the Board of Dental Examiners of Alabama.

(c) A rule adopted under this section or Sections 34-9-18 and 34-9-43 may supplement or clarify any statutory definition but shall not conflict with any statute which defines the practice of dentistry, dental hygiene, and expanded duty dental assisting.

(d) Nothing in this section shall be construed to constrict or expand the current rights and privileges of any individual governed by the Board of Dental Examiners beyond that which existed prior to the ruling in the United States Supreme Court decision N.C. State Bd. of Dental Examiners v. FTC, 135 S.Ct. 1101 (2015).

(e) Nothing in this section shall be construed to constrict or expand the current duties or responsibilities of the members of the Board of Dental Examiners in any context outside of federal or state anti-trust immunity beyond that which existed prior to the ruling in the United States Supreme Court decision N.C. State Bd. of Dental Examiners v. FTC, 135 S.Ct. 1101 (2015).



Section 34-9-44 - Records to be kept by secretary-treasurer; copies and certificates as evidence.

The secretary-treasurer of the board shall keep a registry in which shall be entered the names of all persons to whom license certificates have been granted under this chapter, the numbers of such license certificates, the dates of granting the same and other matters of records, and he or she shall keep a true and correct copy of the minutes of all board meetings, and the book so provided and kept shall be the official book of records. A copy of the records or a copy of the records certified by the secretary-treasurer and under the seal of the board shall be admitted in any of the courts of this state as prima facie evidence of the facts contained in the records and in lieu of the original thereof. A certificate under the hand of the secretary-treasurer and the seal of the board that there is not entered in such record books the name and number of and date of granting such license certificate to a person charged with a violation of any of the provisions of this chapter shall be prima facie evidence of the facts contained therein. Such certificates shall be admitted in any of the courts of this state in lieu of the records of the board. The original books, records, and papers of the board shall be kept at the office of the secretary-treasurer of the board, which office shall be at such place as may be designated by the board.



Section 34-9-45 - Board to assist prosecuting officers.

The board and its members and officers shall assist prosecuting officers in the enforcement of this chapter, and it shall be the duty of the board, its members and officers to furnish the proper prosecuting officers with such evidence as it or they may ascertain to assist them in the prosecution of any violation of this chapter, and the board is authorized for such purposes to make such reasonable expenditures from the funds of the board as it may deem necessary to ascertain and furnish such evidence.



Section 34-9-46 - Subpoenas and testimony.

In all matters pending before it, the board shall have the power to issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books, and records, documentary evidence and materials or other evidence. Any person failing or refusing to appear or testify regarding any matter about which he or she may be lawfully questioned or to produce any papers, books, records, documentary evidence, or materials or other evidence in the matter to be heard, after having been required by order of the board or by a subpoena of the board to do so, may, upon application by the board to any circuit judge of the State of Alabama, be ordered to comply therewith; and, upon failure to comply with the order of the circuit judge, the court may compel obedience by attachment as for contempt as in case of disobedience of a similar order or subpoena issued by the court. The president, in a writing filed with the board, may designate and authorize any member of the board to issue subpoenas, and any board member shall have authority to administer oaths to witnesses, or to take their affirmation. A subpoena or other process of paper may be served upon any person named therein, anywhere within the State of Alabama with the same fees and mileage by any officer authorized to serve subpoenas or such other process or paper in civil actions, in the same manner as is prescribed by law for subpoenas issued out of the circuit courts of this state, the fees and mileage and other costs to be paid as the board directs.



Section 34-9-47 - Taking of depositions.

Depositions may be taken within or without the State of Alabama in the manner provided for by the laws of Alabama and the Alabama Rules of Civil Procedure for the taking of depositions in matters pending in the circuit courts of this state. The depositions shall be returnable to the board office, and the depositions may be opened or used by the parties to the proceedings the same as is provided for in matters pending before the circuit courts.






Article 3 - Use of Anesthesia by Dentists.

Section 34-9-60 - Use of local anesthesia; permit to use general anesthesia.

Any person licensed or permitted to practice dentistry in the State of Alabama shall be authorized to use anesthesia in accordance with the provisions of this section.

(1) All dentists are authorized to use local anesthesia.

(2) Twelve months after May 29, 1985, no dentist shall use general anesthesia on an outpatient basis for dental patients, unless such dentist possesses a permit of authorization issued by the Board of Dental Examiners.

a. In order to receive such permit, the dentist must apply on a prescribed application form to the Board of Dental Examiners, submit an application fee, and produce evidence showing that he or she:

1. Has completed a minimum of one year of advanced training in anesthesiology and related academic subjects (or its equivalent) beyond the undergraduate dental school level in a training program as described in Part II of the guidelines for teaching the comprehensive control of pain and anxiety in dentistry; or

2. Is a diplomate of the American Board of Oral and Maxillofacial Surgery, or is eligible for examination by the American Board of Oral and Maxillofacial Surgery, or is a member of the American Association of Oral and Maxillofacial Surgeons; or

3. Employs or works in conjunction with a qualified medical doctor who is a member of the anesthesiology staff in an accredited hospital, provided that such anesthesiologist must remain on the premises of the dental facility until any patient given a general anesthetic regains consciousness and is discharged; and

4. Has a properly equipped facility for the administration of general anesthesia staffed with a supervised team of auxiliary personnel capable of reasonably assisting the dentist with procedures, problems, and emergencies incident thereto. Adequacy of the facility and competence of the anesthesia team shall be determined by the Board of Dental Examiners as outlined below.

5. Possesses current training in Advanced Cardiac Life Support (ACLS) and basic life support certification.

b. Prior to the issuance of such permit, the Board of Dental Examiners, at its discretion, may require an on-site inspection of the facility, equipment, and personnel to determine if, in fact, the aforementioned requirements have been met. This evaluation shall be carried out in a manner prescribed by the board. The evaluation shall be conducted by a team of three examiners appointed by the Board of Dental Examiners. These examiners shall be dentists who are authorized to administer general anesthesia. If the results of the initial evaluation are deemed unsatisfactory, the applicant may reapply for a permit subject to the correction of the deficiencies outlined in the original evaluation.

(3) Each dentist who is licensed to practice dentistry in the state on May 29, 1985, who desires to continue to use general anesthesia shall make application on the prescribed form to the Board of Dental Examiners within 12 months of May 29, 1985. If he or she meets the requirements of this section, he or she shall be issued such a permit. If the applicant does not meet the requirements of paragraph a. of subdivision (2) of this section, he or she may be entitled to a "general anesthesia permit" provided said applicant passes to the satisfaction of the board an on-site inspection as provided for in paragraph b. of subdivision (2) of this section.

(4) Each dentist who has not been using general anesthesia prior to May 29, 1985, may be granted by the board a temporary provisional permit based on the applicant's producing evidence that he or she has complied with paragraph a. of subdivision (2) of this section above pending complete processing of the application and thorough investigation of an on-site evaluation as described in paragraph b. of subdivision (2) of this section.



Section 34-9-61 - Review and renewal of permit; reevaluation of credentials and facility.

(a) Any dentist holding a permit of authorization issued by the Board of Dental Examiners shall be subject to review and such permit must be renewed annually.

(b) The board shall, upon payment of a renewal fee, renew the general anesthesia permit annually unless the holder is informed in writing that a reevaluation of his or her credentials and facility is to be required. In determining whether such reevaluation is necessary, the board shall consider such factors as it deems pertinent including, but not limited to, patient complaints and reports of adverse occurrences. Such reevaluation shall be carried out in the manner described in paragraph b. of subdivision (2) of Section 34-9-60.



Section 34-9-62 - Certification in cardiopulmonary resuscitation.

Any dentist using general anesthesia, and his or her auxiliary personnel shall be currently certified in cardiopulmonary resuscitation.



Section 34-9-63 - Permit to use parenteral sedation.

The issuance of a permit for general anesthesia shall include the privilege of administering parenteral sedation in accordance with this section. The issuance of a permit for parenteral sedation shall include the privilege of administering intravenous sedation. All current intravenous sedation permit holders are entitled to a parenteral sedation permit subject to the renewal and regulatory provisions afforded to the Board of Dental Examiners by this chapter. The term parenteral sedation shall not include the use or regulation of nitrous oxide.

(1) No dentist shall use parenteral sedation on an outpatient basis for dental patients unless the dentist possesses a permit of authorization issued by the board. The dentist applying for or holding the permit shall be subject to on-site inspections as provided in paragraph b. of subdivision (2) of Section 34-9-60.

a. In order to receive the permit, the dentist shall:

1. Apply on a prescribed application form to the board.

2. Submit a fee.

3. Produce evidence showing that he or she has satisfied each of the following requirements:

(i) Received formal training in the use of parenteral sedation from a board approved training program, is competent to handle all emergencies relating to parenteral sedation, and is currently certified in cardiopulmonary resuscitation. The certification of the formal training shall specify the total number of hours, the number of didactic hours, and the number of patient contact hours. The required number of didactic hours and patient contact hours shall be determined by the board.

(ii) Equipped a proper facility for the administration of parenteral sedation, staffed with a supervised team of auxiliary personnel capable of reasonably assisting the dentist with procedures, problems, and emergencies incident to the sedation procedure.

b. Adequacy of the facility and the competency of the sedation team shall be determined by the board.

c. Prior to the issuance of a permit, the board may require an on-site inspection of the facility, equipment, and personnel to determine if the requirements of this section have been met. This evaluation shall be performed as provided in subdivision (2) of this section.

(2) Each dentist who is licensed to practice dentistry in the state who desires to continue to use parenteral sedation shall make application on the prescribed form to the board. If he or she meets the requirements of this section, or currently holds a valid intravenous sedation permit, he or she shall be issued such a permit subject to all renewal and regulatory requirements of Section 34-9-64. If the applicant does not meet the requirements of paragraph a. of subdivision (1) of this section, or does not currently hold a valid intravenous sedation permit, he or she may be entitled to a "parenteral sedation permit" if the applicant passes, to the satisfaction of the board, an on-site inspection. The inspection shall ascertain that the dentist has a properly equipped facility for the administration of parenteral sedation, staffed with a supervised team of auxiliary personnel capable of reasonably assisting the dentist with incidental procedures, problems, and emergencies.

The board, in conducting the on-site inspection and evaluations required in this section, shall appoint a team of up to three examiners who shall be dentists certified to administer parenteral sedation in accordance with this article.

(3) A dentist utilizing parenteral sedation and the auxiliary personnel of the dentist shall be currently certified in cardiopulmonary resuscitation and the dentist shall be trained in advanced cardiac life support.

(4) Each dentist who has not been using parenteral sedation, pending complete processing of an application and a thorough on-site evaluation, may be granted one temporary provisional permit by the board at a time, if the applicant produces evidence that he or she has complied with this section.



Section 34-9-64 - Annual renewal of parenteral sedation permit; reevaluation of credentials and facility.

The board shall renew the parenteral sedation permit annually, upon payment of a renewal fee, unless the holder is informed in writing that a reevaluation of his or her credentials and facility is necessary. In determining whether the reevaluation is necessary, the board shall consider any factors as it deems pertinent including, but not limited to, patient complaints and reports of adverse occurrences. The reevaluation shall be performed as provided in paragraph b. of subdivision (2) of Section 34-9-60.



Section 34-9-65 - Reports of mortalities and other incidents resulting from general anesthesia or sedation.

(a) All licensees engaged in the practice of dentistry in the state must submit a complete report within a period of 30 days to the Board of Dental Examiners of any mortality or other incident occurring in the outpatient facilities of such dentist which results in permanent physical or mental injury of the patient as a direct result of general anesthesia or sedation techniques.

(b) The Board of Dental Examiners shall have authority to adopt rules and regulations implementing and enforcing the provisions of this section.

(c) Violation of any provision of this section shall subject the dentist to the penalties outlined in Section 34-9-18 and no order imposing those penalties shall be made or entered except after notice and hearing by the board as provided in Chapter 9, Title 34. Such order shall be subject to judicial review as provided by such chapter.






Article 4 - Oral Conscious Sedation.

Section 34-9-80 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) ANALGESIA. The diminution or elimination of pain in the conscious patient.

(2) ANXIOLYSIS. A pharmacological induced state, oral or inhalation, where a patient experiences a diminution of anxiety.

(3) BOARD. The Alabama Board of Dental Examiners.

(4) ENTERAL. Any technique of administration in which the agent is absorbed through the gastrointestinal (GI) tract or oral mucosa (i.e., oral, rectal, sub lingual).

(5) INHALATION. A technique of administration in which a gaseous or volatile agent is introduced into the pulmonary tree and the primary effect is due to absorption through the pulmonary bed.

(6) LOCALIZED ANESTHESIA. The elimination of sensations, especially pain, in one part of the body by the topical application or regional injection of a drug.

(7) ORAL CONSCIOUS SEDATION. A depressed level of consciousness that retains the patient's ability to independently and continuously maintain an airway and to respond appropriately to physical stimulation or verbal command and that is produced by a pharmacological or nonpharmacological method or a combination thereof. Oral conscious sedation does not include the administration of a medication given only for the purpose of diminution of anxiety. An oral conscious sedation permit is not required for the use of inhalation nitrous oxide following the administration of a medication given only for the purpose of diminution of anxiety.



Section 34-9-81 - Permits required.

In order to administer oral conscious sedation, a dentist must possess a general anesthesia permit, a parenteral sedation permit, or an oral conscious sedation permit from the board. In order to receive an oral conscious sedation permit, the dentist must apply on a prescribed application form to the board and submit an application fee. The dentist applying for the permit must show evidence that he or she has done at least one of the following:

(1) Has completed an American Dental Association accredited postgraduate general dentistry or specialty residency program which included specific training in oral conscious sedation.

(2) Has completed a minimum of 16 hours' training in oral conscious sedation in a course approved by the board.

(3) Has certification of training in oral conscious sedation by any entity or organization approved by the board.



Section 34-9-82 - Requirements for treatment.

(a) A dentist using oral conscious sedation must comply with all of the following requirements:

(1) Patients to be treated under oral conscious sedation must be suitably evaluated prior to the start of any sedation procedure. Using the American Society of Anesthesiologists Patient Physical Status classifications the dentist should determine that the patient is an appropriate candidate for oral conscious sedation.

(2) The patient or guardian must be advised regarding the procedure associated with the delivery of any sedative agents and the appropriate written informed consent should be obtained.

(3) Inhalation equipment used in conjunction with oral conscious sedation must be evaluated prior to use on each patient. Determination of adequate oxygen supply must be completed prior to use with each patient.

(4) Appropriate verbal or written preoperative and postoperative instructions must be given to the patient or guardian.

(5) Baseline vital signs should be obtained unless the patient's behavior prohibits such determination.

(6) Pretreatment physical evaluation should be performed as deemed appropriate.

(7) All medications and dosages used during an oral conscious sedation procedure must be recorded in the patient's record of treatment.

(8) An emergency cart or kit must be readily accessible and must be available for immediate use during any sedation procedure.

(9) The only classification of drugs for sedation to be administered enterally by a responsible adult procedurally outside the treatment facility is minor tranquilizers. Minor tranquilizers (i.e., hydroxyzine or diazepam) do not include chloral hydrate or narcotics.

(10) Direct clinical observation and monitoring of the patient by a staff member must be continuous during the recovery period. The dentist shall assess the patient's responsiveness and must determine that the patient has met discharge criteria prior to leaving the office and the patient must be discharged into the care of a responsible person.

(b) It shall be incumbent upon the operating dentist to insure that the patient is appropriately monitored. A sedated patient must be continuously kept under direct clinical observation by a trained individual. The sedated patient's oxygen saturation must be monitored by pulse oximetry. Chest excursions must be observed and the color of mucosa and skin continually evaluated. Back-up emergency services should be identified and a protocol outlining necessary procedures for their immediate employment should be developed and operational for each facility.

(c) Any dentist utilizing oral conscious sedation procedures must have a properly equipped facility staffed with a supervised team of allied dental personnel who will be appropriately trained and capable of reasonably assisting the dentist with procedures, problems, and emergencies incident thereto. When inhalation equipment is used, in combination with orally administered sedatives, it must have a failsafe system that is appropriately checked and calibrated. The inhalation equipment must have the capacity for delivering 100 percent oxygen, and never less than 25 percent oxygen. A system for delivering oxygen must be available and must have adequate full-face mask and appropriate connectors, and be capable of delivering oxygen under positive pressure to the patient. Inhalation equipment must have a scavenging system. Suction equipment must be available that allows aspiration of the oral and pharyngeal cavities. A stethoscope and a sphygmomanometer with cuffs of appropriate size shall be immediately available.



Section 34-9-83 - Requirements for assistants.

Allied dental personnel who assist dentists during oral conscious sedation procedures must be currently certified in cardiopulmonary resuscitation. During a sedation procedure, at least one additional person must be present in addition to the dentist. This may be a chair side dental assistant.



Section 34-9-84 - Report of adverse consequences.

Any adverse consequence occurring with oral conscious sedation shall be reported to the board as required with general anesthesia and parenteral sedation.



Section 34-9-85 - Limits on advertisements.

The availability of oral conscious sedation, if advertised, shall be done without reference to sleep, snooze, or any other expression indicating a total or partial loss of consciousness.



Section 34-9-86 - On-site inspection.

The board, prior to issuance of a permit for oral conscious sedation, may require an on-site inspection of the personnel, the facility, and the equipment to determine if the requirements of this article have been met. The inspection team shall be determined by the board and shall reflect the principles of peer review.



Section 34-9-87 - Permit limitations.

A dentist who holds only an oral conscious sedation permit may not use or administer general anesthesia or parenteral sedation, or both, as those terms are used in this chapter.



Section 34-9-88 - Renewal of permit.

This permit must be renewed annually upon payment of a renewal fee.



Section 34-9-89 - Treatment of patients under 12 years of age.

When oral conscious sedation is used on any patient under 12 years of age, the following provisions shall apply:

(1) The drugs, dosages, and techniques used should carry a margin of safety which is unlikely to render the patient noninteractive and nonarousable.

(2) Appropriately sized emergency equipment must be available.



Section 34-9-90 - Violations and penalties.

Violation of any provision of this article shall subject the dentist to the penalties in Section 34-9-18, and no order imposing those penalties shall be made or entered except after notice and hearing by the board as provided by that section. Such order shall be subject to judicial review.









Chapter 10 - EMPLOYMENT AGENCIES.

Section 34-10-1 - License required; qualifications of license applicant.

(a) No person shall open, operate, or maintain a private employment agency in the State of Alabama without first procuring a license from the Commissioner of the State Department of Revenue of Alabama. Any person who shall open or conduct any such agency without first procuring a license shall be guilty of a misdemeanor and shall be punished as for a misdemeanor.

(b) Every applicant for a license shall have been a resident of the state of Alabama for at least two years immediately preceding the filing of such application and shall have had at least two years' experience as a placement counsellor. The provisions of this subsection shall not apply, however, to persons or corporations now licensed in Alabama.



Section 34-10-2 - Application for license.

(a) Every applicant for a license shall file with the Commissioner of Revenue a written application stating the name and address of the applicant, the street and number of the building in which the employment agency is to be conducted, the name of the person who is to be responsible for the general management of the office, the names and addresses of those financially interested therein, and the name under which the business of the office is to be carried on. The applicant shall also state on the application whether or not he or she is at the time of making application, or has at any previous time, been engaged or interested in the business of conducting an employment agency either in this state or any other state; and, if now or at any previous time engaged or interested in the business of conducting an employment agency, he or she shall state the name and address of the employment agency and the dates he or she was engaged or interested in the agency; or, if employed by any employment agency now or at any previous time, the applicant for a license shall state the name and address of the agency, the name of the person conducting the agency, the dates employed, and in what capacity.

(b) All applicants shall clearly state if they have operated in this state or any other state within the period of the last 15 years, and if so, under what authority, and if ever cited for cause, give final disposition of the breach of law or regulations. If the applicant is found guilty of perjury after issuance of a license by the State of Alabama, revocation of license shall be immediate.

(c) The applicant shall give as reference the names and addresses of at least three persons of reputed business or professional integrity. If the applicant is a corporation, the application shall state the names and addresses of the officers and directors of said corporation and shall be signed and sworn to by the president and treasurer thereof. If the applicant is a partnership, the application shall state the names and addresses of all partners therein and shall be signed and sworn to by all of them. The application shall be duly sworn to before an officer authorized to take oaths.



Section 34-10-3 - Contents of license; substitution of names of persons charged with general management; expiration of license; application for renewal.

(a) There shall appear on the license the name of the licensee, the location of the office where the employment agency is to be conducted, the name of the person who is to be charged with the general management, and the name under which the employment agency is to be carried on.

(b) The license shall be numbered and dated.

(c) In the event the services of the person charged with the general management of the employment agency terminates within the license year, the licensee shall so advise the Commissioner of Revenue, and the name of the person taking over the management shall be substituted on the license for the name of the person whose services have terminated, so that at all times the name of the person charged with the general management of the employment agency shall be known to the State Department of Revenue and shall appear on the license.

(d) Every license shall remain in force for 12 months next after its issuance, unless sooner surrendered, suspended, or revoked.

(e) Application for the renewal of a license shall be made to the Commissioner of Revenue at least 10 days prior to the expiration of the license.



Section 34-10-4 - License not transferable; admission of partners or changes in corporation.

No license granted under the terms of this chapter shall be transferable, but an employment agency may, with the approval of the Commissioner of Revenue, at any time, incorporate or admit a partner or partners to the business or profession or make changes in a corporation, but no employment agency shall permit any person not mentioned in the application for a license to become connected with the employment agency, as a partner or as an officer of a corporation, unless the written consent of the Commissioner of Revenue shall first be obtained. Such consent may be withheld only for a reason for which an original application for a license might have been rejected, if the person or persons in question had been mentioned therein.



Section 34-10-5 - Annual license fee.

Every applicant for a license under this chapter shall pay an annual license fee of $50 upon issuance or renewal of the license, beginning on or before October 1, 1965, and annually thereafter.






Chapter 11 - ENGINEERS AND LAND SURVEYORS.

Article 1 - General Provisions.

Section 34-11-1 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the respective meanings ascribed by this section:

(1) BOARD. The State Board of Licensure for Professional Engineers and Land Surveyors, provided for by Section 34-11-30.

(2) ENGINEER INTERN. A person who has qualified under subdivision (2) of Section 34-11-4, and who, in addition, has successfully passed a board approved examination in the fundamental engineering subjects as provided in Section 34-11-6, and who has been certified by the board as an engineer intern.

(3) ENGINEER or PROFESSIONAL ENGINEER. A person who, by reason of his or her special knowledge of the mathematical and physical sciences and the principles and methods of engineering analysis and design, acquired by engineering education and engineering experience, is qualified to practice engineering as hereinafter defined and has been licensed by the board as a professional engineer.

(4) LAND SURVEYOR INTERN. A person who has qualified under subdivision (4) of Section 34-11-4, has passed a board approved examination in the fundamental land surveying subjects, pursuant to this chapter, and who has been certified by the board as a land surveyor intern.

(5) LAND SURVEYOR or PROFESSIONAL LAND SURVEYOR. A person who has been duly licensed as a professional land surveyor by the board established under this chapter, and who is a professional specialist in the technique of measuring land, is educated in the principles of mathematics, the related physical and applied sciences, the relevant requirements of law for adequate evidence and all requisites for surveying of real property, and is qualified to practice land surveying as defined in subdivision (8).

(6) PRACTICE and OFFER TO PRACTICE. Any person shall be construed to practice or offer to practice engineering or land surveying, within the meaning and intent of this chapter, who offers to or does as a profession practice any branch of engineering or land surveying; or who by verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself or herself to be a professional engineer or a professional land surveyor, or through the use of some other title implies that he or she is a professional engineer or a professional land surveyor; or who represents himself or herself as able to perform or who does perform any engineering or land surveying service or work or any other service designated by the practitioner which is recognized as engineering or land surveying.

(7) PRACTICE OF ENGINEERING. Any professional service or creative work, the adequate performance of which requires engineering education, training, and experience in the application of special knowledge of the mathematical, physical, and engineering sciences to such services or creative work as consultation, investigation, evaluation, planning, design and design coordination of engineering works and systems, planning the use of land and water, performing engineering surveys and studies, and the review of construction or other design products for the purpose of monitoring compliance with drawings and specifications; any of which embraces such services or work, either public or private, in connection with any utilities, structures, buildings, machines, equipment, processes, work systems, projects, and industrial or consumer products; equipment of a control, communications, computer, mechanical, electrical, hydraulic, pneumatic, or thermal nature, insofar as they involve safeguarding life, health, or property; and including other professional services necessary to the planning, progress, and completion of any engineering services.

Notwithstanding any other provision of this chapter, in qualifying a witness to offer expert testimony on the practice of engineering, the court shall consider as evidence of his or her expertise whether the proposed witness holds a valid Alabama license for the practice of engineering. Provided, however, such qualification by the court shall not be withheld from an otherwise qualified witness solely on the basis of the failure of the proposed witness to hold such valid Alabama license.

a. Design coordination includes the review and coordination of those technical submissions prepared by others, including, as appropriate and without limitations, consulting engineers, architects, landscape architects, land surveyors, and other professionals working under the direction of the engineer.

b. Engineering surveys include all survey activities required to support the sound conception, planning, design, construction, maintenance and operation of engineered projects, rights-of-way, and easement acquisitions relative to the centerline of the project. Engineering surveys may be used to locate, relocate, establish, reestablish, layout, or retrace any road, right-of-way, easement, or alignment relative to the centerline of the project. Additionally, engineering surveys may be performed to determine areas, volumes, or physical features of the earth, elevation of all real property, improvements on the earth, and the configuration or contour of the surface of the earth or the position of fixed objects thereon by measuring lines and angles and applying the principles of mathematics. All engineering surveys shall exclude the surveying of real property for the establishment of any property line or land boundaries, setting of corners or monuments, and the dependent or independent surveys or resurveys of the public land survey system.

c. The term shall not include the practice of architecture except such architectural work as is incidental to the practice of professional engineering; nor shall the term include work ordinarily performed by persons who operate or maintain machinery or equipment.

d. The practice of engineering shall include the offering of expert opinion in any legal proceeding in Alabama regarding work legally required to be performed under an Alabama engineer's license number or seal, which opinion may be given by an engineer licensed in any jurisdiction.

(8) PRACTICE OF LAND SURVEYING. Professional services, including, but not limited to, consultation, project coordination, investigation, testimony, evaluation, planning, mapping, assembling, and interpreting reliable scientific measurements and information relative to the location, size, shape, areas, volumes, or physical features of the earth, improvements on the earth, the space above the earth, or any part of the earth, and the utilization and development of these acts and interpretation into an orderly survey map, plan, report, description, or project. Project coordination shall include the coordination of those technical submissions as prepared by others. Notwithstanding the provisions of this subdivision, the practice of land surveying shall exclude functions unique to engineering as specified by rules of the board. The practice of land surveying shall include, but is not limited to, any one or more of the following:

a. Locates, relocates, establishes, reestablishes, lays out, or retraces any property line or boundary of any tract of land or any road, right-of-way, easement, alignment, or elevation of all real property whether or not fixed works are sited or proposed to be sited on the property.

b. Makes any survey for the subdivision of any tract of land or for condominiums.

c. Determines, by the use of the principles of land surveying, the position for any survey, monument, or reference point; or sets, resets, or replaces any such monument or reference point.

d. Determines the configuration or contour of the surface of the earth or the position of fixed objects thereon by measuring lines and angles and applying the principles of mathematics or photogrammetry.

e. Geodetic surveying which includes surveying for determination of the size and shape of the earth both horizontally and vertically and the precise positioning of points on the earth utilizing angular and linear measurements through spatially oriented spherical geometry.

f. Creates, prepares, or modifies electronic or computerized data, including land information systems and geographic land information systems, relative to the performance of the activities in paragraphs a. to e., inclusive.

(9) RESPONSIBLE CHARGE. Direct control and personal supervision of engineering work or land surveying work.



Section 34-11-2 - Practice of engineering and land surveying regulated.

(a) No person in either public or private capacity shall practice or offer to practice engineering or land surveying, unless he or she shall first have submitted evidence that he or she is qualified so to practice and shall be licensed by the board as hereinafter provided or unless he or she is specifically exempted from licensure under this chapter.

(b) In order to safeguard life, health, and property, and to promote the public welfare, the practice of engineering in this state is a learned profession to be practiced and regulated as such, and its practitioners in this state shall be held accountable to the state and members of the public by high professional standards in keeping with the ethics and practices of the other learned professions in this state. It shall be unlawful for any person to practice or offer to practice engineering in this state, as defined by this chapter, or to use in connection with his or her name or otherwise assume, use, or advertise any title or description including, but not limited to, the terms engineer, engineers, engineering, professional engineer, professional engineers, professional engineering, or any modification or derivative thereof, tending to convey the impression that he or she is a professional engineer unless the person has been duly licensed or is exempt from licensure under this chapter. A person whose firm name shall have contained the word "engineer," "engineers," or "engineering," or words of like import, for more than 15 years before September 12, 1966, shall not be prohibited from continuing the use of such word or words in his or her firm name.

(c) In order to safeguard life, health, and property and to promote the public welfare, the practice of land surveying in this state is a learned profession to be practiced and regulated as such, and its practitioners in this state shall be held accountable to the state and members of the public by high professional standards in keeping with the ethics and practices of the other learned professions in this state. It shall be unlawful for any person to practice or offer to practice land surveying in this state, as defined by this chapter, or to use in connection with his or her name or otherwise assume, use, or advertise any title or description including, but not limited to, the terms land surveyor, land surveyors, land surveying, professional land surveyor, professional land surveyors, professional land surveying, or any modification or derivative thereof, tending to convey the impression that he or she is a professional land surveyor unless the person has been duly licensed or is exempt from licensure under this chapter.

(d) As used in this subsection, the term professional land surveyor shall include the agents, the employees, and any personnel under the supervision of a professional land surveyor.

(1) A professional land surveyor may go on, over, and upon the lands of others which is not enclosed by any device installed to deter entry to or exit from industrial facilities or plant sites by humans or vehicles, if necessary to perform surveys for the location of section corners, quarter corners, property corners, boundary lines, rights-of-way, and easements, and may carry and utilize equipment and vehicles. Entry under the right granted in this subdivision shall not constitute trespass. A professional land surveyor shall not be liable to arrest or to a civil action for trespass by reason of this entry.

(2) Nothing in this subsection shall be construed as giving authority to a professional land surveyor to destroy, injure, damage, or move anything on the lands of another without the written permission of the landowner and nothing in this section shall be construed as removing civil liability for the damages.

(3) A professional land surveyor shall make reasonable effort to notify adjoining landowners upon whose land it is necessary to enter.

(4) No owner or occupant of the land shall be liable for any injury or damage sustained by any person entering upon his or her land under this subsection.

(5) Nothing in this subsection shall limit the rights of condemning authorities under Sections 18-1A-50 to 18-1A-55, inclusive.



Section 34-11-3 - Roster of registrants.

A roster showing the names and addresses of all licensed professional engineers, all professional land surveyors, and all who possess current certifications as engineer interns or land surveyor interns shall be prepared by the executive director of the board at intervals as established by the board. Copies of this roster shall be made available to each person licensed or certified, placed on file with the Secretary of State, and may be distributed or sold to the public upon request.



Section 34-11-4 - General requirements for licensure or certification.

The board may approve engineering, land surveying, and related science programs which shall be accepted under the following criteria:

(1) PROFESSIONAL ENGINEER. The following shall be considered as minimum evidence satisfactory to the board that the applicant is qualified for licensure as a professional engineer:

a. Graduation and experience plus examination.

1. Graduation in an approved engineering curriculum plus four years experience. A graduate of an approved engineering curriculum of four years or more from a school or college approved by the board who has successfully passed a board approved examination in the fundamental engineering subjects and who has a specific record of an additional four years or more of progressive experience in engineering work of a grade and character satisfactory to the board shall be admitted to a board approved examination in the principles and practice of engineering. Upon passing this examination, the applicant shall be granted a certificate of licensure to practice engineering in this state, provided the applicant is otherwise qualified.

2. Graduation in an unapproved engineering curriculum plus six years experience. A graduate of an unapproved engineering curriculum of four years or more who has successfully passed a board approved examination in the fundamental engineering subjects and who has a specific record of an additional six years or more of progressive experience in engineering work of a grade and character satisfactory to the board shall be admitted to a board approved examination in the principles and practice of engineering. Upon passing this examination, the applicant shall be granted a certificate of licensure to practice engineering in this state, provided the applicant is otherwise qualified.

b. Comity. The board may, upon application, issue a certificate of licensure as a professional engineer to any person who holds a valid professional engineering certificate issued by any jurisdiction of the United States or of any country; provided, that the education, experience, and examination qualifications of the applicant are, in the judgment of the board, of a standard not lower than that specified in the applicable licensure act in effect in Alabama at the time such certificate was issued. The board may authorize an applicant to practice engineering on a temporary basis upon issuance of an interim permit which shall remain in effect until the board acts upon the application. The interim permit may be issued upon submission of documentation and a fee which shall be established by the board, not to exceed fifty dollars ($50).

(2) ENGINEER INTERN. The following shall be considered as minimum evidence satisfactory to the board that the applicant is qualified for certification as an engineer intern:

a. Graduation and examination. A graduate of an approved engineering curriculum of four years or more from a school or college approved by the board who has successfully passed a board approved examination in the fundamental engineering subjects shall be certified as an engineer intern, if otherwise qualified.

b. Graduation and examination plus experience. Graduation in an unapproved engineering curriculum plus two years experience. A graduate of an unapproved engineering curriculum of four years or more who has successfully passed a board approved examination in the fundamental engineering subjects and who has a specific record of two years or more of progressive experience in engineering work of a grade and character satisfactory to the board shall be certified as an engineer intern, if otherwise qualified.

c. Comity. The education, experience, and examination qualifications of the applicant are, in the judgment of the board, of a standard not lower than that specified in the applicable licensure act in effect in Alabama at the time such certificate was issued. Fundamentals of engineering examinations of comparable character taken and passed in another jurisdiction may be accepted by the board.

(3) PROFESSIONAL LAND SURVEYOR. The following shall be considered as minimum evidence satisfactory to the board that the applicant is qualified for licensure as a professional land surveyor.

a. Graduation and experience plus examination.

1. Graduation in an approved land surveying curriculum plus four years experience. A graduate of an approved land surveying curriculum of four years or more including a minimum of 30 semester hours or 45 quarter hours of surveying courses from a school or college approved by the board who has successfully passed a board approved examination in the fundamental land surveying subjects and who has a specific record of an additional four years or more of combined office and field experience in land surveying work of a grade and character satisfactory to the board shall be admitted to a board approved examination in the principles and practice of land surveying and a board approved examination on laws, procedures, and practices pertaining to land surveying in this state. Upon passing these examinations, the applicant shall be granted a certificate of licensure to practice land surveying in this state, provided the applicant is otherwise qualified.

2. Graduation in an approved curriculum related to surveying plus six years experience. A graduate of a curriculum related to surveying of four years or more including a minimum of 15 semester hours or 22.5 quarter hours of surveying courses from a school or college approved by the board and who has successfully passed a board approved examination in the fundamental land surveying subjects and who has a specific record of an additional six years or more of progressive office and field experience in land surveying work of a grade and character satisfactory to the board shall be admitted to a board approved examination in the principles and practice of land surveying and a board approved examination of laws, procedures, and practices pertaining to land surveying in this state. Upon passing these examinations, the applicant shall be granted a certificate of licensure to practice land surveying in this state, provided the applicant is otherwise qualified.

3. Graduation in a related science curriculum plus eight years experience. A graduate of a related science curriculum of four years or more from a school or college approved by the board who has successfully passed a board approved examination in the fundamental land surveying subjects and who has a specific record of an additional eight years or more of progressive combined office and field experience in land surveying work of a grade and character satisfactory to the board shall be admitted to a board approved examination in the principles and practice of land surveying and a board approved examination of laws, procedures, and practices pertaining to land surveying in this state. Upon passing these examinations, the applicant shall be granted a certificate of licensure to practice land surveying in this state, provided the applicant is otherwise qualified.

b. Comity. The board, upon application, may grant to any person who holds a valid professional land surveying certificate issued by any jurisdiction of the United States or of any country, admission into a board approved examination of laws, procedures, and practices pertaining to land surveying in this state, provided that the education, experience, and examination qualifications of the applicant are, in the judgment of the board, of a standard not lower than that specified in the applicable licensure act in effect in this state at the time such certificate was issued. Upon passing the examination, the applicant shall be granted a certificate of licensure to practice land surveying in this state, provided the applicant is otherwise qualified.

(4) LAND SURVEYOR INTERN. The following shall be considered as minimum evidence satisfactory to the board that the applicant is qualified for certification as a land surveyor intern:

a. Graduation plus examination. Graduation in an approved land surveying curriculum. A graduate of a land surveying curriculum of four years or more including a minimum of 30 semester hours or 45 quarter hours of surveying courses from a school or college approved by the board who has successfully passed board approved examination in the fundamentals of land surveying shall be certified as a land surveyor intern, if otherwise qualified.

b. Graduation and examination plus experience.

1. Graduation in an approved curriculum related to surveying plus two years experience. A graduate of a curriculum related to surveying of four years or more including a minimum of 15 semester hours or 22.5 quarter hours of surveying courses from a school or college approved by the board who has successfully passed board approved examination in the fundamentals of land surveying and who has a specific record of an additional two years or more of combined office and field experience in land surveying work of a grade and character satisfactory to the board shall be certified as a land surveyor intern, if otherwise qualified.

2. Graduation in a related science curriculum plus four years experience. A graduate of a related science curriculum of four years or more who has successfully passed a board approved examination in the fundamentals of land surveying and who has a specific record of an additional four years or more of combined office and field experience in land surveying work of a grade and character satisfactory to the board shall be certified as a land surveyor intern, if otherwise qualified.

c. Comity. The education, experience, and examination qualifications of the applicant are, in the judgment of the board, of a standard not lower than that specified in the applicable licensure act in effect in Alabama at the time such certificate was issued. The board may accept fundamentals of land surveying examinations of comparable character taken and passed in another jurisdiction.

(5) CHARACTER. No person shall be eligible for licensure as a professional engineer, certification as an engineer intern, licensure as a professional land surveyor, or certification as a land surveyor intern who is not of good character and reputation.

(6) TEACHING CREDITS. In considering the qualifications of applicants, teaching in an engineering curriculum approved by the board may be considered as engineering experience. Teaching land surveying subjects in a land surveying curriculum approved by the board may be considered as land surveying experience.

(7) GRADUATE STUDY. In counting years of experience for professional engineer licensure, the board may give credit, not in excess of one year, for successful completion of graduate study leading to a master's degree in engineering. If a Ph.D. in engineering is completed, a total of two year's experience may be credited. The two-year credit shall include one year for the master's degree. If the Ph.D. is obtained without the master's degree, the credit for experience shall be two years. In counting years of experience for professional land surveyor licensure, the board may give credit, not in excess of one year, for successful completion of graduate study leading to a master's degree in land surveying. If a Ph.D. in land surveying is completed, a total of two years' experience may be credited. The credit of two years shall include one year for the master's degree. If the Ph.D. is obtained without the master's degree, the credit for experience shall be two years.

(8) NONPRACTICING APPLICANTS. Any person having the necessary qualifications prescribed in this chapter to entitle the applicant to licensure shall be eligible for licensure although the applicant may not be practicing engineering or land surveying at the time of making application.

(9) RECOGNITION OF PREVIOUSLY TAKEN EXAMINATIONS. The board may accept fundamentals and principles and practice examinations of comparable character taken and passed in another jurisdiction.



Section 34-11-5 - Applications; fees.

(a) Applications for licensure as a professional engineer, professional land surveyor, engineer intern, or land surveyor intern shall be on forms prescribed and furnished by the board and shall contain statements made under oath. Three or more of the references contained in an application for licensure as a professional engineer shall be professional engineers having personal knowledge of the applicant's engineering experience. Three or more of the references contained in an application for professional land surveyor shall be professional land surveyors having personal knowledge of the land surveying experience of the applicant. All references and experience verifications furnished shall be confidential records of the board. Any individual who was previously licensed in this state and whose license is eligible for reinstatement as outlined in subsection (a) of Section 34-11-8 shall comply with the reinstatement procedures established by the board instead of the submission of a new application.

(b) The application fee and the licensure fee for professional engineers or professional land surveyors shall be set by the board and each fee shall not exceed one hundred dollars ($100).

(1) For professional engineers applying for licensure by way of comity, both the application fee and licensure fee shall accompany the application.

(2) For professional engineers applying for licensure by way of examination and for professional land surveyors, the application fee shall accompany the application, and the licensure fee shall be due upon approval of licensure. If the applicant fails or refuses to remit the licensure fee within 30 days after being notified of successfully qualifying, the applicant shall forfeit the right to have a certificate so issued. For further consideration, the applicant shall be required to submit a new application and application fee.

(c) The application fee, which shall include the certification fee, for engineer interns and land surveyor interns shall be set by the board, shall not exceed fifty dollars ($50), and shall accompany the application.

(d) The fee for a certificate of authorization for a corporation, partnership, or firm shall be set by the board and shall not exceed two hundred fifty dollars ($250), and must accompany the application.

(e) If the board denies certification or licensure to any applicant, or the certificate of authorization to any corporation, partnership, or firm, the fee paid shall be retained as an application fee.



Section 34-11-6 - Examinations.

(a) Examinations shall be held at such times and places as the board determines and upon payment of an examination fee.

(b) When examinations are required on fundamental subjects, the applicant shall be permitted to take this part of the professional examination as specified by rules of the board. A candidate failing an examination may apply for reexamination under guidelines established by the board.

(c) When examinations are required on applied subjects, the applicant shall be permitted to take this part of the professional examination as specified by guidelines established by the board. The scope of the examination and the methods of procedure shall be prescribed by the board with special reference to the applicant's ability to design and supervise engineering or land surveying works so as to protect the safety of life, health, and property. Examinations shall be given for the purpose of determining the qualifications of applicants for licensure separately in engineering and in land surveying. A candidate failing an examination may apply for reexamination under guidelines established by the board.

(d) The fees for examination, reexamination, and administration of the examination on the laws, procedures, and practices pertaining to land surveying in this state shall be set by the board.

(e) The board may contract with an independent testing agency to prepare, grade, or conduct the required examinations. For those examinations so designated by the board, the applicant shall pay the examination fees directly to the board authorized testing agency. The examination fee for the examination on Alabama land surveying laws, procedures, and practices shall be paid directly to the board.



Section 34-11-7 - Issuance of certificate; seal.

(a) The board shall issue a certificate of licensure upon payment of a licensure fee as provided for in this chapter to any applicant who, in the opinion of the board, has satisfactorily met all the requirements of this chapter. In the case of a professional engineer, the certificate shall authorize the practice of engineering. In the case of a professional land surveyor, the certificate shall authorize the practice of land surveying. Certificates of licensure shall show the name of the licensee, shall have a license number, and shall be signed by the chair and the secretary of the board under the seal of the board.

(b) The issuance of a certificate of licensure by the board shall be prima facie evidence that the person named therein is entitled to all the rights and privileges of a professional engineer, or of a professional land surveyor unless the certificate is revoked, suspended, surrendered, lapsed, or expired.

(c) Each professional engineer should upon licensure obtain a seal of the design authorized by the board, bearing the licensee's name, licensure number, and the legend, "licensed professional engineer." Previously purchased seals bearing the terminology "registered" vs. "licensed" may continue to be used until replacement is required. Engineering drawings, plans, specifications, plats, and reports issued by a licensee or by qualified persons under the direction of the licensee and for which the licensee assumes full responsibility shall be certified pursuant to this chapter. It shall be unlawful for anyone to use an expired, suspended, surrendered, lapsed, or revoked certificate or seal or facsimile thereof.

(d) Each professional land surveyor should upon licensure obtain a seal of the design authorized by the board, bearing the licensee's name, licensure number, and the legend, "licensed professional land surveyor." Previously purchased seals bearing the terminology "registered" vs. "licensed" may continue to be used until replacement is required. Land plats, legal descriptions of lands, and land surveying reports issued by a licensee or by qualified persons under the direction of the licensee and for which the licensee assumes full responsibility shall be certified pursuant to this chapter. It shall be unlawful for anyone to use an expired, suspended, surrendered, lapsed, or revoked certificate or seal or facsimile thereof.

(e) Whenever the seal is applied, the document must be signed by the licensee thereby certifying that he or she is competent in the subject matter and is responsible for the work product. A digital signature may be used in lieu of a handwritten signature.



Section 34-11-8 - Renewal of certificates; lapsed licenses.

(a) The board shall, by rule, establish a procedure for renewing certificates of licensure on an annual or a biennial basis. It shall be the duty of the executive director of the board to notify every person licensed under this chapter of the final date of the renewal of his or her license and the amount of the fee required for the renewal. The notice shall be mailed to the last address of the licensee recorded by the executive director of the board at least one month in advance of the renewal deadline. Renewal may be accomplished at any time prior to or during the month of December by payment of the required fee. The board shall establish the renewal fee for each certificate of licensure issued pursuant to this chapter. The amount of the renewal fee shall not exceed one hundred fifty dollars ($150) for annual renewal or three hundred dollars ($300) for biennial renewal. Certificates of licensure for professional engineers and professional land surveyors shall lapse on the last day of the month of December, annually or biennially, unless renewed. The board shall, by rule, establish procedures including requirements, time limits, and the minimum continuing professional competency hours required for reinstating or reactivating a lapsed license. The board shall establish a reinstatement fee which shall be based on the period the license was lapsed. A lapsed license, if not reinstated, shall remain in a lapsed classification for a total of four years. Any license which has lapsed for more than four years shall not be eligible for reinstatement or reactivation and is expired.

(1) Any individual whose license has lapsed for nonpayment of renewal fees shall continue to be subject to this chapter and board rules governing licenses until the licensure is revoked by action of the board or the license is not eligible for reinstatement under the rules of the board. A licensee who practices or offers to practice in this state with a lapsed, inactive, or retired license shall be subject to disciplinary action by the board.

(2) No licensee shall have his or her license renewed unless, in addition to any other requirements of this chapter, the minimum annual or biennial continuing professional competency requirement is met. It is further provided that the continuing professional competency program herein required shall not include testing or examination of the licensee in any manner. The board may, by rules, establish exemptions from the continuing professional competency requirement for retired licensees and others in extenuating circumstances as identified by rule of the board.

(b) Enrollment as engineer interns and land surveyor interns shall expire on the last day of the month of December following their issuance or renewal. The notification to interns shall be processed as prescribed above for licensees except that the annual renewal fee shall not exceed ten dollars ($10). The failure on the part of any intern to accomplish renewal shall not invalidate his or her status as an engineer intern or land surveyor intern, but his or her name shall, after 90 days, be removed from the current mailing list of the board. The fee to bring an enrollment current after a renewal expiration shall be twice that established for annual renewal.

(c) Certificates of authorization issued to corporations, partnerships, or firms practicing or offering to practice engineering or land surveying under this chapter shall lapse on the last day of the month of January following their issuance or renewal, unless renewed. The amount of the renewal fee shall be set by the board and shall not exceed two hundred fifty dollars ($250). It shall be the duty of the executive director of the board to notify every corporation, partnership, or firm holding a certificate of authorization under this chapter of the final date of renewal of the certificate and the amount of the fee which shall be required for its renewal for one year. The notice shall be mailed by the executive director to the last address recorded for the corporation, partnership, or firm at least one month in advance of the renewal deadline. Renewals may be accomplished at any time prior to or during the month of January by payment of the required fee. Failure by the corporation, partnership, or firm to renew its certificate of authorization prior to or during the month of January shall cause the certificate to lapse, and it shall be unlawful for the corporation, partnership, or firm to practice, offer to practice, or hold itself out as qualified to practice engineering or land surveying in Alabama following the lapse of its certificate of authorization. The board shall, by rules, establish procedures and time limits for reactivating a certificate of authorization and the reinstatement fees which shall be based on the period the certification was lapsed. A firm, partnership, or corporation whose certificate of authorization has lapsed for nonpayment of renewal fees shall continue to be subject to this chapter and the rules of the board governing licenses until the certificate of authorization is revoked by action of the board or the certificate of authorization is no longer renewable under the rules of the board. If not reinstated, a lapsed certificate of authorization shall remain in a lapsed classification for a period of two years. Any certificate of authorization which has been lapsed for more than two years shall not be eligible for reinstatement or reactivation and is expired.



Section 34-11-9 - Corporate and partnership practice.

(a) Services offered to the public; certificate of authorization required.

(1) ENGINEERING OR LAND SURVEYING SERVICES. The practice of or offer to practice engineering and land surveying as defined in Section 34-11-1 by individual professional engineers or professional land surveyors licensed under this chapter through a corporation, partnership, or firm offering engineering services or land surveying services to the public through individual licensed professional engineers or professional land surveyors, as agents, employees, officers, or partners, is permitted subject to this chapter and one or more of the principal officers of the corporation, firm, or partners of the partnership and all personnel of the corporation, partnership, or firm who act in its behalf as professional engineers or professional land surveyors in this state are licensed as provided by this chapter, or are persons lawfully practicing under Section 34-11-14 and the corporation, partnership, or firm has been issued a certificate of authorization by the board as provided herein. All final drawings, specifications, plans, reports, or other engineering or land surveying papers or documents involving the practice of engineering or land surveying as defined in Section 34-11-1 of this chapter which shall have been prepared or approved for the use of such corporation, partnership, or firm or for delivery to any person or for public record within the state shall be dated and bear the signature and seal of the professional engineer or professional land surveyor who prepared or approved them. Nothing in this section should be construed to mean that a certificate of licensure to practice engineering or land surveying shall be held by a corporation, partnership, or firm.

(2) JOINT PRACTICE AUTHORIZED. Nothing in this section prohibits an individual, corporation, firm, or partnership from joining together to practice, offering to practice, or holding themselves out as qualified to practice engineering or land surveying provided that the individual, corporation, firm, or partnership meets the requirements of this section.

(3) LIABILITY GENERALLY. No corporation, firm, or partnership shall be relieved of responsibility for the conduct or acts of its agents, employees, officers, or partners by reason of its compliance with this section, nor shall any individual practicing engineering or land surveying as defined in Section 34-11-1 be relieved of responsibility for work performed by reason of employment, association, or relationship with the corporation, partnership, or firm.

(4) APPLICATION FOR CERTIFICATE OF AUTHORIZATION. A corporation, partnership, or firm desiring a certificate of authorization shall file with the board an application upon a form to be prescribed by the board and the designation required by subdivision (5), accompanied by the licensure fee prescribed by subsection (d) of Section 34-11-5.

(5) RESIDENT LICENSEE. Every firm, partnership, corporation, or other entity which performs or offers to perform engineering or land surveying services shall have a resident licensed professional engineer or land surveyor in responsible charge of the engineering or land surveying work for each separate office or branch office in which engineering or land surveying services are performed or offered to be performed. The board shall issue rules to ensure adequate engineering supervision and surveying supervision of all work.

(6) FILING NAMES AND ADDRESSES OF OFFICERS, ETC., REQUIRED. A corporation or firm shall file with the board, using a form provided by the board, the names and addresses of all officers and board members of the corporation or firm including the principal officer or officers duly licensed to practice engineering or land surveying in this state, who shall be in responsible charge of the practice or offering to practice of engineering or land surveying in this state by the corporation or firm and of the individual or individuals designated as the responsible engineer or land surveyor of each branch office offering or performing Alabama engineering or land surveying. A partnership shall file with the board using a form provided by the board, the names and addresses of all partners, including the partner or partners duly licensed to practice engineering or land surveying in this state, and also of an individual or individuals duly licensed to practice engineering or land surveying in this state who shall be in responsible charge of the practice of engineering or land surveying in this state at the branch offices of the partnership. The same form, giving the same information, shall accompany the annual renewal fee prescribed in subsection (c) of Section 34-11-8. In the event there is a change in the firm name or in any of the partners or principal officers during the year, the changes shall be filed with the board by the corporation, partnership, or firm within 30 days after the effective date of the change.

(7) ISSUANCE OF CERTIFICATE OF AUTHORIZATION; SUSPENSION; REVOCATION. If all the requirements of this section are met, the board shall issue to the corporation, partnership, or firm a certificate of authorization. The board may refuse to issue a certificate, if any facts exist which would entitle the board to suspend or revoke an existing certificate. Any person aggrieved by an adverse determination of the board may appeal to the circuit court in the manner provided in Section 34-11-13.

(8) CERTIFICATE REQUIRED OF ORGANIZATION OPERATING UNDER FICTITIOUS NAME. For the purposes of this section, a certificate of authorization shall be required by a corporation, partnership, firm, association, or person practicing under a fictitious name, offering engineering or land surveying services to the public. Where a licensee is practicing engineering or land surveying in his or her own given name, the licensee shall not be required to qualify under this section.

(b) Incidental engineering or land surveying services; certificate of authorization not required. The practice of engineering or land surveying incidental to or in connection with production, manufacture, transportation, distribution, or communication may be carried on by any person, partnership, firm, or corporation engaged in such production, manufacture, transportation, distribution, or communication and will not require a certificate of authorization. The engineering and land surveying services shall be performed by or under the direction of a professional engineer or professional land surveyor licensed in conformity with this chapter. All drawings, plans, specifications, plats, and reports involving the practice of engineering or land surveying shall when issued be dated and bear the seal or facsimile of the seal, signature, and licensure number of the professional engineer or land surveyor in responsible charge thereof.



Section 34-11-10 - Public work.

It shall be unlawful for the state or any of its departments, boards, or agencies or any county, municipality, or political subdivision, or any department, board, or agency of any county, municipality, or political subdivision to engage in the construction of any public work involving the practice of engineering unless the engineering drawings, plans, specifications, and estimates have been prepared by and the construction executed under the direct supervision of a professional engineer; provided, that nothing in this chapter shall be held to apply to any public work wherein the expenditure for the complete project of which the work is a part does not exceed $20,000.



Section 34-11-11 - Disciplinary action.

(a) The board shall have the power to reprimand, censure, place on probation, or fine any licensee or certified engineer intern or land surveyor intern or corporation, partnership, or firm holding a certificate of authorization and to suspend, refuse to renew, or revoke the certificate of any licensee or certified engineer intern or land surveyor intern or the certificate of authorization of a corporation, partnership, or firm found guilty of any of the following:

(1) The practice of any fraud or deceit in obtaining or attempting to obtain or renew a certificate of licensure or certificate of authorization.

(2) Any gross negligence, incompetency, violation of the rules of professional conduct prescribed by the board, or any amendment thereof, or misconduct in the practice of engineering or land surveying as a professional engineer, engineer intern, professional land surveyor, or land surveyor intern.

(3) Falsely representing himself or herself as being in responsible charge of engineering work or land surveying.

(4) Permitting his or her seal, or facsimile thereof, to be used by another.

(5) An offense in another jurisdiction resulting in revocation, suspension, or voluntary surrender, to avoid disciplinary proceedings, of a license or certificate of licensure, including any agreement or stipulation executed by a licensee to avoid formal disciplinary proceedings.

(b) The board shall have the power to impose any or all of the disciplinary penalties set forth in this section against a corporation, partnership, or firm holding a certificate of authorization, when any one or more of the agents, employees, officers, partners, or owners of the corporation, partnership, or firm, licensed or nonlicensed, have committed any act, or have been guilty of any conduct, which could authorize the imposition of any of the disciplinary penalties set forth in this section. The acts or conduct by the persons must have been related to the practice of or offer to practice of engineering or land surveying by the corporation, partnership, or firm and that the acts or conduct must have been performed or occurred within the scope of the employment of any such person and with the authorization, ratification, or approval of an officer, director, principal, partner, or owner of the corporation, partnership, or firm.

(c) Any person may file a complaint alleging a violation of this section against any individual licensee, certified intern, or corporation, partnership, or firm holding a certificate of authorization. The complaints shall be in writing and shall be filed with the executive director of the board.

(d) The board may designate a person or persons to investigate and report to it on any matter related to its lawful duties and may employ legal counsel as the board may deem necessary or desirable. An investigation may be made upon receipt of a complaint or may be initiated by the board. The board may resolve violations by agreement between the board and the licensee with or without the filing of formal charges.

(e) Following an investigation, charges may be filed against any individual licensee, certificated intern, or corporation, partnership, or firm holding a certificate of authorization. The charges shall conform to the Administrative Procedure Act.

(f) With the consent of the licensee, the board may conduct an informal hearing without meeting the requirements of the Administrative Procedure Act at which no action shall be taken other than a reprimand, public or private.

(g) All charges, unless dismissed by the board as unfounded or trivial, shall be heard by the board within a reasonable time.

(h) The time and place for the hearing shall be fixed by the board, and a copy of the charges, together with a notice of the time and place of the hearing, shall be personally served on or mailed to the last known address of the individual licensee, certified intern, or corporation, partnership, or firm holding a certificate of authorization, at least 30 days before the date fixed for the hearing. At any hearing the accused individual licensee, certified intern, or corporation, partnership, or firm holding a certificate of authorization shall have the right to appear personally and by counsel, to cross-examine witnesses appearing against him, her, or them, and to produce evidence and witnesses in his or her or their own defense. If the accused fails or refuses to appear, the board may proceed to hear and determine the validity of the charges.

(i) If after the hearing three or more members of the board vote in favor of finding the accused guilty, the board shall impose one or more of the disciplinary penalties set forth in this section. Any fine imposed may not exceed two thousand five hundred dollars ($2,500) for each count or separate offense. The written decision of the board shall be delivered personally to the accused or sent by certified mail, return receipt requested, to the last known address of the accused.

(j) If disciplinary action from a hearing results in imposing a fine against a licensee, certified intern, or certificated corporation, partnership, or firm, the board shall not renew the annual certificate for this licensee, certified intern, or certificated corporation, partnership, or firm until the fine is paid in full. In the event that the fine is subsequently set aside on judicial review, as provided in the Alabama Administrative Procedure Act, the licensee, certified intern, or corporation, partnership, or firm holding a certificate of authorization shall be entitled to a prompt refund of the amount of the fine, but shall not be entitled to interest thereon.

(k) The board shall revoke the certificate of any licensee or certified intern who has been determined to be one of the following:

(1) Declared non compos mentis by a court of competent jurisdiction.

(2) Convicted of or entered a plea of guilty or nolo contendere to any crime under the laws of the United States or any state or territory thereof, which is a felony, whether related to practice or not and convicted of or entered a plea of guilty or nolo contendere to any crime, whether a felony, misdemeanor, or otherwise, an essential element of which is dishonesty or which is directly related to the practice of engineering or land surveying.

(l) When a member of the board is unable to continue the hearing either by disqualification or for any other reason, and the board is unable to reach a quorum, the Governor shall appoint as many ex officio members as is necessary to reach a quorum from a list of three persons submitted for each place by the committee of seven as specified in Section 34-11-30. These ex officio members shall serve on the board only for that hearing for which they were appointed and they may be reappointed for subsequent hearings if necessary.

(m) The licensee shall be responsible for the cost of the disciplinary action if found guilty.



Section 34-11-12 - Reissuance of revoked certificates; duplicate certificates.

The board, for reasons it may deem sufficient, may reissue a certificate of licensure to any person or certificate of authorization to any corporation, partnership, or firm whose certificate has been revoked, provided three or more members of the board vote in favor of reissuance. The board shall not consider reissuance of a certificate to any person whose certificate has been revoked because of non compos mentis until after the person has been declared to have fully regained his or her competency by a court of competent jurisdiction. The board shall not consider the reissuance of a certificate to a person who was convicted of a felony or entered a plea of guilty or nolo contendere to a felony until the civil rights of the person have been restored, and then a unanimous approval vote of the board concerning reissuance shall be required. A new certificate to replace any certificate revoked, lost, destroyed, or mutilated or for any other reason may be issued, subject to the rules of the board, and a charge of twenty-five dollars ($25) shall be made for such issuance.



Section 34-11-13 - Appeals.

Any person, corporation, partnership, or firm who shall feel aggrieved by the denial of a certificate by the board or by any disciplinary action by the board taken pursuant to Section 34-11-11 may appeal therefrom within 30 days to the Circuit Court of Montgomery County, Alabama, exclusively, notwithstanding the provisions of the Alabama Administrative Procedure Act; and only after the filing of the notice of appeal, shall judicial review be as provided for in the Alabama Administrative Procedure Act.



Section 34-11-14 - Persons and acts exempt from chapter.

This chapter shall not be construed to prevent or to affect any of the following:

(1) The practice of any other legally recognized profession or trade.

(2) The work of an engineer intern or land surveyor intern, employee, or a subordinate of any person holding a certificate of licensure under this chapter, or any employee of a person practicing lawfully under paragraph b of subdivision (1) of Section 34-11-4, if the work is done under the responsibility and supervision of a person holding a certificate of licensure under this chapter or a person practicing lawfully under paragraph b of subdivision (1) of Section 34-11-4.

(3) The practice of officers and employees of the government of the United States while engaged within this state in the practice of engineering or land surveying for the government. This exception does not extend to any engineer or land surveyor engaged in the practice of professional engineering or land surveying whose compensation is based in whole or in part on a fee.

(4) The practice of engineering or land surveying with respect to transportation or utility facilities by any transportation company or public utility subject to regulation by the Alabama Public Service Commission, the Federal Aviation Administration, the Federal Communications Commission, the Federal Energy Regulatory Commission, or the Nuclear Regulatory Commission, including its parents, affiliates, or subsidiaries; or by the officers and employees of any transportation company or public utility including its parents, affiliates, or subsidiaries. This exception shall not extend to any engineer or land surveyor engaged in the practice of engineering or land surveying whose compensation is based in whole or in part on a fee.

(5) The practice of engineering or land surveying by any person who is employed by the Alabama Department of Transportation prior to January 1, 1997, in any engineering or engineering assistant classification series under the State of Alabama Personnel Board, Merit System.

(6) The mere execution as a contractor of work designed by a professional engineer or the supervision of the construction of such work as a foreman or superintendent.

(7) The performance of engineering services which are purely incidental to the practice of architecture by registered architects, or their employees, or subordinates under their responsible supervising control.

(8) The performance of engineering services which are purely incidental to the practice of geology by registered geologists, their employees, or subordinates under their responsible charge.



Section 34-11-15 - Violations; penalties.

(a) Any person who shall practice, offer to practice, or hold himself or herself out as qualified to practice engineering or land surveying in this state or use in connection with his or her name or otherwise assume, use, or advertise any title or description including, but not limited to, the term engineer, engineers, engineering, or professional engineer, professional engineers, or professional engineering, or land surveyor, land surveyors, land surveying, or professional land surveyor, professional land surveyors, or professional land surveying, without being licensed or exempted in accordance with this chapter, or any person presenting or attempting to use as his or her own the certificate of licensure or the seal or facsimile thereof of another, or permitting his or her own certificate of licensure, seal or facsimile thereof to be used by another person, or any person who shall give any false or forged evidence of any kind to the board or to any member thereof in obtaining, or attempting to obtain a certificate of licensure, or any person who shall falsely impersonate any other licensee of like or different name, or any person who shall attempt to use an expired, suspended, surrendered, or revoked certificate of licensure, or any person who shall violate this chapter, shall be guilty of a Class A misdemeanor and punished as provided by law. Each day of the violation shall be a separate offense.

(b) Any corporation, partnership, or firm who violates any part of this chapter shall be guilty of a Class A misdemeanor and punished as provided by law. Each day of the violation shall be a separate offense.

(c) It shall be the duty of all duly constituted officers of law of this state, or any political subdivision thereof, to enforce this chapter, and to prosecute any persons, firms, partnerships, or corporations for violating this chapter. The Attorney General of the state or his or her assistants shall act as legal advisor to the board and render legal assistance to the board as may be necessary in carrying out this chapter. The board has the right to obtain private legal counsel as the need arises.



Section 34-11-16 - Violations; civil penalties; notice and hearing; subpoena power; appeal.

(a) In addition to any other provisions of law, the board may enter an order assessing a civil penalty against any non-licensed person, corporation, or other entity found guilty by the board of, but not limited to, the following violations of this chapter.

(1) Engaging in the practice or offer to practice of engineering or land surveying in this jurisdiction without being licensed in accordance with this chapter.

(2) Using or employing the words "engineer," "engineering," "land surveyor," "land surveying," or any modification or derivative thereof in its name or form of business activity, except as authorized in this chapter.

(3) Presenting or attempting to use the certificate of licensure or the seal of another licensed engineer or licensed land surveyor.

(4) Giving false or forged evidence of any kind to the board or a member of the board in obtaining or attempting to obtain a certificate of licensure.

(5) Falsely impersonating another licensed engineer or licensed land surveyor of like or different name.

(6) Using or attempting to use a revoked or non-existent certificate of licensure.

(b) The board shall determine the amount of the civil penalty which shall be paid to the State General Fund. The amount shall not exceed two thousand five hundred dollars ($2,500) for each and every separate offense.

(c) Before issuing an order under this section, the board shall provide the person written notice and the opportunity to request, within 30 days of notice by the board, a hearing on the record.

(d) Pursuant to the proceedings under this section, the board may issue subpoenas to compel the attendance and testimony of witnesses and the disclosure of evidence, and may request the Attorney General to bring an action to enforce a subpoena.

(e) A person aggrieved by the levy of a civil penalty under this section may file an appeal to the Circuit Court of Montgomery County exclusively for judicial review of the penalty within 30 days notwithstanding the Administrative Procedure Act. Unless an appeal is taken, or the penalty paid, the order of the board imposing the civil penalty shall become a judgment.

(f) If a person fails to pay a civil penalty within 30 days after entry of an order pursuant to subsection (a) or if the order is stayed pending an appeal, within 10 days after the court enters a final judgement in favor of the board of an order appealed pursuant to subsection (e), the board shall notify the Attorney General. The Attorney General may commence a civil action to recover the amount of the penalty, plus attorney's fees and costs.

(g) The cost to the board of the action shall be paid by the respondent if found in violation.






Article 2 - Board of Registration.

Section 34-11-30 - Creation and composition; nominating committee; oath and terms of office.

(a) A State Board of Licensure for Professional Engineers and Land Surveyors is created. It shall be the duty of the board to administer this chapter. The board shall consist of five professional engineers and two professional land surveyors. Commencing on July 1, 2014, the five professional engineers shall be appointed by the Governor from a list of three persons nominated for each appointment by a committee and the two land surveyors shall be appointed by the Governor from a list of three persons nominated for each appointment by the Alabama Society of Professional Land Surveyors. Nominations shall be made to the Governor by the committee or the Alabama Society of Professional Land Surveyors, respectively, as vacancies on the board occur, whether by the expiration of a term or otherwise, in a position filled by a professional engineer or land surveyor, respectively. To the extent possible, the nominating committee, the Alabama Society of Professional Land Surveyors, and the Governor shall select those persons whose appointments ensure that the membership of the board is inclusive and reflects the racial, gender, geographic, urban/rural, and economic diversity of the state.

(b) The nominating committee shall consist of one professional engineer appointed or elected by each of the professional organizations as outlined in the rules of the board. Any other organization in the state having membership qualifications comparable to those professional organizations outlined in the rules of the board may petition the board for membership on the committee. The board, by rule, may establish nominating committee operating guidelines and, by rule, may establish procedures for the removal of nonparticipating members of the nominating committee. Nominees shall have the qualifications required by Section 34-11-31. Nominations shall be made by a majority vote of the committee present at the same time at a meeting called by the executive director of the board, who shall advise the above named societies of the meeting at least 30 days before the meeting is held.

(c) Each member of the board, before beginning his or her term of office, shall file with the Secretary of State his or her written oath or affirmation for the faithful discharge of his or her official duties. The members of the board shall continue to serve under this chapter until their respective terms expire. On the expiration of the term of each member, the Governor shall in the manner provided in this section appoint for a term of five years a professional engineer or professional land surveyor having the qualifications required by Section 34-11-31 to take the place of the member whose term on the board is about to expire. Vacancies occurring during a term shall be filled by appointment by the Governor, in the manner provided in this section, for the unexpired term. Each member shall hold office until the expiration of the term for which the member is appointed or until a successor is duly appointed and qualified.



Section 34-11-31 - Qualifications of members.

Each member of the board shall be a citizen of the United States and a resident of this state, a licensed professional engineer or licensed professional land surveyor who holds an unexpired certificate under this chapter, who has been engaged in the practice of engineering or land surveying, respectively, for at least 12 years, and who has been in responsible charge of important engineering or land surveying, respectively, work for at least five years.



Section 34-11-32 - Compensation and expenses.

Each member of the board shall receive the sum of one hundred dollars ($100) per diem when actually attending to the work of the board or any of its committees and for the time spent in necessary travel and shall be reimbursed for traveling expenses as provided in Article 2 of Chapter 7 of Title 36, and incidental and clerical expenses necessarily incurred in carrying out this chapter.



Section 34-11-33 - Removal of members; vacancies.

The Governor may remove any member of the board for misconduct, incompetency, neglect of duty or for any other sufficient cause. Vacancies in the membership of the board by death, resignation, or for any reason shall be filled for the unexpired term by appointment by the Governor as provided in Section 34-11-30.



Section 34-11-34 - Meetings; legal office; officers; quorum.

The board shall hold at least two regular meetings each year. The two regular meetings of the board shall be held in the City of Montgomery, Alabama. The legal office of the board shall be located in the City of Montgomery. Special meetings shall be held at the time and place as the rules of the board may provide. Notice of all meetings shall be given as the rules provide. The board shall elect or appoint annually the following officers: A chair, a vice chair, and a secretary. A quorum of the board shall consist of a simple majority of the board membership.



Section 34-11-35 - Powers generally.

(a) The board shall have the power to adopt and amend bylaws, rules, and regulations, not inconsistent with the constitution and laws of this state, as may be reasonably necessary for the proper performance of its duties and the regulations of the proceedings before it. The board shall have the power to adopt and amend from time to time rules of professional conduct for professional engineers, engineer interns, professional land surveyors, land surveyor interns, and corporations, partnerships, or firms holding certificates of authorization. The board shall adopt and have an official seal.

(b) In carrying into effect its duties in any case involving the revocation of licensure or any disciplinary proceeding involving a licensee or the holder of a certificate of authorization or practicing or offering to practice without licensure, or false statement in connection with an application for licensure, the board may, under the hand of its chair and the seal of the board, subpoena witnesses and compel their attendance, and may also require the production of books, papers, documents, and other pertinent data. Any member of the board may administer oaths or affirmations to witnesses appearing before the board. If any person refuses to obey any subpoena issued, or refuses to testify or produce any books, papers, or documents, the board may present its petition to the Circuit Court of Montgomery County, Alabama, setting forth the facts, and thereupon the Circuit Court of Montgomery County shall, in a proper case, issue its subpoena to such person, requiring his or her attendance before the Circuit Court of Montgomery County and there to testify or to produce such books, papers, and documents, or data. Any person failing or refusing to obey the subpoena or order of the Circuit Court of Montgomery County may be proceeded against in the same manner as for refusal to obey any other subpoena or order of the Circuit Court of Montgomery County.

(c) The board is charged with the duty of seeing that this chapter is enforced. The board shall investigate any complaint relating to the violation this chapter and, should a violation be indicated, the board shall proceed as provided for under Sections 34-11-11, 34-11-15, and 34-11-16.

(d) The board, for good cause, may apply for relief by injunction, without bond, to restrain any person, firm, partnership, or corporation from the commission of any act which is prohibited by this chapter. In such proceedings it shall not be necessary to allege or prove either that an adequate remedy at law does not exist, or that substantial and irreparable damage would result, from the continued violation thereof. Application for the injunction may be made to the Circuit Court of Montgomery County, Alabama, or the circuit court of the county in which it is alleged that the violation is about to occur, at the request of the board. The injunction may not be granted ex parte, and any judgment or decree may be appealed in the manner prescribed by law to the Supreme Court of Alabama.

(e) No action or other legal proceedings for damages shall be instituted against the board, any board member, or employee of the board for any act done in good faith and in the intended performance of any power granted under this chapter or for any neglect or default in the performance or exercise in good faith of any duty or power.



Section 34-11-35.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) In addition to the powers provided to the board by Section 34-11-35, the Legislature finds and declares all of the following:

(1) The power to adopt rules regulating the practice of engineering and land surveying in the state includes the power to prohibit unlicensed persons from practicing engineering or land surveying and the power to regulate how licensed persons practice.

(2) The primary goal of the provision of engineering and land surveying in the state is to prioritize public health, life, safety, property, and welfare.

(3) The board is in the best position to determine the engineering and land surveying practices that prioritize public health, life, safety, property, and welfare.

(4) Prioritizing public health, life, safety, property, and welfare may sometimes be at odds with the goals of state and federal antitrust laws which include prioritizing competition and efficiency.

(5) It is the intent of the Legislature, by passage of this section, to immunize the board and the members of the board from liability under state and federal antitrust laws for the adoption of a rule that prioritizes public health, life, safety, property, and welfare, and may be anti-competitive.

(b) Subject to subsection (c), rules adopted by the board pursuant to this section or Section 34-11-35, may define and regulate the practice of engineering and land surveying in a way that prioritizes public health, life, safety, property, and welfare, even if the rule is anti-competitive.

(c) A rule adopted pursuant to this section or Section 34-11-35 may supplement or clarify a statutory definition, but may not conflict with any statute that defines the practice of engineering or land surveying.

(d) Nothing in this section shall be construed to constrict or expand the current rights and privileges of any individual governed by the State Board of Licensure for Professional Engineers and Land Surveyors beyond that which existed before the ruling of the Supreme Court of the United States in N.C. State Board of Dental Examiners vs. FTC, 135 S.Ct 1101 (2015).

(e) Nothing in this section shall be construed to constrict or expand the current duties or responsibilities of the members of the State Board of Licensure for Professional Engineers and Land Surveyors in any context outside of federal or state antitrust immunity beyond that which existed before the ruling of the Supreme Court of the United States in N.C. State Board of Dental Examiners vs. FTC, 135 S.Ct 1101 (2015).



Section 34-11-36 - Receipts and disbursements.

The executive director of the board shall receive and account for all money derived under this chapter, and shall pay it monthly to the State Treasurer, who shall keep the money in a separate fund to be known as the "Professional Engineers and Professional Land Surveyors Fund." The fund shall be kept separate and apart from all other money in the Treasury, and shall be paid out only by warrant of the Comptroller upon the Treasurer, upon itemized vouchers, approved by the executive director of the board. No funds shall be withdrawn or expended except as budgeted and allotted according to Article 4 of Chapter 4 of Title 41. Any funds or money in the hands of the State Treasurer, known as the Professional Engineers and Professional Land Surveyors Fund, at the end of the state fiscal year in excess of that amount equal to 25 percent of the budget of the board for the previous fiscal year shall be transferred into the General Fund of the state. However, in the event that the board elects to implement a biennial license, then the above transfer into the General Fund shall only apply at the end of the non-license year of the biennial license cycle. The money, properties, records, and other things of value owned by or allocated to the fund, the board, or the executive director of the board in his or her capacity as such, serving at the time of enactment of this chapter, shall become the property of and be allocated respectively to the fund, the board, or the executive director of the board under this chapter. The executive director of the board shall give a surety bond to the state in a sum as the board may determine. The premium on the bond shall be regarded as a proper and necessary expense of the board and shall be paid out of the fund. The executive director of the board shall receive a salary as determined by the board, in addition to compensation and expenses provided for in Section 34-11-32. The board may employ an executive director and, when necessary, an assistant executive director and fix their compensation and duties. The board may employ clerical or other assistants, subject to the provisions of the Merit System Act, and may make expenditures from the fund for any purpose which in the opinion of the board is reasonably necessary for the proper performance of its duties under this chapter, including the expenses of the board's delegates to regional and national meetings of, and membership dues to, a national examination organization for engineers and land surveyors selected by the board and any of its subdivisions. Under no circumstances shall the total amount of warrants issued by the Comptroller in payment of the expenses and compensation provided for in this chapter exceed the amount provided therefor by the Legislature in the general appropriation or other appropriation bills.



Section 34-11-37 - Records and reports; confidentiality.

(a) The board shall keep a record of its proceedings and a register of all applications for licensure, which register shall show all of the following:

(1) The name, age, and residence of each applicant.

(2) The date of the application.

(3) The place of business of the applicant.

(4) The educational and other qualifications of the applicant.

(5) Whether or not an examination was required.

(6) Whether the applicant was rejected.

(7) Whether a certificate of licensure was granted.

(8) The date of the action of the board.

(9) Any other information deemed necessary by the board.

(b) The board shall also keep on file a written statement under oath from each applicant that he or she will abide by the rules of professional conduct prescribed by the board, which oath shall be a part of his or her application for licensure.

(c) The records of the board shall be evidence of the proceedings of the board set forth therein, and a transcript thereof, duly certified by the executive director of the board under seal, shall be admissible in evidence with the same force and effect as if the original were produced.

(d) Annually, as of September 30, the board shall submit to the Governor a report of its transactions of the preceding year and a complete statement of the receipts and expenditures of the board, attested by affidavits of its chair and its secretary.

(e) Board records and papers of the following class are of a confidential nature and are not public records: Examination material for examinations not yet given; file records of examination problems and solutions; exam scores; letters of inquiry and reference concerning applicants; transcripts of college courses and grades; board inquiry forms concerning applicants; pending and closed complaints and investigative files which shall remain confidential until an actual formal hearing may commence; and all other materials of like confidential nature.









Chapter 12 - FORESTERS.

Article 1 - General Provisions.

Section 34-12-1 - Definitions.

For purposes of this chapter, the following words and phrases shall have the respective meanings ascribed by this section:

(1) BOARD. The State Board of Registration for Foresters.

(2) PRACTICE OF FORESTRY. Any professional service such as consultation, investigation, evaluation, planning, or responsible supervision as interpreted by the board of any forestry activities in connection with any public or private lands wherein the public welfare and property are concerned or involved when the professional service requires the application of forestry principles and data. The term also means the application, teaching, investigation, or administration of forestry theories, principles, practices, or programs directly or indirectly related to the environmental and economic use and the biological and ecological understanding of gross areas of land in public or private ownership or direction, or both, and supervision over persons engaged in the formation or implementation, or both, of forestry policies.

(3) REGISTERED FORESTER. A person who, by reason of his or her knowledge of the natural sciences, mathematics, economics, and the principles of forestry and by his or her demonstrated skills acquired through professional forestry education and professional forestry experience as interpreted by the board is qualified to engage in the practice of forestry and who also has been duly registered and holds a current valid license issued by the board.



Section 34-12-2 - Registration required; exceptions.

(a) In order to benefit and protect the public, no person in either public or private capacity shall practice or offer to practice forestry, unless he or she has submitted evidence that he or she is qualified so to practice and is registered by the board as hereinafter provided or unless he or she is specifically exempted from registration under this chapter. It shall be unlawful for any person to practice or offer to practice in this state forestry, as defined by this chapter, or to use in connection with his or her name or otherwise assume, use, or advertise any title or description tending to convey the impression that he or she is a registered forester, unless duly registered or exempt from registration under this chapter.

(b) This chapter shall not be construed to prevent or to affect:

(1) The practice of any other legally recognized profession or trade.

(2) The application of forestry principles and procedures on any timberlands, woodlands, or forest in which any person, firm, partnership, or corporation owns an interest; or persons, firms, partnerships, and corporations having the right to manage and administer forestlands in any legal manner.

(3) The work of an employee or a subordinate of any registered forester holding a license under this chapter; provided, that such work is done under the direction, supervision, and responsibility of a person holding a license under this chapter.

(4) The practice of forestry by officers and employees of the United States government on federally owned lands.

(5) The practice of forestry by officers and employees of the State of Alabama on state-owned lands.

(6) Employees of the federal government and educational institutions of the State of Alabama who, in the exercise of their assigned duties, conduct forestry education programs or provide free forestry advice and assistance to timberland owners, or both.



Section 34-12-3 - Roster of registered foresters.

A roster showing the names and places of business of all registered foresters qualified according to this chapter shall be prepared by the secretary of the board during the month of January biennially in even-numbered calendar years. Copies of this roster shall be posted on the board website, placed on file with the Secretary of State, and furnished to the public, upon request, for a reasonable fee determined by the board.



Section 34-12-4 - Qualifications of applicants for registration.

(a) The following requirements shall be considered as minimum evidence satisfactory to the board that the applicant is qualified to practice forestry and to be registered and licensed pursuant to this chapter. Each applicant shall:

(1) Hold a bachelors or higher degree from a school approved by the board or accredited by the Society of American Foresters in a forestry curriculum accepted by the board.

(2) Have passed a written or oral examination, or both, designed to show the knowledge and skill obtained through graduation from the school or college.

(3) Have a specific record of two years or more of experience in the practice of forestry of a nature satisfactory to the board and indicating that the applicant is competent to practice forestry.

(4) Be a person of good character and reputation.

(5) Be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(b) The board shall issue licenses only to those applicants who meet the requirements of this section.



Section 34-12-5 - Applications; registration fees.

Application for registration shall be made on forms prescribed and furnished by the board. An application shall contain statements made under oath showing the education of the applicant and a detailed summary of his or her professional work. The application shall also contain not less than five references, of whom three or more shall be registered foresters or graduates of a curriculum in forestry of four years or more in a school or college approved by the board or accredited by the Society of American Foresters, having personal or professional knowledge of the forestry experience of the applicant. Any proposed subsequent statement, correction, or addition to the application shall be given under oath in writing and shall be made a part of the original application. The registration fee for a license shall be set annually by the board in an amount not to exceed two hundred dollars ($200), which shall accompany the application. Should the board deny the issuance of a license to any applicant, the fee deposited shall be retained by the board as an application fee.



Section 34-12-6 - Examination.

When written or oral examinations, or both, are required, they shall be held at such time and place as the board may determine. The methods of procedure shall be prescribed by the board. A candidate failing an examination may apply for reexamination at the expiration of six months. This examination and all subsequent oral and written examinations shall be granted upon payment of a fee to be determined annually by the board, not to exceed one hundred dollars ($100) in each instance.



Section 34-12-7 - Licenses - Issuance; contents; use of license number.

The board shall issue a license upon payment of a registration fee as provided for in this chapter to an applicant who, in the opinion of the board, has satisfactorily met all of the requirements set out by this chapter. Licenses shall show the full name of the registrant, shall have a serial number and shall be signed by the chairman of the board. The issuance of a license by the board shall be evidence that the person named therein is entitled to all of the rights and privileges of a registered forester while the license remains unrevoked or unexpired. Plans, maps, specifications, and reports issued by a registrant shall be endorsed with his or her name and license number during the life of the registrant's license, but it shall be a misdemeanor for anyone to endorse any document with the name and license number after the license of the registrant named therein has expired or has been revoked, unless the license shall have been renewed or reissued. It shall be a misdemeanor for any registered forester to endorse any plan, specification, estimate, or map unless he or she shall have actually prepared such plan, specification, estimate, or map, or shall have been in the actual charge of the preparation thereof.



Section 34-12-8 - Licenses - Expiration; renewal.

(a) Licenses shall expire on the 30th day of September next following their issuance or renewal and shall become invalid on that date unless renewed. The secretary of the board shall notify, at his or her last registered address, every person registered under this chapter of the date of the expiration of his or her license and the amount of the fee that shall be required for its renewal for one year. The notice shall be mailed three months in advance of the date of the expiration of the licenses. Two subsequent monthly notices may be mailed, the second by certified mail, return receipt requested. The annual renewal fee for licenses shall be established annually by the board and shall not exceed two hundred dollars ($200). Renewal of licenses for the following year may be effected at any time during the three months preceding September 30 of the year in which the license has been issued or renewed by the payment of the renewal fee so fixed by this chapter. Licensees who renew their licenses between September 30 and December 31 of any year renewal is due shall pay a late renewal fee set by the board not to exceed an amount equal to twice the annual renewal fee. The board shall make an exception to the foregoing renewal provision in the case of a person who is in the armed services of the United States. A licensee who fails to renew a license by December 31 of any year renewal is due shall have his or her license revoked.

(b) The state board shall adopt a program of continuing education for its licensees not later than October 1, 1991, and after that date no licensee shall have his or her active license renewed unless, in addition to any other requirements of this chapter, the minimum continuing annual education requirements are met. It is further provided that the continuing education program herein required shall not apply to any licensee who is 65 years of age or older and shall not include testing or examination of the licensees in any manner.



Section 34-12-9 - Licenses - Revocation; administrative fines; reissuance; replacement of lost license.

The board may revoke the license of any registrant who is found guilty by the board of gross negligence, incompetency, or misconduct in the practice of forestry. The board may discipline its licensees by the imposition and collection of an administrative fine set by the board not to exceed two thousand dollars ($2,000) per violation, and may institute any legal proceeding necessary to effect compliance with the chapter. All administrative fines collected by the board shall be deposited in the State Treasury in the "Professional Foresters Fund." The board may designate a person or persons to investigate and report to it upon any charges of fraud, deceit, gross negligence, incompetency, or other misconduct in connection with any forestry practice against any registrant, as may come to its attention. Any person or persons so designated by the board shall receive the same compensation and shall be reimbursed for expenses in the same amount as the board as outlined in Section 34-12-32. Any person may prefer charges of fraud, deceit, gross negligence, incompetency, or other misconduct in connection with any forestry practice against any registrant. The charges shall be in writing, shall be sworn to by the person making them, and shall be filed with the secretary of the board. All charges, unless dismissed by the board as unfounded or trivial, shall be heard by the board within three months after the date on which they have been preferred. The time and place for the hearing shall be fixed by the board, and a copy of the charges, together with a notice of the time and place of the hearing, shall be personally served on, or mailed to the last known address of, the registrant, at least 30 days before the date fixed for the hearing. At any hearing, the accused registrant shall have the right to appear personally and by counsel, to cross-examine witnesses appearing against him or her, and to produce evidence and witnesses in his or her own defense. If, after a hearing, three or more members of the board vote in favor of finding the accused guilty, the board may revoke the license of the registered forester. Any applicant whose license has been revoked as above may apply for a review of the proceedings with reference to the revocation of his or her license by the aforementioned circuit court and from there by appeal to the Supreme Court of Alabama. The only record to be considered by either the circuit court or by the Supreme Court shall be the record made before the board. New evidence shall be presented to the board, in session, before it may be used in court proceedings. The board, for reasons it may deem sufficient, may reissue a license to any person whose license has been revoked when three or more members vote in favor of reissuance. A new license to replace a revoked license may be issued, subject to the rules of the board and at a fee set by the board not to exceed an amount equal to twice the annual renewal fee. Lost, destroyed, or mutilated licenses may be issued, subject to the rules of the board and at a fee set by the board not to exceed fifty dollars ($50) for the issuance.



Section 34-12-10 - Firms, partnerships, and corporations.

Registration shall be determined upon a basis of individual, personal qualifications. No firms, companies, partnerships, or corporations can be licensed under this chapter.



Section 34-12-11 - Reciprocity.

(a) A person not a resident of, and having no established place of business in Alabama, or who has recently become a resident thereof, may use the title of registered forester and practice forestry provided:

(1) Such person is legally licensed as a registered forester in his or her own state or country and has submitted evidence to the board that he or she is so licensed;

(2) The state or country in which he or she is so licensed:

a. Has standards for licensing comparable to Alabama and acceptable to the board; and

b. Observes these same rules of reciprocity in regard to persons licensed under the provisions of this chapter.

(b) Each person seeking the privileges of reciprocity granted under this chapter shall submit his or her application therefor to the board and shall receive a card or certificate from the board before exercising such privileges. The application fee for obtaining such a reciprocity card or certificate shall be the same as is charged an Alabama licensee seeking to obtain reciprocal privileges in the home state or country of the applicant.

(c) Persons practicing forestry in the state through reciprocity shall be subject to the same renewal and expiration rules as provided in Section 34-12-8.



Section 34-12-12 - Violations and penalties.

(a) Any person who shall practice or offer to practice the profession of forestry in this state without being registered or exempted in accordance with this chapter; or any person who shall use in connection with his or her name or otherwise assume, use, or advertise any title or description tending to convey the impression that he or she is a registered forester, without being registered or exempted in accordance with this chapter; or any person who shall present or attempt to use as his or her own the license of another; or any person who shall give any false or forged evidence of any kind to the board or any member thereof in obtaining a license; or any person who shall attempt to use an expired or revoked license; or any person, firm, partnership, or corporation who shall violate any of the provisions of this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than five hundred dollars ($500) nor more than two thousand dollars ($2,000) for each offense. The board, or the person or persons designated by the board to act in its stead, may prefer charges for any of the violations of this chapter in any county in this state in which the violations may have occurred. All duly constituted officers of the law of this state, or any political subdivision thereof, shall enforce this chapter and prosecute any persons, firms, partnerships, or corporations violating the same. The Attorney General of the state and his or her assistants shall act as legal advisers of the board and render legal assistance as may be necessary in carrying out the provisions of this chapter.

(b) All fines collected for the violation of any provisions of this chapter shall be paid over to the secretary of the board to be by him or her delivered to the State Treasurer to be placed in the Professional Foresters Fund in the same manner as funds received for the issuance of licenses.






Article 2 - Board of Registration.

Section 34-12-30 - Creation; composition; diversity of membership.

(a) A State Board of Registration for Foresters is created whose duty it shall be to administer this chapter. The board shall consist of five foresters, who shall be selected and appointed by the Governor of Alabama from among 10 nominees recommended by the Alabama Division of the Society of American Foresters and shall have the qualifications required by Section 34-12-31. Each member of the board shall receive a certificate of his or her appointment from the Governor and before beginning his or her term of office shall file with the Secretary of State his or her written oath of affirmation for the faithful discharge of his or her official duties. The five members of the initial board shall be appointed for terms of one, two, three, four, and five years, respectively, and in making the appointment the Governor shall designate the term for which each of the members is appointed as provided for above. At the expiration of the term of any member of the initial board, the Governor shall, from a list of three nominees recommended by the Alabama Division of the Society of American Foresters, appoint for a term of five years a registered forester having the qualifications required by Section 34-12-31 to succeed the member whose term on the board is expiring. Nothing contained in this chapter shall prohibit any member whose term expires to be reappointed to succeed himself or herself on the board. After March 7, 1990, no member shall serve more than two full consecutive terms of office. If the Governor fails to make appointment in 90 days after expiration of any term, the board shall make the necessary appointment from nominees submitted as hereinabove provided and who meet the qualifications set out by Section 34-12-31. Each member of the board shall hold office until the expiration of the term for which such member is appointed or until a successor shall have been duly appointed and shall have qualified.

(b) The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The board shall annually report to the Legislature by the second legislative day of each regular session the extent to which the board has complied with the diversity provisions of this subsection.



Section 34-12-31 - Qualifications of members.

Each member of the board shall be a citizen of the United States and a resident of the State of Alabama, a "registered forester" under the provisions of this chapter, a member or fellow of the Society of American Foresters and shall have been engaged in the practice of the profession of forestry for the last 10 years prior to such appointment.



Section 34-12-32 - Compensation and expenses.

Each member of the board shall receive a nominal sum of $50 per diem when actually attending to the work of the board or any of its committees and for the time spent in necessary travel and, in addition thereto, shall be reimbursed for all traveling expenses as provided in Article 2 of Chapter 7 of Title 36, and incidental and clerical expenses necessarily incurred in carrying out the provisions of this chapter. Such compensation and expenses shall be paid out of the Professional Foresters Fund in the manner prescribed herein.



Section 34-12-33 - Removal of members; vacancies.

The Governor may remove any member of the board for misconduct, incompetency, or neglect of duty. Vacancies in the membership of the board shall be filled for the unexpired term by appointment only in the manner provided by this chapter for the appointment of members of the board.



Section 34-12-34 - Meetings; officers; quorum.

The members of the board shall be named and appointed by the Governor within 60 days after September 13, 1957. The board shall hold a meeting within 30 days after its members are first appointed and thereafter shall hold at least two regular meetings each year. Special meetings shall be held at such time and place as the bylaws of the board may provide; provided, that not more than one meeting may be held in any one calendar month. Notice of all meetings shall be given in such manner as the bylaws may provide. The board shall elect or appoint annually the following officers: A chairman, vice-chairman, and a secretary, who shall each be members of the board. A quorum of the board shall consist of not less than three voting members.



Section 34-12-35 - Powers generally.

The board shall have the power to make all bylaws and rules, not inconsistent with the constitution and laws of this state, which may be reasonably necessary for the proper performance of its duties and the regulations of the proceedings before the board. Notwithstanding any other provision of law, following appropriate review by the Contract Review Permanent Legislative Oversight Committee, the board may enter into any contract or agreement relating to the board without further approval. The board shall adopt and have an official seal. In carrying into effect the provisions of this chapter, the board may, under the hand of its chairman and the seal of the board, subpoena witnesses and compel their attendance and may also require them to produce books, papers, maps, or documents. Any member of the board may administer oaths of affirmation to witnesses appearing before the board. Witnesses officially called by the board shall receive the same compensation and shall be reimbursed for expenses in the same amount as the members of the board as provided and set out in Section 34-12-4. If any person shall refuse to appear as a witness before the board, or refuse to testify, or refuse to produce any books, papers, or documents, the board may present its petition to the Circuit Court of Montgomery County, setting forth the facts, and the court shall, in a proper case, issue a subpoena to the person, requiring his or her attendance before the circuit court and there to testify or to produce such books, papers, and documents as may be deemed necessary and pertinent by the board. Any person failing or refusing to obey the subpoena or order of the circuit court may be proceeded against in the same manner as for refusal to obey any other subpoena or order of the court. The board is empowered to apply for relief by injunction, without bond, to restrain any person, partnership, or corporation from the commission of any act which is prohibited by this chapter. Application for an injunction may be made to the Circuit Court of Montgomery County, Alabama, or the circuit court of the county in which it is alleged that the violation is occurring. The members of the board shall not be personally liable for instituting any such proceedings.



Section 34-12-36 - Receipts; disbursements; bond of secretary; employees; gifts, bequests, etc.

The secretary of the board shall receive and account for all moneys derived under the provisions of this chapter and shall pay the same monthly to the State Treasurer, who shall keep such moneys in a separate fund to be known as the "Professional Foresters Fund." Such fund shall be kept separate and apart from all other moneys in the Treasury and shall be paid out only by warrant of the Comptroller upon the State Treasurer, upon itemized vouchers approved by the chairman and attested by the secretary of the board. All moneys in the Professional Foresters Fund are hereby specifically appropriated for the use of the board. The secretary of the board, its office manager, or other designated officer of the board who handles funds shall give surety bond to the state in such sum as the board may determine. The premium on the bond shall be regarded as a proper and necessary expense of the board and shall be paid from the Professional Foresters Fund.

The board may employ such clerical and other assistants as are necessary for the proper performance of its work, or, in lieu of employing clerical assistants, the board may contract with any state department or agency to furnish the board with such clerical assistance as the board deems necessary. The compensation of such assistants or the cost of contracting for such clerical assistance shall be paid out of the Professional Foresters Fund in the manner prescribed herein.

The board is authorized to accept all gifts, bequests, and donations from any source whatsoever, and such gifts, bequests, and donations shall be used or expended in accordance with their terms or stipulations, but in the absence of any such terms or stipulations, such gifts, bequests, or donations may be used or expended for such purposes as the board may determine.

Except as otherwise provided herein, the board may make expenditures for any purpose which, in the opinion of the board, is reasonably necessary for the proper performance of its duties under the provisions of this chapter, including the expenses of the board's delegates to any annual conventions of, and membership dues to, the Society of American Foresters; provided, that under no circumstances shall the total amount of warrants issued by the Comptroller in payment of the expenses and compensation provided for by this chapter exceed the amount of the examination and registration fees, license fees, donations, and other moneys collected by the board as herein provided.



Section 34-12-37 - Records and reports.

The board shall keep a record of its proceedings and a register of all applications for registration, which register shall show the name, age and residence of each applicant, the date of the application, the place of business of such applicant, his or her educational and other qualifications, whether or not an examination was required, whether or not the application was rejected, whether or not a license of registration was granted, the date of the action by the board, and such other information as may be deemed necessary by the board. The records of the board shall be prima facie evidence of the proceedings of the board set forth therein, and a transcript thereof, duly certified by the secretary of the board under seal, shall be admissible in evidence with the same force and effect as if the original were produced. Annually, as of the thirtieth day of September each year, the board shall submit to the Governor a report of its transactions of the preceding year and shall transmit to him or her as a part of the report a complete statement of the receipts and expenditures of the board and the statement shall be attested by the chairman and the secretary of the board.









Chapter 13 - FUNERAL SERVICES.

Article 1 - General Provisions.

Section 34-13-1 - Definitions.

(a) For purposes of this chapter, the following terms shall have the following meanings:

(1) ACCREDITED SCHOOL or COLLEGE OF MORTUARY SCIENCE. A school or college approved by the Alabama Board of Funeral Service and which maintains a course of instruction of not less than 48 calendar weeks or four academic quarters or college terms and which gives a course of instruction in the fundamental subjects including, but not limited to, the following:

a. Mortuary management and administration.

b. Legal medicine and toxicology as it pertains to funeral directing.

c. Public health, hygiene, and sanitary science.

d. Mortuary science, to include embalming technique, in all its aspects; chemistry of embalming, color harmony; discoloration, its causes, effects, and treatment; treatment of special cases; restorative art; funeral management; and professional ethics.

e. Anatomy and physiology.

f. Chemistry, organic and inorganic.

g. Pathology.

h. Bacteriology.

i. Sanitation and hygiene.

j. Public health regulations.

k. Other courses of instruction in fundamental subjects as may be prescribed by the Alabama Board of Funeral Service.

(2) ALKALINE HYDROLYSIS. The technical process that reduces human remains to bone fragments using heat, water, and chemical agents.

(3) AMERICAN BOARD OF FUNERAL SERVICE EDUCATION. That funeral service educational organization which is an agency granted official recognition by the United States Secretary of Education and which is composed of members representing the American Association of College of Mortuary Science, the Conference of Funeral Service Examining Board of the United States, Inc., the National Association of Colleges of Mortuary Science, and the University Mortuary Science Education Association and which has as its object the furtherance of education in the field of funeral service and in fields necessary to, or allied with, the field of funeral service, and further to formulate standards of funeral service education and to grant accreditation to qualified schools and colleges of mortuary science and to do all things incidental to the foregoing.

(4) APPRENTICE EMBALMER or EMBALMER'S APPRENTICE. Any person engaged in the study of the art of embalming under the instructions and supervision of a licensed embalmer practicing in this state.

(5) APPRENTICE FUNERAL DIRECTOR or FUNERAL DIRECTOR'S APPRENTICE. Any person operating under or in association with a funeral director for the purpose of learning the business or profession of funeral director, to the end that he or she may become licensed under this chapter.

(6) AUTHORIZING AGENT. A person at least 18 years of age, except in the case of a surviving spouse or parent, who is legally entitled to order the cremation or final disposition of particular human remains.

(7) BOARD. The Alabama Board of Funeral Service.

(8) CASH ADVANCE ITEMS. Any item of service or merchandise described to a purchaser using the term cash advance, accommodation, cash disbursement, or similar term. A cash advance item is also any item obtained from a third party and paid for by a funeral provider on behalf of a purchaser. Cash advance items include, but are not limited to, all of the following:

a. Cemetery or crematory services.

b. Pallbearers.

c. Public, or other, transportation.

d. Clergy honoraria.

e. Flowers.

f. Musicians or singers.

g. Nurses.

h. Obituary notices.

i. Funeral programs.

j. Gratuities.

k. Death certificates.

l. Outer burial containers.

m. Cemetery plots.

n. Escorts.

(9) CASKET. A rigid container designed for the encasement of human remains.

(10) CEMETERY. A place dedicated to and used or intended to be used for the permanent interment of human remains. It may be either land or earth interment; a mausoleum for vault or crypt entombment; a structure or place used or intended to be used for the interment of cremated remains; cryogenic storage; or any combination of one or more thereof.

(11) CEMETERY AUTHORITY. Any individual, person, firm, profit or nonprofit corporation, trustee, partnership, society, religious society, church association or denomination, municipality, or other group or entity, however organized, insofar as they or any of them may now or hereafter establish, own, operate, lease, control, or manage one or more cemeteries, burial parks, mausoleums, columbariums, or any combination or variation thereof, or hold lands or structures for burial grounds or burial purposes in this state and engage in the operation of a cemetery, including any one or more of the following: The care and maintenance of a cemetery; the interment, entombment, and memorialization of the human dead in a cemetery; the sale, installation, care, maintenance, or any combination thereof, with respect of monuments, markers, foundations, memorials, burial vaults, urns, crypts, mausoleums, columbariums, flower vases, floral arrangements, and other cemetery accessories, for installation or use within a cemetery; and the supervision and conduct of funeral and burial services within the bounds of the cemetery.

(12) CONVICTION. The entry of a plea of guilty or a guilty verdict rendered by any court of competent jurisdiction, excluding traffic violations.

(13) CREMATED REMAINS. Human remains recovered after the completion of the cremation process, including pulverization, which leaves only bone fragments reduced to unidentifiable dimensions.

(14) CREMATION. The technical process, using heat, flames, or chemical agents, that reduces human remains to bone fragments. The reduction takes place through heat and evaporation. Cremation shall include the processing, and may include the pulverization, of the bone fragments.

(15) CREMATIONIST. A person licensed by the board to perform the procedure of cremation.

(16) CREMATION CHAMBER. The retort or vessel used to reduce human remains to bone fragments.

(17) CREMATION CONTAINER. The container in which human remains are transported to a crematory, in which human remains are placed in upon arrival at a crematory, or for storage and placement in a cremation chamber for cremation.

(18) CREMATORY. A building or portion of a building that houses a cremation chamber and that may house a holding facility for purposes of cremation and as part of a funeral establishment.

(19) EMBALMER. Any person engaged or holding himself or herself out as engaged in the business, practice, science, or profession of embalming, whether on his or her own behalf or in the employ of a registered and licensed funeral director.

(20) EMBALMING. The practice, science, or profession, as commonly practiced, of preserving, disinfecting, and preparing by application of chemicals or other effectual methods, human dead for burial, cremation, or transportation.

(21) FUNERAL. A ceremony for celebrating, sanctifying, or remembering the life of a person who has died. A funeral may be divided into the following two parts:

a. The funeral service, which may take place at a funeral home, church, or other place.

b. The committal service or disposition, which may take place by the grave, tomb, mausoleum, or crematory where the body of the decedent is to be buried or cremated.

(22) FUNERAL ARRANGEMENTS. The completing of funeral service arrangements, cremation arrangements, and the financial details of a funeral at the time of death. The term includes the collection of vital statistic information, death certificate information, obituary and funeral notice completion, the completion of a statement of funeral goods and services selected, organizing of funeral and memorial services for families, and the ordering of cash advance items.

(23) FUNERAL DIRECTING. The practice of directing or supervising funerals, the practice of preparing dead human bodies for burial by means other than embalming, or the preparation for the disposition of dead human bodies; the making of funeral arrangements or providing for funeral services or the making of financial arrangements for the rendering of these services; the provision or maintenance of a place for the preparation for disposition of dead human bodies; or the use of the terms funeral director, undertaker, mortician, funeral parlor, or any other term from which can be implied the practice of funeral directing; or the holding out to the public that one is a funeral director or engaged in a practice described in this subdivision.

(24) FUNERAL DIRECTOR. A person required to be licensed to practice the profession of funeral directing under the laws of this state, who consults with the public, who plans details of funeral services with members of the family and minister or any other person responsible for such planning, or who directs, is in charge, or apparent charge of, and supervises funeral service in a funeral home, church, or other place; who enters into the making, negotiation, or completion of financial arrangements for funeral services, or who uses in connection with the profession of funeral directing the terms funeral director, undertaker, funeral counselor, mortician, or any other term or picture or combination thereof when considered in context in which used, from which can be implied the practicing of the profession of funeral directing or that the person using such term or picture can be implied to be holding himself or herself out to the public as being engaged in the profession of funeral directing; and for all purposes under Alabama law, a funeral director is considered a professional. For the purposes of this chapter, the term does not include any cemetery authority.

(25) FUNERAL ESTABLISHMENTS. The term includes any funeral home or mortuary service located at a specific street address where the profession of funeral directing, embalming, or cremation is practiced in the care, planning, and preparation for burial, cremation, or transportation of human dead. A funeral establishment shall consist of and maintain all of the following facilities:

a. A preparation room equipped with sanitary nonporous floor and walls, necessary drainage and ventilation, and containing operating embalming equipment, necessary approved tables, instruments, hot and cold running water, containers or receptacles for soiled linen or clothing, and supplies for the preparation and embalming of dead human bodies for burial, cremation, and transportation.

b. A display room containing a stock of adult caskets and funeral supplies displayed in full size, cuts, photographs, or electronic images. At no time shall less than eight different adult size caskets be on the premises.

c. At least one operating funeral coach or hearse properly licensed and equipped for transporting human remains in a casket or urn.

d. If engaged in the practice of cremation, the establishment shall satisfy all crematory requirements provided in this chapter and have on site an adequate supply of urns for display and sale.

e. A room suitable for public viewing or other funeral services that is able to accommodate a minimum of 100 people.

f. An office for holding arrangement conferences with relatives or authorizing agents.

(26) FUNERAL SUPPLIES or FUNERAL MERCHANDISE. Caskets made of any material for use in the burial or transportation of human dead; outer receptacles, when sold by a funeral director, including burial vaults and urns, for cremated human remains; clothing used to dress human dead when sold by a funeral director; and all equipment and accouterments normally required for the preparation for burial or funeral and other disposition of human dead.

(27) GROSS IMMORALITY. Willful, flagrant, or shameful immorality or showing a moral indifference to the opinions of the good and respectable members of the community and to the just obligations of the position held by the offender.

(28) HOLDING ROOM. Either of the following:

a. A room within a funeral establishment that satisfies the requirements of a branch location as provided in this chapter or board rule, for the retention of human remains before disposition.

b. A room within a crematory facility, designated for the retention of human remains before and after cremation, that is not accessible to the public.

(29) MANAGING CREMATIONIST. A licensed funeral director and cremationist who has full charge, control, and supervision of all activities involving cremation at a funeral establishment or crematory.

(30) MANAGING EMBALMER. A licensed embalmer who has full charge, control, and supervision of all activities involving the preparation room and embalming.

(31) MANAGING FUNERAL DIRECTOR. A licensed funeral director who has full charge, control, and supervision of all activities involving funeral directing for a funeral establishment.

(32) MORAL TURPITUDE. Any unlawful sexual or violent act, or any act involving theft, theft of services, extortion, receiving stolen property, identity theft, forgery, fraud, tampering with records, bribery, perjury, or any similar act in any jurisdiction.

(33) MORTUARY SCIENCE. The scientific, professional, and practical aspects, with due consideration given to accepted practices, covering the care, preparation for burial, or transportation of dead human bodies, which shall include the preservation and sanitation of the bodies and restorative art and those aspects related to public health, jurisprudence, and good business administration.

(34) MORTUARY SERVICE. A location with a specific street address where embalming or cremation, or both, is practiced for a licensed funeral establishment and where no services or merchandise are sold directly or at retail to the public. A mortuary service shall consist of and maintain all of the following facilities:

a. A preparation room equipped with sanitary nonporous floor and walls, operating embalming equipment, and necessary drainage and ventilation and containing necessary approved tables, instruments, hot and cold running water, containers or receptacles for soiled linen or clothing, and supplies for the preparation and embalming of dead human bodies for burial, cremation, and transportation.

b. At least one operating motor vehicle properly licensed and equipped for transporting human remains in a casket or urn.

c. If engaged in the practice of cremation, the establishment shall satisfy all requirements for a crematory provided in this chapter.

(35) OPERATOR. A person, corporation, firm, legal representative, or other organization owning or operating a funeral establishment.

(36) PRACTICAL EMBALMER. Any person who has been actively and continuously engaged or employed in the practice of embalming under the supervision of a licensed embalmer for four consecutive years immediately preceding May 1, 1975, and has been issued a license as a practical embalmer under the grandfather provisions of this chapter.

(37) PROCESSING or PULVERIZATION. The reduction of identifiable bone fragments after the completion of the cremation process to unidentifiable bone fragments or granulated particles by manual or mechanical means.

(38) TEMPORARY CONTAINER. A receptacle for cremated remains, usually composed of cardboard, plastic, or similar material, that can be closed in a manner that prevents the leakage or spillage of the cremated remains or the entrance of foreign material, and is a single container of sufficient size to hold the cremated remains until an urn is acquired or the cremated remains are scattered or buried.

(39) URN. A receptacle designed to encase cremated remains.

(b) Nothing in this chapter shall require a funeral director or funeral establishment to have or provide a chapel or to restrict the conduct of funeral services from a church or chapel.



Section 34-13-2 - Purpose of chapter.

It is declared and established that the procedures for making final disposition of human dead, including embalming and funeral directing, are so affected with the public interest as to require regulation and control of such included occupations and that, additionally, such regulation and control are necessary for the prevention of the spread of infectious and contagious diseases, for the protection of the health and welfare of the people of the state and that all of the provisions of this chapter and regulations authorized to be made are necessary to effectuate its purpose; and all of the provisions of this chapter shall be construed liberally and in a manner to carry out its obvious intents and purposes.



Section 34-13-3 - Applicability of chapter.

Nothing in this chapter shall be construed to give any cemetery or cemetery authority or any other person or entity the right to enter into or engage in any funeral home operation or the practice of embalming or funeral directing or any related funeral home or funeral directing activities. Nor shall this chapter include any temporary or occasional or extra help to assist in the conduct of a funeral employed on such basis by a funeral director, provided such funeral is under the direct supervision of a licensed funeral director.



Section 34-13-4 - Publication of statutes and regulations.

Upon request, the board shall distribute to funeral directors, embalmers, and apprentices and such other persons as may be interested therein, in hard copy form, and shall maintain in electronic format on the website of the board, the provisions of this chapter together with all rules and regulations prescribed, adopted, or promulgated pursuant to this chapter, together with a complete and current list of all persons and establishments licensed under this chapter.



Section 34-13-5 - Courts having jurisdiction; initiation of proceedings.

Circuit courts shall have jurisdiction in all prosecutions arising under this chapter. The district attorney is authorized to institute prosecutions for violations of this chapter by information, or prosecutions may be instituted by indictment or by complaint verified before any magistrate.



Section 34-13-6 - Recourse by a licensee against unreasonable orders or wrongful interpretations by the board.

In the event a licensee under this chapter should have cause to believe that the board, or a member or members thereof, has used the powers of the board to promulgate orders or rulings or requirements not intended by this chapter and that such orders or rulings or requirements are used to subject the licensee to unreasonable and wrongful interpretations of this chapter by the board or that the board or a member or members thereof have imposed the powers of the board or the wrongful interpretations of this chapter upon the licensee to such extent that it constitutes harassment of the licensee, then the licensee may take an appeal for relief to the circuit court of the county in which the licensee practices embalming, funeral directing, or operates a funeral establishment as prescribed in Section 34-13-31.



Section 34-13-7 - Embezzlement, abstracting, or willfully misapplying moneys collected; bribery.

Any person who embezzles, abstracts, or willfully misapplies any of the moneys, funds, security, or credit of the board or who misuses any of the funds or fees so collected, by virtue of this chapter, and any person who, with like intent, aids or abets any person in violation of this chapter shall be guilty of a felony and, upon conviction, shall be punished by a fine of not less than five hundred dollars ($500) nor exceeding five thousand dollars ($5,000) and imprisonment in the penitentiary for a period of not less than one year and not more than five years, and the principal offenders and those aiding and abetting same may be charged in the same count, and separate offenses may be charged, in separate counts, in the same indictment and tried together. Any person found guilty of offering or of accepting a bribe whereupon any person is illegally licensed to practice embalming, to practice funeral directing, or to operate a funeral establishment in this state shall be punished by a fine of not less than five hundred dollars ($500) nor exceeding ten thousand dollars ($10,000) and may be imprisoned in the penitentiary for a period of one to three years, and the principal offenders and those aiding and abetting same may be charged in the same count and separate offenses may be charged in separate counts in the same indictment and tried together.



Section 34-13-8 - Certified copy of official documents.

On application of any person and payment of the cost thereof, the executive director of the board shall furnish, under the seal of the board and signed by the executive director, a certified copy of any license, rule, regulation, or order. In any court or proceeding such copy shall be prima facie evidence of the fact of the issuance of such license, regulation, rule, or order and that such is effective as of the date of such certificate.



Section 34-13-9 - Pricing requirements.

Funeral service, cemetery service, and funeral merchandise pricing shall conform to rules established by the Federal Trade Commission and each funeral establishment shall have a card or brochure in each full-size and cut casket, and a clear statement on each photograph and electronic image of a casket, stating the unit price of that casket.



Section 34-13-10 - Violations.

Unless otherwise provided herein, violation of any part of this chapter shall be a Class A misdemeanor which may be prosecuted and shall be punishable as such under the laws of Alabama.



Section 34-13-11 - Authorizing agent.

(a) A person, who is at least 18 years of age and of sound mind, may enter into a contract to act as authorizing agent and direct the location, manner, and conditions of disposition of remains and arrange for funeral goods and services to be provided upon death. Except as otherwise provided in subsection (b), the right to control the disposition of the remains of a deceased person as an authorizing agent, including the location, manner, and conditions of disposition and arrangements for funeral goods and services to be provided, shall vest in the following persons in the priority listed and the order named, provided the person is at least 18 years of age and of sound mind:

(1) The person designated by the decedent as authorized to direct disposition pursuant to Public Law No. 109-163, Section 564, as listed on the decedent's United States Department of Defense Record of Emergency Data, DD Form 93, or its successor form, if the decedent died while serving on active duty in any branch of the United States Armed Forces, United States Reserve Forces, or National Guard.

(2)a. The person designated by the decedent in an affidavit executed in accordance with paragraph b.

b. Any person, at least 18 years of age and of sound mind, may authorize another person to control the disposition of his or her remains pursuant to an affidavit executed before a notary public in substantially the following form:

"State of Alabama

County of _______

I, _______________ designate ________________ to control the disposition of my remains upon my death. I __ have __ have not attached specific directions concerning the disposition of my remains. If specific directions are attached, the designee shall substantially comply with those directions, provided the directions are lawful and there are sufficient resources in my estate to carry out those directions.

Subscribed and sworn to before me this ___ day of the month of _____ of the year _____.

___________________(signature of notary public)"

(3) The surviving spouse.

(4) The sole surviving child of the decedent or, if there is more than one surviving child, a majority of the surviving children. Less than a majority of the surviving children may be vested with the rights of this section if reasonable efforts have been made to notify all surviving children of the instructions and a majority of the surviving children are not aware of any opposition to the instructions.

(5) The sole surviving grandchild of the decedent or, if there is more than one surviving grandchild, a majority of the surviving grandchildren. Less than a majority of the surviving grandchildren may be vested with the rights of this section if reasonable efforts have been made to notify all surviving grandchildren of the instructions and a majority of the surviving grandchildren are not aware of any opposition to the instructions.

(6) The surviving parent or parents of the decedent. If one surviving parent is absent, the remaining parent shall be vested with the rights and duties of this section after reasonable efforts in locating the absent surviving parent have been unsuccessful.

(7) The surviving sibling of the decedent or, if there is more than one surviving sibling, a majority of the surviving siblings. Less than a majority of the surviving siblings may be vested with the rights and duties of this section if reasonable efforts have been made to notify all surviving siblings of the instructions and a majority of the surviving siblings are not aware of any opposition to the instructions.

(8) The surviving grandparent of the decedent or, if there is more than one surviving grandparent, a majority of the surviving grandparents. Less than a majority of the surviving grandparents may be vested with the rights and duties of this section if reasonable efforts have been made to notify all surviving grandparents of the instructions and a majority of the surviving grandparents are not aware of any opposition to the instructions.

(9) The guardian of the decedent at the time of the death of the decedent, if a guardian had been appointed.

(10) The personal representative of the estate of the decedent.

(11) The person in the classes of the next degree of kinship, in descending order, under the laws of descent and distribution to inherit the estate of the decedent. If there is more than one person of the same degree, any person of that degree may exercise the right of disposition.

(12) The public officer, administrator, or employee responsible for arranging the final disposition of the remains of the decedent if the disposition of the remains is the responsibility of the state or a political subdivision of the state.

(13) Any other person willing to assume the responsibility of acting on and arranging the final disposition of the remains of the decedent, including the funeral director that has custody of the body, in the absence of any person specified in subdivisions (1) to (12), inclusive. The person shall attest in writing that good faith efforts to contact the persons specified in subdivisions (1) to (12), inclusive, have been unsuccessful.

(b) The right of disposition shall be forfeited and passed to the next qualifying person listed in subsection (a), in any of the following circumstances:

(1) The person is charged with first or second degree murder or voluntary manslaughter in connection with the death of the decedent and the charges are known by the mortician. If the charges against the person are dismissed or the person is acquitted of the charges, the right of disposition shall be reinstated.

(2) The person does not exercise his or her right of disposition within two days after notification of the death of the decedent or within three days after the death of the decedent, whichever is earlier.

(3) If the person is the spouse of the decedent and a petition to dissolve the marriage was pending at the time of death of the decedent.

(4) If the judge of probate court determines, pursuant to subsection (c), that the person entitled to the right of disposition and the decedent were estranged at the time of death. For the purposes of this subdivision, estranged means a physical and emotional separation that has existed for such a period of time that an absence of affection, trust, and regard for the decedent is clearly demonstrated.

(c) Notwithstanding subsections (a) and (b), the judge of probate of the county of residence of the decedent may award the right of disposition to the person the judge of probate determines to be the most fit and appropriate to manage the right of disposition, and may make decisions regarding the remains of the decedent if the persons possessing the right of disposition do not agree. If two or more persons who possess an equal right of disposition are not able by majority vote to agree upon the disposition of the remains of the decedent, any of those persons or the funeral establishment with custody of the remains may file a petition asking the judge of probate to make a determination in the matter. In making such a determination, the judge of probate shall consider all of the following:

(1) The reasonableness and practicality of the proposed funeral and disposition arrangements.

(2) The degree of the personal relationship between the decedent and each person possessing a right of disposition.

(3) The financial ability and willingness of each person possessing a right of disposition to pay the cost of the funeral and disposition arrangements.

(4) The convenience and needs of other family members and friends who wish to pay their respects and the degree to which the funeral arrangements would allow maximum participation by all who wish to pay their respects.

(5) The desires of the decedent.

(d) Absent negligence, wantonness, recklessness, or deliberate misconduct in the event of a dispute regarding the right of disposition, a funeral establishment may not be held liable for refusing to accept remains, for interring, or for otherwise disposing of the remains of a decedent or for completing arrangements for the final disposition of remains unless and until the funeral establishment receives an order from the judge of probate, or other written agreement signed by all persons possessing a right of disposition, regarding the final disposition of the remains. If a funeral establishment retains remains for final disposition during a disagreement, the funeral establishment may embalm or refrigerate and shelter the body, or both, to preserve the body pending the final decision of the judge of probate. The funeral establishment may add the cost of embalming or refrigeration and sheltering, or both, to the final disposition cost. If a funeral establishment files a petition pursuant to subsection (c), the funeral establishment may add any associated legal fees and court costs to the cost of final disposition. This section may not be construed to require or impose a duty upon a funeral establishment to bring an action pursuant to this section. A funeral establishment and its employees may not be held criminally or civilly liable for not bringing an action pursuant to this section.

(e) Except to the degree that it may be considered by the judge of probate pursuant to subdivision (3) of subsection (c), the fact that a person has paid or has agreed to pay for all or a part of funeral and final disposition arrangements does not give that person a greater voice in right of disposition decisions than he or she would have had otherwise. The personal representative of the estate of a decedent, by virtue of being the personal representative, does not have a greater voice in right of disposition decisions than he or she would have had otherwise.



Section 34-13-12 - Truthfulness of documentary information; rights and obligations of funeral establishment; liability.

(a) Any person signing a funeral service agreement, cremation authorization form, or any other authorization for disposition by his or her signature shall attest to the truthfulness of any facts set forth in the document including, but not limited to, the identity of the decedent whose remains are to be buried, cremated, or otherwise disposed of and the authority of the person to order the disposition. A funeral establishment may rely on a funeral service agreement, contract, or authorization in carrying out the instructions of the person the funeral establishment reasonably believes to hold the right of disposition. A funeral establishment is not responsible for contacting or independently investigating the existence of any next-of-kin or relative of a decedent. If there is more than one person in a class with equal priority and the funeral establishment has no knowledge of any objection by any other member of that class, the funeral establishment may rely upon and act according to the instructions of the first person in the class to make funeral and disposition arrangements.

(b) Absent negligence, wantonness, recklessness, or deliberate misconduct, no funeral establishment or funeral director who relies in good faith upon the instructions of a person who claims a right of disposition shall be subject to criminal or civil liability, or be subject to disciplinary action, for carrying out the disposition of the remains in accordance with those instructions.






Article 2 - Board of Funeral Service.

Section 34-13-20 - Creation; composition; qualifications of members; appointment; terms of office.

(a) There is established the Alabama Board of Funeral Service, consisting of nine members, each of whom shall be citizens of the United States and residents of the State of Alabama.

(b) The appointing authorities shall coordinate their appointments to assure board membership is inclusive and reflects the racial, gender, geographic, urban/rural, and economic diversity of the state. At no time may more than five members of the entire membership of the board be of the same race or both consumer members be of the same race.

(c) Commencing on January 1, 2019, as the terms of the members serving on the board on August 1, 2017, expire, the membership of the board shall be reconstituted to consist of seven professional members and two consumer members.

(1) Each professional member of the board shall be a citizen of the United States, a resident of Alabama, and licensed and in good standing with the board as an embalmer or funeral director at the time of appointment and during the entire term of office. Professional members of the board shall be appointed by the Governor pursuant to subsection (e).

a. Four of the professional members of the board shall hold a current license from the board to practice embalming in the state, shall have been actively practicing embalming in the state for the last 10 consecutive years immediately preceding appointment, and shall be engaged in the practice of embalming at the time of appointment to the board.

b. Three of the professional members of the board shall hold a current license from the board to practice funeral directing in the state, shall have been actively engaged in funeral directing in the state for the last 10 consecutive years immediately preceding appointment, and shall be the operator of a funeral establishment in this state at the time of appointment to the board.

(2) Each consumer member of the board shall represent the public in general and shall have been a citizen of the United States and a resident of Alabama for the last 10 consecutive years immediately preceding appointment and during the entire term of office. A consumer member of the board may not have held, nor currently hold, a license or certification issued by the board, be employed at any time by, or professionally or financially associated with, the holder of a license or certificate issued by the board, or be related within the third degree of consanguinity or affinity to the holder of a license or certificate issued by the board. One consumer member of the board shall be appointed by the Lieutenant Governor and one consumer member shall be appointed by the Speaker of the House of Representatives pursuant to a procedure adopted by rule of the board.

(d) Commencing in October of 2018, and each October thereafter of a year where at least one professional member term on the board has expired, or is vacant for any reason, all licensed funeral directors and licensed embalmers shall meet in Montgomery, at a time and place fixed by the board, for the purpose of nominating and submitting the names of three licensed persons for each position on the board to the Governor. Not more than two nominees shall be members of the same race. The Governor shall promptly appoint one of the three persons so nominated to serve as a professional member of the board.

(e)(1) Professional and consumer members of the board shall serve staggered terms of four years each to provide continuity of service on the board. If an appointment is not made before the expiration of a term, the board member then serving may continue to serve until a successor has been appointed. A board member may not serve more than two full consecutive terms on the board.

(2) A board member who is appointed to fill a vacancy which occurs before the expiration of the term of the vacating member shall serve the remaining portion of the term to which the former member was appointed. If a member is appointed to fill an unexpired term of less than two years, the time may not be counted toward the maximum eight years of service.

(3) Not more than one professional member of the board may reside in the same district as created by Section 34-13-21.

(4) At each meeting where nominations are made for the professional members of the board, only one licensed funeral director or licensed embalmer employed by the same funeral establishment may vote.

(f)(1) In accordance with applicable law, in addition to a board member resigning from the board in writing, a board member may be removed from the board for any of the following grounds:

a. The refusal or inability to perform board duties in an efficient, responsible, or professional manner.

b. The misuse of his or her position on the board to obtain financial gain or seek personal advantage for himself, herself, or another person.

c. A final adjudication or determination of guilt by any lawful authority of the board member or sanction of the board member for the violation of any law the board determines is substantially related to any practice governed by this chapter.

d. The revocation or suspension of the license of a professional member of the board.

(2) Any board member who fails to qualify after appointment shall automatically become ineligible to serve as a member of the board and a new member, properly qualified, shall be appointed in the same manner as the original appointment and shall serve the remainder of the term of the vacating board member.

(3) If a consumer board member fails to attend two or more meetings within a year, without a valid excuse as determined by the board, he or she shall be removed from the board. A new consumer board member shall be appointed in the same manner as the original appointment and shall serve the remainder of the term.



Section 34-13-21 - Membership districts.

There are created, for the purpose of this chapter, seven geographical districts which shall be identical with the seven congressional districts as fixed and established by Section 17-14-70, as may be amended. It is the purpose and intention of this section to provide that one professional member of the board shall be selected from each district and that three nominees to the Governor for appointment to the board shall be made from each district. The two consumer members of the board may not reside in the same congressional district.



Section 34-13-22 - Meetings; quorum.

The Alabama Board of Funeral Service shall hold not less than one meeting quarterly, such meeting to be held at such time and place as the board may determine after notice of such meeting has been given in the manner prescribed herein at least 15 days prior to such meeting. The board may hold such other meetings as it may deem necessary. Five or more members shall comprise a quorum. The board shall not meet on the premises of any embalming school or college of mortuary science; and, if any such meeting is held, all the proceedings of such meeting shall be void.



Section 34-13-23 - Officers; procedural rules and regulations; compensation; executive secretary; disposition of funds.

(a)(1) The board appointed under this chapter and each successor thereto is authorized to select from its own membership a chair and to adopt and promulgate such rules and regulations for the transaction of its business and for the betterment and promotion of the standards of service and practice to be followed in the funeral service profession in the State of Alabama as the board may deem expedient and consistent with the laws of this state and for the public good.

(2) The chair shall preside at all meetings of the board unless otherwise ordered, and he or she shall exercise and perform all duties and functions incident to the office of chair.

(3) The board may select also from its own membership a vice chair, a secretary, and a treasurer. No two offices shall be held by the same person. The chair and vice chair may not be of the same race.

(b) The treasurer shall give bond to the State of Alabama in the sum of ten thousand dollars ($10,000), and any premium payable for the bond shall be paid from the funds of the board. The bond shall be deposited with the Treasurer of the State of Alabama.

(c) Board members shall be reimbursed for their necessary traveling expenses and the necessary expenses incident to their attendance upon the business of the board, and, in addition thereto, they shall receive the sum of fifty dollars ($50) per diem for every day not to exceed 20 days per year actually spent by the member upon the business of the board. The board may employ an executive director and associate executive director who shall each receive and be paid an annual salary to be fixed by the board, but not to exceed the salary level established and paid to cabinet officers in the state government. The salary shall be paid on a semimonthly basis. In addition, the executive director and associate executive director shall receive his or her necessary traveling and other incidental expenses as are incurred in the performance of duties, and all expenses, per diem, and compensation shall be paid out of the receipts of the board. At no time shall the operation of the board be an expense to the state, and at no time shall expenses of the board exceed the receipts of the board.

(d) The executive director of the board shall have complete supervision and be held responsible for the direction of the office of the board, shall have supervision over field inspection and enforcement of this chapter, and shall be responsible and answerable to the board. The associate executive director shall assist the executive director and perform such other duties as may be assigned to him or her by the board. The executive director and associate executive director shall not be of the same race.

(e) The executive director shall keep a record in which shall be registered the name and business address of every person to whom licenses have been granted in accordance with this chapter, the number and date of the license and the date of each renewal. Upon request to do so, the executive director shall supply each person licensed for the practice of embalming and funeral directing with a list of all persons and establishments holding a license under this chapter, then in force, giving the names of the persons, their business addresses, and the numbers of their licenses.

(f) It shall be the duty of the executive director to prepare under the direction of the board and cause to be printed all forms required by this chapter to be prescribed by the board. All notices required to be mailed by this chapter shall be directed to the last known post office address of the party to whom the notice is sent.

(g) The executive director shall serve at the pleasure of the board and shall perform duties as may be necessary for the proper functioning of the board as the board may determine or as may be prescribed in this chapter. During the employment of the executive director he or she may not be employed by any funeral establishment.

(h) All fees and fines received under this chapter shall be paid into a special fund in the State Treasury to be known as the Alabama State Funeral Directors and Embalmers Fund, which is hereby created, for the necessary and proper expenses of the board, and for a reasonable reserve for future use by the board. All moneys in the fund are hereby appropriated, as a continuing appropriation, to the board to be used for carrying out this chapter.

(i) Each member of the board, the executive director, the associate executive director, designated employees, and independent contractors of the board appropriately identified are authorized at any given time on complaint or for inspection purposes to enter the office, premises, establishment, or place of business of any funeral service licensee in the State of Alabama or any office, premises, establishment, or place where the practice of funeral service is carried on, or where the practice is advertised as being carried on, for the purpose of inspecting the office, premises, records, or establishment and for the purpose of inspecting the license and registration of any funeral service licensee and apprentice trainee operating therein.

(j) All members of the board or designated employees of the board may serve and execute any process issued by any court under this chapter and to serve and execute any papers or process issued by the board or any officer or member thereof under this chapter.

(k) The board may employ clerical assistants and employees or other help as necessary to carry out this chapter, and the terms and conditions of employment shall be determined by the board. The board may establish and equip an office from which this chapter may be carried out.



Section 34-13-24 - Oath of members.

Every member of the board, after appointment and before entering upon his or her duties, shall make oath before some officer competent to administer oaths, that he or she is legally qualified to become a member of the board under the provisions of this chapter and that he or she will faithfully perform the duties of such office, a copy of which shall be filed in the office of the Secretary of State.



Section 34-13-25 - Hearings to be public; record of proceedings.

All hearings provided for by this chapter shall be conducted pursuant to the Alabama Administrative Procedure Act.



Section 34-13-26 - Rules and regulations; hearings; restraining of violations; complaints; temporary suspension.

(a) The board shall adopt and enforce for the protection of the public health, safety, and welfare reasonable rules pursuant to the Alabama Administrative Procedure Act.

(b) The board may hold hearings, conduct investigations, subpoena witnesses, subpoena documents, administer oaths, and take testimony in order to carry out this chapter.



Section 34-13-27 - Seal; scope of rules and regulations.

The board shall adopt a common seal, which may be altered as often as the board may desire, and may adopt and enforce, for the protection of the public health, safety, and welfare, reasonable rules and regulations relating to:

(1) The practice of the profession of embalming, including, but not limited to, solicitation of business;

(2) The practice of the profession of funeral directing, including, but not limited to, solicitation of business;

(3) The sanitary condition and physical facilities of funeral homes, mortuaries, and funeral establishments where the profession of embalming and funeral directing is carried on, with particular regard to plumbing, sewage, disinfecting, ventilation, and equipment;

(4) Carrying out generally the various provisions of this chapter for the protection of the peace, health, safety, and welfare of the public; and

(5) Carrying out a program for training of apprentice embalmers and apprentice funeral directors.



Section 34-13-28 - Annual report.

Repealed by Act 2011-623, p. 1439, §2, effective October 1, 2011.



Section 34-13-29 - Audit and payment of expenses.

All necessary expenses incurred in giving examinations to applicants and incidental to the renewal of licenses and all necessary expenses incurred in education and enforcing this chapter shall be audited by the Department of Examiners of Public Accounts and paid from the funds provided for in this chapter in the same manner as other claims against the state are paid after due approval thereof by the chair and executive director of the board.



Section 34-13-31 - Appeal from decision of board.

(a) Whenever, by decision, final order, or other final determination upon any public hearing provided for by this chapter, a party to such hearing shall feel aggrieved, an appeal may be taken to the Circuit Court of Montgomery County, Alabama.

(b) On taking and perfecting an appeal to the Circuit Court of Montgomery County, Alabama, the court shall proceed as in other cases.

(c) All appeals shall be taken within 30 days from the date of the order entered of the board which is the basis of the appeal and shall be granted as a matter of right and be deemed perfected by filing with the board a bond for security of costs of the appeal. Upon filing of a verified petition and hearing thereon, the court, in its discretion, may stay the order appealed from pending final judicial review. No new or additional evidence may be introduced in the circuit court except as to fraud or misconduct of some person engaged in the administration of this chapter and affecting the order, rule, or ruling appealed from. The court shall otherwise hear the case upon the record as certified to the court by the executive director of the board and shall set aside the order, rule, or action appealed from if the court finds that the board erred to the prejudice of the appellant's substantial rights in its application of the law; or, the order, decision, or award was procured by fraud or was based upon a finding of facts contrary to the substantial weight of the evidence, or that the order was arbitrary, capricious, or inconsistent with respect to any of the material issues involved; or that the board failed in its order to find sufficient facts as to each material issue involved to enable the court to determine the basis for the conclusion of the board. The court, instead of setting aside the order, shall remand the case to the board for further proceedings in conformity with the direction of the court. The court, in advance of judgment and upon a sufficient showing, may remand the cause to the board for the purpose of taking additional testimony or other proceedings.

(d) An appeal may be taken from the judgment decree or any appealable order of the circuit court to the Supreme Court of this state. Appeals to the Supreme Court shall be taken, perfected, heard, and determined in the manner prescribed by law and the Alabama Rules of Appellate Procedure for taking, perfecting, hearing, and determining appeals to the Supreme Court.






Article 3 - Licenses, Examinations, and Registration.

Division 1 - General Provisions.

Section 34-13-50 - Board recognition of schools and colleges.

The Alabama Board of Funeral Service shall recognize and approve and accept applicants for examination from only those established embalming schools or colleges which are recognized by the board. The board shall recognize and approve any embalming school or college approved by the American Board of Funeral Service Education, and any additional embalming schools or colleges which offer courses of study which generally include the subjects set out in Section 34-13-94. The Alabama Board of Funeral Service shall not examine or issue an embalmer's license to any person who does not hold a certificate of graduation from an embalming school or college meeting the criteria or standards as defined in this section. The board may not examine or issue a funeral director's license to any person who has not completed a course of instruction in funeral arts at an accredited mortuary or funeral service school or college meeting the criteria or standards defined in this section.



Section 34-13-51 - Reciprocity of licenses.

(a) The board may recognize and issue, without examination and upon payment of a fee not in excess of five hundred dollars ($500) for each license, a reciprocal license for the practice of funeral directing or embalming to any person licensed as a funeral director or embalmer by any state, if the board makes an individual determination that the qualifications of the applicant meet or exceed the minimum qualifications required for funeral directors or embalmers in this state and that a written examination of such applicant would be superfluous.

(b) Applications shall be made on forms prescribed and furnished by the board. An applicant holding a funeral director or embalmer license from another state, and applying for a funeral director or embalmer license in Alabama shall be considered for licensing by reciprocity.

(c) Commencing on October 1, 2017, in addition to the requirements of subsections (a) and (b), an applicant for a funeral director or embalmer license shall submit to the board a form, sworn to by the applicant, that contains the name, date of birth, and Social Security number of the applicant, and two complete sets of fingerprints, for completion of a criminal history background check. The board shall submit the fingerprints to the Alabama State Law Enforcement Agency for a state criminal history record check. The fingerprints shall be forwarded by the agency to the Federal Bureau of Investigation for a national criminal history record check. Costs associated with conducting a criminal history background check shall be paid by the applicant. The board shall keep information received pursuant to this subsection confidential, except that information received and relied upon in denying the issuance of a funeral director or embalmer license may be disclosed if necessary to support the denial.

(d) The board, at the time of the application, shall make a reasonable determination that the applicant is a legal resident of the United States or legally present in this state. The board reserves the right to require applicants for reciprocity to submit to a personal interview or a written examination relating to the law as it pertains to the regulation of the funeral service profession in Alabama.

(e) The board shall issue a special work permit to a qualified funeral director or embalmer when the board determines that the applicant satisfies all requirements for reciprocity and a fee, not exceeding one hundred dollars ($100), is received by the board. A special work permit shall expire on the date of the next regular board meeting occurring after issuance.



Section 34-13-52 - Execution and display of licenses.

(a) Licenses under this chapter shall be granted to individuals upon the qualification and successful examination of the individual applicant and shall specify the name to whom it is issued. A license, registration, or certificate granted under this chapter shall be on public display.

(b) A funeral establishment license issued under this chapter shall include the name of the funeral establishment, the name of the managing funeral director, the name of the managing embalmer, and the certificate of authority license number, if applicable. The license shall be on public display.

(c) Every license issued under this chapter shall be signed by the chair and executive director and shall be displayed in the place of business or employment of the licensee.

(d) Any person engaged in the business, profession, or practice of funeral directing shall do each of the following:

(1) Possess on his or her person, or be able to promptly produce, a legible and current Alabama funeral director's wallet license when performing the duties of a funeral director.

(2) Upon the request of a board member, the executive director, the associate executive director, or a designated and appropriately identified employee of the board, promptly produce his or her legible and current Alabama funeral director wallet license certificate.

(e) Any person engaged in the business, profession, or practice of embalming shall do each of the following:

(1) Possess on his or her person, or be able to promptly produce, a legible and current Alabama embalmer's wallet license when performing the duties of an embalmer.

(2) Upon the request of a board member, the executive director, the associate executive director, or a designated and appropriately identified employee of the board, promptly produce his or her legible and current Alabama embalmer wallet license certificate.

(f) Any person engaged in the business, profession, or practice of cremation shall do each of the following:

(1) Possess on his or her person, or be able to promptly produce, a legible and current Alabama cremationist's wallet license when performing the duties of a cremationist.

(2) Upon the request of a board member, the executive director, the associate executive director, or a designated and appropriately identified employee of the board, promptly produce his or her legible and current Alabama cremationist wallet license certificate.



Section 34-13-53 - Renewal of licenses; authorization; attestation of identity; records.

(a)(1) Before October 1, 2018, every licensed funeral director, licensed embalmer, and licensed operator shall pay annually a fee for renewal of his or her license. The renewal fees shall be set by the board at a rate not to exceed one hundred fifty dollars ($150) for licensed embalmers and funeral directors and five hundred dollars ($500) for licensed operators.

(2) Commencing on October 1, 2018, every license or registration issued by the board under this chapter shall be renewed biennially upon submission by the licensee or registrant of a renewal application and a renewal fee established by board rule, not exceeding five hundred dollars ($500), for each licensed cremationist, embalmer, funeral director, and funeral establishment.

(b) All licenses granted under this chapter shall expire on October 1, following their issuance or renewal, and shall become invalid unless renewed as provided in this section and other requirements of the board are met. In addition to payment of a renewal fee, each licensee shall satisfy continuing education requirements prescribed by rule of the board pursuant to subsection (c). There shall be no proration of licenses.

(c)(1) Commencing in 2014, and for each licensing period thereafter, the board may require persons seeking renewal of a cremationist, embalmer, or funeral director license under this chapter to complete board approved continuing education of not less than eight hours biennially. The board may approve continuing education providers and courses offered by institutions of higher learning, specialty societies, associations, or professional organizations or by other organizations the board deems appropriate.

(2) Any person who holds an inactive license or who is over the age of 65, with at least 10 years of experience in the funeral service industry, is exempt from the continuing education requirement.

(3) An embalmer who is also a licensed funeral director and who completes the continuing education requirements for funeral directors is not required to complete additional continuing education requirements.

(4) Continuing education providers shall pay a biennial administrative fee established by board rule, not exceeding two hundred fifty dollars ($250).

(5) The board may promulgate rules to implement and ensure compliance with this section.

(d) The board shall publish on or before August 1 of the expiration year, in printed form, electronic image, in an online publication, or on the website of the board that is accessible to each licensed funeral director, licensed embalmer, licensed cremationist, and licensed establishment, notice that his or her renewal fee is due and payable and that, if such fee is not paid by September 30 of that year, the license shall expire. Information regarding license renewal dates and fees shall be available in electronic format on the website of the board.

(e) At the time, or before, a licensee changes place of employment, residence address, or makes any other change in status which is of record at the board office, the licensee shall report such change of status, by a method prescribed by the board, to the executive director.



Section 34-13-54 - Transferability.

No license to a cremationist, an embalmer, a funeral director, or a funeral establishment granted under or regulated by this chapter shall be transferable or assignable.



Section 34-13-55 - Reinstatement of lapsed licenses.

(a) When a licensee, for any reason, has allowed a license to expire, the board may reinstate the license if application for reinstatement is made within a period of 30 days from the date of expiration and is accompanied by payment of all penalties and fees, from the time of expiration to date of reinstatement. The penalties to be paid to the board shall not exceed one hundred dollars ($100) to reinstate licenses which have expired.

(b) After the 30-day period has elapsed, a license may be reinstated only by complying with the provisions of this chapter relating to the issuance of an original license in addition to payment of all fees and penalties.



Section 34-13-56 - Grounds for revocation, suspension, or refusal to issue or renew licenses; fines.

(a) The board may refuse to license any person or establishment for violation of this chapter. If the board refuses to issue, grant, or renew a license based on a violation of this chapter, including, but not limited to, violations listed in subsection (c), the licensee or prospective licensee may request a public hearing before the board to appeal the action of the board. The request for a public hearing shall be submitted to the board in writing within 14 calendar days after the date of the refusal. Upon request, the board shall provide the licensee or prospective licensee with 20 days' notice of the public hearing by United States certified mail. The public hearing shall be conducted pursuant to Section 34-13-26.

(b) A public hearing conducted pursuant to Section 34-13-26 shall be provided by the board to any licensee for whom the board is considering the probation, suspension, or revocation of a license.

(c) The board may suspend, revoke, or place on probation a license if the licensee is found guilty of any of the following:

(1) Conviction of a crime involving moral turpitude including, but not limited to, any crime where the individual has to register as a sex offender in any jurisdiction.

(2) Unprofessional conduct, which is defined to include any of the following:

a. Misrepresentation or fraud in the conduct of the business or the profession of a funeral director or embalmer.

b. False or misleading advertising as a funeral director or embalmer or knowingly engaging in any advertising which is misleading or inaccurate in any material particular.

c. Solicitation of dead human bodies by the licensee, his or her agents, assistants, or employees, from medical professionals or clergy, whether the solicitation occurs after death or while death is impending.

d. Solicitation of dead human bodies by the licensee, his or her agents, assistants, or employees whether the solicitation occurs after death or while death is impending.

e. Employment by the licensee of a person or persons to be used for the purpose of obtaining or soliciting funeral directing or embalming business.

f. Employment directly or indirectly of any apprentice, agent, assistant, embalmer, employee, or other person, on part or full time or on commission, for the purpose of calling upon individuals or institutions where a death has occurred or is imminent by whose influence dead human bodies may be turned over to a particular funeral director or embalmer or funeral establishment, or both.

g. The buying of business by the licensee, his or her agents, assistants, or employees.

h. Gross immorality.

i. Aiding or abetting an unlicensed person, establishment, or entity in the practice of funeral directing, embalming, cremation, or conducting business as a funeral establishment or crematory.

j. Using profane, indecent, or obscene language in the presence of a dead human body, or within the immediate hearing of the family or relative of a deceased whose body has not yet been interred or otherwise disposed of.

k. Solicitation or acceptance by a licensee of any commission or bonus or rebate in consideration of recommending or causing a dead human body to be disposed of in any mausoleum or cemetery.

l. Any violation of this chapter or order or rule of the board.

m. Any violation of state law or municipal or county ordinance or regulation affecting the handling, custody, care, or transportation of dead human bodies.

n. Fraud or misrepresentation in obtaining a license.

o. Refusing to promptly surrender the custody of a dead human body, upon the express order and payment for services rendered of the person lawfully entitled to the custody thereof.

p. Performing services in a professional capacity as a funeral director or embalmer, or both, for any unlicensed funeral establishment operating in violation of this chapter.

q. Being intoxicated or under the influence of illegal drugs while on duty at a funeral establishment or while performing any duty or responsibility for the funeral establishment.

r. Willfully retaining or willfully failing to account for any property of a decedent.

s. Knowingly and willfully signing any documentation as having embalmed or prepared a body for burial when, in fact, the services were not performed by the licensee.

t. Failure to give full cooperation to the board or its designees, agents, or other representatives in the performance of official duties of the board.

u. Not furnishing any relevant papers or documents requested by or for the board.

v. Not furnishing, in writing, an adequate explanation relating to a matter contained in a complaint filed with the board against the licensee.

w. Not responding to a subpoena issued by the board, without good cause shown, whether or not the licensee is the party charged in any preceding before the board.

x. Not providing reasonable access to the board or an authorized agent or representative of the board for the performance of reviews or inspections at facilities or places utilized by the licensee in the practice of funeral service or funeral directing or in performing any other activity regulated by the board.

y. Failing to provide information within a specific time as required by the board or an authorized agent or representative of the board.

z. Failing to cooperate with the board or an authorized agent or representative of the board in the investigation of any alleged misconduct or interfering with a board investigation through the willful misrepresentation of facts.

aa. Deceiving or attempting to deceive the board regarding any matter under investigation, including the altering or destroying of any records.

bb. Failure, without good cause, to cooperate with any request from the board to appear before the board.

cc. Violating any statute, ordinance, or rule of the state or any board, agency, or political subdivision of the state affecting the registration of deaths, the handling, custody, care, or transportation of dead human bodies, or the sale of funeral services or funeral merchandise.

dd. Demonstrating bad faith, incompetence, or untrustworthiness or dishonest, fraudulent, or improper dealing or any other violation of this chapter or any rule promulgated by the board or promulgated by the Federal Trade Commission relative to the practice of funeral service or funeral directing.

ee. Any other reason as determined by the board that would render an individual unsuitable for licensure or certification by the board.

ff. A funeral home or funeral director accepting funds for a preneed funeral contract or other prepayment of funeral expenses without a certificate of authority to sell preneed funeral contracts or, if registered to sell preneed funeral contracts, failing to deposit the funds with a qualified trustee or to timely remit premium payments from the consumer to the insurer.

gg. Using any funeral merchandise previously sold without prior written permission of the person selecting or paying for the use of the merchandise. A previously used casket shell may be used for the viewing of remains if a new interior or interior insert is installed before each usage of the casket shell.

(d) In addition to the disciplinary actions authorized in subsection (c), the board may levy and collect administrative fines for violations of this chapter or the rules or regulations of the board in an amount not less than five hundred dollars ($500) nor more than two thousand five hundred dollars ($2,500) for each violation, unless otherwise provided for in this chapter or by rule of the board.



Section 34-13-57 - Executive secretary to provide notice of examination.

Fifteen days before an examination, the executive director shall provide to all applicants and all funeral establishments in the state, in electronic format and on the website of the board, a notice listing the names of all persons admitted by the board to take the examination and setting out the time and place of the examination.






Division 2 - Funeral Directors.

Section 34-13-70 - License required; filing of application; fee.

(a) No person shall engage in, or attempt to engage in, the practice or profession or business of a funeral director unless licensed to do so by the board. The board may issue licenses to funeral directors.

(b) Any person desiring to engage in the business, profession, or practice of funeral director shall make application to the board and shall accompany his or her application by a fee to be established by the board, not to exceed five hundred dollars ($500).

(c) Commencing on October 1, 2017, in addition to the requirements of subsection (b), an applicant for a funeral director license shall submit to the board a form, sworn to by the applicant, that contains the name, date of birth, and Social Security number of the applicant, and two complete sets of fingerprints, for completion of a criminal history background check. The board shall submit the fingerprints to the Alabama State Law Enforcement Agency for a state criminal history record check. The fingerprints shall be forwarded by the agency to the Federal Bureau of Investigation for a national criminal history record check. Costs associated with conducting a criminal history background check shall be paid by the applicant. The board shall keep information received pursuant to this subsection confidential, except that information received and relied upon in denying the issuance of a funeral director license may be disclosed if necessary to support the denial.



Section 34-13-71 - Form and contents of application; interview.

An application for a license as a funeral director shall be in writing and verified on a form provided by and addressed to the board and filed with the executive director. The application shall specify the address of the applicant and shall be accompanied by the affidavits of at least two licensed embalmers or funeral directors to the effect that the applicant is of good character and has qualified himself or herself to become licensed as prescribed by this chapter. The board may require an applicant for license as a funeral director to submit to a personal interview.



Section 34-13-72 - Qualifications of applicants; examination requirements; fee.

(a) An applicant for a funeral director's license is entitled to an examination if he or she satisfies all of the following:

(1) Is a citizen of the United States or legally present in this state.

(2) Is at least 18 years of age.

(3) Has had practical experience as an apprentice for not less than two years within a period of three consecutive years, excluding time lost by interruptions caused by the active duty of the applicant in the military service of the United States or its allies during war or national emergency, and excluding time lost by interruptions which the board deems excusable as caused by circumstances beyond the control of the applicant.

(4) Has completed apprenticeship not more than two years prior to taking the examination, excluding time lost under the circumstances mentioned in subdivision (3).

(5) Has completed a course of instruction in an accredited mortuary or funeral service school or college which has been approved by the board pursuant to Section 34-13-50, or has completed a bachelor's degree program from an accredited school.

(b) The board may certify an applicant to take an examination for a funeral director's license after verifying that the applicant has completed a course of instruction in funeral arts at an accredited mortuary or funeral service school or college meeting the criteria or standards defined in this chapter. The board may not issue a funeral director's license to any applicant who has not completed a two-year apprenticeship.

(c) An applicant has two years from the expiration date of his or her last active apprentice certification to successfully complete the examination for a funeral director's license pursuant to this chapter. Any applicant who fails to successfully pass the examination is required to serve a new apprenticeship in accordance with this chapter.

(d) The board shall establish and charge a reasonable examination fee, based on actual costs, for each applicant who sits for an examination. In no event shall the fee exceed fifty dollars ($50) above the actual cost of preparing and administering the examination.



Section 34-13-73 - Scope of examination.

(a) The applicant for a funeral director's license, before the application is granted, shall successfully pass an examination upon, but not limited to, the following subjects: Funeral directing, the manners in which death may be determined, the laws governing the preparation and disposal of human dead bodies and the shipment of bodies dying from infectious or contagious diseases, and local health and sanitary ordinances in relation to funeral directing. The examination shall be prepared and graded as prescribed by rule of the board. The board may review and adopt, in whole or in part, examination questions, forms, examinations, and passing criteria proposed by the American Board of Funeral Service Education, or a successor organization, and may use the uniform nationwide conditions of the International Conference of Funeral Service Examining Boards, or other organization approved by the board.

(b) The board shall examine applicants for a funeral director's license in all of the following subjects:

(1) Mortuary management and administration.

(2) Mortuary law.

(3) Basic accounting principles.

(4) Funeral directing.

(5) Other courses of instruction in fundamental subjects as may be prescribed by the board.

(c) All examination papers shall be kept on file by the board for at least three years.

(d) To constitute a passing grade, an applicant shall earn an average score of at least 75 percent.

(e) If the board is satisfied that an applicant has the requisite qualifications to practice the occupation of funeral directing, a license shall be issued authorizing the applicant to practice such occupation until October 1 of that year, at which time the license may be renewed as prescribed in this chapter.

(f) The board may delegate the responsibility of conducting or administering a license examination to any qualified person or entity who is not a member of the board.

(g) An applicant may take the required license examination during the time that his or her application for license is pending.



Section 34-13-74 - Application by surviving spouse upon death of funeral director; operation under special permit by operator.

(a) When a licensed funeral director dies leaving a licensed funeral business with no licensed funeral director, the surviving spouse, or a surviving child of legal age, may make application for examination as a funeral director. The application shall be in writing, on a form prescribed by the board, and shall state the facts pertaining to the case. The board may certify the applicant for the examination prescribed for funeral directors, in which event the requirements with respect to prior experience and apprenticeship shall be waived.

(b) When a licensed funeral director dies leaving a licensed funeral business with no licensed funeral director, the board may issue a special operating permit to the operator of the licensed funeral business for a period of up to 12 months, with the board having the right to extend the permit an additional reasonable time to afford the operator the opportunity of obtaining a licensed funeral director for the business. The operator shall pay a fee for the issuance of the special operating permit in an amount not exceeding one hundred dollars ($100).

(c) All human remains embalmed for a funeral establishment operating under a special operating permit and all funeral directing operations carried on under the permit shall be in conformance with all the requirements of this chapter which are not in conflict with this section.






Division 3 - Embalmers.

Section 34-13-90 - License required; fees.

(a) No person shall follow, engage in, or hold himself or herself out as engaged in the practice as an embalmer unless licensed to do so by the Alabama Board of Funeral Service. The board is granted authority to issue licenses to embalmers.

(b) All persons shall qualify for examination in accordance with this chapter and shall be licensed as an embalmer only after due examination by the board and the payment of an examination and license fee to be established by the board, not to exceed five hundred dollars ($500).

(c) In addition, the board shall establish and charge a reasonable examination fee, based on actual costs, for each applicant who sits for an examination. In no event shall the fee exceed fifty dollars ($50) above the actual cost of preparing and administering such exam.



Section 34-13-91 - Application for examination; interview.

(a) The applicant for an embalmer's license shall make application to the board. The application shall be in writing and verified on a form provided by and addressed to the board and shall be accompanied by the prescribed fee and by affidavits of at least two licensed embalmers to the effect that the applicant is of good moral character and has met all qualifications required for examination for license as prescribed by this chapter. The board may require an applicant for an embalmer's license to submit to a personal interview.

(b) Commencing on October 1, 2017, in addition to the requirements of subsection (a), an applicant for an embalmer license shall submit to the board a form, sworn to by the applicant, that contains the name, date of birth, and Social Security number of the applicant, and two complete sets of fingerprints, for completion of a criminal history background check. The board shall submit the fingerprints to the Alabama State Law Enforcement Agency for a state criminal history record check. The fingerprints shall be forwarded by the agency to the Federal Bureau of Investigation for a national criminal history record check. Costs associated with conducting a criminal history background check shall be paid by the applicant. The board shall keep information received pursuant to this subsection confidential, except that information received and relied upon in denying the issuance of an embalmer license may be disclosed if necessary to support the denial.



Section 34-13-92 - Qualifications of applicants; examination requirements; fee.

(a) In order to qualify for a license as an embalmer, the applicant shall satisfy all of the following:

(1) Be a citizen of the United States or legally present in this state.

(2) Be over 18 years of age.

(3) Be of good character.

(4) Have completed a two-year course of apprenticeship under an embalmer or embalmers licensed and engaged in practice as an embalmer in this state, and shall have completed the required course of apprenticeship within a period of three consecutive years, excluding time lost by interruption caused by the active duty of the applicant in the military service of the United States or its allies during war or national emergency, and excluding time lost by interruptions which the board deems excusable as caused by circumstances beyond the control of the applicant.

(5) Have completed a course of instruction in an embalming school or college which has been approved by the board as defined in Section 34-13-50.

(6) Have completed the course of apprenticeship not more than two years before the date of examination, excluding time lost under the circumstances mentioned in subdivision (4).

(b) The board may certify an applicant to take an examination for an embalmer's license after verifying that the applicant has graduated from an accredited mortuary or funeral service school or college meeting the criteria or standards defined in this chapter. The board may not issue an embalmer's license to any applicant who has not completed a two-year apprenticeship.

(c) The board shall establish and charge a reasonable examination fee, based on actual costs, for each applicant who sits for an examination. In no event shall the fee exceed fifty dollars ($50) above the actual cost of preparing and administering the examination.



Section 34-13-93 - Examination of applicant for license.

The board may hold a public examination at least once each quarter for the purpose of examining applicants for an embalmer's license, at such time and place as the board may determine. Notice of the time and place of the meeting shall be provided electronically to the various applicants and shall be available on the website of the board at least 15 days before the meeting or examination.



Section 34-13-94 - Scope and conduct of examination.

(a) The board shall examine applicants for an embalmer's license in all of the following subjects:

(1) Mortuary management and administration.

(2) Legal medicine and toxicology.

(3) Public health, hygiene, and sanitary science.

(4) Mortuary science, to include embalming technique, in all aspects; chemistry of embalming, color harmony; discoloration, its causes, effect, and treatment; treatment of special cases; restorative art; funeral management; and professional ethics.

(5) Anatomy and physiology.

(6) Chemistry, organic and inorganic.

(7) Pathology.

(8) Bacteriology.

(9) Sanitation and hygiene.

(10) Public health regulations.

(11) Other courses of instruction in fundamental subjects as may be prescribed by the board.

(b) All examination papers shall be kept on file by the board for at least three years.

(c) To constitute a passing grade, an applicant shall earn an average score of at least 75 percent.

(d) The board may issue an embalmer's license to an applicant who receives a passing grade on a recognized national embalmer's examination approved by the board.

(e) If the board is satisfied that the applicant has the requisite qualifications to practice the occupation of embalming, a license shall be issued to him or her authorizing him or her to practice such occupation until October 1 of that year, at which time the license may be renewed as prescribed in this chapter.

(f) The board may delegate the responsibility of conducting or administering a license examination to any qualified person or entity who is not a member of the board.

(g) An applicant may take the required license examination during the time that his or her application for license is pending.






Division 4 - Funeral Establishments.

Section 34-13-110 - Operation through licensed director or embalmer; change of name.

(a) Any person, corporation, partnership, society or group owning or operating a funeral establishment coming within this chapter may do so only through the services of a licensed funeral director or embalmer. No person not licensed as a funeral director or embalmer shall be permitted to perform the functions of a funeral director or embalmer as herein defined or hold himself or herself out to the public as such by reason of his or her ownership in a funeral establishment or by reason of his or her ownership of stock owned in or office held in a corporation to own or operate a funeral establishment. After September 10, 1975, no firm or corporation authorized to own and operate a funeral establishment may change or amend its name or charter so as to include in its firm or corporate name the name of any person who is not individually licensed as a funeral director in this state; provided, that this sentence shall not be applicable to the name of any firm or corporation owning or operating a funeral establishment on September 10, 1975, so long as such firm or corporation remains under the same ownership.

(b) If the business card of a funeral establishment contains the name of an individual, the individual shall be licensed by the board in accordance with this chapter, unless otherwise provided by this chapter or board rule.

(c)(1) Any funeral establishment advertising cremation or cremation services that does not own a crematory shall include the following disclaimer in a clear and conspicuous manner on all advertisements and printed material: "This establishment does not own a crematory."

(2) For the purposes of this subsection, an advertisement shall include, but is not limited to, a notice or announcement in a public medium, including the Internet, promoting the funeral establishment and any printed material containing the name of the funeral establishment.



Section 34-13-111 - License required; inspections; transfer of license; change of ownership.

(a) No funeral establishment or branch thereof for the preparation, disposition, and care of dead human bodies shall be opened or maintained unless licensed by the board. No funeral establishment or branch shall be moved without obtaining a new funeral establishment license from the board.

(b) Every funeral service, memorial service, or committal service, or part thereof, that is conducted in Alabama, for hire or for profit, shall be in the actual charge and shall be under the direct supervision of a funeral director who is licensed by the board, unless otherwise provided for in this chapter or by rule of the board.

(c) The board shall set a fee, not exceeding one hundred fifty dollars ($150), that shall be in addition to the license fee for the first inspection of any funeral establishment seeking a license under Section 34-13-72 made for the purpose of determining whether the funeral establishment has fulfilled the requirements for licensure pursuant to this chapter. The board shall set a fee, not exceeding one hundred fifty dollars ($150), for each reinspection necessitated by failure of any funeral establishment to pass the first inspection. The board, or a representative of the board, shall annually conduct at least one unannounced inspection of each funeral establishment and branch, with an inspection fee of not more than one hundred dollars ($100). The inspection fee shall be submitted to the board within 45 days after the inspection. Any funeral establishment that does not submit the inspection fee within 45 days shall be charged a late penalty fee, as established by the board. A funeral establishment, or branch thereof, that is used for the preparation, disposition, and care of dead human bodies shall meet and conform to this chapter and to such other lawful standards and requirements as may be determined by rule of the board in furtherance of this chapter; and, for failure to do so, the board may revoke the funeral establishment license in accordance with the procedure set forth in this chapter.

(d) Applications for transfer of a license to another location in the same county shall be made upon a form furnished by the board and shall be accompanied by a fee of not more than seventy-five dollars ($75).

(e) Any change in ownership of a funeral establishment shall be immediately reported to the board on a form provided by the board. The new owner of the establishment shall comply with Section 34-13-112 and Section 34-13-113 and shall provide to the board a signed copy of the asset purchase agreement with dollar amounts redacted. The fee for a change of ownership application is two hundred fifty dollars ($250).



Section 34-13-112 - Employment of embalmer or director by other establishments; supervision and control; licensing of establishment not to license embalmer or director.

(a) All applications for a license to operate a funeral establishment shall show that a managing funeral director and managing embalmer are employed by the establishment. All applications for a license to operate a crematory shall show that a managing cremationist is employed by the establishment. This section shall not be construed to require a full-time licensed embalmer at each funeral establishment. No funeral establishment shall be licensed except upon the basis of employing a managing funeral director who lives within 75 miles of the funeral establishment. All embalming shall be performed under a licensed embalmer. A licensed embalmer is not restricted from working for more than one funeral establishment.

(b) No managing funeral director, based upon whose license or licenses a funeral establishment license has been issued, may serve as the regularly employed managing funeral director at another funeral establishment owned by a different person, firm, or corporation at the same time for the purpose of qualifying the other establishment under this chapter.

(c) It is declared to be the legislative intent of this chapter that every funeral establishment in this state shall be operated under the full charge, control, and supervision of a managing funeral director and a managing embalmer. This section shall not preclude an unlicensed person from being in charge of the bookkeeping or records of such an establishment. The name of the licensed person to be in charge of each funeral establishment shall be stated on the application for all licenses or renewal of the licenses.

(d) The issuance of a license to operate a funeral establishment to a person who is not individually licensed as a funeral director or embalmer does not entitle the person to practice embalming or funeral directing, as defined by this chapter, it being the intent of this chapter that such practice may be performed only through individually licensed funeral directors and embalmers; and, in addition to all other grounds for suspension of a funeral establishment license as enumerated in this chapter, a funeral establishment license shall be revoked by the board upon hearing thereon if any person, whether owner, officer, stockholder, or otherwise, who is connected with the funeral home shall perform any of the functions of a funeral director or embalmer as defined herein or shall hold himself or herself out as a funeral director.



Section 34-13-113 - Application for license; inspection of establishment; issuance of license.

(a) Application for a license to operate a funeral establishment shall be made in writing on a form provided by the board. The application shall be verified by the applicant or, if the applicant is a corporation, firm, or other organization, by an officer or member thereof, and shall be accompanied by an application fee established by the board not to exceed five hundred dollars ($500). The application shall disclose all of the following:

(1) The name and address of the establishment.

(2) That the establishment is operated by a managing funeral director and a managing embalmer or a person licensed both as a funeral director and embalmer.

(3) A description and photographs of the buildings, equipment, and facilities of the establishment.

(4) That the establishment has a sanitary, properly equipped embalming room, a room suitable for public viewing or other funeral services that is able to accommodate a minimum of 100 people, an office for arrangement conferences with relatives or authorized representatives, and a display room containing a stock of adult caskets and funeral supplies displayed in full size, cuts, photographs, or electronic images. At no time shall less than eight different adult full size caskets and at least one operating and properly licensed funeral coach or hearse equipped for transporting human remains in a casket or urn be on the premises. A funeral establishment, that has more than one location under the same ownership wherein the profession of funeral directing is practiced, is not required to maintain more than one preparation room upon satisfying requirements prescribed by the board.

(5) Such other information as may be required by the board.

(b) Upon receipt of the application, the board shall make inspection of the funeral establishment. If the board determines that the establishment meets the qualifications prescribed by law, it shall issue a license to operate a funeral establishment.

(c) Application for a license to operate a mortuary service shall be made in writing on a form provided by the board. The application shall be verified by the applicant or, if the applicant is a corporation, firm, or other organization, by an officer or member thereof, and shall be accompanied by an application fee established by the board not to exceed five hundred dollars ($500). The application shall disclose all of the following:

(1) The name and address of the proposed mortuary service.

(2) That the mortuary service applicant is operated by a licensed embalmer or a person licensed both as a funeral director and embalmer.

(3) A description and photographs of the buildings, equipment, and facilities of the mortuary service applicant.

(4) That the mortuary service applicant has a sanitary, properly equipped embalming room.

(5) Such other information as may be required by the board.

(d) Upon receipt of the application, the board shall make inspection of the premises of the mortuary service applicant. If the board determines that the mortuary service applicant meets the qualifications prescribed by law, the board shall issue a license to operate a mortuary service.



Section 34-13-114 - Reissuing license upon change of name.

(a) An operator of a funeral establishment licensed under subsections (a) and (b) of Section 34-13-113 who desires to change the name of the establishment may have his or her license reissued, in the changed name, upon application to the board and payment of a fee not exceeding seventy-five dollars ($75).

(b) An operator of a mortuary service licensed under subsections (c) and (d) of Section 34-13-113 who desires to change the name of the mortuary service may have his or her license reissued, in the changed name, upon application to the board and payment of a fee set by the board.



Section 34-13-115 - Revocation, suspension, or refusal to renew license.

(a) The board may revoke, suspend, place on probation, or refuse to renew a license issued to an operator of a funeral establishment or mortuary service as provided in this chapter.

(b) If, upon a complaint made to the board or otherwise, the board has reason to believe that the operator of a funeral establishment or mortuary service has failed to comply with this chapter or the rules of the board, the board shall conduct an investigation. If it appears to the board that there is reasonable ground to believe that the operator has failed so to comply, the board shall conduct a hearing on the matter. Notice of the time and place of the hearing, setting forth the respects in which failure to comply is charged, shall be sent to the operator no later than 15 days prior to the date set for the hearing. The operator may have the assistance of counsel at the hearing.

(c) If the board finds that the operator has failed to comply with this chapter or the rule of the board, the board may revoke, suspend, or refuse to renew the license.



Section 34-13-116 - Penalty for failure to register.

Any person, firm, partnership, society, group, or corporation who has control of a funeral home, mortuary, chapel, funeral establishment, crematory, or mortuary service and fails to register same according to this chapter, upon conviction, may be fined not less than five hundred dollars ($500) nor more than two thousand five hundred dollars ($2,500) for each violation, and each day that the funeral home, mortuary, chapel, funeral establishment, crematory, or mortuary service is operated shall be deemed to be a separate and distinct violation of this chapter.






Division 4A - Cremation Services.

Section 34-13-120 - License required; affidavit of training, etc.; inspections; records.

(a) No person, firm, corporation, association, entity, or funeral establishment, or branch thereof, may operate a crematory for the purpose of cremating dead human bodies, unless licensed by the board as a funeral establishment and the crematory being registered with the board and inspected by the board before any cremations of human remains are performed.

(b) A crematory shall satisfy all of the following requirements and have the following minimum equipment, facilities, and personnel:

(1) Registered with the board.

(2) Inspected by the board before performing any cremations.

(3) Fixed on the premises of a funeral establishment. For the purposes of this subdivision, fixed means permanently attached to the real property where the establishment is situated.

(4) Owned by the same individual, partnership, or corporation as the funeral establishment.

(5) Under the full charge and supervision of a managing cremationist who is licensed by the board as both a funeral director and cremationist and listed on the application as the managing cremationist. No managing cremationist may serve as the regularly employed managing cremationist at another crematory which is owned by a different person, firm, or corporation at the same time for the purpose of qualifying the other crematory under this chapter.

(6) Subject to all local, state, and federal health and environmental protection requirements and shall obtain all necessary licenses and permits from the board, the Alabama Department of Public Health, the Environmental Protection Agency, the Alabama Department of Environmental Management, and other appropriate local, state, or federal agencies.

(7) Have a holding room within the crematory facility designated for the retention of human remains before and after cremation.

(8) Have at least one of each of the following:

a. An operable refrigeration unit for the storage of human remains.

b. An operable cremation chamber for the cremation of human remains.

c. An operable processor for reducing identifiable bone fragments.

d. An operable ventilation unit in conjunction with the processor.

e. A hand washing sink with hot and cold running water.

(9) Have all other necessary equipment and supplies, in working condition, needed to complete the cremation process.

(10) Have nonporous floors in the holding room, refrigeration unit, and around the cremation chamber.

(11) Maintained in a clean, orderly, and sanitary manner.

(c) The application to operate a crematory shall be made in writing on a form prescribed by the board. The application shall be verified by the applicant or, if the applicant is a corporation, firm, or other organization, by an officer or member thereof, and shall be accompanied by an initial application fee established by the board not to exceed five hundred dollars ($500).

(d) Upon receipt of the application, the board shall make inspection of the crematory. No crematory shall operate unless the crematory facility and funeral establishment have been inspected and approved as meeting all requirements of this chapter and rules of the board.

(e) Each funeral establishment and crematory which performs cremations shall maintain the following records:

(1) A cremation log containing any information required by the board.

(2) A copy of the cremation authorization form and the state identification form.

(3) A copy of the affidavit attesting to each cremation performed and, if the cremation is performed for another funeral establishment or entity, the identity of that funeral establishment or entity.

(f) The board shall inspect the records and premises of any funeral establishment operating a crematory. In making inspections, the board shall have access to all records, the crematory building, the cremation chambers, and the holding room for human remains before and after cremation. No prior notification of the inspection is required to be given to the funeral establishment. If any funeral establishment performing cremation services fails to allow an inspection or any part thereof, it shall be grounds for the suspension or revocation of a license or other disciplinary action against the licensee, as the board may deem reasonable and necessary to the extent of the law. The board shall conduct annually at least one unannounced inspection of each licensed funeral establishment performing cremation services.

(g) Each funeral establishment performing cremation services shall keep records as required by the board to assure compliance with all laws relating to the disposition of human remains, and shall file annually with the board on October 1 a cremation report in the form prescribed by the board, describing the operations of the licensee, including the number of cremations, the disposition thereof, and any other information the board may require. Records required by the board shall be kept for four years by the funeral establishment.

(h) Each funeral establishment performing cremations shall maintain and submit a copy of the service, maintenance, or inspection reports of work completed or performed on the cremation chamber to the board within 30 days after completion.

(i) A funeral establishment or branch thereof, that has a crematory for cremating dead human remains shall at all times comply with this chapter and any board rule adopted pursuant to this chapter. Failure to comply, as determined by the board, may result in the revocation of the license of the funeral establishment, or branch thereof, pursuant to this chapter.

(j) The board shall adopt and enforce rules as reasonable and necessary for the operation of crematories in the state and to protect the health, welfare, and safety of the people of this state.

(k) A crematory facility licensed by the board may be used only for the cremation of human remains.

(l) A funeral establishment or crematory operating in the state before October 1, 2017, shall file with the board all new forms as required by this section, and shall be exempt from any new crematory facility requirements of this chapter that become effective on August 1, 2017. If major structural renovations are made to the crematory facility, the cremation chamber is relocated, or the funeral establishment is closed and reopened, the affected crematory facility shall satisfy all requirements relating to crematory facilities as provided in this chapter. Each cremationist licensed by the board on August 1, 2017, shall have until October 1, 2018, to satisfy the requirements of Section 34-13-120.01.



Section 34-13-121 - Cremation procedures; authorization; attestation of identity; records.

(a) Human remains shall not be cremated under either of the following circumstances:

(1) Within 24 hours after the time of death, unless death was a result of an infectious, contagious, or communicable disease and unless the disease is verified and the time requirement waived by a medical examiner, county health director, county coroner, or attending physician where the death occurred.

(2) Without a completed cremation authorization form approved by the board and signed by the authorizing agent and a completed state identification form. A copy of the cremation authorization shall be presented with the body to the crematory before any cremation process may be initiated.

(b) All cremations of human remains performed in this state shall be arranged through a funeral establishment licensed by the board pursuant to this chapter.

(c) Whenever a crematory is unable or unauthorized to cremate human remains immediately upon taking custody of the remains, the human remains shall be placed and kept in refrigeration in accordance with this chapter.

(d) A crematory may not accept human remains from another funeral establishment without all of the following:

(1) The remains shall be accompanied by a completed cremation authorization form signed by an authorizing agent.

(2) A state identification form with the signature of the releasing party.

(3) An undetachable ankle bracelet identifying the remains.

(4) The remains shall be delivered or immediately placed in a combustible cremation container marked with identifying information of the human remains contained within. Human remains may not be removed from the cremation container and the cremation container shall be cremated with the human remains, unless the cremation container is metal and the authorizing agent has been informed in writing that the crematory does not cremate metal containers.

(e) A cremation container shall be all of the following:

a. Composed of readily combustible materials suitable for cremation.

b. Able to be closed in order to provide a complete covering for the human remains.

c. Resistant to leakage or spillage.

d. Rigid enough for handling with ease.

e. Able to provide protection for the health, safety, and personal integrity of crematory personnel.

f. Equipped with a covering that clearly identifies the name and date of death of the decedent.

(f) It shall be disclosed to the family member serving as the authorizing agent that he or she, or his or her designee, may witness the transportation of the human remains to be cremated to the crematory. Every funeral establishment performing cremation services that prohibits relatives or the responsible party from viewing the cremation process shall disclose this fact in writing to the person or persons entitled to custody of the remains prior to the signing of any contract.

(g) An authorizing agent has the duty to inform the funeral director of the presence of a pacemaker or other potentially hazardous implant, including any toxic or explosive-type sealed implants in the human remains. The funeral director shall be responsible for ensuring that all necessary steps have been taken to remove the pacemaker before delivering the human remains to the crematory. Should the cremationist discover the presence of a pacemaker or other hazardous implants in the human remains, the cremationist shall arrange for the removal of the pacemaker or other hazardous implant.

(h) The simultaneous cremation of the human remains of more than one person within the same cremation chamber, without the prior written consent of the authorizing agent, is prohibited. Any funeral establishment performing cremations in accordance with this chapter may cremate only dead human remains.

(i) Upon the completion of each cremation, and insofar as is practicable, all of the recoverable residue of the cremation process shall be removed from the cremation chamber and placed in a separate container and may not be commingled with cremated remains of another person nor shall cremated remains of a dead human be divided or separated without the prior written consent of the authorizing agent.

(j) Each funeral establishment and crematory which offers or performs cremations shall complete a state identification form. The form shall accompany the human remains in all phases of transportation, cremation, and return of cremated remains. All human remains to be cremated shall have the state identification form and a undetachable ankle bracelet identifying the remains.

(k) Upon completion of the cremation process, the cremationist shall attest to the identity of the cremated remains and the date, time, and place the cremation process occurred on a form prescribed by the board.

(l) Each crematory shall maintain the internal identification system prescribed by the board to ensure the ability to identify the human remains in the possession of the crematory throughout all phases of the cremation process. Upon completion of the cremation process, a copy of the state identification form shall be issued to the family certifying the identity of the cremated remains being issued to the family or funeral establishment.



Section 34-13-122 - Disposition of cremated remains.

(a) The authorizing agent shall provide to the funeral establishment which the cremation arrangements are made a signed statement specifying the ultimate disposition of the cremated remains, if known. A copy of this statement shall be retained by the funeral establishment offering or conducting the cremation.

(b) Cremated remains shall be shipped only by a method that has an internal tracing system available and that provides a receipt signed by the person accepting delivery.

(c) The authorizing agent is responsible for the disposition of the cremated remains. If, after 60 days from the date of cremation, the authorizing agent or his or her representative has not specified the ultimate disposition or claimed the cremated remains, the funeral establishment or entity in possession of the cremated remains may dispose of the cremated remains in a dignified and humane manner and in accordance with any state, county, or municipal laws or provisions regarding the disposal of cremated remains. A record of this disposition shall be made and kept by the entity making the disposition. Upon disposing of cremated remains in accordance with this section, the funeral establishment or entity in possession of the cremated remains shall be discharged from any legal obligation or liability concerning the cremated remains.






Division 5 - Apprentices.

Section 34-13-130 - Application for issuance of apprentice's certificate; term of apprenticeship.

(a) Every person desiring to engage as an apprentice shall satisfy all of the following:

(1) Make application as a funeral director's apprentice or an embalmer's apprentice to the board upon a form provided by the board. The applicant shall submit to the board a form, sworn to by the applicant, that contains the name, date of birth, and Social Security number of the applicant, and two complete sets of fingerprints, for completion of a criminal history background check. The board shall submit the fingerprints to the Alabama State Law Enforcement Agency for a state criminal history record check. The fingerprints shall be forwarded by the agency to the Federal Bureau of Investigation for a national criminal history record check. Costs associated with conducting a criminal history background check shall be paid by the applicant. The board shall keep information received pursuant to this subsection confidential, except that information received and relied upon in denying the issuance of an apprentice certification may be disclosed if necessary to support the denial.

(2) Be over the age of 18.

(3) Hold a high school certificate or the equivalent.

(4) Be of good moral character.

(b) The application shall be verified by the oath of the applicant and be accompanied by a fee to be established by the board, not to exceed twenty dollars ($20).

(c) The executive director, whenever it appears to him or her that no reason exists for the denial of an application and that the application is regular upon its face, may issue to the applicant a certificate of apprenticeship, without submitting the application to the board. If, however, any doubt exists as to the qualifications of the applicant, the application shall be submitted to the board and may be accepted or rejected by a majority of the board.

(d) The period of apprenticeship of a funeral director's apprentice or an embalmer's apprentice shall be performed in Alabama under the supervision of a funeral director or embalmer, respectively, licensed by the board.

(e) A licensed funeral director or a licensed embalmer may supervise no more than three apprentices at any given time, unless otherwise provided for by the board.

(f) Only a licensed funeral director or licensed embalmer, whose license is in good standing, may supervise an apprentice.

(g) The regular course of apprenticeship shall be two years, but the apprentice is entitled to two weeks time off each year, without leave of absence from the board.

(h) An apprentice shall be enrolled in the funeral service program at an accredited mortuary school within one year after the original start date of his or her apprenticeship. If an apprentice is not enrolled in mortuary school within that time period, then the apprenticeship may not be renewed and the apprenticeship may not be reactivated until the apprentice provides proof of enrollment.



Section 34-13-131 - Annual renewal of certificate.

A certificate of apprenticeship issued as provided for in this chapter shall be signed by the apprentice and shall be renewable annually upon the payment by the holder by October 1 of each year of an annual renewal fee to be established by the board, not to exceed twenty dollars ($20). Failure to pay the renewal fee by the prescribed date of any year shall cause the certificate to become delinquent, in which case it shall be renewed only for good cause shown. No person may be granted a certificate of apprenticeship as funeral director's apprentice or embalmer's apprentice, respectively, for more than three consecutive years, excepting as provided. The board shall send, on or before August 1 of each year, to each registered apprentice at his or her last known address, a notice that his or her renewal fee is due and payable and that, if not paid by October 1, his or her license shall lapse.



Section 34-13-132 - Annual report of apprentices.

All apprentices registered as provided in this chapter shall be under the supervision and control of the board and shall be required to report to the board annually on October 1, upon forms provided by the board, showing the work which such apprentices have performed during the annual period preceding the first of the month on which the report is made, including the number of hours served and the number of bodies the apprentice has assisted in embalming or otherwise prepared for disposition during such period. The information contained in the report shall be certified to as correct by the funeral director or embalmer by whom the apprentice has been employed during his or her apprenticeship period.



Section 34-13-133 - Leave of absence.

The board has power to grant leaves of absence and to grant extensions thereof to apprentices registered under the provisions of this chapter. However, no credit shall be given to an apprentice upon his or her apprenticeship for the period during which he or she is absent from duty on leave, and no more than an aggregate of 12 months' leave of absence shall be granted to any apprentice during the term of his or her apprenticeship. Application for leave of absence and for extension thereof shall be made by the apprentice upon a form provided by and addressed to the board. Upon the termination of a leave of absence or any extension thereof, the apprentice shall report to the board the fact that he or she has resumed his or her duties as an apprentice and certified to by the funeral director under whom he or she has resumed his or her duties or by the embalmer under whom he or she is apprenticed, confirming this fact. Failure to so report within 30 days after the expiration date of any leave of absence or extension thereof shall automatically cancel the registration of the apprentice.



Section 34-13-134 - Grounds for suspension and revocation of certificates; reregistration.

(a) The board has power to suspend, revoke, or place on probation a certificate of apprenticeship where the apprentice is guilty of any of the following acts or omissions:

(1) Failure to devote not less than an average of 30 hours per week to the duties of his or her apprenticeship.

(2) Failure to make an annual report to the board as required by this chapter.

(3) Absence from duty except on vacation for an aggregate of more than 10 days in any six months or 20 days in any year, without leave of absence granted by the board.

(4) Gross immorality.

(5) Being on duty as an apprentice while under the influence of liquor or illegal drugs.

(6) Disobedience of proper orders or instructions of his or her superiors.

(7) Violation of this chapter or any rule of the board adopted pursuant to this chapter.

(8) Soliciting business for a funeral director or for any embalmer.

(9) Fraud or misrepresentation in obtaining a certificate as an apprentice.

(b) An apprentice who has failed to renew his or her certificate, or who has had his or her certificate of apprenticeship suspended or revoked, within one year after such expiration, suspension, or revocation, may make application for reactivation. Not more than two reactivations shall be allowed by the board. The board, when the circumstances warrant, may allow an apprentice credit under a reactivation for time actually served under a previous certificate; except, that if the previous certificate has been suspended or revoked upon any of the grounds set forth in subsection (a), not more than 75 percent of the time previously served shall be credited on the reactivation.









Article 4 - Donor Eye Enucleation Licenses.

Section 34-13-150 - Issuance.

Repealed by Act 2011-623, p. 1439, §2, effective October 1, 2011.



Section 34-13-151 - Promulgation of standards, procedures, regulations, etc., by Board of Funeral Service.

Repealed by Act 2011-623, p. 1439, §2, effective October 1, 2011.



Section 34-13-152 - Compliance by licensee with Uniform Anatomical Gift Act.

Repealed by Act 2011-623, p. 1439, §2, effective October 1, 2011.









Chapter 14 - HEARING INSTRUMENT DEALERS AND FITTERS.

Article 1 - General Provisions.

Section 34-14-1 - Definitions.

For purposes of this chapter, the following words and phrases shall have the respective meanings ascribed by this section:

(1) APPRENTICE. A person who has met the requirements of Section 34-14-7 and may engage in the practice of fitting and dealing in hearing instruments only under the direct supervision of a hearing aid dispenser or hearing aid specialist when designated by the sponsoring dispenser.

(2) APPRENTICE PERMIT. A permit issued while the applicant is in training to become a licensed hearing aid specialist.

(3) BOARD. The Board of Hearing Instrument Dealers.

(4) DIRECT SUPERVISION. On site and close contact whereby a supervisor is able to respond quickly to the needs of the patient or client receiving care or the supervisee.

(5) HEARING AID DISPENSER. Any trained person who has met all requirements of this chapter for licensure and who may engage in the practice of fitting and dealing in hearing instruments without the direct supervision of any person.

(6) HEARING AID or HEARING INSTRUMENT. Any wearable instrument or device designed for or offered for the purpose of aiding or compensating for impaired human hearing.

(7) HEARING AID SPECIALIST. A trained, licensed person who may engage in the practice of fitting and dealing in hearing instruments under the indirect supervision of a hearing aid dispenser.

(8) INDIRECT SUPERVISION. Frequent and close contact whereby a supervisor is able to respond quickly to the needs of the patient or client receiving care or the supervisee.

(9) LICENSE. A license issued by the board under this chapter to a hearing aid specialist or hearing aid dispenser.

(10) PRACTICE OF FITTING AND DEALING IN HEARING INSTRUMENTS. The measurement of human hearing by means of an audiometer or by other means approved by the board solely for the purpose of making selections, adaptations, or sale of hearing instruments. The term also includes the making of impressions for earmolds. A licensee or permit holder, at the request of a physician or a member of related professions, may make audiograms for the professional's use in consultation with the hard-of-hearing.

(11) SELL or SALE. Any transfer of title or of the right to use by lease, bailment, or any other contract, excluding wholesale transactions with distributors or dealers.

(12) TELEPRACTICE. The practice as provided by rule of the board pursuant to subdivision (10).



Section 34-14-2 - Licenses or permits - Required; display; duplicates; corporations, partnerships, etc.

(a) No person shall engage in the sale of or practice of fitting hearing instruments or display a sign or in any other way advertise or represent himself or herself as a person who practices the fitting and sale of hearing instruments unless the person holds a license or permit issued by the board as provided in this chapter. The license or permit shall be conspicuously posted in his or her office or place of business. Duplicate licenses or permits may be issued by the board to valid license holders operating more than one office, upon additional payment determined by the board for each additional office. A license under this chapter shall confer upon the holder the right to select, fit, and sell hearing instruments.

(b) Nothing in this chapter shall prohibit a corporation, partnership, trust, association, or other like organization maintaining an established business address from engaging in the business of selling or offering for sale hearing instruments at retail without a license; provided, that it employs only properly licensed or permitted natural persons and that it shall have at least one licensed Alabama dispenser on its staff to provide direct supervision of any licensed hearing aid specialists or apprentices employed in the direct sale and fitting of such products. Such corporations, partnerships, trusts, associations, or other like organizations shall file annually with the board a list of all licensed hearing aid dispensers, hearing aid specialists, and apprentices directly or indirectly employed by them. Such organizations shall also file with the board a statement on a form approved by the board that they submit themselves to the rules and regulations of the board and the applicable provisions of this chapter.

(c) Nothing in this chapter shall apply to physicians licensed to practice medicine in this state or employees under the supervision of a physician licensed to practice medicine, or to the professional corporation or professional association of such physicians.

(d) Nothing in this chapter shall apply to speech pathologists or to audiologists licensed in this state.



Section 34-14-3 - Licenses - Issuance; reciprocity; complaints; fees.

(a) The board shall register each applicant without discrimination who pays an examination fee as prescribed by rule of the board and who satisfactorily passes an examination as provided in Section 34-14-4, and upon the applicant's payment of the application fee, shall issue to the applicant a license signed by the board. The license shall be effective until January 30 of the year following the year in which issued.

(b) An applicant who fulfills the requirements regarding age, character, education, and health, as set forth in subsection (a) of Section 34-14-4, and who shall provide proof of having met all state qualifying examination requirements and requirements of certification as a national board certified hearing aid specialist shall be issued a dispenser's license.

(c) An applicant for licensure by reciprocity shall submit to the board, in form and content satisfactory to the board, written proof of all of the following:

(1) That the applicant is currently licensed as a hearing aid specialist, hearing aid dispenser, or hearing aid dealer under the laws of another state or the District of Columbia.

(2) That the requirements for the license are equivalent to or greater than those required in this state. Minimum acceptable tests shall be approved by the board and shall be at or above the standards set by the National Institute of Hearing Instrument Studies examination. Scores from the licensing authority shall be mailed from that authority directly to the board and the test shall have been taken within the past 12 months.

(3) That the licensee is in good standing and his or her license has not been suspended or revoked.

(4) That verification of all licenses that have been issued are on file with the board.

(5) That the state that issued the license has a current reciprocity agreement on file with the board.

(d) An applicant who has a complaint pending against him or her in another state may not be granted an Alabama license until the complaint is resolved and resolution validated by the licensing agency of that state.

(e) Any person making application for licensure under this section shall be required to pass the Alabama law written test and all areas of the practical examination.

(f) The holder of a certificate of endorsement shall be registered in the same manner as a licensee. The fee for an initial certificate of endorsement shall be the same as the fee for an initial license. Fees, grounds for renewal, and procedures for the suspension and revocation of a certificate of endorsement shall be the same as the fees, grounds for renewal, and procedures for the suspension of a license.



Section 34-14-4 - Licenses - Examination of applicants.

(a) Applicants may obtain a license by successfully passing a qualifying examination; provided, that the applicant:

(1) Is at least 19 years of age;

(2) Is of good moral character;

(3) Has an education equivalent to a four-year course in an accredited high school;

(4) Is free of contagious or infectious disease; and

(5) Is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(b) An applicant who meets the qualifications of subsection (a) as determined by the board who applies for license by examination shall appear at a time, place, and before such persons as the board may designate to be examined by means of written and practical tests in order to demonstrate that he or she is qualified to practice the fitting and sale of hearing instruments.

(c) The board shall give examinations at least three times each year.



Section 34-14-5 - Licenses - Standards and scope of examination.

(a) The qualifying examination provided in Section 34-14-4 shall be designed to demonstrate the applicant's adequate technical qualifications by testing the applicant in three separate sections consisting of a written examination, a practical examination, and a state law examination. The board may revise standards for the qualifying examination, so long as the following minimum requirements are satisfied:

(1) Written examination scores from states with existing reciprocity agreements with the board are considered valid for 12 months from the date of examination in the other state if the examination is determined by the board to be similar in content to the qualifying examination required for licensure in this state.

(2) An applicant who fails one or more sections of the qualifying examination may retest failed sections for the qualifying examination in the following manner:

a. An applicant who fails the written examination section shall retake the entire written examination section.

b. An applicant who fails the Alabama law section shall retake the entire Alabama law section.

c. An applicant who fails the practical examination section shall be retested in only those portions of the practical examination that he or she failed.

d. An applicant who fails to successfully complete a retest pursuant to paragraphs a., b., or c., or any combination of these, may retake the entire three-section qualifying examination within one year from the initial test.

(b) The three-section qualifying examination may not include questions requiring a medical or surgical education. The purpose of the examination, at a minimum, is to provide the opportunity for a person with a high school level education, or its equivalent, with appropriate study through the apprentice training program and training and supervision under the direction of a licensed dispenser, to enter the profession.

(c) The practical examination section of the qualifying examination shall include all of the following areas:

(1) Pretest procedure.

(2) Pure tone air conduction and masking.

(3) Pure tone bone conduction and masking.

(4) Speech audiometry and masking.

(5) Ear impressions.

(6) Audiogram interpretation and fitting.

(7) Troubleshooting hearing aids.



Section 34-14-6 - Licenses - Renewal; fees; continuing education.

(a) Each person who engages in the fitting and sale of hearing instruments shall annually, on or before January 30, pay to the board a fee as prescribed by rule of the board for renewal of his or her license and shall keep such certificate conspicuously posted in his or her office or place of business at all times. Where more than one office is operated by the licensee, duplicate certificates shall be issued by the board for posting in each location upon payment of the fee prescribed by rule of the board. A license may be reinstated and renewed within two years. The board may renew such expired certificates upon payment of a reinstatement fee as prescribed by the board, in addition to the license renewal fee, to the board. No person who applies for renewal, whose license has expired, shall be required to submit to any examination as a condition to renewal; provided, that such renewal application is made within two years from the date of such expiration.

(b) All fees collected by the board shall be set by rule of the board. For calendar year 2016, no single fee shall exceed two hundred fifty dollars ($250). For any calendar year thereafter, no single fee may be increased by more than 20 percent per year.

(c) The board shall maintain a program of continuing education for its licensees. No licensee shall have his or her active license renewed unless, in addition to any other requirements of this chapter, the minimum continuing annual education requirements are met.



Section 34-14-7 - Apprentice permit; hearing aid specialist license; supervision and training.

(a) An applicant who fulfills the requirements regarding age, character, education, and health, as set forth in subsection (a) of Section 34-14-4, may obtain an apprentice permit upon application to the board and payment of any required application and permit fees as prescribed by rule of the board.

(b) Upon receiving an application as provided under this section and accompanied by the required fees, the board shall issue an apprentice permit which shall entitle the applicant to engage in the fitting and sale of hearing instruments for a period of one year under the direct supervision of a person holding a valid Alabama dispenser license or hearing aid specialist license, when designated by the sponsor, provided the apprentice has successfully completed the International Institute for Hearing Instrument Studies distance learning program. A sponsoring dispenser is responsible for the actions and training of the apprentice. An apprentice permit may be renewed for an additional year, upon terms and conditions established by the board. An applicant may not be issued a second permit within a five-year period following the expiration date of the initial permit.

(c) An apprentice or applicant who successfully completes the hearing aid specialist examination may obtain a hearing aid specialist license upon application to the board, and payment of the required fees, which shall entitle the applicant to engage in the sale or fitting of hearing instruments until January 30th of the following year under the direct supervision of a person holding a current Alabama hearing aid dispenser's license. The licensed dispenser shall be totally responsible for the supervision of all activities of the hearing aid specialist pertaining to the sale and fitting of hearing instruments.

(d) The dispenser who is responsible for the supervision and training of an apprentice shall not have more than four apprentices under his or her supervision at any time. There shall be no limitations on the number of hearing aid specialists a dispenser may have under his or her supervision at any given time.

(e) The dispenser responsible for the supervision and training of any apprentice or hearing aid specialist shall be subject to administrative actions with respect to licensure and to civil liability for all actions of an apprentice or hearing aid specialist under his or her supervision when the apprentice or hearing aid specialist engages in unethical, prohibited, fraudulent, deceptive, and misleading conduct involving the fitting and dispensing of hearing instruments.



Section 34-14-8 - Business addresses; notices; replacement certificates.

(a) A person who holds a license shall notify the board in writing of the regular address of the place or places where he or she engages or intends to engage in the fitting or the sale of hearing instruments.

(b) The board shall keep a record of the place of business of licensees.

(c) Any notice required to be given by the board to a person who holds a license shall be mailed to him or her at the address of the last place of business of which he or she has notified the board.

(d) Any change of address, place of business, or sponsor shall be submitted to the board within 30 days after the change. Replacement certificates shall be issued by the board upon the payment of the required fee.



Section 34-14-9 - Complaint and hearing; appeal; disciplinary actions.

(a) Any person wishing to make a complaint against a licensee or apprentice under this chapter shall reduce the same to writing and file his or her complaint with the board within one year from the date of the action upon which the complaint is based. If the board investigates and determines the charges made in the complaint are sufficient to warrant a hearing to determine whether the license issued under this chapter shall be suspended or revoked, it shall make an order fixing a time and place for a hearing and require the licensee complained against to appear and defend against the complaint. The order shall have annexed thereto a copy of the complaint. The order and copy of the complaint shall be served upon the licensee at least 20 days before the date set for hearing, either personally or by registered or certified mail sent to the licensee's last known address. Continuances or adjournment of hearing date shall be made if for good cause. At the hearing the licensee complained against may be represented by counsel. The licensee complained against and the board may take depositions in advance of hearing and after service of the complaint, and either may compel the attendance of witnesses by subpoenas issued by the board under its seal. Either party taking depositions shall give at least five days' written notice to the other party of the time and place of such depositions, and the other party may attend, with counsel if desired, and cross-examine. Appeals from suspension or revocation may be made to the circuit court. In the event of an appeal, there shall be a trial de novo and the trial shall be before the court without the intervention of a jury.

(b) The board may discipline its licensees and apprentices by the adoption and collection of administrative fines, not to exceed one thousand dollars ($1,000) per violation and may institute any legal proceedings necessary to effect compliance with this chapter.

(c) Any person registered under this chapter may have his or her permit or license revoked or suspended by the board, be reprimanded by the board, or be administratively fined not more than one thousand dollars ($1,000) per violation by the board for any of the following causes:

(1) The conviction of a felony or a misdemeanor involving moral turpitude; the record of conviction or a certified copy thereof, certified by the clerk of the court or by the judge in whose court the conviction is had, shall be prima facie proof of such conviction.

(2) Procuring of a license by fraud or deceit.

(3) Unethical conduct, including:

a. The obtaining of any fee or the making of any sale by fraud or misrepresentation.

b. Knowingly employing, directly or indirectly, any suspended or unregistered person to perform any work covered by this chapter.

c. Using or causing or promoting the use of any advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or any other representation, however disseminated or published, which is misleading, deceptive, or untruthful.

d. Advertising a particular model or type of hearing instrument for sale when purchasers or prospective purchasers responding to the advertisement cannot purchase the advertised model or type, where it is established that the purpose of the advertisement is to obtain prospects for the sale of a different model or type than that advertised.

e. Representing that the service or advice of a person licensed to practice medicine shall be used or made available in the selection, fitting, adjustment, maintenance, or repair of hearing instruments when that is not true, or using the words "doctor," "clinic," "balance clinics," or similar words, abbreviations, or symbols which tend to connect the medical profession when such use is not accurate.

f. Habitual intemperance.

g. Gross immorality.

h. Permitting another's use of a license.

i. Advertising a manufacturer's name or trademark which implies a relationship with the manufacturer that does not exist.

j. Directly or indirectly giving or offering to give, or permitting or causing to be given, money or anything of value to any person who advises another in a professional capacity as an inducement to influence him or her or have him or her influence others to purchase or contract to purchase products sold or offered for sale by a hearing aid dispenser, hearing aid specialist, or apprentice, or influencing persons to refrain from dealing in the products of competitors.

(4) Conducting business while suffering from a contagious or infectious disease.

(5) Engaging in the fitting and sale of hearing instruments under a false name or alias with fraudulent intent.

(6) Selling a hearing instrument to a person who has not been given tests utilizing appropriate established procedures and instrumentation in fitting of hearing instruments, except in cases of selling replacement hearing instruments.

(7) Gross incompetence or negligence in fitting and selling hearing instruments.

(8) Violating any provision of this chapter.

(d) The board may bring an action to enjoin any person, firm, or corporation who, without being licensed or issued a permit by the board, dispenses hearing instruments in this state. The action shall be filed in the county in which such person resides or practices or in the county where the firm or corporation maintains an office or practices. Notwithstanding any other provision of law to the contrary, after notice and hearing, the board may issue a cease and desist order prohibiting any person from violating this chapter by engaging in the practice of fitting, selling, or dispensing hearing instruments without a license.



Section 34-14-10 - Receipt to be furnished to person supplied with hearing instrument; persons under age 18 to be first examined by physician.

(a) Any person who practices the fitting and sale of hearing instruments shall deliver to each person supplied with a hearing instrument a receipt which shall contain the licensee's or apprentice's signature and show his or her business street address and the number of his or her license or permit, together with specifications as to the make and model of the hearing instrument furnished and the full terms of sale clearly stated. If an instrument which is not new is sold, the receipt and the container thereof shall be clearly marked as "used" or "reconditioned," whichever is applicable, with terms of guarantee, if any.

(b) Such receipt shall bear in no smaller type than the smallest used in the body copy portion the following:

"The purchaser has been advised at the outset of his or her relationship with the hearing instrument apprentice, fitter, or dispenser that any examination(s) or representation(s) made by a licensed hearing instrument apprentice, fitter, or dispenser in connection with the fitting and selling of this hearing instrument(s) is not an examination, diagnosis, or prescription by a person licensed to practice medicine in this state and, therefore, must not be regarded as medical opinion or advice."

(c) Any person engaging in the fitting and sale of hearing instruments shall ascertain whether a person under the age of 18 has been examined by a physician for his or her recommendation to be fitted with a hearing instrument within six months prior to the fitting. If such not be the case, no hearing instrument shall be sold to such person until such an examination is made.



Section 34-14-11 - Powers and duties of board.

(a) The board shall perform the following duties:

(1) Authorize all disbursements necessary to carry out the provisions of this chapter;

(2) Register persons who apply to the board who are qualified to engage in the fitting and sale of hearing instruments;

(3) Administer, coordinate, and enforce this chapter, evaluate the qualifications and supervise the examinations of applicants for licensure under this chapter, issue and renew licenses and permits under this chapter, and investigate allegations of violations of this chapter;

(4) Promulgate rules and regulations necessary to carry out the provisions of this chapter and to establish consumer protection provisions, provisions for prohibited practices, and requirements for businesses;

(5) Issue and renew a dispenser's license to sell and fit hearing instruments to any person who is duly licensed under the laws of this state as an audiologist; and

(6) Furnish a list of persons licensed under this chapter, upon request and payment of the required fee.

(b) The board shall be authorized to review individual appeals for exemption from required certification for a dispenser's license.

(c) The board may subpoena witness's testimony and records for any official hearing or proceeding of the board.



Section 34-14-12 - Prohibited acts and practices.

No person shall:

(1) Sell, barter, or offer to sell or barter a license or permit;

(2) Purchase or procure by barter a license or permit;

(3) Alter a license or permit;

(4) Use or attempt to use as valid a license or permit which has been fraudulently obtained, counterfeited, or materially altered; or

(5) Willfully make a false statement in an application for license or apprentice permit or application for renewal of a license.



Section 34-14-13 - Chapter not applicable to certain persons and practices.

This chapter is not intended to prevent any person from engaging in the practice of measuring human hearing for the purpose of selection of hearing instruments; provided, that such person or organization employing such person does not sell hearing instruments or accessories thereto.



Section 34-14-14 - Penalties.

A violation of this chapter shall be punishable as a Class C misdemeanor.






Article 2 - Board of Hearing Instrument Dealers.

Section 34-14-30 - Creation; composition; compensation.

(a) There is established a Board of Hearing Instrument Dealers which shall administer this chapter.

(b) Members of the board shall be citizens and residents of the state and appointed by the Governor. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The board shall consist of eight members as follows: Five licensees, one of whom may be a hearing aid specialist, one physician who specializes in diseases of the ear, one audiologist, and one consumer member. The consumer member shall have the same powers as other board members, except that the consumer member shall have no voting powers in matters of issuing, suspending, or revoking licenses, and neither the consumer member, nor his or her spouse, shall be a hearing aid specialist or hearing aid dispenser. Each hearing aid specialist or hearing aid dispenser on the board shall have no less than three years of experience and shall hold a valid license as a hearing aid specialist or hearing aid dispenser, as provided under this chapter. No member of the board shall be from the same business or firm of another board member, and no member shall be the spouse or immediate family member of another board member.

(c) All members of the board shall be appointed by the Governor from a list of qualified persons nominated by the Alabama Society for Hearing Healthcare Providers. The term of office of each member shall be for four years. Before a member's term expires, the Governor shall appoint a successor to assume his or her duties upon the expiration of his or her predecessor's term. A vacancy in the office of a member shall be filled by appointment for the unexpired term. The members of the board shall annually designate one member to serve as chair, another to serve as vice chair, and such other officers the board deems necessary, including a complaints chair.

(d) No member of the board who has served two or more full terms may be reappointed to the board until at least one year after the expiration of his or her most recent full term of office.

(e) Members of the board shall receive for each day actually engaged in the duties of the office a per diem amount of twenty-five dollars ($25), not to exceed the sum of one thousand dollars ($1,000) per year, and reimbursement for traveling expenses as provided in Article 2 of Chapter 7 of Title 36, and other expenses, the remuneration and reimbursement to be paid from appropriations made for this purpose.

(f) The Governor may remove any member for neglect of duty, incompetency, or unprofessional conduct. The board may employ, and at its pleasure discharge, an executive secretary and such officers and employees as may be necessary, and the board shall fix their compensation.



Section 34-14-31 - Attorney General to act as legal adviser.

The Attorney General of the state shall act as legal adviser of the board and shall render such legal assistance as may be necessary in carrying out the provisions of this chapter.



Section 34-14-32 - Meetings.

The board shall meet not less than twice each year at a place, day, and hour determined by the board. The board shall also meet at such other times and places as may be requested by the state board.



Section 34-14-33 - Disposition of funds.

(a) Within a week of receiving funds, the board shall pay into the State Treasury all moneys received by it under this chapter during the preceding calendar month. The State Treasury shall credit the moneys to the Board of Hearing Instrument Dealers Account, which account is hereby created.

(b) The moneys in the Board of Hearing Instrument Dealers Account shall remain, and the board may use funds in the account for the purpose of paying the expenses of administering and enforcing the provisions of this chapter.



Section 34-14-34 - Fees.

(a) The board shall establish fees by rule adopted pursuant to the Alabama Administrative Procedure Act. The board may impose fees of not less than twenty-five dollars ($25) nor more than one thousand dollars ($1,000) for each of the following:

(1) Initial application fee for an apprentice permit, hearing aid specialist license, and hearing aid dispenser license.

(2) License fee for a hearing aid specialist license and for a hearing aid dispenser license.

(3) Renewal fee for the renewal of a hearing aid specialist license and the renewal of a hearing aid dispenser license.

(4) Permit fee for an apprentice permit.

(5) Renewal fee for an apprentice permit.

(6) Qualifying examination and retest examination fees.

(7) Late filing fee for a business statement of compliance.

(8) Late renewal fee.

(9) Reinstatement license fee.

(10) Duplicate license, certificate, or permit fee.

(11) Replacement license, certificate, or permit fee.

(12) Verification of license fee.

(13) Mailing list fee.

(14) Returned check fee.

(15) Special assessment fee.

(b) A fee may not be refunded to an applicant or licensee under any circumstances.









Chapter 14A - HOME BUILDING AND HOME IMPROVEMENT INDUSTRIES.

Section 34-14A-1 - Legislative intent.

In the interest of the public health, safety, welfare, and consumer protection and to regulate the home building and private dwelling construction industry, the purpose of this chapter, and the intent of the Legislature in passing it, is to provide for the licensure of those persons who engage in home building and private dwelling construction, including remodeling, and to provide home building standards in the State of Alabama. The Legislature recognizes that the home building and home improvement construction industries are significant industries. Home builders may pose significant harm to the public when unqualified, incompetent, or dishonest home building contractors and remodelers provide inadequate, unsafe, or inferior building services. The Legislature finds it necessary to regulate the residential home building and remodeling construction industries.



Section 34-14A-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) BOARD. The Home Builders Licensure Board.

(2) CONTRACTING. Except as exempted herein, engaging in residential and private residence construction business as a contractor.

(3) HOME BUILDERS LICENSURE BOARD. The board created herein to regulate the home building and residential construction industry.

(4) HOMEOWNER. One who owns and resides or intends to reside in a structure constructed or remodeled by a licensee of the board, or who contracts with a licensee for the purchase, construction, repair, improvement, or reimprovement of a structure to be used as a residence.

(5) INACTIVE LICENSE. A license issued at the request of a licensee, or a building official or a building inspector, which is renewable, but which is not currently valid.

(6) LICENSE. A new license or a renewal license issued by the board pursuant to this chapter.

(7) LICENSEE. A holder of a certificate issued pursuant to this chapter.

(8) PERSON. Any natural person, limited or general partnership, corporation, association, limited liability company, or other legal entity, or any combination thereof.

(9) RESIDENCE. A single unit providing complete independent residential living facilities for one or more persons, including permanent provisions for living, sleeping, eating, cooking, and sanitation.

(10) RESIDENTIAL HOME BUILDER. One who constructs a residence or structure for sale or who, for a fixed price, commission, fee, or wage, undertakes or offers to undertake the construction or superintending of the construction, or who manages, supervises, assists, or provides consultation to a homeowner regarding the construction or superintending of the construction, of any residence or structure which is not over three floors in height and which does not have more than four units in an apartment complex, or the repair, improvement, or reimprovement thereof, to be used by another as a residence when the cost of the undertaking exceeds ten thousand dollars ($10,000). Nothing herein shall prevent any person from performing these acts on his or her own residence or on his or her other real estate holdings. Anyone who engages or offers to engage in such undertaking in this state shall be deemed to have engaged in the business of residential home building.

(11) STRUCTURE. A residence, including a site-built home, a condominium, a duplex or multi-unit residential building consisting of not more than four residential units.

(12) TRANSACTION. The act of entering into a contract with a licensee for the purchase, construction, repair, improvement, or reimprovement of a structure to be used as a residence.



Section 34-14A-3 - Home Builders Licensure Board.

There is established the Home Builders Licensure Board. The board shall have nine members, at least one from each United States Congressional District in this state, who shall be appointed as follows: Three by the Governor, three by the Lieutenant Governor, and three by the Speaker of the House of Representatives, from a list of three qualified individuals for each position, provided by the governing body of the Home Builders Association of Alabama. Seven of the members shall be residential home builders, as defined in this chapter, with at least five years' experience as a residential home builder and each shall be a bona fide resident of the State of Alabama. One member shall be a building official or inspector currently employed by a city, county, or state governmental entity and actively engaged in inspecting or regulating residential construction in this state. One shall be a consumer member of the general public not employed by or affiliated with a licensee hereunder, and who has no spouse or immediate family member employed by or affiliated with a licensee hereunder. Each member of the board shall be a citizen of this state, and the membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. Of the initial members of this board, the appointing authorities shall designate that each appointee shall serve for an initial term of one, two, or three years, their terms of office expiring on December 31, of the years. Subsequent terms shall be for a period of three years. This appointing authority shall make an appointment to fill a vacancy for the remainder of any unexpired term from a list of three qualified persons supplied by the governing body of the Home Builders Association of Alabama. Each board member shall hold over after the expiration of his or her term until his or her successor shall be duly appointed and qualified.



Section 34-14A-4 - Meetings of board; compensation.

The board shall meet at such other times as the chair may designate; provided, however, that the board shall meet within 30 days after appointment for the purpose of organizing and transacting such business as may properly come before it. Four members shall constitute a quorum at all meetings. The secretary of the board shall keep such records of each meeting as shall be required by the board. Members of the board may be compensated in an amount not to exceed three hundred fifty dollars ($350) per day, not to exceed 15 days per year, for attending meetings of the board or its committees and, in addition, may be reimbursed for such necessary travel expenses as are paid to state employees.



Section 34-14A-5 - Licenses required; exceptions; fees.

(a) All residential home builders shall be required to be licensed by the Home Builders Licensure Board annually.

(b) Any person engaged in residential home building in Washington County shall be duly licensed by the board, without a written examination testing his or her experience and ability, by meeting the licensing requirements of Section 34-14A-7, by paying the required annual license fee, and by meeting any one of the following requirements by March 1, 2007:

(1) The person submits to the board an affidavit showing that the residential home builder has constructed a minimum of one residence within the year prior to March 1, 2007, or five residences within the previous five years.

(2) The person satisfies the board of his or her building qualifications and experience.

(3) The person is currently licensed as a residential home builder by a jurisdiction in this state which requires an examination for licensure.

(4) The person is a currently licensed residential remodeler by a jurisdiction in this state, who by his or her personal affidavit can establish that his or her business did a gross remodeling dollar volume in the previous calendar year of two hundred fifty thousand dollars ($250,000) or more.

(c) Except as provided in this chapter, all licenses shall be issued or renewed upon the payment to the board of the annual license fee. The annual license fee shall be set by the board after it considers its cost of operation. The annual fee may be increased or decreased by the board but in no event shall the board set the annual fee at an amount which would not provide sufficient revenues to pay all the salaries, costs, and expenses incurred by the board in enforcing this chapter. The board may also charge application processing fees, inactive license fees, late fees, and fees for education requirements. The inactive fees may be waived for building officials. The board may, upon request in writing, refund fees, except the application processing fee, paid by an applicant who is denied a license or who fails to complete the application process. No fees shall be refunded to a licensee as a result of a license revocation. The annual license fee shall be for a period of 12 months beginning January first of each year. All license fees collected by the board shall be paid into the State Treasury to the credit of the Home Builders Licensure Board Fund and its funds shall be subject to withdrawal only upon warrant of the state Comptroller to be issued upon certification of the secretary/treasurer of the board.

(d) Any funds remaining in the State Treasury to the credit of the Home Builders Licensure Board Fund at the end of each year shall be paid into the General Fund of the state on or before January 15, and in each succeeding year, except that should the board exercise its authority to establish the Homeowner's Recovery Fund or the Home Builders Property Acquisition Fund, or both, as provided in this chapter, any funds remaining in the State Treasury to the credit of the Home Builders Licensure Board Fund shall be paid into the Homeowner's Recovery Fund or the Home Builders Property Acquisition Fund, or both, of the board. The board is authorized to maintain sufficient funds to carry out the purposes of the Homeowner's Recovery Fund and the Home Builders Property Acquisition Fund, as set forth in Sections 34-14A-15 and 34-14A-18, including, but not limited to, the transfer of funds between the Homeowner's Recovery Fund and the Home Builders Property Acquisition Fund. The board is authorized, at all times, to retain a sum not in excess of two hundred fifty thousand dollars ($250,000) to meet any emergency that may arise which may affect its efficient operation.

(e) No funds shall be withdrawn or expended except as budgeted and allocated according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations bill or other appropriations bills.



Section 34-14A-6 - Exemptions.

This chapter does not apply to:

(1) Any employee of a licensee who does not hold himself or herself out for hire or engage in contracting, except as such employee of a licensee.

(2) An authorized employee of the United States, the State of Alabama, or any municipality, county, or other political subdivision, if the employee does not hold himself or herself out for hire or otherwise engage in contracting except in accordance with his or her employment.

(3) General contractors holding a current and valid license, issued prior to January 1, 1992, under Sections 34-8-1 through 34-8-27.

(4) Licensed real estate agents, licensed engineers, and licensed architects operating within the scope of their respective licenses on behalf of clients.

(5) Owners of property when acting as their own contractor and providing all material supervision themselves, when building or improving one-family or two-family residences on such property for the occupancy or use of such owners and not offered for sale.

In any action brought under this chapter, proof of the sale or offering for sale of such structure by the owners of property, as provided in this subdivision, within one year after completion of same is presumptive evidence that the construction was undertaken for the purpose of sale.

(6) This chapter does not apply to mobile homes or to any structure that is installed, inspected, or regulated by the Alabama Manufactured Housing Commission or the repair, improvement, or reimprovement of any such structure, and shall not in any way change or interfere with the duties, responsibilities, and operations of the Alabama Manufactured Housing Commission as defined in Sections 24-4A-1 through 24-6-4.



Section 34-14A-7 - Applications for issuance or renewal of license; records; inactive license.

(a) Any residential home builder who desires to receive a new or renewal license under this chapter shall make and file with the board 30 days prior to the next meeting of the board a written application on a form prescribed by the board. Each applicant shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government. Such application shall be accompanied by the payment of the annual license fee required by the board. After the board accepts the application the applicant may be examined by the board at its next meeting. The board in examining the applicant shall consider the following qualifications of the applicant:

(1) Experience.

(2) Ability.

(3) Character.

(4) Business-related financial condition.

a. The board may require a financial statement on a form prescribed by the board and a public records search directly from a credit reporting agency.

b. The board may require a positive net worth or other evidence of business-related financial condition sufficient to reasonably satisfy the board of the applicant's financial responsibility.

c. The board may require that business-related judgments, judgment liens, and other perfected liens, must be satisfied and released.

d. Any information obtained by the board pursuant to this subsection relating to the financial condition of an applicant shall not be public information.

(5) Ability and willingness to serve the public and conserve the public health and safety.

(6) Any other pertinent information the board may require.

If the board finds the applicant qualified to engage in residential home building in Alabama, the applicant shall be issued a license. An applicant rejected by the board shall be given an opportunity to be reexamined after a new application has been filed and an additional application fee paid.

A record shall be made and preserved by the board of each examination and the findings of the board pertaining to the examination. A copy of the record shall be made available to any applicant requesting it upon the payment of a reasonable fee for same to the board.

(b) The board is authorized to establish or adopt, or both, education requirements and may approve or administer, or both, the program or programs providing education to fulfill the requirements.

(c) Each licensee shall notify the board within 10 days after notice of the institution of any criminal prosecution against him or her, or of a civil complaint against him or her, if the subject matter of the civil complaint involves a residential home building transaction or involves the goodwill of an existing home building business or licensee. The notification shall be in writing, by certified mail, and shall include a copy of the complaint or, if a criminal charge, the specific charge made together with a copy of any indictment or information making the charges.

(d) Each licensee shall notify the board in writing by certified mail within 10 days after he or she receives the notice that any criminal verdict has been rendered against him or her, or that a criminal action pending against him or her has been dismissed, or that a civil action in which he or she was a defendant and which involved a home building transaction or the goodwill of a home building business has resulted in a judgment or has been dismissed. The notification shall be in writing and shall include a copy of the court order or other document giving the licensee such notice.

(e) Each licensee shall utilize a valid written contract when engaging in the business of residential home building.

(f)(1)a. Any licensee who desires to receive an inactive license shall make and file with the board a written application for an inactive license on a form prescribed by the board prior to the expiration of his or her current license. The application shall be accompanied by the payment of the annual inactive license fee required by the board. No act for which a license is required may be performed under an inactive license. In the event a person holding a current inactive license applies for a license, he or she may rely upon his or her inactive license as evidence of the experience and ability requirements for licensure under subdivisions (1) and (2) of subsection (a).

b. A person holding an expired license who seeks to reactivate his or her license within three years of the date of expiration shall be deemed to have satisfied the experience and ability requirements for licensure if application is made within the three-year time period and all other licensing requirements pursuant to subsection (a) have been met.

(2) Any building official or building inspector who desires to receive an inactive license shall make and file with the board 30 days prior to the next meeting of the board a written application for an inactive license on a form prescribed by the board. After the board accepts the application, the applicant may be examined by the board at its next board meeting. The board, in examining the applicant, shall consider the following qualifications of the applicant as satisfying the experience and ability requirements for licensure:

a. That the building inspector is an employee of the United States, the State of Alabama, or any municipality, county, or other political subdivision and, by virtue of that employment, is exempted or prohibited by law from holding a license; and

b. That the building inspector does any of the following:

1. Maintains current certification from the Southern Building Code Congress International as one of the following:

(i) Chief building official.

(ii) Deputy building official.

(iii) Building inspector.

(iv) Housing inspector.

(v) Design professional.

(vi) Plan reviewer.

2. Maintains current certification from the International Code Council as one of the following:

(i) Certified building official.

(ii) Building inspector.

(iii) Residential building inspector.

(iv) Property maintenance and housing inspector.

(v) Building plans examiner.

(vi) Design professional.

3. Possesses sufficient building qualifications and experience to receive a license, as demonstrated by satisfactory evidence presented to the board.

4. In the event a building official or building inspector holding a current inactive license applies for a license, he or she may rely upon his or her inactive license as evidence of the experience and ability requirements for licensure under subdivisions (1) and (2) of subsection (a).



Section 34-14A-8 - Revocation, etc., of license; consumer complaint; hearing; appeal; reissuance; fines.

(a) The board may revoke or suspend the license of any licensee who, in the opinion of the board, has committed fraud or deceit in obtaining a license required by this chapter or who has been guilty of gross negligence, incompetence, or misconduct in the practice of residential home building. Should the board establish or adopt, or both, standards of practice for residential home builders within the state, as provided in Section 34-14A-12, the board may suspend the license of any licensee who, in the opinion of the board, has committed a violation of the standards of practice and may impose any other disciplinary sanctions authorized pursuant to this chapter.

(b) An original homeowner may file a consumer complaint alleging a violation of this section against any licensee hereunder. Consumer complaints shall be made in writing and sworn to by the person making the consumer complaint and shall be submitted to the executive director of the board within six years of the date of substantial completion of construction or within six years of the date the original homeowner took possession of the residence.

(c) An investigation may be initiated upon receipt of a consumer complaint or may be initiated by the board. The board may resolve violations by agreement between the board and the licensee with or without the filing of a formal administrative summons and complaint.

(d) With the consent of the licensee, the board may conduct an informal hearing without meeting the requirements of the Administrative Procedure Act if no action is taken other than a reprimand, public or private.

(e) The charges, unless dismissed without hearing by the board as unfounded or trivial, shall be heard within three months after the filing of an administrative summons and complaint by the board's executive director.

(f) A copy of the charges, with notice of the time and place of the hearing, shall be served on the licensee charged at least 15 days before the hearing date.

(g) The licensee charged may appear personally and may be represented by counsel. He or she may cross-examine witnesses against him or her and may produce evidence and witnesses in his or her defense.

(h) If, after hearing, the board votes to revoke or suspend the license of, or impose a fine upon, the licensee charged on the basis of fraud or deceit in obtaining his or her license or gross negligence, incompetence, or misconduct in the practice of residential home building, or a violation of the standards of practice, it shall so order.

(i) The licensee may, within 30 days from the date of receipt or service of the order, file with the board written notice of his or her intention to appeal from the order of the board. Appeals from orders of the board shall be to the circuit court with jurisdiction of licensee's residence, or if the licensee is out of state, then to the Circuit Court of Montgomery County, for a determination by the court whether the decision of the board is supported by substantial evidence. If the court so finds it shall affirm the action of the board.

(j) The board may issue a license to a licensee whose license has been revoked, and may reinstate a suspended license prior to the end of the suspension period, if four or more members of the board vote in favor of the issuance or reinstatement.

(k) In addition to any other disciplinary action authorized pursuant to this chapter, the board may require a licensee to successfully complete education requirements to be determined by the board and may levy and collect administrative fines for violations of this chapter or the rules or regulations of the board in an amount not to exceed two thousand dollars ($2,000) for each violation.



Section 34-14A-8.1 - Public records; confidential records and closed proceedings; discovery.

(a) All administrative complaints, orders to show cause, notices of hearings, and statements of charges, and all amendments thereto, and all orders of the board which are dispositive of the issues raised thereby, shall be public record.

(b) All records, reports, documents, photographs, and information contained in complaint and investigation files, shall be confidential, shall not be public record, and shall not be available for court subpoena or for discovery in civil proceedings. Disciplinary action proceedings shall be closed. The record in such proceedings, including witness testimony, exhibits, and pleadings, shall be confidential, shall not be a public record, and shall not be available for court subpoena or for discovery in civil proceedings.

(c) Nothing contained herein shall apply to records made in the regular course of business of an individual. Documents or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented or considered during the proceedings of the board.



Section 34-14A-9 - Roster of licensees.

A complete roster of licensees shall be prepared and published annually by the board.



Section 34-14A-10 - Annual report of board.

The board shall annually submit to the Governor a report of its transactions for the preceding year. The board shall file with the Secretary of State a copy of the report submitted to the Governor.



Section 34-14A-11 - Promulgation of rules and regulations; mailings.

(a) The board is authorized to promulgate rules and regulations necessary to effectuate the provisions of this chapter and accomplish its work. The rule-making powers of the board are subject to the Alabama Administrative Procedure Act as codified in Chapter 22 of Title 41.

(b) For the purposes of this chapter, any notice, application, or other document required herein which is mailed certified mail return receipt requested, shall be deemed to have been filed as of the date it is postmarked. The provisions of this subsection shall be retroactively effective to all mailings relating to board business occurring on or after May 21, 1992.



Section 34-14A-12 - Standards of practice; building laws and codes.

(a) The board is authorized to establish or adopt, or both, standards of practice for residential home builders within the state.

(b) The county commissions of the several counties are authorized and empowered to adopt building laws and codes by ordinance which shall apply in the unincorporated areas of the county. The building laws and codes of the county commission shall not apply within any municipal police jurisdiction, in which that municipality is exercising its building laws or codes, without the express consent of the governing body of that municipality. The building laws and codes of the county commission may apply within the corporate limits of any municipality with the express consent of the governing body of the municipality. The county commission may employ building inspectors to see that its laws or codes are not violated and that the plans and specifications for buildings are not in conflict with the ordinances of the county and may exact fees to be paid by the owners of the property inspected.

(c) Utilizing the same authority and procedures as municipalities pursuant to Sections 11-53A-20 to 11-53A-26, inclusive, the county commission may condemn buildings, parts of buildings, or structures dangerous to the public and prohibit the use thereof and abate the same as a nuisance.

(d) The county commissions, municipalities, and other public entities are hereby authorized to enter into mutual agreements, compacts, and contracts for the administration and enforcement of their respective building laws and codes.



Section 34-14A-13 - Issuance of permits.

It is the duty of the building official, or other authority charged with the duty, of issuing building or similar permits, of any incorporated municipality or subdivision of the municipality or county, to refuse to issue a permit for any undertaking which would require a license hereunder unless the applicant has furnished evidence that he or she is either licensed as required by this chapter or is exempt from the requirements of this chapter. The building official, or other authority charged with the duty of issuing building or similar permits, shall report to the board the name and address of any person who, has violated this chapter. Nothing contained herein shall require a builder to pay license fees for subcontractors who will be or were involved in the construction for which the permit is being obtained as a condition of the issuance of a building permit or the issuance of a certificate of occupancy. The builder shall submit to the issuing municipality if requested a list of the subcontractors with correct physical address and phone numbers involved in the construction project within 15 days of the issuance of the building permit. Should the builder add any other subcontractor to the project, the builder will submit the subcontractor's name, address, and phone number to the municipality within three working days of hiring. An updated list of subcontractors shall be furnished by the builder before the issuance of a certificate of occupancy by the municipality.



Section 34-14A-14 - Violations; complaint procedures.

Any person who undertakes or attempts to undertake the business of residential home building without holding a current and valid residential home builders license, issued by the Home Builders Licensure Board, as required by the provisions of this chapter or who knowingly presents to, or files false information with the board for the purpose of obtaining the license or who violates any law or code adopted by a county commission under this chapter shall be deemed guilty of a Class A misdemeanor.

Upon notice from the board, any person who undertakes or attempts to undertake the business of residential home building without holding a current and valid residential home builders license, as required by the provisions of this chapter, shall immediately cease. Such notice shall be in writing and shall be given to the owner of the property, or to his or her agent, or to the residential home builder, or to the person doing the work, and shall state the conditions under which work may be resumed.

The board may invoke a complaint procedure against any person who violates this chapter by undertaking or attempting to undertake the business of home building without holding a current and valid residential home builders license issued by the board. Whenever it appears to the board that any residential home builder has violated or is about to violate this chapter, the board may resolve the violation by agreement with the residential home builder, may initiate a complaint against the residential home builder, and may levy and collect administrative fines for violations of this chapter or the rules of the board in an amount not to exceed two thousand dollars ($2,000) for each violation.

A residential home builder, who does not have the license required, shall not bring or maintain any action to enforce the provisions of any contract for residential home building which he or she entered into in violation of this chapter.

Whenever it shall appear to the board that any residential home builder has violated or is about to violate this chapter, the board may in its own name petition the circuit court of the county where the violation occurred or is about to occur to issue a temporary restraining order or other appropriate injunctive relief enjoining the violation.



Section 34-14A-15 - Recovery fund.

The board is authorized to establish a Homeowner's Recovery Fund from which an aggrieved homeowner may recover actual economic damages, not including interest and court costs, sustained within the State of Alabama as the direct result of conduct of a licensee in violation of this chapter or the rules and regulations of the board.

Any payments from the Homeowner's Recovery Fund shall be subject to the following limitations and conditions:

(1) Payments for claims based on judgments or settlements against any one licensee shall not exceed fifty thousand dollars ($50,000) in the aggregate.

(2) Payments for claims arising out of the same transaction shall not exceed twenty thousand dollars ($20,000) in the aggregate.

(3) The Homeowner's Recovery Fund shall make payments only to homeowners who file a complaint with the board pursuant to the requirements of subsection (b) of Section 34-14A-8.

(4) The Homeowner's Recovery Fund shall not make payments based on consent judgments.

(5) Failure of the homeowner to follow any provisions of this chapter shall preclude payment from the Homeowner's Recovery Fund.

Each licensee shall, on order of the board, pay a fee not to exceed sixty dollars ($60), no more than once a year, per licensee for deposit in the Homeowner's Recovery Fund. A licensee on inactive status shall not be required to contribute to the Homeowner's Recovery Fund. The annual Homeowner's Recovery Fund fee shall be set by the board after considering all expenses incurred by the board in defending, satisfying, or settling any claims paid from the Homeowner's Recovery Fund.

When a complaint is filed which may result in liability for the Homeowner's Recovery Fund, the complainant shall notify the board in writing, by certified mail, when the action is commenced.

When the notice is received, the board may enter an appearance, file pleadings and appear at court hearings, defend or take action it deems appropriate either on the behalf and in the name of the defendant or in its own name. The board may seek any appropriate method of judicial review. The board may settle or compromise the claim. Any expenses incurred by the board in defending, satisfying, or settling any claim shall be paid from the Homeowner's Recovery Fund.

When a complainant obtains a valid judgment, excluding consent judgments, in a court of competent jurisdiction against a licensee on the grounds set out above, the aggrieved homeowner may, when judgment is final, file a verified claim in the court in which the judgment was entered and, on 30 days' written notice to the board, may apply to the court for an order directing payment out of the Homeowner's Recovery Fund of the amount remaining unpaid on the judgment.

The court shall proceed on such application forthwith and, on hearing, the complainant shall be required to show that:

(1) He or she is not the spouse, child, or parent of the debtor, or the personal representative of the spouse, child, or parent or a shareholder, officer, or director of the debtor.

(2) He or she has obtained a judgment, as described in this section, stating the amount of the judgment and the amount owing on the judgment at the date of the application, and, that in such action, he or she had joined any and all bonding companies which issued corporate surety bonds to the judgment debtor as principal and all other necessary parties.

(3) The following items, if recovered by him or her, have been applied to the actual compensatory damages awarded by the court:

a. Any amount recovered from the judgment debtor.

b. Any amount recovered from bonding companies.

c. Any amount recovered in out-of-court settlements.

The court shall order the Homeowner's Recovery Fund to pay the sum it finds due, subject to the provisions and limitations of this section.

Should the board pay from the Homeowner's Recovery Fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensee, all licenses of the licensee may be terminated by the board. The board may refuse to issue a new license to the former licensee until he or she has repaid in full, plus interest at the rate of 12 percent per annum, the amount paid from the Homeowner's Recovery Fund. A discharge in bankruptcy shall not relieve a person from the penalties and disabilities provided in this section.

If the balance in the Homeowner's Recovery Fund is insufficient to satisfy a duly authorized claim or portion of a claim, the board shall, when sufficient money has been deposited in the Homeowner's Recovery Fund, satisfy the unpaid claims in the order that the claims were filed.

The sums received by the board, pursuant to the provisions of this section, shall be deposited into the State Treasury and held in a special fund to be known as the Homeowner's Recovery Fund, and shall be held by the board in trust for carrying out the purposes of the Homeowner's Recovery Fund. These sums may be invested by the State Treasurer in any investments which are legal under the laws of this state. Any interest or other income from investments of the Homeowner's Recovery Fund shall be deposited into the Homeowner's Recovery Fund.

When, on order of the court, the board has paid from the Homeowner's Recovery Fund any sum, the board shall be subrogated to all the rights of the judgment creditor, and all his or her rights, title, and interest in the judgment, to the extent of the amount paid from the Homeowner's Recovery Fund, shall thereby be assigned to the board. Any amount and interest recovered by the board on the judgment shall be deposited to the Homeowner's Recovery Fund.

The limitations and conditions of payment from the Homeowner's Recovery Fund as established by Act 2002-72 shall not apply in any case where, prior to May 1, 2002, a complainant has obtained a valid judgment in a court of competent jurisdiction against a licensee on the grounds set out in this chapter.



Section 34-14A-16 - Applicability to certain counties.

Repealed by Act 2006-105, p. 136, §3, effective May 1, 2006.



Section 34-14A-17 - Sunset provision.

The Home Builders Licensure Board shall be an enumerated board pursuant to Sections 41-20-1 through 41-20-16, and shall be reviewed at the same time as the State Board of Medical Examiners.



Section 34-14A-18 - Acquisition, etc., of real property; property acquisition fund.

(a) The board may acquire and hold, in its own name, real property by purchase, gift, lease, lease with the option to purchase, or other lawful means, except eminent domain, which real property is used by the board to carry out its responsibilities. The board may also transfer, sell, convey, or cause to be conveyed real property and any improvements thereon, subject to the requirements of this section. In purchasing any real property, maintaining it, or making improvements thereto, the board may expend any funds contained in the Home Builders Property Acquisition Fund established by subsection (b), and any obligations created in connection with the purchase or improvement of the real property shall not create debts, obligations, or liabilities of the State of Alabama. As used in this section, real property shall include land, lots, and all things and interests, including leasehold interests, pertaining thereto, and all other things annexed or attached to the land which would pass to a vendee by conveyance of the land or lot, including mineral and gas and oil interests. All sales or leases made by the board of any real property owned or held by the board shall be subject to the requirements of Article 3, commencing with Section 9-15-70, Chapter 15, Title 9. Notwithstanding the foregoing, the proceeds from the sale of real property owned by the board which are distributed pursuant to Section 9-15-83, shall be paid to the board and deposited into the property acquisition fund.

(b) The board may establish a property acquisition fund, the proceeds from which may be used by the board for the acquisition of real property. Each licensee shall, on order of the board, pay a fee not to exceed sixty dollars ($60), no more than once a year, per license for deposit in the property acquisition fund. A licensee on inactive status shall not be required to contribute to the property acquisition fund.

(c) The funds received by the board pursuant to this section shall be deposited into the State Treasury and held in a special fund to be known as the Home Builders Property Acquisition Fund and shall be held by the board in trust for carrying out the purposes of the property acquisition fund. The funds so received may be invested by the State Treasurer in any investments which are legal under the laws of this state. Any interest or other income from investments of the property acquisition fund shall be deposited into the fund. At the end of each fiscal year, any unencumbered and unexpended balance of the amount appropriated for that fiscal year shall not revert to the State General Fund of the State Treasury under Section 41-4-93, but shall carry over to the next fiscal year.






Chapter 14B - HOME INSPECTORS.

Section 34-14B-1 - Short title.

This chapter shall be known and may be cited as "The Alabama Home Inspectors Registration Act."



Section 34-14B-2 - Definitions.

The following words shall have the following meanings:

(1) BUILDING COMMISSION. The Building Commission established pursuant to Article 6, commencing with Section 41-9-140, Division 1, Chapter 9, Title 41.

(2) EXTERIOR INSULATION AND FINISH SYSTEMS (EIFS) INSPECTOR. A person who engages in the business of performing inspections of exterior insulation and finish systems for compensation and who, in the pursuit of that independent business, undertakes or offers to undertake, or submits a bid to, or contracts or undertakes to inspect, or assumes charge of, in a supervisory capacity or otherwise, or inspects the condition of or the installation of EIFS on a private, commercial, or other building on behalf of another person.

(3) HOME INSPECTOR. A person who engages in the business of performing home inspections for compensation and, who, in the pursuit of that independent business, undertakes or offers to undertake, or submits a bid to, or contracts or undertakes to inspect, or assumes charge, in a supervisory capacity or otherwise, or inspects the condition of, the construction of or erection of a private residence on behalf of another person.

(4) PERSON. Any natural person, limited or general partnership, association, corporation, or other legal entity, or any combination thereof.

(5) RESIDENCE. Any dwelling, from one to four units in design intended principally for residential purposes by one or more individuals.



Section 34-14B-3 - Application for licensure.

(a) An applicant for licensure as a home inspector shall submit an application, under oath, upon a form to be prescribed by the Building Commission which shall include, as a minimum, the following information pertaining to the applicant:

(1) Social Security number for natural persons or employer identification number for other entities.

(2) The name and address under which the applicant conducts business, if an individual proprietorship; the name and address of each partner or venturer, if the applicant is a partnership or joint venture; or the name and address of the corporate officers and statutory agent for service, if the applicant is a corporation.

(3) A certificate issued by an insurance company licensed to do business in the State of Alabama that the applicant has procured public liability and property damage insurance covering the applicant's home inspection operations in the sum of not less than twenty thousand dollars ($20,000) for injury or damage to property; and fifty thousand dollars ($50,000) for injury or damage, including death, to any one person; and one hundred thousand dollars ($100,000) for injury or damage, including death, to more than one person; or at any greater limits of liability prescribed by the Building Commission; and, in addition, evidence of insurance against the errors and omissions of the home inspector in an amount and form to be prescribed by the Building Commission.

(4) Evidence of one of the following professional qualifications:

a. Membership in and adherence to the ethical standards of the American Society of Home Inspectors, Inc. (ASHI) or an equivalent professional body as determined by the Building Commission.

b. Approval or certification by one of the following agencies to inspect residential construction:

1. The United States Veterans Administration.

2. The United States Department of Housing and Urban Development.

3. The Southern Building Code Congress International.

4. The Council of American Building Officials.

c. A high school diploma or its equivalent, work experience for at least one year as a home inspector, and completion of at least 100 home inspections for compensation.

d. Licensure on or after January 1, 1998, in Alabama as a general contractor, registered professional architect, registered professional engineer, or residential home builder. Renewals of licensure previously supported by evidence of an acceptable license shall not require the applicant to repeat proof of such licensing.

(5) Any and all other information prescribed and required by the Building Commission.

(b) The information contained in an application shall be a matter of public record and open to public inspection.



Section 34-14B-4 - Certificate of licensure.

(a) The certificate of licensure shall be initially issued only to properly qualified home inspectors for a period commencing on the date of issue and expiring on December 31. Certificates of licensure shall be renewed for a term of one year beginning on January 1 of the year in which renewed and expiring on December 31 of that year. Certificates of licensure shall be renewed on or before 60 days prior to the expiration date. The Building Commission shall issue certificates of licensure to applicants upon applicants' compliance with the licensure requirements of this chapter, and records of certificates and any renewals thereof shall be filed in the office of the Building Commission and be available to the public.

(b) The Building Commission may adopt administrative rules and procedures for the purpose of revoking or suspending a certificate of licensure upon a finding by the Building Commission that the licensed home inspector has either provided false information in an application or has violated the standards of practice or Code of Ethics promulgated by the Building Commission. The Building Commission may also impose fines for violations of this chapter. Administrative hearings held for the purpose of revoking a certificate of licensure may proceed where initiated by an aggrieved party to a transaction involving a licensed home inspector or by the Attorney General or at the initiation of the Building Commission. All proceedings for the revocation or suspension of the license of a home inspector shall otherwise proceed in accordance with the Alabama Administrative Procedure Act.



Section 34-14B-4.1 - Examination.

(a) Effective November 1, 2002, a certificate of licensure or renewal of licensure shall not be issued by the Building Commission to any applicant for licensure as a home inspector who has not demonstrated through a written examination process that he or she possesses an appropriate understanding of the Standards of Practice and the Code of Ethics promulgated by the Building Commission pursuant to this chapter as well as an adequate knowledge of performing home inspections.

(b) The Building Commission may enter into contacts and prescribe specifications for the conduct of testing required by this chapter. The Building Commission may also promulgate rules and procedures pursuant to the Alabama Administrative Procedure Act for the purpose of implementing this chapter.



Section 34-14B-5 - Registration or renewal fees.

The applicant shall pay to the Building Commission a registration or renewal fee of three hundred dollars ($300) per calendar year; provided, however, that the registration or renewal fee may be adjusted by the Building Commission as may be necessary to cover the costs and expenses of performing the duties of the Building Commission as required by this chapter, it being intended that the registration and renewal fees shall not produce a profit to the State of Alabama. Prior to any adjustment to the registration or renewal fee, the Building Commission shall certify to the Legislative Council of the Legislature that the adjustment is necessary in order to comply with the provisions of this chapter. All moneys received by the Building Commission pursuant to this chapter shall be used to administer this chapter.



Section 34-14B-6 - Alabama Home Inspectors Registration Fund.

There is hereby created in the State Treasury a fund to be known as the Alabama Home Inspectors Registration Fund. All funds, fees, charges, costs, and collections accruing to or collected by the Building Commission under the provisions of this chapter shall be deposited into the State Treasury to the credit of this fund and no funds shall be expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Article 4 of Chapter 4 of Title 41, and only in the amounts and for the purposes provided by the Legislature in the general appropriation bill or this chapter.



Section 34-14B-7 - Compliance required; registration of other names; advertisements, contracts, and correspondence.

No person shall advertise as a home inspector unless the person has complied with the provisions of this chapter. No person who is registered under one name as provided in this chapter shall engage in business as a home inspector under any other name unless the other name is also registered. All advertisements, contracts, correspondence, and other documents prepared by a home inspector shall indicate the home inspector's registration number, name, and address as registered pursuant to this chapter.



Section 34-14B-8 - Notification of lapsed insurance coverage.

In the event that the insurance coverage required pursuant to this chapter shall cease to be effective, the home inspector shall notify the Building Commission, and the registration of the affected home inspector shall be suspended until the insurance is reinstated or replaced. The insurance company ceasing to provide coverage for the home inspector shall be requested to notify the Building Commission of the policy cancellation when the original certificate of insurance is issued.



Section 34-14B-9 - Failure to be licensed; presentation or filing of false information.

(a) Any person who undertakes or attempts to undertake the business of home inspection without first having been licensed as required by this chapter, or who knowingly presents or files false information with the Building Commission for the purpose of licensure as a home inspector or knowingly violates the Alabama Home Inspectors Code of Ethics or Alabama Home Inspectors Standards of Practice as promulgated by the Building Commission shall be deemed guilty of a Class A misdemeanor.

(b) A person who has failed to be licensed pursuant to this chapter shall not bring an action to enforce the provisions of any contract to provide home inspections which he or she entered into in violation of this chapter.



Section 34-14B-10 - Applicability to inspectors of Exterior Insulation and Finish Systems.

Where the Alabama Home Inspectors Registration Act contains a provision relating specifically to home inspectors, such provision shall be made applicable to inspectors of Exterior Insulation and Finish Systems (EIFS) except as to the following:

(1) Applicants for licensure as an EIFS inspector shall complete a separate application prescribed by the Building Commission demonstrating evidence of the same requirements of Section 34-14B-3, except as to the provisions of subdivisions (3) and (4) of subsection (a) of that section, and shall demonstrate evidence of licensure as an EIFS inspector by the Exterior Design Institute or an equivalent professional body as determined by the Building Commission in lieu of the successful completion of an examination required of home inspectors pursuant to Section 34-14B-4.1.

(2) A separate certificate of licensure for EIFS inspectors shall be issued by the Building Commission upon the applicant's having met the requirements of this section.

(3) An EIFS inspector shall only be required to comply with the standards of practice and Code of Ethics specifically made applicable to EIFS inspectors in the rules promulgated by the Building Commission.






Chapter 14C - HOME MEDICAL EQUIPMENT.

Section 34-14C-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) BOARD. The Board of Home Medical Equipment as established by this chapter.

(2) HOME MEDICAL EQUIPMENT. Medical devices usable in a residential setting, as defined in regulations established by the board.

(3) HOME MEDICAL EQUIPMENT SERVICES. The advertisement, sale, rental, delivery, installation, maintenance, replacement of, or instruction in the use of medical equipment and related supplies used by a sick or disabled individual to allow that individual to obtain care or treatment and be maintained in a residential setting.

(4) HOME MEDICAL EQUIPMENT SERVICES PROVIDER. A corporation, other business entity, or person engaged in the business of providing home medical equipment services, either directly or through a contractual arrangement, to an unrelated sick or disabled individual in the residence of that individual.



Section 34-14C-2 - Board of Home Medical Equipment.

(a) The Governor shall appoint a minimum of nine persons to serve on the Board of Home Medical Equipment, such persons to include a majority who are employed in the home medical equipment industry, and at least one person from each of the following categories: A consumer of home medical equipment services, a physician, a representative from the acute-care hospital community, and a representative from the home health agency community. Those persons employed in the home medical equipment industry shall be selected from a list submitted by the Alabama Durable Medical Equipment Association, or its successor. The consumer member shall be selected from a list of names submitted by the Governor's Office on Disability, or its successor. The physician member shall be selected from a list of names submitted by the Medical Association of Alabama, or its successor. The acute-care hospital community member shall be selected from a list submitted by the Alabama Hospital Association, or its successor. The home health agency community member shall be selected from a list of names submitted by the Home Care Association of Alabama, or its successor. All lists submitted for nominations shall include at least two names for each appointed position to be filled. Board members shall each be citizens of this state and shall have no record of sanctions related to fraud under federal or state law. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(b) The initial members appointed to the board shall serve for terms of three to five years, with one-third of the board being replaced each year, beginning in year four. Thereafter, subsequent appointments shall be for a term of four years. No member shall serve more than two consecutive terms of office. An appointment shall end on October 1, four years from the date of the last term, and each member shall hold office until his or her successor is appointed by the Governor.

(c) Members of the board shall not be entitled to compensation for service, but shall be reimbursed for reasonable travel and meeting expenses, according to a budget developed and approved by the board.

(d) The board shall have the responsibility for creating, establishing, maintaining, and enforcing regulations governing the operation of home medical equipment services providers, including the qualifications of inspectors, the nature of inspections, and the process for appeals.

(e) Whenever a vacancy occurs on the board due to the death or resignation of a currently appointed board member, or other like cause, the vacancy shall be filled by appointment by the Governor for the remainder of the unexpired term of the member, as provided under subsection (b). If a vacancy occurs among those members who are employed in the home medical equipment industry, the appointment shall be made from a list submitted by the Alabama Durable Medical Equipment Association or its successor.

(f) At the request of the board, the Governor may remove a member for failing to attend three consecutive and properly noticed meetings. The Governor may also remove a board member for any of the following reasons:

(1) Misfeasance.

(2) Malfeasance.

(3) Neglect of duty.

(4) Conviction of a felony.

(5) Permanent inability to perform official duties.

(g) The board may hire personnel necessary to carry out the provisions of this chapter. With the exception of the executive director, all personnel shall be subject to the provisions of the state Merit System Act.

(h) The board shall adopt a seal, which shall be affixed to all licenses issued by the board, and shall have all other powers necessary and proper for performing official duties.

(i) The board may establish and charge reasonable fees relating to the administration and enforcement of this chapter including, but not limited to, application, processing, copying, mailing, filing, and other fees as necessary to offset costs.

(j) Absent negligence, recklessness, wantonness, or deliberate misconduct, members of the board are immune from liability for all good faith acts performed in the exercise of their duties as members of the board.



Section 34-14C-3 - Duties of board; requirements of providers.

(a) The board shall adopt regulations that specify the medical equipment to be included in this chapter, set standards for the licensure of entities which provide home medical equipment services, and govern the safety and quality of home medical equipment service providers.

(b) All home medical equipment services providers shall:

(1) Comply with all applicable federal and state laws and regulations governing the safety of home medical equipment services provider facilities and delivery vehicles, the safety and quality of home medical equipment, and the safety, quality, and effectiveness of home medical equipment service procedures.

(2) Comply with any additional standards and testing requirements, as duly promulgated by the board and required for licensure.



Section 34-14C-4 - Licensure; inspections.

(a) Except as otherwise provided in this chapter, a home medical equipment services provider shall be licensed annually by the board before the provider may engage in the provision of home medical equipment services. In Alabama, when a single business entity provides home medical equipment services from more than one location within the state, each such location shall be licensed. A provider of home medical equipment services that has a principal place of business outside this state shall maintain at least one physical location within this state, each of which shall be licensed.

(b) A license applicant shall submit the application for licensing or renewal to the board on a form promulgated and required by the board. Applicants shall pay a reasonable nonrefundable fee established by the board at the time the application is submitted. The board shall have the authority to set reasonable fees for applicants to obtain a license. Upon satisfaction of all applicable standards and requirements for licensure, the board shall issue a license certificate permitting the licensee to engage in providing home medical equipment services. The certificate shall be displayed prominently at each licensed location. No person, partnership, corporation, or other legal entity that is not otherwise exempted under this chapter shall provide home medical equipment services without first obtaining a license issued by the board.

(c) Accreditation by the Joint Commission on Accreditation of Healthcare Organizations, the Community Health Accreditation Program, or other accrediting entities shall not be substituted for compliance with this chapter.

(d) Commencing on June 1, 2014, licenses issued pursuant to this chapter shall expire on August 31 of the year following issuance. A license may be renewed within the 60-day period after August 31 upon payment of both the required fee and a late fee as established by rule of the board. Any license that is not renewed before the end of the 60-day grace period shall lapse. A lapsed license may not be renewed unless the holder reapplies and satisfies then current requirements for initial licensure.

(e) License applicants who, upon initial inspection, are found not to comply with applicable licensing standards, shall be notified by the board of the areas of noncompliance and shall be reinspected for compliance upon application and payment of a reasonable reinspection fee established by the board of up to three hundred dollars ($300).

(f) Except as provided in this chapter, the board may inspect all license applicants to determine compliance with the requirements of this chapter prior to the issuance of a license.

(g) The board may conduct random inspections upon application for renewal of a license, for cause, and as necessary to ensure the integrity and effectiveness of the licensing process.

(h) At any time upon the filing of a substantive, relevant complaint of a consumer of services or other qualified source as identified by the board, the board may inspect the operations of the provider to determine compliance with the requirements of this chapter.

(i) The board shall adopt and maintain standards for the individuals charged with conducting the inspections for the purpose of determining compliance with the requirements of this chapter. Board employees or contractors may conduct inspections.

(j) Upon notice of a failure to pass an inspection and obtain a license, a provider shall have 30 days to appeal the inspection results or be subject to penalties pursuant to Section 34-14C-6. Upon appeal, a provider shall have the right to an inspection review or a new inspection in accordance with procedures promulgated by the board.



Section 34-14C-4.1 - Inspection fees.

The Board of Home Medical Equipment may establish by rule, and charge and collect, reasonable inspection fees pursuant to the Alabama Administrative Procedure Act.



Section 34-14C-5 - Exemptions.

The licensure requirements of this chapter do not apply to the following entities or practitioners:

(1) Home health agencies certified by the State of Alabama to participate in the Medicare and Medicaid programs.

(2) Hospital based home medical equipment services, whether or not the services are provided through a separate corporation or other business entity.

(3) Health care practitioners legally eligible to order or prescribe home medical equipment, or who use home medical equipment to treat patients in locations other than the patient's residence, including, but not limited to, physicians, nurses, physical therapists, respiratory therapists, speech therapists, occupational therapists, optometrists, chiropractors, and podiatrists, except for those practitioners, other than a licensed physician practicing medicine, who provide home medical equipment services in a patient's residence.

Nothing in this chapter shall be construed as prohibiting or restricting a licensed physician who is practicing medicine, nor shall anything in this chapter be construed as requiring a physician practicing medicine, to be licensed as a home medical equipment services provider.

(4) Manufacturers and wholesale distributors, when not selling directly to a patient.

(5) Retail community pharmacies, including providers of home infusion therapy services.

(6) Hospice programs, except programs which provide home medical equipment services, including delivery to a patient's residence.

(7) Skilled nursing facilities, except facilities which provide home medical equipment services, including delivery to a patient's residence.

(8) Governmental agencies, including fire districts which provide emergency medical services, and contractors to governmental agencies whose business deals only with the contracted agency.

(9) Mail order companies, as defined by rule of the board.

(10) Out-of-state providers of home medical equipment and services provided in accordance with state or federal law or regulation to Alabama Medicaid recipients.

(11) A provider of home medical equipment or services that manufactures and distributes its own company-branded power operated or durable insulin infusion pumps or continuous glucose monitors and related supplies.



Section 34-14C-6 - Denial, suspension, or revocation of license; hearing; notice, penalties; appeal.

(a) The board may deny, suspend, or revoke a license as provided in this section.

(b) A license may not be denied, suspended, or revoked except by majority vote of the board and with prior notice and opportunity for hearing in accordance with this chapter and the Alabama Administrative Procedure Act.

(c) The board may institute a hearing for denial, suspension, or revocation of a license or any person may file a written complaint with the board seeking the denial, suspension, or revocation of an application for licensure or license issued by the board or the investigation of any unlicensed person or entity providing home medical equipment services. The complaint shall be in a form prescribed by the board.

(d) A copy of the charges, including notice of the time and place of hearing, shall be served by certified mail, return receipt requested, at least 21 days before the scheduled hearing date to the most recent address of the applicant or licensee on file with the board, or to the last known address of any unlicensed person or entity providing home medical equipment services. If the notice and opportunity for hearing is refused or the return receipt has not been received by the board within 10 days before the scheduled hearing, the applicant, licensee, or unlicensed person or entity may be served by mailing the charges and notice by first class mail, at least seven days before the hearing date, to the most recent address on file with the board, or to the last known address of the unlicensed person or entity providing home medical equipment services.

(e) The board may invoke disciplinary action as outlined in subsection (f) whenever it is established to the satisfaction of the board, after a hearing held in accordance with this chapter and the Alabama Administrative Procedure Act, that any person is guilty of any of the following acts:

(1) Violation of this chapter or a rule of the board.

(2) Making a material misrepresentation in furnishing information to the board.

(3) Making a misrepresentation to obtain licensure or to otherwise violate this chapter.

(4) Conviction of or entry of a plea of guilty or nolo contendere to any crime that is a felony under the laws of the United States, or any state or territory of the United States, or to any crime that is a misdemeanor, if an essential element of the crime is dishonesty or is directly related to providing home medical equipment services.

(5) Gross negligence or gross misconduct in providing home medical equipment services.

(6) Aiding, assisting, or willingly permitting another person to violate any provision of this chapter or rule of the board.

(7) Failing, within 30 days, to provide information in response to a written request of the board.

(8) Failing to cooperate with an inspection or with an investigation conducted by the board.

(9) Engaging in dishonorable, unethical, or unprofessional conduct of a character likely to deceive, defraud, or harm the public.

(10) Denial, revocation, suspension, or restriction of a license in another state or jurisdiction to provide home medical equipment services for a reason other than failure to renew the license.

(11) Directly or indirectly giving to or receiving from any person, partnership, corporation, or other legal entity any fee, commission, rebate, or other form of compensation for services not actually or personally rendered.

(12) A finding that a licensee on probationary status has violated the terms of the probation.

(13) Willfully making or filing false records, reports, or billings in the course of providing home medical equipment services including, but not limited to, false records, reports, or billings filed with state or federal agencies or departments.

(14) The use of any words, abbreviations, figures, or letters with the intention of indicating practice as a home medical equipment services provider without having first obtained a license from the board.

(15) Failure to comply with state or federal laws and regulations concerning home medical equipment services providers.

(16) Solicitation of home medical equipment services using false or misleading advertising.

(17) Failure to display a license in accordance with this chapter.

(18) Failure to report a change of name, address, control, ownership, or administration to the board within 30 days after the date of change.

(f) When the board finds any person guilty of any of the grounds set forth in subsection (e), the board may enter an order imposing one or more of the following penalties:

(l) A letter of reprimand.

(2) Imposition of probation for a period of time and subject to such conditions as may be prescribed by the board.

(3) Denial of an application for an initial or renewal license.

(4) Suspension of a license for a period of time established by the board, with or without automatic reinstatement.

(5) Revocation of a license.

(6) Payment of restitution to each consumer negatively affected by the prohibited act. Proof of such restitution shall be a signed and notarized release executed by the consumer or the estate of the consumer.

(7) Assessment of the costs of the disciplinary proceedings.

(g) Failure to comply with any final order of the board is also cause for suspension or revocation of a license. The board may suspend or revoke any license which has been issued based on false or fraudulent representations.

(h) The board may informally resolve any alleged violation of this chapter or rule of the board by stipulation, agreed settlement, or consent order, in lieu of an administrative hearing.

(i) Any entity or person found to be providing home medical equipment services without a license as required by this chapter shall be subject to an administrative fine of up to one thousand dollars ($1,000) per day that services were provided without a license. Funds collected pursuant to this chapter shall be allocated to the administration of the program.

(j) Any entity or person found to be providing home medical equipment services without a license as required by this chapter may be administratively enjoined by the board from providing services until such time as the entity or person complies with this chapter.

(k) In addition to any other disciplinary action authorized by this chapter, the board may levy and collect administrative fines for violations of this chapter or the rules or standards of the board in an amount of up to one thousand dollars ($1,000) for each violation.

(l) Any person or entity violating this chapter, upon conviction, shall be guilty of a Class A misdemeanor, and subject to fine or imprisonment, or both.

(m) Any entity or person subject to the penalties prescribed by subsections (i) and (j) may pursue an appeal through the board according to rules promulgated by the board.

(n) Any hearings related to matters before the board shall be conducted in Montgomery County.

(o) In addition to any other penalty or disciplinary action authorized by this chapter, the board may seek an injunction against any person or entity found in violation of this chapter. In an action for an injunction, the board may demand and recover a civil penalty of fifty dollars ($50) per day for each violation, reasonable attorney fees, and court costs. No civil penalty shall be awarded to the board if an administrative fine is assessed pursuant to subsection (i).

(p) Upon the revocation or suspension of a license, the licensee shall immediately surrender the license to the board, and if the licensee fails to do so, the board may seize the license.

(q) Any person aggrieved by an adverse action of the board may appeal the action to the Circuit Court of Montgomery County in accordance with the Alabama Administrative Procedure Act.



Section 34-14C-7 - Home Medical Equipment Fund.

There is hereby established a separate special revenue trust fund in the State Treasury to be known as the Home Medical Equipment Fund. All receipts collected by the board under the provisions of this chapter are to be deposited into this fund and shall be used only to carry out the provisions of this chapter. The receipts shall be disbursed only by warrant of the state Comptroller upon the State Treasury, upon itemized vouchers approved by the executive director. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations bill or other appropriations bills.



Section 34-14C-8 - Sunset provision.

The board shall be subject to the Alabama Sunset Law as an enumerated agency as provided in Section 41-20-3, and shall have a termination date of October 1, 2002, and every four years thereafter, unless continued pursuant to the Alabama Sunset Law.






Chapter 15 - HOTELS, INNS, AND OTHER TRANSIENT LODGING PLACES.

Section 34-15-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) HOTEL. Such term includes any establishment where sleeping or sleeping and eating accommodations are advertised or held out to be available to transients, whether such establishment be known as a hotel, apartment hotel, inn, tavern, club, resort, tourist home, tourist court, motel, court, motor court, motor lodge, or by other like term and regardless of the number of rooms, suites, or cabins available, but this term shall not be construed to include apartments, clubs, trailer courts, boardinghouses, rooming houses, or portions thereof where single night accommodations are not advertised or held out to be available.

(2) SAFE DEPOSITORY. Such term includes a safe, vault, safety deposit box, or other depository for the safekeeping of valuables.

(3) VALUABLES or VALUABLE ARTICLES. Such term includes money, jewelry, watches, plate or other things made of gold, silver, or platinum, rare or precious stones, rings, ornaments, and bonds, securities, bank notes or other valuable papers, transportation tickets, or other valuable articles of such description as may be contained in small compass owned or possessed by a guest.



Section 34-15-2 - Operation of chapter.

This chapter shall operate as, or as a part of or in conjunction with, any rules and regulations affecting hotels provided and promulgated by the State Board of Health for maintaining and protecting the public health.



Section 34-15-3 - Rules and regulations.

The State Committee of Public Health shall make and promulgate reasonable rules and regulations for the purpose of carrying this chapter into effect.



Section 34-15-4 - Duty of hotel owners, operators, etc., to maintain conditions, smoke detectors, etc.

(a) Every owner, manager, or operator of a hotel shall maintain the physical and sanitary condition of the structure, its equipment, water supply, and human waste disposal and shall conduct the operations thereof in such manner as to render services and accommodations to travelers in compliance with rules and regulations governing hotels and hotel operation adopted by the State Board of Health.

(b) Every owner, manager, or operator of a hotel shall install and maintain in operating condition a battery or electrically operated smoke detector device in each hotel guest sleeping room. The detectors shall have received an approval from a nationally recognized testing organization.

(c) Hotel owners or operators shall be required to test each smoke detector device at least once each quarter of each calendar year to determine if each detector is in working order.

(d) Any person who is convicted, in a court of proper jurisdiction, of tampering with or removing a smoke detector from a hotel room shall be guilty of a Class C misdemeanor as defined by Title 13A.

(e) Hotel owners or operators who are found to be in non-compliance with this section shall be guilty upon conviction of a Class C misdemeanor as defined by Title 13A.



Section 34-15-5 - State Hotel Inspector and assistants - Generally.

The State Health Officer is ex officio State Hotel Inspector, and the inspectors of the State Board of Health, or that may hereafter be of the State Board of Health, are ex officio assistant hotel inspectors, and such assistants shall be, in the inspection of hotels as provided for in this chapter, under the exclusive direction and supervision of the State Hotel Inspector.



Section 34-15-6 - State Hotel Inspector and assistants - Police power.

The State Hotel Inspector and his or her assistants have police power to enter any hotel at reasonable hours to determine whether the provisions of the rules and regulations of the State Board of Health are being complied with.



Section 34-15-8 - Certificate of inspection.

Upon inspecting a hotel, the inspector shall report the condition thereof to the State Hotel Inspector, together with its sanitary score or rating, whereupon, if the score or rating justifies, the State Hotel Inspector shall issue to the operator of the hotel a certificate of inspection, showing the sanitary score or rating. The certificate of inspection shall be kept prominently displayed in the hotel for the information of patrons.



Section 34-15-9 - Failure to comply with rules and regulations.

The State Hotel Inspector, upon ascertaining by inspection or otherwise that any hotel is being operated contrary to the rules and regulations of the State Board of Health, shall notify the owner, manager, agent, or person in charge of such hotel, in writing, in what respect it fails to comply with the regulations and require such person, within a reasonable time to be fixed by the the State Hotel Inspector, to do, or cause to be done, the things necessary to make it comply with the regulations, whereupon such owner, manager, agent, or person in charge of such hotel shall forthwith comply with such requirements. Any owner, manager, or person in charge of a hotel who shall willfully fail or neglect to comply with any of the provisions of the rules and regulations of the State Board of Health, after notice as aforesaid, shall be guilty of a misdemeanor and, upon conviction thereof, be fined not less than $10 nor more than $50, and every day that such hotel is operated in violation of the rules and regulations shall constitute a separate offense.



Section 34-15-10 - Closure of hotels.

The State Hotel Inspector, or any of his or her authorized representatives when acting under his or her direction, may close any hotel if the owner, manager or operator thereof has been found guilty of flagrant or continued violation of the State Board of Health rules and regulations governing the operation of hotels; and in such event, it shall be his or her duty to take such action. In case of such closure, it shall be the duty of the sheriff of the county to enforce the closure until the closing order is revoked in writing.



Section 34-15-11 - Special contract between hotel and guest.

A hotel may require any guest, or person proposing to become a guest, to enter into a special contract as to the duration, kind and place of board, entertainment, or lodging to be furnished such guest and the price therefor to be paid. If such guest refuses to enter into such contract and to accept board, entertainment, or lodging under the terms and conditions so proposed by the hotel, the hotel may refuse to receive or entertain such guest and because of such refusal shall not incur any liability whatever. Such special contract must be in writing and signed by both parties, and by such contract a hotel may vary its liability for the safety of the goods of its guests.



Section 34-15-12 - Safe depository for valuable articles - Requirement; notice.

Every hotel must provide itself with a safe depository for the valuable articles belonging to its guests, and must keep displayed on the inner face of the main entrance door in each sleeping room occupied by its guests or in any other conspicuous place in the sleeping room, and in the lobby of the hotel, written or printed notice to its guests that they must leave their valuables with the hotel, its clerk or agent for safekeeping in the safe depository, and of the limitations of liability provided for in Section 34-15-13.



Section 34-15-13 - Safe depository for valuable articles - Conditional liability.

Such hotel as shall maintain a safe depository and display notice as is required by Section 34-15-12 shall, in no event and under no circumstances or conditions, be liable in any amount for any loss, damage, or destruction of the valuables of a guest by theft, burglary, fire, or by any other cause whatsoever, whether or not of a nature enumerated above, if the valuables shall not have been left with the hotel, its clerk or agent for deposit in the safe depository. Whenever the phrase "loss, damage, or destruction by theft or otherwise" is used in this chapter, it shall include any loss, damage, or destruction of the valuables, baggage, or property of a guest, as the case may be, by theft, burglary, fire, or by any other cause whatsoever, whether or not of a nature enumerated above. If a hotel maintains a safe depository and valuables are left by a guest with the hotel, its clerk or agent for deposit in the safe depository, the limit of liability of the hotel for any loss, damage, or destruction of the valuables, by theft or otherwise, shall be $300, regardless of whether or not the hotel shall have displayed notice as required by Section 34-15-12; provided, that upon accepting any such valuables the hotel must furnish to the guest a receipt upon which there shall appear in not less than 10-point type on the face thereof the following words: "The liability for loss, damage, or destruction of valuables, by theft or otherwise, is limited by law to $300 unless otherwise provided by special written contract." There shall also appear on the receipt in not less than 10-point type and underlined the following words: "If the guest is depositing valuables in the safe depository of the hotel for safekeeping, which valuables exceed in value the sum of $300, the guest may request the hotel to enter into a special written contract, to be supplied by the hotel, whereby the hotel agrees to assume liability for the value of the valuables; provided, however, that in no event and under no circumstances or conditions shall the hotel (1) be liable in excess of the actual value of the valuables regardless of the stated value thereof in the contract; and (2) be required to enter into a contract assuming liability in excess of $5,000 for the loss, damage, or destruction of the valuables, by theft or otherwise, regardless of the stated value or actual value thereof. Such contract must be in writing, signed by the guest and signed on behalf of the hotel by its manager, assistant manager, desk clerk, or other person in charge of or in authority in the hotel." Failure of the hotel to provide such receipt to any guest who leaves valuables with the hotel for deposit in its safe depository shall remove the $300 limitation of liability provided by this section.



Section 34-15-14 - Safe depository for valuable articles - Limitation of liability.

If the liability of a hotel is not otherwise eliminated or limited or varied under the provisions of Section 34-15-11 or 34-15-13, its liability for any loss, damage, or destruction of any property of a guest, by theft or otherwise, shall in no event and under no circumstances or conditions exceed the sum of $5,000, whether or not such hotel has complied with the provisions of this chapter. The word "property" as used in this section shall mean and include valuables and all other items belonging to a guest except baggage as is defined in Section 34-15-15.



Section 34-15-15 - Liability for loss of baggage.

(a) Every hotel shall provide a check room or other convenient storage place for all baggage of its registered guests, those intending to become guests and others using or occupying any of the public spaces of the hotel, all of whom are hereinafter referred to in this section as guests, and shall keep displayed in the lobby of the hotel written notice that such check room or storage place has been provided; and the hotel shall give receipts or checks for all baggage so delivered to it by its guests when requested to do so by any such guest. When such check room or storage place has been provided, and notice thereof has been so displayed by the hotel and if the hotel makes no extra charge against its guests for so storing or checking their baggage, the hotel shall not be liable for any loss, damage, or destruction of the baggage, by theft or otherwise, unless the guest leaves the baggage in such check room or storage place or, in the case of a registered guest, in the room or rooms assigned to such guest. As for baggage which is left with the hotel for storage in such check room or other convenient storage place or as for baggage which is left by a guest in the room or rooms in which such guest was registered after such guest has permanently departed from the hotel, the hotel shall not be liable for any loss, damage, or destruction thereof, by theft or otherwise, unless the baggage is called for within 30 days of the time of its acceptance by the hotel or within 30 days of the time when a guest permanently departs from the hotel, as the case may be. The liability of a hotel for any loss, damage, or destruction of the baggage of a guest, by theft or otherwise, shall in no event and under no circumstances or conditions exceed the sum of $500, regardless of whether or not such hotel has complied with the provisions of this section, unless a written contract is entered into and executed by the hotel and such guest providing for a greater liability.

(b) The term "baggage," as used in this section, shall mean and include baggage, samples of merchandise of all description, and wearing apparel of all description brought to the hotel at the instance of, or by, the guest, but does not include "valuables" as defined in Section 34-15-12.



Section 34-15-16 - Failure or neglect to provide sufficient locks, etc.

Any proprietor, owner, or manager of any hotel who shall fail or neglect to provide good and sufficient locks, latches, or bolts to all the doors and rooms used by guests or provided for the use of guests or patrons of such hotel whereby the same may be securely fastened from the inside of such room shall, on conviction, be fined not less than $10 nor more than $100.



Section 34-15-17 - Removal of undesirable guests.

(a) The manager, assistant manager, desk clerk, or other person in charge of or in authority in a hotel, any of whom are hereinafter referred to in this section as "manager," shall have the right to remove, cause to be removed, or eject from such hotel, in the manner provided in this section, any guest of the hotel or visitor thereto, both hereinafter referred to in this section as "guest," who, while in the hotel or on the hotel premises, is intoxicated, profane, lewd, brawling, or who shall indulge in any language or conduct or otherwise conducts himself or herself in such fashion as to disturb the peace and comfort of other guests, proprietor, or employees of such hotel.

(b) The manager shall first orally notify such guest that the hotel no longer desires to entertain him or her and request that such guest immediately depart from the hotel. If such guest has paid in advance, the hotel shall, at the time the request to depart is made, tender to the guest the unused or unconsumed portion of any such advance payment.

(c) Any guest who shall remain or attempt to remain in such hotel after being requested, as stated in subsection (b) of this section, to depart therefrom, shall be guilty of a misdemeanor and shall be deemed to be illegally in such hotel or upon its premises.

(d) In the event any such guest shall be illegally in the hotel or upon its premises as stated in subsection (c) of this section, the manager may call to his or her assistance any policeman, constable, deputy sheriff, sheriff, or other law enforcement officer, and it shall be the duty of each member of the aforesaid classes of officers, upon request of the manager of such hotel, forthwith and forcibly, if necessary, to immediately remove or eject from such hotel any such guest illegally in the hotel or upon its premises as aforesaid.



Section 34-15-19 - Obtaining accommodations by fraud or misrepresentation; prima facie evidence.

Proof that food, lodging, or other accommodation was obtained by false pretense or by false or fictitious show or pretense of any baggage or other property by such person obtaining such food, lodging, or other accommodation, or that such person absconded or left the state without paying or offering to pay for such food, lodging, or other accommodation, or that such person gave in payment, or in part payment, for such food, lodging, or other accommodation any check or draft on which check or draft payment was refused on due presentation or that such person surreptitiously removed, or attempted to remove, from such hotel, boardinghouse, or eating house the baggage or other property brought with him or her thereto without having paid, or offered to pay, for such food, lodging, or other accommodation so furnished him or her shall be prima facie evidence of the fraud or misrepresentation, or intent to deceive or defraud, mentioned in Sections 13A-8-10 through 13A-8-10.3. No person shall be convicted under the provisions of Sections 13A-8-10 through 13A-8-10.3 where there has been an express agreement to delay payment for such food, lodging, or other accommodation until a date after such person terminates his or her relation as a guest at such hotel, boardinghouse, or eating house.



Section 34-15-20 - Obtaining accommodations by fraud or misrepresentation; prima facie evidence - Posting of law in hotel or inn.

Every hotelkeeper and innkeeper in this state shall keep a copy of Sections 13A-8-10 through 13A-8-10.3 and 34-15-19, printed in distinct type, posted in the lobby, public waiting room, or in that portion of his or her hotel or inn most frequented by the guests thereof, and no conviction shall be had under the provisions of Sections 13A-8-10 through 13A-8-10.3 and 34-15-19, until it shall have been made to appear that a copy of Sections 13A-8-10 through 13A-8-10.3 and 34-15-19, was posted as above provided in the hotel or inn, the owner or keeper of which claims to have been defrauded at the time such food, lodging, or other accommodations were obtained.






Chapter 15A - INTERIOR DESIGNERS.

Section 34-15A-1 - Definitions.

Repealed by Act 2001-660, p. 1365, §20, effective August 1, 2001, and Act 2010-706, p. 1715, §3, effective August 1, 2010.



Section 34-15A-2 - Registration required for practice of interior design.

Repealed by Act 2001-660, p. 1365, §20, effective August 1, 2001, and Act 2010-706, p. 1715, §3, effective August 1, 2010.



Section 34-15A-3 - Requirements for registration.

Repealed by Act 2001-660, p. 1365, §20, effective August 1, 2001, and Act 2010-706, p. 1715, §3, effective August 1, 2010.



Section 34-15A-4 - Examinations.

Repealed by Act 2001-660, p. 1365, §20, effective August 1, 2001, and Act 2010-706, p. 1715, §3, effective August 1, 2010.



Section 34-15A-5 - Board of Registration for Interior Designers - Creation; membership; terms; vacancies; expenses; chairman and secretary; quorum; oath.

Repealed by Act 2001-660, p. 1365, §20, effective August 1, 2001, and Act 2010-706, p. 1715, §3, effective August 1, 2010.



Section 34-15A-6 - Board of Registration for Interior Designers - Powers and duties.

Repealed by Act 2001-660, p. 1365, §20, effective August 1, 2001, and Act 2010-706, p. 1715, §3, effective August 1, 2010.



Section 34-15A-7 - Interior Designer Fund.

Repealed by Act 2001-660, p. 1365, §20, effective August 1, 2001, and Act 2010-706, p. 1715, §3, effective August 1, 2010.






Chapter 15B - ALABAMA INTERIOR DESIGN CONSUMER PROTECTION ACT.

Section 34-15B-1 - Short title.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-2 - Legislative findings.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-3 - Definitions.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-4 - Alabama State Board of Registration for Interior Design.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-5 - Powers and duties of board.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-6 - Qualification for certificate of registration.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-7 - Authorization and seal.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-8 - Prohibited Activities.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-9 - Exemptions.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010..



Section 34-15B-10 - Penalties for violations of chapter.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-11 - Disciplinary action.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-12 - Board of Registration for Interior Design Fund.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-13 - Authorization to practice.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-14 - Relation to state and local construction codes, etc.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-15 - Participation in certain business entity relationships.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-16 - Selection of products subject to building codes.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-17 - Administrative procedure.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.



Section 34-15B-18 - Sunset provision.

Repealed by Act 2010-706, p. 1715, §§2(a), 3, effective August 1, 2010.






Chapter 15C - ALABAMA INTERIOR DESIGN REGISTRATION ACT OF 2010.

Section 34-15C-1 - Short title.

This chapter shall be known and may be cited as the Alabama Interior Design Registration Act of 2010.



Section 34-15C-2 - Legislative findings.

The Legislature finds and declares that this chapter is not intended to restrict the practice of interior design or the use of the terms design, designer, interior design, or interior designer in this state. The Legislature declares that the purpose of this chapter is to establish a registration process for those interior designers who choose to obtain the credentials required to seal and submit construction documents for commercial interior projects in certain spaces less than 5,000 contiguous square feet within a building which has a total area of 2,500 square feet or more to building officials for review and permitting purposes. The Legislature further finds and declares that this chapter is not intended to prohibit any person from making plans and specifications for or administering the erection, enlargement, or alteration of any building upon any farm for the use of any farmer, any single family residence of any size, or of any other type building which has a total area of less than 2,500 square feet, provided the building is not a school, church, auditorium, or other building intended for the assembly occupancy of people. Except as expressly provided in Section 34-15C-9, nothing in this chapter shall be interpreted to prohibit any person who is not a registered interior designer from conducting any activity not prohibited by any other state law. Further, registration under this chapter may not be required by this state or by any city, town, county, or other governmental entity or official for the submission, review, approval, or issuance of permits for plans and specifications for or to administer the erection, enlargement, or alteration of any building upon any farm for the use of any farmer, any single family residence of any size, or of any other type building which has a total area of less than 2,500 square feet, provided the building is not a school, church, auditorium, or other building intended for the assembly occupancy of people, nor for any activity other than the submission to building officials of construction documents for commercial interior projects in certain spaces up to 5,000 contiguous square feet, within a building which has a total area of 2,500 square feet or more.



Section 34-15C-3 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) BOARD. The Alabama Board for Registered Interior Designers.

(2) NCIDQ. The National Council for Interior Design Qualification.

(3) REGISTERED INTERIOR DESIGNER. An interior design professional, as defined by the NCIDQ, who is approved and registered by the board and the Secretary of State.



Section 34-15C-4 - Alabama Board for Registered Interior Designers.

(a) There is created the Alabama Board for Registered Interior Designers, to be comprised of seven members appointed by the Governor in the manner set forth in this section. The members of the Alabama State Board of Registration for Interior Design serving on August 1, 2010, pursuant to former Section 34-15B-4, shall immediately serve as board members of the Alabama Board for Registered Interior Designers created by this chapter. For continuity purposes, a board member serving on August 1, 2010, shall continue to serve under this chapter for the remainder of his or her term, and according to the appointment schedule, for which he or she was appointed by the Governor pursuant to former Section 34-15B-4.

(b) All appointments occurring after August 1, 2010, shall be for terms of four years, except an appointment to fill a vacancy, which shall be for the unexpired term only. No member shall serve more than two consecutive terms of office. All members shall continue to serve until a successor is appointed by the Governor.

(c) The composition of the board shall be as follows:

(1) Five members of the board shall be registered interior designers, shall be engaged in the full-time practice of interior design, and shall be appointed from districts provided in subsection (e).

(2) One member shall be a professional educator, who teaches in a college or university level interior design program, and who is a registered interior designer or was previously registered or certified by the former Alabama State Board of Registration for Interior Design. If no educator with these qualifications is willing and able to serve on the board, this position shall be filled by an educator who has the necessary credentials to be registered and who agrees to apply for a certificate of registration within the first year of his or her service on the board.

(3) One member shall be a consumer who is not a design professional. The consumer member may not be employed in the fields of construction, architecture, engineering, interior design, interior decorating, or any related field.

(d) Of the seven members listed in subsection (c), at least one shall be a member of a minority race, and the total membership of the board shall reflect the racial, gender, urban/rural, and economic diversity of the state.

(e) The five registered interior design members of the board, appointed by district, shall be appointed as follows:

(1) Five districts shall be created: Northern, Central, Western, Eastern, and Southern. One practicing registered interior designer shall be appointed from each district.

a. The Northern District shall be comprised of Lauderdale, Colbert, Lawrence, Limestone, Morgan, Cullman, Marshall, Madison, Jackson, DeKalb, Cherokee, Etowah, Calhoun, and Cleburne Counties.

b. The Central District shall be comprised of Blount, Jefferson, St. Clair, and Talladega Counties.

c. The Western District shall be comprised of Marion, Winston, Lamar, Fayette, Franklin, Walker, Pickens, Tuscaloosa, Sumter, Greene, Hale, Bibb, Perry, Dallas, Marengo, Choctaw, Lowndes, Shelby, and Wilcox Counties.

d. The Eastern District shall be comprised of Randolph, Clay, Chilton, Coosa, Tallapoosa, Chambers, Autauga, Elmore, Lee, Macon, Montgomery, Bullock, Pike, Coffee, Dale, Henry, Barbour, Russell, and Crenshaw Counties.

e. The Southern District shall be comprised of Butler, Covington, Conecuh, Escambia, Houston, Monroe, Clarke, Washington, Mobile, Geneva, and Baldwin Counties.

(2) When appropriate, the chair of the board shall notify in writing each registered interior designer, by district of residence, of the time and place for a district nomination meeting. The purpose of the district nomination meeting shall be to select members to serve on a statewide nominating committee. The district nomination meeting, held for the purpose of selecting new members to serve on the statewide nominating committee, shall be held every four years, or as required, for the purpose of filling vacancies on the statewide nominating committee.

(3) At the district nomination meeting, the members of each district shall select a chair for their respective district for that meeting, shall proceed according to Robert's Rules of Order, as most recently revised, and shall select one person to serve on the statewide nominating committee. Minutes of the meeting shall be recorded, signed by the chair of the meeting, and a copy of the signed minutes shall be provided to the chair of the board and the chair of the statewide nominating committee. The person shall be selected by a plurality of the vote and shall be a registered interior designer who resides in the district.

(f)(1) The statewide nominating committee shall be composed of one person from each of the five districts listed in subsection (e). Each person selected for the statewide nominating committee shall immediately notify the chair of the board and the chair of the statewide nominating committee of his or her selection.

(2) A new statewide nominating committee shall be elected every four years for the purpose of filling any vacancies or expired terms which may occur on the board. The statewide nominating committee shall be convened, by call of the chair of the statewide nominating committee or notice from a majority of the members thereof, as soon as practical whenever a vacancy occurs on the board or at any time within 60 days preceding the expiration of the term of a board member. All appointments to the board shall be made in the manner provided in this section.

(3) If a vacancy occurs on the statewide nominating committee, the chair of the statewide nominating committee shall notify the chair of the board, who shall call a district nominating committee meeting to fill the vacancy. Only practicing registered interior designers may vote in a district nomination meeting or serve upon the statewide nominating committee.

(4) The statewide nominating committee shall be convened, by call of the chair of the statewide nominating committee or notice from a majority of the members thereof, as soon as practical whenever a vacancy occurs on the board or at any time within 60 days preceding the expiration of the term of a board member. All appointments to the board shall be made in the manner provided in this section.

(5) Each board member nominated by the statewide nominating committee shall reside in the district from which he or she is appointed.

(6) The statewide nominating committee shall select and submit the names of at least two registered interior designers to the Governor no later than 60 days of the expiration of the term of a board member, or no later than 60 days of any vacancy on the board.

(g) The Governor may remove any member of the board for misconduct, incapacity, incompetence, or neglect of duty after the member so charged has been served with a written notice of the same and has been given an opportunity to be heard by the Governor. Absence from any three consecutive meetings of the board, without cause acceptable to the Governor, shall be deemed cause for removal of any member.

(h) Each member of the board shall receive the same per diem, travel, and expense allowance as is paid by law to state employees for the time spent in the performance of duties and in necessary travel.

(i) The board shall hold two or more meetings per year for the purpose of performing its duties pursuant to this chapter. A simple majority of the members of the board shall constitute a quorum at any meeting. A simple majority vote of the members present shall be sufficient to transact the business of the board. A new chair shall be elected 60 days before the end of the term of the previous chair. If no new chair is elected before the end of the term of the previous chair, the previous chair shall continue to serve until a successor is elected. Vacancies in such chair position shall be filled by act of the board.

(j) The chair may appoint a full-time or part-time executive director or administrative assistant to the board, with the consent of the majority of the members of the board. The executive director or administrative assistant shall serve at the pleasure of the board. The salary of the executive director or administrative assistant shall be set by the board. The executive director or administrative assistant shall serve as the executive officer to the board, but shall not be a member of the board. The board, by majority vote of its members, may employ additional persons, who shall serve at the pleasure of the board, to assist the board and the executive director or administrative assistant in the keeping of the records and in the performance of its duties, subject to available funding.



Section 34-15C-5 - Powers and duties of board.

The board shall perform the following duties, subject to the other provisions of this chapter:

(1) Administer fully this chapter and any rules promulgated by the board pursuant to this chapter.

(2) Prescribe, make, adopt, and amend such rules pursuant to the Alabama Administrative Procedure Act as the board deems necessary to carry out the provisions of this chapter.

(3) For the purpose of enforcing this chapter, conduct investigations and hearings concerning charges against registered interior designers, at any time or place within the state, administer oaths and affirmations, examine witnesses, and receive evidence in the course of any such hearings.

(4) Issue, in conjunction with the Secretary of State, any documentation necessary to prove that a registered interior designer is practicing in accordance with and abiding by the requirements of this chapter, for which an annual fee, in an amount determined by the board, shall be assessed and collected.

(5) Institute legal proceedings pursuant to subsection (c) of Section 34-15C-12.

(6) Grant, deny, revoke, suspend, or reinstate certificates of registration.

(7) Keep a record of its proceedings and make an annual report thereon to the Governor and the Legislature.

(8) Establish standards and requirements of continuing education for registered interior designers.

(9) Maintain an official roster of registered interior designers including, but not limited to, information required by the board for enforcement of this chapter.

(10) When necessary, require the attendance of witnesses and the production of all necessary papers, books, records, documentary evidence, and materials in any hearing, investigation, or other proceeding before the board, by means of discovery as provided in the Alabama Rules of Civil Procedure.

(11) Employ attorneys, accountants, and other persons as may be necessary to assist the board in carrying out this chapter when there is a need for such services and when funds are available for such services.

(12) Adopt rules providing for a registered interior designer to be classified as inactive and to avoid the payment of annual fees, so long as the inactive registered interior designer does not use the titles, stamps, or seals restricted by subsection (a) or subsection (b) of Section 34-15C-9 during inactive status.

(13) Establish, by administrative rule, procedures for the assessment of fees for the administration of this chapter.



Section 34-15C-6 - Qualification for certificate of registration.

(a) Applications for registration shall be submitted on forms prescribed and furnished by the board. The board shall promptly notify any applicant of the requirements and the schedule of fees established by the board for registration.

(b) The board shall register an applicant to become a registered interior designer, and to use the title of registered interior designer in the State of Alabama, only if the applicant satisfies all of the following requirements:

(1) The applicant is determined by the board to be of good ethical character.

(2) The applicant either:

a. Has satisfied all requirements, including all education and experience requirements, for eligibility to take the NCIDQ examination; or

b. Holds a degree from a National Architectural Accreditation Board (NAAB) accredited school and has met NCIDQ eligibility requirements to take the NCIDQ examination, or is a registered architect who satisfies NCIDQ eligibility requirements to take the NCIDQ examination. Such applicants may take the NCIDQ examination.

(3) The applicant has successfully passed the NCIDQ examination.

(4) The applicant is at least 21 years of age.

(c) Notwithstanding the requirements of subsection (b), any person registered with the Alabama State Board of Registration for Interior Design on August 1, 2010, shall be registered by the Alabama Board for Registered Interior Designers, as created by this chapter, on August 1, 2010, without penalty, for the time remaining on the certificate of registration of the registered interior designer and any renewals of that certificate.

(d) Certificates of registration shall expire on September 30 of each year, and shall become invalid on October 1 of each year, unless renewed.

(e) Renewal of a certificate of registration may be accomplished at any time prior to and during the month of September by:

(1) The payment of an annual fee, as prescribed by the board, through such procedures as may be developed by the board.

(2) Submission of proof, on forms approved by the board, of compliance with all continuing education requirements established by the board.

(f) A certificate of registration held by a registered interior designer serving in the Armed Forces of the United States shall not expire until September 30 following his or her discharge or final separation from the Armed Forces of the United States.

(g) A registered interior designer shall maintain and post his or her certificate of registration in the primary business office where he or she practices.



Section 34-15C-7 - Waiver of registration requirements; reciprocity.

The board may waive the requirements for registration and grant registration to any applicant who submits proof of current registration as an interior designer in another state, the District of Columbia, or a territory of the United States that requires standards for registration which are substantially equivalent to those required in this state and gives similar reciprocity to registered interior designers of this state.



Section 34-15C-8 - Seal.

(a) A registered interior designer shall obtain a seal bearing the name of the registered interior designer, a design authorized by the board, the legend Registered Interior Designer, the words State of Alabama, and the registration number of the registered interior designer.

(b) Plans, specifications, and other documents prepared and issued by a registered interior designer shall be stamped with the seal of the registered interior designer only if the certificate of registration is valid.



Section 34-15C-9 - Prohibited activities.

(a) Any person who is not a registered interior designer who uses the title registered interior designer on any sign, card, listing, advertising, business name, stationery, or in any other manner knowingly implies or indicates that he or she is a registered interior designer shall be guilty of a Class A misdemeanor.

(b) Any person who is not a registered interior designer who stamps or seals any document with a stamp or seal containing the term registered interior designer shall be guilty of a Class A misdemeanor.

(c) Any registered interior designer who stamps or allows to be stamped any document that is not prepared under his or her supervision and control shall be guilty of a Class A misdemeanor.



Section 34-15C-10 - Applicability and exceptions.

(a) Nothing in this chapter shall be interpreted to prohibit any person from making plans and specifications for or administering the erection, enlargement, or alteration of any building upon any farm for the use of any farmer, any single family residence of any size, or of any other type building which has a total area of less than 2,500 square feet, provided the building is not a school, church, auditorium, or other building intended for the assembly occupancy of people.

(b) Registration under this chapter may not be required by this state or by any city, town, county, or other governmental entity or official for the submission, review, approval, or issuance of permits for plans and specifications for or to administer the erection, enlargement, or alteration of any building upon any farm for the use of any farmer, any single family residence of any size, or of any other type building which has a total area of less than 2,500 square feet, provided the building is not a school, church, auditorium, or other building intended for the assembly occupancy of people, nor for any activity other than the submission to building officials of construction documents for commercial interior projects in certain spaces up to 5,000 contiguous square feet, within a building which has a total area of 2,500 square feet or more.

(c) Except as expressly provided in subsection (a) or subsection (b) of Section 34-15C-9, nothing in this chapter shall be interpreted to prohibit any person who is not a registered interior designer from conducting any activity not prohibited by any other state law.

(d) The board shall have no jurisdiction over any person who is not a registered interior designer.

(e) The board may not conduct any disciplinary proceeding against any person who is not a registered interior designer.

(f) The board may not conduct any disciplinary proceeding or initiate any other action based upon the use of the term design, designer, interior design, or interior designer by any person, business, or firm at any time before or after August 1, 2010.



Section 34-15C-11 - Violations.

The board may revoke, suspend, or refuse to issue a certificate of registration, issue a private or public reprimand regarding a registered interior designer, assess and collect administrative fines against a registered interior designer not exceeding two thousand dollars ($2,000), or proceed with any combination of the foregoing, for any of the following conduct:

(1) Fraud, deceit, dishonesty, or misrepresentation, whether knowing or unknowing, in the pursuit of his or her practice or in obtaining any certificate of registration.

(2) Gross negligence, misconduct, or incompetence in the pursuit of his or her practice.

(3) Conviction of a felony, until civil rights are restored.

(4) Incompetency as adjudged by a court having jurisdiction.

(5) Violating or directly or indirectly aiding or abetting in a violation of Section 34-15C-9.

(6) Practicing in this state in violation of any standards of professional conduct as may be established by rule of the board.

(7) Failure to pay any fee or fine assessed by the board.

(8) Failure to comply with any order of the board.



Section 34-15C-12 - Disciplinary action.

(a) Any time that the board has reason to believe that a registered interior designer is subject to discipline, notice of the charges placed against the registered interior designer and the time and place of the hearing of such charges by the board shall be served on the accused, pursuant to the Alabama Rules of Civil Procedure, not less than 45 days before the date fixed for the hearing. The notice shall inform the registered interior designer that he or she is entitled to respond to the charges within 30 days, be represented by counsel of his or her choosing at the hearing, have witnesses testify in his or her behalf at the hearing, confront and cross-examine witnesses at the hearing, and testify in his or her behalf at the hearing. The board may provide further for any procedure not herein enumerated that is consistent with the Alabama Administrative Procedure Act.

(b) In all cases of disciplinary action taken by the board, the accused may appeal the disciplinary action to the Circuit Court of Montgomery County, Alabama, or to the circuit court for the county of residence of the accused. Either party has the right to appeal from the final decree of the circuit court as provided by law.

(c) If the board determines that any person is violating the title restrictions contained in Section 34-15C-9, or that any registered interior designer is violating any other provision of this chapter, the board, in its own name, may seek an injunction in the circuit court for the county of residence of the accused, and the court may enjoin such person from violating this chapter, regardless of whether the proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.



Section 34-15C-13 - Conflicts of interest.

(a) The registered interior designer shall attempt to avoid all conflicts of interest with a client or employer. If a conflict of interest is unavoidable, the registered interior designer shall immediately inform the client or employer of any business association, interest, or circumstance which may influence the professional judgment, decisions, practices, or quality of services provided by the registered interior designer.

(b) The registered interior designer may not solicit or accept any gratuity, material favor, or benefit of any substantial nature from any party, agent, servant, or employee who is not a client or employer in connection with any project for which the registered interior designer is performing, or has contracted to perform, interior design services. This solicitation or acceptance includes, but is not limited to, any act, article, money, or other item which is of such value in proportion to the interior design services that its acceptance creates a clandestine obligation on the part of the registered interior designer or otherwise compromises the ability of the registered interior designer to exercise independent judgment.

(c) Notwithstanding subsection (b), a registered interior designer may receive a fee or commission for the sale or the supervision of installation of personal property or fixtures, but may not receive both a fee and a commission without the express consent of the client.



Section 34-15C-14 - Alabama Board for Registered Interior Designers Fund.

All fees received by the board shall be deposited into a fund in the State Treasury known as the Alabama Board for Registered Interior Designers Fund, which is hereby established. The fund shall be utilized, in the discretion of the board, to regulate the practice of registered interior designers and to pay any necessary expenses of the board, including the cost of employees, legal expenses, administrative expenses, and other expenses associated with enforcing and administering this chapter. All fees collected prior to August 1, 2010, and collected pursuant to former Chapter 15A or former Chapter 15B of this title are ratified, validated, and transferred to the fund.



Section 34-15C-15 - Authorization to practice.

(a) Notwithstanding any provision of law to the contrary, a registered interior designer may submit sealed, stamped drawings to building officials for a commercial interior project in any space of less than 5,000 contiguous square feet within a building of any size provided that all of the following requirements are satisfied:

(1) The space may not be intended for use as a school, church, auditorium, or other space intended for the assembly occupancy of people.

(2) Unless the drawings utilize, reference, and incorporate documents prepared by architects, engineers, or other related professionals, the drawings may not include the design or modification of architectural and engineering interior construction relating to building systems, such as building structural support, fire rated assemblies, stairwells, means of egress components, elevators, elevator shafts, plumbing, heating, ventilation, air conditioning, fire protection, and mechanical and electrical systems, except for the scope of interior services as defined by the NCIDQ or for the coordination of the aesthetic requirements of fixtures.

(b) Any official of this state or of any city, town, or county charged with the enforcement of laws, ordinances, or regulations relating to the construction or alteration of buildings may accept or approve and issue permits based upon any of the following:

(1) Plans or specifications prepared by any person registered pursuant to this chapter, provided the plans or specifications are consistent with this chapter.

(2) Plans and specifications for the erection, enlargement, or alteration of any building upon any farm for the use of any farmer, of any single family residence of any size, or of any other type building which has a total area of less than 2,500 square feet, provided the building is not a school, church, auditorium, or other building intended for the assembly occupancy of people.

(3) Plans and specifications which such official is not prohibited from accepting pursuant to any other state law on August 1, 2010.



Section 34-15C-16 - Participation in certain business entity relationships..

It shall be lawful for any person registered pursuant to this chapter to participate as owners with architects or professional engineers, or both, in partnerships, corporations, professional corporations, professional associations, and other business entity relationships. Such participation may include, where applicable, and without limitation, service as an officer, director, shareholder, voting or nonvoting, and any other participation allowed under the laws of the State of Alabama.



Section 34-15C-17 - Administrative procedure.

It is the intent of the Legislature that the board shall be subject to the Alabama Administrative Procedure Act.



Section 34-15C-18 - Sunset provision.

The board shall be subject to the Alabama Sunset Law, as provided in Chapter 20, Title 41, as an enumerated agency as provided in Section 41-20-3, and shall have a termination date of October 1, 2013, and every four years thereafter, unless continued pursuant to the Alabama Sunset Law.



Section 34-15C-19 - Relation to prior board.

The existence and functioning of the Alabama State Board of Registration for Interior Design, formerly created and functioning pursuant to Sections 34-15B-1 to 34-15B-18, inclusive, is continued pursuant to this newly created Chapter 15C. All rights, duties, property, real or personal, and all other effects existing in the name of the Alabama State Board of Registration for Interior Design, or in any other name by which the board has been known, shall continue in the name of the Alabama Board for Registered Interior Designers. Any reference to the Alabama State Board of Registration for Interior Design, or any other name by which the board has been known, in any existing law, contract, or other instrument shall constitute a reference to the Alabama Board for Registered Interior Designers as created in this chapter. All actions of the Alabama State Board of Registration for Interior Design lawfully done prior to August 1, 2010, by the board or by the executive director or administrative assistant, are approved, ratified, and confirmed. The board as constituted on August 1, 2010, shall constitute the board under this new Chapter 15C.






Chapter 16 - INTERPRETERS AND TRANSLITERATORS ACT.

Section 34-16-1 - Short title; construction.

(a) This chapter shall be known as the "Alabama Licensure for Interpreters and Transliterators Act."

(b) This chapter shall be liberally construed and implemented to promote the purposes and policies set forth herein.



Section 34-16-2 - Legislative intent.

The Legislature declares that it is in the best interest of the public health, safety, and welfare to regulate the practice of interpreting and transliterating on behalf of consumers who are hard of hearing, deaf, or speech disabled by licensing and permitting the providers of interpreting and transliterating services, and establishing and monitoring interpreting and transliterating standards in the State of Alabama.



Section 34-16-3 - Definitions.

For purposes of this chapter, the following terms shall have the following meanings:

(1) BOARD. The Alabama Licensure Board for Interpreters and Transliterators, created pursuant to Section 34-16-4.

(2) CODE OF ETHICS. The tenets established by the Registry of the Interpreters for the Deaf which set guidelines governing professional conduct for interpreters and transliterators, and any other code of ethics approved by the board.

(3) CONSUMER. A hard of hearing, deaf, or speech disabled person or any other person or an agency that requires the services of an interpreter or transliterator to effectively communicate and comprehend signed or spoken discourse.

(4) CONTINUING EDUCATION PROGRAM or CEP. A program approved by the board to improve the skill level of licensees and permit holders.

(5) FUND. The Alabama Licensure Board for Interpreters and Transliterators Fund, created pursuant to Section 34-16-9.

(6) INTERMEDIARY INTERPRETER. A person who is credentialed as an interpreter and who serves in an intermediary capacity between another deaf person and another licensed or permitted interpreter or between two or more deaf persons.

(7) INTERPRETER. A person who is credentialed as a professional interpreter and who engages in the practice of interpreting among consumers. Fluency in all languages interpreted is required.

(8) INTERPRETING or TRANSLITERATING. The process of providing accessible communication between and among consumers who do not share a common means of communication. For the purposes of this chapter, interpreting means those processes known as interpretation and transliteration and includes communication modalities, including, but not limited to, visual, gestural, and tactile channels.

(9) NATIONALLY RECOGNIZED CERTIFICATION. A certification awarded to individuals who successfully complete an evaluation of interpreting skills at a professional level. The term includes a Registry of Interpreters for the Deaf certification, or an equivalent such as the National Association for the Deaf/Alabama Association for the Deaf Interpreter Assessment Program Level 4 or Level 5, or Cued Speech Certification at a national level.

(10) ORGANIZATIONS. The Alabama Association of the Deaf (AAD), a state chapter of the National Association of the Deaf (NAD); Alabama Registry of Interpreters for the Deaf (ALRID), an affiliate state chapter of the Registry of Interpreters for the Deaf, Inc., (RID).

(11) SIGN LANGUAGE. Includes all of the following communication systems:

a. American Sign Language (ASL) Based. The language of the deaf community that is linguistically independent from English. The term refers to the visual gestural language used in the United States and parts of Canada and includes all regional variations.

b. English Based Sign Systems. Includes, but is not limited to, all visual representations of the English language such as manually coded English, Pidgin Sign English, and Oral Interpreting.

c. Sign Language. A generic term used to describe a continuum of visual-manual language and communication systems.

d. Cued Speech. A system of handshapes which represents groups of consonant sounds, combined with hand placements which represent groups of vowel sounds, used with natural speech to represent a visual model of spoken language.

(12) TRANSLITERATOR. A person who is credentialed as a professional transliterator and who engages in the practice of transliteration between consumers utilizing two different modes of the same language. Fluency in both modes of language is required.



Section 34-16-4 - Licensure Board for Interpreters and Transliterators - Created; members; terms; officers; meetings; duties; expenses.

(a) There is created the Alabama Licensure Board for Interpreters and Transliterators.

(b) The board shall consist of nine members appointed by the Governor as follows:

(1) Four members certified as interpreters or transliterators at a professional level by a nationally recognized certification, one of whom shall work in an educational setting. A list of three nominations for each of these positions shall be submitted to the Governor by ALRID.

(2) Three deaf or hard of hearing members who are knowledgeable in the field of professional interpreting. A list of three nominations for each of these positions shall be submitted to the Governor by AAD.

(3) Two members at-large who have an interest in and are experienced in dealing with issues that affect the deaf, hard of hearing, and interpreting communities.

(c) All members of the board shall be citizens of the United States and the State of Alabama. In appointing members to the board, the nominating organizations and the Governor, to the extent possible, shall select those persons whose appointments ensure that the membership of the board is inclusive and reflects the racial, gender, geographic, urban/rural, and economic diversity of the state.

(d) A list of three nominees for each position, except for the at-large positions, shall be submitted to the Governor by the designated organizations by October 1, 1998. The initial terms shall begin January 1, 1999.

(e) The initial members of the board shall serve the following terms as designated by the Governor:

(1) Four of the initial members shall serve for two years.

(2) Three of the initial members shall serve for three years.

(3) Two of the initial members shall serve for four years.

(f) Subsequent terms of office shall be four years. No board member may serve more than two consecutive terms. In the event of a vacancy, the Governor shall fill the vacancy from the remaining names on the list of nominees for that position. Each board member shall serve until his or her successor is duly appointed and qualified.

(g) At its first meeting each year, the board shall elect a chair, a vice chair, and a secretary. No member shall be elected to serve more than two consecutive years in the same office.

(h) After the initial appointments to the board are made, the board shall meet by January 31 of the following year for the purpose of organizing and transacting business as may properly come before the board. Subsequently, the board shall meet not less than twice annually, and as frequently as it deems necessary, at such time and places as it designates. A quorum necessary to transact business shall consist of five of the members of the board.

(i) The board shall have all of the following duties:

(1) Act on matters concerning licensure and permitting, and the process of granting, suspending, reinstating, and revoking a license or permit.

(2) Set a fee schedule for granting licenses and permits, for renewing licenses and permits, for reinstating a lapsed license or permit, and for assessing penalties for late renewal. The fees shall be sufficient to cover the cost of the continued operation and administration of the board.

(3) Develop a mechanism for processing applications for licenses, permits, and renewals.

(4) Establish a procedure to enable the investigation of complaints concerning the violation of ethical practices for licensed or permitted interpreters.

(5) Maintain a current register of licensed interpreters and a current register of permitted interpreters. These registers shall be matters of public record.

(6) Maintain a complete record of all board proceedings.

(7) Submit an annual report detailing the proceedings of the board to the Governor and file a copy with the Secretary of State.

(8) Adopt continuing education requirements no later than October 1 of the year in which the initial board is appointed. These requirements shall be implemented by January 1 of the year following for renewal of a license or permit.

(j) Board members shall receive the same travel expenses and per diem as state employees pursuant to Article 2 of Chapter 7 of Title 36 and incidental and clerical expenses necessarily incurred in carrying out this chapter. The compensation and expenses shall be paid out of the funds of the board. Reimbursement shall not be made if available funds are insufficient for this purpose.



Section 34-16-5 - License required; application; issuance; renewal.

(a) After March 15, 1998, any person who provides interpreting or transliterating services for remuneration shall be required annually to be licensed or permitted by the board unless that person is exempt from licensure or permitting pursuant to Section 34-16-7.

(b) The initial license shall be issued upon submission of an application, an affidavit documenting current validation of a nationally recognized certification as approved by the board, and payment of the required nonrefundable annual fee by March 15. Licenses shall be renewed annually, upon submission of an application and an affidavit documenting current nationally recognized certification at a professional level as approved by the board, payment of the required nonrefundable annual fee, and participation in a continuing education program approved by the board.

(c) All applicants for licensure who are initially certified after January 1, 1995, shall submit an affidavit documenting that the applicant has passed an interpreter code of ethics exam approved by the board.

(d) Failure to renew a license on or before March 15 of any year, shall result in a lapse of the license. A lapsed license that is not renewed within 45 days after March 15 of the year of the lapse, shall expire. The holder of the lapsed license may be reinstated by the board if the licensee is in compliance with all other relevant requirements of the board, applies to the board for renewal pursuant to this section, and pays the appropriate renewal, late penalty, and reinstatement fees prescribed by the board.



Section 34-16-6 - Permit to practice; renewal; ethics examination; lapse of permit.

(a) Any person who practices as an interpreter or transliterator for remuneration on August 1, 1998, but who does not otherwise meet the requirements for licensure, may obtain a renewable permit to practice interpretation or transliteration. An initial permit shall be issued upon submission of the application, documentation of a high school diploma or GED, current employment as an interpreter, and payment of the nonrefundable annual fee. Any person who does not obtain an initial permit by March 15, 1999, may obtain a nonrenewable provisional permit to practice interpretation or transliteration upon the submission of the application, documentation of a high school diploma or GED, payment of the nonrefundable fee, and submission of three letters of recommendation from licensed interpreters that verify the skill level of the applicant.

(b) In subsequent years, permit holders and nonrenewable permit holders may apply for a renewable annual permit that shall require the submission of an affidavit and supporting materials documenting that the applicant has passed an interpreter code of ethics exam as approved by the board and an interpreting performance assessment approved by the board, the payment of the required nonrefundable annual fee, and the participation in a continuing education program approved by the board. Each applicant shall also be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government. The affidavit shall be submitted no later than March 15 annually.

(c) Subsequent renewal of a permit by a cued speech transliterator shall require submission of an affidavit and supporting materials documenting that the applicant has passed an interpreter code of ethics exam as approved by the board and payment of the required nonrefundable annual fee and participation in a continuing education program approved by the board. Each applicant shall also be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government. The affidavit shall be submitted no later than March 15 annually.

(d) Failure to renew a permit on or before March 15 of any year, shall result in a lapse of the permit. The holder of the lapsed permit may be reinstated by the board if the permittee is in compliance with all other relevant requirements of the board, applies to the board for renewal pursuant to this section, and pays the appropriate renewal, late penalty, and reinstatement fees prescribed by the board.



Section 34-16-7 - Exemptions.

The following persons shall be exempt from licensure or permitting pursuant to this chapter:

(1) Any student who is enrolled in a formal American sign language program, a formal interpreter training program, or a formal interpreter or transliterator internship program. The student shall be allowed to interpret or transliterate as part of his or her training for a maximum of 16 weeks in an educational setting or 120 hours in an agency or business.

(2) Any person who interprets or transliterates solely in a church, synagogue, temple, or other religious setting.

(3) Any person residing outside of the State of Alabama may provide interpreting and transliterating services for up to 14 working days per calendar year without a license.

(4) Any person desiring to interpret for remuneration where circumstances do not allow for fulfillment of the stated requirements for licensure or permitting may petition the board for exemption status.

(5) Those public education personnel and State Department of Rehabilitation personnel, who are not hired as interpreters and transliterators and who are not as a part of their job description responsible for providing interpreting or transliteration services, in circumstances that may necessitate their function as interpreters and transliterators in emergency or incidental situations.

(6) All other public education personnel hired prior to March 15, 2000, who provide interpreting and transliterating services to students. These personnel shall apply for and receive a permit specifying that their permits are restricted to interpreting and transliteration services provided in the public education setting only. The application for this permit shall be submitted to the board prior to October 1, 2000. It shall be the responsibility of the permit holder to annually renew the permit by earning continuing education units in compliance with the requirements of the interpreters and transliterators licensure law. If personnel, who have been grandfathered in pursuant to this subdivision, for any reason should allow their permits to lapse or expire, those personnel shall lose all privileges of this exemption and shall adhere to all requirements of the interpreters and transliterators licensure law to renew their permits.



Section 34-16-8 - Reciprocity agreements authorized.

(a) The board may enter into a reciprocal agreement with any state, agency, or other organization that licenses, certifies, or registers professional interpreters or transliterators, or both, if the board finds that the state, agency, or organization has substantially the same requirements or more stringent requirements.

(b) The reciprocity agreement shall provide that the board shall license anyone who is currently licensed, certified, or registered in that state or by that agency or other organization if that state, agency, or other organization agrees to license, certify, or register any practitioners who are currently licensed pursuant to this chapter.

(c) The board shall set by regulation the fees appropriate in processing reciprocity.



Section 34-16-9 - Annual fee; fund.

(a) The annual fee may be increased or decreased by the board, provided, the board shall not set an annual fee at an amount which would not provide sufficient revenues to pay all the costs and expenses incurred by the board in enforcing this chapter.

(b) The annual fee shall cover a license or permit for the 12-month period beginning March 15 of each year.

(c) There is created in the State Treasury the Alabama Licensure Board for Interpreters and Transliterators Fund. All fees collected by the board shall be paid into the State Treasury to the credit of the fund. Monies in the fund shall be subject to withdrawal only upon warrant of the state Comptroller to be issued upon certification of the secretary or treasurer of the board.

(d) Any funds remaining in the State Treasury to the credit of the board at the end of each year in excess of two hundred fifty thousand dollars ($250,000) shall be available to provide for the education and training of interpreters and transliterators in postsecondary programs. At all times the board may retain a sum not in excess of two hundred fifty thousand dollars ($250,000) to meet any emergency which may affect the efficient operation of the board. No funds shall be withdrawn or expended except as budgeted and allocated pursuant to Sections 41-4-80 to 41-4-96, inclusive, and Sections 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations bill or other appropriations bills. There shall be appropriated from the fund to the board for the fiscal years 1997-1998 and 1998-1999 an amount deemed necessary by the board to fund the costs of its operations.



Section 34-16-10 - Application for license or permit; issuance; rejection.

(a) Any person may apply for a license or a permit pursuant to this chapter by filing a written application on a form prescribed by the board not less than 30 days prior to the next meeting of the board. The application shall be accompanied by the payment of the annual nonrefundable license fee or permit fee. The credentials of the applicant shall be reviewed according to the rules of the board.

(b) If the board finds the credentials in order, a license or permit shall be issued to the applicant.

(c) If the board rejects the credentials, the applicant will be notified in writing informing him or her of the reasons for rejection.



Section 34-16-11 - Charges of fraud, deceit, etc., against holder of license or permit; hearing; appeal; reapplication.

(a) Any person may bring charges of fraud, deceit, negligence, incompetence, or misconduct against a licensee or permit holder. All charges shall be made in writing or by video tape and sworn to by the person making the charges. All charges shall be submitted to the chair of the board within 90 days of the alleged occurrence. After a review of the charges, the board shall conduct a hearing at which it may dismiss the charges, or may impose a fine not to exceed one thousand dollars ($1,000), or may suspend or revoke the license or permit of the person charged.

(b) The licensee or permit holder may appeal a decision of the board imposing an administrative fine or revoking or suspending a license or permit by submitting a request to the board for reconsideration within 90 days following the decision of the board. If no resolution is achieved, further appeals shall be submitted to the circuit court in the jurisdiction of the residence of the licensee or permit holder. Any licensee or permit holder whose application for renewal of licensure or permitting was denied or whose license or permit was revoked may reapply after 12 months. The board may then reissue a license or permit or rescind any disciplinary action if a majority of the members, which shall be no less than four members, vote in favor of the action.



Section 34-16-12 - Rules and regulations.

The board may promulgate rules and regulations necessary to implement this chapter and accomplish its objectives. The rules and regulations shall be published in the Standards of Professional Practice and made available to all licensees and permit holders. The rulemaking powers of the board are subject to the Administrative Procedure Act, Sections 41-22-1 to 41-22-27, inclusive.



Section 34-16-13 - Violations; penalties.

After January 1, 1999, any person who undertakes or attempts to undertake the practice of interpreting or transliterating for remuneration among consumers without first having procured a valid license or permit, or who knowingly presents or files false information with the board for the purpose of obtaining a license or permit, or who violates this chapter shall be guilty of a Class C misdemeanor. A person who is not licensed or permitted may not bring or maintain an action to enforce any contract for interpreting or transliterating services which he or she entered into in violation of this chapter. Whenever it appears to the board that any interpreter or transliterator has violated or is about to violate this chapter, the board may, in its own name, petition the circuit court of the county where the violation occurred or is about to occur to issue a temporary restraining order enjoining the violation.



Section 34-16-14 - Actions by board to recover damages; liability of board members.

(a) The board may sue and be sued in its own name to recover actual or compensatory damages, including interest and court costs, sustained within the State of Alabama as the result of conduct of any licensee or permit holder who violates this chapter or the rules and regulations of the board.

(b) All members of the board shall be immune from civil liability while acting within the scope of their duties as board members.



Section 34-16-15 - Notification of conviction or pending civil action; breach of professional ethics, etc.

(a) A licensee or permit holder shall notify the board within 10 days of any felony conviction, and within 10 days of a civil action being brought against the licensee or permit holder, if the civil action arose from an interpreting or transliterating transaction or involves the goodwill of a licensee or permit holder or an existing interpreting or transliterating business or agency. The notification shall be in writing, sent by certified mail, and include a copy of the judgement.

(b) Allegations of breach of professional ethics or conduct incompatible with the Standards of Professional Practice as determined by the board may be brought against a licensee or permit holder by any individual, business, or agency.



Section 34-16-16 - Sunset provision.

The board shall be an enumerated board pursuant to Sections 41-20-1 to 41-20-16, inclusive, and shall be reviewed at the same time as the State Board of Medical Examiners.






Chapter 17 - LANDSCAPE ARCHITECTURE.

Article 1 - General Provisions.

Section 34-17-1 - Definitions.

For purposes of this chapter, the following words and phrases shall have the respective meanings ascribed by this section:

(1) BOARD. The Alabama State Board of Examiners of Landscape Architects.

(2) LANDSCAPE ARCHITECT. A person who is engaged or offers to engage in the practice of landscape architecture, as hereinafter defined in this state.

(3) LANDSCAPE ARCHITECTURE. The performance of professional services such as consultation, investigation, research, planning, design, preparation of drawings and specifications and responsible supervision in connection with the development of land areas where, and to the extent that the dominant purpose of such services is the preservation, enhancement, or determination of proper land uses, natural land features, planting, naturalistic and aesthetic values, the settings and approaches to structures or other improvements, the setting of grades and determining drainage and providing for standard drainage structures, and the consideration and determination of environmental problems of land including erosion, blight, and other hazards. This practice shall include the design of such tangible objects and features as are incidental and necessary to the purpose outlined herein but shall not include the design of structures or facilities with separate and self-contained purposes such as are ordinarily included in the practice of engineering or architecture, and shall not include the making of land surveys of final plats for official approval or recordation. Nothing contained herein shall preclude a duly licensed landscape architect from performing any of the services described in the first sentence of this subsection in connection with the settings, approaches, or environment for buildings, structures, or facilities. Nothing contained in this chapter shall be construed as authorizing a landscape architect to engage in the practice of architecture, engineering, or land surveying as these terms are defined in Section 34-17-27.



Section 34-17-2 - Board of Examiners of Landscape Architects - Creation; composition; compensation.

(a) There is created the Alabama Board of Examiners of Landscape Architects which shall consist of three members. The board shall be appointed by the Governor with the advice and consent of the Senate. In appointing members to the board, the Governor shall select those persons whose appointments, to the extent possible, ensure that the membership of the board is inclusive and reflects the racial, gender, urban/rural, and economic diversity of the state. The members of the board, after the appointment of the original board, shall be registered landscape architects of recognized standing having engaged in the practice of landscape architecture in the State of Alabama for a period of two years or more at the time of their appointments and shall be citizens of this state. The terms of office of the members shall be three years, of which one term expires each year. Any vacancy occurring at any time in the membership of the board shall be filled by the Governor appointing a successor for the unexpired term.

(b) The members of the board shall receive no salary or other compensation for their services as members but shall be reimbursed for reasonable and necessary expenses incurred in carrying out their duties.

(c) The board shall elect annually from its members a chair and a secretary, and the board shall hold at least two or more meetings each year.

(d) Each member of the board shall take the oath of office as prescribed by the Constitution of Alabama of 1901.



Section 34-17-3 - Board of Examiners of Landscape Architects - Powers and duties generally.

(a) The board shall have the powers and duties listed in this section.

(b) The board shall have such employees as may be provided in the annual state budget.

(c) The board may make, adopt, and amend such rules and regulations as it deems necessary to carry out the provisions of this chapter.

(d) The board shall hold at least one meeting per year for the purpose of examining candidates for registration as landscape architects. It may hold such other meetings and hearings as required for the proper performance of its duties under this chapter.

(e) The board may adopt a seal for use in transacting its official business.

(f) The board shall keep a record of its proceedings and shall make an annual report thereon to the Governor.

(g) For the purpose of enforcing the provisions of this chapter, the board:

(1) May conduct investigations and hold hearings concerning any matter covered by this chapter at any time or place within the State of Alabama.

(2) May administer oaths and affirmations, examine witnesses, and receive evidence.



Section 34-17-4 - Corporation or partnership not to be licensed or registered to practice; practice deemed personal right; final drawings, etc., to bear signature and seal; partnerships and corporations authorized as vehicle for practice.

(a) A corporation or partnership, as such, may not be licensed or registered to practice landscape architecture, but may, if issued a certificate of authorization by the board, use any form of the title "landscape architect" in connection with the corporate or partnership name.

(b) The right to engage in the practice of landscape architecture is a personal right, based upon the qualifications of the individual evidenced by his or her license and is not transferable. All final drawings, specifications, plans, reports, or other papers or documents involving the practice of landscape architecture, as defined in Section 34-17-1, when issued or filed for public record, shall be dated and bear the signature and seal of the landscape architect or landscape architects who prepared or approved them.

(c) Nothing in subsections (a) and (b) of this section shall be construed to prevent the formation of partnerships and corporations as a vehicle for the practice of landscape architecture subject to all the following conditions:

(1) The practice of or offer to practice landscape architecture for others as defined in Section 34-17-1 by individual landscape architects licensed under this chapter through a corporation as officers, employees, or agents, or through a partnership as partners, officers, employees, or agents, or the offering or rendering of landscape architecture services by a corporation or partnership through individual landscape architects licensed under this chapter is permitted, subject to the provisions of this chapter if all the following requirements are satisfied:

a. One or more of the corporate officers in the case of a corporation, or one or more of the partners in the case of a partnership, is designated as being responsible for the professional services described in Section 34-17-1 of the corporation or partnership and is a landscape architect under this chapter.

b. All personnel of the corporation or partnership, who act in its behalf as landscape architects, are licensed under this chapter.

c. The corporation or partnership has been issued a certificate of authorization by the board, as hereinafter provided.

The requirements of this chapter shall not prevent a corporation and its employees from performing landscape architectural services for the corporation, subsidiary, or affiliated corporations.

(2) A corporation or partnership desiring a certificate of authorization shall file with the board an application on forms provided by the board listing relevant information, including the names and addresses of all officers and members of the corporation, or officers and partners of the partnership, and also of an individual or individuals duly licensed to practice landscape architecture in this state who shall be in responsible charge of the practice of landscape architecture in this state through the corporation or partnership, and other information required by the board, accompanied by an original authorization fee to be determined by the board. A form, giving the same information, shall accompany the annual renewal fee to be determined by the board. In the event there is a change in any of these persons during the year, the change shall be designated on the same form and filed with the board within 30 days after the effective date of the change. If all of the requirements of this section are met, the board shall issue a certificate of authorization to the corporation or partnership, and the corporation or partnership shall be authorized to contract for and to collect fees for landscape architectural services.

(3) No corporation or partnership shall be relieved of responsibility for conduct or acts of its agents, employees, or officers by reason of its compliance with this section, nor shall any individual practicing landscape architecture as defined in Section 34-17-1 be relieved of responsibility for landscape architectural services performed by reason of his or her employment or relationship with such corporation or partnership.



Section 34-17-5 - Grounds for disciplinary actions.

(a) Each of the following facts shall constitute a ground for disciplinary action:

(1) That the holder of a certificate of registration is practicing in violation of the provisions of this chapter or the rules and regulations of the board;

(2) That the holder of a certificate has obtained the certificate by fraud or misrepresentation, or that the person named in the certificate has obtained it by fraud or misrepresentation;

(3) That the holder of a certificate is impersonating a landscape architect or former landscape architect of the same or similar name, or is practicing under an assumed, fictitious or corporate name;

(4) That the holder of a certificate has aided or abetted in the practice of landscape architecture any person not authorized to practice landscape architecture under the provisions of this chapter;

(5) That, in the practice of landscape architecture, the holder of a certificate has been guilty of fraud or deceit;

(6) That, in the practice of landscape architecture, the holder of a certificate has been guilty of negligence or willful misconduct;

(7) That the holder of a certificate has been guilty of gross incompetence; or

(8) That the holder of a certificate has affixed his or her signature to plans, drawings, specifications, or other instruments of service which have not been prepared by him or her or under his or her immediate and responsible direction or has permitted his or her name to be used for the purpose of assisting any person, not a landscape architect, to evade the provisions of this chapter.

(b) For violations of the preceding subsection, or for violations of the provisions of this chapter, or for violations of board rules and regulations, the board shall have the following disciplinary powers:

(1) To reprimand a board licensee;

(2) To levy an administrative fine against a licensee of the board not to exceed $250 per violation;

(3) To refuse to issue a certificate to an applicant of the board;

(4) To suspend a licensee's certificate for a definite period of time; or

(5) To revoke the certificate of a licensee. The board shall by rule and regulation adopt a disciplinary code.



Section 34-17-6 - Landscape Architect's Fund.

The secretary of the board shall receive and account for all moneys derived under the provisions of this chapter and shall not later than the tenth day of each month pay all such moneys collected during the previous month to the State Treasurer, who shall keep such moneys in a separate fund to be known as the "Landscape Architect's Fund." Such fund shall be kept separate and apart from all other moneys in the Treasury and shall be paid out for the expenses and compensation of the board and for enforcing this chapter only by warrant of the Comptroller upon the Treasurer, upon itemized vouchers, approved by the president and attested by the secretary of the board; provided, that no funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Article 4 of Chapter 4 of Title 41 of this Code. Under no circumstances shall the total amount of warrants issued by the Comptroller in payment of the expenses and compensation of the board and of enforcing this chapter exceed the amount provided therefor by the Legislature in the general appropriation bill.



Section 34-17-7 - Penalties.

Any person who, without possessing a valid, unrevoked certificate as provided in this chapter, uses the title or term "landscape architect" in any sign, card, listing, advertisement, or in any other manner implies or indicates that he or she is a landscape architect, as defined in this chapter, shall be guilty of a Class A misdemeanor and, upon conviction thereof, shall be punished as provided by law. All fines collected pursuant to this section shall be remitted by the court or officer collecting them to the State Treasurer and credited to the Landscape Architect's Fund in the State Treasury.






Article 2 - Licenses.

Section 34-17-20 - Required.

(a) In order to safeguard public welfare, health, and property and to promote public good, any person practicing or offering to practice landscape architecture, privately or in public service, shall be required to submit evidence that he or she is qualified to practice as hereinafter provided. It shall be unlawful for any person to practice landscape architecture or to use the term or title "landscape architect" or "registered landscape architect" unless duly licensed under the provisions of this chapter.

(b) The state board shall adopt a program of continuing education for its licensees not later than October 1, 1993, and after that date no licensee shall have his or her active license renewed unless, in addition to any other requirements of this chapter, the minimum continuing annual education requirements are met. It is further provided that the continuing education program herein required shall not include testing or examination of the licensees in any manner.



Section 34-17-21 - Qualifications of applicant.

For licensing as a landscape architect, the following evidence shall be submitted that the applicant:

(1) Is at least 19 years of age.

(2) Has, before making application to the board, completed the course of study in and been graduated from a college or school of landscape architecture approved by the board. The application for examination shall be accompanied by proof of actual practical experience in landscape architectural work of a grade and character satisfactory to the board. Each complete year of study in an approved college or school of landscape architecture shall be accepted in lieu of one year of practical experience, and the applicant shall submit evidence of sufficient additional acceptable experience to total five years of combined education and practical experience. The master's or doctoral degree in landscape architecture shall fulfill the requirements for five years combined education and practical experience. The applicant shall also submit proof of one additional year of practical experience sufficient to total six years of combined education and practical experience. In lieu of graduation from an accredited college or school of landscape architecture, and the practical experience in addition thereto, an applicant may be admitted to the examination upon presenting evidence of at least eight years of actual practical experience in landscape architectural work of a grade and character satisfactory to the board. In order to qualify for the exemption from the requirement to obtain a degree in landscape architecture based on eight years of practical experience, an applicant must have begun accepting practical experience prior to August 1, 2012.

(3) Is a citizen of the United States or, if not a citizen of the United States, is a person who is legally present in the United States with appropriate documentation from the federal government.



Section 34-17-22 - Examinations - Schedule; conduct.

Examinations for the license shall be held by the board at least once each year. The board shall adopt rules and regulations covering the subjects and scope of the examinations, shall publish appropriate announcements and shall conduct the examinations at the times designated. Except as hereinafter provided in this chapter to the contrary, every applicant for licensing as a landscape architect shall be required, in addition to all other requirements, to establish by a board approved examination, which may be digital, his or her competence to plan, design, specify, and supervise the installation of landscape projects. Each board approved examination may be supplemented by such oral examinations as the board shall determine.



Section 34-17-23 - Examinations - Exemptions.

The board may exempt from examination an applicant who holds a license of certificate to practice landscape architecture issued to him or her upon examination by a legally constituted board of examiners of any other state or Washington, D.C. or any other territory or possession under the control of the United States; provided, that such requirements of the state in which the applicant is registered are equivalent to those of this state.



Section 34-17-24 - Fees - Payment; receipt.

(a) Every landscape architect shall pay an annual license fee to the board. The fee shall be due and payable on the first day of January of each year and shall become delinquent after the thirty-first day of January.

(b) If the annual license fee is not paid before it becomes delinquent a penalty of $50.00 shall be added to the amount thereof per year.

(c) If the annual license fee and penalty are not paid before the fifteenth day of March in the year in which they become due, the landscape architect's certificate shall be suspended from and after the expiration of 30 days from the date of mailing of notice of such delinquency by registered or certified mail, return receipt requested, postage prepaid and addressed to the landscape architect at his or her address as it appears on the records of the board. The notice of delinquency shall state that upon the expiration of time herein allowed his or her certificate will be suspended unless, within that time, the annual license fee and penalty are remitted.

(d) After the certificate has been suspended, it may be reinstated upon the payment of the annual license fee and such proof of the landscape architect's qualifications as may be required in the sound discretion of the board.

(e) The board shall issue a receipt to each landscape architect promptly upon payment of the annual license fee.



Section 34-17-25 - Fees - Amount.

The fees prescribed by this chapter shall be in the following amounts:

(1) The fee for application to the board is seventy-five dollars ($75).

(2) The fee for examination or reexamination shall be in an amount as established by the board in order to cover all costs of examination, but in no event shall the fee exceed the actual cost of preparing and administering the examination.

(3) The fee for an original certificate is fifty dollars ($50).

(4) The fee for a duplicate certificate is fifty dollars ($50).

(5) The annual license fee is one hundred fifty dollars ($150).

(6) The penalty fee is fifty dollars ($50), as provided in Section 34-17-24.

(7) The fee for administration of the supplemental examination on the statutes governing the practice of landscape architecture in Alabama is one hundred fifty dollars ($150).



Section 34-17-26 - Reciprocity.

The board, subject to the provisions of this chapter and the rules and regulations of the board promulgated thereunder prescribing the qualifications for a landscape architect license, may permit the practice of landscape architecture in this state under a landscape architect license issued under the laws of any other state or country, upon payment of the current fee established by the board, and upon submission of all of the following evidence satisfactory to the board:

(1) That the other state or country maintained a system and standard of qualifications and examinations for a landscape architect license which were substantially equivalent to those required in this state at the time the license was issued by the other state or country.

(2) That the other state or country gives similar recognition and endorsement to landscape architect licenses of this state.



Section 34-17-27 - Exemptions.

This chapter shall not be construed to require licensing in the following cases:

(1) The practice of landscape architecture by any person who acts under the supervision of a registered landscape architect or by an employee of a person lawfully engaged in the practice of landscape architecture and who in either event does not assume responsible charge of design or supervision;

(2) The practice of architecture by a duly registered professional architect and the doing of landscape architectural work by a registered architect or by an employee under supervision of a registered architect, when such work is incidental to their practice;

(3) The practice of engineering by a duly registered professional engineer and the doing of landscape architectural work by a registered engineer or by an employee under supervision of a registered engineer, when such work is incidental to their practice;

(4) The practice of surveying by a duly registered professional land surveyor and the doing of landscape architectural work by a registered professional land surveyor or by an employee under supervision of a registered professional land surveyor, when such work is incidental to their practice;

(5) The practice of landscape architecture by employees of the United States government while engaged within this state in the practice of landscape architecture for the government;

(6) The practice of planning as customarily done by regional or urban planners;

(7) The practice of arborists, foresters, gardeners, home builders, and horticulturists; or

(8) The practice of any nurseryman, general or landscape contractor, such practice to include design, planning, location, and arrangements of plantings or other ornamental features.









Chapter 17A - MARRIAGE AND FAMILY THERAPISTS.

Section 34-17A-1 - Short title.

This chapter shall be known and may be cited the "Marriage and Family Therapy Licensure Act."



Section 34-17A-2 - Legislative intent.

(a) Marriage and family therapy in the State of Alabama is declared to be a professional practice which affects the public safety and welfare and requires appropriate regulation and control in the public interest.

(b) It is the intent of this chapter to establish a regulatory agency, structure, and procedures which will ensure that the public is protected from the unprofessional, improper, unauthorized, and unqualified practice of marriage and family therapy.



Section 34-17A-3 - Definitions.

As used in this chapter, the following words have the following meanings:

(1) ADVERTISE. The issuing or causing to be distributed any card, sign, or device to any person; or the causing, permitting, or allowing any sign or marking on or in any building, radio or television, transmission or broadcast, or advertising by any media or other means designed to secure public attention.

(2) BOARD. The Alabama Board of Examiners in Marriage and Family Therapy.

(3) MARRIAGE AND FAMILY THERAPIST. A person to whom a valid, current license has been issued pursuant to this chapter.

(4) PERSON. Any individual, firm, corporation, partnership, organization, political body, or other entity.

(5) PRACTICE OF MARRIAGE AND FAMILY THERAPY. The process of providing professional marriage and family therapy to individuals, couples, and families, either alone or in a group. The practice of marriage and family therapy utilizes established principles that recognize the interrelated nature of the individual problems and dysfunctions in family members in order to assess, understand, and treat emotional and mental problems. Marriage and family therapy includes, without being limited to, individual, group, couple, sexual, family, and divorce therapy, whether the services are offered directly to the general public or through organizations, either public or private, for a fee or other compensation. Marriage and family therapy is a specialized mode of treatment for the purpose of resolving emotional problems and modifying intrapersonal and interpersonal dysfunctions. The terms "assess" and "treat" as used in this subdivision, when considered in isolation or in conjunction with the rules of the board, shall not be construed to permit the performance of any act which marriage and family therapists are not educated and trained to perform, including, but not limited to, administering and interpreting psychological tests, intellectual, neuropsychological, personality, and projective instruments, admitting persons to hospitals for treatment for the foregoing conditions, treating persons in hospitals without medical supervision, prescribing medicinal drugs, authorizing clinical laboratory procedures or radiological procedures, or use of electroconvulsive therapy. In addition, this definition shall not be construed to permit any person licensed pursuant to this chapter to describe or label any test, report, or procedure as "psychological," or as a "psychological evaluation."

(6) QUALIFIED SUPERVISION. The supervision of clinical services in accordance with standards established by the board. The supervisor shall be recognized by the board as an approved supervisor.

(7) RECOGNIZED EDUCATIONAL INSTITUTION. Any educational institution which grants a bachelor's, master's, or doctoral degree and which is recognized by the board and by a regional educational accrediting body or a postgraduate training institute accredited by the Commission on Accreditation for Marriage and Family Therapy Education.

(8) USE A TITLE OR DESCRIPTION. To hold oneself out to the public as having a particular status by means of stating on signs, mailboxes, address plates, stationery announcements, calling cards, or other instruments of professional identification.



Section 34-17A-4 - Acts prohibited.

Except as otherwise provided, on or after July 1, 1998, it shall be a Class B misdemeanor for a person to do any of the following unless licensed pursuant to this chapter:

(1) Advertise that he or she performs marriage and family therapy or marriage and family counseling services.

(2) Use a title or description such as "marital or marriage therapist, counselor, advisor, or consultant," or "family therapist, counselor, advisor, or consultant," or any other name, style, or description denoting that the person is a marriage and family therapist.

(3) Practice marriage and family therapy.



Section 34-17A-5 - Exemptions.

(a) The following persons shall be exempt from this chapter:

(1) A person practicing marriage and family therapy as part of his or her duties as an employee of a recognized educational institution; a federal, state, county, or municipal governmental institution or agency; a public corporation authorized by Section 22-51-2, which is certified by the Alabama Department of Mental Health pursuant to a contract with the State of Alabama; or an organization that is nonprofit while performing those duties for which the employee was employed by the institution, agency, facility, or organization.

(2) A person who is a marriage and family therapy intern or person preparing for the practice of marriage and family therapy under qualified supervision in a training institution or facility or supervisory arrangement recognized and approved by the board, provided, that he or she is designated by title as a "marriage and family therapy intern," "marriage therapy intern," "family therapy intern," or another title clearly indicating a training status. A person who is completing his or her two-year postgraduate supervision shall be designated as an associate before applying for his or her license as a marriage and family therapist.

(3) A psychologist, properly licensed by the State of Alabama, who is practicing within the scope of his or her expertise.

(4) A professional counselor, properly licensed by the State of Alabama, who is practicing within the scope of his or her expertise.

(5) A licensed certified social worker, properly licensed by the State of Alabama, who is practicing within the scope of his or her expertise.

(6) A minister of religion or a nurse when practicing within the scope of his or her expertise.

(b) Nothing in this chapter shall be construed to prevent qualified members of other licensed professional groups, including, social workers, attorneys, psychiatric nurses, psychologists, physicians, or professional counselors, or members of the clergy, from providing or advertising that they provide marriage and family therapy or counseling consistent with the accepted standards of their respective professions.

(c) Nothing in this chapter shall be construed to permit marriage and family therapists licensed pursuant to this chapter to administer, dispense, or prescribe drugs, or in any manner engage in the practice of medicine as defined by the laws of this state.



Section 34-17A-6 - Creation of board; composition; vacancies; removal.

(a) There is created the Alabama Board of Examiners in Marriage and Family Therapy. The board shall consist of five members who are citizens of this state and appointed by the Governor. In appointing members to the board, the Governor shall select those persons whose appointments would ensure that, to the extent possible, the membership of the board reflects the geographic, gender, and racial diversity of the state as a whole. The board shall perform the duties and have the powers as prescribed and conferred by this chapter. No member of the board shall be civilly liable for any act performed in good faith for the performance of his or her duties as a member of the board.

(b) The professional membership of the board shall be licensed pursuant to this chapter.

(c) Vacancies on the board shall be filled for the remainder of the unexpired term. Members of the board shall serve until their successors are appointed and have qualified. Board members shall be ineligible for reappointment for a period of three years following completion of their five-year term.

(d) Appointments to the board shall be made by the Governor as provided in this subsection. Not later than October 1 of each year, the Board of Directors of the Alabama Association for Marriage and Family Therapy shall submit to the Governor the names of two qualified candidates for each position on the board to be vacated by reason of expiration of a term of office. From the two candidates, the Governor shall appoint one member to serve on the board for a term of five years. Other vacancies occurring on the board shall be filled for the unexpired term by appointment of the Governor from two candidates for each vacancy submitted by the Alabama Association for Marriage and Family Therapy within 30 days after the vacancy occurs. Composition of the board shall consist of one public member, one marriage and family therapy educator, and three practicing marriage and family therapists.

(e) The Governor may remove a member of the board only for neglect of duty, malfeasance, or conviction of a felony or crime of moral turpitude while in office. Notwithstanding the foregoing, no member may be removed until after a public hearing of the charges against him or her, and at least 30 days' prior written notice to the accused member of the charges against him or her and of the date fixed for the hearing. No board member shall participate in any matter before the board in which he or she has a pecuniary interest, personal bias, or other similar conflict of interest.



Section 34-17A-7 - Employees; meetings; powers.

(a) The board may employ a director, secretary, attorneys, experts, and other employees as it may from time to time find necessary for the proper performance of its duties, and for whom the necessary funds are appropriated.

(b) The board shall elect annually a chair and a vice chair. Each member shall receive the same per diem and travel allowance as state employees for each day of attendance at an official meeting of the board. The board shall hold at least one regular meeting each year. Additional meetings may be held at the discretion of the chair or at the written request of any two members of the board. A majority of the current appointed members of the board shall constitute a quorum.

(c) The board shall examine and pass on the qualifications of all applicants and shall issue a license to each successful applicant attesting to his or her professional qualifications as a marriage and family therapist. The board shall adopt a seal which shall be affixed to all licenses issued by the board. The board may authorize expenditures deemed necessary to carry out this chapter from the fees which it collects and other available appropriations, but in no event shall expenditures exceed the revenues of the board during any fiscal year. The board may accept grants from foundations, individuals, and institutions to carry on its function.

(d) By rule, the board shall assess and collect fees as required for the enforcement of this chapter.



Section 34-17A-8 - Application.

(a) Each applicant for licensure as a practicing marriage and family therapist shall submit to the board a completed application on forms prescribed by the board. The completed application shall contain the following information:

(1) Satisfactory evidence that the applicant is of good moral character and has not engaged or is not engaged in any practice or conduct that would make the applicant ineligible to receive a license pursuant to Section 34-17A-14.

(2) Satisfactory evidence that the applicant meets the education and experience requirements for licensure pursuant to Section 34-17A-10.

(3) Other information that the board may require.

(b) Applicants also shall pass an examination which has been approved by the board and shall be citizens of the United States or, if not citizens of the United States, legally present in the United States with appropriate documentation from the federal government.



Section 34-17A-9 - Education and experience requirements (prior to July 1, 1998)

Repealed by Act 2006-540, p. 1243, §2, effective July 1, 2006.



Section 34-17A-10 - Education and experience requirements.

The following education and experience requirements apply to all applicants for licensure who submit a completed application:

(1) Educational requirements: A master's degree or a doctoral degree in marriage and family therapy from a recognized educational institution, or a graduate degree in an allied field from a recognized educational institution and graduate level course work in marriage and family therapy.

(2) Experience requirements: Successful completion of two calendar years of work experience in marriage and family therapy under qualified supervision, as determined by the board, following receipt of a qualifying degree.



Section 34-17A-11 - Examinations.

The board shall approve applicants for an examination at least once a year at a time and place designated by the board. Examinations shall include questions in theoretical and applied fields as the board deems most suitable to test the knowledge and competence of the applicant to engage in the practice of marriage and family therapy.



Section 34-17A-12 - Persons licensed or certified in other states.

The board shall issue a license by examination of credentials to any person licensed or certified as a marriage and family therapist in another state which has requirements for licensure that are equivalent to or exceed the requirements of this state, provided the applicant submits an application on forms prescribed by the board and pays the original licensure fee prescribed by this chapter.



Section 34-17A-13 - Fees; duration of license; renewal.

(a) A fee, in an amount to be determined by the board, shall be paid to the board for original licensure.

(b) Licenses shall be valid for two years and shall be renewed biennially prior to the expiration date. The amount of the renewal fee shall be determined by the board. Any applicant for renewal of a license that has expired shall also be required to pay a late renewal fee determined by the board.

(c) On or before October 1 of the year preceding expiration of a license, the secretary of the board shall forward to the holder of the license a form of application for renewal thereof. No license shall be renewed unless the renewal request is accompanied by satisfactory evidence of the completion during the previous 24 months of relevant professional and continued educational experience. Upon the receipt of the completed application form, evidence of satisfactory professional and continued educational experience, and the renewal fee, the secretary shall issue a new license for the renewal period.

(d) Necessary administrative fees may be charged by the board, including, but not limited to, reasonable costs for copying, labels, and lists. Examination and license fees may be adjusted as the board shall deem appropriate.



Section 34-17A-14 - Disciplinary actions.

(a) The board may deny, revoke, or suspend a license granted pursuant to this chapter or otherwise discipline a licensee on any of the following grounds:

(1) Conviction of a crime which the board determines to be of a nature as to render the person convicted unfit to practice marriage and family therapy. The board shall compile, maintain, and publish a list of the crimes.

(2) Violation of ethical standards of a nature as to render the person found by the board to be unfit to practice marriage and family therapy. The board shall publish and maintain the ethical standards.

(3) Fraud or misrepresentation in obtaining a license.

(4) Other just and sufficient cause which renders a person unfit to practice marriage and family therapy as promulgated by the rules of the board.

(b) Upon finding that a person governed by this chapter has practiced marriage and family therapy, advertised that he or she performs marriage and family therapy or such counseling services, or utilized a title or description denoting that he or she is a marriage and family therapist, without having first obtained a license, the board may do any of the following:

(1) Impose an administrative fine of not more than one thousand dollars ($1,000).

(2) Issue a cease and desist order.

(3) Petition the circuit court of the county where the act occurred to enforce the cease and desist order and collect the assessed fine.

(c) No license may be denied, suspended, or revoked or an individual otherwise disciplined for the reasons set forth in subsections (a) and (b) without prior notice and opportunity for hearing, except that the board may, without prior notice of hearing, suspend for up to one year the license of any person convicted of a crime as set forth in subdivision (1) of subsection (a). The burden of proof shall be on the board in any proceeding to suspend or revoke a license. No license may be denied, suspended, or revoked or an individual otherwise disciplined pursuant to this section except by vote of a majority of the board membership.

(d) Any person may file a complaint with the board seeking denial, suspension, or revocation of a license issued or to be issued by the board or seeking to otherwise discipline an individual for any violation of this chapter or the rules and regulations promulgated by the board. Complaints shall be in a form prescribed by the board. If the board determines that a complaint alleges facts which, if true, would require disciplinary action or denial, revocation, or suspension of a license, it shall promptly institute a hearing. Whenever the board is of the opinion that a complaint does not state facts which warrant a hearing, the complaint may be dismissed. The board may institute a hearing for disciplinary action or for denial, suspension, or revocation of a license on its own motion.

(e) Any person may be permitted to intervene and participate in board hearings on disciplinary action or denial, suspension, or revocation of licenses upon a showing of an interest in the proceedings.

(f) Any person whose license has been suspended or revoked may apply to the board for vacation of the suspension or reinstatement of the license.

(g) In addition to any other disciplinary action, the board may levy and collect administrative fines for violations of this chapter or the rules and regulations of the board in an amount not to exceed one thousand dollars ($1,000) for each violation.



Section 34-17A-15 - Administrative procedure.

(a) The board shall conduct its proceedings in accordance with this chapter and the Alabama Administrative Procedure Act, Sections 41-22-1 to 41-22-27, inclusive. Any person may be heard by the board in person or by an attorney. Every vote and official act of the board shall be entered on record. All hearings and rule-making proceedings shall be open to the public. A stenographic record shall be made of every hearing before the board.

(b) The board may administer oaths and take testimony in all matters relating to its duties. The board shall be the sole agency in this state empowered to certify concerning competence in the practice of marriage and family therapy, and the sole board empowered to license for the practice of marriage and family therapy.



Section 34-17A-16 - Promulgation of rules, regulations, and procedures.

The board shall establish rules, regulations, and procedures as are necessary to the exercise of its functions under this chapter. All rules and regulations shall be promulgated by the board pursuant to the Administrative Procedure Act, Sections 41-22-1 to 41-22-27, inclusive, only after public notice and an opportunity to participate in the rule-making has been afforded all interested persons. Any person, association, corporation, or agency of government shall be permitted to participate in board rule-making proceedings.



Section 34-17A-17 - Judicial review.

(a) A person who has exhausted all administrative remedies available within the board and who is aggrieved by a final decision of the board is entitled to judicial review. A preliminary, procedural, or intermediate board action or ruling is immediately reviewable only if review of the final board action would not provide an adequate remedy.

(b) A proceeding for review is instituted by filing a petition in the Circuit Court of Montgomery County within 30 days after service of the final decision of the board. Copies of the petition for review shall be served upon the board and the parties of record.

(c) The filing of the petition does not stay enforcement of the decision of the board. The board may grant, or the reviewing court may order, a stay upon appropriate terms.

(d) The review shall be conducted by the court without a jury and shall be confined to the record.

(e) The court shall not substitute its judgment for that of the board as to the weight of the evidence on questions of fact. The court may affirm the decisions of the board or remand the case for further proceedings.

(f) The court may reverse or modify the decision of the board if substantial rights of the appellant have been prejudiced because the disciplinary action of the board involves any of the following circumstances:

(1) A violation of constitutional or statutory provisions.

(2) An excess of the statutory authority of the board.

(3) An unlawful procedure.

(4) An error of law.

(5) A finding unsupported by substantial evidence on the record as a whole.

(6) A finding that is arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.



Section 34-17A-18 - Expert witnesses.

(a) In any proceeding before the board involving the granting, suspension, or revocation of a license or in other proceedings in which expert testimony relating to the practice of marriage and family therapy is necessary, the board shall hear evidence from a qualified expert witness or witnesses selected by the parties.

(b) An expert witness who testifies in a board proceeding shall be compensated by the party requesting the testimony. An expert witness selected to testify on behalf of the board, when it is a party to a proceeding, who is an employee of an agency of the State of Alabama, or any of its political subdivisions, shall be permitted to testify without loss of income or other benefits.



Section 34-17A-19 - Additional remedy.

As an additional remedy, the board may proceed in the Circuit Court of Montgomery County to enjoin and restrain any unlicensed person from violating the prohibitions of this chapter. The board shall not be required to post bond.



Section 34-17A-20 - Violation.

After July 1, 1998, any person who violates this chapter shall be guilty of a Class B misdemeanor.



Section 34-17A-21 - Therapists - Privileged communications; exceptions.

For the purpose of this chapter, the confidential relations and communications between licensed marriage and family therapists and clients are placed upon the same basis as those provided by law between attorney and client, and nothing in this chapter shall be construed to require any such privileged communication to be disclosed, except in the following circumstances:

(1) As mandated by law.

(2) To prevent a clear and immediate danger to a person or persons.

(3) Where the therapist is a defendant in a civil, criminal, or disciplinary action arising from the therapy, in which case client confidences may be disclosed only in the course of that action.

(4) Where the client is a defendant in a criminal proceeding and the use of the privilege would violate the defendant's right to a compulsory process or the right to present testimony and witnesses in his or her own behalf, or both.

(5) If there is a waiver previously obtained in writing, the information may be revealed only in accordance with the terms of the waiver. In circumstances where more than one person in a family receives therapy conjointly, each family member who is legally competent to execute a waiver shall agree to the waiver referred to in this subdivision. Without a waiver from each family member legally competent to execute a waiver, a therapist may not disclose information received from any family member.

(6) Where there is a duty to warn under the limited circumstances set forth in Section 34-17A-23.



Section 34-17A-22 - Therapists - Testimony in alimony or divorce actions.

If both parties to a marriage have obtained marriage and family therapy by a licensed marriage and family therapist, the therapist shall not be competent to testify in an alimony or divorce action concerning information acquired in the course of the therapeutic relationship. This section shall not apply to custody actions.



Section 34-17A-23 - Therapists - Duties and liability.

(a) There shall be no monetary liability on the part of, and no cause of action shall arise against, any person who is a licensed marriage and family therapist in failing to predict and warn of and protect from a patient's violent behavior except where the patient has communicated to the marriage and family therapist a serious threat of physical violence against a reasonably identifiable victim or victims.

(b) The duty to warn of or to take reasonable precautions to provide protection from violent behavior arises only under the limited circumstance specified in subsection (a). The duty shall be discharged by the marriage and family therapist if reasonable efforts are made to communicate the threat to the victim or victims and to a law enforcement agency.

(c) No monetary liability and no cause of action may arise under this chapter against any person who is a licensed marriage and family therapist under this chapter for confidences disclosed to third parties in an effort to discharge duty arising pursuant to subsection (a) according to subsection (b).



Section 34-17A-24 - Annual report.

Repealed by Act 2006-540, p. 1243, §2, effective July 1, 2006.



Section 34-17A-25 - Alabama Board of Examiners in Marriage and Family Therapy Fund.

There is established a separate revenue trust fund in the State Treasury to be known as the "Alabama Board of Examiners in Marriage and Family Therapy Fund." All receipts and disciplinary fines collected by the board under this chapter shall be deposited in this fund and used only to implement this chapter. Monies shall be disbursed only by warrant of the State Comptroller upon the State Treasury, upon itemized vouchers approved by the chair of the board or an authorized designee. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts stipulated in general appropriations bills and other appropriations bills.



Section 34-17A-26 - Sunset provision.

The board shall be an enumerated board pursuant to Sections 41-20-1 to 41-20-16, inclusive, and shall be reviewed at the same time as the State Board of Medical Examiners.






Chapter 18 - MEDICAL TECHNICIANS.

Article 1 - General Provisions.

Section 34-18-1 - "Medical technician" defined.

A "medical technician," within the meaning of this chapter, is a person who is engaged in the practice of standardized or experimental technical procedures, the results of which are interpreted by the physician in the diagnosis of disease; provided, that this shall not apply to assistants employed by physicians to make laboratory tests whose results are to be used by such physicians in their private practice of medicine and who assume responsibility for the work so performed.



Section 34-18-2 - Training schools for medical technicians.

Any training school for medical technicians which is listed and approved by the Council on Medical Education and Hospitals of the American Medical Association shall be deemed an approved training school within the meaning hereof. If not so listed and approved, the question of whether such training school has the standing and qualifications to meet the requirements of an approved training school within the meaning of this chapter shall be determined by the State Board of Censors of the Medical Association of the State of Alabama. The Board of Censors shall not approve for the purpose of this chapter any training school unless the same is an institution laboratory (hospital, school, public health laboratory, biological laboratory, clinical laboratory) whose laboratory procedures are under the guidance of a qualified director and which maintains adequate equipment and space as well as a variety of specimens which must number not less than 1,500 per month; provided, that the Board of Censors may approve institution laboratories which provide less than 1,500 specimens per month by requiring of applicants who have received their training thereat a proportionately longer period of training. In the case of hospital or clinical laboratories, the director of the laboratory must be a physician-pathologist; in the case of Board of Health laboratories, the director of the laboratory must hold a Ph.D., or a doctor of medicine degree; provided further, that the Board of Censors may approve institution laboratories which provide less than 1,500 specimens per month, by requiring of applicants who have received their training thereat a proportionately longer period of training.



Section 34-18-3 - Penalties for violations of chapter.

Any person practicing as a medical technician except under the immediate direction of a qualified doctor of medicine, or who violates any of the provisions of this chapter, or who shall willfully make any false representation to the board in applying for a certificate shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than $10 and not more than $500.






Article 2 - Registration.

Section 34-18-20 - "Registered medical technician" defined.

A medical technician who has received his or her certificate, currently in force as in this chapter provided, shall be styled and known as a "registered medical technician" (R.M.T.). No other person shall assume the title "registered medical technician" or any other letter or figures to indicate he or she is a registered medical technician. It shall be unlawful for any person to practice in this state as a registered medical technician without a certificate currently in force as provided for in this chapter.



Section 34-18-21 - Registration upon examination; educational requirements, etc.

Any person desiring to obtain a certificate of registration as a registered medical technician (R.M.T.) under the provisions of this chapter shall first make application in writing to the board and pay to the secretary-treasurer an application fee of $10. Such applicant shall thereafter appear before the Board of Examination at the time set therefor. Upon such examination the board shall determine that the applicant is over 19 years of age, of good moral character, and has received the minimum preliminary educational requirements. The minimum educational prerequisites shall be high school graduation or its equivalent and one year of college scholastic and laboratory work with credits in chemistry, bacteriology, and biology. The board shall also determine that the applicant has satisfactorily completed a full 12 months' instruction in an approved training school for medical technicians, or has received prior to the year 1938 an apprenticeship instruction of at least one year under a qualified physician-pathologist who is listed by the Council on Medical Education and Hospitals of the American Medical Association. If the applicant meets the foregoing requirements, the board shall then proceed to examine the applicant in the various departments of laboratory methods: Urinalysis, hematology, clinical bacteriology, clinical parasitology, histopathologic, technic, biochemistry, and serology. If the applicant shall pass the examination to the satisfaction of the board, the board shall cause the name of the applicant to be entered upon the register kept for the purpose and shall cause to be issued to the applicant a certificate of registration authorizing him or her to practice the profession of medical technology in this state as a registered medical technician.



Section 34-18-22 - Registration without examination.

Registered medical technicians from other states may be registered without examination upon making application therefor, and upon furnishing evidence satisfactory to the board that they possess the qualifications prescribed by this chapter, or the equivalent thereof, and upon payment of a registration fee of $10.



Section 34-18-23 - Form of certificate.

The certificate of registration herein provided for shall be in such form as may be prescribed by the board and shall be signed by the president and secretary-treasurer, and the seal of the board shall be affixed.



Section 34-18-24 - Annulment or revocation of certificate.

The board shall have the power to annul and revoke any certificate of registration for incompetency, intemperance, immorality, or unprofessional conduct on the part of the holder of such certificate, after a full and fair investigation and hearing of the charges preferred. Such charges shall be submitted in writing and under oath, and 30 days prior to the hearing thereof a copy of the charges shall be furnished the accused together with a written notice of the time and place where the charges will be heard and determined. The president and secretary-treasurer of the board are hereby empowered to administer oaths to the witnesses at any such hearing, and all witnesses shall be sworn and shall be subject to prosecution for perjury as provided by law; and the accused shall be entitled to representation by council. No revocation shall be made except upon a majority vote of the full board, and upon the revocation of any certificate same shall be null and void, and the secretary-treasurer shall strike the name of the holder thereof from the roll of registered medical technologists.



Section 34-18-25 - Renewal; reinstatement.

The certificate of each registered medical technician shall be annually renewed during the months of October, November, and December. Upon making application for renewal, the applicant shall pay to the board a renewal fee of $1. The failure of any registered medical technician to thus procure a renewal certificate before January 1 of each year shall automatically forfeit his or her right to practice in the State of Alabama as a registered medical technician. Any person who has forfeited his or her rights as in this section provided may obtain reinstatement by making explanation or excuse satisfactory to the board for failure to comply with the provisions hereof, and upon payment of a fee of $2 for the current year.






Article 3 - Board of Medical Technicians Examiners.

Section 34-18-40 - Composition; qualifications of members.

The Board of Medical Technicians Examiners for the State of Alabama shall consist of five members who shall be appointed by the Governor, three of whom shall be medical technicians of not less than five years' experience, one of whom shall be a physician and one a physician-pathologist.



Section 34-18-41 - Appointment.

The Alabama Association of Medical Technicians, through its executive committee, shall submit to the Governor a list containing the names of two regular physicians who are properly qualified as to training, licensure, and ethical standing, two physician-pathologists who are listed by the Council on Medical Education and Hospitals of the American Medical Association and six medical technicians who, in addition to two years' college instruction, shall have completed a full internship in a school of training listed and approved by the Council on Medical Education and Hospitals of the American Medical Association, or approved by the Alabama State Board of Censors, or who, prior to the time of appointment, had served an apprenticeship instruction of at least one year under a qualified physician-pathologist, and who shall have been engaged in medical technology for not less than five years after completion of training; and the Governor shall appoint the members of the board from the names on the list.



Section 34-18-42 - Term of office; vacancy.

Each member of the board shall serve for a term of three years and until his or her successor is appointed and qualified. Upon the expiration of the term of a member of the board, the Governor shall appoint his or her successor by the same procedure and in the same manner as the original appointment was made; except, that the names of the medical technicians submitted to the Governor for appointment to the board shall be those only of registered medical technicians, as provided for in this chapter. Any vacancy occurring on the board by reason of death, resignation, or otherwise, shall in like manner be filled by appointment of the Governor for such unexpired term.



Section 34-18-43 - Officers of board; seal; rules and regulations.

The members of the board shall, as soon as organized and annually thereafter in the month of October, select from their number a president and a secretary-treasurer. The board shall adopt a seal which shall contain appropriate words, and the imprint of such seal shall be placed on all certificates and also on such documents as the board shall direct. The board shall be charged with the duty and responsibility of carrying into effect the purposes and objects of this chapter and to that end, in addition to the specific duties herein set out, shall have full power and authority to make rules to govern its proceedings, and to adopt such measures and take such action generally in all matters pertaining to the operation of this chapter, not inconsistent with the provisions hereof, as to the board shall appear advisable.



Section 34-18-44 - Record of meetings; register of applicants.

The secretary-treasurer shall keep a record of all meetings of the board and an official register of all applicants for registration under the provisions of this chapter, and shall perform such other duties as may be prescribed by the board. The register shall show the name, age, nativity, and place of residence of each applicant, and also whether the applicant was examined, registered, or rejected under the provisions hereof; and the register shall be prima facie evidence of all matters therein contained and shall be open at all reasonable times to public inspection.



Section 34-18-45 - Receipts and disbursements by secretary-treasurer; bond; annual report.

All moneys received for fees or otherwise under the provisions of this chapter shall be received by the secretary-treasurer and shall be handled and disbursed by such officers in such manner and for such purposes as may be prescribed by the board. The secretary-treasurer shall give bond payable to the board in such sum as the board may direct, conditioned to discharge the duties of the office according to law, which bond shall be approved by the president and the premium therefor paid by the board out of its funds. The secretary-treasurer shall make an annual report to the board, including a financial statement, and containing an itemized statement of all receipts and disbursements and such other information as the board may require.



Section 34-18-46 - Meetings; quorum.

The board shall meet at least once in each year for the purpose of holding examinations as in this chapter provided and at such other times as the board may deem expedient. Special meetings of the board shall be called by the secretary-treasurer upon request of the president, or upon the written request of any two members of the board. Three members of the board shall constitute a quorum. Notice of each meeting shall be given each member of the board at least three days before the date of such meeting, and notice of each meeting called for the purpose of holding examinations shall be given to the public press and by mail to each applicant for examination and to every approved training school in Alabama at least 30 days prior to the date of such meeting.



Section 34-18-47 - Compensation and expenses; fund for enforcement of chapter.

The secretary-treasurer shall receive a salary commensurate with the duties performed, to be fixed by the board; and each member of the board shall be reimbursed for all expenses necessarily incurred in attending meetings of the board. All fees collected by the board shall be placed to the credit of a fund which is hereby appropriated solely for the use of the board in the execution of an enforcement of the provisions of this chapter, and the payment of salaries, expenses, and other costs herein provided for; provided, that no part of the cost and expense shall be paid out of the treasury. Any funds remaining on hand after the payment of costs and expenses as in this chapter provided may be used by the board for the purpose of elevating the standards of schools of training for medical technicians and of promoting the educational and professional standards of medical technicians and of medical technology in this state.









Chapter 19 - MIDWIVES.

Section 34-19-2 - Definitions.

Repealed by Act 2017-383, § 5, effective August 1, 2017.



Section 34-19-3 - License for practice of nurse midwifery required; continuation of practice of lay midwifery.

Repealed by Act 2017-383, § 5, effective August 1, 2017.



Section 34-19-4 - Application for license.

Repealed by Act 2017-383, § 5, effective August 1, 2017.



Section 34-19-5 - Issuance, renewal, suspension, and revocation of licenses; fee.

Repealed by Act 2017-383, § 5, effective August 1, 2017.



Section 34-19-6 - Practices which may be performed by licensees - Generally.

Repealed by Act 2017-383, § 5, effective August 1, 2017.



Section 34-19-7 - Practices which may be performed by licensees - Restrictions generally.

Repealed by Act 2017-383, § 5, effective August 1, 2017.



Section 34-19-8 - Practices which may be performed by licensees - Attendance, etc., in cases of abnormal childbirth; location of deliveries.

Repealed by Act 2017-383, § 5, effective August 1, 2017.



Section 34-19-9 - Designation of midwife certification on professional nursing license.

Repealed by Act 2017-383, § 5, effective August 1, 2017.



Section 34-19-10 - Promulgation of rules and regulations, procedures, standards, etc., for nurse midwives.

Repealed by Act 2017-383, § 5, effective August 1, 2017.






Chapter 20 - NURSING HOME ADMINISTRATORS.

Section 34-20-1 - Definitions.

For purposes of this chapter, the following words and phrases shall have the respective meanings ascribed by this section:

(1) BOARD. The Board of Examiners of Nursing Home Administrators of the State of Alabama.

(2) EXAMINER. A member of the Board of Examiners of Nursing Home Administrators of the State of Alabama.

(3) SECRETARY. The Secretary of the Board of Examiners of Nursing Home Administrators of the State of Alabama.

(4) NURSING HOME ADMINISTRATOR. Any individual who is charged with the general administration of a nursing home, whether or not such individual has an ownership interest in such home and whether or not his or her functions and duties are shared with one or more other individuals.

(5) PROVISIONAL LICENSE. A temporary license issued to a provisional nursing home administrator by the Board of Examiners of Nursing Home Administrators.

(6) PROVISIONAL NURSING HOME ADMINISTRATOR. An individual who has been issued a provisional license by the Board of Examiners of Nursing Home Administrators of the State of Alabama.

(7) PRACTICE OF NURSING HOME ADMINISTRATION. The planning, organizing, directing, and control of the operation of a nursing home.

(8) NURSING HOME. Any institution or facility defined as such for licensing purposes under state law.



Section 34-20-2 - License required.

No nursing home in the state may operate unless it is under the supervision of an administrator who holds a currently valid nursing home administrator's license, or provisional license, issued by the Board of Examiners of Nursing Home Administrators. No person shall practice or offer to practice nursing home administration in this state or use any title, sign, card, or device to indicate that he or she is a nursing home administrator unless such person shall have been duly licensed as a nursing home administrator or as a provisional nursing home administrator. In the event a nursing home administrator dies, unexpectedly resigns, becomes incapacitated, or has his or her license revoked, the person or persons then responsible for the management of the nursing home shall immediately notify the Board of Examiners of Nursing Home Administrators and the agency issuing the nursing home license and shall be allowed a reasonable period of time, in accordance with policies adopted by the board, to be established by the agency issuing the nursing home license, not to exceed 180 days from the date of the death, unexpected resignation, incapacitation, or revocation of the license of the nursing home administrator in which to replace the administrator. During the reasonable period of time, the board may issue an emergency permit to a person performing the functions of administrator in such nursing home without being in violation of the provisions of this chapter.



Section 34-20-4 - Board of Examiners of Nursing Home Administrators - Generally.

(a) There is a Board of Examiners of Nursing Home Administrators composed of seven members, six original members as set out in this subsection, and an additional consumer member as set out in subsection (b). The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The six original members shall be composed as follows: Three members shall be nursing home administrators duly licensed and registered under this chapter; one member shall be a physician, licensed under the laws of the State of Alabama, who is actively concerned in a practice with the care of chronically ill and infirm, aged patients; one member shall be a hospital administrator; and one member shall be a registered nurse, licensed in Alabama, who has five years' experience as a geriatric nurse and who is actively serving as a director of nursing in a geriatric facility.

(b) Within 30 days following April 6, 1993, the Governor shall appoint an additional consumer member of the board for a term that is the same as the term of the member who is a licensed registered nurse. The consumer member shall vote in all matters. No consumer member, or a spouse or immediate family member of a consumer member, shall be a licensee of the board or be employed in the nursing home profession.

(c) All members of the board shall be citizens of the United States and shall be residents of the state. Not more than one board member from any United States Congressional District may be appointed to serve at the same time, unless necessary to ensure diversity on the board or to satisfy other board member qualification requirements of this section.

(d) The three members who are licensed nursing home administrators whose terms expire after April 6, 1993, shall each serve a one-year term of office. Successor members shall serve three-year terms and no board member shall serve, in addition to the one-year term provided in this subsection, more than two consecutive full three-year terms. All members shall continue to serve until a successor is appointed by the Governor.

(e) Appointments to the board for those positions to be held by nursing home administrators shall be made by the Governor from a list of three nominees for each position to be submitted to the Governor by the Alabama Nursing Home Association. The appointment to the board of the member for the position to be held by a physician shall be made by the Governor from a list of three nominees to be submitted by the Medical Association of the State of Alabama. The appointment to the board of the member for the position to be held by a hospital administrator shall be made by the Governor from a list of three nominees to be submitted to him or her by the Alabama Hospital Association. The appointment to the board of the member for the position to be held by a licensed registered nurse shall be made by the Governor from a list of three nominees to be submitted to him or her by the Alabama State Nurses Association. In the event the nominating entities and the Governor are unable to nominate or appoint members to the board so that diversity and other requirements of this section are satisfied, the board may submit a substitute list of three nominees to the Governor for appointment who are selected from the state at-large and otherwise qualify for appointment.

(f) The Governor may remove any board member for misconduct, incapacity, incompetence, or neglect of duty after the board member so charged has been served with a written statement of charges and has been given an opportunity to be heard. Absence from any three consecutive meetings of the board within a calendar year, without cause acceptable to the Governor and the board, shall be deemed cause for removal.

(g) Any vacancy created by the death, resignation, or removal of any board member shall be filled by the Governor for the unexpired term in the same manner as required by this chapter to make appointments.

(h) Each member of the board shall receive a per diem fee of not less than fifty dollars ($50) nor more than one hundred dollars ($100) to be determined by the board for the time spent in the performance of official duties. Each member shall be reimbursed for all necessary and proper travel and incidental expenses incurred in implementing this chapter as is provided to state employees by the laws of the State of Alabama and regulations of the State Personnel Director. In setting the per diem fee, the board shall give due consideration to funds which are available for that purpose.

(i) The board shall hold four or more meetings a year. A majority of the members of the board shall constitute a quorum at any meeting except as provided in Section 34-20-14. A majority vote of the members present shall be sufficient to transact the business of the board except as provided in Section 34-20-14. Meetings may be called by the chair or by a majority of the members of the board. Members shall be given seven days' written notice of all meetings.

(j) The board shall annually elect from its members a chair and a vice chair, at the first meeting of the board held after October 1 of each year, and each shall serve until the first meeting held after October 1 of the following year. In the event of the death, resignation, or removal of the chair from the board, the vice chair shall succeed as chair for the remainder of the unexpired term. In the event of the death, resignation, removal, or succession to the office of chair of a vice chair, a successor shall be elected by the board to fill the remainder of the unexpired term as vice chair. The chair, or in the absence of the chair, the vice chair, shall preside at all meetings of the board. The chair of the board may appoint a secretary to the board, with the consent of the members of the board, who shall serve at the pleasure of the board. The salary of the secretary shall be fixed by the board. The secretary shall be the executive officer to the board but shall not be a member of the board. The secretary shall have those powers and shall perform those duties as are prescribed by law and the rules and regulations of the board. A clerk and sufficient deputy clerks to adequately assist the board and secretary in the keeping of the records and in the performance of their duties may be appointed by the board subject to the Merit System.



Section 34-20-5 - Board of Examiners of Nursing Home Administrators - Functions, powers, and duties.

(a) It shall be the function and duty of the board to:

(1) Develop, impose, and enforce standards which must be met by individuals in order to receive a license as a nursing home administrator, which standards shall be designed to insure that nursing home administrators will be individuals who are of good character and are otherwise suitable and who, by training or experience in the field of institutional administration, are qualified to serve as nursing home administrators;

(2) Develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets such standards;

(3) Issue licenses to individuals determined, after application of such techniques, to meet such standards, and revoke or suspend licenses previously issued by the board in any case where the individual holding any such license is determined substantially to have failed to conform to the requirements of such standards;

(4) Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the board to the effect that any individual licensed as a nursing home administrator has failed to comply with the requirements of such standards;

(5) Establish and carry out procedures designed to insure that individuals licensed as nursing home administrators will, during any period that they serve as such, comply with the requirements of such standards; and

(6) Conduct a continuing study and investigation of nursing homes and administrators of nursing homes within the state with a view to the improvement of the standards imposed for the licensing of such administrators and of procedures and methods for the enforcement of such standards with respect to administrators of nursing homes who have been licensed as such.

(b) The board shall have the authority to:

(1) Make rules and regulations, not inconsistent with law, as may be necessary for the proper performance of its duties, and to take such other actions as may be necessary for the proper performance of its duties, and to take such other actions as may be necessary to enable the state to meet the requirements set forth in Section 1908 of the Social Security Act, federal rules and regulations promulgated thereunder and other pertinent federal authority; and

(2) Establish, provide, or approve various education programs or courses for nursing home administrators, and to prescribe rules and regulations requiring applicants for licenses as nursing home administrators to attend such programs or courses as a prerequisite to their being admitted to the examination or issued a license, and requiring licensed nursing home administrators to attend such programs or courses as a prerequisite to their being issued any license renewal.



Section 34-20-6 - Board of Examiners of Nursing Home Administrators - Review of decisions.

Any party aggrieved by a final decision or order of the Board of Examiners of Nursing Home Administrators suspending, revoking, or refusing to issue a license is entitled to a review of such decision or order by taking an appeal to the circuit court of the county in which the nursing home administrator or applicant resides. In such cases, such appeal shall be taken by filing notice thereof with the register or clerk of the circuit court within 30 days of the date of notice by the board of its decision. Appeals from any order or judgment rendered thereon by the circuit court to the Supreme Court of Alabama shall be available as in other cases.



Section 34-20-7 - Board of Examiners of Nursing Home Administrators - Authorization to receive and expend funds; audit.

The Board of Examiners of Nursing Home Administrators is hereby authorized to receive and expend, in carrying out the purposes of this chapter, all sums paid by applicants and registrants as provided in this chapter, and all sums which might be appropriated for such purposes, and are also authorized to receive and expend any funds available for such purposes from the federal government. An annual financial audit shall be conducted of all receipts and expenditures, and a written report of the audit shall be given to each board member.



Section 34-20-8 - Advisory council.

The governing body of the Alabama Nursing Home Association shall constitute an advisory council to the Board of Examiners of Nursing Home Administrators, and the Board of Examiners of Nursing Home Administrators shall be required to counsel with the advisory council in connection with the administration of the provisions of this chapter.



Section 34-20-9 - Qualifications for admission to examination; fees.

(a) The board shall admit to examination for licensure as a nursing home administrator any candidate who submits evidence of good moral character and suitability prescribed by the board and who submits evidence to the board that he or she is at least 19 years of age, a citizen of the United States, or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, that he or she is a high school graduate or has completed an educational program equivalent thereto, and that he or she has completed any additional educational requirements prescribed by the board. Each candidate shall also be required, prior to admission to the examination, to pay an examination fee established by the board pursuant to its rule-making authority.

(b) The board may establish an application fee for the internship or administrator in training (AIT) program and a fee for preceptor, certification, and recertification of the administrator in training (AIT) program pursuant to its rule-making authority.



Section 34-20-10 - Contents and schedule of examinations.

(a) The board shall determine the subjects of examinations for applicants for licensure, and the scope, content, and format of the examinations, which in any examination shall be the same for all candidates. The examinations shall include examination of the applicant to demonstrate his or her proficiency in the rules and regulations of health and safety. The examination may consist of written or oral questions, or both.

(b) Examinations shall be held at least four times each year, at times and places designated by the board.



Section 34-20-11 - Issuance of license; fee for temporary emergency permit.

An applicant for a license as a nursing home administrator who has:

The board may collect a fee established by the board pursuant to its rule-making authority for the issuance of a temporary emergency permit issued pursuant to Section 34-20-2.



Section 34-20-12 - Reciprocity.

The board may, subject to this chapter and the rules and regulations of the board prescribing the qualifications for a nursing home administrator license, issue a license to a nursing home administrator who has been issued a license by the proper authorities of any other state or issued a certificate of qualification by any national organization, upon complying with the provisions of licensure, payment of a fee established by the board pursuant to its rule-making authority, and upon submission of evidence satisfactory to the board:

(1) That the other state or national organization maintained a system and standards of qualification and examinations for a nursing home administrator license or certificate which were substantially equivalent to those required in this state at the time the other license or certificate was issued by the other state or national organization; and

(2) That the other state gives similar recognition and endorsement to nursing home administrator licenses of this state. The board may charge a fee for completion of a reciprocity questionnaire, pursuant to its rule-making authority.



Section 34-20-13 - Renewal of licenses; expiration and reactivation; inactive status; file of applications and licenses; continuing education.

(a) Every individual who holds a valid current license as a nursing home administrator issued by the board under this chapter shall immediately upon issuance have the right and privilege of acting and serving as a nursing home administrator and of using the abbreviation "N.H.A." after their name. Thereafter, the individual shall annually be required to make application to the board for a renewal of license and to report any facts requested by the board on forms provided for that purpose.

(b) Upon making application for a renewal of license, the individual shall pay an annual license fee established as determined by the board pursuant to the rule-making authority, and, at the same time, shall submit evidence satisfactory to the board that during the year immediately preceding application for renewal he or she has complied with the requirements of the board concerning the continuation of education of nursing home administrators.

(c) Upon receipt of the application for renewal of license, the renewal fee, and the evidence with respect to continuing education, the board shall issue a license renewal to the nursing home administrator.

(d)(1) Failure to secure an annual renewal of a license, based on a failure to meet the continuing education requirements, shall result in the expiration of the license. An expired license may not be "reactivated." All persons holding an expired license shall be required to submit a new application and follow all procedures for licensure of a new applicant.

(2) A licensee who complies with the continuing education requirements but who does not renew within 90 days following its due date shall be deemed delinquent and may renew within the 90-day period by paying a late renewal fee established by the board pursuant to its rule-making authority. A license that is not renewed within the 90-day period shall be deemed expired, and is subject to reapplication as provided in subdivision (1).

(e) A licensee who holds a current license and who is not practicing as a nursing home administrator may place that license into an "inactive status" upon written application to the board. Any licensee whose license has been placed on inactive status may not engage in the practice of nursing home administration.

(f) A licensee whose license is on an inactive status who wishes to "reactivate" that license may do so by making application to the board. The applicant shall attach proof of having completed 24 hours of approved continuing education credits within one year of making application for license reactivation, and shall pay a reactivation fee established by the board pursuant to its rule-making authority. A licensee may not have his or her license in inactive status for more than five years. After five years in inactive status, the license automatically becomes expired.

(g) The board shall maintain a file of all applications for licensure that includes the following information on each applicant: Residence, name, age, the name and address of his or her employer or business connection, the date of application, educational and experience qualifications, action taken by the board, serial numbers of licenses issued to the applicant, and the date on which the board acted on or reviewed the application.

(h) The board shall maintain a list of current licensees of the board, and shall furnish the list on demand to any person who pays a fee established by the board pursuant to its rule-making authority.

(i) The board shall adopt a program for continuing education for its licensees by October 1, 1991. After that date, successful completion of the continuing education program by board licensees shall be required in order to obtain a renewal license.

(j) Continuing education shall not result in a passing or failing grade.



Section 34-20-14 - Disciplinary proceedings; administrative fines.

(a) The board is hereby authorized to discipline its licensees by the adoption and collection of administrative fines, not to exceed $1,000 per violation and is authorized to institute any legal proceedings necessary to effect compliance with this chapter.

(b) The license of any person practicing or offering to practice nursing home administration or the license of a provisional nursing home administrator may be revoked or suspended by the board, or such person may be reprimanded, censured, or otherwise disciplined in accordance with the provisions of this section upon decision and after due hearing in any of the following cases:

(1) Upon proof that such person has willfully or repeatedly violated any of the provisions of this chapter or the rules enacted in accordance therewith; or willfully or repeatedly acted in a manner inconsistent with the health and safety of the patients of the home in which he or she is administrator;

(2) Upon proof that such person's conduct is immoral, unprofessional, or dishonorable;

(3) Upon proof that such person is guilty of fraud or deceit in the practice of nursing home administration or in his or her admission to such practice; or

(4) Upon proof that such person has been convicted in a court of competent jurisdiction, either within or without the state, of a crime involving moral turpitude.

(c) The board shall have the jurisdiction to hear all charges brought under the provisions of this section against any person having been issued a license as a nursing home administrator or having been issued a license as a provisional nursing home administrator; and upon such hearings shall determine the charges upon their merits. If the board determines that disciplinary measure should be taken, the board may revoke his or her license, suspend him or her from practice or reprimand, censure, or otherwise discipline such person.

(d) All proceedings under this section shall be heard by the board with at least two thirds of its members present, and decisions to discipline any licensee shall require a vote of two thirds of the membership of the entire board; provided, that the board may designate three or more of its members to comprise a hearing committee for the purpose of determining whether charges brought justify a hearing by the board, and with the authority to dismiss frivolous or unfounded charges.

(e) At any hearing under this chapter, the person charged shall have the right to appear either personally or by counsel or both to produce witnesses and evidence in his or her own behalf and to cross-examine witnesses. The board or hearing committee shall have the authority to issue subpoenas, compel the attendance of witnesses, administer oaths, and take testimony concerning all matters within the jurisdiction of the board. The circuit court of the county wherein the hearing is to take place shall have authority, on application of the board, to enforce obedience to the subpoenas and orders of the board concerning such testimony.



Section 34-20-15 - Restoration of license.

The board may, for good cause shown, upon such terms as the board may prescribe, reissue a license to any person whose license has been revoked.



Section 34-20-16 - Prohibited acts; penalties.

(a) It shall be a misdemeanor for any person to:

(1) Sell or fraudulently obtain or furnish any license or aid or abet therein;

(2) To practice as a nursing home administrator under cover of any license illegally or fraudulently obtained or unlawfully issued;

(3) Practice as a nursing home administrator or use in connection with his or her name any designation tending to imply that he or she is a nursing home administrator unless duly licensed to so practice under the provisions of this chapter;

(4) Practice as a nursing home administrator or use in connection with his or her name any designation tending to imply that he or she is a nursing home administrator during the time his or her license issued under the provisions of this chapter shall be expired, suspended, or revoked; or

(5) Otherwise violate any of the provisions of this chapter.

(b) Such misdemeanor shall be punishable by a fine of not more than $500 or by imprisonment in the county jail for not more than 90 days or by both such fine and imprisonment.






Chapter 21 - NURSES.

Article 1 - General Provisions.

Section 34-21-1 - Definitions.

For purposes of this chapter, the following terms shall have the respective meanings ascribed by this section:

(1) BOARD. The Board of Nursing created hereunder.

(2) ADVISORY COUNCILS. Advisory councils provided for under the terms of this chapter.

(3) PRACTICE OF PROFESSIONAL AND PRACTICAL NURSING. Nursing is a profession the practice of which is defined as:

a. Practice of Professional Nursing. The performance, for compensation, of any act in the care and counselling of persons or in the promotion and maintenance of health and prevention of illness and injury based upon the nursing process which includes systematic data gathering, assessment, appropriate nursing judgment and evaluation of human responses to actual or potential health problems through such services as case finding, health teaching, health counselling; and provision of care supportive to or restorative of life and well-being, and executing medical regimens including administering medications and treatments prescribed by a licensed or otherwise legally authorized physician or dentist. A nursing regimen shall be consistent with and shall not vary any existing medical regimen. Additional acts requiring appropriate education and training designed to maintain access to a level of health care for the consumer may be performed under emergency or other conditions which are recognized by the nursing and medical professions as proper to be performed by a registered nurse.

b. Practice of Practical Nursing. The performance, for compensation, of acts designed to promote and maintain health, prevent illness and injury and provide care utilizing standardized procedures and the nursing process, including administering medications and treatments, under the direction of a licensed professional nurse or a licensed or otherwise legally authorized physician or dentist. Such practice requires basic knowledge of the biological, physical, and behavioral sciences and of nursing skills but does not require the substantial specialized skill, independent judgment, and knowledge required in the practice of professional nursing. Additional acts requiring appropriate education and training may be performed under emergency or other conditions which are recognized by the nursing and medical professions as proper to be performed by a licensed practical nurse.

(4) LICENSED PROFESSIONAL NURSE. A person who is currently licensed to practice professional nursing.

(5) LICENSED PRACTICAL NURSE. A person who is currently licensed to practice practical nursing.



Section 34-21-2 - Board of Nursing generally.

(a) There is created the Board of Nursing, which shall be composed of 13 members to be appointed and have the duties and powers enumerated in this section. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. In order to insure continuity of administration, the nine board members provided for by Section 3 of Act 427, Regular Session 1975, shall continue to serve to the completion of the term for which they are serving. The Governor, within 60 days of January 1, 1984, shall appoint a tenth member who shall be a licensed practical nurse for a term of four years from a list of nominees furnished him or her by the Alabama Federation of Licensed Practical Nurses, Incorporated, or its successor organization. As the terms of all board members expire, their successors shall be appointed for terms of four years each. Vacancies in unexpired terms shall be filled in the same manner as original appointments are made. No member shall be appointed to more than two consecutive terms of four years each. Eight members of the board shall be licensed professional nurses, and four members of the board shall be licensed practical nurses.

(b)(1) The Governor shall appoint the members of the board who are licensed professional nurses from a list of nominees who are selected by the Board of Nursing Nomination Committee and furnished to the Governor by the Alabama State Nurses' Association, or its successor organization, and such list, when furnished, shall contain at least twice the number of nominees as there are appointments to be made or vacancies to be filled. The Alabama State Nurses' Association, or its successor organization, on or before December 1 of each year, or at such other times as necessary, shall furnish the Governor with a list of licensed professional nurses qualified for appointment to the board. In the nominating and appointing process, due care shall be taken to ensure the maintenance of qualified representation from the fields of nursing education, nursing administration, clinical nursing, and advanced practice nursing.

(2) The Governor shall appoint two of the members of the board who are to be licensed practical nurses from a list of nominees furnished him or her by the Board of Directors of the Licensed Practical Nurses Association of Alabama, or its successor organization, and such list, when furnished, shall contain at least twice the number of nominees for the vacancies to be filled. The Board of Directors of the Licensed Practical Nurses Association of Alabama, or its successor organization, on or before December 1 of each year in which the term of office of a board member or a nominee of the Board of Directors shall expire, or at such other time as necessary, shall furnish the Governor with such list of licensed practical nurses qualified for appointment to the board.

(3) The Governor shall appoint two members on the board who are to be licensed practical nurses from a list of nominees furnished him or her by the Board of Directors of the Alabama Federation of Licensed Practical Nurses, Incorporated, or its successor organization, and such list, when furnished, shall contain at least twice the number of nominees for the vacancies to be filled. The Board of Directors of the Alabama Federation of Licensed Practical Nurses, Incorporated, or its successor organization, on or before December 1 of each year in which the term of office of the board member filled by the nominee of such board of directors shall expire, or at such other times as necessary, shall furnish the Governor with a list of licensed practical nurses qualified for appointment to the board.

(c) The Governor may remove any member from the board for neglect of duty of the board, incompetency, or unprofessional or dishonorable conduct.

(d) Each person appointed to the board as a licensed professional nurse shall be a citizen of the United States, a resident of the State of Alabama, and have all of these additional qualifications:

(1) Be a graduate of a state-approved educational program for the preparation of practitioners of professional nursing.

(2) Be a currently licensed professional nurse in Alabama.

(3) Have a minimum of five years' successful nursing experience in an administrative, teaching, clinical capacity, or advanced practice.

(4) Be actively engaged in professional nursing in this state immediately preceding and during appointment.

(e) Each person appointed to the board as a licensed practical nurse shall be a citizen of the United States, a resident of the State of Alabama, and have all of these additional qualifications:

(1) Hold a diploma from an accredited high school or its equivalent.

(2) Be a graduate of a state-approved vocational educational program for the preparation of practitioners of licensed practical nursing.

(3) Be a currently licensed practical nurse in Alabama.

(4) Have a minimum of five years' successful nursing experience.

(5) Be actively engaged in licensed practical nursing in this state immediately preceding and during appointment.

(f) There shall be one member of the board who is a consumer and who is not a member of any of the health care professions. The consumer member shall be appointed by the Governor effective January 1, 1998, and shall serve for a term of four years. His or her successor shall be appointed in a like manner at the expiration of each term or upon a vacancy for the remainder of an unexpired term of office. The consumer member of the board shall have, presently or formerly, no direct financial interest in any health care facility, profession, agency, or insurer, or be or have been a health care worker.

(g) There shall be two advanced practice nurse positions to be filled effective January 1, 1998, in the same manner as all other professional nurse positions. One advanced practice nurse position shall be served for an initial five-year term and successors shall serve four-year terms. The remaining member appointed to an advance practice nurse position shall serve an initial four-year term and successors shall serve four-year terms.

(h) All members of the board shall enjoy immunity from individual civil liability while acting within the scope of their duties as board members.

(i) The board shall have the following powers and perform the following duties: It shall meet at least once a year and shall, at its organizational meeting and at its annual meetings thereafter, elect from its members a president, a vice-president, and a secretary. It may hold such other and additional meetings during any year as it deems necessary for the transaction of business. A majority of the board, including one officer, shall constitute a quorum at any meeting.

(j) The board may:

(1) Adopt and, from time to time, revise such rules and regulations, not inconsistent with law, as may be necessary to carry out this chapter.

(2) Prescribe standards and approve curricula for nursing educational programs preparing persons for licensure under this chapter.

(3) Provide for surveys and evaluations of such programs at such times as it may deem necessary.

(4) Approve such nursing educational programs as meet the requirements of this chapter and the board. Nothing in this chapter shall be construed to diminish the power of the State Board of Education or other constitutionally or legislatively established state agencies to govern the schools under their respective jurisdictions.

(5) Deny or withdraw approval from educational programs for failure to meet prescribed standards. Withdrawal of approval shall be effected only after a hearing in accordance with board rules and regulations.

(6) Examine, license, and renew the licenses of duly qualified applicants and require employers to submit listings of personnel covered by this chapter to the board upon request.

(7) Conduct investigations, hearings, and proceedings concerning alleged violations of this section or of the rules and regulations of the board.

(8) Have the power to issue subpoenas, compel the attendance of witnesses, and administer oaths to persons giving testimony at hearings.

(9) Cause the prosecution of all persons violating this chapter and incur such necessary expenses therefor.

(10) Keep a public record of all of its proceedings.

(11) Keep a register of all licensees.

(12) Make an annual report to the Governor.

(13) Appoint and employ a qualified person, not subject to the state Merit System, who shall not be a member of the board, to serve as executive officer.

(14) Define the duties and fix the compensation for the executive officer.

(15) Employ such other persons as may be necessary to carry on the work of the board and provide for appropriate bonding of employees. Regular employees of the board shall be employed subject to the state Merit System in effect on January 1, 1966, or at the time of employment.

(16) Employ consultants, specialists, counsel, or other specially qualified persons under contract or on a part-time basis to assist it in administering this chapter and without regard to the state Merit System in effect on or after January 1, 1966, and pay for the services of such persons.

(17) Accept gifts and grants upon terms and conditions imposed by it through official resolutions.

(18) Perform such other duties, not inconsistent with law, as required by this chapter to foster and improve nursing and the regulation thereof and the public health of this state.

(19) Expend funds of the board in exercising its powers and duties and in administering this chapter.

(20) Determine and collect reasonable fees.

(21) Adopt standards for registered and practical nursing practice and for continued competency of licensees.

(22) Join organizations that develop and regulate the national nursing licensure examinations and promote the improvement of the legal standards of the practice of nursing for the protection of the public health, safety, and welfare.

(k) The executive officer employed by the board shall be a citizen of the United States, a person of the highest integrity, and possess these additional qualifications: Be a licensed professional nurse in Alabama or eligible for licensure, be a graduate of a professional nursing program approved by the state in which the program was completed, hold a master's degree, and have had a varied experience in nursing, including at least five years' experience in an administrative or teaching capacity.

(l) The executive officer shall be bonded for the faithful performance of the duties of the office in the sum of not less than five thousand dollars ($5,000), and the premium of the bond shall be paid out of the funds of the board.

(m) Each member of the board shall receive the same per diem and travel allowance as is paid by law to state employees for each day's attendance at the board meetings incurred in the discharge of his or her duties as a board member in addition to any daily compensation or allowance, if any, as may be provided by the board, in such amount as may be determined by the board. Any member of the board engaged in duties under the direction of the board shall receive the per diem and travel expenses and daily compensation or allowance authorized by the board.

(n) Nothing in this chapter shall limit the rights of affected parties to appeal decisions of the board with regard to rules and regulations promulgated pursuant to this chapter.



Section 34-21-3 - Advisory councils.

The board shall appoint advisory councils as the board shall, from time to time, deem advisable to represent health disciplines and consumers. Each member of such advisory council appointed by the board shall receive $30 per day for attendance at meetings of such advisory council or for attendance at the board meetings or otherwise engaged under the direction of the board, together with necessary travel and other expenses incurred in the discharge of such duties.



Section 34-21-4 - Funds of board; transfer of duties, powers, etc., of Board of Nurses' Examiners and Registration to Board of Nursing.

All funds and revenues of whatever kind authorized or collected under the provisions of this chapter or the regulations of the board shall be collected by the board and shall be handled in accordance with existing regulations and accounting procedures of state departments and deposited in the board's trust fund in the State Treasury. Disbursements and withdrawals of such funds by the board shall be made in accordance with existing regulations and accounting procedures of state departments. The board shall pay all of its expenses from its own funds, and no expenses shall be borne by the State of Alabama from general funds of the state.

All the rights, duties, powers, and authority now or hereafter vested by law in the Board of Nurses' Examiners and Registration are hereby transferred to and vested in the Board of Nursing, and all rights, powers, duties, and authorities, whether clerical, executive, administrative, judicial, or quasi-judicial, now vested by law in the Board of Nurses' Examiners and Registration, shall be vested in the Board of Nursing hereby created and shall be exercised by it, together with any additional rights, powers, and authorities herein given or created by this chapter. The jurisdiction, functions, funds, effects, and personnel of the Board of Nurses' Examiners and Registration are hereby transferred to the Board of Nursing and covered with their current status. No unexpended funds of the Board of Nurses' Examiners and Registration or the Board of Nursing shall ever revert to the State of Alabama but shall remain the property of the Board of Nursing.



Section 34-21-5 - Nursing educational programs.

An institution desiring to conduct a nursing educational program to prepare professional or practical nurses shall apply to the board and submit evidence that: It is prepared to carry out the prescribed minimum standards to educate students in professional nursing or in practical nursing and that it is prepared to meet such other standards as shall be established by this chapter or by the board.

The board shall cause a survey to be made of the institution and its proposed educational program. If the survey reveals and the board is of the opinion that all requirements for an approved nursing educational program are met, it shall approve the institution.

The board, as often as deemed necessary, shall survey all nursing educational programs in the state. Should such survey reveal that the institution conducting such nursing educational program is not maintaining the standards required by the board, notice shall be given to the institution in writing, specifying deficiencies. Should an institution fail to correct the deficiencies to the satisfaction of the board within a reasonable length of time, the board shall disapprove the nursing educational program of such institution; provided, the institution may again qualify for approval if all requirements and standards are met.



Section 34-21-6 - Exemptions.

This chapter does not prohibit: The furnishing of nursing assistance in an emergency; the practice of any legally qualified nurse of another state, who is employed by the United States government or any bureau, division, or agency thereof, while in the discharge of his or her official duties; the practice of nursing by students enrolled in approved schools of nursing, as may be incidental to their course of study, nor shall it prohibit such students working as nursing aides; the practice of any currently licensed registered nurse or licensed practical nurse of another state whose employment responsibilities include transporting patients into, out of, or through this state or who is presenting educational programs or consultative services within this state not to exceed 30 days; persons, including nursing aides, orderlies, and attendants, carrying out duties necessary for the support of nursing services, including those duties which involve supportive nursing services performed in hospitals and elsewhere under the direction of licensed physicians or dentists, or under the supervision of professional nurses licensed hereunder, nor gratuitous nursing of the sick by friends or members of the family, nor the care of the sick when done in accordance with the practice of religious principles or tenets of any well recognized church or denomination which relies upon prayer or spiritual means alone for healing.



Section 34-21-7 - Violations and penalties.

Any person or persons, firm, partnership, association, or corporation, who shall sell or fraudulently obtain or furnish any nursing diploma, license, or license renewal or aid or abet therein; or practices nursing as defined in this chapter under cover of any diploma, license, or renewal license fraudulently obtained or issued under fraudulent misrepresentation or, after January 1, 1968, practices professional nursing as defined in this chapter or, after January 1, 1971, practices practical nursing as defined in this chapter, unless duly licensed to do so under the provisions hereof; or uses in connection with his or her name any designation implying or tending to imply that he or she is a licensed professional nurse and licensed to practice as a registered nurse, or a practical nurse licensed to practice practical nursing as a licensed practical nurse, unless duly licensed to practice under the provisions of this chapter; or after January 1, 1968, practices professional nursing or, after January 1, 1971, practices practical nursing during the time his or her license issued under the provisions of this chapter shall be suspended, revoked, or has expired; or conducts a nursing education program for the preparation of professional or practical nurses, purporting eligibility of its graduates for license hereunder, unless the program has been approved by the board; or knowingly conceals information relating to violations of this chapter; or otherwise violates any of the provisions of this chapter, shall be guilty of a Class A misdemeanor and upon conviction, shall be punished in accordance with the laws of the State of Alabama.



Section 34-21-8 - Payment of license and fees by pesonal check.

Notwithstanding any other provision of law, the Board of Nursing may accept personal checks from licensees for the payment of license and other fees required by the board. The board may also promulgate the necessary rules and regulations to penalize any licensee who issues a worthless check to the board.






Article 2 - Licenses.

Section 34-21-20 - Required generally.

In order to safeguard life and health, any person practicing or offering to practice professional nursing or practical nursing in this state, for compensation, shall hereafter be required to submit evidence that he or she is qualified so to practice and shall be licensed as hereinafter provided. After January 1, 1968, it shall be unlawful for any person not licensed under the provisions hereof to practice or offer to practice professional nursing, for compensation, in this state. After January 1, 1971, it shall be unlawful for any person not licensed under the provisions hereof to practice or offer to practice practical nursing, for compensation, in this state. It shall be unlawful for any person employed for compensation and not licensed under the provisions hereof to use any sign, card, or device to indicate that such person is a professional registered nurse or a licensed practical nurse.



Section 34-21-21 - License to practice professional nursing; use of title "registered nurse."

(a) An applicant for a license to practice professional nursing as a registered nurse shall submit to the board written evidence of qualification, verified by oath, that such applicant is of good moral character, holds a diploma from an accredited high school or, in the opinion of the board, the equivalent thereof, has successfully completed an educational program in a school of nursing approved by the board, and is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(b) A license to practice professional nursing as a registered nurse may be obtained in the following manners:

(1) BY EXAMINATION. The applicant shall be required to pass an examination on such subjects as the board may determine; and, upon successfully passing such examination, the board shall issue such applicant a license.

(2) BY ENDORSEMENT. The board may issue a license to practice professional nursing as a registered nurse to an applicant who has been duly licensed as a registered nurse under the laws of another state, territory, or foreign country, if, in the opinion of the board, such applicant meets the qualifications required of registered nurses in this state at the time of his or her graduation. There shall be no license to practice professional nursing granted by the previously known waiver method.

(3) BY TEMPORARY PERMIT. The board may issue temporary permits to practice professional nursing to graduates of approved schools of nursing pending completion of licensing procedures; to qualified applicants pending licensure procedures under subdivision (2); and to those nurses licensed by other states who will practice in this state for a period of one year or less, subject to the discretion of the board.

(c) Any person who holds a license to practice professional nursing as a registered nurse in this state shall have the right to use the title "registered nurse" and the abbreviation "R.N." No other person shall assume or use such title or abbreviation or other words, letters, signs, or devices to indicate that the person using same is licensed to practice professional nursing as a registered nurse.

(d) Any person holding a license or certificate of original registration to practice nursing as a registered nurse, issued by the Alabama Board of Nurses' Examiners and Registration and which was valid on December 31, 1965, shall be eligible for licensing to practice professional nursing as a registered nurse under the provisions of this chapter.



Section 34-21-22 - License to practice practical nursing; use of title "licensed practical nurse."

(a) An applicant for a license to practice practical nursing as a licensed practical nurse shall submit to the board written evidence of qualification, verified by oath, that the applicant is of good moral character, is a high school graduate and holds a diploma from an accredited high school, or in the opinion of the board, the equivalent thereof, has successfully completed an educational program of at least one year's duration in a school of practical nursing, approved by the board, and is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(b) A license to practice as a licensed practical nurse may be obtained in the following manners:

(1) BY EXAMINATION. The applicant shall be required to pass an examination on such subjects as the board may determine; and, upon successfully passing such examination, the board shall issue such applicant a license.

(2) BY ENDORSEMENT. The board may issue a license to practice practical nursing as a licensed practical nurse to an applicant who has been duly licensed as a licensed practical nurse (irrespective of the title or designation granted when such license was issued) under the laws of another state, territory, or foreign country, if, in the opinion of the board, such applicant meets the requirements for licensed practical nurses in this state at the time of his or her graduation. There shall be no license to practice practical nursing granted by the previously known waiver method.

(3) BY TEMPORARY PERMIT. The board may issue a temporary permit to practice practical nursing as a licensed practical nurse to graduates of approved schools of practical nursing pending the completion of licensing procedures in Alabama and to qualified applicants pending licensing procedures under subdivision (2).

(c) Any person who holds a license to practice practical nursing as a licensed practical nurse in this state shall have the right to use the title "licensed practical nurse" and the abbreviation "L.P.N." No other person shall assume or use such title or abbreviation or any other words, letters, signs, or devices to indicate that the person using the same is licensed to practice practical nursing as a licensed practical nurse.

(d) Any person holding a license or certificate of original registration to practice practical nursing as a licensed practical nurse, issued by the Alabama Board of Nurses' Examiners and Registration and issued by the board and which was valid on December 31, 1965, shall hereafter be eligible for licensing to practice practical nursing as a licensed practical nurse under the provisions of this chapter.



Section 34-21-23 - Renewal of license; continuing education.

(a) The license of every professional nurse licensed under the provisions of this chapter shall be renewed biennially, and the term of the license shall be two years. Applicants for renewal shall apply for and complete the renewal application and forward same to the board, along with the renewal fee, during the renewal period that shall from time to time be specified by the board. The board shall examine and verify the accuracy of the application and, if in order, shall issue a renewal receipt for a license period of two years.

(b) The license of every practical nurse licensed as a licensed practical nurse under the provisions of the chapter shall be renewed biennially, and the term of the license shall be two years. Applicants for renewal shall apply for and complete the renewal application and forward same to the board, along with the renewal fee, during the renewal period that shall from time to time be specified by the board. The board shall examine and verify the accuracy of the application and, if in order, shall issue a renewal receipt for a license period of two years.

(c) Any person practicing nursing who allows his or her license to lapse by failing to renew, as hereinafter provided, may be reinstated and licensed by the board upon satisfactory explanation of such failure and upon payment of the required fees. The board is hereby authorized under its rule-making powers to provide for an inactive license status for licensees under this chapter and to collect such fees as the board determines for such inactive license.

(d) It shall be unlawful for any person to practice professional nursing in this state during the time his or her license to practice has lapsed, and such person shall be subject to the penalties of this chapter. It shall be unlawful for any person to practice practical nursing in this state during the time his or her license so to practice has lapsed, and such person shall be subject to the penalties of this chapter.

(e) A nurse not actively practicing professional nursing in Alabama, or not actively practicing practical nursing in Alabama, shall not be required to renew his or her license; but such person shall, prior to resuming the practice of professional nursing, or the practice of practical nursing, submit evidence of continued competence satisfactory to the board and secure a renewal license before reengaging in the active practice of professional nursing or in the active practice of practical nursing, as the case may be.

(f) The board shall adopt a continuing education program by October 1, 1991. After that date, successful completion of the continuing education requirements shall be a requisite for license renewal.

(g) Provided, however, under the provisions of this section, continuing education shall not result in a passing or failing grade.



Section 34-21-24 - Fees and charges.

The board shall set the fees and charges annually for the services under this chapter.



Section 34-21-25 - Denial, suspension, or revocation of license; administrative fines; voluntary disciplinary alternative program.

(a) For disciplinary purposes, the board may adopt, levy, and collect administrative fines not to exceed one thousand dollars ($1,000) per violation and may institute any legal proceedings necessary to effect compliance with this chapter against its licensees.

(b)(1) The board may also deny, revoke, or suspend any license issued by it or otherwise discipline a licensee upon proof of any of the following regarding the licensee:

a. Is guilty of fraud or deceit in procuring or attempting to procure a license.

b. Has been convicted of a felony.

c. Is guilty of a crime involving moral turpitude or of gross immorality that would tend to bring reproach upon the nursing profession.

d. Is unfit or incompetent due to the use of alcohol, or is addicted to the use of habit-forming drugs to such an extent as to render him or her unsafe or unreliable as a licensee.

e. Is unable to practice nursing with reasonable skill and safety to patients by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or any other substance, or as a result of any mental or physical condition.

f. Has been convicted of any violation of a federal or state law relating to controlled substances.

g. Is guilty of unprofessional conduct of a character likely to deceive, defraud, or injure the public in matters pertaining to health.

h. Has willfully or repeatedly violated this article, as defined by board rules and regulations.

(2) The board may refrain from or delay taking disciplinary action under this subsection if a licensee can be voluntarily treated or rehabilitated pursuant to subsection (j).

(c) Whenever a written complaint is made to the board that a person has committed any of the acts or has come within any of the provisions enumerated in subsection (b), the board shall investigate the complaint and may bring an action in its own name to hear and determine the complaint. The hearing shall be held in Montgomery. The person whose qualification is under consideration shall have not less than 20 days' written notice of the time and place of the initial hearing, and the notice shall be accompanied by a copy of the complaint. The notice may be served upon the accused person by any sheriff of the State of Alabama. If the accused person is out of the state, evades service, or cannot be served in person, then service may be made by mailing, by registered or certified mail, the notice and a copy of the complaint to the accused person at his or her last known post-office address in this state, and the return shall show that service has been made in this manner.

(d) At the hearing, the complainant, the person whose qualification is under consideration, and any other person permitted by the board, may introduce all oral or written testimony, or both, as the board deems relevant to the issues involved, and may be heard in person or by counsel, or both. The board may permit the complaint to be amended, but no amendment shall be permitted which is not germane to the charge or charges sought to be amended or which materially alters the nature of any offense charged. The board may determine all questions as to the sufficiency of the complaint, procedure, and admissibility and weight of evidence. If the person whose qualification is under consideration is absent, the hearing may proceed in his or her absence.

(e) Any accused person, complainant, or other party and the board may subpoena witnesses or pertinent records for the hearing, and those subpoenas may be served by any sheriff of the State of Alabama. Witnesses may be sworn by the president of the board or by the person discharging the duties of the president. Witnesses testifying at a hearing shall upon discharge as a witness be paid by the party requesting the subpoena an amount not to exceed the per diem expense allowed to Alabama state employees for in-state travel and the actual cost of transportation to and from the place of the hearing, not to exceed the mileage rate allowed to Alabama state employees for in-state travel.

(f) Evidence may also be taken by deposition, and the law and practice as to depositions in circuit courts shall be followed in all reasonable respects.

(g) If the accused person is found guilty of the charges, the board may refuse to issue a license, may revoke or suspend a license, or may otherwise discipline a licensee. A revoked license may be considered for reinstatement after one year in accordance with board rules.

(h) Any person whose license is ordered suspended or revoked may appeal to the circuit court or a court of like jurisdiction of Montgomery County, from any order of the board under this section, within 30 days from date of the decision of the board. The trial of appeals shall be conducted in like manner, as nearly as may be, as provided for in the Alabama Administrative Procedure Act.

(i) Any organization, registered nurse, licensed practical nurse, or other person who in good faith reports information to the board alleging that any person licensed or applying for a license to practice nursing may be guilty of the acts, offenses, or conditions set out in Section 34-21-7 or subsection (b), shall not be liable to any person for any statement or opinion made in that report.

(j) Not later than October 1, 1994, the board shall establish a voluntary Disciplinary Alternative Program to promote early identification, intervention, treatment, and rehabilitation of any licensed nurse whose competence is found to be impaired or compromised because of the use or abuse of drugs, alcohol, controlled substances, chemicals, or other substances or as a result of a physical or mental condition rendering the person unable to meet the standards of the nursing profession. The intent of the program is to provide a voluntary alternative to traditional disciplinary actions.

(1) When a registered nurse or licensed practical nurse voluntarily seeks treatment for use or abuse of drugs, controlled substances, alcohol, chemicals, or other substances, or has a physical or mental condition that would render the individual unable to meet the standards of the nursing profession, the board may refrain from taking disciplinary action under subsection (b) if it determines that the licensee can be treated or rehabilitated effectively and that there is no danger to the public. Upon voluntarily seeking treatment, the licensee is subject to the requirements of the Disciplinary Alternative Program established by the board.

(2) The board may adopt and revise rules and regulations, and may adjust the license renewal fee as necessary to implement this subsection.

(3) The board may appoint an Advisory Council for the Disciplinary Alternative Program pursuant to Section 34-21-3.

(4) The board may contract with specially qualified persons or corporations, or both, to assist it in administering the Disciplinary Alternative Program.

(5) The board shall establish by rule criteria for eligibility to participate in the Disciplinary Alternative Program and requirements for successful participation in and completion of the program.

(6) All records of a licensee who successfully completes the Disciplinary Alternative Program shall be confidential, not subject to public disclosure, and not available for court subpoena or for discovery proceedings. The records of a licensee who fails to comply with the program agreement or who leaves the state prior to the successful completion of the program are not confidential.

(7) Nothing in this subsection shall limit the authority of the board to discipline an impaired individual subject to its jurisdiction.



Section 34-21-26 - Practice of nursing by unlicensed persons declared public nuisance; injunctive relief.

After January 1, 1968, the practice of professional nursing by any person who has not been issued a license under the provisions of this article, or whose license has been suspended, revoked, or has expired, is hereby declared to be inimical to the public welfare and to constitute a public nuisance. After January 1, 1971, the practice of practical nursing by any person who has not been issued a license under the provisions of this article, or whose license has been suspended, revoked, or has expired, is hereby declared to be inimical to the public welfare and declared to be a public nuisance. After January 1, 1968, the Board of Nursing of the State of Alabama may apply to any court of competent jurisdiction for an injunction to enjoin any person from practicing professional nursing, who has not been issued a license to practice professional nursing or whose license therefor has been suspended or revoked or has expired, and after January 1, 1971, the Board of Nursing of the State of Alabama may apply to any court of competent jurisdiction for an injunction to enjoin any person from practicing practical nursing who has not been issued a license to practice practical nursing or whose license therefor has been suspended or revoked or has expired.

Injunctions under this section shall be applied for in accordance with the civil remedies and procedures of the State of Alabama under Article 10 of Chapter 6 of Title 6 of this code and under the Alabama Rules of Civil Procedure.

Applications for injunctions hereunder shall be in addition to and not in lieu of all penalties and other remedies provided for in this chapter.






Article 3 - Continuing Education.

Section 34-21-40 - Duty of Board of Nursing to provide programs, seminars, and workshops.

To meet the health care needs of the citizens of Alabama and to cope with the rapidly changing methods of health care delivery, the Alabama Board of Nursing is authorized and directed to provide quality continuing education programs, seminars, and workshops to acquaint and educate nurses in the most current and modern nursing procedures. These continuing education programs in nursing shall be designed to insure that nurses will be educated in the latest technics of health care delivery.



Section 34-21-41 - Grants, contracts, etc., with individuals, institutions, and agencies.

The Alabama Board of Nursing is authorized and directed to develop continuing education programs designed to meet the criteria outlined in Section 34-21-40. The Alabama Board of Nursing is authorized to make grants, contracts, appropriations, and to otherwise arrange with qualified individuals, institutions, or agencies to develop and implement comprehensive nursing education programs, seminars, and workshops that will insure the promotion, dissemination, and availability of modern nursing and health care technics to the citizens of Alabama.



Section 34-21-42 - Plans, programs, and criteria.

The Board of Nursing is hereby authorized and directed to establish plans, programs, and criteria sufficient to carry out continuing education programs for nurses outlined in Sections 34-21-40 and 34-21-41.



Section 34-21-43 - Source of funds.

All expenses in developing and conducting educational programs, seminars, and workshops under this article shall be paid from funds of the Board of Nursing. No expenses shall be borne by the State of Alabama from the General Fund of the state.






Article 4 - Post-Baccalaureate Scholarships.

Section 34-21-60 - Established; number.

There shall be established for the fiscal year ending September 30, 2012, scholarships for graduate education of nurses. These scholarships shall be awarded to applicants from the State of Alabama at large. They shall be distributed, insofar as practicable, throughout the state. The number of scholarships shall equal five percent of the total enrollment in graduate nursing programs in Alabama. Each scholarship is limited to ten thousand dollars ($10,000).



Section 34-21-61 - Qualifications of applicants; applications; administration.

(a) To be eligible to receive a scholarship provided by this article, an applicant shall satisfy all of the following requirements:

(1) Be a resident of the State of Alabama for a period of at least one year immediately preceding the time of making application.

(2) Be a person of good character.

(3) Have an active, unencumbered license as a professional nurse in Alabama.

(4) Be accepted for an Alabama graduate program conducted by an accredited college or university.

(5) Agree to practice professional nursing or become a nursing instructor in the State of Alabama for at least two years after completing the graduate degree.

(b) The recipient of these scholarships may apply to the Board of Nursing for a waiver from these requirements for extenuating circumstances beyond the control of the recipient.

(c) Preference shall be given to applicants pursuing a career in nursing education.

(d) These scholarships shall be available to applicants seeking master's or doctorate degrees in nursing. Doctorate degrees in education are also acceptable provided the applicant holds a graduate degree in nursing.

(e) Application for these scholarships shall be made to the Alabama Board of Nursing. The Board of Nursing shall receive five percent of the total appropriation to administer the scholarships.



Section 34-21-62 - Amount of scholarships; criteria for selection of recipients; renewal of scholarships; failure to complete course or service as a nurse.

Each scholarship provided for by this article shall not exceed ten thousand dollars ($10,000) per year, payable from funds appropriated to the Alabama Board of Nursing for this purpose. Contingent upon subsequent legislative funding of this program, a scholarship may either be renewed by the Alabama Board of Nursing for the same student or awarded to another applicant for the scholarship. Criteria for the selection of recipients and awarding of the scholarships shall be established by the Alabama Board of Nursing. These criteria shall be used as guides in the selection of the scholarship recipients from the various geographical areas of the state. In case a scholarship student fails to complete the course prescribed for a graduate degree in nursing, that student shall repay the amount of any scholarship funds received hereunder to the State Treasury. In the event of the scholarship recipient's death, the obligation for funds disbursed and not repaid shall be cancelled. In the event the scholarship recipient becomes mentally or physically impaired and is unable to complete a graduate course in nursing, or has received a graduate degree but is unable to complete one year of service as a nurse due to such disability, the obligation for funds disbursed and not repaid shall be cancelled.



Section 34-21-63 - Appropriations.

Any appropriation made to fund the scholarships may be made through the Education Trust Fund to the Alabama Board of Nursing for each fiscal year.






Article 5 - Advanced Practice Nursing.

Section 34-21-80 - Declaration of Legislature.

The Legislature of the State of Alabama declares that the recognition and regulation of all areas of advanced practice nursing and the collaborative practices between licensed physicians and certified registered nurse practitioners and certified nurse midwives are essential to protect and maintain the public health and safety.



Section 34-21-81 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) BOARD OF MEDICAL EXAMINERS. The State Board of Medical Examiners established pursuant to Section 34-24-53.

(2) BOARD OF NURSING. The Board of Nursing established under Section 34-21-2.

(3) ADVANCED PRACTICE NURSE. A registered nurse that has gained additional knowledge and skills through successful completion of an organized program of nursing education that prepares nurses for advanced practice roles and has been certified by the Board of Nursing to engage in the practice of advanced practice nursing. There shall be four categories of advanced practice nurses: Certified registered nurse practitioners (CRNP), certified nurse midwives (CNM), certified registered nurse anesthetists (CRNA), and clinical nurse specialists (CNS). Certified registered nurse practitioners and certified nurse midwives are subject to collaborative practice agreements with an Alabama physician. Certified registered nurse anesthetists and clinical nurse specialists are not subject to collaborative practice agreements with an Alabama physician and are not subject to the requirements of Sections 34-21-82, 34-21-83, and 34-21-85 to 34-21-92, inclusive, and are prohibited from engaging in any of the acts or functions of a certified registered nurse practitioner (CRNP) or a certified nurse midwife (CNM) as established by this article and regulations adopted under this article.

(4) ADVANCED PRACTICE NURSING. The delivery of health care services by registered nurses who have gained additional knowledge and skills through successful completion of an organized program of nursing education that prepares nurses for advanced practice roles as certified registered nurse practitioners, certified nurse midwives, certified nurse anesthetists, and clinical nurse specialists:

a. Practice as a certified registered nurse practitioner (CRNP) means the performance of nursing skills by a registered nurse who has demonstrated by certification that he or she has advanced knowledge and skills in the delivery of nursing services within a health care system that provides for consultation, collaborative management, or referral as indicated by the health status of the client.

b. Practice as a certified nurse midwife (CNM) means the performance of nursing skills by a registered nurse who has demonstrated by certification that he or she has advanced knowledge and skills relative to the management of women's health care focusing on pregnancy, childbirth, the postpartum period, care of the newborn, family planning, and gynecological needs of women, within a health care system that provides for consultation, collaborative management, or referral as indicated by the health status of the client.

c. Practice as a certified registered nurse anesthetist (CRNA) means the performance of or the assistance in any act involving the determination, preparation, administration, or monitoring of any drug used to render an individual insensible to pain for surgical and other therapeutic or diagnostic procedures. The nurse anesthetist is qualified in accordance with Section 27-46-3 and is licensed by the Board of Nursing and functions under the direction of a physician licensed to practice medicine, or a dentist, who is immediately available.

d. Practice of clinical nurse specialist (CNS) nursing means the performance of nursing skills by a registered nurse who, through study and supervised practice at the graduate level and as evidenced by certification, has advanced knowledge and practice skills in a specialized area of practice, except that a clinical nurse specialist may not do any of the following:

1. Perform delegated medical acts or engage in collaborative practice as described in this article.

2. Perform any of the functions of a certified registered nurse practitioner or a certified nurse midwife as described in this article and the regulations adopted under this article, whether or not performed within a collaborative practice relationship.

3. Prescribe drugs of any type. A clinical nurse specialist may perform nursing services permitted under this subdivision as an independent contractor.

(5) COLLABORATION. A formal relationship between one or more certified registered nurse practitioners and certified nurse midwives and a physician or physicians under which these nurses may engage in advanced practice nursing as evidenced by written protocols approved in accordance with the requirements of this article or exempted in accordance with requirements of this article. The term collaboration does not require direct, on-site supervision of the activities of a certified registered nurse practitioner or a certified nurse midwife by the collaborating physician. The term does require such professional oversight and direction as may be required by the rules and regulations of the State Board of Medical Examiners and the Board of Nursing.

(6) PHYSICIAN or COLLABORATING PHYSICIAN. A doctor of medicine or a doctor of osteopathy licensed to practice medicine in Alabama who agrees in writing to practice in collaboration with one or more certified registered nurse practitioners or certified nurse midwives in accordance with the rules and regulations adopted by the State Board of Medical Examiners and the Board of Nursing.

(7) JOINT COMMITTEE OF THE STATE BOARD OF MEDICAL EXAMINERS AND THE BOARD OF NURSING FOR ADVANCED PRACTICE NURSES. The Joint Committee of the State Board of Medical Examiners and the Board of Nursing for Advanced Practice Nurses shall mean and shall be a committee composed of all of the following:

a. Two physicians licensed to practice medicine in the State of Alabama.

b. One registered nurse licensed to practice professional nursing in the State of Alabama.

c. One licensed physician engaged in a collaborative practice with a certified registered nurse practitioner or a certified nurse midwife in the State of Alabama.

d. One certified registered nurse practitioner engaged in advanced practice with a physician in the State of Alabama.

e. One certified nurse midwife engaged in advanced practice with a physician in the State of Alabama.

(8) LEGEND DRUG. Any drug, medicine, chemical, or poison bearing on the label the words, "Caution, Federal Law prohibits dispensing without prescription" or similar words indicating that such drug, medicine, chemical, or poison may be sold or dispensed only upon the prescription of a licensed practitioner, except that the term legend drug shall not include any drug, substance, or compound which is listed in Schedules I through V of the Alabama Uniform Controlled Substances Act.

(9) PRESCRIBE or PRESCRIBING. The act of issuing a written prescription for a legend drug.

(10) PRESCRIPTION. An order for a legend drug which is written and signed by a practitioner authorized by law to prescribe and administer such drugs and which is intended to be filled, compounded, or dispensed by a pharmacist.

(11) PROTOCOL. A document approved in accordance with Section 34-21-87 establishing the permissible functions and activities to be performed by certified registered nurse practitioners and certified nurse midwives and signed by collaborating physicians and any nurse practitioners or nurse midwives practicing with those physicians.



Section 34-21-82 - Joint committee - Appointment, terms of office, office of chairperson, and meetings.

(a)(1) The physician members of the joint committee shall be appointed by the State Board of Medical Examiners and shall serve three-year terms as set out below.

(2) The registered nurse members of the joint committee shall be appointed by the Board of Nursing and shall serve three-year terms as set out below.

(b)(1) In order to stagger the terms of office, the Board of Nursing and the State Board of Medical Examiners will each appoint to the initial joint committee one member for a term of one year, one member for a term of two years, and one member for a term of three years. Should a vacancy occur on the committee, a successor will be appointed to serve the unexpired term. The committee shall select one of its members to serve as chairperson for a one-year term.

(2) The office of chairperson shall alternate between a physician member of the committee and a nurse member of the committee.

(3) The committee shall meet annually, or more frequently if requested by the State Board of Medical Examiners or the Board of Nursing. Members of the committee shall receive per diem at a rate of $100 per day or any portion thereof that such a committee member shall be in attendance at an official meeting or function of the committee and in addition shall receive reimbursement for subsistence and travel in accordance with state law for each day actively engaged in the duties of their offices. The State Board of Medical Examiners and the Board of Nursing shall pay per diem and expenses of the members each appoints to the joint committee and shall furnish necessary clerical and administrative support for operation of the committee.



Section 34-21-83 - State Board of Medical Examiners to establish qualifications for physicians engaged in collaborative practice with advanced practice nurses.

The State Board of Medical Examiners shall establish the qualifications for physicians who are engaged in collaborative practice with certified registered nurse practitioners and certified nurse midwives. The board may adopt rules and regulations to accomplish the purposes of this section.



Section 34-21-84 - Board of Nursing to establish qualifications for advanced practice nurses; rules and regulations establishing procedures for certification.

(a) The Board of Nursing shall be the sole state authority designated to establish the qualifications necessary for a registered nurse to be certified to engage in advanced practice nursing. The Board of Nursing shall recognize the educational qualifications and training of advanced practice nurses by the issuance of a certification of qualification to engage in advanced practice nursing. To be eligible for certification, an applicant shall be currently licensed as a registered nurse in Alabama and shall meet the requirements for certification as an advanced practice nurse as defined in the rules and regulations established by the Board of Nursing.

(b) Pursuant to subsection (a), the Board of Nursing may adopt rules and regulations establishing the procedures for individuals to be certified to engage in advanced practice nursing, as well as grounds for denial or termination of certification or both, and the fees to be paid to the Board of Nursing in connection with an application for certification.



Section 34-21-85 - Joint committee designated to recommend rules and regulations; requirements to engage in advanced practice nursing.

The joint committee shall be the state authority designated to recommend rules and regulations to the State Board of Medical Examiners and the Board of Nursing for the purpose of regulating the collaborative practice of physicians and certified registered nurse practitioners and certified nurse midwives. No person may practice as a certified registered nurse practitioner or a certified nurse midwife in this state unless that person possesses a certificate of qualification issued by the Board of Nursing and practices under written protocols approved by the State Board of Medical Examiners and the Board of Nursing and signed by a qualified collaborating physician or physicians and certified registered nurse practitioner or certified nurse midwife or is exempt from the requirement of a written protocol according to rules promulgated by the State Board of Medical Examiners and the Board of Nursing. The joint committee shall recommend to the State Board of Medical Examiners and the Board of Nursing rules and regulations designed to govern the collaborative relationship between physicians and certified registered nurse practitioners and certified nurse midwives certified by the Board of Nursing to engage in these areas of advanced practice nursing. These rules and regulations shall be finally adopted by July 1, 1996. These rules and regulations and any and all additions, deletions, corrections, or changes thereto shall be considered rules and regulations requiring publication under the Alabama Administrative Procedure Act; however, the following shall not be considered rules or regulations under the Administrative Procedure Act:

(1) Protocols for use by certified registered nurse practitioners and certified nurse midwives certified to engage in these two areas of advanced practice nursing in collaboration with a physician; and

(2) The formulary of legend drugs that may be prescribed by certified registered nurse practitioners and certified nurse midwives authorized to do so.



Section 34-21-86 - Prescribing legend drugs; initiating call-in prescriptions; administering legend drugs.

(a) Certified registered nurse practitioners and certified nurse midwives, engaged in collaborative practice with physicians practicing under protocols approved in the manner prescribed by this article may prescribe legend drugs to their patients, subject to both of the following conditions:

(1) The drug type, dosage, quantity prescribed, and number of refills shall be authorized in an approved protocol signed by the collaborating physician; and

(2) The drug shall be on the formulary recommended by the joint committee and adopted by the State Board of Medical Examiners and the Board of Nursing.

(b) A certified registered nurse practitioner or a certified nurse midwife may not initiate a call-in prescription in the name of a collaborating physician for any drug, whether legend or controlled substance, which the nurse practitioner or certified nurse midwife is not authorized to prescribe under the protocol signed by the collaborating physician and certified registered nurse practitioner or certified nurse midwife and approved under this section unless the drug is specifically ordered for the patient by the physician, either in writing or by a verbal order which has been reduced to writing, and which has been signed by the physician within a time specified in the rules and regulations approved by the State Board of Medical Examiners and the Board of Nursing.

(c) Registered nurses and licensed practical nurses are authorized to administer any legend drug that has been lawfully ordered or prescribed by an authorized practitioner including certified registered nurse practitioners, certified nurse midwives, and/or assistants to physicians.



Section 34-21-87 - Joint committee to recommend model practice protocols, formulary of legend drugs, and certain rules and regulations.

Notwithstanding any other provisions of this article, the joint committee shall recommend model practice protocols to be used by certified registered nurse practitioners and certified nurse midwives and a formulary of legend drugs that may be prescribed by these advanced practice nurses, subject to approval by both the State Board of Medical Examiners and the Board of Nursing. The joint committee shall also recommend rules and regulations to establish the ratio of physicians to certified registered nurse practitioners and certified nurse midwives; provided, however, that the rules and regulations shall not limit the ratio to less than two nurse practitioners or midwives to one physician or one certified registered nurse practitioner and one certified nurse midwife to one physician and shall provide for exceptions. The joint committee shall also recommend rules and regulations that establish the manner in which a collaborating physician may designate a covering physician when temporarily unavailable as the collaborating physician.



Section 34-21-88 - Acts which constitute grounds for termination.

The following acts shall constitute grounds for the termination by the Board of Nursing of a certified registered nurse practitioner's or a certified nurse midwife's certificate of qualification to engage in these areas of advanced practice nursing and for the termination of the approval of the State Board of Medical Examiners of the collaborating practice of a physician and certified registered nurse practitioner or a certified nurse midwife, or both:

(1) Prescribing in violation of this article or the rules and regulations of the State Board of Medical Examiners or the Board of Nursing.

(2) For a certified registered nurse practitioner or a certified nurse midwife to engage in any act or render any services not authorized in his or her protocol or for a physician to require or to knowingly permit or condone such an act.

(3) Failure on the part of a certified registered nurse practitioner or a certified nurse midwife to maintain current licensure with the Board of Nursing or failure of a physician to maintain current licensure with the Medical Licensure Commission.

(4) The commission of any act by a certified registered nurse practitioner or a certified nurse midwife which would constitute a violation of Section 34-21-25(b) or any act by a physician which would constitute a violation of Section 34-24-360.



Section 34-21-89 - Boards permitted to initiate disciplinary actions for violations of section; requirements before action taken.

The Board of Nursing may initiate disciplinary actions against a certified registered nurse practitioner or a certified nurse midwife for violations of Section 34-21-86. The State Board of Medical Examiners may initiate disciplinary actions against a physician for violation of Section 34-21-86. Before either board takes such disciplinary action, it shall give the licensee against whom the action is contemplated a notice of the proposed action and an opportunity for a hearing before the respective board. All hearings shall be governed by the Alabama Administrative Procedure Act.



Section 34-21-90 - Requirements for engaging in practice.

No person shall engage in practice as a certified registered nurse practitioner or certified nurse midwife or in any of the acts or functions described in this article and the regulations adopted under this article in this state unless that person is certified by the Board of Nursing as an advanced practice nurse in a category of certified registered nurse practitioner or certified nurse midwife and is practicing in collaboration with a physician following protocols which have been approved in accordance with this article or has been exempted from the requirement of practicing in collaboration with a physician following protocols as provided in Section 34-21-85.



Section 34-21-91 - Injunctive proceedings by boards against persons violating article.

Both the State Board of Medical Examiners and the Board of Nursing in addition to the powers and duties otherwise expressed in this article, may commence and maintain in their own names in any circuit court having jurisdiction of any person within this state who is unlawfully engaging in advanced practice nursing as a certified registered nurse practitioner or a certified nurse midwife action in the nature of quo warranto as provided for in Section 6-6-590, et seq., to order the person to cease and desist from continuing to engage in these areas of advanced practice nursing within the State of Alabama, and jurisdiction is conferred upon the circuit courts of this state to hear and determine all such cases. The boards may commence and maintain such actions without the filing of bond or security and without the order or direction of a circuit judge. An injunction shall be issued upon proof that the person is now engaged in advanced practice nursing as a certified registered nurse practitioner or a certified nurse midwife in violation of this article without requiring proof of actual damage sustained by any person. In any case of violation of any injunction issued under this section, the court or any judge thereof may summarily try, and punish the offender for contempt of court. Injunctive proceedings as authorized in this section shall be in addition to, and not in lieu of, all penalties and other remedies prescribed by law.



Section 34-21-92 - Waiver of requirements until adoption of rules and regulations.

Until the State Board of Medical Examiners and the Board of Nursing adopt the rules and regulations necessary to effectuate the provisions of this article, the State Board of Medical Examiners and the Board of Nursing shall waive the requirements of Sections 34-21-84 and 34-21-85 and shall grant the appropriate certification to any nurse practitioner or nurse midwife who is currently certified or is eligible for certification to be a certified registered nurse practitioner or certified nurse midwife and will continue to engage in practice under the existing rules and regulations. Until the State Board of Medical Examiners and the Board of Nursing adopt the rules and regulations necessary to effectuate the provisions of this article, the State Board of Medical Examiners and the Board of Nursing shall waive the requirements of Sections 34-21-84 and 34-21-85 and shall grant the appropriate approval to a collaborating physician submitting a request for approval of a collaborative practice agreement. Notwithstanding the provisions of Section 15 of Acts 1995, No. 95-263, nurse practitioners and nurse midwives are prohibited from prescribing until final rules and regulations are adopted by the State Board of Medical Examiners and the Board of Nursing in accordance with Section 34-21-87.



Section 34-21-93 - Construction of article with Sections 34-19-2 to 34-19-10.

The provisions of this article shall be applied and construed in pari materia with Sections 34-19-2 to 34-19-10. Upon final adoption of rules and regulations by the State Board of Medical Examiners and the Board of Nursing as authorized by this article, any inconsistent portions of Sections 34-19-2 to 34-19-10 are superseded.






Article 6 - Loan Repayment Program for Advanced Practice Nursing.

Section 34-21-94 - Loan repayment program established.

There is hereby created and established the Alabama Loan-Repayment Program for Advanced-Practice Nursing. The program shall be administered by the Alabama Board of Nursing. The Loan Repayment Program shall be funded by direct appropriation from the Education Trust Fund.



Section 34-21-95 - Definitions.

As used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) AREA OF CRITICAL NEED. An area with a critical need for more advanced-practice nurses, as determined by the board.

(2) BOARD. The Alabama Board of Nursing.

(3) PARTICIPANT. Any person who applies for and is awarded a loan as provided in this article.

(4) PROGRAM. The Alabama Loan-Repayment Program for Advanced-Practice Nursing.



Section 34-21-96 - Awarding of loans and terms of repayment.

(a)(1) The board shall establish and award, according to the judgment of the board, loans to provide for the training of qualified applicants for admission or students in accredited nursing education programs approved by the board who are pursuing a graduate degree to become a certified registered nurse practitioner (CRNP), a certified nurse midwife (CNM), or a certified registered nurse anesthetist (CRNA), but only for people who have signed contracts as provided in subsection (b). The board may permit eligible people to apply for a loan under the Alabama Loan-Repayment Program for Advanced-Practice Nursing in any scholastic year and for any previously completed scholastic year.

(2) The board may award to an eligible person, for as many as three years for a person pursuing a master's degree and as many as four years for a person pursuing a doctorate, an annual loan not to exceed $15,000, except that the board in each succeeding year may raise the maximum amount allowed for an annual loan by the average percentage increase for that year, compared to the previous year, in in-state tuition for graduate programs in advanced-practice nursing charged by public colleges or universities in Alabama.

(3) The board shall make a careful and thorough investigation of the ability, character and qualifications of each applicant for loans under the program, and shall in its judgment award a loan or loans under the requirements of the program.

A person who has signed such a contract with the board may postpone choosing an area of critical need in which to work to a time set by the board.

(b) A loan or loans under this program may be awarded only to people who have signed contracts with the board to repay amounts received under the program by working following graduation in full-time practice as a CRNA, CRNP, or CNM in an area of critical need for 18 months for each year he or she received a loan under the program.

(c) A participant, subject to approval by the board, may change the area of critical need where he or she will work to repay loans under this program, but in no case shall the applicant work in full-time practice for less than three years in the new area of critical need.



Section 34-21-97 - Areas of critical need.

An area of critical need shall be an area in Alabama with a critical need, as determined by the board, for advanced-practice nurses, and shall not be a part of, or within five miles of, an urbanized area as defined most recently by the U.S. Census Bureau. The board shall adopt rules under the Administrative Procedure Act to implement this section.



Section 34-21-98 - Provisions for default or other failure to honor a contract with the board.

(a) In the event that the participant defaults on or otherwise fails to honor a loan-repayment contract with the board for any reason, the individual shall be liable for immediate repayment of the total principal loan amount plus interest at the rate of eight percent, or the prime lending rate, whichever is greater, accruing from the date of default or other failure to honor the contract. In addition, the participant shall pay an additional penalty as specified:

(1) For default or other failure to honor a contract under which a year’s worth of loans have been received, a penalty equal to 20 percent of the total principal amount of the loan.

(2) For default or other failure to honor a contract under which two years’ worth of loans have been received, a penalty equal to 30 percent of the total principal amount of the loan.

(3) For default or other failure to honor a contract under which three or more years’ worth of loans have been received, a penalty equal to 40 percent of the total principal amount of the loan.

(4) If default or other failure to honor a contract occurs after graduation with a graduate degree in advanced-practice nursing but prior to completion of the repayment obligation set forth in Section 34-21-96, a penalty equal to 100 percent of the total principal amount of all loans received by the participant from the program.

(b) The failure of a participant to honor his or her contract with the board or to pay the amount he or she is liable for under this article shall constitute a ground for the revocation of his or her license to practice nursing.

(c) The board may excuse repayment of a loan, in whole or in part, upon the death of a participant, or upon the participant becoming disabled to the extent that he or she is no longer able to engage in the practice of nursing, or upon some other extreme hardship not the fault of the participant.



Section 34-21-99 - Other requirements and powers of the board.

(a) The board annually shall report on the condition and accomplishments of the program to the Governor, Lieutenant Governor, Speaker of the House, President Pro-Tem of the Senate and the Chairs of the House and Senate Health Committees. The report shall include for the reporting year the locations where participants agreed to serve or where they were serving to repay loans.

(b) The board shall make reasonable rules and regulations to implement and administer the program.

(c) The board shall use any monies it receives from or for the operation of the program, including repayments, interest, and penalties paid because of default or other failure to honor a contract, to fund loans.









Chapter 21A - ONSITE WASTEWATER BOARD AND LICENSEES.

Section 34-21A-1 - Purpose.

The Alabama Onsite Wastewater Board is created to examine, license, and regulate persons engaged in the manufacture, installation, or servicing of onsite sewage systems in Alabama. As more residences are built in rural areas where public sewer hookups and centralized sewage treatment systems are often unavailable, many property owners must rely on onsite sewage systems, such as septic systems, to handle residential waste and sewage. The improper manufacture, installation, service, cleaning, and maintenance of onsite sewage equipment and treatment systems can contaminate and pollute the environment and pose significant harm to public health and the rural environment. This board is created to establish the qualification levels for those engaged in the manufacture, installation, servicing, or cleaning of onsite sewage systems and equipment in Alabama and promote the proper manufacture, installation, and servicing of onsite sewage systems.



Section 34-21A-2 - Definitions.

The following terms shall have the meanings respectively ascribed to them as used in this chapter unless the context requires a different meaning:

(1) BOARD. The Alabama Onsite Wastewater Board.

(2) CONVENTIONAL ONSITE SEWAGE SYSTEM. An onsite sewage system consisting of a septic tank, or an Alabama Department of Public Health approved pretreatment device, with effluent discharging into a subsurface effluent disposal medium, where all portions of the effluent disposal field sidewalls are installed below the elevation of undisturbed native soil, including a conventional onsite sewage system as defined by the Alabama Department of Public Health regulations.

(3) ENGINEERED ONSITE SEWAGE SYSTEM. An onsite sewage system that varies from conventional onsite sewage system equipment, methods, processes, and installation procedures in accordance with the rules and regulations of the Alabama Department of Public Health.

(4) GOOD STANDING WITH LOCAL HEALTH AUTHORITIES OR OFFICIALS. A person in good standing with local health authorities or officials shall have had no substantiated complaints filed against him or her with the local health authorities or officials regarding the work of the person in the onsite sewage industry, and shall be known by the local health authorities or officials to be a person who abides by the rules and regulations of the Alabama Department of Public Health.

(5) GREASE TRAP. A receptacle containing nontoxic, nonhazardous liquid waste generated by a commercial food operation or institutional food preparation facility including, without limitation, fats, oil, grease, and food scraps, whether connected to a city sewer or not, to include a sewage tank, as defined by the Alabama Department of Public Health rules.

(6) INDIVIDUAL. A human person.

(7) INSTALLATION. The act of installing a conventional or engineered onsite sewage system.

(8) LICENSE. A valid and current certificate of qualification issued by the board which shall give the named person to whom it is issued authority to engage in the specialized area and level of qualification described on the certificate.

(9) LICENSEE. A qualified individual holding a license issued by the board.

(10) LICENSING PROCEDURE. The process of testing at the state level to determine the knowledge and skill of an individual with respect to onsite sewage systems, and the issuing of licenses to indicate that an individual has passed the examinations and met all other board-established qualifications for licensure.

(11) LOCAL HEALTH AUTHORITY OR OFFICIALS. The county health department in the county or counties in which a licensee performs work in or is engaged in the manufacture, installation, cleaning, servicing, or maintenance of onsite sewage systems or equipment.

(12) MANUFACTURER. Person engaged in the production of septic tanks or receptacle equipment used in onsite sewage systems.

(13) ONSITE SEWAGE SYSTEM. Any system of piping, treatment devices, pumps, alarms, or other facilities or devices that carry or convey, store, treat, or dispose of sewage (human waste) where the system is not connected to a public sewer, including an onsite sewage treatment and disposal system onsite septic system (OSS) as defined by the Alabama Department of Public Health rules.

(14) RESPONSIBLE CHARGE. The person in responsible charge must direct the projects involving the installation or service and repair of an onsite sewage system under Alabama law. The person in responsible charge must be a full-time employee, owner, partner, or a corporate officer of the partnership, corporation, business trust, or other legal entity. The person in responsible charge must possess the required skill, knowledge, and experience and have the responsibility to supervise, direct, manage, and control the installation, service, or repair activities of the business entity with which he or she is affiliated. The board may examine the technical and personal qualifications of the person in responsible charge and may investigate and/or examine the person's qualifications.

(15) SERVICING. The act of cleaning, maintaining, or repairing an installed onsite sewage system.



Section 34-21A-3 - Alabama Onsite Wastewater Board.

(a) There is established the Alabama Onsite Wastewater Board. The board shall consist of nine members who shall, at the time of appointment and during the entire time for which appointed, be residents and citizens of Alabama. The initial appointments to the board shall be effective October 1, 1999, with required licensing beginning January 2000, or as soon as possible thereafter. Of the nine members of the board, three members shall be appointed by the Governor, three members shall be appointed by the Lieutenant Governor, and three members shall be appointed by the Speaker of the House of Representatives of the Alabama Legislature.

(b) Of the three members appointed by the Governor, one shall be actively engaged in the business of installing onsite sewage systems and shall serve an initial term of two years. One member appointed by the Governor shall be actively engaged in the business of manufacturing septic tanks and shall serve an initial term of two years. One member appointed by the Governor shall be actively engaged in the business of pumping, servicing, or maintaining onsite sewage equipment and shall serve an initial term of three years. Appointees to these positions on the board shall be licensees of the board or have ownership in a business employing a designated licensee in a position of responsible charge. The appointments and successor appointments by the Governor shall be made from a list of recommendations submitted by the governing board of the Alabama Onsite Wastewater Association, which list of recommendations shall include three individuals recommended for each board position.

(c)(1) Of the three members appointed by the Lieutenant Governor, one member shall be actively engaged in the business of manufacturing septic tanks and shall serve an initial term of four years, and one member shall be actively engaged in the business of installing onsite sewage systems and shall serve an initial term of four years. Appointees to these positions on the board shall be licensees of the board or have ownership in a business employing a designated licensee in a position of responsible charge. These two appointments by the Lieutenant Governor shall be made from a list of recommendations submitted by the governing board of the Alabama Onsite Wastewater Association, which list of recommendations shall include three individuals for each board position.

At the end of the term of the board member serving in the septic tank manufacturing position following June 1, 2010, subsequent appointments to that position shall be to either a person licensed by the board or a person having ownership of a business employing a person who meets all of the following requirements that he or she: Is in a position of responsible charge, provides or rents onsite toilet systems or portable toilet systems, is licensed by the board, has been involved in his or her respective business for five consecutive years, is in good standing with the local health authorities and the Alabama Department of Public Health.

Subsequent appointees to the onsite system installer position shall be either a licensee of the board or a person having ownership in a business employing a designated licensee in a position of responsible charge.

(2) The Lieutenant Governor shall also appoint a member actively engaged in the development of a training or educational program or instruction in environmental protection, preferably experienced in the area of the sewage industry, and this member shall serve an initial term of three years. This member shall: Have a minimum of six years' experience in the stated area of educational expertise, be in good standing with his or her professional or regulating boards, and possess a reputation of high standards within the academic community.

(d)(1) Of the three members appointed by the Speaker of the Alabama House of Representatives, one member shall be an environmental engineer with training in the onsite sewage industry, be experienced in and have an understanding of the design and construction of onsite sewage systems, and be in good standing with the Alabama Board of Licensure for Professional Engineers and Land Surveyors. This member shall serve an initial term of four years and shall be appointed from a list of three recommendations provided by the Alabama Board of Licensure for Professional Engineers and Land Surveyors.

(2) The Speaker of the House shall also appoint one member who has been actively involved for a minimum of three years in the onsite sewage inspection process and the regulation of onsite sewage systems and is employed by a local county health department or the Alabama Department of Public Health. This member shall serve an initial term of four years.

(3) The Speaker of the House shall also appoint a member who is a consumer who will represent the public at large and who has an interest in the onsite sewage industry. The consumer member may not be engaged in or otherwise connected with any person or firm or corporation or business dealing with the onsite sewage industry and shall serve an initial term of four years.

(e) Upon the expiration of the initial terms of office, and thereafter, all members appointed to the board shall serve four-year terms, or until their successors are appointed. Their successors, who shall be appointed by the same respective appointing authorities and shall possess the same respective qualifications as required for the initial appointees, shall each serve not more than two consecutive terms of office. The membership of the board shall be inclusive and the appointing authorities shall consider the racial, gender, geographic, urban/rural, and economic diversity of the state in making their appointments.

(f) If an appointment of a member to the board is to be made from a list of recommendations from an association, organization, or other board, the list of recommendations shall be submitted to the appointing authority at least 30 days prior to the expiration of the current term of the vacating board member.

(g) An appointing authority may rescind any appointment and replace any board member who is unable or unwilling to fulfill his or her duties to the citizens of Alabama through service on the board and who has not tendered his or her resignation.



Section 34-21A-4 - Meetings, compensation, expenses of the board.

(a) Within 30 days after annual appointment of new members, the board shall meet for the purpose of organizing, electing new officers, and transacting such business as deemed necessary. This organizational meeting shall not be considered a regular quarterly meeting of the board.

(b) The board shall meet at least four times a year on a quarterly basis with the board designating the months of the meetings for the coming year at its annual organizational meeting. Regular meetings shall be called by the chair who shall designate the time and place of each regular meeting. The chair or a majority of the members of the board may also call a special meeting of the board.

(c) Board members shall be given at least 10 days' notice of regular meetings and a minimum of five days' notice for special meetings. The executive director shall give notice of any meeting to the media as considered appropriate under the circumstances.

(d) A quorum of the board shall consist of not less than five of the duly appointed members.

(e) Any motion passed by the board requires a majority of those members present.

(f) The members of the board shall receive one hundred dollars ($100) per day for board meetings and a per diem as recommended by the board consistent with applicable state laws for attending sessions of the board and for time spent in necessary travel to attend meetings of the board. In addition, each member shall be reimbursed for related travel expenses at the same rate as state employees receive, all to be paid from fees collected and deposited in the board fund.



Section 34-21A-5 - Officers, executive director, and administration of the board.

(a) At its annual organizational meeting, the board shall elect from its members a chair, vice-chair, and a secretary/treasurer for a one-year term of office. No board member shall serve more than three consecutive one-year terms in any one office. The chair shall exercise general supervision of the board's affairs, preside at all meetings, appoint committees, and perform all duties pertaining to the office. The vice-chair, in the absence of the chair, shall perform the duties of the chair. The secretary/treasurer shall perform duties as designated by the board.

(b) The board shall select and employ an executive director who shall serve at the pleasure of the board and who shall be responsible for the administration of board policies. The executive director shall be responsible for employing and supervising other support personnel as directed by the board. The executive director shall be designated as the agent for the board for service of legal process upon the board, act as its recording and corresponding secretary, have custody of and safeguard and keep in good order all property and records of the board, sign all instruments and matters that require approval of the board, and perform all duties as the board may assign or delegate.

(c) The records maintained by the board shall include, without limitation, all of the following:

(1) A permanent record of all license applications, whether accepted or rejected, and supporting documentation and information.

(2) A permanent record of all examination results.

(3) A permanent record of all licenses issued; a permanent record of all investigative, enforcement, and disciplinary actions taken by the board.

(4) All other evidence of the important business of the board.

(d) The executive director may issue a license in accordance with the standards established by the board.

(e) All correspondence to the board, including submission of applications for licenses and requests for information should be made to the executive director at the board's office in Montgomery, Alabama.

(f) The board may employ other full-time or part-time administrative staff, including an administrative assistant and clerical support or others who shall work under the direction and supervision of the executive director.

(g) All board administrative staff, including the executive director, shall be entitled to reimbursement for authorized travel and travel related expenses at the same rate state employees receive for in-state and out-of-state travel. Authorized travel in a board employee's personal automobile shall be reimbursed at the same rate per mile as paid to state employees.

(h) The chair and executive director shall, before entering the duties of their offices, make and file with the Secretary of State an official bond in the sum of five thousand dollars ($5,000) unless covered by the state blanket bond. The appropriate premiums on the bonds shall be paid out of the funds of the board. The bonds shall be executed by an approved bonding fidelity or guaranty company qualified to do business in Alabama and acceptable to the Secretary of State.



Section 34-21A-6 - Funding and financial administration of the board.

(a) There is hereby established a separate special fund in the State Treasury to be known as the "Alabama Onsite Wastewater Board Fund." All receipts and monies collected under this chapter shall be deposited in the fund and used only to carry out the provisions of this chapter. The fund shall be disbursed only by warrant of the state Comptroller upon the State Treasury upon itemized vouchers approved by the executive director. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriation bill or other appropriation bills.

(b) Any funds unspent and unencumbered at the end of each fiscal year that exceed 25 percent of the board's budget for the previous fiscal year shall be transferred to the State General Fund.



Section 34-21A-7 - Duties and authority of the board.

The duties of this board shall include, but not be limited to the following:

(1) Establish procedures and qualifications for the licensure of individuals engaged in the manufacture, installation, servicing, repair, or maintenance of onsite sewage systems and equipment installed in Alabama and issue such licenses to those individuals who qualify for licensure.

(2) Approve all training required for any license or license renewal under this chapter and approve and administer any examination required for specialized areas and levels of qualification of licensing under this chapter.

(3) Establish the dates, times, and locations for all license examinations, including at least three examination dates each year.

(4) Accept and process applications from individuals meeting the board-established qualifications for licenses and the renewal of licenses and collect necessary fees according to the schedule of fees established by the board.

(5) Provide written notification to a candidate of the candidate's examination results and provide information regarding the procedures required to complete the license process, including bond information and local health department fees.

(6) Accept annual license renewal applications and approve required continuing education and required documentation for license renewal.

(7) Maintain a complete up-to-date roster of licensees.

(8) Establish a complaint process and the confidential procedures to investigate alleged violations as set forth in this chapter; establish disciplinary procedures including suspension or revocation of licenses; establish an appeals process; and notify the Alabama Department of Public Health and the appropriate local health departments of any disciplinary action taken by the board. Any member of the board or duly appointed representative designated by the board may administer oaths and take testimony concerning all matters within the jurisdiction of the board.

(9) Reinstate a revoked or suspended license if the holder of the revoked or suspended license meets specific requirements established by the board and the reinstatement is approved by a majority of the board.

(10) Oversee all financial, business, and administrative matters necessary to carry out the operation of this board including, but not limited to, accepting fees, paying bills, salaries, expenses, and refunds, and any other action deemed appropriate to conduct business pertinent to its operation.

(11) Hire and set compensation for an executive director who shall be responsible for the administrative functions of the board.

(12) Adopt a seal for its use containing the words "Alabama Onsite Wastewater Board."



Section 34-21A-8 - Annual report of the board.

The board shall annually submit to the Governor a report of its transactions for the preceding fiscal year, and file a copy of the report with the Secretary of State and the State Division of Records and Reports.



Section 34-21A-9 - Rules and regulations.

The board may adopt and issue rules and regulations necessary to carry out this chapter, subject to the Alabama Administrative Procedure Act, Chapter 22 of Title 41.



Section 34-21A-10 - Exemptions.

The licensing requirements of this chapter shall not apply to owners of property for the purpose of installing, cleaning, servicing, or maintaining an onsite sewage system on their own property with a one-family or two-family residence used as their primary residence so long as the owners of the property with an onsite sewage system complete all installation, cleaning, servicing, or maintenance themselves, without help, at their primary residence.



Section 34-21A-11 - Fees.

The board may establish and charge reasonable fees for the processing of all applications, administration of examinations, issuance of all active and inactive licenses, license renewals, license restoration and replacement, supplying information to applicants, licensees, and the general public, and any and all other required board procedures and related activities. A fee schedule shall be developed by the board and adopted as a rule, and all fees shall be commensurate with the cost of fulfilling the duties of the board as defined in this chapter.



Section 34-21A-12 - Licenses.

(a) The board shall establish the following types of licenses:

(1) A basic level installer license.

(2) An advanced level I installer license.

(3) An advanced level II installer license.

(4) A manufacturer's license.

(5) A pumper license.

(6) A portable toilet license.

(b) A person shall first obtain a basic level installer license before qualifying for an advanced level installer license. Additional areas of qualification and license levels may be established by the board based on future evaluations of industry needs and technology advancements.

(c) Licenses issued by the board shall be recognized as evidence of qualification and knowledge of the licensee by the Alabama Department of Public Health and county or local health authorities, and no other additional level of qualification or certification or other requirement shall be required by the Alabama Department of Public Health or any county or local health authorities for those persons engaged in the manufacture, installation, or servicing of onsite sewage systems.

(d) A license shall be issued for the current calendar year and the license shall be valid only for that calendar year. All licenses shall expire on December 31 of each calendar year.

(e) No individual, business, partnership, or corporation shall engage in the manufacture, installation, servicing, cleaning, or maintenance of an onsite sewage system installed in the State of Alabama unless the individual, or the person in responsible charge for the business, partnership, or corporation, has received the required specific license from the board. Persons engaged in the installation or servicing of onsite sewage systems shall obtain a basic level installer license for conventional onsite sewage systems or an advanced level installer license for engineered onsite sewage systems. All manufacturers of onsite sewage septic tanks or receptacles for onsite sewage systems shall qualify and obtain a manufacturer's license. Licenses issued under this chapter shall be granted to individuals meeting the criteria for qualification as established by this board. The licensee shall perform no work outside the level of competency stated on the certificate of license. An individual may be licensed in all areas of eligibility.

(f) No individual, business, partnership, or corporation shall advertise, solicit, bid, obtain permit, conduct business, or perform the function of manufacturing, installing, cleaning, servicing, repairing, or maintaining onsite sewage equipment or systems in Alabama unless the person or persons in responsible charge are licensed as defined in this chapter.

(g) No official charged with the duty of issuing business licenses to any individual, partnership, corporation, or other business entity to operate a business performing the function of manufacturing, installing, cleaning, servicing, repairing, or maintaining onsite sewage equipment or systems in Alabama shall issue such a business license unless there is presented for inspection a license certificate as provided herein issued by the board to the individual or to some person in responsible charge with the partnership, corporation, or business entity.

(h) No license shall be issued except to an individual. A firm, partnership, association, or corporation shall not be licensed. Partnerships, corporations, or other business entities shall designate the licensed individual in responsible charge under whose name its business is to operate to the local business licensing authority, the board, and the local health officials. If that designated person ceases to be employed by the business entity, notice shall be made immediately to the board and the local health officials. The partnership or corporation shall then have 45 days to re-designate a licensed individual responsible for work performed by the business entity. During this 45-day period, no work shall be initiated by the business entity without the knowledge and approval of local health officials. Any work performed during this time shall be inspected by local health officials and approved by the officials before being considered complete and put into operation. Under special circumstances, a business entity engaged in the manufacture of septic tanks can petition the board for an extension of time beyond the 45-day period to re-designate a licensed individual in a position of responsible charge under whose manufacturer's license the business is to operate. Under no condition may this extension of time extend more than three weeks past the date of the next examination offered by the board for a manufacturer's license.

(i) License certificates suitable for framing, bearing the licensee's name, level and type of license, license number, and the calendar year in which the license is valid shall be issued to all qualified licensees. Every licensee holding a license issued by the board shall display it in a conspicuous manner at his or her principal place of business.

(j) All licensees shall abide by all federal, state, and local laws and ordinances. No license issued by the board may be sold or transferred. Any license misused may be revoked by the board.

(k) Every licensee shall notify the board of the address of his or her place of business, the counties in which he or she does business or performs work, and the name under which the business is carried on. Licensees shall give immediate notice to the board of any change in this information. Service of any process shall be achieved by mailing notice of such information by first class postage, U.S. Postal Service, to the address of record. No further service of process shall be required.



Section 34-21A-13 - Form of application for licenses, examinations, and license renewals.

(a) All applicants for licenses, examinations, or license renewals shall be required to complete specific application forms developed and provided by the board. Information required to be provided on license application forms shall include, but not be limited to, the following:

(1) The applicant's name, date of birth, Social Security number, residence address, telephone number, and county of residence.

(2) The name of the applicant's employer, or the name of the applicant's business, including the business address and telephone number of the employer or applicant's business.

(3) Details of the applicant's business experience, details of the applicant's work experience, and classroom training in the areas of requested licensing.

(4) A signed statement from an official from the applicant's county health department stating that the applicant is in good standing with the local or county health department.

(b) Application forms may also require any information deemed by the board to be significant in evaluating the qualifications of an applicant for license, examination, or license renewal.

(c) All required fees and documentation shall accompany any application form filed with the board.

(d) The board shall approve through its executive director the issuing of a license to each applicant meeting the qualifications as set forth by the board, or deny a license to each applicant not meeting the qualifications as set forth by the board.



Section 34-21A-14 - Eligibility requirements for license application.

(a) The board shall develop eligibility requirements to be met by applicants seeking licensing by the board. The minimum application requirements shall include, but are not limited to, the applicant's:

(1) Business experience.

(2) Work experience in the requested area of licensure.

(3) Completion of training requirements as established by the board.

(4) Successful completion of the required examination.

(5) Evidence of bond.

(6) Proof that the applicant is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(b) The board shall develop the qualifications and requirements relating to the manufacturer's license, which shall include, but not be limited to:

(1) Completion of classroom instruction.

(2) Successful completion of required examination.

(3) Passing an inspection of the manufacturing plant by a member of the board or some other person designated by the board to perform manufacturing plant inspections.

(4) Proof that the applicant is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(c) Any plant holding a current manufacturing certification issued by the National Precast Concrete Association shall be considered to have sufficiently met the plant inspection requirement.



Section 34-21A-15 - Requirements of examination, areas, and levels of qualification.

(a) No license shall be issued by the board without examination of the applicant for the purpose of ascertaining his or her qualifications for such work, except those licenses issued pursuant to Section 34-21A-17. No examination shall be required for the timely annual renewal of a current license.

(b) The board shall offer and provide examinations which test the knowledge, skill, and qualifications of the applicants.

(c) The board may charge each applicant a reasonable fee for the examination based on the actual costs of administering the examinations.

(d) The board shall establish dates and locations for a minimum of three separate examinations each calendar year.

(e) The board shall establish the minimum examination grade necessary for successful completion of an examination.

(f) The board shall develop or approve two separate and specific examinations to test the knowledge and qualifications of those applicants for basic level license and advanced level licenses as follows:

(1) The basic installer level license examination shall test the knowledge and qualifications of applicants seeking a license to install, clean, service, repair, or maintain conventional onsite sewage systems.

(2) The advanced level installer license examination shall test the knowledge and qualifications of applicants seeking a license to install, clean, service, repair, or maintain engineered onsite sewage systems.

(g) A person shall first obtain a basic level installer license before qualifying to take the examination for an advanced level installer license.

(h) The board shall develop a specialized examination to test the qualifications of those applicants seeking a manufacturer's license.

(i) The board shall develop or approve any other additional examinations as may be necessary for additional areas of qualification and license levels as may be established by the board to meet industry requirements and technological advancements in the onsite sewage industry.

(j) Examinations shall be administered by the executive director or persons designated by the board. Any national standardized examination which the board may approve, or any other examination developed under the direction of the board, or any combination thereof, may be administered to applicants to test their knowledge and qualifications. The board shall establish the level of achievement as shall be required for a passing grade for examinations.

(k) Written examination results shall be provided within 14 days of taking the examination. Successful candidates shall also be informed of the procedures required to complete the license process. Any person who fails an examination may, upon reapplication and payment of required fees, take the examination when offered by the board.

(l) The executive director shall provide to the Alabama Department of Public Health and the appropriate local health authorities a list of all candidates who successfully qualify for a license within 14 days following the date the license is issued by the board.



Section 34-21A-16 - Bond requirement for licensees.

In order to assure financial stability and professional competence and performance of licensees, all licensees, without exception, are required to be bonded for any work performed under the license. Minimum amounts for required bonds shall be established by the board and evidence of bond shall be provided to the board before any license will be issued. In no event may the minimum required bond amounts set by the board be less than fifteen thousand dollars ($15,000) for a basic level license, a pumper license, a portable toilet license, or a manufacturer's license, and thirty thousand dollars ($30,000) for an advanced level license. Each active licensee shall maintain a current bond for each license he or she holds. The executive director shall immediately suspend any active license without a current bond on file. The executive director shall reinstate the license once a reinstatement fee is paid by the licensee and the bond is reactivated or replaced. In the event the licensee contends his or her license has been unjustly suspended, the licensee may request a hearing and the executive director shall hold a hearing within 10 business days of the request.



Section 34-21A-17 - Applicability of licensing provisions.

After December 31, 1999, individuals not currently licensed will be required to follow the requirements for license application, including completing required training and successfully passing any required examination.



Section 34-21A-18 - Annual renewal of license.

(a) A license is only valid during the calendar year indicated on the license. At the end of that calendar year, the license will expire unless it is renewed by the licensee. All licensees shall make application for license renewal at least 30 days prior to the expiration of a current license.

(b) Specific license renewal application forms and license renewal requirements shall be developed by the board. License renewal requirements shall include, but not be limited to, continuing education and training requirements for each level and type of license and evidence of adequate bond. The license renewal application form shall be accompanied by all required documentation and renewal fees. The board shall verify that the renewal applicant is a current licensee who is eligible for renewal before issuing a new license.

(c) Failure to meet renewal requirements shall result in expiration and revocation of a license. Upon expiration of a license, the licensee's name will be removed from the board's official list and the Alabama Department of Public Health and the appropriate local health authorities will be notified of the license expiration. A license which has expired for failure to renew may only be restored within one year from the date of expiration after application and payment of the license restoration fee established by the board. Any license which has not been restored within one year following its expiration may not be renewed, restored, or reissued, and the holder may apply for and obtain a new license only upon compliance with all qualifications and requirements for the issuance of a new license.



Section 34-21A-19 - Inactive license.

The board shall formulate rules and criteria under which an applicant may request an inactive license and determine circumstances when a license may become inactive by state or local health department request. The board shall develop a standard official definition of an inactive license in the formulation of the board's rules and regulations.



Section 34-21A-20 - Replacement licenses.

The board shall issue a replacement to a licensee who shows upon application that the current license has been lost, destroyed, or stolen or if the licensee's name has been changed by marriage or court order. An application for a replacement license shall be accompanied by all required fees.



Section 34-21A-21 - Revocation and suspension of license.

(a) The board shall establish criteria for circumstances warranting the suspension or revocation of a license and establish the procedures for suspension or revocation of licenses. These circumstances shall include, but not be limited to, the following:

(1) Obtaining a license under false pretense.

(2) Obtaining a license by having another person take the examination.

(3) Allowing another person to use the license in violation of the regulations of the board.

(4) Selling or conveying the license to another person.

(5) Failure to timely renew a license.

(6) Failure to follow the rules and regulations of the State of Alabama Department of Public Health or the appropriate local health department or authorities.

(7) Committing a dishonest or illegal act in the performance of work covered under the license.

(b) The board shall take appropriate action to enforce the rules adopted with regard to license suspension or revocation.

(c) After suspension or revocation of a license of any licensee, the board shall publish this information to the public.



Section 34-21A-22 - Complaint and regulation procedures.

(a) The board shall establish procedures to process, review, and investigate reports and complaints of fraud, incompetence, misconduct, and dishonest or illegal acts of licensees in the performance of work covered under licenses of this board; and complaints supported by evidence shall be reviewed at a disciplinary hearing, which hearing shall be conducted in compliance with the provisions of the Alabama Administrative Procedure Act and held before the board. The board shall establish the procedures for such disciplinary hearings. A member of the board who has a conflict of interest concerning the parties involved or issues involved in the disciplinary hearing shall recuse himself or herself from the hearing and the disciplinary proceeding.

(b) The board, upon its findings, may suspend or revoke the individual's license.



Section 34-21A-23 - Reinstatement of license.

This board shall determine the procedure to be followed for reinstatement of a suspended or revoked license. The procedures shall include, but not be limited to, application to the board for reinstatement, hearing before the board, correction of the problem causing the board's action in suspending or revoking the license, recommendations for reinstatement from the appropriate health department regulators, payment of levied fines or fees, completion of any education classes determined to be needed by the individual to aid in assuring no recurrence of the violation, and a published apology.



Section 34-21A-24 - Appeal procedure.

After revocation or suspension of license, the licensee may, within 10 days of notice of the board's order and finding, file with the board a written notice of his or her intent to appeal the order of the board. Appeals from orders of the board shall be filed with the Circuit Court of Montgomery County, Alabama, for a determination by the court as to whether the decision of the board is supported by a preponderance of the evidence. If the court finds that the decision of the board is supported by evidence, it shall affirm the board's action.



Section 34-21A-25 - Penalties and sanctions.

(a) Any person who undertakes or attempts to undertake the business of manufacturing, installing, servicing, cleaning, repairing, or maintaining any onsite sewage system or equipment without first having obtained and having possession of a current, valid license from the board or who knowingly presents or files false information with the board for the purpose of obtaining a license or otherwise fraudulently obtains a license, or who knowingly violates any provision of this chapter regulating the onsite sewage industry shall be guilty of a Class A misdemeanor, as defined by the state criminal code.

(b) Whenever it appears to the board that an individual has violated or is about to violate this chapter, it may in its own name petition the circuit court of the county where the violation is occurring or is about to occur to issue a temporary restraining order or other appropriate injunctive relief enjoining the violation.

(c) The board may reprimand in writing any licensee who provides substandard or dangerous service, repair, or installation or who otherwise violates this chapter.

(d) The board may levy and collect an administrative fine not to exceed one thousand dollars ($1,000) for each violation of this chapter or a rule, as amended, of the board or Alabama Department of Public Health rules pertaining to the manufacture, installation, servicing, cleaning, or maintenance of an onsite sewage system or portable toilets.

(e) In addition to or in lieu of the criminal penalties and administrative sanctions provided in this chapter, the board may issue an order to any person, firm, or corporation engaged in any activity, conduct, or practice constituting a violation of this chapter directing the person, firm, or corporation to immediately cease and desist from the activity, conduct, practice, or performance of any work then being done or about to be commenced. The order shall be issued in the name of the State of Alabama under the authority of the board. A person, firm, or corporation that does not comply with a cease and desist order shall be deemed in violation of this chapter and shall be subject to all disciplinary powers, penalties, fines, and remedies available to the board.



Section 34-21A-26 - Sunset provisions.

The operations of the board shall terminate October 1, 2003, and every fourth year thereafter unless continued in accordance with the Alabama Sunset Law.






Chapter 22 - OPTOMETRISTS.

Article 1 - General Provisions.

Section 34-22-1 - Definitions.

For the purposes of this chapter, the following terms shall have the respective meanings ascribed by this section:

(1) BOARD. The Alabama Board of Optometry.

(2) HUMAN EYE AND ITS ADJACENT STRUCTURES. The eye and all structures situated within the orbit, including the conjunctiva, lids, lashes, and lachrymal system.

(3) PHARMACEUTICAL AGENTS. Any diagnostic and therapeutic drug or combination of drugs that has the property of assisting in the diagnosis, prevention, treatment, or mitigation of abnormal conditions or symptoms of the human eye and its adjacent structures.

(4) PRACTICE OF OPTOMETRY. The practice of optometry is a learned profession involving the examination, measurement by objective and subjective means, diagnosis, treatment, and prevention of any departure from the normal of the human eyes, their adjacent structures, and visual system. The practice of optometry includes but is not limited to: The adapting and fitting of all types of lenses or devices, including, contact lenses; the determination of refractive error and shape of the eye and visual, muscular, or anatomical anomalies of the eye through the use of any means including the use of any self testing devices and the use of any computerized or automatic refracting device; the determination and prescribing of spectacle or contact lens parameters; the administering and prescription of pharmaceutical agents rational to the diagnosis and treatment of disease of the human eye and its adjacent structures; the removal of superficial foreign bodies from the human eye and its adjacent structures; the providing of developmental and perceptual therapy for the vision system; the utilization of any method or means to diagnose and treat diseases of the human eye and its adjacent structures as determined and approved by the board, subject to the limitations of this chapter; the performance of primary eye care procedures or ordering of laboratory tests rational to the diagnosis and treatment of conditions or disease of the human eye and its adjacent structures as determined and approved by the board, subject to the limitations of this chapter. The practice of optometry shall include the prescribing and administering of narcotic analgesics pursuant to the Alabama Uniform Controlled Substances Act, except for narcotic analgesics classified under Schedule I and II, and any Schedule III pharmaceutical agents that contain Dihydrocodeinone, ("Hydrocodone"). The prescribing or administering of any other Schedule III pharmaceutical agent shall be limited to a prescription, the duration of which does not exceed 96 hours. Notwithstanding any provision of this chapter to the contrary, the practice of optometry shall include the prescribing and administering of pharmaceutical agents which are commonly known as steroids. Optometrists are prohibited from performing injections into the eyeball, cataract surgery, muscle surgery, retinal surgery, radial keratotomy, laser surgery, cryosurgery, or any other invasive surgery. The Alabama Board of Optometry shall be a certifying board as defined in Section 20-2-2, except as limited by this chapter. The practice of optometry shall include the authority to administer benedryl, epinephrine, or other medication to counteract anaphylaxis or anaphylactic reaction. The use and prescribing of pharmaceutical agents for the treatment of the human eye and its adjacent structures shall be limited to those optometrists approved by the board.



Section 34-22-2 - Objects and purposes of chapter.

The practice of optometry is hereby declared to affect the public health, safety, and welfare, and optometry is subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of optometry, as defined in this chapter, be limited to qualified persons admitted to practice optometry in the State of Alabama pursuant to the provisions of this chapter. This chapter shall be liberally construed to carry out these objects and purposes.



Section 34-22-3 - Intent of chapter.

It is intended that this chapter shall furnish a complete and exclusive system, of and in itself, for obtaining the right to practice optometry in the State of Alabama and for the regulation of the practice of optometry therein; provided, that it is the intent of the Legislature that this chapter shall not have the effect of repealing any laws not dealing with the profession of optometry and specifically shall not have the effect of repealing Section 34-24-292.



Section 34-22-4 - Limitation on application of chapter.

(a) It is not the intent of this chapter to prevent any school teacher, welfare worker, state, county, municipality, or other public board, body, agency, institution, or official from determining in the course of their official duties the probable need of visual services; provided, that the aforenamed person or agency does not attempt to examine, diagnose, prescribe, or recommend any particular practitioner and complies with the provisions of Section 38-1-2.

(b) A license to practice optometry shall not be required for the sale, preparation, or dispensing of eyeglasses or spectacles in a retail optical dispensary or from a store, shop, or other permanently established place of business with an optical department on prescription of a duly licensed physician skilled in diseases of the eyes or a duly licensed optometrist authorized to practice under the laws of this state. Contact lenses may be sold or dispensed in a retail optical dispensary or other permanently established place of business with an optical department only when authorized by an optometrist or ophthalmologist, the prescription therefor contains all necessary data, and the prescription has not expired. This section shall not be construed as authorizing any optician or other person selling eyeglasses or contact lenses on prescription as authorized above to use any instrumentation or determine any data by performing any type of examination or corneal evaluation necessary for the fitting of contact lenses or to use any drugs in relation thereto.

(c) Nothing in this chapter shall apply in any way to any licensed physician, nor to any physician assistant or ophthalmic assistant program conducted under any accredited state university program, nor to any physician's assistant as defined in Section 34-24-292. Nothing in this chapter shall be construed as preventing an ophthalmologist from using assistants normally used in his or her practice under his or her direct personal supervision in the office in which the ophthalmologist normally actually practices his or her profession and nowhere else.



Section 34-22-5 - Limited teaching licenses.

The board may, under rules and regulations to be promulgated by the board, issue limited licenses, in the case of teachers, to persons who hold an optometric degree where such persons are not licensed and registered to practice optometry in this state. The dean of any school of optometry within the State of Alabama which has been approved by the board shall be required to annually certify to the board the names and addresses of the members of the faculty of the school who are not licensed and registered to practice optometry in the state and shall be required to promptly notify the board of any change in personnel on the faculty. The board may issue limited licenses to applicants upon the certification of the dean of any school of optometry setting forth that the applicant is a bona fide member of the faculty of the school. The limited license shall be valid so long as the holder thereof remains a member of the faculty of the school and abides by the rules and regulations under which the same is issued. The holder of a limited license shall be subject to all provisions of this chapter regulating the practice of optometry in this state and shall be entitled to perform all services which a person licensed to practice optometry in this state would be entitled to perform, but only as a part of the program of the school and as an adjunct to his or her teaching functions in the school. A fee of one hundred dollars ($100) shall be paid by the applicant to the board for the issuance of a limited license. Limited license holders who are not members of a residency program at a school of optometry shall be subject to the same annual license renewal fees and other requirements as required of holders of regular licenses.



Section 34-22-6 - Violations; penalties; assistance in prosecutions; costs and attorney fees; venue.

(a) It shall be unlawful for any person to perform any of the following:

(1) Practice optometry in this state without having a valid, unrevoked, and unexpired license certificate and annual renewal registration certificate as an optometrist.

(2) Use or attempt to use as his or her own a diploma of an optometric school or college or a license of another person, or a forged diploma or license, or any forged or false identification.

(3) Sell or offer to sell a diploma conferring an optometric degree or a license granted pursuant to this chapter or prior optometric practice laws, or to procure each diploma or license with intent that it shall be used as evidence of the right to practice optometry by a person other than the one upon whom it was conferred or to whom the license was granted, or with fraudulent intent to alter the diploma or license or to use or attempt to use it when it is so altered.

(4) Willfully make any false statements in an application for examination for a certificate to practice optometry or for annual renewal registration.

(5) Use or attempt to use pharmaceutical agents for the treatment of the human eye and its adjacent structures without having approval of the board at the time the treatment is rendered.

(b)(1) Any person violating any of the provisions of this chapter shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than one thousand dollars ($1,000) and, in addition, may be imprisoned in the county jail for a period not to exceed 12 months and shall be subject to having his or her license revoked or suspended as provided in this chapter.

(2) The board and its members and officers shall assist prosecuting officers in the enforcement of this chapter, and it shall be the duty of the board, its members, and officers, to furnish the proper prosecuting officers with the evidence as they may ascertain necessary to assist them in the prosecution of any violation of this chapter. The board, may for these purposes, make such reasonable expenditures from the funds of the board as it may deem necessary to ascertain and furnish the evidence.

(3) In addition to criminal penalties, any person violating this section may be fined up to one thousand dollars ($1000) by the board for each violation. The board may sue, if necessary, to collect the fine.

(4) The board is entitled to costs and reasonable attorney fees in any civil action in which it prevails.

(5) Venue for any action brought by the board pursuant to this chapter is the Circuit Court of Montgomery County.



Section 34-22-7 - Injunctions.

The board may enjoin violations of any provision of this chapter by proceeding in accordance with the provisions of Section 6-6-502.



Section 34-22-8 - Disciplinary action; charges; hearing; judicial procedure; appeals; sanctions; immunity of board, etc., from suit.

(a) Any person, including a licensed optometrist may initiate a charge of violation of the provisions of this chapter or a charge of misconduct by a licensed optometrist by filing with the secretary of the board a written statement under oath of the charge or charges against the accused. If a member of the board files a charge, the member shall not participate in the hearing or disposition of the charge, except to the extent of giving testimony in connection with the charge. The member filing the charge shall not be present during the hearing or deliberation of the charge except to give testimony. A discreet preliminary investigation into the charge or charges shall be made by the board, after which, if the board is reasonably satisfied that the charge or charges are not frivolous, the board shall hear the charge or charges under rules of procedure to be established by the board. A quorum of the board shall be present at all times during the hearing and deliberation and action thereon. A time and place, either within the City of Montgomery, Alabama, or the county in which the accused resides for the hearing of the charge or charges shall be fixed by the board as soon as convenient. A copy of the charge or charges, together with a written notice of the time and place of the hearing, and a copy of the rules of procedure adopted by the board for the hearing shall be served on the accused at least 20 days before the date fixed for the hearing, by leaving a copy thereof at his or her last and usual place of residence, by personal service upon the accused, or by forwarding a copy to the accused via United States registered mail, with a return receipt requested, addressed to him or her at his or her last known mailing address, if a resident of the State of Alabama. If the accused is not a resident of Alabama or has departed from the State of Alabama, then notice of the time and place of the hearing shall be published in a newspaper of general circulation in the county where the accused is last known to have resided, three weeks prior to the hearing, setting out the time and place of the hearing. At least five days before the time of the hearing, the accused shall file with the secretary of the board an answer to the written charges together with a list of witnesses which the accused desires to be subpoenaed for the hearing. At the hearing, witnesses may be examined respecting the charge or charges. The board or the accused, or both, may require the attendance of witnesses, the production of books, records, and papers pertinent to the issues and, either or both may require the secretary of the board to issue a subpoena for any witnesses or a subpoena duces tecum to compel the production of any books, records, papers, or documents, which shall be directed to the sheriff of the county where the witness resides or is to be found. The subpoena shall be served and returned in the same manner as subpoenas in civil cases in the circuit court are served and returned. If any person is subpoenaed to appear before the board and fails to obey the subpoena without reasonable cause, or if any witness upon any hearing before the board refuses to be sworn, or to be examined, or to produce a book, record, paper, or document, as ordered by the board, this fact shall be certified by the board to the circuit court or the judge thereof in the county where the witness resides, and the witness shall be ordered and directed by the court to appear before the board and testify or produce such books, papers, records, or documents as are ordered by the board. At the hearing, the accused may cross-examine the witnesses against him or her, produce witnesses in his or her defense, appear personally or by counsel, or both, and have the testimony taken down by a stenographer, but the expense of counsel and stenographer shall be borne by the accused. A majority of the quorum of members of the board conducting the hearings shall render a decision on the merits of the charge or charges and, if warranted by the evidence, impose appropriate sanctions.

(b) In all cases of suspension or revocation of licenses or of other disciplinary sanctions imposed by the board, the accused may appeal only to the Circuit Court of Montgomery County, Alabama, notwithstanding any other provision of law to the contrary. Except as otherwise provided herein, judicial review of the orders and decisions of the board shall be governed by the provisions of Sections 41-22-1 to 41-22-27, inclusive, the Alabama Administrative Procedure Act.

(c) Members of the board, and the members of any committee of optometrists impaneled by the board, and any other optometrist and individual making any report or rendering any opinion, or service, or supplying any evidence or information or offering any testimony to the board in connection with a disciplinary investigation or proceeding as authorized in this chapter shall be immune from suit for any conduct with respect to the investigations, actions, hearings, and proceedings.






Article 2 - Licenses.

Section 34-22-20 - Qualifications of applicants; examination; issuance and execution of licenses; use of pharmaceutical agents.

(a) Every person desiring to practice optometry in this state shall be 19 years of age, or over, a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, and of good moral character. The person shall have a minimum of three years of preoptometry, or the equivalent, at an accredited college or university, have completed a course of study in an accredited school or college of optometry which is approved by the board and that requires at least four years of professional study, and have passed all examinations prescribed by the board, which may include the standard examination after completion of the educational requirements. The board may accept a passing grade on a recognized national examination or a passing grade on a board examination, or both, and may require a passing grade on additional state law examinations. The standard examination may consist of tests in practical, theoretical, and physiological optics, in theoretical and practical optometry, orthoptics, ocular anatomy, physiology, pharmacology, pathology, diagnosis, and treatment of disease of the human eye and its adjacent structures, general anatomy, hygiene, and any other knowledge the board deems essential to the practice of optometry. The standard examination shall be consistent with the established teaching and recognized textbooks of accredited schools or colleges of optometry.

(b) The application to take the standard examination shall be upon the form prescribed and furnished by the board and verified by the oath of the applicant, accompanied by a fee to be determined by the board. The fee shall not be more than five hundred dollars ($500).

(c) If required, the standard examination shall be held at least once in each year for candidates for examination who have applied to the board at least 30 days before the date prescribed for the holding of the examination.

(d) When an application and accompanying proof are found satisfactory, the board shall notify the applicant to appear for examination at a time and place fixed by the board. An applicant shall submit to the board proof that he or she has passed all examinations required by the board. The applicant shall also submit any protocols for the use of pharmaceutical agents that the board may require. When these requirements have been met by the applicant and approved by the board, the board shall grant to qualified applicants a license and a license certificate, both of which shall bear a serial number, the full name of the licensee, the date of issuance, the seal of the board, and the signature of the president and secretary of the board. A seal of approval by the board of the use of pharmaceutical agents for the treatment of the human eye and any of its adjacent structures shall be affixed to the license certificate. The board may grant a temporary license under the circumstances and conditions, and in the form, as may be prescribed by rules and regulations of the board.

(e) Every license issued, whether permanent or temporary, and every annual registration certificate shall be in the possession of the optometrist to whom it was issued and posted in the office where he or she practices.

(f) Those persons who hold valid licenses to practice optometry in the State of Alabama on October 1, 1994, shall continue to be so licensed after October 1, 1994, subject to this chapter, regardless of whether they are otherwise qualified to secure a license under this chapter. Optometrists licensed under this section may apply to the board, in a manner prescribed by the board, for approval to use pharmaceutical agents for the treatment of disease of the human eye and its adjacent structures. The board shall prescribe requirements to be met by applicants prior to approval by the board including, but not limited to, the requirement that the applicant has successfully completed at least 72 clock hours in the diagnosis and management of disease of the human eye and its adjacent structures within a three-year period preceding application for a license.



Section 34-22-21 - Reciprocity; pharmaceutical agents.

Any person who has successfully passed a standard examination in optometry in any state of the United States or all parts of the examination given by the National Board of Examiners in Optometry and is the holder of a certificate to that effect, issued by the board of that state, or by the national board, and who has a current license to practice optometry in any state in the United States, and has conducted an ethical professional practice of optometry for at least one year, may, at the discretion of the board, and upon the payment of the amount of the regular examination fee, take the standard examination, and upon passing the examination be registered as qualified to practice optometry in this state. Optometrists licensed under this chapter may apply to the board for approval to use pharmaceutical agents for the treatment of disease of the human eye and its adjacent structures. The board shall prescribe rules and regulations setting forth the manner in which the application shall be made and approval shall be given. Licensed pharmacists of this state shall fill those prescriptions as are ordered by licensed optometrists approved by the board to use pharmaceutical agents.



Section 34-22-22 - Continuing education requirements; suspension and reinstatement; renewal; registration certificate; waiver of registration and fees.

(a) All registered optometrists licensed in the State of Alabama are required to take annual courses of study in subjects relating to the practice of optometry. The length of study shall be prescribed by the board but shall not exceed 25 clock hours in any calendar year. Licensees approved by the board to use pharmaceutical agents shall be required to take not less than 20 nor more than 25 hours of continuing education, half of which shall be in subjects relating to the diagnosis, treatment, and management of disease of the human eye and its adjacent structures. Attendance shall be at a course or courses approved by the board.

(b) Continuing education requirements shall be completed between October 1 and September 30 of each fiscal year prior to the time for license renewal for the next fiscal year. Upon the failure of any licensee to certify compliance with continuing education requirements for the fiscal year on or before the first day of November, the board shall notify the licensee by registered mail addressed to his or her last address of record that certification has not been received and unless certification is received on or before the first day of January, his or her license and license certificate shall be automatically suspended. If the certification demonstrating compliance with continuing education requirements is not received by the board on or before January 1, the license and license certificate of the licensee which was previously granted shall automatically be suspended. Notwithstanding the foregoing, between October 1 and December 31 of each year, the licensee shall be permitted to complete continuing education requirements which he or she has failed to complete prior to the end of the fiscal year on September 30.

(c) The license and license certificate shall be reinstated only upon the provision of satisfactory evidence to the board, in a form acceptable to the board, that the continuing education requirements for the one fiscal year next preceding the proposed reinstatement have been satisfied and upon the payment of all fees required to be paid under this chapter.

(d) Every licensed optometrist who desires to continue the practice of optometry in the state shall annually, on or before the first day of October, pay to the secretary of the board a renewal fee of one hundred sixty dollars ($160), for which the licensee shall receive a renewal of the registration. Every licensed optometrist approved by the board to use pharmaceutical agents shall pay an additional fee of one hundred dollars ($100). The licensee shall sign and verify, either physically or electronically, the accuracy of the registration and certify his or her compliance with the continuing education requirements of the board for renewal on a form provided by the board. Upon submission of the completed form prescribed by the board, together with the aforementioned fee, the licensee shall receive the current annual registration certificate authorizing him or her to continue the practice of optometry in this state for a period of one year.

(e) Any license and license certificate previously granted shall automatically be suspended if the holder fails to secure the annual registration certificate by January 1 each year. Any optometrist whose license is automatically suspended by reason of failure, neglect, or refusal to secure the annual registration certificate shall be reinstated by the board upon payment of a penalty fee of two hundred dollars ($200) plus all accrued annual registration fees accompanied with the prescribed form for annual registration of the license.

(f) Upon failure of any licensee to file application for the annual registration certificate and pay the annual registration fee on or before the first day of November each year, the board shall notify the licensee by certified or registered mail addressed to his or her last address of record that the application and fee have not been received and that, unless the application and fee are received on or before the first day of January of the following year, the license and license certificate shall be automatically suspended.

(g) The board may waive annual registration and the payment of fees while any licensee is prevented from practicing optometry by reason of physical disability, temporary active duty with any of the Armed Forces of the United States, or while any licensee is completely retired from the practice of optometry. The waiver of fees shall be effective so long as the disability, temporary active duty, or complete retirement continues.

(h) The board shall promulgate rules for the administration of this section.



Section 34-22-23 - Grounds for revocation or suspension.

Any of the following shall constitute grounds for revocation of license or suspension of license for a definite period of time, for a private or public reprimand, for probation, for the levying and collection of an administrative fine not to exceed one thousand dollars ($1,000) per violation, for the institution of any legal proceedings necessary to enforce the provisions of this chapter:

(1) Fraud, deceit, dishonesty, or misrepresentation, whether knowingly or unknowingly, in the practice of optometry or in obtaining any license, license certificate, annual registration certificate, or other thing of value.

(2) Incompetency.

(3) Conviction of a felony or a misdemeanor which involves moral turpitude.

(4) Gross immorality.

(5) Habitual drunkenness or addiction to the use of morphine, cocaine, or other drugs having similar effect.

(6) Insanity, as adjudged by a court of competent jurisdiction.

(7) Directly or indirectly employing, hiring, procuring, or inducing a person, not licensed to practice optometry in this state, to so practice.

(8) Directly or indirectly aiding or abetting in the practice of optometry any person not duly licensed to practice under this chapter.

(9) Directly or indirectly employing solicitors, canvassers, or agents for the purpose of obtaining patronage.

(10) Willfully or repeatedly violating any of the provisions of this chapter.

(11) Practicing or attempting to practice optometry under a name other than one's own name as set forth on the license certificate.

(12) Lending, leasing, renting, or in any other manner placing his or her license or license certificate at the disposal or in the service of any person not licensed to practice optometry in this state.

(13) Soliciting patients by fraudulent or misleading advertising of any kind, nature, or description.

(14) Failing to comply with the continuing education requirements established by the board pursuant to the provisions of this chapter.

(15) Practicing optometry in any temporary office, apart from a regularly established office; provided, that a licensed optometrist may establish a branch office if the branch office is duly equipped with the instruments necessary, according to rules and regulations promulgated by the board, to make complete optometric examination; provided further, that the branch office is in personal and direct charge of the optometrist establishing it or a licensed associate.

(16) Practicing optometry as the employee of any person, group, association, or corporation on the basis of any fee splitting or on any basis which has the effect of any such agreement; provided, that the provisions of this subdivision shall not be so construed as to prohibit a licensed optometrist from participating in health maintenance organizations composed of licensed professional practitioners in the health care field, other similar ethical professional health care groups, or in professional associations or professional corporations organized under Alabama law or penalize him or her for participation; provided further, that the provisions of this subdivision shall not be so construed as to prohibit a licensed optometrist from practicing as the partner, employee, or associate of another licensed optometrist or a physician.

(17) Violating any other standards of professional conduct as may be adopted as rules by the board.



Section 34-22-24 - Disposition of fees.

All fees received by the board for examinations, annual renewal registrations, or from any other source shall be utilized in regulating the practice of optometry and paying the expenses of the board, including necessary clerk hire, legal expenses, and per diem and expenses of the members of the board as herein provided. Should the funds in the hands of the board at the end of any fiscal year (October 1) be more than two hundred thousand dollars ($200,000), the excess of this amount shall be paid into the State Treasury to the credit of a special trust fund which shall be spent solely for the purpose of constructing, operating, and maintaining a college of optometry at the University of Alabama, in Birmingham, equipping of facilities, student scholarships and loans, faculty salaries and endowments, continuing education, and research grants.






Article 3 - Board of Optometry.

Section 34-22-40 - Creation; composition; terms of office; election of candidates; annual meeting.

(a) In order to accomplish the purposes and to provide for the enforcement of this chapter, there is created the Alabama Board of Optometry. The board may implement and enforce this chapter. On October 10, 1975, the State Board of Optometry as then constituted shall be abolished, but the members thereof shall serve as members of the Alabama Board of Optometry created by this section and shall continue to serve until their present terms of appointment expire, as set out below. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. Until October 1, 1992, the Alabama Board of Optometry shall consist of five persons, no two of whom shall reside in the same U.S. Congressional District. On October 1, 1993, two additional members shall be appointed to the board. The board shall than be composed of seven members, one from each United States Congressional District as follows:

The members shall be persons licensed to practice optometry in this state, each of whom shall be a citizen and resident of this state, who shall have been actively engaged in the practice of optometry for at least five years next preceding the date of their appointment. The term of one member of the board shall expire October 1, 1975, and every fifth year thereafter; the term of one member shall expire October 1, 1976, and every fifth year thereafter; the term of one member shall expire October 1, 1977, and every fifth year thereafter; the term of one member shall expire October 1, 1978, and every fifth year thereafter; the term of one member shall expire October 1, 1979, and every fifth year thereafter; the term of two additional members shall begin on October 1, 1993, and expire October 1, 1998, and every fifth year thereafter. Each member of the board shall be appointed by the Governor from a list of five names of qualified persons certified to him or her by the board.

(b) When the term of any member of the board expires, that person shall continue to serve until his or her successor is appointed and qualified.

(c) For the purpose of preparing the list of five names, the board shall conduct an annual meeting at least 30 days prior to October 1 of each year, at which all optometrists licensed to practice and holding a current annual registration certificate pursuant to this chapter may attend, nominate, and vote. The board may regulate and prescribe the place and hour of the meeting, the method of nomination, and the manner of voting. Each optometrist in attendance may vote for those persons duly nominated, and no cumulative or proxy voting shall be permitted. Each optometrist voting shall vote for five nominees in order for his or her ballot to be valid, and any ballot indicating votes for more or less than five nominees shall be null and void. The five persons receiving the greatest number of votes of those in attendance at the meeting shall be the five persons whose names shall be certified to the Governor for appointment to the board, without substitution. In order for a person to withdraw from the list, the person must do so in writing and present it to the secretary of the board prior to the submission of the list to the Governor, after eliminating the person withdrawing from the list, and the list shall be composed solely of those names remaining. At least 30 days prior to the meeting the board shall mail notices to each optometrist licensed to practice and holding a current annual registration certificate pursuant to this chapter at the address shown on his or her current registration notifying each optometrist of the exact date, place, and hour of the meeting, the purpose of the meeting, and of the right to attend and vote. In the event of a vacancy prior to the next annual meeting, the Governor shall fill the vacancy from the remaining names on the list. The Governor may remove any member for neglect of duty, incompetency, improper or unprofessional conduct, or having his or her license revoked or suspended.

(d) Effective October 1, 1984, no person may serve more than two consecutive terms on the board. Time served on the board prior to October 1, 1984, shall not count toward this limitation.



Section 34-22-41 - Officers; meetings; compensation; disposition of funds; bonds; annual report.

(a) The board shall choose annually one of its members as president, one as vice-president, and one as secretary-treasurer, who each may administer oaths and take affidavits, certifying thereto under their hand and the common seal of the board.

(b) The board shall meet at least once in each year in the City of Montgomery or in a place designated by the president and, in addition thereto, whenever and wherever the president thereof calls a meeting. A majority of the board shall at all times constitute a quorum. The secretary of the board shall keep a full record of the proceedings of the board, which shall at all reasonable times be open to public inspection.

(c) Each member of the board shall be reimbursed at the same per diem and travel allowance amounts paid by law to state employees for each day of attendance upon the business of the board and, in addition thereto, the sum of two hundred fifty dollars ($250) per diem for each day actually spent by each member upon the business of the board. All expenses and per diem shall be paid out of the receipts of the board under this chapter. The secretary shall receive compensation as fixed by the board and shall be the custodian of all records and the official seal of the board.

(d) All money received by the board shall be deposited to the credit of the board in a bank selected by its members for the use of the board, and the execution and enforcement of this chapter and the payments of salaries, expenses, and other authorized costs shall be paid by checks drawn by the treasurer and countersigned by the president or executive director of the board.

(e) The president, executive director, and treasurer shall give such bonds as the board from time to time directs.

(f) The board shall make an annual report of its proceedings to the Governor on the first Monday of January of each year.



Section 34-22-42 - Powers and duties generally.

The board shall exercise and perform, subject to this chapter, each of the following powers and duties:

(1) Conduct examinations at least once each year to ascertain the qualifications and fitness of applicants for licenses to practice optometry.

(2) Prescribe rules and regulations for conducting and administering an examination of applicants for licensing as optometrists and to effectuate this chapter.

(3) Institute, upon a complaint or petition, hearings of charges against licensed optometrists or other persons as provided in this chapter.

(4) Institute legal proceedings for violations of this chapter.

(5) Grant and deny licenses in conformity with this chapter, including applications for approval to use pharmaceutical agents.

(6) Formulate rules and regulations by which the board shall determine which optometry schools and colleges in or out of the State of Alabama have been duly accredited by a recognized and properly authorized accrediting agency and which accredited schools or colleges shall be approved by the board.

(7) Establish standards of continuing education which shall be deemed a requisite to the renewal of licenses of applicants who are otherwise qualified to practice optometry in the State of Alabama.

(8) Keep a register of optometrists containing the names and addresses of all persons to whom license certificates, temporary licenses, approvals for use of pharmaceutical agents, and limited licenses have been issued in the State of Alabama, the date of the issuance, the place or places of business in which each optometrist is engaged, and all renewals, revocations, and suspensions of licenses and certification.

(9) Administer oaths and affirmations of witnesses, issue subpoenas to compel the attendance of witnesses and the production of all necessary papers, books, records, documentary evidence, and materials in any hearing, investigation, or other proceeding before the board.

(10) Employ or appoint an executive director, clerical personnel, and legal advisors or counsel to assist in implementing this chapter when there is a need for those services and when funds are available for those purposes. The executive director may be a licensed optometrist in this state, but may not, while serving as the executive director, also serve as a member of the Board of Optometry. The executive director shall not be subject to the state Merit System.

(11) Prescribe rules and regulations establishing a program of internship as a requisite to application for license, if the board deems such a program advisable.

(12) Prescribe rules and regulations establishing circumstances and conditions upon which temporary licenses may be issued by the board and the terms and conditions of the temporary licenses.

(13) Prescribe rules and regulations subject to the limitations of this chapter for the utilization of methods or means of treatment recognized as being within the scope of the practice of optometry.

(14) Prescribe rules and regulations subject to the limitations of this chapter necessary for the performance of eye care procedures reasonably necessary to the treatment of conditions or diseases of the human eye and its adjacent structures.



Section 34-22-43 - Registry, records, and office of board.

(a) The secretary of the board shall keep a registry in which shall be entered the names of all persons to whom temporary licenses, limited licenses, license certificates, approvals for the use of pharmaceutical agents, and annual registration certificates have been granted under this chapter, the numbers of the license certificates and annual registration certificates, the dates of granting the same, and other matters of record and shall keep a true and correct copy of the minutes of all board meetings, and the book so provided and kept shall be the official book of records.

(b) A photostatic copy of the records, or a copy of the records certified by the secretary and under the seal of the board, shall be admitted in any of the courts of this state as prima facie evidence of the facts contained in the records and in lieu of the original records.

(c) A certificate under the hand of the secretary and the seal of the board that there is not entered in the record books the name, number of, and date of granting the license certificate or renewal license certificate to a person charged with a violation of any of the provisions of this chapter shall be prima facie evidence of the facts contained therein. The certificates shall be admitted in any of the courts of this state in lieu of the records of the board.

(d) The original books, records, and papers of the board shall be kept at the office of the secretary of the board, which office shall be at a place designated by the board.

(e) Upon the payment of a reasonable fee established from time to time by the board, the secretary of the board shall mail a copy of the most recent registry to any person requesting it.






Article 4 - Board of Optometric Scholarship Awards.

Section 34-22-60 - Establishment; composition.

(a) There is established the Board of Optometric Scholarship Awards which shall establish scholarships to provide for and further optometric training in pursuance of an optometric degree, of qualified applicants for admission to the University of Alabama School of Optometry.

(b) The Board of Optometric Scholarship Awards shall be composed of all of the following members:

(1) One optometrist from six components of the component societies of Alabama Optometric Association whose terms of office shall be staggered, two optometrists being elected for a term of two years; two optometrists being elected for a term of three years; and two optometrists being elected for a term of four years, with each successor being elected for a term of four years.

(2) The secretary of the Alabama Optometric Association, or his or her designee, who shall serve as chair of the board.

(3) The Dean of the University of Alabama School of Optometry, or his or her designee.

(4) The Chair of the University of Alabama School of Optometry Admissions Committee.

(5) The Executive Director of the Alabama Optometric Association.

(6) Two community representatives appointed by the Governor.

(c) The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The board shall annually report to the Legislature, by the second legislative day of each regular session, the extent to which the board has complied with the diversity requirements of this subsection.



Section 34-22-61 - Powers and duties of board.

(a) The Board of Optometric Scholarship Awards shall have power and authority to make reasonable rules and regulations not inconsistent with the laws of this state, as may be necessary for the regulation of its proceedings and for the discharge of the duties imposed upon it. The board shall receive and review all applications for scholarship loans and awards; shall make a careful and thorough investigation of the ability and character and qualifications of each applicant; and shall be responsible for the further administration of the scholarship program subject to the provisions of this article.

(b) Any appropriation made to the Board of Optometric Scholarship Awards or otherwise received by the board remaining at the end of any fiscal year shall remain with the board and shall not revert to any other fund.



Section 34-22-62 - Types of scholarships.

The Board of Optometric Scholarship Awards shall establish two types of scholarships as follows:

(1) A number of loans not exceeding 25 percent of the number of students enrolled in the University of Alabama at Birmingham School of Optometry based on the economic need and scholastic ability of the applicant, in an amount not to exceed the current annual cost of tuition at the University of Alabama at Birmingham School of Optometry, shall be available to any bona fide resident of Alabama of good character who has been accepted for matriculation by the University of Alabama at Birmingham School of Optometry. This subdivision shall also apply to graduate students in vision science, at the discretion of the board.

(2) A number of nonrefundable merit scholarship awards not exceeding 25 percent of the number of students enrolled in the University of Alabama at Birmingham School of Optometry in an amount not to exceed the current annual cost of tuition at the University of Alabama at Birmingham School of Optometry, shall be available to outstanding students, who are bona fide residents of Alabama, one-fourth of which shall be awarded each year to members of the entering class at the University of Alabama at Birmingham School of Optometry, who, in the judgment of the board, have the highest scholastic achievement in undergraduate studies, sufficient aptitude, excellence of character, and other pertinent qualifications. This subdivision shall also apply to graduate students in vision science, at the discretion of the board.



Section 34-22-63 - Repayment of loans; service contracts.

(a) Scholarships extended under subdivision (1) of Section 34-22-62 shall be repaid following graduation, either in cash as is provided under subsection (b) or under terms of a contract to serve in a needy area in Alabama for a term to be specified by the board as provided in subsection (c). Any moneys received from recipients in repayment of a scholarship loan under subsections (b) and (c) shall upon receipt thereof be retained by the Board of Optometric Scholarship Awards to be used for the funding of future scholarships. The board shall establish a separate fund for these purposes.

(b) Scholarship loans to be repaid under this subsection shall be repaid to the Board of Optometric Scholarship Awards in full at an interest rate determined by the board from the date of graduation from the optometry school, and payments are to be made annually, the first of which is due one year after the recipient enters the practice of optometry or one year after completion of residency training, whichever occurs first. Repayment in full shall be completed within 12 years from initiation of repayment. Any recipient who fails for any reason to continue his or her optometric education shall repay all loan amounts in accordance with terms and conditions established by the Board of Optometric Scholarship Awards. The interest rate on such unpaid loan amounts shall be determined by the Board of Optometric Scholarship Awards and shall be applied from the date of departure from the optometry school.

(c) Scholarship loans to be repaid under this subsection shall be repaid by service in one of the following ways, subject to approval by the Board of Optometric Scholarship Awards, and considering the U.S. Department of Health, Education and Welfare designated optometric manpower shortage areas as one means of determination:

(1) Practice for a four-year period in a community of less than 5,000 population which has been deemed to be critically in need of additional optometric practitioners.

(2) Practice for a five-year period in a community of more than 5,000 population and less than 15,000 population which has been deemed to be critically in need of additional optometric practitioners.

(3) Practice for a five-year period in a community of more than 15,000 but less than 100,000 population and repayment of one-half the loan plus an interest rate set by the Board of Optometric Scholarship Awards to be repaid annually in five annual payments, beginning at the end of the first year of practice.

(4) Practice for four years in a position in Alabama in public health or as an optometrist in any state institution approved by the Board of Optometric Scholarship Awards.

(5) For loans of less than four years of study, service repayment may be prorated on the basis of one-fourth of the above requirements for each loan.



Section 34-22-64 - Contractual agreement of recipients; penalties for breach; institution of legal proceedings.

Each recipient of a scholarship loan under the provisions of this article shall enter into a contract with the Board of Optometric Scholarship Awards whereby he/she agrees to repay the scholarship loan in a manner prescribed by the board not inconsistent with any provisions of this article. Breach of contract by the recipient shall make him/her immediately liable for the unpaid balance of the loan and shall constitute a ground for the revocation of his/her certificate or license to practice optometry in the State of Alabama. In the event of death or total and permanent disability of the recipient to engage in the practice of optometry, repayment of the loan may be excused by the board. The Attorney General of Alabama, upon request of the Board of Optometric Scholarship Awards, shall institute proceedings in the name of the state for the purpose of recovering any amount due the state under the provisions of this article. The proceedings to have such optometrists' certificate or license revoked shall be commenced upon the written complaint of the Board of Optometric Scholarship Awards to the State Board of Optometric Examiners. The proceedings shall be in accordance with the provisions of the Alabama law pertaining to the revocation of licenses to practice optometry.



Section 34-22-65 - Localities in need of optometrists.

Any incorporated or unincorporated municipality or locality in the state having a population of less than 100,000 desiring additional optometrists and wishing to be designated as a locality needing additional optometrists, may apply to the Board of Optometric Scholarship Awards to be placed on a list of localities in need of additional optometrists, which list shall be maintained by the board. Such application may be made either by the municipal governing body or by a petition signed by at least one-twentieth of the qualified electors of the municipality or locality. If the Board of Optometric Scholarship Awards determines that such locality is in need of optometrists, it shall place the locality on the list of localities in need of optometrists from which recipients of scholarship awards may upon graduation select an area in which to practice. In compiling and maintaining the list, the board may place any locality thereon which in its opinion needs additional optometrists.






Article 5 - License to Practice Across State Lines.

Section 34-22-80 - Legislative findings.

The Legislature hereby finds and declares that technological advances are occurring in the practice of optometry, thereby changing the practice of optometry, and that those technological advances are in the public interest. The Legislature further finds and declares that the practice of optometry is a privilege and that the state’s ability to regulate and monitor such technological advances is necessary for the protection of the citizens of this state and for the public interest, health, welfare, and safety.



Section 34-22-81 - Definitions.

For the purposes of this article, the following terms shall have the following meanings:

(1) BOARD. The Alabama Board of Optometry created pursuant to Section 34-22-40.

(2) DISTANT SITE PROVIDER. The provider providing the telemedicine service from a site other than the patient’s current location. A distant site provider shall hold an active Alabama license pursuant to Section 34-22-20 or Section 34-22-21.

(3) ESTABLISHED TREATMENT SITE. A location where a patient shall present to seek optometric care where there is an optometrist present and sufficient technology and equipment to allow for an adequate physical evaluation as appropriate for the patient’s presenting complaint. The term requires an optometrist-patient relationship. A patient’s private home is not considered an established treatment site.

(4) FACE-TO-FACE VISIT. An evaluation performed on a patient where both the provider and patient are at the same physical location or where the patient is at an established treatment site.

(5) IN-PERSON EVALUATION. A patient evaluation conducted by a provider who is at the same physical location as the location of the patient.

(6) PROVIDER. An optometrist holding an active Alabama license pursuant to Section 34-22-20 or Section 34-22-21.

(7) TELEMEDICINE. A health service that is delivered by a licensed optometrist acting within the scope of his or her license and that requires the use of advanced telecommunications technology, other than telephone or facsimile technology, including all of the following:

a. Compressed digital interactive video, audio, or data transmission.

b. Clinical data transmission using computer imaging by way of still image capture and store and forward.

c. Other technology that facilitates access to health care services or optometric specialty expertise.



Section 34-22-82 - Telemedicine - Protocols; privacy practices.

(a) A provider who uses telemedicine in his or her practice shall adopt protocols to prevent fraud and abuse through the use of telemedicine.

(b)(1) Privacy practices.

a. A provider that communicates with patients by electronic communications other than telephone or facsimile shall provide patients with written notification of the provider’s privacy practices before evaluation or treatment.

b. The notice of privacy practices shall include language that is consistent with federal standards under 45 CFR Parts 160 and 164 relating to privacy of individually identifiable health information.

c. A provider shall make a good faith effort to obtain the patient’s written acknowledgment of the notice.

(2) Limitations of telemedicine. A provider who uses telemedicine services, before providing services, shall give each patient notice regarding telemedicine services, including the risks and benefits of being treated via telemedicine, and how to receive follow-up care or assistance in the event of an adverse reaction to the treatment or in the event of an inability to communicate as a result of a technological or equipment failure. A signed and dated notice, including an electronic acknowledgement by the patient, establishes a presumption of notice.

(3) Necessity of in-person evaluation. When, for whatever reason, the telemedicine modality in use for a particular patient encounter is unable to provide all pertinent clinical information that a health care provider exercising ordinary skill and care would deem reasonably necessary for the practice of optometry at an acceptable level of safety and quality in the context of that particular encounter, then the distant site provider shall make this known to the patient and advise and counsel the patient regarding the need for the patient to obtain an additional in-person evaluation reasonably able to meet the patient’s needs.



Section 34-22-83 - Telemedicine - Services; provider-patient relationship; standards of practice; confidentiality.

(a) Telemedicine services provided at an established treatment site may be used for all patient visits, including initial evaluations to establish a proper doctor-patient relationship between a provider and a patient.

(1) A provider shall be reasonably available onsite at the established medical site to assist with the provision of care.

(2) A provider may delegate tasks and activities at an established treatment site to an assistant who is properly trained and supervised or directed.

(b) A distant site provider who provides telemedicine services to a patient that is not present at an established treatment site shall ensure that a proper provider-patient relationship is established, which at a minimum includes all of the following:

(1) Having had at least one face-to-face meeting at an established treatment site before engaging in telemedicine services. A face-to-face meeting is not required for new conditions relating to an existing patient, unless the provider deems that such a meeting is necessary to provide adequate care.

(2) Establishing that the person requesting the treatment is in fact whom he or she claims to be.

(c) Evaluation, treatment, and consultation recommendations made in a telemedicine setting, including issuing a prescription via electronic means, shall be held to the same standards of appropriate practice as those in traditional in-person clinical settings.

(d)(1) Adequate security measures shall be implemented to ensure that all patient communications, recordings, and records remain confidential.

(2)a. Written policies and procedures shall be maintained when using electronic mail for provider-patient communications. Policies shall be evaluated periodically to make sure they are up to date. Policies and procedures shall address all of the following:

1. Privacy to assure confidentiality and integrity of patient-identifiable information.

2. Health care personnel, in addition to the provider, who will process messages.

3. Hours of operation and availability.

4. Types of transactions that shall be permitted electronically.

5. Required patient information to be included in the communication, such as the patient name, identification number, and type of transaction.

6. Archival and retrieval.

7. Quality oversight mechanisms.

b. All relevant provider-patient email, and other patient-related electronic communications, shall be stored and filed in the patient record.

c. Patients shall be informed of alternative forms of communication for urgent matters.



Section 34-22-84 - Maintenance of records.

(a) Patient records shall be maintained for all telemedicine services. The provider or distant site provider shall maintain the records created at any site where treatment or evaluation is provided.

(b) Distant site providers shall obtain an adequate and complete medical history for the patient before providing treatment and shall document the medical history in the patient record.

(c) Patient records shall include copies of all relevant patient-related electronic communications, including relevant provider-patient email, prescriptions, laboratory and test results, evaluations and consultations, records of past care, and instructions. If possible, telemedicine encounters that are recorded electronically shall also be included in the patient record.



Section 34-22-85 - Exceptions.

(a) A licensed optometrist, who is not licensed in Alabama pursuant to Section 34-22-20 or Section 34-22-21, who utilizes telemedicine across state lines in an emergency, as defined by the board, is not subject to the requirements of this article.

(b) A provider that is contacted in an emergency is not subject to the notice and security provisions of this article, but is subject to those provisions should any nonemergency care continue with the patient.



Section 34-22-86 - Penalties.

Any person who violates this article is subject to criminal prosecution for the unlicensed practice of optometry under Section 34-22-6, or other action authorized in this state to prohibit or penalize continued practice without a license under Section 34-22-8.



Section 34-22-87 - Rulemaking authority.

The Alabama Board of Optometry is vested with authority to adopt and promulgate rules to effect the purposes of this article.



Section 34-22-88 - Rules and regulations.

The Alabama Board of Optometry is vested with authority to adopt and promulgate rules and regulations to effect the purposes of this article.






Article 6 - Impaired Doctor of Optometry Treatment Program.

Section 34-22-100 - Purpose.

The purpose of this article is to provide for the identification and treatment of optometrists licensed under Alabama law who suffer from impairment in order to promote the public health and safety and to ensure the continued availability of the skills of highly trained optometric professionals for the benefit of the public.



Section 34-22-101 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) BOARD. The Alabama Board of Optometry.

(2) IMPAIRED or IMPAIRMENT. The inability of an optometrist to practice optometry with reasonable skill and safety to patients by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or other substances or as a result of any physical or mental condition.

(3) IMPAIRED DOCTOR OF OPTOMETRY TREATMENT PROGRAM. The Alabama Board of Optometry approved or sponsored program for the detection, intervention, and monitoring of impaired providers.

(4) PROFESSIONAL INCOMPETENCE. The inability or failure of an optometrist to practice his or her profession with reasonable skill and safety; however, impairment in and of itself shall not give rise to a presumption of professional incompetence.

(5) TREATMENT PROGRAM. A plan of care and rehabilitation services provided by those organizations and persons authorized to provide such services for impaired providers taking part in the programs provided under this article.



Section 34-22-102 - Powers and duties of board.

To carry out the purposes of this article, the board may:

(1) Contract with any nonprofit corporation, health provider, or professional association for the purpose of creating, supporting, and maintaining a treatment program.

(2) Receive and evaluate reports of suspected impairment from any source.

(3) Intervene in cases of suspected impairment.

(4) Refer impaired optometrists to treatment programs.

(5) Monitor the treatment and rehabilitation of impaired optometrists.

(6) Provide post-treatment monitoring and support of rehabilitated impaired optometrists.

(7) Suspend, limit, or restrict the license of an impaired optometrist for the duration of the impairment.

(8) Perform such other activities as the board deems necessary to accomplish the purposes of this article.



Section 34-22-103 - Procedures for notification of program, self-reporting, and participation.

The board shall develop procedures for the following:

(1) Informing each participant in a treatment program of the program procedures, responsibilities of program participants, and the possible consequences of noncompliance with the program.

(2) Voluntary self-reporting and treatment program participation by an optometrist.



Section 34-22-104 - Evaluation; hearing.

(a) If the board has reason to believe that an optometrist is impaired, the board may cause an evaluation of the optometrist to be conducted for the purpose of determining if there is an impairment, and may suspend or restrict the license of any optometrist who declines to submit to and cooperate with such evaluation.

(b) If the board finds, after evaluation and a due process hearing held under rules of procedure to be established by the board, that a licensee is impaired, the board may take action as allowed by this article.



Section 34-22-105 - Restriction of license upon request.

(a) An impaired optometrist may request in writing to the board the imposition of a restriction of his or her license to practice.

(b) The board may grant such request for restriction and may attach conditions to the licensure of the optometrist to practice optometry within specified limitations.



Section 34-22-106 - Confidentiality of records; discovery; limitations on testimony.

(a)(1) Notwithstanding any provision of law, records of the board pertaining to an impaired optometrist shall be confidential and shall not be subject to discovery or subpoena.

(2) No person in attendance at any board meeting concerning an impaired optometrist shall subsequently be required to testify in any court or non-board administrative proceeding as to any discussion or proceeding occurring at the board meeting.

(b) Information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any action merely because they were presented during the proceedings of the board meeting concerning an optometrist, nor shall any person who testifies before the board concerning an optometrist, or who is a member of the board, be prevented from testifying as to matters within his or her knowledge, but the witness shall not be asked, and shall not testify, about his or her testimony before the board or about opinions formed by him or her as a result of the board hearings.



Section 34-22-107 - Limitations or restrictions to employment on basis of treatment prohibited.

An impaired optometrist who is participating in or has successfully completed a treatment program pursuant to this article shall not be limited or restricted in his or her professional practice or excluded from any hospital staff solely because of treatment program participation.



Section 34-22-108 - Liability.

(a) Notwithstanding any other provision of law, the board, board members, board committees, board committee members, and employees and agents of the board shall not be held liable in damages to any person in connection with acts or omissions within the scope of their responsibilities pursuant to this article.

(b) No person who in good faith and without malice makes a report pursuant to this article to the board shall be liable for damages to any person.



Section 34-22-109 - Responsibilities of optometrists under article.

Any optometrist who is identified as being impaired or voluntarily reports his or her impairment shall be responsible for the following:

(1) Paying fines for violations of law, rules, or regulations as determined by the board.

(2) Paying expenses incurred from determining impairment, approved treatment program, post-treatment monitoring, evaluation or reports concerning impairment, and other expenses identified by the board.

(3) Knowledge of his or her board approved treatment program procedures, responsibilities, and consequences of noncompliance.



Section 34-22-110 - Rules and regulations.

The board may adopt and promulgate rules to effect the purposes of this article with such rules to be promulgated and enforced pursuant to the Administrative Procedure Act.









Chapter 23 - PHARMACISTS AND PHARMACIES.

Article 1 - General Provisions.

Section 34-23-1 - Definitions.

For the purpose of this chapter, the following words and phrases shall have the following meanings:

(1) ASSOCIATION. The Alabama Pharmacy Association.

(2) BOARD or STATE BOARD. The Alabama State Board of Pharmacy.

(3) CHEMICAL. Any substance of a medicinal nature, whether simple or compound, obtained through the process of the science and art of chemistry, whether of organic or inorganic origin.

(4) DISPENSE. To sell, distribute, administer, leave with, give away, dispose of, deliver, or supply a drug or medicine to the ultimate user or his or her agent.

(5) DRUGS. All medicinal substances, preparations, and devices recognized by the United States Pharmacopoeia and National Formulary, or any revision thereof, and all substances and preparations intended for external and internal use in the cure, diagnosis, mitigation, treatment, or prevention of disease in man or animal and all substances and preparations other than food intended to affect the structure or any function of the body of man or animal.

(6) EXTERN. A candidate for licensure as a pharmacist during the time prior to graduation from an accredited college of pharmacy.

(7) HOSPITAL. An institution for the care and treatment of the sick and injured, licensed by the Alabama State Board of Health and authorized to be entrusted with the custody of drugs and medicines, the professional use of drugs and medicines being under the direct supervision of a medical practitioner or pharmacist.

(8) INTERN. An individual who is currently licensed by this state to engage in the practice of pharmacy while under the personal supervision of a pharmacist and is satisfactorily progressing toward meeting the requirements for licensure as a pharmacist; or a graduate of an approved college of pharmacy who is currently licensed by the board for the purpose of obtaining practical experience as a requirement for licensure as a pharmacist; or a qualified applicant awaiting examination for licensure.

(9) LEGEND DRUG. Any drug, medicine, chemical, or poison bearing on the label the words, "caution, federal law prohibits dispensing without prescription," or similar wording indicating that such drug, medicine, chemical, or poison may be sold or dispensed only upon the prescription of a licensed medical practitioner.

(10) LICENSE. The grant of authority by the board to a person authorizing him or her to engage in the practice of pharmacy in this state.

(11) MANUFACTURER. A person or entity, except a pharmacy, who prepares, derives, produces, researches, tests, labels, or packages any drug, medicine, chemical, or poison.

(12) MEDICAL PRACTITIONER. Any physician, dentist, or veterinarian, or any other person authorized by law to treat, use, or prescribe medicine and drugs for sick and injured human beings or animals in this state.

(13) MEDICINE. Any drug or combination of drugs that has the property of curing, diagnosing, preventing, treating, or mitigating diseases or that which may be used for those purposes.

(14) PATENT OR PROPRIETARY MEDICINES. Completely compounded nonprescription packaged drugs, medicines, and nonbulk chemicals which are sold, offered, promoted, or advertised by the manufacturer or primary distributor under a trademark, trade name, or other trade symbol, and the labeling of which conforms to the requirements of the Federal Food, Drug, and Cosmetic Act; provided, that this definition shall not include:

a. Drugs which are only advertised and promoted professionally to licensed physicians, dentists, or veterinarians by manufacturers or primary distributors.

b. A narcotic or drug containing a narcotic.

c. A drug the label of which bears substantially either the statements "caution--federal law prohibits dispensing without prescription" or "warning--may be habit-forming".

d. A drug intended for injection.

(15) PERMIT. The grant of authority by the board to any person, firm, or corporation authorizing the operation of a pharmacy, wholesale drug distributor, repackager, bottler, manufacturer, or packer of drugs, medicines, chemicals, or poisons for medicinal purposes. Nonresident wholesale drug distributors registered with the appropriate agency, in the state in which they are domiciled, and operating in compliance with Prescription Drug Marketing Act standards, shall be allowed to do business in this state. No permit shall be required of any physician licensed to practice medicine for any act or conduct related to or connected with his or her professional practice.

(16) PERSON. Any individual, partnership, corporation, association, trust, or other entity.

(17) PHARMACIST. Any person licensed by the board to practice the profession of pharmacy as a health care provider in the State of Alabama and whose license is in good standing.

(18) PHARMACY. A place licensed by the board in which prescriptions, drugs, medicines, medical devices, chemicals, and poisons are sold, offered for sale, compounded, or dispensed, and shall include all places whose title may imply the sale, offering for sale, compounding, or dispensing of prescriptions, drugs, medicines, chemicals, or poisons.

(19) PHARMACY SERVICES PERMIT. Certain services performed by a pharmacy, as defined by board rule, and specifically excluding, the receipt or inventory of drugs, medicines, chemicals, poisons, or medical devices.

a. This subdivision, and any rule promulgated by the board pursuant to this subdivision, may not be interpreted to expand the practice of pharmacy as the practice of pharmacy and permits are limited by this section and Sections 34-23-11 and 34-23-70, or to restrict the practice of medicine as defined in Section 34-24-50.

b. This subdivision, and any rule promulgated by the board pursuant to this subdivision, is subject to the restrictions contained in subsection (b) of Section 34-23-30.

c. This subdivision shall not be interpreted to allow the board to promulgate any rule that would authorize a pharmacist to sell, offer for sale, or dispense any prescription drug except pursuant to the terms of a valid prescription issued by a licensed practitioner authorized to prescribe such drug.

(20) POISON. Any substance other than agricultural products and pesticides which when applied to, introduced into, or developed within the body in relatively small quantities by its inherent chemical action uniformly produces serious bodily injury, disease, or death.

(21) PRECEPTOR. A person who is duly licensed to practice pharmacy in the state and meets the requirements as established by the board.

(22) PRESCRIPTION. Any order for drug or medical supplies, written or signed or transmitted by word of mouth, telephone, telegraph, closed circuit television, or other means of communication by a legally competent practitioner, licensed by law to prescribe and administer such drugs and medical supplies intended to be filled, compounded, or dispensed by a pharmacist.

(23) PRIVATE LABEL DISTRIBUTOR. A firm that does not participate in the manufacture or processing of a drug but instead markets and distributes under its own trade name, and labels a drug product made by someone else. A private label distributor is responsible for the products it introduces into interstate commerce and for compliance with federal Food, Drug, and Cosmetic Act requirements and Current Good Manufacturing Practices regulations.

(24) PROFESSIONAL DEGREE. A degree in pharmacy requiring a minimum of five academic years.

(25) REPACKAGER. A person who purchases or acquires from a manufacturer or distributor, a drug, medicine, chemical, or poison for the purpose of bottling, labeling, or otherwise repackaging for sale or distribution. This definition shall not apply to a physician licensed to practice medicine who as a part of his or her professional practice dispenses, administers, sells, or otherwise distributes any drug to a patient.

(26) SALE. Barter, exchange, or gift, or offer of barter, exchange, or gift, and shall include each transaction made by any person, whether a principal, proprietor, agent, servant, or employee.

(27) THIRD-PARTY LOGISTICS PROVIDER. An entity that provides or coordinates warehousing or other logistics services of a product in interstate commerce on behalf of a manufacturer, wholesale distributor, or dispenser of a product, that does not take ownership of the product, nor have responsibility to direct the sale or disposition of the product.

(28) WHOLESALE DRUG DISTRIBUTORS. A person, other than a manufacturer, the colicensed partner of a manufacturer, a third-party logistics provider, or repackager, engaged in the business of distributing drugs and medicines for resale to pharmacies, hospitals, practitioners, government agencies, or other lawful outlets permitted to sell drugs or medicines. The sale, purchase, or trade of a drug by a retail pharmacy to another retail pharmacy or practitioner, for relief of temporary shortages, is exempt from this definition. Also exempt from this definition shall be all of the following:

a. Intracompany sales.

b. Manufacturer and distributor sales representatives who distribute drug samples.

c. Charitable organizations distributing to nonprofit affiliates of that organization.

d. Certain purchases by hospitals or other health care entities that are members of a group purchasing organization.

e. The distributors of blood and blood components.



Section 34-23-2 - Objects and purposes of chapter.

The practice of pharmacy and the management and operation of pharmacies are hereby declared to affect the public health, safety, and welfare of the people of Alabama, and thereby subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that only qualified persons compound or dispense prescription drugs and medicines, and that pharmacies be managed in such a manner as to protect the public, and all provisions of this chapter shall be liberally construed to carry out these objects and purposes.



Section 34-23-3 - State drug inspectors.

Each state drug investigator employed by the board following the passage of this chapter must furnish satisfactory proof to the board that he or she is a person of good moral character and that in the judgment of the members of the board he or she has sufficient knowledge of the laws pertaining to the practice of pharmacy and law enforcement to enable him or her to carry out his or her duties as an investigator consistent with this chapter. Each state drug investigator employed by the board shall serve an apprenticeship of a minimum of six months working with and under the supervision of the Chief Drug Investigator or other investigator designated by the board. Each such investigator, before entering upon his or her duties, shall post with the board a bond in the amount of two thousand dollars ($2,000) conditioned upon the faithful performance of his or her duties. Each state drug investigator shall have the power to inspect the medicines and drugs or drug products or domestic remedies which are manufactured, packaged, packed, made, sold, offered for sale, exposed for sale, or kept for sale in this state, and for this purpose shall have the right to enter and inspect during business hours any pharmacy or any other place in this state where medicines or drugs or drug products or proprietary medicines are manufactured, packaged, packed, made, sold, offered for sale, or kept for sale, whether or not licensed by the board. Each state drug investigator shall be subject to the same restrictions as other officers of the law in regard to search and seizure. They shall report to the board all violations of the laws relating to pharmacy and all rules and regulations of the board. As directed by the board, it shall be the duty of the state drug investigators to issue citations for violations of such laws, rules, or regulations or institute criminal proceedings against persons for such violations. When authorized by the board and where there are specific complaints, the state drug investigator shall have the right to inspect all records, shipping tickets, or any other document pertaining to the transfer of drugs or drug preparations, from or to hospitals, pharmacists, wholesale establishments and manufacturers, or any other place or establishment where the preparations of drugs are kept or stored. They shall have the authority to inspect all prescription files, prescription record books, poison registers, exempt narcotic registers, and any other records pertaining to the filling and filing of prescriptions. It shall be the duty of the state drug investigator to take possession of all revoked licenses and permits or suspended licenses and permits, or both, when such licenses and permits are not surrendered voluntarily to the board by the person or pharmacist whose license or permit has been revoked or suspended. Nothing in this chapter shall authorize or require the state drug investigator or state drug investigators to inspect the offices of doctors of medicine who have duly qualified with the State Board of Medical Examiners.



Section 34-23-4 - Licensure limited to graduates from approved schools and colleges.

The Board of Pharmacy shall consider for licensure graduates from only those schools and colleges of pharmacy which are approved by the board.



Section 34-23-6 - Bankruptcy sales, auction sales, etc., of drugs and medicines.

In the event of any sale in bankruptcy, at public auction or any other sale except in the normal course of business, the seller shall give written notice of such sale to the board at least one week prior to the day of sale, and a complete and accurate report must be made in writing to the board by the proposed seller within 10 days after such sale showing the names and addresses of the parties to whom any narcotics, exempt narcotics, or dangerous drugs have been sold together with an itemized inventory thereof. This section shall not apply to the bona fide sale of a pharmacy as a business when the board has been notified of such proposed sale.



Section 34-23-7 - Illegal possession of prescription drugs.

Any person found in possession of a drug or medicine limited by law to dispensation by a prescription, unless such drug or medicine was lawfully dispensed, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than $1,000 and, in addition thereto, may be imprisoned in the county jail for hard labor for not more than one year. This section shall not apply to a licensed pharmacy, licensed pharmacist, wholesaler, manufacturer, or his or her representative acting within the line and scope of his or her employment, physician, veterinarian, dentist, or nurse acting under the direction of a physician, nor to a common carrier or messenger when transporting such drug or medicine in the same unbroken package in which the drug or medicine was delivered to him or her for transportation.



Section 34-23-8 - Substitution of drugs or brands of drugs.

No person shall dispense or cause to be dispensed a different drug or brand of drug in lieu of that ordered or prescribed without the express permission in each case of the person ordering or prescribing such drug, except as provided below:

(1) A licensed pharmacist in this state shall be permitted to select for the brand name drug product prescribed by a licensed physician or other practitioner who is located in this state and authorized by law to write prescriptions, hereinafter referred to as "practitioner," a less expensive pharmaceutically and therapeutically equivalent drug product containing the same active ingredient or ingredients, and of the same dosage form strength, in all cases where the practitioner expressly authorizes such selection in accordance with subdivision (4) of this section.

(2) A licensed pharmacist located in this state shall be permitted to select for the brand name drug product prescribed by a practitioner who is located in another state or licensing jurisdiction and who is authorized by the laws of that state or jurisdiction to write prescriptions, a less expensive pharmaceutically and therapeutically equivalent drug product containing the same active ingredient or ingredients, and of the same dosage form strength, in all cases where the out-of-state licensed physician or other practitioner does not expressly prohibit a substitution.

(3) A pharmacist shall record on the prescription form the name and manufacturer or distributor of any drug product dispensed as herein authorized.

(4) Every written prescription issued in this state by a licensed practitioner shall contain two signature lines. Under one signature line shall be printed clearly the words "dispense as written." Under the other signature line shall be printed clearly the words "product selection permitted." The practitioner shall communicate instructions to the pharmacist by signing on the appropriate line. The State Board of Pharmacy shall not promulgate any rule or regulation affecting the subject matter of this subdivision.

An oral prescription from the practitioner shall instruct the pharmacist whether or not a less expensive pharmaceutically and therapeutically equivalent drug product may be dispensed. The pharmacist shall note instructions on the file copy of the prescription and retain the prescription form for the period specified by law.

(5) Unless otherwise indicated by the practitioner, the prescription label on the dispensing container shall indicate the actual drug product dispensed, either the brand name, or if none, the generic name, and the name of the manufacturer or a reasonable abbreviation of the name of the manufacturer.

(6) This shall not be interpreted to exclude the use of a formulary or drug list as adopted and approved by a medical staff in a licensed hospital with drugs provided thereunder by procedures established for use within that licensed hospital.

(7) Any person who violates the provisions of this section shall be punished by a fine of up to $1,000.



Section 34-23-9 - Purity of drugs dispensed.

No person shall compound or sell or offer for sale or cause to be compounded, sold, or offered for sale any medicine, drug, poison, chemical, or pharmaceutical preparation that is adulterated. Any one of the above-named substances shall be deemed to be adulterated if it is sold by a name recognized in the United States Pharmacopoeia or National Formulary and it differs from the standard of strength, quality, or purity as determined by the test laid down therein. A product may be of a lesser strength only if the product is clearly labeled with the actual strength. The board may use product analysis data from any laboratory that satisfies all of the following qualifications:

(1) Is registered by the Food and Drug Administration.

(2) If the product is a legend controlled drug, is licensed by the Bureau of Narcotics and Dangerous Drugs.

(3) Is ISO 17025 certified.



Section 34-23-10 - Notification by pharmacists of change of employment.

Each pharmacist licensed by the board shall notify the board in writing within 10 days on change of employment. The notice shall contain his or her name, license number, the name of the pharmacy where formerly employed and the name of the pharmacy where currently employed.



Section 34-23-11 - Physicians, dentists, registered nurses, etc., exempt from chapter.

(a) Nothing contained in this chapter shall prevent any licensed practitioner of the healing arts from personally compounding, dispensing, administering, or supplying to his or her patient drugs and medicines for their use. This chapter shall not apply to the manufacture or sale at wholesale or retail of patent or proprietary medicines as purchased from a manufacturer or wholesaler, or to the manufacture or sale at wholesale or retail of packaged, bottled, or nonbulk chemicals, medicines, medical and dental supplies, cosmetics, and dietary foods when identified by and sold under a trademark, trade name, or other trade symbol, privately owned or registered in the United States Patent Office, sold or offered to be sold to the general public, if the article meets the requirements of the Federal Food, Drug, and Cosmetic Act other than prescription legend drugs.

(b) A registered nurse in the employment of the State Health Department or a county health department may, in the provision of health care services, dispense legend drugs as provided in this section under the standing orders or direct supervision of a physician licensed to practice medicine in this state and pursuant to procedures established by the Board of Pharmacy and implemented by a pharmacist licensed to practice pharmacy in this state. The nurse may dispense the legend drugs for the treatment of tuberculosis, sexually transmitted diseases, family planning, hypertension, and other programs if approved by the State Board of Pharmacy. The dispensing of the drugs shall meet all labeling, packaging, recordkeeping, and counseling requirements of a prescription. The Board of Pharmacy shall have the responsibility to inspect the site where the dispensing occurs. The authority granted to a registered nurse pursuant to this subsection shall not apply to controlled substances as defined in Chapter 2 of Title 20.



Section 34-23-12 - Injunctions against violations of chapter.

When it shall appear to the board that any person who is not licensed under the provisions of this chapter is violating any of the provisions of this chapter, the board may in its own name bring an action in the circuit court for an injunction, and the court of this state may enjoin any person from violating the provisions of this chapter regardless of whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.



Section 34-23-13 - Penalty for practicing pharmacy without a license; compounding or dispensing prescriptions by unauthorized persons; violations of chapter or rules and regulations of board.

Any person who shall practice pharmacy in this state without having first obtained from the board a license, or who permits prescriptions to be compounded and/or dispensed by unauthorized persons; or who violates any of the provisions of this chapter; or who willfully violates any published rule or regulation of the board; or who does any act described in this chapter as unlawful, the penalty for which is not herein specifically provided, shall be guilty of a misdemeanor and, upon conviction, shall be punished by fine of not more than $1,000 for each offense, to be fixed by the court trying the case, and in addition thereto may be, in the discretion of the court trying the case, sentenced to hard labor for the county for a period not to exceed 12 months.






Article 2 - Licenses and Permits.

Division 1 - General Provisions.

Section 34-23-30 - Pharmacy permits generally.

(a) Every pharmacy, hospital pharmacy, drugstore, pharmacy department, prescription department, prescription laboratory, dispensary, apothecary, or any other establishment with a title implying the sale, offering for sale, compounding, or dispensing of drugs in this state, or any person performing pharmacy services in this state, shall register biennially and receive a permit from the board. Any person desiring to open, operate, maintain, or establish a pharmacy or perform pharmacy services in this state shall apply to the board for a permit at least 30 days prior to the opening of the business. No pharmacy or entity performing pharmacy services shall open for the transaction of business until it has been registered, inspected, and a permit issued by the board. The application for a permit shall be made on a form prescribed and furnished by the board which when properly executed shall indicate the ownership desiring such permit and the names and license numbers of all licensed pharmacists employed as well as the location of the pharmacy or entity where pharmacy services are performed and other information as the board may require. If more than one pharmacy or entity where pharmacy services are performed is operated by the same owner, a separate application for registration shall be made and a separate permit issued for each such establishment. All permits issued under this section shall become due on October 31 and shall become null and void on December 31 of even-numbered years. Every application for a permit for a new pharmacy or entity where pharmacy services are performed shall be accompanied by a fee to be determined by the board, but the fee shall not be less than one hundred dollars ($100) nor more than two hundred dollars ($200). Every application for a renewal permit shall be accompanied by a fee to be determined by the board, but the fee shall not be less than fifty dollars ($50) nor more than one hundred fifty dollars ($150). Every application for a permit due to transfer of ownership shall be accompanied by a fee to be determined by the board, but the fee shall not be less than one hundred fifty dollars ($150) nor more than four hundred dollars ($400). Every application for a permit for an out-of-state pharmacy or entity where pharmacy services are performed shall be accompanied by a fee to be determined by the board, but the fee shall not be less than seven hundred fifty dollars ($750) nor more than two thousand dollars ($2,000). Every application for a renewal permit for an out-of-state pharmacy or entity where pharmacy services are performed shall be accompanied by a fee to be determined by the board, but the fee shall not be less than four hundred dollars ($400) nor more than seven hundred fifty dollars ($750). Each application for the renewal of a permit shall be made on or before October 31 of each even-numbered year, at which time the previous permit shall become null and void on December 31 of even-numbered years. A penalty of twenty-five dollars ($25) for each overdue month shall be assessed in addition to the permit fee for renewal of delinquent permits. The secretary of the board shall issue a permit for each pharmacy or entity where pharmacy services are performed whose application is found to be satisfactory by the board. Permits issued under this section shall not be transferable. Any change in the control of ownership or licensed pharmacists shall be reported to the board in writing within 10 days of such occurrence. If the pharmacy or entity where pharmacy services are performed is owned by a corporation, the permit shall be issued in the name of the corporation. It shall be the duty of the owners of pharmacies or the owners of entities where pharmacy services are performed who are not licensed pharmacists to immediately notify the board upon the termination of employment of licensed pharmacists and to cause the surrender of permits as indicated. The further operation of the pharmacy or entity where pharmacy services are performed in the absence of licensed pharmacists is forbidden; provided, that the nonregistered owner shall have a period of 30 days within which to comply with this subsection. The next of kin of any deceased licensed pharmacist owner shall have a period of 30 days within which to comply with this chapter, during which time no prescriptions shall be filled unless a licensed pharmacist is on duty. No mail order pharmacy shall transact business in this state without a permit from the board.

(b) Requirements for the grant of authority by the board to any person who offers or performs pharmacy services shall be by board rule.

(c) Nothing contained in this section related to pharmacy services permits shall be interpreted to delegate to the board the authority to promulgate rules governing pharmacy benefit managers.

(d) Any person who violates this section shall be guilty of a misdemeanor.



Section 34-23-31 - Permits for mail-order houses.

Every mail-order house which dispenses drugs or medicines through the United States mail or otherwise from any point in the State of Alabama to any point outside of the State of Alabama, and every such business which dispenses drugs or medicines through the United States mail or otherwise from any point outside of the State of Alabama to any point within the State of Alabama shall obtain a permit from the State Board of Pharmacy as a condition precedent to being qualified and authorized to transact such business in the State of Alabama.



Section 34-23-32 - Manufacturer, bottler, packer, repackager, or wholesale distributor of drugs.

(a) Commencing on August 1, 2017, every manufacturer, bottler, packager, repackager, third party logistic provider, wholesale drug distributor, private label distributor, or pharmacy business identified in the supply chain of drugs, medicines, chemicals, or poisons for medicinal purposes shall register annually with the board by application for a permit on a form furnished by the board and accompanied by a fee to be determined by the board as follows:

(1) The fee shall not be less than five hundred dollars ($500) nor more than two thousand dollars ($2,000) for a new establishment.

(2) The fee shall not be less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) for a renewal permit.

(3) The fee shall not be less than five hundred dollars ($500) nor more than two thousand dollars ($2,000) for a permit due to transfer of ownership.

(b) A holder of a permit shall employ a full-time licensed pharmacist whose principal duty shall be confined to on-premise pharmaceutical operations. Wholesale drug distributors, who strictly limit their operation to distribution of drugs, medicines, chemicals, or poisons for medicinal purposes are exempt from the requirement to employ a full-time licensed pharmacist.

(c) The professional practice of any physician licensed to practice medicine is exempt from the requirements of this section.

(d) All permits issued under this section shall become due on October 31 and shall become null and void if not paid by December 31. Each application for the renewal of the permit shall be made on or before December 31. A penalty of one hundred dollars ($100) for each overdue month shall be assessed in addition to the permit fee for renewal of delinquent permits. For each application for a permit made and found to be satisfactory by the board, the secretary of the board shall issue to the applicant a permit for such manufacturing or wholesale establishment, which permit shall be displayed in a conspicuous place.

(e) All holders of a permit shall, before shipping any drug bearing the legend, "caution, federal law prohibits dispensing without prescription" or similar wording causing these drugs to be known as legend drugs to new customers, assure themselves that the recipient is either a duly licensed doctor of medicine, dentistry, or veterinary medicine or holds a registered pharmacy permit from the board by contacting the office of the board.

(f) No manufacturer, manufacturer affiliate, bottler, packager, repackager, third party logistic provider, wholesale drug distributor, private label distributor, or pharmacy business identified in the supply chain of any legend drug or device shall ship, or cause to be shipped, into the state any legend drug or device without a valid permit issued by the board. The civil penalty for a violation of this subsection shall be four thousand dollars ($4,000) for each violation.

(g) The holder of a permit to ship any legend drug or device into the state shall provide to the board a list of all trading partners, upon request of the board.

(h) No holder of a permit shall ship any legend drug to any person or firm after receiving written notice from the board that the person or firm no longer holds a registered pharmacy permit. Any person violating this section shall be guilty of a misdemeanor.



Section 34-23-32.1 - FDA requirements to be adhered to by affected parties.

Any requirements established by the FDA Guidelines, as required by the Federal Prescription Drug Marketing Act of 1987 (PDMA), as amended, specifically addressed in Sections 34-23-1 and 34-23-32, shall be adhered to by the affected parties.



Section 34-23-33 - Revocation, suspension, etc., of license or certificate; non-disciplinary administrative penalty.

(a) The board may revoke, suspend, place on probation, or require remediation for any licensed pharmacist or a holder of a pharmacy intern or extern certificate for a specified time as determined by the board and take the same or similar action against the permit to operate any pharmacy in this state, whenever the board finds by a preponderance of the evidence, or pursuant to a consent decree, that the pharmacist has been guilty of any of the following acts or offenses:

(1) Obtaining a license, permit, or registration from the board by fraudulent means.

(2) Violation of the laws regulating the sale or dispensing of narcotics, exempt narcotics, or drugs bearing the label "caution, federal law prohibits dispensing without prescription," or similar wording which causes the drugs to be classified as prescription legend drugs.

(3) Conviction of a felony. A copy of the record of the conviction, certified by the clerk of the court entering the conviction, shall be conclusive evidence of the conviction.

(4) Conviction of any crime or offense that reflects the inability of the practitioner to practice pharmacy with due regard for the health and safety of the patients.

(5) Inability to practice pharmacy with reasonable skill and safety to patients by reason of illness, inebriation, misuse of drugs, narcotics, alcohol, chemicals, or any other substance, or as a result of any mental or physical condition.

When the issue is whether or not a pharmacist is physically or mentally capable of practicing pharmacy with reasonable skill and safety to patients, then, upon a showing of probable cause to the board that the pharmacist is not capable of practicing pharmacy with reasonable skill and safety to patients, the board may require the pharmacist in question to submit to a psychological examination by a psychologist to determine psychological status or a physical examination by a physician, or both, to determine physical condition. The psychologist or physician, or both, shall be designated by the board. The expense of the examination shall be borne by the board. Where the pharmacist raises the issue of mental or physical competence or appeals a decision regarding his or her mental or physical competence, the pharmacist shall be permitted to obtain his or her own evaluation at the pharmacist's expense. If the objectivity or adequacy of the examination is suspect, the board may complete the examination by the designated practitioners at its own expense. When mental or physical capacity to practice is at issue, every pharmacist licensed to practice pharmacy in the state shall be deemed to have given consent to submit to a mental or physical examination or to any combination of the examinations and to waive all objections to the admissibility of the examination, or to previously adjudicated evidence of mental incompetence.

(6) Gross malpractice or repeated malpractice or gross negligence in the practice of pharmacy.

(7) Violation of any provisions contained in this chapter.

(8) Employing, assisting, or enabling in any manner any unlicensed person to practice pharmacy.

(9) The suspension, revocation, or probation by another state of a license to practice pharmacy. A certified copy of the record of suspension, revocation, or probation of the state making such a suspension, revocation, or probation shall be conclusive evidence of the suspension, revocation, or probation.

(10) Refusal to appear before the board after having been ordered to do so in writing by the executive officer or chair of the board.

(11) Making any fraudulent or untrue statement to the board.

(12) Violation of any rule or regulation of the board.

(13) Violation of the code of professional conduct adopted by the board in the rules and regulations of the board.

(b) The board shall have the authority to adopt rules imposing a non-disciplinary administrative penalty for designated violations of this chapter.



Section 34-23-34 - Revocation or suspension of licenses to practice pharmacy and pharmacy permits - Statement of charges and notice of hearing.

No action to revoke or suspend the license of any pharmacist or the permit to operate any pharmacy in this state shall be taken until the licensee or holder of such permit has been furnished a statement in writing of the charges against him or her together with a notice of the time and place of hearing. The statement of charges and notice shall be served upon such a person at least 30 days before the date fixed for the hearing, either personally or by registered or certified mail sent to his or her last known post-office address. The burden of proof shall be on the board.






Division 2 - Pharmacists' Licenses.

Section 34-23-50 - Required.

(a) It shall be unlawful for any person, firm, or corporation to practice pharmacy in this state or to permit prescriptions to be compounded and/or dispensed by persons other than those duly licensed by the board to practice pharmacy in this state; provided, that any person who holds a professional degree in pharmacy from a school of pharmacy recognized by the board who is serving his or her internship under the immediate direct supervision of a pharmacist on the premises registered by the board and any person who is enrolled in a school of pharmacy recognized by the board working under the immediate and direct supervision of a pharmacist on the premises registered by the board pursuing his or her education as a pharmacist shall be permitted to compound and/or dispense prescriptions. In order to be considered enrolled in a school of pharmacy and pursuing his or her education as a pharmacist, a person shall not be absent from the school of pharmacy for more than two consecutive semesters or three consecutive quarters, dependent upon the system in use in the school of pharmacy. Any bona fide resident of this state who shall furnish proof to the board in person by affidavits from two pharmacists licensed by the State Board of Pharmacy, neither of whom shall be related to the applicant by blood or marriage, within a period of 90 days subsequent to August 26, 1966, establishing the fact that he or she has filled prescriptions under the supervision of a licensed pharmacist over a period of at least 15 successive years next preceding the offer of such proof shall be issued an assistant's certificate which will authorize the person to practice pharmacy in this state; provided, that the person shall be under the supervision of a licensed pharmacist at all times, and such person shall be subject to all of the provisions of this chapter governing the practice of pharmacy in this state, including, but not limited to, the revocation or suspension of such certificate for violations of the provisions of this chapter; and provided further, that such person shall pay an original registration fee to be determined by the board, but the fee shall not be less than twenty-five dollars ($25) nor more than fifty dollars ($50) upon the issuance of such certificate. All certificates so issued shall expire on December 31 of even-numbered years. In order to continue to obtain a certificate as a pharmacist's assistant, a biennial renewal fee in an amount determined by the board shall be paid, but the fee shall not be less than twenty-five dollars ($25) nor more than one hundred fifty dollars ($150). This renewal fee shall be paid to the secretary of the board and shall be due on October 31 and delinquent after December 31 of even-numbered years. The payment of the renewal fee shall entitle the holder thereof to renewal of his or her certificate at the discretion of the board. If any pharmacist's assistant fails to pay a renewal fee on or before the due date, the holder of the certificate may be reinstated as a pharmacist's assistant only upon payment of a penalty of ten dollars ($10) for each lapsed month and all lapsed fees, provided the lapsed time of certification shall not exceed five years, in which case reinstatement may be had only upon satisfactory examination by the board. As used in this section, the term "supervision" shall be construed to mean that the supervising licensed pharmacist shall be either personally present or on call and available for consultation at all times, or a licensed pharmacist designated by the supervising licensed pharmacist shall be either personally present or on call and available for consultation at all times.

(b) Notwithstanding Section 20-2-51 or any other law to the contrary, each person licensed by the board to practice pharmacy may distribute or dispense controlled substances during the biennial period for which the person is licensed.



Section 34-23-51 - Application for license; qualifications of applicants; examination of applicants; license by reciprocity.

Every person who desires to practice pharmacy within this state shall file with the secretary of the board his or her written application for licensure upon forms furnished by the board not less than 10 days prior to his or her examination. The application shall be accompanied by an examination and registration fee for residents and nonresidents of this state, the fees to be set by the board. The application shall be accompanied by two recent photographs of the applicant, no larger than 2 1/2 x 3 1/4 inches and certified on the back of each photograph by a notary public. The applicant shall furnish satisfactory proof that he or she is at least 19 years of age, of good moral character, and that he or she holds a professional degree from a division, school, college, or a university department of pharmacy recognized by the State Board of Pharmacy. Each applicant shall also be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government. The applicant shall have completed an approved practical training program under the supervision of a licensed pharmacist in a site recognized by the board as qualified for training pharmacy externs and interns, the training standards to be established by the board as long as the standards are not less than those set by the National Association of Boards of Pharmacy. The completion of the practical training requirements shall be attested by affidavit from the licensed pharmacist preceptor under whom the training is served. The applicant shall pass an examination administered by the board in subjects consistent with those required by the National Association of Boards of Pharmacy and in accordance with the rules and regulations of the board. In case of failure of a first examination, the applicant shall have within three years the privilege of a second and third examination. In case of failure in the third examination, the applicant shall be eligible for only one additional examination and this only after he or she has satisfactorily completed additional preparation as directed and approved by the board. An applicant may be admitted to the examination provided all of the foregoing requirements are met, and in addition, that affidavits attesting to the prescribed practical training program have been presented to the secretary prior to the examination. An application for examination by the board may be denied if the applicant is proven to have been involved in any violation of this chapter. An applicant who has been expelled from an examination for cribbing, cheating, or other dishonest conduct shall not be permitted to complete the examination applied for and shall not be permitted to file a new application for examination during the balance of the same calendar year or the calendar year next following the expulsion. The board may issue a license without examination to an applicant who furnishes satisfactory proof that he or she has been licensed to practice pharmacy by examination in another state that under like conditions grants reciprocal licensure without examination to pharmacists duly licensed by examination in this state, that he or she is a person of good moral character and temperate habits, and provided that the requirements in the state from which the applicant is reciprocating were no less than the requirements of the National Association of Boards of Pharmacy. The application shall be accompanied by a fee set by the board. Each applicant for licensure by reciprocity shall be personally interviewed by two or more members of the board before being granted a license, and the applicant shall pass a written examination on the laws governing the practice of pharmacy in this state. The applicant shall be approved for reciprocity by the board prior to the time that he or she begins the duties of a licensed pharmacist in this state. No applicant shall be granted reciprocal licensure unless all evidence and supporting documents of licensure in the state from which the applicant is reciprocating are approved as meeting the requirements for reciprocity of the National Association of Boards of Pharmacy. The board shall set and collect a fee for submitting and certifying grades for reciprocity in other states.



Section 34-23-52 - Expiration and renewal of certificate; continuing education.

(a) All certificates of licensure shall expire on December 31 of even-numbered years. Every licensed pharmacist in order to continue to be licensed shall pay a biennial renewal fee to be determined by the board, but the fee shall not be less than twenty-five dollars ($25) nor more than one hundred fifty dollars ($150) to the secretary of the board, the fee being due on October 31 and delinquent after December 31 of even-numbered years except, that holders of life certificates to practice pharmacy previously issued shall not be required to pay a renewal fee. The payment of the renewal fee shall entitle the registrants to renewal of their certificates at the discretion of the board. If any pharmacist shall fail to pay a renewal fee on or before the due date, the holder of the certificate may be reinstated as a licensed pharmacist only upon payment of a penalty of ten dollars ($10) for each lapsed month and all lapsed fees, provided the lapsed time of registration shall not exceed five years, in which case reinstatement may be had only upon satisfactory examination by the board.

(b) In addition to any fee requirements, each pharmacist is required to complete 15 hours of continuing education per calendar year, of which three hours shall be live presentation.



Section 34-23-53 - Training program for candidates for licensure.

Candidates for licensure as pharmacists shall complete a practical training program as prescribed by the board in keeping with standards established by the national accreditation agencies. The candidate shall apply to the board for proper reporting forms and shall ascertain that the preceptor under whom he or she proposes to take his or her practical training is a qualified preceptor. The candidate shall receive credit for experience gained only in an approved site under the supervision of an approved preceptor. The candidate must keep records as prescribed by the board of all professional experience gained, and upon request, must report to the board and furnish information relative to the practical experience gained. The board may accept internship affidavits from other states, provided the internship requirements are no less than requirements of the National Association of Boards of Pharmacy.









Article 3 - Pharmacies.

Section 34-23-70 - Management; display of permit and license; poisons; prescription requirements; violations.

(a) Every pharmacy when opened for business shall be under the personal supervision of a duly licensed pharmacist who shall have personal supervision of not more than one pharmacy at the same time. During temporary absences of the licensed pharmacist, not to exceed three hours daily or more than one and one-half hours at any one time, nor more than one week for temporary illness, the prescription department shall be closed, and no prescriptions are to be filled. During the temporary absence of a pharmacist, a sign shall be placed on the prescription counter in a prominent location easily seen by the public stating, "Prescription Department Closed, No Pharmacist on Duty."

(b) The permit issued to each pharmacist by the board and the licensure certificates issued to the licensed pharmacist employed by each pharmacy must be prominently and conspicuously displayed in the pharmacy. The name of the licensed pharmacist on duty must be conspicuously displayed in the prescription department in a place readily observable by the public.

(c)(1) No licensed pharmacist or pharmacy operating within this state shall accept for refund purposes or otherwise any unused portion of any dispensed prescription.

(2) The prohibition in subdivision (1) shall not apply to any unused or expired dispensed medication returned solely for the purpose of destruction in compliance with applicable law or rules of the board.

(d) The sale of poisons is restricted to the immediate supervision of a licensed pharmacist, and such poison shall not be displayed in a pharmacy in such a manner that a customer may obtain possession of such poisons when standing in an area allocated for customer use. No sale of a poison shall be made or delivered to any minor under 12 years of age or to any person known to be of unsound mind or under the influence of alcohol.

(e) No pharmacy shall authorize any person, firm, or business establishment to serve as a pick-up station or intermediary for the purpose of having prescriptions filled or delivered, whether for profit or gratuitously. Except with respect to controlled substances, the following federally qualified health care centers are expressly exempt from this subsection: Birmingham Health Care, Inc., Central Alabama Comprehensive Health, Inc., Health Services, Inc., Family Oriented Primary Health Care Clinic/Mobile County Health Department, Franklin Primary Health Center, Quality of Life Health Services, Inc., and Whatley Health Services, Inc. Each named federally qualified health center is authorized to fill certain prescriptions at one location and deliver medications to clinics for patient pick-up subject to the review of the board.

(f) No prescription blank supplied by a pharmacy or pharmacist to a practitioner shall bear the imprint thereon of the name or address of any pharmacy or bear the name or address of any person registered under this chapter.

(g)(1) No person shall fill or compound a prescription or drug order in an institution unless he or she is a duly licensed pharmacist or otherwise permitted to do so under this chapter. The act of filling or compounding prescriptions or drug orders in an institution shall be as defined in the rules and regulations adopted by the board.

(2) However, such rules and regulations shall not apply to the reading, interpreting, and writing or verifying the writing of adequate directions as are necessary to assure patient's understanding of the prescriber's intentions by a duly qualified nurse practicing his or her profession in a licensed hospital or similar institution.

(h) Nothing in this chapter shall authorize the board to promulgate or to enforce any rule or regulation which governs, regulates, or restricts the professional practice of a physician licensed to practice medicine in this state. No provision of this chapter, or any rule promulgated under the authority of this chapter, shall be interpreted to amend, alter, or modify Section 34-23-11.

(i) Only a licensed pharmacist or registered intern may accept an oral prescription of any nature. Upon so accepting such oral prescription, it must immediately be reduced to writing, and only a licensed pharmacist or an intern supervised by a licensed pharmacist may prepare a copy of a prescription or read a prescription to any person for purposes of providing reference concerning treatment of the person or animal for whom the prescription was written; and, when the copy is given, a notation shall be made upon the prescription that a copy has been given, the date given, and to whom given.

(j) If a prescription is refilled, a record of the date upon which the prescription is refilled must appear on the prescription or in a permanent prescription record book. On prescriptions which may be refilled, written or oral authorization must be received before refilling unless the number of refills is indicated on the original prescription. Those prescriptions marked "refill prn" or equivalent designation shall be refilled only in quantities commensurate with the dosage scheduled.

(k) Each prescription must be written in a manner so that it can be compounded by any registered pharmacist. The coding of any prescription is in violation of this chapter. No prescription shall be written in any characters, figures, or ciphers, other than in the English or Latin language, generally in use among medical and pharmaceutical practitioners.

(l) A prescription file or files shall be kept by every pharmacy for a period of not less than two years in which the original of every prescription compounded or dispensed shall be filed in the order of compounding with number and date of dispensing placed on each prescription. Each pharmacy shall produce any prescription file whenever legally required to do so. Such prescription file shall at all times be open for inspection by the prescriber, the board, or its investigators.

(m) All drugs or drug preparations bearing upon the package the words, "caution, federal law prohibits dispensing without prescription" or words to the same effect, otherwise known as legend drugs, shall be stored within the confines of the prescription department or the prescription department storage room of each pharmacy. Such drugs shall be sold or dispensed only on the prescription of a licensed practitioner authorized to prescribe such drugs and shall not be sold or dispensed as a refilled prescription except upon the express authorization of the prescriber. This shall not be construed to prohibit return to authorized suppliers or sale or transfer to others licensed to possess legend drugs.

(n) Any person who violates this section shall be guilty of a misdemeanor.



Section 34-23-71 - Requirements for prescription rooms.

Any new pharmacy or any existing pharmacy which is to be remodeled or which is to be moved to a new location other than a hospital pharmacy must comply with the following requirements for the prescription room area: That portion or part of the entire licensed pharmacy which is to be occupied by the prescription compounding or dispensing department, including that portion or part thereof utilized for the sale of restricted drugs, shall be not less than 240 square feet. The surface of the prescription compounding counter shall be not less than 24 inches in width and not less than 16 square feet of unobstructed working space for one pharmacist and not less than 24 square feet of total working space where two or more pharmacists are to be on duty at any one time. The aisle space or floor area to be occupied by a dispensing pharmacist shall extend the full length of the prescription compounding counter, and it shall be clear and unobstructed for a minimum distance of 36 inches from the working side of the prescription compounding counter.



Section 34-23-72 - Internship training sites.

Every site approved by the State Board of Pharmacy for intern training shall be managed so that the intern is provided with ample opportunity to meet the training requirements established by the board. The site must have in its employ, or have an arrangement with, a pharmacist who is registered as a preceptor. A site which meets these qualifications may be approved for internship training by the board.



Section 34-23-73 - Preceptor qualifications.

Every pharmacist serving as a preceptor shall have expressed a willingness to serve as a preceptor. Pharmacist preceptors shall be approved by the board and shall be willing to cooperate with the board in developing the necessary training requirements and shall provide appropriate documentation to the board. Each preceptor shall certify as to the commencement and completion of the training period and may make recommendations to the board concerning the competency of his or her trainee. The preceptor shall report to the board from time to time as requested on the progress of any intern or extern under his or her supervision. It shall be his or her responsibility in a supervisory capacity to see that each intern or extern receives proper training under the objectives of the board for this practical training program.



Section 34-23-74 - Hospitals and related institutions; automated dispensing systems.

(a) Except as otherwise provided in subsection (b), every pharmacy located in a hospital, skilled nursing home, or other related institution in this state shall be under the supervision of a licensed pharmacist. In general hospitals, skilled nursing homes, and extended care facilities not operating a pharmacy, the drug or medicine room shall be under the direct supervision and direction of a consulting pharmacist or a member of the medical staff who shall be a licensed practitioner of medicine. In nursing homes which are not classified by the State Board of Health as skilled nursing homes, maternity homes, homes for the aged, domiciliary institutions, and all related institutions except those operated by and in conjunction with a licensed hospital, medicines or drugs bearing the wording on the label "caution, federal law prohibits dispensing without prescription" or similar wording that causes the medicines or drugs to be known as prescription legend drugs shall be furnished by a licensed pharmacy on the prescription of a licensed practitioner of medicine for individual patients, and there shall be no prescription legend drugs on the premises of these institutions other than those so prescribed except an emergency kit as authorized by the State Board of Health. In hospitals and skilled nursing homes using vending machines or mechanical devices for the storage and dispensing of drugs, the machines or devices shall be stocked only under the supervision of a licensed pharmacist, and the drugs may be dispensed from the machine or device only by an individual acting in accordance with established institutional hospital pharmacy policy. The State Board of Pharmacy may at any time adopt such additional rules and regulations consistent with this chapter as may be deemed necessary after advising with the Alabama Society of Hospital Pharmacists in regard to the storage and handling of drugs and medicines and the disposition of unused portion of drugs and medicines in hospitals and other related institutions under this section.

(b) Notwithstanding the provisions of subsection (a), the use and operation of automated dispensing systems in skilled nursing facilities by a pharmacy holding a permit issued for that purpose is authorized pursuant to rules adopted by the board.



Section 34-23-75 - Emergency prescription refill.

In the event a pharmacist receives a request for a prescription refill and the pharmacist is unable to readily obtain refill authorization from the prescriber, the pharmacist may dispense a one-time emergency refill of up to a 72-hour supply of the prescribed medication, providing that:

(1) The prescription is not a medicinal agent listed in Schedule II appearing in Title 20, Chapter 2.

(2) The medication is essential to the maintenance of life or the continuation of therapy in a chronic condition. Only those drugs designated by a joint rule adopted by the Board of Pharmacy and Board of Medical Examiners shall be refilled, according to the procedure established in this section.

(3) The dispensing pharmacist creates a written order containing all of the prescription information required by this chapter and Title 20, Chapter 2.

(4) The dispensing pharmacist notifies the prescriber of the emergency dispensing within 72 hours after such dispensing.



Section 34-23-76 - Repackaging, relabeling, and storing of non-controlled legend drugs for certain residential care facility patients.

(a) The Board of Pharmacy may establish by rule protocols allowing a pharmacy in possession of a current retail pharmacy permit to repackage, relabel, and store any non-controlled legend drug for a patient residing in a residential care facility which does not have a pharmacy located on the premises.

(b) For purposes of this section, a residential care facility means any of the following:

(1) A convalescent home.

(2) A nursing home.

(3) An extended care facility.

(4) A mental health or psychiatric facility.

(5) A rehabilitation facility.

(6) A developmental disability center.

(7) An assisted living facility.

(8) A speciality care assisted living facility.






Article 4 - Board of Pharmacy.

Section 34-23-90 - Authority; composition.

(a) The Alabama State Board of Pharmacy is vested with the authority to carry out the purposes of and enforce this chapter. The board shall consist of five members who are citizens of this state. The members of the board shall be licensed pharmacists who have been licensed in this state for a minimum of five years and who are actively engaged in the practice of pharmacy or pharmacy administration, or both.

(b) Three members shall be appointed by the Governor. Of the three appointed members, one member shall be engaged in the practice of pharmacy or pharmacy administration, or both, in a hospital, one in an independent pharmacy, and one in a chain pharmacy. On or before August 1, 1996, and each five years thereafter, or whenever a vacancy occurs in the designated position for hospital pharmacists, the Alabama Society of Health System Pharmacists, or its successor organization, shall submit a list of three nominees to the Governor. On or before August 1, 1994, and each five years thereafter, or whenever a vacancy occurs in the designated position for a chain pharmacist, the Alabama Pharmacy Association, or its successor organization, shall submit a list of three nominees to the Governor. On or before August 1, 1997, and each five years thereafter, or whenever a vacancy occurs in the designated position for the independent pharmacist, the independent pharmacist members of the Alabama Pharmacy Association, or its successor organization, shall submit a list of three nominees to the Governor. From the names submitted to the Governor, the Governor shall appoint a replacement on or before December 31 of the same year the nominations are received, for the member or members whose term or terms are expiring. Background information shall be provided for each nominee for an appointed position.

(c) On or before December 1, 1995, and each five years thereafter, and on or before December 1, 1998, and each five years thereafter, or whenever a vacancy occurs in a nondesignated position, the Board of Trustees of the Alabama Pharmacy Association, or its successor organization, shall select a committee of five pharmacists who are members of the association to serve as a nominating committee. No one on the committee shall be a candidate. The committee shall receive names of pharmacists actively engaged in pharmacy practice or administration, or both, from companies and individuals, and shall narrow the list of nominees to two names to be placed on a ballot to be voted on by all Alabama pharmacists. The election procedure for a nondesignated slot shall be as follows: Each candidate shall provide a biographical sketch of not more than 150 words, which shall include his or her most recent practice experience. The board shall mail election ballots and a biographical sketch of the candidates to Alabama licensed pharmacists by September 1. Completed ballots returned to the board postmarked by October 1 shall be tabulated. A pharmacist receiving a majority of the ballots received shall be considered the winner. If a runoff election is necessary, the runoff ballots shall be mailed to licensed pharmacists by November 1 and returned postmarked by December 1. A canvassing committee consisting of a representative from the Alabama Pharmacy Association, or its successor organization, Alabama Society of Health System Pharmacists, or its successor organization, Auburn University School of Pharmacy, and Samford University School of Pharmacy shall tabulate the ballots.

(d) Any vacancies occurring on the board other than by expiration of term shall be filled by election or appointment only for the unexpired term and shall be filled by the same procedure that the replaced member was elected or appointed. Each member of the board shall serve a term of five years beginning on January 1 following appointment and terminating on December 31 of his or her fifth year as a member of the board.

(e) No pharmacist shall serve two full terms consecutively.

(f) The Governor, upon recommendation of the board, may remove a member of the board upon proven charges of inefficiency, incompetency, immorality, or professional misconduct. The replacement member shall be elected or appointed by the same procedure that the removed member was elected or appointed. Appointees to the board shall within 30 days after their appointment or election take an oath or make affirmation before a properly qualified officer that they will faithfully and impartially perform the duties of their office. This oath or affirmation shall be filed with the Secretary of State. At its last regular meeting in each calendar year, the board shall organize by electing for a term of one year, effective the following January 1, a president, a vice-president, and a treasurer who shall be members of the board. No member shall serve more than two years in the same office on the board during a five-year term. The board shall also elect a secretary who shall not serve as a member of the board and the board shall have the authority to fix the amount of the secretary's remuneration. If a board member is selected as secretary, the board member shall resign from the board and a replacement on the board shall be selected by the same procedure by which the resigned member was originally elected or appointed. The secretary shall not be employed during the service by any registrant of the board.

(g) For the purpose of this section, a chain pharmacy shall be defined as any retail pharmacy employing in Alabama a minimum of 40 full-time equivalent pharmacists. A chain pharmacist is defined as a pharmacist employed on a full-time basis by a chain pharmacy for a minimum of three years.

(h) It is the intent of the Legislature that the composition of the board reflect the demographics of the pharmacy profession. For vacancies occurring after March 18, 2005, the nominating organizations and the appointing authorities shall select those persons whose appointments ensure that the membership of the board is inclusive and reflects the racial, gender, geographic, urban/rural, and economic diversity of this state.



Section 34-23-91 - Duties of officers; bonds of secretary and treasurer; compensation and expenses; meetings; quorum; funds and disbursements; books and records.

The president of the board shall preside at all of the board's meetings. The vice-president shall preside in the absence or inability of the president. The secretary of the board shall be the executive officer in charge of the board's office. The secretary shall make, keep, and be in charge of all records and record books required to be kept by the board, including a register containing all information which shall be required under this chapter. The secretary shall attend to the correspondence of the board and perform any other duties the board may require in keeping with the office of secretary. The secretary shall receive and record all fees collected under this chapter and, at regular intervals as ordered by the board, shall pay the fees to the treasurer of the board for its use. The secretary may have any forms printed and office supplies furnished as necessary to implement this chapter. The secretary and treasurer of the board shall each furnish bond in an amount to be fixed by the board and shall be conditioned upon the faithful performance and discharge of their respective official duties. The members of the board shall be paid the same per diem and travel allowance as is paid by law to state employees while engaged in the performance of the duties of the board, in addition to any daily compensation or allowance determined by the board. The board shall conduct meetings at least three times annually and more often when deemed necessary for the examination of applicants for licensure and for the transaction of business as may legally come before it. Public notice of all stated meetings shall be given at least 30 days in advance of the meetings. At all meetings of the board, a majority shall constitute a quorum. The members of the board shall determine the place of meetings of the board. The treasurer of the board shall have custody of all funds derived from the various provisions of this chapter. All disbursements shall be made by check as authorized by vouchers signed by the president and secretary of the board. The books and records of the board as made and kept by the secretary or under his or her supervision shall be prima facie evidence of the matter therein recorded in any court.



Section 34-23-92 - Powers and duties generally.

The board shall exercise, subject to this chapter, the following powers and duties:

(1) To adopt rules concerning the records and reports to be kept and made by a pharmacy relating to the filling of prescriptions and the handling and preservation of drugs.

(2) To fix standards and requirements for licenses and permits except as otherwise specified in this chapter.

(3) To make rules and regulations regarding sanitation consistent with state health regulations.

(4) To employ such chemists, agents, clerical help, and attorneys necessary for the proper administration of the duties of the board.

(5) To employ a Chief Drug Investigator and such other drug investigators that it deems necessary to enforce this chapter which are under the supervision of the board.

(6) To adopt rules and regulations for the administration and enforcement of this chapter and not inconsistent herewith. Such rules and regulations shall be referenced to the section or sections of this chapter which set forth the legislative standard which it interprets or to which it applies. Every such rule and regulation shall be adopted in accordance with the Alabama Administrative Procedure Act. A copy of every rule and regulation containing a requirement of general application shall be electronically mailed to each registered pharmacist at least 10 days before the effective date thereof. A printed copy of such rules and regulations shall be mailed to any registered pharmacist upon written request to the board.

(7) To investigate violations of this chapter or any other law pertaining to the practice of pharmacy that may come to the knowledge of the board and institute or cause to be instituted before the board or in a proper court appropriate proceedings in connection therewith.

(8) To issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books and records, documentary evidence and materials, or other evidence in matters pending before the board relating to the revocation, suspension, or probation of any license. Those persons issued subpoenas and compelled to attend hearings or meetings in matters pending before the board shall be entitled to witness fees from board funds. Claims for witness fees shall be made on accepted State of Alabama voucher forms as appropriate. Travel and mileage expenses shall be reimbursed to witnesses in the amounts officially authorized to the board and its personnel at the time the service to the board is performed.

(9) To administer oaths in connection with the duties of the board.

(10) To make a written report annually of its receipts and disbursements to the Governor and to the State Pharmaceutical Association. Included in this report shall be the names of all registrants licensed to practice under this chapter and a record of all permits issued during the period covered by the report.

(11) To enforce the state barbiturate act, the state amphetamine act, the state narcotic law, and all other laws of the state which pertain to the practice of pharmacy, the examination of applicants, the licensing of pharmacists, the manufacture, packaging, repackaging, production, sale, or distribution of drugs, chemicals, and poisons, and all laws pertaining to standards for their strength and purity. The board may work in conjunction with other law enforcement agencies to enforce any law pertaining to the practice of pharmacy. Nothing in this section shall be construed to deprive the State Board of Health of any powers or duties otherwise prescribed by law including the enforcement of the narcotic law.

(12) To investigate alleged violations of this chapter or any rule or regulation published by the board and conduct hearings to revoke, suspend, or probate any license or permit granted by the board under this chapter and to invoke penalties not to exceed the sum of one thousand dollars ($1,000) for each violation and to institute any legal proceedings necessary to effect compliance with this chapter; provided, that any person, firm, or corporation subjected to such penalty or legal proceedings may take an appeal in accordance with Section 34-23-94.

(13) On application of any person and payment of the cost therefor, the secretary of the board shall furnish, under its seal and signed by the secretary, a certified copy of the license or permit of the requestor, or a certified copy of a regulation or rule of the board. In any court or proceeding, such copy shall be prima facie evidence of the fact of the issuance of such permit or license and the adoption of such rule or regulation.

(14) To acquire by gift, grant, purchase, condemnation, or otherwise, and to convey or hold title to, real property, together with all rights incidental thereto.



Section 34-23-92.1 - Legislative findings; rulemaking authority; construction of section.

(a) The Legislature finds and declares all of the following:

(1) The power to make rules regulating the practice of pharmacy includes the power to prohibit unlicensed persons from practicing pharmacy and the power to regulate how licensed persons practice pharmacy.

(2) A primary goal of the provision of health care is to prioritize patient safety and wellness.

(3) The board is in the best position to determine the practice of pharmacy that prioritizes patient safety and wellness.

(4) It is the intent of the Legislature in enacting this section to immunize the Board of Pharmacy and its members from liability under state and federal anti-trust laws for the adoption of a rule that prioritizes patient safety and wellness but may be anti-competitive when the effect on public safety and wellness is clearly demonstrated and documented by the Board of Pharmacy.

(b) Subject to subsection (c), rules adopted by the board may define and regulate the practice of pharmacy in a way that prioritizes patient safety and wellness, even if the rule is anti-competitive when the effect on public safety and wellness is clearly demonstrated and documented by the Board of Pharmacy.

(c) A rule adopted by the board may supplement or clarify any statutory definition but may not conflict with any statute that defines the practice of pharmacy.

(d) Nothing in this section shall be construed to constrict or expand the current rights and privileges of any individual governed by the Board of Pharmacy beyond that which existed prior to the ruling in the United States Supreme Court decision N.C. State Bd. of Dental Examiners v. FTC, 135 S. Ct. 1101(2015).

(e) Nothing in this section shall be construed to constrict or expand the current duties or responsibilities of the members of the Board of Pharmacy in any context outside of federal or state anti-trust immunity beyond that which existed prior to the ruling in the United States Supreme Court decision N.C. State Bd. of Dental Examiners v. FTC, 135 S. Ct. 1101(2015).



Section 34-23-93 - Assisting prosecuting officers; legal counsel.

The board and its members and officers shall assist prosecuting officers in the enforcement of this chapter, and it shall be the duty of the board, its members and officers to furnish the proper prosecuting officers with such evidence as it or they may ascertain to assist them in the prosecution of any violation of this chapter, and the board is authorized for such purposes to make such reasonable expenditures from the funds of the board as it may deem necessary to ascertain and furnish such evidence. The Attorney General of the state shall be the attorney for the board, but the board may in its discretion employ other counsel. It shall be the duty of the district attorney of the judicial circuit wherein any offense is committed to prosecute violations of this chapter.



Section 34-23-94 - Judicial review of orders.

From any order of the board any party affected thereby may appeal such ruling to the circuit court of the county where the party aggrieved resides. The notice of appeal shall be filed within 30 days from the receipt of such order or ruling. Appeals shall be governed by the judicial review provisions of the Alabama Administrative Procedure Act.






Article 5 - Third Party Prescription Program.

Section 34-23-110 - Short title.

This article shall be known and may be cited as the "Third Party Prescription Program Act."



Section 34-23-111 - "Third Party Prescription Program" defined.

As used in this article, the term "Third Party Prescription Program" shall mean any system of providing for the reimbursement of pharmaceutical services under a contractual arrangement or agreement between a provider of such services and another party who is not the consumer of those services. Such programs may include, but not be limited to, employee benefit plans whereby a consumer receives prescription drugs or other pharmaceutical services and those services are paid for by an agent of the employer or others.



Section 34-23-112 - Required contractual provisions.

Any agreement or contract entered into in this state between the program administrator of a third party program and a pharmacy shall include a statement of the method and amount of reimbursement to the pharmacy for services rendered to persons enrolled in the program, the frequency of payment by the program administrator to the pharmacy for such services rendered, and a method for the adjudication of complaints or the settlement of disputes between the parties.



Section 34-23-113 - Cancellation of program; use of identity card after cancellation.

(a) The administrator of a program shall notify all pharmacies enrolled in the program of any cancellation of coverage of benefits of any group enrolled in the program at least 30 days prior to the effective date of such cancellation.

(b) All persons enrolled in a program shall be notified of its cancellation, and the administrator of the program shall make every reasonable effort to gain possession of any plan identification cards such persons may have been issued pursuant to the provisions of the program.

(c) Any person who utilizes a program identification card to obtain services from a pharmacy after having received notice of the cancellation of his benefits shall be liable to the program administrator for all money paid by the program administrator for any services received pursuant to the illegal use of the identification card.



Section 34-23-114 - Denial of payment.

(a) No program administrator shall deny payment for services to any pharmacy which may have resulted from the fraudulent or illegal use of any identification card by any person unless the pharmacy has been notified that the card has been canceled or discontinued and that the program administrator has been unsuccessful in attempting to regain possession of the card.

(b) No program administrator shall withhold any payments to any pharmacy beyond the time period specified in the payment schedule provisions of the agreement, except that individual claims for payment may be returned to the pharmacy for reasons such as incomplete or illegible information and may then be resubmitted by the pharmacy to the program administrator after appropriate corrections have been made.



Section 34-23-115 - Reimbursement rates.

No agreement between a program administrator and a pharmacy shall establish reimbursement rates or procedures that result in reimbursement rates for services rendered to persons covered by the plan which are less than the usual and customary rates paid by consumers not covered by a third party plan for the same or similar services.



Section 34-23-116 - Article not applicable to certain services.

This article shall not apply to any services rendered pursuant to provisions of the Alabama Medicaid Program, to the Public Education Employees' Health Insurance Plan, or to any corporation organized under the provisions of Title 10, Chapter 4, Article 6, for establishment and operation of health care service plans.



Section 34-23-117 - No programs to be instituted until notice given.

After June 27, 1981, no third party prescription programs shall be instituted in this state unless:

(1) The program administrator has given written notice of the provisions of the particular program to all pharmacies in this state as defined in Section 34-23-1.

(2) All pharmacies in this state as defined by Section 34-23-1 have had 30 days from the date of notice to enroll in that particular program.



Section 34-23-118 - Compliance with article required of all programs.

After June 27, 1981, no third party prescription program shall be instituted, nor shall existing agreement or contract be renewed unless they are in compliance with the provisions of this article.






Article 6 - Pharmacy Technicians.

Section 34-23-130 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) PHARMACY FUNCTIONS. Those functions performed in a pharmacy department which do not require the professional judgment of a licensed pharmacist.

(2) PHARMACY TECHNICIAN. An individual, other than an intern, extern, or an assistant pharmacist, who performs pharmacy functions under the direct supervision of a licensed pharmacist.

(3) SUPERVISION. The direct on-site overseeing of the performance of assigned or delegated duties or functions.



Section 34-23-131 - Registration and supervision; rules and regulations; continuing education.

(a) A pharmacy technician shall not perform pharmacy functions or be present in the prescription department of a pharmacy unless he or she is under the direct supervision of a licensed pharmacist. A pharmacy technician shall not perform pharmacy functions or be present in the prescription department of a pharmacy unless he or she is registered by the board.

(b) When supervision is required, a licensed pharmacist shall be jointly responsible and liable for the actions of a pharmacy technician.

(c) A pharmacy technician shall register and pay a fee as determined by the board before performing any pharmacy functions. The board shall develop rules and regulations relating to the registration of all pharmacy technicians. The registration of a pharmacy technician shall be renewable biennially in odd-numbered years upon payment of the required renewal fee. The registration of each pharmacy technician shall expire on December 31 of odd-numbered years. In order to continue to be licensed, each registered pharmacy technician shall pay a biennial renewal fee of not less than twenty dollars ($20), as determined by rule of the board, the fee being due on October 31 and delinquent after December 31 of odd-numbered years. The payment of the renewal fee shall entitle the pharmacy technician to renewal of his or her registration at the discretion of the board. If any pharmacy technician fails to pay the renewal fee as required by this subsection, he or she may be reinstated as a pharmacy technician only upon payment of a penalty of not less than ten dollars ($10) nor more than twenty dollars ($20), as determined by rule of the board, for each lapsed year and all lapsed fees for each lapsed year, provided the lapsed time of registration shall not exceed five years, in which case reinstatement may be had only upon satisfactory examination by the board.

(d) In addition to any other registration requirements, a pharmacy technician shall complete three hours of continuing education annually, or six hours biennially, of which one hour per year shall be live presentation. The board may grant an extension to a pharmacy technician who fails to complete the required continuing education hours in the allotted time. A pharmacy technician who fails to complete the annual continuing education requirements shall be subject to disciplinary action by the board.



Section 34-23-132 - Revocation or suspension of registration; probation.

The board shall revoke or suspend the registration of a pharmacy technician or place on probation a pharmacy technician for any of, but not limited to, the following reasons:

(1) Willful violation of any provision of this article or the Alabama Uniform Controlled Substances Act.

(2) Willful violation of any rule or regulation promulgated in accordance with this article or the Alabama Uniform Controlled Substances Act.

(3) Action which threatens the public health, safety, or welfare.

(4) Conviction of a felony or misdemeanor involving moral turpitude.

(5) Conviction of a felony or misdemeanor involving a drug related offense of a legend drug or controlled substance.

(6) Obtaining the pharmacy technician registration by fraudulent means.

(7) Violation of the laws regulating the sale or dispensing of narcotics, exempt narcotics, or drugs bearing the label "caution, federal law prohibits dispensing without prescription," or similar wording which causes the drugs to be classified as prescription legend drugs.






Article 7 - Compounding of Drugs.

Section 34-23-150 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) BOARD. The Alabama State Board of Pharmacy.

(2) COMPONENT. Any ingredient used in the compounding of a drug product.

(3) COMPOUNDING. The preparation, mixing, assembling, packaging, and labeling of a drug or device as the result of a licensed practitioner's prescription drug order or initiative based on the practitioner/patient/pharmacist relationship in the course of professional practice.

a. Compounding may also be for the purpose of, or as incident to, research, teaching, or chemical analysis.

b. Compounding includes the preparation of drugs or devices in anticipation of prescription drug orders based on routine, regularly observed prescribing patterns.

c. Reconstitution of commercial products is not considered compounding for purposes of this article.

(4) COMPOUNDED OVER THE COUNTER (OTC) PRODUCTS. A medical product that is prepared, packaged, and labeled in a pharmacy that can be sold by the pharmacy without a prescription.

(5) MANUFACTURING. The production, preparation, propagation, conversion, or processing of a drug or device, either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical or biological synthesis and includes any packaging or repackaging of the substance or substances or labeling or relabeling of its container, and the promotion and marketing of such drugs or devices. Manufacturing also includes any preparation of a drug or device that is given or sold for resale by a pharmacy, practitioner, or other person. The distribution of inordinate amounts of compounded products without a prescriber/patient/pharmacist relationship is considered manufacturing.

(6) PHARMACY TECHNICIAN. A person, registered with the board, who assists the pharmacist in the practice of compounding.

(7) REASONABLE AMOUNTS OF COMPOUNDED PRODUCTS IN INVENTORY. The amount that is required to meet historical dispensing needs.



Section 34-23-151 - Continuing education; technician assistance; duties of pharmacist.

(a) Any pharmacist who engages in drug compounding shall be proficient in compounding and shall continually expand his or her compounding knowledge by participating in seminars or studying appropriate literature, or both.

(b) Pharmacy technicians may assist pharmacists in the preparation of compounds. When a written procedure for a compound is not on file at the pharmacy, a pharmacist must direct the preparation of the compound. At all times, a pharmacist shall verify the weight or volume of all active ingredients of a compound. While compounding, there shall be no more than three technicians per pharmacist.

(c) A pharmacist shall have responsibility to do all of the following:

(1) Verify all prescriptions.

(2) Approve or reject all components of the compounded product, drug product containers, closures, and labeling.

(3) Prepare and review all compounding records to assure that no errors have occurred in the compounding process.

(4) Assure the proper maintenance, cleanliness, and use of all equipment used in a prescription compounding practice.

(5) Assure that only personnel authorized by the supervising pharmacist shall be in the immediate vicinity of the drug compounding operation.



Section 34-23-152 - Designation and maintenance of compounding area.

Any pharmacy engaged in compounding shall have a specifically designated and adequate area or space for the orderly compounding of prescriptions. The area used for the compounding of drugs shall be maintained in a good state of repair. The compounding area shall have cleanable surfaces to include walls, ceilings, and floors. Adequate lighting and ventilation shall be provided in all compounding areas. Potable water shall be supplied under continuous positive pressure in a plumbing system free of defects that could contribute contamination to any compounded drug product. Areas used for compounding shall be maintained in a clean and sanitary condition.



Section 34-23-153 - Use, maintenance, and inspection of compounding equipment.

Equipment used in the compounding of drug products shall be of appropriate design and capacity, as well as suitably located to facilitate operations for its intended use, cleaning, and maintenance. Compounding equipment shall be of suitable composition so the surfaces that contact components shall not be reactive, additive, or absorptive so as to alter the purity of the product compounded. Equipment and utensils used for compounding shall be cleaned and sanitized prior to use to prevent contamination. Equipment and utensils shall be stored in a manner to protect from contamination. Automated, mechanical, electronic, limited commercial scale manufacturing, or testing equipment and other types of equipment may be used in the compounding of drug products. If such equipment is used, it shall be routinely inspected, calibrated, if necessary, or checked to ensure proper performance. Immediately prior to the initiation of compounding operations, the equipment and utensils shall be inspected by the pharmacist and determined to be suitable for use. When potent or hazardous drugs, such as antibiotics, cytotoxins, and steroid hormones, are involved, appropriate measures shall be utilized in order to prevent cross-contamination and proper disposal procedures shall be followed. Measures shall include either the dedication of equipment for such operations or the meticulous cleaning of equipment prior to its use for the preparation of other drugs.



Section 34-23-154 - Drug components to meet certain requirements.

Pharmacists compounding prescriptions shall use their professional judgment in first receiving, storing, or using drug components that meet official compendia requirements or other high quality sources. Bulk drugs and other chemicals or materials used in the compounding of drugs shall be stored in adequately labeled containers in a clean, dry area or, if required, under proper refrigeration.



Section 34-23-155 - Drug product containers and closures.

Drug product containers and closures shall be handled and stored in a manner to prevent contamination and to permit inspection and cleaning of the work area. Containers and closures shall be of suitable material in order not to alter the compounded drug as to quality, strength, or purity.



Section 34-23-156 - Compounding procedures.

The board shall establish written procedures for the compounding of drug products to assure that the finished products have the identity, strength, quality, and purity they purport to have or are represented to possess. The procedures shall include, but not be limited to, a listing of the components, their amounts in weight or volume, the lot number of the components, if available, the order of component mixing, a description of the compounding process, and a designated name for the finished product. The procedures shall be followed in the execution of the compounding procedure. Components shall be accurately weighed, measured, or subdivided, as appropriate. The operations shall be checked and rechecked by the compounding pharmacist at each stage of the process to ensure that each weight and measure is correct as stated in the written compounding procedures. Pharmacists shall determine that all finished products have an acceptable degree of weight variation among capsules, and shall assure a reasonable uniformity and integrity of all compounded products.



Section 34-23-157 - Components transferred to nonoriginal container; advance product preparation; labeling.

(a) If a component is transferred from the original container to another container, including, but not limited to, a powder being taken from the original container and stored in another container, the new container shall be identified with the following information:

(1) Component name and supplier.

(2) Lot number and expiration date, if available.

(3) Strength and concentration.

(b) Products prepared in anticipation of a prescription prior to receiving a valid prescription shall be prepared in reasonable amounts. Products shall be labeled or documentation referenced with all of the following information:

(1) A complete list of ingredients or designated name of the preparation.

(2) Preparation date.

(3) Beyond use date.

(4) Storage under conditions dictated by composition and stability, including storage in a clean, dry place or in the refrigerator.

(5) Batch or lot number.

(c) Upon the completion of the drug preparation operation, the pharmacist shall examine the product for correct labeling. The prescription label shall contain all of the information required of other prescriptions.



Section 34-23-158 - Retention of records.

Any procedures or other records required to comply with good compounding practices shall be retained for the same period of time as required for retention of prescription records. All records required to be retained under good compounding practices, or copies of such records, shall be readily available for authorized inspection. Computer information and the hard copy of the prescription shall indicate that the prescription is to be compounded. Adequate records are required to be kept of any controlled dangerous substances or scheduled drugs which are used in compounding.



Section 34-23-159 - Preparation of compounded drug products for over the counter sale.

A pharmacy may prepare a compounded drug product to be sold over the counter without a prescription order. The product shall not contain an ingredient which exceeds recommended strengths and doses for over the counter drugs. The finished product shall not be one for which a prescription is required. It shall be properly labeled with the product's name, directions for use, list of active ingredients, and any necessary warnings. A compounded product shall be sold directly to the patient after professional interaction or consultation between the pharmacist and the patient. The product may be prepared in advance in reasonable amounts in anticipation of estimated needs. The product shall be stored within the prescription department. The product may not be sold in bulk to other pharmacies or vendors for resale.



Section 34-23-160 - Preparation of compounded drug products for prescriber's office use; labeling.

(a) A pharmacy may prepare a compounded drug product for a prescriber's office use. An order by a prescriber indicating the formula and quantity ordered shall be filed in the pharmacy. The product shall be administered in the prescriber's office and shall not be dispensed to the patient. A record of the compounded drug product may be kept as a prescription record in the computer of the pharmacy. A label may be generated and a number assigned by the computer of the pharmacy for the compounded product. A record of the product's written procedure shall be on file in the pharmacy as provided in Section 34-23-158. A record of the product's sale to the prescriber shall remain on file at the pharmacy for not less than one year. The record shall contain the following information:

(1) The name and address of the prescriber.

(2) The date of sale.

(3) A description and amount of the product sold.

(b) The label on the compounded product shall include the following information:

(1) The designated name and the strength of the finished product.

(2) The quantity dispensed.

(3) The date on which the product was compounded.

(4) The beyond use date.

(5) A lot or batch number.

(6) Any other information the pharmacist deems necessary.

(7) The name and address of the pharmacy.

(c) The label shall include the phrase For Office Use.



Section 34-23-161 - Prescriptions for animals.

Drugs for animals may be compounded based upon an order or prescription. Prescriptions for animals shall be handled and filled in the same manner as are prescriptions for humans.



Section 34-23-162 - Rules and regulations.

The board shall promulgate such rules and regulations as are necessary for the implementation, administration, and enforcement of this article.






Article 8 - Pharmacy Audit Integrity Act.

Section 34-23-180 - Short title.

This article shall be known and may be cited as "The Pharmacy Audit Integrity Act."



Section 34-23-181 - Definitions.

The following words shall have the following meanings as used in this article:

(1) HEALTH BENEFIT PLAN. Any individual or group plan, employee welfare benefit plan, policy, or contract for health care services issued, delivered, issued for delivery, or renewed in this state by a health care insurer, health maintenance organization, accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care service plan, or any other person, firm, corporation, joint venture, or other similar business entity that pays for insureds or beneficiaries in this state. The term includes, but is not limited to, entities created pursuant to Article 6 of Chapter 4 of Title 10. A health benefit plan located or domiciled outside of the State of Alabama is deemed to be subject to this article if it receives, processes, adjudicates, pays, or denies claims for health care services submitted by or on behalf of patients, insureds, or beneficiaries who reside in Alabama.

(2) PHARMACY. A place licensed by the Alabama State Board of Pharmacy in which prescriptions, drugs, medicines, medical devices, chemicals, and poisons are sold, offered for sale, compounded, or dispensed and shall include all places whose title may imply the sale, offering for sale, compounding, or dispensing of prescriptions, drugs, medicines, chemicals, or poisons.

(3) PHARMACY BENEFIT MANAGEMENT PLAN. An arrangement for the delivery of pharmacist services in which a pharmacy benefit manager undertakes to administer the payment or reimbursement of any of the costs of pharmacist services for an enrollee on a prepaid or insured basis that contains one or more incentive arrangements intended to influence the cost or level of pharmacist services between the plan sponsor and one or more pharmacies with respect to the delivery of pharmacist services and requires or creates benefit payment differential incentives for enrollees to use under contract with the pharmacy benefit manager.

(4) PHARMACY BENEFIT MANAGER. A business that administers the prescription drug or device portion of pharmacy benefit management plans or health insurance plans on behalf of plan sponsors, insurance companies, unions, and health maintenance organizations. The term includes a person or entity acting for a pharmacy benefit manager in a contractual or employment relationship in the performance of pharmacy benefits management for a managed care company, nonprofit hospital or medical service organization, insurance company, or third-party payor.

(5) PHARMACIST SERVICES. Offering for sale, compounding, or dispensing of prescriptions, drugs, medicines, chemicals, or poisons pursuant to a prescription. Pharmacist services also includes the sale or provision of, counseling of, or fitting of medical devices, including prosthetics and durable medical equipment.



Section 34-23-182 - Purpose.

The purpose of this article is to establish minimum and uniform standards and criteria for the audit of pharmacy records by or on behalf of certain entities.



Section 34-23-183 - Application.

This article shall apply to any audit of the records of a pharmacy conducted by a managed care company, nonprofit hospital or medical service organization, health benefit plan, third-party payor, pharmacy benefit manager, a health program administered by a department of the state, or any entity that represents those companies, groups, or department.



Section 34-23-184 - Audit procedures; report.

(a) The entity conducting an audit shall follow these procedures:

(1) The pharmacy contract shall identify and describe in detail the audit procedures.

(2) The entity conducting the on-site audit shall give the pharmacy written notice at least two weeks before conducting the initial on-site audit for each audit cycle. If the pharmacy benefit manager does not include their auditing guidelines within their provider manual, then the notice must include a documented checklist of all items being audited and the manual, including the name, date, and edition or volume, applicable to the audit and auditing guidelines. For on-site audits a pharmacy benefit manager shall also provide a list of material that is copied or removed during the course of an audit to the pharmacy. The pharmacy benefit manager may document this material on either a checklist or on an audit acknowledgement form. The pharmacy shall produce any items during the course of the audit or within 30 days of the on-site audit.

(3) The entity conducting the on-site audit may not interfere with the delivery of pharmacist services to a patient and shall utilize every effort to minimize inconvenience and disruption to pharmacy operations during the audit process.

(4) An audit that involves clinical or professional judgment shall be conducted by or in consultation with a licensed pharmacist.

(5) The audit shall not consider as fraud any clerical or record-keeping error, such as a typographical error, scrivener's error, or computer error regarding a required document or record; however, such errors may be subject to recoupment. The pharmacy shall have the right to submit amended claims through an online submission to correct clerical or record-keeping errors in lieu of recoupment of a claim where no actual financial harm to the patient or plan has occurred, provided that the prescription was dispensed according to prescription documentation requirements set forth by the Alabama Pharmacy Act and within the plan limits. The pharmacy shall not be subject to recoupment of funds by the pharmacy benefits manager unless the pharmacy benefits manager can provide proof of intent to commit fraud or such error results in actual financial harm to the pharmacy benefits manager, a health insurance plan managed by the pharmacy benefits manager, or a consumer. A person shall not be subject to criminal penalties for errors provided for in this subsection without proof of intent to commit fraud, waste, or abuse.

(6) An entity conducting an audit shall not require any documentation that is not required by state and federal law or Alabama Medicaid. The information shall be considered to be valid if documented on the prescription, computerized treatment notes, pharmacy system, or other acceptable medical records.

(7) Unless superseded by state or federal law, auditors shall only have access to previous audit reports on a particular pharmacy conducted by the auditing entity for the same pharmacy benefits manager, health plan, or insurer. An auditing vendor contracting with multiple pharmacy benefits managers or health insurance plans shall not use audit reports or other information gained from an audit on a particular pharmacy to conduct another audit for a different pharmacy benefits manager or heath insurance plan.

(8) Audit results shall be disclosed to the health benefit plan in a manner pursuant to contract terms.

(9) A pharmacy may use the records of a hospital, physician, or other authorized practitioner of the healing arts for drugs or medicinal supplies written or transmitted by any means of communication for purposes of validating the pharmacy record with respect to orders or refills of a legend or narcotic drug.

(10) Reasonable costs associated with the audit shall be the responsibility of the auditing entity with the exception of Alabama Medicaid if the claims sample exceeds 100 unique prescription hard copies.

(11) A finding of an overpayment or an underpayment may be a projection based on the number of patients served having a similar diagnosis or on the number of similar orders or refills for similar drugs, except that recoupment shall be based on the actual overpayment or underpayment of actual claims.

(12) A finding of an overpayment may not include the cost of the drugs that were dispensed in accordance with the prescriber's orders, provided the prescription was dispensed according to prescription documentation requirements set forth by the Alabama Pharmacy Act and within the plan limits. A finding of an overpayment may not include the dispensing fee amount unless:

a. A prescription was not actually dispensed.

b. The prescriber denied authorization.

c. The prescription dispensed was a medication error by the pharmacy.

d. The identified overpayment is solely based on an extra dispensing fee.

(13) Each pharmacy shall be audited under the same standards and parameters as other similarly situated pharmacies audited by the entity and must be audited under rules applicable to the contractor and time period of the prescription.

(14) Where not superseded by state or federal law, the period covered by an audit may not exceed two years from the date the claim was submitted to or adjudicated by a managed care company, nonprofit hospital or medical service organization, health benefit plan, third-party payor, pharmacy benefit manager, a health program administered by a department of the state, or any entity that represents those companies, groups, or department. An audit may not be conducted six months past the date the pharmacy benefit management plan terminated its contract to adjudicate claims with a pharmacy benefit manager, health plan administrator, or any other entity representing those companies.

(15) An audit may not be initiated or scheduled during the first five calendar days of any month.

(b) The entity shall provide the pharmacy with a written report of the audit and comply with the following requirements:

(1) The preliminary audit report shall be delivered to the pharmacy within 90 days after the conclusion of the audit, with a reasonable extension to be granted upon request.

(2) A pharmacy shall be allowed at least 30 days following receipt of the preliminary audit report in which to produce documentation to address any discrepancy found during the audit, with a reasonable extension to be granted upon request.

(3) A final audit report shall be delivered to the pharmacy within 180 days after receipt of the preliminary audit report or final appeal, as provided for in Section 34-23-185, whichever is later.

(4) The audit documents shall be signed by the auditors assigned to the audit. The acknowledgement or receipt shall be signed by the auditor and the audit report shall contain clear contact information of the representative of the auditing organization.

(5) Recoupments of any disputed funds, or repayment of funds to the entity by the pharmacy if permitted pursuant to contractual agreement, shall occur after final internal disposition of the audit, including the appeals process as set forth in Section 34-23-185. If the identified discrepancy for an individual audit exceeds twenty-five thousand dollars ($25,000), future payments in excess of that amount to the pharmacy may be withheld pending finalization of the audit.

(6) Interest shall not accrue during the audit period.

(7) Each entity conducting an audit shall provide a copy of the final audit report, after completion of any review process, to the plan sponsor in a manner pursuant to a contract.



Section 34-23-185 - Appeals.

(a) Each entity conducting an audit shall establish a written appeals process under which a pharmacy may appeal an unfavorable preliminary audit report to the entity.

(b) If, following the appeal, the entity finds that an unfavorable audit report or any portion thereof is unsubstantiated, the entity shall dismiss the audit report or that portion without the necessity of any further action.

(c) If, following the appeal, any of the issues raised in the appeal are not resolved to the satisfaction of either party, that party may ask for mediation of those unresolved issues unless other remedies are granted under the terms of the contract. A certified mediator shall be chosen by agreement of the parties from the mediators list maintained by the Alabama Supreme Court. The cost of mediation shall be borne by agreement of the parties or by the decision of the mediator.



Section 34-23-186 - Extrapolation.

Notwithstanding any other provision in this article or state or federal law, the entity conducting the audit may not use the accounting practice of extrapolation in calculating recoupments or penalties for audits. An extrapolation audit means an audit of a sample of prescription drug benefit claims submitted by a pharmacy to the entity conducting the audit that is then used to estimate audit results for a larger batch or group of claims not reviewed by the auditor. Future fills or refills beyond the current claim date may not be subject to recoupment due to an assumption of error under extrapolation procedure.



Section 34-23-187 - Fraud, willful misrepresentation, or waste abuse.

This article does not apply to any audit, review, or investigation that involves alleged fraud, willful misrepresentation, or waste abuse.









Chapter 24 - PHYSICIANS AND OTHER PRACTITIONERS OF HEALING ARTS.

Article 3 - Physicians and Osteopaths.

Division 1 - General Provisions.

Section 34-24-50 - "Practice of medicine or osteopathy" defined.

The "practice of medicine or osteopathy" means:

(1) To diagnose, treat, correct, advise, or prescribe for any human disease, ailment, injury, infirmity, deformity, pain, or other condition, physical or mental, real or imaginary, by any means or instrumentality;

(2) To maintain an office or place of business for the purpose of doing acts described in subdivision (1), whether for compensation or not;

(3) To use, in the conduct of any occupation or profession pertaining to the diagnosis or treatment of human disease or conditions, the designation "doctor," "doctor of medicine," "doctor of osteopathy," "physician," "surgeon," "physician and surgeon," "Dr.," "M.D.," or any combination thereof unless such a designation additionally contains the description of another branch of the healing arts for which a person has a license.



Section 34-24-50.1 - Definitions.

Unless otherwise indicated from the context, the terms set out below as used in Articles 3, 8, 9, and 10 of this chapter shall have the following meanings:

(1) PHYSICIAN. Either a doctor of medicine or a doctor of osteopathy.

(2) LICENSED TO PRACTICE MEDICINE. Both the practice of medicine by a doctor of medicine or the practice of osteopathy by a doctor of osteopathy.

(3) DOCTOR. Both doctors of medicine and doctors of osteopathy.



Section 34-24-51 - Practicing medicine or osteopathy without license.

Any person who practices medicine or osteopathy or offers to do so in this state without a certificate of qualification having been issued in his or her behalf by the State Board of Medical Examiners and without a license and certificate of registration from the Medical Licensure Commission of Alabama shall be guilty of a Class C felony. However, nothing in this section or article shall apply to fellows, residents, interns, or medical students who are employed by or who are taking courses of instruction at the University of Alabama School of Medicine, the University of South Alabama College of Medicine, or such other medical schools or colleges, hospitals, or institutions in Alabama as may be approved by the Board of Medical Examiners; and provided, that the work of the fellows, residents, interns, or medical students is performed within the facilities of such medical schools or colleges, hospitals, or institutions under the supervision of a licensed physician and as an adjunct to his or her course of study or training, and until the fellows, residents, interns, or students meet training requirements for licensure under the laws of the State of Alabama and the regulations of the Board of Medical Examiners of the State of Alabama. Nothing in this section shall be construed as applying to any person practicing chiropractic, dentistry, podiatry, optometry, or any other branch of the healing arts, except medicine and osteopathy, pursuant to a license which has been issued, or which may hereafter be issued, by any state licensing board and who is practicing within the scope of such license.



Section 34-24-52 - Proceedings to restrain unlawful practice.

The State Board of Medical Examiners, in addition to the powers and duties expressed in this article with respect to the denial of the certificate of qualification to practice medicine or suspension or revocation of a certificate of qualification to practice medicine, shall have the power to commence and maintain in any circuit court having jurisdiction of any person within this state who is practicing medicine without a certificate of qualification or to whom a certificate of qualification has been denied, or whose certificate of qualification has been suspended or revoked by the action of the board, an action in the nature of quo warranto as provided for in Section 6-6-590 et seq., as the same is now or may hereafter be amended, to order such person from continuing to practice medicine or osteopathy within the State of Alabama, and jurisdiction is conferred upon the circuit courts of this state to hear and determine all such cases. The board may commence and maintain such action without the filing of a bond or security without the order or direction of a circuit judge. Nothing in this section shall be construed as conferring criminal jurisdiction upon any court not now possessing such criminal jurisdiction, nor shall such court, as an incident to the action in the nature of quo warranto herein authorized, have the power to assess the criminal penalties heretofore set out. An injunction shall be issued upon proof that the person or persons is now or has in the past engaged in the unlawful practice of medicine or osteopathy without requiring proof of actual damage sustained by any person. If such injunction is issued, the injunction shall not relieve any person, corporation, or association, nor the officers or directors thereof, from criminal prosecution for the unlawful practice of medicine.



Section 34-24-53 - Board of Medical Examiners - Powers and duties generally; rules and regulations; quorum; fund to defray litigation costs.

(a) The Board of Censors of the Medical Association of the State of Alabama, as constituted under the laws now in force, or which may hereafter be in force, and under the constitution of the association, as the constitution now exists or may hereafter exist, is constituted the State Board of Medical Examiners and is charged with the duties and clothed with the powers hereinafter prescribed; the board is hereby vested with authority to adopt and promulgate rules and regulations and to do such other acts as may be necessary to carry into effect the duties and powers which accrue to it under laws now in force or which may hereafter be in force; and a quorum as provided for by the constitution of the Medical Association of the State of Alabama shall be competent to act.

(b) The board is hereby specifically authorized to set aside from its general revenues and income a special fund designated to defray the fees, costs, and expenses of litigation involving the board and its members or staff, and the commission and its members and staff, arising out of the lawful discharge of the duties and obligations of the board or commission. A portion of the special fund so designated may be expended to purchase liability insurance for the members of the board, its officers, executives, and attorneys and for members of the commission and its officers, executives, and attorneys.



Section 34-24-53.1 - Board of Medical Examiners - Rulemaking authority.

(a) The Legislature finds and declares all of the following:

(1) The power to make rules regulating the practice of medicine or osteopathy includes the power to prohibit unlicensed persons from practicing medicine or osteopathy and the power to regulate how licensed persons practice medicine or osteopathy.

(2) A primary goal of the provision of health care is to prioritize patient safety and wellness.

(3) The State Board of Medical Examiners and the Medical Licensure Commission are in the best position to determine the medical practices that prioritize patient safety and wellness.

(4) Prioritizing patient safety and wellness may sometimes be at odds with the goals of state and federal anti-trust laws, which include prioritizing competition and efficiency.

(5) It is the intent of the Legislature in enacting this section to immunize the Board of Medical Examiners and its members and the Medical Licensure Commission and its members from liability under state and federal anti-trust laws for the adoption of a rule that prioritize patient safety and wellness but may be anti-competitive.

(b) Subject to subsection (c), rules adopted under Sections 34-24-53 and 34-24-311 may define and regulate the practice of medicine or osteopathy in a way that prioritizes patient safety and wellness, even if the rule is anti-competitive.

(c) A rule adopted under Section 34-24-53 or 34-24-311 may supplement or clarify any statutory definition but may not conflict with any statute that defines the practice of medicine or osteopathy, including, but not limited to, Section 34-21-81(4)c.

(d) Nothing in this section shall be construed to constrict or expand the current rights and privileges of any individual governed by the Board of Medical Examiners or the Medical Licensure Commission beyond that which existed prior to the ruling in the United States Supreme Court decision N.C. State Bd. of Dental Examiners v. FTC, 135 S.Ct. 1101(2015).

(e) Nothing in this section shall be construed to constrict or expand the current duties or responsibilities of the members of the Board of Medical Examiners or the Medical Licensure Commission in any context outside of federal or state anti-trust immunity beyond that which existed prior to the ruling in the United States Supreme Court decision N.C. State Bd. of Dental Examiners v. FTC, 135 S.Ct. 1101(2015).



Section 34-24-54 - Board of Medical Examiners - Disposition of funds; expenses of board and commission members.

All funds received by the State Board of Medical Examiners shall be deposited to the credit of the board in a federally insured financial institution selected by the board. Such funds may be expended for any lawful purpose authorized by this chapter upon a check or draft bearing the signature of the chairman of the board or his or her designee. Out of the funds of the board the members thereof and the members of the Medical Licensure Commission as established by Section 34-24-310 shall receive per diem at a rate of up to three hundred dollars ($300) per day or any portion thereof, as established by the board, that such board member or commission member shall be in attendance at an official meeting or function of the board or commission. In addition, each board member and commission member shall receive reimbursement for subsistence and travel in accordance with state law for each day actively engaged in the duties of their office.



Section 34-24-55 - Domestic remedies and emergency services exempted from chapter.

Nothing in this chapter shall prohibit the administration of domestic remedies in a family by any member thereof, or prohibit any person from rendering service to a sick or injured person in an emergency.



Section 34-24-56 - Report of malpractice judgments and settlements - Filing; contents; sanction for failure to make report.

(a) Every physician or surgeon who holds a license, certificate, or other similar authority issued under the provisions of this article and every professional corporation or professional association of a physician or surgeon shall, during the first 30 days of each calendar year, report to the State Board of Medical Examiners any final judgment rendered against such physician, surgeon, or the professional corporation or professional association of any such physician or surgeon during the preceding year, or any settlement in or out of court during the preceding year, resulting from a claim or action for damages for personal injuries caused by an error, omission, or negligence in the performance of medical professional services, or in the performance of medical professional services without consent.

(b) The report rendered under this section shall include the name of the physician or surgeon against whom the claim was made or asserted, the name of the claimant, a summary of the allegations made, the injuries incurred by the claimant, and the terms of the judgment or settlement. In the event that the judgment or settlement is entered against a professional corporation or a professional association, the report shall also include the name of the physician or physicians employed by or rendering medical services on behalf of the corporation against whom the claim was made or asserted.

(c) The failure to make the report required by this section shall constitute grounds for the imposition of disciplinary sanctions by the Medical Licensure Commission against the license of the physician or surgeon responsible for making such report. Those sanctions may include suspension or revocation or such other sanctions as may be authorized under Section 34-24-361(h) and Section 34-24-381. In the case of a judgment or a settlement entered against a professional corporation or a professional association, each physician owning shares of the voting stock of a professional corporation and each physician member of a professional association shall be individually and jointly responsible for insuring that the report is rendered on behalf of the corporation or association.



Section 34-24-57 - Report of malpractice judgments and settlements - Review; ground for suspension or revocation of license, etc.; notification; failure to comply.

(a) The Board of Medical Examiners shall keep a record of all reports made under the provisions of Section 34-24-56, and each year shall review the record of any licensee, certificate holder, or person holding similar authority issued by it, who, during the preceding three-year period, has had two or more final judgments or settlements, or has had a total of three or more final judgments or settlements, or both, of the type required to be reported pursuant to this section.

(b) The review required by subsection (a) shall be for the purpose of determining whether the agency should take disciplinary action against the person.

(c) It shall be a ground for the suspension or revocation of a license, certificate, or other similar authority for the licensee, certificate holder, or person holding similar authority to have the number of final judgments or settlements, or both, referred to in subsection (a); except, that the Board of Examiners shall examine each settlement to determine if there was error, omission, or negligence by the licensee, certificate holder, or person holding similar authority. If the board determines there was no error, omission, or negligence, the settlement shall not be considered for the purpose of this section.

(d) The Board of Medical Examiners shall notify every person licensed, certified, or holding similar authority issued by it of the provisions of this article. The notification shall be by registered or certified mail, return receipt requested.

(e) After receiving the notification required by this section, each person who fails to comply with this section is guilty of a misdemeanor.



Section 34-24-58 - Decisions, opinions, etc., of utilization review committee privileged.

(a) The decisions, opinions, actions and proceedings rendered, entered or acted upon in good faith and without malice and on the basis of facts reasonably known or reasonably believed to exist of any committee of physicians or surgeons, acting as a committee of the Medical Association of the State of Alabama, or any state, county, or municipal medical association or society, or as a committee of any licensed hospital or clinic, or the medical staff thereof, undertaken or performed within the scope and function of such committee as legally defined herein shall be privileged, and no member thereof shall be liable for such decision, opinion, action, or proceeding.

(b) Within the words and meaning of this section, a committee shall include one formed or appointed as a utilization review committee, or similar committee, or committee of similar purpose, to evaluate or review the diagnosis or treatment or the performance of medical services which are performed with respect to private patients or under public medical programs of either state or federal design, with respect to any physical or mental disease, injury, or ailment or to define, maintain, or apply the professional or medical standards of the association, society, hospital, clinic, or medical staff from, by, or for which it was appointed.



Section 34-24-59 - Reporting of physician disciplinary actions.

(a) The chief administrative officer of each hospital shall report to the Alabama State Board of Medical Examiners any disciplinary action taken concerning any physician when the action is related to professional ethics, negligence, or incompetence in the practice of medicine, moral turpitude, sexual misconduct, abusive or disruptive behavior, or drug or alcohol abuse. Disciplinary action shall include termination, revocation, probation, restriction, denial, failure to renew, suspension, reduction, or resignation of hospital privileges for any of the above reasons. The report shall be in writing and be made within 30 days of the date of the initial action. Failure on the part of a chief administrative officer of a hospital to file a report required under this section shall be a violation of Section 22-21-25(b)(3), and the State Board of Health may, in its discretion, impose upon the hospital found to be in violation, a civil monetary penalty in an amount not to exceed two thousand five hundred dollars ($2,500) for each violation. All monies collected pursuant to this section shall be retained by the Alabama Department of Public Health and may be expended for any legal purpose including, but not limited to, operational expenses of the department.

(b) Any professional society within this state comprised primarily of physicians, which takes formal disciplinary action against a member shall report the action to the Alabama State Board of Medical Examiners, when the action taken is related to professional ethics, negligence, or incompetence in the practice of medicine, moral turpitude, sexual misconduct, abusive or disruptive behavior, or drug or alcohol abuse. This report shall be in writing and made within 30 days of the action.

(c) Any report made pursuant to this section shall be privileged from discovery and the individual making the report shall be immune from liability.



Section 34-24-60 - Confidentiality of records, etc.; authorized release; waiver.

(a) All reports of investigations; documents subpoenaed by the board; reports of any investigative committee appointed by the board; memoranda of the board's counsel relating to investigations; statements of persons interviewed by the board or any committee of the board; all information, interviews, reports, statements, or memoranda of any kind furnished to the board or any committee of the board; and any findings, conclusions, or recommendations resulting from proceedings of the board or any committee of the board, unless presented as evidence at a public hearing, shall be privileged and confidential, shall be used only in the exercise of the proper functions of the board, and shall not be public records nor be available for court subpoena or for discovery proceedings.

Nothing contained herein shall apply to records made in the regular course of business of an individual; documents or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented or considered during the proceedings of the Board of Medical Examiners or the Medical Licensure Commission.

(b) The board may authorize the release of investigative records and files to municipal, county, state, and federal law enforcement or regulatory agencies or officials and to state and United States territorial medical licensing agencies or officials.

(c) Use of the materials and records in contested cases before the Medical Licensure Commission or release of records to law enforcement, regulatory, or medical licensing agencies or officials shall not be deemed a waiver of confidentiality or privilege established by this section.



Section 34-24-61 - Controlled substance registration certificate; continuing medical education; dismissal of revocation, etc.

(a) The State Board of Medical Examiners, when acting in the capacity of a certifying board under the Alabama Uniform Controlled Substances Act, Section 20-2-1, et seq., may, within its discretion and for cause, order, and direct that a physician or osteopath holding a registration certificate successfully complete a course or courses of continuing medical education on subjects related to the prescribing, dispensing, administering, or furnishing of controlled substances. The course or courses of continuing medical education ordered by the board under this section may not exceed 50 credit hours of instruction within the calendar year in which the order is entered. Failure or refusal to comply with an order or directive of the board entered pursuant to this section shall constitute grounds, after notice and hearing, for the suspension of the controlled substance registration certificate of the physician or osteopath in question which shall continue in effect until such time as the physician or osteopath has complied with the order of the board or the board has rescinded or withdrawn the order. The provisions of this section supersede any provisions of Sections 20-2-53 and 20-2-54 that are in conflict. A physician or osteopath adversely affected by a decision of the board to suspend his or her controlled substance registration certificate may obtain judicial review in accordance with the provisions of Section 20-2-53.

(b) Applications for reinstatement of a controlled substance registration certificate or for removal, termination, or modification of restrictions to a controlled substance registration certificate filed with the board less than 24 months following the effective date of the revocation, suspension, restriction, or surrender of a controlled substance registration certificate may, within the discretion of the board, be dismissed by the board without a hearing as prematurely filed. Applications filed more than 24 months following the effective date of the revocation, suspension, restriction, or surrender shall either be granted by the board or set for a hearing before the board which shall be conducted as a contested case under the Alabama Administrative Procedure Act.






Division 2 - Certificates of Qualification.

Division 1 - General Provisions.

Section 34-24-70 - Qualifications of applicants.

(a) The following constitute the requirements for the issuance of a certificate of qualification for a license to practice medicine in this state:

(1) MEDICAL EDUCATION REQUIREMENT. All applicants for a certificate of qualification shall present a diploma or evidence of graduation from any of the following institutions:

a. A college of medicine or school of medicine accredited by the Liaison Committee on Medical Education of the American Medical Association.

b. A college of osteopathy accredited by the American Osteopathic Association.

c. A college of medicine or school of medicine not accredited by the Liaison Committee on Medical Education which is approved by the Board of Medical Examiners. The board may, within its discretion, withhold approval of any college of medicine not designated in either a., or b., above which:

1. Has had its accreditation withdrawn by a national or regional accreditation organization; or

2. Has had its authorization, certification, or licensure revoked or withdrawn by a national or regional governmental supervisory agency; or

3. Has been denied approval or has had its approval withdrawn by any national, state, or territorial licensing jurisdiction based upon an evaluation of the college of medicine or upon a finding of misconduct by the college; or

4. The board has determined, has engaged in fraudulent, criminal, or other practices which are inconsistent with quality medical education.

(2) POSTGRADUATE EDUCATION REQUIREMENT.

1. Applicants for a certificate of qualification who graduated from a college of medicine accredited by the Liaison Committee on Medical Education of the American Medical Association or a college of osteopathy accredited by the American Osteopathic Association shall present evidence satisfactory to the board that the applicant has completed one year of postgraduate or residency training in any of the following programs:

a. A program listed in the directory of approved residency training programs published by the American Medical Association.

b. A program accredited by the American Osteopathic Association.

c. A program accredited by the Accreditation Committee of Royal College of Physicians and Surgeons of Canada.

d. A program accredited by the College of Family Physicians of Canada.

2. All other applicants for a certificate of qualification who graduated from a college of medicine not accredited by the Liaison Committee on Medical Education of the American Medical Association or a college of osteopathy not accredited by the American Osteopathic Association shall present evidence satisfactory to the board that the applicant has completed three years of postgraduate or residency training in any of the following programs:

a. A program listed in the directory of approved residency training programs published by the American Medical Association.

b. A program accredited by the American Osteopathic Association.

c. A program accredited by the Accreditation Committee of Royal College of Physicians and Surgeons of Canada.

d. A program accredited by the College of Family Physicians of Canada.

(3) EXAMINATION REQUIREMENTS. Applicants for a certificate of qualification shall achieve a passing score as determined by the Board of Medical Examiners on any of the examinations listed below:

a. The United States Medical Licensing Examination.

1.(i) Applicants who are not dual degree candidates as specified in subparagraph (3)a.2. below shall have achieved a passing score on Step 3 in not more than three administrations, except that the board may approve one additional attempt to pass Step 3 after demonstration by the applicant of additional educational experience acceptable to the board. Applicants who are not dual degree candidates shall have passed Steps 1, 2, and 3 within a seven-year period and shall not have attempted to pass Steps 1, 2, and 3 a combined total of more than 10 times.

(ii) Applicants who are not dual degree candidates as specified in subparagraph (3)a.2. below and who are currently board certified by one or more of the specialty boards recognized by the American Board of Medical Specialties or the American Osteopathic Association shall not be required to pass Steps 1, 2, and 3 in the time period as set forth in subparagraph (3)a.1.(i) above, however, these applicants shall still be limited to a combined total of 10 attempts to pass Steps 1, 2, and 3 as set forth in subparagraph (3)a.1.(i) above.

2. Applicants who are dual degree candidates, pursuing the M.D. or D.O. degree and the Ph.D degree in a field of biological sciences approved by the board in its rules, shall have achieved a passing score on Step 3 in not more than three administrations, except that the board may approve one additional attempt to pass Step 3 after demonstration by the applicant of additional educational experience acceptable to the board. Applicants who are dual degree candidates shall have completed Steps 1, 2, and 3 within a 10-year period except that the board may approve, within its discretion and at the request of the applicant, a longer period not to exceed 15 years. The time period for completion of Steps 1, 2, and 3 begins when the applicant initially passes his or her first step. The board shall not accept scores from a reexamination of a previously passed step of the USMLE.

b. The Federation Licensing Examination.

c. The National Board of Medical Examiners Examination.

d. The National Board of Osteopathic Medical Examiners Examination or its successor examination.

e. The Licensing Medical Council of Canada Examination.

f. Any other examination which is currently approved or which may later be approved by the Board of Medical Examiners and which examines in the following branches of medical learning: General medicine, surgery, obstetrics, gynecology, preventive medicine, jurisprudence, and any other branches as the board may require.

g. Beginning January 1, 2000, the following requirements shall apply:

1. All applicants for initial licensure by examination shall achieve a passing score, as determined by the Board of Medical Examiners, on the United States Medical Licensing Examination or the National Board of Osteopathic Medical Examiners Examination or its successor examination.

2. Applicants by endorsement licensed in another state, the District of Columbia, a territory of the United States, or a province of Canada who completed any one of the licensing examinations listed above prior to January 1, 2000, are eligible for licensure upon proof of a passing score of such examination.

3. Applicants by endorsement licensed in another state or the District of Columbia, or a territory of the United States, or a province of Canada whose licensing examination was completed after January 1, 2000, shall achieve a passing score, as determined by the Board of Medical Examiners, on the United States Medical Licensing Examination or the National Board of Osteopathic Medical Examiners Examination or its successor examination.

4. The board may establish by regulation acceptable combinations of the Federation Licensing Examination, National Board of Medical Examiners Examination, and/or United States Medical Licensing Examination through January 1, 2000, in satisfaction of the examination requirement for a certificate of qualification.

(4) APPLICATION AND EXAMINATION FEE REQUIREMENT. Payment in advance to the board of the required application fee or examination fee, or both, in amounts as established in the regulations of the board.

(5) CRIMINAL HISTORY BACKGROUND CHECK. In addition to other requirements established by law and for the purpose of determining an applicant's suitability for a certificate of qualification for a license to practice medicine, each applicant shall submit to a criminal history background check. Each applicant shall submit a complete set of fingerprints to the State Board of Medical Examiners. The board shall submit the fingerprints provided by each applicant for a certificate of qualification for a license to practice medicine to the Alabama Bureau of Investigation (ABI). The fingerprints shall be forwarded by the ABI to the Federal Bureau of Investigation (FBI) for a national criminal history record check. Costs associated with conducting a criminal history background check shall be borne by the applicant. The State Board of Medical Examiners shall keep information received pursuant to this section confidential, except that such information received and relied upon in denying the issuance of a certificate of qualification for a license to practice medicine in this state may be disclosed as may be necessary to support the denial.

(6) ADDITIONAL REQUIREMENTS FOR EXAMINATION FOR CERTAIN APPLICANTS.

a. All applicants who have not passed a written state licensing examination, the examination given by the National Board of Medical Examiners, the United States Medical Licensing Examination, the National Board of Osteopathic Medical Examiners Examination, the examination given by the Licensing Medical Council of Canada, the Special Purpose Examination, or the Federation Licensing Examination within 10 years immediately preceding the date of the application shall either:

1. Achieve a passing score on the Special Purpose Examination.

2. Be certified by or achieve a passing score on a recertification examination given by one of the specialty boards approved by the American Board of Medical Specialties or one of the specialty boards approved by the American Osteopathic Association within 10 years immediately preceding the date of the application.

b. All applicants who graduated from a college of medicine not accredited by the Liaison Committee of Medical Education or the American Osteopathic Association shall achieve a certification given by the Education Council for Foreign Medical Graduates.

(b) Administration of examinations by the board.

(1) Applicants for a certificate of qualification who are applying for initial licensure in the State of Alabama, and who meet all qualifications for administration of Step 3 of the United States Medical Licensing Examination are eligible to take the United States Medical Licensing Examination in Alabama.

(2) The following individuals are eligible to take the Special Purpose Examination in Alabama:

a. Applicants who are applying for licensure in Alabama who are required to take the examination under another provision of this section.

b. Individuals required to take the examination pursuant to an order or directive of the State Board of Medical Examiners or the Medical Licensure Commission.

(3) Any individual eligible to take the Special Purpose Examination pursuant to paragraph a. or b. of subdivision (2) who has not achieved a passing score within three administrations shall no longer be eligible to take the Special Purpose Examination.

(c) Administrative requirements for examination by the board.

(1) Each applicant shall pay an examination fee as established by the board for each administration of the required examination. The examination fee is not returnable to an unsuccessful applicant.

(2) Examinations administered by the board may be given in Montgomery or at any other location determined by the board.

(3) Applicants who are required to take the Special Purpose Examination or the United States Medical Licensing Examination administered by the board shall, in addition to the other requirements of this section, be eligible to sit for and take the examination under the rules established by the organization which created the examination.

(4) The board may enter into personal service contracts with individuals, firms, or corporations for the administration of any examination required by this section.

(5) The board shall keep complete records of all examinations conducted, giving the name, age, residence, college, date of graduation of the applicant examined, and the results of the examination. These records shall be open to public inspection.

(6) The board shall establish by rule or regulation the passing score for all examinations administered by it under this section.

(d) Grounds for denial of a certificate of qualification. The board may deny an application for a certificate of qualification on any of the following grounds:

(1) Failure of the applicant to achieve a passing score on any examination required under this section.

(2) Failure of the applicant to complete the application form as specified by the board or to provide additional information requested by the board in connection with the application.

(3) A finding that the applicant has submitted or caused to be submitted false, misleading, or untruthful information to the board in connection with an application for a certificate of qualification.

(4) Failure to appear before the board or a committee of the board if formally requested to appear in connection with an application for a certificate of qualification.

(5) A finding by the board that the applicant has committed any of the acts or offenses constituting grounds to discipline the licensee to practice medicine in this state pursuant to, but not limited to, Sections 16-47-128, 34-24-360, and 34-24-57.

(6) Failure of the applicant to comply with any of the requirements or rules for the issuance of a certificate of qualification for a license to practice medicine in this state.

(e) Non-disciplinary citation with administrative charge.

(1) When a ground for denial of a certificate of qualification exists, an applicant for a certificate of qualification may request in writing to the Board of Medical Examiners that a non-disciplinary citation with administrative charge be assessed against the applicant in lieu of a decision by the board to deny the application for a certificate of qualification. The board may grant, if it deems appropriate, a request for an assessment of a non-disciplinary citation with administrative charge and issue a certificate of qualification to the applicant.

(2) The administrative charge shall be in amounts established by the board in its regulations, not to exceed ten thousand dollars ($10,000). Payment of an administrative charge assessed in a non-disciplinary citation shall be made to the board prior to the issuance of a certificate of qualification.

(3) If a certificate of qualification is issued by the board after the payment of an administrative charge in a non-disciplinary citation and the Medical Licensure Commission does not issue a license to practice medicine, the amount of the administrative charge shall be refunded by the board to the applicant. The imposition of a non-disciplinary citation with administrative charge shall not be considered a disciplinary action against the applicant.

(f) Withdrawal of application for certificate of qualification and certificate of qualification.

(1) An applicant for a certificate of qualification shall have six months from the date the initial signed application form is received by the board to complete the application, except that an applicant for a certificate of qualification who is required to pass an examination as part of the application process shall have 12 months from the date the initial signed application form is received to complete the application. After the expiration of the deadline for completing an application established in the preceding sentence, an incomplete application shall be withdrawn by the board.

(2) A certificate of qualification issued by the board shall be withdrawn by the board after a period of six months from the date of issuance unless the applicant has filed an application for a license to practice medicine with the Medical Licensure Commission of Alabama and paid the required fee.

(3) If either an application for a certificate of qualification or a certificate of qualification is withdrawn by the board, the applicant, to reapply, shall submit a new application form including a new application fee.

(g) Each applicant for a certificate of qualification shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.



Section 34-24-71 - Application for examination.

An applicant shall, before being permitted to enter upon an examination, fill out an application blank giving his or her name, age, residence, college and date of graduation, references, and such other data as the State Board of Medical Examiners may require. The board may establish and charge reasonable fees for providing an application packet or a blank license application form, or both. The applicant shall make affidavit that he or she is the person he or she represents himself or herself to be and that he or she shall faithfully observe all rules governing the examination. Any member of the State Board of Medical Examiners or the supervisors of examinations appointed by the board may administer the oath prescribed. The board may refuse to examine a person whose reputation is such as to render him or her unworthy of membership in the medical profession.



Section 34-24-73 - Reciprocity generally.

(a) The State Board of Medical Examiners may establish reciprocal agreements for licensure by endorsement with similar boards of other states, the District of Columbia, the territories of the United States, and the provinces of Canada in reference to the issuance of certificates of qualifications. Reciprocal agreements shall not be established with a board of examiners that does not require examination upon substantially the same branches of medical learning as those examinations required for licensure in this state, and that does not maintain a standard of proficiency at least equal to that maintained by the Board of Medical Examiners of this state. When reciprocal agreements have been established, subject to the requirements of Section 34-24-70, a certificate of qualification may be issued by endorsement in behalf of a person who presents evidence of compliance with the requirements of a reciprocating board.

(b) The State Board of Medical Examiners may issue a certificate of qualification by endorsement in behalf of a person who presents evidence of compliance with the requirements of the appropriate board of examiners of another state, the District of Columbia, a territory of the United States, or a province of Canada, if that board requires examination upon substantially the same branches of medical learning as those examinations required for licensure in this state and maintains a standard of proficiency at least equal to that maintained by the State Board of Medical Examiners of this state, whether or not it has established reciprocal agreements with the appropriate board of examiners. Subject to the requirements of Section 34-24-70, the State Board of Medical Examiners may also issue a certificate of qualification by endorsement in behalf of a person who presents evidence satisfactory to the board of successful completion of the Federation Licensing Examination or the examination given by the National Board of Medical Examiners, or the United States Medical Licensing Examination or the National Board of Osteopathic Medical Examiners Examination or the Licensing Medical Council of Canada Examination with a passing score acceptable to the State Board of Medical Examiners.

(c) Any certificate of qualification issued in accordance with this section shall include on its face a statement that the certificate was issued pro forma and by endorsement.

(d) Any certificate of qualification previously issued by the State Board of Medical Examiners under this section is validated, ratified, and confirmed if that certificate could have been legally issued as the section now reads.

(e) No person in whose behalf a reciprocal or pro forma certificate of qualification has been issued shall practice in this state unless the person obtains a license and certificate of registration from the State Medical Licensure Commission.



Section 34-24-74 - Nonresident consultants; physician accompanying patient being transported into Alabama for treatment.

A doctor of medicine or doctor of osteopathy licensed to practice medicine in any state of the United States or the District of Columbia who may be called into this state in order to treat a patient in consultation with a physician licensed to practice medicine in this state shall be allowed the temporary privilege of practicing medicine in this state. This privilege shall be limited to 10 calendar days in a calendar year.

A doctor of medicine or doctor of osteopathy licensed to practice medicine in any state in the United States or the District of Columbia who accompanies a patient being transported to the State of Alabama by air or ground transportation for the purpose of receiving medical treatment at any hospital, clinic, or medical facility in the State of Alabama shall be permitted to render necessary medical care to the patient while the patient is being transported in this state and upon arrival at the destination shall immediately refer the care of the patient to a physician licensed to practice medicine in this state.



Section 34-24-75 - Certain certificates issued without examination.

(a) The State Board of Medical Examiners may, in its discretion and subject to rules and regulations promulgated by the board, issue a certificate of qualification without examination in behalf of full-time employed physicians teaching in any medical college in Alabama, approved by the Association of American Medical Colleges or the board. The dean of the medical college located in this state shall be required to annually certify to the board the names of members of the college's faculty who have not had issued in their behalf a certificate of qualification by the board and who, in the opinion of the dean, possess the qualifications as the board has or may prescribe including qualifications in the basic sciences, medical education, and other qualifications. The dean, in submitting the certificate of qualifications, shall submit, in addition to the certificate and other information required, a dossier on the applicant to include the following: Name, place of birth, all places of residence, race, religious beliefs, any convictions of any crimes, education showing institution degrees, medical training degrees and experience, internships by years and place, and any other honorary degrees or recognitions. The dean shall include any other remarks appropriate. The statement shall be signed by the applicant under oath. The dean shall verify the records including the last statement upon "information and belief." The record shall be public records and shall be submitted to the board and kept as permanent records for the use of the board and for public inspection for due cause. If the board concurs in the opinion of the dean, the board may waive any requirement of examination or citizenship, but teacher applicants must be at least 21 years of age and of good moral character. Physicians having certificates issued hereunder must limit their practice to the confines of the medical center of which the medical college is a part, and as an adjunct to their teaching functions in that college. Certification will be automatically withdrawn and automatically expires without notice when full-time employment is terminated. The State Board of Medical Examiners shall make rules and regulations it considers necessary to carry out the purpose of this section. Certificates issued hereunder and licenses based thereon shall state on their face that the practice is limited to the confines of a particular medical center of which a certain medical college is a part and are issued pro forma without examination. Teaching physicians in whose behalf a certificate of qualification is issued hereunder shall be subject to having their certificates of qualification suspended or revoked by the board for the same causes or reasons and in the same manner as is provided by law in the case of other physicians. Certificates of qualification issued under this subsection shall expire annually. Teaching physicians may apply to the Board of Medical Examiners to renew their certificates of qualification, but the board shall have full discretion to accept or reject the application for renewal. Teaching physicians to whom a certificate is issued under this subsection shall be required to pay the board for the initial certificate the same amount of fees as are now or as may be required of applicants for a certificate by endorsement. Fees charged by the board for renewal of certificates issued under this subsection shall not exceed $15. Nothing in this subsection shall be construed so as to authorize any physician certified hereunder to practice medicine in any manner outside the confines of the medical center in which he or she is employed and any practice or attempt to practice medicine outside the confines of that medical center shall result in the immediate and automatic revocation without notice of any certificate of qualification issued pursuant to this subsection.

(b) The State Board of Medical Examiners may, in its discretion and subject to rules and regulations promulgated by the board, issue a certificate of qualification without examination in behalf of any physician employed full-time at any state penal institution or any state mental institution or any other state institution approved by the Board of Medical Examiners. Physicians having certificates issued hereunder must limit their practice to the confines of the institution in which they are employed. Certification will be automatically withdrawn and automatically expires without notice when full-time employment is terminated. The State Board of Medical Examiners shall make rules and regulations it considers necessary to carry out the purpose of this section. Certificates issued hereunder and licenses based thereon shall state on their face that the practice is limited to the confines of a state institution and are issued pro forma without examination. Physicians in whose behalf a certificate of qualification is issued hereunder shall be subject to having their certificates of qualification suspended or revoked by the board for the same causes or reasons and in the same manner as is provided by law in the case of other physicians. Certificates of qualification issued under this subsection shall expire annually. Physicians may apply to the Board of Medical Examiners to renew their certificates of qualification, but the board shall have full discretion to accept or reject the application for renewal. Physicians to whom a certificate is issued under this subsection shall be required to pay the board for the initial certificate the same amount of fees as are now or as may be required of applicants for a certificate by endorsement. Fees charged by the board for renewal of certificates issued under this subsection shall not exceed $15. Nothing in this subsection shall be construed so as to authorize any physician certified hereunder to practice medicine in any manner outside the confines of the institution in which he or she is employed and any practice or attempt to practice medicine outside the confines of that institution shall result in the immediate and automatic revocation without notice of any certificate of qualification issued pursuant to this subsection.

(c) The State Board of Medical Examiners may, in its discretion and subject to the rules and regulations promulgated by the board, issue a certificate of qualification without examination in behalf of physicians enrolled in a residency training program approved by the board. The board shall also have the authority to require the verification and certification it deems necessary to insure that the applicant is qualified for a certificate of qualification. Physicians having certificates issued hereunder must limit their practice to the confines of the institution in which they are placed pursuant to their training program. Certification will be automatically withdrawn and automatically expires without notice when the physician is no longer enrolled in the training program. The State Board of Medical Examiners shall promulgate rules and regulations it considers necessary to carry out the intent of this subsection. Certificates issued hereunder and licenses based thereon shall state on their faces that the practice is limited to the confines of the institution in which the physician is placed pursuant to his or her training program and shall specifically name that institution. Certificates issued hereunder and licenses based thereon shall also state on their faces that they are issued pro forma without examination. Any physician in whose behalf a certificate of qualification is issued hereunder shall be subject to having his or her certificate of qualification suspended or revoked by the board for the same causes or reasons and in the same manner as is provided by law in the case of other physicians. Certificates of qualification issued under this subsection shall expire annually. Physicians may apply to the Board of Medical Examiners to renew their certificates of qualification, but the board shall have full discretion to accept or reject the application for renewal. Physicians to whom a certificate is issued under this subsection shall be required to pay the board for the initial certificate the same amount of fees as are now or as may be required of applicants for a certificate by endorsement. Fees charged by the board for renewal of certificates issued under this subsection shall not exceed $15. Nothing in this subsection shall be construed so as to authorize any physician certified hereunder to practice medicine in any manner outside the confines of the institution in which he or she is placed pursuant to this training program and any practice or attempt to practice medicine outside the confines of an institution shall result in the immediate and automatic revocation without notice of any certificate of qualification issued pursuant to this subsection.



Section 34-24-75.1 - Certificate and limited license under Retired Senior Volunteer Program.

(a) The State Board of Medical Examiners may, at its discretion and subject to the rules and regulations promulgated by the board, issue a certificate of qualification in behalf of physicians meeting the requirements for participation in the Retired Senior Volunteer Program. The Retired Senior Volunteer Program is created for the purpose of permitting doctors of medicine and doctors of osteopathy who are fully retired from the active practice of medicine to obtain a limited license without cost which would permit the provision of outpatient health care services at established free clinics operated pursuant to the Volunteer Medical Professional Act, Section 6-5-660, et seq. Physicians having certificates issued under this section must perform no fewer than 100 hours of voluntary service annually and must limit their practice to the confines of an established free medical clinic, as that term is defined in Section 6-5-662, or such other nonprofit organizations or facilities located in Alabama which are approved by the board and which provide outpatient medical care to individuals unable to pay for it. Certificates issued under this section and licenses based thereon shall state on their faces that they are issued under the RSVP and are subject to restrictions. Any physician in whose behalf a certificate of qualification is issued under this section shall be subject to having his or her license suspended or revoked by the Medical Licensure Commission for the same causes or reasons and in the same manner as provided by law in the case of other physicians. Certificates of qualification issued under this section shall expire annually and physicians may apply to the board for renewal of their certificate, but the board shall have full discretion to accept or reject the application for renewal.

(b) A physician is eligible to receive a certificate of qualification issued under subsection (a) if he or she meets the following qualifications:

(1) The applicant currently has or has had a full and unrestricted license to practice medicine in the State of Alabama or in any other state of the United States or the District of Columbia, which license is or was at the time of expiration unrestricted and in good standing with no pending disciplinary actions or investigations at the time of expiration.

(2) The applicant certifies, on a form prescribed by the board, that he or she is fully retired from the active practice of medicine.

(3) The applicant is in good health and is not currently undergoing treatment for a physical or mental condition which would impair the individual's ability to practice medicine with reasonable skill and safety to patients.

(4) The applicant certifies, on a form prescribed by the board, that he or she intends to limit his or her medical practice to the provision of outpatient services at an established free medical clinic as that term is defined in Section 6-5-662 or such other nonprofit organization or facility that has been approved by the board and that furnishes outpatient medical care to patients unable to pay for it.

(5) The applicant certifies, on a form prescribed by the board, that his or her license to practice medicine in any state or the District of Columbia has never been revoked, suspended, placed on probation, or otherwise subject to disciplinary action and that the applicant has not had his or her hospital medical staff privileges revoked, suspended, curtailed, limited, or surrendered while under investigation.

(6) The applicant acknowledges, on a form prescribed by the board, that he or she is subject to the continuing medical education requirements for physicians as specified in Chapter 14 of the rules and regulations of the State Board of Medical Examiners.

(7) The applicant furnishes a certification of the employment arrangements or agreement with the qualified clinic or nonprofit organization.

(c) A certificate of qualification issued under subsection (a) shall be issued at no cost to the applicant.

(d) The Medical Licensure Commission and the State Board of Medical Examiners are each authorized to promulgate reasonable rules and regulations necessary to implement the requirements of this section and subsection (b) of Section 34-24-333.












Article 4 - Chiropractors.

Division 1 - General Provisions.

Section 34-24-120 - "Chiropractic" defined; authority of licensed chiropractor.

(a) The term "chiropractic," when used in this article, is hereby defined as the science and art of locating and removing without the use of drugs or surgery any interference with the transmission and expression of nerve energy in the human body by any means or methods as taught in schools or colleges of chiropractic which are recognized by the State Board of Chiropractic Examiners.

(b) Any chiropractor who has been certified and licensed by the State Board of Chiropractic Examiners may examine, analyze, and diagnose the human body and its diseases by the use of any physical, clinical, thermal, or radonic method, and the use of X-ray diagnosing, and may use any other general method of examination for diagnosis and analysis taught in any school of chiropractic recognized by the State Board of Chiropractic Examiners.

(c) Chiropractors certified and licensed by the State Board of Chiropractic Examiners may practice chiropractic as set forth in subsections (a) and (b) of this section and may also recommend the use of foods and concentrates, food extracts, and may apply first aid and hygiene, but chiropractors are expressly prohibited from prescribing or administering to any person any drugs included in materia medica, except as herein provided, from performing any surgery, from practicing obstetrics or from giving X-ray treatments or treatments involving the use of radioactive materials of any description.



Section 34-24-121 - Advertising.

The State Board of Chiropractic Examiners shall have the right to regulate the advertising of chiropractic services by chiropractors or permit holders within the limits prescribed by this article and the rules and regulations governing the practice of chiropractic in this state.



Section 34-24-122 - Rights and duties of chiropractors.

Chiropractors who have complied with the provisions of this article shall have the right to treat patients according to specific chiropractic methods and shall observe state, county, and municipal public health regulations, reporting to the proper health officers the same as other practitioners. Chiropractors shall not prescribe or administer medicine to patients, perform surgery, nor practice obstetrics or osteopathy.



Section 34-24-123 - License requirements under article; permit requirement for nonlicensed owner of chiropractic practice.

(a) It shall be unlawful for any person to practice chiropractic unless he or she shall have first obtained a valid license as provided in this article and possesses all the qualifications prescribed by the terms of this article. Any person who shall practice or attempt to practice chiropractic without such a license or any person who shall buy or fraudulently obtain such a license or shall violate any of the terms of this article, or shall use the title "chiropractic," "D.C.," or any word or title to induce the belief that he or she is engaged in the practice of chiropractic, without first complying with the provisions of this article, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment in the county jail for not less than 30 days nor more than one year, either or both, at the discretion of the court. All subsequent offenses shall be separate and distinct offenses and punishable in like manner.

(b) It shall be unlawful for any person who is not otherwise licensed by the board to own, in whole or in part, any chiropractic practice unless he or she shall have first obtained a valid permit in the name of the chiropractic practice or office. Each applicant must pass an examination administered by the board on this article and the rules of the board. Upon completion of all requirements and passage of the examination, a permit shall be issued. Employment of a chiropractor by a hospital, as defined in Section 22-21-7, shall be excluded from the requirements of this subsection. The board shall establish a reasonable fee for the issuance and renewal of the permit, which shall be renewable annually and shall provide a grace period for any permit to be renewed in the same manner as provided for licensees in Section 34-24-165. The holder of a permit issued pursuant to this subsection shall be subject to this article and any rules or regulations issued pursuant thereto.



Section 34-24-124 - Injunctive action.

When it appears to the State Board of Chiropractic Examiners that any person is violating any of the provisions of this article, the board may in its own name bring an action in the circuit court for an injunction, and the court may enjoin any person from violating this article regardless of whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted. For purposes of this section, a person shall be deemed to include any individual, firm, partnership, corporation, professional association, professional corporation, or other entity.






Division 2 - Board of Chiropractic Examiners.

Section 34-24-140 - Board of Chiropractic Examiners - Creation; composition; powers and duties.

(a) There is created and established a State Board of Chiropractic Examiners. The board shall be composed of nine members. Eight members of the board shall be active licensed chiropractors elected as provided in this section. Seven of the elected members shall be elected one from each congressional district in this state except as otherwise provided in Section 34-24-141. Any candidate for or member of the board shall be a resident of the appropriate congressional district except one candidate for the board shall be elected from the state at large. One elected member of the board shall be elected from the state at-large and shall be an African-American. Each elected member of or candidate for the board shall meet the following qualifications: A citizen and resident of Alabama who has resided in this state for at least five years; a graduate of a chartered chiropractic school or college, which required actual attendance in the school as a prerequisite to graduation; currently engaged in the clinical practice of chiropractic and has been engaged in the clinical practice in this state for at least the five immediately preceding years; having renewed his or her license to practice chiropractic by September 30 of the year in which the election shall take place; of good moral character; and must not be presently on probation relating to the practice of chiropractic in any state including this state.

(b) One member of the board shall be a consumer member appointed by the Governor. Neither the consumer member, nor his or her spouse, shall be a chiropractor. The consumer member shall not be an immediate family member of a chiropractor, nor shall he or she be employed in the chiropractic field.

(c) The elected members of the board shall be elected as provided in this subsection. In August of any year that the term of a member of the board expires, the Board of Chiropractic Examiners shall mail a notice of the election of the board and the method of qualifying as a candidate to each active licensed chiropractor in the district where the vacancy occurs at his or her permanent mailing address. The election provided for in this section shall be conducted by an independent agency such as a certified public accounting firm unless there is only one candidate for the board and in this situation, the board shall certify the results. The board shall set a period for candidates to qualify and the date for the ballots to be mailed. Candidates shall qualify by submitting their name to the executive director of the board during the qualifying period which shall be not less than 20 days nor more than 40 days after the notice is mailed. Not less than 14 days after the deadline for qualification, each licensed chiropractor shall be mailed a ballot for the appropriate congressional district where the vacancy is to be filled. In order to be counted, the ballots shall be returned by mail to the independent agency postmarked not later than 14 business days after the ballots were mailed by the board. The results of the election shall be certified by the independent agency. The ballots shall be maintained for a period of six months by the independent agency. The candidate with a simple majority of the votes cast in each respective congressional district shall be elected to the board position for that congressional district. In the event no candidate in a district receives a majority of the votes, the board shall hold a run-off election in the same manner as provided in this subsection. The members of the board shall take office immediately upon election and the executive director of the board shall set the first meeting of the board after the election of the new board.

(d) Whenever a vacancy occurs on the board, whether by death, resignation of a member, or other cause, the vacancy shall be filled in the same manner as the original election or appointment for the remainder of the term of office.

(e)(1) The board may employ investigators, inspectors, attorneys, and any other agents, employees, and assistants as may from time to time be necessary, and may use any other means necessary to bring about and maintain a rigid administration and enforcement of state and federal law.

(2) The board shall have the power to issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books, records, documentary evidence and materials, or other evidence. Any person failing or refusing to appear or testify regarding any matter about which he or she may be lawfully questioned or to produce any papers, books, records, documentary evidence or materials, or other evidence in the matter to be heard, after having been required by order of the board or by a subpoena of the board to do so, upon application by the board to any circuit judge of this state, may be ordered to comply therewith; and, upon failure to comply with the order of the circuit judge, the court may compel obedience by attachment as for contempt as in case of disobedience of a similar order or subpoena issued by the court. The president and secretary-treasurer of the board shall have authority to issue subpoenas, and any board member shall have authority to administer oaths to witnesses, or to take their affirmation. A subpoena or other process of paper may be served upon any person named therein, anywhere within the State of Alabama, by any officer authorized to serve subpoenas or other process or paper in civil actions, in the same manner as is prescribed by law for subpoenas issued out of the circuit courts of this state, the fees and mileage and other costs to be paid as the board directs.

(f) The board shall employ an executive director who shall be responsible for the administration of board policy. The executive director may be licensed to practice chiropractic in this state as provided in this article.

(g) The board shall publish annually a directory listing all permit holders and all persons licensed to practice chiropractic in Alabama. Copies of the directory shall be made available from the executive director at a cost set from time to time by rule of the board.

(h) The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(i) Each member of the board shall meet all qualifications to be a candidate for his or her seat on the board during his or her entire term. Any member who fails to continue to meet the qualifications for his or her seat shall forfeit his or her seat on the board and resign or the board seat shall be declared vacant by the board.



Section 34-24-140.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 18, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Legislature finds and declares all of the following:

(1) A primary goal of the provision of health care is to prioritize patient safety and wellness.

(2) The board is in the best position to determine the practice of chiropractic that prioritizes patient safety and wellness.

(3) The power to make rules regulating the practice of chiropractic includes the power to prohibit unlicensed persons from practicing chiropractic and the power to regulate how licensed persons practice chiropractic.

(4) It is the intent of the Legislature in enacting this section to immunize the State Board of Chiropractic Examiners and its members from liability under state and federal anti-trust laws for the adoption of a rule that prioritizes patient safety and wellness but may be anti-competitive when the effect on public safety and wellness is clearly demonstrated and documented by the State Board of Chiropractic Examiners.

(b) Subject to subsection (c), a rule adopted by the board may define and regulate the practice of chiropractic in a way that prioritizes patient safety and wellness, even if the rule is anti-competitive when the effect on public safety and wellness is clearly demonstrated and documented by the State Board of Chiropractic Examiners.

(c) A rule adopted by the board may supplement or clarify any statutory definition but may not conflict with any statute that defines the practice of chiropractic.

(d) Nothing in this section shall be construed to constrict or expand the current rights and privileges of any individual governed by the State Board of Chiropractic Examiners beyond that which existed prior to the ruling in the United States Supreme Court decision N.C. State Bd. of Dental Examiners v. FTC, 135 S.Ct 1101(2015).

(e) Nothing in this section shall be construed to constrict or expand the current duties or responsibilities of the members of the State Board of Chiropractic Examiners in any context outside of federal or state anti-trust immunity beyond that which existed prior to the ruling in the United States Supreme Court decision N.C. State Bd. of Dental Examiners v. FTC, 135 S.Ct 1101(2015).



Section 34-24-141 - Board of Chiropractic Examiners - Membership.

The members of the board shall be elected or appointed, as provided in Section 34-24-140, for a term of four years and the terms shall be staggered. In the event that there are two or more board members serving from the same congressional district based on redistricting, the members of the board shall serve until their term expires, and the vacancy shall be filled from any congressional district where no member resides as the term or terms expire. In the event the State of Alabama gains or loses a congressional seat, the districts shall be based on the last congressional districting plan having seven districts. No member shall serve more than two consecutive full terms on the board, effective January 1, 1990. A member of the board may be removed by the Governor for neglect of duty or just cause. Before taking office, the members of the board shall take and file with the Secretary of State the constitutional oath of office required by Section 279 of the Constitution of Alabama of 1901.



Section 34-24-142 - Board of Chiropractic Examiners - Compensation of members.

Each member of the board shall be entitled to receive a per diem at the rate of 80 percent of the rate established by Section 34-24-54 for each day or any portion thereof that the member of the board is in attendance at a meeting of the board or any function of the board, plus an amount not to exceed the per diem expense and transportation costs allowed to Alabama state employees for in-state travel for each day actively engaged in the duties of their office. All expenditures by the board shall be made only on requisition signed by the president or the executive director of the board.



Section 34-24-143 - Disposition of funds; audit; refunds; records.

All examination fees, certification fees, renewal fees, and other similar funds received by the board under the provisions of this article shall be deposited in the State Treasury to the credit of the State Board of Chiropractic Examiners, and all such funds are hereby appropriated to the board to defray the expenses incurred in carrying out the provisions of this article. The expenses shall include printing, stamps, stationery, clerical help, travel, and other necessary expenditures. In all cases, any fee which is received by the board shall not be refunded, and no applicant shall have the right to recover any part of a fee accompanying his or her application for licensure or otherwise paid to the board except on the death, disability, or retirement from practice of any applicant or licensee between payment of any fee and the expiration of his or her current renewal or the issuance of the initial license or permit or on the failure of the board to conduct any scheduled examination. The books and records of the board shall be subject to state audit in the same manner and to the same extent as any other state agency. The secretary-treasurer or the executive director shall keep a true and accurate account of all funds received by the board and all expenditures made by the board.



Section 34-24-144 - Board of Chiropractic Examiners - Officers; meetings; rules and regulations; bond.

The members of the State Board of Chiropractic Examiners shall convene within 30 days after their election or appointment and elect a president, vice-president, and secretary-treasurer from among their members, and thereafter the board shall elect, annually, after the commencement of the term of any board member, a president, vice-president, and secretary-treasurer from among the members of the board. The board shall meet at least twice a year and shall set by rule the regular meeting schedule of the board. The board shall adopt a seal, which shall be affixed to all licenses issued. Five members of the board shall constitute a quorum. However, the board may appoint hearing panels consisting of no fewer than three board members. The consumer member of the board may be a member of each hearing panel. The hearing panels are authorized to conduct hearings in the same manner as the full board is authorized to conduct hearings. The board may from time to time adopt necessary rules and regulations for the performance of its duties. The secretary-treasurer and the executive director of the board shall give bond in the principal sum of one thousand dollars ($1,000), payable to the State of Alabama, for the faithful performance of their duties. The premiums for the bond shall be paid by the board from funds appropriated for its use.



Section 34-24-145 - Establishment of preceptorship, etc., authorized; issuance and expiration of limited license; board to establish rules, etc., for implementation of section.

(a) The State Board of Chiropractic Examiners is hereby authorized to establish a preceptorship and extern program whereby chiropractic students enrolled in their last year at board-approved chiropractic colleges accredited by the Council of Chiropractic Education and recent chiropractic graduates of such schools may be issued a limited license to practice chiropractic under the direct on-premises supervision of a sponsor licensed to practice chiropractic in the State of Alabama, and in the case of chiropractic students, also under the supervision of the school. The limited license shall expire immediately upon the board issuing the results of the second licensure examination.

(b) The State Board of Chiropractic Examiners shall prohibit the use of more than one limited license student or graduate to one sponsor licensed to practice chiropractic.

(c) The State Board of Chiropractic Examiners is empowered to establish rules and regulations for the implementation of this section, including, but not limited to, providing academic, professional, and character requirements for eligible participants, defining the permitted scope of practice of the limited licensee, and requiring fees for participation.

(d) The State Board of Chiropractic Examiners shall implement and perform all powers and duties transferred to it pursuant to Act 81-217, H. 213, 1981 Regular Session (Acts 1981, p. 271).






Division 3 - Certificates of Qualification.

Section 34-24-160 - Application; qualifications of applicant; fee.

(a) Any person wishing the right to practice chiropractic shall make application to the State Board of Chiropractic Examiners in the form as the board may prescribe.

(b) In addition to other requirements established by law and for the purpose of determining an applicant's suitability for a license to practice chiropractic, each applicant shall submit a complete set of fingerprints to the State Board of Chiropractic Examiners. The board shall submit the fingerprints provided by each applicant for a license to practice chiropractic to the Alabama Bureau of Investigation (ABI). The fingerprints shall be forwarded by the ABI to the Federal Bureau of Investigation (FBI) for a national criminal history record check. Costs associated with conducting a criminal history background check shall be borne by the applicant. The State Board of Chiropractic Examiners shall keep information received pursuant to this section confidential, except that such information received and relied upon in denying the issuance of a license to practice chiropractic in this state may be disclosed as may be necessary to support the denial. This requirement also shall apply to any person who is not licensed as a chiropractor who applies for a permit pursuant to Section 34-24-123(b).

(c) Each applicant shall be of good moral character, a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(d) Each applicant shall be a graduate of a chartered chiropractic school or college accredited by the council of chiropractic education which teaches only attendance courses and requires a minimum four-year standard college course.

(e) An applicant for licensure who graduated from chiropractic college after January 1, 2010, shall have a bachelor's degree from an accredited college or university. Absent a bachelor's degree, the requirement may be met by an academic graduate degree from a regionally accredited college or university and proof that the applicant has taken a nationally recognized standardized test commensurate with that applicant's graduate degree.

(f) The application shall be signed by the applicant in his or her own handwriting, and shall be notarized, and shall recite the history of the applicant's educational qualifications, how long he or she has studied chiropractic, what collateral branches, if any, he or she has studied, the length of time he or she has engaged in clinical practice, with proof thereof in the form of diplomas, certificates, transcripts, etc.

(g) Each applicant shall submit with his or her application satisfactory evidence of good character and reputation.

(h) Each applicant for licensure shall pay to the board a fee of not less than fifty dollars ($50) and not more than one hundred fifty dollars ($150), the exact amount to be fixed annually by resolution of the State Board of Chiropractic Examiners. The fee shall accompany the application. A fee of not less than fifty dollars ($50) and not more than one hundred fifty dollars ($150), the exact amount to be fixed by resolution of the State Board of Chiropractic Examiners shall be paid for any subsequent examination.



Section 34-24-161 - Examinations; issuance and replacement of license; identification of office.

(a) Each applicant, who matriculated into a chiropractic college after January 1, 1973, must pass parts one and two of the examination administered by the National Board of Chiropractic Examiners or other national examination as approved by the board. In addition, each applicant must pass an examination administered by the board on this article and the rules of the board.

(b) The State Board of Chiropractic Examiners shall prescribe rules and regulations regarding which national examination shall be administered, the conduct of and times and places of examinations, and requirements for successful completion of examinations. A license shall be issued for each applicant who successfully completes the examination.

(c) Irrespective of the requirements in subsections (a) and (b), the board may license an applicant if the applicant is licensed in another state that, in the opinion of the board, has standards of practice or licensure equal to or stricter than the requirements imposed by this article. If the applicant graduated from chiropractic college after January 1, 2010, he or she must have a bachelor's degree from an accredited college or university. Absent a bachelor's degree, the requirement may be met by an academic graduate degree from a regionally accredited college or university and proof that the applicant has taken a nationally recognized standardized test commensurate with that applicant's graduate degree.

(d) Upon completion of all requirements for licensure an applicant shall be issued a license. The fee for issuance of a license shall be established by rule of the board. Each license shall be dated and numbered in the order of issuance and shall be signed by the executive director and the president of the board.

(e) Replacement licenses:

(1) Any licensee whose license is lost or destroyed may be issued a replacement license upon making application to the board. The application must be accompanied by an affidavit setting out the facts concerning the loss or destruction.

(2) Name change. Any licensee whose name is changed by marriage or court order may surrender his or her license and apply for a replacement license.

(3) The fee for any replacement license shall be established by rule of the board.

(f) Each licensed chiropractor who is actively engaged in practice or who holds himself or herself out as a chiropractor shall place or cause to be placed in a conspicuous place at the entrance of his or her office or place in which he or she practices a sign in intelligible lettering not less than one inch in height containing the name of the chiropractor and in lettering no smaller than half the size of the name of the chiropractor, the words "CHIROPRACTOR" or "CHIROPRACTIC." The intent of this requirement is that the office of the licensee be clearly identified by name and profession.

(g) Any licensee or permittee upon request shall be issued a duplicate license upon payment of a fee to be established by rule of the board.



Section 34-24-162.1 - Application; licensure by credentials.

(a) Every person who desires to practice chiropractic within the State of Alabama shall file an application prescribed by the board. Notwithstanding the method of obtaining licensure or any particular requirement set forth herein, every person as a prerequisite to licensure must be at least 21 years of age, of good moral character, a citizen of the United States or, if not a citizen of the United States a person who is legally present in the United States with appropriate documentation from the federal government, a graduate of a chiropractic school or college accredited and recognized by the board and must satisfy any other requirement set forth in any rule adopted by the board.

(b) Any individual who possesses a current license in any state, who has passed a state licensure examination approved by the board and who has, since graduation from chiropractic school, participated in a clinical residency or practiced chiropractic in the Armed Forces or with the Public Health Service shall be eligible for licensure if an application is received by the board within 18 months of the completion of the subject residency or Armed Forces or Public Health Service commitment. All of the above applicants shall pay a fee which shall accompany the application.

(c) Licensure by credentials may be utilized to evaluate the theoretical knowledge and clinical skill of a chiropractor when an applicant for licensure by credentials holds a chiropractic license in another state. The board may promulgate rules relating to licensure by credentials in addition to any statutory requirements.

(d) An applicant for licensure by credentials must meet all of the following:

(1) The chiropractor shall have engaged in the active practice of chiropractic or full-time chiropractic education for the five years immediately preceding his or her application. The active practice of chiropractic or full-time chiropractic education shall mean spending a minimum of at least 5,000 hours engaged in these activities during the relevant time period.

(2) The applicant must hold a current, valid, unrevoked, and unexpired license in a state having examination standards regarded by the State Board of Chiropractic Examiners as an equivalent to the Alabama standards.

(3) The board of examiners in the state of current practice must verify or endorse that the applicant's license is in good standing without any restrictions.

(4) The chiropractor shall not be the subject of a pending disciplinary action in any state in which the individual is or has been licensed which shall be verified by a query to the National Practitioner Data Bank, the Health Integrity Protection Data Bank, the Federation of Chiropractic Licensing Board CINBAD Databank, or any other pertinent bank currently existing or which may exist in the future.

(5) The applicant must provide a written statement agreeing to be interviewed at the request of the board.

(6) The individual must successfully pass a written jurisprudence examination.

(7) The applicant must submit affidavits from two licensed chiropractors practicing in the same geographical area where the applicant currently is practicing or teaching attesting to the applicant's moral character, standing, and ability.

(8) The applicant must provide the board with an official transcript with school seal from the chiropractic school which issued the applicant's professional degree or execute a request and authorization allowing the board to obtain the transcript.

(9) The applicant must not be the subject of any pending or final action from any hospital revoking, suspending, limiting, modifying, or interfering with any clinical or staff privileges.

(10) The applicant must not have been convicted of a felony, a misdemeanor involving moral turpitude, any offense relating to controlled or legend drugs or any offense which would interfere with or impair the ability of the applicant to practice chiropractic with reasonable skill and safety to his or her patients.

(11) The board may consider or require other criteria including, but not limited to, any of the following:

a. Questioning under oath.

b. Results of peer review reports from constituent chiropractic societies or federal chiropractic services.

c. Substance abuse testing or treatment.

d. Proof of no physical or psychological impairment that would adversely affect the ability to practice chiropractic with reasonable skill and safety.

e. Participation in continuing education.

f. Background checks for criminal or fraudulent activities.

g. An agreement to initiate practice within the State of Alabama within a period of one year from the date of the issuance of a license.

h. Proof of professional liability coverage and that coverage has not been refused, declined, cancelled, non-renewed, or modified.

i. In the event an applicant has or is practicing in a state which allows an applicant to prescribe or administer drugs, the applicant has not been the subject of any disciplinary action or is subject to the pendency of any disciplinary action or enforcement proceeding of any kind in connection with these activities. This paragraph applies regardless of whether or not a separate permit or license was issued to engage in the described activities.

(12) The board may refuse to grant a license to an applicant who does not comply with the requirements of Section 34-24-166(a) or who has engaged in any acts constituting the disciplinary grounds set forth in Section 34-24-166(b). The board may further take disciplinary action authorized by this chapter if the board learns or discovers subsequent to the issuance of a license that the individual engaged in any acts constituting the disciplinary grounds set forth in Section 34-24-166(b).

(13) The board may promulgate rules relating to licensure by credentials including applicable fees in addition to any requirements by law.



Section 34-24-163 - Issuance of certificates to persons practicing on January 1, 1960.

Notwithstanding any section of this article or any other law to the contrary, the board shall issue a license to practice chiropractic without examination to any person in the active practice of chiropractic in the State of Alabama on January 1, 1960; provided, that the person shall make a written application to the board on forms and in the manner prescribed by the board; and provided further, that the person produces evidence satisfactory to the board that he or she is a graduate of a school or college of chiropractic recognized by the board and is of good moral character. Such application shall be accompanied by a $25 application fee. Any person who is in the Armed Forces of the United States and who otherwise meets the qualifications of this section and was actively in the practice of chiropractic in this state before becoming a member of the Armed Forces of the United States shall have 90 days after discharge or resignation from the Armed Forces of the United States in which to make application. The provisions of this section shall be further governed by the portions of this article which specifies methods for revocation, refusal, or suspension of licenses, or rules and regulations governing retirement or surrender of licenses.



Section 34-24-164 - License to be recorded with judge of probate.

Every person who receives a license to practice chiropractic shall have it recorded in the office of the judge of probate of each county in which he practices and shall likewise have it recorded in the counties to which he may subsequently remove for the purpose of practicing chiropractic and shall pay a fee to the judge of probate in each county in which the license is recorded. No person shall engage in the practice of chiropractic until the license is recorded by the judge of probate.



Section 34-24-165 - Renewal, suspension, retirement, etc., of license; waiver of fees; inactive license.

(a) Every license to practice chiropractic or permit to own a chiropractic practice shall be subject to renewal on September 30 of the year for which it is issued with a grace period from October 1 to December 31 of each year. Every person having a valid license or permit may on or before September 30 renew the license or permit for the ensuing year by the payment to the board of a fee of not more than four hundred dollars ($400), the exact amount to be fixed by rule of the board, adopted in accordance with the Alabama Administrative Procedure Act, subject to the condition that no increase or decrease in any one year shall exceed twenty-five dollars ($25). The license renewal shall be accompanied by satisfactory evidence that the person has completed during the preceding year a minimum of 18 hours of professional educational work approved by the board. The permit renewal shall be accompanied by satisfactory evidence that the primary permit holder has completed the number of approved continuing education hours in the manner set forth and required by rule of the board. The board, for good and reasonable cause shown, may waive the education requirement. The secretary-treasurer or the executive director of the board shall notify each licensee or permit holder at least 30 days prior to September 30 of each year of the due date for renewal. In addition to the renewal fee, a late renewal penalty shall be assessed any licensee or permit holder who fails to pay the renewal fee by September 30 of each year based on the following schedule:

(1) For renewal during the month of October, one hundred dollars ($100).

(2) For renewal during the month of November, two hundred dollars ($200).

(3) For renewal during the month of December, three hundred dollars ($300).

A chiropractor may continue to practice or a permit holder may continue to own a chiropractic practice until December 31 of the year for which a license or permit is issued subject to subsection (b).

(b) Any license issued pursuant to this chapter shall be automatically suspended if not renewed before January 1. Any chiropractor whose license is automatically suspended shall be reinstated if all conditions for renewal have been satisfied and upon payment of a reinstatement fee on or before January 31. Any chiropractor who seeks reinstatement due to nonrenewal after the above time shall comply with Section 34-24-176.

(c) Any licensee who is no longer in active practice may apply for retirement of his or her license by submitting an affidavit to that effect on a form supplied by the executive director. A licensee whose license is retired is excused from the professional education requirement specified in this article. The annual fee for maintenance of a retired license may not be more than one-half of the amount required by this article for an active license. Any license issued pursuant to this section shall be automatically suspended if not renewed before January 1. Any chiropractor whose license is automatically suspended shall be reinstated if all conditions for renewal have been satisfied and upon payment of a reinstatement fee on or before January 31. Any chiropractor who seeks reinstatement due to nonrenewal after the above time shall comply with Section 34-24-176.

(d) The board may waive or reduce annual registration and the payment of fees while any licensee is prevented from practicing chiropractic by reason of physical disability, temporary active duty with any of the Armed Forces of the United States, or while any licensee is completely retired from the practice of chiropractic. The waiver of fees shall be effective so long as the disability, temporary active duty, or complete retirement continues.

(e) The board shall make rules and regulations as necessary and proper for effectuating or enforcing this article.

(f) In addition to other requirements established by law and for the purpose of determining suitability for reinstatement of a license to practice chiropractic, each individual seeking reinstatement shall submit a complete set of fingerprints to the board and the board shall submit the fingerprints provided by any such individual to the State Bureau of Investigations. The fingerprints shall be forwarded by the State Bureau of Investigations to the Federal Bureau of Investigation (FBI) for a national criminal history record check. Costs associated with conducting a criminal history background check shall be borne by the individual seeking reinstatement. The board shall keep information received pursuant to this section confidential, except that such information received and relied upon in denying reinstatement may be disclosed as may be necessary to support the denial. In addition to other requirements established by law and for the purposes of determining suitability for renewal, the board, in its discretion, may require an individual seeking renewal of a license to practice chiropractic to submit a complete set of fingerprints to the board. The board shall submit the fingerprints provided by any such individual to the State Bureau of Investigations. The fingerprints shall be forwarded by the State Bureau of Investigations to the FBI for a national criminal history record check. Costs associated with conducting a criminal history background check shall be borne by the individual seeking renewal. The board shall keep information received pursuant this section confidential, except that such information received and relied upon in denying renewal may be disclosed as may be necessary to support the denial. This requirement also shall apply in the same manner to any person who is not licensed as a chiropractor who applies for reinstatement or renewal of his or her permit pursuant to Section 34-24-123(b).

(g) The board shall also establish an inactive license for persons who desire to be licensed in Alabama but who actually practice in another state. The annual fee for maintenance of an inactive license shall be one-half of the amount required by this section for an active license.



Section 34-24-166 - Refusal, revocation, or suspension - Grounds; rules; disciplinary action.

(a) The State Board of Chiropractic Examiners may refuse to grant a license or permit to any applicant who is not of good moral character and reputation or has a history of narcotic addiction or has previously been convicted of a felony or any crime of moral turpitude or has previously been diagnosed as having a psychopathic disorder.

(b) The State Board of Chiropractic Examiners may invoke disciplinary action as outlined in subsection (c) whenever the licensee or permit holder shall be found guilty of any of the following:

(1) Fraud in procuring a license or permit, or any fraud in obtaining money or other thing of value.

(2) Immoral conduct.

(3) Unprofessional conduct.

(4) Habitual intoxication or addiction to the use of drugs.

(5) Conviction of a felony or any crime of moral turpitude.

(6) Conviction for violation of any narcotic or controlled substance statute.

(7) Unlawful invasion of the field of practice of any other health practitioner when the licensee is not licensed to practice such profession.

(8) Division of fees or agreeing to split or divide fees received for professional services with any person for bringing or referring a patient.

(9) Continuing to practice after suspension or revocation of license.

(10) A violation of any order issued by the board.

(11) Engaging in the incompetent practice of chiropractic.

(12) Aiding the unauthorized practice of chiropractic.

(13) Advertising in any manner which violates the rules and regulations established by the board.

(14) A violation of any of the provisions of this article or any rule or regulation adopted by the board.

(15) Patient abandonment.

(16) The suspension, revocation, or probation by another state of a license to practice chiropractic or permit to operate or own a chiropractic office or practice. A certified copy of the record of suspension, revocation, or probation shall be conclusive evidence of the suspension, revocation, or probation.

(17) The inability to practice chiropractic with reasonable skill and safety to patients by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or any other substance, or as a result of any mental or physical condition.

(c)(1) The Board of Chiropractic Examiners shall establish rules and regulations which shall govern the practice of chiropractic and shall detail prohibited acts stated in this article. The board shall have the power and it shall be its duty as a consumer protection agency to impose any of the sanctions set forth in subdivision (2) against any licensee or permit holder upon a determination of guilt of any of the above enumerated grounds.

(2) When the board finds any licensee or permit holder guilty of any of the grounds set forth in subsection (b), the board may enter an order imposing one or more of the following penalties:

a. Revoke the license to practice chiropractic or permit.

b. Suspend the license to practice chiropractic or permit.

c. Enter a censure on the license or permit.

d. Issue an order fixing a period and terms of probation best adapted to protect the public health and safety and to rehabilitate the licensee or permit holder.

e. Impose an administrative fine not to exceed eight thousand dollars ($8,000) for each count or separate offense.

f. Impose restrictions on the scope of practice.

g. Impose peer review or professional education requirements.

h. Assess the costs of the disciplinary proceedings.

i. Issue a reprimand.

j. Assess the costs for the monitoring of any licensee or permit holder as ordered by the board.

(3) Failure to comply with any final order of the board, including, but not limited to, an order of censure or probation, is cause for suspension or revocation of the license or permit.

(d) The board may in an emergency situation, when danger to the public health, safety, and welfare requires, suspend any license or permit without a hearing or with an abbreviated hearing in accordance with the following sections of this article.

(e) Any person who engages in the unlawful practice of chiropractic, or who violates any provision of this chapter, shall be guilty of a Class C misdemeanor.

(f)(1) When the issue is whether or not a licensee is physically or mentally capable of practicing chiropractic with reasonable skill and safety to patients, then, upon a showing of probable cause to the board that the licensee is not capable of practicing chiropractic with reasonable skill and safety to patients, the board may order and direct the licensee in question to submit to a physical, mental, or laboratory examination, or any combination thereof, to be performed by a physician designated or approved by the board. The expense of the examination shall be borne by the licensee who is examined. The board may collect and expend funds available to the board as necessary to adequately provide for the operational expenses of the wellness program.

(2) Every person issued a license to practice chiropractic in this state or issued a permit in this state upon a showing of probable cause as provided in subdivision (1), shall be deemed to have given consent to submit to a mental, physical, or laboratory examination, or to any combination thereof, and to waive all objections to the admissibility of the testimony or examination reports of the examining physician on the ground that the reports constitute privileged doctor-patient communications.

(g) It shall be the duty and obligation of the board to promote the early identification, intervention, treatment, and rehabilitation of chiropractors licensed to practice in the state who may be impaired by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or other substances or as a result of any physical or mental condition. The board may enter into an agreement for any of the following:

(1) Contracting with providers for treatment programs.

(2) Receiving and evaluating reports of suspected impairment from any source.

(3) Intervening in cases of verified impairment.

(4) Referring impaired chiropractors to treatment programs.

(5) Monitoring the treatment and rehabilitation of impaired chiropractors.

(6) Providing post-treatment monitoring and support of rehabilitated impaired chiropractors.

(h) All information, interviews, reports, statements, memoranda, or other documents furnished to the board are confidential and shall be used by the board only in the exercise of the proper function of the board and shall not be public records nor available for court subpoena or for discovery proceedings.



Section 34-24-167 - Refusal, revocation, or suspension - Notice of hearing; procedure.

(a) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice in writing delivered either by personal service as in civil actions or by certified mail, return receipt requested. Delivery of the notice referred to in this subsection shall constitute commencement of the contested case proceeding.

(b) The notice shall include:

(1) A statement of the time, place, and nature of the hearing;

(2) A statement of the legal authority and jurisdiction under which the hearing is to be held;

(3) A reference to the particular sections of the statutes and rules involved;

(4) A short and plain statement of the matters asserted. If the State Board of Chiropractic Examiners is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon application, a more definite and detailed statement shall be furnished; and

(5) The summons and complaint shall be mailed at least 35 days prior to the scheduled date of the hearing. The board may specify in its rules and regulations the period for reasonable notice in the event service is refused or returned.

(c) If a party fails to appear in a contested case proceeding after proper service of notice, the presiding officer may, if no adjournment is granted, proceed with the hearing and make a decision in the absence of the party.

(d) Opportunity shall be afforded all parties to respond and present evidence and argument on all material issues involved and to be represented by counsel at their own expense.

(e) Informal dispositions may be made of any contested case by stipulation, agreed settlement, consent order or default or by another method agreed upon by the parties in writing. The attorney for the State Board of Chiropractic Examiners shall have the authority to make any settlement offer to any respondent in a disciplinary proceeding. Such offer shall not be binding upon the State Board of Chiropractic Examiners.

(f) The record in a contested case shall include:

(1) All pleadings, motions, and intermediate rulings;

(2) All evidence received or considered and all other submissions;

(3) A statement of all matters officially noticed;

(4) All questions and offers of proof, objections, and rulings thereon;

(5) All proposed findings and exceptions;

(6) Any decision, opinion, or report by the hearing officer at the hearing; and

(7) All staff memoranda or data submitted to the hearing officer or members of the board in connection with their consideration of the case.

(g) Oral proceedings shall be open to the public. Oral proceedings shall be recorded either by mechanized means or by qualified shorthand reporters. Oral proceedings or any part thereof shall be transcribed at the request of any party with the expense of the transcription charged to the requesting party. The recording or stenographic notes of oral proceedings or the transcription thereof shall be filed with and maintained by the board for at least five years from the date of the decision and shall be made available for inspection by the public, except in those cases where the proceedings shall be ordered sealed by order of the court.



Section 34-24-168 - Refusal, revocation, or suspension - Guidelines for conduct of hearing; settlement by guilty plea.

The board shall specify in its rules and regulations specific guidelines to govern all hearings.



Section 34-24-170 - Costs and fines.

The board shall specify in its rules and regulations a schedule of costs or fines, or both, to be imposed upon any person or permit holder who has been found guilty of a violation of Sections 34-24-166 or 34-24-161(f), each not to exceed eight thousand dollars ($8,000) per violation.



Section 34-24-172 - Restoration of license.

Repealed by Act 2015-275 effective August 1, 2015.



Section 34-24-173 - Rules of evidence in contested cases.

In contested cases:

(1) The rules of evidence as applied in nonjury civil cases in the circuit courts of this state shall be followed. When necessary to ascertain facts not reasonably susceptible of proof under those rules, evidence not admissible thereunder may be admitted if it is of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs. The board shall give effect to the rules of privilege recognized by law. Except as hereinafter provided, objections to evidentiary offers may be made and shall be noted in the record. Whenever any evidence is excluded as inadmissible, all such evidence existing in written form shall remain a part of the record as an offer of proof. The party seeking the admission of oral testimony may make an offer of proof by means of a brief statement on the record describing the testimony excluded. All rulings on the admissibility of evidence shall be final and shall appear in the record. Subject to these requirements, when a hearing will be expedited and interests of the parties will not be prejudiced substantially, any part of the evidence may be received or may be required to be submitted in verified form; provided, the adversary party shall not be denied the right of cross-examination of the witness. The testimony of the parties and witnesses shall be made under oath.

(2) Documentary evidence otherwise admissible may be received in the form of copies or excerpts, or by incorporation by reference to material already on file with the board. Upon request, parties shall be given an opportunity to compare the copy with the original.

(3) A party may conduct cross-examination required for a full and true disclosure of the facts, except as otherwise limited by law.

(4) Official notice may be taken of all facts of which judicial notice may be taken and of other scientific and technical facts within the specialized knowledge of the board.

(5) The experience, technical competence, and specialized knowledge of the board may be utilized in the evaluation of the evidence.

(6) The board's interpretation of its own rules and regulations in contested cases shall be final and conclusive and shall not be set aside upon judicial review.

(7) The board shall have the power to issue subpoenas and to compel the attendance of any witness or the production of any book, writing, or other document in the possession, custody, or control of any person. Any person refusing to produce any book, writing, or other document or to appear to testify, without legal excuse, at such hearing of the board, after having been served with a subpoena issued by the board, shall be guilty of contempt; and upon certification of such act by the board to the judge of the circuit court of whose jurisdiction the hearing is held or is to be held, the judge shall punish the same as though committed before him.



Section 34-24-174 - Form and content of final order.

(a) The final order in a proceeding shall be in writing and made a part of the record and include findings of fact and conclusions of law separately stated, and it shall be rendered within 45 days:

(1) After the hearing is concluded, if conducted by the board;

(2) After the board accepts any proposed findings of fact and conclusions of law or proposed final order from any party in a disciplinary hearing;

(3) After a recommended order, or findings and conclusion are submitted to the board and mailed to all parties, if the hearing is conducted by a hearing officer; or

(4) The 45-day period may be waived or extended with the consent of all parties.

(b) Findings of fact, if set forth in a manner which is no more than mere tracking of the statutory language, shall be accompanied by a statement of the underlying facts of record which support the findings.

(c) If the board finds that an immediate danger to the public health, safety, or welfare requires an immediate final order, it shall recite with particularity the facts underlying such findings in the final order, which shall be appealable or enjoinable from the date rendered.

(d) Parties shall be notified either personally or by certified mail return receipt requested of any order and, unless waived, a copy of the final order shall be so delivered or mailed to each party or to his or her attorney of record.



Section 34-24-175 - Appeal from final decision, judicial review.

(a) Any party whose license or permit is sanctioned as provided herein, shall not be required to file a motion for rehearing to exhaust his or her remedies available from the board.

(b) Any party sanctioned as provided herein, may file a petition for judicial review in the circuit court where the board office is located. The filing of the petition must be within 30 days of the date of the board's final decision.

(c) Within 30 days after receipt of the petition for judicial review or within such additional time as the court may allow, the board shall transmit to the reviewing court the original or a certified copy of the entire record and transcript of the proceedings under review. Any party seeking judicial review of any sanction imposed by the board shall be responsible for all costs associated with preparation, transcription, reproduction, and transmittal of the proceedings under review.

(d) Other than specified in this statute, any judicial review of the board's final decision shall be conducted in accordance with the provisions for review of final agency decisions of contested cases in Sections 41-22-20 and 41-22-21.



Section 34-24-176 - Reinstatement of license.

Except as otherwise provided in subsection (b) or (c) of Section 34-24-165, any chiropractor who desires to return to the active practice of chiropractic shall submit an application for reinstatement accompanied by a nonrefundable reinstatement fee and a penalty. The amount of the reinstatement fee and penalty shall be established by rule of the board. The applicant shall possess good moral character and meet the educational requirements existing at the time of his or her initial licensing. The board, as a condition of reinstatement, may require the completion of a designated number of continuing education hours, the successful completion of refresher courses at a board approved accredited chiropractic college, or the passing of a law exam, or all of the above if required by the board.



Section 34-24-177 - Nonrenewal pending payment of administrative fine; refund.

The board shall not renew the annual certificate of registration as set forth in Section 34-24-123, 34-24-165, or 34-24-176 of any licensee or permit holder against whom an administrative fine has been assessed by the board until the fine is paid in full. In the event that the fine is subsequently reduced or set aside on judicial review as provided in the Alabama Administrative Procedure Act, the licensee or permit holder shall be entitled to a prompt refund of the amount of the fine, but shall not be entitled to interest thereon. If any order issued by the board or if any agreement between the board and any licensee or permit holder allows for the payment of fines or costs in installments, the licensee or permit holder shall be allowed to renew his or her license or permit provided the payments are current.









Article 5 - Physical Therapists.

Division 1 - General Provisions.

Section 34-24-190 - Short title.

This article may be cited as the Physical Therapy Practice Act.



Section 34-24-191 - Definitions.

(a) For the purposes of this article, the following words and phrases shall have the meanings respectively ascribed by this section:

(1) BOARD. The Board of Physical Therapy established by Section 34-24-192.

(2) FOREIGN EDUCATED PHYSICAL THERAPIST. A person trained or educated in the practice of physical therapy outside of the United States or any of its territorial possessions.

(3) IMPAIRED. The inability of a physical therapy licensee to practice physical therapy with reasonable skill and safety to patients by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or other substances, or as a result of any physical or mental condition.

(4) PHYSICAL THERAPY. The treatment of a human being by the use of exercise, massage, heat, cold, water, radiant energy, electricity, or sound for the purpose of correcting or alleviating any physical or mental condition or preventing the development of any physical or mental disability, or the performance of neuromuscular-skeletal tests and measurements to determine the existence and extent of body malfunction; provided, that physical therapy shall be practiced only upon the referral of a physician licensed to practice medicine or surgery, a dentist licensed to practice dentistry, a licensed chiropractor, a licensed assistant to a physician acting pursuant to a valid supervisory agreement, or a licensed certified registered nurse practitioner in a collaborative practice agreement with a licensed physician, except as otherwise provided in this chapter. Physical therapy does not include radiology or electrosurgery.

(5) PHYSICAL THERAPIST. A person who practices physical therapy.

(6) PHYSICAL THERAPY LICENSEE. A physical therapist or physical therapist assistant who is licensed under this article.

(7) PHYSIOTHERAPIST. Synonymous with the term "physical therapist," and the term shall be used to identify only those persons licensed under this article. The physical therapist may use the letters "P.T." or "R.P.T." in connection with his or her name or place of business to denote his or her registration hereunder.

(8) PHYSICAL THERAPIST ASSISTANT. A person who assists in the practice of physical therapy and whose activities require an understanding of physical therapy but do not require professional or advanced training in the anatomical, biological, and physical sciences involved in the practice of physical therapy. The physical therapist assistant shall practice only under the direction of a licensed physical therapist.

(9) PHYSICAL THERAPY AIDE. A person trained under the direction of a physical therapist who performs designated and supervised routine tasks related to physical therapy services.

(10) RESTRICTED LICENSE.

a. For a physical therapist, a license on which the board has placed restrictions or conditions, or both, as to the scope of practice, place of practice, supervision of practice, duration of licensed status, or type or condition of patient to whom the physical therapist may provide services.

b. For a physical therapist assistant, a license on which the board has placed any restriction.

(b) Words importing the masculine gender shall include the feminine.



Section 34-24-192 - Board of Physical Therapy - Generally.

(a) Composition; appointment and terms of members. The Board of Physical Therapy shall consist of seven members. Four members shall be physical therapists, two members shall be physical therapist assistants, and one member shall be a consumer. The members shall be appointed by the Governor from a list of five persons nominated for each place on the board by the current licensees and certified to him or her by the board. The four physical therapist members shall be nominated from the congressional districts. The physical therapist assistant members shall be nominated from the northern and southern areas of the state. The consumer member shall be nominated from the state at large. For the purpose of preparing the list of five names for each position on the board, the board shall request nominations from vacant or potentially vacant congressional districts. In the event that five names are not received, the board shall request nominations from the state at large. The board shall conduct an annual meeting at which all physical therapists and physical therapist assistants holding a current license as identified under this article shall have the right to attend, nominate, and vote. The board may regulate and prescribe the date, hour, and place of the meeting, the method of nomination, and the manner of voting. At least 30 days prior to the meeting the board shall mail notices to each current licensee, at the address shown on his or her current registration, notifying him or her of the exact date, hour, and place of the meeting, the purpose of the meeting, and of his or her right to attend and vote. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. Whenever possible, a congressional district shall not be represented by two physical therapists. The board members shall be appointed for staggered terms of five years each, so that at least one member's term expires each year. As each member's term expires, the board shall provide a method of nominating members to the board so that each congressional district in the state is potentially represented on the board whenever possible. No person shall be appointed for more than two consecutive terms.

(b) Qualifications of members. Each physical therapist or physical therapist assistant board member shall possess all the following qualifications:

(1) Be a resident and citizen of this state.

(2) Have practiced physical therapy, or acted as a physical therapist assistant, within the State of Alabama for the three years preceding his or her appointment.

(3) Have no disciplinary action against his or her license for the three years preceding his or her appointment.

(c) Vacancies. In the event of a vacancy within one year of the annual meeting at which the list containing his or her name was compiled, the Governor shall fill the vacancy by selecting another name from the remaining names on the list prepared pursuant to subsection (a). Any vacancy, other than one occurring prior to the next annual meeting after the initial appointment is made, shall be filled by appointment of the Governor from a list of five nominees submitted by the current licensees of the board.

(d) Officers; compensation and expenses of members. The board shall designate one of its members as chair, one as secretary, and one as treasurer. Members of the board shall receive a fee for every day actually spent in the performance of their duties and in addition thereto shall be reimbursed according to the state travel policy for their other expenses in the same amounts and under the same conditions as state employees are reimbursed. The exact amount of the above-mentioned fee shall be fixed by the board.



Section 34-24-193 - Board of Physical Therapy - Powers and duties; certification fee; administrative fines; impaired practitioner program.

(a) It shall be the duty of the board to pass upon the qualifications of applicants for licensing as physical therapists and licensing as physical therapist assistants, to conduct examinations, to issue licenses and renewals to physical therapists and physical therapist assistants qualifying under this article and in a proper case to suspend or revoke the license of such persons. The board may adopt rules and regulations not inconsistent with law as it may deem necessary for the performance of its duties; however, the board shall not issue any rules or regulations that require a physical therapist assistant to be within sight of a consulting physical therapist or a physical therapist supervisor while working under the direction of that physical therapist or issue any rules, regulations, or orders inconsistent with Section 34-24-217(b). The board shall maintain a listing of the name of every living physical therapist and physical therapist assistant licensed in this state, his or her last known place of business and last known place of residence, and the date and number of his or her license. The board shall compile a list of physical therapists and physical therapist assistants licensed to practice in this state, and such list shall be available to any person upon application to the board and the payment of such charge as may be fixed by the board. Subject to the provisions of Section 34-24-195, the board shall have the power to make such expenditures and employ such personnel as it may deem necessary for the administration of the provisions of this article. The board shall hire and establish the responsibilities and salary of an executive director.

(b) The board is hereby specifically authorized to establish and collect a fee for certifying to other boards or entities that a licensee is a member in good standing with the Alabama board.

(c) The board may collect a fee from providers of continuing education programs.

(d) The board is hereby authorized to discipline its licensees by the adoption and collection of administrative fines, not to exceed one thousand dollars ($1,000) per violation, and it is further authorized to institute any legal proceedings necessary to effect compliance with this chapter.

(e) The board shall provide for an impaired practitioner program beginning January 1, 2014.

(1) The board shall promote the early identification, intervention, treatment, and rehabilitation of physical therapy licensees who may be impaired by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or other substances, or as a result of any physical or mental condition.

(2) In order to carry out this obligation the board may contract with any nonprofit corporation or medical professional association for the purpose of creating, supporting, and maintaining a committee to be designated the Alabama Physical Therapy Wellness Committee. The committee shall be selected in a manner prescribed by the board. The board may expend available funds as necessary to adequately provide for the operational expenses of the committee including, but not limited to, the actual cost of travel, office overhead, and personnel expense. The funds provided by the board for the purpose of operating expenses are not subject to any provision of law requiring competitive bidding.

(3) The board may enter into an agreement with a nonprofit corporation or medical professional association for the committee to undertake those functions and responsibilities specified in the agreement, which may include any or all of the following:

a. Contracting with providers of treatment programs.

b. Receiving and evaluating reports of suspected impairment from any source.

c. Intervening in cases of verified impairment.

d. Referring impaired physical therapy licensees to treatment programs.

e. Monitoring the treatment and rehabilitation of impaired physical therapy licensees.

f. Providing post-treatment monitoring and support of rehabilitated impaired physical therapy licensees.

g. Performing other activities as agreed by the board and the committee.

(4) The committee shall develop procedures in consultation with the board for all of the following:

a. Periodic reporting of statistical information regarding impaired physical therapy licensee program activity.

b. Periodic disclosure and joint review of all information the board deems appropriate regarding reports received, contracts or investigations made, and the disposition of each report. The committee may not disclose any personally identifiable information except as otherwise provided in this article.

(5) Any individual appointed to serve as a member of the committee and any auxiliary personnel, consultant, attorney, or other volunteer or employee of the committee taking any action authorized by this article, engaging in the performance of any duties on behalf of the committee, or participating in any administrative or judicial proceeding resulting therefrom, in the performance and operation thereof, shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed. Any nonprofit corporation or medical professional association or other entity that contracts with or receives funds from the board for the creation, support, and operation of the committee, in so doing, shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed.

(6) All information, interviews, reports, statements, memoranda, or other documents furnished to or produced by the committee and any findings, conclusions, recommendations, or reports resulting from any investigation, intervention, treatment, or rehabilitation, or other proceeding of the committee is privileged and confidential. All records and proceedings of the committee pertaining to an impaired physical therapy licensee are confidential and shall be used by the committee and the members of the committee only in the exercise of the proper function of the committee and shall not be public record nor available for court subpoena or for discovery proceedings. In the event of a breach of contract between the committee and the impaired physical therapy licensee, all records pertaining to the conduct determined to cause the breach of contract shall be disclosed to the board upon its request for disciplinary purposes only. Nothing contained in this subdivision shall apply to records made in the regular course of business of a physical therapy licensee and any information, document, or record otherwise available from an original source is not to be construed as immune from discovery or use in any civil proceeding merely because it is presented or considered during proceedings of the committee.

(7) The committee shall render an annual report to the board concerning the operations and proceedings of the committee for the preceding year. The committee shall report to the board any physical therapy licensee who in the opinion of the committee is unable to perform physical therapy duties with reasonable skill and safety to patients by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or other substances, or as a result of any physical or mental condition when it appears that the physical therapy licensee is currently in need of intervention, treatment, or rehabilitation and the licensee has failed or refused to participate in any program of treatment or rehabilitation recommended by the committee. A report to the Alabama Physical Therapy Wellness Committee shall be deemed a report to the board for the purposes of any mandated reporting of physical therapy licensee impairment otherwise provided for by law.

(8) If the board has reasonable cause to believe that a physical therapy licensee is impaired, the board may cause an evaluation of the physical therapy licensee to be conducted by the committee for the purpose of determining if there is an impairment. The committee shall report the findings of its evaluation to the board.



Section 34-24-194 - Complaint charging violation of article; hearing; subpoenas; judicial review of revocation or refusal of license.

(a) Any person may file a complaint with the board against any licensed physical therapist or licensed physical therapist assistant in the state charging the person with a violation of this article. The complaint shall set forth specifications of charges in sufficient detail to disclose to the accused fully and completely the alleged acts of misconduct for which he or she is charged. When a complaint is filed, the executive director of the board shall mail a copy thereof to the accused by registered mail at his or her address of record, with a written notice of the time and place of a hearing of the complaint, advising the accused that he or she may be present in person and by counsel if he or she so desires to offer testimony and evidence in his or her defense.

(b) The board may issue subpoenas and compel the attendance of any witness or the production of any book, writing, or other documentation in the possession, custody, or control of any person. Any person refusing to produce any book, writing, or other documentation or to appear to testify, without legal excuse, at a hearing of the board, after having been served with a subpoena issued by the board requiring the person to appear, produce any book, writing, or other form of documentation or testify at the hearing, shall be guilty of contempt. Upon certification of the act of contempt by the board to the judge of the circuit court in whose jurisdiction the hearing is held or is to be held, the judge shall punish the contempt as though committed before the judge. The accused party shall, on application to the board, be furnished by the board with a subpoena for any witness in his or her behalf or for the production of any book, writing, or other documentation to be used in his or her behalf at the hearing.

(c) At the hearing, the board shall receive evidence upon the subject matter under consideration and shall accord the accused person a full and fair opportunity to be heard in his or her defense. The board shall not be bound by strict or technical rules of evidence, but shall consider all evidence fully and fairly except, that all oral testimony considered by the board must be under oath. If the board is convinced that the licensed physical therapist or the licensed physical therapist assistant has violated this article, it may revoke his or her license.

(d) The action of the board in revoking or refusing to issue a license may be reviewed by the Circuit Court of Montgomery County by a writ of mandamus, accompanied by a bond to be approved by the court, to determine whether the board acted arbitrarily, capriciously, or illegally. The review procedure provided in this subsection shall not suspend the action of the board in the revocation or refusal of a license.

(e) The board may restrict a license and require the licensee to report regularly to the board on matters related to the reasons for the restricted license.



Section 34-24-195 - Physical Therapist Fund.

All fees collected by the board shall be paid into the State Treasury and credited to a special fund designated as the "Physical Therapist Fund." There is hereby appropriated to the board all funds appropriated, or otherwise made available, to the board by the Legislature of Alabama, the Congress of the United States, or by any other source for the purpose of carrying out this article, and the board shall have power to direct the disbursement of all money collected hereunder. All expenditures authorized shall be paid for out of the fund on vouchers certified by the executive director of the board.



Section 34-24-196 - Penalties.

(a) Each violation of Section 34-24-210 shall be punishable by a fine of not less than $100 nor more than $500, or by imprisonment for not less than 30 days nor more than 90 days, or both.

(b) Any person who knowingly makes a false statement in his or her application for registration or license under this article or in response to any inquiry by the board shall be fined not less than $100 nor more than $500 or by imprisonment for not less than 30 days nor more than 90 days, or both.






Division 2 - Registration and Licenses.

Section 34-24-210 - Required.

(a) License required. No person shall practice nor hold himself or herself out to be able to practice physical therapy in this state unless he or she is licensed in accordance with this article.

(b) License required. No person shall act nor hold himself or herself out as being able to act as a physical therapist assistant unless he or she is licensed in accordance with this article.

(c) Other healing arts not affected. Nothing in this article shall prohibit any person licensed to practice any other of the healing arts in this state under any other law from engaging in the practice for which he or she is licensed.



Section 34-24-210.1 - Evaluation and treatment by physical therapist.

(a) Without prescription or referral, a licensed physical therapist may perform an initial evaluation or consultation of a screening nature to determine the need for physical therapy and may perform the physical therapy and other services provided in subdivisions (1) to (5), inclusive, of subsection (b). Implementation of physical therapy shall otherwise be based on the referral of a person licensed to practice medicine, surgery, dentistry, chiropractic, licensed assistant to a physician acting pursuant to a valid supervising agreement, or a licensed certified registered nurse practitioner in a valid collaborative practice agreement with a licensed physician.

(b) The physical therapy and other services referred to in subsection (a), which may be performed without prescription or referral, include and are limited to the following:

(1) To a child with a diagnosed developmental disability pursuant to the plan of care for the child.

(2) To a patient of a home health care agency pursuant to the plan of care for the patient.

(3) To a patient in a nursing home pursuant to the plan of care for the patient.

(4) Related to conditioning or to providing education or activities in a wellness setting for the purpose of injury prevention, reduction of stress, or promotion of fitness.

(5) To an individual for a previously diagnosed condition or conditions for which physical therapy services are appropriate after informing the health care provider rendering the diagnosis. The diagnosis shall have been made within the immediately preceding 90 days. The physical therapist shall provide the health care provider who rendered the diagnosis with a plan of care for physical therapy services within the first 15 days of physical therapy intervention.



Section 34-24-211 - Application; fee.

An applicant for licensure as a physical therapist or for a license as a physical therapist assistant shall file a written application on forms provided by the board together with fee as set by the board, no part of which shall be returned. The applicant shall present evidence satisfactory to the board that he or she is of good moral character and has completed a program of physical therapy education appropriate for training a physical therapist or a physical therapist assistant, as the case may be, approved by the board or a nationally recognized accrediting agency. Each applicant shall also be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.



Section 34-24-212 - Examinations.

(a) Generally. The board shall give an appropriate examination to every applicant who complies with Section 34-24-211 and who pays the fee prescribed for the examination. Examinations shall be held within the state at least once each year, at such times and places as the board determines. A practical or demonstration examination may be required at the discretion of the board when an applicant is retaking a written examination after previously having failed such an examination.

(b) Physical therapist. The examination given applicants for licensure as a physical therapist shall be a written examination, approved by the board. Such examination shall test the applicant's knowledge of the basic and clinical sciences as they relate to physical therapy, physical therapy theory and procedures, and such other subjects as the board may deem useful to test the applicant's fitness to practice physical therapy. A practical or demonstration examination may be required if so determined by the board.

(c) Physical therapist assistant. The examination given applicants for licensure as physical therapist assistant will be a written examination, approved by the board. Such examination shall test the applicant's knowledge of the basic and clinical sciences as they relate to physical therapy, physical therapy theory and procedures, and such other subjects as the board may deem useful to test the applicant's fitness to act as a physical therapist assistant. A practical or demonstration examination may be required if so determined by the board.

(d) Foreign educated physical therapist. Any foreign educated physical therapist who plans to practice in the state must have their educational credentials evaluated by a recognized educational evaluation agency and have that agency send their report directly to the board. The board will determine the acceptability of equivalency in educational preparation. If the board rules the education to be acceptable the routine application process will be followed.



Section 34-24-213 - Issuance of license - Applicants passing examination.

The board shall issue a license to each applicant who passes the appropriate examination for licensure as a physical therapist or licensure as a physical therapist assistant in accordance with standards fixed by it and who is not disqualified to receive a license under the provisions of Section 34-24-217.



Section 34-24-214 - Issuance of license - Without examination.

On payment to the board of a fee set by the board and the submission of a written application on forms provided by the board, the board shall issue a license without examination to:

(1) A person who is qualified within the meaning of this article as a physical therapist by another state of the United States of America, its possessions, or the District of Columbia, if the requirements for licensing or registration in such state, possession, or district were at the date of his or her licensing or registration by such state substantially equal to the requirement for the initial licensing of persons practicing physical therapy when this article became effective, August 20, 1965, or for licensing by examination prepared by the professional examining service as set forth in the article and any additional requirements prescribed by the board.

(2) A person who is qualified within the meaning of this article as a physical therapist assistant by another state of the United States of America, its possessions, or the District of Columbia, if the requirements for licensing in such state, possession, or district were at the date of his or her licensing by such state substantially equal to the requirements set forth in this article.



Section 34-24-215 - Temporary licenses.

(a) On payment to the board of a fee set by the board, and on submission of a written application on forms provided by the board, the applicant shall be issued without examination a temporary license to practice physical therapy or to act as a physical therapist assistant in this state for a period not to exceed one year, if the person meets the qualifications set forth in Section 34-24-211 and submits evidence satisfactory to the board that he or she is in this state on a temporary basis to assist in a case of medical emergency or to engage in a special physical therapy project. Such special projects may be research and education programs. Each request will be judged by the board on its individual merits.

(b) Upon the submission of a written application on forms provided by the board, a person who has applied for a license under the provisions of Section 34-24-211 and who is, in the judgment of the board, eligible to take the examination provided for in Section 34-24-212, may be issued a temporary license by the board. Such temporary license shall be available to an applicant only with respect to his or her first application for a license under Section 34-24-211, and such license shall expire when the board makes a determination with respect to the application.



Section 34-24-216 - Renewal of license; continuing education.

(a) All licenses issued by the board to physical therapists and physical therapist assistants shall expire on the first day of October of the year next succeeding the issuance thereof. A license may be renewed on the payment, on or before November first of each year, to the board of a fee set by the board. A license which has expired may, within five years of its expiration date, be renewed on the payment to the board of a fee set by the board for each year or part thereof during which the license was ineffective and the payment of a restoration fee set by the board. After the five-year period, a license may be obtained only by complying with the provisions hereinabove relating to the issuance of an original license.

(b) The board shall adopt a program of continuing education for its licensees not later than October 1, 1991. After such date, successful completion of the annual continuing education program shall be a requisite for the renewal of licenses issued pursuant to this chapter.

(c) Provided, however, under the provisions of this chapter, continuing education shall not result in a passing or failing grade.



Section 34-24-217 - Grounds for refusal, suspension, or revocation of license.

(a) The board shall refuse to issue a license to any person and, after notice and hearing in accordance with its regulations and rules, shall suspend or revoke the license of any person who has:

(1) Practiced physical therapy other than upon the referral of a physician licensed to practice medicine or surgery, a dentist licensed to practice dentistry, a licensed chiropractor, a licensed assistant to a physician acting pursuant to a valid supervisory agreement, or a licensed certified registered nurse practitioner in a valid collaborative practice agreement with a licensed physician, except as provided in Section 34-24-210.1, or practiced as a physical therapist assistant other than under the direction of a licensed physical therapist;

(2) Used drugs or intoxicating liquors to an extent which affects his or her professional competency;

(3) Been convicted of a felony or of a crime involving moral turpitude;

(4) Obtained or attempted to obtain a license by fraud or deception;

(5) Been grossly negligent in the practice of physical therapy or in acting as a physical therapist assistant;

(6) Been adjudged mentally incompetent by a court of competent jurisdiction;

(7) Been guilty of conduct unbecoming a person licensed as a physical therapist or licensed as a physical therapist assistant or of conduct detrimental to the best interest of the public;

(8) Been convicted of violating any state or federal narcotic law;

(9) Treated or undertaken to treat human ailments otherwise than by physical therapy as defined in this article;

(10) Advertised unethically according to standards as set by the board; or

(11) Failed or refused to obey any lawful order or regulation of the board.

(b) For purposes of this article and notwithstanding any other provision of this article or any rules or regulations adopted by the board, any person licensed under this article who has a bona fide employment or independent contract with a physician, a physician group, or an entity with which a physician has a legal compensation arrangement, including fair market value wages, compensation, benefits, or rents for services or property provided, or in which a physician has a legal financial interest, including any direct or indirect ownership or investment interest, shall not be deemed to be engaged in conduct unbecoming a person licensed under this article, or to be engaged in conduct detrimental to the best interest of the public, or to be in violation of any other provision of this article by virtue of any of the above relationships, and shall not be subject to licensure denial, suspension, revocation, or any other disciplinary action or penalty under this article: (1) by virtue of such employment or contract, or (2) by virtue of the provision of physical therapy services pursuant to a referral from the employing or contracting physician, or from a physician with a legal compensation arrangement with or a legal financial interest in the employing or contracting physician group.









Article 6 - Podiatrists.

Division 1 - General Provisions.

Section 34-24-230 - Definitions.

For purposes of this title, the following terms shall have the respective meanings ascribed by this section:

(1) PODIATRY. The diagnosis and treatment of disorders of the human foot, as described herein.

(2) PRACTICE OF PODIATRY. The diagnosis and medical or surgical or mechanical or manipulative or electrical treatment of any ailment of the human foot except such definition does not include the amputation of the foot or the administering of an anesthetic other than local.

(3) DIAGNOSIS. The process of ascertaining a disease or ailment by its general symptoms.

(4) MEDICAL TREATMENT. The application to or prescription for the foot of pads, adhesives, felt, plaster, or any medicinal agency for both external and internal use in connection with treatment of local ailments of the human foot, except such definition does not include the medical treatment of any systemic disease, but does allow treating the local manifestations of those systemic diseases in the foot.

(5) SURGICAL TREATMENT. The use of any cutting instrument to treat a disease, ailment, or condition of the human foot as defined herein, except that a podiatrist shall not be authorized to amputate the human foot, or perform any surgery on the human body at or above the ankle joint, or administer anesthetics other than local anesthetics.

(6) MECHANICAL TREATMENT. The application of any mechanical appliance made of steel, leather, felt, or any material to the foot or in the shoe for the purpose of treating any disease, deformity, or ailment.

(7) MANIPULATIVE TREATMENT. The use of the hand or machinery in the operation or working upon the foot and its articulations.

(8) ELECTRICAL TREATMENT. Any treatment by means and methods supplied by electric current.

(9) HUMAN FOOT. The terminal appendage of the lower extremity. It contains 26 bones and is divided into three parts - the forefoot, the midfoot, and the hindfoot. The forefoot consists of 14 phalanges and five metatarsals. The midfoot consists of five tarsal bones and their articulations. The hindfoot consists of two tarsal bones, the calcaneus and the talus. The foot is defined as including all 26 complete boney structures below the ankle joint, which ankle joint consists of the distal tibia and fibula and their articulations with the talus. The distal aspect of the tibia and fibula, the achilles tendon, and all structures above the dome of the talus reside within the leg.



Section 34-24-231 - False or misleading statements in advertisements.

It shall be unlawful for any person engaged in the practice of podiatry in this state to print or cause to be printed, or circulate or cause to be circulated, or publish or cause to be published, by any means whatsoever, any advertisement or circular in which appears any untruthful, impossible, or improbable or misleading statement or statements, or anything calculated or intended to mislead or deceive the public.



Section 34-24-232 - Grandfather clause.

Repealed by Act 2009-715, p. 2104, §2, effective August 1, 2009.



Section 34-24-233 - Exemptions.

Nothing in this article shall be construed as applying to physicians, surgeons, or persons authorized to practice the healing arts as otherwise provided under the laws of the State of Alabama. No person who qualifies for a certificate of license under this article shall be subject to examination by the State Board of Medical Examiners.



Section 34-24-234 - Penalties for violations.

Repealed by Act 2009-715, p. 2104, §2, effective August 1, 2009.






Division 2 - Board of Podiatry.

Section 34-24-250 - Appointment; composition; qualifications of members; appointment; terms of office.

(a) The Governor of Alabama shall appoint a State Board of Podiatry consisting of seven persons, each of whom shall be a citizen of the United States and of Alabama, over the age of 25, and shall have been engaged in the actual continuous practice of podiatry in the State of Alabama for at least five years next preceding his or her appointment. One member of the board shall be appointed each year, with the exception of three members being appointed every fifth year starting in 1979, for terms of five years and until their successors are appointed and qualified. No member of the board shall be reappointed for a successive term. Previous board members are eligible for nonsuccessive appointments. The Governor may remove from office at any time any member of the board for neglect of duty, incompetency, improper or unprofessional conduct, or when the license or certificate of any member has been suspended or revoked. Vacancies on the board shall be filled by appointment by the Governor in the manner provided in this section. The Governor shall furnish each member of the board at the time of appointment a certificate of appointment, and the appointee shall qualify by taking the usual oath of office before the judge of probate of his or her home county within 15 days from the date of appointment.

(b) After April 6, 1993, each vacant office occurring shall be first offered to each available black licensee until a black member is appointed to the board. When a black member is appointed to the board, thereafter appointments shall be made in such a manner as to ensure at least one black member on the board at all times, and the membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 34-24-251 - Meetings; quorum.

The State Board of Podiatry shall hold meetings at such times and places as the board may designate for the discharge of all business as may legally come before the board, and may hold additional meetings, on call of the president of the board, and the president shall call such meetings on petition of a majority of the members of the board for carrying into effect the provisions of this article. The board may transact any and all business that may legally come before the board at these meetings including, but not limited to, designating times and places for the examination of applicants for licenses or certificates. The secretary-treasurer shall transact all ad interim business for the board unless otherwise specified in this article. A majority of the members of the board shall constitute a quorum for the transaction of business. Should a quorum not be present on the day appointed for any meeting, those present may adjourn from day to day until a quorum is present.



Section 34-24-252 - Powers and duties.

The State Board of Podiatry shall be the certifying board for podiatrists and shall have the exclusive power and authority to certify and to issue, suspend, revoke, limit, and reinstate all licenses or certificates authorizing the licensee to practice podiatry in the State of Alabama, and shall have the following authorities and shall perform the following duties:

(1) To promulgate any rules and regulations for its government as it may deem necessary and proper; and for purposes of disciplining its licensees, in addition to any other powers of the board, the board may adopt and collect administrative fines, not to exceed two thousand dollars ($2,000) per violation, and may institute any legal proceedings necessary to effect compliance with this article.

(2) To provide a standard of efficiency as to the moral, educational, and experience qualifications and fitness for all persons who desire to practice podiatry in this state.

(3) To elect annually one of its members as president, one as vice-president, and one as secretary-treasurer, who shall hold their respective offices for one year and until their successors are elected and qualified. If a vacancy occurs in any of the three offices, a special meeting of the board shall be called for the purpose of filling the vacancy for the unexpired term.

(4) To administer any oaths and take any affidavits as are required by this article, certifying thereto under its hand and the seal of the board.

(5) To assist in the prosecution of violations of this article.

(6) To appoint or employ a legal adviser or counsel, when deemed necessary, whose compensation shall be fixed by the board and paid in the same manner as the per diem and expenses of the board are paid.

(7) To adopt a common seal to be affixed to its official documents.

(8) To keep a record of its proceedings, a register of persons licensed as podiatrists, and a register of licenses and certificates revoked by the board.

(9) To annually, on or before January 1, make a report to the Governor of Alabama of all its official acts during the preceding year, of its receipts and disbursements, a full and complete report of the condition of podiatry and the practice in this state, and to file duplicate copies of the report with the Secretary of State, the State Auditor, and the Alabama Department of Archives and History.

(10) To employ, when deemed necessary and without regard to the state Merit System, and set the salary of, an executive director who shall serve at the pleasure of the board and shall administer board policy.



Section 34-24-253 - Compensation of members; disposition of funds.

The members of the State Board of Podiatry shall each be entitled to receive the same per diem and travel allowance as is paid by law for state employees for each day actually employed in the discharge of their official duties, in addition to any daily compensation or allowance, if any, as may be provided by the board, in such amount as may be determined by the board out of the funds realized from the fees provided for in this article. Should the funds in the hands of the board at the end of any fiscal year be more than one hundred thousand dollars ($100,000), the excess of this amount shall be paid into the General Fund in the State Treasury.



Section 34-24-254 - Salary and bond of secretary-treasurer.

Repealed by Act 2009-715, §2, effective August 1, 2009.



Section 34-24-255 - Examinations - Requirements; issuance of license; fees.

(a) Every person desiring to commence the practice of podiatry shall apply to the board and shall pay an application fee as established by the board. The applicant shall thereafter take and pass the standard examination provided in this article and fulfill the other requirements as herein provided. The applicant shall be 19 years of age or over, or the age as the board may by rule determine, shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, of good moral character, shall be a graduate of a college of podiatry recognized by the American Podiatric Medical Association, shall have completed a podiatric residency approved by the American Podiatric Medical Association or by the State Board of Podiatry under its rules and regulations, shall have successfully passed all parts of the examination given by the National Board of Podiatric Examiners and shall be able to pass the standard examination prescribed by the State Board of Podiatry. The standard examination shall consist of tests in practical, theoretical, and physiological podiatry, in the anatomy and physiology of the human foot, and in pathology as applied to podiatry. In addition, the standard examination shall test the knowledge of the applicant of the Podiatry Practice Act and the rules and regulations of the board. The standard examination shall not be out of keeping with established teachings and adopted textbooks of recognized schools of podiatry. If the applicant satisfactorily passes the examination provided for he or she shall be issued a license to practice podiatry.

(b) The board may establish and collect an application fee and an examination fee from applicants for licensure, and a nonrefundable reexamination fee for a second or subsequent examination.



Section 34-24-256 - Examinations - Conduct.

Repealed by Act 2009-715, p. 2104, §2, effective August 1, 2009.



Section 34-24-257 - Examinations - Second or subsequent examination.

Repealed by Act 2009-715, p. 2104, §2, effective August 1, 2009.



Section 34-24-258 - Deposit and expenditure of funds.

All funds received by the board shall be deposited to the credit of the board in a federally insured bank selected by the board, and the execution and enforcement of this article and the payments of salaries, expenses, and other authorized costs shall be paid by checks drawn by the secretary-treasurer and countersigned by a designated member of the board.






Division 3 - Licenses.

Section 34-24-270 - Practicing podiatry without license; penalty.

Any person who shall practice podiatry in this state or hold himself or herself out to the public as a podiatrist, or who shall in any sign or advertisement use the word "podiatrist," "foot specialist," "foot correctionist," "foot expert," or "chiropodist" or any other term or terms or letters indicating that he or she is a podiatrist or that he or she practices or holds himself or herself out as practicing podiatry or foot correction, without having at the time of so doing a valid certificate of qualification as provided in this article, shall be guilty of a misdemeanor and, upon conviction, shall be fined for each offense not less than $50 nor more than $500, and may be imprisoned for not less than one month nor more than three months. This article shall not prohibit the fitting, recommending, advertising, adjusting, or the sale of corrective shoes, arch supports, or similar mechanical appliances or patent or proprietary remedies by licensed retail drug or shoe dealers or manufacturers; but this exception shall not apply to the casting, molding, or making of individual molded footgear or devices, unless the same is made upon the prescription of a licensed physician or licensed podiatrist.



Section 34-24-271 - License to podiatrist coming to this state; fee.

Repealed by Act 98-366, p. 665, §2, effective July 1, 1998.



Section 34-24-272 - Special certificate.

Any person who is a legal, ethical, and competent practitioner of podiatry in this state, who has been duly examined and licensed by the State Board of Podiatry, and of good moral character and known to the board as such, who shall desire to change his or her residence to another state or territory, or foreign country, shall, upon application to the board and the payment of a fee of fifty dollars ($50), receive a special certificate over the signature of the president and secretary-treasurer of the board and bearing its seal which shall give the date upon which he or she was registered and licensed.



Section 34-24-273 - Issuance; contents; display by holder.

Every applicant who shall pass the standard examination, or whose reciprocity has been accepted by the State Board of Podiatry, shall receive from the board a license entitling him or her to practice podiatry in Alabama, which license shall be signed by the president of the board and countersigned by the secretary-treasurer of the board and have affixed thereto the seal of the board and be duly numbered and registered in the record book kept by the secretary-treasurer of the board, which record book shall be open to public inspection, and a duly certified copy of the record shall be received as evidence in all courts of this state in the trial of any case. Each person to whom a license has been issued shall keep the license conspicuously in his or her office or place of business and shall whenever required exhibit the license to any member or representative of the board.



Section 34-24-275 - Renewal; continuing education.

Every licensed podiatrist who desires to continue the practice of podiatry shall annually, on or before the first of October, pay to the secretary-treasurer of the state board a renewal registration fee in a reasonable amount set by the board and comply with such other conditions as may be prescribed by the State Board of Podiatry; provided, however, that the license shall be renewed within 30 days after October first, or the licensee shall pay the renewal registration fee and a penalty of $300. Among the conditions to be prescribed by the State Board of Podiatry is the requirement that evidence be furnished by the applicant for renewal of completion of a continuing education program. Such program shall consist of no less than 12 hours, which shall be obtained at the annual state meeting of the Alabama Podiatry Association or any other continuing education program approved by the State Board of Podiatry. Any licensed podiatrist who is inactive in the practice of podiatry for a period of two years may have his or her license renewed to practice his profession on such conditions as may be prescribed by the State Board of Podiatry.



Section 34-24-276 - Suspension or revocation; members of board immune from suit.

(a) A license issued to any person may be suspended for a definite period of time, revoked, or limited, or a licensee may be reprimanded, or an application for licensure or renewal of licensure may be denied by the State Board of Podiatry for any of the following reasons:

(1) Conviction of any offense involving moral turpitude, in which case the record of conviction or a certified copy thereof certified by the clerk of the court or by the judge in which court the conviction is had shall be conclusive evidence of such conviction.

(2) Unprofessional conduct including any conduct of a character likely to deceive or defraud the public, lending his or her license to any person, the employment of "cappers," or "steerers" to obtain business, "splitting" or dividing a fee with any person or persons, the obtaining of any fee or compensation by fraud or misrepresentation, employing directly or indirectly any suspended or unlicensed podiatrist to do any professional work, fraudulent or misleading advertising, the use of any advertising which does not include a disclaimer required by rules and regulations of the board, carrying the advertising of articles not connected with the profession, the employment of any drugs or medicines in his or her practice unless authorized to do so by the laws covering the practice of medicine of this state.

(3) Obtaining a license or certificate by fraud, deceit, or misrepresentation, whether knowingly or unknowingly practiced on the board.

(4) When the holder of a license or certificate is suffering from a contagious or infectious disease.

(5) Gross incompetency, wilful or wanton negligence, or repeated negligence in the practice of podiatry.

(6) Intemperance in the use of intoxicating liquors or narcotics to such an extent as to unfit the holder of the license for the proper practice of podiatry.

(7) Failure to renew his or her license and pay any penalty prescribed in this article.

(8) Failure to comply with continuing education requirements prescribed in this article.

(9) Violating any rule or regulation promulgated by the board.

(10) Disciplinary action taken by another state based upon acts by a licensee similar to acts described in this section which results in suspension or revocation of a license or certificate to practice podiatry in another state. A certified copy of the record of the disciplinary action of the state taking such an action shall be conclusive evidence thereof.

(11) Sexual misconduct including, but not limited to, any or all of the following:

a. Engaging in or soliciting a consensual or nonconsensual sexual relationship when a podiatrist-patient relationship exists.

b. Making sexual advances, requesting sexual favors, and engaging in other verbal conduct or physical contact of a sexual nature with a patient.

c. Intentionally viewing a completely or partially disrobed patient in the course of treatment if the viewing is not related to patient diagnosis or treatment according to current practice standards.

(12) Any other misconduct defined by the board.

(b) Whenever charges are preferred against any holder of a license, the board shall fix a time and place for the hearing of the same, and a copy of the charges, in writing and verified by oath, together with a notice of the time and place of hearing, shall be served upon the accused at least 10 days before the date fixed for the hearing. When personal service cannot be effected, the board shall cause to be published at least 30 days prior to the date set for the hearing, in a newspaper published in the county in which the accused was last known to practice, a notice to the effect that at a definite time and place a hearing will be held by the board on charges preferred against the person. The board may issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books and records, documentary evidence and materials, or other evidence. The accused shall have the right to be confronted by the person or persons preferring the charges, to cross-examine the witnesses against him or her, to be represented by counsel, and to have the testimony taken down by a stenographer. The expense of counsel and stenographer, either or both, shall be borne by the accused. Witnesses at hearings before the board shall testify under oath and may be sworn by any member of the board. Any person disciplined pursuant to this section may appeal the action to the circuit court, or other court of like jurisdiction, in the county in which the person resides.

(c) Members of the Board of Podiatry or the members of any committee of podiatrists impaneled by the board, making any report, rendering any opinion, supplying any evidence or information, or offering any testimony to the board in connection with a disciplinary investigation or action as authorized in this article shall be immune from suit for any conduct in the course of their official duties with respect to such investigations, actions, or hearings.









Article 7 - Assistants to Physicians.

Section 34-24-290 - Definitions.

For the purposes of this article, the following words and phrases shall have the following meanings:

(1) APPROVED PROGRAM. A program for the education and training of assistants to physicians which has been formally approved in writing by the board.

(2) ASSISTANT TO PHYSICIAN. A person who is a graduate of an approved program, is licensed by the board, and is registered by the board to perform medical services under the supervision of a physician approved by the board to supervise the assistant.

(3) BOARD. The Board of Medical Examiners of the State of Alabama.

(4) LEGEND DRUG. Any drug, medicine, chemical, or poison, bearing on the label the words, "Caution, Federal Law prohibits dispensing without prescription" or similar words indicating that the drug, medicine, chemical, or poison may be sold or dispensed only upon the prescription of a licensed medical practitioner, except that the term legend drug shall not include any drug, substance, or compound which is listed in Schedules I through V of the Alabama Uniform Controlled Substances Act.

(5) PHYSICIAN. A person who is licensed to practice medicine in this state and is approved by the board to supervise assistants to physicians.

(6) PHYSICIAN SUPERVISION. A formal relationship between a licensed assistant to a physician and a licensed physician under which the assistant to the physician is authorized to practice as evidenced by a written job description approved in accordance with this article. Physician supervision requires that there shall be at all times a direct continuing and close supervisory relationship between the assistant to the physician and the physician to whom that assistant is registered. The term supervision does not require direct on-site supervision of the assistant to the physician; however, it does require the professional oversight and direction as may be required by the regulations and guidelines of the Board of Medical Examiners.

(7) PRESCRIBE or PRESCRIBING. The act of issuing a written prescription for a legend drug.

(8) PRESCRIPTION. An order for a legend drug which is written and signed by an assistant to a physician authorized to prescribe and administer the drugs and which is intended to be filled, compounded, or dispensed by a pharmacist.

(9) TRAINEE. A person who is currently enrolled in an approved program in this state.



Section 34-24-291 - Purpose of article.

(a) Shortages of all skilled health personnel, both physicians and others, new scientific and technological developments and new methods of organizing health services have made the question of new uses for allied health personnel the critical issue to be resolved if our supply of health manpower is to be used effectively and productively. In its concern with the growing shortage and geographic maldistribution of health care services in Alabama, the Legislature intends to establish in this article a framework for legal recognition and development of new categories of health manpower - assistants to physicians.

(b) It is also the intent of this article to encourage the more effective utilization of the skills of physicians by enabling them to delegate certain health care tasks to qualified assistants to physicians where such delegation is consistent with the patient's health and welfare.

(c) It is also the intent of this article to encourage and permit the utilization of the assistants to physicians by physicians and to remove existing legal constraints. It is also the purpose of this article to allow for innovative developments of programs for the education of assistants to physicians. And, it is also the purpose of this article to provide for the establishing of a system of approving and regulating physicians and assistants to physicians so that a high quality of service is insured.



Section 34-24-292 - Services performed by trainees and assistants.

(a) Notwithstanding any other provision of law, a licensed assistant to a physician may perform medical services when the services are rendered under the supervision of a licensed physician or physicians approved by the board; except, that no medical services may be performed under this article except under the supervision of an ophthalmologist in the office in which the physician normally actually practices his or her profession and nowhere else in any of the following areas:

(1) The measurement of the powers or range of human vision or the determination of the accommodation and refractive state of the human eye or the scope of its functions in general or the fitting or adaptation of lenses or frames for the aid thereof.

(2) The prescribing or directing the use of or using any optical device in connection with ocular exercises, visual training, or orthoptics.

(3) The prescribing of contact lenses for or the fitting or adaptation of contact lenses to the human eye. Nothing in this section shall preclude the performance of routine visual screening.

(b) In the performance of any medical service contemplated by this article, an assistant to a physician shall be conclusively presumed to be the agent, servant, or employee solely of the licensed physician or physicians under whose supervision he or she performs the service, and no other person, firm, corporation, or other organization shall be held liable or responsible for any act or omission of the assistant arising out of the performance of the medical service.

(c) A licensed assistant to a physician registered to a licensed physician practicing under a job description approved in the manner prescribed by this article may prescribe legend drugs to patients, subject to both of the following conditions:

(1) The drug type, dosage, quantity prescribed, and number of refills shall be authorized in an approved job description signed by the physicians to whom the assistant is registered.

(2) The drug shall be on the formulary approved under the guidelines of the Board of Medical Examiners.

(d) Assistants to physicians may administer any legend drug which they are authorized to prescribe under this section. An assistant to a physician may not initiate a call-in prescription in the name of his or her physician for any drug, whether legend drug or controlled substance, which the assistant is not authorized to prescribe under the job description signed by his or her physician and approved under this section, unless the drug is specifically ordered for the patient by the physician either in writing or by a verbal order which has been reduced to writing and which has been signed by the physician within a time specified in the guidelines of the Board of Medical Examiners.



Section 34-24-293 - Powers and duties of board.

(a) The Board of Medical Examiners shall have and exercise all powers and duties previously granted to it. The board may make specific rules and regulations pertaining to the licensure approval, registration, and regulation of assistants to physicians. The board may also make specific rules and regulations pertaining to approvals, disapprovals, and withdrawing approvals from physicians to utilize assistants to physicians.

(b) The board may recognize, approve, and disapprove new categories and specialties of assistants to physicians as they develop in the delivery of health care.

(c) The board shall issue certificates of approval for programs for the education and training of assistants to physicians which meet board standards.

(d) In developing criteria for program approval, the board shall give consideration to and encourage the utilization of equivalency and proficiency testing and other mechanisms whereby full credit is given to trainees for past education and experience in health fields.

(e) The board shall adopt and publish standards to insure that the programs operate in a manner which does not endanger the health and welfare of patients who receive services within the scope of the program. The board shall review the quality of the curriculum, faculty, and the facilities of the programs and shall issue certificates of approval, and at the other times as it deems necessary to determine that the purposes of this article are being met.

(f) The board shall formulate guidelines for the consideration of applications by a licensed physician or physicians to supervise assistants to physicians. Each application made by a physician or physicians to the board shall include all of the following:

(1) The qualifications, including related experience, possessed by the proposed assistant to a physician.

(2) The professional background and specialty of the physician or physicians.

(3) A description by the physician of his or her, or physicians of their, practice and the way in which the assistant or assistants are to be utilized.

(g) The board shall approve an application by a licensed physician or physicians to supervise an assistant to a physician where the board finds that the proposed assistant is a graduate of an approved program, is licensed by the board, and is fully qualified by reason of experience and education to perform medical services under the supervision of a licensed physician and that the licensed physician or physicians are suitable and competent to exercise such supervision.

(h) The board shall provide for penalties for violation of rules and regulations promulgated by the board, including the revocation or suspension of approval of registration to act as an assistant to a physician and approval of physicians to supervise assistants to physicians.

(i) The board shall prescribe a method by which a candidate for approval, having prior certification, registration, or licensure, may be evaluated and approved. The board shall also prescribe a method by which a candidate for approval may be evaluated and given approval based upon the candidate's past education and work experience.

(j) The board may cooperate and participate in those federal programs affecting or in conjunction with these types of allied health personnel.

(k) For the administration of its duties and power in connection with these new categories of health manpower, the board shall establish a reasonable fee schedule, and receipts from payments of the fees shall be expended by the board in carrying out the purposes of this article.

(l) The board may establish written guidelines which govern the prescription practices of assistants to physicians. The guidelines and any and all additions, deletions, corrections, or changes thereto shall not be considered a rule or regulation requiring publication under the Alabama Administrative Procedure Act. The guidelines shall establish a formulary of legend drugs that may be prescribed by an assistant to physician and establish minimum requirements for review of the prescribing practice of an assistant to a physician by his or her supervising physician.

(m) The board may adopt such other rules and regulations as are reasonably necessary to carry out the intent, purposes, and provisions of this article.



Section 34-24-294 - Injunctive proceedings.

(a) The Board of Medical Examiners may, in the name of the people of the State of Alabama and through the Attorney General of the State of Alabama, or district attorney under the supervision of the Attorney General, apply for an injunction in any court of competent jurisdiction to enjoin any person from committing any act prohibited by the board or by the provisions of this article.

(b) If it is established that any person has been or is committing any act prohibited by the board or by any provision of this article, the court or any judge shall enter a judgment perpetually enjoining the person from further committing the act.

(c) In case of violation of any injunction issued under the provisions of this section, the court or any judge thereof may summarily try and punish the offender for contempt of court.

(d) Such injunctive proceedings shall be in addition to and not in lieu of all penalties and other remedies provided in this article.



Section 34-24-295 - License required.

(a) Any person practicing or offering to practice as an assistant to physician in this state shall be licensed and registered by the board in accordance with this article and the rules of the board.

(b) There shall be no independent unsupervised practice by an assistant to physician who is granted a license to practice as an assistant to physician.



Section 34-24-296 - Practice without license; penalty.

(a) Any person who practices or offers to practice as an assistant to physician in this state without a license and registration issued and approved by the board shall be guilty of a misdemeanor which shall be punishable as provided by law.

(b) Any violation of the regulations duly promulgated by the board shall constitute a misdemeanor and shall be punishable as provided by law.



Section 34-24-297 - Issuance of license - Requirements.

The following constitutes the requirements for the issuance of a license to practice as an assistant to physician:

(1) Provide evidence, satisfactory to the board, of successful completion of a training program accredited by the Committee on Allied Health Education and Accreditation (CAHEA) or the Commission on Accreditation of Allied Health Education Programs (CAAHEP) or their successor agencies.

(2) Provide evidence, satisfactory to the board, of successful completion of the Physician Assistant National Certification Examination (PANCE) as administered by the National Commission on Certification of Physician Assistants (NCCPA) or the National Certifying Examination for Anesthesiologist Assistants (NCEAA) as administered by the National Commission for Certification of Anesthesiologist Assistants (NCCAA).

(3) Submit an application on forms approved by the board in its rules.

(4) Pay in advance to the board the required application fee in an amount established in the rules of the board.

(5) In addition to the above requirements and for the purpose of determining an applicant's suitability for a license to practice as an assistant to physician in this state, each applicant shall submit to a criminal history background check. Each applicant shall submit a complete set of fingerprints to the Board of Medical Examiners. The board shall submit the fingerprints provided by each applicant for a license to practice as an assistant to physician to the Alabama Bureau of Investigation (ABI). The fingerprints shall be forwarded by the ABI to the Federal Bureau of Investigation (FBI) for a national criminal history record check. Costs associated with conducting a criminal history background check shall be borne by the applicant. The Board of Medical Examiners shall keep information received pursuant to this section confidential except that such information received and relied upon in denying the issuance of a license to practice as an assistant to physician in this state may be disclosed as may be necessary to support the denial.



Section 34-24-298 - Issuance of license - Application; approval.

(a) Upon the filing of an application in the proper form, if the board is satisfied that all requirements of the law have been met and that the application should be approved in the interest of public welfare, the board shall issue to the applicant a license to practice as an assistant to physician of a size and design to be determined by the board.

(b) Every license issued by the board shall be dated, shall be numbered in the order of issuance, and shall be signed by the chair of the board or the chair's designee.



Section 34-24-299 - Renewal of license.

A license issued by the board to an assistant to physician must be renewed annually on or before January 1 of each year. Application for annual renewal must be received by the board on or before December 31 and must be accompanied by a fee in an amount established in the regulations of the board.



Section 34-24-300 - Licensing of certified Physician Assistant or Surgeon Assistant.

Notwithstanding any other provision of this article to the contrary, any person who was certified by the board as a physician assistant or surgeon assistant to a licensed physician on December 21, 1994, shall be eligible for the issuance of a license to practice as an assistant to physician in this state. To qualify for a license under this section, an applicant must submit an application for license and the required fee no later than one year after May 6, 1998. After one year from May 6, 1998, an applicant for license must meet all the requirements of Section 34-24-297.



Section 34-24-301 - Temporary licenses.

(a) The board may, in its discretion, grant a temporary license to an applicant who meets the qualifications for licensure as an assistant to physician except that the applicant has not taken the Physician Assistant National Certification Examination (PANCE) or the National Certifying Examination for Anesthesiologist Assistants (NCEAA) for the first time or the applicant has taken the PANCE or the NCEAA for the first time and is awaiting the results. A temporary license is valid:

(1) For one year from the date issued, or

(2) Until the results of an applicant's examination are available, or

(3) Until the board makes a final decision on the applicant's request for licensure as an assistant to physician, whichever comes first.

(b) Assistants to physicians granted a temporary license will not be granted prescriptive privileges, allowed to practice without direct, on-site physician supervision, or allowed to practice in a remote practice site.

(c) The board, in its discretion, may waive the requirements in subsection (b).

(d) An assistant to physician who is granted a temporary license shall not practice or offer to practice in this state unless he or she is registered by the board in accordance with this article and the rules of the board.

(e) There shall be no independent unsupervised practice by an assistant to physician who is granted a temporary license.



Section 34-24-302 - Denial, suspension, revocation, etc., of license; investigation; mental, physical, or laboratory examination; authorization for release of information.

(a) The board may, within its discretion, deny the issuance of a license to any person or, after notice and hearing in accordance with board regulations, shall, within its discretion, suspend, revoke, restrict, or otherwise discipline the license of a person who shall be found guilty on the basis of substantial evidence of any of the following acts or offenses:

(1) Conviction of a felony.

(2) Conviction of any crime or other offense, felony, or misdemeanor, reflecting on the ability of the individual to render patient care in a safe manner.

(3) Conviction of any violation of state or federal laws relating to controlled substances.

(4) Termination, restriction, suspension, revocation, or curtailment of licensure, registration, or certification as an assistant to physician by another state or other licensing jurisdiction on grounds similar to those stated herein.

(5) The denial of a registration, a certification, or a license to practice as an assistant to physician by another state or other licensing jurisdiction.

(6) Being unable to render patient care with reasonable skill and safety by reason of illness, inebriation, addiction to, or excessive use of alcohol, narcotics, chemicals, drugs, or any other substance, or by reason of a mental or physical condition or disability.

(7) Revocation, termination, suspension, or restriction of hospital privileges.

(8) Knowingly submitting or causing to be submitted any false, fraudulent, deceptive, or misleading information to the board in connection with an application for licensure or registration as an assistant to physician.

(9) That the assistant to physician has represented himself or herself or permitted another to represent him or her as a physician.

(10) That the assistant to physician has performed otherwise than at the direction and under the supervision of a physician approved by the board.

(11) That the assistant to physician has been delegated or has performed or attempted to perform tasks and functions beyond his or her competence.

(12) That the assistant to physician has performed or attempted to perform tasks beyond those authorized in the approved job description.

(13) Practicing or permitting another to practice as an assistant to physician without the required license and registration from the board.

(14) Prescribing by an assistant to physician in violation of statutory authority or board rules or guidelines.

(15) Intentional falsification of a certification of compliance with the continuing medical education requirement for assistants to physicians established in the board rules.

(b) As part of any investigation undertaken by the Board of Medical Examiners regarding the denial, suspension, revocation, restriction, or otherwise disciplining of the license of an assistant to physician, the board may require a criminal history background check of the assistant to physician. In such event, the assistant to physician shall submit a complete set of fingerprints to the Board of Medical Examiners. The board shall submit the fingerprints by the assistant to physician to the Alabama Bureau of Investigation (ABI). The fingerprints shall be forwarded by the ABI to the Federal Bureau of Investigation (FBI) for a national criminal history record check. Costs associated with conducting a criminal history background check shall be borne by the assistant to physician. The Board of Medical Examiners shall keep information received pursuant to this section confidential except that such information may be disclosed to the assistant to physician.

(c) When the issue is whether or not an assistant to physician is physically or mentally capable of practicing as an assistant to physician with reasonable skill and safety to patients, then, upon a showing of probable cause to the board that the assistant to physician is not capable of practicing as an assistant to physician with reasonable skill and safety to patients, the board may order and direct the assistant to physician in question to submit to a physical, mental, or laboratory examination or any combination of such examinations to be performed by a physician or osteopath designated by the board. The expense of such examination shall be borne by the assistant to physician who is so examined.

(d) Every assistant to physician licensed to practice as an assistant to physician in the State of Alabama who accepts the privilege of practicing as an assistant to physician in the State of Alabama by actually practicing or by the making and filing of an annual registration to practice as an assistant to physician shall be deemed to have given consent to submit to a mental, physical, or laboratory examination or to any combination of such examinations and to waive all objections to the admissibility of the examining physician's testimony or examination reports on the ground that they constitute privileged doctor-patient communications.

(e) Upon receipt of credible information that an assistant to physician in this state has been evaluated or has received inpatient or outpatient treatment for any physical, psychiatric, or psychological illness or for chemical dependency, drug addiction, or alcohol abuse, the board may order that the assistant to physician execute and deliver to the board an authorization and release form directed to each and every facility or treatment provider authorizing and directing the release to the board of any reports of evaluation, mental or physical, or examination, including psychiatric, psychological, and neuropsychiatric examinations, hospital and treatment provider medical records, reports of laboratory tests for the presence of alcohol or drugs, rehabilitation records, or mental competency evaluations. Any and all expenses incurred in the furnishing of the reports, records, or documents which are the subject of an order issued by the board shall be borne by the assistant to physician who is the subject of the order.

(f) Failure or refusal by the assistant to physician to comply with an order of the board directing the execution and delivery to the board of an authorization and release form as provided in subsection (e) shall constitute grounds for the summary suspension of the assistant to physician's license to practice as an assistant to physician by the board, which suspension shall continue in effect until such time as the assistant to physician complies with the order of the board or the order is withdrawn by the board. The provisions of this subsection supersede any provisions of subsection (d) of Section 41-22-19 of the Alabama Administrative Procedure Act that are in conflict.

(g) All reports, records, and documents released to the board under the provisions of subsection (e) are hereby declared to be privileged and confidential and shall not be public records nor available for court subpoena or for discovery proceedings, but may be used by the board in the course of its investigation and may be introduced as evidence in administrative hearings conducted by the board.

(h) Nothing contained herein shall apply to records made in the regular course of business of an individual; documents or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented or considered during the proceedings of the State Board of Medical Examiners.



Section 34-24-303 - Registration with board; application; denial or termination of registration.

(a) Prior to practicing or offering to practice in this state, a licensed assistant to physician shall be registered by the board to perform medical services under the supervision of a physician approved by the board to supervise the assistant.

(b) Registration shall be accomplished by the submission to the board of an application on forms established in the board rules, payment of the required registration fee in an amount established in the board rules, and the granting of approval pursuant to procedures designated in the board rules.

(c) Registration may be denied or terminated by the board in accordance with grounds and procedures established in the rules of the board.



Section 34-24-304 - Administrative fines for violation of Section 34-24-302, rules or regulations.

In addition to any other penalty authorized by Section 34-24-302, the State Board of Medical Examiners may in its discretion assess administrative fines not to exceed ten thousand dollars ($10,000) for each violation of any of the provisions of Section 34-24-302 or any rule or regulation duly promulgated by the board.



Section 34-24-305 - Payment of fines; refund.

The board shall not renew the license as set forth in Section 34-24-299 of any assistant to physician against whom an administrative fine has been assessed by the board until such fine is paid in full. In the event that the fine is subsequently reduced or set aside on judicial review as provided in the Alabama Administrative Procedure Act, the assistant to physician shall be entitled to a prompt refund of the amount of the fine but shall not be entitled to interest thereon.



Section 34-24-306 - Voluntary restriction on license.

(a) An assistant to physician may surrender his or her license to practice as an assistant to physician or request in writing to the Board of Medical Examiners that a restriction be placed upon his or her license to practice as an assistant to physician within the State of Alabama. The board may accept a surrender or grant such a request for restriction and shall have the authority, if it deems appropriate, to attach such restrictions to the license of the assistant to physician to practice as an assistant to physician within the State of Alabama. Removal of a voluntary restriction on the license of an assistant to physician shall be done only with the approval of the Board of Medical Examiners. If the board accepts the surrender of a license of an assistant to physician, any current registration of the assistant to physician shall be automatically terminated, the license shall be withdrawn, and the assistant to physician shall not be authorized to practice as an assistant to physician within the State of Alabama.

(b) Requests for modification or termination of restrictions on a license or for reinstatement of a revoked or surrendered license to practice as an assistant to physician which are filed with the board within 24 months of the effective date of the restriction, revocation, or surrender may, within the discretion of the board, be dismissed by the board as prematurely filed. A request as described above which is filed with the board more than 24 months following the effective date of the restriction, revocation, or surrender may be granted or may be set for a hearing before the board, and such hearing shall be conducted as a contested case under the Alabama Administrative Procedure Act.

(c) The board shall be without jurisdiction to reinstate the license of an assistant to physician whose license was revoked or voluntarily surrendered if the request for reinstatement is received by the board more than five years after the effective date of the revocation or surrender.






Article 8 - Licensing and Registration of Physicians and Osteopaths.

Division 1 - Medical Licensure Commission.

Section 34-24-310 - Created; composition; appointment of members; terms of office; public members.

(a) There is created the Medical Licensure Commission composed of seven physicians, each of whom shall be either a doctor of medicine or a doctor of osteopathy and be licensed to practice medicine or osteopathy in this state. The members of the commission shall be appointed as follows: Two physicians shall be appointed by the Lieutenant Governor; two physicians shall be appointed by the Speaker of the House of Representatives; and the remaining three physicians shall be appointed by the Governor. Each member of the commission shall be a citizen of this state and the membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The members shall serve a five-year term with no limit as to the number of terms a member can serve. In order to stagger the terms, the initial appointment shall be as follows: The two members appointed by the Lieutenant Governor shall serve a five-year term, the two members appointed by the Speaker shall serve a four-year term, one member appointed by the Governor shall serve a three-year term, one member appointed by the Governor shall serve a two-year term, and one member appointed by the Governor shall serve a one-year term.

(b) Within 30 days following October 1, 1995, the Governor shall appoint one public member to the commission for an initial term of five years and thereafter shall appoint successor public members to serve terms of five years. There shall be no limitation upon the number of terms a public member may serve. The public member shall continue to serve beyond the expiration of his or her current term until a successor has been appointed. No public member shall be a licensee of the commission or hold a professional degree in any health care field or practice as a licensed health care professional. The public member shall be entitled to participate and vote in all matters before the commission.



Section 34-24-311 - General authority.

The above constituted commission shall have the exclusive power and authority to issue, revoke, and reinstate all licenses authorizing the licensee to practice medicine or osteopathy in the State of Alabama. The commission shall have the authority to promulgate such reasonable rules and regulations as it deems proper for implementing and carrying out the provisions of this article. However, prior to exercising its power and authority to issue, revoke, or reinstate licenses, or to promulgate rules and regulations, the Medical Licensure Commission shall receive and consider but not be bound by the recommendation of the State Board of Medical Examiners.



Section 34-24-311.1 - Employment of staff.

The State Board of Medical Examiners may employ such professional, managerial, and clerical staff under such terms, conditions, and personnel policies as the board deems necessary to enable the board to carry out its duties and responsibilities. The policies shall include, but not be limited to, insurance, annual and other leave, vacation, and holiday policies.



Section 34-24-312 - State Board of Medical Examiners to furnish facilities, receive funds, etc.

All personnel and facilities necessary to administer and enforce this article shall be furnished by the State Board of Medical Examiners. All money, funds, fees, charges, and other receipts provided for in this article shall be paid to the State Board of Medical Examiners and used by the board to carry out the provisions of this article.



Section 34-24-313 - Employment of investigators, agents, etc., to assist commission; assistance of prosecuting attorneys; consultants.

(a) The State Board of Medical Examiners may employ investigators, attorneys, agents, and any other employees and assistants or use any other means necessary to aid the commission in bringing about and maintaining a rigid administration and enforcement of this article, and the board may incur reasonable, necessary, and proper expenses for assisting the commission and for implementing this article and all laws regulating the practice of medicine or osteopathy within the State of Alabama. The commission and the board may request assistance from the Attorney General, district attorneys, or other prosecuting attorneys of this state in the various circuits and counties. All prosecuting attorneys throughout the state shall assist the commission or the board, upon request of either, in any action for injunction or any prosecution without charge or additional compensation.

(b) The board may employ consultants to render professional services such as, but not limited to, reviewing medical records and providing expert testimony in contested cases, to aid the board in carrying out its lawful responsibilities of regulating the practice of medicine or osteopathy within the State of Alabama. Consultants shall be compensated for professional services at rates established by the board by regulation. In addition, consultants shall be reimbursed for actual reasonable expenses for travel, lodging, meals, long distance telephone expense, and other expenses reasonably incurred in the performance of the consultant's professional services.

(c) Members of the board may render professional services to the board as consultants and shall be reimbursed for those services and for expenses as provided in paragraph (b) above. No board member shall be reimbursed under this section for any day that the board member receives per diem and mileage reimbursement for attendance at board functions and travel pursuant to Section 34-24-54.



Section 34-24-314 - Authority to acquire and hold real property; sale.

The State Board of Medical Examiners may acquire and hold, in its own name, real property by purchase, gift, or other lawful means, except eminent domain, which real property is used by the board to carry out its responsibilities. The board may also transfer, sell, convey, or cause to be conveyed real property and any improvements thereon, subject to the requirements of this section. In purchasing any real property, the board may expend its own funds, and any obligations created in connection with the purchase of the real property shall solely and exclusively be obligations of the board and shall not create debts, obligations, or liabilities of the State of Alabama. As used in this section, real property shall include land, lots, and all things and interests, including lease hold interests, pertaining thereto, and all other things annexed or attached to the land which would pass to a vendee by conveyance of the land or lot, including mineral and gas and oil interests. All sales or leases made by the board of any real property owned or held by the board shall be subject to the requirements of Article 3, Chapter 15, Title 9. Notwithstanding the foregoing, the proceeds from the sale of real property owned by the board which are distributed pursuant to Section 9-15-83 shall be paid to the board.






Division 2 - Licenses and Registration Generally.

Section 34-24-330 - State Board of Medical Examiners to issue certificate of qualification for each applicant; right of appeal when action unfavorable.

It shall be the duty of the State Board of Medical Examiners to issue a certificate of qualification to the Medical Licensure Commission certifying each applicant for a license who has successfully passed the required examination or whose application for a license or certificate of qualification by reciprocity has been acted upon favorably by the board, or whose application for a certificate of qualification without examination or application for reinstatement of a certificate of qualification has been acted upon favorably by the board. Any applicant whose application either for an initial certificate of qualification or for reinstatement of a certificate of qualification is not acted upon favorably by the board shall have the right of appeal to the commission which shall have the authority to either affirm the board's action or order the board to issue a certificate of qualification to the applicant.



Section 34-24-331 - Application for reciprocity to be certified.

A licensee who seeks to be licensed in another state by reciprocity on the basis of his or her Alabama license shall have his or her application therefor certified by the State Board of Medical Examiners and approved by the Medical Licensure Commission. The fee for this certification shall be $10 and shall be paid to the board.



Section 34-24-332 - Replacement license certificate.

A licensee whose license has been lost or destroyed may make application to the Medical Licensure Commission for a replacement license certificate. Such application shall be accompanied by an affidavit stating the facts concerning the loss or destruction of the license. Any licensee whose name has changed by marriage or court order may surrender his or her license and make application to the Medical Licensure Commission for a replacement certificate. Such application shall be accompanied by legal documentation as required by the Medical Licensure Commission. The fee for any replacement license certificate shall not exceed fifty dollars ($50) and shall be payable to the Medical Licensure Commission.



Section 34-24-333 - Issuance of certificate of qualification; application and issuance of license; issuance of license under Retired Senior Volunteer Program.

(a) When an applicant for a license to practice medicine or osteopathy has complied fully with all requirements of the law regulating the practice of medicine or osteopathy, the board shall issue a certificate of qualification to the commission certifying the qualification of such person, and thereafter such applicant may apply to the commission for a license to practice medicine or osteopathy for which such certificate indicates his or her qualification. If the commission finds that the applicant is of good moral character and has been duly certified by the board, the commission shall issue to such applicant a license, unless it appears to the commission that there is other good and reasonable cause for refusing to issue such license, it being the purpose and intent of this section to give the Medical Licensure Commission overall supervision, discretion, and judgment with respect to the issuance of licenses authorizing the licensee to practice medicine or osteopathy within the State of Alabama.

(b) The commission may, at its discretion, issue a license to practice medicine to an applicant who has been issued a certificate of qualification under the Retired Senior Volunteer Program. A license issued under this section shall contain the following information upon the face of the document: "Issued subject to restrictions under the Retired Senior Volunteer Program." Such license shall be issued by the commission without cost to the applicant. Each license shall state on its face that it is valid for a period of one calendar year and the expiration date. A license issued by the commission under this subsection may be revoked, suspended, restricted, placed on probation, or subjected to other sanctions for the same causes and reasons and in the same manner as provided by law for the disciplining of a physician's license to practice medicine.



Section 34-24-334 - Issuance of license; design, number, fee, etc.

Upon the filing of a certificate of qualification along with an application in proper form, if the commission is satisfied that all requirements of the law have been met, and that such application should be approved in the interest of public welfare, it shall forthwith issue to the applicant a license of a size and artistic design to be determined by the commission.

Every such license issued by the commission shall be dated and be numbered in the order of issuance and shall be signed by the Chairman of the Medical Licensure Commission or his or her designate and by the Chairman of the State Board of Medical Examiners or his or her designate. The fee for such license shall be set by the commission but shall not exceed three hundred dollars ($300).



Section 34-24-335 - Denial of applications; procedure; no refund of fees.

In the event the Medical Licensure Commission determines that the application of any person for a license should be denied, the commission shall promptly upon reaching its decision notify the applicant of its action, and such notice shall contain the reason for the commission's denial of the application. In all cases where an application is denied, any fee which accompanied the application for the license shall not be refunded, and no applicant shall have the right to recover any part of such fee accompanying his or her application for license, the board being empowered to retain all of the fee in order to reimburse the state for expenses incident to an investigation of the applicant and the credentials certified to the commission.



Section 34-24-336 - Continuing medical education.

(a) It shall be the duty of the State Board of Medical Examiners to promote continuing medical education of all physicians and osteopaths licensed by the commission and is empowered to spend a portion of its funds in any manner it deems desirable for carrying out this purpose. The board is specifically empowered to provide funds to any nonprofit corporation for the purpose of conducting continuing medical education programs without being bound by the provisions of any law requiring competitive bidding. Such programs must be open to all licensed physicians and osteopaths without regard to membership in any professional organization.

(b) The board shall adopt a program of continuing medical education for all licensees living in the State of Alabama not later than October 1, 1991. After that date, successful completion of the requirements of the continuing medical education program shall be a requisite for license renewal. Licensees who reside outside of Alabama are exempt from the provisions of this subsection.

(c) Effective January 1, 2003, the board may require all physicians and osteopaths to successfully complete a prescribed course of continuing medical education on a subject or subjects designated by the board. The board may prescribe by regulation a fixed period of time or deadline for completion of the prescribed continuing medical education course or courses. The board may make provision for a physician or osteopath to be excused from this requirement for reasons satisfactory to the board. The Medical Licensure Commission of Alabama may, subject to notice and hearing, within its discretion, indefinitely suspend the license to practice medicine of a physician or osteopath who fails to successfully complete the course or courses of continuing medical education required by this subsection or impose administrative fines or other penalties as authorized by Section 34-24-381.



Section 34-24-337 - Renewal of certificate; reinstatement of license.

(a) Renewal of license. Every person licensed to practice medicine or osteopathy in the State of Alabama shall, on or before December 31 of each succeeding year, apply to the commission for renewal of a certificate of registration which shall be effective during the next calendar year. All new licenses issued by the commission, upon application, shall be registered by the commission at the time of issuance, and a certificate of registration, which shall be effective until and including the following December 31, shall be issued to the licensee. Each renewal application shall be made on a form to be furnished by the commission. The application shall give the name of the applicant in full, his or her address, the date and number of the license issued to the applicant for the practice of medicine or osteopathy, and such other facts as shall tend to identify the applicant for registration as the commission shall deem necessary. Each applicant for registration shall submit with the application payment in an amount to be set by the commission, not to exceed five hundred dollars ($500), as a registration fee.

(b) Late fee. Each applicant for registration submitting a renewal application during the period of time, January 1 through January 31, in addition to the registration fee set forth herein, shall pay to the commission a late fee in an amount to be set by the Medical Licensure Commission not to exceed two hundred dollars ($200).

(c) Grace period. When a licensee fails to renew his or her license on or before December 31, the license shall remain in full force and effect during the period January 1 through January 31.

(d) When any licensee shall fail to register and pay the annual registration fee and late fee on or before January 31, as provided in this section, the license of such person shall automatically become inactive without further notice or hearing and such person shall not be authorized to practice medicine; provided, that any person whose license becomes automatically inactive as provided herein may make application in writing to the commission for the reinstatement of such license, which shall be accompanied by payment of all fees which would have been assessed for past renewal periods and the sum of two hundred fifty dollars ($250) not to exceed a total of eight hundred fifty dollars ($850) for each reinstatement.

In addition to other requirements established by law and for the purpose of determining an applicant's suitability for reinstatement of a license to practice medicine, each applicant shall submit to a criminal history background check. Each applicant shall submit a complete set of fingerprints to the Medical Licensure Commission. The commission shall submit the fingerprints provided by each applicant for reinstatement of a license to practice medicine to the Alabama Bureau of Investigation (ABI). The fingerprints shall be forwarded to the Federal Bureau of Investigation (FBI) for a national criminal history record check. Costs associated with conducting a criminal history background check shall be borne by the applicant. The Medical Licensure Commission shall keep information received pursuant to this section confidential, except that any such information received and relied upon in denying the reinstatement of a license to practice medicine in this state may be disclosed as necessary to support the denial.

Reinstatement of the license shall be accomplished in accordance with subsections (e) to (j), inclusive, of this section.

(e) Within five days after receipt of the written application for reinstatement, the fees as provided above, fingerprints, and related information, the commission shall notify the Board of Medical Examiners that the applicant has applied for reinstatement and shall furnish the board with a copy of the application for reinstatement. Within 60 days from the receipt of the application for reinstatement by the commission, the board may file with the commission a notice which shall be termed a "NOTICE OF INTENT TO CONTEST REINSTATEMENT." The contents of the notice shall be sufficient to inform the commission that the board has probable cause to believe that grounds exist for the denial of the application for reinstatement and informing the commission that a hearing is requested before the commission prior to the reinstatement of the license of the applicant. A copy of the NOTICE OF INTENT TO CONTEST REINSTATEMENT shall be sent by the commission to the applicant by certified mail return receipt.

(f) After 60 days from the date that the commission receives the application for reinstatement if the board has not filed a NOTICE OF INTENT TO CONTEST REINSTATEMENT, or at any time that the board notifies the commission in writing that it has determined not to file a NOTICE OF INTENT TO CONTEST REINSTATEMENT or that it has determined to withdraw a NOTICE OF INTENT TO CONTEST REINSTATEMENT previously filed, then the commission shall reinstate the license of the applicant.

(g) Within 30 days after the filing of a NOTICE OF INTENT TO CONTEST REINSTATEMENT, the board shall file with the commission a written complaint which shall be served upon the applicant and set down for hearing by the commission in the manner prescribed in subsection (e) of Section 34-24-361.

(h) The commission may deny reinstatement of a license upon a finding that the applicant has committed any of the acts or offenses set forth in Sections 34-24-360, 34-24-57, 16-47-128, or any other provision of law establishing grounds for the revocation, suspension, or discipline of a license to practice medicine. In addition, the commission may reinstate the license and impose any penalty, restriction, or condition of probation provided for in subsection (h) of Section 34-24-361 and Section 34-24-381 as the commission deems necessary to protect the public health and the patients of the applicant. If, at the conclusion of the hearing, the commission determines that no violation has occurred, the license of the applicant shall be reinstated.

(i) All hearings and appeals under this section shall be governed by Sections 34-24-310 to 34-24-384, inclusive, and the Alabama Administrative Procedure Act, Section 41-22-1, et seq.

(j) When a license to practice medicine becomes inactive under subsection (d) of this section for nonpayment of the annual registration fee, the commission shall not be deprived of jurisdiction to hear and adjudicate written complaints filed by the Board of Medical Examiners under subsection (e) of Section 34-24-361 and subsection (g) of this section. In all cases where an application for reinstatement is denied, the fees which accompany the application for reinstatement shall not be refunded and no applicant shall have the right to recover any part of such fees, the board being empowered to retain all of the fees in order to reimburse the state of expenses incident to the investigation of the applicant and the conduct of hearings as provided in this section.



Section 34-24-338 - Certificate of registration - Contents; change of address.

Upon due application therefor, by a licensee of the Medical Licensure Commission, and upon the payment of fees required to be paid by this article, the commission shall issue to such applicant a certificate of registration signed by the executive officer of the commission, which certificate shall recite that such person is duly registered for the year specified.

Such certificate of registration shall contain the name of the person to whom it is issued, the address of the person, the date and number of the license and such other information as the commission shall deem advisable.

If any registrant shall change his address during the year for which any certificate of registration shall have been issued by the commission, such registrant shall, within 15 days thereafter, notify the commission of such change, whereupon the commission shall issue to such registrant without additional fee, a duplicate registration certificate for such new location.



Section 34-24-339 - Certificate of registration - Not required for retired persons.

Any person licensed to practice medicine or osteopathy in this state, who is retired or may hereafter retire from such practice, shall not be required to register as required by this article; provided, that such person shall file with the commission an affidavit on a form to be furnished by the commission, and such affidavit shall state the date on which the person retired from such practice and such other facts as shall tend to verify such retirement as the commission shall deem necessary; provided, that if such person thereafter reengages in the practice of medicine or osteopathy such person shall register with the Medical Licensure Commission as provided by this article.



Section 34-24-340 - Collection of fees.

(a) Fees for the issuance of licenses to practice medicine or osteopathy and registration fees shall be collected and kept by the State Board of Medical Examiners which shall furnish all employees and facilities utilized by the commission. The State Board of Medical Examiners shall continue to collect fees for examination, certificates of qualification, and such other fees as are authorized by law or this article.

(b) Fees for physicians participating in a collaborative practice with a certified registered nurse practitioner or a certified nurse midwife shall be collected and kept by the State Board of Medical Examiners. The fee for a physician participating in a collaborative practice shall be set by the State Board of Medical Examiners, in an amount not to exceed two hundred dollars ($200).



Section 34-24-341 - Commission to commence actions where persons practicing without license; court jurisdiction; issuance of injunctions.

The Medical Licensure Commission, in addition to the powers and duties expressed in this article with respect to the denial of a license, denial of a certificate of registration, and suspension or revocation of a license, is empowered to commence and maintain in its own name in any circuit court having jurisdiction of any person within this state, who is practicing without a license or to whom a license has been denied, or to whom a certificate of registration has been denied or whose license has been suspended or revoked by action of the commission, an action in the nature of quo warranto as provided for in Section 6-6-590 et seq., as the same is now or may hereafter be amended, to order such person to cease and desist from continuing to practice medicine or osteopathy within the State of Alabama, and jurisdiction is conferred upon the circuit courts of this state to hear and determine all such cases. The commission may commence and maintain such action without the filing of a bond or security and without the order or direction of a circuit judge. Nothing in this section shall be construed as conferring criminal jurisdiction upon any court not now possessing such criminal jurisdiction, nor shall such court, as an incident to the action in the nature of quo warranto herein authorized, have the power to assess the criminal penalties herein set out. An injunction shall be issued upon proof that the person is now or has in the past engaged in the unlawful practice of medicine or osteopathy without requiring proof of actual damage sustained by any person. If such injunction is issued, the injunction shall not relieve any person, corporation, or association, nor the officers or directors thereof, from criminal prosecution for the unlawful practice of medicine or osteopathy.



Section 34-24-342 - Construction of article; commission to have exclusive power over licenses; licenses to be filed with county probate judge.

No provision of this article shall be construed as repealing any other law with reference to the requirements regulating the practice of medicine or osteopathy except insofar as the same may conflict with the provisions of this article. It is the purpose of this article to vest exclusively in the Medical Licensure Commission the power to issue, revoke, and reinstate all licenses to practice medicine or osteopathy.

Any person who receives a license to practice medicine or osteopathy shall, within 10 days after locating in a county, file the license in the office of the judge of probate of such county for records; and, should the practitioner remove his or her residence to another county, he or she shall within that time have his or her license recorded in that county.



Section 34-24-343 - Penalty for violations of article.

Any person who shall practice medicine or osteopathy without first having complied with all the provisions of this article, and any person who shall violate any of the provisions of this article, shall be guilty of a Class C felony and shall be subject to the punishment prescribed for a Class C felony. Each day such person shall practice medicine or osteopathy without meeting all the requirements of all laws now in force and of this article shall constitute a separate offense; and any person filing or attempting to file, as his or her own, a diploma or license of another or a forged affidavit of identification shall be guilty of a felony and shall be subject to the punishment prescribed for forgery in the second degree.



Section 34-24-344 - Limited waiver of licensing requirements for certain athletic team physicians.

(a) Subject to subsection (b), the licensing requirements of this chapter do not apply to any person who holds a current unrestricted license to practice medicine or osteopathy in another state when the person, pursuant to a written agreement with an athletic team located in that state provides medical services to any member of the official traveling party.

(b) In providing medical services pursuant to subsection (a), the person may not provide medical services at a health care facility including, but not limited to, a hospital, an ambulatory surgical facility, or any other facility in which medical care, diagnosis, or treatment is provided on an inpatient or outpatient basis.






Division 3 - Suspension or Revocation of Licenses.

Section 34-24-360 - Restrictions, etc., on license; grounds.

The Medical Licensure Commission shall have the power and duty to suspend, revoke, or restrict any license to practice medicine or osteopathy in the State of Alabama or place on probation or fine any licensee whenever the licensee shall be found guilty on the basis of substantial evidence of any of the following acts or offenses:

(1) Fraud in applying for or procuring a certificate of qualification to practice medicine or osteopathy or a license to practice medicine or osteopathy in the State of Alabama.

(2) Unprofessional conduct as defined herein or in the rules and regulations promulgated by the commission.

(3) Practicing medicine or osteopathy in such a manner as to endanger the health of the patients of the practitioner.

(4) Conviction of a felony; a copy of the record of conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence.

(5) Conviction of any crime or offense which reflects the inability of the practitioner to practice medicine or osteopathy with due regard for the health or safety of his or her patients; a copy of the record of conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence.

(6) Conviction for any violation of a federal or state law relating to controlled substances; a copy of the record of conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence.

(7) Use of any untruthful or deceptive or improbable statements concerning the licensee's qualifications or the effects or results of his or her proposed treatment.

(8) Distribution by prescribing, dispensing, furnishing, or supplying of controlled substances to any person or patient for any reason other than a legitimate medical purpose.

(9) Gross malpractice or repeated malpractice or gross negligence in the practice of medicine or osteopathy.

(10) Division of fees or agreement to split or divide the fees received for professional services with any person for bringing or referring a patient.

(11) Performance of unnecessary diagnostic tests or medical or surgical services.

(12) Charging fees determined by the commission to be grossly excessive or intentionally filing or causing to be filed false or fraudulent claims, as defined by the commission, for medical or surgical services to any private or government third party payor having a legal or contractual obligation to pay such claims on behalf of a patient.

(13) Aiding or abetting the practice of medicine by any person not licensed by the commission.

(14) Conviction of fraud in filing Medicare or Medicaid claims or conviction of fraud in filing claims to any third party payor; a copy of the record of conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence.

(15) Any disciplinary action taken by another state against a licensee to practice medicine or osteopathy, based upon acts by the licensee similar to acts described in this section; a certified copy of the record of the disciplinary action of the state making such an action is conclusive evidence thereof.

(16) Refusal to appear before the State Board of Medical Examiners after having been formally requested to do so in writing by the executive director of the board.

(17) Making any fraudulent or untrue statement to the commission or to the State Board of Medical Examiners.

(18) The termination, revocation, probation, restriction, denial, failure to renew, suspension, reduction, or resignation of staff privileges of a licensee by a hospital in this or any other state when such action is related to negligence or incompetence in the practice of medicine, moral turpitude, sexual misconduct, abusive or disruptive behavior, or drug or alcohol abuse.

(19)a. Being unable to practice medicine or osteopathy with reasonable skill and safety to patients by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or any other substance, or as a result of any mental or physical condition.

b. When the issue is whether or not a doctor is physically or mentally capable of practicing medicine or osteopathy with reasonable skill and safety to patients, then, upon a showing of probable cause to the board or commission that the doctor is not capable of practicing medicine or osteopathy with reasonable skill and safety to patients, the board or commission may order and direct the doctor in question to submit to either a physical, mental, or laboratory examination or any combination of such examinations to be performed by a physician or osteopath designated by the board. The expense of such examination shall be borne by the physician or osteopath who is so examined.

c. Every physician licensed to practice medicine or osteopathy in the State of Alabama who accepts the privilege of practicing medicine or osteopathy in the State of Alabama by actually practicing or by the making and filing of an annual registration to practice medicine shall be deemed to have given his or her consent to submit to a mental, physical, or laboratory examination or to any combination of such examinations and to waive all objections to the admissibility of the examining physician's testimony or examination reports on the ground that they constitute privileged doctor-patient communications.

d. Upon receipt of credible information that a physician or osteopath in this state has been evaluated or has received inpatient or outpatient treatment for any physical, psychiatric, or psychological illness or for chemical dependency, drug addiction, or alcohol abuse the board may order that the physician execute and deliver to the board an authorization and release form directed to each and every facility or treatment provider authorizing and directing the release to the board of any reports of evaluation, mental or physical, or examination, including psychiatric, psychological, and neuropsychiatric examinations, hospital and treatment provider medical records, reports of laboratory tests for the presence of alcohol or drugs, rehabilitation records or mental competency evaluations. Any and all expenses incurred in the furnishing of the reports, records, or documents which are the subject of an order issued by the board shall be borne by the physician or osteopath who is the subject of the order.

e. Failure or refusal by the physician or osteopath to comply with an order of the board directing the execution and delivery to the board of an authorization and release form as provided in paragraph d. above shall constitute grounds for the summary suspension of the physician's or osteopath's license to practice medicine by the Medical Licensure Commission, which suspension shall continue in effect until such time as the physician or osteopath complies with the order of the board or the order is withdrawn by the board or the order is terminated by the Medical Licensure Commission after a hearing. The provisions of this subsection supersede any provisions of subsection (d) of Section 41-22-19 of the Alabama Administrative Procedure Act that are in conflict.

f. All reports, records, and documents released to the board under the provisions of paragraph d. above are hereby declared to be privileged and confidential and shall not be public records nor available for court subpoena or for discovery proceedings but may be used by the board in the course of its investigations and may be introduced as evidence in administrative hearings conducted by the board or by the Medical Licensure Commission.

Nothing contained herein shall apply to records made in the regular course of business of an individual; documents or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented or considered during the proceedings of the State Board of Medical Examiners or the Medical Licensure Commission.

g. A physician or osteopath whose license to practice medicine has been suspended by the Medical Licensure Commission under the authority of paragraph e. above may obtain judicial review in accordance with Sections 41-22-20 and 34-24-367.

(20)a. Being unable to practice medicine or osteopathy with reasonable skill and safety to patients by reason of a demonstrated lack of basic medical knowledge or clinical competency.

b. When the issue is whether or not a physician or osteopath has demonstrated a lack of basic medical knowledge or clinical competency then, upon a showing of probable cause to the board that the physician or osteopath is not presently capable of practicing medicine or osteopathy with reasonable skill and safety to patients, the board may order and direct that the physician or osteopath in question submit to a test of medical knowledge as designated by the board or to an evaluation of clinical competency by such means as directed by the board or to any combination of such examinations or evaluations, to be performed by or under the direction of a testing, evaluation, or examination facility or provider approved by the board. The expense of such examinations and evaluations shall be borne by the physician or osteopath who is examined or evaluated.

c. Failure or refusal by a physician or osteopath to comply with an order of the board issued pursuant to paragraph b. above shall constitute grounds for the summary suspension of the physician's or osteopath's license to practice medicine by the Medical Licensure Commission, which suspension shall continue in effect until such time as the physician or osteopath complies with the order of the board or the order is withdrawn by the board or the order is terminated by the Medical Licensure Commission after a hearing. The provisions of this subsection supersede any provisions of subsection (d) of Section 41-22-19 of the Alabama Administrative Procedure Act that are in conflict.

d. A physician or osteopath whose license to practice medicine has been summarily suspended by the Medical Licensure Commission under the authority of paragraph c. above may obtain judicial review in accordance with Sections 41-22-20 and 34-24-367.

e. In the event that an examination or evaluation ordered by the board under the authority of paragraph b. above demonstrates that the physician or osteopath lacks basic medical knowledge or clinical training sufficient to engage in the practice of medicine with reasonable skill and safety to patients, then the board may order that a restriction be placed upon the certificate of qualification and license to practice medicine of the physician or osteopath which restriction may require:

1. The medical practice of the physician or osteopath in question be limited or restricted in a manner consistent with the findings of the examination or evaluation.

2. That the physician or osteopath successfully complete a course or courses of remedial education or clinical training as directed by the board.

3. That the physician or osteopath successfully pass or complete an examination of basic medical knowledge or clinical competency as designated by the board.

4. Any combination of the foregoing.

The expense of any of the examinations, evaluations, and educational or training courses which are the subject of a restriction imposed by the board on the certificate of qualification and license to practice medicine shall be borne by the physician or osteopath in question. A physician or osteopath whose certificate of qualification and license to practice medicine has been restricted by the board under the authority of this section may request a hearing before the Medical Licensure Commission of Alabama. At such hearing it shall be the burden of the board to demonstrate to the reasonable satisfaction of the commission that the restriction or restrictions are consistent with the findings of the examination or evaluation ordered by the board. All hearings before the Medical Licensure Commission shall be conducted on an expedited basis and any restricting or restrictions shall not be stayed by the commission during the pendency of the hearing. The Medical Licensure Commission may consider, in any hearing resulting from a decision of the board to impose a restriction or restrictions on the certificate of qualification and license to practice medicine of the physician or osteopath in question, the results of all examinations or evaluations of basic medical knowledge or clinical competency upon which the board relied and such other evidence as the commission deems relevant to the issues presented. In rendering a decision, the Medical Licensure Commission is authorized to affirm the restriction or restrictions, modify the restriction or restrictions, or order the removal of the restriction or restrictions imposed by the board.

f. A physician or osteopath adversely affected by a decision of the Medical Licensure Commission resulting from a hearing under the preceding paragraph e. may obtain judicial review in accordance with Sections 41-22-20 and 34-24-367.

g. The Medical Licensure Commission may, within its discretion, revoke or suspend the license to practice medicine of a physician or osteopath who fails to abide by or violates a restriction imposed by the board on the certificate of qualification and license to practice medicine of the physician or osteopath in question, or may impose administrative fines or other penalties as authorized by Section 34-24-361 and Section 34-24-381.

(21) Excessive prescribing, dispensing, furnishing, or supplying of a Schedule II controlled substance. A physician or osteopath violates this subdivision if he or she prescribes, orders, dispenses, administers, supplies, or otherwise distributes any Schedule II amphetamine or Schedule II amphetamine like anorectic drug or Schedule II sympathomimetic amine drug or compound thereof, or any salt, compound, isomer, derivative, or preparation of the foregoing which are chemically equivalent thereto, or other nonnarcotic Schedule II stimulant drug, which drugs or compounds are classified under Schedule II of the Alabama Uniform Controlled Substances Act, Section 20-2-24, to any person except for the therapeutic treatment of:

a. Narcolepsy.

b. Hyperkinesis.

c. Brain dysfunction of sufficiently specific diagnosis, or etiology which clearly indicates the need for these substances in treatment or control.

d. Epilepsy.

e. Differential psychiatric evaluation of clinically significant depression; provided however, that such treatment shall not extend beyond a period of 30 days unless the patient is referred to a licensed practitioner specializing in the treatment of depression.

f.1. Clinically significant depression shown to be refractory to other therapeutic modalities; provided however, that such treatment shall not extend beyond a period of 30 days unless the patient is referred to a licensed practitioner specializing in the treatment of depression; or for the clinical investigation of the effects of such drugs or compounds in which case an investigative protocol must be submitted to and reviewed and approved by the State Board of Medical Examiners before the investigation has begun.

2. A physician prescribing, ordering, or otherwise distributing the controlled substances listed above in the manner permitted by this subdivision shall maintain a complete record which must include documentation of the diagnosis and reason for prescribing, the name, dose, strength, and quantity of the drug, and the date prescribed or distributed. The records required under this subparagraph shall be made available for inspection by the certifying board or its authorized representative upon request. Those Schedule II stimulant drugs enumerated above shall not be dispensed or prescribed for the treatment or control of exogenous obesity.

(22) Failure to maintain for a patient a medical record which meets the minimum standards stated in the rules and regulations promulgated by the commission.

(23) Failure to comply with any rule of the Board of Medical Examiners or Medical Licensure Commission.



Section 34-24-360.1 - Authority to implement Section 34-24-360.

The certifying boards under the Alabama Uniform Controlled Substances Act, the State Board of Medical Examiners and the Medical Licensure Commission are each authorized to promulgate such rules and regulations as may be required to implement the provisions of Section 34-24-360.



Section 34-24-361 - Investigations; reporting offenses; proceedings and actions; privileged information.

(a)(1) The State Board of Medical Examiners on its own motion may investigate any evidence which appears to show that a physician or osteopath holding a certificate of qualification to practice medicine or osteopathy in the State of Alabama is or may be guilty of any of the acts, offenses, or conditions set out in Section 34-24-360. As part of its investigation, the board may require a criminal history background check of the physician or osteopath. In such event, the physician or osteopath shall submit a complete set of fingerprints to the State Board of Medical Examiners. The board shall submit the fingerprints provided by the physician or osteopath to the Alabama Bureau of Investigation (ABI). The fingerprints shall be forwarded by the ABI to the Federal Bureau of Investigation (FBI) for a national criminal history record check. Costs associated with conducting a criminal history background check shall be borne by the physician or osteopath. The State Board of Medical Examiners shall keep information received pursuant to this section confidential, except that such information received and relied upon in an investigation by the board may be disclosed to the physician or osteopath.

(2) The board may, within its discretion and for cause, order and direct that a physician or osteopath successfully complete a course or courses of continuing medical education on subjects related to the findings of the investigation of the board. The course or courses of continuing medical education ordered by the board may not exceed 50 credit hours of instruction within the calendar year in which the order is entered. Failure or refusal to comply with the order or directive of the board entered pursuant to this subdivision shall constitute grounds, after notice and a hearing, for the suspension of the license to practice medicine of the physician or osteopath in question by the Medical Licensure Commission which shall continue in effect until such time the physician or osteopath has complied with the order or directive or the board has rescinded or withdrawn the order or directive.

(b) Any physician or osteopath holding a certificate of qualification to practice medicine or osteopathy in the State of Alabama shall and is hereby required to, and any other person may, report to the board or the commission any information such physician, osteopath, or other person may have which appears to show that any physician or osteopath holding a certificate of qualification to practice medicine or osteopathy in the State of Alabama may be guilty of any of the acts, offenses, or conditions set out in Section 34-24-360, and any physician, osteopath, or other person who in good faith makes such a report to the board or to the commission shall not be liable to any person for any statement or opinion made in such report.

(c) If in the opinion of the board it appears that such information provided to it under the provisions of this section may be true, the board may request a formal interview with the physician or osteopath.

(d) If the physician or osteopath invited to a formal interview before the board refuses to appear for such interview, the commission shall have grounds to suspend or revoke the certificate of qualification of such physician or osteopath.

(e) Any proceeding for suspension or revocation of a license to practice medicine or osteopathy in the State of Alabama shall be conducted in accord with the following procedures:

(1) A written administrative complaint signed by any member of the State Board of Medical Examiners, any duly licensed physician or osteopath, the executive officers of the commission, or any other person shall be filed with the Medical Licensure Commission.

(2) The executive officer of the commission shall set a date for the hearing of the administrative complaint, shall notify the physician or osteopath against whom the administrative complaint was filed of the time and place of the hearing, and shall forward to such physician or osteopath a copy of the administrative complaint filed against him or her.

(3) Such notice shall be served upon the physician or osteopath against whom the complaint was filed at least 20 days prior to the hearing date.

(4) The notice may be served by any sheriff of the State of Alabama or by any person designated by the executive officer of the commission, and if served by a person designated by the executive officer, the return of service shall be sworn to by that person before some officer authorized to administer oaths.

(5) If the physician or osteopath against whom a complaint has been filed is out of the state, or evades service, or cannot be served in person, then the service shall be made by mailing a copy of the complaint and of the notice to that person at his or her last known post office address in this state, and the return shall show that service has been made in this manner.

(6) The investigation shall be held with as little publicity as practicable, consistent with a fair and impartial hearing.

(7) At the hearing, the physician or osteopath against whom the complaint has been filed shall have the right to be represented by counsel and shall have the right to call any witnesses germane to the issues under consideration.

(8) The administrative complaint may be amended without leave of the commission at any time more than 45 days before the first setting of the case for hearing. Thereafter, the commission may permit the administrative complaint to be amended but no amendments shall be permitted that are not germane to the acts, offenses, or conditions originally charged or that materially alters the nature of any act, offense, or condition charged; provided, however, that amendments to conform to the evidence may be allowed in conformance with Rule 15(b), Alabama Rules of Civil Procedure.

(9) The commission shall have the right to determine all questions as to the sufficiency of the complaint, as to procedure, and as to the admissibility and weight of evidence.

(10) If a person whose qualifications are under consideration absents himself or herself, or does not appear after having been given the required notice, the hearing may proceed in his or her absence.

(f) The commission shall, temporarily, suspend the license of a physician or osteopath without a hearing simultaneously with the institution of proceedings for a hearing provided under this section on the request of the State Board of Medical Examiners if the board finds that evidence in its possession indicates that the physician's or osteopath's continuation in practice may constitute an immediate danger to his or her patients or to the public. The commission may meet by telephone conference call to act upon any such request.

(g) A physician or osteopath may surrender his or her certificate of qualification or request in writing to the State Board of Medical Examiners that a restriction be placed upon his or her certificate of qualification to practice medicine or osteopathy. The board may accept a surrender or grant such a request for restriction and shall have the authority, if it deems appropriate, to attach such restrictions to the certificate of qualification of the physician or osteopath to practice medicine or osteopathy within the State of Alabama. Removal of a voluntary restriction on a certificate of qualification shall be done only with the approval of the State Board of Medical Examiners. If the board accepts the surrender of a certificate of qualification, it shall notify the commission and the commission shall withdraw the physician's or osteopath's license to practice medicine or osteopathy in the State of Alabama. If the board attaches restrictions to a physician's or osteopath's certificate of qualification, it shall notify the commission of the restrictions and the commission shall also place the restrictions on the physician's or osteopath's license to practice medicine or osteopathy in the State of Alabama. If the board denies a request by an applicant for reinstatement of his or her certificate of qualification or for removal of a voluntary restriction, the applicant shall have the right of appeal to the commission which has the authority to either affirm the board's action or order the board to modify its action as the commission deems appropriate. Applications requesting reinstatement of a certificate of qualification filed with the Board of Medical Examiners within 24 months of the effective date of the applicant's voluntary surrender of the certificate of qualification may be dismissed by the board as prematurely filed. An application as described above which is filed with the board more than 24 months following the effective date of the voluntary surrender may be granted or may be set for a hearing before the board. The hearing shall be conducted as a contested case under the Alabama Administrative Procedure Act. The Board of Medical Examiners shall be without jurisdiction to reinstate the certificate of qualification of a physician or osteopath whose certificate of qualification was voluntarily surrendered while under investigation or during the pendency of the administrative hearing if the application for reinstatement of the certificate of qualification is received by the board more than five years after the effective date of the surrender of the certificate of qualification. In the event the Medical Licensure Commission is without jurisdiction to reinstate a license to practice medicine or osteopathy or the Board of Medical Examiners is without jurisdiction to reinstate the certificate of qualification, any existing, corresponding certificate of qualification of any licensee over whom the commission or board has lost the aforementioned jurisdiction, shall become null and void.

(h) Subsequent to the holding of a hearing and the taking of evidence by the commission as provided for in this section, the commission shall request and consider but not be bound by a recommendation from the State Board of Medical Examiners. After receipt of the board's recommendation, if the commission finds that a physician or osteopath is guilty of any of the acts, offenses, or conditions enumerated in Section 34-24-360, the commission may take any of the following actions or any combinations of the following actions:

(1) Enter a judgment and impose a penalty.

(2) Suspend imposition of judgment and penalty.

(3) Order that the respondent physician or osteopath pay to the board such costs, fees, and expenses as the commission shall deem appropriate.

(4) Impose judgment and penalty, but suspend enforcement thereof by placing the physician or osteopath on probation, which probation shall be revocable if the commission finds the conditions of the probation order are not followed by the physician or osteopath.

(5) As a condition of probation the commission may require the physician or osteopath to submit to care, counseling, or treatment by physicians designated by the commission. The expense of such care, counseling, or treatment shall be borne by the physician or osteopath on probation.

(6) If a license to practice medicine or osteopathy is suspended, revoked, or a licensee placed on probation, the commission may order, as a condition for lifting the suspension or reinstating the license, or as a condition of probation, that the licensee, at his or her own expense, be evaluated or tested for mental or physical impairment, drug or alcohol impairment, medical competence, sexual misconduct or addiction, or behavioral problems. The results of such evaluation or testing may be considered by the commission in making any further or additional orders or rulings with regard to such physician's or osteopath's license.

(7) The commission may at any time modify the conditions of the probation and may include among them any reasonable condition for the purpose of the protection of the public or for the purpose of the rehabilitation of the probationer or both.

(8) If a license to practice medicine or osteopathy in the State of Alabama is suspended, the holder of the license shall not practice during the term of suspension.

(9) Applications for reinstatement of a license to practice medicine or osteopathy which have been revoked or suspended by the commission and applications for modification or termination of probation or removal or modification of restrictions concerning a license to practice medicine or osteopathy filed with the commission within 24 months from the effective date of the commission's order may, within the discretion of the commission, be dismissed by the commission as prematurely filed, subject to the right of the applicant to refile the application at a later date. An application as described above which is filed with the commission more than 24 months following the effective date of the commission's order may be granted, or may be set for a hearing before the commission, and such hearing shall be conducted as a contested case under the Alabama Administrative Procedure Act. The Medical Licensure Commission shall be without jurisdiction to reinstate the license to practice medicine or osteopathy of a physician or osteopath whose license was revoked by the commission or voluntarily surrendered while under investigation or during the pendency of an administrative hearing if the application for reinstatement is received more than five years after the effective date of the revocation or surrender of the license.

(i) Complaints submitted for hearing before the Medical Licensure Commission under this section or before the State Board of Medical Examiners or testimony with respect thereto shall be absolutely privileged and no lawsuit predicated thereon may be instituted. Members of the State Board of Medical Examiners, the Medical Licensure Commission, any agent, employee, consultant, or attorney of the board or the commission, the members of any committee of physicians impaneled by the board or the commission, any person making any report or rendering any opinion or supplying any evidence or information or offering any testimony to the board or to the commission in connection with an investigation or hearing conducted by the board or the commission as authorized in this article shall be immune from suit for any conduct in the course of their official duties with respect to such investigations or hearings.



Section 34-24-361.1 - Hearings closed; confidentiality of certain records.

All hearings conducted by the commission shall be closed. The record in such hearings, including witness testimony, exhibits, and pleadings, shall be confidential, shall not be public record, and shall not be available for court subpoena or for discovery proceedings. All administrative complaints, orders to show cause, notices of hearings, and statements of charges, and all amendments thereto, and all orders of the commission which are dispositive of the issues raised thereby, shall be public record.

Nothing contained herein shall apply to records made in the regular course of business of an individual; documents or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented or considered during the proceedings of the State Board of Medical Examiners or the Medical Licensure Commission.



Section 34-24-362 - Unlawful to practice when license suspended or revoked; reissue of license.

Whenever a license to practice medicine or osteopathy in the State of Alabama has been suspended or revoked, it shall be unlawful for the person whose license has been so suspended or revoked to practice his or her profession in this state, but the commission may issue in behalf of such person, either with or without reexamination, a new license whenever it deems such course safe and just. Prior to such decision to reissue a license, the commission shall request and consider but not be bound by the recommendation of the State Board of Medical Examiners.



Section 34-24-363 - Witnesses - How subpoenaed and sworn; failure to comply.

(a) To any such hearing witnesses may be subpoenaed by the commission on its own motion, or on the demand of either side by subpoena signed by the chairman of the commission, or by the executive officer of the commission, and such subpoenas may be served by any sheriff of the State of Alabama, or by the executive officer of the commission or by any person designated by the executive officer; and, if served by anyone other than a sheriff, the return of service shall be sworn to by the person before some officer authorized to administer oaths. Witnesses may be sworn by the chairman or by the person discharging the duties of the chairman. Similar subpoenas may be issued directing the production of books, papers, or documents at the hearing.

(b) In conducting its investigations, the State Board of Medical Examiners shall have the authority to subpoena witnesses and command the production at any of its meetings of such books, documents, records, and papers as it deems pertinent to any matter under investigation. The board, by order of its chairman or executive director, may require any person to produce within this state, at such reasonable time and place as it may designate, any books, documents, records, or papers kept in any office or place without or within this state, or certified copies thereof, whenever the production thereof is reasonably required and pertinent to any matter under investigation before the board, in order that an examination thereof may be made by the board, or by any person employed by the board.

(c) In case of failure or refusal on the part of any person to comply with any subpoena, or on the refusal of any witness to testify or answer as to any matter regarding which he or she may lawfully be interrogated, any circuit court in this state, or any judge thereof, on application of the board or its executive director, may issue an attachment for such person and compel him or her to comply with such order, or to attend before the board and produce such documents and give his or her testimony upon such matters as may be lawfully required, and the court or judge shall have the power to punish for contempt as in cases of disobedience of a like order or subpoena issued by or from such court, or a refusal to testify therein.



Section 34-24-364 - Witnesses - Per diem and travel expense.

Any witness attending any such hearing or investigation shall immediately upon his or her discharge as a witness be paid by the party requesting the subpoena an amount not to exceed the per diem expense allowed to Alabama state employees for in-state travel and the actual cost of his or her transportation to and from the place of the hearing; not to exceed the mileage rate allowed to Alabama state employees for in-state travel.



Section 34-24-365 - Witnesses - Depositions.

The commission, board or, with the consent of the commission, any party to any proceeding before the commission, may cause depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for depositions in civil actions in circuit courts, such depositions to be taken on a commission to be issued by the executive officer of the commission or by the executive director of the board and made returnable to either the commission or the board.



Section 34-24-366 - Vote necessary for suspension or revocation; hearing panels.

The commission shall not order the suspension or revocation of a license unless at least five members of the commission are present and a majority of those present vote for such suspension or revocation. However, the commission may appoint hearing panels consisting of no fewer than three commission members. The public member of the commission may be, but shall not be required to be, a member of each such hearing panel. Such hearing panels are authorized to conduct hearings in contested cases in the same manner as the full commission is authorized to conduct hearings. At the conclusion of each hearing conducted by a hearing panel, such hearing panel shall prepare an order which shall be presented to the full commission for ratification and, if ratified by the commission, such order shall be the order of the commission. It shall not be necessary for the members of the commission not on the hearing panel to review the record of the hearing.



Section 34-24-367 - Judicial review; immediate effect of suspension or revocation of license; venue.

Judicial review of the orders and decisions of the Medical Licensure Commission shall be governed by the provisions of Section 41-22-20 (the Alabama Administrative Procedure Act); provided however, that the following procedures shall take precedence over the provisions of Section 41-22-20(c) relating to the issuance of a stay of any order of the licensure commission suspending or revoking a license to practice medicine. The suspension or revocation of a license to practice medicine shall be given immediate effect, it being the expressly stated legislative purpose and intent that the imposition of the penalty of suspension or revocation of a license to practice medicine shall create a presumption that the continuation in practice of the physician constitutes an immediate danger to the public health, safety, and welfare. No stay or supersedeas shall be granted pending judicial review of a decision by the licensure commission to suspend or revoke a license to practice medicine unless a reviewing court, upon proof by the party seeking judicial review, finds in writing that the action of the licensure commission was taken without statutory authority, was arbitrary or capricious, or constituted a gross abuse of discretion. An order of the licensure commission temporarily suspending a license to practice medicine under the authority of Section 34-24-361(f) shall not be stayed pending judicial review permitted under Section 41-22-20 of any preliminary, procedural, or intermediate ruling or decision of the licensure commission unless the reviewing court, upon proof by the party seeking judicial review, finds in writing that the action of the licensure commission was taken without statutory authority, was arbitrary or capricious, constituted a gross abuse of discretion, or was made in violation of the requirements of Section 41-22-19(d). Notwithstanding any other provision of law to the contrary, any action commenced for the purpose of seeking judicial review of the administrative decisions of the Medical Licensure Commission, including writ of mandamus, or judicial review pursuant to the Alabama Administrative Procedure Act, Chapter 22 of Title 41, must be filed, commenced, and maintained in the Alabama Court of Civil Appeals.






Division 4 - Administrative Fines, Reprimands, and Restrictions.

Section 34-24-380 - Penalties for violation of Section 20-2-54, rules, or regulations.

(a) In addition to any other penalty authorized under Section 20-2-54, the State Board of Medical Examiners, acting in its capacity as a certifying board, may in its discretion assess administrative fines not to exceed ten thousand dollars ($10,000) for each violation of any of the provisions of Section 20-2-54, or any rule or regulation duly promulgated by the board.

(b) In addition to the administrative fine authorized in subsection (a), the board may require a physician or osteopath found to be in violation of Section 20-2-54, to pay the costs, fees, and expenses of the board incurred in connection with any proceedings before the board, including, but not limited to, the actual costs of independent medical review and expert testimony, reasonable and necessary attorney fees and expenses, deposition costs, travel expenses for board staff, charges incurred for obtaining documentary evidence, and such other categories of expenses as may be prescribed in rules published by the board. Payment of any costs, fees, or expenses ordered by the board shall be made and enforced in the same manner as an administrative fine.

(c) Notwithstanding any other provision of law to the contrary, any action commenced for the purpose of seeking judicial review of an order or decision of the State Board of Medical Examiners suspending or revoking a registration as authorized under Section 20-2-54 must be filed, commenced, and maintained in the Alabama Court of Civil Appeals.



Section 34-24-381 - Penalties for violation of Section 34-24-360, rules, or regulations.

(a) In addition to any other penalty authorized by Section 34-24-361 (h) the Medical Licensure Commission may in its discretion assess administrative fines not to exceed ten thousand dollars ($10,000) for each violation of any of the provisions of Section 34-24-360 or any rule or regulation duly promulgated by the commission. The Medical Licensure Commission may also in its discretion issue public or private reprimands, public or private censures, and may impose involuntary restrictions upon the certificate of qualification and/or license to practice medicine of any physician or osteopath for each violation of any of the provisions of Section 34-24-360.

(b) In addition to the administrative fine authorized in subsection (a), the commission, upon application of the Board of Medical Examiners, may require a physician or osteopath found to be in violation of Section 34-24-360 to pay the costs, fees, and expenses of the board incurred in connection with any proceedings before the commission, including, but not limited to, the actual costs of independent medical review and expert testimony, reasonable and necessary attorney fees and expenses, deposition costs, travel expenses for board staff, charges incurred for obtaining documentary evidence, and such other categories of expenses as may be prescribed in regulations published by the board and the commission. Payment of any costs, fees, or expenses ordered by the commission shall be made and enforced in the same manner as an administrative fine.



Section 34-24-382 - Disposition of fines; contracts.

All administrative fines assessed by the State Board of Medical Examiners and the Medical Licensure Commission shall be paid to the board and may be expended for the general operation of the board and commission. The board is authorized to expend a portion of its funds for the development, administration, and presentation of programs of continuing medical education for physicians licensed to practice medicine in this state. The board is authorized to enter into contracts for the purchase of programs, services, and materials without regard to the competitive bid laws for expenditures made in connection with the development, administration, and presentation of continuing medical education programs.



Section 34-24-383 - Payment of administrative fines prerequisite to renewal of annual certificate; refunds.

The Medical Licensure Commission shall not renew the annual certificate of registration as set forth in Section 34-24-337 of any physician against whom an administrative fine has been assessed by the Board of Medical Examiners or the Medical Licensure Commission until such fine is paid in full. However, if an order of the Medical Licensure Commission or the Board of Medical Examiners allows for the payment of a fine or costs in installments and if the licensee is current with the installment payment, then the physician shall be permitted to renew his or her license. In the event that the fine is subsequently reduced or set aside on judicial review as provided in the Alabama Administrative Procedure Act the physician shall be entitled to a prompt refund of the amount of the fine but shall not be entitled to interest thereon.



Section 34-24-384 - Rules and regulations; reimbursement by physician.

The Board of Medical Examiners and the Medical Licensure Commission are each authorized to promulgate rules and regulations necessary for the implementation of the provisions of this division. The Board of Medical Examiners is specifically authorized to establish criteria for determining any amounts to be expended on behalf of an impaired physician for education, rehabilitation, and treatment and may require that any physician on whose behalf such funds are expended repay or reimburse the Alabama Physicians Education Fund in accordance with rules established by the board. Reimbursement shall be required on any funds expended for the treatment of alcohol and/or drug related problems in accordance with a schedule agreeable to the board or commission.









Article 9 - Rehabilitation of Physicians and Osteopaths.

Section 34-24-400 - Identification, treatment, etc., of impaired physicians; Alabama Physician Wellness Committee; funding.

It shall be the duty and obligation of the State Board of Medical Examiners to promote the early identification, intervention, treatment, and rehabilitation of physicians and osteopaths licensed to practice medicine in the State of Alabama who may be impaired by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or other substances or as a result of any physical or mental condition. For the purposes of this article the term "impaired" shall mean the inability of a physician or osteopath to practice medicine with reasonable skill and safety to patients by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or other substances or as a result of any physical or mental condition. In order to carry out this obligation the State Board of Medical Examiners is hereby empowered to contract with any nonprofit corporation or medical professional association for the purpose of creating, supporting, and maintaining a committee of physicians to be designated the Alabama Physician Wellness Committee. The committee shall consist of not less than three nor more than 15 physicians or osteopaths licensed to practice medicine in the State of Alabama and selected in a manner prescribed by the board. The Board of Medical Examiners is authorized to expend such funds as are available to it as the board shall deem necessary to adequately provide for the operational expenses of the Alabama Physician Wellness Committee, including but not limited to the actual cost of travel, office overhead and personnel expense, and compensation for the members of the committee and its staff. The funds provided by the board under this section for the purposes stated herein shall not be subject to any provision of law requiring competitive bidding.



Section 34-24-401 - Authority of board to contract for Physician Wellness Committee to undertake certain functions.

The Board of Medical Examiners shall have the authority to enter into an agreement with a nonprofit corporation or medical professional association for the Alabama Physician Wellness Committee to undertake those functions and responsibilities specified in the agreement. Such functions and responsibilities may include any or all of the following:

(1) Contracting with providers of treatment programs;

(2) Receiving and evaluating reports of suspected impairment from any source;

(3) Intervening in cases of verified impairment;

(4) Referring impaired physicians to treatment programs;

(5) Monitoring the treatment and rehabilitation of impaired physicians;

(6) Providing post-treatment monitoring and support of rehabilitated impaired physicians; and

(7) Performing such other activities as agreed upon by the Board of Medical Examiners and the Alabama Physician Wellness Committee.



Section 34-24-402 - Reporting and disclosure by Physician Wellness Committee.

The Alabama Physician Wellness Committee shall develop procedures in consultation with the Board of Medical Examiners for:

(1) Periodic reporting of statistical information regarding impaired physician program activity;

(2) Periodic disclosure and joint review of such information as the Board of Medical Examiners may deem appropriate regarding reports received, contracts or investigations made, and the disposition of each report, provided however, that the committee shall not disclose any personally identifiable information except as provided in Section 34-24-405.



Section 34-24-403 - Liability for actions within scope of committee functions.

Any physician or osteopath licensed to practice medicine in the State of Alabama who shall be duly appointed to serve as a member of the Alabama Physician Wellness Committee and any auxiliary personnel, consultants, attorneys, or other volunteers or employees of the committee taking any action authorized by this chapter, engaging in the performance of any functions or duties on behalf of the committee, or participating in any administrative or judicial proceeding resulting therefrom, shall, in the performance and operation thereof, be immune from any liability, civil or criminal, that might otherwise be incurred or imposed. Any nonprofit corporation or medical professional association or state or county medical association that contracts with or receives funds from the State Board of Medical Examiners for the creation, support, and operation of the Alabama Physician Wellness Committee shall, in so doing, be immune from any liability, civil or criminal, that might otherwise be incurred or imposed.



Section 34-24-404 - Confidentiality of information, records, and proceedings.

All information, interviews, reports, statements, memoranda, or other documents furnished to or produced by the Alabama Physician Wellness Committee and any findings, conclusions, recommendations, or reports resulting from the investigations, interventions, treatment, or rehabilitation, or other proceedings of such committee are declared to be privileged and confidential. All records and proceedings of such committee shall be confidential and shall be used by such committee and the members thereof only in the exercise of the proper function of the committee and shall not be public records nor available for court subpoena or for discovery proceedings. Nothing contained herein shall apply to records made in the regular course of business of a physician, osteopath, hospital, or other health care provider, and information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented or considered during the proceedings of the Alabama Physician Wellness Committee.



Section 34-24-405 - Annual report.

(a) It shall be the duty of the Alabama Physician Wellness Committee to render an annual report to the State Board of Medical Examiners concerning the operations and proceedings of the committee for the preceding year.

(b) The committee shall report to the State Board of Medical Examiners any physician or osteopath who in the opinion of the committee is unable to practice medicine or osteopathy with reasonable skill and safety to patients by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or other substances or as a result of any physical or mental condition when it appears that such physician or osteopath is currently in need of intervention, treatment, or rehabilitation, and such physician or osteopath has failed or refused to participate in programs of treatment or rehabilitation recommended by the committee. In any report to the State Board of Medical Examiners made pursuant to the requirements of this subsection, the committee or its authorized designee may forward to the board any and all reports, evaluations, treatment records, medical records, documents, or information relevant to the physician or osteopath upon whom the report is made, unless specifically prohibited by federal law or regulation, notwithstanding any law or regulation of this state declaring that such evaluations, information, treatment records, medical records, documents, or reports are confidential or privileged. All such information, evaluations, documents, reports, treatment records, or medical records received by the board in a report submitted pursuant to this subsection shall be privileged and confidential and shall not be public records nor available for court subpoena or for discovery proceedings but may be used by the board in the course of its investigations and may be introduced as evidence in administrative hearings conducted by the board or by the Medical Licensure Commission.

(c) A report to the Alabama Physician Wellness Committee shall be deemed to be a report to the State Board of Medical Examiners for the purposes of any mandated reporting of physician impairment otherwise provided for by the statutes of this state.



Section 34-24-406 - Evaluation of physician who is believed to be impaired; report of findings.

If the Board of Medical Examiners has reasonable cause to believe that a physician is impaired, the board may cause an evaluation of such physician to be conducted by the Alabama Physician Wellness Committee for the purpose of determining if there is an impairment. The Alabama Physician Wellness Committee shall report the findings of its evaluation to the Board of Medical Examiners.






Article 10 - Licensing the Practice of Medicine and Osteopathy Across State Lines.

Section 34-24-500 - Legislative findings and purpose.

The Legislature hereby finds and declares that, because of technological advances and changing practice patterns, the practice of medicine or osteopathy is occurring with increasing frequency across state lines and that certain technological advances in the practice of medicine or osteopathy are in the public interest. The Legislature further finds and declares that the practice of medicine or osteopathy is a privilege and that the licensure by this state of practitioners located outside this state engaging in such medical or osteopathic practice within this state and the ability to discipline such practitioners is necessary for the protection of the citizens of this state and for the public interest, health, welfare, and safety.



Section 34-24-501 - Definitions.

(a) The practice of medicine or osteopathy across state lines means the practice of medicine or osteopathy as defined in Section 34-24-50(1), as it applies to:

(1) The rendering of a written or otherwise documented medical opinion concerning the diagnosis or treatment of a patient located within this state by a physician located outside this state as a result of transmission of individual patient data by electronic or other means from within this state to such physician or his or her agent; or

(2) The rendering of treatment to a patient located within this state by a physician located outside this state as a result of transmission of individual patient data by electronic or other means from this state to such physician or his or her agent.

(3) This definition is not intended to include an informal consultation between a licensed physician located in this state and a physician located outside this state provided that the consultation is conducted without compensation to or the expectation of compensation to either physician and does not result in the formal rendering of a written or otherwise documented medical opinion concerning the diagnosis or treatment of a patient by the physician located outside the state.

(b) Board means the State Board of Medical Examiners created under Section 34-24-53.

(c) Commission means the Medical Licensure Commission created under Section 34-24-310.



Section 34-24-502 - Licensure.

(a) License requirement. No person shall engage in the practice of medicine or osteopathy across state lines in this state, hold himself or herself out as qualified to do the same, or use any title, word, or abbreviation to indicate to or induce others to believe that he or she is licensed to practice medicine or osteopathy across state lines in this state unless he or she has been issued a special purpose license to practice medicine or osteopathy across state lines in accordance with the provisions of this article; provided however, that no person who holds a full, unrestricted, and current license issued under Sections 34-24-310 to 34-24-343, inclusive, shall be required to obtain a special purpose license to practice medicine or osteopathy across state lines.

(b) Issuance of license. The Medical Licensure Commission shall issue a special purpose license to practice medicine or osteopathy across state lines upon presentation by an applicant of a certificate of qualification issued by the State Board of Medical Examiners in accordance with this section. The authority of the commission to issue, revoke, or suspend the special purpose license to practice medicine or osteopathy across state lines shall be the same as the general authority granted to the commission under Sections 34-24-310 to 34-24-406, inclusive. The State Board of Medical Examiners shall issue a certificate of qualification to the Medical Licensure Commission certifying an applicant for a special purpose license to practice medicine or osteopathy across state lines who has met the following requirements:

(1) The applicant holds a full and unrestricted license to practice medicine or osteopathy in any and all states of the United States or in territories in which such individual is licensed; and

(2) The applicant has not had any previous disciplinary action or other action taken against the applicant by any state or licensing jurisdiction.

(3) In the event of previous disciplinary or other action against the applicant, the board may issue a certificate of qualification if it finds that the previous disciplinary or other action does not indicate that the physician is a potential threat to the public. An individual shall submit an application for a certificate of qualification for a special purpose license to practice medicine or osteopathy across state lines on a form provided by the board and shall remit an application fee in an amount established by the board in its regulations.

(c) A special purpose license issued by the commission to practice medicine or osteopathy across state lines limits the licensee solely to the practice of medicine or osteopathy across state lines as defined herein. The special purpose license in this state is valid for a period of three years, shall expire on a renewal date established by the commission in its regulations in the third calendar year after its issuance, and may be renewed upon receipt of a renewal fee as established by the commission in its regulations. Failure to renew a license according to the renewal schedule established by the commission shall result in the automatic revocation of the special purpose license to practice medicine or osteopathy across state lines; provided, however, that an applicant may re-apply following automatic revocation for failure to renew.



Section 34-24-503 - Effect of license.

(a) The issuance by the commission of a special purpose license to practice medicine or osteopathy across state lines subjects the licensee to the jurisdiction of the board and the commission in all matters set forth in Sections 34-24-50 to 34-24-83, inclusive, and Sections 34-24-310 to 34-24-406, inclusive, and the implementing rules and regulations of the commission and the board, including all matters related to discipline. It shall be the affirmative duty of every licensee to report to the Board of Medical Examiners in writing within 15 days of the initiation of any disciplinary action against the license to practice medicine or osteopathy of the licensee by any state or territory in which the licensee is licensed. In addition, the licensee agrees, by acceptance of such license, to produce patient medical records or materials as requested by the board or the commission or to appear before the board or the commission or any of its committees following receipt of a written notice issued by the board or commission. Such notice may be issued by the board or the commission pursuant to the authority granted under Sections 34-24-52, 34-24-56, and Sections 34-24-310 to 34-24-406, inclusive.

(b) The Medical Licensure Commission is hereby authorized to temporarily suspend a special purpose license to practice medicine or osteopathy across state lines without a hearing on either of the following grounds:

(1) The failure of the licensee to appear or produce records or materials as requested by the board or the commission; or

(2) The initiation of a disciplinary action against the licensee by any state or territorial licensing jurisdiction in which the licensee holds a license to practice medicine or osteopathy.

(c) Notwithstanding any other provision of law including the Alabama Administrative Procedure Act to the contrary, the temporary suspension provided herein shall remain in effect until either the licensee has complied with the request of the board or commission or the disciplinary action pending against the licensee has been terminated in favor of the licensee and the temporary suspension is terminated by a written order of the Medical Licensure Commission. In addition to the foregoing, a special purpose license to practice medicine or osteopathy across state lines is subject to each of the grounds for disciplinary action as provided in Section 34-24-360, in accordance with procedures set out in Section 34-24-361, and the Alabama Administrative Procedure Act.



Section 34-24-504 - Patient medical records.

Any licensee licensed under the provision of this article shall comply with all laws, rules, and regulations governing the maintenance of patient medical records, including patient confidentially requirements, regardless of the state where the medical records of any patient within this state are maintained.



Section 34-24-505 - Exemptions.

(a) A physician who engages in the practice of medicine across state lines in a medical emergency, as defined by the board, is not subject to the provisions of this article.

(b) A physician who engages in the practice of medicine or osteopathy across state lines on an irregular or infrequent basis is not subject to the provisions of this article. The "irregular or infrequent" practice of medicine across state lines is deemed to occur if such practice occurs less than 10 times in a calendar year or involves fewer than 10 patients in a calendar year or comprises less than one percent of the physician's diagnostic or therapeutic practice.



Section 34-24-506 - Sanctions.

(a) Any person who violates the provisions of this article is subject to criminal prosecution for the unlicensed practice of medicine or osteopathy under the provisions of Section 34-24-51, or injunctive or other action authorized in this state to prohibit or penalize continued practice without a license under the provisions of Section 34-24-52.

(b) Nothing in this article shall be interpreted to limit or restrict the commission's authority to discipline any physician licensed to practice in this state who violates the provisions of Sections 34-24-310 to 34-24-406, inclusive, while engaging in the practice of medicine within this or any other state.



Section 34-24-507 - Reciprocity.

Notwithstanding any of the provisions of this article, the commission shall only issue a special purpose license to practice medicine or osteopathy across state lines to an applicant whose principal practice location and license to practice is located in a state or territory of the United States whose laws permit or allow for the issuance of a special purpose license to practice medicine or osteopathy across state lines or similar license to a physician whose principal practice location and license is located in this state. It is the stated intent of this article that physicians and osteopaths who hold a full and current license in the State of Alabama be afforded the opportunity to obtain, on a reciprocal basis, a license to practice medicine or osteopathy across state lines in any state or territory of the United States as a pre-condition to the issuance of a special purpose license as authorized by this article to a physician or osteopath licensed in such state or territory. The State Board of Medical Examiners shall determine which states or territories have reciprocal licensure requirements meeting the qualifications of this section.



Section 34-24-508 - Rule making.

The State Board of Medical Examiners and the Medical Licensure Commission are each vested with authority to adopt and promulgate rules and regulations to effect the purposes of this article.






Article 10A - Licensing the Practice of Medicine and Osteopathy Across State Lines.

Section 34-24-520 - Purpose.

In order to strengthen access to health care, and in recognition of the advances in the delivery of health care, the member states of the Interstate Medical Licensure Compact have allied in common purpose to develop a comprehensive process that complements the existing licensing and regulatory authority of state medical boards, provides a streamlined process that allows physicians to become licensed in multiple states, thereby enhancing the portability of a medical license and promoting the safety of patients. The compact creates another pathway for licensure and does not otherwise change a state's existing medical practice act. The compact also adopts the prevailing standard for licensure and affirms that the practice of medicine occurs where the patient is located at the time of the physician-patient encounter, and therefore, requires the physician to be under the jurisdiction of the state medical board where the patient is located. State medical boards that participate in the compact retain the jurisdiction to impose an adverse action against a license to practice medicine in that state issued to a physician through the procedures in the compact.



Section 34-24-521 - Definitions.

In this compact, the following terms have the following meanings:

(a) BYLAWS. Those bylaws established by the interstate commission pursuant to Section 34-24-530 for its governance, or for directing and controlling its actions and conduct.

(b) COMMISSIONER. The voting representative appointed by each member board pursuant to Section 34-24-530.

(c) CONVICTION. A finding by a court that an individual is guilty of a criminal offense through adjudication, or entry of a plea of guilty or no contest to the charge by the offender. Evidence of an entry of a conviction of a criminal offense by the court shall be considered final for purposes of disciplinary action by a member board.

(d) EXPEDITED LICENSE. A full and unrestricted medical license granted by a member state to an eligible physician through the process set forth in the compact.

(e) INTERSTATE COMMISSION. The interstate commission created pursuant to Section 34-24-530.

(f) LICENSE. Authorization by a state for a physician to engage in the practice of medicine, which would be unlawful without the authorization.

(g) MEDICAL PRACTICE ACT. Laws and regulations governing the practice of allopathic and osteopathic medicine within a member state.

(h) MEMBER BOARD. A state agency in a member state that acts in the sovereign interests of the state by protecting the public through licensure, regulation, and education of physicians as directed by the state government.

(i) MEMBER STATE. A state that has enacted the compact.

(j) PRACTICE OF MEDICINE. The clinical prevention, diagnosis, or treatment of human disease, injury, or condition requiring a physician to obtain and maintain a license in compliance with the medical practice act of a member state.

(k) PHYSICIAN. Any person who:

(1) Is a graduate of a medical school accredited by the Liaison Committee on Medical Education, the Commission on Osteopathic College Accreditation, or a medical school listed in the International Medical Education Directory or its equivalent;

(2) Passed each component of the United States Medical Licensing Examination (USMLE) or the Comprehensive Osteopathic Medical Licensing Examination (COMLEX-USA) within three attempts, or any of its predecessor examinations accepted by a state medical board as an equivalent examination for licensure purposes;

(3) Successfully completed graduate medical education approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association;

(4) Holds specialty certification or a time-unlimited specialty certificate recognized by the American Board of Medical Specialties or the American Osteopathic Association's Bureau of Osteopathic Specialists;

(5) Possesses a full and unrestricted license to engage in the practice of medicine issued by a member board;

(6) Has never been convicted, received adjudication, deferred adjudication, community supervision, or deferred disposition for any offense by a court of appropriate jurisdiction;

(7) Has never held a license authorizing the practice of medicine subjected to discipline by a licensing agency in any state, federal, or foreign jurisdiction, excluding any action related to nonpayment of fees related to a license;

(8) Has never had a controlled substance license or permit suspended or revoked by a state or the United States Drug Enforcement Administration; and

(9) Is not under active investigation by a licensing agency or law enforcement authority in any state, federal, or foreign jurisdiction.

(l) OFFENSE. A felony, gross misdemeanor, or crime of moral turpitude.

(m) RULE. A written statement by the interstate commission promulgated pursuant to Section 34-24-531 of the compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the interstate commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

(n) STATE. Any state, commonwealth, district, or territory of the United States.

(o) STATE OF PRINCIPAL LICENSE. A member state where a physician holds a license to practice medicine and which has been designated as such by the physician for purposes of registration and participation in the compact.



Section 34-24-522 - Eligibility.

(a) A physician must meet the eligibility requirements as defined in subdivision (k) of Section 34-24-521 to receive an expedited license under the terms and provisions of the compact.

(b) A physician who does not meet the requirements of subdivision (k) of Section 34-24-521 may obtain a license to practice medicine in a member state if the individual complies with all laws and requirements, other than the compact, relating to the issuance of a license to practice medicine in that state.



Section 34-24-523 - Designation of state of principal license.

(a) A physician shall designate a member state as the state of principal license for purposes of registration for expedited licensure through the compact if the physician possesses a full and unrestricted license to practice medicine in that state, and the state is:

(1) The state of primary residence for the physician; or

(2) The state where at least 25 percent of the practice of medicine occurs; or

(3) The location of the physician's employer; or

(4) If no state qualifies under subdivision (1), subdivision (2), or subdivision (3), the state designated as state of residence for purpose of federal income tax.

(b) A physician may redesignate a member state as state of principal license at any time, as long as the state meets the requirements in subsection (a).

(c) The interstate commission is authorized to develop rules to facilitate redesignation of another member state as the state of principal license.



Section 34-24-524 - Application and issuance of expedited licensure.

(a) A physician seeking licensure through the compact shall file an application for an expedited license with the member board of the state selected by the physician as the state of principal license.

(b) Upon receipt of an application for an expedited license, the member board within the state selected as the state of principal license shall evaluate whether the physician is eligible for expedited licensure and issue a letter of qualification, verifying or denying the physician's eligibility, to the interstate commission.

(1) Static qualifications, which include verification of medical education, graduate medical education, results of any medical or licensing examination, and other qualifications as determined by the interstate commission through rule, shall not be subject to additional primary source verification where already primary source verified by the state of principal license.

(2) The member board within the state selected as the state of principal license, in the course of verifying eligibility, shall perform a criminal background check of an applicant, including the use of the results of fingerprint or other biometric data checks compliant with the requirements of the Federal Bureau of Investigation, with the exception of federal employees who have suitability determination in accordance with U.S. C.F.R. §731.202.

(3) Appeal on the determination of eligibility shall be made to the member state where the application was filed and shall be subject to the law of that state.

(c) Upon verification in subsection (b), physicians eligible for an expedited license shall complete the registration process established by the interstate commission to receive a license in a member state selected pursuant to subsection (a), including the payment of any applicable fees.

(d) After receiving verification of eligibility under subsection (b) and any fees under subsection (c), a member board shall issue an expedited license to the physician. This license shall authorize the physician to practice medicine in the issuing state consistent with the medical practice act and all applicable laws and regulations of the issuing member board and member state.

(e) An expedited license shall be valid for a period consistent with the licensure period in the member state and in the same manner as required for other physicians holding a full and unrestricted license within the member state.

(f) An expedited license obtained though the compact shall be terminated if a physician fails to maintain a license in the state of principal licensure for a nondisciplinary reason, without redesignation of a new state of principal licensure.

(g) The interstate commission is authorized to develop rules regarding the application process, including payment of any applicable fees, and the issuance of an expedited license.



Section 34-24-525 - Fees for expedited licensure.

(a) A member state issuing an expedited license authorizing the practice of medicine in that state may impose a fee for a license issued or renewed through the compact.

(b) The interstate commission is authorized to develop rules regarding fees for expedited licenses.



Section 34-24-526 - Renewal and continued participation.

(a) A physician seeking to renew an expedited license granted in a member state shall complete a renewal process with the interstate commission if the physician:

(1) Maintains a full and unrestricted license in a state of principal license;

(2) Has not been convicted, received adjudication, deferred adjudication, community supervision, or deferred disposition for any offense by a court of appropriate jurisdiction;

(3) Has not had a license authorizing the practice of medicine subject to discipline by a licensing agency in any state, federal, or foreign jurisdiction, excluding any action related to nonpayment of fees related to a license; and

(4) Has not had a controlled substance license or permit suspended or revoked by a state or the United States Drug Enforcement Administration.

(b) Physicians shall comply with all continuing professional development or continuing medical education requirements for renewal of a license issued by a member state.

(c) The interstate commission shall collect any renewal fees charged for the renewal of a license and distribute the fees to the applicable member board.

(d) Upon receipt of any renewal fees collected in subsection (c), a member board shall renew the physician's license.

(e) Physician information collected by the interstate commission during the renewal process will be distributed to all member boards.

(f) The interstate commission is authorized to develop rules to address renewal of licenses obtained through the compact.



Section 34-24-527 - Coordinated information system.

(a) The interstate commission shall establish a database of all physicians licensed, or who have applied for licensure, under Section 34-24-524.

(b) Notwithstanding any other provision of law, member boards shall report to the interstate commission any public action or complaints against a licensed physician who has applied or received an expedited license through the compact.

(c) Member boards shall report disciplinary or investigatory information determined as necessary and proper by rule of the interstate commission.

(d) Member boards may report any nonpublic complaint, disciplinary, or investigatory information not required by subsection (c) to the interstate commission.

(e) Member boards shall share complaint or disciplinary information about a physician upon request of another member board.

(f) All information provided to the interstate commission or distributed by member boards shall be confidential, filed under seal, and used only for investigatory or disciplinary matters.

(g) The interstate commission is authorized to develop rules for mandated or discretionary sharing of information by member boards.



Section 34-24-528 - Joint investigations.

(a) Licensure and disciplinary records of physicians are deemed investigative.

(b) In addition to the authority granted to a member board by its respective medical practice act or other applicable state law, a member board may participate with other member boards in joint investigations of physicians licensed by the member boards.

(c) A subpoena issued by a member state shall be enforceable in other member states.

(d) Member boards may share any investigative, litigation, or compliance materials in furtherance of any joint or individual investigation initiated under the compact.

(e) Any member state may investigate actual or alleged violations of the statutes authorizing the practice of medicine in any other member state in which a physician holds a license to practice medicine.



Section 34-24-529 - Disciplinary actions.

(a) Any disciplinary action taken by any member board against a physician licensed through the compact shall be deemed unprofessional conduct which may be subject to discipline by other member boards, in addition to any violation of the medical practice act or regulations in that state.

(b) If a license granted to a physician by the member board in the state of principal license is revoked, surrendered, or relinquished in lieu of discipline, or suspended, then all licenses issued to the physician by member boards shall automatically be placed, without further action necessary by any member board, on the same status. If the member board in the state of principal license subsequently reinstates the physician's license, a license issued to the physician by any other member board shall remain encumbered until that respective member board takes action to reinstate the license in a manner consistent with the medical practice act of that state.

(c) If disciplinary action is taken against a physician by a member board not in the state of principal license, any other member board may deem the action conclusive as to matter of law and fact decided, and:

(1) Impose the same or lesser sanction or sanctions against the physician so long as such sanction or sanctions are consistent with the medical practice act of that state; or

(2) Pursue separate disciplinary action against the physician under its respective medical practice act, regardless of the action taken in other member states.

(d) If a license granted to a physician by a member board is revoked, surrendered, or relinquished in lieu of discipline, or suspended, then any license or licenses issued to the physician by any other member board or boards shall be suspended, automatically and immediately without further action necessary by the other member board or boards, for 90 days upon entry of the order by the disciplining board, to permit the member board or boards to investigate the basis for the action under the medical practice act of that state. A member board may terminate the automatic suspension of the license it issued prior to the completion of the 90-day suspension period in a manner consistent with the medical practice act of that state.



Section 34-24-530 - Interstate medical licensure compact commission.

(a) The member states hereby create the Interstate Medical Licensure Compact Commission.

(b) The purpose of the interstate commission is the administration of the Interstate Medical Licensure Compact, which is a discretionary state function.

(c) The interstate commission shall be a body corporate and joint agency of the member states and shall have all the responsibilities, powers, and duties set forth in the compact, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of the compact.

(d) The interstate commission shall consist of two voting representatives appointed by each member state who shall serve as commissioners. In states where allopathic and osteopathic physicians are regulated by separate member boards, or if the licensing and disciplinary authority is split between multiple member boards within a member state, the member state shall appoint one representative from each member board. A commissioner shall be:

(1) An allopathic or osteopathic physician appointed to a member board;

(2) An executive director, executive secretary, or similar executive of a member board; or

(3) A member of the public appointed to a member board.

(e) The interstate commission shall meet at least once each calendar year. A portion of this meeting shall be a business meeting to address such matters as may properly come before the commission, including the election of officers. The chairperson may call additional meetings and shall call for a meeting upon the request of a majority of the member states.

(f) The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication.

(g) Each commissioner participating at a meeting of the interstate commission is entitled to one vote. A majority of commissioners shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission. A commissioner shall not delegate a vote to another commissioner. In the absence of its commissioner, a member state may delegate voting authority for a specified meeting to another person from that state who shall meet the requirements of subsection (d).

(h) The interstate commission shall provide public notice of all meetings and all meetings shall be open to the public. The interstate commission may close a meeting, in full or in portion, where it determines by a two-thirds vote of the commissioners present that an open meeting would be likely to:

(1) Relate solely to the internal personnel practices and procedures of the interstate commission;

(2) Discuss matters specifically exempted from disclosure by federal statute;

(3) Discuss trade secrets, commercial, or financial information that is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Discuss information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Discuss investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the participation in a civil action or other legal proceeding.

(i) The interstate commission shall keep minutes which shall fully describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, including record of any roll call votes.

(j) The interstate commission shall make its information and official records, to the extent not otherwise designated in the compact or by its rules, available to the public for inspection.

(k) The interstate commission shall establish an executive committee, which shall include officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission, with the exception of rulemaking, during periods when the interstate commission is not in session. When acting on behalf of the interstate commission, the executive committee shall oversee the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as necessary.

(l) The interstate commission may establish other committees for governance and administration of the compact.



Section 34-24-531 - Powers and duties of the interstate commission.

The interstate commission shall have the duty and power to do all of the following:

(a) Oversee and maintain the administration of the compact.

(b) Promulgate rules which shall be binding to the extent and in the manner provided for in the compact.

(c) Issue, upon the request of a member state or member board, advisory opinions concerning the meaning or interpretation of the compact, its bylaws, rules, and actions.

(d) Enforce compliance with compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

(e) Establish and appoint committees including, but not limited to, an executive committee as required by Section 34-24-530, which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties.

(f) Pay, or provide for the payment of the expenses related to the establishment, organization, and ongoing activities of the interstate commission.

(g) Establish and maintain one or more offices.

(h) Borrow, accept, hire, or contract for services of personnel.

(i) Purchase and maintain insurance and bonds.

(j) Employ an executive director who shall have such powers to employ, select, or appoint employees, agents, or consultants, and determine their qualifications, define their duties, and fix their compensation.

(k) Establish personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

(l) Accept donations and grants of money, equipment, supplies, materials, and services, and receive, utilize, and dispose of it in a manner consistent with the conflict of interest policies established by the interstate commission.

(m) Lease, purchase, accept contributions or donations of, or otherwise own, hold, improve, or use, any property, real, personal, or mixed.

(n) Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(o) Establish a budget and make expenditures.

(p) Adopt a seal and bylaws governing the management and operation of the interstate commission.

(q) Report annually to the legislatures and governors of the member states concerning the activities of the interstate commission during the preceding year. Such reports shall also include reports of financial audits and any recommendations that may have been adopted by the interstate commission.

(r) Coordinate education, training, and public awareness regarding the compact, its implementation, and its operation.

(s) Maintain records in accordance with the bylaws.

(t) Seek and obtain trademarks, copyrights, and patents.

(u) Perform such functions as may be necessary or appropriate to achieve the purposes of the compact.



Section 34-24-532 - Finance powers.

(a) The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff. The total assessment must be sufficient to cover the annual budget approved each year for which revenue is not provided by other sources. The aggregate annual assessment amount shall be allocated upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

(b) The interstate commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same.

(c) The interstate commission shall not pledge the credit of any of the member states, except by, and with the authority of, the member state.

(d) The interstate commission shall be subject to a yearly financial audit conducted by a certified or licensed public accountant and the report of the audit shall be included in the annual report of the interstate commission.



Section 34-24-533 - Organization and operation of the interstate commission.

(a) The interstate commission, by a majority of commissioners present and voting, shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact within 12 months of the first interstate commission meeting.

(b) The interstate commission shall elect or appoint annually from among its commissioners a chairperson, a vice chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson, or in the chairperson's absence or disability, the vice chairperson, shall preside at all meetings of the interstate commission.

(c) Officers selected in subsection (b) shall serve without remuneration from the interstate commission.

(d) The officers and employees of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of, or relating to, an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties, or responsibilities; provided that this subsection expressly incorporates Section 36-1-12, and neither expands nor limits the protections under that statute.

(1) The liability of the executive director and employees of the interstate commission or representatives of the interstate commission, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state, may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. This subdivision expressly incorporates Section 36-1-12, and neither expands nor limits the protections under that statute.

(2) The interstate commission shall defend the executive director, its employees, and subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend such interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that this subdivision expressly incorporates Section 36-1-12, and neither expands nor limits the protections under that statute.

(3) To the extent not covered by the state involved, member state, or the interstate commission, the representatives or employees of the interstate commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that this subdivision expressly incorporates Section 36-1-12, and neither expands nor limits the protections under that statute.



Section 34-24-534 - Rulemaking functions of the interstate commission.

(a) The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of the compact. Notwithstanding the foregoing, in the event the interstate commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of the compact, or the powers granted hereunder, then such an action by the interstate commission shall be invalid and have no force or effect.

(b) Rules deemed appropriate for the operations of the interstate commission shall be made pursuant to a rulemaking process that substantially conforms to the Model State Administrative Procedure Act of 2010, and subsequent amendments thereto.

(c) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule in the United States District Court for the District of Columbia or the federal district where the interstate commission has its principal offices, provided that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the authority granted to the interstate commission.



Section 34-24-535 - Oversight of interstate compact.

(a) The executive, legislative, and judicial branches of state government in each member state shall enforce the compact and shall take all actions necessary and appropriate to effectuate the purposes and intent of the compact. The provisions of the compact and the rules promulgated hereunder shall have standing as statutory law but shall not override existing state authority to regulate the practice of medicine.

(b) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of the compact which may affect the powers, responsibilities, or actions of the interstate commission.

(c) The interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the interstate commission shall render a judgment or order void as to the interstate commission, the compact, or promulgated rules.



Section 34-24-536 - Enforcement of interstate compact.

(a) The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of the compact.

(b) The interstate commission, by majority vote of the commissioners, may initiate legal action in the United States District Court for the District of Columbia, or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal offices, to enforce compliance with the provisions of the compact, and its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party, which is expressly limited to the interstate commission or a member state, shall be awarded all costs of such litigation including reasonable attorney's fees, but this provision does not apply to third parties or private citizens.

(c) The remedies herein shall not be the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or the regulation of a profession.



Section 34-24-537 - Default procedures.

(a) The grounds for default include, but are not limited to, failure of a member state to perform such obligations or responsibilities imposed upon it by the compact, or the rules and bylaws of the interstate commission promulgated under the compact.

(b) If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under the compact, or the bylaws or promulgated rules, the interstate commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default, and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the defaulting state must cure its default; and

(2) Provide remedial training and specific technical assistance regarding the default.

(c) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the commissioners and all rights, privileges, and benefits conferred by the compact shall terminate on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(d) Termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to terminate shall be given by the interstate commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(e) The interstate commission shall establish rules and procedures to address licenses and physicians that are materially impacted by the termination of a member state, or the withdrawal of a member state.

(f) The member state which has been terminated is responsible for all dues, obligations, and liabilities incurred through the effective date of termination including obligations, the performance of which extends beyond the effective date of termination.

(g) The interstate commission shall not bear any costs relating to any state that has been found to be in default or which has been terminated from the compact, unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

(h) The defaulting state may appeal the action of the interstate commission by petitioning the United States District Court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.



Section 34-24-538 - Dispute resolution.

(a) The interstate commission, upon the request of a member state, shall attempt to resolve disputes which are subject to the compact and which may arise among member states or member boards.

(b) The interstate commission shall promulgate rules providing for both mediation and binding dispute resolution as appropriate.



Section 34-24-539 - Member states, effective date, and amendment.

(a) Any state is eligible to become a member state of the compact.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than seven states. Thereafter, it shall become effective and binding on a state upon enactment of the compact into law by that state.

(c) The governors of nonmember states, or their designees, shall be invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states.

(d) The interstate commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the interstate commission and the member states unless and until it is enacted into law by unanimous consent of the member states.



Section 34-24-540 - Withdrawal.

(a) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

(b) Withdrawal from the compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member state.

(c) The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing the compact in the withdrawing state.

(d) The interstate commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt of notice provided under subsection (c).

(e) The withdrawing state is responsible for all dues, obligations, and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(f) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

(g) The interstate commission is authorized to develop rules to address the impact of the withdrawal of a member state on licenses granted in other member states to physicians who designated the withdrawing member state as the state of principal license.



Section 34-24-541 - Dissolution.

(a) The compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

(b) Upon the dissolution of the compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.



Section 34-24-542 - Severability and construction.

(a) The provisions of the compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of the compact shall be liberally construed to effectuate its purposes.

(c) Nothing in the compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.



Section 34-24-543 - Binding effect of compact and other laws.

(a) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with the compact.

(b) All laws in a member state in conflict with the compact are superseded to the extent of the conflict.

(c) All lawful actions of the interstate commission, including all rules and bylaws promulgated by the commission, are binding upon the member states.

(d) All agreements between the interstate commission and the member states are binding in accordance with their terms.

(e) In the event any provision of the compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.






Article 11 - Alabama Pain Management Act.

Section 34-24-600 - Short title.

This article shall be known as and may be cited as the Alabama Pain Management Act.



Section 34-24-601 - Legislative findings.

The Legislature finds that the diversion, abuse, and misuse of prescription medications classified as controlled substances under the Alabama Uniform Controlled Substances Act constitute a serious threat to the health, safety, and welfare of the citizens of the State of Alabama. The Legislature further finds that the registration of all physicians providing pain management services, as defined in this article, will assist the Alabama Board of Medical Examiners in preventing the diversion, abuse, and misuse of controlled substances by regulating these registrants. The Legislature further finds that it is in the best interests of the public safety to give the Board of Medical Examiners the authority it needs to suspend the registration of these physicians providing pain management services when the public health, safety, or welfare requires immediate action.



Section 34-24-602 - Authority and intent.

(a) Authority. The Alabama Board of Medical Examiners shall have the jurisdiction and authority necessary to carry out the provisions and intent of this article.

(b) Intent. The article is intended to require physicians to register under the provisions of this article, and to provide the Alabama Board of Medical Examiners the following powers and duties with respect to all registrants of the Board of Medical Examiners, in addition to its existing authority as a certifying board pursuant to the Alabama Uniform Controlled Substances Act:

(1) To adopt, amend, and repeal such rules and regulations in accordance with the Alabama Pain Management Act for the proper administration and enforcement of this article.

(2) To establish rules regarding the registration of all physicians providing pain management services.

(3) To set reasonable registration and renewal fees.

(4) To renew registrations and set renewal and expiration dates and other deadlines.

(5) To initiate investigations for the purposes of discovering violations of this article.

(6) To administer oaths, subpoena witnesses and documents, including medical records, and take testimony in all matters relating to the board's duties.

(7) To conduct investigative interviews.

(8) To regulate physicians providing pain management services.

(9) To revoke, suspend, reprimand, place on probation, issue terms and conditions, limit practice, fine, require additional training, or otherwise sanction physicians providing pain management services.

(10) To immediately suspend registrations from physicians providing pain management services when they pose an immediate danger to the public health.

(c) In order to prevent abuse, misuse, and conversion of controlled substances, and further administer this article, the board may contract with the Alabama Physician Wellness Committee, or any other nonprofit professional organization or nonprofit society that in its discretion it deems appropriate.



Section 34-24-603 - Definitions.

Unless otherwise indicated from the context, the terms set out below, as used in this article shall have the following meanings:

(1) APPLICANT. A person who has submitted or that is in the process of submitting a registration under this article.

(2) BOARD. The Alabama Board of Medical Examiners.

(3) CONTROLLED SUBSTANCE. A drug, substance, or immediate precursor identified, defined, or listed in Sections 20-2-20 to 20-2-32, inclusive.

(4) HOSPITAL. A health care institution licensed by the Alabama Department of Public Health and has the same definition as provided in Chapter 420-5-7 of the Alabama Administrative Code. The term shall include any outpatient facility or clinic that is separated from the hospital that is owned, operated, or controlled by the hospital.

(5) PAIN MANAGEMENT SERVICES. Those medical services that involve the prescription of controlled substances in order to treat chronic nonmalignant pain by a physician who treats pain.

(6) PHYSICIAN. A doctor of medicine or an osteopathic physician.

(7) REGISTRANT. Any physician issued a registration by the board in its capacity as a certifying board pursuant to this article.



Section 34-24-604 - Annual registration.

(a) Beginning January 1, 2014, and continuing each year thereafter:

(1) All physicians providing pain management services shall obtain a pain management registration from the board.

(2) All physicians who otherwise meet the criteria established by the board shall obtain a pain management registration from the board.

(b) To register, a physician applicant shall submit the following to the board:

(1) A completed application on a form prescribed by the board.

(2) Proof of a current drug enforcement administration registration.

(3) Proof of an Alabama controlled substances certificate.

(4) Proof of a current registration with the Alabama Prescription Drug Monitoring Program.

(5) A list of all registrants who own, co-own, operate, or provide pain management services in the practice location.

(6) The disclosure of any controlled substances certificate or registration denial, restriction, or discipline imposed on the registrant, or any disciplinary act against the license of the registrant.

(7) Payment of the initial registration fee as set forth in this section and in the rules of the Alabama Board of Medical Examiners.

(8) A certification listing the current name of the physician who will serve as the medical director.

(9) Any other information requested by the board related to the qualifications to, or the provision of, providing pain management services.

(c) The applicant shall provide the board with a physical address for each location where he or she provides pain management services and a list of all physicians who work at the practice location, including the name of the physician who will serve as the medical director. For purposes of this subsection, if a practice location is a hospital, the physician applicant is not required to provide the names of physicians at the hospital other than the medical director.

(d) Exemptions. The provisions of this article shall not apply to any of the following:

(1) A hospice program licensed by the Alabama Department of Public Health, or any physicians while performing work for that program.

(2) A facility maintained or operated by the United States or any of its departments, offices, or agencies, or any physicians while performing work for that facility.

(e) The board shall provide individual, entity, and any categorical exemptions as, in its discretion, it deems appropriate.

(f) Any physician who is not included in subdivisions (1) and (2) of subsection (d) may petition the board for an exemption from the requirements of this section for working at a particular entity. The board shall have the sole discretion in determining whether the requested exemption shall be granted or denied.

(g) Fees.

(1) An initial registration fee is provided in an amount set by the board in its rules not to exceed three hundred dollars ($300).

(2) RENEWAL FEE. A renewal fee is provided in an amount set by the board in its rules not to exceed three hundred dollars ($300).

(3) There shall be no initial registration fee or renewal fee for additional practice locations.

(h) Miscellaneous.

(1) If an applicant does not complete the initial application process within 90 days of his or her first submission to the board, then the application shall be closed, the application fee shall not be refunded, and the applicant shall be required to reapply for registration.

(2) An application which is submitted to the board may be withdrawn at any time prior to the granting or denial of registration; provided, however, that the application fee shall not be refunded.

(i) Renewal.

(1) A registration by a physician under this article shall expire on December 31 of each year.

(2) A registrant may renew a current registration prior to its expiration date by submitting the following to the board:

a. A renewal application form prescribed by the board.

b. The required renewal fee.

c. A certification that each location at which the applicant provides pain management service has a medical director.

d. If the practice location is not a hospital, an attestation that the practice location is not owned wholly or partly by a person who has been convicted of or pled nolo contendre to any of the following:

1. A felony.

2. An offense that constitutes a misdemeanor, the facts of which relate to the distribution or illegal prescription of any controlled substance.

e. Any applicant who has been convicted of a crime described in paragraph d. may request an interview before the board, after which the board may approve or deny the registration.

f. Any other information requested by the board.



Section 34-24-605 - Ownership and operation.

(a) All registrants must provide pain management services at a location that is owned and operated by one of the following:

(1) One or more physicians licensed to practice medicine in Alabama.

(2) A business entity registered with the Secretary of State.

(3) A governmental entity or body, or political subdivision, or any combination thereof, including state universities and schools.

(b) In order to be registered, a physician shall certify that each practice location is under the direction of a medical director who shall be a physician who possesses a current, unrestricted license to practice medicine or osteopathy in Alabama.

(c) Every registrant providing pain management services is required to obtain access to the Alabama Prescription Drug Monitoring Program (PDMP) maintained by the Alabama Department of Public Health.



Section 34-24-606 - Training requirements.

Each physician serving as the medical director at a practice location shall meet at least one of the following requirements:

(1) Successful completion of a residency program in physical medicine and rehabilitation, anesthesiology, addiction medicine, neurology, neurosurgery, family practice, preventive medicine, internal medicine, surgery, orthopedics, or psychiatry approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association Bureau of Osteopathic Specialists.

(2) Board certification in physical medicine and rehabilitation, anesthesiology, addiction medicine, neurology, neurosurgery, family practice, preventive medicine, internal medicine, surgery, orthopedics, or psychiatry approved by the American Board of Medical Specialties or the American Osteopathic Association Bureau of Osteopathic Specialists.

(3) Specialty certification in pain management, pain medicine, hospice and palliative medicine, geriatric medicine, rheumatology, hematology, medical oncology, gynecologic oncology, infectious disease, pediatric hematology-oncology, or pediatric rheumatology recognized by the American Board of Medical Specialties or the American Osteopathic Association Bureau of Osteopathic Specialists.

(4) Board certification by the American Board of Pain Medicine.

(5) Board certification by the American Board of Interventional Pain Physicians.

(6) At least one of the following:

a. Completion of 40 in-person, live participatory AMA PRA Category 1 Credit or AOA Category 1-A credits in the area of pain management completed within three years of implementation of this article or prior to serving as a medical director for the practice location, whichever of them is most recent.

b. Completion of a board approved course of medical education in the area of prescribing controlled substances completed within three years of implementation of this article or prior to serving as medical director for the practice location, whichever of them is most recent, and completion of 40 in-person, live participatory AMA PRA Category 1 Credit or AOA Category 1-A credits in the area of pain management within three years of commencement of service as medical director.



Section 34-24-607 - Inspections.

(a) Physicians registered under this article shall make all records, notes, and files of the registrant open to inspection. In carrying out the intent of this article, the board shall have all of the power and authority that it currently possesses in its current capacity under Sections 34-24-363 to 34-24-365, inclusive. However, all of that authority and power therein may be applied to this article for purposes of this pain management registration.

(b) If the board finds that danger to the public health, safety, or welfare requires emergency suspension of a registration and states in writing its reason for that finding, it may proceed without hearing or upon any abbreviated hearing that it finds practicable to suspend the registration under this article. The suspension shall become effective immediately, unless otherwise stated therein. The suspension may be effective for a period of not longer than 120 days and shall not be renewable. The board shall not suspend the same registration for the same or a substantially similar emergency within one calendar year from its first suspension unless the board clearly establishes that it could not reasonably be foreseen during the initial 120-day period that such emergency would continue or would likely reoccur during the next nine months. When such summary suspension is ordered, a formal suspension or revocation proceeding under Section 34-24-361 or Section 20-2-53, shall also be promptly instituted and acted upon.



Section 34-24-608 - Investigations.

(a) The board or its agents, on its own motion or in response to a written complaint, may investigate known or suspected violations of this article and may issue subpoenas.

(b) In addition to the powers granted under this article, the board or its agents are further authorized to conduct any investigations pursuant to its authority in Section 34-24-361, including, but not limited to, the conducting of formal interviews with a physician, the filing of a written administrative complaint and the request for the temporary emergency suspension of the license of a physician by the Medical Licensure Commission of Alabama.



Section 34-24-609 - Disciplinary action and sanctions.

(a) A violation of this article or a rule adopted under this article is grounds for disciplinary action and sanctions against a registrant as provided in this section.

(b) A violation of this article may be enforced in the same manner as any other violation of Sections 20-2-50 to 20-2-58, inclusive.

(c) Any violation of this article or a rule adopted under this article shall be prosecuted against and in the name of the registrant or registrants participating in the alleged violation.

(d) In addition to the requirements, sanctions, and punishment provided by Sections 20-2-50 to 20-2-58, inclusive, the board may impose the following sanctions:

(1) The failure to register shall be punishable by a fine up to ten thousand dollars ($10,000) per violation, or the revocation of the registration, or both.

(2) A violation of any other requirements under this article by a physician, including a medical director, shall be punishable by a fine up to one thousand dollars ($1,000) per violation, or the revocation of the registration, or both.

(3) If a practice location has two or more physicians that violate this article within one year, the board shall report the violations to the appropriate licensing agency that regulates the practice location.



Section 34-24-610 - Construction of article.

Nothing in this article shall be construed to limit the ability of the Board of Medical Examiners to exercise authority existing prior to the passage of this article.









Chapter 25 - POLYGRAPH EXAMINERS.

Article 1 - General Provisions.

Section 34-25-1 - Short title.

This chapter shall be known and may be cited as the Polygraph Examiners Act.



Section 34-25-2 - Definitions.

For the purposes of this chapter, the following terms shall have the following respective meanings ascribed by this section:

(1) BOARD. The Polygraph Examiners Board.

(2) CHAIRMAN. That member of the Polygraph Examiners Board selected by the board to act as chairman.

(3) INTERNSHIP. The study of polygraph examinations and of the administration of polygraph examinations by a trainee under the personal supervision and control of a polygraph examiner in accordance with a course of study prescribed by the board at the commencement of such internship.

(4) PERSON. Any natural person, firm, association, copartnership, or corporation.

(5) POLYGRAPH EXAMINER. Any person who uses instrumentation described herein to test or question individuals for the purpose of detecting deception or verifying truth of statements, or any person who holds himself out to be a lie detector operator or examiner, or any person who purports to be able to detect deception or verify truth of statements through instrumentation or the use of a mechanical device.



Section 34-25-3 - Instrumentation.

(a) Every polygraph examiner shall use an instrument which, as a minimum, records visually, permanently, and simultaneously:

(1) A subject's cardiovascular pattern;

(2) A subject's respiratory pattern; and

(3) A subject's galvanic skin response.

(b) Patterns of other physiological changes in addition to subdivisions (1), (2), and (3) of subsection (a) may also be recorded.

(c) The use of any instrument or device to detect or to verify truth of statements which does not meet these minimum instrumentation requirements is hereby prohibited.



Section 34-25-4 - Polygraph Examiners Board generally.

(a) There is established a Polygraph Examiners Board consisting of five voting members who are citizens of the United States and residents of the state for at least two years prior to appointment, all of whom shall have been engaged for a period of four consecutive years in their profession as polygraph examiners prior to appointment to the board and engaged at the time of appointment as an active polygraph examiner. No board members may be employed by the same person or agency. Three of the board members shall be qualified polygraph examiners of a governmental law enforcement agency, and two of the board members shall be qualified polygraph examiners and Alabama residents in the commercial field. Two advisory consultants, who shall possess qualifications as established by rule of the board, shall be appointed to assist the board members. The board members and advisory consultants shall be appointed by the Governor of the State of Alabama for a term of four years. Any vacancy in an unexpired term shall be filled by appointment of the Governor, with the advice and consent of the Senate, for the unexpired term. In appointing members to the board, the Governor shall select those persons whose appointments, to the extent possible, ensure that the membership of the board is inclusive and reflects the racial, gender, urban/rural, and economic diversity of the state. On April 11, 1989, all terms of current board members and advisory consultants shall expire. The Governor shall appoint new board members and advisory consultants in accordance with this chapter. Immediately after May 12, 2003, the board shall notify the Governor of the vacancies on the board and the Governor shall immediately appoint qualified persons to fill those vacancies in accordance with this chapter.

(b) The board may fix the number of its full-time employees, who shall be employed pursuant to the Merit System. The board may engage temporary services for the investigation of applications or to investigate complaints filed against examiners. The board shall fix the compensation for any temporary employees. Temporary employees of the board are not covered under the Retirement Systems of Alabama. Any current full-time employee of the board shall be transferred to the Department of Public Safety on April 11, 1989. All benefits, including retirement, of any current full-time employee of the board who is transferred to the Department of Public Safety in accordance with this chapter, shall be retroactive back to the original date of employment upon payment of necessary contributions as required by the Employees' Retirement System.

(c) On or after April 11, 1989, and within 30 days of the appointments by the Governor, this new board shall meet and elect a chair from among the members of the board. The board shall meet at three-month intervals, or at any other time as necessary.

(d) The vote of a majority of the board members is sufficient for passage of any business or proposal which comes before the board.

(e) All documents, records, functions, and responsibilities currently housed at the Board of Polygraph Examiners' Office shall be transferred to the Department of Public Safety in a section to be determined by the Director of the Department of Public Safety and under the supervision of the Department of Public Safety in conjunction with the board.



Section 34-25-5 - Administration and enforcement of chapter; deposits and expenditures; per diem and travel expenses for board members; purchasing; board exempt from sales tax.

(a) The board shall issue regulations and forms consistent with this chapter for the administration and enforcement of this chapter.

(b) An order or a certified copy thereof, over board seal and purporting to be signed by the board members, shall be prima facie proof that the signatures are the genuine signatures of the board members and that the board members are fully qualified to act.

(c) On April 11, 1989, all moneys and appropriations credited to the Board of Polygraph Examiners under the provisions of Article 4 of Chapter 4, Title 41, shall be transferred by the State Treasurer to the charge and custody of the Board of Polygraph Examiners of the Alabama Department of Public Safety; and the board shall administer the fund as provided by law. The fund is hereby officially known as the Board of Polygraph Examiners Fund.

All fees collected under this chapter shall be paid to the Board of Polygraph Examiners Fund for the purpose of administering and enforcing this chapter and shall be deposited in the fund.

Warrants shall be issued by the Department of Finance, office of the state Comptroller, for board expenses and operation provided that no funds shall be withdrawn except as budgeted and allotted according to Article 4 of Chapter 4 of Title 41 and only in the amounts as stipulated in the general appropriations bill.

(d) Board members and advisory consultants shall be paid one hundred dollars ($100) per day plus mileage for attendance at regular or special board meetings, only for the actual days of meeting. The board may approve the payment for a board member when authorized by the board to perform certain other duties of the board when not in formal, regular, or special session.

(e) Employees shall be paid the same mileage expenses and travel allowance as provided for regular state employees.

(f) The board may determine all resources necessary for the operation of the board. Purchasing shall be in accordance with the state bid law.

(g) The board shall be exempt from payment of state sales tax.



Section 34-25-6 - Admissibility of results as evidence.

Nothing in this chapter shall be construed as permitting the results of truth examinations or polygraph examinations to be introduced or admitted as evidence in a court of law.



Section 34-25-7 - Injunctions; contempt of court.

If any person violates any provisions of this chapter, the board shall, upon direction of a majority of the board, in the name of the State of Alabama, apply in any circuit court of competent jurisdiction for an order enjoining such violation or an order enforcing compliance with this chapter. Upon the filing of a verified petition in the court, the court, or any judge thereof, if satisfied by affidavit or otherwise that the person has violated this chapter, may issue a temporary injunction, without notice or bond, enjoining such continued violation; and, if it is established that the person has violated or is violating this chapter, the court, or any judge thereof, may enter a judgment perpetually enjoining the violation or enforcing compliance with this chapter. In case of violation of any order or judgment issued under the provisions of this section, the court, or any judge thereof, may try and punish the offender for contempt of court. Proceedings under this section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this chapter.



Section 34-25-8 - Penalties.

Any person who violates any provision of this chapter or any person who falsely states or represents that he or she has been or is a polygraph examiner or trainee shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $100 nor more than $1,000 or by imprisonment in the county jail for a term not to exceed six months, or both.






Article 2 - Licenses.

Section 34-25-20 - Required; unauthorized practice.

(a) It shall be unlawful for any person, including a city, county, or state employee, to administer polygraph examinations or attempt to hold himself or herself out as a polygraph examiner without a license approved by the board and issued by the board.

(b) It shall be unlawful for any person, including city, county, or state employees, to administer polygraph examinations utilizing any device or instrumentation which does not comply with Section 34-25-3.



Section 34-25-21 - Qualifications of examiner; bond.

(a) A person is qualified to receive a license as an examiner:

(1) Who is at least 21 years of age;

(2) Who is a citizen of the United States or, if not a citizen of the United States, who is a person who is legally present in the United States with appropriate documentation from the federal government;

(3) Who establishes that he or she is a person of honesty, truthfulness, integrity, and moral fitness;

(4) Who has not been convicted of a felony or a misdemeanor involving moral turpitude;

(5) Who holds a baccalaureate degree from a regionally accredited college or university, and/or recognized by the board or, in lieu thereof, has five consecutive years of active investigative experience immediately preceding his or her application;

(6) Who is a graduate of a polygraph examiners' course approved by the board and has satisfactorily completed not less than six months of internship training; and

(7) Who, when required by this chapter, passed an examination conducted by the board, or under its supervision, to determine his or her competency to obtain a license to practice as an examiner.

(b) Prior to the issuance of a license, the applicant must furnish to the board evidence of a surety bond or insurance policy in an amount to be determined by the board. The surety bond or insurance policy shall be on the condition that the obligor therein will pay to the extent of the face amount of such surety bond or insurance policy all judgments which may be recovered against the licensee by reason of any wrongful or illegal acts committed by him or her in the course of his or her examinations.



Section 34-25-22 - Applications for original license; background checks; disclosure of information.

(a) Applications for original license shall be made to the board in writing under oath on forms prescribed by the board and shall be accompanied by the required fee, which is not refundable. Any such application shall require such information as in the judgment of the board will enable it to pass on the qualifications of the applicant for a license.

(b) An applicant shall provide the board with two complete sets of fingerprints to be sent to the State Bureau of Investigations to conduct a criminal history background check. The State Bureau of Investigations shall forward a copy of the applicant's prints to the Federal Bureau of Investigation for a national criminal background check.

(c) The request to the board shall contain the following information:

(1) Two complete functional sets of fingerprints, either cards or electronic, properly executed by a criminal justice agency or an individual properly trained in fingerprinting techniques.

(2) Written consent from the applicant for the release of criminal history background information to the board.

(d) The applicant shall pay all costs associated with the background checks required by this section.

(e) The board shall keep information received pursuant to this section confidential, except that such information received and relied upon in denying the issuance of a license in this state may be disclosed as may be necessary to support the denial or when subpoenaed from a court.



Section 34-25-23 - Nonresident applicants.

(a) Each nonresident applicant for an original license or a renewal license shall file with the board an irrevocable consent that actions against the applicant may be filed in any appropriate court of any county or municipality of this state in which the plaintiff resides or in which some part of the transaction occurred out of which the alleged cause of action arose and that process on any such action may be served on the applicant by leaving two copies thereof with the board. Such consent shall stipulate and agree that such service of process shall be taken and held to be valid and binding for all purposes. The board shall send forthwith one copy of the process to the applicant at the address shown on the records of the board by registered or certified mail.

(b) Nonresident applicants must satisfy the requirements of Section 34-25-21.



Section 34-25-24 - Applicant with out-of-state license.

An applicant who is a polygraph examiner licensed under the laws of another state or territory of the United States may be issued a license without examination by the board, in its discretion, upon payment of the appropriate fees as provided in Section 34-25-26 and the production of satisfactory proof that:

(1) He is at least 21 years of age;

(2) He is a citizen of the United States;

(3) He is of good moral character;

(4) The requirements for the licensing of polygraph examiners in such particular state or territory of the United States were at the date of the applicant's licensing therein substantially equivalent to the requirements now in force in this state;

(5) The applicant had lawfully engaged in the administration of polygraph examinations under the laws of such state or territory for at least two years prior to the application for license hereunder;

(6) Such other state or territory grants similar reciprocity to license holders of this state; and

(7) He has complied with Section 34-25-23.



Section 34-25-25 - Internship license.

(a) Upon approval by the board, the board shall issue an internship license to a trainee provided he or she applies for such license and pays the required fee within 10 days prior to the commencement of his or her internship. The application shall contain such information as may be required by the board.

(b) An internship license shall be valid for the term of six months from the date of issue. Such license may be extended or renewed for any term not to exceed six months upon good cause shown to the board.

(c) A trainee shall not be entitled to hold an internship license after the expiration of the original six-month period and six-month extension, if such extension is granted by the board, until 12 months after the date of expiration of the last internship license held by the trainee.



Section 34-25-26 - Examination and license fees.

The fee requirements of this chapter shall apply to all polygraph examiners, including those employed by governmental agencies, and to those who engage in polygraph examinations on any commercial basis. The fees to be paid, effective October 1, 1991, are as follows:

(1) By an applicant for an examination to determine his or her fitness to receive a polygraph examiner's license is $150, which is not to be credited as payment against the license fee and is not refundable;

(2) For the issuance of an original polygraph examiner's license the fee is $100;

(3) For the issuance of an internship license the fee is $100;

(4) For the issuance of a duplicate polygraph examiner's license the fee is $20;

(5) For the issuance of a polygraph examiner's renewal license the fee is $100;

(6) For the extension or renewal of an internship license the fee is $100; and

(7) For the issuance of a duplicate internship license the fee is $20.



Section 34-25-27 - Display of license; signature thereon.

A license or duplicate license must be prominently displayed at the place of business of the polygraph examiner or at the place of internship. Each license shall be signed by the board members and shall be issued under the seal of the board.



Section 34-25-28 - Change of business address.

Notice in writing shall be given to the board by the licensed examiner of any change of principal business location within 30 days of the time he or she changes the location. A change of business location without notification to the board shall automatically suspend the license therefor issued.



Section 34-25-29 - Termination and renewal of examiner's license.

(a)(1) Each polygraph examiner's license shall be issued for the term of one year and shall, unless suspended or revoked, be renewed annually as prescribed by the board. A polygraph examiner whose license has expired may at any time within two months after the expiration obtain a renewal license, without examination or late penalty fee, by submitting a renewal application to the board and satisfying subdivisions (2), (3), and (4) of subsection (a) of Section 34-25-21. A polygraph examiner whose license has expired, and who does not apply for renewal within two months following expiration, may at any time within three to six months after the expiration obtain a renewal license, without examination, by paying a late penalty fee as prescribed by the board, submitting a renewal application to the board, and satisfying subdivisions (2), (3), and (4) of subsection (a) of Section 34-25-21.

(2) However, any polygraph examiner whose license expired while he or she was in the federal service on active duty with the Armed Forces of the United States, or the National Guard called into service or training, or in training or education under the supervision of the United States preliminary to induction into the military service, may have his or her license renewed, without examination or late penalty fee, if within six months after termination of such service, training, or education, except under conditions other than honorable, he or she furnishes the board with an affidavit to the effect that he or she has been so engaged and that his or her service, training, or other education has been terminated. Subdivisions (2), (3), and (4) of subsection (a) of Section 34-25-21 shall also be satisfied.

(b) The board shall adopt a program of continuing education for its licensees not later than October 1, 1993, and after that date no licensee shall have his or her active license renewed unless, in addition to any other requirements of this chapter, the minimum continuing annual education requirements are met. It is further provided that this continuing education program may not include testing or examination of the licensees in any manner.



Section 34-25-30 - License required to maintain action.

No action or counterclaim shall be maintained by any person in any court in this state with respect to any agreement or service for which a license is required by this chapter or to recover such services for which a license is required by this chapter without alleging and proving that such person had a valid license at the time of making such agreement or performing such services.



Section 34-25-32 - Refusal, suspension, reprimand, probation, or revocation - Grounds.

The board may refuse to issue a license, may issue oral or written reprimands to an examiner, may place an examiner on probation, or may suspend or revoke a license on any one or more of the following grounds:

(1) Failing to inform a subject to be examined that his or her participation in the examination is voluntary;

(2) Failing to inform a subject to be examined as to the nature of the examination;

(3) Failing to inform the subject of the results of the examination if so requested;

(4) Willful disregard or violation of this chapter or of any regulation or rule issued pursuant thereto, including, but not limited to, willfully making a false report concerning an examination for polygraph examination purposes;

(5) Willfully aiding or abetting another in the violation of this chapter or any regulation or rule issued pursuant thereto;

(6) Having demonstrated unworthiness or incompetency to act as a polygraph examiner as defined by this chapter;

(7) Making any willful misrepresentation or false promises or causing to be permitted any false or misleading advertisement for the purpose of directly obtaining business or trainees;

(8) Allowing one's license under this chapter to be used by any unlicensed person in violation of the provisions of this chapter;

(9) If the holder of any license has been adjudged guilty of the commission of a felony or a misdemeanor involving moral turpitude;

(10) Where the license holder has been adjudged a habitual drunkard or mentally incompetent as provided in the probate code;

(11) Material misstatement in the application for original license or in the application of any renewal license under this chapter; or

(12) Failing, within a reasonable time, to provide information requested by the board as the result of a formal complaint to the board which indicates a violation of this chapter.



Section 34-25-33 - Refusal, suspension, reprimand, probation, or revocation - Violation by one examiner or trainee not to affect employer.

Any unlawful act or violation of any of the provisions of this chapter on the part of any polygraph examiner or trainee shall not be cause for revocation of the license of any other polygraph examiner for whom the offending examiner or trainee may have been employed, unless it shall appear to the satisfaction of the board that the polygraph examiner-employer has willfully or negligently aided or abetted the illegal actions or activities of the offending polygraph examiner or trainee.



Section 34-25-34 - Refusal, suspension, reprimand, probation, or revocation - Hearing.

(a) Where there is cause to refuse an application or to suspend or revoke the license of any polygraph examiner, the board shall, not less than 30 days before refusal, suspension, or revocation action is taken, notify such person in writing, in person or by registered or certified mail at the last address supplied to the board by such person, of such impending refusal, suspension, or revocation, the reasons therefor and of his or her right to an administrative hearing for the purpose of determining whether or not the evidence is sufficient to warrant the refusal, suspension, or revocation action proposed to be taken by the board. If, within 20 days after the personal service of such notice or such notice has been deposited in the United States mail, such person has not made a written request to the board for this administrative hearing, the board is authorized to suspend or revoke the polygraph examiner's license of such person without a hearing. Upon receipt by the board of such written request of such person within 20 days as set out above, an opportunity for an administrative hearing shall be afforded as early as is practicable. In no case shall the hearing be held less than 10 days after written notification thereof, including a copy of the charges, shall have been given the person by personal service or by registered or certified mail sent to the last address supplied to the board by the applicant or licensee. The administrative hearing in such cases shall be before the board.

(b) The board shall conduct the administrative hearing and it is authorized to administer oaths and issue subpoenas for attendance of witnesses and the production of relevant books, papers, documents, etc. On the basis of the evidence submitted at the hearing, the board shall take whatever action it deems necessary in refusing the application or suspending or revoking the license.



Section 34-25-35 - Refusal, suspension, reprimand, probation, or revocation - Judicial review.

Any person dissatisfied with the action of the board in refusing his application or suspending or revoking his license, or any other action of the board, may appeal the action of the board by filing a petition within 30 days thereafter in the circuit court in the county where the person resides or in the Circuit Court of Montgomery County, Alabama, and the court is vested with jurisdiction and it shall be the duty of the court to set the matter for hearing upon 10-days' written notice to the board and the attorney representing the board. The court in which the petition of appeal is filed shall determine whether or not a cancellation or suspension of a license shall be abated until the hearing shall have been consummated with final judgment thereon or whether any other action of the board should be suspended pending hearing, and enter its order accordingly, which shall be operative when served upon the board, and the court shall provide the attorney representing the board with a copy of the petition and order. The board shall be represented in such appeals by the district attorney of the county or the Attorney General, or any of their assistants. The board shall initially determine all facts, but the court upon appeal shall set aside the determination of the board if the board's determination:

(1) Is not based upon substantial evidence upon the entire record;

(2) Is arbitrary or capricious;

(3) Is in violation of statutory requirement; or

(4) Was made without affording the licensee or applicant due process of law.



Section 34-25-36 - Refusal, suspension, reprimand, probation, or revocation - Surrender of license.

Upon the revocation or suspension of any license, the licensee shall forthwith surrender the license or licenses to the board; failure of a licensee to do so shall be a violation of this chapter and, upon conviction, shall be subject to the penalties set forth in this chapter. At any time after the suspension or revocation of any license, the board shall restore it to the former licensee upon the written recommendations of the board.









Chapter 25A - PROSTHETISTS AND ORTHOTISTS.

Section 34-25A-1 - Purpose.

The Legislature declares that in order to safeguard the health, safety, and welfare of the people of Alabama against the unauthorized, unqualified, and improper administration of prosthetic and orthotic care, it is necessary to provide for the licensing and regulation of persons offering prosthetic and orthotic services to the public.



Section 34-25A-2 - Short title.

This chapter shall be known as the Prosthetics and Orthotics Act.



Section 34-25A-3 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) ACCREDITED FACILITY. A facility where prosthetic, orthotic, prosthetic and orthotic, or pedorthic care is provided to patients needing such care and has met the requirements of the board for such designation. The board shall require that all accredited facilities meet the requirements of a national certifying board, recognized by the state board in prosthetics, orthotics, and pedorthics accredited by the National Commission for Certifying Agencies (NCCA) in the discipline or disciplines for which the application is made and meet any other requirements of the board. The requirements may include custom and non-custom items the board may determine are necessary to perform quality care and are typical in the course of business.

(2) ACCREDITED PEDORTHIC FACILITY. A facility where pedorthic care may be provided that has met the requirements of the board for such designation. An accredited pedorthic facility shall contain a site that includes at least the following equipment: Sanding/grinding equipment suitable for use, an oven for plastics and foams used in the fabrication of pedorthic devices, and a vacuum device for forming pedorthic devices.

(3) AUTHORIZED HEALTH CARE PRACTITIONER. A physician licensed to practice medicine or a person licensed or authorized to practice podiatry pursuant to Article 6 (commencing with Section 34-24-230) of Chapter 24.

(4) BOARD. The Alabama State Board of Prosthetists and Orthotists.

(5) CHIROPRACTOR. A person licensed and acting within the definition as found in Section 34-24-120.

(6) MASTECTOMY FITTER. A health care professional who is specifically educated and trained in the provision of breast prostheses and post-mastectomy services, including patient assessment, formulation of a treatment plan, implementation of the treatment plan, and follow-up and practice management, which is consistent with nationally recognized programs which are accredited by the National Commission for Certifying Agencies (NCCA).

(7) OCCUPATIONAL THERAPIST/OCCUPATIONAL THERAPIST ASSISTANT/OCCUPATIONAL THERAPIST AIDE. A person who is licensed as an occupational therapist, or occupational therapist assistant, or occupational therapist aide as defined in Section 34-39-3.

(8) ORTHOSIS. A custom-fabricated, definitive brace or support that is designed for long-term use. Custom-fabricated orthoses, also known as custom-made orthoses, are devices designed and made from raw materials or commercially available components for a specific patient and require the generation of an image, form, or mold that replicates the patient's body or body segment and involves the rectification of dimensions, contours, and volumes to achieve proper fit, comfort, and function for that specific patient. Except for the treatment of scoliosis, orthosis does not include prefabricated or direct-formed orthotic devices, as defined in this subdivision and does not include any of the following items: Commercially available knee orthoses used following injury or surgery; upper extremity adaptive equipment; finger splints; leather wrist gauntlets; face masks used following burns; wheelchair seating that is an integral part of the wheelchair and not worn by the patient independent of the wheelchair; fabric or elastic supports; corsets; arch supports, also known as non-custom or prefabricated orthotics; low-temperature formed plastic splints; trusses; elastic hose; canes; crutches; cervical collars; dental appliances, and other similar devices as determined by the board, such as those commonly carried in stock by a pharmacy, hospital, rehabilitation facility, department store, corset shop, or surgical supply facility. Prefabricated orthoses, also known as custom-fitted or off-the-shelf, are devices that are manufactured as commercially available items for no particular patient, but those devices that can be formed or shaped by a person licensed under this chapter are considered custom made. Direct-formed orthoses are devices formed or shaped during the molding process directly on the patient's body or body segment.

(9) ORTHOTIC FITTER. A health care practitioner, licensed with the board, who is specifically educated and trained in the provision of certain orthoses, including patient assessment, formulation of a treatment plan, follow-up, and practice management, consistent with nationally recognized programs accredited by the National Commission for Certifying Agencies (NCCA).

(10) ORTHOTICS. The science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing, as well as providing the initial training necessary to accomplish the fitting of, an orthosis for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity. The practice of orthotics encompasses evaluations and consultation and continuing care, with basic observational gait and posture analysis. Orthotists assess the need for and measure, design, manufacture, and fit orthoses to maximize function and provide not only the support but the alignment necessary to either prevent or correct deformity or to improve the safety and efficiency of mobility or locomotion, or both. Orthotic practice includes periodic evaluation and consultation to assess its effect on the patient's tissue and assure proper fit and function of the orthotic device.

(11) ORTHOTIC SUPPLIER. A person registered with the board who is employed by or has a contractual relationship with a manufacturer of orthoses or orthosis components and who has complied with the registration requirements of the board.

(12) ORTHOTIST. A person licensed to practice orthotics under this chapter.

(13) ORTHOTIST ASSISTANT. A person licensed under terms to be defined by the board and employed by the same agency as his or her licensed referring evaluator.

(14) PEDORTHIC DEVICE. Custom therapeutic shoes, diabetic shoes if prescribed by an authorized health care practitioner for the treatment of partial or complete amputation of the foot, foot ulceration, pre-ulcerative callous, or foot deformity, shoe modifications made for therapeutic purposes, partial foot prostheses, and foot orthoses and orthoses for use from the knee and below used for the treatment or alleviation, or both, of a condition that has its origin in the foot. A pedorthic device, custom or non-custom, addresses a medical condition of the foot below the ankle and is prescribed by an authorized health care practitioner.

(15) PEDORTHICS. The design, manufacture, modification, or fit of custom shoes, orthoses, and pedorthic devices to prevent or alleviate foot problems caused by disease, congenital defect, overuse, or injury.

(16) PEDORTHIST. A person who is licensed to practice pedorthics under this chapter.

(17) PHYSICAL THERAPIST/PHYSICAL THERAPIST ASSISTANT/PHYSICAL THERAPIST TECHNICIAN. A person who is licensed to practice as defined in Section 34-24-191.

(18) PHYSICIAN. A person who is a doctor of medicine or a doctor of osteopathy licensed to practice.

(19) PODIATRIST. A person licensed or authorized to practice podiatry pursuant to Article 6 of Chapter 24.

(20) PROSTHESIS. A definitive artificial limb that is alignable or articulated or, in lower extremity applications, capable of bearing weight. Prosthesis means an artificial medical device that is not surgically implanted and that is used to replace a missing limb, appendage, or other external human body part and that includes an artificial limb, hand, or foot. The term does not include artificial eyes, ears, dental appliances, ostomy products, devices such as artificial breasts or eyelashes, wigs, or other devices as determined by the board that do not have a significant impact on the musculoskeletal functions of the body.

(21) PROSTHETICS. The science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, aligning, adjusting, or servicing, as well as providing the initial education necessary to accomplish the wearing and use of a prosthesis, through the replacement of external parts of a human body lost due to amputation or congenital deformities or absences. The practice of prosthetics also includes the generation of an image, form, or mold that replicates the patient's body or body segment and that requires rectification of dimensions, contours, and volumes for use in the design and fabrication of a socket to accept a residual limb to create an artificial appendage that is designed either to support body weight or to improve or restore function or cosmesis, or both. Involved in the practice of prosthetics is observational gait analysis and clinical assessment of the requirements necessary to refine and mechanically fix the relative position of various parts of the prosthesis to maximize the function, stability, and safety of the patient. The practice of prosthetics includes evaluation, consultation, and providing continuing patient care in order to assess the effect of the prosthetic device on the patient's tissues and to assure proper fit and function of the prosthetic device.

(22) PROSTHETIST. A person who is licensed to practice prosthetics under this chapter.

(23) PROSTHETIST ASSISTANT. A person licensed under terms to be defined by the board and employed by the same agency as his or her licensed referring evaluator.

(24) PROSTHETIST/ORTHOTIST. A person licensed to practice prosthetics and orthotics under this chapter.

(25) THERAPEUTIC SHOE FITTER. A health care professional who is licensed by the board and who is specifically educated and trained to provide non-custom therapeutic shoes and non-custom multi-density inserts. This includes patient assessment, formulation of a plan, implementation of the treatment plan, follow-up, and practice management.



Section 34-25A-4 - Referral and consultation limits.

(a) A licensed prosthetist, licensed orthotist, or licensed prosthetist/orthotist may provide services utilizing new prostheses or orthoses for which he or she is licensed and only under a written order from an authorized health care practitioner. A consultation with and periodic review by an authorized health care practitioner is not required for the evaluation, repair, adjusting, or servicing of a prosthesis by a licensed prosthetist, or licensed prosthetist/orthotist and for the evaluation, repair, adjusting, or servicing of an orthosis by a licensed orthotist, or licensed prosthetist/orthotist; nor is an order from an authorized health care practitioner required for maintenance or replacement of an orthosis or prosthesis to the level of its original prescription for an indefinite period of time if the original order remains appropriate for the patient's medical needs.

(b) Prosthetists and orthotists must refer persons receiving service to authorized health care practitioners if they have reasonable cause to believe symptoms or conditions are present that require services beyond the scope of their practice or for which the prescribed prosthetic or orthotic service is contraindicated.

(c) An orthotic supplier may engage in one or more of the following: Evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, servicing, repairing, replacing, or delivering orthoses. An orthotic supplier may provide orthoses in hospitals, rehabilitation facilities, physician's offices, physician's clinics, or other sites as required. An orthotic supplier shall provide orthoses based on a written prescription from an authorized health care practitioner and under the supervision of such authorized health care practitioner.

(d) No person licensed under this chapter shall provide services to a patient without being in the physical presence of the patient.



Section 34-25A-5 - Application for licensure or registration.

(a) Except as provided in subsection (h) or (i), no person shall administer prosthetic, orthotic, or pedorthic care in this state unless licensed or registered to do so in accordance with this chapter. The board shall issue approved forms for application prior to January 1, 2003.

(b) In order to obtain a license as a prosthetist, orthotist, or prosthetist/orthotist in this state, an applicant shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, and shall do the following:

(1) File a written application on forms to be developed and approved by the board. The applicant shall meet at least one of the following requirements after a one-year grandfather period:

a. The applicant shall possess a baccalaureate degree in orthotics and prosthetics from a college or university accredited by a regional accrediting agency and complete 1,900 hours per discipline sought of directed employment under the supervision of a certified/licensed prosthetist, a certified/licensed orthotist or a certified/licensed prosthetist/orthotist in an accredited facility, and be certified as a prosthetist, orthotist, or prosthetist/orthotist by a nationally recognized certifying board in orthotics and prosthetics accredited by the National Commission for Certifying Agencies (NCCA), or such other national agency as approved by the board, in the discipline or disciplines for which the application is made.

b. The applicant shall possess a baccalaureate degree from a regionally accredited college or university and have successfully completed a post-baccalaureate certificate course approved by the board and completed 1,900 hours of directed employment per discipline in which license is sought under the supervision of a certified/licensed prosthetist, a certified/licensed orthotist, or a certified/licensed prosthetist/orthotist in an accredited facility, and be certified by a nationally recognized certifying board in prosthetics or orthotics accredited by the National Commission for Certifying Agencies (NCCA), or such other national agency as approved by the board, in the discipline or disciplines for which application is made.

c. The applicant shall possess an associate's degree from a regionally accredited college or university, junior college, or community college and have successfully completed postsecondary coursework in anatomy, physiology, physics, biology, chemistry, algebra, and calculus and have worked under the supervision of a certified/licensed prosthetist, a certified/licensed orthotist, or a certified/licensed prosthetist/orthotist for not less than four consecutive years of the past six years in an accredited facility, and be certified by a nationally recognized certifying board in prosthetics or orthotics accredited by the National Commission for Certifying Agencies (NCCA), or such other national agency as may be approved by the board.

d. The applicant shall have successfully completed postsecondary coursework in anatomy, physiology, physics, biology, chemistry, algebra, and calculus and have worked under the supervision of a certified/licensed prosthetist, a certified/licensed orthotist, or a certified/licensed prosthetist/orthotist for not less than eight years of the last 12 years and be certified as a prosthetist, orthotist, or prosthetist/orthotist by a nationally recognized board accredited by the National Commission for Certifying Agencies (NCCA), or such national agency as may be approved by the board, in the discipline or disciplines for which application is made.

(2) Any applicant after the first year following the board's issuance of applications shall meet the requirements of subdivision (1) of subsection (b) prior to receiving a license as a prosthetist, an orthotist, or a prosthetist/orthotist.

(c) In order to obtain a license as a pedorthist in this state, an applicant shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, and shall file a written application on forms to be developed and approved by the board. Applicants shall be in good standing as a certified pedorthist with an entity accredited by the National Commission for Certifying Agencies.

(d) In order to obtain registration as an orthotic supplier, an applicant shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, and shall do the following:

(1) File a written application on forms to be developed and approved by the board. Such forms shall require personal information such as full name, current address, educational status and history, and work history for the last five years of employment.

(2) The application forms shall be accompanied, when submitted, by attestation of employment by or contractual relationship with a manufacturer of orthoses or orthosis components whether registered with the United States Food and Drug Administration or not. Attestation shall be by notarized statement signed by the president, chief operating officer, or other designated corporate official of the employing company.

(e) The board shall grant a license without an examination for those qualified applicants who apply within one year of the issuance of application forms by the board. For purposes of this subsection, qualified applicants are those who possess current credentials as a Certified Prosthetist, Certified Orthotist, or Certified Prosthetist/Orthotist issued by the American Board for Certification in Orthotics and Prosthetics, Incorporated, or the Board for Orthotist/Prosthetist Certification as a prosthetist, orthotist, or prosthetist/orthotist.

(f) The board may issue a 12-month temporary license as a prosthetist, an orthotist, a pedorthist, or a prosthetist/orthotist to persons who have applied for licensure and are awaiting examination. The temporary license is renewable once for a six-month period if the applicant fails to pass the examination at the first sitting.

(g) The board shall grant a license as a prosthetist, an orthotist, a prosthetist/orthotist, or pedorthist to an applicant in possession of a current license as a prosthetist, orthotist, prosthetist/orthotist, or pedorthist in another state or territory of the United States without examination if the board determines that the credentialing standards set by the other state or territory are substantially equivalent to the standards set by the board for this state.

(h) No person may represent himself or herself as a licensed prosthetist, licensed orthotist, licensed prosthetist/orthotist, or licensed pedorthist, use a title or description of services, or engage in the practice of prosthetics, orthotics, or pedorthics without applying for licensure, meeting the required qualifications, and being licensed by the board unless otherwise exempted by this chapter. A person not licensed with the board may not represent himself or herself as being so licensed and may not use, in connection with his or her name, the words licensed orthotist, orthotist, licensed prosthetist, prosthetist, licensed prosthetist/orthotist, prosthetist/orthotist, licensed pedorthist, pedorthist, licensed orthotic fitter, orthotic fitter, licensed mastectomy fitter, mastectomy fitter, licensed therapeutic shoe fitter, therapeutic shoe fitter, or letters "L.O.," "L.P.," "L.P.O.," "L.O.A.," "LPed," "L.P.A.," "L.P.O.A.," "L.M.F.," "L.O.F.," "L.T.S.F." or other letters, words, signs, numbers, or insignia indicating or implying that he or she is either a licensed prosthetist, a licensed orthotist, a licensed prosthetist/orthotist, a licensed pedorthist, a licensed mastectomy fitter, a licensed therapeutic shoe fitter, or a licensed orthotic fitter in the State of Alabama without first having a valid license. The license shall be posted in a conspicuous location at the person's work site.

(i) Nothing in this chapter shall be construed to prohibit or restrict the following:

(1) The practice of prosthetics, orthotics, or pedorthics by individuals authorized and performing services within their authorized scopes of practice as adopted by the State of Alabama Legislature including, but not limited to, authorized health care practitioners, doctors of podiatry, chiropractors, physical therapists, and occupational therapists licensed in this state.

(2) The practice of prosthetics, orthotics, or pedorthics by an individual employed by, or in the service of the government of the United States of America while engaged in the performance of duties prescribed by the laws of the United States of America.

(3) The practice of prosthetics, orthotics, or pedorthics by any person not licensed as a prosthetist, orthotist, prosthetist/orthotist, orthotic fitter, therapeutic shoe fitter, or pedorthist in accordance with this chapter who is employed in a hospital, rehabilitation facility, or authorized health care practitioner's office under the direction of an authorized health care practitioner.

(4) A person fulfilling the supervised residency or internship experience requirements described in this chapter.

(5) A person who meets the qualifications listed in subdivision (1) of subsection (b) from performing prosthetic, orthotic, or pedorthic services in this state, provided the services are not performed for more than 60 days per 12-month period, after notification to the board.

(6) The practice of pharmacy by an individual subject to Chapter 23 of this title.



Section 34-25A-6 - Disciplinary actions.

(a) The board may invoke disciplinary action as outlined in subsection (b) whenever it establishes to the satisfaction of the board, after a hearing as provided in Sections 41-22-1 through 41-22-17, the Alabama Administrative Procedure Act, that any person or entity to whom a license, registration, accreditation, or renewal thereof has been issued is guilty of any of the following:

(1) Fraud, deceit, or misrepresentation in obtaining any license, registration, accreditation, or renewal thereof or money or other thing of value.

(2) Gross immorality.

(3) Being an habitual user of intoxicants or drugs rendering the person unfit for the practice of prosthetics, orthotics, or pedorthics.

(4) Conviction of a felony or a misdemeanor involving moral turpitude.

(5) Gross negligence in the practice of prosthetics, orthotics, or pedorthics.

(6) Employing, allowing, or permitting any unlicensed person to perform any work in his or her office or facility which, under this chapter, may only be legally performed by a person holding a required license or registration.

(7) Violating any rule adopted by the board.

(8) Violating any provision of this chapter.

(9) Has had his or her license or registration to practice prosthetics, orthotics, or pedorthics or accreditation from another state subject to discipline for acts similar to those described in this subsection. A certified copy of the discipline from the state imposing the same shall be conclusive evidence thereof.

(10) Irregularities in billing an insurance company or other third-party payor for services rendered. Irregularities shall include reporting charges for the purpose of obtaining a total payment in excess of that usually received for the services rendered, falsely reporting treatment dates for the purpose of obtaining payments, falsely reporting charges for services not rendered, or falsely reporting services rendered for the purpose of obtaining payment.

(11) Unprofessional conduct as defined by rule of the board.

(b) When the board finds any person or entity to whom a license, registration, accreditation, or renewal thereof is issued guilty of any of the grounds set forth in subsection (a), it may enter an order imposing one or more of the following penalties:

(1) Refuse to issue or deny any license, registration, accreditation, or renewal thereof.

(2) Revoke or suspend any license, registration, accreditation, or renewal thereof issued or required by the board.

(3) Enter a censure.

(4) Enter an order fixing a period of probation best adapted to protect the public health and safety and for rehabilitation.

(5) Impose an administrative fine not to exceed one thousand dollars ($1,000) for each count or separate offense.

(6) Impose the costs of any investigation or disciplinary proceeding.

(7) Impose restrictions on the scope of practice.

(8) Impose peer review or professional education requirements.

(c) Failure to comply with any final or consent order of the board, including, but not limited to, an order of censure or probation, is cause for suspension or revocation.



Section 34-25A-7 - Duties of board.

The board shall perform all the following duties:

(1) Establish and publish continuing education requirements for persons licensed in this chapter.

(2) Examine for, approve, deny, revoke, suspend, reinstate, and renew licensure accreditation or registration of duly qualified applicants and develop, promulgate, and establish fines, penalties, and requirements for reinstatement of licensure, accreditation, or registration.

(3) Receive applications, issue licenses, accreditations, or registrations to applicants who have met the requirements for licensure, accreditation, or registration, and deny licenses, accreditations, or registrations to applicants who do not meet the minimum qualifications.

(4) Hire administrative, clerical, investigative, and other staff as needed to implement this chapter and hire individuals licensed under this chapter to serve as examiners for any practical examinations required by the board either within the state classified service or not within it.

(5) Promulgate and publish rules and regulations in accordance with the Administrative Procedure Act to administer this chapter. Any rule or regulation defining the scope of practice or permissible activities of a licensed orthotist, licensed prosthetist, or a licensed prosthetist/orthotist or a registered orthotic supplier shall be published jointly with the State Board of Medical Examiners.

(6) Develop and promulgate requirements and establish fees for the licensure of mastectomy fitters, orthotic fitters, therapeutic shoe fitters, orthotic assistants, prosthetic assistants, or prosthetic/orthotic assistants. Such licenses shall be regulated and issued by the board.

(7) Prepare and administer, or approve the preparation and administration of, examinations for applicants for licensure.



Section 34-25A-8 - Alabama State Board of Prosthetists and Orthotists.

(a) Effective October 1, 2009, the existing Alabama State Board of Prosthetists and Orthotists is abolished. Notwithstanding the foregoing, members on the board serving on October 1, 2009, shall continue to serve until their successors are appointed. Effective October 1, 2009, a new Alabama State Board of Prosthetists and Orthotists is created to administer this chapter and shall be composed of nine members as provided in this section who shall be compensated at the rate of one hundred dollars ($100) per day plus travel expenses for each day they perform their duties. The board membership shall reflect the racial, gender, geographic, urban and rural, and economic diversity of the state and each member of the board shall be a citizen of this state. The Attorney General of the state shall act as legal advisor of the board and shall render such legal assistance as may be necessary in carrying out the provisions of this chapter.

(b) After October 1, 2009, members shall be appointed as follows:

(1) Three by the Governor of the State of Alabama two of whom shall be appointed for four year initial terms and one of whom shall be appointed to a one year initial term, one of whom shall be licensed pursuant to this chapter and is certified by an entity accredited by the National Commission for Certifying Agencies (NCCA); one of whom shall be a private citizen of the State of Alabama who is a consumer of orthotic or prosthetic services; and one of whom shall be a physician licensed to practice medicine in the State of Alabama.

(2) Two by the Lieutenant Governor of the State of Alabama one for an initial term of four years and one for an initial term of two years, both of whom shall be licensed pursuant to this chapter and certified by an entity accredited by the National Commission for Certifying Agencies (NCCA).

(3) Two by the Speaker of the House of Representatives of the State of Alabama for initial terms of three years, one of whom is a podiatrist licensed to practice in the State of Alabama and one of whom shall be licensed pursuant to this chapter and certified by an entity accredited by the National Commission for Certifying Agencies (NCCA).

(4) One by the President Pro Tempore of the Senate of the State of Alabama for an initial term of two years, who shall be licensed pursuant to this chapter and certified by an entity accredited by the National Commission for Certifying Agencies (NCCA).

(5) One by the Speaker Pro Tempore of the House of Representatives of the State of Alabama for an initial term of one year who shall be licensed pursuant to this chapter and certified by an entity accredited by the National Commission for Certifying Agencies (NCCA).

(c) Regarding the board created by Act 2009-300, all initial appointments to the board shall be made no later than 60 days after July 1, 2009.

(d) Regarding the board created by Act 2009-300, the Alabama Prosthetic and Orthotic Association shall submit its list of nominees for initial appointments to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Speaker Pro Tempore of the House of Representatives no later than 15 days after July 1, 2009. Applications from private citizens who are consumers of orthotic or prosthetic care and from authorized health care practitioners shall be submitted to the appointing authorities within 30 days of July 1, 2009.



Section 34-25A-9 - Membership of board.

(a) Regarding the board created by Act 2009-300, initial appointments shall be staggered such that two members are appointed for one year, two members are appointed for two years, and two members appointed for three years and three members are appointed for four years. Thereafter all members shall be appointed for four-year terms. Members shall serve until their successors are appointed and qualified, provided, no member shall serve more than eight consecutive years or two consecutive terms, whichever is greater. This legislation shall not include their initial terms, and no hold-over term, under Section 34-25A-8(a), shall exceed 12 months.

(b) Upon the expiration of the initial terms and all terms of office thereafter, the appointing authorities shall appoint successors for terms of four years each. A quorum shall consist of five members.

(c) The board may employ an executive director and such other officers and employees it deems necessary, with or without regard to the state Merit System, and may set the salary and terms of employment for such officers and employees.



Section 34-25A-10 - Alabama State Board of Orthotists and Prosthetists Fund.

There is established a separate special revenue trust fund in the State Treasury to be known as the Alabama State Board of Orthotists and Prosthetists Fund. All receipts and administrative fines collected by the board pursuant to this chapter shall be deposited in the fund and used only to implement and administer this chapter. The receipts shall be disbursed only by warrant of the state Comptroller, upon itemized vouchers approved by the executive director, if one is provided, otherwise by the chairperson of the board. Funds shall be withdrawn or expended pursuant to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations bill or other appropriations bills.



Section 34-25A-11 - Issuance of license or registration; renewal.

(a) The board shall issue a license or registration to any person who meets the qualifications required by this chapter and who pays the respective fees fixed by the board.

(b) Any person who is issued a license as an orthotic, prosthetic, or prosthetic/orthotic practitioner or orthotic assistant, prosthetic assistant, or prosthetic/orthotic assistant under this chapter may use the words licensed orthotist, licensed prosthetist, licensed prosthetist/orthotist, licensed orthotist assistant, licensed prosthetist assistant, or licensed prosthetist/orthotist assistant, or the letters "L.O.," "L.P.," "L.P.O.," "L.O.A.," "LPed," "L.P.A.," "L.P.O.A.," "L.M.F.," "L.O.F.," "C.M.F.," "L.C.M.F," or "L.T.S.F." in connection with his or her name to denote his or her licensure. Any person issued a license as an orthotic supplier under this chapter may use the words licensed orthotic supplier or the letters "R.O.S." in connection with his or her name to denote his or her registration.

(c) A license or registration issued under this chapter shall be subject to annual or semiannual renewal as prescribed by rule or regulation duly promulgated and published by the board.



Section 34-25A-12 - Fees.

(a) The board shall promulgate rules and regulations for all licensure fees, registration fees, renewal fees, and accreditation fees. The application fee for licensure as an orthotist, prosthetist, orthotist assistant, prosthetist assistant, prosthetist/orthotist, or pedorthist shall not exceed two hundred fifty dollars ($250) and the application fee for registration as an orthotic supplier shall not exceed one hundred fifty dollars ($150). The application fee for accreditation shall not exceed three hundred fifty dollars ($350) per facility. The licensure fee shall not exceed nine hundred fifty dollars ($950) per discipline per term of license. The accreditation fee shall not exceed nine hundred fifty dollars ($950) per term for each accredited facility. Registration fees and renewal fees shall not exceed three hundred fifty dollars ($350) per term of registration or renewal, and all other associated assistant fees shall not exceed five hundred dollars ($500) per term of license.

(b) Maximum fees as defined in subsection (a) may be exceeded when a late renewal fee is authorized or imposed by the board.

(c) The board may prescribe by rule that individuals who due to age or physical disability are unable to practice, who have retired from the practice, who are licensed in the state but are practicing out of state, or who are on temporary active duty with any of the Armed Forces of the United States shall be allowed to pay a renewal fee in an amount less than the amount paid by individuals in current practice. The amount shall be established by the board.



Section 34-25A-13 - Violations.

(a) Any person who practices prosthetics, orthotics, or pedorthics without first having obtained from the board a license, registration, or renewal thereof shall, upon conviction, be guilty of a Class B misdemeanor.

(b) The board may, in its own name, bring an action in circuit court for an injunction, and the court may enjoin any person from violating any provision of this chapter.



Section 34-25A-13.1 - Mastectomy fitters.

Nothing in this chapter shall authorize a mastectomy fitter to engage in the practice of medicine; to diagnose, treat, or cure any human disease, illness, ailment, infirmity, pain, or other medical conditions; to perform surgery of any type or description; or to prescribe any drug or medical device.



Section 34-25A-14 - Applicability of Ethics Law; Sunset Law.

(a) The members of the board and all employees of the board shall be subject to the State Ethics Law, Sections 36-25-1 to 36-25-30, inclusive.

(b) The board shall be subject to the Alabama Sunset Law of 1981, and shall be classified as an enumerated agency pursuant to Section 41-20-3. The board shall automatically terminate on October 1, 2006, unless continued as therein provided and, if continued, the board shall be reviewed every four years thereafter.






Chapter 25B - PRIVATE INVESTIGATION.

Section 34-25B-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Private Investigation Regulatory Act."



Section 34-25B-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) FELONY. A criminal offense that is defined and punishable under the laws of this state, or an offense committed outside the State of Alabama, which if committed in this state, would constitute a felony under Alabama law; a crime in any other state or a crime against the United States which is designated as a felony; or an offense in any other state, territory, or country punishable by imprisonment for a term exceeding one year.

(2) PRIVATE INVESTIGATION. The compensated act of any individual or company engaging in the business of obtaining or furnishing information with reference to any of the following:

a. A crime committed or threatened against the United States or any state or territory of the United States.

b. The identity, habits, conduct, business, occupation, honesty, integrity, credibility, including, but not limited to, the credibility of a person giving testimony in a criminal or civil proceeding, knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations, transactions, acts, reputations, or character of any person.

c. The location, disposition, or recovery of lost or stolen property.

d. The cause or responsibility for fires, losses, accidents, damages, or injuries to persons or to property.

(3) PRIVATE INVESTIGATOR. a. A person who, for compensation, performs one or more of the private investigation services defined and regulated by this chapter.

b. A person who, for consideration, advertises as providing or performing private investigation. The term does not include an informant who, on a one time or limited basis, as a result of a unique expertise, ability, or vocation, and who provides information or services while under the direction and control of a licensee of the board, that would otherwise be included in the definition of private investigation.

c. A person who is engaged in private investigation as defined herein and who is licensed in accordance with this chapter.



Section 34-25B-3 - License required; criminal background check.

No person shall practice private investigation or hold himself or herself out to the public as a private investigator or use any term, title, or abbreviation that expresses, infers, or implies that the person is licensed as a private investigator unless the person at the time holds a valid license to practice private investigation as provided in this chapter. All applicants shall pass a criminal background check based on criteria established pursuant to Section 34-25B-4.



Section 34-25B-4 - Alabama Private Investigation Board - Creation; composition.

(a) There is created the Alabama Private Investigation Board. The membership of the board shall reflect the racial, gender, geographic, urban and rural, and economic diversity of the state.

(b) Private investigator members provided for herein shall have had five years of experience as an investigator prior to his or her appointment. Beginning on August 1, 2018, private investigator members who are appointed to the board shall have been licensed pursuant to this chapter as a private investigator for a period of at least five years prior to his or her appointment.

(c) The following members shall be appointed to the board:

(1) Three persons appointed by the Governor, two of whom shall be private investigators in this state and one of whom shall be a consumer who will represent the public at large. The Governor shall appoint the three members to initial terms of three years. Thereafter, successor members shall be appointed for terms of four years each.

(2) One person appointed by the Lieutenant Governor, who must be a private investigator. The Lieutenant Governor shall appoint the member for an initial term of two years. Thereafter, successor members shall be appointed for terms of four years.

(3) One person appointed by the Speaker of the House of Representatives who must be a private investigator. The Speaker of the House of Representatives shall appoint the member for an initial term of two years. Thereafter, successor members shall be appointed for terms of four years.

(4) One person appointed by the Attorney General who must be a private investigator. The Attorney General shall appoint the member for an initial term of two years. Thereafter, successor members shall be appointed for terms of four years.

(5) One person appointed by the Alabama State Bar Association who must be a member in good standing for an initial term of four years. Thereafter, successor members shall be appointed for terms of four years.

(6) One person appointed by the Alabama Private Investigators Association who must be a private investigator. The association shall appoint the member for an initial term of four years. Thereafter, successor members shall be appointed for terms of four years.

(d) Following the initial appointments, all successor members of the board shall be appointed for a term of four years and shall serve until their successors are appointed and qualified by subscribing to the constitutional oath of office, which shall be filed with the Secretary of State.

(e) Any vacancy occurring on the board shall be filled by the appointing authority of the vacating member for the unexpired term.

(f) No member may be appointed to succeed himself or herself for more than one full term.

(g) The appointing authority may remove a member of the board for misconduct, incompetency, or willful neglect of duty. The board may recommend to the appointing authority suggested administrative actions that may be taken against a board member for missing an excessive amount of meetings.

(h) Each member of the board shall receive a certificate of appointment from the Governor before entering upon the discharge of the duties of office.



Section 34-25B-5 - Alabama Private Investigation Board - Quasi-judicial body; liability of members.

(a) The board is declared to be a quasi-judicial body. Absent negligence, wantonness, recklessness, or deliberate misconduct, the members and the employees of the board are granted immunity from civil liability and may not be liable for damages when acting in the performance of their duties under this chapter.

(b) Board members and employees shall be defended by the Attorney General in regard to any criminal or civil litigation filed against them based on the performance of their official duties under this chapter.



Section 34-25B-6 - Alabama Private Investigation Board - Officers.

At the initial meeting of the board and each time a new member is appointed to the board, the members of the board shall select from among their members a chair to preside over meetings of the board and a vice chair to preside in the absence of the chair.



Section 34-25B-7 - Alabama Private Investigation Board - Fund.

There is hereby created in the State Treasury for the use of the Alabama Private Investigation Board a fund to be known as the Alabama Private Investigation Board Fund. All application and license fees, penalties, fines, and any other funds collected by the board under the provisions of this chapter are to be deposited in this fund and used only to carry out the operations of the board. No monies shall be withdrawn or expended from the fund for any purpose unless the monies have been appropriated by the Legislature and allocated pursuant to this chapter. Any monies appropriated shall be budgeted and allotted pursuant to the Budget Management Act in accordance with Article 4 (commencing with Section 41-4-80) of Chapter 4 of Title 41, and only in the amounts provided by the Legislature in the general appropriations act or other appropriations act. There is hereby appropriated to the Alabama Private Investigation Board the sum of all monies collected and deposited into the Alabama Private Investigation Board Fund for each of the fiscal years ending September 30, 2013, and September 30, 2014, to be used for the operations of the board.



Section 34-25B-8 - Alabama Private Investigation Board - Promulgation of rules; canons of ethics; personnel; legal services.

(a) The board may promulgate rules necessary to implement this chapter and accomplish its objectives subject to the Alabama Administrative Procedure Act.

(b) The board may promulgate and establish canons of ethics and minimum acceptable professional standards of practice for licensees within any rules that it adopts.

(c) The board may hire personnel necessary or as advisable to carry out the purposes and provisions of this chapter. With the exception of the Executive Director, all personnel shall be subject to the provisions of the state Merit System Act.

(d) The Attorney General shall provide legal services to the board and board employees in connection with official duties and actions of the board.



Section 34-25B-9 - Alabama Private Investigation Board - Meetings.

(a) The board shall establish regular and special meetings for the purpose of transacting its business as provided by rules promulgated by the board. Notice of board meetings and meetings of the board shall comply with the Alabama Open Meetings Act.

(b) A majority of the board shall constitute a quorum at any meeting of the board.



Section 34-25B-10 - Practice of private investigation without a license; location of records.

(a) Except as otherwise provided in this chapter, it shall be unlawful for any person to act as a private investigator without first obtaining a license from the board. For prosecution purposes, a violation of this chapter is classified as a Class A misdemeanor.

(b) Each person licensed in accordance with this chapter shall designate to the board a physical address where his or her records are to be kept.



Section 34-25B-11 - License application.

An application and all information on an application for licensure as a private investigator shall be treated as confidential and shall be filed with the board on forms prescribed by the board. The application shall include all of the following information of the applicant:

(1) His or her full name.

(2) His or her date and place of birth.

(3) All residences during the immediate past five years.

(4) All employment or occupations engaged in during the immediate past five years.

(5) Three sets of classifiable fingerprints.

(6) A list of convictions and pending charges involving a felony or misdemeanor in any jurisdiction.



Section 34-25B-12 - Qualifications; study guide.

(a) Each individual applicant shall meet the following criteria that he or she:

(1) Is at least 21 years of age.

(2) Has not been declared by any court of competent jurisdiction incompetent by reason of mental defect or disease unless a court of competent jurisdiction has subsequently declared the applicant competent.

(3) Has not been convicted of a crime of moral turpitude, with the board having the final determination on the interpretation of moral turpitude.

(4) Has not been convicted of a felony crime.

(5) Has passed an examination to be administered twice annually by the board designed to measure knowledge and competence in the investigation field.

(b) A study guide shall be provided to any applicant seeking to obtain an initial or renewal license under this chapter.

(c) Any investigator currently holding a business license in the State of Alabama shall not have to meet the initial application requirements of this chapter, but shall be issued a license pursuant to this chapter upon application.



Section 34-25B-13 - Application fees; issuance of license; denial of application.

(a) Upon receipt of an application for a license pursuant to this chapter, nonrefundable, nonprorateable application fees shall be submitted to the board by the applicant for the following services:

(1) A request that the Alabama Bureau of Investigation compare the fingerprints submitted with the application to fingerprints filed with the Alabama Bureau of Investigation. On subsequent applications, the Alabama Bureau of Investigation, at the request of the board, shall review its criminal history files based upon the name, date of birth, sex, race, and Social Security number of an applicant whose fingerprints have previously been submitted to the bureau for any new information since the date of the fingerprint comparison, and shall furnish any information thereby derived to the board.

(2) A request to submit the fingerprints to the Federal Bureau of Investigation for a search of its files to determine whether an individual fingerprinted has any recorded convictions.

(b) After the approval of the application by the board, the board shall issue a license in a form prescribed by the board to each qualified applicant upon its receipt of a nonrefundable, nonprorateable private investigator license fee as set by the board.

(c)(1) If an application for a license is denied, the board shall notify the applicant in writing and specify the grounds for denial. If the grounds are subject to correction by the applicant, the notice shall so state and specify a reasonable period of time within which the applicant shall make the required correction.

(2) The applicant may submit an application for reconsideration to the board within 30 days from the date of receipt of denial.

(d) The board shall issue a license to all licensees that shall be at least 8" x 10" in size and shall be displayed on a wall of the workplace of the licensee. This license shall be deemed property of the State of Alabama and subject to forfeiture to the state upon revocation.



Section 34-25B-14 - Identification card.

(a) The board shall issue to every private investigator licensee an identification card, which shall be issued in credit card size, be permanently laminated, and contain the following information of the licensee:

(1) Name.

(2) Photograph.

(3) Physical characteristics.

(4) Private investigator's license number.

(5) Expiration date of license.

(b) The identification card shall be carried on the person of the licensee when engaged in the activities of the licensee.



Section 34-25B-15 - Making false statement to the board.

Making a false statement to the board shall be punishable by a civil penalty not to exceed one thousand dollars ($1,000) and assessment of the maximum application fee.



Section 34-25B-16 - Investigation into veracity of application.

Upon receipt of an application and applicable fees, the board shall conduct an investigation to determine whether the statements made in the application are true.



Section 34-25B-17 - Expiration and renewal of license.

(a) All licenses issued or renewed under this chapter shall be valid for a period of two years from the date of issuance. The board shall provide each licensee with a renewal application 60 days prior to the expiration of the license.

(b) Each application for renewal shall be reviewed for criminal convictions and civil fraud findings.

(c) An administrative late fee not exceeding two hundred dollars ($200) as prescribed by the board shall be assessed on any renewal application postmarked after the expiration date of the license.

(d) No renewal application may be accepted more than 30 days after the expiration date of the license.



Section 34-25B-18 - Suspension, revocation, etc., of license; penalties.

(a) The board may suspend, revoke, or refuse to issue or renew any license issued by it upon finding that the holder or applicant has committed any of the following acts:

(1) A violation of this chapter or any rule promulgated pursuant to this chapter.

(2) Fraud, deceit, or misrepresentation regarding an application or license.

(3) Knowingly and willfully making a material misstatement in connection with an application for a license or renewal.

(4) A conviction by a court of competent jurisdiction of a felony.

(5) A conviction by a court of competent jurisdiction of a Class A misdemeanor, if the board finds that the conviction reflects unfavorably on the fitness of the person for the license.

(6) The commission of any act which would have been cause for refusal to issue the license or identification card had it existed and been known to the board at the time of issuance.

(b) In addition to, or in lieu of, any other lawful disciplinary action under this section, the board may assess a civil penalty not exceeding two thousand dollars ($2,000) for each violation.

(c) A license may be suspended for the remaining license period and renewed during any period in which the license was suspended.



Section 34-25B-19 - Sufficiency of license to practice; occupational tax or business license fee authorized.

(a) No licensee or applicant shall be required to obtain any authorization or license from, or pay any other fee or post a bond in, any municipality, county, or other political subdivision of this state to engage in any activity regulated under this chapter.

(b) Notwithstanding subsection (a), a municipality, county, or other political subdivision of this state may impose a bona fide occupational tax or business license fee on a licensee.



Section 34-25B-20 - Reciprocity with other states.

The board may negotiate and enter into reciprocal agreements with the appropriate officials in other states to permit licensed investigators who meet or exceed the qualifications established in this chapter to operate in reciprocal states under mutually acceptable terms.



Section 34-25B-21 - Copy of statutes and rules provided by board.

The board shall provide a copy of this chapter and any rules promulgated under this chapter to the following:

(1) Each licensee, upon issuance of an original license, and every two years thereafter upon license renewal.

(2) Any other person, upon request, for a reasonable fee established by the board.



Section 34-25B-22 - Violations.

(a) The following acts when committed by an individual licensed as a private investigator in Alabama shall constitute a violation punishable as a Class A misdemeanor:

(1) To knowingly make a material misrepresentation as to the ability of the individual to perform the investigation required by a potential client in order to obtain employment.

(2) To make unsubstantiated monetary charges to a client for services not rendered or transportation not utilized.

(3) To knowingly make a false report to a client in relation to the investigation performed for a client.

(4) To continue an investigation for a client when it becomes obvious to the investigator that a successful completion of an investigation is unlikely without first advising the client and obtaining the approval of the client for continuation of the investigation.

(5) To reveal information obtained for a client during an investigation to another individual except as required by law.

(b) Persons licensed pursuant to this chapter shall report any suspected instances of child abuse or neglect to a local law enforcement agency or the Department of Human Resources, or both.



Section 34-25B-23 - Application of Administrative Procedure Act.

The Administrative Procedure Act shall govern all matters and procedures respecting the hearing and judicial overview of any contested case.



Section 34-25B-24 - Exceptions.

This chapter does not apply to the following:

(1) An employee of any business or entity that is not primarily engaged in the business of private investigation when that employee is performing duties related to his or her employment.

(2) An investigation of the internal affairs of a private business entity investigating a current or prospective employee.

(3) An employee of any business or entity that is not primarily engaged in the business of private investigation when that employee is working under a contract for his or her services that his or her employer signed with a third party.

(4) Any person or professional, including without limitation an attorney providing legal services, who is not primarily engaged in the business of private investigation, but who in conjunction with his or her business or profession may occasionally perform private investigation services.

(5) Any business or entity that is not primarily engaged in the business of private investigation.

(6) A consumer reporting agency as defined by the Federal Fair Credit Reporting Act.

(7) Any certified public accountant authorized to engage in the practice of public accountancy in this state or any entity licensed or otherwise permitted to engage in the practice of public accountancy in this state or the affiliated entities thereof.

(8)a. An attorney-at-law in good standing and licensed to practice law;

b. An employee of a single attorney or single law firm who is acting within the employee's scope of employment for the attorney or law firm; or

c. A consultant, accident reconstructionist, or forensic scientist when the person is retained by an attorney, insurance company representative, or appointed by a court to serve as an expert witness or to investigate, or to make tests, conduct experiments, draw conclusions, render opinions or make diagnoses, where those services require the use of training or experience in a technical, scientific, or social science field.

(9) Any individual engaged in any of the following:

a. Computer or digital forensic services.

b. The acquisition, review, or analysis of digital or computer-based information in order to obtain or furnish information for evidentiary or other purposes or to provide expert testimony before any court, board, officer, or investigating committee.

c. Network or system vulnerability testing, including network scans and risk assessment and analysis of computers connected to a network.



Section 34-25B-25 - Division of Investigation.

(a) There is created within the board a Division of Investigation that shall be the board's official investigative agency.

(b) Each licensee shall provide to the investigative division staff all records that pertain to the exact nature of the complaint under investigation and upon the issuance of a subpoena.

(c) The board or an executive director of the board may subpoena those persons or documents necessary to any investigation undertaken under this chapter if other means including, but not limited to, notification by return receipt registered United States mail, have not produced the desired results. Any subpoena issued shall be limited to investigations by the board of its members and shall not extend to any other matter.



Section 34-25B-26 - Continuing professional education.

(a) Each licensee shall complete eight hours of continuing professional education acceptable to the board in each calendar year.

(b) The board shall make every effort to ensue at least one seminar per year will be held in each congressional district of the state providing an opportunity to fulfill the continuing professional education requirements of this section, which shall include at least one hour per year on ethics.

(c) The board shall promulgate rules necessary to carry out this section.



Section 34-25B-27 - Certification required for trainers.

(a) Any person offering private investigation training must first be certified by the board. The board shall ensure that the instructors employed by the training provider possess both the experience and academic credentials to ensure that the curriculum and instruction will be beneficial to those seeking to enter the profession. In order to qualify as a certified trainer or instructor, or both, the trainer shall meet the following criteria that he or she:

(1) Is at least 21 years of age.

(2) Has had at least three years' experience satisfactory to the board with an investigative company or proprietary entity or with any federal, United States Military, state, county, or municipal law enforcement agency relating to the block of instruction.

(3) Is personally qualified to conduct the training required by this chapter and is certified by the board which shall establish standards for the instruction process.

(b) A certified trainer, in his or her discretion, may instruct personally or use a combination of personal, instruction, audio, and visual training aids.

(c) To assist in the implementation of a training program, the certified trainer may use as an assistant trainer any person who meets each of the following requirements that the assistant:

(1) Is at least 19 years of age.

(2) Has had at least one year of experience with an investigative company or any United States Military, state, county, or municipal law enforcement agency.

(d) A certified trainer may be an employee of a private investigative or propriety agency or, if not, employed by an agency as a company under this chapter.

(e) The certified trainer shall certify that he or she has successfully completed the training and shall submit the certification to the board.

(f) The training program, fees, and requirements shall be established by rules promulgated by the board.



Section 34-25B-28 - Construction with other laws.

No criminal or civil action taken under this chapter precludes a prosecution or action under any other law of this state.



Section 34-25B-29 - Sunset provision.

The Alabama Private Investigation Board is subject to the provisions of the Alabama Sunset Law of 1981. The board shall automatically terminate on October 1, 2016, and every four years thereafter, unless a bill is passed that it be continued, modified, or reestablished.






Chapter 26 - PSYCHOLOGISTS.

Article 1 - General Provisions.

Section 34-26-1 - Practice as "psychologist" and "psychological technician" defined.

(a) For the purposes of this chapter, the two levels of psychological practice are as follows:

(1) Psychologist.

(2) Psychological technician.

(b)(1) A person practices as a psychologist within the meaning of this chapter when he or she holds himself or herself out to be a psychologist or renders to individuals or to the public for remuneration any service involving the application of recognized principles, methods, and procedures of the science and profession of psychology, such as interviewing or administering and interpreting tests of mental abilities, aptitudes, interests, and personality characteristics for such purposes as psychological evaluation or for such purposes as overall personality appraisal or classification, or treatment. The practice of psychologists specifically includes the use of projective assessment techniques, the diagnosis of mental disorders, and psychotherapy.

(2) Nothing in this definition shall be construed as permitting the use of those forms of psychotherapy which involve the administration or prescription of drugs or electro-shock or in any way infringing upon the practice of medicine as defined in the laws of this state. A psychologist shall not attempt to diagnose, prescribe for, treat, or advise a client with reference to problems or complaints falling outside the boundaries of psychological practice.

(3) Nothing in this definition shall be construed as preventing qualified school counselors, vocational guidance counselors, vocational rehabilitation counselors, speech and hearing therapists, speech pathologists and audiologists, reading therapists, or teachers of exceptional children from rendering to the public for remuneration services for which they are qualified by training and experience involving the techniques of interviewing, administering, and interpreting tests of mental abilities, achievement, interests, and aptitudes for such purposes as evaluation or for educational or vocational guidance, selection, or placement. Nothing in this definition shall be construed as preventing technical and support staff from providing functions associated with psychological assessments under the supervision of a licensed psychologist.

(c)(1) A person practices as a "psychological technician" within the meaning of this chapter when he or she holds himself or herself out to be a psychological technician. A psychological technician may not use the title psychologist or hold himself or herself out to the public or knowingly allow himself or herself to be held out to the public as a psychologist. A licensed psychological technician shall not practice or present himself or herself outside the area of competence as approved by the board based upon the examination and review of the qualifications, training, and experience of the individual. A psychological technician with adequate training may directly provide any of the following services without supervision:

a. Administering and interpreting tests: A psychological technician may administer and interpret tests of intelligence, achievement, aptitudes, and interests, and testing for educational or vocational selection, guidance, or placement.

b. Interviewing and screening: A psychological technician may conduct initial screening interviews which may lead to referrals for more extensive evaluation or treatment. A psychological technician may also administer adjective checklists, behavior rating scales, and other rating devices which may be completed by a variety of professional and non-professional observers.

c. Psychoeducational interventions: Psychological technicians may provide didactic psychoeducational services to individuals or groups. The purpose of such groups is to disseminate information and educate clients.

(2) A psychological technician who meets the education and training requirements of this chapter shall not provide any of the following services except under the qualified supervision of a licensed psychologist:

a. Personality appraisal. Personality appraisal as performed by the psychological technician is defined as any objective assessment or evaluative technique that leads to conclusions, inferences, and hypotheses regarding personality functioning. Included are all statements relative to personality attributes, features, traits, structure, dynamics, and pathology or assets. These activities shall allow for the process of deciding the nature of the psychological disorder or condition.

b. Clinical intervention. Includes the use of the principles, methods, and procedures of the science and profession of psychology for the treatment of individuals, groups, and families, and behavior management and behavior modification procedures with clinical populations.

c. Consultation services. Services provided to other agencies by psychological technicians acting in the role of consultants are subject to the same rules for supervision as services provided directly by the psychological technician in his or her place of employment.

d. Assistance with forensic assessments and neuropsychological evaluations. A psychological technician may assist a trained neuropsychologist in the administration of neuropsychological procedures or a qualified psychologist in forensic assessment. Independent forensic assessments and neuropsychological evaluations are outside of the scope of practice for psychological technicians.



Section 34-26-2 - Confidential relations between licensed psychologists, licensed psychiatrists, or licensed psychological technicians and their clients.

For the purpose of this chapter, the confidential relations and communications between licensed psychologists, licensed psychiatrists, or licensed psychological technicians and their clients are placed upon the same basis as those provided by law between attorney and client, and nothing in this chapter shall be construed to require any such privileged communication to be disclosed.



Section 34-26-3 - Code of ethics.

The Board of Examiners shall adopt the Code of Ethics of the American Psychological Association to govern appropriate practices or behavior as referred to in Section 34-26-46 and Section 34-26-47 and shall file such code with the Secretary of State within 30 days prior to the effective date of such code.






Article 2 - Board of Examiners.

Section 34-26-20 - Creation.

Repealed by Act 2016-416, §2, effective August 1, 2016.



Section 34-26-21 - Composition; powers and duties; psychological technician; oath; meetings.

(a)(1) There is created the Alabama Board of Examiners in Psychology to consist of eight persons who are residents of this state, who shall be inclusive and reflect the racial, gender, geographic, urban, rural, and economic diversity of the state, and who shall be appointed by the Governor as follows:

a. One member shall be a member of the faculty of an accredited college or university in the state with the rank of assistant professor or above who is primarily engaged in teaching, research, or administration of psychology and is a psychologist licensed under this chapter.

b. Five members shall be psychologists licensed under this chapter.

c. One member shall be a psychological technician licensed under this chapter.

d. One member shall be a member of the general public.

(2) The board shall perform those duties and exercise those powers prescribed in this chapter. No member of the board shall be liable to civil action for any act performed in good faith in the performance of his or her duty pursuant to this chapter. Vacancies shall be filled for any unexpired term, and members shall serve until their successors are appointed and have qualified.

In nominating candidates to fill vacancies on the board, nominating authorities shall coordinate their appointments to assure board membership is inclusive and reflects the racial, gender, geographic, urban, rural, and economic diversity of the state without regard to political affiliation.

(3) Board members shall not serve more than two consecutive terms of office. Not later than October 1 of each year the executive council of the Alabama Psychological Association, or of its successor organization, shall submit to the Governor the names of two qualified candidates for the position of the board to be vacated by reason of expiration of term of office. From the two candidates the Governor shall appoint one member not later than January 1 to serve on the board for a term of five years. With the exception of the member appointed from the general public, other vacancies occurring in the board shall be filled for the unexpired term by appointment of the Governor from two qualified candidates for each vacancy submitted within 30 days after the vacancy occurs by the executive council of the association, or by its successor organization. Those appointments shall be made by the Governor within 30 days after the candidates' names have been submitted. If the association, or its successor organization, fails to furnish the Governor with the list of persons eligible for appointment to the board, the Governor shall appoint any qualified members of the profession of psychology to the vacant position on the board.

(b) The Governor shall appoint, for a five-year term of office, a member of the general public who is a resident of Alabama not licensed by the board, and whose spouse, if married, is not licensed by the board. Vacancies for unexpired terms of the general public member shall be filled by the Governor. Successor public members shall be appointed by the Governor.

(c) To fill the psychological technician position on the board, the Executive Council of the Alabama Psychological Association, or its successor organization, shall select two names to be submitted to the Governor by October 1 prior to the expiration of the term. On or before the immediately following January 1, the Governor shall appoint one of the two names submitted to serve in the psychological technician position on the board for a term of five years.

(d) Any board members may be removed by the Governor after notice and hearing for incompetence, neglect of duty, malfeasance in office, or moral turpitude.

(e) Immediately before entering public duties of the office, the members of the board shall take the constitutional oath of office and shall file the oath in the Office of the Governor, who upon receiving the oath shall issue to each member a certificate of appointment. The board shall have available for the Governor or his or her representative detailed reports on proceedings and shall make annual reports in the form required by the Governor.

(f) The board shall elect annually a chair and vice-chair. Each member shall receive the same per diem and travel allowance paid to state employees for each day's attendance at an official meeting of the board. The board shall hold at least one regular meeting each year. Additional meetings may be held at the discretion of the chair or at the written request of any two members of the board. The board shall adopt a seal which shall be affixed to all licenses issued by the board. The board shall from time to time adopt rules and regulations necessary for the performance of its duties. Four members of the board shall constitute a quorum. The board may hire any assistants necessary to carry on its activities within the limit of funds available to the board. The board may accept grants from foundations, individuals, and institutions to carry on its functions.



Section 34-26-22 - Certain powers and duties enumerated; registration requirements; continuing education; rules and regulations.

(a) The Board of Examiners in Psychology shall have authority to administer oaths, to summon witnesses and to take testimony in all matters relating to its duties. The board shall be the sole agency in this state empowered to certify concerning competence in the practice of psychology and the sole board empowered to recommend licensure for the practice of psychology. The board shall have the power to recognize areas of specialization for practice and supervision, and to ensure through rules and regulations and enforcement that licensees limit their practice to demonstrated areas of competence as documented by relevant professional education, training, and experience. No individual shall be issued a license for the practice of psychology who has not been previously certified at the appropriate level of practice by the board. The board shall certify as competent to practice psychology or as competent to practice as a psychological technician all persons who shall present satisfactory evidence of attainments and qualifications under provisions of this chapter and the rules and regulations of the board. The certification shall be signed by the chair of the board under the adopted seal of the board. The chair shall, under the direction of the board, aid the district attorneys in the enforcement of this chapter and the prosecutions of all persons charged with the violation of its provisions. Psychologists and psychological technicians licensed by the board shall be required to submit annually to the board a completed registration fee, not exceeding five hundred dollars ($500), as determined by the board. The list of licensed psychologists and licensed psychological technicians shall be made available to interested individuals or organizations at a nominal charge.

(b) A psychology license issued by the board shall expire on October 15, and shall be renewed annually upon the satisfaction of continuing education requirements and payment of the renewal fee. Failure to comply with all requirements for renewal within the time period prescribed by the board shall result in a lapsed license. Failure to satisfy all requirements for reactivation of an inactive license shall result in a lapsed license. A psychologist may have his or her lapsed license reinstated upon the payment of all accrued annual fees and late penalties and satisfaction of all requirements established by rule of the board. If a psychologist is alleged to have violated any of the prohibitions on professional conduct provided in this chapter, the board, upon a hearing and proof of the violation, may deny reinstatement of the license or prohibit the psychologist from applying for reinstatement.

(c) The board shall implement requirements through its rules and regulations that licensees shall engage in annual continuing education activities other than individual study to renew the license to practice. Continuing education activities shall be relevant to the practice of psychology or applicable within the practice of psychology. The board may charge a reasonable fee to register and keep records of licensees' continuing education credits.

(d) The board may promulgate and adopt rules and regulations as are necessary to implement the requirements of this chapter. The rules and regulations shall be adopted pursuant to the state administrative procedure statutes.



Section 34-26-23 - Sunset provision.

The Board of Examiners in Psychology shall be subject to the Alabama Sunset Law, Chapter 20 of Title 41, as an enumerated agency as provided in Section 41-20-3, and shall have a termination date of October 1, 2016, and every four years thereafter, unless continued pursuant to the Alabama Sunset Law.






Article 3 - Licenses.

Section 34-26-40 - Required; exceptions; psychological interns or trainees.

(a) It is specifically prohibited that any individual or organization shall present himself, herself, or it, or be presented to the public by any title incorporating the name "psychological," "psychologist," or "psychology" other than so licensed by this chapter. Any psychological scientist, including a school psychologist who holds a certificate issued by the State Superintendent of Education, employed by a recognized research laboratory, school, college, university, or governmental agency or department may represent himself or herself by the academic or research title conferred upon him or her by the administration of the laboratory, school, college or university, or any governmental agency or department. Nothing in this section shall be construed as permitting such persons to offer their services to any other persons or organizations as consultants or to accept remuneration for any psychological services other than that of their institutional salaries, unless they have been licensed under this chapter. Visiting lecturers from recognized laboratories, schools, colleges, universities, or any governmental agencies or departments are exempt from the provisions of this section and may utilize their academic or research titles when presenting lectures or performing any consultation as might be required in their academic or research functions. Students of psychology, psychological interns, and other persons preparing for the profession of psychology under qualified supervision in recognized training institutions or facilities may be designated by such titles as "psychological intern," "psychological trainee," or others clearly indicating such training status. No individual may employ or use the title "licensed psychologist" or imply in any way that he or she is licensed by the board unless he or she is actually so licensed and registered under this chapter.

(b) No person working for any recognized state department or agency, research laboratory, school, college, or university shall be required to have any license issued pursuant to this chapter to perform their job duties and responsibilities related to their position or employment status with these entities.



Section 34-26-41 - Applications; qualifications of applicants; issuance of license; practice without license; inactive status.

(a)(1) Any person wishing to obtain the right to practice as a psychologist or psychological technician in this state, who has not heretofore been licensed to do so, shall, before it shall be lawful for him or her to practice as a psychologist or psychological technician in this state, make application to the Board of Examiners in Psychology through the chair upon such form and in such manner as prescribed by the board.

(2) Unless a person has first obtained a valid license as aforesaid, it shall be unlawful and a violation of this chapter for him or her to practice.

(b) A candidate for licensure as a psychologist shall furnish the board with satisfactory evidence of all of the following:

(1) He or she is of good moral character.

(2) He or she is at least 19 years of age.

(3) He or she has received a doctorate degree from a department of, or school of, psychology, from an educational institution accredited and recognized by national and regional accrediting agencies as maintaining satisfactory standards.

(4) He or she is competent in psychology as shown by passing such examinations, written or oral, or both, as the board will prescribe, unless exempted pursuant to subsection (e).

(5) He or she is not engaged in unethical practice as defined in the Code of Ethics of the American Psychological Association.

(6) He or she has not within the preceding six months failed an examination given by the board.

(c) The board may issue a license to any person who is a licensed psychologist of another state, and who applies to the board, provided the licensee of another state shall furnish the board with satisfactory evidence of all of the following:

(1) He or she is of good moral character, and holds his or her license in good standing from another state.

(2) He or she is at least 19 years of age.

(3) He or she has received a doctorate degree in psychology from an educational institution accredited and recognized by national and regional accrediting agencies as maintaining satisfactory standards or, in lieu of a doctorate degree in psychology, a doctorate degree in a closely allied field, if the training received therefor is substantially similar to that required of doctorates obtained from departments of psychology.

(4) He or she is competent in psychology as shown by the passing of an examination, unless exempted pursuant to subsection (e), substantially equivalent to the examinations prescribed in subsection (a), or by the passing of a recognized national examination in psychology.

(5) He or she is not engaged in unethical practice as defined in the Code of Ethics of the American Psychological Association.

(6) He or she has practiced psychology in another state at least four consecutive years prior to application.

(7) That the other state under which he or she is licensed gives similar recognition and reciprocal licensing to licensed psychologists of this state.

(d)(1) The board shall accept the Certificate of Professional Qualification (CPQ) in psychology issued by the Association of State and Provincial Psychology Boards (ASPPB), or its successor organization, or board certification by the American Board of Professional Psychology (ABPP) as evidence that the applicant, who has not within the preceding six months failed an examination given by the board, has met the requirements for licensure.

(2) The applicant shall submit all of the following to the board:

a. An application for licensure and the corresponding licensure fee.

b. Verification forms from the jurisdictions of licensure, verifying that licensure is current and in good standing.

c. A verification form from the ASPPB or from the ABPP.

(3) All applicants under this subsection shall successfully pass any local jurisdictional examinations. The board may deny licensure to any applicant who has had disciplinary action taken against him or her by any licensing authority or professional organization or who has a record that discloses any other matter that puts in question his or her competency to practice.

(e) The board shall issue a license to any applicant with a doctoral degree in psychology who is otherwise qualified pursuant to subsections (a) and (b), who is licensed in at least two states and who has passed a recognized national exam.

(f) An individual who possesses a valid license to practice psychology independently at the doctoral level, by any jurisdiction recognized by the Association of State and Provincial Psychology Boards, may practice psychology in Alabama for no more than 30 days each calendar year without applying for a license to practice psychology in Alabama, unless otherwise exempted pursuant to this chapter. This authority to practice does not apply to a psychologist who has been denied licensure in Alabama, is a legal resident of Alabama, or intends to practice full-time or a major portion of his or her time in Alabama.

(g) An individual licensed to practice psychology in another jurisdiction, who is providing services in response to a declared disaster or state of emergency, may practice psychology in this jurisdiction for no more than 60 days per year, without applying for a license, upon proper notification as required by board rule.

(h) A candidate for licensure as a psychological technician shall furnish the board with satisfactory evidence of all of the following:

(1) He or she is of good moral character.

(2) He or she is at least 19 years of age.

(3) He or she has a master's degree in psychology from a regionally accredited institution of higher education, or has completed the equivalent of a master's degree from an American Psychological Association accredited doctoral program in psychology, as determined by the board. Educational requirements are provided in Section 34-26-65.

(4) Is competent as a psychological technician, as shown by passing examinations, written or oral, or both, as prescribed by the board.

(5) Is not engaged in unethical practice as defined in the most recent version of the Code of Ethics of the American Psychological Association.

(6) Has not within the preceding six months failed an examination given by the board.

(i) A psychologist or psychological technician licensee may request that the board designate his or her license as inactive at any time before the date of renewal. There shall be paid to the board by each licensee requesting inactive status a fee, not exceeding five hundred dollars ($500), as set by rule of the board. There shall be paid to the board by each licensee requesting annual continuation of inactive status a fee, not exceeding five hundred dollars ($500), as set by rule of the board. No part of any fee paid to the board shall be returnable under any circumstances. Granting inactive status to a licensee revokes all privileges associated with licensure under this chapter until reactivation is requested by the licensee. Procedures for reactivating an inactive license shall be established by rule of the board.



Section 34-26-42 - Penalty for unlicensed person held out to public as psychologist or psychological technician.

(a) If any person holds himself or herself out to the public as being engaged in practice as a psychologist or psychological technician, such as clinical, counseling, school, or combined professional-scientific psychology, and does not then possess in full force and virtue a valid license to practice as a psychologist or psychological technician under this chapter, he or she shall be deemed guilty of a Class B misdemeanor and, upon conviction, shall be fined not less than five hundred dollars ($500) per occurrence nor more than five thousand dollars ($5,000) per occurrence plus court costs. Nothing in this chapter shall be construed to limit the professional pursuits of teachers in recognized public and private schools, clergymen, practitioners of medicine, social workers, licensed professional counselors, school psychometrists, school psychologists, school counselors, and guidance counselors from full performance of their professional duties. However, in such performance any title shall be in accord with this chapter. Students of psychology, psychological interns, or other persons preparing for the profession of psychology may perform as a part of their training the functions specified in this chapter, but only under qualified supervision. Use of psychological techniques by business and industrial organizations for employment placement, evaluation, promotion, or job adjustment of their own officers or employees or by employment agencies for the evaluation of their own clients prior to recommendations for employment is also specifically allowed. However, no industrial or business firm or corporation may sell or offer to the public or to other firms or corporations for remuneration any psychological services as specified in this chapter unless the services are performed or supervised by individuals duly and appropriately licensed under this chapter.

(b) When the board has evidence that any person has engaged in any act or practice constituting a violation of this chapter, or any rule or order promulgated pursuant to this chapter, the board may bring an action in the Circuit Court of Montgomery County to enjoin the act or practice and to enforce compliance with this chapter or any rule or order promulgated pursuant to this chapter, regardless of whether criminal proceedings have been or may be initiated. Upon a proper showing, the court may order a permanent or temporary injunction, restraining order, or a writ of mandamus.



Section 34-26-43 - Fees; disposition of revenues of board; payment of expenses.

There shall be paid to the board by each applicant for a permanent license to practice as a psychologist or a psychological technician a fee not to exceed five hundred dollars ($500), as set by board rule. No part of any fee shall be returnable under any circumstance. All fees collected in this manner plus renewal fees as outlined in Section 34-26-22 and all gifts or grants shall be deposited in the State Treasury to the credit of the board. Vouchers in payment of expenses shall be drawn on the state Comptroller signed by the chair or executive officer of the board.



Section 34-26-43.1 - Fees; background checks; fingerprints; confidentiality.

(a) The Board of Examiners in Psychology shall charge each candidate for licensure as a psychologist or psychological technician a fee sufficient to cover the entire actual costs of the examination of the applicant as well as the cost of criminal history and civil background checks of the applicant.

(b) Applicants for licensure as a psychologist or psychological technician shall submit to a criminal history background check.

(c) The applicant shall provide fingerprints and shall execute a criminal history information release using forms provided to the applicant by the board.

(d) The applicant is responsible for having his or her fingerprints made.

(e) The applicant shall provide to the board office his or her completed fingerprint cards, along with a cashier's check or money order made payable to the Alabama State Law Enforcement Agency (ALEA) in the amount sufficient to cover the actual cost of the background check. The board shall submit the fingerprint cards to ALEA.

(f) ALEA shall be responsible for forwarding applicants' fingerprints to the Federal Bureau of Investigation for a national criminal history record check.

(g) Information received by the board pursuant to a criminal history background check shall be confidential and shall not be a public record, except that such information received by and relied upon by the board in denying the issuance of a certificate of qualification may be disclosed as may be necessary to support the denial.



Section 34-26-44 - Conduct of examinations.

Examination of applicants for a license to practice as a psychologist or psychological technician shall be made by the board at least once a year according to methods and in such subject fields as may be deemed by the board to be the most practical and expeditious to test the qualifications of the applicant. The board shall require the examinations to be written or oral, or both. The board, by rule, shall provide circumstances under which a candidate shall be held to have passed the examination.



Section 34-26-45 - Waiver of examination; persons licensed in other states.

Repealed by Act 2013-386 effective February 1, 2014.



Section 34-26-46 - Grounds for disciplinary action; mental or physical competence; penalties; judicial review; disciplinary oversight.

(a) The board shall suspend, place on probation, or require remediation, or any combination thereof, for any psychologist or psychological technician for a specified time, to be determined at the discretion of the board, or revoke any license to practice as a psychologist or psychological technician or take any other action specified in the rules and regulations whenever the board finds by a preponderance of the evidence that the psychologist or psychological technician has engaged in any of the following acts or offenses:

(1) Fraud or deception in applying for or procuring a license to practice as a psychologist or psychological technician; or in passing the examination provided for in this chapter.

(2) Practice as a psychologist or psychological technician under a false or assumed name or the impersonation of another practitioner of a like or different name.

(3) Immoral, unprofessional, or dishonorable conduct as defined in the rules and regulations promulgated by the board.

(4) Practicing as a psychologist or psychological technician in such a manner as to endanger the welfare of clients or patients.

(5) Conviction of felony (a copy of the record of conviction, certified to by the clerk of the court entering the conviction shall be conclusive evidence).

(6) Conviction of any crime or offense that reflects the inability of the practitioner to practice as a psychologist or psychological technician with due regard for the health and safety of clients or patients.

(7) Harassment, intimidation, or abuse, sexual or otherwise, of a client or patient.

(8) Engaging in sexual intercourse or other sexual contact with a client or patient.

(9) Use of repeated untruthful or deceptive or improbable statements concerning the licensee's qualifications or the effects or results of proposed treatment, including functioning outside of one's professional competence or area of specialization established by education, training, and experience as recognized by the board.

(10) Gross malpractice or repeated malpractice or gross negligence in practice as a psychologist or psychological technician.

(11) Aiding or abetting practice as a psychologist or psychological technician by any person not licensed by the board.

(12) Conviction of fraud in filing Medicare or Medicaid claims or in filing claims to any third party payor (a copy of the record of conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence).

(13) Exercising undue influence in such a manner as to exploit the client, patient, student, or supervisee for financial or other personal advantage to the practitioner or a third party.

(14) The suspension or revocation by another state of a license to practice as a psychologist or psychological technician for cause other than failure to renew the license (a certified copy of the record of suspension or revocation of the state making such a suspension or revocation shall be conclusive evidence thereof).

(15) Refusal to appear before the board after having been ordered to do so in writing by the executive office or chair of the board.

(16) Making any fraudulent or untrue statement to the board.

(17) Failing to cooperate with or to respond promptly, completely, and honestly to the board.

(18) Violation of the code of ethics adopted in the rules and regulations of the board.

(19) Upon the recommendation of the Ethics Committee of the Alabama Psychological Association, or of its successor organization, or the Ethics Committee of the American Psychological Association.

(20) Inability to practice as a psychologist or psychological technician with reasonable skill and safety to patients or clients by reason of illness, inebriation, misuse of drugs, narcotics, alcohol, chemicals, or any other substance, or as a result of any mental or physical condition.

(21) Engaging in practice as a psychologist or psychological technician before a license is issued.

(22) Practice of a level of psychology inappropriate or beyond the scope of the particular license held by the licensee.

(23) Failure to comply with any of the respective responsibilities of a supervisor or supervisee as provided in this chapter.

(b) When the issue is whether or not a psychologist or psychological technician is physically or mentally capable of practicing as a psychologist or psychological technician with reasonable skill and safety to patients or clients, then, upon a showing of probable cause to the board that the psychologist or psychological technician is not capable of practicing psychology with reasonable skill and safety to patients, the board may petition a court of competent jurisdiction to order the psychologist or psychological technician in question to submit to a psychological examination by a psychologist to determine psychological status and/or a physical examination by a physician to determine physical condition. The psychologist and/or physician is to be designated by the court. The expense of the examination shall be borne by the board. Where the psychologist or psychological technician raises the issue of mental or physical competence or appeals a decision regarding his or her mental or physical competence, the psychologist or psychological technician shall be permitted to obtain his or her own evaluation at his or her own expense. If the objectivity or adequacy of the examination is suspect, the board may complete an examination by its designated practitioners at its own expense. When mental or physical capacity to practice is at issue, every psychologist or psychological technician licensed to practice in the state shall be deemed to have given consent to submit to a mental or physical examination or to any combination of such examinations and to waive all objections to the admissibility of the examination, or to previously adjudicated evidence of mental incompetence.

(c) In addition to any penalties referenced in subsection (d), the board may assess the cost of any investigation, legal service, legal proceeding, or disciplinary action against any applicant or licensee found to be in violation of this chapter.

(d) In determining the amount of any penalty, which may not exceed one thousand dollars ($1,000) per violation or a total of five thousand dollars ($5,000), the board shall consider the seriousness of the violation, including any threat to the health, safety, or welfare of the public, the unlawful gain or economic benefit gained from the violation, the history of previous violations by the person, and the efforts of the person to mitigate and comply with this chapter.

(e) Judicial review of an order entered by the board under this section shall be conducted in accordance with those provisions providing for the judicial review of contested cases of the Alabama Administrative Procedure Act.

(f) The board shall exercise its jurisdiction for disciplinary oversight of licensees for any psychological services, regardless of how or where those services are rendered, even if those services are rendered in another state, federal facility, or foreign country during the licensure period. The board may not accept the voluntary surrender of a license on the part of a licensee in an effort to avoid possible disciplinary actions by the board. Inactive status does not negate the jurisdiction of the board over the actions of a license during any period of active licensure. If a former licensee or a licensee on inactive status is found to be in violation of a state law or administrative rule, a public announcement of the decision of the board shall be proffered in a manner to be determined by rule of the board.

(g) The Board of Examiners in Psychology may refuse to grant a license, or may recommend suspension of any license for a definite period not to exceed three years. The board may, upon satisfactory proof that any applicant or licentiate has been guilty of any of the above offenses, refuse to grant a license to the applicant or may recommend revocation of a license of the licentiate upon a vote of at least four members of the board. After three years from the date of a revocation, an application for reinstatement may be made to the board, and it may, upon favorable action by four of its members, recommend reinstatement.



Section 34-26-47 - Notice and hearing requirements.

(a) The board may not recommend suspension or revocation of licensure or refuse to issue or to renew any license for any cause listed in Section 34-26-46 unless the person accused has been given at least 30 days' notice in writing of the charge against him or her and a public hearing by the board. The written notice shall be mailed to the person's last known address, but the nonappearance of the person shall not prevent such a hearing. Upon such a hearing the board may administer oath and procure by its subpoenas the attendance of witness and the production of relevant books and papers.

(b) At least one member of the board shall be present at all times during a hearing, deliberation, and action thereon. A board member who has assisted with an investigation of a complaint may not vote on the disciplinary action to be taken relating to the complaint. A hearing officer appointed by the Attorney General shall act as the hearing officer for the purpose of ruling on motions, evidence, and other like matters.



Section 34-26-48 - Review of action of board.

Any action of, or ruling or order made or entered by the board declining to issue a certificate, declining to recommend licensure, or recommending suspension or revocation of a certificate or license shall be subject to review by the courts of this state in the same manner and subject to the same powers and conditions as now provided by law in regard to rulings, orders, and findings of other quasi-judicial bodies in Alabama, where not otherwise specifically provided. No such appeal while pending appropriate court action shall supersede such revocation or suspension.






Article 4 - Supervisory Practice of Licensed Psychological Technicians; Qualifications; Duties; Educational Degree Requirements; Mandated Supervision; Unlawful Practice Prohibited.

Section 34-26-60 - Scope of supervision; qualifications of supervisors.

(a) The scope of mandated supervision shall depend upon the specific areas of practice, experience, and training of the supervisee. Mandated supervision shall assure that an appropriate professional standard is being applied to the solution of the problem of a client, and that the laws that govern the practice of psychology and the ethics that guide the practice are understood and followed. The scope of mandated supervision may include enhancement and refinement of previously learned skills, but shall not include introductory training of a supervisee in additional skills, methods, or interventions. Supervision shall include consideration of all of the following areas:

(1) Ethical, legal, and professional standards.

(2) Technical skills and competency.

(3) The utilization of supervision by a supervisee.

(4) The ability of a supervisee to function independently or with reduced supervision.

(b) Specific supervision shall not be required for each person evaluated or treated, or for every treatment, evaluative technique, or professional activity undertaken. Supervisors shall be required to co-sign reports and other appropriate documents.

(c) A licensed psychologist shall be recognized by the board as an appropriate supervisor for a psychological technician supervisee. The board may disapprove of an otherwise qualified psychologist acting as a supervisor for any of the following reasons:

(1) Evidence that he or she is not competent or qualified to supervise a supervisee.

(2) Evidence that he or she has failed to adhere to ethical or legal standards of the profession.

(3) Evidence that there is a lack of congruence between the training, experience, and area of practice of the proposed supervisor and the proposed area of practice of the supervisee.

(4) Evidence that he or she has a license against which disciplinary or remedial action has been taken.



Section 34-26-61 - Duties - Supervisors.

(a) A licensed psychologist acting as a supervisor shall perform all of the following duties:

(1) Offer and provide supervision only within the area of his or her competence and assure that his or her professional expertise and experience is congruent with the practice of the supervisee.

(2) Prior to beginning supervision, enter into a written agreement with the supervisee on a board adopted supervision contract form which details the obligations of the supervisee as well as the responsibilities of the supervisor to the supervisee. This form shall be filed with and accepted by the board.

(3) Direct the supervisee to practice only within the areas for which he or she is qualified by education, training, and supervised experience.

(4) Establish and maintain a level of supervisory contact consistent with established professional standards and remain accessible to the supervisee.

(5) Direct the supervisee to keep him or her informed of services provided by the supervisee.

(6) If he or she has reason to believe that the supervisee is practicing in a manner which indicates that ethical or legal violations have been committed, he or she shall proceed as prescribed by the most recent version of the Code of Ethics of the American Psychological Association.

(7) Maintain a clear and accurate record of supervision with a supervisee that protects the confidentiality of the clients of the supervisee.

(8) Report annually on the required form to the board that the agreed upon supervision has occurred.

(9) File a final supervision report with the board within two weeks of the termination of supervision.

(10) Insure the written notification to clients or patients of the supervisory process, including the disclosure of clinical information to the supervisor and the means by which the supervisor may be contacted.

(b) Failure to comply with any of the duties specified in subsection (a) shall constitute a violation of this chapter.

(c) To maintain the professional nature of the supervision, a familial or strong personal relationship between the supervisor and his or her supervisee is prohibited, except in extraordinary circumstances such as the lack of availability of any other qualified supervisor. In such cases, the board shall require documentation that no other supervision is available and shall require reference letters from colleagues commenting on the appropriateness of the supervisory relationship.



Section 34-26-62 - Duties - Supervisees.

(a) A psychological technician supervisee shall perform all of the following duties:

(1) Enter into a written agreement with the supervisor, using a board adopted supervision contract form, which details the obligations of the supervisee as well as the responsibilities of the supervisor to the supervisee. This form shall be filed with and accepted by the board prior to practice.

(2) Attend scheduled supervision sessions.

(3) Provide the supervisor with a disclosure of psychological services being offered or rendered by him or her.

(4) Cooperate with the supervisor to assure that all conditions of the supervision are fulfilled.

(5) Provide the supervisor with information necessary for the supervisor to advise him or her on cases presenting professional, ethical, or legal concerns.

(6) File a revised supervision contract form within 45 days of a change in the conditions specified in the supervision contract form on file with the board.

(7) Obtain a written, signed consent from each patient or client that informs them of the supervisory process.

(b) Failure to comply with any of the duties specified in subsection (a) shall constitute a Class B misdemeanor.



Section 34-26-63 - Practice outside state; supervision contract form; final report; additional supervision.

(a) A psychological technician who practices in a jurisdiction outside of the state shall not be required to receive supervision for services rendered in that jurisdiction so long as the services are rendered in a manner consistent with the legal requirements of the jurisdiction.

(b) The initial supervision contract form shall be filed with and accepted by the board prior to any practice.

(c) An amended written supervision contract form shall be filed with the board within 45 days of any change in the conditions specified in the supervision contract form on file with the board. Additionally, within 14 days after receiving written notification from the board that the filing of a new supervision contract form is necessary to provide for the protection of the public or the regulation of the practice of psychology, an amended written supervision contract form shall be filed with the board. A supervision contract form shall document either that supervision is required and is received, or that supervision is not required. A separate supervision contract form shall be filed for each separate work setting. If receiving supervision from more than one supervisor to meet minimum requirements, a separate supervision contract form shall be filed for each individual supervisor.

(d) A supervisor shall report to the board that agreed upon supervision has been provided and shall file a final report with the board upon the termination of supervision. If a psychological technician is not receiving supervision, it is his or her responsibility to report that fact to the board within 14 days. A report shall be submitted to the board within 14 days after receiving written notification from the board that a report is due, within 14 days after the termination of supervision, and within 45 days after a change in the conditions specified in the supervision contract form on file with the board.

(e) Additional supervision and reporting to the board may be required if previous evaluations or other information suggest possible problems with the competence or ethical standards of the supervisee. Additional documentation or an interview with the board or a designated representative of the board may be required if questions arise regarding the practice of the supervisee.

(f) Supervision shall be provided in face-to-face and primarily one-on-one sessions by the supervisor of record. The rate of supervision specified in this section shall be provided for each separate work setting in which the psychological technician supervisee engages in an activity requiring supervision.



Section 34-26-64 - Supervision requirements.

Minimum supervision requirements are as follows:

(1) LEVEL I. For a psychological technician with less than two calendar years of supervised practice as a licensed psychological technician, consisting of at least 3,000 hours of supervised practice, minimum supervision shall be provided as follows:

a. If the number of hours per month spent engaging in activities requiring supervision is one to 20, inclusive, the number of required hours of supervision per month shall be two.

b. If the number of hours per month spent engaging in activities requiring supervision is 21 to 30, inclusive, the number of required hours of supervision per month shall be three.

c. If the number of hours per month spent engaging in activities requiring supervision is 31 to 40, inclusive, the number of required hours of supervision per month shall be four.

d. If the number of hours per month spent engaging in activities requiring supervision is 41 to 60, inclusive, the number of required hours of supervision per month shall be five.

e. If the number of hours per month spent engaging in activities requiring supervision is 61 or greater, the number of required hours of supervision per month shall be six.

(2) a. LEVEL II. For a psychological technician with a minimum of two calendar years of supervised practice as a licensed psychological technician, consisting of at least 3,000 hours of supervised practice, minimum supervision shall be provided as follows:

1. If the number of hours per month spent engaging in activities requiring supervision is one to 20, inclusive, the number of required hours of supervision per month shall be one.

2. If the number of hours per month spent engaging in activities requiring supervision is 21 to 60, inclusive, the number of required hours of supervision per month shall be two.

3. If the number of hours per month spent engaging in activities requiring supervision is 61 to 100, inclusive, the number of required hours of supervision per month shall be three.

4. If the number of hours per month spent engaging in activities requiring supervision is 101 or greater, the number of required hours of supervision per month shall be four.

b. To be approved by the board for Level II supervision, a psychological technician shall do all of the following:

1. Make application to the board on an application form provided by the board.

2. Have received at least one calendar year of supervision from his or her most recent supervisor.

3. Provide a written recommendation from his or her most recent supervisor for this level of supervision and letters from all available previous supervisors.

(3) a. LEVEL III. For a psychological technician with a minimum of seven calendar years of supervised practice as a licensed psychological technician, consisting of at least 10,500 hours of supervised practice, minimum supervision shall be provided as follows:

1. If the number of hours per month spent engaging in activities requiring supervision is one to 50, inclusive, the number of required hours of supervision per month shall be one.

2. If the number of hours per month spent engaging in activities requiring supervision is 51 or greater, the number of required hours of supervision per month shall be two.

b. To be approved by the board for Level III supervision, a psychological technician shall do all of the following:

1. Make application to the board on an application form provided by the board.

2. Have received at least one calendar year of supervision from his or her most recent supervisor.

3. Provide a written recommendation from his or her most recent supervisor for this level of supervision and letters from all available previous supervisors.

(4) a. Prior to September 1, 2000, a licensed psychological technician with a minimum of two calendar years of supervised practice, consisting of at least 3,000 hours of supervised practice by a licensed psychologist, may apply for Level II supervision status.

b. To be approved by the board for this Level II supervision status, a psychological technician shall do all of the following:

1. Make application to the board on an application form provided by the board.

2. Have received at least one calendar year of supervision from his or her most recent supervisor.

3. Provide a written recommendation from his or her most recent supervisor for this level of supervision and letters from all available previous supervisors.

(5) Contract and report forms shall be provided by the board.



Section 34-26-65 - Psychology program requirements.

The degree program of the applicant shall meet all of the following requirements:

(1) The program shall be publicly identified and clearly labeled as a psychology program.

(2) The program shall maintain clear authority and primary responsibility for the core and concentration areas whether or not the program crosses administrative lines.

(3) The program shall have an identifiable body of students in residence at the institution who are matriculated in the program for degree purposes.

(4) The program shall have an identifiable full-time psychology faculty in residence at the institution, sufficient in size and breadth to carry out the responsibilities of the program, and employed by and providing instruction at the main campus of the institution.

(5) There shall be a psychologist responsible for the program as the administrative head of the program, the advisor, a major professor, or the committee chair.

(6) The program shall be an integrated, organized sequence of study in psychology as demonstrated by an identifiable curriculum track or tracks wherein course sequences are outlined.

(7) The program shall encompass the equivalent of a minimum of two academic years, at least one of which shall be one academic year of full-time graduate study in student residence at the institution from which the degree is granted. Residence requires interaction with psychology faculty and other matriculated psychology students. A one year residency shall consist of 30 semester hours or 45 quarter hours taken on a full-time or part-time basis at the institution.

(8) The program shall include practica or other field experience appropriate to the area of specialty and practice as a psychological technician. This experience shall satisfy all of the following criteria:

a. The experience shall be a planned or directed program of training in psychology, in contrast to on-the-job training, and shall have provided the trainee with a planned and directed sequence of training integrated with the educational program in which the trainee is enrolled. The training shall be planned by the faculty of the program rather than by the trainee.

b. The training site shall have a clearly designated and licensed psychologist who is responsible for the integrity and quality of the training program.

c. The training shall last a minimum of six months and consist of at least 500 hours of supervised training. At least 50 percent of the training shall be spent in direct contact with patients or clients.

d. The training program shall have a written program description detailing the functioning of the program and shall be approved by the psychology program of the trainee before training occurs.

e. The training site staff shall provide a minimum of one hour per five hours of client contact of face-to-face, primarily individual, regularly scheduled supervision, overseeing the training experience.

f. Supervision may be provided in part by psychiatrists, social workers, or other related professionals qualified by the training site. At least 60 percent of the supervision shall be provided by a licensed psychologist.

g. A person enrolled in a training program shall be designated as a practicum student, or any other designation which clearly indicates training status.

(9) a. The program shall include a minimum of 45 semester hours or 68 quarter hours of graduate study in standard psychology courses, including courses drawn from academic psychology, such as social, experimental, physiological, developmental, history and systems, and statistics and research design.

1. Of the required semester or quarter hours, not more than six semester or nine quarter hours shall be credited for practicum and not more than six semester or nine quarter hours shall be credited for thesis.

2. No credit shall be allowed for audited courses or courses taken at an institution which is not a regionally accredited institution of higher education.

b. An applicant whose credentials have been approved by the board for examination at the licensed psychologist level may be issued a license as a psychological technician if the applicant fails an examination at the licensed psychologist level but passes the examination at the licensed psychological technician level. To receive this license, the applicant shall file all required application materials with the board for licensure at the psychological technician level.



Section 34-26-66 - Violations.

No person shall hold himself or herself out to the public as a licensed psychological technician or practice as a psychological technician unless licensed by the board. Failure to comply with this section shall constitute a Class B misdemeanor.









Chapter 27 - REAL ESTATE BROKERS.

Article 1 - General Provisions.

Section 34-27-1 - Short title.

This chapter may be cited as the Alabama Real Estate License Law of 1951.



Section 34-27-2 - Definitions; exemptions from chapter.

(a) For purposes of Articles 1 and 2 of this chapter, the following terms shall have the respective meanings ascribed by this section:

(1) ASSOCIATE BROKER. Any broker other than a qualifying broker.

(2) BROKER. Any person licensed as a real estate broker under Articles 1 and 2 of this chapter.

(3) COMMISSION. The Alabama Real Estate Commission, except where the context requires that it means the fee paid to a broker or salesperson.

(4) COMMISSIONER. A member of the commission.

(5) COMPANY. Any sole proprietorship, corporation, partnership, branch office, or lawfully constituted business organization as the Legislature may provide for from time to time, which is licensed as a company under Articles 1 and 2 of this chapter.

(6) ENGAGE. Contractual relationships between a qualifying broker and an associate broker or salesperson licensed under him or her whether the relationship is employer-employee, independent contractor, or otherwise.

(7) INACTIVE LICENSE. A license which is being held by the commission office by law, order of the commission, at the request of the licensee, or which is renewable but is not currently valid because of failure to renew.

(8) LICENSEE. Any broker, salesperson, or company.

(9) LICENSE PERIOD. That period of time beginning on October 1 of a year designated by the commission to be the first year of a license period and ending on midnight September 30 of the year designated by the commission as the final year of that license period.

(10) PERSON. A natural person.

(11) PLACE OF BUSINESS.

a. A licensed broker living in a rural area of this state who operates from his or her home, provided that he or she sets up and maintains an office for the conduct of the real estate business, which shall not be used for living purposes or occupancy other than the conduct of the real estate business. The office shall be used by the broker only and not as a place of business from which any additional licensee operates under his or her license. The office shall have a separate business telephone, separate entrance, and be properly identified as a real estate office.

b. All licensees located within the city limits or police jurisdiction of a municipality shall operate from a separate office located in the city limits or police jurisdiction. The office shall have a business telephone, meet all other regulations of the Real Estate Commission, and be properly identified as a real estate office. Hardship cases may be subject to waiver of this regulation upon application and approval by the commission.

c. All business records and files shall be kept at the place of business as required by law or Real Estate Commission rules.

(12) QUALIFYING BROKER. A broker under whom a sole proprietorship, corporation, partnership, branch office, or lawfully constituted business organization as the Legislature may from time to time provide is licensed, or a broker licensed as a company to do business as a sole proprietorship who is responsible for supervising the acts of the company or proprietorship and all real estate licensees licensed therewith.

(13) RECOVERY FUND. The Alabama Real Estate Recovery Fund.

(14) SALESPERSON. Any person licensed as a real estate salesperson under Articles 1 and 2 of this chapter.

(b) The licensing requirements of Articles 1 and 2 of this chapter shall not apply to any of the following persons and transactions:

(1) Any owner in the managing of, or in consummating a real estate transaction involving, his or her own real estate or the real estate of his or her spouse or child or parent.

(2) An attorney-at-law performing his or her duties as an attorney-at-law.

(3) Persons acting without compensation and in good faith under a duly executed power of attorney authorizing the consummation of a real estate transaction.

(4) Persons or a state or federally chartered financial institution acting as a receiver, trustee, administrator, executor, or guardian; or acting under a court order or under authority of a trust instrument or will.

(5) Public officers performing their official duties.

(6) Persons performing general clerical or administrative duties for a broker so long as the person does not physically show listed property.

(7) Persons acting as the manager for an apartment building or complex. However, this exception shall not apply to a person acting as an on-site manager of a condominium building or complex.

(8) Persons licensed as time-share sellers under Article 3 of this chapter performing an act consistent with that article.

(9) Transactions involving the sale, lease, or transfer of cemetery lots.



Section 34-27-3 - Nonresident may not act except in cooperation with licensed broker of state; written co-brokerage agreement to be filed.

(a) A licensed broker of another state may act as co-broker with a licensed broker of this state by executing a written agreement specifying each parcel of property covered by the agreement if the state in which the nonresident broker is licensed offers the same privileges to licensees of this state.

(b) Whenever an Alabama broker enters into a co-brokerage agreement with a nonresident broker to perform in Alabama any of the acts described in Section 34-27-30 the Alabama broker shall file within 10 days with the commission a copy of each such written agreement. By signing the agreement, the nonresident broker agrees to abide by Alabama law, and the rules and regulations of the commission; and further agrees that civil actions may be commenced against him or her in any court of competent jurisdiction in any county of this state in which a claim may arise.



Section 34-27-4 - Real Estate Commission Revenue Fund and Real Estate Commission Proportionate Fund.

All fees, fines, charges, or other money, except as provided in Section 34-27-31, and except as provided in this section for multi-year licenses, collected by the commission shall be deposited in the State Treasury to the credit of the Real Estate Commission Revenue Fund and shall be disbursed by the state Comptroller on order of the executive director at the direction of the commission. A proportionate share of all money collected by the commission as license fees during each fiscal year of a multi-year license period or during the renewal period immediately preceding that first year, and all fees collected for research and education, shall be reserved in the State Treasury in the Real Estate Commission Proportionate Fund by the state Comptroller to be disbursed quarterly to the Real Estate Research and Education Center with the remainder to be disbursed for commission expenses incurred in that fiscal year or the subsequent fiscal years of that license period. The proportion for each fiscal year shall be determined by dividing the amount of money collected by the commission as license fees each fiscal year or during the renewal period immediately preceding the first year by the number of years within the multi-year license period. These sums may be invested by the State Treasurer in any investments which are legal for domestic life insurance companies under the laws of this state. Any interest or other income from investments in the proportionate fund shall be deposited into the Real Estate Commission Revenue Fund for expenditure by the commission. All other money including penalty fees collected by the commission shall be disbursed during the fiscal year in which they are collected. The state Comptroller and State Treasurer are directed to pay all expenses incurred by the commission in performing its responsibilities and exercising its authority from the Real Estate Commission Revenue Fund in the State Treasury on warrants of the state Comptroller drawn on the State Treasury on order of the executive director. The commission may not incur expenses that exceed the total fees and charges collected and paid into the State Treasury; or that exceed the amount appropriated by the Legislature. No funds shall be withdrawn or expended except as budgeted and allotted in accordance with Sections 41-4-80 through 41-4-96. All money remaining unexpended in the Real Estate Commission Revenue Fund at the end of each fiscal year shall be retained by the commission for the following fiscal year.



Section 34-27-5 - County list of licensees.

The commission shall on the request of the probate judge of any county of this state provide the judge with a list of persons who are licensed by the commission and who reside in that county.



Section 34-27-6 - Real estate courses and schools.

(a) For purposes of this section and rules adopted pursuant thereto, the following terms shall have the following meanings:

(1) ADMINISTRATOR. A person designated by a principal school or branch school and approved by the commission to be the person responsible to the commission for all acts governed by this chapter and applicable rules which govern the operation of schools.

(2) APPROVED COURSE. Any course of instruction approved by the commission that satisfies commission requirements for prelicense education, postlicense education, or continuing education.

(3) APPROVED SCHOOL. Any proprietary educational institution offering only commission approved continuing education courses and any accredited college or university that offers any commission approved course.

(4) BRANCH SCHOOL. Any school under the ownership of a principal school which offers commission approved courses at a permanent location.

(5) INSTRUCTIONAL SITE. Any physical place where commission approved instruction is conducted apart from the principal school or branch school.

(6) INSTRUCTOR. A person approved by the commission to teach approved courses in the classroom or by distance education.

(7) LICENSED SCHOOL. Any proprietary school that offers commission approved prelicense courses or postlicense courses, or both, only after being licensed and bonded by the commission.

(8) PRINCIPAL SCHOOL. Any institution or organization which is the primary school and not a branch school that is approved by the commission.

(9) PROPRIETARY SCHOOL. Any school that is not an accredited college or university and which offers commission approved prelicense courses or postlicense courses, or both, only after being licensed and bonded by the commission. Each branch school shall be licensed separately.

(b) The commission shall approve and regulate schools that offer commission approved prelicense, postlicense, and continuing education courses. The commission shall be the board, commission, or agency with the sole and exclusive authority to license proprietary schools and their branches for the limited purpose of their offerings of commission approved prelicense courses or postlicense courses, or both.

(c) The commission shall require proprietary schools to furnish a surety bond payable to the commission in the amount of twenty thousand dollars ($20,000) with a surety company authorized to do business in Alabama, which bond shall provide that the obligor therein shall pay up to twenty thousand dollars ($20,000) in the aggregate sum of all judgments which shall be recovered against the school for damages arising from the school's collection of tuition or fees, or both, from students, but failing to provide the complete instruction for which such tuition or fees were collected. The bond shall remain in effect as long as the school is licensed. In the event the bond is revoked or cancelled by the surety company, the school shall have 10 days to obtain a new bond and file it with the commission. Failure to maintain a bond shall result in the immediate suspension of the licenses of the school and all of its branches. The bond shall be provided by the school and shall also cover any branch schools named in the bond or any endorsement or amendment thereto.

(d) The commission shall charge a license fee for each licensed principal school and shall charge a fee for each branch school in the amount of two hundred fifty dollars ($250) per year for each year or portion of a year remaining in the respective license period. The renewal fee for each school license shall be one hundred twenty-five dollars ($125) for each year of the license period.

(e) The commission shall require all schools to name and have approved by the commission a school administrator who shall be responsible to the commission for all actions of his or her respective school.

(f) Principal schools shall be clearly identified by signage as appropriate for the location. The signage shall set out the name of the principal school. Branch schools shall be clearly identified by signage as appropriate for the location. The signage shall set out the name of the branch school and the name of the principal school.

(g) The commission shall have the authority to reprimand, fine, suspend for a period up to two years, or revoke the license or approval of any school, administrator, or instructor for any violation of this section or any rule of the commission. The fine shall be not less than one hundred dollars ($100) nor more than two thousand five hundred dollars ($2,500) per count.

(h) The commission shall approve, sponsor, contract for or conduct, or assist in sponsoring or conducting real estate courses for licensees, may charge fees, and may incur and pay the necessary expenses in connection therewith.

(i) The commission shall approve and regulate instructors who teach the commission approved prelicense, postlicense, and continuing education courses. The commission shall establish and collect fees as determined necessary, not to exceed fifty dollars ($50) per instructor annually, to approved instructors who teach commission approved courses.

(j) The commission shall approve courses and establish and collect fees as determined necessary, not to exceed one hundred dollars ($100) per application, to review each course.

(k) The commission shall establish one-year or multi-year approval periods for schools, instructors, administrators, and courses. Approval and license periods shall run from October 1 of the first year of the approval period through September 30 of the final year of the approval period.

(l) The commission shall promulgate rules and regulations as necessary to accomplish the purpose of this section in accordance with the Administrative Procedure Act.



Section 34-27-7 - Real Estate Commission - Created; composition; qualifications of members; appointment; terms; compensation; organization; executive director and assistant executive director generally; seal; records; immunity from suit.

(a) There is created the Alabama Real Estate Commission. The commission shall consist of nine members appointed by the Governor with the advice and consent of the Senate as hereinafter provided. The Governor's appointments to the commission, except for the appointment of the consumer member made pursuant to subsection (e), shall be made from a list of three persons nominated by the governing body of the Alabama Professional Real Estate Society or trade association which has the largest licensee membership, as evidenced by the filing of a verified list of paid members with the Secretary of State within 10 days of April 6, and annually by December 31 of each year thereafter. At least one of the persons nominated for each commission seat shall not be a member of the Real Estate Society or trade association. The Governor shall appoint one of the three nominated persons within 30 days following receipt of the list. If the Governor does not make an appointment within 30 days, the said Real Estate Society or trade association shall provide the Governor a list of three additional nominees. The Governor, upon receipt of the second list of nominees, shall appoint one of the six nominees within 30 days following receipt of the nominees. Appointments made at times when the Senate is not in session shall be effective ad interim. Any appointment made by the Governor while the Senate is in session shall be submitted not later than the third legislative day following the date of appointment. Any appointment made while the Senate is not in session shall be submitted not later than the third legislative day following the reconvening of the Legislature.

(b) Ad interim appointments may be made by the Governor when the Legislature is not in session only for vacancies occurring by reason of death or resignation of a board member. Ad interim appointments shall be confirmed by the Senate at the next following regular or special session of the Legislature. Failure by the Senate to confirm shall result in a vacancy on the board that shall be filled by appointment by the Governor and confirmation by the Senate while the Legislature is in session. Any vacancy not acted upon shall remain a vacancy until it is filled at a subsequent session of the Legislature in the manner prescribed in this section.

(c) Each of the original seven appointees and their successors shall have been a resident and citizen of this state for at least 10 years prior to his or her appointment and whose vocation for at least 10 years shall have been that of a real estate broker or real estate salesperson. No person convicted of a violation of any federal or state real estate license law shall be eligible to serve. Not more than one member from any United States Congressional District shall be appointed to serve at the same time. The members of the commission shall serve five-year terms. On and after April 7, 1988, no member shall serve for more than two consecutive terms of office, except, however, each member shall hold office until his or her successor is appointed by the Governor and confirmed by the Senate. The period of time any member serves after the expiration of his or her term of office while awaiting the appointment and Senate confirmation of his or her successor shall not be considered as a consecutive term of office in determining the two consecutive terms of office limitation herein provided. All appointments shall expire on September 30 of the final year of a term, or on the date a successor to the member is appointed and confirmed. If a member does not serve his or her full term, the Governor shall appoint, in the same manner as original appointments are made, subject to confirmation by the Senate, a member to serve the unexpired portion of the term.

(d) On September 30, 1988, the Governor shall appoint one new member to the commission, subject to the confirmation of the Senate, who shall be a Black member who meets all of the other requirements of subsection (c), who shall serve no more than two consecutive terms of office, who shall be a full voting member, and who may be appointed from any congressional district in the state. Each successor Black member shall be appointed from a different congressional district, to be rotated equally among the remaining congressional districts.

(e) On October 1, 1996, the Governor shall appoint one new member to the commission, subject to the confirmation of the Senate, who shall be a consumer member. The consumer member of the commission shall serve no more than two consecutive terms of office, shall be a full voting member, and shall be initially appointed from any congressional district in the state. Each successor consumer member shall be appointed from a different congressional district, on a rotating basis, among the remaining congressional districts. The consumer member shall meet all of the following requirements, that he or she:

(1) Is 21 years of age or older.

(2) Has been a resident and citizen of this state for at least 10 years prior to appointment.

(3) Is a registered voter in this state.

(4) Has no felony convictions.

(5) Is the owner of real property.

(6) Has not been a licensed real estate broker or salesperson for the 10 years preceding appointment.

(7) Is not related to, by blood or marriage, or employed by, a real estate licensee.

(f) On the appointment of a new commissioner, the commission shall meet and select from its members a chair.

(g) Each member of the commission shall receive as full compensation three hundred dollars ($300) per month. The members of the commission, its staff, and attorneys shall receive the same per diem and travel allowance paid to state employees for each day they meet to conduct the official business of the commission.

(h) The commission may employ an executive director and an assistant executive director, both of whom shall be exempted from the classified service under the general laws of the state, and other staff members necessary to discharge its duties and administer this chapter. The executive director and assistant executive director shall be employed on the basis of their education, experience, and skills in administration and management. The commission shall advertise to seek quality applicants possessing the qualifications and shall conduct interviews of the top applicants. The assistant executive director shall act as and have authority of the executive director in his or her absence. The commission shall determine the duties and fix the compensation of the executive director, assistant executive director, and other staff members, subject to the general laws of the state.

(i) The commission shall adopt a seal by which it shall authenticate records and documents. Copies of all records and documents in the office of the commission duly certified and authenticated by the seal of the commission shall be received in evidence in all courts equally and with the same effect as the original. All public records kept in the office of the commission shall be open to public inspection during reasonable hours and under reasonable circumstances.

(j) No commissioner shall be liable for damages resulting from any act performed in carrying out his or her duties as a commissioner.



Section 34-27-8 - Real Estate Commission - Quorum; rules and regulations; agency disclosure clause.

(a) A majority of the commission members shall constitute a quorum for the conduct of commission business. The commission may adopt and enforce all rules and regulations pursuant to the state administrative procedure statutes necessary for the administration of this chapter, and to otherwise do all things necessary and convenient for effecting this chapter.

(b) In addition to the powers granted in this section, the commission may adopt and enforce rules and regulations governing the requirements of agency disclosure by licensed brokers and salespersons.

(c) Each offer to purchase prepared after August 1, 1998, shall have prominently displayed the following AGENCY DISCLOSURE clause which shall be completed and initialed as indicated:

The listing company _________ is:

(Two blocks may be checked)

____ An agent of the seller.

____ An agent of the buyer.

____ An agent of both the seller and buyer and is acting as a limited consensual dual agent.

____ Assisting the _____ buyer _____ seller as a transaction broker.

The selling company _________ is:

(Two blocks may be checked)

____ An agent of the seller.

____ An agent of the buyer.

____ An agent of both the seller and buyer and is acting as a limited consensual dual agent.

____ Assisting the _____ buyer _____ seller as a transaction broker.



Section 34-27-8.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Legislature finds and declares all of the following:

(1) The power to make rules regulating the licensing of real estate brokers and salespersons includes the power to prohibit unqualified persons from being licensed as a real estate broker or salesperson.

(2) A primary goal of the provision of real estate regulation is to prioritize consumer protection in real estate transactions.

(3) The Alabama Real Estate Commission is in the best position to determine the real estate practices that prioritize consumer protection in real estate transactions.

(4) Prioritizing consumer protection may sometimes be at odds with the goals of state and federal antitrust laws, which include the prioritization of competition.

(5) It is the intent of the Legislature to immunize the Alabama Real Estate Commission and its members from liability under state and federal antitrust laws for the adoption of a rule that prioritizes consumer protection but may be anti-competitive.

(b) Subject to subsection (c), rules adopted under Section 34-27-8 may define and regulate the licensing of real estate brokers and salespersons in a way that prioritizes consumer protection, even if the rule is anti-competitive.

(c) A rule adopted under Section 34-27-8 may supplement or clarify any statutory definition, but may not conflict with any statute that defines an activity that requires licensing under this chapter.

(d) Nothing in this section shall be construed to constrict or expand the current rights and privileges of any individual governed by the Alabama Real Estate Commission beyond that which existed prior to the ruling in the United States Supreme Court decision in North Carolina State Board of Dental Examiners v. FTC, 135 S. Ct. 1101 (2015).

(e) Nothing in this section shall be construed to constrict or expand the current duties or responsibilities of the members of the Alabama Real Estate Commission in any context outside of state or federal antitrust immunity beyond that which existed prior to the ruling in the United States Supreme Court decision in North Carolina State Board of Dental Examiners v. FTC, 135 S. Ct. 1101 (2015).



Section 34-27-10 - Chapter cumulative.

(a) The requirements of this chapter shall be in addition to the requirements of existing or future laws or ordinances of any state, county, or municipality taxing, licensing, or regulating real estate brokers or salesmen.

(b) A licensee under this chapter shall not be subject to the requirements of Section 40-12-150 when he or she sells, offers to sell, or advertises for sale realty situated in another state or county.

(c) Licensees under this chapter shall be exempt from the provisions of Section 5-19-22.



Section 34-27-11 - Penalties.

(a) Any person or corporation which violates any provision of this chapter commits a Class A misdemeanor and, on conviction, shall be punished accordingly.

(b) Any person who files with the commission any notice, statement, or other document or information required under the provisions of this chapter which is false or untrue or contains any material misstatement of fact commits a Class A misdemeanor and, on conviction, shall be punished accordingly.






Article 2 - Licenses.

Section 34-27-30 - Required.

It shall be unlawful for any person, sole proprietorship, partnership, corporation, branch office, or lawfully constituted business organization, as the Legislature may from time to time provide, for a fee, commission, or other valuable consideration, or with the intention or expectation of receiving or collecting a fee, commission, or other valuable consideration from another, to do any of the following unless licensed under Articles 1 and 2 of this chapter:

(1) Sell, exchange, purchase, rent, or lease real estate situated within the State of Alabama.

(2) Offer to sell, exchange, purchase, rent, or lease real estate situated within the State of Alabama.

(3) Negotiate or attempt to negotiate the listing, sale, exchange, purchase, rental, or leasing of real estate situated within the State of Alabama.

(4) List or offer or attempt or agree to list real estate for sale, rental, lease, exchange, or trade situated within the State of Alabama.

(5) Auction, offer, or attempt or agree to auction, real estate situated within the State of Alabama.

(6) Buy or sell or offer to buy or sell, or otherwise deal in options on real estate situated within the State of Alabama.

(7) Aid, attempt, or offer to aid in locating or obtaining for purchase, rent, or lease any real estate situated within the State of Alabama.

(8) Procure or assist in procuring of prospects for the purpose of effecting the sale, exchange, lease, or rental of real estate situated within the State of Alabama.

(9) Procure or assist in the procuring of properties for the purpose of effecting the sale, exchange, lease, or rental of real estate situated within the State of Alabama.

(10) Present himself or herself, or be presented, as being able to perform an act for which a license is required.



Section 34-27-30.1 - License requirement or tax on certain real estate companies prohibited.

Amended and renumbered as §11-51-132 by Act 2008-141, p. 214, §3, effective April 10, 2008.



Section 34-27-30.2 - Fees prohibited on signs advertising real property for sale by realtors; restrictions on signs.

(a) The rights of real estate licensees shall include the right to advertise real property for sale, lease, or transfer by other conveyance using signs affixed to or located on the real property. A municipal corporation or a political subdivision of the state may not impose any fee or tax for the use of signs affixed to or located on the real property which is for sale, lease, or transfer by other conveyance nor may a municipal corporation or a political subdivision of the state impose any fee or tax for the use of signs near such property directing people to such property.

(b) Notwithstanding the foregoing, nothing in this section shall limit the ability of a political subdivision to enact and enforce reasonable restrictions on the size, height, and placement of signs on private property or public right-of-way and to impose monetary penalties for a violation of such restrictions.



Section 34-27-31 - Recovery Fund created; fees paid to fund; injured party's recovery from fund; procedures, appeals, etc.; licensee to report any legal action taken against him or her.

(a) The commission shall establish and maintain a Recovery Fund from which an aggrieved party may recover actual or compensatory damages, not including interest and court costs, sustained only within the State of Alabama as a result of conduct of a broker or salesperson in violation of Article 1 or 2 of this chapter or the rules and regulations of the commission.

(b) Notwithstanding any other provision to the contrary, payments from the Recovery Fund are subject to the following conditions and limitations:

(1) The fund shall not be obligated for the acts or omissions of a broker or salesperson while acting on his or her own behalf or on behalf of his or her child, spouse, or parent regarding property in which he or she or his or her spouse, child, or parent has, or is attempting to acquire, an interest; or for the acts or omissions of an inactive licensee; or for the acts or omissions of a corporation, branch office, or partnership except through its licensed salespersons and brokers as individuals. The fund shall not be obligated for any judgment or settlement resulting from an act or omission of a broker or salesperson committed in conjunction with the marketing or development of a time-sharing project.

(2) Payments for claims based on judgments or settlements against any one person shall not exceed fifty thousand dollars ($50,000) in the aggregate.

(3) Payments for claims arising out of the same transaction shall not exceed twenty-five thousand dollars ($25,000) in the aggregate, regardless of the number of claimants.

(4) The fund shall not be liable for payments to a licensee or bonding company unless the licensee or bonding company was a principal party to a real estate transaction on which the judgment was based.

(c)(1) When any person makes application for an original license as a broker or salesperson, he or she shall pay, in addition to all other fees, a fee of thirty dollars ($30) for deposit in the Recovery Fund. In the event the commission does not issue the license, this fee shall be returned to the applicant.

(2) Any salesperson licensee who has paid the additional fee and who has attained a broker license and has paid the additional broker fee shall be refunded, upon request, one of the additional fees and no other salesperson licensee shall be required to pay an additional fee upon attaining broker status.

(3) Payments made to the Recovery Fund in lieu of bond by a licensee shall be paid only one time when he or she is originally licensed by the commission.

(d) When the balance remaining in the Recovery Fund is less than five hundred thousand dollars ($500,000), each broker and salesperson shall on order of the commission pay a fee of thirty dollars ($30) per license for deposit in the Recovery Fund. A licensee on inactive status shall not be required to contribute to the fund at that time. A fee of thirty dollars ($30) shall be paid at the time a license is activated.

(e)(1) When an aggrieved person commences an action for a judgment which may result in collection from the Recovery Fund, the aggrieved person shall notify the commission in writing, by certified mail, return receipt requested, to this effect at the time of the commencement of the action.

(2) When the commission receives the notice described in subdivision (e)(1), it may enter an appearance, file pleadings and motions, appear at court hearings, defend the action, or take whatever other action it deems appropriate either on the behalf and in the name of the defendant, or in its own name. The commission may also take any appropriate method of review either on behalf and in the name of the defendant, or in its own name. The commission may settle or compromise the claim. Any expenses incurred by the commission in defending, satisfying, or settling any claim shall be paid from the Recovery Fund.

(3) When an aggrieved person recovers a valid judgment in a court of competent jurisdiction against a broker or salesperson on the grounds described in subsection (a) above, which occurred on or after October 1, 1979, the aggrieved person may, on the termination of all proceedings, including reviews and appeals in connection with the judgment, file a verified claim in the court in which the judgment was entered and, on 10 days' written notice to the commission, may apply to the court for an order directing payment out of the Recovery Fund of the amount unpaid on the judgment.

(4) The court shall proceed on the application immediately and, on hearing, the aggrieved person shall be required to show each of the following:

a. He or she is not the spouse, child, or parent of the debtor, or the personal representative of the spouse, child, or parent.

b. He or she has obtained a judgment, as described in subdivision (e)(3), stating the amount of the judgment and the amount owing on the judgment at the date of the application, and, that in the action, he or she had joined any and all bonding companies which issued corporate surety bonds to the judgment debtor as principal and all other necessary parties.

c. The following items, if recovered by him or her, have been applied to the actual compensatory damages awarded by the court:

1. Any amount recovered from the judgment creditor.

2. Any amount recovered from bonding companies.

3. Any amount recovered in out-of-court settlements.

(5) The court shall order that the Recovery Fund pay whatever sum it finds due under this section.

(6) Should the commission pay from the Recovery Fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensee, all licenses of the licensee may be terminated by the commission. The commission may refuse to issue a new license to the former licensee until he or she has repaid in full, plus interest at the rate of 12 percent a year, the amount paid from the Recovery Fund. A discharge in bankruptcy shall not relieve a person from the penalties and disabilities provided in this section.

(7) If the balance in the Recovery Fund is insufficient to satisfy a duly authorized claim or portion of a claim, the commission shall, when sufficient money has been deposited in the Recovery Fund, satisfy the unpaid claims or portions, plus interest at the rate of 12 percent a year in the order that the claims were originally filed.

(f) The sums received by the commission pursuant to this section shall be deposited into the State Treasury and held in a special fund to be known as the Real Estate Recovery Fund, and shall be held by the commission in trust for carrying out the purposes of the Recovery Fund. These sums may be invested by the State Treasurer in any investments which are legal for domestic life insurance companies under the laws of this state. Any interest or other income from investments of the Recovery Fund shall be deposited in the Real Estate Commission Revenue Fund with one-half being transmitted to the University of Alabama Real Estate Research and Education Center.

(g) The commission may transfer funds one time only from the Real Estate Recovery Fund to the University of Alabama Real Estate Research and Education Center. The amount of the transfer may not reduce the Real Estate Recovery Fund below six hundred thousand dollars ($600,000).

(h) When, on order of the court, the commission has paid from the Recovery Fund any sum, the commission shall be subrogated to all the rights of the judgment creditor, and all his or her right, title, and interest in the judgment, to the extent of the amount paid from the Recovery Fund, shall be assigned to the commission. Any amount and interest recovered by the commission on the judgment shall be deposited to the fund.

(i) The failure of an aggrieved person to strictly comply with all of the provisions of this section shall constitute a waiver of any rights under this section.

(j) Each licensee shall notify the commission within 10 days after notice to him or her of the institution of any criminal prosecution against him or her, or of a civil summons and complaint against him or her, if the subject matter of the civil complaint involves a real estate transaction or involves the goodwill of an existing real estate business. The notification shall be in writing by certified mail and shall include a copy of the summons and complaint. If a criminal charge is made, it shall include the specific charge made against the licensee together with a copy of any indictment or information alleging the charges.

(k) Each licensee shall notify the commission in writing by certified mail within 10 days after he or she receives notice that any criminal verdict has been rendered against him or her, or that a criminal action pending against him or her has been dismissed, or that a civil action in which he or she was a defendant and which involved a real estate transaction or the goodwill of a real estate business has resulted in a judgment or been dismissed. The notification shall be in writing and shall include a copy of the court order or other document giving the licensee notice.



Section 34-27-32 - Requirements for license; application; place of business; branch offices; multiple brokers; fees.

(a) A license for a broker or a salesperson shall be registered to a specific real estate office and shall be issued only to, and held only by, a person who meets all of the following requirements:

(1) Is trustworthy and competent to transact the business of a broker or salesperson in a manner that safeguards the interest of the public.

(2) Is a person whose application for real estate licensure has not been rejected in any state on any grounds other than failure to pass a written examination within the two years prior to the application for real estate licensure with Alabama. If the applicant's rejection for real estate licensure in any state is more than two years from the date of application for licensure with Alabama, then the applicant may not be issued an Alabama real estate license without the approval of the commissioners.

(3) Is a person whose real estate license has not been revoked in any state within the two years prior to application for real estate licensure with Alabama. If the applicant's real estate licensure revocation in any state, including Alabama, is more than two years from the date of application for licensure with Alabama then the applicant may not be issued an Alabama real estate license without the approval of the commissioners.

(4) Is at least 19 years old.

(5) Is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, or is an alien with permanent resident status.

(6) Is a person who, if a nonresident, agrees to sign an affidavit stating the following and in the following form:

"I, as a nonresident applicant for a real estate license and as a licensee, agree that the Alabama Real Estate Commission shall have jurisdiction over me in any and all of my real estate related activities the same as if I were an Alabama resident licensee. I agree to be subject to investigations and disciplinary actions the same as Alabama resident licensees. Further, I agree that civil actions may be commenced against me in any court of competent jurisdiction in any county of the State of Alabama.

"I hereby appoint the Executive Director or the Assistant Executive Director of the Alabama Real Estate Commission as my agent upon whom all disciplinary, judicial, or other process or legal notices may be served. I agree that any service upon my agent shall be the same as service upon me and that certified copies of this appointment shall be deemed sufficient evidence and shall be admitted into evidence with the same force and effect as the original might be admitted. I agree that any lawful process against me which is served upon my agent shall be of the same legal force and validity as if personally served upon me and that this appointment shall continue in effect for as long as I have any liability remaining in the State of Alabama. I understand that my agent shall, within a reasonable time after service upon him or her, mail a copy of the service by certified mail, return receipt requested, to me at my last known business address.

"I agree that I am bound by all the provisions of the Alabama Real Estate License Law the same as if I were a resident of the State of Alabama.

The commission may reject the application of any person who has been convicted of or pleaded guilty or nolo contendere to a felony or a crime involving moral turpitude.

(b)(1) A person who holds a current real estate salesperson license in another state, including persons who move to and become residents of Alabama, shall apply for a reciprocal salesperson license on a form prescribed by the commission. A person who holds a current broker license in another state, including persons who move to and become residents of Alabama, shall apply for a reciprocal broker license on a form prescribed by the commission. The applicant shall submit proof that he or she has a current real estate license in another state as evidenced by a certificate of licensure, together with any other information required by the commission. The applicant shall also show proof that he or she has completed at least six hours of course work in Alabama real estate which is approved by the commission. Applicants for a reciprocal license shall not be subject to the complete examination or temporary license requirements of Section 34-27-33, but shall pass a reasonable written examination prepared by the commission on the subject of Alabama real estate. A person who holds a reciprocal license shall show proof of completion of continuing education either by meeting the requirements of Section 34-27-35 or by showing proof that his or her other state license remains active in that state. The fees for issuance and renewal of a reciprocal license shall be the same as those for original licenses pursuant to Section 34-27-35. The recovery fund fee for issuance of a reciprocal license shall be the same as for an original license pursuant to Section 34-27-31.

(2) A person who holds a current Alabama license who moves to and becomes a resident of the state shall within 10 days submit to the commission notice of change of address and all other license status changes.

(c) A person who does not hold a current real estate broker license in another state desiring to be a real estate broker in this state shall apply for a broker's license on a form prescribed by the commission which shall specify the real estate office to which he or she is registered. Along with the application, he or she shall submit all of the following:

(1) Proof that he or she has had an active real estate salesperson's license in any state for at least 24 months of the 36-month period immediately preceding the date of application.

(2) Proof that he or she is a high school graduate or the equivalent.

(3) Proof that he or she has completed a course in real estate approved by the commission, which shall be a minimum of 60 clock hours.

(4) Any other information requested by the commission.

(d) A person who does not hold a current real estate salesperson license in another state desiring to be a real estate salesperson in this state shall apply for a salesperson's license with the commission on a form prescribed by the commission which shall specify the real estate office to which he or she is registered. Along with the application he or she shall furnish all of the following:

(1) Proof that he or she is a high school graduate or the equivalent.

(2) Proof that he or she has successfully completed a course in real estate approved by the commission, which shall be a minimum of 60 clock hours.

(3) Any other information required by the commission.

(e) An application for a company license or branch office license shall be made by a qualifying broker on a form prescribed by the commission. The qualifying broker shall be an officer, partner, or employee of the company.

(f) An applicant for a company or broker license shall maintain a place of business.

(g) If the applicant for a company or broker license maintains more than one place of business in the state, he or she shall have a company or branch office license for each separate location or branch office. Every application shall state the location of the company or branch office and the name of its qualifying broker. Each company or branch office shall be under the direction and supervision of a qualifying broker licensed at that address. No person may serve as qualifying broker at more than one location. The qualifying broker for the branch office and the qualifying broker for the company shall share equal responsibility for the real estate activities of all licensees assigned to the branch office or company.

(h) No person shall be a qualifying broker for more than one company or for a company and on his or her own behalf unless:

(1) All companies for which he or she is and proposes to be the qualifying broker consent in writing.

(2) He or she files a copy of the written consent with the commission.

(3) He or she will be doing business from the same location.

A person licensed under a qualifying broker may be engaged by one or more companies with the same qualifying broker.

(i) A company license shall become invalid on the death or disability of a qualifying broker. Within 30 days after the death or disability, the corporation, or the remaining partners or the successor partnership, if any, may designate another of its officers, members, or salespersons to apply for a license as temporary qualifying broker. The person designated as temporary qualifying broker shall either be a broker or have been a salesperson for at least one year prior to filing the application. If the application is granted, the company may operate under that broker for no more than six months after the death or disability of its former qualifying broker. Unless the company designates a fully licensed broker as the qualifying broker within the six months, the company license shall be classified inactive by the commission.

(j) The commission shall require both state and national criminal history background checks to issue a license. Applicants shall submit required information and fingerprints to the commission, Federal Bureau of Investigation, Alabama State Law Enforcement Agency, or its successor, or to a fingerprint processing service that may be selected by the commission for this purpose. Criminal history record information shall be provided to the commission from both the State of Alabama and the Federal Bureau of Investigation. The commission can use the provided criminal history for the determination of the qualifications and fitness of the applicant to hold a real estate license. The applicant shall assume the cost of the criminal history check. The criminal history must be current to the issuance of the license.

(k) The commission may charge a fee of ten dollars ($10) for furnishing any person a copy of a license, certificate, or other official record of the commissioner.



Section 34-27-33 - Examinations; temporary and original salesperson licenses; post license course requirements.

(a)(1) In addition to other requirements of this chapter, every applicant for a broker's or salesperson's license shall submit to a reasonable written examination. The commission shall conduct examinations at places and times it prescribes. The commission may contract with an independent testing agency to prepare, grade, or conduct the examination.

(2) Effective October 1, 2001, and thereafter, the fee for each examination and the provisions for payment and forfeiture shall be as specified in the contract with the independent testing agency.

(b) Within 90 days after passing the examination, the applicant shall secure a qualifying broker and meet all requirements of this chapter and the board shall issue an active license or classify the license as inactive. In order to obtain an active license, the applicant's qualifying broker shall sign and submit to the commission a sworn statement that the applicant is in his or her opinion honest, trustworthy, and of good reputation and that the broker accepts responsibility for the actions of the salesperson as set out in Section 34-27-31. The applicant's qualifying broker shall be licensed in Alabama.

(c)(1) On passing the examination and complying with all other conditions for licensure, a temporary license certificate shall be issued to the applicant. The applicant is not licensed until he or she or his or her qualifying broker actually receives the temporary license certificate. A temporary license shall be valid only for a period of one year following the first day of the month after its issuance.

(2) The holder of a temporary license shall not be issued an original license until he or she has satisfactorily completed a 30-hour post-license course prescribed by the commission. The holder of a temporary license must complete the course within six months of issuance of his or her temporary license and have his or her original license issued, otherwise his or her temporary license certificate shall automatically be placed on inactive status by the commission. During the remaining six months his or her temporary license is valid, the holder of a temporary license may complete the course and have his or her original license issued. If the holder of a temporary license does not complete the course and have his or her original license issued within one year following the first day of the month after its issuance, the temporary license shall automatically expire and lapse. A temporary license is not subject to renewal procedures in this chapter and may not be renewed.

(3) In order to have a temporary license issued to active status, the applicant shall pay the Recovery Fund fee specified in this chapter. The holder of a temporary license shall, upon satisfactory completion of the course, pay the original license fee specified in this chapter to have his or her original license issued. An applicant for an original license who has paid the Recovery Fund fee specified in this chapter shall not be required to pay another Recovery Fund fee in order to have his or her original license issued.

(4) The holder of an original license who has satisfactorily completed the postlicense course and whose original license has been issued, shall not be subject to the continuing education requirements in this chapter for the first renewal of his or her original license.

(d) This section shall become effective for licenses issued beginning October 1, 1993.



Section 34-27-34 - Who may serve as qualifying broker; responsibility of qualifying broker; change of broker; termination of qualifying broker's status.

(a)(1) A broker may serve as qualifying broker for a salesperson or associate broker only if licensed in Alabama, his or her principal business is that of a real estate broker, and he or she shall be in a position to actually supervise the real estate activities of the associate broker or salesperson on a full-time basis.

(2) A salesperson or associate broker shall not perform acts for which a license is required unless licensed under a qualifying broker. A qualifying broker shall be held responsible to the commission and to the public for all acts governed by this chapter of each salesperson and associate broker licensed under him or her and of each company for which he or she is the qualifying broker. It shall be the duty of the qualifying broker to see that all transactions of every licensee engaged by him or her or any company for which he or she is the qualifying broker comply with this chapter. Additionally, the qualifying broker shall be responsible to an injured party for the damage caused by any violation of this chapter by any licensee engaged by the qualifying broker. This subsection does not relieve a licensee from liability that he or she would otherwise have.

(3) The qualifying brokers' supervision responsibilities, as prescribed herein, over the real estate activities of associate brokers and salespersons licensed under him or her are not intended to and should not be construed as creating an employer-employee relationship contrary to any expressed intent of the qualifying broker and licensee to the contrary.

(b) Any salesperson or associate broker who desires to change his or her qualifying broker shall give notice in writing to the commission, and shall send a copy of the notice to his or her qualifying broker. The new qualifying broker shall file with the commission a request for the transfer and a statement assuming liability for the licensee. On payment of a fee of twenty-five dollars ($25), a new license certificate shall be issued to the salesperson or associate broker for the unexpired term of the original license. A fee of twenty-five dollars ($25) shall also be charged for any of the following license changes:

(1) Change of qualifying broker by a company or sole proprietorship. The fee is paid for the license or licenses on which the current and new qualifying brokers' names appear. In cases where a company has a branch office or offices and the main office qualifying broker is changed, the fee is paid for each branch office license and for the license of each branch qualifying broker.

(2) Change of personal name of a qualifying broker. The fee is paid for the license or licenses on which the current qualifying broker's name appears.

(3) Change of personal name of a salesperson or associate broker. The fee is paid for the license on which the name appears.

(4) Change of business location. The fee is paid for the license or licenses on which the address appears.

(5) Change of business name. The fee is paid for the license or licenses on which the name appears.

(6) Change of status from inactive to active. The fee is paid for each license being changed from inactive to active status. No fee is charged for the change from active to inactive status.

(c) A person who wishes to terminate his or her status as qualifying broker for a licensee may do so by notifying the licensee and the commission in writing and sending the licensee's license certificate to the commission or verifying in writing to the commission that the certificate has been lost or destroyed.

(d) A person who wishes to terminate his or her status as a qualifying broker for a company may do so by submitting written notice to the company or qualifying broker of the parent company and the commission.

(e) A salesperson or associate broker shall not perform any act for which a license is required after his or her association with his or her qualifying broker has been terminated, or if he or she changes qualifying brokers, until a new active license has been issued by the commission.



Section 34-27-35 - License certificates generally.

(a) The commission shall prescribe the form and content of license certificates issued. Each qualifying broker's license certificate shall show the name and business address of the broker. The license certificate of each active salesperson or associate broker shall show his or her name and address. The license certificate of each active salesperson or associate broker shall be delivered or mailed to his or her qualifying broker. Each license certificate shall be kept by the qualifying broker and shall be publicly displayed at the address which appears on the license certificate.

(b) The commission may establish a one-year or multi-year license period.

(c)(1) The fee for a temporary license shall be one hundred fifty dollars ($150). The original fee for a broker's license shall be one hundred fifty dollars ($150) and, beginning with the license period effective October 1, 2002, the renewal fee for a broker's license shall be seventy-five dollars ($75) per year for each year of the license period. The original fee for each salesperson's license shall be sixty-five dollars ($65) per year for each year or portion of a year remaining in the respective license period, and the renewal fee for each salesperson's license shall be sixty-five dollars ($65) per year for each year of the license period. The original fee for each company license shall be sixty-five dollars ($65) per year for each year or portion of a year remaining in the respective license period, and the renewal fee for each license shall be sixty-five dollars ($65) per year for each year of the license period.

(2) Beginning with the license period effective October 1, 2004, the renewal fee for a broker's license shall be ninety-five dollars ($95) per year for each year of the license period. The original fee for each salesperson's license shall be eighty-five dollars ($85) per year for each year or portion of a year remaining in the respective license period, and the renewal fee for each salesperson's license shall be eighty-five dollars ($85) per year for each year of the license period. The original fee for each company license shall be eighty-five dollars ($85) per year for each year or portion of a year remaining in the respective license period, and the renewal fee for each license shall be eighty-five dollars ($85) per year for each year of the license period.

(d) (1) The renewal research and education fee shall be two dollars and fifty cents ($2.50) per year for each year of the license period and shall be paid at the time of license renewal by all brokers and salespersons in addition to the license renewal fees set out in this section. Collection of this fee shall apply to all broker and salesperson renewals, except that brokers who hold more than one broker's license shall pay the fee for only one license at each renewal.

(2) Beginning June 1, 2014, this fee shall be seven dollars and fifty cents ($7.50), and the proceeds shall be distributed to the Alabama Center for Real Estate.

(e) The original research and education fee shall be thirty dollars ($30) and shall be paid at the time of all applications received on and after October 15, 1995, for issuance of an original broker's license, and shall be paid at the time of all applications received on and after October 15, 1995, for issuance of a temporary salesperson's license. The original research and education fee shall also be paid by reciprocal salespersons. This is in addition to the original license fees set out in this section. This thirty dollar ($30) original research and education fee is a one-time fee which no person shall be required to pay more than once.

(f) The license of a salesperson who is subsequently issued a broker's license automatically terminates upon the issuance of his or her broker's license certificate. The salesperson's license certificate shall be returned to the commission in order for a broker's license to be issued. No refund shall be made of any fee or Recovery Fund deposit pertaining to the salesperson's, broker's, or company's license.

(g) The commission shall prescribe a license renewal form, which shall accompany renewal fees which shall be filed on or before August 31 of the final year of each license period in order for the respective license to be renewed on a timely basis for the following license period. If any of the foregoing are filed during the period from September 1 through September 30 of the final year of a license period, the one hundred fifty dollar ($150) penalty set out below shall be paid in addition to the renewal fees. Failure to meet this September 30 deadline shall result in the license being placed on inactive status on the following October 1, and the license shall be subject to all reactivation requirements. Reactivations shall be processed in the order received as evidenced by postmark or delivery date. Certified or registered mail may be used for reactivation in these cases. Licensees filing during the period from September 1 of the final year of a license period through September 30 of the initial year of a license period shall pay the required license fee, plus a penalty of one hundred fifty dollars ($150).

(h) The renewal form shall be mailed by the commission to the licensee's place of business, if an active licensee, or to his or her residence, if an inactive licensee, prior to August 1 of the final year of each license period. Each licensee shall notify the commission in writing of any change in his or her business or residence address within 30 days of the change.

(i) Every license shall expire at midnight on September 30 of the final year of each license period. An expired license may be renewed during the 12-month period following the license period for which the license was current. A licensee who fails to renew before the end of the 12-month period following the license period for which the license was issued has a lapsed license, and shall be subject to all requirements applicable to persons who have never been licensed, however, the commission may upon determination of hardship, allow later renewal upon payment of all fees and penalties. An inactive license must be renewed in the same manner as an active license.

(j)(1) Each applicant for renewal of an active salesperson or broker license issued by the commission shall, on or before September 30 of the final year of each license period, submit proof of completion of not less than 15 clock hours of approved continuing education course work to the commission, in addition to any other requirements for renewal. Failure to meet this deadline shall result in the license being placed on inactive status on the following October 1, and the license shall be subject to all reactivation requirements. Reactivations shall be processed in the order received as evidenced by postmark or delivery date. Certified or registered mail may be used for reactivation in this case. Proof of attendance at the course work, whether or not the applicant attained a passing grade in the course, shall be sufficient to satisfy requirements for renewal. The 15 clock hours' course work requirement shall apply to each two-year license renewal, and hours in excess of 15 shall not be cumulated or credited for the purpose of subsequent license renewals. The commission shall develop standards for approval of courses, and shall require certification of the course work of the applicant.

Time served as a member of the state Legislature during each license renewal period shall be deemed the equivalent of the 15 hours course work and shall satisfy the requirements of this subsection.

(2) This section shall apply to renewals of licenses which expire after September 30, 1986. An applicant for first renewal who has been licensed for not more than one year shall not be required to comply with this section for the first renewal of the applicant's license. Any licensee reaching the age of 65 on or before September 30, 2000, and having been licensed 10 years prior to that date shall be exempt from this section.

(3) Continuing education shall not result in a passing or failing grade.

(k) A licensee may request that the commission issue his or her license to inactive status. Inactive licenses shall be held at the commission office until activated. No act for which a license is required shall be performed under an inactive license.



Section 34-27-35.1 - Errors and omissions insurance.

Repealed by Act 2003-298, p. 701, § 2, effective June 18, 2003.



Section 34-27-36 - Disciplinary action - Generally.

(a) The commission or its staff may on its own, or on the verified complaint in writing of any person, investigate the actions and records of a licensee. The commission may issue subpoenas and compel the testimony of witnesses and the production of records and documents during an investigation. If probable cause is found, a formal complaint shall be filed and the commission shall hold a hearing on the formal complaint. The commission shall revoke or suspend the license or impose a fine of not less than one hundred dollars ($100) nor more than two thousand five hundred dollars ($2,500), or both, or reprimand the licensee in each instance in which the licensee is found guilty of any of the following acts set out in this section. The commission may revoke or suspend a license until such time as the licensee has completed an approved continuing education course and/or made restitution to accounts containing funds to be held for other parties. The commission may also stay the revocation or suspension of a license and require completion of an approved education course and/or the making of restitution to accounts containing funds to be held for other parties.

(1) Procuring or attempting to procure, a license, for himself or herself or another, by fraud, misrepresentation, or deceit, or by making a material misstatement of fact in an application for a license.

(2) Engaging in misrepresentation or dishonest or fraudulent acts when selling, buying, trading, or renting real property of his or her own or of a spouse or child or parent.

(3) Making a material misrepresentation, or failing to disclose to a potential purchaser or lessee any latent structural defect or any other defect known to the licensee. Latent structural defects and other defects do not refer to trivial or insignificant defects but refer to those defects that would be a significant factor to a reasonable and prudent person in making a decision to purchase or lease.

(4) Making any false promises of a character likely to influence, persuade, or induce any person to enter into any contract or agreement.

(5) Pursuing a continued and flagrant course of misrepresentation or the making of false promises through agents or salespersons or any medium of advertising or otherwise.

(6) Publishing or causing to be published any advertisement which deceives or which is likely to deceive the public, or which in any manner tends to create a misleading impression or which fails to identify the person causing the advertisement to be placed as a licensed broker or salesperson.

(7) Acting for more than one party in a transaction without the knowledge and consent in writing of all parties for whom he or she acts.

(8)a. Failing, within a reasonable time, to properly account for or remit money coming into his or her possession which belongs to others, or commingling money belonging to others with his or her own funds.

b. Failing to deposit and account for at all times all funds belonging to, or being held for others, in a separate federally insured account or accounts in a financial institution located in Alabama.

c. Failing to keep for at least three years a complete record of funds belonging to others showing to whom the money belongs, date deposited, date of withdrawal, and other pertinent information.

(9) Placing a sign on any property offering it for sale, lease, or rent without the consent of the owner.

(10) Failing to voluntarily furnish a copy of each listing, contract, lease, and other document to each party executing the document with reasonable promptness.

(11) Paying any profit, compensation, commission, or fee to, or dividing any profit, compensation, commission, or fee with, anyone other than a licensee or multiple listing service. This subdivision shall not prevent an associate broker or salesperson from owning any lawfully constituted business organization, including, but not limited to, a corporation or limited liability company or limited liability corporation, for the purpose of receiving payments contemplated in this subsection. The business organization shall not be required to be licensed under this chapter, and shall not engage in any other activity requiring a real estate license.

(12) Paying or receiving any rebate from any person in a real estate transaction.

(13) Inducing any party to a contract to break the contract for the purpose of substituting a new contract, where the substitution is motivated by the personal gain of the licensee.

(14) If the licensee is a salesperson or associate broker, accepting a commission or other valuable consideration for performing any act for which a license is required from any person except his or her qualifying broker.

(15) If a qualifying broker or company, allowing a salesperson or associate broker licensed under him or her to advertise himself or herself as a real estate agent without the name or trade name of the qualifying broker or company appearing prominently on the advertising; or if the licensee is a salesperson or associate broker, advertising himself or herself as a real estate agent without the name or trade name of the qualifying broker or company under whom the salesperson or associate broker is licensed appearing prominently on the advertising.

(16) Presenting to the commission, as payment for a fee or fine, a check that is returned unpaid.

(17) Establishing an association, by employment or otherwise, with an unlicensed person who is expected or required to act as a licensee, or aiding, abetting, or conspiring with a person to circumvent the requirements of this chapter.

(18) Failing to disclose to an owner the licensee's intention to acquire, directly or indirectly, an interest in property which he or she or his or her associates have been employed to sell.

(19) Violating or disregarding any provision of this chapter or any rule, regulation, or order of the commission.

(20) If a broker, accepting a "net listing" agreement for sale of real property or any interest therein. A "net listing" is one that stipulates a net price to be received by the owner with the excess due to be received by the broker as his or her commission.

(21) Misrepresenting or failing to disclose to any lender, guaranteeing agency, or any other interested party, the true terms of a sale of real estate.

(22) Failing to inform the buyer or seller at the time an offer is presented that he or she will be expected to pay certain closing costs and the approximate amount of those costs.

(23)a. Having entered a plea of guilty or nolo contendere to, or having been found guilty of or convicted of a felony or a crime involving moral turpitude.

b. Having a final money judgment rendered against him or her which results from an act or omission occurring in the pursuit of his or her real estate business or involves the goodwill of an existing real estate business.

(24) Offering free lots or conducting lotteries for the purpose of influencing a party to purchase or lease real estate.

(25) Failing to include a fixed date of expiration in a written listing agreement or failing to leave a copy of the agreement with the principal.

(26) Conduct which constitutes or demonstrates dishonest dealings, bad faith, or untrustworthiness.

(27) Acting negligently or incompetently in performing an act for which a person is required to hold a real estate license.

(28) Failing or refusing on demand to produce a document, book, or record in his or her possession concerning a real estate transaction conducted by him or her for inspection by the commission or its authorized personnel or representative.

(29) Failing within a reasonable time to provide information requested by the commission during an investigation or after a formal complaint has been filed.

(30) Failing without cause to surrender to the rightful owner, on demand, a document or instrument coming into his or her possession.

(31) If a qualifying broker or company, failing to keep in their files copies of all contracts, leases, listings, and other records pertinent to real estate transactions for a period of three years.

(b) If it appears that a person, firm, corporation, or any business entity has engaged, or is about to engage, in an act or practice constituting a violation of Article 1 or 2 of this chapter or any rule or order of the commission, the commission, through the Attorney General, may institute legal actions to enjoin the act or practice and to enforce compliance with Articles 1 and 2 of this chapter or any rule or order of the commission. To prevail in an action, it shall not be necessary to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation.

(c)(1) Notwithstanding any other provisions of law, the commission may issue an order requiring any accused person, firm, corporation, or business entity to cease and desist from engaging in activities requiring a license under this chapter when the accused person, firm, corporation, or business entity is not licensed under this chapter. The order shall be entered by the executive director after a finding of probable cause by the commission staff. The order shall become final 15 days after its service upon the accused, unless the accused requests a hearing before the commission. Upon hearing the case and finding violations, the commission may make the cease and desist order final and the commission may impose a fine for each violation in an amount consistent with the range of fines applicable to licensees, and in addition, may impose a fine in the amount of any gain or economic benefit that was derived from the violation, and in addition, may impose a fine in the amount of the commission's costs incurred. Any fines not paid as ordered shall be enforceable in any court with competent jurisdiction and proper venue.

(2) Notwithstanding any other provisions of law, the commission may decline to issue an order requiring any accused person, firm, corporation, or business entity to cease and desist from engaging in activities requiring a license under this chapter when the accused person, firm, corporation, or business entity is not licensed under this chapter. In this instance, the commission shall proceed to give appropriate notice of the violations and hold a hearing thereon. Upon hearing the case and finding violations, the commission may impose a fine for each violation in an amount consistent with the range of fines applicable to licensees, and in addition, may impose a fine in the amount of any gain or economic benefit that was derived from the violation, and in addition, may impose a fine in the amount of the commission's costs incurred. Any fine or fines not paid as ordered shall be enforceable in any court with competent jurisdiction and proper venue.

(d) The commission shall notify the licensee and qualifying broker in writing regarding the complaint.

(e) The commission shall notify the complainant, licensee, and qualifying broker in writing regarding the disposition of the complaint.



Section 34-27-37 - Disciplinary action - Procedure in action.

(a) An action against an accused shall begin by serving the accused either personally or by certified mail with a copy of the formal complaint against him or her. The accused shall be given at least 15 days' notice of the time, date, and place of hearing. If the commission refuses to license an applicant, notice of the refusal shall be given to the applicant, and he or she may, within 15 days after delivery of the notice, file a request for a hearing. The applicant or accused shall have an opportunity to be heard in person or by counsel, to offer testimony in his or her behalf, and to examine witnesses. Hearings shall be held in Montgomery County unless the commission decides to hold the hearing in the county in which the applicant or accused resides, maintains his or her principal place of business, or any other county in which the commission has scheduled a meeting. At hearings, all witnesses shall be sworn by a member of the commission, the executive director, the assistant executive director, or a hearing officer. The commission shall render a written order within 30 days from the final date of hearing. If the matter alleged in the complaint is the subject of an action pending in any court, the commission may withhold rendering or implementing its order pending disposition of the court action.

(b) The commission may issue subpoenas for the attendance of witnesses and the production of records and documents, either at the instance of the commission or the accused. The process issued by the commission shall extend to all parts of the state, and such process shall be served by a person designated by the commission or by mailing the process by certified mail. A subpoenaed witness who appears in a proceeding before the commission shall receive fees, mileage, and expense allowances as authorized by the commission. All fees, mileage, and expense payments shall be taxed against the party or parties subpoenaing the witness.

(c) If in a proceeding before the commission, a subpoenaed witness fails or refuses to attend or refuses to testify or fails or refuses to produce subpoenaed documents or records, his or her attendance and testimony or the production of the documents and records shall be enforced by any circuit court of this state, in the same manner as the attendance and testimony of witnesses is enforced in civil cases.

(d) An accused, applicant, or other party to a case heard by the commission who is aggrieved by a final decision, may file an application for rehearing specifying grounds for relief within 30 days of receiving notice of the decision.

An application for rehearing does not modify the effective date of the decision and is appropriate only if the final decision is:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the commission;

(3) In violation of a commission rule;

(4) Made upon unlawful procedure;

(5) Affected by other error of law;

(6) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(7) Unreasonable, arbitrary, or capricious or characterized by an abuse of discretion or a clearly unwarranted exercise of discretion.

Within 30 days from the filing of the application for rehearing the commission shall set a hearing date on the application, or shall enter an order without a hearing, or shall grant or deny the application. If the applicant is granted a rehearing, the commission will schedule a rehearing as soon as practicable. If the commission does not enter an order within 30 days from the filing of the application for rehearing, the application shall be deemed to be denied.



Section 34-27-38 - Disciplinary action - Appeals.

(a) Findings of the commission are final unless within 30 days after the date of the commission's final order, the applicant or accused files a notice of appeal in the Circuit Court of Montgomery County, or of the county of his or her residence, if an Alabama resident; or, if a corporation registered in Alabama, in the circuit court of the county of registration or the county in which the corporation has its principal place of business in Alabama. A party appealing a decision shall post a $200 appeal bond with the clerk of the circuit court. The circuit clerk shall notify the commission of the appeal after the clerk has approved the appellant's bond.

(b) An appeal does not act as supersedeas, but the decision of the commission may be stayed by the court pending such appeal.

(c) The commission shall within 30 days of service of the notice of appeal, or within such additional time as the court may allow, file the record in the case with the circuit clerk. A complaint setting forth with particularity the issues raised on appeal shall be filed with the court and served on the commission by the appealing party within 30 days after the notice of appeal is filed. Thereafter the action shall be conducted in accordance with the Alabama Rules of Civil Procedure.

(d) The appeal shall be conducted by the court without a jury and shall be confined to the record. The commission's decision shall be taken as prima facie just and reasonable and the court shall not substitute its judgment for that of the commission as to the weight of the evidence on questions of fact. The court shall affirm or reverse, in part or in whole, or modify the commission decision or remand the case to the commission for further proceedings.

If the commission decision is affirmed in whole or in part, the cost of the appeal shall be taxed against the party taking the appeal. If the decision of the commission is not affirmed, the court shall tax the costs of appeal against the commission.






Article 3 - Vacation Time-sharing Plans.

Section 34-27-50 - Definitions.

For the purposes of this article, the following terms shall have the meaning respectively ascribed to them by this section:

(1) ACCOMMODATIONS. Any hotel or motel room, condominium, or cooperative unit, cabin, lodge, apartment, or any other private or commercial structure designed for occupancy by one or more individuals or any recreational vehicle campsite or campground.

(2) BUSINESS ENTITY. Any individual, corporation, firm, association, joint venture, partnership, trust, estate, business trust, syndicate, fiduciary, and any other group or combination which engages in acts or practices in any trade or commerce.

(3) CONTRACT. Any contract, promissory note, credit agreement, negotiable instrument, lease, use agreement, license, security, or other muniment conferring on the purchaser the rights, benefits, and obligations of a vacation time-sharing plan.

(4) COMMISSION. The Alabama Real Estate Commission.

(5) COMMISSIONER. A member of the Alabama Real Estate Commission.

(6) FACILITIES. Any structure, service, or property whether improved or unimproved made available to the purchaser for recreational, social, family, or personal use.

(7) SELLER. Any owner of a vacation time-sharing plan or any business entity, including but not limited to an agent, dealer, distributor, franchiser, subsidiary, assignee, reseller, broker, or any other representative thereof who, for a fee, commission, or other valuable consideration, negotiates or attempts to negotiate the listing, sale, auction, purchase, exchange, or lease of any real estate or the improvements thereon or collects rents or attempts to collect rents, or who advertises or holds himself or herself out as engaged in any of the foregoing activities. Provided however, that the provisions of this article shall not be applicable to:

a. The resale of a vacation time-sharing unit week by the owner of such unit week, when the seller owns no more than four such unit weeks within the respective vacation time-sharing plan. Provided however, that the contract for such resale shall meet all the requirements of a contract for the initial sale of a vacation time-sharing interest, including the nonwaivable right of the purchaser to cancel the contract within the specified five-day period.

b. Agencies and instrumentalities of the state or federal government nor to employees of any lender or public officials making appraisals for federal, state or local units of government, nor to anyone making appraisals through such employees for lending or governmental purposes; and provided further, that the sales licensure provisions of this article shall not be applicable to the sale or leasing of real estate by anyone who owns a fee simple interest of at least 10 percent therein, or to the attorney-at-law of such owner acting within the scope of his duties as an attorney-at-law. Ownership of stock in a corporation is not ownership of an interest in real estate owned by the corporation and does not exempt such stockholder from any provision of this article unless the stockholder owns or controls at least 10 percent of the stock of the corporation. This provision exempts owners from only the sales licensure requirements of this article. All other requirements of sellers under this article shall apply to owners of vacation time-sharing plans.

(8) VACATION TIME-SHARING OWNERSHIP PLAN. Any arrangement, plan, or similar device, whether by tenancy in common, sale, deed, or by other means, which is subject to supplemental agreement or contract for use of the time-sharing unit, whereby the purchaser receives an undivided fee simple ownership interest in and the right to use accommodations or facilities, or both, for a specific period of time during any given year, but not necessarily for consecutive years, which extends for a period of more than one year.

(9) VACATION TIME-SHARING LEASE PLAN. Any arrangement, plan, or similar device, whether by membership agreement, lease, rental agreement, license, use agreement, security, or other means, whereby the purchaser receives a right to use accommodations or facilities, or both, but does not receive an undivided fee simple interest in the property, for a specific period of time during any given year, but not necessarily for consecutive years, and which extends for a period of more than one year. Such lease plans shall not include an arrangement or agreement whereby a purchaser in exchange for an advance fee and yearly dues is entitled to select from a designated list of facilities located in more than one state accommodations, of companies which operate in at least nine states in the United States through franchises or ownership, for a specified time period and at reduced rates and under which no interest in real property is transferred.

(10) VACATION TIME-SHARING PLAN. Either a vacation time-sharing ownership plan or a vacation time-sharing lease plan as defined herein.

(11) TIME-SHARING UNIT. The actual accommodations and related facilities which are the subject of the vacation time-sharing ownership plan or lease plan.

(12) SUBSTANTIALLY COMPLETE. All structural components and mechanical systems of all buildings containing or comprising any time-sharing unit, facilities, or accommodations are finished in accordance with the plans or specifications of the project as evidenced by a recorded certificate of completion executed by an independent registered surveyor, architect, or engineer.

(13) UNIT WEEK OR INTERVAL. A number of consecutive days, normally seven consecutive days in duration, which may reasonably be assigned to purchasers of vacation time-sharing plans by the sellers.

(14) RECEIVABLE. Any note, contract, promise, or any other agreement to pay a fixed or determinable amount of money which, for the purposes of this article, shall not be in arrears for more than 90 days.

(15) ESCROW AGENT. A federally insured financial institution doing business in this state or a bonded trust agent bonded in at least the amount of the trust; provided, however, that nothing contained in this article shall operate to prevent investment of funds escrowed pursuant to this article by the bank, trust company, or bonded agent and to pay all interest and dividends to the seller of vacation time-sharing plans.

(16) ESCROW ACCOUNT. Any funds held or maintained by an escrow agent.

(17) VACATION TIME-SHARING SALES LICENSE. A license issued by the commission authorizing individuals to act as sellers of vacation time-sharing plans.

(18) LICENSEE. A person having a vacation time-sharing sales license.

(19) EXCHANGE COMPANY. Any person or business entity owning and/or operating an exchange program.

(20) EXCHANGE PROGRAM. Any arrangement allowing owners to exchange occupancy rights with persons owning other timeshares; provided, however, that an exchange program shall not exist if all of the occupancy rights which may be exchanged are in the same time-share property.

(21) MANAGING AGENT. Any person engaged by the owners association to manage the time-share plan and the time-share property.

(22) QUALIFYING BROKER. A person who is licensed by the commission as a real estate broker as well as a seller of vacation time-sharing plans and who serves in a supervisory capacity to all other licensees acting in the name of the vacation time-sharing plan which the qualifying broker represents.

(23) TIME-SHARING PROJECT. All the real property contained as part of a vacation time-sharing plan.



Section 34-27-51 - Acts constituting violation of article - Sell, etc.; without license; failure to provide certain documents at time of registration; failure to follow rules of advertising.

It shall be a violation of this article for any seller of vacation time-sharing plans to:

(1) Sell, lease, encumber, or convey in any manner or to solicit or advertise such transactions unless the seller has been duly licensed under the provisions of Section 34-27-66 and unless the vacation time-sharing plan and the units thereby affected have first been registered with the commission. Provided, however, that the registration requirements of this article shall not apply to nor restrict the listing and resale of any vacation time-sharing plan when:

a. The vacation time-sharing plan to be resold is within an existing time-sharing facility currently registered with the commission pursuant to the requirements of this article; and

b. The vacation time-sharing plan to be resold is subject to the identical rules, regulations, conditions, or limitations on the use of the accommodations or facilities which affect all other vacation time-sharing plans within that time-sharing facility.

(2) Fail to provide, at the time of registration, to the commission the following materials, or fail to provide any amendments or changes therein made while sales continue:

a. A copy of the contract by which the rights and obligations of the parties are established.

b. Copies of promotional brochures, pamphlets, advertisements, or other material disseminated to the public in connection with the sale of the vacation time-sharing plan and verbatim scripts of all radio and television advertising in connection therewith.

c. A statement of the name and type of business entity through which the business of selling vacation time-sharing plans is carried out, including a list of the names and addresses of all of its directors, principal officers, and/or partners, as well as the names and addresses of any sales personnel soliciting in or from the State of Alabama, and the name and address of the business agent for service of process within the State of Alabama.

d. Copies of all rules, regulations, conditions, or limitations on use of the accommodations or facilities available pursuant to the vacation time-sharing plan.

e. Copies of all liens, mortgages, or other encumbrances on the accommodations or facilities which could affect the rights of the purchaser or his or her assignee, together with the location, date, and filing books and page number where such documents are recorded.

f. A synopsis of any sales presentation made or to be made by the seller to the purchaser over the telephone or other electronic device.

g. A projected budget of all recurring expenses which may become the responsibility of time-sharing purchasers.

h. A copy of the public offering statement to be provided to each prospective purchaser.

i. Evidence that the time-sharing plan owner or his agent shall furnish a surety bond payable to the State of Alabama in the amount of $100,000 with a surety company authorized to do business in Alabama, which bond shall provide that the obligor therein shall pay up to $100,000 the aggregate sum of all judgments which may be recovered against the vacation time-sharing plan owner or seller for any actual loss or damage arising against such vacation time-sharing plan owner or seller from the activities of the time-sharing plan owner or seller, or their agents or representatives, related to the time-sharing plan. Such bond must remain in effect for as long as the time-sharing plan shall be registered. In the event such bond is revoked by the surety company, the time-sharing owner shall have 10 days in which to obtain a new bond and file such with the commission. The lack of a bond shall be grounds for the suspension of the registration of the time-sharing plan.

Upon receipt of all items required by this section, the commission shall determine the sufficiency thereof and upon satisfactory compliance with this article, shall issue its order approving their use. The vacation time-sharing plan shall then be deemed registered. Promotional or advertising material developed after the initial registration of a time-sharing plan may be used without prior approval of the commission provided that such material is in compliance with this article and further provided that it is submitted to the commission within 10 days after its initial public use.

(3) Fail to include in all advertising of any vacation time-sharing plan a statement which clearly states that the seller is offering a time-sharing interest.

(4) Fail to include in all advertising of any vacation time-sharing plan which offers a time-sharing interest of less than fee simple a statement which clearly states that the interest being offered is less than a fee simple ownership interest.

(5) Effective October 1, 1985, fail to provide each prospective purchaser a public offering statement in such form and under such terms as shall be required by commission rules and regulations.



Section 34-27-52 - Acts constituting violation of article - Failure to keep certain items among business records.

It shall be a violation of this article for any owner or business entity offering vacation time-sharing plans for sale to the public to fail to keep among its business records the following:

(1) A copy of each item required to be submitted to the commission under Section 34-27-51.

(2) A copy of the contract from each sale of the vacation time-sharing plan, which contract shall be retained for a period of at least three years after parties to the vacation time-sharing plan have completely performed all of their obligations thereunder.

(3) A list of all employees and independent contractors involved in the development, sale, or advertising of the vacation time-sharing plan or plans, including their last known mailing addresses, which list shall include all current employees and all previous employees whose employment has been terminated within the preceding 36 months.



Section 34-27-53 - Acts constituting violation of article - Failure to utilize, etc., fully completed copy of contract.

It shall be a violation of this article for the seller of a vacation time-sharing plan to fail to utilize and furnish the buyer with a fully completed copy of a contract pertaining to such sale at the time of its execution which shall include:

(1) The actual date the contract is signed by all parties.

(2) The name and address of the seller.

(3) In immediate proximity to the space reserved in the contract for the signature of the buyer and in no smaller type than contained in the body of the contract:

a. In the case of a vacation time-sharing lease plan, the following statement:

"You may cancel this contract without penalty or obligation within five days, not including Sunday if that is the fifth day, from the above date. You may also cancel this contract at any time in case the accommodations or facilities are no longer available as provided in the contract. If you decide to cancel, you must notify the seller in writing of your intent to cancel by sending notice to (name of seller) by certified mail, return receipt requested at (seller's address)."

b. In the case of a vacation time-sharing ownership plan, the following statement:

"You may cancel this contract without penalty or obligation within five days, not including Sunday if that is the fifth day, from the above date, by notifying the seller in writing of your intent to cancel, sending his notice thereof by certified mail, return receipt requested."

c. It shall be a violation of this article for the seller of a vacation time-sharing ownership plan to fail to furnish the buyer with an inventory of all furniture, fixtures and appliances which will be located in the accommodation during the time period purchased under a vacation time-sharing ownership plan or at closing.



Section 34-27-54 - Acts constituting violation of article - Failure, etc., to honor buyer's request to cancel contract.

It shall be a violation of this article for the seller of vacation time-sharing plans, or his or her assignees, to fail or refuse to honor a buyer's request to cancel a contract as provided by Section 34-27-53 if such request is made; provided however, nothing contained in this section shall operate to deny the seller the option to repair, replace, or reconstruct within a reasonable time the accommodations or facilities if destroyed or damaged; provided that such repair, replacement, or reconstruction shall bring such accommodations or facilities back to a state reasonably the same as before the damage or destruction.



Section 34-27-55 - Acts constituting violation of article - Failure to refund all payments; failure to place all funds in escrow account.

It shall be a violation of this article for a seller of vacation time-sharing plans to:

(1) Fail to refund any and all payments made by the buyer under the contract and return any negotiable instrument, other than checks, executed by the buyer in connection with the contract or services within 20 days after receipt of notice of cancellation made pursuant to Section 34-27-53, if the buyer has not received any benefits pursuant to the contract.

(2) If the buyer has received any benefits pursuant to the contract, fail to refund within 30 days after receipt of notification of cancellation made pursuant to Section 34-27-53 or Section 34-27-54 any and all payments made by the buyer to the seller which exceed a pro rata portion of the total price, taking into consideration the cost of use of the time-share facilities at an average rental rate per unit for all time-share units, representing the proportion of any contract benefits actually received by the buyer during the time preceding cancellation.

(3) Fail to place in an escrow account 100 percent of the funds received from the purchasers of such plans, where the seller of the time-sharing plan transfers an interest herein to the purchaser, which escrow account shall provide that:

a. Its purpose is to protect the buyer's right to refund during the five day right to cancellation period provided in Section 34-27-53 or Section 34-27-54, and

b. Funds may be withdrawn by the seller upon transfer to the buyer after expiration of the respective cancellation period provided in such Sections 34-27-53 and 34-27-54.



Section 34-27-56 - Acts constituting violation of article - Misrepresentation.

It shall be a violation of this article for any seller of vacation time-sharing plans, or his or her assignees, to misrepresent in any manner the buyer's right to cancel provided by this article.



Section 34-27-57 - Acts constituting violation of article - Sell, etc., interest in plan to third person that substantially affects rights of other owners.

(a) It shall be a violation of this article for any seller of vacation time-sharing plans to sell, lease, assign, or otherwise transfer the seller's interest in the vacation time-sharing plan or the accommodations or facilities to a third party when such a sale, lease, assignment, or other transfer substantially affects the rights of other owners or lessees of the time-share units, unless:

(1) The third party agrees in writing to:

a. Fully honor the rights of purchasers of the vacation time-sharing plan to occupy and use the accommodations or facilities; and

b. Fully honor rights of purchasers of the vacation time-sharing plan to cancel their contracts and receive an appropriate refund as provided in this article; and

c. Comply with the provisions of this article for as long as the third party continues to sell the vacation time-sharing plan, or for as long as purchasers of the vacation time-sharing plan are entitled to occupy the accommodations or use the facilities, whichever is longer in time; and

(2) The commission receives prior written notice of the intent to transfer the seller's interest; and

(3) Written notice is given to each purchaser of a vacation time-sharing plan affected thereby, by certified mail within 30 days of the transfer.

(b) The commission shall reserve the right to demand such additional information regarding the transfer as is reasonably necessary to determine to what extent the rights of other owners of units or unit weeks within the subject time-sharing plan shall be affected and to determine whether the registration of the plan should continue, should be amended, or should be suspended or revoked.

(c) The provisions of this section shall not be construed to apply to the sale of a single unit or to prevent the seller's right to sell, discount, or hypothecate for value receivables in favor of any bank, mortgage company, or other lending institution and such transactions shall be exempt from the requirements of the section.



Section 34-27-58 - Acts constituting violation of article - Failure to place 50 percent of cash, etc., received in escrow; failure to provide liability insurance, etc.

(a) It shall be a violation of this article for a seller of vacation time-sharing lease plans to fail to:

(1) Place in escrow 50 percent of the cash and receivables received from the purchasers of such plans, such receivables to be assessed at net principal value.

a. The purpose of such escrow account is to protect the purchaser's right to a refund if at any time the accommodations and facilities are no longer available as provided in the contract; provided however, nothing contained in this section shall operate to deny the seller the option to repair, replace, or reconstruct, within a reasonable time, the accommodations or facilities, if destroyed or damaged.

b. The purchaser shall be entitled to a refund from the escrow account upon the conditions described above in an amount which represents the buyer's pro rata share of the moneys therein.

c. Funds may be withdrawn by the seller from the escrow account in the ratio of the amount of remaining time available for use by the purchaser of the vacation time-sharing lease plan in relation to the total time available to the purchaser at the time of purchase.

d. The escrow agent shall release or dispense funds from the escrow account to the seller of a vacation time-sharing lease plan only upon receipt of a sworn statement from the seller that the accommodations and facilities have been available for use by the purchaser according to the terms of the purchaser's contract.

(2) In lieu of the escrow account provided in subdivision (1), a seller of vacation time-sharing lease plans may:

a. Assign to an escrow agent receivables, the income from which shall be adequate to pay all liens or encumbrances secured by the time-sharing facilities or accommodations.

Should net income from such escrowed receivables be insufficient to pay all liens or encumbrances as aforesaid, the escrow agent shall so notify the seller in writing, and the seller shall within 15 days after notice pay unto the escrow agent the amount of such deficit.

b. Sell, hypothecate, or discount receivables, the proceeds from which shall be deposited with an escrow agent and administered in the manner prescribed by paragraph (2)a. of subsection (a) of this section.

(3) Provide the purchaser with liability and property insurance at the seller's expense for the accommodations and facilities to be used by the vacation time-sharing lease plan purchaser in an amount equal to the replacement cost of such accommodations and facilities, or the maximum amount of insurance available on the accommodations and facilities, according to generally accepted underwriting principles for similar properties in the same area, and to deposit with an escrow agent, annually, sufficient funds for the payment of all insurance premiums, taxes, and assessments levied against the accommodations and facilities; or, in the alternative, provide for the assessment against the purchaser by an association or duly appointed agent for the owners of such escrow funds for all costs including insurance premiums, taxes, assessments, maintenance repairs, and management fees.

(4) Provide the purchaser with an instrument, in recordable form, which provides notice to all subsequent creditors of the seller of the existence of the vacation time-sharing plan rights of the purchaser. Such instrument shall be provided to the purchaser by the seller at the time of signing of the contract. When recorded, such instrument shall serve to protect the purchaser's interest in the seller's accommodations from any claims by subsequent creditors of the seller.

(5) Provide a document which explains the content, purpose, and protection afforded to the purchaser by the documents described in subdivision (4) along with the procedure necessary to follow in order to secure to the purchaser the rights and protections which such documents provide.

(b) It shall be a violation of this article for a seller of vacation time-sharing ownership plans to fail to:

(1) Deposit with an escrow agent no less than 50 percent of the cash and receivables received from the purchasers of such plans, such receivables to be assessed at net principal value.

a. The purpose of the escrow account required hereunder is to protect the purchaser's ownership interest in the accommodations or facilities and to provide funds from which periodic payments can be made to retire any outstanding indebtedness on the time-sharing facilities or accommodations.

b. The escrow agent shall release or dispense to the seller of the vacation time-sharing ownership plan funds from the escrow account, at least quarterly but not more frequently than monthly, in an amount which shall not exceed 100 percent of the sum of all accrued indebtedness secured by the time-sharing accommodations or facilities which funds shall be used by the seller solely for the retirement of that indebtedness.

c. Prior to the release or dispensing of such escrow funds, the seller shall furnish the escrow agent with a sworn statement which reveals by category the total amount of all liens or indebtedness secured by the time-sharing accommodations or facilities, the amount of indebtedness anticipated during the next succeeding reporting period, and the amount of any deficit or surplus accruing from the preceding reporting period.

(2) In lieu of the escrow account provided in subdivision (1) of this subsection (b), a seller of vacation time-sharing ownership plans may alternatively:

a. Assign to an escrow agent receivables, the income from which shall be adequate to pay all liens or encumbrances secured by the time-sharing facilities and accommodations.

Should net income from such escrowed receivables be insufficient to pay all recurring debts as aforesaid, the escrow agent shall so notify the seller in writing and the seller shall within 15 days after notice pay into the escrow account the amount of such deficit.

b. Sell, hypothecate, or discount receivables, the proceeds from which shall be deposited with an escrow agent and administered in the manner prescribed by paragraph (2)a. of this subsection (b).

(3) Provide the purchaser with liability and casualty insurance at the seller's expense for the accommodations and facilities to be used by the vacation time-sharing lease plan purchaser in an amount equal to the replacement cost of such accommodations and facilities, or the maximum amount of insurance available on the accommodations and facilities, according to generally accepted underwriting principles for similar properties in the same area, and to deposit with an escrow agent, annually, sufficient funds for the payment of all insurance premiums, taxes, and assessments levied against the accommodations and facilities. In the alternative, provide for the assessment against the purchaser by an association or duly appointed agent for the owners of such escrow funds for all costs including insurance premiums, taxes, assessments, maintenance, repairs, and management fees.

(c) Any escrow account kept pursuant to this section may be discontinued when all liens or encumbrances on the subject of time-sharing accommodations and facilities have been fully discharged. When the value of the escrow account equals the sum of all mortgages, liens, and indebtedness on the project secured by project property, the seller may reduce his or her payments into the escrow account to monthly amounts which will maintain the value of the escrow account at an amount equal to the total obligation represented by all mortgages, liens, and indebtedness.

(d) The commission may at its discretion waive the requirement for a time-share plan to maintain an escrow account pursuant to this section upon proof satisfactory to the commission that the unit weeks being sold or leased through the respective time-sharing plan are being released from all liens or encumbrances at, or prior to, the time of the sale or lease.



Section 34-27-59 - Acts constituting violation of article - Failure to disclose total financial obligation, etc., in contract.

It shall be a violation of this section for any seller of vacation time-sharing plans to fail to fully disclose in the contract in boldface type of a size no smaller than any other type used in the body of the contract to purchaser:

(1) The total financial obligation of the purchaser, which shall include the initial purchase price and any additional charges to which the purchaser may be subject.

(2) Any individual or business entity which has or may have the right to alter, amend, or add to charges to which the purchaser may be subject and the terms and conditions under which such charges may be imposed.

(3) The nature and duration of each agreement between the business offering the vacation time-sharing plans for sale and the individual or business entity managing the accommodations or other facilities.

(4) In immediate proximity to the space reserved in the contract for the signature of the buyer and in boldface type of the same size as required by subdivision (3) of Section 34-27-53 a statement as follows:

"No purchaser should rely upon representations other than those included in the contract."

However, inclusion of this statement shall not impair the purchaser's right to bring any legal action based upon any cause of action arising from oral statements.

(5) The date of availability of each amenity of the offered accommodations and facilities when they are not completed at the time of sale of such plan.

(6) The specific term of the contract.



Section 34-27-60 - Acts constituting violation of article - Misrepresentation; waiver of rights of purchasers; sale, etc., without license; bad checks.

It shall be a violation of this article for any seller of vacation time-sharing plans to:

(1) Use any promotional device, including but not limited to sweepstakes, lodging certificates, gift awards, premiums, or discounts, without fully disclosing that such promotional devices are being used for the purpose of soliciting the sale of vacation time-sharing plans and without fully disclosing the fair market value of each award or prize offered and the approximate odds of receiving each award or prize offered.

(2) Use any promotional device as set forth above to obtain the names and addresses of prospective purchasers without fully and prominently disclosing that names and addresses so acquired will be used for the purpose of soliciting the sale of the vacation time-sharing plans.

(3) Misrepresent the amount of time or period of time the accommodations and facilities will be available to any purchaser.

(4) Misrepresent or deceptively represent the location of the offered accommodations and facilities.

(5) Misrepresent the size, nature, extent, qualities, or characteristics of the offered accommodations and facilities.

(6) Misrepresent the nature or extent of any services incident to the accommodations and facilities.

(7) Make any misleading or deceptive representations with respect to the contents of the contract or the buyer's rights, privileges, or benefits thereunder.

(8) Fail to honor and comply with all provisions of the contract with the purchaser.

(9) Misrepresent the conditions under which a customer may exchange his rights to an accommodation in one location for rights to an accommodation in another location.

(10) Include in any contract any provision purporting to waive any right or benefit provided for purchasers under this article, or to seek or solicit such a waiver.

(11) Do any other act which constitutes fraud, misrepresentation, or failure to make a disclosure of a material fact.

(12) Perform any act for which a vacation time-sharing license is required unless the seller is either exempted from the license requirement, a duly authorized and licensed qualifying broker, or a duly licensed seller acting under the sponsorship and supervision of a qualifying broker.

(13) Allow an unlicensed person who is engaged or employed by him or her or who is under his or her control or supervision to perform any act for which a time-sharing sales license is required.

(14) Present to the Alabama Real Estate Commission, as payment for a fee or fine, a check that is returned due to there being insufficient funds in the account upon which it was drawn or due to such account being closed or not in existence.



Section 34-27-61 - Hearing; refusal, suspension, or revocation of license; willful violation defined; escrow deficiency.

The commission may upon its own motion, or upon the verified complaint in writing of any person, hold a hearing regarding an alleged violation by any person or business entity of this article. Any person found guilty of having violated any provision of this article or any rule, regulation, or order of the commission shall be subject to the refusal of a license, if not licensed; or, if licensed, to the suspension or revocation of such license and/or a monetary penalty of not less than $25 nor more than $1,000.

Such hearing shall be held in a manner prescribed by the Alabama Real Estate License Law and the rules and regulations of the Alabama Real Estate Commission. The reinstatement of a license suspended or revoked as a result of a violation under this article may be made conditional upon the fulfillment of such reasonable conditions as are imposed by the commission.

The penalties and procedures outlined in this section shall not be construed to supersede or conflict with penalties and procedures outlined in other sections of this article.

Provided, that a deficiency in an escrow account required by this article, which results solely from the cancellation or worthlessness of receivables previously placed in escrow, shall not be considered a violation of this article. In the event of an escrow deficiency, a lender who has advanced funds to a project shall have no liability to contribute funds to the escrow to cure the deficiency, and the lender's lien on the property shall not be affected by the deficiency.



Section 34-27-62 - Enforcement and implementation of article; acts constituting misdemeanors; voidability of sales of unregistered plans, etc.

(a) The Alabama Real Estate Commission shall be responsible for the enforcement and implementation of this article, and the Attorney General of the State of Alabama, or the district attorney of any county of the State of Alabama upon request by the commission, shall assist the commission in the enforcement of this article and the prosecution of violations hereunder. The provisions of this article shall not be construed to limit in any manner the right of any party to bring a private action to enforce the provisions of this article. In addition to the administrative enforcement of this article by the commission, the following shall be Class A misdemeanors triable in the courts of Alabama:

(1) It shall be a Class A misdemeanor for any person, natural or legal, while within the borders of the State of Alabama, to participate in the sale or attempted sale of any time-share plan unless licensed to do so by the commission or exempted from such licensure by the laws of the State of Alabama or the United States, regardless of whether the vacation time-sharing plan is itself located within the State of Alabama.

(2) It shall be a Class A misdemeanor for any person, natural or legal, to or attempt to, sell, lease, or otherwise market any interest in any vacation time-sharing plan not registered with the commission as a vacation time-sharing plan or exempted from such registration by the laws of the State of Alabama or the United States, regardless of whether the vacation time-sharing plan is itself located within the State of Alabama.

(b) Any time-sharing sale made in Alabama between a time-share purchaser and a seller for the purchase or lease of a time-share week or weeks in a vacation time-share plan which is not registered with the commission, or whose registration is under suspension, or which is under an order from the commission to cease and desist from sales, shall be voidable by the purchaser. An action to void such a transaction must be brought by the purchaser within three years of the date of the making of the lease or sales agreement. In any such action, the prevailing party may be awarded reasonable attorney fees as determined by the court.



Section 34-27-63 - Filing of plan relating to units not substantially completed requires filing of additional documents.

If a seller files with the commission any vacation time-sharing plan or any amendment thereto which describes or concerns time-sharing units, accommodations, or facilities not substantially completed, the seller shall file with the commission the following:

(1) A notarized statement showing all costs involved in completing each phase of the project.

(2) A notarized statement of the time of completion of construction of each phase of the project.

(3) Satisfactory evidence of sufficient funds to cover all costs to complete the project.

(4) A copy of the executed construction contract and any other contracts for the completion of the project.

(5) A 100 percent payment performance bond payable to the State of Alabama from a surety company authorized to do business in Alabama, covering the entire cost of construction necessary to complete the project.

(6) If purchasers' funds are to be used in the construction of the project, an executed copy of the escrow agreement with an escrow company or financial institution authorized to do business with the state, which provides that:

a. Disbursements of purchasers' funds may be made from time to time to pay for construction of the project; architectural, engineering, finance, and legal fees; and other costs for the completion of the project in proportion to the value of the work completed by the contractor as certified by a registered surveyor, architect, or engineer on bills submitted and approved by the lender of construction funds or the escrow agent;

b. Disbursements of the balance of purchasers' funds remaining after completion of the project may be made only after either the escrow agent or lender receives satisfactory evidence that the period for filing mechanics' and materialmen's liens has expired, or the right to claim those liens has been waived or other adequate provision has been made for satisfaction of any claimed mechanics' or materialmen's lien; and

c. Any other restrictions relative to the retention and disbursement of purchasers' funds required under the rules of the commission have been met; and

d. Any other materials or information required under the rules of the commission have been provided.

(7) The commission shall not register or issue any order approving any vacation time-sharing plan unless the commission determines, on the basis of materials submitted by the developer, that the time-sharing units, accommodations, or facilities or any additions thereto will be completed.



Section 34-27-64 - Registration fees; assessment of costs of investigating violation of article.

(a) For the registration of all vacation time-sharing plans and the accommodations and facilities affected thereby which are located within the state, there shall be paid to the commission the initial sum of seven hundred fifty dollars ($750), together with an annual renewal fee of seven hundred fifty dollars ($750). In addition to submitting an annual renewal fee, each time-sharing plan must submit an audited annual financial statement of the entity or person in whose name the plan is registered done by a certified public accountant and such other materials as the commission shall require for an annual registration renewal. For amendments or changes to each sales promotion including brochures, pamphlets, advertisements, or other materials disseminated to the public required pursuant to subdivision (2) of Section 34-27-51, there shall be paid a fee of twenty dollars ($20) at the time of submission to the commission for approval.

(b) For the registration of all vacation time-sharing plans and the accommodations and facilities affected thereby which are located outside the state, there shall be paid to the commission the initial sum of seven hundred fifty dollars ($750), together with an annual renewal fee of seven hundred fifty dollars ($750). All books, files, accounts and other documents pertaining to the advertisement and sale of vacation time-sharing plans located outside the state shall be subject to examination by the commission and the business entity whose documentation is being examined shall pay a fee of five hundred dollars ($500) plus the actual expenses, including the cost of transportation, of the examiner representing the commission while he or she is absent from this office for purposes of conducting the examination. For amendments or changes to each sales promotion including brochures, pamphlets, advertisements, or other materials disseminated to the public required pursuant to subdivision (2) of Section 34-27-51, there shall be paid a fee of twenty dollars ($20) at the time of submission to the commission for approval.

(c) If the commission determines that the registration or operation of any vacation time-sharing plan violates the provisions of this article in such manner as indicates bad faith or dishonesty, the commission, after notice and hearing, may assess all reasonable costs of the investigation and prosecution of such violations.



Section 34-27-65 - Proceeds from sale, etc., of lease plan exempt from Transient Occupancy Tax.

The proceeds from the sale or resale of any vacation time-sharing lease plan shall be exempt from the Transient Occupancy Tax imposed by Section 40-26-1.



Section 34-27-66 - Examination and license requirements; issuance and renewal of license; inactive status; change of address.

(a) Any person desiring to act as a seller of vacation time-sharing plans shall file with the commission a written application upon such form as the commission shall designate and shall pass to the satisfaction of the commission the examination hereinafter prescribed.

(b) Prerequisites for taking the vacation time-sharing sales examination are as follows:

(1) Evidence satisfactory to the commission that the applicant bears a good reputation for honesty and truthfulness.

(2) The applicant should not have been convicted of any criminal offense involving moral turpitude or of any felony in this or any other state.

(3) The applicant shall be at least 19 years of age.

(4) The applicant shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, or shall possess a certification of lawful permanent residence issued by the United States government.

(c) The commission shall prepare and conduct an examination on the fundamentals of this article and related topics and shall schedule such examination at least quarterly. No applicant shall be entitled to examination unless all prerequisites enumerated above have been met as determined by the commission. The minimum passing grade shall be 70 percent.

(d) Every applicant shall pay the sum of seventy-five dollars ($75) for each examination taken. Should an applicant be scheduled and issued a permit for an examination and fail to appear, the entire amount of the examination fee shall be forfeited. Liability for forfeiture occurs at the time the examination permit is issued. The applicant shall be allowed up to 60 days after notice of passing the examination to either be designated as a qualifying broker or to secure a qualifying broker under whom to be licensed. In the alternative, the applicant may place his or her license on inactive status with the commission within the allotted 60-day period. Every applicant shall also pay a license fee of fifty dollars ($50) upon successful completion of the examination, provided he or she submits the license fee along with appropriate documentation to the commission within the allotted 60-day period. The 60-day period shall begin on the date which the results of the applicant's examination are made available to the applicant. The results shall be mailed from the commission office, and the applicant shall be considered to have received such notification three days from the date of mailing. Should an applicant not become licensed within 60 days after receiving notification of his or her having passed the examination, he or she shall be required to again meet the requirements of an original applicant before becoming licensed, including the taking and passing of the examination. The commission may contract with any outside source to prepare and conduct vacation time-sharing sales examinations in its behalf and to pay for the reasonable cost thereof from the examination fees collected.

(e) Vacation time-sharing sales licenses are due to be renewed annually on or before August 31, on a form prescribed by the commission. September 30 shall be the annual expiration date for such licenses. Any license renewed after August 31 and prior to January 1 of the following year shall be subject to a penalty fee of fifteen dollars ($15) in addition to the annual license fee of fifty dollars ($50). On January 1 of the year following the expiration of a vacation time-sharing sales license, the license may no longer be renewed, and the former license holder shall be required to again meet the requirements of an original applicant before again becoming licensed, including the taking and passing of the license examination. Upon submission of a renewal request in such form as the commission shall prescribe and payment of a fifty dollar ($50) renewal fee, the commission shall issue the appropriate license.

(f) The qualifying broker for a vacation time-sharing plan shall meet all the general requirements for a time-sharing sales license and shall have a current, active real estate broker's license issued under the Alabama Real Estate License Law as well as a time-sharing sales license. If the qualifying broker is not licensed on active status with a real estate company, he or she may place his or her real estate broker's license on active status in the name of the time-sharing plan.

(g) Each qualifying broker shall supervise each seller licensed under him or her and insure that every seller licensed under him or her, as well as the vacation time-sharing plan for which he or she is the qualifying broker, complies with this chapter, and the broker shall be responsible to any injured party for actual damages caused to such party by any violation of this chapter by any vacation time-sharing plan or seller for whom he or she is acting as qualifying broker.

(h) There shall be a license transfer fee of fifty dollars ($50) for any of the following: A change of qualifying broker; a change of name or address of the vacation time-sharing plan; a change of name of a licensee; a change of employment by a licensee; or the activation of an inactive license.

(i) A representative of the vacation time-sharing plan authorized to do so may designate an office located off the site of the time-sharing project as a branch sales office of the vacation time-sharing plan provided that a qualifying broker is designated for each such branch sales office.

(j) A real estate company licensed by the commission may act as an agent for the purpose of reselling time-shares for persons who each own no more than four unit weeks of a given time-sharing plan provided that the contract for such resale shall meet all the requirements of a contract for the initial sale of a vacation time-sharing interest, including the nonwaivable right of the purchaser to cancel the contract within the specified five-day period; and further provided that the qualifying broker for such real estate company be licensed as a time-share seller by the commission and that any sales agent of the company who participates in the sale of time-shares be licensed by the commission as a time-share seller.

(k) No applicant to be a seller of vacation time-sharing plans shall be issued a license by the commission unless the applicant is designated as a qualifying broker by a representative of a vacation time-sharing plan or real estate company authorized to make such a designation, or unless the applicant is sponsored by a duly authorized qualifying broker who has signed a written statement accepting sponsorship of the applicant, or unless the applicant has his or her license issued on inactive status and maintained at the office of the commission.

(l) No vacation time-sharing licensee shall perform any of the acts authorized by such license until the license certificate is in his or her actual possession, if the licensee is a qualifying broker, or in the possession of his or her sponsoring broker, if the licensee is not a qualifying broker.

(m) A licensee may place his or her license on inactive status with the commission for a period of up to 24 consecutive months and may renew his or her license while it is on inactive status. No license which is on inactive status shall be reactivated without the commission receiving evidence that the licensee's surety bond is in effect. Any license which has been on inactive status for longer than 24 consecutive months shall automatically expire as of the day following the 24-month period.

(n) Each licensee shall notify the commission of any change of address, business or residential, within 30 days of such change.



Section 34-27-67 - Registration required of every plan offered for sale.

Every vacation time-sharing plan for sale or offered for sale in this state shall be registered with the Alabama Real Estate Commission as follows:

(1) Upon receipt of an application for registration in the required form, the commission shall forthwith initiate an examination to determine that:

a. The seller may convey or cause to be conveyed the vacation time-sharing plan offered for sale if the purchaser complies with the terms of the offer.

b. The advertising material and general promotional plan are not false or misleading as determined by the commission.

c. The requirements of this article and the rules of the commission have been fulfilled.

d. The seller has not, or, if a corporation, its officers, directors, and principals have not been convicted of any crime involving land dispositions, any crime of moral turpitude, any securities law violation, fraudulent business activity, or any aspect of the vacation time-sharing business in this state, the United States, or any other state or foreign country within the 10 years immediately preceding the date of application, and has not been subject to any injunction or administrative order within the preceding 10 years involving any of the activities above.

(2) Upon receipt of the application for registration in required form, the commission shall issue a notice of filing to the applicant. If within 45 days from the date of the notice of filing, the commission affirmatively determines upon inquiry and examination that the requirements of this article have been met, the commission shall enter an order registering the vacation time-sharing plan or rejecting the registration. If no order of rejection is entered within 45 days from the date of notice of filing, the vacation time-sharing plan shall be deemed registered unless the applicant has consented in writing to a delay. No reasonable request for an extension of time by the commission shall be withheld; provided that if the commission determines upon inquiry and examination that any of the requirements of this article have not been met, the commission shall notify the applicant that the application for registration must be corrected in the particulars specified within 15 days. If the requirements are not met within the time allowed, the commission shall enter an order rejecting the registration which shall include the findings of fact upon which the order is based. The order rejecting the registration shall not become effective for 20 days during which time the applicant may petition for reconsideration and shall be entitled to a hearing.



Section 34-27-68 - Commission may seek injunctive relief, etc., for violation of article; investigation; revocation of registration.

(a) If it appears that a person, firm, corporation, or any business entity has engaged, or is about to engage, in an act or practice constituting a violation of a provision of this article or rule or order of the commission, the commission, through the Attorney General, may institute legal actions to enjoin the act or practice and to enforce compliance with this article or any rule or order of the commission or to have a receiver or conservator appointed. To prevail in such action, it shall not be necessary to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation thereof.

(b) The commission may:

(1) Make any public or private investigation which it deems necessary, either within or outside of this state, to determine whether any person has violated or is about to violate this article or any rule or order hereunder, or to aid in the enforcement of this article or in the prescribing of rules and forms hereunder.

(2) Require or permit any person to file a statement in writing, under oath or otherwise as the commission may determine, as to all facts and circumstances concerning the matter to be investigated.

(3) For the purpose of any investigation or proceeding hereunder, the commission or any officer designated by rule may administer oaths or affirmations, and upon its own motion or upon request of any party shall subpoena witnesses, compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts of any other matter reasonably calculated to lead to the discovery of material evidence.

(4) Upon failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected hereby, the commission, through the Attorney General may apply to the circuit court for an order compelling compliance.

(5) Issue an order requiring the seller to cease and desist from any unlawful practice and to take such affirmative action as in the judgment of the commission will carry out the purposes of this article, if, after notice and hearing, the commission determines that a seller has violated any provisions of this article.

(6) Make findings of fact in writing that the public interest may be harmed by delay in issuing an order and in such case may issue a temporary cease and desist order. Prior to issuing the temporary cease and desist order, the commission, whenever possible by telephone or otherwise, shall give notice of the proposal to issue a cease and desist order to the seller. Every temporary cease and desist order shall include in its terms a provision that upon request a hearing will be held promptly to determine whether or not it becomes permanent.

(7) Revoke or suspend the registration of a vacation time-sharing plan if, after notice and hearing, upon a written finding of fact, it determines that the seller or sellers in whose name the plan is registered, or any agent therefor, has:

a. Failed to comply with the terms of any order of the commission; or

b. Been convicted in any court of competent jurisdiction subsequent to filing of the application for registration, of a crime involving fraud, deception, false pretenses, misrepresentation, false advertising, or dishonest dealing; or

c. Had a final judgment rendered against him in any court of competent jurisdiction, when such judgment involved the sale, marketing, or operation of any time-share plan or real estate transaction; or

d. Disposed of, concealed, or diverted any funds or assets of any person so as to defeat the rights of vacation time-sharing plan purchasers; or

e. Failed to faithfully perform any stipulation or agreement made with the commission as an inducement to grant any registration, to reinstate any registration, or to approve any promotional plan or advertisement; or

f. Made an intentional misrepresentation or concealed a material fact in an application for registration; or

g. Made a misrepresentation or concealed any material fact in the sale, marketing, or operation of a registered time-sharing plan; or

h. Failed to comply with the terms of a sales contract; or

i. Failed to make timely delivery of a deed to any purchaser to whom a deed is due to be delivered; or

j. Violated any other provision of this article or any rule or regulation of the commission.

The reinstatement of a registration suspended or revoked as a result of a violation under this article may be made conditional upon the fulfillment of such reasonable conditions as are imposed by the commission.

(8) Issue a cease and desist order instead of revoking a registration if it finds, after notice and hearing, that the seller has been guilty of a violation for which revocation could be ordered.

(9) In lieu of, or in addition to, revoking or suspending a registration or issuing a cease and desist order, impose a penalty of not less than $100 nor more than $2,000 per violation upon the seller(s) in whose name(s) the plan is registered if it finds, after notice and hearing, that such seller(s), or any agent therefor, has been guilty of a violation for which revocation or suspension could be ordered.



Section 34-27-69 - Surety bond; suspension, etc., of license for violation of article; reinstatement; relicensure; board must be notified of initiation, etc., of legal action.

(a) Every applicant for a license under this article, either original or renewal, shall furnish a surety bond payable to the State of Alabama in the amount of $5,000 if a time-sharing salesman or $10,000 if a broker, with a surety company authorized to do business in Alabama, which bond shall provide that the obligor therein will pay up to $5,000 or $10,000, respectively, the aggregate sum of all judgments which may be recovered against such licensee for actual loss or damage arising from his or her activities conducted under this article. Said bond shall be filed with the Alabama Real Estate Commission prior to the issuance of such license. A new bond or a renewal or continuation of the original bond shall be required for each licensing period. If a continuous bond is filed with the commission prior to the issuance of such license, no such renewal bond must be filed as long as the continuous bond remains in force and effect. In the event the continuous bond is revoked by the surety company, it shall immediately notify the commission and the licensee shall have 20 days in which to file another bond with the Alabama Real Estate Commission or his or her license shall be suspended until such new bond is filed.

(b) If at any time a final judgment is rendered against a licensee under this article and the final judgment shall result from or involve any activity covered by this article, the license of the licensee shall be automatically suspended. A judgment shall be considered final when no further relief is available from the judgment in the appellate courts of Alabama. In case of such suspension of license, the commission shall give notice to the licensee that his or her license is suspended, and the licensee shall deliver this license to the commission for disposition. Upon request by the suspended licensee, the commission will set a date designating a time and place thereon for a hearing on the question of whether the license under suspension should be revoked, whether the suspension should be continued for a designated period or whether the suspension should be continued until terminated by the commission upon the fulfillment of reasonable conditions imposed by the commission. The hearing shall be conducted in accordance with Section 34-27-37 and such appropriate rules and regulations as may be adopted from time to time by the Alabama Real Estate Commission. No licensee under this article whose license hereunder has been revoked may apply for another license hereunder until at least two years after the date of such revocation; and, in the event of such application for reinstatement, he or she shall meet all the requirements imposed upon an original applicant for a license under this article; and, furthermore, shall not be relicensed without approval of such relicensing by a majority of the members of the Alabama Real Estate Commission.

(c) Every licensee under this article shall be required to notify the Alabama Real Estate Commission of any civil or criminal action filed or initiated against such licensee within 10 days of the receipt of notice by the licensee of the pending civil or criminal action when the civil or criminal action involves a transaction under this article, or involves the indebtedness of the licensee concerning expenses incurred in the development or continuation of a time-sharing plan, or involves an alleged act of fraud, theft, misrepresentation, embezzlement, or extortion, or involves an alleged felony. The notification shall be in writing and shall include a copy of any civil complaint or other document alleging a complaint or criminal offense; or, if the licensee is not in possession of such legal documents, the notification shall include a notarized statement by the licensee of the substance of the civil or criminal action.

(d) Every licensee under this article shall be required to notify the Alabama Real Estate Commission of the outcome of any civil or criminal action of the type described in subsection (c) of this section within 10 days of the notice to the licensee of such outcome. This notification shall be in writing and shall include a copy of any judgment, order, or other pertinent document issued by the court having jurisdiction of the matter; or, if licensee is not in possession of such legal documents, the notification shall include a notarized statement by the licensee of the nature of the verdict, settlement, dismissal, or other outcome of the subject civil or criminal action.






Article 4 - Real Estate Consumer's Agency and Disclosure Act.

Section 34-27-80 - Short title.

This article shall be known and may be cited as the "Real Estate Consumer's Agency and Disclosure Act."



Section 34-27-81 - Definitions.

As used in this article, the following words shall have the following meanings:

(1) AGENCY AGREEMENT. A written agreement between a broker and a client which creates a fiduciary relationship between the broker and a principal, who is commonly referred to as a client.

(2) BROKER. Any person licensed as a real estate broker pursuant to Articles 1 and 2 of this chapter.

(3) BROKERAGE AGREEMENT. A specific written agreement between a brokerage firm and a consumer which establishes a brokerage relationship. The brokerage agreement shall contain a statement of the terms and conditions of the brokerage services to be provided.

(4) BROKERAGE SERVICE. Any service, except for rental or property management services, provided by a broker or licensee to another person and includes all activities for which a real estate license is required under Articles 1 and 2 of this chapter.

(5) CONSUMER. A person who obtains information, advice, or services concerning real estate from a real estate licensee.

(6) CLIENT. A person who has an agency agreement with a broker for brokerage service, whether he or she be buyer or seller.

(7) CUSTOMER. A person who is provided brokerage services by a broker or licensee but who is not a client of the broker.

(8) DUAL AGENCY. An agency relationship in which the same brokerage firm represents both the seller and the buyer in the same real estate transaction. Circumstances which establish a dual agency include, but are not limited to, one of the following:

a. When two or more licensees licensed under the same broker each represent a different party to the transaction.

b. When one licensee represents both the buyer and seller in a real estate transaction.

(9) INFORMED CONSENT. A consumer's agreement to allow something to happen which is based upon full disclosure of facts needed to choose appropriate brokerage services.

(10) LICENSEE. Any broker, salesperson, or company.

(11) LIMITED CONSENSUAL DUAL AGENT. A licensee who, with the written informed consent of all parties to a contemplated real estate transaction, is engaged as an agent for both the buyer and seller. Circumstances which establish dual agency include, but are not limited to, one of the following:

a. When two or more licensees licensed under the same broker each represent a different party to the transaction.

b. When one licensee represents both the buyer and seller in a real estate transaction.

(12) MATERIAL FACT. A fact that is of significance to a reasonable party which affects the party's decision to enter into a real estate contract.

(13) QUALIFYING BROKER. A broker under whom a corporation, partnership, branch office, or lawfully constituted business organization, as the Legislature may from time to time provide, is licensed, or a broker licensed to do business as a sole proprietorship who is responsible for supervising the acts of the company, or proprietorship and all real estate licensees licensed therewith.

(14) REAL ESTATE TRANSACTION. The purchase, sale, lease and rental, option, or exchange of an interest in real estate.

(15) SINGLE AGENT. A licensee who is engaged by and represents only one party in a real estate transaction. A single agent includes, but is not limited to, one of the following:

a. Buyer's agent, which means a broker or licensee who is engaged by and represents only the buyer in a real estate transaction.

b. Seller's agent, which means a broker or licensee who is engaged by and represents only the seller in a real estate transaction.

(16) SUB-AGENT. A licensee who is empowered to act for another broker in performing real estate brokerage tasks for a principal, and who owes the same duties to the principal as the agent of the principal.

(17) TRANSACTION BROKER. A licensee who assists one or more parties in a contemplated real estate transaction without being an agent or fiduciary or advocate for the interest of that party to a transaction.



Section 34-27-82 - Roles and duties of licensees; written disclosure documents; exceptions; brokerage agreements.

(a) When engaged in any real estate transaction, the licensee may act as a single agent, sub-agent, a limited consensual dual agent, or as a transaction broker.

(b) At the initial contact between a licensee and the consumer and until such time a broker enters into a specific written agreement to establish an agency relationship with one or more of the parties to a transaction, the licensee shall not be considered an agent of that consumer. An agency relationship shall not be assumed, implied, or created without a written bilateral agreement establishing the terms of the agency relationship.

(c) As soon as reasonably possible and before any confidential information is disclosed to any other person by a licensee, the licensee shall provide a written disclosure form to a consumer for signature describing the alternative types of brokerage services, as identified in subsection (a), that are available to clients and customers of real estate brokerage companies. The licensee shall also inform a consumer as to the specific types of brokerage services that are provided by his or her company. A broker shall not be required to offer or engage in any one or in all of the alternative brokerage arrangements specified in subsection (a). The licensee will provide a written form to the consumer for their signature describing the alternative types of brokerage arrangements available. All rental or property management services are excluded from the requirements of this subsection.

(d) A licensee shall not be required to comply with the provisions of subsection (c) when engaged in transactions with any corporation, non-profit corporation, professional corporation, professional association, limited liability company, partnership, any partnership created under the Uniform Partnership Act (commencing at Section 10-8A-101), real estate investment trust, business trust, charitable trust, family trust, or any governmental entity in transactions involving real estate.

(e) After disclosure, the consumer may make an affirmative election of a specific type of brokerage arrangement that is available from the real estate brokerage company. The brokerage agreement shall contain a statement of the terms and conditions of the brokerage services that the broker will provide. In the absence of a signed brokerage agreement between the parties, the transaction brokerage relationship shall remain in effect.

(f) When serving as a transaction broker, the duties of the licensee to all the parties to a real estate transaction are limited to those which are enumerated in Section 34-27-84. A signed brokerage agreement between the parties or, in the absence of a signed brokerage agreement, the continuation of the transaction brokerage relationship, shall constitute informed consent by the consumer as to the services the consumer shall receive from the broker.

(g) Disclosure forms shall be provided to buyers and sellers. All real estate brokerage firms operating within the State of Alabama shall use the same agency disclosure forms. Disclosure forms describing the alternative types of brokerage services identified above shall be written by the Alabama Real Estate Commission.

(h) Nothing in this section shall prohibit the consumer from entering into a written contract with a broker which contains provisions for services not specifically identified in the written disclosure form.



Section 34-27-83 - Agency disclosure office policy.

Any broker acting in a real estate transaction shall adopt a written agency disclosure office policy which specifically enumerates the types of brokerage service arrangements a licensee may offer or accept.

(a) The qualifying broker for each brokerage company shall provide every licensee a copy of the agency disclosure policy regarding the types of brokerage services offered by their company. This policy shall be explained to all licensees at least once a year.

(b) A form acknowledging receipt of the office policy statement and a satisfactory explanation of its contents shall be signed by each licensee and a copy retained by the brokerage company for three years.



Section 34-27-84 - Obligations of licensees.

(a) Licensees shall have all of the following obligations to all parties in a real estate transaction:

(1) To provide brokerage services to all parties to the transaction honestly and in good faith.

(2) To exercise reasonable skill and care in providing brokerage services to all parties.

(3) To keep confidential any information given to the licensee in confidence, or any information obtained by the licensee that the licensee knows a reasonable individual would want to keep confidential, unless disclosure of this information is required by law, violates a fiduciary duty to a client, becomes public knowledge, or is authorized by the party in writing.

(4) To account for all property coming into the possession of the licensee that belongs to any party to the real estate transaction.

(5) When assisting a party in the negotiation of a real estate transaction, to present all written offers in a timely and truthful manner.

(6) To act on behalf of the licensee or his or her immediate family, or on behalf of any other individual, organization, or business entity in which the licensee has a personal interest only with prior timely written disclosure of this interest to all parties to the transaction.

(b) A licensee may provide requested information which affects a transaction to any party who requests the information, unless disclosure of the information is prohibited by law or in this article.

(c) When accepting an agreement to list an owner's property for sale, the broker or his or her licensee shall, at a minimum, accept delivery of and present to the consumer all offers, counteroffers, and addenda to assist the consumer in negotiating offers, counteroffers, and addenda, and to answer the consumer's questions relating to the transaction.



Section 34-27-85 - Services licensees required to provide.

(a) In addition to the duties enumerated in Section 34-27-84, a licensee shall provide all of the following services to clients:

(1) Loyally represent the best interests of the client by placing the interests of the client ahead of the interests of any other party, unless loyalty to a client violates the duties of the licensee to other parties under Section 34-27-84, or is otherwise prohibited by law.

(2) Disclose to the client all information known by the licensee that is material to the transaction and not discoverable by the client through reasonable investigation and observation, except for confidential information as provided in subdivision (3) of subsection (a) of Section 34-27-84. A licensee shall have no affirmative duty to discover the information.

(3) Fulfill any obligation required by the agency agreement, and any lawful instructions of the client that are within the scope of the agency agreement, that are not inconsistent with other duties as enumerated in this article.

(b) A broker who represents more than one client in a real estate transaction owes the duties as specified in subsection (a) to each client, except where the duties to one client will violate the fiduciary duties of the licensee to other clients.

(c) A broker may provide brokerage services as a limited consensual dual agent only with the prior written, informed consent of all clients of the broker in the transaction.



Section 34-27-86 - Misrepresentation or false information given by licensee.

(a) A client is not liable for a misrepresentation made by a broker in connection with the broker providing brokerage services unless the client knows or should have known of the misrepresentation or the broker is repeating a misrepresentation made by the client to the broker.

(b) A licensee shall not be liable for providing false information to a party in a real estate transaction if the false information was provided to the licensee by a client of the licensee or by a customer or by another licensee unless the licensee knows or should have known that the information was false.



Section 34-27-87 - Duties supersede duties based on common law.

The duties of licensees as specified in this article or in rules promulgated by the Alabama Real Estate Commission shall supersede any duties of a licensee to a party to a real estate transaction which are based upon common law principles of agency to the extent that those common law duties are inconsistent with the duties of licensees as specified in this article.



Section 34-27-88 - Violations.

A violation or disregard of any provision of this article shall constitute a violation actionable by the commission pursuant to Section 34-27-36, as amended.






Article 5 - Interference with a Real Estate Relationship.

Section 34-27-100 - Definitions.

For the purposes of this article, the following terms shall have the following meanings:

(1) ACTUAL INTRODUCTION. a. When the buyer, seller, landlord, or tenant has been referred to the real estate licensee by the person or entity seeking the referral fee prior to the time the customer has executed a real estate brokerage services disclosure form or waived execution in writing or the customer has executed a buyer's agency agreement, property listing agreement, or a transaction brokerage agreement; or

b. For real estate transactions in which the law of this state does not require the presentation of a real estate brokerage services disclosure form, when the buyer, seller, landlord, or tenant has been referred to the real estate licensee by the person or entity seeking the referral fee prior to any contact between the buyer, seller, landlord, or tenant and the real estate licensee during which their real estate business has been discussed.

(2) INTERFERENCE WITH A REAL ESTATE BROKERAGE RELATIONSHIP. Demanding a referral fee from a real estate licensee when reasonable cause for payment does not exist. The term "interference with a real estate brokerage relationship" may also include a threat by a third party to reduce, withhold, or eliminate any relocation or other benefits, or the actual reduction, withholding, or elimination of any relocation or other benefit, in order to generate a referral fee from a real estate broker when reasonable cause for payment does not exist. Notwithstanding the foregoing, either of the following shall not constitute interference with a real estate brokerage relationship:

a. Communications between an employer or its representative and an employee concerning relocation policies and benefits.

b. Advising a party of the right to allow a brokerage relationship to expire pursuant to its own terms or not to renew the brokerage relationship upon expiration.

(3) REAL ESTATE BROKERAGE RELATIONSHIP. A relationship entered into between a real estate broker or salesperson and a buyer, seller, landlord, or tenant under which the real estate broker or salesperson engages in any of the acts set forth in Alabama real estate license law, but the relationship does not exist prior to actual introduction of the relationship as provided in subdivision (1).

(4) REASONABLE CAUSE FOR PAYMENT. When an actual introduction of business has been made, a subagency relationship between brokers exists, a contractual referral fee relationship or other agreement exists, or a contractual cooperative brokerage relationship exists.

(5) REFERRAL FEE. Any fee or commission paid by a real estate licensee to any person or entity, other than a cooperative commission offered by a listing real estate broker to a selling real estate broker or by a selling real estate broker to a listing real estate broker.



Section 34-27-101 - Violations; damages.

(a) No licensed real estate broker shall be required to pay a referral fee or commission when reasonable cause for payment does not exist.

(b) No third party shall knowingly interfere with the real estate brokerage relationship of a real estate licensee.

(c) Any person aggrieved by a violation of any provision of this article may bring a civil action in any court of competent jurisdiction. The damages recoverable in such an action shall be actual damages and, in addition, the court may award an amount up to three times the amount of actual damages sustained as a result of any violation of this article, plus reasonable attorney fees and expenses.









Chapter 27A - REAL ESTATE APPRAISERS.

Article 1 - Real Estate Appraisers.

Section 34-27A-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Real Estate Appraisers and Appraisal Management Company Registration and Regulation Act."



Section 34-27A-2 - Definitions.

The following terms as used in this chapter shall have the following meanings:

(1) APPRAISAL. The act or process of developing an opinion of value of real property; an opinion of the value of real property; of or pertaining to appraising real property and related functions such as appraisal practice or appraisal services.

(2) APPRAISAL FOUNDATION. The Appraisal Foundation incorporated as an Illinois not-for-profit corporation on November 30, 1987.

(3) APPRAISAL MANAGEMENT COMPANY. An external third party including, but not limited to, a corporation, partnership, sole proprietorship, subsidiary, or limited liability company, authorized either by a creditor of a consumer credit transaction secured by the principal dwelling of a consumer or by an underwriter of or other principal in the secondary mortgage markets, that oversees a network or panel of more than four certified or licensed appraisers in a state or 25 or more nationally in a given year, that perform appraisal management services.

(4) APPRAISAL MANAGEMENT SERVICES. To directly or indirectly perform any of the following functions for a fee on behalf of a lender, financial institution, or any other entity:

a. Recruit, select, and retain appraisers.

b. Contract with licensed and certified appraisers to perform appraisal assignments.

c. Manage the process of having an appraisal performed, including providing administrative duties such as receiving appraisal orders and appraisal reports, submitting completed appraisal reports to creditors and underwriters, collecting fees from creditors and underwriters for services provided, and reimbursing appraisers for services performed.

d. Review and verify the work of appraisers.

(5) APPRAISAL REPORT. Any communication, written or oral, of an appraisal.

(6) APPRAISAL REVIEW. The act of developing and communicating an opinion about the quality of the work of another appraiser that was performed as part of an appraisal assignment, except that an examination of an appraisal for grammatical, typographical, or other similar errors that do not make a substantive valuation change is not an appraisal review.

(7) APPRAISAL SUBCOMMITTEE. The appraisal subcommittee of the Federal Financial Institutions Examination Council.

(8) APPRAISER. A person who holds a license or certification to complete a real estate appraisal in the state where real property that is the subject of the appraisal is located.

(9) APPRAISER INDEPENDENCE. The ability of an appraiser to provide an appraisal or appraisal review services in exchange for a customary and reasonable fee without coercion, extortion, collusion, inducement, intimidation, bribery, or any other action by a regulated party intended to influence the opinion rendered by an appraiser.

(10) APPRAISER PANEL. A network of licensed or certified appraisers who are independent contractors of an appraisal management company.

(11) BOARD. The State of Alabama Real Estate Appraisers Board established pursuant to this chapter.

(12) CERTIFIED APPRAISAL or CERTIFIED APPRAISAL REPORT. An appraisal or appraisal report given or signed and certified as such by a licensed real property appraiser other than a trainee or registered real property appraiser. When identifying an appraisal or appraisal report as "certified," the real property appraiser shall indicate which type of license is held. A certified appraisal or appraisal report represents to the public that it meets the appraisal standards defined in this chapter.

(13) EXECUTIVE DIRECTOR. The chief administrative employee of the board.

(14) EXPERIENCE POINTS. The allowable credit for appraisal of particular types of properties.

(15) FEDERAL FINANCIAL INSTITUTIONS REGULATORY AGENCIES. The Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, the Office of Thrift Supervision, and the National Credit Union Administration.

(16) FEDERALLY RELATED TRANSACTION. Any real estate-related financial transaction which:

a. A federal financial institutions regulatory agency or the resolution trust corporation engages in, contracts for, or regulates; and

b. Requires the services of an appraiser.

(17) FINANCIAL INSTITUTION. An insured depository institution as defined in Section 3 of the Federal Deposit Insurance Act or an insured credit union as defined in Section 101 of the Federal Credit Union Act.

(18) GEOGRAPHIC COMPETENCY. The familiarity of an appraiser with a market or a geographic area applicable to the problem to be addressed in an appraisal or an appraisal review assignment.

(19) PRINCIPAL CONTACT. An individual employed, appointed, or authorized by an appraisal management company to serve as the principal contact for the board.

(20) REAL ESTATE. An identified parcel or tract of land, including improvements, if any.

(21) REAL ESTATE APPRAISAL SERVICES. The practice of accepting an assignment to develop and report an opinion on the value of real property in conformance with the Uniform Standards of Professional Appraisal Practice published by the Appraisal Foundation.

(22) REAL ESTATE-RELATED FINANCIAL TRANSACTION. Any transaction involving any of the following:

a. The sale, lease, purchase, investment in, or exchange of real property, including interests in property, or the financing thereof.

b. The refinancing of real property or interests in real property.

c. The use of real property or interests in property as security for a loan or investment, including mortgage-backed securities.

(23) REAL PROPERTY. One or more defined interests, benefits, and rights inherent in the ownership of real estate.

(24) UNIFORM STANDARDS OF PROFESSIONAL APPRAISAL PRACTICE (USPAP). Standards promulgated by the Appraisal Foundation and adopted by rule pursuant to this chapter.



Section 34-27A-3 - License required to do certain acts; statements as to licensure and certification in appraisals, etc.; penalty for violation; assistance with appraisal.

(a) It shall be unlawful for any person, partnership, or corporation, for a fee or other valuable consideration, or with the intention or expectation of receiving or collecting a fee or valuable consideration from another, to do any of the following unless he or she is licensed under this chapter:

(1) To be employed to perform or to perform an appraisal as defined in this chapter where the subject property of the assignment lies within the borders of the State of Alabama.

(2) Present himself or herself, or allow himself or herself to be presented, as being able to perform an appraisal for which a license is required under this chapter.

(b) It shall be unlawful for a person, other than a licensed real estate appraiser, to assume or use that title or any title, designation, or abbreviation likely to create the impression of licensure as a real estate appraiser by this state. It shall be unlawful for a person licensed as a real estate appraiser to assume or use a title, designation, or abbreviation likely to create the impression of licensure at a higher classification of real estate appraiser other than the classification at which the person is licensed. It shall be unlawful for a trainee real property appraiser or a registered real property appraiser pursuant to this chapter to describe or refer to any appraisal or other evaluation of real estate located in this state by the term "certified." Except where required by, or where necessary to fully comply with the provisions of the Financial Institutions Reform, Recovery and Enforcement Act of 1989, Pub.L. No. 101-73, as amended, and regulations issued pursuant thereto, an employee of the State of Alabama or any county who has been commissioned by the Alabama Department of Revenue as an Alabama Certified Appraiser, for the purposes of classification only, who is engaged in the performance of official duties as an employee, shall not be subject to this chapter.

(1) A trainee real property appraiser or a state registered real property appraiser under this chapter, shall include the following statement in the "certifications of the appraiser" section of each appraisal or specialized service report: "This assignment was made subject to regulations of the State of Alabama Real Estate Appraisers Board."

(2) A licensed real estate appraiser licensed other than as a trainee real property appraiser or a registered real property appraiser shall include the following statement in the "Certifications of the Appraiser" section of each appraisal or specialized service report: "This assignment was made subject to regulations of the State of Alabama Real Estate Appraisers Board. The undersigned state licensed real estate appraiser has met the requirements of the board that allow this report to be regarded as a 'certified appraisal'."

(c) Except where required by, or where necessary to fully comply with the provisions of the Financial Institutions Reform, Recovery and Enforcement Act of 1989, Pub.L. No. 101-73, as amended, and regulations issued pursuant thereto, this chapter shall not apply to, or preclude, a person who is not a licensed real estate appraiser from performing real estate market analysis, in that person's capacity as a licensed real estate broker or salesperson under this title, and this chapter shall not apply to a licensed real estate broker or salesperson, who in the ordinary course of business, gives an opinion to a potential seller or third party as to the recommended listing price of real estate, or an opinion to a potential purchaser or third party as to the recommended purchase price of real estate; and this chapter shall not apply to any employee, officer, director, partner, or similar person making a valuation, analysis, market study, or other appraisal for his or her employer or principal, including those related to any real estate related financial transactions for or on behalf of a financial institution. The words "employer or principal" as used in this subsection shall include any subsidiary, parent, affiliate, or partner of the direct employer or principal. This chapter shall not require now or in the future any person who lists or otherwise offers property for sale to have an appraisal of that property.

(d) Any person violating any of the provisions of subsections (a) through (c) shall, upon conviction thereof, be guilty of a Class A misdemeanor and shall be punished as prescribed by law.

(e) Notwithstanding anything to the contrary in this section, an individual who is not a licensed appraiser may assist in the preparation of an appraisal if the following conditions are met:

(1) The assistant is under the direct supervision of a licensed individual.

(2) The final appraisal document is approved and signed by an individual who is licensed to perform that type of appraisal.



Section 34-27A-4 - Board created; composition; meetings; compensation.

There is established the Alabama Real Estate Appraisers Board. The board shall consist of nine members, one of whom shall be a qualified individual from the general public, seven of whom shall be real property appraisers, and, beginning on October 1, 2011, one of whom shall be a representative of an appraisal management company. Each member of the board, except for the representative of the appraisal management company, shall be a citizen of this state and no less than two of the nine board members shall be of a minority race. The overall membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The Governor shall appoint the members of the Real Estate Appraisers Board. One appraiser member shall be appointed from each United States Congressional District in this state. The term of each board member shall be three years; except that, of the members first appointed, three shall serve three years, three shall serve two years, and three shall serve for one year. The representative of the appraisal management company, whose term begins on October 1, 2011, shall be selected from a list of three candidates submitted to the Governor by the Real Estate Valuation Advocacy Association, or its successor organization. This member shall serve a term of three years. Notwithstanding the foregoing, and notwithstanding the method of electing a chairperson specified below, if the Financial Institutions Reform, Recovery and Enforcement Act of 1989, Pub. L. No. 101-73, Title XI - Real Estate Appraisal Reform Amendments and any amendment thereto or regulations issued thereunder - prohibit the board from consisting of a majority of real property appraisers, or require a different method of selecting a chairperson; then the board shall promptly come into compliance with the federal law and at least one representative of an appraisal management company shall hold a position on the board. The board may not exceed a total of nine members, and the chairperson shall be selected as required by Pub. L. No. 101-73 and regulations thereunder. In such event, the existing appraiser members with the shortest remaining terms shall vacate their positions as necessary to achieve the composition of the new board, and if it becomes necessary to vacate a position held by two or more appraiser members with equivalent terms, the Governor shall determine which appraiser member shall vacate the position, but no hold over terms shall extend for more than 180 days. Upon expiration of their terms, members of the board shall continue to hold office until the appointment and qualifications of their successors and confirmation by the state Senate. No person shall serve as a member of the board for more than two consecutive terms. The appointing authority may remove a board member for misconduct, incapacity, incompetence, or neglect of duty after the board member so charged has been served with a written statement of charges and has been given an opportunity to be heard. Absence from any three consecutive meetings without cause acceptable to the Governor and the board shall be deemed cause for removal. The public members of the board and spouses of the members shall not be engaged in the practice of real property appraising. The board shall meet at least once each calendar quarter to conduct its business. Places of future meetings shall be decided by the vote of the members at meetings. Written notice shall be given to each member of the time and place of each meeting of the board at least 10 days before the scheduled date of the meetings. The members of the board shall elect a chairperson from among the members to preside at board meetings. A quorum of the board shall consist of five board members with at least four of such members being appraiser members. Each member of the board shall receive compensation to be set by the board in an amount not to exceed three hundred dollars ($300) per month for attendance of board meetings. In addition, each member of the board shall be entitled to a per diem allowance on board meeting days as authorized by the board, not to exceed the current per diem allowance for state employees, except that no out-of-state travel or mileage reimbursement for travel beyond Alabama borders shall be made for attendance at board meetings. The board shall be independent, separate, and distinct from any agency, person, or other state official whose responsibilities include licensing real estate brokers, real estate salesmen, or real estate companies.



Section 34-27A-5 - Rules and regulations; powers and duties of board; immunity from suit.

(a) The board shall act by a majority vote of its members to adopt administrative rules and regulations necessary, from time to time, to carry out this chapter. Rules and regulations of the board shall be adopted in compliance with the Alabama Administrative Procedure Act, Chapter 22 of Title 41.

(b) The board shall have the following powers and duties:

(1) To receive and process applications for licensure for all classifications of real estate appraisers, including, but not limited to, "trainee real property appraiser," "state registered real property appraiser," "licensed real property appraiser," "certified residential real property appraiser," and "certified general real property appraiser" and any subsequent classifications necessary to conform with the Financial Institutions Reform, Recovery and Enforcement Act of 1989, Pub. L. No. 101-73, and any subsequent regulations issued pursuant thereto.

(2) To establish the administrative procedures for processing applications for licensure for all classifications of real estate appraisers.

(3) To maintain a registry of the names and addresses of people licensed under this chapter, and to furnish the list annually to the federal agency designated by Congress to receive it.

(4) To retain records and all application materials submitted to it.

(5) To establish the examination specifications when an examination is required by administrative rule for each category of licensed real estate appraiser, to provide or procure appropriate examination questions and answers, and to establish procedures for grading examinations.

(6) To approve or disapprove applications for licensure and issue licenses.

(7) To further define by regulation and with respect to each category of licensed real estate appraiser the continuing education requirements for the renewal of a license that will meet the statutory requirements provided in this chapter. No examinations shall be required on the continuing education except to comply with subsection (c) of Section 34-27A-19.

(8) To review and adopt the standards for the development and communication of real estate appraisals provided in this chapter, that are generally accepted within the appraisal profession, and to adopt regulations explaining and interpreting the standards.

(9) To establish administrative procedures for disciplinary proceedings conducted pursuant to this chapter.

(10) To censure, suspend, and revoke licenses pursuant to the disciplinary proceedings provided for in Section 34-27A-21.

(11) To hire the executive director of the board and an executive assistant if needed to fulfill the requirements of this chapter. The executive director shall administer this chapter, and may employ, subject to the approval of the board, other staff members, consultants, or service contractors as are necessary to discharge the board's duties and administer this chapter.

(12) To perform other functions and duties as may be necessary in carrying out this chapter, and to promulgate necessary and appropriate regulations which comply in all respects with requirements of Pub. L. No. 101-73 and any subsequent amendments thereto. Regulations shall be promulgated within 90 days following completion of the schedule for prescription and adoption of regulations by the federal financial institutions regulatory agencies and the resolution trust corporation. Regulations shall be promulgated and take effect by (i) July 1, 1991, unless an extension is granted by the appraisal subcommittee until December 31, 1991, based on written findings as specified by Section 1119(a)(2) of Pub. L. No. 101-73; or (ii) any other date specified by subsequent act of Congress. All regulations issued by the board that govern real estate appraiser licensure and certification shall conform in all respects with the requirements of Pub. L. No. 101-73 and any subsequent amendments thereto and are subject to administrative review under the Administrative Procedure Act and to judicial review by application to the Circuit Court for Montgomery County.

(13) To include in its regulations educational requirements for all classes of licensure of real estate appraisers that comply with this chapter and in all respects comply with the requirements of Pub. L. No. 101-73 and any subsequent amendments thereto or regulations issued thereunder.

(c) The members of the board shall be immune from any civil action or criminal prosecution for initiating or assisting in any lawful investigation of the actions of, or any disciplinary proceeding concerning, a licensed real estate appraiser pursuant to this chapter, or alleged appraisals being made without a license, provided that the action is taken in good faith and in the reasonable belief that the action taken was pursuant to the powers and duties vested in the members of the board under this chapter.



Section 34-27A-6 - Fees; payment into Real Estate Appraisers Board Fund.

(a) The board shall have the authority to set and regulate fees necessary for its operation as a self sustaining board which fees shall be adopted in compliance with the Alabama Administrative Procedure Act, Chapter 22 of Title 41.

(b) All fees shall be paid into the Alabama Real Estate Appraisers Board Fund for the purpose of carrying out this chapter.



Section 34-27A-7 - Application for licensure and examination; fees; pledge; conditions.

(a) Applications for original license, renewal license, and examinations shall be made in writing to the board on forms approved by the board.

(b) Appropriate fees, as fixed by the board pursuant to Section 34-27A-6, shall accompany all applications for original license, renewal license, and examination.

(c) At the time of filing an application for license for any real property appraiser classification, each applicant shall sign a pledge to comply with the standards set forth in this chapter and state that he or she understands the types of misconduct for which disciplinary proceedings may be initiated against a licensed real property appraiser, as set forth in this chapter.

(d) A license for any real estate appraiser classification shall be issued only to, and held only by a person who meets all of the requirements of the following subdivisions (1) through (7) below and either subdivision (8) or (9) below:

(1) Who is at least 19 years old and has a high school diploma or equivalent.

(2) Who is a citizen of the United States, or is legally present in this state, or is an alien with permanent resident status.

(3) Who, if a nonresident, agrees to sign an affidavit stating the following and in the following terms:

"I, as a nonresident applicant for an appraisal license and as a licensee, agree that the State of Alabama Real Estate Appraisers Board shall have jurisdiction over me in any and all of my real estate related activities the same as if I were an Alabama resident licensee. I agree to be subject to investigations and disciplinary actions the same as Alabama resident licensees. Further, I agree that civil actions may be commenced against me in any court of competent jurisdiction in any court of the State of Alabama.

"I appoint the Executive Director of the State of Alabama Real Estate Appraisers Board as my agent upon whom all disciplinary, judicial, or other process or legal notices may be served. I agree that service upon my agent shall be the same as service upon me and that certified copies of this appointment shall be deemed sufficient evidence thereof and shall be admitted into evidence with the same force and effect as the original might be admitted. I agree that any lawful process against me which is served upon my agent shall be of the same legal force and validity as if personally served upon me and that this appointment shall continue in effect for as long as I have any liability as an appraiser remaining in the State of Alabama. I understand that my agent shall, within a reasonable time after service upon him or her, mail a copy of same by certified mail, return receipt requested, to me, at my last known business address.

"I agree that I am bound by all the provisions of the State of Alabama Real Estate Appraisers Act.

(4) Who is trustworthy and competent to transact the business of an appraiser in a manner that safeguards the interests of the public.

(5) Whose application or license has not been rejected or revoked in any state within two years prior to date of application on any grounds other than failure to pass a written examination.

(6) Whose membership in any nationally recognized appraisal organization has not been revoked within two years under ethics procedures of the appraisal organization. Membership in an organization is not required by this chapter.

(7) Who is of good moral character.

(8) Who on applying for a license before July 1, 1991, provides evidence to the board of possessing basic appraisal skills by showing to the board that for a period of 24 months prior to application for an appraisal license, has operated within the State of Alabama, as a real estate appraiser or review appraiser or has been employed as a permanent employee, by a company, lending institution, or governmental agency located within the State of Alabama, that appraises real estate or reviews real estate appraisals and produces evidence to the board that he or she possesses those qualifications listed in Section 34-27A-10(a)(1) through (a)(7).

(9) Who on applying for a license after January 1, 1991, provides evidence of having passed within 24 months prior to application a Uniform Standards of Professional Appraisal Practice course presented by an approved institution or appraisal organization, provides evidence of having successfully completed the required education from an approved course provider for the real estate appraiser classification for which he or she is applying, and demonstrates basic appraisal skills by achieving a passing grade on the test requirements of Section 34-27A-10.

(e) In addition to all other requirements, an applicant for a license under this section shall submit to the board a form, sworn to by the applicant, containing name, date of birth, and Social Security number for completion of a criminal history background check. The applicant shall submit two complete sets of fingerprints to the board. The board shall submit the fingerprints to the Alabama Bureau of Investigation (ABI) for a state criminal history record check. The fingerprints shall be forwarded by the ABI to the Federal Bureau of Investigation (FBI) for a national criminal history record check. Costs associated with conducting a criminal history background check shall be borne by the applicant. The board shall keep information received pursuant to this subsection confidential, except that such information received and relied upon in denying the issuance of a real property appraiser license in this state may be disclosed to support the denial of the license.

(f) The board may consult with appropriate state or federal law enforcement authorities to verify whether an applicant has a criminal record prior to issuing a license and, as an aid to this duty, each applicant may be required to provide his or her fingerprints and complete an affidavit of his or her criminal record, if any, as part of the application. The board may periodically consult with state and federal law enforcement officials to determine whether current licensees have new criminal convictions.



Section 34-27A-9 - Classes of appraisers.

(a) There shall be five classes of real estate appraisers licensed by the board. The classes may be revised or other classes added if necessary to conform in all respects with the Financial Institutions Reform, Recovery and Enforcement Act of 1989, Pub.L. No. 101-73 (FIRREA), and any subsequent amendments and regulations issued pursuant thereto. The board shall make any revisions to the class titles or requirements for licensure by rules adopted in compliance with the Alabama Administrative Procedure Act, Chapter 22 of Title 41, and Section 34-27A-5. All persons in all classes licensed by the board are subject to the Competency Provision of the Uniform Standards of Professional Appraisal Practice.

(1) The "trainee real property appraiser" classification applies to a person whose scope of practice is the appraisal of those properties which the supervising appraiser is permitted to appraise.

(2) The "state registered real property appraisers" classification applies to those individuals licensed by the board as being qualified to perform real estate appraisals on nonfederally-related properties including any of the following:

a. Complex appraisals of 1 to 4 unit nonfederally-related residential properties having a transaction value of two hundred fifty thousand dollars ($250,000) or less and other nonresidential properties having a transaction value of two hundred fifty thousand dollars ($250,000) or less.

b. Noncomplex appraisals of 1 to 4 unit nonfederally-related residential properties having a transaction value of one million dollars ($1,000,000) or less.

c. This classification does not include the appraisal of subdivisions wherein a development analysis or appraisal is necessary and utilized.

d. All state registered real property appraisers shall comply with the Competency Provision of the Uniform Standards of Professional Appraisal Practice.

(3) The "licensed real property appraiser" classification applies to the appraisal of non-complex, one to four residential units having a transaction value less than one million dollars ($1,000,000) and other types of real estate including complex, one to four residential units having a transaction value less than two hundred fifty thousand dollars ($250,000).

(4) The "certified residential real property appraiser" classification applies to the appraisal of one to four residential units without regard to transaction value or complexity and appraisals of other types of real estate having a transaction value of two hundred fifty thousand dollars ($250,000) or less.

(5) The "certified general real property appraiser" classification applies to the appraisal of all types of real property regardless of complexity or transaction value.

(b) The application for original licensure, renewal licensure, and examination shall specify the classification of licensure being applied for and the licensure previously granted.

(c) A holder of a license issued prior to June 1, 1994, under Section 34-27A-7 who does not submit proof of required appraisal education and experience upon renewal shall be issued a license for the appraiser classification for which he or she meets the requirements and shall not be required to take or pass a written examination for the issuance of a registered real property appraiser license pursuant to this section.



Section 34-27A-10 - Written examinations for licensure.

(a) Except as provided in Section 34-27A-7, an original license as a licensed real estate appraiser shall not be issued to any person who has not demonstrated through a written examination process that he or she possesses all of the following:

(1) Appropriate knowledge of technical terms commonly used in or related to real estate appraising, appraisal report writing, and economic concepts applicable to real estate.

(2) Appropriate understanding of the principles of land economics, real estate appraisal processes, and of problems likely to be encountered in gathering, interpreting, and processing the data in carrying out appraisal disciplines.

(3) Appropriate understanding of the standards for the development and communication of real estate appraisals as provided in this chapter.

(4) Appropriate knowledge of the theories of depreciation, cost estimating, methods of capitalization, and the mathematics of real estate appraisal that are appropriate for the classification of license applied for.

(5) Knowledge of other principles and procedures as may be appropriate for appraisal assignments for the classification of license applied for.

(6) Basic understanding of real estate law.

(7) Understanding of the types of misconduct for which disciplinary proceedings may be initiated against a licensed real estate appraiser, as set forth in this chapter.

(b) Written examinations shall be consistent with the uniform state certification examination.

(c) The board shall adopt subsequent examination requirements as required by or when necessary to fully comply with the Financial Institutions Reform, Recovery and Enforcement Act of 1989, Pub.L. No. 101-73 (FIRREA), and any subsequent amendments and regulations issued pursuant thereto.



Section 34-27A-11 - Education and experience requirements for licensure.

(a) Certified general real property appraiser classification. As a prerequisite to taking the examination for licensure as a certified general real property appraiser, an applicant shall present evidence satisfactory to the board that he or she has successfully completed not less than 165 classroom hours of courses in subjects related to real estate appraisal from a nationally recognized appraisal organization or college or university approved by the board, plus 15 classroom hours related to the uniform standards of professional appraisal practice and this chapter and has 30 months' experience during the last five years as an appraiser with a minimum of 300 points of appraisal experience. If requested, experience documentation in the form of reports or file memoranda shall be available to support the experience claim.

(b) Certified residential real property appraiser classification. As a prerequisite to taking the examination for licensure as a certified residential real property appraiser, an applicant shall present evidence satisfactory to the board that he or she has successfully completed not less than 120 classroom hours of courses in subjects related to real estate appraisal from a nationally recognized appraisal organization or a college or university approved by the board, including 15 classroom hours related to Uniform Standards of Professional Appraisal Practice and the provisions of this chapter and has 24 months' experience during the last five years as an appraiser with a minimum of 250 points of appraisal experience. If requested, experience documentation in the form of reports or file memoranda shall be available to support the experience claim.

(c) Licensed real property appraiser classification. As a prerequisite to taking the examination for licensure as a licensed real property appraiser, an applicant shall present evidence satisfactory to the board that he or she has successfully completed not less than 90 classroom hours of board approved courses in subjects related to real estate appraisal which shall include not less than 15 classroom hours of the Uniform Standards of Professional Appraisal Practice. The individual shall have experience during two of the last five years with a minimum of 200 points of appraisal experience. If requested, experience documentation in the form of reports or file memoranda shall be available to support the experience claim.

(d) State registered real property appraiser classification. As a prerequisite to being approved as a state registered real property appraiser, an applicant shall present evidence satisfactory to the board that he or she has successfully completed 75 classroom hours of courses in subjects related to real estate appraisal which shall include not less than 15 classroom hours of the Uniform Standards of Professional Appraisal Practice. The individual shall furnish the board with a log sheet in support of the 100 points appraisal experience. The board may select appraisal reports for review for compliance with the Uniform Standards of Professional Appraisal Practice. Upon the approval of the board, the appraiser does not have to have a supervising appraiser on nonfederally related transactions.

(e) Trainee real property appraiser classification. As a prerequisite to taking the examination for a trainee real property appraiser, an applicant shall present evidence satisfactory to the board that he or she has successfully completed 75 classroom hours of courses in subjects related to real estate appraisal which shall include not less than 15 classroom hours of the Uniform Standards of Professional Appraisal Practice. The trainee appraiser shall be subject to direct supervision by a supervising appraiser who shall be in a certified classification. The supervisor shall be responsible for the direct supervision of the trainee appraiser and both shall comply with the board's administrative rules regarding record keeping.

(f) The board shall amend the education and experience requirements by administrative rule for all appraiser classifications as required by or where necessary to fully comply with the provisions of the Financial Institutions Reform, Recovery and Enforcement Act of 1989, Pub. L. No. 101-73 (FIRREA), and any subsequent amendments and regulations issued pursuant thereto. Administrative rules shall be adopted in compliance with the Alabama Administrative Procedure Act, Chapter 22 of Title 41.



Section 34-27A-11.1 - Reclassification of licensed real estate appraisers as registered real property appraisers.

Existing appraisers who are licensed as licensed real estate appraisers (ALs) may reclassify into the registered real property appraiser classification by submitting a log of 1,000 hours. The board may select three reports for review for compliance with the Uniform Standards of Professional Appraisal Practice (USPAP).



Section 34-27A-12 - Written reports, etc., to be furnished by applicant.

(a) An original certificate for any classification as a licensed real estate appraiser shall not be issued to any person who does not possess the required experience, if any, in real property appraisal supported by adequate written reports, file memoranda, or other evidence satisfactory to the board.

(b) Each applicant for licensure shall furnish, under oath, a detailed listing of the real estate appraisal reports or file memoranda for each year for which experience is claimed by the applicant. Upon request, the applicant shall make available to the board for examination appraisal reports or records which the applicant has prepared. At all times the confidential relationship between the appraiser and the client shall be maintained.



Section 34-27A-13 - Term of license; fees.

(a) Except for the initial license period, the term of a license issued under this chapter shall be two years expiring on September 30, 1993, and every two years thereafter. The expiration date shall appear on the license and no other notice of its expiration need be given to its holder.

(b) License fees payable under Section 34-27A-6, shall be payable on a yearly basis. The initial license period shall be from the date of licensure through September 30 of the then current fiscal year.



Section 34-27A-14 - Nonresidents; consent to service of process; eligibility for licensure; temporary recognition.

(a) Every applicant for licensure under this chapter, who is not a resident of this state, shall submit with the application an irrevocable consent that service of process to the executive director of the board as provided in Section 34-27A-7(d)(3), if, in an action against the applicant in a court of this state arising out of the applicant's activities as a licensed real state appraiser, the plaintiff cannot, in the exercise of due diligence, effect personal services upon the applicant.

(b) A nonresident of this state who has complied with subsection (a) of this section may obtain a license as a licensed real estate appraiser by conforming to all of the provisions of this chapter relating to the classification of real estate appraiser for which the applicant is applying.

(c) The board shall recognize on a temporary basis the certification or license of an appraiser issued by another state if (i) the appraiser's business is of a temporary nature, and (ii) the appraiser registers with the board.



Section 34-27A-15 - Renewal license - Time for application and payment of fee; evidence of continuing education; extension; late renewal.

(a)(1) To obtain a renewal license for any real estate appraiser classification, the holder of a current, valid license shall make application and pay the prescribed fee to the board between September 1 and September 30, and shall be delinquent after September 30. With the application for renewal, the licensed real estate appraiser shall present evidence in the form prescribed by the board of having completed the continuing education requirements for renewal specified by the board.

(2) If the board determines that an applicant has failed to meet the requirements for renewal of a license through mistake, misunderstanding, or circumstances beyond the control of the applicant, the board may extend the term of the license for a period not to exceed six months, upon payment by the applicant of a prescribed fee set by the board for the extension.

(3) If the applicant satisfies the requirements for renewal during the extended term of license, the beginning date of the new renewal license shall be October 1.

(b) If a person fails to renew a license for any classification of real estate appraiser prior to its expiration or within a period of extension granted by the board pursuant to this chapter, the person may obtain a renewal license by satisfying all of the requirements for renewal and by the payment of a late renewal fee as set by the board.



Section 34-27A-16 - Principal place of business; notice of change; notice of residence address.

(a) The principal place of business referred to in this chapter shall be located in the State of Alabama and each licensed real estate appraiser shall advise the board of the address of his or her principal place of business and all other addresses at which he or she is currently engaged in the business of preparing real property appraisal reports.

(b) Whenever a licensed real estate appraiser changes a place of business, he or she shall immediately give written notification of the change to the board.

(c) Every licensed real estate appraiser shall notify the board of his or her current resident address. Residence addresses on file with the board are exempt from disclosure as public records.



Section 34-27A-17 - Signatures on license; display of license number.

(a) A license issued under this chapter shall bear the signature or facsimile signature of the executive director of the board and a license number assigned by the board.

(b) Each licensed real estate appraiser shall place his or her license number adjacent to or immediately below the title of his or her classification when used in an appraisal report or in a contract or other instrument used by the license holder in conducting real property appraisal activities.



Section 34-27A-18 - Licensure restrictions.

(a) The term "licensed real estate appraiser" or "certified real estate appraiser" may only be used to refer to individuals who hold the license and may not be used following or immediately in connection with the name or signature of a firm, partnership, corporation, or group; or in a manner that it might be interpreted as referring to a firm, partnership, corporation, group, or anyone other than an individual holder of the license.

(b) No license shall be issued under this chapter to a corporation, partnership, firm, or group. This shall not be construed to prevent a licensed real estate appraiser from signing an appraisal report on behalf of a corporation, partnership, firm, or group practice licensed to appraise real estate under this chapter.

(c) Authority to transact business as a licensed real estate appraiser shall be restricted to the person named in the license and shall not inure to the benefit of any other person.



Section 34-27A-19 - Continuing education requirements; regulations; requirement for reinstatement.

(a) As a prerequisite to renewal of a license to appraise real estate, the licensed real estate appraiser, licensed for any classification under this chapter, shall present evidence satisfactory to the board of having met the continuing education requirements of this chapter.

(b) The board shall set, by administrative rule, the continuing education requirements for renewal of licenses for all classifications of real estate appraisers as required by or when necessary to fully comply with the provisions of the Financial Institutions Reform, Recovery and Enforcement Act of 1989, Pub. L. No. 101-73 (FIRREA), and any subsequent amendments and regulations issued pursuant thereto.

(c) In lieu of meeting the requirements of subsection (b) an applicant for renewal may satisfy all or part of the requirements by presenting evidence of either of the following:

(1) Completion of an educational program of study determined by the board to be equivalent, for continuing education purposes, to courses approved by the board pursuant to subsection (b).

(2) Participation other than as a student in educational processes and programs approved by the board which relate to real property appraisal theory, practices, or techniques, including, but not necessarily limited to, teaching, program development, and preparation of textbooks, monographs, articles, and other instructional materials.

(d) The board shall adopt regulations for implementation of this chapter to assure that persons renewing their licenses have current knowledge of real property appraisal theories, practices, and techniques which will provide a high degree of service and protection to those members of the public with whom they deal in a professional relationship under authority of this chapter. The regulations shall prescribe all of the following:

(1) Policies, and procedures, and fees for obtaining board approval of courses of instruction pursuant to subsection (b).

(2) Standards, policies, and procedures to be applied by the board in evaluating applicant's claims of equivalency in accordance with subsection (c).

(3) Standards, monitoring methods, and systems for recording attendance to be employed by course sponsors as a prerequisite to board approval of courses for credit.

(e) In adopting regulations pursuant to subdivision (1) of subsection (d), the board may give favorable consideration to courses of instruction, seminars, and other real property appraisal education courses or programs previously or hereafter developed by or under the auspices of professional appraisal organizations and utilized by those associations for purposes of designation, or indicating compliance with the continuing education requirements of the organizations.

(f) No amendment or repeal of a regulation adopted by the board pursuant to this section shall operate to deprive a licensed real estate appraiser of credit toward renewal of license for any course of instruction completed by the applicant prior to the amendment or repeal of the regulation which would have qualified for continuing education credit under the regulation as it existed prior to the repeal or amendment.

(g) On or after October 1, 1991, a license to appraise real estate that has been revoked as a result of disciplinary action by the board shall not be reinstated unless the applicant presents evidence of completion of the continuing education required by this chapter. This requirement of evidence of continuing education shall not be imposed upon an applicant for reinstatement who has been required to successfully complete the examination for certified real estate appraiser as a condition to reinstatement of a license.



Section 34-27A-20 - Revocation or suspension of license - Grounds; disciplinary proceedings; administrative fines.

(a) The board may investigate the actions of a licensed real property appraiser on complaint or on its own motion, and may revoke or suspend the license, levy fines as provided in subsection (c), require completion of education courses, or discipline by public and no more than two private reprimands per licensed real property appraiser for any of the following acts or omissions:

(1) Procuring or attempting to procure a license or certificate pursuant to this chapter by knowingly making a false statement, submitting false information, refusing to provide complete information in response to a question in an application for a license, or through any form of fraud or misrepresentation.

(2) Failing to meet the minimum qualifications established by this chapter.

(3) Paying money other than authorized by this chapter to any member or employee of the board to procure a license under this chapter.

(4) A conviction, including a conviction based upon a plea of guilty or nolo contendere, of a crime which is substantially related to the qualifications, functions, and duties of a person developing real estate appraisals and communicating real estate appraisals to others, or a conviction involving moral turpitude.

(5) An act or omission involving dishonesty, fraud, or misrepresentation with the intent to substantially benefit the certificate holder or another person, or with the intent to substantially injure another person.

(6) Violation of any of the standards for the development or communication of real estate appraisals as provided in this section.

(7) Failure or refusal without good cause to exercise reasonable diligence in developing an appraisal, preparing an appraisal, in preparing an appraisal report, or in communicating an appraisal.

(8) Negligence or incompetence in developing an appraisal, in preparing an appraisal report, or in communicating an appraisal.

(9) Willfully disregarding or violating this chapter or the regulations of the board for the administration and enforcement of this chapter.

(10) Accepting an appraisal assignment, as defined in Section 34-27A-24, when the employment itself is contingent upon the appraiser reporting a predetermined estimate, analysis, or opinion, or where the fee to be paid is contingent upon the opinion, conclusions, or valuation reached, or upon the consequences resulting from the appraisal assignment.

(11) Violating the confidential nature of governmental records to which he or she gained access through employment or engagement as an appraiser by a governmental agency.

(12) Entry of a final civil judgment against the person on grounds of fraud, misrepresentation, or deceit in the making of any appraisal of real property.

(13) Presenting to the board, as payment for a fee or fine, a check that is returned unpaid.

(14) Failing to keep for at least five years, a complete record or file of appraisal or specialized assignments regulated under this chapter, in accordance with Uniform Standards of Professional Appraisal Practice and Section 34-27A-26.

(15) Failing within a reasonable time to provide information or providing false information in response to a request by the board during an investigation or after a formal complaint has been filed.

(16) Failing to pay by required deadlines, fees or fines levied by the board.

(17) Failing to notify the board within a reasonable time of the filing of any civil action related to the appraisal practice or of any criminal prosecution filed against the appraiser.

(b) In a disciplinary proceeding based upon a civil judgment, the real property appraiser shall be afforded an opportunity to present matters in mitigation and extenuation, but may not collaterally attack the civil judgment.

(c) In addition to the disciplinary powers granted in subsection (a), the board may levy administrative fines for serious violations of this chapter or the rules and regulations of the board of not more than $500 for each violation.



Section 34-27A-21 - Revocation or suspension of license or certificate - Notice; representation; subpoena and deposition power.

(a) Before suspending or revoking any license or certification, the board shall notify the appraiser in writing of any charges made at least 20 days prior to the date set for the hearing and shall afford him or her an opportunity to be heard in person or by counsel.

(b) The written notice may be served either personally or sent by registered or certified mail to the last known business address of the appraiser.

(c) The board shall have the power to subpoena and issue subpoenas duces tecum and to bring before it any person in this state, and to take testimony by deposition, in the same manner as prescribed by law in judicial proceedings in the courts of this state.



Section 34-27A-22 - Revocation or suspension of license - Hearing; findings; judicial review as to questions of law.

(a) The hearing on the charges shall be at a time and place prescribed by the board and in accordance with this chapter.

(b) If the board determines that a licensed real estate appraiser is guilty of a violation of this chapter, it shall prepare a finding of fact and recommend that the appraiser be reprimanded or that his or her license be suspended or revoked. The decision and order of the board shall be final.

(c) Any final decision or order of the board shall be reviewable by a court of appropriate jurisdiction as to the questions of law only. Any application for review made by an aggrieved party shall be filed within 30 days after the final decision or order of the board.

(d) If an application for review of a final decision or order of the board is filed, the case shall be fixed for trial within 30 days from the filing of an answer by the board. If the court finds that the board has regularly pursued its authority and has not acted arbitrarily, it shall confirm the decision or order. Decisions of the board regarding whether to license or certify, to discipline, or to de-license or de-certify appraisers shall be final administrative action subject only to appropriate judicial review.



Section 34-27A-23 - Uniform Standards of Professional Appraisal Practice.

A licensed real estate appraiser shall comply with the current Uniform Standards of Professional Appraisal Practice approved by the board.



Section 34-27A-24 - Retention of appraiser; appraisal assignment.

(a) A client or employer may retain or employ a licensed real estate appraiser to act as a disinterested third party in rendering an unbiased estimate of value. In either case, the appraisal and the appraisal report shall comply with this chapter.

(b) For the purposes of this chapter, the term "appraisal assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by the third parties or the public as acting, as a disinterested third party in rendering an appraisal.



Section 34-27A-25 - No fee for certain contingent appraisal assignments.

A licensed real estate appraiser may not accept a fee for an appraisal assignment, as defined in Section 34-27A-24, that is contingent upon the appraiser reporting a predetermined estimate, analysis, or opinion, or is contingent upon the opinion or valuation reached, or upon the consequences resulting from the appraisal assignment.



Section 34-27A-26 - Retention of contracts and records.

(a) All real property appraisers shall prepare written records of appraisal, review, and consulting assignments, including oral testimony and reports, and shall retain the records for a period of five years after preparation or at least two years after final disposition of any judicial proceeding in which testimony was given, whichever period expires last. The written records of an assignment are the workfile.

(b) All records required to be maintained under this chapter shall be made available by the real property appraiser for inspection and copying by the board on reasonable notice to the appraiser.



Section 34-27A-27 - Alabama Real Estate Appraisers Board Fund.

There is established a separate special revenue trust fund in the State Treasury to be known as the Alabama Real Estate Appraisers Board Fund. All receipts collected by the board under this chapter and any interest earned on funds in the fund shall be deposited in this fund and used only to carry out this chapter. The receipts shall be disbursed only by warrant of the state Comptroller upon the State Treasurer, upon itemized vouchers approved by the executive director of the board. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 through 41-4-96 and 41-19-1 through 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations bill or other appropriate bills.



Section 34-27A-28 - Sunset provision.

The Alabama Real Estate Appraisers Board shall be an enumerated board pursuant to Sections 41-20-1 through 41-20-16, and shall be reviewed at the same time as the Alabama Real Estate Commission.



Section 34-27A-29 - Compliance with federal law; membership in organization not to be grounds for granting or denying license.

It is the intent of the Legislature of the State of Alabama that this chapter fully comply with the provisions of the Financial Institutions Reform, Recovery and Enforcement Act of 1989, Pub.L. No. 101-73, any amendments thereto and regulations issued thereunder, and the board shall adopt administrative rules and regulations accordingly. The board shall not grant or deny a license for any classification of real estate appraiser by virtue of membership in or lack of membership in any particular appraisal organization.






Article 2 - Real Estate Appraisal Management Companies.

Section 34-27A-50 - Registration required.

(a) It is unlawful for any person or entity to engage in or attempt to engage in business as an appraisal management company, perform appraisal management services, or advertise or hold itself out as engaging in or conducting business as an appraisal management company without first being registered by the board pursuant to this article.

(b) In the event a registration process is unavailable on October 1, 2011, an appraisal management company already conducting business in the state may continue to conduct business in accordance with this article for 120 days after a registration process is available.



Section 34-27A-51 - Application; certificate of registration.

(a) Application for registration under this article shall be made in writing to the board on forms prescribed by the board and shall include all of the following:

(1) The name of the applicant.

(2) The business, physical, and email address of the applicant.

(3) A telephone number and other contact information for the applicant.

(4) If the applicant is a not an Alabama domestic corporation, the name and contact information for the registered agent of the applicant for service of process in this state.

(5) The name, address, and contact information of a principal contact for the applicant.

(6) Certification that the applicant verifies that any person added to an appraiser panel of the applicant, for the purpose of appraising property within the state, holds a license in good standing in this state pursuant to Article 1.

(7) Certification that the applicant requires that all appraisers shall have geographic competency to perform an appraisal assignment.

(8) Certification that the applicant reviews the work of all appraisers that are performing real estate appraisal services for the applicant on a periodic basis to verify that the real estate appraisal services are being conducted in accordance with the Uniform Standards of Professional Appraisal Practice and Article 1.

(9) Certification that the applicant maintains records of each service request that it receives and identification of the appraiser that performs the real estate appraisal services for the applicant.

(10) Certification that the applicant has a system in place to require that appraisals are conducted independently and free from inappropriate influence and coercion as required by the appraisal independence standards established under Section 129E of the Truth in Lending Act, including the requirement that fee appraisers be compensated at a customary and reasonable rate when the appraisal management company is providing services for a consumer credit transaction secured by the principal dwelling of the consumer.

(11) An irrevocable uniform consent to service of process.

(12) Any other information required by the board and reasonably necessary to complete registration.

(b) Upon receipt of a properly completed application for registration, the board shall issue to the applicant a certificate of registration authorizing the applicant to do business as a real estate appraisal management company in this state.

(c) Registration granted by the board pursuant to this article shall be valid for one year from the date on which it is issued.



Section 34-27A-52 - Limitations on ownership and employment.

(a) An appraisal management company applying for registration in this state may not be owned, in whole or in part, directly or indirectly, by any person who has had an appraiser license or certificate refused, denied, cancelled, surrendered in lieu of revocation, or revoked in any state. For the purposes of this subsection, indirect ownership does not include stock ownership in a publicly traded corporation. Additionally, each person who owns more than 10 percent of an appraisal management company shall, if required by the board, submit to a background investigation.

(b) An appraisal management company applying for registration in this state may not employ for the purposes of appraisal review, analysis, or performance evaluation any person who has ever had a registration, license, or certificate to act as an appraiser in this or any other state refused, denied, canceled, or revoked unless a registration, license, or certificate has subsequently been issued or reinstated by the state in which the appraisal registration, license, or certificate had been refused, denied, canceled, or revoked.

(c) An employee of an appraisal management company, or any contractor working in any capacity on behalf of an appraisal management company, that has any involvement in the actual performance of appraisal services, or the review and analysis of completed appraisals in Alabama shall be an appraiser certified in Alabama. The license classification shall qualify the employee to perform all applicable job functions.



Section 34-27A-53 - Principal contact.

An appraisal management company applying for registration in this state shall designate one principal contact for all communication between the board and the appraisal management company.



Section 34-27A-54 - Adoption of rules; revision of requirements.

The board may adopt rules not inconsistent with this article which are reasonably necessary to implement, administer, and enforce this article. The requirements for an appraisal management company may be revised as necessary to comply with the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, Pub. L. No. 111-203, and regulations issued thereto, or any subsequent amendments or regulations issued thereto. The board may revise any appraisal management company requirements permitted by this section by rule adopted pursuant to the Alabama Administrative Procedure Act.



Section 34-27A-55 - Fees; surety bond; renewal of registration.

(a) The board shall establish by rule fees to be charged to an appraisal management company in an amount sufficient to sustain administration of this article. The board may also establish a late filing fee and other fees deemed necessary by the board for the proper administration of this article.

(b) In addition to the application fee and late filing fee, where applicable, an applicant for registration shall post with the board a surety bond in the amount of twenty-five thousand dollars ($25,000). The bond shall be annually maintained on renewal. The bond shall be in a form prescribed by the board by rule and shall accrue to the state for the benefit of a claimant against the registrant to secure the faithful performance of obligations under this article. The aggregate liability of the surety may not exceed the principal sum of the bond.

(c) An appropriate deposit of cash or security may be accepted by the board in lieu of the required bond. The face amount of the bond shall annually be restored upon renewal of registration. Annual renewal of registration shall occur before the expiration date of the registration. Failure to timely renew registration shall result in loss of authority to operate an appraisal management company in this state. Request for reinstatement after expiration shall be accompanied by the annual registration fee and any late filing fee established by board rule.



Section 34-27A-56 - Registration numbers.

(a) The board shall issue a unique registration number to each appraisal management company and shall annually publish a list of registered appraisal management companies and their corresponding registration numbers.

(b) Each appraisal management company shall include its registration number on all engagement letters for appraisals in Alabama.



Section 34-27A-57 - Duties of appraisal management company.

An appraisal management company shall do all of the following:

(1) Annually certify to the board, on a form prescribed by the board, that the appraisal management company verifies that any person added to the appraiser panel of the appraisal management company, for the purpose of completing appraisals in this state, is licensed or certified in good standing pursuant to Article 1.

(2) Annually certify to the board, on a form prescribed by the board, that the appraisal management company periodically reviews the work of all appraisers performing appraisals and appraisal reviews for the appraisal management company to verify that the appraisals are being conducted in accordance with Uniform Standards of Professional Appraisal Practice.

(3) Annually certify to the board, on a form prescribed by the board, that the appraisal management company requires appraisers who receive assignments for appraisals and appraisal review have geographic competency.

(4) Maintain a detailed record of each service request received and each appraiser assigned to perform the appraisal. A copy of the record shall be retained for at least five years after the date the appraisal management company forwards the appraisal to the client.



Section 34-27A-58 - Confirmation of competency; when payments due.

(a) Before placing an assignment with an appraiser, an appraisal management company shall require that the appraiser confirm in writing or via electronic means that the appraiser receiving the assignment is a competent appraiser for the performance of the appraisal being assigned.

(b) An appraisal management company operating in this state, except in cases of a mutually agreed upon payment date, breach of contract, or performance of services that violates Uniform Standards of Professional Appraisal Practice or any published standards of best practices, shall make payment to an appraiser for the completion of an appraisal or valuation assignment within 45 days after the date the appraisal management company, or an assignee, receives a completed appraisal or valuation study.



Section 34-27A-59 - Removal of appraiser from appraiser panel.

An appraisal management company may not remove an appraiser from an appraiser panel without:

(1) Providing written notice to the appraiser of the reasons for removal.

(2) Providing written notice of the nature of any alleged illegal conduct or violation of Uniform Standards of Professional Appraisal Practice or state licensing standards if such is the reason for removal.

(3) Providing an opportunity for the appraiser to respond to the written notice.



Section 34-27A-60 - Unlawful influencing of appraisal.

(a) It is unlawful for any employee, director, officer, or agent of an appraisal management company to influence or attempt to influence the development, reporting, or review of an appraisal through coercion, extortion, collusion, compensation, instruction, inducement, intimidation, bribery, or in any other manner including, but not limited to, any of the following:

(1) Withholding or threatening to withhold timely payment for an appraisal, unless the appraisal is found to be of substandard quality or noncompliant with the scope of the assignment as defined in the engagement letter.

(2) Withholding or threatening to withhold payment for an appraisal if the loan transaction is not completed.

(3) Withholding or threatening to withhold future business of, or demoting or terminating the services of, or threatening to demote or terminate the services of an appraiser.

(4) Promising future business, promotions, or increased compensation to an appraiser.

(5) Conditioning the request for an appraisal, or the payment of an appraisal fee or salary or bonus, on the opinion, conclusion, or valuation to be reached by an appraiser, or on a preliminary estimate or opinion requested from an appraiser.

(6) Requesting that an appraiser provide an estimated, predetermined, or desired valuation in an appraisal report, or provide estimated values or comparable sales at any time prior to the completion of an appraisal.

(7) Providing to an appraiser an anticipated, estimated, encouraged, or desired value for a subject property, or a proposed or target amount to be loaned to the borrower, except that a copy of the sales contract for purchase transactions may be provided.

(8) Providing to an appraiser, or any entity or person related to the appraiser, stock or other financial or nonfinancial benefits.

(9) Any other act or practice that impairs or attempts to impair the independence, objectivity, or impartiality of an appraiser.

(b) Nothing in subsection (a) shall be construed as prohibiting an appraisal management company from requesting that an appraiser do any of the following:

(1) Provide additional information regarding the basis for a valuation.

(2) Correct objective factual errors in an appraisal report.

(3) Consider additional verifiable information not previously known or considered by the appraiser in completing an assignment.

(c) An appraisal management company may not alter, modify, or otherwise change an appraisal report submitted by an appraiser unless required by federal or state guidelines.

(d) Any registrant having a good faith belief that a real estate appraiser licensed in this state has violated applicable law or the Uniform Standards of Professional Appraisal Practice, and the violation has had a material impact on the valuation, or has engaged in unethical conduct, shall file a complaint with the board.



Section 34-27A-61 - Penalties.

The board may censure, conditionally or unconditionally suspend registration, revoke registration, levy fines, or impose civil penalties not exceeding twenty-five thousand dollars ($25,000) against any appraisal management company that the board determines is attempting to or has performed any of the following:

(1) An act in violation of this article.

(2) A violation of any rule adopted by the board in the interest of the public and consistent with this article.

(3) The procurement of registration through fraud, misrepresentation, or deceit.



Section 34-27A-62 - Adjudicatory proceedings for violations.

(a) The board shall conduct adjudicatory proceedings for any violation of this article in accordance with the Administrative Procedure Act. Adjudicatory proceedings shall include, but not be limited to, all of the following due process protections:

(1) Before censuring, suspending, or revoking registration under this article, the board shall notify the registrant in writing of any charges at least 20 days before the date set for hearing and shall afford the registrant an opportunity to be heard in person or by counsel.

(2) The written notice shall be served by certified mail, return receipt requested, to the principal contact at the address of the registrant on file with the board.

(3) The hearing on the charges shall be at a time and place prescribed by the board, in accordance with the Administrative Procedure Act.

(4) The hearing may be conducted before a hearing officer designated by the board who shall make findings of fact, conclusions of law, and enter an adjudicatory disposition.

(5) The board shall deliver or mail any findings of fact, conclusions of law, and adjudicatory dispositions to the registrant.

(b) Nothing in this section shall prevent the resolution of a pending matter through an alternative dispute resolution process or informal settlement process adopted by the board.



Section 34-27A-63 - Applicability.

This article does not apply to:

(1) A financial institution that is regulated by a federal financial institution regulatory agency or a department, division, or unit thereof. An appraisal management company that is a wholly owned subsidiary of a financial institution may not be considered a department, division, or unit within a financial institution.

(2) A person who enters into an agreement with an appraiser for the performance of an appraisal and, upon the completion of the appraisal, the report of the appraiser performing the appraisal is signed by both the appraiser who completed the appraisal and the person who requested the completion of the appraisal.









Chapter 27B - RESPIRATORY THERAPISTS.

Section 34-27B-1 - Legislative findings.

The Legislature finds and declares that the practice of respiratory therapy in Alabama affects the public health, safety, and welfare of the citizens of Alabama. It, therefore, should be subject to regulation and control, in the public interest to protect the citizenry against the unauthorized, unqualified, and improper administration of respiratory therapy and from unprofessional or unethical conduct by persons licensed to practice respiratory therapy.



Section 34-27B-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) BOARD. The Alabama State Board of Respiratory Therapy.

(2) DIRECT CLINICAL SUPERVISION. A situation where a licensed respiratory therapist or physician is available for the purpose of communication, consultation, and assistance.

(3) HEALTHCARE FACILITY. The definition shall be the same as in Section 22-21-260.

(4) MEDICALLY APPROVED PROTOCOL. A detailed plan for taking specific diagnostic or treatment actions, or both, authorized by the treating physician of the patient, all of which actions shall be:

a. In a hospital or other inpatient health care facility, approved by the supervising physician of the respiratory therapist or in an outpatient treatment setting approved by the supervising physician of the respiratory therapist.

b. Except in cases of medical emergency, instituted following an evaluation of the patient by a physician or otherwise directed by the supervising physician of the respiratory therapist.

c. Consistent with the definition of the scope of practice of respiratory therapy, as established by this chapter.

(5) PHYSICIAN. A person who is a doctor of medicine or a doctor of osteopathy licensed to practice in this state.

(6) RESPIRATORY THERAPIST. A person licensed by the board to administer respiratory therapy and who has the knowledge and skills necessary to administer respiratory therapy, monitor patient responses, modify respiratory therapy based upon patient response, provide information and education to patients about deficiencies or disorders of the cardiopulmonary system, and supervise others in the delivery of appropriate respiratory therapy procedures.

(7) RESPIRATORY THERAPY OR CARE. Therapy, management, rehabilitation, diagnostic evaluation, and care of patients with deficiencies and abnormalities of the cardiopulmonary system and associated aspects of other systems' functions, given by a health care professional under the direction of a physician. The term includes, but is not limited to, the following activities conducted upon written prescription, verbal order, or medically approved protocol:

a. Direct and indirect pulmonary care services that are safe, aseptic, preventive, or restorative to the patient.

b. Direct and indirect respiratory therapy services, including, but not limited to, the administration of pharmacologic, diagnostic, and therapeutic agents related to respiratory therapy procedures necessary to implement a treatment, disease prevention, pulmonary rehabilitative, or diagnostic regimen prescribed by a physician.

c. Observation and monitoring of signs and symptoms, general behavior, and general physical response to respiratory therapy treatment and diagnostic testing and determination of whether such signs, symptoms, reactions, behavior, or general responses exhibit abnormal characteristics and implementation, based on observed abnormalities, of appropriate reporting or referral practices or prescribed and medically approved respiratory therapy protocols or appropriate changes in a treatment regimen, pursuant to a prescription by a physician, or the initiation of emergency procedures.

d. The diagnostic and therapeutic use of any of the following, in accordance with the prescription of a physician:

1. Administration of medical gases, exclusive of general anesthesia.

2. Aerosols.

3. Humidification.

4. Environmental control systems and hyperbaric therapy.

5. Pharmacologic agents related to respiratory therapy procedures.

6. Mechanical or physiological ventilatory support.

7. Bronchopulmonary hygiene.

8. Cardiopulmonary resuscitation.

9. Maintenance of the natural airways.

10. Insertion without cutting tissues and maintenance of artificial airways.

11. Diagnostic and testing techniques required for implementation of respiratory therapy protocols.

12. Collections of specimens of blood and other body fluids including specimens from the respiratory tract.

13. Collection of inspired and expired gas samples.

14. Analysis of blood, gases, and respiratory secretions.

15. Measurements of ventilatory volumes, pressures, and flows.

16. Pulmonary function testing.

17. Hemodynamic and other related physiologic measurements of the cardiopulmonary system.

18. Respiratory telecommunications.

19. Cardiopulmonary disease management.

20. Tobacco cessation.

e. The transcription and implementation of the written and verbal orders of a physician pertaining to the practice of respiratory therapy.

f. Institution of known and medically approved protocols relating to respiratory therapy in emergency situations in the absence of immediate direction by a physician and institution of specific procedures and diagnostic testing related to respiratory therapy as ordered by a physician to assist in diagnosis, monitoring, treatment, and medical research.

g. Delivery of respiratory therapy procedures, instruction, and education of patients in the proper methods of self-care and prevention of cardiopulmonary diseases and other conditions requiring the use of respiratory therapy equipment or techniques.



Section 34-27B-3 - License requirements; examination.

(a) Except as provided in Section 34-27B-7, no person shall hold himself or herself out to be, or function as, a respiratory therapist in this state unless licensed in accordance with this chapter.

(b) In order to obtain a respiratory therapist license, an applicant shall demonstrate to the board that he or she is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, at least 18 years of age, is a high school graduate, or has the equivalent of a high school diploma, and meets one of the following requirements:

(1) Holds credentials as a registered respiratory therapist (RRT) or a certified respiratory therapist (CRT), as granted by the National Board for Respiratory Care or its successor organization.

(2) Holds a temporary license issued under subsection (d) of Section 34-27B-7 and passes the examination leading to the CRT or RRT credential.

(3) Has a valid respiratory therapist license from another state, the District of Columbia, or a territory of the United States, whose requirements for licensure are considered by the board as substantially similar to those of Alabama and who otherwise meets the reciprocity requirements established by the board.

(4) Meets the requirements of subdivision (2) of subsection (d) of Section 34-27B-7.

(5) Has been approved by the board as otherwise qualified by special training and has passed the licensure examination established by the board in subsection (c).

(c) The board shall arrange for the administration of a licensure examination administered by the state or a national agency approved by the board. The examination shall be validated and nationally recognized as testing respiratory care competencies. The board may enter into agreements or contracts, consistent with state law, with outside organizations for the purpose of developing, administering, grading, and reporting the results of licensure examinations. Such organizations shall be capable of meeting the standards of the National Commission for Health Certifying Agencies, or its equivalent or successor organization. The board shall establish criteria for satisfactory performance on the examination.



Section 34-27B-4 - State Board of Respiratory Therapy - Functions.

The board shall perform the following functions:

(1) Set respiratory therapy licensure fees, including, but not limited to, application, initial, renewal, and reinstatement fees.

(2) Establish and publish minimum standards of continuing education of respiratory therapy in accordance with those standards developed and accepted by the profession.

(3) Examine for, approve, deny, revoke, suspend, and renew licensure of duly qualified applicants.

(4) Promulgate and publish rules in accordance with the Administrative Procedure Act to administer this chapter.

(5) Conduct hearings on charges calling for the denial, suspension, revocation, or refusal to renew a license.

(6) Maintain an up-to-date list of every person licensed to practice respiratory therapy pursuant to this chapter. The list shall include the last known place of residence and the state license number of the licensee.

(7) Maintain an up-to-date list of persons whose licenses have been suspended, revoked, or denied. The list shall include the name, Social Security number, type, date, and cause of action, penalty incurred, and the length of the penalty. The information on the list, except for Social Security numbers, shall be available for public inspection during reasonable business hours and the information may be shared with others as deemed necessary and acceptable by the board.



Section 34-27B-5 - State Board of Respiratory Therapy - Created; composition; liability of members; terms; meetings; expense reimbursement and per diem allowance.

(a) The Alabama State Board of Respiratory Therapy is created to implement and administer this chapter and shall be composed of five members appointed by the Governor. Three of the members shall be respiratory therapists, one member shall be the chief executive officer of a hospital, and one member shall be a physician. The respiratory therapist members of the board appointed by the Governor shall be selected from a list of names submitted by the Alabama Society for Respiratory Care. The list shall include two names for each appointed position to be filled. The respiratory therapist members appointed to the board shall be registered or certified by the National Board for Respiratory Care or its successor organization. Respiratory therapists appointed to the initial board must be eligible to obtain a license under this chapter. Respiratory therapists selected for subsequent appointments must be licensed by the state. The hospital member shall be selected from a list of names submitted by the Alabama Hospital Association. The physician member appointed shall be duly licensed to practice medicine in Alabama and shall be a member of at least one of the following: The American Thoracic Society, the American College of Chest Physicians, the American Society of Anesthesiologists, or the American Academy of Pediatrics. The physician member of the board appointed by the Governor shall be selected from a list of names submitted by the Medical Association of the State of Alabama. Such lists shall include two names for the position.

(b) All board members shall be residents of Alabama and the composition of the board shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(c) The Governor shall make the appointments for all positions for members of the board within 90 days of the date the position becomes available, including initial appointments, vacancies, and replacements at the end of the term of service.

(d) Members of the board shall have the same immunities from personal liability as state employees for actions taken in the performance of their official duties.

(e) The term of office of those members first appointed shall be as follows: Two respiratory therapists and the hospital member, as determined by the Governor, shall serve for terms of two years, and one respiratory therapist and the physician member shall serve for terms of four years. Thereafter, the term of all members shall be for four years. No member shall be appointed for more than three consecutive full terms. A vacancy in an unexpired term shall be filled in the manner of the original appointment. The board shall elect a chair and vice chair annually.

(f) The board shall meet at least twice each year at a time and place determined by the chair. A majority of the members of the board shall constitute a quorum for the transaction of business.

(g) Each member shall serve without compensation, but shall be reimbursed for travel expenses incurred in attendance at meetings of the board and any other expenses incurred on business of the board at its discretion. Board members shall also receive a per diem allowance following the guidelines for state employees. The reimbursement for expenses and per diem shall be paid from funds derived from the Alabama State Board of Respiratory Therapy Fund.



Section 34-27B-6 - Trust fund.

There is established a separate special trust fund in the State Treasury to be known as the Alabama State Board of Respiratory Therapy Fund. All funds received by the board shall be deposited into the fund and shall be expended only to implement and administer this chapter. No monies shall be withdrawn or expended from the fund for any purpose unless the monies have been appropriated by the Legislature and allocated pursuant to this chapter. Any monies appropriated shall be budgeted and allocated pursuant to the Budget Management Act in accordance with Article 4, commencing with Section 41-4-80, of Chapter 4 of Title 41, and only in the amounts provided by the Legislature in the general appropriations act or other appropriations act. Funds shall be disbursed only upon a warrant of the state Comptroller upon itemized vouchers approved by the chair. After the first three full fiscal years from May 17, 2004, and every three years thereafter, if a surplus of funds exists which is greater than two years' operating expense, the funds shall be distributed to the General Fund.



Section 34-27B-7 - Issuance, use, renewal of license; temporary license.

(a) The board shall issue a respiratory therapist license to any person who meets the qualifications required by this chapter and who pays the license fee established herein.

(b) Any person who is issued a license as a respiratory therapist under this chapter may use the words "licensed respiratory therapist" or the letters "LRT" in connection with his or her name to denote his or her license.

(c) A license issued under this chapter shall be subject to biennial renewal.

(d)(1) The board may issue a six-month temporary license as a respiratory therapist to persons who have graduated from a respiratory therapy educational program accredited by the Council on Allied Health Education Programs (CAHEP) in collaboration with the Committee on Accreditation for Respiratory Care (CoARC), or their successor organizations, and who have applied for and are awaiting competency examination. The temporary license shall be renewable only once for an additional six-month period if the applicant fails the examination. Exceptions may be made at the discretion of the board based upon an appeal identifying extenuating circumstances. The holder of a temporary license may only provide respiratory therapy or care activities, services, and procedures as defined in Section 34-27B-2 under the direct clinical supervision of a licensed respiratory therapist or physician.

(2) The board shall grant a license as a respiratory therapist to other persons who do not meet the qualifications for licensure pursuant to Section 34-27B-3, but who, on the effective date of the adoption of the rules and regulations of the board, are currently employed in the administration of respiratory therapy under the direction of a physician in the State of Alabama. The opportunity to apply for a respiratory therapy license issued under this subdivision shall expire 365 days after implementation of the rules of the board. Holders of these licenses shall be eligible to renew their licenses as are any other licensed respiratory therapists under this chapter.



Section 34-27B-8 - Disciplinary actions for unprofessional conduct; hearings; expiration of suspended license.

(a) The board may refuse to renew a license, may suspend or revoke a license, may impose probationary conditions, or may impose an administrative fine not to exceed five hundred dollars ($500) per violation, as disciplinary actions if a licensee or applicant for licensure has been found guilty of unprofessional conduct that has endangered, or is likely to endanger, the health, welfare, or safety of the public. Unprofessional conduct includes, but is not limited to, the following:

(1) Obtaining a license by means of fraud, misrepresentation, or concealment of material facts.

(2) Being found guilty of unprofessional conduct as defined by the rules established by the board, or violating the code of ethics adopted and published by the American Association for Respiratory Care or its successor organization.

(3) Conviction of a crime, other than a minor offense, in any court if the offense has a direct bearing on whether the person should be entrusted to serve the public in the capacity of a respiratory therapist.

(b) The board, after a hearing, may exercise the disciplinary actions authorized in subsection (a). The board shall adopt policies for the conduct of the hearings. One year after the date of the revocation of a license, application may be made to the board for reinstatement. The board shall hold a hearing to consider any application for reinstatement.

(c) The board may establish rules regarding the disciplinary actions authorized in subsection (a) in accordance with the Administrative Procedure Act.

(d) A suspended license is subject to expiration during the suspension period.



Section 34-27B-9 - Representation as "respiratory therapist," etc.

(a) A person who does not hold a license or a temporary license as a respiratory therapist or whose license or temporary license has been suspended or revoked may not do any of the following:

(1) Use in connection with the person's practice the words "respiratory care professional," "respiratory therapist," "respiratory care practitioner," "certified respiratory care practitioner," "licensed respiratory therapist," "inhalation therapist," or "respiratory therapy technician"; or use the letters "R.C.P." or "L.R.T."; or use any other words, letters, abbreviations, or insignia indicating or implying that the person is a respiratory therapist.

(2) Directly or by implication represent in any way that the person is a respiratory therapist.

(b) A person who holds a license or a temporary license to practice respiratory therapy under this chapter may use the title "respiratory therapist" and the abbreviation "L.R.T."



Section 34-27B-10 - Violations.

Any person who violates this chapter, upon conviction, shall be guilty of a Class B misdemeanor.



Section 34-27B-11 - Additional activities permitted under chapter.

Nothing in this chapter shall be construed as preventing or restricting the practice, services, or activities of any of the following:

(1) Any person who is licensed in Alabama or certified by an organization accredited by the National Commission for Certifying Agencies and acceptable to the state from engaging in the profession or occupation for which the person is licensed or certified.

(2) Any person employed by the United States government who provides respiratory therapy solely under the direction or control of the United States government agency or organization.

(3) Any person receiving clinical training while pursuing a course of study leading to registry or certification in a respiratory therapy educational program accredited by the Council on Allied Health Education Programs in collaboration with the Committee on Accreditation for Respiratory Care or their successor organizations. This person will be under direct supervision and be designated by a title clearly indicating his or her status as a student or trainee.

(4) Any emergency medical technician licensed by the Alabama State Board of Health who is providing care to a patient at the scene of an emergency, or during transport of the patient in a licensed ground ambulance, provided that such care may not exceed the scope of care permissible under the rules of the Alabama State Board of Health.

(5) The delivery of respiratory therapy of sick or disabled persons by family members or domestic servants or the care of non-institutionalized persons by a surrogate family member as long as the persons do not represent themselves as, or hold themselves out to be, respiratory therapists.

(6) Any individual who has demonstrated competency in one or more areas covered by this chapter as long as the individual performs only those functions that he or she is qualified by examination to perform. The standards of the National Commission for Certifying Agencies, or its equivalent, shall serve as a standard with which to evaluate those examinations and examining organizations.

(7) Any person performing respiratory services or care not licensed as a respiratory therapist in accordance with this chapter who is employed in a diagnostic laboratory, physician's office, clinic, or outpatient treatment facility and whose function is to administer treatment or perform diagnostic procedures confined to that laboratory, office, clinic, or outpatient facility under the direction of a licensed physician.

(8) Any respiratory therapy student who performs limited respiratory therapy procedures as an employee of any health care provider organization while enrolled in a respiratory therapy educational program accredited by the Council on Allied Health Education Programs in collaboration with the Committee on Accreditation for Respiratory Care or their successor organizations. The employee shall be designated by title as a student or trainee and shall work under direct supervision.

(9) Any individual employed by a durable medical equipment or home medical equipment company who delivers, sets up, or maintains respiratory equipment, but not including assessment or evaluation of the patient.

(10) Any individual employed as a polysommagraphic technologist working in a sleep center or diagnostic sleep clinic.

(11) Any licensed respiratory therapist performing advances in the art and techniques of respiratory therapy learned through special training acceptable to the board.



Section 34-27B-12 - Notice provided to respiratory therapists.

(a) The board shall provide notification to all respiratory therapists employed as such or practicing respiratory therapy in Alabama on May 17, 2004. The notification shall summarize the requirements of this chapter and provide information on procedures for obtaining a license. Publication of the notification shall be accompanied by complying with all of the following requirements:

(1) A letter containing the notice shall be directed to all persons registered or certified by the National Board for Respiratory Care who reside in the State of Alabama, based on the most current mailing list of the National Board for Respiratory Care.

(2) Notice shall be published in all major state trade or professional journals relating to respiratory therapy for not less than three consecutive months.

(3) Notice shall be published in all daily newspapers in this state at least once per month for three consecutive months.

(b) The board shall cause the notices required by this section to commence within 30 days from the effective date of adoption of rules and regulations by the board.



Section 34-27B-13 - Rules and regulations.

The board shall promulgate rules necessary to implement and administer the provisions of this chapter. Rules shall be issued pursuant to the Administrative Procedure Act.



Section 34-27B-14 - Sunset provision.

The board shall be subject to the Alabama Sunset Law, as provided in Chapter 20, Title 41, as an enumerated agency as provided in Section 41-20-3, and shall have a termination date of October 1, 2008, and every four years thereafter, unless continued pursuant to the Alabama Sunset Law.






Chapter 27C - ALABAMA SECURITY REGULATORY BOARD.

Section 34-27C-1 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) ARMED SECURITY OFFICER. An individual whose principal duty is that of a security officer and who at any time wears, carries, possesses, or has access to a firearm in the performance of his or her duties. This definition does not include an off-duty law enforcement officer employed by and working for a public entity.

(2) BOARD. The Alabama Security Regulatory Board.

(3) CERTIFICATION CARD. The identification card issued by the board to an individual as evidence that he or she has met the basic qualifications required by this chapter and is currently certified with the board to perform the duties of a security officer.

(4) CERTIFIED TRAINER. Any person approved and certified by the board as qualified to administer, and certify as to the successful completion of, the basic training requirements for security officers required by this chapter.

(5) CONTRACT SECURITY COMPANY. Any individual, firm, association, company, partnership, limited liability company, corporation, institution, or similar business entity engaged in the business of providing, or which undertakes to provide, a security officer on a contractual basis to another person or entity. The security officer provided by a contract security company is a contract security officer. In addition, any person who provides security services for more than one employer in any one week period, except for a permanent change of employment, shall be deemed to be engaged in the contract security company business and shall be licensed pursuant to this chapter.

(6) EMPLOYER-EMPLOYEE RELATIONSHIP. The performance of any service for wages or under any contract of hire, written, oral, expressed, or implied by an individual, provided the employer has control or direction over the performance of the employee and provided the service is performed personally by the employee. This definition does not include the employer-employee relationship between a law enforcement officer and the public entity employing that law enforcement officer.

(7) LICENSEE. Any person or contract security company to which a license is granted in accordance with this chapter.

(8) PUBLIC ENTITY. The federal government, the state, or any political subdivision, agency, department, branch, or service of either the state or federal government, or any county or municipality, or any other unit of local government.

(9) SECURITY OFFICER. A person employed under contract, whose principal purpose is to protect a person or persons or property from criminal activity, and whose duties include, but are not limited to, the following:

a. The detection and prevention of unauthorized intrusion or entry, larceny, vandalism, abuse, arson, or trespass on private property.

b. The prevention, observation, or detection of any unauthorized activity on private property.

c. The control, regulation, or direction of the flow or movements of individuals, whether by vehicle, on foot, or otherwise.

d. The wearing of a uniform prescribed by his or her employer identifying him or her as a security officer. Persons whose duties are limited to custodial duties or the reporting of violations of inhouse administrative regulations only, and who do not wear a security uniform, are specifically excluded from this definition. This definition does not include an off-duty law enforcement officer employed by and working for a public entity.

(10) SWORN PEACE OFFICER. Any individual who derives plenary or special law enforcement powers from, and is an employee of, or certified by, the federal government, the state, or any political subdivision, agency, department, branch, or service of either, or of any county or municipality, or of any other unit of local government.



Section 34-27C-2 - Creation; composition; sunset provision.

(a) The Alabama Security Regulatory Board is created. Each member of the board shall be a citizen of this state, and the membership of the board, which shall reflect the racial, gender, geographic, urban and rural, and economic diversity of the state, shall consist of the following members:

(1) Two members appointed by the Governor. The appointees shall be residents of the state who are not qualified to be licensed under this chapter, who have not been engaged in the rendering of contract security service for a minimum of three years prior to appointment, who are not employed by or affiliated with any other member of the board, and who have served for five or more years in a supervisory position in law enforcement in any municipality, county, state, or district attorney's office. The members appointed by the Governor shall be selected from a list of names submitted by a recognized security association such as the American Society of Industrial Security (ASIS), the National Association of Security Companies (NASCO), or any state or private security service association which may be organized. The initial term of one of the members appointed by the Governor shall be two years and the initial term of one of the members appointed by the Governor shall be three years. Subsequent terms shall be for three years.

(2) One member appointed by the Lieutenant Governor. The appointee shall represent consumers and shall be a citizen of the United States, a resident of this state, not have been engaged in the rendering of contract security service, and not employed by, related to, or affiliated with any other member of the board or licensee of the board. The initial term of the member appointed by the Lieutenant Governor shall be one year. Subsequent terms shall be for three years.

(3) One member appointed by the Speaker of the House of Representatives. The appointee shall be from an entity that employs, or has an employer-employee relationship with, a contract security company.

(4) One member appointed by the Attorney General. The appointee shall reside in the state and shall be selected from a list of names submitted by the Alabama Sheriff's Association.

(b) Unless otherwise provided in subsection (a), board members shall serve three-year terms of office. A vacancy in any board position shall be filled for the duration of the unexpired term in the same manner as the original appointment. Should an appointing authority fail to make an appointment to fill an unexpired or new term within 60 days after receiving notice from the board of the vacancy, the board shall make the appointment of a qualified person within the appropriate category by majority vote of the board members present. The board shall annually elect a chair from among the membership of the board at its first meeting. The board shall meet on a quarterly basis at a date, time, and place designated by the chair. No compensation shall be paid to members of the board. Actual expenses incurred by board members in the performance of duties on behalf of the board shall be reimbursed from the funds of the board. Decisions of the board shall be determined by a majority vote of the board members present and voting.

(c) The Alabama Security Regulatory Board shall be subject to the Alabama Sunset Law, Title 41, Chapter 20, as an enumerated agency as provided in Section 41-20-3, and shall have a termination date of October 1, 2011, and every four years thereafter, unless continued pursuant to the Alabama Sunset Law.



Section 34-27C-3 - Powers of the board.

(a) The board shall have the following powers:

(1) In accordance with the Administrative Procedure Act, to promulgate rules not in conflict with the laws of this state which are reasonable, proper, and necessary to carry out the functions of the board in the regulation of persons engaged in providing security officers within this state. Any interested person may petition the board to adopt, amend, or repeal any rule and the board shall prescribe by rule any necessary forms for petitions and procedures for submission, consideration, and disposition of petitions.

(2) To enforce compliance with this chapter.

(3) To establish rules and procedures for the preparation and processing of examinations, applications, license certificates, certification cards, renewals, appeals, hearings, and rule making proceedings.

(4) To determine the qualifications of licensees, certified trainers, and security officers consistent with this chapter.

(5) To levy and collect fees in amounts determined necessary by the board for licensing, application processing, background checks, including fingerprints, inspections, investigations, and hearings.

(6) To employ or contract for necessary personnel, including a director, pursuant to the state Merit System, provided such persons are employed by the board on a full-time basis exceeding 32 hours per calendar week, and provide for necessary offices, supplies, and equipment to fulfill the requirements of this chapter.

(7) To delegate its power and duties by resolution to a named designee.

(8) To enter into contracts and expend funds of the board to fulfill the requirements of this chapter.

(9) To borrow money.

(10) To work with the Attorney General and other law enforcement agencies to prohibit and punish any violation of this chapter.

(11) To establish volunteer procedures for those persons or businesses that are exempt from this chapter.

(12) To engage in dialogue and to enter into reciprocal licensing agreements with governmental entities in other states that supervise and regulate the provision of private contract security services in order to ensure that security officers and armed security officers licensed by the State of Alabama have full reciprocity to operate in other states.

(13) Upon the declaration of the Governor of a state of emergency, to authorize the operation of out-of-state contract security companies and staff within the state for the duration of the state of emergency, and up to a maximum of 30 days after the expiration of the state of emergency. To be eligible to operate within the state pursuant to this subdivision, the out-of-state contract security company shall satisfy all of the following requirements:

a. Be licensed in another state in which the qualifications, insurance, training, and other requirements for licensure are substantially similar to those required by this chapter, as determined by the board.

b. Provide notice to the board of an intention to operate in the state and submit to the board any information requested by the board.

(14) To inspect the business premises of any licensee during normal business hours.

The inspection of a licensed contract security company shall be limited to an inspection of training records. The inspection of an unlicensed contract security company shall be limited to licensure compliance.

(b) All powers granted in this chapter and any other powers granted to the board are public and governmental functions, exercised for a public purpose, and matters of public necessity.



Section 34-27C-4 - License application; renewal; fee.

(a) Commencing on May 21, 2009, any security guard, armed security guard, or contract security company providing private security services in this state shall apply to the board for a license. Any security guard, armed security guard, or contract security company providing security services in this state before May 21, 2009, may continue to engage in business operations pending a final determination by the board, provided such security guard, armed security guard, or contract security company files an application for license. This chapter shall not abrogate the terms of a contract existing on May 21, 2009.

(b) An application for licensure shall include all of the following information:

(1) The full name, home address, post office box, and actual street address of the business of the applicant.

(2) The name under which the applicant intends to do business.

(3) The full name and address of any partners in the business, principal officers, directors, and business manager, if applicable.

(4) The names of at least three unrelated and disinterested persons to be used as references for board inquiries regarding the character, standing, and reputation of the applicant.

(5) Such other information, evidence, statements, or documents as may be required by the board.

(c)(1) A contract security company applying for a license shall include proof that the business entity has at least one person in its employ serving as a qualifying agent who is licensed by the board as a security guard that, in addition to meeting the requirements of subsection (d), possesses three years of experience as a manager, supervisor, or administrator with a contract security company or possesses three years of supervisory experience with any federal, military, state, county, or municipal law enforcement agency.

(2) No person may serve as the qualifying agent for more than one contract security company without prior written approval of the board.

(3) A contract security company shall notify the board within 10 working days if the qualifying agent for the company ceases to perform his or her duties as qualifying agent and shall obtain a substitute qualifying agent within 30 days after the original qualifying agent ceases to serve. The board may grant an extension to the company for good cause, for not more than three months.

(d) Every applicant for licensure shall provide the following to the board:

(1) Proof that the applicant is 21 years of age or older, or 18 years of age if the person is not allowed to carry any type of firearm in the course of his or her employment with the contract security company.

(2) Proof that the applicant is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(3) A statement of the applicant, made under oath, declaring all of the following:

a. That he or she has never been convicted in any jurisdiction of the United States of any felony or crime involving moral turpitude for which a full pardon has not been granted.

b. That he or she has never been declared, by any court of competent jurisdiction, incompetent by reason of mental defect or disease, and competency has not been restored.

c. That he or she is not suffering from habitual drunkenness or from narcotics addiction or dependence. The board may require certified results of medical tests for drug or alcohol use.

(e) In addition to the requirements of subsection (d), an applicant for certification or renewal shall submit to the board a form, sworn to by the applicant, containing the name, date of birth, and Social Security number for completion of a criminal history background check. The applicant shall submit two complete sets of fingerprints to the board. The board shall submit the fingerprints to the Alabama Bureau of Investigation (ABI) for a state criminal history record check. The fingerprints shall be forwarded by the ABI to the Federal Bureau of Investigation (FBI) for a national criminal history record check. Costs associated with conducting a criminal history background check shall be borne by the applicant. The board shall keep information received pursuant to this section confidential, except that such information received and relied upon in denying the issuance of a certificate of qualification for a license to a security officer in this state may be disclosed if necessary to support the denial.

(f) Applications for licensure shall be filed with the board on a form developed by the board. The board shall prescribe the procedures and methods of submission, consideration, and disposition of applications. An applicant corporation incorporated under the laws of this state or any other state shall be required to qualify with a certificate of authority issued by the Secretary of State and shall designate an agent for service of process. The applicant shall be issued a license or denied a license in writing within a reasonable period after receipt by the board of all required information.

(g)(l) Each contract security company requesting or renewing a license shall pay a security license fee upon application to be determined by the board that does not exceed three hundred fifty dollars ($350) and may not be increased more than fifty dollars ($50) per licensing period. A license shall expire on September 30 and an application for renewal shall be submitted to the board before October 1. A renewal application may not be accepted by the board after October 31. The board may impose a reasonable late fee on renewals not filed by October 1. The board shall promptly notify an applicant if the board refuses to issue or renew a license. An applicant or licensee may appeal any decision of the board and may request a hearing, in accordance with the Administrative Procedure Act, on the decision of the board to refuse to issue or renew a license. A licensee may continue to engage in the security business while his or her renewal application is pending.

(2) Each security officer or armed security officer requesting or renewing a license shall pay a nonrefundable security license fee to the board upon application to be determined by the board that does not exceed one hundred dollars ($100) and may not be increased more than twenty-five dollars ($25) per licensing period. The license issued to a security officer or armed security officer shall expire two years from the date of issuance. If the board refuses to issue or renew a license, the applicant or licensee shall be promptly notified. The applicant or licensee may appeal any decision of the board and may request a hearing, in accordance with the Administrative Procedure Act, on the refusal of the board to issue or renew a license. A licensee may continue to serve as a security officer or armed security officer while his or her renewal application is pending. The board may impose a reasonable late fee on renewals not filed before the date of expiration of the license.

(h) No license issued pursuant to this chapter shall be assigned or transferred by operation of law or in any other manner. A new license for an assignee or transferee of a business shall be applied for using the same procedures and requirements as set forth in this chapter for an initial license applicant. The security operation of a security company may continue until the final disposition of the pending license application.

(i) The current license certificate or duplicate copy of the certificate shall be posted and displayed at all times at all business offices of the licensee within the state.

(j) The board shall be notified within 30 days of any changes in officers, directors, or management of a licensee or any changes that may reasonably affect the right of a licensee to hold a license under this chapter.



Section 34-27C-5 - Suspension or revocation of license.

(a) A license may be revoked or suspended by the board for any violation of this chapter.

(b) In the event of revocation or suspension of a license, a licensee shall be notified of the action of the board. The licensee may request a hearing and appeal the decision of the board in accordance with the Administrative Procedure Act. The licensee shall cease to provide security services to clients immediately upon receipt of a final notice from the board of revocation or suspension of its license.

(c) The board may grant a stay or postponement of a revocation or suspension under certain circumstances and with certain conditions attached, upon a majority vote of the board.



Section 34-27C-6 - Insurance requirements.

(a) Contract security company licensees shall file certificates of insurance with the board certifying coverage. The minimum amount of coverage shall be two million dollars ($2,000,000) for bodily or personal injury and two hundred thousand dollars ($200,000) for property damage. There shall be included endorsements for general liability, personal injury, and workers' compensation.

(b) An insurance policy may not be modified or cancelled without 30 days' prior notice to the board. The insurance company shall be licensed in this state, or in the state in which the insurance is purchased, with the name of a designated agent for service filed in the office of the Secretary of State.



Section 34-27C-7 - Certification.

(a) Within 30 days after initial employment, a security officer or armed security officer shall apply to the board for a license. On or after May 21, 2009, all security officers or armed security officers not exempted under Section 34-27C-17, shall apply to the board for a license in accordance with this chapter. A license card issued by the board shall be carried by each security officer and armed security officer while performing his or her duties. A temporary card may be issued by the board pending the completion of training. Licensure shall be renewed every two years on the date which original certification was granted.

(b) Each applicant for licensure or renewal of licensure shall submit to the board, within 30 days after initial employment or 30 days before licensure expiration, the appropriate form as developed by the board, a fee of twenty-five dollars ($25), and proof of completion of a certified training program or refresher course.

(c) Licensure shall be denied or may be revoked if a security officer or armed security officer does not meet the standards of a security officer or armed security officer established by the board pursuant to this chapter. In the event of denial or revocation of a license by the board, the applicant may appeal the action of the board. Upon receipt of a notice of appeal from the applicant, the board shall set a hearing date and promptly notify the applicant of the hearing date. The hearing shall be held in accordance with the Administrative Procedure Act.

(d) A contract security company shall notify the board within 10 days after discovering any adverse information pertaining to the eligibility of an individual to be licensed as a security officer or armed security officer.

(e) The board may issue a license to a security officer who has been licensed as a security officer in another state if the board determines that the applicant is currently a resident of this state and the qualifying and training requirements of the issuing state are equivalent to those required by this chapter.

(f) A security officer or armed security officer who works as such for six months or less per year may pay a one time fee for special licensure by the board. Any security officer or armed security officer who works as such for more than six months in a year shall be subject to all fees and requirements of this chapter. The one time fee may not exceed one hundred dollars ($100).



Section 34-27C-8 - Training requirements.

(a) A person seeking certification as a security officer or an armed security officer shall have completed at least eight hours of board approved classroom training with a certified trainer. This training shall include, but may not be limited to, fire prevention, legal information relevant to providing security services, detention procedures, methods of handling crisis situations, methods of crowd control, and the use of equipment needed in providing security services. Training shall be completed as follows:

(1) Security officers and armed security officers employed as such on or before May 21, 2009, shall have until January 1, 2010, to complete the first four hours of training. The second four hours of training shall be completed by July 1, 2011.

(2) Persons hired as security officers or armed security officers after May 21, 2009, shall complete the first four hours of training within 30 days after their initial employment, and the second four hours of training shall be completed within six months after their initial employment.

(b) After initial certification in accordance with this chapter, security officers and armed security officers shall complete eight hours of board approved refresher training before submitting an application for certification renewal.

(c) In addition to the requirements of subsections (a) and (b), a person seeking certification as an armed security officer shall initially complete four hours of board approved firearms safety training and annually complete two hours of board approved firearms refresher training.

(d) The following persons are exempt from the basic training requirements of subsections (a), (b), and (c), except to the extent set forth below:

(1) Any security officer or armed security officer who, within three years before applying for certification, completed basic security training through a military, government, or security training institute that meets or exceeds the training required by this chapter. The board shall examine proof of training before declaring an applicant exempt. An initial exemption granted pursuant to this subdivision does not exempt an applicant from annual training requirements.

(2) Any security officer or armed security officer employed by a contract security company that has a training curriculum and standards that the board determines, upon presentation of proof of training, meet or exceed those required by this chapter.

(3) Any person who is employed as a sworn peace officer or who is a retired sworn peace officer.

(4) Any person who has a minimum of five years of continuous experience as a security officer or armed security officer is not subject to the eight hours of classroom training required in subsection (a). Notwithstanding the foregoing, such individual shall be required to complete annual training pursuant to subsections (b) and (c).

(e) The minimum training standards provided in this section are in addition to any qualifications required by an employing contract security company.



Section 34-27C-9 - Certified trainers.

Any person conducting training of security officers shall be licensed as a certified trainer by the board. Any person seeking licensure as a certified trainer shall pay all fees required by the board and meet all of the following qualifications:

(1) Be 21 years of age or older.

(2) Have a minimum of two years of supervisory experience with a contract security company, a proprietary company, or in federal, state, county, or municipal law enforcement.

(3) Have a minimum of one year of experience in teaching security-related courses or have attended a board approved two-week instructor's course.

(4) Submit proof of compliance with all instruction and training requirements established by the board.



Section 34-27C-10 - Payment of fees, etc.; deposit.

(a) A contract security company, at the request of a security officer in its employ, may withhold from the wages of the security officer those amounts necessary to pay for the certification fees, uniforms, or other required equipment of the security officer.

(b) A reasonable deposit may be required of a security officer by an employer to ensure the return of uniforms and equipment. The total amount of deposit required under this section may not exceed the actual cost of uniforms and equipment provided to the security officer.



Section 34-27C-11 - Pistol permit.

An armed security officer shall apply for and have his or her pistol permit issued by the sheriff of the county of his or her residence. It is a violation of this chapter for any security officer to carry a firearm in the performance of his or her duties without holding a valid certification card for an armed security officer issued by the board.



Section 34-27C-12 - Prohibited activities.

(a) It is unlawful for any person or entity to do any of the following:

(1) Issue a shield or badge not in conformance with this chapter. Except for sworn peace officers, no person or entity shall wear or display any badge, insignia, device, shield, patch, or pattern containing words which would indicate that he or she is a sworn peace officer. The words "security officer," or a similar term, shall be displayed on any badge, insignia, device, shield, patch, or pattern worn by a security officer or armed security officer. Except for the vehicle of a sworn peace officer, no vehicle used by a security officer or an armed security officer shall have any equipment or markings denoting a law enforcement vehicle.

(2) Publish, advertise, use printed letterhead or circulars, or give statements, or use words or phrases which in any way suggest or imply that the security guard, armed security guard, or contract security company is a law enforcement organization or sworn peace officer, or an official of the state or federal government.

(3) Designate an individual meeting the definition of a security officer or armed security officer as anything other than a security officer or armed security officer.

(4) Knowingly quote false statements or omit any document or information required to be filed with the board.

(5) Falsely represent a person to be a holder of a license or a certification card.

(6) Engage in criminal conduct that would prohibit licensing or certification.

(b) In addition to subsection (a), it shall be unlawful for a security officer or armed security officer to do any of the following:

(1) Fail to comply with this chapter and the published rules of the board.

(2) Divulge to anyone other than his or her employer, unless required by law, any information that would jeopardize the property for which he or she is providing security.

(3) Fail to return his or her certification card to the board, if required.

(4) Possess a certification card issued to any other person.

(5) Use a badge or shield not in conformance with this chapter.



Section 34-27C-13 - Violations.

A violation of this chapter shall be punishable by a fine of not less than seventy-five dollars ($75) nor more than two thousand dollars ($2,000) per violation and may result in the revocation or suspension of the license or certification, or both, of the violator.



Section 34-27C-14 - Appeals.

Any person or entity aggrieved by any final action of the board may appeal to the Circuit Court of Montgomery County.



Section 34-27C-15 - Security Certification Fund.

There is created in the State Treasury, with funds expended by the board to defray the expenses of administering this chapter, a special revenue trust fund designated as the Security Certification Fund. All receipts collected by the board under this chapter shall be deposited in the fund and shall only be used to implement this chapter. Receipts deposited into the fund shall be disbursed only by warrants of the state Comptroller drawn upon the State Treasury on itemized vouchers approved by the board. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations act, other appropriations acts, or this chapter. At the end of any fiscal year following May 21, 2009, any unencumbered and unexpended balance in the fund shall not revert to the General Fund of the State Treasury under Section 41-4-93, but shall carry over to the next fiscal year.



Section 34-27C-16 - Contract security license for nonresident.

To the extent that other states which provide for licensing and certification of any security guard, armed security guard, or contract security company provide for similar action for citizens of this state, the board may grant a contract security license to a nonresident who holds a valid contract security license of the same type from another state upon satisfactory proof furnished to the board that the standards of licensure and certification in such other state are at least substantially equivalent to those prevailing in this state.



Section 34-27C-17 - Exemptions.

The following persons and entities, including affiliated entities under common control, are exempt from this chapter:

(1) Any person or entity which uses the employees of the person or entity for security services.

(2) Any employee who provides security services only for his or her employer and not for any third party.

(3) A sworn peace officer who only provides security services within the scope of his or her employment with a public entity and who does not contract for or otherwise provide in any manner private contract security services.



Section 34-27C-18 - Relation to other provisions.

(a) Commencing on May 21, 2009, no governmental subdivision of this state shall enact any legislation, code, or ordinance, or promulgate any rule relating to the licensing, training, or regulation of contract security companies or individuals functioning as security guards, other than for the imposition of a bona fide business tax or occupational tax, or both.

(b) Commencing on May 21, 2009, any provision of any legislative code, ordinance, or rule promulgated by any local governmental subdivision of this state, relating to licensing, training, or regulation of contract security companies or security guards, shall be superseded by this chapter.






Chapter 28A - SPEECH PATHOLOGISTS AND AUDIOLOGISTS.

Article 1 - General Provisions.

Section 34-28A-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed by this section:

(1) ASSOCIATION. The Speech and Hearing Association of Alabama.

(2) AUDIOLOGIST. An individual who practices audiology and who presents himself or herself to the public by any title or description of services incorporating the words audiologist, hearing clinician, hearing therapist, or any similar title or description of service.

(3) AUDIOLOGY. The application of principles, methods, and procedures or measurement, testing, evaluation, prediction, consultation, counseling, instruction, habilitation, or rehabilitation related to hearing and disorders of hearing for the purpose of evaluating, identifying, preventing, ameliorating, or modifying such disorders and conditions in individuals or groups of individuals, or both, and may include, but is not limited to, consultation regarding noise control and hearing conservation, as well as evaluation of noise environments and calibration of measuring equipment used for such purposes. For the purpose of this subdivision the words "habilitation" and "rehabilitation" include, but are not limited to, hearing aid evaluation and application, preparation of ear impressions, auditory training, and speech reading.

(4) BOARD. The Alabama Board of Examiners for Speech-Language Pathology and Audiology established under Section 34-28A-40.

(5) PERSON. Any individual, organization, or corporate body. Only an individual may be licensed under this chapter.

(6) SPEECH-LANGUAGE PATHOLOGIST. Any person who examines, evaluates, remediates, uses preventive measures, or counsels persons suffering or suspected of suffering from disorders or conditions affecting speech or language. A person is deemed to be a speech-language pathologist when he or she practices speech pathology and/or if he or she offers those services to the public under any title incorporating the words "speech pathology," "speech pathologist," "speech-language pathology," "speech-language pathologist," "speech correction," "speech correctionist," "speech therapy," "speech therapist," "speech clinic," "speech clinician," "voice therapist," "language therapist," "aphasia therapist," "communication disorders specialist," "communication therapist," or any similar title or description of service.

(7) SPEECH PATHOLOGY or SPEECH-LANGUAGE PATHOLOGY. The application of principles, methods, and procedures for the measurement, testing, evaluation, prediction, counseling, instruction, habilitation, or rehabilitation related to the development and disorders of speech, voice, or language for the purpose of evaluating, preventing, ameliorating, or modifying such disorders and conditions in individuals or groups of individuals, or both.

(8) SPEECH-LANGUAGE PATHOLOGY ASSISTANT and AUDIOLOGY ASSISTANT. Those persons meeting the minimum qualifications that may be established by the Board of Examiners for Speech-Language Pathology and Audiology and who work directly under the supervision of a speech-language pathologist or audiologist, respectively. The qualifications for registration as an assistant shall be less than those prescribed for a speech-language pathologist or audiologist.



Section 34-28A-2 - Declaration of policy and legislative intent.

It is declared that the practice of speech-language pathology and audiology is a privilege which is granted to qualified persons by legislative authority in the interest of public health, safety, and welfare, and, in enacting this law, it is the intent of the Legislature to require educational training and licensure of any person who engages in the practice of speech-language pathology or audiology, or both, to encourage better educational training programs, to prohibit the unauthorized and unqualified practice of speech-language pathology or audiology, or both, and the unprofessional conduct of persons licensed to practice speech-language pathology and audiology and to provide for enforcement of this chapter and penalties for its violation. To help insure the availability of the highest possible quality speech-language pathology or audiology services, or both, to the communicatively handicapped people of the state, it is necessary to provide regulatory authority over persons offering speech-language pathology and audiology services to the public.



Section 34-28A-3 - Persons and practices exempt from chapter.

Nothing in this chapter shall be construed as preventing or restricting any of the following:

(1) Physicians or surgeons or persons under their supervision from engaging in the examining, testing, and diagnosing of speech and audio defects in this state.

(2) A hearing instrument fitter and seller (dealer) from engaging in the practice of fitting, testing, and selling hearing instruments in this state. Chapter 14 of this title shall not be repealed or affected in any way.

(3) Any person licensed in this state by any other law from engaging in the profession or occupation for which he or she is licensed.

(4) The activities and services of a person who holds a valid and current credential as a speech or hearing specialist, or both, issued by the Department of Education of this state or a person who is employed as a speech-language pathologist or audiologist by the government of the United States, if the person performs speech-language pathology and audiology services solely within the confines or under the jurisdiction of the organization by which he or she is employed. The person may, without obtaining a license under this chapter, consult with or disseminate his or her research findings and other scientific information to speech-language pathologists or audiologists, or both, outside the jurisdiction of the organization by which he or she is employed. The person may also offer lectures to the public for a fee, monetary or other, without being licensed under this chapter. These persons may additionally elect to be subject to and licensed under the provisions of this chapter.

(5) The activities and services of persons pursuing a course of study or training, or both, in speech-language pathology or audiology, or both, at a college or university, if those activities and services constitute a part of a supervised course of study or training, or both, at that institution of higher learning and the person is designated as an intern, trainee, or by other title clearly indicating the training status appropriate to his or her level of training.

(6) The performance of speech-language pathology or audiology services, or both, in this state by any person not a resident of this state who is not licensed under this chapter, if the services are performed for no more than seven days in any calendar year and in cooperation with a speech-language pathologist or audiologist licensed under this chapter and if the person meets the qualifications and requirements for application for licensure described herein. However, a person not a resident of this state who is not licensed under this chapter but who is licensed under the law of another state which has established licensure requirements at least equivalent to those established by Section 34-28A-21 or who is the holder of the American Speech and Hearing Association (ASHA) certificate of clinical competence in speech-language pathology or audiology or its equivalent may offer speech-language pathology or audiology services in this state for no more than 30 days in any calendar year, if the services are performed in cooperation with a speech-language pathologist or audiologist licensed under this chapter.



Section 34-28A-4 - Prohibited acts; penalty for violations of provisions of chapter; enforcement of chapter; assistance of board by Attorney General; disposition of fines collected for violations of chapter.

(a) Any person who practices or offers to practice the profession of speech-language pathology or audiology without being licensed or exempted in accordance with this chapter, or any person who uses in connection with his or her name or otherwise assumes, uses, or advertises any title or description tending to convey the impression that he or she is a speech-language pathologist or audiologist without being licensed or exempted in accordance with this chapter, or any person who presents or attempts to use as his or her own the license of another, or any person who gives any false or forged evidence of any kind to the board or any member thereof in obtaining a license, or any person who attempts to use an expired or revoked license or any person, firm, partnership, or corporation, or any person who violates any of the provisions of this chapter, shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each offense.

(b) The board, or the person or persons as may be designated by the board to act in its stead, may prefer charges for any of the violations of this chapter in any county in this state in which the violations may have occurred. All duly constituted officers of the law of this state or any political subdivision thereof shall enforce this chapter and prosecute any persons, firms, partnerships, or corporations violating the same.

(c) The Attorney General of the state and his or her assistants shall act as legal advisers of the board and render legal assistance as may be necessary in carrying out this chapter.

(d) All fines collected for the violation of any provisions of this chapter shall be paid over to the secretary of the board to be delivered by him or her to the State Treasury and placed in the Speech-Language Pathology and Audiology Fund in the same manner as funds received for the issuance of licenses.



Section 34-28A-5 - Proceedings to enjoin or restrain violations of chapter.

The board, the Attorney General, or the local district attorney may apply to the circuit court in the county in which a violation of this chapter is alleged to have occurred for an order enjoining or restraining the commission or continuance of the acts complained of. Thereupon, the court has jurisdiction over the proceedings and may grant any temporary or permanent injunction or restraining order, without bond, as it deems just and proper. The remedy provided by this section is in addition to and independent of any other remedies available for the enforcement of this chapter.



Section 34-28A-6 - Construction of chapter.

(a) This chapter shall not be construed to repeal Chapter 14 of this title.

(b) This chapter shall in no way be construed to restrain trade nor to restrict any entrepreneur or the free enterprise system.






Article 2 - Licenses.

Section 34-28A-20 - Required; licenses to be granted to qualified applicants.

(a) Under no circumstances shall any person practice or represent himself or herself as a speech-language pathologist or audiologist in this state unless he or she is licensed in accordance with this chapter.

(b) Licensure shall be granted either in speech-language pathology or audiology if the applicant meets the respective qualifications.



Section 34-28A-21 - Qualifications of applicants for licenses.

(a) To be eligible for licensure by the board as a speech-language pathologist or audiologist a person shall meet each of the following qualifications and requirements:

(1) Be of good moral character.

(2) Make application to the board on a form prescribed by the board.

(3) Pay to the board the appropriate application fee.

(4) Pass an examination in speech-language pathology or audiology approved by the board.

(5) Be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(b) Applicants for the speech-language pathology license shall submit the following:

(1) Evidence of possession of at least a master's degree in speech-language pathology from an institution approved by the board.

(2) Evidence of the successful completion of supervised clinic practicum experiences from an educational institution, or its cooperating programs, that is approved by the board.

(3) Evidence of the successful completion of postgraduate professional experience approved by the board as delineated in the rules of the board.

(c) Applicants for the audiology license whose master's degree was earned and conferred prior to January 1, 2007, shall submit the following:

(1) Evidence of possession of at least a master's degree in audiology from an education institution approved by the board.

(2) Evidence of the successful completion of supervised clinic practicum experiences from an educational institution, or its cooperating programs, that is approved by the board.

(3) Evidence of the successful completion of postgraduate professional experience approved by the board as delineated in the rules and regulations of the board.

(d) Applicants for the audiology license whose degree was earned and conferred after January 1, 2007, shall submit the following:

(1) Evidence of possession of a doctoral degree in audiology from an education institution approved by the board.

(2) Evidence of the successful completion of supervised clinic practicum experiences from an educational institution, or its cooperating programs, that is approved by the board as delineated in the rules of the board.

(e) Nothing in this section shall prevent the continued licensure of an audiologist that received licensure before January 1, 2007.



Section 34-28A-22 - Applications for examination; application fee; applications for reexamination; performance of speech-language pathology and audiology services prior to action by board on application.

(a) A person eligible for licensure under Section 34-28A-21 and desirous of licensure shall make application for examination to the board at least 30 days prior to the date of examination, upon a form and in a manner as the board prescribes, and shall mail or deliver the application to a permanent address set and made known to the general public by publication by the board.

(b) Any application shall be accompanied by the non-refundable fee prescribed in Section 34-28A-27.

(c) A person who fails an examination may make application for reexamination if he or she again meets the requirements of subsections (a) and (b).

(d) A person certified by the American Speech and Hearing Association (ASHA) or licensed under the law of another state, a territory of the United States, or the District of Columbia as a speech-language pathologist or audiologist who has applied for licensure under this section may perform speech-language pathology and audiology services in this state during the interim period of time prior to board action on that application.



Section 34-28A-23 - Examination of applicants for licenses.

(a) Applicants for licensure shall be examined at a time and place and under such supervision as the board may determine.

(b) The board may examine in whatever theoretical or applied fields of speech-language pathology and audiology it considers appropriate to the area of specialization and may examine with regard to the professional skills and judgment of a person in the utilization of speech-language pathology and audiology techniques and methods.



Section 34-28A-24 - Waiver of examination and granting of licenses.

The board shall waive the examination and grant licensure to any person currently certified as clinically competent by ASHA in the area for which the person is applying for licensure upon payment of the licensing fee, provided ASHA requirements meet or exceed those of the State of Alabama, as determined by the board.



Section 34-28A-25 - Issuance and renewal of licenses; continuing education; inactive status.

(a) The board shall issue a license certificate to each person whom it licenses as a speech-language pathologist or audiologist, or both. The certificate shall show the full name of the licensee and shall bear a serial number. The certificate shall be signed by the chair and secretary of the board under the seal of the board.

(b) The board shall adopt a program of continuing education not later than October 1, 1991, and, after that date, proof of compliance with the minimum requirements of the continuing education program shall be required as a condition of license renewal.

(c) Licenses shall expire on December 31 following their issuance or renewal and are invalid thereafter unless renewed. The board shall notify every person licensed under this chapter of the date of expiration and the amount of the renewal fee. This notice shall be mailed to his or her last known address at least one month before the expiration of the license. Every person licensed under this chapter shall, on or before January 1 of each year, pay a fee for renewal of license to the board. The board may, in the event payment exceeds a period of grace of 30 days, renew a license upon payment of the renewal fee plus a late renewal payment penalty. Failure on the part of any licensed person to pay his or her renewal fee before January 1 does not deprive him or her of his or her right to renew his or her license, but the fee to be paid for renewal after January 31 shall be increased by twenty dollars ($20) for each month or fraction thereof that the payment is delayed, up to a maximum of twice the current renewal fee.

(d) A person who fails to renew his or her license within a period of two years after the date of expiration may not renew the license, and the license may not be restored, reissued, or reinstated thereafter, but the person may apply for and obtain a new license if he or she meets the requirements of this chapter.

(e) A licensee who wishes to place his or her license on an inactive status may do so by application to the board and by payment of a fee of one half of the renewal fee. An inactive licensee shall not accrue any penalty for late payment of the renewal fee that reactivates his or her license. The license may be held inactive for a maximum period of two years.



Section 34-28A-26 - Suspension or revocation of licenses or issuance of reprimands to licensees; appeals; restoration of licenses revoked, reduction of suspensions, etc.

(a) The license of any licensee under this chapter may be suspended or revoked, or a reprimand may be issued by the board, upon a finding of the board that the licensee has committed any of, but not limited to, the following acts:

(1) Has been convicted of a felony in any court of the United States, if the acts for which the person is convicted are found by the board to have a direct bearing on whether the individual should be entrusted to serve the public as a speech-language pathologist or audiologist.

(2) Has been guilty of fraud or deceit in connection with his or her services rendered as a speech-language pathologist or audiologist.

(3) Has aided or abetted a person, not a licensed speech-language pathologist or audiologist, in illegally representing himself or herself as a speech-language pathologist or audiologist within this state.

(4) Has been guilty of unprofessional conduct as defined by the rules established by the board or has violated the code of ethics made and published by the board.

(5) Has used fraud or deception in applying for a license or in passing an examination provided for in this chapter.

(6) Has been grossly negligent in the practice of his or her profession.

(7) Has willfully violated any of the provisions of this chapter or any regulations adopted hereunder.

(b) No license shall be suspended or revoked or reprimand issued until after a hearing before the board. A notice of at least 30 days shall be served, either personally or by registered or certified mail, with the returned receipt signed by the addressee, to the licensee charged, stating the time and place of the hearing and setting forth the ground or grounds constituting the charges against the licensee. The licensee shall be entitled to be heard in his or her defense, either in person or by counsel, and may produce testimony and may testify in his or her own behalf. A record of the hearing shall be taken and preserved by the secretary of the board. The hearing may be adjourned from time to time. If, after due receipt of notice of a hearing, the licensee shall be unable to appear for good cause shown, then a continuance shall be granted by the board. The time allowed shall be at the discretion of the board, but in no instance shall it be less than two weeks from the originally scheduled date of the hearing. If the inability of the licensee to appear is due to circumstances beyond his or her control, then, at the discretion of the board, a mutually agreed upon date may be set for the hearing. If a licensee repeatedly fails or refuses to appear, the board may proceed to hear and determine charges in his or her absence. If a licensee pleads guilty or if, upon hearing the charges, five members of the board find them to be true, the board shall enter an order suspending or revoking the license or reprimanding the licensee, as the case may be. The board shall record its findings and order in writing.

(c) Any person who feels aggrieved by reason of the suspension or revocation of his or her license or of the reprimand or of the rejection of his or her application by the board may appeal to the board for a review of the case. If the board does not reverse itself at a hearing, then the aggrieved person may file a civil action within 30 days after receiving notice of the action of the board or of the order of the board in the Circuit Court of Montgomery County, Alabama, or in the circuit court of the county of his or her residence to annul or vacate the action or the order of the board. The action shall be filed against the board as defendant, and service of process shall be upon either the chair or secretary of the board. The action shall be tried by the court and shall be a trial de novo, but the burden of proof shall be upon the plaintiff assailing the order of the board. The judgment of the circuit court may be appealed to the Supreme Court of Alabama in the same manner as other civil cases.

(d) Upon a vote of five of its members, the board may restore a license which has been revoked, reduce the period of a suspension, or withdraw a reprimand.



Section 34-28A-27 - Fees.

(a) The board shall publish, in a manner the board deems appropriate, fees for all of the following purposes:

(1) Application for examination.

(2) Initial licensing.

(3) Renewal of licensure.

(4) Late payment for renewal (monthly penalty).

(5) Registration of speech-language pathology assistants and audiology assistants.

(6) Late payment fees.

(b) A qualified applicant for licensing who has successfully passed the examination prescribed by the board and has paid the application, examination, and, if necessary, the reexamination fees, shall be licensed by the board as a speech-language pathologist or audiologist, or both. The application fee, examination fee, reexamination fee, licensing fee, late payment fees, and the annual renewal fee shall be in an amount fixed by the board. Fees may not be refunded to applicants or licensees under any circumstances.

(c) A qualified applicant for registration as a speech-language pathology assistant or audiology assistant who has paid the registration fee prescribed by the board shall be registered by the board as a speech-language pathology assistant or audiology assistant. The registration fee and the annual renewal fee shall be in an amount that is one half of the registration fee and annual renewal fee required of speech pathologists and audiologists respectively. Fees may not be refunded to applicants or registrants under any circumstances.

(d) The fee for issuance of a license issued to replace one that is lost, destroyed, mutilated, or revoked shall be fifteen dollars ($15), and the fee shall accompany the application for a replacement license.






Article 3 - Board of Examiners.

Section 34-28A-40 - Creation; composition; qualifications, appointment, and terms of office of members; meetings; quorum; vacancies; removal of members.

(a) There is established as an independent agency of the executive branch of the government of the State of Alabama, the Alabama Board of Examiners for Speech-Language Pathology and Audiology.

(b) The board shall be comprised of seven members, who shall be appointed by the Governor from names submitted to the Governor by the association. Not more than one board member from any United States Congressional District shall be appointed to serve at the same time. Those persons nominated or appointed to serve on the board shall have been engaged in rendering services to the public, or teaching, or research, or any combination of service to the public, teaching, or research, in speech-language pathology or audiology, or both for at least five years immediately preceding their appointment, and shall be citizens of this state. At least three board members shall be speech-language pathologists, at least three shall be audiologists, and one shall be a member of the consuming public or an allied professional. The six professional speech-language pathologist and audiologist board members shall at all times be holders of active and valid licenses for the practice of speech-language pathology and audiology in this state, except for the six members first appointed, who shall fulfill the requirements set forth in the appropriate provisions of Section 34-28A-21. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(c) The Governor shall appoint two board members for a term of one year, two for a term of two years, two for a term of three years, and one for a term of four years. Appointments made thereafter shall be for three-year terms, with no person being eligible to serve more than two full consecutive terms. Terms shall begin on October 1, except for the first appointee member, who shall serve through September 30 of the year in which he or she is appointed before commencing the terms provided by this subsection.

(d) The board shall meet during the month of October each year for the purposes of annual reorganization to select a chair and an executive secretary and to compile an annual report of business conducted during the previous year. Copies of the annual report shall be submitted to the Governor or his or her duly named representative and filed in the offices of the members of the board. Additionally, a report of the actions of the board shall be presented during the program of an annual meeting of the Speech and Hearing Association of Alabama. At least one additional meeting shall be held before the end of each year. Further meetings shall be convened at the call of the chair or any two board members. All meetings shall be open to the public; except, that the board may hold closed sessions to prepare, approve, grade, or administer examinations or, upon a request of an applicant who has failed an examination, to prepare a response indicating the reason for failure.

(e) Four members of the board shall constitute a quorum to do business.

(f) When a vacancy on the board occurs, the Speech and Hearing Association of Alabama shall recommend not less than three persons to fill each vacancy, and the Governor shall make his or her appointment from the persons so nominated.

(g) The Governor may remove from office any member of the board for neglect of any duty required by this chapter, for incompetency, or for unprofessional conduct.



Section 34-28A-41 - Compensation of board members.

Members of the board shall receive no compensation for their services, but may be reimbursed for necessary expenses pursuant to state regulations from funds derived from fees collected under this chapter or from other available revenue sources.



Section 34-28A-42 - Powers and duties of board generally; administrative fines.

(a) The board shall administer, coordinate, and enforce the provisions of this chapter, evaluate the qualifications and supervise the examinations of applicants for licensure under this chapter and shall, at its discretion, investigate allegations of practices violating the provisions of this chapter.

(b) The board shall adopt rules and regulations relating to professional conduct commensurate with the policy of this chapter, including, but not limited to, regulations which establish ethical standards of practice, and for other purposes, and may amend or repeal the same in accordance with the administrative procedures of this state. Following their adoption, the rules and regulations shall govern and control the professional conduct of every person who holds a license to practice speech-language pathology and audiology in this state.

(c) The board shall, by appropriate rules and regulations, make provisions for the continuing professional education of persons subject to this chapter, not later than October 1, 1991.

(d) Upon the request of any person, the board shall furnish a list of persons licensed under this chapter.

(e) The board shall promulgate rules and regulations necessary to provide for registration and supervision of applicants for licensure while the applicant is meeting the professional experience requirement enumerated in subdivision (4) of Section 34-28A-21.

(f) The conferral or enumeration of specific powers elsewhere in this chapter shall not be construed as a limitation of the general functions conferred by this section.

(g) The board is hereby authorized to discipline its licensees by the adoption and collection of administrative fines, not to exceed one thousand dollars ($1,000) per violation, and is further authorized to institute any legal proceedings necessary to effect compliance with this chapter.



Section 34-28A-43 - Adoption of bylaws and rules; seal; powers of board as to witnesses; institution of proceedings to enjoin or restrain violations of chapter and liability of board members therefor.

(a) The board may adopt all bylaws and rules, not inconsistent with the constitution and laws of this state, reasonably necessary for the proper performance of its duties and the regulations of the proceedings before it.

(b) The board shall adopt and have an official seal.

(c) In carrying into effect this chapter, the board may, under the hand of its chair and the seal of the board, subpoena witnesses and compel their attendance and may also require them to produce books, papers, maps, or documents. Any member of the board may administer oaths of affirmation to witnesses appearing before the board. Witnesses officially called by the board shall receive the same compensation and shall be reimbursed for expenses in the same amount as the members of the board pursuant to Section 34-28A-41. If any person refuses to appear as a witness before the board, to testify, or to produce any books, papers, or documents, the board may present its petition to the Montgomery County Circuit Court, setting forth the facts, and thereupon the court shall, in a proper case, issue a subpoena to the person, requiring his or her attendance before the circuit court and there to testify or to produce those books, papers, and documents as may be deemed necessary and pertinent by the board. Any person failing or refusing to obey the subpoena or order of the circuit court may be proceeded against in the same manners as for refusal to obey any other subpoena or order of the court.

(d) The board is empowered to apply for relief by injunction, without bond, to restrain any person, partnership, or corporation from the commission of any act which is prohibited by this chapter. Application for an injunction may be made to the Circuit Court of Montgomery County, Alabama, or the circuit court of the county in which it is alleged that the violation is occurring. The members of the board shall not be personally liable for instituting any proceedings.



Section 34-28A-44 - Employment, discharge, etc., of executive secretary and other officers and employees; admissibility in evidence of copies of proceedings, records, etc., of board; monthly report and disposition of revenues received under chapter; payment of administrative expenses of board, employee salaries, etc.

(a) The board may employ, and at its pleasure discharge, an executive secretary and other officers and employees as may be necessary, and the board shall also outline their duties and fix their compensation and expense allowances.

(b) The board shall adopt a seal by which it shall authenticate its proceedings. Copies of the proceedings, records and acts of the board, and certificates purporting to relate the facts concerning the proceedings, records, and acts signed by the secretary and authenticated by the seal shall be prima facie evidence in all the courts of this state.

(c) The board shall report to the state Comptroller by the fifth day of each month the amount and source of all revenue received by it pursuant to this chapter during the previous month and shall at that time pay the entire amount thereof into a separate trust fund for the board established by the Comptroller within the State Treasury.

(d) All appropriate expenses incurred by the board in the administration of this chapter shall be paid by the Comptroller when vouchers relating to the expenses are exhibited as having been approved by the board.

(e) The board shall be financed from income accruing to it from fees, licenses and other charges, and funds collected by the board, and all such moneys are appropriated to the board for its use. All employee salaries and other expenses shall be paid as budgeted after budgets are approved by the Comptroller or within the limitations of any appropriation or funds available for that purpose.









Chapter 29 - VETERINARIANS.

Article 4 - Veterinary Practice.

Section 34-29-60 - Short title.

This article shall be known as the Alabama Veterinary Practice Act.



Section 34-29-61 - Definitions.

For the purposes of this article, the following terms shall have the following meanings ascribed by this section:

(1) ACCREDITED SCHOOL OF VETERINARY MEDICINE. Any veterinary college or division of a university or college that offers the degree of doctor of veterinary medicine or its equivalent and is accredited by the American Veterinary Medical Association (AVMA).

(2) ANIMAL. Any animal or mammal other than man, including birds, fish, reptiles, wild or domestic, living or dead.

(3) APPLICANT. A person who files an application to be licensed to practice veterinary medicine or licensed as a veterinary technician.

(4) BOARD. Alabama State Board of Veterinary Medical Examiners.

(5) CONSULTING VETERINARIAN. A veterinarian licensed in another state who gives advice or demonstrates techniques to a licensed Alabama veterinarian or group of licensed Alabama veterinarians. A consulting veterinarian shall not utilize this privilege to circumvent the law.

(6) DIRECT SUPERVISION. The supervising veterinarian has initially examined the animal and will examine at other times as acceptable veterinary medical practice requires, consistent with the particular delegated animal health care task. The supervising veterinarian is on the premises and is quickly and easily available.

(7) EMERGENCY. The animal has been placed in a life threatening condition and immediate treatment is necessary to sustain life.

(8) FOREIGN VETERINARY GRADUATE, EXCLUDING CANADA. Any person, including a foreign national or an American citizen, who has received a professional veterinarian medical degree from an American Veterinary Medical Association listed veterinary college that is not accredited by the American Veterinary Medical Association.

(9) IMMEDIATE SUPERVISION. The supervising veterinarian is on the premises and in audible or visual range of the animal patient and the person treating the patient.

(10) INDIRECT SUPERVISION. The supervising veterinarian has examined the animal and has given written or oral instructions for the treatment of the animal while the supervising veterinarian is away from the premises.

(11) LICENSE. Any permit, approval, registration, or certificate of qualification issued by the board.

(12) LICENSED VETERINARIAN. A person who is validly and currently licensed to practice veterinary medicine in Alabama.

(13) LICENSED VETERINARY TECHNICIAN. A person who is validly and currently licensed to practice as a veterinary technician in Alabama.

(14) PERSON. Any individual, firm, partnership, association, joint venture, cooperative, or corporation or any other group or combination acting in concert; and whether or not acting as a principal, trustee, fiduciary, receiver, or as any kind of legal or personal representative, or as the successor in interest, assigning agent, factor, servant, employee, director, officer, or any other representative of such person.

(15) PRACTICE OF VETERINARY MEDICINE:

a. To diagnose, treat, correct, change, relieve, or prevent animal disease, deformity, defect, injury, or other physical or mental condition; including the prescription or administration of any drug, medicine, biologic, apparatus, application, anesthesia, or other therapeutic or diagnostic substance or technique on any animal including but not limited to acupuncture, dentistry, animal psychology, animal chiropractic, theriogenology, surgery, including cosmetic surgery, any manual, mechanical, biological, or chemical procedure for testing for pregnancy or for correcting sterility or infertility, or to render service or recommendations with regard to any of the above.

b. To represent directly or indirectly, publicly or privately, an ability and willingness to do any act described in paragraph a.

c. To use any title, words, abbreviations, or letters in a manner or under circumstances which induce the belief that the person using them is qualified to do any act described in paragraph a. Such use shall be prima facie evidence of the intention to represent oneself as engaged in the practice of veterinary medicine.

d. Collects blood or other samples for the purpose of diagnosing disease or other conditions. This paragraph shall not apply to unlicensed personnel employed by the United States Department of Agriculture or the Alabama Department of Agriculture who are engaged in the Brucellosis eradication program or external parasite control program pursuant to Section 2-15-192.

e. To remove any embryo from a food animal or companion animal for the purpose of transplanting the embryo into another female animal or for the purpose of cryopreserving the embryo, or to implant the embryo into a food or companion animal. It shall not be considered the practice of veterinary medicine for a person or his or her full-time employees to remove an embryo from the food or companion animal of the person for the purpose of transplanting or cryopreserving the embryo, or to implant an embryo into the food or companion animal of the person, provided ownership of the food or companion animal shall not be transferred or employment of the person shall not be changed for the purpose of circumventing this article.

f. To provide veterinary medical services to a client or patient in this state, through telephonic, electronic, or other means, regardless of the location of the veterinarian, shall constitute the practice of veterinary medicine in this state and shall require licensure within this state and a veterinarian-client-patient relationship must be established.

(16) SUPERVISING VETERINARIAN. A veterinarian who assumes responsibility for the professional care given to an animal by a person working under his or her direction.

(17) TEMPORARY LICENSE. Temporary permission to practice veterinary medicine issued by the board pursuant to this article.

(18) UNLICENSED ASSISTANT. Any individual who is not a licensed veterinary technician or veterinarian and is employed by a licensed veterinarian.

(19) VETERINARIAN-CLIENT-PATIENT RELATIONSHIP (VCPR). A relationship when the veterinarian has assumed responsibility for making medical judgments regarding the health of the animal or animals and the need for medical treatment and is created by actual examination by the veterinarian of the animal or a representative segment of a consignment or herd.

(20) VETERINARIAN, DOCTOR OF VETERINARY MEDICINE, DVM, VMD, or EQUIVALENT TITLE. A person who has received a doctor's degree in veterinary medicine from an accredited school of veterinary medicine or holds an Educational Commission for Foreign Veterinary Graduates (ECFVG) certificate issued by the American Veterinary Medical Association (AVMA).

(21) VETERINARY FACILITIES. Any place or unit from which the practice of veterinary medicine is conducted. The following are types of veterinary facilities:

a. Veterinary or Animal Hospital or Clinic. Meets or exceeds all mandatory requirements as listed in the administrative code of the board for veterinary facilities. In doing so, it provides quality examination, diagnostic, and health maintenance services for medical and surgical treatment of animals and is equipped to provide housing and nursing care for the animals during illness or convalescence.

b. Specialty Practice or Clinic. Provides complete specialty service by a veterinarian who has advanced training in that specialty and is a diplomat of an approved specialty college. It meets all minimum standards that are applicable to that specialty.

c. Central Hospital. Shall meet all requirements of paragraph a., as well as provide specialized care including 24-hour nursing care and specialty consultation on a permanent or on-call basis. It is mainly utilized on referral from area veterinary hospitals or clinics.

d. Satellite, Outpatient, or Mobile Small Animal Clinics. A supportive facility owned by or associated with, or both, and has ready access to, within a reasonable distance, a full-service veterinary hospital or clinic or a central hospital providing all mandatory services and meeting all minimum standards. The public shall be informed of the limitation of services by way of a posted notice in plain view and easily readable or by notice provided to the client by flyer or card which clearly specifies those mandatory veterinary medical services which are not provided. In addition, the main location and telephone number of the veterinary hospital or clinic providing the required service, as well as the signed agreement with the veterinary hospital or clinic shall also be posted in plain view and be easily readable. A veterinarian associated with this veterinary hospital or clinic shall be on call during and after operation of the satellite, outpatient, or mobile clinic to render aid if necessary. The personnel of satellite, outpatient, or mobile clinics shall consist of one or more veterinarians and auxiliary personnel necessary to provide adequate outpatient service. Operation of any satellite, outpatient, or mobile clinic shall be under the direct supervision of a licensed veterinarian who remains on the premises during the entire time of operation.

e. Large Animal Mobile Clinic. Must provide examination, diagnostic, and preventive medicine, and minor surgical services for large animals not requiring confinement or hospitalization. Emergency service and radiology service shall be provided by that veterinarian or by written agreement with another veterinarian or group of veterinarians in practice in that locale. These clinics shall provide a degree of veterinary care compatible with the level of standards considered adequate to the practice of veterinary medicine currently available in the area. Complete hospital facilities may be provided by the nearest large animal hospital or veterinary school.

f. Emergency Clinic. A facility established to receive patients and to treat illnesses and injuries of an emergency nature requiring treatment. The clinic shall provide professional diagnostic and emergency treatment during hours when local veterinary hospitals are normally closed. Emergency clinics shall meet all mandatory requirements of a veterinary hospital or clinic.

(22) VETERINARY INTERN. A person who is working towards completion of an ECFVG certificate and who is working under the direct or indirect supervision of a board approved licensed veterinarian in any state to complete the practical experience internship required for licensing in Alabama.

(23) VETERINARY MEDICINE. Includes veterinary surgery, theriogenology, dentistry, acupuncture, animal psychology, chiropractic, and all other branches or specialties of veterinary practice.

(24) VETERINARY STUDENT PRECEPTEE. A person who is pursuing a veterinary degree in an accredited school of veterinary medicine which has a preceptor or extern program and who has completed the academic requirements of the program.

(25) VETERINARY TECHNICIAN STUDENT. Any person enrolled in an AVMA accredited veterinary technology program; gaining clinical experience under the supervision of a licensed veterinarian or licensed veterinary technician in a clinical setting.

(26) VETERINARY TECHNOLOGY. The skills and knowledge accrued in a post-high school course of study, accredited by the AVMA Committee on Education (COE) or the board, in the area of care and treatment of animals. It embodies limited skills, responsibility, and minimal exercise of independent judgment in the treatment of patients of veterinarians while under direct, indirect, or immediate supervision of a veterinarian.

(27) WHOLESALE VETERINARY DRUG DISTRIBUTOR. A person engaged in the business of distributing veterinary drugs and medicines for resale to veterinary practitioners and other veterinary wholesalers and possesses a current permit issued by the Alabama Board of Pharmacy to engage in the selling of veterinary drugs or medicines in the State of Alabama.



Section 34-29-62 - Legislative intent.

In order to promote the public health, safety, and welfare by safeguarding the people of the State of Alabama against unqualified or incompetent practice of veterinary medicine, it is hereby declared that the right to practice veterinary medicine is a privilege conferred by legislative grant to persons possessed of the personal and professional qualifications specified in this article. It is the legislative intent that veterinarians who are not normally competent or who otherwise present a danger to the public shall be disciplined or prohibited from practicing in the State of Alabama.



Section 34-29-63 - State Board of Veterinary Medical Examiners established; composition.

(a) There is established a state board to consist of eight members to be known as the Alabama State Board of Veterinary Medical Examiners.

(b) Each of the eight members of the board shall be appointed by the Governor from a list of three persons nominated and submitted to him or her by the Alabama Veterinary Medical Association at least 30 days prior to appointment.

(c) The term of each member of the board shall be four years unless removed or until a successor is appointed and qualified. Vacancies shall be filled by appointment by the Governor as provided in subsection (b).

(d) No person may serve as a member of the board for more than 13 years total.

(e) Members may not serve more than two consecutive terms of office.

(f) The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(g) Each member of the board shall be a citizen of this state.



Section 34-29-64 - Qualifications of members; removal.

(a)(1) Six members of the board shall be graduates of an accredited school of veterinary medicine; legal residents of Alabama; currently and validly licensed to practice veterinary medicine in Alabama; actively employed and licensed in the practice of veterinary medicine in the State of Alabama for the five years immediately prior to appointment; and continuing at least 35 hours per week in the practice of veterinary medicine while serving on the board.

(2) One member of the board shall be a licensed veterinary technician.

(3) One member of the board shall be a consumer.

(b) No person who has been appointed to the board shall continue membership on the board if, during the term of his or her appointment, he or she shall have done any of the following:

(1) Transfer his or her legal residence to another state.

(2) Own or be employed by any wholesale or jobbing house dealing in supplies, equipment, or instruments used or useful in the practice of veterinary medicine.

(3) Have his or her license to practice veterinary medicine as a veterinarian or as a licensed veterinary technician rescinded.

(4) Miss three consecutive meetings of the board.

(5) Be guilty of misconduct or gross inefficiency.

(c) The board shall establish procedures for the removal of members who violate one or more of the provisions of subsection (b).



Section 34-29-65 - Executive director; incapacitation of director; official bond.

(a) The board may employ an executive director, prescribe the duties, and set the salary of the executive director.

(b) In the event the director should become incapacitated or unable to perform the duties of the position, the board may employ a person or persons to assume the duties of the director for as long as the board deems necessary.

(c) The director shall make and file with the Secretary of State an official bond in an amount to be fixed by the board. Premiums of the bond shall be paid out of funds of the board. The bond shall be payable to the State of Alabama and shall be written by an approved bonding company licensed to do business in the State of Alabama.



Section 34-29-66 - President and vice-president; bylaws; meetings; quorum; records.

(a) The board shall elect from its members a president and vice-president, each of whom shall serve a term of one year.

(b) The board shall do all of the following:

(1) Adopt rules and regulations to be compiled as an administrative code.

(2) Name a definite time and place for meetings.

(3) Have at least two business meetings each year called by the president, which shall be in addition to meetings for the conduct of examinations.

(4) Give notice in writing at least 10 days prior to the date on which the two annual business meetings are held to Alabama licensed veterinarians.

(5) Have a majority of sitting members of the board as a quorum.

(6) Hold meetings and administrative hearings open to the public except where closed to prepare, approve, administer, or grade examinations or to deliberate the qualifications of an applicant for licensing or the disposition of a proceeding to discipline a licensed veterinarian or any other person licensed under this article.

(7) Hold special meetings called by the president or vice-president of the board and meet anywhere in Alabama.

(8) Keep complete and accurate records of all meetings and these records, except the records of closed meetings as provided in subdivision (6), shall be open to the public.



Section 34-29-67 - Compensation and expenses; expenditure of funds.

The members of the board shall receive two hundred dollars ($200) a day for each day or a portion thereof the member is actually engaged in the work of the board, and in addition, the usual per diem expenses allowed to other persons acting in the service of the State of Alabama or any of its agencies, institutions, boards, bureaus, or commissions. The legal expenses of the board for administration of this article shall be paid from funds in the State Treasury to the credit of the board and shall be paid only on warrant of the State Treasurer and approved by the Governor. No funds shall be withdrawn or expended except as budgeted and allotted pursuant to Title 41, Chapter 4, Article 4, and only in amounts as stipulated in the general appropriations act.



Section 34-29-68 - Records to be kept; issuances and denials of licenses; what records are confidential.

The board shall keep records of its proceedings in a book provided for that purpose, especially with relation to the issuance, denial, renewal, suspension, and revocation of licenses to practice veterinary medicine. All licenses issued by the board shall be numbered and recorded by the executive director in a file for that purpose. Where a license is denied by the board to any applicant under this article, the facts and grounds of denial shall be entered in the minutes of the board. The issuance or denial of a license shall be noted along with the names of those board members present and the file shall be maintained by the board. Information received by the board through applications, complaints, inspections, and investigations shall be confidential and shall not be disclosed, except in a proceeding involving the question of the issuance of a license or disciplinary proceedings against a licensee or if authorized by law, a non-licensee. The board shall also be responsible for keeping a list of its members and their current status of license, whether revoked, inactive, suspended, etc.



Section 34-29-69 - Powers of board.

The board shall be a body corporate and shall have the power to do all of the following:

(1) Examine and determine the qualifications and fitness of applicants for a license to practice veterinary medicine in the state.

(2) Issue, renew, deny, suspend, and revoke licenses, issue private reprimands and private informed admonitions to practitioners who practice veterinary medicine in this state, or otherwise discipline or censure veterinary professionals, irrespective of their licensure status, whether active, inactive, expired, lapsed, surrendered, or disciplined, relative to acts, omissions, complaints, and investigations which occurred during the licensure period consistent with this article.

(3) Conduct investigations for the purpose of discovering violations of this article or grounds for disciplining licensed veterinary professionals or other non-licensed individuals pursuant to the administrative code of the board and appoint individuals and committees to assist in the investigations. Jurisdiction of the board shall extend to non-licensed individuals engaging in the unauthorized practice of veterinary medicine. It is the intent of this section that licensees may not divest the board of jurisdiction by changing or relinquishing licensure status. The board shall have the power to subpoena records.

(4) Have a common seal and act as a corporate body with the right to sue and be sued, hold hearings, subpoena witnesses, compel the production of any books, records, papers, or documents, and take testimony bearing on the records of applicants for licensing to practice veterinary medicine and surgery in Alabama and on the records of practitioners who may be under consideration by the board for charges of misconduct.

(5) Employ full-time or part-time personnel, including an executive director as previously provided, professional, clerical, or special personnel as necessary to effectuate this article and to purchase or rent necessary office space, equipment, and supplies.

(6) Appoint from its own membership one or more members to act as representatives of the board at any meeting in or out of the state when representation is deemed desirable. The delegate or delegates from the board shall attend the annual meeting of the American Association of Veterinary State Boards and his or her expenses shall be paid by the board. The board may authorize the attendance of the executive director, legal counsel, or other staff members of the board at any meeting described in this subdivision.

(7) Adopt, amend, or repeal all rules necessary for its governance and all regulations necessary to carry into effect the provisions of this article in accordance with the Administrative Procedure Act, including, but not limited to, the establishment and publication of rules of professional conduct for the practice of veterinary medicine. These regulations shall be known as the Alabama State Board of Veterinary Medical Examiners Administrative Code. They shall be published and distributed to all licensed Alabama veterinarians and to all applicants for licensing. Any proposed changes to the administrative code shall be published in the official newsletter of the Alabama Veterinary Medical Association and mailed to all Alabama licensed veterinarians. A period of 10 days shall be allowed to post publication or notification so that any Alabama licensed veterinarian opposing the changes has time to request a hearing as hereafter provided.

(8) To fix minimum standards for continuing veterinary medical education which standards shall be a condition precedent to the renewal of a license under this article.

(9) To inspect any hospitals, clinics, satellites, outpatient clinics, mobile clinics, or other places utilized for the practice of veterinary medicine. An inspection shall be made by the board's authorized representative(s). The inspection shall be for the purpose of reporting such inspection to the board on a form prescribed by the board or for seeking disciplinary action in cases of violation of this article or violation of other health and sanitation regulations duly established and published by the board or other duly constituted state authorities having jurisdiction in such matters.

Notwithstanding any other provision of law, if certain equipment or services required by rule or regulation of the board to be available at a premises are not available at a premises, a written and signed agreement may be provided to the board demonstrating that the arrangements have been made to provide the equipment or services at a location that is within a reasonable distance from the premises.

(10) To provide special registration for veterinarian technicians, and if desired, veterinary interns, and veterinary student preceptees and to adopt regulations concerning the training, legislation, and service limits of those assistants while employed by and acting under the supervision and responsibilities of licensed veterinarians. The board shall have exclusive jurisdiction in determining eligibility and qualification requirements and in granting or refusing to grant or to suspend or revoke registration. Any suspension or revocation of a special registration issued under this section shall be conducted pursuant to the Code of Alabama 1975.

(11) Establish and publish annually a schedule of fees for the licensing or registration, or both, and for renewal of a license or registration for veterinarians and veterinary technicians pursuant to this article.

(12) Authorize any member of the board to sign complaints for the bringing of proceedings in courts for the enforcement of this article.

(13) To act as a corporate board or as an individual member of the board to prosecute in court on an action quo warranto, injunction, or any other proper suit to oust from practice unlawful practitioners and to assist the Attorney General or any other prosecutor for criminal violations of this article.

(14) For disciplinary purposes, to adopt, levy, and collect administrative fines for noncompliance by its licensees and other individuals engaging in the unauthorized practice of veterinary medicine of this chapter, or the administrative code of the board, of not less than two hundred fifty dollars ($250), nor more than one thousand dollars ($1,000) per violation, and to institute any legal proceedings necessary to effect compliance with this chapter.

(15) To promulgate and implement administrative rules and regulations in accordance with the State Administrative Procedure Act to provide for an inactive license status, an inactive license fee, and a reactivation process and reactivation fee.



Section 34-29-70 - Board of Veterinary Medical Examiners Fund; expenditures; transfer of excess.

All revenues received by the board shall be accepted by the executive director and deposited with the Treasurer of the state to be credited to an account to be known as the Board of Veterinary Medical Examiners Fund. All expenses of the board shall be paid from the fund by vouchers signed by the executive director of the board and no part of the state's General Fund shall be expended for this purpose. Funds shall be a continuing account and shall not be subject to diversion to the State General Fund except to the extent that the balance in the fund at the close of any fiscal year exceeds the budget of the board by 200 percent, in which case the excess shall be transferred to and become a part of the State General Fund.



Section 34-29-71 - Temporary license.

(a) The board may issue a temporary license to practice veterinary medicine to an unlicensed applicant providing the applicant meets all conditions and requirements of this article relating to qualifications of applicants for license to practice veterinary medicine. Any person applying for a temporary license shall associate himself or herself with a licensed doctor of veterinary medicine. His or her license shall be limited to the work of a licensed doctor of veterinary medicine and he or she shall not participate without direct supervision in the practice of or operation of a branch office, clinic, or allied establishment. An applicant may work under the indirect supervision in the primary clinic of his or her employer. The license, when granted, shall bear the name and address of the licensed doctor of veterinary medicine. There shall be a fee which shall not be refundable for the temporary license.

(b) Renewal of temporary licenses may be granted by the board. No temporary license shall be issued to an applicant who has not passed either the AVMA approved National Veterinary Licensing Exam or the National Board Examination for Veterinarians, and the Clinical Competency Test for Veterinarians, or has failed any portion of the Alabama state board examination.

(c) All temporary licenses shall expire 90 days from date of issue or on the day the applicant receives or is denied a license from the board, whichever date is earliest.

(d) Acceptance of a temporary license by an applicant shall be deemed to be consent for expiration of that license in accordance with this article.

(e) If employment ceases at the place of employment noted on the temporary license, then the board shall be notified or if there is more than one employer of that temporary license holder, the board shall be notified by the employer.



Section 34-29-72 - Application; qualifications; faculty license.

(a) Any person desiring a license to practice veterinary medicine in this state shall make written application in the English language to the board. The application shall show that the applicant is at least 21 years old, is a graduate of an accredited veterinary school, is a citizen of the United States or, if not a citizen of the United States, is legally present in the United States with appropriate documentation from the federal government, and any other information and proof as the board may require pursuant to the administrative code of the board. The application shall be accompanied by application and examination fees in the amounts established and published by the board.

(b) Graduates of veterinary medical programs not accredited by the AVMA shall furnish satisfactory proof of an Educational Commission for Foreign Veterinarian Graduates (ECFVG) certificate or its equivalent provided by the American Veterinary Medical Association (AVMA), proof of completion of an internship as provided in Section 34-29-91, and of having, within three years of application to the State of Alabama, passed the AVMA approved National Veterinary Licensing Exam and proof of comprehension of and an ability to communicate in the English language.

(c) Any applicant satisfactorily completing the AVMA approved National Veterinary Licensing Exam in another state need not repeat the examination for licensure in Alabama, however, the board retains jurisdiction to require the applicant repeat any portion of the AVMA approved National Veterinary Licensing Exam or practice specific examinations necessary to determine practice competency.

(d) If the board determines that the applicant possesses the proper qualifications, it shall admit the applicant to the next AVMA approved National Veterinary Licensing Examination or state board examination; or if the applicant is eligible for a license without examination under this article, the board may grant him or her a license.

(e) Licenses issued under this subsection shall not require graduation from an AVMA accredited college or school of veterinary medicine, shall not require that the licensee have passed either the NBE and CCT or the NAVLE, shall not require the licensee to hold an ECFVG certificate, and shall not require that a licensee be previously licensed in this state or in the United States. All practice of veterinary medicine in Alabama requires a license. All members of the faculty at a college or school of veterinary medicine shall have a license if they practice on client-owned animals in direct association with their employment at the college or school. Notwithstanding any provision of law to the contrary, the board may issue a veterinary faculty license to any applicant who is a member of the faculty or staff at any college or school of veterinary medicine in this state and is involved in the instruction program of veterinary medicine students. Holders of a veterinary faculty license are permitted to practice veterinary medicine within their specialty or subspecialty, only as it relates to his or her regular function within the college or school. Such individuals shall be remunerated for the practice aspects of their employment solely from state, federal, or institutional funds.

(1) Applicants for a veterinary faculty license shall perform all of the following:

a. Complete the application form provided by the board, along with submitting a recent photograph and applicable fees.

b. Provide proof of graduation from a reputable college or school of veterinary medicine.

c. Provide proof of an appointment to the faculty of an Alabama school or college of veterinary medicine teaching veterinary students. This proof shall be provided by an authorized administrative official of the college or school.

d. Certify that he or she understands and agrees that the veterinary faculty license is valid only for the practice of veterinary medicine as a faculty member of the college or school where employed.

e. Demonstrate competency in the English language.

f. Take and pass the state board examination on the Alabama practice act.

g. Provide proof that he or she is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(2) The license issued pursuant to this subsection shall always be prominently displayed.

(3) The license issued pursuant to this subsection restricts the holder to practice that is confined to clinical and hospital units or field services units, or both, of the college or school of veterinary medicine where employed.

(4) The license issued pursuant to this subsection may be disciplined, suspended, or revoked in accordance with this article.

(5) The license issued pursuant to this subsection shall be cancelled by the board upon receipt of information that the holder of the license has left or has otherwise been discontinued from faculty employment at a college or school of veterinary medicine in Alabama.

(6) The board recognizes that flexibility is needed in licensing eminent scholars from around the world. The primary purpose of the veterinary faculty license is to allow deans of Alabama's colleges and schools of veterinary medicine a standardized procedure through which to bring talents to our faculties and to license them, keeping them subject to this article.



Section 34-29-73 - Examination procedures.

(a) The board shall hold at least two examinations and may hold additional examinations as it deems necessary. The executive director or his or her designee shall give appropriate public notice of the time and place of the examination at least 120 days in advance of the date set forth for the examination. Any person desiring to take the examination shall make license application at least 60 days before the examination and pay the required application and examination fees.

(b) The preparation, administration, and grading of examinations shall be governed by the administrative code as prescribed by the board. Examinations shall be designed to test the examinee's knowledge of and proficiency in subjects and techniques commonly taught in veterinary school. To pass the examination, the examinee shall demonstrate scientific and practical knowledge sufficient to prove himself or herself a competent person to practice veterinary medicine in the judgment of the board. All examinees shall be tested by written examinations supplemented by oral interviews and practical demonstrations as the board may deem necessary. The board may adopt and use the examinations and passing criteria prepared by professional examination services approved by the American Veterinary Medical Association, in addition to a state written examination.

(c) A passing score on the AVMA approved National Licensing Examination or examinations shall be determined by the professional examination provider based on a national criteria which reflects a passing score of at least 70 percent.

(d) A passing score on the state examination shall be deemed to be the correct answering of at least 70 percent of the questions contained on the state written examination and on the state practical and oral examinations. The scores may not be combined.

(e) Within 60 days after each examination, the executive director or his or her designee shall notify each examinee of the results of his or her examination and the board shall issue licenses to the persons successfully completing the examination provided all requirements for licensing have been met. The executive director or his or her designee shall record the new licenses and issue a certificate of qualification to the new licensees. Any person failing an examination shall be eligible to take any subsequent examination upon payment of the application and examination fees. Any person failing an examination may retake that examination for a maximum of three times. The examination shall be given in English.



Section 34-29-74 - Issuance of license without written examination to certain applicants.

The board may issue a license without a written examination to a qualified applicant who furnishes satisfactory proof that he or she is a graduate of an accredited veterinary school and who has been for the five years immediately prior to filing his or her application a practicing veterinarian licensed in a state, territory, or district of the United States having license requirements at the time the applicant was first licensed which were substantially equivalent to the requirements of this article.

The board may orally or practically examine any person qualifying for licensing under this section.



Section 34-29-75 - Expiration and renewal of licenses; suspension for nonrenewal.

All licenses shall expire annually on December 31 of each year but may be renewed by application to the board showing fulfillment of continuing education requirements and payment of a renewal fee established and published by the board. The continuation of practice after the expiration of a license shall be in violation of this article and be cause for suspension of the license. The executive director shall send a reminder of expiration 30 days prior to expiration by first class mail and issue a new display license to all persons registering under this article. Failure to renew a license on or before January 1 of each year shall prompt the executive director to send a final notice of expiration by certified mail, return receipt requested, to the last address of the veterinarian known to the board and a late penalty shall be assessed and the license shall be suspended for non-renewal. A person may renew a license suspended for non-renewal at any time within two years, upon application, payment of the prescribed renewal fee and a late penalty fee per year for late renewals, provided the applicant is otherwise eligible for renewal. The board may renew a license without fulfillment of the continuing education requirement to any nonpracticing veterinarian over 70 years old or grant extensions or exemptions of continuing education requirements for veterinarians with extenuating medical or other circumstances.



Section 34-29-76 - License required - Certain acts prohibited.

No person shall practice veterinary medicine or veterinary technology unless the person holds an active license to practice veterinary medicine or veterinary technology in the State of Alabama and in addition:

(1) No person shall use the name or title of licensed veterinarian when the person has not been licensed pursuant to this article.

(2) No person shall use the name or title of a licensed veterinary technician when the person has not been licensed pursuant to this article.

(3) No person shall present as his or her own the license of another.

(4) No person shall give false or forged information to the board or a member thereof for the purpose of obtaining a license.

(5) No person shall use or attempt to use a veterinarian's license which has been suspended or revoked.

(6) No person shall knowingly employ unlicensed persons in the practice of veterinary medicine.

(7) No person shall knowingly conceal information relative to violations of this article.

(8) No person shall falsely represent himself or herself as being in a supervisory status without providing such supervision.

(9) No person shall provide veterinary medical services to a client or patient in this state through telephonic, electronic, or other means, regardless of the location of the veterinarian, without a license to practice in this state and without establishing a veterinarian-client-patient relationship.

(10) No person convicted of fraud, deceit, gross negligence, incompetency, violation of the administrative code of the board, or any other misconduct in the practice of veterinary medicine shall be allowed to retain his or her license to practice veterinary medicine and surgery in Alabama.

(11) No person convicted of or pleading nolo contendere to a felony or a crime involving moral turpitude shall be allowed to retain his or her license to practice veterinary medicine and surgery in Alabama.



Section 34-29-77 - License required - Certain acts not prohibited.

No person shall practice veterinary medicine or veterinary technology in the State of Alabama who is not a currently and validly licensed veterinarian or licensed veterinary technician or the holder of a temporary permit issued by the board. This article shall not be construed to prohibit any of the following:

(1) A student in a school or college of veterinary medicine from the performance of duties assigned by his or her instructor or from working as a veterinary student preceptee under direct or indirect supervision of a licensed veterinarian.

(2) A student in a school or college of veterinary technology accredited by the AVMA from the performance of duties assigned by his or her instructor or from working as a veterinary technician student under direct or indirect supervision of a licensed veterinarian or licensed veterinary technician.

(3) Any doctor of veterinary medicine in the employ of a state or federal agency while actually engaged in the performance of his or her official duties; however, this exemption shall not apply to a person when he or she is not engaged in carrying out his or her official duties or is not working at or for the installations for which his or her services were engaged.

(4) Any person or his or her regular employee, administering to the ills or injuries of his or her own animals, including but not limited to, castration and dehorning of cattle unless title is transferred or employment changed for the purpose of circumventing this article.

(5) State agencies, accredited schools, institutions, foundations, business corporations or associations, physicians licensed to practice medicine and surgery in all its branches, graduate doctors of veterinary medicine, or persons under direct supervision thereof, which or who conduct experiments and scientific research on animals in the development of pharmaceuticals, biologicals, serums, or methods of treatment or techniques for diagnosis or treatment of human ailments or when engaged in the study and development of methods and techniques directly or indirectly applicable to the problems of the practice of veterinary medicine.

(6) Qualified practitioners of veterinary medicine and surgery from without the State of Alabama consulting with licensed veterinarians in Alabama. No veterinarian of any other state shall actively and actually practice veterinary medicine in Alabama unless and until he or she shall obtain a license to practice veterinary medicine from the Alabama State Board of Veterinary Medical Examiners and shall comply with the other requirements contained in this article.

(7) A member of the faculty of a veterinary school performing his or her regular functions or a person giving board approved lectures, instructions, or demonstrations in connection with continuing education courses or seminars to licensed veterinarians, licensed veterinary technicians, veterinary students, or veterinary technician students.

(8) Persons from gratuitously giving aid, assistance, or relief in emergency cases if they do not represent themselves to be veterinarians or use any title or degree appertaining to the practice thereof.

(9) Fishery biologists actively employed by the State of Alabama, the United States government, or any person in the production or management of commercial food or game fish while in the performance of their official duties.

(10) A person from being or practicing as a "veterinary intern", as that term is defined in subdivision (22) of Section 34-29-61.



Section 34-29-78 - Injunction against unauthorized practice of veterinary medicine.

The board or any citizen of this state may bring action in the Circuit Court of Montgomery County to enjoin any person from practicing veterinary medicine without a currently valid license or temporary permit. If the court finds that the person is violating or is threatening to violate this article, it shall enter an injunction restraining him or her from such unlawful acts. The successful maintenance of an action based on any one of the remedies set forth in this section shall in no way prejudice the prosecution of an action based on any other of the remedies.



Section 34-29-79 - Administrative hearing procedures.

(a) When the board, by its official actions, acts or proposes to act in a manner which will affect the rights, duties, or privileges of the issuance of a license to an applicant or the license of a veterinarian, veterinary technician, or other individual, those persons shall have a right to an administrative hearing. When the board proposes to act in such manner, it shall give to the person or persons notice of their right to a hearing by certified mail to the person at his or her last known address, a notice of the proposed action, notice of a right to a hearing, and the time and place for a hearing, as provided in subsection (b). If the person or persons fail to appear at the time set for the hearing, the hearing may be conducted in absentia.

(b) A hearing shall be held no sooner than 20 days after written notice to the licensed veterinarian, veterinary technician, or other individual of the administrative charges against him or her, or to the applicant in the case of a person whose application for license is denied. The applicant, licensed veterinarian, veterinary technician, or other individual shall have the right to be heard in person and by counsel, the right to have subpoenaed the attendance of witnesses and records in the behalf of, and the right to cross-examine witnesses appearing against him or her. Strict rules of evidence shall not apply. The board may provide a stenographer or other stenographic means to take down the testimony and shall preserve a record of the proceedings. If a transcript of the record is prepared and is, by definition, a matter of public record, it may be purchased by any person interested in such hearing on payment to the board of the cost of preparing the transcript.

(c) The board shall notify the applicant, licensed veterinarian, veterinary technician, or other individual of its decision in writing within a reasonable time after the conclusion of the hearing. The executive director or his or her designee, in all cases of suspension, revocation, or other discipline, shall enter the fact in the minutes of the board. Any person whose license is suspended or revoked shall be deemed an unlicensed person for purposes of this article and the probate court of that county or counties where the license should be filed shall be notified, the license pulled, and the fact published in the newsletter of the board. The board shall also cause a notice of revocation or suspension to be published in a newspaper of general circulation in each county of the State of Alabama in which the disciplined veterinarian maintains an office for the practice of veterinary medicine or veterinary technician is employed or the individual resides.

(d) When a member of the board is unable to continue the hearing either by disqualification or for any other reason, and the board is unable to obtain a quorum, the Governor shall appoint as many special members as is necessary to obtain a quorum from a list of three persons submitted for each place by the Alabama Veterinary Medical Association. These special members serve on the board only for that hearing for which they were appointed and the special members may be reappointed for subsequent hearings if necessary.



Section 34-29-80 - Complaints and testimony to be privileged; immunity of certain persons from suit.

Complaints submitted to the board or testimony with respect thereto shall be absolutely privileged and no lawsuit predicated thereon may be instituted. Members of the board and their staffs, and any member of a grievance committee authorized by the board to investigate a complaint filed pursuant to this article shall be immune from suit for any conduct in the course of their official duties.



Section 34-29-81 - Relicensing and reinstatement.

Any person whose license is suspended or revoked by the board may be relicensed or reinstated at any time without an examination by a majority vote of the board on written application made to the board showing cause justifying relicensing and reinstatement pursuant to the administrative code of the board.



Section 34-29-82 - Criminal penalties.

Any person who shall practice veterinary medicine without a current valid license shall be guilty of a misdemeanor, and upon conviction shall be fined not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) or imprisoned for not more than 90 days, or both, and each act of unlawful practice shall constitute a distinct and separate offense. The person, in the discretion of the judge, may be imprisoned or placed at hard labor for not more than six months.



Section 34-29-83 - Appeal of disciplinary action; stay of revocation.

A person disciplined pursuant to this article may appeal to the Circuit Court of Montgomery County, notwithstanding the provisions of the Administrative Procedure Act. To do so, he or she shall file a petition in the circuit court within 30 days after notification of the decision of the board. The board has 15 days to enter an appearance and to file the record of the administrative proceedings. The court may affirm or set aside the decision of the board by judicial review. The license shall not be revoked pending appeal except in extraordinary circumstances as determined by the board, and approved by the circuit court in which the appeal is pending.



Section 34-29-84 - Filing of license with probate office; fee.

A person shall be responsible for filing his or her license with the probate office of the county where he or she resides or the probate office of the county where he or she may move, or each county where he or she is to practice even if he or she is not a resident. The fee shall be one dollar ($1).



Section 34-29-85 - Status of persons holding license on April 30, 1986.

Any person holding a valid license to practice veterinary medicine in Alabama on April 30, 1986, shall be recognized as a licensed veterinarian and shall be entitled to retain this status so long as he or she complies with this article and the administrative code of the board.



Section 34-29-86 - Disposition of abandoned animals; notice to owner or agent; financial liability of owner or agent.

(a) Any animal placed in the custody of a licensed veterinarian for the treatment, boarding, or other care which shall be unclaimed by its owner or his or her agent for a period of more than 10 days after written notice by registered or certified mail, return receipt requested, to the owner or his or her agent at his or her last known address shall be deemed to be abandoned and may be turned over to the nearest humane society or dog pound or sold to collect the lien pursuant to Sections 35-11-390 and 35-11-391.

(b) The giving of notice to the owner or the agent of the owner of the animal by the licensed veterinarian as provided in subsection (a) shall relieve the licensed veterinarian and custodian to whom the animal may be given of any further liability for disposal.

(c) For the purpose of this article, the term abandoned shall mean to forsake entirely, to neglect, or refuse to provide or perform the legal obligations for care and support of an animal by its owner or his or her agent. The abandonment shall constitute the relinquishment of all his or her rights and claims by the owner to the animal.

(d) The disposal of an abandoned animal shall not relieve the owner or agent thereof of any financial obligation incurred for treatment, boarding, or care by the veterinarian.



Section 34-29-87 - Partnership or employment in practice of veterinary medicine not to be for nonlicensed persons; exceptions.

(a) Whenever the practice of veterinary medicine is carried on by a partnership, all partners shall be either licensed or holders of temporary licenses to practice veterinary medicine in the State of Alabama.

(b) It shall be unlawful for any licensed veterinarian to practice veterinary medicine as an employee of any person or other entity not engaged primarily in the practice of veterinary medicine or for any person that is the owner or owners of an active veterinary practice to be other than a veterinarian or veterinarians duly licensed in the State of Alabama.

(c) The following shall be exempt from this section:

(1) A veterinarian employed by a person treating his or her employer's animals.

(2) A veterinarian employed by an official agency of the federal or state government or any subdivision thereof.

(3) A veterinarian employed by any licensed research facility.

(4) An heir or heirs inheriting under the terms of a will or by intestate succession for a period of two years following the death of the licensee.



Section 34-29-88 - Premise permits - Required; fees; inspection; revocation, etc.; closure and imposition of penalties; renewal; requirements for satellite on mobile clinics.

(a) Any facility, including mobile clinics or any other premises where a licensed veterinarian practices shall have a premise permit issued by the board. Upon application and payment of a premise permit fee and an inspection fee, if necessary to cover the cost of inspection, the board shall cause a facility to be inspected. A premise permit shall be issued if the facility meets minimum standards to be adopted by the administrative code of the board as to sanitary conditions and physical plant. In lieu of the above procedure, the board may issue a premise permit to any premise which is accredited by a recognized organization whose standards meet or exceed minimum board standards as established by the administrative code of the board.

(b) Each application for premise permit shall set forth the names of all licensed veterinarians who shall be responsible for the management of the premises.

(c) The premise permit may be revoked, suspended, or denied when inspection reveals that the premises do not meet the standards set by the administrative code of the board or when the license of the responsible veterinarian or veterinarians has been suspended or revoked.

(d) The board may cause the closure of a facility and impose a penalty against any owner, operator, or responsible veterinarian of any premises operating without a premise permit in violation of this section or in violation of the administrative code of the board. No penalties so imposed shall exceed one thousand dollars ($1,000) for each count or separate offense. In order that the board and the executive director may determine whether or not a danger to the public or to animals exists, the executive director or investigators employed by the board may conduct inspections or investigations of premises suspected of being in violation of any rule of the board. If a violation is found in conducting an inspection which is determined to be a hazard and a danger to the public or to animals, the executive director may suspend that premise permit until further notice.

(e) All premise permits shall be renewed yearly by payment of a fee to the board.

(f) Veterinary facilities shall be reinspected periodically as determined by the board.

(g) Premise permits issued to satellite, outpatient, or mobile small animal clinics shall state the name of the full service veterinary facility in that locale providing emergency and after hours service. Premise permits issued to mobile large animal clinics shall state the name of the full service veterinary facility in that locale providing radiology, emergency, and after hours service. Mobile clinics operating in more than one locale, i.e. city, shall have a premise permit for each locale. If the agreement between the outpatient, satellite, mobile large animal clinic, mobile small animal clinic, and the full service veterinary clinic providing back-up service ceases, the board shall be notified immediately and a new agreement for back-up service shall be provided before the issuance of a new premise permit.



Section 34-29-89 - Premise permits - Display.

Each person to whom a license or premise permit, or both, is issued shall keep such license or premise permit, or both, conspicuously displayed in his or her office, place of business, or place of employment and shall, whenever required, exhibit the license or premise permit, or both, to any member or authorized representative of the board.



Section 34-29-90 - Immunity of veterinarians from suit for emergency care of animals or human victims; nonliability to animal hospital.

(a) Any licensed veterinarian who in good faith as a volunteer and without fee renders emergency care or treatment to a domestic animal shall not be liable in a suit for damages as a result of his or her acts or omissions which may occur during emergency care or treatment, nor shall he or she be liable to any animal hospital for its expense if under emergency conditions he or she orders an animal hospitalized or causes his or her admission to a hospital.

(b) Any licensed veterinarian who in good faith renders or attempts to render emergency care at the scene of an accident or emergency to the human victim or victims thereof shall not be liable for any civil damages as a result of any act or omissions by persons rendering or attempting to render the emergency care.



Section 34-29-91 - Eligibility for graduate of nonaccredited school to take examination.

A person who is a graduate of a college of veterinary medicine not accredited by the American Veterinary Medical Association shall be eligible to take the regularly scheduled state licensing examination given by the board upon furnishing all the following required documents or items:

(1) The certificate of the American Veterinary Medical Association Educational Commission for Foreign Veterinary Graduates (ECFVG).

(2) A certificate evidencing the completion of a one-year internship as required by the ECFVG in a veterinary hospital or clinic approved by the Alabama State Board of Veterinary Medical Examiners. This internship can be completed in more than one hospital or clinic; however, a minimum of three months shall be spent in any one place and the intern shall receive a variety of veterinary experience. This internship may commence prior to or following the national and state examinations and all shall be completed within an 18-month period. The sponsoring practitioner of the internship shall give a complete written report to the board at the completion of each three months which shall include a performance evaluation of the intern. The board shall insure that the internship was satisfactorily completed by the applicant prior to issuance of a state license. The ECFVG certificate shall be in addition to all other requirements expected for licensing of veterinarians in Alabama.

(3) Proof of his or her citizenship of the United States and of good moral character.



Section 34-29-92 - Service of applicants as student preceptees for minimum period.

The Alabama State Board of Veterinary Medical Examiners may require that all applicants serve as a student preceptee working under the supervision of a veterinarian licensed in any state for a minimum period of nine consecutive weeks.



Section 34-29-94 - Veterinary technician licensing requirements; authorized acts; unlicensed assistants; emergency care; suspension, revocation of license; continuing education.

(a) In order to obtain a license as a veterinary technician, the applicant shall do all of the following:

(1) Submit a complete notarized application on a form prescribed by the board setting forth that the applicant meets all of the following qualifications:

a. At least 18 years of age.

b. Of good character.

c. Has attained a competent school education and has received a diploma in veterinary technology from an American Veterinary Medical Association accredited school, or other school of veterinary technology approved by the board.

(2) Submit an application accompanied by an authenticated copy of the college transcript of the applicant signed by the dean or the registrar of the school, college, or university.

(3) Submit an application accompanied by a photograph of reasonable likeness of the applicant taken within six months of the date of the application.

(4) Submit an application fee as prescribed by the board.

(b) Notification and penalty for nonrenewal of licenses for veterinary technicians shall be applied as provided in this article for veterinarians.

(c) The board may adopt the Veterinary Technician National Examination and passing criteria prepared by the Professional Examination Service (PES), or any other veterinary technician national examination as the sole veterinary technicians examination or in addition to a state examination at its discretion.

(1) Examination of applicants for licensing as veterinary technicians in Alabama shall be held at a time, place, and date set by the board. Appropriate public notice of the time and place of the examination shall be given at least 90 days in advance of the date set forth for the examination.

(2) A passing score on the AVMA approved National Licensing Examination shall be determined by the professional examination provider based on a national criteria which reflects a passing score of at least 70 percent. Each applicant who passes the examination and meets all other requirements for licensure prescribed by the board shall be granted a license as a veterinary technician and shall be registered as such and a record kept by the board, and shall receive a license in a form to be prescribed by the board.

(d) There shall be an annual renewal of each veterinary technician's license and the renewal fee established and published by the board.

(e) The supervising veterinarian may require a licensed veterinary technician to perform any task for which he or she has been trained as delineated in the American Veterinary Medical Association's essential tasks list for veterinary technician teaching programs. The following tasks may be performed under the level of supervision indicated unless specifically prohibited by regulation and the supervision shall be under a licensed veterinarian currently registered to practice in this state, provided the veterinarian makes examinations in a manner and frequency consistent with the accepted standard of care for the condition of the patient and for the condition being treated:

(1) A licensed veterinary technician may perform the following tasks under the indirect supervision of a veterinarian. If the animal is anesthetized, these tasks shall require the direct supervision of a veterinarian:

a. Dental prophylaxis.

b. Enemas.

c. Electrocardiography.

d. Application of bandages.

e. Catheterization of the unobstructed bladder and inserting indwelling catheter.

f. Gavage.

g. Ear flush.

h. Surgical site preparation.

i. Diagnostic imaging:

1. Patient preparation and positioning.

2. Operation of X-ray and ultrasound machines.

3. Oral and rectal administration of radio-opaque materials.

j. Injections of medications not otherwise prohibited:

1. Intramuscular.

2. Subcutaneous.

3. Intravenous.

4. Intradermal.

k. Oral medications.

l. Topical medication.

m. Laboratory:

1. Collection of tissue during or after a veterinarian has performed necropsy.

2. Urinalysis.

3. Hematology.

4. Parasitology.

5. Exfoliative cytology.

6. Microbiology.

7. Blood chemistry.

8. Serology.

9. Coprology.

n. Administration of preanesthetic drugs.

o. Oxygen therapy.

p. Removal of partially exposed foreign objects from skin and feet.

q. Removal of sutures.

r. Euthanasia.

s. Administration of immunological agents.

t. Blood collection for diagnostic purposes.

u. Cystocentesis.

v. Placement of a device to allow vascular access.

w. Handling of biohazardous waste materials.

(2) A licensed veterinary technician may perform the following tasks under the direct supervision of a veterinarian:

a. Endotracheal intubation.

b. Blood administration and collection.

c. Fluid aspiration.

d. Intraperitoneal injections.

e. Assist during surgery and diagnostics and treatment procedures.

f. Monitoring of vital signs of anesthetized patient.

g. Application of splints.

h. Induce anesthesia by intravenous, intramuscular, or subcutaneous injection, or by inhalation.

i. When the animal is anesthetized, those tasks listed under subdivision (1).

j. Suturing skin lacerations, the site shall be examined by a veterinarian prior to and following suture.

(3) An unlicensed assistant may perform the following tasks under the indirect supervision of a licensed veterinarian or licensed veterinary technician:

a. Blood collection for diagnostic purposes.

b. Fecal sample collection.

c. Surgical site preparation.

d. Administration of previously prescribed medications: Opthalmic, otic, oral, topical, or parenteral.

e. Handling of biohazardous waste materials.

(4) An unlicensed assistant may perform the following tasks under the immediate supervision of a licensed veterinarian or a licensed veterinary technician:

a. Blood collection and administration.

b. Placement of a device to allow vascular access.

c. Gavage.

d. Diagnostic imaging:

1. Patient preparation and positioning.

2. Film exposure.

3. Oral and rectal administration of radio-opaque materials.

e. Intravenous injections of medications not otherwise prohibited.

f. Exfoliative cytology preparation.

g. Application of bandages.

h. Ear flush.

i. Electrocardiography.

j. Removal of sutures.

k. Euthanasia.

l. Assist during surgery and diagnostics.

m. Place endotracheal tube.

(f) Under the conditions of an emergency, a licensed veterinary technician may render the following lifesaving aid and treatment:

(1) Application of tourniquets or pressure bandages, or both, to control hemorrhage.

(2) Administration of pharmacological agents and parenteral fluids shall only be performed after direct communication with a veterinarian authorized to practice in this state and the veterinarian is either present or in route to the location of the distressed animal.

(3) Resuscitative respiratory procedures.

(4) External cardiac massage.

(5) Application of temporary splints or bandages to prevent further injury to bones or soft tissue.

(6) Application of appropriate wound dressings and external supportive treatment in severe burn cases.

(g) Any persons licensed or certified pursuant to this article who gratuitously and in good faith give emergency treatment to a sick or injured animal at the scene of an accident or emergency shall not be liable for damages to the owner of the animal in the absence of gross negligence.

(h) Any licensed veterinary technician who in good faith renders or attempts to render emergency care at the scene of an accident or emergency to the human victim or victims thereof shall not be liable for any civil damages as a result of any act or omission by the person in rendering or attempting to render the emergency care.

(i) Any veterinary technician shall display his or her license at his or her place of employment as to be easily accessible to the public or his or her clients.

(j) The board shall revoke the license of any veterinary technician convicted of or pleading nolo contendere to a felony, a crime involving moral turpitude, or who is guilty of one or more of the following:

(1) Soliciting patients from any practitioner of the healing arts.

(2) Willfully or negligently divulging a professional confidence or discussing a diagnosis or treatment of a veterinarian without the express permission of the veterinarian.

(3) The habitual or excessive use of intoxicants or drugs.

(4) Fraud or misrepresentation in applying for or procuring a license to perform as a veterinary technician or in applying for or procuring an annual registration.

(5) Impersonating another person licensed as a veterinary technician or allowing any person to use his or her license as a technician.

(6) Abetting or aiding the practice of veterinary medicine by a person not licensed by the board.

(7) Gross negligence in the performance of duties, tasks, or functions assigned to him or her by a licensed veterinarian.

(8) Manifest incapability or incompetence to perform as a veterinary technician.

(k) The board may revoke or suspend any license which they may have issued for violation of this article relating to the practice of veterinary medicine or the conduct of veterinary technicians, or both, for the violation of the administrative code of the board after notice and hearing proceedings, as provided by Section 34-29-79. Appeals from any adverse action of the board under this section shall be made to the Circuit Court of Montgomery County.

(l) Any veterinarian who permits a veterinary technician to work and perform the duties of a licensed technician in his or her office without having been issued a license or any licensed veterinary technician working in a veterinary office without a license shall be guilty of a misdemeanor. Nothing, however, in this article shall be construed to prevent a student of veterinary technology from performing duties necessary to complete course requirements from an accredited school or college of veterinary technology while under the supervision of a competent instructor of veterinary medicine recognized by the Alabama State Board of Veterinary Medical Examiners.

(m) A minimum number of hours of continuing education shall be required yearly for license renewal as provided by the administrative code of the board.

(n) Graduates of veterinary technology programs not accredited by the AVMA may become eligible for licensure by meeting all of the requirements of the AVMA and successfully passing the AVMA approved veterinary technician licensing examination.






Article 5 - Impaired Veterinary Professionals.

Section 34-29-110 - Definitions.

For the purposes of this article the following terms shall have the following meanings:

(1) IMPAIRED. The inability of a veterinary professional to practice veterinary medicine or veterinary technology with reasonable skill and safety to patients by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or other substances, or as a result of any physical or mental condition.

(2) VETERINARY PROFESSIONAL. A veterinary licensed to practice veterinary medicine and veterinary technicians who are licensed to practice veterinary technology.



Section 34-29-111 - Duties of board; Alabama Veterinary Professionals Wellness Committee; liability.

(a) It shall be the duty and obligation of the State Board of Veterinary Medical Examiners to promote the early identification, intervention, treatment, and rehabilitation of veterinary professionals licensed to practice veterinary medicine or veterinary technology in Alabama who may be impaired by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or other substances, or as a result of any physical or mental condition.

(b) In order to carry out this obligation the State Board of Veterinary Medical Examiners may contract with any nonprofit corporation or medical professional association for the purpose of creating, supporting, and maintaining a committee of veterinary professionals to be designated the Alabama Veterinary Professionals Wellness Committee. The committee shall consist of not less than 10 nor more than 15 veterinary professionals licensed to practice in Alabama and selected in a manner prescribed by the board. The board may expend available funds as necessary to adequately provide for the operational expenses of the Alabama Veterinary Professionals Wellness Committee, including, but not limited to, the actual cost of travel, office overhead, and personnel expense. The funds provided by the board for the purpose of operating expenses shall not be subject to any provision of law requiring competitive bidding.

(c) The Board of Veterinary Medical Examiners may enter into an agreement with a nonprofit corporation or medical professional association for the Alabama Veterinary Professionals Wellness Committee to undertake those functions and responsibilities specified in the agreement which may include any or all of the following:

(1) Contracting with providers of treatment programs.

(2) Receiving and evaluating reports of suspected impairment from any source.

(3) Intervening in cases of verified impairment.

(4) Referring impaired veterinary professionals to treatment programs.

(5) Monitoring the treatment and rehabilitation of impaired veterinary professionals.

(6) Providing post-treatment monitoring and support of rehabilitated impaired veterinary professionals.

(7) Performing other activities as agreed by the Board of Veterinary Medical Examiners and the Alabama Veterinary Professionals Wellness Committee.

(d) The Alabama Veterinary Professionals Wellness Committee shall develop procedures in consultation with the Board of Veterinary Medical Examiners for the following:

(1) Periodic reporting of statistical information regarding impaired veterinary professionals program activity.

(2) Periodic disclosure and joint review of the information as the board deems appropriate regarding reports received, contracts or investigations made, and the disposition of each report, provided, however, that the committee shall not disclose any personally identifiable information except as provided in this article.

(e) Any veterinary professional licensed in Alabama who shall be duly appointed to serve as a member of the Alabama Veterinary Professionals Wellness Committee and any auxiliary personnel, consultants, attorneys, or other volunteers or employees of the committee taking any action authorized by this article, engaging in the performance of any duties on behalf of the committee, or participating in any administrative or judicial proceeding resulting therefrom, shall, in the performance and operation thereof, be immune from any liability, civil or criminal, that might otherwise be incurred or imposed. Any nonprofit corporation or medical professional association or state or county veterinary medical association that contracts with or receives funds from the State Board of Veterinary Medical Examiners for the creation, support, and operation of the Alabama Veterinary Professionals Wellness Committee shall, in so doing, be immune from any liability, civil or criminal, that might otherwise be incurred or imposed.

(f) All information, interviews, reports, statements, memoranda, or other documents furnished to or produced by the Alabama Veterinary Professionals Wellness Committee and any findings, conclusions, recommendations, or reports resulting from the investigations, interventions, treatment, or rehabilitation, or other proceedings of such committee are declared to be privileged and confidential. All records and proceedings of the committee pertaining to the impaired veterinary professional shall be confidential and shall be used by the committee and the members thereof only in the exercise of the proper function of the committee and shall not be public records nor available for court subpoena or for discovery proceedings. In the event of a breach of contract between the committee and the impaired veterinary professional, any and all records pertaining to the conduct determined to cause the breach of contract will be disclosed to the regulatory board upon its request for disciplinary purposes only. Nothing contained herein shall apply to records made in the regular course of business of a veterinary professional and information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented or considered during the proceedings of the Alabama Veterinary Professionals Wellness Committee.

(g) The Alabama Veterinary Professionals Wellness Committee shall render an annual report to the State Board of Veterinary Medical Examiners concerning the operations and proceedings of the committee for the preceding year. The committee shall report to the board any veterinary professional who in the opinion of the committee is unable to practice veterinary medicine or veterinary technology with reasonable skill and safety to patients by reason of illness, inebriation, excessive use of drugs, narcotics, alcohol, chemicals, or other substances, or as a result of any physical or mental condition when it appears that the veterinary professional is currently in need of intervention, treatment, or rehabilitation and the veterinary professional has failed or refused to participate in programs of treatment or rehabilitation recommended by the committee. A report to the Alabama Veterinary Professionals Wellness Committee shall be deemed to be a report to the Board of Veterinary Medical Examiners for the purposes of any mandated reporting of veterinary professional impairment otherwise provided for by law.

(h) If the Board of Veterinary Medical Examiners has reasonable cause to believe that a veterinary professional is impaired, the board may cause an evaluation of the veterinary professional to be conducted by the Alabama Veterinary Professionals Wellness Committee for the purpose of determining if there is an impairment. The Alabama Veterinary Professionals Wellness Committee shall report the findings of its evaluation to the Board of Veterinary Medical Examiners.






Article 6 - Euthanasia in Animals.

Section 34-29-130 - Permit to purchase, possess, and use certain agents for euthanizing animals.

(a) The State Board of Veterinary Medical Examiners, hereinafter called the board, shall adopt rules providing for the issuance of permits authorizing the purchase, possession, and use of sodium pentobarbital, sodium pentobarbital with lidocaine, or other similar agents at facilities approved by the board that are operated for the collection and care of stray, neglected, abandoned, or unwanted dogs and cats, or federally licensed wildlife rehabilitation centers, for the purpose of euthanizing injured, sick, or abandoned animals which are in their lawful possession. The rules shall set forth guidelines for the proper storage and handling of the substances and other provisions as may be necessary to ensure that these drugs are used solely for the purpose set forth in this section. The rules shall also provide for an application or inspection fee and an annual renewal fee.

(b) Any facility approved by the board that operates for the collection and care of stray, neglected, abandoned, or unwanted dogs and cats, or a federally licensed wildlife rehabilitation center may apply to the board for a permit to purchase, possess, and use sodium pentobarbital and sodium pentobarbital with lidocaine pursuant to subsection (a). Upon certification by the board that the applicant meets the qualifications set forth in the rules, a permit shall be issued.

(c) The board may revoke or suspend the permit upon a determination that the permittee is using the scheduled substances for any purpose other than that set forth in this section or if the permittee fails to follow the rules of the board regarding proper storage and handling of the substance.



Section 34-29-131 - Exemptions.

(a) The board shall provide by rule that sodium pentobarbital, a sodium pentobarbital derivative, or other authorized injectable agents that act on the central nervous system shall be the only means of euthanasia of dogs and cats at facilities approved by the board that are operated for the collection and care of stray, neglected, abandoned, or unwanted dogs and cats.

(b) The board shall promulgate rules providing for the use of carbon monoxide, CO, and inhalant anesthetics as an acceptable alternative to the injectable agents for individual animals or mass euthanasia in small animals other than dogs or cats. Rules shall include provisions for the type of chamber and gas used, training and inspection requirements, humane comfort of the animals, and safety precautions for personnel.

(c) Euthanasia shall be performed only by a licensed veterinarian or an employee or agent of a facility approved by the board that is operated for the collection and care of stray, neglected, abandoned, or unwanted animals, provided the employee or agent has successfully completed a euthanasia technician certification course. The curriculum for the course shall be approved by the board and shall include, at a minimum, all of the following:

(1) The pharmacology, proper administration, and storage of euthanasia solutions.

(2) Federal and state laws regulating the storage and accountability of scheduled drugs.

(3) OSHA Safety and Material Safety Data Sheet Regulations.

(4) Euthanasia stress management.

(5) Proper disposal of euthanized animals.

(d) Notwithstanding the foregoing, a licensed veterinary technician, in accordance with Section 34-29-94, and regulations adopted pursuant thereto, who is an employee or agent of a licensed veterinarian or animal shelter as defined in Section 34-29-130, may perform euthanasia without completing the certification course required by subsection (c).

(e) Within by January 31, 2012, any animal shelters operated for the collection and care of stray, neglected, abandoned, or unwanted animals, which operated a gas chamber prior to that date shall have dismantled and removed its gas chamber and shall provide documentation to that effect to the board.



Section 34-29-132 - Euthanasia in emergency situation.

Whenever an emergency situation exists which requires the immediate euthanasia of an injured, diseased, or dangerous animal, a law enforcement officer, a veterinarian, or an agent or designee of a local animal control unit may humanely destroy the animal, as provided herein.

(1) Whenever any domestic animal is so injured or diseased as to appear useless and is in a suffering condition, and it reasonably appears to any officer that the animal is imminently near death and cannot be cured or rendered fit for service, and the officer has made a reasonable and concerted, but unsuccessful, effort to locate the owner, the owner's agent, or a veterinarian, then the officer, acting in good faith and upon reasonable belief, may immediately destroy the animal by shooting the animal or injecting the animal with a barbiturate drug. If the officer locates the owner or the owner's agent, the officer shall notify the owner or the owner's agent of the animal's location and condition. If the officer locates only a veterinarian, the officer shall destroy the animal only upon the advice and recommendation of the veterinarian.

(2) In the absence of negligence, wantonness, or willful conduct, no officer or veterinarian acting in good faith and with due care pursuant to this article may be held liable either criminally or civilly for euthanizing an animal, nor shall any civil or criminal liability attach to the employer of the officer or veterinarian.

(3) A court order shall not be necessary to carry out the provisions of this section.



Section 34-29-133 - Animals not to be left unattended until death; disposal of body upon confirmation of death.

No animal may be left unattended between the time euthanasia procedures are first begun and the time that death occurs, nor may the body of the animal be disposed of until death has been confirmed by a euthanasia technician or other qualified person as defined by this chapter.



Section 34-29-134 - Violations of article.

(a) The Attorney General may bring action to enjoin any violation of this article.

(b) Any person who violates this article shall be guilty of a Class B misdemeanor and upon conviction shall be punished as provided by law.



Section 34-29-135 - Relation to Section 34-29-94.

Notwithstanding the provisions of Section 34-29-94, this article shall prevail in all cases in which there is a direct conflict.









Chapter 30 - SOCIAL WORKERS.

Article 1 - General Provisions.

Section 34-30-1 - Definitions.

As used in this chapter, the following words and terms shall have the following meanings:

(1) BOARD. The State Board of Social Work Examiners established under this chapter.

(2) SOCIAL WORK. The professional activity of helping individuals, groups, or communities enhance or restore their capacity for social functioning, and of preventing or controlling social problems altering societal conditions as a means towards enabling people to attain their maximum potential.

(3) SOCIAL WORK PRACTICE. The professional application of social work values, principles, and techniques to one or more of the following ends: Helping people obtain tangible services, assessment and opinions, counseling with individuals, families, and groups, helping communities or groups provide or improve social and health services, engaging in research related to those ends and principles, and administering organizations and agencies engaging in such practice. The practice of social work requires knowledge of human development and behavior, of social, economic, and cultural institutions and of the interaction of all these factors.

(4) SOCIAL WORK SPECIALTY. A defined area of social work practice recognized and approved by the Board of Social Work Examiners.

(5) SOCIAL WORK METHOD. An orderly, systematic mode of practice and procedure recognized and approved by the Board of Social Work Examiners. This includes but is not limited to social casework, social group work, and community organization.

(6) FULL-TIME SOCIAL WORK. Thirty-five hours per week.

(7) PART-TIME SOCIAL WORK. At least 10 hours per week or more, and will be considered equivalent to full-time social work on a pro rata basis as determined by the board.



Section 34-30-2 - Declaration of policy; purpose of chapter.

It is hereby declared to be the public policy of this state and the purpose of this chapter to protect the public by setting standards of qualification, education, training, and experience for those who seek to engage in the practice of social work and to protect the public by promoting high standards of professional performance for those engaged in the profession of social work, holding themselves forth as social workers.



Section 34-30-3 - Private independent practice of social work.

No person may engage in the independent clinical practice of social work unless he or she is:

(1) Licensed under this chapter as a licensed independent clinical social worker; and

(2) Has a doctorate or master's degree from a school of social work approved, accredited, or in candidacy granted by the Council on Social Work Education; and

(3) Has had two years' full-time or three years' part-time postgraduate experience under appropriate supervision in the specified social work method or four years' full-time or five years' part-time postgraduate experience under appropriate supervision in the speciality in which the applicant will practice.

(4) Has passed an examination prepared by the board for this purpose; except, that prior to the time that an examination is prepared by the board for this purpose, no person who otherwise meets the requirements of this section will be prohibited from engaging in the private independent practice of social work; and

(5) Has been issued by mail a certified letter of certification stating his or her qualification for private independent practice by the board; and

(6) Has paid an initial certification fee set by the board.



Section 34-30-4 - Disciplinary proceedings - Grounds for suspension, revocation, etc., of license; administrative fines.

(a) The State Board of Social Work Examiners may deny an application or, after a hearing, may refuse to renew, may suspend, or may revoke any license issued under this chapter upon proof that the person has engaged in unprofessional conduct within the last five years, including, but not limited to:

(1) Conviction of a felony;

(2) Habituation or addiction to habit-forming drugs, either of which impairs the ability to perform his or her work;

(3) Conviction of fraud or deceit in connection with services rendered as a social worker licensed under this chapter or in establishing qualifications under this chapter;

(4) Aiding or abetting a person not licensed under this chapter who is falsely representing himself or herself as a social worker licensed under this chapter;

(5) Failing to be relicensed and continuing to represent himself or herself as licensed after the expiration of his or her license; or

(6) Being found guilty of unprofessional conduct by the rules established by the Board of Social Work Examiners.

(b) In addition to the disciplinary powers provided in subsection (a), the board may levy and collect administrative fines for serious violations of this chapter or the rules and regulations of the board of not more than $500 for each violation.



Section 34-30-5 - Disciplinary proceedings - Procedure.

The following procedure will apply to revocation and suspension hearings and to judicial review of these hearings:

(1) Hearings are to be conducted by a five-person panel of the Board of Social Work Examiners with recommended decisions to be by majority vote of the panel.

(2) Reasonable notice (20 days' minimum) of charges to be served personally or by registered mail.

(3) Stenographic record of proceedings.

(4) A person licensed under this chapter whose license is subject to suspension or revocation is entitled to:

a. The presence of counsel at the hearing at his expense;

b. The right to cross-examination of witnesses;

c. The right to call witnesses on his or her own behalf; and

d. The right to subpoena witnesses and documents.

(5) Any person affected by the action of the board in refusing his or her application or suspending or revoking his or her license, or any other action of the board, may appeal the action of the board by filing a petition within 30 days thereafter in the circuit court in the county where the person resides or in the Circuit Court of Montgomery County, Alabama, and the court is vested with jurisdiction and it shall be the duty of the court to set the matter for hearing upon 10 days' written notice to the board and the attorney representing the board. The court in which the petition of appeal is filed shall determine whether or not a cancellation or suspension of a license shall be abated until the hearing shall have been consummated with final judgment thereof or whether any other action of the board should be suspended pending hearing, and enter its order accordingly, which shall be operative when served upon the board, and the court shall provide the attorney representing the board with a copy of the petition and order. The board shall be represented in such appeals by the district attorney of the county or the Attorney General, or any of their assistants. The board shall initially determine all facts, but the court, upon appeal, shall set aside the determination of the board if the board's determination:

a. Is not based upon substantial evidence upon the entire record;

b. Is arbitrary or capricious;

c. Is in violation of statutory requirements; or

d. Was made without affording the licensee or applicant due process of law.

(6) The board may, in its discretion, seek an injunction against any person engaged in violation of this chapter.



Section 34-30-6 - Disposition of fees; separate fund created; disbursements from fund by board.

(a) All fees collected pursuant to this chapter shall be nonrefundable and shall be deposited in the State Treasury to the credit of the Board of Social Work Examiners and shall constitute a separate fund to be disbursed as prescribed in subsection (b) of this section.

(b) For the purpose of carrying out the objects of this chapter, and for the exercise of the powers herein granted, the Board of Social Work Examiners shall have power to direct the disbursement of the separate fund created by subsection (a) of this section, which shall be paid on warrant of the state Comptroller upon certificate or voucher of the secretary of the board, approved by the president or vice-president of the board. No funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Article 4 of Chapter 4 of Title 41, and only in amounts as stipulated in the general appropriation bill. Such amounts shall not exceed the amount in the separate fund established by subsection (a) of this section.






Article 2 - Licenses.

Section 34-30-20 - License requirements.

(a) Except as otherwise provided in subsection (b), no person may engage in the practice of social work, holding himself or herself forth as a "social worker," a "licensed bachelor social worker," a "licensed master social worker," or a "licensed independent clinical social worker," unless that person is so licensed under this chapter or excluded according to its provisions.

(b) The board shall reissue the appropriate redesignated license to any person licensed on August 1, 2016, as a graduate social worker or a certified social worker. Notwithstanding the foregoing, any license issued to a graduate social worker or a certified social worker prior to that date shall continue to be valid for the duration of the license or until the appropriate redesignated license is issued by the board. Any person licensed by the board as a graduate social worker or a certified social worker on that date may continue to use the prior designated licensure titles for a period of two years or as otherwise provided by the board. It is the intent of Act 2016-313 to only change the licensure titles unless expressly otherwise provided herein and to provide for an orderly transition in the use of the prior licensure titles by any person licensed on that date.



Section 34-30-21 - Exemptions from licensing requirements.

(a) Nothing in this chapter shall be construed to prevent qualified physicians, surgeons, psychologists, psychotherapists, attorneys, marriage counselors, family counselors, school counselors, or members of the clergy or any other individual from doing work within the standards and ethics of their respective professions and calling; provided, that they shall not hold themselves out to the public by any title or description of service as being engaged in the practice of social work.

(b) Any group already licensed under state law shall be exempt from the provisions of this chapter.

(c) Students enrolled in recognized programs of study leading to social work degrees shall not be prevented from practicing social work; provided, that their practice shall be performed under the supervision of a licensed certified social worker, or one who meets the qualifications for licensing as a certified social worker as defined in this chapter.



Section 34-30-22 - Qualifications of applicants.

The State Board of Social Work Examiners shall issue a license as a "licensed bachelor social worker," a "licensed master social worker," or a "licensed independent clinical social worker" to an applicant who satisfies all of the following requirements:

(1) Is at least 19 years of age.

(2) Has paid an initial examination fee established by the board.

(3) Has passed an examination prepared by the state board for that purpose.

(4) Has ascribed to a professional code of ethics developed and adopted by the board.

(5) Meets all of the following additional requirements for the level at which they are applying to be licensed:

a. Bachelor social worker:

1. Has a baccalaureate degree from an accredited college or university including completion of a social work program. At the end of five years from June 8, 1984, applicants who then apply shall have a baccalaureate degree from an accredited college or university, including completion of a social work program approved, accredited, or in candidacy granted by the Council on Social Work Education.

2. For a period of six years from May 23, 1977, an applicant may be licensed who has a baccalaureate degree from an accredited college or university and has successfully completed two years of full-time continuous employment in a social work position under supervision approved by the board; or

3. Until March 1, 1996, an applicant may be licensed who has a bachelor's degree in social work or a bachelor's degree in a human services field such as sociology, rehabilitation counseling, psychology, and guidance counseling.

b. Master social worker: Has a Master of Social Work or a Doctor of Social Work from a college or university approved, accredited, or in candidacy granted by the Council on Social Work Education.

c. Independent clinical social worker:

1. Has a Master of Social Work or a Doctor of Social Work from a college or university approved, accredited, or in candidacy granted by the Council on Social Work Education.

2. Has had at least two years of post-master or doctorate experience in the practice of social work under the supervision of a licensed independent clinical social worker.

(6) Is a United States citizen or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.



Section 34-30-23 - Application; initial fee; issuance.

From May 23, 1977, until November 24, 1978, the Board of Social Work Examiners shall receive applications from individuals, such applications being duly notarized and sworn, which outline the applicant's eligibility for licensure under the criteria specified in either subdivision (1), (2), or (3) of this section, accompanied by an initial application fee of $50 in the form of a certified check made payable to the Alabama State Board of Social Work Examiners, and upon review and necessary verification of the applicant's sworn statement, said board shall issue a license as a "licensed bachelor social worker," a "licensed graduate social worker," or a "licensed certified social worker" to an applicant who meets the following requirements for a level of licensure; provided, that any person seeking licensure under this section shall make application within four months of the date he or she first becomes eligible for licensing under this section; and provided further, that such application is received by the board and such eligibility occurred within 18 months from May 23, 1977:

(1) Bachelor social worker: An applicant who holds a baccalaureate degree from an accredited college or university and who satisfies the board that he or she is presently employed in a full-time social work position.

(2) Graduate social worker:

a. An applicant who holds a Master of Social Work or a Doctor of Social Work from a college or university approved or accredited by the Council on Social Work Education; or

b. An applicant who has successfully completed one semester of social work education in a graduate school of social work approved or accredited by the Council on Social Work Education and who satisfies the board that he or she is and has been actively engaged, for at least five consecutive years of full-time employment, in the practice of social work.

(3) Certified social worker: An applicant who holds a Master of Social Work or a Doctor of Social Work from a college or university approved or accredited by the Council on Social Work Education and who is and has been actively engaged, for at least two consecutive years of full-time post-master or doctorate employment, in the practice of social work.



Section 34-30-24 - Issuance of license to persons licensed in other states.

Upon receipt of an application from a person who holds a valid social workers' license from another state of the United States which requires standards equivalent to Alabama's for licensing and who possesses all the qualifications prescribed in Section 34-30-22, except that he or she has not paid the examination fee or passed the examination prepared by the board, accompanied by the initial license fee, the board shall issue a license as a "licensed bachelor social worker," "licensed master social worker," or "licensed independent clinical social worker" to the applicant therefor.



Section 34-30-25 - Fees.

After November 24, 1978, the initial fee for a license shall be at least $50 and the fee for renewal thereof shall be at least $25.



Section 34-30-26 - Term; expiration date; renewal; inactive status.

(a) All licenses and certificates under this chapter shall be effective when issued by the State Board of Social Work Examiners.

(b) All licenses and certificates issued by the board shall expire on the last day of the month in the calendar year that is exactly two years from the calendar year and month in which the license or certificate is issued.

(c) A license or certificate may be renewed by the payment of the renewal fee set by the board and by the execution and submission on a form provided by the board of a sworn statement by the applicant that his or her license or certificate has been neither revoked nor currently suspended.

(d) At the time of license renewal, each applicant shall present satisfactory evidence that in the period since the license was issued, such applicant has completed the continuing education requirements specified by the board. At the time of license renewal, the board may, in its discretion, waive the continuing education requirement upon a showing by an applicant that prolonged illness or other extenuating circumstances prevented completion of such requirements. A waiver shall not be granted to any applicant twice in succession.

(e) The application for renewal must be made within 60 days after the expiration of the license or the termination of the period of suspension.

(f) No licensee shall be denied a license renewal based on the fact that such licensee has not actively practiced social work for the previous licensing period, provided that all licensing renewal fees have been paid to the board by the licensee.

(g) A licensee under this chapter who is not engaged in the practice of social work or who does not live in the state may request, in writing, that the board place his or her name on the board's inactive roll, thereby granting him or her inactive status and protecting his or her right to obtain a license to practice pursuant to subsection (a) at a later time if he or she wishes to become actively engaged in the practice.

(h) If, upon receipt of the request as provided in subsection (g), the board determines that the social worker shall be permitted to retain his or her initial registration or certification, the social worker shall pay a biennial registration fee in such amount as the board, from time to time, shall determine. If a social worker who has elected inactive status wishes to reenter the practice, he or she shall make application to the board for licensure to practice. To ensure competency to practice, the board, in its rules, shall specify the number of hours of continuing education the applicant shall obtain before regaining active status.



Section 34-30-27 - Certain persons exempt from examination.

(a) Individuals licensed under Section 34-30-23 or Section 34-30-24 shall be exempt from any examination provided for in Section 34-30-22, subdivision (3).

(b) Any person who meets the following listed conditions shall be issued a certification as a "licensed certified social worker" without a written examination by the State Board of Social Work Examiners; provided, however, that any person seeking licensure under this section must do so within one year from April 4, 1988. The conditions to be met are as follows:

(1) Possess a baccalaureate degree from an accredited college or university.

(2) Have completed a minimum of six quarter-hours at an approved graduate school of social work on or before January 1, 1960.

(3) Completed a minimum of six years of full, continuous employment in a social work position under supervision approved by the board or seven years of full, continuous employment with a public or quasi-public agency in the State of Alabama on or before May 1, 1977.

Any person meeting the above conditions shall, upon application to the State Board of Social Work Examiners and the payment of $50, be issued certification as a "licensed certified social worker"; provided, however, that any person seeking licensure under this section must do so within one year from the passage of this amendment.

(c) Any person who holds a Master of Social Work degree or a master's degree in vocational education from an approved college or university, plus one year experience or its equivalent, shall be granted the title of "graduate social worker" if the person has completed the requirements mentioned in this subsection on or before December 30, 1977, upon application to the State Board of Social Work Examiners and the payment of the fee of $50; provided, however, that any person seeking licensure under this section must do so within one year from the passage of this amendment.

(d) Notwithstanding the aforementioned provisions of this chapter, any person who has been previously licensed under subsection (b) or (c) of this section and who allows his or her license to expire and does not renew his or her license during the time period provided in Section 34-30-26, shall no longer be exempt from any examination provided for in Section 34-30-22(3); but instead must take the examination in order to be licensed under Section 34-30-23 or Section 34-30-24.



Section 34-30-28 - Display; effect.

The license issued pursuant to this chapter shall be displayed in the licensee's principal place of practice, and shall entitle the licensee to hold himself or herself forth to the public as providing services as authorized by this chapter.



Section 34-30-29 - Supervision of licensed bachelor social workers.

Effective January 1, 1984, and thereafter, each person licensed under this chapter as a licensed bachelor social worker who has received two years or more of continuing supervision from a licensed graduate social worker or a licensed certified social worker may engage in the practice of social work without further supervision as long as this person remains in their same type of social work practice.



Section 34-30-30 - Practice of social work in partnerships, groups, etc.

Nothing contained in this chapter shall prohibit licensed independent clinical social workers from practicing social work as partners or in groups, or from pooling fees and money received either by the partnerships or groups or by the individual members thereof for professional services furnished by any individual licensed independent clinical social worker, member or employee of such partnership or group, nor shall those constituting the partnership or groups be prohibited from sharing, dividing, or apportioning the fees and moneys received by them or by the partnership or group in accordance with partnership or other agreements, provided the certificate for doing business shall have been filed pursuant to law.



Section 34-30-31 - Professional associations.

Licensed independent clinical social workers shall be permitted to form professional associations to operate in the practice of social work according to Alabama law.



Section 34-30-32 - Merit System or Civil Service employees.

Nothing contained in this chapter shall prohibit a Merit System or Civil Service employee who is employed in a social work position whose qualifications are established or determined by a regulatory board, pursuant to state or federal law, from engaging in the practice of social work.



Section 34-30-33 - Representation to public as social worker.

(a) No person may represent himself or herself as a social worker by using the title "social worker," "licensed bachelor social worker," "licensed master social worker," or "licensed independent clinical social worker," or any other title that includes such words, or by adding the letters "SW," "LBSW," " LMSW," or "LICSW," unless licensed under this chapter or excluded according to its provisions.

(b) No public or private agency, organization, or health facility may use the term "social worker," "licensed bachelor social worker," "licensed master social worker," or "licensed independent clinical social worker" to apply to a person unless that person is so licensed under this chapter or excluded according to its provisions.

(c) After November 24, 1978, nothing contained in this chapter shall prohibit a Merit System or Civil Service employee who is employed in a social work position whose qualifications are established or determined by a regulatory board, pursuant to state or federal law, from representing himself or herself as a social worker by using the title "social worker."

(d)(1) A person who knowingly, willfully, or intentionally violates any provision of this section is guilty of a misdemeanor and shall be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500). The board and its members shall assist prosecuting officers in the enforcement of this chapter, and it shall be the duty of this board and its members to furnish the proper prosecuting officers with such evidence as it or they may ascertain to assist them in the prosecution of any violation of this article, and the board is authorized for such purposes to make such reasonable expenditures from the funds of the board which it may deem necessary to ascertain and furnish such evidence.

(2) When it appears to the board that any person is in violation of any provisions of this section, the board may in its own name bring an action in the circuit court for any injunction, and the court may enjoin any person from violating this section regardless of whether criminal proceedings have been or may be instituted. Upon a proper showing, a permanent or temporary injunction, or restraining order, shall be granted.






Article 3 - Board of Social Work Examiners.

Section 34-30-50 - Creation; composition.

(a) There is created an Alabama Board of Social Work Examiners, which shall consist of seven members who are citizens of this state and appointed by the Governor. No person shall be excluded from serving on the board by reason of race, sex, or national origin. Four members shall be "licensed certified social workers" under the provisions of this chapter, who have rendered service, education, or research in social work. Two members shall be "licensed graduate social workers" under the provisions of this chapter, who shall have rendered service, education, or research in social work. One member shall be a "licensed bachelor social worker" under the provisions of this chapter who has rendered service, education, or research in social work. Initial members shall be persons eligible for licensing as provided by this chapter. Members shall be appointed within 90 days after May 23, 1977, from a list of names of qualified persons submitted by any interested parties. The Governor may request the submission of additional names.

(b) After March 20, 1992, successor members of the board shall be appointed by the Governor as provided in this subsection. At least one position on the board shall be represented by a person who is a member of a minority race. Within 30 days following the expiration of a term or terms of office, the board shall notify each licensee in writing of the vacancy and shall solicit the nomination of not more than five licensed certified social workers, licensed graduate social workers, or licensed bachelor social workers, as the case may be, for consideration for each position to be filled. The board shall certify the names of not more than three persons receiving the highest number of nominations for each position to the Governor. The Governor shall appoint one of the nominated persons for the position or positions within 30 days following receipt of the list. If the Governor fails to make the appointment within the 30-day period, the person for each position receiving the highest number of nominations shall become the successor board member for that respective position. The first successor member appointed after March 20, 1992, shall be a member of a minority race who meets all other qualifications of this article. Beginning with the seventh appointment following March 20, 1992, not more than one member from any United States Congressional District, as those districts exist as of March 20, 1992, shall be appointed to serve at the same time.

(c) Any other provision of law notwithstanding, successors to the three terms that expire in October 2004 shall be appointed as follows: Two members shall be appointed for terms of two years and one member shall be appointed for a term of three years, with all terms expiring on September 30 of the final year of the term. Any other provision of law notwithstanding, successors to the four terms that expire in December 2005 shall be appointed as follows: One member shall be appointed for a term of two years and three members shall be appointed for terms of three years, with all terms expiring on September 30 of the final year of the term. Thereafter, subsequent appointments shall be for a term of three years, expiring on September 30 of the final year of the term. Each member shall hold office until his or her successor is appointed and assumes office. A two-year appointment to fill an expired term pursuant to this subsection shall be considered a consecutive term of office for determining the two consecutive terms of office limitation provided in Section 34-30-51. Any vacancy occurring other than by expiration of a term shall be filled for the remainder of the unexpired term by appointment of the Governor. An appointment to fill an unexpired term may not be considered a consecutive term of office for determining the two consecutive terms of office limitation provided in Section 34-30-51.



Section 34-30-51 - Terms of members.

Members shall be limited to two consecutive terms of office.



Section 34-30-52 - Filling of vacancies.

Appointments to fill vacancies on the Board of Social Work Examiners caused by a reason other than the expiration of a member's term shall be for the duration of the unexpired term and shall be made by the Governor from a list as described in Section 34-30-50.



Section 34-30-53 - Persons employed by state eligible for appointment to board.

Persons who are employed by the State of Alabama and who are subject to the Merit System shall not be prohibited from serving on the Board of Social Work Examiners, provided such person meets all other qualifications as a member of the board.



Section 34-30-54 - Compensation of members.

Compensation for members of the Board of Social Work Examiners shall be limited to travel and per diem, not to exceed the prevailing rate paid state employees, but the expense is not to exceed the amount derived in fees for licenses and fines.



Section 34-30-55 - Removal of members.

Members of the Board of Social Work Examiners can be removed from office for cause in the manner provided by the statutes of Alabama for removal of public officials who are not subject to impeachment.



Section 34-30-56 - Organization; annual election of officers; meetings; quorum; notice of meetings; public meetings required.

The Board of Social Work Examiners shall organize upon appointment and qualification of its members, and shall elect annually from its membership a chairman, a vice-chairman, and a secretary. The board shall meet twice each year and as frequently as it deems necessary at such times and places as the board designates. Additional meetings may be held upon call of the chairman or upon the written request of four members of the board. Four members of the board shall constitute a quorum. All members of the board must be notified in writing at least five days prior to all meeting dates. All such board meetings shall be open to the public and appropriate public notice shall be made.



Section 34-30-57 - Duties generally.

In addition to the duties set forth elsewhere in this chapter, the Board of Social Work Examiners shall:

(1) Recommend modifications and amendments to this chapter.

(2) Recommend to the appropriate district attorneys prosecutions for the violations of this chapter, after and only after the alleged violator has been notified of such violation or violations and having been given 90 days to disclaim, amend, and rectify such allegation.

(3) Annually publish a list of the names and addresses of all persons who are:

a. "Licensed bachelor social workers," "licensed graduate social workers," and "licensed certified social workers" under this chapter.

b. Eligible to engage in the private independent practice of social work under this chapter.

(4) Establish fees for initial examination, licensure, certification, and renewal thereof.

(5) Establish requirements and standards for continuing education. In establishing such requirements, the board shall consult with those groups and organizations which represent both the levels of practice specified in this chapter and the various settings in which social work is practiced. Furthermore, in developing such requirements, the board shall consider, but shall not be limited in its consideration to, agency recognized staff development programs under the auspices of public agencies, continuing education programs offered by colleges and universities having social work programs approved or accredited by the Council on Social Work Education and continuing education programs offered by recognized state and national social work bodies.

(6) Promulgate rules and regulations pursuant to the State Administrative Procedures Statute that set forth professional standards for "licensed bachelor social workers," "licensed graduate social workers," and "licensed certified social workers" who are certified for the private independent practice of social work. Those proposed rules and regulations shall be published at least 30 days prior to public hearing relative to the proposed rules and regulations, and at least 15 days in advance of such hearing, the board shall publish notice of the date, time, and place where such public hearings of the board will be held for the purpose of adopting or amending rules and regulations pertaining to this chapter.



Section 34-30-58 - Acceptance of contributions and bequests.

The Board of Social Work Examiners may accept contributions and bequests from individuals, organizations, and corporations and must expend these funds to carry out the purposes of this chapter. Records of receipts and expenditures of such funds shall be made available to Examiners of Public Accounts upon request.









Chapter 31 - HEATING, AIR CONDITIONING, AND REFRIGERATION CONTRACTORS.

Section 34-31-18 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings herein ascribed to them unless the context clearly indicates otherwise:

(1) ADMINISTRATIVE PROCEDURE LAW. Sections 41-22-1 through 41-22-27, and any subsequent amendment or supplement thereto, and any rules or regulations promulgated thereto.

(2) APPRENTICE. A person other than a certified heating, air conditioning, or refrigeration contractor, who is engaged in learning and assisting in the installation, service, or repair of a heating, air conditioning, or refrigeration system and working under the direct supervision of a certified heating, air conditioning, or refrigeration contractor, and who has successfully fulfilled the voluntary registration requirements of the board and has been duly registered by the board as such for the current year.

(3) BOARD. The State Board of Heating, Air Conditioning, and Refrigeration Contractors, herein established.

(4) CERTIFICATION. The process of testing to determine the knowledge and skill of an individual with respect to heating, air conditioning, and refrigeration. This term is used herein interchangeably with the term "license."

(5) CERTIFIED HEATING AND AIR CONDITIONING CONTRACTOR. Any and all legal entities engaged in the business of heating and air conditioning contracting and installation or service and repair.

(6) CERTIFIED REFRIGERATION CONTRACTOR. Any and all legal entities engaged in the business of refrigeration contracting and servicing, installation, and repair.

(7) DUCT AIR TIGHTNESS TESTING CONTRACTOR. Any individual who engages in the practice of testing and verifying duct air tightness in conjunction with the installation, service, or repair of a heating and air conditioning system.

(8) HEATING AND AIR CONDITIONING SYSTEMS OR SYSTEM. A heating and/or cooling apparatus consisting of an air heating and/or cooling fixture from pipes, plenums, or blowers including any accessory and equipment installed in connection herewith; specifically excluding window units, automotive, or farm implement type heating and/or air conditioning equipment.

(9) INSTALLATION. The act of setting up or installing a heating and air conditioning system or refrigeration system for operation and use.

(10) REFRIGERATION. The use of mechanical or absorption equipment to control temperature, humidity, or both, in order to satisfy the intended use of a specific space, other than for human comfort.

(11) REFRIGERATION TRADE OR BUSINESS. Includes any and all legal entities engaged in the installation, maintenance, servicing, and repairing of refrigerating machinery, equipment, devices, and components.

(12) REGULARLY EMPLOYED PERSON. A person who is an actual employee of the business, not an independent contractor. The person must work an average of 30 or more hours per week for the heating, air conditioning, or refrigeration business. A regularly employed person must not be paid as an independent contractor and must receive a W-2 for all earnings.

(13) RESPONSIBLE CHARGE. The direction of projects involving the installation or service and repair of heating, air conditioning, and refrigeration systems requiring initiation, professional skills, technical knowledge, and independent judgment.

(14) SERVICE AND REPAIR. The act of maintaining for operation a heating, air conditioning, or refrigeration system which has previously been installed including parts replacement within a piece of equipment.



Section 34-31-19 - Purpose.

The purpose of this chapter is to certify qualified contractors on a state-wide basis in order to protect the public by identifying those contractors who have the knowledge and ability to install or service and repair heating, air conditioning, and refrigeration systems.



Section 34-31-20 - Board of Heating, Air Conditioning, and Refrigeration Contractors - Creation; composition; transfer of property, etc.

(a) The Board of Heating and Air Conditioning Contractors as created by Act 82-547, 1982 Regular Session (Acts 1982, p. 900), is renamed the Board of Heating, Air Conditioning, and Refrigeration Contractors. The authority of the board is expanded to allow the board to examine, certify, and regulate heating, air conditioning, and refrigeration on a statewide basis.

(b) The board shall consist of 12 members, who shall be citizens of this state and who shall be subject to confirmation by the Senate. The seven initial appointments shall be effective as of July 1, 1982, as follows: One member shall be appointed by the Governor for an initial term of one year, and shall be a licensed professional engineer; one member shall be appointed by the Governor for an initial term of four years and shall be a heating and air conditioning contractor; one member shall be appointed by the Lieutenant Governor for an initial term of three years and shall be a trade representative of an equipment manufacturer or supplier; one member shall be appointed by the Governor for an initial term of three years and shall be a consumer from the general public; one member shall be appointed by the Speaker of the House of Representatives for an initial term of two years and shall be a trade representative of the service, repair parts industry; one member shall be appointed by the Lieutenant Governor for an initial term of two years, and shall be a representative from county or local inspection services department; and one member shall be appointed by the Speaker of the House of Representatives for an initial term of three years, and shall be a consumer from the general public. Three additional members shall be appointed to serve four-year terms beginning on January 1, 2001. Each of these three additional members shall be heating and air conditioning or refrigeration contractors. One of these additional members shall be appointed by the Governor, one of these additional members shall be appointed by the Lieutenant Governor, and one of these additional members shall be appointed by the President Pro Tempore of the Senate. An additional two members, who shall be heating and air conditioning contractors, shall be appointed by the Speaker of the House of Representatives for initial terms of three years. Their successors, who shall be appointed by the same respective appointing authorities, and shall possess the same respective occupational qualifications, shall each serve not more than two consecutive terms of office of four years each and until their successors are appointed and qualified. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(c) All moneys, equipment, and property of the board created pursuant to Sections 34-31-1 through 34-31-17, inclusive, shall, effective July 1, 1982, be transferred to the board created in subsection (a). The board shall pay all money received under this chapter to the State Treasurer, who shall keep the money in a separate fund for the board. All money remaining at the end of the fiscal year which exceeds 25 percent of the board's budget for the previous year shall be transferred to the 501(c)(3) nonprofit Alabama Home Builders Foundation to be used exclusively for classroom training tools at educational facilities that provide heating, air conditioning and/or refrigeration curriculums to include any program approved or accredited by the State of Alabama, United States federal government, or any state or federal governmental agency or board. If, at any time, the Alabama Home Builders Foundation should lose its nonprofit status, those funds shall be transferred to the State General Fund.



Section 34-31-21 - Board of Heating, Air Conditioning, and Refrigeration Contractors - Officers; meetings; power and duties.

(a) The board shall elect from among its members a chairman, vice-chairman, and a secretary. The board may hire an executive director to serve at the pleasure of the board. The board may require the executive director to perform the duties required by this section and any other tasks required by the board. The board shall set the salary of the executive director. The executive director, with the consent of the board, may employ a deputy director who shall serve at the pleasure of the executive director. The salary and compensation for the deputy director shall be set by the board and shall not exceed the salary set for the executive director.

(b) The chairman shall preside over meetings of the board. The vice-chairman shall preside over meetings of the board in the absence of the chairman. The chairman shall designate another member to preside in the absence of the chairman and vice-chairman.

(c) The secretary or, if directed by the board, the executive director shall perform the following tasks:

(1) Keep all minutes, books, records, and files of the board.

(2) Issue all certificates in the name of the board.

(3) Send all notices and attend to all correspondence directed by the board.

(4) Receive and deposit all fees.

(5) Perform all incidental duties of the office as directed by the board.

(d) The secretary shall give bond, payable to the Governor, in the penal sum of $5,000 for the faithful performance of his or her duties, and the premium therefor shall be paid from the fees of the board.

(e) No moneys shall be withdrawn from the funds of the board except by direction of the board as provided by state law.

(f) A majority of the board shall constitute a quorum for the transaction of all business.

(g) The board is also authorized to adopt and publish minimum repair and service standards for its certified contractors, and shall mail a copy thereof to every certified contractor at least 30 days before the standard of criteria becomes effective. Certified contractors who fail to comply with such minimum standards and criteria shall be punished as prescribed in Section 34-31-32(a).

(h) The board is authorized to hold hearings, call witnesses, administer oaths, take testimony, and obtain evidence in the conduct of its business. It is further authorized to take such disciplinary actions as are authorized in subsection (c) of Section 34-31-32.

(i) The board is authorized to expend funds for purposes of public awareness of the board and its rules and regulations to include advertising, promotional materials, event exhibiting, staff uniforms, or other means approved by the board.



Section 34-31-22 - Board of Heating, Air Conditioning, and Refrigeration Contractors - Compensation.

Each member of the board shall receive one hundred dollars ($100) per day for attending sessions of the board or its committees and, in addition, shall be reimbursed for such necessary travel expenses as are paid to state employees, to be paid from fees collected.



Section 34-31-23 - Board of Heating, Air Conditioning, and Refrigeration Contractors - Regular meetings.

The board shall meet in a regular session to perform its lawful duties at least once each three-month period.



Section 34-31-24 - Performance of functions of certified contractor; testing or verifying duct air tightness.

(a)(1) No individual, partnership, or corporation shall advertise, solicit, bid, obtain permit, do business, or perform the function of a certified contractor unless the person or persons in responsible charge, as defined in Section 34-31-18, are certified contractors.

(2) Every contractor licensed under this chapter shall display the contractor's certification number and the company name on any and all documentation, forms of advertising, and on all service and installation vehicles used in conjunction with heating, air conditioning, and refrigeration contracting.

(3) A contractor licensed under this chapter may not permit the use of his or her license by any other persons.

(4) No official charged with the duty of issuing licenses to any individual, partnership, or corporation to operate a business as a certified contractor shall issue such license unless there is presented for inspection a certificate of qualification as provided for herein issued by the board to the individual or to some person in responsible charge with the partnership or corporation.

(b) The following requirements apply to the practice of testing or verifying duct air tightness:

(1) Any individual who engages in the practice of testing and verifying duct air tightness is required to register with the board. Such individuals shall not be required to become a certified heating and air conditioning contractor, but shall complete training as set forth by this subsection. The board shall maintain a list of individuals who are registered duct envelope testing contractors in the practice of testing and verifying duct air tightness and leakage. The board may establish fees to be paid by registrants. All fees must accompany the application for registration and are nonrefundable. All registrations must be renewed by December 31 of each year beginning in 2016. The board may establish a late fee for those individuals failing to renew December 31.

(2) Any board certified heating and air conditioning contractor or home builder licensed by the Alabama Home Builders Licensure Board, seeking to register as a duct tightness tester for the purposes of testing ducts on his or her own project or on a third party basis for the general public, must successfully complete the Residential Energy Services Network Home Energy Rating Systems (HERS) Rater training, the Building Performance Institute Building Analyst (BPI) training, or the Home Builders Association of Alabama Qualified Credentialed Air Tightness Verifier (QCATV) training. Any applicant that is not a board certified contractor or a licensed home builder seeking to register as a duct tightness tester for the purposes of testing duct work on a third party basis for the general public, must successfully complete the Residential Energy Services Network Home Energy Rating System (HERS) Rater training or the Building Performance Institute Building Analyst (BPI) training. Each applicant must submit verification that he or she has successfully completed the training required by at least one of the above listed programs to the board prior to receiving the registration in order to be added to the list of registered individuals. Each registrant must submit proof of completion, approved by the Home Builders Association of Alabama, prior to annual re-registration by the board.

(3) The board may discipline any registrant who fails to conduct air tightness testing to the standards set forth by the board. Discipline for registrants may include any and all penalties authorized by this chapter.



Section 34-31-25 - Fees; disposition of funds.

(a)(1) For the purpose of defraying the expense in carrying out the provisions of this chapter, the board may fix fees to be paid for the issuance, reissuance, and replacement of certificates and for any other service provided by the board, but in no event shall the charges fixed by the board exceed two hundred fifty dollars ($250). The inactive fees may be waived for building officials or inspectors, as defined by the International Code Council. All fees fixed by the board must accompany the application, and no part of the fees shall be refunded. The fees shall be received by the board and held solely for the purpose of paying the expense of carrying out the provisions of this chapter.

(2) Renewal fees shall be established by the board as to insure adequate funding to support the board. Fees shall not exceed two hundred fifty dollars ($250) per year. The amount of these fees shall be established by the board on an annual basis to provide adequate funding to support the board and to pay the expenses incurred for applications, examinations, and/or renewals of licenses.

(b) Fees for apprentice registration and annual renewal fees shall not exceed fifty dollars ($50).

(c) All penalties collected by the board shall be used in the same manner and for the same purpose as fees.

(d) Fees for Duct Envelope Testing Contractors application and annual renewal shall not exceed one hundred dollars ($100).



Section 34-31-26 - Renewal of certificates; inactive status; continuing education.

(a) All certificates provided for herein shall be renewed annually, not later than December 31 of each year. All holders of certificates may be renewed annually, provided that the certified contractor has complied with all provisions of law and rules and regulations of the board thereof, upon payment of all fees set forth by the board as provided for in this chapter.

(b) Any person certified by the board may elect an inactive status certificate by notifying the board in writing. The fee for the issuance and renewal of an inactive status certificate shall be established by the board in an amount not to exceed one-half of the amount set for fees pursuant to Section 34-31-25.

(c) The board shall provide by rule or regulation those activities which an inactive status certificate holder may engage in, and for a procedure for the reinstatement as an active status certificate holder.

(d) The board shall adopt an annual program of continuing education for its certified contractors by January 1 of each year. All certified contractors shall be required to complete at least four hours of continuing education every year. In the event a contractor completes in excess of four hours continuing education in a calendar year, he or she may carry over four years to the following renewal year. This minimum continuing education requirement will begin during the calendar year 2001. All certified contractors will be required to complete the minimum continuing education requirements prior to renewal in all years beginning January 1, 2002.

(e) The failure to complete the minimum continuing education requirements shall prevent the renewal of the certified contractor's license until proof of compliance with the continuing education requirement is submitted to the board. The board may permit a certified contractor to submit a deficiency plan to the board for approval by January 1 of each year for medical hardships and emergencies that prevent the certified contractor from complying with the continuing education requirements on time. This deficiency plan shall be specific in describing the plan for full compliance with the continuing education requirement and shall be accompanied by a deficiency plan fee established by the board.

(f) The board shall adopt rules that prescribe the policies, procedures, and fees for obtaining board approval of the providers, courses, and instructors for the continuing education program.

(g) Any inactive contractor who is 65 years of age or older is exempt from continuing education requirements.

(h) A contractor is exempt from completing continuing education requirements during the first year he or she receives his or her certification with the board.



Section 34-31-27 - Citizenship; application forms.

All applicants for examinations and certificates and all applicants for renewal certificates shall be citizens of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, and shall be required to fill out a form which shall be provided by the board.



Section 34-31-28 - Examination for certification; registration; eligibility; further testing, etc., by localities prohibited; exemptions.

(a) All prospective certified contractors in this state desiring to qualify in accordance with the provisions of this chapter shall be required to stand for a written examination before the board. Any applicant failing to pass his or her first examination for a certificate shall be entitled to take any subsequent examination, either written or, upon request of the applicant, practical examination which is equivalent to the written examination, to be held within six months from the date of his or her first or latest unsuccessful examination.

(b) The board shall register every person who may apply for an apprentice heating, air conditioning, or refrigeration registration certificate upon forms provided by the board and upon payment of all prescribed fees.

(c) The board shall examine the character, fitness, and qualifications of every person who applies for a certified heating, air conditioning, or refrigeration contractor license upon forms prescribed by the board and upon payment of all prescribed fees.

(d) An applicant for examination for a heating, air conditioning, or refrigeration certified contractor license shall be eligible to stand for the examination if the applicant has held an apprentice registration, issued by this board, for two or more calendar years; or has completed 3,000 hours of coursework or experience, as defined by the board; or is a graduate of an approved heating, air conditioning, or refrigeration curriculum.

(e) All legal entities engaged in the refrigeration business for a period of two years prior to May 13, 2009, may apply to the board for a certified refrigeration contractor license without standing for a written examination. The applicant shall provide evidence of such experience to the board as promulgated in the rules of the board. An applicant who does not apply for such certification by December 31, 2011, must stand for the written examination.

(f) Counties, municipalities, or other local entities are hereby prohibited from requiring any further local testing or other requirements of certified contractors, subject to the payment of any applicable local privilege, license, or business fees or charges.

(g) Persons licensed by the Alabama Liquefied Petroleum Gas Board are exempt from this chapter pertaining to heating, air conditioning, and refrigeration when:

(1) Engaged in the installation, repair, or replacement of a liquefied petroleum gas appliance so long as the appliance is not connected to a refrigeration system, except that such persons may also engage in the replacement or repair of a liquefied petroleum gas central heating unit when it is combined with an air conditioning unit.

(2) Engaged in the installation of a venting system required for a vented-type liquefied petroleum gas appliance.

(h) This chapter does not apply to:

(1) An authorized employee of the United States, the State of Alabama, or any municipality, county, or other political subdivision, if the employee does not hold himself or herself out for hire or otherwise engage in contracting except in accordance with his or her employment.

(2) Any mobile home or manufactured structure that is installed, inspected, or regulated by the Alabama Manufactured Housing Commission; however, the repair, servicing of a heating and air conditioning system, or the installation of a new heating and air conditioning system in a previously inspected manufactured structure is subject to this chapter.

(3) Persons performing work on motor vehicles, residential refrigerators, or ice machines.

(4) Household appliances.

(5) Farm equipment.

(6) Poultry operations whether engaged in hatching, primary processing, or further processing of chicken, turkey, or other fowl.



Section 34-31-29 - Examinations generally; reciprocity agreements.

(a) The board shall provide for examinations which test the knowledge, skill, and proficiency of the applicants.

(b) Examinations shall be held at such time and place as may be fixed by the board at least once each three-month period. Written notice of the place of examinations shall be mailed to all persons who have filed current applications for the examinations of the board.

(c) The board may charge each applicant and retesting applicants for examination a reasonable fee based on the actual costs for administering the examinations. Applicants must stand for the examination within one year from the date the board receives the examination application and fees, otherwise the applicant must resubmit an application and appropriate fees.

(d) The board may enter into reciprocity agreements with other states to permit Alabama certified contractors to engage in work in other states in exchange for that state's contractors being permitted to perform work in Alabama. This provision recognizes the status of the certified contractor as having passed the examination; however, all certification fees are required to be paid.



Section 34-31-30 - Performance bond.

The board may require a performance bond in the amount of fifteen thousand dollars ($15,000) per year for all active certified contractors. There shall be no discrimination between contractors similarly situated, and each classification of regulated contractors for bonding purposes must be reasonable in light of the purpose of the bond.



Section 34-31-31 - List of certified contractors.

The board may publish annually a list of names, addresses of all individuals, and the name of their employer, if applicable, who are certified by the board, and shall mail a copy of the list to all qualified individuals so certified upon request to do so. The board may require a reasonable fee to cover the cost of producing and mailing the directory.



Section 34-31-32 - Violations; penalties.

(a) Any person engaged in business as a certified contractor or performing the functions of a certified contractor in violation of this chapter shall be guilty of a Class A misdemeanor, as defined by the state criminal code.

(b) The board may, at its discretion, impose late penalties on those certified contractors who fail to renew certificates by December 31 of each year. The board may also remove certification from any certified person who fails to renew his or her certificate by the first day of March and require the person to apply for a new certificate. Furthermore, the board may at its discretion, remove, revoke, or suspend the certification from any certified contractor who provides substandard or dangerous service, repair, or installation, or who otherwise violates this chapter, and may require such person to apply for a new certification. The board may, in its discretion, also require the successful re-testing of any such person who applies for a new certification.

(c) The board may reprimand, in writing, any certified contractor who provides substandard or dangerous service, repair, or installation, or who otherwise violates this chapter.

(d) The board may levy and collect administrative fines for serious violations of this chapter or the rules and regulations of the board of not more than two thousand dollars ($2,000) for each violation.

(e) In addition to or in lieu of the criminal penalties and administrative sanctions provided in this chapter, the board may issue an order to any person, firm, or corporation engaged in any activity, conduct, or practice constituting a violation of this chapter, directing the person, firm, or corporation to forthwith cease and desist from the activity, conduct, practice, or performance of any work then being done or about to be commenced. The order shall be issued in the name of the State of Alabama under the authority of the board. If the person, firm, or corporation to whom the board directs a cease and desist order does not cease or desist the proscribed activity, conduct, practice, or performance of work immediately, the board shall cause to issue in any court of competent jurisdiction and proper venue, a writ of injunction enjoining the person, firm, or corporation from engaging in any activity, conduct, practice, or performance of work prohibited by this chapter. Upon showing by the board that the person, firm, or corporation has engaged or is engaged in any activity, conduct, practice, or performance of work prohibited by this chapter, the courts shall issue a temporary restraining order restraining the person, firm, or corporation from engaging in such unlawful activity, conduct, practice, or performance of work pending the hearing on a preliminary injunction, and in due course a permanent injunction shall issue after the hearing, commanding the cessation of the unlawful activity, conduct, practice, or performance of work complained of, all without the necessity of the board having to give bond. A temporary restraining order, preliminary injunction, or permanent injunction issued pursuant to this subsection shall not be subject to being released on bond. In the suit for an injunction, the board may demand of the defendant a fine of up to two thousand dollars ($2,000) plus costs for each offense. Anyone violating this chapter who fails to cease work, after a hearing and notification from the board, shall not be eligible to apply for a certified contractor's license for a period not to exceed one year from the date of official notification to cease work. The board may withhold approval, for up to six months, of any application from anyone who prior to the application has been found in violation of this chapter.



Section 34-31-33 - Procedure.

The procedures shall be same as those defined in the Alabama Administrative Procedure Act, Chapter 22 of Title 41. The board may establish additional procedures as needed provided that the procedure is published and made public and are not in conflict with the state law.



Section 34-31-34 - Appeals.

Any appeals to the chapter shall be as defined by the Alabama Administrative Procedure Act, Chapter 22 of Title 41.



Section 34-31-35 - Sunset provision.

The State Board of Heating, Air Conditioning, and Refrigeration Contractors shall be subject to the Alabama Sunset Law, Title 41, Chapter 20, as an enumerated agency as provided in Section 41-20-3, and shall have a termination date of October 1, 2004, and every four years thereafter, unless continued pursuant to the Alabama Sunset Law.






Chapter 32 - SOIL CLASSIFIERS.

Section 34-32-1 - Short title.

This chapter may be cited as the "Professional Soil Classifiers Registration Act."



Section 34-32-2 - Definitions.

As used in this chapter, unless a different meaning clearly appears from the context, the following words shall have the following meanings:

(1) BOARD. Alabama Soil and Water Conservation Committee for the Registration of Professional Soil Classifiers.

(2) REGISTERED PROFESSIONAL SOIL CLASSIFIER. A person entitled under this chapter to take and use the title.

(3) SOIL CLASSIFICATION. The soil science evaluation of the nature, physio-chemical properties, formation, taxonomic classification, and general land use suitability on the basis of these parameters within a soil management criteria; it shall specifically include the mapping and identification of surficial and subsurface soil profiles, and the soil management interpretation of these data. Soil classification centers on soils as the biochemically weathered part of the earth's crust, the collection of natural bodies on the earth's surface, supporting plants, with a lower limit at the deeper of either the unconsolidated mineral or organic material lying within the zone of rooting of the native perennial plants; or where horizons impervious to roots have developed the upper few feet of the earth's crust having properties differing from the underlying rock material as a result of interactions between climate, living organisms, parent material, and relief.

(4) PRACTICE OF SOIL CLASSIFICATION. Any professional service which requires the application of soil classification principles and data. Such professional service includes identification and mapping of soils according to the standards of the national cooperative soil survey, consultation, or evaluation.

(5) QUALIFIED PROFESSIONAL SOIL CLASSIFIERS. Such persons who, by reason of their knowledge of soil classification acquired by professional education and practical experience, are qualified to engage in the practice of soil classification as defined.

(6) RESPONSIBLE CHARGE OF WORK. The independent control and direction by the use of initiative, skill, and independent judgment of work or the supervision of such work.

(7) SUBORDINATE. Any person who assists a registered professional soil classifier without assuming the responsible charge of work.



Section 34-32-3 - Construction of chapter.

This chapter shall not be construed to affect or prevent the practice of any other legally recognized profession. In particular, this chapter shall not be construed to affect or prevent individuals who are duly licensed by the State of Alabama Board of Registration of Professional Engineers and Land Surveyors and who are engaging in the practice of geotechnical engineering or soils engineering from conducting an engineering evaluation of the nature, physical properties, and engineering characteristics to determine the surficial and subsurface soil suitability for the environmental and structural support of constructed facilities or to evaluate surficial or subsurface soils which are to be used as a construction material.



Section 34-32-4 - Classification services through partnership or corporation.

This chapter does not prohibit one or more professional soil classifiers from practicing through the medium of a sole proprietorship, partnership, or corporation. In such partnership or corporation whose primary activity consists of classification services, at least one partner or officer shall be a registered professional soil classifier.



Section 34-32-5 - Persons subject to chapter.

Any person, except those specifically exempted by this chapter, who shall practice or offer to practice soil classification for the public in this state is subject to this chapter.



Section 34-32-6 - Persons exempt from chapter.

The following persons shall be exempt from the provisions of this chapter:

(1) Any person not a resident of and having no established place of business in this state, practicing or offering to practice herein the profession of soil classifier when such practice does not exceed a total of 30 days in any calendar year, provided such person is legally qualified by registration to practice the profession in his or her own state or country in which the requirements and qualifications for obtaining registration are not lower than those specified in this chapter.

(2) Any person not a resident of and having no established place of business in this state, or who has recently become a resident thereof, practicing or offering to practice herein for more than 30 days in any calendar year the profession of soil classifier, if he or she shall have filed with the board an application for registration and shall have paid the fee required by this chapter. Such exemption shall continue only for such time as the board requires for the consideration of the application for registration, provided such a person is legally qualified to practice the profession in his or her own state or country in which the requirements and qualifications for obtaining registration are not lower than those specified in this chapter.

(3) Any employee or a subordinate of a person holding registration under this chapter, or an employee of a person exempted from registration by subdivisions (1) and (2), provided this practice does not include responsible charge of work or evaluation.

(4) Any person in full employment by the state or United States government or who is fully employed to perform soil classifying services solely for his or her employer or for a subsidiary or affiliated corporation of his or her employer, provided the soil classification is in connection with the property, products, or services of his or her employer.



Section 34-32-7 - Soil and Water Conservation Committee to serve as state board; appointment of advisory council; duties, organization, etc.

(a) The Alabama Soil and Water Conservation Committee shall serve as and be the State Board of Registration for Professional Soil Classifiers, and it shall be the duty of such board to administer the provisions of this chapter. The board shall appoint an advisory council of five members, four of whom shall be qualified professional soil classifiers who shall have the qualifications required in this chapter. It shall be the duty of such council to recommend certification of those persons eligible to become registered soil classifiers. The fifth member of the advisory council shall be the administrative officer of the board. The other four members of the advisory council shall be appointed for terms of office of five years and until their respective successors have been appointed and qualified; provided that one of the initial members shall be appointed for an initial term of office ending on June 30, 1982, one shall be appointed for an initial term of office ending on June 30, 1983, one shall be appointed for an initial term of office ending on June 30, 1984, and one shall be appointed for an initial term of office ending on June 30, 1985.

(b) Four members of the advisory council shall be professional soil classifiers who have been actively engaged in the practice of professional soil classifying for a period of at least five years and who shall have been in responsible charge of soil classification for at least three years. The fifth member of the advisory council shall be the administrative officer of the Alabama Soil and Water Conservation Committee, who shall serve as an ex officio member of the advisory council with the same rights, powers, and duties as the other members of the council.

(c) Each member of the advisory council shall be reimbursed for travel expenses in accordance with Title 36, Chapter 7. Such compensation and expenses shall be paid from funds derived from application and renewal fees.

(d) Vacancies in the membership of the advisory council shall be filled by appointment by the board as provided in this section and the person appointed to fill such vacancy shall serve for the unexpired term.

(e) The advisory council shall hold at least two regular meetings per year. Special meetings may be held as provided by the bylaws of the council, but not more than four such special meetings shall be held in any calendar year. The council shall elect, annually, a chairman and a vice-chairman. The administrative officer of the Alabama Soil and Water Conservation Committee shall serve as secretary-treasurer of the council. Three members of the council shall constitute a quorum.



Section 34-32-8 - Powers of board generally.

The board shall have the following powers:

(1) To adopt and amend all bylaws, rules, and regulations necessary or convenient to administer and carry out the provisions of this chapter and for the conduct of its affairs and functions consistent with the Constitution and laws of this state which may be reasonably necessary for the performance of its duties and the regulation of its proceedings, meetings, records, examinations, and the conduct thereof, and to adopt and promulgate a code of ethics which shall be binding upon all persons registered under or subject to this chapter.

(2) To affix its official seal to each numbered certificate issued.

(3) To hold hearings, administer oaths, take and record testimony, to make findings, orders, and determinations which shall be subject to review by the courts of this state in the manner provided by law from decisions of other boards and commissions. Upon the failure or refusal of any person to comply with any such order of the board, the board may apply to a court of any jurisdiction to enforce compliance with such orders.

(4) To apply, in the name of the state, for relief by injunction, without bond, to enforce the provisions of this chapter or to restrain any violation thereof. In such proceedings it shall not be necessary to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation thereof.

(5) The board shall keep a record of its proceedings and of all applications for registration, which record shall show the name, age, and last known address of each applicant, the place of business of such applicant, his or her education, experience, and other qualifications, type of examination required, whether or not a certificate of registration was granted, whether or not the applicant was rejected, the date of the action of the board, and such other information as may be deemed necessary by the board. Such record of the board, or a copy thereof, duly certified by the secretary, under seal, shall be admissible as evidence with the same force and effect as if the original was produced.



Section 34-32-9 - Application for registration; qualifications; issuance of certificate without examination; certificate of registration; denial of registration.

(a) An application of registration as a professional soil classifier shall be made to the board on a form prescribed by it and shall be accompanied by the application fee fixed by this chapter.

(b) An applicant for registration as a professional soil classifier shall have all the following qualifications:

(1) Be of high ethical professional standards.

(2) As a professional soil classifier, be qualified pursuant to either of the following:

a. A graduate of an approved four-year college curriculum leading to a bachelor of science degree, or its equivalent, in which the applicant has majored in a soils curriculum; and with a specific record of an additional one year or more of experience in soil classification of a grade and character which indicates to the board that the applicant may be competent to practice as a soil classifier; and be otherwise qualified. Teaching soil classification courses in a college or university offering an approved four-year soil science or agronomic curriculum should be considered as experience in soil investigations;

b. A graduate of any approved four-year college curriculum, leading to a bachelor of science degree; and with a specific record of an additional two years or more experience in soil classification of a grade and character which indicates to the board that the applicant may be competent to practice as a soil classifier; and be otherwise qualified.

(3) Sit for and pass an examination before the board or its authorized representatives. Such examination will be held at certain specified times and of such scope as prescribed by the board. Generally, the examination shall test the applicant's knowledge basic to soil classification and his or her ability to apply that knowledge and to assume responsible charge in the professional practice of classification. An applicant failing in an examination may be examined again upon filing a new application and the payment of the application fee fixed by this chapter.

(c) The board, upon application therefor on its prescribed form and upon the payment of registration fees fixed by this chapter, may issue a certificate as a registered professional soil classifier without written examination to any person holding a certificate as a registered professional soil classifier issued to him or her by any state or country having similar requirements, when the applicant's qualifications meet the other requirements of this chapter and the rules established by the board.

(d) A qualified professional soil classifier practicing soil classification on May 27, 1981, may be certified upon approval of the board, if he or she applies to the board prior to one year after enactment.

(e) In determining the qualifications of an applicant for certification, a majority vote of the board is required.

(f) An applicant who has passed the examination or has otherwise qualified as a professional soil classifier upon payment of the registration fee fixed by this chapter, shall have a certificate as a registered professional soil classifier.

(g) Any applicant who is denied registration or authorization shall, in writing, be so notified and informed of the reason therefor. Within 30 days after receipt of notice, such applicant may make written request to the board for a hearing which, if granted, shall be heard by the board.



Section 34-32-10 - Expiration and renewal of certificates.

A certificate as a registered professional soil classifier expires at 12:00 P.M. on September 30 of each even-numbered year. A certificate may be renewed by applying to the board in writing prior to the expiration date and by paying the renewal fee prescribed by this chapter.



Section 34-32-11 - Certificates not renewed within five years.

Certificates as a registered professional soil classifier which are not renewed within five years after expiration may not be renewed, restored, reinstated, or reissued thereafter. The holder of such certificate may apply for and obtain a new certificate if:

(1) No fact, circumstance, or condition exists which, if the certificate was issued, would justify its revocation or suspension;

(2) He or she takes and passes the examination which would be required of him or her if he or she were then applying for the certificate for the first time.



Section 34-32-12 - Fees.

The amount of the fees prescribed by this chapter shall be fixed by the board in accordance with the following schedule:

(1) The fee for filing each application for certification as a registered professional soil classifier shall be set by the board;

(2) Renewal fees for certification as a registered professional soil classifier shall be set by the board.



Section 34-32-13 - Investigation of complaints.

The board may receive and investigate complaints against registered professional soil classifiers and persons granted temporary authorizations pursuant to this chapter and make findings thereon.



Section 34-32-14 - Investigation of violations.

The board shall have the duty and authority to investigate violations of this chapter.



Section 34-32-15 - Prosecution of violations.

It shall be the duty of the respective officers charged with the enforcement of laws and ordinances to prosecute all persons charged with the violation of any of the provisions of this chapter. It shall be the duty of the secretary of the board, under the direction of the board, to aid such officers in the enforcement of this chapter.



Section 34-32-16 - Only registered classifiers to use title.

Upon one year after enactment, it shall be unlawful for anyone other than a professional soil classifier registered under this chapter to sign or endorse as a registered professional soil classifier any plans, specifications, plats, reports, or other documents, or to use in any manner the title "registered professional soil classifier."



Section 34-32-17 - Unlawful to sign documents after registration expired, suspended, etc.

It is unlawful for anyone to sign or endorse plans, specifications, plats, reports, or other documents after the registration of the individual named thereof has expired or has been suspended or revoked, unless the registration has been renewed or reissued.



Section 34-32-18 - Penalty for violations.

Any person who violates any provision of this chapter shall be guilty of a misdemeanor and for each offense for which he or she is convicted shall be punished by a fine of not more than $500 or by imprisonment in the county jail for not more than three months or by both.



Section 34-32-19 - Receiving and accounting for moneys; separate fund in State Treasury; limitation on appropriation funds.

The secretary of the board shall receive and account for all moneys derived under the provisions of this chapter. Such moneys shall be kept in a separate fund in the State Treasury to be known as the Soil Classifier's Fund. Such fund shall be kept separate and apart from all other moneys and shall be paid out for the expenses and compensation of the board and for enforcing this chapter, upon itemized vouchers, approved by the council and attested by the secretary of the board. The moneys in the fund shall be automatically appropriated to the board for expenditure by the board each fiscal year but not in excess of $10,000 in any fiscal year.






Chapter 33 - FIRE PROTECTION SPRINKLER SYSTEMS.

Section 34-33-1 - Definitions.

For purposes of this chapter, the following words and phrases shall have the meanings respectively ascribed in this section:

(1) CERTIFICATE HOLDER. An individual who is listed on the State Fire Marshal's permit as the responsible managing owner, partner, officer or employee who is actively in charge of the work of the certified fire protection sprinkler contractor.

(2) CERTIFIED FIRE PROTECTION SPRINKLER CONTRACTOR. Any fire protection sprinkler contractor who has qualified and received a permit from the State Fire Marshal.

(3) FIRE PROTECTION SPRINKLER CONTRACTOR I. An individual, partnership, corporation, association, or joint venture engaged in the business of layout, installation, repair, alteration, addition, maintenance, or inspection of all fire protection sprinkler systems. This does not include local building officials, fire inspectors, or insurance inspectors when acting in their official capacity.

(4) FIRE PROTECTION SPRINKLER CONTRACTOR II. An individual, partnership, corporation, association, or joint venture whose business is limited to the execution of contracts requiring the ability to layout, fabricate, install, inspect, alter, repair, and service single family potable water fire protection sprinkler systems for detached single family dwellings and manufactured housing in accordance with the latest edition of NFPA 13D or ICC IPC Chapter 29 Section P2904.

(5) FIRE PROTECTION SPRINKLER SYSTEM. a. An integrated system of underground and overhead piping designed in accordance with fire protection engineering standards. The system is supplied from a reliable, constant and sufficient water supply, such as a gravity tank, fire pump, reservoir or pressure tank, and/or connection by underground piping to a city main. The sprinkler system is a network of specially sized or hydraulically designed piping installed in a building, structure, or area, generally overhead, and to which sprinklers are connected in a systematic pattern. The system includes a controlling valve and device for actuating an alarm when the system is in operation. The system is usually activated by heat from a fire and discharges water over the fire area. Fire protection sprinkler systems shall include the following types: Wet-pipe systems, dry-pipe systems, pre-action systems, deluge systems, combined dry-pipe and pre-action systems, antifreeze systems, and circulating closed loop systems, all as defined by the National Fire Protection Association, NFPA 13, Standard for the Installation of Sprinkler Systems, latest edition or NFPA 13D, Standard for the Installation of Sprinkler Systems in One and Two Family Dwellings and Manufactured Homes, latest edition.

b. A sprinkler system, as defined by NFPA 13D or IRC Section P2904, which is appropriate for the protection against fire hazards in single family dwellings and manufactured homes, and does not include residential portions of any other type of building or occupancy that is protected by residential sprinklers in accordance with NFPA 13 or NFPA 13R or other portions of a building that are protected in accordance with NFPA 13 or NFPA 13R as appropriate for areas outside the dwelling unit. The system is supplied from a reliable, constant and sufficient water supply, such as a gravity tank, pump, reservoir or pressure tank, and/or connection by underground piping to a city main.

(6) SINGLE FAMILY DWELLING. Any detached dwelling covered in the scope of the International Residential Code, latest edition.

(7) STATE FIRE MARSHAL'S PERMIT. The form issued by the State Fire Marshal to any certified fire protection sprinkler contractor upon application being approved and fee paid. The permit shall be issued in the name of the certified fire protection sprinkler contractor, with the name of the certificate holder noted thereon.



Section 34-33-2 - Administration of chapter vested in State Fire Marshal.

The administration of this chapter is vested in the State Fire Marshal who shall have the power to make rules in relation to weekly fire pump testing and to set or make changes in the amount of the fees charged as necessary for the administration and enforcement of this chapter.



Section 34-33-3 - Installation, repair, etc., of fire protection sprinkler systems - Conformity with chapter required.

It shall be unlawful for any individual, partnership, corporation, association, or joint venture to engage in the business of installation, repair, alteration, addition, maintenance, or inspection of a fire protection sprinkler system in this state except in conformity with the provisions of this chapter. Nothing in this chapter, however, shall be construed to apply to fire protection sprinkler system owners who employ registered professional fire protection engineers, and skilled workers who regularly and routinely design, install, repair, alter, add to, maintain, and inspect sprinkler systems on and within the premises of their employer, provided such systems are for the owners' use only.



Section 34-33-4 - Installation, repair, etc., of fire protection sprinkler systems - Application for State Fire Marshal's permit; contents; status of applicant; application fee; competency test; reciprocity.

(a) Any individual, partnership, corporation, association, or joint venture desiring to engage in the business of fire protection sprinkler contractor I shall submit to the State Fire Marshal on standard forms provided by the State Fire Marshal a completed application. The applicant shall include a fee of one hundred twenty dollars ($120) when making the application. The applicant shall designate in the application the name of the proposed certificate holder and provide written proof that such individual has passed a competency test administered by the National Institute for Certification in Engineering Technology (NICET) as a Fire Protection Layout Technician - Level III. A copy of the NICET letter of notification that the proposed certificate holder has passed the competency test shall be sufficient written proof. The State Fire Marshal, upon receipt of the application and fee, shall issue a State Fire Marshal's permit to a fire protection sprinkler contractor I who has a current State Fire Marshal's Permit, or who produces evidence of having a current state permit from another state, if such state shall have entered into an agreement of reciprocity with the State of Alabama.

(b) Any individual, partnership, corporation, association, or joint venture desiring to engage in the business of fire protection sprinkler contractor II shall submit to the State Fire Marshal on standard forms provided by the State Fire Marshal a completed application. The applicant shall designate in the application the name of the proposed certificate holder and provide written proof that the individual holds a valid master plumber certification issued by the Alabama Plumbers and Gas Fitters Examining Board. The applicant shall include a fee of one hundred twenty dollars ($120) when making the application. The applicant shall obtain a minimum of 32 hours of training on residential fire sprinkler systems that adequately covers NFPA 13D or ICC P2904 provided by a third party agency approved by the State Fire Marshal's office, pass the ICC Residential Fire Sprinkler Design/Installation Test, be capable of producing plans for a 13D or P2904 Home Fire Sprinkler System, and provide proof of insurance. The State Fire Marshal, upon receipt of the completed and compliant application and fee, shall issue a State Fire Marshal's permit to a fire protection sprinkler contractor II. The State Fire Marshal, upon receipt of the application and fee, shall issue a State Fire Marshal's permit to a fire protection sprinkler contractor II who produces evidence of having a current state permit from another state, if such state shall have entered into an agreement of reciprocity with the State of Alabama.

(c) Prior to a certificate holder being issued a permit under this section to provide residential fire protection sprinkler services, the certificate holder must provide to the State Fire Marshal an active certificate of insurance covering such work with a policy value no less than one million dollars ($1,000,000). The certificate holder must complete a minimum of eight hours of CEUs in residential fire sprinklers every year. Classes must be approved by the Alabama State Fire Marshal's Office.



Section 34-33-5 - Issuance of State Fire Marshal's permit.

(a) If the required fee has been paid, satisfactory written proof from NICET has been provided that the competency test was passed when required by this chapter, all of the requirements set forth in this chapter for obtaining the requested permit have been met, and the proposed certificate holder is found to be at present a responsible, managing owner, partner, officer, or employee of the fire protection sprinkler contractor I, the State Fire Marshal, within 30 days, shall issue a State Fire Marshal's permit in the name of the fire protection sprinkler contractor I with the name of the certificate holder noted thereon.

(b) If the required fee has been paid, satisfactory written proof from ICC has been provided that the competency test was passed when required by this chapter, and the proposed certificate holder is found to be at present a responsible, managing owner, partner, officer, or employee of the fire protection sprinkler contractor II, the State Fire Marshal, within 30 days, shall issue a State Fire Marshal's permit in the name of the fire protection sprinkler contractor II with the name of the certificate holder noted thereon.



Section 34-33-6 - Restrictions and limitations upon permit holder.

In no case shall a certificate holder be allowed to obtain a State Fire Marshal's permit for more than one fire protection sprinkler contractor at a time. If the certificate holder should leave the employment of the fire protection sprinkler contractor, he or she must notify the State Fire Marshal within 30 days. The certificate holder shall not be eligible to obtain a State Fire Marshal's permit for more than one other fire protection sprinkler contractor for a period of 12 months thereafter. If the certificate holder should leave the employment of the fire protection sprinkler contractor, or die, the fire protection sprinkler contractor shall have nine months to submit a new application proposing designation of another individual as the certificate holder for the applicant. If such application is not received and a new permit issued within the allotted time, the State Fire Marshal shall revoke the permit of the fire protection sprinkler contractor.



Section 34-33-7 - Expiration of permit; renewal procedure.

The State Fire Marshal's permit shall expire annually at midnight on September 30. At least 30 days prior, the fire protection sprinkler contractor I or II must submit a renewal application. A renewal fee must be submitted with the application. Failure to renew the permit prior to the expiration shall cause the permit to be null and void as of the expiration date, and it shall be unlawful under this chapter for any individual, partnership, corporation, association, or joint venture to engage in the business of installing, repairing, altering, adding, maintaining, or inspecting a fire protection sprinkler system without a valid State Fire Marshal's permit. The permit may be reinstated by making application as before, and payment of the fee; however, until such time as a new permit is issued, it shall be unlawful for the fire protection sprinkler contractor I or II to engage in installing, repairing, altering, adding, maintaining, or inspecting fire protection sprinkler systems.



Section 34-33-8 - Presentation of permit to local building official; payment of local license fees.

If a certified fire protection sprinkler contractor desires to do business in any part of the state, he or she shall be required by this chapter to deliver to the local building official a copy of his or her State Fire Marshal's permit. The local building official shall require a copy of the State Fire Marshal's permit before issuing a license or building permit. The certified fire protection sprinkler contractor shall be required to pay any fees normally imposed for local licenses or permits, but the local official shall impose no other requirements on the certified fire protection sprinkler contractor to prove competency other than proper evidence of a valid State Fire Marshal's permit.



Section 34-33-9 - Chapter imposes no limitation on power of municipality, etc., to regulate work of contractors.

Nothing in this chapter limits the power of a municipality, county, or the state to regulate the quality and character of work performed by a fire protection sprinkler contractor I or II, through a system of permits, fees, and inspections, which are designed to assure compliance with, and aid in the implementation of, state and local building laws or to enforce other local laws for the protection of the public health and safety. Nothing in this chapter limits the power of a municipality, county, or the state to adopt any system of permits requiring submission to and approval by the municipality, county, or the state, of plans and specifications for work to be performed by a fire protection sprinkler contractor I or II before commencement of the work. If plans for a fire protection sprinkler system are required to be submitted to and approved by any municipality, county, or the state (or any departments or agencies thereof), the plans must bear the permit number of the certified fire protection sprinkler contractor or proof that the person, firm, or corporation that designed such fire protection sprinkler system is an exempt owner under Section 34-33-3. The official authorized to issue building or other related permits shall ascertain that the fire protection sprinkler contractor I or II is duly certified by requiring evidence of a valid State Fire Marshal's permit.



Section 34-33-10 - Application of chapter; compliance with chapter required before contract awarded; copies of chapter furnished to invited bidders.

(a) This chapter also applies to any fire protection sprinkler contractor I or II performing work for any municipality, county, or the state. Officials of any municipality, county, or the state are required to determine compliance with this chapter before awarding any contracts for the installation, repair, alteration, addition, or inspection of a fire protection sprinkler system. Bids for such shall be accompanied by a copy of a valid State Fire Marshal's permit.

(b) All architects and engineers preparing plans and specifications for work involving fire protection sprinkler systems to be contracted in the State of Alabama shall include in their invitations to bidders and their specifications a copy of this chapter or such portions thereof as are deemed necessary to convey to the invited bidder, whether he or she is a resident or nonresident of this state and whether a license has been issued to him or her or not, the information that it will be necessary for him or her to show evidence of license before his or her bid is considered.

(c) A certified licensed engineer shall design the plans for any residential fire protection sprinkler system and approve any changes made to the system design.



Section 34-33-11 - Disposition of funds collected pursuant to chapter; grants and donations allowed.

All funds collected pursuant to this chapter shall be deposited in the State Treasury to the credit of the State Fire Marshal's Fund authorized by Section 24-5-10. The State Fire Marshal shall be authorized to expend moneys from the State Fire Marshal's Fund for the administration and enforcement of this chapter. The State Fire Marshal shall be allowed to receive grants and donations from associations, firms, or individuals who are interested in the upgrading and quality of fire protection sprinkler systems.



Section 34-33-12 - Penalties.

Whenever the State Fire Marshal shall have reason to believe that any individual, partnership, corporation, association, or joint venture is or has been violating any provisions of this chapter, he or she or his or her deputy or assistant may issue and deliver to such individual, partnership, corporation, association, or joint venture an order to cease and desist such violation. Failure to comply with any order under this section shall constitute a Class B misdemeanor and shall be subject to punishment within the limits and as provided by state laws. In addition, the State Fire Marshal may impose a civil penalty not to exceed $250 for each day the violation exists. Violation of any provision of this chapter or failure to comply with a cease and desist order shall be cause for revocation of the State Fire Marshal's permit.






Chapter 33A - FIRE ALARM SYSTEMS.

Section 34-33A-1 - Definitions.

For purposes of this chapter, the following words have the following meanings:

(1) CERTIFICATE HOLDER. An individual who is listed on the State Fire Marshal's permit as the responsible managing owner, partner, officer, or employee who is actively in charge of the work of the certified fire alarm contractor meeting the requirements established in Section 34-33A-5.

(2) CERTIFIED FIRE ALARM CONTRACTOR. A fire alarm contractor who has qualified and received a permit from the State Fire Marshal, with an NICET Level III on staff.

(3) FIRE ALARM CONTRACTOR. An individual, partnership, corporation, association, or joint venture engaged in the business of installation, repair, alteration, addition, maintenance, or inspection of fire alarm systems. The term does not include local building officials, fire inspectors, or insurance inspectors when acting in their official capacity.

(4) FIRE ALARM SYSTEM. A system or portion of a combination system that consists of components and circuits arranged to monitor and annunciate the status of fire alarm or supervisory signal-initiating devices and to initiate the appropriate response to those signals. Any system installed after August 1, 2009, shall follow the installation standard set forth by the latest edition of the National Fire Protection Association 72 National Fire Alarm Code. The system shall meet the requirements of all locally adopted codes and standards of the local municipality into which the system is installed and shall be acceptable to the local authority having jurisdiction.

(5) LICENSED ELECTRICAL CONTRACTOR. An individual, partnership, corporation, association, or joint venture which is licensed as an electrical contractor engaged in the business of installation of conduit, wire, and fire alarm associated equipment, but does not design, program, certify, inspect, or test fire alarm systems. A licensed electrical contractor is not a fire alarm contractor for the purpose of this chapter.

(6) NICET. National Institute for Certification in Engineering Technology.

(7) STATE FIRE MARSHAL'S PERMIT. The form issued by the State Fire Marshal to a fire alarm contractor upon application being approved and fee paid. The permit shall be issued in the name of the fire alarm contractor, with the name of the certificate holder noted thereon.



Section 34-33A-2 - Administration and enforcement.

The administration of this chapter is vested in the State Fire Marshal who shall have the power to set or make changes in the amount of the fee charged as necessary for the administration and enforcement of this chapter.



Section 34-33A-3 - Applicability; exceptions.

(a) It shall be unlawful for any individual, partnership, corporation, association, or joint venture to engage in the business of installation, repair, alteration, addition, maintenance, or inspection of a fire alarm system in this state except in conformity with this chapter.

(b) This chapter shall not apply to the following:

(1) The owner of a fire alarm system who employs skilled trained workers who regularly and routinely install, repair, alter, add to, maintain, and inspect fire alarm systems on and within the premises of the owner for the use of the owner only.

(2) A smoke detector installed in a residential dwelling.

(3) A residential combination burglary and fire alarm system installed by a licensed burglary alarm contractor in a residential occupancy as defined in the adopted building code where located.



Section 34-33A-4 - Installation; record of completion; maintenance and inspection.

(a) Every fire alarm system installed in this state shall have a record of completion signed by a certified fire alarm contractor, in accordance with the requirements of the adopted building code and fire alarm code. The record of completion and all supporting documents shall be available for inspection by the State Fire Marshal or his or her designated representative during normal business hours.

(b) Every fire alarm system in this state shall have the name, address, phone number, and permit number of the responsible certified fire alarm contractor attached to the main fire alarm control in a manner as prescribed by and acceptable to the State Fire Marshal.

(c) Every fire alarm system in this state installed after August 1, 2009, shall be maintained and inspected by a certified fire alarm contractor in accordance with the requirements of the most recently adopted version of the National Fire Protection Association 72 National Fire Alarm Code. Testing documentation shall be maintained by the owner for inspection by the State Fire Marshal or his or her designated representative during normal business hours.



Section 34-33A-5 - State Fire Marshal's permit - Application; competency test.

(a) Any individual, partnership, corporation, association, or joint venture desiring to engage in the business as a fire alarm contractor shall submit to the State Fire Marshal on standard forms provided by the State Fire Marshal a completed application. The applicant shall include a fee of one hundred dollars ($100) when making the application. The applicant shall designate in the application the name of the proposed certificate holder and provide written proof that the individual has met all of the requirements and passed a competency test administered by NICET as a Fire Alarm System Technician - Level III or above. A copy of the current NICET certificate shall be accepted as sufficient written proof as required above. The State Fire Marshal, upon receipt of the application and fee, shall issue a State Fire Marshal's permit to a fire alarm contractor who has a current State Fire Marshal's permit, or who produces evidence of having a current state permit from another state, if the state has entered into an agreement of reciprocity with the State of Alabama.

(b)(1) Any individual desiring to engage in the programming, maintenance, testing, inspection, certification, or modification of fire alarm systems shall provide current written proof that he or she has passed a competency test administered by the NICET as a Fire Alarm System Technician-Level II or any other acceptable nationally recognized fire alarm technician certification requiring continuing education that is deemed equivalent by the State Fire Marshal.

(2) Each individual, partnership, corporation, association, or joint venture shall have 36 months after August 1, 2009, to be in full compliance with the requirement of this subsection.

(3) A new employee who is hired by a certified fire alarm contractor shall have 12 months from the date of hiring to comply with the requirements of this chapter. A new employee who is not in compliance with this chapter shall work under the direct supervision of the certificate holder of the certified fire alarm contractor.



Section 34-33A-6 - State Fire Marshal's permit - Issuance.

If the required fee has been paid, satisfactory written proof from the NICET has been provided that the requirements have been met and a competency test was passed when required by this chapter, and the proposed certificate holder is found to be a responsible, managing owner, partner, officer, or employee of the fire alarm contractor, the State Fire Marshal within 30 days shall issue a State Fire Marshal's permit in the name of the fire alarm contractor with the name of the certificate holder noted thereon.



Section 34-33A-7 - State Fire Marshal's permit - Certificate holder.

A certificate holder may not obtain a State Fire Marshal's permit for more than one fire alarm contractor at any time. A certificate holder may only hold a certificate for the fire alarm contractor where he or she is currently employed. If the certificate holder leaves the employment of the fire alarm contractor, the certificate holder shall notify the State Fire Marshal within 30 days. The certificate holder may not obtain a State Fire Marshal's permit for more than one other fire alarm contractor for a period of 12 months thereafter. If the certificate holder leaves the employment of the fire alarm contractor, or dies, the fire alarm contractor shall have nine months to submit a new application proposing designation of another individual as the certificate holder for the applicant. If the application is not received and a new permit issued within the allotted time, the State Fire Marshal shall revoke the permit of the fire alarm contractor.



Section 34-33A-8 - State Fire Marshal's permit - Expiration and renewal; reinstatement.

A State Fire Marshal's permit shall expire annually at midnight on September 30. At least 30 days prior to expiration, a renewal application with a renewal fee shall be submitted. A permit which is not renewed prior to expiration shall be null and void on the expiration date, and it shall be unlawful under this chapter for any individual, partnership, corporation, association, or joint venture to engage in the business of installing, repairing, altering, adding, maintaining, or inspecting a fire alarm system without a validly renewed State Fire Marshal's permit. The permit may be reinstated by making application as before and payment of the fee; however, until the time as a new permit is issued, it shall be unlawful for the fire alarm contractor to engage in installing, repairing, altering, adding, maintaining, or inspecting fire alarm systems.



Section 34-33A-9 - State Fire Marshal's permit - Required for license or building permit.

If a certified fire alarm contractor desires to do business in any part of the state, he or she shall deliver to the local building official a copy of his or her State Fire Marshal's permit. The local building official shall require a copy of the State Fire Marshal's permit before issuing a license or building permit. The certified fire alarm contractor shall pay any fees normally imposed for local licenses or permits. The local official may not impose other requirements on the certified fire alarm contractor to prove competency other than proper evidence of a valid State Fire Marshal's permit.



Section 34-33A-10 - Relation to other provisions; approval of plans.

Nothing in this chapter limits the power of a municipality, county, or the state to regulate the quality and character of work performed by contractors, through a system of permits, fees, and inspections which are designed to assure compliance with, and aid in the implementation of, state and local building laws or to enforce other local laws for the protection of the public health and safety. Nothing in this chapter limits the power of a municipality, county, or the state to adopt any system of permits requiring submission to and approval by the municipality, county, or the state, of plans and specifications for work to be performed by contractors before commencement of the work. If the plans for a fire alarm system are required to be submitted to and approved by any municipality, county, or the state, or any departments or agencies thereof, the plans shall bear the seal of a professional engineer licensed in the State of Alabama or be submitted by a certified fire alarm contractor. The official authorized to issue building or other related permits shall ascertain that the fire alarm contractor is duly certified by requiring evidence of a valid State Fire Marshal's permit.



Section 34-33A-11 - Compliance with chapter; architects and engineers.

(a) This chapter applies to any fire alarm contractor performing work for any municipality, county, or the state. Officials of any municipality, county, or the state shall determine compliance with this chapter before awarding any contract for the installation, repair, alteration, addition, or inspection of a fire alarm system. Any bid for a contract shall be accompanied by a copy of a valid State Fire Marshal's permit.

(b) All architects and engineers preparing plans and specifications for work involving fire alarm systems to be contracted in the State of Alabama shall include in their invitation to bidders and their specifications a copy of this chapter or portions as are deemed necessary to convey to the invited bidder that it will be necessary for the bidder to show evidence of licensure before a bid is considered whether the bidder is a resident or nonresident of this state and whether a license has been issued to the bidder or not.



Section 34-33A-12 - Disposition of funds.

All funds collected pursuant to this chapter shall be deposited in the State Treasury to the credit of the State Fire Marshal's Fund authorized in Section 24-5-10. The State Fire Marshal may expend moneys from the State Fire Marshal's Fund for the administration and enforcement of this chapter. The State Fire Marshal may receive grants and donations from associations, firms, or individuals who are interested in the upgrading and quality of fire alarm systems in compliance with Alabama state ethics laws.



Section 34-33A-13 - Violations.

Whenever the State Fire Marshal has reason to believe that any individual, partnership, corporation, association, or joint venture is or has been violating any provision of this chapter, the State Fire Marshal or his or her deputy or assistant may issue and deliver to the individual, partnership, corporation, association, or joint venture an order to cease and desist the violation. Failure to comply with any order under this section shall constitute a Class B misdemeanor and shall be punishable as provided by state law. In addition, the State Fire Marshal may impose a civil penalty not to exceed two hundred fifty dollars ($250) for each day the violation exists. Violation of any provision of this chapter or failure to comply with a cease and desist order shall be cause for revocation of a State Fire Marshal's permit.






Chapter 34 - DIETITIANS AND NUTRITIONISTS.

Section 34-34-1 - Qualifications.

(a) Any person representing himself or herself as a dietitian, nutritionist, or dietitian/nutritionist shall first meet the qualifications set forth below in subdivisions (1) through (4) or subdivision (5) of this subsection:

(1) Prior to the enactment hereof, such persons shall have been granted the right to use the terms "dietitian/nutritionist" or "R.D." by the American Dietetic Association or the terms "nutritionist" or "dietitian" by the United States government as shall have been specifically allowed by an act of Congress or shall have been granted the right by a state government, or agency thereof, according to powers specifically allowed by appropriate legislative branches.

(2) Be 19 years of age or older.

(3) Have satisfactorily completed appropriate academic requirements in the field of dietetics and related disciplines as approved by the American Dietetic Association and have received a baccalaureate or higher degree from a college or university accredited by the Southern Association of Colleges and Universities or similar accreditation agency.

(4) Have satisfactorily completed a program of supervised experience approved by the Commission on Dietetic Registration of the American Dietetic Association; or

(5) Have received a master's degree or doctorate degree in human nutrition, nutrition education, foods and nutrition, or public health nutrition from a college or university accredited by the Southern Association of Colleges and Universities or similar accreditation agency; or have received a master's degree or doctorate degree in a related field that meets eligibility requirements of the Commission on Dietetic Registration of the American Dietetic Association; or shall maintain membership in one of the following organizations: American Institute of Nutrition (AIN), American Society for Clinical Nutrition (ASCN), American Board of Nutrition (ABN).

(b) Any person representing himself or herself as a "registered dietitian" shall meet the following qualifications:

(1) Possess all of the qualifications required for subdivisions (a)(1) through (a)(4) above; and

(2) Have satisfactorily completed an examination since the inception of same propounded and administered under the auspices of the Commission on Dietetic Registration of the American Dietetic Association; and

(3) Have satisfactorily completed courses of continuing education as currently required by the Commission on Dietetic Registration of the American Dietetic Association.



Section 34-34-2 - Rights generally.

In addition to other rights granted a dietitian/nutritionist or registered dietitian, by whatever name, and notwithstanding any other provision of law, a dietitian/nutritionist or registered dietitian meeting the qualifications set forth in Section 34-34-1, may, upon referral by a health care provider authorized to prescribe dietary treatments:

(1) Assess the nutritional needs of individuals and groups, and determine the source of constraints in the various practice settings;

(2) Establish priorities, goals, and objectives that meet nutritional needs and are consistent with available resources and constraints;

(3) Provide nutrition counseling in both health and disease;

(4) Develop, implement, and manage systems in nutrition care;

(5) Evaluate the needs, make changes, and maintain appropriate standards of quality in food and nutrition services; for individuals or groups of patients in licensed institutional facilities or in private office settings.



Section 34-34-3 - Penalty for false representation.

It is a Class C misdemeanor for any person not meeting the criteria of Section 34-34-1 to use, in connection with his or her name or place of business, the word "dietitian," "dietician," "nutritionist," "registered dietitian," "registered dietician," or the letters "D," "R.D.," or any other words, letters, abbreviations, or ensignia indicating or implying that the person is a dietitian, nutritionist, or registered dietitian, or to represent, in any way, orally, in writing, in print, or by signature, directly or by implication, that he or she is a dietitian, nutritionist, or a registered dietitian.



Section 34-34-4 - Authority of certain unqualified persons to represent themselves as dietitians/nutritionists.

Any person employed by a licensed health care facility and who does not meet the requirements of subsection (a) of Section 34-34-1 on May 7, 1984, may continue to represent himself or herself as a dietitian/nutritionist while employed by the licensed health care facility so long as he or she complies with the continuing education requirements of subdivision (b)(3) of Section 34-34-1.






Chapter 34A - DIETETICS/NUTRITION PRACTICE ACT.

Section 34-34A-1 - Short title.

This chapter shall be known as the "Dietetics/Nutrition Practice Act."



Section 34-34A-2 - Purpose.

It is the purpose of this chapter to protect the health, safety, and welfare of the public by providing for the licensing and regulation of persons engaged in the practice of dietetics and nutrition.

The provisions of this chapter shall not apply to hospitals doing business in Alabama as defined by Section 22-21-20(1), for a period of five years only, such exemption beginning on May 17, 1989.



Section 34-34A-3 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings herein ascribed to them unless the context clearly indicates otherwise:

(1) BOARD. Board of Examiners for Dietetics/Nutrition Practice.

(2) COMMISSION ON DIETETIC REGISTRATION (CDR). Commission on Dietetic Registration that is a member of the National Commission for Health Certifying Agencies.

(3) DEGREE. A baccalaureate or higher degree from a college or university accredited by the Southern Association of Schools and Colleges or other regional accreditation agency recognized by the Council on Postsecondary Accreditation and the United States Department of Education.

(4) REGISTERED DIETITIAN. A person registered by the Commission on Dietetic Registration (also defined under Section 34-34-1).

(5) LICENSED DIETITIAN/NUTRITIONIST. A person licensed under this chapter.

(6) TEMPORARILY LICENSED DIETITIAN/NUTRITIONIST. A person temporarily licensed under this chapter.

(7) DIETETICS/NUTRITION PRACTICE. The integration and application of the principles derived from the sciences of nutrition, biochemistry, food, physiology, management, and behavioral and social sciences to achieve and maintain people's health through the provision of nutrition care services.

(8) Nutrition care services:

a. Assessing the nutritional needs of individuals and groups, and determining resources and constraints in the practice setting;

b. Establishing priorities, goals, and objectives that meet nutritional needs and are consistent with available resources and constraints;

c. Providing nutrition counseling in health and disease according to established guidelines of care;

d. Developing, implementing, and managing nutrition care systems; and

e. Evaluating, making changes in, and maintaining appropriate standards of quality in food and nutrition care services.

(9) NUTRITIONAL ASSESSMENT. The evaluation of the nutritional needs of individuals and groups based upon appropriate biochemical, anthropometric, physical, and dietary data to determine nutrient needs and recommend appropriate nutritional intake including enteral and parenteral nutrition.

(10) NUTRITION COUNSELING. Advising and assisting individuals or groups on appropriate nutritional intake by integrating information from the nutrition assessment with information on food and other sources of nutrients and meal preparation consistent with cultural background and socioeconomic status.

(11) DIETITIAN/NUTRITIONIST. One engaged in dietetics/nutrition practice as defined in Chapter 34 of Title 34.

(12) DIETETIC TECHNICIAN. A person who is trained to perform specific dietetic functions of a licensed dietitian/nutritionist as defined by this chapter under the direct supervision of a licensed dietitian/nutritionist.



Section 34-34A-4 - Dietetic practice.

Dietetics/nutrition is the integration and application of principles derived from the sciences of nutrition, biochemistry, physiology, food, management, and behavioral and social sciences to achieve and maintain people's health. The primary function of dietetic practice is the provision of nutrition care services which shall include:

(1) Assessing the nutritional needs of individuals and groups, and determining resources and constraints in the practice setting.

(2) Establishing priorities, goals, and objectives that meet nutritional needs and are consistent with available resources and constraints.

(3) Providing nutrition counseling in health and disease.

(4) Developing, implementing, and managing nutrition care systems.

(5) Evaluating, making changes in, and maintaining appropriate standards of quality in food and nutrition services.



Section 34-34A-5 - Persons authorized to practice.

Only a person licensed or otherwise authorized to practice under this chapter shall practice dietetics/nutrition or provide nutrition care services or use the title "dietitian/nutritionist" or the words "dietitian" or "nutritionist" alone or in combination, or use the letters L.D., L.N., or any facsimile thereof, except as allowed by Chapter 34, Title 34. Nothing in this chapter shall apply to a physician licensed to practice medicine. Dietitians/nutritionists may offer advice and counsel on dietetics and nutrition as adjunct medical therapy when advice and counsel is given upon referral or directive of a licensed physician. Notwithstanding any other provision of this chapter to the contrary a person licensed to practice dietetics/nutrition or to provide nutritional care services shall not diagnose, treat, or prescribe for any human illness, injury, disease, impairment, or infirmity, or otherwise engage in the practice of medicine as that term is defined in Section 34-24-50.



Section 34-34A-6 - Creation of board of examiners; members; qualifications of members; term of membership; duties of board.

(a) The State Board of Examiners for Dietetics/Nutrition Practice is hereby created.

(b) The board shall consist of three members. Two members of the board shall be dietitians/nutritionists licensed under this chapter. One member of the board shall be a lay person. The Governor shall appoint board members. At least two names shall be submitted for each place on the board. No elected officer of the Alabama Dietetic Association, Inc., shall be eligible to serve on the board.

(c) Each dietitian/nutritionist on the board shall have been engaged in the practice of dietetics/nutrition for not less than seven years, with at least the last two years in the State of Alabama. The dietitians/nutritionists on the board shall be in different areas of practice, namely: Clinical dietetics and research, community dietetics, management, consultation and private practice, and education.

(d) The lay member of the board shall not be a spouse or relative of any other member of the board.

(e) Each member of the board shall serve for a term of three years and may succeed himself for one additional term; provided, however, that where a member was initially appointed either to create the board, or to fill a vacancy, such member may succeed himself for only one additional full term. Any person appointed to fill a vacancy on the board shall hold office for the remainder of the unexpired term of the former member. Each term of office shall expire on the date specified in the appointment and the member shall no longer be eligible to participate in board proceedings unless lawfully appointed. Members of the initial board shall be appointed in such a manner that one member shall serve a two-year term, one board member shall be appointed for a three-year term, and one board member shall be appointed for a four-year term.

(f) The dietitian/nutritionist members of the board shall become licensed during the first year of operation of the board. Thereafter, dietitian/nutritionist board members shall be licensed under this chapter.

(g) The board shall meet no less than twice a year.

(h) The duties of the board shall include:

(1) Promulgate rules and regulations necessary to implement this chapter.

(2) Adopt a code of ethics.

(3) Determine qualifications and fitness of applicants, issue licenses, reinstate licenses.

(4) Revoke, suspend, or deny a license.

(5) Receive and process complaints.

(6) Provide for examination or waiver of examination for applicants as specified by Commission on Dietetic Registration.

(7) Impose penalties.

(i) Each member of the board shall receive a per diem fee of not less than $25 and not more than $100 to be determined by the board for the time spent in the performance of his or her official duties and in necessary travel and shall be reimbursed for all travel and incidental expenses as provided by the laws of the State of Alabama and by regulations of the State Personnel Director incurred in carrying out provisions of this chapter. In setting the per diem fee, the board shall give due consideration to funds which are available for such purposes.



Section 34-34A-7 - Qualification for license.

To qualify as a licensed dietitian or nutritionist, an applicant must:

(1) Be 19 years of age or older.

(2) Submit evidence of good moral character and respectability.

(3) File a written application on a form provided by the board.

(4) Have satisfactorily completed appropriate academic requirements with a major course of study in human nutrition, foods and nutrition, dietetics, or food systems management, and have received a baccalaureate or higher degree from a college or university accredited by the Southern Association of Schools and Colleges or other regional accreditation agency. An applicant who has received his/her education outside the United States or its territories must have the academic degree(s) validated as equivalent to the baccalaureate or master's degree conferred by a college or university in the United States that is accredited by the Southern Association of Schools and Colleges or other regional accreditation agency.

(5) Or in lieu of subdivision (4) of this section, have received a master's or doctorate degree in human nutrition, nutrition education, foods and nutrition as defined by the board, or a related field from a college or university accredited by the Southern Association of Schools and Colleges or other regional accrediting agency.

(6) Have satisfactorily completed a planned, continuous preprofessional experience component in dietetics/nutrition practices of not less than 900 hours under the supervision of a registered dietitian or a practitioner licensed under the conditions of this chapter.

(7) Pass an examination propounded under the auspices of the Commission on Dietetic Registration.

(8) Applicants who provide evidence of current registration as a registered dietitian by the Commission on Dietetic Registration shall be considered to have met the requirements of subdivisions (4) or (5), and (6) and (7) of this section.

(9) Pay fees prescribed by the board.



Section 34-34A-8 - Special revenue trust fund.

There is hereby established a separate special revenue trust fund in the State Treasury to be known as the Alabama State Board of Examiners for Dietetics/Nutrition Practice Fund. All receipts collected by the board under the provisions of this chapter are to be deposited in this fund and used only to carry out the provisions of this chapter. Such receipts shall be disbursed only by warrant of the state Comptroller upon the State Treasurer, upon itemized vouchers approved by the chairman of the board; provided that no funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Sections 41-4-80 through 41-4-96 and 41-19-1 through 41-19-12 and only in amounts as stipulated in the general appropriations bill or other appropriation bills.



Section 34-34A-9 - Temporary license; fee.

(a) A temporary license to practice as a dietitian/nutritionist may be issued by the board upon the filing of an application and submission of evidence of successful completion of education requirements specified in Section 34-34A-7.

(b) A temporary license shall expire one year from the date of issuance.

(c) The fee for a temporary license and for each renewal shall not be more than 50 percent of current renewal fees. Application fees must be paid same as licensed dietitians/nutritionists.



Section 34-34A-10 - Exceptions.

This chapter does not prevent or restrict the practice, services, or activities of:

(1) A dietetic technician, from engaging in the practice of dietetics/nutrition under the supervision of a licensed dietitian/nutritionist provided such activities are related to employment.

(2) A student enrolled in an approved educational program in dietetics/nutrition from engaging in the practice of dietetics/nutrition under the supervision of a licensed dietitian/nutritionist provided the activities are part of such program.

(3) A dietitian/nutritionist who is serving in the armed forces or the public health services of the United States or is employed by the Veterans Administration or other federal government agencies or the cooperative extension system from engaging in the practice of dietetics/nutrition provided such practice is related to such service or employment.

(4) A duly licensed health professional from engaging in the practice of dietetics/nutrition when incidental to the practice of his/her profession, provided that such a person does not represent himself/herself as a licensed dietitian/nutritionist or as able to practice dietetics/nutrition.

(5) A government employee other than a dietitian/nutritionist, or a certified teacher employed by a federal, state, county, or municipal agency, or other political subdivision, or an elementary or secondary school, or an accredited institution of higher education, from discharging his/her official duties, provided that if such person practices dietetics/nutrition in this state outside the scope of that official duty, he/she shall be licensed under this chapter.

(6) Any person, including hospital food service managers/directors and child nutrition program managers, who has management responsibility for food service department policies, procedures, and outcomes from performing his/her job provided that such a person does not represent himself/herself as a licensed dietitian/nutritionist.

(7) Nothing in this chapter is intended to prohibit any person who does not hold himself or herself out to be a dietitian or nutritionist from furnishing general nutritional information on food, food materials, or dietary supplements or from engaging in the explanation to customers about foods or food products in connection with marketing and distribution of those products, nor to prohibit any person licensed under this chapter from engaging in the marketing and distribution of food or food products.

(8) Any person who provides weight control services provided the program has been reviewed by a dietitian/nutritionist as defined in this chapter and consultation is available from a dietitian/nutritionist. No changes in a weight control program shall be initiated without prior approval by a dietitian/nutritionist as defined in this chapter.

(9) A dietitian/nutritionist licensed under this chapter from providing nutrition counseling on health and wellness to the public as an independent agent.



Section 34-34A-11 - Reciprocity.

Reciprocity shall be provided for licensed dietitians/nutritionists from other states provided that the standards for licensing in that state are not less than those provided for in this chapter as determined by the board.



Section 34-34A-12 - Waiver of examination requirements.

For one year beginning on May 17, 1989, the board shall waive the examination requirement and grant a license to any person who:

(1) Is registered with the Commission on Dietetic Registration, or

(2) Has received a baccalaureate or post baccalaureate degree with a major in dietetics/nutrition or equivalent major course of study as approved by the board, from a college or university accredited by the Southern Association of Schools and Colleges or equal accrediting agency and who:

a. Shall have completed the accredited or approved experience as acceptable to the Commission on Dietetic Registration, or

b. Meets the requirements of Section 34-34-4.



Section 34-34A-13 - Expiration of license; renewal.

(a) Any license issued under this chapter expires two years after it is issued unless renewed in the manner prescribed by the board.

(b) An applicant for renewal of a license must have satisfactorily maintained continuing education requirements through the Commission on Dietetic Registration or as specified and approved by the board.

(c) The board may provide for the late renewal of a license upon payment of a late fee but no late renewal of a license may be granted more than one year after its expiration.



Section 34-34A-14 - License denial, revocation, etc.; hearing procedures, reinstatement.

(a) The board may deny a license, refuse to renew a license, suspend a license, or revoke a license, or it may reprimand, censure, or otherwise discipline a person practicing dietetics/nutrition or offering to practice dietetics/nutrition in accordance with the provisions of this section upon decision and after due hearing in any one of the following cases:

(1) Upon proof that such person has willfully or repeatedly violated any of the provisions of this chapter or the rules enacted in accordance therewith; or willfully or repeatedly acted in a manner inconsistent with the health, welfare, and safety of the public,

(2) Upon proof that such person's conduct is immoral, unprofessional, or dishonorable,

(3) Upon proof that such person is guilty of fraud or deceit in the practice of dietetics/nutrition or in his/her admission to such practice, or

(4) Upon proof that such person has been convicted in a court of competent jurisdiction, either within or without the state, of a crime involving moral turpitude.

(b) The board shall have the jurisdiction to hear all charges brought under the provisions of this section against any person having been issued a license as a dietitian/nutritionist or having been issued a temporary license for the practice of dietetics/nutrition; and upon such hearings shall determine the charges upon their merits. If the board determines that disciplinary measures should be taken, the board may revoke his/her license, suspend him/her from practice, or reprimand, censure, or otherwise discipline such person.

(c) All proceedings under this section shall be heard by the board with at least two-thirds of its members present, and decisions to discipline any licensee shall require a vote of two-thirds of the membership of the entire board; provided that the board may designate two or more of its members to comprise a hearing committee for the purpose of determining whether charges brought justify a hearing by the board, and with authority to dismiss frivolous or unfounded charges.

(d) At any hearing under this chapter, the person charged shall have the right to appear either personally or by counsel or both to produce witnesses and evidence in his or her own behalf and to cross-examine witnesses. The board or hearing committee shall have the authority to issue subpoenas, compel the attendance of witnesses, administer oaths, and take testimony concerning all matters within the jurisdiction of the board. The circuit court of the county wherein the hearing is to take place shall have authority, on application of the board, to enforce obedience to the subpoenas and orders of the board concerning such testimony.

(e) An application for reinstatement may be made to the board one year from the date of revocation of a license. The board may at its discretion accept or reject an application to consider such reinstatement.



Section 34-34A-15 - Violations.

(a) It shall be a misdemeanor for any person to:

(1) Sell or fraudulently obtain or furnish any license or aid or abet therein.

(2) Practice dietetics/nutrition or use the title dietitian/nutritionist under cover of any license illegally or fraudulently obtained or unlawfully issued.

(3) Practice dietetics/nutrition or use the title dietitian/nutritionist or use in connection with his/her name any designation tending to imply that he/she is a dietitian/nutritionist unless duly licensed so to practice under the provisions of this chapter.

(4) Practice dietetics/nutrition or use the title dietitian/nutritionist or use in connection with his/her name any designation tending to imply that he/she is a dietitian/nutritionist during the time his/her license issued under provisions of this chapter shall be expired, suspended, or revoked.

(5) Otherwise violate any provisions of this chapter.

(b) Such misdemeanor shall be punishable by a fine of not more than $500 or by imprisonment in the county jail for not more than 30 days or by both such fine and imprisonment.






Chapter 35 - TRANSIENT MERCHANTS.

Section 34-35-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings ascribed to them, unless the context clearly indicates otherwise:

(1) TRANSIENT MERCHANT. Any person that transacts transient business in this state either in one locality or by traveling from place to place in this state. The term includes a merchant who for the purpose of carrying on such business, hires, leases, uses, or occupies any building, structure, motor vehicle, railroad car, or real property.

(2) TRANSIENT BUSINESS. Any business conducted for the sale of merchandise or services that is carried on in any building, structure, motor vehicle, railroad car, or real property for a period of less than six months in each year.

(3) PERSON. An individual, corporation, association, partnership, or other entity.



Section 34-35-2 - Exemptions from chapter.

(a) The provisions of this chapter shall not apply to:

(1) Civic and nonprofit organizations, wholesale sales to retail merchants by commercial travelers or agents selling in the usual course of business;

(2) Wholesale trade shows or conventions;

(3) Sales of goods, wares, services, or merchandise by sample catalogue or brochure for future delivery;

(4) Fairs and convention center activities conducted primarily for amusement or entertainment;

(5) Any general sale, fair, auction, or bazaar sponsored by a church or religious organization;

(6) Garage sales held on premises devoted to residential use;

(7) Sales of crafts or items made by hand or sold or offered for sale by the person making the crafts or items;

(8) Duly licensed flea markets operating from a fixed location;

(9) Sales of agricultural products, except nursery products and foliage plants; or

(10) Sample sales made by a seller at residential premises under an invitation issued by the owner or legal occupant of the premises.

(b) A transient merchant not otherwise exempted from this chapter is not exempted from this chapter because of a temporary association with a local dealer, auctioneer, trader, contractor, or merchant, or by conducting the transient business in connection with or in the name of any local dealer, auctioneer, trader, contractor, or merchant.



Section 34-35-3 - Requirements for transacting business.

A transient merchant may not transact business in any county in this state unless the merchant, and the owner of the merchandise or provider of the services to be offered, if the merchandise is not owned or the services are not provided by the merchant, has secured a license in accordance with this chapter and otherwise complied with this chapter.



Section 34-35-4 - Application for license.

(a) A transient merchant who desires to transact business in a county in this state must apply for and obtain a license in each county in which the merchant desires to transact business. The license application shall be filed with the probate judge and must include:

(1) The name and permanent address of the transient merchant making the application;

(2) A statement describing the kind of business to be conducted, the length of time for which the applicant desires to transact the business, and the proposed location of the business;

(3) The name and permanent address of the applicant's registered agent or office; and

(4) Proof that the applicant has acquired all other required city, county, and state permits and licenses.

(b) If the applicant is an association or a corporation, the applicant must also include the names and addresses of the members of the association or the officers of the corporation. If the applicant is a corporation, the application must state the date of incorporation and the state in which it was incorporated. If the applicant is a corporation organized under the laws of another state, the applicant must state the date on which the corporation qualified to transact business as a foreign corporation in this state.



Section 34-35-5 - Forms for license applications, certificates, and renewals.

The tax assessor in each county shall prepare appropriate forms for license applications, license certificates, and license renewals issued under this chapter.



Section 34-35-6 - Registered agent; list of transient merchants and their registered agents; procedure where no agent designated or agent cannot be found.

(a) Each applicant for a transient merchant license shall designate a registered agent on the license application. The registered agent must be a resident of the county and shall be the agent on whom any process, notice, or demand required or permitted by law to be served on the licensee may be served. The registered agent must agree in writing to act as the agent. The license applicant shall file a copy of the agreement with the license application.

(b) The probate judge of each county shall maintain an alphabetical list of all transient merchants in the county and the names and addresses of their registered agents.

(c) If a transient merchant who does business in a county fails to have or to maintain a registered agent in that county, or if the designated registered agent cannot be found at the stated permanent address, the probate judge is the agent of the transient merchant for service of process, notices, or demands. Service on the probate judge is made by delivering to his or her office duplicate copies of the process, notice, or demand. If such a process, notice, or demand is served on the probate judge, the probate judge shall immediately forward one copy by registered or certified mail to the permanent address of the transient merchant. This section does not limit or otherwise affect the right of any person to serve a process, notice, or demand in any other manner authorized by law.



Section 34-35-7 - License fee; bond.

(a) Each applicant for a transient merchant license must include a license fee of $250 with the application, to be deposited in the county treasury that issues the license. The license applicant must also execute a cash bond or a surety bond issued by a corporate surety authorized to do business in this state in an amount that is the lesser of $2,000 or five percent of the wholesale value of any merchandise or services to be offered for sale. The surety bond must be issued in favor of the state and must be conditioned that the applicant will pay all taxes due from the applicant to the state or to a political subdivision of the state, any fines assessed against the applicant or the applicant's agents or employees for a violation of this chapter, and any judgment rendered against the applicant or the applicant's agents or employees in a cause of action commenced by a purchaser of merchandise or services not later than one year after the date the merchandise or services are sold by the applicant.

(b) The transient merchant must maintain the bond during the period that the merchant conducts business in the county and for a one-year period after the termination of the business. After the transient merchant furnishes satisfactory proof to the probate judge that the merchant has satisfied all claims of purchasers of merchandise from or services offered by the merchant, and that all state and local sales taxes and other applicable taxes have been paid, the bond shall be released.



Section 34-35-8 - Issuance of license; not transferable; validity; expiration; renewal.

(a) The probate judge shall issue a transient merchant license under this chapter only if all requirements of this chapter have been met. The license is not transferable, and is valid only within the territorial limits of the issuing county. A license expires 90 days after the day of issuance.

(b) A license may be renewed on payment of a $25 renewal fee and filing for renewal with the probate judge before the expiration of the current license.



Section 34-35-9 - Violations of chapter.

Any person who knowingly or intentionally operates a transient business without a valid license as provided by this chapter, or who knowingly or intentionally advertises, offers for sale, or sells any merchandise or services in violation of this chapter, shall, upon conviction, be guilty of a Class A misdemeanor.






Chapter 36 - ELECTRICAL CONTRACTORS.

Section 34-36-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Electrical Contractors Act" and shall be construed and implemented to promote the purposes and policies set forth in this chapter.



Section 34-36-2 - Declaration of purpose.

The "Alabama Electrical Contractors Act" is enacted for the purpose of safeguarding homeowners and other property owners and tenants against faulty, inadequate, inefficient, or unsafe electrical installations and to protect the life, health, and property of homeowners and other property owners and tenants in the State of Alabama. Electrical contracting is hereby declared to be affected with the public interest, and this chapter shall be liberally construed so as to accomplish the foregoing purpose.



Section 34-36-3 - Definitions.

The following terms shall have the meanings respectively ascribed to them used in this chapter, for the purposes of this chapter, unless the context clearly requires a different meaning:

(1) BOARD. The Alabama Board of Electrical Contractors.

(2) DIRECTOR. The Executive Director of the Alabama Board of Electrical Contractors.

(3) ELECTRICAL CONTRACTING. Any job or project in the State of Alabama wherein the electrical contractor proposes to bid, install, maintain, alter, or repair any electric wiring devices or equipment.

(4) ELECTRICAL CONTRACTOR. Any person, firm, or corporation who is engaged in the business of soliciting and installing electrical power or control systems; maintaining, altering, or repairing electrical power or control systems, any electrical wiring devices, equipment, or any other electrical apparatus. A person who possesses the necessary qualifications, training, and technical knowledge to plan, lay out, and supervise the installation of electrical wiring, apparatus, or equipment for lighting, heating, power, or controls and who possesses any of the following qualifications:

a. Four years of practical experience as a journeyman electrician in charge of jobs.

b. Four years of experience in the design and construction of electrical systems.

(5) JOURNEYMAN ELECTRICIAN. A person who possesses necessary qualifications, training, and technical knowledge to install electrical wiring, apparatus, or equipment lighting, heating, or power or control covered by this chapter. He or she shall work under a master or state certified electrical contractor and shall be capable of doing work according to plans and specifications furnished to him or her and in accordance with standard rules and regulations governing such work.

(6) LICENSE. A valid and current certificate of registration issued by the director on behalf of the board which shall give the named person to whom it is issued authority to engage in the activity prescribed thereon.

(7) LICENSEE. Any person holding a license.

(8) PERSON. A human person, not a legal entity.



Section 34-36-4 - Board of Electrical Contractors.

(a) The Alabama Board of Electrical Contractors is created.

(b) A person to be eligible for appointment to serve on the board shall be a citizen and resident of Alabama. Each person appointed to the board from each congressional district shall be actively engaged in the electrical construction business as a qualified person with electrical construction background of not less than five consecutive years, and shall hold certificates to validate his or her competence as an electrical contractor in the electrical construction field. The two persons appointed to the board as at-large members shall be members of the Alabama State Electrical Workers Association. The membership of the board should be inclusive and should reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(c) The board shall consist of nine members to be appointed by the Governor. One member shall be appointed from each congressional district, and there shall be two at-large members who shall be appointed from within the state. The board members from the First, Second, and Third Congressional Districts shall be appointed for terms of one year; the board members from the Fourth, Fifth, and Sixth Congressional Districts shall be appointed for terms of two years; and the board member from the Seventh Congressional District as well as the at-large members shall be appointed for terms of three years. Thereafter, all board members shall be appointed for terms of three years. Each term shall expire on June 30 of the last year of the term, and no member shall serve more than two consecutive three-year terms. Vacancies on the board for any cause shall be filled by appointment by the Governor for the remainder of the unexpired term. Members shall serve until their successors are appointed.

(d) The board shall meet at least semiannually and as often as necessary. The board shall meet annually to elect officers from its membership, whose initial terms shall expire on June 30 next following their election. Special meetings of the board may be held as the board provides in its rules and regulations. The board shall meet at least once in the first quarter and once in the third quarter of the year. Five members of the board shall constitute a quorum.

(e) The board may adopt rules and regulations to carry out this chapter.

(f) Any member of the board or duly appointed hearing officer designated by the board may administer oaths and take testimony concerning all matters within the jurisdiction of the board.

(g) The board may sue and be sued in its official name. Absent negligence, wantonness, recklessness, or deliberate misconduct, members of the board are immune from liability for all good faith acts performed in the execution of their duties of the board.

(h) The board shall adopt a seal for its use containing the words: Alabama Electrical Contractors' Licensing Board.

(i) The board may employ, and at its pleasure discharge, an executive director. The board may hire other officers and administrative employees which may be necessary to implement this chapter. The board may employ, on an as needed basis, an investigator to investigate complaints. The board shall not employ electrical inspectors nor provide for any electrical inspections. The board shall outline the duties and fix the compensation and expense allowances of all employees pursuant to the Merit System Act of Alabama.

(j) The board is subject to the Alabama Sunset Law and is classified as an enumerated agency pursuant to Section 41-20-3. The board shall automatically terminate on October 1, 2012, and every four years thereafter, unless a bill is enacted that the board be continued, modified, or reestablished.

(k) Each board member shall be accountable to the Governor for the proper performance of his or her duties as a member of the board. The Governor shall investigate any complaints or unfavorable reports concerning the actions of the board and shall take appropriate action thereon, including removal of any board member for misfeasance, malfeasance, neglect of duty, commission of a felony, incompetence, or permanent inability to perform official duties. A board member may be removed at the request of the board after failing to attend three consecutive properly noticed meetings.



Section 34-36-5 - Compensation of board members.

The members of the board shall receive up to three hundred dollars ($300) per day with a limit of 15 days per year while performing their official duties, in addition to the same per diem and mileage as provided to state employees.



Section 34-36-6 - Powers and duties of board.

(a) By rule, the board shall make provisions to do all of the following:

(1) Prepare or approve all examinations of applicants for licenses for electrical contractors and journeyman electricians.

(2) Determine the qualifications of electrical contractors to engage in the business of electrical contracting.

(3) Determine the qualifications of journeyman electricians to engage in electrical work.

(4) Provide for the investigation of written complaints filed with the board concerning alleged violations of this chapter and any rules adopted by the board.

(b) The board may suspend, revoke, or refuse to issue or renew a license and impose a civil penalty in an amount not to exceed five thousand dollars ($5,000), after notice and opportunity for a hearing pursuant to the Alabama Administrative Procedure Act, upon proof of any of the following actions by a licensee or applicant:

(1) Violating any provision of this chapter.

(2) Attempting to procure a license to practice electrical contracting or to work as a master electrician or journeyman electrician by bribery or fraudulent misrepresentations.

(3) Being convicted or found guilty, regardless of adjudication, of a crime in any jurisdiction which directly relates to the practice of electrical contracting, working as a journeyman electrician, or the ability to practice electrical contracting or to work as a master electrician or journeyman electrician.

(4) Making or filing a report or record which the licensee knows to be false, willfully failing to file a report or record required by state or federal law, willfully impeding or obstructing such filing, or inducing another person to impede or obstruct such filing. Such reports or records shall include only those which are signed in the capacity of a licensed electrical contractor, master electrician, or journeyman electrician.

(5) Being found guilty of fraud or deceit or of negligence, incompetency, or misconduct in the practice of electrical contracting or working as a master electrician or journeyman electrician.

(6) Practicing on a revoked, suspended, or inactive license.

(7) Aiding or abetting any person to evade any provision of this chapter.

(8) Knowingly combining or conspiring with any person by allowing one's license to be used by any unlicensed person with the intent to evade this chapter. When a licensee allows his or her license to be used by any firm, partnership, association, or corporation without having any active participation in the operations or management of the firm, partnership, association, or corporation, such act constitutes prima facie evidence of an intent to evade this chapter.

(9) Acting in the capacity of a contractor under any license issued under this chapter except in the name of the licensee as set forth on the issued license.

(c) Upon finding a person, corporation, or business entity engaged in electrical contracting as defined in this chapter to be in violation of any of the provisions contained herein, the board may investigate the activities of licensed and unlicensed contractors. If the board finds that a person, corporation, or business entity is engaged in performing electrical contracting covered by this chapter without having obtained a proper license, the board may do any of the following:

(1) Deny an application for licensure with cause.

(2) Impose an administrative fine of not more than five thousand dollars ($5,000).

(3) Issue a cease and desist order.

(4) Petition the circuit court of the county where the act occurred to enforce the cease and desist order or collect the assessed fine, or both.

(d) Any person aggrieved by any adverse action taken by the board may appeal the adverse action to the circuit court of the county in which the adverse action occurred in accordance with the Alabama Administrative Procedure Act.



Section 34-36-7 - Examinations; reciprocity with other states; issuance of license; qualification requirements.

(a) All applicants for licensure must submit a completed application, application fee, and supportive documentation of qualifications before taking an examination approved by the board. The board shall examine applicants at least once every three months according to the method deemed by it to be the most appropriate to test the qualifications of applicants. Any national standardized or written examination proctored by an independent third party which the board shall approve as substantially similar to the examination required to be licensed under this chapter may be administered to all applicants in lieu of or in conjunction with any other examination which the board shall give to test the qualifications of applicants. The board shall also have the right to establish such norms of achievement as shall be required for a passing grade. The board may, by rule, adopt the National Electrical Code for the purpose of examinations.

(b) The board may recognize a license issued by any other state that, in the opinion of the board, has standards of practice or licensure equal to or higher than those required by this state. The board shall actively seek to reciprocate with those states meeting such standards. The board shall actively seek to maintain those states currently under agreement.

(c) No license shall be issued except in compliance with this chapter and none shall be issued except to a person or a person in a firm, partnership, association, or corporation. A firm, partnership, association, or corporation, as such, shall not be licensed. A licensee shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(d) An individual who has successfully passed, on or before January 1, 2010, with a minimum score of 70 percent, or an individual who has successfully passed after January 1, 2010, with a minimum score of 75 percent, a nationally standardized proctored electrical examination administered in the State of Alabama, by Block and Associates, International Code Council, Experior, Promissor, Thomson Prometric, PROV, or any other exam approved by the board, shall be deemed to be in compliance with the testing requirement set forth by the board for licensure as an electrical contractor. Individuals meeting this qualification shall also be required to complete all other qualifications set forth by this chapter and the board prior to issuance of an electrical contractor license. Electrical contractor applicants affected by this provision shall have until July 1, 2011, to apply for licensure without any further examination requirements.



Section 34-36-8 - Expiration and renewal of licenses; continuing education; inactive status.

(a) All licenses shall expire annually or at other times designated by the board. All applications for renewal of licenses shall be filed with the director prior to the expiration date, accompanied by the annual renewal fee prescribed by the board.

(b) The board is authorized to establish or adopt, or both, education requirements and may approve the program or programs providing education to fulfill the requirements. The board shall set the minimum standards of education. All persons holding an electrical contractor license shall be required to complete 14 hours of continuing education every two years.

(c) The board may promulgate rules regarding the approval of continuing education courses and the accounting for continuing education hours.

(d) Any person licensed by the board may elect an inactive status certificate by notifying the board in writing. The fee for the issuance and renewal of an inactive status certificate shall be established by the board. The board shall provide by rule those activities which an inactive status certificate holder may engage in and for a procedure for the reinstatement as an active status certificate holder.



Section 34-36-9 - Failure to renew license; restoration fee; new license.

An expired license for an electrical contractor which has expired for failure to renew may only be restored within five years from the date of expiration after application and payment of the prescribed restoration fee and satisfaction of all continuing education requirements. The restoration fee shall be established by the board and shall be due upon application for restoration. The restoration fee shall be in addition to all accrued renewal fees. Any license which has not been restored within five years following its expiration may not be renewed, restored, or reissued thereafter. The holder of such a cancelled license may apply for and obtain a valid license only upon compliance with all relevant requirements as prescribed by this chapter or by rule for issuance of a new license.



Section 34-36-10 - Expiration of suspended licenses.

A suspended license is subject to expiration and must be renewed or restored as provided in this chapter during the term of suspension.



Section 34-36-11 - Fees.

The board is empowered to establish and charge reasonable fees for the administration of examinations, issuance of all active and inactive licenses, and supplying information to applicants, licensees, and the general public. Such fees shall be commensurate with the cost of fulfilling the duties of the board as defined in this chapter.



Section 34-36-12 - Display of licenses.

Every person holding a license issued by the board shall display it in a conspicuous manner at his or her principal place of business.



Section 34-36-13 - License required; exemptions.

(a) No person shall engage in the electrical contracting business or perform work as a master or journeyman electrician unless such person shall have received a license from the board or from the county or municipality where the electrical contracting work is being performed; provided, however, the provisions of this chapter shall not apply:

(1) To the installation, construction, or maintenance of power systems for the generation and secondary distribution of electric current constructed under the provisions of the National Electrical Safety Code which regulates the safety requirements of utilities.

(2) To the installation, construction, maintenance, or repair of telephone or signal systems by or for public utilities or their corporate affiliates, when such work pertains to the services furnished by such utilities.

(3) To any technician employed by a municipal franchised CATV system.

(4) To any master or journeyman electrician employed by a state licensee of the board or a licensee of a county or municipality where the contract work is being performed.

(5) To the owner of any premises or an employee of any such owner when performing electrical work or installing, constructing, maintaining, altering, or repairing electrical wiring, equipment, or apparatus on such premises.

(6) To an employee of an electric utility when installing or repairing electric appliances and equipment for a customer.

(7) To any retail merchant, or its employees making the installation of or the repair or maintenance on any appliance that the merchant has sold; or to any modular or manufacturer of the housing industry within the state which is regulated by state and federal governments.

(8) To the installation, construction, or maintenance of systems that operate on 25 volts or less.

(9) To the installation, construction, or maintenance of direct broadcast satellite services.

(b)(1) No license shall be issued by the board without an examination of the applicant for the purpose of ascertaining his or her qualifications for such work, but no such examination shall be required for the annual renewal of such license.

(2) This section shall in no way prohibit the governing authorities of each county and municipality in the State of Alabama from exercising their authority to require any person engaging in the electrical contracting business or performing work as a master or journeyman electrician to stand and attain a passing grade on an examination administered by such county or municipality to evidence their ability and proficiency to engage in the electrical contracting business or to perform work as a master or journeyman electrician within their jurisdiction; provided, however, that any person who holds a valid statewide license issued by the board shall be deemed qualified and, upon satisfactory proof of the license, shall be allowed to perform forthwith electrical work in any county or municipality under the terms and conditions set forth in this chapter, if such person has the proper county or municipal building permit and business license.

(c) All persons performing work under a license issued by the board must abide by all state and local laws and ordinances.



Section 34-36-14 - Electrical Appeals and Advisory Board; appointment, qualifications, terms and compensation of members; rules for appeals.

Repealed by Act 2010-540, p. 932, §3, effective July 1, 2010.



Section 34-36-15 - Injunctive power.

Electrical contracting involves activities affecting the public interest and the health, safety, and welfare of the public. Such activities, when engaged in by a person who is not licensed, are a public nuisance and harmful to the public health, safety, and welfare. The board or the district attorney of the circuit where such nuisance exists may bring a petition to restrain and enjoin such unlicensed practice in the district court of the county where such unlicensed person resides. It shall not be necessary in order to obtain the equitable relief provided herein to allege or prove that there is no adequate remedy at law.



Section 34-36-16 - Violations; penalties.

(a) It shall be unlawful for any person to violate any provision of this chapter regulating electrical contracting, and any person convicted of such violation shall be punished as prescribed for a Class A misdemeanor.

(b) It shall be unlawful, except as otherwise provided, on or after December 31, 2011, for a person not licensed as an electrical contractor to solicit, represent, seek to perform, or perform those tasks and functions that can only be performed by a licensed electrical contractor in accordance with this chapter.

(c) Subsection (b) shall not apply to an electrical contractor who has taken an examination offered by the board within the preceding 12 months, who holds a license or permit issued by a county or municipal government to perform the tasks and functions that can only be performed by a licensed electrical contractor, and who performs those tasks and functions within the boundaries of the county or municipality that issued the license or permit.



Section 34-36-17 - Funding.

There is hereby established a separate fund in the State Treasury to be known as the Alabama Board of Electrical Contractors Fund. All money derived under the provisions of this chapter shall be deposited in this fund and used only to carry out the provisions of this chapter. Such fund shall be paid out only by warrant of the Comptroller upon the Treasurer, upon itemized vouchers, approved by the director of the board; provided, that no funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Sections 41-4-80 through 41-4-96 and Sections 41-19-1 through 41-19-12, and only in amounts as stipulated in the general appropriation or other appropriation bills. Any funds unspent and unencumbered at the end of any state fiscal year in excess of one hundred thousand dollars ($100,000) shall be transferred into the State General Fund on or before January 15 of the succeeding year. In addition, there is hereby appropriated from the Alabama Board of Electrical Contractors Fund to the Alabama Board of Electrical Contractors the amount necessary to repay the State General Fund for any and all amounts expended therefrom and such repayment to the State General Fund shall be made as soon as funds are available.



Section 34-36-18 - Construction of chapter.

This chapter shall not be construed as authorizing the employment of statewide electrical inspectors.






Chapter 37 - PLUMBERS AND GAS FITTERS.

Section 34-37-1 - Definitions.

For purposes of this chapter, the following terms shall have meanings respectively ascribed to them herein unless the context clearly requires a different meaning:

(1) APPRENTICE GAS FITTER OR PLUMBER. A person other than a master or journeyman gas fitter or plumber, who is engaged in learning and assisting in the installation of gas pipe, equipment, apparatus, and appliances, and shall work directly under the supervision of a journeyman or master gas fitter or plumber, and who has successfully fulfilled the registration requirements of the board and has been duly registered by the board as such for the current year. The apprentice shall have in his or her possession a current annual certificate. The certificate shall be available for inspection on request.

(2) BOARD. The State of Alabama Plumbers and Gas Fitters Examining Board as renamed by this chapter. The board shall examine, certify, and regulate plumbers, gas fitters, and medical gas piping fitters on a statewide basis pursuant to this chapter.

(3) CERTIFICATION. The process of testing at the state level to determine the knowledge and skill of an individual with respect to plumbing and gas fitting, and the issuing of certificates to indicate that an individual has passed the examination.

(4) GAS FITTING, GAS SYSTEMS, or GAS WORK. The installation, repair of pipes, fixtures, fittings, appliances, or apparatus necessary for supplying natural gas for residential or commercial use from the point of delivery and all gas piping before connection to the combustion zone and including the applicable venting of flue gases to the outside atmosphere and the provisions for air for combustion and ventilation, including all gas fitting work further defined by any board rules and all codes currently adopted by the board. This chapter shall not be construed to prevent any contractor certified by the Alabama Board of Heating Air Conditioning, and Refrigeration Contractors from installing, replacing, or performing service or repair on natural gas fired air heating/cooling appliances, excluding piping to them provided the installing contractor has a valid certificate issued by the Alabama Board of Heating, Air Conditioning, and Refrigeration Contractors.

(5) JOURNEYMAN GAS FITTER. Every person who engages in or works at the actual installation, repair, or replacement of gas work, who has successfully fulfilled the examination requirements of the board, has been issued a journeyman gas fitter certificate by the board, and possesses a valid and current annual certificate issued by the board. The journeyman gas fitter shall have in his or her possession a current annual certificate. The certificate shall be available for inspection on request.

(6) JOURNEYMAN PLUMBER. Any person who engages in or works at the actual installation, repair, or replacement of plumbing systems, who has successfully fulfilled the examination requirements of the board, has been issued a journeyman plumber certificate by the board, and possesses a valid and current annual certificate issued by the board. The journeyman plumber shall have in his or her possession a current annual certificate. The certificate shall be available for inspection on request.

(7) MASTER GAS FITTER. Any person or legal entity that engages in or works at the actual installation, repair, or replacement of gas systems, that has successfully fulfilled the examination requirements of the board, that has been issued a master gas fitter certificate by the board, and that posses a valid and current annual certificate issued by the board. The master gas fitter shall have in his or her possession a current annual certificate. The certificate shall be available for inspection on request. This person may at any time register with the board as principal for any business, firm, or corporation.

(8) MASTER PLUMBER. Any person or legal entity that engages in or works at the actual installation, repair, or replacement of plumbing systems, that has successfully fulfilled the examination requirements of the board, has been issued a master plumber certificate by the board, and that possess a valid and current annual certificate issued by the board. The master plumber shall have in his or her possession a current annual certificate. The certificate shall be available for inspection on request. This person may at any time register with the board as principal for any business, firm, or corporation.

(9) MEDICAL GAS PIPING FITTER. A master plumber or master gas fitter who holds a current certificate for installation of medical gas piping. A journeyman plumber, journeyman gas fitter, apprentice plumber, or apprentice gas fitter who holds a current certificate for installation of medical gas piping shall be entitled to install medical gas piping under the direction of a master plumber or master gas fitter whose certificate entitles him or her to install medical gas piping. An apprentice plumber or apprentice gas fitter who holds a current certificate for medical gas piping shall at all times be under the direct supervision of either a master or journeyman who also holds a current certificate. The medical gas piping fitter shall have in his or her possession a current annual certificate issued by the board. The certificate shall be available for inspection on request.

(10) MEDICAL GAS PIPING. Piping used solely to transport gases used for medical purposes.

(11) PLUMBING, PLUMBING SYSTEMS, or PLUMBING WORK. All work associated with the installation, repair, or replacement of pipes, fixtures, or other apparatus necessary either for supplying water or for removing liquid or waterborne waste located on private property. The term is also used to denote installed fixtures, backflow prevention devices, drainage, vents, and water distribution systems located on private property, and all plumbing work further defined by board rules and all codes currently adopted by the board, with the exception of work allowed by this chapter.

(12) PERSON or PERSONS. Any individual, apprentice plumber, apprentice gas fitter, corporation, professional corporation, limited liability company, or other legal entity, or any combination thereof.

(13) PRINCIPAL. The individual responsible for the contracting, superintending, installation, maintenance, or repair of plumbing or gas fitting systems, or both, for any legal entity, who is actively and continuously connected with the conduct of the business, and is responsible to the board for those responsibilities. The individual shall qualify to be a certified master gas fitter or a certified master plumber, or both. In addition, a principal must meet these requirements.

a. At least one active employee of the legal entity shall be a duly registered and certified master gas fitter or plumber as defined in this section, actively and continuously connected with the conduct of the business and registered with the board as the principal of the business.

b. The principal master gas fitter or master plumber shall have in his or her possession a current annual certificate issued by the board. The certificate shall be available for the inspection on request.

(14) REGISTRATION. The process of application with the board with regard to apprentice plumbers, apprentice gas fitters, all corporations, professional corporations, limited liability companies and all other legal entities engaging in the business of plumbing or gas fitting, or both, within the State of Alabama.



Section 34-37-2 - Board renamed; authority expanded.

(a) The Plumbers Examining Board as created by Act No. 529 of the 1949 Regular Session of the Legislature (Acts 1949, p. 827), as amended, is renamed the State of Alabama Plumbers and Gas Fitters Examining Board and the authority of the board is expanded to allow the board to examine, certify, and regulate plumbers, gas fitters, and medical gas piping fitters on a statewide basis. The board may make and enforce rules adopted in accordance with Chapter 22 of Title 41, the Alabama Administrative Procedure Act.

(b) The board is authorized to expend funds for purposes of public awareness of the board and its rules and regulations to include advertising, promotional materials, event exhibiting, and other means approved by the board.



Section 34-37-3 - Appointments to board; composition.

The board members serving on January 1, 2011, shall continue to serve on the board until successor board members are appointed and qualified. Appointments shall be subject to confirmation by the Senate. Commencing on March 26, 2012, as the term of office of a member serving on the board expires, the member shall continue to serve on the board until a successor board member is appointed and qualified. The Governor shall designate the length of term for each of his or her appointees not to exceed four years. The board shall always be composed of the following members: One member appointed by the Governor shall be a master plumber as defined by this chapter; one member appointed by the Governor shall be a journeyman plumber as defined by this chapter; one member appointed by the Governor shall be a registered professional engineer licensed as such by the State Board of Registration of Professional Engineers and Land Surveyors as provided in Article 2 of Chapter 11 of this title, or any subsequent act relating to the licensing of professional engineers; one member appointed by the Governor shall be a municipal or county building official; one member appointed by the Governor shall be a master gas fitter as defined in this chapter; one member appointed by the Governor shall be a journeyman gas fitter as defined in this chapter; and one member appointed by the Governor shall be appointed from the public at large. The member representing the public at large shall not be engaged or otherwise connected to the plumbing or gas industry or the installation of plumbing or gas work nor connected with any person, firm, or corporation handling or dealing in material, fixtures, or appliances connected with plumbing or gas work. Each member of the board shall be a citizen of this state and the membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 34-37-4 - Meetings, compensation, and expenses of board.

(a) The board shall meet when necessary for the proper performance of its duties, but in no case less than once a year. Meetings shall be held at places in the state as the board deems necessary. At its first meeting next following May 2, 1989, and every two years thereafter, the board shall organize itself by electing from its membership a chair, vice-chair, and a recording secretary. The board shall appoint, employ, or contract with an executive director for the board, and may appoint, employ, or contract with a deputy director, neither of whom shall be subject to the state Merit System. The executive director shall serve as treasurer of the board, but the deputy director may serve as treasurer of the board in the absence of the executive director or when otherwise directed by the board. The executive director and the deputy director shall not be a member of the board and shall not be engaged or otherwise connected with the plumbing or gas fitting industry. The board shall set the compensation of the executive director and the deputy director in accordance with regulations of the State Personnel Board. Four members of the board shall constitute a quorum for transacting business. Each member of the board shall receive as compensation for services the sum of two hundred dollars ($200) per day for each day spent in active service for the board. In addition to per diem compensation, each board member shall be reimbursed for any necessary expense incurred in performing duties as a board member. The expenses allowable to each board member shall not exceed the per diem amount of state travel expenses allowed by law, from time to time, for state employees traveling on state business. Employees of the board shall also be entitled to reimbursement for traveling expenses incurred when traveling on official board business at the rate for state employees traveling on state business. The board may employ or contract for stenographic or clerical help and compliance officers when needed, and may purchase necessary office supplies, equipment, and services.

(b) The compensation and expense provided for in this section, and all other authorized expenses, shall be payable solely from fees collected by or on behalf of the board. In no event shall any expense incurred by the board be charged against any funds of the State of Alabama other than the funds collected under this chapter.



Section 34-37-5 - Deposit and disbursement of funds; bond of the executive director and deputy director.

(a) There is established a separate special revenue trust fund in the State Treasury to be known as the State of Alabama Plumbers and Gas Fitters Examining Board Fund. All receipts collected by the board under this chapter shall be deposited in this fund and used only to carry out this chapter. The fund shall be disbursed only by warrant of the state Comptroller upon the State Treasury upon itemized vouchers approved by the executive director of the board or, in the absence of the executive director, by the deputy director. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, as amended, and only in amounts as stipulated in the general appropriation bill or other appropriation bills. All money remaining at the end of the fiscal year which exceeds 25 percent of the board's budget for the previous year shall be transferred to the 501(c)(3) nonprofit Alabama Home Builders Foundation to be used exclusively for classroom training tools at educational facilities that provide plumbing and gas fitting curriculums to include any program approved or accredited by the State of Alabama, the United States federal government, or the board. If at any time the Alabama Home Builders Foundation should lose its nonprofit status, those funds shall be transferred to the State General Fund.

(b) The executive director and the deputy director of the board shall, before entering upon the duties of their office, make and file with the Secretary of State an official bond in the sum of five thousand dollars ($5,000), unless covered by the state blanket bond. The appropriate premiums on the bond shall be paid out of the funds of the board, and the bond shall be executed by an approved bonding fidelity or guaranty company qualified to do business in Alabama and acceptable to the Secretary of State.



Section 34-37-6 - Certification, registration, and examination.

(a) It shall be unlawful for any personor other legal entity to contract, engage in, offer to engage, or convey the impression that he or she is certified in plumbing, gas fitting, or medical gas piping within the State of Alabama unless the person has first registered or received a certificate of competency, hereinafter referred to as "certificate," that is in force and effect at the time the plumbing, gas fitting, or medical gas piping is offered, performed, directed, or superintended, except as hereinafter provided.

(b) The board shall register all legal entities engaging in, or offering to engage in, plumbing, gas fitting, or medical gas piping in the State of Alabama upon forms provided by the board, and upon the applicant first paying all prescribed fees. Disciplinary action for the registered legal entities may be the same as for certified individuals engaged in plumbing, gas fitting, or medical gas piping.

(c) The business name which is registered with the board for each legal entity engaged in plumbing, gas fitting, or medical gas piping shall be displayed in a prominent manner on two sides of each service or construction vehicle. The lettering shall be a minimum of two inches in height.

(d) The board shall register every person who may apply for an apprentice plumber or gas fitter registration certificate upon forms provided by the board, upon the applicant first paying all prescribed fees.

(e) The board shall examine and pass upon the qualification of every person who applies for a journeyman plumber or gas fitter certificate upon forms provided by the board.

(1) An applicant for examination for a journeyman plumber or gas fitter certificate shall submit proof that the applicant has two years of current work experience as an apprentice plumber or gas fitter or has completed an apprentice training program approved by the board.

(2) Applicants for journeyman plumber or gas fitter shall be examined, orally or in writing, upon the fundamentals of plumbing or gas fitting, the theory and practice of plumbing installation and construction or gas fitting work, and the experience and ability of the applicant in practical plumbing installation and construction or gas fitting work.

(3) If the applicant is found to possess an accurate knowledge of the theory and correct practice of plumbing installation and construction or gas fitting work, and sufficient experience and ability in plumbing installation and construction or gas fitting work to safely and competently apply that knowledge and practice, the board shall issue a certificate, upon the applicant first paying all prescribed fees.

(4) The examination shall be administered by an independent examining agency.

(f) The board shall examine and pass upon the qualifications of every person who applies for a master plumber or gas fitter certificate upon forms provided by the board.

(1) Applicants for examination for a master plumber certificate shall submit proof to the board that the applicant has at least one year of current work experience as a journeyman plumber.

(2) Applicants for examination for a master gas fitter certificate shall submit proof to the board that the applicant has at least one year of current work experience as a journeyman gas fitter.

(3) An applicant for a master certificate shall be examined upon knowledge, training, and ability, in the planning, laying out, and supervision of plumbing installation and construction work or gas fitting work, and if found to possess those qualifications, the applicant shall be issued a master plumber or gas fitter certificate by the board upon the applicant first paying all prescribed fees.

(4) The examination shall be administered by an independent examining agency.

(g) No person shall be issued a certificate without passing the prescribed examination. A person who has passed the examination must become certified within 90 calendar days and shall not be required to take the examination thereafter in order to secure a certificate in subsequent years. An individual who passes the examination but fails to become certified within 90 calendar days shall be required to retake the examination. At least four examinations per year shall be conducted, at a time and place prescribed by the board after reasonable notice.

(h) Any master plumber, master gas fitter, journeyman plumber, journeyman gas fitter, apprentice plumber, or apprentice gas fitter performing medical gas piping shall provide proof to the board that he or she has successfully completed a current medical gas piping certification program approved by the board.



Section 34-37-7 - Reexamination.

Any person who fails to pass an examination may, upon reapplication and payment of the regular examination fee, be reexamined at any subsequent examination given by the board.



Section 34-37-8 - Renewals; acceptance and inspection of certificate.

(a) Any person who holds a certificate issued by the board shall be issued statewide certification upon the annual renewal of their existing certificate.

(b) Any certificate issued by the board shall be acceptable by any city, town, or county in the state and any existing local statute or ordinance contrary to this section is repealed, and no other competency certification or examination shall be required of plumbers, gas fitters, or medical gas piping fitters by any local governmental entity.

(c) Any current registration or annual certificate issued to any individual by the board shall be in possession of the individual at any time he or she engages in or proposes to engage as a master, journeyman, or apprentice plumber, gas fitter, or medical gas piping fitter, as the case may be, and upon request he or she shall make the certificate or registration available for inspection and identification by any person or persons for whom he or she engages or proposes to engage as such, and for identification by plumbing, gas, or other authorized enforcement personnel of any governmental entity, board, or agency when requested.



Section 34-37-9 - Fees; reissuance fees; exceptions.

The board shall set the necessary fees to administer the requirements of this chapter and when adopted, such fee schedule shall be in lieu of any fee schedule heretofore prescribed by the board. The board shall not change the fee schedule to be effective in the middle of a calendar year.

The certificates or registrations provided for herein shall be issued by the board upon the payment of the prescribed fees. All annual certificates or registrations shall expire on December 31 of the year in which they are issued. The certificate fees herein prescribed shall be in addition to all privilege or license taxes otherwise levied. Certificates or registrations renewed after December 31 shall include the late renewal penalty established by the board.

All applicants requesting replacement of lost or stolen certificates shall be required to pay a reissuance fee based on the regular fee schedule.

All individuals serving in the armed forces will not be required to pay any back years for a renewal certificate during the calendar year he or she is released from active military duty.

All other individuals shall pay back years and prescribed penalties as set forth by rules of the board.

Any requests for waiver of back years and penalties shall be reviewed and considered by the board. The board shall vote to approve or disapprove each request.



Section 34-37-10 - Temporary certificate.

Repealed by Act 2015-496 effective September 1, 2015.



Section 34-37-11 - Reciprocal agreements.

The board may establish reciprocal agreements with any other state licensing or certifying board which recognizes, as a minimum, the standards prescribed by the board, and may allow certified plumbers and gas fitters to receive a certificate in this state without taking examinations if the plumber or gas fitter is currently licensed in the reciprocating state and upon the payment of the prescribed fees.



Section 34-37-12 - Revocation of certificates.

The board may revoke or suspend any certificate or registration if obtained through concealment, misstatement, or misrepresentation of any material fact in the application for such certificate. The board may discipline any person as defined in Section 34-37-1 for a violation of any law or ordinance pertaining to the business of the holder and may impose fines, administrative fees, or penalties not to exceed two thousand dollars $2,000 for each violation. The board may also order restitution. Before a certificate or registration may be suspended or revoked, the holder thereof shall have notice in writing, enumerating the charges against him or her, and be entitled to a hearing by the board not sooner than five days from receipt of notice. The holder of such certificate or registration shall be given an opportunity to present testimony, oral or written, and right of cross-examination and representation by counsel. All testimony shall be given under oath. The board shall have power to administer oaths, issue subpoenas, and compel the attendance of witnesses.

The decision of the board shall be based on the evidence produced at the hearing and made a part of the record thereof. The board may suspend any certificate or registration up to one year or may revoke the certificate or registration. The person whose certificate or registration has been revoked shall not be permitted to apply for a certificate or registration for one year from the date of revocation. No certification or registration shall be suspended or revoked unless the majority of the board members concur. Board procedure shall be the same as defined in the Alabama Administrative Procedure Act, Chapter 22 of Title 42. The board may establish additional procedures as needed, provided that any additional procedures are published and made public and are not in conflict with state law.



Section 34-37-13 - Master plumber's and gas fitter's bond.

Repealed by Act 2015-496 effective September 1, 2015.



Section 34-37-14 - Wrongful use of certificate; notification of address; inactive status affidavit.

(a) No person who has obtained a certificate or registration shall allow his or her name to be used by another person, either for the purpose of obtaining permits, or doing business or work under his or her certificate or registration; and every person certified or registered shall notify the board of the address of his or her residence and place of business and the name under which such business is carried on, and shall give written notice within 30 days to the board of any change in either.

(b) Before any individual certified by the board engages in the business of master plumber and/or master gas fitter, he or she shall notify the board of the address of the place of business he or she engages in as such and the name under which such business is carried on and shall give written notice within 30 days of any change in either. All information required by this section shall be furnished on a business certification form furnished by the board.

(c) Any current certified or registered individual who does not intend to engage in the business of plumbing or gas fitting, as defined in this chapter, shall complete an inactive status affidavit obtained from the board. Any individual in inactive status must renew annually by remitting the annual inactive renewal fee set in the fee schedule.

(d) Code officials who hold a certification with the board and wish to be inactive shall be exempt from all renewal fees and re-examination requirements.

(3) Any individual in inactive status who wishes to reinstate active status shall complete an active status affidavit obtained from the board and remit all prescribed fees prior to re-engaging in plumbing or gas fitting, or both.



Section 34-37-15 - Acts, works, and conduct permitted, without license; applicability of chapter.

(a) The following acts, work, and conduct may be performed by anyone, without registration or certificate, provided, however, that all work and services herein named or referred to shall be subject to an inspection and approval in accordance with the terms of all state laws and applicable municipal ordinances:

(1) Plumbing work performed by anyone who is regularly employed or acting as a maintenance person incidental to and in connection with the business in which he or she is employed and engaged, provided the plumbing work is performed on the premises of the employer, and who does not engage in the occupation of a plumber for the general public.

(2) Plumbing work performed upon the premises or equipment of a railroad or other businesses or industry, by an employee thereof who does not engage in the occupation of a plumber for the general public.

(3) Plumbing or gas fitting work performed, not on private property, with the exception of easements, by persons engaged by or employed by any public utility company in the laying, maintenance, and operation of its service mains or lines and the installation, alteration, adjustment, repair, removal, and renovation of all types of appurtenances, and equipment provided such work does not alter gas piping on consumer side of meter.

(4) Any person engaged solely in the testing of backflow devices.

(5) Plumbing work performed by a property owner in or about a building owned or occupied by the owner.

(6) Any person may install washing machines to existing piping installation or waste lines, provided such plumbing work does not necessitate tying into waste or sewer lines on the outlet side of the trap.

(b) This chapter does not apply to any plumbing work performed by a property owner in or about a building owned or occupied by him or her, or plumbing work performed by anyone who is regularly employed by the property owner to provide maintenance or other repair services if the work is incidental to and in connection with the property for which he or she is employed and engaged and is done on the premises of the employer.



Section 34-37-16 - Restrictions.

(a) No person shall use nor allow their certificate to enable anyone other than the certificate holder and his or her employees directly supervised by the certificate holder to perform plumbing or gas fitting. Local officials may require the certificate holder to be present if any problems develop on the work.

(b) No certificate issued by the board can be sold or transferred. Any certificate which is misused may be revoked by the board.



Section 34-37-17 - Violation; penalty.

(a) The board shall have the administrative authority to discipline or require a certificate holder to attend training specific to violations. The board has the authority to levy civil fines or penalties to any registered apprentice, certificate holder, or legal entity registered by the board for a violation of any provision of this chapter regulating plumbers, gas fitters, or medical gas pipe fitters up to two thousand dollars ($2,000) per violation and actual hearing cost.

(b) In addition to or in lieu of the criminal penalties and administrative sanctions provided in this chapter, the board may issue an order to any person or legal entity engaged in any activity, conduct, or practice constituting a violation of this chapter, directing the person or legal entity to forthwith cease and desist from the activity, conduct, practice, or performance of any work then being performed or about to be commenced.

(c) It shall be unlawful for any person or legal entity to violate any provision of this chapter regulating plumbers, gas fitters, or medical gas piping fitters. Any person convicted of such violation shall be punished as prescribed for a Class A misdemeanor.



Section 34-37-17.1 - Records and confidentiality.

(a) The board shall keep a record of its proceedings.

(b) The records of the board shall be evidence of the proceedings of the board set forth therein, and a transcript thereof, duly certified by the executive director of the board under seal, shall be admissible in evidence with the same force and effect as if the original were produced.

(c) Board records and papers of the following class are of a confidential nature and not public record: Examination material for examinations not yet given; exam scores; letters of inquiry and reference concerning applicants; board inquiry forms concerning applicants; pending or closed complaints and investigative files which shall remain confidential until an actual formal hearing may commence; and all other materials of like confidential nature.



Section 34-37-18 - Repealer.

All laws or parts of laws which conflict with this act are hereby repealed and Act No. 529, H. 977, 1949 Regular Session (Acts 1949, p. 827), is hereby specifically repealed.






Chapter 38 - IMPAIRED PROFESSIONALS' COMMITTEE.

Section 34-38-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meaning respectively ascribed to them by this section, unless the context clearly provides for another:

(1) DENTIST. Any person who is a dentist or dental practitioner pursuant to the definition of Section 6-5-481, as amended.

(2) PHARMACIST. Any person who is a pharmacist as defined in Section 34-23-1, as amended, and pharmacy externs and interns registered by the Board of Pharmacy under Rule 680-X-2-.16 of the Alabama Administrative Code.

(3) BOARDS. Individually and/or jointly: The Board of Dental Examiners and the Board of Pharmacy.

(4) COMMITTEE. The Alabama Impaired Professionals' Committee.

(5) HYGIENIST. Any person who is a hygienist pursuant to the provisions of Sections 34-9-26 and 34-9-27.



Section 34-38-2 - Promotion of early treatment, etc., of individuals impaired by illness, inebriation, etc.; Alabama Impaired Professionals' Committee; expenses; competitive bidding not required.

It shall be the duty and obligation of the State Board of Dental Examiners and the State Board of Pharmacy to promote the early identification, intervention, treatment, and rehabilitation of individuals within the respective jurisdiction, licensed to practice in the State of Alabama, who may be impaired by reason of illness, inebriation, excessive use of drugs, narcotics, controlled substances, alcohol, chemicals, or other dependent forming substances, or as a result of any physical or mental condition rendering such person unable to meet the standards of his or her profession. For the purposes of this chapter, the term "impaired" shall mean the inability of a dentist, hygienist, expanded duty dental assistant, or pharmacist to practice with reasonable skill and safety to patients by reason of illness, inebriation, excessive use of drugs, narcotics, controlled substances, alcohol, chemicals, or other dependent forming substances, or as a result of any physical or mental condition rendering such person unable to meet the standards of his or her profession. In order to carry out this obligation, each board, individually or jointly, is hereby empowered to contract with any nonprofit corporation, health provider, or professional association for the purpose of creating, supporting, and maintaining a committee of professionals to be designated the Alabama Impaired Professionals' Committee. The committee shall consist of not less than three nor more than 15 professionals licensed to practice dentistry or pharmacy in the State of Alabama, and selected in a manner prescribed by the board or boards. The authority of the Alabama Impaired Professionals' Committee shall not supersede the authority of the board or boards to take disciplinary action against individuals subject to this chapter. Nothing in this chapter shall limit the power and authority of the board or boards to discipline an impaired individual subject to its jurisdiction; provided that where an individual is impaired and currently in need of intervention, treatment, or rehabilitation and such individual is currently participating in programs or rehabilitation recommended by the committee, then in its discretion, the board or boards may refrain from taking or continuing disciplinary action against such individual; and further provided that where the board or boards, upon reasonable cause to believe an individual subject to its jurisdiction is impaired, has referred such individual to the committee for evaluation, then in its discretion, the board or boards may refrain from taking or continuing disciplinary action against such individual. The board, or boards, may collect or expend such funds as are available to it as deemed necessary to adequately provide for the operational expenses of the Alabama Impaired Professionals' Committee, including, but not limited to, the actual cost of travel, office overhead and personnel expense, and compensation for the members of the committee and its staff; provided that operational expenses of the Alabama Impaired Professionals' Committee shall not include the cost of treatment or rehabilitation programs recommended by the committee to individuals subject to this chapter. The funds provided by the board or boards, under this section for the purposes stated herein shall not be subject to any provision of law requiring competitive bidding.



Section 34-38-3 - Authority of board or boards to contract for Impaired Professionals' Committee to undertake certain functions.

The board or boards shall have the authority to enter into an agreement with a nonprofit corporation, health provider, or professional association for the Alabama Impaired Professionals' Committee to undertake those functions and responsibilities specified in the agreement. Such functions and responsibilities may include any or all of the following:

(1) Contracting with providers of treatment programs;

(2) Receiving and evaluating reports of suspected impairment from any source;

(3) Intervening in cases of verified impairment;

(4) Referring impaired professional to treatment programs;

(5) Monitoring the treatment and rehabilitation of impaired professional;

(6) Providing post-treatment monitoring and support of rehabilitated impaired professional; and

(7) Performing such other activities as agreed upon by the respective board or boards and the Alabama Impaired Professionals' Committee.



Section 34-38-4 - Procedures for reporting impaired professional program activity and disclosure and joint review of information.

The Alabama Impaired Professionals' Committee shall develop procedures in consultation with such board or boards for:

(1) Periodic reporting of statistical information regarding impaired professional program activity;

(2) Periodic disclosure and joint review of such information as the board or boards may deem appropriate regarding reports received, contracts or investigations made and the disposition of each report, provided, however, that the committee shall not disclose any personally identifiable information except as provided in Section 34-38-7.



Section 34-38-5 - Nonliability of Impaired Professionals' Committee personnel, etc., for actions within scope of function.

Any dentist licensed to practice in the State of Alabama, or pharmacist, who shall be duly appointed to serve as a member of the Alabama Impaired Professionals' Committee and any auxiliary personnel, consultants, attorneys, or other employees of the committee shall not be liable to any person for any claim for damages as a result of any decision, opinion, investigation, or action taken by the committee or any individual member of the committee made by him or her within the scope of his or her function as a member of the committee if such decision, opinion, investigation, or action was taken without malice and on a reasonable belief that such action or recommendation was warranted by the facts that were then available. No nonprofit corporation, professional association, health provider, or state or county association that contracts with, or receives funds from, board or boards for the creation, support, and operation of the Alabama Impaired Professionals' Committee shall be liable to any person for any claim for damages for any action taken or recommendation made by the Alabama Impaired Professionals' Committee, or any member thereof, or any auxiliary personnel, consultant, attorney, or employee of such committee.



Section 34-38-6 - Confidentiality of information, records, and proceedings.

All information, interviews, reports, statements, memorandums, or other documents furnished to or produced by the Alabama Impaired Professionals' Committee and any findings, conclusions, recommendations, or reports resulting from the investigations, interventions, treatment, or rehabilitation, or other related proceedings of such committee are declared to be privileged and confidential. All records and proceedings of such committee shall be confidential and shall be used by such committee, the members thereof, and the boards, only in the exercise of the proper functions of the committee and the boards, and shall not be public records nor available for court subpoena or for discovery proceedings. Nothing contained herein shall apply to records made in the regular course of business of an individual; documents or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil proceedings merely because they were presented or considered during the proceedings of the Alabama Impaired Professionals' Committee.



Section 34-38-7 - Annual report.

It shall be the duty of the Alabama Impaired Professionals' Committee to render an annual report to each board or boards, concerning the operations and proceedings of the committee for the preceding year. In addition, the committee shall promptly report to the respective boards any individual within their jurisdiction who, in the opinion of the committee is unable to practice the standards of his or her profession with reasonable skill and safety to patients, by reason of illness, inebriation, excessive use of drugs, controlled substances, narcotics, alcohol, chemicals, or other dependency forming substances, or as a result of any physical or mental condition rendering such person unable to meet the standards of his or her profession and appears that such individual is currently in need of intervention, treatment, or rehabilitation. A report to the Alabama Impaired Professionals' Committee shall be deemed to be a report to the board or boards for the purposes of any mandated reporting of professional impairment otherwise provided for by the statutes of this state.



Section 34-38-8 - Evaluation of professional who is believed to be impaired; report of findings.

If the board or boards has reasonable cause to believe that a professional is impaired, such board may cause an evaluation of such professional to be conducted by the Alabama Impaired Professionals' Committee, for the purpose of determining if there is an impairment. The Alabama Impaired Professionals' Committee shall report the findings of its evaluation to the respective board or boards.






Chapter 39 - OCCUPATIONAL THERAPY PRACTICE ACT.

Section 34-39-1 - Short title.

This chapter shall be known and may be cited as the "Alabama State Occupational Therapy Practice Act."



Section 34-39-2 - Purpose.

The Alabama State Occupational Therapy Practice Act is enacted to safeguard the public health, safety, and welfare, and to assure the availability of high quality occupational therapy services to persons in need of such services. It is the purpose of this chapter to provide for the regulation of persons offering themselves as occupational therapists or as occupational therapy assistants.



Section 34-39-3 - Definitions.

In this chapter, the following terms shall have the respective meanings provided in this section unless the context clearly requires a different meaning:

(1) ASSOCIATION. The Alabama Occupational Therapy Association.

(2) BOARD. The Alabama State Board of Occupational Therapy.

(3) LICENSE. A valid and current certificate of registration issued by the Alabama State Board of Occupational Therapy.

(4) OCCUPATIONAL THERAPY.

a. The practice of occupational therapy means the therapeutic use of occupations, including everyday life activities with individuals, groups, populations, or organizations to support participation, performance, and function in roles and situations in home, school, workplace, community, and other settings. Occupational therapy services are provided for habilitation, rehabilitation, and the promotion of health and wellness to those who have or are at risk for developing an illness, injury, disease, disorder, condition, impairment, disability, activity limitation, or participation restriction. Occupational therapy addresses the physical, cognitive, psychosocial, sensory-perceptual, and other aspects of performance in a variety of contexts and environments to support engagement in occupations that affect physical and mental health, well-being, and quality of life. The practice of occupational therapy includes:

1. Evaluation of factors affecting activities of daily living (ADL), instrumental activities of daily living (IADL), rest and sleep, education, work, play, leisure, and social participation including all of the following:

(i) Client factors, including body functions, such as neuromusculoskeletal, sensory-perceptual, visual, mental, cognitive, and pain factors; body structures such as cardiovascular, digestive, nervous, integumentary, genitourinary systems, and structures related to movement; values, beliefs, and spirituality.

(ii) Habits, routines, roles, rituals, and behavior patterns.

(iii) Physical and social environments, cultural, personal, temporal, and virtual contexts, and activity demands that affect performance.

(iv) Performance skills, including motor and praxis, sensory-perceptual, emotional regulation, cognitive, communication, and social skills.

2. Methods or approaches selected to direct the process of interventions such as:

(i) Establishment, remediation, or restoration of a skill or ability that has not yet developed, is impaired, or is in decline.

(ii) Compensation, modification, or adaptation of activity or environment to enhance performance, or to prevent injuries, disorders, or other conditions.

(iii) Retention and enhancement of skills or abilities without which performance in everyday life activities would decline.

(iv) Promotion of health and wellness, including the use of self-management strategies, to enable or enhance performance in everyday life activities.

(v) Prevention of barriers to performance and participation, including injury and disability prevention.

3. Interventions and procedures to promote or enhance safety and performance in activities of daily living (ADL), instrumental activities of daily living (IADL), rest and sleep, education, work, play, leisure, and social participation including all of the following:

(i) Therapeutic use of occupations, exercises, and activities

(ii) Training in self-care, self-management, health management and maintenance, home management, community/work reintegration, and school activities and work performance.

(iii) Development, remediation, or compensation of neuromusculoskeletal, sensory-perceptual, visual, mental, and cognitive functions, pain tolerance and management, and behavioral skills.

(iv) Therapeutic use of self, including one's personality, insights, perceptions, and judgments, as part of the therapeutic process.

(v) Education and training of individuals, including family members, caregivers, groups, populations, and others.

(vi) Care coordination, case management, and transition services.

(vii) Consultative services to groups, programs, organizations, or communities.

(viii) Modification of environments, including home, work, school, or community, and adaptation of processes, including the application of ergonomic principles.

(ix) Assessment, design, fabrication, application, fitting, and training in seating and positioning, assistive technology, adaptive devices, training in the use of prosthetic devices, orthotic devices, and the design, fabrication and application of selected splints or orthotics.

(x) Assessment, recommendation, and training in techniques to enhance functional mobility, including management of wheelchairs and other mobility devices.

(xi) Low vision rehabilitation when the patient or client is referred by a licensed optometrist, a licensed ophthalmologist, a licensed physician, a licensed assistant to physician acting pursuant to a valid supervisory agreement, or a licensed certified registered nurse practitioner in a collaborative practice agreement with a licensed physician.

(xii) Driver rehabilitation and community mobility.

(xiii) Management of feeding, eating, and swallowing to enable eating and feeding performance.

(xiv) Application of physical agent modalities, and use of a range of specific therapeutic procedures such as wound care management, interventions to enhance sensory-perceptual and cognitive processing, and manual therapy, all to enhance performance skills.

(xv) Facilitating the occupational performance of groups, populations, or organizations through the modification of environments and the adaptation of processes.

b. An occupational therapist or occupational therapy assistant is qualified to perform the above activities for which they have received training and any other activities for which appropriate training or education, or both, has been received. Notwithstanding any other provision of this chapter, no occupational therapy treatment programs to be rendered by an occupational therapist, occupational therapy assistant, or occupational therapy aide shall be initiated without the referral of a licensed physician, a licensed chiropractor, a licensed optometrist, a licensed assistant to a physician acting pursuant to a valid supervisory agreement, a licensed certified registered nurse practitioner in a collaborative practice agreement with a licensed physician, a licensed psychologist, or a licensed dentist who shall establish a diagnosis of the condition for which the individual will receive occupational therapy services. In cases of long-term or chronic disease, disability, or dysfunction, or any combination of the foregoing, requiring continued occupational therapy services, the person receiving occupational therapy services shall be reevaluated by a licensed physician, a licensed chiropractor, a licensed optometrist, a licensed assistant to a physician acting pursuant to a valid supervisory agreement, a licensed certified registered nurse practitioner in a collaborative practice agreement with a licensed physician, a licensed psychologist, or a licensed dentist at least annually for confirmation or modification of the diagnosis. Occupational therapists performing services that are not related to injury, disease, or illness that are performed in a wellness or community setting for the purposes of enhancing performance in everyday activities are exempt from this referral requirement. Occupational therapists employed by state agencies and those employed by the public schools and colleges of this state who provide screening and rehabilitation services for the educationally related needs of the students are exempt from this referral requirement.

c. Nothing in this chapter shall be construed as giving occupational therapists the authority to examine or diagnose patients or clients for departures from the normal of human eyes, visual systems or their adjacent structures, or to prescribe or modify ophthalmic materials including, but not limited to, spectacles, contacts, or spectacle-mounted low vision devices.

(5) OCCUPATIONAL THERAPIST. A person licensed to practice occupational therapy whose license is in good standing.

(6) OCCUPATIONAL THERAPY ASSISTANT. A person licensed to assist in the practices of occupational therapy under the supervision of, or with the consultation of, a licensed occupational therapist whose license is in good standing.

(7) OCCUPATIONAL THERAPY AIDE. A person who assists in the delivery of occupational therapy, who works under direct on-site supervision of an occupational therapist or occupational therapy assistant, or both, and whose activities require an understanding of occupational therapy but do not require professional or advanced training in the basic anatomical, biological, psychological, and social sciences involved in the practice of occupational therapy. No activity listed under paragraph a. of subdivision (4) may be performed by an occupational therapy aide.

(8) PERSON. A human person only, not a legal entity.

(9) WITH THE CONSULTATION OF. The collaboration of two or more persons on a regularly scheduled basis for the purpose of planning, review, or evaluation of occupational therapy services.



Section 34-39-4 - Representation of self as occupational therapist or therapy assistant without license prohibited.

(a) No person may present himself or herself as an occupational therapist or an occupational therapy assistant in this state unless he or she is licensed in accordance with this chapter. No firm, partnership, association, or corporation may advertise or otherwise offer to provide or convey the impression that it is providing occupational therapy unless an individual holding a current valid license or limited permit under this chapter is or will at the appropriate time be rendering the occupational therapy services to which reference is made.

(b) It is unlawful for any person not licensed as an occupational therapist or an occupational therapy assistant or whose license has been suspended or revoked to use in connection with his or her name or place of business the words "occupational therapist," "licensed occupational therapist," "occupational therapy assistant," "licensed occupational therapy assistant," or the letters "O.T.," "L.O.T.," "O.T.R./L.," "O.T.A.," "L.O.T.A.," "C.O.T.A./L.," thereby indicating or implying that he or she is qualified to practice in this state as a licensed occupational therapist or a licensed occupational therapy assistant. At the discretion of the licensee, academic credentials including MS, OTR/L to indicate a master's degree, and OTD to indicate a clinical doctorate, may also be used in conjunction with the licensure acronyms. It is unlawful also for any person not licensed under this chapter to show in any other way, orally, in writing, in print, or by sign, directly or by implication that he or she is engaged in performing occupational therapy services.



Section 34-39-5 - Exceptions.

Nothing in this chapter shall be construed as preventing or restricting the practice, services, or activities of any of the following persons:

(1) Any person licensed under any other law of the state from engaging in the profession for which he or she is licensed.

(2) Any person employed as an occupational therapist or an occupational therapy assistant by the government of the United States, if the person provides occupational therapy solely under the direction or control of the organization by which he or she is employed.

(3) Any person pursuing a course of study leading to a degree in occupational therapy at an accredited or approved educational program if the activities and services constitute a part of a supervised course of study, if the person is designated by a title which clearly indicates his or her status as a student or trainee.

(4) Any person fulfilling the supervised fieldwork experience requirements of subdivision (2) of Section 34-39-8.



Section 34-39-6 - Board of Occupational Therapy established; composition; fund created.

(a) There is established the Alabama State Board of Occupational Therapy.

(1) The board shall consist of five members, four of whom shall be involved in the practice of occupational therapy, of which one shall be an occupational therapy assistant. The remaining member shall be a member of another health profession or a member of the public with an interest in the rights or the concerns of health services. Each member of the board shall be a citizen of this state. The occupational therapy board members shall be appointed by the Governor from a list submitted by the Alabama Occupational Therapy Association. In appointing members to the board, the association and the Governor, to the extent possible, shall select those persons whose appointments ensure that the membership of the board is inclusive and reflects the racial, gender, geographic, urban/rural, and economic diversity of the state. Those board members who are occupational therapists, of which one shall be a minority, and occupational therapy assistants shall have been engaged in rendering services to the public, teaching, or research in occupational therapy for at least three years, and shall at all times be holders of valid licenses for the practice of occupational therapy in Alabama. Except for the members in the initial board, all members who are occupational therapists and occupational therapy assistants shall fulfill the requirements for licensure pursuant to this chapter. Terms of appointment for the initial board members shall be as follows: Two members shall serve a one-year term; two members shall serve a two-year term; and one member shall serve a three-year term.

(2) The board shall, within 90 days after April 17, 1990, be selected as provided in subdivision (1). At the expiration of the initial terms, board members shall be appointed in the same manner as initial appointments, each for a period of three years. No person shall be appointed to serve more than three consecutive terms.

(3) Terms shall begin on the first day of the calendar year and end on the last day of the calendar year, or until successors are appointed, except for the initial members who shall serve through the last calendar day of the year in which they are appointed before the commencement of the terms prescribed by subdivision (1).

(4) Within 45 days after April 17, 1990, and annually thereafter, the association shall submit two or three names for each position on the board to be filled. In the event of a midterm vacancy in one of the positions on the board, the Governor shall appoint a member to fill the unexpired term from a list submitted by the association in the same manner as provided in subdivision (1).

(5) The Governor, after notice and opportunity for hearing by the board, may remove any member of the board for neglect of duty, incompetence, revocation or suspension of the license of the member, or other dishonorable conduct. After removal, the Governor shall appoint a successor to the unexpired term from a list of two or three names submitted by the association.

(6) The board shall elect from its membership a chairperson, a secretary, and a treasurer. A majority of the members of the board shall constitute a quorum. The board shall meet during the first month of the calendar year to select officers. No board member may hold the same position as an officer of the board for more than two consecutive years. At least one additional meeting shall be held before the end of the calendar year. Further meetings may be convened at the call of the chairperson, or on the request of any three board members.

(7) Members may be reimbursed for all reasonable and necessary expenses actually incurred in the performance of their duties in accordance with the laws of the State of Alabama and regulations of the State Personnel Director.

(b) There is established a separate special revenue fund in the State Treasury known as the Alabama State Board of Occupational Therapy Fund. All receipts collected by the board pursuant to this chapter shall be deposited in this fund and used only to carry out the provisions of this chapter. Receipts shall be disbursed only by warrant of the state Comptroller upon the State Treasurer, upon itemized vouchers approved by the chairperson. No funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Sections 41-4-80 to 41-4-96, inclusive, and Sections 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations bill or other appropriation bills.



Section 34-39-7 - Duties of board; joint approval with Board of Medical Examiners of rules and regulations.

(a) The board shall administer, coordinate, and enforce this chapter.

(b) The board shall, within 90 days of the time at which it is appointed, notify all current practitioners of occupational therapy in the state, as identified by the American Occupational Therapy Certification Board, of the enactment of this chapter and its otherwise becoming a law.

(c) The board shall adopt and publish rules and regulations relating to the professional conduct to carry out the policies of this chapter, including but not limited to regulations relating to professional licensure, registration, and the establishment of ethical standards of practice. The State Board of Medical Examiners and the Alabama State Board of Occupational Therapy must jointly approve any rule, regulation, or policy that interprets, explains, or enumerates the permissible acts, functions, or services rendered by an occupational therapist, occupational therapy assistant, or occupational therapy aide as those acts, functions, and services are defined in Section 34-39-3. Any rule, regulation, or policy adopted in violation of this requirement is invalid.

(d) The board shall evaluate the qualifications of all applicants for licensure under this chapter and shall maintain a register of all persons holding a license and a record of all inspections made.

(e) The board shall approve all examinations of applicants for licensure at least twice a year, shall determine the qualifications and authorize the issuance of licenses to qualified occupational therapists and occupational therapy assistants, and shall renew, suspend, or revoke the licenses in the manner provided.

(f) The board may investigate complaints and allegations concerning the violation of this chapter and may examine witnesses, issue subpoenas, and administer oaths in connection with these investigations. Hearings may be conducted, provided reasonable public notice is given and records and minutes are kept in accordance with the rules and regulations of the board.

(g) The board shall make an annual report to the Governor which shall contain an account of duties performed, actions taken, and appropriate recommendations.

(h) The board shall establish a budget in accordance with the requirements of the state.

(i) The board may establish and publish reasonable fees as established in Section 34-39-14.

(j) The board may employ and discharge an executive director and any officers and employees as may be necessary, and shall determine their duties and fix their compensation in accordance with applicable state statutes. The board shall hire and establish the responsibilities and salary of all employees.



Section 34-39-8 - Application for license; requirements.

An applicant for licensure as an occupational therapist or as an occupational therapy assistant shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, and shall file a written application on forms provided by the board, showing to the satisfaction of the board fulfillment of all of the following requirements:

(1) Applicant shall present evidence satisfactory to the board of having successfully completed all of the academic requirements for degree or certificate conferral from an educational program in occupational therapy recognized by the board. The program shall be accredited by the Accreditation Council for Occupational Therapy Education of the American Occupational Therapy Association, Incorporated.

(2) Applicant shall pass an examination as provided for in Section 34-39-9.



Section 34-39-9 - Examinations and reexamination; foreign trained applicants.

(a) A person applying for licensure under this chapter shall demonstrate his/her eligibility in accordance with the requirements of Section 34-39-8, and shall make application for examination upon a form and in such a manner as the board shall prescribe. A person who fails an examination may make reapplication for reexamination accompanied by the established fee.

(b) Each applicant for licensure under this chapter shall be examined by written examination to test his or her knowledge of the basic clinical sciences relating to occupational therapy, and occupational therapy theory and practice, the applicant's professional skills and judgment in the utilization of occupational therapy techniques and methods, and such other subjects as the board may deem useful to determine the applicant's fitness to practice. The board shall establish standards for acceptable performance by the applicant.

(c) Applicants for licensure shall be examined at a time and place and under such supervision as the board may require. Examinations shall be given at least twice each year at such places as the board may determine. The board shall give reasonable public notice of these examinations in accordance with its rules and regulations.

(d) Applicants may obtain their examination scores in accordance with such rules and regulations as the board may establish.

(e) Foreign trained occupational therapists and occupational therapy assistants shall satisfy the examination requirements of Section 34-39-8(3). The board shall require foreign trained applicants to complete educational and supervised fieldwork requirements, substantially equal to those contained in Section 34-39-8, before taking the examination.



Section 34-39-10 - Waiver of license requirements; reciprocity; notification procedure.

(a) The board shall grant a license to any person certified prior to April 17, 1990, as an occupational therapist registered (OTR) or as a certified occupational therapy assistant (COTA) by the American Occupational Therapy Association, Inc. The board may waive the examination, education, or experience and grant a license to any person certified after April 17, 1990, by a national occupational therapy certification board, if the board considers the requirements for certification to be equivalent to the requirements under the terms of this chapter.

(b) The board may waive the examination, education, or experience requirements and grant a license to any applicant who shall present proof of current licensure as an occupational therapist or an occupational therapy assistant in another state, the District of Columbia, or territory of the United States which requires standards for licensure considered by the board to be equivalent to the requirements for licensure of this chapter.

(c) The board shall cause notification to be sent to all occupational therapists and occupational therapy assistants presently employed or practicing occupational therapy in this state. The notification shall summarize the requirements of this chapter and provide information on procedures for obtaining a license.



Section 34-39-11 - Issuance of license; limited permit; permitted representations.

(a) The board shall issue a license to any person who meets the requirements of this chapter upon payment of the license fee as described in Section 34-39-14.

(b) The board shall issue a limited permit to persons who have completed the educational and fieldwork experience requirements of this chapter. This permit shall allow the person to practice occupational therapy under the supervision of an occupational therapist who holds a current license in this state and shall be valid until the date on which the results of the qualifying examination have been made public. This limited permit shall not be renewed if the applicant has failed the examination. Failure of the examination shall result in revocation of an active limited permit.

(c) Any person who is issued a license as an occupational therapist under the terms of this chapter may use the words "occupational therapist," "licensed occupational therapist," "occupational therapist registered," or may use the letters "O.T.," "L.O.T.," or "O.T.R./L." in connection with his/her name or place of business to denote registration hereunder.

(d) Any person who is issued a license as an occupational therapy assistant under the terms of this chapter may use the words "occupational therapy assistant," "licensed occupational therapy assistant," "certified occupational therapy assistant," or may use the letters "O.T.A.," "L.O.T.A.," or "C.O.T.A./L." in connection with his or her name or place of business to denote registration hereunder.



Section 34-39-12 - Denial or suspension of license; probationary conditions; hearing; reinstatement.

(a) The board shall, after notice and opportunity for hearing, have the power to deny or refuse to renew a license, or may suspend or revoke a license, or may impose probationary conditions, where the licensee or applicant for license has been guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare, or safety of the public. Such unprofessional conduct includes:

(1) Obtaining or attempting to obtain a license by fraud, misrepresentation, or concealment of material facts;

(2) Being guilty of unprofessional conduct as defined by the rules established by the board;

(3) Violating any lawful order, rule, or regulation rendered or adopted by the board;

(4) Being convicted of a crime other than minor offenses defined as "minor misdemeanors," "violations," or "offenses" in any court if the acts for which he or she was convicted are found by the board to have a direct bearing on whether he or she should be entrusted to serve the public in the capacity of an occupational therapist or occupational therapy assistant;

(5) Violating any provision of this chapter.

(b) Such denial, refusal to renew, suspension, revocation, or imposition of probationary conditions upon a license may be ordered by the board in a decision made after a hearing in the manner provided by the rules and regulations adopted by the board. One year from the date of the revocation of a license, application may be made to the board for reinstatement. The board shall have discretion to accept or reject an application for reinstatement and may, but shall not be required to, hold a hearing to consider such reinstatement.



Section 34-39-13 - Expiration and renewal of licenses; fee; continuing education; late fee.

(a) All licenses under this chapter shall be subject to renewal and shall expire unless renewed in the manner prescribed by the rules and regulations of the board upon the payment of a renewal fee. The board may set a required number of continuing education units for license renewal. The board may provide for a late renewal of license upon payment of a late renewal fee. Any license which has not been restored within three years following its expiration may not be renewed, restored, or reissued thereafter. The holder of such an expired license may apply for and obtain a valid license only upon compliance with all relevant requirements for issuance of a new license.

(b) A suspended license is subject to expiration and may be renewed as provided in this section, but such renewal shall not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity or in other conduct or activity in violation of the license revoked on disciplinary grounds is reinstated, the licensee, as a condition of reinstatement, shall pay the reorder or judgment by which the license was suspended. If a license revoked on disciplinary grounds is reinstated, the licensee, as a condition of reinstatement, shall pay the renewal fee and any late fee that may be applicable.



Section 34-39-14 - Fees authorized.

The board is empowered to establish, publish, and collect reasonable fees and costs in amounts determined by the board for the following purposes:

(1) Application for examination;

(2) Limited permit fee;

(3) Initial license fee;

(4) Renewal of license fee;

(5) Late renewal fee; and

(6) The costs of conducting a hearing of any person whose license or certificate of qualification is suspended, revoked, or refused as a result of such hearing.



Section 34-39-15 - Violation as misdemeanor; penalty; forfeiture and revocation of license.

Any person who violates any provision of this chapter as set forth in Sections 34-39-4 and 34-39-13, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than $250 and not more than $1,000, or imprisonment for a period not exceeding six months, or both. A license held by any person convicted under this section shall be forfeited and revoked forthwith for one year from the date of such conviction.



Section 34-39-16 - Complaints; notice and hearing; judicial review.

(a) Any person may file a complaint with the board against any licensed occupational therapist or licensed occupational therapy assistant in the state charging the person with having violated this chapter. The complaint shall set forth specifications of charges in sufficient detail so as to disclose to the accused fully and completely the alleged acts of misconduct for which he or she is charged. When a complaint is filed, the secretary of the board, or the executive director at the request of the secretary, shall mail a copy thereof to the accused by return receipt mail at his or her address of record, with a written notice of the time and place of hearing thereof, advising him or her that he or she may be present in person and by counsel if he or she so desires, to offer evidence and be heard in his or her defense.

(b) At the time and place fixed for the hearing, the board shall receive evidence upon the subject matter under consideration and shall accord the person against whom charges are preferred a full and fair opportunity to be heard in his or her defense. The board shall be bound by the rules of evidence in contested cases under Section 41-22-13 of the Alabama Administrative Procedure Act and all oral testimony considered by the board shall be under oath. If the board finds that the licensed occupational therapist or the licensed occupational therapy assistant has violated this chapter, the board may suspend or revoke his or her licensure, levy a reasonable fine not to exceed one thousand dollars ($1,000) per violation, or restrict his or her license and require the licensee to report regularly to the board on matters related to the reasons for the restricted license, or any combination of these.

(c) The action of the board in suspending, revoking, or refusing to issue a license may be appealed to the Circuit Court of Montgomery County accompanied by a bond to be approved by the court. The notice of appeal shall be filed within 30 days from the receipt of such order or ruling. Appeals shall be governed by the judicial review provisions of Section 41-22-20 of the Alabama Administrative Procedure Act, except that the review procedure provided therein shall not suspend the action of the board nor stay the enforcement of any order in the suspension, revocation, or refusal of a license.






Chapter 40 - ATHLETIC TRAINERS.

Section 34-40-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Athletic Trainers Licensure Act."



Section 34-40-2 - Definitions.

As used in this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) APPRENTICE ATHLETIC TRAINER. A person who assists in the duties usually performed by an athletic trainer and who works under the direct supervision of a licensed athletic trainer.

(2) ATHLETE. A person who participates in an athletic activity being conducted by an educational institution, professional athletic organization, or a board sanctioned amateur athletic organization.

(3) ATHLETIC INJURY. An injury received by an athlete as a result of the preparation or participation of the athlete in an athletic activity.

(4) ATHLETIC TRAINER. A person licensed by the Alabama Board of Athletic Trainers as an athletic trainer and who practices athletic training on an athlete under the direction or referral, or both, of a licensed physician after meeting the requirements of this chapter and rules and regulations promulgated pursuant to this chapter.

(5) ATHLETIC TRAINING PRACTICE. Practice by an athletic trainer of any of the following:

a. Under physician direction or referral, or both, the prevention of athletic injuries.

b. The organization and administration of athletic training programs.

c. Athletic counseling and guidance and the education of athletes regarding athletics and athletic training.

d. Under physician direction and referral, the rehabilitation and reconditioning of an athlete.

e. Under physician supervision, the evaluation, the recognition, and management of athletic injuries.

(6) BOARD. The Alabama Board of Athletic Trainers.

(7) PHYSICAL THERAPIST. A physical therapist licensed by the Alabama State Board of Physical Therapy.

(8) PHYSICIAN. A physician licensed by the Medical Licensure Commission of Alabama.

(9) PHYSICIAN SUPERVISION. A licensed athletic trainer acting under the supervision of a physician if:

a. The activities are undertaken pursuant to a verbal or written order of the physician who has evaluated the injured athlete; and

b. The activity is undertaken in accordance with a written protocol signed by the physician which describes the athletic injury encountered and directs appropriate medical interventions consistent with the qualification, training, and experience of the licensed athletic trainer. The State Board of Medical Examiners shall establish minimum medical criteria for any protocol used by athletic trainers and shall specify those conditions and circumstances which require referral to the physician for further evaluation.



Section 34-40-3 - Alabama Board of Athletic Trainers - Appointment of members; annual meeting; terms; duties.

(a) The Alabama Board of Athletic Trainers shall be composed of nine members who shall serve four-year terms. Members may not serve more than three consecutive four-year terms. Three members shall be Black, one of whom shall be a physician member. The composition of the board shall be as follows:

(1) Six members appointed by the Alabama Athletic Trainers Association in accordance with subsection (b), one of whom shall be an athletic trainer who is a licensed physical therapist.

(2) Three physicians licensed to practice medicine actively engaged in the treatment of athletes and athletic injuries appointed by the Medical Association of the State of Alabama.

(3) The President of the Alabama Athletic Trainers Association who shall serve as an ex officio member of the board and whose term of office shall be yearly to coincide with his or her term as President of the Alabama Athletic Trainers Association.

(b) The six athletic trainers shall be appointed by the Alabama Athletic Trainers Association. The association shall conduct an annual meeting at which all athletic trainers holding a current license as identified under this chapter shall have the right to attend, nominate, and vote. The association shall regulate and prescribe the date, hour, and place of the meeting, the method of nomination, and the manner of voting. At least 30 days prior to the meeting, the board shall mail notices to each current licensee at the address shown on the current registration notifying of the exact date, hour, and place of the meeting, the purpose of the meeting, and of the right to attend and vote. To qualify as a board member pursuant to this subsection, a person shall be a citizen of the United States and this state and have acted as an athletic trainer for three years within this state immediately preceding appointment.

(c) In making the initial appointments, the Alabama Athletic Trainers Association shall appoint one athletic trainer whose term will expire in 1994, two athletic trainers whose terms will expire in 1995, and one athletic trainer whose term will expire in 1996, and two athletic trainers whose terms will expire in 1997. The Medical Association of the State of Alabama shall appoint one physician whose term will expire in 1994, one physician whose term will expire in 1995, and one physician whose term will expire in 1996. All appointments expire on December 31 of the year specified.

(d) Each appointee to the board shall qualify by taking an oath of office within 15 days from the date of the appointment. In the event of death, resignation, or removal of any member, except for physician members, the vacancy of the unexpired term shall be filled by the board.

(e) The board shall elect a chair, a vice-chair, and secretary from its members for a term of one year and may appoint any committees and formulate any rules it considers necessary to carry out its duties pursuant to this chapter. The board shall meet at least twice each year. Additional meetings may be held on the call of the chair or at the written request of any two members of the board. The secretary shall keep a record of the proceedings of the board. The board may promulgate and adopt rules and regulations consistent with this chapter which are necessary for the performance of its duties. The board may employ an executive secretary and any officers and employees as may be necessary to carry out the duties of the board. The State Board of Medical Examiners and the Alabama Board of Athletic Trainers shall jointly approve any rule, regulation, or policy that interprets, explains, or enumerates the permissible acts, functions, or services rendered by an athletic trainer or apprentice athletic trainer as those acts, functions, and services are defined in Section 34-40-2. Any rule, regulation, or policy adopted in violation of this requirement is invalid. The board shall prescribe forms for license applications, license certificate, license renewal, verification of license, continuing education verification, and any forms for information required from licensees to carry out the duties of the board. The board shall adopt an official seal and a license certificate of suitable design.

(f) Members of the board shall receive fifty dollars ($50) for every day actually spent in the performance of their duties and in addition thereto shall be reimbursed according to the state travel policy for other expenses in the same amounts and under the same conditions as state employees are reimbursed.

(g) It shall be the duty of the board to pass upon the qualifications of applicants for licensure as an athletic trainer, and to issue licenses and annual renewals to athletic trainers. The board shall be responsible for fixing fees for such applications, licenses, renewals, verification of licensure, replacement of licenses, name changes on licensees, publication fees, or other administration fees deemed necessary to carry out the provisions of this chapter.



Section 34-40-3.1 - Composition of board.

Notwithstanding any other provision in the law regarding the composition of the Board of Athletic Trainers, the membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state and each member of the board shall be a citizen of this state.



Section 34-40-4 - Unauthorized use of title.

No person shall use the title "athletic trainer", "certified athletic trainer", or "licensed athletic trainer", or use the letters "LAT", "ATC", or "AT", or any other facsimile thereof, whether or not compensation is received or expected, unless the person is licensed as an athletic trainer in this state pursuant to this chapter.



Section 34-40-5 - Requirements for license; application; fees.

(a) Any person seeking licensure as an athletic trainer shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government, and meet at least one of the following requirements:

(1) Satisfactory completion of all of the National Athletic Trainers' Association (NATA) Board of Certification, Inc., qualifications and certification as an athletic trainer in good standing by the National Athletic Trainers' Association Board of Certification, Inc.

(2) Licensure by reciprocity. The board shall grant, without examination, licensure to any qualified trainer holding a license certificate or registration in another state if that state maintains licensure qualifications which are substantially equivalent to those required in this state, and gives similar reciprocity to licensees of this state.

(b) Any person desiring to be licensed, desiring a renewal of an existing license, desiring verification of licensure, reinstatement of a license, replacement of a license, or name changes for a licensee as an athletic trainer in this state shall make and file with the board, not less than 30 days prior to any regular meeting thereof, a written application on a form as prescribed by the board. The application shall be accompanied by the payment of a fee, as set by the board, to include publication fees or other administrative fees deemed necessary to carry out the provisions of this chapter, in accordance with subsection (g) of Section 34-40-3. Any licensee who fails to renew his or her license within 90 days following expiration of the previous license shall be required to file a new application and pay an application fee with the board.



Section 34-40-6 - Treatment of injuries.

An athletic trainer, functioning under the supervision of a physician, may use therapeutic exercise and modalities for the treatment of athletic injuries for which he or she has received appropriate training or education.



Section 34-40-7 - Time restrictions on certification.

(a) Any person actively engaged as an athletic trainer on May 13, 1993, shall be issued a license certificate if the athletic trainer submits proof of three years of experience as an athletic trainer within the preceding five-year period, receives approval by the board, and pays the license certificate fee as determined by the board. For the purpose of this section, a person is actively engaged as an athletic trainer if the person is employed on a salaried basis for the duration of the institution's school year, or the length of the athletic organization's season, and was hired and performs the duties of an athletic trainer as the major responsibility of employment. One year from May 13, 1993, application for a license certificate pursuant to this subsection shall not be permitted.

(b) The board shall grant licensure to any physical therapist who has satisfactorily completed all of the American Physical Therapy Association (APTA) qualifications as a board certified sports physical therapist (SCS). Three years from May 13, 1993, application for a licensure certificate pursuant to this subsection shall not be permitted.

(c) The board may grant licensure to a licensed physical therapist who submits experience and educational training as an athletic trainer within the preceding five-year period if the person performed duties as an athletic trainer as a significant responsibility. One year from May 13, 1993, application for licensure pursuant to this subsection shall not be permitted.



Section 34-40-8 - Expiration of licenses; renewal fee; continuing education.

All licenses issued by the board to athletic trainers shall expire on the last day of December each year. The license may be renewed on payment of a renewal fee, fixed by the board, completion of continuing education, and current licensee information, as may be needed. The board may reduce the renewal fee for a licensee who has been licensed less than six months before his or her license expires. The board shall adopt a program of continuing education for its licensees. The successful completion of the annual continuing education program shall be a requisite for the renewal of licenses issued pursuant to this chapter.



Section 34-40-9 - Professions and occupations not affected; chapter not applicable to certain persons.

(a) Nothing in this chapter shall be construed as preventing or restricting any of the following persons from engaging in the profession or occupation for which they are licensed, certified, or registered in Alabama as follows:

(1) Physicians and surgeons licensed by the Medical Licensure Commission of Alabama.

(2) Dentists licensed by the State Board of Dental Examiners.

(3) Optometrists licensed by the State Board of Optometry.

(4) Nurses licensed by the Alabama Board of Nursing.

(5) Chiropractors licensed by the State Board of Chiropractic Examiners.

(6) Podiatrists licensed by the State Board of Podiatry.

(7) Physical therapists licensed by the State Board of Physical Therapy.

(8) Occupational therapists licensed by the State Board of Occupational Therapy.

(9) Emergency medical technicians licensed by the State Department of Public Health.

(b) This chapter shall not apply to the following persons:

(1) Coaches and physical education instructors in the performance of their duties.

(2) Apprentice athletic trainers who confine themselves to the duties prescribed in this chapter.

(3) Athletic trainers from other nations, states, or territories performing their duties for their respective teams or organizations and only during the course of their team's or organization's stay in this state.

(4) A person who performs any of the services set forth in this chapter as long as the person does not violate this chapter.



Section 34-40-10 - Reasons for rejection, revocation, or suspension of license.

The board may refuse to issue a license certificate to any person and, after notice and hearing pursuant to its regulations and rules, may suspend or revoke the license certificate of any person who has done any of the following:

(1) Practiced athletic training other than under the direction or referral, or both, of a physician licensed to practice medicine or surgery.

(2) Uses drugs or intoxicating liquors to an extent which affects professional competency.

(3) Obtained or attempted to obtain a license by fraud or deception.

(4) Been grossly negligent in the practice of athletic training.

(5) Been adjudged mentally incompetent by a court of competent jurisdiction.

(6) Been guilty of conduct detrimental to the best interest of the public.

(7) Has been imprisoned for violating any state or federal controlled substance law.

(8) Treated or undertaken to treat human ailments otherwise than by athletic training and according to standards established by the board.

(9) Advertised unethically according to standards as set by the board.

(10) Failed or refused to obey any lawful order or regulation of the board.

(11) Unlawful invasion of the field of practice of any other profession.



Section 34-40-11 - Hearing upon application or filing of charges; procedure; appeal.

(a) Any person whose application for a license is denied is entitled to a hearing before the board if the person submits a written request to the board. Proceedings for revocation or suspension of a license shall be commenced by filing charges with the board in writing and under oath. The charges may be made by any person or persons. The secretary shall fix a time and place for a hearing and shall cause a written copy of the charges or reason for denial of a license, together with a notice of the time and place fixed for hearing to be served on the applicant requesting the hearing or the licensee against whom the charges have been filed at least 20 days prior to the date set for the hearing. Service of charges and notice of hearing may be given by certified mail to the last known address of the licensee or applicant. At the hearing, the applicant or licensee has the right to appear either personally or by counsel, or both, to produce witnesses, to have subpoenas issued by the board, and to cross-examine the opposing or adverse witnesses. The board is not bound by the strict rules of procedure or by the laws of evidence in the conduct of the proceedings, but the determination shall be founded upon sufficient legal evidence to sustain it. The board shall determine the charges on their merits and enter an order in a permanent record setting forth the findings of fact and law, and the action taken. On application, the board may reissue a license to a person whose license has been cancelled or revoked, but the application may not be made prior to the expiration of a period of six months after the order of cancellation or revocation has become final; and the application shall be made in the manner and form as the board may require.

(b) A person whose application for a license has been refused or whose license has been cancelled, revoked, or suspended by the board may take an appeal, within 30 days after the order is entered in the judicial circuit of his or her residence or in the Montgomery County Circuit Court, to any court of competent jurisdiction.

(c) Appeal from the judgment of the court lies as in other civil cases.



Section 34-40-12 - Punishment for violation.

Any person who violates any provision of this chapter is guilty of a Class B misdemeanor, and, upon conviction, shall be punished and fined, or both, as provided by law.



Section 34-40-13 - Use of title authorized.

Any person who holds a license pursuant to this chapter as an athletic trainer may use the words "athletic trainer" or "licensed athletic trainer," and may use the letters "LAT" in connection with his or her name to denote his or her licensure as an athletic trainer.



Section 34-40-14 - Athletic Trainers Fund created; expenditure of funds.

There is hereby created in the State Treasury a fund to be known as the Athletic Trainers Fund. All receipts of the Alabama Athletic Trainers Board shall be deposited into this fund. The expenses incurred by the Alabama Athletic Trainers Board in carrying out the provisions of this chapter shall be paid out of the Athletic Trainers Fund by warrant of the Comptroller upon the Treasurer upon itemized vouchers, approved by the chair of the board or his or her designee. The Alabama Board of Athletic Trainers may make grants, and to otherwise arrange with qualified individuals, institutions, or agencies to develop and promote athletic training programs and continuing education programs for athletic trainers. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96 and Sections 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations act or other appropriations acts.



Section 34-40-15 - Unauthorized activities.

Nothing in this chapter shall authorize an athletic trainer or apprentice athletic trainer to engage in the practice of medicine; to diagnose, treat, or cure any human disease, illness, ailment, infirmity, pain, or other condition which is not an athletic injury; to perform surgery of any type or description; or to prescribe any drug or medical device.



Section 34-40-16 - Supervision required in physical therapy clinic.

An athletic trainer employed in a physical therapy clinic shall work under the supervision of a licensed physical therapist in the context of an employer/employee relationship in accordance with physician supervision of the athletic trainer.



Section 34-40-17 - Sunset provision.

The Alabama Board of Athletic Trainers is subject to the provisions of the Alabama Sunset Law of 1981, shall be classified an enumerated agency under Section 41-20-3, and shall terminate on October 1, 1997, unless continued as therein provided. If continued, the board shall be reviewed every four years thereafter and terminated unless continued by the law.






Chapter 41 - GEOLOGISTS.

Section 34-41-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Professional Geologists Licensing Act."



Section 34-41-2 - Purposes of chapter.

(a) The Alabama Professional Geologists Licensing Act is enacted for the following purposes:

(1) To protect life, property, health, safety, public welfare, and the environment through the regulation of the practice of geology in the State of Alabama.

(2) To define the practice of geology as a profession and to establish minimum professional standards for ethical conduct, professional responsibility, education, and experience.

(3) To prevent abuses of the practice of geology by untrained or unprincipled persons.

(b) The intent of this chapter is to ensure that only those persons who are registered and licensed pursuant to this chapter, unless they are exempted from licensing, shall publicly practice, offer, or attempt to publicly practice geology or any specialty thereof, claim any specialty in geology as a professional, business, or commercial identification, title, name, representation, or claim, or otherwise hold themselves out to the public as being qualified to practice geology or any of its specialties. Only those persons licensed pursuant to this chapter may use the term "licensed professional geologist."



Section 34-41-3 - Definitions.

When used in this chapter, the following words have the following meanings:

(1) BOARD. The Alabama Board of Licensure for Professional Geologists.

(2) GEOLOGIST. A person who holds a degree in the geological sciences from an accredited college or university.

(3) GEOLOGIST-IN-TRAINING. A person who holds a degree in the geological sciences from an accredited college or university and who has successfully passed the part of the professional examination covering fundamental or academic geological subjects.

(4) GEOLOGY. The science dealing with the earth and its history; its constituent rocks, minerals, liquids, gases, and other materials of which it is composed, and the study of the processes responsible for the development and change in the component parts of the earth, for the benefit of mankind.

(5) GOOD MORAL CHARACTER. Character that tends to ensure the faithful discharge of the professional duties of the licensed professional geologist based on truth and adherence to ethical principles.

(6) LICENSE. A certificate issued by the board recognizing the individual named in this certificate as meeting the requirements for licensing under this chapter.

(7) LICENSED PROFESSIONAL GEOLOGIST. A person who holds a license as a professional geologist under this chapter.

(8) PUBLIC PRACTICE OF GEOLOGY. The performance of geological service or work, including, but not limited to, consultation, geological investigation, surveys, evaluations, planning, mapping, or review of geological work related to the public practice of geology, or both, in which the performance is related to the public welfare or safeguarding of life, health, property, and the environment except as otherwise specifically provided by this chapter. A person publicly practices or offers to publicly practice geology if the person does any of the following:

a. Offers to or provides geological work or services to the public in any branch of the profession of geology.

b. Represents himself or herself to be a licensed professional geologist by verbal claim, sign, advertisement, letterhead, card, or in another way.

c. Implies that he or she is a licensed professional geologist or that he or she is registered under this chapter through the use of some other title.

d. Holds himself or herself out as one who performs or is able to perform any geological services or work recognized by the board as the public practice of geology.

This definition shall not be construed to regulate or interfere with the legitimate practice of any licensed professional, other than geologists.

(9) RESPONSIBLE CHARGE OF WORK. The independent control and direction by the use of initiative, skill, and independent judgment of geological work or the supervision of such work.

(10) SPECIALTY. A branch of geology which is recognized as a subdiscipline for purposes of certification after registration as a licensed professional geologist.

(11) SUBORDINATE. A person who assists a licensed professional geologist in the public practice of geology without assuming the responsible charge of work and who is under the direction and supervision of a licensed professional geologist.

(12) UNPROFESSIONAL CONDUCT. The practice of geology by a licensed professional geologist who willfully performs any act, causes omissions, or makes any assertions or representations which are fraudulent, deceitful, or misleading, or which in any manner whatsoever discredits or tends to discredit the profession of geology.



Section 34-41-4 - Board created; membership generally.

(a) There is created the Alabama Board of Licensure for Professional Geologists which shall administer and enforce this chapter.

(b) The board shall consist of seven members appointed by the Governor from a list of nominees submitted by the board, or any entity designated by the board. Members of the board, except for the initial board, shall be licensed professional geologists. Whenever possible the membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(c) Each member of the board shall be a citizen of the United States, a resident of the State of Alabama for at least five years immediately preceding appointment, reside in the state during the term of office, and be at least 25 years of age.

(d) All members of the initial board shall be appointed by the Governor from a list of nominees who shall at the time of their appointment qualify for licensing under this chapter and become duly licensed during their term. Membership of the board shall include at least one representative member from each of the following professional subgroups of geologists: Faculty of the departments of geology at colleges and universities in the State of Alabama that grant degrees in the geological sciences; governmental agencies employing geologists; businesses, exclusive of those exempted herein; mining industry; petroleum industry; geotechnical and/or environmental engineering firms; and independent geological consultants.

(e) After the establishment of the initial board, all members of the board shall be licensed under this chapter. The term of office of each member of the board shall be three years. Notwithstanding the foregoing, of the first members appointed, two shall be appointed for a term of one year, two for terms of two years, and three for terms of three years. No member shall serve more than two consecutive three-year terms, without interruption in service of at least three years.

(f) Each term on the board shall expire on September 30 of the year in which the term expires. When the term of a member expires, the Governor shall appoint a new member or reappoint the current member for a full term under subsections (d) and (e). If a vacancy occurs, within 90 days of the vacancy the Governor shall appoint a replacement to fill the vacancy for the remainder of the unexpired term. Except for the members of the initial board, all appointments and reappointments to the board shall be made by the Governor from a list of nominees submitted by the board, or any entity designated by the board. In appointing members to the board, the Governor shall strive to achieve diversity in race, gender, geography, residence, and economic condition.

(g) The Governor may remove a member of the board only for neglect of duty, an unexcused failure to attend more than one of the regularly scheduled meetings held in a calendar year during the term in office of the member, malfeasance, violation of this chapter, or conviction of a felony or other crime of moral turpitude.

(h) Members of the board shall receive reimbursement for expenses incurred in the performance of duties of one hundred dollars ($100) per day plus mileage payable at the same rate as paid for state officers and employees for each day of actual attendance at a regular or special meeting of the board.

(i) The board may employ the necessary personnel for performance of its functions and fix their compensation. The board may appoint committees to aid in the performance of its functions.



Section 34-41-5 - Powers of board.

(a) The board shall elect from its membership a chair, a vice chair, and a secretary-treasurer. The board shall adopt rules to govern its proceedings. A majority of the appointed membership of the board shall constitute a quorum for all meetings.

(b) The board shall, by regulation, adopt an administrative code and a code of professional conduct, which shall be published by the board and distributed to every applicant for licensing and to every licensee under this chapter. The publication shall constitute due notice to all applicants and licensees. The board shall solicit comments from the profession at large concerning these codes and may revise and amend the codes.

(c) The board shall have the authority to prepare, administer, and grade oral or written examinations, or both, as required or permitted by this chapter to test an applicant's academic preparation and ability to apply such training to the public practice of geology. The board may take any actions necessary to prepare, administer, and grade the examinations, to determine whether the qualifications of an applicant for licensing meet the minimum standards set forth in this chapter, and to issue a license to each successful applicant. The board shall have the authority to adopt or recognize, in part or in whole, examinations prepared, administered, or graded by other organizations, on a regional or national basis, which the board determines are appropriate to measure the qualifications of an applicant for licensing as a professional geologist or in any specialty of geology. The examination questions, correct answers, and any individual applicant's completed examination shall be available to the board. The board shall retain the authority to determine a passing grade for purposes of registration as a professional geologist in this state.

(d) The board shall consider all applications for licensing as a professional geologist or certification in any specialty thereof recognized by the board pursuant to this chapter and issue licenses as provided in this chapter. The board shall adopt a seal which shall be affixed to all licenses issued by the board.

(e) The board may authorize necessary expenditures to implement this chapter from the fees which it collects. The expenditures shall not exceed the revenues of the board during any fiscal year.

(f) The board shall meet within 30 days after a quorum of its first members is appointed, and thereafter shall hold at least three regular meetings each year. The board may provide for additional special meetings including hearings, extra working days for applications review, and examination proctoring. Minutes of each meeting of the board, recording the members present and the business taken, shall be signed and kept by the secretary-treasurer or an assistant secretary appointed by the board.

(g) The board shall establish and receive reasonable and necessary fees to be charged the applicants and registrants to support the administration and enforcement of this chapter. The secretary-treasurer shall prepare, certify, and file an annual report of all the receipts, expenditures, and fund balances with the state Comptroller.

(h) The board shall approve licensing through comity for any individual already licensed as a professional geologist or the equivalent in any other state, territory, or possession of the United States, or the District of Columbia, if the license is current and, in the opinion of the board, the license was issued in compliance with licensing requirements that are substantially the same as, or more stringent than, those established pursuant to this chapter. The board may require additional proof of experience, if desired.

(i) The board shall renew and reissue certificates as provided in this chapter. As a condition of reissuance or renewal, the board shall have the authority to require, in general or in individual cases, evidence of continued competence in the practice of geology through means such as, but not limited to, the review of qualifications, experiences, and requirements for continuing professional education.

(j) Each present and former member of the board, its agents, employees, and members of committees appointed by the board to assist the board in carrying out its duties and responsibilities, shall be exempt from civil liability for any act or omission occurring while acting in an official capacity. The Attorney General or his or her appointed designee shall, without assessing charges to the board for legal services, defend the board and each present and former member of the board, its agents, employees, and members of committees appointed by the board in any action arising from any act or omission. The Attorney General or his or her appointed designee shall act as legal advisor to the board.

(k) The board may investigate all reasonably documented complaints of violations of this chapter and of unprofessional conduct by licensed and nonlicensed geologists. The board shall have the authority to refuse issuance or renewal of a license or to suspend or revoke a license. The board may impose sanctions including restrictions on the practice of any registrant or of a person, firm, or corporation practicing under the limitations of this chapter, for violations of this chapter or the rules and regulations promulgated hereunder.

(l) The board shall have the power to administer oaths and affirmations and to issue subpoenas to compel the attendance of witnesses and the production of evidence, and shall have the authority to issue cease and desist orders and to seek injunctions against violations of this chapter or the rules and regulations promulgated hereunder, as provided herein.

(m) The board shall, within one year of its appointment, establish between it and the Alabama State Board of Professional Engineers and Land Surveyors, a memorandum of understanding, containing guidelines for resolving jurisdictional concerns that may arise between registered engineers and registered geologists.

(n) The board shall have all other powers and authority consistent with this section, not enumerated herein, as are necessary for the administration and enforcement of this chapter.



Section 34-41-6 - Establishment of revenue trust fund.

There is established a separate revenue trust fund in the State Treasury to be known as the "Alabama Board of Licensure for Professional Geologists Fund." All receipts and disciplinary fines collected by the board under this chapter shall be deposited in this fund and used only to implement this chapter. Monies shall be disbursed by warrant of the state Comptroller upon the State Treasury, upon itemized vouchers approved by the chair of the board or an authorized designee. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations bill or other appropriation bills.



Section 34-41-7 - Applicability; exemptions.

(a) Except as provided in this section, any person who publicly practices, or offers or attempts to publicly practice, geology in the State of Alabama is subject to this chapter.

(b) The following persons are exempt from licensing under this chapter:

(1) Persons engaged solely in teaching of geology or related physical or natural sciences, and persons engaged solely in geologic research conducted through academic institutions, agencies, or government and nonprofit research organizations.

(2) Officers and employees of the United States of America and the State of Alabama practicing solely as officers and employees.

(3) Officers and employees of businesses and industries practicing solely as officers and employees, and individuals if they do not offer their professional services to the public for hire and are not engaged in activities that require the signature of a licensed professional geologist.

(4) Officers and employees of companies and corporations practicing solely as such officers and employees who work as a sole proprietorship in mining and mineral exploration and development and who do not offer their professional services to the public for hire or who are not engaged in activities that require the signature of a licensed professional geologist.

(5) Officers and employees of companies and corporations and individuals who work as a sole proprietorship in oil and/or gas exploration and development.

(6) A person who is subordinate to a licensed professional geologist or who is a geologist-in-training licensed under this chapter but only insofar as he or she acts solely in that capacity. This exemption does not permit the subordinate to practice geology or use the term "licensed professional geologist."



Section 34-41-8 - Acts not prohibited.

(a) This chapter does not prohibit one or more geologists from practicing through the business organizations of a sole proprietorship, partnership, corporation, or professional association. In a partnership, corporation, or professional association, in which the primary activity consists of geological services affecting the public welfare and which require licensing pursuant to this chapter, at least one partner or officer shall be a licensed geologist.

(b) This chapter shall not be construed to prevent or to affect:

(1) The practice of any profession or trade for which a license is required under any other law of this state, including, but not limited to, the practice of registered professional engineers from lawfully practicing soil mechanics, foundations engineering, and other professional engineering, licensed architects or landscape architects from lawfully practicing architecture or landscape architecture, licensed land surveyors from lawfully practicing surveying, or the practice of soil science by certified professionals.

(2) The public practice of geology by a person who is not a resident of this state and who has no established place of business in this state, when that practice does not exceed in the aggregate more than 90 days in any calendar year, provided the person is duly licensed to practice the profession in another state where the requirements for a license are not less than those specified in this chapter for obtaining the license required for the work. Within 10 days of entering this state for commencing of the work, a nonresident claiming an exemption under this subdivision shall file a statement with the board which includes his or her name, residence, and license number, and by what authority the license was issued. Upon the completion of the work, the person shall file a statement of the time engaged in the work within the state.



Section 34-41-9 - Application.

An application for licensing as a professional geologist or a geologist-in-training shall be made under oath and shall show: (1) the education of the applicant; (2) a detailed summary of his or her actual geological work experience; (3) a signed statement that the applicant has read and shall adhere to the code of professional conduct adopted by the board; and (4) not less than five references, three or more of whom shall be geologists having personal knowledge of the geologic experience of the applicant. The board shall determine a reasonable application fee which shall accompany each application.



Section 34-41-10 - Minimum requirements to be eligible for license.

(a) An applicant is eligible for a license as a professional geologist in the State of Alabama if the applicant meets the following minimum requirements:

(1) Is of good moral character.

(2) Has graduated from an accredited college or university with a degree in geology, engineering geology, or one of the related geological sciences if the applicant has completed a minimum of 30 semester hours or their equivalent of course work in geological science. The appropriate college or university shall document educational experience by submitting a certified written reference or certified transcript directly to the board.

(3) Has at least five years of full-time professional geological work after receipt of a bachelor's degree, either as a geologist-in-training or in geologic work related to the public practice of geology which is satisfactory to the board. The following criteria of education and experience qualify toward accumulation of the required years of professional work:

a. The board, at its discretion, may give a maximum of one year's credit for each graduate degree in geology, engineering geology, or one of the related geological sciences.

b. The board may consider work in related fields as acceptable work experience.

c. In all cases, the board shall determine if the applicant has demonstrated his or her ability by having gained experience by performing work in a responsible position. The adequacy of the required supervision and experience shall be documented to the board as described hereinbelow.

d. Professional geologic research of applicants either teaching at the college or university level or in research agencies of state or federal government shall be credited and applied toward the professional requirements herein, provided the work or research in the geological sciences can be documented in writing and is demonstrated to be of a sufficiently responsible nature to be equivalent to the professional requirements as set forth above.

e. The professional geologic work experience of the applicant shall be documented in writing. Except as otherwise provided in this subdivision, work experience obtained before receipt of a bachelor's degree shall not be accepted as credit toward professional geologic work experience.

(4) Passes an examination which is designed to demonstrate that the applicant has the necessary knowledge and requisite skill to exercise the responsibilities of the public practice of geology.

(5) Is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(b) The board shall waive the requirements of subdivision (4) of subsection (a) if the applicant meets all other requirements of this chapter and makes written application to the board not later than one year after the initial board requests applications.



Section 34-41-11 - Examinations.

Annual examinations shall be formulated and conducted by the board at a time and place the board shall determine. The board shall by regulation establish the fee required for examination.



Section 34-41-12 - Issuance of license.

(a) Upon payment of a license fee the board shall issue a biennial license to any applicant who has satisfactorily met all the requirements of this chapter. Licenses shall show the full name of the licensee, give a serial number, and shall be signed by both the chair and secretary-treasurer of the board under the seal of the board. The issuance of a license by the board shall be prima facie evidence that the person named therein is entitled to all the rights and privileges of a licensed professional geologist while the license remains in full force and effect.

(b) Each license expires on a biennial basis or at another interval determined by the board unless the license is renewed. An application for renewal shall be filed with the board and shall be accompanied by the renewal fee prescribed by the board. A license which has expired for failure to renew may be restored only after application and payment of the prescribed restoration fee, provided the renewal applicant meets all other provisions established by the board.

(c) An applicant for renewal of a license shall have satisfactorily maintained continuing education requirements as specified by the board.

(d) A new license to replace any license lost, destroyed, or mutilated may be issued subject to the rules of the board and payment of a fee established by the board.



Section 34-41-13 - Certification in specialty.

If, in the opinion of the board, there is a need, in addition to licensing as a professional geologist, for more definitive recognition of geologic expertise, qualified persons may also be eligible for certification in a specialty. Specialties may be created by the board after notice to all Alabama licensed professional geologists of a hearing to explain the proposed specialty or specialties and after approval of the proposed specialty or specialties by a majority of all Alabama licensed professional geologists. Specialties shall be created by regulations which shall contain any required additional qualifications or limitations. Only licensed professional geologists shall be eligible for certification in a specialty. Applications may be submitted for both licensing and certification in a specialty at the same time, but the applicant shall be approved for licensing as a professional geologist before being considered for certification in a specialty. The certification in a specialty is dependent, in every case, upon the approval of licensing as a professional geologist.



Section 34-41-14 - Seal.

(a) Each geologist, upon the issuance of a license, shall obtain from the secretary-treasurer of the board or his or her designee, at a cost prescribed by the board, a seal of the design authorized by the board bearing the name of the licensee and the legend "Licensed Professional Geologist - State of Alabama" together with the serial number of the licensee. A licensed professional geologist shall approve, sign, and affix his or her seal to all drawings, reports, or other geologic papers, or documents involving the public practice of geology which have been prepared by the licensed professional geologist or a subordinate employee under the direction of the licensed professional geologist for the use of, or for delivery to, any person or for public record within the State of Alabama.

(b) A qualified nonresident geologist practicing geology in the State of Alabama under temporary approval of the board shall sign and impress with his or her authorized licensed seal all drawings, reports, or other geologic papers, or documents involving the public practice of geology which have been prepared by a licensed geologist or a subordinate employee under his or her direction for the use of, or for delivery to, any person or for public record within the State of Alabama.



Section 34-41-15 - Register of applications.

(a) The board shall keep a register of all applications for licensing. The register shall include:

(1) The name, age, and address of each applicant.

(2) The date of the application.

(3) The place of business of the applicant.

(4) The education of the applicant and other pertinent qualifications.

(5) Whether an examination was required.

(6) Whether the applicant was licensed in another state.

(7) Whether the license was granted.

(8) The dates of the actions by the board.

(9) Any other information deemed necessary by the board.

(b) All official records of the board or affidavits by the secretary-treasurer of the board as to the content of such records shall be prima facie evidence of all matters required to be kept therein.

(c) The board shall treat as confidential and not subject to disclosure, except to the extent required by law or by rule or regulation of the board, individual test scores and applications and material relating thereto, including letters of reference relating to an application.



Section 34-41-16 - Roster.

The secretary-treasurer of the board shall publish biennially a roster showing the names, license numbers, places of business, and business and residence addresses of all professional geologists licensed in Alabama. Copies of this roster shall be made available to the public upon request and payment of a reasonable fee.



Section 34-41-17 - Written charges against licensed geologist.

Any person may file written charges against any licensed professional geologist pursuant to rules and regulations adopted by the board. Charges or allegations shall be in writing and shall be sworn to by the person or persons making them and shall be filed with the secretary-treasurer of the board. The board shall investigate all valid complaints.



Section 34-41-18 - Illegal acts.

(a) It is unlawful for any person except a licensed professional geologist or a subordinate under his or her direction, as defined in Section 34-41-7(b)(6); a geologist explicitly exempt from licensing pursuant to Section 34-41-7; and those persons explicitly exempt under Section 34-41-8(b)(1) to prepare any geologic plans, reports, or documents which relate to the public welfare or safeguarding of life, health, property, or the environment.

(b) It is unlawful for any person to publicly practice, offer or attempt to publicly practice geology, use in connection with his or her name or otherwise assume, or advertise any title or description tending to convey the impression that he or she is a licensed professional geologist, unless that person has been duly licensed.

(c) One year after the initial board calls for applications, it shall be unlawful for anyone other than a professional geologist licensed under this chapter to stamp or seal any plans, plats, reports, or other documents with the seal or stamp of a licensed professional geologist, use in any manner the seal or stamp of a licensed professional geologist, or use in any manner the title "licensed professional geologist" unless that person is licensed hereunder or temporarily approved for geologic work as specified under Section 34-41-14.

(d) It is unlawful for any person to affix his or her signature to or to stamp or seal any plans, plats, reports, or other documents as defined by the rules of the board after the license of the person named thereon has expired or has been suspended or revoked.



Section 34-41-19 - Denial, suspension, or revocation of license.

The board may refuse to grant or renew, or may suspend or revoke the license of any person licensed under this chapter who:

(1) Has violated this chapter or any rule or regulation of the board.

(2) Has been convicted of a misdemeanor under this chapter.

(3) Has been found guilty of gross unprofessional conduct, dishonest practice, incompetence, including but not limited to obtaining a license under this chapter through fraud or deceit, and aiding or abetting another person in obtaining a license by fraud or deceit.

(4) Has been convicted of a criminal felony charge impinging on the moral and ethical character of the individual and the profession.

(5) Has suffered revocation, suspension, or denial of a certificate or license to practice geology for any reason in another state.



Section 34-41-20 - Procedures for disciplinary actions; aggrieved person may petition board for hearing; judicial review.

(a) The board shall develop procedures for investigation, prehearing, and hearing of disciplinary actions.

(b) Any person aggrieved by a decision of the board other than a decision in a disciplinary action may petition the board for a hearing.

(c) Judicial review of the final decision of the board is available in the manner prescribed by the Alabama Administrative Procedure Act.



Section 34-41-21 - Reissuance of license.

The board may issue a license to any person whose license has been revoked, when the board finds upon written application by the applicant and a review of the facts that there is good cause to justify reissuance.



Section 34-41-22 - Actions which are Class B misdemeanors.

Any person who does any of the following is guilty of a Class B misdemeanor:

(1) Willfully publicly practices, or offers or attempts to publicly practice, geology for other natural or corporate persons in Alabama without being licensed in accordance with this chapter or hereby exempted.

(2) Presents or attempts to use as his or her own, the certificate of licensure or seal of another.

(3) Gives false or forged evidence of any kind in obtaining a license.

(4) Impersonates any other licensee.

(5) Attempts to use an expired or revoked license or practices at any time during which the board has suspended or revoked the license.

(6) Violates any provision of this chapter.



Section 34-41-23 - Injunction.

As an additional remedy, the board may proceed in a court of an appropriate jurisdiction to enjoin and restrain any person for violating this chapter. The board shall not be required to post bond in connection with obtaining provisional, preliminary, or permanent injunctive relief pursuant to law.



Section 34-41-24 - Sunset Law.

The Alabama Board of Licensure for Professional Geologists shall be subject to the provisions of the Alabama Sunset Law of 1981, and shall be classified as an enumerated agency pursuant to Section 41-20-3. The board shall dissolve on October 1, 1997, unless continued as therein provided and, if continued, the board shall be reviewed every four years thereafter.






Chapter 43 - MASSAGE THERAPISTS.

Section 34-43-1 - Short title.

This chapter shall be cited as the "Alabama Massage Therapy Licensure Act."



Section 34-43-2 - Legislative findings and intent.

Massage therapy is declared by the Legislature to be a professional therapeutic health service. The Legislature finds that in the practice of massage therapy, there is a necessity to preserve and protect individual life and health, to promote the public interest and welfare by establishing licensure requirements and assuring public safety. It is the intent of this chapter to establish a regulatory agency and procedures that will ensure that the public is protected from the unprofessional, improper, unauthorized, and unqualified practice of massage therapy. All persons engaged in the practice of massage therapy in this state shall meet the requirements set forth in this chapter.



Section 34-43-3 - Definitions.

For purposes of this chapter, the following terms shall have the following meanings:

(1) ADVERTISE. Distributing a card, flier, sign, or device to any person or organization, or allowing any sign or marking on any building, radio, television, or by advertising by any other means designed to attract public attention.

(2) BOARD. The Alabama Board of Massage Therapy created pursuant to this chapter.

(3) BOARD-APPROVED MASSAGE THERAPY SCHOOL. A school where massage therapy is taught which is one of the following:

a. If located in Alabama is approved by the board as meeting the minimum established standards of training and curriculum as determined by the board.

b. If located outside of Alabama is recognized by the board and by a regionally recognized professional accrediting body.

c. Is a postgraduate training institute accredited by the Commission on Accreditation for Massage Therapy.

(4) ESTABLISHMENT. A site, premises, or business where massage therapy is practiced by a licensed massage therapist.

(5) EXAMINATION. A National Certification For Therapeutic Massage and Bodywork Examination administered by an independent agency or another nationally or internationally accredited exam administered by an independent agency per approval of the board. The examination will be accredited by the National Committee for Certifying Agencies. The board retains the right to administer a written, oral, or practical examination.

(6) LICENSE. The credential issued by the board which allows the licensee to engage in the safe and ethical practice of massage therapy.

(7) MASSAGE THERAPIST. A person licensed pursuant to this chapter who practices or administers massage therapy or touch therapy modalities to a patron for compensation.

(8) MASSAGE THERAPY INSTRUCTOR. A licensed massage therapist approved by the board to teach the practice of massage therapy.

(9) PERSON. Any individual, firm, corporation, partnership, organization, association, or other legal entity.

(10) SEXUALLY ORIENTED BUSINESS. A sex parlor, massage parlor, nude studio, modeling studio, love parlor, adult bookstore, adult movie theater, adult video arcade, adult motel, or other commercial enterprise which has as its primary business the offering for sale, rent, or exhibit, or the exhibit of, items or services intended to provide sexual stimulation or sexual gratification to the customer.

(11) STUDENT OF MASSAGE THERAPY. Any person currently enrolled in an Alabama massage therapy school program approved by the board.

(12) TEMPORARY PERMIT. A temporary permit issued at the request of a massage therapist who is qualified according to the Alabama massage therapy law prior to approval by the board and not to exceed six months.

(13) THERAPEUTIC MASSAGE AND RELATED TOUCH THERAPY MODALITIES. The mobilization of the soft tissue which may include skin, fascia, tendons, ligaments, and muscles, for the purpose of establishing and maintaining good physical condition. The term shall include effleurage, petrissage, tapotement, compression, vibration, stretching, heliotherapy, superficial hot and cold applications, topical applications, or other therapy which involves movement either by hand, forearm, elbow, or foot, for the purpose of therapeutic massage. Massage therapy may include the external application and use of herbal or chemical preparations and lubricants such as salts, powders, liquids, nonprescription creams, mechanical devises such as T-bars, thumpers, body support systems, heat lamps, hot and cold packs, salt glow, steam cabinet baths or hydrotherapy. The term includes any massage, movement therapy, massage technology, myotherapy, massotherapy, oriental massage techniques, structural integration, or polarity therapy. The term shall not include laser therapy, microwave, injection therapy, manipulation of the joints, or any diagnosis or treatment of an illness that normally involves the practice of medicine, chiropractic, physical therapy, podiatry, nursing, midwifery, occupational therapy, veterinary, acupuncture, osteopathy, orthopedics, hypnosis, or naturopathics.



Section 34-43-4 - Regulated activities.

Except as specifically provided by this chapter, beginning January 1, 1997, no person may do any of the following unless licensed pursuant to this chapter:

(1) Advertise that he or she performs therapeutic massage or related touch therapy modalities.

(2) Hold himself or herself out to the public as a massage therapist, using any name or description denoting himself or herself as a massage therapist, or purporting to have the skills necessary to perform massage therapy.

(3) Practice massage therapy.



Section 34-43-5 - Exemptions.

(a) The following persons, offices, or establishments shall be exempt from this chapter:

(1) A student of massage therapy who is rendering massage therapy services under the supervision of a licensed massage therapy instructor, or any other supervisory arrangement recognized and approved by the board, including, but not limited to, a temporary permit. The student shall be designated by title clearly indicating the training status of the student.

(2) Qualified members of other professions who are licensed and regulated under Alabama law while they are in the course of rendering services within the scope of their license or regulation, provided that they do not represent themselves as massage therapists.

(3) A person giving massages to his or her immediate family.

(4) Visiting massage therapy instructors from another state, territory, or country teaching massage therapy, provided that the massage therapy instructor is licensed or registered as required in his or her place of residence. Visiting massage instructors teaching continuing education courses may teach in the state up to 100 hours per year without an Alabama license. One hundred hours of continuing education instruction or more shall require licensure.

(5) Members of the Massage Emergency Rescue Team (MERT) or any other nationally or internationally recognized disaster relief association who practice massage therapy in the state only during a time declared by the Governor to be a city, county, or state emergency. These therapists may work in the state for a period of time approved by the board.

(6) Native American healers using traditional healing practices, provided, however, Native American healers who use these practices but apply for a license pursuant to this chapter shall comply with all licensure requirements.

(7) A person acting under the supervision of a physician, a physical therapist, or a chiropractor within the scope of their license or regulation, provided that they do not represent themselves as massage therapists.

(8) The office of a chiropractor, physician, or physical therapist who employs or contracts with a massage therapist. It is the specific intent of this subdivision that a chiropractor, physician, or physical therapist and his or her office not be required to be licensed as an establishment under this chapter or be required to obtain any exemption under this chapter from the board.

(b) Nothing in this chapter shall be construed to permit massage therapists licensed under this chapter to administer, dispense, or prescribe drugs, or engage in the practice of medicine in any manner, including, but not limited to, diagnosing or prescribing drugs for mental, emotional, or physical diseases, illnesses, or injuries.



Section 34-43-6 - Alabama Board of Massage Therapy.

(a) There is created the Alabama Board of Massage Therapy. The purpose of the board is to protect the health, safety, and welfare of the public by ensuring that licensed massage therapists, massage therapy schools, and massage therapy instructors meet prescribed standards of education, competency, and practice. To accomplish this mission, the board shall establish standards pursuant to this chapter to complete all board functions in a timely and effective manner and to provide open and immediate access to all relevant public information. The board shall communicate its responsibilities and services to the public as part of its consumer protection duties. The board shall develop and implement a long range plan to ensure effective regulation and consumer protection.

(b) The board shall consist of seven members appointed by the Governor, subject to confirmation by the Senate. No member of the board shall serve more than two full consecutive terms. The members initially appointed to the board shall be appointed not later than July 16, 1996. Five of the members initially appointed to the board shall have been actively engaged in the practice of massage therapy for not less than three consecutive years prior to the date of their appointment to the board. Successor members to these initial five appointees shall be licensees of the board. Two members shall be public members who shall not be licensed, nor have been licensed in the past, and shall not have any direct financial interest in the massage therapy profession. Each board member shall be a high school graduate or shall have received a graduate equivalency diploma. Each board member shall be selected upon personal merit and qualifications, not per membership or affiliation with an association. Each board member shall be a citizen of the United States and this state and a resident of this state for two years immediately preceding the appointment. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. As the terms of members serving on April 28, 2011, expire, or as vacancies occur, new members shall be appointed so that not more than one member from each United States Congressional District is appointed to serve at the same time.

(c) Of the initial seven appointees to the board, three members shall be appointed for terms ending September 30, 1997, and four members shall be appointed for terms ending September 30, 1999. Thereafter, successors shall be appointed for terms of four years, each term expiring on September 30.

(d) Vacancies on the board occurring prior to the expiration of a term shall be filled by the Governor within 30 days of the vacancy to serve for the remainder of the unexpired term. Each member of the board shall serve until his or her successor has been duly appointed and qualified.

(e) At the first meeting, and annually thereafter in the month of October, the board shall elect a chair and vice chair from its membership.

(f) The board shall hold its first meeting within 30 days after the initial members are appointed. The board shall hold meetings during the year as it determines necessary, two of which shall be the biannual meetings for the purpose of reviewing license applications. Additional meetings may be held at the discretion of the chair or upon written request of any three members of the board. A quorum of the board shall be a majority of the current appointed board members.

(g) Board members shall not receive compensation for their services, but shall receive the same per diem and allowance as provided to state employees for each day the board meets and conducts business.

(h) The board shall promulgate the rules necessary to implement this chapter pursuant to the Administrative Procedure Act.

(i) The board may employ, and at its pleasure discharge, an executive secretary and other officers and employees which may be necessary, including an attorney, to implement this chapter. The board shall also outline the duties and fix the compensation and expense allowances of the employees.

(j) An affirmative vote of a majority of the members of the board shall be required to grant, suspend, or revoke a license to practice massage therapy or a license to operate a massage therapy establishment.

(k) The board shall be financed only from income accruing to it from fees, licenses, other charges and funds collected by it, and any monies that are appropriated to it by the Legislature.

(l) Each board member shall be accountable to the Governor for the proper performance of his or her duties as a member of the board. The board shall report to the Governor annually and at other times as requested by the Governor. The Governor shall investigate any complaints or unfavorable reports concerning the actions of the board and take appropriate action thereon, including removal of any board member for misfeasance, malfeasance, neglect of duty, commission of a felony, incompetence, or permanent inability to perform official duties. A board member may be removed at the request of the board after failing to attend two consecutive properly noticed meetings.

(m) Members of the board are immune from liability for all good faith acts performed in the execution of their duties as members of the board.

(n) Appointees to the board shall take the constitutional oath of office and file it in the office of the Governor before undertaking any duties as a board member. Upon receiving the oath, the Governor shall issue a certificate of appointment to each appointee.



Section 34-43-7 - Powers and duties of board.

(a) By rule, the board shall make provisions to do all of the following:

(1) Examine and qualify for examination applicants for licensure and issue a license to each successful applicant.

(2) Adopt a seal, which shall be affixed to all licenses issued by the board.

(3) Prescribe application forms for examination and licensure and assess and collect fees pursuant to this chapter.

(4) Maintain a complete record of all licensed massage therapists and annually prepare a roster of the names and addresses of the licensees. A copy of this roster shall be made available to any person requesting it, upon payment of a fee set by the board in an amount sufficient to cover the costs of its publication and distribution.

(5) Provide for the investigation of persons who may be violating this chapter.

(6) Adopt and revise rules and regulations pursuant to the Administrative Procedure Act, including the adoption of rules concerning unprofessional conduct.

(7) Provide a copy of this chapter to all persons licensed under this chapter and to all applicants for licensure.

(8) Adopt rules that require massage therapists to carry professional and general liability insurance with an "A" rated or better insurance carrier in the amount of at least one million dollars ($1,000,000). The massage therapist shall produce evidence of coverage upon request of the board.

(9) Have other powers necessary and proper for the performance of official duties.

(b) By rule, the board may do any of the following:

(1) Accept or deny the application of any person applying for licensure as a massage therapist upon an affirmative vote of a majority of the board.

(2) Establish criteria for certifying massage therapy instructors.

(3) Adopt an annual budget and authorize necessary expenditures from fees and other available appropriations, provided, in no event shall the expenditures of the board exceed the revenues in any fiscal year.

(4) Adopt a code of ethics.

(5) Provide for the inspection of the business premises of any licensee during normal business hours.

(6) Establish a list of approved massage therapy schools.



Section 34-43-8 - License requirement; sexually oriented businesses; services for clients who are ill or who have physical dysfunctions.

(a) No person may perform the duties of a massage therapist unless he or she possesses a current license issued pursuant to this chapter.

(b) A licensed massage therapist may not perform massage therapy, whether or not for compensation, for a sexually oriented business.

(c) A licensed massage therapist shall not advertise or offer to perform services outside the scope of his or her expertise, experience, and education for clients who are ill, or those with physical dysfunction(s), unless such services are performed in conjunction with a licensed physician, physical therapist, or chiropractor.



Section 34-43-9 - Application for license; educational requirements.

(a) A person desiring to be licensed as a massage therapist shall apply to the board on forms provided by the board. Unless licensed pursuant to subsection (b), applicants for licensure shall submit evidence satisfactory to the board that they have met each of the following requirements:

(1) Satisfactorily completed a minimum of 500 hours of supervised courses of instruction which shall include, but not be limited to, anatomy, pathology, physiology, massage techniques, clinical practices, ethics, health, hygiene, and related subjects. The board shall determine how the 500 hours of instruction shall be broken down. The course of instruction may be provided by a massage therapy school approved by the board. The minimum 500 hours shall consist of the following: 325 hours dedicated to the study of basic massage therapy techniques and clinical practice related modalities; 125 hours dedicated to the study of anatomy, pathology, and physiology; and an additional 50 hours of discretionary related course work, including, but not limited to, hydrotherapy, business practices and professional ethics, health and hygiene, and cardiopulmonary resuscitation and first aid. Beginning January 1, 1998, applicants for licensure shall be required to complete a minimum of 650 hours of instruction. By rule of the board, the minimum 650 hours shall consist of the following: 100 hours of anatomy and physiology to include 35 hours of myology, 15 hours of osteology, 10 hours of circulatory system, and 10 hours of nervous system, with the remaining 30 hours to address other body systems at the discretion of the school; 250 hours of basic massage therapy, the contradistinctions of massage therapy, and related touch therapy modalities, to include a minimum of 50 hours of supervised massage; 50 hours to include business, hydrotherapy, first aid, cardiopulmonary resuscitation, and professional ethics; and 250 hours of electives to be determined by the school. The board may adopt a rule to further increase the minimum number of hours of instruction required for licensure, not to exceed the number of hours recommended by the National Certification Board for Therapeutic Massage and Bodywork. Before performing therapeutic massage on an animal, a massage therapist shall graduate from a nationally approved program and complete at least 100 hours of postgraduate training and education in animal anatomy, pathology, and physiology for the type of animal upon which the massage therapist wishes to perform therapeutic massage.

(2) Passed the National Certification Exam for Therapeutic Massage and Bodywork offered by the National Certification Board for Therapeutic Massage and Bodywork or an examination of equivalent stature that is accredited by the National Committee for Certifying Agencies.

(b) Notwithstanding the requirements in subdivisions (1) and (2) of subsection (a), the board may license an applicant if the applicant is licensed or registered in another state, which, in the opinion of the board, has standards of practice or licensure that are equal to or stricter than the requirements imposed by this chapter.

(c) Notwithstanding any other provision of this section to the contrary, each applicant for licensure shall be a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.

(d) The board may notify each applicant of the acceptance or rejection of his or her application. If the application is rejected, the board shall list the reasons for rejection.



Section 34-43-10 - Massage therapist examination.

(a) In the event that a massage therapist's examination is required, it shall be conducted at the times and places and under the supervision determined by the board. The board shall notify each applicant of the time and place of the examination.

(b) The board may determine by rule the scope, form, and content of the examination, which shall consist of a written examination and a practical examination or oral interview. The examination shall adequately measure the knowledge of the applicant of the practice of massage therapy. Professional testing services may be utilized.

(c) An applicant shall successfully pass the examination in order to be eligible for licensure as a massage therapist. The board shall notify each applicant in writing of the results of the examination. Any applicant who fails to pass the examination may take the examination again upon application and payment of an additional examination fee. No applicant shall be allowed to take the examination more than twice in a two-year period.

(d) All examinations shall be conducted in a manner so that the applicants are known to the board by number until the examination is completed and the grade determined. A record of each examination shall be filed with the board office and available for inspection for a period of two years following the examination.



Section 34-43-11 - Licensing of establishments.

(a) Establishments shall be licensed by the board. A sexually oriented business may not be licensed as an establishment and shall not operate as an establishment licensed pursuant to this chapter.

(b) Establishments shall employ only licensed massage therapists to perform massage therapy.

(c) The board shall provide by rule, for a fair and reasonable procedure to grant exemptions from the licensure requirement of this section when the applicant can show that the advertising of massage therapy services is incidental to the primary function of his or her business. No such exemption shall be granted to a sexually oriented business.

(d) An establishment license issued pursuant to this chapter is not assignable or transferable.

(e) Subsequent to an official complaint, the board may request a criminal background check of the establishment's licensees through the district attorney of the circuit in which the licensee is located.



Section 34-43-12 - Application forms; issuance of license; display of license.

(a) Applications for licensure or renewal shall be on forms provided by the board and shall be accompanied by the proper fee. The application shall be legible, either printed in black ink or typed. Applications sent by facsimile shall not be accepted. A two-by-two photograph, taken no more than six months earlier, showing a frontal view of the head and shoulders of the applicant, shall be submitted with the application. All documents shall be submitted in English.

(b) The board shall issue a license to each person who qualifies to be a massage therapist and to each qualified massage therapy establishment. To be qualified for a license as a massage therapist the applicant shall successfully pass the examination, pay the examination fee, and pay the license fee. A license grants all professional rights, honors, and privileges relating to the practice of massage therapy.

(c) Each licensed therapist shall display his or her license in the manner specified by the board. Each establishment shall post its license in plain sight and the license of each massage therapist who practices in the establishment.

(d) A license is the property of the board and shall be surrendered upon demand of the board.



Section 34-43-13 - License renewal; reinstatement.

(a) Each license shall be renewed biennially, on or before the anniversary date, by forwarding to the board a renewal application accompanied by the renewal fee. Any license not renewed biennially on or before the anniversary date shall expire.

(b) Each licensee, upon application for renewal of a license, shall submit evidence of satisfactory completion of the continuing education requirements contained in Section 34-43-21.

(c) Licenses are valid for two years from the date of issuance. An individual whose license has expired and who has ceased to practice massage therapy for a period of not longer than five years may have his or her license reinstated upon payment of a renewal fee and a late fee and submission of a renewal application and evidence satisfactory to the board that the applicant has fulfilled continuing education requirements and passed the examination.

(d) Subsequent to an official complaint, the board may request a criminal background check of the licensee through the district attorney of the circuit in which the licensee is located.



Section 34-43-14 - Fees; Alabama Board of Massage Therapy Fund.

(a) By rule, the board shall initially assess and collect the following fees not to exceed:

(1) One hundred sixty dollars ($160) for the examination.

(2) One hundred dollars ($100) for the initial massage therapist license which shall be issued for one year. The initial licensing fee shall be assessed in the month when the applicant is notified that the license has been approved.

(3) One hundred dollars ($100) for all biennial license renewals postmarked or received at the office of the board by the date in which the license expires.

(4) Twenty-five dollars ($25) for the initial application for licensure or the resubmission of the initial application.

(5) One hundred dollars ($100) for the initial establishment license.

(6) Fifty dollars ($50) for the biennial renewal of the establishment license.

(7) Fifty dollars ($50) for the initial registration as a massage therapy school in this state.

(8) Ten dollars ($10) to renew the registration as a massage therapy school.

(9) Ten dollars ($10) to register as a massage therapy instructor in this state. This is a one-time fee and does not have to be renewed.

(10) Seventy-five dollars ($75) to reactivate an inactive license.

(11) Twenty-five dollars ($25) shall be added to all license fees not post-marked or received by the board before the expiration date of the license.

(12) Fifteen dollars ($15) to verify a license.

(13) Ten dollars ($10) for a duplicate license certificate or a name change on a license certificate. The board may issue a duplicate certificate only after receiving a sworn letter from the massage therapist that the original certificate was lost, stolen, or destroyed. The records of the board shall reflect that a duplicate certificate was issued.

(b) Necessary administrative fees may be charged by the board, including, but not limited to, reasonable costs for copying, labels, and lists. Examination and license fees may be adjusted as the board shall deem appropriate.

(c) There is hereby established a separate special revenue trust fund in the State Treasury to be known as the Alabama Board of Massage Therapy Fund. All receipts collected by the board under the provisions of this chapter are to be deposited in this fund and used only to carry out the provisions of this chapter. Such receipts shall be disbursed only by warrant of the state Comptroller, upon itemized vouchers approved by the chair of the board; provided that no funds shall be withdrawn except as budgeted and allotted according to the provisions of Sections 41-4-80 to 41-4-96, inclusive, 41-19-1, and 41-19-12, as amended, and only in amounts as stipulated in the general appropriations bill or other appropriations bills.



Section 34-43-15 - Suspension and revocation of license.

(a) The board may suspend, revoke, or refuse to issue or renew a license or impose a civil penalty after notice and opportunity for a hearing pursuant to the Administrative Procedure Act, upon proof of any of the following:

(1) The license was obtained by means of fraud, misrepresentation, or concealment of material facts, including making a false statement on an application or any other document required by the board for licensure.

(2) The licensee sold or bartered or offered to sell or barter a license for a massage therapist or a massage therapy establishment.

(3) The licensee has engaged in unprofessional conduct that has endangered or is likely to endanger the health, safety, and welfare of the public, as defined by the rules of the board.

(4) The licensee has been convicted of a felony or of any crime arising out of or connected with the practice of massage therapy.

(5) The licensee has violated or aided and abetted in the violation of this chapter.

(6) The licensee is adjudicated as mentally incompetent by a court of law.

(7) The licensee uses controlled substances or habitually and excessively uses alcohol.

(8) The licensee engaged in false, deceptive, or misleading advertising.

(9) The licensee had a license revoked, suspended, or denied in any other territory or jurisdiction of the United States for any act described in this section.

(b) Any person who has been convicted of, or entered a plea of nolo contendere to, a crime or offense involving prostitution or other sexual offenses is ineligible to hold a license as a massage therapist for a period of at least three years after the entry of the conviction or plea. The board retains the right to revoke a license indefinitely if the licensee is proven guilty of a crime or of sexual misconduct. Reinstatement of licensure is contingent upon proof of weekly counseling by a licensed professional counselor.

(c) Any person who has been convicted of, or entered a plea of nolo contendere to, an offense involving prostitution or any other type of sexual offense may not receive a license for a massage therapy establishment for a period of three years after the date of conviction or entry of the plea. The board shall revoke the establishment license of any establishment which the board determines is a sexually oriented business. The board may revoke an establishment license if a person is convicted of, or enters a plea of nolo contendere to, any crime involving prostitution or any other sexual offense against a client which occurred on the premises of the establishment.

(d)(1) Upon finding a person, governed by this chapter, performing massage therapy without having obtained a license, the board may do any of the following:

a. Impose an administrative fine of not more than ten thousand dollars ($10,000).

b. Issue a cease and desist order.

c. Petition the circuit court of the county where the act occurred to enforce the cease and desist order and collect the assessed fine.

(2) Any person aggrieved by any adverse action of the board must appeal the action to the Circuit Court of Montgomery County in accordance with the Alabama Administrative Procedure Act.



Section 34-43-16 - Use of words "massage" or "bodywork" or other advertising descriptions by non-licensed persons.

A person who does not hold a license as a massage therapist, physical therapist, chiropractor, or athletic trainer, or a license for an establishment, shall not use the words "massage" or "bodywork" on any sign or other form of advertising describing services performed by the person or at the establishment. Any advertisement by a massage therapist or establishment shall contain the license number of the therapist or establishment. Under no circumstances may a sexually oriented business hold itself out as offering massage therapy services.



Section 34-43-17 - Criminal penalties.

Any person who violates this chapter shall be guilty of a Class C misdemeanor.



Section 34-43-18 - Injunction; civil penalty.

(a) In addition to the criminal penalties prescribed by this chapter, the board may seek an injunction against any person or establishment in violation of this chapter.

(b) In an action for an injunction, the board may demand and recover a civil penalty of fifty dollars ($50) per day for each violation, reasonable attorney fees, and court costs.



Section 34-43-19 - Construction with other regulations.

(a) Except as otherwise provided in subsection (b), this chapter shall supersede any regulation adopted by a political subdivision of the state related to the licensing or regulation of massage therapists and massage therapy establishments.

(b) This section shall not affect:

(1) Local regulations relating to zoning requirements or occupational license taxes pertaining to massage therapists and massage therapy establishments.

(2) Local regulations that do not relate to the practice of massage therapy by qualified persons.

(c) A county, or a municipality within its jurisdiction, may regulate persons licensed pursuant to this chapter. Regulation shall be consistent with this chapter. This section shall not be construed to prohibit a county or municipality from regulating persons not licensed pursuant to this chapter.



Section 34-43-20 - Massage therapy schools; instructors.

(a) To be approved by the board, a massage therapy school shall meet the following requirements:

(1) File a completed application prescribed by the board with the board and pay a registration fee as specified in Section 34-43-14.

(2) Provide documentation of a curriculum which includes a minimum number of required hours of instruction in the subjects required pursuant to Section 34-43-9.

(3) Register annually with the board by filing a renewal form accompanied with the renewal fee pursuant to Section 34-43-14, and submit a current curriculum and a list of instructors.

(b) Every instructor teaching course work titled massage therapy at a board approved school located in Alabama shall be licensed in Alabama as a massage therapist and registered as a massage therapy instructor. Instructors who are not teaching massage therapy do not need to be registered. Any adjunct instructors shall be dually licensed in the state where they reside, be nationally certified, or both.

(c) The board shall register as a massage therapy instructor any applicant who meets all of the following requirements:

(1) Is currently licensed as a massage therapist in Alabama.

(2) Has filed a completed application prescribed by the board and paid a one-time application fee pursuant to Section 34-43-14.

(3) Documents two years of experience in the practice of massage therapy. The documentation may be considered by the board on a case-by-case basis.



Section 34-43-21 - Continuing education.

(a) Every massage therapist licensed pursuant to this chapter shall be required to complete 16 hours of continuing education as a condition for renewing his or her license. The continuing education courses shall be offered by providers approved by the board. The courses shall have been completed within the 24 months preceding the date renewal is due. Hours in excess of the total number required may not be carried over to future renewals. The continuing education requirements shall not apply to a massage therapist within the biennium when the massage therapist is first licensed, but shall apply to licensees every biennium thereafter. The board may accept for compliance with the continuing education requirement any of the following:

(1) Courses or providers which contribute directly to the massage therapy education of the licensee.

(2) Courses, seminars, workshops, and classes in areas related to the practice of massage therapy such as: Massage, bodywork, allied health care fields (including psychology and medicine), anatomy and physiology, business, insurance, movement therapy, stress management, yoga, CPR, and advanced first aid.

(3) Courses of study offered by registered massage therapy schools in Alabama, or by massage therapy instructors registered with the board, or by any national organization in the field of massage therapy or related touch therapy field.

(b) Up to 25 percent, or four hours of credit, of the required number of hours of continuing education may be earned in each of the following areas:

(1) Teaching a qualifying class, course, seminar, or workshop.

(2) Publishing an article in the field relating to massage therapy.

(3) Speaking on the subject of massage therapy.

(4) Being a panelist discussing massage therapy.

(5) Participating in a personal growth class.

(6) Two hours of professional ethics.

(c) Each of the areas listed in subsection (b) may be used for up to four hours of credit depending on the actual contact hours. One continuing education credit is defined as no less than 50 uninterrupted minutes of learning, except that publishing an article will automatically count for four hours. Continuing education credit may not be awarded for programs which do not relate to subjects listed in this section, or for repeated courses submitted the previous biennium, except for courses listed in subsection (b). The board may select, in a random manner, license renewal applications for audit of continuing education credit. Each licensee shall be responsible for maintaining in his or her personal files the certificates or records of credit from continuing education programs received from approved program providers. Each licensee selected for audit shall be required to produce documentation of attendance at those continuing education activities listed on his or her renewal application.

(1) The board shall send to each licensee selected for audit, a notice of audit. The licensee shall provide satisfactory documentation of attendance at, or participation in, the approved continuing education programs listed in the renewal application.

(2) The licensee shall ascertain that the continuing education program is approved by the board.

(d) The board shall evaluate applications from all providers of continuing education programs, including massage therapy schools and instructors, in order to determine if approval shall be granted or denied.

(1) The provider or licensee shall submit to the board an application on a form provided by the board. Only applications which are complete will be considered.

(2) The provider or licensee shall submit a complete application to the board at least 60 days prior to the date on which the training event is to be given to gain approval before the program is presented.

(e) The board is subject to the Alabama Sunset Law of 1981, and is classified as an enumerated agency pursuant to Section 41-20-3. The board shall automatically terminate on October 1, 2007, and every four years thereafter, unless continued pursuant to the Alabama Sunset Law.









Title 35 - PROPERTY.

Chapter 1 - GENERAL PROVISIONS.

Section 35-1-1 - Right of aliens to take, hold, and transmit property.

An alien, resident or nonresident may take and hold property, real and personal, in this state, either by purchase, descent, or devise, and may dispose of and transmit the same by sale, descent, or devise as a native citizen.



Section 35-1-2 - Inter vivos gift of assets void if donor left without means of support.

(a) All inter vivos gifts of assets, including but not limited to money, lands, or buildings, are void if the donor is left without means of support and does not reserve for himself for life an adequate amount separate from that gift to provide for his subsistence; provided, that this section shall not apply to any gift not expressly and specifically declared void hereunder by an administrative or judicial tribunal of competent jurisdiction within the two-year period immediately following the date of the gift.

(b) As used in this section, unless the context clearly requires a different meaning, "subsistence" means that amount of money or its equivalent necessary to provide one with the minimum necessities of life, such as food, clothing, shelter, and medical care.



Section 35-1-3 - Disposition of unsolicited goods delivered by mail or common carrier.

Unless otherwise agreed, where unsolicited goods are delivered by mail or common carrier to a person, he has a right to refuse to accept delivery of the goods and is not bound to return such goods to the sender. If such unsolicited goods are addressed to or intended for the recipient, they shall be deemed a gift to the recipient, who may use them or dispose of them in any manner without any obligation to the sender.



Section 35-1-4 - Right of access to cemetery on privately owned or leased property.

(a) Owners and lessees of private land on which a cemetery, graves, or burial sites are located shall have a duty to allow ingress and egress to the cemetery, graves, or burial sites by (1) family members, friends, or descendants of deceased persons buried there; (2) any cemetery plot owner; and (3) any person engaged in genealogical, historical, or cultural research, who has given reasonable notice to the owner of record or to the lessees, or both.

(b)(1) The right of ingress and egress granted by this section shall be reasonable and limited to the purposes of visiting graves or burial sites, maintaining the gravesite or burial site or cemetery, or conducting genealogical, historical, or cultural research, or, in the case of a plot owner, burying a deceased person in the plot.

(2) The owner or lessee of the land has the right to designate the frequency, hours, and duration of the access and the access route, if no traditional access route is obviously visible from a view of the property, provided that the designation is reasonable for the purposes set out above.

(c)(1) Any person entering onto private land pursuant to this section shall be responsible for conducting himself or herself in a manner that does not damage the private land, cemetery, gravesite, or burial site, and shall be liable to the owner or lessee of the property for any damage caused as the result of his or her access.

(2) The landowner and lessee, in the absence of gross negligence or willful misconduct, shall be immune from liability in any civil suit, action, or cause of action arising out of the access granted pursuant to this section.



Section 35-1-5 - Display of United States flag.

(a) Notwithstanding any covenant, contract, or restriction to the contrary, a person may exhibit or display on his or her property a current flag of the United States not to exceed 40 square feet in size.

(b) Any covenant, contract, or restriction that prohibits a person from flying the flag of the United States on his or her property in accordance with subsection (a), whether adopted before or after May 21, 2009, is void as a violation of public policy.



Section 35-1-6 - Limitation on certain environmental or developmental policies affecting property rights.

(a) As used in this section, "political subdivisions" means all state, county, incorporated city, unincorporated city, public local entity, public-private partnership, and any other public entity of the state, a county, or city.

(b) The State of Alabama and all political subdivisions may not adopt or implement policy recommendations that deliberately or inadvertently infringe or restrict private property rights without due process, as may be required by policy recommendations originating in, or traceable to "Agenda 21," adopted by the United Nations in 1992 at its Conference on Environment and Development or any other international law or ancillary plan of action that contravenes the Constitution of the United States or the Constitution of the State of Alabama.

(c) Since the United Nations has accredited and enlisted numerous non-governmental and inter-governmental organizations to assist in the implementation of its policies relative to Agenda 21 around the world, the State of Alabama and all political subdivisions may not enter into any agreement, expend any sum of money, or receive funds contracting services, or giving financial aid to or from those non-governmental and inter-governmental organizations as defined in Agenda 21.






Chapter 2 - SURVEYS.

Article 1 - Alabama Coordinate System.

Section 35-2-1 - System designated; state divided into east and west zones.

The system of plane coordinates which has been established by the United States coast and geodetic survey for defining and stating the positions or locations of points on the surface of the earth within the State of Alabama is hereafter to be known and designated as the "Alabama coordinate system." For the purpose of the use of this system the state is divided into an "east zone" and a "west zone." The area now included in the following counties shall constitute the east zone: Barbour, Bullock, Calhoun, Chambers, Cherokee, Clay, Cleburne, Coffee, Coosa, Covington, Crenshaw, Dale, DeKalb, Elmore, Etowah, Geneva, Henry, Houston, Jackson, Lee, Macon, Madison, Marshall, Montgomery, Pike, Randolph, Russell, Saint Clair, Talladega, and Tallapoosa. The area now included in the following counties shall constitute the west zone: Autauga, Baldwin, Bibb, Blount, Butler, Chilton, Choctaw, Clarke, Colbert, Conecuh, Cullman, Dallas, Escambia, Fayette, Franklin, Greene, Hale, Jefferson, Lamar, Lauderdale, Lawrence, Limestone, Lowndes, Marengo, Marion, Mobile, Monroe, Morgan, Perry, Pickens, Shelby, Sumter, Tuscaloosa, Walker, Washington, Wilcox, and Winston.



Section 35-2-2 - Designation of system in land description.

As established for use in the east zone, the Alabama coordinate system shall be named, and in any land description in which it is used it shall be designated, the "Alabama coordinate system, east zone." As established for use in the west zone, the Alabama coordinate system shall be named, and in any land description in which it is used it shall be designated, the "Alabama coordinate system, west zone."



Section 35-2-3 - Plane coordinates used in system.

The plane coordinates of a point on the earth's surface, to be used in expressing the position or location of such point in the appropriate zone of this system, shall consist of two distances, expressed in feet and decimals of a foot. One of these distances, to be known as the "x-coordinate," shall give the position in an east-and-west direction; the other, to be known as the "y-coordinate," shall give the position in a north-and-south direction. These coordinates shall be made to depend upon and conform to the coordinates, on the Alabama coordinate system, of the triangulation and traverse stations of the United States coast and geodetic survey within the state of Alabama, as those coordinates have been determined by said survey.



Section 35-2-4 - Description when tract of land lies in both zones.

When any tract of land to be defined by a single description extends from one into the other of the above coordinate zones, the positions of all points on its boundaries may be referred to either of the two zones, the zone which is used being specifically named in the description.



Section 35-2-5 - Definition of system by United States coast and geodetic survey adopted.

(a) For purposes of more precisely defining the Alabama coordinate system, the following definition by the United States coast and geodetic survey is adopted: The Alabama coordinate system, east zone, is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 85 degrees 50' west from Greenwich, on which meridian the scale is set one part in 25,000 too small. The origin of coordinates is at the intersection of the meridian 85 degrees 50' west longitude and the parallel 30 degrees 30' north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet. The Alabama coordinate system, west zone, is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 87 degrees 30' west from Greenwich, on which meridian the scale is set one part in 15,000 too small. The origin of coordinates is at the intersection of the meridian 87 degrees 30' west longitude and the parallel 30 degrees 00' north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.

(b) The position of the Alabama coordinate system shall be as marked on the ground by triangulation or traverse stations established in conformity with standards adopted by the United States coast and geodetic survey for first-order and second-order work, whose geodetic positions have been rigidly adjusted on the North American Datum of 1927, and whose coordinates have been computed on the system herein defined. Any such station may be used for establishing a survey connection with the Alabama coordinate system.



Section 35-2-6 - Limitation on recordation of coordinates defining position of point on land boundary; descriptions of monuments, markers, etc.

No coordinates based on the Alabama coordinate system, purporting to define the position of a point on a land boundary, shall be presented to be recorded in any public land records or deed records unless such point is within one-half mile of a triangulation or traverse station established in conformity with the standards prescribed in Section 35-2-5; provided, that said one-half mile limitation may be modified by the Secretary of State to meet local conditions. The Secretary of State shall, from time to time, procure descriptions of monuments, bench marks and markers, etc., as same may become available, relative to the Alabama coordinate system, and shall keep a complete record of this information in the office of the Secretary of State. The Secretary of State shall make and furnish certified copies thereof to each of the probate judges of the several counties in Alabama. It shall be the duty of the probate judge of each county to file and keep a permanent record with proper indexes of such information which shall be available to the public.



Section 35-2-7 - Limitation on use of name of system.

The use of the term "Alabama coordinate system" on any map, report of survey, or other document shall be limited to coordinates based on the Alabama coordinate system as defined in this article.



Section 35-2-8 - Description by reference to subdivision, line, or corner of United States public land surveys.

Whenever coordinates based on the Alabama coordinate system are used to describe any tract of land which in the same document is also described by reference to any subdivision, line, or corner of the United States public land surveys, the description by coordinates shall be construed as supplemental to the basic description of such subdivision, line, or corner contained in the official plats and field notes filed of record; and, in the event of any conflict, the description by reference to the subdivision, line, or corner of the United States public land surveys shall prevail over the description by coordinates.



Section 35-2-9 - Purchaser or mortgagee not required to rely exclusively on description based on system.

Nothing contained in this article shall require any purchaser or mortgagee to rely on a description, any part of which depends exclusively upon the Alabama coordinate system.






Article 2 - Division of Land Surveys.

Section 35-2-20 - Creation and purpose.

There is hereby created, in the state Department of Conservation and Natural Resources, a division of land surveys, for the purpose of establishing, maintaining, and preserving the land monuments, section corners, and other physical accessories of the United States public land survey within Alabama and the field notes and plats and other documents connected therewith.



Section 35-2-21 - Appointment and qualifications of chief of division.

The division of land surveys shall be headed by and be under the direction, supervision, and control of an officer who shall be designated "chief of the division of land surveys." He shall be appointed by the Commissioner of Conservation and Natural Resources, with the approval of the Governor, with the additional requirement that he be a registered land surveyor within the state of Alabama with training and experience properly qualifying him for the performance of his official duties, and he shall be under and subject to the provisions of the state Merit System.



Section 35-2-22 - Oath and salary of chief of division; no other lucrative position to be held.

Before entering upon the discharge of his duties, the chief of the division of land surveys shall take the constitutional oath of office. His salary shall be fixed by the State Personnel Board as it may deem appropriate or as otherwise fixed by law. He shall devote his full time to his official duties and shall hold no other lucrative position while serving as said chief of the division of land surveys.



Section 35-2-23 - Functions and duties of chief of division generally.

The chief of the division of land surveys shall carry out the routine functions and duties of the division, as prescribed herein. He shall recommend for employment, including their compensation, such assistants, and employees as are required for the performance of the work of the division, within the provisions of the Merit System Act and the limits of the funds appropriated. Subject to approval of the Commissioner of Conservation and Natural Resources and through authorized personnel, he shall actively conduct such land surveys or geodetic or leveling surveys as may be necessary to properly locate section corners and boundaries, geodetic or Alabama coordinate horizontal control points or stations or precise level net bench mark stations and other monuments necessary to a proper and accurate description in real estate conveyancing. He shall cause to be placed permanent markers for all corners, bench marks, stations, or boundaries. He shall perform such other work and acts as shall, in the judgment of the Commissioner of Conservation and Natural Resources, be necessary and proper to carry out the objectives of this article.



Section 35-2-24 - Functions, duties, and responsibilities of Commissioner of Conservation and Natural Resources acting through chief of division.

The Commissioner of Conservation and Natural Resources, acting by and through the chief of the division of land surveys, is hereby vested with the following functions, duties, and responsibilities:

(1) To restore, maintain and preserve the land survey monuments, section corners, and quarter section corners established by the United States public land survey within Alabama, together with all pertinent field notes, plats, and documents; and also to restore, establish, maintain, and preserve other boundary markers considered by the division to be of importance or otherwise established by law;

(2) To design and cause to be placed at established public land survey corner sites, where practical, substantial monuments permanently indicating, with words and figures, the exact location involved. If such monuments cannot be placed at the exact corner point, then witness corners of similar design shall be placed as near as possible, with words and figures indicating the bearing and distance to the true corner;

(3) To establish, maintain, and provide safe storage facilities for a comprehensive system of recordation of information respecting all monuments established by the United States public land survey within this state and such records as may be pertinent to the division's establishment or maintenance of other land corners, Alabama coordinate system stations and accessories, and monuments in general;

(4) To extend throughout this state a triangulation and leveling net of precision whereby the Alabama state coordinate system, already initiated within this state by the United States coast and geodetic survey, may be made to cover to the necessary extent those areas of the state which do not now have enough geodetic control stations to permit the general use of the system by land surveyors and others;

(5) To collect and preserve information obtained from surveys made by those authorized to establish land monuments or land boundaries and to assist in the proper recording of the same by the duly constituted county officials, or otherwise;

(6) To furnish, upon reasonable request and tender of the required fees therefor, certified copies of records created or maintained by the division. When certified by the chief of the division of land surveys or a designated assistant, the records shall be admissible in evidence in any court in this state as the original record; and

(7) To prescribe and disseminate to those engaged in the business of land surveying, regulations designed to establish uniform professional surveying and mapping methods and standards in this state.



Section 35-2-25 - Advisory board - Creation and membership.

There is hereby created an advisory board to the division of land surveys, the membership of which shall consist of five members appointed by the Governor. One member shall be a landowner in the State of Alabama; two shall be registered land surveyors and members of the Alabama society of professional land surveyors within Alabama; one an Alabama professional engineer and registered land surveyor; and the fifth an Alabama citizen who is an attorney. All members except the landowner shall be appointed by the Governor from a list of three names for each position on the board submitted by the Alabama society of professional land surveyors.



Section 35-2-26 - Advisory board - Terms of members; filling of vacancies.

Of the five members first appointed to the division of land surveys advisory board, one shall be appointed for a term of one year, one for two years, one for three years, and two for four years. At the expiration of the term of each member, the Governor shall appoint a successor, who shall hold office for a term of four years and until his successor has been appointed and qualified. Vacancies in the office of the members of the advisory board shall be filled by appointment by the Governor for the unexpired term in the manner provided in Section 35-2-25.



Section 35-2-27 - Advisory board - Oath of members; reimbursement for expenses.

Members of the advisory board, upon induction into office, shall take the customary oath of office to support the Constitution of the United States, and that of Alabama, and to faithfully demean themselves in office. They shall serve without compensation, but each shall be reimbursed for travel and other expenses incurred in the performance of his duties in accordance with Article 2 of Chapter 7 of Title 36 of this Code.



Section 35-2-28 - Advisory board - Chairman; meetings.

Members of the advisory board shall choose one of its five members as chairman. The board shall meet at least four times a year, and the chairman shall determine the time and place for any special meeting. Regular meetings shall be held as agreed upon by members of the board.



Section 35-2-29 - Advisory board - Duties.

The advisory board shall assist the Commissioner of Conservation and Natural Resources and the chief of the division of land surveys in formulating the policies of said division in the performance of its functions and duties and shall advise the Commissioner of Conservation and Natural Resources concerning any matter relating to the functions and duties of said division.



Section 35-2-30 - Acquisition of land for monuments and office.

The Department of Conservation and Natural Resources, division of land surveys, may acquire in the name of the State of Alabama lands or interests therein, where necessary, to establish permanent monuments, and may lease or purchase or acquire by negotiation land, if necessary, for the establishment of an office of the division, which shall be at or near the capitol complex in the City of Montgomery.



Section 35-2-31 - Custody and ownership of original survey corners and accessories; penalty for alteration or destruction, etc.

The custody and ownership of the original United States public land survey corners and accessories has never been released or surrendered by the State of Alabama. These survey corners and their accessories are property of the State of Alabama. This includes all restorations and replacements of the original corners and all their accessories, witness trees, and objects as well. The alteration, removal, disfiguration, or destruction of any of the corners or accessories, without specific permission of the division of land surveys, is an act of destruction of state property and is punishable as a misdemeanor.



Section 35-2-32 - Right of entry upon private property; liability for damages; immunity from arrest for trespass.

Members of the advisory board, the chief of the division of land surveys or any and all employees of the division shall have the right to enter upon private property for the purpose of making surveys or for searching for, locating, relocating, or remonumenting land monuments, leveling stations, or section corners. Should any of these persons necessarily damage property of the owner in making the surveys or searches or remonumentations, the division may make reasonable payment for the damage through the state Board of Adjustment. However, members of the advisory board or any employees of the division are personally liable for any damage caused by their wantonness, willfulness, or negligence. All members of the advisory board and all division employees are immune from arrest for trespass in performing their legal duties as stated in this article, by presenting cards issued by the division giving the persons or employees permission so to enter private property.



Section 35-2-33 - Furnishing copies of records; admissibility of division records in court proceedings.

On request of the chief of the division of land surveys, all probate judges or other recorders of deeds, mortgages, or other instruments dealing with any interest in real property, together with all departments, boards, or agencies of state government, county or city government shall furnish to the division of land surveys certified copies of desired records which are in their custody. This service shall be free of cost when possible; otherwise it shall be at actual cost of reproduction of the records. On the same basis of cost, the division shall furnish records within its custody to other agencies or departments of state, county, or city, certifying them. Copies of records of the division, when so certified by the chief of the division, shall be admitted in evidence, without further identification, in any court proceeding in the state if the substance of the record is properly admissible in the proceeding.



Section 35-2-34 - Registration of employees; private surveying or consultation not permitted.

Every employee of the division of land surveys who is engaged in work required by law to be done by a registered land surveyor will be so registered. No employee of the division shall engage in private land surveying or consultation while so employed by the division.



Section 35-2-35 - Production, reproduction, or sale of maps, plats, etc.

The division of land surveys may produce, reproduce, and sell maps, plats, reports, studies, and records and shall fix the charge therefor. All income received from the sales shall be promptly deposited in the State Treasury to the credit of the "Land Surveys Fund," which is hereby established.



Section 35-2-36 - Contracts.

Whenever the division of land surveys deems it expedient and when funds appropriated permit, the division shall have the power to enter into contracts with agencies of the United States, with agencies of sister states or with private persons, registered land surveyors or professional engineers, in order to plan and execute other projects that are within the scope and purpose of this article.



Section 35-2-37 - Limitation on amount of warrants for payment of expenses and compensation.

Under no circumstances shall the total amount of warrants issued by the Comptroller in payment of the expense and compensation provided for in this article exceed the amount provided therefor by the Legislature in the general appropriation or other appropriation bills.



Section 35-2-38 - Extent of surveys or resurveys authorized by article.

This article shall not be construed as to authorize or require the division of land surveys to survey or resurvey the entire State of Alabama. However, the division may perform such surveys as it may, from time to time, deem necessary to fulfill the purposes of this article.






Article 3 - Town Surveys, Plats, or Maps, etc.

Section 35-2-50 - Survey required; what plat or map must show.

Any person, or his administrator, executor or guardian, desiring to subdivide his lands into lots shall cause the same to be surveyed by a competent surveyor, if not already surveyed, and shall cause a plat or map thereof to be made, showing the subdivisions into which it is proposed to divide the same, giving the length and bearings of the boundaries of each lot and its number; and, if it is the purpose of the owner to divide the lands into town lots, such plat or map shall show the streets, alleys, and public grounds and give the bearings, length, width, and name of each street, as well as the number of each lot and block. Such plat or map must show the relation of the lands so platted or mapped to the government survey.



Section 35-2-51 - Certification, acknowledgment, and recordation of plat or map; copies as evidence; conveyance.

(a) The plat or map having been completed shall be certified by the surveyor, which certificate must also be signed by the owner, his duly authorized agent or attorney, executor, administrator, or guardian and acknowledged by such owner, agent, or attorney, in the same manner in which deeds are required to be acknowledged. The plat or map, together with the certificate of the surveyor and acknowledgment, shall be recorded in the office of the judge of probate in the county in which the lands are situated, in a suitable book to be kept for that purpose; and such acknowledgment and record shall have like effect and certified copies thereof and of such plat or map may be used in evidence to the same extent and with like effect as in the case of deeds.

(b) The acknowledgment and recording of such plat or map shall be held to be a conveyance in fee simple of such portion of the premises platted as are marked or noted on such plat or map as donated or granted to the public, and the premises intended for any street, alleyway, common or other public use, as shown in such plat or map, shall be held in trust for the uses and purposes intended or set forth in such plat or map.



Section 35-2-52 - Approval of municipal authorities required.

It shall be the duty of every probate judge in this state to decline to receive for record in his office any map or plat upon which any lands lying within the corporate limits or police jurisdiction of any city of this state having a population of more than 10,000 inhabitants are platted or mapped as streets, alleys, or other public ways, unless such map or plat shall have noted thereon the approval of the governing body or city engineer of such city.



Section 35-2-53 - Vacation of plat or map by owner of lands.

Any plat or map, whether or not executed and recorded as provided in this article, may be vacated by the owner, his executor, administrator, or guardian of the lands at any time before the sale of any lot therein by a written instrument declaring the same to be vacated, executed, acknowledged, and recorded in like manner as conveyances of land which declaration, being duly recorded, shall operate to destroy the force and effect of the recording of the plat or map so vacated and to divest all public rights in the streets, alleys, and public grounds and all dedications laid out or described in such plat or map. When lots have been sold, the plat or map may be vacated, in the manner herein provided by all the owners of lots in such plat or map joining in the execution of such writing.



Section 35-2-54 - Vacation of streets or alleys by abutting landowners.

Any street or alley shown by any map, plat, or survey, whether such map or plat is executed and recorded as provided by law or not, may be vacated, in whole or in part, by the owner or owners of the lands abutting the street or alley (or that portion of the street or alley desired to be vacated), or their executors, administrators, or guardian, joining in a written instrument declaring the same to be vacated, such written instrument to be executed, acknowledged, and recorded in like manner as conveyances of land, which declaration being duly recorded shall operate to destroy the force and effect of the dedication by the map, plat, or survey and to divest all public rights, including any rights which may have been acquired by prescription, in that part of the street or alley so vacated. If any such street or alley is within the limits of any municipality, the assent of the mayor and aldermen or other governing body of the municipality must be procured, evidenced by a resolution adopted by such governing body, a copy of which, certified by the clerk or ministerial officer in charge of the records of the municipality must be attached to, filed, and recorded with the written declaration of vacation. Convenient means of ingress and egress to and from their property shall be afforded to all other property owners owning property in the tract of land embraced in the map, plat, or survey, either by the remaining streets and alleys dedicated by such map, plat, or survey or by any other street or alley being dedicated. If such street or alley has been or is being used as a public road and outside of any municipality, the assent of the county commission of the county in which the property is situated must be procured, evidenced by resolution adopted by such county commission, a copy of which, certified by the presiding officer thereof, must be attached thereto, filed and recorded with the declaration of vacation.



Section 35-2-55 - Validation, ratification, and confirmation of vacation of streets, etc.

Every change in location, or vacation, or attempted vacation of any road, street, avenue, or alley, or any part thereof, by the owner or owners of lands abutting thereon, or upon which such road, street, avenue, or alley is located, when such vacation, or attempted vacation, or change of location was in a city or town and was assented to, acquiesced in, or authorized by the governing body thereof (or if it was without a city or town when such vacation, or attempted vacation, or change of location when made was assented to, acquiesced in, or authorized by the county commission, or which has been or may be hereafter ratified or confirmed by the county commission) is and shall be validated, ratified, and confirmed, and all rights of the public in any such road, street, avenue, or alley, or the part thereof so vacated, or attempted to be vacated, including all rights acquired by prescription, are and shall be relinquished or abandoned.



Section 35-2-56 - Mutilated, lost, or mislaid maps or plats.

Where land has been divided into lots, and the map or plat thereof mutilated, lost, or mislaid, and a part or all of the lots indicated therein have been sold, the owner thereof may cause a new survey to be made and a plat or map to be made therefrom, or reproduce the one mutilated, lost, or mislaid, from a survey already made, which new plat or map, if certified, acknowledged and recorded as required by law, shall have the same effect in all respects as a plat or map recorded under Section 35-2-50 and may be vacated in the same manner and under the same conditions as plats or maps may be vacated.



Section 35-2-57 - Duty of probate judge upon recording vacated map or plat.

When a map or plat or part thereof is vacated, the judge of probate must, upon recording such vacation, write in plain letters across the record of the map or plat, or the part so vacated, the word "vacated" and shall also refer on the same to the volume and page in which the instrument of vacation is recorded.



Section 35-2-58 - Vacation and annulment of map or plat, etc., by circuit court - Jurisdiction; parties.

The circuit courts of this state shall have jurisdiction and power to vacate and annul any map, plat, or survey of lands, or any streets, alleys, avenues, or roads, whether designated by any such maps, plats, or surveys or not, upon the filing of a civil action by any person or persons owning any of the lots, parcels, or tracts of land abutting such roads, streets, or alleys sought to be vacated or annulled. Unless the owners of all the lots or parcels of land so abutting upon the roads, streets, or alleys sought to be vacated join as plaintiffs, the owners and claimants of such other lots or parcels of land abutting upon the roads, streets, or alleys sought to be vacated shall be made parties defendant; and the municipality, town, or city, if the land is located within any municipality, town, or city, shall also be made a party defendant; and, if not located in such municipality, city, or town, the county in which such lands are located shall be made a party defendant.



Section 35-2-59 - Vacation and annulment of map or plat, etc., by circuit court - Conduct of proceedings; entry of judgment; appeals.

The proceedings for vacating and annulling such maps, plats, surveys, roads, streets, or alleys shall be conducted in all respects as civil actions are conducted and the circuit court may prescribe all rules and regulations for the conduct of such proceedings which are not inconsistent with the laws of this state or rules promulgated by the Supreme Court. Upon the final hearing of the action, the court may grant the relief prayed in the complaint in whole or in part, or may deny such relief in whole or in part. An appeal will lie from such judgment of the circuit court, as is authorized or provided from other judgments of the circuit court; and upon such hearing, the appellate court may affirm, reverse, or render such judgment or order as the trial court should have rendered.



Section 35-2-60 - Vacation and annulment of map or plat, etc., by circuit court - Recordation of judgment.

If the final judgment or order of the court provides that any map, plat, survey, road, street, or alley shall be vacated or annulled in whole or in part, the petition or complaint, together with the final order or judgment of the court, shall be recorded in the office or offices in which the map, plat, or survey showing such roads, streets, or alleys are recorded, and the order or judgment of the court shall not be final until such petition, complaint, order, or judgment is so recorded.



Section 35-2-61 - Fee for recordation and registration.

The party filing such petition, complaint, order, or judgment for recording and registration shall pay the recording or registration officer a fee of $.15 per 100 words for so recording or registering such documents in such office.



Section 35-2-62 - Remedies not exclusive.

The remedies provided in this article for vacating maps, plats, surveys, streets, alleys, etc., shall not be held to be exclusive, but alternative or cumulative.






Article 4 - Recording of Aerial Photographs or Maps.

Section 35-2-80 - Duty of probate judges to record aerial photographs or maps; manner of recordation and maintenance.

In order to facilitate acquirement of easements by watershed associations, water conservancy associations or districts and any other lawful entity engaged in water and soil conservation work, the probate judges of the several counties of the State of Alabama shall receive and record aerial photographs or maps of land areas in their respective counties. These maps or photographs shall be recorded, kept, and maintained in substantially the same manner as prescribed in Section 35-2-51. Before being recorded, such a map or photograph may have drawn or inscribed thereon its source of origin, the approximate scale of the map, section and township lines, property lines, high-water marks for channels and storage areas for water, and soil conservation tract or parcel numbers and boundaries and all such other indicia or information as may be appropriate for identification of the land areas represented by the map.



Section 35-2-81 - Approval of county engineer; recordation by probate judge without fee; use after recordation.

Before being recorded, all such photographs or maps must have been presented to the county engineer of the county where the land area represented is located. Upon his being satisfied as to the purpose of the recording of such map or photograph and as to the information inscribed thereon, he shall note his approval and affix thereto his signature. This procedure shall constitute all the requirements necessary for recording; and, after the approval of the county engineer, the map or photograph shall be received and recorded by the appropriate probate judge without any charge or fee. After recording, such maps or photographs may be lawfully used as references in easements or other instruments of conveyance.



Section 35-2-82 - Article cumulative.

This article is cumulative.









Chapter 3 - BOUNDARIES.

Article 1 - Actions to Determine Boundaries.

Section 35-3-1 - Proceedings authorized; conclusiveness of established lines.

In addition to any other proceeding authorized under the laws of this state which establish or determine disputed land lines or boundaries between coterminous owners, the following proceedings may be had in the circuit court; but the remedy hereby given shall not be exclusive of any other remedy given or authorized under the laws of this state. When disputed boundary lines are once established under this article, or any other proceedings authorized by law, they shall be as binding and conclusive upon the parties as any other judgment to establish or settle disputed boundary lines.



Section 35-3-2 - Right to maintain action; duty of court to determine claims and make order.

Actions may be brought by any person owning land or any interest therein against the owner or person interested in adjoining land to have the boundary lines established; and when the boundary lines of two or more tracts depend upon the same common point, line, or landmark, and action may be brought by the owner or any person interested in any of such tracts, against the owners or persons interested in the other tracts, to have all the boundary lines established. The court shall determine any adverse claims in respect to any portion of the land involved which it may be necessary to determine for a complete settlement of the boundary lines and shall make such order respecting costs and disbursements as it shall deem just.



Section 35-3-3 - Judgment; landmarks.

The judgment shall locate and define the boundary lines involved by reference to well-known permanent landmarks, and if it shall be deemed for the interest of the parties, after the entry of judgment, the court may direct a competent surveyor to establish a permanent stone or iron landmark in accordance with the judgment from which future surveys of the land embraced in the judgment shall be made. Such landmarks shall have distinctly cut or marked thereon "judicial landmark." The surveyor shall make report to the court, and in his report shall accurately describe the landmark so erected and define its location as nearly as practicable.






Article 2 - Determination of Boundaries in Pending Actions.

Section 35-3-20 - Order for survey on motion of court.

(a) Whenever in any action pending in the circuit court it is pertinent and material to the determination of the issue or issues therein or to the proper entering of a description in the judgment therein to establish or fix a disputed land line or boundaries between coterminous landowners, or to locate the position of a line of the government survey, or to locate a landmarker or other object, the court may, as provided in this article, direct a competent surveyor or surveyors to make a survey for the purpose of fixing or establishing the disputed land line or boundaries between coterminous landowners or of locating the position of a line of the government survey or of locating a landmarker or other object.

(b) If the court is of the opinion that such survey should be made it shall enter an order stating the reasons why, in its opinion, such survey should be made and fixing a day on which to hear objections thereof and directing the parties to said action to show cause, if any, why such survey should not be made as proposed in said order.



Section 35-3-21 - Order for survey on motion of party - Filing; notice to show cause; continuance.

(a) Any party to such action may file a motion therein stating the reasons why such a survey should be made and praying that the court appoint a competent surveyor or surveyors to make such survey; and, upon presenting said motion to the judge of the court he shall enter an order fixing a day on which the same shall be heard and directing the other parties to said action to show cause, if any, why such survey should not be made as prayed in said motion.

(b) The notice to show cause why such survey should not be made shall be given by the service of a copy of the order of the court, relative thereto when made by the court without application of a party to said action, or, when based on a motion by a party to said action, then by service of a copy of such motion and the order of the court on said motion on the party or his attorney of record as directed by the court in its order. Such notice shall be for not less than 10 days. The court may continue such hearing from time to time as in its opinion is proper.



Section 35-3-22 - Order for survey on motion of party - Appointment of surveyor; costs generally.

If no objection is made to the making of such survey, or the court is of the opinion that such objection as made is not well taken and that such survey is pertinent and material to the determining of the issues in said action, or to enable the court to properly enter a judgment in said action, and that such survey is advisable, the court may enter an order providing for such survey and appointing a competent and disinterested surveyor or surveyors to make the same and fixing the manner in which the cost of such survey is to be paid, and the court may include in such order such additional conditions, terms, and provisions as are proper and equitable.



Section 35-3-23 - Order for survey on motion of party - Deposit of costs.

In the event a party to such action petitions for such survey and offers to pay the cost of the same and it appears that such survey is pertinent to the determination of the issue or issues of said action or is essential to the proper entering of an order therein, the court shall order such survey requiring the petitioning party to deposit with the register or clerk of the court the estimated cost to be fixed by the court of such survey, which deposited funds shall be disbursed by order of the court; and on the deposit of such cost with the register or clerk the court shall order such survey to be made.



Section 35-3-24 - Duty of surveyor to make survey; report, map, or plat.

Such surveyor or surveyors shall promptly make the survey as directed by the court and file in said action a map or plat, if practical, of such survey and a full and definite report thereof, which report shall be under oath; and such surveyor shall appear on such day as is fixed by the court for examination by the court or any interested parties or their attorneys relative to such report and map or plat. The report and map or plat of such surveyor or surveyors shall be considered by the court as prima facie correct.



Section 35-3-25 - Compensation of surveyor; provisions of article not exclusive.

In fixing the compensation of the surveyor or surveyors, the court may do so by an agreement or by allowing the usual compensation for such professional services. The provisions of this article are not exclusive and shall in no way affect any existing law relative to the power of courts to order a survey.









Chapter 4 - CONVEYANCES AND CREATION OF ESTATES.

Article 1 - General Provisions.

Section 35-4-1 - Who may convey lands by deed or will.

All persons of the age of 19 years and not under a legal incapacity may alien their lands and any interest therein, whether immediate or future, certain or contingent, by instrument in writing or by their last will, under the regulations prescribed by law.



Section 35-4-2 - Estate taken as fee simple unless expressly limited.

Every estate in lands is to be taken as a fee simple, although the words necessary to create an estate of inheritance are not used, unless it clearly appears that a less estate was intended.



Section 35-4-3 - Fee tail converted into fee simple.

Every estate in real or personal property in fee tail, now or hereafter created, becomes an estate in fee simple, and the person in whom such a conditional fee vests has the same power over the estate as in case of pure and absolute fees.



Section 35-4-4 - Rule against perpetuities.

Repealed by Act 2011-532, p. 880, §2, effective January 1, 2012.



Section 35-4-5 - Conveyance to avoid perpetuities.

Lands may be conveyed within the limits fixed by law, so as to avoid perpetuities, and subject to such other restrictions as are imposed by this Code for such terms as the owner thinks proper; and courts are enjoined to give effect in such cases to the intention and meaning of the parties.



Section 35-4-6 - Maximum term of leasehold estate; acknowledgment or approval and recordation of leases for more than 20 years.

No leasehold estate can be created for a longer term than 99 years. Leases for more than 20 years shall be void for the excess over said period unless the lease or a memorandum thereof is acknowledged or approved as required by law in conveyances of real estate and recorded within one year after execution in the office of the judge of probate in the county in which the property leased is situated.



Section 35-4-7 - Survivorship between joint tenants.

When one joint tenant dies before the severance, his interest does not survive to the other joint tenants but descends and vests as if his interest had been severed and ascertained; provided, that in the event it is stated in the instrument creating such tenancy that such tenancy is with right of survivorship or other words used therein showing such intention, then, upon the death of one joint tenant, his interest shall pass to the surviving joint tenant or tenants according to the intent of such instrument. This shall include those instruments of conveyance in which the grantor conveys to himself and one or more other persons and in which instruments it clearly appears that the intent is to create such a survivorship between joint tenants as is herein contemplated.



Section 35-4-8 - Posthumous children included in "heirs," "issue," or "children."

Where a future estate is limited to "heirs," "issue," or "children," posthumous children are entitled to take the estate in the same manner as if born before the death of the parent. Any future estate depending upon the death of a person without heirs, issue, or children is defeated by the birth of a posthumous child of such person capable of taking by descent.



Section 35-4-9 - Ownership of title instruments.

Instruments essential to the title of real property and which are not kept in a public office, as a record, pursuant to law, belong to the person in whom for the time being such title may be vested and pass with the title.






Article 2 - Execution, Attestation, and Acknowledgment.

Section 35-4-20 - Conveyance required to be in writing; signature; attestation by witnesses.

Conveyances for the alienation of lands must be written or printed, or partly written and partly printed, on parchment or paper, and must be signed at their foot by the contracting party or his agent having a written authority; or, if he is not able to sign his name, then his name must be written for him, with the words "his mark" written against the same, or over it; the execution of such conveyance must be attested by one witness or, where the party cannot write, by two witnesses who are able to write and who must write their names as witnesses; or, if he can write his name but does not do so and his name is written for him by another, then the execution must be attested by two witnesses who can and do write their names.



Section 35-4-21 - Seal unnecessary.

A seal is not necessary to convey the legal title to land to enable the grantee to bring a civil action. Any instrument in writing, signed by the grantor or his agent having a written authority, is effectual to transfer the legal title to the grantee, if such was the intention of the grantor, to be collected from the entire instrument.



Section 35-4-22 - Effect of writings importing to be under seal.

All writings which import on their face to be under seal are to be taken as sealed instruments and have the same effect as if the seal of the parties was affixed thereto.



Section 35-4-23 - Acknowledgment - Operates as compliance with witness requirements.

The acknowledgment provided for in this article operates as a compliance with the requisitions of section 35-4-20 upon the subject of witnesses.



Section 35-4-24 - Acknowledgment - Officers authorized to take in this state.

Acknowledgments and proofs of conveyances may be taken by the following officers within this state: Judges of the Supreme Court, the Court of Civil Appeals, the Court of Criminal Appeals, circuit courts and district courts, and the clerks of such courts; registers of the circuit court, judges of the court of probate, and notaries public.



Section 35-4-25 - Acknowledgment - Officers holding stock in certain corporations.

An acknowledgment or proof of any deed, mortgage, or other conveyance to or by a corporation, national banking association, building and loan association, or savings and loan association at any time heretofore or hereafter taken by an officer authorized by law to take acknowledgments and proofs of conveyances and at that time owning or holding not more than one percent of the total issued and outstanding capital stock of such corporation, national banking association, building and loan association, or savings and loan association, and not then holding any office in said corporation, national banking association, or building and loan association shall have the same effect as if such officer did not hold or own any of such stock.



Section 35-4-26 - Acknowledgment - Officers authorized to take outside Alabama; validity; certification.

(a) Acknowledgments, proofs of conveyances, and affidavits may be taken within the United States and beyond the State of Alabama, by judges and clerks of any federal court, judges and clerks of any state court of record in any state, notaries public, commissioners appointed by the Governor of this state, the commissioner of deeds for the state wherein the acknowledgment is taken, or by any commissioned officer of any of the Armed Forces of the United States. Beyond the limits of the United States, the acknowledgments, proofs, and affidavits may be taken by the judges of any court of record, mayor or chief magistrate of any city, town, borough, or county, by any diplomatic, consular, or commercial agent of the United States, notaries public, or by any commissioned officer of any of the Armed Forces of the United States.

(b) Notwithstanding any provision of this chapter, the acknowledgment of any instrument executed outside the State of Alabama which is in compliance with the manner and form prescribed by the laws of the place of its execution, is executed in a state, territory, or insular possession of the United States or the District of Columbia, and is verified by the official seal of the officer before whom it is acknowledged, shall have the same effect as an acknowledgment in the manner and form prescribed by the laws of this state for instruments executed within the state.

(c) All deeds, conveyances, deeds of trust, mortgages, mineral leases, marriage contracts, and other instruments in writing, affecting or purporting to affect title to any real estate or personal property situated in this state, which have been recorded or executed prior to August 1, 2004, and which may be defective or ineffectual because of the failure to have the form of acknowledgment as required by Section 35-4-29, shall be binding and effectual as though the instruments contained the required form of acknowledgment.

(d) In addition to the acknowledgment of instruments in the manner and form provided by this chapter, persons serving in or with the Armed Forces of the United States or their dependents may acknowledge the same wherever located before any commissioned officer of any of the Armed Forces of the United States. The instrument may not be rendered invalid by the failure to state therein the place of execution or acknowledgment, but shall include the state in which the acknowledgment occurred. No authentication of the certificate of acknowledgment of the officer shall be required, but the officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in the following form:

"On this ____ day of _________, _____, before me, ______________, the undersigned officer, personally appeared ___________ (Serial No. _________ ) known to me or satisfactorily proven to be (serving in or with the Armed Forces of the United States) (a dependent of ________________, Serial No. _________, a person serving in or with the Armed Forces of the United States) and to be the person whose name is subscribed to the within instrument, and acknowledgment before me on this day that, being informed of the contents of this instrument, he or she executed the same voluntarily on the day the same bears date. The undersigned does further certify that he or she is at the date of this certificate a commissioned officer of the rank stated below and is in the active service of the Armed Forces of the United States.

"______________

"Signature of Officer

"______________

"Rank and Serial No. of Officer and Command to which attached."



Section 35-4-27 - Acknowledgment - Proof of official seal.

All deeds, powers of attorney and other instruments of conveyance, affidavits or contracts purporting to be acknowledged, proved or verified as prescribed by law, and which have been recorded or may hereafter be recorded in the office of the judge of probate of the proper county in this state, and transcripts thereof from such record shall be prima facie evidence that the seal of such officer acknowledging or attesting such instrument was his official seal and that it was affixed by him in his official capacity; and all such instruments and certified copies thereof shall have the same force and effect and shall be received in evidence in any court in this state without further proof of the due execution of such instrument or proof of the seal of any officer so certifying or attesting and that the same was affixed by him as his official seal, in his official capacity, whether he be an officer of this state or of any other state, territory or district of the United States.



Section 35-4-28 - Acknowledgment - Powers of attorney, etc.

Powers of attorney or other instruments conferring authority to convey property or to enter satisfaction of mortgages or other liens may be proved or acknowledged and recorded in the same manner and must be received as evidence to the same extent as conveyances.



Section 35-4-29 - Form of acknowledgment.

The following are substantially the forms of acknowledgment to be used in this state, on conveyances and instruments of every description admitted to record:



Section 35-4-30 - Form of probate of conveyance.

The form of a probate of a conveyance or other instrument is as follows:



Section 35-4-31 - Livery of seisin unnecessary.

Livery of seisin is not necessary in any conveyance of lands, and the property and possession of the grantor pass as fully by his conveyance as if seisin had been formally delivered.



Section 35-4-32 - Attornment of tenant unnecessary.

Every conveyance of an estate in any hereditament, corporeal or incorporeal, is good and effectual without attornment of the tenant; but no tenant who has paid his rent without notice of such conveyance is liable therefor.



Section 35-4-33 - Judgment for specific performance.

A judgment for specific performance shall operate as a deed to convey land or other property without any conveyance being executed by the vendor. Such judgment, certified by the clerk or register, shall be recorded in the registry of deeds in the county where the land lies, and shall stand in the place of a deed. In any action in which the court orders the specific performance of a contract for the sale of real estate, when it appears from the evidence that the party in whose favor the judgment is made is entitled to the possession of the real estate as against the other party and that such other party is in person or by tenants in possession of such real estate, the court may, in such judgment of specific performance, order the issuance of a writ of possession as in ejectment cases.



Section 35-4-34 - Recitation of consideration unnecessary.

No deed or other conveyance creating or transferring any interest in land shall be invalid or ineffective because of the fact that it does not recite a good or valuable consideration or no such consideration exists or is given; provided that this section shall in no way affect any equitable rights or remedies of the parties to the deed or other conveyance.

A deed or other conveyance purporting to create or transfer any interest in land, executed prior to January 21, 1971, shall be valid and effective notwithstanding the fact that it does not recite a good or valuable consideration or no such consideration existed or was given; provided, that this section shall in no way affect any equitable rights or remedies of the parties to the deed or other conveyance.






Article 3 - Recordation and Registration in General.

Division 1 - General Provisions.

Section 35-4-50 - Conveyances required to be recorded in office of probate judge.

Conveyances of property, required by law to be recorded, must be recorded in the office of the judge of probate.



Section 35-4-51 - What instruments admitted to record; filing as notice of contents; section cumulative.

Except as may be otherwise provided by the Uniform Commercial Code, all deeds, mortgages, deeds of trust, bills of sale, contracts, or other documents purporting to convey any right, title, easement, or interest in any real estate or personal property and all assignments of mortgages, deeds of trust, or other securities for debt or extension agreements with respect thereto, when executed in accordance with law, shall be admitted to record in the office of the probate judge of any county. Their filing for registration shall constitute notice of their contents.

This section shall not be construed as superseding or repealing any other laws effective in Alabama relative to the subject matter in this article, but shall be held and construed to be cumulative.



Section 35-4-52 - Petitions, decrees, or orders of bankruptcy.

(a) A certified copy of the petition, with or without the schedules thereto, of the decree of adjudication or of the order approving the trustee's bond in bankruptcy proceedings under the provisions of the acts of the Congress of the United States may be filed in the office of the judge of probate of every county in this state where the bankrupt owns or has an interest in real property situated in said county, and such filing shall constitute notice of such proceeding as may be provided by law.

(b) The judge of probate shall immediately file and record such certified copy in the lis pendens record kept in his office, note on it and in the record the hour and date of the filing and place and date of recording and index the same directly in the name of the bankrupt.



Section 35-4-51.1 - Recordation of memorandum of lease; contents; effect.

(a) A memorandum of a lease may be recorded in lieu of the lease itself if the memorandum is executed and acknowledged by the lessor and the lessee and contains:

(1) The names of the lessor and lessee;

(2) The term of the lease;

(3) Any option of the lessee to renew or extend the term of the lease; and

(4) The specific legal description of the leased premises, or a survey or plot plan authorized under subsection (c) showing the location of the leased premises.

(b) A memorandum recorded under this section may also contain any other agreement made between the lessor and the lessee in the lease.

(c) A survey or plot plan may be used in lieu of a specific legal description to describe:

(1) Any part of a building on the leased premises, if the specific legal description of the real property on which the building is located is set forth in the memorandum, survey, or plot plan;

(2) Any part of the leased premises that is part of a larger tract of land, if the specific legal description of the larger tract is set forth in the memorandum, survey, or plot plan; or

(3) Real property of the lessor, in addition to the leased premises if:

a. The use of such additional real property is restricted, benefitted, or otherwise affected by the terms of the lease; and

b. The specific legal description of the additional real property is set forth in the memorandum, survey, or plot plan.

(d) As to the provisions contained in a memorandum recorded under this section, recording the memorandum has the same effect as recording the lease itself.



Section 35-4-53 - Bonds for title, etc.

Every bond for title or other written contract for the sale of land, acknowledged or witnessed as required by law, as well as any purchase money note, may be recorded in a similar manner as provided for the conveyances of lands and shall be notice to all subsequent purchasers, lienors, and creditors of the existence of such bond, contract, or note and of the rights of the parties thereto.



Section 35-4-54 - Conveyances of personal property brought into state by tenants for life or years.

Whenever any person, having an estate for life or years in personal property removes to this state with such property, the conveyance creating such estate must be recorded in the county to which it was brought within 12 months thereafter; and, if such property is removed to another county, then in such county within four months after its removal thereto, or such property must be taken to vest absolutely in such person, as to purchasers and creditors without notice; provided, however, that nothing contained in this section shall be construed as applying to any leases, including, without limitation, leases under the Uniform Commercial Code.



Section 35-4-55 - Choses in action not "personal property" within meaning used in division.

Choses in action are not included in the words "personal property" in this division.



Section 35-4-56 - Patents.

Patents from this state or the United States to lands in this state may be recorded in the office of the judge of probate of the county in which the lands lie; and a certified copy of such record is evidence in any court of this state.



Section 35-4-57 - Deeds of assignment for benefit of creditors.

All deeds of assignment executed by debtors for the benefit of creditors shall, as soon as executed, be filed and recorded in the office of the judge of probate of the county in which the property is situated, and such deeds are operative in all respects as other deeds from the day of the delivery to the judge.



Section 35-4-58 - Mode of recording generally; time stamp; fees.

Judges of probate are to procure, at the expense of their counties, large and well-bound books, in which must be recorded in a fair hand, or by printing the same, or by the use of a typewriter or other writing or printing, photograph or photostat machine, word for word, conveyances of property and all other instruments authorized to be recorded, with the acknowledgments, proofs, schedules, plats, surveys, etc., belonging thereto; and, at the foot or in the margin of the record of each conveyance or other instrument, the day of the month and year of the delivery of the same for record must be specified. The judge making the record of any conveyance or other instrument must certify on the same when it was received and recorded and in what book and page the same is recorded and must deliver it to the party entitled thereto, or his order, on the payment of the fees of registration; but the judge of probate may refuse to indorse "filed" on any conveyance or other instrument or to record the same until such fees of registration are paid and unless the conveyance or other instrument is witnessed, probated, or acknowledged as required by this Code; provided, that in counties wherein a photostat machine or other similar photograph machine is used and an electric time clock or time stamp is used, the judge of probate may make the certificate required by this section by having same stamped upon the instrument with the electric time stamp to read as follows:

"STATE OF ALABAMA ______ COUNTY

I CERTIFY THIS INSTRUMENT WAS FILED ON THE ____ DAY OF _____ (Month), _____ (Year) at (time). Recorded book and page as shown above.

For making the certificate required by this section the judge of probate shall not be entitled to any additional fee for his service, other than that now provided for in Section 12-19-90.



Section 35-4-59 - Conveyance operative as record from date of delivery; receipt.

The conveyance or other instrument is operative as a record from the day of the delivery to the judge; and anyone delivering a conveyance or other instrument for registration may require a receipt for same, describing it by date, parties thereto and property conveyed or described.



Section 35-4-60 - Access to books; transcripts.

Such judge must permit all persons to have free access to such books during office hours and furnish transcripts therefrom, with certificates when required, upon the payment of lawful fees.



Section 35-4-61 - Liability of probate judge for failure to perform duties generally.

If any judge of probate neglects or refuses to perform any of the duties required by this division, he is liable to a civil action for damages to the party injured and also to a penalty of $200.00, which may be sued for by the county treasurer for the use of the county or in his own name by the party aggrieved, for the joint use of himself and the county.



Section 35-4-62 - Locations for recording conveyances in real property, deeds, mortgages, etc.

(a) Conveyances of real property shall be recorded in the county in which the property is situated.

(b) A deed, mortgage, certificate of judgment, state or federal tax lien, lis pendens, or financing statement filed pursuant to Article 9A (commencing with Section 7-9A-101) of Title 7, conveying or affecting an interest in real property in counties divided into divisions, in counties that maintain more than one courthouse, or in counties that maintain one or more courthouse annexes, may be recorded in either division of the county, in any courthouse located within the county, or in any courthouse annex located within the county when conveyances of real property recorded within the county are electronically stored and indexed so that retrieval of all recordings, after August 1, 2004, may be accomplished from any courthouse or courthouse annex within the county.



Section 35-4-63 - Recording effective as notice of contents of conveyance.

The recording in the proper office of any conveyance of property or other instrument which may be legally admitted to record operates as a notice of the contents of such conveyance or instrument without any acknowledgment or probate thereof as required by law.



Section 35-4-64 - Purchasers protected in dealing with record owner as owner of indebtedness.

Purchasers of real property against which there are recorded mortgages, vendor's liens, judgments, and other liens shall be protected in assuming that the record owner of such liens is the owner of the indebtedness secured by the same and in dealing with such record owner as the owner of such indebtedness.

Cancellation of the record of mortgages, vendor's liens, judgments, and other liens by the record owner of the same shall be valid as to purchasers of the real property affected by liens of such character.



Section 35-4-65 - When conveyance receivable in evidence.

Conveyances of property, real or personal, or any interest therein, whether absolute or on condition, which are acknowledged or proved according to law and recorded may be received in evidence in any court without further proof; and, if it appears to the court that the original conveyance has been lost or destroyed or that the party offering a transcript had not the custody or control thereof, the court must receive the transcript, duly certified, in the place of the original, unless the reputed maker is in bona fide possession of the property and makes and files an affidavit that the said conveyance is a forgery.



Section 35-4-66 - Recording certified copies of instruments.

It shall be lawful to record certified copies of deeds, mortgages, maps and other papers affecting the title to property in any probate office in this state in which the same should have been recorded when such mortgages, deeds, maps or other papers have heretofore been or may hereafter be recorded in any probate office in this state.

When a certified copy of any deed, mortgage, map or other paper affecting title to property has been recorded as provided for in this section, such recording shall in all things be considered as and shall be given the effect of the original paper if so recorded.



Section 35-4-67 - Proof of conveyances executed in name of corporation.

(a) Any deed, mortgage or other conveyance of property which purports on its face to have been executed in the name of any corporation by any person as its president, vice-president, or secretary, or by any one or more of said persons, shall, when attested by one or more witnesses or acknowledged by such person or persons before any officer authorized by the laws of this state to take and certify acknowledgments, be prima facie evidence that such conveyance was executed in the name of said corporation by such person or persons as such officer or officers and that said person or persons were such officer or officers of said corporation and duly authorized by said corporation to execute said conveyance in its name.

(b) All conveyances of real property, or any interest therein, whether absolute or on condition, which have been executed and acknowledged as provided by subsection (a) of this section, or attested and proved as conveyances of real property by individuals are proved, shall, when recorded, be received in evidence in any court of this state without further proof.

(c) If it appears to the court that the original conveyance has been lost or destroyed or that the party offering a transcript has not the custody or control thereof, the court must receive the transcript, duly certified, in place of the original unless said corporation is in bona fide possession of the property and one of its officers makes affidavit that said conveyance is a forgery.



Section 35-4-68 - Form of proof or acknowledgment of conveyances.

All conveyances admitted to record on proof must be attested by two witnesses, and the proof or acknowledgment must comply substantially with the foregoing forms or the conveyances lose the privileges conferred by section 35-4-65.



Section 35-4-69 - Affidavits - Record as notice of facts recited; by whom made.

Affidavits heretofore recorded or that may hereafter be recorded showing the relationship of parties or other persons to conveyances of lands, the relationship of any parties to any conveyances with other parties whose names are shown in the chain of title to lands, whether or not any person or persons connected with the chain of title were married at the time of the execution of any conveyances, the ages of any person or persons connected with the chain of title, whether the lands embraced in any conveyance constituted a part of the homestead of any grantor, whether the lands embraced in any conveyance have been in the actual possession of any parties connected with the chain of title to either the surface or mineral rights of lands, or any other persons; and affidavits relating to the identity of parties whose names may be shown differently in chains of title; and affidavits showing the ownership and adverse possession of lands, that other persons have not owned such lands nor been in possession of same, that there is no outstanding dower interest in said lands; and affidavits stating any other fact or circumstance affecting title to land or any right, title, interest in, or lien or encumbrance upon land, when so recorded, the record of said affidavits shall be notice of the facts therein recited; and any such affidavit may be made by any person whether connected with the chain of title or not.

This section shall apply to affidavits heretofore or hereafter made whether the same were made in connection with any particular transaction or merely to perfect title to land.



Section 35-4-70 - Affidavits - Admissibility as evidence.

In any litigation over any of the lands referred to and described in any of such affidavits, in any court in the state of Alabama or in any proceedings in any such court involving the title to such lands, wherein the facts recited in such affidavits may be material, the said affidavits or certified copies of the record thereof shall be admissible as evidence of the facts therein recited and shall be sufficient to prima facie establish such facts. The said affidavits or certified copies thereof shall only be admissible as evidence in the event the parties making the affidavits are deceased, are nonresidents of the state, their residence is unknown to the parties offering the affidavits, or such parties are too old, infirm, or sick to attend court.



Section 35-4-71 - Affidavits - Filing and recordation by probate judge.

The affidavits referred to in Sections 35-4-69 and 35-4-70 shall be filed by the probate judge of the county where offered for filing and by him recorded and indexed in deed records as conveyances of lands are recorded and indexed, and he shall receive the same compensation therefor as for recording deeds to lands.



Section 35-4-72 - Improperly acknowledged or recorded instruments as evidence.

When a validly executed instrument, not properly acknowledged and recorded, has for 10 years been of record in the office of the judge of probate, the original or a duly certified transcript thereof shall have the same force and effect as evidence as such original or transcript would have had had such instrument been duly acknowledged and recorded.



Section 35-4-73 - Recitation of marital status of grantor or vendor required; probate judge not liable for good faith error; false recitation a misdemeanor.

(a) No deed, contract, or other conveyance of land or any interest therein, whether legal or equitable, shall be accepted for record by the probate judge unless it contains a recitation of the marital status of an individual grantor or vendor; provided, that this section shall apply only to instruments executed subsequent to July 21, 1972.

(b) A probate judge shall not be liable in damages or for a penalty for an error or mistake in the performance of his duties under this section if committed in good faith.

(c) Any person who knowingly makes a false recitation, as provided in subsection (a) of this section, shall be guilty of a misdemeanor.



Section 35-4-74 - Necessity for including plat or description of plat book, etc.; probate judge not liable for good faith error.

(a) No instrument, other than a will, purporting to create or transfer any interest in land shall be accepted for record by a probate judge if such instrument describes the land in which such interest is to be created or transferred by reference to a plat and the plat is not attached to and made a part of the instrument or the instrument does not describe the plat book and the office in which such plat book is to be found and there is no description of the land by metes and bounds; provided, that this section shall apply only to instruments executed subsequent to July 21, 1972; provided further, that where, prior to July 21, 1972, any person has received a conveyance of land, or any interest therein, in which the land is described by reference to a plat which is not recorded and which is not available to him, this section shall not apply if the grantor or mortgagor recites in any instrument executed after July 21, 1972, that the plat is lost, destroyed, or unavailable for recording.

(b) A probate judge shall not be liable in damages or for a penalty for any error or mistake in the performance of his duties under this section if committed in good faith.



Section 35-4-75 - Time for delivery of deed; when recorded contract presumed abandoned.

(a) Where any contract or extension thereof for the sale of any interest in land fails to state the time within which, or the circumstances under which, a deed is to be delivered, the time for the delivery of the deed shall be a reasonable time after the date on which the contract was entered into, and in no case more than one year subsequent to such date.

(b) Where any contract for the sale of any interest in land or any extension of such contract has been recorded or rerecorded and five years have elapsed since the time provided by the parties or by subsection (a) of this section for the delivery of the deed, whichever period shall be the longer, and no action has been brought for the specific performance of such contract or for the foreclosure of the vendee's interest or for the enforcement of an equitable lien arising from the contract and no lis pendens has been properly filed, a lienholder or a purchaser for value or mortgagee may conclusively presume that such contract has been abandoned by the parties thereto and that the vendee named in the contract and his successors in interest have no equitable claim against the land made the subject of the contract; provided, that this section shall not apply so long as the vendee named in the contract or his successors in interest shall be in actual possession of the land made the subject of the contract.

(c) This section shall apply to contracts and extensions thereof recorded before or after January 31, 1972; except, that the period of five years provided for in subsection (b) of this section shall not be deemed to have expired in any case until January 31, 1974.



Section 35-4-76 - Limitations on duration of option to purchase land.

(a) No option to purchase any interest in land, other than an option limited in favor of a lessee and exercisable at a time not later than the end of the term of a lease or any extension or renewal thereof, or an option to repurchase reserved by the grantor in a deed, shall be valid or enforceable for a period of more than 20 years. If any such option may, by the terms of the instrument creating it, continue to exist for longer than 20 years, it shall terminate and cease to be enforceable 20 years after the time of its creation. Where the instrument creating any such option shall place no limit upon the duration of the option or otherwise state the terms controlling the duration of the option, the option shall cease to be enforceable two years after the time of its creation. This section shall not apply to options created prior to January 31, 1972.

(b) Where an option to purchase land, or any interest therein, or any renewal or extension of such option, has been recorded in the public records of land and one year has elapsed since the expiration of such option or renewal or extension thereof, according to the terms of the recorded instrument by which it was created, extended, or renewed, and no instrument of record gives notice that such option has been exercised, the instrument by which the option was created, renewed, or extended shall cease to be notice of the option, its renewal, or extension, nor shall any person be put on inquiry with respect to the exercise or existence of such option; provided, that this subsection shall become effective January 31, 1973.

(c) Subsection (b) of this section shall not apply where a person claiming an option is in possession of the land affected by the option.






Division 2 - Recordation Necessary as to Purchasers, Mortgagees, and Judgment Creditors.

Section 35-4-90 - Conveyances of real property generally.

(a) All conveyances of real property, deeds, mortgages, deeds of trust, or instruments in the nature of mortgages to secure any debts are inoperative and void as to purchasers for a valuable consideration, mortgagees, and judgment creditors without notice, unless the same have been recorded before the accrual of the right of such purchasers, mortgagees, or judgment creditors.

(b) Subsection (a) of this section includes absolute conveyances of real property defeasible by a defeasance or other instrument, in which case such defeasance or instrument must be recorded, according to its character, within the time limited in subsection (a) of this section or it is void as to purchasers for a valuable consideration, mortgagees, and judgment creditors of the original grantee without notice.



Section 35-4-91 - Instruments creating estates in remainder, etc.

All wills and conveyances, creating estates in lands in remainder or reversion or upon a condition, after an estate for life or lives, are inoperative and void as against the creditors of the tenant for life or lives in possession after a possession of five years by such tenant, unless the will or conveyance is recorded within five years from the entry and possession of such tenant.



Section 35-4-92 - Transfers of standing timber, trees, and cutting rights.

Except as may be otherwise provided by Article 9 of the Uniform Commercial Code, all conveyances, mortgages, and other instruments executed hereafter for the purpose of transferring standing timber or trees, or cutting rights with respect thereto, or an interest therein, whether such timber, trees, or rights shall be real or personal property, shall be recorded in the county in which such timber and trees are located in the same manner and books and under the same conditions that conveyances of real property are recorded in such county and with like effect; and no such instrument need be recorded elsewhere. Unless an instrument effecting such transfer and herein required to be recorded is so recorded, any such transfer shall be inoperative and void as against purchasers, mortgagees, and judgment creditors without notice.



Section 35-4-93 - Marriage settlements.

Personal property conveyed in consideration of marriage, when the possession remains with the husband or the husband and wife, must be taken as the property of the husband, in favor of purchasers without notice and creditors, unless such conveyance is recorded in the county of the husband's residence, within 12 months after such possession commenced in this state; and, if the husband removes to another county, within four months after such removal.



Section 35-4-94 - Loans in writing, wills or conveyances creating estates in personal property on condition, etc.

All loans in writing, wills, or conveyances creating estates in personal property, on condition, in reversion or remainder, or in which the use is separated from the right, other than the conveyances hereinabove in this division specified and other than leases (including, without limitation, leases under the Uniform Commercial Code) and security agreements under the Uniform Commercial Code, and under which possession is suffered to remain for three years with the party entitled to the estate or use, vest an absolute estate in the person so having possession for such number of years as to creditors and purchaser of such person unless such loan, will, or conveyance is recorded within such time in the county where such property is; provided, however, that nothing contained in this section shall be construed as applying to any lease (including, without limitation, leases under the Uniform Commercial Code) or to any security interest or security agreement under the Uniform Commercial Code.



Section 35-4-95 - Effect of loans of personal property not in writing.

All loans of personal property, not in writing, vest an absolute estate in the person in possession under such loan, as to purchasers and creditors of such person, after three years from the commencement of such loan, unless within that time the lender commences a civil action, in good faith, for the recovery of the property.



Section 35-4-96 - Conveyances of personalty to minors.

All conveyances of personal property in favor of minor children, except by will, where the custody, control, and visible possession thereof is suffered to remain by the donor with the father or mother of such children, vest an absolute estate in such father or mother so in possession, in favor of the purchasers from, and creditors of, such father or mother, without notice, unless the conveyance is recorded within three years after such possession commenced in this state in the county of the residence of such father or mother.



Section 35-4-97 - Effect of parol gifts of personal property.

Parol gifts of personal property are inoperative until the custody, control, management, and use of the property passes from the donor to the donee and is possessed by such donee or his agent; when the donee is a minor living with his parents, or either of them, the possession of the father or parent with whom he is living must be considered the possession of the child.



Section 35-4-98 - When conditional sales contract received in evidence.

Such a conditional sales contract, when the execution thereof has been acknowledged or proved before an officer having authority to take and certify the acknowledgment of conveyances and when such contract has been duly recorded, must be received in evidence without other proof of execution; and, if the original of such contract is lost or destroyed, or the party offering in evidence a certified transcript has not the custody or control thereof, a certified transcript from the record thereof must be received in evidence without other proof of the execution of the original.






Division 3 - Statement of Name and Address of Preparer of Certain Instruments.

Section 35-4-110 - Instrument not recordable unless statement endorsed on it.

No probate judge shall receive for record or permit the recording of any instrument in which the title to real property, or any interest therein, or lien thereon, is conveyed, granted, encumbered, assigned, or otherwise disposed of, or any instrument relating to the organization, reorganization, or dissolution of a private corporation, unless such instrument has endorsed on it a printed, typewritten, or stamped statement showing the name and address of the individual who prepared the instrument. If the instrument is in part composed of a printed form the person.preparing the instrument shall be the person who filled in the blanks in the form or examined the entries made in such blanks by some other person.



Section 35-4-111 - Probate judge not liable for good faith errors.

The probate judge shall not be liable in damages or penalty for any error or mistake in the performance of the duties prescribed in this division if committed in good faith.



Section 35-4-112 - When division not applicable.

This division shall not apply to the recording of any will, decree, court order, or judgment; nor to any instrument executed prior to July 21, 1972; except, that it shall apply to instruments executed since January 1, 1966, in counties having a population of over 600,000 inhabitants according to the 1960 or any succeeding federal census, and to all instruments executed since July 1, 1969, in counties having a population of 300,000 inhabitants according to the 1960 or a succeeding federal census.



Section 35-4-113 - Form.

An instrument will be in compliance with this division if it contains a statement in the following form: "This instrument was prepared by (Name) ____ Address) ____."






Division 4 - Alabama Uniform Real Property Electronic Recording Act.

Section 35-4-120 - Short title.

This division may be cited as the Alabama Uniform Real Property Electronic Recording Act.



Section 35-4-121 - Definitions.

In this division:

(1) "Document" means information that is:

a. Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

b. Eligible to be recorded in the land records maintained by the judge of probate.

(2) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(3) "Electronic document" means a document that is received by the judge of probate in an electronic form.

(4) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

(5) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(6) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.



Section 35-4-122 - Validity of electronic documents.

(a) If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying this act.

(b) If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

(c) A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression, or seal need not accompany an electronic signature.



Section 35-4-123 - Recording of documents.

(a) In this section, "paper document" means a document that is received by the judge of probate in a form that is not electronic.

(b) A judge of probate:

(1) Who implements any of the functions listed in this section shall do so in compliance with standards established by the Electronic Recording Commission.

(2) May receive, index, store, archive, and transmit electronic documents.

(3) May provide for access to, and for search and retrieval of, documents and information by electronic means.

(4) Who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall place entries for both types of documents in the same index.

(5) May convert paper documents accepted for recording into electronic form.

(6) May convert into electronic form information recorded before the judge of probate began to record electronic documents.

(7) May accept electronically any fee or tax that the judge of probate is authorized to collect.

(8) May agree with other officials of a state or a political subdivision thereof, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees and taxes as provided for in the standards to implement this division.



Section 35-4-124 - Administration and standards.

(a) The Electronic Recording Commission consisting of 14 members is created to adopt standards to implement this division. The members shall be appointed as follows:

(1) Six judges of probate or chief clerks appointed by the Alabama Probate Judges Association.

(2) Two practicing attorneys appointed by the Alabama State Bar Association.

(3) One person engaged in the business of title insurance in the State of Alabama appointed by the Alabama Land Title Association, a division of the Dixie Land Title Association.

(4) One person appointed by the Alabama Bankers Association.

(5) One person appointed by the Association of County Commissions of Alabama.

(6) The Chief Examiner of the Alabama Department of Examiners of Public Accounts, or his or her designee.

(7) The Director of the Alabama Department of Archives and History, or his or her designee.

(8) One person appointed by the Alabama Association of Realtors.

(b) To keep the standards and practices of judges of probate in this state in harmony with the standards and practices of recording offices in other jurisdictions that enact substantially this division and to keep the technology used by judges of probate in this state compatible with technology used by recording offices in other jurisdictions that enact substantially this division, the Electronic Recording Commission, so far as is consistent with the purposes, policies, and provisions of this division in adopting, amending, and repealing standards, shall consider:

(1) Standards and practices of other jurisdictions.

(2) The most recent standards promulgated by national standard-setting bodies, such as the Property Records Industry Association.

(3) The views of interested persons and governmental officials and entities.

(4) The needs of counties of varying size, population, and resources.

(5) Standards requiring adequate information security protection to ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering.

(c) The Electronic Recording Commission shall adopt standards pursuant to this division. The commission shall prescribe uniform standards for electronic recording of real estate records for any county participating in the electronic recording of real estate in the county. The Secretary of State, pursuant to the Alabama Administrative Procedure Act, shall immediately implement the standards adopted by the Electronic Recording Commission without change.



Section 35-4-125 - Scope and restrictions.

Except as expressly provided in this division or the standards adopted by the Electronic Recording Commission, nothing in this division or any rule adopted pursuant to this division may amend, alter, or repeal the substantive law of this state as it relates to the requirements of any real property recording.



Section 35-4-126 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 35-4-127 - Relation to Electronic Signatures in Global and National Commerce Act.

This division modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001, et seq.) but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)).









Article 4 - Lis Pendens.

Section 35-4-130 - Lis pendens record.

The judge of probate of each county in this state shall keep in his office as a public record a suitable book, to be called a lis pendens record.



Section 35-4-131 - Notice of actions, etc.

(a) When any civil action or proceeding shall be brought in any court to enforce any lien upon, right to or interest in, or to recover any land, or where an application has been made to the probate judge of any county for an order of condemnation of land, or any interest therein, the person, corporation, or governmental body commencing such action or proceeding or making such application shall file with the judge of probate of each county where the land or any part thereof is situated a notice containing the names of all of the parties to the action or proceeding, or the persons named as those having an interest in the land in the application for an order of condemnation, a description of the real estate and a brief statement of the nature of the lien, writ, application, or action sought to be enforced. The judge of probate shall immediately file and record the notice in the lis pendens record and note on it and in the record the hour and date of the filing and the place and date of recording.

(b) A copy of the notice required by Section 6-6-564, regarding in rem proceedings involving claims to title of land, certified by the register or clerk as being correct, shall also be recorded as a lis pendens in the office of probate judge of the county where the lands lie.



Section 35-4-132 - Notice of levy.

When a sheriff, constable, United States marshal, or other officer shall levy upon land by virtue of any process, he shall file with the judge of probate of each county where the land or any party thereof is situated a notice of the levy, showing the names of the parties to the proceeding, the kind of process, and a description of the land levied on. The judge of probate shall file and record and note upon the notice and record as in Section 35-4-131.



Section 35-4-133 - Notices to be recorded in full; indorsement on original.

Any notice filed with the judge of probate under this article shall be recorded in such record in full, and the original of such notice shall bear the indorsement of the time of filing for record and the book and page wherein such notice is recorded.



Section 35-4-134 - Index of notices.

The judge of probate, upon filing and recording each notice, shall index the same, both directly and indirectly, under the name of each party to the proceeding.



Section 35-4-135 - Bona fide purchasers, etc., protected upon failure to record notice.

If the notice required by Sections 35-4-131 and 35-4-132 shall not be entered in the lis pendens record, the action, proceeding, or application shall not affect the rights of a bona fide purchaser, lessee, or mortgagee of any interest in such land or any person then or thereafter asserting a lien against such land unless he or they have actual notice of the action, proceeding, levy, or application.



Section 35-4-136 - Record of termination of action; microfilm.

Where the action, proceeding, or levy, notice of which has been entered in the lis pendens record, shall be terminated, whether on the merits or not, the court wherein the same was pending may direct the judge of probate who has custody of the record to make such entry thereof as he shall prescribe, to give notice of the result of the action, proceeding, or levy and of the devolution of the land, and the judge of probate shall at once, on presentation thereof, file and record an entry and note the date of filing and recording on the record; provided, that where an application has been made for an order of condemnation of land, or any interest therein, the probate judge shall make such entry on his own motion. The officer or party filing such notice must, within 30 days after demand, enter on the margin of the record of the same satisfaction of such claim under the lis pendens notice whenever the same shall have been fully satisfied or terminated, and such satisfaction shall have the same effect as if made by the judge of probate as provided in this article. Nothing in this section, nor in Section 35-4-137, shall be construed to alter the form used in maintaining the lis pendens records in those counties where the public land records are, by authority of the statute law of the State of Alabama, maintained on microfilm.



Section 35-4-137 - Release of land from lien upon execution of bond.

When any lis pendens in an action or proceeding to enforce a lien has been filed and recorded in the office of the judge of probate, as prescribed in Sections 35-4-131 and 35-4-132, the person owning or claiming the land described in the lis pendens may at any time, before a judgment is entered enforcing the lien, nullify the notice given by such lis pendens by executing a bond with sufficient surety in double the amount of the fair market value of the land described in the lis pendens and as to which the lis pendens is to be nullified, the amount of the bond and the surety or sureties thereon to be approved by the judge of probate. The bond shall be payable to the judge of probate and conditioned to pay any sum of money found to be a lien against such land, up to the fair market value of the said land, said payment to be made by 12:00 noon of the day and at the place appointed for the sale thereof. When said bond has been taken and approved by the judge of probate, he shall make a notation of the same on the margin of the record of the lis pendens and on the margin of the record of the lien referred to in said lis pendens. If the makers of such bond do not make payment according to the conditions thereof, the court officer advertising the sale of such land shall within five days thereafter forfeit said bond and issue or have issued from the proper court officer, without delay, an execution on the forfeited bond against all the obligors therein for the amount found to be a lien upon said land relieved and released by said bond, up to the fair market value of said land so relieved and released, together with all lawful costs, all of which shall be endorsed on the said execution. The judge of probate of each county in the State of Alabama shall keep in his office as a public record a suitable book, appropriately designated, in which all such bonds shall be recorded and properly indexed. The judge of probate, for the services required of him, shall receive a fee of $1.00 for approving the said bond and $.15 per 100 words for recording said bond, which fee shall be paid by the person filing the same.



Section 35-4-138 - Fees for recording notice.

The judge of probate, for the services required of him, shall receive a fee of $.15 for each 100 words for recording such notice, which fee shall be paid by the person filing the same.



Section 35-4-139 - Liability of judges and officers on bonds.

If any judge of probate shall fail to perform any of the duties required of him by this article, he shall be liable on his official bond to any party injured for all damages he may sustain; and, if any sheriff, constable, marshal, or other officer shall fail to file the notice provided for in this article, upon the levy by him of any process on real estate, he shall be liable on his bond for all damages resulting therefrom.






Article 5 - Reformation of Deeds, Mortgages, and Conveyances.

Section 35-4-150 - Civil action for reformation of conveyances containing erroneous description.

Any person claiming title to land directly or remotely from the grantee in a deed, mortgage, or other conveyance containing an erroneous description, may maintain a civil action in a circuit court for the reformation of such deed, mortgage, or other conveyance and shall be entitled to relief in all cases in which the grantee in the deed, mortgage, or other conveyance containing an erroneous description would be entitled to relief.



Section 35-4-151 - Error in any description sufficient to maintain civil action.

In order to authorize a person claiming title under the grantee in a deed, mortgage, or other conveyance containing an erroneous description to maintain a civil action for the reformation of the same, it shall not be necessary that there shall be any error in description in all the conveyances constituting the chain of title from the grantor in the conveyance containing the erroneous description to the complainant; but, if it shall reasonably appear that it was the purpose or intention of each grantor to convey the land which was intended to be conveyed in said deed, mortgage or other conveyance containing the erroneous description, the complainant shall be entitled to a reformation of such deed, mortgage, or other conveyance.



Section 35-4-152 - Grantors, etc., may be made parties defendant.

The grantors in any number of conveyances in the chain of title of the complainant may be made parties defendant to the civil action for the reformation of the description in any one or more of such conveyances, and the joining of the grantors in several conveyances in the chain of title shall not make the complaint multifarious or objectionable by reason of the misjoinder of parties defendant.



Section 35-4-153 - Fraud or mistake.

When, through fraud, or a mutual mistake of the parties, or a mistake of one party which the other at the time knew or suspected, a deed, mortgage, or other conveyance does not truly express the intention of the parties, it may be revised by a court on the application of the party aggrieved so as to express that intention, insofar as this can be done without prejudice to rights acquired by third persons in good faith and for value.






Article 6 - Life Estates.

Section 35-4-170 - Remainders not defeated by acts of life tenants.

No estate or interest of any person can be defeated, discontinued, or extinguished by the act of any third person having a possessory or ulterior interest, except in the cases especially provided by this Code.



Section 35-4-171 - Removal of personalty.

The tenant for life in personalty cannot remove it beyond the jurisdiction of this state without the consent of the remainderman. If he attempts to do so, the remainderman or reversioner is entitled to the writ of ne exeat to restrain him.






Article 7 - Ascertainment and Payment of Life or Dower Interests.

Section 35-4-190 - Duty of court to ascertain present value and make payment.

Excepting in cases where the dower interest of the widow of a decedent is sold during process of administration of such decedent's estate, in all cases where lands are sold for division among joint owners or tenants in common and where lands are taken under the power of eminent domain, and one or more persons own a dower or life interest in the whole or in an undivided interest in such lands, the court having jurisdiction of the action in which such lands are sold or taken, as aforesaid, after the proceeds are paid into court, shall, upon the sworn application of any person owning such dower interest or life interest, or any remainder or reversionary interest therein, ascertain the present value of such dower or life estate and pay to the owner of such dower or life interest in cash the value of such interest, the remainder to be paid to the reversioners or remaindermen.



Section 35-4-191 - Application; notice; guardian ad litem; hearing; costs.

(a) The application referred to in Section 35-4-190 shall set out the names and places of residence of all the persons interested in the funds in which such dower or life interest exists, stating which, if any, are infants or persons of unsound mind. If any of the parties or their places of residence are unknown, the application shall so state. The court shall set a day for the hearing of said application not less than 30 days from the date of the filing thereof, and notice thereof shall be given by the clerk, judge, or register and served on such other persons as may be interested in the funds, residing in the state, not less than 10 days prior to the hearing; and, if any are nonresidents or their names or places of residence are unknown, then service on them shall be by registered or certified mail where practicable in the same manner as now provided by law for service by registered mail, or by publication once a week for three successive weeks in some newspaper published in the county or, if none are published in the county, then in some newspaper published in an adjoining county. The hearing shall take place on the day set or on any day to which said hearing may be continued. A guardian ad litem shall be appointed to represent infants or persons of unsound mind. All costs of such proceedings, including any fee for the guardian ad litem, shall be paid out of the common fund in which the life or dower interest exists, to the end that, as nearly as may be, the life tenant shall be taxed with such proportion of such costs as his share of the common fund, when ascertained, shall bear to the whole; provided, however, that the court shall be clothed with discretion in such taxation of costs as to it may otherwise appear just and equitable.

(b) In ascertaining the value of such life interest, the court may examine witnesses touching their opinion on such value and may take into consideration the age and health of the life tenant, the earning power of the money representing the lands or the interest therein, as well as any other factor which may reasonably shed light on the inquiry. Witnesses may be examined orally or by depositions, and no notice shall be required for oral examination of such witnesses on the day set for the hearing, any rule of civil procedure or probate practice to the contrary notwithstanding.



Section 35-4-192 - Appeals.

Any party feeling aggrieved by the finding of the court may invoke an appeal therefrom to the Supreme Court or the Court of Civil Appeals within 30 days from the date of such order or judgment by giving security for costs to be approved in the same manner as now provided for in appealing from the judgments of the court in which such proceeding was had.






Article 8 - Remainders and Executory Devises.

Section 35-4-210 - Definitions.

As used in this article, the following terms shall have the meanings respectively ascribed to them in this section, unless the context clearly indicates a different meaning:

(1) ESTATE IN REMAINDER. One limited to be enjoyed after another estate is determined or at a time specified in the future.

(2) ESTATE IN REVERSION. The residue of an estate, usually the fee, left in the grantor and his heirs after the determination of a particular estate which he has granted out of it.

(3) RIGHTS OF THE REVERSIONER. The same rights as those of a vested remainderman in fee.



Section 35-4-211 - Vested or contingent remainders generally.

Remainders are either vested or contingent. A vested remainder is one limited to a certain person at a certain time or upon the happening of a necessary event. A contingent remainder is one limited to an uncertain person or upon an event which may or may not happen.



Section 35-4-212 - Contingent remainder in lands equivalent to executory devise.

No estate in lands can be created by way of contingent remainder; but every estate created by any will or conveyance, which might have taken effect as a contingent remainder, has the same properties and effect as an executory devise.



Section 35-4-213 - Remainder limited after death without heirs or issue.

Where a remainder in real or personal property is limited to take effect on the death of any person without heirs, or heirs of his body, or without issue, the word "heirs" or "issue" must be construed to mean heirs or issue living at the death of the person named as ancestor.






Article 9 - Rule in Shelley's Case.

Section 35-4-230 - Abolished.

Where a remainder created by a deed or will is limited to the heirs, issue, or heirs of the body of a person to whom a life estate in the same property is given, the persons who, on the termination of the life estate, are the heirs, issue, or heirs of the body of such tenant for life are entitled to take as purchasers by virtue of the remainder so limited to them.



Section 35-4-231 - Character of estate pur autre vie.

An estate during the life of a third person, whether limited to his heirs or otherwise, is a freehold only during the life of the grantee or devisee; but after his death it is a chattel real.



Section 35-4-232 - Conveyance of greater estate by tenant for life or years passes his estate.

A conveyance made by a tenant for life or years, purporting to convey a greater interest than he possesses or can lawfully convey, does not work a forfeiture of his estate but passes to the grantee all the estate which the tenant could lawfully convey.






Article 10 - Trust Estate and Uses.

Section 35-4-250 - Effect of use, trust, or confidence for mere benefit of third persons.

No use, trust, or confidence can be declared of any land, or of any charge upon the same, for the mere benefit of third persons; and all assurances declaring any such use, trust, or confidence must be held and taken to vest the legal estate in the person or persons for whom the same is declared; and no estate or interest can vest thereby in any trustee.



Section 35-4-251 - Trusts may be created for lawful purpose; necessity for legal title to vest in trustees.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 35-4-252 - Term of trust for accumulation.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 35-4-253 - Application of income for accumulation to support of minor.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 35-4-254 - Responsibility of payor for payment made to trustee.

Repealed by Act 2006-216, p. 314, §5, effective January 1, 2007.



Section 35-4-255 - Trust concerning lands required to be in writing.

THIS SECTION WAS TRANSFERRED TO SECTION 19-3B-1301 BY ACT 2006-216, EFFECTIVE JANUARY 1, 2007

No trust concerning lands, except such as results by implication or construction of law, or which may be transferred or extinguished by operation of law, can be created, unless by instrument in writing, signed by the party creating or declaring the same, or his agent or attorney lawfully authorized thereto in writing.



Section 35-4-256 - Trust void as to creditors or purchasers without notice.

Transferred to Section 19-3B-1302 effective January 1, 2007



Section 35-4-257 - Recording as notice of trust.

When a trust is created or declared by any such instrument in writing, the recording thereof in the county where the lands lie is equivalent to actual notice to every person claiming under a conveyance made or lien created after such recording.



Section 35-4-259 - Trusts for employees or self-employed persons.

Transferred to Section 19-3B-1304 effective January 1, 2007.



Section 35-4-258 - Trust estate not descendible upon death of trustee.

Transferred to Section 19-3B-1303 effective January 1, 2007



Section 35-4-260 - Trusts consisting of insurance policies or proceeds.

Transferred to Section 19-3B-1305 effective January 1, 2007.






Article 11 - Warranties and Covenants.

Section 35-4-270 - Warranties by tenant for life.

All warranties by any tenant for life are void as against those in remainder or reversion, and it shall not be necessary for those in remainder or reversion to bring any action or file any complaint to recover such property or set aside or limit such conveyance or declare their interest until they are entitled to such property, and no statute of limitation or repose shall operate against them until such time as they are entitled to such property.



Section 35-4-271 - Construction of words "grant," "bargain," or "sell"; when covenants of warranty implied.

In all conveyances of estates in fee, the words "grant," "bargain," "sell," or either of them, must be construed, unless it otherwise clearly appears from the conveyance, an express covenant to the grantee, his heirs and assigns, that the grantor was seised of an indefeasible estate in fee simple, free from incumbrances done or suffered by the grantor, except the rents and services that are reserved; and also for quiet enjoyment against the grantor, his heirs and assigns, unless limited by the express words of such conveyance; and the grantee, his heirs, personal representatives, and assigns may, in any action, assign breaches, as if such covenants were expressly inserted.






Article 12 - Powers.

Section 35-4-290 - Reservation of power by grantor.

(a) The grantor, in any conveyance, may reserve to himself any power beneficial, or in trust, which he may lawfully grant to another.

(b) When the grantor in any conveyance reserves to himself, for his own benefit, an absolute power of revocation, such grantor must be taken as the absolute owner of the estate conveyed, as to the rights of creditors and purchasers.



Section 35-4-291 - Powers deemed absolute.

Every power of disposition is deemed absolute, by means of which the donee of such power is enabled in his lifetime to dispose of the entire fee for his own benefit; and, where a general and beneficial power to devise the inheritance is given to a tenant for years or for life, it is absolute within the meaning of subsections (b) and (c) of section 35-4-292.



Section 35-4-292 - Effect of grant of absolute power.

(a) When an absolute power of disposition, not accompanied by any trust, is given to the owner of a particular estate for life or years, such estate is changed into a fee absolute, as to the rights of creditors and purchasers, but subject to any future estates limited thereon, in case the power is not executed or the lands sold for the satisfaction of debts during the continuance of such particular estate.

(b) When a like power of disposition is given to any person to whom no particular estate is limited, such person also takes a fee, subject to any future estate which may be limited thereon; but absolute in respect to creditors and purchasers.

(c) In all cases where such absolute power of disposition is given, not accompanied by any trust, and no remainder is limited on the estate of the donee of the power, he has an absolute fee.



Section 35-4-293 - Dispositions valid to extent of power.

No disposition by virtue of a power is void on the ground that it is more extensive than was authorized by the power; but every estate or interest thus created is valid only so far as the same is embraced by the power.



Section 35-4-294 - Power disposing of real estate required to be in writing.

No power of disposing of real estate can be executed, except by an instrument in writing, which would be sufficient in law to pass the estate or interest intended to pass under such power if the person executing the power were the actual owner.



Section 35-4-295 - Requirements for disposition by devise or will.

When a power to dispose of lands is confined to a disposition by devise or will, the instrument of execution must be by will, duly executed as wills of real estate are required by law.



Section 35-4-296 - Execution in cases where instrument specified is insufficient.

When the donor of a power has directed it to be executed by an instrument not sufficient in law to pass the estate, the power is not void but may be executed by an instrument sufficient to pass such estate.



Section 35-4-297 - Disposition by, between, or among several persons generally.

When a disposition under a power is directed to be made by, between or among several persons, without specifying the sum or share to be allotted to each, all the persons designated are entitled to an equal proportion; but when the terms of the power import that the estate or fund is to be distributed between the persons so designated, in such manner or proportion as the trustee of the power may think proper, the distribution or apportionment made by such trustee cannot be impeached on the ground that it is unsubstantial, illusory, or nominal.



Section 35-4-298 - Execution of power upon death of trustee with right of selection.

If the trustee of a power, with the right of selection, dies, leaving the power unexecuted, its execution may be ordered for the equal benefit of all the persons designated as the objects of the trust.



Section 35-4-299 - Consent of third persons to execution of power.

When the consent of a third person to the execution of a power is requisite, such consent must be expressed in the instrument by which the power is executed or must be certified in writing thereon; in the first case, the instrument and in the second, the writing must be signed by the party whose consent is required.



Section 35-4-300 - Disposition to or among children.

When a disposition under an appointment or a power is directed to be made to or among the children of any person, without restricting it to any particular children, it may be exercised in favor of the grandchildren or other descendants of such person.



Section 35-4-301 - Powers irrevocable unless otherwise indicated.

Every power, beneficial or in trust, is irrevocable, unless an authority to revoke it is contained or reserved in the instrument creating the power.



Section 35-4-302 - Release of powers.

(a) Any power which is exercisable by deed, by will, by deed or will, or otherwise, whether general or special, other than a power in trust which is imperative, is releasable, either with or without consideration, by written instrument signed by the grantee and delivered as provided in this section.

(b) A power which is releasable may be released with respect to the whole or any part of the property subject to such power and may also be released in such manner as to reduce or limit the persons or objects, or classes of persons or objects, in whose favor such power would otherwise be exercisable. No release of a power shall be deemed to make imperative a power which was not imperative prior to such release unless the instrument of release expressly so provides.

(c) Such release may be delivered to any of the following:

(1) Any person specified for such purpose in the instrument creating the power.

(2) Any trustee of the property to which the power relates.

(3) Any person, other than the grantee, who could be adversely affected by an exercise of the power.

(4) The judge of probate of the county in which the grantee resides or has a place of business or in which the deed, will, or other instrument creating the power is filed, for recording as provided by law with reference to the recording of deeds.

(d) This section shall apply to releases hereafter delivered and also to releases delivered heretofore but on or after July 1, 1942.



Section 35-4-303 - Execution of power by surviving or acting executors; presumption that power not personal.

Where lands are devised to one or more executors, or a naked power given by the will to sell, the survivor or survivors, where there are more than one named in the will, and the acting executor or executors, when any one or more of them dies, resigns, refuses to act, or is removed by a court of competent authority, and also an administrator with the will annexed has the same interest in and power over such lands for the purpose of making sale thereof as the executors named in such will might have had. Unless the contrary clearly appears by the terms of the will, it shall be presumed that the power or trust imposed is not a personal trust or confidence.



Section 35-4-304 - Execution of power by surviving donee.

When a power is vested in several persons and, previous to the execution, one or more of such persons dies, it may be executed by the survivor or survivors.



Section 35-4-305 - Special and beneficial powers liable to claims of creditors.

Every special and beneficial power is liable to the claims of creditors, and the execution of the same may be ordered for their benefit.



Section 35-4-306 - Article not extended to simple power of attorney.

The provisions of this article in relation to powers do not extend to a simple power of attorney to convey lands in the name and for the benefit of the owner.






Article 13 - Conveyances by Executors and Administrators.

Section 35-4-320 - Personal representative authorized to make conveyance.

In all cases of written agreements or contracts for the conveyance of lands in this state, where the person executing the same dies before the execution of the conveyance, the personal representative of such person may execute such conveyance according to the forms prescribed by law for the conveyance of real estate to the person to whom such agreement or contract was made, his heirs or assigns.



Section 35-4-321 - Application to compel conveyance - Generally.

If the personal representative refuses to execute the conveyance in the case provided for in Section 35-4-320, he may be compelled so to do by application to the judge of probate of the county in which letters testamentary or of administration were granted.



Section 35-4-322 - Application to compel conveyance - Contents; notice generally; decree; appeals.

Such application must be by petition, setting out the contract or agreement, the lands to be conveyed and stating the names of the heirs and personal representatives of the contracting party, which of them are of full age and which are minors; and the judge of probate must give notice of such petition by 20 days' written notice to the personal representative and resident heirs of the contracting party, to be served by any sheriff and, if any one or more are nonresidents, by publication in some newspaper published in his county and in the county in which the lands lie; or, if none is published therein, the paper published in the place nearest to the county site of such county, once a week for three successive weeks; and if, on the hearing of such application, it appears that such agreement or contract was fairly made and the consideration or conditions of the same paid or performed, such judge must decree the conveyance to be executed by the personal representative of the party so contracting, according to the terms thereof; and such personal representative, failing to execute such conveyance in conformity with such decree, must be imprisoned until he executes the same; either party having the right to appeal as on other final judgments and decrees of the probate court.



Section 35-4-323 - Application to compel conveyance - Notice to guardians of minor heirs.

In all cases in which minor heirs are interested in such application, notice thereof must be given to the guardian; and, if there is no guardian, the judge must appoint a guardian ad litem to protect their interest.






Article 14 - Conveyances by Literary or Social Societies, etc.

Section 35-4-340 - Who may convey title.

A majority of the trustees or any other authorized agent of any literary society, social society, Young Men's Christian Association, or Young Women's Christian Association may convey the title to all or any part of the real estate belonging to it by deed executed by a majority of the trustees or by any other authorized agent.



Section 35-4-341 - Meeting of trustees; execution of deed.

(a) Before such deed may be executed, a majority of the board of trustees of the literary society, social society, Young Men's Christian Association, or Young Women's Christian Association shall first recommend the execution of said deed and submit the proposition to a called meeting of the adult members of such literary society, social society, Young Men's Christian Association, or Young Women's Christian Association, such meeting to be assembled after 10 days' notice of the time, place and object of such meeting, posted at the usual place of assembly and published by notice signed by a majority of such trustees in some newspaper published in the county where such literary society, social society, Young Men's Christian Association, or Young Women's Christian Association is situated or has its principal office; and, if a majority of the adult members present at such meeting shall vote in favor of the proposition, then a majority of the board of trustees or such agent as may be designated at such meeting shall execute a deed conveying the title to the real estate which they are authorized by such meeting to convey.

(b) A certified copy of the minutes of such meeting shall be prima facie evidence of the authority of the trustees or such other agent as may have been designated at such meeting to execute said conveyance and that a majority of the adult members were present at such meeting. Said certified copy must be made by the secretary of said meeting and attested by the chairman as a true copy, and acknowledged by them to be a true copy before some officer authorized to take acknowledgments, and said copy may be recorded in the office of the judge of probate of the county where the property is situated and, when recorded, shall be notice of the matters therein set forth and prima facie evidence thereof.



Section 35-4-342 - Property subject to provisions of article.

The provisions of this article shall apply to the conveyance of real estate heretofore acquired or that may be hereafter acquired by such literary society, social society, Young Men's Christian Association, or Young Women's Christian Association.



Section 35-4-343 - Vendor's lien, etc.

Nothing in this article shall prevent any literary society, social society, Young Men's Christian Association, or Young Women's Christian Association from retaining a vendor's lien on the property conveyed, nor from taking a mortgage to secure the balance of the purchase money nor from making an agreement as to the payment of the purchase money and the conditions of the sale.



Section 35-4-344 - Article not exclusive.

This article shall not be construed as prescribing the exclusive way in which any literary society, social society, Young Men's Christian Association, or Young Women's Christian Association may convey their real estate or the manner in which they may execute conveyances.






Article 15 - Conveyances of Standing Timber.

Section 35-4-360 - Time for cutting and removal of timber.

(a) In all conveyances of standing timber by deed or other instrument, wherein no provision is made as to when the grantee shall cut and remove the timber, the grantee shall have 10 years in which to do so.

(b) In all conveyances of standing timber by deed or other instrument wherein it is stipulated that the grantee is to have a reasonable time in which to cut and remove the timber, 10 years shall be deemed a reasonable time.



Section 35-4-361 - Right-of-way over timberlands.

In all conveyances of standing timber, by deed or other instrument, containing no stipulation as to a right-of-way over and across the lands on which the timber is situated, the grantee shall have a free right-of-way over and across said lands for the purpose of cutting and removing the timber, provided he does not injure any crops growing thereon or do any unnecessary damage to the lands or timber not included in the contract.



Section 35-4-362 - Reversion of title to uncut timber.

In all conveyances of standing timber, by deed or other instrument, unless otherwise provided in said deed or other instrument, the title to all timber not cut and removed within 10 years from the date of the deed or other instrument conveying the same, or at the expiration of the time limit agreed upon by the parties, shall revert to the grantor or grantors.



Section 35-4-363 - When standing timber and trees, etc., deemed chattels.

All standing timber and trees, and cutting rights with respect thereto, while owned by or mortgaged to anyone other than the owner of the land upon which such timber or trees are located, under or by virtue of any conveyance, mortgage, or other instrument executed hereafter by the owner or owners of the entire fee simple title to the timber or trees or by the owner or owners of the full cutting rights with respect thereto shall be and shall be considered as chattels and not real property, or any interest therein, in all instances where the right or obligation to cut and remove such timber or trees is limited to a period not exceeding 10 years from the date of the conveyance, mortgage, or other instrument transferring such timber or trees, or rights with respect thereto.






Article 16 - Conveyances, etc., by Governor or State Agency or Institution.

Section 35-4-380 - Lease of salt springs, etc.

(a) The Commissioner of Conservation and Natural Resources by and with the approval of the Governor may lease the salt springs and lands granted to the state under the second clause of the sixth section of the act of Congress of March 2, 1819, to the best advantage, in conformity with the provisions of the grant or any amendment thereto, and may sell the timber on said lands or any part thereof whenever he shall deem it to the best interest of the state to do so.

(b) The Commissioner of Conservation and Natural Resources, by and with the approval of the Governor, on behalf of the state, is hereby authorized to lease upon such terms as he may approve, the lands granted to the state under the second clause of the sixth section of the act of Congress of March 2, 1819, or any right or interest therein for the purpose of exploring for and mining or producing therefrom oil, gas, or other minerals.

(c) If oil, gas, or other minerals or products are mined, produced, or taken from any of the lands mentioned in subsection (a) hereof, the state's share of such production which may accrue to it under the terms of the leases authorized in this article may be taken in kind and sold on such terms as the Commissioner of Conservation and Natural Resources may deem to be to the best interest of the state, which delivery in kind and sale shall be approved in writing by the Governor.



Section 35-4-381 - Sale of right to quarry limestone and clay.

The Governor may sell the right to quarry limestone and clays necessary or proper for the manufacture of cement upon the following lands: Sections 21 and 28, township 5 N., range 2 E., or any part thereof. He may sell the said rights for such price and upon such terms as to him appear just and reasonable. The sale of such rights shall confer upon the purchaser landing privileges, all necessary rights-of-way for the purpose of quarrying the material and moving the same, and all rights and privileges which are necessary for the enjoyment of the rights granted; but the state shall retain possession of the lands and have the right to the use and enjoyment thereof for every other purpose whatever.



Section 35-4-382 - Validity of conveyances by state agencies.

All conveyances of real estate made by any department, commission, or other agency of the state, when the legal title to any property is vested in any department, commission, or other agency of the state, shall be invalid and void unless approved in writing by the Governor on the face of such conveyance.



Section 35-4-383 - Validity of leases, etc., by state agencies.

(a) All leases, contracts of exchange, or other dispositions of real estate for more than one year made by any department, commission, or other agency of the State of Alabama shall be invalid and void unless approved in writing by the Governor on the face thereof.

(b) The Governor, on behalf of the state, is hereby authorized to lease, upon such terms as he may approve, any lands or interest therein owned by the state, including lands or any right or interest therein under any navigable stream or navigable waters, bays, estuaries, lagoons, bayous or lakes, and the shores along any navigable waters to ordinary high-tide mark, and lands under navigable waters within the three-mile limit from the shore line of any county or counties in Alabama for the exploration, development, and production of oil, gas, and other minerals, or any one or more of them, on, in, and under such lands. Any lease executed under the provisions of this section may authorize the lessee to pool or unitize the lease, the lands or minerals covered thereby, or any part thereof, with other lands, leases, or mineral estates, or parts thereof, upon such terms as the Governor may approve.

(c) The Governor is hereby authorized to execute upon such terms as he may approve:

(1) Pooling or unitization agreements affecting oil, gas, and other minerals, or any one or more of them, on, in, and under lands owned by the state of Alabama so as to pool or unitize such interests in oil, gas, and other minerals, or any one or more of them, with similar interests in other lands; and

(2) Agreements amending existing leases so as to authorize the lessee to pool or unitize the lease, the lands, or minerals covered thereby, or any part thereof, with other leases, lands, or mineral estates or parts thereof.



Section 35-4-384 - Sale of contingent interests by state institutions.

Any state institution including schools, colleges, or other educational institutions which may own or be entitled to any contingent interest in any real estate situated in the State of Alabama, whether such interest is derived through a will or otherwise, is hereby authorized to sell or otherwise dispose of such contingent interest upon such terms and for such price as the managing head of such institution may deem fair and just; provided, that such sale shall be approved by the executive committee of the board of trustees, of such institution, if such institution has a board of trustees; provided further, that in the event such institution shall not have a board of trustees or there shall not be in existence an executive committee of such board of trustees, then such sale or disposition shall be approved by the Governor and the Attorney General. In the event of any such sale or disposition of any such interest, such institution is hereby authorized and empowered to execute to the purchaser a conveyance or conveyances of such interest sold or disposed of, and the said conveyance or conveyances shall be executed in the name of such institution by the presiding officer of its board of trustees, or in the name of the State of Alabama, by the Governor of Alabama; and the execution of the same shall be attested by the secretary of such board of trustees in the event the same is executed by the presiding officer of such board of trustees; or in the event that such conveyance is executed by the Governor, the same shall be attested by the Secretary of State, and the seal of the State of Alabama shall be affixed thereto.



Section 35-4-385 - Conveyance of lands owned by the state.

When any department of the state, having power and authority to obtain and negotiate a sale of any lands claimed or owned by the state, shall certify to the Governor that such sale has been obtained and negotiated, that all requirements of law with respect to such sale have been complied with and such sale is concurred in by the Governor, the Governor may cause a patent to issue under the seal of the state, signed by the Governor and attested by the Secretary of State, conveying such property. The recitals contained in said conveyance shall be conclusive evidence that all requirements for the issuance thereof have been complied with.



Section 35-4-386 - Patent to decedent vests title in his successors.

Where patents for public lands have been or may be issued pursuant to any law of the State of Alabama to a person who has died before the date of such patent, the title to the land designated therein shall enure to and become vested in the heirs, devisees, or those who have succeeded to the interest of such deceased patentee as if the patent had issued to the deceased person during life.



Section 35-4-387 - Recordation of patents.

The Secretary of State must record, in well-bound books, all grants and patents issued by the state.



Section 35-4-388 - When purchaser entitled to receive patent.

All purchasers of real property belonging to this state, their heirs and assigns, except in cases otherwise provided by this Code, are entitled to receive a patent therefor on producing to the Secretary of State a certificate signed by the State Treasurer that the amount due for such real estate has been paid into the State Treasury.



Section 35-4-389 - Patents for swamp and overflowed lands.

The Governor may issue patents to the purchasers of swamp and overflowed lands or lands in lieu of swamp and overflowed lands which were made prior to October 10, 1903, and which may have been patented to this state, or which may hereafter be so patented, upon satisfactory proof being made to him that such lands have been fully paid for in money or in scrip sold and transferred by him and authorized by the acts of Congress to be received in payment for such lands.



Section 35-4-390 - Prior conveyances ratified and confirmed.

All conveyances of land owned or claimed by the state made by the Governor in the name of the state prior to August 17, 1924, are hereby ratified and confirmed as valid conveyances of such lands to the purchasers or grantees thereof.



Section 35-4-391 - Conveyances in cases of lost deeds or adverse possession.

When it is made to appear to the satisfaction of the Attorney General, by the owner or claimant of any land owned or claimed by the state, that such land has been previously conveyed by the state, and the original conveyance or a duly certified copy thereof cannot be located or obtained, or that the state has lost its interest in such land by adverse possession, a conveyance may be executed to the purchaser, owner, or claimant in the manner authorized in Section 35-4-385.



Section 35-4-393 - Settlement of dispute as to certain property in Mobile County conveyed to University of South Alabama Foundation by University of South Alabama.

(a) WHEREAS, on December 13, 1982, the state issued to the university a patent to certain lands in Mobile County, herein called "the patent," covering the following described property in Mobile County, Alabama, to wit:

Beginning at Alabama West Zone Coordinates Y = 118,606.82; X = 296,291.22 which point is on or near the intersection of the North line of Section 26, Township 8 South, Range 2 West and the East Shore line of Heron Bay, thence run North 77 degrees 54 minutes 52 seconds West a distance of 3883.84 feet to a point on the South shore line of Mon Louis Island, (Y = 119,419.98; X = 292,493.47) thence run due South a distance of 20,071.04 feet to coordinates Y = 99,348.94; X = 292,493.47 which point is in the Mississippi Sound, thence run North 79 degrees - 40 minutes - 28 seconds East a distance of 7805.85 feet to coordinates Y = 100,748.05; X = 300,172.90 which point is in the Mississippi Sound, thence run North 26 degrees - 35 minutes - 34 seconds East a distance of 4,273.18 feet to coordinates Y = 104,569.17; X = 302,085.78 which point is on the center line of Dauphin Island Bridge (Alabama Highway No. 163) at station 106 + 53.04, thence run South 67 degrees - 50 minutes - 12 seconds East a distance of 2358.05 feet to point No. L-D-3 as shown on the plat of Harbor Lines, Dauphin Island and Little Dauphin Island as recorded in Real Property Book 617, Page 610, in the Office of the Judge of Probate of Mobile County, Alabama, thence run South 53 degrees - 14 minutes - 12 seconds East along the Harbor Line of Little Dauphin Island a distance of 12,522.99 feet to coordinates Y = 96,184.54; X = 314,302.02 which point is in Mobile Bay, thence run due North a distance of 8815.46 feet to coordinates Y = 105,000.00; X = 314,302.02 which point is in Mobile Bay, thence run due West a distance of 7151.01 feet to coordinates Y = 105,000.00; X = 307,151.01 which point is in Mobile Bay, thence run due North a distance of 15,000.00 feet to coordinates Y = 120,000.00; X = 307,151.01, which point is in Mobile Bay, thence run due East a distance of 834.76 feet to coordinates Y = 120,000.00; X = 307,985.77, which point is in Mobile Bay, thence run due North a distance of 5945.61 feet to coordinates Y = 125,945.61; X = 307,985.77, which point is in Mobile Bay, thence run due West a distance of 4646.75 feet to a point on the West shore line of Mobile Bay and the East shore line of Mon Louis Island (Y = 125,945.61; X = 303,339.02) thence run Southwestwardly along the meanders of said East shore line of Mon Louis Island to coordinates Y = 120,000.00; X = 300,000.00, (chord bears South 29 degrees - 19 minutes - 06 seconds West a distance of 6819.04 feet) thence continue Southwestwardly along the meanders of the East shore line of Mon Louis Island to coordinates Y = 113,374.12; X = 298,664.12, which point is on station 11 + 69 more or less on the Northwest corner of Dauphin Island Bridge at Cedar Point (Alabama Highway No. 163) (chord bears South 11 degrees 23 minutes 56 seconds West a distance of 6759.21 feet) thence run Northwestwardly along the meanders of the West shore line of Cedar Point (Mon Louis Island) to coordinates Y = 116,364.22; X = 296,862.69 (chord bears North 31 degrees - 04 minutes - 03 seconds West a distance of 3490.82 feet) thence continue Northwestwardly along the meanders of said Cedar Point (Mon Louis Island) to the point of beginning (Y = 118,606.82; X = 296,291.22) chord bears North 14 degrees - 17 minutes - 45 seconds West a distance of 2314.27 feet) containing 7,664 acres more or less

and which lands are hereinafter referred to as "the subject property"; and

WHEREAS, by conveyance, the university on July 11, 1983, transferred and conveyed to the foundation all of its right, title, claim, or interest in the subject property arising under the patent; and

WHEREAS, the Legislature then passed an act attempting to void the patent; and

WHEREAS, the foundation then filed suit to have that act declared void as unconstitutional under the United States and Alabama Constitutions; and

WHEREAS, the state has heretofore disputed the validity of the patent, and, by reason of such dispute, the university and the foundation have heretofore commenced certain legal proceedings seeking to quiet title to the subject property in the foundation, and seeking other relief, which proceedings are presently pending in the Supreme Court of Alabama as Case No. 83-1405, and in the United States District Court for the Southern District of Alabama, Southern Division, as Cases Nos. 83-1218-H and 83-1397-H, all of which are herein sometimes called the "pending cases"; and

WHEREAS, on June 11, 1984, the Circuit Court of Montgomery County, Alabama, entered a judgment in Case No. CV 83-1242 declaring the patent to be null and void; and

WHEREAS, the foundation within the time permitted by law filed an appeal from the said judgment in the Circuit Court of Montgomery County to the Supreme Court of Alabama which such appeal (Case No. 83-1405) is presently pending before and unresolved by the Supreme Court of Alabama; and

WHEREAS, the foundation continues to claim that it is the owner of certain property rights or interests in the subject property arising from the patent, and the state continues to claim that the patent is void and of no effect; and

WHEREAS, the state has acknowledged that the decisions which may result from the said appeal, now pending before the Supreme Court of Alabama and from the two actions presently pending in the United States District Court for the Southern District of Alabama, above described, cannot presently be predicted with certainty; and

WHEREAS, the university and the foundation wish to make provision for the conclusion of all litigation relating to the validity of the patent and other issues surrounding the subject property, and to resolve all disputes relating thereto and, at the earliest possible date, to make the subject property available for leasing for the purpose of exploration for and production of oil, gas, and hydrocarbon minerals:

It is the intent of the Legislature by the adoption of this section that the State of Alabama, by and through the Governor of the state, shall forthwith conclude by settlement all pending litigation between and among the State of Alabama, the University of South Alabama, and the University of South Alabama Foundation, and all issues related thereto.

(b) As an inducement to such settlement, the University of South Alabama Foundation may be allowed to retain such a right in the subject property as will authorize it to receive, directly from any lessee thereof, a percentage of the proceeds or revenues from oil, gas, or other hydrocarbon mineral leases, bonuses, delay rentals, and royalties, which may arise from or be generated by the subject property.

(c) The Governor of the State of Alabama is hereby authorized and empowered to take all steps on behalf of the State of Alabama to conclude by settlement all pending cases involving directly or indirectly the validity of the patent, wherein the University of South Alabama, and the University of South Alabama Foundation are parties litigant, provided, however, (1) that in no case shall the foundation be allowed to retain a right in the said oil, gas, or other hydrocarbon mineral proceeds or revenues from the subject property in excess of a net of 28.5 percent, and (2) that upon such settlement, all right, title, claim, or interest in and to the subject property, under the patent, except the right herein authorized to be retained by the Foundation, shall be transferred and conveyed by the University of South Alabama and the University of South Alabama Foundation to the State of Alabama.






Article 17 - Alienation of Certain Public Improvements by Political Subdivisions of State.

Section 35-4-410 - Authorization to alienate public recreational facilities and housing projects.

The governing bodies of counties, cities, towns, and other subdivisions of the state shall have full power and authority to alienate public parks and playgrounds, other public recreational facilities and public housing projects on such terms as may be agreeable to them, provided such alienation is first approved by a majority of the qualified electors of the county, city, town, or subdivision affected thereby voting in a referendum election held for such purpose.



Section 35-4-411 - Ordinance or resolution describing proposed conveyance.

When the county commission, or the council or like governing body of a city or town, or governing body of any other subdivision determines to alienate any public improvement described in Section 35-4-410, it shall adopt a resolution or ordinance to that effect, describing the nature and extent of the proposed conveyance and the minimum consideration therefor, if any. The ordinance or resolution shall be published once a week for four consecutive weeks in some newspaper published in the county, city, or town, and, if no newspaper is published therein, it may be published in a newspaper having general circulation in the county, city, or town.



Section 35-4-412 - Referendum election.

The county or municipal governing body shall provide for a referendum election to be held on the proposal made in the resolution or ordinance, and the resolution or ordinance shall be effective only in the event the proposal is approved by a majority of the qualified electors of the county, city, town or other subdivision affected thereby voting in such referendum election.






Article 18 - Private Transfer Fees.

Section 35-4-430 - Intent.

The Legislature finds and declares that the public policy of this state favors the marketability of real property and the transferability of interests in real property free of title defects or unreasonable restraints on alienation. The Legislature further finds and declares that private transfer fee obligations violate this public policy by impairing the marketability and transferability of real property and by constituting an unreasonable restraint on alienation regardless of the duration of the obligation to pay a private transfer fee, the amount of a private transfer fee, or the method by which any private transfer fee is created or imposed. Thus, the Legislature finds and declares that a private transfer fee obligation should not run with the title to property or otherwise bind subsequent owners of property under any common law or equitable principle.



Section 35-4-431 - Definitions.

(a) As used in this article, the following words have the following meanings:

(1) ASSOCIATION. An association or unit owners' association, as defined in Section 35-8A-103 of the Alabama Uniform Condominium Act of 1991; an association as defined in Section 35-8-2 of the Condominium Ownership Act; or a nonprofit or cooperative membership organization composed exclusively of owners of mobile homes, manufactured housing, time-shares, camping resort interests, or other interests in real property that is responsible for the maintenance, improvements, services, or expenses related to real property that is owned, used, or enjoyed in common by the members.

(2) PAYEE. The person or entity who claims the right to receive or collect a private transfer fee payable under a private transfer obligation. A payee may or may not have a pecuniary interest in the private transfer fee obligation.

(3) PRIVATE TRANSFER FEE. A fee or charge payable upon the transfer of an interest in real property, or payable for the right to make or accept such transfer, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the property, the purchase price, or other consideration given for the transfer. The following are not private transfer fees for purposes of this article:

a. Any consideration payable by the grantee to the grantor for the interest in real property being transferred, including any subsequent additional consideration for the property payable by the grantee based upon any subsequent appreciation, development, or sale of the property, if such additional consideration is payable on a one-time basis only and the obligation to make such payment does not bind successors in title to the property. For the purposes of this paragraph, an interest in real property may include a separate mineral estate and its appurtenant surface access rights.

b. Any commission payable to a licensed real estate broker for the transfer of real property pursuant to an agreement between the broker and the grantor or the grantee, including, but not limited to, any subsequent additional commission for that transfer payable by the grantor or the grantee based upon any subsequent appreciation, development, or sale of the property.

c. Any interest, charges, fees, or other amounts payable by a borrower to a lender pursuant to a loan secured by a mortgage against real property, including, but not limited to, any fee payable to the lender for consenting to an assumption of the loan or a transfer of the real property subject to the mortgage, any fees or charges payable to the lender for estoppel letters or certificates, and any shared appreciation interest or profit participation or other consideration and payable to the lender in connection with the loan.

d. Any rent, reimbursement, charge, fee, or other amount payable by a lessee to a lessor under a lease, including, but not limited to, any fee payable to the lessor for consenting to an assignment, subletting, encumbrance, or transfer of the lease.

e. Any consideration payable to the holder of an option to purchase an interest in real property or the holder of a right of first refusal or first offer to purchase an interest in real property for waiving, releasing, or not exercising the option or right upon the transfer of the real property to another person.

f. Any tax, fee, charge, assessment, fine, or other amount payable to or imposed by a governmental authority.

g. Any fee, charge, assessment, dues, fine, contribution, or other amount payable to a homeowners', condominium, cooperative, mobile home, or property owners' association pursuant to a declaration or covenant or law applicable to such association, including, but not limited to, fees or charges payable for estoppel letters or certificates issued by the association or its authorized agent.

h. Any fee, charge, assessment, dues, fine, contribution, or other amount imposed by a declaration or covenant encumbering real property, and payable solely to a nonprofit or charitable organization for the purpose of supporting cultural, educational, charitable, recreational, environmental, conservation, or other similar activities benefitting the real property subject to the declaration or covenant or the community in which such real property is located.

i. Any fee, charge, assessment, dues, fine, contribution, or other amount pertaining solely to the purchase or transfer of a club membership relating to real property owned by the member, including, but not limited to, any amount determined by reference to the value, purchase price, or other consideration given for the transfer of the real property.

(4) PRIVATE TRANSFER FEE OBLIGATION. An obligation arising under a declaration or covenant recorded against the title to real property, or under any other contractual agreement or promise, whether or not recorded, that requires or purports to require the payment of a private transfer fee upon a subsequent transfer of an interest in the real property.

(5) TRANSFER. The sale, gift, conveyance, assignment, inheritance, or other transfer of an ownership interest in real property located in this state.



Section 35-4-432 - Prohibition.

A private transfer fee obligation recorded or entered into in this state on or after May 25, 2011, does not run with the title to real property and is not binding on or enforceable at law or in equity against any subsequent owner, purchaser, or mortgagee of any interest in real property as an equitable servitude or otherwise. Any private transfer fee obligation that is recorded or entered into in this state on or after May 25, 2011, is void and unenforceable. This section does not create a presumption that a private transfer fee obligation recorded or entered into in this state before May 25, 2011, is valid and enforceable.



Section 35-4-433 - Liability for violations.

(a) Any person who records or enters into an agreement imposing a private transfer fee obligation in his or her favor after May 25, 2011, shall be liable for:

(1) Any and all damages resulting from the imposition of the private transfer fee obligation on the transfer of an interest in the real property, including, but not limited to, the amount of any transfer fee paid by a party to the transfer.

(2) All attorney fees, expenses, and costs incurred by a party to the transfer or mortgagee of the real property to recover any private transfer fee paid or in connection with an action to quiet title.

(b) Where an agent acts on behalf of a principal to record or secure a private transfer fee obligation, liability shall be assessed to the principal, rather than the agent.



Section 35-4-434 - Disclosure.

(a) Any contract for the sale of real property subject to a private transfer fee obligation shall include a provision disclosing the existence of that obligation, a description of the obligation, and a statement that private transfer fee obligations are subject to certain prohibitions under this article. A contract for sale of real property which does not conform to the requirements of this section is not enforceable by the seller against the buyer, nor is the buyer liable to the seller for damages under such a contract, and the buyer under the contract is entitled to the return of all deposits made in connection with the sale of the real property.

(b) Where a private transfer fee obligation is not disclosed under subsection (a) and a buyer subsequently discovers the existence of the private transfer fee obligation after title to the property has passed to the buyer, the buyer has the right to recover both:

(1) Any and all damages resulting from the failure to disclose the private transfer fee obligation, including, but not limited to, the amount of any private transfer fee paid by the buyer, or the difference between:

a. The market value of the real property if it were not subject to a private transfer fee obligation.

b. The market value of the real property as subject to a private transfer fee obligation.

(2) All attorney fees, expenses, and costs incurred by the buyer in seeking the buyer's remedies under this subsection.

(c) Any provision in a contract for sale of real property that purports to waive the rights of a buyer under this section is void.

(d) A real estate licensee shall have no duty to discover the existence of any private transfer fee obligation.



Section 35-4-435 - Notice requirements for existing private transfer fee obligations.

(a) The payee of a private transfer fee obligation imposed prior to May 25, 2011, shall record, prior to December 31, 2011, against the real property subject to the private transfer fee obligation, a separate document in the office of the judge of probate for each county in which the real property is located which complies with all of the following requirements:

(1) The title of the document shall be "Notice of Private Transfer Fee Obligation" in at least 14-point boldface type.

(2) The amount, if the private transfer fee is a flat amount, or the percentage of the sales price constituting the cost of the private transfer fee, or such other basis by which the private transfer fee is to be calculated.

(3) If the real property is residential property, actual dollar-cost examples of the private transfer fee for a home priced at two hundred fifty thousand dollars ($250,000), five hundred thousand dollars ($500,000), and seven hundred fifty thousand dollars ($750,000).

(4) The date or circumstances under which the private transfer fee obligation expires, if any.

(5) The purpose for which the funds from the private transfer fee obligation will be used.

(6) The name of the payee and specific contact information regarding where the funds are to be sent.

(7) The acknowledged signature of the payee, or a representative of the payee.

(8) The legal description of the real property purportedly burdened by the private transfer fee obligation.

(9) Where there is more than one person or entity who claims the right to receive or collect a private transfer fee under a private transfer fee obligation, those persons or entities shall designate a single person or entity as the payee for purposes of that private transfer fee obligation.

(b) The payee may file an amendment to the notice of private transfer fee containing new contact information, but such amendment must contain the recording information of the notice of private transfer fee which it amends and the legal description of the real property burdened by the private transfer fee obligation.

(c) If a payee fails to file the notice required under subsection (a) prior to December 31, 2011, the grantor or any real property burdened by the private transfer fee obligation may proceed with the conveyance of an interest in the real property to any grantee and in so doing shall be conclusively deemed to have acted in good faith and shall not be subject to any obligations under the private transfer fee obligation. In that event, the private transfer fee obligation is void and the real property thereafter shall be conveyed free and clear of the private transfer fee and private transfer fee obligation.

(d) If a payee fails to fully comply with subsection (a) in filing the notice required thereunder, then the grantor, on recording of an affidavit under subsection (e), may convey an interest in the real property to any grantee without payment of the private transfer fee and is not subject to any further obligations under the private transfer fee obligation. In that event, the private transfer fee obligation is void and the real property thereafter shall be conveyed free and clear of the private transfer fee and private transfer fee obligation.

(e) If the payee fails to provide a written statement of the private transfer fee payable within 30 days of the date of a written request for the same sent to the address shown in the notice of private transfer fee, then the grantor, on recording of an affidavit under subsection (f), may convey an interest in the real property to any grantee without payment of the private transfer fee and is not subject to any further obligations under the private transfer fee obligation. In that event, the private transfer fee obligation shall become null and void and the real property thereafter shall be conveyed free and clear of the private transfer fee and private transfer fee obligation.

(f) An affidavit stating the facts enumerated in subsection (g) shall be recorded in the office of the judge of probate for each county in which the real property is situated prior to or simultaneously with a conveyance pursuant to subsection (d) or (e) of real property unburdened by a private transfer fee obligation. An affidavit filed under this subsection shall state that the affiant has actual knowledge of, and is competent to testify to, the facts in the affidavit and shall include the legal description of the real property burdened by the private transfer fee obligation, the name of the person appearing by the record to be the owner of the real property at the time of the signing of the affidavit, a reference, by recording information, to the instrument of record containing the private transfer fee obligation, and an acknowledgment that the affiant is testifying under penalty of perjury.

(g) When recorded, an affidavit filed under subsection (f) is prima facie evidence that either of the following:

(1) The payee has failed to fully comply with subsection (a) in the respects stated in the affidavit.

(2) A request for the written statement of the private transfer fee was sent to the payee at the address shown on the notice of private transfer fee, and the payee failed to provide the written statement of the private transfer fee payable within 30 days of the date of the notice sent to the address shown in the notification.









Chapter 4A - ALABAMA UNIFORM STATUTORY RULE AGAINST PERPETUITIES.

Section 35-4A-1 - Short title.

This chapter may be cited as the Alabama Uniform Statutory Rule Against Perpetuities.



Section 35-4A-2 - Statutory rule against perpetuities.

(a) A nonvested property interest is invalid unless:

(1) when the interest is created, it is certain to vest or terminate no later than 21 years after the death of an individual then alive; or

(2) the interest either vests or terminates within 100 years after its creation.

(b) A general power of appointment not presently exercisable because of a condition precedent is invalid unless:

(1) when the power is created, the condition precedent is certain to be satisfied or becomes impossible to satisfy no later than 21 years after the death of an individual then alive; or

(2) the condition precedent either is satisfied or becomes impossible to satisfy within 100 years after its creation.

(c) A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

(1) when the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than 21 years after the death of an individual then alive; or

(2) the power is irrevocably exercised or otherwise terminates within 100 years after its creation.

(d) In determining whether a nonvested property interest or a power of appointment is valid under subsection (a)(1), (b)(1), or (c)(1), the possibility that a child will be born to an individual after the individual's death is disregarded.

(e) If, in measuring a period from the creation of a trust or other property arrangement, language in a governing instrument (i) seeks to disallow the vesting or termination of any interest or trust beyond, (ii) seeks to postpone the vesting or termination of any interest or trust until, or (iii) seeks to operate in effect in any similar fashion upon, the later of (A) the expiration of a period of time not exceeding 21 years after the death of the survivor of specified lives in being at the creation of the trust or other property arrangement or (B) the expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement, that language is inoperative to the extent it produces a period of time that exceeds 21 years after the death of the survivor of the specified lives.



Section 35-4A-3 - When nonvested property interest or power of appointment created.

(a) Except as provided in subsections (b), (c), and (d) and in Section 35-4A-5, the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

(b) For purposes of this chapter, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of (i) a nonvested property interest or (ii) a property interest subject to a power of appointment described in Section 35-4A-2(b) or (c), the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.

(c) For purposes of this chapter, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.

(d) For purposes of this chapter, if a nongeneral or testamentary power of appointment is exercised to create another nongeneral or testamentary power of appointment, every nonvested property interest or power of appointment created through the exercise of such other nongeneral or testamentary power is considered to have been created at the time of the creation of the first nongeneral or testamentary power of appointment.



Section 35-4A-4 - Reformation.

Upon the petition of an interested person, a circuit court shall reform a disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the 100 years allowed by Section 35-4A-2(a)(2), (b)(2), or (c)(2) or the 360 years allowed by Section 35-4A-5(9) if:

(1) a nonvested property interest or a power of appointment becomes invalid under Section 35-4A-2 (statutory rule against perpetuities);

(2) a class gift is not but might become invalid under Section 35-4A-2 (statutory rule against perpetuities) and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

(3) a nonvested property interest that is not validated by Section 35-4A-2(a)(1) can vest but not within 100 years after its creation or in the case of a trust which meets the requirements of Section 35-4A-5(9), 360 years of its creation.



Section 35-4A-5 - Exclusions from statutory rule against perpetuities.

Section 35-4A-2, the statutory rule against perpetuities, does not apply to:

(1) a nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of (i) a premarital or postmarital agreement, (ii) a separation or divorce settlement, (iii) a spouse's election, (iv) a similar arrangement arising out of a prospective, existing, or previous marital relationship between the parties, (v) a contract to make or not to revoke a will or trust, (vi) a contract to exercise or not to exercise a power of appointment, (vii) a transfer in satisfaction of a duty of support, or (viii) a reciprocal transfer;

(2) a fiduciary's power relating to the administration or management of assets, including the power of a fiduciary to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income;

(3) a power to appoint a fiduciary;

(4) a discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

(5) a nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision;

(6) a nonvested property interest in a trust or other property arrangement, which trust or other property arrangement is exclusively for the benefit of one or more charities, governments, or governmental agencies or subdivisions;

(7) a nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral, or other current or deferred benefit plan for one or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income, or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse;

(8) a property interest, power of appointment, or arrangement that was not subject to the common-law rule against perpetuities or is excluded by another statute of this state; or

(9) a trust, (i) which on its terms does not exceed 360 years in duration, (ii) which is governed by the laws of this state, and (iii) the instrument governing which includes a power of the trustee to sell, lease, and mortgage all property held in trust.



Section 35-4A-6 - Prospective application.

This chapter applies to a nonvested property interest or a power of appointment that is created on or after January 1, 2012. For purposes of this section, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.



Section 35-4A-7 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



Section 35-4A-8 - Relation to common law.

This chapter supersedes the rule of the common law known as the rule against perpetuities.






Chapter 5A - UNIFORM TRANSFERS TO MINORS ACT.

Section 35-5A-1 - Short title.

This chapter may be cited as the "Alabama Uniform Transfers to Minors Act."



Section 35-5A-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ADULT. An individual who has attained the age of 21 years.

(2) BENEFIT PLAN. An employer's plan for the benefit of an employee or partner, or an individual retirement account.

(3) BROKER. A person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

(4) CONSERVATOR. A person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions.

(5) COURT. Circuit court.

(6) CUSTODIAL PROPERTY.

a. Any interest in property transferred to a custodian under this chapter and

b. The income from and proceeds of that interest in property.

(7) CUSTODIAN. A person so designated under Section 35-5A-10 or a successor or substitute custodian designated under Section 35-5A-19.

(8) FINANCIAL INSTITUTION. A bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law.

(9) LEGAL REPRESENTATIVE. An individual's personal representative or conservator.

(10) MEMBER OF THE MINOR'S FAMILY. The minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(11) MINOR. An individual who has not attained the age of 21 years.

(12) PERSON. An individual, corporation, organization, or other legal entity.

(13) PERSONAL REPRESENTATIVE. An executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.

(14) STATE. Includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(15) TRANSFER. A transaction that creates custodial property under Section 35-5A-10.

(16) TRANSFEROR. A person who makes a transfer under this chapter.

(17) TRUST COMPANY. A financial institution, corporation, or other legal entity, authorized to exercise general trust powers.



Section 35-5A-3 - Transfers and custodians to which chapter applicable; personal jurisdiction over custodian; transfers made under law of another state.

(a) This chapter applies to a transfer that refers to this chapter in the designation under section 35-5A-10(a) by which the transfer is made if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this chapter despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state. The custodianship so created remains subject to this chapter, even though the custodian so nominated subsequently declines to serve through renunciation or resignation.

(b) A person designated as custodian under this chapter is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(c) A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.



Section 35-5A-4 - Nomination of custodian.

(a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for ________ (name of minor) under the Alabama Uniform Transfers to Minors Act." The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(b) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under Section 35-5A-10(a).

(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under Section 35-5A-10. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to Section 35-5A-10.



Section 35-5A-5 - Transfer by gift or exercise of power of appointment.

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to Section 35-5A-10.



Section 35-5A-6 - Transfer by will or trust.

(a) A personal representative or trustee may make an irrevocable transfer pursuant to Section 35-5A-10 to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b) If the testator or settlor has nominated a custodian under Section 35-5A-4 to receive the custodial property, the transfer must be made to that person.

(c) If the testator or settlor has not nominated a custodian under Section 35-5A-4, or all persons so nominated as custodian dies before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under subsection (a) of Section 35-5A-10.



Section 35-5A-7 - Other transfer by fiduciary.

(a) Subject to subsection (c), a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to Section 35-5A-10, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Subject to subsection (c), a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to Section 35-5A-10.

(c) A transfer under subsection (a) or (b) may be made only if (1) the personal representative, trustee, or conservator considers the transfer to be in the best interest of the minor, (2) the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument, and (3) transfers to a custodian for the benefit of a minor do not exceed $10,000 in aggregated value.



Section 35-5A-8 - Transfer by obligor.

(a) Subject to subsections (b) and (c), a person not subject to Section 35-5A-6 or 35-5A-7 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to Section 35-5A-10.

(b) If a person having the right to do so under Section 35-5A-4 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(c) If no custodian has been nominated under Section 35-5A-4, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds fifty thousand dollars ($50,000) in value.



Section 35-5A-9 - Receipt and discharge for transfer of custodial property.

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this chapter. An acknowledgment of delivery by a custodian, who believes in good faith that the transfer does not exceed the limitations on value prescribed in Sections 35-5A-7(c) and 35-5A-8(c), is a sufficient receipt and discharge in accordance with this section, even though the values may subsequently be determined to exceed the value limitations.



Section 35-5A-10 - Manner of creating custodial property and effecting transfer; form of transfer; control of custodial property.

(a) Custodial property is created and a transfer is made whenever:

(1) An uncertificated security or a certificated security in registered form is either:

a. Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for _____ (name of minor) under the Alabama Uniform Transfers to Minors Act"; or

b. Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b);

(2) Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ______ (name of minor) under the Alabama Uniform Transfers to Minors Act";

(3) The ownership of a life or endowment insurance policy or annuity contract is either:

a. Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ______ (name of minor) under the Alabama Uniform Transfers to Minors Act"; or

b. Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for ______ (name of minor) under the Alabama Uniform Transfers to Minors Act";

(4) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for ______ (name of minor) under the Alabama Uniform Transfers to Minors Act";

(5) An interest in real property is conveyed in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ______ (name of minor) under the Alabama Uniform Transfers to Minors Act";

(6) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

a. Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ______ (name of minor) under the Alabama Uniform Transfers to Minors Act"; or

b. Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for ______ (name of minor) under the Alabama Uniform Transfers to Minors Act"; or

(7) An interest in any property not described in paragraphs (1) through (6) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b).

(b) An instrument substantially in the following form satisfies the requirements of paragraph (1)(b) and subdivision (7) of subsection (a):

"TRANSFER UNDER THE ALABAMA UNIFORM TRANSFERS TO MINORS ACT

I, ______ (name of transferor or name and representative capacity if a fiduciary) hereby transfer to ______ (name of custodian), as custodian for ______ (name of minor) under Alabama Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

Dated: ________

_________________”

(Signature)

___________ (name of custodian) acknowledges receipt of the property described above a custodian for the minor named above under the Alabama Uniform Transfers to Minors Act.

Dated: ________

________________

(Signature of Custodian)

(c) A transferor shall place the custodian in control of the custodial property as soon as practicable.



Section 35-5A-11 - Transfer to be for one minor; only one custodian; single custodianship.

A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this chapter by the same custodian for the benefit of the same minor constitutes a single custodianship.



Section 35-5A-12 - Validity of transfer; interest conveyed; rights of custodian and minor as to property transferred; provisions of chapter incorporated in transfer; transfer does not authorize settlement or release of claims.

(a) The validity of a transfer made in a manner prescribed in this chapter is not affected by:

(1) Failure of the transferor to comply with section 35-5A-10(c) concerning possession and control;

(2) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under section 35-5A-10(a); or

(3) Death or incapacity of a person nominated under section 35-5A-4 or designated under section 35-5A-10 as custodian or the disclaimer of the office by that person.

(b) A transfer made pursuant to section 35-5A-10 is irrevocable, and conveys to the minor indefeasibly vested title to the custodial property, but the custodian has the rights, powers, duties, and authority provided in this chapter, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this chapter. Neither the minor nor the minor's legal representative can transfer by assignment or otherwise custodial property.

(c) By making a transfer, the transferor incorporates in the disposition all the provisions of this chapter and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this chapter.

(d) Making a transfer to a custodian pursuant to this chapter does not authorize the custodian to settle or release a claim of the minor against the transferor or a third party.



Section 35-5A-13 - Powers and duties of custodian as to custodial property generally.

(a) A custodian shall:

(1) Take control of custodial property;

(2) Register or record title to custodial property if appropriate; and

(3) Collect, hold, manage, invest, and reinvest custodial property.

(b) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(c) A custodian may invest in or pay premiums on life insurance or endowment policies on (1) the life of the minor only if the minor or the minor's estate is the sole beneficiary, or (2) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for ______ (name of minor) under the Alabama Uniform Transfers to Minors Act."

(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of 14 years.



Section 35-5A-14 - Custodian has rights and powers that unmarried adult would have as to property.

(a) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(b) This section does not relieve a custodian from liability for breach of Section 35-5A-13.



Section 35-5A-15 - Delivery, payment, or expenditure of custodial property for benefit of minor.

(a) A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to (1) the duty or ability of the custodian personally or of any other person to support the minor, or (2) any other income or property of the minor which may be applicable or available for that purpose.

(b) On petition of an interested person or the minor if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c) A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.



Section 35-5A-16 - Custodian's expenses, compensation, and bond.

(a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b) Except for one who is a transferor under Section 35-5A-5, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Except as provided in subsection (f) of Section 35-5A-19, a custodian need not give a bond.



Section 35-5A-17 - Exemption of third person from liability for good faith dealings with custodian.

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1) The validity of the purported custodian's designation;

(2) The propriety of, or the authority under this chapter for, any act of the purported custodian;

(3) The validity or propriety under this chapter of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) The propriety of the application of any property of the minor delivered to the purported custodian.



Section 35-5A-18 - Claims against custodial property; personal liability of custodian and minor.

(a) A claim based on (1) a contract entered into by a custodian acting in a custodial capacity, (2) an obligation arising from the ownership or control of custodial property, or (3) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b) A custodian is not personally liable:

(1) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.



Section 35-5A-19 - Renunciation, resignation, death or removal of custodian; designation of successor custodian.

(a) A person nominated under section 35-5A-4 or designated under section 35-5A-10 as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative or by effecting a valid disclaimer in the manner that interests in property may be disclaimed under the Alabama Uniform Disclaimer of Property Interests Act. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under section 35-5A-4, the person who made the nomination may nominate a substitute custodian under section 35-5A-4; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under section 35-5A-10(a). The custodian so designated has the rights of a successor custodian.

(b) A custodian at any time may designate a trust company or an adult other than a transferor under section 35-5A-5 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of 14 years and to the successor custodian and by delivering the custodial property to the successor custodian.

(d) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of 14 years, the minor may designate as successor custodian, in the manner prescribed in subsection (b), an adult member of the minor's family, a conservator of the minor, or a trust company. If the minor has not acted, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

(e) A custodian who declines to serve under subsection (a) or resigns under subsection (c), or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the conservator of the minor, or the minor if the minor has attained the age of 14 years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under section 35-5A-5 or to require the custodian to give appropriate bond.



Section 35-5A-20 - Accounting by and determining of liability of custodian.

(a) A minor who has attained the age of 14 years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court (1) for an accounting by the custodian or the custodian's legal representative; or (2) for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under section 35-5A-18 to which the minor or the minor's legal representative was a party.

(b) A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) The court, in a proceeding under this chapter or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d) If a custodian is removed under section 35-5A-19(f), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.



Section 35-5A-21 - Termination of custodianship upon minor's reaching age 21 or age of majority or upon minor's death.

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

(1) The minor's attainment of 21 years of age with respect to custodial property transferred under section 35-5A-5 or 35-5A-6;

(2) The minor's attainment of majority under the laws of this state other than this chapter with respect to custodial property transferred under section 35-5A-7 or 35-5A-8; or

(3) The minor's death.



Section 35-5A-22 - Applicability of chapter.

This chapter applies to a transfer within the scope of section 35-5A-3 made after October 1, 1986, if:

(1) The transfer purports to have been made under the Alabama Uniform Gifts to Minors Act; or

(2) The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this chapter is necessary to validate the transfer.



Section 35-5A-23 - Transfers made before and custodianships existing on October 1, 1986; property held in custodianship which terminated between July 22, 1975, and October 1, 1986, when minor attained age 19.

(a) Any transfer of custodial property as now defined in this chapter made before October 1, 1986, is validated notwithstanding that there was no specific authority in the Alabama Uniform Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b) This chapter applies to all transfers made before October 1, 1986, in a manner and form prescribed in the Alabama Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on October 1, 1986.

(c) Sections 35-5A-2 and 35-5A-21 with respect to the age of a minor for whom custodial property is held under this chapter do not apply to custodial property held in a custodianship that terminated because of the minor's attainment of the age of 19 after July 22, 1975, and before October 1, 1986.



Section 35-5A-24 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.






Chapter 6 - PARTITION.

Article 1 - General Provisions.

Section 35-6-1 - Deposit of unclaimed money in county treasury; payment upon order of court.

(a) When a sale of premises is made, and no person appears to claim such portion of the money as may belong to any nonresident or person whose name is unknown, the court shall require such money to be deposited in the county treasury, subject to the further order of the court. All money so required to be deposited shall be received by the county treasurer and paid upon the order of the court.

(b) When money is deposited in the county treasury under the provisions of this chapter, the person or persons entitled to the same may, at any time, apply to the court making the order of sale, and obtain an order for the same upon making satisfactory proof to the court of his or her right thereto.






Article 2 - Partition in Circuit Court.

Section 35-6-20 - Jurisdiction of circuit court to divide or sell for division.

The circuit court shall have original jurisdiction to divide or partition, or sell for partition, any property, real or personal, held by joint owners or tenants in common; whether the defendant denies the title of plaintiff or sets up adverse possession or not; and the court in exercising its jurisdiction shall proceed according to the Alabama Rules of Civil Procedure and, where necessary, allow service of process by publication as prescribed therein.



Section 35-6-21 - Interpleader.

During the pendency of any civil action for partition, any person claiming to be interested in the premises to be assigned or aparted may appear and answer the complaint, and assert his or her rights, by way of interpleader; and the court shall decide upon the rights of all persons appearing as aforesaid, as though they had been made parties in the first instance.



Section 35-6-22 - Duty of court to declare rights of parties.

The court shall ascertain and declare the rights, titles, and interest of all the parties to such action, the plaintiffs as well as the defendants, and shall give judgment according to the rights of the parties.



Section 35-6-23 - Determination of questions of title and adjustment of equities.

(a) If the title of the plaintiffs seeking partition or sale of lands for a division shall be controverted, or should the title or claim of any of the parties to the action be adverse to that of one or more of the other parties, the question of title shall be tried and determined in the action by the circuit court, which shall have power to determine all questions of title, and to remove all clouds upon the title, if any, of the lands, whereof partition is sought and to apportion incumbrances, if partition be made of land incumbered and it be deemed proper to do so; and the court may adjust the equities between and determine all claims of the several cotenants or claimants as well as the equities and claims of the incumbrancers; and may adjust, settle, and determine all questions as to dower or curtesy as if separate proceedings had been brought to settle and determine these questions.

(b) In actions for partition of lands, either by metes and bounds or by sale for division when the same cannot be equitably partitioned among the owners, if the defendant denies the title of the plaintiff or asserts an adverse claim or title in himself, the circuit judge need not dismiss the complaint, but may direct the issue as to the title of the complainant, or as to such adverse claim or title of the defendant, to be tried as other issues of fact are triable.



Section 35-6-24 - Partition without commissioners; owelty.

If, at the hearing, it appears that the intervention of commissioners is unnecessary to secure an equal partition in kind, or that the same can be effected by providing owelty, and that it would best promote the interest of the parties, the circuit court may order the partition and fix the amount to be paid by one or several cotenants to another or others; or this may be done on hearing the report of the commissioners.



Section 35-6-25 - Service of process on certain parties defendant; guardian ad litem; judgment not affected by death of defendant; section cumulative.

(a) When it is necessary to make any person a party defendant in any partition proceedings brought under the provisions of this article for partition sale of land, or any interest therein and the plaintiff, after exercising reasonable diligence, is unable to locate the whereabouts, and to ascertain whether any such defendant is alive at the time of the filing of the complaint, the facts showing just what diligence the plaintiff has exercised must be specifically alleged in the complaint, and such defendant may then be made a party, by publication as in the case of unknown defendants, in his name followed by the words: " ____ and his heirs or devisees, if deceased." If the defendant so sued does not appear in person or by attorney before expiration of the time for filing pleadings in the case, the court shall appoint a guardian ad litem to represent his interest. A valid judgment may be entered against such defendant, binding on both him and his heirs or devisees, regardless of whether it be later shown that such defendant was or was not living at the time of the filing of the complaint.

(b) This section is cumulative.






Article 3 - Partition in Probate Court.

Section 35-6-40 - Property subject to partition; by whom application made.

Any property, real, personal or mixed, held by joint owners or tenants in common, may be divided among them, on the written application of one or more of them to the probate court of the county in which the property is situated; and such application may be made by the executor or administrator of a deceased person in interest, or by the guardian of a minor or person of unsound mind.



Section 35-6-41 - Partition of land lying partly in different counties.

When partition is sought of a tract of land lying partly in different counties, the application may be made to the probate court of either county, and the partition shall be made at the courthouse of the county of the judge of such court; and when made, the judge of such court shall, on demand and payment of lawful fees therefor, furnish to each party in interest a certificate, under his official seal, of the lots or parcels allotted to him, and the book and page where the proceedings are recorded; and the record of such certificate in the proper office of the county in which such lots or parcels, or any part thereof, lie, shall operate as notice of its contents.



Section 35-6-42 - Contents of application.

The application for division or partition must set forth the names of all the persons interested in the property, their residence, if known, whether they are over or under 19 years of age, a full and accurate description of the property sought to be divided or partitioned, the interest of each person in the same, and the number of shares into which it is to be divided.



Section 35-6-43 - Time and place of hearing; notice; guardians ad litem; nonresidents as parties.

Upon the filing of the application, a day not less than 30 days thereafter must be appointed for hearing the same; and of the time and place of such hearing, all parties in interest must have at least 10 days' notice; and when infants or persons of unsound mind are parties, if they have no general guardians, guardians ad litem must be appointed to represent them; and if any of the parties in interest are nonresidents, they must be made parties in the same manner, and to the same extent, as is done when property in the hands of an executor or administrator is to be divided or distributed.



Section 35-6-44 - Proceedings against unknown persons and certain other parties defendant.

When it is necessary to make any persons defendant to a petition in the probate court filed for the partition of property or for a sale thereof because it cannot be equitably divided, and the names of all or any of such persons are unknown to the petitioner and cannot be ascertained on diligent inquiry, if the petitioner shall state in a petition, or in an affidavit thereto annexed, that the names of such persons are unknown, and that he has made diligent inquiry to ascertain the same, proceedings may be had against them without naming them; and the judge of probate must make publication as in case of nonresident defendants, describing such unknown parties as near as may be by the character in which they are sued, and with reference to their title or interest in the property sought to be partitioned or to be sold for division of the proceeds. Should petitioner, after exercising reasonable diligence be unable to locate the whereabouts, and to ascertain with certainty whether any defendant is alive at the time of the filing of the petition, the facts showing just what diligence the petitioner has exercised must be specifically alleged in the bill, and such defendant may then be made a party, by publication as in case of unknown defendants, in his name followed by the words: " ____ and his heirs or devisees, if deceased." If the defendant so named does not appear in person or by attorney before expiration of the time for filing pleadings, the court shall appoint a guardian ad litem to represent his interest. The shares or interest of such parties in the proceeds of any such sale shall be paid in the court under such directions as may be ordered by the court, and shall there be retained and paid out to the proper parties when ascertained.



Section 35-6-45 - Decree for partition; appointment of commissioners; minors' interests considered.

If, upon the hearing, the court is satisfied from the proof that the property described in the application is held and owned jointly, or in common, it must decree the same to be divided or partitioned among the joint owners or tenants in common, according to their respective interests therein; and to effect such division or partition, it must appoint suitable commissioners, not more than five, any three of whom may act; but if the application is for the partition of lands, and any of the parties interested are minors, the court, before granting the application, must be satisfied by evidence taken as in actions before the circuit court that it is to the interest of such minors that the partition be made.



Section 35-6-46 - Oath of commissioners; duties generally.

The commissioners must be sworn faithfully to execute the trust reposed in them, and to make the division or partition fairly and impartially, if the same can be made; and the division or partition shall be conducted in all respects, as nearly as may be, consistently with the provisions of this article, as is done when property in the hands of an executor or administrator is to be distributed or divided; and in case of application for partition of lands, the commissioner must, after examining the lands, and a survey thereof, if necessary, proceed without delay to make division thereof into the necessary number of shares, having regard to the quality of the soil, and other advantages, so as to make the different shares as nearly equal in value as practicable; and they must make a plat and map thereof, showing the subdivisions of the lots, and numbering them progressively; and subdivisions and boundaries of the lots, and numbering them progressively; and they are authorized to employ a surveyor and chain bearers and other attendants, if necessary.



Section 35-6-47 - Notice of partition.

In case of partition of lands, the commissioners must give notice, by publication in some newspaper published in the county, if there is one, or if not, in the one nearest thereto, to be made not less than three successive weeks, that they will, on a day designated, attend at the courthouse of the county to make partition.



Section 35-6-48 - Determination and statement by commissioners.

On the day designated, the commissioners must, in the presence of the judge of probate, determine by lot to whom each of the several parcels belongs, and make a statement in writing of the result, setting forth to whom the several parcels or lots were allotted, together with all the facts relating to the partition and allotment, which must be signed by them, and attested by the judge of probate.



Section 35-6-49 - Filing and recordation of application, etc.; record as evidence.

The application, commission, statement of the commissioners and plat and map must be filed in the office of the judge of probate, and, together with all orders made by him, must be recorded in a book kept by him for the record of conveyances of land, and when recorded, the record thereof shall be presumptive evidence of the truth of any fact therein stated.



Section 35-6-50 - Partition vests title; annulment by circuit court.

The partition so made vests a title in fee simple in the persons to whom the several shares are allotted, as fully and completely as if each had conveyed to the others; but if any fraud or undue influence be employed by any of the parties to obtain an unfair partition or allotment, such partition may be annulled by the circuit court, on a complaint filed within five years after the allotment.



Section 35-6-51 - Effect of partition on liens.

When there is a lien on an undivided interest of any of the parties, such lien, if a partition is made, is thenceforth a charge only on the share assigned to such party; but such share must first be charged with its just proportion of the costs of the partition, in preference to such lien.



Section 35-6-52 - Completion of partition by substitute commissioner.

If any of the commissioners die, resign or neglect or refuse to act, at any time before the final allotment, others may be substituted in their stead by the probate court, and they shall have the same power in completing such partition and allotment as if they had been originally appointed.



Section 35-6-53 - Fees of commissioners.

The commissioners are entitled to $2.00 per day for each day while they are engaged in such partition and allotment, and all expenses they may have incurred in causing survey, map, and plat to be made, or otherwise, in the discharge of their duties.



Section 35-6-54 - Costs and expenses.

The probate court must ascertain the costs and expenses attending the division, and make a record thereof, stating distinctly each item of such costs and expenses; and if the same are not paid within 30 days after the allotment, an execution may be issued against each of the persons to whom the land was allotted, for his aliquot portion thereof, which must be directed to the sheriff, to be levied as other executions, and may be levied on the land so allotted to him.



Section 35-6-55 - Partition not made when adverse claim or title asserted.

No division or partition or sale for distribution can be made under this article, in the probate court when an adverse claim or title is asserted by anyone, or brought to the knowledge of the commissioners, or of the judge of probate.



Section 35-6-56 - Remedy not exclusive.

The power conferred in this article does not prevent a resort to any other lawful mode of obtaining partition of lands.



Section 35-6-57 - Sale instead of partition - When sale ordered.

If, after a decree for partition and the appointment of commissioners it shall appear from the report of the commissioners, or on exceptions to their report, that a just and equal division of the land cannot be made, or that a sale will better promote the interest of all the cotenants, the court shall order a sale of the land, or such part thereof as may be deemed proper, and a division of the proceeds among those interested, as provided for, and make an equitable partition as provided in this article of the land not sold.



Section 35-6-58 - Sale instead of partition - Property subject to sale; by whom application made; where sale held; record of decrees.

Any property, real or personal, held by joint owners or tenants in common, on the written application of any one or more of them, may be decreed to be sold by the probate court of the county in which such property is situated, or, in case of land lying in different counties, of either of such counties, whether such lands are adjacent or contiguous, when the same cannot be equitably divided or partitioned among them, notwithstanding they, or any of them, are infants or persons of unsound mind, and the application may be made by the executor or administrator of a deceased person in interest, or by the guardian of a minor or person of unsound mind. Such lands shall be sold in the county where the decree is rendered, unless otherwise directed by order of the court, upon rendition of the final decree ordering such sale. The decree of sale and the decree confirming the sale shall be recorded in all counties where any of the land is situate. A certified copy of such record of these decrees shall be admissible in and prima facie evidence of their contents in all the courts of this state.



Section 35-6-59 - Sale instead of partition - Time for hearing.

Upon the filing of such application, setting forth that the property cannot be equitably divided or partitioned, without a sale thereof, a day must be appointed, not less than 30 days thereafter for hearing the same.



Section 35-6-60 - Sale instead of partition - Notice of hearing; guardians ad litem; nonresidents as parties.

All parties in interest must have at least 10 days' notice of the time and place set for the hearing of such application; and when infants or persons of unsound mind are parties, and have no general guardians, guardians ad litem must be appointed to represent them; and if any of the parties in interest are nonresidents, they may be made parties in the same manner, and to the same extent as is done when property in the hands of an executor or administrator is to be divided or distributed.



Section 35-6-61 - Sale instead of partition - Evidence.

Evidence in support of such application must be taken as in actions before the circuit court, and before granting the decree of sale the probate court must be satisfied from the evidence that an equitable division or partition cannot be made; and when the application is by the guardian of an infant or person of unsound mind, the court must be satisfied from the evidence that it would be to the interest of such infant, or person of unsound mind, to sell the property for the purpose of division or partition.



Section 35-6-62 - Sale instead of partition - Decree and orders; appointment of commissioner; conduct of sale.

If, upon the hearing, the court is satisfied from the proof that such property cannot be equitably divided or partitioned among the parties in interest, it must decree the same to be sold, and make and issue all such orders as may be necessary to effect the sale thereof, and appoint a suitable commissioner to make the sale; and the sale shall be conducted, the purchase money collected, conveyance of the title made and all proceedings subsequent to the sale conducted in every respect as is done when property in the hands of an executor or administrator is to be distributed.



Section 35-6-63 - Sale instead of partition - Payment and distribution of purchase money.

Such commissioner may discharge himself from all liability for money received by him for the property sold, by paying over the same to the judge of probate, after deducting therefrom the costs and expenses attending the sale, including commissions to him at the same rate that executors or administrators receive for collecting, but in no case more than $100.00; and such net proceeds must be distributed by the judge of probate among the persons entitled thereto, according to their respective interests.



Section 35-6-64 - Sale instead of partition - Completion of sale by substitute commissioner.

If the commissioner dies, resigns or neglects or refuses to act, at any time before the sale, another may be substituted in his stead by the court, who shall have the same power in completing the sale as if originally appointed.



Section 35-6-65 - Article applicable to executors or administrators of deceased parties.

Should any of the parties interested in property, real or personal, held by joint owners or tenants in common, die, the provisions of this article shall fully apply to his executor or administrator.



Section 35-6-66 - Article not applicable to partition of crops.

The provisions of this article are not applicable to the partition of crops.






Article 4 - Sale of Land of Minors and Insane Persons for Distribution Among Joint Owners.

Section 35-6-80 - When and by whom sale made.

In all cases in which any person of unsound mind or any minor shall hold an interest as tenant in common with others in one or more parcels of land or realty in this state, and there shall be no valid authority to sell such interest vested in any person by the terms of any instrument under which such person of unsound mind or such minor holds such interest, and such sale shall not be prohibited or restricted by such instrument, it shall be lawful for the guardian of such minor or person of unsound mind to join the other tenants in common in selling any such parcel of land or realty for a division of proceeds thereof, such sale to be made either publicly or privately, and upon such terms as to payment and security for unpaid installments as such guardian may deem to the interest of his ward, subject, however, to such sale being set aside as provided in this article.



Section 35-6-81 - Report of sale by guardian to court.

Within three months after making any such sale, such guardian shall report the same under oath to the court having jurisdiction of his administration of the estate of such ward. If the whole of the share of such ward in the proceeds of such sale shall have been paid when such report is made, such fact shall be stated therein, and the guardian shall therein apply to the court for authority to make a conveyance of the interest of said ward in the lands or realty so sold to the purchaser. Such report shall set forth the name, residence, and age of such ward, and of the person in whose custody he is, and the name and residence of the adult next of kin of said ward, resident in the state and not interested in such sale; if there be more than one such next of kin of the same degree, such report must set forth the names and residences of all of them resident in this state.



Section 35-6-82 - Time and notice of hearing.

Upon the filing of such report the court must appoint a day for the hearing of the same, not less than 20 days from the filing thereof, and must give notice thereof to any minor whose interest has been so sold who is over 14 years of age and resident in this state, and also to the person in whose custody such ward is, if deemed by the court in the interest of such ward, and also to the adult next of kin of such ward resident in this state, not interested in such sale, or where there is more than one such next of kin of equal degree, then to such one of them as may be selected by the court. Such notice shall be given by personal citation to be served not less than 10 days before the day appointed for such hearing.



Section 35-6-83 - Guardian ad litem.

The court must appoint a guardian ad litem to represent the interest of such ward upon such hearing, as provided by law for the appointment of guardians ad litem in such court. The person so appointed such guardian ad litem must deny in writing the allegations of such report and resist the confirmation of such sale, and, if necessary, must, with the approval of the court, employ counsel to defend the interest of the person he so represents. He is entitled to reasonable compensation, and an allowance for reasonable fees of such counsel as he may so employ, to be fixed by the court and taxed and collected as costs in the action.



Section 35-6-84 - Contest by custodian and next of kin.

The person in whose custody such ward is must be cited, and the next of kin so cited may also appear at such hearing and contest the confirmation of such sale.



Section 35-6-85 - Conduct of hearing generally; order confirming sale.

On the day appointed for such hearing, or on any other day to which it may be continued the court must proceed to hear such report and the evidence for and against the confirmation of such sale. Such evidence shall be taken orally in open court at the time of the hearing or by deposition as in actions before the circuit court. If upon such hearing it shall appear to the satisfaction of the court that such sale as made is to the interest of the ward, the court shall make an order confirming the same, and, if it shall appear to the court that full payment has been made to the guardian for the interest of the minor in such sale, such order shall direct the guardian, or any other person appointed by the court, to make conveyance of the interest of the ward in the land or realty to the purchaser thereof.



Section 35-6-86 - Multiple sales.

Two or more sales of the interest of a ward in different parcels of land or realty made under the provisions of this article may be set forth by the guardian in one report, and be embraced in the hearing of such report and the order of the court made thereupon, the court dealing with each such sale as it may deem proper.



Section 35-6-87 - Report of payment; order for conveyance.

Within 30 days after receiving full payment for the interest of his ward in any land or realty so sold, such sale having been confirmed under the provisions of this article, the guardian of such ward must report such payment under oath to the court and apply for an order to make a proper conveyance of such interest to the purchaser. The court must examine such report and may also examine witnesses in relation thereto; if, upon such examination, it is satisfied that such payment has been made, it must make an order for such conveyance to be made by said guardian or by some other person, appointed by the court conveying all right, title, and interest of such ward in such land or realty at the time of such sale thereof.



Section 35-6-88 - Conveyances to be presented to court; certificate; when conveyance vacated.

Every conveyance made under the provisions of this article shall, before delivery, be presented by the person making the same to the judge of the court ordering it to be made. If such judge is satisfied that such sale has been duly confirmed and that such conveyance is properly made, he shall indorse upon such conveyance a certificate under the seal of the court of the confirmation of the sale under which conveyance is made, and of the confirmation of the conveyance as made. Such certificate must be recorded with the conveyance and shall be prima facie evidence of the confirmation of such sale and conveyance. If the court is not satisfied as to any such conveyance it must vacate the same, ordering a proper conveyance, as to which the same proceedings shall be had as provided by this section for the original conveyance.



Section 35-6-89 - Sale void unless to advantage of ward and confirmed by court.

(a) If, on the hearing of the report of sale by the guardian, it shall appear to the court that the sale of any parcel of land or realty therein set forth is not to the advantage of the ward whose interest is so sold, the court shall order such sale set aside, whereupon the same shall become wholly void.

(b) No sale or conveyance of lands under this article shall be valid to divest the title of the minor or person of unsound mind on whose behalf it is made, unless such sale or conveyance shall be confirmed as provided in this article.



Section 35-6-90 - Limitation on guardian's authority; authority of successor.

The authority conferred under the provisions of this article shall remain in the guardian in whom it is vested only so long as he continues as such; but his successor shall have the authority to consummate any sale made by him in accordance with such provisions.



Section 35-6-91 - Provisions of article not exclusive.

The provisions of this article shall not be exclusive of other modes, remedies, or proceedings for selling or partitioning the lands of minors or insane persons; but shall be construed to be cumulative or alternative remedies.






Article 4A - Purchase of Interest of Joint Owner Filing for Partition.

Section 35-6-100 - Court to provide for purchase of filing joint owners' interests; notice by prospective purchasers.

Upon the filing of any petition for a sale for division of any property, real or personal, held by joint owners or tenants in common, the court shall provide for the purchase of the interests of the joint owners or tenants in common filing for the petition or any others named therein who agree to the sale by the other joint owners or tenants in common or any one of them. Provided that the joint owners or tenants in common interested in purchasing such interests shall notify the court of same not later than 10 days prior to the date set for trial of the case and shall be allowed to purchase whether default has been entered against them or not.



Section 35-6-101 - Appointment of appraisers; report.

In such circumstances as described in section 35-6-100, and in the event the parties cannot reach agreement as to the price, the value of the interest or interests to be sold shall be determined by one or more competent real estate appraisers or commissioners, as the court shall approve, appointed for such purpose by the court. The appraisers or commissioners appointed under this section shall make their report in writing to the court within 30 days after their appointment.



Section 35-6-102 - Payment of appraised value into court; time period; transfer of title.

After the report of the appraisers or commissioners, the tenants in common or joint owners seeking to purchase the interests of those filing the petition shall have 30 days to pay into the court the price set as the value of those interests to be purchased. Upon such payment and approval of same by the court, the clerk shall execute and deliver or cause to be executed and delivered the proper instruments transferring title to the purchasers.



Section 35-6-103 - Effect of failure to pay purchase price.

Should the joint owners or tenants in common fail to pay the purchase price as provided in section 35-6-102, the court shall proceed according to its traditional practices in such cases as described in section 35-6-100.



Section 35-6-104 - Costs of appraisal.

The costs of the appraisers or commissioners shall be taxed as a part of the cost of court to those seeking to or purchasing the interests.






Article 5 - Partition of Crops.

Section 35-6-110 - Crops subject to partition; by whom application made.

Matured crops of corn, cotton, or other produce, raised and made by persons in such manner as to make them joint owners or tenants in common therein, whether gathered or ungathered, may be divided among them, on the written application of any one or more of them to the probate court of the county in which such crops, or any portion thereof, are situated; and such application may be made by the administrator or executor of a deceased person, or by the guardian of a minor or person of unsound mind interested in such crops.



Section 35-6-111 - Contents of application.

Such application must set forth the names, ages, and places of residence of all the persons interested in the crops, the location, value, and description of the crops, the number of shares into which it is sought to divide them, the interest of each person therein, and who is in the actual possession thereof; and it must be sworn to by the applicant, his agent, or attorney.



Section 35-6-112 - Time for hearing; guardians ad litem.

Upon the filing of such application, a day must be appointed for the hearing of the same, within 15 days thereafter, if the parties are residents of this state, but if they are nonresidents, within 30 days thereafter; and if any of the parties in interest are minors or persons of unsound mind, guardians ad litem must be appointed to represent them, unless they have general guardians who will represent them on the hearing.



Section 35-6-113 - Notice.

Notice of such application, and of the day appointed for its hearing, must be issued by the judge of probate to the parties in interest who are residents of this state, which must be served on them at least five days before the day appointed for the hearing; and if any of the parties in interest are nonresidents, such notice must be given by publication, once a week for three successive weeks, in some newspaper published in the county, or if no newspaper is published therein, then in one that is published in an adjoining county, a copy of which shall be mailed by the judge of probate, and directed to such nonresidents at their post offices, if the same are known, or can be ascertained by reasonable effort.



Section 35-6-114 - When sheriff ordered to take possession of crops; forthcoming bond.

(a) If, at the time of filing such application, or afterwards, any party interested in the crops, his agent or attorney, makes affidavit before the judge of probate that he has cause to believe that the crops, or any portion thereof, will be removed, sold, consumed, or destroyed before they can be divided, and gives bond, with sufficient surety, in double the value of the property to be divided, payable to the defendant or defendants, with condition to pay all costs and damages that may accrue from the wrongful filing of the application, the court shall order the sheriff to take possession of such crops, and to safely keep the same until final disposition thereof shall be made by the court, unless the other parties in interest, or some of them, give bond, with sufficient surety, to be approved by the sheriff, in double the value of the shares of those complaining, with condition for the delivery of such crops to the sheriff within five days after judgment, or, in case of default, to pay those entitled the value of their interest in the crops, together with all costs and damages for the detention of the same; and if the crops are not delivered according to the condition of the bond, any of the parties in interest may sue on the bond, jointly or severally, in the name of the sheriff for their use, and recover the value of their interests in the crops, and the costs and damages resulting from the detention.

(b) If a forthcoming bond is given under subsection (a) of this section and the crops are not delivered to the sheriff, as required by its condition, the sheriff must endorse on the bond the failure to deliver such crops to him, and must return the same to the judge of probate.



Section 35-6-115 - Decree of partition or sale; effect on existing liens.

(a) If, on the hearing, the court is satisfied from the evidence that the parties are joint owners or tenants in common in the crops, a decree must be entered, declaring the interest or share each has therein, and ordering the crops divided in specie, or sold for division, as may appear from the evidence more practicable and better for the interests of the parties; and if any liens exist on the crops, or on any interest or share therein, in favor of any of the parties, such liens, and the extent and amount thereof, must be declared; and if a division in specie is ordered, such liens shall be charges only on the shares of the parties against whom they exist, but if a sale is ordered, the proceeds of the shares or interest upon which they exist, after payment of their part of the costs, shall be applied to the satisfaction of such liens.

(b) When any lien exists on the crops, or on any share or interest therein, in favor of any person other than the joint owners or tenants in common, such person must be made a party to the application, and his lien declared and protected; and if division in specie is made, such lien shall thenceforth rest only on the share or interest of the party against whom it exists; but if a sale is made, such lien shall be satisfied out of the proceeds of the share or interest upon which it exists; but such share or interest must first be made to contribute its share of the costs.



Section 35-6-116 - Sale by sheriff; distribution of proceeds by probate judge.

If the crops are ordered sold, the judge of probate must forthwith issue a writ, directed to the sheriff, commanding him to sell such crops for division, at a place to be designated in the decree and writ; and thereupon the sheriff must proceed to advertise and sell such crops at the place designated, in the same manner as he is required to advertise and sell personal property under execution issuing from the circuit court; and after making the sale, he shall forthwith make due return, and pay over the proceeds thereof to the judge of probate, who shall distribute the same among the parties according to their respective interests. If a forthcoming bond has not been executed under section 35-6-114 and the sheriff is not in possession of the crops, he shall seize the same for the purpose of making a sale thereof, if in the hands of any of the parties to the proceedings.



Section 35-6-117 - Appointment and duties of commissioners generally; oath; return; seizure of crops.

If a division of the crops is decreed, the judge of probate must forthwith issue a writ, directed to the sheriff, and commanding him to summon three disinterested and intelligent householders of the county, not related to either of the parties, to make such division, who shall divide the crops among the parties according to the decree, a copy of which must accompany the writ, and shall, within 10 days after their appointment, make due return of the division made by them in writing and under oath, which oath must be taken before the judge of probate, and must set forth that they made the division fairly and impartially, to the best of their knowledge and ability; and for the purpose of such division the sheriff, if not in possession, and no forthcoming bond has been given, must seize the crops to be divided, if in the possession of any of the parties to the proceedings.



Section 35-6-118 - Sale when partition impracticable.

If the commissioners find it impracticable to make division of the crops in specie, or that it is necessary to sell a portion thereof to make or equalize the division, they shall at once report that fact to the probate court, which shall thereupon order the crops to be sold for division, and shall issue a writ to the sheriff commanding him to make such sale; and such sale, and the distribution of the proceeds thereof, shall be made as provided in section 35-6-116.



Section 35-6-119 - Replacement of commissioners upon failure to act.

If any of the commissioners for any cause fail to act, others may, at any time before division made, be appointed in their stead, and they shall have the same powers as if they had been originally appointed.



Section 35-6-120 - Objections to commissioners' report; confirming or setting aside report.

Any of the parties may file objections to the report of the commissioners making the division, within 10 days after the same is returned, and, when filed, a day must be appointed to hear the same, of which notice, not exceeding 10 days, shall be given to all the other parties in interest; and on the evidence adduced on such hearing, the report shall be confirmed or set aside, as equity and justice may demand; and if the report is set aside, new commissioners shall be appointed to make division, who shall proceed as provided in this article for those originally appointed.



Section 35-6-121 - Delivery of shares.

If all the parties consent in writing, the sheriff, immediately after division is made, shall deliver to each party his share of the crops; but if such consent is not given, the crops must be held by him until after the report of the commissioners has been confirmed, when he shall deliver the same to the parties entitled thereto, unless a supersedeas bond on appeal is given.



Section 35-6-122 - Trial by jury.

Either party shall be entitled to a trial by jury, on demand made therefor at any time before the hearing, and the jury shall decide the facts under the charge of the judge. When a jury is demanded, the court shall order the sheriff to summon 12 men, or, by agreement of the parties, any less number, competent to serve as jurors; and the mode of swearing, impaneling, challenging, and supplying the places of jurors shall be the same, so far as practicable, as in the circuit court, on the trial of civil actions.



Section 35-6-123 - Costs and fees.

The probate court may tax the costs against the unsuccessful party litigating, or against the crops, which may be sold in amount sufficient to satisfy the same, if not paid; but each share shall be charged with only its proportion of the costs. If the crops involved are worth less than $100.00, the judge, sheriff, jurors, commissioners, and witnesses shall only be allowed half the fees for similar services in other cases; if over $100.00, the same fees as they are allowed for such services in other cases.



Section 35-6-124 - Appeals.

Any of the parties, within 10 days thereafter, may appeal to the circuit or Supreme Court from the decree of partition or sale, or from a decree confirming or setting aside the commissioners' report, under the regulations governing appeals in other cases from decrees of the probate court to the circuit or Supreme Court; and such decree may be superseded pending the appeal by the appellant, on giving bond in double the amount of the value of the interests of the other parties in the crops, with sufficient surety, to be approved by the judge of probate, and with condition to have the crops forthcoming to abide the decree to be finally rendered in the cause, and in the event of his failure to do so, to pay all costs and damages arising therefrom.



Section 35-6-125 - Recordation of papers.

All papers connected with the proceedings shall be filed, but shall not be recorded unless one or more of the parties request it, in which case such party or parties shall pay the costs thereof; and the papers, or the record thereof, shall be evidence of title between the parties and their privies, to their respective shares of the crops.



Section 35-6-126 - Article applicable to assignees; remedy not exclusive.

The provisions of this article shall apply to the assignee of any joint owner or tenant in common; but the remedy hereby given shall not prevent a resort to any other remedy allowed by law.









Chapter 6A - ALABAMA UNIFORM PARTITION OF HEIRS PROPERTY ACT.

Section 35-6A-1 - Short title.

This chapter shall be known and may be cited as the Alabama Uniform Partition of Heirs Property Act.



Section 35-6A-2 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) ASCENDANT. An individual who precedes another individual in lineage, in the direct line of ascent from the other individual.

(2) COLLATERAL. An individual who could inherit from, or whose estate could descend to, the related individual under the law of intestate succession of Alabama but who is not the other individual's ascendant or descendant.

(3) DESCENDANT. An individual who follows another individual in lineage, in the direct line of descent from the other individual.

(4) DETERMINATION OF VALUE. A court order determining the fair market value of heirs property under Section 35-6A-6 or Section 35-6A-10 or adopting the valuation of the property agreed to by all cotenants.

(5) HEIRS PROPERTY. Real property held in tenancy in common which satisfies all of the following requirements as of the filing of a partition action:

(A) There is no agreement in a record binding all the cotenants which governs the partition of the property;

(B) One or more of the cotenants acquired title from a relative, whether living or deceased; and

(C) Any of the following applies:

(i) Twenty percent or more of the interests are held by cotenants who are relatives;

(ii) Twenty percent or more of the interests are held by an individual who acquired title from a relative, whether living or deceased; or

(iii) Twenty percent or more of the cotenants are relatives.

(6) PARTITION BY SALE. A court-ordered sale of the entire heirs property, whether by auction, sealed bids, or open market sale conducted under Section 35-6A-10.

(7) PARTITION IN KIND. The division of heirs property into physically distinct and separately titled parcels.

(8) RECORD. Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(9) RELATIVE. An ascendant, descendant, or collateral or an individual otherwise related to another individual by blood, marriage, adoption, or law of this state other than this chapter.



Section 35-6A-3 - Application and construction of chapter.

(a) This chapter applies to partition actions filed on or after January 1, 2015.

(b) In an action to partition real property under Chapter 6 of this title, the court shall determine whether the property is heirs property. If the court determines that the property is heirs property, the property shall be partitioned under this chapter unless all of the cotenants otherwise agree in a record.

(c) This chapter supplements Chapter 6 of this title, and, if an action is governed by this chapter, replaces those provisions of Chapter 6, that are inconsistent with this chapter.

(d) This chapter does not supplant or otherwise change the provisions for fees as a part of the cost under Section 34-3-60.



Section 35-6A-4 - Service of process.

(a) Service of process shall be in accordance with Section 35-6-20 and Section 35-6-25.

(b) When service of process is obtained by publication and the court determines that the property may be heirs property, the plaintiff, not later than 10 days after the court's determination, shall post a conspicuous and durable sign of at least 11 x 17 inches in size on the property that is the subject of the action. The sign shall state that the action has commenced and identify the name and address of the court and the common designation by which the property is known. The court may require the plaintiff to publish on the sign the name of the plaintiff and the known defendants.



Section 35-6A-5 - Commisioners.

If the court appoints commissioners pursuant to Section 35-6-45 and Section 35-6-62, each commissioner, in addition to the requirements and disqualifications applicable to commissioners in Sections 35-6-45, 35-6-46, and 35-6-62, shall be disinterested and impartial and not a party to or a participant in the action.



Section 35-6A-6 - Determination of value of property; appraisal; notice and hearing.

(a) Except as otherwise provided in subsection (b) and subsection (c), if the court determines that the property that is the subject of a partition action is heirs property, the court shall determine the fair market value of the property by ordering an appraisal pursuant to subsection (d).

(b) If all cotenants have agreed to the value of the property or to another method of valuation, the court shall adopt that value or the value produced by the agreed method of valuation.

(c) If the court determines that the evidentiary value of an appraisal is outweighed by the cost of the appraisal, the court, after an evidentiary hearing, shall determine the fair market value of the property and send notice to the parties of the value.

(d) If the court orders an appraisal, the court shall appoint a disinterested real estate appraiser licensed in this state to determine the fair market value of the property assuming sole ownership of the fee simple estate. On completion of the appraisal, the appraiser shall file a sworn or verified appraisal with the court.

(e) If an appraisal is conducted pursuant to subsection (d), not later than 10 days after the appraisal is filed, the court shall send notice to each party with a known address, stating all of the following:

(1) The appraised fair market value of the property.

(2) That the appraisal is available at the clerk's office.

(3) That a party may file with the court an objection to the appraisal not later than 30 days after the notice is sent, stating the grounds for the objection.

(f) If an appraisal is filed with the court pursuant to subsection (d), the court shall conduct a hearing to determine the fair market value of the property not sooner than 30 days after a copy of the notice of the appraisal is sent to each party under subsection (e), whether or not an objection to the appraisal is filed under subdivision (3) of subsection (e). In addition to the court-ordered appraisal, the court may consider any other evidence of value offered by a party.

(g) After a hearing under subsection (f), but before considering the merits of the partition action, the court shall determine the fair market value of the property and send notice to the parties of the value.



Section 35-6A-7 - Request for partition by sale; purchase of interests.

(a) In each petitioner's initial pleading in a partition action, the petitioner shall state whether the petitioner requests partition by sale. If the petitioner fails to so state, the petitioner shall be deemed to have not requested partition by sale.

(b) In each cotenant's initial responsive pleading, the cotenant shall state whether the cotenant requests partition by sale.

(1) If a cotenant files a responsive pleading but fails to so state, the cotenant shall be deemed to have not requested partition by sale.

(2) If a guardian ad litem is appointed to represent one or more cotenants including, but not limited to, unknown, unlocatable, and legally incapacitated cotenants, the guardian ad litem may, but is not required to, state whether or not such cotenant requests partition by sale, and the guardian ad litem shall have no liability for making or failing to make the election. If a guardian ad litem files a responsive pleading but fails to so state, such cotenant shall be deemed to have not requested partition by sale.

(c) If a cotenant is named as a defendant and served with the complaint but does not appear in the action, the cotenant shall be deemed to have not requested partition by sale, unless the court approves a request to authorize the sale of the cotenant's interest as set forth in subdivisions (1) to (3), inclusive.

(1) Not later than 14 days after the court sends notice to the parties pursuant to subsection (e) or subdivision (1) of subsection (f), any cotenant entitled to buy an interest under this section may request the court to authorize the sale pursuant to this section of the interests of cotenants named as defendants and served with the complaint but not appearing in the action.

(2) If the court receives a timely request under subdivision (1), the court, after a hearing, may deny the request or may authorize the requested sale of the interests of any or all cotenants named as defendants and served with the complaint who did not appear in the action.

(3) If the court approves the request made pursuant to subdivision (1) with respect to any cotenant who was named as a defendant and served with the complaint but did not appear in the action, that cotenant shall be deemed to have requested partition by sale for purposes of this section, and shall be treated for all purposes hereunder as having requested partition by sale.

(d) If no cotenant, including the petitioner, has requested partition by sale, the court shall determine whether the property can be partitioned in kind pursuant to subsections (a), (c), and (d) of Section 35-6A-8 and Section 35-6A-9. If the court determines the property cannot be partitioned in kind, the court shall dismiss the action without prejudice.

(e) If any cotenant, including the petitioner, has requested partition by sale, after the determination of value under Section 35-6A-6, the court shall send notice to the parties that any cotenant except a cotenant that requested partition by sale may buy all the interests of the cotenants that requested partition by sale.

(1) Not later than 30 days after the notice is sent, any cotenant except a cotenant that requested partition by sale may give notice to the court that it elects to buy all the interests of the cotenants that requested partition by sale.

(2) The purchase price for the interests of a cotenant that requested partition by sale shall be the value of the entire parcel determined under Section 35-6A-6 multiplied by the cotenant's fractional ownership of the entire parcel.

(3) After expiration of the period in subdivision (1), if only one cotenant elects to buy all the interests of the cotenants that requested partition by sale, the court shall notify all the parties of that fact and of the price to be paid by the electing cotenant calculated pursuant to subdivision (2). If more than one cotenant elects to buy all the interests of the cotenants that requested partition by sale, the court shall allocate the right to buy those interests among the electing cotenants based on each electing cotenant's existing fractional ownership of the entire parcel divided by the total existing fractional ownership of all cotenants electing to buy and send notice to all the parties of that fact and of the price to be paid by each electing cotenant calculated pursuant to subdivision (2).

(4) The court shall set a date, not sooner than 60 days after the end of the applicable notice period in subdivision (1), by which electing cotenants must pay their apportioned price into the court.

(A) If all electing cotenants timely pay their apportioned price into court, the court shall issue an order reallocating all the interests of the cotenants and disburse the amounts held by the court to the persons entitled to them, and the court shall thereafter enter such other orders as may be appropriate and dismiss the action without prejudice.

(B) If one or more but not all of the electing cotenants fail to pay their apportioned price on time, the court shall give notice to the electing cotenants that paid their apportioned price of the remaining interests of the cotenants that requested partition by sale and the total price for those interests.

(C) If no electing cotenant timely pays its apportioned price, the court shall proceed according to subsection (f) as if the interests of the cotenants that requested partition by sale were not purchased pursuant to this subsection.

(5) Not later than 20 days after the court gives notice pursuant to paragraph (B) of subdivision (4), any cotenant that paid may elect to purchase all of the remaining interests of the cotenants that requested partition by sale by paying the entire price into the court.

(A) If only one cotenant timely pays the entire price for the remaining interests of the cotenants that requested partition by sale, the court shall issue an order reallocating the remaining interests of the cotenants that requested partition by sale to that cotenant. The court shall issue promptly an order reallocating the interests of all of the cotenants and disburse the amounts held by it to the persons entitled to them.

(B) If more than one cotenant timely pays the entire price for the remaining interests of the cotenants that requested partition by sale, the court shall reapportion the remaining interests of the cotenants that requested partition by sale among those paying cotenants, based on each paying cotenant's original fractional ownership of the entire parcel divided by the total original fractional ownership of all cotenants that paid the entire price for the remaining interests of the cotenants that requested partition by sale. The court shall issue promptly an order reallocating all of the cotenants' interests, disburse the amounts held by it to the persons entitled to them, and promptly refund any excess payment held by the court.

(C) If no cotenant pays the entire price for the remaining interests of the cotenants that requested partition by sale, the court shall proceed according to subsection (f) as if the interests of the cotenants that requested partition by sale were not purchased pursuant to subsection (f).

(f) If no cotenant elects pursuant to subsection (e) to buy all the interests of the cotenants that requested partition by sale, the court shall proceed as follows:

(1) The court shall send notice to the parties that no cotenant elected pursuant to subsection (e) to buy all the interests of the cotenants that requested partition by sale and that any cotenant that requested partition by sale may buy all the interests of the other cotenants that requested partition by sale.

(2) Not later than 30 days after the notice is sent under subdivision (1), any cotenant that requested partition by sale may give notice to the court that it elects to buy all the interests of the other cotenants that requested partition by sale.

(3) Notwithstanding the cotenant's prior request for partition by sale, any cotenant making an election to buy pursuant to this subdivision, for purposes of this subsection, shall be deemed to have not requested partition by sale.

(4) The purchase price for the interest of a cotenant that requested partition by sale shall be the value of the entire parcel determined under Section 35-6A-6 multiplied by the cotenant's fractional ownership of the entire parcel.

(5) If only one cotenant elects to buy all the interests of the other cotenants that requested partition by sale, the court shall notify all the parties of that fact and of the price to be paid by the electing cotenant calculated pursuant to subdivision (4). If more than one cotenant elects to buy all the interests of the other cotenants that requested partition by sale, the court shall allocate the right to buy those interests among the electing cotenants based on each electing cotenant's existing fractional ownership of the entire parcel divided by the total existing fractional ownership of all cotenants electing to buy and send notice to all the parties of that fact and of the price to be paid by each electing cotenant calculated pursuant to subdivision (4).

(6) The court shall set a date, not sooner than 60 days after the end of the applicable notice period in subdivision (1), by which electing cotenants must pay their apportioned price into the court.

(A) If all electing cotenants timely pay their apportioned price into court, the court shall issue an order reallocating all the interests of the cotenants and disburse the amounts held by the court to the persons entitled to them, and the court shall thereafter enter such other orders as may be appropriate and dismiss the action without prejudice.

(B) If one or more but not all of the electing cotenants fail to pay their apportioned price on time, the court shall give notice to the electing cotenants that paid their apportioned price of the remaining interests of the cotenants that requested partition by sale and the total price for those interests.

(C) If no electing cotenant timely pays its apportioned price, the court shall resolve the partition action under Section 35-6A-8 to Section 35-6A-11, inclusive, as if the interests of the cotenants that requested partition by sale were not purchased.

(7) Not later than 20 days after the court gives notice pursuant to paragraph (B) of subdivision (6), any cotenant that paid may elect to purchase all of the remaining interests of the cotenants that requested partition by sale by paying the entire price into the court.

(A) If only one cotenant timely pays the entire price for the remaining interests of the cotenants that requested partition by sale, the court shall issue an order reallocating the remaining interests of the cotenants that requested partition by sale to that cotenant. The court shall issue promptly an order reallocating the interests of all of the cotenants and disburse the amounts held by it to the persons entitled to them.

(B) If more than one cotenant timely pays the entire price for the remaining interests of the cotenants that requested partition by sale, the court shall reapportion the remaining interests of the cotenants that requested partition by sale among those paying cotenants, based on each paying cotenant's original fractional ownership of the entire parcel divided by the total original fractional ownership of all cotenants that paid the entire price for the remaining interests of the cotenants that requested partition by sale. The court shall issue promptly an order reallocating all of the cotenants' interests, disburse the amounts held by it to the persons entitled to them, and promptly refund any excess payment held by the court.

(C) If no electing cotenant pays the entire price for the remaining interests of the cotenants that requested partition by sale, the court shall resolve the partition action under Section 35-6A-8 to Section 35-6A-11, inclusive, as if the interests of the cotenants that requested partition by sale were not purchased.

(8) If no cotenant elects to buy all the interests of the other cotenants that requested partition by sale, the court shall send notice to all the parties of that fact and resolve the partition action under Section 35-6A-8 to Section 35-6A-11, inclusive.



Section 35-6A-8 - Partition in kind - Circumstances.

(a) If all the interests of all cotenants that requested partition by sale are not purchased by other cotenants pursuant to Section 35-6A-7, or, if after conclusion of the buyout under Section 35-6A-7, a cotenant remains that has requested partition in kind, the court shall order partition in kind unless the court, after consideration of the factors listed in Section 35-6A-9, finds that partition in kind will result in great prejudice to the cotenants. In considering whether to order partition in kind, the court shall approve a request by two or more parties to have their individual interests aggregated.

(b) If the court does not order partition in kind under subsection (a), the court shall order partition by sale pursuant to Section 35-6A-10 or, if no cotenant requested partition by sale, the court shall dismiss the action.

(c) If the court orders partition in kind pursuant to subsection (a), the court may require that one or more cotenants pay one or more other cotenants amounts so that the payments, taken together with the value of the in-kind distributions to the cotenants, will make the partition in kind just and proportionate in value to the fractional interests held.

(d) If the court orders partition in kind, the court shall allocate to the cotenants that are unknown, unlocatable, or the subject of a default judgment, if their interests were not bought out pursuant to Section 35-6A-7, a part of the property or value of the property representing the combined interests of these cotenants as determined by the court.



Section 35-6A-9 - Partition in kind - Factors.

(a) In determining under subsection (a) of Section 35-6A-8 whether partition in kind would result in great prejudice to the cotenants, the court shall consider all of the following:

(1) Whether the heirs property practicably can be divided among the cotenants.

(2) Whether partition in kind would apportion the property in such a way that the aggregate fair market value of the parcels resulting from the division would be materially less than the value of the property if it were sold as a whole, taking into account the condition under which a court-ordered sale likely would occur.

(3) Evidence of the collective duration of ownership or possession of the property by a cotenant and one or more predecessors in title or predecessors in possession to the cotenant who are or were relatives of the cotenant or each other.

(4) A cotenant's sentimental attachment to the property, including any attachment arising because the property has ancestral or other unique or special value to the cotenant.

(5) The lawful use being made of the property by a cotenant and the degree to which the cotenant would be harmed if the cotenant could not continue the same use of the property.

(6) The degree to which the cotenants have contributed their pro rata share of the property taxes, insurance, and other expenses associated with maintaining ownership of the property or have contributed to the physical improvement, maintenance, or upkeep of the property.

(7) Any other relevant factor.

(b) The court may not consider any one factor in subsection (a) to be dispositive without weighing the totality of all relevant factors and circumstances.



Section 35-6A-10 - Methods of sale.

(a) If the court orders a sale of heirs property, the court shall order that the sale be conducted by one or more of the following methods of sale: Open market sale with or without a broker or brokers; by sealed bids; public auction; or private sale. The court shall choose a method which shall be more economically advantageous and in the best interest of the cotenants as a group.

(b) If the court orders an open market sale with or without a broker and the parties, not later than 10 days after the entry of the order, agree on a real estate broker or brokers licensed in this state to offer the property for sale, the court shall appoint the broker or brokers and establish terms of the listing agreement. If the parties do not agree on a broker or brokers, the court shall appoint a disinterested real estate broker licensed in this state to offer the property for sale and shall establish reasonable terms. The broker or brokers shall offer the property for sale in a commercially reasonable manner on the terms and conditions established by the court, at a price no lower than the determination of value unless the court orders otherwise for good cause shown.

(c) If, in an open market sale, an offer is obtained to purchase the property for at least the determination of value or the amount ordered by the court and within a reasonable time, not to exceed 180 days:

(1) The broker or seller shall comply with the reporting requirements in Section 35-6A-11; and

(2) The sale may be completed in accordance with state law.

(d) If, in an open market sale, an offer is not obtained to purchase the property within a reasonable time, not to exceed 180 days, for at least the determination of value or the amount ordered by the court, the court after hearing may:

(1) Approve the highest outstanding offer, if any.

(2) Order that the property continue to be offered for an additional time, with or without redetermining the value of the property.

(3) Order that the property be sold by sealed bids or at an auction.

(e) If the court orders a sale by auction, unless the parties otherwise agree or the court for good cause shown orders otherwise, the auction shall be conducted at the front door or main entrance to the courthouse of the county where the land or a substantial and material part thereof is located. The sale shall be held at a time specified by the court between the legal hours of sale of 11 a.m. to 4 p.m. on the day designated for the exercise of the auction to sell heirs property.

(f) If a purchaser is entitled to a share of the net proceeds of the sale, the purchaser is entitled to a credit against the price in an amount equal to the purchaser's share of the proceeds.



Section 35-6A-11 - Report required for open market sale.

(a) In an open market sale of heirs property, a broker or seller shall file a report with the court not later than seven days after receiving an offer to purchase the property for at least the determination of value or the amount ordered by the court.

(b) The report required by subsection (a) shall contain all of the following information:

(1) A description of the property to be sold to each buyer.

(2) The name of each buyer.

(3) The proposed purchase price.

(4) The terms and conditions of the proposed sale, including the terms of any owner financing.

(5) The amounts to be paid to lien holders.

(6) A statement of contractual or other arrangements or conditions of the broker's commission.

(7) Other material facts relevant to the sale.



Section 35-6A-12 - Effect on mortgage, lien, or obligation.

A partition, sale or other disposition of property pursuant to this chapter shall not affect or displace a mortgage or other lien on the property, and shall not affect or displace the obligations of any person who is a party to the mortgage or other lien or who is obligated on any note or other agreement secured by the mortgage or other lien.



Section 35-6A-13 - Construction with other laws.

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact the uniform act.



Section 35-6A-14 - Relation to federal law.

This chapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).






Chapter 7 - PARTITION FENCES.

Section 35-7-1 - Defined.

Partition fences within the meaning of this chapter are fences erected on the line between lands owned by different persons.



Section 35-7-2 - Joint owners authorized to make repairs.

Where a partition fence has been, or may hereafter be established by agreement of adjacent owners of land, each to keep up a particular part of such fence, if either fails to keep such part assigned to him in good repair, it shall be lawful for the other joint owner to repair such fence, the cost thereof to be paid by the one so failing; and if they cannot agree as to the amount to be paid for such repairs, the same is to be ascertained and collected as provided by this chapter.



Section 35-7-3 - Expenses to be borne proportionately by adjoining owners.

Partition fences between improved lands are to be erected and repaired at the joint expense of the occupants; or if any person makes a fence a partition fence by joining to or using it as such, he must pay to the person erecting it his proportion of the expense, taking into consideration the condition of such fence at the time it is so joined to or used.



Section 35-7-4 - Ascertainment of amount to be paid upon failure of parties to agree.

If the parties cannot agree, on application by either to the district court in the county in which such fence is, such court must issue an order in writing to three disinterested freeholders of such county, not related to either of the parties, to examine such fence, and to ascertain the amount to be paid to the owner erecting the same; and such freeholders, on a day to be by them appointed, of which both parties must have notice, must examine such fence and report to the court the proportionate amount to be paid to the person erecting the fence; and if such amount is not paid within 10 days after such report, the court must issue execution therefor, with costs, as provided in section 35-7-5, to be collected and returned as other executions.



Section 35-7-5 - Fees.

The district court is entitled to $.50 for issuing the order, and the fence-viewers to $1.00 each; one half of which is to be paid by each party; and not being paid in 10 days after the report, execution must issue therefor, with costs for issuing such execution.



Section 35-7-6 - Oath of viewers.

The fence-viewers, before proceeding to act, must take an oath, which may be administered by one to the other, to discharge their duties fairly and impartially.



Section 35-7-7 - Action to recover costs and expenses.

If one joint owner or tenant in common of a partition fence, after 10 days' notice from other joint owners or tenants in common of such partition fence to assist or join with them in the erection of a partition fence, shall fail or refuse to assist in the erection, repair, or maintaining, and fail or refuse to pay his pro rata or aliquot part of the costs and expenses of erecting, repairing, or maintaining such fence, he shall be liable to the other joint owners or tenants in common of such fence for his pro rata or aliquot part of the costs and expenses of erecting, repairing, or maintaining such fence, to be recovered in any court having jurisdiction of such action. In all such trials, however, the propriety, necessity, as well as the amount for erecting, repairing, and maintaining shall be questions for the determination of the court or jury trying the case; the object and purpose of the law being that each joint owner or tenant in common shall bear his aliquot or proportionate part of the costs and expenses of erecting, repairing, and maintaining partition fences; but one tenant in common shall not have the right, capriciously or unnecessarily to erect, repair, or expend money in maintaining such fences and thereby require other tenants in common or joint owners of such partition fences to expend money uselessly or unnecessarily, nor to contribute thereto when the fence is erected exclusively for the benefit of the owner so erecting it. The remedy given by this section shall not be exclusive of other remedies provided in this Code for similar cases.






Chapter 8 - CONDOMINIUM OWNERSHIP.

Section 35-8-1 - Short title.

This chapter shall be known as the "Condominium Ownership Act."



Section 35-8-2 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section:

(1) ASSOCIATION. The entity responsible for the administration and management of the condominium property.

(2) COMMON ELEMENTS. A part or parts of the condominium property as set forth in the declaration in which all of the unit owners have an undivided interest.

(3) COMMON EXPENSES. The expenses arising out of ownership of common elements for which the unit owners are liable to the association in accordance with the declaration and bylaws.

(4) COMMON SURPLUS. The excess of all receipts of the association arising out of ownership of common elements over the amount of common expenses.

(5) CONDOMINIUM. The form of ownership of real or personal property or a combination thereof under a declaration providing for ownership of units of the property by one or more owners. Such units may consist of private elements together with an undivided interest in common and limited common elements.

(6) CONDOMINIUM PROPERTY. The property covered by the declaration and all easements, rights, and interests belonging thereto or intended for the benefit thereof. Where such property is real property there is no requirement that it be contiguous.

(7) DECLARATION. The declaration as described in Section 35-8-7, as such declaration may be amended from time to time.

(8) LIMITED COMMON ELEMENTS. A part or parts of the condominium property as set forth in the declaration in which more than one but not all unit owners have an undivided interest.

(9) LIMITED COMMON EXPENSES. The expenses arising out of ownership of limited common elements for which the unit owners are liable to the association in accordance with the declaration and bylaws.

(10) LIMITED COMMON SURPLUS. The excess of all receipts of the association arising out of ownership of limited common elements over the amount of limited common expenses.

(11) PERSON. Any individual, corporation, partnership, association, trustee, fiduciary, or other legal entity.

(12) PRIVATE ELEMENTS. A part or parts of the condominium property as set forth in the declaration and intended for exclusive ownership or possession by a unit owner.

(13) UNIT. The private elements of the condominium property together with the undivided interest in the common elements and limited common elements which are assigned thereto in the declaration or any amendment thereof.



Section 35-8-3 - Applicability of chapter.

This chapter shall be applicable only to property, the sole owner or all of the owners of which execute and record a declaration as provided in Section 35-8-7.



Section 35-8-4 - Units to constitute real property.

Each unit shall be deemed real property, the ownership of which may be in fee simple or any other estate in real property recognized by law in this state, including a lease or sublease.



Section 35-8-5 - Unit ownership, possession, and enjoyment.

Any unit may be held and owned by one or more persons in any form of ownership, real estate tenancy, or relationship recognized under the laws of this state. A unit may be used for residential, commercial, industrial, professional, or any other use not prohibited by law. There shall be included with each unit the following:

(1) The private elements as set forth in the declaration.

(2) An undivided interest in such limited common elements as may be set forth in the declaration.

(3) The right of ownership and to exclusive use and possession of such private elements.

(4) The right to use such common elements and limited common elements in accordance with the declaration and bylaws, but consistent with the lawful rights of other unit owners.

(5) An exclusive easement for the use of any air space occupied by the private elements as they exist at any particular time and as they may lawfully be altered or reconstructed from time to time.

(6) Easements through other units for conduits, ducts, plumbing, wiring, and other facilities for the furnishing of utility services to units and the common and limited common elements.

(7) An easement of support in every other unit which contributes to the support of such unit.

(8) The right of access to a public street or highway.

(9) Such other incidents to ownership, possession, and enjoyment as the declaration may provide.



Section 35-8-6 - Common and limited common elements.

(a) The undivided interest in the common elements and limited common elements or the method for determining such interests shall be set forth in the declaration.

(b) Any conveyance, lease, devise, or other disposition or mortgage or encumbrance of any unit shall extend to and include such undivided interest in the common and limited common elements, whether or not expressly referred to in the instrument effecting the same.

(c) The common elements and limited common elements shall remain undivided from the condominium property and shall not be the object of an action for partition or division unless the condominium property is removed from the provisions of this chapter as provided in Section 35-8-20. Nothing in this chapter shall be construed as a limitation on partition of individual interests in a unit or units by co-owners of such unit or units.

(d) The undivided interest of each unit owner in the common elements and limited common elements or the method for determining such interests shall be as set forth in the declaration and shall not thereafter be changed unless the owners of record of the units affected thereby and the holders of record of any liens thereon shall have agreed to an amendment to the declaration which specifies such change. Such agreement may be made either in advance of or at the time of such amendment. The amended declaration shall be duly recorded.



Section 35-8-7 - Establishment of condominium property; contents of declaration.

Condominium property shall be established by recording a properly executed declaration as set forth in Section 35-8-11. A declaration shall be executed with the formalities of a deed to real property. It shall be executed by all persons having title of record or lien interests of record to such real property, not including mineral interests, royalty interests, rights-of-way, and easements. In addition to such other provisions as may be desired, not inconsistent with this chapter, the declaration shall contain:

(1) A statement submitting the property described to the provisions of this chapter;

(2) The name by which the condominium is to be identified, which name shall include the word "condominium" or be followed by the words "a condominium";

(3) A legal description of the land included;

(4) Plans or other graphic or narrative description of the property in sufficient detail to identify common elements, limited common elements, and private elements;

(5) The undivided interest assigned to each unit in the common elements and limited common elements or the method for determining such interests;

(6) The voting rights, or the method of determining such rights, of the unit owners, with respect to matters arising out of ownership of the common elements which rights must correspond approximately with each unit owner's undivided interest in such common elements;

(7) The voting rights, or the method of determining such rights, of the unit owners with respect to matters arising out of ownership of the limited common elements, which rights must correspond approximately with each unit owner's undivided interest in such limited common elements;

(8) The proportion, or method for determining such proportion, of common expenses to be shared by each unit owner, which proportion must correspond approximately to each owner's undivided interest in the common elements;

(9) The proportion, or method of determining such proportion, of limited common expenses to be shared by each unit owner, which proportion must correspond approximately to each unit owner's undivided interest in the limited common elements;

(10) The proportion, or method of determining such proportion, of common surplus to be shared by each unit owner, which proportion must correspond approximately to each unit owner's undivided interest in the common elements;

(11) The proportion, or method for determining such proportion, of limited common surplus to be shared by each unit owner, which proportion must correspond approximately to each unit owner's undivided interest in the limited common elements;

(12) The name of the association and whether incorporated or unincorporated;

(13) Such covenants and restrictions concerning the use, occupancy, and transfer of units as may be desired, including the right of first refusal on the part of the association and its individual members, the type of independent use permitted for individual units, and such other covenants and restrictions as are permitted by law with reference to real property; provided, that the rule of property known as the rule against perpetuities shall not be applied to defeat a right given any person or entity by the declaration for the purpose of allowing unit owners to retain reasonable control over the use, occupancy, and transfer of units, such provisions of the declaration shall be enforceable equitable servitudes and shall run with the land and shall be effective until the declaration is revoked or the provisions amended; and

(14) The method of amending the declaration, which shall require recording of any such amendment before it shall become effective, but in no case shall any amendment change a unit unless the owner of record of such unit and the holders of record of any liens thereon shall have agreed to such amendment either at the time of such amendment or in advance of such amendment.



Section 35-8-8 - Unit deeds and other instruments.

(a) Prior to the conveyance of any unit, plans or other graphic description, certified by a licensed or registered engineer or architect, in sufficient detail to identify the common elements, limited common elements, and private elements comprising such unit as built, shall be recorded as a part of the declaration or as an amendment thereto. Such unit shall be identified by assigning a distinctive letter, number, or other means of identification by which it may be separately identified from the other units. Where the plans or other graphic description of two or more elements of any unit or units are identical, a single plan or other graphic description of such elements shall be sufficient to satisfy the requirements of this chapter.

(b) Prior to the conveyance of any unit, a copy of the bylaws and any amendments thereto shall be recorded in the same public records as the declaration and amendments thereto.

(c) A deed, mortgage, lease, or other instrument pertaining to a unit shall have the same force and effect in regard to such unit as would be given to a like instrument pertaining to other real property which has been similarly made, executed, acknowledged, and recorded. In addition to such other matters as may be desired, not inconsistent with this chapter or the declaration, a unit deed shall contain the following:

(1) The name of the condominium property as set forth in the declaration.

(2) The name of the county or counties in which the condominium property is located.

(3) The distinctive unit identification required by subsection (a) of this section, together with a reference to the recording office and the book and page where the declaration and bylaws and amendments thereto are recorded.

(4) A statement of the proportionate undivided interests in the common elements and limited common elements assigned to such unit or the method for determining such interests as set forth in the declaration or any amendments thereto.



Section 35-8-9 - Duties and responsibilities of association for administration and management of property.

The association provided for by the declaration shall be responsible for the administration and management of the condominium property in accordance with this chapter, the declaration, and the bylaws. The association may be incorporated or unincorporated. All unit owners will be stockholders or members. Unless otherwise provided in the declaration, the association, acting through its officers or governing board, shall have the powers enumerated below:

(1) The association may maintain, repair, replace, clean, and sanitize the common and limited common elements.

(2) The association may assess and collect funds and may pay for common expenses and limited common expenses out of such funds as are appropriate.

(3) In addition to the enforcement of the covenants and restrictions concerning use, occupancy, and transfer of units which are included in the declaration pursuant to section 35-8-7, the association may adopt, distribute, amend, and enforce reasonable rules governing the administration and management of the condominium property and the use of the common and limited common elements.

(4) The association may maintain all forms of insurance coverage which are for the benefit of the unit owners. The amount of each unit owner's liability for payment of premiums for such insurance shall be a part of his common expense or limited common expense as is appropriate. The association shall apprise each unit owner whether or not insurance coverage is maintained by the association and the type and amount of any insurance which is so maintained. An insurance trustee or trustees may be appointed to administer the proceeds of any such insurance. No unit owner or other person having an insurable risk may be precluded from obtaining insurance, individually, at his own expense and for his own benefit, against any risk, whether or not covered by insurance maintained by the association. Such forms of insurance maintained by the association may include but are not limited to the following:

a. Insurance covering the entire condominium property against loss by fire and such other hazards as may be desired.

b. Liability insurance against any risk, such as death, personal injury, or damage to property, faced by unit owners by virtue of their common or limited common ownership in the condominium property, including but not limited to the acts and omissions of the association, its servants, and employees.

(5) The association may have access to each unit from time to time during reasonable hours as may be necessary for the maintenance, repair, or replacement of any common elements or limited common elements therein or accessible therefrom or for making emergency repairs necessary to prevent damages to any other unit or units.

(6) The association may purchase units in the condominium and otherwise acquire, hold, lease, mortgage, and convey the same. It may also lease or license the use of common elements and limited common elements in a manner not inconsistent with the rights of unit owners.

(7) The association may acquire or enter into agreements whereby it acquires personal property, real property, leaseholds, memberships, or other possessory or use interests in lands or facilities including, but not limited to, country clubs, golf courses, marinas, and other recreational facilities intended for the use or benefit of the unit owners. No unit shall be changed except by amendment to the declaration, and no unit owner shall be charged with any cost or expense of such acquisition or any portion of the cost or expense of the administration, management, repair, or replacement thereof, or have any liability in connection therewith, without such unit owner's express consent.

(8) The association may enter into agreements by which its powers and responsibilities or some of them may be exercised or performed by some other person or persons.



Section 35-8-10 - Bylaws of association.

The bylaws govern the administration and management of the condominium property by the association. In addition to such other provisions as may be desired, not inconsistent with this chapter or the declaration, the bylaws shall contain:

(1) The form of administration, indicating the titles of the officers and governing board of the association, if any, and specifying the powers, duties, and manner of selection, removal, and compensation, if any, of officers and board members.

(2) The name and residence address of the person designated as agent to receive service of process upon the association if the association is not incorporated. Such agent must be a resident of this state.

(3) The method of calling meetings of unit owners, the percentage of unit owners or voting rights required to make decisions regarding administration and management of the condominium property and to constitute a quorum, but such bylaws may nevertheless provide that unit owners may waive notice of meetings or may act by written agreement without meetings.

(4) Provision for the maintenance of accounting records, in accordance with generally accepted accounting principles, open to inspection by unit owners at reasonable times. Such records shall include:

a. A record of all receipts and expenditures.

b. An account for each unit, setting forth any shares of common expenses or limited common expenses or other charges due, the due dates thereof, the present balance due and any interest in common surplus or limited common surplus.

(5) The method of amending the bylaws, which shall require recording of any such amendment before it shall become effective. Such method need not be the same as that used for amendment of the declaration.



Section 35-8-11 - Recordation of documents and instruments.

The declaration and any amendments thereto, the bylaws and any amendments thereto, and all deeds, mortgages, liens, and other such documents and instruments relating to the condominium which are required to be recorded shall be recorded in the county or counties where the real property is located.



Section 35-8-12 - Liability, actions, and service of process.

(a) Neither the association nor any unit owner shall be liable for the individual acts or omissions of any other unit owner.

(b) All actions seeking liability of unit owners arising by virtue of their condominium ownership and who are not liable by reason of any act or omission on their own part shall be directed against the association and defended by the association. Where plaintiff's demand exceeds unit owner insurance established by the association, such unit owner must be given notice by the association and shall have the right at his own expense to individual representation by counsel.

(c) A unit owner, not liable by reason of any act or omission on his own part, shall have no liability for any settlement, judgment, or cost of defense incurred by the association with relation to limited common elements in which he has no interest.

(d) A unit owner shall be liable for no more than a pro rata share of any settlement, judgment, or cost of defense incurred by the association. Where liability arises with relation to common elements or limited common elements in which a unit owner has an interest, such pro rata share shall be based on such interest. Where liability arises with relation to private elements, such pro rata share shall be based on the relation that the value of such unit owners private element bears the value of all private elements. In no event may such pro rata share exceed the value of such unit owner's interest in the condominium. Unpaid portions of a judgment which has been so prorated shall not be reassessed among remaining unit owners should those held liable fail to pay.

(e) A unit owner shall be liable for acts or omissions on his own part in the same manner and to the same extent as any other owner of property.

(f) No unit owner, except as an officer of the association, shall have any authority to act for or obligate the association.

(g) Failure of a unit owner to comply with the covenants and restrictions set forth in the declaration or in deeds of units or to comply with the bylaws shall be grounds for an action for the recovery of damages or for injunctive relief, or both, maintainable by the association or by any other unit owner or by any person who holds a lien of record upon a unit and is aggrieved by any such noncompliance.

(h) Whether incorporated or unincorporated, the association shall act through its officers and may enter into contracts, bring suit and be sued. If the association is unincorporated, process may be served upon the association by serving any officer of the association or by serving the agent designated in the bylaws for service of process. Service of process upon any member of the association shall not constitute service of process upon the association.

(i) A unit owner shall have the capacity to sue the association and other unit owners who may be liable by reason of any act or omission on their own part, in tort as if he were a member of the public, and such action shall not be barred on the ground that the plaintiff is a co-owner. Such action shall be at the expense of such plaintiff unit owner, and he shall nevertheless be required to pay any pro rata cost of defense, settlement, or judgment of such action which may be assessed against unit owners by the association.



Section 35-8-13 - Common expenses and limited common expenses.

The common expenses and limited common expenses shall be charged to unit owners in such amount that the charge corresponds approximately to their respective undivided interests in the common elements and limited common elements as set forth or determined by the declaration and amendments thereto. The amount of such expenses charged to each unit shall be a lien against such unit subject to the provisions of Section 35-8-17. A unit owner shall, by acceptance of title, be conclusively presumed to have agreed to pay his proportionate share of such expenses accruing while he is the owner of a unit. However, the liability of a unit owner for such expenses shall be limited to amounts duly assessed in accordance with this chapter, the declaration, and bylaws. No unit owner may exempt himself from liability for his share of such expenses arising out of common elements and limited common elements in which he has an interest by waiver of the enjoyment of the right to use any of the common elements, or limited common elements or by abandonment of his unit or otherwise. Such expenses charged to any unit shall bear interest from the due date set by the association. The interest rate, not to exceed the legal interest rate, may be established by the association or, if no rate is so established, it shall be the legal rate.



Section 35-8-14 - Prohibited work.

There shall be no material alteration of or substantial addition to the common elements or limited common elements except as authorized by the declaration. No unit owner shall contract for or perform any maintenance, repair, replacement, removal, alteration, or modification of the common elements, or limited common elements, or any additions thereto, except through the association and its officers. No unit owner shall take or cause to be taken any action within his unit which would jeopardize the soundness or safety of any part of the condominium property or impair any easement or right of any unit owner or affect the common elements, or limited common elements, without the unanimous consent of all unit owners who might be affected thereby.



Section 35-8-15 - Taxes, special assessments, etc.

All property taxes, special assessments, and other charges imposed by any taxing authority shall be separately assessed against and collected on each unit as a single parcel, and not on the condominium property as a whole. Such taxes, assessments, and charges shall constitute a lien only upon the unit and upon no other portion of the condominium property. All laws authorizing exemptions or deductions from taxation shall be applicable to each individual unit to the same extent they are applicable to other property. The total of the assessments for tax purposes against the aggregate of all units constituting the condominium property shall not exceed the assessment which would otherwise have been made against such condominium property as a single parcel had it not been submitted to this chapter.



Section 35-8-16 - Liens against condominium property generally.

(a) Except as otherwise provided in Section 35-8-18, subsequent to recording the declaration as provided in this chapter and while the property remains subject to this chapter, no lien shall arise or be effective against the condominium property as a whole. During such period, liens or encumbrances shall arise or be created only against each unit in the same manner and under the same conditions in every respect as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership; provided, that no labor performed or materials furnished with the consent or at the request of a unit owner or his agent, his contractor or subcontractor shall be the basis for the filing of a lien against the unit or any other property of any other unit owner not expressly consenting to or requesting the same, except that such express consent shall be deemed to be given by the owner of any unit in the case of emergency repairs thereto. Labor performed or materials furnished for the common elements and limited common elements, if duly authorized by the association in accordance with this chapter, the declaration, or bylaws, shall be deemed to be performed or furnished with the express consent of each unit owner benefited by such labor or materials and shall be the basis for the filing of a lien pursuant to the lien laws against each of the units so benefited and shall be subject to the provisions of subsection (b) of this section.

(b) In the event a lien against two or more units becomes effective, the owner of each separate unit may remove his unit from the lien and obtain a discharge and satisfaction by payment of the proportion thereof attributable to such unit. The proportion so attributable to each unit subject to the lien shall be the proportion in which all units subject to the lien share among themselves in liability for common expenses or limited common expenses as appropriate. Subsequent to any such payment, the lien on such unit shall be discharged or otherwise satisfied of record, and the unit shall thereafter be free and clear of such lien. Such partial payment discharge and satisfaction shall not prevent the lienor from proceeding to enforce his rights against any other unit not so paid, satisfied, or discharged.



Section 35-8-17 - Liens in favor of association.

The association shall have a lien on each unit for any unpaid assessment duly made by the association for a share of common expenses, limited common expenses or otherwise, together with interest thereon and, if authorized by the declaration or bylaws, reasonable attorney's fees. Such lien shall be effective from and after the time of recording in the public records of the county in which the unit is located of a claim of lien stating the description of the unit, the name of the record owner, the amount due, and the date when due. Such claim of lien shall include only sums which are due and payable when the claim of lien is recorded and shall be signed and verified by an officer or agent of the association. Upon full payment of all sums secured by the lien, the party making payment shall be entitled to a recordable satisfaction of lien. All such liens shall be subordinate to any lien for taxes, the lien of any mortgage of record, and any other lien recorded prior to the time of recording of the claim of the association's lien.

(1) Upon any voluntary conveyance of a unit, the grantor and grantee of such unit shall be jointly and severally liable for all unpaid assessments pertaining to such unit duly made by the association or accrued up to the date of such conveyance without prejudice to the right of the grantee to recover from the grantor any amounts paid by the grantee, but the grantee shall be exclusively liable for those accruing while he is the unit owner.

(2) Any unit owner or any purchaser of a unit prior to completion of a voluntary sale may require from the association a certificate showing the amount of unpaid assessments pertaining to such unit, and the association shall provide such certificate within 10 days after request therefor. The holder of a mortgage or other lien on any unit may request a similar certificate with respect to such unit. Any person other than the unit owner at the time of issuance of any such certificate who relies upon such certificate shall be entitled to rely thereon, and his liability for such unpaid assessments shall be limited to the amounts set forth in such certificate.

(3) If a holder of a first lien of record or other purchaser of a unit obtains title to such unit as a result of foreclosure of the first lien, such acquirer of title, his successors and assigns shall not be fully liable for the share of common expenses, limited common expenses, or other assessments by the association pertaining to such unit or chargeable to the former unit owner which became due prior to acquisition of title as a result of the foreclosure. Such unpaid share of common expenses, limited common expenses, or other assessments shall be deemed to be common expenses or limited common expenses collectable from all of the remaining unit owners including such acquirer, his successors and assigns.

(4) Liens for unpaid assessments may be foreclosed by an action brought in the name of the association in the same manner as a foreclosure of a mortgage on real property. The association shall have the power, unless prohibited by the declaration or bylaws, to bid in the unit at foreclosure sale and to acquire, hold, lease, mortgage, and convey the same. An action to recover a money judgment for unpaid assessments may be maintained without waiving the lien securing the same.



Section 35-8-18 - Blanket mortgage on condominium property.

Notwithstanding any other provision of this chapter, if the declaration or bylaws so permit, the entire condominium property or some or all of the units included therein may be subject to a single or blanket mortgage constituting a first lien thereon created by recordable instrument by all of the owners of the property or units covered thereby; and any unit included under the lien of such mortgage may be sold or otherwise conveyed or transferred subject thereto. The instrument creating any such mortgage shall provide a method whereby any unit owner may obtain a release of his unit from the lien of such mortgage and a satisfaction and discharge in recordable form upon payment to the holder of the mortgage of a sum equal to the proportionate share attributable to his unit of the then outstanding balance of unpaid principal and accrued interest and any other charges then due and unpaid. Such proportionate share attributable to each unit shall be the proportion in which all unit owners whose units are then subject to the lien of the mortgage own among themselves the common elements and limited common elements as provided in the declaration, and the private elements, or such other reasonable proportion as shall be specifically provided in the mortgage instrument. Such mortgage may contain provisions for converting such mortgage to individual mortgages on the individual units included therein. In the event of such conversion, the mortgage on the individual units shall be entitled to recordation without the payment of the mortgage tax provided for by Section 40-22-2.



Section 35-8-19 - Mortgage investments on condominium property.

All persons, as defined in Section 35-8-2, including but not limited to insurance companies, banking organizations, mortgage companies and savings and loan associations, may be permitted to invest in bonds, notes, and evidences of indebtedness which are secured by mortgages or deeds of trust upon condominium property or units thereof wherever such persons may invest and subject to all of the rules and limitations applicable to such investment in bonds, notes, and evidences of indebtedness which are secured by like instruments of the same priority upon real property. Where the applicable limitations are dependent upon the type of use of the real property, only the type of use of the particular unit or units which constitute the security for such investment shall be taken into consideration for the purpose of such limitations.



Section 35-8-20 - Termination of condominium.

(a) The condominium property may be removed from the provisions of this chapter provided that all unit owners agree and all holders of record of liens affecting any of the units consent or agree, in either case by instruments duly recorded, that their liens be transferred to the undivided share of the unit owner in the property as hereinafter provided.

(b) A circuit court may grant the petition of any unit owner for a removal of the condominium property from the provisions of this chapter and a partition under the following circumstances:

(1) In the event of total destruction of all improvements of the condominium property and no agreement is reached to rebuild such improvements within a reasonable time, or such rebuilding has not been completed within a reasonable time.

(2) In the event of substantial destruction, deterioration, or obsolescence of the condominium property and no agreement is reached to repair, reconstruct, or rebuild such property within a reasonable time, or such repair, reconstruction, or rebuilding has not been completed within a reasonable time, and at least a majority of votes of unit owners shall be cast in favor of such removal.

(c) Upon removal of the condominium property from the provisions of this chapter, the property shall be deemed to be owned in common by those who were unit owners at the time of such removal. The undivided share in the property owned in common by each such owner with respect to the previous common elements shall be the undivided interest previously owned by such owner in the previous common elements. The undivided share in the property owned in common by each such owner with respect to the previous limited common elements shall be the undivided interest previously owned by each such owner in the previous limited common elements. The undivided share in the property owned in common by each such owner with respect to the previous private elements may be determined by an appraisal of all previous private elements and a computation of the relation that the value of each such owner's previous private elements bears to the value of all previous private elements or such other reasonable method of determination as the declaration may provide. Under no circumstances shall anyone other than the owner of a unit at the time of removal be entitled to the use of any previous element of such previous unit subsequent to the removal of the condominium property from the provisions of this chapter and prior to the sale of such previous element.

(d) After termination of a condominium in any manner, the liens upon the previous units shall be upon the respective undivided interests of the owners as tenants in common.

(e) The termination of a condominium shall not bar the creation of another condominium affecting all or part of the same property.



Section 35-8-21 - Construction and application of building or zoning laws, ordinances, and regulations.

All laws, ordinances, and regulations concerning buildings or zoning shall be construed and applied with reference to condominium property for dwelling purposes in the same manner as to other multi-family dwelling projects and developments of similar nature and use without regard to the form of ownership. No law, ordinance, or regulation shall establish any requirement concerning the use or location, placement, or construction of other buildings or other improvements which are or may thereafter be subjected to the condominium form of ownership, unless such requirement shall be equally applicable to all buildings and improvements of the same kind not then or thereafter to be subjected to the condominium form of ownership.



Section 35-8-22 - Chapter to be liberally construed.

Notwithstanding a finding that this chapter is in derogation of the common law, it should be liberally construed to effectuate its purpose of encouraging development and construction of condominium property under the provisions of this chapter.






Chapter 8A - ALABAMA UNIFORM CONDOMINIUM ACT.

Article 1 - General Provisions.

Section 35-8A-101 - Short title.

This chapter shall be known and may be cited as the "Alabama Uniform Condominium Act of 1991."



Section 35-8A-102 - Applicability.

(a) This chapter applies to all condominiums created within this state after January 1, 1991. Sections 35-8A-105 (Separate titles and taxation), 35-8A-106 (Applicability of local ordinances, regulations, and building codes), 35-8A-107 (Eminent domain), 35-8A-203 (Construction and validity of declaration and bylaws), 35-8A-204 (Description of units), 35-8A-302(a)(1) through (a)(6) and (a)(11) through (a)(16) (Powers of unit owners' association), 35-8A-311 (Tort and contract liability), 35-8A-316 (Lien for assessments), 35-8A-318 (Association records), 35-8A-409 (Resales of units), and 35-8A-417 (Substantial completion of units), and Section 35-8A-103 (Definitions), to the extent necessary in construing any of those sections, apply to all condominiums created in this state before January 1, 1991; but those sections apply only with respect to events and circumstances occurring after January 1, 1991, and do not invalidate existing provisions of the declaration, bylaws, plats or plans of those condominiums.

(b) The provisions of Sections 35-8-1 through 35-8-22 do not apply to condominiums created after January 1, 1991, and do not invalidate any amendment to the declaration, bylaws, plats, or plans of any condominium created before January 1, 1991, if the amendment would be permitted by this chapter. The amendment must be adopted in conformity with the procedures and requirements specified by those instruments and by Sections 35-8-1 through 35-8-22. If the amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

(c) This chapter does not apply to condominiums or units located outside this state, but the offering statement provisions (Sections 35-8A-402 through 35-8A-408) apply to all contracts for the disposition thereof signed in this state by any party unless exempt under Section 35-8A-401(b).

(d) This chapter does not apply if a condominium contains no more than four units and is not subject to any development rights, unless the declaration provides that the entire chapter is applicable.



Section 35-8A-103 - Definitions.

In the declaration and bylaws, unless specifically provided otherwise or the context otherwise requires, and in this chapter:

(1) AFFILIATE OF A DECLARANT. Any person who controls, is controlled by, or is under common control with a declarant. A person "controls" a declarant if the person (i) is a general partner, officer, director, or employer of the declarant, (ii) directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than 20 percent of the voting interest in the declarant, (iii) controls in any manner the election of a majority of the directors of the declarant, or (iv) has contributed more than 20 percent of the capital of the declarant. A person "is controlled by" a declarant if the declarant (i) is a general partner, officer, director, or employer of the person, (ii) directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than 20 percent of the voting interest in the person, (iii) controls in any manner the election of a majority of the directors of the person, or (iv) has contributed more than 20 percent of the capital of the person. Control does not exist if the powers described in this paragraph are held solely as security for an obligation and are not exercised.

(2) ALLOCATED INTERESTS. The undivided interest in the common elements, the common expense liability, and votes in the association.

(3) ASSOCIATION or UNIT OWNERS' ASSOCIATION. The corporation organized under Section 35-8A-301.

(4) COMMON ELEMENTS. All portions of a condominium other than the units.

(5) COMMON EXPENSES. Expenditures made by or financial liabilities of the association, together with any allocations to reserves.

(6) COMMON EXPENSE LIABILITY. The liability for common expenses allocated to each unit pursuant to Section 35-8A-207.

(7) CONDOMINIUM. Real estate, portions of which are designated for separate ownership and the remainder of which is designated for common ownership solely by the owners of those portions. Real estate is not a condominium unless the undivided interests in the common elements are vested in the unit owners.

(8) CONVERSION BUILDING. A building that at any time before creation of the condominium was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers.

(9) DECLARANT. Any person or group of persons acting in concert who (i) as part of a common promotional plan, offers to dispose of his or its interest in a unit not previously disposed of, or (ii) reserves or succeeds to any special declarant right.

(10) DECLARATION. Any instruments, however denominated, that create a condominium, and any amendments to those instruments.

(11) DEVELOPMENT RIGHTS. Any right or combination of rights reserved by a declarant in the declaration to (i) add real estate to a condominium; (ii) to create units, common elements, or limited common elements within a condominium; (iii) to subdivide units or convert units into common elements; or (iv) to withdraw real estate from a condominium.

(12) DISPOSE or DISPOSITION. A voluntary transfer to a purchaser of any legal or equitable interest in a unit, but does not include the transfer or release of a security interest.

(13) BOARD. The body, regardless of name, designated in the declaration to act on behalf of the association.

(14) IDENTIFYING NUMBER. A symbol or address that identifies only one unit in a condominium.

(15) LEASEHOLD CONDOMINIUM. A condominium in which all or a portion of the real estate is subject to a lease, the expiration or termination of which will terminate the condominium or reduce its size.

(16) LIMITED COMMON ELEMENT. A portion of the common elements allocated by the declaration or by operation of Section 35-8A-202(2) or (4) for the exclusive use of one or more but fewer than all of the units.

(17) MASTER ASSOCIATION. An organization described in Section 35-8A-220, whether or not it is also an association described in Section 35-8A-301.

(18) OFFERING. Any advertisement, inducement, solicitation, or attempt to encourage any person to acquire any interest in a unit, other than as security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a condominium not located in this state, is not an offering if the advertisement states that an offering may be made only in compliance with the law of the jurisdiction in which the condominium is located.

(19) PERSON. A natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or other legal or commercial entity.

(20) PURCHASER. Any person, other than a declarant or a person in the business of selling real estate for his own account, who by means of a voluntary transfer acquires a legal or equitable interest in a unit other than (i) a leasehold interest (including renewal options) of less than 20 years, or (ii) as security for an obligation.

(21) REAL ESTATE. Any leasehold or other estate or interest in, over, or under land, including structures, fixtures, and other improvements and interests which by custom, usage, or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. "Real estate" includes parcels with or without upper or lower boundaries, and spaces that may be filled with air or water.

(22) RESIDENTIAL PURPOSES. Use for dwelling or recreational purposes, or both.

(23) SECURITY INTEREST. An interest in real estate or personal property created by contract or conveyance, which secures payment or performance of an obligation. The term includes a lien created by a mortgage, vendor's lien, deed of trust, contract for deed, land sales contract, lease intended as security, assignment of lease, rents intended as security, or any similar security device, pledge of an ownership interest in an association, and any other consensual lien or title retention contract intended as security for an obligation.

(24) SPECIAL DECLARANT RIGHTS. Rights reserved for the benefit of a declarant (i) to complete improvements indicated on plats and plans filed with the declaration (Section 35-8A-209); (ii) to exercise any development right (Section 35-8A-210); (iii) to maintain sales offices, management offices, signs advertising the condominium, and models (Section 35-8A-215); (iv) to use easements through the common elements for the purpose of making improvements within the condominium or within real estate which may be added to the condominium (Section 35-8A-216); (v) to make the condominium subject to a master association (Section 35-8A-220); (vi) or to appoint or remove any officer of the association or any master association or any board member during any period of declarant control (Section 35-8A-303(d)).

(25) TIME SHARE. A right to occupy a unit or any of several units during five or more separated time periods over a period of at least five years, including renewal options, whether or not coupled with an estate or interest in a condominium or a specified portion thereof.

(26) UNIT. A physical portion of the condominium designated for separate ownership or occupancy, the boundaries of which are described pursuant to Section 35-8A-205(a)(5).

(27) UNIT OWNER. A declarant or other person who owns a unit, or a lessee of a unit in a leasehold condominium whose lease expires simultaneously with any lease the expiration or termination of which will remove the unit from the condominium, but does not include a person having an interest in a unit solely as security for an obligation. In a condominium, the declarant is the initial owner of any unit created by the condominium.



Section 35-8A-104 - Variation by agreement.

Except as expressly provided in this chapter, provisions of this chapter may not be varied by agreement, and rights conferred by this chapter may not be waived. A declarant may not act under a power of attorney, or use any other device, to evade the limitations or prohibitions of this chapter or the declaration.



Section 35-8A-105 - Separate titles and taxation.

(a) If there is any unit owner other than a declarant, each unit that has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real estate.

(b) In a condominium where there is any unit owner other than a declarant:

(1) Each unit that has been created together with its interest in the common elements, constitutes for all purposes a separate parcel of real estate; and

(2) Each unit must be separately taxed and assessed, and no separate tax or assessment may be rendered against any common elements for which a declarant has reserved no development rights.

(c) Any portion of the common elements for which the declarant has reserved any development right must be separately taxed and assessed against the declarant, and the declarant alone is liable for payment of those taxes.

(d) If there is no unit owner other than a declarant, the real estate comprising the condominium may be taxed and assessed in any manner provided by law.

(e) All laws authorizing exemptions or deductions from taxation shall be applicable to each individual unit to the same extent they are applicable to other property.



Section 35-8A-106 - Applicability of local ordinances, regulations, and building codes.

(a) A building code may not impose any requirements upon any structure in a condominium which it would not impose upon a physically identical development under a different form of ownership.

(b) No zoning, subdivision, or other real estate use law, ordinance, or regulation may prohibit the condominium form of ownership or impose any requirement upon a condominium which it would not impose upon a physically identical development under a different form of ownership.

(c) Except as provided in subsections (a) and (b), the provisions of this chapter do not invalidate or modify any provision of any zoning, subdivision, building code, or other real estate use law, ordinance, rule, or regulation governing the use of real estate.



Section 35-8A-107 - Eminent domain.

(a) If a unit is acquired by eminent domain, or if part of a unit is acquired by eminent domain leaving the unit owner with a remnant which may not practically or lawfully be used for any purpose permitted by the declaration, the award must compensate the unit owner for the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

(b) Except as provided in subsection (a), if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, (i) that unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration, and (ii) the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(c) If part of the common elements is acquired by eminent domain the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

(d) The court decree shall be recorded in every county in which any portion of the condominium is located.



Section 35-8A-108 - Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations, the law of real property and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter, except to the extent inconsistent with this chapter.



Section 35-8A-109 - Construction against implicit repeal.

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.



Section 35-8A-110 - Chapter to be liberally construed; remedies liberally administered.

(a) Notwithstanding a finding that this chapter is in derogation of the common law, it should be liberally construed to effectuate its purpose of encouraging development and construction of condominium property under the provisions of this chapter. The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.






Article 2 - Creation, Alteration, and Termination of Condominiums.

Section 35-8A-201 - Creation of condominium.

(a) A condominium may be created pursuant to this chapter only by filing a declaration executed in the same manner as a deed with the judge of probate in every county in which any portion of the condominium is located. A duplicate of the declaration may be presented to the filing officer simultaneously for proper validation as to the date filed. Said duplicate shall be returned to the person who presented it.

(b) The judge of probate shall index the declaration of condominium in the grantee's index in the name of the condominium and in the grantor's index in the name of each person executing the declaration. A well-bound book of suitable size for each condominium to be known as "Condominium Book No." shall be maintained by the judge of probate. Such book shall contain a copy of the declaration of condominium, all drawings, amendments, certificate of completion, certificate of termination, or other like instruments.

(c) A declaration or an amendment to a declaration adding units to a condominium, may not be recorded unless all structural components and mechanical systems of all buildings containing or comprising any units thereby created are substantially completed in accordance with the plans, as evidenced by a recorded certificate of completion executed by an independent registered engineer or registered architect.



Section 35-8A-202 - Unit boundaries.

Except as provided by the declaration:

(1) If walls, floors, or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring, and any other materials constituting any part of the finished surfaces thereof are a part of the unit, and all other portions of the walls, floors, or ceilings are a part of the common elements.

(2) If any chute, flue, duct, wire, conduit, bearing wall, bearing column, or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element allocated solely to that unit, and any portion thereof serving more than one unit or any portion of the common elements is a part of the common elements.

(3) Subject to the provisions of subdivision (2), all spaces, interior partitions, and other fixtures and improvements within the boundaries of a unit are a part of the unit.

(4) Any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, patios, and all exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit.



Section 35-8A-203 - Construction and validity of declaration and bylaws.

(a) All provisions of the declaration and bylaws are severable.

(b) The rule against perpetuities may not be applied to defeat any provision of the declaration, bylaws, rules, or regulations adopted pursuant to section 35-8A-302(a)(1).

(c) In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with this chapter.

(d) Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this chapter. The determination of whether a substantial failure impairs marketability is not governed by this chapter.



Section 35-8A-204 - Description of units.

A description of a unit which sets forth the name of the condominium, the recording data for the declaration, the county in which the condominium is located, and the identifying number of the unit, is a sufficient legal description of that unit and all rights, obligations, and interests appurtenant to that unit which were created by the declaration or bylaws.



Section 35-8A-205 - Contents of declaration.

(a) The declaration for a condominium must contain:

(1) The name of the condominium, which must include the word "condominium" or be followed by the words "a condominium," and the name of the association;

(2) The name of every county in which any part of the condominium is situated;

(3) A legally sufficient description of the real estate included in the condominium;

(4) A statement of the maximum number of units which the declarant reserves the right to create;

(5) A description of the boundaries of each unit created by the declaration, including the unit's identifying number;

(6) A description of any limited common elements, other than those specified in Section 35-8A-202(2) and (4), as provided in Section 35-8A-209(b)(10);

(7) A description of any real estate (except real estate subject to development rights) which may be allocated subsequently as limited common elements, other than limited common elements specified in Section 35-8A-202(2) and (4), together with a statement that they may be so allocated;

(8) A description of any development rights specified in Section 35-8A-103(11) and other special declarant rights specified in Section 35-8A-103(24) reserved by the declarant, together with a legally sufficient description of the real estate to which each of those rights applies, and a time limit within which each of those rights must be exercised;

(9) If any development right may be exercised with respect to different parcels of real estate at different times, a statement to that effect together with (i) either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right, or a statement that no assurances are made in those regards, and (ii) a statement as to whether, if any development right is exercised in any portion of the real estate subject to that development right, that development right must be exercised in all or in any other portion of the remainder of that real estate;

(10) Any other conditions or limitations under which the rights described in subdivision (8) may be exercised or will lapse;

(11) An allocation to each unit of the allocated interests in the manner described in Section 35-8A-207;

(12) Any restrictions on (i) use, occupancy, leasing, or alienation of the units, provided that reasonable rules and regulations related to conduct by unit owners or esthetic considerations which are adopted by the association from time to time need not be included in the declaration, and (ii) the amount for which a unit may be sold or the amount that may be received by a unit owner on sale, condemnation, casualty loss to the unit or to the condominium, or on the termination of the condominium;

(13) The recording data for recorded easements and licenses appurtenant to or included in the condominium or to which any portion of the condominium is or may become subject by virtue of a reservation in the declaration;

(14) A statement of the number and identity of units which the declarant reserves the right to dispose of in time shares; and

(15) All matters required by Sections 35-8A-206 through 35-8A-209, 35-8A-215, 35-8A-216, and 35-8A-303(d).

(b) The declaration may contain any other matters the declarant deems appropriate.



Section 35-8A-206 - Leasehold condominiums.

(a) Any lease the expiration or termination of which may terminate the condominium or reduce its size shall be recorded. Every lessor of those leases must sign the declaration, and the declaration must state:

(1) The recording data for the lease, the date of the lease, and the date of its recordation;

(2) The date on which the lease is scheduled to expire;

(3) A legally sufficient description of the real estate subject to the lease;

(4) Any right of the unit owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights;

(5) Any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights; and

(6) Any rights of the unit owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

(b) After the declaration for a leasehold condominium is recorded, neither the lessor nor his successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of his share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest in a condominium is not affected by failure of any other person to pay rent or fulfill any other covenant.

(c) Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d) If the expiration or termination of a lease decreases the number of units in a condominium, the allocated interests must be reallocated in accordance with Section 35-8A-107(a) as though those units had been taken by eminent domain. Reallocations shall be confirmed by an amendment to the declaration prepared, executed, and recorded by the association.



Section 35-8A-207 - Allocation of common element interests, votes, and common expense liabilities.

(a) The declaration must allocate to each unit in a condominium a fraction or percentage of undivided interests in the common elements and in the common expenses of the association specified in section 35-8A-315(a), and a portion of the votes in the association, to each unit and state the formulas used to establish allocations of interest. Those allocations may not discriminate in favor of units owned by the declarant or an affiliate of the declarant.

(b) If units may be added to or withdrawn from the condominium, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the condominium after the addition or withdrawal.

(c) The declaration may provide: (i) that different allocations of votes shall be made to the units on particular matters specified in the declaration; (ii) for cumulative voting only for the purpose of electing members of the board; and (iii) for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this chapter, nor may units constitute a class because they are owned by a declarant.

(d) Except for minor variations due to rounding, the sum of the undivided interests in the common elements and common expense liabilities allocated at any time to all the units must each equal one if stated as fractions or 100 percent if stated as percentages. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

(e) In a condominium the common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated, is void.



Section 35-8A-208 - Limited common elements.

(a) Except for the limited common elements described in Section 35-8A-202(2) and (4), the declaration must specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the unit owners whose units are affected.

(b) Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide it to the association, which shall record it and the cost shall be borne by the persons executing the amendment. The amendment shall be recorded and indexed in the names of the parties and the condominium.

(c) A common element not previously allocated as a limited common element may not be so allocated except pursuant to provisions in the declaration made in accordance with Section 35-8A-205(a)(7). The allocations must be made by amendments to the declaration.



Section 35-8A-209 - Plats and plans.

(a) Plats and plans are a part of the declaration. Separate plats and plans are not required by this chapter if all the information required by this section is contained in either a plat or plan. Each plat and plan must be clear and legible and contain a certification that the plat or plan contains all information required by this section.

(b) Each plat must show:

(1) The name and a survey or general schematic map of the entire condominium;

(2) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(3) A legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel;

(4) The extent of any encroachments by or upon any portion of the condominium;

(5) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the condominium;

(6) The location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) and that unit's identifying number;

(7) The location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) and that unit's identifying number;

(8) A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate";

(9) The distance between noncontiguous parcels of real estate comprising the condominium;

(10) The location and dimensions of limited common elements, including porches, balconies, and patios, other than parking spaces and the other limited common elements described in Section 35-8A-202(2) and (4);

(11) In the case of real estate not subject to development rights, all other matters customarily shown on land surveys.

(12) A certification as to whether any portion of the property subject to the condominium is located within a flood zone as determined by the United States Department of Housing and Urban Development and, if so, the flood zone classification. When any portion of the condominium property is located within a flood zone, the flood zone boundary shall be shown on the plat, together with the locations of all proposed structures to be located within the flood zone area.

(c) A plat may also show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the condominium. Any contemplated improvement shown must be labeled either "MUST BE BUILT" or "NEED NOT BE BUILT."

(d) To the extent not shown or projected on the plats, plans of the units must show or project:

(1) The location and dimensions of the vertical boundaries of each unit, and that unit's identifying number;

(2) Any horizontal unit boundaries, with reference to an established datum, and that unit's identifying number; and

(3) Any units in which the declarant has reserved the right to create additional units or common elements described in Section 35-8A-210(c) identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside of a building have the same elevation as the horizontal boundaries of the inside part, and need not be depicted on the plats and plans.

(f) Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b), and (d), or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of those subsections.

(g) Any certification of a plat or plan required by this section or Section 35-8A-201(b) must be made by an independent registered engineer or registered architect.



Section 35-8A-210 - Exercise of development rights.

(a) To exercise any development right reserved under Section 35-8A-205(a)(8), the declarant shall prepare, execute, and record an amendment to the declaration as specified in Section 35-8A-217 and comply with Section 35-8A-209. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b), reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by Section 35-8A-208.

(b) Development rights may be reserved within any real estate added to the condominium if the amendment adding that real estate includes all matters required by Section 35-8A-205 or 35-8A-206, as the case may be, and the plats and plans include all matters required by Section 35-8A-209. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to Section 35-8A-205(a)(8).

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(1) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(2) If the declarant subdivides the unit into two or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to Section 35-8A-205(a)(8), that all or a portion of the real estate is subject to the development right of withdrawal:

(1) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) If a portion or portions are subject to withdrawal, no portion may be withdrawn after a unit in that portion has been conveyed to a purchaser.



Section 35-8A-211 - Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(1) May make any improvements or alterations to his unit that do not impair the structural integrity, or mechanical systems, or lessen the support of any portion of the condominium;

(2) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the condominium, without permission of the association;

(3) After acquiring an adjoining unit, or an adjoining part of an adjoining unit, may remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium. Removal of partitions or creation of apertures under this subdivision is not an alteration of boundaries.



Section 35-8A-212 - Relocation of boundaries between adjoining units.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved, states the reallocations, is executed by those unit owners, contains words of conveyance between them, and upon recordation, is indexed in the name of the grantor, grantee, and shall be recorded as an amendment to the declaration.

(b) The association shall prepare and record plats or plans necessary to show the altered boundaries between adjoining units, and their dimensions and identifying numbers.

(c) Any costs incurred utilizing the procedures described in subsections (a) and (b) above shall be borne by the requesting unit owners.



Section 35-8A-213 - Subdivision of units.

(a) If the declaration expressly so permits, a unit may be subdivided into two or more units. Subject to the provisions of the declaration and other provisions of law, upon application of a unit owner to subdivide a unit, the association shall prepare, execute, and record an amendment to the declaration, including the plats and plans, subdividing that unit.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit.

(c) Any costs incurred utilizing the procedures described in subsections (a) and (b) above shall be borne by the requesting unit owners.



Section 35-8A-214 - Monuments as boundaries.

The existing physical boundaries of a unit or the physical boundaries of a unit reconstructed in substantial accordance with the original plats and plans thereof become its boundaries rather than the metes and bounds expressed in the deed or plat or plan, regardless of settling or lateral movement of the building, or minor variance between boundaries shown on the plats or plans or in the deed and those of the building. This section does not relieve a unit owner of liability in case of his willful misconduct nor relieve a declarant or any other person of liability for failure to adhere to the plats and plans.



Section 35-8A-215 - Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the condominium only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. Any sales office, management office, or model not designated a unit by the declaration is a common element, and if a declarant ceases to be a unit owner, he ceases to have any rights with regard thereto unless it is removed promptly from the condominium in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the condominium. The provisions of this section are subject to the provisions of other state law, and to local ordinances.



Section 35-8A-216 - Easement rights.

Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging a declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.



Section 35-8A-217 - Amendment of declaration.

(a) Except in cases of amendments that may be executed by a declarant under section 35-8A-209(f) or 35-8A-210; the association under section 35-8A-107, 35-8A-206(d), 35-8A-208(c), 35-8A-212(a), or 35-8A-213; or by certain unit owners under section 35-8A-208(b), 35-8A-212(a), 35-8A-213(b), or 35-8A-218(b), and except as limited by subsection (d), the declaration, including the plats and plans, may be amended only by the affirmative vote or agreement of unit owners of units to which at least two-thirds of the votes in the association are allocated, or any larger majority the declaration specifies. The declaration may specify a smaller number only if all of the units are restricted exclusively to non-residential use.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than one year after the amendment is recorded.

(c) Every amendment to the declaration must be recorded in every county in which any portion of the condominium is located, and is effective only upon recordation. An amendment shall be indexed in the grantee's index in the name of the condominium and the association and in the grantor's index in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, no amendment in the absence of unanimous consent of the unit owners may: Create or increase special declarant rights, create or increase the number or identity of units that may be disposed of on a time share basis, increase the number of units; change the boundaries of any unit, the allocated interests of a unit, or the uses to which any unit is restricted.

(e) Amendments to the declaration required by this chapter to be recorded by the association shall be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) Where a specific right is given a lender, pursuant to Section 35-8A-219 no amendment affecting those rights may be made without the consent of the lender or specified number or percentage thereof as required by the declaration.



Section 35-8A-218 - Termination of condominium.

(a) Except in the case of a taking of all the units by eminent domain specified in Section 35-8A-107, a condominium may be terminated only by agreement of unit owners of units to which at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units in the condominium are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the condominium is situated, and is effective only upon recordation.

(c) In the case of a condominium containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all the common elements and units of the condominium shall be sold following termination. If, pursuant to the agreement, any real estate in the condominium is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d) In the case of a condominium containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or unless all the unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in the condominium, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b). If any real estate in the condominium is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear, in accordance with subsections (i), (j), and (k). Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and his successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted his unit. During the period of that occupancy, each unit owner and his successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) If the real estate constituting the condominium is not to be sold following termination, title to the common elements and, in a condominium containing only units having horizontal boundaries described in the declaration, title to all the real estate in the condominium, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (h), and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and his successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted his unit.

(g) Following termination of the condominium, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination, creditors of the association holding liens on the units which were recorded before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) The respective interests of unit owners referred to in subsections (e), (f), (g), and (h) are as follows:

(1) Except as provided in subdivision (2), the respective interests of unit owners are the fair market values of their units, limited common elements, and common element interests immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers shall be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which 25 percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit and common element interest by the total fair market values of all the units and common elements.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are their respective common element interests immediately before the termination.

(j) Except as provided in subsection (k), foreclosure or enforcement of a lien or encumbrance against the entire condominium does not of itself terminate the condominium, and foreclosure or enforcement of a lien or encumbrance against a portion of the condominium, other than withdrawable real estate, does not withdraw that portion from the condominium. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not of itself withdraw that real estate from the condominium, but the person taking title thereto has the right to require from the association, upon request, an amendment excluding the real estate from the condominium.

(k) If a lien or encumbrance against a portion of the real estate comprising the condominium has priority over the declaration, and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance may upon foreclosure, record an instrument excluding the real estate subject to that lien or encumbrance from the condominium.



Section 35-8A-219 - Rights of secured lenders.

The declaration may require that all or a specified number or percentage of the mortgagees or beneficiaries of deeds of trust encumbering the units approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to (i) deny or delegate control over the general administrative affairs of the association by the unit owners or the board, or (ii) prevent the association or the board from commencing, intervening in, or settling any litigation or proceeding, or receiving and distributing any insurance proceeds except pursuant to section 35-8A-313.



Section 35-8A-220 - Master associations.

(a) If the declaration for a condominium provides that any of the powers described in Section 35-8A-302 are to be exercised by or may be delegated to a profit or nonprofit corporation which exercises those or other powers on behalf of one or more condominiums or for the benefit of the unit owners of one or more condominiums, all provisions of this chapter applicable to unit owners' associations apply to any such corporation except as modified by this section.

(b) Unless it is acting in the capacity of an association described in Section 35-8A-301, a master association may exercise the powers set forth in Section 35-8A-302(a)(2) only to the extent expressly permitted in the declarations of condominiums which are part of the master association or expressly described in the delegations of power from those condominiums to the master association.

(c) If the declaration of any condominium provides that the board may delegate certain powers to a master association, the members of the board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in Sections 35-8A-303, 35-8A-308 through 35-8A-310, and 35-8A-312 apply in the conduct of the affairs of a master association only to those persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in Section 35-8A-301, the certificate of incorporation or other instrument creating the master association and the declaration of each condominium the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all condominiums subject to the master association may elect all members of that executive board.

(2) All members of the executive boards of all condominiums subject to the master association may elect all members of that executive board.

(3) All unit owners of each condominium subject to the master association may elect specified members of that executive board.

(4) All members of the executive board of each condominium subject to the master association may elect specified members of that executive board.



Section 35-8A-221 - Merger or consolidation of condominiums.

(a) Any two or more condominiums, by agreement of the unit owners as provided in subsection (b), may be merged or consolidated into a single condominium. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant condominium is, for all purposes, the legal successor of all of the preexisting condominiums and the operations and activities of all associations of the preexisting condominiums shall be merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all pre-existing associations.

(b) An agreement of two or more condominiums to merge or consolidate pursuant to subsection (a) must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the pre-existing condominiums following approval by owners of units to which are allocated the percentage of votes in each condominium required to terminate that condominium. The agreement must be recorded in every county in which a portion of the condominium is located and is not effective until recorded.

(c) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant condominium either (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new condominium which are allocated to all of the units comprising each of the pre-existing condominiums, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the pre-existing condominium must be equal to the percentages of allocated interests allocated to that unit by the declaration of the pre-existing condominium.






Article 3 - Management of Condominiums.

Section 35-8A-301 - Organization of unit owners' association.

A unit owners' association must be organized no later than the date the first unit in the condominium is conveyed. The membership of the association at all times shall consist exclusively of all the unit owners or, following termination of the condominium, of all former unit owners entitled to distributions of proceeds under section 35-8A-218, or their heirs, successors, or assigns. The association must be organized as a profit or nonprofit corporation.



Section 35-8A-302 - Powers of unit owners' association.

(a) Except as provided in subsection (b), and subject to the provisions of the declaration, the association may:

(1) Adopt and amend bylaws and rules and regulations, except that an association may not adopt a bylaw or enforce an existing bylaw to restrict an owner from renovating or decorating the interior walls, ceiling, or floor of his or her unit in a manner that does not substantially alter the exterior appearance of the condominium;

(2) Adopt and amend budgets for revenues, expenditures, and reserves and impose and collect assessments for common expenses from unit owners;

(3) Hire and discharge managing agents and other employees, agents, and independent contractors;

(4) Institute, defend, or intervene in litigation or administrative proceedings in its own name on behalf of itself or two or more unit owners on matters affecting the condominium;

(5) Make contracts and incur liabilities;

(6) Regulate the use, maintenance, repair, replacement, and modification of common elements;

(7) Cause additional improvements to be made as a part of the common elements;

(8) Acquire, hold, encumber, and convey in its own name any right, title, or interest to real or personal property, but common elements may be conveyed or subjected to a security interest only pursuant to Section 35-8A-312;

(9) Grant easements, encroachments, leases, licenses, and concessions through or over the common elements;

(10) Impose and receive any payments, fees, or charges for the use, rental, or operation of the common elements, other than limited common elements described in Section 35-8A-202(2) and (4), and for services provided to unit owners;

(11) Impose against owners of units charges for late payment of assessments and, after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws, and rules and regulations of the association;

(12) Impose reasonable charges for the preparation and recordation of amendments to the declaration, resale certificates required by Section 35-8A-409, or statements of unpaid assessments;

(13) Provide for the indemnification of its officers and board and maintain directors' and officers' liability insurance;

(14) Assign its right to future income, including the right to receive common expense assessments, but only to the extent the declaration expressly so provides;

(15) Exercise any other powers conferred by the declaration or bylaws;

(16) Exercise all other powers that may be exercised in this state by legal entities of the same type as the association; and

(17) Exercise any other powers necessary and proper for the governance and operation of the association.

(b) The declaration may not impose limitations on the power of the association to deal with the declarant which are more restrictive than the limitations imposed on the power of the association to deal with other persons.



Section 35-8A-303 - Board members and officers.

(a) Except as provided in the declaration, the bylaws, the articles of incorporation in subsection (b), or other provisions of this chapter, the board may act in all instances on behalf of the association. In the performance of their duties, the officers and members of the board are required to exercise (i) if appointed by the declarant, the care required of fiduciaries of the unit owners other than the declarant and (ii) if elected by the unit owners other than declarant, ordinary and reasonable care.

(b) The board may not act on behalf of the association to amend the declaration specified in Section 35-8A-217, to terminate the condominium described in Section 35-8A-218, or to elect members of the board or to determine the qualifications, powers and duties, or terms of office of board members as provided in Section 35-8A-303(f), but the board may fill vacancies in its membership for the unexpired portion of any term.

(c) Within 30 days after adoption of any proposed budget for the condominium, the board shall provide a copy of the budget to all the unit owners, and shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 30 days after delivery or mailing of the budget to the unit owners. Unless at that meeting a majority of all the unit owners present in person or by proxy or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. In the event the proposed budget is rejected, the periodic budget last ratified by the unit owners shall be continued until such time as the unit owners ratify a subsequent budget proposed by the board.

(d) Subject to subsection (e), the declaration may provide for a period of declarant control of the association, during which period a declarant, or persons designated by him, may appoint and remove the officers and members of the board. Regardless of the period provided in the declaration, a period of declarant control terminates no later than the earliest of (i) 60 days after conveyance of 75 percent of the units which may be created to unit owners other than a declarant; (ii) two years after all declarants have ceased to offer units for sale in the ordinary course of business; or (iii) two years after any development right to add new units was last exercised. A declarant may voluntarily surrender the right to appoint and remove officers and members of the board before termination of that period, but in that event he may require, for the duration of the period of declarant control, that specified actions of the association or board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

(e) Not later than 90 days after conveyance of 25 percent of the units which may be created to unit owners other than a declarant, at least one member and not less than 25 percent of the members of the board must be elected by unit owners other than the declarant. Not later than 90 days after conveyance of 50 percent of the units which may be created to unit owners other than a declarant, not less than 33 1/3 percent of the members of the board must be elected by unit owners other than the declarant.

(f) Except as otherwise provided in Section 35-8A-220(e), not later than the termination of any period of declarant control, the unit owners shall elect a board of at least three members, at least a majority of whom must be unit owners other than declarant. The board shall elect the officers. The board members and officers shall take office upon election.

(g) Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds vote of all persons present in person and entitled to vote at any meeting of the unit owners at which a quorum in person is present, may remove any member of the board with or without cause, other than a member appointed by the declarant.



Section 35-8A-304 - Transfer of special declarant rights.

(a) No special declarant right specified in Section 35-8A-103(24) created or reserved under this chapter may be transferred except by an instrument evidencing the transfer recorded in every county in which any portion of the condominium is located. The instrument is not effective unless executed by the transferee.

(b) Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed upon him by this chapter. Lack of privity does not deprive any unit owner of standing to maintain an action to enforce any obligation of the transferor.

(2) If a successor to any special declarant right is an affiliate of a declarant specified in Section 35-8A-103(1), the transferor is jointly and severally liable with the successor for any obligations or liabilities of the successor relating to the condominium.

(3) If a transferor retains any special declarant right, but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this chapter or by the declaration relating to the retained special declarant rights and arising after the transfer.

(4) A transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

(c) Unless otherwise provided in a mortgage instrument or deed of trust or other agreement creating a security interest, in case of foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under federal bankruptcy law or receivership proceedings, of any units owned by a declarant or real estate in a condominium subject to development rights, a person acquiring title to all the real estate being foreclosed or sold succeeds to all special declarant rights related to that real estate held by that declarant, or only to any rights reserved in the declaration pursuant to Section 35-8A-215 and held by that declarant to maintain models, sales offices and signs.

(d) Upon foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under federal bankruptcy law or receivership proceedings, of all units and other real estate in a condominium owned by a declarant:

(1) The declarant ceases to have any special declarant rights, and

(2) The period of declarant control specified in Section 35-8A-303(d) terminates unless the judgment or instrument conveying title provides for transfer of all special declarant rights held by that declarant to a successor declarant.

(e) The liabilities and obligations of a person who succeeds to special declarant rights are as follows:

(1) A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this chapter or by the declaration.

(2) A successor to any special declarant right, other than a successor described in subdivisions (3) or (4), who is not an affiliate of a declarant, is subject to all obligations and liabilities imposed by this chapter or the declaration:

a. On a declarant which relates to his exercise or nonexercise of special declarant rights; or

b. On his transferor, other than:

1. Misrepresentations by any previous declarant;

2. Warranty obligations on improvements made by any previous declarant, or made before the condominium was created;

3. Breach of any fiduciary obligation by any previous declarant or his appointees to the board; or

4. Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer.

(3) A successor to only a right reserved in the declaration to maintain models, sales offices, and signs pursuant to Section 35-8A-215, may not exercise any other special declarant right, and is not subject to any liability or obligation as a declarant, except the obligation to provide an offering statement and any liability arising as a result thereof.

(4) A successor to all special declarant rights held by his transferor who is not an affiliate of that declarant and who succeeded to those rights pursuant to a deed in lieu of foreclosure or a judgment or instrument conveying title to units under subsection (c), may declare the intention in a recorded instrument to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit owned by the successor, or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by his transferor to control the board in accordance with the provisions of Section 35-8A-303(d) for the duration of any period of declarant control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant rights under this subsection, he is not subject to any liability or obligation as a declarant other than liability for his acts and omissions under Section 35-8A-303(d).

(f) Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under this chapter or the declaration.



Section 35-8A-305 - Termination of contracts and leases of declarant.

If entered into before the board elected by the unit owners pursuant to Section 35-8A-303(f) takes office, (i) any management contract, employment contract, or lease of recreational or parking areas or facilities, (ii) any other contract or lease between the association and a declarant or an affiliate of a declarant, or (iii) any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing, may be terminated without penalty by the association at any time after the board elected by the unit owners pursuant to Section 35-8A-303(f) takes office upon not less than 90 days' notice to the other party. This section does not apply to any lease the termination of which would terminate the condominium or reduce its size, unless the real estate subject to that lease was included in the condominium for the purpose of avoiding the right of the association to terminate a lease under this section.



Section 35-8A-306 - Bylaws.

(a) The bylaws of the association must provide for:

(1) The number of members of the board and the titles of the officers of the association;

(2) Election by the board of a president, treasurer, secretary, and any other officers of the association the bylaws specify;

(3) The qualifications, powers and duties, terms of office, and manner of electing and removing board members and officers and filling vacancies;

(4) Which, if any, of its powers the board or officers may delegate to other persons or to a managing agent;

(5) Which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association; and

(6) The method of amending the bylaws, but in no event shall the required percentage for amendment of the bylaws exceed two-thirds of the total association.

(b) Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate.



Section 35-8A-307 - Upkeep of condominiums.

(a) Except to the extent provided by the declaration, subsection (b), or Section 35-8A-313(h), the association is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair, and replacement of his unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, access through his unit reasonably necessary for those purposes. If damage is inflicted on the common elements, or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof.

(b) In addition to the liability that a declarant as a unit owner has under this chapter, the declarant alone is liable for all expenses in connection with real estate subject to development rights. No other unit owner and no other portion of the condominium is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant.



Section 35-8A-308 - Meetings.

A meeting of the association must be held at least once each year. Special meetings of the association may be called by the president, a majority of the board or by unit owners having 20 percent, or any lower percentage specified in the bylaws, of the votes in the association. Not less than 10 nor more than 60 days in advance of any meeting, the secretary or other officer specified in the bylaws shall cause notice to be hand-delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes, and any proposal to remove an officer or a member of the board.



Section 35-8A-309 - Quorums.

(a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if persons entitled to cast 20 percent of the votes which may be cast for election of the board are present in person or by proxy at the beginning of the meeting.

(b) Unless the bylaws specify a larger percentage, a quorum is deemed present throughout any meeting of the board if persons entitled to cast 50 percent of the votes on that board are present at the beginning of the meeting.



Section 35-8A-310 - Voting; proxies.

(a) If only one of the multiple owners of a unit is present at a meeting of the association, he is entitled to cast all the votes allocated to that unit. If more than one of the multiple owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the multiple owners, unless either the declaration or bylaws expressly provides otherwise. There is majority agreement if any one of the multiple owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) Votes allocated to a unit may be cast pursuant to a proxy duly executed by the unit owner. If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates one year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the condominium be cast by lessees rather than unit owners of leased units: (i) the provisions of subsection (a) and (b) apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in Section 35-8A-308, of all meetings at which lessees may be entitled to vote.

(d) No votes allocated to a unit owned by the association may be cast.



Section 35-8A-311 - Tort and contract liability.

Neither the association, any association mortgagee, nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the condominium which that declarant has the responsibility to maintain. Otherwise, an action alleging a wrong done by the association shall be brought against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner: (i) for all tort losses not covered by insurance suffered by the association or that unit owner, and (ii) for all costs which the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all reasonable litigation expenses, including reasonable attorneys fees, incurred by the association. Any statute of limitation affecting the association's right of action under this section is tolled until the period of declarant control terminates. A unit owner is not precluded from bringing an action contemplated by this section solely because he is a unit owner, or a member or officer of the association. Liens resulting from judgments against the association are governed by Section 35-8A-317.



Section 35-8A-312 - Conveyance or encumbrance of common elements.

(a) In a condominium portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all the owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association.

(b) An agreement to convey common elements in a condominium or subject them to a security interest must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the condominium is situated, and is effective only upon recordation.

(c) The association, on behalf of the unit owners, may contract to convey an interest in a condominium pursuant to subsection (a), but the contract is not enforceable against the association until approved pursuant to subsections (a) and (b). Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(d) Any purported conveyance, encumbrance, judicial sale or other voluntary transfer of common elements, unless made pursuant to this section, is void.

(e) A conveyance or encumbrance of common elements pursuant to this section does not deprive any unit of its rights of access and support.

(f) Unless the declaration otherwise provides, a conveyance or encumbrance of common elements pursuant to this section does not affect the priority or validity of pre-existing encumbrances.



Section 35-8A-313 - Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles shall be not less than the greater of 80 percent of the actual cash value of the insured property at the time the insurance is purchased or such greater percentage of such actual cash value as may be necessary to prevent the applicability of any co-insurance provision and at each renewal date, exclusive of land, excavations, foundations and other items normally excluded from property policies; and

(2) Liability insurance, including medical payments insurance, in an amount determined by the board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements.

(b) In the case of a building containing units having horizontal boundaries described in the declaration, the insurance maintained under subdivision (a)(1), to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.

(c) If the insurance described in subsections (a) and (b) is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it deems appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsection (a) must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of his interest in the common elements or membership in the association;

(2) The insurer waives its right to subrogation under the policy against any unit owner or member of his household;

(3) No act or omission by any unit owner, unless acting within the scope of his authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e) Any loss covered by the property policy under subsections (a)(1) and (b) must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for unit owners and lien holders as their interests may appear. Subject to the provisions of subsection (h), the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association unit owners and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the condominium is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for his own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner, or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each mortgagee or beneficiary under a deed of trust to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) Any portion of the condominium for which insurance is required under this section which is damaged or destroyed must be repaired or replaced promptly by the association unless:

(1) The condominium is terminated, in which case section 35-8A-218 applies,

(2) Repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or

(3) Eighty percent of the unit owners, including every owner of a unit or assigned limited common element which will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense.

If the entire condominium is not repaired or replaced, (i) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the condominium, (ii) except to the extent that other persons will be distributees under section 35-8A-205(a)(12)(ii),

(1) The insurance proceeds attributable to units and limited common elements which are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lienholders, as their interests may appear, and

(2) The remainder of the proceeds must be distributed to all the unit owners or lienholders, as their interests may appear, in proportion to the common element interests of all the units.

If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under section 35-8A-107(a), and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a condominium all of whose units are restricted to nonresidential use.



Section 35-8A-314 - Surplus funds.

Unless otherwise provided in the declaration or bylaws, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.



Section 35-8A-315 - Assessments for common expenses.

(a) Until the association makes a common expense assessment, the declarant must pay all common expenses. After any assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association.

(b) Except for assessments under subsections (c), (d), and (e), all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to Section 35-8A-207(a) and (b). Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding 18 percent per year.

(c) To the extent required by the declaration:

(1) Any common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion that the declaration provides;

(2) Any common expense or portion thereof benefiting fewer than all of the units must be assessed exclusively against the units benefited; and

(3) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association under Section 35-8A-317(a) may be made only against the units in the condominium at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the misconduct of any unit owner or such unit owner's invitee, the association may assess that expense exclusively against his unit after notice and an opportunity to be heard.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due shall be recalculated in accordance with the reallocated common expense liabilities.

(g) All assessments shall also constitute the personal obligation of the unit owner to the association.

(h) No unit owner other than the association shall be exempted from any liability for any assessment under this code section or under any condominium instrument for any reason whatsoever, including, without limitation, abandonment, nonuse, or waiver of the use or enjoyment of his unit or any part of the common elements.



Section 35-8A-316 - Lien for assessments.

(a) The association has a lien on a unit for any assessment levied against that unit or fines imposed against its unit owner from the time the assessment or fine becomes due. The association's lien may be foreclosed in like manner as a mortgage on real estate but the association shall give reasonable advance notice of its proposed action to the unit owner and all lienholders of record of the unit. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged pursuant to Section 35-8A-302(a)(10), (11) and (12) are enforceable as assessments under this section. If an assessment is payable in installments, the full amount of the assessment is a lien from the time the first installment thereof becomes due.

(b) A lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declaration, (ii) a first security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit. The lien is also prior to the mortgages and deeds of trust described in clause (ii) above to the extent of the common expense assessments based on the periodic budget adopted by the association pursuant to Section 35-8A-315(a) which would have become due in the absence of acceleration during the six months immediately preceding institution of an action to enforce the lien. This subsection does not affect the priority of mechanics' or materialmen's liens, or the priority of liens for other assessments made by the association. The lien under this section is not subject to the provisions of homestead or other exemptions.

(c) Unless the declaration otherwise provides, if two or more associations have liens for assessments created at any time on the same real estate, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within three years after the full amount of the assessments becomes due.

(f) This section does not prohibit actions to recover sums for which subsection (a) creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this or the preceding section must include costs and reasonable attorney's fees actually incurred for the prevailing party.

(h) Any unit owner, mortgagee of a unit, person having executed a contract for the purchase of a condominium unit, or lender considering the loan of funds to be secured by a condominium unit shall be entitled upon request to a statement from the association or its management agent setting forth the amount of assessments past due and unpaid together with late charges and interest applicable thereto against that condominium unit. Such request shall be in writing, shall be delivered to the registered office of the association, and shall state an address to which the statement is to be directed. Failure on the part of the association to mail or otherwise furnish such statement regarding amounts due and payable if specified in the written request therefor within 10 business days from the receipt of such request releases the association's lien against the unit for the amount of the assessment as of that date, but does not discharge the unit owner's debt to the association. The information specified in such statement shall be binding upon the association and upon every unit owner. Payment of a fee not exceeding $10.00 may be required as a prerequisite to the issuance of such a statement if the condominium instruments so provide.



Section 35-8A-317 - Other liens affecting the condominium.

(a) Except as provided in subsection (b), a judgment for money against the association if recorded is not a lien on the common elements, but is a lien in favor of the judgment lienholder against all of the units in the condominium at the time the judgment was entered. No other property of a unit owner is subject to the claims of creditors of the association.

(b) If the association has granted a security interest in the common elements to a creditor of the association pursuant to Section 35-8A-312, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(c) Whether perfected before or after the creation of the condominium, if a lien other than a deed of trust or mortgage, including a judgment lien or lien attributable to work performed or materials supplied before creation of the condominium, becomes effective against two or more units, the unit owner of an affected unit may pay to the lienholder the amount of the lien attributable to his unit, and the lienholder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(d) A judgment against the association must be indexed in the name of the condominium and the association and, when so indexed, is notice of the lien against the units.



Section 35-8A-318 - Association records.

The association shall keep financial records sufficiently detailed to enable the association to comply with Section 35-8A-409. All financial and other records shall be made reasonably available for examination by any unit owner and his authorized agents and such records shall be made available in the county where the condominium is located.



Section 35-8A-319 - Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.






Article 4 - Protection of Condominium Purchasers.

Section 35-8A-401 - Applicability; waiver.

(a) This article applies to all units subject to this chapter, except as provided in subsection (b) or as modified or waived by agreement of purchasers of units in a condominium in which all units are restricted to nonresidential use.

(b) Neither an offering statement nor a resale certificate need be prepared or delivered in the case of:

(1) A gratuitous disposition of a unit;

(2) A transfer pursuant to court order;

(3) A disposition by a government or governmental agency;

(4) A transfer by foreclosure or disposition by deed in lieu of foreclosure;

(5) A disposition to a person in the business of selling real estate who intends to offer those units to purchasers;

(6) A disposition that may be canceled at any time and for any reason by the purchaser without penalty; or

(7) A disposition of a time share interest in a unit.



Section 35-8A-402 - Liability for offering statement requirements.

(a) Except as provided in subsection (b), a declarant, prior to the offering of any interest in a unit to the public, shall prepare an offering statement conforming to the requirements of Sections 35-8A-403 through 35-8A-406.

(b) A declarant may transfer responsibility for preparation of all or a part of the offering statement to a successor declarant specified in Section 35-8A-304 or to a person in the business of selling real estate who intends to offer units in the condominium for his own account. In the event of any such transfer, the transferor shall provide the transferee with any information necessary to enable the transferee to fulfill the requirements of subsection (a).

(c) Any declarant or other person in the business of selling real estate who offers a unit for his own account to a purchaser shall deliver an offering statement in the manner prescribed in Section 35-8A-408(a) and is liable under Sections 35-8A-408 and 35-8A-417 for any false or misleading statement set forth therein or for any omission of material fact.

(d) If a unit is part of a condominium and is part of any other real estate regime in connection with the sale of which the delivery of an offering statement is required under the laws of this state, a single offering statement conforming to the requirements of Sections 35-8A-403 through 35-8A-406 as those requirements relate to each regime in which the unit is located, and to any other requirements imposed under the laws of this state, may be prepared and delivered in lieu of providing two or more offering statements.



Section 35-8A-403 - Offering statement - General provisions.

(a) Except as provided in subsection (b), an offering statement must contain or fully and accurately disclose:

(1) The name and principal address of the declarant and of the condominium;

(2) A general description of the condominium, including to the extent possible, the types, number, and declarant's schedule of commencement and completion of construction of buildings, and amenities that declarant anticipates including in the condominium;

(3) The number of units in the condominium;

(4) Copies of the declaration, other than the plats and plans, as well as any other recorded covenants, conditions, restrictions and reservations affecting the condominium; the bylaws, and any rules or regulations of the association; copies of any contracts and leases to be signed by purchasers at closing, and copies of any contracts or leases that will or may be subject to cancellation by the association under Section 35-8A-305;

(5) Any current balance sheet and a projected budget for the association, either within or as an exhibit to the offering statement, for one year after the date of the first conveyance to a purchaser, and thereafter the current budget of the association, a statement of who prepared the budget, and a statement of the budget's assumption concerning occupancy. The budget must include, without limitation:

a. A statement of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement;

b. A statement of any other reserves;

c. The projected common expense assessment by category of expenditures for the association; and

d. The projected monthly common expense assessment for each type of unit;

(6) Any services not reflected in the budget that the declarant provides, or expenses that he pays, and that he expects may become at any subsequent time a common expense of the association and the projected common expense assessment attributable to each of those services or expenses for the association and for each type of unit;

(7) Any initial or special fee due from the purchaser at closing together with a description of the purpose and method of calculating the fee;

(8) A reference to, and a brief description of, any liens, known defects, or encumbrances on or affecting the title to the condominium;

(9) A description of any financing offered or arranged by the declarant and if the contract of sale offered to the purchaser does not contain a provision conditioning purchaser's obligation to perform the contract on obtaining financing, a statement that the purchaser will forfeit any deposit he has paid if the purchaser requires such financing but does not qualify for such financing as is offered or arranged by declarant;

(10) The terms and significant limitations of any warranties provided by the declarant, including statutory warranties provided in this chapter and limitations on the enforcement thereof or on damages;

(11) A statement that:

a. Within seven days after receipt of an offering statement a purchaser, before conveyance, may cancel any contract for purchase of a unit from a declarant,

b. If a declarant fails to provide an offering statement to a purchaser before conveying a unit, that purchaser may rescind the conveyance within seven days after first receiving the offering statement, and

c. If a purchaser receives the public offering statement more than seven days before signing a contract, he cannot cancel the contract;

(12) A statement of any unsatisfied judgments or pending suits against the association; and the status of any pending suits material to the condominium of which a declarant has actual knowledge;

(13) A statement that any deposit made in connection with the purchase of a unit will be held in an escrow account until closing and will be returned to the purchaser if the purchaser cancels the contract pursuant to Section 35-8A-408, together with the name and address of the escrow agent;

(14) Any restraints on sale or lease of any units in the condominium and any restrictions:

a. On use, occupancy or alienation of the units, and

b. On the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation, casualty loss to the unit or to the condominium or on the termination of the condominium;

(15) A brief description of the insurance coverage provided for the benefit of unit owners;

(16) Any current or expected fees or charges to be paid by unit owners for the use of the common elements and other facilities related to the condominium;

(17) The extent to which financial arrangements have been provided for completion of all improvements that the declarant is obligated to build pursuant to Section 35-8A-416 (Declarant's obligation to complete and restore);

(18) A brief narrative description of any zoning affecting the condominium; and

(19) The applicable amendment requirements as provided in the declaration or as provided by Alabama law.

(b) If a condominium composed of not more than 12 units is not subject to any development rights, and no power is reserved to a declarant to make the condominium part of a larger condominium, group of condominiums, or other real estate, an offering statement may but need not include the information otherwise required by subdivisions (9), (10), (15), (16), (17), and (18) of subsection (a).

(c) A declarant shall promptly amend the offering statement to report any material change in the information required by this section.



Section 35-8A-404 - Offering statement - Condominiums subject to development rights.

If the declaration provides that a condominium is subject to any development rights, the offering statement must disclose, in addition to the information required by Section 35-8A-403:

(1) The maximum number of units, and the maximum number of units per acre, that may be created;

(2) A statement of how many or what percentage of the units which may be created will be restricted exclusively to residential use, or a statement that no representations are made regarding use restrictions;

(3) If any of the units that may be built within real estate subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of that real estate, of the maximum percentage of the real estate areas, and the maximum percentage of the floor areas of all units that may be created therein, that are not restricted exclusively to residential use;

(4) A statement of any development rights reserved by a declarant and of any conditions relating to or limitations upon the exercise of development rights;

(5) A statement of the maximum extent to which each unit's allocated interests may be changed by the exercise of any development right described in subdivision (3);

(6) A statement of the extent to which any buildings or other improvements that may be erected pursuant to any development right in any part of the condominium will be compatible with existing buildings and improvements in the condominium in terms of architectural style, quality of construction, and size, or a statement that no assurances are made in those regards;

(7) General descriptions of all other improvements that may be made and limited common elements that may be created within any part of the condominium pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(8) A statement of any limitations as to the locations of any building or other improvement that may be made within any part of the condominium pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(9) A statement that any limited common elements created pursuant to any development right reserved by the declarant will be of the same general types and sizes as the limited common elements within other parts of the condominium, or a statement of the types and sizes planned, or a statement that no assurances are made in that regard;

(10) A statement that the proportion of limited common elements to units created pursuant to any development right reserved by the declarant will be approximately equal to the proportion existing within other parts of the condominium, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard;

(11) A statement that all restrictions in the declaration affecting use, occupancy, and sale or lease of units will apply to any units created pursuant to any development right reserved by the declarant, or a statement of any differentiations that may be made as to those units, or a statement that no assurances are made in that regard; and

(12) A statement of the extent to which any assurances made pursuant to this section apply or do not apply in the event that any development right is not exercised by the declarant.



Section 35-8A-405 - Offering statement - Time shares.

If the declaration provides that ownership or occupancy of any units is or may be in time shares, the offering statement shall disclose, in addition to the information required by section 35-8A-403:

(1) The number and identity of units in which time shares may be created;

(2) The total number of time shares that may be created;

(3) The minimum duration of any time shares that may be created; and

(4) The extent to which the creation of time shares will or may affect the enforceability of the association's lien for assessments provided in section 35-8A-316.



Section 35-8A-407 - Offering statement - Condominium securities.

If an interest in a condominium is currently registered with the securities and exchange commission of the United States, a declarant satisfies all requirements relating to the preparation of an offering statement of this chapter if he delivers to the purchaser a copy of the offering statement filed with the securities and exchange commission.



Section 35-8A-406 - Offering statement - Condominiums containing conversion buildings.

The offering statement of a condominium containing any conversion building containing units that may be occupied for residential use must contain, in addition to the information required by Section 35-8A-402:

(1) A statement by the declarant, to the best of declarant's knowledge, of the approximate age of structural components and mechanical and electrical installations which are material to the use and enjoyment of the buildings or an affirmative statement in bold face print that no representations are made in that regard and;

(2) A list of any outstanding notices of uncured violations of building code or other municipal regulations, together with the estimated cost of curing those violations.



Section 35-8A-408 - Purchaser's right to cancel.

(a) A person required to deliver an offering statement pursuant to Section 35-8A-402(c) shall provide a purchaser of a unit with a copy of the offering statement and all amendments thereto before conveyance of that unit, and not later than the date of any contract of sale. Unless a purchaser is given the offering statement more than seven days before execution of a contract for the purchase of a unit, the purchaser may cancel the contract, or rescind the conveyance if a conveyance has already occurred, within seven days after first receiving the offering statement.

(b) If a purchaser elects to cancel a contract or conveyance pursuant to subsection (a), he may do so by hand-delivering notice thereof to the offeror or by mailing notice thereof by prepaid United States mail to the offeror or to his agent for service of process. Cancellation is without penalty, and all payments made by the purchaser before cancellation shall be refunded promptly.

(c) If a person required to deliver an offering statement pursuant to Section 35-8A-402(c) fails to provide a purchaser to whom a unit is conveyed with that offering statement and all amendments thereto as required by subsection (a), the purchaser, at the purchaser's option and in lieu of any rights to damages or other relief, is entitled to receive from that person an amount equal to five percent of the sales price of the unit at anytime prior to the expiration of six months from the date of conveyance of the unit, plus five percent of the share, proportionate to his common expense liability, of any indebtedness of the association secured by security interests encumbering the condominium.



Section 35-8A-409 - Resales of units.

(a) Except in the case of a sale where delivery of an offering statement is required, or unless exempt under Section 35-8A-401(b), a unit owner upon written request by the purchaser shall furnish to a purchaser before conveyance, a copy of the declaration, other than the plats and plans, the bylaws, the rules or regulations of the association, and a certificate containing:

(1) A statement setting forth the amount of the monthly common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(2) A statement of any other fees payable by unit owners;

(3) The most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(4) The current operating budget of the association;

(5) A statement of any unsatisfied judgments against the association and any pending suit in which the association is a party;

(6) A statement describing any insurance coverage provided for the benefit of unit owners;

(7) A statement of the remaining term of any lease hold estate affecting the condominium and the provisions governing any extension or renewal thereof;

(8) A statement of any restrictions in the declaration affecting the amount that may be received by a unit owner upon sale, condemnation, casualty loss to the unit or condominium or on termination of the condominium.

(b) The association, within 10 days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. A unit owner providing a certificate pursuant to subsection (a) is not liable to the purchaser for any erroneous information provided by the association and included in the certificate.

(c) A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association. A unit owner is not liable to a purchaser for the failure or delay of the association to provide the certificate in a timely manner, but the purchase contract is voidable by the purchaser until the certificate has been provided and for five days thereafter or until conveyance, whichever first occurs.



Section 35-8A-410 - Escrow of deposits.

(a) As used in this section, except as otherwise provided, the following terms shall have the following meanings:

(1) HARD COSTS. Any and all costs associated with the actual building and construction of the condominium project, including, but not limited to, site preparation, building materials, shell features, interior enclosures, fit-out costs, mechanical and electrical systems, and fixtures. The term hard costs does not include financing costs, compensation paid to architects, engineers, consultants, sales persons, or attorneys or for advertising or other marketing costs.

(2) QUALIFIED PURCHASER. a. An individual, a group of individuals, or an entity owned directly or indirectly solely by individuals where each individual shall have an income of more than two hundred thousand dollars ($200,000) for the calendar year immediately preceding the date of the purchaser's signing of the purchase contract, or a joint income with his or her spouse of three hundred thousand dollars ($300,000) for the calendar year immediately preceding the date of the purchaser's signing of the purchase contract, with a good faith reasonable expectation to maintain the same level of income for the current calendar year; b. an individual, a group of individuals, or an entity owned directly or indirectly solely by individuals where each individual shall have a net worth, either individually or jointly with his or her spouse, exceeding one million dollars ($1,000,000) on the date of the purchaser's signing of the purchase contract; or c. an individual, a group of individuals, or an entity owned directly or indirectly solely by individuals where each individual shall have an income for the calendar year immediately preceding the date of the purchaser's signing of the purchase contract of more than 30 percent of the condominium's purchase price, or a joint income with his or her spouse of more than 50 percent of the condominium's purchase price for such calendar year, with a good faith reasonable expectation to maintain the same level of income for the current calendar year. Any purchaser providing a written statement to declarant attesting that purchaser satisfies the qualifications of this subdivision shall be conclusively presumed to be a qualified purchaser within the meaning of this section and any such statement may be relied upon by declarant for purposes of this section.

(3) SUBSTANTIALLY COMPLETED. The issuance of a certificate of occupancy for the improvements, or the equivalent authorization issued by the governmental body having jurisdiction, and, in a jurisdiction where no certificate of occupancy or equivalent authorization is issued, shall mean substantial completion of construction of the improvements in accordance with the applicable plans and specifications.

(b) Except as provided in subsection (c), any deposit made in connection with the purchase or reservation of a unit from a person required to deliver an offering statement pursuant to Section 35-8A-402(c) shall be placed in escrow and held in this state by a licensed title insurance company, a licensed title agent, an attorney, a licensed real estate broker, or an institution whose accounts are insured by a governmental agency or instrumentality until: (1) delivered to the declarant at closing; (2) delivered to the declarant because of purchaser's default under a contract to purchase the unit; or (3) refunded to the purchaser. Declarant shall be permitted to accept a letter of credit in lieu of a portion or all of the deposit. Notwithstanding the foregoing, the escrow agent shall not be located outside of the state. Except as provided in subsection (c) and as otherwise provided herein, the funds representing the deposit shall be held in an interest bearing account and the interest shall belong to the party entitled to the principal deposit. Notwithstanding anything in this subsection to the contrary, funds deposited pursuant to a reservation agreement that provides the prospective purchaser is not bound to purchase a unit and that the prospective purchaser may choose to have the deposit returned to him or her, need not bear interest unless the reservation agreement specifically states that the deposit will bear interest.

(c) Notwithstanding subsection (b), provided that (1) the time period during which a purchaser may cancel an agreement to purchase a unit pursuant to Section 35-8A-408 has expired without the purchaser having properly and timely exercised the right to cancel and construction of the project in which the unit is located is not substantially completed; (2) the purchase contract between the declarant and the purchaser authorizes the declarant to withdraw deposited funds pursuant to this subsection; and (3) the declarant has acquired an interest in the land on which the condominium project will be built, the existence of a mortgage on the declarant's interest in the land shall not preclude the declarant's satisfaction of this condition, then the declarant shall be permitted to: a. withdraw deposited funds in excess of 10 percent of the purchase price from the escrow account for use in paying the hard costs incurred in the actual building and construction of the condominium project provided that at least 10 percent of the purchase price remains on deposit after any such withdrawals and provided that the purchaser whose funds are being withdrawn is a qualified purchaser; or b. after the declarant has caused a bond to be issued by a surety insurer licensed in this state in favor of a qualified purchaser for the full amount of the escrow deposit to be withdrawn, withdraw deposited funds from the escrow account up to the amount in the escrow account for use in paying the hard costs incurred in the actual building and construction of the condominium project.

(d) If declarant elects to post the bond pursuant to subsection (c)(3)b., the declarant may not withdraw more than the face amount of the bond, the bond shall name the purchaser as the beneficiary thereof and shall be payable to the purchaser if the purchaser obtains a final judgment against declarant requiring the declarant to return the deposit to the purchaser pursuant to the purchase contract, and the declarant may satisfy this bond requirement by causing one or more blanket bonds to be issued in favor of all purchasers whose deposited funds may be used pursuant to this subsection.

(e) In the event of a withdrawal pursuant to this subsection, the withdrawn funds need not bear interest and the declarant shall not owe the purchaser interest on any withdrawn funds if the purchase contract provides that interest on withdrawn funds will not accrue or be owed to the purchaser.

(f) A purchase contract that permits use of deposits in accordance with subsections (c)(3)a. and (c)(3)b. shall include the following legend conspicuously printed or stamped in boldfaced type on the first page of the contract and immediately above the place for the signature of the purchaser: DEPOSITS MAY BE USED BY DECLARANT FOR HARD COSTS INCURRED IN THE ACTUAL BUILDING AND CONSTRUCTION OF THE CONDOMINIUM PROJECT PURSUANT TO SECTION 35-8A-410, CODE OF ALABAMA 1975. Additionally, an offering statement given to a prospective purchaser whose deposit may be used as provided in this subsection shall contain the same legend, which may be contained within the body of the offering statement. The funds deposited into escrow pursuant to subsection (b) and subsection (c) may be held in one or more escrow accounts by the escrow agent. If only one escrow account is used, then the escrow agent must maintain separate accounting records for each purchaser and the amounts separately covered under subsections (b) and (c). For the purposes of subsection (c)(3)a., in determining whether more than 10 percent of the purchase price has been deposited, the face amount of any letter of credit accepted by declarant as part of the deposit shall be considered.

(g) Any escrow agent holding deposited funds pursuant to this section is protected from liability arising from disbursing funds pursuant to subsections (c) or (d), or both, if such disbursement is pursuant to a draw requested by the declarant and the declarant certifies in such writing to the escrow agent that the declarant is entitled to such disbursement pursuant to subsection (c) or, as the case may be, pursuant to subsection (d).



Section 35-8A-411 - Release of liens.

(a) In the case of a sale of a unit where delivery of an offering statement is required pursuant to Section 35-8A-402(c), a seller shall before conveying a unit, (i) record or furnish to the purchaser releases of all liens, except liens on real estate that a declarant has the right to withdraw from the condominium, that the purchaser does not expressly agree in a written contract of sale which specifically identifies such lien and its amount to take subject to or assume and that encumber a condominium, that unit and its common element interest, or (ii) provide a surety bond or substitute collateral for or insurance against the lien in the manner provided for liens on real estate in Section 35-11-233(b).

(b) Before conveying real estate to the association the declarant shall have that real estate released from: (i) all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (ii) all other liens on that real estate unless the offering statement describes certain real estate which may be conveyed subject to liens in specified amounts.



Section 35-8A-412 - Conversion buildings.

(a) A declarant of a condominium containing conversion buildings, and any person in the business of selling real estate for his own account who intends to offer units in such a condominium shall give each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion no later than 60 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and shall be hand-delivered to the unit or mailed by prepaid United States mail to the tenant and subtenant at the address of the unit or any other mailing address provided by a tenant. No tenant or subtenant may be required to vacate upon less than 60 days' notice, except by reason of nonpayment of rent, waste, or conduct that disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession.

(b) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated, and otherwise complies with the provisions of Section 35-9-80, the notice also constitutes a notice to terminate specified by that statute.

(c) Nothing in this section permits termination of a lease by a declarant in violation of the terms of the lease.



Section 35-8A-413 - Express warranties.

(a) Express warranties made by declarant, his affiliate, and any person in the business of selling real estate for his own account, to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(1) Any affirmation of material fact or material promise which relates to the unit, its use, or rights appurtenant thereto, improvements to the condominium that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the condominium, creates an express warrant that the unit and related rights and uses will conform to the affirmation or promise;

(2) Any model or description of the physical characteristics of the condominium, including plans and specifications of or for improvements, creates an express warranty that the condominium will substantially conform to the model or description;

(3) Any description of the quantity or extent of the real estate comprising the condominium, including plats or surveys, creates an express warranty that the condominium will conform to the description, subject to customary tolerances; and

(4) A provision that a buyer may put a unit only to a specified use is an express warranty that the specified use is lawful.

(b) Neither formal words, such as "warranty" or "guarantee," nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.



Section 35-8A-414 - Effect of violations on rights of action; attorney's fees.

If a declarant or any other person subject to this chapter fails to comply with any provision hereof or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for actual damages or appropriate equitable relief. The court, in an appropriate case, may award reasonable attorney's fees to either party.



Section 35-8A-415 - Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement unless the description or portrayal of the improvement that is not in existence in the promotional material is conspicuously labeled or identified as, "NEED NOT BE BUILT."



Section 35-8A-416 - Declarant's obligation to complete and restore.

(a) Except for improvements labeled, "NEED NOT BE BUILT" the declarant shall complete all improvements depicted on any site plan or graphic representation including plats or plans prepared pursuant to section 35-8A-209, whether or not that site plan or other graphic representation is contained in the offering statement or any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the condominium, of any portion of the condominium affected by the declarant's exercise of rights reserved pursuant to or created by sections 35-8A-210 through 35-8A-213, 35-8A-215, and 35-8A-216.



Section 35-8A-417 - Substantial completion of units.

In the case of a sale of a unit where delivery of an offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, or voted until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an independent registered architect, or independent registered engineer, or by issuance of a certificate of occupancy authorized by law.









Chapter 8B - COMMUNITY DEVELOPMENT DISTRICTS.

Section 35-8B-1 - Definitions; sale of alcoholic beverages.

(a) "Community development district" shall mean a private residential development that: (1) Is a size of at least 250 acres of contiguous land area; (2) has at least 100 residential sites, platted and recorded in the probate office of the county as a residential subdivision; (3) has streets that were or will be built with private funds; (4) has a social club with: (i) an 18-hole golf course of regulation size; (ii) a restaurant or eatery used exclusively for the purpose of preparing and serving meals, with a seating capacity of at least 60 patrons; (iii) social club memberships with at least 100 paid-up members who have paid a membership initiation fee of not less than two hundred fifty dollars ($250) per membership; (iv) membership policies whereby membership is not denied or impacted by an applicant's race, color, creed, religion, or national origin; and (v) a full-time management staff for the social activities of the club, including the management of the premises where food and drink are sold.

(b) "Community development district" also means privately owned property used for social purposes that: (1) Is a size of at least 250 acres of contiguous land area; (2) is located in a dry county that has one or more wet municipalities, but outside the corporate limits of any municipality; (3) is a social club with: (i) An 18-hole golf course of regulation size; (ii) a marina and boat storage facility with at least 35 spaces; (iii) a clubhouse with more than 20,000 square feet; (iv) a restaurant or eatery used exclusively for the purpose of preparing and serving meals, with a seating capacity of at least 88 patrons; (v) at least 600 paid-up golf or social members who have paid a membership initiation fee of not less than two thousand dollars ($2,000) per family or individual membership; (vi) membership policies whereby membership is not denied or impacted by an applicant's race, color, creed, religion, or national origin; and (vii) a full-time management staff for the social activities of the club, including the management of the premises where food and drink are sold.

(c) In addition to the limitations specified in Section 35-8B-3, with regard to a community development district defined in subsections (a) and (b) of this section, alcoholic beverages shall be sold only for on-premises consumption, as defined in Section 35-8B-3 (3), and in regard to a community development district defined in subsection (b), alcoholic beverages shall not be sold within 3,000 feet of the south right-of-way of any state or federal highway adjacent to any such district.

(d) "Community development district" also means a private residential development that may or may not include additional contiguous privately-owned property used for residential, social, commercial, or charitable purposes that: (1) Is the size of at least 650 acres of contiguous land area, but may also contain non-contiguous land if so divided by a public highway which shall be made part of the district per the articles of establishment; (2) is located in a dry county that has one or more wet municipalities, but may be outside the corporate limits of any municipality or within the corporate limits of a municipality; (3) has the following: (i) At least a 9-hole golf course; (ii) an amenity complex to include a fitness center and a swimming pool; (iii) a clubhouse with at least 7,000 square feet; (iv) a restaurant or eatery used for the purpose of preparing and serving meals, with a seating capacity of at least 50 patrons; (v) a recreational lake of at least 30 acres; (vi) at least 200 paid-up golf or club memberships paid initially by either the developer, residential landowners, or commercial entities located within the district at the rate of at least five hundred dollars ($500) per membership provided the developer reserves the right through residential and commercial lease and purchase agreements to require additional membership and initiation fees and further provided the developer has the discretion to restrict use of the golf course to district landowners and guests or at the developer's discretion to extend use of the golf course to the general public subject to fees set and determined by the developer which may differ from fees applicable to residential and commercial lease and purchase agreements; and (vii) membership policies whereby membership is not denied or impacted by an applicant's race, color, religion, or national origin; (4) may include a multi-purpose use entertainment facility with a minimum capacity to accommodate at least 7,500 patrons; and (5) may include commercial establishments. Notwithstanding any other provisions of law, the sale and distribution of alcoholic beverages, including draft or keg beer, by licensees of the Alcoholic Beverage Control Board shall be authorized in a community development district defined under this subsection and Section 35-8B-3 shall not apply.

(e) "Community development district" also means a commercial district located in a wet county that does not authorize Sunday sales and outside the corporate limits and police jurisdiction of any municipality and which has a restaurant with a seating capacity of at least 120, a grocery-delicatessen, riding stables and riding trails, a community information center, outdoor programming activities, and rural lifestyle demonstrations.

(f) "Community development district" also means a commercial district located in a wet county that does not authorize Sunday sales, has a restaurant with a seating capacity of at least 120, is adjacent to a marina with at least 34 boat slips, and is located on property where the marina and restaurant are under common ownership.

(g) "Community development district" also means a commercial district that includes a marina located on a river in an unincorporated area of a wet county that does not authorize seven day sales with two separate food and beverage buildings with a combined space of at least 7,500 square feet connected by a boardwalk and separated by a patio with an entertainment stage.

(h) "Community development district" also means a commercial district located in a dry county that shares a geographic border with another state, has an elevation of at least 1,500 feet, and has a recreational waterway, specialty shops and restaurants, summer camps and retreat centers, an art gallery, and annual festivals showcasing the area.

(i) "Community development district" also means a commercial district which borders on a lake which is formed by an impounded reservoir of a river whose source is in a federal wilderness area and has a marina with not less than 30 boat slips and a restaurant with seating capacity of not less than 100 seats of which not less than 50 seats must be inside seating and is located on property where the marina and restaurant are under common ownership. In addition to any other requirements by law, the restaurant shall obtain a business license from the local governing body having primary jurisdiction of the property where the restaurant is located and shall be subject to additional regulation as determined necessary by the local governing body. Only one restaurant license per community development district shall be allowed.

(j) "Community development district" also means a parcel of real property that meets all of the following criteria:

(1) It is owned by the same person or entity.

(2) It consists of not less than 160 acres.

(3) It is located partially in a dry county and partially in a wet county.

(4) It contains a lake of not less than 70 acres with a fishing resort consisting of a rental boathouse, campsites, and a community room.

(k) "Community development district" also means a parcel of real property that meets all of the following:

(1) Consists of at least 1,600 acres.

(2) Holds concerts and other family-oriented events.

(3) Is located in a dry county with at least one wet municipality.

(l) "Community development district" also means a commercial district located in a wet county that does not authorize Sunday sales which district is composed of resort property consisting of 3,000 or more contiguous acres under common ownership, has a public golf course with a practice area and clubhouse, has a restaurant on the property, has overnight accommodations consisting of 40 or more guest suites, and has a shooting range.

(m) If a community development district is located in any county, including within any wet or dry municipality located within the county, the county shall participate in the distribution of taxes and license fees pursuant to Chapters 3 and 3A of Title 28.

(n) Any alcohol revenues received by a county under Act 2007-417 shall offset in an equal amount any T.V.A. in-lieu-of-taxes payments received by the county. Any T.V.A. in-lieu-of-taxes payments replaced by alcohol revenues under this subsection shall be distributed to T.V.A.-served counties.

(o) If a community development district established prior to June 1, 2014, becomes a new municipality pursuant to Sections 11-41-1 and 11-41-2, the section requiring a vote of the residents of the property described in the petition, the new municipality created thereby shall be wet and the sale and distribution of alcoholic beverages therein shall be authorized to the full extent of any other wet municipality. In addition to the other requirements for incorporating into a municipality set forth in Sections 11-41-1 and 11-41-2, the petition shall provide notice to potential voters that if the new municipality is incorporated it shall be wet.



Section 35-8B-2 - Establishment of district.

The exclusive and uniform method for the establishment of a community development district shall be by the filing of the articles of establishment of a community development district with the judge of probate of the county in which the district is to be located, or if located in more than one county, of the county wherein is located the largest area of the community development district.

(1) The articles of establishment of a district defined in subsection (a) of Section 35-8B-1 shall contain the following:

a. The written consent to the establishment of the district by the owner or owners of at least 51 percent of the real property to be included in the district, or documentation demonstrating that the petitioner has control by deed, trust agreement, contract, or option of at least 51 percent of the real property to be included in the district.

b. A metes and bounds description of the external boundaries of the district, with a specific metes and bounds description of any real property within the external boundaries of the district which is to be excluded from the district.

c. A schematic layout of the proposed district with a map of the proposed and existing residential subdivisions, streets, and roads in the district, and of the building and grounds to be used in common by members of the club operating in the district, together with a commitment that the owner or owners of the real property located within the district will bear the costs of the construction of such proposed streets and roads, if such proposed roads and streets do not exist on the day the articles of establishment are filed.

d. The proposed name of the district, and the location and the mailing address of the principal office of the district.

e. A designation of five persons to be the initial members of the board of control of the district, two of whom shall serve in that office until replaced by elected members; provided, the two elected members of the board of control shall be elected by the members of the club who may vote in person or by proxy in writing at an annual meeting of the district, which date shall be specified in the petition. Each club member shall be entitled to cast one vote. The two candidates receiving the highest number of votes shall be elected to the board of control for a period of one year, or until his or her successor shall be duly elected. Upon the death or resignation of a non-elected member of the board of control, the remaining board members shall elect, by majority vote at a called board meeting, a new non-elected board member.

(2) The articles of establishment of a district defined in subsections (b) and (d) of Section 35-8B-1 shall contain the following:

a. The written consent to the establishment of the district by the owner of the real property to be included in the district.

b. A metes and bounds description of the external boundaries of the district.

c. A schematic layout of the proposed district with a map of the buildings and grounds to be used in common by the members of the club operating in the district.

d. The proposed name of the district and the location and the mailing address of the principal office of the district.

e. A designation of members of the board of governors of the club operating in the district who shall be the members of the board of control of the district.

(3) The articles of establishment of a district described in Section 35-8B-1(e), (f), (g), (h), (i), (j), (k), or (l) shall contain the following:

a. The written consent to the establishment of the district by the owner of the real property to be included within the district.

b. A metes and bounds description of the external boundaries of the district.

c. A schematic layout of the proposed district with a map of the buildings and grounds to be used in common by guests in the district.

d. The proposed name of the district and the location and the mailing address of the principal office of the district.

e. A designation of members of the board of governors of the district who shall be elected by the owner of the real property included in the district.

(4) The articles of establishment and two copies thereof shall be delivered to the probate judge who shall, upon the payment of the fees hereinafter prescribed:

a. Endorse on the articles and on each of such copies the word "Filed," and the hour, day, month, and year of the filing thereof.

b. File the articles in his or her office and certify the two copies thereof.

c. Issue a certificate of establishment to which he or she shall affix one certified copy of the articles of establishment, and return such certificate with a certified copy of the articles of establishment affixed thereto to the district.

(5) Upon the filing of the articles of establishment of the community development district with the probate judge, the district's existence shall begin.

(6) In lieu of all other charges and fees for a community development district formed under Section 35-8B-1(a), (b), or (d), the probate judge shall charge and collect for filing the articles of establishment and issuing a certificate of establishment, one thousand dollars ($1,000) payable to the municipality in which is located the largest area of the community development district if located in a municipality, and if not, to the county in which is located the largest area of the community development district and three hundred fifty dollars ($350) to the county for the purpose of providing additional funds for the office of the probate judge. On or before the anniversary date of the filing of the articles of establishment, excluding the actual year of filing, the board of control shall pay to the probate judge a fee of three hundred fifty dollars ($350) and a fee of one thousand dollars ($1,000) payable to the municipality in which is located the largest area of the community development district if located in a municipality, and if not, to the county in which is located the largest area of the community development district for the purpose of providing additional funds for the office of the probate judge.

(7) In lieu of all other charges and fees for a community development district formed under Section 35-8B-1(e), (f), (g), (h), (i), (j), (k), or (l) the judge of probate shall charge and collect a one-time fee for filing the articles of establishment and issuing a certificate of establishment of five hundred dollars ($500) payable to the county in which is located the largest area of the district for the purpose of providing additional funds to the judge of probate.



Section 35-8B-3 - Sale and distribution of alcoholic beverages within district.

(a) If a majority of the board of control of a community development district formed under Section 35-8B-1(a), (b), or (d) consents to and approves the sale and distribution of alcoholic beverages within the district, it shall be lawful to sell and distribute alcoholic beverages in the community development district in the following manner and subject to the following terms, definitions, and conditions:

(1) Upon being licensed by the Alabama Alcoholic Beverage Control Board, alcoholic beverages may be sold by the club of the district to members and their guests for on-premises consumption only. The club shall be licensed to sell alcoholic beverages to its members and their guests as a club liquor retail licensee by the Alabama Alcoholic Beverage Control Board, upon the club's compliance with the provisions of the alcoholic beverage licensing code and the regulations made thereunder. The original application shall be accompanied by a certificate from the board of control of the district in which the licensed club is located, consenting to and approving the sale of alcoholic beverages at the club. The club shall not be required to present its application or obtain the consent and approval of any authority other than the Board of Control of the district.

(2) MEMBER. Any person or entity whose membership application has been approved by the club.

(3) ON-PREMISES CONSUMPTION. Consumption on the property of the club, including the club house, the golf course, and other recreational facilities of the club. Sales of alcoholic beverages for on-premises consumption shall be made only by authorized charge to a member's account.

(b) If a majority of the board of control of a community development district formed pursuant to Section 35-8B-1(e), (f), (g), (h), (i), (j), (k), or (l) consents to and approves the sale and distribution of alcoholic beverages within the district for seven days a week, any person within the district licensed by the Alabama Alcoholic Beverage Control Board may sell alcoholic beverages in the district for on-premises consumption.



Section 35-8B-4 - State laws and regulations relating to alcoholic beverages applicable to district.

All laws and regulations of the state relating to the sale, taxing, and regulation of alcoholic beverages shall apply to a community development district, except when in conflict with the special provisions of this chapter.






Chapter 9 - LANDLORD AND TENANT.

Article 1 - General Provisions.

Section 35-9-1 - Tenant estopped to deny landlord's title.

The tenant cannot dispute his landlord's title, nor attorn to another claimant while in possession, except in cases provided otherwise in this Code.



Section 35-9-2 - When tenant at will entitled to emblements.

The tenant at will is entitled to his emblements, if the crop is sowed before notice to quit by the landlord, or the tenancy otherwise suddenly terminated, as by sale of the estate by the landlord, or by judicial sale, or death of the landlord or tenant.



Section 35-9-3 - Duration of tenancy when time for termination not specified - Generally.

Where no time is specified for the termination of tenancy, the law construes it to be from December 1 to December 1 but if it is expressly a tenancy at will, then either party may terminate it at will, by 10 days' notice in writing.



Section 35-9-4 - Duration of tenancy when time for termination not specified - Hiring of lodgings for indefinite term.

Repealed by Act 2006-316, p. 668, §3, effective January 1, 2007.



Section 35-9-5 - Notice to terminate tenancy for term less than one year.

In all cases of tenancy by the month or for any other term less than one year, where the tenant holds over without special agreement, the landlord shall have the right to terminate the tenancy by giving the tenant 10 days' notice in writing of such termination, and the landlord upon giving said notice for said time shall be authorized without further notice to the tenant to recover possession of the rented premises in an action of unlawful detainer.



Section 35-9-6 - Notice to quit for breach or default of terms of lease.

When default is made in any of the terms of a lease, it shall not be necessary to give more than 10 days' notice to quit, or of the termination of such tenancy, and the same may be terminated on giving such notice to quit at any time after such default in any of the terms of such lease; which notice may be substantially in the following form:

"To A. B.:

You are hereby notified that in consequence of your default in (here insert the character of the default) of the premises now occupied by you, being (here describe the premises), I have elected to terminate your lease, and you are hereby notifed to quit and deliver up possession of the same to me within 10 days of this date. Dated this _____ day of _____" To be signed by the lessor or his agent; and no other notice or demand of possession or termination of such tenancy shall be necessary to maintain unlawful detainer.



Section 35-9-7 - Service of demand or notice.

(a) Any demand may be made or notice served by delivering a written or printed, or partly written and printed, copy thereof to the tenant, or by leaving the same with some person above the age of 18 years, residing on or in possession of the premises; and in case no one is in the actual possession of said premises, then by posting the same on the premises.

(b) When any such demand is made or notice served by an officer authorized to serve process, his return shall be prima facie evidence of the facts therein stated, and if such demand is made or notice served by any person not an officer, the return may be sworn to by the person serving the same, and shall then be prima facie evidence of the facts therein stated.



Section 35-9-8 - Notice unnecessary when tenancy is for certain period.

When a tenancy is for a certain period, and the term expires by the terms of the lease, the tenant is then bound to surrender possession, and no notice to quit or demand of possession is necessary.



Section 35-9-9 - Remedies extended to lessor's grantees, etc.

The grantees of any demised lands, tenements, rents or other hereditaments, or of the reversion thereof, the assignees of the lessor of any demise, and the heirs and personal representatives of the lessor, grantee or assignee, shall have the same remedies by entry, action or otherwise, for the nonperformance of any agreement in the lease, or for the recovery of any rent, or for the doing of any waste or other cause of forfeiture, as their grantor or lessor might have had if such reversion had remained in such lessor or grantor.



Section 35-9-10 - Remedies extended to lessee's grantees.

The lessees of any lands, their assigns, or personal representatives, shall have the same remedy, by action or otherwise, against the lessor, his grantees, his assignees, or his or their representatives, for the breach of any agreement in such lease, as such lessee might have had against his immediate lessor; but this section shall have no application to the covenants against incumbrances, or relating to the title or possession of the premises demised.



Section 35-9-11 - Right of landlord to enforce lien against sublessees or assignees.

In all cases when the demised premises shall be sublet, or the lease is assigned, the landlord shall have the same right to enforce his lien against the sublessee or assignee, that he has against the tenant to whom the premises were demised.



Section 35-9-12 - Seizure of crops upon abandonment of premises.

When a tenant abandons or removes from the premises or any part thereof, the landlord or his agent or attorney may seize upon any grain or other crops grown or growing upon the premises or part thereof so abandoned, whether the rent is due or not. If such grain or other crops or any part thereof is not fully grown or matured, the landlord or his agent or attorney may cause the same to be properly cultivated and harvested or gathered, and may sell and dispose of the same, and apply the proceeds, so far as may be necessary, to compensate him for his labor and expenses and to pay the rent and advances. The tenant may, at any time before the sale of the property so seized, redeem the same by tendering the rent and advances due and reasonable compensation, and expenses of the cultivation and harvesting or gathering the same.



Section 35-9-13 - Recovery of rent upon death of life tenant who has demised estate.

When a tenant for life shall demise any lands and shall die on or after the day when any rent becomes due and payable, his executors or administrators may recover from the under-tenant the whole rent due, but if any such tenant for life shall die before the day when any rent is to become due, his executors or administrators may recover the proportion of rent which accrued before his death, and the remainderman shall recover for the residue.



Section 35-9-14 - Tenant responsible for sewer services bill.

Notwithstanding any other provision of law, any bill for sewer service received in the name of a tenant or tenants, shall be the sole responsibility of the tenant or tenants and shall not constitute a lien on the property where the sewer service was received.



Section 35-9-15 - Responsibility for a tenant's delinquent bill for goods or services.

The provider of goods or services may not require a landlord or real property owner to pay the delinquent bill of a tenant for goods or services provided to the tenant of the landlord if the account for the goods or services is in the name of the tenant. In addition, the provider of goods or services shall not have a lien on the real property for any goods or services provided in the name of the tenant.






Article 2 - Liens of Landlord.

Division 1 - Liens for Advances and Rent of Lands.

Section 35-9-30 - Lien declared.

A landlord has a lien, which is paramount to, and has preference over, all other liens, on the crop grown on rented lands for rent for the current year, and for advances made in money, or other thing of value, either by him directly, or by another at his instance or request for which he became legally bound or liable at or before the time such advances were made, for the sustenance or well-being of the tenant or his family, or for preparing the ground for cultivation, or for cultivating, gathering, saving, handling, or preparing the crop for market; and also on all articles advanced, and on all property purchased with money advanced or obtained by barter in exchange for articles advanced, for the aggregate price or value of such articles and property.



Section 35-9-31 - Maturity of rent and advances.

Unless otherwise stipulated, such rent and advances shall become due and payable on November 1 of the year in which the crop is grown.



Section 35-9-32 - Continuation of lien and attachment to crop of succeeding year.

When the tenant fails to pay any part of such rent or advances, and continues his tenancy under the same landlord, on the same or other lands, the balance due therefor shall be held and treated as advances to him by the landlord for the next succeeding year, for which the original lien for advances, if any remain unpaid, shall continue on the articles advanced, or property purchased with money advanced, or obtained by barter in exchange for articles advanced, and for which a lien shall also attach to the crop of such succeeding year.



Section 35-9-33 - Assignment of claim for rent and advances.

The claim of the landlord for rent and advances, or for either, may be by him assigned; and the assignee shall be invested with all the landlord's rights, and entitled to all his remedies for their enforcement.



Section 35-9-34 - When lien may be enforced by attachment.

The landlord, or his assignee, may have process of attachment for the enforcement of his lien for rent and advances, or either, when such rent and advances, or either, as the case may be, are due and the tenant fails or refuses, after demand made, to pay the same; and also in the following cases, whether such rent and advances, or either, are due or not:

(1) When there is good cause to believe that the tenant or subtenant is about to remove from the premises, or otherwise dispose of any part of the crop, without paying such rent and advances, or either, and without the consent of the landlord, or of the assignee, when the claim has been assigned.

(2) When the tenant or subtenant has removed from the premises, or otherwise disposed of any part of the crop without paying such rent and advances, or either, and without the consent of the landlord, or of the assignee, when the claim has been assigned.

(3) When the tenant or subtenant has disposed of, or there is good cause to believe that he is about to dispose of, any of the articles advanced or obtained by purchase with money advanced, or by barter in exchange for any article advanced, in fraud of the rights of the landlord, or of his assignee, as the case may be.



Section 35-9-35 - Affidavit and bond.

Before such attachment is issued, the plaintiff, or his agent or attorney must make affidavit, setting forth the amount that is or will be due for rent and advances, or either, as the case may be, or, if the rent is not payable in money, the value of the part of the crop or other things agreed to be paid as rent, that one of the causes for issuing an attachment prescribed in section 35-9-34 exists, and that the attachment is not sued out for the purpose of vexing or harassing the defendant; and must also execute a bond in double the amount claimed, with sufficient surety, payable to the defendant, and with condition that the plaintiff will prosecute the attachment to effect, and pay the defendant all such damages as he may sustain from the wrongful or vexatious suing out of such attachment.



Section 35-9-36 - Issuance and return of attachment; trial; property leviable.

Such attachment may be issued by any officer authorized to issue attachment in other cases, and made returnable before any court of competent jurisdiction, and must be tried in the same manner, and upon the same notice, as other attachment proceedings are tried, and may be levied on the crop, or the proceeds thereof, and on the articles advanced, and property purchased with money advanced or obtained by barter in exchange for articles advanced.



Section 35-9-37 - Relation between party furnishing land and party furnishing labor.

When one party furnishes the land and the other party furnishes the labor to cultivate it, with stipulations, express or implied, to divide the crop between them in certain proportions, the relation of landlord and tenant, with all its incidents, and to all intents and purposes, shall be held to exist between them; and the portion of the crop to which the party furnishing the land is entitled shall be held and treated as the rent of the land; and this shall be true whether or not by express agreement or by implication the party furnishing the land is to furnish all or a portion of the teams to cultivate it, all or a portion of the feed for the teams, all or a portion of the planting seed, all or a portion of the fertilizer to be used on the crop or pay for putting in marketable condition his proportion of the crop after the same has been harvested by the tenant.



Section 35-9-38 - Failure or refusal of tenant to plant crop.

In any case in which a tenant of farm lands shall fail or refuse, without just cause or excuse, to prepare the land and plant his crops, or a substantial portion of such crops to be grown as are usually planted by that time, on or before March 20, he may, at the election of the landlord, be required to surrender and vacate the rented premises, and upon making such election, and upon notice thereof to the tenant, the landlord may proceed to recover possession of the rented premises by an action of unlawful detainer.



Section 35-9-39 - Levy upon crop of subtenant.

When lands are cultivated by a subtenant, and an attachment or other process is sued out by the superior landlord, or his assignee, for the purpose of enforcing his lien for rent and advances, or either, the crop of the tenant in chief must first be exhausted, before levy is made on the crop of the subtenant; but if the tenant in chief makes no crop, or if the crop made by him is not sufficient to satisfy the plaintiff's demand, then a sufficient amount of the crop of the subtenant may be levied on to supply the deficiency; and any levy made in violation of this section may be vacated on motion, at the first session of the court thereafter.



Section 35-9-40 - Subrogation of subtenant to rights, liens, and remedies of landlord.

Any subtenant who pays or discharges any debt or lien which the landlord has against the tenant in chief, by contract, judicial process, or otherwise, shall be subrogated to the rights, liens, and remedies, which the landlord had against the tenant in chief as to such debt or lien so paid or satisfied, or he may set off such debt, claim, or demand so paid or discharged by him against any claim, debt, or demand which the tenant in chief may have against such subtenant.



Section 35-9-41 - Right of subtenant to require attachment against tenant in chief.

The subtenant may notify the superior landlord, or his assignee, of the existence of any one of the several causes authorizing the issue of an attachment against the crop of the tenant in chief and if such notice is given, and an affidavit is made by the subtenant before an officer authorized by law to administer oaths, setting forth the existence of any one of such causes, and is served by the subtenant, in person, or by his agent, on such landlord, or his assignee, at the time the notice is given, and the landlord, or his assignee, fails or refuses to proceed within a reasonable time thereafter against the crop of the tenant in chief, he thereby loses his right to proceed against the crop of the subtenant for any deficiency in the crop of the tenant in chief to satisfy his claim, insofar as that deficiency resulted from such failure or refusal to proceed.



Section 35-9-42 - Applicability of division to tenant in chief and subtenant.

The provisions of this division shall apply to parties occupying the relation of tenant in chief and subtenant.






Division 2 - Liens for Rent of Buildings.

Section 35-9-60 - Lien declared.

The landlord of any storehouse or other building shall have a lien on the goods, furniture, and effects belonging to the tenant, and subtenant, for rent, which shall be superior to all other liens, except those for taxes, and except as otherwise provided in Section 7-9A-333. In case the tenant or subtenant is adjudged a bankrupt, such lien on such goods, furniture, and effects of the bankrupt shall, as against the trustee in bankruptcy, attach only for unpaid rent accrued and which shall accrue within six months from the date of adjudication computed pro rata at the then current rate. The lien amount accrued and to accrue shall not be increased by reason of any default or breach of contract by the bankrupt. From the amount of such lien, so computed, the trustee in bankruptcy may deduct all payments and all demands which could be legally set up against the landlord by way of counterclaim. If the trustee in bankruptcy shall dispose of the lease as an asset of the bankrupt estate, then the landlord shall have a lien on the goods, furniture, and effects of any person holding under the trustee in bankruptcy.



Section 35-9-61 - When lien may be enforced by attachment.

The landlord shall have the right, for the enforcement of such lien, to sue out an attachment before any officer authorized to issue attachments, and returnable to any court having jurisdiction of the amount claimed, when the rent, or any installment thereof, is due, and the tenant fails or refuses, on demand, to pay such rent or installment; and also in the following cases, whether due or not:

(1) When the tenant has fraudulently disposed of his goods, or is about to fraudulently dispose of his goods.

(2) When the tenant has made an assignment for the benefit of his creditors.

(3) When the tenant has made a complete transfer of all, or substantially all, of his goods, or removes or attempts to remove all or substantially all of his goods, from the rented premises, without the consent of the landlord, or without first having paid the rent in full for the term.



Section 35-9-62 - Affidavit and bond.

Before such attachment is issued, the plaintiff, or his agent or attorney, must make affidavit, setting forth the amount that is, or will be, due for the rent, that one of the causes for issuing an attachment prescribed in Section 35-9-61 exists, and that the attachment is not sued out for the purpose of vexing or harassing the defendant; and must also execute a bond in double the amount claimed, payable to the defendant, with sufficient surety, and with condition that the plaintiff will prosecute the attachment to effect, and pay the defendant all such damages as he may sustain from the wrongful or vexatious suing out of such attachment.



Section 35-9-63 - Property leviable; priority of lien.

Such attachment may be levied on so much of the goods, furniture and effects of the tenant as will satisfy the plaintiff's demand for rent; and such levy shall have priority over the levy of any other attachment on such goods, furniture, and effects in favor of any other creditor.



Section 35-9-64 - Law governing proceedings.

The law governing the issue, levy, trial, and other proceedings in attachment proceedings in general, not inconsistent with the provisions of this division, shall govern in all cases arising under this division.



Section 35-9-65 - Lien, rights, and remedies vested in assignee of claim for rent.

The lien provided in this division shall vest in any assignee of the claim for rent; and such assignee shall be invested with all the rights of the landlord, and entitled to all his remedies for their enforcement.









Article 3 - Possession Wrongfully Withheld.

Section 35-9-80 - Demand for premises.

Repealed by Act 2006-316, p. 668, §3, effective January 1, 2007.



Section 35-9-81 - Issuance of writ or process.

Repealed by Act 2006-316, p. 668, §3, effective January 1, 2007.



Section 35-9-82 - Service of writ or process.

Repealed by Act 2006-316, p. 668, §3, effective January 1, 2007.



Section 35-9-83 - Removal to circuit court.

Repealed by Act 2006-316, p. 668, §3, effective January 1, 2007.



Section 35-9-84 - Arrest of proceedings.

Repealed by Act 2006-316, p. 668, §3, effective January 1, 2007.



Section 35-9-85 - Trial upon delivery of counter affidavit.

Repealed by Act 2006-316, p. 668, §3, effective January 1, 2007.



Section 35-9-86 - Judgment for landlord.

Repealed by Act 2006-316, p. 668, §3, effective January 1, 2007.



Section 35-9-87 - Appeals.

Repealed by Act 2006-316, p. 668, §3, effective January 1, 2007.



Section 35-9-88 - Fees.

Repealed by Act 2006-316, p. 668, §3, effective January 1, 2007.






Article 4 - Use and Occupation.

Section 35-9-100 - When reasonable satisfaction may be recovered.

A reasonable satisfaction may be recovered for the use and occupation of land:

(1) When there has been a demise by deed or by parol, and no specific sum agreed on as rent.

(2) When the defendant has been let into possession upon a supposed sale of the lands, which, from the act of the defendant, has not been consummated.

(3) When the tenant remains on the land by sufferance of the owner. When, after a demise, the tenant, having had 30 days' previous notice, holds over without the consent of his landlord, he shall pay to such landlord double the value of the customary rent of the property so withheld.

(4) When the defendant has gone in possession of the land unlawfully. The owner of the land has a lien upon the same property of the defendant, and to the same extent as the landlord has under section 35-9-30 or section 35-9-60, which may be enforced by attachment as provided in section 35-9-61 or section 35-9-34, as may be applicable.

(5) When for any reason the defendant is estopped from disputing the title of the plaintiff as to the use of the land occupied. In no case shall a mere claim or assertion of powers, right or title of the defendant to that of the plaintiff be a defense unless the claim of right or title of the defendant is bona fide.









Chapter 9A - UNIFORM RESIDENTIAL LANDLORD AND TENANT ACT.

Article 1 - General Provisions and Definitions.

Division 1 - Short Title, Construction, Application and Subject Matter of the Chapter.

Section 35-9A-101 - Short title.

This chapter shall be known and may be cited as the "Alabama Uniform Residential Landlord and Tenant Act."



Section 35-9A-102 - Purposes; rules of construction.

(a) This chapter shall be liberally construed and applied to promote its underlying purposes and policies.

(b) Underlying purposes and policies of this chapter are:

(1) to simplify, clarify, modernize, and revise the law governing the rental of dwelling units and the rights and obligations of landlords and tenants;

(2) to encourage landlords and tenants to maintain and improve the quality of housing; and

(3) to make uniform the law with respect to the subject of this chapter among those states which enact it.

(c) This chapter shall be construed as applying only to the residential landlord and tenant relationship. The chapter does not create any duties in tort or causes of action in tort, nor does it deprive anyone of any causes of action in tort that may exist apart from this chapter.



Section 35-9A-103 - Supplementary principles of law applicable.

Unless displaced by the provisions of this chapter, the principles of law and equity, including, but not limited to, the law relating to capacity to contract, mutuality of obligations, principal and agent, real property, public health, safety and fire prevention, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause supplement its provisions.



Section 35-9A-104 - Construction against implicit repeal.

This chapter being a general act intended as a unified coverage of its subject matter, no part of it is to be construed as impliedly repealed by subsequent legislation if that construction can reasonably be avoided.



Section 35-9A-105 - Administration of remedies; enforcement.

(a) The remedies provided by this chapter shall be so administered that an aggrieved party may recover appropriate damages. The aggrieved party has a duty to mitigate damages; provided, the duty of a landlord shall not take priority over the landlord's right to first rent other vacant units.

(b) Any right or obligation declared by this chapter is enforceable by action unless the provision declaring it specifies a different and limited effect.



Section 35-9A-106 - Settlement of disputed claim or right.

A claim or right arising under this chapter or on a rental agreement, if disputed in good faith, may be settled by agreement.



Section 35-9A-107 - Notice requirement.

A cause of action or civil complaint initiated pursuant to this chapter is not subject to the notice requirement of subsection (j) of Section 34-27-31.






Division 2 - Scope and Jurisdiction.

Section 35-9A-121 - Territorial application.

This chapter applies to and is the exclusive remedy to regulate and determine rights, obligations, and remedies under a rental agreement, wherever made, for a dwelling unit located within this state. No resolution or ordinance relative to residential landlords, rental housing codes, or the rights and obligations governing residential landlord and tenant relationships shall be enacted or enforced by any county or municipality, and any such resolution or ordinance enacted both prior to or after January 1, 2007, is superseded by this chapter. Notwithstanding these provisions, a county or municipality may enact and enforce building codes, health codes, and other general laws that affect rental property provided that such codes equally affect similarly situated owner-occupied residential property.



Section 35-9A-122 - Exclusions from application of chapter.

Unless created to avoid the application of this chapter, the following arrangements are not governed by this chapter:

(1) residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, educational, counseling, religious, or similar service;

(2) occupancy under a contract of sale of a dwelling unit or the property of which it is a part, if the occupant is the purchaser or a person who succeeds to the interest of the purchaser;

(3) occupancy by a member of a fraternal or social organization in the portion of a structure operated for the benefit of the organization;

(4) transient occupancy in a hotel, motel, or lodgings;

(5) occupancy by an employee of a landlord whose right to occupancy is conditional upon employment in and about the premises;

(6) occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative;

(7) occupancy under a rental agreement covering premises rented by the occupant primarily for agricultural purposes;

(8) continuation of occupancy by the seller or a member of the seller's family for a period of not more than 36 months after the sale of a dwelling unit or the property of which it is a part.



Section 35-9A-123 - Jurisdiction and service of process.

(a) The district and circuit courts of this state, according to their respective established jurisdictions, may exercise jurisdiction over any landlord with respect to any conduct in this state governed by this chapter or with respect to any claim arising from a transaction subject to this chapter. In addition to any other method provided by rule or by statute, personal jurisdiction over a landlord may be acquired in a civil action or proceeding instituted in the court by the service of process in the manner provided by this section.

(b) If a landlord is not a resident of this state or is a business entity not authorized to do business in this state and engages in any conduct in this state governed by this chapter, or engages in a transaction subject to this chapter, the entity may be served as provided by Rule 4 of the Alabama Rules of Civil Procedure.






Division 3 - General Definitions and Principles of Intrepretation: Notice.

Section 35-9A-141 - Definitions.

Subject to additional definitions contained in subsequent articles of this chapter which apply to specific articles or divisions thereof, and unless the context otherwise requires, in this chapter:

(1) "action" includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined, including an action for possession;

(2) "building and housing codes" include any law, ordinance, or governmental regulation concerning fitness for habitation, or the construction, maintenance, operation, occupancy, use, or appearance of any premises or dwelling unit;

(3) "day" means calendar day, notwithstanding Rule 6 of the Alabama Rules of Civil Procedure; however, in any case where the application of a time period in this chapter consisting of a specific number of days results in the last day of that time period falling on a weekend or an official holiday, then the last day of that time period shall be considered the next official business day when the court is open;

(4) "dwelling unit" means a structure or the part of a structure, including a manufactured home, that is rented as a home, residence, or sleeping place by one or more persons;

(5) "eviction" means a civil action filed as a remedy, where a tenant has lawfully taken possession of a premises and fails or refuses, after the termination of the possessory interest of the tenant, to deliver possession of the premises to anyone lawfully entitled or to his or her agent or attorney;

(6) "good faith" means honesty in fact in the conduct of the transaction concerned;

(7) "landlord" means the owner, lessor, or sublessor of the dwelling unit or the building of which it is a part, and it also means a manager of the premises;

(8) "organization" includes a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, and any business entity;

(9) "owner" means one or more persons, jointly or severally, in whom is vested (i) all or part of the legal title to property or (ii) all or part of the beneficial ownership and a right to present use and enjoyment of the premises. The term includes a mortgagee only when in possession;

(10) "person" includes an individual, individuals, or organization;

(11) "premises" means a dwelling unit and the structure of which it is a part and facilities and appurtenances therein and grounds, areas, and facilities held out for the use of tenants generally or whose use is promised by the rental agreement to the tenant;

(12) "rent" means all payments to be made to or for the benefit of the landlord under the rental agreement;

(13) "rental agreement" means all agreements, written or oral, and valid rules and regulations adopted under Section 35-9A-302 embodying the terms and conditions concerning the use and occupancy of a dwelling unit and premises;

(14) "roomer" means a person occupying a dwelling unit that does not include a toilet, a refrigerator, stove, kitchen sink, and either a bath tub or a shower, all provided by the landlord, and where one or more of these facilities are used in common by occupants in the structure;

(15) "single family residence" means a structure maintained and used as a single dwelling unit. Notwithstanding that a dwelling unit shares one or more walls with another dwelling unit, it is a single family residence if it has direct access to a street or thoroughfare and shares neither heating facilities, hot water equipment, nor any other essential facility or service with any other dwelling unit; and

(16) "tenant" means a person entitled under a rental agreement to occupy a dwelling unit to the exclusion of others.



Section 35-9A-142 - Obligation of good faith.

Every agreement and duty under this chapter and every act which must be performed as a condition precedent to the exercise of a right or remedy under this chapter imposes an obligation of good faith in its performance or enforcement.



Section 35-9A-143 - Unconscionability.

(a) If the court, as a matter of law, finds:

(1) a rental agreement or any provision thereof was unconscionable when made, the court may refuse to enforce the agreement, enforce the remainder of the agreement without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result; or

(2) a settlement in which a party waives or agrees to forego a claim or right under this chapter or under a rental agreement was unconscionable when made, the court may refuse to enforce the settlement, enforce the remainder of the settlement without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result.

(b) If unconscionability is put into issue by a party or by the court upon its own motion, the parties shall be afforded a reasonable opportunity to present evidence as to the setting, purpose, and effect of the rental agreement or settlement to aid the court in making the determination.



Section 35-9A-144 - Notice.

(a) A person has notice of a fact if:

(1) the person has actual knowledge of it;

(2) the person has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, the person has reason to know that it exists.

(b) A person "knows" or "has knowledge" of a fact if the person has actual knowledge of it.

(c) A person "notifies" or "gives" a notice or notification to another person by taking steps reasonably calculated to inform the other in ordinary course whether or not the other actually comes to know of it. A person presumatively "receives" a notice or notification when:

(1) it comes to the person's attention;

(2) in the case of the landlord, it is delivered at the place of business of the landlord or mailed to any place designated by the landlord as the place for receipt of the communication; or

(3) in the case of the tenant, it is delivered in hand to the tenant or three days after mailing with adequate prepaid postage in the United States mail to the tenant's last known place of residence.

(d) "Notice," knowledge of a notice, or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the organization.

(e) Notice provided in this section does not apply to the notice required to terminate a tenancy or evict a tenant.






Division 4 - General Provisions.

Section 35-9A-161 - Terms and conditions of rental agreement.

(a) A landlord and a tenant may include in a rental agreement terms and conditions not prohibited by this chapter or other law, including rent, term of the agreement, and other provisions governing the rights and obligations of the parties.

(b) In absence of agreement, the tenant shall pay as rent the fair rental value for the use and occupancy of the dwelling unit.

(c) Rent is payable without demand or notice at the time and place agreed upon by the parties. Unless otherwise agreed, rent is payable at the dwelling unit and periodic rent is payable at the beginning of any term of one month or less and otherwise in equal monthly installments at the beginning of each month. Unless otherwise agreed, rent is uniformly apportionable from day-to-day.

(d) Unless the rental agreement fixes a definite term, the tenancy is week-to-week in case of a tenant who pays weekly rent, and in all other cases month-to-month.



Section 35-9A-162 - Effect of unsigned or undelivered rental agreement.

(a) If a landlord does not sign and deliver a written rental agreement signed and delivered to the landlord by the tenant, acceptance of rent without reservation by the landlord gives the rental agreement the same effect as if it had been signed and delivered by the landlord.

(b) If a tenant does not sign and deliver a written rental agreement signed and delivered to the tenant by the landlord, acceptance of possession and payment of rent without reservation gives the rental agreement the same effect as if it had been signed and delivered by the tenant.

(c) If a rental agreement given effect by the operation of this section provides for a term longer than one year, it is effective for only one year.



Section 35-9A-163 - Prohibited provisions in rental agreements.

(a) A rental agreement may not provide that the tenant:

(1) agrees to waive or forego rights or remedies established under Section 35-9A-204, 35-9A-401, or 35-9A-404, or requirements of security deposits established by this chapter or under the law of unlawful detainer;

(2) authorizes any person to confess judgment on a claim arising out of the rental agreement;

(3) agrees to pay the landlord's attorney's fees or cost of collection; or

(4) agrees to the exculpation or limitation of any liability of the landlord arising under law or to indemnify the landlord for that liability or the costs connected therewith.

(b) A provision prohibited by subsection (a) included in a rental agreement is unenforceable. If a landlord seeks to enforce a provision in a rental agreement containing provisions known by the landlord to be prohibited, the tenant may recover in addition to actual damages an amount up to one month's periodic rent and reasonable attorney's fees.



Section 35-9A-164 - Payment of rent prerequisite to enforcing remedies under this chapter.

The tenant may not withhold payment of rent to the landlord, while in possession, to enforce any of the tenant's rights under this chapter.









Article 2 - Landlord obligations.

Section 35-9A-201 - Security deposits; prepaid rent.

(a) A landlord may not demand or receive money as security, in an amount in excess of one month's periodic rent, except for pets, changes to the premises, or increased liability risks to the landlord or premises, for tenant's obligations under a rental agreement.

(b) Upon termination of the tenancy, money held by the landlord as security may be applied to the payment of accrued rent and the amount of damages that the landlord has suffered by reason of the tenant's noncompliance with Section 35-9A-301 all as itemized by the landlord in a written notice delivered to the tenant together with the amount due 60 days after termination of the tenancy and delivery of possession.

(c) If the landlord does not refund the entire deposit, the landlord, within the 60-day period, shall provide the tenant an itemized list of amounts withheld.

(d) Upon vacating the premises, the tenant shall provide to the landlord a valid forwarding address, in writing, to which the deposit or itemized accounting, or both, may be mailed. If the tenant fails to provide a valid forwarding address, the landlord shall mail, by first class mail, the deposit or itemized accounting, or both, to the last known address of the tenant or, if none, to the tenant at the address of the property. Any deposit unclaimed by the tenant as well as any check outstanding shall be forfeited by the tenant after a period of 90 days.

(e) The landlord's mailing by first class mail to the address provided in writing by the tenant, within 60 days of the refund or itemized accounting, or both, is sufficient compliance with this chapter.

(f) If the landlord fails to mail a timely refund or accounting within the 60-day period, the landlord shall pay the tenant double the amount of the tenant's original deposit.

(g) This section does not preclude the landlord or tenant from recovering other damages to which the landlord or tenant may be entitled.

(h) The holder of the landlord's interest in the premises at the time of the termination of the tenancy is bound by this section.



Section 35-9A-202 - Disclosure.

(a) A landlord or any person authorized to enter into a rental agreement on the landlord's behalf shall disclose to the tenant in writing at or before the commencement of the tenancy the name and business address of:

(1) the person authorized to manage the premises; and

(2) an owner of the premises or a person authorized to act for and on behalf of the owner for the purpose of service of process and receiving and receipting for notices and demands.

(b) The information required to be furnished by this section shall be kept current and this section extends to and is enforceable against any successor landlord, owner, or manager.

(c) A person who fails to comply with subsection (a) becomes an agent of each person who is a landlord for:

(1) service of process and receiving and receipting for notices and demands; and

(2) performing the obligations of the landlord under this chapter and under the rental agreement and expending or making available for the purpose all rent collected from the premises.



Section 35-9A-203 - Landlord to deliver possession of dwelling unit.

At the commencement of the term, a landlord shall deliver possession of the premises to the tenant in compliance with the rental agreement and Section 35-9A-204. The landlord may bring an action for possession against any person wrongfully in possession and may recover the damages provided in Section 35-9A-441(c).



Section 35-9A-204 - Landlord to maintain premises.

(a) A landlord shall:

(1) comply with the requirements of applicable building and housing codes materially affecting health and safety;

(2) make all repairs and do whatever is necessary to put and keep the premises in a habitable condition;

(3) keep all common areas of the premises in a clean and safe condition;

(4) maintain in good and safe working order and condition all electrical, plumbing, sanitary, heating, ventilating, air-conditioning, and other facilities and appliances, including elevators, supplied or required to be supplied by the landlord;

(5) provide and maintain appropriate receptacles and conveniences for the removal of garbage, rubbish, and other waste incidental to the occupancy of the dwelling unit and arrange for their removal; and

(6) supply running water and reasonable amounts of hot water at all times and reasonable heat except where the building that includes the dwelling unit is not required by law to be equipped for that purpose, or the dwelling unit is so constructed that heat or hot water is generated by an installation within the exclusive control of the tenant and supplied by a direct public utility connection.

(b) If the duty imposed by subdivision (1) of subsection (a) is greater than any duty imposed by any other subdivision of that subsection, the landlord's duty shall be determined by reference to subdivision (1) of subsection (a).

(c) The landlord and tenant of a single family residence may agree in writing that the tenant perform the landlord's duties specified in subdivisions (5) and (6) of subsection (a) and also specified repairs, maintenance tasks, alterations, and remodeling.

(d) The landlord and tenant of any dwelling unit other than a single family residence may agree that the tenant is to perform specified repairs, maintenance tasks, alterations, or remodeling only if:

(1) the agreement of the parties is set forth in a separate writing signed by the parties and supported by adequate consideration;

(2) the work is not necessary to cure noncompliance with subdivision (1) of subsection (a); and

(3) the agreement does not diminish or affect the obligation of the landlord to other tenants in the premises.

(e) The landlord may not treat performance of the separate agreement described in subsection (d) as a condition to any obligation or performance of any rental agreement.

(f) Rights of the tenant under this section do not arise if the condition was caused by the willful or negligent act or omission of the tenant, a member of the tenant's family, a licensee, or other person on the premises with the tenant's consent.



Section 35-9A-205 - Limitation of liability.

(a) Unless otherwise agreed, a landlord who conveys premises that include a dwelling unit subject to a rental agreement in a good faith sale to a bona fide purchaser is relieved of liability under the rental agreement and this chapter as to events occurring after written notice to the tenant of the conveyance. However, the landlord remains liable to the tenant for all security recoverable by the tenant under Section 35-9A-201 and all prepaid rent.

(b) Unless otherwise agreed, a manager of premises that include a dwelling unit is relieved of liability under the rental agreement and this chapter as to events occurring after written notice to the tenant of the termination of management by the manager.






Article 3 - Tenant Obligations.

Section 35-9A-301 - Tenant to maintain dwelling unit.

A tenant shall:

(1) comply with all obligations primarily imposed upon tenants by applicable provisions of building and housing codes materially affecting health and safety;

(2) keep that part of the premises that the tenant occupies and uses as clean and safe as the condition of the premises permit;

(3) dispose from the dwelling unit all ashes, garbage, rubbish, and other waste in a clean and safe manner;

(4) keep all plumbing fixtures in the dwelling unit or used by the tenant as clear as their condition permits;

(5) use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating, air-conditioning, and other facilities and appliances including elevators in the premises;

(6) not deliberately or negligently destroy, deface, damage, impair, or remove any part of the premises; or knowingly, recklessly, or negligently permit any person to do so; and

(7) conduct himself or herself and require other persons on the premises with the tenant's consent to conduct themselves in a manner that will not disturb the neighbors' peaceful enjoyment of the premises.



Section 35-9A-302 - Rules and regulations.

(a) "Rules" or "regulations" pertaining to a residential lease are defined as policies of the landlord affecting the maintenance, operation, or governance of the common areas of the premises, or concerning the general conduct of tenants in their use and enjoyment of the leased premises.

(b) A landlord, from time to time, may adopt a rule or regulation. It is enforceable against the tenant only if:

(1) its purpose is to promote the convenience, safety, or welfare of the tenants in the premises, preserve the landlord's property from abusive use, or make a fair distribution of services and facilities held out for the tenants generally;

(2) it is reasonably related to the purpose of which it is adopted;

(3) it applies to all tenants in the premises in a fair manner;

(4) it is sufficiently explicit in its prohibition, direction, or limitation of the tenant's conduct to fairly inform the tenant of what the tenant must or must not do to comply;

(5) it is not for the purpose of evading the obligations of the landlord; and

(6) the tenant has notice of it at the time the tenant enters into the rental agreement, or when it is adopted.

(c) If a rule or regulation is adopted after the tenant enters into the rental agreement that works a substantial modification of the tenant's use of the leased premises, it is not valid unless the tenant consents to it in writing. In the case of any variance between the lease and a rule or regulation, the lease prevails.



Section 35-9A-303 - Access.

(a) A tenant shall not unreasonably withhold consent to the landlord to enter into the dwelling unit in order to inspect the premises, make necessary or agreed repairs, decorations, alterations, or improvements, supply necessary or agreed services, or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workmen, or contractors.

(b) A landlord may enter the dwelling unit without consent of the tenant only in the following circumstances:

(1) In case of emergency.

(2) Pursuant to court order.

(3) As permitted by Sections 35-9A-422 and 35-9A-423(b).

(4) At reasonable times and with prior notice as provided in subsection (c), to show the premises to a prospective tenant or purchaser, if a landlord provides the tenant separate from the rental agreement a general notice signed by the tenant for the right to access for such a purpose within four months of the expiration of the rental agreement, and only in the company of a prospective tenant or purchaser.

(5) When the landlord has reasonable cause to believe the tenant has abandoned or surrendered the premises.

(c) A landlord shall not abuse the right of access or use it to harass the tenant. Except as provided in this section or unless it is impracticable to do so, the landlord may show the premises at any reasonable time by giving the tenant at least two days' notice of the landlord's intent to enter and may enter only at reasonable times. Posting of a note on the primary door of entry to the residence of the tenant stating the intended time and purpose of the entry shall be a permitted method of notice for the purpose of the landlord's right of access to the premises.

(d) If a landlord provides separate from the lease in a general notice or an advance schedule in excess of two days for repairs, maintenance, pest control, or for service relating to health or safety, whether such notice is for a specific time or within a designated time period, then no additional day's notice is required to access the premises. A tenant may consent to provide a landlord with access to the premises with less than two days' notice.

(e) If a tenant requests repairs or maintenance or improvements to a dwelling unit, the tenant shall be deemed to have granted consent to the landlord to enter into the dwelling unit and make the repairs, maintenance, or improvements as requested by the tenant.



Section 35-9A-304 - Tenant to use and occupy.

Unless otherwise agreed, a tenant shall occupy the dwelling unit only as a dwelling unit. The rental agreement may require that the tenant notify the landlord of any anticipated extended absence from the premises in excess of 14 days no later than the fifth day of the extended absence.






Article 4 - Remedies.

Division 1 - Tenant Remedies.

Section 35-9A-401 - Noncompliance by the landlord.

(a) Except as provided in this chapter, if there is a material noncompliance by the landlord with the rental agreement or a noncompliance with Section 35-9A-204 materially affecting health and safety, the tenant may deliver a written notice to the landlord specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a date not less than 14 days after receipt of the notice if the breach is not remedied within that period, and the rental agreement shall terminate as provided in the notice subject to the following:

(1) if the breach is remediable by repairs or the payment of damages or otherwise and the landlord adequately remedies the breach before the date specified in the notice, the rental agreement shall not terminate by reason of the breach.

(2) the tenant may not terminate for a condition caused by the deliberate or negligent act or omission of the tenant, a member of the tenant's family, a licensee, or other person on the premises with the tenant's consent.

(b) Except as provided in this chapter, the tenant may recover actual damages and reasonable attorney fees and obtain injunctive relief for noncompliance by the landlord with the rental agreement or Section 35-9A-204.

(c) The remedy provided in subsection (b) is in addition to any right of the tenant arising under subsection (a).

(d) If the rental agreement is terminated pursuant to this section, the landlord shall return all security recoverable by the tenant under Section 35-9A-201 and all unearned prepaid rent.



Section 35-9A-402 - Failure to deliver possession.

(a) If the landlord fails to deliver possession of the dwelling unit to the tenant as provided in Section 35-9A-203, rent abates until possession is delivered and the tenant may:

(1) terminate the rental agreement upon written notice to the landlord and within five days thereafter the landlord shall return all prepaid rent and security; or

(2) demand performance of the rental agreement by the landlord and, if the tenant elects, bring an action for possession of the dwelling unit from the person wrongfully in possession and recover the actual damages sustained by the tenant.

(b) If a person's failure to deliver possession is willful and not in good faith, an aggrieved party may recover from that person an amount equal to not more than three months' periodic rent or the actual damages sustained, whichever is greater, and reasonable attorney's fees.



Section 35-9A-404 - Wrongful failure to make available heat, water, hot water, or essential services.

(a) The landlord is not responsible for the payment of utility services unless agreed in the lease.

(b) If contrary to the rental agreement or Section 35-9A-204, after receiving notice of the breach from the tenant, the landlord willfully or negligently fails to promptly make available heat, running water, hot water, electric, gas, or other essential service, the tenant may:

(1) send a written notice specifying the date of termination not less than 14 days after receipt of notice and upon vacation of the premises, the rental agreement shall be rightfully terminated without further obligation or penalty. If the rental agreement is terminated pursuant to this section, the landlord shall return all security recoverable by the tenant under Section 35-9A-201 and all unearned prepaid rent; or

(2) recover damages based upon the diminution in the fair rental value of the dwelling unit.

(c) If the tenant proceeds under this section, the tenant may not proceed under Section 35-9A-401 as to that breach.

(d) Rights of the tenant under this section do not arise if the condition was caused by the willful or negligent act or omission of the tenant, a member of the tenant's family, a licensee, or other person on the premises with the tenant's consent.



Section 35-9A-405 - Counterclaims for action for possession or rent.

(a) In an action for possession or in an action for rent when the tenant is in possession, the tenant may counterclaim for any amount the tenant may recover under the rental agreement or this chapter. It is in the court's discretion whether the tenant is to remain in possession. The tenant shall pay into court rent accrued and thereafter accruing as it comes due. The court shall determine the amount due to each party. The party to whom a net amount is owed shall be paid first from the money paid into court, and the balance by the other party. If no rent remains due after application of this section, judgment shall be entered for the tenant in the action for possession. If the defense or counterclaim by the tenant is without merit and is not raised in good faith, the landlord may recover reasonable attorney's fees.

(b) In an action for rent when the tenant is not in possession, the tenant may counterclaim as provided in subsection (a) but is not required to pay any rent into court.



Section 35-9A-406 - Fire or casualty damage.

(a) If the dwelling unit or premises are damaged or destroyed by fire or casualty not caused by the tenant to an extent that enjoyment of the dwelling unit is substantially impaired, the tenant may:

(1) immediately vacate the premises and notify the landlord in writing within 14 days thereafter of the tenant's intention to terminate the rental agreement, in which case the rental agreement terminates as of the date of vacating; or

(2) if continued occupancy is lawful, vacate any part of the dwelling unit rendered unusable by the fire or casualty, in which case the tenant's liability for rent is reduced in proportion to the diminution in the fair rental value of the dwelling unit.

(b) If the rental agreement is terminated pursuant to this section, the landlord shall return all security recoverable under Section 35-9A-201 and all unearned prepaid rent. Accounting for rent in the event of termination or apportionment shall be made as of the date of the fire or casualty.



Section 35-9A-407 - Tenant's remedies for landlord's unlawful ouster, exclusion, or diminution of service.

If a landlord unlawfully removes or excludes the tenant from the premises or willfully diminishes services to the tenant by interrupting or causing the interruption of heat, running water, hot water, electric, gas, or other essential service, the tenant may recover possession or terminate the rental agreement and, in either case, recover an amount equal to not more than three months' periodic rent or the actual damages sustained by the tenant, whichever is greater, and reasonable attorney's fees. If the rental agreement is terminated under this section, the landlord shall return all security recoverable under Section 35-9A-201 and all unearned prepaid rent.






Division 2 - Landlord Remedies.

Section 35-9A-421 - Noncompliance with rental agreement; failure to pay rent.

(a) Except as provided in this chapter, if there is a material noncompliance by the tenant with the rental agreement, an intentional misrepresentation of a material fact in a rental agreement or application, or a noncompliance with Section 35-9A-301 materially affecting health and safety, the landlord may deliver a written notice to terminate the lease to the tenant specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a date not less than seven days after receipt of the notice. An intentional misrepresentation of a material fact in a rental agreement or application may not be remedied or cured. If the breach is not remedied within the seven days after receipt of the notice to terminate the lease, the rental agreement shall terminate on the date provided in the notice to terminate the lease unless the tenant adequately remedies the breach before the date specified in the notice, in which case the rental agreement shall not terminate.

(b) If rent is unpaid when due, the landlord may deliver a written notice to terminate the lease to the tenant specifying the amount of rent and any late fees owed to remedy the breach and that the rental agreement will terminate upon a date not less than seven days after receipt of the notice. If the breach is not remedied within the seven days, the rental agreement shall terminate. If a noncompliance of rental agreement occurs under both subsection (a) and this subsection, the seven-day notice period to terminate the lease for nonpayment of rent in this subsection shall govern.

(c) Except as provided in this chapter, a landlord may recover actual damages and reasonable attorney fees and obtain injunctive relief for noncompliance by the tenant with the rental agreement or Section 35-9A-301.

(d) Notwithstanding Section 35-9A-141, no breach of any of the terms or obligations of the lease may be cured by a tenant more than four times in any 12-month period except by the express written consent of the landlord. The following acts or omissions by a tenant or occupant shall constitute a noncurable default of the rental agreement, and in such cases the landlord may terminate the rental agreement upon a seven-day notice. The tenant shall have no right to remedy such a default unless the landlord consents. Such acts and omissions include, but are not limited to, the following:

(1) Possession or use of illegal drugs in the dwelling unit or in the common areas.

(2) Discharge of a firearm on the premises of the rental property, except in cases of self-defense, defense of a third party, or as permissible in Section 13A-3-23.

(3) Criminal assault of a tenant or guest on the premises of the rental property, except in cases of self-defense, defense of a third party, or as permissible in Section 13A-3-23.



Section 35-9A-422 - Failure to maintain.

If there is noncompliance by the tenant with Section 35-9A-301 materially affecting health and safety that can be remedied by repair, replacement of a damaged item, or cleaning, and the tenant fails to comply as promptly as conditions require in case of emergency or within seven days after written notice by the landlord specifying the breach and requesting that the tenant remedy it within that period of time, the landlord may enter the dwelling unit and cause the work to be done in a workmanlike manner and submit the itemized bill for the actual and reasonable cost or the fair and reasonable value thereof as rent on the next date periodic rent is due, or if the rental agreement has terminated, for immediate payment.



Section 35-9A-423 - Remedies for absence, nonuse, and abandonment.

(a) If a rental agreement requires the tenant to give notice to the landlord of an anticipated extended absence in excess of 14 days pursuant to Section 35-9A-304 and the tenant willfully fails to do so, the landlord may recover actual damages from the tenant.

(b) During any absence of a tenant in excess of 14 days, the landlord may enter the dwelling unit at times reasonably necessary.

(c) If a tenant abandons the dwelling unit, the landlord shall make reasonable efforts to rent it at a fair rental. But such duty shall not take priority over the landlord's right to first rent other vacant units. If the landlord rents the dwelling unit for a term beginning before the expiration of the rental agreement, it terminates as of the date of the new tenancy. If the tenancy is from month-to-month or week-to-week, the term of the rental agreement for this purpose is deemed to be a month or a week, as the case may be.

(d) If a tenant leaves property in the unit more than 14 days after termination pursuant to this chapter, the landlord has no duty to store or protect the tenant's property in the unit and may dispose of it without obligation.

(e) In addition to any other means by which a landlord determines that a property has been abandoned by the tenant, a property shall be considered abandoned if the electric service to the property has been terminated for seven consecutive days.



Section 35-9A-424 - Waiver of landlord's right to terminate.

Acceptance of rent with knowledge of a default by the tenant or acceptance of performance by the tenant that varies from the terms of the rental agreement constitutes a waiver of the landlord's right to terminate the rental agreement for that breach, unless otherwise agreed after the breach has occurred.



Section 35-9A-425 - Landlord liens; distraint for rent.

(a) A lien or security interest on behalf of the landlord in the tenant's household goods is not enforceable unless perfected before January 1, 2007.

(b) Distraint for rent is abolished.



Section 35-9A-426 - Remedy after termination.

If a rental agreement is terminated, the landlord has a claim for possession and for rent and a separate claim for actual damages for breach of the rental agreement and reasonable attorney's fees.



Section 35-9A-427 - Recovery of possession limited.

A landlord may not recover or take possession of the dwelling unit by action or otherwise, including willful diminution of services to the tenant by interrupting or causing the interruption of heat, running water, hot water, electric, gas, or other essential service to the tenant, except in case of abandonment, surrender, or as permitted in this chapter.






Division 3 - Periodic tenancy; holdover; abuse of access.

Section 35-9A-441 - Periodic tenancy; holdover remedies.

(a) The landlord or the tenant may terminate a week-to-week tenancy by a written notice given to the other at least seven days before the termination date specified in the notice.

(b) The landlord or the tenant may terminate a month-to-month tenancy by a written notice given to the other at least 30 days before the periodic rental date specified in the notice.

(c) If a tenant remains in possession without the landlord's consent after expiration of the term of the rental agreement or its termination, the landlord may bring an action for possession and if the tenant's holdover is willful and not in good faith the landlord may also recover an amount equal to not more than three month's periodic rent or the actual damages sustained by the landlord, whichever is greater, and reasonable attorney's fees. If the landlord consents to the tenant's continued occupancy, subsection (d) of Section 35-9A-161 applies.



Section 35-9A-442 - Landlord and tenant remedies for abuse of access.

(a) If a tenant refuses to allow lawful access, the landlord may obtain injunctive relief to compel access, or terminate the rental agreement pursuant to Section 35-9A-421. In either case, the landlord may recover actual damages.

(b) If a landlord makes an unlawful entry or a lawful entry in an unreasonable manner or makes excessive demands for entry otherwise lawful but which have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief to prevent the recurrence of the conduct, or terminate the rental agreement pursuant to Section 35-9A-401. In either case, the tenant may recover actual damages.






Division 4 - Court Actions by Landlord.

Section 35-9A-461 - Landlord's action for eviction, rent, monetary damages, or other relief.

(a) A landlord's action for eviction, rent, monetary damages, or other relief relating to a tenancy subject to this chapter shall be governed by the Alabama Rules of Civil Procedure and the Alabama Rules of Appellate Procedure except as modified by this chapter.

(b) District courts and circuit courts, according to their respective established jurisdictions, shall have jurisdiction over eviction actions, and venue shall lie in the county in which the leased property is located. Eviction actions shall be entitled to precedence in scheduling over all other civil cases.

(c) Service of process shall be made in accordance with the Alabama Rules of Civil Procedure. However, if a sheriff, constable, or process server is unable to serve the defendant personally, service may be had by delivering the notice to any person who is sui juris residing on the premises, or if after reasonable effort no person is found residing on the premises, by posting a copy of the notice on the door of the premises, and on the same day of posting or by the close of the next business day, the sheriff, the constable, the person filing the complaint, or anyone on behalf of the person, shall mail notice of the filing of the unlawful detainer action by enclosing, directing, stamping, and mailing by first class a copy of the notice to the defendant at the mailing address of the premises and if there is no mailing address for the premises to the last known address, if any, of the defendant and making an entry of this action on the return filed in the case. Service of the notice by posting shall be complete as of the date of mailing the notice.

(d) Notwithstanding subsection (a) of Section 12-12-70, any party may appeal from an eviction judgment entered by a district court to the circuit court at any time within seven days after the entry thereof. The filing of a timely post-judgment motion pursuant to the Alabama Rules of Civil Procedure shall suspend the running of the time for filing a notice of appeal. In cases where post-judgment motions are filed, the full time fixed for filing a notice of appeal shall be computed from the date of the entry in the civil docket of an order granting or denying such motion, or the date of the denial of such motion by operation of law pursuant to Rule 59.1 of the Alabama Rules of Civil Procedure. Upon filing of an appeal by either party, the clerk of the court shall schedule the action for trial as a preferred case, and it shall be set for trial within 60 days from the date of the filing of the appeal. In eviction actions, an appeal by a tenant to circuit court or to an appellate court does not prevent the issuance of a writ of restitution or possession unless the tenant pays to the clerk of the circuit court all rents properly payable under the terms of the lease since the date of the filing of the action, and continues to pay all rent that becomes due and properly payable under the terms of the lease as they become due, during the pendency of the appeal. In the event of dispute, the amounts properly payable shall be ascertained by the court.

(1) If the tenant should fail to make any payments determined to be properly payable as they become due under this subsection, upon motion, the court shall issue a writ of restitution or possession and the landlord shall be placed in full possession of the premises.

(2) Upon disposition of the appeal, the court shall direct the clerk as to the disposition of the funds paid to the clerk pursuant to this subsection.

(e) If an eviction judgment enters in favor of a landlord, a writ of possession shall issue upon application by the landlord. Notwithstanding Rule 62 of the Alabama Rules of Civil Procedure, the automatic stay on the issuance of the writ of possession or restitution shall be for a period of seven days. If a tenant without just cause re-enters the premises, the tenant can be held in contempt and successive writs may issue as are necessary to effectuate the eviction judgment.

(f) In the event that the landlord is placed in possession under a writ of restitution or possession, and on appeal the judgment is reversed and one entered for the tenant or the proceeding on appeal is quashed or dismissed, the circuit court may award a writ of restitution or possession to restore the tenant to possession as against the landlord, but not as against a third party. The issuance of the writ rests in the discretion of the appellate court, and the circuit court, in all cases, may direct writs of restitution or possession to be issued by the trial court when, in the judgment of the circuit court, such writ is proper or necessary.









Article 5 - Retaliatory Conduct.

Section 35-9A-501 - Retaliatory conduct prohibited.

(a) Except as provided in this section, a landlord may not retaliate by discriminatorily increasing rent or decreasing services or by bringing or threatening to bring an action for possession because:

(1) the tenant has complained to a governmental agency charged with responsibility for enforcement of a building or housing code of a violation applicable to the premises materially affecting health and safety;

(2) the tenant has complained to the landlord of a violation under Section 35-9A-204; or

(3) the tenant has organized or become a member of a tenant's union or similar organization.

(b) If a landlord acts in violation of subsection (a), the tenant is entitled to the remedies provided in Section 35-9A-407 and has a defense in any retaliatory action against the tenant for possession.

(c) Notwithstanding subsections (a) and (b), a landlord may bring an action for possession if:

(1) the violation of the applicable building or housing code was caused primarily by lack of reasonable care by the tenant, a member of the tenant's family, or other person on the premises with the tenant's consent;

(2) the tenant is in default in rent;

(3) compliance with the applicable building or housing code requires alteration, remodeling, or demolition which would effectively deprive the tenant of use of the dwelling unit; or

(4) other material violations of the lease.

(d) The maintenance of an action under subsection (c) does not release the landlord from liability under subsection (b) of Section 35-9A-401.






Article 6 - Effective Date, Savings Clause, Severability.

Section 35-9A-601 - Effective date.

Except for subsection (b) of Section 35-9A-163 which shall become effective January 1, 2008, this chapter shall become effective on January 1, 2007. It applies to rental agreements entered into or extended or renewed on and after that date.



Section 35-9A-602 - Savings clause.

Transactions entered into before January 1, 2007, and not extended or renewed on and after that date, and the rights, duties, and interests flowing from them remain valid and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by this chapter as though the repeal or amendment had not occurred.



Section 35-9A-603 - Severability.

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or application of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.









Chapter 10 - MORTGAGES.

Article 1 - Powers Contained in Mortgages.

Section 35-10-1 - Power of sale constitutes part of security; by whom executed; effect of conveyance; index of foreclosure deeds.

Where a power to sell lands is given to the grantee in any mortgage, or other conveyance intended to secure the payment of money, the power is part of the security, and may be executed by any person, or the personal representative of any person who, by assignment or otherwise, becomes entitled to the money thus secured; and a conveyance of the lands sold under such power of sale to the purchaser at the sale, executed by the mortgagee, any assignee or other person entitled to the money thus secured, his agent or attorney, or the auctioneer making the sale, vests the legal title thereto in such purchaser. Probate judges shall index foreclosure deeds by the names of the original grantor and grantee in the mortgage, and also by the names of the grantor and grantee in the foreclosure deeds.



Section 35-10-2 - Sale under power where instrument silent as to place or terms of sale.

If a deed of trust or mortgage, with power of sale, is silent as to the place or terms of sale, or as to the character or mode of notice, a sale may be made at the courthouse door of the county wherein the land is situated, after condition broken, for cash to the highest bidder, after 30 days' notice of the time, place and terms of sale by publishing such notice once a week for four consecutive weeks in a newspaper published in the county wherein said lands or property in said mortgage or deed of trust are situated.



Section 35-10-3 - Foreclosure when instrument contains no power of sale.

If no power of sale is contained in a mortgage or deed of trust, the grantee or any assignee thereof, at his option, after condition broken, may foreclose same either in a court having jurisdiction of the subject matter, or by selling for cash at the courthouse door of the county where the property is situated, to the highest bidder, the lands embraced in said mortgage or deed of trust, after notice of the time, place, terms, and purpose of such sale has been given by four consecutive weekly insertions of such notice in some newspaper published in the county wherein said lands, or a portion thereof are situated.



Section 35-10-4 - Sale of lands situated in two or more counties.

Where the lands embraced in any mortgage or deed of trust are situated in two or more counties and no provision is made in said mortgage for the sale, on condition broken, of all of said lands or any portion thereof, then, at the option of the grantee or of any assignee or owner of said mortgage or deed of trust, said lands may be sold at the courthouse door of any county wherein any portion of said lands is situated, after 30 days' notice of the time, place, terms, and purpose of such sale, by publishing such notice once a week for four consecutive weeks in some newspaper published in each county in which said lands or any portion thereof are situated.



Section 35-10-5 - Foreclosure deed conveys legal title.

In the case of a foreclosure under Sections 35-10-2 through 35-10-4, the foreclosure deed executed by the mortgagee or his transferee, or the owner of the debt secured thereby, or his agent or attorney or personal representative, shall operate to convey the legal title to the lands sold to the purchaser at such sale.



Section 35-10-6 - Additional satisfaction permitted under continuing power of sale.

The sale of any part of the property conveyed by mortgage, either under power of sale contained in the mortgage, or by foreclosure, shall operate as a foreclosure of the mortgage only as to the property sold, and if the mortgage indebtedness is not thereby satisfied in full, the other property contained in the mortgage continues as security for the mortgage debt and there may be a further foreclosure of the mortgage, either by sale under power of sale or by foreclosure. Every power of sale contained in the mortgages hereafter executed shall, unless otherwise expressly provided therein, be held to give a continuing power of sale authorizing the mortgagee or his assignee after the law day of the mortgage to sell the mortgaged property from time to time in separate lots or parcels as it comes into his possession.



Section 35-10-7 - Sale to be held in county where property situated.

All sales of real estate, under powers of sale contained in mortgages and deeds of trust shall be held in the county where all or part of said real estate is situated.



Section 35-10-8 - How notice of sale given.

Notice of said sale shall be given in the manner provided in such mortgage or deed of trust or in this Code in the county where the mortgagor resides and the land, or a part thereof, is located; but, if said mortgagor does not reside in the county where the land or any part thereof is located, then such notice must be published in the county where said land, or any material part thereof, is located; provided, that notice of all sales under powers of sale contained in mortgages and deeds of trust executed after July 1, 1936, where the amount secured is $500.00 or more, shall be given by publication once a week for three successive weeks in some newspaper published in the county in which such land or any portion thereof is situated, and said notice of sale must give the time, place and terms of said sale, together with a description of the property to be sold.



Section 35-10-9 - Sales contrary to article null and void.

All sales of real estate, made under powers contained in mortgages or deeds of trust contrary to the provisions of this article, shall be null and void, notwithstanding any agreement or stipulation to the contrary.



Section 35-10-10 - Sections 35-10-7 through 35-10-9 not applicable to mortgages or deeds of trust executed before September 29, 1923.

The provisions of sections 35-10-7 through 35-10-9 shall not apply to mortgages or deeds of trust executed before September 29, 1923.






Article 1A - Foreclosure by Power of Sale for Mortgages Executed After December 31, 1988.

Section 35-10-11 - Definitions.

Unless the context otherwise requires, the words defined in this section shall have the following meanings when they appear in this article:

(1) MORTGAGE. Any mortgage, deed of trust, or any other instrument intended to secure the payment of money, such as an instrument which includes a vendor's lien.

(2) MORTGAGEE. All mortgagees, grantees or creditors in any mortgages, any trustees under deeds of trust, or any persons entitled to the money secured by any instrument intended to secure the payment of money such as an instrument which includes a vendor's lien.



Section 35-10-12 - Execution of foreclosure by power of sale; effect; indexing of deeds.

Where a power to sell lands is given in any mortgage, the power is part of the security and may be executed by any person, or the personal representative of any person who, by assignment or otherwise, becomes entitled to the money thus secured. A conveyance of the lands sold under such power of sale to the purchaser at the sale may be executed by the mortgagee, their agents, attorneys or any person making the sale. Such conveyance vests the legal title of the lands sold under the power of sale to the purchaser at the sale. Probate judges shall index foreclosure deeds by the name of the original grantor and grantee in the mortgage, deed of trust, or other conveyance intended to secure the payment of money, and also by the names of the grantor and grantee in the foreclosure deed.



Section 35-10-13 - Notice of sale; minimum standards.

Notice of said sale shall be given in the county where said land is located.

Notice of all sales under this article shall be given by publication once a week for three successive weeks in a newspaper published in the county or counties in which such land is located. If there is land under the mortgage in more than one county the publication is to be made in all counties where the land is located. The notice of sale must give the time, place and terms of said sale, together with a description of the property.

If no newspaper is published in the county where the lands are located, the notice shall be placed in a newspaper published in an adjoining county. The notice shall be published in said adjoining county for three successive weeks.



Section 35-10-14 - Place and time for conducting foreclosure by power of sale.

The power to sell lands under this article must be exercised at the appropriate courthouse door considered the front or main door to the courthouse, of the county where the mortgaged land or a substantial and material part thereof, is located.

The sale shall be held between the hours of 11 A.M. and 4 P.M. on the day designated for the exercise of the power to sell the land.



Section 35-10-15 - Successive sales under power permitted.

The sale of any part of the property conveyed by mortgage, deed of trust, or other instruments intended to secure the payment of money, either under a power of sale contained in a mortgage, or by a judicial foreclosure, shall operate as a foreclosure of the mortgage only as to the property sold, and if the mortgage indebtedness is not thereby satisfied in full, the other property contained in the mortgage continues as security for the mortgage debt and there may be a further foreclosure of the mortgage, either by sale under power of sale or by foreclosure.

Every power of sale contained in mortgages unless otherwise expressly provided therein, is held to give a continuing power of sale authorizing the mortgagee or his assignee after default, to sell the mortgaged property from time to time in separate lots or parcels.



Section 35-10-16 - Law governing applicability.

Mortgages executed prior to January 1, 1989, shall be governed by article 1 of chapter 10, Title 35.

This law shall apply only to mortgages executed after December 31, 1988.






Article 2 - Satisfaction of Mortgage Liens.

Section 35-10-20 - When indebtedness presumed to have been paid.

As to third parties without actual notice or knowledge to the contrary, the indebtedness secured by any recorded mortgage, or reservation of vendor's lien, either in deed of conveyance or note, bond or contract of purchase covering real estate 20 years past due according to the original maturity date, or some new date fixed by a duly recorded extension agreement, shall be conclusively presumed to have been paid unless the record of such mortgage or lien shows a credit by the mortgagee, or lienee, or owner of the debt, or his assignee of one or more payments upon such indebtedness within the 20 years last passed. And if the final maturity date of the debt is not shown by the mortgage or lien, or a recorded extension agreement, or cannot be determined by calculation from the recitals contained therein, then the time shall run from the date of the mortgage or lien.

The notation of credits mentioned in the next preceding paragraph may be made upon the record of any such mortgage, or vendor's lien, by the owner of the indebtedness, or someone holding a duly recorded power of attorney authorizing it. Such notation must show the date of the payment made, the date the entry was made upon the record, and be witnessed by the probate judge of the county, or his duly authorized clerk.

Nothing in this section shall be interpreted as changing existing laws as to the rights of parties, or their devisees, or heirs-at-law to such mortgagees and lienholders as among themselves.

This section shall not apply to mortgages and deeds of trust executed by corporations and political subdivisions securing bonds and in which the maturity dates of the respective series of bonds which are permitted to be issued thereunder are not fixed in the mortgage or deed of trust.



Section 35-10-21 - When payment required to be entered in record.

The owner or holder of any recorded lien other than those specified in section 35-10-22, who has received payment in full or partial payments of the debt so secured by the recorded lien, must, upon request in writing, enter on the margin of the record of such recorded lien, the amount and date of such payment and the amount of the debt which remains unpaid at that date which was so secured by the recorded lien.



Section 35-10-22 - Partial payments - When entered on margin of record.

A mortgagee or the assignee or transferee of a debt secured by mortgage, or trustee or his assignee or transferee or cestui que trust of a deed of trust to secure a debt, who has received partial payment, if the mortgage or deed of trust is of record, must, upon request in writing to enter the date and amount of such partial payment by the mortgagor, or by a judgment creditor, or other creditor of the mortgagor having a lien or claim on the property mortgaged, or by a purchaser from the mortgagor, or upon the written request of the debtor in a deed of trust, enter on the margin of the record of the mortgage or deed of trust the date and amount of such partial payment or payments; a mortgagee or the assignee or transferee of a debt secured by mortgage, or trustee or his assignee or transferee or cestui que trust of a deed of trust to secure a debt, if the mortgage or deed of trust is of record, must, upon request in writing, of any judgment creditor or other creditor of the mortgagor having a lien or claim on the property mortgaged, or by a purchaser from the mortgagor, or upon the written request of the debtor or mortgagor, enter on the margin of record of the mortgage or deed of trust a statement of the total unpaid amount secured by said mortgage or deed of trust.



Section 35-10-23 - Partial payments - Notices or demands to enter partial payments or satisfaction.

All notices or demands to enter partial payments or satisfaction of balance of debt secured as is provided in section 35-10-21 shall be in writing and signed by the party or parties who are entitled to have the entries of record made, or by their personal representative, or by their agents duly authorized in writing to give such notices or make such demand; and the notice or demand shall be served in person upon the owner or holder of such lien or upon his agent who is authorized to receive payment of such debt, or any part secured by the lien, or by mailing by registered or certified mail with request for return receipt, a copy of such written demand or notice to such owner or holder of the lien or to any agent of his who would be authorized to receive such payments of the debts or demands so secured by the recorded lien. This letter must be addressed to the usual known address of such owner or holder of such lien or his agent as above specified with sufficient postage prepaid; but such notice or demand given by public mail as above provided shall be only prima facie evidence that the notice or demand so mailed was received by the addressee.



Section 35-10-24 - Partial payments - Entry by execution and delivery of separate instrument.

(a) Any person required by the provisions of this article, and more particularly Sections 35-10-21 through 35-10-24 thereof, to make any entry of partial payment on the margin of the record may fully discharge his obligation to make such entry by executing a separate instrument which properly identifies such mortgage, deed of trust, or other encumbrance, and which clearly states the information required otherwise to be entered on the record or margin thereof, and by delivering such instrument or depositing the same in the United States mail properly stamped and addressed, to the person who requests such entry, but the person requested to make such entry shall not be required to file such separate instrument for record; provided, that such separate instrument so to be furnished shall be so prepared and acknowledged that the same shall be admitted to record in the office of the judge of probate where such mortgage, deed of trust, or other encumbrance is recorded.

(b) The execution and delivery, as provided in this section, of the separate instrument setting forth the date and amount of credit or partial payment shall be conclusively deemed to be a full compliance with any requirement of the provisions of said sections 35-10-21 through 35-10-24 for entry of partial payments on any record in any probate office of this state.



Section 35-10-25 - Executors and administrators authorized to execute releases, etc.

Any executor of a will or administrator of an estate duly appointed by the proper court shall have authority to execute releases and discharges and may enter satisfaction on the margin of the record of any mortgage, lien, or other encumbrance in favor of a decedent when payment of such mortgage, lien, or encumbrance was made to said decedent in his lifetime.



Section 35-10-26 - Title revested upon payment of debt.

The payment or satisfaction of the real property mortgage debt divests the title passing by the mortgage. "Payment or satisfaction of the real property mortgage debt" shall not occur until there is no outstanding indebtedness or other obligation secured by the mortgage, and no commitment or agreement by the mortgagee to make advances, incur obligations or otherwise give value (collectively referred to as "extend value"), under any agreement, including, without limitation, agreements providing for future advances, open end, revolving or other lines of credit, or letters of credit. Except as otherwise specifically provided to the contrary in the Alabama Residential Mortgage Satisfaction Act, upon the written request to satisfy a mortgage signed by the mortgagors and by all other persons who have a right to require the mortgagee to extend value or signed by other authorized representatives on behalf of the mortgagors and such other persons, which notice shall actually be served upon the mortgagee, and provided there is no outstanding obligation secured by the mortgage at that time, the mortgagee shall file a properly executed and notarized satisfaction of the mortgage or otherwise cause the mortgage to be satisfied in accordance with other applicable provisions of law. From and after such written request for mortgage satisfaction, neither the mortgagors nor any other person who signed such request, or on whose behalf such request was signed, shall have the right to request or demand that the mortgagee extend value under the mortgage or other agreements and the mortgagee shall be released from all obligations and commitments to extend value thereunder.



Section 35-10-27 - Entry of full payment or satisfaction in record - Generally.

If a mortgage or deed of trust which is of record has been fully paid or satisfied, the mortgagee or transferee or assignee of the mortgage, or trustee or cestui que trust of the deed of trust, who has received payment or satisfaction, must on request in writing of the mortgagor, or of a creditor of the mortgagor having a lien or claim on the property mortgaged, or of a purchaser from the mortgagor, or owner of the lands mortgaged, or a junior mortgagee, or of the debtor in a deed of trust, enter the fact of payment or satisfaction on the margin of the record of the mortgage or deed of trust. Such entry must be witnessed by the judge of probate, or his clerk, who, in his official capacity, must attest said satisfaction, and for making such attestation the judge of probate is entitled to a fee of $.25. Or satisfaction may be made by an attorney-in-fact authorized by an instrument executed and acknowledged as is required of conveyances and filed for record, which entry need not be attested. Such entry operates as a release of the mortgage or deed of trust, and is a bar to all actions thereon.



Section 35-10-28 - Entry of full payment or satisfaction in record - Satisfaction by one of several joint mortgagees, etc.

The satisfaction in full by any one of several joint mortgagees, or his successors or assigns, on the margin of the record, and properly attested by the probate judge, or his chief clerk, or the filing of a release by such party properly notarized, acknowledging full satisfaction of any mortgage in the names of two or more persons jointly as mortgagees standing on the probate records of any county in this state, shall be sufficient to extinguish the lien of such mortgage.

The provisions of this section shall also relate to and be effective as to vendor's liens reserved in deeds or other instruments of record in any probate office in this state.



Section 35-10-29 - Entry of full payment or satisfaction in record - Vendor's or other lien reserved in conveyance.

When a vendor's or other lien is reserved in any conveyance, which is of record, of real or personal property to secure the payment of the purchase money recited in such conveyance, upon the payment in full of such purchase money, the grantor, or his executor, administrator or other person in whom the ownership of such lien is vested at the time of the payment of such purchase money, must, on the request in writing of the grantee, his executor, administrator or assigns, or of a judgment or other creditor of the grantee, enter the fact of payment on the margin of the record of such conveyance in the manner as required by this article. Such entry operates a release of such lien and is a bar to all actions thereon. If for 30 days after such request, the grantor, or his executor, administrator or other person in whom the ownership of such lien is vested at the time of such payment, fails to make such entry, he forfeits to the party making the request $200.00; unless there is pending, or there is instituted an action within that time, in which the fact of payment or satisfaction is or may be contested.



Section 35-10-30 - Penalty.

(a) If, for 30 days after such request, the mortgagee or assignee or transferee, trustee or cestui que trust, fails to make any entry required by this article he forfeits to the party making the request $200.00 unless there is pending, or there is instituted, an action within that time, in which the fact of partial payment or satisfaction is or may be contested. In construing this article, the right of action given herein shall be considered as a personal right, and shall not be lost or waived by a sale of the property covered by the mortgage or deed of trust before a demand was made for the satisfaction to be entered upon the record.

(b) All actions for the recovery of the penalties mentioned in this article shall be brought in the county where such mortgage or other instrument is recorded.

(c) This section does not apply to satisfactions of residential mortgages which are governed by the Alabama Residential Mortgage Satisfaction Act.






Article 3 - Deeds in Lieu of Foreclosure.

Section 35-10-50 - Definitions.

Unless the context otherwise requires, the words defined in this section shall have the following meanings in this article.

(1) DEED IN LIEU OF FORECLOSURE. Any instrument, however denominated, whereby a mortgagor transfers to a mortgagee the mortgagor's rights in mortgaged property.

(2) MORTGAGE. A mortgage, deed of trust, or similar security instrument on real property, or instrument creating a vendor's lien on real property, securing the payment of money.

(3) MORTGAGOR. An owner of an interest in mortgaged property.

(4) MORTGAGEE. The owner of the debt secured by a mortgage.

(5) MORTGAGED PROPERTY. Any real property or interest therein that is subject to a mortgage.

(6) EQUITY OF REDEMPTION. The interest the mortgagor has in the mortgaged property.



Section 35-10-51 - Effect of deed in lieu of foreclosure.

A deed in lieu of foreclosure:

(1) Transfers to the mortgagee all right, title, and interest of the mortgagor in the mortgaged property, including, but not limited to, all rights of redemption, statutory or equitable, unless expressly otherwise provided therein;

(2) Does not effect a foreclosure of the mortgage covering the mortgaged property;

(3) Does not give rise to a statutory right of redemption in the mortgagor or in any other person;

(4) Does not result in a merger of the mortgagee's rights with the mortgagor's equity of redemption for any purpose; and

(5) Does not affect the rights or interests of any person or entity other than the mortgagor in the mortgaged property.






Article 4 - Foreclosure on Surviving Spouse or Estate of Mortgagor Dying Overseas While on Military Service Active Duty.

Section 35-10-70 - Definitions.

As used in this chapter, the following terms have the following meanings:

(1) ACTIVE DUTY. Full-time duty in the active military service of the United States. Active duty includes full-time training duty, annual training duty, and attendance, while in the active military service, at a school designated as a military service school by law or by the secretary of the military department concerned. Active duty does not include full-time national guard duty.

(2) MILITARY SERVICE. Any of the following:

a. Active duty.

b. If the service member is a member of the Alabama National Guard, service under a call to active service authorized by the President or the Secretary of Defense of the United States for a period of more than 30 consecutive days under §32 USC 502(f) to respond to a national emergency declared by the President of the United States and supported by federal money.

c. A period during which the service member is absent from active duty because of sickness, wounds, leave, or other lawful cause.

(3) SERVICE MEMBER. An individual who is in military service and is a member of the armed services or reserve forces of the United States or a member of the Alabama National Guard.



Section 35-10-71 - Initiation of foreclosure proceedings against surviving spouse or estate of certain mortgagors.

(a) A mortgagee shall not initiate a foreclosure proceeding pursuant to this chapter against the surviving spouse or the estate of a mortgagor who is a service member who dies while deployed overseas on active duty military service for at least 180 days following the death of the service member; provided that the surviving spouse or the estate gives the mortgagee written notice identifying the service member, stating that the service member died while being deployed overseas, describing the mortgage or the property subject to the mortgage and the debt, providing a telephone number or other means to communicate with the surviving spouse or the estate, and asking that foreclosure be delayed for six months. No particular phrasing of the notice shall be required.

(b) A mortgagee shall not, individually or acting through another person, foreclose, sell, or attempt to foreclose or sell real estate with the knowledge that the foreclosure or sale is invalid under this section. A person who violates this subsection is subject to a civil fine of two thousand dollars ($2,000); provided that the surviving spouse or the estate gives the mortgagee written notice identifying the service member, stating that the service member died while being deployed overseas, describing the mortgage or the property subject to the mortgage and the debt, providing a telephone number or other means to communicate with the surviving spouse or the estate, and asking that foreclosure be delayed for six months. No particular phrasing of the notice shall be required.

(c) The Attorney General may file an action in the circuit court to collect a civil fine under this section. A civil fine collected under this section shall be deposited into the Military Family Relief Fund created in the State Treasury and used by the Department of Veterans' Affairs, at its discretion, to assist military families in need.

(d) This section does not apply to a mortgage entered into before August 1, 2009.






Article 5 - Alabama Residential Mortgage Satisfaction Act.

Section 35-10-90 - Short title; application; definitions.

(a) This article shall be known as the Alabama Residential Mortgage Satisfaction Act. This article applies only to mortgages securing residential real property located in this state which is used primarily for personal, family, or household purposes and is improved by one to four dwelling units. Without limitation, this article does not apply to mortgages on commercial or other types of property. This article also does not apply to a security interest exclusively in one or more fixtures as defined in Title 7, Article 9A.

(b) For purposes of this article, the following terms shall have the following meanings:

(1) ENTITLED PERSON. The person or persons liable for payment or performance of the obligation secured by the real property described in a security instrument.

(2) EQUITY LINE SECURITY INSTRUMENT. A security instrument securing, in whole or in part, indebtedness created under a line of credit, a revolving or open-end credit agreement, or a credit agreement that provides for future advances. The credit agreement may be referred to in this article as an "equity line" or an "equity line of credit."

(3) RESIDENTIAL REAL PROPERTY or REAL PROPERTY. Real property located in this state which is used primarily for personal, family, or household purposes and is improved by one to four dwelling units.

(4) SECURED CREDITOR. At any particular time, the person that currently holds or is the beneficiary of a security interest or that is authorized both to receive payments on behalf of a person that currently holds a security interest and to record a satisfaction of the security instrument upon receiving full performance of the secured obligation. The term does not include a trustee under a security instrument.

(5) SECURITY INSTRUMENT. A mortgage or other agreement that creates or provides for an interest in residential real property to secure payment or performance of an obligation.

(6) SECURITY INTEREST. An interest in residential real property created by a security instrument. For purposes of this article, a security interest exclusively in one or more fixtures, as defined in Title 7, Article 9A, does not constitute an interest in residential real property.

(7) SUBMIT FOR RECORDING. To deliver, with required fees and taxes, a document, sufficient to be recorded, to the judge of probate of the county in which the property is located. For purposes of this article, without limitation, mailing, delivering, or sending by overnight or other delivery service a satisfaction of mortgage or other document to be submitted for recording to the address of the office for recording satisfactions of mortgages or other documents, as applicable, is sufficient to constitute submission for recording.

(8) TITLE INSURANCE COMPANY. An organization authorized to conduct the business of insuring titles to real property in this state and licensed by the Department of Insurance as defined in subdivision (9) of Section 27-25-3.



Section 35-10-91 - Payoff statement; notice.

(a) A person liable for payment or performance of the obligation secured by the real property described in a security instrument who makes proper notice pursuant to this section shall be entitled to receive a payoff statement.

(b) Proper notice must contain all of the following:

(1) The entitled person's name.

(2) If given by a person other than an entitled person, the name of the person giving the notification and a statement, if required by the secured party evidence, that the person is an authorized agent of the entitled person.

(3) The address to which the creditor must send the statement.

(4) The account number assigned by the secured creditor or other sufficient information to enable the creditor to identify the secured obligation and the real property encumbered by the security interest.

(5) If the secured obligation is an equity line, a statement that the entitled person requests the secured creditor to close the equity line upon receipt of full payment of the equity line on the payoff date specified in the notification and authorizes the secured creditor, at the secured creditor's sole discretion and upon notification to the entitled person or to the entitled person’s authorized agent, to suspend the extension of any additional amounts under the equity line for a period of time prior to the payoff date as designated by the secured creditor. Any payoff statement on an equity line may qualify the payoff amount as being subject to change.

(c) Within 14 days after the receipt of a notification that complies with subsection (b), the secured creditor shall issue a payoff statement. A secured creditor may take reasonable measures to verify the identity of any person acting on behalf of the entitled person and to obtain the entitled person's authorization to release information to that person before the 14-day time period begins. If a secured obligation cannot be prepaid, a statement of that fact is sufficient; otherwise, a payoff statement must contain, in substance and with no particular phrasing required, the following:

(1) The date on which it was prepared and the payoff amount as of that date, including the amount of unpaid principal, interest and fees, or other charges included within the payoff amount.

(2) The information reasonably necessary to calculate the payoff amount as of the requested payoff date, including the per diem interest amount. This subdivision does not apply to equity line security instruments.

(3) The payment cutoff time, if any, the address or place where payment must be made, and any limitation as to the authorized method of payment.

(d) A secured creditor may qualify a payoff amount or state that it is subject to change before the payoff date and provide in the payoff statement information sufficient to permit the entitled person or the person's authorized agent to request an updated payoff amount and to obtain that updated payoff amount during the secured creditor's normal business hours on the stated payoff date or the immediately preceding business day.

(e) A secured creditor is not required to send a payoff statement by means other than first class mail, facsimile, or electronic mail.

(f) If a secured creditor determines that the payoff statement it provided was erroneous, the creditor may send a corrected payoff statement. If the entitled person or the person's authorized agent receives and has a reasonable opportunity to act upon a corrected payoff statement before making payment, the corrected statement supersedes an earlier statement. This article does not affect the right of a secured creditor to recover any sum that it did not include in a payoff amount from any person liable for payment of the secured obligation, including, without limitation, the entitled person who requested the payoff statement.

(g) This section does not preclude, nor does it apply to, other methods of obtaining payoff information such as telephone calls, electronically, or other methods.



Section 35-10-92 - Submission of a satisfaction of a security instrument for recording.

(a) A secured creditor shall submit for recording a satisfaction of a security instrument within 30 days after the creditor receives full payment and performance of the secured obligation, and the secured creditor has no obligation to make advances, incur obligations, or otherwise give value under any agreement. Equity line security instruments are fully paid and performed only if, in addition to full payment and performance, the equity line previously has been closed pursuant to the request of the entitled person or the entitled person’s authorized agent or otherwise closed as provided by law and all secured obligations have been paid in full.

(b) Notwithstanding anything to the contrary in this article, any notification demanding satisfaction of the security instrument must be sent to the secured creditor’s address by a method that also provides proof of receipt by the secured creditor.

(c) A secured creditor that is required to submit a satisfaction of a security instrument for recording and does not do so by the end of the period specified in subsection (a) is liable to the mortgagors for five hundred dollars ($500) if following the expiration of the time period in subsection (a) the mortgagors make a written request to the secured creditor to record a satisfaction and the secured creditor fails to do so within 21 days after receipt of the written request. The written request must be signed by the mortgagors and by all other persons who have a right to require the mortgage to extend value or signed by an authorized agent of these persons.

(d) A secured creditor that is required to submit a satisfaction of a security instrument for recording and does not do so by the end of the period specified in subsection (c) is not liable to the mortgagors other than for the penalty set forth in subsection (c) and any actual economic damages directly caused by the failure to comply with this section.

(e) A secured creditor is not liable under this article if it does the following:

(1) Establishes a reasonable procedure to achieve compliance with its obligations under this article.

(2) Complies with that procedure in good faith as defined in Section 7-9A-102(43).

(3) Fails to comply with its obligations either because of circumstances beyond its reasonable control or as a result of a bona fide error, notwithstanding maintenance of reasonable procedures of compliance.

(f) Subsections (a), (b), (c), and (d) do not apply if the secured creditor receives full payment or performance of the secured obligation before March 1, 2013.



Section 35-10-93 - Service as a satisfaction agent.

(a) Only a title insurance company or an attorney licensed in this state acting as the agent of and for a title insurance company pursuant to a certificate of authority and within the scope of his or her agency agreement with a title insurance company may serve as a satisfaction agent pursuant to this article.

(b) This article does not require a title insurance company to agree to serve as a satisfaction agent or any attorney or other agent to act on behalf of a title insurance company.



Section 35-10-94 - Notification by satisfaction agent to secured creditor.

(a) If a secured creditor has not submitted for recording a satisfaction of a security instrument within the time set forth in Section 35-10-92 after full and complete payment of all indebtedness secured by the security instrument, a satisfaction agent acting for and with authority from the mortgagors may give the secured creditor a notification that the satisfaction agent intends to submit for recording an affidavit of satisfaction of the security instrument. The notification must include all of the following:

(1) The identity and mailing address of the satisfaction agent.

(2) Identification of the security instrument for which a recorded satisfaction is sought, including the names of the original parties to, and the recording data for, the security instrument.

(3) A statement that the satisfaction agent has determined all of the following:

a. That the real property described in the security instrument is residential real property or, at the time the security interest was made, was residential real property.

b. That the person to which the notification is being given is the secured creditor.

c. That the secured creditor has received full payment and performance of the secured obligation.

(4) A statement that a satisfaction of the security instrument does not appear of record in the chain of title.

(5) A statement that the satisfaction agent, acting with the authorization of the mortgagors of the real property described in the security instrument, intends to sign and submit for recording an affidavit of satisfaction of the security instrument unless, within 30 days after receipt of the notification by the secured creditor, any of the following occurs:

a. The secured creditor submits a satisfaction of the security instrument for recording.

b. The satisfaction agent receives from the secured creditor a notification stating that the secured obligation remains unsatisfied.

c. The satisfaction agent receives from the secured creditor a notification stating that the secured creditor has assigned the security instrument or otherwise does not claim an interest in the security instrument. In this event, the satisfaction agent will use all reasonable efforts to determine the name and address of, and notify, the secured creditor then owning the securing instrument.

(b) A notification to the secured creditor under subsection (a) must be sent by a method that provides proof of receipt by the secured creditor for giving a notification for the purpose of requesting a payoff statement or, if the satisfaction agent cannot ascertain that address, to the secured creditor's address for notification for any other purpose.



Section 35-10-95 - Conditions for satisfaction agent to sign and submit affidavit for recording.

(a) Subject to subsections (b) and (c), a satisfaction agent may sign and submit for recording an affidavit of satisfaction of a security instrument complying with this article if either of the following occurs:

(1) There does not appear of record a satisfaction of a security instrument within 30 days after the receipt by the secured creditor of the notification.

(2) The secured creditor authorizes the satisfaction agent to do so.

(b) A satisfaction agent may not sign and submit for recording an affidavit of satisfaction of a security instrument if it has received a notification stating that the secured obligation remains unsatisfied or information that the security instrument has been assigned.

(c) If a satisfaction agent receives information that the security instrument has been assigned, the satisfaction agent may not submit for recording an affidavit of satisfaction of the security instrument without giving a notification of intent to submit for recording an affidavit of satisfaction to the assignee.



Section 35-10-96 - Affidavit of satisfaction requirements.

An affidavit of satisfaction of a security instrument must do all of the following:

(1) Identify the original parties to the security instrument, the secured creditor, and the recording data for the security instrument.

(2) State the basis upon which the person signing the affidavit is a satisfaction agent including, without limitation, that the person signing the affidavit is authorized to sign on behalf of, and to bind, the insurance company acting as satisfaction agent.

(3) State that the person signing the affidavit has determined that the real property described in the security instrument is residential real property or was residential real property at the time the security instrument was made.

(4) State that the person signing the affidavit determined that the secured creditor has received full payment or performance of the secured obligation and, if the security instrument is an equity line security instrument, that the equity line has been closed.

(5) State that the person signing the affidavit, acting with the authority of the owner of the real property described in the security instrument, gave notification to the secured creditor of its intention to sign and submit for recording an affidavit of satisfaction.

(6) Describe the method by which the person signing the affidavit gave notification in compliance with this article.

(7) State either of the following:

a. That more than 30 days have elapsed since the receipt of notification by the secured party, no satisfaction has been recorded, and the satisfaction agent has not received a notification that the secured obligation remains unsatisfied or received information that the secured obligation has been assigned.

b. That the secured creditor authorized the person signing the affidavit to sign and record an affidavit of satisfaction.

(8) Be sworn or affirmed, signed, and acknowledged as required by law for a conveyance of an interest in real property.



Section 35-10-97 - Effect of recording affidavit.

(a) Upon recording, an affidavit complying with the requirements of this article constitutes a termination of the security interest described in the affidavit.

(b) The recording of an affidavit of satisfaction of a security instrument does not extinguish, offset, or otherwise affect any responsibility or liability of a person for payment or performance of the debt or other obligation secured by the security instrument.



Section 35-10-98 - Liability.

(a) Except as otherwise provided in subsection (b), a satisfaction agent or any other person who executes an affidavit of satisfaction of a security instrument erroneously or as a result of negligence or non-compliance with this article is liable to the secured creditor for any actual economic damages caused by the recording of the satisfaction.

(b) This article does not apply to the liability of a satisfaction agent who executes an affidavit of satisfaction of a security instrument erroneously as a result of wantonness, recklessness, or deliberate misconduct, nor does this article apply to the liability of a person other than a satisfaction agent who erroneously executes an affidavit of satisfaction.









Chapter 10A - ASSET-BACKED SECURITIES FACILITATION ACT.

Section 35-10A-1 - Short title.

This chapter may be referred to as the "Asset-Backed Securities Facilitation Act." It is intended by the Legislature that the term "securitization transaction" be construed broadly.



Section 35-10A-2 - Transfer of property, assets, etc.

(a) Notwithstanding any other provision of law including, but not limited to, Section 7-9-506 and Section 7-9A-623, to the extent set forth in the transaction documents relating to a securitization transaction:

(1) Any property, assets, or rights purported to be transferred, in whole or in part, in the securitization transaction shall be deemed to no longer be the property, assets, or rights of the transferor;

(2) A transferor in the securitization transaction, its creditors or, in any insolvency proceeding with respect to the transferor or the transferor's property, a bankruptcy trustee, receiver, debtor, debtor in possession, or similar person, to the extent the issue is governed by Alabama law, shall have no rights, legal or equitable, whatsoever to reacquire, reclaim, recover, repudiate, disaffirm, redeem, or recharacterize as property of the transferor any property, assets, or rights purported to be transferred, in whole or in part, by the transferor; and

(3) In the event of a bankruptcy, receivership, or other insolvency proceeding with respect to the transferor or the transferor's property, to the extent the issue is governed by Alabama law, such property, assets, and rights shall not be deemed to be part of the transferor's property, assets, rights, or estate.

(b) Nothing contained in this chapter shall be deemed to require any securitization transaction to be treated as a sale for federal or state tax purposes or to preclude the treatment of any securitization transaction as debt for federal or state tax purposes or to change any applicable laws relating to the perfection and priority of security or ownership interests of persons other than the transferor, hypothetical lien creditor or, in the event of a bankruptcy, receivership, or other insolvency proceeding with respect to the transferor or its property, a bankruptcy trustee, receiver, debtor, debtor in possession, or similar person.



Section 35-10A-3 - Construction of article.

Any act which becomes effective after September 12, 2001, shall not be construed to amend or repeal any provision of this chapter unless the subsequent act specifically references this chapter and states that this chapter is repealed or states the manner in which this chapter is to be amended. Without limiting the foregoing, Act 2001-481, 2001 Regular Session, does not amend or repeal any provision of this chapter.






Chapter 11 - LIENS.

Article 1 - General Provisions.

Section 35-11-1 - Statutory modes of enforcement not exclusive.

The statutory modes provided in this chapter for the enforcement of liens are not the exclusive modes of enforcing such liens, but are cumulative merely. Any lien may be enforced in the manner provided by statute, if so provided, or by attachment for enforcing liens, or by any similar mode or remedy existing at common law.



Section 35-11-2 - Rights of inferior lienors.

One who has a lien inferior to another, upon the same property, has a right:

(1) To redeem the property in the same manner as its owner might, from the superior lien; and

(2) To be subrogated to all the benefits of the superior lien, when necessary for the protection of his interests, upon satisfying the claim secured thereby.



Section 35-11-3 - Right to redeem; subrogation.

Every person, having an interest in property subject to a lien, has a right to discharge the lien at any time after the claim is due, and before his right of redemption is foreclosed, and, by such redemption, becomes subrogated to all the benefits of the lien, as against all owners of other interests in the property, except insofar as he was bound to make such redemption for their benefit.



Section 35-11-4 - Order of resort to different things.

Where one has a lien upon different things, and other persons have subordinate liens upon, or interests in, some but not all of the same things, the person having the prior lien, if he can do so without risk of loss to himself, or of injustice to other persons, must resort to the property in the following order, on the written demand of any party interested:

(1) To the things upon which he has an exclusive lien;

(2) To the things which are subject to the fewest subordinate liens;

(3) In like manner inversely to the number of subordinate liens upon the same thing; and

(4) When several things are within one of the foregoing classes, and subject to the same number of liens, resort must be had:

a. To the things which have not been transferred since the prior lien was created;

b. To the things which have been so transferred without a valuable consideration; and

c. To the things which have been so transferred for a valuable consideration in the inverse order of the transfer.



Section 35-11-5 - Affidavit and bond required before issue of attachment.

In all cases in this chapter where the process of attachment is authorized, and unless otherwise particularly provided for in the article declaring the lien, before such attachment shall issue, the plaintiff, his agent or attorney must make affidavit setting forth the amount of such claim, or if a toll is claimed, the reasonable value thereof, that one of the enumerated causes for attachment prescribed in the applicable article exists, that the attachment is not sued out for the purpose of vexing or harassing the defendant, whether or not the debt or toll is due, and if not, when the same will be due, that said debt or toll remains unpaid, and must describe therein, as near as practicable, the property on which the lien is claimed. He must also execute a bond in double the amount claimed, with sufficient sureties to be approved by the officer issuing the attachment, payable to the defendant and with the condition that the plaintiff will prosecute the attachment to effect and pay the defendant all such damages as he may sustain from the wrongful or vexatious suing out of such attachment.



Section 35-11-6 - Limitations; trial of cases of attachment.

All cases arising under the provisions of this chapter where the process of attachment is authorized for the enforcement of any lien declared hereby, except in cases of agisters or trainer liens and the lien declared to the owners of the stallions, jacks, bulls, etc., and, unless otherwise particularly provided for, must be commenced within six months after the demand becomes due; and unless commenced within that time, the lien is lost. All cases of attachment arising under the provisions of this chapter shall stand for trial at the time and shall be tried in the manner and upon the notice required in other attachment cases.






Article 2 - Liens for Stumpage.

Section 35-11-20 - Lien declared.

Owners of land, or their assignees, shall have a lien upon timber sold therefrom for purposes of rafting, shipping, or manufacture, for the stipulated price or value thereof, commonly known as stumpage.



Section 35-11-21 - Enforcement.

For the enforcement of such lien, the owners of such land or their assignees, may have process of attachment from any court having jurisdiction of the amount claimed leviable upon the timber upon which the lien exists:

(1) When such claim is due and the defendant, on demand, fails or refuses to pay the same.

(2) Whether such claim is due or not, when the defendant has removed any part of such timber from such land without paying the stipulated price, or the value thereof, when no price has been stipulated, and without the consent of the owners of such lands, or, if the claim has been assigned, without the consent of the assignee.

(3) Whether such claim is due or not, when the plaintiff has good cause to believe that the defendant is about to remove any part of such timber from such land without paying the stipulated price thereof, or, in the event no price has been stipulated, the value thereof, and without the consent of the owners of such lands, or, if the claim has been assigned, without the consent of the assignee.






Article 3 - Federal Lien Registration.

Division 1 - Lien for United States Taxes.

Section 35-11-40 - Filing of notice of lien.

Repealed by Acts 1989, No. 89-948, p. 1868.



Section 35-11-41 - Record of notices.

Repealed by Acts 1989, No. 89-948, p. 1868.






Division 2 - Alabama Uniform Federal Lien Registration Act.

Section 35-11-42 - Short title.

This division may be cited as the "Alabama Uniform Federal Lien Registration Act."



Section 35-11-43 - Scope.

This division applies only to federal tax liens and to other federal liens notices of which under any act of congress or any regulation adopted pursuant thereto are required or permitted to be filed in the same manner as notices of federal tax liens.



Section 35-11-44 - Place of filing.

(a) Notices of liens, certificates, and other notices affecting federal tax liens or other federal liens must be filed in accordance with this division.

(b) Notices of federal liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the judge of probate of the county in which the real property subject to the liens is situated.

(c) Notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens shall be filed as follows:

(1) If the person against whose interest the lien applies is a corporation or a partnership whose principal executive office is in this state, as those entities are defined in the internal revenue laws of the United States, in the office of the Secretary of State;

(2) If the person against whose interest the lien applies is a trust that is not covered by subdivision (1), in the office of the Secretary of State;

(3) If the person against whose interest the lien applies is the estate of a decedent, in the office of the judge of probate of the county in the courts of which the estate is being administered;

(4) In all other cases, in the office of the judge of probate of the county where the person against whose interest the lien applies resides at the time of filing of the notice of lien.



Section 35-11-45 - Execution of notices and certificates.

Certification of notices of liens, certificates, or other notices affecting federal liens by the Secretary of the Treasury of the United States or his delegate, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed, and no other attestation, certification, or acknowledgment is necessary.



Section 35-11-46 - Duties of filing officer.

(a) If a notice of a federal lien, a refiling of a notice of federal lien, or a notice of revocation of any certificate described in subsection (b) is presented for filing, the filing officer shall cause the notice to be marked, held, and indexed in accordance with the provisions of Section 7-9A-519 of the Uniform Commercial Code, as if the notice were a financing statement within the meaning of that Code, and if the filing officer is the judge of probate, the filing officer also shall cause the notice to be cross-indexed in the real estate mortgage records under the name of the person against whose interest the lien applies in the same fashion as if such person were the mortgagor in a mortgage of real estate and also under the name of the person claiming the lien as if such person were the mortgagee thereunder.

(b) If a certificate of release, nonattachment, discharge, or subordination of any lien is presented to the filing officer for filing, the filing officer shall:

(1) Cause a certificate of release or nonattachment to be marked, held, and indexed as if the certificate were a termination statement within the meaning of the Uniform Commercial Code, but the notice of lien to which the certificate relates may not be removed from the files; and

(2) Cause a certificate of discharge or subordination to be marked, held, and indexed as if the certificate were a release of collateral within the meaning of the Uniform Commercial Code.

(c) When the filing officer is the Secretary of State, the Secretary of State shall issue a filing officer's certificate upon the request of any person. When the filing officer is the probate judge, the probate judge may issue a filing officer's certificate upon the request of any person. The certificate shall show whether there is on file, on the date and hour stated therein, any notice of lien or certificate or notice affecting any lien filed under this division or Sections 35-11-40 and 35-11-41, naming a particular person, and if a notice or certificate is on file, giving the date and hour of filing of each notice or certificate. The fee for a certificate shall be the same as the then applicable uniform fee for obtaining information from the filing officer pursuant to Section 7-9A-525 of the Uniform Commercial Code. Upon request, the filing officer shall furnish a copy of any notice of federal lien, or notice or certificate affecting a federal lien, for a fee that is the same as the then applicable uniform fee for obtaining copies from the filing officer pursuant to Section 7-9A-525 of the Uniform Commercial Code.



Section 35-11-47 - Fees.

The fee for filing and indexing each notice of lien or certificate or notice affecting the lien is:

(1) For a lien on real estate, the same as the then applicable uniform fee for filing and indexing financing statements pursuant to Section 7-9A-525 of the Uniform Commercial Code;

(2) For a lien on tangible and intangible personal property, the same as the then applicable uniform fee for filing and indexing financing statements established by Section 7-9A-525 of the Uniform Commercial Code;

(3) For a certificate of discharge or subordination of a lien filed under subdivision (1) or (2) prior to July 1, 2000 --$5 for the first page and $1 for each additional page;

(4) For a certificate of discharge or subordination of a lien filed under subdivision (1) or (2) on or after July 1, 2000 --no fee; and

(5) For all other notices, including a certificate of release or nonattachment --$5 for the first page and $1 for each additional page.

For purposes of this section, any notice or other document filed under the Alabama Uniform Federal Lien Registration Act pursuant to federal law or federal regulation shall be deemed to be in the standard form prescribed by the Secretary of State. Only those fees specifically enumerated in Section 7-9A-525 of the Uniform Commercial Code shall be charged.



Section 35-11-48 - Uniformity of application and construction.

This division shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this division among states enacting it.









Article 4 - Liens on Watercraft.

Section 35-11-60 - Lien declared.

A lien is hereby declared on any ship, steamboat, or other watercraft, whether registered, enrolled, or licensed or not, that may be built, repaired, fitted, furnished, supplied, or victualed within this state, for work done, or material supplied by any person within this state, in or about the building, repairing, fitting, furnishing, supplying, or victualing such ship, steamboat, or other watercraft, and for the wages of the masters, laborers, stevedores, and shipkeepers of such ship, steamboat, or other watercraft, in preference to other liens thereon for debts contracted by, or owing from, the owners thereof; and for wharfage and dockage; and such lien may be asserted in any court of competent jurisdiction.






Article 5 - Liens of Particular Persons or Classes of Persons.

Division 1 - Agisters or Trainers.

Section 35-11-70 - Lien on stock for pasturage or training.

(a) Any keeper, owner, operator, or proprietor of any pasture kept for grazing stock or of any cattle or livestock feed or fattening lot, or any keeper, owner, or proprietor of any stable for the development or training of horses, or any person who keeps, fattens, feeds, cares for, trains, or develops any horse, horses, cattle, or livestock for another shall have a lien on all such horses, cattle, or livestock so kept, fed, pastured, trained, cared for, fattened, or developed by him, or under his control, for the payment of his charges for keeping, feeding, pasturing, training, caring for, fattening, or developing the same, and he shall have the right to retain such horse, horses, cattle, livestock, or stock, or so many thereof as may be necessary for the payment of such charges.

(b) If the charges, claims, or demands under subsection (a) of this section when due are not paid within 10 days after demand therefor, such person, keeper, owner, operator, proprietor, or trainer is authorized, on giving 10 days' notice of the time and place of such sale, by advertisement in some newspaper published in the county in which said stable, pasture, or cattle, or livestock feed or fattening lot is located, once a week for two successive weeks, or if there is no such paper, by posting the notice in three conspicuous places in the county, to sell the stock for the payment of the charges and expenses for keeping, feeding, pasturing, training, caring for, fattening, or developing said stock, and also the costs and expenses of the sale and advertising and the balance, if any, he shall pay over to the owner of such stock.



Section 35-11-71 - Lien on birds or animals for feeding, boarding or training.

The owner, keeper, or proprietor of any premises kept for grazing, feeding, boarding, training, or confining birds or animals for another shall have a lien on all such birds or animals so kept, fed, boarded, or trained, located or confined for the payment of his charges, and shall have the right to retain the same and enforce his lien in the manner prescribed by section 35-11-70 for enforcement of liens on stock.



Section 35-11-72 - Lien of landlord on stock raised on rented premises.

(a) Owners of land, or their assignees, shall have a lien upon all livestock raised, grown, or grazed upon rented land for the rent of said land for the current year, and which shall be paramount to all other liens. The lien shall exist only when the land is leased or rented or used for pasturing or grazing purposes.

(b) For the enforcement of such lien, the owners of such land, or their assignees, may have process of attachment from any court having jurisdiction of the amount claimed, leviable upon the stock upon which the lien exists

(1) When such claim is due and the defendant upon demand fails or refuses to pay the same;

(2) Whether such claim is due or not when the defendant has removed any part of such stock from such land without the consent of the landlord without paying the rent, or if the claim has been assigned without the consent of the assignees;

(3) Whether such claim is due or not, when the plaintiff has good cause to believe that the defendant is about to remove any part of such stock from the land without paying the rent and without the consent of the owner of such land or the assignee, if the claim has been assigned.






Division 2 - Agricultural Superintendents and Laborers; Railroad Employees.

Section 35-11-90 - Lien declared in favor of railroad laborers and employees.

Laborers and employees of each railroad company operated in this state, except the officers thereof, shall have a lien for all debts due to them for work and labor done and performed by them for such company, which shall extend to and cover all the property, rights, effects, and credits of every description belonging to such company, and situated in this state.



Section 35-11-91 - Lien declared in favor of agricultural laborers and superintendents.

Agricultural laborers and superintendents of plantations shall have a lien upon the crops grown during the current year in and about which they are employed, for the hire and wages due them for labor and services rendered by them in and about the cultivation of such crops under any contract for such labor and services; but such liens shall be subordinate to the landlord's lien for rent and advances, and to any other lien for supplies furnished to make the crops.



Section 35-11-92 - Right to enforce liens by attachment.

For the enforcement of such liens the persons entitled may sue out attachments before any officer authorized to issue such writs, returnable before any court of competent jurisdiction.



Section 35-11-93 - When attachment by agricultural laborer or plantation superintendent attaches; additional affidavit.

An agricultural laborer or superintendent of a plantation may sue out an attachment, whether his demand is due or not; but, in either event, he shall in addition to the affidavit required under the general provisions of this chapter, make affidavit that such demand is or will be due, as the case may be, and that the defendant, without the consent of, and contrary to his agreement with the plaintiff, is about to remove the crop from the premises without paying such demand, or that the defendant has so removed such crop or some portion thereof.



Section 35-11-94 - Crop leviable only to extent necessary to satisfy demand and costs.

When an attachment is sued out by an agricultural laborer or superintendent of a plantation, it shall not be levied on a greater portion of the crop than is sufficient to satisfy the plaintiff's demand and the costs of the action.



Section 35-11-95 - Property or proceeds subject to garnishment.

All the property upon which a lien is created under the provisions of this division, or the proceeds thereof, in the hands of third parties, shall be subject to garnishment for the enforcement and satisfaction of such lien; and such garnishment, and the proceedings thereunder, shall be governed by the laws in force relating to other garnishments, so far as the same are applicable.



Section 35-11-96 - Satisfaction of claims for rent and advances.

No part of any crop levied on under the provisions of this division shall be removed from the premises on which it was raised until all claims for rent and advances for the current year have been satisfied.



Section 35-11-97 - Satisfaction of prior liens.

Any officer enforcing the satisfaction of any lien under the provisions of this division shall first apply the proceeds of the crop or property in his hands to the payment of any debt or claim of any third party which constitutes a prior lien upon such crop or property, if the priority of such lien has been established, and the claim ordered to be paid by the court before which the case is tried.






Division 3 - Mechanics, Blacksmiths and Woodworkmen.

Section 35-11-110 - Lien declared.

Any blacksmith, woodworkman, or other mechanic who contributes his labor and material, or either, to the production, manufacture, or repair of any vehicle, implement, machine, or article of any kind, shall have a lien thereon in the hands of any person for whom such vehicle, implement, machine, or article was made or repaired, or to whom sold, and in the hands of any purchaser with notice of such lien, for the agreed price, or the value if no price was agreed upon, of the labor and material, or either, contributed to the production, manufacture, or repair of the same. Said lien shall be subordinate to any security interest under the Uniform Commercial Code in such vehicle, implement, machine, or article, which security interest was perfected prior to the time said labor or material was contributed, unless the secured party holding said security interest authorized the contribution of said labor or material.



Section 35-11-111 - Right to enforce lien by attachment.

Any person entitled thereto may enforce such lien in any court of competent jurisdiction, by attachment issued by any officer authorized to issue such writs, upon executing bond as in other cases of attachment, and upon making affidavit that the attachment is not sued out for the purpose of vexing or harassing the defendant, and describing the property on which the lien is claimed and setting forth all the facts necessary to the creation of the lien under Section 35-11-110, and the amount due, and that one of the following causes of attachment exists:

(1) That the person for whom such vehicle, implement, machine, or article was made or repaired, or to whom sold, is the owner thereof, and that the price, if agreed on, or if not, the value of the same, or of the repair thereof, or some part of either, is due and unpaid.

(2) That the person for whom such vehicle, implement, machine, or article was made or repaired, or to whom sold, has transferred or sold the same to a purchaser with notice of the lien, and that the price, if agreed on, or if not, the value of the same, or of the repair thereof, or of some part of either, is due and unpaid.



Section 35-11-112 - Joinder of persons having liens on same property.

(a) Persons having liens under the provisions of this division, on the same property, may join in the same action for the enforcement of their respective liens; and when there is such joinder, the court or jury trying the action must ascertain the amount due to each of the plaintiffs secured by the lien, and judgment must be rendered accordingly; but the failure of one or more of the plaintiffs to establish his or their liens shall not defeat a recovery by the others. The proceeds of the sale of the property levied on, if not sufficient to satisfy the demands of all the plaintiffs, shall be distributed, after payment of the costs, pro rata among them.

(b) When persons having such liens on the same property refuse, after notice in writing, to join in such action, the persons giving the notice may proceed without them on making affidavit of the fact of such notice and refusal; and notice of the levy of the attachment must be served on the persons refusing to join in the manner and within the time required for the service of such notice on the defendant; and such persons, either at the trial, or at any time prior thereto, on making affidavit setting forth all facts necessary to the creation of their liens, and the amounts thereof, may be made plaintiffs in the action, and the action shall then proceed as if commenced jointly by them with the original plaintiffs; but on their failure to thus join, the action shall proceed for the benefit of the original plaintiffs, who shall, in that event, be entitled to priority of satisfaction.






Division 4 - Hotel, etc., and Restaurant Keepers.

Section 35-11-130 - Lien declared.

Keepers of hotels, inns, boarding houses, and restaurants shall have a lien on the goods and personal baggage of their guests and boarders to secure the payment of any money due from them for board and lodging.



Section 35-11-131 - Enforcement of lien.

The lien of keepers of hotels, inns, boarding houses, and restaurants on the goods and personal baggage of their guests and boarders may be enforced by a seizure and sale of such goods and baggage in the manner provided by law. If the charges, when due, are not paid within 10 days after demand therefor, such hotel, inn, boarding house, or restaurant keeper may, on giving 10 days' notice of the time and place of such sale, by advertisement, by one insertion in some newspaper published in the county in which the hotel, inn, boarding house, or restaurant is located, or, if there be no such paper, by posting the notice in a conspicuous place in the lobby of such hotel, inn, boarding house, or restaurant, and in one other public place in the county, sell such goods and baggage to the highest bidder, and apply the proceeds to the payment of the charges for and expense of keeping such goods and baggage, and of the sale thereof, and to the satisfaction, in whole or in part, as the case may be, of said lien, and the balance, if any there be, shall be paid over to the owner on demand. The demand herein first provided for may be made in person, or by letter or writing, duly stamped, addressed and mailed to such owner, to his address, if known to such keeper, or to the address appearing on the register of such hotel, inn, boarding house, or restaurant.






Division 5 - Jewelers, Watchmakers and Silversmiths.

Section 35-11-150 - Lien declared.

Every jeweler, watchmaker, and silversmith who shall alter, repair, or do any work on any article of personal property at the request of the owner or legal possessor of said property shall have a lien upon and may retain possession of any such article until the charges for such altering, repairing, or work has been paid.



Section 35-11-151 - Enforcement of lien.

If such debt remains unpaid for 12 months or more, then the jeweler, watchmaker, or silversmith may sell such article at private or public sale after 10 days' notice and the proceeds, after first paying the expenses of the sale shall be applied on the payment of the debt, the balance, if any, to be held for the debtor. If the debtor's residence is known, notice in writing must be given the debtor of the amount due and the time and place of the sale before said sale, notice to be mailed to his street address. If the debtor's residence is unknown, notice must be given by posting in the county courthouse of the city, town, or village where the jeweler, watchmaker, or silversmith resides, or the courthouse nearest thereto, statement that the sale will be made, setting out the time, place, and article or articles to be sold and the name of the debtor.






Division 6 - Laundries, Cleaners, etc.

Section 35-11-170 - Lien declared.

Every person, firm, or corporation engaged in the business of laundering, cleaning, pressing, and mending or otherwise renovating wearing apparel, household linens, and articles of like kind, including hats and shoes, at the request of the owner or legal possessor of said property, shall have a lien upon and may retain possession of any such article until the charges for such service have been paid.



Section 35-11-171 - Enforcement of lien.

If such debt remains unpaid for three months or more, the party rendering such service may sell such article at private or public sale and the proceeds, after first paying the expenses of the sale shall be applied on the payment of the debt, the balance, if any to be held for the debtor. If the debtor's residence is known, notice in writing must be given the debtor of the amount due and the time and place of the sale before said sale, said notice to be mailed to his street address. If debtor's address is unknown, notice may be given by posting it in the county courthouse of the city or town where the service is rendered or the courthouse nearest thereto, for two weeks before said sale, said notice setting out the time and place said sale will be made and the article or articles to be sold and the name of the debtor or debtors. Such notice may also be published in a newspaper published in the county in which such sale is to be had and when so published for two consecutive weeks shall be sufficient notice of said sale whether said notice is also posted at said courthouse or not.






Division 7 - Livery Stable Keepers.

Section 35-11-190 - Lien declared.

Any keeper, owner or proprietor of a livery stable, or other place for feeding and caring for stock for pay, shall have a lien on all stock kept and fed by him, for the payment of his charges, for keeping and feeding such stock, and he shall have the right to retain the stock, or so much thereof as may be necessary for the payment of such charges; and said lien shall continue for six months on any stock so kept, fed and cared for in possession of persons with notice of such lien.



Section 35-11-191 - Enforcement of lien.

If the charges when due are not paid within 10 days after demand therefor, such keeper, owner, or proprietor is authorized, on giving 10 days' notice of the time and place of such sale, by advertisement in some newspaper published in the county in which the stable is located, once a week for three successive weeks, or, if there be no such paper, by posting the notice in three conspicuous places in the county, to sell the stock for the payment of the charges and expenses of keeping and of the sale; and the balance, if any there be, he shall pay over to the owner.






Division 8 - Mechanics and Materialmen.

Section 35-11-210 - Lien declared.

Every mechanic, person, firm, or corporation who shall do or perform any work, or labor upon, or furnish any material, fixture, engine, boiler, waste disposal services and equipment, or machinery for any building or improvement on land, or for repairing, altering, or beautifying the same, under or by virtue of any contract with the owner or proprietor thereof, or his or her agent, architect, trustee, contractor, or subcontractor, upon complying with the provisions of this division, shall have a lien therefor on such building or improvements and on the land on which the same is situated, to the extent in ownership of all the right, title, and interest therein of the owner or proprietor, and to the extent in area of the entire lot or parcel of land in a city or town; or, if not in a city or town, of one acre in addition to the land upon which the building or improvement is situated; or, if employees of the contractor or persons furnishing material to him or her, the lien shall extend only to the amount of any unpaid balance due the contractor by the owner or proprietor, and the employees and materialmen shall also have a lien on the unpaid balance. But if the person, firm, or corporation, before furnishing any material, shall notify the owner or his or her agent in writing that certain specified material will be furnished by him or her to the contractor or subcontractor for use in the building or improvements on the land of the owner or proprietor at certain specified prices, unless the owner or proprietor or his or her agent objects thereto, the furnisher of the material shall have a lien for the full price thereof as specified in the notice to the owner or proprietor without regard to whether or not the amount of the claim for the material so furnished exceeds the unpaid balance due the contractor, unless on the notice herein provided for being given, the owner or proprietor or his or her agent shall notify the furnisher in writing before the material is used, that he or she will not be responsible for the price thereof. The notice may be given in the following form, which shall be sufficient:

"To __________, owner or proprietor:

"Take notice, that the undersigned is about to furnish __________, your contractor or subcontractor, certain material for the construction, or for the repairing, altering, or beautifying of a building or buildings, or improvement or improvements, on the following described property:

______________________________________________

______________________________________________

and there will become due to the undersigned on account thereof the price of the material, for the payment of which the undersigned will claim a lien."



Section 35-11-211 - Priority of lien.

(a) Such lien as to the land and buildings or improvements thereon, shall have priority over all other liens, mortgages, or incumbrances created subsequent to the commencement of work on the building or improvement. Except to the extent provided in subsection (b) below, all liens, mortgages, and incumbrances (in this section, "mortgages and other liens") created prior to the commencement of such work shall have priority over all liens for such work. Enforcement of such lien of a mechanic, materialman, or other person created by Section 35-11-210 (in this section, "mechanic or materialman lien") shall not affect any prior mortgage or other lien, and the purchaser in connection with the enforcement of such mechanic or materialman lien shall take the property subject to such prior mortgages and other liens of which the purchaser has actual or constructive notice on the date of the purchase. Foreclosure of any prior mortgage or other lien shall terminate and extinguish such subordinate mechanic or materialman lien or other interest as to the land and the buildings and improvements thereon, whether or not at the time of such foreclosure such lien or interest has been perfected in accordance with the provisions of this division, and the mechanic, materialman, or other person thereafter shall have, to the extent of his lawful claim under this division, the statutory right of redemption afforded under applicable redemption laws to a judgment creditor whose judgment was recorded on the date such work was commenced and such rights in any excess proceeds received by the foreclosing lienholder as provided by law.

(b) As to liens, mortgages, or incumbrances created prior to the commencement of the work, the lien for such work shall have priority only against the building or improvement, the product of such work which is an entirety, separable from the land, building, or improvement subject of the prior lien, mortgage, or incumbrance, and which can be removed therefrom without impairing the value or security of any prior lien, mortgage or incumbrance; and the person entitled to such lien may have it enforced, at any time prior to the foreclosure of such prior lien, mortgage, or incumbrance, by a sale of such buildings or improvement under the provisions of this division and the purchaser may, within a reasonable time thereafter, remove the same. If such mechanic or materialman lien for such work is not enforced prior to such foreclosure, the mechanic or materialman lien shall be terminated and extinguished and after such foreclosure, the mechanic, materialman, or other person who held such mechanic or materialman lien thereafter shall have the statutory right of redemption and such rights in excess proceeds to the extent provided in subsection (a) above.

(c) The provisions of this section clarify and confirm the intent of the Legislature regarding existing law governing the matters contained in this section. The provisions of this section shall apply to all mortgages and other liens and to all liens of a mechanic, materialman, or other person created by Section 35-11-210 existing on February 23, 1990, and those created or arising after February 23, 1990.



Section 35-11-212 - Building or improvement on leased land.

(a) When the building or improvement is erected under or by virtue of any contract with a lessee in possession, and the erection thereof is not in violation of the terms or conditions of the lease, the lien shall attach to such building or improvement, and to the unexpired term of the lease, and the holder of the lien shall have the right to avoid a forfeiture of the lease by paying rent to the lessor, as it becomes due and payable, or by the performance of any other act or duty to which the lessee may be bound; and if the lien is enforced by a sale of the building or improvement, the purchaser may, at his election, become entitled to the possession of the demised premises, and to remain therein for the unexpired term, by paying rent to the lessor, or performing any other act or duty to which the lessee was bound, as if he were the assignee of the lease; or he may, within 60 days after the sale, remove such building or improvement from the premises; and if he elects to take possession and to remain therein until the expiration of the term of the lease, he may, within a reasonable time after the expiration of the term, remove such building or improvement from the premises. If, before a sale, the holder of the lien has made any payments of rent, or other pecuniary compensation to the lessor, which ought to have been paid by the lessee, he shall be reimbursed for such payments from the proceeds of the sale.

(b) When a lien attaches under subsection (a), the lessor, at any time before a sale of the property, shall have a right to discharge the same, by paying to the holder the amount secured thereby, including costs and all moneys he may have paid to the lessor to prevent a forfeiture of the lease, and, after a sale, he shall have the right to prevent the removal of the building or improvement from the premises by paying to the purchaser the value of such building or improvement; and upon such payment, either to the holder of the lien or to the purchaser, such building or improvement shall become the property of the lessor.



Section 35-11-213 - Verified statement - Duty to file; contents; form.

It shall be the duty of every person entitled to such lien to file in the office of the judge of probate of the county in which the property upon which the lien is sought to be established is situated, a statement in writing, verified by the oath of the person claiming the lien, or of some other person having knowledge of the facts, containing the amount of the demand secured by the lien, after all just credits have been given, a description of the property on which the lien is claimed in such a manner that same may be located or identified, a description by house number, name of street, and name of city or town being a sufficient description where the property is located in a city or town, and the name of the owner or proprietor thereof; but no error in the amount of the demand or in the name of the owner or proprietor, shall affect the lien. Unless such statement is so filed the lien shall be lost. Said verified statement may be in the following form, which shall be deemed sufficient:

State of Alabama,

County of _____

_____ files this statement in writing, verified by the oath of _____, who has personal knowledge of the facts herein set forth:

That said _____ claims a lien upon the following property, situated in _____ county, Alabama, to wit:

_________________________________

_________________________________

This lien is claimed, separately and severally, as to both the buildings and improvements thereon, and the said land.

That said lien is claimed to secure an indebtedness of $____ with interest, from to wit _____ day of _____, 19__, for ____________________

The name of the owner or proprietor of the said property is __________________________________________

Before me, _____, a notary public in and for the county of _____, State of _____, personally appeared _____, who being duly sworn, doth depose and say: That he has personal knowledge of the facts set forth in the foregoing statement of lien, and that the same are true and correct to the best of his knowledge and belief.

Subscribed and sworn to before me on this the _____ day of _____, 19__, by said affiant.



Section 35-11-214 - Verified statement - How oath administered out of state.

If the oath to such statement is made beyond this state, it may be administered by any officer authorized to take acknowledgements and proof of conveyances beyond the state.



Section 35-11-215 - Verified statement - Time for filing.

The lien declared in this division shall be deemed lost unless the statement referred to in Section 35-11-213 shall be filed by every original contractor within six months and by every journeyman and day laborer within 30 days, and by every other person entitled to such lien within four months, after the last item of work or labor has been performed or the last item of any material, fixture, engine, boiler, or machinery has been furnished for any building or improvement on land or for repairing, altering, or beautifying the same under or by virtue of any contract with the owner or proprietor thereof, or his agent, architect, trustee, contractor, or subcontractor.



Section 35-11-216 - Verified statement - Indorsement by probate judge; recordation; fee.

The judge of probate shall indorse on such statement the date of its filing, and shall record the same in a book kept for that purpose, which shall be properly labeled and indexed, and note thereon the date of filing; for all of which he shall receive $.15 per 100 words, which shall be secured to the party filing the statement by such lien.



Section 35-11-217 - Selection of land to be charged in certain cases.

When the land on which the building or improvement is situated is not in a city or town and exceeds in area one acre, any person having a lien, or his personal representative, may at any time prior to his filing his statement in the office of the judge of probate, select one acre in addition to the land upon which the building or improvement is situated which shall also be subject to the lien; such selection to include the land surrounding the said building or improvement, and contiguous thereto, and with the land on which the building or improvement is situated to constitute but one lot or parcel. When the land on which the building or improvement is situated is in a city or town and the improvement consists of two or more buildings united together, situated on the same lot or contiguous or adjacent lots, or of separate buildings upon contiguous or adjacent lots, or where the machinery, material, fixture, engine, boiler, work, or labor has been furnished for improvements or structures which are located on separate tracts or parcels of land but operated as an entire plant or concern, and erected under one general contract, the lien for the labor, materials, fixtures, engines, boiler, or machinery, so furnished, shall attach to all such construction or improvements, together with land upon which they are situated, and it shall not be necessary to file a separate lien for each lot, building, or improvement, but the party claiming the lien may elect to file a separate lien for each lot, building, or improvement.



Section 35-11-218 - Notice of lien claimed by persons other than original contractor.

Every person, except the original contractor, who may wish to avail himself of the provisions of this division, shall before filing his statement in the office of the judge of probate, give notice in writing to the owner or proprietor, or his agent, that he claims a lien on such building or improvement, setting forth the amount thereof, for what, and from whom it is owing; and after such notice, any unpaid balance in the hands of the owner or proprietor shall be held subject to such lien. But the provisions of this section shall not apply to the case of any material furnished for such building or improvement, of which the owner was notified in advance as provided in Section 35-11-210.



Section 35-11-219 - List of materialmen, laborers, and employees; effect of failure to pay materialmen, etc.

The original contractor shall, when so required, furnish to the owner or proprietor a complete list of all materialmen, laborers, and employees who have furnished any material or have done any labor or performed any service or who may be under any contract or engagement to furnish any material, or to do or perform any service for such contractor for or on such building or improvement, with the terms and price thereof. If he fails or refuses to furnish such list or to give such information, or if he shall fail to pay any materialman, subcontractor, laborer, or employee in accordance with any special contract made with the owner or proprietor, he shall thereby forfeit his right to a lien under this division.



Section 35-11-220 - Jurisdiction of actions for enforcement of liens.

When the amount involved exceeds $50.00, actions for the enforcement of liens under this division may be brought in the circuit court having jurisdiction in the county in which the property is situated. In all other cases actions to enforce such liens shall be brought before the district court in the county in which the property is situated.



Section 35-11-221 - Limitation of actions.

Any action for the enforcement of the lien declared in this division must be commenced within six months after the maturity of the entire indebtedness secured thereby, except as otherwise provided in this division.



Section 35-11-222 - How action commenced; pleadings, practice, and proceedings.

Such actions, when brought in the circuit court, shall be commenced by summons and complaint. The complaint shall contain a description of the property on which the lien is claimed, and shall allege the facts necessary to entitle the plaintiff to the lien and the enforcement thereof; in all other respects, the pleadings, practice and proceedings shall be the same as in ordinary civil actions.



Section 35-11-223 - Parties.

(a) In such actions, all persons interested in the matter in controversy, or in the property charged with the lien, may be made parties; but such as are not made parties shall not be bound by the judgment or proceedings therein.

(b) On the death of any party to such action, his personal representative shall be made a party thereto, plaintiff or defendant, as the case may be, and it shall not be necessary to make his heirs or devisees parties; but if he has no personal representative, and it is not desired to have one appointed, his heirs or devisees may be made parties.



Section 35-11-224 - Issues; finding or verdict; judgment generally.

Any defendant, by appropriate plea, may put in issue the fact of indebtedness or the existence of the lien, or both, and may interpose any other defense applicable to the action; and if the court by its finding, or the jury by their verdict, as the case may be, ascertain that the plaintiff has a lien as claimed, judgment shall be entered for the amount secured thereby, interest and costs, against the party liable for the same, and establishing the lien, and condemning the property to sale for the satisfaction thereof; but if the finding or verdict is for the plaintiff only on the issue of indebtedness, a judgment shall be entered in his favor for the amount thereof as in other cases.



Section 35-11-225 - Judgment by default.

Judgment by default may be entered against any defendant, except infants and persons non compos mentis, who, after service has been perfected on him, fails to appear within the time required by law in other cases.



Section 35-11-226 - Enforcement of judgments.

(a) Judgments establishing the lien, and ordering the property sold for the satisfaction thereof, may be enforced by writs of fieri facias or venditioni exponas; but if by fieri facias, the clerk shall indorse thereon the fact that the lien has been established, and a description of the property.

(b) Upon the entry of such judgment by the district court, all the papers and a certified transcript of the judgment shall be transmitted to the clerk of the circuit court; and thereupon such clerk shall enter the action on the execution docket, record the judgment, and issue a writ of fieri facias or venditioni exponas, as on judgments entered in that court.



Section 35-11-227 - Actions by employees, etc.; defense by contractor.

(a) If the action is by an employee of the contractor, or by any person who has furnished to him material for the building or improvement, the contractor shall be a necessary party defendant thereto; and in such action on motion of the plaintiff, the owner or proprietor may be cited to answer under oath how much was owing by him to the contractor on his contract with such contractor, at the time of the service on him of the notice required by Section 35-11-218; and such answer may be controverted, and proceedings had and judgment entered as in garnishment cases.

(b) When the lien is sought to be enforced by any person other than the contractor, it shall be the duty of the contractor to defend the action at his own expense; and after notice of an intention to file a statement of the lien, and pending the action, the owner or proprietor may withhold from the contractor money sufficient to cover the amount claimed, and the probable costs and expense of the action; and in case of recovery against the owner or proprietor, or his property, he shall be entitled to deduct from the amount owing by him to the contractor the amount of such judgment, costs, and expense; and if he shall have settled with the contractor, he shall be entitled to recover from the contractor the amount recovered of, and paid by him; and such recovery may be had in the same court, on motion, on three days' notice.



Section 35-11-228 - Liens stand on equal footing; exception; distribution of proceeds.

All liens arising under this division, except in favor of the original contractor, shall stand on an equal footing, and be first paid out of the proceeds of the sale of the property, or money collected from the owner or proprietor; and if such proceeds and money are insufficient to satisfy such liens in full, the same shall be distributed pro rata among the holders thereof; but no person shall be entitled to participate in such distribution until he has obtained judgment establishing his lien.



Section 35-11-229 - Actions by personal representatives.

If any person entitled to a lien under this division shall die before the time has elapsed for filing his statement in the office of the judge of probate without filing it, his personal representative may file the same within three months after the grant of letter; and if such person shall die before commencing an action for the enforcement of his lien, and the lien is not lost at the time of his death, his personal representative may bring an action for the enforcement thereof at any time within six months after the grant of letters.



Section 35-11-230 - Actions against personal representatives.

The provisions of this Code prohibiting the bringing of actions against personal representatives within six months after the grant of letters shall not apply to actions brought under the provisions of this division.



Section 35-11-231 - Acknowledgment of satisfaction.

(a) Whenever any such lien has been fully satisfied, the holder thereof must acknowledge satisfaction of the same on the margin of the record in the office of the judge of probate.

(b) Any holder of such lien, who, after having been fully paid fails for 30 days after demand in writing to so acknowledge satisfaction thereof, shall be liable to any person thereby injured to the amount of such injury, which shall not be less than $200.00.



Section 35-11-232 - "Owner or proprietor" defined.

Every person, including cestuis que trust, for whose use, benefit, or enjoyment any building or improvement shall be made, is embraced within the words "owner or proprietor, " as used in this division.



Section 35-11-233 - Assignment of lien; transfer of lien on real property to other security.

(a) Any claim for which a lien is provided in this division may be assigned; and the assignee shall thereby be invested with all the rights of the original holder of the lien, and be entitled to all his remedies to enforce them. The assignee shall have the right to consolidate all such claims in one statement to be filed as herein provided; and the length of time for the filing of said claim shall be measured by the greatest length of time for the filing of any class of claims held by the assignee.

(b) Any lien claimed on real property under this division may be transferred by any person having an interest in the real property upon which the lien is imposed or the contract under which the lien is claimed, from such real property to other security by first filing with the court in which the action is brought, a copy of the lien which has been duly filed and recorded as required by law, and by either:

(1) Depositing with the court in which the action is brought a sum of money; or

(2) Filing with the court a bond executed as surety by a surety insurer licensed to do business in this state, either of which shall be in an amount equal to the amount demanded in such claim of lien plus interest thereon at eight percent per year for three years plus $100.00 to apply on any court costs which may be taxed in any proceeding to enforce said lien.

Such deposit or bond shall be conditioned to pay any judgment or decree which may be rendered for the satisfaction of the lien for which such claim of lien was recorded and costs not to exceed $100.00. Upon making such deposit or filing such bond the court shall make and record a certificate showing the transfer of the lien from the real property to the security and mail a copy thereof by registered or certified mail to the lienor named in the claim of lien so transferred at the address stated therein. Within 10 days from the date of the receipt of the said certificate, the lienor may by motion, petition the court in which the action is pending for a hearing on the sufficiency of the amount in question or on the qualifications of the surety insurer. In such an event, the ruling of the court on the said motion, shall be a final determination. Upon the expiration of the said 10 days, or in the event a petition has been filed with the court, upon the determination of the court, and upon filing the certificate of transfer in the court where the lien was filed, the real property shall thereupon be released from the lien claimed and such lien shall be transferred to said security. The court shall be entitled to a fee for making and serving the certificate in the sum of $2.00. Any number of liens may be transferred to one such security.

(c) Any excess of the security over the aggregate amount of any judgments or decrees rendered plus costs actually taxed shall be repaid to the party filing the same or his successor in interest. Any deposit of money shall be considered as paid into court and shall be subject to the provisions of law relative to payments of money into court and the disposition of same.

(d) Any party having an interest in such security or the property from which the lien was transferred may at any time, and any number of times, file a complaint in the circuit court of the county where such security is deposited for an order to require additional security, reduction of security, change or substitution of sureties, payment or discharge thereof, or any other matter affecting said security.

(e) If no proceeding to enforce a transferred lien shall be commenced within the time specified, or if it appears that the transferred lien has been satisfied of record, the court shall return said security upon request of the person depositing or filing the same, or the insurer.



Section 35-11-234 - Subrogation.

The owner of any lien on land or improvements who shall pay to any materialman or mechanic the contract price for materials furnished or labor done shall be subrogated to the lien of said materialman or mechanic on said land or improvements and shall have the right to consolidate all such claims in one statement to be filed as provided in this division. The length of time for the filing of said claim shall be measured by the greatest length of time for the filing of any class of claims paid by the holder of such lien.






Division 9 - Sawmill Owners or Operators.

Section 35-11-250 - Lien declared.

Any person, firm, or corporation operating a public sawmill shall have a lien, paramount to all other liens, upon all lumber sawed by such mill under any contract with the owner of such lumber for the amount agreed upon for said sawing, or, in the event no price is agreed upon, then for the reasonable or customary price for such sawing, so long as such lumber remains at such sawmill or in possession of the owner of such sawmill, and if such lumber is removed from said sawmill without the knowledge and consent of such owner, the lien shall follow such lumber. The owner of such sawmill shall have the right to hold any lumber sawed by him until the full amount of the charges due thereon shall have been paid.



Section 35-11-251 - Enforcement of lien.

(a) If the charges, when due, are not paid within 10 days after demand therefor, the owner of such sawmill is authorized, if he has retained possession of the lumber subject to the lien, on giving 10 days' notice of the time and place of such sale by advertisement in some newspaper published in the county in which the sawmill is located, once a week for two successive weeks, or, if there be no such newspaper, by posting notice in two or more public places in the county, to sell the said lumber, or so much thereof as may be necessary, to the highest bidder, for the payment of the expense of such sale and the charges for such sawing, and the residue, if any there be, he shall pay over to the owner of such lumber.

(b) If the lumber subject to the lien declared in this division shall have been removed without the knowledge and consent of the owner or operator of such sawmill without paying the charges for such sawing, the owner or operator may have process of attachment from any court having jurisdiction of the amount claimed, leviable on the lumber sawed.






Division 10 - Sawmill, Lumber or Timber Employees or Laborers.

Section 35-11-270 - Lien declared.

Every laborer or employee of any sawmill or planing mill and every laborer or employee of any person, firm, or corporation engaged in the getting, cutting, rafting, shipping, hauling, or manufacturing of any kind of timber, lumber, or crossties, or in preparing timber, lumber, or crossties for shipping, shall have a lien for his wages on any timber, lumber, or crossties for all debts or wages due him in the getting, cutting, rafting, shipping, hauling, or manufacturing of said timber, lumber, or crossties.



Section 35-11-271 - Priority of lien.

Such lien shall have priority over all other liens, mortgages, or incumbrances created subsequent to the beginning of the work or labor done in the getting, cutting, rafting, shipping, hauling, or manufacturing of said lumber, timber, or crossties.



Section 35-11-272 - Limitations.

The liens created by this division shall be held to have been waived or abandoned unless proceedings to enforce the same are commenced within 60 days after the work shall have been completed.



Section 35-11-273 - Enforcement of lien.

For the enforcement of such liens, the person entitled thereto may sue out attachment before any officer authorized to issue such writs, returnable before any court of competent jurisdiction. Actions under the provisions of this division may either be joint or several.






Division 11 - For Processing Certain Commodities.

Section 35-11-290 - Lien declared.

Every owner of a cotton gin, peanut machine, or picker, or hay baling machine or press, or plant for drying or processing planting seeds, shall have a lien on the commodity processed thereby for the toll or charge of such processing, under any contract with the owner of the commodity, whether the toll or charge for such processing be expressed or implied. Such liens shall have priority over all other liens, mortgages, or encumbrances, whether existing or not at the time of the commencement of such processing or work, except the lien of a landlord as provided for in Section 35-9-30. The processor shall have the right to hold the processed commodity until the full amount of the toll or charge has been paid; and should the commodity be removed without knowledge and consent of the processor, the lien herein declared shall follow the commodity.



Section 35-11-291 - Enforcement of lien.

(a) When the processor retains possession of the commodity subject to the lien, and the charges or tolls due are not paid within 10 days after demand therefor, he is authorized, on giving notice for 10 days of the time and place of the sale by advertisement in some newspaper published in the county in which the commodity was processed once a week for two successive weeks, or if there is no such paper, by posting the notice in three public places in the county, to sell the commodity to the highest bidder, for the payment of the expenses of such sale and the charges or tolls for processing; and the residue, if there be any, shall be paid to the owner.

(b) If the commodity subject to the lien declared in this division has been removed without the knowledge and consent of the processor and without the charge or toll for processing having been paid, the processor may obtain a writ of attachment leviable on the processed commodity.

(c) All property upon which a lien is created under the provisions of this division, or the proceeds thereof, in the hands of third parties shall be subject to garnishment for the enforcement and satisfaction of such lien; and such garnishment and the proceedings thereunder shall be governed by the laws in force in this state relating to other garnishments, so far as the same are applicable.






Division 12 - Owners of Booms and Bulkheads.

Section 35-11-310 - Lien declared.

Any riparian proprietor who has lawfully erected or maintains in front of his property, in any water of this state, any boom, bulkhead, piles, or other structure, shall have right to charge any person who shall fasten thereto any vessel, boat, flatboat, raft, log or stick of timber or wood, $5.00 a day for every vessel or boat, other than a flatboat; $2.00 a day for each flatboat; $.05 a day for every pole, log, or stick of timber or wood, and shall have a lien for the collection of such charges upon such vessel, boat, flatboat, raft, log or stick of timber or wood.



Section 35-11-311 - Enforcement of lien.

For the enforcement of such lien, the owner of such boom, bulkhead, piles or other structure, may have process of attachment from any court having jurisdiction of the amount claimed leviable upon the vessel, boat, flatboat, raft, log or stick of timber or wood upon which the lien exists:

(1) When such claim is due and the defendant, on demand, fails or refuses to pay the same.

(2) Whether such claim is due or not, when the defendant has removed, or there is good reason to believe he is about to remove any of the property on which the lien declared in Section 35-11-310 exists, without paying such charges.






Division 13 - Owners of Stallions, Jacks, Bulls, etc.

Section 35-11-330 - Lien declared.

The owner of every stallion, jack, bull, ram, he-goat, or boar, who keeps it for profit and charges a price for the service thereof, shall have a lien, for the amount of the stipulated price thereof, on any mare, jenny, cow, ewe, she-goat, or sow, to which such stallion, jack, bull, ram, he-goat, or boar is put, and also on the colt, calf, lambs, kids, or pigs born next after such service or contract therefor, and such lien shall be paramount to, and have precedence over, all other liens on the colt, calf, lambs, kids, or pigs born next after such service, and within the proper period of gestation.



Section 35-11-331 - Enforcement of lien.

For the enforcement of such lien the owner of any such animal may have process of attachment from any court having jurisdiction of the amount claimed, leviable on the animal or animals upon which the lien exists:

(1) When such claim is due, and the defendant, on demand fails or refuses to pay.

(2) Whether such sum is due or not, when the defendant has traded off or otherwise disposed of, or there is good reason to believe he is about to trade off or otherwise dispose of, or remove from the county, any of the animals on which the lien exists, without paying the stipulated price for such service.






Division 14 - Tenants in Common.

Section 35-11-350 - Lien declared.

Persons farming on shares, or raising crops by joint contributions, in such manner as to make them tenants in common in such crops, or their assignees, shall each have a lien upon the interest of the other in such crops for any balance due for provisions, supplies, teams, materials, labor, services, and money, or either, furnished to aid in cultivating and gathering such crops, under contract, or furnished when the interest of such crops requires it, in case of a failure of either to contribute the amount and means as agreed upon by the parties.



Section 35-11-351 - Enforcement of lien.

Such lien may be enforced by attachment upon the grounds and in the manner provided for the enforcement of the landlord's lien on crops grown on rented lands; but this section shall not prevent the enforcement of such lien by any other remedy.






Division 15 - Hospitals.

Section 35-11-370 - Lien declared.

Any person, firm, hospital authority, or corporation operating a hospital in this state shall have a lien for all reasonable charges for hospital care, treatment, and maintenance of an injured person who entered such hospital within one week after receiving such injuries, upon any and all actions, claims, counterclaims, and demands accruing to the person to whom such care, treatment, or maintenance was furnished, or accruing to the legal representatives of such person, and upon all judgments, settlements, and settlement agreements entered into by virtue thereof on account of injuries giving rise to such actions, claims, counterclaims, demands, judgments, settlements, or settlement agreements and which necessitated such hospital care, subject, however, to any attorney's lien.



Section 35-11-371 - Perfection of lien.

(a) In order to perfect such lien the operator of such hospital, before or within 10 days after such person shall have been discharged therefrom shall file in the office of the judge of probate of the county or counties in which such cause of action arose a verified statement setting forth the name and address of such patient, as it shall appear on the records of such hospital, the name and location of such hospital and the name and address of the operator thereof, the dates of admission and discharge of such patient therefrom, the amount claimed to be due for such hospital care, and to the best of claimant's knowledge, the names and addresses of all persons, firms, or corporations claimed by such injured person, or the legal representative of such person, to be liable for damages arising from such injuries; such claimant shall also within one day after the filing of such claim or lien, mail a copy thereof by registered or certified mail, postage prepaid, for each person, firm, or corporation so claimed to be liable on account of such injuries, at the addresses so given in such statement, and to the patient, his guardian, or his personal representative at the address given at the time of admission. The filing of such claim or lien shall be notice thereof to all persons, firms, or corporations liable for such damages whether or not they are named in such claim or lien.

(b) The judge of probate shall endorse thereon the date and hour of filing, and at the expense of the county shall provide a hospital lien book with proper index in which he shall enter the date and hour of such filing, the names and addresses of such hospital, the operators thereof and of such patient, the amount claimed and the names and addresses of those claimed to be liable for damages. Such information shall be recorded in the name of the patient. The judge of probate shall be paid $1.00 as his fee for such filing.



Section 35-11-372 - Release or satisfaction.

During the period of time allowed by Section 35-11-371 for perfecting the lien provided for by this division and also after the lien provided for by this division has been perfected, as provided in this division, by any lienholder entitled thereto, no release or satisfaction of any action, claim, counterclaim, demand, judgment, settlement, or settlement agreement, or of any of them, shall be valid or effectual as against such lien unless such lienholder shall join therein or execute a release of such lien.

Any acceptance of a release or satisfaction of any such action, claim, counterclaim, demand or judgment and any settlement of any of the foregoing in the absence of a release or satisfaction of the lien referred to in this division shall prima facie constitute an impairment of such lien, and the lienholder shall be entitled to a civil action for damages on account of such impairment, and in such action may recover from the one accepting such release or satisfaction or making such settlement the reasonable cost of such hospital care, treatment and maintenance. Satisfaction of any judgment rendered in favor of the lienholder in any such action shall operate as a satisfaction of the lien. Any action by the lienholder shall be brought in any court having jurisdiction thereof and may be brought and maintained in the county wherein the lienholder has his, its, or their residence or place of business. If the lienholder shall prevail in such action, the lienholder shall be entitled to recover from the defendant, costs and reasonable attorney's fees. Such action shall be commenced against the person liable for such damages within one year after the date such liability shall be finally determined by a settlement release covenant not to sue or by the judgment of a court of competent jurisdiction.



Section 35-11-373 - Jurisdiction to determine matters connected with lien; appeals.

In any case where the action, claim, counterclaim or demand accruing to the person to whom hospital care has been furnished has been reduced to judgment in a court having jurisdiction thereof, said court shall have full jurisdiction to determine the amount due on the lien on proper written petition by any party interested therein and shall have full power to adjudicate all matters in connection with said hospital lien and to provide by order of the court for the manner in which the proceeds of said judgment shall be distributed. A copy of said petition shall be served upon all other parties having any right to any part of the proceeds of said judgment and answer and proceedings thereon filed and conducted as provided by law. Any party to the proceedings on said petition shall have the right to appeal to the supreme court or court of civil appeals as in civil cases.



Section 35-11-374 - Division not applicable to moneys due under Workmen's Compensation Act.

The provisions of this division shall not apply to any moneys becoming due under the Workmen's Compensation Act.



Section 35-11-375 - Hospital not given independent right to determine liability for injuries.

This division shall not be construed as giving any hospital or agency referred to in this division an independent right of action to determine liability for injuries sustained by a person or firm.






Division 16 - Veterinarians.

Section 35-11-390 - Lien declared.

Every veterinarian duly licensed to practice veterinary medicine and surgery in the state of Alabama who holds a certificate of qualification as provided by chapter 29 of Title 34 shall have a lien on every animal kept, fed, treated or surgically treated or operated on by him while in his custody and under contract with the owner of such animal, for payment of his charges for keeping, feeding, treating or surgically treating or operating on such animal, and he shall have the right to retain such animal until said charges are paid.



Section 35-11-391 - Enforcement of lien.

(a) If the charges due for the services named in Section 35-11-390 are not paid within 10 days after demand therefor on the owner of said animal, in person or by registered or certified mail, addressed to him at the address given when said animal is delivered to the veterinarian, the veterinarian is authorized to sell the animal either at public or private sale, and if he does not succeed in selling such animal within 15 days after the date of the demand for payment was made in person or by registered or certified mail, then the veterinarian may dispose of such animal in any other manner that he deems proper.

(b) When any animal is sold by a veterinarian as authorized in subsection (a) of this section to satisfy a lien for any of the services enumerated in Section 35-11-390, any surplus realized from the sale less said charges and any expenses incurred in making the demand for payment thereof or in connection with the sale shall be paid to the owner of the animal.

(c) Failure of the owner of any such animal to receive the demand by registered or certified mail provided for in subsection (a) of this section, if addressed as therein specified, shall not render the veterinarian liable to the owner of such animal for the disposal of said animal in any manner provided in this division.

(d) No legal proceeding for the enforcement of the lien created by Section 35-11-390 shall be necessary other than compliance with the requirements herein provided.






Division 17 - Improvements on Public Streets, etc.

Section 35-11-410 - Lien declared.

Every person, firm or corporation who shall do or perform any work or labor upon, or furnish any material for, any paving, curb, gutter, storm sewer, sanitary sewer or other improvement in or on any public or dedicated street, avenue, alley, or other public way, under or by virtue of any contract with the owner or proprietor of any land abutting thereon, and the amount involved exceeds $100.00, upon complying with the provisions of this division, shall have a lien therefor on such abutting land and the improvements thereon.



Section 35-11-411 - Priority of lien.

Such lien as to the land and buildings and improvements thereon shall have priority over all other liens, mortgages, or encumbrances created subsequent to the commencement of the work on any such street, avenue, alley, or any other public way.



Section 35-11-412 - Filing of verified statement; limitation of actions.

(a) It shall be the duty of every person entitled to such a lien to file in the office of the judge of probate of the county in which the property upon which the lien is sought to be established is situated, a statement in writing, verified by the oath of the person claiming the lien, or of some other person having knowledge of the facts, containing the amount of the demand secured by the lien, after all just credits have been given, a description of the property on which the lien is claimed in such a manner that same may be located or identified, and the name of the owner or proprietor thereof; but no error in the amount of the demand or in the name of the owner or proprietor shall affect the lien. Unless such statement is so filed the lien shall be lost. Said verified statement may be in the form set out in Section 35-11-150.

(b) The lien declared in this division shall be deemed lost unless the statement referred to in subsection (a) of this section shall be filed by the original contractor or his assigns within six months after the last item of work or labor has been performed or the last item of any material has been furnished for the improvement made under or by virtue of the contract with the owner or the proprietor of the land abutting the improvement, and any action for the enforcement thereof must be commenced within six months after the maturity of the entire indebtedness secured by said lien.



Section 35-11-413 - Jurisdiction; how action commenced.

Actions for the enforcement of liens under this division may be brought in the circuit court in the county in which the property is situated. Such action shall be commenced by summons and complaint. The plaintiff may by one complaint enforce his lien as to each and every parcel of land embraced in one contract with the owner or proprietor of the lands involved.



Section 35-11-414 - Judgment.

If the court by its finding, or the jury by their verdict, as the case may be, ascertains that the plaintiff has a lien as claimed, judgment shall be entered for the amount secured thereby, interest and cost, against the party liable for the same, and establish the lien and condemn the property to sale for the satisfaction thereof; but if the finding or verdict is for the plaintiff only on the issue of indebtedness, a judgment shall be entered in his favor for the amount thereof as in other cases.



Section 35-11-415 - Actions against personal representatives.

The provisions of this Code prohibiting the bringing of actions against personal representatives within six months after the granting of letters shall not apply to actions brought under the provisions of this division.



Section 35-11-416 - Acknowledgment of satisfaction.

Whenever any such lien has been fully satisfied, the holder thereof must acknowledge satisfaction of the same on the margin of the record in the office of the judge of probate and any holders of such lien who, after having been fully paid, fails for 30 days after the demand in writing to so acknowledge satisfaction thereof, shall be liable to any person thereby injured to the amount of such injury, which shall be not less than $200.00.



Section 35-11-417 - Assignment of claims.

Any claim for which a lien is provided in this division may be assigned and the assignee shall thereby be invested with all of the rights of the original holder of the lien and be entitled to all of his remedies to enforce the same.






Division 18 - Appliances, Machinery and Equipment Used for Land Clearing or Improvements.

Section 35-11-430 - Lien declared.

Every person, firm, or corporation renting or leasing any appliance, machinery, or equipment to another for use in construction of a building or improvement on land or in repairing, altering, or beautifying the same or for use in clearing, draining, excavating, or landscaping of the ground upon which a building or improvement is being constructed, repaired, altered, or beautified shall have a lien upon the same for the reasonable rental value of the appliance, machinery, or equipment rented or leased for the period of actual use in such construction, repairing, altering, or beautifying; provided, however, that the lien hereby created shall not include the rental value of any hand tools.



Section 35-11-431 - Perfection and enforcement of lien.

The lien hereby created shall arise, be perfected and enforced in the same manner as liens otherwise provided for in division 8 of this article, and shall be subject to all conditions and limitations therein provided, except to the extent as such provisions may be modified hereby.






Division 19 - Broker Compensation for Sale, Lease, or Conveyance of Commercial Real Estate.

Section 35-11-450 - Definitions.

As used in this division the following terms have the following meanings:

(1) BROKER. A broker as defined in Section 34-27-2.

(2) CLIENT. A person or entity having an interest in commercial real estate that has entered into a written brokerage or agency agreement with a real estate broker relative to the commercial real estate.

(3) COMMERCIAL REAL ESTATE. Any real estate including real estate classified as agricultural for tax assessment purposes other than real estate containing one to four residential units. Commercial real estate does not include single-family residential units such as condominiums, townhomes, mobile homes, residential lots, or homes in a subdivision when sold, leased, or otherwise conveyed on a unit-by-unit basis even though these units may be part of a larger building or parcel or real estate containing more than four residential units. For all purposes of this division, commercial real estate does not include, and this division shall not apply to, and no lien shall arise under this division against, any property or any interest therein, which is sold, leased, or otherwise conveyed to a governmental entity or to a utility, or to any subsidiary or affiliate thereof.

(4) CONVEYANCE. A sale, lease, or other transfer of commercial real estate.

(5) REAL ESTATE. Real property as defined in subdivision (7) of Section 1-1-1.



Section 35-11-451 - Brokers lien generally; recording notice; notice requirements; enforcement of lien.

(a) A real estate broker shall have a lien, in the amount of the compensation agreed upon by and between the broker and his or her client, upon commercial real estate or any interest therein which is subject to and described in the brokerage agreement and owned by a client or by a party whose commercial real estate may be liened if different from the client who has received written notice from the broker in conformity with subsection (f) prior to obtaining an interest in the commercial real estate through a purchase, lease, or conveyance. Commercial real estate, or an interest therein, acquired by a person other than a client prior to receipt of the notice from the broker required by this division is not subject to the lien provided by this division. The lien shall arise:

(1) Upon the satisfaction of each of:

a. Conveyance of the commercial real estate identified in and subject to the listing agreement, brokerage, or agency agreement for the sale or lease of commercial real estate as evidenced by a writing signed by the owner of the commercial real estate or the owner's expressly authorized agent;

b. With written notice, by certified mail, return receipt requested to the party whose commercial real estate may be liened, if different from the parties to the agreement; and

c. The satisfaction of all conditions in the agreement for payment of compensation.

(2) Upon conveyance of the commercial real estate identified in and subject to the agreement, when a broker having a written agreement with a prospective buyer or tenant to represent the buyer or tenant as to the purchase, lease, or other conveyance of commercial real estate becomes entitled to compensation; provided that the broker shall have given written notice, by certified mail, return receipt requested, to the party whose property may be liened, if different from the parties to the agreement.

(b) A lien provided herein shall attach to the commercial real estate, or any interest in commercial real estate as described in subsection (a), upon the broker's recording a notice of lien in the office of the judge of probate in the county in which the commercial real estate or interest in the commercial real estate is located.

(c) When payment to a broker is due in one lump sum and not paid, the notice of lien shall be recorded within 90 days after the tenant takes possession of the leased premises or the property or interest therein is conveyed.

(d) When payment to a broker is due in installments, all or a portion of which is due only after a conveyance of the commercial real estate, any notice of lien for those payments due after conveyance may be recorded at any time subsequent to the conveyance so long as the claim for lien is recorded within 90 days of the date the payment was due and not paid.

(e) If a broker has a written agreement with a client as provided for in subdivision (2) of subsection (a), the lien shall attach to the client's interest upon the client's purchasing, leasing, or otherwise accepting a conveyance of the commercial real estate and the recording of a notice of lien by the broker in the office of the judge of probate in the county in which the commercial real estate or interest in the commercial real estate is located, within 90 days after the later of purchase, lease, or other conveyance to the buyer or tenant or the failure of the buyer or tenant to compensate the broker or cause the broker to be compensated pursuant to its agreement.

(f) The lien notice shall state the name and address of the lien claimant, the name of the owner, a legally sufficient description of the commercial real estate upon which the lien is being claimed, and the amount for which the lien is claimed. The notice of lien shall contain a sworn statement that the information contained in the notice is true and accurate to the knowledge of the signatory. The lien notice shall recite that the broker has disclosed to all parties that a lien might be claimed under this division. The notice of lien shall be signed by the broker or by a person expressly authorized to sign on behalf of the broker and shall be verified before a notary public or other authorized officer.

(g) The broker shall mail a copy of the notice of lien to the owner of the commercial real estate by certified mail, return receipt requested. The broker's lien shall be void and unenforceable if notice is not given or if recording does not occur within the time and manner required by this division.

(h) (1) A broker may bring suit to enforce a lien in the circuit court in the county where the commercial real estate is located by filing a verified complaint and sworn affidavit that the notice of lien has been recorded in compliance with this division. Within 180 days after recording the notice of lien, the broker claiming a lien shall commence proceedings by filing a complaint. Failure to commence proceedings within 180 days after recording the notice of lien shall extinguish the lien.

(2) No subsequent notice of lien may be given for the same claim nor may that notice be asserted in any proceedings under this section.

(3) A complaint under this subsection shall contain a brief statement of the contract or agreement on which the lien is founded, the date when the contract or agreement was made, a description of the services performed, the amount due and unpaid, a legally sufficient description of the commercial real estate that is subject to the lien, and other facts necessary to state a claim for the payment of a commission, fee, or other compensation due the broker. The plaintiff shall make all interested parties, whose interest in the commercial real estate is affected by the action, defendants to the action, and shall issue summons and provide service as in other civil actions. The summons and complaint, and all other particulars of suit, shall be made in accordance with the Alabama Rules of Civil Procedure. All liens claimed under this section shall be foreclosed as provided for by law.



Section 35-11-452 - Priority of lien.

All mortgages, other liens recorded prior to the recording of the broker's lien provided by this division, all purchase money mortgages, and all liens for ad valorem taxes shall have priority over the broker's lien provided by this division. Knowledge by mortgagee or other lienholder of the existence or possible existence of an unrecorded broker's lien shall not affect the priority of the mortgage or other lien.



Section 35-11-453 - Escrow accounts.

Except as otherwise provided in this section, whenever a notice of lien has been given or recorded, an escrow account may be, but is not required to be, established in an amount sufficient to release the claim for lien. These moneys shall be held in escrow by the closing agent or an independent escrow agent until the parties' rights to the escrowed moneys have been determined by written agreement of the parties, by a final court order, or by any other process which may be agreed to by the parties for resolution of their dispute. Upon the escrow of funds in the amount of the claimed lien, the lien or claim of lien shall be automatically dissolved, and the broker shall be deemed to have an equitable lien on the escrow funds pending a resolution of the broker's claim. The escrow shall not be released until a resolution is reached and agreed to by all necessary parties or ordered by a court. The parties may agree to any alternative procedures which would allow the transaction to close which are available and are acceptable to the parties and to the broker claiming the lien in the transaction.



Section 35-11-454 - Release, etc., of lien.

(a) Whenever a notice of lien has been filed with the office of the judge of probate and a condition occurs that would preclude the broker from receiving compensation under the terms of the broker's written agreement, the broker shall record a written release or satisfaction of the lien, in the appropriate records of the office of the judge of probate and shall furnish a copy of the recorded release or satisfaction to the owner.

(b) Upon written demand of the owner, lienee, or authorized agent served on the broker claiming the lien requiring that suit be commenced to enforce the lien or answer be filed in a pending suit, a suit shall be commenced or answer filed in a pending suit, within 60 days thereafter, or the lien shall be extinguished. Service of such demand shall be in the manner provided by the Alabama Rules of Civil Procedure for the service of a summons and complaint.

(c) Whenever a notice of lien has been timely filed in the office of the judge of probate and is paid, or where there is failure to institute a suit to enforce the lien within the time provided by this division, the lien shall be invalid and the broker shall, within 30 days after payment or expiration of the time in which to perfect the lien, record a written release or satisfaction of the lien in the proper office of the judge of probate and shall furnish a copy of the recorded release or satisfaction to the owner or other lienee. This release or satisfaction filed by the broker shall not be required to invalidate the lien.

(d) The lien provided herein and the broker's right to file and record a lien provided for in this division shall be terminated and dissolved if the owner, landlord, tenant, purchaser from owner, lender providing a loan secured by commercial real estate, or other holder of an interest in the commercial real estate shows either of the following:

(1) The lien has been waived in writing by the lien claimant or its expressly authorized agent.

(2) The client at whose instance the brokerage services were provided has given a sworn written statement that all compensation due or to become due under the listing, agency, or other brokerage agreement has been paid or has been waived in writing by the potential lien claimant, or that no compensation is owed to such broker related to the commercial real estate.












Chapter 12 - LOST OR UNCLAIMED PROPERTY.

Article 1 - General Provisions.

Section 35-12-1 - When finder becomes depositary.

One who finds a thing lost is not bound to take charge of it; but if he does so he is thenceforward a depositary for the owner, with the rights and obligations of a depositary for hire.



Section 35-12-2 - Proof of ownership of claimant.

The finder of a thing may in good faith, before giving it up, require reasonable proof of ownership from any person claiming it.



Section 35-12-3 - Compensation and reward for finder.

The finder of a thing is entitled to compensation for all expenses necessarily incurred by him in its preservation, and for any other service necessarily performed by him about it, and to a reasonable reward for keeping it.



Section 35-12-4 - Placing thing found in storage.

The finder of a thing may exonerate himself from liability at any time by placing it on storage with any responsible person of good character at a reasonable expense.



Section 35-12-5 - Sale.

(a) The finder of a thing may sell it, if it is a thing which is commonly the subject of sale, when the owner cannot, with reasonable diligence, be found, or, being found, refuses upon demand to pay the lawful charges of the finder in the following cases:

(1) When the thing is in danger of perishing, or losing the greater part of its value; or,

(2) When the lawful charges of the finder amount to two thirds of its value.

(b) A sale under the provisions of subsection (a) of this section must be made in the same manner as the sale of a thing pledged.



Section 35-12-6 - Disposition of unclaimed articles left for service.

Any person who is regularly engaged in the business of performing services upon articles left in his or her custody for that purpose may, subject to the provisions of this section, make disposition of such articles in any manner he or she sees fit after notice to the owner 10 days prior to the disposition. The notice may be made by letter mailed to the owner's last known address, by advertisement in a local newspaper of general circulation, or by posting at the courthouse. The person shall not incur any liability to owners thereof, if the articles have been unclaimed after certain periods of time as herein defined.

(1) Any automobile, truck, tractor, motorcycle, bicycle, agricultural or construction machinery, lawn mower, bush hog, or any other type of vehicular equipment must be retained for at least one year.

(2) All laundry, dry cleaning, or clothing of any type must be retained for at least one year.

(3) All televisions, radios, irons, kitchen appliances, and all other appliances of any type must be retained for at least three months.

(4) All articles not included above must be retained for at least six months.






Article 2 - Uniform Disposition of Unclaimed Property Act.

Division 1 - In General.

Section 35-12-20 - Short title.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-21 - Definitions.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-22 - Property held by banking or financial organizations or business associations.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-23 - Unclaimed funds held by insurance corporations.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-24 - Deposits and refunds held by utilities.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-24.1 - Exemptions.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-25 - Undistributed dividends and distributions of business associations.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-26 - Intangible property of business associations and banking or financial organizations held in course of dissolution.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-27 - Intangible property held by fiduciaries.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-28 - Property held by federal courts, officers, authorities or agencies.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-29 - Miscellaneous personal property not otherwise covered by article.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-30 - Reciprocity for property abandoned or escheated under laws of another state.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-31 - Report of abandoned property.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-32 - Notice to be published and mailed by Treasurer.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-33 - Payment or delivery of abandoned property - Generally.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-34 - Payment or delivery of abandoned property - Relief from liability; rights become obligations of state; reimbursement.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-35 - Payment or delivery of abandoned property - Owner not entitled to income or other increments accruing after payment or delivery.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-36 - Disposition of property by Treasurer.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-37 - Duties, etc., not affected by expiration of limitation period.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-38 - Sale of abandoned property or securities; presentation of matured bonds for payment; publication of notice.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-39 - Deposit of funds.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-40 - Claims for property or proceeds of sale - Filing of claim.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-41 - Claims for property or proceeds of sale - Determination and payment by Treasurer.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-42 - Claims for property or proceeds of sale - Judicial review.

Repealed by Act 2004-440, §2, effective May 12, 2004.



Section 35-12-43 - Examination of records by Treasurer.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-44 - Proceedings to compel delivery of abandoned property.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-45 - Penalties.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-46 - Confidentiality of information; rules and regulations of Treasurer; employees; special counsel.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-47 - Property presumed abandoned or escheated under laws of another state.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-48 - Construction of article.

Repealed by Act 2004-440, §2, effective May 12, 2004.






Division 2 - Intangible Property.

Section 35-12-50 - When intangible property presumed abandoned.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.



Section 35-12-51 - Reporting of voided State of Alabama issued warrants.

Repealed by Act 2004-440, p. 755, §2, effective May 12, 2004.






Article 2A - Uniform Disposition of Unclaimed Property Act of 2004.

Section 35-12-70 - Short title.

This article may be cited as the Uniform Disposition of Unclaimed Property Act of 2004.



Section 35-12-71 - Definitions.

As used in this article, unless the context otherwise requires, the following terms shall have the meanings respectively ascribed to them by this section:

(1) APPARENT OWNER. A person whose name appears on the records of a holder as the person entitled to property held, issued, or owing by the holder.

(2) BUSINESS ASSOCIATION. A corporation, joint stock company, investment company, partnership, unincorporated association, joint venture, limited liability company, business trust, trust company, safe deposit company, financial organization, insurance company, mutual fund, utility, or other business entity consisting of one or more persons, whether or not for profit.

(3) DOMICILE. The state of incorporation of a corporation and the state of the principal place of business of a holder other than a corporation.

(4) FINANCIAL ORGANIZATION. A savings and loan association, building and loan association, industrial loan organization, credit union, cooperative bank, bank, or banking organization.

(5) HOLDER. A person in possession of property belonging to another, or who is a trustee in case of a trust, obligated to hold for the account of, or deliver to, or pay to, the owner or apparent owner as applicable, property that is subject to this article.

(6) INSURANCE COMPANY. An association, corporation, or fraternal or mutual benefit organization, whether or not for profit, engaged in the business of providing life endowments, annuities, or insurance, including, but not limited to, accidental, burial, casualty, credit life, contract performance, dental, disability, fidelity, fire, health, hospitalization, illness, life, malpractice, marine, mortgage, surety, wage protection, and workers' compensation insurance.

(7) MINERAL. Gas; oil; coal; other gaseous, liquid, and solid hydrocarbons; oil shale; cement material; sand and gravel; road material; building stone; chemical raw material; gemstone; fissionable and nonfissionable ores; colloidal and other clay; steam and other geothermal resource; or any other substance defined as a mineral by the law of this state.

(8) MINERAL PROCEEDS. Amounts payable for the extraction, production, or sale of minerals, or, upon the abandonment of those payments, all payments that become payable thereafter. The term includes amounts payable:

a. For the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties, and delay rentals.

b. For the extraction, production, or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments, and production payments.

c. Under an agreement or option, including a joint operating agreement, unit agreement, pooling agreement, and farm-out agreement.

(9) OWNER. A person who has a legal or equitable interest in property subject to this article or the person's legal representative. The term includes a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust, and a creditor, claimant, or payee in the case of other property.

(10) PERSON. An individual, business association, financial organization, estate, trust, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(11) PROPERTY. Tangible property held in a safe deposit box or other safekeeping depository in this state, and fixed and certain interest in intangible property that is held, issued, or owed in the course of a holder's business, or by a government, governmental subdivision, agency, or instrumentality, and all income or increments therefrom. The term includes, but is not limited to, property that is referred to as or evidenced by any of the following:

a. Money, a check, draft, deposit, interest, or dividend.

b. Credit balance, customer's overpayment, gift certificate, security deposit, refund, credit memorandum, unpaid wage, unused ticket, mineral proceeds, or unidentified remittance.

c. Stock or other evidence of ownership of an interest in a business association or financial organization.

d. A bond, debenture, note, or other evidence of indebtedness.

e. Money deposited to redeem stocks, bonds, coupons, or other securities or to make distributions.

f. An amount due and payable under the terms of an annuity or insurance policy, including, but not limited to, policies providing life insurance, property and casualty insurance, workers' compensation insurance, or health and disability insurance.

g. An amount distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits.

(12) RECORD. Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(13) RULES. Rules necessary to carry out this article adopted pursuant to the Administrative Procedure Act.

(14) STATE. A state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(15) TREASURER. The Treasurer of the State of Alabama, or the designee of the Treasurer.

(16) UTILITY. Any person who owns or operates, for public use, any plant, equipment, real property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.



Section 35-12-72 - Presumption of abandonment.

(a) Property is presumed abandoned if it is unclaimed by the apparent owner during the time set forth below for the particular property:

(1) Traveler's checks, 15 years after issuance.

(2) Money order, five years after issuance.

(3) A demand, savings, or time deposit including a deposit that is automatically renewable, three years after the earlier of maturity, as extended from time to time, or the date of the last indication by the apparent owner of interest in the property.

(4) Tangible and intangible property held in a safe deposit box or other safekeeping depository in this state in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law, three years after expiration of the lease or rental period on the box or other depository.

(5) Money or credits owed to a customer as a result of a retail business transaction, one year after the obligation accrued.

(6) Property in an individual retirement account, defined benefit plan, or other account or plan that is qualified for tax deferral under the income tax laws of the United States, three years after the earlier of a. the date of the distribution or attempted distribution of the property; b. the date of the required distribution as stated in the plan or trust agreement governing the plan; or c. the date, if determinable by the holder, specified in the income tax laws of the United States by which distribution of the property must begin in order to avoid a tax penalty.

(7) Stock or other equity interest in a business association or financial organization, including a security entitlement under Article 8 of Title 7, the Uniform Commercial Code, three years after the earlier of a. the date of the most recent dividend, stock split, or other distribution unclaimed by the apparent owner; or b. the date of the second mailing of a statement of account or other notification or communication that was returned as undeliverable or after the holder discontinued mailings, notifications, or communications to the apparent owner.

(8) Debt of a business association or financial organization, other than a bearer bond or an original issue discount bond covered under subdivision (18), three years after the date of the most recent interest payment unclaimed by the apparent owner.

(9) Property distributable by a business association or financial organization in a course of dissolution, one year after the property becomes distributable.

(10) Amount owed by an insurer on a life or endowment insurance policy or an annuity that has matured or terminated, three years after the obligation to pay arose or, in the case of a policy or annuity payable upon proof of death, three years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based.

(11) Property distributable in the course of a demutualization or related reorganization of an insurance company shall be deemed abandoned as follows:

a. Any funds, two years after the date of the demutualization or reorganization, if the funds remain unclaimed, and the owner has not otherwise communicated with the holder or its agent regarding the property as evidenced by a memorandum or other record on file with the holder or its agent.

b. Any stock or other equity interest, two years after the date of the demutualization or reorganization if instruments or statements reflecting the distribution are either mailed to the owner and returned by the post office as undeliverable, or not mailed to the owner because of an address on the books and records of the holder that is known to be incorrect and the owner has not otherwise communicated with the holder or its agent regarding the property as evidenced by a memorandum or other record on file with the holder or its agent.

c. Property not subject to paragraphs a. or b. within two years of the distribution shall remain reportable under other sections of this article.

(12) Property received by a court as proceeds of a class action, and not distributed pursuant to the judgment, one year after the distribution date.

(13) Property held by a court, government, governmental subdivision, agency, or instrumentality, one year after the property becomes distributable.

(14) Wages or other compensation for personal services, one year after the compensation becomes payable.

(15) Deposit or refund owed to a subscriber by a utility, one year after the deposit or refund becomes payable.

(16) Any check, warrant, debit card, or other payment instrument drawn on or issued by the State of Alabama, outstanding and unpaid within the time frame allowed under Section 41-4-60.

(17) Gift certificate, other than those exempt under Section 35-12-73, three years after June 30 of the year in which the certificate was sold, but if redeemable in merchandise only, the amount abandoned is deemed to be 60 percent of the certificate's face value.

(18) All other property, three years after the owner's right to demand the property or after the obligation to pay or distribute the property arises, whichever first occurs.

(b) At the time that an interest is presumed abandoned under subsection (a), any other property right accrued or accruing to the owner as a result of the interest, and not previously presumed abandoned, is also presumed abandoned.

(c) Property is unclaimed if, for the applicable period set forth in subsection (a), the apparent owner has not communicated in writing, or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the property or the account in which the property is held, and has not otherwise indicated an interest in the property. A communication with an owner by a person other than the holder or its representative who has not in writing identified the property to the owner is not an indication of interest in the property by the owner.

(d) An indication of an owner's or apparent owner's interest in property includes any of the following:

(1) The presentment of a check or other instrument of payment of a dividend or other distribution made with respect to an account or underlying stock or other interest in a business association or financial organization or, in the case of a distribution made by electronic or similar means, evidence that the distribution has been received.

(2) Owner-directed activity in the account in which the property is held, including a direction by the owner to increase, decrease, or change the amount or type of property held in the account.

(3) The making of a deposit to or withdrawal from a bank account. Any correspondence in writing from the holder to the apparent owner, such as the mailing of a statement, report of interest paid or credited, renewal of a deposit or other written information relating to the deposit shall be construed to mean that the apparent owner has indicated an interest in the deposit if the correspondence in writing is not returned to the holder for nondelivery thereof. Any activity or indication of interest by an apparent owner in the deposit or in any other deposits in a holder shall be construed to be activity and indication of interest in all other deposits of the apparent owner in the holder.

(4) The payment of a premium with respect to a property interest in an insurance policy; but the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy has otherwise become entitled to the proceeds before the depletion of the cash surrender value of a policy by the application of those provisions.

(e) Property is payable or distributable for purposes of this article notwithstanding the failure of the owner or apparent owner to make demand or present an instrument or document otherwise required to obtain payment.



Section 35-12-73 - Exemptions.

(a) The following entities are exempt from reporting property under this article:

(1) Electric cooperatives organized under Chapters 6 and 7 of Title 37.

(2) Incorporated municipalities and incorporated municipal boards and county and county boards of this state.

(b) The following property is exempt from reporting under this article:

(1) A gift certificate, gift card, or in-store merchandise credit issued or maintained by any person engaged primarily in the business of selling tangible personal property at retail.

(2) Property held, due, and owing in a foreign country and arising out of a foreign transaction.



Section 35-12-74 - Rules for taking custody.

Except as otherwise provided in this article, or by other statute of this state, property that is presumed abandoned, whether located in this or another state, is subject to the custody of this state if any of the following occur:

(1) The last known address of the apparent owner, as shown on the records of the holder, is in this state.

(2) The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this state.

(3) The records of the holder do not reflect the last known address of the apparent owner and it is established that:

a. The last known address of the person entitled to the property is in this state; or

b. The holder is domiciled in this state or is a government or governmental subdivision, agency, or instrumentality of this state and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property.

(4) The last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property and the holder is domiciled in this state or is a government or governmental subdivision, agency, or instrumentality of this state.

(5) The last known address of the apparent owner, as shown on the records of the holder, is in a foreign country and the holder is domiciled in this state or is a government or governmental subdivision, agency, or instrumentality of this state.

(6) The transaction out of which the property arose occurred in this state, the holder is domiciled in a state that does not provide for the escheat or custodial taking of the property, and the last known address of the apparent owner or other person entitled to the property is unknown or is in a state that does not provide for the escheat or custodial taking of the property.

(7) The property is a traveler's check or money order purchased in this state, or the issuer of the traveler's check or money order has its principal place of business in this state and the issuer's records show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property, or do not show the state in which the instrument was purchased.



Section 35-12-75 - Dormancy charges.

(a) Any person engaged primarily in the business of selling tangible personal property at retail, by contract with the customer may, charge, and deduct from the property otherwise subject to this article, a reasonable administrative and restocking fee of not more than twenty-five dollars ($25) with respect to items purchased under a layaway or similar agreement the terms of which are not fulfilled by the customer and the items are returned to inventory.

(b) A holder may deduct from property presumed abandoned a charge imposed by reason of the apparent owner's failure to claim the property within a specified time only if there is a valid and enforceable written contract between the holder and the apparent owner under which the holder may impose the charge and the holder regularly imposes the charge. The amount of the deduction is limited to an amount that is not unconscionable.



Section 35-12-76 - Report of abandoned property.

(a) A holder of property presumed abandoned shall make a report to the Treasurer concerning the property. The report shall be filed electronically and the monies remitted electronically. The Treasurer may grant an exception upon written request as established by rule. A report should contain only tangible property or intangible property. If a holder possesses both property types, two reports shall be filed.

(b) The report must be verified, balanced, and must contain, at a minimum, all of the following:

(1) A description of the property.

(2) The date, if any, on which the property became payable, demandable, or returnable, and the date of the last transaction with the apparent owner with respect to the property.

(3) Other information that the Treasurer by rule prescribes as necessary for the administration of this article.

(4) Except with respect to a traveler's check, money order, or State of Alabama issued payment instruments, the name, if known, the last known address, if any, and the Social Security number or taxpayer identification number, if readily ascertainable, of the apparent owner of property in an amount greater than the aggregate amount established by rule.

(5) In the case of property held or owing under an annuity or a life or endowment insurance policy, the policy number, the full name, Social Security number, if known, date of birth, if known, and last known address, of the annuitant or insured and of the beneficiary.

(6) In the case of expired State of Alabama issued warrants or other payment instruments, the full name of the owner/payee, warrant or account number, date of issuance, owner address, and Social Security number, if known.

(7) In the case of property held in a safe deposit box or other safekeeping depository, an indication of the place where it was held, the full name and last known address of the apparent owner, and any amounts owing to the holder.

(8) In the case of individual items valued under fifty dollars ($50), or a greater amount if established by rule, an aggregated amount.

(c) The report shall be filed before November 1 of each year and cover the 12 months next preceding July 1 of that year.

(d) The holder shall send written notice to the apparent owner, not less than 60 days before filing the report, stating that the holder is in possession of property subject to this article, if all of the following requirements are met:

(1) The holder has in its records an address for the apparent owner which the holder's records do not disclose to be inaccurate.

(2) The claim of the apparent owner is not barred by a statute of limitations.

(3) The value of the property is fifty dollars ($50) or a greater amount as established by rule.

(e) State of Alabama issued warrants or other payment instruments outstanding and unpaid are void and transferred to the Unclaimed Property Reserve Fund pursuant to Section 41-4-60. Therefore, subsection (d) does not apply.

(f) Before the date for filing the report, the holder may request the Treasurer to extend the time for filing the report. The Treasurer may grant the extension for good cause. The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due, which terminates the accrual of penalties, if any, on the amount paid.



Section 35-12-77 - Payment or delivery of abandoned property.

(a) Except for property held in a safe deposit box or other safekeeping depository, upon filing the report required in Section 35-12-76, the holder of property presumed abandoned shall pay, deliver, or cause to be paid or delivered to the Treasurer the property described in the report as unclaimed, but if the property is an automatically renewable deposit, and a penalty or forfeiture in the payment of interest would result, the time for compliance is extended until a penalty or forfeiture would no longer result.

(b) Tangible property held in a safe deposit box or other safekeeping depository shall be delivered to the Treasurer within 120 days after filing the report required in Section 35-12-76.

(c) If the property reported to the Treasurer is a security or security entitlement under Article 8 of Title 7, the Uniform Commercial Code, the Treasurer is an appropriate person to make an indorsement, instruction, or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with Article 8 of Title 7, the Uniform Commercial Code.

(d) If the holder of property reported to the Treasurer is the issuer of a certificated security, the Treasurer has the right to obtain a replacement certificate pursuant to Section 7-8-405 of the Uniform Commercial Code, but an indemnity bond is not required.

(e) Remittance to the state shall occur annually on or before November 1 of each year and shall accompany the report provided for in subsection (c) of Section 35-12-76 and shall cover the same time period as the report.



Section 35-12-78 - Notification of abandoned property.

(a) It is specifically recognized that the state has an obligation to make an effort to notify apparent owners of abandoned property in a cost-effective manner.

(b) The Treasurer shall make at least one active attempt to notify apparent owners of the existence of abandoned property held by the office of the Treasurer. Within 12 months of the receipt of the property, the Treasurer shall mail a postcard notification to the apparent owner containing all of the following information set forth in the report filed by the holder:

(1) The name of each person appearing to be the owner of the property.

(2) The last known address or location of each person appearing to be the owner of the property.

(3) A statement explaining that the property of the apparent owner is presumed to be abandoned and has been delivered into the protective custody of the Treasurer.

(4) A statement that information about the property and its return to the owner is available to a person having a legal or beneficial interest in the property, upon written request to the Treasurer.

(c) The Treasurer is not required to attempt to notify apparent owners of property having a total value less than fifty dollars ($50), or concerning a traveler's check, money order, or similar instrument that has no reported name or address.



Section 35-12-79 - Custody by state; recovery by holder; defense of holder.

(a) In this article, good faith means honesty in fact in the conduct or transaction concerned.

(b) Upon payment or delivery of property to the Treasurer, the state assumes custody and responsibility for the safekeeping of the property. A holder who pays or delivers property to the Treasurer in good faith is relieved of all liability arising thereafter with respect to the property. The payment or delivery of property to the Treasurer shall operate as a full, absolute and unconditional release and discharge of the holder from any and all claims or demands of or liability to any person entitled thereto, or to any other claimant or state, and the payment or delivery may be pleaded as an absolute bar to any action brought against the holder by any other person entitled thereto, or by any other claimant or state. Once properly pleaded, the holder shall immediately and thereafter be relieved of and held harmless from any and all liabilities for any claim or claims which exist at the time with reference to the property or which may thereafter be made or may come into existence on account of or in respect to any such property. This section does not relieve the holder from any fine or civil penalty imposed pursuant to Section 35-12-92.

(c) A holder who has paid money to the Treasurer pursuant to this article may subsequently reestablish an account or make payment to a person reasonably appearing to the holder to be entitled to payment. Upon a filing by the holder that the property was remitted in error or upon proof of payment and proof that the payee was entitled to the payment, the Treasurer shall promptly reimburse the holder, unless the Treasurer already has paid a claim for the property, for the payment without imposing a fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the holder shall be reimbursed upon filing proof that the instrument was duly presented and that payment was made to a person who reasonably appeared to be entitled to payment. The holder must be reimbursed for payment made even if the payment was made to a person whose claim was barred under Section 35-12-88.

(d) A holder who has delivered property other than money to the Treasurer pursuant to this article may reclaim the property if it is still in the possession of the Treasurer, without paying any fee or other charge, upon filing proof that the apparent owner has claimed the property from the holder.

(e) The Treasurer may accept a holder's affidavit as sufficient proof of the holder's right to recover money and property under this section.

(f) If a holder pays or delivers property to the Treasurer in good faith and thereafter another person claims the property from the holder or another state claims the property under its laws relating to escheat or abandoned or unclaimed property, the payment or delivery may be pleaded as an absolute bar to any action brought against the holder by any other person entitled thereto or by any other claimant or state. Once properly pleaded, the holder is relieved of and held harmless against any and all liabilities on the claim resulting from payment or delivery of the property to the Treasurer.

(g) Property removed from a safe deposit box or other safekeeping depository is received by the Treasurer subject to the holder's right to be reimbursed for the cost of the opening if the holder includes the amount in its report of abandoned property. The Treasurer shall reimburse the holder out of the proceeds remaining after deducting the expense incurred by the Treasurer in selling the property.

(h) A record of the issuance of a check, draft, or similar negotiable instrument is prima facie evidence of an obligation. In claiming property from a holder who is also the issuer, the Treasurer's burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge, want of consideration, statute of limitations, and other similar defenses are affirmative defenses that must be established by the holder.

(i) When property or funds are delivered to the Treasurer pursuant to this article, the Treasurer shall not be civilly or criminally liable for the receiving, holding, or returning of the property.



Section 35-12-80 - Public sale of abandoned property.

(a) Except as otherwise provided in this section, the Treasurer, within three years after the receipt of abandoned property, shall sell it to the highest bidder at public sale. The Treasurer may decline the highest bid and reoffer the property for sale if the Treasurer considers the bid to be insufficient. The Treasurer need not offer the property for sale, if the Treasurer considers that the probable cost of sale will exceed the proceeds of the sale. A sale held under this section shall be preceded by a single publication of notice, at least three weeks before sale, in a newspaper of general circulation in the county in which the property is to be sold.

(b) Securities listed on an established stock exchange must be sold at prices prevailing on the exchange at the time of sale. Other securities may be sold over the counter at prices prevailing at the time of sale or by any reasonable method selected by the Treasurer. All securities delivered to the Treasurer may be sold upon receipt.

(c) Any person making a claim pursuant to this section is entitled to receive either the property delivered by the holder, if it still remains in custody of the Treasurer, or the proceeds received from sale, less any fees and expenses incurred from the sale if deducted. No person has any claim under this article against the state, the Treasurer, the holder, any transfer agent, any auctioneer, or any person acting for or on behalf of the holder or Treasurer for any appreciation or depreciation in the value of property occurring after delivery by the holder to the Treasurer.

(d) A purchaser of property at a sale conducted by the Treasurer pursuant to this article takes the property free of all claims of the owner or previous holder and of all persons claiming through or under them. The Treasurer shall execute all documents necessary to complete the transfer of ownership.



Section 35-12-81 - Deposit of funds.

(a) The Treasurer shall promptly deposit in the Unclaimed Property Reserve Fund, created within the Treasury, all funds received under this article, including but not limited to, the proceeds from the sale of abandoned property under Section 35-12-80, from which the Treasurer shall pay claims duly allowed and shall transfer funds to the State Treasury Operations Fund. The Treasurer shall record the name and last known address of each person appearing from the holder's reports to be entitled to the property, and the name and last known address of each insured person or annuitant and beneficiary and with respect to each policy or annuity listed in the report of an insurance company, its number, the name of the company, and the amount due.

(b) All costs and expenses of administering the program under this article and all costs and expenses of administering the Office of State Treasurer shall be paid from the State Treasury Operations Fund.

(c) On a quarterly basis, the Treasurer shall deposit in the State General Fund any surplus monies remaining in the Unclaimed Property Reserve Fund, after the requirements of this section have been met.

(d) Any unobligated amounts remaining in the Unclaimed Property Administrative Fund after September 30, 2013, shall be transferred to the State Treasury Operations Fund.



Section 35-12-82 - Claim of another state to recover property.

(a) After property has been paid or delivered to the Treasurer under this article, another state may recover the property if any of the following apply:

(1) The property was paid or delivered to the custody of this state because the records of the holder did not reflect a last known location of the apparent owner within the borders of the other state and the other state establishes that the apparent owner or other person entitled to the property was last known to be located within the borders of that state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state.

(2) The property was paid or delivered to the custody of this state because the laws of the other state did not provide for the escheat or custodial taking of the property, and under the laws of that state subsequently enacted the property has escheated or become subject to a claim of abandonment by that state.

(3) The records of the holder were erroneous in that they did not accurately identify the owner of the property and the last known location of the owner within the borders of another state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state.

(4) The property was subjected to custody by this state under subdivision (6) of Section 35-12-74, and under the laws of the state of domicile of the holder the property has escheated or become subject to a claim of abandonment by that state.

(5) The property is a sum payable on a traveler's check, money order, or similar instrument that was purchased in the other state and delivered into the custody of this state under subdivision (7) of Section 35-12-74, and under the laws of the other state the property has escheated or become subject to a claim of abandonment by that state.

(b) A claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the Treasurer, who shall decide the claim within 120 days after it is presented. The Treasurer shall allow the claim upon determining that the other state is entitled to the abandoned property under subsection (a).

(c) The Treasurer shall require another state, before recovering property under this section, to agree to indemnify this state and its officers and employees against any liability on a claim to the property.



Section 35-12-83 - Filing and handling of claims.

(a) A person, excluding another state, claiming property paid or delivered to the Treasurer may file a claim on a form prescribed by the Treasurer and verified by the claimant.

(b) Within 120 days after a claim is filed, the Treasurer shall allow or deny the claim and give written notice of the decision to the claimant. If the claim is denied, the Treasurer shall inform the claimant of the reasons for the denial and specify what additional evidence is required before the claim will be allowed. The claimant may then file a new claim with the Treasurer or maintain an action under Section 35-12-85.

(c) Within 30 days after a claim is allowed, the property or the net proceeds of a sale of the property must be delivered or paid by the Treasurer to the claimant. When property is paid or delivered to the Treasurer under this article, the owner is not entitled to receive interest, thereafter; however, the owner is entitled to receive dividends and other increments accruing thereafter.

(d) The Treasurer is not civilly or criminally liable for any property or funds distributed pursuant to this article, provided such distribution is made in good faith.



Section 35-12-84 - Filing of a claim - intestate and small claims.

(a) The surviving spouse or, if none, the surviving child or children or, if none, the surviving parent or parents of an abandoned property owner who has died intestate may claim the abandoned property under this section, and will have a defeasible right to the property, if all of the following conditions exist:

(1) The aggregate value of the abandoned property held on behalf of the owner, as established by rule, must not exceed the amount allowed in Section 43-2-692.

(2) The claim need not be accompanied by an order of a probate court if the claimant files documentation established in the rules, including, but not limited to, a. a written confirmation by the probate court that no estate has been opened or filed; b. an affidavit, signed by all beneficiaries, as applicable, stating that all beneficiaries have amicably agreed among themselves upon a division of the property; c. supporting documentation showing heir rights; and d. authorization to release the name and address of the claimant to subsequent claimants.

(b) Nothing in this section shall be construed to remove the jurisdiction of the probate court in matters of estates.

(c) A person may claim abandoned property in his or her name under this section and will have a defeasible right to the property, if all of the following conditions exist:

(1) The aggregate amount value of the abandoned property held on behalf of the owner is equal to or less than two hundred dollars ($200), or a greater amount if established by rule.

(2) The claim is accompanied by an affidavit swearing to the authenticity of a claim and lack of matching documentation, an authorization to release the name and address of the claimant to subsequent claimants, and any other required documentation if established by rule.

(d) Any person to whom payment, delivery, transfer, or issuance is made under this section shall be answerable and accountable therefor to any heir of the decedent, to any person having a superior right to the decedent's property, or to the surviving spouse, children, or parents of the decedent who shall proceed against such person. This liability shall only be to the extent of the value of the property received by each person under this section.

(e) Any person who was lawfully entitled to share in the property but did not receive his or her share of the property may enforce his or her rights in appropriate legal proceedings against those who received the property.



Section 35-12-85 - Action to establish a claim.

A person aggrieved by a decision of the Treasurer or whose claim has not been acted upon within 120 days after its filing may maintain an original action to establish the claim in the Circuit Court of Montgomery County, Alabama, naming the Treasurer as a defendant. In any proceeding for determination of a claim to property under this article, the burden shall be upon the claimant to establish entitlement to the property by a preponderance of evidence. The proceeding shall be brought by the claimant within 90 days after the decision of the Treasurer.



Section 35-12-86 - Election to take payment or delivery.

(a) The Treasurer may decline to receive property reported under this article which the Treasurer considers to have a value less than the expenses of notice and sale.

(b) A holder, with the written consent of the Treasurer and upon conditions and terms prescribed by the Treasurer, may report and deliver property before the property is presumed abandoned. A holder exempt from reporting, upon conditions and terms prescribed by the Treasurer, may voluntarily report. Property delivered under this section is deemed abandoned upon receipt by the Treasurer and shall be handled in the same manner as other abandoned property under this article.



Section 35-12-87 - Disposition of property having no substantial commercial value.

If the Treasurer determines after investigation that property delivered under this article has no substantial commercial value, the Treasurer may destroy or otherwise dispose of the property at any time. An action or proceeding may not be maintained against the state, the Treasurer, or the holder for or on account of an act of the Treasurer under this section, except for intentional misconduct of malfeasance.



Section 35-12-88 - Periods of limitation.

(a) The expiration, before or after May 12, 2004, of a period of limitation on the owner's right to receive or recover property, whether specified by contract, statute, or court order, does not preclude the property from being presumed abandoned or affect a duty to file a report or to pay or deliver or transfer property to the Treasurer as required by this article.

(b) An action or proceeding may not be maintained by the Treasurer to enforce this article in regard to the reporting, delivery, or payment of property more than 10 years after the holder specifically identified the property in a report filed with the Treasurer or gave express notice to the Treasurer of a dispute regarding the property. In the absence of such a report or other express notice, the period of limitation is tolled. The period of limitation is also tolled by the filing of a report that is fraudulent.



Section 35-12-89 - Requests for reports and examination of records.

(a) The Treasurer may require a person who has not filed a report, or a person who the Treasurer believes has filed an inaccurate, incomplete, or false report, to file a verified report in a form specified by the Treasurer. The report must state whether the person is holding property reportable under this article, describe property not previously reported or as to which the Treasurer has made inquiry, and specifically identify and state the amounts of property that may be in issue.

(b) The Treasurer, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with this article. The Treasurer may conduct the examination even if the person believes it is not in possession of any property that shall be reported, paid, or delivered under this article. The Treasurer may contract with any other person to conduct the examination on behalf of the Treasurer.

(c) The Treasurer, at reasonable times, may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association or financial association that is the holder of property presumed abandoned if the Treasurer has given the notice required by subsection (b) to both the association or organization and the agent at least 90 days before the examination.

(d) Documents and working papers obtained or compiled by the Treasurer, or the agents, employees, or designated representatives of the Treasurer, in the course of conducting an examination are confidential and are not public records, but the documents and papers may be:

(1) Used by the Treasurer in the course of an action to collect unclaimed property or otherwise enforce this article.

(2) Used in joint examinations conducted with or pursuant to an agreement with another state, the federal government, or any other governmental subdivision, agency, or instrumentality.

(3) Produced pursuant to subpoena or court order.

(4) Disclosed to the abandoned property office of another state for that state's use in circumstances equivalent to those described in this subsection, if the other state is bound to keep the documents and papers confidential.

(e) If an examination of the records of a person results in the disclosure of property reportable under this article, the Treasurer may assess the cost of the examination against the holder in the amount of expenses incurred, but the assessment may not exceed the value of the property found to be reportable. The cost of an examination made pursuant to subsection (c) may be assessed only against the business association or financial organization.

(f) If, after May 12, 2004, a holder does not maintain records required by Section 35-12-90, and the records of the holder available for periods subject to this article are insufficient to permit the preparation of a report, the Treasurer may require the holder to report and pay to the Treasurer the amount the holder and Treasurer reasonably estimates, on the basis of any available records of the holder or by any other reasonable method of estimation, should have been but was not reported.



Section 35-12-90 - Retention of records.

(a) Except as otherwise provided in subsection (b), a holder required to file a report under Section 35-12-76 shall maintain the records containing the information required to be included in the report for 10 years after the holder files the report, unless a shorter period is provided by rule of the Treasurer.

(b) A business association or financial organization that sells, issues, or provides to others for sale or issue in this state, traveler's checks, money orders, or similar instruments other than third-party bank checks, on which the business association or financial organization is directly liable, shall maintain a record of the instruments while they remain outstanding, indicating the state and date of issue, for three years after the holder files the report.



Section 35-12-91 - Interstate agreements.

(a) The Treasurer may enter into an agreement with another state to exchange information relating to abandoned property or its possible existence. The agreement may permit the other state, or another person acting on behalf of a state, to examine records as authorized in Section 35-12-89. The Treasurer, by rule, may require the reporting of information needed to enable compliance with an agreement made under this section and prescribe the form.

(b) The Treasurer may join with another state to seek enforcement of this article against any person who is or may be holding property reportable under this article.

(c) At the request of another state, the Attorney General of this state may maintain an action on behalf of the other state to enforce, in this state, the unclaimed property laws of the other state against a holder of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the Attorney General in maintaining the action.

(d) The Attorney General of this state may request the attorney general of another state or another attorney commence an action in the other state on behalf of the Treasurer. With the approval of the Attorney General of this state, the Treasurer may retain any other attorney to commence an action in this state on behalf of the Treasurer. This state shall pay all expenses, including attorney's fees, in maintaining an action under this subsection. With the Treasurer's approval, the expenses and attorney's fees may be paid from money received under this article. Any expenses or attorney's fees paid under this subsection may not be deducted from the amount that is subject to the claim by the owner under this article.



Section 35-12-92 - Penalties and enforcement.

(a) A holder who fails to report, pay, or deliver property within the time prescribed by this article, or fails to perform other duties imposed by this article, shall pay to the Treasurer for credit to the General Fund a civil penalty of one hundred dollars ($100) for each business day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of five thousand dollars ($5,000).

(b) A holder who willfully fails to report, pay, or deliver property within the time prescribed by this article, or willfully fails to perform other duties imposed by this article, shall pay to the Treasurer for credit to the General Fund a civil penalty of five hundred dollars ($500) for each business day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of twenty-five thousand dollars ($25,000).

(c) A holder who makes an intentional fraudulent report shall pay to the Treasurer for credit to the General Fund a civil penalty of one thousand dollars ($1,000) for each business day from the date a report under this article was due, up to a maximum of twenty-five thousand dollars ($25,000).

(d) The Treasurer for good cause may waive, in whole or part, penalties under subsections (a) and (b); and shall waive penalties if the holder acted in good faith.

(e) The Attorney General may maintain an action in this or another state to enforce this article.



Section 35-12-93 - Agreement to locate property.

(a) An agreement by an owner, the primary purpose of which is to locate, deliver, recover, or assist in the recovery of property that is presumed abandoned, is void and unenforceable if it was entered into during the period commencing on the date the property was presumed abandoned and extending to a time that is 24 months after the date the property is paid or delivered to the Treasurer. This subsection does not apply to an owner's agreement with an attorney to file a claim as to identified property or contest the Treasurer's denial of a claim.

(b) An agreement by an owner, the primary purpose of which is to locate, deliver, recover, or assist in the recovery of property, is enforceable only if the agreement is in writing, clearly sets forth the nature of the property and the services to be rendered, states that the property is in custody of the State of Alabama Treasurer's Office, is signed by the apparent owner, states the compensation fee percentage of the value of the amount to be claimed, and states any other compensation to be deducted.

(c) If an agreement covered by this section applies to mineral proceeds and the agreement contains a provision to pay compensation that includes a portion of the underlying minerals or any mineral proceeds not then presumed abandoned, the provision is void and unenforceable.

(d) Total compensation in an agreement covered by this section may not exceed 10 percent of the value of the amount claimed.

(e) This section does not preclude an owner from asserting that an agreement covered by this section is invalid on grounds other than unconscionable compensation. It is the sole responsibility of the owner to enforce this section.



Section 35-12-94 - Confidentiality; staff.

(a) Certain information contained in a holder's report to the Treasurer under this article, such as Social Security numbers, policy numbers, tangible property descriptions, and property dollar amounts, is not considered a public writing, but is confidential and exempt from the provisions of Section 36-12-40, and not subject to dissemination to anyone other than the Treasurer and the property owner. Except as expressly authorized by the Treasurer, it shall be unlawful for any person to print, publish, or divulge any information regarding property subject to this article.

(b) The Treasurer, pursuant to the Alabama Administrative Procedure Act, may adopt rules necessary to carry out this article.

(c) The Treasurer may employ the staff necessary to carry out the duties conferred upon the Treasurer pursuant to this article. The salaries for these persons shall be fixed according to the Merit System. The Treasurer may employ one individual outside the classified Merit System service. Salaries shall be paid from the Unclaimed Property Administrative Fund.



Section 35-12-95 - Transitional provisions.

(a) An initial report filed under this article for property that was not required to be reported before May 12, 2004, but which is subject to this article must include all items of property that would have been presumed abandoned during the 10-year period next preceding May 12, 2004, as if this article had been in effect during that period.

(b) This article does not relieve a holder of a duty that arose before May 12, 2004, to report, pay, or deliver property. Except as otherwise provided in subsection (b) of Section 35-12-88, a holder who did not comply with the law in effect before May 12, 2004, is subject to the applicable provisions for enforcement and penalties which then existed, which are continued in effect for the purpose of this section.



Section 35-12-96 - Uniformity of application and construction.

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.












Chapter 12A - ABANDONED MANUFACTURED DWELLINGS.

Section 35-12A-1 - Definitions.

(1) ABANDONED MANUFACTURED DWELLING. A manufactured dwelling that satisfies either of the following circumstances:

a. A tenant is absent from the premises of the manufactured dwelling following expiration of 30 days after default, termination, or expiration of the lease agreement.

b. A tenant is absent from the premises of the manufactured dwelling continuously for 30 days after service of a court order requiring the tenant to vacate the premises due to failure of the tenant to perform obligations of the lease.

(2) MANUFACTURED DWELLING COMMUNITY OWNER. Any individual or business entity that, for consideration, allows another individual to place a residential trailer, mobile home, or manufactured dwelling on land owned or leased by that individual or business entity.

(3) MANUFACTURED DWELLING. A residential trailer, mobile home, or manufactured home.

(4) RENTAL FEE. The actual rent charged to the tenant including utilities, maintenance charges, and any other fee charged incidental to the rent as provided for by the agreement between the manufactured dwelling community owner and tenant.

(5) TENANT. An individual or business entity that enters into a rental agreement with a manufactured dwelling community owner for placement of a manufactured home on the property of the manufactured dwelling community owner and that leases or owns the manufactured home.



Section 35-12A-2 - Sale of manufactured dwelling.

A manufactured dwelling community owner may sell a manufactured dwelling on property owned or leased by the manufactured dwelling community owner only in the manner provided by this chapter.



Section 35-12A-3 - Notice to tenant.

Prior to selling the tenant's manufactured dwelling pursuant to this chapter, the manufactured dwelling community owner shall provide a written notice to the tenant by one of the following methods:

(1) Personal delivery to the tenant of the manufactured dwelling.

(2) Certified mail addressed and mailed to the tenant at the last known mailing address known to the manufactured dwelling community owner.

(3) Affixing a notice on the doors of the dwelling.



Section 35-12A-4 - Notice to lienholders.

A manufactured dwelling community owner shall also give a copy of the notice described in Section 35-12A-5 by certified or registered mail verified by return receipt to any lienholder of the manufactured dwelling as shown on the records of the office of the judge of probate in the county in which the manufactured dwelling is located, the Alabama Department of Revenue, or the Secretary of State. For purposes of this chapter, "lienholder" includes the holder of a security interest, mortgage, or other lien on the manufactured dwelling and "lien" includes a security interest, mortgage, or other lien.



Section 35-12A-5 - Contents of notice.

The notice required by Sections 35-12A-3 and 35-12A-4 shall state all of the following:

(1) The manufactured dwelling, with a reasonably certain description of the dwelling, is left upon the premises and is considered abandoned and the tenant is indebted to the manufactured dwelling community owner for rental fees.

(2) The tenant or lienholder shall contact the manufactured dwelling community owner within 30 days of receipt of the notice, as provided in Section 35-12A-6, to arrange for the removal of the abandoned manufactured dwelling.

(3) The manufactured dwelling is stored on the rented space and applicable storage fees are being assessed.

(4) The tenant or any lienholder may arrange for removal of the manufactured dwelling by contacting the manufactured dwelling community owner at a described telephone number or address on or before the specified date provided in the notice.

(5) The manufactured dwelling community owner shall make the manufactured dwelling available for removal by the tenant or any lienholder by appointment at reasonable times.

(6) If the tenant or owner fails to contact the manufactured dwelling community owner in writing by the date specified in the notice to remove the manufactured dwelling and the dwelling is not subject to a lien that has priority over any lien of the manufactured dwelling community owner, then the manufactured dwelling community owner may sell the manufactured dwelling as provided for in Section 35-12A-8. If the manufactured dwelling is subject to a lien that has priority over any lien of the manufactured dwelling community owner, then the provisions contained in Section 35-12A-13 are the manufactured dwelling community owner's sole remedy as to the lienholder.



Section 35-12A-6 - Storage of dwelling and personal property of tenant.

(a) After notifying the tenant and lienholder as required by Sections 35-12A-3 and 35-12A-4, the manufactured dwelling community owner shall do all of the following:

(1) Store any abandoned manufactured dwelling on the rented space.

(2) Store all other abandoned personal property of the tenant, including goods left inside a manufactured dwelling or left upon the rented space outside a manufactured dwelling, in a place of safekeeping and exercise reasonable care for the personal property. For purposes of this chapter, "personal property" does not include a manufactured dwelling.

(b) The manufactured dwelling community owner shall be entitled to reasonable or actual storage charges and costs incidental to storage or disposal, including any cost of removal to a place of storage occurring after the expiration of the date by which a tenant, lienholder, or owner is to contact the manufactured dwelling community owner as set forth in Section 35-12A-5.



Section 35-12A-7 - Intent by tenant to remove dwelling from premises.

If a tenant, responds by written notice to the manufactured dwelling community owner on or before the specified date in the manufactured dwelling community owner's notice that the tenant intends to remove the manufactured dwelling from the premises, the manufactured dwelling community owner must make the manufactured dwelling available for removal by appointment at reasonable times during the next 45 days, provided that the tenant has paid all applicable charges and costs as provided herein. If the manufactured dwelling is not removed, the manufactured community dwelling owner may proceed with the sale of the manufactured dwelling pursuant to Section 35-12A-8.



Section 35-12A-8 - Sale of abandoned dwelling and personal property.

(a) If the tenant does not respond within the time provided by the manufactured dwelling community owner's notice, or the tenant does not remove the manufactured dwelling or personal property within 45 days after responding to the manufactured dwelling community owner or by any other date agreed to with the manufactured dwelling community owner, whichever is later, the manufactured dwelling community owner may sell the abandoned manufactured dwelling and personal property as provided in this section.

(b) With regard to the manufactured dwelling, prior to sale, the manufactured dwelling community owner shall do all of the following:

(1) Place a notice to be run once per week for two consecutive weeks in a newspaper of general circulation in the county in which the manufactured dwelling is located. The notice shall state all of the following:

a. That the manufactured dwelling is abandoned and will be sold in the manner provided in the notice. The manufactured dwelling shall be described with reasonable certainty.

b. The tenant's and owner's name if of record or actually known to the manufactured dwelling community owner.

c. The address and any space number where the manufactured dwelling is located, and if actually known to the manufactured dwelling community owner, the plate, registration, or other identification number as noted on the certificate of title.

d. Whether the sale is by private bidding or public auction and that the manufactured dwelling community owner is authorized to purchase the manufactured dwelling pursuant to the method of sale described in the notice. In the case of a public auction, the date, place, and time of the auction shall be included in the notice.

e. Whether the manufactured dwelling community owner is accepting sealed bids and, if so, the last date on which bids will be accepted. The date, time, and place where the winning bid will be awarded shall also be included in the notice.

f. The name and telephone number of the person to contact to inspect the manufactured dwelling.

(2) No later than 30 days prior to the sale date, provide a copy of the notice required by subdivision (1) to any lienholder by certified or registered mail, verified by return receipt.

(c) With regard to personal property, including the contents of the manufactured dwelling and any personal property left on the rented space outside a manufactured dwelling, the manufactured dwelling community owner shall store the abandoned personal property as provided for in Section 35-12A-6. Prior to selling the personal property, the manufactured dwelling community owner must hold the personal property for 45 days after mailing notice to the tenant or the tenant's designated agent at the last known address of the tenant or the tenant's agent or by delivering a copy of the notice to the last known address of the tenant or the tenant's agent. The manufactured dwelling community owner is entitled to reasonable storage charges as provided in Section 35-12A-6 prior to surrendering the property to the tenant or the tenant's agent.



Section 35-12A-9 - Sale or disposal of abandoned dwelling.

Repealed by Act 2014-167, §2, effective June 1, 2014.



Section 35-12A-10 - Conduct of public or private sales.

A public or private sale authorized by this chapter shall be conducted consistent with the terms listed in Section 35-12A-8 and every aspect of the sale including the method, manner, time, place, and terms must be commercially reasonable.



Section 35-12A-11 - Disposition of proceeds of sale.

(a) The manufactured dwelling community owner may deduct from the proceeds of the sale any of the following:

(1) The reasonable or actual cost of notice, storage, and sale as provided in this chapter.

(2) Unpaid rental fees, but only to the extent that the manufactured dwelling community owner's lien has priority over the lien of any applicable lienholder.

(3) Reasonable attorneys' fees and costs.

(b) After deducting the amounts listed in subsection (a), the manufactured dwelling community owner shall remit to the county tax collecting official any property taxes and/or other fees due and shall then remit the remaining proceeds, if any, to the lienholders, if any, to the extent of any unpaid balance owed on any liens on the manufactured dwelling.

(c) After deducting the amounts listed in subsections (a) and (b), as applicable, the manufactured dwelling community owner shall remit to the tenant or owner the remaining proceeds, if any, together with an itemized accounting. If the tenant or owner cannot be found, after due diligence, the remaining proceeds may be interpleaded in any court with jurisdiction or be held and deposited in accordance with Article 2A of Chapter 12.



Section 35-12A-12 - Liability under chapter.

Compliance in good faith with this chapter by the manufactured dwelling community owner shall constitute a complete defense in any action brought by a tenant or lienholder against a manufactured dwelling community owner for loss or damage to such manufactured dwelling or personal property, as applicable, sold pursuant to this chapter.



Section 35-12A-13 - Rights and obligations of lienholders.

If a lienholder makes a timely response to a notice of abandoned manufactured dwelling, as provided for in Section 35-12A-4, and so requests, a manufactured dwelling community owner shall not sell the manufactured dwelling for a period of 12 months. During this period, or until the manufactured dwelling is removed from the manufactured dwelling community owner's premises, the lienholder must make timely periodic payments of all reasonable and actual storage or rental fees which accrue after the expiration of the 30-day notice period and which shall be no greater than the monthly space rent last payable by the tenant. The lienholder shall have the right to remove or sell the manufactured dwelling, pursuant to the provisions of any agreement with the owner of the dwelling or as otherwise allowed by law. The manufactured dwelling community owner may condition approval for occupancy of any purchaser of the manufactured dwelling upon payment of all storage charges and maintenance costs which accrued after the expiration of the 30-day notice period or verification that the new tenant qualifies for rental consistent with the rental criteria in existence at the time of execution of the manufactured dwelling community owner's rental agreement. If the lienholder fails to respond to the notice of abandoned manufactured dwelling within 45 days of receipt, or after making a response, fails after 10 days' written notice from the manufactured dwelling community owner, to make timely payments, the manufactured dwelling community owner may proceed to sell the manufactured dwelling pursuant to Section 35-12A-8. If the lienholder responds to the 30-day notice, and requests that the manufactured dwelling community owner not sell or dispose of the manufactured dwelling, the lienholder shall be obligated to pay the manufactured dwelling community owner the storage or rental fees which accrue beginning after the expiration of the 30-day notice period until the expiration of the 12-month period or the date the manufactured dwelling is removed from the premises or sold pursuant to Section 35-12A-8, whichever is earlier, plus the manufactured dwelling community owner's reasonable attorneys' fees and costs incurred in enforcing this obligation of the lienholder. The provisions of this section may be changed by agreement signed by the manufactured dwelling community owner and lienholder.



Section 35-12A-14 - Abandonment of dwelling by death of tenant.

If the manufactured dwelling or personal property is considered abandoned as a result of the death of the only tenant, Sections 35-12A-1 to 35-12A-13, inclusive, and this section shall apply, except as follows:

(1) The provisions of this chapter regarding the rights and responsibilities of a tenant to the abandoned manufactured dwelling and personal property shall apply to any personal representative named in a will or appointed by a court to act for the deceased tenant or any person designated in writing by the tenant to be contacted by the manufactured dwelling community owner in the event of the tenant's death.

(2) The notice required by Section 35-12A-3 shall be personally delivered or sent by first class mail to any personal representative named in a will or appointed by a court to act for the deceased tenant.

(3) The notice described in Section 35-12A-5 shall refer to any personal representative or designated person, instead of the deceased tenant, and shall incorporate the provisions of this section.

(4) If a personal representative, designated person, or other person entitled to possession of the property, such as an heir or devisee, responds by actual notice to a manufactured dwelling community owner within the 30-day period provided by Section 35-12A-5, and so requests, the manufactured dwelling community owner shall enter into a written agreement with the representative or person providing that the manufactured dwelling shall not be sold or disposed of by the manufactured dwelling community owner until conclusion of any probate proceedings, so long as the representative or person makes timely periodic payment of all storage charges and maintains the property and the rented space on which it is stored. During the agreement, the representative or person shall have the right to remove or sell the property, including a sale to a purchaser or a transfer to an heir or devisee where the purchaser, heir, or devisee wishes to leave the property on the rented space and become a tenant. The manufactured dwelling community owner also may condition approval for occupancy of any purchaser, heir, or devisee of the property upon payment of all storage charges and maintenance costs. If the representative or person violates the agreement, the manufactured dwelling community owner may terminate it upon 30 days' written notice stating facts sufficient to notify the representative or person of the reason for the termination. Unless the representative or person corrects the violation within the notice period, the agreement shall terminate as provided and the manufactured dwelling community owner may sell the property as provided for in this chapter.



Section 35-12A-15 - Applicability of chapter to non-tenant owner of dwelling.

In the case of an abandoned manufactured dwelling that is owned by someone other than the tenant, the provisions of this chapter regarding the rights and responsibilities of a tenant to the abandoned manufactured dwelling shall also apply to that owner, with regard only to the manufactured dwelling and not to any goods left inside or outside the manufactured dwelling.






Chapter 13 - SALVAGE.

Section 35-13-1 - Right to take up and secure property adrift.

All property adrift may be taken up by any person and secured.



Section 35-13-2 - Appraisement and description of property.

(a) Such person must, within two days after the same is taken up, exhibit the property to the district court, and if, in his opinion, it is worth over $30.00, he must issue an order of appraisement to three disinterested freeholders or householders, who, after being duly sworn to estimate the value of such property fairly, must appraise and certify the same to the court, with a description of the property; if not exceeding the value of $30.00, the court must make the appraisement and description of the property.

(b) The court must give the taker a copy of the appraisement and description of the property, retaining the original.



Section 35-13-3 - Notice.

(a) If the appraised value is over $30.00, the taker must, within 10 days thereafter, give notice thereof, once a week for three successive weeks, in a newspaper published nearest to the place where the property was taken up. Such advertisement must state the name of the taker, the time and place, a description of the property, with its marks, and the name of the owner, if known, its appraised value, and where the same is secured or deposited.

(b) If the property is not worth exceeding $30.00, the same must be advertised at the next steamboat landing, if the property was taken up on a navigable stream, otherwise, at the nearest public place, within five days after the taking up.



Section 35-13-4 - Restoration of property upon proof by owner.

The owner may, on notifying the taker or the person in possession, and proving the property by his own oath, or the oath of another, satisfactorily to the district court, obtain from such court an order to restore such property on the payment of the legal costs and charges thereon.



Section 35-13-5 - Compensation of taker.

(a) The taker is entitled to 10 percent on the appraised value of each bale of cotton and on other property as follows: 25 percent on all under $30.00; between $30.00 and $100.00, 20 percent; between $100.00 and $500.00, 15 percent; between $500.00 and $1,000.00, 10 percent; and on all over $1,000.00, five percent.

(b) The taker is also entitled to the court fees paid by him, the expenses of the advertisement, if published in a newspaper, and reasonable compensation for the keeping, if necessary to preserve the property from loss or injury, to be ascertained as in the case of estrays.



Section 35-13-6 - Fees of appraisers.

The appraisers, other than the district court, are entitled to $2.00 each, to be paid by the taker.



Section 35-13-7 - Limitations.

The owner may prove his property, if appraised at not more than $30.00, within three months; between $30.00 and $100.00, in six months; at more than $100.00, within one year after the appraisement; and, on failure to do so, the right to the same is vested in the taker, under the provisions of this chapter.



Section 35-13-8 - Remedy of owner when taker refuses to deliver property.

If the taker or the person in possession of the property fails to deliver the same to the owner on the order of the district court and the payment of, or offering to pay, all legal costs, charges, and expenses for keeping, such owner may recover the same; and the person failing also forfeits, to any person bringing an action for the same, double the appraised value of the property.



Section 35-13-9 - Liability for concealment or destruction, etc.

If any person conceals, destroys, injures, obliterates, or defaces any mark, or disposes of, or carries beyond the state any property taken up adrift, before the expiration of the time allowed by this chapter for the owner to prove his property, he is liable to such owner to the extent of the injury he may sustain thereby.



Section 35-13-10 - Applicability of chapter to taker's personal representative.

If the taker dies before the expiration of the time allowed to the owner to prove his property, all the provisions of this chapter, in relation to the giving up of the property, apply to his personal representatives.






Chapter 14 - DAMAGES FOR DESTRUCTION, INJURY, OR REMOVAL OF TREES.

Section 35-14-1 - Generally; when owner of trees deemed owner of land; joinder actions.

(a) Any person who cuts down, deadens, girdles, boxes, destroys, or takes away, if already cut down or fallen, any cypress, pecan, oak, pine, cedar, poplar, walnut, hickory, or wild cherry tree, or sapling of that kind, on land not his own, wilfully and knowingly, without the consent of the owner of the land, must pay to the owner $20.00 for every such tree or sapling; and for every other tree or sapling, not hereinbefore described, so cut down, deadened, girdled, boxed, destroyed, or taken away by any person, he must pay to such owner the sum of $10.00.

(b) When one person owns the land and another person owns the trees standing thereon, the owner of the trees is the owner of the land within the meaning of subsection (a) of this section.

(c) Actions under this section may be joined with actions for trespass, for cutting, injuring, or removing timber.



Section 35-14-2 - Fruit or ornamental trees, etc.

Any person who cuts down, digs up, girdles, destroys, or mutilates any fruit tree or ornamental tree, or shrub, bush, or plant which is inclosed on premises not his own, wilfully and knowingly, without the consent of the owner, must pay to such owner $15.00 for every such tree, shrub, or plant.



Section 35-14-3 - Court in which action may be brought; limitations; further proceedings not barred.

Any action for the specific penalties given by this chapter may be brought in any court of competent jurisdiction and must be brought within one year from the time the injury was committed and not after; and neither action brought, nor penalty incurred under any of the provisions of this chapter, is a bar to any action for further damages or to any criminal proceeding for any offense included in the acts for which such penalties are herein imposed or connected therewith.






Chapter 15 - DUTY OF CARE OWED PERSONS ON PREMISES FOR SPORTING OR RECREATIONAL PURPOSES.

Article 1 - General Provisions.

Section 35-15-1 - No duty owed except as provided in Section 35-15-3.

An owner, lessee, or occupant of premises owes no duty of care to keep such premises safe for entry and use by others for hunting, fishing, trapping, camping, water sports, hiking, boating, sight-seeing, caving, climbing, rappelling, or other recreational purposes or to give any warning of hazardous conditions, use of structures or activities on such premises to persons entering for the above-stated purposes, except as provided in Section 35-15-3.



Section 35-15-2 - Effect of permission to use premises.

An owner, lessee, or occupant of premises who gives permission to another to hunt, fish, trap, camp, hike, sight-see, cave, climb, rappel, or engage in other sporting or recreational activities upon such premises does not thereby extend any assurance that the premises are safe for such purpose nor constitute the person to whom permission has been granted the legal status of an invitee to whom a duty of care is owed or assume responsibility for or incur liability for any injury to person or property caused by an act of such person to whom permission has been granted, except as provided in Section 35-15-4.



Section 35-15-3 - Otherwise existing liability not limited.

This article does not limit the liability which otherwise exists for wilful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity; or for injury suffered in any case where permission to hunt, fish, trap, camp, hike, cave, climb, rappel, or sight-see was granted for commercial enterprise for profit; or for injury caused by acts of persons to whom permission to hunt, fish, trap, camp, hike, or sight-see was granted to third persons as to whom the person granting permission, or the owner, lessee, or occupant of the premises owed a duty to keep the premises safe or to warn of danger.



Section 35-15-4 - General duty of care or ground of liability not created.

Nothing in this article creates a duty of care or ground of liability for injury to person or property.



Section 35-15-5 - Right to go on lands of another without permission not created.

Nothing in this article shall be construed as granting or creating a right for any person to go on the lands of another without permission of the landowner.






Article 2 - Limitation of Liability for Non-commercial Public Recreational Use of Land.

Section 35-15-20 - Legislative intent.

It is hereby declared that there is a need for outdoor recreational areas in this state which are open for public use and enjoyment; that the use and maintenance of these areas will provide beauty and openness for the benefit of the public and also assist in preserving the health, safety, and welfare of the population; that it is in the public interest to encourage owners of land to make such areas available to the public for non-commercial recreational purposes by limiting such owners' liability towards persons entering thereon for such purposes; that such limitation on liability would encourage owners of land to allow non-commercial public recreational use of land which would not otherwise be open to the public, thereby reducing state expenditures needed to provide such areas.



Section 35-15-21 - Definitions.

Unless the context thereof clearly indicates to the contrary, as used in this article the following terms shall have the following meanings:

(1) OWNER. Any public or private organization of any character, including a partnership, corporation, association, any individual, or any federal, state or local political subdivision or any agency of any of the foregoing having a legal right of possession of outdoor recreational land. For the purpose of this article, an employee or agent of the owner, but not an independent contractor while conducting activities upon the outdoor recreational land, is deemed to be an owner.

(2) OUTDOOR RECREATIONAL LAND. Land and water, as well as buildings, structures, machinery, and other such appurtenances used for or susceptible of recreational use.

(3) RECREATIONAL USE or RECREATIONAL PURPOSE. Participation in or viewing of activities including, but not limited to, hunting, fishing, water sports, aerial sports, hiking, camping, picnicking, winter sports, animal or vehicular riding, or visiting, viewing or enjoying historical, archeological, scenic, or scientific sites, and any related activity.

(4) PERSON. Any individual, regardless of age, maturity, or experience.

(5) COMMERCIAL RECREATIONAL USE. Any use of land for the purpose of receiving consideration for opening such land to recreational use where such use or activity is profit-motivated. Consideration does not include any benefits provided by law in accordance with this article, any other state or federal law, or in the form of good will for permitting recreational use as stated in this article; nor does consideration include a charge by the landowner for maintenance fees where the primary use of the land is for other than public recreational purposes.



Section 35-15-22 - Inspection and warning not required.

Except as specifically recognized by or provided in this article, an owner of outdoor recreational land who permits non-commercial public recreational use of such land owes no duty of care to inspect or keep such land safe for entry or use by any person for any recreational purpose, or to give warning of a dangerous condition, use, structure, or activity on such land to persons entering for such purposes.



Section 35-15-23 - Limitations on legal liability of owner.

Except as expressly provided in this article, an owner of outdoor recreational land who either invites or permits non-commercial public recreational use of such land does not by invitation or permission thereby:

(1) Extend any assurance that the outdoor recreational land is safe for any purpose;

(2) Assume responsibility for or incur legal liability for any injury to the person or property owned or controlled by a person as a result of the entry on or use of such land by such person for any recreational purpose; or

(3) Confer upon such person the legal status of an invitee or licensee to whom a duty of care is owed.



Section 35-15-24 - Otherwise existing liability not limited.

(a) Nothing in this article limits in any way legal liability which otherwise might exist when such owner has actual knowledge:

(1) That the outdoor recreational land is being used for non-commercial recreational purposes;

(2) That a condition, use, structure, or activity exists which involves an unreasonable risk of death or serious bodily harm;

(3) That the condition, use, structure, or activity is not apparent to the person or persons using the outdoor recreational land; and

(4) That having this knowledge, the owner chooses not to guard or warn, in disregard of the possible consequences.

(b) The test set forth in subsection (a) of this section shall exclude constructive knowledge by the owner as a basis of liability and does not create a duty to inspect the outdoor recreational land.

(c) Nothing in this article shall be construed to create or expand any duty or ground of liability or cause of action for injury to persons on property.



Section 35-15-25 - Duty of care by persons using outdoor recreational land.

Nothing in this article shall be construed to relieve any person using outdoor recreational land open for non-commercial public recreational use from any obligation which such person may have in the absence of this article to exercise care in the use of such land and in the activities thereon, or from legal consequences of failure to employ such care.



Section 35-15-26 - Provisions not applicable to commercial recreational enterprise.

The liability limitation provisions of this article shall not apply in any cause of action arising from acts or omissions occurring on or connected with land upon which any commercial recreational enterprise is conducted.



Section 35-15-27 - Governmental immunity.

Nothing in this article shall be so construed as to alter or repeal any immunity from law suit presently conferred by law upon the state or political subdivision thereof, or any agency or instrumentality thereof.



Section 35-15-28 - Owner must establish public use.

(a) The liability limitation protection of this article may be asserted only by an owner who can reasonably establish that the outdoor recreational land was open for non-commercial use to the general public at the time of the injury to a person using such land for any public recreational purpose. Any owner may create a rebuttable presumption of having opened land for non-commercial public recreational use by:

(1) Posting signs around the boundaries and at the entrance(s) of such land; or

(2) Publishing a notice in a newspaper of general circulation in the locality in which the outdoor recreational land is situated, and describing such land; or

(3) Recording a notice in the public records of any county in which any part of the outdoor recreational land is situated, and describing such land; or

(4) Any act similar to subdivisions (1), (2), or (3) of subsection (a), which is designed to put the public on notice that such outdoor recreational land is open to non-commercial public recreational use.

(b) The assertion of any of the provisions of the article by an owner shall not be construed to be (1) expressed or implied dedication; (2) granting of an easement; or (3) granting of an irrevocable license, to any person or the public to use such outdoor recreational land.

(c) Any person who enters non-commercial outdoor recreational land for any recreational purpose either with or without an invitation or permission from the owner, and either with or without knowledge that the land is held open for non-commercial public recreational use is subject to the provisions of this article.

(d) The availability of outdoor recreational land for non-commercial public use may be conditioned upon reasonable restrictions on the time, place, and manner of public use as the owner shall establish.






Article 3 - Landowners' Protection Act.

Section 35-15-40 - Liability of landowners who lease property for hunting or fishing purposes.

(a) This section shall be known and may be cited as the Landowners Protection Act.

(b) A landowner who leases property for hunting or fishing purposes shall not be liable for any damages to any person based on the use of the leased property for hunting or fishing purposes.

(c) Subsection (b) does not prevent or limit the liability of a landowner who does either of the following:

(1) Has actual knowledge at the time of the lease of a dangerous condition existing on the land that is not open and obvious, and does not make the danger known to the lessee, and the danger proximately causes injury, damage, or death to a person rightfully using the land pursuant to the lease.

(2) Intentionally or willfully causes an injury to a person rightfully using the land pursuant to the lease.

(d) Subsection (b) does not enlarge or diminish the open and obvious doctrine.

(e) This section shall not affect the liability of a third party leasing the land.









Chapter 16 - ANNUITY AND MORTALITY TABLES.

Section 35-16-1 - Publication of annuity tables.

The superintendent of insurance and the superintendent of banks, jointly, shall, within 30 days after final adjournment of each regular session of the Legislature, cause to be prepared a table showing the current present cash value of an annuity of $100.00 per month, month by month from two to 480 months at two percent, two and one-half percent, three percent, three and one-half percent, four percent, four and one-half percent, five percent, five and one-half percent and six percent, which table shall be delivered to the Secretary of State, who shall cause the same to be printed in the bound volume of the acts of the Legislature.



Section 35-16-2 - Annuity tables as evidence.

Annuity tables computed, compiled, printed, and published as provided in section 35-16-1 shall be received in all courts of this state as evidence of the facts therein stated, but nothing contained in this chapter shall affect the admissibility of other competent evidence when offered in a lawful and proper manner.



Section 35-16-3 - Publication of mortality tables.

The superintendent of insurance shall, within 10 days after final adjournment of each regular session of the legislature, cause to be delivered to the secretary of state the then current American experience and commissioners standard ordinary mortality tables, which the secretary of state shall cause to be printed in the bound volume of the acts of the legislature.



Section 35-16-4 - Mortality tables as evidence.

(a) Mortality tables as printed in the bound acts of the legislature pursuant to section 35-16-3 shall be received in all courts of this state as evidence of the facts therein stated.

(b) The provisions of section 35-16-3 and subsection (a) of this section are cumulative and shall not prevent any court from taking judicial knowledge of mortality tables, as provided by law, nor affect the admissibility of such tables in evidence when offered in any other lawful and proper manner.






Chapter 18 - CONSERVATION EASEMENT.

Section 35-18-1 - Definitions.

As used in this chapter, the following words have the following meanings:

(1) CONSERVATION EASEMENT. A nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic, or open-space values of real property, assuring its availability for agricultural, silvicultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, paleontological, or cultural aspects of real property.

(2) HOLDER. Either of the following to whom a conservation easement is conveyed:

a. A governmental body empowered to hold an interest in real property under the laws of this state or the United States.

b. A charitable corporation, charitable association, or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open-space values of real property, assuring the availability of real property for agricultural, silvicultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, paleontological, or cultural aspects of real property.

(3) THIRD-PARTY RIGHT OF ENFORCEMENT. A right expressly provided in a conservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association, or charitable trust, which, although eligible to be a holder, is not a holder.



Section 35-18-2 - Easement conveyed, recorded, assigned, etc.; term of easement; interest maintained; condemnation.

(a) Except as otherwise provided in this chapter, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements. A conservation easement may not be created or expanded under this chapter by any state, county, or local governmental body through the exercise of the power of eminent domain.

(b) No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and a recordation of the acceptance.

(c) Except as provided in subsection (b) of Section 35-18-3, the term of a conservation easement shall be the term stated in the instrument creating the easement or, if no term is stated, the lesser of 30 years or the life of the grantor, or upon the sale of the property by the grantor.

(d) An interest in real property in existence at the time a conservation easement is created, including, but not limited to, any subsurface property interests or leases and any related rights of owners or leaseholders to remove or extract minerals or any mortgages, deeds of trust, security interests, or other liens, shall not be impaired or diminished in any way by a conservation easement unless all owners of the interests are parties to the conservation easement or consent to it and the consent is properly recorded. A conservation easement shall not be construed to impair or diminish in any way interests in adjacent or surrounding properties.

(e) Nothing in this chapter shall be construed to impair or diminish in any way the rights of any person, entity, or governmental body authorized by the laws of this state or under federal law to acquire property interests through the exercise of eminent domain or condemnation. A conservation easement may be condemned or appropriated through eminent domain in the same manner as any other property interest.



Section 35-18-3 - Actions affecting a conservation easement.

(a) An action affecting a conservation easement may be brought by any of the following:

(1) An owner of an interest in the real property burdened by the easement.

(2) A holder of the easement.

(3) A person having a third-party right of enforcement only to the extent provided in the instrument creating the easement.

(b) This chapter does not affect the power of a court to modify or terminate a conservation easement in accordance with the principles of law and equity applicable to other easements and specifically including the doctrine of changed conditions.



Section 35-18-4 - Validity of easement.

A conservation easement is valid even though any of the following apply:

(1) It is not appurtenant to an interest in real property.

(2) It can be or has been assigned to another holder.

(3) It is not of a character that has been recognized traditionally at common law.

(4) It imposes a negative burden.

(5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder.

(6) The benefit does not touch or concern real property.

(7) There is no privity of estate or of contract.



Section 35-18-5 - Creation of instrument; other interests valid.

(a) Any instrument intended to create a conservation easement under this chapter shall contain an explicit reference to that effect.

(b) This chapter does not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under any other law of this state.



Section 35-18-6 - Relation to "Forever Wild Amendment."

The provisions of this chapter are intended to be cumulative and supplemental to the provisions of Amendment No. 543 of the Constitution of Alabama of 1901, commonly known as the "Forever Wild Amendment," and any other provisions of law, and shall not be construed to repeal any law or part of law except for those in direct conflict herewith.






Chapter 19 - ALABAMA UNFORM ENVIRONMENTAL COVENANTS ACT.

Section 35-19-1 - Short title.

This act may be cited as the Alabama Uniform Environmental Covenants Act.



Section 35-19-2 - Definitions.

The following terms shall have the following meanings:

(1) ACTIVITY AND USE LIMITATIONS. Restrictions or obligations created under this chapter with respect to real property.

(2) AGENCY or DEPARTMENT. The Alabama Department of Environmental Management.

(3) COMMON INTEREST COMMUNITY. A condominium, cooperative, or other real property with respect to which a person, by virtue of the person's ownership of a parcel of real property, is obligated to pay property taxes or insurance premiums, or for maintenance, or improvement of other real property described in a recorded covenant that creates the common interest community.

(4) DIRECTOR. The Director of the Alabama Department of Environmental Management or his or her designated representative.

(5) ENVIRONMENTAL COVENANT. A servitude arising under an environmental response project that imposes activity and use limitations.

(6) ENVIRONMENTAL RESPONSE PROJECT. A plan or work performed for environmental remediation of real property and conducted under any of the following programs or situations:

a. Under a federal or state program governing environmental remediation of real property, including Chapter 30E of Title 22, but not including Chapter 36 of Title 22.

b. Incident to closure of a solid or hazardous waste management unit, if the closure is conducted with approval of an agency.

c. Under a state voluntary clean-up program authorized in Chapter 30E of Title 22.

(7) HOLDER. The grantee of an environmental covenant as specified in subsection (a) of Section 35-19-3.

(8) PERSON. An individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(9) RECORD. Used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(10) STATE. The State of Alabama.



Section 35-19-3 - Requirements for environmental covenants.

(a) Any person, including a person that owns an interest in the real property, an agency, or a municipality or other unit of local government, may be a holder. An environmental covenant may identify more than one holder. The interest of a holder is an interest in real property.

(b) A right of an agency under this chapter or under an environmental covenant, other than a right as a holder, is not an interest in real property.

(c) An agency is bound by any obligation it assumes in an environmental covenant, but an agency does not assume obligations merely by signing an environmental covenant. Any other person that signs an environmental covenant is bound by the obligations the person assumes in the covenant, but signing the covenant does not change obligations, rights, or protections granted or imposed under law other than this chapter except as provided in the covenant.

(d) The following rules apply to interests in real property in existence at the time an environmental covenant is created or amended:

(1) An interest that has priority under other law is not affected by an environmental covenant unless the person that owns the interest subordinates that interest to the covenant.

(2) This chapter does not require a person that owns a prior interest to subordinate that interest to an environmental covenant or to agree to be bound by the covenant.

(3) A subordination agreement may be contained in an environmental covenant covering real property or in a separate record. If the environmental covenant covers commonly owned property in a common interest community, the record may be signed by any person authorized by the governing board of the owners' association.

(4) An agreement by a person to subordinate a prior interest to an environmental covenant affects the priority of that person's interest but does not by itself impose any affirmative obligation on the person with respect to the environmental covenant.



Section 35-19-4 - Interest holders; rights of holders and agencies; priority.

(a) An environmental covenant must meet all of the following requirements:

(1) State that the instrument is an environmental covenant executed pursuant to this chapter.

(2) Contain a legally sufficient description of the real property subject to the covenant.

(3) Describe the activity and use limitations on the real property.

(4) Identify every holder.

(5) Be signed by the director, every holder, and unless waived by the agency, every owner of the fee simple of the real property subject to the covenant.

(6) Identify the name and location of any administrative record for the environmental response project reflected in the environmental covenant.

(b) In addition to the information required by subsection (a), an environmental covenant may contain other information, restrictions, and requirements agreed to by the persons who signed it, including any of the following:

(1) Requirements for notice following transfer of a specified interest in, or concerning proposed changes in use of, applications for building permits for, or proposals for any site work affecting the contamination on, the property subject to the covenant.

(2) Requirements for periodic reporting describing compliance with the covenant.

(3) Rights of access to the property granted in connection with implementation or enforcement of the covenant.

(4) A brief narrative description of the contamination and remedy, including the contaminants of concern, the pathways of exposure, limits on exposure, and the location and extent of the contamination.

(5) Limitation on amendment or termination of the covenant in addition to those contained in Sections 35-19-9 and 35-19-10.

(6) Rights of the holder in addition to its right to enforce the covenant pursuant to Section 35-19-11.

(c) In addition to other conditions for its approval of an environmental covenant, the agency may require those persons specified by the agency who have interests in the real property to sign the covenant.



Section 35-19-5 - Validity and enforceability of environmental covenants.

(a) An environmental covenant that complies with this chapter runs with the land.

(b) An environmental covenant that is otherwise effective is valid and enforceable even if any one or more of the following conditions apply:

(1) It is not appurtenant to an interest in real property.

(2) It can be or has been assigned to a person other than the original holder.

(3) It is not of a character that has been recognized traditionally at common law.

(4) It imposes a negative burden.

(5) It imposes an affirmative obligation on a person having an interest in the real property or on the holder.

(6) The benefit or burden does not touch or concern real property.

(7) There is no privity of estate or contract.

(8) The holder dies, ceases to exist, resigns, or is replaced.

(9) The owner of an interest subject to the environmental covenant and the holder are the same person.

(c) An instrument that creates restrictions or obligations with respect to real property which would qualify as activity and use limitations except for the fact that the instrument was recorded before January 1, 2008, is not invalid or unenforceable because of any of the limitations on enforcement of interests described in subsection (b) or because it was identified as an easement, servitude, deed restriction, or other interest. This chapter does not apply in any other respect to such an instrument.

(d) This chapter does not invalidate or render unenforceable any interest, whether designated as an environmental covenant or other interest, that is otherwise enforceable under the law of this state.



Section 35-19-6 - Relation to zoning and other laws regulating use.

This chapter does not authorize a use of real property that is otherwise prohibited by zoning, by law other than this chapter regulating use of real property, or by a recorded instrument that has priority over the environmental covenant. An environmental covenant may prohibit or restrict uses of real property which are authorized by zoning or by law other than this chapter.



Section 35-19-7 - To whom copies must be provided.

(a) A copy of an environmental covenant shall be provided by the persons and in the manner required by the agency to each of the following persons or entities:

(1) Each person that signed the covenant.

(2) Each person holding a recorded interest in the real property subject to the covenant.

(3) Each person in possession of the real property subject to the covenant.

(4) Each municipality or other unit of local government in which real property subject to the covenant is located.

(5) Any other person the agency requires.

(b) The validity of a covenant is not affected by failure to provide a copy of the covenant as required under this section.



Section 35-19-8 - Recording of environmental covenants.

(a) An environmental covenant and any amendment or termination of the covenant must be recorded in every county in which any portion of the real property subject to the covenant is located. For purposes of indexing, a holder shall be treated as a grantee.

(b) Except as otherwise provided in subsection (c) of Section 35-19-9, an environmental covenant is subject to the laws of the state governing recording and priority of interests in real property.



Section 35-19-9 - Duration of environmental covenants.

(a) An environmental covenant is perpetual unless any of the following conditions apply:

(1) The covenant is limited to a specific duration or terminated by the occurrence of a specific event.

(2) The covenant is terminated or modified by consent pursuant to Section 35-19-10.

(3) The covenant is terminated or modified pursuant to subsection (b).

(4) The covenant is terminated by foreclosure of an interest that has priority over the environmental covenant.

(5) The covenant is terminated or modified in an eminent domain proceeding, but only if each of the following requirements are satisfied:

a. The department is a party to the proceeding.

b. All persons identified in subsections (a) and (b) of Section 35-19-10 are given notice of the pendency of the proceeding.

c. The court determines, after hearing, that the termination or modification will not adversely affect human health or the environment.

(b) If the department has determined that the intended benefits of the covenant can no longer be realized, or are no longer protective of human health and the environment, a court, under the doctrine of changed circumstances, in an action in which all persons identified in subsections (a) and (b) of Section 35-19-10 have been given notice, may terminate or modify the covenant or reduce its burden on the real property subject to the covenant. The departments's determination or its failure to make a determination upon request is subject to review pursuant to the Alabama Administrative Procedure Act.

(c) Except as otherwise provided in subsections (a) and (b), an environmental covenant may not be extinguished, limited, or impaired through issuance of a tax deed, foreclosure of a tax lien, or application of the doctrine of adverse possession, prescription, abandonment, waiver, lack of enforcement, or acquiescence, or a similar doctrine.

(d) An environmental covenant may not be extinguished, limited, or impaired by application of any law relating to marketable title or dormant mineral interests.



Section 35-19-10 - Amendment or termination of environmental covenant.

(a) Unless otherwise specified in the environmental covenant, an environmental covenant may be amended or terminated by consent only if the amendment or termination is signed by each of the following:

(1) The agency, unless waived by the agency, in which event the current owner of the fee simple of the real property subject to the covenant must sign.

(2) Each person that originally signed the covenant, unless a person waived in a signed record the right to consent or a court finds that the person no longer exists or cannot be located or identified with the exercise of reasonable diligence.

(3) Except as otherwise provided in subsection (d)(2), the holder.

(b) If an interest in real property is subject to an environmental covenant, the interest is not affected by an amendment of the covenant unless the current owner of the interest consents to the amendment or has waived in a signed record the right to consent to amendments.

(c) Except for an assignment undertaken pursuant to a governmental reorganization, assignment of an environmental covenant to a new holder is an amendment.

(d) Except as otherwise provided in an environmental covenant:

(1) A holder may not assign its interest without consent of the other parties.

(2) A holder may be removed and replaced by agreement of the other parties specified in subsection (a).

(3) A court of competent jurisdiction may fill a vacancy in the position of holder.



Section 35-19-11 - Administration and enforcement of chapter.

(a) The department is designated as the administrating agency for this chapter and is empowered to administer and enforce this chapter using the authorities granted to it by the Environmental Management Act. However, such designation shall not imply that the department shall assume any administration or enforcement functions other than those directly related to the environmental covenant.

(b) A civil action for injunctive or other equitable relief for violation of an environmental covenant may be maintained by any of the following parties or entities:

(1) A party to the covenant.

(2) Alabama Department of Environmental Management.

(3) Any person to whom the covenant expressly grants power to enforce.

(4) A person whose interest in the real property or whose collateral or liability may be affected by the alleged violation of the covenant.

(5) A municipality or other unit of local government in which the real property subject to the covenant is located.

(c) This chapter does not limit the regulatory authority of the Alabama Department of Environmental Management under law other than this chapter with respect to an environmental response project.

(d) A person is not responsible for or subject to liability for environmental remediation solely because it has the right to enforce an environmental covenant.



Section 35-19-12 - Registry of environmental covenants.

(a) The Alabama Department of Environmental Management shall establish and maintain a registry that contains all environmental covenants and any amendment or termination of those covenants. The registry may also contain any other information concerning environmental covenants and the real property subject to them which the department considers appropriate. The registry is a public record for purposes of Section 36-12-40.

(b) After an environmental covenant or an amendment or termination of a covenant is filed in the registry established pursuant to subsection (a), a notice of the covenant, amendment, or termination that complies with this section may be recorded in the land records in lieu of recording the entire covenant. Any such notice must contain all of the following:

(1) A legally sufficient description and any available street address of the real property subject to the covenant.

(2) The name and address of the owner of the fee simple interest in the real property, the agency, and the holder if other than the agency.

(3) A statement that the covenant, amendment, or termination is available in a registry at the Alabama Department of Environmental Management, which discloses the method of any electronic access.

(4) A statement that the notice is notification of an environmental covenant executed pursuant to this chapter.

(c) A statement in substantially the following form, executed with the same formalities as a deed in this state, satisfies the requirements of subsection (b):

"1. This notice is filed in the land records of the Probate Office of _______ County, Alabama, pursuant to Section 35-19-12 of the Alabama Uniform Environmental Covenants Act.

"2. This notice and the covenant, amendment, or termination to which it refers may impose significant obligations with respect to the property described below.

"3. A legal description of the property is attached as Exhibit A to this notice. The address of the property that is subject to the environmental covenant is [insert address of property] [not available].

"4. The name and address of the owner of the fee simple interest in the real property on the date of this notice is [insert name of current owner of the property and the owner's current address as shown on the tax records of the jurisdiction in which the property is located].

"5. The environmental covenant, amendment, or termination was signed by the Director of the Alabama Department of Environmental Management.

"6. The environmental covenant, amendment, or termination was filed in the registry on [insert date of filing].

"7. The full text of the covenant, amendment, or termination and any other information required by the agency is on file and available for inspection and copying in the registry maintained for that purpose by the Alabama Department of Environmental Management."



Section 35-19-13 - Regulations; fees.

The department is authorized to adopt regulations and assess fees to implement provisions of this chapter.



Section 35-19-14 - Construction with federal law.

This chapter modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001 et seq.) but does not modify, limit, or supersede Section 101 of that act (15 U.S.C. Section 7001(a)) or authorize electronic delivery of any of the notices described in Section 103 of that act (15 U.S.C. Section 7003(b)).






Chapter 20 - ALABAMA HOMEOWNERS' ASSOCIATION ACT.

Section 35-20-1 - Short title.

This chapter shall be known and may be cited as the Alabama Homeowners' Association Act.



Section 35-20-2 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) ASSOCIATION. A homeowners' association.

(2) BOARD OF DIRECTORS. The group of persons vested with the management of the association irrespective of the name by which the group is designated.

(3) COMMON AREA. Property within a development which is owned, leased, or required by the declaration to be maintained or operated by a homeowners' association for the use of its members and designated as common area in the declaration or on a recorded subdivision map or plat.

(4) DECLARANT. The person or entity who submits property to a declaration.

(5) DECLARATION. Any instrument, however denominated, including any amendment, modification, restatement, or supplement, recorded in the office of the judge of probate in the county in which the development or any part thereof is located which satisfies the following:

a. Imposes on the association maintenance or operational responsibilities for the common areas.

b. Creates the authority in the association to levy an assessment on lots, the owners or occupants of the lots, or other entities to provide for maintenance or services for the benefit of some or all of the lots in the development, the owners or occupants of the lots, or the common area.

c. Is a covenant running with the land enforceable by and against successors and assigns.

(6) DEVELOPMENT. Real property subject to a declaration that contains lots for residential use and common areas in which any owner is a member of an association and the owner's lot is subject to assessments pursuant to a declaration.

(7) DIRECTOR. A duly elected or appointed member of the board of directors of an association.

(8) HOMEOWNER'S ASSOCIATION. An entity incorporated as a nonprofit corporation pursuant to Chapter 3 of Title 10A, and provided for in a declaration.

(9) LOT. Any parcel of land within a development designated for separate ownership and shown on a recorded subdivision map or plat, other than a common area.

(10) MEMBER. An owner or occupant of a lot in a development subject to a declaration having membership rights as defined in the declaration or other governing documents of the association.

(11) POTENTIAL PURCHASER. A person having a contractual right or option to acquire a lot or a person or entity who intends to execute a mortgage to secure an indebtedness.



Section 35-20-3 - Applicablity of chapter.

(a) This chapter applies to all developments subject to a declaration providing for a homeowners' association recorded in the office of the judge of probate in the county in which the development, or any part thereof, is located on or after January 1, 2016, and any association formed prior to that time, provided the association, by a majority of its members, elects to be governed by this chapter.

(b) This chapter does not apply to any of the following:

(1) A development for commercial, industrial, or other nonresidential use.

(2) Any association that is subject to regulation under Chapters 8 or 8A of this title.

(3) A real estate cooperative, time-share development, or campground.



Section 35-20-4 - Construction and administration of chapter.

(a) The principles of law and equity, including, but not limited to, the law of nonprofit corporations in Chapter 3 of Title 10A, the law of real estate, and the law relative to the capacity to contract, principal and agent, eminent domain, estoppel, negligence, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement this chapter, except to the extent inconsistent with this chapter.

(b) Every duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

(c) The remedies provided in this chapter shall be liberally administered so that the aggrieved party is put in as good as a position as if the other party had fully performed.



Section 35-20-5 - Organization of associations; filing requirements; rulemaking authority; organizational documents.

(a) On or after January 1, 2016, a homeowners' association created pursuant to a declaration shall be organized as a nonprofit corporation pursuant to Chapter 3 of Title 10A, and shall be governed in all respects as a nonprofit corporation.

(b)(1) A homeowners' association, its members, and directors shall be subject to all of the obligations, duties, and responsibilities of and shall have all of the rights and benefits provided in Chapter 3 of Title 10A.

(2) In addition or supplemental to any other filing required in Chapter 3 of Title 10A, a homeowners' association shall file the following documents with the Secretary of State:

a. Articles of incorporation.

b. Bylaws, resolutions, or other governing documents of the association.

c. The original covenants, conditions, or restrictions adopted by the association.

(3) The Secretary of State shall implement and maintain an electronic database, organized by association name, accessible by the public through the Secretary of State's website which provides the capability to search and retrieve the documents listed in subdivision (2). Any documents filed with the Secretary of State shall be filed in accordance with Division 4 of Article 3 of Chapter 4, provided such documents filed with the Secretary of State pursuant to this chapter shall not be deemed to provide notice pursuant to Chapter 4.

(4) The Secretary of State may adopt rules necessary for the implementation of this section, including reasonable fees for the filing of documents.

(c) The organizational documents of a homeowners' association shall provide for all of the following:

(1) Methods of efficient communications with the members of the association unless a different method is required by Chapter 3 of Title 10A.

(2) Rules and regulations for the conduct of any meetings of the association.

(3) The compilation, organization, and maintenance of full and complete financial records of the association available to any member at a reasonable time and place upon the payment of reasonable associated costs.

(4) Reasonable rules and regulations for the use, maintenance, repair, replacement, or modification of any common areas, if any, including penalties for violations.

(5) Power to grant easements, leases, licenses, and concessions through or over the common areas, if any.

(6) Statements regarding the payment of dues and assessments to be provided to any person having an interest, upon the payment of reasonable associated costs.

(7) Preparation and submission of the annual budgets of the association to the members.

(8) Any other act a nonprofit corporation is required to do under law.

(d) In addition to the requirements set forth in subsection (c), the organizational documents of a homeowners' association may provide for the following:

(1) Indemnification and insurance for the association, its officers, and directors.

(2) Fidelity bonds for any person or entity having custody or control of any funds of the association.

(3) Periodic audits of the financial records of the association.

(4) Power to acquire real and personal property for the benefit of the association and its members.

(5) Power to hire and discharge managing agents and other employees, agents, and independent contractors.



Section 35-20-6 - Formation of association.

A homeowners' association provided for in a declaration and subject to this chapter shall be formed prior to the conveyance of any lot in the development by the declarant.



Section 35-20-7 - Election of a board of directors and officers; modification of declaration.

A declaration or the governing documents of a homeowners' association may provide for a period in which the declarant will maintain control of the election of directors and officers of the association and a right to reasonably alter, amend, or modify the declaration.



Section 35-20-8 - Priority of declaration.

If a conflict exists between the declaration and the governing documents of a homeowners' association, the declaration prevails, except to the extent that the declaration is inconsistent with this chapter.



Section 35-20-9 - Notice of election.

(a) Within 120 days of the date the members have the right to elect a board of directors pursuant to the declaration or other governing documents of the association to elect a board of directors, the declarant shall give written notice pursuant to Section 10A-3-2.03 of a special meeting of the membership for the purpose of electing a board of directors.

(b) In addition to the notice required under Section 10A-3-2.03, the notice under subsection (a) shall also satisfy the following:

(1) State that the purpose of the meeting is the election of a board of directors pursuant to the declaration and the governing documents of the association.

(2) Provide for nominations of candidates for election to the board of directors at the meeting on the written consent of at least 10 percent of the membership, unless otherwise provided in the governing documents.

(3) State the names of all existing directors and the names of the directors who may continue to serve as directors.



Section 35-20-10 - Delivery of certain information to the board upon election.

Within 90 days of the selection of the board of directors of the association as provided in Section 35-20-9, the declarant, or his or her designee, shall deliver to the board of directors all of the following:

(1) All books, records, and governing documents of the association in the possession of the declarant, or any person or entity under the declarant's control.

(2) All records of any outstanding and unpaid assessments.

(3) Any contracts of the association with any third parties respecting the operation of the association or the maintenance and upkeep of any property of the association.

(4) Any insurance policies currently in force.

(5) A list of the names and addresses of the members of the association as shown on its records.

(6) Any written unexpired warranties of any contractor or subcontractors, suppliers, or manufacturers relative to the common area or any improvements to the common area.



Section 35-20-11 - Powers of board.

(a) The board of directors, to the extent authorized by the declaration and governing documents, may do the following:

(1) Suspend a member's right to use facilities or services provided directly through the association for nonpayment of assessments under subdivision (2), to the extent that access to the member's lot is not denied.

(2) Assess reasonable penalties against a member for any violation of the declaration or rules adopted by the board of directors after the member is afforded the opportunity to be heard and represented by counsel before the board of directors.

(b) If a tenant of a member violates the declaration or rules adopted by the board of directors, in addition to exercising any of its powers and rights against the member, the board of directors may do any of the following:

(1) Exercise any of the actions authorized in subdivision (1) of subsection (a) directly against a tenant of a member.

(2) Assess a penalty authorized in subdivision (2) of subsection (a) directly against a tenant after giving notice to the tenant and member and an opportunity to be heard before the board of directors.

(3) Enforce any other rights against the tenant for the violation which the member as landlord could lawfully have exercised under the lease or which the board of directors could have exercised against the unit owner.

(c) The amount of any penalty assessed under this section shall be considered an assessment for purposes of Section 35-20-12.



Section 35-20-12 - Liens for unpaid assessments.

(a) Except as may be otherwise provided in the declaration or the governing documents of an association, an association shall have, and there is declared, a lien on every lot for unpaid assessments levied against that lot arising on and from the date the assessment is due as fixed and determined by the board of directors at an annual meeting after giving notice as provided in Chapter 3 of Title 10A. The lien may be enforced or foreclosed as provided in the declaration or governing documents or as provided in this section. Written notice of the assessment and lien shall be given to the owner of any lot on which the assessment and lien is claimed by personal delivery or first class United States mail, postage prepaid.

(b) A lien declared by this section shall have priority, except as may be otherwise provided in Chapters 4 and 11, over all other subsequent liens and encumbrances except state and county ad valorem taxes, municipal improvement assessments, UCC fixture filings, mortgages, and deeds of trust securing an indebtedness.

(c) The association, within 12 months from the date any assessment becomes due, shall record a statement of lien verified by an officer or director of the association having personal knowledge of the facts in the office of the judge of probate of the county in which a lot subject to the assessment is located, which shall contain all of the following:

(1) A description of the lot on which the lien is claimed.

(2) The name of the association claiming the lien.

(3) The name of the owner or owners of the lot on which the lien is claimed.

(4) The amount of any unpaid assessments together with the date of the assessments.

(5) The amount of any other interests and costs claimed by the association.

(d) At least 30 days prior to recording a statement of lien, the association shall give written notice by certified mail to the owner of the lot or other person obligated for the lien, as shown on the books and records of the association, that the statement will be recorded in the office of the judge of probate.

(e) An association may bring an action in a court having jurisdiction to enforce a lien declared in this section in the county where the lot is located by filing a verified complaint, attaching a copy of the statement of the lien, alleging those facts showing it is entitled to a lien for the claimed unpaid assessment in accordance with the Alabama Rules of Civil Procedure.

(f) The court in which the action is pending may enforce the lien by a sale of the property after the giving of notice. Notice of a sale shall be given in the county where the lot is located. Notice of all sales under this subsection shall be given by publication once a week for three successive weeks in a newspaper published in the county or counties in which the lot is located. If the lot is located in more than one county, publication shall be made in all counties where the lot is located. The notice of sale must give the time, place, and terms of the sale, together with the description of the lot. If no newspaper is published in the county where the lot is located, the notice must be placed in a newspaper published in an adjoining county for three successive weeks.



Section 35-20-13 - Records.

(a) A homeowners' association subject to this chapter shall maintain records and information to be made available to each member or potential purchaser, upon written request, within a reasonable time not to exceed 30 days from the date of the request, and upon the payment of reasonable associated costs. Any homeowners' association may provide the records and information in paper or electronic form or direct the member or potential purchaser to the location of any public record containing the records or information.

(b) Upon written request by a member or potential purchaser and upon payment of reasonable costs, the homeowners' association, as specified in subsection (a), shall provide or direct the member or potential purchaser to the location of the public record containing the following:

(1) Documents reflecting the most recent assessments, any pending homeowners' association assessments approved by the board but not yet in effect, or any mandatory dues and charges with the amounts, including dates due and payable.

(2) Common areas owned by the association and those common areas not owned by the association but which HOA dues go to pay.

(3) A copy of the current operating budget and reserve funds, if any, and a statement of financial condition for the last fiscal year.

(4) Documents evidencing any insurance coverage provided for all lot owners by the association, including any fidelity bond.

(5) Documents evidencing any loans against the association and any collateral provided by the association for the loans.

(6) The official name of the association with current contact information of the current officers and agent, if any.

(7) A copy of the current covenants, conditions, and restrictions adopted by the association along with any amendments, modifications, restatement, or supplement and current architectural control regulations.

(8) Any association initiation or transfer fees which may be due at the time of the real estate closing.

(9) A list of all existing common areas.

(10) The case number or other identifying information of any pending lawsuits, judgments, liens, arbitration, or any other dispute resolution process to which the association is a party and contained in a public record.



Section 35-20-14 - Dissolution and liquidation of assets upon termination of declaration.

Upon the termination of a declaration, or at such other time as required by law, the board of directors shall take those steps necessary for the immediate dissolution and liquidation of the association and any remaining assets.









Title 36 - PUBLIC OFFICERS AND EMPLOYEES.

Chapter 1 - GENERAL PROVISIONS.

Section 36-1-1 - Appointment of commissioners in other states or territories to take and certify depositions, receive acknowledgment and take proof of conveyances of property, etc., within state.

The Governor may appoint commissioners in other states and territories of the United States to take and certify depositions, to receive the acknowledgment and take the proof of conveyances of property within this state and the proof of wills, executed by persons without the state, devising or bequeathing property within this state. Commissioners appointed under this section shall hold office for four years.



Section 36-1-2 - Validity of official acts of de facto official; liabilities of such official.

The official acts of any person in possession of a public office and exercising the functions thereof shall be valid and binding as official acts in regard to all persons interested or affected thereby, whether such person is lawfully entitled to hold office or not and whether such person is lawfully qualified or not, but such person shall be liable to all penalties imposed by law for usurping or unlawfully holding office or for exercising the functions thereof without lawful right or without being qualified according to law.



Section 36-1-3 - Reduction of number of printed copies of reports.

Any state official who by law is required to publish an annual, biennial or quadrennial report is authorized to reduce the actual number of printed copies now required by law if, in the opinion of said officer, a decreased number of copies will adequately supply the needs of his department and the public demand; provided, that where more than 500 copies are required by law, the number of printed copies may not be reduced to less than 500 copies.



Section 36-1-4 - Payroll deductions, etc., for community chests, etc.

(a) Any officer or employee of the State of Alabama, any political subdivision or school district thereof, of any institution supported in whole or in part by the state, a county or a municipality who desires to make a contribution to a community chest or other combination of nonprofit health or welfare agencies shall be permitted to have such contribution deducted from the salary or wage due such officer or employee by filing a written request therefor with the fiscal officer of the state, political subdivision, school district or institution by which such officer or employee is employed.

(b) Upon receipt of such request by the fiscal officer of the state, political subdivision, school district or institution from such officer or employee, such fiscal officer is authorized to issue a warrant or warrants in favor of the designated community chest or other combination of nonprofit health or welfare agencies in such amount as may be designated in such request.



Section 36-1-4.1 - Payroll deductions for local United Way, etc.; definitions; procedures; list of organizations exclusive.

Rrepealed by Acts 1991, No. 91-561, p. 1037, § 8, effective July 1, 1992.



Section 36-1-4.2 - Deductions from salaries of firefighters; procedure.

All laws to the contrary notwithstanding, every political subdivision of this state which employs full-time firefighters shall adopt policies or regulations which will provide for deductions from the salaries of its firefighters or groups of firefighters whenever a written request for such deductions is submitted to the governing body of the (employer) political subdivision. Such deductions shall be made on a monthly basis and shall be remitted to the appropriate company, association or organization as specified by the employees within 10 days following each deduction. Such deductions may be made for, but not limited to, tax sheltered annuities, membership dues, the Public Employees' Individual Retirement Account Fund, voluntary contributions and group insurance premiums. Deductions for membership dues shall be made based upon membership lists and forms provided by the employees' organization. Such lists are to be corrected, updated and returned to the employees' designated organization(s) not later than April 15 of each year. The 1984 dues and voluntary contribution authorized, with appropriate yearly adjustments, shall be deducted for each succeeding year unless the employee revokes the deductions in writing on or before January 2 of that year. Voluntary contributions may be revoked by giving a 30-days notice in writing. New authorization shall be permitted to be added during the months of April, August and December of each year. Upon termination, amounts owed under the authorization of the employee shall be deducted from the employee's final pay due.



Section 36-1-4.3 - Salary deductions for dues, contributions, and premiums; termination of deductions; administration fee.

(a) The state Comptroller shall adopt statewide policies which provide for deductions from the salaries of state employees or groups of state employees whenever a request is presented to the state Comptroller by a group of participating state employees equal in number to at least 200 provided, however, that deductions being made as of April 23, 1985, shall continue to be made. The deductions shall be made at least monthly and shall be remitted to the appropriate company, association, or organization as specified by the employees. The deductions may be made for membership dues, and voluntary contributions, and insurance premiums. Any deduction provided under the provisions of this section may be terminated upon two months' notice in writing by a state employee to the appropriate company, association, or organization and to the appropriate payroll clerk or other appropriate officials as specified by the state Comptroller.

(b) The state Comptroller may, at his discretion, collect from the deductions withheld a cost of administration fee not to exceed one percent of the total deduction collected.



Section 36-1-4.4 - Salary deductions for dues and contributions for employee organizations; termination of deductions.

The policies adopted by the state Comptroller for deductions from the salaries of state employees or groups of state employees for employee organizations shall provide that the deductions for membership dues and voluntary contributions shall be made based on membership lists and forms provided by the employees' organization. Such lists are to be corrected and revised annually according to procedures to be established by the state Comptroller. Membership dues and voluntary contributions currently authorized shall continue on an annual basis for the current yearly period and for each succeeding yearly period unless the employee revokes the deduction in writing within 10 days of the next succeeding yearly period. Voluntary contributions may be revoked by giving a 30-day notice in writing. New authorizations shall be permitted on a monthly basis according to procedures to be established by the state Comptroller. Upon leaving state service whether by death, retirement, termination, resignation, leave of absence or other means, payroll deduction of dues and authorized voluntary deductions shall cease. When an employee returns to state service from an approved leave of absence or other temporary leave, payroll deductions and voluntary contributions shall resume unless the employee revokes the deductions in writing. When amounts have been correctly deducted and remitted by the state Comptroller, the state Comptroller shall bear no further responsibility or liability for subsequent transactions.



Section 36-1-4.5 - Payroll deduction for the Foster Care Trust Fund.

(a) The payroll clerk or other responsible person in charge of the payroll system, may deduct from the salary or wages of any state officer or employee, an amount specified by the officer or employee for payment to the Foster Care Trust Fund established by Sections 38-10-50 and 38-10-51. The payroll deduction shall be made if the request for the deduction is made in writing, the deduction shall continue in effect unless a new written request is filed according to the requirement of this section, and the pay period during which the deduction is made, the frequency, and the amount of the deduction are compatible with the payroll system.

(b) Moneys deducted pursuant to this section shall be paid monthly to the Alabama Department of Human Resources to be deposited in a separate account specifically for donations for the Foster Care Trust Fund. The deduction may be made notwithstanding that the compensation actually paid to the officer or employee is reduced to an amount below the minimum prescribed by law. Payment to an officer or employee of compensation, less the deduction, shall constitute a full and complete discharge of claims and demands for services rendered by the employee during the period covered by the payment. The request for the deduction may be withdrawn at any time by filing a written notification of withdrawal with the payroll clerk or other responsible official in charge of the payroll system.

(c) Nothing in this section shall be construed to allow deductions for any fund other than the Foster Care Trust Fund.



Section 36-1-4.6 - Salary deductions for purchase of computers and computer software.

(a) The state Comptroller shall adopt statewide policies which provide for the deductions from the salaries of state employees whenever a request is presented to the state Comptroller by the participating state employee to purchase a computer or computer software. The deductions shall be made at least monthly and shall be remitted to the appropriate company or other legal entity as specified by the participating state employee. The deductions may be made for the purchase of computer software and computer hardware by the state employee under an agreement with the state Comptroller. Any deduction provided under this section may be terminated upon two months' notice in writing by the participating state employee to the appropriate company or other legal entity and to the appropriate payroll clerk or other appropriate official as specified by the state Comptroller.

(b) Upon leaving state service whether by death, retirement, termination, resignation, leave of absence, or other means, payroll deductions made pursuant to this section shall terminate and any amounts owed under the authorization of the participating state employee shall be deducted from the state employee's final pay due.

(c) This section is supplemental and shall not be construed to repeal or supersede any law not in direct conflict herewith, including this chapter.



Section 36-1-5 - Right to decline portion of benefit payable under retirement or pension and relief system; disposition of amounts declined.

Any person who is entitled to receive any retirement pay or allowance, pension, survivor's benefit, disability benefit or other benefit under any retirement system or pension and relief system established for the benefit of employees either of the State of Alabama or any department, agency or institution thereof or of any municipality, county or other subdivision of the state may, at such person's discretion, decline to accept any portion of the retirement pay or allowance, pension, survivor's benefit, disability benefit or other benefit which such person is entitled to receive. Each person wishing to exercise the right granted in this section to decline any portion of any such payment, allowance, pension or benefit shall file written notice thereof with the governing authority of the retirement system or pension and relief system in such manner as such authority may prescribe, showing in such notice the amount of such payment, allowance, pension or benefit which such person declines. Upon receipt of such notice, the governing authority of the retirement system or pension and relief system shall cause the payment, allowance, pension or benefit receivable by such person to be reduced in an amount equal to the amount shown in the notice.

All amounts declined and disclaimed in accordance with this section shall accrue to the benefit of the retirement system or pension and relief system and may not, after the disclaimer of any such amount, be reclaimed by the beneficiary thereof; provided, however, that upon receipt of written notice given by any person who has declined any amount of such payment, allowance, pension or benefit, the governing authority of the retirement system or pension and relief system shall cause to be resumed payment of the full amount of such payment, allowance, pension or benefit due such person under the laws, rules and regulations governing the administration of such system.

The board of directors or other like governing authority of each retirement system or pension and relief system established for the benefit of the employees of the State of Alabama, or any department, agency or institution thereof or of any municipality, county or other subdivision of the state shall have authority to make such reasonable rules and regulations as are necessary to carry out the provisions of this section.



Section 36-1-6 - Insurance of state employees operating motor vehicles in performance of their duties.

(a) Any director or head of a state department, agency, bureau, or division shall allow any state employee under his or her supervision, who operates a motor vehicle in the performance of his or her duties, whether such employee is in travel status or otherwise, and whether the vehicle is state owned or leased or otherwise, to acquire insurance, in the manner provided in subsection (b) of this section, insuring such employee against personal liability arising out of and a proximate consequence of the operation of a motor vehicle by such employee in the performance of his or her duties. Such coverage shall be issued by an insurance company licensed and qualified to do business in this state.

(b) The insurance provided under the provisions of this section shall be acquired by the employee by virtue of an additional condition or rider to a policy of insurance under which the state employee is otherwise insured, provided however, the deductible on said insurance shall not exceed two hundred fifty dollars ($250).

(c) The department, agency, bureau, or division shall reimburse the employee for the actual cost of the required coverage in the form of a rider to the employee's personal policy. The director or head of the state department, agency, bureau, or division shall have sufficient proof that the employee's coverage meets the provisions of this section, if current and has been paid before he or she approves any reimbursement to the employee. Such reimbursement shall not exceed the cost of one hundred thousand dollars ($100,000) combined single limit liability insurance nor shall the coverage authorized herein exceed that which is provided to the employee in the personal liability policy of the employee. Such reimbursement, properly documented, may be made by warrant issued by the Comptroller, and such reimbursement may be claimed as a travel expense item, charged against the department or agency, when approved by the director or head thereof. Such required insurance may be purchased without regard to the competitive bid laws of this state.

(d) The term "state employee" as used in this section shall not include any teacher or any employee of any institution of higher learning.

(e) In addition to, and in the same manner as reimbursement for insurance coverage, a state employee shall be reimbursed for insurance deductible and out-of-pocket expenses that result from damages sustained in an accident that occurs in a personal vehicle while that personal vehicle is being used for official state business. The reimbursement shall be made to the state employee within 90 days after the state receives proper documentation demonstrating payment by the employee for damages sustained or associated with the accident.



Section 36-1-6.1 - Professional liability coverage for state employees or agents; duties of Finance Director; self-insurance; costs of insurance.

(a) The various state agencies, departments, boards, or commissions shall determine and report their needs for liability coverage to the Finance Director, the Insurance Commissioner, and the Attorney General. The Finance Director, with the advice of the Insurance Commissioner and Attorney General, shall then determine the type of blanket policy needed to provide basic coverage for deaths, injuries, or damages arising out of the negligent or wrongful acts or omissions committed by state employees or agents of the state, including retired licensed physicians and dentists while they are voluntarily serving at free health care clinics and individuals serving as foster parents licensed or approved by the Department of Human Resources to maintain homes for a child or children under the supervision of the department or serving as adult foster care providers approved by the Department of Human Resources to provide foster care for adults under the supervision of the Department of Human Resources, while in the performance of their official duties in the line and scope of their employment or duties as foster parents or foster care providers. Any policy of insurance or reinsurance shall be selected by the Finance Director on a competitive bid basis for an initial period of three years with a provision for annual review beginning October 1, 1987.

(b) The Finance Director, with the advice of the Insurance Commissioner and the Attorney General, may provide for self-insurance of the entire state or any part of the state under such terms and conditions as the Finance Director shall determine. Any funds appropriated for the purpose of self-insurance and paid into a special trust account under the provisions of this section shall not revert to the State Treasury at the end of a fiscal year, but may be carried over from year to year provided such funds are not used for any other purpose.

(c) In any action brought in the courts of the State of Alabama or United States wherein a plaintiff seeks damages arising out of the negligent or wrongful acts or omissions committed by state employees or agents of the state, including retired licensed physicians, dentists, and those foster parents and foster care providers specified in subsection (a) herein, while in the performance of their official duties in the line and scope of their employment or duties as foster parents or foster care providers, the plaintiff shall cause the Attorney General of the State of Alabama to be served with a copy of the suit against the employee, agent, or servant of the board, agency, commission, or department.

(d) The charges or costs of the liability insurance or self-insurance provided under the provision of this section shall be paid from the funds appropriated for the operation of the several state departments, agencies, boards, or commissions. The Finance Director may apportion the costs or charges to the several state departments, agencies, boards, or commissions in order to cover the risk involved.

(e) The provisions of this section shall not apply to any educational institution or board in this state.

(f) The State Board of Health, by rule, may establish the qualifications and criteria for retired physicians and dentists to be eligible to participate in professional liability coverage administered by the Department of Finance while serving at free health care clinics under this section. The State Board of Health, by regulation, may also establish the maximum number of retired physicians and dentists who may be provided professional liability coverage and may by regulation establish the maximum amount of funds that may be expended by the Alabama Department of Public Health to pay premiums for such coverage pursuant to this section.



Section 36-1-6.2 - Insurance coverage for state instrumentalities and agencies; prior contracts and policies ratified.

(a) Any instrumentality or agency of the State of Alabama, whose principal activity consists of distributing goods or services by contract with the United States, or any federal governmental corporation, and which are not covered by the provisions of Chapter 29 of this title, shall be subject to all the provisions of this section. Such instrumentality or agency is hereby empowered to purchase and pay for group health, accident or hospitalization insurance coverage for its officers and employees. Such instrumentality or agency is hereby further authorized to contract with the State Employees' Insurance Board for group health, accident or hospitalization insurance coverage, and under such terms, conditions, and costs as the State Employees' Insurance Board and the instrumentality or agency shall mutually determine. The cost or premium for such group health, accident or hospitalization insurance shall not be deemed to be compensation to the covered party.

(b) All contracts and policies of group life, health, accident and hospitalization insurance which have been issued prior to July 1, 1991, to any instrumentality or agency defined in subsection (a) for the benefit of its officers and employees are hereby ratified, confirmed, approved and validated. All acts done and all premiums paid by said instrumentality or agency of any such contract or policy are hereby ratified, confirmed, approved and validated.



Section 36-1-7 - Employee Suggestion Award Program.

Repealed by Act 2000-767, §2, 2000 Regular Session, effective August 1, 2000.



Section 36-1-7.1 - Alabama Employees' Suggestion Incentive Program.

(a) There is established the Alabama Employees' Suggestion Incentive Program for merit and non-merit employees of state government. The program will make financial incentive awards to state employees whose adopted suggestions result in substantial financial savings or improvement in the efficiency of state operations.

(b) There is established the Alabama Employees' Suggestion Incentive Board, which shall be composed of the Director of Finance, the Governor or his or her designee, and the Executive Director of the Alabama State Employees' Association.

(c) The board shall adopt rules to govern its proceedings and may adopt any other rules and regulations necessary to implement this section, including specifying classifications of employees for award purposes and excluding any employee classifications from this section.

(d) The board shall elect a chair and secretary, shall maintain a permanent and accurate record of its proceedings, and shall establish criteria for making and approving awards. The board shall meet at least quarterly to evaluate suggestions forwarded to it by state departments and agencies. Departments or agencies shall forward to the board a suggestion submitted by an employee together with the department's recommendation regarding the suggestion and a calculation of one-time savings, and when possible, the on-going savings that would result from implementation of the suggestion. The department or agency shall not implement an employee suggestion forwarded pursuant to this section until the board approves and authorizes implementation.

(e) Upon approval and implementation of an employee suggestion that is meritorious, the board shall award the employee submitting the suggestion a one-time cash award of one thousand dollars ($1,000). In an exceptional situation, the board may award up to five thousand dollars ($5,000) to an employee for a suggestion or suggestions that result in extraordinary savings or improvement for the state.

(f) No elected official or department head shall be eligible to be a recipient of an incentive award pursuant to this section.

(g) A state department or agency shall implement the employee suggestion within 180 days of the approval notice from the board or provide a written report to the board at that time with specific reasons why the department has not implemented the suggestion.

(h) Beginning with the budget for the fiscal year beginning October 1, 2000, the Legislature shall make an annual appropriation to the board for implementing this section.



Section 36-1-8 - Use of polygraph testing prohibited.

(a) No person may require or demand as a condition of continued employment with the State of Alabama that an individual submit to or take a polygraph or similar test.

(b) Any person found guilty of violating subsection (a) shall be guilty of a Class A misdemeanor.



Section 36-1-9 - Trained employees who volunteer for American Red Cross operations allowed paid leave.

(a) This section shall be known and may be cited as the "Disaster Services Volunteer Leave Act of 1995."

(b) As used in this section, the following words have the following meanings:

(1) DISASTER. Any disaster designated at level IV and above in the American National Red Cross Regulations and Procedures.

(2) STATE AGENCY. Any department, office, commission, board, institution, or other entity of the state, including but not limited to, the offices of the Clerk of the Supreme Court and clerks of the appellate courts, the several courts of the state, and the Legislature, its committees or commissions.

(c) An employee of a state agency who is a certified Disaster Services Volunteer of the American Red Cross may be granted leave from work with pay not to exceed 15 work days in any 12-month period to participate in specialized disaster relief services for the American Red Cross, upon the request of the American Red Cross for the services of that employee and upon the recommendation of the employee's agency head and with the approval of the Governor, without loss of seniority, pay, vacation time, sick time, or earned overtime accumulation. The employee's agency shall compensate an employee granted leave under this section at his or her regular rate of pay for those regular work hours during which the employee is absent from work while participating in disaster relief services pursuant to this section. The employee's agency head shall assure that no loss of agency productivity shall result from such recommended and approved leave.



Section 36-1-10 - Issuance of passports; disposition of fees.

A state official authorized by federal law or regulation may issue and execute passports in accordance with federal law. A fee prescribed by federal law or regulation shall be paid for each passport issued and the proceeds shall be collected and retained by the state official before whom an application is executed.



Section 36-1-11 - Concurrent employment in private sector.

All persons who are regularly employed by the state and whose pay is seventy-five thousand dollars ($75,000) or less exclusive of benefits shall be permitted to also engage in employment in the private sector if the employment is not specifically prohibited by statute, and if there is no conflict with the state job of the state employee. However, no employee shall engage in employment in the private sector during their scheduled working hours. The entity that employed the state employee shall not do business with or be employed by the department that employs the state employee.



Section 36-1-12 - Sovereign immunity.

(a) For the purposes of this section, "education employee" means a certified or noncertified employee of the State Board of Education or any local board of education and an employee of the Alabama Institute for Deaf and Blind, the Alabama School of Fine Arts, the Department of Youth Services, or the Alabama School of Mathematics and Science.

(b) An officer, employee, or agent of the state, including, but not limited to, an education employee, acting in his or her official capacity is immune from civil liability in any suit pursuant to Article I, Section 14, of the Constitution of Alabama of 1901.

(c) An officer, employee, or agent of the state, including, but not limited to, an education employee, is immune from civil liability in his or her personal capacity when the conduct made the basis of the claim is based upon the agent's doing any of the following:

(1) Formulating plans, policies, or designs.

(2) Exercising his or her judgment in the administration of a department or agency of government, including, but not limited to, examples such as:

a. Making administrative adjudications.

b. Allocating resources.

c. Negotiating contracts.

d. Hiring, firing, transferring, assigning, or supervising personnel.

(3) Discharging duties imposed on a department or agency by statute, rule, or regulation, insofar as the statute, rule, or regulation prescribes the manner for performing the duties and the state agent performs the duties in that manner.

(4) Exercising judgment in the enforcement of the criminal laws of the state, including, but not limited to, law enforcement officers' arresting or attempting to arrest persons.

(5) Exercising judgment in the discharge of duties imposed by statute, rule, or regulation in releasing prisoners, counseling or releasing persons of unsound mind, or educating students.

(d) Notwithstanding subsection (c), an education employee, officer, employee, or agent of the state is not immune from civil liability in his or her personal capacity if:

(1) The Constitution or laws of the United States, or the Constitution of this state, or laws, rules, or regulations of this state enacted or promulgated for the purpose of regulating the activities of a governmental agency require otherwise; or

(2) The education employee, officer, employee, or agent acts willfully, maliciously, fraudulently, in bad faith, beyond his or her authority, or under a mistaken interpretation of the law.

(e) This section shall not be construed to eliminate, alter, or otherwise modify any other immunity regarding officers, employees, or agents of the state established under the Constitution and laws of this state.






Chapter 1A - STATE EMPLOYEE COMBINED CHARITABLE CAMPAIGN.

Section 36-1A-1 - Short title.

This chapter shall be known as the "Alabama State Employee Combined Charitable Campaign Act."



Section 36-1A-2 - Purpose.

The Legislature finds that:

(1) It is the policy of the state to lessen the burden of government at both the state and local levels in meeting the needs of human health, welfare and human care services by supporting charitable giving;

(2) There is a need to provide a single convenient channel through which public employees may support charitable fund-raising federations and agencies of their choice while minimizing workplace disruption and administrative cost to Alabama taxpayers;

(3) It is necessary to establish a system to plan and implement one annual charitable fund-raising campaign among state employees in order to ensure that the funds will be collected and distributed in a responsible manner; and

(4) It is the policy of the state to permit time in the working day during the prescribed campaign period sufficient for volunteers to participate in the state campaign, with the approval of the department heads.



Section 36-1A-3 - Definitions.

As used in this chapter the following words have the following meanings:

(1) ALABAMA STATE EMPLOYEE COMBINED CHARITABLE CAMPAIGN (ASECCC). The annual combined charitable fund-raising program established through this chapter to receive and distribute voluntary payroll deduction contributions of state employees.

(2) CHARITABLE FUND-RAISING FEDERATION. A legally constituted grouping of at least 10 health and human care agencies that are bound together to raise and distribute charitable contributions.

(3) AFFILIATED CHARITABLE AGENCY. A charitable agency which is affiliated with a charitable fund-raising federation for the purpose of directly sharing funds raised by the organization.

(4) CHARITABLE AGENCY. A volunteer, not-for-profit organization under federal regulation 26 CFR 1.501(c)(3) which provides health or human care services to individuals.

(5) CAMPAIGN MANAGER. The participating federation, selected by the local agency review committee, responsible for managing the local state employee combined charitable campaign in each local geographic region or campaign community.

(6) CAMPAIGN COMMUNITY. A local geographic region covered by a campaign manager, the exact boundaries determined by a local agency review committee and approved by a state-level steering committee.

(7) STATE EMPLOYEE CAMPAIGN STEERING COMMITTEE. A committee of seven state employees representing top level leadership and rank and file employees; with the three branches of state government represented, with the chair appointed by the Governor, and with staff assistance furnished by the campaign manager in the Montgomery area; responsible for reviewing appeals of local agency review committee decisions and for overseeing, at the state level, the conduct of the State Employee Combined Charitable Campaign.

(8) LOCAL AGENCY REVIEW COMMITTEE (LARC). A group of state employees in each campaign community responsible for: selecting the local campaign manager; determining the geographic boundaries of the campaign community; determining the eligibility of participating agencies; allocating undesignated funds; and overseeing the actual solicitation of state employees in their respective communities.



Section 36-1A-4 - Campaign manager selected by bid process; steering committee; local agency review committee.

(a) The Governor of the State of Alabama shall be the ultimate authority for implementation of the ASECCC, including promulgation of administrative regulations and procedures not covered in this chapter.

(b) The campaign manager shall be selected by the LARC through a bid process and shall be responsible for managing and administering the local ASECCC, and for furnishing staff support to each LARC.

(c) The State Employee Campaign Steering Committee shall be responsible to the Governor and shall have the following duties and responsibilities:

(1) Be responsible for policy, oversight, and implementation of procedures pursuant to this chapter and notifying participating agencies of its rules and procedures pursuant to the administrative code.

(2) Arrange for publication of information about the annual federation and agency application process.

(3) On appeals from applicant federations and agencies, review and rule on decisions made by the LARC in accordance with the administrative code.

(4) Notify in writing each of the appeal federations and agencies of its acceptance or rejection and provide the reason for any rejection, and provide for a hearing process.

(d) The local agency review committee (LARC) shall be chaired by the director of one of the three largest state agencies in each geographic area, with at least two other state employees, selected by the chair, the number to be determined by the chair. Selection of the chair shall be approved by the State Employee Campaign Steering Committee. The LARC shall be responsible for the following:

(1) Selecting through a bid process the local campaign manager.

(2) Determining the boundaries of the local campaign community.

(3) Reviewing applications from federations and agencies electing to participate in the ASECCC and certify that the federation, each affiliated agency, and unaffiliated agencies meet the eligibility criteria set forth in Section 36-1A-5.

(4) Notifying in writing each of the applying local organizations of its acceptance or rejection and of its right to appeal.

(5) Assisting state coordinators in the actual solicitation of state employees in their respective communities.



Section 36-1A-5 - Participation limited to voluntary, charitable, health and human care federations and agencies with a substantial local presence.

(a) Participation in the Alabama State Employee Combined Charitable Campaign shall be limited to voluntary, charitable, health and human care federations and agencies with a substantial local presence that provide or support direct health and welfare services to individuals or their families and meet the criteria set forth in this section. "Substantial local presence" is defined as a facility, staffed by professionals or volunteers, available to provide its services and open at least 15 hours a week. Such services must be available to state employees in the local campaign community, unless they are rendered to needy persons overseas. Such services must directly benefit human beings, whether children, youth, adults, the aged, the ill and infirm, or the mentally or physically handicapped. Such services must consist of care, research, or education in the fields of human health or social adjustment and rehabilitation; relief for victims of natural disasters and other emergencies; or assistance to those who are impoverished and in need of food, shelter, clothing, and basic human welfare services.

(b) For the purposes of the Alabama State Employee Combined Charitable Campaign, basic health and human care service shall not include:

(1) Organizations whose primary purpose is the direct or indirect support of institutions of higher education;

(2) Organizations engaging in litigation activities on behalf of parties other than themselves;

(3) Lobbying; and

(4) Religious activities.

(c) To be included in the Alabama State Employee Combined Charitable Campaign, a charitable federation or agency, in addition to meeting the other requirements in this section, shall:

(1) Be a tax exempt charitable organization and submit a 501(c)(3) exemption from the Internal Revenue Service;

(2) Be incorporated or authorized to do business in this state as a private, nonprofit organization;

(3) Not be a foundation;

(4) Demonstrate to the local agency review committee that at least 60 percent of funds raised locally in each of the two fiscal years preceding its application to participate in a campaign consist of individual contributions from citizens of the state;

(5) Be directed by an active local board which meets at least quarterly, whose members serve without compensation and are residents of the local geographic region served (with the exception of agencies serving the needy overseas);

(6) Adopt and employ the standards of accounting and financial reporting for voluntary health and welfare organizations; prepare and make available to the general public a detailed annual budget; provide for an annual external audit by an independent public accountant and make such audit available to the general public; and provide and make available to the general public an annual report;

(7) Provide programs of services directed at one or more of the common human needs defined in subsection (a) in the State of Alabama or in countries overseas;

(8) Have a stated policy of nondiscrimination and be in compliance with all requirements of law and regulations respecting nondiscrimination and equal employment opportunity with respect to its clients, officers, employees, and volunteers;

(9) (For federations only, with the exception of federations serving the needy overseas): Have raised at least $60,000 at the local level, and distributed that sum among at least 10 charitable agencies in each of its last two fiscal years preceding its application to participate in the campaign; and

(d) A charitable federation or agency shall automatically be eligible to participate if it is currently participating in the State of Alabama employee campaign under the provisions of Section 36-1-4.1, as amended.



Section 36-1A-6 - Accounting to campaign manager; adoption of regulations; distribution of undesignated contributions.

(a) ASECCC is the only authorized payroll deduction charitable fund-raising effort among state employees.

(b) The state Comptroller and each disbursing officer shall promptly transmit the amounts deducted, and an accounting of the amounts designated to the various charitable fund-raising federations or charitable agencies, to the respective campaign manager who shall be responsible for final distribution of the amounts to the designated organizations or agencies.

(c) The State Employee Campaign Steering Committee shall, from time to time, adopt regulations and procedures necessary to implement the provisions of this chapter.

(d) The undesignated contributions shall be added to the funds designated to each federation or agency and distributed in the same proportion as the federation or agency received designations for all funds contributed to the ASECCC in each campaign community.






Chapter 2 - ELIGIBILITY FOR OFFICE, RESIDENCE; COMMISSIONS.

Section 36-2-1 - Persons not eligible to hold state office; holding of state and federal offices of profit or two state offices of profit.

(a) The following persons shall be ineligible to and disqualified from holding office under the authority of this state:

(1) Those who are not qualified electors, except as otherwise expressly provided;

(2) Those who have not been inhabitants of the state, county, district or circuit for the period required by the constitution and laws of the state;

(3) Those who shall have been convicted of treason, embezzlement of public funds, malfeasance in office, larceny, bribery or any other crime punishable by imprisonment in the state or federal penitentiary and those who are idiots or insane;

(4) Those against whom there is a judgment unpaid for any moneys received by them in any official capacity due to the United States, this state or any county or municipality thereof; and

(5) Soldiers, seamen or marines in the regular Army or Navy of the United States.

(b) No person holding an office of profit under the United States shall, during his continuance in such office, hold any office of profit under this state, nor shall any person hold two offices of profit at one and the same time under this state, except constables, notaries public and commissioners of deeds.



Section 36-2-2 - Entering into public office of person disqualified by law.

Any person, being disqualified by law, who by election or appointment enters upon any public office must, on conviction, be fined not less than $100.00.



Section 36-2-3 - Residence of officers generally; location of offices.

All officers must reside in this state and keep their offices in such places as are or may be designated by law.



Section 36-2-4 - Residency of state officers.

Every state official or officer holding office under the authority of this state and who is paid a salary or receives pecuniary profit for his or her services as such official and whose office or post of duty is located in the Capitol building or in the City of Montgomery may reside or live anywhere within this state.



Section 36-2-5 - Failure to comply with Section 36-2-4 deemed ground for impeachment or removal.

The failure of any such official to comply with the requirements of Section 36-2-4 shall be ground for impeachment or removal of such official from office in the manner provided by law for the impeachment or removal from office of any such official.



Section 36-2-6 - Officers required to obtain commissions.

The judges of the several courts, the Attorney General, district attorneys, the Secretary of State, the Auditor, the Treasurer, the Commissioner of Agriculture and Industries, the Commissioner of Conservation and Natural Resources, the Public Service Commissioners, the Director of the Department of Revenue, the Director of the Department of Finance, the Commissioner of Corrections, the Director of Industrial Relations, the Director of the State Department of Human Resources, the Clerk of the Supreme Court, the clerks of the circuit courts, the sheriffs, the tax assessors, the tax collectors, the county treasurers, the county commissioners, the constables and all other officers when specifically required by other provisions of law, before entering upon and exercising the duties of their respective offices, must obtain a commission.



Section 36-2-7 - Issuance and execution of commissions generally.

The commission must issue in the name and by the authority of the State of Alabama, must be sealed with the Great Seal and signed by the Governor and countersigned by the Secretary of State, unless it is the commission of the secretary, which must be signed by the Governor.



Section 36-2-8 - When commissions to be issued.

No commissioned officer of this state required by law to give bond shall receive his commission until he has made his bond and had the same properly approved and filed. In all other cases, commissions may issue on the production of the certificate of election to the person therein named.



Section 36-2-9 - Exercise of duties of office by state official without first obtaining commission.

Any state officer required by law to be commissioned who exercises any of the duties of the office to which he has been elected or appointed without having first obtained his commission must, on conviction, be fined not less than $5.00 nor more than $20.00.



Section 36-2-10 - When county officers, etc., may begin to exercise duties and functions of offices to which elected.

All county officers and officers chosen for any portion or district of a county shall be authorized to exercise the duties and functions of the office to which they are elected after they shall have received certificates of their election as provided by law whether they have received their commissions or not, but such officers shall first give the bond, if any, required by law and take the oath of office prescribed by the constitution.






Chapter 3 - TERMS OF OFFICE.

Section 36-3-1 - Terms of Governor and other executive officers.

The Governor, Lieutenant Governor, Attorney General, Auditor, Secretary of State, Treasurer, Commissioner of Agriculture and Industries, the President of the Public Service Commission and two associate public service commissioners shall hold their respective offices for the term of four years from the time of their installation in office and until their successors shall be elected and qualified, such installation to take place on the first Monday after the second Tuesday in January next after their election.



Section 36-3-2 - Terms of judicial officers generally.

The Chief Justice of the Supreme Court and associate justices of said court, the judges of the Court of Civil Appeals and the Court of Criminal Appeals, circuit judges, judges of probate courts and clerks of the circuit court and judges of inferior courts, when not otherwise provided for by law, shall hold their respective offices for the term of six years from the first Monday after the second Tuesday in January next after their election and until their successors are elected and qualified.



Section 36-3-3 - Terms of office of district attorneys.

District attorneys shall hold office for the term of six years from the first Monday after the second Tuesday in January next after their election and until their successors are elected and qualified.



Section 36-3-4 - Terms of office of county officers generally.

(a) The sheriff, one coroner, members of county commissions, one county treasurer, when elective, and one constable for each election precinct shall hold their respective offices for the term of four years from the first Monday after the second Tuesday of January next after their election and until their successors are elected and qualified, except as provided in subsection (b) hereof.

(b) Beginning with the next term of office for each county commissioner, such term shall expire six days next following the day of the general election at which the successor to that office is elected. Thereafter each such county commissioner shall hold his respective office from 12:01 A.M. of the seventh day next following his election and until his successor is elected and qualified.



Section 36-3-5 - Term of office of county tax assessors.

There shall be elected at the general election in November a tax assessor for each county in the state, who shall perform such duties as are prescribed by law and whose term of office shall be six years from October 1 next after his election and until his successor is elected and qualified.



Section 36-3-6 - Term of office of county tax collectors.

There shall be elected at the general election in November a tax collector for each county in the state, who shall perform such duties as are prescribed by law and whose term of office shall be six years from October 1 next after his election and until his successor is elected and qualified.






Chapter 4 - OATHS OF OFFICE.

Section 36-4-1 - Administration of official oaths.

In all cases in which it is not otherwise provided by law, the oaths of office may be administered by any officer authorized to administer an oath, must be written out and subscribed by the person taking the same and must be accompanied with the certificate of the officer administering such oaths, specifying the day and year on which the same were taken.



Section 36-4-2 - Oaths required to be filed with Secretary of State and Auditor.

Such oaths must, when taken by the Governor, any judge of the Supreme Court, judge of the Court of Civil Appeals and the Court of Criminal Appeals, judge of the circuit court, Auditor, Treasurer, Attorney General, district attorney or any other officer whose general duties are not limited to any one county, unless it is otherwise provided, be filed with the certificate required by Section 36-4-1 in the office of the Secretary of State and, when taken by the Secretary of State, must be filed with such certificate in the office of the Auditor.



Section 36-4-3 - Filing of oaths of probate judges.

Judges of probate must file their official oaths in the office of the clerk of the circuit court of their respective counties.



Section 36-4-4 - Filing of oaths of judges of inferior courts and other officers whose general duties confined to counties.

Judges of other inferior courts and all other officers whose general duties are confined to a single county must, unless otherwise provided, file such oath and certificate in the office of the judge of probate of their respective counties.



Section 36-4-5 - Administration and filing of oaths of deputies.

Whenever any officer is authorized or required to appoint a deputy, such deputy, before he proceeds to act, must take the oath prescribed by the constitution, which must be accompanied with the same certificate, filed in the same office, with the same endorsement thereon, as the oaths of his principal. The provisions of this section shall not apply to any deputy who may be employed in particular cases only.



Section 36-4-6 - Oath to be taken by municipal officers.

The governing officials of the various cities or towns in this state shall take the oath of office prescribed in the constitution of the state and none other.



Section 36-4-7 - Oaths to be endorsed with the date of filing.

The officer in whose office such oaths are required to be filed must endorse thereon the day and year on which the same were filed, which endorsement must be signed by him.



Section 36-4-9 - Applicability of provisions of chapter.

All of the provisions of this chapter shall apply to the oaths of office of all public officers of this state whose office may be established hereafter, unless the contrary is expressly provided.






Chapter 5 - OFFICIAL BONDS.

Article 1 - General Provisions.

Section 36-5-1 - Filing and recordation of official bonds of state officials, agents, etc., generally; filing and recordation of bond of Secretary of State.

The official bond of every state official, agent or employee, except the bond of the Secretary of State, must be filed in the office of the Secretary of State and recorded in a fair hand or by printing the same or by the use of a typewriter or other writing or printing or photostatic machine, word for word in a well-bound book or books and indexed in alphabetical order according to the title of the office, and all of said bonds shall remain on file and in the custody of the Secretary of State, except the bond of the Secretary of State, which shall be filed, recorded and remain in the custody of the Auditor.



Section 36-5-2 - When bonds to be filed.

In all cases, official bonds must be filed in the proper office within 40 days after the declaration of election or after the appointment to office, except bonds of tax assessors and tax collectors which shall be filed on or before September 1 next after their election or appointment.



Section 36-5-3 - Recordation of official bonds of county or municipal officers, agents, etc.

Every official bond of a county or municipal officer, agent or employee required by law to be filed with any public officer must be by such officer recorded word for word in a well-bound book and properly indexed.



Section 36-5-4 - Requirement of additional bonds of agents or employees of departments, commissions, bureaus, etc.; amounts, conditions, etc., thereof.

The Governor, in his discretion, may and, with the approval of the Governor, the governing body or the director or head of any department, institution, commission, bureau or agency may, in their discretion, require a bond in such amount as they may deem necessary of any agent or employee in said department, institution, commission, bureau, board or agency. Said bond shall be payable to the State of Alabama conditioned as other official bonds. The premium on said bonds shall be payable out of the funds of said department, institution, commission, bureau, board or agency. A copy or duplicate of the bond of every agent or employee required to give bond shall be filed in the office of the department, institution, commission, bureau, board or agency requiring same. The original of all such bonds shall be filed and recorded in the office of the Secretary of State as other official bonds are recorded.



Section 36-5-5 - To whom bonds payable; sureties; conditions generally.

The bond of each public officer required by law to give bond must, unless it is otherwise provided, be made payable to the State of Alabama, with such sureties as the approving officer is satisfied have the qualifications required by law, with condition, in all cases in which a different condition is not prescribed, faithfully to discharge the duties of such office during the time he continues therein or discharges any of the duties thereof.



Section 36-5-6 - Approval of bonds generally.

The approval of all official bonds shall be in writing, endorsed on the bonds, and shall show the day and year on which the same were approved and be signed by the approving officer.



Section 36-5-7 - Liability of officer improperly approving bond.

The bond of any public officer which is not in the penalty, payable and conditioned and has not sureties having the qualifications required by law must not be approved, and the officer approving a bond not conforming to the law in any or all of these respects shall be guilty of a neglect of duty and shall subject himself and his sureties to a civil action by any person injured and a recovery to the extent of such injury.



Section 36-5-8 - Bonds not to be filed unless properly approved.

No officer, with whom any official bond is required to be filed, shall allow the same to be filed in his office, unless the approval of the proper officer appears thereon, endorsed according to the provisions of this article.



Section 36-5-9 - Date of filing to be endorsed on bonds.

Every officer, in whose office the official bond of any public officer is filed, must endorse on such bond the day and year when the same was filed and sign his name to such endorsement.



Section 36-5-10 - Failure to endorse date of filing on bond.

Any officer who fails to endorse the date of the filing of an official bond as required by law must, on conviction, be fined not less than $50.00.



Section 36-5-11 - Qualifications and sufficiency of sureties generally.

All personal sureties on official bonds must be residents of the state, and the aggregate value of their property, real and personal, not exempt from debts and other liabilities and in excess of their debts and liabilities must equal the penalty of the bond, and such property must be within the state. If the duties of the office of the principal are limited to a single county, the sureties must be residents of that county, and their property must be therein situated.



Section 36-5-12 - Federal, municipal, state, etc., officers required to give official bonds not deemed sufficient sureties on bonds taken under article.

No officer of the United States required to give an official bond; no municipal officer required to give an official bond and no officer, state or county, required to give an official bond must be deemed a sufficient surety on any bond taken under this article.



Section 36-5-13 - Attorneys not deemed sufficient sureties on official bonds of probate judges, sheriffs, constables, etc.

A practicing attorney-at-law must not be deemed a sufficient surety on the official bond of the judge of probate or of the clerk or register of any court of record or of any other officer of a court of record or of the sheriff or deputy sheriff or the coroner, or of any constable, general or special.



Section 36-5-14 - Liability of sureties on bonds conditionally executed.

A surety on an official bond or on a bond intended as an official bond cannot avoid liability thereon on the ground that he signed or delivered it on condition that it should not be delivered to the proper officer or should not become perfect unless it was executed by some other person who does not execute it.

The provisions of this section shall apply to bonds of state, county, municipal and public corporate officers; to bonds of executors, administrators, guardians, receivers, assignees, and other trustees, and to all bonds and undertakings executed in the commencement or progress of any suit or judicial proceeding, civil or criminal.



Section 36-5-15 - Failure of officer to give bond within prescribed time vacates office; certification of failure to file bond to appointing power and filling of vacancy.

If any officer required by law to give bond fails to file the same within the time fixed by law, he vacates his office. In such case, it is the duty of the officer in whose office such bond is required to be filed at once to certify such failure to the appointing power, and the vacancy must be filled as in other cases.



Section 36-5-16 - Notification of district attorney of failure of public officer to file bond.

If any public officer required by law to give bond fails to file the same in the proper office within the time prescribed, notice of such failure must be given by the officer in whose office such bond is required to be filed, by or during the first two days of the session of the circuit court held in the county in which the officer so failing resides next after such failure to the district attorney of the circuit to which such county belongs.



Section 36-5-18 - Legal effect of official bonds.

(a) Every official bond is obligatory on the principal and sureties thereon for:

(1) Every breach of the condition during the time the officer continues in office or discharges any of the duties thereof;

(2) The faithful discharge of any duties which may be required of such officer by any law passed subsequently to the execution of such bond, although no such condition is expressed therein; and

(3) The use and benefit of every person who is injured, as well by any wrongful act committed under color of his office as by his failure to perform or the improper or neglectful performance of those duties imposed by law.

(b) The words, "for the use and benefit of every person injured," as used in subsection (a) of this section, shall include all person having a direct and proximate interest in the official act or omission and all persons connected with such official act or omission, by estate or interest.



Section 36-5-17 - Failure to give notice of omission of public officer to file official bonds.

Any officer who omits to give notice of failure by a public officer to file his official bond as required by law must, on conviction, be fined not less than $100.00.



Section 36-5-19 - Conditions of official bonds; effect of irregularities in form, contents, approval, etc., of bonds upon validity thereof generally.

(a) The bonds of all officers required to give bond shall be conditioned in the following form:

"Whereas the above bound A. B. was duly elected (or appointed) to the office of _____ on the _____ day of _____, for the term of _____ years from the _____ day of _____; therefore, if he shall faithfully perform and discharge all the duties of said office during his continuance therein, then the above obligation to be void."

(b) A failure to observe the form prescribed in subsection (a) of this section shall not vitiate any official bond. All official bonds shall be valid and binding in whatever form they may be taken, except so far as they may be conditioned for the performance of acts in violation of the laws or policy of the state, whether in the proper penalty or without any penalty, whether correct or incorrect in their recitals as to the term of office or otherwise, whether properly payable, whether approved by the proper officer or not approved by any or whether irregular in any other respect. Such a bond, if delivered as the official bond of the officer and serving as such, shall be obligatory on everyone who subscribed it for the purpose of making the official bond of such officer to the full penalty or, if it has no penalty, to the full penalty of the bond which might have been required.



Section 36-5-20 - Effect of bonds improperly executed, approved or filed.

Whenever any officer required by law to give an official bond acts under a bond which is not in the penalty, payable and conditioned or without sureties of the requisite qualification and sufficiency as prescribed by law, such bond is valid and binding on the obligors therein and stands in the place of the official bond, subject, on its condition being broken, to all the remedies which the person aggrieved might have maintained on the official bond of such officer, executed, approved and filed according to law.



Section 36-5-21 - Proof of bonds or recognizances.

It shall be lawful to show by parol that any bond or recognizance was taken by an officer in the discharge of his duty, although such fact ought to appear upon the bond or recognizance or in writing or of record and does not so appear; and, if an officer takes a recognizance in a case where he should have taken a bond, it shall bind the parties in the same manner as if it had been authorized.



Section 36-5-22 - Performance of official act by public officer prior to approval and filing of bond.

Any public officer required by law to give bond who performs any official act before his bond is approved and filed as required by law must, on conviction, be fined not less than $500.00.



Section 36-5-23 - Bonds not discharged by single recovery.

Such bonds are not discharged by a single recovery, but proceedings may, from time to time, be instituted thereon until the whole penalty is exhausted.



Section 36-5-24 - Liability of state or county officials collecting and paying out money and of recipients thereof under law declared unconstitutional, void, etc.

When any state or county official shall have collected or paid out any money as fees, salary or compensation for official services rendered under any law of Alabama, general or special, which law, subsequent to such collection or paying out, shall be declared by the Supreme Court of Alabama to be unconstitutional or void or illegal, such officer shall not be liable either individually or on his official bond in any civil action brought for the recovery of such money so collected or paid out, nor shall the person to whom the same shall have been paid be liable therefor.



Section 36-5-25 - Applicability of provisions of article.

All the provisions of this article shall apply to the official bonds of all public officers of this state whose office may be established hereafter, unless the contrary is expressly provided.






Article 2 - Bonds of State Officers, Employees, etc., Generally.

Division 1 - General Provisions.

Section 36-5-40 - Additional bonds of Director of Finance, Treasurer or other state officers - When required.

It shall be the duty of the Governor to require additional bonds of the Director of Finance and Treasurer or any other officer whose bond is required to be approved by the Governor whenever in his opinion the interest of the state demands.



Section 36-5-41 - Additional bonds of Director of Finance, Treasurer or other state officers - Procedure, form, etc.

The form, procedure, etc., for the additional bonds under Section 36-5-40 shall be as provided in Sections 11-2-23 through 11-2-29.



Section 36-5-42 - Bonds to be made by surety or guaranty companies.

Official bonds required of all officers, agents and employees of the State of Alabama and its boards, agencies and commissions or any additional bond that may be required must be made by a surety company or surety companies or guaranty company or guaranty companies authorized by the laws of this state to make such bonds and qualified to do business in this state.



Section 36-5-43 - Premiums on bonds.

The premiums on bonds required by this code of officers, agents and employees of the state and its boards, agencies and commissions shall not exceed the rate established for the same or comparable bonds by a nationally recognized rating bureau. But the minimum charge for the premium on any such bonds may be $5.00.



Section 36-5-44 - Payment of premiums on bonds.

When any official bond or bonds required by this code of officers, agents and employees of the state and its boards, agencies and commissions shall be secured or insured by a guaranty or surety company or companies, the premiums shall be paid out of the funds of the department, institution, commission, bureau or agency for the officers or employees of the same.



Section 36-5-45 - Cancellation of bonds upon termination, consolidation, etc., of positions.

If any state office or position for which a bond is required by this code should be abolished, terminated or consolidated with another office or position, then the bond provided for in this code shall be cancelled on those employees who by reason of the termination of their positions will not be continued in the service of the state.






Division 2 - Discharge of Sureties on Bonds of State Officers or Employees.

Section 36-5-60 - When surety may apply for discharge.

Any person who is surety upon the official bond of any state officer or employee may discharge himself of such suretyship whenever he is in danger of being made liable on such bond and has no adequate remedy against his principal in consequence of his inability to discharge such liability, upon his making an application in writing setting forth such facts.



Section 36-5-61 - To whom application addressed; application to be sworn.

This application must be addressed to the official or to one of the officials required to approve such bond and must be sworn to.



Section 36-5-62 - Officer to whom application addressed to require principal to appear and give new bond; form and service of requisition.

The officer to whom such application is addressed must require the principal named in such application to appear before him on and at a certain day and place and give a new bond, which requisition must be in writing, signed by the officer making the same and must be personally served on such principal before the day named therein.



Section 36-5-63 - Approval and filing of new bond upon execution thereof.

On the execution of the additional bond provided for in this division, the same must be approved and filed with the application and requisition with the first official bond.



Section 36-5-64 - When new bond of officer or employee becomes effective; effect of new bond.

Every such additional bond approved and filed as provided in this division is binding on the obligors from the time of its approval and subjects them to the same liabilities, proceedings and remedies as are provided in relation to the first official bond of such officer or employee.



Section 36-5-65 - When surety discharged.

On the execution, approval and filing of such additional bond, such applicant shall be discharged as surety on the bond on which such application was made from all liability for any breach of the condition therein contained accruing subsequently to the filing of such additional bond.



Section 36-5-66 - Effect of discharge of surety.

The discharge provided for in Section 36-5-65 does not affect the previous liability of any of the obligors, but in case of the discharge of any one or more obligors under such section, the same shall operate as a discharge of all other obligors.



Section 36-5-67 - Rights and remedies of sureties on bonds among themselves.

Whenever the sureties on either bond have made any payments thereon on account of the principal obligor therein, they are entitled to the same remedies and recoveries against the sureties in the remaining bonds as are provided by Section 11-2-29.



Section 36-5-68 - Proceedings upon failure of officer or employee to execute new bond within prescribed time.

If such requisition is personally served and the officer or employee named therein fails to give an additional bond within 15 days after the day specified in such requisition, he vacates his office, and the officer making such requisition must at once certify the same to the appointing power, who must fill the vacancy.












Chapter 6 - SALARIES.

Article 1 - General Provisions.

Section 36-6-1 - "Employee" defined; time of payment of salaries generally.

(a) For the purpose of this section the word "employee" shall be defined as:

(1) Everyone in the classified, exempt, or unclassified service of the state as defined in Section 36-26-10,

(2) Legislative personnel, officers and employees, Legislative Reference Service personnel, and Legislative Fiscal Office personnel,

(3) All court officials and employees of the Unified Judicial System serving the trial courts,

(4) Employees of the Administrative Office of Courts paid on a biweekly basis, and

(5) All hourly personnel who are considered to be permanent employees.

(b) Every state employee whether subject to the state Merit System or not shall be paid biweekly two weeks in arrears through March 17, 2006, and beginning April 3, 2006, shall be paid semi-monthly one payday in arrears, except that elected officials and appointees whose pay is based on an annual salary for the position held shall be payable in equal semi-monthly installments on the fifteenth and the last day of each month. The payday which normally falls on Friday, September 30, 2005, shall be moved to Saturday, October 1, 2005. Subsequent paydays will resume the previously established schedule of being paid every other Friday. This change will have no impact on salaries of those paid in equal semi-monthly installments. Unpaid salaries shall be paid upon the expiration of the appointment or term of office.

(c) Beginning April 3, 2006, all employees shall be paid semi-monthly one payday in arrears. Salary payments made on March 17, 2006, shall be the last salary payments made using a biweekly pay plan. The Director of the State Personnel Department shall revise the pay plan for all classified and unclassified employees by multiplying the biweekly salary for each classified and unclassified employee by 26 and dividing by 24. Salary payments based on the semi-monthly plan shall be made on the first and sixteenth day of each month, except that if the first day of October falls on a Saturday, a Sunday, or a holiday, then the salary payment shall be made on the next succeeding workday. If the first or sixteenth day of any month, other than the first day of October, falls on a Saturday, a Sunday, or a holiday, then the salary payment shall be made on the last workday immediately prior to the Saturday, the Sunday, or the holiday. The Finance Director shall have the authority to adjust any payday to ensure that each fiscal year has 24 pay periods except for the fiscal year ending September 30, 2006, which shall be the transition year. For purposes of converting from a biweekly to a semi-monthly pay plan, the payday that would be made on Friday, March 31, 2006, using the biweekly pay plan shall be made on Monday, April 3, 2006, using the semi-monthly pay plan.

It is the intent of the Legislature that the conversion from a biweekly pay plan to a semi-monthly pay plan shall not reduce any employee's annual rate of compensation.

(d) The state Comptroller and the State Personnel Department will revise procedures to implement changes included in this section, and the State Personnel Department shall revise its regulations regarding accrual of sick leave by state employees to convert the accrual from biweekly pay periods to semi-monthly pay periods effective on the same date that accrual of annual leave is converted as provided in Section 36-26-35. The annual accumulation of sick leave shall remain the same using semi-monthly accrual as it was using biweekly accrual.



Section 36-6-2 - Succeeding officer entitled to salary for day upon which inducted into office.

The succeeding officer is entitled to the salary for the day upon which he is inducted into office to the exclusion of the retiring officer.



Section 36-6-3 - Salary of officer or employee filling, etc., more than one office, position, etc.

Wherever the duties of more than one office, position or employment shall be filled, performed or discharged by one officer or employee, such officer or employee shall only receive the salary named for the highest paid office, position or employment so filled, performed or discharged.



Section 36-6-4 - Receipt of additional salary or compensation from funds of United States or philanthropic source.

Any public officer or employee may receive an additional salary or compensation from funds derived from the United States or any philanthropic source, except as otherwise specifically provided in this code.



Section 36-6-5 - State Personnel Board to provide for salaries of classified or unclassified employees in pay plan of Merit System.

The State Personnel Board, with the approval of the Governor, shall provide in the pay plan of the Merit System for the salaries of employees in the classified and unclassified service of the state, in accordance with the procedure and in consideration of the factors set forth in Section 36-26-12.



Section 36-6-6 - Certain salaries to be fixed by Governor in accordance with State Personnel Board recommendations; considerations.

(a) Unless otherwise fixed by law, the salaries of appointed department heads or those otherwise considered members of the Governor's cabinet, the salaries of the appointed assistant department heads or those otherwise considered as the Governor's assistant cabinet members, and the salaries of other officers and employees appointed in the exempt service and the executive assistants in the Governor's office shall be fixed by the Governor in accordance with the recommendations by the State Personnel Board of appropriate pay ranges within the state pay plan.

(b) Where some authority other than the Governor appoints such an officer or employee, the salary shall be fixed by the appointing authority with the approval of the Governor and the State Personnel Board.

(c) In fixing such salaries, the Governor or other appointing authority shall give due consideration to the salaries of comparable positions in other states and in private industry in Alabama.



Section 36-6-7 - Applicability of provisions of Sections 36-6-5 and 36-6-6.

The provisions of Sections 36-6-5 and 36-6-6 shall not apply to the salary of the State Health Officer, the State Mental Health Officer, the Director of Industrial Relations, the Chief Examiner of Public Accounts, the Director of the Alabama State Port Authority, nor the executive non-merit level employees of the port authority appointed pursuant to subdivision (2) of Section 33-1-3.



Section 36-6-8 - Salaries of constitutional officers, persons not covered by Merit System and persons whose salary not set by Governor.

The salary or compensation of elected constitutional officers and other state officers and employees or persons whose state salary or compensation, or portion thereof, is not established pursuant to the Merit System or pursuant to Section 36-6-6 shall continue at the same rate or in the same amount as that established pursuant to law prior to the effective date of this code until changed by statute. It is the intent of the Legislature that the adoption of this code shall not repeal or amend any statute relating to the salary or compensation of any state officer or employee or any person receiving a portion of his salary or compensation from the state, whether such statute fixes the amount of salary or compensation in a specific amount or by a minimum or maximum amount, provides for additional compensation for the performance of specified services or duties or provides for increases in ranges or percentages; nor in any way change the amount or rate of compensation of any such officer, employee or person, notwithstanding the fact that the salary or compensation of such officer, employee or person is not set out in this code; nor in any way repeal or amend any salary or compensation established by the state Judicial Compensation Commission, or the authority of such commission to set salaries or compensation.



Section 36-6-10 - Voluntary diminution of salary.

It shall be lawful for any person who is an officeholder in or of the State of Alabama or any county or municipality thereof or holding any civil office of profit under this state or any county or municipality thereof whose compensation, salary or fees is fixed by law for his services and which compensation, salary or fees cannot be or shall not be increased or diminished during the term for which he shall have been elected or appointed under the provisions of Sections 118 or 281 of the Constitution of Alabama or Amendment No. 328 thereof to voluntarily diminish the compensation, salary or fees fixed by law to which he is entitled to such extent as he may desire.

Any person desiring voluntarily to diminish the salary, fees or compensation to which he is entitled and which is fixed by law shall sign and acknowledge an instrument in writing designating the office or position held by him and stating or declaring the amount to which he desires to diminish his salary, fees or compensation. This instrument must be acknowledged by him substantially in the form provided by law for acknowledgment of conveyances, and the acknowledgment may be taken by any officer authorized to take acknowledgment and proof of conveyances in this state. This instrument signed and acknowledged shall, where the person executing and acknowledging the instrument is an officeholder of or in the service of the state, be filed with and recorded by the Department of Finance. This instrument signed and acknowledged shall, where the person executing and acknowledging the instrument is an officeholder of or in the service of a county in the state, be filed with and recorded by the probate judge of the county which he serves. This instrument signed and acknowledged shall, where the person executing and acknowledging the instrument is an officeholder of or in the service of a municipality of the state, be filed with and recorded by the custodian of the records of the municipality.

The Department of Finance, the probate judge of the county and the custodian of the records of a municipality shall respectively provide and preserve a book in their respective offices in which to record such instruments and shall record such instruments in said book, and said book shall be a public record. A certified copy from such book shall have the same force and effect as a certified copy of a conveyance. Neither the Department of Finance nor the probate judge nor the custodian of the records of a municipality shall have the right to charge or collect any compensation for their respective services or for doing what is required to be done by them under the provisions of this section.

From and after the filing of any such instrument with the Department of Finance or with the probate judge or the custodian of the records of a municipality, the compensation or salary or fees of the person executing, acknowledging and signing the instrument shall be reduced in the amount designated in the instrument filed, and, thereafter, warrants or checks or drafts or money given in payment of the compensation, salary or fees to which the person filing the instrument is entitled shall be in the amount of the reduced compensation, salary or fees of such person in accordance with the reduction made by the instrument filed, and the person filing the said instrument shall not be entitled to more compensation, salary or fees than the reduced amount thereof as shown by the terms of the instrument filed for record.



Section 36-6-11 - Longevity pay.

(a) Each person employed by the State of Alabama, and all legislative personnel, officers, or employees, including but not limited to Legislative Reference Service personnel, whether subject to the state Merit System or not, shall be entitled to and receive in a lump sum the first payday of December each year the sum of three hundred dollars ($300) per annum after such employee has served for a total period of five years and shall receive the payment until the tenth year of total service, at which time the payment shall be made in a like manner and at a like time but in the amount of four hundred dollars ($400) per annum until the fifteenth year of total service, at which time the payment shall be made in a like manner and at a like time but in the amount of five hundred dollars ($500) per annum until the twentieth year of total service, at which time the payment shall be made in a like manner and at a like time but in the amount of six hundred dollars ($600) per annum until the twenty-fifth year of total service, at which time the payment shall be made in a like manner and at a like time, but in the amount of seven hundred dollars ($700) as long as the employee remains in service. Beginning October 1, 2006, and continuing each fiscal year thereafter in which an employee does not receive a cost-of-living increase in compensation, each per annum amount provided in this subsection shall be increased by one hundred dollars ($100) per year to a maximum amount of one thousand dollars ($1,000) for 25 years of total service as long as the employee remains in service.

(b) The above payments shall be in addition to all salaries or wages and shall be in addition to any per diem allowances or expense allowance that may be in force at the time of payment. The sum shall not be used in computing retirement or other benefits.

(c) Annually, in time for the payroll for the first payday in December, it shall be the duty of the Personnel Department and the Administrative Office of Courts, with regard to judicial employees, the Clerk of the House of Representatives with regard to House of Representative employees, the Secretary of the Senate with regard to the Senate employees, the Director of Legislative Reference Service with regard to Legislative Reference Service employees and all department, board, authority, and commission heads with regard to all state department, board, authority, and commission employees, to determine which state employees are entitled to longevity pay pursuant to this section and the amount thereof due each such employee, and to certify the same to the state Comptroller, who shall issue warrants accordingly.

(d) There is hereby appropriated such amounts as may be necessary to implement the provisions of this section beginning October 1, 1987, and each year thereafter, from such funds as the salaries of the several state employees are, respectively, paid, or if there is not sufficient money in such funds, then from the General Fund or any other fund in the State Treasury not otherwise appropriated. Provided, that in the event the General Fund appropriation act contains an appropriation for a bonus for state employees for the fiscal year 1987-88, then any such bonus shall be in lieu of the longevity pay provided by this section for such fiscal year only.



Section 36-6-12 - Credit for service in determination of longevity payments.

Any current state employee who was previously employed in any local legislative delegation office may use that service as state employment in computing longevity payments received pursuant to Section 36-6-11. The name of the employee shall be certified by each department head to the State Personnel Department, annually, in time for the payroll for the first pay period in December.






Article 2 - Salary increase for certain state employees.

Section 36-6-30 - Positions eligible for salary increase; restrictions and conditions; authority to transfer funds to pay for salary increase.

Beginning with the first payday on or after October 1, 1994, all state employees who are listed in the classified and unclassified service of the state as defined in Section 36-26-10, and all other state employees and hourly employees of the state, except those set out in Section 36-6-31, and all legislative personnel, officers and employees, including but not limited to Legislative Reference Service personnel, whether subject to the state Merit System or not, and all circuit clerks and registers and state judges, except as provided in Section 36-6-31, and all employees of the county health departments who are employed subject to the state Merit System and whose compensation is paid out of a budget provided and agreed upon by the state, county or other contributing agency under the direction of the State Board of Health shall receive an eight percent salary increase. Any cost-of-living increase granted under the provisions of this division shall not apply to any local supplement provided to any judges or any other employee of this state. The provisions of this division shall not apply to any local employee whose salary is tied to that of any state employee. All such increases shall be in addition to the salary received by such employees. It is the intention of the Legislature that the Governor is hereby authorized to transfer such amounts to, from, and between such departments, boards, bureaus, commissions, agencies, offices, and institutions under his direct control for the purpose of paying the salary increase for state employees and officials.



Section 36-6-31 - Inapplicability to employees covered by labor agreement or contract or to certain judges.

The provisions of this division shall not apply to any Merit System employee or hourly employee whose service or rates of pay are covered by any labor agreement or contract, nor shall this division apply to state judges whose salaries are payable from the State Treasury if such judges' salaries are increased under and by virtue of: (1) The recommendations contained in the Report of the Judicial Compensation Commission to the 1994 Regular Session of the Legislature becoming law; or (2) the enactment into law of legislation altering and amending said report; or (3) any other legislation enacted into law during the 1994 Regular Session or Special Sessions of the Legislature.



Section 36-6-32 - Authority to revise schedule or rates in existing pay plans.

The Director of the State Personnel Department shall revise the schedule or rates set forth in the pay plan for state employees and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith. With respect to all court officials and employees within the Unified Judicial System who serve the trial and appellate courts of the state and the Administrative Office of Courts, the Administrative Director of Courts shall revise the schedule of rates set forth in the pay plan for such court officials and employees to reflect the increase provided herein, and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith. With respect to the legislative employees, the Secretary of the Senate for Senate employees, the Clerk of the House of Representatives for House employees, and the Director of the Legislative Reference Service for Legislative Reference Service employees, and the Director of the Legislative Fiscal Office for Legislative Fiscal Office employees shall revise the schedule or rates set forth in the pay plan for such legislative employees to reflect the increase provided herein, and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith.



Section 36-6-33 - Prohibition from receiving merit raise or special raise.

Any employee who receives the eight percent salary increase provided for in Section 36-6-30 shall be prohibited from receiving a merit raise or special raise during the fiscal year 1994-95.



Division 2 - 1998 Salary Increase for State Employees.

Section 36-6-50 - Persons eligible for salary increase; restrictions and conditions; authority to transfer funds to pay for salary increase.

Beginning with the first pay day on or after October 1, 1998, all state employees who are listed in the classified and unclassified service of the state as defined in Section 36-26-10, and all other state employees and hourly employees of the state, except those set out in Section 36-6-51, and all legislative personnel, officers, and employees, including, but not limited to, Legislative Reference Service personnel, whether subject to the state Merit System or not, and all circuit clerks and state judges, except as provided in Section 36-6-51, and all employees of the county health departments who are employed subject to the state Merit System and whose compensation is paid out of a budget provided and agreed upon by the state, county, or other contributing agency under the direction of the State Board of Health, shall receive an eight percent salary increase.

Any cost-of-living increase granted under this division shall in no way apply to any local supplement provided to any judges or any other employee of this state. The provisions of this division shall not apply to or increase the compensation of any local employee whose salary is tied to that of any state employee. The increase shall be in addition to the salary received by an employee. It is the intention of the Legislature that the Governor transfer such amounts to, from, and between departments, boards, bureaus, commissions, agencies, offices, and institutions under the direct control of the Governor for the purpose of paying the salary increase for state employees and officials.



Section 36-6-51 - Inapplicability to employees covered by labor agreement or contract, or to certain judges.

This division shall not apply to any Merit System employee or hourly employee whose service or rate of pay is covered by any labor agreement or contract, nor shall this division apply to a state judge whose salary is payable from the State Treasury if the salary of the judge is increased under and by virtue of any of the following:

(1) The recommendations contained in the report of the Judicial Compensation Commission to the 1998 Regular Session of the Legislature becoming law.

(2) The enactment into law of legislation altering and amending the report.

(3) Any other legislation enacted into law during the 1998 Regular or 1998 Special Sessions of the Legislature.



Section 36-6-52 - Authority to revise schedule or rates in existing pay plans.

The Director of the State Personnel Department shall revise the schedule of rates set forth in the pay plan for state employees and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith. With respect to all court officials and employees within the Unified Judicial System who serve the trial and appellate courts of the state and the Administrative Office of Courts, the Administrative Director of Courts shall revise the schedule of rates set forth in the pay plan for these court officials and employees to reflect the increase provided in this division, and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith. With respect to the legislative employees, the Secretary of the Senate for employees of the Senate, the Clerk of the House of Representatives for employees of the House of Representatives, the Director of the Legislative Reference Service for employees of the Legislative Reference Service, and the Director of the Legislative Fiscal Office for employees of the Legislative Fiscal Office, shall revise the schedule of rates set forth in the pay plan for these legislative employees to reflect the increase provided in this division, and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith.



Section 36-6-53 - Source of funds.

The amounts necessary to pay state officials and employees the increased salaries for the fiscal year beginning October 1, 1998, shall be paid from those funds that the salaries of the state officials and employees are paid.






Division 3

Section 36-6-60 - Persons eligible - 2000.

Beginning with the first pay day on or after October 1, 2000, all state employees who are listed in the classified and unclassified service of the state as defined in Section 36-26-10, and all other state employees and hourly employees of the state, except those set out in Section 36-6-62, and all legislative personnel, officers, and employees, including, but not limited to, Legislative Reference Service personnel, whether subject to the state Merit System or not, and all employees of the county health departments who are employed subject to the state Merit System and whose compensation is paid out of a budget provided and agreed upon by the state, county, or other contributing agency under the direction of the State Board of Health, shall receive a two percent salary increase.



Section 36-6-61 - Persons eligible - 2001.

Beginning with the first pay day on or after October 1, 2001, all state employees who are listed in the classified and unclassified service of the state as defined in Section 36-26-10, and all other state employees and hourly employees of the state, except those set out in Section 36-6-62, and all legislative personnel, officers, and employees, including, but not limited to, Legislative Reference Service personnel, whether subject to the state Merit System or not, and all employees of the county health departments who are employed subject to the state Merit System and whose compensation is paid out of a budget provided and agreed upon by the state, county, or other contributing agency under the direction of the State Board of Health, shall receive a two percent salary increase.



Section 36-6-62 - Inapplicability to certain employees.

Any cost-of-living increase granted under this division shall in no way apply to any local supplement provided to any judges or any other employee of this state. The provisions of this division shall not apply to or increase the compensation of any local employee whose salary is tied to that of any state employee.

This division shall not apply to any Merit System employee or hourly employee whose service or rate of pay is covered by any labor agreement or contract, nor shall this division apply to a state judge whose salary is payable from the State Treasury.

This division shall not apply to any circuit or district judge, Supreme Court Justice, judge of an appellate court, or district attorney who received a salary increase due to Act 99-427.

This division shall not apply to any circuit clerk or register who received a salary increase due to Act 98-301.



Section 36-6-63 - Authority to revise schedule of rates in existing pay plans.

The Director of the State Personnel Department shall revise the schedule of rates set forth in the pay plan for state employees and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith. With respect to all court officials and employees within the Unified Judicial System who serve the trial and appellate courts of the state and the Administrative Office of Courts, the Administrative Director of Courts shall revise the schedule of rates set forth in the pay plan for these court officials and employees to reflect the increase provided in this division, and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith. With respect to the legislative employees, the Secretary of the Senate for employees of the Senate, the Clerk of the House of Representatives for employees of the House of Representatives, the Director of the Legislative Reference Service for employees of the Legislative Reference Service, and the Director of the Legislative Fiscal Office for employees of the Legislative Fiscal Office, shall revise the schedule of rates set forth in the pay plan for these legislative employees to reflect the increase provided in this division, and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith.



Section 36-6-64 - Funding.

It is not the intent of this division to make appropriations, but the appropriations required by this division shall be made in the annual budget acts for the affected entities.






Division 4 - Public Safety Department Arresting Officers, Salary Increase.

Section 36-6-70 - Arresting officer salary increase.

Effective with the first payday on or after February 1, 2002, all arresting officers employed by the Department of Public Safety shall receive a two-step, five percent, salary increase without affecting normal annual merit raise considerations, provided that the increases are within currently established pay ranges for the respective classifications. The Director of the State Personnel Department shall certify the same to the state Comptroller who shall issue warrants in accordance therewith.



Section 36-6-71 - 2006 salary increase.

(a) Effective with the first payday on or after June 1, 2006, state troopers and corporals and such other comparable classifications of arresting officers employed by the Department of Public Safety shall receive a four step, 10 percent, salary increase; sergeants and lieutenants and such other comparable classifications of arresting officers employed by the department shall receive a three step, seven and one-half percent, salary increase; and captains and higher ranking officers and such other comparable classifications of arresting officers employed by the department shall receive a two step, five percent, salary increase. The salary increases provided herein shall not affect normal annual merit raise considerations.

(b) The Director of the State Personnel Department shall revise the classifications, schedule of rates, and ranges set forth in the pay plan for arresting officers and other comparable classifications employed by the Department of Public Safety to reflect the increases provided in subsection (a) to ensure that the new classifications, schedule of rates, and ranges shall be applicable to both current and future arresting officers and other comparable classifications employed by the Department of Public Safety and shall send the revised classifications, rates, and ranges to the State Comptroller who shall issue warrants in accordance therewith.






Division 5 - 2002 Salary Increase for State Employees

Section 36-6-80 - Persons eligible.

Beginning with the first payday on or after October 1, 2002, all state employees who are listed in the classified and unclassified service of the state as defined in Section 36-26-10, and all other state employees and hourly employees of the state, except those set out in Section 36-6-81, and all legislative personnel, officers, and employees, including, but not limited to, Legislative Reference Service personnel, whether subject to the state Merit System or not, and all employees of the county health departments who are employed subject to the State Merit system and whose compensation is paid out of a budget provided and agreed upon by the state, county, or other contributing agency under the direction of the State Board of Health, shall receive a three percent salary increase.



Section 36-6-81 - Inapplicability to certain employees.

(a) Any cost-of-living increase granted under this division shall in no way apply to any local supplement provided to any judges or any other employee of this state. The provisions of this division shall not apply to or increase the compensation of any local employee whose salary is tied to that of any state employee.

(b) This division shall not apply to any Merit System employee or hourly employee whose service or rate of pay is covered by any labor agreement or contract, nor shall this division apply to a state judge whose salary is payable from the State Treasury.

(c) This division shall not apply to any circuit or district judge, Supreme Court Justice, judge of an appellate court, or district attorney who received a salary increase due to Act 99-427.

(d) This division shall not apply to any circuit clerk or register who received a salary increase due to Act 98-301.



Section 36-6-82 - Revision to schedule of rates.

The Director of the State Personnel Department shall revise the schedule of rates set forth in the pay plan for state employees and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith. With respect to all court officials and employees within the Unified Judicial System who serve the trial and appellate courts of the state and the Administrative Office of Courts, the Administrative Director of Courts shall revise the schedule of rates set forth in the pay plan for these court officials and employees to reflect the increase provided in this division, and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith. With respect to the legislative employees, the Secretary of the Senate for employees of the Senate, the Clerk of the House of Representatives for employees of the House of Representatives, the Director of the Legislative Reference Service for employees of the Legislative Reference Service, and the Director of the Legislative Fiscal Office for employees of the Legislative Fiscal Office, shall revise the schedule of rates set forth in the pay plan for these legislative employees to reflect the increase provided in this division, and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith.



Section 36-6-83 - Funding.

It is not the intent of this division to make appropriations, but the appropriations required by this division shall be made in the annual budget acts for the affected entities.






Division 6 - 2005 Salary Increases for State Employees.

Section 36-6-90 - Persons eligible.

Beginning with the first payday on or after October 1, 2005, all state employees who are listed in the classified and unclassified service of the state as defined in Section 36-26-10, and all other state employees and hourly employees of the state, except those set out in Section 36-6-91, and all legislative personnel, officers, and employees, including, but not limited to, Legislative Reference Service personnel, whether subject to the state Merit System or not, and all employees of the county health departments who are employed subject to the state Merit System and whose compensation is paid out of a budget provided and agreed upon by the state, county, or other contributing agency under the direction of the State Board of Health, shall receive a six percent salary increase.



Section 36-6-91 - In applicability to certain employees.

(a) Any salary increase granted under this division shall in no way apply to any local supplement provided to any judges or any other employee of this state. The salary increase granted under this division shall not apply to, or increase the compensation of, any local employee whose salary is tied to that of any state employee.

(b) The salary increase granted under this division shall not apply to any Merit System employee or hourly employee whose service or rate of pay is covered by any labor agreement or contract, nor to a state judge whose salary is payable from the State Treasury.

(c) The salary increase granted under this division shall not apply to any circuit or district judge, Supreme Court Justice, Judge of an Appellate Court, or District Attorney.



Section 36-6-92 - Authority to revise schedule of rates in existing plans.

The Director of the State Personnel Department shall revise the schedule of rates set forth in the pay plan for state employees and shall certify the same to the State Comptroller, who shall issue warrants in accordance therewith. With respect to all court officials and employees within the Unified Judicial System who serve the trial and appellate courts of the state and the Administrative Office of Courts, the Administrative Director of Courts shall revise the schedule of rates set forth in the pay plan for these court officials and employees to reflect the increase provided in this division, and shall certify the same to the State Comptroller, who shall issue warrants in accordance therewith. With respect to the legislative employees, the Secretary of the Senate for employees of the Senate, the Clerk of the House of Representatives for employees of the House of Representatives, the Director of the Legislative Reference Service for employees of the Legislative Reference Service, and the Director of the Legislative Fiscal Office for employees of the Legislative Fiscal Office, shall revise the schedule of rates set forth in the pay plan for these legislative employees to reflect the increase provided in this division, and shall certify the same to the State Comptroller, who shall issue warrants in accordance therewith.






Division 7 - 2006 Salary Increase for State Employees.

Section 36-6-100 - Persons eligible.

Beginning with the first payday on or after October 1, 2006, all state employees who are listed in the classified and unclassified service of the state as defined in Section 36-26-10, and all other state employees and hourly employees of the state, except those set out in Section 36-6-101, and all legislative personnel, officers, and employees, including, but not limited to, Legislative Reference Service personnel, whether subject to the state Merit System or not, and all employees of the county health departments who are employed subject to the state Merit System and whose compensation is paid out of a budget provided and agreed upon by the state, county, or other contributing agency under the direction of the State Board of Health, shall receive a five percent salary increase.



Section 36-6-101 - Inapplicability to certain employees.

(a) Any salary increase granted under this division shall in no way apply to any local supplement provided to any judges or any other employee of this state. The salary increase granted under this division shall not apply to, or increase the compensation of, any local employee whose salary is tied to that of any state employee.

(b) The salary increase granted under this division shall not apply to any Merit System employee or hourly employee whose service or rate of pay is covered by any labor agreement or contract, nor to a state judge whose salary is payable from the State Treasury.

(c) The salary increase granted under this division shall not apply to any circuit or district judge, Supreme Court Justice, judge of an appellate court, or district attorney.



Section 36-6-102 - Revision to schedule of rates.

The Director of the State Personnel Department shall revise the schedule of rates set forth in the pay plan for state employees and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith. With respect to all court officials and employees within the Unified Judicial System who serve the trial and appellate courts of the state and the Administrative Office of Courts, the Administrative Director of Courts shall revise the schedule of rates set forth in the pay plan for these court officials and employees to reflect the increase provided in this division, and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith. With respect to the legislative employees, the Secretary of the Senate for employees of the Senate, the Clerk of the House of Representatives for employees of the House of Representatives, the Director of the Legislative Reference Service for employees of the Legislative Reference Service, and the Director of the Legislative Fiscal Office for employees of the Legislative Fiscal Office, shall revise the schedule of rates set forth in the pay plan for these legislative employees to reflect the increase provided in this division, and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith.






Division 8 - 2007 and 2008 Salary Increases for State Employees.

Section 36-6-110 - Persons eligible - 2007 increase.

Beginning with the first pay day on or after October 1, 2007, all state employees who are listed in the classified and unclassified service of the state as defined in Section 36-26-10, and all other state employees and hourly employees of the state, except those set out in Section 36-6-112 and all legislative personnel, officers, and employees, including, but not limited to, Legislative Reference Service personnel, whether subject to the state Merit System or not, and all employees of the county health departments who are employed subject to the state Merit System and whose compensation is paid out of a budget provided and agreed upon by the state, county, or other contributing agency under the direction of the State Board of Health shall receive a three and one-half percent salary increase.



Section 36-6-111 - Persons eligible - 2008 increase.

Beginning with the first pay day on or after October 1, 2008, all state employees who are listed in the classified and unclassified service of the state as defined in Section 36-26-10, and all other state employees and hourly employees of the state, except those set out in Section 36-6-112, and all legislative personnel, officers, and employees, including, but not limited to, Legislative Reference Service personnel, whether subject to the state Merit System or not, and all employees of the county health departments who are employed subject to the state Merit System and whose compensation is paid out of a budget provided and agreed upon by the state, county, or other contributing agency under the direction of the State Board of Health shall receive a three and one-half percent salary increase.



Section 36-6-112 - Inapplicability to certain employees.

(a) Any cost-of-living increase granted under this division shall in no way apply to any local supplement provided to any judges or to any other local employee whose salary is tied to that of any state employee or to any appellate judge.

(b) This division shall not apply to any Merit System employee or hourly employee whose service or rate of pay is covered by any labor agreement or contract.



Section 36-6-113 - Revision to schedule of rates.

The Director of the State Personnel Department shall revise the schedule of rates set forth in the pay plan for state employees and shall send the same to the state Comptroller, who shall issue warrants in accordance therewith. With respect to all court officials and employees within the Unified Judicial System who serve the trial courts of the state and the Administrative Office of Courts, the Administrative Director of Courts shall revise the schedule of rates set forth in the pay plan for these court officials and employees to reflect the increase provided in this division, and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith. With respect to employees of the Legislature, the Secretary of the Senate for employees of the Senate, the Clerk of the House of Representatives for employees of the House, the Director of Legislative Reference Service for employees of the Legislative Reference Service, and the Director of Legislative Fiscal Office for employees of the Legislative Fiscal Office shall revise the schedule of rates set forth in the pay plan for their employees to reflect the increase provided in this division and shall certify the same to the state Comptroller, who shall issue warrants in accordance therewith.












Chapter 7 - REIMBURSEMENT OF TRAVELING AND OTHER EXPENSES.

Article 1 - Traveling Expenses of County and Municipal Officers and Employees.

Section 36-7-1 - Reimbursement of county or municipal officers or employees for traveling expenses - Itemized statement of expenses to be presented and approved.

It shall be unlawful for an officer or employee of a county, town, or city in Alabama to be reimbursed from the treasury of a county or municipality for expenses incurred by him or her while traveling or remaining beyond the limits of counties and municipalities in the performance of his or her duties incidental to the management or control of the affairs of the county or municipality unless the officer or employee presents and has approved as provided for in this article an itemized statement of all expenses incurred. Nothing in this article shall be interpreted as applying to the use of credit cards issued in the name of the municipality by municipal officers and employees beyond the limits of the municipality for which they work. Nothing in this article shall be interpreted as applying to the use of credit cards issued in the name of the county by county officers and employees beyond the limits of the county for which they work.



Section 36-7-2 - Reimbursement of county or municipal officers or employees for traveling expenses — To whom statement presented; approval or disallowance of statement.

When a municipality is governed by a commission form of government, such itemized statement shall be presented to the municipal comptroller or corresponding officer immediately upon the return of said officer or employee of such municipality and must be approved or disallowed at a regular meeting of the commission of such municipality held within a period of 30 days after presentment to municipal comptroller or corresponding officer. When a municipality is governed by a mayor and council, such itemized statement shall be presented to the treasurer of the municipality in similar manner as hereinabove provided for and shall be approved or disallowed at a regular meeting of the governing body held within a period of 30 days after presentment to the treasurer of the municipality. In the case of counties, such itemized statement shall be presented to the county clerk or corresponding officer in similar manner as hereinabove provided for and shall be approved or disallowed at a regular meeting of the county commission held within a period of 30 days after presentment to the county clerk or corresponding officer of the county.



Section 36-7-3 - Advancement of traveling expenses of municipal officers or employees — Adoption of resolution by governing body prior to travel.

No sum shall be advanced from the treasury from any municipality or county in this state for the purpose of defraying the expenses of any officer or employee of such municipality or county while traveling or remaining beyond the limits of such municipality or county unless the same shall first be allowed by a resolution adopted by the governing body of such municipality or county, which said resolution shall state the purpose and object of such proposed visit.



Section 36-7-4 - Advancement of traveling expenses of municipal officers or employees - Itemized statement of expenses to be presented and approved upon return of officer or employee; effect of failure to present statement and secure approval thereof.

When any sum is advanced to an officer or employee of any county or municipality to be used to defray expenses incurred while traveling beyond the borders of the municipality or county, the itemized statement required as provided for in Section 36-7-1 shall be presented immediately upon the return of such officer or employee to the county or municipality, and failure to present and have approved such statement shall render such officer or employee personally liable to the county or municipality for the sum advanced, which sum shall, if such officer or employee is drawing pay for his services from the municipality or county, be deducted from any sum then or in the future owed by the municipality or county to such officer or employee.



Section 36-7-5 - Drawing or approval of warrant on treasury by county or municipal officer or employee in violation of provisions of article.

Any officer or employee drawing or approving any warrant drawn on the treasury of any municipality or county of this state in violation of the provisions contained in this article shall be guilty of a misdemeanor and shall be punished as provided by law.






Article 2 - Traveling Expenses of State Officers and Employees.

Section 36-7-20 - Allowances for expenses other than transportation of persons traveling within state.

(a) Except as otherwise provided in Section 36-7-21, the amount allowable to a person traveling inside the State of Alabama in the service of the state or any of its departments, institutions, boards, bureaus, commissions, councils, committees, or other like agencies for expenses other than transportation may be fixed by the Governor at not less than seventy-five dollars ($75) per day, and this amount shall be uniform in operation as to all persons traveling within the state on official business.

(b) No travel allowance shall be paid for a trip of less than six hours' duration. For travel which does not require an overnight stay, the traveler shall be paid a meal allowance of 15 percent of the regular per diem rate for a trip of from six to 12 hours' duration, and for travel in excess of 12 hours' duration, the traveler shall be paid one meal allowance and one-fourth of the per diem allowance.

(c) The per diem allowance shall not be paid to an employee stationed at the same place in the state for a period in excess of two consecutive months. After two consecutive months the amount of the allowance shall be reduced to 75 percent of the regular per diem rate per day. Notwithstanding the foregoing, this section shall not apply to officers and employees of the State of Alabama when they incur expenses representing the State of Alabama in the encouragement and promotion of trade or industrial development. On those occasions, when the representation is properly approved, those persons shall be reimbursed for the actual expenses incurred and paid by them if the representation is approved in advance in writing by the Governor or by the Director of Finance when so designated by the Governor.

(d) This section shall not apply to examiners or other persons designated by the Commissioner of Insurance to examine or cause to be examined the domestic insurance corporations qualified in this state when the expense incurred by those persons shall be paid by, collected, or received from the corporations examined under Section 27-2-25.

(e) This section shall be optional with the employing agency in those instances where the employee is required to attend training sessions, schools, seminars, or other like group functions at a facility when it would serve the best interests of both the state and the employee, or in those instances when the employee is assigned to assist in suppressing on-going natural disaster situations, or other emergencies. In those cases, the cost of meals and per diem may be paid as set forth herein or by the employing agency of the state directly to the contract facility furnishing the service, but the costs of these services shall not exceed the amount allowable to the individual employee for in-state travel.

(f) For purposes of applying this section to members of the Legislature, each of the following shall apply:

(1) The presiding officer of the house to which the member belongs shall determine if the travel is in the service of the state.

(2) In connection with the same travel, members of the Legislature shall receive per diem under this section except in either of the following instances:

a. For attendance on special or regular session days or committee meeting days of the Legislature when otherwise compensated pursuant to law.

b. For attendance on interim committee meeting days of the Legislature when otherwise compensated pursuant to law.

(3) Travel means a departure from the place of residence of the member of the Legislature.



Section 36-7-21 - Allowances of persons traveling in service of the state; travel authorization.

(a) Persons traveling in the service of the state or any of its departments, institutions, boards, bureaus, commissions, councils, committees, or other agencies, outside the State of Alabama or within the State of Alabama for purposes of attending or assisting in hosting a convention, conference, seminar, or other meeting of a state or national organization of which the state or individual is a dues-paying member that is held within the state shall be allowed all of their actual and necessary expenses in addition to the actual expenses for transportation. In-state travel authorized under this section is subject to the same documentation requirements as out-of-state travel. Except as provided in subsections (b), (c), (d), and (e), the travel shall first be fully authorized in writing by the Governor.

(b) With respect to the Legislative Department, members of the Legislature, subordinate officers and employees of the Legislature, the directors and employees of the Legislature, the directors and employees of the Legislative Services Agency and Examiners of Public Accounts, travel shall be authorized in writing by the President of the Senate, for the President of the Senate and members of the Senate, by the Speaker of the House, for the Speaker of the House and members of the House of Representatives, by the Secretary of the Senate or the Clerk of the House for subordinate officers and employees of the Legislature, and by the directors for the directors and employees of the legislative departments.

(c) With respect to the Judicial Department and the officers and employees thereof, travel shall be authorized in writing by the Chief Justice.

(d) Persons representing institutions of higher learning shall receive authority for such travel from the presidents of the institution. Institutions of higher education may elect to prepay travel expenses for persons traveling in the service of the state.

(e) Persons representing the state Department of Agriculture and Industries shall receive authorization for such travel from the Commissioner of Agriculture and Industries.

(f) This section shall not apply to examiners or other persons designated by the Commissioner of Insurance to examine or cause to be examined insurance corporations qualified or attempting to qualify in this state when the expense incurred by the examiner shall be paid by or collected or received from insurers or persons examined under Section 27-2-25.



Section 36-7-22 - Mileage allowance for persons traveling on official business in privately owned vehicles.

Persons traveling on official business for the state or any of its Legislative, Executive, and Judicial Branches, departments, institutions, boards, bureaus, commissions, councils, committees, or other like agencies in privately owned vehicles shall receive an amount equal to the mileage rate allowed by the Internal Revenue Code for income tax deductions per mile in lieu of actual expenses for transportation. Reimbursement shall be made no later than 30 calendar days from the date the request for reimbursement is initially received by the appropriate authority. For purposes of this section, travel, excluding members of the Legislature, means a departure from the permanent place of employment.



Section 36-7-23 - Applicability of article; repeal of conflicting laws.

The provisions of this article shall apply to all officers and employees of the State of Alabama or any of its departments, institutions, boards, bureaus, commissions, councils, committees or other like agencies and to all persons traveling on official business for the state.

All laws or parts of laws in conflict with these provisions pertaining to expense allowances are expressly repealed.



Section 36-7-24 - Prepayment of traveling expenses of state officers and employees; annual examination and report of public accounts.

(a) The departments and agencies of the State of Alabama are hereby authorized to prepay to employees of those departments and agencies an amount of money to be determined by the appointing authority of the various departments and agencies to pay necessary travel expenses for any one period of travel for such employees on authorized official state business inside or outside the State of Alabama. Such payment shall be made in accordance with rules and regulations promulgated by the state Comptroller and approved by the Chief Examiner of Public Accounts. Provided, that the state Comptroller, in accordance with the procedure provided above, shall establish the maximum amount that may be prepaid for any officer or employee for any one period of travel.

(b) The Department of Examiners of Public Accounts shall examine the expenditure of funds used in accordance with subsection (a) annually and report its findings to the Joint Legislative Committee on Public Accounts.



Section 36-7-25 - Adoption of rules and regulations to provide for prepayment of travel expenses; annual examination and report of public accounts.

(a) The state Comptroller, with the approval of the Chief Examiner of Public Accounts, may adopt rules and regulations to provide for the prepayment of travel expenses for state officers and employees traveling on authorized official state business. No traveler shall have expenses for any one period of travel prepaid for him in excess of any amount established according to the rules and regulations provided above, provided, that the amount of expenses authorized to be prepaid for any one period of travel may vary based on the needs of the various state departments and agencies.

(b) The Department of Examiners of Public Accounts shall examine the expenditure of funds used in accordance with subsection (a) annually and report its findings to the Joint Legislative Committee on Public Accounts.






Article 3 - Moving Expenses of State Employees.

Section 36-7-40 - When employee entitled to reimbursement for moving expenses; maximum amount; mobile homes; when move must be made.

A permanent employee of the state who moves from one community within the state to another by reason of transfer of job operation shall be entitled to receive reimbursement for his actual expenses, not to exceed $1,250.00, incurred in moving his household goods whenever such transfer is made at the request of the employing state department or agency. Such expense shall not be allowed when the transfer is made at the request of the employee; provided that any transfer that is a part or the result of a lay-off by the employing state department or agency shall be considered to be at the request of the employing state department or agency.

When an employee is transferred under the above rules and chooses to move a mobile home rather than household goods, reimbursement shall be made under the state's fiscal procedures except that no payment shall be made for disconnection or reconnection of any utility service or plumbing, or anchoring (tying down) or leveling or any damage sustained during the move.

All moves must be made within a reasonable length of time not to exceed one year of the date of transfer to qualify for reimbursement.



Section 36-7-41 - Promulgation, etc., of rules and regulations as to eligibility for reimbursement of expenses and amount thereof; procedure for reimbursement; source of funds.

The chief executive officer of the state department or agency is authorized to promulgate rules and regulations necessary to determine the eligibility of the employee for reimbursement of actual moving expenses and the amount to be paid, not to exceed the amount permitted under Section 36-7-40. Such rules and regulations may be amended, supplemented or changed at the discretion of the chief executive officer of the state department or agency in keeping with the needs of his department.

Such reimbursement may be made upon approval by the head of the state department or agency after the employee has been notified that his state department or agency is requiring his move and after the head of his state department or agency has determined that such employee is eligible for reimbursement under the established rules and regulations of his particular department and after submission of such evidence by the employee to the head of his state department or agency of cost as may be required by the rules and regulations established.

Such moving cost paid to the employee under this article shall be paid out of the same fund of each such department or agency as payment for salaries and cost of administering the department or agency are paid.



Section 36-7-42 - State not to be liable for damages resulting from moving of household goods.

The state shall not be held liable for any damages to person or property that may result from such moving of household goods.






Article 4 - Bonus Derived from Travel.

Section 36-7-60 - Individual bonus to public official, etc.

Any other law to the contrary notwithstanding, a public official or a public employee may receive, obtain, or otherwise convert to personal use a bonus that is incidental to travel in the performance of official duties of the public official or public employee if the bonus is individual in nature and not able to be transferred to another unrelated individual or to the state, or a county, municipality, or governmental entity. This section is declaratory of and does not constitute a change in existing law.









Chapter 8 - MILITARY SERVICE DURING WAR AND NATIONAL EMERGENCIES.

Section 36-8-1 - "Military service of the United States" defined.

The term "military service of the United States," as used in this chapter, shall include the Army of the United States, the United States Navy, the United States Air Force, the Marine Corps, the Coast Guard, any reserve or auxiliary component of any of the foregoing, the National Guard, those persons commissioned in the public health service and those persons entering into the service of any organization similar to those mentioned in this section hereafter formed by the government of the United States.



Section 36-8-2 - Entry into military service not to be deemed vacation of office or holding, etc., of office of profit.

The office of any official of the State of Alabama or of any county or municipality of the State of Alabama who has heretofore entered or who shall hereafter enter the active military service of the United States, whether voluntarily or as a result of being called, drafted, or requested to do so or not, at a time when there is an existing state of war or military conflict involving the United States of America, or when called into active military service on the account of any need for military presence in response to domestic or foreign terrorism, the need for homeland security, or peacekeeping missions involving the United States, or when a state of national emergency has been declared to exist by the President of the United States, shall not be deemed vacated by reason of the service, nor shall the service be deemed an acceptance of or the holding of an office of profit under the United States within the purview of Section 280 of the Alabama Constitution of 1901.



Section 36-8-3 - Appointment of temporary acting officials; powers, duties, compensation, etc., thereof.

(a) With regard to vacancies in any state or county office or board, the officer or board who has the power to appoint to vacancies in office or, if there is no such officer or board having the power to fill vacancies provided by law, then the Governor, upon being advised in writing by an elected or appointed official that the official has or will enter the active military service of the United States and desires to avail himself or herself of the privileges and immunity granted by this chapter, or upon failure of the official to so advise the appointing authority within a period of 30 days after his or her entry into the service, may appoint a temporary acting official who shall be clothed with all the powers, privileges, and duties regularly exercised by the official in whose place he or she is acting. The temporary acting official shall receive the same compensation, payable in the same manner and from the same source as the official in whose place he or she is serving.

(b) With regard to vacancies in any municipal office or board, the governing body of the municipality, or other appointing authority, upon being advised in writing by an elected or appointed official that the official has or will enter the active military of the United States and desires to avail himself or herself of the privileges and immunity granted by this chapter, or upon failure of the official to so advise, the municipal governing body or other appointing authority within a period of 30 days after his or her entry into the service, may appoint a temporary acting official who shall be clothed with all the powers, privileges, and duties regularly exercised by the official in whose place he or she is acting. The temporary acting official shall receive the same compensation payable in the same manner and from the same source as the official in whose place he or she is serving.

(c) Should any temporary acting official appointed under this chapter be called into or enter the service of the United States, then the appointing authority, as defined above in this section, upon being informed in writing that the temporary acting official has or will enter the service, or upon failure of the temporary acting official to so advise the appointing authority within a period of 30 days after his or her entry into the service, may appoint another temporary acting official who shall have the same powers, privileges, and duties and shall receive the same compensation, payable in the same manner and from the same source as the official in whose place he or she is serving.

(d) Any person vacating an office pursuant to this chapter may recommend to the appropriate appointing authority the name of a person to fill his or her vacancy.



Section 36-8-4 - Tenure of temporary acting official.

The tenure of any temporary acting official appointed under this chapter shall be during the absence of the regularly elected or appointed official while in service and until the expiration of 30 days from the date that notice in writing is given to the appointing power by the regularly elected or appointed official of his or her intention to return and resume the duties of his or her office, at which time the powers, privileges, and duties of the temporary acting official shall automatically end. Upon receipt of notice from the regular official of his or her intent to return, the appointing authority shall notify the temporary official that his or her service will automatically terminate on the date of the return to office of the regular official.



Section 36-8-5 - Effect of military service upon tenure, compensation, powers, etc., of regular official.

Nothing contained in this chapter shall be deemed to extend the tenure of any such duly elected or appointed official beyond the time for which he has been elected or appointed nor entitle him to any compensation during the time he is absent in the service of the United States and until he resumes the duties of his office, nor shall any such official be clothed with any of the powers or authority of his office while absent in the service of the United States.



Section 36-8-6 - Applicability of provisions of chapter.

This chapter shall apply to all officials heretofore or hereafter elected at any special or general election, whether or not they have entered upon the discharge of their duties.






Chapter 9 - VACATION OF OFFICE; FILLING OF VACANCIES.

Section 36-9-1 - How offices vacated generally.

Any office in this state is vacated:

(1) By the death of the incumbent;

(2) By the resignation of the incumbent, except in such cases as are excepted by law;

(3) By the incumbent's ceasing to be a resident of the state or of the division, district, circuit or county for which he was elected or appointed;

(4) By the decision of a competent tribunal declaring the election or appointment of the incumbent void or his office vacant;

(5) By the act of the Legislature abridging the term of office of the incumbent, when the same is not fixed by the constitution; and

(6) In such other cases as are or may be declared by law.



Section 36-9-2 - Conviction of officeholder of felony vacates office; when restored to office.

When any person holding any office or place under the authority of this state is convicted by any court of the United States, of this state or of any other state of a felony, his office or place shall be vacated from the time of the conviction. If the judgment is reversed, new trial granted or judgment notwithstanding the verdict is rendered, he shall be restored to office; but, if pardoned, he shall not be restored to office.



Section 36-9-3 - Judgment of insanity of officeholder vacates office.

When the incumbent of any office is, upon a proceeding in lunacy, adjudged to be of unsound mind, such office is vacated, and the judge of probate must certify the vacancy to the appointing power; but, if such proceeding is thereafter revoked or annulled, the officer shall, upon his own request, be restored to office.



Section 36-9-4 - Vacation of office of judge of court of record by acceptance of another office.

The judge of a court of record vacates his judicial office by the acceptance of another office, state, county or municipal.



Section 36-9-5 - Vacation of offices of clerk of circuit court, tax collector, etc., by failure to elect successor.

The offices of clerk of the circuit court, tax collector, tax assessor and county treasurer are respectively vacated from the expiration of the incumbent's term when there is a failure to elect a successor at any general election where such officers are elected by the people.



Section 36-9-6 - Notice of death of member of Congress or of state Legislature, Governor, etc.

On the death of any senator or representative from this state to the Congress of the United States or of any member of the Legislature, the judge of probate of the county in which such officer at the time of his death resided shall give notice thereof to the Governor. In case of the death of the Governor, such judge of probate shall give notice to the Lieutenant Governor. In case of the death of any other officer, such judge of probate shall give notice to the officer who fills the vacancy.



Section 36-9-7 - Proceedings upon occurrence of vacancy in office of United States Senator - Temporary appointment of senator.

The Governor may make temporary appointment of a senator in the Senate of the Congress of the United States from Alabama whenever a vacancy exists in that office, the appointee to hold office until his successor is elected and qualified.



Section 36-9-8 - Proceedings upon occurrence of vacancy in office of United States Senator - Ordering of election for selection of United States Senator - Authorization and procedure generally.

Whenever a vacancy occurs in the office of senator of and from the State of Alabama in the Senate of the United States more than four months before a general election, the Governor of Alabama shall forthwith order an election to be held by the qualified electors of the state to elect a senator of and from the State of Alabama to the United States Senate for the unexpired term. If the vacancy occurs within four months of but more than 60 days before a general election, the vacancy shall be filled at that election. If the vacancy occurs within 60 days before a general election, the Governor shall order a special election to be held on the first Tuesday after the lapse of 60 days from and after the day on which the vacancy is known to the Governor, and the senator elected at such special election shall hold office for the unexpired term.



Section 36-9-9 - Proceedings upon occurrence of vacancy in office of United States Senator - Ordering of election for selection of United States Senator - Notice of election.

The Governor must give notice of an election of a senator for a full term in the same manner and at the same time that he gives notice of the election of members of the House of Representatives in Congress and must give notice of a special election to elect a senator for an unexpired term in the same manner and for the same time as is prescribed for special elections to fill a vacancy in the office of members of the House of Representatives in Congress.



Section 36-9-10 - Notice of death of judge of probate.

On the death of any judge of probate, the clerk of the circuit court of the county for which he was elected must give notice thereof to the Governor.



Section 36-9-11 - Resignation of Governor.

If the Governor resigns during the session of the Legislature, he must transmit his resignation to the Lieutenant Governor; otherwise, the Governor must transmit his resignation to the Secretary of State, who must notify the Lieutenant Governor.



Section 36-9-12 - Resignation of members of Congress or state Legislature, etc.

The resignation of senators and representatives in Congress and members of the Legislature must be transmitted to the Governor. In all other cases, except constables, resignations must be transmitted to the officer or tribunal which fills the vacancy.



Section 36-9-13 - Resignation of constables.

The resignation of constables must be transmitted to the judge of probate of the county in which the office may have been held, and the judge of probate must thereupon notify the Governor.



Section 36-9-14 - Notice of removal of officer from county, etc., for which elected or appointed.

Notice of removal of any officer, other than constables, from the state or from the district, circuit or county for which he was elected or appointed must be given by and to the same officers as notice of his death is required to be given by this chapter.



Section 36-9-15 - Certification of judgment declaring election or appointment void or office vacated to appointing power.

Whenever there is a judgment of a competent tribunal declaring any election or appointment void or any office vacated, such judgment shall, if the vacancy is filled by appointment, the day after the time for taking an appeal has expired be certified by the clerk of such court or by the judge, if there is no clerk, to the appointing power.



Section 36-9-16 - Notice to Legislature of vacancies to be filled thereby.

The Governor must give notice to the Legislature at each session thereof of all offices to be filled by that body which have become vacant or which will be vacated by the expiration of the term of office before the next regular session.



Section 36-9-17 - Filling of vacancies in state and county offices generally.

Vacancies in all state, county or municipal offices shall be filled by appointment of the Governor for the unexpired term of such office, unless otherwise provided by law. Appointees to state and county offices must be commissioned.






Chapter 10 - MISCELLANEOUS OFFENSES CONCERNING PUBLIC OFFICERS, ETC., GENERALLY.

Section 36-10-11 - Signing of bond, etc., for appearance or release of prisoner, etc., by judicial, executive or ministerial officer of court having criminal jurisdiction.

Any judicial, executive or ministerial officer of any court having criminal jurisdiction who becomes bail for any prisoner or other person under any criminal accusation or signs any bond or other obligation for the release or appearance of such person before himself or before any other officer or court shall, on conviction, be fined not less than $50.00 nor more than $500.00 and may also be imprisoned in the county jail for not more than 12 months.



Section 36-10-16 - Threatening, etc., of prisoners for purposes of extorting confessions, etc., or keeping prisoners incommunicado.

No officer or person having the custody and control of the body or liberty of any person under arrest shall refuse permission to such arrested person to communicate with his friends or with an attorney nor subject any person under arrest to any form of personal violence, intimidation, indignity or threats for the purpose of extorting from such person incriminating statements or a confession. Any person violating the provisions of this section shall be guilty of a misdemeanor.






Chapter 11 - IMPEACHMENT.

Section 36-11-1 - Persons subject to impeachment and removal from office; grounds for impeachment generally.

(a) The following officers may be impeached and removed from office: judges of circuit and probate courts, district attorneys, judges of the courts of appeals, district judges, sheriffs, clerks of the circuit courts, tax collectors, tax assessors, county treasurers, coroners, notaries public, constables and all other state officers not named in Section 173 of the constitution and all other county officers and mayors and intendants of incorporated cities and towns in this state.

(b) The officers specified in subsection (a) of this section may be impeached and removed from office for the following causes:

(1) Willful neglect of duty;

(2) Corruption in office;

(3) Incompetency;

(4) Intemperance in the use of intoxicating liquors or narcotics to such an extent in view of the dignity of the office and importance of its duties as unfits the officer for the discharge of such duties; or

(5) Any offense involving moral turpitude while in office or committed under color thereof or connected therewith.



Section 36-11-2 - Disqualification from holding office a ground for impeachment.

Any of the officers named in subsection (a) of Section 36-11-1 who shall be disqualified by law from holding office in this state may be impeached and removed from office on proceedings instituted and prosecuted in the manner provided in this chapter.



Section 36-11-3 - Investigations of alleged misconduct or incompetency of public officers by grand juries; disposition of grand jury reports.

It shall be the duty of every grand jury to investigate and make diligent inquiry concerning any alleged misconduct or incompetency of any public officer in the county which may be brought to its notice; and, if, on such investigation and inquiry, it finds that such officer, for any cause mentioned in this chapter, ought to be removed from office, it shall so report to the court, setting forth the facts, which report shall be entered on the minutes of the court. If the officer so reported against is one of those included in Section 174, Article 7, of the constitution, the clerk of the court shall transmit a certified copy of such report to the Attorney General. If the officer so reported against is the presiding judge of the court, the report must not be made to the court or entered on the minutes; and, in such cases, the report of the grand jury must be signed by the foreman and countersigned by the district attorney, who must transmit the same to the Attorney General.



Section 36-11-4 - Duty of Attorney General and district attorneys to institute and prosecute impeachment proceedings.

It shall be the duty of the Attorney General to institute proceedings under this chapter and prosecute the same against any officer included in Section 174, Article 7, of the constitution, when the Supreme Court shall so order or when the Governor shall, in writing, direct the same or when it appears from the report of any grand jury that any such officer ought to be removed from office, for any cause mentioned in this chapter.

It shall be the duty of the district attorney to institute proceedings under this chapter and prosecute the same against any officer included in Section 175, Article 7, of the constitution when the circuit court of the county shall so order or when the Governor, in writing, shall direct the same or whenever it appears from the report of the grand jury that any such officer ought to be removed from office for any cause mentioned in this chapter.



Section 36-11-5 - Manner of institution of impeachment proceedings generally; proceedings in name of state.

Proceedings under Sections 174 and 175 of Article 7 of the constitution shall be instituted in the name of the State of Alabama in the nature of an information by the Attorney General or a district attorney or upon the information of such other persons as are by this chapter allowed to institute the same. All such proceedings shall be conducted and all process shall issue in the name of the State of Alabama.



Section 36-11-6 - Institution of impeachment proceedings by five resident taxpayers.

Any five resident taxpayers of the division, circuit, district, county, city or town for which the officer sought to be impeached was elected or appointed may institute proceedings of impeachment under Sections 174 and 175 of Article 7 of the constitution upon giving bond, with sufficient sureties, payable to the officer sought to be impeached, conditioned to prosecute the impeachment to effect and, failing therein, to pay all costs that may be incurred, which bond shall be taken and approved by the clerk of the court before which the proceedings are proposed to be instituted.



Section 36-11-7 - Contents and execution of information generally.

Such information shall be addressed to the court before which the trial is to be had and shall specify, with reasonable certainty, the offense, offenses or other grounds of impeachment charged against the officer within the provisions of Section 173 of Article 7 of the constitution and shall contain a succinct statement of the facts constituting the matters complained of and an appropriate prayer for process and relief and shall be signed by the Attorney General, district attorney or by counsel, as the case may be. When such information is by taxpayers, the names of such taxpayers must be joined as plaintiffs with the state.



Section 36-11-8 - Verification of information when filed by taxpayers; costs generally.

When the proceedings in impeachment are instituted by taxpayers, the information must be verified by the plaintiffs or any one of them. The costs shall be given against the unsuccessful party, as in other cases, to be collected by execution.



Section 36-11-9 - Proceedings in Supreme Court - Issuance and service of order to appear and answer information, summons and copy of information; setting of trial date, granting of continuances, etc.

If such information shall be filed under Section 174 of Article 7 of the constitution, the Supreme Court, in term time, or a justice thereof, in vacation, shall make an order requiring the officer proceeded against to appear at a place and on a day, which may be either in term time or vacation, to be specified in the order and answer the information. The clerk of the court shall issue a summons, in which shall be set forth a copy of the order, directed to any sheriff of the State of Alabama, which, together with a copy of the information, shall be served on the defendant. If the summons is served 20 days before the day specified in the order, the defendant shall answer the information on the day specified; and, if the summons is served less than 20 days before the day so specified, the court, in term time, or a justice thereof, in vacation, shall on the day so specified make an order setting another day, not exceeding 20 days thereafter, on which the defendant shall answer the information. Another day may be set and another summons issued as often as may be necessary, and continuances may be granted in the discretion of the court, but the cases provided for in this section shall have precedence and priority over all other business in the court.



Section 36-11-10 - Proceedings in Supreme Court - Summoning and examination of witnesses generally; appointment and duties of examiners; conduct of trial.

In all original proceedings commenced under this chapter in the Supreme Court, either party shall have compulsory process to compel the attendance of witnesses, to be issued by the clerk of the court and served by the marshal of the court or by any sheriff of the state. Such witnesses shall be sworn and examined on the trial in open court. The examination of such witnesses shall be conducted and defaulting witnesses shall be subject to similar proceedings and penalties as in criminal cases in the circuit court; but, on the written consent of the defendant, the court or a justice thereof, in term time or vacation, may appoint one or more examiners, whose duty it shall be, jointly or severally, as may be directed in the order of appointment, to take and certify by such day as may be fixed in the order of appointment the evidence against and for the defendant on the several specifications contained in the information, and the charges shall be tried by the court on such evidence so taken and certified and such documentary evidence as may be offered. The court for the trial and impeachment may sit or continue its sessions at any time without reference to the terms as prescribed by law.



Section 36-11-11 - Proceedings in Supreme Court - Powers of examiners as to witnesses.

The examiner or examiners so appointed shall have power to issue subpoenas for witnesses, which shall be served by the sheriff of the proper county or by any special constable appointed by such examiner or examiners, to compel the attendance of witnesses by attachment, to punish for contempt by fine or imprisonment in the county jail and to administer oaths to witnesses, and the oaths administered by such examiners shall, in all respects, be deemed and held to be lawful oaths.



Section 36-11-12 - Proceedings in Supreme Court - Rights of parties as to proceedings before examiners.

Either party shall have the right to appear before the examiner by himself and counsel and, to this end, shall have five days' notice of the time and place of his sittings; each party shall have compulsory process to compel the attendance of witnesses; and, from the rulings of the examiner on any question of the admissibility and legality of evidence offered, either party may reserve an exception, to be decided by the Supreme Court.



Section 36-11-13 - Proceedings in circuit court - Issuance and service of order to appear and answer information, summons and copy of information; setting of trial date and granting of continuances generally.

If such information is filed in the circuit court, the judge of such court shall make an order requiring the officer proceeded against to appear at a place and on a day to be specified in the order and answer the information. The clerk of the court shall issue a summons, in which shall be set forth a copy of the order, directed to any sheriff of the state of Alabama, and which, together with a copy of the information, shall be served on such defendant. Another day may be set and other summons issued as often as may be necessary, and continuances may be granted in the discretion of the court.



Section 36-11-14 - Proceedings in circuit court - When case stands for trial; conduct of trial generally; right to jury trial.

When the information is filed in the circuit court, if the summons is served 20 days before the day specified in the order, such case shall stand for trial on that day; and, if the summons is served less than 20 days before the day specified in the order, then the court shall on the day specified in the order make an order setting another day on which the defendant shall answer the information and the case stand for trial. The case shall have precedence and priority over all other business in such court and, shall be proceeded with in all respects as civil actions are conducted, with the right to either party to except to the rulings of the court and to reserve such exceptions as in civil actions. The defendant shall be entitled to a trial by jury on any issue of fact, whenever he demands the same.



Section 36-11-15 - Appeals to Supreme Court from judgment of circuit court - Authorization and procedure generally.

From any final judgment or decision entered by any circuit court in proceedings under this chapter, an appeal shall lie to the Supreme Court in favor of the unsuccessful party. Notice of appeal must be filed within 42 days after the judgment is entered. Notices of appeal shall be given as in other cases. Such appeal shall have precedence and priority over all other appeals.



Section 36-11-16 - Appeals to Supreme Court from judgment of circuit court - Requirement of security for costs; effect of appeal as to judgment of conviction.

If the appeal is taken by the state in cases instituted in its name by the Attorney General or a district attorney, no security for costs shall be required. In all other cases, security for costs shall be required as in appeals to the Supreme Court in civil actions, and such appeal shall not suspend the judgment of conviction.



Section 36-11-17 - Duties, liabilities and fees of sheriffs, etc., for service of process, etc.; compensation of examiners; payment of fees, costs, etc.

The sheriff, coroner or constable to whom process is issued under the provisions of this chapter shall perform all the duties as sheriffs are required to perform them, shall be liable to all the penalties to which sheriffs in similar cases are liable and shall be entitled to the same fees as sheriffs are entitled to for similar services. The examiners shall be entitled to such compensation as the Supreme Court may determine as fair equivalent for the services performed. All such fees and compensation shall be taxed in the bill of costs, but no costs shall be adjudged against the state nor against the successful plaintiffs on a return of "no property found" against the defendant, but may be paid out of the Treasury in all cases when the Governor thinks it right to pay the same.



Section 36-11-18 - Execution of process, etc., where sheriff or clerk of court subject to impeachment proceedings.

In all cases in which the sheriff is the party accused, all process relating to the case shall be executed by the coroner of the county or, if there is no coroner, then by such other person as may be appointed by the court or a judge in vacation. If the accused is the clerk of the court, then the court or judge thereof shall appoint a special clerk, who shall be some reliable and responsible person and who shall perform and discharge all the duties of the office as to this particular case, under the direction of the court or the judge thereof, until such case is finally determined, and who shall be liable to all penalties prescribed by law for any misfeasance, malfeasance or nonfeasance in the discharge of the duties of such office.



Section 36-11-19 - Drawing of jury where member of county commission, etc., subject to impeachment proceedings.

Whenever any information for the impeachment of any member of a county commission, jury commission or other board charged by law with the duty of drawing petit juries is filed in any court in this state having jurisdiction to hear and determine such information, or whenever any article of impeachment or other proceedings for the impeachment of any such member are filed or commenced in any such court, the judge of the circuit court shall, in the manner provided by law, draw the jury for the trial of such cases.



Section 36-11-20 - Amendments allowed in trial of case; matters as to which evidence may be introduced.

In all cases instituted under the provisions of this chapter, any and all amendments necessary to a trial of the case upon its merits shall be allowed. Witnesses may testify to any facts or circumstances within their knowledge which may show or tend to show that the accused has been guilty of any of the offenses or delinquencies charged against him or is incompetent, as the case may be; and, in like manner, the accused must have a similar right to introduce like evidence to show that he has not been guilty of the offenses or delinquencies charged against him or that he is not incompetent, as the case may be.



Section 36-11-21 - Fees and compensation of witnesses generally; statement to be filed by examiner as to fees and compensation to which witnesses entitled; payment of fees and compensation of state witnesses before Supreme Court when proceedings instituted on information of Attorney General.

Witnesses in impeachment cases are entitled to the same fees and compensation as witnesses in civil cases in the circuit court, to be certified in the same manner and taxed and collected as costs.

The examiner must file with his return a statement showing the names of witnesses examined by each party and the fees and compensation to which they are entitled.

When the proceeding is upon the information of the Attorney General, the fees of witnesses on the part of the state attending before the Supreme Court must be paid out of the treasury on warrant of the Comptroller, drawn upon the certificate of the clerk showing the fees and compensation to which the witness is entitled and the approval of the Attorney General endorsed thereon; but the same must be taxed as costs and, if collected of the defendant, must be by the clerk paid into the Treasury.



Section 36-11-22 - Preparation of final record of impeachment proceedings.

The clerk or, if he is the accused, the person acting as clerk of the court in which the trial is held shall make and preserve a final record of the proceedings in all respects as clerks of the circuit courts are required to do of trials held therein, and all laws applicable thereto are made applicable to final records and proceedings under this chapter.



Section 36-11-23 - Certification of vacancy in office upon final judgment of conviction.

It shall be the duty of the Clerk of the Supreme Court in all cases when final judgment of conviction is entered in that court, on appeal or otherwise, forthwith to certify the vacancy thus created to the appointing power with a copy of the judgment. In like manner, the clerk of the circuit court or person designated to act as clerk shall certify to the appointing power any final judgment of conviction entered in such court from which no appeal is taken.



Section 36-11-24 - Proceedings under chapter not to be barred by statutes of limitations; effect of judgment under chapter generally; indictment, etc., of accused.

No statute of limitation shall be valid as a bar to any of the proceedings provided for by this chapter. The penalties in cases arising under the provisions of this chapter shall not extend beyond the removal from office and the disqualification from holding office under the authority of this state for the term for which the accused was elected or appointed, but the accused shall be liable to indictment, trial and punishment as prescribed by law.



Section 36-11-25 - Proceedings where defendant has removed, absconded, or secreted himself.

If, in any case of proceedings for impeachment or removal from office under this chapter, the defendant has removed, absconded or secreted himself so that the summons cannot be served on him personally, the sheriff or other officer to whom the summons is issued shall serve the same by leaving a copy thereof at the office of the defendant, if known, or at his last place of residence; and the sheriff shall forthwith publish in some newspaper published in the county or, if no newspaper is published in the county, in the newspaper published nearest thereto a copy of the summons and notice to the defendant where a copy thereof has been left for him. The sheriff shall make return of the summons as in other cases, stating the facts, and such service shall be as valid to all intents and purposes as personal service on the defendant; and, if the defendant fails to appear pursuant to the summons, whether served personally or as provided by this section, the court shall cause the plea of not guilty to be entered for him and the trial shall proceed as in other cases.






Chapter 12 - MAINTENANCE, USE, ETC., OF PUBLIC PROPERTY, RECORDS, ETC.

Article 1 - General Provisions.

Section 36-12-1 - Public officer or servant defined.

A public officer or servant, as used in this article, is intended to and shall include, in addition to the ordinary public offices, departments, commissions, bureaus and boards of the state and the public officers and servants of counties and municipalities, all persons whatsoever occupying positions in state institutions.



Section 36-12-2 - Public officers and servants to accurately maintain and preserve from loss, destruction, etc., complete books, papers, files, etc.

All public officers and servants shall correctly make and accurately keep in and for their respective offices or places of business all such books or sets of books, documents, files, papers, letters and copies of letters as at all times shall afford full and detailed information in reference to the activities or business required to be done or carried on by such officer or servant and from which the actual status and condition of such activities and business can be ascertained without extraneous information, and all of the books, documents, files, papers, letters, and copies of letters so made and kept shall be carefully protected and safely preserved and guarded from mutilation, loss or destruction.



Section 36-12-3 - Permanence and uniformity in size, style, etc., of books, papers, files, etc., required; factors in selection of record books, writing paper, inks, typewriter ribbons, etc.

The books, documents and files shall be uniform in size and general style of makeup and binding throughout the several state offices and departments, and in their manufacture the best grades of paper, inks and binding shall be employed. Only papers, inks, typewriter ribbons, carbon papers and ink pads of a permanent and nondestructible character shall be used in any of such offices or departments. In contracting for the record books, letterheads or other writing papers, follow sheets, inks, typewriter ribbons, carbon papers and stamp pads, the officer, officers or agents charged with the selection or purchase thereof shall require substantial uniformity as above provided and shall select only such books or other materials as conform to the requirements specified in this section, to the end that all state, county, municipal and institutional records may be lasting and permanent.



Section 36-12-4 - Public officers and servants to deliver current papers, books, etc., to successors in office.

All public officers and servants of this state shall turn over to their successors in office, together with a list thereof, all current books, papers and documents pertaining to the business, affairs or transactions of their office, taking a receipt therefor, which said receipt shall also contain a list of all such books, papers and documents.



Section 36-12-5 - Disposition of books, papers, etc., when no longer current.

All public officers and servants of the state, whenever any book, paper or document pertaining to the affairs, business or transactions of their office has ceased to be current, shall deliver the same together with a list of such books, papers and documents to the Director of the Department of Archives and History, receiving in return therefor a receipt from such director which shall also contain a list of such books, papers and documents, and all such books, papers, and documents of officers and servants of counties and municipalities shall be, when they cease to be current, in like manner delivered to the probate judge of such county and to the mayor, president of the board of commissioners or other executive officer of the municipality and, in like manner, such officer to whom such books, papers and documents are delivered shall give his receipt therefor.






Article 2 - Recovery of Papers, Property, etc., by Successors to Office.

Section 36-12-20 - Papers, property, etc., to be delivered to successor upon vacation of office.

In all cases in which it is not otherwise expressly provided, when any office is vacated, except by the death of the incumbent, all books, papers, property and money belonging or appertaining to such office shall, on demand, be delivered over to the qualified successor.



Section 36-12-21 - Proceedings for recovery of papers, property, etc., by successor to office generally - Filing of complaint; issuance of order to person refusing, etc., to deliver papers, etc., to show cause why delivery of same should not be compelled.

If any person refuses or neglects, after demand made, to deliver over any books, papers or property as required in Section 36-12-20, his successor may make complaint thereof to the judge of the circuit court or judge of the probate court of the county in which the person refusing resides; and, if such officer is satisfied by the oath of the plaintiff and such other evidence as may be offered that any such books, papers or property are withheld, he shall grant an order requiring the person so refusing to show cause before him, on a day and at a place named in such order, why he should not be compelled to deliver the same.



Section 36-12-22 - Proceedings for recovery of papers, property, etc., by successor to office generally - Hearing; termination of proceedings against person charged with withholding papers, property, etc., upon making of affidavit.

At the time so appointed or at any other time to which the matter may be adjourned, a copy of such order having been personally served on the person so refusing, such officer shall proceed to inquire into the circumstances. If the person charged with withholding such books, papers or property makes affidavit before such officer that he has delivered over to his successor all such books, papers and property in his custody or appertaining to such office, all further proceedings against him shall cease.



Section 36-12-23 - Proceedings for recovery of papers, property, etc., by successor to office generally - Imprisonment of person charged with withholding papers, property, etc., upon failure to make affidavit, etc.

If the person complained against does not make such affidavit and it appears that any such books, papers or property are withheld, the officer before whom the proceedings are had shall, by warrant, commit the person so withholding to the jail of the county, there to remain until he delivers such books, papers or property or is otherwise discharged by law.



Section 36-12-24 - Proceedings for recovery of papers, property, etc., by successor to office generally - Issuance of warrant for search and seizure of papers, property, etc., upon failure of person charged with withholding same to make affidavit, etc.

In the case stated in Section 36-12-23, if required by the plaintiff, such officer shall also issue his warrant, directed to any lawful officer, commanding him in the daytime to search such places as may be designated in such warrant for such books, papers and property as belonged and appertained to the office vacated and to seize and bring them before the officer issuing such warrant.



Section 36-12-25 - Proceedings for recovery of papers, property, etc., by successor to office generally - Examination of papers, property, etc., upon seizure and delivery thereof to complainant.

Upon books, papers or property being brought before such officer by virtue of such warrant, he shall inquire and examine whether the same appertained to the office vacated, in which case he shall cause such books, papers and property to be delivered to the plaintiff.



Section 36-12-26 - Proceedings for recovery of papers, property, etc., by successor to office upon death of incumbent, etc.

If any person holding any office in this state dies or his office in any way becomes vacant and any books, papers or property belonging or appertaining to such office come into the possession of any person, the qualified successor to such office may, in the manner before prescribed in Sections 36-12-20 through 36-12-25, demand such books, papers or property from the person having the same in his possession; and, on the same being withheld, an order may be obtained and the person charged may, in like manner, make oath of the delivery of all such books, papers and property that ever came into his possession; and, in case of his failure to make such oath and to deliver up the books, papers or property so demanded, such person shall be committed to jail and a search warrant may be issued and the books, papers, or property seized by virtue thereof and delivered to the plaintiff, as prescribed in Sections 36-12-20 through 36-12-25.






Article 3 - Inspection and Copying of Records.

Section 36-12-40 - Rights of citizens to inspect and copy public writings; exceptions.

Every citizen has a right to inspect and take a copy of any public writing of this state, except as otherwise expressly provided by statute. Provided however, registration and circulation records and information concerning the use of the public, public school or college and university libraries of this state shall be exempted from this section. Provided further, any parent of a minor child shall have the right to inspect the registration and circulation records of any school or public library that pertain to his or her child. Notwithstanding the foregoing, records concerning security plans, procedures, assessments, measures, or systems, and any other records relating to, or having an impact upon, the security or safety of persons, structures, facilities, or other infrastructures, including without limitation information concerning critical infrastructure (as defined at 42 U.S.C. §5195c(e) as amended) and critical energy infrastructure information (as defined at 18 C.F.R. §388.113(c)(1) as amended) the public disclosure of which could reasonably be expected to be detrimental to the public safety or welfare, and records the disclosure of which would otherwise be detrimental to the best interests of the public shall be exempted from this section. Any public officer who receives a request for records that may appear to relate to critical infrastructure or critical energy infrastructure information, shall notify the owner of such infrastructure in writing of the request and provide the owner an opportunity to comment on the request and on the threats to public safety or welfare that could reasonably be expected from public disclosure on the records.



Section 36-12-41 - Public officers to provide certified copies of writings upon payment of fees therefor; admissibility in evidence of copies.

Every public officer having the custody of a public writing which a citizen has a right to inspect is bound to give him, on demand, a certified copy of it, on payment of the legal fees therefor, and such copy is admissible as evidence in like cases and with like effect as the original writing.






Article 4 - Use of State-Owned Property for Political Purposes.

Section 36-12-60 - Purpose of article.

The object and purpose of this article is to place all candidates for any state office upon an equality by the prevention of the use of any state-owned property in the promotion or advancement of the candidacy of any individual to the nomination or election to any public office of the State of Alabama.



Section 36-12-61 - Use, etc., of state-owned property for promotion or advancement of interests of candidates for public office.

It shall be unlawful for any officer or employee of the State of Alabama to use or to permit to be used any state-owned property of any character or description, including stationery, stamps, office equipment, office supplies, automobiles or any other property used by him, in his custody or under his control for the promotion or advancement of the interest of any candidate for the nomination or election to any public office of the State of Alabama.



Section 36-12-62 - Transportation, etc., of campaign literature in state-owned vehicles, etc.

It shall be unlawful for any officer or employee of the State of Alabama to transport, cause to be transported or to allow to be transported in any automobile or other vehicle belonging to the state or any privately owned vehicle while mileage is paid by the state any campaign literature or propaganda which promotes or tends to promote his candidacy or the candidacy of any other person for the nomination or election to any office of the State of Alabama.



Section 36-12-63 - Duty of department heads, etc., to discharge violators of provisions of article.

It shall be the duty of all officers, heads of departments and all other individuals and boards charged with the duty of appointing individuals to state office or employing any individual in the state, if any part of the compensation is to be paid by the state, immediately to discharge all such officers or employees so appointed who violate any of the provisions of this article.



Section 36-12-64 - Liability for violations of provisions of article.

Any officer or employee of the State of Alabama who violates any of the provisions of this article shall be subject to impeachment and removal from office and shall also be guilty of a misdemeanor and, upon conviction thereof, shall be punished in the manner provided by law for such offenses.









Chapter 13 - GOVERNOR.

Article 1 - General Provisions

Section 36-13-1 - Oath of office.

The oath required by Article 16, Section 279 of the Constitution of this state may be administered to the Governor by the presiding officer of either house of the Legislature or by any officer authorized by law to administer an oath at any place in this state.



Section 36-13-2 - Employment of secretaries, administrative assistants, stenographers, special investigator, press secretary, and counsel.

The Governor may employ an executive secretary to the Governor, a recording secretary, a principal administrative assistant, stenographers, a special investigator, press secretary and administrative assistants whenever and for such period as he may deem necessary. Whenever, in his judgment, it is expedient or necessary, the Governor may employ an attorney or attorneys to advise him in his official capacity, or to institute, conduct or appear in any court or in any civil or criminal case in which the state is interested and to agree with such counsel on his compensation. The salaries of the secretaries, principal administrative assistant, stenographers, a special investigator, press secretary and administrative assistants shall be paid as the salaries of other state employees are paid. The compensation of such counsel shall be paid in the amount and at the time agreed upon out of such funds as are appropriated to the Governor's office.



Section 36-13-3 - Defense of certain civil actions against state to recover lands.

When any civil action is instituted against any person deriving title from the state to recover any lands within the limits of the same, under pretense of any claim inconsistent with its sovereignty and jurisdiction, the Governor must provide for the defense of such civil action.



Section 36-13-4 - Negotiation of temporary loans to meet deficiencies in Treasury.

Should any deficiency occur in the State Treasury at any time, the Governor may negotiate temporary loans, not to exceed $100,000.00, or so much thereof as may be necessary, to supply such deficiency.



Section 36-13-5 - Copyright of statutes.

The Code Commissioner shall have each volume of the pamphlet acts of the Legislature at each session thereof and each volume of the code copyrighted for the use and benefit of the state.



Section 36-13-6 - Mansion Fund.

There is hereby created in the State Treasury a fund to be known as the Mansion Fund. The purpose of said fund shall be to pay for all expenses incident to the operation and maintenance of the official residence of the chief executive of the State of Alabama, including all provisions, servants, upkeep and other items, and also all expenses for public or official memorials, entertainment, travel and other items incident to his office or authorized by him; except, that no part of said fund shall be used to pay the personal household expenses of the Governor or any of the members of his immediate family.

The money appropriated to said Mansion Fund shall be subject to withdrawal and expenditure upon voucher authorized, approved and certified by the Governor, upon which the Comptroller shall issue his warrant.

The expenditures from said Mansion Fund shall be limited to the amount appropriated thereto by the Legislature and shall be budgeted and allotted pursuant to the provisions of Article 4 of Chapter 4 of Title 41.



Section 36-13-7 - Authority to remove employees; exceptions.

The Governor is authorized and empowered to remove from office and discharge from employment, with or without cause, any person who holds office or employment in any of the state executive departments and agencies by virtue of appointment by the incumbent Governor or any preceding Governor, except those employees subject to the Merit System provisions.



Section 36-13-8 - Acceptance of federal grants and advances; requiring state agencies to meet conditions imposed thereon.

The Governor is hereby authorized and empowered to accept from the federal government or any agency or instrumentality thereof, in the name of and for the State of Alabama, grants and advances of funds and real or other personal property for any purpose of the state government not contrary to the Constitution of Alabama.

The Governor is further authorized and empowered, insofar as is not specifically prohibited by the constitution and the then existing statutes, to meet and to require, by his executive order, any other agency or instrumentality of the state government to meet the terms and conditions imposed on such grants and advances in acts of the Congress of the United States, executive orders of the President of the United States or any rule, regulation or order of any other agency or instrumentality of the federal government, it being the intent of this section to permit the State of Alabama to participate fully in grants and advances made available to it by the federal government.

The Governor may delegate such of his powers and authorities herein provided for, as he deems necessary, to any other agency or instrumentality of the state government.



Section 36-13-9 - Authority to give state agencies powers and duties required to implement federal laws, regulations, etc.

The Governor is hereby authorized and empowered to give, by his executive order, to existing agencies and instrumentalities of the state government, such powers and duties which are not in conflict with the Constitution of Alabama and which are not specifically prohibited by the then existing statutes as may be required to implement in Alabama any law, order, rule, regulation, program or plan promulgated by the federal government, or any agency or instrumentality thereof, for the welfare of the people of the United States, or as may be required, in his judgment, for the welfare of the people of the United States, or as may be required, in his judgment, for the welfare of the people of Alabama.



Section 36-13-10 - Control of property of state; exceptions.

All property belonging to the state, not including money or evidence of debt, is, unless otherwise provided by law, under the control of the Governor.



Section 36-13-11 - Retirement allowance for former governors.

(a) All former governors of the State of Alabama upon reaching the age of 60 shall be entitled to a monthly retirement payment out of the General Fund in the State Treasury which shall equal 68 percent of the Governor's salary if said former governor had served for one full term or less; the amount paid shall equal 100 percent of the Governor's salary if he has served two full terms or more.

(b) All former governors of the State of Alabama, regardless of age, who sustain permanent total physical or mental disability during their terms of office, by accident or otherwise, shall be entitled to their full salary for life upon leaving office.

(c) Said payments shall be paid out of the General Fund in the State Treasury on a monthly basis each and every month once a former governor becomes eligible for such payments. A former governor eligible for compensation under subsection (b) of this section shall not receive payment under subsection (a) of this section.

(d) Disability under subsection (b) of this section shall be determined as of the date the person so entitled leaves the Governor's office by resignation or otherwise. Proof shall be made by any interested party to the state Finance Director, who shall promptly certify the fact of disability to the state Comptroller. It shall be considered sufficient proof if three practicing physicians certify under oath that a former governor is so permanently totally disabled.

(e) Any law or part of law to the contrary notwithstanding, the state Comptroller shall cause to be deducted from the salary paid to a Governor of the State of Alabama, being subject to this section, which provides for payment of retirement benefits to former governors, 10 percent of his earnable compensation; such deduction to be deposited by the Comptroller in the General Fund in the State Treasury.



Section 36-13-12 - Pension for widows or widowers of Governors.

Any unremarried widow or widower who was the wife or husband of any person who has held the office of Governor of Alabama during such person's term of office as Governor shall be entitled to a pension of $1,200.00 per month, which shall be payable at the end of each month from any funds in the State Treasury not otherwise appropriated, until he or she remarries or dies.



Section 36-13-13 - Governor's Councillor.

(a) There is hereby created the office of Governor's Councillor. Every person who shall have been elected to the office of Governor of Alabama for two terms or more and who shall have attained age 60 may be entitled to become a Governor's Councillor upon his application to the Governor and upon the Governor's certifying his employment as such councillor. A councillor shall hold office at the pleasure of the Governor.

(b) It shall be the duty of a Governor's Councillor, upon the request of the Governor, to provide such aid, counsel, advice and assistance as the Governor may require or direct. All reports, advice, counsel or recommendations of a councillor shall be confidential and privileged and shall not be divulged or revealed by a councillor to anybody except the Governor.

(c) A councillor shall be entitled to compensation payable from the State Treasury at the same times and in the same way that the Governor's salary is paid, which shall be in the amount of $18,000.00 per annum.

(d) This section shall automatically expire and have no force and effect immediately upon the adoption of a constitutional amendment providing or authorizing retirement or pensions for former governors if any such constitutional amendment should be proposed in the future.



Section 36-13-14 - Provision of personnel to provide protection and security for former governors.

(a) The Department of Public Safety shall provide and maintain two personnel to provide protection and security to the person of any former governor, who while in office, sustained permanent bodily injury from any violent criminal act of another.

(b) Such personnel shall be provided beginning at the end of the term of office of any such Governor and shall continue for such time and duration as deemed necessary by such former governor.



Section 36-13-15 - Disbursement of discretionary funds.

It is the intent of the Legislature that any discretionary funds appropriated to the Governor, or otherwise under the control of the Governor, not be disbursed by the Governor based upon race, gender, or national origin.



Section 36-13-16 - Disclosure of expenses and flight logs; audit.

(a) The Governor shall disclose and make available flight logs of the state aircraft. Except for flight logs of aircraft used for ongoing criminal investigations by the Department of Public Safety, the Governor shall maintain a record of the flight logs for public inspection and shall post records of the flight logs on the Internet at the official website of the Governor. The records posted on the website shall include, but not be limited to, all of the following information of each flight:

(1) The date of departure.

(2) The destination.

(3) The purpose.

(4) A manifest of all passengers.

(5) The date of return.

(b) The disclosures and posting under subsection (a) shall be made quarterly, on the first working day of the second quarter following the quarter that is the subject of the report.

(c) The Department of Examiners of Public Accounts shall annually audit the usage of the state airplane and the quarterly disclosure required in subsection (b).






Article 2 - Governor's Contingency Fund.

Section 36-13-30 - Fund created; expenditures.

There is hereby created in the State Treasury a fund to be known as the Governor's Contingency Fund. Said fund shall be expended under the direction of the Governor, at his discretion, and shall be accounted for by him to the Legislature at each session; provided, however, that the Governor shall file with the Legislative Council on a monthly basis a list of all expenditures made by him from said fund.



Section 36-13-31 - Authorization for expenditures; type of expenditures; limitations.

The Governor is, at his discretion, authorized to make expenditures from the Governor's Contingency Fund for expenses incident to the purposes of state government, or as the public service might require, and for which no appropriation or an insufficient appropriation was made. Included within the authorized expenditures by the Governor, but not limiting the general purposes set forth herein, are: the ordinary expenses of the executive department of government, including but not limited to the expenses of the Governor, the Governor's office and staff; the expenses and any compensation of commissions and committees appointed by the Governor for public purposes; expenses for law enforcement and for the better enforcement of the laws of Alabama and subdivisions thereof; expenses for keeping the peace; for compensation and expenses of attorneys and experts employed by or on behalf of the Governor, the state, its departments or agencies; as otherwise authorized by statute or practice; and for grants and benefits for the betterment of the public welfare, health, education, peace and morals of the people of this state, which grants shall be limited to the State of Alabama, its departments and agencies, and local political subdivisions, their departments, agencies, boards of education and public schools. All persons employed by the Governor for whom no compensation shall be prescribed and for the compensation of whom no money has been appropriated, may be paid by the Governor, in his discretion, and he is authorized to pay them from the Governor's Contingency Fund. Provided, however, that the Governor may not increase the amount of compensation of any public official whose compensation is designated by law, nor may expenditures be made from the Governor's Contingency Fund to compensate employees subject to Merit System provisions. Provided further, that funding from the Governor's Contingency Fund shall not create a continuing obligation on the part of the state.



Section 36-13-32 - Method of withdrawal.

The money appropriated to said Governor's Contingency Fund shall be subject to withdrawal and expenditure upon voucher authorized, approved and certified by the Governor, upon which the Comptroller shall issue his warrant.



Section 36-13-33 - Expenditures limited to appropriations.

The expenditures from said Governor's Contingency Fund shall be limited to the amount appropriated thereto by the Legislature.



Section 36-13-34 - Disclosure of expenses; audit.

(a) The Governor shall disclose all expenses from the Governor's Contingency Fund to the citizens of Alabama. The Governor shall maintain a record of the expenditures from the Governor's Contingency Fund for public inspection and shall post the records of the expenditures on the Internet at the official website of the Governor.

(b) The disclosures and posting under subsection (a) shall be made quarterly, on the first working day of the second quarter following the quarter that is the subject of the report.

(c) The Department of Examiners of Public Accounts shall annually audit the quarterly disclosure required in subsection (b).






Article 3 - GOVERNOR'S OFFICE OF MINORITY AFFAIRS.

Section 36-13-50 - Established.

There is established the Governor's Office of Minority Affairs, to advise the Governor on issues affecting minorities, including women, focusing on the improvement of the overall quality of life of minorities, specifically in the areas of education, health, economics, political participation and empowerment, housing, employment, civil rights, criminal justice, and race relations.



Section 36-13-51 - Director - Appointment.

The office shall be managed by a Director of the Governor's Office of Minority Affairs, who shall be appointed by and serve at the pleasure of the Governor. The position of director shall be a Governor's cabinet position.



Section 36-13-52 - Director - Duties.

(a) The director shall act as a liaison between minority communities and the Governor, with duties to do all of the following:

(1) Conduct community outreach throughout the state to assess and address issues facing women and minorities.

(2) Ensure that all women and minorities are better represented and receive equal access in areas such as business development, education, health care, housing, government services, and criminal justice matters.

(3) Encourage public debate on issues affecting Alabama minority populations, including open access to public services and fair and equitable implementation of public policy.

(4) Assess efforts by state agencies to assist women and minorities, promoting self-sufficiency through education and training.

(5) Collaborate with business and industry representatives, the Alabama Workforce Council, higher education stakeholders, and the Alabama Small Business Commission to facilitate identification of minority and women-owned businesses and to provide recommendations on how to better foster economic development opportunities for minority and women-owned businesses, with the goal of increasing the number of minority and women-owned businesses.

(6) Advise the Governor concerning the coordination and administration of state programs serving minority populations.

(7) Monitor existing legislation and programs designed to meet the needs of minorities.

(8) Research and analyze all areas affecting the quality of life of minorities.

(b) The director shall perform other duties affecting women and minorities, as assigned by the Governor.



Section 36-13-53 - Advisory Board on Minority Affairs.

The Advisory Board on Minority Affairs is created to act as a resource for the director in an advisory capacity. The board shall be comprised of representatives from various racial and ethnic communities, female representation, state government officials, and experts in education and work force. The board shall be appointed by and serve at the pleasure of the Governor.









Chapter 14 - SECRETARY OF STATE.

Section 36-14-1 - Duties generally.

It is the duty of the Secretary of State:

(1) To keep the state seal, the original statutes and public records of the state, and the records and papers belonging to the Legislature, keeping the papers of each house separate.

(2) To attest commissions and all other public documents from the executive of the state and, when necessary, to affix the seal of the state thereto and to certify the same in his official capacity.

(3) To record, in books proper for that purpose, all grants and patents issued by the state.

(4) To keep all books, maps, and other papers appertaining to the survey of lands belonging to the state and the books and papers belonging to the land office.

(5) To keep in his office the books, maps, and field notes of the late surveyor general of the United States for this state which are public archives of the state and, upon application, to give certified copies of the same, which shall be received in evidence in any of the courts of this state.

(6) To certify, on application and the payment of lawful fees, copies of all records, grants, papers, and laws of the several states or of the United States.

(7) To make annually, by September 30, a verified and itemized account of all money and fees received in his office and of all payments and disbursements made by him, which must be reported to and filed with the Governor, and by him must be transmitted to the next succeeding Legislature.

(8) To give notice to the district attorneys of the respective circuits or counties of all officers who fail to file their bonds in his office, or make returns of elections within the time prescribed.

(9) To procure the acts and resolutions of the Legislature, of which distribution is directed, to be half bound and lettered.

(10) To receive from the state printer 10 additional copies of all bills, joint resolutions, and memorials printed by order of either house of the Legislature and, on the adjournment of each session of the Legislature, to have one of each of such copies bound together in a cheap form and file them and the copies not bound in his office.

(11) On entering into the contract provided for in Section 11-3-25, to furnish to the county commissions, from the records now in his office, exact copies of the field notes of the original surveys of all the lands in their respective counties, which shall be books of proper size to be supplied by such courts, at the close of which he shall append his certificate as to the correctness thereof under the Great Seal of the State.

(12) To procure from the general land office in Washington, D.C., complete lists of the entries of public lands in Alabama, so as to be enabled to complete the Alabama state tract books in his office to date, the expense attending the procurement of which to be paid upon his certificate to the Comptroller, or who shall draw a warrant on the Treasurer.

(13) To procure lists of entries of public lands in this state annually, so as to comply with the following subdivision of this section, the expense to be paid as provided in the preceding subdivision.

(14) To enter on the tract books, by October 1 of each year, a list of all the lands (not already so entered) sold by the United States, and to make out and furnish each probate judge, by January 1 of each year, a register or statement showing all the lands so sold in the county of such judge and not embraced in any register or statement previously furnished.

(15) To file all deeds or leases heretofore given or which may be hereafter given conveying real property to the State of Alabama, or any of its departments, agencies, commissions, boards, institutions, or public corporations brought into existence by act of the Legislature, except tax sales deeds, in the office of the Secretary of State. The Secretary of State shall promptly record the deeds so filed in his office by writing, typewriting, or by photostat, and shall preserve the deeds as recorded in a well-bound book. The Secretary of State shall be required to furnish a certified copy of all deeds filed for record in his office to any department, agency, commission, board, institution, or public corporation created by act of the Legislature, when any such department, agency, commission, board, institution, or public corporation formed or created by act of the Legislature desires a certified copy of such deed.

(16) To perform such other duties as he is or may be required by law to perform.

(17) To implement a central filing system that complies with regulations promulgated by the Secretary of the United States Department of Agriculture pertaining to central filing of liens on farm products.



Section 36-14-2 - Bond.

Before entering upon his duties of office, the Secretary of State shall execute to the state of Alabama a bond, to be approved by the governor, in the amount of $10, 000.00, for the faithful performance of his duties.



Section 36-14-3 - Fees for services performed.

The Secretary of State shall charge the person for whom the service is rendered the following fees:

(1) For reproducing any law or other material where the copy is desired, $1.00 per page, and for the annexation of the seal of the state, $1.50.

(2) For any certificate and the annexation of the seal of the state, $5.00.

(3) For the preparation of each set of field notes, $1.00, and for the annexation of the seal of the state, $1.50.



Section 36-14-4 - Custody of books.

The Secretary of State has the charge of all the books owned and kept for sale by the state and it is his duty to sell the same. He is liable upon his official bond for failure of any of the duties imposed in selling the same and for failure to pay over the money received therefor.



Section 36-14-6 - Disposal of certain books, acts, codes, etc. - Authorized; restrictions.

The Secretary of State may dispose of, at public or private sale, in such quantities and at such price as may be deemed most expedient, all acts, journals, codes, department reports and all other books in his custody, excepting the codes of 1975; provided, that 10 copies of each series of the acts, 10 copies of the journal of each session of the House and Senate and 10 copies of the codes issued prior to 1975 shall be preserved and kept in the custody of the Secretary of State.



Section 36-14-7 - Disposal of certain books, acts, codes, etc. - List of books to be filed with Governor; returns and payments to Director of Finance.

The Secretary of State must, at the commencement of his term of office, file in the Governor's office a list of such books as come into his possession for sale and must, at the end of every quarter of such term, return to the Director of Finance a certified statement showing the number and description of books sold and the amount of money received therefor at prices fixed upon such books and pay the same to the Treasury for the use of the state.



Section 36-14-8 - Disposal of certain books, acts, codes, etc. - Accounts of sales and money paid over.

The Secretary of State must keep in his office a book in which shall be entered an account of books sold and money paid over.



Section 36-14-9 - Disposal of certain books, acts, codes, etc. - Duty upon leaving office; liability on bond.

At the end of his term of office or his resignation, the Secretary of State must file, in the office of the Governor, a full statement of the books sold and remaining on hand, to be turned over to his successor, and is liable on his bond for failure to comply with the requirements of this section and Sections 36-14-4 through 36-14-8.



Section 36-14-10 - Disposal of certain books, acts, codes, etc. - Receipt of doorkeeper sufficient voucher for books, etc.

The receipt of the doorkeeper of the Senate or House of Representatives is a sufficient voucher for the Secretary of State for each book so receipted for, and a receipt of a member of either house to the doorkeeper thereof is a sufficient voucher for the doorkeeper.



Section 36-14-11 - Acts and resolutions of Legislature - Distribution to departments, officers, courts, etc.

The Secretary of State shall retain for the use of the executive offices and the two houses of the Legislature the number of copies of all volumes of the acts and resolutions of each session necessary to provide for distribution pursuant to law. The Secretary of State shall transmit to the Department of State of the United States two copies of each volume, and distribute to the Governor, Treasurer, Auditor, Superintendent of Education, Commissioner of Agriculture and Industries, State Health Officer, Adjutant General, the Board of Corrections, President and each Associate Commissioner of the Public Service Commission, Commissioner of Conservation and Natural Resources, Department of Revenue, Clerk of the Supreme Court, Secretary of the Senate and Clerk of the House of Representatives two copies of each volume, to the Attorney General and Secretary of State, three copies, to the Department of Archives and History, five copies, to the Chief Examiner of the Department of Examiners of Public Accounts, 40 copies, and to the President of the University of Alabama, for the law department, 8 copies of each volume, and to each judge of the Supreme Court, Court of Civil Appeals, Court of Criminal Appeals, circuit court, district attorney, United States District Judge, and United States Attorney in this state one copy of each volume, and to the Supreme Court Library 11 copies of each volume, and to the Department of Justice of the United States one copy of each volume, and to the United States Circuit Court of Appeals for the Eleventh Circuit one copy of each volume, and to the Librarian of Congress at Washington, for the purpose of copyright, two copies of each volume, and to the University of Alabama, for the Land Commissioner, the University of Montevallo, each normal school in the state, Auburn University, and to each district agricultural school in the state one copy of each volume. Any department, officer, or court named in this section may reduce or refuse the allocation of acts upon written request to the Secretary of State.



Section 36-14-12 - Acts and resolutions of Legislature - Additional copies to be furnished to Library of Congress.

The Secretary of State is hereby authorized and directed to furnish to the Library of Congress, for the Division of Documents, eight copies of the general and local laws of the State of Alabama for each session.



Section 36-14-13 - Acts and resolutions of Legislature - Additional copies to be furnished to probate judges for certain officers; sale of surplus copies.

The Secretary of State must also transmit to the chairman of the county commission and the judges of probate of each county, for such judge, each member of the Legislature, clerk of any court of record, sheriff and register of the circuit court, one copy of each volume. The remaining copies must be sold as other books and documents, the property of the state, at a price to be established by the Secretary of State, and the proceeds thereof paid into the Treasury.



Section 36-14-14 - When duplicate copies of books, etc., to be furnished to judicial officers.

Whenever any of the books furnished by the state to the judicial officers thereof have been destroyed without fault on their part, or on the part of their predecessors in office, the Secretary of State shall furnish to the incumbents duplicate copies, if in the possession of the state and not required for use by the state or otherwise appropriated, but before he shall do so, the Secretary of State shall be satisfied, by affidavit or other evidence, that such books were destroyed without fault on the part of such officers or their predecessors.



Section 36-14-15 - Photographic reproduction of records, etc.; legal effect of such reproductions.

(a) The Secretary of State may cause any record, document, plat, file, book, map, paper or other writing made, acquired or received as required by law to be photographed or microphotographed on plate or film. Such photographs, microfilms or prints made therefrom, when duly authenticated by the Secretary of State, shall have the same force and effect at law as the original record or of a record made by any other legally authorized means and may be offered in like manner and shall be received in evidence in any court where such original record, or record made by other legally authorized means, could have been introduced and received.

(b) The Secretary of State may buy or lease photographic or microphotographic equipment and supplies necessary to carry out the provisions of subsection (a) of this section.



Section 36-14-16 - Secretary of State authorized to hire executive assistant.

The Secretary of State is hereby authorized to hire, without regard to the state Merit System law, one additional employee who shall serve at the pleasure of the Secretary of State. The position shall be an executive assistant position with duties assigned by the Secretary of State with a salary range of $29,068.00 to $44,070.00. For purposes of pay and employment benefits, rights and privileges, the said additional employee shall be treated as if he or she is an employee of the state.



Section 36-14-17 - Centralized data collection and display regarding appointees to certain state entities.

(a) As used in this section, the following words have the following meanings:

(1) BOARD. A state board, commission, committee, task force, or similar multi-member entity created by executive order of the Governor or by law and having statewide or regional jurisdiction or application.

(2) VACANCY. A vacancy in an existing board, or a new, unfilled board position.

(b)(1) By December 4, 2006, the chair of an existing board or the appointing authority for the members of a newly created board shall provide the Secretary of State, in an electronic format prepared and distributed by the Secretary of State, the following data pertaining to the board:

a. The name of the board, its mailing address, telephone number, and e-mail address.

b. The name of each appointee to the board.

c. The date of appointment, term of appointment, and expiration date of the term of appointment of each appointee.

d. The name and position of the appointing authority of each appointee.

(2) The Alabama Law Institute shall review the expiration dates for statutory authority and compliance and report discrepancies to the chair or appointing authority.

(c)(1) The Secretary of State shall provide for annual updating of the required data and shall annually arrange for the publication on the website of the Secretary of State of the compiled data from each board by January 4 of each year.

(2) Paper copies of the compilation shall, upon request, be made available by the Secretary of State to any interested person at cost and copies shall be available in the office of the Secretary of State for viewing by interested persons during regular business hours.

(d)(1) The chair of an existing board shall notify the Secretary of State by electronic means of a vacancy scheduled to occur on the board as a result of the expiration of a term at least 45 days before the vacancy occurs.

(2) The chair of an existing board shall give electronic notification to the Secretary of State of each vacancy occurring as a result of a newly created board position and of every other vacancy occurring for any reason other than the expiration of a term as soon as possible and in any case within 15 days after the occurrence of the vacancy.

(3) The appointing authority for a newly created board shall give electronic notification to the Secretary of State of all vacancies on the new board within 15 days after the creation of the board.

(4) The Secretary of State shall publish weekly on the website of the Secretary of State a list of all vacancies of which the Secretary of State has been notified. A copy of the listing shall be made available upon request at the office of the Secretary of State to any interested person during regular business hours.

(e) The Secretary of State may adopt necessary rules to implement and administer this section.



Section 36-14-18 - Performance of duties under Alabama Fair Campaign Practices Act.

The Secretary of State shall perform all duties required by the Alabama Fair Campaign Practices Act, including, but not limited to, the following:

(1) Maintain a system for the electronic filing of campaign finance reports.

(2) Levy and collect civil penalties for failure to file timely reports.

(3) Work cooperatively with the State Ethics Commission to fully implement and enforce all campaign finance laws.



Section 36-14-19 - Electronic recordation process for business entity filings.

(a) The Secretary of State shall develop a program to facilitate the administration of an electronic process for the recordation of filing activities by business and nonprofit entities required under Title 10A. A county may participate in the program in accordance with this section. Under the program, the Secretary of State may contract with a vendor to provide electronic processing services which may include, but are not limited to, the online filing of forms, online recording, payment of fees through credit or debit cards, and any other service related to the administration of the electronic process, as determined by the Secretary of State. The Secretary of State may also develop a certification process to allow third parties to provide these electronic processing services. All recording fees, whether established by general law, general law of local application, or local law, shall be collected by the vendor and the fees, applicable to the county, including all data associated with the local recording fees, shall be remitted by the vendor to each participating county no less than twice per month.

(b) A county may participate in the program by written agreement between the county commission, judge of probate, and the Secretary of State. Any agreement shall be a voluntary decision made exclusively by the county. The Secretary of State or the applicable county may terminate an agreement at any time upon 120 days' written notice. Upon written notice of termination, the Secretary of State shall instruct the electronic process vendor that it shall finalize and transmit all final recording fees collected, and all data related thereto, to the applicable county not more than 30 days after the date on which use of the electronic system ceases.

(c) The cooperation between the Secretary of State and a county shall be at no additional cost to the county or the state.

(d) The cooperation between the Secretary of State and a county as provided for in this section shall satisfy any and all fee and filing requirements whether prescribed by general law, general law of local application, or local law applicable to the participating county, and, furthermore, fulfill any and all statutory requirements of a county commission, judge of probate, and the Secretary of State as it relates to filing activities of business entities.

(e) A judge of probate may continue to provide filing services pursuant to current procedures and is in no way bound or obligated to participate in the electronic process for the recordation of filing activities as provided for by this section.






Chapter 15 - ATTORNEY GENERAL.

Article 1 - General Provisions.

Section 36-15-1 - Duties generally.

The Attorney General shall keep his or her office at the capital city and perform the following duties:

(1)a. He or she shall give his or her opinion in writing, or otherwise, on any question of law connected with the interests of the state or with the duties of any of the departments, when required by the Governor, Secretary of State, Auditor, Treasurer, Superintendent of Education, Commissioner of Agriculture and Industries, Director of Finance, Comptroller, State Health Officer, Public Service Commissioners, Commissioner of Conservation and Natural Resources, or the Commissioner of the Department of Revenue or any other officer or department of the state when it is made, by law, his or her duty so to do, and he or she shall also give his or her opinion to the Chairman of the Judiciary Committee of either house, when required, upon any matter under the consideration of the committee.

b. The Attorney General shall give his or her opinion, in writing or otherwise, as to any question of law connected with the duties of the following county or city officers when requested so to do in writing: Judge of probate, clerk of the circuit court, sheriff, city and county boards of education, county commission, register of the circuit court, tax collector, tax assessor, mayor or chief executive officer of any incorporated municipality, city council or like governing body of any incorporated municipality, or any other officer required to collect, disburse, handle, or account for public funds.

c. Any officer or governing body of a municipality or county or officer or governing body of any other elected or appointed body shall submit with the request for an opinion a resolution adopted by the governing body setting forth the facts showing the nature and character of the question which makes the advice or opinion sought necessary to the present performance of some official act that the officer or governing body must perform.

d. An officer or governing body shall not submit to the Attorney General moot, private, or personal questions in which the state, county, or public is not materially or primarily interested or questions that are subject to ongoing litigation. Any officer shall submit, with the request for an opinion, a writing setting forth the facts showing the nature and character of the question which makes the advice sought necessary to present performance of some official act that the officer must perform.

(2) He or she shall attend, on the part of the state, to all criminal cases pending in the Supreme Court or Court of Criminal Appeals, and to all civil actions in which the state is a party in the Supreme Court or Court of Civil Appeals. He or she shall also attend to all cases other than criminal that may be pending in the courts of this state, in which the state may be in any manner concerned, and shall appear in the courts of other states or of the United States, in any case in which the state may be interested in the result.

(3) He or she shall post on the Internet searchable, electronic copies of the written official opinions rendered by him or her pursuant to subdivision (1). On a timely basis, he or she shall also send electronic copies of the opinions to any public official who has asked to receive them and who has provided a working e-mail address for that purpose.

(4) He or she shall, in the month of October of the last year of his or her term of office, compile a report, which shall include suggestions for the suppression of crime and the improvement of the criminal administration as he or she may deem proper. Such report shall also contain a statement of the number of criminal cases disposed of in the entire state for the past four years, as shown by reports of district attorneys; and, taking each character of cases separately, it shall show the number disposed of in each judicial circuit and in each criminal court or other court or territory having a separate district attorney, the number of convictions, the number of acquittals, the number of nolle prosequis entered, the number of cases which were abated or otherwise disposed of, the number of sentences to death, the number of sentences to the Department of Corrections, the number of other sentences, including fines imposed, and the totals under each head above mentioned. One copy of the report shall be retained in the permanent files of the office of the Attorney General, and one copy of the report shall be transmitted to the Governor, the Clerk of the House of Representatives, and the Secretary of the Senate, and two copies of the report shall be transmitted to the Department of Archives and History. The expense of printing and binding all of the reports provided for in this section shall be paid by the state in the same manner as is now or hereafter may be provided for printing and binding for the state.

(5) He or she shall keep and preserve, with proper indexes thereto, copies of all his or her official opinions and correspondence.

(6) He or she shall keep, with proper index thereto, a docket of all civil actions and claims in which the state is in any manner concerned and to which he or she is required to give attention, showing the names and addresses of the parties, the nature and amount of the action or claim, when and in what court action was brought, and steps taken therein, and the final determination and result thereof, and, as to claims for collection, showing also when and from whom the claims were received and the name and address of any agent or attorney to whom sent for collection and the date thereof and, in all cases, the amount and date of each collection, the amount of commissions or other expenses deducted, if any, the net amount collected, when and to whom paid over, and the receipt of the officer therefor.

(7) At such time as the Attorney General deems appropriate, the Attorney General may carefully examine all of the general statutes now in force, or which hereafter may be enacted by the Legislature from time to time, as to their clarity and constitutional validity.

(8) At such time as the Attorney General deems appropriate, the Attorney General may make a report in writing to the Governor and to the Chairman of the Judiciary Committee of the House of Representatives and of the Senate, pointing out the laws or parts of laws of Alabama which have been held invalid by courts of last resort since the last session of the Legislature, and also making suggestions as to inaccuracies, inadvertences, mistakes, and omissions in statutes, which, in his or her opinion, should be corrected.

(9) He or she may, when requested to do so by the chief executive authority of any municipality in the State of Alabama, represent the municipality before the appellate courts of this state in any case appealed to such courts involving the constitutionality of a municipal ordinance.

(10) When extradition papers are presented to the Governor by the executive authority of another state seeking to extradite a person from Alabama, or by the proper authority of the State of Alabama seeking to extradite a person from another state, the extradition papers shall be submitted to the Attorney General for examination and shall be approved by him or her both as to form and legality before the papers are acted upon by the Governor, and, when requested so to do by the Governor, the Attorney General shall advise him or her as to his or her action thereon.

(11) When requested so to do by the Governor, the Attorney General shall examine all bills, resolutions, and other documents submitted by the Legislature to the Governor for his or her consideration under Section 125 of the constitution, and advise him or her as to his or her action thereon.

(12) The duties imposed by this section upon the Attorney General and his or her assistants shall be performed by the Attorney General personally or by his or her assistants under his or her supervision, direction, and control.

(13) Any statute to the contrary notwithstanding, no attorney shall represent the State of Alabama, or any agency, department, or instrumentality of the state in any litigation in any court or tribunal unless the attorney has been appointed as a deputy attorney general or assistant attorney general. Nothing in this section shall prevent the Governor from employing counsel pursuant to Section 36-13-2.



Section 36-15-1.1 - Retention of powers.

The Attorney General shall have and retain all of the powers, duties, and authority heretofore granted or authorized by the constitution, statutory law, or the common law.

Nothing contained in this article shall be construed so as to in any way restrict, limit or abridge the powers, duties, or authority of the Attorney General as heretofore authorized by the constitution, statutory law, or the common law.



Section 36-15-3 - Salary.

The salary of the Attorney General of Alabama shall be an amount equal to the salary of an Associate Justice of the Supreme Court of Alabama. The salary provided for herein shall be payable in installments as the salaries of other state officers are paid and shall be the full compensation to which the Attorney General is entitled from the state for the performance of his official duties.



Section 36-15-4.1 - Grants, other sources of funds.

(a) For the purpose of performing any functions, duties or responsibilities of the office of the Attorney General or for the purpose of implementing any provision of this act the Attorney General may receive, accept, expend or utilize any and all money or property of whatever nature, kind or description which may now or hereafter be available to the Attorney General for such purposes.

(b) The Attorney General may receive, accept, utilize, expend and administer any grants, gifts, donations, reimbursements or fees from any public, quasi-public or private source.

(c) The Attorney General may enter into agreements and contracts with the United States of America, the State of Alabama, or any of the respective agencies, institutions, departments, authorities, agents or employees of the above in order to implement the provisions of this act or to defray and recover the costs of representing any of the above; provided, any such agreements or contracts with any agencies, institutions, departments, authorities, agents or employees of the State of Alabama whose department head or chief executive officer is appointed by the Governor, must be approved by the Governor.



Section 36-15-4.2 - Attorney General's Litigation Support Fund.

(a) There is established in the State Treasury a special fund to be known as the Attorney General's Litigation Support Fund.

(b) The fund shall consist of any and all monies designated by a court order as reasonable attorney fees and related expenses or negotiated fees and related expenses for matters settled out of court, and penalties paid in certain cases received by the Attorney General pursuant to this section as a result of any fees, fines, restitution, forfeitures, penalties, costs, interest, or judgments collected pursuant to any civil litigation, or any administrative proceedings, or in settlement of any claim asserted by or against the people of Alabama, the State of Alabama, or any of its departments, agencies, institutions, officers, employees, or political subdivisions thereof. Notwithstanding the foregoing, the fees, fines, restitution, forfeitures, penalties, costs, interest, or judgements shall not be affected by this article unless the recipient entity of the fees, fines, restitution, forfeitures, penalties, costs, interest, or judgements agrees by written contract to designate the receipt of such or a portion thereof to the Attorney General. The Attorney General shall deposit court ordered attorney fees and related expenses or negotiated settlements and penalties for the use of the office of the Attorney General into the fund in the fiscal year in which the sums are received. Provided further, however, any provision of this section shall not apply to any attorney fees and related expenses or negotiated settlements and penalties related to the 2010 gulf oil spill. Any amount received pursuant to this subsection by the office of the Attorney General shall be certified by the Attorney General to the Chairs of the Senate Committee on Finance and Taxation General Fund and the House Ways and Means General Fund Committee, the Legislative Fiscal Officer, and the state Budget Officer. Such certification shall include a detailed description of each deposit received, as well as each future deposit referenced in such court order or settlement.

(c) The Attorney General may expend monies appropriated by the Legislature from the fund for the purpose of implementing any provision of this article or for the performance of any of the powers, functions, duties, and responsibilities of the office of the Attorney General.

(d) The fund shall be placed under the management or administration of the Attorney General for the purpose of implementing this article or for the purpose of performing any of the functions, duties, powers, and responsibilities of the office of the Attorney General and all monies deposited in the fund are available for appropriation to the office of the Attorney General. The appropriations shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41.

(e) The appropriation of these monies shall be in addition to any monies appropriated to the office of the Attorney General from the State General Fund or from any other sources.

(f) Neither the Attorney General, nor any employee of that office, shall have any financial interest in the investment of monies in the fund nor receive any commission with respect thereto.

(g) It shall be the duty of the Attorney General to keep records of all expenditures and disbursements from the fund.



Section 36-15-5.1 - Deputy attorneys general.

(a) The position of deputy attorney general of Alabama is created and established.

(b) The Attorney General may appoint, in such a manner or number as the Attorney General deems necessary, deputy attorneys general so long as the number of full-time deputy attorneys general employed in the office of the Attorney General does not exceed 12 and the number of full-time deputy attorneys general employed in any state department or agency does not exceed one. The compensation, salaries, expenses, and benefits of the deputy attorneys general shall be paid from funds available to the Attorney General or the department or agency employing the deputy attorney general.

(c) All deputy attorneys general shall be appointed by and shall serve at the pleasure of the Attorney General and shall perform such duties and exercise such powers as the Attorney General may direct. Notwithstanding the foregoing, when the State Department of Transportation requires the service of a deputy attorney general for condemnation proceedings, the department shall request that the Attorney General appoint a deputy attorney general for the purpose and if the Attorney General does not make the appointment within 30 days from the receipt of the request, the general counsel of the department shall make the appointment from a list of attorneys compiled by the Attorney General which he or she deems to be competent in handling condemnation proceedings.

(d) No person shall be appointed a deputy attorney general who is not authorized to practice law.

(e) Any attorney serving in the classified service of the State of Alabama may be considered by the Attorney General for appointment as a deputy attorney general. In the event that an attorney serving in the classified service of the State of Alabama shall accept appointment as a deputy attorney general and shall later be removed or resign from the position of deputy attorney general, the attorney shall revert to his or her former position in which he or she held status in the classified service. The reversion shall be without loss of salary or other benefits which would have accrued to the attorney and to which the attorney would have otherwise been entitled had he or she remained within the classified service.

(f) A deputy attorney general employed in the office of the Attorney General shall be compensated at a rate to be designated by the Attorney General. A deputy attorney general assigned to another department or agency shall be compensated at a rate set by the chief executive officer of the department or agency after consultation with the Attorney General. The compensation of all other deputy attorneys general shall be at a rate set by executive order of the Governor. When designating salaries, the Attorney General shall choose from among the salary ranges set by the State Personnel Board and published in the State of Alabama compensation plan. The establishment of the range and step within the range of the starting salary shall be at the discretion of the Attorney General upon the appointment of each deputy attorney general and may vary between persons so appointed. When so designated, the salaries, expenses, and benefits of a deputy attorney general shall be paid from the State Treasury in the same manner that the salary and expenses of employees in the classified service are paid.



Section 36-15-5.2 - Chief Deputy Attorney General.

(a) The office of Chief Deputy Attorney General is hereby created and shall be established. The Chief Deputy Attorney General shall be appointed by the Attorney General, shall serve at the pleasure of the Attorney General and shall be a commissioned officer of the State of Alabama. The chief deputy shall possess the qualifications required by law for election as Attorney General.

(b) The Chief Deputy Attorney General shall have all the power and authority heretofore or hereafter conferred by law on the Attorney General, which he or she may exercise in the absence of the Attorney General. The chief deputy shall also perform such duties and exercise such powers as the Attorney General may direct.

(c) The Chief Deputy Attorney General shall be entitled to receive compensation, salaries, expenses or benefits in the same manner as provided for deputy attorneys general. The compensation, salary, expenses and benefits of the chief deputy shall be paid from the State Treasury in the same manner that the salary or expenses of employees in the classified service are paid.



Section 36-15-6 - Appointment or employment of assistant attorneys general, investigators, and other employees.

(a) Subject to the Merit System, the Attorney General may appoint as many assistant attorneys general and other employees as the public interest requires by reason of the volume of work in his or her office.

(b) Subject to the Merit System, the Attorney General may employ as many investigators in his or her office as may be necessary to perform investigatory functions for the office.

(c) Investigators appointed pursuant to this section shall have all the powers vested in deputy sheriffs and all other law enforcement officers of the State of Alabama, including, but not limited to, the powers of arrest and the power to serve any and all process, and shall perform the duties, responsibilities, and functions as may be designated by the Attorney General.

(d) No person shall serve as an investigator who has not met the minimum standards established for law enforcement officers by the Alabama Peace Officers' Standards and Training Commission or other standards as may be hereafter provided by law. Investigators appointed pursuant to this section shall meet other additional standards as the Attorney General may adopt.

(e) All investigators appointed pursuant to this section shall be entitled to all benefits provided employees of the Alabama Department of Public Safety, including, but not limited to, participation in any retirement plan afforded state troopers.



Section 36-15-9 - Private practice by assistant or full-time deputy attorneys general prohibited.

All assistant and full-time deputy attorneys general of the State of Alabama appointed by the Attorney General are hereby prohibited from engaging in the private practice of the law during the time they are such assistant or full-time deputy attorneys general. All assistant and full-time deputy attorneys general appointed by the Attorney General are hereby prohibited from maintaining private law offices during such time.



Section 36-15-10 - Executive assistants to Attorney General.

(a) The position of executive assistant to the Attorney General of Alabama is created and established. The Attorney General may appoint up to five executive assistants. An executive assistant shall not be subject to the merit act, but shall serve at the pleasure of the Attorney General and shall perform the duties assigned to him or her by the Attorney General.

(b) An executive assistant shall receive an annual salary to be fixed by the Attorney General but not exceeding the maximum salary now or hereafter fixed for assistant attorneys general III. The salary and expenses of an executive assistant shall be paid from the State Treasury in the same manner that the salary and expenses of the Attorney General are paid.



Section 36-15-10.1 - Special administrative assistants.

(a) The position of special administrative assistant to the Attorney General is created and established.

(b) The Attorney General may appoint or employ in the manner the Attorney General deems necessary seven special administrative assistants who shall perform the duties and exercise the powers as the Attorney General may direct. The special administrative assistants shall serve at the pleasure of the Attorney General. The compensation, salaries, expenses, or benefits for the special administrative assistants shall be paid from funds available to the Attorney General and in the amounts and manner as provided for deputy attorneys general under this article.

(c) Any person serving in the classified service of the State of Alabama may be considered by the Attorney General for appointment to the position of special administrative assistant to the Attorney General. In the event anyone serving in the classified service of the State of Alabama shall accept appointment as a special administrative assistant to the Attorney General and shall later be removed or resign from the position of special administrative assistant to the Attorney General, the person shall revert to his or her former position in which he or she held status in the classified service. The reversion shall be without loss of salary or other benefits which would have accrued to the person and to which he or she would have been entitled had he or she remained within the classified service.



Section 36-15-11.1 - Paralegal employees for Attorney General.

The Attorney General may employ within his or her office no more than 10 paralegal employees whose compensation, salaries, and expenses or benefits shall be paid from funds available to the Attorney General in the same amounts and manner as provided for special administrative assistants under this article. The paralegal employees shall be appointed by and serve at the pleasure of the Attorney General.



Section 36-15-12 - Institution and prosecution of legal proceedings in name of state.

The Attorney General is authorized to institute and prosecute, in the name of the state, all civil actions and other proceedings necessary to protect the rights and interests of the state.



Section 36-15-13 - Attorney General may appear before grand juries.

The Attorney General, either in person or by assistant, may appear before any grand jury in this state and present any matter or charge to them for investigation, and prepare and present to the grand jury indictments for any violation of the laws of this state and issue subpoenas for witnesses to appear in the same manner and to the same extent as district attorneys may now or hereafter do.



Section 36-15-14 - Attorney General may direct prosecution in criminal cases.

The Attorney General, either in person or by one of his assistants, at any time he or she deems proper, either before or after indictment, may superintend and direct the prosecution of any criminal case in any of the courts of this state. The district attorney prosecuting in such court, upon request, shall assist and act in connection with the Attorney General or his or her assistant in such case.



Section 36-15-15 - Attorney General may advise or direct district attorney.

The Attorney General shall give the district attorneys of the several circuits any opinion, instruction or advice necessary or proper to aid them in the proper discharge of their duties, either by circular or personal letter, and may direct any district attorney to aid and assist in the investigation or prosecution of any case in which the state is interested, in any other circuit than that of the district attorney so directed. Such district attorney shall have and exercise in such other circuit all the powers and authority imposed by law upon the district attorney of such other circuit, but this section shall not abridge any authority which may have been or which may be vested in the Chief Justice of the Supreme Court, nor shall the Attorney General, or any assistant of the Attorney General, or other person at the instance or request of the Attorney General, be authorized to appear or in any way act in the name of the state in civil action or proceeding by or against any county or county officer in which the State of Alabama has no direct financial interest.



Section 36-15-16 - Payment of necessary expenses.

The Attorney General may incur such expenses as may be necessary in the investigation of violations of the criminal law, in the prosecution of crime and in the conduct, investigation, and prosecution of any civil action in which the state is interested or state funds are involved and such other incidental expenses of the office as may be necessary. All expenses incurred under the authority of this section shall be approved by the Attorney General and the Governor and shall be paid by warrant as other state expenses are paid.



Section 36-15-17 - Assistants to act in absence of Attorney General and chief deputy.

During the absence of the Attorney General and the chief deputy from the seat of government, or when so directed by the Attorney General, the assistants to the Attorney General may render official opinions to such officers as the Attorney General is permitted to advise, and may perform such other duties as may be directed by the Attorney General. During such absence, such authority shall be vested in the senior assistant to be designated by the Attorney General, and in the absence of the latter also, in the next ranking assistant. The performance of such duties by such assistants shall have the same force and effect as if performed by the Attorney General.



Section 36-15-19 - Written opinion of Attorney General protects officer, governing body, etc.

The written opinion of the Attorney General, heretofore or hereafter secured by any officer, board, local governing body or agency legally entitled to secure such opinion, shall protect such officer and the members of such board, local governing body or agency to whom it is directed or for whom the same is secured from liability to either the state, county or other municipal subdivisions of the state because of any official act or acts heretofore or hereafter performed as directed or advised in such opinion.



Section 36-15-21 - Litigation affecting state under direction and control of Attorney General; employment of certain assistant attorneys general.

All litigation concerning the interest of the state, or any department of the state, shall be under the direction and control of the Attorney General. The employment of an assistant attorney general, other than an assistant attorney general employed in the office of the Attorney General, for the purpose of representing the state or any department thereof shall be by the Attorney General with the approval of the Governor, but nothing in this section shall prevent the Governor from employing personal counsel, whose compensation shall be payable out of the Governor's Contingency Fund.



Section 36-15-21.1 - Notification of actions against state entities; maintenance of information.

(a) Any laws to the contrary notwithstanding, whenever any litigation is instituted against any state department, division, board, bureau, commission, agency, institution, or officer or employee in their official or individual capacity relating to their official duties, such entity shall promptly notify the office of the Attorney General of the action. This notification shall include a description of the controversy, the relief sought, and other information the Attorney General deems necessary.

(b) This information shall be maintained in a central location within the office of the Attorney General.



Section 36-15-22 - Attorney General to designate certain Merit System positions.

(a) Notwithstanding any other laws, in addition to the existing Merit System positions in the office of the Attorney General, no later than 30 days after January 15, 1996, the Attorney General shall designate certain positions in his or her office as state Merit System positions and the individuals holding the positions on the date of designation, not to exceed 15 positions, shall become state Merit System employees on such date if he or she meets the minimum requirements for the position. The State Personnel Department shall determine the appropriate classification for each aforementioned employee. The classifications shall reflect a classification and pay that would result in his or her compensation being the same or higher than his or her current compensation. Each of these individuals shall have conferred upon them all the rights and benefits of any other member of the classified service in the state Merit System.

(b) Notwithstanding any other provisions of law, as to any person holding an unclassified state Merit System appointment under Act No. 91-736 in a currently budgeted position as a deputy attorney general or paralegal in any department or agency of the State of Alabama on January 15, 1996, after consulting with the director of the department or agency, the Attorney General shall designate the position in the department or agency as a classified state Merit System position and the individual holding the position shall become a state Merit System employee in the classification most appropriate to the job duties and current salary of the employee as determined by the State Personnel Department if he or she meets the minimum requirements for the position. The classification of each individual shall reflect a classification and pay which would result in his or her compensation being the same as his or her compensation on January 15, 1996 or at entry level of the classification, whichever is greater. The individuals classified under this subsection shall have conferred upon them all the rights and benefits of other employees in the classified service under the state Merit System.

(c) Notwithstanding any other provisions of this section, no position may be designated a classified state Merit System position pursuant to this section at a classification of Attorney IV, for attorney positions, or at higher than the second level classification for the positions for non-attorney positions.






Article 2 - Investigators.

Section 36-15-60 - Appointment of investigators for the office of the Attorney General - Authority; service.

The Attorney General may appoint a chief investigator for his or her office and up to six additional investigators as the Attorney General may from time to time deem necessary. The investigators shall serve at the pleasure of the Attorney General.



Section 36-15-61 - Appointment of investigators for the office of the Attorney General - Funds for compensation.

The compensation, salaries, expenses and benefits for such investigators shall be provided from funds which may be now or hereafter available to the Attorney General.



Section 36-15-62 - Appointment of investigators for the office of the Attorney General - Compensation.

(a) The chief investigator and other investigators appointed pursuant to this article shall be compensated at a rate to be set by the Attorney General. In setting the rate of compensation the Attorney General may take into consideration that amount paid to other law enforcement officers of the State of Alabama including, but not limited to, those officers of corresponding duties, lengths of service, and responsibilities in the Alabama Department of Public Safety.

(b) In the event anyone serving in the classified service of the State of Alabama shall accept appointment as an investigator and shall later be removed or resign from the position of investigator, the person shall revert to his or her former position in which he or she held status in the classified service. The reversion shall be without loss of salary or other benefits which would have accrued to the person and to which he or she would have been entitled had he or she remained within the classified service.

(c) When designating the salaries, the Attorney General shall choose from among the salary ranges set by the State Personnel Board for employees of the Alabama Department of Public Safety.

(d) The establishment of the range and step within the range of the starting salary shall be at the discretion of the Attorney General upon the appointment of each investigator and may vary between persons so appointed.

(e) All investigators appointed pursuant to this article shall be entitled to all benefits provided employees of the Alabama Department of Public Safety including, but not limited to, participation in any retirement plan afforded state troopers. Such investigators shall be appointed by and serve at the pleasure of the Attorney General.

(f) The salaries, expenses, and benefits of the investigators appointed pursuant to this article shall be paid from the State Treasury in the same manner that the salaries, expenses, and benefits of employees in the classified service are paid.



Section 36-15-62.1 - Providing false statements relating to any matter under investigation; penalties.

(a) Any person who knowingly commits any of the following in any matter under investigation by the Attorney General, or a prosecutor or investigator of his or her office, upon conviction shall be guilty of a Class C felony:

(1) Falsifying, concealing, or covering up a material fact by any trick, scheme, or device.

(2) Making a materially false, fictitious, or fraudulent statement or representation.

(3) Making or using a false writing or document, knowing the same to contain any materially false, fictitious, or fraudulent entry.

(4) Destroying, concealing, or secreting any document or other physical evidence.

(b) Conviction, arrest, or prosecution of the matter originally under investigation is not a prerequisite to conviction under this section.



Section 36-15-63 - Appointment of investigators for the office of the Attorney General - Powers.

Investigators appointed pursuant to the provisions of this article shall have all of the powers vested in deputy sheriffs and all other law enforcement officers of the State of Alabama, including but not limited to, the powers of arrest and the power to serve any and all process and shall perform such duties, responsibilities and functions as may be assigned by the Attorney General.



Section 36-15-64 - Appointment of investigators for the office of the Attorney General - Investigators to meet minimum standards established for law enforcement officers.

No person shall serve as an Attorney General's investigator who has not met the minimum standards established for law enforcement officers by the Alabama Peace Officers' Standards and Training Commission or such other standards as may be hereafter provided by law.

Investigators appointed pursuant to the provisions of this article shall meet such other additional standards as the Attorney General may adopt.









Chapter 16 - STATE AUDITOR.

Section 36-16-1 - Duties generally.

The sole powers, functions and duties of the Auditor shall be as follows:

(1) Those enumerated in the constitution;

(2) The keeping of a seal with the devise, "The State of Alabama, Auditor's Office;"

(3) If the Treasurer, in the event of his resignation or removal, fails to comply with the provisions of this code, or if he dies or absconds, the stating of his account in the presence of any person attending on the part of such late Treasurer and the delivering of the books, papers and moneys belonging to the Treasury to his successor, taking his receipt for the same, and recording and filing such receipts and statement and reporting the same to the next Legislature;

(4) The postauditing of the accounts and records of the Department of Finance and the Treasurer;

(5) The serving on the boards and commissions of which he is by law an ex officio member; and

(6) The making of a full and complete report to the Governor at the close of each fiscal year showing the audited receipts and disbursements of the government for the last completed fiscal year, as required by the constitution and as shown by the records and documents in the office of the Department of Finance, which records shall be audited by him. The report shall also include the results of his audit of all taxes and revenues collected and paid into the Treasury and shall give the results of all other audits made by him. The report shall be printed and bound with, and as a part of, the annual financial report of the state prepared by the Department of Finance. The Auditor shall make reports oftener upon, and matters pertaining to, his office if required by the Governor or the Legislature.



Section 36-16-2 - Authority to require proof of correctness of claim.

The Auditor has authority to require information on oath, to be administered by him, from any person touching any claim or account he is required to audit.



Section 36-16-3 - Assistants and clerical help.

The Auditor may employ a chief clerk, whose employment shall be at the pleasure of the Auditor. Subject to the provisions of the Merit System, he may employ principal accountants, account clerks and senior stenographers.



Section 36-16-4 - Bond.

Before entering upon his duties of office, the Auditor shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $25,000.00, for the faithful performance of his duties.



Section 36-16-5 - Fees for services rendered.

The Auditor must charge $.50 for each impression of his official seal for private or personal use and, for other services, he must charge the same fees as the Secretary of State for similar services. All such fees shall be paid into the State Treasury.



Section 36-16-6 - Official acts of chief clerk deemed those of Auditor.

The official acts of the chief clerk shall be presumed to be by the authority of, and shall be taken as done by, the Auditor, who shall be responsible for the same.



Section 36-16-7 - Property Inventory Control Division - Created.

There is hereby created, in the office of the State Auditor, a Property Inventory Control Division.



Section 36-16-8 - Property Inventory Control Division - Establishment of control of state personal property; property managers; inventories.

The Property Inventory Control Division shall establish a control in the following manner of all nonconsumable state personal property not exempt under Section 36-16-11.

(1) The head of each department or agency of the state shall designate one of its employees as property manager for the department or agency. Except for books, the property manager shall make a full and complete inventory of all nonconsumable personal property and certain other items of personal property deemed important or sensitive enough by the Property Inventory Control Division to be included in the inventory of state property of the value of five hundred dollars ($500) or more owned by the state and used or acquired by the department or agency. The inventory shall show the complete description, manufacturer's serial number, cost price, date of purchase, location, and custodial agency, responsible officer, or employee, and the state property control marking. A copy of the inventory shall be submitted to the Property Inventory Control Division on October 1 and April 1 of each year. Each inventory shall show all property acquired since the date of the last inventory. When any inventory fails to show any property shown on the previous inventory, then a complete explanation accounting for the property or the disposition thereof shall be attached to the inventory and submitted to the Property Inventory Control Division. All property managers shall keep at all times in their files a copy of all inventories submitted to the Property Inventory Control Division, and the copies shall be subject to examination by any and all state auditors or employees of the Department of Examiners of Public Accounts.

(2) Each property manager shall be the custodian of, and responsible for, all property in his or her department or agency. When any property is entrusted to other employees or officers of the department or agency, the property manager shall require a written receipt of the property so entrusted, which receipt shall be executed by the person receiving the property. In that event, the property manager shall be relieved of responsibility of the property, and the employee or officer of the department or agency shall be responsible for the property.

(3) No property, except property being transferred to the Department of Archives and History under Section 41-6-10, shall be disposed of, transferred, assigned, or entrusted to any other department, agency, or employee thereof without the written permission of the Director of the Alabama Department of Economic and Community Affairs or the Governor of the State of Alabama or the designee of either of them.

(4) Biannually, the Property Inventory Control Division shall conduct an inventory of all such state personal property excluding historical materials in the custody of the Department of Archives and History, holding every officer or employee strictly accountable for all personal property assigned to his or her custody.

(5) No later than November 30 of each new fiscal year, the State Auditor shall report in writing to the Governor all losses and missing items of state property valued at more than five hundred dollars ($500) as revealed by the most recent inventory of state personal property.

(6) Whenever any property manager ceases for any reason to be the property manager of his or her department or agency, the director of the department or agency shall immediately notify in writing the Property Inventory Control Division. The division shall immediately check the inventories of all property in the department or agency, and the successor to the property manager shall execute a written receipt for all property received by him or her or coming into his or her custody or control. The last payment of salary due the property manager shall be withheld until a complete check of the inventory of the property has been made and approved. In the event of any shortages, the property manager shall be held strictly accountable. Notwithstanding the foregoing, the property manager shall not be held accountable for property entrusted to any other employee or officer of the department or agency and for which he or she holds the written receipt of the employee or officer.



Section 36-16-9 - Property Inventory Control Division - Duty of Examiners of Public Accounts as to state personal property.

The Examiners of Public Accounts, in making their examination or audit of the accounts and records of each state department or agency, shall compare the inventory of personal property of the department or agency kept by the Property Inventory Control Division with personal property in the custody of the department or agency, and shall include a statement of the result of the comparison in their report. The value of any personal property lost to the state due to the neglect or willful act of the person having the custody of the property shall be recoverable from such persons in an appropriate action instituted on behalf of the state by the Attorney General.



Section 36-16-10 - Property Inventory Control Division - Authority of chief; neglect of duty by chief or other officer.

The Chief of the Property Inventory Control Division shall have the authority to carry out the provisions of Sections 36-16-8 through 36-16-11, and shall require that each department, office, bureau, board or agency of the state carry out fully the provisions of Sections 36-16-8 through 36-16-11 applicable to such department, office, bureau, board or agency. In the event the Chief of the Property Inventory Control Division neglects to perform the duties imposed upon him by Sections 36-16-8 through 36-16-11, the State Auditor shall report such neglect to the personnel board, which board shall administer such disciplinary action against the chief of the division, including the right to discharge him, as the board deems proper under the circumstances. In the event the head of any department or officer in charge of any office, bureau, board or agency of the state neglects to perform the duties imposed upon him by Sections 36-16-8 through 36-16-11, he shall be liable for the sum of $5.00 for each day such neglect continues and for the value of any and all personal property losses to the state as a result of such neglect.



Section 36-16-11 - Property Inventory Control Division - Property exempt from control.

There is hereby expressly exempt from Sections 36-16-8 to 36-16-10, inclusive, all livestock, animals, farm and agricultural products and property owned or used by, or in connection with, or under control of, all public schools, universities, colleges, trade schools, Alabama Institute for Deaf and Blind, State Library Service, and all fire control or fire rescue equipment acquired by the Alabama Forestry Commission from sources other than state agencies and subsequently donated to volunteer fire departments pursuant to Section 9-3-19; provided, Sections 36-16-8 to 36-16-10, inclusive, shall not apply to the Alabama hospitals for the insane and the Partlow State School and Hospital.






Chapter 17 - STATE TREASURER.

Section 36-17-1 - Bond.

Before entering on the duties of his office, the Treasurer shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $150,000.00, for the faithful performance of his duties.



Section 36-17-2 - Jurisdiction of action upon Treasurer's bond.

In all actions upon the bond of the Treasurer or against the sureties or insurers of such bond, the courts of the State of Alabama shall have exclusive jurisdiction, and this shall be deemed a condition of such bond.



Section 36-17-3 - Duties generally.

The powers, functions, and duties of the Treasurer shall be:

(1) To receive all moneys due the state and deposit them in the proper accounts.

(2) To perform the functions and duties now authorized by law with respect to state depositaries.

(3) To pay all warrants duly executed by the Comptroller, and to pay for funds electronically transferred by the Comptroller in accordance with Section 41-4-50, upon the determination that there is sufficient money for the payment thereof in the fund upon which they are drawn. No warrant executed by any other person shall be honored. All checks drawn on the state funds shall be signed by the Treasurer, or the chief clerk in the office, and countersigned by the special assistant in the office of the Treasurer, who is appointed by the Treasurer with the approval of the Governor. Another employee may be designated by the Treasurer, with the approval of the Governor, to countersign checks in the absence of the special assistant. These signatures must be originals or facsimiles created by a controlled check signing machine. No checks shall be honored unless so signed and countersigned.

(4) To take receipts for all payments, to file the receipts and warrants, to number them in chronological order for each fiscal year and to keep account of the receipts and expenditures of the public money.

(5) To particularly enter in his or her books the amounts of money he or she receives for taxes, licenses, or on any other account of the state, so that the net receipts of the whole revenue as well as of every branch thereof and the amounts of disbursements shall distinctly appear.

(6) To give information, in writing, to the Legislature or either house thereof or to the Governor when required, reporting all matters pertaining to his or her office.

(7) To pay the principal and interest on the state debt and for the purpose of paying the interest on the bonded indebtedness of the state, and it is his or her particular duty to conform in all respects to the requirements of the law as set forth in this chapter.

(8) To have the custody of, and keep safe, all moneys, bonds, and other securities held in any sinking fund for the payments of bonds of the state and to do and perform the other duties with reference to state bonds and their redemption as are now, or may be, required by law.

(9) To have the custody of, and to keep safe, all moneys, bonds, mortgages, and other securities required or permitted by law to be deposited with the state or any officer thereof, by any bank, trust company, insurance company, mutual aid or benefit association, or other person or corporation, and also all securities held by the state, including those held for the account of any sinking fund, including those heretofore in the custody of their sinking fund commission. All of the moneys, bonds, mortgages, and other securities shall be guarded at all times by a bonded officer or employee while in the office of the Treasurer and shall, upon receipt, be deposited in a burglarproof and fireproof vault by the Treasurer. Until the state shall have acquired an adequate burglarproof and fireproof vault, the combinations to which shall be known only to the Treasurer and adequately bonded employees, all of the bonds, mortgages, and other securities shall be kept in safety deposit boxes or vaults in one or more banks or trust companies approved for that purpose by the Treasurer. In any event, however, whether any vault shall have been acquired by the state or not, when requested by any depositor, the Treasurer may authorize the deposit of any money, bonds, mortgages, or other securities by the depositor with a bank or trust company in the State of Alabama to be held in its safety deposit boxes or vaults, which bank or trust company shall have been approved in advance by the Treasurer ("authorized institution"); provided that securities pledged to secure state funds may be held by an authorized institution a. in the vault of any bank insured by the Federal Deposit Insurance Corporation and located in a federal reserve bank city or b. through any clearing corporation which effects book-entry transfers of securities deposited with it. Any authorized institution accepting the deposits or holding the securities, either in its vault, safety deposit box, or through a bank or clearing corporation, shall have executed with the Treasurer a contract with respect to the safekeeping of the money, bonds, mortgages, or other securities, and the substitution therefor of other money, bonds, mortgages, or other securities. The contract shall be approved in writing by the depositor. When an authorized institution sends a written acknowledgment to the Treasurer that it holds, whether in its vault, safety deposit box, or through a bank or clearing corporation, securities for the state pursuant to a safekeeping contract, then at the time, for purposes hereof and for all purposes of the Alabama Commercial Code, Title 7, the state takes delivery of, is a holder of, and obtains a perfected security interest in the securities. Any charges in connection with the deposit shall be paid by the depositor. The Treasurer shall not be personally liable for the loss of money, bonds, mortgages, or other securities so deposited if he or she shall have used reasonable precaution in approving the authorized institution. When, in the opinion of the Governor, it is considered necessary, the Treasurer shall be required to give an additional bond in such a sum as is determined by the Governor, the premium thereon to be paid from the State Treasury.

(10) To serve as a member of the State Board of Adjustment and of the other boards and commissions of which he or she is by law made a member.

(11) To have access to all records and accounts relating to receipts and disbursements of the State Treasury in any other department, board, bureau, commission, agency, or office of the state, to enable him or her to better perform the functions and duties required of him or her by the constitution and laws of the state and protect himself or herself in the performance of those functions and duties.

(12) To make reports as are required by the constitution, which reports shall, however, be printed and bound with, and as a part of, the annual financial report of the state prepared by the Department of Finance and to make other reports as may be required by the Governor or the Legislature.

(13) To furnish to the Comptroller, on or before the tenth day of each month, a list of all outstanding warrants existing at the end of the month next preceding and from the beginning of the fiscal year as shown by the records of the Treasurer's office.

(14) To take out security insurance for the safekeeping of bonds, robbery insurance, burglary insurance, or any other insurance as may be deemed necessary for the safeguarding of money and security, the premiums thereon to be paid from the State Treasury.

(15) To administer and enforce the provisions of the Uniform Disposition of Unclaimed Property Act, as codified under Chapter 12 of Title 35.

(16) To perform such other duties as are, or may be, by law required of him or her.



Section 36-17-4 - Chief clerk and other assistants.

(a) The Treasurer may employ a chief clerk and such other assistants as may be necessary for the proper conduct of the business of the office, subject to the Merit System.

(b) Before entering upon the duties of their respective offices, the chief clerk, the assistant clerk, the pension clerk and the stenographer in the office of the Treasurer shall each execute to the State of Alabama a bond, to be approved by the Governor, in amounts to be fixed by the Treasurer, for the faithful performance of the duties of their offices.



Section 36-17-4.1 - Additional employee.

The State Treasurer is hereby authorized to hire, without regard to the state Merit System law, one additional employee who shall serve at the pleasure of the State Treasurer. The Treasurer shall set the salary of the said additional employee, provided that such salary shall not exceed the maximum amount payable to assistant department heads of the Executive Branch of government. For purposes of pay and employment benefits, rights and privileges, the said additional employee shall be treated as if he or she is an employee of the state.



Section 36-17-5 - Officers and employees subject to Merit System.

All officers and employees in the office of the Treasurer shall be subject to the provisions of the Merit System.



Section 36-17-6 - Settlement of accounts and delivery of books, etc., on removal or resignation.

If the Treasurer resigns or is removed, he must immediately after such resignation or removal deliver the books, papers and money belonging to the treasury to his successor, taking a receipt therefor, and must, within 10 days after resignation or removal, state his account, and the Department of Finance must record and file in his office a statement of such settlement and receipt and report the same to the next session of the Legislature.



Section 36-17-8 - Procedure for drawing money for payment of interest.

(a) Not less than 15 nor more than 30 days before the due date of principal and interest on each of the respective issues of bonded indebtedness, the Treasurer must certify to the Comptroller the amount of money needed to pay the principal and interest falling due on that date, and for any expenses necessarily incurred by the fiscal agent in the discharge of its duties. The Comptroller shall draw his warrant on the treasury in favor of the Treasurer for such amount to be paid out of any fund appropriated for the payment of principal and interest and expenses.

(b) Not more than 15 business days before the actual due date of principal and interest, the Treasurer shall remit to the fiscal agent, by wire transfer or draft, the total amount of principal, interest, and expenses of the fiscal agent, due on said bond.

(c) For the purpose of paying principal and interest on any issues of funded indebtedness, the Treasurer with the written consent of the Governor, may designate at least two banks, one or more within the State of Alabama and one or more within the continental United States.

(d) In the event that any issues of bonded indebtedness existing, prior to the date of enactment of this section, provide by the terms of the issue an alternate means of paying principal and interest, including but not limited to the establishment of a sinking fund or advance payment, then such payment shall be made in accordance with the terms of such bond indenture.



Section 36-17-10 - Payment of interest.

It is the duty of the fiscal agent to pay the interest on the bonded indebtedness of the state, upon presentation of the proper coupons and checks and, upon payment, to immediately cancel such coupons and checks and to forward the same to the Treasurer, by express or otherwise, as he directed.



Section 36-17-11 - When Treasurer not liable for loss in providing for payment of interest.

The Treasurer shall not be liable for any loss or damage sustained by the state in carrying out the provisions of Section 36-17-8, which does not result from any fault or negligence on his part.



Section 36-17-12 - Custodian of state bonds, etc., redeemed; registry of paid bonds.

The Treasurer is the custodian of all redeemed bonds and paid coupons of the state which must be cancelled. He must register them in a book kept for that purpose, in such manner as to show a full and complete identification by date, number, amount, rate of interest, time and place of payment and by whom issued, and such registry must be carefully preserved. All bonds of the state redeemed or paid must be cancelled and filed in the office of the Treasurer.



Section 36-17-13 - Recordation of paid and cancelled coupons; destruction of cancelled bonds and coupons.

The Treasurer must enter, in suitable books kept for that purpose, a record of all paid and cancelled coupons of the several classes of coupon bonds issued by the state and all coupon bonds which the state may hereafter issue, such record to be made as soon as practicable after such payment and cancellation. The Examiner of Public Accounts, from time to time, shall examine the cancelled bonds and coupons and shall compare such bonds and coupons with the record made thereof, as required by this section, and with the interest and redemption ledger kept by the Treasurer. Immediately after such examination, the Treasurer and the Examiner of Public Accounts shall then destroy such bonds and coupons, and the state examiner shall certify to the fact of the destruction of such bonds and coupons on the aforesaid record required to be kept by this section.



Section 36-17-14 - Issuance of duplicates of lost or destroyed registered state bonds.

Whenever it shall be made to appear to the Governor, auditor and Treasurer, by clear and satisfactory evidence, that any duly registered bond of the State of Alabama, bearing interest, has been lost or destroyed so that the same is not held by any person as his property, they shall issue a duplicate of such registered bond, in like amount, bearing like interest and executed and marked in like manner as the bond so proved to have been lost or destroyed. But the owner of such lost or destroyed bond shall first execute a penal bond in double the amount of such lost or destroyed bond and the interest which would thereafter accrue thereon, with two good and sufficient sureties, to be approved by the Governor, payable to the State of Alabama, with condition to indemnify and save harmless the state from any claim because of such lost or destroyed bond. Such penal bond shall be filed and kept in the office of the Treasurer, and a copy thereof, duly certified by the Treasurer, is admissible in evidence in any court.



Section 36-17-15 - Conversion of coupon bonds into registered bonds and vice versa.

(a) All bonds of the State of Alabama of every kind and character heretofore issued which constitute a direct obligation of the State of Alabama, and for the payment of which the full faith and credit of the State of Alabama is pledged, may be converted or exchanged from coupon bonds into registered bonds of the same series, denominations and maturities and may be converted or exchanged from registered bonds into coupon bonds of the same series, denominations and maturities in such manner that coupon bonds and registered bonds of the same series, denominations and maturities shall be interchangeable, at the option of the holder thereof.

(b) The Treasurer, with the approval of the Governor, is authorized to prescribe regulations for the registration of bonds and for the conversion or exchange of coupon bonds into registered bonds of the same series, denominations and maturities and for the conversion or exchange of registered bonds into coupon bonds of the same series, denominations and maturities, so that coupon bonds and registered bonds of the same series, denominations and maturities shall be interchangeable, at the option of the holder thereof, on all issues of bonds described in subsection (a) of this section.

(c) Upon the issuance of a registered bond for a coupon bond, all matured and unearned coupons on said bonds shall be first clipped from the said bond by the Treasurer and cancelled.

(d) The fee to be paid on each such conversion or exchange of a registered bond to a coupon bond shall be $2.00 for each $1,000.00, or fraction thereof, of face value of bonds so converted or exchanged, and the fee to be paid on each such conversion or exchange of a coupon bond to a registered bond shall be $.50 for each $1,000.00 or fraction thereof of face value of bonds so converted or exchanged, which fees shall be paid to the Treasurer and shall be placed to the credit of the General Fund of the State.

(e) The Treasurer shall keep a full and complete record of all coupon bonds which are converted or exchanged into registered bonds and a full and complete record of all registered bonds which are converted or exchanged into coupon bonds, with the respective numbers of such bonds both before conversion or exchange and after conversion or exchange, the amount or denomination thereof when converted or exchanged and the name and address of the registered holders of all bonds which are converted or exchanged from coupon bonds into registered bonds and the name and address of all holders of registered bonds which are converted or exchanged into coupon bonds. Such registered bonds can be transferred only by an appropriate change of registration in such manner and form as may be prescribed by the Treasurer, with the approval of the Governor.

(f) Interest on all registered bonds shall be paid by check or draft of the Treasurer mailed to the holder at the address shown by the registration records.

(g) No coupon bond shall be converted into a registered bond and no registered bond shall be converted into a coupon bond within 15 days prior to any interest payment date.



Section 36-17-16 - Destruction of cancelled state warrants and journals relating thereto.

The State Treasurer may, in his discretion, destroy, or cause to be destroyed, any cancelled state warrants at any time after the expiration of one year after the close of the fiscal year in which the warrants were issued; provided, such warrants have been photographed or microphotographed as authorized by law. He shall likewise have the power and authority to destroy, or cause to be destroyed, the journals pertaining to or covering such warrants.

The State Treasurer shall not be required to obtain the permission, approval or consent of any state officer, agency or commission to destroy such records, the provisions of any other law to the contrary notwithstanding.



Section 36-17-17 - Special trustee of state sinking funds.

Sinking funds are trust funds for the equitable use and benefit of the holders and owners of the state bonds or obligations for the payment of which the sinking funds were created. The Treasurer is special trustee for the care and custody of such sinking funds after they are paid into the State Treasury. It shall be the duty of the Treasurer to take charge of, keep safely and handle the funds coming into said sinking funds.



Section 36-17-18 - Investment of surplus state funds in obligations of United States and State of Israel.

(a) The State Treasurer is authorized and empowered, in his or her discretion, with the written approval of the Governor, to invest funds held in the State Treasury in direct obligation of the United States of America and in direct obligations backed by the full faith and credit of the State of Israel whenever and to the extent that the amount of any such funds exceeds the amount which the State Treasurer finds, with the written approval of the Governor, cannot be applied either immediately or within a short time to any purpose for which such funds are held.

(b) For the purpose of making investments under the provisions of this section, the State Treasurer, with the written approval of the Governor, is authorized to make purchases and sales of direct obligations of the United States of America and the State of Israel, and the State Treasurer shall be the custodian thereof.

(c) All direct obligations of the United States of America and the State of Israel in which any such funds are invested pursuant to the provisions of this section shall be registered in the name of the State Treasurer of Alabama in trust for such fund to which such investments belong, and all such direct obligations and any interest or other earnings thereon shall be held by the State Treasurer in the State Treasury in the fund in which the funds so invested were held prior to the investment thereof as herein authorized.

(d) All earnings and income from the investments under the provisions of this section, unless otherwise provided, are hereby appropriated to and made a part of the fund from which the investment is made.



Section 36-17-19 - Bonds, etc., to be deposited with Treasurer and payments made to Treasurer.

All bonds and other securities for money belonging to the state or under the control thereof are to be deposited with the Treasurer, and all payments on the same must be made to the Treasurer, being first certified to him by the Comptroller.



Section 36-17-20 - State Treasury Operations Fund.

(a) There is hereby created in the state treasury a special fund to be known as the State Treasury Operations Fund, which shall be used exclusively for the operations of the Office of the State Treasurer. This fund may receive general fund appropriations, amounts from the Unclaimed Property Reserve Fund, and any other receipts. All unobligated amounts remaining in this special fund at the end of any fiscal year of the State of Alabama shall remain in this special fund and be available for use for the operations of the office. No funds shall be expended for any purpose whatsoever unless the same have been allotted and budgeted in accordance with the provisions of Article 4 of Chapter 4 of Title 41, and only in amounts and for the purposes provided by the Legislature in the general appropriation bill or as otherwise provided by statute.

(b) Should the funds provided to the State Treasurer through the State Treasury Operations Fund be insufficient to properly operate the office, the State Treasurer shall request a sufficient appropriation from any state funds.






Chapter 18 - DIRECTOR OF FORENSIC SCIENCES.

Article 1 - General Provisions.

Section 36-18-1 - Appointment; removal.

There shall be a Director of the Department of Forensic Sciences who shall be appointed by the Attorney General upon certification by the Director of State Personnel as meeting job qualifications specified for this position in the state service. The director may be removed by the Governor only upon such proof as would authorize the impeachment of a district attorney under the laws of this state.



Section 36-18-2 - Duties generally; maintenance, inspection, and copying of reports of investigations of Director of Forensic Sciences; police authority of Director of Forensic Sciences and assistants.

The duties of the director shall be to make such investigations, including any necessary autopsy, to be performed by physicians licensed to practice medicine in Alabama and recognized and trained in forensic medicine and pathology; provided, however, that the director may waive this requirement temporarily whenever a medical examiner vacancy exists which he is seeking to fill. Said investigations of unlawful, suspicious or unnatural deaths and crimes as are ordered by the Governor, the Attorney General, any circuit judge, or any district attorney in the State of Alabama, and the director and his staff shall cooperate with the coroners, sheriffs and other police officers in Alabama in their investigations of crimes and deaths from unlawful, suspicious or unnatural causes. The director shall within his discretion visit the scene of any crime in the state for the purpose of securing evidence for the state. The director shall furnish a certified copy of his report of any investigation that the department conducts to the person or persons who ordered the investigation conducted. The director shall keep the original reports of all investigations that he conducts in his office; provided, that the director shall be authorized to photograph or microphotograph any record, document or photograph two years old or older currently maintained or acquired, received or produced in the future as a result of his duties as prescribed by law. Such photographs, microfilms or prints made therefrom, when duly authenticated, shall have the same force and effect at law as the original record or of a record made by any other legally authorized means and may be offered in like manner and shall be received in evidence in any court where such original record or record made by other legally authorized means could have been so introduced and received. In like manner, reproductions made from such records by photographic or like process, when otherwise in compliance with applicable statutes, rules and regulations, shall be received and treated in any court of this state as fully as would a transcription or reproduction of such records made by any other means or process. All original records, documents, and photographs two years old or older currently maintained and acquired in the future may be destroyed at the discretion of the director, provided photographed or microphotographed reproductions of the destroyed material are maintained. The director shall furnish a certified copy in the form of reproductions from the photographed or microphotographed reports of any investigation that he conducts to the person or persons who ordered the investigation conducted. The director shall keep photographed or microphotographed reproductions of original reports of all investigations that he conducts in his office. Reproductions of such materials shall be public records and shall be open to public inspection at all reasonable times. Any person desiring reproductions of original reports shall be furnished same upon payment of the fee now prescribed by law.

It shall be the further duty of the director to cooperate with the Commissioner of Agriculture and Industries and the State Veterinarian in their investigations of deaths of domestic animals in cases of suspected criminal poisoning of such animals. The director shall perform such other duties as are prescribed by the Governor or the Attorney General of Alabama.

The director and his designated assistants shall exercise the same police authority as any deputy sheriff or state trooper in the State of Alabama.



Section 36-18-3 - Offices and laboratories.

The director shall maintain an office and a laboratory for the scientific investigation of deaths and crime at Auburn, Alabama, and shall be furnished adequate quarters by the state for the conduct of his office and laboratories. The director, with the approval of the Attorney General and the Governor, shall maintain such other offices and laboratories in this state as are necessary to carry out the provisions of this arcticle.



Section 36-18-4 - Salary and expenses.

The salary of the director shall be established as provided in Section 36-6-6 and shall be payable out of the funds provided therefor in the general appropriation bill or out of any funds in the State Treasury not otherwise appropriated and as the salaries of other state officers are paid. The director and his staff shall be furnished with offices and laboratories at the expense of the state and shall also be allowed all necessary expenses for the equipment and conduct of his offices and laboratories, including stenographic and laboratory assistance, for the purpose of carrying out the provisions of this article. Such expenses are to be paid by warrants approved by the Governor and shall be limited in amount to the sum provided therefor in the general appropriation bill. All funds expended under the provisions of this article shall be budgeted and allotted in accordance with the provisions of Article 4, Chapter 4, Title 41.



Section 36-18-5 - Continued employment of certain employees.

All present employees of the office of State Toxicologist (State Department of Toxicology and Criminal Investigation) shall remain in their respective positions and continue to enjoy employment conditions, including, but not limited to, salary range and advancement at a level no less than those enjoyed prior to May 28, 1980. However, nothing herein shall be construed to prevent or preclude the removal of an employee for cause in the manner provided by law.



Section 36-18-6 - Alabama Forensic Services Trust Fund - Created.

The Alabama Forensic Services Trust Fund is created and shall be administered by the Director of the Department of Forensic Sciences.



Section 36-18-7 - Alabama Forensic Services Trust Fund - Additional fee for persons convicted of drug possession, sale, trafficking; proceeds and earnings credited to fund.

(a) Beginning October 1, 1995, in addition to all fines, fees, costs, and punishments prescribed by law, there shall be imposed or assessed an additional fee of one hundred dollars ($100) on any conviction in any court of the state for drug possession, drug sale, drug trafficking, and drug paraphernalia offense as defined in Sections 13A-12-211 to 13A-12-260, inclusive.

(b) No later than 30 days after collection, proceeds from the additional fines collected pursuant to this section shall be forwarded by the officer of the court that collects the fines to the State Treasurer after one percent of the fine is deducted for administrative costs. All amounts received by the State Treasurer shall be credited to the Alabama Forensic Services Trust Fund. The State Treasurer shall invest money in the fund as provided by law, but all earnings from the fund shall be credited to the fund. Money in the fund at the end of the fiscal year shall remain in the fund, and shall not revert to the General Fund. No funds shall be withdrawn or expended except as budgeted and allocated according to the law and only in the amounts authorized by the Legislature in the general appropriation bill or other appropriation bills.



Section 36-18-8 - Alabama Forensic Services Trust Fund - Fees charged for use of department personnel in private lawsuits; proceeds and earnings credited to fund.

(a) Beginning October 1, 1995, the Director of the Department of Forensic Sciences shall charge and collect three hundred dollars ($300) per hour for the use of department personnel in private lawsuits arising from death investigations and other criminal investigations the department conducts pursuant to Section 36-18-2.

(b) The fee shall be applied to time spent for any or all of the following:

(1) Preparation for trial.

(2) Testimony.

(3) Depositions.

(4) Travel.

(5) Consultations.

(6) Time spent in any additional actions imposed by private lawsuits arising from criminal investigations.

(c) Proceeds from the fees shall be forwarded by the department, no later than 30 days after collection, to the State Treasurer. All amounts received by the State Treasurer shall be credited to the Alabama Forensic Services Trust Fund and shall be administered by the Director of Forensic Sciences. The State Treasurer shall invest money in the fund as provided by law but all earnings from the fund shall be credited to the fund. Money in the fund at the end of the fiscal year shall remain in the fund, and shall not revert to the General Fund. No funds shall be withdrawn or expended except as budgeted and allocated according to law and only in the amounts authorized by the Legislature in the general appropriation bill or other appropriation bills.



Section 36-18-9 - Costs of services provided by department.

Notwithstanding any other provision of law, in any county in which the Department of Forensic Sciences performs the duties of the county coroner or county medical examiner pursuant to local law, the county commission shall pay to the department each year the cost of the services provided by the department, as determined by the department. Payments from the county shall be made by the tenth day of each month to the department and shall be deposited into the Alabama Forensic Services Trust Fund. In the event a county does not pay the amounts required by this section, the department shall not be required to perform the duties or responsibilities of the coroner or medical examiner for that county.






Article 2 - DNA Database System.

Section 36-18-20 - Declaration of purpose.

The Legislature hereby finds, determines and declares:

(a) That the tragic incidence of violent crime in our society is growing at an alarming rate, and that these offenses often times are committed by repeat or habitual offenders against our most innocent and defenseless citizens.

(b) That there is a critical and urgent need to provide law enforcement officers and agencies with the latest scientific technology available for the purpose of identifying, apprehending, arresting, and convicting those violent offenders.

(c) That DNA testing, profiling, and analysis allows a more certain and rapid identification of such offenders as well as the exoneration of those wrongfully suspected or accused.

(d) That genetic identification technology through DNA testing is generally accepted by the relevant scientific community.

(e) That the procedures and techniques employing the underlying theory of DNA identification is capable of producing reliable results and are generally accepted in the relevant scientific community.

(f) That genetic identification established through DNA testing and analysis should be admissible as a matter of evidence in all courts of this state and that juries, both civil and criminal, should be responsible for assessing the weight, if any, to be given to expert testimony or evidence.

(g) That the creation and establishment of a statewide DNA database is the most reasonable and certain method or means to rapidly identify repeat or habitually dangerous criminals.

(h) That the Alabama Department of Forensic Sciences should be authorized and empowered to analyze, type and record any and all genetic markers contained in or derived from DNA and to create a statewide DNA database system for collection, storage and maintenance of genetic identification information as the same may pertain to the identification of criminal suspects.

(i) That because of the nature of genetic identification certain occasions may arise when genetic information may serve an array of humanitarian purposes, including, but not limited to, the identification of human remains from natural or mass disasters or the identification of missing, deceased or unidentified persons.

(j) That through the development of a population statistical database which does not include therein individual personal identification information an important research mechanism is obtained for the causation, detection and prevention of disease.

(k) That genetic identification is a rapidly expanding technology and the Director of the Alabama Department of Forensic Sciences should be authorized and empowered to adopt reasonable rules and regulations to support identification research and the development of standard protocols for forensic DNA analysis or tests and DNA quality control.

(l) That such needs are and ought to be intimately affected with the public interest.

The provisions of this article are to be liberally construed so as to accomplish these purposes and to promote the same which are hereby declared to be the public policy of this state.



Section 36-18-21 - Definitions.

As used in this article, the following words, phrases or terms shall have the following meanings, respectively unless the context thereof clearly indicates otherwise:

(a) DIRECTOR. Shall mean the Director of the Alabama Department of Forensic Sciences.

(b) PERSON. A human being, and where appropriate, a public or private corporation, an unincorporated association, a partnership, a government or a governmental instrumentality.

(c) DNA. Deoxyribonucleic acid.

(d) DNA SAMPLE. Any biological sample containing DNA.

(e) DNA RECORD. An objective form of scientific analysis or tests which contain genetic identification characteristics of DNA samples.

(f) DNA POPULATION FREQUENCY. The frequency of occurrence of a particular DNA trait or fragment in a particular population.

(g) DNA DATABASE. That system established by the Director of the Alabama Department of Forensic Sciences for the purposes of collecting, storing and maintaining DNA records.

(h) DNA POPULATION STATISTICAL DATABASE. That system established by the Director of the Alabama Department of Forensic Sciences for collecting, storing, and maintaining genetic information relating to DNA population frequencies.

(i) FBI. The Federal Bureau of Investigation.

(j) CODIS. The National DNA Identification Index System established by the FBI.

(k) INCARCERATION FACILITY. Any place of lawful involuntary confinement, partial or total, limited or unlimited, for criminals convicted pursuant to Alabama law, including but not limited to:

1. Prisons, jails or similar facilities.

2. Work release centers, or similar facilities.

3. Farms, ranches, halfway houses or similar facilities.

4. Drug or alcohol abuse treatment facilities.

5. Mental hospitals or other mental health facilities.

6. Parole or probation facilities or similar facilities.

(l) CUSTODIAN. Any person who supervises, directs, or controls, by duty, assignment, appointment, or election any incarceration facility, including but not limited to:

1. The Commissioner of the Alabama Department of Corrections.

2. Any warden or similar officer employed by the State of Alabama or any county or municipality thereof.

3. Any director, supervisor, or similar officer of any work release center, ranch, farm, halfway house or similar facility operated, in whole or in part, or funded, in whole or in part, from state, county, or municipal funds.

4. Any director, supervisor, or similar officer of any drug or alcohol abuse treatment center or similar facility receiving criminals convicted or sentenced thereto pursuant to Alabama law.

5. Sheriffs.

6. Chiefs of police.

7. Probation and parole officers.



Section 36-18-22 - Powers of director.

The director is hereby authorized and empowered to:

(1) Collect, accept, analyze, test and store DNA samples.

(2) Create, maintain or exchange DNA records.

(3) Analyze, type and record any and all genetic markers contained in or derived from DNA and to provide for the collection, storage and maintenance of genetic identification information as the same may pertain to the identification or exclusion of criminal suspects.



Section 36-18-23 - Compatibility with procedures specified by Federal Bureau of Investigation.

The director shall ensure that forensic DNA testing conducted pursuant to the provisions of this article shall be conducted in a manner that is compatible with procedures specified by the FBI.



Section 36-18-24 - DNA database.

(a) The director is hereby authorized and empowered to create and establish a DNA database for the purposes of:

(1) Assisting federal, state, county, municipal, or local criminal justice and law enforcement officers or agencies in the putative identification, detection, or exclusion of persons who are the subjects of investigations or prosecutions of sex related crimes, other violent crimes, or other crimes in which biological evidence is received or recovered.

(2) Supporting identification research and protocol development of DNA forensic methods.

(3) Creating and maintaining DNA quality control standards.

(4) Assisting in the recovery or identification of human remains from natural or mass disasters.

(5) Assisting in other humanitarian purposes including the identification of missing, deceased, or unidentified persons.

(b) The DNA database shall contain DNA records which the director shall deem necessary for the implementation of this article, and also shall contain DNA records of:

(1) Persons convicted after May 6, 1994, for a felony offense.

(2) Persons confined as of May 6, 1994, under a sentence of imprisonment or involuntary incarceration or confinement in a prison, jail, or other incarceration facility as a result of any felony conviction.

(3) Persons convicted after May 6, 1994, of any offense contained in Chapter 6, Title 13A, or as the same may be hereafter amended.

(4) Persons convicted after May 6, 1994, of any attempt, solicitation, or conspiracy to commit any offense contained in Chapter 6, Title 13A, or as the same may be hereafter amended.

(5) Persons convicted or sentenced after May 6, 1994, for any of the offenses enumerated above and serving a sentence of probation, suspended sentence, or other sentence or judgment not requiring immediate incarceration.

(6) Subject to subdivision (3) of subsection (c) of Section 36-18-25, persons arrested on or after October 1, 2010, for any felony offense or for any sexual offense including, but not limited to, those that would require registration pursuant to the Alabama Sex Offender Registration and Community Notification Act, commencing with Section 15-20A-1, of Chapter 20A, Title 15, former Community Notification Act, Article 2, of Chapter 20 of Title 15.



Section 36-18-25 - Collection of DNA samples from convicted persons.

(a) All persons convicted of a criminal offense as set out in Section 36-18-24 shall, when requested by the director submit to the taking of a DNA sample or samples as may be specified by the director, provided, however, the director shall promulgate such rules and regulations as may be necessary for the purposes of ensuring that DNA samples are collected in a medically approved manner.

(b) As of May 6, 1994, all persons serving any sentence of probation for any of the offenses set out in Section 36-18-24 shall, when requested by the director, submit to the taking of a DNA sample or samples as specified by the director. Upon the refusal of any such person to so submit the sentencing court shall order such submission as a mandatory condition of probation.

(c)(1) All persons arrested for any felony offense on or after October 1, 2010, or for any sexual offense including, but not limited to, those that would require registration pursuant to the Alabama Sex Offender Registration and Community Notification Act, commencing with Section 15-20A-1, of Chapter 20A, Title 15, or the former Community Notification Act, Article 2, of Chapter 20 of Title 15, on or after October 1, 2010, shall have a DNA sample drawn or taken, as specified by the director, at the same time he or she is fingerprinted pursuant to the booking procedure or at the time of arrest.

(2) For purposes of this chapter, a juvenile who is arrested for an offense covered by this chapter or adjudicated delinquent for the commission of a felony-grade delinquent act shall be considered a person who is arrested for a felony or other specified offense.

(3) If it is determined that the person's DNA sample has been included in the DNA database, and has not been subject to a court's order expunging the record from the DNA database, no additional sample is required.

(d) As of May 6, 1994, all persons convicted of any of the offenses set out in Section 36-18-24 shall be ordered to submit to the taking of a DNA sample or samples as specified by the director as a mandatory condition of any term of probation or suspended sentence which may be imposed by the sentencing court.

(e) As of May 6, 1994, all persons convicted for any offense set out in Section 36-18-24 and under any sentence of confinement to any incarceration facility, shall, when requested by the director, submit to the taking of a DNA sample or samples as specified by the director. Upon the refusal of any such person to so submit, the custodian of the incarceration facility shall require such submission as a mandatory condition of any temporary, partial, or limited release, including, but not limited to, work release, furlough, or other incentive release.

(f) As of May 6, 1994, all persons convicted of any of the offenses set out in Section 36-18-24, shall be ordered by the sentencing court to submit to the taking of a DNA sample or samples as may be specified by the director as part of the sentence to be imposed.

(g) As of May 6, 1994, all persons convicted for any offense set out in Section 36-18-24 who may be eligible for consideration by the Alabama Board of Pardons and Paroles for either a pardon or parole shall be ordered by the Alabama Board of Pardons and Paroles to submit to the taking of a DNA sample or samples as may be specified by the director, as a mandatory condition of the pardon or parole.

(h) Nothing in this article shall be construed as creating a cause of action against the state or any of its agencies, officials, employees, or political subdivisions based on the performance of any duty imposed by this article or the failure to perform any duty imposed by this article.

(i) A DNA sample obtained in good faith shall be deemed to have been obtained in accordance with the requirements of this chapter and its use in accordance with this chapter is authorized until the circuit court in which an individual was convicted or, in a case where the DNA sample was collected pursuant to a felony or sexual offense arrest, the circuit court where the individual was arrested, orders that the DNA sample should be expunged.

(j) DNA records and DNA samples submitted to the Department of Forensic Sciences may only be released for one of the following authorized purposes:

(1) For law enforcement identification purposes, including the identification of human remains, to federal, state, or local criminal justice agencies.

(2) For criminal defense and appeal purposes, to a defendant, who shall have access to samples and analyses performed in connection with the case in which the defendant is charged or was convicted.

(3) If personally identifiable information is removed for forensic validation studies, forensic protocol development, or quality control purposes.



Section 36-18-26 - Expungement of DNA records.

Upon the reversal of conviction, the director shall be authorized and empowered to expunge DNA records upon request of the person from whom the sample was taken.



Section 36-18-27 - Disclosure of DNA records.

DNA records collected and maintained for the purpose of the identification of criminal suspects or offenders shall be disclosed only:

(a) To criminal justice agencies for law enforcement identification purposes.

(b) In judicial proceedings, if otherwise admissible.

(c) For criminal defense purposes, to a defendant, who shall have access to samples and analyses performed in connection with the case in which such defendant is charged.



Section 36-18-28 - Penalties.

(a) A person who by virtue of employment or official position has possession of, or access to, individually identifiable DNA information indexed or otherwise contained in the DNA database system of the Alabama Department of Forensic Sciences and who knowingly and willfully discloses such information in any manner to any person or agency not entitled to receive it shall be guilty of a Class C felony.

(b) A person who without authorization knowingly and willfully obtains DNA samples or any individual identifiable DNA information indexed or contained in the DNA database system of the Alabama Department of Forensic Sciences shall be guilty of a Class C felony.

(c) A person who shall conspire to commit a violation of subsections (a) or (b) shall be guilty of a Class C felony.



Section 36-18-29 - Penalty for false entry or alteration of records.

A person who shall knowingly make any false entry or falsely alter any record of the Alabama Department of Forensic Sciences; or who shall intentionally destroy, mutilate, conceal, remove or otherwise impair the verity or availability of records of the Alabama Department of Forensic Sciences with the knowledge of a lack of authority to do so; or who shall possess a record of the Alabama Department of Forensic Sciences and refuse to deliver up such record upon proper request of a person lawfully entitled to receive the same shall be guilty of a Class B felony.



Section 36-18-30 - Admissibility of evidence relating to use of genetic markers.

Expert testimony or evidence relating to the use of genetic markers contained in or derived from DNA for identification purposes shall be admissible and accepted as evidence in all cases arising in all courts of this state, provided, however, the trial court shall be satisfied that the expert testimony or evidence meets the criteria for admissibility as set forth by the United States Supreme Court in Daubert, et. ux., et. al., v. Merrell Dow Pharmaceuticals, Inc., decided on June 28, 1993.



Section 36-18-31 - Statistical database.

(a) The director is hereby authorized and empowered to create and establish a DNA population statistical database which shall not include therein individually identifiable information.

(b) The DNA population statistical database may be utilized for the following purposes:

1. To provide data relative to the causation, detection and prevention of disease or disability.

2. To support identification research and protocol development of DNA forensic methods, or to create and maintain DNA quality control standards.

3. To assist in other humanitarian endeavors including, but not limited to, educational research or medical research or development.



Section 36-18-32 - DNA Database Fund.

(a) There is hereby established a special fund to be known as the Alabama DNA Database Fund.

(b) The fund shall be placed under the management or administration of the Director of the Alabama Department of Forensic Sciences for the exclusive purposes of implementing the provisions of this article.

(c) The fund shall consist of all moneys received by the director pursuant to the provisions of this section.

(d) The director shall have control of those funds as shall not be inconsistent with the provisions of this article and with the laws of the State of Alabama.

(e) Monies deposited in the Alabama DNA Database Fund may be expended by the Director of the Alabama Department of Forensic Sciences in accordance with the provisions of this article. The investment of monies in the fund by the State Treasurer shall remain in the Alabama DNA Database Fund. At the end of each fiscal year any unexpended or unencumbered monies shall remain in the fund. However, no funds shall be withdrawn or expended except as budgeted and allotted according to law and only in the amounts authorized by the Legislature in the general appropriation bill or other appropriation bills.

(f) Neither the director nor any member of the director's staff nor any employee of the Alabama Department of Forensic Sciences shall have any financial interest in any such investments or receive any reward, thing of value, or commission in respect thereto.

(g) It shall be the duty of the director to keep detailed permanent records of all expenditures and disbursements from such fund or account.

(h) In all municipal, district, and circuit court civil cases, and upon initiation of attachment, garnishment, or execution proceedings, a fee in the amount of two dollars ($2) shall be assessed and collected. In all municipal, district, and circuit court criminal cases, in bond forfeiture proceedings, and upon the issuance of any alias or capias warrant of arrest, a fee in the amount of twelve dollars ($12) shall be assessed and collected. The fee shall be collected by the court clerk and remitted as follows:

(1) Alabama DNA Database Fund.

a. For fiscal years 2009 and 2010, seven dollars ($7).

b. For fiscal year 2011, eight dollars ($8).

c. For fiscal year 2012 and thereafter, eleven dollars ($11).

(2) Citizenship Trust pursuant to Section 16-44A-30, for the purposes described in Section 36-18-32.1.

(i) The amount of the fees shall be remitted by the person or authority collecting the same to the director on the 10th day of each month next succeeding that in which the fee is paid. It shall be the duty of the clerk or other authority collecting those court fees to keep accurate records of the amounts due the director for the benefit of the fund established under this section.



Section 36-18-32.1 - Purpose; disposition of funds.

It is the intent of Act 2009-768 to effect the changes provided in criminal procedure, and concurrently, to reduce criminal conduct by promoting good citizenship education. The amounts specified by Section 36-18-32 to be remitted to the Citizenship Trust shall be appropriated, expended, and audited in the manner provided by Article 2 of Chapter 44A of Title 16, of which one half shall be for the David Mathews Center for Civic Life. Any funds allotted under this section shall be reviewed by the Joint Legislative Oversight Committee on Alabama's Veterans Living Legacy created by Section 16-44A-59.



Section 36-18-33 - Municipal share of docket fees not increased.

The increase in fees provided in this article shall in no instance operate to increase the municipal share of the docket fees collected in municipal ordinance cases in the district and circuit courts or any cost imposed by local act, any provision of the law to the contrary notwithstanding.



Section 36-18-34 - Powers of director.

(a) For the purposes of performing any of the functions, duties, or responsibilities of the Alabama Department of Forensic Sciences or for the purposes of implementing any provision of this article or to defray the costs thereof, the director may receive, accept, expend, or utilize any and all money or property of whatever nature, kind or description which may now or hereafter be available for such purposes.

(b) For the purposes of implementing any of the provisions of this article, or to defray the costs thereof, the director may award loans or grants of money, equipment or personnel to public or private non-profit corporations, associations, agencies of the State of Alabama or any political subdivision thereof, or to state, county, or municipal law enforcement or prosecutorial or judicial agencies upon such terms and conditions as the director may deem necessary.

(c) The director may enter into agreements with the United States of America, the State of Alabama, any municipality, or any of the respective agencies, institutions, departments, authorities, agents or employees of the above in order to implement the provisions of this article or to defray the costs thereof.

(d) The director may enter into contracts with private persons in order to implement any provision of this article or to defray the costs thereof, provided however, any such agreement or contract shall be approved by the Governor or the Attorney General of the State of Alabama.

(e) The director may receive, accept, utilize, expend, and administer any grants, gifts, donations, reimbursements, or fees from any public, quasi-public, or private source.



Section 36-18-35 - Unlawful influence; conflict of interest; penalties.

(a) Any person who confers, offers, or agrees to confer anything of value upon any director, agent, or employee of the Alabama Department of Forensic Sciences with the intent that such director's, agent's, or employee's vote, opinion, judgment, or exercise of discretion or other official action will thereby be influenced, shall be guilty of a Class B felony.

(b) Any director, agent, or employee of the Alabama Department of Forensic Sciences who shall solicit, accept, or agree to accept anything of value upon any agreement or understanding that such director's, agent's, or employee's vote, opinion, judgment, or exercise of discretion or other action as such director, agent, or employee will thereby be influenced, shall be guilty of a Class B felony.

(c) A director, agent, or employee of the Alabama Department of Forensic Sciences commits the crime of failing to disclose a conflict of interest if the director, agent, or employee exercises any discretionary function in connection with any contract, purchase, payment, or other pecuniary transaction pertaining to the Alabama Department of Forensic Sciences without advance public disclosure of a known potential conflicting interest in the transaction.

(1) A "potential conflicting interest" exists, but is not limited to:

A. When a director, agent, or employee of the Alabama Department of Forensic Sciences is a director, president, general manager, or similar executive officer, agent or employee of any non-governmental entity participating in such transaction.

B. When a director, agent, or employee of the Alabama Department of Forensic Sciences owns directly or indirectly a substantial portion of any non-governmental entity participating in that transaction.

C. When a director, agent or employee of the Alabama Department of Forensic Sciences endeavors to obtain directly or indirectly any pecuniary or other financial interest in, or as a result of, the pecuniary transaction.

(2) Public disclosure shall mean a public announcement and written notification to the Attorney General of the State of Alabama.

(3) Failing to disclose a conflict of interest shall be a Class C felony.



Section 36-18-36 - Director to have powers of corporation; powers of department.

For the purposes of implementing the provisions of this article or to defray the costs thereof, the Director of the Alabama Department of Forensic Sciences shall have all the powers and privileges of a corporation and all of his or her business shall be transacted in the name of the Alabama Department of Forensic Sciences. In addition to any other powers and duties specified elsewhere in this article, the Alabama Department of Forensic Sciences shall have power to:

(a) Regulate its own procedures except as otherwise provided in this article.

(b) Define any term not defined in this section.

(c) Prescribe forms necessary to carry out the purposes of this article.

(d) Take judicial notice of general, technical and scientific facts within the director's specialized knowledge.

(e) Collect all moneys provided by this article to be collected by the director.

(f) Provide for and maintain all necessary administrative facilities, personnel, equipment, supplies, materials and other items which the director deems necessary for the proper dispatch of his or her duties, responsibilities, or functions pursuant to the provisions of this article.

(g) Provide for payment of all administrative salaries, fees and expenses.

(h) Cause moneys to be invested and investments sold or exchanged and the proceeds and income collected.

(i) Adopt such rules and regulations as may be necessary or desirable to expedite the administration of the affairs of the Department of Forensic Sciences not inconsistent with the provisions of this article.

(j) Provide descriptive literature respecting the Alabama Department of Forensic Sciences and its duties.

(k) Employ such specified or technical personnel as shall be necessary or desirable to enable the director to carry on his or her functions in a proper and sound manner.

(l) Receive by gift, grant, devise or bequest any moneys or properties of any nature or description.

(m) Accept and administer loans, grants and donations from the federal government, its agencies, and all other sources, public and private.

(n) Collect, develop and maintain statistical information, records and reports as the director may determine relevant or necessary to carry out the powers, duties, or functions of the director pursuant to the provisions of this article. All agencies and institutions of this state, the political subdivisions thereof as well as agencies or institutions of municipalities shall, upon written request by the director furnish to the director such statistical information or data as the director shall deem necessary to fulfill his or her duties and responsibilities under the provisions of this article.

(o) Carry out any powers expressly granted elsewhere in this article to the director; and

(p) All other powers necessary for the proper administration of the provisions of this article.



Section 36-18-37 - Immunity from civil liability.

(a) Neither the Director of the Alabama Department of Forensic Sciences nor any person designated by the director for the purposes of taking, collecting, storing, analyzing or testing DNA samples shall incur any civil liability when such taking, collecting, storing, analyzing or testing is performed according to rules or regulations promulgated or adopted by the director, and

(b) The alleged damage or injury was not caused by willful or wanton conduct by the director or the director's designated person.



Section 36-18-38 - Representation by Attorney General.

The Attorney General shall represent the director in all litigation to which the director is a party or in which the director has an interest and on all legal matters necessary for the orderly and reasonable implementation and administration of this article.



Section 36-18-39 - Construction.

This article shall be broadly construed and, if necessary, reconstrued to make its provisions constitutional.






Article 3 - Alabama Chemical Testing Training and Equipment Trust Fund.

Section 36-18-50 - Legislative findings.

The Legislature finds, determines, and declares the following:

(1) Driving a vehicle while under the influence of alcohol or a controlled substance continues to be a major problem on the highways of our state and causes the death or injury of thousands of our citizens each year.

(2) The Legislature should use whatever authority is available to it to discourage driving a vehicle while under the influence of alcohol or a controlled substance, including the levying of fines therefor at a level which will discourage such activity.

(3) Administering and implementing a quality chemical testing program for alcohol and controlled substances is costly for the taxpayers and thus the convicted offender should bear a greater portion of the financial burden of the chemical testing program at the state and local level.

(4) The chemical breath testing program conducted by this state has reduced the number of deaths and injuries, and the program continues to be the most effective and the most efficient scientific method to accurately determine if a driver has too much alcohol or a controlled substance in his or her system which would affect his or her ability to safely operate a motor vehicle.

(5) The accuracy and reliability of the chemical testing procedures must be beyond reasonable doubt since a defendant may be convicted under Act 95-784 if the prosecuting attorney introduces a chemical test showing blood alcohol content of 0.08 percent or more.

(6) The Alabama Department of Forensic Sciences has properly upgraded the rules and regulations for breath testing to further insure that all tests meet scientific standards for accuracy and reliability as defined by the Supreme Court of Alabama in the case of Mayo v. City of Madison, SC #1921892, 652 So. 2d 201 (Ala. 1994).

(7) The Alabama Department of Forensic Sciences and the Alabama Department of Public Safety, without designated funding, have managed, supervised, and conducted all necessary training and in further partnership with city and county law enforcement officers, successfully implemented the breath testing program as required by legislative mandate and in accordance with all court rulings.

(8) The needs of the breath testing program are and should be intimately affected with the public interests.

(9) This article should be liberally construed to accomplish its purposes and to promote the policies contained therein which are declared to be the public policy of this state.



Section 36-18-51 - Establishment of fund; management of money.

(a) There is hereby established a special fund in the State Treasury, to be known as the Alabama Chemical Testing Training and Equipment Trust Fund.

(b) The State Treasurer shall invest money in the fund as is provided by law but all earnings from the fund shall be credited to the fund. Money in the fund at the end of the fiscal year shall remain in the fund, and shall not revert to the General Fund. However, no funds shall be withdrawn or expended except as budgeted and allotted according to law and only in the amounts authorized by the Legislature in the general appropriation bill or other appropriation bills.



Section 36-18-52 - Creation of advisory board.

(a) There is created the Alabama Chemical Testing Training and Equipment Trust Fund Advisory Board to be appointed as follows:

(1) The President of the Alabama Sheriffs' Association shall appoint one sheriff.

(2) The Alabama Association of Chiefs of Police shall appoint one police chief from a city of less than 25,000 population and one police chief from a city of greater than 25,000 population according to the last federal census.

(3) The Alabama Attorney General shall appoint one prosecutor.

(4) The Chief Justice of the Alabama Supreme Court shall appoint one district or municipal judge and one circuit judge.

(5) The Governor shall appoint one citizen at large.

(6) The Lieutenant Governor shall appoint one member of the Alabama Senate.

(7) The Speaker of the House of Representatives shall appoint one member of the House of Representatives.

(8) The Technical Director, Implied Consent Program, Department of Forensic Sciences, and the Commander, Implied Consent Unit, Department of Public Safety, shall serve on the advisory board by virtue of their departmental assignments.

(b) The first appointees shall be appointed by October 8, 1995, and shall serve until their successors are appointed on the fifth day of the 1999 Regular Session of the Legislature. In the event of the death or resignation of any member of the advisory board, a successor shall be appointed by the person or entity that made the original appointment and the successor appointed to the vacancy shall serve for the remainder of the unexpired term. Subsequent appointments to the board shall be for four-year terms. The board shall elect from its membership a chair and vice chair at an organizational meeting held no later than 30 days after appointments to the board are finalized. Thereafter, the board shall meet at the call of the chair, vice chair, or upon the request of five or more members, with notice and procedure as prescribed by the rules of the board. The body may adopt administrative rules for transacting business that are consistent with this article.

(c) A majority of the members of the board shall constitute a quorum for transacting business or performing any duties.



Section 36-18-53 - Advisory board to develop and recommend list of priorities and criteria for disbursement of monies; use of funds.

The Alabama Chemical Testing Training and Equipment Advisory Board shall develop, and if appropriate, periodically revise, a recommended list of priorities and criteria for disbursement of monies in the Alabama Chemical Testing Training and Equipment Trust Fund. The advisory board shall provide its recommendations for disbursement, on an annual basis, to the Governor, Lieutenant Governor, Attorney General, Speaker of the House, Director of the Department of Forensic Sciences, Director of the Department of Public Safety, the Executive Director of the Alabama Chiefs of Police Association, the Executive Director of the Alabama Sheriffs' Association, the Executive Director of the Office of Prosecution Services, the Chief Justice of the Alabama Supreme Court and to the Executive Secretary of the Peace Officers' Standards and Training Commission. Money in the fund shall be used only to administer the fund, to purchase and maintain chemical testing equipment for city, county, or state law enforcement agencies in this state, to provide training to law enforcement personnel of this state in the use of that chemical testing equipment, to pay the costs of the Implied Consent Unit in the Department of Public Safety, to pay the costs of the Implied Consent Program in the Department of Forensic Sciences, and to support the activities of the board.



Section 36-18-54 - Director to administer fund.

The Director of the Department of Forensic Sciences shall administer the Alabama Chemical Testing Training and Equipment Trust Fund in accordance with the recommended list of priorities and criteria for disbursement as published by the Alabama Chemical Testing Training and Equipment Advisory Board.



Section 36-18-55 - Construction of article.

Act 95-784 shall be broadly construed and, if necessary, reconstrued to make its provisions constitutional.









Chapter 19 - FIRE MARSHAL.

Article 1 - General Provisions.

Section 36-19-1 - Police powers of Fire Marshal, deputies and assistants.

The Fire Marshal and his duly appointed deputies and assistants shall have full, general powers of peace officers in this state and may exercise such powers anywhere within the state.



Section 36-19-2 - Powers and duties of Fire Marshal, deputies and assistants generally.

The Fire Marshal and his duly appointed deputies and assistants shall have the specific duty of enforcing the laws, regulations and ordinances of the state and the provisions of this article throughout the state in matters relating to:

(1) Prevention of fires;

(2) Storage, sale and use of combustibles and explosives;

(3) Installation and maintenance of automatic and other fire alarm systems and fire extinguishing equipment;

(4) Construction, maintenance and regulation of fire escapes;

(5) The means and adequacy of exits in case of fire from factories, asylums, hospitals, churches, schools, halls, theaters, amphitheaters and all other places in which numbers of persons live, work or congregate from time to time for any purpose or purposes;

(6) Suppression of arson, and the investigation of the cause, origin and circumstance of fires.

The Fire Marshal, his deputies and assistants shall have such other powers and perform such other duties as set forth in other sections of this article and as may be conferred and imposed upon them from time to time by the laws of this state.



Section 36-19-2.1 - Manufacture of destructive device or bacteriological or biological weapon.

(a) No person may lawfully manufacture a destructive device or bacteriological or biological weapon without first obtaining a permit from the office of the State Fire Marshal. The office of the State Fire Marshal shall adopt rules as necessary to implement this section including, but not limited to, rules for all of the following:

(1) The form for making application for a permit.

(2) The qualifications necessary for obtaining a permit.

(3) Fees for making application, issuance, renewal, reinstatement of a lapsed permit, and other fees deemed necessary by the Fire Marshal relating to a permit.

(b) The office shall have 30 days to investigate and review an application, and either issue or deny a permit. A denial shall state the reasons why the permit was not issued and what corrective action, if any, may be taken.

(c) A permit shall expire one year following the date of its issuance or renewal and shall become invalid, unless renewed by payment of the applicable fee.



Section 36-19-3 - Persons deemed assistants to Fire Marshal; duties, obligations, etc., thereof generally.

The chief of the fire department, the chief of police or marshal of every incorporated city or town in which a fire department is established, the mayor of each incorporated town in which no fire department exists and the sheriffs of the several counties of the state shall be, by virtue of such offices so held by them, assistants to the Fire Marshal, subject to the duties and obligations imposed by this article and subject to the direction of the Fire Marshal in the execution of the provisions of this article.



Section 36-19-4 - Right of Fire Marshal, etc., to enter buildings, etc., for purposes of investigations or inspections.

The Fire Marshal, his deputies or any of his assistants may at all hours enter any building or premises within this state for the purpose of making an investigation or inspection which under the provisions of this article he or they may deem necessary to be made.



Section 36-19-5 - Investigation and reporting of fires by assistants generally.

The assistants to the Fire Marshal provided for in Section 36-19-3 shall investigate the cause, origin and circumstance of every fire occurring in any municipality or place in this state by which property has been destroyed or damaged, to determine, so far as it is possible, whether the fire was the result of carelessness or design. Such investigation shall be begun immediately upon the occurrence of the fire by the assistant in whose territory such fire has occurred; and, if it appears to the officer making the investigation that such fire is of suspicious origin, the Fire Marshal shall be immediately notified of such fact.



Section 36-19-6 - Reports of fires to Fire Marshal by assistants.

Every fire occurring in the state shall be reported in writing to the Fire Marshal within 10 days after the occurrence of the same by the officer designated in Section 36-19-3 in whose jurisdiction such fire has occurred. Such report shall be in the form prescribed by the Fire Marshal and shall contain a statement of all facts relating to the cause and origin of such fire that can be ascertained, the extent of damages thereof, the amount of insurance on such property, if any, and such other information as may be required.



Section 36-19-7 - Appointment of deputy inspectors; powers and compensation thereof generally; deputy inspectors to be commissioned.

The Fire Marshal may, in addition to the provisions of Section 36-19-3, appoint any person or persons who may be known to him as being competent and skilled in making such inspections of buildings and their contents as deputy inspectors in this department. Such deputy inspectors shall have all the powers of other deputies and assistants to enter any building or premises to make inspection of such buildings and their contents and to report such inspections in writing to the office of the Fire Marshal where they find faulty or hazardous conditions. Such deputy inspector shall be duly commissioned and shall serve without compensation.



Section 36-19-8 - Maintenance of statement of expenses of department; allowance and payment of vouchers for expenses.

The Fire Marshal shall keep on file in his office an itemized statement of all expenses incurred by his department. All vouchers issued therefor shall be submitted to the Comptroller for payment, which said vouchers shall be allowed and paid in the same manner as are other claims against the state.



Section 36-19-9 - Promulgation of regulations for fire prevention and protection of any construction or building, etc., and keeping, storing, etc., of explosives, etc., by Fire Marshal.

The fire marshal, subject to the approval of the commissioner of insurance, shall make regulations for fire prevention and protection of any construction or building, exits or other safety measures and the keeping, storing, use, manufacture, sale, handling, transportation or other disposition of rubbish and highly inflammable materials, gunpowder, dynamite, carbide, crude petroleum or any of its products, explosives or inflammable fluids or compounds, tablets, torpedoes or any explosive of like nature including all fireworks, and may prescribe the material and construction of receptacles and buildings to be used for any of said purposes.



Section 36-19-10 - Regulation of emergency drills and doors and exits in schools, factories, hospitals, etc.

The Fire Marshal, his or her deputies and assistants shall require officials and teachers of public and private schools and educational institutions to have at least one emergency drill each month and to have all doors and exits at such schools and educational institutions open out and that all such doors and exits shall be unlocked during school hours and that the doors and exits of factories, asylums, hospitals, churches, halls, theatres, amphitheatres, and other places in which numbers of persons live, work, or congregate from time to time, for any purpose or purposes, shall open out. For the purposes of this section, an emergency drill shall include, but not be limited to, a fire drill, severe weather drill, or code red drill as provided in Section 16-1-44.



Section 36-19-11 - Inspection of buildings, etc., by Fire Marshal, deputies or assistants; issuance of order for removal of combustible matter, correction of inflammable conditions, etc.

The Fire Marshal, his deputies or assistants, upon the complaint in writing of any citizen, or whenever he or they shall deem it necessary, shall inspect at all reasonable hours any and all buildings or premises within their jurisdiction. When any such officer shall find any building or other structure which, for want of repairs, lack of sufficient fire escapes, automatic or other fire alarm apparatus or fire extinguishing equipment or by reason of age or dilapidated condition or from any other cause, is especially liable to fire and is situated so as to endanger life or property, and whenever any such officer shall find in any building combustible or explosive matter or inflammable conditions dangerous to the safety of such building, he or they shall order the same removed or remedied, and such order shall be immediately complied with by the owner or occupant of such premises or buildings.



Section 36-19-12 - Appeal from order to circuit court.

The owner or occupant of such building or premises may, within five days, appeal to the circuit court of the county in which the property is located, which shall within 10 days review such order and file a decision thereon; and, unless by the authority of said court the order is revoked or modified, it shall remain in full force and be complied with within the time fixed in said order or decision of the circuit court.



Section 36-19-13 - Appeal from decision of circuit court to Court of Civil Appeals.

Any owner or occupant who feels himself aggrieved by any such order or affirmed order may, within 10 days after the making or affirming of any such order by the circuit court, file his appeal with the Court of Civil Appeals, to review such order or judgment. Such parties as shall file an appeal in the Court of Civil Appeals to review such order shall file with said court a bond in an amount to be fixed by said court, with at least two sufficient sureties, to be approved by the court, conditioned to pay all the costs on such appeal in case such appellant fails to sustain the said appeal or same is dismissed for any cause.



Section 36-19-14 - Repair, etc., of buildings, etc., upon failure of party, etc., to obey order of court; payment of expenses thereof.

In case the order of the circuit court is sustained or the appeal dismissed for any cause, if any party or parties fail to comply with the order as modified on appeal by the circuit court or Court of Civil Appeals as provided in this article and within the time fixed by said courts, the said court may cause such building or premises to be repaired, torn down, demolished, materials removed and all dangerous conditions remedied, as the case may be, at the expense of such party or parties; and, if such party or parties within 30 days thereafter fail, neglect or refuse to repay such officer the expense thereby incurred by him, such officer shall certify said expense to the Fire Marshal, and the Fire Marshal shall immediately pay said expense out of the Fire Marshal Fund.



Section 36-19-15 - Lien for expenses of repair, etc., paid by Fire Marshal.

The expense so paid by the Fire Marshal shall be a lien on the property, including the real estate on which the property is located. Such lien shall be superior and prior to all other liens on such property except the lien for taxes assessed and due the state, county and municipality wherein said property is located and vendor's lien, and the Fire Marshal shall institute legal proceedings within 30 days after such payment to enforce said lien in any court of record, and the Fire Marshal may enjoin one or more parties occupying the same or different premises in the same action. In order to make the lien against said property valid and binding, the Fire Marshal, his deputies or assistants shall immediately upon serving the order provided in this article upon any party or parties file a copy of said order in the probate judge's office of the county wherein said property is located and cause the same to be registered, and, for the registration of such order, the judge of probate of any county shall receive a fee of $.50 to be added to the cost and expense of executing said order, and such copy of such order shall be filed in the probate judge's office of the county wherein said property is located before or at the time said order is served upon the owner or occupant of said premises, and such order, when so filed, shall be notice to all parties.



Section 36-19-16 - Fire Marshal may request district attorney to assist in investigations, etc.; effect of refusal to assist Fire Marshal.

The Fire Marshal or deputy fire marshal, when in the opinion of either of them it is necessary, may request the district attorney to aid in any investigations or examinations that may be made under the provisions of this article. Any officer who refuses to aid the Fire Marshal or deputy fire marshal in carrying out the provisions of this article shall be deemed guilty of willful neglect of duty and dealt with accordingly.



Section 36-19-17 - Taking, etc., of testimony by Fire Marshal, etc., during investigations.

The Fire Marshal or his deputies, when in their opinion it is necessary, may take or cause to be taken the testimony on oath of all persons supposed to be cognizant of any facts or have means of knowledge in relation to the matter as to which an investigation is being held and shall cause the same to be reduced to writing.



Section 36-19-18 - Fire Marshal may cause persons to be arrested and charged with offenses; furnishing of information to district attorneys having jurisdiction of offenses.

If the Fire Marshal shall be of the opinion that there is evidence sufficient to charge any person with an offense, he shall cause such person to be arrested and charged with such an offense as the evidence may warrant and shall furnish to the district attorney of any court having jurisdiction of the offense all the information obtained by him, including a copy of all pertinent and material testimony taken, together with the names of the witnesses.



Section 36-19-19 - Fire Marshal, etc., may summon witnesses, require production of books, etc.

The Fire Marshal or his deputies may, each, in any county of this state, summon and compel the attendance of witnesses before them or either of them to testify in relation to any matter which is, by the provisions of this article, a subject of inquiry and investigation, and may require the production of any book, paper or document deemed pertinent thereto by them or either of them. The said Fire Marshal or his deputies may each administer oaths and affirmations to any person or persons appearing as witnesses before them, and false swearing in any matter or proceedings aforesaid shall be deemed perjury and shall be punished as such.



Section 36-19-21 - Imprisonment of witness for contempt upon complaint of Fire Marshal, etc.

The Fire Marshal or deputy fire marshal may make formal complaint of the act of such witness to the judge of any court of record of the county in which the investigation is being held; and, if it shall then appear that the witness is guilty of a violation of Section 36-19-20, he shall, unless good cause is shown to the contrary, be imprisoned in the county jail until he purges himself of contempt.



Section 36-19-22 - Fees of witnesses and officers serving subpoenas, etc.

Every person summoned and testifying before the Fire Marshal, his deputies or assistants shall receive from the funds for the maintenance of this department, on the certificate of the Fire Marshal for witness fees and mileage, such sum or sums as provided for witnesses testifying in the circuit courts of the state, and officers serving subpoenas and rendering other services to the Fire Marshal shall be paid in like manner for like services in such courts.



Section 36-19-23 - Payment of fees to local assistants not receiving salary from state.

All local assistants not receiving a salary from the State of Alabama shall receive monthly on the audit of the Fire Marshal $.50 for each report of each separate fire reported to the Fire Marshal under the provisions of this article; provided, that the loss by such fire shall exceed the amount of $25.00. In addition thereto there shall be paid to the chiefs of the fire departments or to the mayor in each incorporated municipality or place in which no paid fire department exists or to any other authorized citizen without the limits of an incorporated municipality or place, whose duty it shall have been to make and who has actually made an investigation of such fire and reported same to the fire marshal, the sum of $.15 per mile for each mile traveled to the place of the fire and, where an investigation has been made, a sum not to exceed $3.00 for each day's service spent in making such investigation. Such fees shall be paid only after conclusive evidence is furnished that such service has been ordered by the Fire Marshal and has been performed in accordance with the provisions of this article, upon itemized vouchers and upon oath.



Section 36-19-24 - Reports by insurance companies as to fire losses.

Every fire insurance company transacting business in this state shall report to the Fire Marshal, through the secretary or other representative of the insurance company, all fire losses on all property insured in such company within the state, showing the owner and occupant of the premises burned, the date of the fire, the location, the cause of the fire, occupancy, the amount of insurance, the sound value of the property and the amount of loss paid. Such report shall be made monthly on or before the tenth day of each month. In case of fire of suspicious origin, an immediate preliminary report shall be made through a representative of the insurance company, stating the name of the owner and occupant of the premises burned, the date of the fire, the location and occupancy and such other facts and circumstances as known by them tending to establish the cause and origin of the fire. Such report shall be in addition to and not in lieu of any report that such company may be required to make by any law of the state to the Commissioner of Insurance or other state officer.



Section 36-19-25 - Records of fires to be kept by Fire Marshal.

The Fire Marshal shall keep in his office a record of all fires occurring in this state and all the facts concerning same, including statistics as to the extent of such fires, the damage caused thereby, whether such losses were covered by insurance and, if so, in what amount. Such records shall be made daily from the reports made to him by his assistants under the provisions of this article. All such records shall be public, except any testimony taken in an investigation under the provisions of this chapter, which the Fire Marshal, in his discretion, may withhold from the public.



Section 36-19-26 - Annual report of Fire Marshal to Governor.

The Fire Marshal shall annually, on or before April 1, transmit to the Governor a full report of his proceedings under this chapter and such statistics as he may wish to include therein for the year previous. He shall also recommend any amendments to the law which in his judgment shall be deemed advisable. The report of said Fire Marshal shall include a full and complete report of all collections made and all expenditures and for what purpose the same were made and to whom paid.



Section 36-19-27 - Failure of person or corporation to comply with provisions of chapter as to requirements of Fire Marshal.

Any person or persons or corporation failing to comply with the provisions of this article as to the requirements of the Fire Marshal shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $10.00 nor more than $50.00 for each violation thereof.



Section 36-19-29 - Disposition of penalties, fees or forfeitures collected under provisions of chapter.

All penalties, fees or forfeitures collected under the provisions of this article, unless otherwise provided, shall be placed in the General Fund of the State.



Section 36-19-30 - Recreational park trailers.

(a) For the purposes of this section, a "recreational park trailer" is a transportable unit that has a body width not exceeding 14 feet and which is built on a single chassis and is designed to provide seasonal or temporary living quarters when connected to utilities necessary for operation of installed fixtures and appliances. The total area of the unit in a setup mode, when measured from the exterior surface of the exterior stud walls at the level of maximum dimensions, not including any bay window, may not exceed 400 square feet when constructed to ANSI A-119.5 standards. The length of a recreational park trailer means the distance from the exterior of the front of the body nearest to the drawbar and coupling mechanism to the exterior of the rear of the body at the opposite end of the body including any protrusions.

(b) Any recreational park trailer manufactured for sale in this state shall be constructed in compliance with ANSI A-119.5 standards for park trailers. A recreational park trailer shall be deemed to be constructed in compliance with ANSI A-119.5 standards if the manufacturer submits to independent third-party plant inspections to assure compliance. A recreational park trailer manufactured by a manufacturer that is subject to independent third-party inspections and which is eligible to bear the seal of the Recreational Park Trailer Industry Association certifying that the manufacturer is in compliance with the ANSI A-119.5, shall be considered to meet the requirements of this section. Any other third-party plant inspection program shall be approved by the State Fire Marshal.

(c) A recreational park trailer that meets the requirements of this section is not a mobile home or otherwise subject to regulation by the Manufactured Housing Commission.






Article 2 - Investigatory Information Supplied Fire Marshals.

Section 36-19-40 - "Insurer" defined.

As used in this article, the word "insurer" shall have the same meaning ascribed to it as is in Section 27-13-20.



Section 36-19-41 - Insurer to cooperate with and supply factual information to law enforcement personnel investigating fire loss; type of factual information.

The State Fire Marshal or personnel from any other authorized law enforcement agency charged with the responsibility of investigating a fire loss, may request any insurer investigating a fire loss of real or personal property to release any factual information in its possession which is pertinent to this type of loss and has some relationship to the loss itself. Such insurer shall release the information and cooperate with any official authorized to request such information pursuant to this section. The information shall include, but is not limited to:

(1) Any insurance policy relevant to a fire loss under investigation and any application for such a policy;

(2) Policy premium payment records;

(3) History of previous claims made by the insured for fire loss; and

(4) Material relating to the investigation of the loss, including statements of any person, proof of loss, and any other relevant evidence.



Section 36-19-42 - Insurers suspecting arson, etc., to notify and cooperate with law enforcement personnel.

If an insurer has reason to believe that a fire loss to its insured's real or personal property was caused by other than accidental means, the insurer shall notify the State Fire Marshal or other appropriate law enforcement agency charged with the responsibility to investigate fire losses and furnish such persons with all relative material acquired during its investigation of the fire loss, cooperate with and take such reasonable action as may be requested by any law enforcement agency, and cooperate with the court and administrative agencies of the state, and any official from said Fire Marshal's office or any law enforcement agency charged with the responsibility to investigate the fire.



Section 36-19-43 - Insurer or agents not liable for compliance with division; confidentiality; testimony; violations.

(a) In the absence of fraud or malice, no insurer, or person who furnishes information on its behalf, shall be liable for damages in a civil action or subject to criminal prosecution for any oral or written statement made or any other action taken that is necessary to supply information required by this article.

(b) The officials and departmental and agency personnel receiving any information furnished pursuant to this article shall hold the information in confidence until such time as its release is required pursuant to a criminal or civil proceeding.

(c) Any official referred to in Section 36-19-41 may be required to testify as to any information in his possession regarding the fire loss of real or personal property in any civil action in which any person seeks recovery under a policy against an insurance company for the fire loss.

(d) No person shall purposely refuse to release any information requested, pursuant to Section 36-19-41, by a Fire Marshal, an assistant fire marshal, the chief or deputy of an arson squad or bureau, the chief of a fire department or a fire prevention officer.

(e) No person shall refuse to make the necessary notification of a fire loss pursuant to Section 36-19-42.

(f) No person shall refuse to supply to the proper authorities pertinent information required to be furnished pursuant to Section 36-19-42.

(g) No person shall fail to hold in confidence information required to be held in confidence by subsection (b) of this section.



Section 36-19-44 - Penalties; good faith compliance exception.

Any person violating the provisions of subsections (d), (e), (f) and (g) of Section 36-19-43 shall be guilty of a misdemeanor and upon conviction thereof shall be subject to a fine of not less than $100.00 nor more than $500.00. It shall not be considered a violation of this article if an insurer in good faith, believes it has done everything required of it under this article.









Chapter 20 - NOTARIES PUBLIC.

Article 1 - Generally.

Section 36-20-1 - Appointment and commissioning; term of office; fee of probate judge for issuance of notary commissions; report to Secretary of State by probate judge as to notaries appointed and commissioned.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.



Section 36-20-2 - Vacation of office by removal from county.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.



Section 36-20-3 - Bond.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.



Section 36-20-4 - Seal.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.



Section 36-20-5 - Powers.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.



Section 36-20-6 - Fees.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.



Section 36-20-7 - Notary public to maintain register of official acts; provision of certified copies from register generally.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.



Section 36-20-8 - Register to be delivered to probate judge upon death, resignation, etc., of notary; liability of person failing to deliver notary's register to probate judge on demand generally.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.



Section 36-20-9 - Penalty for failure to deliver notary's register to probate judge on demand.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.



Section 36-20-10 - Probate judge may deliver register to another notary; provision of certified copies from register.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.



Section 36-20-11 - Performance or assumption of authority to perform notarial act without commission.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.






Article 2 - Notaries Public for State at Large.

Section 36-20-30 - Appointment and commissioning; term of office; powers, duties and territorial jurisdiction; fee of probate judge for issuance of notary commissions; report to Secretary of State by probate judge as to notaries appointed and commissioned.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.



Section 36-20-31 - Bond.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.



Section 36-20-32 - Seal.

Repealed by Act 2011-295, p. 544, §2, effective January 1, 2012.






Article 3 - International Notaries Public.

Section 36-20-50 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) AUTHENTIC ACT. An instrument executed by a civil law notary referencing this article, which includes the particulars and capacities to act of transacting parties, a confirmation of the full text of any necessary instrument, the signatures or their legal equivalent thereof of any transacting parties, the signature and seal of a civil law notary, and such other information prescribed by the Secretary of State.

(2) BREVET. A private document in which the civil law notary attests to the authenticity of the signature or signatures, a fact or a contract. Brevets may be used, among other things, to certify signatures, prescribe oaths, certify a translation or a copy of a document that is not part of the civil law notaries protocol, or certify the identity of any object or thing.

(3) CIVIL LAW NOTARY. A person who is admitted to the practice of law in this state, who has practiced law in a United States jurisdiction for at least five years, and who is appointed by the Secretary of State as a civil law notary.

(4) MINUTE. An authentic act written by a civil law notary which contains the exact narration of a finding of fact or facts influencing the rights of private parties of which the civil law notary has personal knowledge and that due to the nature of the authentic act does not constitute a contract or juridical business. The types of minutes include, but may not be limited to, the following:

a. General Minutes. A minute providing a certification of general facts known to the civil law notary.

b. Minutes of Notoriety. A minute providing a certification that a fact is generally known by the people who have a direct or close relationship with the factual situation or its consequences, or who belong to the social or economic environment of the person affected by a particular fact.

c. Minutes of Correction. A minute for the purpose of rectifying minor errors in form or omissions made by the civil law notary in prior authentic acts.

d. Minutes of Addition. A minute for the purpose of including a document in the civil law notary's protocol in order to provide for preservation of the document; limited memorialization of domestic private documents and/or execution of foreign legal documents.

(5) NOTARIAL DEED. An authentic act in which contains a contract, transaction, or other juridical act and which may also include the certification of facts. Notarial deeds may involve either a single party, as in the case of a will, or multiple parties, as with a contract.



Section 36-20-51 - Civil law notaries.

(a) The Secretary of State shall have the power to appoint civil law notaries and administer this article.

(b) A civil law notary is authorized to issue brevets, minutes, and notarial deeds and thereby may authenticate or certify any document, transaction, event, condition, or occurrence. A civil law notary may also administer oaths and make certificates thereof when necessary for execution of any writing or document to be attested, protested, or published under the seal of a notary public. A civil law notary may also take acknowledgments of deeds and other instruments of writing for record.

(c) The authentic acts, and oaths and acknowledgments of a civil law notary shall be chronologically recorded in the civil law notary's protocol in a manner prescribed by the Secretary of State.

(d) The civil law notary may, without prejudice to his or her duty to ensure professional confidentiality, issue certified copies of authentic acts to individuals who, in his or her opinion, have a legitimate interest in the contents of an authentic act. Certified copies of authentic acts shall have the same legal force and effect as the original.

(e) A civil law notary is obligated to do the following:

(1) Draw up authentic acts in accordance with their knowledge and comprehension and such documents shall clearly reflect the wishes of the contracting parties duly adopted to legal requirements necessary for the documents to have full legal force and effect.

(2) Represent the transaction itself in the creation of the authentic act. For this purpose, the civil law notary acts as an intermediary where there are multiple parties to a transaction.

(3) Use his or her best efforts to advise all parties to the transaction equally, accurately, fully, and impartially regarding the nature and legal consequences of the transaction.

(4) Refrain from representing any party in any matter arising from or related to the civil law notary's authentic act.



Section 36-20-52 - Rules of procedure.

The Secretary of State may adopt rules prescribing all of the following:

(1) The form and content of authentic acts, oaths, acknowledgments, and signatures and seals or their legal equivalents.

(2) Procedures for the permanent archiving of authentic acts, maintaining records of acknowledgments and oaths, and procedures for the administration of oaths and taking of acknowledgments.

(3) The charging of reasonable fees to be retained by the Secretary of State for the purpose of administering this article.

(4) Educational requirements and procedures for testing applicants' knowledge of all matters relevant to the appointment, authority, duties, or legal or ethical responsibilities of a civil law notary.

(5) Procedures for the disciplining of civil law notaries, including, but not limited to, the suspension and revocation of appointments for failure to comply with the requirements of this article or the rules of the Secretary of State, or for misrepresentation or fraud regarding the civil law notary's authority, the effect of the civil law notary's authentic acts, or the identities or acts of the parties to a transaction.

(6) Bonding or errors and omissions insurance requirements, or both, for civil law notaries.

(7) Other matters necessary for administering this article.



Section 36-20-53 - Discipline, etc., relating to practice of law.

Repealed by Act 2001-967, 2001 3rd Special Session, effective September 26, 2001.



Section 36-20-54 - Powers of civil law notaries; construction of article.

(a) The powers of civil law notaries include, but are not limited to, all of the powers of a notary public under the laws of this state.

(b) This article shall not be construed as abrogating the provisions of any other act relating to notaries public, attorneys, or the practice of law in this state.



Section 36-20-55 - Certification by Secretary of State.

If certification of a civil law notary's authority is necessary for a particular document or transaction, it must be obtained from the Secretary of State. Upon receipt of a written request from a civil law notary and the fee prescribed by the Secretary of State, the Secretary of State shall issue a certification of the civil law notary's authority, in a form prescribed by the Secretary of State, which shall include a statement explaining the legal qualifications and authority of a civil law notary in this state. The fee prescribed for the issuance of the certification under this section or an apostille shall not exceed twenty dollars ($20) per document. The Secretary of State may adopt rules to implement this section.






Article 4 - Employment of Notaries Public.

Section 36-20-70 - Appointment and commissioning; terms; jurisdiction; fees and reports of judge of probate.

(a) A competent number of notaries public for the state at large shall be appointed and commissioned by the judges of probate of the several counties of the state and shall hold office for four years from the date of their commission. Notaries public shall perform all the acts and exercise all authority under the general laws of the State of Alabama. The jurisdiction of the notaries public shall not be limited to the counties of their residence and shall extend to any county of the state. The judges of probate shall collect a fee of ten dollars ($10) for each notary commission issued. The judges of probate shall also report to the Secretary of State the name, county of residence, date of issuance, and date of expiration of the commission of each notary public appointed and commissioned under this subsection.

(b) All existing notaries public functioning on January 1, 2012, shall continue to function pursuant to their existing authority for the remainder of their existing commission.



Section 36-20-71 - Bond.

(a) Notaries public shall give bond with sureties, to be approved by the judge of probate of the county of their residence, in the sum of twenty-five thousand dollars ($25,000), payable to the State of Alabama, and conditioned to faithfully discharge the duties of such office so long as they may continue therein or discharge any of the duties thereof. Such bond shall be executed, approved, filed, and recorded in the office of the judge of probate of the county of their residence, before they enter on the duties of such office.

(b) All existing notaries public functioning on January 1, 2012, shall continue to function pursuant to their existing bond for the remainder of their existing commission.



Section 36-20-72 - Seal.

For the authentication of his or her official acts, each notary shall provide a seal of office, which shall present, by its impression or stamp, the name, office, and the state for which he or she was appointed.



Section 36-20-73 - Powers.

Notaries public may do all of the following:

(1) Administer oaths in all matters incident to the exercise of their office.

(2) Take the acknowledgment or proof of instruments of writing relating to commerce or navigation and certify the same and all other of their official acts under their seal of office.

(3) Demand acceptance and payment of bills of exchange, promissory notes, and all other writings which are governed by the commercial law as to days of grace, demand, and notice of nonpayment and protest the same for nonacceptance or nonpayment and to give notice thereof as required by law.

(4) Exercise such other powers, according to commercial usage or the laws of this state, as may belong to notaries public.



Section 36-20-74 - Fees.

Notaries public are entitled to the sum of five dollar ($5) for carrying out any of the enumerated powers in Section 36-20-73.



Section 36-20-75 - Violations.

Any person who, having been a notary, willfully performs or assumes the authority to perform a notarial act after his or her commission expires, with knowledge that his or her commission has expired, or any person who without a notary's commission assumes the authority and performs a notarial act shall be guilty of a Class C misdemeanor.









Chapter 21 - LAW ENFORCEMENT OFFICERS GENERALLY.

Article 1 - General Provisions.

Section 36-21-1 - Payment of fees and costs of defense of state law enforcement officers in certain cases.

Any law enforcement officer of the state of Alabama who is sued or prosecuted for any act committed or done within the line and scope of his duties and authority will be reimbursed by the state for legal counsel fees paid, the fees of witnesses paid by him and costs of court he paid out in defending the civil action or prosecution; provided, that the total amount of such reimbursable expenses shall not exceed &dollar;2,000.00 and provided the committee established by this section approves such claim. The committee shall consist of two members of the house of representatives named by the speaker, two members of the senate named by the president of the senate and the attorney general of Alabama. The members of the committee shall serve during their tenure in their respective offices without compensation. The acts of any three members shall constitute action by the committee. The committee shall elect a chairman from among its number and shall meet on the call of the chairman.

As used in this section the term "law enforcement officer" means any person employed in the classified civil service of the state whose duties involve police work.



Section 36-21-2 - Subsistence allowance for certain law enforcement officers.

(a) Any law enforcement officer of the State of Alabama who is employed by the Department of Public Safety, Department of Industrial Relations, Department of Conservation and Natural Resources, Alabama Alcoholic Beverage Control Board, Department of Agriculture and Industries, Alabama Department of Forensic Sciences, the Transportation Enforcement Division of the Alabama Public Service Commission, Alabama Liquefied Petroleum Gas Board, the Alabama Criminal Justice Information Center, the Alabama Peace Officers' Standards and Training Commission, the Alabama Securities Commission, the State Port Authority, probation and parole officers of the Alabama Board of Pardons and Paroles, fire marshals of the Department of Insurance, revenue enforcement officers of the Department of Revenue, law enforcement officers of the State Capitol Police, any investigator employed by the Alabama Ethics Commission, any investigator employed by a district attorney on a full-time basis, the marshal or any deputy marshal of the state appellate court, or correctional officers of the Department of Corrections shall receive a subsistence allowance of twelve dollars ($12) for each working day of a pay period while engaged in the performance of the duties as a law enforcement officer. This allowance shall be in addition to all other compensation, expenses, and allowances provided those officers.

(b) The subsistence allowance shall not be subject to any income or other taxes levied by the State of Alabama or the federal government.

(c) The act adding this amendatory language regarding the Department of Corrections correctional officers shall be phased-in in the amount of one dollar ($1) per fiscal year for the 12 years beginning October 1, 1995. In any year that it is determined by Senate Joint Resolution or House Joint Resolution enacted by both houses and signed by the Governor that because of fiscal emergency the implementation of the one dollar ($1) per fiscal year shall be suspended for that year only, this subsistence allowance, or any portion thereof, may be suspended.

(d) The subsistence allowance to law enforcement officers at the Alabama Criminal Justice Information Center shall be paid from its Special Revenue Fund and not from General Fund appropriations to the center. The subsistence allowance to law enforcement officers at the Peace Officers' Standards and Training Commission shall be paid from the Peace Officers' Standards and Training Fund and the subsistence allowance paid to Securities Commission Officers shall be paid from the Securities Commission Fund.

(e) The subsistence allowance for law enforcement officers employed by the State Port Authority provided in subsection (a) shall be phased in as follows:

(1) For the remainder of the fiscal year ending September 30, 2006, the subsistence allowance shall be six dollars ($6) per day.

(2) For the fiscal year commencing October 1, 2006, the subsistence allowance shall be nine dollars ($9) per day.

(3) For the fiscal year commencing October 1, 2007, and thereafter, the subsistence allowance shall be the amount provided in subsection (a).



Section 36-21-3 - Lump-sum payments for service of state, etc., law enforcement officers, etc.

(a) Each law enforcement officer and all police communications officers employed by the State of Alabama, including law enforcement officers of the Department of Industrial Relations and the Department of Revenue, and including State Fire Marshals, shall be entitled to and receive in a lump sum the first pay period of December each year the sum of $300.00 per annum after said employee has total service for a period of five years and shall receive said payment until the tenth year of service, at which time the payment shall be made in a like manner and at a like time but in the amount of $400.00 per annum until the fifteenth year of service, at which time the payment shall be made in a like manner and at a like time but in the amount of $500.00 per annum until the twentieth year of service, at which time the payment shall be made in a like manner and at a like time but in the amount of $600.00 as long as he remains in service.

(b) All policemen in cities having a population of not less than 60,000 nor more than 130,000, and in cities having not less than 9,400 nor more than 9,900 inhabitants, according to the most recent federal census, shall be considered law enforcement officers under the provisions of this section; provided, that such policemen shall be paid out of city funds.

(c) All deputy sheriffs in counties having a population of not less than 115,000 nor more than 150,000 inhabitants according to the most recent federal census shall be considered law enforcement officers under the provisions of this section; provided, that such deputy sheriffs shall be paid out of county funds.

(d) The payments provided for in this section shall be in addition to all salaries or wages prescribed by the merit classification system and shall be in addition to any per diem allowances or expense allowances that may be in force at the time of payment. Said sum shall not be used in computing retirement or other benefits.



Section 36-21-4 - Overtime - Compensation generally.

Each state law enforcement officer in the service of the state who is assigned to duty for more than 40 hours during the calendar week shall be paid time and one half for such excess hours worked or he shall be given time and one-half compensatory leave as herein provided, except as hereinafter limited. Such officers shall normally work a 40-hour work week.

Hours worked in excess of 40 hours in any calendar week shall be compensated at the rate of one and one-half times his regular rate of pay up to a maximum of eight hours per week; however, compensatory time at the rate of one and one-half times regular time may be paid for overtime worked. The decision of whether to accept overtime pay or compensatory time shall be at the sole option of the officer. For the time worked, when required by employee's department, through September 30, 1977, hours worked in excess of 48 up to 54 hours, the officer shall be given straight compensatory time off. Time worked in excess of 54 hours per week shall be compensated at a rate of one and one-half times the regular pay or one and one-half times compensatory time at the discretion of the department. For the period October 1, 1977, and thereafter, all hours over 48 shall be one and one-half compensatory time or pay at the discretion of the department.



Section 36-21-4.1 - Overtime - Pay or compensation leave for nonelected law enforcement officer in service of county.

(a) Any nonelected law enforcement officer in the service of a county who has worked a number of hours in excess of the established and recurring work period, shall be compensated according to the standards and guidelines established by the Fair Labor Standards Act (29 C.F.R. § 553.200, et seq.). The officer shall be compensated at a rate of not less than one and one-half hours for each hour of employment for which overtime is required. Nonelected law enforcement officers may receive, in lieu of overtime pay, compensatory time off at a rate of not less than one and one-half hours for each hour of employment for which overtime is required.

(b) Any law enforcement officer covered by this section who works overtime during any calendar month shall on the last day of the month file in writing a statement indicating the number of hours of overtime worked. The decision as to whether a nonelected law enforcement officer shall receive overtime pay or compensatory leave shall be at the option of the officer as prescribed in this subsection. In the event the law enforcement officer receives overtime pay, the pay shall be included with his or her compensation for the next succeeding pay period. If he or she receives compensatory leave, the leave shall be taken at any time during the calendar year in which it is earned, except during times of emergency.



Section 36-21-5 - Overtime - Statement of election of method of compensation.

Any such law enforcement officer who works overtime during any calendar month shall on the last day of such month file in writing a statement as to his election to accept overtime pay or compensatory leave. In the event such law enforcement officer elects to receive overtime pay, such pay shall be included with his compensation for the next succeeding pay period. If he elects to receive compensatory leave, such leave may be taken at any time during the calendar year in which it is earned with the approval of his supervisor, except during times of emergency. The statement shall be certified by the law enforcement officer and approved by his supervisor specifying the length of time that said officer worked in excess of 40 hours in any one calendar week during the preceding month.



Section 36-21-6 - Overtime - "State law enforcement officer" defined.

A "state law enforcement officer" shall be defined as a full-time state employee who has the power of a peace officer and who is sworn to uphold the laws and Constitution of the State of Alabama and has the power of arrest and who complies with the Minimum Standards and Training Act.



Section 36-21-7 - Reimbursement by new employer for training expenses.

In those instances in which a law enforcement officer, certified corrections officer, fire protection personnel, or firefighter of any municipality, county, sheriff's department, fire district, or the state is employed by the State of Alabama, any county, sheriff's department, fire district, or another municipality, within 24 months after completing the training requirements mandated by Article 3 (commencing with Section 36-21-40) of this chapter, or by Chapter 32 (commencing with Section 36-32-1), the total expense of the training, including, but not limited to, salary paid during training, transportation costs paid to the trainee for travel to and from the training facility, room, board, tuition, overtime paid to other employees who fill in for the trainee during his or her absence, and any other related training expenses, shall be reimbursed to the municipality, county, fire district, or the state which paid for the training. The municipality, county, fire district, or the state which paid for the training shall submit an itemized sworn statement to the new employer of the law enforcement officer, fire protection personnel, or firefighter, as the case may be, shall demand payment thereof, and may enforce collection of the obligation through civil remedies and procedures. The term "law enforcement officer", shall have the same meaning as in Section 36-21-40 and the term "fire protection personnel and firefighter", shall have the same meaning as in Section 36-32-1.



Section 36-21-8 - Badge and pistol as part of retirement benefits for certain law enforcement officers and investigators.

Any person who, at the time of retirement, is in good standing and employed by the Department of Conservation and Natural Resources, the Alcoholic Beverage Control Board, the State Forestry Commission, the Alabama Criminal Justice Information Center, the Public Service Commission, campus police at a state institution, or any other state agency which requires its officers to be Peace Officers' Standards and Training Commission certified as a law enforcement officer or investigator, or by the Department of Public Safety as a State Capitol Police Officer shall receive, as part of his or her retirement benefits, without cost, his or her badge and pistol.



Section 36-21-8.1 - Badge provided for officer killed or disabled in line of duty.

(a) Any peace officer or law enforcement officer as defined by subsection (4) of Section 36-21-40, who is killed in the line of duty shall have provided to the deceased officer's survivor, as determined by the deceased officer's department head, the badge which was assigned to said officer at the time of his death. Such badge will be provided without cost to said survivor.

(b) Any peace officer or law enforcement officer as defined by subsection (4) of Section 36-21-40, who is deemed disabled and eligible for retirement as a result of any injury received in the line of duty shall be provided by the officer's employer at no cost to such officer, a retirement badge such as is provided to regularly retired officers.



Section 36-21-8.2 - Badge and pistol as part of retirement benefits for Department of Public Safety law enforcement officers.

Any individual employed by the Alabama Department of Public Safety as a law enforcement officer for a period of ten years or more who left the department in good standing prior to December 31, 1970, with a rank of sergeant or higher, shall, upon reaching the age of 56 years, be entitled to all rights, benefits and privileges accorded to other retired state law enforcement officers and shall receive from the department, without cost to him, a retired badge, a retired commission card, and a pistol.



Section 36-21-8.3 - Receipt of badge or pistol upon retirement - Police officers in Class 4 municipalities.

(a) This section shall apply only to Class 4 municipalities.

(b) Any Class 4 municipality may establish, by resolution, a procedure which provides that any person employed as a sworn police officer of the police department of the municipality for a period of 10 years or more who leaves the department in good standing may receive from the municipality, without cost to him or her, a retired badge or his or her service pistol, or both.



Section 36-21-9 - Eligibility of honorably retired law enforcement officers to carry handguns; authorization card; revocation of authorization; penalty for refusal to comply with revocation.

(a) Any honorably retired law enforcement officer whose retirement was not based on any pending disciplinary or legal action shall be eligible to obtain without charge a card authorizing the retired officer to legally carry a handgun about or on his person. Such card shall be issued permanently by the sheriff of the county in which the retired law enforcement officer resides upon application by any eligible retired law enforcement officer.

(b) In the event the retiree having such a card of authorization is suspected of or is charged with any crime or his character becomes so degenerated that he becomes known as one who is of bad character, then said retiree's authorization for the carrying of a handgun shall be revoked by the sheriff of the county in which the retired officer resides. The sheriff shall notify the retiree in writing and by registered mail that his authorization is revoked. The sheriff shall state the reasons for the revocation and order the retiree to turn his authorization card in to that sheriff within 30 days. Should the retiree refuse to return the card within the said 30-day limit and continue to carry the handgun, he will be guilty of carrying a weapon without a license or carrying a concealed weapon, whichever might be the case.



Section 36-21-10 - Minimum starting salary for county law enforcement officers; enforcement; definition.

(a) All law enforcement officers employed by any county of this state who are employed as a full-time law enforcement officer shall make at least $1,300.00 per month starting salary.

(b) The provisions of this section may be enforced in any court of competent jurisdiction in this state by an action brought by any citizen seeking a writ of mandamus, mandatory injunction, or other proper remedy, and the court trying the cause may order the suspension or forfeiture of the salary, expenses, or other compensation of the members of the governing body failing or refusing to comply with the provisions of this section.

(c) Members of the governing body or sheriff of any county are hereby expressly prohibited from requiring law enforcement officers affected by this section to work any more hours than they were normally working in order to circumvent the provisions of this section.

(d) If for any reason any part of this section or its application to any person, body, or situation is held invalid, the remainder of this section and its application to any other person, body, or situation shall not be affected.

(e) The term "law enforcement officer" means any person whose duties involve police work and who are designated law enforcement officers by the Alabama Peace Officers' Minimum Standards Act.



Section 36-21-11 - Preference given to police officers and fire fighters suffering from diseases without known cure in admission to research programs.

Whereas the sworn, full-time, regular employed state, county and municipal police officers of this state are required by law and policy to enforce the penal laws of the State of Alabama; and fire fighters must expose themselves to the dangers of fire suppression and hazardous material incident control; and in so doing augment the dangers inherent in such duty; it is the sense of the Legislature of Alabama that if such police officers or fire fighters contract any disease deemed crippling or fatal, because of the lack of a known cure, such police officers or fire fighters shall be given preferential treatment towards admission to any research program at any state-owned or supported medical facility, hospital or learning center in the State of Alabama.



Section 36-21-12 - State troopers may retire upon completion of 25 years service.

Any person who is a state trooper, employed with the Department of Public Safety, may, regardless of age, exercise an option to retire upon completion of 25 years of service, to said department. Upon exercising this option, retirement benefits will be calculated using the present formula and methods for determining benefits to the retiree.



Section 36-21-13 - Compensation for injury to police officer utilized by state department or agency; injury review boards.

(a) For purposes of this section, a "state police officer" is a full-time law enforcement officer of any state agency, department, board, commission, or institution, including full-time correctional officers of the Department of Corrections, who is certified by the Alabama Peace Officers' Standards and Training Commission and who has no limited authority within the state except as otherwise provided by law.

(b) When a state police officer being utilized by a state department or agency is injured while on duty for the department or agency and his or her injury or injuries were not the result of his or her willful conduct, and the injury resulted when the state police officer was in conflict, pursuit, or observation of a person or persons suspected or under suspicion of breaking the law, or has broken the law, or is in the process of breaking the law, or when the state police officer is defending persons or property in the line of duty, the state department or agency utilizing the services of the officer at the time of the injury shall compensate the officer throughout the entire period of recovery, as determined by the doctor or doctors treating the injury or injuries, at the normal rate of compensation in effect for the state police officer at the time of injury.

(c) The chief executive officer of any state department or agency which utilizes the services of a full-time state police officer shall provide for an injury review board in his or her agency or department. The board shall be composed of two employees of the department or agency who hold positions similar in rank to the injured party and one employee who holds a supervisory position ranked above the position of the injured party. The injury review board shall conduct an investigation to determine if the injured employee was injured due to his or her willful conduct and shall report its findings of fact about the circumstances of the injury within 15 days of the occurrence of the injury to the chief executive officer of the state department or agency. Based upon the findings of the board, the chief executive officer shall determine if willful conduct on the part of the injured party caused or contributed to the injury. If the chief executive officer determines that the injured party was not injured due to the party's willful conduct, an order shall be entered placing the injured party on leave for injury sustained in the line of duty until a competent physician determines that the injured party is mentally and physically able to return to work. The order shall entitle the injured party to receive his or her regular salary from the date of the injury to the end of the leave period. The salary shall be paid from funds appropriated for personnel costs to the agency or department which utilized the injured party.

(d) The compensation requirements of this section shall not apply to the State Board of Medical Examiners.






Article 2 - Employment of Municipal Police, etc., Within State by Governor During Riots, etc.

Section 36-21-20 - Governor authorized to call out municipal police to preserve peace, etc., within state in case of riots, etc.

Whenever it shall be made to appear to the satisfaction of the Governor that there has occurred or there is reasonable cause to apprehend at any place within the state the outbreak of any riot, rout, tumult, insurrection, mob or combination to oppose the enforcement of the laws or to break the peace by force or violence which cannot be speedily suppressed or effectually prevented by the ordinary posse comitatus and peace officers or there shall be an assemblage of persons over 10 in number with intent to commit a felony or to offer violence to person or property or with intent to oppose or resist by force or violence the execution of the laws of the state or any lawful process of any court or officer thereof or the due execution of any legal ordinance or bylaw of any municipal corporation and that there is not present at the locality a sufficient force of peace officers to preserve the peace and to enforce the laws, the Governor may call to his aid and to the aid of the local peace authorities such number of police, patrolmen or police officers of any town or city as he may deem necessary and order them to the locality where needed to preserve the peace and arrest and prosecute according to law any person violating the laws of the state.



Section 36-21-21 - Duty of municipal authorities when called upon to furnish police officers by Governor; powers, duties, privileges, etc., of municipal police officers when called out by Governor.

The municipal authorities of any municipality, when called upon to furnish such policemen and police officers, shall comply with the demands of the Governor in that behalf and shall send them under the instructions of the Governor to the locality where needed as specified in Section 36-21-20. All police officers and patrolmen, when called upon by the Governor or directed by the municipal authorities, shall obey the orders and directions of the Governor and of the municipal authorities and shall proceed to the place where their services are needed and required. Such police officers and patrolmen and any other persons the Governor may employ and authorize to act as peace officers in the particular emergency shall be deemed and treated as legal officers of the state and county where acting, shall be entitled to all the protections and privileges of legal officers and shall possess all the authority to make arrests and to do other things in the preservation of the peace and enforcing the laws as sheriffs may do under the existing laws of the state.



Section 36-21-22 - Compensation of municipal police when called into service of state by Governor.

Such police, patrolmen and officers drawn into the service of the state at the call of the Governor shall be paid their reasonable expenses incurred in and about the service when approved by the Governor and as compensation such sums as they were at the time receiving from the municipality they were serving at the time of their call for service by the Governor.



Section 36-21-23 - Employment and compensation of additional men by Governor.

If, in the opinion of the Governor, the police force that may be available and may be obtained under Section 36-21-20 is or will be inadequate to deal with the situation, to preserve the peace and to uphold the laws of the state, the Governor may, in his discretion, employ such additional men as he may deem necessary to be sent to the locality where needed to preserve the peace and uphold the law of the state and may contract with such persons for the payment to them during their service their reasonable expenses incurred in performing their duties and such compensation as may be agreed upon between them and the Governor.

All sums of money to be paid under the terms of this article shall be paid by the Comptroller's warrant on the Treasury upon a bill sworn to, made out against the state and approved by the Governor.



Section 36-21-24 - Command of police officers, etc., called into service of state.

All police officers and individuals drawn into the service of the state by the Governor under the authority of this article shall take orders from him or the Governor may, in his discretion, place them under the orders and direction of the sheriff of the county or of the mayor of the municipality, if the locality of their service shall be in an incorporated municipality.






Article 3 - Peace Officers' Standards and Training Commission.

Section 36-21-40 - Definitions.

As used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates the contrary:

(1) FUND. The Alabama Peace Officers' Standards and Training Fund provided for in Section 36-21-47.

(2) COMMISSION. The Alabama Peace Officers' Standards and Training Commission established by Section 36-21-41.

(3) LAW ENFORCEMENT AGENCY. The state Department of Public Safety, the Alabama Board of Corrections, the police department of each incorporated city or town, the department of each sheriff of the state, including all deputy sheriffs, the Enforcement Division of the State Department of Conservation and Natural Resources and the Public Service Commission, and each public agency in the state charged with the enforcement of any laws and the officers or employees of which have power as such officials or employees to make arrests. The term does not include the National Guard or any military organization.

(4) LAW ENFORCEMENT OFFICER. A policeman, deputy sheriff, deputy constable and other official who has authority as such official to make arrests. The term includes Alabama state troopers or members of the state Department of Public Safety, enforcement officers of the Public Service Commission, and the Alabama Board of Corrections.

(5) STATE. The State of Alabama.



Section 36-21-41 - Created; composition; qualifications, designation, and terms of office of members; adoption of bylaws.

The Alabama Peace Officers' Standards and Training Commission is hereby created. The commission shall consist of seven members, each of whom must be a qualified elector of the state who is over the age of 19 years. The state fraternal order of police shall designate one member of the commission to serve for a term of four years; the Alabama Peace Officers' Association shall designate one member to serve for a term of four years; the Law Enforcement Planning Association shall designate one member to serve for a term of four years; and the Governor shall designate four members of the commission. The members appointed by the Governor shall each serve for terms of four years; provided, that the members first appointed by the Governor shall serve for terms of one, two, three and four years, respectively, as the Governor shall designate. The members may adopt bylaws to govern the organization of the commission, its meetings and activities; provided, that the bylaws shall not conflict with this article.



Section 36-21-42 - Officers and employees.

The commission shall elect a chairman and a vice-chairman from among its members. The commission may employ an executive secretary and such clerical assistants as its functions and duties may require, subject to the provisions of the state Merit System Act.



Section 36-21-43 - Meetings; official seal.

(a) The commission shall meet in regular session quarterly at a time and place in the State of Alabama to be designated in its bylaws. Special meetings may be called by the chairman, the vice-chairman or any three members by giving notice of the time, place and purposes of such special meeting at least five days before it is to be held to each member of the commission. Such notice may be waived by all members of the commission, either before or after a special meeting.

(b) The commission shall adopt an official seal, and the executive secretary shall be custodian of the seal and shall have authority to affix the seal to agreements and obligations of the commission and to certified copies of proceedings of the commission.



Section 36-21-44 - Compensation and reimbursement for expenses of members.

Members of the commission shall receive no compensation but may be reimbursed for their actual and necessary travel and other expenses incurred in the performance of their duties. Reimbursement for expenses shall not exceed the per diem and mileage allowance for travel for state employees as allowed by law.



Section 36-21-45 - Functions and duties generally.

The commission shall have the following functions and duties together with all powers necessary or convenient for the performance thereof:

(1) To study, obtain data, statistics, and information, and to make reports concerning the recruitment, selection, and training of law enforcement officers in the state and to make improvements in methods of recruitment, selection, and training of law enforcement officers.

(2) To review from time to time the standards described in Section 36-21-46 for applicants for and appointees as law enforcement officers.

(3) To consider, hold public hearings on, adopt and promulgate standards relating to the physical, mental, and moral fitness of any applicant for or appointee as a law enforcement officer as do not lower the standards in Section 36-21-46 or as otherwise permitted by Section 36-21-46.

(4) To study, consider, and make reports from time to time concerning the work and the curriculum and courses offered by law enforcement training schools in the state and to make recommendations for improving the schools, curriculum, and courses.

(5) To encourage the establishment of law enforcement training schools and courses on law enforcement in existing institutions of learning.

(6) To gather statistics and data relative to standards and training and make the same available to governmental entities upon request.

(7) To revoke its approval or certification of any person appointed or certified pursuant to this article for failure to meet the continuing training or education requirements set forth in the rules of the commission or for failure to meet the requirements of Section 36-21-46.

(8) To make investigation to determine whether the requirements of this article and the rules, regulations, and standards of the commission issued pursuant to this article are being observed and followed.

(9) To enforce this article and the rules, regulations, and standards issued by the commission with appropriate civil and criminal actions by the Attorney General, district attorneys, or other appropriate officials.

(10) To enter into cooperative agreements with federal, state, and local law enforcement agencies for effective training.

(11) To obtain the services and advice of experts in the field of law enforcement for the purpose of aiding the commission in its studies, consideration, reports, and recommendations, and in the adoption of standards, rules, and regulations.



Section 36-21-46 - Standards for applicants and appointees for employment as law enforcement officers.

(a) The standards provided in this subsection shall apply to applicants and appointees as law enforcement officers. No city, town, county, sheriff, constable, or other employer shall employ any applicant unless the person submits to the appointing authority an application for employment verified by affidavit of the applicant and showing compliance with the following qualifications:

(1) AGE. The applicant shall be not less than 19 years of age at the time of appointment.

(2) EDUCATION. The applicant shall be a graduate of a high school accredited with or approved by the State Department of Education or shall be the holder of a certificate of high school equivalency issued by general educational development.

(3) TRAINING. Prior to certification, the applicant shall complete the required course of training established by the commission. An applicant may be provisionally appointed for a period of six months. No individual may be employed for an additional period until that individual is certified by the commission.

(4) PHYSICAL QUALIFICATIONS. The applicant shall be certified by a licensed physician designated as satisfactory by the appointing authority as in good health and physically fit for the performance of the duties of a law enforcement officer.

(5) CHARACTER. The applicant shall be a person of good moral character and reputation. In making this determination, the commission shall consider convictions for misdemeanors and other factors set forth in its duly adopted and promulgated rules. No person who has been convicted of a felony shall be certified, employed, appointed, or approved by the commission as a law enforcement officer.

(b) The foregoing requirements shall not apply to any person who is presently employed as a law enforcement officer in the state and who continues to be so employed when he or she makes application for or is employed as a law enforcement officer in a different capacity or for a different employer.



Section 36-21-47 - Peace Officers' Standards and Training Fund.

There is hereby established and created in the Treasury of the state the Alabama Peace Officers' Standards and Training Fund. The commission may accept grants from the federal government and its departments and agencies as well as grants and appropriations by the state, any county, municipality or any individual, corporation or fund. All grants and appropriations to the state for work within the functions and duties of the commission and all grants and appropriations to the commission shall be paid into the fund.



Section 36-21-47.1 - Remittance of court costs to fund.

(a) The fees and costs shall be collected by the court official who collects other costs and fees. The moneys collected according to this section shall be remitted by the person or authority collecting the tax to the Peace Officers' Standards and Training Fund as provided in Section 36-21-47. The money shall fund work within the functions and duties of the Peace Officers' Standards and Training Commission's basic law enforcement training program at the following certified training academies: The Law Enforcement Academy located in Tuscaloosa, Alabama; the Northeast Law Enforcement Academy located at Jacksonville State University in Jacksonville, Alabama; the Southwest Law Enforcement Academy at Faulkner State Junior College in Bay Minette, Alabama; the Alabama Criminal Justice Training Center in Selma, Alabama; and the Montgomery Law Enforcement Academy in Montgomery, Alabama.

The money shall be distributed to the academies listed in this section at the discretion of the Peace Officers' Standards and Training Commission.

(b) The Alabama Peace Officers' Standards and Training Commission may accept grants from the federal government, its departments and agencies as well as grants and appropriations by the state, any county or municipality, or any individual, corporation, or fund which is for the benefit of the training academies listed in subsection (a). All grants shall be paid into the Alabama Peace Officers' Standards and Training Fund for the benefit of the academies. The moneys shall be distributed to the academies at the discretion of the Peace Officers' Standards and Training Commission.

(c) The governing body of each incorporated city or town and the governing body of each county of the state may appropriate any funds not otherwise appropriated to or for the benefit of the training academies listed in subsection (a). All appropriations shall be paid into the Alabama Peace Officers' Standards and Training Fund for the benefit of the academies. The moneys shall be distributed to the academies at the discretion of the commission.

(d) Each training academy may make agreements and arrangements for cooperation and mutual assistance in law enforcement work, with the Alabama Peace Officers' Standards and Training Commission and with each other.



Section 36-21-48 - Appropriations and grants to commission by municipalities and counties and disposition thereof.

The governing body of each incorporated city or town and the governing body of each county of the state is hereby authorized to appropriate any funds not otherwise appropriated to or for the benefit of the commission and its work. All such appropriations shall be paid into the Peace Officers' Standards and Training Fund.



Section 36-21-49 - Agreements and cooperation by law enforcement agencies.

Each law enforcement agency in the state is hereby authorized to make agreements and arrangements for cooperation and mutual assistance in law enforcement work with the commission and with each other.



Section 36-21-50 - Penalty for violation of provisions of article or standards, rules, etc., promulgated thereunder.

Any person who shall appoint any applicant who, to the knowledge of the appointor, fails to meet the qualifications as a law enforcement officer provided in section 36-21-46 or the standards, rules and regulations issued by the commission under this article and any person who signs the warrant or check for the payment of the salary of any person who, to the knowledge of the signer, fails to meet the qualifications as a law enforcement officer provided in section 36-21-46 or any standard, rule or regulation issued pursuant to this article shall be guilty of a misdemeanor and, upon conviction, shall be subject to a fine not exceeding &dollar;1,000.00.



Section 36-21-51 - Municipal chiefs of police or law enforcement officers to complete annual continuing education courses.

(a) Each chief of police of any municipality in this state shall annually complete 20 hours of executive level continuing education courses approved by the commission. Any other law enforcement officer in this state shall annually complete 12 hours of continuing education courses approved by the commission. Provided, however, in the case of a law enforcement officer employed by a county sheriff's department, the training shall be required only if the county commission of the county in which the officer serves shall adopt a resolution requiring such continuing education.

(b) Any chief of police or law enforcement officer who fails or refuses to comply with this section shall be subject to having his or her certification or authority as a law enforcement officer revoked by the commission.

(c) The commission may, for sufficient cause, grant an extension of time in which to complete the courses.

(d) Any chief of police or law enforcement officer who is aggrieved by any order or ruling made under this section shall have the same rights and procedure of appeal as from any other order or ruling of the commission.



Section 36-21-52 - Revocation of certification or authority of law enforcement officer upon conviction of felony.

(a) The certification or authority of any law enforcement officer certified by the Alabama Peace Officers' Standards and Training Commission or otherwise exempt from the minimum standards pursuant to subsection (b) of Section 36-21-46, shall be revoked by the commission when a law enforcement officer is convicted of a felony. If the conviction is reversed or a new trial granted, the certification or authority of the law enforcement officer shall be restored.

(b) Any law enforcement officer whose certification or authority is revoked pursuant to this section may request a hearing before the commission concerning the revocation. The only issue at the hearing shall be whether the revocation was based on a felony conviction of the officer.






Article 4 - Peace Officers' Annuity and Benefit Fund.

Section 36-21-60 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) ALABAMA SHERIFF'S ASSOCIATION. The Alabama Sheriff's Association, as now or hereafter constituted.

(2) ASSOCIATION. The Alabama Peace Officers' Association, as now or hereafter constituted.

(3) ASSOCIATION OF CHIEFS OF POLICE. The Alabama Association of Chiefs of Police, as now or hereafter constituted.

(4) BOARD. The board of commissioners of the fund and any successors thereto.

(5) EXECUTIVE DIRECTOR. The executive director of the board.

(6) FUND. The Alabama Peace Officers' Annuity and Benefit Fund created in Section 36-21-66.

(7) MEMBER. Any peace officer who is a member of the fund and who is in good standing by virtue of having paid all sums required by this article to be paid by him.

(8) MEMBERSHIP SERVICE. The period of employment of a member as a peace officer from the date he or she becomes a member.

(9) MONTH. A period of 30 days.

(10) ORDER. The Fraternal Order of Police.

(11) PEACE OFFICER. A person duly sworn as a peace officer of the State of Alabama possessing powers of arrest and employed by the state, any political subdivision thereof, or any municipal corporation therein who is required by the terms of employment, whether the employment exists by virtue of election or appointment, to give full time to the preservation of public order and the protection of life or property or the detection of crime in the state. The term shall include enforcement officers for conservation laws, full-time coroners, and any pardon, parole, or probation officer, but shall not include any district attorney, assistant district attorney, assistant attorney general, commissioner, deputy commissioner, or any municipal inspector, county inspector, or state inspector.

(12) PRIOR SERVICE. The period of employment of a member as a peace officer from the time of initial employment as a peace officer to September 12, 1969.

(13) QUALIFIED SERVICE. The prior service plus membership service of a member.

(14) STATE. The State of Alabama.

(15) STATE POLICE ASSOCIATION. The Alabama State Police Association, as now or hereafter constituted.

(16) STATE TROOPER ASSOCIATION. The Alabama State Trooper Association, Inc., as now or hereafter constituted.

(17) YEAR. A period of 365 days. The last year of employment as a peace officer when over six months of membership service shall constitute a year toward service retirement.



Section 36-21-61 - Board of Commissioners of Alabama Peace Officers' Annuity and Benefit Fund - Creation; composition; qualifications, appointment and terms of office of members; vacancies.

There is created a board to be known as the Board of Commissioners of the Alabama Peace Officers' Annuity and Benefit Fund. The board shall consist of seven persons, one appointed by the Governor of the state for a period of six years, one elected by the members of the association to serve for a period of four years, one elected by the members of the order to serve for a period of four years, one elected by the members of the State Trooper Association, Inc., to serve for a period of four years, one designated by the Association of Chiefs of Police, one elected by the State Police Association to serve for a period of four years, and one elected by the Alabama Sheriff's Association, to serve for a period of four years. The first person elected by the association shall serve for a period of two years. Thereafter, each member of the board elected by the association shall serve for a period of four years. Any member of the board shall be eligible to succeed himself or herself. The term of each person appointed or elected to the board shall begin on the date of appointment or election, and any person so appointed or elected whose successor shall not have been appointed or elected shall continue to serve until the appointment or election of a successor. Any member of the board elected by the association or the order who shall cease to be a member of the association or order, as the case may be, during his or her incumbency shall be replaced as a member of the board by a member of the association or order, as the case may be, who shall be appointed by its executive committee for the then unexpired term.



Section 36-21-62 - Board of Commissioners of Alabama Peace Officers' Annuity and Benefit Fund - Compensation of members.

All board members shall be paid $30.00 per day and mileage for attendance of board meetings. Mileage and per diem shall be the same as allowed state employees when the board member is traveling on fund business.



Section 36-21-63 - Board of Commissioners of Alabama Peace Officers' Annuity and Benefit Fund - Quorum; officers generally; executive director; agents and employees; bonding of members and employees handling funds of board.

A majority of the members of the board shall constitute a quorum sufficient for the transaction of any business, and no business shall be transacted by the board and no action taken unless a quorum is present. The members of the board shall elect a chairman of the board and select an executive director, who shall be the chief executive officer of the board. The chairman of the board shall be a member of the board, but the executive director need not be a member. The executive director shall serve at the pleasure of the board, which may employ other agents and employees as the board may deem necessary. Any employees of the board shall be subject to the Alabama Merit System Act. The executive director shall be compensated for services in an amount to be fixed by the board. The executive director shall have the powers and authority as shall be delegated by the board and shall perform the services as the board may direct. Any member of the board and any employee thereof who handles funds of the board shall be bonded by a surety company qualified to do business in the state in amounts sufficient to protect the board against any loss which may be incurred with respect to the funds handled.



Section 36-21-64 - Board of Commissioners of Alabama Peace Officers' Annuity and Benefit Fund - Powers and duties generally.

The board shall have the following powers in carrying out its responsibilities under this article:

(1) To collect all moneys provided in this article to be collected by it;

(2) To provide for and maintain all necessary administrative facilities and personnel;

(3) To provide for payment of all administrative salaries, fees and expenses;

(4) To cause its moneys to be invested and its investments sold or exchanged and the proceeds and income collected;

(5) To determine who is a peace officer;

(6) To pass upon all applications for annuities and benefits provided for in this article;

(7) To adopt such rules and regulations as may be necessary or desirable to expedite the administration of the affairs of the board and as shall not be inconsistent with the laws of the state;

(8) To provide descriptive literature respecting the fund;

(9) To pay all benefits and annuities that may be determined to be due under this article and under the rules and regulations of the board;

(10) To make refunds and repayments to which members may be entitled under this article;

(11) To employ such agents, attorneys, actuaries and other specialized personnel as shall be necessary or desirable to enable the board to carry on its functions in a proper and actuarily sound manner;

(12) To receive by gift, grant, devise or bequest any moneys or properties of any nature or description;

(13) To carry out any powers expressly granted elsewhere in this article to the board; and

(14) All other powers necessary for the proper administration of the provisions of this article.



Section 36-21-65 - Board of Commissioners of Alabama Peace Officers' Annuity and Benefit Fund - Maintenance of records, etc.

It shall be the duty of the board to keep permanent records of its membership, receipts, disbursements, investments and all of its other affairs under this article. Such records of the members shall show with respect to each member his name, age, date of beginning of prior service, date of beginning of membership service, the amount of all payments made by him to the fund, the date of any incapacity and the nature thereof and reason therefor, the amount of all annuities or benefits, if any, paid to him under this article and such other information with respect to each member as shall be deemed necessary by the board for the proper determination of eligibility for annuities and benefits under this article and the amount of potential liability of the fund for the same. All records, papers, documents and other data of the board shall be carefully preserved in a safe, secure and permanent manner.



Section 36-21-66 - Alabama Peace Officers' Annuity and Benefit Fund created; purpose and official designation; composition generally; investment, expenditure, etc., of moneys therein.

A special fund is established and placed under the management of the board for the purpose of providing retirement allowances and other benefits under this article for members of the fund. The fund shall be known as the Alabama Peace Officers' Annuity and Benefit Fund, by and in which name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held in trust for the purposes for which received. All amounts received by the board pursuant to this article shall be paid into the fund. The board shall have such control of the fund as shall not be inconsistent with this article and with the laws of the state. All moneys of the board shall either be deposited into the State Treasury or in a special trust account or accounts in any bank or banks in the state, each of which shall have a combined capital and surplus of not less than two million dollars ($2,000,000) and may be withdrawn therefrom by vouchers or checks signed by the executive director pursuant to authorization given by the board. All investments of moneys in the fund shall be either deposited with the State Treasurer for safekeeping upon receipt of the State Treasurer therefor or deposited with any bank in a custodial account. The board may expend moneys in the fund in accordance with this article and invest any moneys received pending other needs therefor in any investments in those classes of bonds, mortgages, common and preferred stocks, shares of investment companies or mutual funds, or other investments as the board, or its agents as the agents are authorized to act on behalf of the board, may, from time to time, approve with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with investment matters would use in the conduct of an enterprise of a similar character and with similar aims and objectives. The board may enter into contracts with registered investment advisors pursuant to which custody of the assets of the fund are delivered to the advisor which shall invest and reinvest the assets for the benefit of the fund in investments permitted under this section. The selection of the investment shall be totally in the discretion of the registered investment advisor subject only to guidelines established by the board. For purposes of this section, a registered investment advisor is a person or entity registered as an investment advisor under subsection (b) of Section 8-6-3. No member of the board shall have any interest in any investment or receive any commission with respect thereto.



Section 36-21-67 - Imposition of additional court costs in certain criminal and quasi-criminal proceedings; remittance of proceeds to Executive Director of Alabama Peace Officers' Annuity and Benefit Fund.

In all criminal and quasi-criminal proceedings for the violation of laws of the state or municipal ordinances including violations of the state conservation laws or regulations which are tried in any court or tribunal in this state, wherein the defendant is adjudged guilty or pleads guilty or wherein a bond is forfeited and the result of the forfeiture is a final disposition of the case or wherein any penalty is imposed, there is hereby imposed an additional cost of court in the amount of $1.00 for each traffic infraction, $5.00 in each such proceeding where the offense constitutes a misdemeanor and/or a violation of a municipal ordinance other than traffic infractions and $10.00 in each such proceeding where the offense constitutes a felony; provided, however, that there shall be no additional costs imposed for violations relating to parking of vehicles.

The amount of all such costs shall be remitted by the person or authority collecting the same to the Executive Director of the Alabama Peace Officers' Annuity and Benefit Fund on the tenth day of each month next succeeding that in which the cost is paid. It shall be the duty of the clerk or other authority collecting the said court costs to keep accurate records of the amounts due to the board for the benefit of the fund under this section.



Section 36-21-68 - Eligibility for membership; application and fees.

Nothing in this article shall be construed as requiring that any member of the fund become a member of the association or the order, or that any member of the association or the order become a member of the fund.

Each peace officer who becomes a member shall pay to the fund a regular fee in an amount of up to forty dollars ($40) to be determined by the Board of Commissioners based upon the recommendation of the actuary, to be paid on or before the tenth calendar day of each month so long as he or she is a member or until he or she becomes entitled to benefits hereunder. A member who has 30 years of qualified service in the fund and having met all other requirements of the law and thereby having earned maximum benefits provided will no longer be required to make monthly contributions for his or her membership and will retain all of the rights and privileges as provided any other member.

All applicants for membership must join the fund with the initial fee as determined by the board based on the recommendation of the actuary and a monthly fee set by the board in the same manner as long as they maintain their membership, with no regard given for law enforcement service prior to the date of application.

If any member shall not pay the monthly fee for 60 days after its due date, the board shall give him or her notice of termination of his or her membership in the fund and of his or her right to a refund and unless he or she makes application for a refund pursuant to Section 36-21-74 within 60 days after the mailing of the notice, all amounts heretofore paid by him or her to the fund shall be returned to him or her in accordance with Section 36-21-74. Any member so terminated who later applies for membership in the fund shall lose credit for all of his or her qualified service up to the time of such termination and, upon approval of his or her new application, will become a new member in the fund.



Section 36-21-69 - Receipt of service credit for military service, etc.

Any peace officer who becomes a member of the fund and who left his work as a peace officer and entered directly into the armed forces of the United States and who returned to work as a peace officer within six months after he ceased to serve in the armed forces shall receive prior service credit for such service in the armed forces, not to exceed five years.

Any member who, in the determination of the board, is a member in good standing of the fund and who is drafted directly into any branch of the armed forces of the United States from his work as a peace officer and does not withdraw his fees shall not be required to pay any fees to the fund during his period of service in the armed forces and shall receive membership service credit for such service in the armed forces, not to exceed five years; provided, that he shall return to work as a peace officer within six months after he ceased to serve in the armed forces.



Section 36-21-70 - Retirement annuity.

Any member shall, at any time after reaching the age of 52 and completion of at least 15 years' qualified service or the completion of 25 years of qualified service, regardless of age, be entitled to an annuity benefit.

The amount of the monthly benefit shall be determined by the board of commissioners in an amount recommended by the actuary for the fund. The benefit shall begin upon approval by the board on the date of the member's application for the benefits on forms provided by the board, but in no event shall the benefit begin prior to his or her termination of service as a peace officer. The benefits shall be paid for the life of the member, except as otherwise provided in this section.

There shall accompany any application made pursuant to this section evidence satisfactory to the board of the date of birth of the member. If any member receiving retirement benefits reenters employment as a peace officer, as defined in Section 36-21-60, then the payment of retirement benefits shall be terminated as long as he or she is so employed. Upon termination of his or her reemployment as a peace officer, the benefits will resume if during the period of reemployment he or she has made all required monthly payments to the fund. Any employment as a peace officer after the initial retirement and during which the payments are made to the fund shall be included in the computation of membership service for the purpose of determining further rights and benefits under this section.

Notwithstanding any other provisions of this article to the contrary, an active and contributing member of the fund may purchase service credit in the fund for prior service rendered as a full-time peace officer within this state which would have qualified at the time for membership in the fund. The prior service credit may be claimed at any time prior to the date of termination of his or her active service as a full-time peace officer by making a lump-sum payment in the amount of the full actuarially determined cost for each year of prior service credit purchased as determined by the actuary for the fund.



Section 36-21-71 - Disability benefits.

Any member who becomes totally or permanently disabled as a result of a heart attack or any injury received in the line of duty as a peace officer not as a result of his misconduct and who makes proper application to the board on a form to be supplied by the board and submits evidence satisfactory to the board of such total or permanent disability and the circumstances giving rise to its occurrence shall be entitled to be paid benefits. The board shall have the right to require that any applicant for benefits under this section be examined by one or more physicians on behalf of the board and at its expense. Failure of any such applicant to subject himself to such examination shall be sufficient grounds for the board to deny payment of benefits under this section. Any benefit paid under this section shall be paid for a period of not longer than 24 calendar months as follows:

(1) Seventy-two dollars per calendar month if his qualified service is not more than 35 months;

(2) One hundred eight dollars per calendar month if his qualified service is at least 36 months and not more than 47 months;

(3) One hundred forty-four dollars per calendar month if his qualified service is at least 48 months and not more than 59 months; and

(4) One hundred eighty dollars per calendar month if his qualified service is 60 months or more.

Any member disabled as defined in this section for a period of more than 24 calendar months shall be eligible for retirement benefits under this article if he meets the requirements of Section 36-21-70.

The account of any member not meeting the requirements of Section 36-21-70, who does not return to work after having drawn disability benefits for 24 consecutive months shall be placed in an inactive status, not to exceed 36 months, with no further benefits or privileges. If said member returns to law enforcement as a full-time sworn peace officer with the powers of arrest within the 36 months, and pays the dues required, he will have restored all creditable service prior to date of disability. If said member does not return to law enforcement within the 36 months, his account will be closed with no further rights or benefits.

Any member whose account is so closed who later applies for membership in the fund shall lose credit for all of his qualified service up to the time his account is closed and, upon approval of his new application, will become a new member in the fund.



Section 36-21-72 - Death benefits.

Each member shall be issued a certificate by the board in which the board shall agree to pay to a beneficiary to be designated by such member, upon his death while an active member, and to be conditioned upon the satisfaction of all obligations of the member to the fund, a lump sum amount of $2,500.00.

If any member is killed in the line of duty, there shall be paid to his beneficiary or estate all membership fees paid by such member into the fund. Such repayment of membership fees shall be in addition to the death benefit hereinabove provided. The board shall pay to the beneficiary of a member, upon his death while an active member, a refund pursuant to Section 36-21-74.



Section 36-21-73 - Appointment of actuary; action upon report; liability for deficiency in payments.

The board shall have appointed and employed an actuary to make an actuarial valuation every three years or earlier, if deemed required, of the receipts and income accruing to the fund based on age, expected mortality, disability, and retirement status of the members and the qualified service and membership service of members and to determine what percentage of the proposed payments, annuities, and benefits set forth in this article may be paid if the fund is to be kept on an actuarily sound basis and in an actuarily solvent condition. Upon receipt of the report of the actuary, the executive director shall present it to a meeting of the board which shall have the power and shall be required to make adjustments of annuities and benefits, up or down, as are recommended by the actuary. Any increase or reduction in benefits resulting from any actuarial study or from any subsequent amendment of this article shall be applicable to all persons then receiving such benefits, even though such persons had theretofore received benefits at a different rate.

In no event shall the board, the fund, the association, the order, or any member, officer, director, or employee of any thereof or the state or any subdivision thereof or any municipality therein be liable to any member or any beneficiary or any representative of any member or any beneficiary of the fund for any deficiency in payments made pursuant to this article and pursuant to any adjustments of annuities and benefits, up or down, as are recommended by the actuary.



Section 36-21-74 - Refunds of members' fees.

Any member shall be entitled at any time to withdraw from the fund and, upon application for such withdrawal on forms to be supplied by the board and approved by it, shall be entitled to receive 90 percent of all amounts heretofore paid to the fund by such member. Any member who withdraws and receives such refund shall not thereafter have any rights with respect to the fund and may not thereafter be entitled to become a member except as a new member. Any member who ceases to be a peace officer may elect not to receive any such refund for a period of not more than 36 months. If within the said 36 months' period the said person shall again become a peace officer, he may be reinstated as a member without loss of his accumulated qualified service. If a member does not return to service at the end of the 36 months' period, then his account shall be terminated and his fees shall be returned to him, thereby cancelling all his qualified service.



Section 36-21-75 - Semiannual reports of executive director; annual audits of acts and affairs of board.

(a) The executive director shall make semiannual reports to the board showing the total amount of money on hand at the time of such report, all investments then held by the board and itemizing by classifications all receipts and disbursements since the last such semiannual report.

(b) The Chief Examiner of Public Accounts of the state is hereby authorized and directed to make an annual audit of the acts and affairs of the board for each fiscal year of the board and to make a complete report of the same to the Legislature of Alabama. The said audit shall cover all moneys received by the board and all expenditures made by the board during the period covered by the audit.



Section 36-21-76 - Rights, annuities and benefits subject to change by Legislature; no vested rights in annuities, benefits, etc.; when determination of years of qualified service conclusive; reinstatement of benefits of certain members; adjustment of amount of benefits.

All rights, annuities and benefits provided herein shall be subject to future change by the Legislature of the state, and subject to future changes or revisions as provided in this article, and no member or beneficiary provided for in this article or hereafter existing shall be deemed to have any vested right in the fund or to any annuity or benefit provided in this article. However, when the board has once approved a member's application for a retirement annuity or benefit and such member has actually received such benefits pursuant to the board's determination for a period of two years, then such determination as to such member's years of qualified service shall be conclusive, and the board shall not thereafter arrive at a different determination as to such member's qualified service prior to such original determination as to such member's qualified service prior to such original determination except in the case of fraud or misrepresentation of any fact in the applicant's original application or application for retirement.

Any member who is receiving retirement benefits and returns to active law enforcement shall be covered under the provisions of Section 36-21-70.



Section 36-21-77 - Benefits, annuities, etc., not subject to attachment, garnishment, assignment, etc.; annuities and benefits to be paid directly to member or beneficiary.

None of the moneys referred to in this article or any benefit or annuity payable under this article shall be subject to attachment, garnishment or judgment entered against any member or any beneficiary entitled to receive the same nor shall any such be assignable. All payments of such annuities and benefits shall be paid directly to the member or to the beneficiary provided for in this article.



Section 36-21-78 - Annuities and benefits provided by chapter cumulative; participation by peace officers in other plans, systems, etc., not to bar participation in fund.

The annuities and benefits provided for in this article shall not repeal or be considered to be in substitution for any other annuity or benefit provided for by law or any other retirement system, whether municipal, county, state or federal.

Participation by a peace officer in any other such program, plan, fund or system shall not bar participation by such peace officer in the fund.






Article 5 - Police Officer's and Firefighter's Survivors Educational Assistance.

Section 36-21-100 - Short title.

This article shall be known and cited as the "Police Officer's and Firefighter's Survivors Educational Assistance Act."



Section 36-21-101 - Definitions.

As used in this article, unless the context requires otherwise, the following terms shall have the following meanings:

(1) BOARD. Tuition Eligibility Board.

(2) ELIGIBLE PROGRAM. Any program leading to a diploma, certificate, or undergraduate degree in a state college, state community college, state junior college, state technical college, or state university.

(3) RESCUE SQUAD MEMBER. A member of an organized rescue squad of a city, town, county, or other subdivision of the state or of a public corporation, organized for the purpose of providing, within the scope of his or her practice: First aid, treatment or transport of the sick or injured; rescue or recovery operations at incidents of drowning; search and rescue of individuals lost or incapable of self rescue; or any other emergency or non-emergency incident where the services provided by the rescue squad are deemed necessary for incident stabilization. The term includes all commanders, officers, and members of organized rescue squads that are members of the Alabama Association of Rescue Squads.

(4) TUITION. The cost of instruction and fees to the student as stated in the institution's catalog, plus the cost of books and supplies.

(5) VOLUNTEER FIREFIGHTER. Any person who meets all requirements set forth by his or her department, as attested by the chief of that department, and who is any of the following:

a. A member of a certified volunteer fire department as provided in Section 9-3-17.

b. A volunteer firefighter of a fire department of an incorporated municipality.

c. A volunteer firefighter of a fire district established pursuant to state law.



Section 36-21-102 - Tuition benefits; eligibility.

When a full-time law enforcement officer or full-time firefighter employed by the state, by any county, or by any municipality, a volunteer firefighter, or a rescue squad member is or was killed or becomes totally disabled in the line of duty, free tuition for undergraduate study at any state college, state community college, state junior college, state technical college, in the State of Alabama, and other costs officially prescribed for the classes in the course of study, shall be paid for the following:

(1) Any dependent child, natural or adopted, under 21 years of age at the time of death or total disability of the law enforcement officer, firefighter, or rescue squad member.

(2) A spouse who has not remarried, provided initial enrollment is within five years of the death or total disability of the law enforcement officer, firefighter, volunteer firefighter, or rescue squad member.



Section 36-21-103 - Forms and applications for implementation.

The Alabama Commission on Higher Education shall provide the necessary forms and applications for the implementation of this article, and shall supervise said implementation with the state college, state community college, state junior college, state technical college, or state university concerned.



Section 36-21-104 - Tuition Eligibility Board.

There is created the Tuition Eligibility Board, which shall determine the eligibility of any persons applying under the provisions of this article. The Tuition Eligibility Board shall certify to the Alabama Commission on Higher Education the eligible persons to receive tuition assistance under the provisions of Section 36-21-102. The Tuition Eligibility Board shall consist of two members appointed by the Governor, one member appointed by the Executive Board of the Alabama Education Association, one member appointed by the Board of Directors of the Alabama State Policemen's Association, Inc., one member appointed by the Professional Firefighter's Association of Alabama, one member appointed by the Alabama Firefighter's Association, one member appointed by the Alabama State Lodge of the Fraternal Order of Police, one member appointed by the Alabama State Troopers Association, and one member appointed by the Board of Directors of the Alabama Peace Officers' Association. Each member shall serve four years from the date of appointment and shall have the right of succession. The board shall elect a chairperson from among the members and shall coordinate the implementation of this article with the Alabama Commission on Higher Education. The chairperson shall call meetings of the board to determine eligibility of applicants. Each board member shall receive reimbursement of expenses for duties performed in accordance with the provisions of this article. A majority of the members appointed shall constitute a quorum.



Section 36-21-105 - Appropriation of funds.

There is hereby appropriated annually from the Education Trust Fund of the State Treasury the amount sufficient to carry out the provisions of this article and the administrative expenses incident thereto.






Article 6 - Police Officers of Mowa Band of Choctaw Indians.

Section 36-21-120 - Definitions.

The following terms shall have the following meanings, respectively:

(1) MOWA BAND OF CHOCTAW INDIANS. The tribe of Indians organized as a nonprofit corporation and recognized as a tribal government by the State of Alabama.

(2) POLICE OFFICER. Any Peace Officers' Standards and Training Commission certified police officer appointed by the Mowa Band of Choctaw Indians Tribal Council pursuant to Section 36-21-122.

(3) RESERVATION. The Mowa Choctaw Indian Reservation, including any and all tribal properties or property owned in trust for the tribe by the United States government.



Section 36-21-121 - Legislative intent.

It is the intent of the Legislature to provide for the employment of police officers by the reservation in order to protect reservation boundaries from intruders and trespassers, to prevent damage to the properties and grounds of the reservation, and to provide for the safety of residents and employees of the reservation. The police officers shall be vested with powers similar to the powers vested in university police.



Section 36-21-122 - Employment of police officers.

The Mowa Band of Choctaw Indians Tribal Council may appoint and employ one or more suitable persons to act as police officers to protect the reservation from intruders and trespassers, to prevent damage to the properties and grounds of the reservation, and to provide for the safety of residents and employees of the reservation. No state or local funds allocated for law enforcement purposes shall be used to provide financial support for the law enforcement officers hired by the Mowa Band of Choctaw Indians. The authority of any person appointed as a police officer shall immediately cease when the person ceases to be an agent, servant, or employee of the reservation.



Section 36-21-123 - Powers generally.

Any police officer appointed pursuant to Section 36-21-122 shall be charged with all the powers of state or municipal police officers including, but not limited to, the right to bear firearms. The police officers may do any of the following:

(1) Eject trespassers from the buildings and grounds of the reservation.

(2) Without a warrant, arrest a person who is engaging in disorderly conduct, trespassing upon the property of the reservation, or committing any public offense in the presence of the police officers on the reservation property, and carry the person before the proper court and, upon proper affidavit, charge the person with committing the offense and the person so arrested may be tried and convicted as in cases of persons brought before the court on the warrant of the court.

(3) Arrest any person pursuant to a warrant who is on the premises of the reservation and is charged with any public offense and take the person before the proper office.



Section 36-21-124 - Limitation of powers.

The powers of police officers appointed pursuant to this article may be exercised only upon the premises of the reservation, and a police officer shall not otherwise act as a police officer while off the premises of the reservation, except under either of the following conditions:

(1) When in appropriate pursuit off the reservation of any offender or suspected offender who is charged with the commission of a crime while on the premises of the reservation.

(2) To make lawful arrests for a felony committed, or for which there is probable cause to believe has been committed, in the presence of the police officer or within the boundaries of the property owned or operated by the reservation.






Article 7

Section 36-21-140 - Committee created; membership; operation; compensation.

(a) The Alabama Law Enforcement and Firefighter Service Medals Review Committee is created. The review committee shall be composed of one employee of the Governor's office designated by the Governor; two members of the House of Representatives appointed by the Speaker of the House; two members of the Senate appointed by the Lieutenant Governor; and one member appointed by the President Pro Tempore of the Senate. Members shall serve at the pleasure of their appointing authorities.

(b) The committee shall operate within the office of the Governor and committee expenses shall be paid from the general operating funds of the office of the Governor. Expenses shall include, but not be limited to, the design, production, and purchase costs of the medals awarded pursuant to this article.

(c) Committee members shall be reimbursed for necessary expenses incurred in the course of their duties as provided for state officers and employees. The designee of the Governor shall be reimbursed from funds available through the Governor's operating funds. Each legislative member of the committee shall be entitled to his or her regular legislative compensation, his or her per diem, and travel expenses for each day he or she attends a meeting of the committee. Upon requisitions signed by the chair of the committee, these payments shall be paid out of any funds appropriated to the use of the Legislature by means of warrants drawn by the state Comptroller on the State Treasury. Notwithstanding the foregoing, no legislative member shall receive additional legislative compensation or per diem when the Legislature is in session or if a member is being paid any other payments on the same dates for attendance on other state business.



Section 36-21-141 - Nomination and award.

(a) The committee shall determine the recipients of law enforcement awards and firefighting awards, which shall be medals as determined by the committee. The committee shall determine the type, number, and name of medals to be awarded to deserving recipients.

(b) The chief or head of each state and local law enforcement agency and firefighting agency or organization may provide nominations for awards for any of its respective officers or employees by March 31 of each year beginning in the year 2001 for the previous calendar year's service. The committee shall develop a procedure for the submission of nominations and may provide necessary forms to appropriate individuals.

(c) In April of each year beginning in the year 2001, the committee shall review all nominations and select the recipients of the awards as provided in subsection (a).

(d) The awards shall be presented by the members of the Legislature from the legislative district in which the recipient served at a location and time agreed upon by the legislators and the recipient. Otherwise, the award may be presented by the chief or head of the agency if so designated by the Legislature.



Section 36-21-142 - Relation to Legislative Medal of Honor.

Nothing in this article may be deemed to integrate or consolidate this article with Act 94-294, 1994 Regular Session, or any succeeding law relating to the Legislative Medal of Honor, or in any way to repeal or supersede Act 94-294. The awards herein provided are supplemental to the Legislative Medal of Honor.






Article 8 - Volunteer Firefighter or Emergency Medical Service Provider Job Protection.

Section 36-21-160 - Termination for loss of work during emergency response prohibited.

(a) As used in this section, the following terms shall have the following meanings:

(1) EMERGENCY. Going to, attending to, or coming from any of the following:

a. A fire call.

b. A hazardous or toxic materials spill and cleanup.

c. Any other situation to which a volunteer fire department has been dispatched.

d. An actual medical emergency to prevent the imminent loss of life.

(2) EMPLOYER. Any individual, partnership, association, corporation, business trust, or any person or group of persons acting directly or indirectly in the interest of an employer in relation to any employee.

(3) VOLUNTEER EMERGENCY WORKER. An individual who does not receive monetary compensation for his or her service as a volunteer firefighter, emergency medical technician, rescue squad member, volunteer deputy, or a ham radio operator conducting storm spotter operations for an emergency management association.

(b) No employer may terminate an employee who is a member of a volunteer fire department and who, in the line of emergency duty as a volunteer firefighter, responds to an emergency call prior to the time the employee is due to report to work and which emergency results in a loss of time from employment. Any time lost from employment as provided in this section may be charged against the regular compensation of the employee. Prior to missing work, the employee shall attempt to contact his or her employer to notify the employer that the employee has been dispatched to an emergency. At the request of the employer, an employee losing time as provided herein shall supply the employer with a statement from the chief of the volunteer fire department stating that the employee responded to an emergency call and the time thereof.

(c) No employer may terminate an employee who is a member of an emergency medical service and who, in the line of emergency duty as an emergency medical service member, responds to an emergency call prior to the time the employee is due to report to work and which emergency results in a loss of time from employment. Any time lost from employment as provided in this section may be charged against the regular compensation of the employee. At the request of the employer, an employee losing time as provided herein shall supply the employer with a statement from the fire department or emergency medical services stating that the employee responded to an emergency call and the time thereof.

(d) Any employer who willfully and knowingly violates this section shall be required to reinstate the employee to the employee's former position and shall be required to pay such employee all lost wages and benefits for the period between termination and reinstatement.

(e) Any action to enforce this section shall be commenced within a period of one year after the date of violation and such action shall be commenced in the circuit court of the county in which the place of employment is located.

(f) Nothing in this section shall prohibit an employer from terminating an employee covered in this section for lawful reasons other than responding to an emergency call that results in loss of time from employment.






Article 9 - Alabama Firefighters Annuity and Benefit Fund.

Section 36-21-180 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) BOARD. The board of commissioners of the fund and any successors thereto.

(2) ERS. The Employees' Retirement System of Alabama.

(3) EXECUTIVE DIRECTOR. The executive director of the board.

(4) FIREFIGHTER. Any firefighter as certified by the Alabama Firefighters Personnel Standards and Education Commission. The term also includes any volunteer firefighter who is a member of a certified volunteer fire department under Section 9-3-17.

(5) FUND. The Alabama Firefighters Annuity and Benefit Fund created in this article.

(6) MEMBER. Any firefighter who is a member of the fund and who is in good standing by virtue of having paid all sums required by this article.

(7) MEMBERSHIP SERVICE. The period of employment of a member as a firefighter from the date he or she becomes a member.

(8) MONTH. A period of 30 days.

(9) PRIOR SERVICE. The period of employment of a member as a firefighter from the time of initial employment as a firefighter to October 1, 2010.

(10) QUALIFIED SERVICE. The prior service plus membership service of a member.

(11) YEAR. A period of 365 days. The last year of employment as a firefighter when over six months of membership service shall constitute a year toward service retirement.



Section 36-21-181 - Board of Commissioners of the Alabama Firefighters Annuity and Benefit Fund - Creation; composition.

(a) There is created a board to be known as the Board of Commissioners of the Alabama Firefighters Annuity and Benefit Fund. The board shall be composed of the following members:

(1) A consumer member appointed by the Governor for an initial term of two years.

(2) A volunteer firefighter appointed by the Alabama Association of Volunteer Fire Departments for an initial term of two years.

(3) A volunteer firefighter appointed by the Alabama Firefighters Association for an initial term of four years.

(4) A paid firefighter appointed by the Professional Firefighters Association of Alabama for an initial term of four years.

(5) A paid firefighter appointed by the Alabama Association of Fire Chiefs for an initial term of four years.

(b) Thereafter, each member of the board shall serve for a period of four years. Any member of the board shall be eligible to succeed himself or herself. The term of each person appointed or elected to the board shall begin on the date of appointment or election, and any person so appointed or elected whose successor has not been appointed or elected shall continue to serve until the appointment or election of a successor. Any member of the board who shall cease to be a member during his or her incumbency shall be replaced as a member of the board by the appointing authority for the remainder of the unexpired term.



Section 36-21-182 - Board of Commissioners of the Alabama Firefighters Annuity and Benefit Fund - Compensation.

All board members shall be paid thirty dollars ($30) per day and mileage and per diem for attendance of board meetings. When a board member is traveling on fund business, he or she shall receive the same mileage and per diem as allowed for state employees while attending state business.



Section 36-21-183 - Board of Commissioners of the Alabama Firefighters Annuity and Benefit Fund - Powers and duties.

The board shall have the following powers in carrying out its responsibilities:

(1) To collect all moneys provided in this article to be collected by it.

(2) To provide for and maintain all necessary administrative facilities and personnel.

(3) To provide for payment of all administrative salaries, fees, and expenses.

(4) To cause its moneys to be invested in a manner consistent with the ERS investment policies and practices.

(5) To pass upon all applications for annuities and benefits provided for in this article.

(6) To adopt such rules as may be necessary or desirable to expedite the administration of the affairs of the board pursuant to the Alabama Administrative Procedure Act.

(7) To provide upon request descriptive literature regarding the fund.

(8) To pay all benefits and annuities that may be determined to be due under this article and under the rules of the board.

(9) To make refunds and repayments to which members may be entitled under this article.

(10) To employ such agents, attorneys, actuaries, and other specialized personnel as shall be necessary or desirable to enable the board to carry on its functions in a proper and actuarially sound manner.

(11) To receive by gift, grant, devise, or bequest any moneys or properties of any nature or description.

(12) To carry out any powers expressly granted to the board elsewhere in this article.

(13) All other powers necessary for the proper administration of this article.



Section 36-21-184 - Board of Commissioners of the Alabama Firefighters Annuity and Benefit Fund - Maintenance of records.

The board shall keep permanent records of its membership, receipts, disbursements, and all of its other affairs under this article. Such records of the members shall show, with respect to each member, his or her name, age, date of beginning of prior service, date of beginning of membership service, the amount of all payments made by him or her to the fund, the date of any incapacity and the nature thereof and reason therefor, the amount of all annuities or benefits, if any, paid to him or her under this article, and such other information with respect to each member as shall be deemed necessary by the board for the proper determination of eligibility for annuities and benefits under this article and the amount of potential liability of the fund for the same. All records, papers, documents, and other data of the board shall be carefully preserved in a safe, secure, and permanent manner.



Section 36-21-185 - Alabama Firefighters Annuity and Benefit Fund.

(a) A special fund is established for the purpose of providing retirement allowances and other benefits for members of the fund. The fund shall be known as the Alabama Firefighters Annuity and Benefit Fund. All amounts received by the board shall be paid into the fund.

(b) The board shall deliver all moneys not currently needed for the functioning of the board to the ERS for investment and reinvestment as determined by ERS administrative policies and practices. The ERS shall charge a reasonable fee for providing investment services to the board. The board shall comply with all administrative policies and requests of the ERS regarding investment services provided by the ERS. The board shall have such control of the fund as is consistent with this article and with the laws of the state.

(c) All moneys of the board not currently invested by the ERS shall be held in a special trust account or accounts in any bank or banks in the state and may be withdrawn therefrom by voucher, check, or electronic debit by the executive director pursuant to authorization given by the board. The board may expend moneys in the fund in accordance with this article.



Section 36-21-186 - Funding.

(a) In order to fund this article, a minimum annual fee of two dollars ($2) may be voluntarily contributed from either or both the income tax return of the contributor and the annual ad valorem statement of the contributor by indicating on a check-off box which shall be provided. The checkoff shall be described as the Alabama Firefighters Annuity and Benefit Fund. If a taxpayer voluntarily indicates, two dollars ($2) or more shall be added to his or her income tax amount due or his or her property tax due, or both, respectively, and shall be paid to the appropriate person or authority administering the program. The voluntary contribution or contributions made by the taxpayer shall be distributed by the appropriate person or authority administering the program to the fund created by this article.

(b) The net amount of all such fees shall be remitted by the person or authority collecting the same to the executive director on the tenth day of each month next succeeding that in which the fee is paid.



Section 36-21-187 - Participation in fund; fees.

(a) Participation in the fund established by this article is entirely elective on the part of a firefighter, and the benefits provided herein are in addition to any other benefits provided by law for firefighters.

(b) Each firefighter who becomes a member shall pay to the fund a regular fee of twenty dollars ($20) per calendar month, to be paid on or before the tenth calendar day of each month so long as he or she is a member or until he or she becomes entitled to benefits under this article. A member who has 25 years of qualified service in the fund and having met all other requirements of the law and thereby having earned maximum benefits provided will no longer be required to make monthly contributions for his or her membership and will retain all of the rights and privileges as provided any other member.

(c) Six months from April 30, 2010, all applicants for membership who join the fund shall pay an initial fee of twenty dollars ($20) and twenty dollars ($20) per month as long as they maintain their membership, with no regard given for firefighter service prior to the date of application.

(d) If any member does not pay the monthly fee for 60 days after its due date, the board shall give him or her notice of termination of his or her membership in the fund and of his or her right to a refund and, unless he or she makes application for a refund within 60 days after the mailing of the notice, all amounts heretofore paid by him or her to the fund shall be returned to him or her. Any member so terminated who later applies for membership in the fund shall lose credit for all of his or her prior qualified service up to the time of such termination and, upon approval of his or her new application, shall become a new member in the fund.



Section 36-21-188 - Prior service credit.

Any firefighter who becomes a member of the fund and who thereafter leaves work as a firefighter and is drafted or enters directly into the Armed Forces of the United States and who returns to work as a firefighter within six months after he or she ceases to serve in the armed forces shall receive prior service credit for such service in the armed forces, not to exceed five years.



Section 36-21-189 - Retirement annuity.

(a) Any member, at any time after reaching the age of 62 and completion of at least 25 years' qualified service, shall be entitled to an annuity benefit.

(b) The amount of the monthly benefit shall be determined by the board in an amount recommended by the actuary for the fund. The benefit shall begin upon approval by the board on the date of the member's application for the benefits on forms provided by the board, but in no event shall the benefit begin prior to his or her termination of service as a firefighter. The benefits shall be paid for the life of the member, except as otherwise provided in this section.

(c) Any application made pursuant to this section shall contain evidence satisfactory to the board of the date of birth of the member. If any member receiving retirement benefits reenters employment as a firefighter, the payment of retirement benefits shall be terminated as long as he or she is so employed. Upon termination of his or her reemployment as a firefighter, the benefits shall resume if, during the period of reemployment, he or she has made all required monthly payments to the fund. Any employment as a firefighter after the initial retirement and during which the payments are made to the fund shall be included in the computation of membership service for the purpose of determining further rights and benefits under this section.

(d) Notwithstanding any other provision of this article to the contrary, an active and contributing member of the fund may purchase service credit in the fund for prior service rendered as a full-time firefighter within this state which would have qualified at the time for membership in the fund. The prior service credit may be claimed within two years of joining as a member of the fund by making a lump-sum payment in the amount of the full actuarially determined cost for each year of prior service credit purchased as determined by the actuary for the fund.



Section 36-21-190 - Disability benefits.

(a) Any member who becomes totally or permanently disabled as a result of a heart attack or any injury received in the line of duty as a firefighter, not as a result of his or her misconduct, and who makes proper application to the board on a form supplied by the board and submits evidence satisfactory to the board of such total or permanent disability and the circumstances giving rise to its occurrence, shall be entitled to be paid benefits. The board may require that any applicant for benefits under this section be examined by one or more physicians on behalf of the board and at its expense. Failure of any such applicant to subject himself or herself to such examination shall be sufficient grounds for the board to deny payment of benefits under this section. Any benefit paid under this section shall be paid for a period of not longer than 24 calendar months as follows:

(1) Seventy-two dollars ($72) per calendar month if his or her qualified service is not more than 35 months.

(2) One hundred eight dollars ($108) per calendar month if his or her qualified service is at least 36 months and not more than 47 months.

(3) One hundred forty-four dollars ($144) per calendar month if his or her qualified service is at least 48 months and not more than 59 months.

(4) One hundred eighty dollars ($180) per calendar month if his or her qualified service is 60 months or more.

(b) Any member disabled as defined in this section for a period of more than 24 calendar months shall be eligible for retirement benefits under this article if he or she meets the requirements of Section 36-21-189.

(c) The account of any member not meeting the requirements of Section 36-21-189, who does not return to work after having drawn disability benefits for 24 consecutive months, shall be placed in an inactive status, not to exceed 36 months, with no further benefits or privileges. If the member returns to fire fighting as a firefighter within the 36 months and pays the dues required, all of his or her creditable service shall be restored prior to the date of disability. If the member does not return to fire fighting within the 36 months, his or her account shall be closed with no further rights or benefits.

(d) Any member whose account is so closed who later applies for membership in the fund shall lose credit for all prior qualified service up to the time his or her account is closed and, upon approval of a new application, shall become a new member in the fund.



Section 36-21-191 - Death benefits.

(a) Each member shall be issued a certificate by the board in which the board agrees to pay to a beneficiary designated by such member, upon death while an active member, and to be conditioned upon the satisfaction of all obligations of the member to the fund, a lump sum amount of two thousand five hundred dollars ($2,500).

(b) If any member is killed in the line of duty, his or her beneficiary or estate shall be paid all membership fees paid by the member. Such repayment of membership fees shall be in addition to the death benefit provided in this section. The board shall pay to the beneficiary of a member, upon death while an active member, a refund pursuant to Section 36-21-190.



Section 36-21-192 - Appointment of actuary; action upon report; liability for deficiency in payments.

(a) The board shall appoint and employ an actuary to make an actuarial valuation every three years or earlier, if deemed required, of the receipts and income accruing to the fund based on age, expected mortality, disability, and retirement status of the members and the qualified service and membership service of members and to determine what percentage of the proposed payments, annuities, and benefits set forth in this article may be paid if the fund is to be kept on an actuarially sound and solvent basis. Upon receipt of the report of the actuary, the executive director shall present it to a meeting of the board which shall make adjustments of annuities and benefits, up or down, as recommended by the actuary. Any increase or reduction in benefits resulting from any actuarial study or from any subsequent amendment of this article shall be applicable to all persons then receiving such benefits, even though such persons had theretofore received benefits at a different rate.

(b) In no event shall the board, the fund, the association, the order, or any member, officer, director, or employee of any thereof or the state or any subdivision thereof or any municipality therein be liable to any member or any beneficiary or any representative of any member or any beneficiary of the fund for any deficiency in payments made pursuant to this article and pursuant to any pro rata reduction of annuities or benefits.



Section 36-21-193 - Withdrawal from fund.

Any member shall be entitled at any time to withdraw from the fund and, upon application for such withdrawal on forms supplied by the board and approved by it, shall be entitled to receive 90 percent of all amounts previously paid to the fund by such member. Any member who withdraws and receives such refund shall not thereafter have any rights with respect to the fund and may not thereafter be entitled to become a member except as a new member. Any member who ceases to be a firefighter may elect not to receive any such refund for a period of not more than 36 months. If within the 36-month period the person shall again become a firefighter, he or she may be reinstated as a member without loss of accumulated qualified service. If a member does not return to service at the end of the 36-months period, then his or her account shall be terminated and his or her fees shall be returned, thereby cancelling all his or her qualified service.



Section 36-21-194 - Semiannual report of executive director; annual audit.

(a) The executive director shall make semiannual reports to the board showing the total amount of money on hand at the time of such report, all investments then held by the board and itemizing by classifications all receipts and disbursements since the last such semiannual report.

(b) The Chief Examiner of the Department of Examiners of Public Accounts shall make an annual audit of the activities of the board for each fiscal year and make a complete report of the same to the Legislature. The annual audit shall cover all moneys received by the board and all expenditures made by the board during the period covered by the audit.



Section 36-21-195 - Effect of modifications; coverage for retired members upon return to active service.

(a) All rights, annuities, and benefits provided herein shall be subject to future change by the Legislature, and subject to future changes or revisions as provided in this article, and no current or future member or beneficiary shall be deemed to have any vested right in the fund or to any annuity or benefit provided in this article. However, when the board has approved a member's application for a retirement annuity or benefit and the member has actually received benefits pursuant to the board's determination for a period of two years, then the board's determination as to the member's years of qualified service shall be conclusive, and the board shall not thereafter arrive at a different determination except in the case of fraud or misrepresentation of any fact by the applicant.

(b) Any member who is receiving retirement benefits and returns to active fire fighting shall be covered under Section 36-21-189.



Section 36-21-196 - Assignment, garnishment attachment, etc., of benefits; payment of annuities and benefits.

None of the moneys referred to in this article or any benefit or annuity payable under this article shall be assignable nor subject to attachment, garnishment, or judgment entered against any member or beneficiary. All payments of annuities and benefits shall be paid directly to the member or beneficiary.



Section 36-21-197 - Application.

(a) The annuities and benefits provided for in this article shall not repeal or be considered to be in substitution for any other annuity or benefit provided for by law or any other retirement system, whether municipal, county, state, or federal.

(b) Participation by a firefighter in any other program, plan, fund, or system shall not bar participation by such firefighter in the fund.









Chapter 22 - SHERIFFS.

Article 1 - General Provisions.

Section 36-22-1 - Bond.

Repealed by Act 2009-744, p. 2229, §2, effective May 22, 2009.



Section 36-22-2 - Office.

The sheriff must keep his office at the courthouse.



Section 36-22-3 - Duties generally.

(a) It shall be the duty of the sheriff:

(1) To execute and return the process and orders of the courts of record of this state and of officers of competent authority with due diligence when delivered to him or her for that purpose, according to law.

(2) To attend upon the circuit courts and district courts held in his or her county when in session and the courts of probate, when required by the judge of probate, and to obey the lawful orders and directions of such courts.

(3) To, three days before each session of the circuit court in his or her county, render to the county treasury or custodian of county funds a statement in writing and on oath of the moneys received by him or her for the county, specifying the amount received in each case, from whom and pay the amount to the county treasurer or custodian of county funds.

(4) To, with the assistance of deputies as necessary, ferret out crime, apprehend and arrest criminals and, insofar as within their power, secure evidence of crimes in their counties and present a report of the evidence so secured to the district attorney or assistant district attorney for the county.

(5) To perform such other duties as are or may be imposed by law.

(b) Any of the duties of the sheriff set out in subsection (a) or as otherwise provided by law may be carried out by deputies, reserve deputies, and persons employed as authorized in Section 14-6-1 as determined appropriate by the sheriff in accordance with state law. Persons undertaking such duties for and under the direction and supervision of the sheriff shall be entitled to the same immunities and legal protections granted to the sheriff under the general laws and the Constitution of Alabama of 1901, as long as he or she is acting within the line and scope of his or her duties and is acting in compliance with the law.

(c) Notwithstanding the provisions of Sections 14-6-1, 32-7-23, and this section, nothing in Section 14-6-1 and this section shall serve as a bar to an individual's or entity's recovery under the uninsured motorist coverage of the individual or entity, or prevent an insured from being legally entitled to recover damages under the uninsured motorist coverage of the insured.



Section 36-22-4 - Claims of chief deputies for compensation for services performed deemed preferred claims against counties.

Claims of chief deputy sheriffs for services performed by them and authorized by law to be paid to them out of the county treasury are preferred claims against the county and shall be given the same priority as compensation of the members of the county commission.



Section 36-22-5 - Conduct of special investigations and preparation of reports as to alleged violations of law.

The sheriffs in their respective counties, whenever directed to do so in writing by the district attorney or by the Attorney General or Governor, shall make special investigation of any alleged violation of the law in their counties and shall prepare a written report setting forth what information has been obtained as a result of such investigation together with the names of such witnesses as have been secured with a summary of what can be proven by such witnesses, which report shall promptly after its preparation be presented to the official who directed the investigation and, if such official shall be the Governor or Attorney General, he may present it to any solicitor prosecuting criminal cases in the county. The sheriff of the county shall proceed promptly by himself or by a competent deputy of experience and fidelity to make such investigation when directed as aforesaid.



Section 36-22-6 - Payment of expenses of special investigations; when investigations to be instituted by county solicitors.

(a) The expense of a special investigation when ordered as provided in Section 36-22-5 shall be paid from the county treasury, upon a warrant properly drawn. After the report is made, the sheriff shall file with the county commission a detailed sworn statement of his expenses accompanied by the written approval of the officer directing the investigations, and the county commission shall audit and allow only so much thereof as it shall find reasonably necessary unless it is approved by the Governor or Attorney General, in which event they shall allow the amount approved. The allowed expenses must be paid in each case from the county treasury upon a warrant drawn according to law.

(b) Every district attorney shall direct the sheriff to make an investigation and report as provided in Section 36-22-5 when a written request to that effect setting forth the alleged violation of the law is presented to him signed by 25 reputable citizens of the county.



Section 36-22-7 - Sheriff, etc., justified in executing process regular on face and issued by competent authority.

Whenever it appears that the process is regular on its face and is issued by competent authority, a sheriff or other ministerial officer is justified in the execution of the same, whatever may be the defect in the proceeding on which it was issued.



Section 36-22-8 - Sheriff to maintain record book as to prisoners received into county jail; contents thereof.

The sheriff must keep, in his office and subject to the inspection of the public during office hours, a well-bound book, to be procured at the expense of the county, in which he must enter a description of each prisoner received into the county jail, showing the name, age, sex, color and any other distinguishing marks, together with the charge for which such prisoner is held, the order and date of commitment and the order and date of release.



Section 36-22-9 - Execution of process required of constables; compensation and liability therefor.

The sheriff is authorized to execute all process which is required to be executed by constables and shall receive the same fees and compensation therefor as constables, except in cases of forcible entry and detainer and unlawful detainer, and he and his sureties on his official bond shall be liable for any abuse of the process that he may execute under this section.



Section 36-22-10 - Maintenance of record book as to executions or orders of sale received by sheriff generally.

Each sheriff must also enter in well-bound books, whenever any execution or order of sale is received by him, the names of the parties, the character of the process, the time of its receipt, the date of the judgment on which the same issued, if it appears from such process, the amount of the same, principal and costs, the court from which it issued and the name of the attorneys as endorsed thereon.



Section 36-22-11 - Entries to be made in record book as to amounts received by sheriff on executions or orders of sale.

The sheriff must also enter on the same page, against the entries required by Section 36-22-10, the amount he receives on such execution or order of sale, stating the principal, interest and cost separately and also stating separately each item of costs he receives which is not charged in the bill of costs, the time he receives the same and his return.



Section 36-22-12 - Sales book.

The sheriff must keep a sales book in which he must enter all the property sold by him under any process from any court, a brief description of such process, when the property was sold, the purchaser and at what price.



Section 36-22-13 - Inspection of record books; disposition thereof when completely filled and upon expiration of official term of sheriff.

The books required to be maintained by this article must at all times be open to the inspection of the public, free of charge, and must, at the expiration of his official term, be turned over to his successor in office. When a book has been completely filled or used up it must be deposited and kept in the office of the clerk of the circuit court of the county.



Section 36-22-14 - Conveyance of money subject to further order or judgment of court to successor by sheriff upon expiration of official term.

The sheriff having in his hands at the expiration of his official term any money held by him subject to the further order or judgment of any court shall, on the demand of his successor in office, pay the same to him and on such payment shall be discharged from further liability therefor.



Section 36-22-16 - Compensation.

(a) Sheriffs of the several counties in this state shall be compensated for their services by an annual salary payable in equal installments out of the county treasury as the salaries of other county employees are paid. The annual salary of the sheriff shall be $35,000.00, commencing with the next term of office, unless a higher salary is specifically provided for by law by general or local act hereafter enacted.

(b) Such salary shall be in lieu of all fees, compensation, allowance, percentages, charges and costs, except as otherwise provided by law. The sheriff and his deputies shall, however, be entitled to collect and retain such mileage and expense allowance as may be payable according to law for returning or transferring prisoners and insane persons to or from points outside the county.



Section 36-22-17 - Disposition of fees, commissions, etc.

All fees, commissions, percentages, allowances, charges and court costs heretofore collectible for the use of the sheriff and his deputies, excluding the allowances and amounts received for feeding prisoners, which the various sheriffs of the various counties shall be entitled to keep and retain, except in those instances where the county commission directs such allowances and amounts to be paid into the general fund of the county by proper resolution passed by said county commission of said county, shall be collected and paid into the general fund of the county.



Section 36-22-18 - County commission to furnish necessary quarters, equipment, etc.

The county commission shall also furnish the sheriff with the necessary quarters, books, stationery, office equipment, supplies, postage and other conveniences and equipment, including automobiles and necessary repairs, maintenance and all expenses incidental thereto, as are reasonably needed for the proper and efficient conduct of the affairs of the sheriff's office.



Section 36-22-19 - Payment of certain membership dues for sheriff.

The county commission of each of the several counties of the state may, in its discretion and upon application of the sheriff of the county, pay the sheriff's membership dues in the Alabama Sheriffs Association each year and also the sheriff's membership dues in the National Sheriffs Association each year.

The cost of any such membership dues, upon approval by the county commission, may be paid out of the general fund of the county commission.






Article 2 - Sheriffs' Retirement System.

Section 36-22-40 - Eligibility.

Any sheriff or former sheriff of any county of this state who has had 20 years of service as a law-enforcement officer, 16 of which have been as a sheriff, and who has reached the age of 55 years shall be eligible to participate and receive benefits under the Sheriffs' Retirement System as provided in this article.



Section 36-22-41 - Disability benefits.

Any sheriff of any county of this state who served as a law-enforcement officer for at least 20 years, 16 of which have been as a sheriff, and who becomes totally disabled while performing duties relative to law enforcement shall be able to receive disability payments equal to the retirement payments set out in Section 36-22-43, and shall continue to receive said disability payments only so long as said person suffers said total disability.



Section 36-22-42 - Deductions from salary; refunds; payments upon death; effect of other retirement systems.

The governing body of each county shall begin deducting on October 10, 1975, and each month thereafter from the salaries of such sheriffs an amount equal to four percent of the monthly salary paid such official up to $25,000.00. Such sum shall be deducted monthly and paid into the general fund of the county.

If any sheriff subject to the provisions of this article shall end his tenure of office prior to becoming eligible as provided herein, an amount equal to one half of the amount paid by him into the county general fund under the provisions of this section shall be repaid to him.

In the event such person shall die in office prior to becoming eligible, such sum shall be paid to his estate.

This section shall not apply in any county in which the sheriff is eligible to become entitled to any other state or county retirement act which he may elect to come under.



Section 36-22-43 - Payments.

Those persons eligible under either Section 36-22-40 or 36-22-41 shall receive payments equal to $750.00 per month, but in no event shall any person receive payments pursuant to both the retirement and disability provisions simultaneously. Said payments shall be paid from the general fund of the county in which said eligible persons reside upon their retirement or disability. However, this article is permissive in nature and the governing body of said county may decline to make such payments. In such event the full amount of any contributions made shall be paid back to the eligible sheriff.



Section 36-22-44 - Election to participate.

If any sheriff is eligible for retirement under any other county retirement act, he shall make a choice as to which act he desires to come under and shall so notify the county governing body within 60 days after he becomes eligible for any payments under this article. In the event that an elected official's retirement system should hereafter be established by law, any official elected after the establishment of such retirement system who otherwise would have been covered by the provisions of this article shall automatically be subject to the provisions of such retirement system as a matter of law.



Section 36-22-45 - Exemptions from article.

No part of this article shall apply to counties having a population of 175,000 to 300,000, nor those counties having a population of 90,000 to 100,000.

The provisions of this article shall not affect Lee County.






Article 3 - Supernumerary Sheriffs.

Section 36-22-60 - Qualifications; election; filling of vacancy; article applies only to elected sheriffs.

Any sheriff, on or after July 19, 1979, of any county of this state may elect to participate in the supernumerary sheriff's program provided by this article. Any sheriff, on or after July 19, 1979, of any county of this state:



Section 36-22-61 - Payroll deductions; refunds; widow's allowance; effect of other retirement plans.

The governing body of each county shall begin deducting, upon July 19, 1979, and each month thereafter, from the salaries of such sheriffs an amount equal to six percent of the monthly salary paid such sheriff. Such sum shall be deducted monthly and paid into the general fund of the county. If any sheriff, subject to the provisions of this article, shall end his tenure of office prior to having reached age of 55 years, but having had 16 years of service as a law enforcement officer, 12 of which have been as sheriff, his supernumerary allowance as set out in Section 36-22-62, shall be vested and held in the general fund of the county until he attains the age of 55, at which time, or any time thereafter, he may elect to become a supernumerary sheriff as set out in Section 36-22-60. If any sheriff, subject to the provisions of this article, shall end his tenure of office prior to having had 16 years of service as a law enforcement officer, 12 of which was served as sheriff, as provided herein, an amount equal to the total paid by him into the general fund of the county under the provisions of this section, shall be repaid to him. In the event a sheriff should die in office prior to his eligibility, then, in that event, the total amount paid by him to the general fund of the county hereunder shall be paid to his named beneficiary. In the event a sheriff dies in office who immediately prior to his death was eligible for supernumerary status but had not elected to be commissioned as a supernumerary sheriff, then, in that event, his spouse shall be entitled to the same benefits as if he had elected to be commissioned as a supernumerary sheriff. In the event of the death of any supernumerary sheriff in whose favor a monthly retirement allowance is accruing, his spouse shall be entitled to a monthly allowance equal to 50 percentum of the retirement allowance the supernumerary sheriff was receiving when he died, as hereinafter specified, for a period of up to 15 years. No spouse shall receive any benefits under this article unless such spouse was married to the deceased sheriff or supernumerary sheriff at the time of his death and any benefits of a spouse under this article shall terminate in the event the spouse remarries. This section shall not apply in any county in which the sheriff of said county is eligible to become entitled to any other state or county retirement act, which he may elect to come under.



Section 36-22-62 - Amount of benefits.

(a) Those persons eligible under either subdivisions (1) or (2) of Section 36-22-60, who have 16 years of creditable service as a law enforcement officer, 12 of which were served as sheriff, shall be entitled to receive an amount equal to 50 percent of the monthly salary paid such person at the time of the completion of his service in office, and shall be entitled to receive an additional amount equal to two percent of such person's said monthly salary for each additional year of service up to a maximum of 65 percent of such monthly salary, but in no event shall any person receive payments pursuant to both the supernumerary and disability supernumerary provisions simultaneously. All such payments shall be paid from the general fund of the county in which said eligible person is serving upon his election to become a supernumerary sheriff or to become a supernumerary sheriff due to a disability.

(b) Those persons eligible under either subdivisions (1) or (2) of Section 36-22-60, that may elect to become a supernumerary sheriff shall be entitled to receive a cost-of-living increase as the remuneration of the office of sheriff increases from which the supernumerary sheriff elected to vacate. Said cost-of-living increase shall be equal to the percentage allowed said supernumerary sheriff of the present sheriff's remuneration.



Section 36-22-63 - Purchase of prior service credit; rate; minimum creditable service.

(a) Any sheriff, serving on July 19, 1979, of any county of this state who elects to participate in the supernumerary sheriff's program shall receive service for supernumerary status for any time served as sheriff after July 19, 1979. Any sheriff, in order to receive service credit for prior service as a sheriff or law enforcement officer, shall pay into the county general fund an amount equal to the total contribution he or she would have made as a sheriff based on six percent of the current salary as sheriff for a period not to exceed five years or the time of prior service as sheriff whichever is lesser. Any prior service credit shall be purchased by September 30, 1995. No sheriff shall be eligible to go on supernumerary status with less than five years of creditable service including prior service credit purchased as provided above.

(b) The term "prior service as a sheriff or law enforcement officer" as used in subsection (a) shall include prior service as a mayor with arrest powers whose duties included serving as head of a city police department.

(c) The provisions of this section as amended by Acts 95-678 shall not take effect in any county until the county commission of that county unanimously adopts a resolution of approval relating to these provisions.



Section 36-22-64 - Election between retirement plans.

If any sheriff is eligible for retirement benefits under any other county, state or municipal retirement plan or act, then, in that event, he shall elect the plan or act in which he desires to participate and shall so notify the proper authority within 60 days after he becomes eligible for any payments under this article. It is further provided, however, that such election shall not affect any such person's entitlement to benefits under the provisions of Article 4 of Chapter 21 of this title.



Section 36-22-65 - Oath of office; subject to call in event of vacancy.

Each supernumerary sheriff shall take the oath of office prescribed for sheriffs and shall be subject to call by the Governor in the event of the vacancy in the office of the sheriff.









Chapter 23 - CONSTABLES.

Section 36-23-1 - Number of constables; election; term of office; counties may abolish office of constable.

(a) There shall be one constable for each election precinct in each county, to be elected as provided by law, who shall hold office for four years from the first Monday after the second Tuesday in January next after his election and until his successor is elected and qualified.

(b) Any county, by local legislation, may abolish the office of constable.



Section 36-23-2 - Filling of vacancies generally.

Vacancies in the office of constable shall be filled by appointment of the Governor, and the person appointed shall hold office for the unexpired term and until his successor is elected and qualified.



Section 36-23-3 - Notice of vacancy.

When a vacancy in any election precinct is occasioned by the death or removal from such precinct of the constable thereof, the judge of probate must notify the Governor.



Section 36-23-4 - Bond.

Before entering upon the duties of his office, the constable must give bond as prescribed by law.

The official bonds of constables shall be $1,000.00, the premiums on said bonds to be paid by the persons making such bonds without expense to the county.



Section 36-23-5 - Constables deemed conservators of peace.

Every constable shall be a conservator of the peace within his county.



Section 36-23-6 - Duties.

It shall be the duty of every constable:

(1) To attend the circuit court of the county when summoned by the sheriff for that purpose;

(2) To execute and return all summons, executions and other process directed to him by any lawful authority;

(3) To pay over moneys collected by virtue of his office to the person entitled thereto; and

(4) To perform such other duties as are or may be required of him by law.



Section 36-23-7 - Removal from election precinct deemed vacation of office.

The constable shall vacate his office by removal from the election precinct for which he is elected.



Section 36-23-8 - Service of executions and attachments when office of constable vacant, etc.

When the office of constable is vacant or the constable is interested in an action, or in case of emergency, the execution or attachment must be executed by any constable of the county in whose hands the process may be placed or may be executed by the sheriff as in other cases.



Section 36-23-9 - Liability of constable and sureties on bond.

The constable and sureties on his bond are responsible for moneys received by him by virtue of his office upon any summons, attachment or execution issued by any lawful authority, whether the same is received before or after judgment or before or after the return day of the execution.






Chapter 24 - RENTAL OF OFFICES FOR STATE OFFICERS.

Section 36-24-1 - Authorized.

Whenever by lack of space in the Capitol it is impossible or impracticable to provide proper and sufficient office accommodation in the Capitol for every state officer who is entitled or required to have an office at the Capitol, the Governor, with the approval of the Department of Finance, may in his discretion rent in the City of Montgomery for the use of such officer suitable and adequate offices, for such length of time as may be suitable or expedient, and may agree with the lessor of such office on a reasonable rental therefor.



Section 36-24-2 - Payment of rental.

The rental agreed on shall be paid at such times or in such installments as may be agreed on between the lessor of such office or offices and the state out of any funds in the Treasury, and the Comptroller shall draw his warrant in favor of such lessor for such sum on the certificate of the Governor. The amount of rental provided for under this chapter shall not exceed the amount of $40,000.00 per annum.



Section 36-24-3 - Termination of rental contract.

All such rental contracts shall be terminated if the property rented shall be destroyed or shall be suffered by the landlord to become, for any reason, unfit or unsuitable for the purposes for which rented.



Section 36-24-4 - Purposes for which offices to be used.

Such offices, so rented, shall not be used for any other purpose than in the discharge of the official duties of the officer for whose use it is provided.






Chapter 25 - CODE OF ETHICS FOR PUBLIC OFFICIALS, EMPLOYEES, ETC.

Section 36-25-1 - Definitions.

Whenever used in this chapter, the following words and terms shall have the following meanings:

(1) BUSINESS. Any corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, self-employed individual, or any other legal entity.

(2) BUSINESS WITH WHICH THE PERSON IS ASSOCIATED. Any business of which the person or a member of his or her family is an officer, owner, partner, board of director member, employee, or holder of more than five percent of the fair market value of the business.

(3) CANDIDATE. This term as used in this chapter shall have the same meaning ascribed to it in Section 17-22A-2.

(4) COMMISSION. The State Ethics Commission.

(5) COMPLAINT. Written allegation or allegations that a violation of this chapter has occurred.

(6) COMPLAINANT. A person who alleges a violation or violations of this chapter by filing a complaint against a respondent.

(7) CONFIDENTIAL INFORMATION. A complaint filed pursuant to this chapter, together with any statement, conversations, knowledge of evidence, or information received from the complainant, witness, or other person related to such complaint.

(8) CONFLICT OF INTEREST. A conflict on the part of a public official or public employee between his or her private interests and the official responsibilities inherent in an office of public trust. A conflict of interest involves any action, inaction, or decision by a public official or public employee in the discharge of his or her official duties which would materially affect his or her financial interest or those of his or her family members or any business with which the person is associated in a manner different from the manner it affects the other members of the class to which he or she belongs. A conflict of interest shall not include any of the following:

a. A loan or financial transaction made or conducted in the ordinary course of business.

b. An occasional nonpecuniary award publicly presented by an organization for performance of public service.

c. Payment of or reimbursement for actual and necessary expenditures for travel and subsistence for the personal attendance of a public official or public employee at a convention or other meeting at which he or she is scheduled to meaningfully participate in connection with his or her official duties and for which attendance no reimbursement is made by the state.

d. Any campaign contribution, including the purchase of tickets to, or advertisements in journals, for political or testimonial dinners, if the contribution is actually used for political purposes and is not given under circumstances from which it could reasonably be inferred that the purpose of the contribution is to substantially influence a public official in the performance of his or her official duties.

(9) DAY. Calendar day.

(10) DEPENDENT. Any person, regardless of his or her legal residence or domicile, who receives 50 percent or more of his or her support from the public official or public employee or his or her spouse or who resided with the public official or public employee for more than 180 days during the reporting period.

(11) DE MINIMIS. A value twenty-five dollars ($25) or less per occasion and an aggregate of fifty dollars ($50) or less in a calendar year from any single provider, or such other amounts as may be prescribed by the Ethics Commission from time to time by rule pursuant to the Administrative Procedure Act or adjusted each four years from August 1, 2012, to reflect any increase in the cost of living as indicated by the United States Department of Labor Consumer Price Index or any succeeding equivalent index.

(12) ECONOMIC DEVELOPMENT FUNCTION. Any function reasonably and directly related to the advancement of a specific, good-faith economic development or trade promotion project or objective.

(13) EDUCATIONAL FUNCTION. A meeting, event, or activity held within the State of Alabama, or if the function is predominantly attended by participants from other states, held within the continental United States, which is organized around a formal program or agenda of educational or informational speeches, debates, panel discussions, or other presentations concerning matters within the scope of the participants' official duties or other matters of public policy, including social services and community development policies, economic development or trade, ethics, government services or programs, or government operations, and which, taking into account the totality of the program or agenda, could not reasonably be perceived as a subterfuge for a purely social, recreational, or entertainment function.

(14) FAMILY MEMBER OF THE PUBLIC EMPLOYEE. The spouse or a dependent of the public employee.

(15) FAMILY MEMBER OF THE PUBLIC OFFICIAL. The spouse, a dependent, an adult child and his or her spouse, a parent, a spouse's parents, a sibling and his or her spouse, of the public official.

(16) GOVERNMENTAL CORPORATIONS AND AUTHORITIES. Public or private corporations and authorities, including but not limited to, hospitals or other health care corporations, established pursuant to state law by state, county or municipal governments for the purpose of carrying out a specific governmental function. Notwithstanding the foregoing, all employees, including contract employees, of hospitals or other health care corporations and authorities are exempt from the provisions of this chapter.

(17) HOUSEHOLD. The public official, public employee, and his or her spouse and dependents.

(18) LAW ENFORCEMENT OFFICER. A full-time employee of a governmental unit responsible for the prevention or investigation of crime who is authorized by law to carry firearms, execute search warrants, and make arrests.

(19) LEGISLATIVE BODY. The term "legislative body" includes the following:

a. The Legislature of Alabama, which includes both the Senate of Alabama and the House of Representatives of Alabama, unless specified otherwise by the express language of any provision herein, and any committee or subcommittee thereof.

b. A county commission, and any committee or subcommittee thereof.

c. A city council, city commission, town council, or other municipal council or commission, and any committee or subcommittee thereof.

(20) LOBBY or LOBBYING. The practice of promoting, opposing, or in any manner influencing or attempting to influence the introduction, defeat, or enactment of legislation before any legislative body; opposing or in any manner influencing the executive approval, veto, or amendment of legislation; or the practice of promoting, opposing, or in any manner influencing or attempting to influence the enactment, promulgation, modification, or deletion of regulations before any regulatory body. The term does not include providing public testimony before a legislative body or regulatory body or any committee thereof.

(21) LOBBYIST.

a. The term lobbyist includes any of the following:

1. A person who receives compensation or reimbursement from another person, group, or entity to lobby.

2. A person who lobbies as a regular and usual part of employment, whether or not any compensation in addition to regular salary and benefits is received.

3. A consultant to the state, county, or municipal levels of government or their instrumentalities, in any manner employed to influence legislation or regulation, regardless whether the consultant is paid in whole or part from state, county, municipal, or private funds.

4. An employee, a paid consultant, or a member of the staff of a lobbyist, whether or not he or she is paid, who regularly communicates with members of a legislative body regarding pending legislation and other matters while the legislative body is in session.

b. The term lobbyist does not include any of the following:

1. An elected official on a matter which involves that person's official duties.

2. A person or attorney rendering professional services in drafting bills or in advising clients and in rendering opinions as to the construction and effect of proposed or pending legislation, executive action, or rules or regulations, where those professional services are not otherwise connected with legislative, executive, or regulatory action.

3. Reporters and editors while pursuing normal reportorial and editorial duties.

4. Any citizen not lobbying for compensation who contacts a member of a legislative body, or gives public testimony on a particular issue or on particular legislation, or for the purpose of influencing legislation and who is merely exercising his or her constitutional right to communicate with members of a legislative body.

5. A person who appears before a legislative body, a regulatory body, or an executive agency to either sell or purchase goods or services.

6. A person whose primary duties or responsibilities do not include lobbying, but who may, from time to time, organize social events for members of a legislative body to meet and confer with members of professional organizations and who may have only irregular contacts with members of a legislative body when the body is not in session or when the body is in recess.

7. A person who is a member of a business, professional, or membership organization by virtue of the person's contribution to or payment of dues to the organization even though the organization engages in lobbying activities.

8. A state governmental agency head or his or her designee who provides or communicates, or both, information relating to policy or positions, or both, affecting the governmental agencies which he or she represents.

(22) MINOR VIOLATION. Any violation of this chapter in which the public official or public employee receives an economic gain in an amount less than two hundred fifty dollars ($250) or the governmental entity has an economic loss of less than two hundred fifty dollars ($250).

(23) PERSON. A business, individual, corporation, partnership, union, association, firm, committee, club, or other organization or group of persons.

(24) PRINCIPAL. A person or business which employs, hires, or otherwise retains a lobbyist. A principal is not a lobbyist but is not allowed to give a thing of value.

(25) PROBABLE CAUSE. A finding that the allegations are more likely than not to have occurred.

(26) PUBLIC EMPLOYEE. Any person employed at the state, county, or municipal level of government or their instrumentalities, including governmental corporations and authorities, but excluding employees of hospitals or other health care corporations including contract employees of those hospitals or other health care corporations, who is paid in whole or in part from state, county, or municipal funds. For purposes of this chapter, a public employee does not include a person employed on a part-time basis whose employment is limited to providing professional services other than lobbying, the compensation for which constitutes less than 50 percent of the part-time employee's income.

(27) PUBLIC OFFICIAL. Any person elected to public office, whether or not that person has taken office, by the vote of the people at state, county, or municipal level of government or their instrumentalities, including governmental corporations, and any person appointed to a position at the state, county, or municipal level of government or their instrumentalities, including governmental corporations. For purposes of this chapter, a public official includes the chairs and vice-chairs or the equivalent offices of each state political party as defined in Section 17-13-40.

(28) REGULATORY BODY. A state agency which issues regulations in accordance with the Alabama Administrative Procedure Act or a state, county, or municipal department, agency, board, or commission which controls, according to rule or regulation, the activities, business licensure, or functions of any group, person, or persons.

(29) REPORTING PERIOD. The reporting official's or employee's fiscal tax year as it applies to his or her United States personal income tax return.

(30) REPORTING YEAR. The reporting official's or employee's fiscal tax year as it applies to his or her United States personal income tax return.

(31) RESPONDENT. A person alleged to have violated a provision of this chapter and against whom a complaint has been filed with the commission.

(32) STATEMENT OF ECONOMIC INTERESTS. A financial disclosure form made available by the commission which shall be completed and filed with the commission prior to April 30 of each year covering the preceding calendar year by certain public officials and public employees.

(33) SUPERVISOR. Any person having authority to hire, transfer, suspend, lay off, recall, promote, discharge, assign, or discipline other public employees, or any person responsible to direct them, or to adjust their grievances, or to recommend personnel action, if, in connection with the foregoing, the exercise of the authority is not of a merely routine or clerical nature but requires the use of independent judgment.

(34) THING OF VALUE.

a. Any gift, benefit, favor, service, gratuity, tickets or passes to an entertainment, social or sporting event, unsecured loan, other than those loans and forbearances made in the ordinary course of business, reward, promise of future employment, or honoraria or other item of monetary value.

b. The term, thing of value, does not include any of the following, provided that no particular course of action is required as a condition to the receipt thereof:

1. A contribution reported under Chapter 5 of Title 17 or a contribution to an inaugural or transition committee.

2. Anything given by a family member of the recipient under circumstances which make it clear that it is motivated by a family relationship.

3. Anything given by a friend of the recipient under circumstances which make it clear that it is motivated by a friendship and not given because of the recipient's official position. Relevant factors include whether the friendship preexisted the recipient's status as a public employee, public official, or candidate and whether gifts have been previously exchanged between them.

4. Greeting cards, and other items, services with little intrinsic value which are intended solely for presentation, such as plaques, certificates, and trophies, promotional items commonly distributed to the general public, and items or services of de minimis value.

5. Loans from banks and other financial institutions on terms generally available to the public.

6. Opportunities and benefits, including favorable rates and commercial discounts, available to the public or to a class consisting of all government employees.

7. Rewards and prizes given to competitors in contests or events, including random drawings, which are open to the public.

8. Anything that is paid for by a governmental entity or an entity created by a governmental entity to support the governmental entity or secured by a governmental entity under contract, except for tickets to a sporting event offered by an educational institution to anyone other than faculty, staff, or administration of the institution.

9. Anything for which the recipient pays full value.

10. Compensation and other benefits earned from a non-government employer, vendor, client, prospective employer, or other business relationship in the ordinary course of employment or non-governmental business activities under circumstances which make it clear that the thing is provided for reasons unrelated to the recipient's public service as a public official or public employee.

11. Any assistance provided or rendered in connection with a safety or a health emergency.

12. Payment of or reimbursement for actual and necessary transportation and lodging expenses, as well as waiver of registration fees and similar costs, to facilitate the attendance of a public official or public employee, and the spouse of the public official or public employee, at an educational function or widely attended event of which the person is a primary sponsor. This exclusion applies only if the public official or public employee meaningfully participates in the event as a speaker or a panel participant, by presenting information related to his or her agency or matters pending before his or her agency, or by performing a ceremonial function appropriate to his or her official position; or if the public official's or public employee's attendance at the event is appropriate to the performance of his or her official duties or representative function.

13. Payment of or reimbursement for actual and necessary transportation and lodging expenses to facilitate a public official's or public employee's participation in an economic development function.

14. Hospitality, meals, and other food and beverages provided to a public official or public employee, and the spouse of the public official or public employee, as an integral part of an educational function, economic development function, work session, or widely attended event, such as a luncheon, banquet, or reception hosted by a civic club, chamber of commerce, charitable or educational organization, or trade or professional association.

15. Any function or activity pre-certified by the Director of the Ethics Commission as a function that meets any of the above criteria.

16. Meals and other food and beverages provided to a public official or public employee in a setting other than any of the above functions not to exceed for a lobbyist twenty-five dollars ($25) per meal with a limit of one hundred fifty dollars ($150) per year; and not to exceed for a principal fifty dollars ($50) per meal with a limit of two hundred fifty dollars ($250) per year. Notwithstanding the foregoing, the lobbyist's limits herein shall not count against the principal's limits and likewise, the principal's limits shall not count against the lobbyist's limits.

17. Anything either (i) provided by an association or organization to which the state or, in the case of a local government official or employee, the local government pays annual dues as a membership requirement or (ii) provided by an association or organization to a public official who is a member of the association or organization and, as a result of his or her service to the association or organization, is deemed to be a public official. Further included in this exception is payment of reasonable compensation by a professional or local government association or corporation to a public official who is also an elected officer or director of the professional or local government association or corporation for services actually provided to the association or corporation in his or her capacity as an officer or director.

18. Any benefit received as a discount on accommodations, when the discount is given to the public official because the public official is a member of an organization or association whose entire membership receives the discount.

c. Nothing in this chapter shall be deemed to limit, prohibit, or otherwise require the disclosure of gifts through inheritance received by a public employee or public official.

(35) VALUE. The fair market price of a like item if purchased by a private citizen. In the case of tickets to social and sporting events and associated passes, the value is the face value printed on the ticket.

(36) WIDELY ATTENDED EVENT. A gathering, dinner, reception, or other event of mutual interest to a number of parties at which it is reasonably expected that more than 12 individuals will attend and that individuals with a diversity of views or interest will be present.



Section 36-25-1.1 - Lobbying.

Lobbying includes promoting or attempting to influence the awarding of a grant or contract with any department or agency of the executive, legislative, or judicial branch of state government.

No member of the Legislature, for a fee, reward, or other compensation, in addition to that received in his or her official capacity, shall represent any person, firm, corporation, or other business entity before an executive department or agency.



Section 36-25-2 - Legislative findings and declarations; purpose of chapter.

(a) The Legislature hereby finds and declares:

(1) It is essential to the proper operation of democratic government that public officials be independent and impartial.

(2) Governmental decisions and policy should be made in the proper channels of the governmental structure.

(3) No public office should be used for private gain other than the remuneration provided by law.

(4) It is important that there be public confidence in the integrity of government.

(5) The attainment of one or more of the ends set forth in this subsection is impaired whenever there exists a conflict of interest between the private interests of a public official or a public employee and the duties of the public official or public employee.

(6) The public interest requires that the law protect against such conflicts of interest and establish appropriate ethical standards with respect to the conduct of public officials and public employees in situations where conflicts exist.

(b) It is also essential to the proper operation of government that those best qualified be encouraged to serve in government. Accordingly, legal safeguards against conflicts of interest shall be so designed as not to unnecessarily or unreasonably impede the service of those men and women who are elected or appointed to do so. An essential principle underlying the staffing of our governmental structure is that its public officials and public employees should not be denied the opportunity, available to all other citizens, to acquire and retain private economic and other interests, except where conflicts with the responsibility of public officials and public employees to the public cannot be avoided.

(c) The Legislature declares that the operation of responsible democratic government requires that the fullest opportunity be afforded to the people to petition their government for the redress of grievances and to express freely to the legislative bodies and to officials of the Executive Branch, their opinions on legislation, on pending governmental actions, and on current issues. To preserve and maintain the integrity of the legislative and administrative processes, it is necessary that the identity, expenditures, and activities of certain persons who engage in efforts to persuade members of the legislative bodies or members of the Executive Branch to take specific actions, either by direct communication to these officials, or by solicitation of others to engage in such efforts, be publicly and regularly disclosed. This chapter shall be liberally construed to promote complete disclosure of all relevant information and to insure that the public interest is fully protected.

(d) It is the policy and purpose of this chapter to implement these objectives of protecting the integrity of all governmental units of this state and of facilitating the service of qualified personnel by prescribing essential restrictions against conflicts of interest in public service without creating unnecessary barriers thereto.



Section 36-25-3 - State Ethics Commission - Creation, composition; annual reports; compensation; political activities; director; personnel.

(a) There is hereby created a State Ethics Commission composed of five members, each of whom shall be a fair, equitable citizen of this state and of high moral character and ability. The following persons shall not be eligible to be appointed as members: (1) a public official; (2) a candidate; (3) a registered lobbyist and his or her principal; or (4) a former employee of the commission. No member of the commission shall be eligible for reappointment to succeed himself or herself. The members of the commission shall be appointed by the following officers: The Governor, the Lieutenant Governor, or in the absence of a Lieutenant Governor, the Presiding Officer of the Senate, and the Speaker of the House of Representatives. Appointments shall be subject to Senate confirmation and persons appointed shall assume their duties upon confirmation by the Senate. The members of the first commission shall be appointed for terms of office expiring one, two, three, four, and five years, respectively, from September 1, 1975. Successors to the members of the first commission shall serve for a term of five years beginning service on September 1 of the year appointed and serving until their successors are appointed and confirmed. If at any time there should be a vacancy on the commission, a successor member to serve for the unexpired term applicable to such vacancy shall be appointed by the Governor. The commission shall elect one member to serve as chair of the commission and one member to serve as vice chair. The vice chair shall act as chair in the absence or disability of the chair or in the event of a vacancy in that office.

Beginning with the first vacancy on the Ethics Commission after October 1, 1995, if there is not a Black member serving on the commission, that vacancy shall be filled by a Black appointee. Any vacancy thereafter occurring on the commission shall also be filled by a Black appointee if there is no Black member serving on the commission at that time.

Beginning with the first vacancy on the State Ethics Commission after January 1, 2011, the commission shall always have as a member a State of Alabama-licensed attorney in good standing.

Beginning with the first vacancy on the State Ethics Commission after January 1, 2016, the commission shall always have as a member a former elected public official who served at least two terms of office.

(b) A vacancy in the commission shall not impair the right of the remaining members to exercise all the powers of the commission, and three members thereof shall constitute a quorum.

(c) The commission shall at the close of each fiscal year, or as soon thereafter as practicable, report to the Legislature and the Governor concerning the actions it has taken, the name, salary, and duties of the director, the names and duties of all individuals in its employ, the money it has disbursed, other relevant matters within its jurisdiction, and such recommendations for legislation as the commission deems appropriate.

(d) Members of the commission, while serving on the business of the commission, shall be entitled to receive compensation at the rate of fifty dollars ($50) per day, and each member shall be paid his or her travel expenses incurred in the performance of his or her duties as a member of the commission as other state employees and officials are paid when approved by the chair. If for any reason a member of the commission wishes not to claim and accept the compensation or travel expenses, the member shall inform the director, in writing, of the refusal. The member may at any time during his or her term begin accepting compensation or travel expenses; however, the member's refusal for any covered period shall act as an irrevocable waiver for that period.

(e) All members, officers, agents, attorneys, and employees of the commission shall be subject to this chapter. The director, members of the commission, and all employees of the commission may not engage in partisan political activity, including the making of campaign contributions, on the state, county, and local levels. The prohibition shall in no way act to limit or restrict such persons' ability to vote in any election.

(f) The commission shall appoint a full-time director. Appointment of the director shall be subject to Senate confirmation, and the person appointed shall assume his or her duties upon confirmation by the Senate. If the Senate fails to vote on an appointee's confirmation before adjourning sine die during the session in which the director is appointed, the appointee is deemed to be confirmed. No appointee whose confirmation is rejected by the Senate may be reappointed. The director shall serve at the pleasure of the commission and shall appoint such other employees as needed. All such employees, except the director, shall be employed subject to the state Merit System law, and their compensation shall be prescribed pursuant to that law. The employment of attorneys shall be subject to subsection (h). The compensation of the director shall be fixed by the commission, payable as the salaries of other state employees. The director shall be responsible for the administrative operations of the commission and shall administer this chapter in accordance with the commission's policies. No rule shall be implemented by the director until adopted by the commission in accordance with Sections 41-22-1 to 41-22-27, inclusive, the Alabama Administrative Procedure Act.

(g) The director may appoint part-time stenographic reporters or certified court reporters, as needed, to take and transcribe the testimony in any formal or informal hearing or investigation before the commission or before any person authorized by the commission. The reporters are not full-time employees of the commission, are not subject to the Merit System law, and may not participate in the State Retirement System.

(h) The director, with the approval of the Attorney General, may appoint competent attorneys as legal counsel for the commission. Each attorney so appointed shall be of good moral and ethical character, licensed to practice law in this state, and be a member in good standing of the Alabama State Bar Association. Each attorney shall be commissioned as an assistant or deputy attorney general and, in addition to the powers and duties herein conferred, shall have the authority and duties of an assistant or deputy attorney general, except, that his or her entire time shall be devoted to the commission. Each attorney shall act on behalf of the commission in actions or proceedings brought by or against the commission pursuant to any law under the commission's jurisdiction or in which the commission joins or intervenes as to a matter within the commission's jurisdiction or as a friend of the court or otherwise.

(i) The director shall designate in writing the chief investigator, should there be one, and a maximum of eight full-time investigators who shall be and are hereby constituted law enforcement officers of the State of Alabama with full and unlimited police power and jurisdiction to enforce the laws of this state pertaining to the operation and administration of the commission and this chapter. Investigators shall meet the requirements of the Alabama Peace Officers' Standards and Training Act, Sections 36-21-40 to 36-21-51, inclusive, and shall in all ways and for all purposes be considered law enforcement officers entitled to all benefits provided in Section 36-15-6(f). Notwithstanding the foregoing, the investigators shall only exercise their power of arrest as granted under this chapter pursuant to an order issued by a court of competent jurisdiction.



Section 36-25-4 - State Ethics Commission - Duties; complaint; investigation; hearings; fees; finding of violation.

(a) The commission shall do all of the following:

(1) Prescribe forms for statements required to be filed by this chapter and make the forms available to persons required to file such statements.

(2) Prepare guidelines setting forth recommended uniform methods of reporting for use by persons required to file statements required by this chapter.

(3) Accept and file any written information voluntarily supplied that exceeds the requirements of this chapter.

(4) Develop, where practicable, a filing, coding, and cross-indexing system consistent with the purposes of this chapter.

(5) Make reports and statements filed with the commission available during regular business hours and online via the Internet to public inquiry subject to such regulations as the commission may prescribe.

(6) Preserve reports and statements for a period consistent with the statute of limitations as contained in this chapter. The reports and statements, when no longer required to be retained, shall be disposed of by shredding the reports and statements and disposing of or recycling them, or otherwise disposing of the reports and statements in any other manner prescribed by law. Nothing in this section shall in any manner limit the Department of Archives and History from receiving and retaining any documents pursuant to existing law.

(7) Make investigations with respect to statements filed pursuant to this chapter, and with respect to alleged failures to file, or omissions contained therein, any statement required pursuant to this chapter and, upon complaint by any individual, with respect to alleged violation of any part of this chapter to the extent authorized by law. When in its opinion a thorough audit of any person or any business should be made in order to determine whether this chapter has been violated, the commission shall direct the Examiner of Public Accounts to have an audit made and a report thereof filed with the commission. The Examiner of Public Accounts, upon receipt of the directive, shall comply therewith.

(8) Report suspected violations of law to the appropriate law-enforcement authorities.

(9) Issue and publish advisory opinions on the requirements of this chapter, based on a real or hypothetical set of circumstances. Such advisory opinions shall be adopted by a majority vote of the members of the commission present and shall be effective and deemed valid until expressly overruled or altered by the commission or a court of competent jurisdiction. The written advisory opinions of the commission shall protect the person at whose request the opinion was issued and any other person reasonably relying, in good faith, on the advisory opinion in a materially like circumstance from liability to the state, a county, or a municipal subdivision of the state because of any action performed or action refrained from in reliance of the advisory opinion. Nothing in this section shall be deemed to protect any person relying on the advisory opinion if the reliance is not in good faith, is not reasonable, or is not in a materially like circumstance. The commission may impose reasonable charges for publication of the advisory opinions and monies shall be collected, deposited, dispensed, or retained as provided herein. On October 1, 1995, all prior advisory opinions of the commission in conflict with this chapter, shall be ineffective and thereby deemed invalid and otherwise overruled unless there has been any action performed or action refrained from in reliance of a prior advisory opinion.

(10) Initiate and continue, where practicable, programs for the purpose of educating candidates, officials, employees, and citizens of Alabama on matters of ethics in government service.

(11) In accordance with Sections 41-22-1 to 41-22-27, inclusive, the Alabama Administrative Procedure Act, prescribe, publish, and enforce rules to carry out this chapter.

(b) Additionally, the commission shall work with the Secretary of State to implement the reporting requirements of the Alabama Fair Campaign Practices Act and shall do all of the following:

(1) Approve all forms required by the Fair Campaign Practices Act.

(2) Suggest accounting methods for candidates, principal campaign committees, and political action committees in connection with reports and filings required by the Fair Campaign Practices Act.

(3) Approve a retention policy for all reports, filings, and underlying documentation required by the Fair Campaign Practices Act.

(4) Approve a manual for all candidates, principal campaign committees, and political action committees, describing the requirements of the Fair Campaign Practices Act that shall be published by the Secretary of State.

(5) Investigate and hold hearings for receiving evidence regarding alleged violations of the Fair Campaign Practices Act as set forth in this chapter that demonstrates a likelihood that the Fair Campaign Practices Act has been violated.

(6) Conduct or authorize audits of any filings required under the Fair Campaign Practices Act if evidence exists that an audit is warranted because of the filing of a complaint in the form required by this chapter or if there exists a material discrepancy or conflict on the face of any filing required by the Fair Campaign Practices Act.

(7) Affirm, set aside, or reduce civil penalties as provided in Section 17-5-19.2.

(8) Refer all evidence and information necessary to the Attorney General or appropriate district attorney for prosecution of any criminal violation of the Fair Campaign Practices Act as set forth in this chapter.

(9) Make investigations with respect to statements filed pursuant to the Fair Campaign Practices Act, and with respect to alleged failures to file, or omissions contained therein, any statement required pursuant to the Fair Campaign Practices Act and, upon complaint by any individual, with respect to alleged violation of any part of that act to the extent authorized by law. When in its opinion a thorough audit of any person or any business should be made in order to determine whether the Fair Campaign Practices Act has been violated, the commission shall direct the Examiner of Public Accounts to have an audit made and a report thereof filed with the commission. The Examiner of Public Accounts, upon receipt of the directive, shall comply therewith.

(10) Issue and publish advisory opinions on the requirements of the Fair Campaign Practices Act, based on a real or hypothetical set of circumstances. Such advisory opinions shall be adopted by a majority vote of the members of the commission present and shall be effective and deemed valid until expressly overruled or altered by the commission or a court of competent jurisdiction. The written advisory opinions of the commission shall protect the person at whose request the opinion was issued and any other person reasonably relying, in good faith, on the advisory opinion in a materially like circumstance from liability of any kind because of any action performed or action refrained from in reliance of the advisory opinion. Nothing in this section shall be deemed to protect any person relying on the advisory opinion if the reliance is not in good faith, is not reasonable, or is not in a materially like circumstance. The commission may impose reasonable charges for publication of the advisory opinions and monies shall be collected, deposited, dispensed, or retained as provided herein.

(11) In accordance with Sections 41-22-1 to 41-22-27, inclusive, the Alabama Administrative Procedure Act, prescribe, publish, and enforce rules to carry out this section.

(c) Except as necessary to permit the sharing of information and evidence with the Attorney General or a district attorney, a complaint filed pursuant to this chapter or the Fair Campaign Practices Act, together with any statement, evidence, or information received from the complainant, witnesses, or other persons shall be protected by and subject to the same restrictions relating to secrecy and nondisclosure of information, conversation, knowledge, or evidence of Sections 12-16-214 to 12-16-216, inclusive, except that a violation of this section shall constitute a Class C felony. Such restrictions shall apply to all investigatory activities taken by the director, the commission, or a member thereof, staff, employees, or any person engaged by the commission in response to a complaint filed with the commission and to all proceedings relating thereto before the commission. Such restrictions shall also apply to all information and evidence supplied to the Attorney General or district attorney.

(d) The commission shall not take any investigatory action on a telephonic or written complaint against a respondent so long as the complainant remains anonymous. Investigatory action on a complaint from an identifiable source shall not be initiated until the true identity of the source has been ascertained and written verification of such ascertainment is in the commission's files. The complaint may only be filed by a person who has or persons who have credible and verifiable information supporting the allegations contained in the complaint. A complainant may not file a complaint for another person or persons in order to circumvent this subsection. Prior to commencing any investigation, the commission shall: (1) receive a written and signed complaint which sets forth in detail the specific charges against a respondent, and the factual allegations which support such charges; and (2) the director shall conduct a preliminary inquiry in order to make an initial determination that the complaint, on its face alleges facts which if true, would constitute a violation of this chapter or the Fair Campaign Practices Act and that reasonable cause exists to conduct an investigation. If the director determines that the complaint does not allege a violation or that reasonable cause does not exist, the charges shall be dismissed, but such action must be reported to the commission. The commission shall be entitled to authorize an investigation upon written consent of four commission members, upon an express finding that probable cause exists that a violation or violations of this chapter or the Fair Campaign Practices Act have occurred. Upon the commencement of any investigation, the Alabama Rules of Criminal Procedure as applicable to the grand jury process promulgated by the Alabama Supreme Court shall apply and shall remain in effect until the complaint is dismissed or disposed of in some other manner. A complaint may be initiated by a vote of four members of the commission, provided, however, that the commission shall not conduct the hearing, but rather the hearing shall be conducted by three active or retired judges, who shall be appointed by the Chief Justice of the Alabama Supreme Court, at least one of whom shall be Black. The three-judge panel shall conduct the hearing in accordance with the procedures contained in this chapter and in accordance with the rules of the commission. If the three-judge panel unanimously finds that a person covered by this chapter has violated it or that the person covered by the Fair Campaign Practices Act has violated that act, the three-judge panel shall forward the case to the district attorney for the jurisdiction in which the alleged acts occurred or to the Attorney General. In all matters that come before the commission concerning a complaint on an individual, the laws of due process shall apply.

(e) Not less than 45 days prior to any hearing before the commission, the respondent shall be given notice that a complaint has been filed against him or her and shall be given a summary of the charges contained therein. Upon the timely request of the respondent, a continuance of the hearing for not less than 30 days shall be granted for good cause shown. The respondent charged in the complaint shall have the right to be represented by retained legal counsel. The commission may not require the respondent to be a witness against himself or herself.

(f) The commission shall provide discovery to the respondent pursuant to the Alabama Rules of Criminal Procedure as promulgated by the Alabama Supreme Court.

(g)(1) All fees, penalties, and fines collected by the commission pursuant to this chapter shall be deposited into the State General Fund.

(2) All monies collected as reasonable payment of costs for copying, reproductions, publications, and lists shall be deemed a refund against disbursement and shall be deposited into the appropriate fund account for the use of the commission.

(h) In the course of an investigation, the commission may subpoena witnesses and compel their attendance and may also require the production of books, papers, documents, and other evidence. If any person fails to comply with any subpoena lawfully issued, or if any witness refuses to produce evidence or to testify as to any matter relevant to the investigation, it shall be the duty of any court of competent jurisdiction or the judge thereof, upon the application of the director, to compel obedience upon penalty for contempt, as in the case of disobedience of a subpoena issued for such court or a refusal to testify therein. A subpoena may be issued only upon the vote of four members of the commission upon the express written request of the director. The subpoena shall be subject to Rules 17.1, 17.2, 17.3, and 17.4 of the Alabama Rules of Criminal Procedure. The commission upon seeking issuance of the subpoena shall serve a notice to the recipient of the intent to serve such subpoena. Upon the expiration of 10 days from the service of the notice and the proposed subpoena shall be attached to the notice. Any person or entity served with a subpoena may serve an objection to the issuance of the subpoena within 10 days after service of the notice on the grounds set forth under Rule 17.3(c) of the Alabama Rules of Criminal Procedure, and in such event the subpoena shall not issue until an order to dismiss, modify, or issue the subpoena is entered by a state court of proper jurisdiction, the order to be entered within 30 days after making of the objection. Any vote taken by the members of the commission relative to the issuance of a subpoena shall be protected by and subject to the restrictions relating to secrecy and nondisclosure of information, conversation, knowledge, or evidence of Sections 12-16-214 to 12-16-216, inclusive.

(i) After receiving or initiating a complaint, the commission has 180 days to determine whether probable cause exists. At the expiration of 180 days from the date of receipt or commencement of a complaint, if the commission does not find probable cause, the complaint shall be deemed dismissed and cannot be reinstated based on the same facts alleged in the complaint. Upon good cause shown from the general counsel and chief investigator, the director may request from the commission a one-time extension of 180 days. Upon the majority vote of the commission, the staff may be granted a one-time extension of 180 days in which to complete the investigation. If the commission finds probable cause that a person covered by this chapter has violated it or that the person covered by the Fair Campaign Practices Act has violated that act, the case and the commission's findings shall be forwarded to the district attorney for the jurisdiction in which the alleged acts occurred or to the Attorney General. The case, along with the commission's findings, shall be referred for appropriate legal action. Nothing in this section shall be deemed to limit the commission's ability to take appropriate legal action when so requested by the district attorney for the appropriate jurisdiction or by the Attorney General.

(j) Within 180 days of receiving a case referred by the commission, the Attorney General or district attorney to whom the case was referred may, upon written request of the commission notify the commission, in writing, stating whether he or she intends to take action against the respondent, including an administrative disposition or settlement, conduct further investigation, or close the case without taking action. If the Attorney General or district attorney decides to pursue the case, he or she, upon written request of the commission, may inform the commission of the final disposition of the case. The written information pursuant to this section shall be maintained by the commission and made available upon request as a public record. The director may request an oral status update from the Attorney General or district attorney from time to time.



Section 36-25-4.1 - State Ethics Commission - Public access to complaint, investigation, and disposition.

Notwithstanding any other law, regulation, or rule, no complaints shall be made available to the public or available on the Internet until the disposition of the matter. In no event may a complaint be made public or available on the Internet if the complaint is dismissed or found not to have probable cause. In the matters where the complaint is dismissed or found not to have probable cause, only the disposition of the matter may be made available to the public or available on the Internet. Nothing in this section shall be deemed a direct grant of authority for the commission to publicize or make available on the Internet any complaint or investigation if not permitted by any other law, regulation, or rule.



Section 36-25-4.2 - State Ethics Commission - State Ethics Law training programs.

(a) At the beginning of each legislative quadrennium, the State Ethics Commission shall provide for and administer training programs on the State Ethics Law for members of the Legislature, state constitutional officers, cabinet officers, executive staff, municipal mayors, council members and commissioners, county commissioners, and lobbyists.

(1) The training program for legislators shall be held at least once at the beginning of each quadrennium for members of the Legislature. An additional training program shall be held if any changes are made to this chapter, and shall be held within three months of the effective date of the changes. The time and place of the training programs shall be determined by the Executive Director of the State Ethics Commission and the Legislative Council. Each legislator must attend the training programs. The State Ethics Commission shall also provide a mandatory program for any legislator elected in a special election within three months of the date that the legislator assumes office.

(2) The training program for the state constitutional officers, cabinet members, and executive staff, as determined by the Governor, shall be held within the first 30 days after the Governor has been sworn into office. An additional training program shall be held if any changes are made to this chapter, and shall be held within three months of the effective date of the changes. The specific date of the training program shall be established by the Executive Director of the State Ethics Commission with the advice of the Governor and other constitutional officers.

(3) The training program for lobbyists shall be held four times annually as designated by the Executive Director of the State Ethics Commission, the first of which shall be held within the first 30 days of the year. Each lobbyist must attend a training program within 90 days of registering as a lobbyist. A lobbyist who fails to attend a training program shall not be allowed to lobby the Legislature, Executive Branch, Judicial Branch, public officials, or public employees. After attending one training program, a lobbyist shall not be required to attend an additional training program unless any changes are made to this chapter. Such additional mandatory training program shall be held within three months of the effective date of the changes.

(4) All municipal mayors, council members and commissioners, county commissioners, and members of any local board of education in office as of January 1, 2011, shall obtain training within 120 days of that date. Thereafter, all municipal mayors, council members and commissioners, and county commissioners shall obtain training within 120 days of being sworn into office. Training shall be available online and may be conducted either online or in person. Evidence of completion of the training shall be provided to the commission via an electronic reporting system provided on the official website. The scheduling of training opportunities for municipal mayors, council members and commissioners, and county commissioners shall be established by the Executive Director of the State Ethics Commission with the advice and assistance of the Alabama League of Municipalities and the Association of County Commissions of Alabama. Any provision of this section to the contrary notwithstanding, the training for county commissioners required by this subdivision shall be satisfied by the successful completion of the 10-hour course on ethical requirements of public officials provided by the Alabama Local Government Training Institute established pursuant to Article 2 of Chapter 3 of Title 11. The Alabama Local Government Training Institute shall quarterly provide written notice to the State Ethics Commission the names of those county commissioners completing the institute's program.

(b) The curriculum of each session and faculty for the training program shall be determined by the Executive Director of the State Ethics Commission. The curriculum shall include, but not be limited to, a review of the current law, a discussion of actual cases and advisory opinions on which the State Ethics Commission has ruled, and a question and answer period for attendees. The faculty for the training program may include the staff of the State Ethics Commission, members of the faculties of the various law schools in the state, and other persons deemed appropriate by the Executive Director of the State Ethics Commission and shall include experts in the field of ethics law, persons affected by the ethics law, and members of the press and media.

(c) Except as provided herein, attendance at any session of the training program shall be mandatory, except in the event the person is suffering a catastrophic illness.

(d) This section shall not preclude the penalizing, prosecution, or conviction of any member of the Legislature, any public official, or public employee prior to such person attending a mandatory training program.

(e) All public employees required to file the Statement of Economic Interests required by Section 36-25-14, no later than May 1, 2011, shall participate in an online educational review of the Alabama Ethics Law provided on the official website of the commission. Employees hired after January 1, 2011, shall have 90 days to comply with this subsection. Evidence of completion of the educational review shall be provided to the commission via an electronic reporting system provided on the official website.



Section 36-25-4.3 - Ethics Commission - Electronic database filing and access.

(a) The commission, by April 1, 2012, shall implement and maintain each of the following:

(1) A system for electronic filing of all statements, reports, registrations, and notices required by this chapter.

(2) An electronic database accessible to the public through an Internet website which provides at least the following capabilities:

a. Search and retrieval of all statements, reports, and other filings required by this chapter, excluding complaints made confidential by Section 36-25-4(b), by the name of the public official or public employee to which they pertain.

b. Generation of an aggregate list of all things of value provided to each public official or public employee and family member of a public official or public employee as reported pursuant to Section 36-25-19, searchable and retrievable by the name of the public official or public employee.

(b) Notwithstanding subsection (a), the commission shall exclude from any electronic database accessible to the public, identifying information, as defined in Section 41-13-7, that is included in any statement of economic interest filed by any public official or public employee.

(c) The commission shall redact all identifying information on any electronic database accessible to the public, as defined in Section 41-13-7, that is included in any statement of economic interest filed by a public official or public employee and was in the database on August 1, 2013.



Section 36-25-5 - Use of official position or office for personal gain.

(a) No public official or public employee shall use or cause to be used his or her official position or office to obtain personal gain for himself or herself, or family member of the public employee or family member of the public official, or any business with which the person is associated unless the use and gain are otherwise specifically authorized by law. Personal gain is achieved when the public official, public employee, or a family member thereof receives, obtains, exerts control over, or otherwise converts to personal use the object constituting such personal gain.

(b) Unless prohibited by the Constitution of Alabama of 1901, nothing herein shall be construed to prohibit a public official from introducing bills, ordinances, resolutions, or other legislative matters, serving on committees, or making statements or taking action in the exercise of his or her duties as a public official. A member of a legislative body may not vote for any legislation in which he or she knows or should have known that he or she has a conflict of interest.

(c) No public official or public employee shall use or cause to be used equipment, facilities, time, materials, human labor, or other public property under his or her discretion or control for the private benefit or business benefit of the public official, public employee, any other person, or principal campaign committee as defined in Section 17-22A-2, which would materially affect his or her financial interest, except as otherwise provided by law or as provided pursuant to a lawful employment agreement regulated by agency policy. Provided, however, nothing in this subsection shall be deemed to limit or otherwise prohibit communication between public officials or public employees and eleemosynary or membership organizations or such organizations communicating with public officials or public employees.

(d) No person shall solicit a public official or public employee to use or cause to be used equipment, facilities, time, materials, human labor, or other public property for such person's private benefit or business benefit, which would materially affect his or her financial interest, except as otherwise provided by law.

(e) No public official or public employee shall, other than in the ordinary course of business, solicit a thing of value from a subordinate or person or business with whom he or she directly inspects, regulates, or supervises in his or her official capacity.

(f) A conflict of interest shall exist when a member of a legislative body, public official, or public employee has a substantial financial interest by reason of ownership of, control of, or the exercise of power over any interest greater than five percent of the value of any corporation, company, association, or firm, partnership, proprietorship, or any other business entity of any kind or character which is uniquely affected by proposed or pending legislation; or who is an officer or director for any such corporation, company, association, or firm, partnership, proprietorship, or any other business entity of any kind or character which is uniquely affected by proposed or pending legislation.



Section 36-25-5.1 - Limitation on actions of lobbyists, subordinates of lobbyists, and principals.

(a) No lobbyist, subordinate of a lobbyist, or principal shall offer or provide a thing of value to a public employee or public official or to a family member of the public employee or family member of the public official; and no public employee or public official or family member of the public employee or family member of the public official shall solicit or receive a thing of value from a lobbyist, subordinate of a lobbyist, or principal. Notwithstanding the foregoing, a lobbyist, or principal may offer or provide and a public official, public employee, or candidate may solicit or receive items of de minimis value.

(b) A lobbyist does not provide a thing of value, for purposes of this section, merely by arranging, facilitating, or coordinating with his or her principal that is providing and paying for those items.



Section 36-25-5.2 - Public disclosure of information regarding officials, candidates, or spouses employed by or contracting with the state or federal government.

(a) For purposes of this section, the term state shall include the State of Alabama and any of its agencies, departments, political subdivisions, counties, colleges and universities and technical schools, the Legislature, the appellate courts, district courts, circuit courts and municipal courts, municipal corporations, and city and county school systems.

(b) Each public official and the spouse of each public official, as well as each candidate and the spouse of each candidate, who is employed by the state or the federal government or who has a contract with the state or the federal government, or who works for a company that receives 50% or more of its revenue from the state, shall notify the commission of such employment or contract within 30 days of beginning employment or within 30 days of the beginning of the contract. Additionally, each public official and the spouse of each public official, as well as each candidate and the spouse of each candidate, who is employed by the state or the federal government or who has a contract with the state or the federal government on August 14, 2011, shall notify the commission of such employment or contract by September 13, 2011. Notification shall be in the form of a filing as described in subsection (c).

(c) The filing with the commission shall include all of the following:

(1) The name of the public official or, when applicable, the name of the candidate.

(2) The name of the spouse of the public official or, when applicable, the name of the spouse of the candidate.

(3) The department or agency or county or municipality with whom the public official, candidate, or spouse is employed or with whom the public official, candidate, or spouse has a contract.

(4) The exact job description or, if applicable, a description of the contract.

(5) The beginning and ending dates of employment or, if applicable, the beginning and ending dates of the contract.

(6) The compensation, including any and all salary, allowances, and fees, received by the public official or his or her spouse or the candidate or his or her spouse.

(d) If the terms of employment or of the contract change, the public official or his or her spouse or the candidate or his or her spouse shall promptly provide updated information concerning the change with the commission, which shall revise such information in its files.

(e) Filings collected by the commission pursuant to this section are public record and shall be made available on the commission's website.



Section 36-25-6 - Use of contributions.

Contributions to an office holder, a candidate, or to a public official's inaugural or transitional fund shall not be converted to personal use.



Section 36-25-7 - Offering, soliciting, or receiving anything for purpose of influencing official action; money solicited or received in addition to that received in official capacity.

(a) No person shall offer or give to a public official or public employee or a member of the household of a public employee or a member of the household of the public official and none of the aforementioned shall solicit or receive anything for the purpose of corruptly influencing official action, regardless of whether or not the thing solicited or received is a thing of value.

(b) No public official or public employee shall solicit or receive anything for himself or herself or for a family member of the public employee or family member of the public official for the purpose of corruptly influencing official action, regardless of whether or not the thing solicited or received is a thing of value.

(c) No person shall offer or give a family member of the public official or family member of the public employee anything for the purpose of corruptly influencing official action, regardless of whether or not the thing offered or given is a thing of value.

(d) No public official or public employee, shall solicit or receive any money in addition to that received by the public official or public employee in an official capacity for advice or assistance on matters concerning the Legislature, lobbying a legislative body, an executive department or any public regulatory board, commission or other body of which he or she is a member. Notwithstanding the foregoing, nothing in this section shall be construed to prohibit a public official or public employee from the performance of his or her official duties or responsibilities.

(e) For purposes of this section, to act corruptly means to act voluntarily, deliberately, and dishonestly to either accomplish an unlawful end or result or to use an unlawful method or means to accomplish an otherwise lawful end or result.



Section 36-25-8 - Use or disclosure of confidential information for private financial gain.

No public official, public employee, former public official or former public employee, for a period consistent with the statute of limitations as contained in this chapter, shall use or disclose confidential information gained in the course of or by reason of his or her position or employment in any way that could result in financial gain other than his or her regular salary as such public official or public employee for himself or herself, a family member of the public employee or family member of the public official, or for any other person or business.



Section 36-25-9 - Service on regulatory boards and commissions regulating business with which person associated; members who have financial interest in matter prohibited from voting.

(a) Unless expressly provided otherwise by law, no person shall serve as a member or employee of a state, county, or municipal regulatory board or commission or other body that regulates any business with which he is associated. Nothing herein shall prohibit real estate brokers, agents, developers, appraisers, mortgage bankers, or other persons in the real estate field, or other state-licensed professionals, from serving on any planning boards or commissions, housing authorities, zoning board, board of adjustment, code enforcement board, industrial board, utilities board, state board, or commission.

(b) All county or municipal regulatory boards, authorities, or commissions currently comprised of any real estate brokers, agents, developers, appraisers, mortgage bankers, or other persons in the real estate industry may allow these individuals to continue to serve out their current term if appointed before December 31, 1991, except that at the conclusion of such term subsequent appointments shall reflect that membership of real estate brokers and agents shall not exceed more than one less of a majority of any county or municipal regulatory board or commission effective January 1, 1994.

(c) No member of any county or municipal agency, board, or commission shall vote or participate in any matter in which the member or family member of the member has any financial gain or interest.

(d) All acts, actions, and votes taken by such local boards and commissions between January 1, 1991 and December 31, 1993 are affirmed and ratified.



Section 36-25-10 - Representation of client or constituent before board, regulatory body, department, etc.

If a public official or public employee, or family member of the public employee or family member of the public official, or a business with which the person is associated, represents a client or constituent for a fee before any quasi-judicial board or commission, regulatory body, or executive department or agency, notice of the representation shall be given within 10 days after the first day of the appearance. Notice shall be filed with the commission in the manner prescribed by it. No member of the Legislature shall for a fee, reward, or other compensation represent any person, firm, or corporation before the Public Service Commission or the State Board of Adjustment.



Section 36-25-11 - Public officials or employees entering into contracts which are to be paid out of government funds.

Unless exempt pursuant to Alabama competitive bid laws or otherwise permitted by law, no public official or public employee, or a member of the household of the public employee or the public official, and no business with which the person is associated shall enter into any contract to provide goods or services which is to be paid in whole or in part out of state, county, or municipal funds unless the contract has been awarded through a process of competitive bidding and a copy of the contract is filed with the commission. All such contract awards shall be made as a result of original bid takings, and no awards from negotiations after bidding shall be allowed. A copy of each contract, regardless of the amount, entered into by a public official, public employee, a member of the household of the public employee or the public official, and any business with which the person is associated shall be filed with the commission within 10 days after the contract has been entered into.



Section 36-25-12 - Offering, soliciting, etc., thing of value to or by member of regulatory body.

No person shall offer or give to a member or employee of a governmental agency, board, or commission that regulates a business with which the person is associated, and no member or employee of a regulatory body, shall solicit or accept a thing of value while the member or employee is associated with the regulatory body other than in the ordinary course of business. In addition to the foregoing, the Commissioner of the Department of Agriculture and Industries and any candidate for the office of commissioner may not accept a campaign contribution from a person associated with a business regulated by the department.



Section 36-25-13 - Actions of former public officials or public employees prohibited for two years after departure.

(a) No public official shall serve for a fee as a lobbyist or otherwise represent clients, including his or her employer before the board, agency, commission, department, or legislative body, of which he or she is a former member for a period of two years after he or she leaves such membership. For the purposes of this subsection, such prohibition shall not include a former member of the Alabama judiciary who as an attorney represents a client in a legal, non-lobbying capacity.

(b) Notwithstanding the provisions of subsection (a), no public official elected to a term of office shall serve for a fee as a lobbyist or otherwise represent clients, including his or her employer, before the board, agency, commission, department, or legislative body of which he or she is a former member for a period of two years following the term of office for which he or she was elected, irrespective of whether the member left the office prior to the expiration of the term to which he or she was elected. For the purposes of this subsection, such prohibition shall not include a former member of the Alabama judiciary who as an attorney represents a client in a legal, non-lobbying capacity.

(c) No public employee shall serve for a fee as a lobbyist or otherwise represent clients, including his or her employer before the board, agency, commission, or department, of which he or she is a former employee or worked pursuant to an arrangement such as a consulting agreement, agency transfer, loan, or similar agreement for a period of two years after he or she leaves such employment or working arrangement. For the purposes of this subsection, such prohibition shall not include a former employee of the Alabama judiciary who as an attorney represents a client in a legal, non-lobbying capacity.

(d) Except as specifically set out in this section, no public official, director, assistant director, department or division chief, purchasing or procurement agent having the authority to make purchases, or any person who participates in the negotiation or approval of contracts, grants, or awards or any person who negotiates or approves contracts, grants, or awards shall enter into, solicit, or negotiate a contract, grant, or award with the governmental agency of which the person was a member or employee for a period of two years after he or she leaves the membership or employment of such governmental agency. Notwithstanding the prohibition in this subsection a person serving full-time as the director or a department or division chief who has retired from a governmental agency may enter into a contract with the governmental agency of which the person was an employee for the specific purpose of providing assistance to the governmental agency during the transitional period following retirement, but only if all of the following conditions are met:

(1) The contract does not extend for more than three months following the date of retirement.

(2) The retiree is at all times in compliance with Section 36-27-8.2.

(3) The compensation paid to the retiree through the contract, when combined with the monthly retirement compensation paid to the retiree, does not exceed the gross monthly compensation paid to the retiree on the date of retirement.

(4) The contract is submitted to and approved by the Director of the Ethics Commission as satisfying the above conditions prior to the date the retiree begins work under the contract.

(e) Notwithstanding subsection (d), a municipality may rehire a retired law enforcement officer or a retired firefighter formerly employed by the municipality at any time to provide public safety services if all of the following conditions are satisfied:

(1) A local law is enacted authorizing the rehire of retired law enforcement officers or firefighters formerly employed by the municipality.

(2) The municipality rehiring a retiree provides a copy of the local law referenced in subdivision (1) to the Director of the Ethics Commission.

(3) Upon a determination to rehire a retired law enforcement officer or firefighter, the municipality immediately provides notice to the Director of the Ethics Commission that the former employee is being rehired.

(f) No public official or public employee who personally participates in the direct regulation, audit, or investigation of a private business, corporation, partnership, or individual shall within two years of his or her departure from such employment solicit or accept employment with such private business, corporation, partnership, or individual.

(g) No former public official or public employee of the state may, within two years after termination of office or employment, act as attorney for any person other than himself or herself or the state, or aid, counsel, advise, consult or assist in representing any other person, in connection with any judicial proceeding or other matter in which the state is a party or has a direct and substantial interest and in which the former public official or public employee participated personally and substantially as a public official or employee or which was within or under the public official or public employee's official responsibility as an official or employee. This prohibition shall extend to all judicial proceedings or other matters in which the state is a party or has a direct and substantial interest, whether arising during or subsequent to the public official or public employee's term of office or employment.

(h) Nothing in this chapter shall be deemed to limit the right of a public official or public employee to publicly or privately express his or her support for or to encourage others to support and contribute to any candidate, political committee as defined in Section 17-22A-2 [sic], referendum, ballot question, issue, or constitutional amendment.



Section 36-25-14 - Filing of statement of economic interests.

(a) A statement of economic interests shall be completed and filed in accordance with this chapter with the commission no later than April 30 of each year covering the period of the preceding calendar year by each of the following:

(1) All elected public officials at the state, county, or municipal level of government or their instrumentalities.

(2) Any person appointed as a public official and any person employed as a public employee at the state, county, or municipal level of government or their instrumentalities who occupies a position whose base pay is seventy-five thousand dollars ($75,000) or more annually, as adjusted by the commission by January 31 of each year to reflect changes in the U.S. Department of Labor's Consumer Price Index, or a successor index.

(3) All candidates, provided the statement is filed on the date the candidate files his or her qualifying papers or, in the case of an independent candidate, on the date the candidate complies with the requirements of Section 17-9-3.

(4) Members of the Alabama Ethics Commission; appointed members of boards and commissions having statewide jurisdiction (but excluding members of solely advisory boards).

(5) All full-time nonmerit employees, other than those employed in maintenance, clerical, secretarial, or other similar positions.

(6) Chief clerks and chief managers.

(7) Chief county clerks and chief county managers.

(8) Chief administrators.

(9) Chief county administrators.

(10) Any public official or public employee whose primary duty is to invest public funds.

(11) Chief administrative officers of any political subdivision.

(12) Chief and assistant county building inspectors.

(13) Any county or municipal administrator with power to grant or deny land development permits.

(14) Chief municipal clerks.

(15) Chiefs of police.

(16) Fire chiefs.

(17) City and county school superintendents and school board members.

(18) City and county school principals or administrators.

(19) Purchasing or procurement agents having the authority to make any purchase.

(20) Directors and assistant directors of state agencies.

(21) Chief financial and accounting directors.

(22) Chief grant coordinators.

(23) Each employee of the Legislature or of agencies, including temporary committees and commissions established by the Legislature, other than those employed in maintenance, clerical, secretarial, or similar positions.

(24) Each employee of the Judicial Branch of government, including active supernumerary district attorneys and judges, other than those employed in maintenance, clerical, secretarial, or other similar positions.

(25) Every full-time public employee serving as a supervisor.

(b) Unless otherwise required by law, no public employee occupying a position earning less than seventy-five thousand dollars ($75,000) per year shall be required to file a statement of economic interests, as adjusted by the commission by January 31 of each year to reflect changes in the U.S. Department of Labor's Consumer Price Index, or a successor index. Notwithstanding the provisions of subsection (a) or any other provision of this chapter, no coach of an athletic team of any four-year institution of higher education which receives state funds shall be required to include any income, donations, gifts, or benefits, other than salary, on the statement of economic interests, if the income, donations, gifts, or benefits are a condition of the employment contract. Such statement shall be made on a form made available by the commission. The duty to file the statement of economic interests shall rest with the person covered by this chapter. Nothing in this chapter shall be construed to exclude any public employee or public official from this chapter regardless of whether they are required to file a statement of economic interests. The statement shall contain the following information on the person making the filing:

(1) Name, residential address, business; name, address, and business of living spouse and dependents; name of living adult children; name of parents and siblings; name of living parents of spouse. Undercover law enforcement officers may have their residential addresses and the names of family members removed from public scrutiny by filing an affidavit stating that publicizing this information would potentially endanger their families.

(2) A list of occupations to which one third or more of working time was given during previous reporting year by the public official, public employee, or his or her spouse.

(3) A listing of total combined household income of the public official or public employee during the most recent reporting year as to income from salaries, fees, dividends, profits, commissions, and other compensation and listing the names of each business and the income derived from such business in the following categorical amounts: less than one thousand dollars ($1,000); at least one thousand dollars ($1,000) and less than ten thousand dollars ($10,000); at least ten thousand dollars ($10,000) and less than fifty thousand dollars ($50,000); at least fifty thousand dollars ($50,000) and less than one hundred fifty thousand dollars ($150,000); at least one hundred fifty thousand dollars ($150,000) and less than two hundred fifty thousand dollars ($250,000); or at least two hundred fifty thousand dollars ($250,000) or more. The person reporting shall also name any business or subsidiary thereof in which he or she or his or her spouse or dependents, jointly or severally, own five percent or more of the stock or in which he or she or his or her spouse or dependents serves as an officer, director, trustee, or consultant where the service provides income of at least one thousand dollars ($1,000) and less than five thousand dollars ($5,000); or at least five thousand dollars ($5,000) or more for the reporting period.

(4) If the filing public official or public employee, or his or her spouse, has engaged in a business during the last reporting year which provides legal, accounting, medical or health related, real estate, banking, insurance, educational, farming, engineering, architectural management, or other professional services or consultations, then the filing party shall report the number of clients of such business in each of the following categories and the income in categorical amounts received during the reporting period from the combined number of clients in each category: Electric utilities, gas utilities, telephone utilities, water utilities, cable television companies, intrastate transportation companies, pipeline companies, oil or gas exploration companies, or both, oil and gas retail companies, banks, savings and loan associations, loan or finance companies, or both, manufacturing firms, mining companies, life insurance companies, casualty insurance companies, other insurance companies, retail companies, beer, wine or liquor companies or distributors, or combination thereof, trade associations, professional associations, governmental associations, associations of public employees or public officials, counties, and any other businesses or associations that the commission may deem appropriate. Amounts received from combined clients in each category shall be reported in the following categorical amounts: Less than one thousand dollars ($1,000); more than one thousand dollars ($1,000) and less than ten thousand dollars ($10,000); at least ten thousand dollars ($10,000) and less than twenty-five thousand dollars ($25,000); at least twenty-five thousand dollars ($25,000) and less than fifty thousand dollars ($50,000); at least fifty thousand dollars ($50,000) and less than one hundred thousand dollars ($100,000); at least one hundred thousand dollars ($100,000) and less than one hundred fifty thousand dollars ($150,000); at least one hundred fifty thousand dollars ($150,000) and less than two hundred fifty thousand dollars ($250,000); or at least two hundred fifty thousand dollars ($250,000) or more.

(5) If retainers are in existence or contracted for in any of the above categories of clients, a listing of the categories along with the anticipated income to be expected annually from each category of clients shall be shown in the following categorical amounts: Less than one thousand dollars ($1,000); at least one thousand dollars ($1,000) and less than five thousand dollars ($5,000); or at least five thousand dollars ($5,000) or more.

(6) If real estate is held for investment or revenue production by a public official, his or her spouse or dependents, then a listing thereof in the following fair market value categorical amounts: Under fifty thousand dollars ($50,000); at least fifty thousand dollars ($50,000) and less than one hundred thousand dollars ($100,000); at least one hundred thousand dollars ($100,000) and less than one hundred fifty thousand dollars ($150,000); at least one hundred fifty thousand dollars ($150,000) and less than two hundred fifty thousand dollars ($250,000); at least two hundred fifty thousand dollars ($250,000) or more. A listing of annual gross rent and lease income on real estate shall be made in the following categorical amounts: Less than ten thousand dollars ($10,000); at least ten thousand dollars ($10,000) and less than fifty thousand dollars ($50,000); fifty thousand dollars ($50,000) or more. If a public official or a business in which the person is associated received rent or lease income from any governmental agency in Alabama, specific details of the lease or rent agreement shall be filed with the commission.

(7) A listing of indebtedness to businesses operating in Alabama showing types and number of each as follows: Banks, savings and loan associations, insurance companies, mortgage firms, stockbrokers and brokerages or bond firms; and the indebtedness to combined organizations in the following categorical amounts: Less than twenty-five thousand dollars ($25,000); twenty-five thousand dollars ($25,000) and less than fifty thousand dollars ($50,000); fifty thousand dollars ($50,000) and less than one hundred thousand dollars ($100,000); one hundred thousand dollars ($100,000) and less than one hundred fifty thousand dollars ($150,000); one hundred fifty thousand dollars ($150,000) and less than two hundred fifty thousand dollars ($250,000); two hundred fifty thousand dollars ($250,000) or more. The commission may add additional business to this listing. Indebtedness associated with the homestead of the person filing is exempted from this disclosure requirement.

(c) Filing required by this section shall reflect information and facts in existence at the end of the reporting year.

(d) If the information required herein is not filed as required, the commission shall notify the public official or public employee concerned as to his or her failure to so file and the public official or public employee shall have 10 days to file the report after receipt of the notification. The commission may, in its discretion, assess a fine of ten dollars ($10) a day, not to exceed one thousand dollars ($1,000), for failure to file timely.

(e) A person who intentionally violates any financial disclosure filing requirement of this chapter shall be subject to administrative fines imposed by the commission, or shall, upon conviction, be guilty of a Class A misdemeanor, or both.

Any person who unintentionally neglects to include any information relating to the financial disclosure filing requirements of this chapter shall have 90 days to file an amended statement of economic interests without penalty.



Section 36-25-15 - Candidates required to file statements of economic interests; official to notify commission of name of candidate; failure to submit statement.

(a) Candidates at every level of government shall file a completed statement of economic interests for the previous calendar year with the State Ethics Commission simultaneously with the date such candidate files his or her qualifying papers with the appropriate election official or in the case of an independent candidate, the date the person complies with the requirements of Section 17-9-3. Nothing in this section shall be deemed to require a second filing of the person's statement of economic interests if a current statement of economic interests is on file with the commission.

(b) Each election official who receives a declaration of candidacy or petition to appear on the ballot for election from a candidate shall, within five days of the receipt, notify the commission of the name of the candidate, as defined in this chapter, and the date on which the person became a candidate. The commission shall, within five business days of receipt of such notification, notify the election official whether the candidate has complied with the provisions of this section.

(c) Other provisions of the law notwithstanding, if a candidate does not submit a statement of economic interests or when applicable, an amended statement of economic interests in accordance with the requirements of this chapter, the name of the person shall not appear on the ballot and the candidate shall be deemed not qualified as a candidate in that election. Notwithstanding the foregoing, the commission may, for good cause shown, allow the candidate an additional five days to file such statement of economic interests. If a candidate is deemed not qualified, the appropriate election official shall remove the name of the candidate from the ballot.



Section 36-25-16 - Reports by persons who are related to public officials or public employees and who represent persons before regulatory body or contract with state.

(a) When any citizen of the state or business with which he or she is associated represents for a fee any person before a regulatory body of the Executive Branch, he or she shall report to the commission the name of any adult child, parent, spouse, brother, or sister who is a public official or a public employee of that regulatory body of the Executive Branch.

(b) When any citizen of the state or business with which the person is associated enters into a contract for the sale of goods or services to the State of Alabama or any of its agencies or any county or municipality and any of their respective agencies in amounts exceeding seven thousand five hundred dollars ($7,500), he or she shall report to the commission the names of any adult child, parent, spouse, brother, or sister who is a public official or public employee of the agency or department with whom the contract is made.

(c) This section shall not apply to any contract for the sale of goods or services awarded through a process of public notice and competitive bidding.

(d) Each regulatory body of the Executive Branch, or any agency of the State of Alabama shall be responsible for notifying citizens affected by this chapter of the requirements of this section.



Section 36-25-17 - Reports of violations; cooperation of agency heads.

(a) Every governmental agency head shall within 10 days file reports with the commission on any matters that come to his or her attention in his or her official capacity which constitute a violation of this chapter.

(b) Governmental agency heads shall cooperate in every possible manner in connection with any investigation or hearing, public or private, which may be conducted by the commission.



Section 36-25-18 - Registration of lobbyists required; filing of supplemental registration.

(a) Every lobbyist shall register by filing a form prescribed by the commission no later than January 31 of each year or within 10 days after the first undertaking requiring such registration. Each lobbyist, except public employees who are lobbyists, shall pay an annual fee of one hundred dollars ($100) on or before January 31 of each year or within 10 days of the first undertaking requiring such registration.

(b) The registration shall be in writing and shall contain the following information:

(1) The registrant's full name and business address.

(2) The registrant's normal business and address.

(3) The full name and address of the registrant's principal or principals.

(4) The listing of the categories of subject matters on which the registrant is to communicate directly with a member of the legislative body to influence legislation or legislative action.

(5) If a registrant's activity is done on behalf of the members of a group other than a corporation, a categorical disclosure of the number of persons of the group as follows: 1-5; 6-10; 11-25; over 25.

(6) A statement signed by each principal that he or she has read the registration, knows its contents and has authorized the registrant to be a lobbyist in his or her behalf as specified therein, and that no compensation will be paid to the registrant contingent upon passage or defeat of any legislative measure.

(c) A registrant shall file a supplemental registration indicating any substantial change or changes in the information contained in the prior registration within 10 days after the date of the change.



Section 36-25-19 - Registered lobbyists and other persons required to file quarterly reports.

(a) Every person registered as a lobbyist pursuant to Section 36-25-18 and every principal employing any lobbyist shall file with the commission a report provided by the commission pertaining to the activities set out in that section. The report shall be filed with the commission no later than January 31, April 30, July 31, and October 31 for each preceding calendar quarter, and contain, but not be limited to, the following information:

(1) The cost of those items excluded from the definition of a thing of value which are described in Section 36-25-1(34)b. and which are expended within a 24-hour period on a public official, public employee, and members of his or her respective household in excess of two hundred fifty dollars ($250) with the name or names of the recipient or recipients and the date of the expenditure.

(2) The nature and date of any financial transaction between the public official, candidate, or member of the household of such public official or candidate and the lobbyist or principal of a value in excess of five hundred dollars ($500) in the prior quarter, excluding those financial transactions which are required to be reported by candidates under the Fair Campaign Practices Act as provided in Chapter 22A (commencing with Section 17-22A-1) of Title 17.

(3) A detailed statement showing the exact amount of any loan given or promised to a public official, candidate, public official or candidate.

(4) A detailed statement showing any direct business association or partnership with any public official, candidate, or members of the household of such public official or candidate; provided, however, that campaign expenditures shall not be deemed a business association or partnership.

(b) Any person not otherwise deemed a lobbyist pursuant to this chapter who negotiates or attempts to negotiate a contract, sells or attempts to sell goods or services, engages or attempts to engage in a financial transaction with a public official or public employee in their official capacity and who within a calendar day expends in excess of two hundred fifty dollars ($250) on such public employee, public official, and his or her respective household shall file a detailed quarterly report of the expenditure with the commission.

(c) Any other provision of this chapter to the contrary notwithstanding, no organization whose officer or employee serves as a public official under this chapter shall be required to report expenditures or reimbursement paid to such officer or employee in the performance of the duties with the organization.



Section 36-25-20 - Filing of notice of termination of lobbying activities; effect of notice as to requirement for filing of reports.

(a) A person who ceases to engage in activities requiring registration pursuant to Section 36-25-18 shall file a written, verified statement with the commission acknowledging the termination of activities. The notice shall be effective immediately.

(b) A person who files a notice of termination pursuant to this section shall file the reports required pursuant to Sections 36-25-18 and 36-25-19 for any reporting period during which he or she was registered pursuant to this chapter.



Section 36-25-21 - Reports constitute public records; reports available for public inspection.

All reports filed pursuant to Sections 36-25-18 to 36-25-20, inclusive, are public records and shall be made available for public inspection during regular business hours.



Section 36-25-22 - Sections 36-25-18 to 36-25-21 not to be construed as affecting certain professional services.

Sections 36-25-18 to 36-25-21, inclusive, shall not be construed as affecting professional services in drafting bills or in advising clients and in rendering opinions as to the construction and effect of proposed or pending legislation, executive action, rules, or regulations, where those professional services are not otherwise connected with legislative, executive, or regulatory action.



Section 36-25-23 - Lobbying activities prohibited during elected term of office; floor privileges of former members of Legislature; solicitation of lobbyists by public officials or employees; contracts to provide lobbying services contingent upon legislative action.

(a) No public official elected to a term of office shall serve for a fee as a lobbyist or otherwise represent a client, including his or her employer, before any legislative body or any branch of state or local government, including the executive and judicial branches of government, and including the Legislature of Alabama or any board, agency, commission, or department thereof, during the term or remainder of the term for which the official was elected. For purposes of this subsection, such prohibition shall not include a former member of the Alabama Judiciary who as an attorney represents a client in a legal, non-lobbying capacity.

(b) No former member of the House of Representatives or the Senate of the State of Alabama shall be extended floor privileges of either body in a lobbying capacity.

(c) No public official, public employee, or group of public officials or public employees shall solicit any lobbyist to give any thing whether or not the thing solicited is a thing of value to any person or entity for any purpose other than a campaign contribution.

(d) No principal or lobbyist shall accept compensation for, or enter into a contract to provide lobbying services which is contingent upon the passage or defeat of any legislative action.



Section 36-25-24 - Supervisor prohibited from discharging or discriminating against employee where employee reports violation.

(a) A supervisor shall not discharge, demote, transfer, or otherwise discriminate against a public employee regarding such employee's compensation, terms, conditions, or privileges of employment based on the employee's reporting a violation, or what he or she believes in good faith to be a violation, of this chapter or giving truthful statements or truthful testimony concerning an alleged ethics violation.

(b) Nothing in this chapter shall be construed in any manner to prevent or prohibit or otherwise limit a supervisor from disciplining, discharging, transferring, or otherwise affecting the terms and conditions of a public employee's employment so long as the disciplinary action does not result from or is in no other manner connected with the public employee's filing a complaint with the commission, giving truthful statements, and truthfully testifying.

(c) No public employee shall file a complaint or otherwise initiate action against a public official or other public employee without a good faith basis for believing the complaint to be true and accurate.

(d) A supervisor who is alleged to have violated this section shall be subject to civil action in the circuit courts of this state pursuant to the Alabama Rules of Civil Procedure as promulgated by the Alabama Supreme Court.

(e) A public employee who without a good faith belief in the truthfulness and accuracy of a complaint filed against a supervisor, shall be subject to a civil action in the circuit courts in the State of Alabama pursuant to the Alabama Rules of Civil Procedure as promulgated by the Supreme Court. Additionally, a public employee who without a good faith belief in the truthfulness and accuracy of a complaint as filed against a supervisor shall be subject to appropriate and applicable personnel action.

(f) Nothing in this section shall be construed to allow a public employee to file a complaint to prevent, mitigate, lessen, or otherwise to extinguish existing or anticipated personnel action by a supervisor. A public employee who willfully files such a complaint against a supervisor shall, upon conviction, be guilty of the crime of false reporting.



Section 36-25-26 - False reporting for purpose of influencing legislation.

No person, for the purpose of influencing legislation, may do either of the following:

(1) Knowingly or willfully make any false statement or misrepresentation of the facts to a member of the Legislative or Executive Branch.

(2) Knowing a document to contain a false statement, cause a copy of the document to be received by a member of the Legislative or Executive Branch without notifying the member in writing of the truth.



Section 36-25-27 - Penalties; enforcement; jurisdiction, venue, judicial review; limitations period.

(a)(1) Except as otherwise provided, any person subject to this chapter who intentionally violates any provision of this chapter other than those for which a separate penalty is provided for in this section shall, upon conviction, be guilty of a Class B felony.

(2) Any person subject to this chapter who violates any provision of this chapter other than those for which a separate penalty is provided for in this section shall, upon conviction, be guilty of a Class A misdemeanor.

(3) Any person subject to this chapter who knowingly violates any disclosure requirement of this chapter shall, upon conviction, be guilty of a Class A misdemeanor.

(4) Any person who knowingly makes or transmits a false report or complaint pursuant to this chapter shall, upon conviction, be guilty of a Class A misdemeanor and shall be liable for the actual legal expenses incurred by the respondent against whom the false report or complaint was filed.

(5) Any person who makes false statements to an employee of the commission or to the commission itself pursuant to this chapter without reason to believe the accuracy of the statements shall, upon conviction, be guilty of a Class A misdemeanor.

(6) Any person subject to this chapter who intentionally violates this chapter relating to secrecy shall, upon conviction, be guilty of a Class C felony.

(7) Any person subject to this chapter who intentionally fails to disclose information required by this chapter shall, upon conviction, be guilty of a Class A misdemeanor.

(b) The commission, if petitioned or agreed to by a respondent and the Attorney General or district attorney having jurisdiction, by unanimous vote of the members present, may administratively resolve a complaint filed pursuant to this chapter for minor violations. The commission may levy an administrative penalty not to exceed one thousand dollars ($1,000) for any minor violation of this chapter including, but not limited to, the failure to timely file a complete and correct statement of economic interests. The commission shall, in addition to any administrative penalty, order restitution in the amount of any economic loss to the state, county, and municipal governments and their instrumentalities and such restitution shall when collected be paid by the commission, to the entity having the economic loss. In any case in which an administrative penalty is imposed, the administrative penalty shall not be less than three times the amount of any economic loss to the state, county, and municipal governments or their instrumentalities or any economic gain or benefit to the public official or public employee, or whichever sum is greater. The commission, through its attorney, shall institute proceedings to recover any penalties or restitution or other such funds so ordered pursuant to this section which are not paid by, or on behalf of the public official or public employee or other person who has violated this chapter. Nothing in this section shall be deemed in any manner to prohibit the commission and the respondent from entering into a consent decree settling a complaint which has previously been designated by the commission for administrative resolution, so long as the consent decree is approved by the commission. If the commission, the respondent, and the Attorney General or district attorney having jurisdiction, all concur that a complaint is deemed to be handled administratively, the action shall preclude any criminal prosecution pursuant to this chapter at the state, county, or municipal level.

(c) The enforcement of this chapter shall be vested in the commission; provided, however, nothing in this chapter shall be deemed to limit or otherwise prohibit the Attorney General or the district attorney for the appropriate jurisdiction from enforcing any provision of this chapter as they deem appropriate. In the event the commission, by majority vote, finds that any provision of this chapter has been violated, the alleged violation and any investigation conducted by the commission shall be referred to the district attorney of the appropriate jurisdiction or the Attorney General. The commission shall provide any and all appropriate assistance to such district attorney or Attorney General. Upon the request of such district attorney or the Attorney General, the commission may institute, prosecute, or take such other appropriate legal action regarding such violations, proceeding therein with all rights, privileges, and powers conferred by law upon assistant attorneys general.

(d) Nothing in this chapter limits the power of the state to punish any person for any conduct which otherwise constitutes a crime by statute or at common law.

(e) The penalties prescribed in this chapter do not in any manner limit the power of a legislative body to discipline its own members or to impeach public officials and do not limit the powers of agencies, departments, boards, or commissions to discipline their respective officials, members, or employees.

(f) Each circuit court of this state shall have jurisdiction of all cases and actions relative to judicial review, violations, or the enforcement of this chapter, and the venue of any action pursuant to this chapter shall be in the county in which the alleged violation occurred, or in those cases where the violation or violations occurred outside the State of Alabama, in Montgomery County. In the case of judicial review of any administrative decision of the commission, the commission's order, rule, or decision shall be taken as prima facie just and reasonable and the court shall not substitute its judgment for that of the commission as to the weight of the evidence on questions of fact except where otherwise authorized by law.

(g) Any felony prosecution brought pursuant to this chapter shall be commenced within four years after the commission of the offense.

(h) Any misdemeanor prosecution brought pursuant to this chapter shall be commenced within two years after the commission of the offense.

(i) Nothing in this chapter is intended to nor is to be construed as repealing in any way the provisions of any of the criminal laws of this state.



Section 36-25-28 - Chapter not to deprive citizens of constitutional right to communicate with members of Legislature.

Nothing in this chapter shall be construed as to deprive any citizen, not lobbying, of the citizen's constitutional right to communicate with members of the Legislature.



Section 36-25-29 - Appropriations.

(a) The Legislature shall appropriate such sums as it deems necessary to implement the provisions of and administer this chapter.

(b) Notwithstanding any other provision of law to the contrary, and beginning with the fiscal year ending September 30, 2012, the annual appropriation to the State Ethics Commission in the State General Fund Appropriations Act shall not be less than one tenth of one percent of the total State General Fund amount appropriated in the State General Fund Appropriations Act unless a lower appropriation amount is expressly approved by two-thirds of the membership of the House of Representatives and two-thirds of the membership of the Senate.



Section 36-25-30 - Construction of chapter.

This chapter shall be construed in pari materia with other laws dealing with the subject of ethics.






Chapter 25A - ALABAMA OPEN MEETINGS ACT.

Section 36-25A-1 - Purpose; open meetings requirement; short title.

(a) It is the policy of this state that the deliberative process of governmental bodies shall be open to the public during meetings as defined in Section 36-25A-2(6). Except for executive sessions permitted in Section 36-25A-7(a) or as otherwise expressly provided by other federal or state laws or statutes, all meetings of a governmental body shall be open to the public and no meetings of a governmental body may be held without providing notice pursuant to the requirements of Section 36-25A-3. No executive sessions are required by this chapter to be held under any circumstances. Serial meetings or electronic communications shall not be utilized to circumvent any of the provisions of this chapter.

(b) This chapter shall be known and may be cited as the "Alabama Open Meetings Act."



Section 36-25A-2 - Definitions.

As used in and for determining the applicability of this chapter, the following words shall have the following meanings solely for the purposes of this chapter:

(1) DELIBERATION. An exchange of information or ideas among a quorum of members of a subcommittee, committee, or full governmental body intended to arrive at or influence a decision as to how any members of the subcommittee, committee, or full governmental body should vote on a specific matter that, at the time of the exchange, the participating members expect to come before the subcommittee, committee, or full body immediately following the discussion or at a later time.

(2) EXECUTIVE SESSION. That portion of a meeting of a subcommittee, committee, or full governmental body from which the public is excluded for one or more of the reasons prescribed in Section 36-25A-7(a).

(3) GENERAL REPUTATION AND CHARACTER. Characteristics or actions of a person directly involving good or bad ethical conduct, moral turpitude, or suspected criminal activity, not including job performance.

(4) GOVERNMENTAL BODY. All boards, bodies, and commissions of the executive and legislative departments of the state or its political subdivisions or municipalities which expend or appropriate public funds; all multimember governing bodies of departments, agencies, institutions, and instrumentalities of the executive and legislative departments of the state or its political subdivisions or municipalities, including, without limitation, all corporations and other instrumentalities whose governing boards are comprised of a majority of members who are appointed or elected by the state or its political subdivisions, counties, or municipalities; all quasi-judicial bodies of the executive and legislative departments of the state; and all standing, special, or advisory committees or subcommittees of, or appointed by, the body. The term "governmental body" does not include any of the following:

a. Legislative party caucuses or coalitions.

b. Alabama appellate or trial courts, except as required by the constitution of this state or any body governed by rules of the Alabama Supreme Court.

c. Voluntary membership associations comprised of public employees, retirees, counties, municipalities, or their instrumentalities which have not been delegated any legislative or executive functions by the Legislature or Governor.

(5) JOB PERFORMANCE. The observed conduct or actions of a public employee or public official while on the job in furtherance of his or her assigned duties. Job performance includes whether a person is meeting, exceeding, or failing to meet job requirements or whether formal employment actions should be taken by the governmental body. Job performance does not include the general reputation and character of the person being discussed.

(6) MEETING. a. Subject to the limitations herein, the term meeting shall only apply to the following:

1. The prearranged gathering of a quorum of a governmental body or a quorum of a committee or subcommittee of a governmental body at a time and place which is set by law or operation of law.

2. The prearranged gathering of a quorum of a governmental body or a quorum of a committee or subcommittee of a governmental body during which the full governmental body, committee, or subcommittee of the governmental body is authorized, either by law or otherwise, to exercise the powers which it possesses or approve the expenditure of public funds.

3. The gathering, whether or not it was prearranged, of a quorum of a governmental body during which the members of the governmental body deliberate specific matters that, at the time of the exchange, the participating members expect to come before the full governmental body at a later date.

4. The gathering, whether or not it was prearranged, of a quorum of a committee or subcommittee of a governmental body during which the members of the committee or subcommittee deliberate specific matters relating to the purpose of the committee or subcommittee that, at the time of the exchange, the participating members expect to come before the full governmental body, committee, or subcommittee at a later date.

b. The term "meeting" shall not include:

1. Occasions when a quorum of a governmental body, committee, or subcommittee attends social gatherings, conventions, conferences, training programs, press conferences, media events, association meetings and events or gathers for on-site inspections or meetings with applicants for economic incentives or assistance from the governmental body, or otherwise gathers so long as the subcommittee, committee, or full governmental body does not deliberate specific matters that, at the time of the exchange, the participating members expect to come before the subcommittee, committee, or full governmental body at a later date.

2. Occasions when a quorum of a subcommittee, committee, or full governmental body gathers, in person or by electronic communication, with state or federal officials for the purpose of reporting or obtaining information or seeking support for issues of importance to the subcommittee, committee, or full governmental body.

3. Notwithstanding subparagraph 1., occasions when two members of a governmental body, including two members of a governmental body which has three members, gather for the sole purpose of exchanging background and education information or for the sole purpose of discussing an economic, industrial, or commercial prospect or incentive that does not include a conclusion as to recommendations, policy decisions, or final action on the terms or request or an offer of public financial resources.

c. Nothing herein shall restrict or prevent two members of the same full governmental body from talking together without deliberation, including two members of a full governmental body having only three members, and nothing herein shall restrict or prevent a mayor or executive director of a city or municipality who is not a voting member of the city or municipal council from talking or deliberating with a member of the city or municipal council.

(7) OPEN OR PUBLIC PORTION OF A MEETING. The open or public portion of a meeting is that portion which has not been closed for executive session in accordance with this chapter, for which prior notice was given in compliance with this chapter, and which is conducted so that constituents of the governmental body, members of the media, persons interested in the activities of the governmental body, and citizens of this state could, if they desired, attend and observe.

(8) PROFESSIONAL COMPETENCE. The ability of an individual to practice a profession within the profession's acceptable standards of care and responsibility. A profession is a vocation requiring certification by the State of Alabama or passage of a state licensing examination that may only be granted to or taken by persons who have completed at least three years of college-level education and obtained at least a college-level degree.

(9) PUBLIC EMPLOYEE. Any person employed at the state, county, or municipal levels of government or their instrumentalities, including governmental corporations and authorities, who is paid in whole or in part from state, county, or municipal funds. A public employee does not include a person employed on a part-time basis whose employment is limited to providing professional services other than lobbying, the compensation for which constitutes less than 50 percent of the part-time employee's income.

(10) PUBLIC FUNDS. Taxes or fees charged or collected by a governmental body or from the sale of public property including, but not limited to, matching funds from the federal government or income derived from the investment of taxes or fees.

(11) PUBLIC OFFICIAL. Any person elected to public office, whether or not that person has taken office, by the vote of the people at state, county, or municipal levels of government or their instrumentalities, including governmental corporations, and any person appointed to a position at the state, county, or municipal levels of government or their instrumentalities, including governmental corporations.

(12) QUORUM. Unless otherwise provided by law, a quorum is a majority of the voting members of a governmental body. Except where a governmental body is prohibited from holding a non-emergency meeting as defined in subdivision (6)a.1. between the date of election of members and the date such members take office, any person elected to serve on a governmental body shall be counted in the determination of whether a quorum of that governmental body is present, except for any meeting as defined in subdivisions (6)a.1. and 2., beginning on the date of certification of the results of the general election. In the case of appointment to a governmental body, any person shall be counted in the determination of whether a quorum of that governmental body is present, except for any meeting as defined in subdivisions (6)a.1. and 2., from the date that the appointment is made or issued whether or not the appointment is effective on that date.

(13) SERIAL MEETING. a. The term serial meeting applies to any series of gatherings of two or more members of a governmental body, at which:

1. Less than a quorum is present at each individual gathering and each individual gathering is attended by at least one member who also attends one or more other gatherings in the series.

2. The total number of members attending two or more of the series of gatherings collectively constitutes a quorum.

3. There is no notice or opportunity to attend provided to the public in accordance with this chapter.

4. The members participating in the gatherings deliberate specific matters that, at the time of the exchange, the participating members expect to come before the subcommittee, committee or full governmental body at a later date.

5. The series of gatherings was held for the purpose of circumventing the provisions of this chapter.

6. At least one of the meetings in the series occurs within seven calendar days of a vote on any of the matters deliberated.

b. The term serial meeting does not include:

1. Gatherings, including a gathering of two members of a full governmental body having only three members, at which no deliberations were conducted or the sole purpose was to exchange background and education information with members on specific issues.

2. A series of gatherings related to a search to fill a position required to file a statement of economic interests with the Alabama Ethics Commission pursuant to Section 36-25-14 until the search has been narrowed to three or fewer persons under consideration.

3. A gathering or series of gatherings involving only a single member of a governmental body.

4. A series of gatherings by the trustees of an institution of higher education established by the Constitution of Alabama of 1901, as amended, involving a search to fill a position that directs the institution or a department or major divisions thereof, including the position of president, vice president, provost, dean, department head, or athletic coach.

5. A public official who is a member of a non-profit professional association comprised of members of the same profession, when discussing or participating in the formation of the policy or policies of the professional association of which the public official is a member. This exception shall apply to both legislative policies of the professional association and regulatory polices of the professional association of which the public official is a member, and regardless of whether or not a quorum of the members of the governmental body are members of the same professional association.



Section 36-25A-3 - Notice requirements.

(a) Unless otherwise specified by law and as provided herein, any governmental body subject to this chapter, except for an advisory board, advisory commission, advisory committee, task force, or other advisory body created solely to make recommendations on public policy issues and composed of persons who do not receive compensation for their service as members of the board, commission, committee, task force, or body from public funds, shall post notice of all meetings, as defined in Section 36-25A-2(6)a.1., at least seven calendar days prior to the meeting as follows:

(1) The Alabama Legislature is solely governed by the Alabama Constitution which establishes that the doors of each house of the Alabama Legislature shall be open to the public unless a vote is taken that secrecy is required under the circumstances. The respective houses of the Alabama Legislature shall develop rules consistent with the Constitution of Alabama of 1901, providing for access to and prior notice of all sessions and standing committee and standing subcommittee meetings and all meetings of permanent and joint legislative committees. Because the Alabama Legislature is solely governed by the Alabama Constitution and sets its own rules to ensure public access as guaranteed by the Constitution, no other provision of this chapter applies to the Alabama Legislature.

(2) Any governmental body with statewide jurisdiction shall submit notice of its meeting to the Secretary of State. The Secretary of State shall post the notice on the Internet for at least seven calendar days prior to the day of the meeting. The Secretary of State shall also send electronic mail notifications to anyone who has registered with the Secretary of State to receive notification of meetings. The Secretary of State may promulgate reasonable rules and regulations necessary for the uniform receipt and posting of notice and of registration for electronic mail notification. The Secretary of State shall provide during regular office hours a computer terminal at a place convenient to the public in the office of the Secretary of State that members of the public may use to view notices of meetings posted by the Secretary of State. Any governmental body with less than statewide jurisdiction may also submit notice to the Secretary of State for posting on the website. Nothing shall prevent a governmental body subject to this subsection from posting notice in any additional manner.

(3) A municipal governmental body shall post notice of each meeting on a bulletin board at a place convenient to the public in the city hall, provided, however, that a corporation a majority of whose governing board is appointed or elected by a municipality and that has a principal office separate from the city hall may, in lieu of posting notice in the city hall, post notice of each meeting on a bulletin board at a place convenient to the public in the principal office of the corporation or other instrumentality.

(4) A local school board shall post notice of each meeting on a bulletin board at a place convenient to the public in the central administrative office of the board.

(5) Any other governmental body shall post notice of each meeting in a reasonable location or shall use a reasonable method of notice that is convenient to the public. Any change of the location or method for posting notices of meetings shall not take effect until the change has been approved at an open meeting by the members of the governmental body and announced to the public at an open meeting.

(6) If practicable, a governmental body other than those with statewide jurisdiction, in addition to the posting requirements, shall provide direct notification of a meeting, as defined in Section 36-25A-2(6)a., to any member of the public or news media covering that governmental body who has registered with the governmental body to receive notification of meetings. A governmental body may promulgate reasonable rules and regulations necessary for the uniform registration and payment for direct notice and for the distribution of the notices. The governmental body may choose to transmit a notice using electronic mail, telephone, facsimile, the United States Postal Service, or any other method reasonably likely to provide the requested notice. The actual cost of issuing notices, if there is one, may be required to be paid in advance by the person requesting notice by the governmental body. Direct notice to persons who have registered with the governmental body shall, at a minimum, contain the time, date, and place of the meeting.

(b) Unless otherwise specified by law directly applicable to the governmental body, notice of a meeting, as defined in Section 36-25A-2(6)a.2. and 3. as well as meetings called pursuant to Section 11-43-50 shall be posted as soon as practicable after the meeting is called and in no event less than 24 hours before the meeting is scheduled to begin, unless such notice (i) is prevented by emergency circumstances requiring immediate action to avoid physical injury to persons or damage to property; or (ii) relates to a meeting to be held solely to accept the resignation of a public official or employee. In such situations, notice shall be given as soon as practical, but in no case less than one hour before the meeting is to begin. At the same time general notice is given, special notice shall be directed to any person who has registered to receive direct notices pursuant to the provisions of subsection (a)(6).

(c) Posted notice pursuant to this section shall include the time, date, and place of meeting. If a preliminary agenda is created, it shall be posted as soon as practicable in the same location or manner as the notice given pursuant to this section. A governmental body may discuss at a meeting additional matters not included in the preliminary agenda. If a preliminary agenda is not available, the posted notice shall include a general description of the nature and purpose of the meeting.

(d) County commissions which provide proper notice in conformance with Section 11-3-8 shall not be required to comply with subsections (a), (b), and (c) of this section, nor shall committees or subcommittees of such commissions so long as the committees also comply with the notice procedures applicable to the full commission in Section 11-3-8.

(e) Governmental bodies may give, but shall not be required to give, notice of quasi-judicial or contested case hearings which could properly be conducted as an executive session under this chapter or existing state law.

(f) A governmental body is authorized, but not required, to provide notice in addition to that specified in this section and to provide notice for gatherings which are not meetings as defined in Section 36-25A-2(6).



Section 36-25A-4 - Maintenance of records.

A governmental body shall maintain accurate records of its meetings, excluding executive sessions, setting forth the date, time, place, members present or absent, and action taken at each meeting. Except as otherwise provided by law, the records of each meeting shall become a public record and be made available to the public as soon as practicable after approval.



Section 36-25A-5 - Rules of parliamentary procedure; voting.

(a) Unless otherwise provided by law, meetings shall be conducted pursuant to the governing body's adopted rules of parliamentary procedure not in conflict with laws applicable to the governmental body.

(b) Unless otherwise permitted by this chapter or directed by provisions in the Constitution of Alabama of 1901, or other existing state law applicable to the governmental body, all votes on matters before a governmental body, including, but not limited to, votes to appropriate or to authorize a governmental body's designated employee, within limits prescribed by the governmental body without further authorization of the governmental body, to spend public funds, to levy taxes or fees, to forgive debts to the governmental body, or to grant tax abatements, shall be made during the open or public portion of a meeting for which notice has been provided pursuant to this chapter. Voice votes may be allowed. Unless permitted by this chapter, existing statute, or constitutional amendment, no votes shall be taken in executive sessions. Unless otherwise directed by provisions in the Constitution of Alabama of 1901, or other existing state law applicable to a governmental body, a governmental body may not vote by secret ballot.



Section 36-25A-5.1 - Participation by electronic communications.

(a) Except as provided in subsection (d), members of a governmental body as defined in Section 36-25A-2, that is comprised of members from two or more counties, may participate in a meeting of that governmental body by means of telephone conference, video conference, or other similar communications equipment which allows all persons participating in the meeting to hear each other at the same time. Participation by such means shall constitute presence in person at the meeting for all purposes, except for the establishment of a quorum.

(b) Every meeting shall have one physical location available for persons wishing to be physically present, at which any interested member of the public shall be able to hear all persons who are participating remotely, and that location shall be published in a manner consistent with this chapter.

(c) Utilization of electronic communication shall be done in a manner that complies with this chapter and allowing members of the public to be present at the physical location required by subsection (b) is sufficient for compliance with this chapter and the electronic communication does not have to be otherwise made available to members of the public.

(d) The members of the following governmental bodies are prohibited from participating in meetings and deliberation via electronic communications as otherwise authorized by this section: The Board of Pardons and Paroles, the Public Service Commission, standing committees of the Legislature while the Legislature is in session, a governing board taking any action under the Students First Act of 2011, any state board or agency acting in any quasi judicial capacity involving employment actions or the promulgation of rules pursuant to statutory authority, any state board, agency, or other governmental body conducting a hearing which could result in loss of licensure or professional censure, and the Alabama Ethics Commission.

(e) Any other provision of this section to the contrary notwithstanding, a majority of a quorum of the members participating in any given meeting shall be physically present at the location noticed and called for the meeting in order to conduct any business or deliberation, and only those members who are physically present may participate in an executive session of the governmental body.

(f) Any vote taken at a meeting utilizing the equipment contemplated by subsection (a) shall be taken as a roll call vote that allows each participant to vote individually in a manner audible to all persons participating or present at the physical location provided for in subsection (b).

(g) No member utilizing this section shall claim any form of reimbursement for expenses, including mileage and per diem.

(h) Any governmental body with specific statutory or constitutional authority to meet via electronic means under a procedure different than that set forth in this section may continue to operate under the requirements of that specific authority or may adopt a resolution opting to come under the requirements of this section.



Section 36-25A-6 - Recording of meeting.

A meeting of a governmental body, except while in executive session, may be openly recorded by any person in attendance by means of a tape recorder or any other means of sonic, photographic, or video reproduction provided the recording does not disrupt the conduct of the meeting. The governmental body may adopt reasonable rules for the implementation of this section.



Section 36-25A-7 - Executive sessions.

(a) Executive sessions are not required by this chapter, but may be held by a governmental body only for the following purposes:

(1) To discuss the general reputation and character, physical condition, professional competence, or mental health of individuals, or, subject to the limitations set out herein, to discuss the job performance of certain public employees. However, except as provided elsewhere in this section, discussions of the job performance of specific public officials or specific public employees may not be discussed in executive session if the person is an elected or appointed public official, an appointed member of a state or local board or commission, or a public employee who is one of the classification of public employees required to file a statement of economic interests with the Alabama Ethics Commission pursuant to Section 36-25-14. Except as provided elsewhere in this section, the salary, compensation, and job benefits of specific public officials or specific public employees may not be discussed in executive session.

(2) When expressly allowed by federal law or state law, to consider the discipline or dismissal of, or to hear formal written complaints or charges brought against a public employee, a student at a public school or college, or an individual, corporation, partnership, or other legal entity subject to the regulation of the governmental body.

(3) To discuss with their attorney the legal ramifications of and legal options for pending litigation, controversies not yet being litigated but imminently likely to be litigated or imminently likely to be litigated if the governmental body pursues a proposed course of action, or to meet or confer with a mediator or arbitrator with respect to any litigation or decision concerning matters within the jurisdiction of the governmental body involving another party, group, or body. Prior to voting to convene an executive session under this exception the governmental body shall receive a written opinion or oral declaration reflected in the minutes from an attorney licensed to practice law in Alabama that this exception is applicable to the planned discussion. Such declaration shall not otherwise constitute a waiver of the attorney-client privilege. Notwithstanding the foregoing, if any deliberation begins among the members of the governmental body regarding what action to take relating to pending or threatened litigation based upon the advice of counsel, the executive session shall be concluded and the deliberation shall be conducted in the open portion of the meeting or the deliberation shall cease.

(4) To discuss security plans, procedures, assessments, measures, or systems, or the security or safety of persons, structures, facilities, or other infrastructures, including, without limitation, information concerning critical infrastructure, as defined by federal law, and critical energy infrastructure information, as defined by federal law, the public disclosures of which could reasonably be expected to be detrimental to public safety or welfare. Provided, however, that when the discussion involves critical infrastructure or critical energy infrastructure information, the owners and operators of such infrastructure shall be given notice and an opportunity to attend the session.

(5) To discuss information that would disclose the identity of an undercover law enforcement agent or informer or to discuss the criminal investigation of a person who is not a public official in which allegations or charges of specific criminal misconduct have been made or to discuss whether or not to file a criminal complaint. Provided, however, that prior to such discussions a law enforcement officer with authority to make an arrest or a district or assistant district attorney or the Attorney General or assistant attorney general shall advise the governmental body in writing or by oral declaration entered into the minutes that the discussions would imperil effective law enforcement if disclosed outside of an executive session.

(6) To discuss the consideration the governmental body is willing to offer or accept when considering the purchase, sale, exchange, lease, or market value of real property. Provided, however, that the material terms of any contract to purchase, exchange, or lease real property shall be disclosed in the public portion of a meeting prior to the execution of the contract. If an executive session is utilized pursuant to this exception in addition to the members of the governmental body, only persons representing the interests of the governmental body in the transaction may be present during the executive session. This real property discussion exception shall not apply if:

a. Any member of the governmental body involved in the transaction has a personal interest in the transaction and attends or participates in the executive session concerning the real property.

b. A condemnation action has been filed to acquire the real property involved in the discussion.

(7) To discuss preliminary negotiations involving matters of trade or commerce in which the governmental body is in competition with private individuals or entities or other governmental bodies in Alabama or in other states or foreign nations or to discuss matters or information of the character defined or described in the Alabama Trade Secrets Act. Provided, however, that prior to such discussions a person involved in the recruitment or retention effort or who has personal knowledge that the discussion will involve matter or information of the character defined or described in the Alabama Trade Secrets Act advises the governmental body in writing or by oral declaration entered into the minutes that the discussions would have a detrimental effect upon the competitive position of a party to the negotiations or upon the location, retention, expansion, or upgrading of a public employee or business entity in the area served by the governmental body if disclosed outside of an executive session, or would disclose information protected by the Alabama Trade Secrets Act.

(8) To discuss strategy in preparation for negotiations between the governmental body and a group of public employees. Provided, however, that prior to such discussions a person representing the interests of a governmental body involved in such negotiations advises the governmental body in writing or by oral declaration entered into the minutes that the discussions would have a detrimental effect upon the negotiating position of the governmental body if disclosed outside of an executive session.

(9) To deliberate and discuss evidence or testimony presented during a public or contested case hearing and vote upon the outcome of the proceeding or hearing if the governmental body is acting in the capacity of a quasi-judicial body, and either votes upon its decision in an open meeting or issues a written decision which may be appealed to a hearing officer, an administrative board, court, or other body which has the authority to conduct a hearing or appeal of the matter which is open to the public.

(b) A governmental body desiring to convene an executive session, other than to conduct a quasi-judicial or contested case hearing, shall utilize the following procedure:

(1) A quorum of the governmental body must first convene a meeting as defined in Section 36-25A-2(6)a.1. and 2.

(2) A majority of the members of the governmental body present must adopt, by recorded vote, a motion calling for the executive session and setting out the purpose of the executive session, as provided in subsection (a). If subsection (a) requires an oral or written declaration before the executive session can begin, such oral or written declaration shall be made, prior to the vote.

(3) The vote of each member shall be recorded in the minutes.

(4) Prior to calling the executive session to order, the presiding officer shall state whether the governmental body will reconvene after the executive session and, if so, the approximate time the body expects to reconvene.



Section 36-25A-8 - Immunity from suit.

In addition to any existing applicable immunity, members of a governmental body and any of its employees participating in a meeting conducted in conformance with this chapter shall have an absolute privilege and immunity from suit for any statement made during the meeting which relates to an action pending before the governmental body.



Section 36-25A-9 - Enforcement; hearings; penalties and remedies.

(a) This chapter is designed and intended to hold members of governmental bodies, and the bodies themselves, accountable to the public for violations of this chapter. Therefore, enforcement of this chapter, except a violation of Section 26-25A-3(a)(1), may be sought by civil action brought in the county where the governmental body's primary office is located by any media organization, any Alabama citizen impacted by the alleged violation to an extent which is greater than the impact on the pubic at large, the Attorney General, or the district attorney for the circuit in which the governmental body is located; provided, however, that no member of a governmental body may serve as a plaintiff in an action brought against another member of the same governmental body for an alleged violation of this chapter. The complaint shall be verified, shall state specifically the applicable ground or grounds for the complaint as set out in subdivisions (1) through (4) of subsection (b), and shall name in their official capacity all members of the governmental body remaining in attendance at the alleged meeting held in violation of this chapter. If filed by an Alabama citizen, the complaint shall state specifically how the person is or will be impacted by the alleged violation to an extent which is greater than the impact on the public at large. Members of a governmental body who are named as a defendant in a complaint under this chapter shall serve an initial response to the complaint within seven business days of personal service of the complaint. A preliminary hearing on the complaint filed shall be held no later than 10 business days after the date of the filing of the defendant or defendants' initial response to the complaint or, if no response is filed, no later than 17 business days after the filing of the complaint, or on the nearest day thereafter as the court shall fix, having regard to the speediest possible determination of the cause consistent with the rights of the parties.

(b) In the preliminary hearing on the complaint, the plaintiff shall establish by a preponderance of the evidence that a meeting of the governmental body occurred and that each defendant attended the meeting. Additionally, to establish a prima facie case the plaintiff must present substantial evidence of one or more of the following claims:

(1) That the defendants disregarded the requirements for proper notice of the meeting pursuant to the applicable methods set forth in Section 36-25A-3.

(2) That the defendants disregarded the provisions of this chapter during a meeting, other than during an executive session.

(3) That the defendants voted to go into executive session and while in executive session the defendants discussed matters other than those subjects included in the motion to convene an executive session as required by Section 36-25A-7(b).

(4) That, other than a claim under subdivisions (1) through (3), the defendants intentionally violated other provisions of this chapter.

(c) If the court finds that the plaintiff has met its initial burden of proof as required in subsection (b) at the preliminary hearing, the court shall establish a schedule for discovery and set the matter for a hearing on the merits. If, at the preliminary hearing, the plaintiff has presented its prima facie case that an executive session appears to have been improperly conducted as set out in subsection (b)(3), the defendants shall bear the burden of proof at the hearing on the merits to prove by a preponderance of the evidence that the discussions during the executive session were limited to matters related to the subjects included in the motion to convene an executive session required in Section 36-25A-7(a).

(d) During a proceeding involving claims brought under subsection (b)(3), the court shall conduct an in camera proceeding or adopt another procedure as necessary to protect the confidentiality of the matters discussed during the executive session, and if there is a determination that the executive session was authorized by this chapter, the matters shall not be disclosed or utilized in any other legal proceeding by any individual or attorney who attends the in camera portion of the proceedings.

(e) Upon proof by a preponderance of the evidence of a defendant's violation of this chapter, the circuit court shall issue an appropriate final order including, if appropriate, a declaratory judgment or injunction. Prior to a final determination of the merits, temporary restraining orders or preliminary injunctions may be issued upon proper motion and proof as provided and required in the Alabama Rules of Civil Procedure. A final order on the merits shall be issued within 60 days after the preliminary hearing unless a longer period is consented to by all parties and the court.

(f) The court may invalidate the action or actions taken during a meeting held in violation of this chapter, provided that the complaint is filed within 21 days of the date when the action is made public, the violation was not the result of mistake, inadvertence, or excusable neglect, and invalidation of the governmental action taken would not unduly prejudice third parties who have changed their position or taken action in good faith reliance upon the challenged action of the governmental body; provided further, however, that any action taken at an open meeting conducted in a manner consistent with this chapter shall not be invalidated because of a violation of this chapter which occurred prior to such meeting.

(g) A final order issued against a defendant shall state specifically upon which claim or claims in subdivisions (1) through (4) the ruling is based. For each meeting proven to be held in violation of this chapter for one or more reasons, the court shall impose a civil penalty payable to the plaintiff(s). The maximum penalty for each meeting shall not exceed one thousand dollars ($1,000) or one half of the defendant's monthly salary for service on the governmental body, whichever is less. The minimum penalty shall be one dollar ($1). With regard to claims related to improper discussions during executive sessions, monetary penalties may only be assessed against defendant members of a governmental body who voted to go into an executive session and who remained in the executive session during a discussion determined by the court not to have been authorized by this chapter. Penalties imposed against a member of a governmental body found to have acted in violation of this chapter shall not be paid by nor reimbursed to the member by the governmental body he or she serves. If more than one cause of action is filed pursuant to this chapter, all causes of action based on or arising out of the same alleged violation or violations shall be consolidated into the action that was first filed and any party may intervene into the consolidated action pursuant to the Alabama Rules of Civil Procedure, and no member found to have acted in violation of this chapter by a final court order and assessed a penalty as authorized herein shall be subject to further liability or penalty to the same or different plaintiffs in separate causes of action for the same violation or violations.

(h) A governmental body is authorized to pay for or provide for the legal expenses of present or former members of the body named as defendants in a proceeding under this chapter.



Section 36-25A-10 - Limitation period.

An action under this chapter must be brought within 60 days of the date that the plaintiff knew or should have known of the alleged act which brings rise to the cause of action; provided, however, that any action under this chapter must be brought within two years of the alleged act which brings rise to the cause of action.



Section 36-25A-11 - Repealer and construction.

Section 13A-14-2, is repealed. All specific references in the Code of Alabama 1975 to Section 13A-14-2 shall be considered a reference to this chapter and where expressly excluded or included from application of Section 13A-14-2, the exclusion or inclusion from application shall remain as it applies to these new sections. The Code Commissioner, when appropriate, shall implement these changes in the Code of Alabama 1975. Nothing in this chapter shall be construed to repeal or amend any portion of the Code of Alabama 1975, in effect on October 1, 2005, except as expressly provided herein.






Chapter 26 - STATE PERSONNEL DEPARTMENT AND MERIT SYSTEM.

Article 1 - General Provisions.

Section 36-26-1 - Short title.

This article shall be cited and may be known as the Merit System Act.



Section 36-26-2 - Definitions.

The following terms wherever used in this article shall have the meanings respectively ascribed to them in this section, unless the context plainly indicates a contrary meaning:

(1) APPOINTING AUTHORITY. The officer, board, commission, person or group of persons having the power to make appointments to offices or positions of trust or employment in the state service.

(2) BOARD. The State Personnel Board.

(3) CLASSIFIED SERVICE. All offices or positions of trust or employment in the state service now or hereafter created except those placed in the unclassified service or exempt service by this article.

(4) DIRECTOR. The State Director of Personnel.

(5) EMPLOYMENT REGISTER. A record containing the names of those persons who have successfully competed in tests, have been ranked in order of their final earned average from highest to lowest and are considered qualified to hold a position in the class for which the test was held.

(6) INMATE HELP. Persons committed to a state institution who have been granted special privileges and employment due to good conduct.

(7) POSITION. Any office or place of employment in the state service.

(8) PUBLIC HEARING. A meeting of the board open to the public held after five days' public notice has been given thereof whereat any citizen, taxpayer or interested party may appear and be heard subject to such rules and regulations as may be fixed by the board.

(9) PUBLIC RECORD. A record which the public shall have the right to inspect in a reasonable manner during ordinary business hours.

(10) STATE SERVICE. All offices and positions of trust or employment in the service of the Alabama state government, irrespective of whether the remuneration or compensation of such offices and positions of trust or employment is paid out of the State Treasury or not. Such term shall not include offices and positions of trust or employment of the local governmental subdivisions, county or city boards of education, teachers and employees thereof or those exempted from this article.

(11) TEMPORARY APPOINTMENT. An appointment for a period not to exceed 104 work days.

(12) EMERGENCY APPOINTMENT. An appointment to serve in any position under emergency conditions for not more than 10 work days.

(13) EXCEPTIONAL APPOINTMENT. An appointment where extraordinary or unusual qualifications are required or where the peculiarities of the position are such as to make it inadvisable to attempt to fill it through open competitive examination.

(14) PROVISIONAL APPOINTMENT. An appointment made for a period of not more than 156 work days to fill a competitive position pending the establishment of an employment register for the classification.



Section 36-26-3 - Purposes of article.

The purposes of this article are to assure to all citizens of demonstrated capacity, ability and training an equal opportunity to compete for service with the State of Alabama, to establish conditions in the state service which will attract officers and employees of character and capacity and to increase the efficiency of the governmental departments and agencies by the improvement of methods of personnel administration.



Section 36-26-4 - State Personnel Department created; composition; executive head; offices.

There shall be a State Personnel Department with a State Personnel Board and a State Director of Personnel as provided in this article. The director shall be the executive head of the department. Offices shall be provided in the City of Montgomery which shall be the headquarters of the department.



Section 36-26-5 - State Personnel Board - Composition; appointment, qualifications, terms of office, removal and compensation of members; procedure for electing classified employee member.

(a) The State Personnel Board shall consist of five persons, as follows:

(1) Two persons appointed by the Governor, one of them whose term shall expire on February 1, 1985, and one of them whose term shall expire on February 1, 1986, one person appointed by the Speaker of the Alabama House of Representatives, whose term shall expire February 1, 1987, one person appointed by the Lieutenant Governor of the State of Alabama, whose term shall expire February 1, 1988, and one person who shall be a classified employee elected as hereinafter provided, whose term shall expire February 1, 1989.

(2) The terms of the present members of the State Personnel Board shall end on the last day of August, 1983. The new members of the personnel board shall begin their terms on September 1, 1983. If any vacancy occurs on the board, or at the expiration of the original terms therein above established, such vacancies shall be filled by the original appointing authority, for said position. After the expiration of these original terms herein above outlined, all subsequent terms shall be for six years, except for appointments to fill unexpired terms, which shall expire on the same date their predecessor's term expired. Each member shall be required to take the constitutional oath of office before entering upon their duties. The board shall designate one of its members as chairman. Three members of the board shall constitute a quorum for the transaction of business. Each member shall be a person over 19 years of age, of recognized character and ability, shall have been a bona fide resident and qualified voter of this state for not less than five years and shall not, when appointed nor for three years then last passed before the date of his appointment, have held elected public or party office nor have been a candidate for such office. No two appointed members of said personnel board shall be appointed from any one congressional district of the state. A member of the board may be removed from office for the same causes and by the same procedures as provided by the Constitution and statutes of Alabama for impeachment of sheriffs. Each member of the board shall receive a per diem of $50.00 and expenses for attendance upon meeting of the board. No member shall receive total compensation in excess of $1,200.00 per annum, excluding expenses and excluding compensation received for attendance upon trial of charges preferred against employees as provided in this article.

(b) One member shall be elected by a majority vote of the full-time state employees. For his or her original term, they shall serve until February 1, 1989, and thereafter elected members shall serve six-year terms. Two months prior to the expiration of the seat for the member of the classified service, employees desiring to serve shall file with the state Comptroller notice of their intent to run for the position. The Comptroller shall cause to be prepared ballots for distribution to all state employees with their paychecks during the first pay period, one month prior to the election. Each state payroll clerk within one week shall collect the executed ballots and return them to the Comptroller who shall forthwith tabulate the ballots and announce the results. A printout of the tabulation along with the ballots shall within three days be delivered by the Comptroller to the Secretary of State, who shall preserve the ballots and the printout for three months. At the expiration of terms of office of the original member elected under this subsection, and every six years thereafter, his successor shall be elected in the same manner as provided by this subsection. If a vacancy occurs in the office of a member elected under the provisions of this subsection, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.



Section 36-26-6 - State Personnel Board - Meetings; powers and duties generally.

(a) The board shall hold regular meetings at least once each month and may hold such additional meetings as may be required for the proper discharge of its duties.

(b) It shall be the duty of the board as a body:

(1) To adopt and amend, after public hearings, rules and regulations for the administration of this article as provided in Section 36-26-9;

(2) To adopt, modify or reject, after public hearings, such classification and compensation plans for the state service, together with rules for their administration, as may be recommended by the director after a thorough survey of the personnel and departmental organizations included in such plan or plans;

(3) To make investigations, either on petition of a citizen, taxpayer or interested party or of its own motion, concerning the enforcement and effect of this article and to require observance of its provisions and the rules and regulations made pursuant thereto;

(4) To conduct hearings and to render decisions, as provided in Section 36-26-27, on charges preferred against persons in the classified service;

(5) To make such investigations as may be requested by the Governor or the Legislature and to report thereon;

(6) To consider and act on such matters as may be referred to the board by the director;

(7) To represent the public interest in the improvement of personnel administration in the state service; and

(8) To advise and assist the director in fostering the interest of institutions of learning and of civic, professional and employee organizations in the improvement of personnel standards in the state service.



Section 36-26-7 - Director of personnel - Appointment; qualifications; salary; removal.

The board shall appoint a director. He shall be a person over 19 years of age, of recognized character and ability and shall have been a bona fide resident and a qualified voter of this state for not less than five years next preceding his appointment. His salary shall be fixed by the board with the approval of the Governor in accordance with the provisions of Section 36-6-6. He may be removed for cause by the board; provided, that copies of a written statement of the reason for such removal shall be given to the director and to the Governor, and such written statement shall be made public prior to the effective date of his removal.



Section 36-26-8 - Director of personnel - Executive head of department; powers and duties generally; agreements with political subdivisions of state; cooperation with other governmental agencies.

(a) The director, as executive head of the department, shall direct and supervise all its administrative and technical activities.

(b) It shall be the duty of the director to:

(1) Attend all meetings of the board, act as its secretary, and record its official actions.

(2) Appoint, with the approval of the board, such employees of the department and such experts and special assistants as necessary to carry out effectively this article.

(3) Prepare and recommend rules and regulations for the administration of this article.

(4) Recommend and, on its adoption, establish, administer, and execute a classification plan for the state service.

(5) Submit to the Governor, after its approval by the board, a pay plan for all positions in the state service.

(6) Conduct tests, formulate employment registers, and certify persons qualified for appointment, devise and administer employee service ratings and develop employee welfare and training programs.

(7) Recommend and, upon adoption by the board, administer an in-service training program.

(8) Approve all payrolls or other compensations for personal services within the state service before they may be lawfully authorized for payment.

(9) Establish and maintain a roster of all the officers and employees in the state service.

(10) Make such investigations pertaining to personnel, salary scales, and employment conditions in the state service as may be requested by the board, the Governor, or the Legislature.

(11) Make investigations concerning the administration and effect of this article and the rules made thereunder and report the findings and recommendations to the board.

(12) Make an annual report to the board.

(13) Perform any other act required under this article or required by the board which may be necessary to effect its purposes and spirit.

(14) Appoint one employee of the department to be deputy. In case of the absence of the director or his or her inability to discharge the powers and duties of the office, such powers and duties shall devolve upon the deputy, who shall be a citizen of Alabama.

(15) Select officers or employees in the state service to act as examiners in the preparation and rating of tests. An authority may excuse any employee from regular duties for the time required for work as an examiner. Officers and employees shall not be entitled to extra pay for service as examiners but shall be entitled to reimbursement for necessary traveling and other expenses.

(c) The director may join or subscribe to any association or service having as its purpose the interchange of information relating to the improvement of personnel administration.

(d) Subject to approval of the State Personnel Board, the director may enter into agreements with any municipality or other political subdivision of the state to furnish services and facilities of the department to the municipality or political subdivision in the administration of its personnel on merit principles. Any agreement shall provide for the reimbursement to the state of the reasonable cost of the services and facilities furnished as determined by the director. All municipalities and political subdivisions of the state may enter into those agreements. Funds obtained as reimbursement for services shall be deposited into the accounts of the State Personnel Department and may be expended to help defray the expenses of the department.

(e) The director may cooperate with governmental agencies for other jurisdictions within this state charged with personnel administration in conducting joint tests for establishing lists from which eligibles shall be certified for appointment in accordance with the respective laws.



Section 36-26-9 - Promulgation, etc., of rules for implementation of provisions of article.

The director shall recommend such rules as he may consider necessary, appropriate or desirable to carry out the provisions of this article and may from time to time recommend amendments thereto. When such rules or amendments are recommended by the director, the board shall hold a public hearing thereon and shall have power to approve or reject the recommendations of the director wholly or in part or to modify them and approve them as so modified. Rules or amendments thereto which are approved by the board or on which the board takes no action within 30 days after they are recommended by the director shall be submitted to the Governor by the director, who shall have power to approve or reject them. Such rules or amendments thereto shall become effective when approved by the Governor or on the tenth day after they are submitted to him if prior thereto he shall not have rejected them. Rules adopted under this section, not in conflict with the laws of Alabama, shall have the force and effect of law.

Among other things, such rules shall provide for the method of administering the classification plan and the pay plan; the establishment, maintenance, consolidation and cancellation of lists; the application of service ratings; the hours of work, attendance regulation and leaves of absence for employees in the state service; and the order and manner in which lay-offs shall be effected. Such rules may include any provisions relating to state employment, not inconsistent with the laws of the state, which may be necessary or appropriate to give effect to the provisions and purposes of this article.

The powers conferred upon the director by this section shall be subject only to the provisions of this article and of the rules adopted under this section and may be exercised by regulation or by order as the director sees fit.



Section 36-26-10 - Exempt, unclassified and classified service defined; extension of provisions of article to additional positions, etc.; applicability of rules and regulations of employment to employees in classified and unclassified service.

(a) Positions in the service of the state shall be divided into the exempt, the unclassified, and the classified service.

(b) The exempt service shall include:

(1) Officers elected by the vote of the people.

(2) Officers and employees of the Legislature.

(3) All employees of a district attorney's office.

(4) Members of boards and commissions, whether appointed or self-perpetuating, and heads of departments required by law to be appointed by the Governor or by boards or commissions with the approval of the Governor.

(5) All officers and employees of the state's institutions of higher learning, teacher-training institutions and normal schools, educational, eleemosynary and correctional institutions which are governed and controlled by boards of trustees or similar governing bodies, and secondary agricultural schools and vocational schools.

(6) All inmate help in all charitable, penal, and correctional institutions.

(7) All commissioned and warrant officers and enlisted personnel of the national guard and naval militia of the state in their respective military and naval grades.

(8) The Governor's private secretary, legal advisor, recording secretary, and those employees of the Governor's office paid exclusively out of the Governor's Emergency or Contingent Funds.

(9) The employees of the Alabama State Port Authority engaged in railroad service and subject to the provisions of an act of Congress known as the Railway Labor Act as amended or as it may hereafter be amended.

(10) For each agency, up to two employees in addition to any other exempt positions as otherwise allowed by law; provided these positions may not be occupied by the head of an agency.

The services listed in this subsection as exempt shall in no respect be subject to the provisions of this article, anything to the contrary notwithstanding.

(c) The unclassified service shall include:

(1) One confidential assistant or secretary for each board, commission and elected officer and, when requested by the Governor, for each department head appointed by the Governor; and

(2) All employees of the Governor's office not exempted. The positions in the unclassified service enumerated in this subsection may at the request of the appointing authority be filled by classified employees. Each of the employees thus appointed shall, at the conclusion of his or her occupancy of such position, resume his or her previous status in the classified service.

(d) The classified service shall include all other officers and positions in the state service.

(e) Except as to services denominated as exempt or unclassified services in subsections (b) and (c), the Governor shall have the power by executive order to extend the provisions of this article to include additional positions or classes of positions.

(f) Employees in the unclassified service shall be subject to the same rules and regulations of employment as apply to employees in the classified service except as to appointment and dismissal.



Section 36-26-11 - Classification of positions, etc., in state service.

The director shall, as soon as practicable after this article takes effect, ascertain and record the duties of each position in the state service and, after consultation with appointing authorities and principal supervising officials, recommend to the board a classification plan, together with proposed rules for its administration. Such classification plan shall show each class of position in the state service and, when approved by the board, shall be made public together with the rules for its administration. Each such class shall include positions requiring duties which are substantially similar in respect to the authority, responsibility and character of the work required in the performance thereof and shall be designated by a title indicative of such duties. Each class shall be so defined that the same requirements as to education, experience, capacity, knowledge and skill are demanded of incumbents for the proper performance of their duties, that the same tests of fitness may be used in choosing qualified appointees and that the same schedule of pay can be made to apply with equity under like working conditions. The class titles shall be used in personnel, budget and financial records and communications. As far as practicable the natural or probable lines of promotion to and from the class of position shall be designated or indicated.



Section 36-26-12 - Preparation, etc., of pay plan for employees in state service.

After consultation with appointing authorities and the state fiscal officers, the director shall prepare and recommend to the board a pay plan for all employees in the state service. Such pay plan shall include for each class of positions a minimum and a maximum rate and such intermediate rates as the director considers necessary or equitable. In establishing such rates the director shall give consideration to the experience in recruiting for positions in the state service, the prevailing rates of pay for the services performed and for comparable services in public and private employment, living costs, maintenance or other benefits received by employees and the state's financial condition and policies. Such pay plan, after adoption by the board, shall be submitted to the Governor, who shall have the power to revise or alter the plan. Such pay plan shall take effect when approved by the Governor. Amendments thereto may from time to time be made in the same manner. Each employee in the state service shall be paid at one of the rates set forth in the pay plan for the class of positions in which he is employed.



Section 36-26-13 - Certification of payrolls, etc., for payment of state employees; actions to recover moneys improperly paid, restrain improper payments, etc.

It shall be unlawful for the Comptroller, any county official, officer or employee or any other fiscal officer to draw or issue any warrant on the State Treasury, county treasurer or county depository for the payment of any salary or compensation to any person in the state service for personal services, unless the payroll, estimate, voucher or account for such salary or compensation containing the name of the person to be paid shall bear the certification of the director that the person or persons named therein are employees of the state and are legally entitled to receive the sums stated therein.

Any sum paid contrary to any provision of this article or of any rule, regulation or order thereunder may be recovered in an action maintained in the name of the state by the Attorney General or by any citizen or taxpayer of Alabama from any officer who made, approved or authorized such payment or who signed or countersigned a voucher, payroll, check or warrant for such payment or from the sureties on the official bond of any such officer. All moneys recovered in any such action shall be paid into the State Treasury.

The Attorney General or any citizen or taxpayer of Alabama may likewise maintain a civil action to restrain a disbursing officer from making any payment in contravention of any provision of this article or of any rule, regulation or order thereunder.

Any person appointed or employed in contravention of any provision of this article or of any rule, regulation or order thereunder who performs service for which he is not paid may maintain an action against the officer or officers who purported so to appoint or employ him to recover the agreed pay for such services or the reasonable value thereof if no pay was agreed upon. No officer shall be reimbursed by the state at any time for any sum paid to such person on account of such services.

If the director wrongfully withholds certification of the payroll voucher or account of any employee, such employee may maintain an action to compel the director to certify such payroll voucher or account.



Section 36-26-14 - Deferred compensation plans for certain employees.

(a) The personnel board may adopt, establish, and maintain a deferred compensation plan or plans, except under Internal Revenue Code Section 403 (b), for the employees of the State of Alabama or any city, town, county, or public entity or corporation organized pursuant to the laws of this state. Notwithstanding the foregoing, prior to the employees of a county or political subdivision of the county participating in a plan, the employing county or political subdivision of the county shall approve participation in the plan. The personnel board may include in any such plan any provision that does not cause the plan to fail to qualify for its tax-favored treatment under the United States Internal Revenue Code, including, but not limited to, participant loans, unforeseeable emergency or hardship distributions, Roth deferrals, rollovers, transfers to purchase service credit, and distributions to purchase a retired public safety officer's health insurance.

(b) The State of Alabama Personnel Board may adopt and arrange for consolidated billing and efficient investment, trustee, administrative, and professional services in order that any such plans adopted shall operate without cost to or contribution from the State of Alabama except for incidental expenses associated with administering any such plan, the payroll salary-reductions and the remittance thereof to the trustee or custodian of the plan or plans.

(c) Alabama state employees, or the employees of any city, town, county, or public entity or corporation organized pursuant to the laws of this state may participate in these plans on a voluntary basis by authorizing in writing to their employer a reduction in their cash remuneration to be placed in the plan or plans.

(d) The Finance Director, Comptroller, or other appropriate official is hereby authorized and directed to initiate payroll deductions for the plans as directed by each employee.

(e) Participants who are receiving monthly benefits from the Employees' Retirement System of Alabama, the Judicial Retirement Fund of Alabama, the Teachers' Retirement System of Alabama, or any other public retirement plan may opt to have the cost of their retiree health insurance deducted from their deferred compensation distribution in accordance with the guidelines of the United States Internal Revenue Service.

(f) It is expressly provided that any benefits under the provisions of this section shall be in addition to any other benefits provided by law for any employees of the State of Alabama, and this section is specifically made supplemental to and shall be construed in pari materia with the provisions of the employees' retirement law of Alabama.

(g) Except as otherwise required under the Internal Revenue Code, each such deferred compensation plan and its trust shall be established and maintained for the exclusive benefit, as defined by law of the plan's participants and their beneficiaries, and all assets of any such plan shall be held for the exclusive benefit of the plan's participants and their beneficiaries. For the purposes and within the meaning of Section 19-3B-102, each such plan is declared to be a trust created by statute and is therefore required to be administered in the manner of an express trust.



Section 36-26-15 - Tests for establishment of employment registers for positions in classified service; preferences for veterans, etc.; cooperation of board with federal government, etc., in establishing and administering standards of personnel qualifications, pay plans, etc.

(a) The director shall conduct tests to establish employment registers for the various classes of positions in the classified service. The tests shall take into consideration elements of character, reputation, education, aptitude, experience, knowledge, skill, personality, physical fitness and other pertinent matters and may be written or oral or any other demonstration of fitness as the director may determine. For a promotion test, the qualifications shall include the requirement that an applicant be employed in a position in such class and for such length of time, as the director shall specify, subject to the rules. Public notice of the time, place and general scope of every test shall be given. The director, with the approval of the board, shall determine the qualifications for admission to any test. Admission to tests shall be open to all persons who appear to possess the required qualifications and may be lawfully appointed to a position in the class for which a list is to be established, and no fee shall be charged therefor. The director may, however, reject the application of any person for admission to a test or may strike the name of any person from a list or refuse to certify the name of any person on a list for a position if he finds that such person lacks any of the required qualifications or is physically unfit to perform effectively the duties of the position in which he seeks employment or is addicted to the habitual excessive use of drugs or intoxicating liquor or has been convicted of a crime involving moral turpitude or guilty of any notoriously disgraceful conduct or has been dismissed from the public service for delinquency or has made a false statement of a material fact or practiced or attempted to practice any fraud or deception in his application or test or in attempting to secure appointment.

(b) All persons who have been honorably discharged from the Army, Navy, Air Force, Marine Corps or Coast Guard who have ever served in the armed forces of the United States at any time shall have five points added to any earned ratings in examination for entrance to the classified service. All persons who have ever served in the armed forces of the United States at any time who have been honorably discharged and who established by official records of the United States the present existence of a service-connected disability and because of disability are entitled to pension, compensation or disability allowance under existing laws and widows of such persons who shall have died in line of duty during any such period and widows of such persons who shall have been honorably discharged from the Army, Navy, Air Force, Marine Corps or Coast Guard and wives of such persons who shall have been honorably discharged from the Army, Navy, Air Force, Marine Corps or Coast Guard who, because of service-connected disability are not themselves qualified but whose wives are qualified, shall have 10 points added to any earned ratings. In entering upon registers the names of preference claimants entitled to five additional points, they will take the place to which their ratings entitle them on the register with nonveterans (the earned ratings augmented by the five points to which they are entitled) and will be certified when their ratings are reached. The name of a veteran with the augmented rating is entered ahead of the name of a nonveteran when their ratings are the same. The names of persons entitled to a 10-point preference, however, will be placed ahead of all others on the register with the same rating (ahead of veterans entitled to a five-point preference and nonveterans) and shall be then certified in the order of their augmented ratings. An appointing officer who passes over a veteran eligible and selects a nonveteran with the same or lower rating shall file with the director the reasons for so doing, which reasons will become a part of the veteran's record but will not be made available to anyone other than the veteran himself, except in the discretion of the appointing officer. When reductions are being made in any part of the classified service, persons entitled to military preference in appointment shall be the last to be discharged or dropped or reduced in rank or salary if their record is good or if their efficiency rating is equal to that of any employee in competition with them who is retained in the service in their department.

(c) The board shall, in establishing and administering standards of personnel qualifications, pay plans and tests both for personnel now in place as well as that later employed, cooperate with and avail itself fully of the advice and assistance of the appointing authorities involved and of the federal government in those departments administered in whole or in part with federal funds.



Section 36-26-15.1 - Proof of registration required for employment or school enrollment.

(a) No person who is required to register with the Selective Service System under the United States Military Selective Service Act (50 U.S.C. App. 453) shall:

(1) Be offered employment by the State of Alabama without proof of such registration; nor

(2) Be eligible to initially enroll in any state postsecondary institution of higher learning without proof of such registration.

(b) No person who has failed to register as required by the United States Military Selective Service Act (50 U.S.C. App. 453) and who is employed by this state as of January 1, 1992, shall be promoted or reclassified to a higher position without proof of such registration.

(c) The State Personnel Board and the institutions of higher learning in this state are hereby authorized to promulgate such rules and regulations as they deem appropriate to effectuate the intent of this section in the manner prescribed by the state administrative procedure statutes. Certification by the applicant of his registration status shall be deemed adequate to effectuate the intent of this section.



Section 36-26-16 - Certification for employment of handicapped persons.

The state director of personnel shall, upon the request of an appointing authority, add to any certification of three eligible for employment the name of any handicapped person on the eligible list who is certified by the director of the division of rehabilitation and crippled children, state department of education, as being eligible for rehabilitation services; but, the director of the department of personnel may nevertheless not give preference in certification for employment to any handicapped person if he finds such person is physically or otherwise unfit to perform effectively the duties of the position in which he seeks employment.



Section 36-26-17 - Manner of filling of vacancies in classified service generally; appointments in classified service generally.

Vacancies in the classified service shall be filled either by transfer, promotion, appointment, reappointment or demotion.

Whenever a vacancy is to be filled by appointment, the appointing authority shall submit to the director a statement of the title of the position and, if requested by the director to do so, the duties of the position and desirable qualifications of the person to be appointed and a request that the director certify to him the names of persons eligible for appointment to the position. The director shall thereupon certify to the appointing authority the name of the 10 ranking eligibles from the most appropriate register and, if more than one vacancy is to be filled, the name of one additional eligible for each additional vacancy or all the names on the register if there are fewer than 10. Except that in the appointment of attorneys or legal research aides under this section by the Attorney General for appointment in the office of the Attorney General the director shall certify to the Attorney General the names of all eligibles who meet the minimum qualifications for the particular class of attorneys. The Attorney General may then appoint any person on the register of eligibles without regard to position on that register. If it should prove impossible to locate any of the persons so certified or should it become known to the director that any person is not willing to accept the position, the appointing authority may request that additional names be certified until 10 persons eligible and available for appointment have been certified. Within 10 days after such names are certified, the appointing authority shall appoint one of those whose names are certified to each vacancy which he is to fill; except, that, in the event that he has fewer than the authorized number of persons from which to make his selection, he may choose from the remaining certified names or if he has fewer than three persons from which to make his selection he may make a provisional appointment as provided by Section 36-26-18. In the event that there does not exist an employment register which the director deems to be appropriate for the class in which the position is established, he shall prepare such a register within a reasonable time after receipt of the request of the appointing authority that eligibles be certified. Whenever an eligible has been certified to and rejected by appointing authorities three times, the director may remove the name of such person from the employment register.



Section 36-26-18 - Extraordinary appointments.

(a) Extraordinary appointments include temporary appointments, emergency appointments, exceptional appointments and provisional appointments.

(b) Whenever the services to be rendered by an appointee are for a temporary period not to exceed 104 workdays and the need for such service is important and urgent, the director may select for such temporary service any person on the proper eligible register without regard to his standing on such register. Successive temporary appointments to the same position or of the same candidate shall not be made under this provision. The acceptance or refusal by an eligible of such temporary appointment shall not affect his standing on the register for regular employment, nor shall a period of temporary service be counted as a part of the probationary service in case of subsequent appointment to a regular position.

(c) Whenever there is an emergency condition existing in the service, appointment may be made of a noneligible person to perform work in such position and under such conditions, but in no case shall such appointment be continued for more than 10 days, and in no case shall successive emergency appointments be made.

(d) Whenever there is a vacancy in a position in the classified service where peculiar and exceptional qualifications of a scientific, professional or educational character are required and upon satisfactory evidence that for specified reasons competition in such special case is impracticable and that the position can best be filled by the selection of some designated person of high and recognized attainments in such qualities, the personnel board upon recommendation of the personnel director may suspend the examination requirements in such case, but no suspension shall be general in its application to such place or position, and all such cases of suspension shall be reported in the annual report of the department with the reasons for such action in each case.

(e) Whenever it is impossible to certify eligible persons for appointment to a vacancy in the classified service, the appointing authority may nominate a person to the director. If such nominee is found by the director to have had experience and training which appear to qualify him for the position, the director may authorize the appointment of such person to such vacancy only until an appropriate eligible register can be established and appointment made therefrom. In no event shall a provisional appointment be continued for more than 156 workdays. Successive provisional appointments of the same person shall not be made.

(f) When the Governor declares that an emergency warranting such action exists, such as a war or other national emergency that causes serious manpower problems, limited tenure appointments may be made. Qualification standards may be lowered in such cases, but whenever practicable there shall be competition among those meeting the lowered standards for such appointments. The personnel director may, however, in the absence of any appropriate lists, authorize a limited tenure appointment without examination. In either case such appointments shall be for not longer than the "duration plus six months" and shall give persons so appointed no status in the classified service by reason of such durational appointment. Such limited tenure appointments shall be made by the authority designated by law in accordance with the provisions of this article.



Section 36-26-19 - Adoption, etc., of procedures for filling of unskilled, semiskilled, domestic, etc., positions.

For positions involving unskilled or semiskilled labor or domestic attendants or custodial work, when the character or place of the work makes it impracticable to supply the needs of the service by appointments made in accordance with the procedure prescribed by this article, the director, subject to the rules, may adopt or authorize the use of such other procedures as he determines to be appropriate in order to meet the needs of the service while assuring the selection of such employees on the basis of merit and fitness. Such procedures may, so far as practicable, include the testing of applicants and maintenance of lists of eligibles by localities, the testing of applicants, singly or in groups, at periodic intervals, at the place of employment or elsewhere, after such notice as the director considers adequate, the registration of applicants who pass a noncompetitive test or submit satisfactory evidence of their qualifications and appointment of registered applicants in the order of their application or by lot or any variation or combination of the foregoing or other suitable method.



Section 36-26-20 - Employee training programs.

The director shall devise plans for and cooperate with appointing authorities and other supervising officials in the conduct of employee training programs to the end that the quality of service rendered by persons in the classified service may be continually improved.



Section 36-26-21 - Working test period for employees; removal during test period; notification as to continuation of employee in position prior to expiration of test period; restoration to eligibility, etc., list of employees removed during or at expiration of test period.

(a) Every person appointed to a position in the classified service after certification of his name from a promotion list or an employment list shall be tested by a working test while occupying such position. The period of such working test shall commence immediately upon appointment and shall continue for such time, not less than six months, as shall be established by the director. At such times during the working test period and in such manner as the director may require, the appointing authority shall report to the director his observation of the employee's work and his judgment of the employee's willingness and ability to perform his duties satisfactorily and as to his habits and dependability.

(b) At any time during his working test period, the appointing authority may remove an employee if, in the opinion of the appointing authority, the working test indicates that such employee is unable or unwilling to perform his duties satisfactorily or that his habits and dependability do not merit his continuance in the service. Upon such removal, the appointing authority shall forthwith report to the director and to the employee removed his action and the reason thereof. No more than three employees shall be removed successively from the same position during their working test periods without the approval of the director. The director may remove an employee during his working test period if he finds, after giving him notice and an opportunity to be heard, that such employee was appointed as a result of fraud or error.

(c) Ten days prior to the expiration of an employee's working test period, the appointing authority shall notify the director in writing whether the services of the employee have been satisfactory and whether he will continue the employee in his position. A copy of such notice shall be given to the employee. No employee shall be paid for work performed after the expiration of his working test period unless, prior to the performance of such work, the appointing authority has notified the director that the employee will be continued in his position.

(d) If any employee is removed from his position during or at the end of his working test period and the director determines that he is suitable for appointment to another position, his name may be restored to the list from which it was certified. If any such employee was a regular employee in another position in the classified service immediately prior to his appointment, his name shall be placed on the reemployment list for the class of the position in which he was a regular employee.



Section 36-26-22 - Establishment, etc., of standards of performance and output and service ratings for employees; reporting and inspection of service ratings of employees.

(a) In cooperation with appointing authorities, the director shall establish and may from time to time amend standards of performance and output for employees in each class of positions in the classified service or for groups of classes and a system of service ratings based upon such standards. In such manner and with such weight as shall be provided in the rules, service ratings shall be considered in determining salary increases and decreases within the limits established by law and by the pay plan, as a factor in promotion tests, as a factor in determining the order of lay-off when forces must be reduced because of lack of funds or work and the order in which names are to be placed on reemployment lists and as a means of discovering employees who should be promoted, demoted, transferred or dismissed.

(b) In such manner and at such time as the rules may require, each appointing authority shall report to the director the service ratings of employees in his division or such information as the director may request as a basis for determining such service ratings. Any employee shall be given reasonable opportunity to inspect the records of the department which show his service ratings and the service ratings of other employees in the same class and division.



Section 36-26-23 - Promotions.

Within the discretion of the director, vacancies in positions shall be filled, insofar as practicable, by promotion from among regular employees holding positions in the classified service. Promotion shall be based upon merit and competition.



Section 36-26-24 - Transfers.

An appointing authority may, at any time, assign a classified employee under his jurisdiction from one position to another in the same class. Any classified employee may be transferred from one department to another in the same class; provided, that the director shall have authorized the transfer and shall have received the approval of both appointing authorities concerned. In every case involving transfer, the appointing authority shall submit a written request to the director.



Section 36-26-25 - Demotions.

An appointing authority may, upon giving written notice and stating reasons to and with the approval of the director, demote a classified employee under his jurisdiction from a position in one class to a position in a lower class.



Section 36-26-26 - Layoffs; furloughs.

(a) In accordance with the rules, an appointing authority may lay off an employee in the classified service whenever he or she deems it necessary by reason of shortage of work or funds or the abolition of a position or other material change in duties or organization. The seniority and service ratings of employees shall be considered, in such manner as the rules shall provide, among the factors in determining the order of layoffs. The appointing authority shall give written notice to the director of every proposed layoff a reasonable time before the effective date thereof, and the director shall make such orders relating thereto as he or she considers necessary to secure compliance with the rules. The name of every regular employee so laid off shall be placed on the appropriate reemployment list.

(b) In addition to any rights currently provided to state employees, any permanent state employee who is laid off from a position under the state Merit System shall have priority for any other position in the same class filled from an open competitive register by any appointing authority in accordance with rules adopted by the State Personnel Board.

(c) No state agency or appointing authority may abolish a classified position through the layoff provisions if the state agency or appointing authority is employing an individual or individuals outside the Merit System to perform similar duties, as determined by the State Personnel Department. In the event of a layoff, the non-merit employee shall be separated before a classified employee is laid off. This subsection shall not apply if there is no classified employee in a substantially similar position, as determined by the State Personnel Department, who will accept the duties and conditions of the non-merit employee who would otherwise be separated.

(d) A non-merit employee shall not be hired until all classified employees who have been laid off from a substantially similar position, as determined by the State Personnel Department, have been offered the position and have likewise rejected the offer for the position.

(e) A state department or appointing authority may enact a voluntary furlough plan for employees if the voluntary furlough plan is approved by the State Personnel Department.

(f) Any furlough plan adopted by a state department or appointing authority shall be applicable to the entire department affected and shall be voluntary at the sole discretion of the employee.

(g) Any state employee subject to this section shall otherwise remain whole, including, but not limited to, his or her state retirement, state insurance, including, but not limited to, family coverage, other state benefits, leave, time of service, and status.

(h) The provisions of this section are supplemental and shall not be construed to repeal any law not in direct conflict.



Section 36-26-27 - Dismissals and disciplining of employees generally.

(a) An appointing authority may dismiss a classified employee whenever he considers the good of the service will be served thereby, for reasons which shall be stated in writing, served on the affected employee and a copy furnished to the director, which action shall become a public record. The dismissed employee may, within 10 days after notice, appeal from the action of the appointing authority by filing with the board and the appointing authority a written answer to the charges. The board shall, if demand is made in writing by the dismissed employee within 10 days after notice of discharge, order a public hearing and, if the charges are proved unwarranted, order the reinstatement of the employee under such conditions as the board may determine. Upon a majority vote of the board, the board may impose a punishment other than termination including but not limited to a reinstatement with forfeiture of back wages and benefits between the date of termination and the date of the board's order reinstating the employee, or a suspension up to and including 30 days.

(b) In addition to removal by an appointing authority, persons in the classified service may be removed or disciplined in the manner described in this subsection. Charges may be filed by any officer, citizen or taxpayer of the state with the director who shall, within five days, cause a copy to be served upon the person complained against and shall set a day not less than 10 nor more than 20 days after such charges have been served on such employee for a public hearing of such charges. This hearing may be before the director, a special agent appointed for the purpose by the director or the board itself. If before the director or a special agent, the director or special agent shall take testimony offered in support and denial of such charges and from the same submit to the board, within five days, a finding of facts and law involved and a recommended decision. The board at its next regular or special meeting shall consider said report and modify, alter, set aside or affirm said report and certify its findings to the appointing authority who shall forthwith put the same into effect. If the board hears said charges directly or requires the transcribing and submission of the testimony taken before the director or special agent, it shall make up and file its own findings and decision. The decision of the board based upon its records and the testimony shall be final.

(c) In proceedings under this section it shall be no defense or excuse for a forbidden act or for an omission to observe the laws or rules that such act or omission was directed by a superior, unless a written direction or order from such superior to that effect is proved. If any employee in the state service shall willfully refuse or fail to appear before any court or judge, any legislative committee or any officer, board or body authorized to conduct any hearing or inquiry or, having appeared, shall refuse to testify or answer any question relating to the affairs or government of the state or the conduct of any state officer or employee on the ground that his testimony or answers would tend to incriminate him or shall refuse to waive immunity from prosecution on account of any matter about which he may be asked to testify at any such hearing or inquiry, such conduct shall be cause for removal.



Section 36-26-27.1 - Placement of disciplinary documents in the personnel file of a state employee.

Notwithstanding any other laws, rules, or regulations to the contrary, when a document pertaining to disciplinary action, including, but not limited to, written reprimands, suspensions, notes pertaining to oral reprimands or counselings regarding a state employee, or notes pertaining to matters that may be used regarding the employee in a disciplinary action are placed in the employee's personnel file, the agency which is the employer shall supply a copy of the documentation to the employee no later than 10 days after its inclusion in his or her personnel file. In the event that the information is not provided to the employee within 10 days as herein required, the reprimands or notes shall be removed from the employee's file and shall not be used against the employee in any future proceeding or disciplinary action.



Section 36-26-28 - Suspensions.

(a) An appointing authority may, from time to time, peremptorily suspend any employee without pay or other compensation as punishment for improper behavior, but the suspension or total suspension by the appointing authority of the person shall not exceed 30 days in any year of service. The suspension with loss of pay may be effected only by service upon the employee by the appointing authority of written charges setting out clearly the reasons for which the suspension is being considered. Within 10 days, the employee must accept the suspension or request a suspension hearing. If the employee requests a suspension hearing, the appointing authority shall appoint an independent hearing officer to receive evidence and issue a recommendation on the proposed suspension. The appointing authority may accept or reject the recommendation of the hearing officer. If the appointing authority rejects the recommendation, written justification for the rejection must be provided to the employee.

(b) The appointing authority shall appoint an independent hearing officer from a list of eligible hearing officers which shall be maintained by the State Personnel Department. The appointed hearing officer may be employed by the appointing authority, but shall be independent of the division or area in which the employee works. Any challenge as to the appointment of the independent hearing officer shall be made to the State Personnel Director within five days of notification of the appointment. For the purposes of this section, a hearing officer shall be any person or persons approved by the State Personnel Department to hear a suspension case. If it is the preference of the appointing authority, a hearing officer may be appointed from the Governmental Hearing Officer register, which is compiled and maintained by the State Personnel Department.

(c) Nothing in this section limits an appointing authority's power to provide additional due process safeguards to employees.

(d) The burden of proof shall lie with the appointing authority to prove the charges forming the basis of the suspension.

(e) Those departments or agencies currently having an existing process for suspension hearings may continue to use the existing process, provided that they observe tenents of due process including that the burden of proof shall lie with the appointing authority.

(f) Further, this section shall not apply to any department which currently employs and continues to employ as a standard practice in such cases a pre-disciplinary hearing before an independent hearing officer who makes a recommendation for disciplinary action to the appointing authority based upon a fair hearing of the matter.



Section 36-26-29 - Limitation period for charges for dismissal or disciplinary action.

No charges for dismissal or disciplinary action shall be preferred against any employee in the classified service of the state after the expiration of three years from the date such cause became known to the authority having the power to dismiss or discipline such employee.



Section 36-26-30 - Effect of entry, etc., into active service of United States Armed Forces upon status of classified employees.

Any person who, at the time he is called into active service in any of the Armed Forces of the United States or at the time when he enters into the active service in any of the Armed Forces of the United States, has any status whatsoever under this article in the classified service as defined by this article, shall not thereby lose his status by reason of his service in any of the Armed Forces of the United States.



Section 36-26-31 - Granting of leave of absence for service in Armed Forces of United States.

Upon the application in writing of any such person, which application shall be directed to and filed with the State Director of Personnel, the State Personnel Board shall enter upon its minutes an order or memorandum granting to such applicant an indefinite leave of absence for such length of time as such applicant shall honorably serve in any of the Armed Forces of the United States.



Section 36-26-32 - Restoration of employee to former position after service in armed forces.

At any time before the expiration of 12 months after the termination of the period of honorable service of such applicant in any of the Armed Forces of the United States, he may apply in writing, which application shall be directed to and filed with the State Director of Personnel, for the termination of his leave of absence. Within 30 days of the filing of such application, the State Personnel Board shall consider the same and, if the mental and physical condition of the applicant are such that he is not thereby disqualified to perform the duties of such position from which he had leave of absence, it shall thereupon order his restoration to said position, effective upon the date on which the said order is made and entered. Such restoration shall be made, as provided in this section, notwithstanding the fact that it results in the layoff of the incumbent who is serving in such position.



Section 36-26-32.1 - Restoration to merit or civil service classification after acceptance of nonmerit appointment; conditions; effect on other employees.

(a) Any person who has held a classified position in any merit or civil service system within the State of Alabama or within any political subdivision thereof and relinquished that position to accept an appointment to an unclassified position shall be returned to permanent status in the same merit classification which that person held at the time of appointment, providing that person shall:

(1) Choose to be returned to the merit or civil service classification.

(2) Have accepted an appointment to an unclassified position within the same agency where employment was under the merit or civil service system.

(3) Not have had a break in service exceeding one pay period.

(4) Not have been the subject to any pending disciplinary action at time of appointment.

(5) Have had at least 10 years service in the merit or civil service system at time of appointment.

(b) Any person who returns to a former merit or civil service classification under the provisions of subsection (a) shall revert to his or her former position in which he or she held status in the classified service. The reversion shall be without loss of salary or other benefits which would have accrued to the employee and to which the employee would have otherwise been entitled had he or she remained within the classified service. It is further provided, that when a person returns to a former classification no person serving in that classification shall be reduced in classification but reduction if necessary shall be accomplished by attrition.



Section 36-26-33 - Rights and privileges upon entry, etc., into military service of employees not in classified service.

Those employees who are not in the classified service, as defined by this article, upon being called into or entering the military service, shall have the same rights and privileges as to reemployment by the state or any department thereof as are granted to those employees in the classified service by Sections 36-26-30 through 36-26-32.



Section 36-26-34 - Granting, etc., of time off to comply with religious obligations.

Notwithstanding any other provision of law, the head of each department or independent establishment in the state government shall grant, under regulations prescribed by the State Personnel Board, to employees under their respective jurisdictions, to the extent compatible with the exigencies of the public business and the performance of essential services, time off from duty (without charge to any leave otherwise authorized by law and without loss of compensation and other employee benefits) to comply with religious obligations prescribed by religious denominations of which such employees are bona fide members. Any such time off so granted shall be made up by the employee concerned under appropriate regulations of the authority concerned. Any denial of such time off shall be predicated on a written answer of the authority concerned which shall state the reasons for such denial and shall be transmitted to the employee concerned.



Section 36-26-35 - Annual leave.

(a) All persons who are regularly employed by the state and who are subject to the provisions of the state Merit System, and all legislative personnel, officers, and employees, including, but not limited to, Legislative Reference Service personnel, whether subject to the state Merit System or not, shall be entitled to accumulate annual leave on the basis of biweekly pay periods through the payday on March 17, 2006, as follows:

(b) Beginning with the payday on April 3, 2006, all persons who are regularly employed by the state and who are subject to the provisions of the state Merit System, and all legislative personnel, officers, and employees, including, but not limited to, Legislative Reference Service personnel, whether subject to the state Merit System or not, shall be entitled to accumulate annual leave on the basis of semi-monthly pay periods as follows:

(c) Maximum accrued leave after 25 years of service shall be limited to 29 1/4 days per year, and the maximum number of days of annual leave which may be carried over at the end of each year shall be limited to 60 days.

(d) Any law enforcement officer in the Department of Public Safety shall be entitled to receive payment for any accrued and unused annual leave days in excess of 60 days, up to a maximum of 10 days per year. Payment shall be calculated using the officer's regular rate of pay.



Section 36-26-35.1 - Annual leave carry over limit increased for certain personnel.

(a) Notwithstanding any other laws, the carry over limit on annual leave for personnel in state departments and agencies who are assigned to work on year 2000 (Y2K) problems and projects may be increased from 480 to not more than 714 hours of annual leave for the years beginning on January 1, 2000, January 1, 2001, and January 1, 2002, upon request by the appointing authority to the Director of Finance for his or her approval of an increase in the limit.

(b) When the Director of Finance approves an increased limit on annual leave for such an employee pursuant to subsection (a), the employee shall earn the additional annual leave in excess of 480 hours in accordance with the schedule for accumulation of annual leave prescribed in subsection (a) of Section 36-26-35.

(c) On December 31, 2002, the carry over limit of 480 hours of annual leave shall again be applicable to any state employee who was excepted from the limit for a certain time under the foregoing provisions of this section.

(d) No employee carrying over more than 480 hours of annual leave under this section shall be compensated for more than 480 hours of accumulated annual leave upon his or her retirement, resignation, or termination.



Section 36-26-35.2 - Annual leave.

Notwithstanding any other laws to the contrary, a state employee employed in any branch of state government may donate his or her accrued and unused annual, sick, or compensatory leave to another state employee who has qualified for catastrophic sick leave or maternity leave. The donation shall be subject to the approval of the appointing authority of the employee making the donation and, if the donating employee is in a position with a lower pay grade than the position of the employee receiving the donation, the approval of the State Personnel Board. The appointing authority of the employee receiving the donation may limit the number of hours an employee may receive per catastrophic illness or maternity leave. No employee may receive more than 480 hours of donated leave throughout his or her career with the state without the approval of the State Personnel Board.



Section 36-26-36 - Partial payment of accrued sick leave at time of retirement or death; calculation, accumulation, and use of sick leave.

(a) Upon retirement, each employee who acquires sick leave pursuant to the state Merit System shall receive payment of 50 percent of his or her accrued and unused sick leave, not to include escrowed sick leave as provided herein, at the time of his or her retirement, and payments for the sick leave shall be made at the same rate as his or her regular pay, not to exceed 600 hours.

(b) When a state employee in the classified service dies while in active service to the state, the estate of the deceased employee shall receive a monetary payment of 50 percent of the accrued and unused sick leave, not to exceed 600 hours, which the employee was credited with at the time of his or her death.

(c) The state shall calculate sick leave each pay period. Sick leave earned over 1200 hours shall be considered excess sick leave which shall be accrued and credited to the employee for use as sick leave in the year the excess sick leave is earned.

(d) Excess sick leave over 1200 hours shall be placed in escrow for the state employee who earned the sick leave to be used only as may be provided by State Personnel Board rules.

(e) This section does not preclude the accumulation of and payment for a greater number of hours of sick leave to an employee upon retirement pursuant to Section 16-1-18.1.



Section 36-26-36.1 - Conversion of unused sick leave into membership service for retirement purposes.

(a) Any Tier I plan member of the Teachers' or Employees' Retirement System of Alabama not otherwise covered by a provision to convert unused sick leave into membership service for purposes of service retirement may, at their option and in lieu of receiving payment for 50 percent of their accrued and unused sick leave at the time of their retirement as provided in Section 36-26-36, or any other payment that may be provided for such unused sick leave, use their accrued sick leave, up to a maximum number of 180 accrued sick leave days or as otherwise allowed by law, whichever is greater, to be included as membership service in determining the total years of creditable service in the Employees' Retirement System of Alabama or the Teachers' Retirement System of Alabama; provided that no employee of an employer participating in the Employees' Retirement System pursuant to Section 36-27-6 shall be entitled to the benefits provided herein unless such employer shall elect to come under the provisions of this section and further elects to fund the benefits provided herein. Unused sick leave may be converted to membership service only for the purpose of applying for service retirement and may be considered in the determination of eligibility for retirement. The conversion shall not apply to eligibility for deferred retirement. It is further provided that if a Tier I plan member eligible for service retirement is also eligible for disability retirement the member may elect disability retirement and also receive credit for accumulated sick leave pursuant to this section. No Tier I plan member shall receive both service credit provided for by this section and payment or partial payment for accrued sick leave pursuant to any other provision of law.

(b) The conversion of accrued sick leave into creditable service provided in this section shall not apply to any Tier II plan member.



Section 36-26-36.2 - Donation of leave; implementation.

(a) Annual leave, compensatory leave, and sick leave donation programs for catastrophic illnesses or maternity leave of qualified state employees shall provide for donations of leave to occur between all state employees employed in the Executive, Legislative, and Judicial Branches of state government.

(b) The personnel departments of all branches of state government shall coordinate efforts to promulgate and implement the administrative rules and procedures necessary to implement this section.



Section 36-26-36.3 - Bereavement leave.

(a) All persons who are regularly employed by the state, and who are subject to the provisions of the state Merit System, and all legislative personnel, officers, and employees, including, but not limited to, Legislative Reference Service personnel, whether subject to the state Merit System or not, may be granted bereavement leave with pay for the death of a person related by blood, adoption, or marriage, or as otherwise provided for by the Alabama State Personnel Board. Bereavement leave may be granted only to an employee who does not have accrued sick leave available for such use.

(b) For any one occurrence, the bereavement leave shall not exceed three days.

(c) Any bereavement leave granted to an employee must be reimbursed to the state in the form of leave days, including sick leave, annual leave, and personal leave, within one calendar year of the use of the bereavement leave.

(d) In the event an employee leaves state service before repaying any bereavement leave used, he or she shall have the leave deducted from his or her final pay check.



Section 36-26-37 - Design, purchase and awarding of longevity service recognition pins, etc., for state departments and agencies.

(a) The State Personnel Department, with the advice of the Alabama State Employees' Association and approval of the Governor, shall have designed a distinctive longevity service recognition pin for each of the various state departments and state agencies and shall promulgate rules and regulations concerning the award thereof.

(b) Each department and agency of state government is hereby authorized and empowered to expend state funds for the purchase and awarding of such pins, together with certificates of appreciation.



Section 36-26-38 - Political activities prohibited.

(a) No person shall be appointed or promoted to or demoted or dismissed from any position in the classified service or in any way favored or discriminated against with respect to employment in the classified service because of his political or religious opinions or affiliations. No person shall seek or attempt to use any political endorsement in connection with any appointment to a position in the classified service. No person shall use or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure or attempt to secure for any person an appointment or advantage in appointment to a position in the classified service or an increase in pay or other advantage in employment in any such position for the purpose of influencing the vote or political action of any person or for any consideration. No employee in the classified service and no member of the board shall, directly or indirectly, pay or promise to pay any assessment, subscription or contribution for any political organization or purpose or solicit or take any part in soliciting any such assessment, subscription or contribution under coercion; provided, however, it shall be unlawful for any officer or employee to solicit any type political campaign contributions from other employees who work for said officer or employee in a subordinate capacity. No employee in the classified service shall be a member of any national, state or local committee of a political party or an officer of a partisan political club or a candidate for nomination or election to any public office or shall take any part in the management or affairs of any political party or in any political campaign, except on his personal time and to exercise his right as a citizen privately to express his opinion and to cast his vote; provided, however, that nothing in this section shall prohibit any person in the classified service from serving out the term of a party office which he had been elected at the time this chapter goes into effect. Any employee in the classified service may engage in political action or political activities on personal time before and after work, holidays and during approved leave.

(b) Any officer or employee in the classified service who violates any of the foregoing provisions of this section shall forfeit his office or position.



Section 36-26-39 - Offenses as to testing, certification, appointment, etc., for positions in classified service, etc.

No person shall make any false statement, certificate, mark, rating or report with regard to any test, certification or appointment made under any provision of this chapter or in any manner commit or attempt to commit any fraud preventing the impartial execution of this chapter and the rules. No person shall, directly or indirectly, give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to or any advantage in a position in the classified service. No employee of the department, examiner or other person shall defeat, deceive or obstruct any person in his right to examination, eligibility, certification or appointment under this chapter or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the classified service.



Section 36-26-40 - Studies and reports by director; investigations and hearings as to compliance with provisions of article, etc., generally.

The director shall make studies and report to the board upon all matters touching the enforcement and the effect of the provisions of this article and the rules and regulations prescribed thereunder. He may visit all places of employment and services affected by this article in order to ascertain and advise with the heads of the various departments concerning their methods of handling those matters affecting employees in the service, such as hours of work, attendance, training, working conditions and morale and in order to ascertain whether the provisions of this chapter and the rules promulgated thereunder are obeyed. The director, in the course of such inquiries, shall have the power to administer oaths, subpoenas and require the attendance of witnesses and the production of books, papers, documents and accounts pertaining to the subject under investigation. All hearings and inquiries made by the director shall be governed by this article and by rules of practice and procedure adopted by the board, and, in conducting such inquiries, he shall not be bound by the technical rules of evidence. No informality in any proceeding or in the manner of taking testimony by the director shall invalidate any order, decision, rule or regulation made by him and approved or confirmed by the board. The director shall have authority to inquire concerning the number of employees in any department or office; and, if in his judgment there is an excessive number of employees in proportion to the amount of work required in such department or office, he shall, with the approval of the board, recommend in writing to the appointing authority that the excess number of employees be laid off or transferred. He shall also study the organization and procedure of the different departments and suggest such changes in procedure as may increase efficiency or enable the organization to carry on its work more economically and with a reduced staff.



Section 36-26-41 - Failure of witnesses to appear and testify, etc., at investigations or hearings; fees of witnesses; requirement of appearance, etc., of witnesses, etc., before board; giving of false testimony under oath.

Any person who shall be served with a subpoena, issued in the course of an investigation or hearing conducted under any provision of this article, to appear and testify or to produce books and papers who shall, without good cause, disobey or neglect to obey any such subpoena shall be guilty of a misdemeanor. The fees of witnesses for attendance and travel shall be the same as fees of witnesses before the courts of record and shall be paid from the appropriation for the expenses of the board. Any judge of a court of record, either in term time or vacation, upon application of a member of the board or the director, shall compel the attendance of witnesses, the production of books and papers and the giving of testimony before the board or an agent thereof by attachment or contempt or otherwise in the same manner as the production of evidence shall be compelled before said court. Any person who, having taken an oath or made affirmation in the course of any investigation or hearing under the provisions of this article, shall willfully and knowingly testify or declare falsely shall be guilty of perjury and, upon conviction, shall be punished accordingly. The director or the board shall require the attendance of employees who are needed as witnesses without subpoena.



Section 36-26-42 - Representation of department in judicial proceedings.

If this article or its enforcement by the director or the board shall be called into question in any judicial proceeding or if any person shall fail or refuse to comply with the lawful orders or directions of the board, such board or the director may call upon the Attorney General or may, with the advice and consent of the Governor, employ independent counsel to represent it in sustaining this article and its enforcement thereof, and such independent counsel shall be paid as other employees of the department are paid.



Section 36-26-43 - Use of state, county, etc., buildings for examinations and investigations, etc.

It shall be the duty of all officers of the state and of the several counties and municipalities of the state to allow the reasonable use of public buildings and rooms and to heat and light the same for the holding of any examinations or investigations provided for by this article and in all proper ways to facilitate the work of the department.



Section 36-26-44 - Inspection of records of department.

The records of the department, except such records as the rules may require to be held confidential by reasons of public policy, shall be public records and shall be open to public inspection, subject to regulations as to the time and manner of inspection which may be prescribed by the director.



Section 36-26-45 - Payment of expenses of department.

The salaries and all other expenses of the department arising under the provisions of this article shall be paid from the appropriations provided. Vouchers shall be signed by the director or in the absence of the director by his deputy and submitted to the Comptroller who shall draw his warrant in payment thereof.



Section 36-26-46 - State Capitol guides classified as "Capitol Hostesses."

All persons employed as guides in the State Capitol complex shall be classified as "Capitol Hostesses" under the provisions of the state Merit System.



Section 36-26-47 - Penalties for violations of provisions of article.

A willful violation of any provision of this article shall be deemed a misdemeanor. Any person who is convicted of a misdemeanor under this article shall, for a period of five years, be ineligible for appointment to or employment in a position in the state service and, if he is an officer or employee of the state, shall forfeit his office or position.






Article 2 - Applicability of Merit System to Certain State Institutions.

Section 36-26-60 - "State institutions" defined.

As used in Sections 36-26-60 through 36-26-63, "state institutions" or "institutions" shall mean the Alabama state hospital known as the Bryce Hospital and the Partlow State School and Hospital, located in Tuscaloosa County, and Searcy Hospital and all institutions under the control of the Board of Trustees of Alabama State Hospitals.



Section 36-26-61 - Employees subject to Merit System.

The employees of the state institutions enumerated in Section 36-26-60 shall be governed by personnel Merit System rules and regulations, the same as other employees in state service, as administered by the State Personnel Department. Employees of such state institutions on October 1, 1966, who have been so employed for six months immediately preceding that date shall remain in their respective employments during good behavior; but nothing in this section shall be construed to prevent or preclude the removal of an employee for cause in the manner provided by law; and such employees, except for appointment, shall be subject fully to the provisions of the state Merit System Act.



Section 36-26-62 - Applicability of Sections 36-26-60 through 36-26-63.

The provisions of Sections 36-26-60 through 36-26-63 shall apply to all officers and employees in the service of the state institutions except:

(1) Members of appointive boards and commissions;

(2) Physicians, surgeons, dentists, psychologists, social workers, nurses and attorneys;

(3) Any person whose employment is subject to the approval of the United States government, or any agency thereof;

(4) Heads of departments in the state institutions; and

(5) Such custodial and laboring positions as may be designated by the State Personnel Department.



Section 36-26-63 - Repealer.

The provisions of Section 36-26-10 in conflict with Sections 36-26-60 through 36-26-62 are hereby repealed.



Section 36-26-64 - Employees of Hale Memorial Hospital.

The employees of the state institution located at Tuscaloosa known as Hale Memorial Hospital shall be governed by personnel Merit System rules and regulations, the same as other employees in state service, as administered by the State Personnel Department. Employees of the hospital on December 8, 1967, who have been so employed for six months immediately preceding that date shall remain in their respective employments during good behavior; but nothing in this section shall be construed to prevent or preclude the removal of an employee for cause in the manner provided by law; and such employees, except for appointment, shall be subject fully to the provisions of the state Merit System Act and rules and regulations of the State Personnel Board. The provisions of this section shall not apply, however, to the medical director or members of the medical staff of the hospital other than nurses, nor to the administrator or business manager of the hospital nor to such custodial and laboring positions as may be designated by the State Personnel Department.



Section 36-26-65 - Certain employees of the Disability Determination Division of the State Department of Education.

On the first day of June 1980, every employee of the Disability Determination Division of the State Department of Education who:

(1) Was initially employed at a time when the state Merit System employment registers from which the Disability Determination Division could select employees had been exhausted, and could not be replenished because the State Personnel Board was under order of a federal court not to give examinations to establish new registers,

(2) Has been employed continuously by said Disability Determination Division for a period of four or more years, and

(3) Has rendered satisfactory service in the position currently held, shall be covered under the state Merit System, without examination, and shall immediately become an employee in the classified service of the state in a position comparable to the position held by such person on May 28, 1980. Thereafter all the benefits of the state Merit System shall be extended to such employees.



Section 36-26-66 - Capitol security police officers in Department of Finance.

Repealed by Act 2003-363, §3, effective September 1, 2003.



Section 36-26-67 - Employees of educational or public television network.

(a) All persons employed on a full-time basis by Alabama educational television or Alabama public television network, who were employed after January 1, 1981, shall be covered under the state Merit System law and shall be extended all benefits of such system.

(b) The classification of personnel employed prior to January 1, 1981, shall not result in any decrease in salary or benefits already vested in said employees, nor shall said classification result in the termination of employment of any presently employed person for failure to meet any qualifications issued by the State Personnel Department, provided, however, that two years after May 17, 1981, all employees must occupy a position in the classified service under the appropriate class based on qualifications and duties for each position as established by the State Personnel Department.






Article 3 - County and District Health Departments.

Section 36-26-80 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) LOCAL HEALTH OFFICER. The duly appointed health officer serving a county health department or a district health department.

(2) LOCAL HEALTH DEPARTMENT. The county health department or district health department as set forth in Title 22 of this code.



Section 36-26-81 - Appointment of public health service personnel.

The local health officer or his designee shall appoint such personnel as may be necessary to administer the public health services within the county or district. Upon the request of such local health officer or his designee, the State Personnel Department shall establish a local register of eligibles who are residents of the county or district in which the vacancy exists or who are employed by the county health department or district health department in the county or district in which the vacancy exists. If no appointment is made from the local register or there is no local register, an appointment shall be made from the statewide register; provided, that on July 1, 1975, any person employed in county or district health departments under provisions of the Merit System council for county departments of health shall be covered under the provisions of the state Merit System Act with the same status.



Section 36-26-82 - Coverage of employees by state Merit System.

On and after July 1, 1975, all county and district health department employees shall be covered with their current status under the state Merit System and shall be extended all benefits of such system.



Section 36-26-83 - Exceptions to applicability of article.

The provisions of this article shall not apply to any county health department whose employees are covered by a countywide personnel or Merit System.






Article 4 - Dismissal Procedures for Nonteacher, Nonclassified, etc., Employees in Certain School Systems, Institutions, etc.

Section 36-26-100 - Definition of employees.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-101 - Probationary period; notice of termination.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-102 - Nonprobationary status; causes for termination.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-102.1 - Termination of employment - Criminal conviction.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-103 - Termination of employment - Procedure; notice.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-104 - Termination of employment - Hearing officer; hearing; appeal.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-105 - Transfer of employee - Authorized.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-106 - Transfer of employee - Notice of action.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-107 - Transfer of employee - Finality of decision; contest; hearing.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-108 - Suspension of employee.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-109 - Major suspensions of employees - Procedure; hearings.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-110 - Major suspensions of employees - Contests.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-111 - Other disciplinary action - Authorized; notice; conditions.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-112 - Other disciplinary action - Authorized; notice; conditions.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-113 - Other disciplinary action against employees - Contest.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-114 - Procedures applicable to nonprobationary status disputes in general.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-115 - Direct appeal by certain employees denied hearing before local board of education.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.



Section 36-26-116 - Applicability to cases prior to July 1, 2004; appropriations.

Repealed by Act 2011-270, p. 494, §14, effective July 1, 2011.






Article 5 - Truth in Salary Act.

Section 36-26-120 - Short title.

This article shall be known as and may be cited as the "Truth in Salary Act."



Section 36-26-121 - Annual itemized statement of employee and retirement benefits, and total employer contributions to retirement systems and health insurance plans.

(a) As used in this article, the following words have the following meanings:

(1) EMPLOYEE BENEFIT. Any benefit a public employee received or accrued from his or her employer, including, but not limited to, salary or wages; insurance; allowance for days off such as vacation, holidays, sick leave, or personal days; and contributions toward retirement or pension benefits.

(2) HEALTH INSURANCE PLAN. Either of the following health insurance plans as it applies to an individual public employee or retiree:

a. The State Employees’ Health Insurance Plan.

b. The Public Education Employees’ Health Insurance Plan.

(3) RETIREE. A retiree or a beneficiary of a deceased retiree who receives an employee benefit or pension benefit from a retirement system, as defined in this section.

(4) RETIREMENT SYSTEM. One of the following as it applies to an individual public employee or retiree:

a. The State Employees’ Retirement System, not including any employees or retirees of employers participating pursuant to Section 36-27-6.

b. The Teachers’ Retirement System.

c. The Judicial Retirement Fund.

(5) STATE AGENCY. Any state department, board, commission, bureau, agency, or office, including a legislative or judicial office.

(b) On or before January 31, 2016, and annually thereafter, each state agency, local board of education, and two-year or four-year public college, university, institution of higher education, or postsecondary educational institution shall provide each employee and retiree, electronically and in paper form either by postal service or internal mail system, the following information covering the preceding fiscal year as it applies to that individual employee or retiree:

(1) An itemized statement of all employee benefits the employee or retiree accrued or received.

(2) An itemized statement of all pension benefits the employee or retiree accrued or received.

(3) The total amount of employer contributions made from funds appropriated by the Alabama Legislature to the applicable retirement system.

(4) The approximate percentage of total employer contributions made from funds appropriated by the Alabama Legislature to the applicable retirement system, as compared to the total amount of either General Fund or Education Trust Fund appropriations, as applicable.

(5) The funded ratio of the applicable retirement system, with a listing of the amounts of total assets and total liabilities.

(6) The total amount of employer contributions made from funds appropriated by the Alabama Legislature to the applicable health insurance plan.

(7) The approximate percentage of total employer contributions made from funds appropriated by the Alabama Legislature to the applicable health insurance plan as compared to the total amount of either General Fund or Education Trust Fund appropriations, as applicable.

(c) The State Comptroller's Office, State Department of Education, Alabama Community College System, Administrative Office of Courts, and each four-year university shall be responsible for administering the statement of benefits to their respective employee populations in accordance with this article. The Retirement Systems of Alabama shall be responsible for administering the statement of benefits to retirees in accordance with this article.

(d) The Retirement Systems of Alabama, State Employees' Health Insurance Board, Public Education Employees' Health Insurance Plan, State Personnel Department, Division of Risk Management, and any other entity that provides employee benefits shall coordinate with the entities responsible for administering the statement of benefits in subsection (c) and provide them with all necessary information to comply with this article, unless such information has otherwise been provided to the administering entity.









Chapter 26A - STATE EMPLOYEES PROTECTION.

Section 36-26A-1 - Short title.

This chapter shall be known and may be cited as "The State Employees Protection Act."



Section 36-26A-2 - Definitions.

As used in this chapter, the following words and phrases have the following meanings:

(1) PUBLIC BODY. All of the following:

a. A state officer, employee, agency, department, division, bureau, board, commission, council, authority, or other body in the Executive Branch of state government.

b. An agency, board, commission, council, member, or employee of the Legislative Branch of state government.

c. A law enforcement agency, including the offices of the Attorney General and district attorneys, or any member or employee of a law enforcement agency.

d. The Judicial Branch of state government and any member or employee of that branch.

(2) STATE EMPLOYEE. A person defined as a classified employee under Section 36-26-2.

(3) SUPERVISOR. Any individual having authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, regard, or discipline other employees, or responsibly to direct them, or to adjust their grievances, or effectively to recommend such action, if, in connection with the foregoing, the exercise of the authority is not of a merely routine or clerical nature but requires the use of independent judgment.



Section 36-26A-3 - Discharge for reporting violation of law prohibited.

A supervisor shall not discharge, demote, transfer, or otherwise discriminate against a state employee regarding the state employee's compensation, terms, conditions, or privileges of employment if the state employee, reports, under oath or in the form of an affidavit, a violation of a law, a regulation, or a rule, promulgated pursuant to the laws of this state, or a political subdivision of this state, to a public body.



Section 36-26A-4 - Limitations; venue.

(a) A state employee shall bring a civil action within two years after the occurrence of the alleged violation of this chapter.

(b) A civil action may be brought in Montgomery County, or in the county in which the supervisor against whom the civil complaint is filed resides.



Section 36-26A-5 - Remedies.

A court, in rendering a judgment in an action brought pursuant to this chapter, may order, where appropriate, payment of back wages, front wages, and compensatory damages, or any combination of these remedies.



Section 36-26A-6 - Sovereign immunity.

This chapter does not create a new cause of action against the State of Alabama or its agencies.



Section 36-26A-7 - Conduct not protected.

Nothing in this chapter shall be construed to prevent or prohibit a supervisor from disciplining, discharging, transferring, or otherwise affecting the terms and conditions of a state employee's employment not connected with the conduct protected by this chapter.






Chapter 27 - STATE EMPLOYEES' RETIREMENT SYSTEM.

Article 1 - General Provisions.

Section 36-27-1 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) RETIREMENT SYSTEM. The Employees' Retirement System of Alabama as defined in Section 36-27-2.

(2) EMPLOYEE. Any regular employee of the State of Alabama whose salary is paid by state warrant by the state, except a member of the Legislature of the state, a person who is covered or eligible to be covered under the Teachers' Retirement System of Alabama or any other retirement system to which contributions are made by the state, an elective official of the state government, and a temporary employee or person engaged under retainer or special agreement. In all cases of doubt the Board of Control shall determine who is an employee within the meaning of this article. The term shall include any regular employee of the Alabama state hospitals and Partlow State School and Hospital and the Alabama State Port Authority, however paid.

(3) EMPLOYER. The State of Alabama or any department, commission, institution, or any other agency of and within the state by which an employee is paid, including employers as provided in Section 36-27-6.

(4) MEMBER. Any employee included in the membership of the system as provided in Section 36-27-4.

(5) BOARD OF CONTROL. The board provided for in Section 36-27-23 to administer the retirement system.

(6) MEDICAL BOARD. The board of physicians provided for in Section 36-27-23.

(7) SERVICE. Service as an employee paid for by an employer.

(8) PRIOR SERVICE. Service rendered prior to the date of establishment of the retirement system for which credit is allowable under Section 36-27-11.

(9) MEMBERSHIP SERVICE. Service as an employee rendered while a member of the retirement system and on account of which contributions are made.

(10) CREDITABLE SERVICE. "Prior service" plus "membership service" rendered since last becoming a member.

(11) BENEFICIARY. Any person in receipt of a pension, an annuity, a retirement allowance or other benefit as provided by this article.

(12) REGULAR INTEREST. Interest compounded annually at the rate determined by the Board of Control in accordance with subsection (f) of Section 36-27-25.

(13) ACCUMULATED CONTRIBUTIONS. The sum of all the amounts deducted from the compensation of a member credited to his or her individual account in the Annuity Savings Fund, together with regular interest thereon, as provided in Section 36-27-24.

(14) EARNABLE COMPENSATION. The full rate of compensation that would be payable to an employee if he or she worked the full normal work-time. In cases where compensation includes maintenance, the Board of Control shall fix the value of that part of the compensation not paid in money. Earnable compensation shall not exceed the limitations imposed by Section 401(a)(17) of the Internal Revenue Code for public pension funds, except that any employee who was a member of the Employees' Retirement System before the first plan year beginning after December 31, 1995, shall not be subject to the earning limitations set forth in Section 401(a)(17). For Tier I plan members, the term earnable compensation for retirement purposes shall not include subsistence payments that are made to a member and shall include overtime payments that are made to a member; however, earnable compensation shall not exceed 120 percent of any members' annual base compensation as certified by the employer. For Tier II plan members, earnable compensation shall include overtime payments that are made to the member but shall not include subsistence payments that are made to the member and shall not exceed one hundred twenty-five percent (125%) of the member's annual base compensation, as certified by the employer.

(15) AVERAGE FINAL COMPENSATION. For any Tier I plan member, the average annual compensation of the member, with respect to which he or she had made contributions pursuant to subsection (b) of Section 36-27-24 during the three years, in his or her last 10 years of creditable service for which the average is highest or during his or her entire period of creditable service if less than three years; except, that for any period prior to November 1, 1959, the compensation used in computing the average shall include compensation in excess of the maximum amount with respect to which members were required to contribute. For any Tier II plan member, the average annual compensation of the member, with respect to which he or she has made contributions pursuant to subsection (b) of Section 36-27-24 during the five years, in his or her last ten years of creditable service for which the average is highest or during his or her entire period of creditable service if less than five years.

(16) ANNUITY. Payments for life derived from the "accumulated contributions" of a member. All annuities shall be payable in equal monthly installments.

(17) PENSION. Payments for life derived from money provided by the employer. All pensions shall be payable in equal monthly installments.

(18) RETIREMENT ALLOWANCE. The sum of the "annuity" and the "pension."

(19) RETIREMENT. Withdrawal from active service with a retirement allowance or optional benefit in lieu thereof granted under this article.

(20) ANNUITY RESERVE. The present value of all payments to be made on account of any annuity or benefit in lieu of any annuity computed upon the basis of the mortality tables adopted by the Board of Control and regular interest.

(21) PENSION RESERVE. The present value of all payments to be made on account of any pension or benefit in lieu of any pension computed upon the basis of the mortality tables adopted by the Board of Control and regular interest.

(22) ACTUARIAL EQUIVALENT. A benefit of equal value when computed upon the basis of the mortality tables adopted by the Board of Control and regular interest.

(23) STATE POLICEMAN. An employee in the classified service under the Merit System Act approved by the State Personnel Board to perform the duties of highway patrolman or a beverage control agent or a crime investigator. The term includes any employee hired by the Alabama State Law Enforcement Agency after January 1, 2015, who is certified by the Alabama Peace Officers' Standards and Training Commission and performs law enforcement duties. Such an employee of the Alabama State Law Enforcement Agency shall pay the same employee contribution rate as and receive the same benefits as Tier II law enforcement officers, as defined by Section 36-27-59(a)(3). The term shall not include a member employed as a policeman under Section 36-27-6.

(24) TIER I PLAN. The defined benefit pension plan provided by the Retirement System to Tier I plan members.

(25) TIER II PLAN. The defined benefit pension plan provided by the Retirement System to Tier II plan members.

(26) TIER I PLAN MEMBER. Any member of the Retirement System who had service for which he or she received credit in the Employees' Retirement System or in the Teachers' Retirement System prior to January 1, 2013.

(27) TIER II PLAN MEMBER. Any member of the Retirement System who first began eligible employment with an Employees' Retirement System or a Teachers' Retirement System participating employer on or after January 1, 2013, and who had no eligible service in the Employees' Retirement System or the Teachers' Retirement System prior to January 1, 2013.



Section 36-27-2 - Creation; designation; purpose, powers, privileges, management, etc., thereof generally; powers, duties, etc., of Board of Control; immunity of state officers, etc.

(a) A retirement system is hereby established as a body corporate and placed under the management of the Board of Control for the purpose of providing retirement allowances and other benefits under the provisions of this article for employees of the State of Alabama. The retirement system so created shall be established as of October 1, 1945. It shall have the power and privileges of a corporation and shall be known as the "Employees' Retirement System of Alabama," and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held in trust for the purpose for which received.

(b) Any provision of law to the contrary notwithstanding, the Boards of Control of the Teachers' Retirement System of Alabama and the Employees' Retirement System of Alabama shall have vested in them all powers necessary to fulfill their fiduciary duty as trustees to members of each respective system including the power to sue and be sued, complain and defend in their own names; provided, however, that as instrumentalities of the state funded by the state, the retirement systems, their officers, and employees shall be immune from suit to the same extent as the state, its agencies, officers, and employees.



Section 36-27-3 - Corporate powers generally.

(a) The Retirement Systems of Alabama, which consist of the Employees' Retirement System of Alabama and the Teachers' Retirement System of Alabama, shall have within its corporate powers, the right to purchase, sell and hold title, in its own name, to any interest or estate in real property.

(b) The Retirement Systems of Alabama shall have within its corporate powers the right to establish, as is consistent with the intent and purpose of the competitive bid laws of the State of Alabama, such facilities and procedures for the making of purchases and for the payment of all equipment and expenses reasonably necessary to the operation of the Retirement Systems of Alabama.



Section 36-27-3.1 - Offset of rate increases.

If the positive investment performance of any retirement system administered by the Retirement Systems of Alabama results in a decrease in the total contribution rate paid by employers and employees participating in such a system, the Retirement Systems of Alabama shall first reduce the employee contribution rate, in an effort to at least partially offset the rate increases provided for in Act 2011-676.



Section 36-27-4 - Membership - Generally; denial of membership; absence from service; military service.

(a) The membership of the retirement system shall be composed as follows:

(1) All persons who shall become employees after October 1, 1945, shall become members of the retirement system as a condition of their employment.

(2) Any person who is an employee on October 1, 1945, shall become a member as of that date unless, within a period of 90 days next following, such employee shall file with the Board of Control on a form prescribed by the board a notice of his or her election not to be covered in the membership of the system and a duly executed waiver of all present and prospective benefits which would otherwise inure to him or her on account of his or her membership in the retirement system.

(3) An employee whose membership in the retirement system is contingent on his or her own election and who elects not to become a member may thereafter apply for and be admitted to membership with all prior service credit as otherwise provided for in this article by applying for such membership at any time prior to July 1, 1962; provided, that the employee pays to the treasurer of the retirement system on or before July 1, 1962, a sum equal to the total contributions which he or she would have made as a member during the period of his or her service as an employee from October 1, 1945, to the date of his or her application for membership. Any member or retired employee who at one time worked as a nonmember may now receive credit for prior service and for the years worked as a nonmember; provided, that the member or retired employee pays to the treasurer of the retirement system on or before July 1, 1962, a sum equal to the total contributions which he or she would have made as a member during the period of his or her employment from October 1, 1945, to the date he or she became a member.

(4) All county engineers of the several counties of the state in whose salaries the State Department of Transportation participates, except county engineers who are already members of this retirement system under provisions of this article or who are covered under the provisions of a county retirement system supported by funds of the employing county. The effective date for the inclusion of county engineers in the system shall be October 1, 1964. Membership in the retirement system shall be optional for county engineers employed on the date participation becomes effective, and any county engineer who elects to enroll in the retirement system within one year thereafter may be admitted to membership with all prior service credit and all membership service credit; provided, that the county engineer pays to the treasurer of the retirement system at the time he or she enrolls a sum equal to the total employee contributions and interest he or she would have had to his or her credit had he or she been a member during the period of his or her service as county engineer from October 1, 1945, to the date of his or her application for membership. Should a county engineer employed on the date participation becomes effective elect to enroll as a member without paying such prior membership contributions and interest, he or she may become a member without credit for service prior to date of his or her enrollment. Membership shall be compulsory for all county engineers who are eligible for such membership upon entering service as a county engineer after the date participation becomes effective to the extent of the State Department of Transportation's participation in his or her salary.

(b) The Board of Control may, in its discretion, deny the right to become members to any class of employees whose compensation is only partly paid by the state, except as provided in this article.

(c) Should any member in any period of six consecutive years after becoming a member be absent from service more than five years or withdraw his or her contributions, as provided in subdivision (1) of subsection (c) of Section 36-27-16, or retire or die, he or she shall thereupon cease to be a member.

(d) A member in service on January 1, 1976, who has honorable duty consisting of active full-time military service in the Armed Forces of the United States, exclusive of any summer or weekend service in a reserve or national guard component of any branch of the armed forces, and who has not received credit toward retirement status in the Employees' Retirement System of Alabama for that military service, may be granted by the Board of Control membership service credit for the period of such service in the armed forces; provided, that such member pays into the Employees' Retirement System, in a lump sum prior to October 1, 1976, an amount equal to four percent of the average compensation paid to a state employee during each claimed year of full-time military service, plus and together therewith eight percent interest compounded from the last date of such claimed military service; and provided further, that such a member shall not receive membership service credit for more than four years of military service, and shall receive no credit for military service if such member is receiving military service retirement benefits, other than disability allowances or benefits, from any branch of the United States Armed Forces, or by reason of any such service in any branch of the armed forces, or, if such member received anything other than an honorable discharge for and including the claimed military service. Anything in this article to the contrary notwithstanding, if any person becoming a member of the Employees' Retirement System after January 1, 1976, shall have honorable duty consisting of active full-time military service in the Armed Forces of the United States, exclusive of any summer or weekend service in a reserve or national guard component of any branch of the armed forces, such member may be granted by the Board of Control membership service credit for such period of service in the armed forces; provided, that such member pays into the Employees' Retirement System, in a lump sum within one year next after the first day of the pay period in which the first deduction to the Employees' Retirement System is made after having been honorably discharged from the armed forces, an amount equal to four percent of the average compensation paid to a state employee during each claimed year of full-time military service, plus and together therewith eight percent interest compounded from the last date of such claimed military service; and provided further, that no member shall receive more than four years' membership service credit for military service, and no credit for military service shall be granted if such member is receiving military service retirement benefits, other than disability allowances or benefits, from any branch of the United States Armed Forces, or by reason of any service in any branch of the armed forces, or, if such member received anything other than an honorable discharge for and including the claimed military service.

(e) Any member, who retired prior to January 1, 1976, who has service in the armed forces, as described in this section, shall be entitled to claim such full-time military service; provided, that such retired member pays into the Employees' Retirement System, in a lump sum prior to October 1, 1976, an amount equal to four percent of the average compensation paid to a state employee during such claimed year of full-time military service, plus and together therewith eight percent compounded from the last date of such claimed military service; and provided further, that such retired member shall not receive membership service credit for more than four years of military service, and shall receive no credit for military service, if such member is receiving military service retirement benefits, other than disability allowance or benefits, from any branch of the armed forces, or by reason of any such service in any branch of the armed forces. The provisions of this subsection shall be retroactive to October 1, 1975.

(f) All retirement allowance payments due on or after January 1, 1976, to members of the Employees' Retirement System of Alabama who retired prior to that date and who have complied with the provisions of this section shall be redetermined as if the provisions of this section were in effect at the time they retired; provided, that any increase in the retirement allowance payment for a member who, prior to October 1, 1975, retired under the provisions of any optional benefit elected pursuant to Acts 1945, No. 515, as amended, shall accrue only to the retired member, and no person designated to receive any payments after the death of a retired member under the provisions of any such optional benefit shall receive any increase in such payments.



Section 36-27-4.1 - Membership - Purchase of service credit by member prohibited from participating because of age.

Any member of the Employees' Retirement System of Alabama who was prohibited from participating in the Employees' Retirement System because such member was age 61 or older at the time of his employment may purchase credit for any such service including service rendered subsequent to October 1, 1988, for which the member would have been eligible for coverage except for his age, provided that such member shall pay to the Secretary-Treasurer of the Employees' Retirement System within one year after October 1, 1989, a sum equal to the total contributions which he would have made as a member during the period of such employment plus eight percent interest on such total contributions compounded annually from the date of such service.



Section 36-27-5 - Membership - Members of Board of Pardons and Paroles; Director of Physical Fitness Department.

(a) Any person who has been regularly appointed to the state Board of Pardons and Paroles or a former member of said board, or Director of Physical Fitness Department shall be deemed to be an "employee" of the State of Alabama, as defined in Section 36-27-1. From the date he assumes his duties, any such person shall be deemed to be a "member" of the state Employees' Retirement System, as defined in Section 36-27-4; provided, that the required contributions are made to the system.

(b) Any person serving as of November 21, 1975, shall be entitled to receive credit toward his retirement allowance for any service previously rendered as a member of the Board of Pardons and Paroles or former member or Director of Physical Fitness Department, and any person serving in such positions thereafter shall become a member of the Employees' Retirement System as a condition of employment. If he elects to do so, he may notify the Board of Control of the Employees' Retirement System of his intention to claim such credit within six months from November 21, 1975, and shall make any and all contributions, plus eight percent interest, compounded annually, required by the regulations of the board within six months after such notification is made. From the time he so elects, regular deductions shall be made from the salary of each member in the manner prescribed by law.

(c) There is hereby appropriated annually, from the funds from which salaries are paid, the amounts sufficient to carry out provisions of this section. In the case of those departments supported wholly by transfers from other state funds, there is hereby appropriated from the supportive funds such additional amounts as may be necessary to pay the employer contribution of each department so supported, in the same proportion as the other state funds contribute to the support and maintenance of such department.



Section 36-27-5.1 - Participation of employees of regional or local legislative delegation office.

(a) Any person who is employed full-time by a regional or local legislative delegation office shall be deemed to be an "employee" of the State of Alabama, as defined in Section 36-27-1. From the date he assumes his duties, any such person shall be deemed to be a "member" of the state Employees' Retirement System, as defined in Section 36-27-4; provided, that the required contributions are made to the system.

(b) Any person serving as of October 1, 1991, shall be entitled to receive credit toward his retirement allowance for any service previously rendered as an employee of a regional or local legislative delegation office, and any person employed by such offices thereafter shall become a member of the Employees' Retirement System as a condition of employment. If he elects to do so, he may notify the Board of Control of the Employees' Retirement System of his intention to claim such credit within six months from October 1, 1991, and shall make any and all contributions, plus eight percent interest, compounded annually, required by the regulations of the board within six months after such notification is made. From the time he so elects, regular deductions shall be made from the salary of each member in the manner prescribed by law.

(c) The regional or local legislative delegation office or entity that funds said office shall contribute on account of the participation of its employees the employer's contribution rate as established by the actuary for regular employees of the state.

The contribution rate so computed, based upon the payroll of the employees, shall be certified by the Board of Control to the fiscal officer of each regional or local delegation office. The fiscal officer of each such office shall pay to the State Treasurer the amount certified by the board as payable under the provisions of this section and the State Treasurer shall credit such amounts to the appropriate funds of the retirement system.



Section 36-27-6 - Participation of employees of counties, cities, towns, public or quasi-public organizations, etc. - Generally.

(a) The governing board of any county, city, town or public or quasi-public organization of the state or of any political subdivision thereof or the Alabama Extension Service and Agricultural Experiment Station System of Auburn University may, by resolution legally adopted to conform to rules prescribed by the Board of Control, elect to have its officers and employees from whatever sources and in whatever manner paid become eligible to participate in the retirement system; and the Adjutant General of the state, with the approval of the Governor, may, by application properly prepared and submitted in conformity with rules prescribed by the Board of Control, elect to have those employees of the Alabama National Guard employed pursuant to 32 U.S.C.A., Section 709, and paid from federally appropriated funds, become eligible to participate in this retirement system. The terms "officers" and "employees" as used in this section shall include those persons appointed or employed by the individual officers and performing their duties in public offices.

Acceptance of the employee of such an employer for membership in the retirement system shall be optional with the Board of Control; and, if it shall approve their participation, it shall set the date, which shall not be prior to October 1, 1946, when participation shall become effective, and then such employees may become members of the retirement system and participate therein as provided in the provisions of this section. Notwithstanding anything to the contrary in this section, employees of any such employer who are members of any retirement, pension or benefit fund partially or wholly supported by public funds shall not be entitled to become members of this retirement system.

(b) Membership in the retirement system shall be optional for employees of the employer who are in the service of the employer on the date when participation becomes effective, and any such employee who elects to join the retirement system within one year thereafter shall be entitled to a prior service certificate covering such periods of previous service as shall be certified as creditable service by his employer for service rendered to such employer, or his predecessor, or the state, or in any other capacity approved by the employer and the board, for which the employer is willing to make accrued liability contributions. Thereafter service for such employee on account of which the employer pays contributions shall be considered also as creditable service.

(c) Membership shall be compulsory for all employees entering the service of such employer after the date participation becomes effective.

(d) Should a majority of the members of any retirement, pension, annuity fund or retirement system of any employer, hereafter referred to as a local pension system, elect to become members of the retirement system, by a petition duly signed by such members, the participation of such members in the retirement system may be approved as provided in subsection (a) of this section as though such local pension system were not in operation, and the provisions of this section shall thereupon apply; except, that the existing pensioners or annuitants of the local pension system who were being paid pensions on the date of the approval shall be continued and paid at their existing rates by the retirement system, and the liability on this account shall be included in the computation of the accrued liability rate as provided by subsection (f) of this section. Any cash and securities to the credit of the local pension system shall be transferred to the retirement system as of the date of approval. The trustees or other administrative head of the local pension system as of the date of approval shall certify the proportion, if any, of the funds of the system that represents the accumulated contributions of the members, and the relative shares of the members as of that date. Such shares shall be credited to the respective employee annuity savings accounts of such members in the retirement system as additional contributions. The balance of the funds transferred to the retirement system shall be offset against the accrued liability before determining the special accrued liability contribution to be paid by the employer as provided by subsection (f) of this section. The operation of the local pension system shall be discontinued as of the date of the approval.

(e) The chief fiscal officer of the employer, and the heads of its departments, shall submit to the Board of Control such information and shall cause to be performed in respect to the employees of said employer such duties as shall be prescribed by the board in order to carry out the provisions of this article.

(f) The actuary of the retirement system shall compute the rates of contributions payable by employees who become members under the provisions of this section in the same manner as if they were state employees and shall compute the contributions which would be payable annually by the employer on behalf of such members as though they were state employees; except, that each employer of members participating in the system as provided in this section shall make a special accrued liability contribution on account of the participation of its officers and employees in the retirement system which shall be determined by an actuarial valuation of the accrued liability on account of the employees of such employer who elected to become members, in the same manner as the accrued liability rate was originally determined for state employees. This special accrued liability contribution, subject to such adjustment as may be necessary on account of any additional prior service credits awarded to employees of such employer, shall be payable in lieu of the accrued liability contribution payable on account of other employees in the system. The expense of making such initial valuation shall be assessed against and paid by the employer on whose account it is necessary. The contributions so computed, together with a pro rata share of the cost of the administration of the retirement system, based upon the payroll of the employees, shall be certified by the Board of Control to the chief fiscal officer of the employer. The amounts so certified shall be a charge against the employer. The chief fiscal officer of each such employer shall pay to the State Treasurer the amount certified by the board as payable under the provisions of this section, and the State Treasurer shall credit such amounts to the appropriate funds of the retirement system.

(g) Employees who become members under this section and on behalf of whom contributions are paid as provided in this section should be entitled to the benefits under the retirement system as though they were state employees.

(h) The agreement of any employer to contribute on account of its employees shall be irrevocable, but should an employer for any reason become financially unable to make the normal and accrued liability contributions payable on account of its employees, then such employer shall be deemed to be in default. All members of the retirement system who were employees of such employer at the time of default shall thereupon be entitled to discontinue membership in the retirement system and to a refund of their previous contributions upon demand made within 90 days thereafter. As of a date 90 days following the date of such default, the actuary of the retirement system shall determine by actuarial valuation the amount of the reserve held on account of each remaining active member and pensioner of such employer and shall credit to each such member and pensioner the amount of reserve so held. The reserve so credited, together with the amount of the accumulated contributions of each such active member, shall be used to provide for him a paid-up deferred annuity beginning at age 60, and the reserve of each pensioner shall be used in providing such part of his existing pension as the reserve so held will provide, which pension, together with his annuity, shall thereafter be payable to him. The rights and privileges of both active members and pensioners of such employer shall thereupon terminate, except as to the payment of the deferred annuities so provided and the annuities and pensions, or parts thereof, provided for the pensioners.

(i) Notwithstanding anything to the contrary, the retirement system shall not be liable for the payment of any pensions or other benefits on account of the employees or pensioners of any employer under this section, for which reserves have not been previously created from funds contributed by such employer or its employees for such benefits.

(j) The agreement of any employer to contribute on account of its employees shall be irrevocable except that by mutual consent any employer, and its employees desiring to withdraw from the Employees' Retirement System as a unit, may do so by complying with the following provisions:

(1) The employer, by resolution of the governing body, shall signify its intention and desire to withdraw from the Employees' Retirement System in writing and shall deliver copy of such resolution, together with the signatures of members as provided in subdivisions (2) and (3) of this subsection, to the Board of Control of the Employees' Retirement System.

(2) Each member of such employer contributing on the date that the unit withdraws shall agree in writing to waive his rights, privileges and vested interest under the provisions of the Employees' Retirement System Act, and shall agree to have his accumulated contributions with interest, as is provided to a member upon withdrawal, transferred to the employer and retained or expended in accordance with applicable local law.

(3) Each member of such employer who is not contributing on the date that the unit withdraws shall have his contributions plus interest retained in the State Employees' Retirement System, and shall be governed under the applicable laws, except those who agree as in subdivision (2) of this subsection, in which event, their accumulated contributions with interest as is provided to a member upon withdrawal shall be treated in the same manner as in subdivision (2) of this subsection.

(4) The rights and privileges of existing beneficiaries of such employer shall neither be diminished, nor impaired, and the actuarial determination of the reserves necessary to provide the existing benefits shall be determined by the actuary employed by the state Employees' Retirement System, and shall be certified to the governing body of the withdrawing unit, who shall agree to maintain such rights and privileges, and to maintain the reserves, as certified, for the existing beneficiaries. Should the reserves prove inadequate, such employer shall agree to appropriate such amounts as may be necessary to maintain the existing benefits. The signatures of the existing beneficiaries agreeing to waiver of their rights and privileges, and vested interest in the Employees' Retirement System, and transfer of their accounts to the local employer shall be obtained by the employing unit. In the event any beneficiary declines to agree and sign such waiver of his rights and privileges, the reserves in the Annuity Reserve Fund and Pension Reserve Fund for such beneficiary shall be maintained by the Employees' Retirement System under such rules and regulations as the Board of Control may adopt, and such reserves as may be determined by the actuary as necessary shall be retained out of any money which the withdrawing unit has remitted to the retirement system. Upon transfer of such funds to the employer the Employees' Retirement System shall not be liable for the payment of any annuities or pensions or other benefits on account of such beneficiaries.

(5) The Board of Control of the Employees' Retirement System shall promulgate such rules and regulations as are necessary to the termination of such employers' and employees' participation in the Employees' Retirement System and shall determine the amounts returnable to the employer and employees upon the actuarial valuation of such amounts by the actuary. Any actuarial or extraordinary expenses involved in such termination and transfer of funds, if in excess of present administrative expense, shall be deducted from any funds returnable to the employer, but no transfer of funds shall take place in less than 90 days subsequent to date of notification of intention to withdraw by the employer subsequent to June 10, 1953.

(k) Notwithstanding the provisions of subsections (a) and (d) of this section, should a majority of the employees of any county board, department, or agency responsible for the local administration of a program for a state board, department, or agency, that are members of a retirement, pension, annuity fund, or retirement system, other than the Employees' Retirement System, together with any other separate employer, hereafter referred to as a local pension system, elect to become members of the Employees' Retirement System by a petition for membership duly signed by the members of the county board, department, or agency, the participation of the county employees in the Employees' Retirement System may be approved upon legal adoption of a resolution by the governing board of the county department, agency, or board that conforms to the membership rules for local pension systems prescribed by the Board of Control of the Employees' Retirement System. Notwithstanding any rules or procedures prescribed by the Board of Control, the existing county board, department, or agency pensioners or annuitants belonging to the local pension system and being paid pensions by the local system on the date of approval of the resolution, shall continue to be paid their pension benefits at their existing rates by the Employees' Retirement System upon commencement of their participation in the Employees' Retirement System, and the vested inactive members of the local pension system who are not receiving benefits on May 13, 1993, shall be entitled to begin receiving from the Employees' Retirement System the amount of any benefits that they have vested under the local pension system upon meeting the eligibility requirements of the local pension system, and any liability for assumption by the Employees' Retirement System of both the current benefits and the vested benefits shall be included in the computation of the accrued liability rate as provided in subsection (f) of this section. On the approval date of the resolution, the trustees or other administrators of the local pension system shall immediately require the actuary for the local system to determine the share of pension system assets to be allocated to the county board, department or agency on behalf of its employees, pensioners, annuitants, and vested inactive members by means of reconstruction of all contributions made to the local pension system by the county board, department, or agency and its employees since commencing participation in the local pension system, increased by return on investments, and decreased by payment of retirement benefits and withdrawals by employees who have withdrawn their contributions from the local pension system.

Such computation shall be adjusted, so that the local system is not left in an actuarially underfunded condition according to the last actuarial report of the local system. In the event some employees or retirees elect to remain in the local system, the amount transferred shall be appropriately adjusted prior to transfer of assets to the state Employees' Retirement System.

The share of pension system assets as may be finally determined to be allocated on behalf of the county board, department, or agency employees shall be transferred to the Employees' Retirement System at a time and in a manner as agreed upon by and among the governing board of the county board, department, or agency, the trustees or other administrators of the local pension system, and the Employees' Retirement System. In no event shall the transfer be delayed longer than six months from the date of acceptance of the resolution by the Board of Control of the Employees' Retirement System.

The operation of the local pension system shall continue from and after the withdrawal of the county board, department, or agency employees, pensioners, annuitants, and vested inactive members from the local pension system.



Section 36-27-6.1 - Participation of employees of counties, towns, public or quasi-public organizations, etc. - Purchase of service credit.

Any public official authorized by local constitutional amendment to participate in the Employees' Retirement System of Alabama and to purchase service credit in the retirement system for the time the official has served in the office he or she is holding at the time of ratification of the amendment may purchase the service credit provided such official has not previously received credit for the requested service in any other public pension fund by paying to the Secretary-Treasurer of the Employees' Retirement System a sum equal to the total contributions which he or she would have made had he or she been authorized to participate during his or her tenure in office plus eight percent interest on such total contributions compounded annually from the date of the service. This section shall apply to local constitutional amendments ratified prior to and after July 1, 2004.



Section 36-27-6.2 - Participation of employees of counties, towns, public or quasi-public organizations, etc. - Purchase of credit for service in position previously excluded.

(a) Any active and contributing member of the Employees' Retirement System who is an employee of an employer participating in the system pursuant to Section 36-27-6, and whose current position was once excluded by the employer from participating in the system, may receive credit in the system for the period of full-time service for which his or her position was excluded by the employer from participating in the system, provided the member claiming the credit has been continuously employed by the employer since January 1, 1987, and the member performs and complies with the conditions prescribed in subsection (b).

(b) A member of the Employees' Retirement System eligible to purchase credit in the system under subsection (a) shall receive the credit after satisfying the following conditions:

(1) Within one year of October 1, 1998, the member shall contribute to the Employees' Retirement System for each year of credit claimed the full actuarially determined cost for each year of claimed service as determined by the system's actuary.

(2) The employer shall certify in writing to the Employees' Retirement System the dates of the period of full-time employment for which the member is claiming credit.



Section 36-27-6.3 - Purchase of credit for prior service as firefighter.

Any active and contributing member of a city or municipal retirement system that participates in the Employees' Retirement System under Section 36-27-6 who rendered prior service as a full-time firefighter with a non-participating city employer that has been annexed into a city or municipality that participates in the Employees' Retirement System, may purchase credit including hazardous duty service in the Employees' Retirement System for the prior service if the member pays to the Secretary-Treasurer of the Employees' Retirement System prior to the date of his or her retirement a sum equal to the full actuarial determined cost for each year of service purchased as determined by the actuary for the system. The local governmental entity which currently employs the member shall furnish the Employees' Retirement System with documentation of the prior service being claimed by the member as requested by the retirement system. Notwithstanding the foregoing language, no member of the Employees' Retirement System shall receive credit for any service that the member is already credited with in the system or in any other retirement plan, with the exception of the federal Social Security program.



Section 36-27-6.4 - Purchase of credit for prior service with the Oxford Emergency Medical Services, Inc.

(a) Any active and contributing member of the Oxford Emergency Medical Services, Inc., that participates in the Employees' Retirement System under Section 36-27-6, may purchase prior non-qualified service for employment rendered to Oxford Emergency Medical Services before July 14, 2009, as permitted by the IRC Section 415(n)(3)(B). Currently, under federal law the employee must have five or more years of creditable service in the Employees' Retirement System prior to purchasing up to five years' non-qualified service.

(b) No member shall receive credit for any service that the member is already credited with in the system or any other public retirement plan, with the exception of the federal Social Security program.

(c) Any member who is eligible to purchase service credit shall furnish to the Secretary-Treasurer of the Employees' Retirement System the full actuarially determined cost for each year of claimed service as determined by the system's actuary.

(d) Any year of service purchased under the provisions of this section shall not be considered in determining the out-of-pocket premium amount charged to retirees under the provisions of Section 16-25A-8.1 or Section 36-29-19.7. Also, any service purchased under this section shall not entitle a member to be eligible for benefits under either the PEEHIP or SEIB any earlier than the member could have reached eligibility under the plan without the service purchased under the provisions of this section.



Section 36-27-7 - Participation of employees of counties, cities, towns, public or quasi-public organizations, etc. - Employees of Cooperative Extension Service of Auburn University under federal appointment.

(a) Any law to the contrary notwithstanding, the governing board of Auburn University may, by resolution legally adopted, elect to have its employees, from whatever sources and in whatever manner paid, become eligible to participate in the Employees' Retirement System of the State of Alabama under the provisions of Section 36-27-6; provided, that all contributions and benefits shall be computed based on a percentage, not to exceed 50 percent, of each employee's total salary; and provided further, that such percentage shall be expressly stipulated in the aforesaid resolution and that the resolution must expressly state that such percentage shall be applied uniformly to all employees covered thereunder. The funding responsibility of the employer, and the resolution referred to above as it relates to the percentage stipulated shall not be subject to alteration, amendment, transfer or other change unless such authority is specifically and clearly granted by an enactment of the Legislature of Alabama which specifically and expressly names the employees of the Cooperative Extension Service at Auburn University under federal appointment. The term "employee or employees" as herein used is defined as those persons performing their duties for the Cooperative Extension Service at Auburn University who are under federal appointment to said Cooperative Extension Service. Members of the Employees' Retirement System who participate in said system under the provisions of this section shall participate and receive benefits under the same conditions as other members of said system; provided, that the basis for all computations shall not exceed 50 percent of each employee's total salary notwithstanding such member's coverage under federal civil service retirement.

(b) Anything in this section to the contrary notwithstanding, any employee hereunder, who subsequent to his participation in the Employees' Retirement System under the provisions of this section assumes regular employment with the state or with any employer unit participating in the Employees' Retirement System, or the Teachers' Retirement System, shall be entitled to count as creditable service only so much of each such year's service as is in the same proportion with the percentage of his salary contributed upon for such year.

(c) The provisions of this section are supplemental and shall not be construed to repeal any laws not in direct conflict therewith.



Section 36-27-7.1 - Participation of employees of counties, cities, towns, public or quasi-public organizations, etc. - Certain retired employees of Cooperative Extension Service of Auburn University.

(a) Any law to the contrary notwithstanding, any retired employee of the Cooperative Extension Service of Auburn University who has retired under federal civil service retirement after January 1, 1972, but on or before May 1, 1976, and who would otherwise be eligible to participate in the Employees' Retirement System of the State of Alabama under the provisions of Section 36-27-7, shall be allowed prior creditable service under the Employees' Retirement System for time spent in the employment of the Cooperative Extension Service before retirement under federal civil service retirement and shall be allowed to participate in the Employees' Retirement System under the same conditions and with same benefits for such past service as employees eligible to participate in the Employees' Retirement System under the provisions of Section 36-27-7; provided, that 10 percent of the cost with respect to the claim for prior service shall be borne by the individual employee, and the remaining 90 percent shall be paid from funds made available from the Education Trust Fund. All other costs with respect to the claim of prior service for the individual employee shall be paid from funds made available from the Education Trust Fund for that particular purpose, and such claims for prior service shall be without cost or liability to Auburn University. Contributions, plus regular interest by the employee, shall be made no later than 180 days after August 8, 1978.

(b) The Board of Control of the Employees' Retirement System of Alabama shall administer the provisions of this section, and shall make such rules and regulations as necessary in carrying out its provisions.



Section 36-27-7.2 - Reopening of Employees' Retirement System for purchase of prior service credit by active and contributing member of Cooperative Extension Service of Auburn University.

(a) Pursuant to Section 36-27-7.1, an active and contributing member of the Employees' Retirement System may elect to purchase prior service credit for full time employment he or she had in the Cooperative Extension Service at Auburn University, acquired before May 1, 1976, provided the person complies with the following conditions prescribed in this section.

(b) A member eligible to claim and purchase the credit for service under subsection (a) shall be awarded creditable service under the Employees' Retirement System. The member shall pay into his or her retirement system or fund, prior to the date of retirement of the member and prior to October 1, 1997, a sum equal to a percentage of his or her current annual earnable compensation, or average final compensation, whichever shall be greater, for each year of service purchased. The applicable percentage of this current annual earnable compensation or average final salary, whichever shall be greater, shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuation, for each year of service purchased.

(c) The provisions of this section to reopen the retirement system or fund shall terminate October 1, 1997, and no one shall be eligible to utilize the options granted if not fully exercised and paid prior to October 1, 1997.



Section 36-27-8 - Continuation, etc., of participation in system by employee covered or retired under system who becomes director or employee of department; payment of matching contribution by department.

(a) Any person who is an employee or retired employee of the State of Alabama and covered or retired under the provisions of the state Employees' Retirement System and who becomes the director or employee of any department may elect to continue or resume his participation in the state Employees' Retirement System.

(b) Each department of the state is hereby authorized to pay out of any funds in the State Treasury to the credit of said department such sums as are necessary to match any contributions made to the state Employees' Retirement System by any past, present or future departmental director or employee under the provisions of this section.

(c) The Board of Control of the state Employees' Retirement System shall make such rules and regulations as might be necessary to carry out the provisions of this section and insure that any past, present or future departmental director or employee who comes under the provisions of this section shall receive full rights, privileges and benefits under the state Employees' Retirement System for the time he serves as a state departmental director or reemployed employee.



Section 36-27-8.1 - Optional retirement for previously retired state employees.

(a) Any state employee who has retired under the state retirement system and is reemployed, upon his next retirement, in the event he has or has not become a member of the state retirement system, may have his choice of option, prior to the receipt of his first retirement check, if he has completed at least one year of satisfactory service.

(b) The provisions of this section shall expire August 1, 1981, except that any rights that have vested under the provisions of this section during its effective period shall remain in full force and effect.



Section 36-27-8.2 - Performance of duties by retired persons; service in elected public office.

(a) Any person who is retired under the Employees' Retirement System may perform duties in any capacity, including as an independent contractor, with any employer participating in the Employees' Retirement System or the Teachers' Retirement System without suspension of his or her retirement allowance provided that (1) the person is not employed in a permanent full-time capacity and (2) the person's compensation from the employer in calendar year 2016 does not exceed thirty thousand dollars ($30,000). Beginning in calendar year 2017, and each calendar year thereafter, the annual earning limit shall be increased by the same percentage increase as the increase in the Consumer Price Index for all urban consumers as published by the U.S. Department of Labor, Bureau of Labor Statistics. Any increase in the annual earning limit shall be rounded to the next lowest multiple of one thousand dollars ($1,000) with any amount in excess of the one thousand dollar ($1,000) multiple considered in determining the increase for the following year. Each adjustment shall be based on the increase in the index for the preceding 12-month period ending on September 30 and the increase shall be effective for the following calendar year.

(b) Any person serving as an elected official who has retired from the Employees' Retirement System may serve for compensation in an elected public office with the state, a county, or an incorporated municipality without suspension of retirement benefits; provided that under no circumstances shall such a person participate in or accrue additional benefits under the Teachers' Retirement System or the Employees' Retirement System, and provided that under no circumstances shall a person whose retirement is based upon service as an elected official continue in or return to such office and receive both pension benefits and salary; provided further, that this subsection shall apply to elected officials whose participation in the Teachers' Retirement System or the Employees' Retirement System is constitutionally required to be upon the same terms and conditions as specified by law for other employees in the retirement system if such elected official's compensation does not exceed the annual earning limits provided in subsection (a).

(c) The responsibility for compliance with the provision of this section is placed upon the employing authority, and each retiree performing duties under this section shall certify to the employer any information required in order to carry out this section. The retiree shall provide written notice of the postretirement employment under this section to the Employees' Retirement System and employing authority within 30 days after the date the retiree knows or should know that he or she will be performing duties on a full-time or permanent basis or will earn an amount in excess of the annual earning limit under this section.



Section 36-27-9 - Payment of member's and employer's contributions for county engineers by State Department of Transportation.

Membership payments of county engineers eligible for participation as members of the Employees' Retirement System of Alabama under Section 36-27-4, to the extent of the State Department of Transportation contribution to the county for the engineer's salary, shall be made as follows:

(1) The State Director of Transportation shall cause to be deducted from the state's payment to the county for the engineer's salary the member's contribution and employer's contribution at the rates provided by law and remit the contribution to the Employees' Retirement System of Alabama in the same manner as for department employees. The State Department of Transportation shall further contribute to the employing county an amount equal to the employer's contribution for the county engineer retirement from the same funds from which state's contribution for salary occurred, said contribution to be in addition to all other contributions authorized by Section 11-6-4 or any other law.

(2) For service rendered from October 1, 1945, to September 30, 1965, by the county engineer to the State Department of Transportation or as county engineer, the county engineer shall pay to the Employees' Retirement System of Alabama the contributions he would have paid had he been eligible for participation to the extent of the State Department of Transportation contribution to his salary plus regular interest under rules and regulations as may be required by the Employees' Retirement System of Alabama.

(3) Immediately after September 30, 1965, the Director of Transportation shall cause to be paid to the Employees' Retirement System from the same funds from which the state contribution to salary occurred the total amounts paid by all such county engineers for such prior membership service as county engineer, multiplied by 1.01 for the employing county's participation for service rendered from October 1, 1945, to September 30, 1965, as a further contribution to the employing county, said contribution to be in addition to all other contributions authorized by Section 11-6-4 or any other law.



Section 36-27-10 - Procedure for receipt of full credits for prior service and membership service in county by county engineers; procedure as to future service; administration of provisions.

(a) Any county engineer participating in the Employees' Retirement System of Alabama under the provisions of Section 36-27-9 whose county is now covering its employees in the Employees' Retirement System of Alabama may receive full credit for prior service and membership service in that county, provided, that he shall pay to the Employees' Retirement System of Alabama the contributions he would have made plus regular interest from the date of participation by the county had he been allowed to do so; provided further, that the employing county shall agree to pay the employer's normal and accrued liability costs for such prior service and membership service which it allows to such county engineers. Such additional accrued liability for such service allowed by the county shall be determined by the actuary of the Employees' Retirement System of Alabama and shall be included in the next valuation of the retirement system liabilities and shall be a charge to the county allowing service under this section. Contributions plus regular interest by the employee shall be made no later than March 31, 1972.

(b) After October 1, 1971, any person employed as a county engineer whose county covers its employees in the Employees' Retirement System of Alabama shall be covered in the same manner as other employees of the county, and to this extent the provisions of Section 36-27-9 shall not apply.

(c) The Board of Control of the Employees' Retirement System of Alabama shall administer the provisions of this section and shall make such rules and regulations as necessary in carrying out its provisions.



Section 36-27-11 - Determination of prior creditable service; computation of creditable service at retirement; procedure for restoration of creditable service to certain persons; payment of makeup contributions by certain persons.

(a) Under such rules and regulations as the Board of Control shall adopt, each member who was an employee prior to October 1, 1945, and who has made up contributions for time served as a nonmember and who becomes a member prior to September 1, 1966, shall file a detailed statement of all service as an employee rendered by him prior to October 1, 1945, for which he claims credit.

(b) The Board of Control shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one year of service, but in no case shall it allow any credit for a period of absence without pay of more than one month's duration, nor shall more than one year of service be creditable for all service in one calendar year.

(c) Subject to the restrictions in subsection (b) of this section and to such other rules and regulations as the Board of Control may adopt, the Board of Control shall verify, as soon as practicable after the filing of the statements of service provided for in subsection (a) of this section, the service therein claimed.

(d) Upon verification of the statements of service, the Board of Control shall issue prior service certificates certifying to each member the length of service rendered prior to October 1, 1945, with which he is credited on the basis of his statement of service. Any beneficiary retired prior to October 1, 1945, and any other person receiving a retirement allowance on account of a beneficiary retired prior to said date shall be entitled on and after said date to have his pension increased to take account of any service rendered as an employee established under the provisions of this article. So long as membership continues, a prior service certificate shall be final and conclusive for retirement purposes as to such service; provided, however, that any member may, within one year from the date of issuance or modification of such certificate, request the Board of Control to modify or correct his prior service certificate. When membership ceases, such prior service certificate shall become void. Should the employee again become a member, he shall enter the system as an employee not entitled to prior service credit.

(e) Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and also, if he has a prior service certificate which is in full force and effect, the amount of the service certified on his prior service certificate.

(f) Any person who was a member of the retirement system on July 1, 1961, and who prior to said date had been ineligible to receive credit for service rendered as an employee prior to October 1, 1945, for reasons other than having been employed as a nonmember shall be eligible under the provisions of this article to receive credit for all service as an employee rendered by him prior to October 1, 1945; provided, that such person has never waived his claim on the funds of the retirement system by withdrawing his accumulated contributions to said funds and has not been absent from service more than five years in any period of six consecutive years after becoming a member of the retirement system.

(g) Any member entitled to prior service credit as provided in this section who served as a teacher in the public schools or colleges of the state on a full-time basis prior to October 1, 1945, may claim prior service credit for all such service not otherwise creditable to him under the retirement system, such service, anything in this chapter to the contrary notwithstanding, to be considered service as an employee. Such claim shall be subject to such rules and regulations as the Board of Control shall adopt.

(h) Anything in this article to the contrary notwithstanding, any employee who is a member of the retirement system or any future employee who becomes a member of the retirement system who shall have previously withdrawn his funds from either the Employees' Retirement System or the Teachers' Retirement System or whose account shall have been terminated due to five years absence shall have restored to him all creditable service; provided, that said employee shall complete two years of contributing membership service after he again becomes a member of the retirement system and shall repay the amount previously returned to him, including compounded interest of eight percent to the date of repayment, to the treasurer of the retirement system prior to the date of retirement of said employee. Notwithstanding the foregoing provisions any member who elects to purchase credit for withdrawn service shall be eligible to purchase such credit only to the extent that such member does not have credit established with any other public retirement system for such period of service. Should any member have established part credit with another public retirement system for any period of withdrawn service, then such member shall only be eligible to purchase that portion of such withdrawn service for which such member does not otherwise have credit. In determining credit with other public retirement systems coverage under the federal Social Security program shall not be considered.

(i) Anything in this article to the contrary notwithstanding, any employee who has been retired from service and who has been receiving a service retirement allowance or a disability retirement allowance, as of October 1, 1981, pursuant to Section 36-27-16, who had five years or more of contributing membership service in the Employees' Retirement System immediately prior to being retired and who had previously withdrawn his funds from either the Teachers' Retirement System or the Employees' Retirement System or whose account had been terminated due to five years absence, shall have restored to him all credited service; provided that said retired member shall repay to the treasurer of the retirement system within one year after October 1, 1982, the amount previously returned to him including compounded interest of eight percent to the date of repayment.

(j) Anything in this article to the contrary notwithstanding, any member who has served as a county engineer shall be allowed to make contributions to the retirement system, together with regular interest to date of payment, on the basis of the amount he would have contributed had he as a county engineer been allowed to contribute on that part of his salary paid by the State Highway Department. Such makeup contribution shall be for service from October 1, 1945, to September 30, 1965, and shall be paid in a lump sum before January 1, 1966, whereupon after payment is received the member shall be credited with membership service based on the percentage of the salary as county engineer which was paid by said Highway Department funds.

(k) Any member who was in service as a teacher in the public schools of Alabama subsequent to October 1, 1945, who resigned from service as a teacher to become employed by the state as a department head authorized to exercise sovereign power of the state may be allowed to make contributions to the retirement system, together with regular interest to date of payment, on the basis of the amount he would have contributed had he been allowed to become a member of the system upon such employment. Such makeup contributions shall be paid in a lump sum before January 1, 1966.



Section 36-27-12 - Transfer of service credits, etc., from Teachers' Retirement System of Alabama.

(a) Any member of the Employees' Retirement System who, not more than one year prior to becoming a member of the employees' retirement system, was a member of the Teachers' Retirement System of Alabama may elect to transfer to the Employees' Retirement System his service credits in said Teachers' Retirement System, as provided in this section.

(b) Any such member so desiring to transfer such service credits shall notify the Board of Control of the Employees' Retirement System after he becomes a member of the employees' retirement system of his election to transfer such service credits and shall authorize transfer of the amount of his accumulated contributions to his credit in said Teachers' Retirement System to the Annuity Savings Fund of the Employees' Retirement System.

(c) The Board of Control of the Teachers' Retirement System shall thereupon certify to the Board of Control of the Employees' Retirement System the period of membership service creditable to the member at the time of separation from the Teachers' Retirement System, the period of prior service, if any, on his prior service certificate at the time of separation from the Teachers' Retirement System and the value of the prior service contributions allowable for such prior service under the Teachers' Retirement System. The member shall be credited in the Employees' Retirement System with the service credits so certified and, if he continues as a member until retirement, he shall receive in addition to the benefits allowable under the Employees' Retirement System benefits based on the services and contributions so certified.

(d) If a member retires under the Employees' Retirement System within five years after having elected to transfer such service credits from said Teachers' Retirement System, the pension benefits payable with respect to such service credits shall not be greater than the pension benefits which would have been payable with respect thereto had he remained in said Teachers' Retirement System.

(e) Notwithstanding anything in this section to the contrary, a member of the Employees' Retirement System on October 9, 1947, who was a member of the Teachers' Retirement System of Alabama not more than one year prior to becoming a member of the Employees' Retirement System, may effect such a transfer of service credits from said Teachers' Retirement System in the manner described in this section; provided, that he shall deposit in the Annuity Savings Fund of the Employees' Retirement System prior to January 1, 1954, the amount of his accumulated contributions paid to him by said Teachers' Retirement System.

(f) Should any person who has retired from the Teachers' Retirement System and who is receiving benefits for service as a teacher become a member of the Employees' Retirement System his benefits shall cease, and the reserves remaining for his pension and annuity and all his service credits shall be transferred to the Employees' Retirement System. The member shall be credited in the Employees' Retirement System with the transfers so certified, and if he continues as a member until retirement, his retirement benefits shall be based on his service in both systems.



Section 36-27-12.1 - Transfer of service credits, etc., from Judicial Retirement Fund.

(a) Any member of the Employees' or Teachers' Retirement System, who, not more than one year prior to becoming a member of the Employees' or Teachers' Retirement System, was a member of the Judicial Retirement Fund, may elect to transfer to the Employees' or Teachers' Retirement System, his or her creditable service and accumulated contributions, including the contributions of the employer, in the Judicial Retirement Fund, as provided in this section.

(b) Any member desiring to transfer the creditable service and contributions shall, after becoming a member of the Employees' or Teachers' Retirement System, notify the Board of Control of the system, of his or her election to transfer the creditable service and, shall authorize transfer of the amount of his or her accumulated contributions to his or her credit in the Judicial Retirement Fund to his or her account in the Employees' or Teachers' Retirement System.

(c) The Board of Control transferring the creditable service and contributions shall thereupon certify to the Boards of Control of the Employees' or Teachers' Retirement System and the Judicial Retirement Fund, the amount of contributions and service creditable to the member at the time of separation from the transferring retirement system. The member shall be credited in the Employees' or Teachers' Retirement System with the creditable service and accumulated contributions so certified.



Section 36-27-13 - Granting of credit for years served as member of Legislature; maximum credit; payment of employee's contribution; applicability of provisions of section.

(a) Any person who, as of September 20, 1971, is a regular employee of the State of Alabama and is covered or eligible to be covered under the state Employees' Retirement System and who, prior to such regular employment, served as a member of the Legislature shall have credited to him one year of creditable service for each year served as such legislator not to exceed eight years; provided, that such person shall pay into the retirement system the employee's part of the cost or contribution based on the salary and expenses paid to such person during the time of his legislative service, with such cost or contribution to be calculated at the percent or rate in effect on September 20, 1971.

(b) This section shall apply only to those persons who, at the time of their retirement, have 10 or more creditable years of service under the state retirement system, which 10 years shall be exclusive of the years earned as a legislator.

(c) The employee's contribution for the years of legislative service shall be paid by such employee within 60 days after he shall have completed the 10 years of employment as set out in subsection (b) of this section.



Section 36-27-14 - Granting of credit for service as officer or subordinate officer of Legislature; maximum credit; payment of employee's contribution; applicability of provisions of section.

(a) Any person who, as of September 18, 1973, is a regular employee of the State of Alabama and is covered or eligible to be covered under the state Employees' Retirement System and who is also an officer or subordinate officer of the Legislature of Alabama shall have credited to him one half year of creditable service for each legislative session in which such person was employed prior to becoming a regular employee of the State of Alabama, not to exceed eight years in the aggregate; provided, that such person shall pay into the retirement system the employee's part of the cost or contribution based on the salary such person received as a legislative employee, such cost or contribution to be calculated at the percentage or rate in effect at the time on September 18, 1973.

(b) This section shall apply only to those persons at the time of their retirement who have 20 or more creditable years of service under the state retirement system.

(c) The employee's contribution for prior years of service shall be paid by such employee within 90 days after September 18, 1973.



Section 36-27-15 - Granting of credit for service as elected official of state or department head; maximum credit; payment of employee's contribution; applicability of provisions of section.

(a) Any person who, as of September 5, 1973, is covered or is eligible to be covered under the Employees' Retirement System of Alabama and who, prior to such coverage or eligibility for coverage, served as an elective official of the state government or a department head authorized to exercise sovereign power of the state shall have credited to him one year of creditable service for each year served as such elected official or department head, not to exceed eight years; provided, that such person shall pay into the retirement system the employee's part of the cost or contribution based on the salary paid to such person during the time of his service as an elected official or department head, with such cost or contribution to be calculated at the percent or rate in effect on September 5, 1973.

(b) This section shall apply only to those persons who, at the time of their retirement, have sufficient creditable years of service under the Employees' Retirement System to equal 10 years inclusive of the years earned as an elected official or department head.

(c) The employee's contribution for the years of service as an elected official or department head shall be paid by such employee within 60 days after he shall have completed the necessary years of employment as set out in subsection (b) of this section; except, that should said employee have completed the necessary years of service as set out in subsection (b) of this section, he then shall pay said contribution within 60 days after September 5, 1973.



Section 36-27-15.1 - Granting of credit for service with National Youth Administration; payment of employee's contribution.

(a) Any person who served two or more years with the National Youth Administration, hereinafter referred to as N.Y.A., during the time period from December 7, 1941 to December 31, 1946, and who is otherwise eligible for participation within the state retirement system, shall be entitled to have the time actually served with the N.Y.A. credited as state service for retirement purposes, upon the contribution of certain amounts, as provided in subsection (b) of this section, into the State Retirement System Fund.

(b) Any person described in subsection (a) of this section entitled to have said N.Y.A. service credited as state service within the state retirement system shall contribute an amount equal to the full actuarially determined cost for each year of service credit, as determined by the system's actuary.



Section 36-27-15.2 - Granting of credit for out-of-state service, service as support employee or teachers' aide, Teachers' Corps service, and Job Corps service.

(a)(1) Any member of the Teachers' Retirement System of Alabama or any member of the Employees' Retirement System of Alabama shall be eligible to receive up to 10 years of creditable service for employment in public education in states other than Alabama, for prior service in public education in Alabama as a support employee or a teacher's aide, for regular full-time service with the Teachers' Corps in the State of Alabama, for regular full-time service with the Job Corps, or for up to 10 years of creditable service for public employment rendered in states other than Alabama, provided that the member of the retirement system claiming the credit shall have attained not less than 10 years of contributing membership service credit, exclusive of military service credit, under the retirement system of which he or she is a member; and, provided further, that the member performs and complies with the conditions prescribed in subdivision (2) of this subsection.

(2) A member of the Teachers' or Employees' Retirement System of Alabama, eligible under paragraph a. of this subdivision, may receive credit for public service rendered in states other than Alabama and for prior service in public education in Alabama as a support employee or a teacher's aide or for regular full-time service with the Teachers' Corps in the State of Alabama or the Job Corps as provided in subdivision (1) of this subsection, provided that as conditions precedent to the receipt of the credit:

a. The member shall contribute, prior to the date of his or her retirement, to his or her respective retirement system, for each year of service credit, the full actuarially determined cost for each year of claimed service as determined by the system's actuary.

b. The public retirement system of the other state, county, city or other political subdivision thereof shall certify in writing to the applicable retirement system that the member had credit under the retirement system for the service claimed.

c. The member shall claim, purchase, and receive credit for out-of-state service in increments of not less than one year, unless the member's total or balance of out-of-state service is less than one year, in which event, he or she shall claim and purchase credit for the entire period.

(b) Any person who is retired under the Teachers' or Employees' Retirement System of Alabama may receive credit for out-of-state service and prior service in public education in Alabama as a support employee or a teacher's aide or regular full-time service with the Teachers' Corps in the State of Alabama under the same conditions as are provided herein for active members, except that, in lieu of current compensation, the contribution shall be based on his or her average final salary at the time of retirement; and, provided, the person was retired on or before July 30, 1979; and, provided further, that the retired person makes his or her contribution in a lump sum prior to the expiration of a period being one year next following July 30, 1979. Any retirant so claiming and contributing the amount herein required shall have his or her retirement allowance redetermined on the basis of the additional creditable service, provided, that any increase in the retirant's retirement allowance shall be payable to him or her only throughout his or her life and shall not affect, alter, increase, decrease, or in any other way change the amount payable to the retirant's estate or designated beneficiary or surviving spouse, except under the provisions of Option 1, whereunder the contributions made pursuant to this section shall be treated as part of the retirant's accumulated contributions.

(c) Anything in this section to the contrary notwithstanding, a member shall not receive credit for the out-of-state service, teachers' aide service, Job Corps service, or support employee service, Teachers' Corps service where at the time of retirement he or she has credit or is entitled to any benefits whatsoever for the same service under any retirement or pension plan, including but not limited to TIAA-CREF, and which is wholly or partly funded from public funds, or other moneys of public institutions of this or any other state or political subdivision thereof; provided, that nothing herein shall be construed to apply to participation in the federal Social Security program. In the event of disqualification of out-of-state service credit, contributions made under this section by the member shall be refunded to him or her.

(d) The retirement system may deduct in 12 equal installments, from the retirement allowance payable to a retired member, any additional contribution necessary to pay the administrative cost incurred in granting the credit hereunder in the event its Board of Control and consulting actuary thereto determine that the amounts contributed by the member under the provisions hereof are insufficient to pay the administrative cost.



Section 36-27-16 - Retirement, etc., of employees; retirement allowances.

(a)(1) RETIREMENT, ETC., OF EMPLOYEES GENERALLY; ELIGIBILITY FOR SERVICE RETIREMENT BENEFITS.

a. Any Tier I plan member who withdraws from service upon or after attainment of age 60 and any Tier II plan member who withdraws from service upon or after attainment of age 62 may retire upon written application to the Board of Control setting forth at what time, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he or she desires to be retired; provided, that any such member who became a member on or after October 1, 1963, shall have completed 10 or more years of creditable service; provided further, that a Tier I plan member employed as a state policeman shall be eligible to file application for service retirement upon attaining age 52 and a Tier II plan member employed as a state policeman or employed as a correctional officer, firefighter, or law enforcement officer as defined in Section 36-27-59 with at least ten years of creditable service as a correctional officer, firefighter, or law enforcement officer shall be eligible to file application for service retirement upon attaining age 56.

b. Any Tier I plan member who has attained age 60, or age 52 in the case of a state policeman and any Tier II plan member who has attained age 62, or age 56 in the case of a state policeman or in the case of a correctional officer, firefighter, or law enforcement officer as defined in Section 36-27-59 who has at least ten years of creditable service as a correctional officer, firefighter, or law enforcement officer, and has previously withdrawn from service may retire upon written application to the Board of Control setting forth at what time, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he or she desires to be retired; provided, the member shall have at the time of his or her withdrawal from service completed the age and service requirements established by the Board of Control for eligibility for deferred benefits; provided, that such minimum number of years of creditable service shall not be less than 10 years nor more than 25 years.

c. In addition to any law or part of law relating to service retirement under the Employees' Retirement System of Alabama, any Tier I plan member of the Employees' Retirement System who withdraws from service after completion of not less than 25 years of creditable service may retire without a reduction in retirement allowance upon written application to the Board of Control of the Employees' Retirement System setting forth the first day of which month, not less than 30 days or more than 90 days subsequent to the execution and filing thereof, he or she desires to be retired, provided that no person whose employer participates in the Employees' Retirement System under Section 36-27-6 shall be entitled to the benefits provided in this paragraph unless such employer elects to come under the provisions of the paragraph. Any employer making such election must bear the cost of such benefit.

(2) AMOUNT OF SERVICE RETIREMENT ALLOWANCE.

a. Upon retirement from service a Tier I plan member shall receive a service retirement allowance which shall consist of:

1. An annuity which shall be the actuarial equivalent of his or her accumulated contributions at the time of his or her retirement; except, that in the case of a state policeman who has completed 20 years of creditable service as a state policeman who retires after age 56 but prior to age 60, the annuity shall be equal to the annuity that would have been payable upon service retirement at age 60 had the member continued in service to age 60 without change in compensation;

2. A pension which shall be equal to the annuity allowance at age of retirement, but not to exceed an annuity allowable at age 65, computed on the basis of contributions made prior to attainment of age 65; except, that in the case of a state policeman who has completed 20 years of creditable service as a state policeman who retires after age 56 but prior to age 60, the pension shall be equal to the annuity that he or she would have received had he or she contributed to age 60 without change in compensation; and

3. An additional pension, if he or she has a prior service certificate in full force and effect, which shall be equal to the annuity which would have been provided at the age of retirement, but which shall not exceed an annuity allowable at age 65 by twice the contributions which he or she would have made during the period of prior service with which he or she is credited had the system been in operation and had he or she contributed thereunder; except, that in case of a state policeman who has completed 20 years of creditable service as a state policeman who retired after age 56 but prior to age 60, an additional pension, if he or she has a prior service certificate in full force and effect, which shall be equal to the annuity which would have been provided at age 60, but which shall not exceed an annuity allowable at age 60 by twice the contributions which he or she would have made during the period of prior service with which he or she is credited had the system been in operation and had he or she contributed thereunder.

b. Notwithstanding the provisions of subparagraphs 1, 2, and 3 of paragraph a. of this subdivision, a state policeman who is a Tier I plan member and who has completed 20 years of service as a state policeman who retires after age 52 but prior to age 56 shall receive:

1. An annuity which shall be equal to the annuity that would have been payable had the member continued in service for four years without change in compensation;

2. A pension which shall be equal to the annuity that he or she would have received had he or she contributed for four years without change in compensation; and

3. An additional pension, if he or she has a prior service certificate in full force and effect, which shall be equal to the annuity which would have been provided at the age of retirement, but which shall not exceed an annuity allowable at the age of retirement plus four years by twice the contributions which he or she would have made during the period of prior service with which he or she is credited had the system been in operation and had he or she contributed thereunder. In lieu of a determination of the actual compensation of a member that was received during such prior service, the Board of Control may use for the purpose of this article the compensation rate which, if it had progressed with the rates of salary increase shown in the tables as prescribed in subsection (n) of Section 36-27-23, would have resulted in the same average salary of the member for the five years immediately preceding the date of establishment as the records show the member actually received.

c. The annual service retirement pension payable to a Tier I plan member not employed as a state policeman retiring on or after October 1, 1975, shall not be less than an amount which, when added to his or her annuity, is equal to the greater of the following two amounts:

1. Two and one-eightieth percent of the member's average final compensation multiplied by the number of years of his or her creditable service; or

2. If he or she became a member before October 1, 1965, $72.00 multiplied by the number of years of his or her creditable service not in excess of 25 years.

d. The annual service retirement pension payable to a Tier I plan member employed as a state policeman retiring on or after October 1, 1975, shall not be less than an amount which, when added to his or her annuity is equal to the greater of the following two amounts:

1. Two and seven-eighths percent of the member's average final compensation multiplied by the number of years of his or her creditable service. Creditable service for any state policeman under the age of 56 years who has completed 20 years of creditable service as a state policeman shall include a bonus equal to four additional years. Creditable service for a state policeman 56 years or older shall include a bonus equal to the years or portion thereof remaining until the member reaches age 60; or

2. If he or she became a member before October 1, 1965, $86.40 multiplied by the number of years of his or her creditable service not in excess of 25 years; provided, however, that if such member has completed 20 years of creditable service as a state policeman and has not attained age 60 at the time of retirement, the pension shall be determined as provided in this subparagraph on the basis of the number of years of creditable service which he or she would have had if he or she had remained in service for four years, except that, in the case of those state policemen retiring at age 56 or after, the number of years in determining the pension shall not exceed the number of years of creditable service which he or she would have had if he or she had remained in service to age 60.

e. Upon retirement from service, a Tier II plan member who is not employed as a state policeman shall receive a service retirement allowance which shall consist of an annuity which shall be the actuarial equivalent of the member's accumulated contributions at the time of retirement and a pension which, when added to the member's annuity, shall be equal to one and sixty-five hundredths percent (1.65%) of the member's average final compensation multiplied by the number of years of creditable service. Notwithstanding the foregoing, the service retirement allowance shall not exceed eighty percent (80%) of the member's average final compensation.

f. Upon retirement from service, a Tier II plan member who is employed as a state policeman shall receive a service retirement allowance which shall consist of an annuity which shall be the actuarial equivalent of the member's accumulated contributions at the time of retirement and a pension which, when added to the member's annuity, shall be equal to two and three-eighths percent (2.375%) of the member's average final compensation multiplied by the member's number of years of creditable service. Notwithstanding the foregoing, the service retirement allowance shall not exceed eighty percent (80%) of the member's average final compensation.

g. Anything in this article to the contrary notwithstanding, in the application of the foregoing provisions of this subdivision to a member whose creditable service includes a period of service as a state policeman and a period of service in another employment classification, the benefit rates applicable to a member employed as a state policeman shall apply to all creditable service as a state policeman, and the benefit rates applicable to a member not employed as a state policeman shall apply to all creditable service, but in all other respects the pension under this subdivision shall be determined on the basis of the member's employment classification at the time of his or her withdrawal from service.

h. The annual service retirement pension payable to any state employee who had attained age 60 on or before October 1, 1945, who declined membership in the Employees' Retirement System of Alabama in the manner prescribed in Section 36-27-4 and who retires as a state employee after completing a minimum of 15 years' service shall be $72.00 multiplied by the number of years of his or her service not in excess of 25 years.

(b)(1) RETIREMENT OF DISABLED EMPLOYEES; ELIGIBILITY FOR DISABILITY RETIREMENT BENEFITS.

a. Upon application of a Tier I plan member in service or of his or her employer, any member who has had 10 or more years of creditable service who becomes disabled may be retired on a disability retirement allowance by the Board of Control not less than 30 nor more than 90 days next following the date of filing of such application; provided, that the medical board, after a medical examination of such member, shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent and that such member should be retired. Upon the application of a Tier II plan member in service or his or her employer, any member who has had 10 or more years of creditable service may be retired by the Board of Control on a disability retirement allowance not less than 30 nor more than 90 days next following the date of filing such application; provided, that the medical board, after a medical examination of such member, shall certify that the member is totally and permanently mentally or physically incapacitated from regular and substantial gainful employment, and that such member should be retired.

b. Without regard to the number of years of creditable service, a member employed as a state policeman, a municipal police officer or a deputy sheriff, or a member employed as a state, municipal, or county firefighter who is not covered through his or her current employer under the United States Social Security Act, who as a result of his or her employment, in the line of duty and not as a result of his or her own misconduct, shall become permanently and totally disabled to the extent that he or she cannot perform his or her duties or duties of a less strenuous nature, as an employee of the State of Alabama or as an employee of an employer participating under the provisions of Section 36-27-6, shall be retired on a disability retirement allowance, not less than 30 nor more than 90 days next following the date of filing of such application, provided that the medical board, after a medical examination of such member shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that such member should be retired.

(2) AMOUNT OF DISABILITY RETIREMENT ALLOWANCE.

a. Upon retirement for disability a member shall receive a service retirement allowance if he or she is a Tier I plan member and he or she has attained age 60 or if he or she is a Tier II plan member and he or she has attained age 62, or if any law or part of any law pertaining to retirement under the Employees' Retirement System of Alabama provides for service retirement after the completion of 25 years of creditable service without a reduction in the retirement allowance and the member has completed 25 years of creditable service, or, in the case of a state policeman, if he or she is a Tier I plan member and he or she has attained age 52 or, in the case of a state policeman or a correctional officer, firefighter, or law enforcement officer as defined in Section 36-27-59 with at least ten years of creditable service as a correctional officer, firefighter, or law enforcement officer, if he or she is a Tier II plan member and he or she has attained age 56; otherwise, he or she shall receive a disability retirement allowance which shall consist of:

1. An annuity which shall be the actuarial equivalent of his or her accumulated contributions at the time of his or her retirement;

2. A pension which shall be equal to the pension that would have been payable under subparagraphs 2 and 3 of paragraph a. of subdivision (2) of subsection (a) of this section upon service retirement at age 65 had the member continued in service to that age without change in compensation.

b. The annual disability retirement pension payable to a Tier I plan member not employed as a state policeman retiring on or after October 1, 1975, shall not be less than an amount which when added to his or her annuity is equal to the greatest of the following two amounts:

1. Two and one-eightieth percent of the member's average final compensation multiplied by the number of years of creditable service.

2. If he or she became a member before October 1, 1965, $54.00 multiplied by the number of years of his or her creditable service not in excess of 25 years.

c. The annual disability retirement pension payable to a Tier I plan member employed as a state policeman retiring on or after October 1, 1975, shall not be less than an amount which when added to his or her annuity is equal to the greater of the following two amounts:

1. Two and seven-eighths percent of the member's average final compensation multiplied by the number of years of his or her creditable service. Creditable service for any state policeman under the age of 56 years who has completed 20 years of creditable service as a state policeman shall include a bonus equal to four additional years. Creditable service for a state policeman 56 years or older shall include a bonus equal to the years or portion thereof remaining until the member reaches age 60; or

2. If he or she became a member before October 1, 1965, $64.80 multiplied by the number of years of his or her creditable service not in excess of 25 years.

d. The annual disability retirement allowance payable to a Tier II plan member not employed as a state policeman shall be equal to one and sixty-five hundredths percent (1.65%) of the member's average final compensation multiplied by the number of years of creditable service.

e. The annual disability retirement allowance payable to a Tier II plan member employed as a state policeman shall be equal to two and three-eighths percent (2.375%) of the member's average final compensation multiplied by the number of years of creditable service.

f. Anything in this chapter to the contrary notwithstanding in the application of the provisions of this subdivision to a member whose creditable service includes a period of service as a state policeman and a period of service in another employment classification the benefit rates applicable to a member employed as a state policeman shall apply to all creditable service as a state policeman, and the benefit rates applicable to a member not employed as a state policeman shall apply to all other creditable service, but in all other respects the pension under this subdivision shall be determined on the basis of the member's employment classification at the time of his or her withdrawal from service.

(3) REEXAMINATION OF BENEFICIARIES RETIRED ON ACCOUNT OF DISABILITY. Once each year during the first five years following the retirement of a member on a disability retirement allowance and once every three-year period thereafter, the Board of Control may, and upon his or her application shall, require any disability beneficiary who has not yet attained age 60 if the beneficiary is a Tier I plan member or age 62 if the beneficiary is a Tier II plan member to undergo a medical examination, such examination to be made at the place of residence of such beneficiary or other place mutually agreed upon by a physician or physicians of or designated by the medical board. Should any disability beneficiary who has not yet attained age 60 if the beneficiary is a Tier I plan member or age 62 if the beneficiary is a Tier II plan member refuse to submit to such medical examination, his or her allowance may be discontinued until his or her withdrawal of such refusal, and, should his or her refusal continue for one year, all his or her rights in and to his or her pension may be revoked by the Board of Control; provided, that these requirements relative to the medical examination shall not apply in the case of a state policeman retired for disability and who has attained age 52 if he or she is a Tier I plan member or in the case of a state policeman or a correctional officer, firefighter, or law enforcement officer as defined in Section 36-27-59 with at least ten years of creditable service as a correctional officer, firefighter, or law enforcement officer retired for disability who has attained age 56 if he or she is a Tier II plan member. Should the medical board report and certify to the Board of Control that a disability beneficiary who is a Tier I plan member is engaged in or is able to engage in a gainful occupation paying more than the difference between his or her retirement allowance and his or her average final compensation and should the Board of Control concur in such report, then the amount of his or her pension shall be reduced to an amount which, together with his or her annuity and the amount earnable by him or her shall equal the amount of his or her average final compensation. Should his or her earning capacity be later changed, the amount of his or her pension may be further modified; provided, that the new pension shall not exceed the amount of the pension originally granted nor an amount which, when added to the amount earnable by the beneficiary, together with this annuity exceeds the amount of his or her average final compensation.

Should the medical board report and certify to the Board of Control that a disability beneficiary who is a Tier II plan member has the capacity to engage in regular and substantial gainful employment, the Board of Control shall discontinue the beneficiary's retirement allowance until the beneficiary is otherwise eligible for service retirement.

(c) Disposition of contributions and allowances upon death, etc., of member.

(1) Should a member cease to be an employee except by death or by retirement under the provisions of this article, the contributions standing to the credit of his or her individual account in the Annuity Savings Fund shall be paid to him or her upon demand and, in addition to such payment, there shall be paid five-tenths of the interest accumulations standing to the credit of his or her individual account if he or she shall have not less than three but less than 16 years of membership service, six-tenths of such interest accumulations if he or she shall have not less than 16 but less than 21 years of membership service, seven-tenths of such interest accumulations if he or she shall have not less than 21 but less than 26 years of membership service and eight-tenths of such interest accumulations if he or she shall have not less than 26 years of membership service.

(2) In case of the death of a member eligible for service retirement pursuant to subsection (a) of this section, an allowance shall be paid to the surviving spouse, or to such other person who the member shall have designated, in an amount that would have been payable if the member had retired immediately prior to his or her death and had elected Option 3, as set forth in subsection (d) of this section or, alternatively, if the surviving spouse or other designee desires, he or she may choose to receive, in lieu of the allowance provided under Option 3, the accumulated contributions of the member plus an amount equal to the accumulated contributions of the member not to exceed $5,000.00 or the accumulated contributions of the member plus the benefit provided by Section 36-27B-3 if a benefit is payable under such section;

(3) In case of the death of a Tier I plan member not eligible for service retirement, after completion of 25 years of creditable service, an allowance shall be paid to the surviving spouse, or to such other person who the member shall have designated, in an amount that would have been payable if the member had retired for disability immediately prior to his or her death and had elected Option 3 as set forth in subsection (d) of this section or, alternatively, if the surviving spouse or other designee desires, he or she may choose to receive, in lieu of the allowance provided under Option 3, the accumulated contributions of the member plus an amount equal to the accumulated contributions of the member not to exceed $5,000.00 or the accumulated contributions of the member plus the benefit provided by Section 36-27B-3 if a benefit is payable under such section;

(4) Upon the death of a member on account of whom no survivor allowance is payable under subdivisions (2) or (3) of this subsection, the accumulated contributions of the member plus an amount equal to the accumulated contributions not to exceed $5,000 or the accumulated contributions of the member plus the benefit provided by Section 36-27B-3 if a benefit is payable under such section shall be paid to his or her estate or to such person as he or she shall have nominated by written designation duly executed and filed with the Board of Control.

(d) Optional allowances. With the provision that the election of an option shall be effective on the effective date of retirement, any member may elect prior to retirement to receive, in lieu of his or her retirement allowance payable throughout life, the actuarial equivalent, at that time, of his or her retirement allowance in a reduced retirement allowance payable throughout life with the provisions that:

(1) OPTION 1. If he or she dies before he or she has received in annuity payments the present value of his or her annuity as it was at the time of his or her retirement, the balance shall be paid to his or her legal representatives or to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Control;

(2) OPTION 2. Upon his or her death, his or her reduced retirement allowance shall be continued throughout the life of and paid to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Control at the time of his or her retirement;

(3) OPTION 3. Upon his or her death, one half of his or her reduced allowance shall be continued throughout the life of and paid to such person as he or she shall nominate by written designation duly acknowledged and filed with the Board of Control at the time of his or her retirement; or

(4) OPTION 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he or she shall nominate; provided, that such other benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his or her retirement allowance and shall be approved by the Board of Control.

(e) Effect of return to active service. Should any beneficiary be restored to active service, his or her retirement allowance shall be suspended until he or she again withdraws from service and he or she shall not again become a member of the retirement system nor shall he or she make contributions; except, that should such beneficiary who has been restored to active service continue in service for a period of two or more years from the date of his or her reentry into active service, he or she may request the Board of Control to allow him or her to again become a member of the retirement system. The Board of Control may grant the request for restoration to membership; provided, that such beneficiary whose retirement allowance has been suspended shall repay to the system all moneys received by him or her as benefits during any periods subsequent to the date of his or her reentry into active service and shall make a contribution equal to the amount he or she would have contributed had he or she been a member during the period of his or her restoration to active service on a suspended allowance basis together with the interest which would have been credited to the contributions on account of such period of restoration up to the date such contribution is made.

(f)(1) REDETERMINATION, ETC., OF CERTAIN ALLOWANCES. All retirement allowance payments due on or after October 1, 1975, to members who retired prior to that date shall be redetermined as if the provisions of this section in effect on October 1, 1975, were in effect at the time the member retired. Anything in this article to the contrary notwithstanding, the annual retirement allowance of any member not employed as a state policeman who retired on or before January 1, 1956, shall not be less than $79.20 multiplied by the number of years of his or her creditable service not in excess of 30 years in the case of service retirement of $59.40 multiplied by the number of years of his or her creditable service not in excess of 30 years in the case of disability retirement. Any increase provided in the retirement allowance payment under this subdivision for a member who retired under the provisions of any optional benefit elected pursuant to subsection (d) of this section shall accrue only to the retired member, and no person designated to receive any payments after the death of a retired member under the provisions of any such optional benefit shall receive any increase in such payments under this subdivision. Notwithstanding, any member who retired prior to October 1, 1975, and who chose either Option 2 or Option 3 may elect to receive a reduced allowance and to stipulate that the actuarial equivalent of the increase in his or her retirement allowance, which became effective on that date, be ascribed to his or her designated beneficiary; provided, that such member shall clearly express this intention by filing a written application to the effect with the Secretary-Treasurer of the Employees' Retirement System of Alabama prior to October 1, 1976.

(2) Any person who, prior to October 1, 1963, was in receipt of a benefit pursuant to Act No. 376, approved November 6, 1959, but was not a member of the system at the time of retirement shall not be entitled to receive an annual retirement allowance from the system, effective October 1, 1971, as follows:

a. If such person was retired on or before January 1, 1956, an amount equal to $79.20 multiplied by the number of years of his or her creditable service not in excess of 30 years.

b. If such person was retired after January 1, 1956, an amount equal to $72.00 multiplied by the number of years of his or her creditable service not in excess of 25 years.

(3) Prior to October 31, 1975, any beneficiary may elect to leave on deposit with the system all or a specified part of any increase in his or her monthly retirement allowance payments arising in accordance with subdivisions (1) or (2) of this subsection over the monthly allowance which he or she was receiving prior to October 1, 1975. The portion of each monthly payment left in the system in accordance with such election shall be credited, together with regular interest thereon, to the individual account of such beneficiary. Upon the death of such beneficiary the total amount standing to his or her credit, including regular interest to the date of death, shall be paid in a lump sum to his or her legal representatives or to such person as he or she shall have nominated by written designation duly acknowledged and filed with the Board of Control.

(g) Notwithstanding any other provisions of this section to the contrary, when a designated beneficiary for a member predeceases the member who is receiving a monthly benefit allowance provided under Option 2, 3, or 4, the member may designate a replacement beneficiary for the deceased beneficiary to become effective two years after the date of designation of the replacement beneficiary and an actuarial adjustment in the monthly benefit allowance of the member to cover any cost associated with designating a replacement beneficiary shall be reflected thereafter in the monthly benefit allowance received by the member, commencing with the first benefit allowance check received by the member following the date of designation of the replacement beneficiary.

(h) Notwithstanding any provision of this section to the contrary, if a retired member who is receiving a monthly benefit allowance provided under Option 2, 3, or 4 divorces his or her designated beneficiary, the member may designate a replacement beneficiary for the beneficiary to become effective two years after the date of designation of the replacement beneficiary and an actuarial adjustment in the monthly benefit allowance of the member to cover any cost associated with designating a replacement beneficiary shall be reflected thereafter in the monthly benefit allowance received by the member, commencing with the first benefit allowance check received by the member following the date of designation of the replacement beneficiary.

(i) Any future act to increase the retirement age for Tier II plan members above the age of 62 shall require a two-thirds vote of the elected membership of each house of the Legislature.



Section 36-27-16.1 - Cancellation of survivor allowance.

(a) Any member of the Teachers' Retirement System of Alabama or the Employees' Retirement System of Alabama who is retired and who has selected a survivor option may cancel the survivor allowance payable to his designated beneficiary. Such election shall be in accordance with the rules and regulations prescribed by the Board of Control and once made by the member shall be irrevocable. Any member who so elects to cancel a survivor allowance shall designate such new beneficiary as he shall nominate to receive a pro rata payment for the number of days said member shall live during the month of his death. Any cancellation of a survivor allowance under the provisions of this section shall be irrevocable by the member and payment of the pro rata amount for the number of days said member lives during the month of his death shall be in lieu of any other benefits heretofore payable under the provisions of the teachers' retirement law or the employees' retirement law.

(b) The provisions of this section are supplemental and are not intended to repeal any provisions of law not directly inconsistent therewith; however, to the extent such existing laws conflict with this section they are hereby repealed to the extent of such conflict.



Section 36-27-16.2 - Nomination of recipient of surviving spouse benefits prior to date of retirement.

(a) Any provision to the contrary, notwithstanding, any member of the Teachers' Retirement System of Alabama or the Employees' Retirement System of Alabama who shall have attained the service requirements for surviving spouse benefits may nominate such person as he may desire to receive any benefits payable on account of said member's death prior to his date of retirement. Such nomination shall be made in writing, duly executed and filed with the respective Board of Control pursuant to such rules and regulations as said board shall deem necessary to carry out the provisions of this section.

(b) This section is cumulative and shall not be construed to supersede or repeal any provision of law not in direct conflict therewith.



Section 36-27-16.3 - Effective date of benefits; additional costs of benefits; employers agreeing to come under provisions.

The benefits provided by Sections 16-25-14(a), 16-25-14(g), 36-27-16(a), 36-27-16(c) and 36-27B-3, as amended by amendment of May 5, 1988, shall become effective to the Teachers' and Employees' Retirement System the first day of the month next following certification by the systems' actuary, which shall be adopted by the Board of Control of the Teachers' and Employees' Retirement System, that the system can absorb the additional costs of the benefits herein provided for the upcoming fiscal year without increasing the employer contribution as set forth in subdivision (3) and (5) of Section 16-25-21 and subsections (d) and (f) of Section 36-27-24, provided further in the case of an employer participating pursuant to Section 36-27-6, the provisions of said sections relating to the Employees' Retirement System as amended by said amendment of May 5, 1988, with respect to the employees of such employer, shall become effective the first of the month next following adoption of a resolution by the employer agreeing to come under the provisions of said amendment and further agreeing to assume the cost of benefits provided therein with regards to its employees. It is further provided and expressly understood with respect to the foregoing conditions that any increase in the employer cost rate which is appropriated in a special cost of living increase for retired employees shall not be considered when determining the employer cost rate for purposes of this section.



Section 36-27-17 - Redetermination of allowances due on or after October 1, 1975.

(a) All retirement allowance payments due on or after October 1, 1975, to members who retired prior to said date shall be redetermined as if the provisions of Acts 1975, No. 1103, amending Section 36-27-1, were in effect at the time the member retired; provided, that the annual retirement allowance of any member not employed as a state policeman who retired on or before January 1, 1956, shall not be less than $79.20 multiplied by the number of years of his creditable service not in excess of 30 years, in the case of service retirement, or $59.40 multiplied by the number of years of his creditable service not in excess of 30 years, in the case of disability retirement. Any increase provided in the retirement allowance payment under this section for a member who retired under the provisions of any optional benefit elected pursuant to subsection (d) of Section 36-27-16 shall accrue only to the retired member, and no person designated to receive any payments after the death of a retired member under the provisions of any such optional benefit shall receive any increase in such payments under this section.

(b) Prior to October 31, 1975, any beneficiary may elect to leave on deposit with the system all or a specified part of any increase in his monthly retirement allowance payments arising in accordance with subsection (a) of this section over the monthly allowance which he was receiving prior to October 1, 1975. The portion of each monthly payment left in the system in accordance with such election shall be credited, together with regular interest thereon, to the individual account of such beneficiary. Upon the death of such beneficiary, the total amount standing to his credit, including regular interest to the date of death, shall be paid in a lump sum to his legal representatives or to such person as he shall have nominated by written designation duly acknowledged and filed with the Board of Control.



Section 36-27-18 - Retirement with not less than 30 years' creditable service.

(a) In addition to any law or part of any law relating to service retirement under the Employees' Retirement System of Alabama, any member of the Employees' Retirement System who withdraws from service after the completion of not less than 30 years of creditable service may retire without a reduction in retirement allowance upon written application to the Board of Control of the Employees' Retirement System setting forth the first day of which month, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he desires to be retired.

(b) All retirement allowance payments due on or after January 1, 1976, to members of the Employees' Retirement System of Alabama who retired prior to said date shall be redetermined as if the provisions of this section were in effect at the time they retired; provided, that any increase in the retirement allowance payment for a member who retired under the provisions of any optional benefit elected pursuant to Acts 1945, No. 515, as amended, shall accrue only to the retired member, and no person designated to receive any payments after the death of a retired member under the provisions of any such optional benefit shall receive any increase in such payment.



Section 36-27-19 - Increase in maximum retirement allowance of certain state, etc., employees - 1969 10 percent increase.

(a) On or after October 1, 1969, there is hereby provided to any state employee who is receiving a retirement allowance from the Employees' Retirement System of Alabama and who was retired prior to October 1, 1969, an increase in his maximum retirement allowance in the amount of 10 percent, excluding those whose monthly retirement allowance is as much as $400.00. Such increase shall be limited so as to provide not to exceed a maximum retirement allowance of $400.00 per month.

(b) On or after October 1, 1969, there is hereby provided to any employee who was retired prior to October 1, 1969, as an employee participating in the Employees' Retirement System of Alabama under the provisions of Section 36-27-6, an increase in his maximum retirement allowance in the amount of 10 percent, excluding those whose maximum retirement allowance is as much as $400.00 per month. Such increase shall be limited so as to provide not to exceed a maximum retirement allowance of $400.00 per month. The employer participating under said Section 36-27-6 as described in this subsection shall provide the funds necessary to pay the increase in retirement allowances as described in this subsection.

(c) The Board of Control of the Employees' Retirement System of Alabama shall determine annually the amount required to pay the cost of the increased allowances under subsection (a) of this section and shall notify the chief fiscal officer of each employer of the percentage rates of earnable compensation of the members required to be paid to the retirement system. The employer's payment on account of the increases provided in subsection (a) of this section shall be paid in the same manner and from the same source of funds as is provided in Section 36-27-24, it being the intent of the Legislature that the costs of providing the increases in subsection (a) of this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.

(d) There is hereby appropriated annually from the funds from which salaries are paid the amounts sufficient to carry out the provisions of subsection (a) of this section. In the case of those departments supported wholly by transfers from other state funds, there is hereby appropriated from the supporting funds such additional amounts as may be necessary to pay the employer contribution of each department so supported in the same proportion as the other state funds contribute to the support and maintenance of such department.

(e) The Board of Control of the Employees' Retirement System of Alabama shall determine annually the amount required to pay the cost of the increased allowances as provided under subsection (b) of this section and shall notify each employer of the amount required to be paid to the Employees' Retirement System. Such amounts shall be paid monthly or as designated by the Board of Control, to the Employees' Retirement System of Alabama by the employer providing such increases under subsection (b) of this section.

(f) The Board of Control of the Employees' Retirement System of Alabama shall administer all the benefits provided by this section under such rules and regulations as the said Board of Control may adopt, not inconsistent with this section.



Section 36-27-20 - Increase in maximum retirement allowance of certain state, etc., employees - 1971 five percent increase.

(a) On or after October 1, 1971, there is hereby provided to any state employee who retired prior to October 1, 1971, an increase in his maximum retirement allowance by an amount of up to five percent, excluding that part of five percent provided by any other legislation in 1971.

(b) On or after October 1, 1971, there is hereby provided to any employee who was retired prior to October 1, 1971, as an employee participating in the Employees' Retirement System of Alabama under the provisions of Section 36-27-6 an increase in his maximum retirement allowance by an amount of up to five percent, excluding that part of five percent provided by any other legislation in 1971. The employer participating under said Section 36-27-6 as described in this subsection shall provide the funds necessary to pay the increase in retirement allowances as described in this subsection.

(c) The Board of Control of the Employees' Retirement System of Alabama shall determine annually the amount required to pay the cost of the increased allowances under subsection (a) of this section and shall notify the chief fiscal officer of each employer of the percentage rates of earnable compensation of the members required to be paid to the retirement system. The employer's payment on account of the increases provided in subsection (a) of this section shall be paid in the same manner and from the same source of funds as is provided in Section 36-27-24, it being the intent of the Legislature that the costs of providing the increases in subsection (a) of this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.

(d) There is hereby appropriated annually from the funds from which salaries are paid the amounts sufficient to carry out the provisions of subsection (a) of this section. In the case of those departments supported wholly by transfers from other state funds, there is hereby appropriated from the supporting funds such additional amounts as may be necessary to pay the employer contribution of each department so supported in the same proportion as the other state funds contribute to the support and maintenance of such department.

(e) The Board of Control of the Employees' Retirement System of Alabama shall determine annually the amount required to pay the cost of the increased allowances as provided under subsection (b) of this section and shall notify each employer of the amount required to be paid to the Employees' Retirement System. Such amounts shall be paid monthly or as designated by the Board of Control to the Employees' Retirement System of Alabama by the employer providing such increases under subsection (b) of this section.

(f) The Board of Control of the Employees' Retirement System of Alabama shall administer all the benefits provided by this section under such rules and regulations as the said Board of Control may adopt, not inconsistent with this section.



Section 36-27-21 - Increase in maximum retirement allowance of certain state, etc., employees - 1975 15 percent increase.

(a) Any pensioner and any retired member and any member who retires after June 1, 1975, under the Employees' Retirement System of Alabama whose maximum retirement allowance is based on the minimum guarantee and whose maximum retirement allowance, after taking into account the reduction of certain retirement allowances by the repeal of Act No. 1070 of the 1973 Acts, is not increased in the amount of 15 percent by the 15 percent formula increase provided by the 1975 amendment of Section 36-27-16, is hereby provided, on or after October 1, 1975, an increase in his maximum retirement allowance which shall be sufficient to equal an increase in his maximum retirement allowance of 15 percent.

(b) The funds necessary to pay the increase in retirement allowances described in subsection (a) of this section to employees who participated in the Employees' Retirement System of Alabama under the provisions of Section 36-27-6 shall be provided by the employer participating under said Section 36-27-6.

(c) There is hereby appropriated annually from the funds from which salaries are paid the amounts sufficient to carry out the provisions of this section.

In the case of those departments supported wholly by transfers from other state funds, there is hereby appropriated from the supportive funds such additional amounts as may be necessary to pay the employer contribution of each department so supported in the same proportion as the other state funds contribute to the support and maintenance of such department.



Section 36-27-21.1 - Increase in maximum retirement allowance of certain state, etc., employees - 1978 cost-of-living increase and cost-of-living increases thereafter.

(a) Except as hereinafter provided, each person having retired under the provision of statutes governing the Teachers' Retirement System or the Employees' Retirement System of Alabama prior to October 1, 1977, shall be entitled to receive, in addition to present benefits, a supplemental benefit in an amount based upon his present benefits, according to the following schedule:

(b) There is hereby appropriated from the Education Trust Fund to the Teachers' Retirement System of Alabama the sum of $6,424,920.00 (estimated), or as much as is necessary to carry out the provisions of this section as they relate to the Teachers' Retirement System of Alabama, for the fiscal year beginning October 1, 1978. For each fiscal year thereafter, the Board of Control shall determine the cost of benefits under this section as the percentage rate of earnable compensation of members required to be paid to the Teachers' Retirement System. The employers' payments on account of the increases provided in this section shall be paid in the same manner and from the same source of funds as is provided in Section 16-25-21, it being the intent of the Legislature that the cost of providing the increase provided for in this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.

To the extent that the provisions of this section apply to the Employees' Retirement System of Alabama, there is hereby appropriated from the funds from which salaries are paid the amounts sufficient to carry out the provisions of subsection (a) of this section for the fiscal year beginning October 1, 1978.

The Board of Control of the Employees' Retirement System of Alabama shall determine annually the amount required to pay the cost of the increased allowances under subsection (a) of this section and shall notify the chief fiscal officer of each employer the per centum rates of earnable compensation of the members required to be paid to the retirement system. Each employer of members of the Employees' Retirement System of Alabama shall pay on account of the increases provided in subsection (a) of this section in the same manner and from the same source of funds as is provided in Section 36-27-24, it being the intent of the Legislature that the cost of providing the increases provided in subsection (a) of this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.

Subsequent appropriations shall be reduced to only the amount necessary to fund the benefit increases provided in subsection (a) of this section.

No person whose retirement under the Teachers' or state Employees' Retirement System is based primarily upon service as an employee of a county, municipality or other local employer shall be entitled to the benefits provided in subsection (a) of this section, unless the county, municipality or other local employer by which he was employed elects to come under the provisions of said subsection. Any county, municipality or other local employer making such election must bear the cost of supplemental benefits paid to its former employees pursuant to this section. A county, municipality or other local employer may elect to come under the provisions of this section at the beginning of any future fiscal year and said county, municipality or other local employer shall not be required to pay said supplemental benefits retroactively.

(c) Any person whose eligibility to receive benefits under the Medicaid program would be impaired by the supplemental benefits provided in subsection (a) of this section shall not be entitled to receive said supplemental benefits.

Any person retired under the Judicial Retirement System, provided for in Chapter 18 of Title 12, shall not be deemed a retiree of the Teachers' or Employees' Retirement Systems for purposes of this section and shall not be entitled to receive the supplemental benefits herein provided.

Any person retired under the provisions of Sections 36-27-7 and 36-27-7.1 shall not be entitled to the supplemental benefits herein provided.

(d) The provisions of this section are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to retired members of the Teachers' and Employees' Retirement Systems of Alabama; provided however, that those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.



Section 36-27-21.2 - Increase in maximum retirement allowance of certain state, etc., employees — 1980 cost-of-living increase.

(a) There is hereby provided, commencing October 1, 1980, to any person retired prior to October 1, 1979, under the Teachers' Retirement System or Employees' Retirement System of Alabama and who is receiving a retirement allowance therefrom, a cost-of-living increase in his maximum retirement allowance as follows:

(1) If such person retired prior to October 1, 1963, a 15 percent increase in his maximum retirement allowance; provided, that he shall receive an increase of not less than $30.00, nor more than $60.00 per month; and provided further that, if such person retired under the provisions of Section 36-27-7 and/or Section 36-27-7.1, he shall receive an increase of not less than $15.00, nor more than $40.00, per month.

(2) If such person retired on or after October 1, 1963, but prior to October 1, 1973, a 10 percent increase in his maximum retirement allowance; provided, that he shall receive an increase of not less than $20.00, nor more than $40.00, per month; and provided further that, if such person retired under the provisions of Section 36-27-7 and/or Section 36-27-7.1, he shall receive an increase of not less than $10.00, nor more than $20.00, per month.

(3) If such person retired on or after October 1, 1973, but prior to October 1, 1979, a 5 percent increase in his maximum retirement allowance; provided, that he shall receive an increase of not less than $10.00, nor more than $30.00, per month; and provided further that, if such person retired under the provisions of Section 36-27-7 and/or Section 36-27-7.1, he shall receive an increase of not less than $5.00, nor more than $15.00, per month.

(b) Any person retired under the Judicial Retirement Fund of Alabama as provided for in Chapter 18 of Title 12 shall not be deemed a retiree of the Teachers' or Employees' Retirement System of Alabama for purposes of this section and shall not be entitled to receive the cost-of-living increase provided.

(c)(1) There is hereby allocated and expended from existing funds of the Teachers' Retirement System, or from such funds as are appropriated to the Teachers' Retirement System for the fiscal year 1980-81, such amounts as are necessary and available to carry out the provisions of this section, as they relate to the Teachers' Retirement System of Alabama, for the fiscal year beginning October 1, 1980.

(2) There is hereby allocated and expended from existing funds of the Employees' Retirement System of Alabama, or from such funds as are appropriated to the Employees' Retirement System for the fiscal year 1980-81, such amounts as are necessary and available to carry out the provisions of this section, as they relate to retired employees of local boards of education and state institutions of higher education who are retired under the Employees' Retirement System, for the fiscal year beginning October 1, 1980, and for each fiscal year thereafter.

(3)a. There is hereby allocated and expended from existing funds of the state Employees' Retirement System, or from such funds as are appropriated to the Employees' Retirement System for the fiscal year 1980-81, such amounts as are necessary and available to carry out the provisions of this section, as they relate to the Employees' Retirement System of Alabama, for the fiscal year beginning October 1, 1980.

b. The Board of Control of the Employees' Retirement System of Alabama shall determine annually the amount required to pay the cost of the increased allowances under subsection (a) of this section and shall notify the chief fiscal officer of each employer the per centum rates of earnable compensation of the members required to be paid to the retirement system. Each employer of members of the Employees' Retirement System of Alabama shall pay on account of the increases provided in subsection (a) of this section in the same manner and from the same source of funds as is provided in Section 36-27-24, it being the intent of the Legislature that the cost of providing the increases in subsection (a) of this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.

(4) Subsequent expenditures from the Teachers' and Employees' Retirement Systems shall be reduced to only the amount necessary to fund the benefit increases herein provided in subsection (a) of this section.

(5) No person whose retirement under the Teachers' or Employees' Retirement System is based primarily upon service as an employee of an employer participating under Section 36-27-6 shall be entitled to the benefits provided in subsection (a) of this section, unless such employer elects to come under the provisions of said subsection. Any employer making such election, except local boards of education and state institutions of higher education for which funding is provided above herein, must bear the cost of cost-of-living increases paid to its former employees pursuant to this section. Any employer participating under Section 36-27-6 may elect to come under the provisions of this section at the beginning of any future fiscal year and said employer shall not be required to pay said cost-of-living increase retroactively.

(d) Any person who receives benefits under the Medicaid program and whose eligibility for such benefits would be impaired by the cost-of-living increase provided in subsection (a) of this section shall not be entitled to receive said increase. Any person who shall subsequently apply for benefits under the Medicaid program and such person's eligibility to receive benefits is impaired by the cost-of-living increase provided in subsection (a) of this section, shall not be entitled to receive said increase subsequent to the date the member files application for benefits under the Medicaid program.

(e) It is the intent of the Legislature that the graduated cost-of-living increase granted to certain retired persons under the provisions of this section be financed, if possible, from existing funds of the Employees' Retirement System and the Teachers' Retirement System under the following provisions and conditions:

(1)a. If any actuary firm employed by the Board of Control of the Employees' Retirement System and/or the Teachers' Retirement System finds that the authorized cost-of-living increase can be paid for the fiscal year 1980-81 from existing funds of the systems without having serious adverse impact actuarially on the retirement system, the Boards of Control of the retirement systems are hereby authorized and instructed to pay such cost-of-living increase beginning October 1, 1980. It is the intent of this legislation as pertains to future like funding, that such funding shall be made in accordance with Section 16-25-28, as pertains to actuarial soundness.

b. Further provided, if the actuarial report is not received by October 1, 1980, but meets the above condition when it is received during fiscal year 1980-81, then the cost-of-living increase shall be paid retroactively to October 1, 1980.

(2) If the conditions in subdivision (1) of this subsection are not met, the cost-of-living increase shall be paid beginning October 1, 1981, and the cost of this benefit shall be included in the amount certified by the Board of Control to be contributed by the state under the provisions of Sections 16-25-21 or 36-27-24 or any other applicable provision of law.

The provisions of this subsection shall govern and override any seeming or actual conflicts with other provisions of this section.

(f) The provisions of this section are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to retired members of the Teachers' and Employees' Retirement Systems of Alabama; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.



Section 36-27-21.3 - Cost-of-living increases; funding.

(a) There is hereby provided, commencing October 1, 1982, to any person retired prior to October 1, 1981, under the Teachers' Retirement System or Employees' Retirement System of Alabama and who is receiving a retirement allowance therefrom, a cost-of-living increase of $1.00 per month for each year of creditable service attained by said member; provided any person retired under the provisions of Section 36-27-7, or 36-27-7.1 shall receive an increase of $.50 per month for each year of creditable service attained by said member. In addition to the foregoing amount an additional $1.00 per month increase may be granted upon the occurrence of certain conditions set forth in subsection (e) of this section; provided any person retired under the provisions of Section 36-27-7, or 36-27-7.1 may receive an additional $.50 per month increase upon the occurrence of certain conditions pursuant to subsection (e) of this section. Effective October 1, 1983, the full increase of $2.00 per month shall become effective and shall be funded pursuant to subsection (e) of this section; provided any person retired pursuant to Section 36-27-7, or 36-27-7.1 shall receive an increase of $1.00 per month, and said increase shall be funded pursuant to subsection (e) of this section.

(b) Any person retired under the Judicial Retirement Fund of Alabama as provided for in Title 12, Chapter 18, shall not be deemed a retiree of the Teachers' or Employees' Retirement System of Alabama for purposes of this section and shall not be entitled to receive the cost-of-living increase provided.

(c)(1)a. There is hereby appropriated from the Education Trust Fund to the Teachers' Retirement System of Alabama $2,858,843.00. In addition to the foregoing amount it is the intent of the Legislature that the sum of $3,290,460.00, said amount being appropriated in excess of the required amount to fund the Teachers' Retirement System of Alabama for the 1981-82 fiscal year, be used to fund the provisions of this section. It is further provided that any funds available from the earnings, assets or appropriations to the Teachers' Retirement System of Alabama in accordance with subsection (e) of this section are hereby allocated and expended as may be necessary to carry out the provisions of this section.

b. For each fiscal year thereafter, the Board of Control shall determine the cost of benefits under this section as the percentage rate of earnable compensation of members required to be paid to the Teachers' Retirement System. The employers' payments on account of the increases provided in this subdivision shall be paid in the same manner and from the same source of funds as is provided in Section 16-25-21, it being the intent of the Legislature that the costs of providing the increases provided for in this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.

(2)a. There is hereby appropriated from the Education Trust Fund to the Employees' Retirement System of Alabama $49,750.00 for the fiscal year beginning October 1, 1982, or such amounts as are necessary to carry out the provisions of this section, as they relate to retired employees of local boards of education and state institutions of higher education who are retired under the Employees' Retirement System. In addition, it is further provided that any funds available from the assets of or the appropriation to the Employees' Retirement System of Alabama in accordance with subsection (e) of this section are hereby allocated and expended as may be necessary to carry out the provisions of this section.

b. For each fiscal year thereafter the Board of Control shall determine the amount necessary to fund the cost of benefits provided in this subdivision and the cost thereof shall be collected as provided in paragraph b. of subdivision (1) of subsection (c) above and transferred from the Teachers' Retirement System to the Employees' Retirement System.

(3)a. There is hereby appropriated from the General Fund to the Employees' Retirement System of Alabama $1,462,030.00 for the fiscal year beginning October 1, 1982. In addition, it is further provided that any funds available from the earnings, assets or the appropriations to the Employees' Retirement System of Alabama in accordance with subsection (e) of this section are hereby allocated and expended as may be necessary to carry out the provisions of this section.

b. The Board of Control of the Employees' Retirement System of Alabama shall determine annually the amount required to pay the cost of the increased allowances under subsection (a) of this section and shall notify the chief fiscal officer of each employer the per centum rates of earnable compensation of the members required to be paid to the retirement system. Each employer of members of the Employees' Retirement System of Alabama shall pay on account of the increases provided in subsection (a) of this section in the same manner and from the same source of funds as is provided in Section 36-27-24, it being the intent of the Legislature that the cost of providing the increases in subsection (a) of this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.

(4) Subsequent appropriations to the Teachers' and Employees' Retirement Systems shall be reduced to only the amount necessary to fund the benefit increases herein provided in subsection (a) of this section.

(5) No person whose retirement under the Teachers' or Employees' Retirement System is based on 51 percent or more service as an employee of an employer participating under Section 36-27-6 shall be entitled to the benefits provided in subsection (a) of this section, unless such employer elects to come under the provisions of said subsection. Any employer making such election, except local boards of education and state institutions of higher education for which funding is provided above herein, must bear the cost of cost-of-living increases paid to its former employees pursuant to this section. Any employer participating under Section 36-27-6 may elect to come under the provisions of this subsection at the beginning of any future fiscal year and said employer shall not be required to pay said cost-of-living increase retroactively.

(d) Any person who receives benefits under the Medicaid program and whose eligibility for such benefits would be impaired by the cost-of-living increase provided in subsection (a) of this section shall not be entitled to receive said increase. Any person who shall subsequently apply for benefits under the Medicaid program and such person's eligibility to receive benefits is impaired by the cost-of-living increase provided in subsection (a) of this section, shall not be entitled to receive said increase subsequent to the date the member files application for benefits under the Medicaid program.

(e) It is the intent of the Legislature that the additional cost-of-living increase granted to certain retired persons under the provisions of this section be financed, if possible, from existing funds of the Employees' Retirement System and the Teachers' Retirement System under the following provisions and conditions:

(1)a. If the regular actuarial firm employed by the Boards of Control of the Employees' and Teachers' Retirement Systems finds that the authorized additional cost-of-living increase can be paid for the fiscal year 1982-83 from existing funds of the systems without having serious adverse impact actuarially on the retirement systems, the Boards of Control of the retirement systems are hereby authorized and instructed to pay such additional cost-of-living increase beginning October 1, 1982. It is the intent of this legislation as pertains to future like funding, that such funding shall be made in accordance with Section 16-25-28, as pertains to actuarial soundness.

b. Further provided, if the actuarial report is not received by October 1, 1982, but meets the above condition when it is received during fiscal year 1982-83, then the cost-of-living increase shall be paid retroactively to October 1, 1982.

(2) If the conditions in (1) above are not met, the full cost-of-living increase shall be paid beginning October 1, 1983, and the cost of this benefit shall be included in the amount certified by the Board of Control to be contributed by the state under the provisions of Section 16-25-21 or 36-27-24 or any other applicable provision of law.

The provisions of this subsection shall govern and override any seeming or actual conflicts with other provisions of this section.

(f) The provisions of this section are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to retired members of the Teachers' and Employees' Retirement Systems of Alabama; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.



Section 36-27-21.4 - Cost-of-living increase for persons whose date of retirement is prior to October 1, 1984; funding; eligibility where Medicaid eligibility would be impaired.

(a)(1) There is hereby provided, commencing October 1, l985, to each person, whose effective date of retirement for purposes of receiving benefits from the Teachers' Retirement System, is prior to October 1, 1984, and who is receiving an allowance therefrom, a cost of living increase of $2.00 per month for each year of creditable service attained by said retired member.

(2) There is hereby provided, commencing October 1, 1985, to each person, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System, is prior to October 1, 1984, and who is receiving benefits therefrom, a cost of living increase of $2.00 per month for each year of creditable service attained by said retired member provided that only those retired members of the Employees' Retirement System whose participation in the system was based on Section 36-27-6 and whose employer at the time of his retirement was a local board of education or a state-supported institution of higher education shall be eligible to receive the increase provided herein.

(b)(1)a. There is hereby appropriated from the Education Trust Fund to the Teachers' Retirement System of Alabama $13,034,234.00, for the fiscal year beginning October 1, 1985, or such amounts as are necessary to carry out the provisions of this section as it relates to the Teachers' Retirement System.

b. For each fiscal year thereafter, the Board of Control shall determine the cost of benefits under this subdivision as the percentage rate of earnable compensation of members required to be paid to the Teachers' Retirement System. The employers' payments on account of the increases provided in this section shall be paid in the same manner and from the same source of funds as is provided in Section 16-25-21, it being the intent of the Legislature that the cost of providing the increases provided for in this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.

(2)a. There is hereby appropriated from the Education Trust Fund to the Employees' Retirement System $230,182.00, for the fiscal year beginning October 1, 1985, or such amounts as are necessary to carry out the provisions of this section as they relate to retired employees of local boards of education and state institutions of higher education who are retired under the Employees' Retirement System.

b. For each fiscal year thereafter the Board of Control shall determine the amount necessary to fund the cost of benefits provided in this subdivision and the cost thereof shall be collected as provided in paragraph b. of subdivision (1) of subsection (b) above and transferred from the Teachers' Retirement System to the Employees' Retirement System.

(3) The benefits provided herein shall continue from year to year only so long as the Legislature shall continue to fund the cost of said increases.

(c) Any person who receives benefits under the Medicaid program and whose eligibility for such benefits would be impaired by the cost of living increase provided herein shall not be entitled to receive said increase. Any person who shall subsequently apply for benefits under the Medicaid program and such persons eligibility to receive benefits is impaired by the cost of living increase provided herein, shall not be entitled to receive said increase subsequent to the date that the member files application for benefits under the Medicaid program.

(d) The provisions of this section are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to the retired members of the Teachers' Retirement System of Alabama and certain members of the Employees' Retirement System of Alabama; however, those laws or parts of laws which are in direct conflict or inconsistent therewith are hereby repealed.



Section 36-27-21.5 - Cost-of-living increase for persons who retired before October 1, 1984; retirees under Judicial Retirement Fund ineligible; funding of increase; eligibility of persons retired from unit participating under Section 36-27-6; persons whose Medicaid benefits would be impaired are ineligible; construction with other laws.

(a) There is hereby provided contingent upon the funding provisions of subsection (c) of this section, commencing October 1, 1985, to each person whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 1984, a cost-of-living increase of $2.00 per month for each year of creditable service attained by said member; provided, however, that any person retired under the provisions of Section 36-27-7, or 36-27-7.1, shall receive an increase of $1.00 per month for each year of creditable service attained by said member.

(b) Any person retired under the Judicial Retirement Fund of Alabama as provided for in Chapter 18 of Title 12, shall not be deemed a retiree of the Employees' Retirement System of Alabama for purposes of this section and shall not be entitled to receive any cost-of-living increase provided by this section.

(c)(1) There is hereby allocated and expended from any available funds of the Employees' Retirement System, or from such funds as are appropriated to the Employees' Retirement System for the fiscal year 1985-86, such amounts as are necessary to carry out the provisions of subsection (a) of this section for the fiscal year beginning October 1, 1985, provided that the system's actuary shall certify to the Board of Control of said system that the authorized cost-of-living increase can be paid for the fiscal year 1985-86 from existing funds of the system without having serious adverse impact on the Employees' Retirement System.

(2) Should the actuary certify that funds are available to partially provide the benefits authorized in subsection (a) of this section, then such partial benefit as certified by the actuary, is hereby authorized to be paid in lieu of the full benefits provided in said subsection (a) of this section commencing October 1, 1985.

(3) In the event favorable certification is not made by the actuary or in the event of partial certification, the full amount of the cost-of-living increase provided by this section shall be provided commencing October 1, 1986, and shall be funded pursuant to the provisions of Section 36-27-24, and subsection (d) of this section.

(4) Future funding of the benefits authorized in subsection (a) of this section shall be funded pursuant to subsection (d) of this section for the fiscal year 1986-87 and each year thereafter. Upon receipt of a favorable certification from the actuary or partial certification from the actuary, the Board of Control shall authorize the payment of such cost-of-living increase beginning October 1, 1985, provided, that if the actuarial report is not received by October 1, 1985, but meets the conditions set forth above when it is received during the 1985-86 fiscal year, then such cost-of-living increase shall be paid retroactive to October 1, 1985.

(d) Commencing with the fiscal year beginning October 1, 1986, the Board of Control of the Employees' Retirement System of Alabama shall determine annually the amount required to pay the cost of the increased allowances provided under subsection (a) of this section and shall notify the chief fiscal officer of each employer the per centum rates of earnable compensation of the members required to be paid to the retirement system. Each employer of members of the Employees' Retirement System of Alabama shall pay on account of the increases provided in subsection (a) of this section in the same manner and from the same source of funds as is provided in Section 36-27-24, it being the intent of the Legislature that the cost of providing the increases in subsection (a) of this section shall be distributed from all funds in proportion to the salaries paid therefrom for active members.

(e) Subsequent appropriations for the purposes of funding this section shall be reduced to only those amounts necessary to fund the benefit increases provided in subsection (a) of this section.

(f) No person whose retirement is from a unit participating under Section 36-27-6, shall be entitled to the increased benefits provided in subsection (a) of this section, unless such employer elects to come under the provisions of said subsection. Any employer making such election must bear the cost of cost-of-living increases paid to its former employees pursuant to this section. Any employer participating under this section shall first pay the cost-of-living increase provided by Act No. 82-659, S. 9, 1982 First Special Session (now appearing as Section 36-27-21.3). Any employer participating under said Section 36-27-6 may elect to come under the provisions of this section at the beginning of any future fiscal year and said employer shall not be required to pay said cost-of-living increase retroactively.

(g) Any person who receives benefits under the Medicaid program and whose eligibility for such benefits would be impaired by the cost-of-living increase provided in subsection (a) of this section shall not be entitled to receive said increase. Any person who shall subsequently apply for benefits under the Medicaid program and such person's eligibility to receive benefits is impaired by the cost-of-living increase provided in subsection (a) of this section, shall not be entitled to receive said increase subsequent to the date the member files application for benefits under the Medicaid program.

(h) The provisions of this section are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to retired members of the Employees' Retirement System of Alabama; provided, however, that those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.



Section 36-27-21.6 - Cost-of-living increases for retirees of public hospitals or related facilities formerly existing in county and not participating in retirement system.

(a) The county commission of any county, by resolution duly adopted to conform to rules of the Board of Control of the Employees' Retirement System of Alabama, may elect to provide any heretofore or hereafter authorized cost-of-living increases in the retirement benefits paid by the Employees' Retirement System of Alabama to retirees of any public hospital or related facility which heretofore existed in the county, but which is now defunct, dissolved, transferred, reincorporated, consolidated with another public or quasi-public organization, or for any other reason is not participating in the Employees' Retirement System. For purposes of this section, the county shall be deemed to have been the employer of such retirees of the public hospital or related facility and shall provide the funds necessary to pay the increase in retirement allowances described in this section.

(b) The Board of Control of the Employees' Retirement System of Alabama shall determine annually the amount required to pay the cost of the increased allowances as provided under subsection (a) of this section and shall notify the county of the amount required to be paid to the Employees' Retirement System. Such amounts shall be paid monthly or as designated by the Board of Control to the Employees' Retirement System of Alabama by the county providing such increases under subsection (a) of this section.

(c) The Board of Control of the Employees' Retirement System of Alabama shall administer all the benefits provided by this section under such rules and regulations as the said Board of Control may adopt, not inconsistent with this section.



Section 36-27-21.7 - Cost-of-living increases to certain retirees whose retirement is based on employer participation under Section 36-27-6; amounts; election by employer; construction of section.

(a) There is hereby provided, to each pensioner, annuitant and retiree of any retirement plan other than the Employees' Retirement System whose retirement is based upon service to an employer participating in the Employees' Retirement System under Section 36-27-6, and whose effective date of retirement is prior to October 1, 1989, a cost-of-living increase of ten percent of his current monthly benefit; provided, however, such increase shall not be less than $20.00 nor more than $50.00 per month.

(b) There is hereby provided, to each pensioner whose retirement is based upon service to an employer participating in the Employees' Retirement System under Section 36-27-6, but who retired prior to such employer's participation in the said Employees' Retirement System and who receives a monthly allowance from the Employees' Retirement System a cost-of-living increase of ten percent of his current monthly benefit; provided, however, such increase shall not be less than $20.00 nor more than $50.00 per month.

(c) No person whose retirement is from a unit participating under Section 36-27-6, shall be entitled to the increased benefits provided in subsections (a) and (b) of this section unless such employee elects to come under the provisions of this section. Any employer making such election must bear the cost of the cost-of-living increases paid to its former employees pursuant to this section. Any employer participating under Section 36-27-6 may elect to come under the provisions of this section at the beginning of any subsequent fiscal year and such employer may not be required to pay said cost-of-living increase retroactively.

(d) The provisions of this section are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to the retired members of the Employees' Retirement System of Alabama; however, those laws or parts of laws which are in direct conflict or inconsistent therewith are hereby repealed to the extent of such conflict.



Section 36-27-21.8 - Cost-of-living increases to retirees of quasi-public or private hospital which was previously public hospital.

(a) The governing body of any quasi-public or private hospital which was previously a public hospital is hereby authorized to give cost-of-living increases to any retiree of the Employees' Retirement System who was employed by any such hospital when it was a public hospital and who was a member of the Employees' Retirement System pursuant to Section 36-27-6 during such employment. Such cost-of-living increases may be given whether present employees of the quasi-public or private hospital are participating members of the Employees' Retirement System or not.

(b) The cost-of-living increases authorized by subsection (a) of this section may be granted from any foundation or trust funds which were established for health and related purposes from the residual earnings of hospital activities during the time the hospital was a public facility.



Section 36-27-21.9 - Cost-of-living increases to retirees of public hospital which has withdrawn from participation.

Any public hospital which has withdrawn from participation in the Employees' Retirement System is hereby authorized to pay any cost-of-living increases granted by law, including but not limited to the 1985 and 1988 cost-of-living increases, to any retiree of the Employees' Retirement System who was employed by any such public hospital and who was a member of the Employees' Retirement System pursuant to Section 36-27-6 during such employment.



Section 36-27-22 - Withholding of amounts from retirement pay of retired employee to pay premium on state group hospitalization or health insurance plan.

(a) Any state employee who, at the time of his retirement is a member of and holds a policy in any state group hospitalization or health insurance plan, may in writing authorize the Secretary-Treasurer of the state retirement system to withhold from his retirement pay a sufficient sum or amount to pay the premium on such policy.

(b) The Secretary-Treasurer of the state Employees' Retirement System, when authorized by a retired employee, is hereby authorized to withhold from the retirement pay of such employee a sufficient amount to pay the premium on such policy and remit the same to the insurance carrier.



Section 36-27-23 - Board of Control; medical board, actuary.

(a) The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this article are hereby vested in a board of trustees which shall be known as the Board of Control.

(b) The board shall consist of 13 trustees as follows:

(1) The Governor, ex officio, who shall be chairman.

(2) The State Treasurer, ex officio.

(3) The State Personnel Director, ex officio.

(4) The Director of Finance, ex officio.

(5) Three members of the retirement system, to be appointed by the Governor, no two of whom shall be from the same department of the state government nor from any department of which an ex officio trustee is the head. The state employees appointed pursuant to this section shall be Merit System employees with at least ten years of creditable state service and shall not be a department head or an assistant department head. The terms of office of the three members appointed by the Governor shall begin immediately after they have qualified and taken the oath of office.

(6) Two members of the State Employees' Retirement System who shall be vested in the system and elected by a majority vote of the participating full-time state employees who are members of the system, through the use of a statewide ballot conducted by the Secretary-Treasurer under rules promulgated by the Board of Control. For their original terms, one shall serve for a two-year term and one shall serve for a three-year term. Thereafter, their successors each shall serve for a four-year term.

At the expiration of terms of office of the respective original trustees elected under this subdivision and every four years thereafter, their successors shall be elected in the same manner as provided by this subdivision.

(7) One member from the ranks of retired state employees and one member from the ranks of retired employees of a city, a county, or a public agency each of whom is an active beneficiary of the system shall be elected by a majority vote of the participating retired beneficiaries of the system. The retired state employee member shall serve for a four-year term beginning October 1, 1984, the member who is a retired employee of a city, a county or a public agency shall serve for a three-year term, beginning October 1, 1984, provided after the expiration date of the initial terms provided in this subdivision each term shall be for a period of three years.

The retired members shall be elected in a statewide ballot conducted by the Secretary-Treasurer under rules promulgated by the Board of Control. The Board of Directors of the Alabama Retired State Employees' Association shall submit no more than two nominations for each retired member position. The Board of Control shall determine the procedure for selecting additional candidates. The ballots shall be conducted prior to October 1, 1984, and each applicable year thereafter in order that the trustees can take office by October 1, next following such election.

(8) Two members of the retirement system who shall be employed by an employer participating pursuant to Section 36-27-6, who shall be elected by a majority vote of the full-time employees of employers participating pursuant to Section 36-27-6, and who are members of the system. For their original terms one shall serve a three-year term and one shall serve a four-year term. Thereafter, their successors each shall serve for a four-year term.

The election shall be conducted by the Secretary-Treasurer through use of a statewide ballot in accordance with rules promulgated by the Board of Control, which shall include a nomination petition of not less than 50 eligible voters. The election provided herein shall be conducted prior to October 1, 1991, and each applicable year thereafter in order that the trustees can take office October 1, next following such election.

(c) If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled, except that of the trustees elected under subdivision (7) of subsection (b). In that event the vacancy for the unexpired term shall be filled by an appointment by the Board of Control of the Employees' Retirement System from a list of three retired employees furnished him by the Board of Directors of the Alabama Retired State Employees' Association.

(d) The trustees shall serve without compensation for their services as trustees, but they shall be reimbursed from the Expense Fund for all necessary expenses that they may incur through service on the Board of Control.

(e) Each trustee shall, within 10 days after his appointment, take an oath of office that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the Board of Control and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member making it, certified by the officer before whom it is taken and immediately filed in the office of the Secretary of State.

(f) Each trustee shall be entitled to one vote in the Board of Control. Seven votes in favor of any decision shall be necessary for a decision by the trustees at any meeting of said board.

(g) Subject to the limitations of this article, the Board of Control shall, from time to time, establish rules and regulations for the administration of the funds created by this article and for the transaction of its business.

(h) The Board of Control, by a majority vote of all trustees, shall elect a Secretary-Treasurer who shall serve as the chief executive officer of the retirement system. The Board of Control shall engage such actuarial and other special services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board, with the exception of clerical employees who shall be employed under the provisions of the Merit System Act, and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board shall approve.

(i) The Board of Control shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of the system.

(j) The Board of Control shall keep a record of all its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding year, the amount of the accumulated cash and securities of the system and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(k) The Attorney General of the state shall be the legal adviser of the Board of Control.

(l) The Board of Control shall designate a medical board to be composed of three physicians not eligible to participate in the retirement system. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this chapter and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the Board of Control its conclusions and recommendations upon all matters referred to it.

(m) The Board of Control shall designate an actuary who shall be the technical adviser of the Board of Control on matters regarding the operation of the funds created by the provisions of this article and shall perform such other duties as are required in connection therewith.

(n) Immediately after the establishment of the retirement system the actuary shall make such investigation of the mortality, service and compensation experience of the members of the system as he shall recommend and the Board of Control shall authorize, and, on the basis of such investigation, he shall recommend for adoption by the Board of Control such tables and such rates as are required in subsection (o) of this section. The Board of Control shall adopt tables and certify rates and, as soon as practicable thereafter, the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the funds created by this article.

(o) In 1948, and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into mortality, service, and compensation experience of the members and beneficiaries of the retirement system and shall make a valuation of the assets and liabilities of the funds of the system and, taking into account the results of such investigation and valuation, the Board of Control shall adopt for the retirement system such mortality, service, and other tables as shall be deemed necessary and certify the rates of contribution payable by the state under the provisions of this article.

(p) On the basis of such tables as the Board of Control shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by this article.



Section 36-27-24 - Funds for assets of retirement system - Creation; composition; disposition of funds; appropriations.

(a) Effective October 1, 1997, all the assets of the retirement system shall be credited according to the purpose for which they are held among three funds, namely, the Annuity Savings Fund, the Pension Accumulation Fund, and the Expense Fund. The operation of the former Pension Reserve Fund and the Annuity Reserve Fund shall be discontinued as of such date and the balance of the former Pension Reserve Fund shall be transferred to the Pension Accumulation Fund, and the balance of the former Annuity Reserve Fund shall be transferred to the Pension Accumulation Fund.

(b) Annuity Savings Fund. The Annuity Savings Fund shall be a fund in which shall be accumulated contributions from the compensation of members to provide for their annuities.

Contributions to and payments from the Annuity Savings Fund shall be made as follows: Effective October 1, 1971, each employer shall cause to be deducted from the salary of each member on each and every payroll of such employer for each and every payroll period five percent of his or her earnable compensation; except, that in the case of a state policeman, the rate of 10 percent of earnable compensation shall apply, and in computing all retirement benefits it shall be assumed that a seven percent rate of contribution had applied with respect to service as a state policeman prior to July 1, 1957. For all pay dates beginning on or after October 1, 2011, each employer, except those employers participating pursuant to Section 36-27-6, shall cause to be deducted from the salary of each member on each and every payroll of such employer for each and every payroll period seven and one-quarter percent (7.25%) of his or her earnable compensation; except, that in the case of a state policeman, the rate of ten percent (10%) of earnable compensation shall apply. For all pay dates beginning on or after October 1, 2012, each employer, except those employers participating pursuant to Section 36-27-6, shall cause to be deducted from the salary of each Tier I plan member on each and every payroll of such employer for each and every payroll period seven and one-half percent (7.5%) of his or her earnable compensation; except, that in the case of a state policeman, the rate of ten percent (10%) of earnable compensation shall apply. For all pay dates beginning on or after January 1, 2013, each employer shall cause to be deducted from the salary of each Tier II plan member on each and every payroll period six percent (6%) of his or her earnable compensation; except that in the case of a state policeman, the rate of ten percent (10%) shall apply and in the case of a correctional officer, firefighter, or law enforcement officer as defined in Section 36-27-59, the rate of seven percent (7%) shall apply. Any employer participating under Section 36-27-6, by adoption of a resolution, may elect for the increases in employee contributions provided by Act 2011-676 to be withheld from the earnable compensation of employees of the employer. In determining the amount earnable by a member in a payroll period, the Board of Control may consider the rate of annual compensation payable to such member on the first day of the payroll period as continuing through such payroll period, and it may omit deductions from compensation for any period less than a full payroll period if an employee was not a member on the first day of the payroll period, and, to facilitate the making of deductions, it may modify the deductions required of any member by such an amount as shall not exceed one tenth of one percent of the annual compensation upon the basis of which such deductions are made.

The deductions provided for in this subsection shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deduction made and provided for in this subsection and shall receipt for his or her full salary or compensation and payment of salary or compensation less such deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this article. The employer shall certify to the Board of Control in each and every payroll or in such other manner as the board may prescribe the amounts to be deducted, and each of the amounts shall be deducted and, when deducted, shall be paid into the Annuity Savings Fund and shall be credited, together with regular interest thereon, to the individual account of the member from whose compensation the deduction was made.

In addition to the contributions deducted from compensation as provided in this subsection, subject to the approval of the Board of Control, any member may deposit in the Annuity Savings Fund by a single payment or by an increased rate of contribution an amount computed to be sufficient to purchase an additional annuity which, together with his or her prospective retirement allowance, will provide for him or her a total retirement allowance not to exceed one half of his or her average final compensation at age 60. Such additional amounts so deposited shall become a part of his or her accumulated contributions, except in the case of retirement, when they shall be treated as excess contributions returnable to the member in cash or as an annuity of equivalent actuarial value and shall not be considered in computing his or her pension.

The contributions and interest credits of a member withdrawn by him or her or paid to his or her estate or to his or her designated beneficiary in event of his or her death shall be paid from the Annuity Savings Fund. Should a member cease to be a member other than by retirement under the provisions of this article, an amount equivalent to the difference, if any, between his or her accumulated contributions and the amount then paid shall be transferred to the Expense Fund. Upon the retirement of a member or the death of an eligible member where an allowance to a surviving spouse or other designated beneficiary is payable, his or her accumulated contributions shall be transferred from the Annuity Savings Fund to the Pension Accumulation Fund.

Notwithstanding the preceding provisions, no deductions shall be made from any member's salary on account of which the employer's contributions are in default.

The State Personnel Board, with the approval of the Governor, may provide that the state shall pick up member contributions to the Employees' Retirement System of Alabama as required by this subsection on behalf of all state employees who participate in the Employees' Retirement System by a corresponding reduction in the salary of the member, such pick-up to be mandatory for all such employees, and the contributions so picked up shall be treated as employer contributions in determining tax treatment under the Internal Revenue Code. These contributions shall be paid from the same source of funds which is used in paying earnings to the employee. If employee contributions are so picked up they shall be treated for all other purposes of state law in the same manner and to the same extent as employee contributions made prior to the date picked up.

(c) Pension Accumulation Fund. The Pension Accumulation Fund shall be the fund in which shall be accumulated all reserves other than the amounts held in the Annuity Savings Fund for the payment of all pensions, all allowances granted to surviving spouses or other designated beneficiaries and other benefits payable from contributions made by the employer and from which shall be paid all pensions, all allowances granted to surviving spouses or other designated beneficiaries and other benefits on account of members with prior service credit.

Contributions to and payments from the Pension Accumulation Fund shall be made as follows: On account of each member there shall be paid monthly by the employer an amount equal to a certain percentage of the earnable compensation of each member to be known as the "normal contribution" and an additional amount equal to a percentage of his or her earnable compensation to be known as the "accrued liability contribution," and these two amounts shall be paid monthly into the Pension Accumulation Fund; provided, that in the case of a state policeman, such percentage rates of contributions shall be calculated separately. The percentage rate of such contributions shall be fixed for each fiscal year on the basis of the liabilities of the retirement system as shown by the last annual actuarial valuation, and such percentage rate as established by such valuation shall take effect the following October 1 and continue in effect for the fiscal year.

On the basis of regular interest and of such mortality and other tables as shall be adopted by the Board of Control, the actuary engaged by the board to make such valuation required by this article during the period over which the accrued liability contribution is payable shall, immediately after making such valuation, determine the uniform and constant percentage of the earnable compensation of the average new entrant which, if contributed on the basis of his or her compensation throughout his or her entire period of active service, would be sufficient to provide for the payment of any pension payable on his or her account. The percentage rate so determined shall be known as the "normal contribution" rate. The normal rate of contributions shall be determined by the actuary after each valuation.

The accrued liability contribution rate shall be computed by the actuary on the basis of each valuation as the percentage rate of the total annual compensation of all members which is sufficient to liquidate the accrued liability over a period to be determined by the Board of Control which shall be not less than 10 nor more than 30 years.

The unfunded accrued liability shall be computed by the actuary as the total liabilities of the system which are not dischargeable by the assets of the Annuity Savings Fund and the Pension Accumulation Fund and the present value of the aforesaid normal contributions.

For purposes of computing the unfunded accrued liability the assets shall be determined as follows:

On September 30, 1997, the assets shall be determined by using the market value of such assets. For subsequent years the value of the assets shall be determined by the system's actuary using a five year smoothed market value.

The total amount payable in each year to the Pension Accumulation Fund shall be not less than the sum of the percentage rates known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the preceding year.

All interest and dividends earned on the funds of the retirement system shall be credited to the Pension Accumulation Fund. The amounts needed to allow a regular interest on the reserves in the Annuity Savings Fund shall be transferred in accordance with this article from the Pension Accumulation Fund. The Board of Control, in its discretion, may transfer to and from the Pension Accumulation Fund the amounts of any surplus or deficit which may develop in the Annuity Savings Fund, or the Expense Fund.

Upon the death of a member on account of whom no survivor allowance is payable under subdivisions (2) and (3) of subsection (c) of Section 36-27-16, the death benefit as provided in subdivision (4) of subsection (c) of Section 36-27-16 equal to the accumulated contributions, not to exceed $5,000.00, shall be payable from the Pension Accumulation Fund.

(d) Expense Fund. The Expense Fund shall be the fund from which the expenses of the administration of the retirement system shall be paid, exclusive of amounts payable as retirement allowances and as other benefits provided in this chapter. In addition thereto and on account of each member of the retirement system, there shall be paid monthly by the employer an amount equal to a certain percentage of the earnable compensation of each member for the administrative expenses of the retirement system. The percentage rate of such contribution shall be fixed by the Board of Control on the basis of the cost exclusive of that provided by interest not returnable. Any amounts credited to the accounts of the members withdrawing before retirement and not returnable under the provisions of subsection (c) of Section 36-27-16 shall be credited to the Expense Fund.

(e) Employer's contributions. For each biennium beginning October 1, 1965, each employer shall pay to the retirement system the rates provided in this section and thereafter, at least 30 days preceding October 1 of each fiscal year, the Board of Control shall certify to the chief fiscal officer of each employer the percentage rates of earnable compensation of the members required to be paid to the retirement system in accordance with subsections (c) and (d) of this section.

The employer's contribution on account of the membership of employees whose salaries are paid in whole or in part from funds derived from federal grants shall be paid from funds derived from the federal grants in accordance with statutes governing the administration of the grants and in proportion to salaries paid therefrom. At such time and in such manner as may be required, the Board of Control shall certify to each department of state receiving a federal grant the amount due and payable from the grant as the employer's contribution to the retirement system on account of the membership of the department whose salaries are paid in whole or in part from funds derived from such federal grants. The fiscal agent of the department shall authorize the state Comptroller to draw a warrant or warrants in payment of the amount certified as due and payable from federal grants.

(f) Appropriations. There is hereby appropriated annually from the fund from which salaries of the employees of each employer are paid the amounts sufficient to carry out the provisions of this section. In the case of those departments supported wholly by transfers from other state funds, there is hereby appropriated from the supporting funds such additional amounts as may be necessary to pay the employer contribution of each department so supported in the same proportion as the other state funds contribute to the support and maintenance of such department.

(g) Employer cost provided for in this article together with member contributions required under this article shall be paid to the Employees' Retirement System on the first day of the month following the month in which the related member salary is earned. Delinquent accounts shall accrue interest at the actuarial assumed investment rate beginning 30 days after the original due date. The member contributions for each member shall be reported to the Employees' Retirement System in a format prescribed by the Employees' Retirement System.



Section 36-27-25 - Funds for assets of retirement system - Management.

(a) The Board of Control shall be the trustees of the several funds of the Employees' Retirement System created by this article as provided in Section 36-27-24 and shall have full power to invest and reinvest the funds, through its Secretary-Treasurer in the classes of bonds, mortgages, common and preferred stocks, shares of investment companies or mutual funds, or other investments as the Board of Control may approve, with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims. Subject to like terms, conditions, limitations and restrictions, the Board of Control, through its Secretary-Treasurer, shall have full power to hold, purchase, sell, assign, transfer, and dispose of any investments in which the funds created in Section 36-27-24 shall have been invested as well as the proceeds of the investments and any moneys belonging to the funds.

(b) The Governor ex officio, shall be the Chair of the Board of Control. At the board meeting when the new positions created by Acts 1994, No. 94-616 are sworn into office, the Board of Control shall elect from its membership a vice-chair who shall have at least three years of service experience on the board. The vice-chair shall serve a term concurrent with that of the position of Investment Committee Place No. 1.

(c) The Secretary-Treasurer shall have the authority and it shall be his or her duty to carry out the investment policies fixed by the Board of Control and, pursuant thereto, he or she shall examine all offers of investments made to the funds, shall initiate inquiries as to available investments therefor, shall review periodically the investment quality and desirability of retention of investments held and shall make purchases and sales of investments as he or she shall deem to the best interests of the funds and as the Investment Committee provided for in subsection (d) of this section and as the consultant to the Secretary-Treasurer, if any, appointed by the Board of Control under subsection (e) of this section, to the extent of the purpose for which it is appointed, shall approve. The Employees' Retirement System shall have full authority to employ its own legal counsel and to conduct and control any litigation in which it is involved through such counsel.

(d) The Board of Control shall provide for an investment committee which shall consist of three members of the board, one of whom shall be the Director of Finance. At the first board meeting held after April 26, 1994, two members of the board, who individually have at least three years of service experience on the board, shall be elected to serve on the Investment Committee in positions designated as Places No. 1 and No. 2. The person elected to serve in Place No. 1 shall serve for an initial term of one year while the person elected to serve in Place No. 2 shall serve for an initial term of two years. Successor terms for both places on the committee shall be for two years and successor candidates for the elected places shall meet the aforementioned board service experience requirement. The Investment Committee shall act as agent for the board and shall consider all investment recommendations made by the Secretary-Treasurer and shall either approve or disapprove the same in accordance with policies set by the board. The Investment Committee may act through the affirmative vote of any two of its members. Approvals may be secured informally in advance but shall in any event be confirmed by written authorization to be attached to the invoice for the transaction.

(e) The Board of Control may appoint and employ as consultant to the Secretary-Treasurer in the purchase, sale, and review of investments of the funds, to the extent as the board may designate, a bank having its principal office in the State of Alabama, having capital, surplus and undivided profits of not less than three hundred million dollars ($300,000,000) and having an organized investment department. The bank so appointed shall not sell securities to the retirement system other than U.S. government securities, or repurchase agreements for which no commission shall be charged.

(f) The Secretary-Treasurer shall report to the Board of Control all purchases and sales of investments made by him or her pursuant to this section at least once semiannually.

(g) The Board of Control shall allow annually regular interest on the mean amount for the preceding year in each of the funds, with the exception of the Expense Fund. The amounts so allowed shall be due and payable to the funds and shall be credited annually to the funds by the Board of Control from interest and other earnings on the moneys of the retirement system. Any additional amount required to meet the interest on the funds of the retirement system shall be paid from the Pension Accumulation Fund, and any excess of earnings over the amount required shall be paid to the Pension Accumulation Fund. Regular interest shall mean the percentage rate or rates to be compounded annually as shall be set by the Board of Control, the rate or rates to be limited to a minimum of three percent and a maximum of four and three-fourths percent.

(h) Funds accruing to the Annuity Savings Fund, the Annuity Reserve Fund, the Pension Accumulation Fund, and the Pension Reserve Fund shall be certified by the Secretary-Treasurer for deposit in the State Treasury to the credit of the Employees' Retirement System. All moneys provided in accordance with this chapter for administrative expenses shall be certified for deposit in the State Treasury to the credit of the Employees' Retirement System Expense Fund. All payments from the funds shall be made by the State Treasurer on warrants drawn by the State Comptroller upon vouchers signed by two persons designated by the Board of Control. A duly attested copy of the resolution of the Board of Control designating the persons and bearing on its face specimen signatures of the persons shall be filed with the State Comptroller as his or her authority for drawing warrants upon the voucher.

(i) Except as otherwise provided in this article, no member of the Board of Control and no employee of the board shall have any direct interest in the gains or profits of any investment made by the board nor as such receive any pay or emolument for his or her services. No member or employee of the Board of Control shall, directly or indirectly, for himself or herself or as an agent in any manner use the same, except to make the current and necessary payments authorized by the board, nor shall any member or employee of the Board of Control become an endorser or surety or in any manner an obligor for moneys loaned to or borrowed from the board.



Section 36-27-26 - Proposed legislation affecting system to be accompanied by actuarial estimate of cost.

All proposed legislation affecting the Employees' Retirement System of Alabama shall be accompanied by an actuarial estimate of the cost involved in such proposed legislation.



Section 36-27-27 - Making of false statement, etc., for purpose of defrauding retirement system; correction of errors in records and payments to beneficiaries or members.

(a) Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system shall be guilty of a misdemeanor and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not exceeding $500.00, or imprisonment not exceeding 12 months, or both such fine and imprisonment, at the discretion of the court.

(b) Should any charge or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the Board of Control shall correct such error and, as far as practicable, shall adjust the payment in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.



Section 36-27-28 - Exemption from execution; recovery actions.

(a) Except as provided in subsection (b), the right of a person to a pension, an annuity, a retirement allowance or to the return of contributions, the pension, annuity or retirement allowance itself and any optional benefit or any other right accrued or accruing to any person under the provisions of this article and the monies in the various funds created by this chapter are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment or any other process whatsoever and shall be unassignable except as in this article specifically otherwise provided.

(b)(1) Restitution, fines, court costs, fees, or any other financial obligations in a criminal case ordered by a circuit or district court judge in this state are not subject to the exemption set out in subsection (a), provided all of the following are satisfied:

a. The amount of the restitution ordered is in the amount of one thousand dollars ($1,000) or greater.

b. The person subject to the order is a retiree or beneficiary who is currently receiving benefits from the Employees' Retirement System.

c. The case has been assigned to the district attorney's restitution recovery division.

(2) If the requirements of subdivision (1) are met, and upon motion filed by the district attorney, the circuit or district court judge may order that the Employees' Retirement System pay to the circuit clerk of the court no more than 25 percent of the retiree's or beneficiary's gross monthly benefit less any deductions for child support or health insurance for any dependents, to be applied to the balance of the restitution, fines, court costs, fees, or other financial obligations ordered in the criminal case.

(3) An order under subdivision (2) shall set out all of the following:

a. The individual's name, date of birth, and Social Security number.

b. The amount of restitution ordered is in the amount of one thousand dollars ($1,000) or greater.

c. The amounts of restitution, fines, court costs, fees, or any other financial obligations owed, detailed individually.

d. The relevant case numbers.

e. The county in which the case was brought.

f. The circuit clerk's name and mailing address.

g. That the restitution, fines, court costs, fees, or other financial obligations are payable as a result of a criminal disposition.

h. The amount or the percentage of funds to be paid.

(4) The district attorney must notify the court whenever the restitution, fines, court costs, fees, or other financial obligations are paid in full. Thereafter, the court shall issue an order to stop the diversion of the individual's funds. Any payment received by the circuit clerk in an amount over what was owed shall be paid back to the Employees' Retirement System within 60 days with the specific identifying information as to the retiree or the beneficiary to whom it is owed.



Section 36-27-29 - Admissibility in evidence of photo-reproduced copies of records or documents maintained by system.

Official copies of records or documents maintained on microfilm, microfiche or other photo-reproductive material of archival quality by the Employees' Retirement System shall be admissible as primary evidence in any legal, judicial or administrative proceeding or action for the purpose of proving the truth of the contents of the photo-reproduced copies of such records or documents, regardless of any rule of evidence or law relating to the proof of such matters, provided the Secretary-Treasurer of the Employees' Retirement System of Alabama certifies on such copies offered into evidence that the Employees' Retirement System of Alabama is not in possession of the original and that the copy is a true and correct representation of the original.



Section 36-27-30 - Applicability of other provisions of law pertaining to pensions or retirement benefits for state employees to members of state Employees' Retirement System.

No other provision of law in any other statute which provides wholly or partly at the expense of the State of Alabama or of any political subdivision thereof for pensions or retirement benefits for employees of the said state shall apply to members of the retirement system established by this article, except as to provisions for coverage under the federal Social Security Act, as may be provided by state and federal laws.



Section 36-27-31 - Compliance with qualifications standards.

The Board of Control of the Employees' Retirement System of Alabama is authorized to implement any new accounting procedures, funds, or administrative changes and to provide for the payment of benefits to members or beneficiaries of the retirement system as may be necessary to ensure the Employees' Retirement System of Alabama's compliance with the qualification standards required of public pension plans by the Internal Revenue Code of the United States.






Article 2 - Reopening of System for Certain Employees.

Division 1 - General Provisions.

Section 36-27-40 - Definitions.

All words and phrases defined in Section 36-27-1 shall have the same meanings ascribed to them in such section whenever used in this division, unless the context clearly indicates that a different meaning is intended.



Section 36-27-41 - Employees for whom system reopened; payment of contributions.

(a) Any employee who was in service on October 1, 1974, whose membership in the Employees' Retirement System of Alabama was contingent upon his own election and who elected not to become a member, may apply for and be admitted to membership with all prior service credit, as otherwise provided for in Article 1 of this chapter, at any time prior to October 1, 1976; provided, that said employee pays to the Secretary-Treasurer of the Employees' Retirement System of Alabama on or before October 1, 1976, a sum equal to the total contributions which he would have made as a member during his service as an employee from October 1, 1945, or the date of entry of his employing unit, to the date of his application for membership, plus compound interest of eight percent on such contributions.

(b) Any member in service on October 1, 1974, or any retired member of the Employees' Retirement System of Alabama, who at one time worked as a nonmember may receive credit for prior service and for the years worked as a nonmember; provided, that said member or retired member pays to the Secretary-Treasurer of the Employees' Retirement System of Alabama, on or before October 1, 1976, a sum equal to the total contributions which he would have made as a member during the period of his employment from October 1, 1945, or the date of entry of his employing unit, to the date he became a member, plus compound interest of eight percent on such contribution.

(c) Any member in service on October 1, 1974, or retired member, who is precluded from restoring creditable service because his account was terminated due to five years' absence or because he withdrew his funds and after again becoming a member of the Employees' Retirement System of Alabama failed to repay such withdrawn contributions plus interest within eight months after having completed five years of contributing membership service, may now receive credit for such terminated or withdrawn creditable service; provided, that he pays to the Secretary-Treasurer of the Employees' Retirement System of Alabama, on or before October 1, 1976, a sum equal to the total contributions which he has withdrawn plus compound interest of eight percent on such contributions from the date of withdrawal.

(d) Any member in service on October 1, 1974, or retired member, who is precluded from receiving credit for military service because he failed to purchase same within the period prescribed by Article 1 of this chapter, may now receive credit for such military service as is consistent with such article; provided, that he pays to the Secretary-Treasurer of the Employees' Retirement System of Alabama, on or before October 1, 1976, a sum equal to the contribution which he is required to make for the period of military service pursuant to such article, plus compound interest of eight percent on such contributions from the date of entry into military service.



Section 36-27-42 - Credit for prior service - Generally.

Any member who was a member of the Employees' Retirement System on October 1, 1974, and who prior to said date had been ineligible to receive credit for service rendered as an employee prior to October 1, 1945, for reasons other than having been employed as a nonmember, shall be eligible under the provisions of Article 1 of this chapter to receive credit for all service as an employee rendered by him prior to the date of establishment of the retirement system; provided, that such person has never waived his claim on the funds of the retirement system by withdrawing his accumulated contributions to said funds; and provided, that said member has not been absent from service more than five years in any period of six consecutive years after becoming a member of the retirement system.



Section 36-27-43 - Credit for prior service - School bus driver, mechanic or maintenance worker.

Any person who is presently a regular employee of the State of Alabama and is covered or eligible to be covered under the state Employees' Retirement System and who, prior to such regular employment was employed as a fully budgeted school bus driver (not a student), mechanic or maintenance worker by any county or city board of education or the governing board of any public school in Alabama regardless of the source from which and the manner in which his salary was paid, shall be entitled to receive credit for all service in such capacity rendered by him prior to October 1, 1971; provided, that such person shall pay into the Employees' Retirement System, within six months from October 1, 1975, a sum equal to the total contributions which he would have made as a member during the period of such employment from October 1, 1945, to October 1, 1971.



Section 36-27-44 - Interest on contributions.

Any law or part of law relating to the payment of interest on contributions as a prerequisite to the granting of credit for withdrawn, terminated, nonmembership or military service under the Employees' Retirement System notwithstanding, any eligible employee, member or retired member who claims such service shall pay into the retirement system, in addition to the contributions required, interest of eight percent, compounded annually, on such contributions, as a prerequisite to the granting of said service credit.



Section 36-27-45 - Redetermination of allowance payments due on or after October 1, 1975.

All retirement allowance payments due on or after October 1, 1975, to members of the Employees' Retirement System of Alabama who retired prior to said date shall be redetermined as if the provisions of this division were in effect at the time they retired; provided, that any increase provided in the retirement allowance payment under this section for a member who retired under the provisions of any optional benefit elected pursuant to Article 1 of this chapter shall accrue only to the retired member, and no person designated to receive any payments after the death of a retired member under the provisions of any such optional benefit shall receive any increase in such payment under this section.



Section 36-27-46 - Employer cost continuing liability.

Anything in this division to the contrary notwithstanding, the employer cost for the granting of any service credit granted under the provisions of this division shall become the continuing liability of the employer for whom such service was rendered.



Section 36-27-47 - Appropriations.

There is hereby appropriated annually from the funds from which salaries are paid the amounts sufficient to carry out the provisions of this division.

In the case of those departments, supported wholly by transfers from other state funds, there is hereby appropriated from the supportive funds such additional amounts as may be necessary to pay the employer contribution of each department so supported, in the same proportion as the other state funds contribute to the support and maintenance of such department.



Section 36-27-48 - Purchase of prior service credits by certain active members; termination date.

(a) Whenever used in this section, all words and phrases defined in Section 36-27-1 shall have the same meanings ascribed to them in such section, unless the context clearly indicates that a different meaning is intended.

(b) Any active and contributing member of the Employees' Retirement System of Alabama or the Teachers' Retirement System of Alabama, who is an active member of either system, and who has rendered eligible service to any employer covered under either system, may hereby claim and purchase credit for any such prior service as an employee of any such employer. Any active and contributing member of the Employees' Retirement System of Alabama or the Teachers' Retirement System of Alabama, who is an active member of either system, may claim and purchase up to four years' credit for United States military service.

(c) Any member eligible to claim and purchase credit for service under subsection (b) of this section shall be awarded such credit under the Employees' Retirement System of Alabama or the Teachers' Retirement System of Alabama provided he shall pay to the Secretary-Treasurer of his respective retirement system prior to said member's date of retirement a sum equal to a percentage of his current annual earnable compensation; the applicable percentage of his current annual earnable compensation shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuation.

(d) The provisions granted under this section to reopen the retirement systems shall terminate October 1, 1981, and no one shall be eligible to utilize any of the options granted herein if not fully exercised and paid prior to October 1, 1981.

(e) The provisions of this section are cumulative and shall not be construed to repeal or supersede any laws or parts of laws not directly inconsistent herewith.



Section 36-27-48.1 - Credit in system for period of service for which position excluded.

(a) Any active and contributing member of the Employees' Retirement System who is an employee of an employer participating in the system pursuant to Section 36-27-6, and whose current position was once excluded by the employer from participating in the system, may receive credit in the system for the period of full-time service for which his or her position was excluded by the employer from participating in the system, provided the member claiming the credit has been continuously employed by the employer since January 1, 1987, and the member performs and complies with the conditions prescribed in subsection (b) of this section.

(b) A member of the Employees' Retirement System eligible to purchase credit in the system under subsection (a) of this section shall receive the credit after satisfying the following conditions:

(1) Each person eligible to claim and purchase the credit for service under subsection (a) of this section shall be awarded creditable service under the Employees' Retirement System provided he or she shall pay into the retirement system, prior to October 1, 1995, a lump sum equal to the percentage of his or her current annual earnable compensation, or final average compensation, whichever is greater, for each year of service credit purchased; the current annual earnable compensation or final average compensation, whichever is greater, shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuation.

(2) The employer shall certify in writing to the Employees' Retirement System the dates of the period of full-time employment for which the member is claiming credit.



Section 36-27-49 - Purchase of credit for active military service; limitations; termination date.

(a) Any active and contributing member of any one of the State of Alabama retirement systems who has been such a member for 10 consecutive years and has not previously purchased credit for military service with any one of the State of Alabama retirement systems may hereby claim and purchase credit in his or her respective retirement system for up to four years' creditable service for time which such member has served in the active full-time military service of the Armed Forces of the United States, exclusive of any summer, weekend, or other part-time active military service in any reserve or National Guard component of any branch of the armed forces, provided said member has not received credit toward retirement status in such retirement system for said military service, and further provided that such member shall receive no credit for military service if such member is receiving military service retirement benefits other than disability allowance or benefits from any branch of the United States Armed Forces or by reason of any such service in any branch of the armed forces; and provided further that such member received an honorable discharge for and including the claimed military service.

(b) Any member eligible to claim and purchase credit for service under subsection (a) of this section shall be awarded such credit under any such Retirement System of Alabama provided he or she shall pay into his or her respective retirement system or fund prior to said member's date of retirement and prior to October 1, 1986, a sum of money which is equal to a percentage of the member's current annual earnable compensation; the applicable percentage shall be the sum of the prevailing percentage rates of employer and member contributions as determined by the system's annual actuarial valuation for each year of purchased service.

(c) The provisions of this section to reopen the retirement system or fund for military service credit shall terminate October 1, 1986, and no one shall be eligible to utilize any of the options granted herein if not fully exercised and paid prior to October 1, 1986.



Section 36-27-49.1 - Credit for military service; option must be exercised and paid before October 1, 1986.

(a) Any active and contributing member of any one of the State of Alabama retirement systems who has been such a member for six consecutive years or more or any former such member who has vested retirement benefits may hereby claim and purchase credit in his or her respective retirement system for up to four years' time which such member has served in the military service of the Armed Forces of the United States exclusive of any weekend or state active military service in any reserve or National Guard component of any branch of the armed forces, provided said member or former member has not received credit toward retirement status in such retirement system for said military service, and further provided that such member or former member shall receive no credit for military service if such member or former member is receiving military service retirement benefits other than disability allowance or benefits from any branch of the United States Armed Forces or by reason of any such service in any branch of the armed forces; and provided further that any discharge received by any such member or former member from any of the claimed military service has been honorable.

(b) Any member or former member eligible to claim and purchase credit for service under subsection (a) of this section shall be awarded such credit under any such Retirement System of Alabama provided he or she shall pay into his or her respective retirement system or fund prior to said member or former member's date of retirement and prior to October 1, 1986 a sum of money which is equal to both the member's and the state's annual contribution into the respective retirement system or fund at the time of election to purchase the aforesaid credit multiplied by each year or fraction thereof of military service credit desired. In the case of a former member, such sum would be an amount equal to the annual contribution such former member and the state would pay if he or she were currently an active and contributing member at the time of said election.

(c) The provisions of this section to reopen the retirement system or fund for military service credit shall terminate October 1, 1986, and no one shall be eligible to utilize any of the options granted herein if not fully exercised and paid prior to October 1, 1986.



Section 36-27-49.2 - Claiming and purchasing credit for retirement system service and military service; option must be exercised and paid before October 1, 1988.

(a) Whenever used in this section, all words and phrases defined in Section 36-27-1 shall have the same meanings ascribed to them in such section, unless the context clearly indicates that a different meaning is intended.

(b) Any active and contributing member of the Employees' Retirement System of Alabama or the Teachers' Retirement System of Alabama, who is an active member of either system, and who has rendered service to any employer covered under such system, may hereby claim and purchase credit for any such service as an employee and may purchase credit for prior military service of any such employer.

(c) Any member eligible to claim and purchase credit for service under subsection (b) hereof, shall be awarded such credit under the Employees' Retirement System of Alabama or the Teachers' Retirement System of Alabama provided he shall pay to the Secretary-Treasurer of his respective retirement system prior to said member's date of retirement a sum equal to a percentage of his current annual earnable compensation for each year of service purchased; the applicable percentage of his current annual earnable compensation shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuation, for each year of service purchased.

(d) The provisions granted under this section to reopen the retirement systems shall terminate October 1, 1988, and no one shall be eligible to utilize any of the options granted herein if not fully exercised and paid prior to October 1, 1988.



Section 36-27-49.3 - Purchase of credit for up to four years of active full-time military service; limitations.

(a) Whenever used in this section, all words and phrases defined in Section 36-27-1 and Section 16-25-1 and Title 12, Chapter 18, shall have the same meanings ascribed to them in such sections and chapter, unless the context clearly indicates that a different meaning is intended.

(b) Any active and contributing member of the Employees' or Teachers' Retirement System or any appellate judge in the Judicial Retirement Fund who has met the minimum vesting requirements under said systems and who has honorable duty consisting of active full-time military service in the Armed Forces of the United States, exclusive of any summer or weekend service in a reserve or national guard component of any branch of the armed forces, and who has not received credit for such service toward retirement status in the Employees' or Teachers' Retirement System or any appellate judge in the Judicial Retirement Fund or any other public pension fund including the U.S. Armed Forces, but excluding the federal Social Security program, may be granted by the Board of Control, membership service for up to four years of such service in the armed forces, provided the member received an honorable discharge on account of such service and provided further said member complies with the provisions set forth in subsection (d) of this section.

(c) For a period of six months only following April 21, 1992, any active and contributing member of the Employees' or Teachers' Retirement System of Alabama who has been such a member for six consecutive years or more and who has honorable duty consisting of active full-time military service in the Armed Forces of the United States, exclusive of any summer or weekend service in a reserve or National Guard component of any branch of the armed forces, and who has not received credit for such service toward retirement status in the Employees' or Teachers' Retirement System or any other public pension fund including the U.S. Armed Forces, but excluding the federal Social Security program, may be granted by the Board of Control, membership service for up to four years of such service in the armed forces, provided the member received an honorable discharge on account of such service and provided further said member complies with the provisions set forth in subsection (d) of this section.

(d) Any member eligible to claim and purchase such credit for service under subsection (b) or (c) of this section shall be awarded creditable service under the Employees' or Teachers' Retirement System or any appellate judge in the Judicial Retirement Fund of Alabama provided he or she, or his or her spouse pursuant to subsection (c) only, shall pay into said retirement system or fund, prior to said member's date of retirement, a sum equal to the full actuarially determined cost for each year of service credit, as determined by the system's actuary.



Section 36-27-50 - Temporary legislative employees covered by retirement system and health insurance plan; limitations; procedure; purchase of prior service.

(a) Notwithstanding any provision of this title to the contrary, any state employee who has worked during at least five regular sessions of the Legislature since 1971 or any employee who has worked during five consecutive regular sessions of the Legislature and who is termed "temporary employee" shall be considered a full-time employee of the State of Alabama and may, at the option of the employee, be covered as a member of the state Employees' Retirement System and the State Employees' Health Insurance Plan. Notwithstanding the foregoing, coverage shall continue as if the person is employed full time. The employee shall pay the full health insurance cost during the time the employee is not on the legislative payrolls but remains eligible to continue employment during the next regular or special session of the Legislature. During any legislative session that the employee is employed, the applicable contributions to the state Employees' Retirement System and to health insurance coverage for dependents, if coverage is subscribed to for dependents, shall be deducted from the employee's pay in the same manner as for full-time state employees and the employer cost shall be paid by the employee.

(b)(1) Any state employee, eligible to participate in the state Employees' Retirement System or to participate in the State Employees' Health Insurance Program, either as a regular full-time employee (including but not limited to Legislative Reference Service Personnel) or pursuant to subsection (a), may purchase prior service which shall be based on a pro rata basis on the number of months worked as a temporary employee of the Legislative Branch during any calendar year. There shall be no penalty for interruption of service based on the Legislature being out of session or of the employee not being employed in any special session. Notwithstanding the foregoing, the employee shall be ineligible to buy any time not otherwise qualified for during any other period. The eligible employee shall purchase the time by paying the amount he or she would have contributed had he or she been allowed to become a member when the service as a temporary employee of the Legislative Branch was rendered, together with interest not to exceed 8% compounded annually from the date of service to the date of payment.

(2) Any employee who purchases creditable service pursuant to subdivision (b)(1) shall pay the full amount within two years after electing to become eligible to participate pursuant to subsection (a) of this section. If an eligible employee has not purchased the creditable service under subdivision (b)(1) during the aforementioned two year period or a member is now eligible under subsection (b)(1) to purchase time worked as a temporary employee of the Legislative Branch, he or she may purchase the creditable service by paying the full amount of the cost of purchasing the creditable service to the Secretary-Treasurer of the Employees' Retirement System between October 1, 1996, and December 31, 1996.



Section 36-27-51 - Credit to officer or employee for prior service with another eligible employer.

(a)(1) Any person who, as of October 1, 1996, is an officer or a regular employee of an employer eligible to participate in the Employees' Retirement System under Section 36-27-6, and is covered or eligible to be covered under the state Employees' Retirement System and who has previously been employed by another employer eligible for participation under Section 36-27-6, shall be eligible to receive up to 10 years of creditable service for employment rendered to another employer eligible for participation in the Employees' Retirement System under Section 36-27-6 provided, that the member claiming the credit shall have attained not less than five years of contributing membership service credit, exclusive of military service credit under the Employees' Retirement System, the member shall not have received credit for the prior service under any public retirement or pension plan except the federal Social Security program, and the member performs and complies with the conditions prescribed in subdivision (2).

(2) A member of the Employees' Retirement System eligible under this subsection, may receive credit for service rendered to another employer eligible for participation in the Employees' Retirement System as provided in subdivision (1), provided that prior to receiving the credit, the member shall contribute, prior to the date of his or her retirement, to the Employees' Retirement System, for each year of service credit, a percentage of his or her current annual earnable compensation or the average of his or her current annual earnable compensation for the two fiscal years immediately prior to the purchase, whichever is greater; the applicable percentage of the annual earnable compensations shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuation.

(b) The eligible employer defined in subsection (a) shall certify in writing to the Employees' Retirement System of Alabama the total employment status and earnable compensation by fiscal year for the member requesting the service credit.

(c) The member shall claim, purchase, and receive credit for all the service certified from the eligible employer up to a maximum of 10 years. In addition, the member is only eligible for a maximum of 10 years of service credit under this section regardless of the total number of eligible employers and total years of service.



Section 36-27-51.1 - Purchase of credit for prior service by member of city retirement system.

Any active and contributing member of a city retirement system that participates in the Employees' Retirement System under Section 36-27-6 who rendered prior service to a non-participating employer funded by a city and a county which was eligible for participation in the Employees' Retirement System under Section 36-27-6, may purchase up to eight years of credit in the Employees' Retirement System for the prior service if the member pays to the Secretary-Treasurer of the Employees' Retirement System prior to the date of his or her retirement a sum equal to the full actuarial determined cost for each year of service purchased as determined by the actuary for the system. The local governmental entity which currently employs the member shall furnish the Employees' Retirement System with documentation of the prior service being claimed by the member as requested by the retirement system. Notwithstanding the foregoing language, no member of the Employees' Retirement System shall receive credit for any service that the member is already credited with in the system or in any other retirement plan, with the exception of the federal Social Security program.



Section 36-27-52 - Coverage for official court reporters.

(a) Any person serving as an official court reporter on August 13, 1987, shall have one year from such date to elect to be covered by the Employees' Retirement System of Alabama in lieu of eligibility to become a supernumerary court reporter. All elections under this provision shall be in writing and filed with the Administrative Office of Courts and with the Board of Control of the state Employees' Retirement System within the election period heretofore set forth. Provided, however, that the failure of any person to elect coverage under the Employees' Retirement System shall not affect their eligibility to qualify for supernumerary status and any official circuit court reporter who was employed on August 13, 1987, and did not elect to be covered by the Employees' Retirement System of Alabama may, upon reemployment as an official court reporter after a lapse in service, continue to accumulate creditable service towards eligibility for supernumerary status. Any official court reporter employed prior to August 13, 1987, and who subsequently earned creditable years of service in the Employees' Retirement System while serving as an official court reporter may have those creditable years of service transferred to the court reporters' supernumerary program. Any official court reporter employed or appointed on or after August 13, 1987, shall automatically be covered under the Employees' Retirement System.

(b) Official court reporters electing to be covered under the Employees' Retirement System may elect no later than September 30, 2000, to purchase creditable service in the Employees' Retirement System of up to five years for prior service as an official court reporter; provided that any court reporter so electing shall pay to the state Employees' Retirement System a sum equal to the full actuarially determined cost for each year of service credit purchased as determined by the system's actuary.



Section 36-27-53 - Election by certain active members who had employment with Legislature prior to 1979.

Any active and contributing member of the Employees' Retirement System who has vested retirement benefits may hereby claim and purchase credit in the Employees' Retirement System for up to four years' time for employment by the Alabama Legislature prior to 1979, provided, that such member shall pay into the Employees' Retirement System the total amount he would have contributed had he been allowed to contribute at the position and salary level, together with interest not to exceed eight percent compounded annually from the date of service to the date of payment, and provided that he shall make such payment within one year from May 19, 1989.



Section 36-27-53.1 - Election by certain active members who had employment with Legislature prior to 1979 - Purchase pursuant to Title 29.

Any active and contributing member of the Employees' Retirement System, may hereby claim and purchase credit in the Employees' Retirement System for up to four years' time for employment by the Alabama Legislature pursuant to Chapters 4, 5 and 7 of Title 29, prior to 1979, provided, that such member shall pay into the Employees' Retirement System the total amount he would have contributed had he been allowed to contribute at the position and salary level, together with interest not to exceed eight percent compounded annually from the date of service to the date of payment, and provided that he shall make such payment within one year from August 8, 1991. Provided, further, any active and contributing member who has previously purchased credit for said service rendered prior to 1979 is prohibited from purchasing such credit for the same service.



Section 36-27-54 - Purchase of credit by certain employees of Alabama State Docks Terminal Railway; waiver of federal railroad retirement benefits; termination date.

(a) Any law to the contrary notwithstanding, any member of the Employees' Retirement System of Alabama who has 10 or more years of creditable service in the Employees' Retirement System of Alabama immediately prior to October 1, 1990 and who is employed by the State of Alabama at the time this bill becomes law, may hereby claim and purchase credit within the Employees' Retirement System of Alabama for all the time which such member has served as an employee of the Alabama State Docks and was paid through the Alabama State Docks Terminal Railway payroll and for which he is not otherwise eligible for credit in the Employees' Retirement System or any other retirement plan funded in whole or in part by the state except under the United States Social Security Act.

(b) Any member eligible to claim and purchase such credit for service under subsection (a) of this section shall be awarded creditable service in the Employees' Retirement System of Alabama provided he or she shall pay into the system prior to said member's date of retirement or prior to April 1, 1991, whichever occurs first, a sum of money which is equal to a percentage of his current annual compensation or average final salary, whichever is higher; the applicable percentage of said annual compensation or average final salary, whichever is higher, shall be the sum of the prevailing percentage rates of employer and member contributions as required by the most recent actuarial valuation for each year of service credit under the provisions of this section.

(c) In order to receive credit in the Employees' Retirement System of Alabama as described in subsection (a) of this section, the member shall waive any and all benefits for which he is presently eligible, or may become eligible in the future, under federal railroad retirement law. A member's failure to waive these benefits will prohibit any credit of prior service by the Employees' Retirement System of Alabama. Under no circumstances shall a person receive benefits from more than one pension plan for the same employment service.

(d) The provisions of this section that allow credit by the Employees' Retirement System of Alabama for prior Alabama State Docks Terminal Railway service shall terminate on April 1, 1991, and no one shall be eligible to utilize any of the options granted herein if not fully exercised and paid prior to April 1, 1991.



Section 36-27-54.1 - Purchase of credit for prior service with Alabama State Docks.

(a) Any active and contributing member of the Employees' Retirement System, who is employed by the Alabama State Docks on October 1, 1993, may purchase credit in the Employees' Retirement System for prior service with the state docks if the member has not received credit in the system for the same prior service and has not vested or otherwise become eligible to receive a retirement benefit by using the same prior service credit in another pension plan offered by the state docks.

(b) A member of the Employees' Retirement System who is eligible to purchase any prior service credit under subsection (a) shall receive the credit if he or she pays into the system on or before his or her date of retirement, an amount of five percent of the greater of the member's current annual earnable compensation or average final compensation for the entire period of prior service claimed, or any portion thereof, plus eight percent compounded interest thereon through the date of repayment, for each year of prior service purchased. Prior service may only be purchased in yearly increments. At the same time that the employee makes his or her payment for the prior service credit, the Alabama State Docks shall remit to the Employees' Retirement System the employer's share of the cost for the prior service credit being purchased, plus eight percent compounded interest thereon through the date of repayment, as determined by the actuary for the system.

(c)(1) A member purchasing prior service credit under this section shall waive any and all present and future benefits which he or she has qualified to receive under any federal railroad retirement laws, any collective bargaining agreements, or any other pension plans offered by the Alabama State Docks. Failure to waive those benefits shall render a member ineligible to purchase any prior service credit in the Employees' Retirement System under this section.

(2) The reopening of the Employees' Retirement System for purchase of prior service credit under this section shall terminate on the date of retirement of the affected employee.



Section 36-27-55 - Purchase of prior service credit by certain members with prior service in Office of Agriculture Economics at Auburn University; cost; termination date.

(a) Any acting and contributing member of either the Teachers' or the Employees' Retirement System may elect to purchase prior service credit for any full time employment he or she had in the Office of Agriculture Economics at Auburn University, provided such person complies with the following conditions prescribed in this section.

(b) Any member eligible to claim and purchase such credit for service under subsection (a) of this section shall be awarded creditable service under either the Teachers' or the Employees' Retirement System, as the case may be, provided he or she shall pay into his or her retirement system or fund, prior to said member's date of retirement and prior to October 1, 1991, a sum equal to a percentage of his or her current annual earnable compensation, or average final compensation, whichever is greater, for each year of service purchased; the applicable percentage of this current annual earnable compensation or average final salary, whichever is greater, shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuation, for each year of service purchased.

(c) The provisions of this section to reopen the retirement system or fund shall terminate October 1, 1991, and no one shall be eligible to utilize any of the options granted herein if not fully exercised and paid prior to October 1, 1991.



Section 36-27-55.1 - Purchase of credit for prior service with Alabama State Council on the Arts.

(a) Any active and contributing member of the Employees' Retirement System may purchase credit in the Employees' Retirement System for prior service with the Alabama State Council on the Arts if the member has not received credit in the system for the same prior service and has not vested or otherwise become eligible to receive a retirement benefit by using the same prior service credit in another pension plan offered by the council.

(b) A member of the Employees' Retirement System who is eligible to purchase any prior service credit under subsection (a) of this section shall receive the credit if he or she pays into the system on or before his or her date of retirement, an amount of five percent of the greater of the member's current annual earnable compensation or average final compensation, whichever is greater, as determined by the actuary for the system, for the entire period of prior service claimed, or any portion thereof, plus eight percent compounded interest thereon through the date of repayment, for each year of prior service purchased. Prior service may be purchased only in yearly increments of at least two years at a time. At the same time that the employee makes his or her payment for the prior service credit, he or she shall also remit to the Employees' Retirement System the employer's share of the cost for the prior service credit being purchased, plus eight percent compounded interest thereon through the date of repayment, as determined by the actuary for the system.



Section 36-27-55.2 - Purchase of credit for prior service with State Economic Opportunity Office.

(a)(1) Any member of the Employees' Retirement System of Alabama shall be eligible to receive up to 10 years of creditable service for service which was rendered between January 1, 1971, and December 31, 1983, as an employee of the State Economic Opportunity Office under the Alabama Development Office, provided that the member of the retirement system claiming the credit shall have attained not less than 10 years of contributing membership service credit, exclusive of military service credit, under the Employees' Retirement System; and, provided further, that the member performs and complies with the conditions prescribed in subdivision (2).

(2) A member of the Employees' Retirement System of Alabama eligible to purchase service credit in the system under paragraph a. of this subdivision, may receive credit for the prior service rendered as provided in subdivision (1), provided that as conditions precedent to the receipt of the credit:

a. The member shall contribute, prior to the date of his or her retirement, to the Employees' Retirement System, for each year of service credit, a percentage of his or her current annual earnable compensation or average final compensation, whichever is greater; the applicable percentage of the annual earnable compensation or average final compensation, whichever is greater, shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuation.

b. The Alabama Development Office shall certify in writing to the Employees' Retirement System that the member was an employee of the State Economic Opportunity Office during the period for which he or she is claiming service credit.

c. The member shall claim, purchase, and receive credit for the service described in paragraph b. in increments of not less than one year, unless the member's total or balance of the service described in paragraph b. is less than one year, in which event, he or she shall claim and purchase credit for the entire period.

(b) Notwithstanding the foregoing, a member shall not receive credit for the service described in subsection (a) where at the time of retirement he or she has credit or is entitled to any benefits whatsoever for the same service under any other retirement or pension plan.



Section 36-27-55.3 - Purchase of credit for prior service as a welcome center employee.

(a) An active and contributing member of the Employees' Retirement System, who is also a vested member of the system, may purchase service credit in the system not to exceed five years for any period of prior service while he or she was employed at a welcome center for the state while employees of the welcome centers were not allowed to be members of the system. The Board of Control of the Employees' Retirement System shall adopt rules and regulations for the administration of this section including verification of the prior service for which the member desires to purchase credit in the system. The member shall receive credit for the service when he or she remits to the system the contributions required by subsection (b). Notwithstanding the foregoing language, no member of the Employees' Retirement System shall be eligible to receive credit for any period of time for which the member is already receiving credit in the system or in any other retirement plan, with the exception of the federal Social Security program.

(b) Any employee electing to purchase service credit pursuant to subsection (a) shall remit to the Secretary-Treasurer of the Employees' Retirement System, within one year of October 1, 1997, for each year of service credit, a percentage of his or her current annual earnable compensation or average final compensation, whichever is greater; the applicable percentage of the annual earnable compensation, or average final compensation, whichever is greater, shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuation.



Section 36-27-55.4 - Purchase of credit for prior service with International Motorsports Hall of Fame.

(a) An active and contributing member of the Employees' Retirement System who is currently employed with the International Motorsports Hall of Fame may purchase credit in the system for prior service rendered with the International Motorsports Hall of Fame and compensated by the International Speedway Corporation between January 1, 1982, and December 31, 1983. Notwithstanding, no member shall receive credit for any service that the member is already credited with in the system or any other public retirement plan with the exception of the federal Social Security program.

(b) A member eligible to purchase prior service credit in the Employees' Retirement System under subsection (a) may elect to purchase the credit prior to October 1, 2002, by paying the Secretary-Treasurer of the Employees' Retirement System a lump sum equal to the full actuarially determined cost for each year of service purchased as determined by the system's actuary.



Section 36-27-55.5 - Purchase of credit for prior service with Dauphin Island Park and Beach Board of Mobile County, Inc.

(a) Any active and contributing member of the Employees' Retirement System may claim and purchase credit not to exceed 10 years in the system for prior service rendered while employed with the Dauphin Island Park and Beach Board of Mobile County, Inc., if the member complies with subsection (b).

(b) A member of the Employees' Retirement System eligible to purchase prior service credit pursuant to subsection (a) may receive credit in the system for the prior service by paying prior to his or her date of retirement, the full actuarially determined cost for each year of service purchased as determined by the system's actuary. Notwithstanding the foregoing, no member of the Employees' Retirement System shall be eligible to receive service credit in the system for any service that the member is already credited with in the system or in any other public retirement plan, with the exception of the federal Social Security program.

(c) The Dauphin Island Park and Beach Board of Mobile County, Inc. shall certify in writing to the Employees' Retirement System the total employment status and earnable compensation by fiscal year for the member purchasing credit for any prior service as provided for in this section.



Section 36-27-55.6 - Participation of directors and employees of Alabama State Council on the Arts.

Notwithstanding any provision of Section 41-9-43, or any other provisions of law to the contrary, the director and the employees of the Alabama State Council on the Arts shall begin participating as members of the Employees' Retirement System on October 1, 2002, under the same rules and regulations in effect at the time for state employees participating as active members of the system. No later than September 30, 2002, all funds in any private retirement plan or program which is in effect for the director and employees of the council shall be transferred to the Employees' Retirement System and the council shall cease participating in the private retirement plan or program on the date of the transfer. Upon commencing participation as a state agency in the Employees' Retirement System, the director and the employees of the council shall receive credit in the Employees' Retirement System for all prior service rendered to the council before October 1, 2002, provided the prior service credit is not being used for participation in any other public retirement system or plan other than the federal Social Security program. The Board of Control of the Employees' Retirement System may promulgate and implement any administrative rules necessary to implement this section.



Section 36-27-55.7 - Purchase of credit for prior service with U. S. Department of Agriculture Farm Service Agency.

(a) Any active and contributing member of the Teachers' Retirement System or the Employees' Retirement System who has 10 years or more of credible service in either system may claim and purchase service credit in the system for up to 10 years of prior service for employment as an employee with the United States Department of Agriculture Farm Service Agency if the member complies with the conditions prescribed in subsection (b). No member shall receive credit for any service that the member is already credited with in the system or any other public retirement plan, with the exception of the federal Social Security program.

(b) Any member who is eligible to purchase service credit pursuant to subsection (a) shall pay to the Secretary-Treasurer of the system, by May 23, 2013, the full actuarially determined cost for each year of claimed service as determined by the system's actuary.

(c) Any year of service purchased under the provisions of this section shall not be considered in determining the out-of-pocket premium amount charged to retirees under the provisions of Section 16-25A-8.1 or Section 36-29-19.7. Also, any service purchased under this section shall not entitle a member to be eligible for benefits under either the Public Education Employees' Health Insurance Plan or the State Employees' Health Insurance Plan any earlier than the member could have reached eligibility under the plan without the service purchased under the provisions of this section.



Section 36-27-56 - Granting of credit for service as county solicitor - Sum to be paid into retirement system to purchase credit for service.

(a) Any active and contributing member of any member unit of the State of Alabama retirement systems who has been such a member for at least one year may hereby claim and purchase credit in his or her respective member unit of the State of Alabama retirement systems for service rendered to any county government as a county solicitor. Such retirement systems member shall be allowed to purchase such prior service for a period of prior service time not to exceed eight years' total service as county solicitor.

(b) Any member eligible to claim and purchase credit for such county service under subsection (a) shall be awarded such credit under such member unit of the Retirement Systems of Alabama provided he or she shall pay into his or her respective retirement system fund prior to said member's date of retirement and not later than October 1, 1993, a sum of money equal to a percentage of the member's current annual compensation or average final salary, whichever is higher; the applicable percentage of said annual compensation or average final salary, whichever is higher, shall be the sum of the prevailing percentage rates of employer and member contributions as required by the most recent actuarial valuation for each year of service purchased, not to exceed eight years.



Section 36-27-56.1 - Purchase of credit for prior service as county solicitor.

(a) Any vested member of any component system or fund of the Employees' Retirement System may claim and purchase up to three years' credit in his or her system or fund for up to three years of prior service which he or she rendered to any county government as a county solicitor.

(b) Any vested member eligible to claim and purchase credit for prior service as a county solicitor under subsection (a), shall be awarded credit under the appropriate system or fund provided he or she pays into his or her respective retirement system or fund prior to the member's date of retirement, a sum of money equal to a percentage of the member's highest annual compensation or final average salary during the period of prior service, whichever is higher; the applicable percentage of the highest annual compensation or the final average salary, whichever is higher, shall be the sum of the prevailing percentage rates of employer and member contributions as required by the most recent actuarial valuation for each year of service purchased, not to exceed three years.



Section 36-27-57 - Purchase of credit for prior service with district attorney.

(a) Whenever words and phrases defined in Section 36-27-1 are used in this section, they shall have the same meanings ascribed to them in that section unless the context clearly indicates that a different meaning is intended.

(b) Any active and contributing member of the Employees' Retirement System may elect to purchase credit for any service rendered to any district attorney within the State of Alabama prior to May 4, 1982, the effective date of Section 36-29-1, notwithstanding any document heretofore executed which was signed waiving the right to purchase the service.

(c) Any employee electing to purchase service credit pursuant to subsection (b) shall remit to the Secretary-Treasurer of the Retirement System of Alabama, within one year of October 1, 1996, for each year of service credit, a percentage of his or her current annual earnable compensation or average final compensation, whichever is greater; the applicable percentage of the annual earnable compensation, or average final compensation, whichever is greater, shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuation.



Section 36-27-57.1 - Purchase of credit for prior service rendered in program financed by federal grant in office of local district attorney.

(a) An active and contributing member of the Employees' or Teachers' Retirement System who has been a member of the system for at least 10 years, may claim and purchase credit not to exceed three years in his or her respective retirement system for prior service rendered while employed in a program in the office of a local district attorney which was financed at the time the service was rendered by a federal grant if the member complies with the provisions set forth in subsection (b) of this section.

(b) Each person eligible to claim and purchase the credit for service under subsection (a) of this section shall be awarded creditable service under the Employees' Retirement System or Teachers' Retirement System provided he or she shall pay into the retirement system, prior to October 1, 1995, a lump sum equal to the percentage of his or her current annual earnable compensation, or final average compensation, whichever is greater, for each year of service credit purchased; the current annual earnable compensation or final average compensation, whichever is greater, shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuation.



Section 36-27-57.2 - Purchase of credit for prior service rendered in office of local district attorney or as court reporter, or both.

(a) An active and contributing member of the Employees' Retirement System who has been a member of the system for at least 10 years, may claim and purchase credit not to exceed six years in the retirement system for prior service rendered while employed in a program in the office of a local district attorney which was a nonparticipant in the retirement system during the period of the prior service or for prior service rendered as an official court reporter when court reporters were not allowed to participate in the retirement system, or for both. The prior service credit may be purchased if the member has not received credit for the prior service claimed in any public pension system or as a supernumerary and the member complies with the provisions set forth in subsection (b).

(b) Each person eligible to claim and purchase credit for any prior service under subsection (a) shall be awarded creditable service under the Employees' Retirement System provided he or she shall pay into the retirement system, prior to October 1, 1996, a lump sum equal to a percentage of his or her current annual earnable compensation, or average compensation for the two years immediately prior to the purchase, whichever is greater, for each year of service credit purchased; the applicable percentage of his or her current annual earnable compensation or average compensation, whichever is greater, shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuation.



Section 36-27-57.3 - Reopening of Employees' Retirement System to allow purchase of credit for prior service in office of local district attorney.

(a) An active and contributing member of the Employees' Retirement System may claim and purchase credit not to exceed two years in the retirement system for prior service rendered in the office of a local district attorney which was a nonparticipant in the Employees' Retirement System during the period of the prior service. The prior service credit may be purchased if the member has not received credit for the prior service claimed in any public pension system or as a supernumerary and the member complies with the provisions set forth in subsection (b).

(b) Each person eligible to claim and purchase credit for any prior service under subsection (a) shall be awarded creditable service under the Employees' Retirement System provided he or she shall pay into the retirement system, prior to October 1, 1996, a lump sum equal to a percentage of his or her current annual earnable compensation, or average compensation, whichever is greater, for each year of service credit purchased; the applicable percentage of his or her current annual earnable compensation or average compensation, whichever is greater, shall be the sum of the prevailing percentage rates of employer and member contributions, as required by the most recent actuarial valuation.



Section 36-27-58 - Purchase of credit for time on maternity leave.

(a) Notwithstanding any other laws, an active and contributing member of the Employees' Retirement System may purchase service credit in the system not to exceed one year for any period of time while he or she was on maternity leave from service without pay. The Board of Control of the Employees' Retirement System shall adopt rules and regulations for the administration of this section including verification of the service that the member desires to purchase credit for in the system. The member shall receive credit for the service when he or she remits to the system the contributions required by subsection (b). Notwithstanding the foregoing language, no member of the Employees' Retirement System shall be eligible to receive credit for any period of time that the member is already credited with in the system or in any other retirement plan, with the exception of the federal Social Security program.

(b) Any member who is eligible to purchase service credit in the Employees' Retirement System under subsection (a) shall pay to the Secretary-Treasurer of the system, prior to October 1, 2000, for the claimed service, a sum equal to the full actuarially required cost for each year of service credit purchased as determined by the actuary for the system.

(c) Subsequent to October 1, 2000, any member claiming service credit under the provisions of this section shall claim and purchase the service credit no later than June 30 of the year immediately following the expiration of the maternity leave.



Section 36-27-58.1 - Purchase of credit for certain members away from work due to job-related injury.

(a) Notwithstanding any other laws, any active and contributing member of the Employees' Retirement System of Alabama may purchase up to two years of service credit for the time he or she was receiving benefits pursuant to the Alabama Workers' Compensation Act, commencing with Section 25-5-1, and was absent from work due to a work related and compensable injury; provided that the member returned to work with his or her covered employer within one year following cessation of workers' compensation benefits. The Board of Control of the Employees' Retirement System shall adopt rules and regulations for the administration of this section including verification of the service that the member desires to purchase credit for in the system. The member shall receive credit for the service when he or she remits to the system the contributions required by subsection (b). Notwithstanding the foregoing language, no member of the Employees' Retirement System shall be eligible to receive credit for any period of time that the member is already credited with in the system or in any other retirement plan, with the exception of the federal Social Security program.

(b) Any member who is eligible to purchase service credit in the Employees' Retirement System under subsection (a) shall pay to the Secretary-Treasurer of the system within two years from the end of the disability period for which credit is sought for the claimed service, a lump sum equal to the full actuarially required cost for each year of service credit purchased as determined by the actuary for the system.



Section 36-27-59 - Award of hazardous duty time; purchase of credit under Employees' or Teachers' Retirement System.

(a) When used in this section, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) CORRECTIONAL OFFICER. A full-time correctional officer who is certified as a correctional officer by the Alabama Peace Officers' Standards and Training Commission.

(2) FIREFIGHTER. A full-time firefighter employed with the State of Alabama, a municipal fire department, or a fire district who has a level one minimum standard certification by the Firefighters Personnel Standards and Education Commission, or a firefighter employed by the Alabama Forestry Commission who has been certified by the State Forester as having met the wild land firefighter training standard of the National Wildfire Coordinating Group.

(3) LAW ENFORCEMENT OFFICER. A full-time law enforcement officer, not covered as a state policeman, employed with any state agency, department, board, commission, or institution or a full-time law enforcement officer employed by a local unit of the Employees' Retirement System under Section 36-27-6 who is certified as a law enforcement officer by the Alabama Peace Officers' Standards and Training Commission.

(b)(1) Any firefighter, law enforcement officer, or correctional officer covered under the Employees' Retirement System or the Teachers' Retirement System as a Tier I plan member, upon attainment of the requisite years of creditable service or who otherwise qualifies for service or disability retirement, shall be awarded one year of hazardous duty time for every five years of service as a firefighter, a law enforcement officer, or a correctional officer provided that the person has made the additional contribution provided in subdivision (2) or paid the additional contribution required in subsection (c) for each year of service used in determining hazardous duty time for the person. Proportional credit shall be awarded for any period of service less than five years.

(2) Effective January 1, 2001, and each pay period thereafter, each active employee who is a firefighter, law enforcement officer, or correctional officer, as defined in subsection (a), shall contribute to the Teachers' or Employees' Retirement System of Alabama six percent of his or her earnable compensation. For all pay dates beginning on or after October 1, 2011, each active employee who is a firefighter, law enforcement officer, or correctional officer, as defined in subsection (a), except those employees participating pursuant to Section 36-27-6, shall contribute to the Teachers' or Employees' Retirement System of Alabama eight and one-quarter percent (8.25%) of his or her earnable compensation. For all pay dates beginning on or after October 1, 2012, each active employee who is a Tier I plan member and who is a firefighter, law enforcement officer, or correctional officer, as defined in subsection (a), except those employees participating pursuant to Section 36-27-6, shall contribute to the Teachers' or Employees' Retirement System of Alabama eight and one-half percent (8.5%) of his or her earnable compensation. Any employer participating under Section 36-27-6, by adoption of a resolution, may elect for the increases in employee contributions provided by Act 2011-676 to be withheld from the earnable compensation of employees of the employer.

(c) Any member of the Employees' Retirement System or the Teachers' Retirement System eligible under subsection (b) may receive credit for his or her eligible prior service provided the member pays to the Secretary-Treasurer of the Employees' Retirement System or the Secretary-Treasurer of the Teachers' Retirement System one percent of his or her current annual earnable compensation or previous year's annual earnable compensation, whichever is higher, for each year of claimed credit within two years of January 1, 2001, except that any firefighter employed by the Alabama Forestry Commission shall make such payment within two years of December 28, 2001. Any member participating in the Employees' Retirement System under Section 36-27-6, who has eligible prior service under this section and who also had no prior eligibility to purchase prior service credit under this subsection, may purchase prior service credit under this section at the same rate provided in subsection (b) within one year of the effective date of his or her enrollment with the Employees' Retirement System or within one year of August 1, 2004. The member may purchase his or her claimed credit in increments of five years, unless the total service credit is less than five years, in which case the service shall be purchased in its entirety. The member shall provide certification from each employing agency, on forms prescribed by the Teachers' or Employees' Retirement System, of each year of claimed service, as a prerequisite to payment under this section.

(d) The provisions of this section shall not apply to any Tier II plan member.






Division 3 - Reopening for Employees of Cities, Counties, or Political Subdivisions.

Section 36-27-70 - Who is eligible for additional credit.

Any active and contributing member of the Employees' Retirement System who prior to October 1, 2000, was a regular employee of an agency eligible for participation in the Employees' Retirement System under Section 36-27-6 and is now covered by the Employees' Retirement System shall be eligible to receive up to eight years of creditable service for the employment, provided that the member of the Employees' Retirement System claiming the credit shall have attained not less than five years of contributing membership service credit exclusive of military service credit under the Employees' Retirement System, has not received credit for the same prior service under any retirement system other than the federal Social Security program, and provided further, that the member performs and complies with the conditions prescribed in Section 36-27-71.



Section 36-27-71 - Conditions precedent to receipt of credit.

(a) A member of the Employees' Retirement System of Alabama who becomes eligible under Section 36-27-70 on or after December 28, 2001, may receive credit for employment rendered to a city, county, or a political subdivision thereof of the State of Alabama as provided in Section 36-27-70 provided that as conditions precedent to the receipt of such credit:

(1) Such member shall contribute, prior to the date of his or her retirement to the Employees' Retirement System for each year of employment with a city, county, or a political subdivision thereof of the State of Alabama, the full actuarially determined cost for each year of service purchased as determined by the system's actuary.

(2) The city, county, or the political subdivision thereof of the State of Alabama for which such member was employed shall certify in writing to the Employees' Retirement System the dates of the member's employment together with a statement certifying that such member was a regular employee of the city, county, or political subdivision thereof in the State of Alabama during such period of claimed credit.

(3) The member shall claim, purchase, and receive credit for eligible service in increments of not less than one year unless such member's total or balance of such service is less than one year in which event he or she shall claim and purchase credit for the entire period.

(b) A member of the Employees' Retirement System of Alabama who was eligible under Section 36-27-70 prior to December 28, 2001, may receive credit for employment rendered to a city, county, or a political subdivision thereof of the State of Alabama as provided in Section 36-27-70 provided that as conditions precedent to the receipt of such credit:

(1) Such member shall contribute, prior to December 31, 2003, to the Employees' Retirement System for each year of employment with a city, county, or a political subdivision thereof of the State of Alabama a percentage of his or her current annual compensation or average final compensation, whichever is greater; the applicable percentage of the annual compensation or average final compensation, whichever is greater, shall be the sum of the prevailing percentage rates of employer and member contributions as required by the most recent actuarial valuation.

(2) The city, county, or the political subdivision thereof of the State of Alabama for which such member was employed shall certify in writing to the Employees' Retirement System the dates of the member's employment together with a statement certifying that such member was a regular employee of the city, county, or political subdivision thereof in the State of Alabama during such period of claimed credit.

(3) The member shall claim, purchase, and receive credit for eligible service in increments of not less than one year unless such member's total or balance of such service is less than one year in which event he or she shall claim and purchase credit for the entire period.



Section 36-27-72 - Disqualification of credit.

Anything in this division to the contrary notwithstanding, a member of the Employees' Retirement System shall not receive credit for such service where at the time of retirement he has credit or is entitled to any benefits whatsoever for the same service under any other retirement or pension plan which is wholly or partly funded from public funds; provided that nothing herein shall be construed to apply to participation in the federal Social Security program. In the event of disqualification of such service credit, contributions made under this division by the member shall be refunded to him.



Section 36-27-73 - Deduction for administrative costs.

The Employees' Retirement System may deduct in 12 equal installments from the retirement allowance payable to a retired member any additional contributions necessary to pay the administrative costs incurred in granting the credit hereunder in the event its Board of Control and consulting actuaries thereto determine that the amounts contributed by the member under the provisions hereof are insufficient to pay such administrative costs.









Article 3 - Cost-of-Living Increases - Date Prior to October 1, 1987.

Section 36-27-80 - Amount of increase - Persons other than persons whose employer participated in Employees' Retirement System.

There is hereby provided, commencing October 1, 1988, to each person except persons whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7 or 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1987, and to beneficiaries of deceased members or deceased retirees except where the deceased member or deceased retiree retired from an employer participating in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7 or 36-27-7.1, provided the date of death for such deceased member or the effective date of retirement for such deceased retiree for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 1987, and who is receiving a monthly allowance from the Employees' Retirement System a cost-of-living increase as follows:

(1) One dollar per month for each year of service attained by said retiree plus $3.50 per month for each year of retirement attained by said retiree for each retiree selecting the maximum retirement allowance or Option 1.

(2) One dollar per month for each year of service attained by said retiree plus $3.50 per month for each year of retirement attained by said retiree reduced by the retiree's option election factor for each retiree selecting Option 2, 3 or 4.

(3) One dollar per month for each year of service attained by said deceased member or deceased retiree plus $3.50 per month for each year since the date of death of such deceased member or in the case of a deceased retiree since his effective date of retirement reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Employees' Retirement System.



Section 36-27-81 - Amount of increase - Persons whose employer elects to come under provisions.

There is hereby provided to each person whose employer elects to come under the provisions of this article and whose retirement is based on 51 or more percent service to an employer participating under Section 36-27-6, and whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1987, and to certain beneficiaries of deceased members and deceased retirees of such employers, provided the effective date of death or retirement for such deceased retiree or deceased member for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 1987, and who is receiving a monthly allowance from the Employees' Retirement System a cost-of-living increase as follows:

(1) One dollar per month for each year of service attained by said retiree plus $3.50 per month for each year of retirement attained by said retiree for each retiree selecting the maximum retirement allowance or Option 1.

(2) One dollar per month for each year of service attained by said retiree plus $3.50 per month for each year of retirement attained by said retiree reduced by the retiree's option selection factor for each retiree selecting Option 2, 3 or 4.

(3) One dollar per month for each year of service attained by said deceased member or deceased retiree plus $3.50 per month for each year since the date of death of such deceased member or in the case of a deceased retiree since his effective date of retirement, reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Employees' Retirement System.



Section 36-27-82 - Amount of increase - Persons whose employer participated in Employees' Retirement System.

There is hereby provided, commencing October 1, 1988, to each person whose employer participated in the Employees' Retirement System pursuant to Section 36-27-7 or section 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1987, and to certain beneficiaries of deceased members and deceased retirees of such employers, provided the effective date of retirement or death for such deceased retiree or deceased member for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 1987, and who is receiving a monthly allowance from the Employees' Retirement System a cost-of-living increase as follows:

(1) Fifty cents per month for each year of service attained by said retiree plus $1.75 per month for each year of retirement attained by said retiree for each retiree selecting the maximum retirement allowance or Option 1.

(2) Fifty cents per month for each year of service attained by said retiree plus $1.75 per month for each year of retirement attained by said retiree reduced by the retiree's option selection factor for each retiree selecting Option 2, 3 or 4.

(3) Fifty cents per month for each year of service attained by said deceased member or deceased retiree plus $1.75 per month for each year since the date of death of such deceased member or in the case of a deceased retiree since his effective date of retirement, reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Employees' Retirement System.



Section 36-27-83 - Survivor allowance adjustments.

The survivor allowance shall be adjusted as provided in Section 36-27-80(3) for those eligible retirees who have selected a monthly survivor allowance payable to a designated beneficiary upon the death of such retiree.



Section 36-27-84 - Board of Control's and employer's duties and responsibilities; employers may elect to come under provisions.

(a) Commencing with the fiscal year beginning October 1, 1988, the Board of Control of the Employees' Retirement System shall determine annually the amount required to pay the cost of the increased allowance provided under Sections 36-27-80 and 36-27-82 of this article and shall notify the chief fiscal officer of each employer the percentum rates of earnable compensation of the numbers required to be paid to the retirement system. Each employer of members of the Employees' Retirement System of Alabama shall pay on account of the increases provided in Sections 36-27-80 and 36-27-82 in the same manner and from the same source of funds as provided in Sections 36-27-24 and 36-27-7, it being the intent of the Legislature that the cost of providing the increases in Sections 36-27-80 and 36-27-82 of this article shall be distributed from all funds in proportion to the salaries paid therefrom for active members.

(b) No person whose retirement is from a unit participating under Section 36-27-6, shall be entitled to the increased benefits provided in Section 36-27-81 of this article, unless such employer elects to come under the provisions of said section. Any employer making such election must bear the cost of cost-of-living increases paid to its former employees pursuant to this section. Any employer participating under Section 36-27-6, may elect to come under the provisions of this section at the beginning of any subsequent fiscal year and such employer shall not be required to pay said cost-of-living increase retroactively.



Section 36-27-85 - Effect of Medicaid benefits.

Any person who receives benefits under the Medicaid program and whose eligibility for such benefits would be impaired by the cost-of-living increase provided herein shall not be entitled to receive said increase. Any person who shall subsequently apply for benefits under the Medicaid program and such person's eligibility to receive benefits is impaired by the cost-of-living increase provided herein, shall not be entitled to receive said increase subsequent to the date that the member files application for benefits under the Medicaid program.



Section 36-27-86 - Provisions supplemental to other laws regulating payment of retirement benefits.

The provisions of this article are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to the retired members of the Employees' Retirement System of Alabama; however, those laws or parts of laws which are in direct conflict or inconsistent therewith are hereby repealed to the extent of such conflict.



Section 36-27-87 - Amount of increase - Persons other than those whose employer participated under Sections 36-27-6, 36-27-7 or 36-27-7.1.

There is hereby provided, commencing October 1, 1990, to each person except persons whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7 or 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1989, and to beneficiaries of deceased members or deceased retirees except where the deceased member or deceased retiree retired from an employer participating in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7 or 36-27-7.1, provided the date of death for such deceased member or the effective date of retirement for such deceased retiree for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 1989, and who is receiving a monthly allowance from the Employees' Retirement System a cost-of-living increase as follows:

(1) $1.00 per month for each year of service attained by said retiree plus $3.00 per month for each year of retirement attained by said retiree for each retiree selecting the maximum retirement allowance or Option 1.

(2) $1.00 per month for each year of service attained by said retiree plus $3.00 per month for each year of retirement attained by said retiree reduced by the retiree's option election factor for each retiree selecting Options 2, 3 or 4.

(3) $1.00 per month for each year of service attained by said deceased member or deceased retiree plus $3.00 per month for each year since the date of death of such deceased member or in the case of a deceased retiree since his effective date of retirement reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Employees' Retirement System.



Section 36-27-88 - Amount of increase - Persons whose retirement is based on 51 or more percent service to employer participating under Section 36-27-6.

There is hereby provided to each person whose employer elects to come under the provisions of this act and whose retirement is based on 51 or more percent service to an employer participating under Section 36-27-6, and whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1989, and to certain beneficiaries of deceased members and deceased retirees of such employers, provided the effective date of death or retirement for such deceased retiree or deceased member for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 1989, and who is receiving a monthly allowance from the Employees' Retirement System a cost-of-living increase as follows:

(1) $1.00 per month for each year of service attained by said retiree plus $3.00 per month for each year of retirement attained by said retiree for each retiree selecting the minimum retirement allowance or Option 1.

(2) $1.00 per month for each year of service attained by said retiree plus $3.00 per month for each year of retirement attained by said retiree reduced by the retiree's option selection factor for each retiree selecting Option 2, 3 or 4.

(3) $1.00 per month for each year of service attained by said deceased member or deceased retiree plus $3.00 per month for each year since the date of death of such deceased member or in the case of a deceased retiree since his effective date of retirement, reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Employees' Retirement System.



Section 36-27-89 - Amount of increase - Persons whose employer participated under Sections 36-27-7 or 36-27-7.1.

There is hereby provided, commencing October 1, 1990, to each person whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-7 or 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1989, and to certain beneficiaries of deceased members and deceased retirees of such employers, provided the effective date of retirement or death for such deceased retiree or deceased member for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 1989, and who is receiving a monthly allowance from the Employees' Retirement System a cost-of-living increase as follows:

(1) $.50 per month for each year of service attained by said retiree plus $1.50 per month for each year of retirement attained by said retiree for each retiree selecting the maximum retirement allowance or Option 1.

(2) $.50 per month for each year of service attained by said retiree plus $1.50 per month for each year of retirement attained by said retiree reduced by the retiree's option selection factor for each retiree selecting Option 2, 3 or 4.

(3) $.50 per month for each year of service attained by said deceased member or deceased retiree plus $1.50 per month for each year since the date of death of such deceased member or in the case of a deceased retiree since his effective date of retirement, reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Employees' Retirement System.



Section 36-27-90 - Survivor allowance adjustments.

The survivor allowance shall be adjusted as provided in Section 36-27-87(3) for those eligible retirees who have selected a monthly survivor allowance payable to a designated beneficiary upon the death of such retiree.



Section 36-27-91 - Payment by employer to be determined by Board of Control; election by employer participating under Section 36-27-6.

(a) The Board of Control of the Employees' Retirement System shall determine annually the amount required to pay the cost of the increased allowance provided under Sections 36-27-87 and 36-27-89 and shall notify the chief fiscal officer of each employer the percentum rates of earnable compensation of the members required to be paid to the retirement system. Each employer of members of the Employees' Retirement System of Alabama shall pay on account of the increases provided in Sections 36-27-87 and 36-27-89 in the same manner and from the same source of funds as provided in Sections 36-27-24 and 36-27-7, it being the intent of the Legislature that the cost of providing the increases in Sections 36-27-87 and 36-27-89 shall be distributed from all funds in proportion to the salaries paid therefrom for active members.

(b) No person whose retirement is from a unit participating under Section 36-27-6 shall be entitled to the increased benefits provided in Section 36-27-88, unless such employer elects to come under the provision of said section. Any employer making such election must bear the cost of cost-of-living increases paid to its former employees pursuant to this section. Any employer participating under Section 36-27-6 may elect to come under the provisions of this section at the beginning of any subsequent fiscal year and such employer shall not be required to pay said cost-of-living increase retroactively.



Section 36-27-92 - Effect of Medicaid benefits.

Any person who receives benefits under the Medicaid program and whose eligibility for such benefits would be impaired by the cost-of-living increase provided herein shall not be entitled to receive said increase. Any person who shall subsequently apply for benefits under the Medicaid program and such person's eligibility to receive benefits is impaired by the cost-of-living increase provided herein, shall not be entitled to receive said increase subsequent to the date that the member files application for benefits under the Medicaid program.



Section 36-27-93 - Construction of provisions.

The provisions of this act are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to the retired members of the Employees' Retirement System; however, those laws or parts of laws which are in direct conflict or inconsistent therewith are hereby repealed to the extent of such conflict.






Article 3A - Cost-of-Living Increases — Date prior to October 1, 1992.

Section 36-27-94 - Amount of increase - Persons other than persons whose employer participated in Employees' Retirement System; certain beneficiaries.

(a) Commencing October 1, 1993, each person, except those whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1992, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase determined by computing the sum of the following three factors:

(1) One and twenty-eight hundredths percent of the individual's current monthly benefit, including all previous increases.

(2) One dollar and twenty-eight cents for each year of creditable service in covered employment prior to retirement.

(3) One dollar and twenty-eight cents for each year since the effective date of retirement or the date of death in the case where the employee dies prior to retirement.

Retirees who chose Options 2, 3, or 4 shall receive the cost-of-living increase reduced by the same percentage as the reduction which occurred because of the option selected.

(b) Beneficiaries of deceased members or deceased retirees, except where the deceased member or deceased retiree retired from an employer participating in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7 and 36-27-7.1, if the date of death for the deceased member, or the effective date of retirement for the deceased retiree for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 1992, shall receive the cost-of-living increase in the amount attained by the retiree reduced by the retiree's option election factor.



Section 36-27-95 - Amount of increase - Persons whose employer elects to come under provisions.

(a) Commencing October 1, 1993, each person whose employer participated in the Employees' Retirement System pursuant to Section 36-27-6, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1992, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, may receive a cost-of-living increase determined by the formula used in Section 36-27-94, if the employer elects to come under this article. Retirees who chose Options 2, 3, or 4 shall receive the cost-of-living increase reduced by the same percentage as the reduction which occurred because of the option selected. Any employer making the election to come under this article shall bear the cost of the cost-of-living increases paid to its employees pursuant to this section. Any employer participating under Section 36-27-6, may elect to come under this article at the beginning of any subsequent fiscal year and the employer shall not be required to pay this cost-of-living increase retroactively.

(b) If the employer elects to come under this article, beneficiaries of deceased members or deceased retirees retired from an employer participating in the Employees' Retirement System pursuant to Section 36-27-6 shall receive the same cost-of-living increase provided in Section 36-27-94, reduced by the retiree's option factor.



Section 36-27-96 - Amount of increase - Persons whose employer participated in Employees' Retirement System.

Commencing October 1, 1993, each person whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1992, and who is receiving a monthly allowance or is eligible to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase in the amount of one half the amount provided by the formula in Section 36-27-94. Retirees who chose Options 2, 3, or 4 shall receive the cost-of-living increase reduced by the same percentage as the reduction which occurred because of the option selected. Beneficiaries of deceased members or deceased retirees of employers participating in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, shall be entitled to the amount the retiree has attained using the formula provided in Section 36-27-94, reduced by the retiree's option election factor.



Section 36-27-97 - Board of Control's and employer's duties and responsibilities; board may notify employers withdrawn from participation of cost-of-living increases.

(a) The Board of Control of the Employees' Retirement System shall determine annually the amount required to pay the cost of the increased allowance provided under Sections 36-27-94 and 36-27-96 of this article, and shall notify the chief fiscal officer of each employer the percentum rates of earnable compensation of the members required to be paid to the retirement systems. Each employer of members of the Employees' Retirement System shall pay on account of the increases provided in Sections 36-27-94 and 36-27-96 in the same manner and from the same source of funds as provided in Sections 36-27-7 and 36-27-24, it being the intent of the Legislature that the cost of providing the increases in Sections 36-27-94 and 36-27-96 of this article shall be distributed from all funds in proportion to the salaries paid therefrom for active members.

(b) The Board of Control of the Employees' Retirement System may notify any employer who participated in the Employees' Retirement System and has withdrawn from participation on May 13, 1993, that the cost-of-living increases provided by this article and Sections 36-27-87 through 36-27-93, are available to their retirees and beneficiaries provided the employer elects to fund the increase.



Section 36-27-98 - Certain pensioners and annuitants, retired from local units before units became members and receiving benefits, may receive increase; certain local units may provide increase.

(a) Any pensioner who retired from a city, town, county, or local board before the city, town, county, or local board became a member of the Employees' Retirement System, and who is receiving a monthly benefit on May 13, 1993, administered by the Employees' Retirement System, may receive an increase in benefits in the amount of $60 per month if the city, town, county, or local board elects to fund the increase, provided the pensioner retired prior to October 1, 1992. For purposes of this section, a pensioner is a retiree who earned retirement in any public pension plan created by the Legislature or a political subdivision.

(b) Any annuitant who retired from a city, town, county, or local board before the city, town, county, or local board became a member of the Employees' Retirement System, and who is receiving a monthly benefit on May 13, 1993, administered by the Employees' Retirement System, may receive $30 per month if the city, town, county, or local board elects to fund the increase.

(c) Any city, county, or local board affiliated with the Employees' Retirement System on October 1, 1993, may provide the cost-of-living increase pursuant to this article to any retiree or beneficiary who retired prior to October 1, 1992, if the local unit elects to fund the increase.



Section 36-27-98.1 - Effect of Medicaid benefits.

Any person who received benefits under the Medicaid Program and whose eligibility for Medicaid benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the increase. Any person who subsequently applies for benefits under the Medicaid Program and that person's eligibility to receive benefits is impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase subsequent to the date that the member files application for benefits under the Medicaid Program.



Section 36-27-98.2 - Construction of provisions.

The provisions of this article are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to the retired members of the Employees' Retirement System. However, those laws or parts of laws which are in direct conflict or inconsistent with this article are repealed to the extent of the conflict.






Article 4 - Additional Contributions of Part Time Legislative Employees. Employees.

Section 36-27-100 - Definitions.

For the purpose of this article only the following words and phrases shall have the following meanings:

(1) LEGISLATURE. The House of Representatives, the state Senate, the Legislative Fiscal Office, and the Legislative Reference Service office of the State of Alabama.

(2) FULL TIME EMPLOYEE. Any person who has worked continuously for the House of Representatives, the state Senate, the Legislative Fiscal Office, or the Legislative Reference Service office of the State of Alabama for three or more continuous years.

(3) PART TIME EMPLOYEE. Any person who has worked a minimum of 80 percent of the legislative sessions for a period of seven or more years, and who works a maximum of six months per year, for the House of Representatives, the state Senate, the Legislative Fiscal Office, or the Legislative Reference Service office of the State of Alabama.



Section 36-27-101 - Eligibility; amount of payment and credit.

Each part time employee of the Legislature of Alabama who is eligible and has elected to participate in the State of Alabama Employees' Retirement System shall be eligible to pay into the State of Alabama Employees' Retirement System up to one half or 50 percent of the amount of money the part time employee has previously contributed into the fund. Upon paying up to one half or 50 percent of the money the part time employee has previously contributed into the State of Alabama Employees' Retirement Fund, the legislative employee shall receive a credit proportional to his or her payment of up to one half or 50 percent in addition [additional] retirement credit in years and months from the State of Alabama Employees' Retirement System. Any employee may elect to pay an amount into the state Employees' Retirement Fund of less than 50 percent or one half of his or her total part time retirement contribution previously paid and shall then receive a corresponding percentage credit in years and months of service towards retirement.



Section 36-27-102 - Restrictions on the purchase of additional retirement time; time for payment.

The election to purchase additional retirement time in Section 36-27-101 shall be restricted only to previous part time employment in the Legislature. The election to purchase additional retirement time shall be restricted to part time employees or present full time employees who were previously part time employees who are now presently employed by the Legislature. The eligible legislative employee shall purchase such time by paying the additional amount he would have contributed had he been allowed to do so when the service was rendered. The contributions made under Sections 36-27-101 and 36-27-103 and this section shall be made by June 1, 1990.



Section 36-27-103 - Additional payment and credit.

Any part time legislative employee who qualifies and chooses to pay into the State of Alabama Employees' Retirement System, beginning with the Regular Session of the Legislature of Alabama in 1989, may choose to pay an additional 50 percent into the State of Alabama Employees' Retirement System and receive an additional 50 percent credit in months of employment to his or her credit, towards retirement.






Article 5 - Cost-of-Living Increases — Date Prior to October 1, 1994.

Section 36-27-120 - Amount of increase - Persons other than persons whose employer participated in Employees' Retirement System.

(a) Commencing October 1, 1994, each person, except those whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1994, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase of not less than twenty-five dollars ($25) per month and the increase shall be more if determined by computing the sum of the following three factors:

(1) Two and one-half (2.5) percent of the individual's current gross monthly benefit, including all previous increases.

(2) One dollar and fifty cents ($1.50) for each year of creditable service in covered employment prior to retirement.

(3) One dollar ($1) for each year since the effective date of retirement or the date of death in the case where the employee dies prior to retirement.

Retirees who chose Options 2, 3, or 4 shall receive the cost-of-living increase reduced by the same percentage as the reduction which occurred because of the option selected unless the designated beneficiary under the option is deceased on October 1, 1994, in which case the increase shall not be reduced.

(b) Beneficiaries of deceased members or deceased retirees, except where the deceased member or deceased retiree retired from an employer participating in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7 and 36-27-7.1, if the date of death for the deceased member, or the effective date of retirement for the deceased retiree for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 1994, shall receive the cost-of-living increase in the amount attained by the retiree reduced by the retiree's option election factor but the reduction shall not make the increase less than twenty-five dollars ($25) per month.



Section 36-27-121 - Amount of increase - Persons whose employer elects to come under provisions.

(a) Commencing October 1, 1994, each person whose employer participated in the Employees' Retirement System pursuant to Section 36-27-6, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1994, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, may receive a cost-of-living increase determined by the formula used in Section 36-27-120, if the employer elects to come under this article. Retirees who chose Options 2, 3, or 4 shall receive the cost-of-living increase reduced by the same percentage as the reduction which occurred because of the option selected unless the designated beneficiary under the option is deceased on October 1, 1994, in which case the increase shall not be reduced. Any employer making the election to come under the article shall bear the cost of the cost-of-living increases paid to its employees pursuant to this section. Any employer participating under Section 36-27-6, may elect to come under this article at the beginning of any subsequent fiscal year and the employer shall not be required to pay this cost-of-living increase retroactively.

(b) If the employer elects to come under this article, beneficiaries of deceased members or deceased retirees retired from an employer participating in the Employees' Retirement System pursuant to Section 36-27-6, shall receive the same cost-of-living increase provided in Section 36-27-120, reduced by the retiree's option factor but the reduction shall not make the increase less than twenty-five dollars ($25) per month.



Section 36-27-122 - Amount of increase - Persons whose employer participated in Employees' Retirement System.

Commencing October 1, 1994, each person whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1994, and who is receiving a monthly allowance or is eligible to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase in the amount of one half the amount provided by the formula in Section 36-27-120. Retirees who chose Options 2, 3, or 4 shall receive the cost-of-living increase reduced by the same percentage as the reduction which occurred because of the option selected unless the designated beneficiary under the option is deceased on October 1, 1994, in which case the increase shall not be reduced. Beneficiaries of deceased members or deceased retirees of employers participating in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, shall be entitled to the increase the retiree has attained using the formula provided in Section 36-27-120, reduced by the retiree's option election factor.



Section 36-27-123 - Board of Control's and employer's duties and responsibilities.

The Board of Control of the Employees' Retirement System shall determine annually the amount required to pay the cost of the increased allowance provided under Sections 36-27-120 and 36-27-122, and shall notify the chief fiscal officer of each employer of the percentum rates of earnable compensation of the members required to be paid to the retirement systems. Each employer of members of the Employees' Retirement System shall pay on account of the increases provided in Sections 36-27-120 and 36-27-122 in the same manner and from the same source of funds as provided in Sections 36-27-7 and 36-27-24, it being the intent of the Legislature that the cost of providing the increases in Sections 36-27-120 and 36-27-122 shall be distributed from all funds in proportion to the salaries paid therefrom for active members.



Section 36-27-124 - Notification of employers who have withdrawn from participation.

The Board of Control of the Employees' Retirement System may notify any employer who participated in the Employees' Retirement System and has withdrawn from participation on March 18, 1994 that the cost-of-living increases provided by this article and Article 3A of this chapter, are available to their retirees and beneficiaries provided the employer elects to fund the increase.



Section 36-27-125 - Pensioners who retired prior to membership of employer in system.

(a) Any pensioner or beneficiary who retired from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System, and who is receiving a monthly benefit on October 1, 1994 administered by the Employees' Retirement System, may receive an increase in benefits in the amount of not less than sixty dollars ($60) nor more than one hundred dollars ($100) per month if the city, town, county, or public or quasi-public organization of the state elects to fund the increase, provided the pensioner retired prior to October 1, 1994.

(b) Notwithstanding subsection (a), any pensioner or annuitant of a city, town, county, or public or quasi-public organization who receives his or her monthly benefit from a source other than the Employees' Retirement System may receive an increase in the benefit of sixty dollars ($60) per month if the city, town, county, or public or quasi-public organization elects to fund the increase. Whether the aforementioned employer entity began participating in the Employees' Retirement System before or after the pensioner retired from service shall have no effect on the foregoing provision of this subsection.



Section 36-27-126 - Election by local administrative unit.

Any county board, department, or agency responsible for the local administration of a program for a state board, department, or agency affiliated with the Employees' Retirement System on October 1, 1994, may provide the cost-of-living increase pursuant to this article to any retiree or beneficiary who retired prior to October 1, 1994, if the local administrative unit elects to fund the increase.



Section 36-27-127 - Persons receiving Medicaid.

Any person who received benefits under the Medicaid program and whose eligibility for Medicaid benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the increase. Any person who subsequently applies for benefits under the Medicaid program and that person's eligibility to receive benefits is impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase subsequent to the date that the member files application for benefits under the Medicaid program.



Section 36-27-128 - Construction of provisions.

The provisions of this article are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to the retired members of the Employees' Retirement System. However, those laws or parts of laws which are in direct conflict or inconsistent with this article are repealed to the extent of the conflict.






Article 6 - Cost of Living Increase for Retirement Date Prior to October 1, 1996.

Section 36-27-130 - Amount of increase - Persons other than persons whose employer participated in Employees' Retirement System.

Commencing October 1, 1996, each person, except those whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1996, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, and certain beneficiaries of deceased members and deceased retirees currently receiving survivor benefits, if the effective date of retirement or death for the deceased retiree or deceased member was prior to October 1, 1996, for purposes of receiving benefits from the Employees' Retirement System shall receive a cost-of-living increase of not less than twenty-five dollars ($25) per month and the increase shall be more if determined as follows:

(1) Two percent (2%) of the current gross benefit paid to the retiree and to certain beneficiaries of deceased members and deceased retirees.

(2) One dollar ($1) per month for each year of service attained by the retiree for each retiree selecting the maximum retirement allowance or Option one.

(3) One dollar ($1) per month for each year of service attained by the retiree reduced by the retiree's option election factor for each retiree selecting Options two, three, or four unless the beneficiary under the option selected is deceased on October 1, 1996, in which case the increase shall not be reduced.

(4) One dollar ($1) per month for each year of service attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Teachers' Retirement System.



Section 36-27-131 - Amount of increase - Persons whose employer elects to come under provisions.

Commencing October 1, 1996, each person whose employer participates in the Employees' Retirement System pursuant to Section 36-27-6, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1996, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, and certain beneficiaries of deceased members and deceased retirees currently receiving survivor benefits, if the effective date of retirement or death for the deceased retiree or deceased member was prior to October 1, 1996, for purposes of receiving benefits from the Employees' Retirement System, shall receive a cost-of-living increase of not less than twenty-five dollars ($25) per month and the increase shall be more if determined by the formula used in Section 36-27-130. Any employer may elect by July 1, 1997, to discontinue the cost-of-living increases paid to its retired employees and certain beneficiaries pursuant to this section effective October 1, 1997. Any employer participating under Section 36-27-6, may elect to come under this article at the beginning of any subsequent fiscal year and the employer shall not be required to pay this cost-of-living increase retroactively.



Section 36-27-132 - Amount of increase - Persons whose employer participated in Employees' Retirement System.

Commencing October 1, 1996, each person whose employer participates in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1996, and who is receiving a monthly allowance or is eligible to receive a monthly allowance from the Employees' Retirement System, and certain beneficiaries of deceased members and deceased retirees currently receiving survivor benefits, if the effective date of retirement or death for the deceased retiree or deceased member was prior to October 1, 1996, for purposes of receiving benefits from the Employees' Retirement System, shall receive a cost-of-living increase of not less than twelve dollars and fifty cents ($12.50) per month and the increase shall be more if determined as follows:

(1) Two percent of the current gross benefit paid to the retiree and to certain beneficiaries of deceased members and deceased retirees.

(2) Fifty cents ($.50) per month for each year of service attained by the retiree for each retiree selecting the maximum retirement allowance or Option one.

(3) Fifty cents ($.50) per month for each year of service attained by the retiree reduced by the retiree's option election factor for each retiree selecting Options two, three, or four unless the beneficiary under the option selected is deceased on October 1, 1996, in which case the increase shall not be reduced.

(4) Fifty cents ($.50) per month for each year of service attained by the deceased member or deceased retiree reduced by the survivor's option factor for each beneficiary receiving monthly benefits from the Teachers' Retirement System.



Section 36-27-133 - Funding of benefits.

The cost-of-living increase granted to certain retired persons under the Employees' Retirement System by this article may be financed, if possible, from existing funds of the Employees' Retirement System subject to the following provisions and conditions:

(1) If the actuary for the Employees' Retirement System finds that the cost-of-living increase can be paid for the 1996-97 fiscal year from existing funds of the system without having a serious adverse actuarial impact on the system, beginning October 1, 1996, the Board of Control of the system may pay the cost-of-living increase provided in this article. It is the intent of this article as pertains to funding similar increases in the future, that the funding thereof shall be in accordance with the actuarial soundness requirements of Section 36-27-26. If the actuarial estimate of the cost involved in funding the cost-of-living increase provided by this article, as required by Section 36-27-26, is not received by October 1, 1996, but satisfies the above actuarial soundness condition when it is received during the 1996-97 fiscal year, then the cost-of-living increase shall be paid retroactively to October 1, 1996.

(2) If the conditions in subdivision (1) are not met, the cost-of-living increase shall be paid beginning October 1, 1997, and the cost of this benefit shall be included in the amount certified by the Board of Control to be contributed by the state under Sections 16-25-21 or 36-27-24 or any other applicable law. The provisions of this subdivision shall govern and override any seeming or actual conflicts with other provisions of this section.



Section 36-27-134 - Notification of employers who have withdrawn from participation.

The Board of Control of the Employees' Retirement System may notify any employer who participated in the Employees' Retirement System and has withdrawn from participation on October 1, 1996 that the cost-of-living increases provided by this article and Act No. 93-604, 1993 Regular Session, and Act No. 94-232, 1994 Regular Session, as amended by Act No. 94-768, 1994 Special Session, are available to their retirees and beneficiaries provided the employer elects to fund the increase.



Section 36-27-135 - Pensioners who retired prior to membership of employer in system.

Commencing October 1, 1996, any pensioner who retired from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System, and who is receiving a monthly benefit prior to October 1, 1996 administered by the Employees' Retirement System, may receive an increase in benefits in the amount of thirty dollars ($30) per month if the monthly benefit is five hundred dollars ($500) or less; forty-five dollars ($45) per month if the monthly benefit is more than five hundred dollars ($500) but less than one thousand dollars ($1,000); sixty dollars ($60) per month if the monthly benefit is more than one thousand dollars ($1,000) but less than two thousand dollars ($2,000); seventy-five dollars ($75) per month if the monthly benefit is two thousand dollars ($2,000) or more if the city, town, county, or public or quasi-public organization of the state elects to fund the increase, provided the pensioner retired prior to October 1, 1996.



Section 36-27-136 - Beneficiaries of pensioners formerly participating in retirement program of Class 1 municipality.

Commencing October 1, 1996, beneficiaries of pensioners formerly participating in a retirement program of a Class 1 municipality but whose benefits are currently administered by the Employees' Retirement System shall receive a monthly increase of fifty dollars ($50) provided the local public board elects to fund the increase. All other beneficiaries of Employees' Retirement System pensioners shall receive an increase of twenty-five dollars ($25) per month provided the local units elect to fund the increase.



Section 36-27-137 - Election by local administrative unit.

Any county board, department, or agency responsible for the local administration of a program for a state board, department, or agency affiliated with the Employees' Retirement System on October 1, 1996, may provide the cost-of-living increase pursuant to this article to any retiree or beneficiary who retired prior to such entities participation in the Employees' Retirement System if the local administrative unit elects to fund the increase.



Section 36-27-138 - Persons receiving Medicaid benefits.

Any person who received benefits under the Medicaid program and whose eligibility for Medicaid benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the increase. Any person who subsequently applies for benefits under the Medicaid program and that person's eligibility to receive benefits is impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase subsequent to the date that the member files application for benefits under the Medicaid program.



Section 36-27-139 - Pensioners who retired prior to membership of employer and receiving benefits not administered by system.

Commencing October 1, 1996, any pensioner or annuitant who retired from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System and is receiving a monthly benefit not administered by the Employees' Retirement System shall receive a fifty dollar ($50) per month increase provided the city, town, county, or public or quasi-public organization of the state elects to fund the increase provided the pensioner retired prior to October 1, 1996.






Article 7 - Cost of Living Increase for Retirement Date Prior to October 1, 1998

Section 36-27-140 - Amount of increase - Persons other than persons whose employer participated in Employees' Retirement System.

(a) Commencing October 1, 1998, each person, except those whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 1998, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase of not less than thirty dollars ($30) per month and the increase shall be more if determined by computing the sum of the following two factors:

(1) Four percent of the individual's current gross monthly benefit, including all previous increases.

(2) Two dollars ($2) for each year of creditable service in covered employment prior to retirement.

Retirees who chose Option 2, 3, or 4 shall receive the cost-of-living increase reduced by the same percentage as the reduction which occurred because of the option selected unless the designated beneficiary under the option is deceased on July 1, 1998, in which case the increase shall not be reduced.

(b) Beneficiaries of deceased members or deceased retirees, except where the deceased member or deceased retiree retired from an employer participating in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, if the date of death for the deceased member, or the effective date of retirement for the deceased retiree for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 1998, shall receive the cost-of-living increase in the amount attained by the retiree reduced by the retiree's option election factor but the reduction shall not make the increase less than thirty dollars ($30) per month.



Section 36-27-141 - Amount of increase - Persons whose employer elects to come under provisions.

(a) Commencing October 1, 1998, each person whose employer participated in the Employees' Retirement System pursuant to Section 36-27-6, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to July 1, 1998, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, may receive a cost-of-living increase determined by the formula used in Section 36-27-140, if the employer elects to come under this article. Retirees who chose Option 2, 3, or 4 shall receive the cost-of-living increase reduced by the same percentage as the reduction which occurred because of the option selected unless the beneficiary under the option selected is deceased on July 1, 1998, in which case the increase shall not be reduced. Any employer making the election to come under this article shall bear the cost of the cost-of-living increases paid to its employees pursuant to this section. Any employer participating under Section 36-27-6, may elect to come under this article at anytime and have the article become effective on October 1, 1998, or on October 1 of any subsequent fiscal year and the employer shall not be required to pay this cost-of-living increase retroactively unless the employer elects to fund the increase.

(b) If the employer elects to come under this article, beneficiaries of deceased members or deceased retirees retired from an employer participating in the Employees' Retirement System pursuant to Section 36-27-6, shall receive the same cost-of-living increase provided in Section 36-27-140, reduced by the retiree's option factor but the reduction shall not make the increase less than thirty dollars ($30) per month.



Section 36-27-142 - Amount of increase - Persons whose employer participated in the Employees' Retirement System.

Commencing October 1, 1998, each person whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to July 1, 1998, and who is receiving a monthly allowance or is eligible to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase in the amount of one half the amount of the years of service factor and the full amount (four percent) of the current gross benefit factor of the formula in Section 36-27-140. Retirees who chose Option 2, 3, or 4 shall receive the cost-of-living increase reduced by the same percentage as the reduction which occurred because of the option selected unless the designated beneficiary under the option is deceased on July 1, 1998, in which case the increase shall not be reduced. Beneficiaries of deceased members or deceased retirees of employers participating in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, shall be entitled to the increase the retiree has attained using the formula provided in Section 36-27-140 as modified by this section, reduced by the retiree's option election factor. No retiree or beneficiary of this class shall receive a benefit increase of less than twenty dollars ($20) per month.



Section 36-27-143 - Duties and responsibilities of board and employer.

The Board of Control of the Employees' Retirement System shall determine annually the amount required to pay the cost of the increased allowance provided under Sections 36-27-140 and 36-27-142, and shall notify the chief fiscal officer of each employer of the percentum rates of earnable compensation of the members required to be paid to the retirement systems. Each employer of members of the Employees' Retirement System shall pay on account of the increases provided in Sections 36-27-140 and 36-27-142 in the same manner and from the same source of funds as provided in Sections 36-27-7 and 36-27-24, it being the intent of the Legislature that the cost of providing the increases in Sections 36-27-140 and 36-27-142 shall be distributed from all funds in proportion to the salaries paid therefrom for active members.



Section 36-27-144 - Notification of employers who have withdrawn from participation.

The Board of Control of the Employees' Retirement System may notify any employer who participated in the Employees' Retirement System and has withdrawn from participation on April 10, 1998, that the cost-of-living increases provided by this article and Acts 96-572, 1996 Regular Session, 94-232, 1994 Regular Session, as amended by 94-768 of the 1994 First Special Session, and 93-604, 1993 Regular Session, are available to their retirees and beneficiaries provided the employer elects to fund the increase.



Section 36-27-145 - Pensioners who retired prior to membership of employer in system.

(a) Commencing October 1, 1998, any retired employee who retired from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System, and who is receiving a monthly benefit prior to October 1, 1998, administered by the Employees' Retirement System, and whose years of creditable service has not been made known to the Employees' Retirement System, may receive an increase in benefits in the amount of sixty dollars ($60) per month if the monthly benefit is five hundred dollars ($500) or less; ninety dollars ($90) per month if the monthly benefit is more than five hundred dollars ($500) but less than one thousand dollars ($1,000); one hundred twenty dollars ($120) per month if the monthly benefit is more than one thousand dollars ($1,000) but less than fifteen hundred dollars ($1,500); one hundred fifty dollars ($150) per month if the monthly benefit is more than one thousand five hundred dollars ($1,500) but less than two thousand dollars ($2,000); one hundred eighty dollars ($180) per month if the monthly benefit is two thousand dollars ($2,000) but less than two thousand five hundred dollars ($2,500); and two hundred ten dollars ($210) per month if the monthly benefit is more than twenty-five hundred dollars ($2,500), provided the retired employee retired prior to October 1, 1998, and the employer decides to come under the provisions of this article.

(b) Retired local public agency employees who retired prior to membership of the employer in the Employees' Retirement System and whose creditable service records have been received by the Employees' Retirement System shall receive an increase based on the formula in Section 36-27-140 provided the employer elects to fund the increase.



Section 36-27-146 - Beneficiaries of pensioners formerly participating in retirement program of Class 1 municipalities.

Commencing October 1, 1998, beneficiaries of pensioners formerly participating in a retirement program of a Class 1 municipality but whose benefits are currently administered by the Employees' Retirement System shall receive a monthly increase of sixty-five dollars ($65) provided the local public board elects to fund the increase. All other beneficiaries of Employees' Retirement System pensioners shall receive an increase of thirty dollars ($30) per month provided the local units elect to fund the increase.



Section 36-27-147 - Pensioners who retired prior to membership of employer and receiving benefits not administered by system.

Commencing October 1, 1998, any pensioner or annuitant who retired prior to October 1, 1998, from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System and is receiving a monthly benefit not administered by the Employees' Retirement System shall receive a fifty dollar ($50) per month increase provided the city, town, county, or public or quasi-public organization of the state elects to fund the increase provided the pensioner retired prior to October 1, 1998.



Section 36-27-148 - Election by local administrative unit.

Any county board, department, or agency responsible for the local administration of a program for a state board, department, or agency affiliated with the Employees' Retirement System on October 1, 1998, may provide the cost-of-living increase pursuant to this article to any retiree or beneficiary who retired prior to July 1, 1998, if the local administrative unit elects to fund the increase.



Section 36-27-149 - Persons receiving Medicaid benefits.

Any person who received benefits under the Medicaid program and whose eligibility for Medicaid benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the increase. Any person who subsequently applies for benefits under the Medicaid program and that person's eligibility to receive benefits is impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase subsequent to the date that the member files application for benefits under the Medicaid program.






Article 8 - Cost-of-Living Increase for Retirement Date Prior to October 1, 2000.

Section 36-27-150 - Amount of increase - Persons other than those whose employers participated in Employees' Retirement System.

(a) Commencing October 1, 2000, each person, except those whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 2000, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase of four percent in their gross monthly benefit, but not less than twenty-five dollars ($25) per month.

(b) Beneficiaries of deceased members or deceased retirees, except where the deceased member or deceased retiree retired from an employer participating in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, if the date of death for the deceased member, or the effective date of retirement for the deceased retiree for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 2000, shall receive the cost-of-living increase in the amount attained by the retiree. The increase shall not be less than twenty-five dollars ($25) per month.



Section 36-27-151 - Amount of increase - Persons whose employer elects to come under provisions.

(a) Commencing October 1, 2000, each person whose employer participated in the Employees' Retirement System pursuant to Section 36-27-6, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to July 1, 2000, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, may receive a cost-of-living increase determined by the provisions used in Section 36-27-150, if the employer elects to come under this article. Any employer making the election to come under this article shall bear the cost of the cost-of-living increases paid to its employees pursuant to this section. Any employer participating under Section 36-27-6, may elect to come under the article at anytime and have this article become effective on October 1, 2000, or on October 1 of any subsequent fiscal year and the employer shall not be required to pay this cost-of-living increase retroactively unless the employer elects to fund the increase.

(b) If the employer elects to come under this article, beneficiaries of deceased members or deceased retirees retired from an employer participating in the Employees' Retirement System pursuant to Section 36-27-6, shall receive the same cost-of-living increase provided in Section 36-27-150, but the increase shall not be less than twenty-five dollars ($25) per month.



Section 36-27-152 - Amount of increase - Persons whose employer participated in Employees' Retirement System.

Commencing October 1, 2000, each person whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to July 1, 2000, and who is receiving a monthly allowance or is eligible to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase as described in Section 36-27-150. Beneficiaries of deceased members or deceased retirees of employers participating in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, shall be entitled to the increase the retiree has attained under the provisions in Section 36-27-150. No retiree or beneficiary of this class shall receive a benefit increase of less than twenty-five dollars ($25) per month.



Section 36-27-153 - Duties of board and employer.

The Board of Control of the Employees' Retirement System shall determine annually the amount required to pay the cost of the increased allowance provided under Sections 36-27-150 and 36-27-152, and shall notify the chief fiscal officer of each employer of the per centum rates of earnable compensation of the members required to be paid to the retirement systems. Each employer of members of the Employees' Retirement System shall pay on account of the increases provided in Sections 36-27-150 and 36-27-152 in the same manner and from the same source of funds as provided in Sections 36-27-7 and 36-27-24, it being the intent of the Legislature that the cost of providing the increases in Sections 36-27-150 and 36-27-152 shall be distributed from all funds in proportion to the salaries paid therefrom for active members.



Section 36-27-154 - Notification of employers who have withdrawn from participation.

The Board of Control of the Employees' Retirement System may notify any employer who participated in the Employees' Retirement System and has withdrawn from participation before May 25, 2000 that the cost-of-living increases provided by this article and Acts 98-272, 1998 Regular Session, 96-572, 1996 Regular Session, 94-232, 1994 Regular Session, as amended by 94-768 of the 1994 First Special Session, and 93-604, 1993 Regular Session, are available to their retirees and beneficiaries provided the employer elects to fund the increase.



Section 36-27-155 - Pensioners who retired prior to membership of employer in system.

(a) Commencing October 1, 2000, any retired employee who retired from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System, and who is receiving a monthly benefit prior to October 1, 2000, administered by the Employees' Retirement System, and whose years of creditable service has not been made known to the Employees' Retirement System, may receive an increase in benefits of four percent, except that no pensioner shall receive an increase of less than twenty-five dollars ($25) per month, provided the retired employee retired prior to October 1, 2000, and the employer decides to come under the provisions of this article.

(b) Retired local public agency employees who retired prior to membership of the employer in the Employees' Retirement System and whose creditable service records have been received by the Employees' Retirement System shall receive an increase as provided for in Section 36-27-150 if the employer elects to fund the increase.



Section 36-27-156 - Beneficiaries of pensioners formerly participating in retirement program of Class 1 municipalities.

Commencing October 1, 2000, beneficiaries of pensioners formerly participating in a retirement program of a Class 1 municipality but whose benefits are currently administered by the Employees' Retirement System shall receive a monthly increase of thirty-five dollars ($35) provided the local public board elects to fund the increase. All other beneficiaries of Employees' Retirement System pensioners shall receive an increase of twenty-five dollars ($25) per month provided the local units elect to fund the increase.



Section 36-27-157 - Pensioners who retired prior to membership of employer and receiving benefits not administered by system.

Commencing October 1, 2000, any pensioner or annuitant who retired prior to October 1, 2000, from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System and is receiving a monthly benefit not administered by the Employees' Retirement System shall receive a twenty-five dollar ($25) per month increase provided the city, town, county, or public or quasi-public organization of the state elects to fund the increase.



Section 36-27-158 - Eligibility of retirees; notification of increase.

(a) Any city-county-public agency employee eligible for retirement, who retires after July 1, 2000, and before October 1, 2000, shall be eligible to receive the aforementioned increase at the option of the appropriate local government or public agency. The local government or public agency may provide for the increase to become effective on October 1, 2000, or any October 1 thereafter, provided the local government or public agency has approved the increase for retirees and beneficiaries of record on the first of July 2000.

(b) The Employees' Retirement System may notify the appropriate local government or agency regarding the names and costs of granting the increase to their employees who retire after July 1 and before October 1, 2000.



Section 36-27-159 - Election by local administrative unit.

Any county board, department, or agency responsible for the local administration of a program for a state board, department, or agency affiliated with the Employees' Retirement System on October 1, 2000, may provide the cost-of-living increase pursuant to this article to any retiree or beneficiary who retired prior to July 1, 2000, if the local administrative unit elects to fund the increase.



Section 36-27-160 - Persons receiving Medicaid benefits.

Any person who received benefits under the Medicaid program and whose eligibility for Medicaid benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the aforementioned increase. Any person who subsequently applies for benefits under the Medicaid program and that person's eligibility to receive benefits is impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase subsequent to the date that the member files application for benefits under the Medicaid program.



Section 36-27-161 - Article supplemental; repeal of conflicting laws.

The provisions of this article are supplemental. It shall be construed in pari materia with other laws regulating and providing for the payment of retirement benefits to the retired members of the Employees' Retirement System. However, those laws or parts of laws which are in direct conflict or inconsistent with this article are repealed to the extent of the conflict.






Article 9 - Deferred Retirement Option Plan for other Public Employees.

Section 36-27-170 - Participation in plan.

(a) As governed by this subsection, there exists as a part of this retirement system, an optional account known as the Deferred Retirement Option Plan, which may be cited as "DROP." The purpose of DROP is to allow, contractually, in lieu of immediate withdrawal from service and receipt of a retirement allowance, continued employment for a specific period of time, coupled with the deferral of receipt of a retirement allowance until the end of such period of participation, at which time the member shall withdraw from service.

(b) Participation in DROP is an option available to any member of this retirement system who meets all of the following:

(1) Has at least 25 years of creditable service exclusive of sick leave.

(2) Is at least 55 years of age, or in the case of a state police member, is at least 52 years of age.

(3) Is eligible for service retirement.

(c) An election to participate in DROP may be made in one year increments not to exceed five years, nor to be less than three years. A member may participate in DROP only one time. Any voluntary termination within the first three years in DROP will result in a forfeiture of a portion of his or her DROP account that constitutes the retirement allowance. However, member contributions will not be forfeited nor will any interest attributable to the retirement allowance. There will be no forfeiture if the participation period is interrupted due to an involuntary dismissal, disability, involuntary transfer of his or her spouse, or death of the participant.

(d) A member who chooses to participate in DROP may elect an option allowance set out for members of the Employees' Retirement System in subsection (d) of Section 36-27-16 at the beginning of the participation period. Otherwise, he or she shall receive the maximum benefit. Such election shall be irrevocable once the participation period begins except as otherwise provided in this chapter.

(e) For purposes of DROP, sick leave may not be converted for purposes of establishing retirement eligibility, nor used in the calculation of the original retirement allowance except as provided in Section 36-27-171. A person electing to enter the DROP program is not eligible for a lump-sum payment for any annual or sick leave until withdrawal from service.

(f) The election to participate in DROP shall be made in accordance with procedures set forth in a uniform and nondiscriminatory election and application form adopted by the Board of Control. The election to participate in DROP may be made at any time on or after the date the member becomes eligible to participate as set out in subsection (b). Such application must be made at least 30 days, but not more than 90 days, before the effective date of participation in DROP, and shall be made no later than March 24, 2011. A member must be eligible to participate, as provided above, at the time the application is made.

(g) Upon the effective date of the commencement in DROP, the member's service shall remain as it existed on that date for the duration of DROP. Once a member enters DROP, service credit purchases are prohibited. Both the employer and employee member contribution shall continue to be made. The monthly retirement allowance that would have been payable, had the person elected to withdraw from service and receive a retirement allowance, shall be paid into a DROP account that reflects the credits attributed to the person in DROP. However, the monies shall remain a part of the regular retirement fund until disbursed to the participating member in accordance with this section. Any monies paid into this account are subject to the exemptions set out in Section 36-27-28.

(h)(1) The DROP account shall earn interest at the same rate that interest is posted to active member accounts as defined in subdivision (12) of Section 36-27-1. A person who participates in this plan shall not be eligible to receive a retiree cost-of-living increase while participating in DROP, and shall not be eligible for a retiree cost-of-living increase until participation in the plan ceases and he or she withdraws from service and has been receiving a retirement allowance for at least one full year.

(2) Notwithstanding any other provision of this chapter, for any member who has fulfilled his or her obligation under DROP and does not withdraw from service and any member who begins participation in DROP on or before April 1, 2011, and fulfills his or her obligation under DROP and does not withdraw from service, the amount of interest payable on benefit deposits after March 24, 2011, shall be the lesser of (1) the investment performance of the immediately preceding fiscal year but no less than $0, or (2) as provided in subdivision (1) of subsection (d) of Section 36-27-171.

(i) DROP shall not be subject to any fees, charges, or other similar expenses of any kind for any purpose.

(j) Participation in DROP shall not affect the rights of any state employee under the state personnel system, including, but not limited to, his or her rights to longevity pay.

(k) Participation in DROP shall not affect the accrual of annual and sick leave by the participant.

(l) Participants in DROP may receive salary cost-of-living adjustments and salary increases.



Section 36-27-171 - Withdrawal from service; death of participant.

(a) On withdrawing from service pursuant to Section 36-27-16, a member who participated in DROP:

(1) Who fulfilled his or her contractual obligation pursuant to DROP shall receive a lump-sum payment from his or her DROP account equal to the payments made to that account on his or her behalf plus interest. Further, the member shall receive his or her accumulated contribution made during participation in DROP, together with interest for the period of DROP participation as provided in subdivision (1) of subsection (c) of Section 36-27-16. In lieu of a lump-sum payment from the DROP account, to the extent eligible under applicable tax laws, the member's total accrued benefit may be "rolled over" directly to the custodian of an eligible retirement plan. The member shall also begin receiving his or her monthly benefit which had been paid directly into the DROP account during his or her participation in DROP. However, if applicable laws allow, the monthly benefit may be recalculated prospectively to reflect accrued sick leave as credit for retirement purposes. If applicable laws allow, the participant may elect to be paid for his or her sick leave as would any other member upon retirement. In no event can the number of sick leave days used for either calculation be greater than the number of days the participant had on entry into DROP. The member is not allowed to change the option allowance chosen at the beginning of DROP participation.

(2) Who did not fulfill his or her obligation under DROP due to involuntary termination, disability, or involuntary transfer of his or her spouse, shall receive a lump-sum payment from his or her DROP account equal to the payments made to that account on his or her behalf plus interest. Further, the member shall receive his or her accumulated contribution made during participation in DROP, together with interest for the period of DROP participation as provided in subdivision (1) of subsection (c) of Section 36-27-16. In lieu of a lump-sum payment from the DROP account to the extent eligible under applicable tax laws, the member's total accrued benefit may be "rolled over" directly to the custodian of an eligible retirement plan. The member shall also begin receiving his or her monthly benefit which had been paid into the DROP account during his or her participation in DROP. However, if applicable laws allow, the monthly benefit may be recalculated prospectively to reflect accrued sick leave as credit for retirement purposes. If applicable laws allow, the participant may elect to be paid for his or her sick leave as would any other member upon retirement. In no event can the number of sick leave days used for either calculation be greater than the number of days the participant had on entry into DROP. The member is not allowed to change the option allowance chosen at the beginning of DROP participation.

(3) Who did not fulfill his or her obligation under DROP due to voluntary termination within the first three years of participation shall forfeit a portion of his or her DROP account that constitutes the retirement allowance. The member will be entitled to a return of his or her member contributions made during his or her participation in DROP as well as any interest attributable to the retirement allowance. However, following termination of employment, the member shall begin receiving his or her monthly benefit which had been paid directly into the DROP account during his or her participation in DROP. However, if applicable laws allow, the monthly benefit may be recalculated prospectively to reflect accrued sick leave as credit for retirement purposes. If applicable laws allow, the participant may elect to be paid for his or her sick leave as would any other member upon retirement. In no event can the number of sick leave days used for either calculation be greater than the number of days the participant had on entry into DROP. The member is not allowed to change the option allowance chosen at the beginning of DROP participation.

(b) If a participant dies during the period of participation in DROP, a lump-sum payment equal to the payments made to the DROP account on his or her behalf plus interest shall be paid to his or her named beneficiary or, if none, to his or her estate. Further, the beneficiary of the estate shall be entitled to a return of the member's contribution made during his or her participation in DROP together with interest for the period of DROP participation as provided in subdivision (1) of subsection (c) of Section 36-27-16. However, death benefits payable pursuant to subsection (c) of Section 36-27-16 or Section 36-27B-3 shall not be applicable. Where there is a beneficiary who would be entitled to an ongoing monthly benefit, if applicable laws allow, the monthly benefit may be recalculated prospectively to reflect accrued sick leave as credit for retirement purposes. If applicable laws allow, the beneficiary may elect to be paid for the deceased member's sick leave as would any other member upon retirement. In no event can the number of sick leave days used for either calculation be greater than the number of days the participant had on entry into DROP. The member is not allowed to change the option allowance chosen at the beginning of DROP participation.

(c) At the end of the specified period for DROP:

(1) Payments into the DROP account made on behalf of the member shall cease.

(2) Payment from the DROP account shall not be made to the member until he or she withdraws from service, nor shall the monthly retirement allowance being paid into the DROP account during the period of participation be payable to the member until he or she withdraws from service pursuant to Section 36-27-16. However, if applicable laws allow, the monthly benefit may be recalculated prospectively to reflect accrued sick leave as credit for retirement purposes. If applicable laws allow, the participant may elect to be paid for his or her sick leave as would any other member upon retirement. In no event can the number of sick leave days used for either calculation be greater than the number of days the participant had on entry into DROP. The member is not allowed to change the option allowance chosen at the beginning of DROP participation.

(3) If the member does not withdraw from service after the period specified for participation in DROP, he or she shall resume active contributing membership in the system for the purpose of earning creditable service. Under no circumstance will any time spent participating in DROP be eligible to constitute service credit in any Alabama public supported retirement system.

(d)(1) Upon a future withdrawal from service, the member shall receive a lump-sum payment from his or her DROP account equal to the payments made to that account on his or her behalf plus interest. Further, the beneficiary of the estate shall be entitled to a return of the member's contribution made during his or her participation in DROP together with interest for the period of DROP participation as provided in subdivision (1) of subsection (c) of Section 36-27-16. In lieu of a lump-sum payment from the DROP account, to the extent eligible under applicable tax laws, the member's total accrued benefit may be "rolled over" directly to the custodian of an eligible retirement plan.

(2) Upon withdrawal from service, the monthly retirement allowance that was being originally paid into the DROP account shall begin to be paid to the member. However, if applicable laws allow, the monthly benefit may be recalculated prospectively to reflect accrued sick leave as credit for retirement purposes. If applicable laws allow, the participant may elect to be paid for his or her sick leave as would any other member upon retirement. In no event can the number of sick leave days used for either calculation be greater than the number of days the participant had on entry into DROP. The member is not allowed to change the option allowance chosen at the beginning of DROP participation.

(3) Upon withdrawal from service, the member shall receive an additional retirement benefit based on his or her additional service rendered to the system since termination of participating in DROP, using the normal method of computation of benefit for that period only. This additional service shall not be added to any service prior to his or her participation in DROP. The member's average compensation for that time worked after the participation in DROP shall be multiplied by the appropriate benefit factor multiplied by the amount of time worked after the participation in DROP. Under no circumstances is this service to be combined with service prior to participation in DROP.

(4) The option used for retirement purposes shall be that applicable to the original benefit.

(5) If the member dies or becomes disabled during the period of additional service, he or she shall be considered as having retired on the date of death or commencement of disability. However, no death benefits pursuant to subsection (c) of Section 36-27-16 or Section 36-27B-3 will be applicable.



Section 36-27-172 - Relation to federal law.

At no time shall any provision or implementation of such provision pertaining to DROP be contrary to the rules and regulations of the federal law governing governmental plans. DROP is intended to operate in accordance with Section 415 and other applicable sections of the United States Internal Revenue Code. Any provision herein found in conflict with an applicable provision of the Internal Revenue Code shall be null and void. The Employees' Board of Control is hereby authorized to interpret this article so as to achieve compliance with any applicable provisions of the United States Internal Revenue Code.



Section 36-27-173 - Relation to Section 36-27-6.

This article shall not apply to any unit participating pursuant to Section 36-27-6, unless the governing body of such employer shall agree to come under this section and assume any costs associated with implementation of the DROP program. When such a unit exercises an option to participate in the DROP program, the option shall be irreversible.



Section 36-27-174 - Incentives for participation in plan.

Notwithstanding the foregoing provisions of this article or any other laws to the contrary, no employer whose employees are covered under the Employees' Retirement System shall offer any incentives of value including, but not limited to, monetary payments, prepayment of health insurance, or extraordinary payments for accrued leave, contingent on the member applying for or electing to participate in DROP. This provision shall not apply to regular payments for leave or contributions toward health insurance, but shall serve to prevent any extraordinary benefits or incentives offered during a limited time period solely for the purpose of enticing employees to elect to participate in DROP.



Section 36-27-175 - Restoration to active service.

Any member of the Employees' Retirement System who has participated in DROP and withdraws from service under Section 36-27-171 is not eligible to be restored to active service pursuant to subsection (e) of Section 36-27-16 or subsection (f) of Section 16-25-4. Rather, the employee shall be restored to active service pursuant to subdivision (3) of subsection (c) and subdivision (3) of subsection (d) of Section 36-27-171.






Article 10 - Cost-of-Living Increase for Retirement Date Prior to October 1, 2001.

Section 36-27-180 - Amount of increase - Persons other than those whose employers participated in Employees' Retirement System.

(a) Commencing October 1, 2002, each person, except those whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 2001, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase of three percent in their gross monthly benefit, but not less than fifteen dollars ($15) per month.

(b) Beneficiaries of deceased members or deceased retirees, except where the deceased member or deceased retiree retired from an employer participating in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, if the date of death for the deceased member, or the effective date of retirement for the deceased retiree for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 2001, shall receive the cost-of-living increase in the amount attained by the retiree. In no case shall the cost-of-living increase be less than fifteen dollars ($15) per month.



Section 36-27-181 - Amount of increase - Persons whose employers elects to come under provisions.

(a) Commencing October 1, 2002, each person whose employer participated in the Employees' Retirement System pursuant to Section 36-27-6, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 2001, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, may receive a cost-of-living increase determined by the provisions used in Section 36-27-180, if the employer elects to come under this article. Any employer making the election to come under the article shall bear the cost of the cost-of-living increases paid to its employees pursuant to this section. Any employer participating under Section 36-27-6, may elect to come under this article at any time and have the article become effective on October 1, 2002, or on October 1 of any subsequent fiscal year and the employer shall not be required to pay this cost-of-living increase retroactively unless the employer elects to fund the increase.

(b) If the employer elects to come under this article, beneficiaries of deceased members or deceased retirees retired from an employer participating in the Employees' Retirement System pursuant to Section 36-27-6, shall receive the same cost-of-living increase provided in Section 36-27-180, but not less than fifteen dollars ($15) per month.



Section 36-27-182 - Amount of increase - Persons whose employers participated in Employees' Retirement System.

Commencing October 1, 2002, each person whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 2001, and who is receiving a monthly allowance or is eligible to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase as described in Section 36-27-180. Beneficiaries of deceased members or deceased retirees of employers participating in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, shall be entitled to the increase the retiree has attained under the provisions in Section 36-27-180. In no case shall the COLA be less than fifteen dollars ($15) per month.



Section 36-27-183 - Duties of board and employer.

The Board of Control of the Employees' Retirement System shall determine annually the amount required to pay the cost of the increased allowance provided under Sections 36-27-180 and 36-27-182, and shall notify the chief fiscal officer of each employer of the per centum rates of earnable compensation of the members required to be paid to the retirement systems. Each employer of members of the Employees' Retirement System shall pay on account of the increases provided in Sections 36-27-180 and 36-27-182 in the same manner and from the same source of funds as provided in Sections 36-27-7 and 36-27-24, it being the intent of the Legislature that the cost of providing the increases in Sections 36-27-180 and 36-27-182 shall be distributed from all funds in proportion to the salaries paid therefrom for active members.



Section 36-27-184 - Pensioners who retired prior to membership of employer in system.

(a) Commencing October 1, 2002, any retired employee who retired from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System, and who is receiving a monthly benefit prior to October 1, 2002, administered by the Employees' Retirement System, and whose years of creditable service have not been made known to the Employees' Retirement System, may receive an increase in benefits of three percent except that no pensioner shall receive an increase of less than fifteen dollars ($15) per month, provided the retired employee retired prior to October 1, 2001, and the employer elects to come under the provisions of this article.

(b) Retired local public agency employees who retired prior to membership of the employer in the Employees' Retirement System and whose creditable service records have been received by the Employees' Retirement System shall receive an increase as provided for in Section 36-27-180 if the employer elects to fund the increase.



Section 36-27-185 - Beneficiaries of pensioners.

Commencing October 1, 2002, beneficiaries of Employees' Retirement System pensioners shall receive an increase of three percent of their gross monthly benefit, but not less than fifteen dollars ($15) per month, provided the date of death for the deceased pensioner, or the effective date of retirement for the deceased pensioner was prior to October 1, 2001, and the local units elect to fund the increase.



Section 36-27-186 - Pensioners who retired prior to membership of employer and receiving benefits not administered by system.

Commencing October 1, 2002, any pensioner or annuitant who retired prior to October 1, 2001, from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System and is receiving a monthly benefit not administered by the Employees' Retirement System shall receive an increase of three percent of their gross monthly benefit, but not less than fifteen dollars ($15) per month, provided the city, town, county, or public or quasi-public organization of the state elects to fund the increase.



Section 36-27-187 - Persons receiving Medicaid benefits.

Any person who received benefits under the Medicaid program and whose eligibility for Medicaid benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the aforementioned increase. Any person who subsequently applies for benefits under the Medicaid program and that person's eligibility to receive benefits is impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase subsequent to the date that the member files application for benefits under the Medicaid program.






Article 11 - Cost-of-living Increases for Retirement Date Prior to October 1, 2004.

Section 36-27-190 - Amount of increase - Persons other than persons whose employer participated in Employees' Retirement System.

(a) Commencing October 1, 2005, each person, except those whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 2004, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase of four percent in their gross monthly benefit, but not less than fifteen dollars ($15) per month.

(b) Beneficiaries of deceased members or deceased retirees, except where the deceased member or deceased retiree retired from an employer participating in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, if the date of death for the deceased member, or the effective date of retirement for the deceased retiree for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 2004, shall receive a cost-of-living increase of four percent in their gross monthly benefit, but not less than fifteen dollars ($15) per month.



Section 36-27-191 - Amount of increase - Persons whose employer elects to come under provisions.

(a) Commencing October 1, 2005, each person whose employer participated in the Employees' Retirement System pursuant to Section 36-27-6, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 2004, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, may receive a cost-of-living increase determined by the provisions used in Section 36-27-190, if the employer elects to come under this article. Any employer making the election to come under the article shall bear the cost of the cost-of-living increases paid to its employees pursuant to this section. Any employer participating under Section 36-27-6 may elect to come under this article at any time and have the article become effective on October 1, 2005, or on October 1 of any subsequent fiscal year, and the employer shall not be required to pay his or her cost-of-living increase retroactively unless the employer elects to fund the increase.

(b) If the employer elects to come under this article, beneficiaries of deceased members or deceased retirees retired from an employer participating in the Employees' Retirement System pursuant to Section 36-27-6, shall receive the same cost-of-living increase provided in Section 36-27-190, but the increase shall not be less than fifteen dollars ($15) per month.



Section 36-27-192 - Amount of increase - Persons whose employer participated in Employees' Retirement System.

Commencing October 1, 2005, each person whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 2004, and who is receiving a monthly allowance or is eligible to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase as described in Section 36-27-190. Beneficiaries of deceased members or deceased retirees of employers participating in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, shall receive a cost-of-living increase of four percent in their gross monthly benefit, but not less than fifteen dollars ($15) per month.



Section 36-27-193 - Duties of board and employer.

The Board of Control of the Employees' Retirement System shall determine annually the amount required to pay the cost of the increased allowance provided under Sections 36-27-190 and 36-27-192, and shall notify the chief fiscal officer of each employer of the per centum rates of earnable compensation of the members required to be paid to the retirement system. Each employer of members of the Employees' Retirement System shall pay on account of the increases provided in Sections 36-27-190 and 36-27-192 in the same manner and from the same source of funds as provided in Sections 36-27-7 and 36-27-24, it being the intent of the Legislature that the cost of providing the increases in Sections 36-27-190 and 36-27-192 shall be determined from all funds in proportion to the salaries paid therefrom for active members.



Section 36-27-194 - Pensioners who retired prior to membership of employer in system; beneficiaries.

(a) Commencing October 1, 2005, any retired employee who retired from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System, and who is receiving a monthly benefit prior to October 1, 2004, administered by the Employees' Retirement System may receive an increase in benefits of four percent, except that no pensioner shall receive an increase of less than fifteen dollars ($15) per month, provided the retired employee retired prior to October 1, 2004, and the employer decides to come under the provisions of this article and fund the increase.

(b) Commencing October 1, 2005, beneficiaries of Employees' Retirement System pensioners shall receive an increase of four percent of their gross monthly benefit, but not less than fifteen dollars ($15) per month, provided the date of death for the deceased pensioner, or the effective date of retirement for the deceased pensioner was prior to October 1, 2004, and the local units elect to fund the increase.



Section 36-27-195 - Pensioners who retired prior to membership of employer and receiving benefits not administered by system.

Commencing October 1, 2005, any pensioner or annuitant who retired prior to October 1, 2004, from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System and is receiving a monthly benefit not administered by the Employees' Retirement System shall receive an increase of four percent of their gross monthly benefit, but not less than fifteen dollars ($15) per month, provided the city, town, county, or public or quasi-public organization of the state elects to fund and pay the increase.



Section 36-27-196 - Notification of employers who have withdrawn from participation.

The Board of Control of the Employees' Retirement System shall make all reasonable efforts to notify any employer who participated in the Employees' Retirement System and has withdrawn from participation by August 4, 2005, that the cost-of-living increase provided for in Section 36-27-190 is available to their retirees and beneficiaries provided the employer elects to fund the increase.



Section 36-27-197 - Members and beneficiaries of Employees' Retirement System.

Commencing October 1, 2005, there is provided an increase in benefits to certain persons identified in this section who are currently receiving benefits whose effective date of retirement was prior to October 1, 2004, for purposes of receiving benefits from the Employees' Retirement System, and to certain beneficiaries of deceased members and deceased retirees who are currently receiving survivor benefits if the effective date of retirement or death for the deceased member or retiree was prior to October 1, 2004, for purposes of receiving benefits from the Employees' Retirement System shall receive a cost-of-living adjustment (COLA) of four percent of the current gross benefit. In no case shall the COLA be less than fifteen dollars ($15) per month. The benefits provided in this section are limited to those retirees whose participation in the Employees' Retirement System was based on Section 36-27-6, and whose employer at the time of retirement was a local board of education or a state-supported institution of higher education. The benefits granted in this section shall not apply to any other participants in the Employees' Retirement System.



Section 36-27-198 - Persons receiving Medicaid benefits

Any person who received benefits under the Medicaid Program and whose eligibility for Medicaid benefits would be impaired by the cost-of-living increase provided to retirees and beneficiaries by this article shall not be entitled to receive the aforementioned increase. Any person who subsequently applies for benefits under the Medicaid Program and that person's eligibility to receive benefits is impaired by the cost-of-living increase provided to retirees and beneficiaries by this article, shall not be entitled to receive the increase subsequent to the date that the member files application for benefits under the Medicaid Program.






Article 12 - Cost of Living Increase for Retirement Date Prior to October 1, 2005.

Section 36-27-200 - Amount of increase - Persons other than those whose employer participated in Employees' Retirement System.

(a) Commencing October 1, 2006, each person, except those whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 2005, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, shall receive the cost-of-living increase of two percent in his or her gross monthly benefit which the Legislature committed to in Section 14 of Act 2005-316, plus an additional five percent increase in their gross monthly benefit. The increase shall not be less than twenty-five dollars ($25) per month.

(b) Beneficiaries of deceased members or deceased retirees, except where the deceased member or deceased retiree retired from an employer participating in the Employees' Retirement System pursuant to Sections 36-27-6, 36-27-7, and 36-27-7.1, if the date of death for the deceased member, or the effective date of retirement for the deceased retiree for purposes of receiving benefits from the Employees' Retirement System was prior to October 1, 2005, shall receive the cost-of-living increase of two percent in their gross monthly benefit which the Legislature committed to in Section 14 of Act 2005-316, plus an additional five percent increase in their gross monthly benefit. The increase shall not be less than twenty-five dollars ($25) per month.



Section 36-27-201 - Amount of increase - Persons whose employer elects to come under provisions.

(a) Commencing October 1, 2006, each person whose employer participated in the Employees' Retirement System pursuant to Section 36-27-6, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 2005, and who is receiving or is entitled to receive a monthly allowance from the Employees' Retirement System, may receive a cost-of-living increase determined by the provisions used in Section 36-27-200, if the employer elects to come under this article. Any employer making the election to come under the article shall bear the cost of the cost-of-living increases paid to its employees pursuant to this section. Any employer participating under Section 36-27-6, may elect to come under this article at any time and have the article become effective on October 1, 2006, or on October 1 of any subsequent fiscal year and the employer shall not be required to pay the cost-of-living increase retroactively unless the employer elects to fund the increase.

(b) If the employer elects to come under this article, beneficiaries of deceased members or deceased retirees retired from an employer participating in the Employees' Retirement System pursuant to Section 36-27-6, shall receive the same cost-of-living increase provided in Section 36-27-200, but the increase shall not be less than twenty-five dollars ($25) per month.



Section 36-27-202 - Amount of increase - Persons whose employer participated in Employees' Retirement System.

Commencing October 1, 2006, each person whose employer participated in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, whose effective date of retirement for purposes of receiving benefits from the Employees' Retirement System is prior to October 1, 2005, and who is receiving a monthly allowance or is eligible to receive a monthly allowance from the Employees' Retirement System, shall receive a cost-of-living increase as described in Section 36-27-200. Beneficiaries of deceased members or deceased retirees of employers participating in the Employees' Retirement System pursuant to Sections 36-27-7 and 36-27-7.1, shall receive the cost-of-living increase of two percent in their gross monthly benefit which the Legislature committed to in Section 14 of Act 2005-316, plus an additional five percent increase in their gross monthly benefit. The increase shall not be less than twenty-five dollars ($25) per month.



Section 36-27-203 - Duties of board and employer.

The Board of Control of the Employees' Retirement System shall determine annually the amount required to pay the cost of the increased allowance provided under Sections 36-27-200 and 36-27-202, and shall notify the chief fiscal officer of each employer of the per centum rates of earnable compensation of the members required to be paid to the retirement systems. Each employer of members of the Employees' Retirement System shall pay on account of the increases provided in Sections 36-27-200 and 36-27-202 in the same manner and from the same source of funds as provided in Sections 36-27-7 and 36-27-24, it being the intent of the Legislature that the cost of providing the increases in Sections 36-27-200 and 36-27-202 shall be determined from all funds in proportion to the salaries paid therefrom for active members.



Section 36-27-204 - Pensioners who retired prior to membership of employer in system; beneficiaries.

(a) Commencing October 1, 2006, any retired employee who retired from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System, and who is receiving a monthly benefit prior to October 1, 2005, administered by the Employees' Retirement System may receive the cost-of-living increase of two percent in his or her gross monthly benefit which the Legislature committed to in Section 14 of Act 2005-316, plus an additional five percent increase in his or her gross monthly benefit, except that no pensioner shall receive an increase of less than twenty-five dollars ($25) per month, provided the retired employee retired prior to October 1, 2005, and the employer decides to come under this article and fund the increase.

(b) Commencing October 1, 2006, beneficiaries of Employees' Retirement System pensioners shall receive the cost-of-living increase of two percent in their gross monthly benefit which the Legislature committed to in Section 14 of Act 2005-316, plus an additional five percent increase in their gross monthly benefit, except that the increase shall not be less than twenty-five dollars ($25) per month. The increases shall be granted provided that the date of death for the deceased pensioner, or the effective date of retirement for the deceased pensioner was prior to October 1, 2005, and the local units elect to fund the increase.



Section 36-27-205 - Pensioners who retired prior to membership of employer and receiving benefits not administered by system.

Commencing October 1, 2006, any pensioner or annuitant who retired prior to October 1, 2005, from a city, town, county, or public or quasi-public organization of the state before the city, town, county, or public or quasi-public organization of the state became a member of the Employees' Retirement System and is receiving a monthly benefit not administered by the Employees' Retirement System shall receive the cost-of-living increase of two percent in his or her gross monthly benefit which the Legislature committed to in Section 14 of Act 2005-316, plus an additional five percent increase in his or her gross monthly benefit. The increase shall not be less than twenty-five dollars ($25) per month. The increase shall be granted provided the city, town, county, or public or quasi-public organization of the state elects to fund and pay the increase.



Section 36-27-206 - Notification of employers who have withdrawn from participation.

The Board of Control of the Employees' Retirement System shall make all reasonable efforts to notify any employer who participated in the Employees' Retirement System and has withdrawn from participation by October 1, 2006, that the cost-of-living increase provided for in Section 36-27-200 is available to his or her retirees and beneficiaries provided the employer elects to fund the increase.



Section 36-27-207 - Persons receiving Medicaid benefits.

Any person who received benefits under the Medicaid Program and whose eligibility for Medicaid benefits would be impaired by the cost-of-living increase provided by this article shall not be entitled to receive the aforementioned increase. Any person who subsequently applies for benefits under the Medicaid Program and that person's eligibility to receive benefits is impaired by the cost-of-living increase provided by this article, shall not be entitled to receive the increase subsequent to the date that the member files application for benefits under the Medicaid Program.



Section 36-27-208 - Members and beneficiaries of Employees' Retirement System.

Commencing October 1, 2006, there is provided an increase in benefits to certain persons identified in this section who are currently receiving benefits whose effective date of retirement was prior to October 1, 2005, for purposes of receiving benefits from the Employees' Retirement System, and to certain beneficiaries of deceased members and deceased retirees who are currently receiving survivor benefits if the effective date of retirement or death for the deceased member or retiree was prior to October 1, 2005, for purposes of receiving benefits from the Employees' Retirement System shall receive the cost-of-living increase of two percent in their gross monthly benefit which the Legislature committed to in Section 14 of Act 2005-316, plus an additional five percent increase in their gross monthly benefit. The increase shall not be less than twenty-five dollars ($25) per month. The benefits provided in this section are limited to those retirees whose participation in the Employees' Retirement System was based on Section 36-27-6, and whose employer at the time of retirement was a local board of education or a state-supported institution of higher education. The benefits granted in this section shall not apply to any other participants in the Employees' Retirement System.









Chapter 27A - PUBLIC EMPLOYEES INDIVIDUAL RETIREMENT ACCOUNT FUND.

Section 36-27A-1 - Legislative intent.

It is the intent of the Legislature to make available to the public employees and officials of the State of Alabama, or any political subdivision thereof, a public employees' individual retirement account plan and/or any other tax avoidance or deferral plan permitted by federal law, so as to enable said persons to conveniently and economically receive the fullest benefits offered by federal tax law as it relates to tax deferred savings plans for public employees covered by a mandatory public retirement plan.



Section 36-27A-2 - Creation; administered by board of control, etc.; composition of board.

There is hereby created a fund or funds which shall be known collectively as the Public Employees' Individual Retirement Account Fund (PEIRAF). The PEIRAF shall be administered by the Secretary-Treasurer of the Employees' Retirement System under the supervision and direction of a board of control which shall be composed of members of the investment committees of the Teachers' and Employees' Retirement Systems of Alabama.



Section 36-27A-3 - Authority of board to promulgate rules and regulations.

The board of control is hereby empowered and authorized to promulgate such rules and regulations as may be necessary to implement the provisions of this chapter, and to define terms, words and/or phrases incident thereto, provided such rules shall conform to the requirements of the Internal Revenue Code. The board of control may in its discretion adopt one or more tax deferred savings plans authorized by the federal government if it finds that doing so will offer substantial tax benefits to any segment of the public employees covered under the provisions of this chapter.



Section 36-27A-4 - Investments.

All investments shall be made pursuant to the same authority and restrictions that govern the investment of funds of the retirement systems of Alabama.



Section 36-27A-5 - Eligibility.

The PEIRAF shall be available to all public employees in the State of Alabama who are members of the Teachers' Retirement System, the Employees' Retirement System or the Judicial Retirement Fund. In addition, any employee of an employer eligible to participate in the Employees' Retirement System pursuant to the provisions of Section 36-27-6, or any public official or employee of the State of Alabama or any political subdivision thereof, shall be eligible to participate under the provisions of this chapter. Participation in this fund shall be on a strictly voluntary basis under such rules and regulations as shall be adopted by the board of control and in accordance with the provisions contained in the Internal Revenue Code as it relates to individual retirement accounts for public employees. Any person who shall become ineligible for participation in the PEIRAF due to the termination of his employment with an eligible employer may leave his contributions on account with the PEIRAF; however, no further contributions may be accepted on his account unless such person shall become reemployed by an eligible employer.



Section 36-27A-6 - Contributions.

Contributions to the PEIRAF may be deducted from each participating employee's compensation or retirement allowance and transmitted to the PEIRAF in accordance with any limitations imposed by federal tax law for any tax deferred savings plan offered pursuant to the provisions of this chapter and pursuant to such rules and regulations as shall be promulgated by the board.



Section 36-27A-7 - Administrative cost.

The administrative cost for the operation of the PEIRAF shall be provided from the expenses funds of the Employees' Retirement System and the Teachers' Retirement System. No additional state funds shall be used to administer the provisions of this chapter.






Chapter 27B - PRERETIREMENT DEATH BENEFIT PROGRAM.

Section 36-27B-1 - (Effective November 8, 2016, subject to contingencies) Creation and effective date of program.

There shall be created the Preretirement Death Benefit Program effective October 1, 1985, which shall be effective as of that date to all employees covered under the Teachers' Retirement System of Alabama and the Employees' Retirement System of Alabama. Beginning November 8, 2016, the Preretirement Death Benefit Program shall be effective to all members of the Judges' and Clerks' Plan and the District Attorneys' Plan provided for in Section 12-18-151 and Section 12-17-227.1. In the event the conditions prescribed in Section 36-27B-5 shall occur prior to October 1, 1985, the death benefit plan established herein shall become effective upon certification and adoption by a joint resolution of the Teachers' and Employees' Retirement Systems' Boards of Control.



Section 36-27B-2 - Fund established; moneys paid in, out, etc.; transfer of funds.

A separate fund to be known as the Preretirement Death Benefit Fund is hereby established within the Employees' Retirement System of Alabama and the Teachers' Retirement System of Alabama to be held in trust by the respective Boards of Control. Such fund shall consist of all moneys paid by the employers for preretirement death benefit purposes, and of the investment earnings upon such moneys, and shall be used only to pay the preretirement death benefits prescribed by Section 36-27B-3. Concurrent with the determination of the initial liability of this program for the fiscal year on and after the effective date of the program, there shall be transferred from the pension accumulation fund of each system to the fund created by this section such amounts, as shall be determined by the actuary, necessary to pay anticipated death benefit claims. Subsequent transfers shall be made if necessary to pay the benefits prescribed in Section 36-27B-3.



Section 36-27B-3 - Payment of benefits; amount; "in-service" defined.

Upon receipt of proof satisfactory to the respective Board of Control, of the death of a contributing member, in-service, who had completed at least one year of contributing membership service; or of the death of a contributing member as a result of an injury arising out of and in the course of the performance of his duties regardless of length of membership service, in lieu of the matching amount equal to the accumulated contributions of the member not to exceed $5,000.00 payable pursuant to the provisions of Section 36-27-16(c)(2), (3) and (4) or Section 16-25-14(g)(2), (3) and (4), there shall be paid a death benefit equal to the annual earnable compensation of the member as reported to the retirement systems for the preceding fiscal or scholastic year as the case may be; provided that in the event of the death of a contributing member to whom such benefit is payable who has completed less than one year of contributing membership service said benefits shall be equal to the annual earnable compensation of the member at the time his death occurs. For purposes of this section, a member shall be deemed to be in-service on the date of his death if his death occurs not more than 180 calendar days after the member's last day in pay status, provided that he shall not have terminated employment, retired or made application for refund of his contributions.



Section 36-27B-4 - Group life insurance authorized as death benefit.

The Boards of Control are authorized to take such action as may be necessary to provide the death benefit under this section in the form of group life insurance upon determination that to do so would guarantee a more favorable tax treatment to the beneficiaries to whom such benefit is payable.



Section 36-27B-5 - Certification of decrease in rate of employer contributions; chapter may become effective after resolution; funding program.

Should the actuaries employed by the respective Boards of Control certify a decrease in the rate of employer contributions as set forth in subdivisions (3) and (5) of Section 16-25-21 and subsections (d) and (f) of Section 36-27-24, the Boards of Control may by joint resolution declare the provisions of this chapter to become effective on October 1 next following the adoption of said resolution. Amounts sufficient to fund the provisions of this chapter shall thereafter be made in the same manner as the regular appropriations to the Teachers' and Employees' Retirement Systems, and shall be deposited in the fund established in Section 36-27B-2.






Chapter 27C - PUBLIC EMPLOYEES DEFINED CONTRIBUTION SAVINGS PLAN.

Section 36-27C-1 - Legislative intent.

It is the intent of the Legislature to make available to participants a defined contribution plan as described in Section 401 of the Internal Revenue Code, so as to enable the participants to conveniently and economically receive the fullest benefits offered by federal tax law as it relates to qualified defined contribution savings plans for public employees covered by a mandatory defined benefit public employee savings plan and participating in voluntary supplemental deferred compensation or tax sheltered annuity plans under Internal Revenue Code Sections 457 and 403(b) respectively.



Section 36-27C-2 - Definitions.

As used in this chapter, the following terms have the following meanings:

(1) BOARD. The Board of Control of the Public Employees Defined Contribution Savings Fund.

(2) ELIGIBLE EMPLOYER. An employer or other entity who compensates a participant for the public service.

(3) FUND. The Public Employees' Defined Contribution Savings Fund.

(4) PARTICIPANT. A person who elects to participate in the fund who makes voluntary employee contributions into a 457 deferred compensation or a 403(b) tax sheltered annuity plan, who is not a public school employee and who meets any of the following requirements:

a. Is a member of the Teachers' Retirement System.

b. Is a member of the Employees' Retirement System.

c. Is a member of the Judicial Retirement Fund.

d. Is an employee of an employer eligible to participate in the Employees' Retirement System pursuant to Section 36-27-6 which elects to participate.

e. Is a public official or public employee of the State of Alabama or any political subdivision thereof. As used in this chapter, "public official" does not include a person holding an elected state or local office.



Section 36-27C-3 - Fund; creation; board of control.

The Public Employees' Defined Contribution Savings Fund is created. The fund shall be administered by a board of control of seven individuals appointed by the Alabama State Employees' Association.



Section 36-27C-4 - Operation of board.

(a) At its first meeting, the board shall elect one of its members as chair.

(b) The board may adopt regulations necessary to implement this chapter. Regulations adopted are exempt from the Alabama Administrative Procedure Act.

(c) The board may contract with one or more entities for the daily operation and investment of funds under this chapter.

(d) The board may adopt one or more defined contribution plans as described in Section 401 of the Internal Revenue Code if the board determines that doing so will offer substantial tax benefits to any segment of the participants covered under this chapter.



Section 36-27C-5 - Investments.

To the extent not in conflict with the Internal Revenue Code, all investments shall be subject to any limitations established and adopted by the board.



Section 36-27C-6 - Participation.

(a) Participation in this fund shall be voluntary under regulations adopted by the board and in accordance with the Internal Revenue Code.

(b) Any person who becomes ineligible for participation in the fund due to the termination of his or her employment with an eligible employer, or due to other reasons, may leave his or her vested accumulations on account with the fund. In that event, no further contributions may be accepted on the account of the person unless the person is reemployed by an eligible employer or again becomes eligible.



Section 36-27C-7 - Contributions.

(a)(1) By September 1 of each year, the board, based on the funds appropriated by the Legislature for employer contributions to defined contribution savings plans for the ensuing fiscal year and the number of participants, shall determine the maximum amount of employer match contribution available for each participant. Nothing in this chapter shall be deemed to require the Legislature to appropriate an employer match or any other monies to the Employee Savings Plan.

(2) The employer match contribution as established in subdivision (1) shall be available to each participant in the plan and funded into the 401 plan established by the board for the participant.

(3) The board shall make a similar determination for employees of any other agency electing to participate in a defined contribution savings plan under this chapter whose employees are not included within an appropriation for employer contributions by the Legislature.

(4) Such agencies referred to in subdivision (3) may participate in the plan, subject to regulations of the board.

(b) Each participant shall contribute elective deferrals deducted from the participant's compensation to a 457 deferred compensation plan or a 403(b) tax sheltered annuity plan as the participant's contribution to a plan under this chapter.

(c) The allocation of the employer contribution shall be made by a dollar-for-dollar match for the first dollars contributed by the employee, based upon the total number of participants divided by the remaining employer contribution. Each participant shall receive an equal matching amount to be determined by the board based upon an allocation of the remaining employer contribution divided by the number of plan participants. Such employer contribution shall not exceed the maximum employer match available for each participant as determined annually by the board. Appropriated funds not expended within a fiscal year shall roll over and carry forward for distribution by the board in subsequent years.

(d) The participant's contribution, if any, and any employer's match contribution shall be transmitted to the appropriate entity under subsection (c) of Section 36-27C-4. The employer shall transmit such contributions during each pay cycle as established by the employer.

(e) In addition to all other appropriations heretofore or hereafter made, there is appropriated from the Public Employees' Defined Contribution Savings Fund to the Board of Control of the Public Employees' Defined Contribution Savings Fund the sum of $1,000,000 for the fiscal year ending September 30, 2004. The appropriation made in this subsection shall be expended by the board for an employer match in accordance with this section.



Section 36-27C-8 - Administrative cost.

The administrative cost for the operation of the fund shall be provided through investment earnings or contributions to the fund. No additional state funds may be used to administer this chapter.



Section 36-27C-9 - Relation to other retirement provisions.

Nothing in this chapter shall limit or otherwise lessen the State of Alabama's, current or future, obligation to fund the Employees' Retirement System, the Teachers' Retirement System, or the Judicial Retirement Fund. The provisions of this chapter, in whole or in part, may not be used to allow a person otherwise covered under the Retirement Systems of Alabama to opt out or otherwise cease participation in the Employees' Retirement System, the Teachers' Retirement System, or the Judicial Retirement Fund. The State of Alabama or any political subdivision thereof may not substitute or cause to be substituted this Employee Savings Plan or any other defined contribution plan for the state retirement defined benefit plan that currently exists in the Employees' Retirement System, the Teachers' Retirement System, or the Judicial Retirement Fund.






Chapter 27D - PUBLIC RETIREMENT SYSTEMS.

Section 36-27D-1 - Forfeiture or suspension of retirement benefits; refunds; liability.

(a) On and after May 15, 2012, any person who is an active or inactive member of the Employees' Retirement System, the Teachers' Retirement System, or the Judicial Retirement Fund who has an accrued benefit shall forfeit retirement benefits upon a guilty plea, a plea of no contest, or a final conviction of a felony offense if that offense is related to or arises out of, or in connection with, his or her service in that public position, as declared by the presiding judge of the court in a United States federal court, an Alabama court, or the court of any other state of the United States, and the person shall be entitled to a refund of his or her retirement contributions and applicable interest.

(b) A retired member receiving benefits, upon such a plea or conviction, shall have his or her retirement benefit suspended. In the event a retired member receiving benefits has not received retirement benefits exceeding the amount of his or her contributions and interest, he or she shall receive a refund of his or her remaining contributions and interest.

(c) Officers and employees of the Employees' Retirement System, the Teachers' Retirement System, and the Judicial Retirement Fund are immune from any civil or criminal liability for any action taken pursuant to this section.






Chapter 28 - SOCIAL SECURITY FOR STATE, MUNICIPAL, ETC., EMPLOYEES.

Section 36-28-1 - Definitions.

When used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) WAGES. All remuneration for employment, as defined in subdivision (2) of this section, including the cash value of all remuneration paid in any medium other than cash; except, that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act.

(2) EMPLOYMENT. Any service performed by an employee in the employ of the state, or any political subdivision thereof, or any instrumentality of either for such employer, except:

a. Service which, in the absence of an agreement entered into under this chapter, would constitute "employment" as defined in Section 210 of the Social Security Act; or

b. Service which under applicable federal law may not be included in an agreement between the state and the federal agency entered into under this chapter.

(3) EMPLOYEE. An officer of a state, political subdivision or instrumentality whose compensation is paid from funds of the state, political subdivision, instrumentality or employing official. Such term includes all elected or appointed (salaried and fee basis) officers, deputies, assistants and clerks, substitute teachers or any other employees.

(4) FEDERAL AGENCY. Such federal officer, department or agency as is charged on behalf of the federal government by or under the applicable federal law with the particular federal function referred to in this chapter in connection with such term.

(5) POLITICAL SUBDIVISION. Any county, municipal corporation, school district or other equivalent governmental entity.

(6) INSTRUMENTALITY. Such term, when referring to an instrumentality of the state or political subdivision, includes only a legal entity which is separate and distinct from the state or such subdivision and whose employees are not by virtue of their relation to such entity employees of the state or such subdivision.

(7) APPLICABLE FEDERAL LAW. The provisions of the federal law, Public Law 734, 81st Congress, as such act may from time to time be amended, including federal regulations and requirements issued pursuant thereto, or any other federal laws which provide for extending the benefits of Title II of the Social Security Act to employees of states, political subdivisions and their instrumentalities.

(8) SOCIAL SECURITY ACT. The act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act" as such act has been and may from time to time be amended.

(9) FEDERAL INSURANCE CONTRIBUTIONS ACT. Subchapter A of Chapter 9 of the federal Internal Revenue Code as such code has been and may from time to time be amended.



Section 36-28-2 - Declaration of policy.

In order to extend to employees of the state, its political subdivisions and of the instrumentalities of either and to the dependents and survivors of such employees the basic protection accorded to others by the Old-Age and Survivors' Insurance System embodied in the Social Security Act, it is hereby declared to be the policy of the Legislature, subject to the limitations of this chapter, that such steps be taken as to provide such protection to employees of the state and local governments on as broad a basis as is permitted under applicable federal law.



Section 36-28-3 - State Office for Social Security.

There shall be a State Office for Social Security under the supervision of the state Comptroller. All employees of such office shall be subject to the provisions of the state Merit System.



Section 36-28-4 - Agreements with federal agency for extension of Social Security to employees of state, etc.; powers of instrumentalities created jointly with other states.

(a) Federal-state agreement. The state Comptroller, with the approval of the Governor, is hereby authorized to enter on behalf of the state into an agreement with the federal agency, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the federal Old-Age and Survivors' Insurance System to employees of the state or any political subdivision thereof or of any instrumentality of any one or more of the foregoing with respect to services specified in such agreement, which constitute employment as defined in Section 36-28-1.

Such agreement may contain such provisions relating to coverage benefits, contributions, effective date, modification and termination of the agreement, administration and other appropriate provisions as the state Comptroller and federal agency shall agree upon, but, except as may be otherwise required by or under applicable federal law as to the services to be covered, such agreement shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act;

(2) The state will pay to the federal agency, at such time or times as may be prescribed by the applicable federal law or by regulation promulgated thereunder, contributions with respect to wages, as defined in Section 36-28-1, equal to the sum of the taxes which would be imposed by Sections 3101 and 3111 of Title 26, U.S.C.A., if the services covered by the agreement constituted employment within the meaning of that act;

(3) Such agreement shall be effective with respect to services performed after a date specified therein but shall in no event be effective with respect to any service performed prior to January 1, 1951;

(4) All services which constitute employment as defined in Section 36-28-1 and are performed in the employ of the state by employees of the state shall be covered by the agreement; and

(5) All services which constitute employment as defined in Section 36-28-1 are performed in the employ of a political subdivision or in the employ of an instrumentality of either the state or a political subdivision and are covered by a plan which is in conformity with the terms of the agreement and has been approved by the state Comptroller under Section 36-28-5 shall be covered by the agreement.

(b) Powers of instrumentalities created jointly with other states. Any instrumentality jointly created by this state and any other state or states is hereby authorized, upon the granting of like authority by such other state or states, to:

(1) Enter into an agreement with the Secretary of Health and Human Services whereby the benefits of the federal Old-Age and Survivors' Insurance System shall be extended to employees of such instrumentality;

(2) Require its employees to pay and, for that purpose, to deduct from their wages contributions equal to the amounts which they would be required to pay under subsection (a) of Section 36-28-7 if they were covered by an agreement made pursuant to subsection (a) of this section; and

(3) Make payments to the Secretary of the Treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreement.

The agreement authorized by this subsection shall, to the extent practicable, be consistent with the terms and provisions of subsection (a) of this section and other provisions of this chapter.



Section 36-28-5 - Submission, approval, etc., of plans for coverage of employees of political subdivisions and of state and local instrumentalities; payment, etc., of contributions by political subdivisions or instrumentalities and employees generally.

(a) Each political subdivision of the state and each instrumentality of the state or of a political subdivision is hereby authorized to submit for approval by the state Comptroller a plan for extending the benefits of Title II of the Social Security Act, in conformity with applicable federal law, to employees of any such political subdivision or instrumentality. Each such plan or any amendment thereof shall be approved by the state Comptroller if it finds that such plan or such plan as amended is in conformity with such requirements as are provided in regulations of the state Comptroller; except, that no such plan shall be approved unless:

(1) It is in conformity with the requirements of the applicable federal law and with the agreement entered into under Section 36-28-4;

(2) It provides that all services which constitute employment, as defined in Section 36-28-1, and are performed in the employ of the political subdivision or instrumentality by any employees thereof, shall be covered by the plan;

(3) It specifies the source or sources from which the funds necessary to make the payments required by paragraph (1) of subsection (b) and by subsection (c) are expected to be derived and contains reasonable assurance that such sources will be adequate for such purposes from wages, fees and other compensation for services performed;

(4) It provides for such methods of administration of the plan by the political subdivision or instrumentality as are found by state Comptroller to be necessary for the proper and efficient administration of the plan;

(5) It provides that the political subdivision or instrumentality will make such reports, in such form and containing such information, as the state Comptroller may from time to time require, and will comply with such provisions as the state Comptroller or the federal agency may from time to time find necessary to assure the correctness and verifications of such reports.

(b)(1) Each political subdivision or instrumentality as to which a plan has been approved under subsection (a) of this section shall pay into the Contribution Fund, with respect to wages, as defined in Section 36-28-1, at such time or times as the state Comptroller may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the state Comptroller under Section 36-28-4.

(2) Every political subdivision or instrumentality required to make payments under subdivision (1) of this subsection is authorized, in consideration of the employee's retention in or entry upon employment after November 1, 1950, to impose upon its employees as to services which are covered by an approved plan, a contribution with respect to wages, as defined in Section 36-28-1, not exceeding the amount of tax which would be imposed by Section 3101 of Title 26, U.S.C.A., if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from the wages as and when paid. Contributions so collected shall be paid into the Contribution Fund in partial discharge of the liability of such political subdivision or instrumentality under subdivision (1) of this subsection. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(c) Delinquent accounts due under subdivision (1) of subsection (b) of this section shall be assessed a penalty of $10.00 and shall pay late interest based on the 91 day U.S. Treasury bill rate in effect on the date of delinquency and continuing through date of payment. However, in no event shall the rate of interest be less than six percent per annum. Delinquent accounts may be recovered by civil action in a court of competent jurisdiction against the political subdivision or instrumentality liable therefor or shall, at the request of the state Comptroller, be deducted from any other moneys payable to such subdivision or instrumentality by any department or agency of the state. Any entity failing to provide end-of-the-year reconciliations on or before the deadline set by the state Social Security administrator shall be assessed a five-dollar per day unmitigable penalty for each such day of delay.



Section 36-28-6 - Coverage of student employees.

(a) Upon request of the State of Alabama or any political subdivision or instrumentality thereof, the state Comptroller for Social Security is hereby authorized to obtain Social Security coverage of services rendered by student employees whose positions fall within any coverage group to which Social Security has been heretofore extended prior to September 15, 1961. The coverage of such additional student services shall be optional with respect to the State of Alabama or any political subdivision or instrumentality thereof and may be made retroactive to the extent permitted under applicable federal law.

(b) After September 15, 1961, the state Comptroller for Social Security shall include the services of student employees when Social Security coverage is extended to any new or additional coverage group, unless the request of such additional coverage group for extension of Social Security coverage expressly excludes services of student employees.



Section 36-28-7 - Collection, etc., of contributions of state employees.

(a) Every employee of the state whose services are covered by an agreement entered into under Section 36-28-4 shall be required to pay for the period of such coverage into the Contribution Fund established by Section 36-28-8 contributions with respect to wages, as defined in Section 36-28-1, equal to the amount of tax which would be imposed by Section 3101 of Title 26, U.S.C.A., if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service or his entry upon such service after November 1, 1950.

(b) The contribution imposed by this section shall be collected by the state by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution. The persons or department preparing the payrolls through which employees covered by the agreement are paid shall make such reports to the state Comptroller as are deemed necessary upon forms supplied by the Comptroller.

(c) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments or refund if adjustment is impracticable shall be made, without interest, in such manner and at such times as the state Comptroller shall prescribe.



Section 36-28-8 - Contribution Fund.

(a) There is hereby established a special fund to be known as the Contribution Fund. Such fund shall consist of and there shall be deposited in such fund:

(b) The Contribution Fund shall be established and held separate and apart from any other funds or moneys of the state and shall be used and administered exclusively for the purpose of this chapter. Withdrawals from such fund shall be made for and solely for:

(1) Payment of amounts required to be paid to the federal agency pursuant to an agreement entered into under Section 36-28-4;

(2) Payment of refunds provided for in subsection (c) of Section 36-28-7; and

(3) Refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality.

(4) To transfer such funds, not otherwise required in subdivisions (1), (2) and (3) of this subsection, into the Social Security Special Allocation Account, for administration. Such sum is hereby appropriated for this purpose.

(c) From the Contribution Fund the custodian of the fund shall pay to the federal agency such amounts and at such time or times as may be directed by the state Comptroller in accordance with any agreement entered into under Section 36-28-4 and applicable federal law.

(d) The Treasurer of the state shall be ex officio treasurer and custodian of the Contribution Fund and shall administer such fund in accordance with the provisions of this chapter and the directions of the state and shall pay all warrants drawn upon it in accordance with the provisions of this section and with such regulations as the state Comptroller may prescribe pursuant thereto.

(e)(1) There is appropriated annually to the Contribution Fund, in addition to the contributions collected and paid into the Contribution Fund under Sections 36-28-5 and 36-28-7, to be available for the purposes of subsections (b) and (c) of this section, until expended, such additional sums as are found to be necessary in order to make the payments to the federal agency which the state is obligated to make pursuant to an agreement entered into under Section 36-28-4; provided, that the sums necessary to match Social Security contributions by employees covered under the Teachers' Retirement System are hereby appropriated annually from the Education Trust Fund; provided further, that the sums necessary to match Social Security contributions by state employees other than those covered by the Teachers' Retirement System are hereby appropriated annually from the fund from which the salaries of such employees of each employer are paid.

In the case of those departments supported wholly by transfers from other state funds, there is hereby appropriated from the supporting funds such additional amounts as may be necessary to pay the sums necessary to match Social Security contributions by employees of each department so supported in the same proportion as the other state funds contribute to the support and maintenance of such department.

(2) The state Comptroller shall submit to each regular session of the state Legislature, at least 90 days in advance of the beginning of such session, an estimate of the amounts appropriated to the Contribution Fund by subdivision (1) of this subsection for the next appropriation period.

(f) Where Social Security contributions are made from salaries paid from federal funds, the employer shall pay from such federal funds to the state Comptroller for Social Security the amount calculated as a percentage of the salaries of those teachers to be contributed by the state as employer in accordance with Sections 36-28-5 and 36-28-7. Such amounts shall be paid by separate check payable to the state Comptroller for Social Security representing the employer tax at the same time as employee Social Security contributions are paid to the state Comptroller; provided, that the provisions of this subsection shall not apply to funds received under the provisions of the Hatch Act of 1887, as amended in 1955, and the McIntyre-Stennis Act (Cooperative Forestry Research Act of 1962) of the Congress of the United States for the support of agriculturally related research.



Section 36-28-10 - Promulgation of rules and regulations for administration of chapter.

The state Comptroller shall make and publish such rules and regulations, not inconsistent with the provisions of this chapter, as he finds necessary or appropriate to the efficient administration of the functions with which he is charged under this chapter.






Chapter 29 - STATE EMPLOYEES' HEALTH INSURANCE PLAN.

Article 1 - General Provisions.

Section 36-29-1 - Definitions.

When used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) BOARD. The State Employees' Insurance Board.

(2) CLASS. An employee or retiree shall be included in one of the following classes: (i) active employee single, (ii) active employee family, (iii) non-Medicare retiree single, (iv) non-Medicare retiree family, (v) Medicare retiree single, (vi) Medicare retiree family, (vii) non-Medicare retiree with Medicare eligible dependent(s), or (viii) Medicare retiree with non-Medicare dependent(s).

(3) EMPLOYEE. A person who works full time for the State of Alabama or for a county health department and who receives his or her full compensation on a monthly basis through means of a state warrant drawn upon the State Treasury or by check drawn by the Treasurer of the Alabama State Port Authority or by check drawn by the treasurer of the Alabama state agency for surplus property other than those employees covered by the federal Railroad Retirement Act. Full-time employees of the county health department in all counties having populations of not less than 300,000 nor more than 500,000 shall also be included in the definition of employee for the purpose of this chapter, and the health department of any such county is hereby authorized to pay the employer's share of any contributions to the retirement fund; provided further, that any district attorney or full-time employees in the district attorney's office, of any judicial circuit shall be included in the definition of employee for the purpose of this chapter, and the respective judicial circuits are hereby authorized to pay the employer's share of any contribution therefor and any person employed part time by the State of Alabama on a wage and hourly basis, excluding fee compensations and other like arrangements, shall be included in the definition of employee as defined in this chapter provided such person shall agree to have deducted from his or her hourly wage, as stipulated, a pro rata portion of the premium cost of a full-time state employee based on the percentage of time such person is employed by the state according to rules and regulations established by the State Employees' Insurance Board. The term shall also include an employee who worked at least 10 years for the State Department of Transportation in "captive county" circumstances as defined by Section 23-1-100 and who was transferred to county employment upon the adoption of Article 3A, Chapter 1, Title 23. Provided further, however, any costs incurred as a result of including such employee in this term shall be payable from funds of the State Department of Transportation.

(4) EMPLOYEE CONTRIBUTION. The amount of the total health insurance premium to be paid by the employee or retiree as determined by the board.

(5) EMPLOYER CONTRIBUTION. The amount of the total health insurance premium to be paid by the employer as determined by the board.

(6) FEDERAL POVERTY LEVEL. Income level determined in Section 673(2) of the Community Services Block Grant Act 2 (42 U.S.C. § 9902(2)). Should the federal government no longer derive or substantially change its derivation of the federal poverty level, the State Employees' Insurance Board has the authority to derive and apply an alternate poverty level to carry out its obligations under this chapter.

(7) HEALTH INSURANCE PREMIUM. The total health insurance cost under the State Employees' Health Insurance Plan with respect to each class of employees or retirees. Individual premiums may include adjustments and surcharges for (i) family size including, but not limited to, a husband and wife both being covered by the State Employees' Health Insurance Plan, (ii) spouse's eligibility for other health insurance, (iii) smokers and users of tobacco products, (iv) preventative care and wellness care participation, and (v) any such other categories of risk that the board shall approve.

(8) MEDICARE RETIREE. A retiree entitled to benefits under the federal Medicare program (Subchapter XVIII of the Social Security Act, 42 U.S.C. §§ 1395 et seq.).

(9) NON-MEDICARE RETIREE. A retiree not entitled to benefits under the federal Medicare program (Subchapter XVIII of the Social Security Act, 42 U.S.C. §§ 1395 et seq.).

(10) OTHER EMPLOYER GROUP HEALTH INSURANCE COVERAGE. Group health insurance coverage available to an employee or retiree through an employer other than the State of Alabama. Other employer group health insurance coverage does not include the State Employees' Health Insurance Plan, the Public Education Employees' Health Insurance Plan, or the local government health insurance plan.

(11) RETIREE. An employee who retires from the service of the State of Alabama, who, at the time of such retirement has at least 10 years of creditable coverage, meets the criteria set out in this chapter and who, following such retirement, draws a monthly benefit from the Employees' Retirement System of Alabama, the Judicial Retirement System of Alabama, the Teachers' Retirement System of Alabama, or the Alabama State Port Authority.

(12) STATE EMPLOYEES' HEALTH INSURANCE PLAN. The health benefit plan administered or offered by the State Employees' Insurance Board for eligible employees and retirees and their respective dependents. The State Employees' Insurance Board may offer supplemental coverages and policies in lieu of or in addition to coverage in the basic medical plan of the State Employees' Health Insurance Plan. Also referred to herein as "health insurance plan" or "plan."

(13) SUPPLEMENTAL COVERAGE. Coverage offered to employees and retirees by the State Employees' Insurance Board in lieu of coverage in the basic medical plan of the State Employees' Health Insurance Plan that supplements an employee's or retiree's other employer group health insurance coverage.

(14) SUPPLEMENTAL POLICY. A policy offered to employees and retirees by the State Employees' Insurance Board, in lieu of or in addition to coverage in the basic medical plan of the State Employees' Health Insurance Plan, that provides a defined set of benefits.

(15) THIRD PARTY ADMINISTRATOR. An entity contracted by the State Employees' Insurance Board to provide certain administrative services as it deems appropriate and necessary to carry out its obligations under this chapter.

(16) YEARS OF CREDITABLE COVERAGE. The number of years and months that an employee is covered under the State Employees' Health Insurance Plan prior to retirement as determined by the State Employees' Insurance Board, including any periods of full-time permanent employment subsequent to retirement up to a maximum of five years. Creditable coverage shall also include months and years: (1) Related to service in the United States Armed Forces; (2) as a part-time employee prior to October 1, 2005; (3) as an employee as defined in Sections 16-25A-1 and 16-25A-11; (4) as a full time employee of a local legislative delegation office which participates in the Employees' Retirement System if the employee is under the state employees' insurance plan on June 14, 2011; (5) as an employee of a postsecondary institution eligible for Public Education Employees' Health Insurance Plan coverage as a retiree whether the institution participates in the Public Education Employees' Health Insurance Plan or has its own plan of insurance for active employees, provided the postsecondary institution contributes an amount to the State Employees Insurance Fund for each of its retired employees equal to any amount appropriated by the state to fund benefits for retired employees as determined by the State Employees' Insurance Board; (6) as a juvenile probation officer provided that the Administrative Office of Courts contributes an amount to the State Employees Insurance Fund for each retired juvenile probation officer equal to any amount appropriated by the state to fund benefits for retired employees as determined by the State Employees' Insurance Board; or (7) as an employee of the USS Alabama Battleship Commission provided that the USS Alabama Battleship Commission contributes an amount to the State Employees Insurance Fund for each retired employee of the USS Alabama Battleship Commission equal to any amount appropriated by the state to fund benefits for retired employees as determined by the State Employees' Insurance Board. For employees of the Alabama State Port Authority, the term years of creditable coverage shall mean the sum of the number of years and months of creditable service as determined by the Employees' Retirement System, the Teachers' Retirement System, or the Judicial Retirement System with regard to any periods of time during which such employee was employed under the Merit System plus the number of years and months of creditable service as determined by the State Employees' Insurance Board with regard to any period of time during which such employee was employed by the Alabama State Port Authority as a non-Merit System employee.

(17) YEARS OF SERVICE. The number of years and months of creditable service by an employee prior to retirement as determined by the Employees' Retirement System, Teachers' Retirement System, or Judicial Retirement System including any periods of full time permanent employment subsequent to retirement up to a maximum of five years. Except for creditable service related to service in the United States Armed Forces, or as an employee as defined in Sections 16-25A-1 and 16-25A-11, or as an employee of a postsecondary institution eligible for PEEHIP coverage as a retiree whether the institution participates in PEEHIP or has its own plan of insurance for active employees, the State Employees' Insurance Board may exclude from years of service any years and months of creditable service it determines was not related to service as an employee as defined in Section 36-29-1. For employees of the Alabama State Port Authority, the term years of service shall mean the sum of the number of years and months of creditable service as determined by the Employees' Retirement System, the Teachers' Retirement System, or the Judicial Retirement System with regard to any periods of time during which such employee was employed under the Merit System plus the number of years and months of creditable service as determined by the State Employees' Insurance Board with regard to any period of time during which such employee was employed by the Alabama State Port Authority as a non-Merit System employee.



Section 36-29-2 - State Employees' Insurance Board; procedures for election of state employee members and retired members.

The State Employees' Insurance Board shall consist of the members of the State Personnel Board, together with the Director of Finance, the Secretary-Treasurer of the Employees' Retirement System of Alabama, two members who are regular employees of the state and two retirees covered under the State Employees' Health Insurance Plan who are receiving benefits from the Employees' Retirement System of Alabama. The present ex officio officers named shall constitute the membership of the board hereby created, and their successors in office, by virtue of assuming such office, shall succeed to membership on the board. The two state employee members of the board shall be elected at the regular election for officers of the Alabama State Employees' Association as follows:

At the expiration of the term of the existing state employee members of the board one state employee member of the board shall be elected for a two-year term and every four years thereafter, and the other state employee member of the board shall be elected for a four-year term, and every four years thereafter. Vacancies of the state employee members of the board shall be filled for the remainder of the term by special election of the Alabama State Employees' Association. The Chairman of the State Personnel Board shall serve as the Chairman of the State Employees' Insurance Board.

The retired members shall be elected in a statewide ballot conducted under the supervision and direction of the board under such rules and regulations as are necessary to insure that all eligible retirees are afforded the opportunity to vote.

The Board of Directors of the Alabama Retired State Employees' Association shall submit one nomination for each retired member position. The board shall determine the procedure for qualification of additional candidates which shall include but is not limited to the submission of a petition or petitions which shall include the signature of at least 50 eligible retirees. With the exception of the initial election, each position shall be for a term of four years. The initial terms shall be as follows:

(1) Retired member Place Number 1 for a period of two years beginning November 1, 1985.

(2) Retired member Place Number 2 for a period of four years beginning November 1, 1985.

Any vacancy in the office of either retired positions shall be filled for the remainder of that term by the board from a list of three eligible retired members submitted by the Board of Directors of the Alabama Retired State Employees' Association.



Section 36-29-3 - Factors to be considered by board in design of health insurance plan.

The health insurance plan provided for in this chapter shall be designed by the State Employees' Insurance Board to provide a reasonable relationship between the hospital, surgical, and medical benefits to be included and the expected hospital, surgical, and medical expenses to be incurred by the affected employee and retiree and dependents and to include reasonable controls, which may include, but are not limited to, deductible, copayment, coinsurance, and other cost containment measures to prevent unnecessary utilization of the various hospital, surgical, and medical services available and to provide reasonable assurance of stability in future years for the plan.



Section 36-29-4 - Establishment and provisions of health insurance plan; rules and regulations.

The board is hereby empowered and authorized to establish a fully insured or self-insured health insurance plan for employees and retirees of the State of Alabama and to adopt and promulgate rules and regulations for the administration of such plan, subject to such limitations as may be contained in this chapter. Such plan may provide for group hospitalization, surgical, and medical insurance against the financial costs of hospitalization, surgical, and medical treatment and care and may also include, among other things, prescribed drugs, medicines, prosthetic appliances, hospital inpatient and outpatient service benefits, and medical expenses indemnity benefits, including major medical benefits or such other coverage or benefits as may be deemed appropriate and desirable by the board.



Section 36-29-5 - Expenses, treatment, etc., not to be included under plan.

(a) Such health insurance shall not include any of the following:

(1) Expenses incurred by or on account of an individual prior to the effective date of the plan.

(2) Cosmetic surgery or treatment, except to the extent necessary for correction of damages caused by accidental injury while covered by the plan or as a direct result of disease covered by the plan.

(3) Services received in a hospital owned or operated by the United States government for which no charge is made.

(4) Services received for injury or sickness due to war or any act of war, whether declared or undeclared, which war or act of war shall have occurred after the effective date of this plan.

(5) Expenses for which the individual is not required to make payment.

(6) Expenses to the extent of benefits provided under any employer group plan other than the plan in which the state participates in the cost thereof.

(7) Such other expenses as may be excluded by regulations of the board.

(b) This section shall not mandate the coverage of hearing assistance devices except that the State Employees' Health Insurance Board may determine by a majority vote of the board to cover such expenses in part or in whole on or after April 11, 2000.



Section 36-29-6 - Authorization and execution of contracts; documentation of benefits.

(a) The board is hereby authorized to execute a contract or contracts to provide the plan determined in accordance with the provisions of this chapter. Such contract or contracts may be executed with one or more agencies or corporations licensed to transact or administer group health insurance business in this state. All of the benefits to be provided under this chapter may be included in one or more similar contracts issued by the same or different companies.

(b) Before entering into any contract or contracts authorized by subsection (a) of this section, the board shall invite competitive bids from all qualified entities who may wish to administer or offer plans for the health insurance coverage desired. The board shall award such contract or contracts on a competitive basis as determined by the benefits afforded, administrative costs, the costs to be incurred by employee, retiree, and employer, the experience of the offering company or agency in the group health insurance field and its facilities for the handling of claims. In evaluating these factors the board may employ the services of impartial professional insurance analysts or actuaries.

(c) The contract or contracts executed by the board with the selected carrier or third party administrator shall be a contract to offer coverage to all employees and retirees of the state subject to the provisions of this chapter; provided, however, that nothing contained in this chapter shall prohibit other insurance carriers from soliciting additional health and other types of insurance coverage with state employees, and nothing contained in this chapter shall prohibit the Director of Finance from authorizing payment of premiums for such additional health and other types of coverage by payroll deduction.

(d) The board may authorize a carrier with whom a contract has been executed to reinsure portions of such contract with other such carriers which elect to be a reinsurer and who are legally qualified to enter into a reinsurance agreement under the laws of this state.

(e) Each employee and retiree who is covered under the plan shall receive a certificate or summary document setting forth the benefits to which the employee, retiree, and dependents are entitled thereunder, to whom such benefits shall be payable, to whom claims shall be submitted, and a summary of the provisions of the plan as they affect the employee, retiree, and dependents.

(f) The board may at the end of any contract period discontinue any contract or contracts it has executed with any carrier or third party administrator and replace same with a contract or contracts with any other carrier or third party administrator meeting the requirements of this chapter.

(g) The State Employees' Insurance Board may enter into contracts of the Public Education Employees' Health Insurance Board that were awarded through a competitive bid process, upon the mutual consent of the Public Education Employees' Health Insurance Board and the contractor.



Section 36-29-7 - Payment of employer's contribution; coverage for dependents; changes to contributions; withholding of employee's contribution; State Employees' Insurance Fund.

(a) The board is hereby authorized to provide under the provisions of this chapter that the employer's contribution to the cost of such plan for coverage of the employee and retiree shall be paid by the employer.

(b) Each employee and retiree shall be entitled to have his or her spouse and dependent children, as defined by the rules and regulations of the board, included in the coverage provided upon agreeing to pay the employee's contribution of the health insurance premium for such dependents. The board shall adopt regulations governing the discontinuance and resumption by such employees and retirees of coverage for dependents.

(c) Subject to Section 36-29-19.3, any further changes in employee or retiree contribution to the health insurance premium or other out-of-pocket expenses including, but not limited to, any surcharge, copay, or deductible may only be enacted when: (1) the executive director certifies that after proper evaluation the increase is justified and (2) the change is approved by at least a simple majority vote of the board members present.

(d) As used in this section, the employer shall mean the fund from which the salaries of such employees are paid. There is hereby appropriated annually from each fund amounts sufficient to provide the employer's contribution of the health insurance premium. In the case of those departments supported wholly by transfers from other state funds, there is hereby appropriated from the supporting funds such additional amounts as may be necessary to pay the sums required to pay the employer's contribution costs of employees and retirees of each department so supported in the same proportion as the other state funds contribute to the support and maintenance of such department.

(e) During any period in which an employee or an employee's dependents are covered under this chapter, there shall be withheld from the salary payment of such employee the employee's contribution to the cost of coverage.

(f) There is hereby created in the State Treasury a fund to be known as the State Employees' Insurance Fund. Such fund shall consist of and there shall be deposited into such fund all appropriations made from employer funds, under the provisions of subsection (d) of this section and all premiums paid by employees and retirees under the provisions of subsection (e) of this section and any other premiums paid under the provisions of this chapter. The board shall designate a custodian of this fund who shall be authorized to make deposits into and payments therefrom in accordance with contracts entered into by the board.



Section 36-29-8 - Optional inclusion by persons eligible for coverage; submission of false or misleading information.

(a) All persons in the employment of the State of Alabama who are eligible for coverage under the provisions of this chapter and the rules and regulations of the board adopted pursuant thereto shall have the option to be included in such coverage and shall have an option as to whether they will subscribe to such coverage for their dependents, such option to be exercised in the manner and within the time limitation prescribed by the board.

(b) All persons who become employees of the State of Alabama, as defined by the terms of this chapter and the rules and regulations promulgated by the board pursuant thereto, shall have the option to become members of the plan hereby provided and shall have an option as to whether they will subscribe to such coverage for their dependents; provided, that the exercise of such option shall be contingent upon acceptance by the board subject to proper documentation of eligibility and such coverage may be deferred during any reasonable waiting period provided in the contract or contracts.

(c) Any employee or retiree knowingly and willfully submitting materially false information to the board or engaging in fraudulent activity that causes financial harm to the plan, may, upon a determination by the board, (1) repay all claims and other expenses, including an interest charge based on the applicable interest rate paid by the state under Section 40-1-44, incurred by the plan related to the intentional submission of false or misleading information or fraudulent activity and (2) may be subject to disqualification from coverage under the plan.



Section 36-29-9 - Contracts to provide for health insurance for retiring state employees, spouses and dependents; adoption of rules and regulations for election by retiring employees or surviving spouses and dependents as to participation, etc., in plan.

The contract or contracts shall provide for health insurance for retiring state employees and their spouses and dependents as defined by rules and regulations of the board on such terms as the board may deem appropriate.

The board shall adopt rules and regulations prescribing the conditions under which retiring employees, and in the event of the death of a retired employee their spouses and dependents, may elect to participate in or withdraw from the plan.



Section 36-29-10 - Election by retired employees to continue coverage; payment of premiums.

(a) Employees covered under the plan who retire from active service before January 1, 2012, and begin receiving monthly benefits from the Employees' Retirement System of Alabama, Judicial Retirement System of Alabama, or from the Teachers' Retirement System of Alabama may elect to continue coverage under the plan by consenting to have the employee contribution deducted from their monthly benefit payment for coverage of such retired employees.

(b) Employees covered under the plan who retire from active service after December 31, 2011, with at least 10 years of creditable coverage and begin receiving monthly benefits from the Employees' Retirement System of Alabama, Judicial Retirement System of Alabama, or the Teachers' Retirement System of Alabama may elect to continue coverage under the plan by consenting to have the employee contribution deducted from their monthly benefit payment for coverage of such retired employees.

(c) The premiums so deducted shall be transmitted monthly to the board. Notwithstanding the foregoing provisions no person otherwise eligible for coverage under the plan shall be denied participation therein, for the reason that such person is precluded from having the cost of his or her coverage deducted from a monthly benefit payment.

(d) The board shall adopt such rules and regulations as they deem appropriate and necessary for carrying out the provisions of this section.



Section 36-29-11 - Payment of benefits under plan.

Any benefits payable under the plan adopted may be paid either directly to the attending physician, hospital, medical group or other furnishing the service upon which the claim is based or to the insured employee upon presentation of valid bills for such services, subject to such provisions designed to facilitate payment as may be made by the board.



Section 36-29-12 - Rules and regulations; notice of denial of claim; review.

The board shall promulgate such rules and regulations as may be required for the effective administration of the provisions of this chapter. The board shall have discretion and authority to interpret the terms and conditions of the plan. The plan shall require adequate notice in writing to any participant whose claim for benefits under the plan has been denied, setting forth the specific reasons for such denial and shall afford a reasonable opportunity to any participant whose claim for benefits has been denied for a full and fair review by the claims administrator upon the written request of the participant, within 60 days of the date of denial, setting forth the specific reasons for review. The claims administrator shall provide in writing a final determination of the claim. Review of a final decision by the claims administrator shall be by the Circuit Court of Montgomery County.



Section 36-29-13 - Appropriations to board; recognition of Medicaid premiums paid by retiree.

(a) There is hereby provided from the funds of the State Employees' Health Insurance Plan $1,592,605.00 (estimated) for the fiscal year beginning October 1, 1985. The State Employees' Insurance Board is hereby authorized to expend $22.35 per month per eligible retired employee towards coverage for said retired employee for the fiscal year beginning October 1, 1985.

(b) It is the intent of the Legislature that subsequent appropriations to the State Employees' Insurance Board pursuant to this section shall be included in the appropriations made for active employees from employer funds pursuant to subsection (d) of Section 36-29-7 beginning with the fiscal year 1986-87 and each year thereafter and shall be increased to fully fund the employer's portion of the benefits provided for in Section 36-29-10.

(c) The board shall recognize any Medicare premium paid by a retiree in determining any increases in retiree contributions in existing and newly imposed premiums proscribed on state employees and retirees.



Section 36-29-14 - Health insurance coverage under State Employees' Insurance Board; operation of board.

(a) Any agency of the state, or any governmental entity, body, or subdivision thereto, any county, any municipality, any municipal foundation, any fire or water district, authority, or cooperative, any regional planning and development commission established pursuant to Sections 11-85-50 through 11-85-73, that is not and was not for the 12 months immediately preceding the date of application to participate in any plan created pursuant to the provisions of this article a member of an existing government sponsored health insurance program, formed under the provisions of Section 11-26-2, the Association of County Commissions of Alabama or the Alabama League of Municipalities, the Alabama Retired State Employees' Association, the Alabama State Employees Credit Union, Easter Seals Alabama, Alabama State University, the Alabama Rural Water Association, Rainbow Omega, Incorporated, The Arc of Alabama, Incorporated, and any of the affiliated local chapters of The Arc of Alabama, Incorporated, United Ways of Alabama and its member United Ways, the Alabama Network of Children's Advocacy Centers and its member Children's Advocacy Centers, any railroad authority organized pursuant to Chapter 13, Title 37, or any solid waste disposal authority organized pursuant to Chapter 89A, Title 11, by resolution legally adopted to conform to rules prescribed by the State Employees' Insurance Board, may elect to have its officers, members, employees, and retired employees become eligible for health insurance coverage under the State Employees' Insurance Board without any liability to the state or the State Employees' Health Insurance Plan.

(b) Acceptance of the employees identified in subsection (a) shall be optional with the State Employees' Insurance Board.

(c) Employees, officers, members, and retirees who are eligible for health insurance pursuant to this section shall be entitled to coverage and benefits as designated by the State Employees' Insurance Board.

(d) Any portion of the cost of the insurance coverage as determined by the State Employees' Insurance Board for the employees, officers, members, and retirees and their dependents pursuant to this section may be paid by the employer.

(e) The chief fiscal officer of each employer shall remit to the State Employees' Insurance Board the amount of premiums required for employee and dependent coverage under this section. The employer shall furnish the necessary information to the State Employees' Insurance Board.

(f) The agreement of any employer to have its employees, officers, members, and retirees to be covered under the health insurance plan provided by the State Employees' Insurance Board may be revoked only by complying with the following provisions:

The employer, by resolution of the governing body, shall signify its intention and desire to withdraw from such plan in writing and by delivering a copy of such resolution by certified mail to the State Employees' Insurance Board no later than six months prior to the effective date of withdrawal. Any employer that withdraws from participation in such plan shall be responsible for paying its claims incurred prior to the date of withdrawal, but not reported and paid prior to the date of withdrawal. The withdrawing employer shall also be liable for interest which will accrue at a rate of one and one-half percent per month on any monies due to the State Employees' Insurance Board which are over 30 days past due. Any organization which provides or administers health insurance benefits through the Local Government Health Insurance Program shall not provide or administer health insurance benefits to any entity which withdraws from the Local Government Health Insurance Program for a period of two years from the effective date of withdrawal.

(g) The State Employees' Insurance Board shall promulgate such rules and regulations as may be necessary for the effective administration of the provisions of this section.

(h) In addition, the State Employees' Insurance Board shall engage such actuarial and other special services as shall be required to transact the business of the board. The compensation of all persons engaged by the board, with the exception of clerical employees who shall be employed under the Merit System Act, and all other expenses of the board necessary for the operation of the board shall be paid at such rates and in such amounts as the board shall approve.



Section 36-29-14.1 - Election by soil and water conservation districts to receive coverage for officers and employees.

(a) The governing body of any county soil and water conservation district may, by resolution legally adopted to conform to rules prescribed by the State Employees' Insurance Board, elect to have its officers and employees who are full-time employees working at least a 40-hour work week and its retiring employees who worked full time at least a 40-hour work week during their active employment become eligible to participate in the State Employees' Health Insurance Plan. The term "officers" and "employees" as used in this section shall include those persons appointed or employed by the individual officers and performing their duties in public offices, but shall not include members of soil and water conservation district boards, known as district supervisors who are expressly prohibited from participating in said health insurance plan.

(b) Each employee who is covered by the State Employees' Health Insurance Plan pursuant to this section shall be entitled to the coverage and benefits as though he were a state employee.

(c) The cost of the insurance coverage for the employee shall be paid by the employer; however, each employee who chooses to have dependent coverage shall agree to pay the cost of coverage for his dependents. The chief fiscal officer of each employer shall pay to the State Employees' Insurance Board to the credit of the State Employees' Insurance Fund the amount of premiums paid by the employer and the employees.

(d) The agreement of any employer to have its officers and employees and its retiring employees to be covered under the State Employees' Health Insurance Plan shall be irrevocable except it can be terminated by the employer, by resolution of the governing body, signifying its intention and desire to withdraw from such plan in writing and delivering a copy of such resolution to the State Employees' Insurance Board; provided, however, any officer or employee who becomes covered under such plan shall be entitled to a minimum of five consecutive years of coverage.

(e) The State Employees' Insurance Board shall promulgate such rules and regulations as may be required for the effective administration of the provisions of this article.



Section 36-29-15 - Coverage of members of Legislature, Lieutenant Governor and dependents; limitation of benefits; payment of premiums; rules and regulations.

(a) Any member of the Legislature and the Lieutenant Governor, during their term of office, and their dependents, shall be eligible for coverage under the State Employees' Health Insurance Plan and upon expiration of their term of office may continue such coverage for a maximum of 36 months.

(b) Preexisting conditions shall not be covered until the insured has been covered under the plan for a period of 12 months, provided, however, that any legislator enrolling within 30 days of April 23, 1990 or within 30 days of the beginning of any calendar year thereafter shall not be subject to this limitation of benefits. A preexisting condition is any condition for which the insured or their covered dependent received medical treatment, advice or consultation or received any prescribed medication within 12 months of the effective date of the insured's coverage under the plan.

(c) The premiums for the insurance coverage for a legislator, the Lieutenant Governor and their dependents shall be paid by the individual legislator and the Lieutenant Governor.

(d) The State Employees' Insurance Board shall promulgate such rules and regulations as may be required for the effective administration of the provisions of this section.



Section 36-29-16 - Group insurance for retired judges of probate and legislators; payment of cost.

Any judge of probate who qualifies to retire from active service with a benefit from the Judicial Retirement Fund or any legislator shall be entitled to participate in the State Employees' Health Insurance Plan. The entire cost for the group health insurance during retirement for a judge of probate or for a legislator shall be paid by such retired judge or legislator under such terms and conditions as the group insurer may, from time to time, prescribe for such group health insurance.



Section 36-29-17 - Election by employees and officers of Alabama Sports Hall of Fame Board to receive coverage.

(a) Notwithstanding the provisions of Section 36-29-1, an employee or executive officer of the Alabama Sports Hall of Fame Board and his or her dependents shall be eligible for coverage under the State Employees' Health Insurance Plan and upon the expiration of the employment may continue the coverage for a maximum of 36 months.

(b) Preexisting conditions shall not be covered until the insured has been covered under the plan for a period of 12 months. An employee enrolling within 30 days of August 7, 1995 or within 30 days of the beginning of a calendar year thereafter shall not be subject to this limitation of benefits. A preexisting condition is a condition for which the insured or their covered dependent received medical treatment, advice, or consultation, or received a prescribed medication within 12 months of the effective date of the insured's coverage under the plan.

(c) The premiums for the insurance coverage for employees, executive officers, and their dependents shall be paid pursuant to Section 36-29-7. For those purposes, the Alabama Sports Hall of Fame shall be the employer.

(d) The State Employees' Insurance Board shall promulgate rules and regulations required for the effective administration of this section.



Section 36-29-18 - Generic equivalent medications.

As a condition of participation in an insurance policy of the State Employees Insurance Board (SEIB) a pharmacist shall dispense a generic equivalent medication to fill a prescription for a patient covered by SEIB when one is available unless the physician indicates in longhand writing on the prescription "medically Necessary" or "dispense as written" or "do not substitute". The generic equivalent drug product dispensed shall be pharmaceutically and therapeutically equivalent and contain the same active ingredient, or ingredients, and shall be of the same dosage, form, and strength.



Section 36-29-19.1 - The State Employees' Insurance Board shall maintain detailed records.

The board shall maintain records in sufficient detail to accurately determine the total health insurance costs and the contributions toward health insurance premiums by employees and retirees separately, and in composite form. Not later than 90 days after the end of each fiscal year the board shall prepare a written report that contains a calculation of the total cost of health insurance premiums for such fiscal year and the amount of contributions by employees and retirees to the cost of such health insurance premiums and the cost of such coverage that shall be paid by the employer for the next fiscal year and the total savings to the state realized by the enactment of Act 2004-646, Act 2004-647, Act 2004-648, Act 2004-649, and Act 2004-650. Such report shall contain sufficient detail to determine the total cost of health insurance premiums for each class of employees or retirees and the amount of contributions by each class of employees or retirees. Such report shall be prepared or verified by an independent firm employed by the board with skill and experience in reporting for such matters.



Section 36-29-19.2 - The State Employees' Insurance Board may offer supplemental coverage.

The board may no later than January 1, 2006, offer employees a supplemental coverage to other employer group health insurance coverage.

(1) For employees who have spouses with other employer group health insurance coverage available to them through their employer, or previous employer, the board may provide such employees with a supplemental coverage to the other employer group health insurance coverage in lieu of coverage in the basic medical plan of the State Employees' Health Insurance Plan.

(2) An employer that provides its employees and their spouses with other employer group health insurance coverage may not exclude an employee, as defined under Section 36-29-1, or his or her spouse from coverage by application of a provision which does not also apply on the same terms and conditions to other employees or their spouses. No provision of this section requires an employer to amend its plan to provide additional benefits.



Section 36-29-19.3 - Surcharge on smokers; changes in contributions.

A surcharge on smokers and users of tobacco products shall be added to the employee and retiree contribution by the board to be effective October 1, 2005.



Section 36-29-19.4 - Assistance to low income employees and retirees.

The board shall provide assistance to low income employees and retirees who meet the federal poverty levels defined in this section, effective October 1, 2005, and for each fiscal year thereafter.

(1) For employees and retirees who contribute to the cost of their health insurance premium and with annual income (determined as provided below on an aggregate basis for an employee or retiree and spouse) equal to or below 300 percent of the federal poverty level, the employee or retiree contribution shall be reduced as follows:

a. For employees or retirees with annual income equal to or less than 100 percent of the federal poverty level, the employee contribution will be calculated using 50 percent of the applicable premium.

b. For employees or retirees with annual income equal to or less than 150 percent of the federal poverty level, but more than 100 percent of the federal poverty level, the employee contribution shall be calculated using 60 percent of the applicable premium.

c. For employees or retirees with annual income equal to or less than 200 percent of the federal poverty level, but more than 150 percent of the federal poverty level, the employee contribution shall be calculated using 70 percent of the applicable premium.

d. For employees or retirees with annual income equal to or less than 250 percent of the federal poverty level, but more than 200 percent of the federal poverty level, the employee contribution shall be calculated using 80 percent of the applicable premium.

e. For employees or retirees with annual income equal to or less than 300 percent of the federal poverty level, but more than 250 percent of the federal poverty level, the employee contribution shall be calculated using 90 percent of the applicable premium.

(2) An application procedure shall be devised and implemented by the board through which employees and retirees may apply for the federal poverty level assistance described in this section. For purposes of applying for federal poverty level assistance, the annual income of an employee or retiree shall be aggregated with the annual income of the spouse of such employee or retiree and shall include all sources of income including, but not limited to, wages, pension benefits, and Social Security benefits, that may be included in gross income for purposes of federal income taxation. Applicants must submit with their application a copy of their federal tax return and, if the applicant did not file a joint return with his or her spouse, a copy of the spouse's federal tax return. Any reduction in an employee's or retiree's contribution pursuant to this section shall not be considered income of the employee or retiree for purposes of determining Medicaid eligibility for such employee or retiree.



Section 36-29-19.5 - Premium deductions shall be pretax; transfer of funds.

Employee's contribution to the health insurance premium shall be deducted from payroll on a pretax basis as permitted under Section 125 of the Internal Revenue Code. The board is authorized to transfer the necessary funds from the State Employees' Insurance Fund to the fund established by the Flexible Employees Benefit Board for the administration of the flexible employees benefits program.



Section 36-29-19.6 - The State Employees' Insurance Board shall constitute a body corporate.

(a) The board shall constitute a body corporate for the purposes of management of the plan. The board shall have all powers and privileges of a corporation and may enforce all existing rights and claims, and hold its cash and securities and other property in trust for the purpose for which received; provided, however, that as an instrumentality of the state, funded by the state, the board, their officers, and their employees shall be immune from suit to the same extent as the state, its agencies, officers, and employees; provided, however, nothing in this section shall be deemed to exclude the board from the State Ethics Law, Chapter 25 of this title.

(b) A legislative advisory committee is hereby established to be composed of three members of the House of Representatives appointed by the Speaker of the House and three members of the Senate appointed jointly by the Lieutenant Governor and the Senate President Pro Tempore. The function of the committee shall be to advise the board on matters including, but not limited to, cost containment and appropriations. Members of the committee shall be entitled to not more than regular interim committee compensation which shall be paid from funds appropriated to the Legislature.



Section 36-29-19.7 - Retiree contribution based on years of service.

(a) The board shall set forth the employer contribution to the health insurance premium for each retiree class.

(b) For employees who retire other than for disability after September 30, 2005, but before January 1, 2012, the employer contribution to the health insurance premium set forth by the board for each retiree class shall be reduced by two percent for each year of service less than 25 and increased by two percent for each year of service over 25, subject to adjustment by the board for changes in Medicare premium costs required to be paid by a retiree. In no case shall the employer contribution of the health insurance premium exceed 100 percent of the total health insurance premium cost for the retiree.

(c)(1) Except as provided in subdivision (2), for employees who retire after December 31, 2011, the employer contribution to the health insurance premium set forth by the board for each retiree class shall be reduced by four percent for each year of creditable coverage less than 25 and increased by two percent for each year of creditable coverage over 25, subject to adjustment by the board for changes in Medicare premium costs required to be paid by a retiree. In no case shall the employer contribution of the health insurance premium exceed 100 percent of the total health insurance premium cost for the retiree.

(2) Employees who retire on disability after December 31, 2011, and apply for Social Security Disability shall be exempt from this subsection for a period of two years and thereafter if the employee is approved for Social Security Disability.

(d) For employees who retire after December 31, 2011, who are not covered by Medicare, regardless of years of coverage, the employer contribution to the health insurance premium set forth by the board for each retiree class shall be reduced by a percentage equal to one percent multiplied by the difference between the Medicare entitlement age and the age of the employee at the time of retirement as determined by the board. This reduction in the employer contribution will cease upon notification to the board of the attainment of Medicare coverage.

(e) No later than October 1, 2016, the net employer contribution to the health insurance premium for employees who retire after December 31, 2011, without Medicare coverage shall not exceed the amount of the employer contribution to cover the cost of an active employee.

(f) For an employee who has elected to participate in the Deferred Retirement Option Plan (DROP) as defined under Sections 16-25-150 and 36-27-170, the date participant entered DROP is his or her retirement date for purposes of Act 2011-698 only, provided that the DROP participant: (1) Does not voluntarily terminate participation in DROP within the first three years; and (2) withdraws from service at the end of DROP participation period.

(g) Notwithstanding the provisions of subsection (a), the calculation of the employer contribution for correction officers, retiring after December 31, 2012, shall include credit for any hazardous duty time awarded under the Employees' Retirement System or the Teachers' Retirement System pursuant to subdivision (1) of subsection (b) of Section 36-27-59, provided that the agency from which a correctional officer retires shall reimburse the board for the cost of any credited hazardous duty time under such terms and conditions as determined by the board.



Section 36-29-19.8 - Supplemental coverage for certain retirees.

The board may offer a retiree a supplemental coverage to other employer group health insurance coverage and certain requirements shall be maintained regarding retiree health coverage and cost sharing.

(1) For employees who retire after September 30, 2005, and who become employed by an employer that provides employees at least 50 percent of the cost of single health insurance coverage and that qualify to receive other employer group health insurance coverage through that employer shall be required to use the employer's health benefit plan for primary coverage and the State Employees' Health Insurance Plan may provide supplemental coverage.

(2) For retirees who have spouses with other employer group health insurance coverage available to them through their employer or previous employer, the board may provide such retirees with a supplemental coverage to other employer group health insurance coverage in lieu of coverage in the basic medical plan of the State Employees' Health Insurance Plan.

(3) An employer that provides its employees and their spouses with other employer group health insurance coverage may not exclude a retiree, as defined under Section 36-29-1(11), or his or her spouse from coverage by application of a provision which does not also apply on the same terms and conditions to other retirees or their spouses. No provision of this section requires an employer to amend its plan to provide additional benefits.



Section 36-29-19.9 - Continued coverage for spouse and dependents of covered person killed in the line of duty.

(a) Notwithstanding any other laws to the contrary, a spouse and dependents of a person covered under the State Employees' Insurance Board (SEIB) health insurance plan who is killed in the line of duty or who dies as a result of an injury received in the line of duty shall continue to be covered under the SEIB plan, with the cost of continued coverage to be paid from the State Treasury.

(b) The continued coverage shall cease for the spouse if he or she remarries or obtains an alternate health insurance provider. Continued coverage shall cease for any dependent when his or her eligibility for coverage terminates.






Article 2 - Flexible Employee Benefits.

Section 36-29-20 - Legislative findings and intent.

The Legislature finds that private employers have provided their employees with flexible employee benefit plans which provide a savings both to the employer and the employee, and that the State of Alabama, its departments and agencies, may provide the same tax-effective benefits to its employees. It is, therefore, the intent of the Legislature to provide for the establishment of a "cafeteria plan" or flexible employee benefit plan in compliance with the Internal Revenue Code of 1986, with every effort being used to utilize the existing resources of the state Comptroller to implement said plan in conjunction with the Flexible Employees Benefits Board.



Section 36-29-21 - Definitions.

When used in this article, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) BOARD. The Flexible Employees Benefits Board.

(2) EMPLOYEE. A person who is employed by the State of Alabama, its agencies, departments, or for a county health department, and who receives his compensation through means of a state warrant drawn upon the State Treasury, or by check drawn by the Alabama State Port Authority, or from the treasury of the Department of Mental Health, other than those employees covered by the federal Railroad Retirement Act. Further, for the purposes of long-term care insurance, this definition covers any person employed by a local government in the State of Alabama.

(3) INTERNAL REVENUE CODE. The Internal Revenue Code of 1986, as amended.

(4) PARTICIPATING EMPLOYEE. An employee who elects to participate in the flexible benefit plan and meets the requirements set forth in said plan.

(5) SALARY REDUCTION AGREEMENT. A written agreement between a participating employee and a state agency, department, or county health department, whereby the employee agrees to reduce his salary by a stated amount, or an amount equal to the cost of benefits selected under a flexible employee benefit plan, and the state agency, department, or county health department agrees to contribute such amounts to cover the cost of benefits selected by the participating employee, including related administrative expenses.



Section 36-29-22 - Creation of "Flexible Employees Benefit Board."

There is hereby created the Flexible Employees Benefit Board, which shall consist of a state employee appointed by the Executive Director of the Alabama State Employees Association, the members of the State Personnel Board, and the Director of Finance. The individuals presently holding the offices shall constitute the initial membership of the board, and their successors in office, by virtue of assuming such office, shall succeed to membership on the board. The Director of Finance may designate a person to attend the meetings from time to time and to vote in his or her absence.

The board shall elect one of its members as chair of the board and another as vice chair and shall also elect a secretary who need not be a member of the board. The chair, vice chair and the secretary shall serve as officers at the pleasure of the board. A majority of the members of the board shall constitute a quorum and the affirmative vote of a majority of those members present shall be necessary for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all rights and perform all duties of the board.



Section 36-29-23 - Authorization to establish flexible employee benefit plan; provisions of plan.

The board, with the approval of the Governor, is authorized to establish a flexible employee benefit plan for state employees in compliance with Section 125 and any other applicable sections of the Internal Revenue Code. The flexible employee benefit plan may provide for payments or salary reductions for qualified benefits in accordance with Section 125 of the Internal Revenue Code, which presently include health insurance premiums, group life insurance, disability insurance, supplemental health and accident insurance, dependent care expenses, and such other types of employee benefits permitted under Section 125 and any other applicable sections of the Internal Revenue Code. Futhermore, the board may establish a long-term care plan for employees.



Section 36-29-24 - Authorization to deduct or reduce salary or wages designated by employee.

In order to carry out the provisions of the flexible employee benefit plan or any long-term care plan, or both, the board or the head of each department, agency, or county health department is authorized on behalf of the state to deduct or reduce from salary or wages amounts voluntarily designated by the employees pursuant to salary reduction agreements or benefit deduction agreements for purchasing benefits offered under the plan.



Section 36-29-25 - Rules and regulations.

The board may promulgate rules and regulations concerning the selection of benefits offered and such other rules and regulations as may be required for the effective administration of this article.



Section 36-29-26 - Payment of administrative expenses.

In the event the board adopts and implements a flexible employee benefit plan which includes the offering of benefits in addition to health insurance premiums, the board is authorized to pay administrative expenses related to the plan, said funds being derived from general appropriation and/or by fees charged to the participating employees.



Section 36-29-27 - Fund for administration of plan.

The board is authorized to establish such funds in the State Treasury as are necessary to administer said plan and may deposit as necessary in such fund or funds employee payments, amounts deducted pursuant to salary reduction agreements, and administrative fees and appropriations, if any. The board shall designate a custodian of said fund or funds who shall be authorized to make deposits into and payments therefrom in accordance with rules and regulations adopted by said board.



Section 36-29-28 - Treatment of reduction under retirement systems.

The amount by which a state employee's salary or wage is reduced pursuant to a salary reduction agreement authorized by this article shall continue to be included as earnable compensation for the purpose of computing benefits under the state Employees' Retirement System and/or the Teachers' Retirement System.



Section 36-29-29 - Board protection from liability.

The board and the head of each department, agency, or county health department, and their employees shall not incur any liability to any employee for errors or omissions in the performance of any agreement authorized by this article.



Section 36-29-30 - Authority to adopt flexible benefit plans.

Counties, municipal corporations, county school boards and other political subdivisions in this state shall continue to have the authority to adopt flexible benefit plans for their employees, in accordance with the Internal Revenue Code, upon the adoption of any necessary local enabling ordinance or resolution.






Article 3 - High Deductible Health Plan.

Section 36-29-50 - High deductible health plan with a federally qualified health savings account.

(a) As used in this section, the following words shall have the following meanings:

(1) HEALTH SAVINGS ACCOUNT or HSA. A savings or other account meeting the requirements for favorable tax treatment under 26 U.S.C. §223, as amended.

(2) HIGH DEDUCTIBLE HEALTH PLAN or HDHP. That term as defined in 26 U.S.C. §223(c)(2), as amended, and any regulations promulgated thereunder.

(3) PARTICIPANT. An eligible active or retired state employee and his or her dependents as determined by the State Employees' Insurance Board.

(b) The State Employees' Insurance Board may offer a high deductible health plan with a federally qualified health savings account (HDHP-HSA) to eligible active and retired state employees and their dependents. A retired state employee eligible for or entitled to Medicare benefits under Title XVIII of the federal Social Security Act is not eligible to participate in the HDHP-HSA. The terms and conditions of the HDHP-HSA shall be established by the board in accordance with federal requirements and limitations.

(c) A participant in the HDHP-HSA may receive an employer contribution into the participant's HSA from the State Employees' Insurance Fund in an amount to be determined by the board. The employer contributions into the participant's HSA shall not constitute compensation to an employee for the purposes of any statute fixing or limiting the compensation of the employee.

(d) A participant in the HDHP-HSA is eligible to deposit the participant's own funds into a HSA. Each department, agency, or county health department on behalf of the state may deduct or reduce from salary or wages amounts voluntarily designated by a participant pursuant to salary reduction agreement to participate in the HDHP-HSA. The amount by which a state employee's salary or wage is reduced pursuant to a salary reduction agreement authorized by this article shall continue to be included as earnable compensation for the purpose of computing benefits under the State Employees' Retirement System and the Teachers' Retirement System.



Section 36-29-51 - Health reimbursement arrangement.

(a) As used in this section, the term health reimbursement arrangement or HRA means a plan qualifying as a health reimbursement arrangement as that term is defined under IRS Notice 2002-45 and a medical reimbursement plan under Sections 105 and 106 of the Internal Revenue Code of 1986, as amended.

(b) The State Employees' Insurance Board may offer a health reimbursement arrangement to eligible active and retired state employees and their dependents. The terms and conditions of the HRA shall be established by the board in accordance with federal requirements and limitations.

(c) Participants in the HRA are eligible to receive an employer contribution into the participant's HRA from the State Employees Insurance Fund in an amount to be determined by the board. Employer contributions into the participant's HRA shall not constitute compensation to an employee for the purposes of any statute fixing or limiting the compensation of the employee.



Section 36-29-52 - Assignment of attachment of health benefits.

In the case of any state law authorizing the assignment of benefits or a lien against benefits under a health insurance policy, the health benefits covered under any policy or plan of health insurance may not be assigned by the insured or attached by lien if the policy provides coverage for excepted benefits, as defined in Section 2791(c)(2), (3), and (4) of the Public Health Service Act.









Chapter 29A - STATE EMPLOYEE INJURY COMPENSATION PROGRAM.

Section 36-29A-1 - Compensation for personal injuries of state employees, etc.

The Director of Finance shall have the authority to implement a program to provide compensation for employees of the state and its agencies, departments, boards, or commissions and members of the Alabama National Guard and Alabama State Defense Force while on active military service for the state who suffer personal injury as a result of accidents arising out of and in the course of their state employment or active military service, under such terms and conditions as the Director of Finance shall determine. The program will be administered by the Division of Risk Management of the Department of Finance, and will take effect on October 1, 1994.



Section 36-29A-2 - Costs.

The costs of the program and its administration shall be paid from the funds appropriated for the operation of the several state departments, agencies, boards and commissions, to which the Director of Finance may apportion the costs. Medical costs may be managed by cooperative agreement with the State Employees' Insurance Board.



Section 36-29A-3 - Employee Injury Compensation Trust Fund.

There is hereby established a separate special trust fund in the State Treasury to be known as the Employee Injury Compensation Trust Fund. All receipts collected under the provisions of this chapter shall be deposited in this fund and used only to carry out the provisions of this chapter. Any funds unspent and unencumbered at the end of each fiscal year shall not revert to any other fund in the State Treasury but shall be carried forward to the succeeding fiscal year. All funds in the Employee Injury Compensation Trust Fund may be invested and reinvested by the Director of Finance, through the Division of Risk Management, under the same terms as apply to the State Insurance Fund. There is hereby appropriated from the Employee Injury Compensation Trust Fund such amounts as are necessary to pay claims, benefits, administrative costs, and all other costs of the program.



Section 36-29A-4 - Workers' Compensation Law not applicable.

Except as provided herein, the program implemented pursuant to this chapter is not governed by or subject to the provisions of Act 92-537, or its successor, otherwise known as the Alabama Workers' Compensation Law or any similar law. Payments made to physicians licensed to practice medicine for services to injured employees shall be in accordance with the schedule of maximum fees as established under Section 25-5-313, or as otherwise permitted under Section 25-5-314. All undisputed medical reimbursements or payments shall be made within twenty five (25) working days of receipt of claims in the form specified in Section 25-5-3. There shall be added to any undisputed medical invoice which is not paid within twenty five (25) working days an amount equal to ten (10) percent of the unpaid balance. Any regulation, policy, or program directive for the conduct of utilization review, bill screenings, and medical necessity determinations related to services provided by physicians licensed to practice medicine shall comply with the regulations promulgated by the Workers' Compensation Medical Services Board under the provisions of subdivision (1) of Section 25-5-312. Any rules, regulations, or guidelines promulgated by the Director of Finance with respect to the establishment and operation of the program contemplated by this chapter shall be subject to the Administrative Procedure Act, and a final determination as to benefits payable under the said program shall be subject to review by the Circuit Court in Montgomery County in the manner prescribed by the Administrative Procedure Act.



Section 36-29A-5 - Preretirement death benefits not affected.

This chapter does not affect or repeal preretirement death benefits provided by the retirement systems or benefits provided by Sections 36-30-1 through 36-30-23.



Section 36-29A-6 - State not waiving sovereign immunity.

Neither this chapter nor any part thereof shall be construed as a waiver by the state of its sovereign immunity under the Constitution of Alabama 1901.



Section 36-29A-7 - Application limitation.

The program established by the Director of Finance pursuant to the provisions of this chapter shall not apply to the Alabama State Port Authority, nor to any educational institution, nor to any city or county board of education.



Section 36-29A-8 - Trust fund disputes.

(a) As used in this section, the following terms shall have the following meanings:

(1) ADMINISTRATIVE LAW JUDGE (ALJ). An independent third-party hearing officer appointed by the Chief Administrative Law Judge of the Administrative Law Judge Division (Central Panel) of the office of the Attorney General.

(2) AGENCY. A department, board, bureau, commission, agency, or office of the State of Alabama.

(3) STATE EMPLOYEE. A permanent, non-probationary employee, whether in the classified or unclassified service of the State of Alabama, including, but not limited to, employees of the Department of Mental Health and Mental Retardation.

(b) Notwithstanding any other provision of law to the contrary, a state employee may specifically request that an Administrative Law Judge (ALJ) or the State Employee Injury Compensation Trust Fund Review Board hear and decide any employee dispute related to State Employee Injury Compensation Trust Fund entitlements. The request by the employee must be made in writing to the State Employee Injury Compensation Trust Fund Review Board. If the employee requests that an ALJ hear and decide the dispute, the State Employee Injury Compensation Trust Fund shall provide a copy of the employee's request to the Administrative Law Judge Division (Central Panel) of the Office of the Attorney General within 10 business days. The request of the employee regarding the hearing must be made within 60 days of the date of the original notification of the State Employee Injury Compensation Trust Fund decision related to the employee's claim for entitlements. The ALJ shall notify the employee and the State Employee Injury Compensation Trust Fund of the hearing in writing. Said hearing date shall be set within 10 business days of notification and shall be conducted within 90 calendar days unless the ALJ approves a request from the employee or the State Employee Injury Compensation Trust Fund to delay the hearing date. The presentations at the hearing shall follow accepted legal procedures insofar as is practical but shall not be restricted by formal legal rules of evidence and procedure. In all matters involving the employee's claim for entitlements, due process shall be strictly adhered to. Hearings involving the employee's claim for entitlements shall be held in accordance with the provisions of the Alabama Administrative Procedure Act. At no expense to the State Employee Injury Compensation Trust Fund or the employee's agency, the employee shall have the right to be represented at the hearing by an attorney or other employee representative. The ALJ shall hear and decide claims for entitlements as stated herein at a rate of not less than $85.00 per hour which shall be paid by the relevant state agency. The rate shall not exceed the normal hourly rate authorized by the Governor for legal services contracts. The decision rendered by the ALJ or the State Employee Injury Compensation Trust Fund Review Board shall be within 60 days of the employee's written request for review unless the ALJ approves a request from the employee or the State Employee Injury Compensation Trust Fund to delay the hearing date. The decision may be appealed to the Circuit Court of Montgomery County.






Chapter 30 - COMPENSATION FOR DEATH OR DISABILITY OF PEACE OFFICERS, FIREMEN, ETC.

Article 1 - Compensation for Death of Peace Officers and Firemen.

Section 36-30-1 - Definitions; dependents; persons eligible for compensation.

(a) For the purposes of this chapter, the following words and phrases shall have the following meanings:

(1) AWARDING AUTHORITY. The State Board of Adjustment, created and existing pursuant to Article 4, Chapter 9 of Title 41.

(2) COMPENSATION. The money benefits paid on account of injury or death which occurred during the course of employment or activity as a peace officer or firefighter and is in the nature of workers' compensation.

(3) DEPENDENT CHILD. An unmarried child under the age of 18 years, or one over the age of 18 who is physically or mentally incapacitated from earning.

(4) DIRECT AND PROXIMATE RESULT OF A HEART ATTACK OR STROKE. Death resulting from a heart attack or stroke caused by engaging or participating in a situation while on duty involving nonroutine stressful or strenuous physical law enforcement, fire suppression, rescue, hazardous material response, emergency medical service, prison security, disaster relief, other emergency medical response activity, or participation in a training exercise which involved nonroutine stressful or strenuous physical activity; and the heart attack or stroke is suffered while still on that duty after so engaging or participating or not more than 24 hours after so engaging or participating.

(5) FIREFIGHTER or FIREFIGHTERS. A member or members of a paid or volunteer fire department of a city, town, county, or other subdivision of the state or of a public corporation organized for the purpose of providing water, water systems, fire protection services, or fire protection facilities in the state; and shall include the chief, assistant chief, wardens, engineers, captains, firefighters, and all other officers and employees of such departments who actually engage in fire fighting or in rendering first aid in case of drownings or asphyxiation at the scene of action.

(6) PEACE OFFICER. All sheriffs, deputy sheriffs, constables, municipal police officers, municipal policemen, state and town marshals, members of the highway patrol, state troopers, Alcoholic Beverage Control Board Enforcement Division agents, enforcement officers of the Public Service Commission, revenue agents, and persons who are required by law to comply with the provisions of the Peace Officers' Minimum Standards, employees of the Board of Corrections, highway camp guards, law enforcement officers of the Department of Conservation and Natural Resources, all law enforcement officers of the Alabama Forestry Commission, livestock theft investigators of the Department of Agriculture and Industries, Capitol security guards, narcotic agents and inspectors of the State Board of Health, any other state, county, or municipal officer engaged in quelling a riot, or civil disturbance, and university police officers.

(7) RESCUE SQUAD MEMBER. A member of an organized rescue squad of a city, town, county, or other subdivision of the state or of a public corporation, organized for the purpose of providing, within the scope of his or her practice: First aid, treatment, or transport of the sick or injured; rescue or recovery operations at incidents of drowning; search and rescue of individuals lost or incapable of self rescue; or any other emergency or non-emergency incident where the services provided by the rescue squad are deemed necessary for incident stabilization. The term includes all commanders, officers, and members of organized rescue squads that are members of the Alabama Association of Rescue Squads.

(b) For the purposes of this chapter, the following described persons shall be conclusively presumed to be wholly dependent:

(1) Spouse, unless it be shown that the spouse was voluntarily living apart from the peace officer, firefighter, or rescue squad member at the time of death, or unless it be shown that the peace officer, firefighter, or rescue squad member was not in any way contributing to the spouse's support and had not in any way contributed to the spouse's support for more than 12 months next preceding the occurrence of the injury causing death.

(2) Minor children under the age of 18 years and those over 18 if physically and mentally incapacitated from earning.

(3) Spouse, child, mother, father, grandmother, grandfather, sister, brother, mother-in-law, and father-in-law who were wholly supported by a deceased peace officer, firefighter, or rescue squad member at the time of his or her death and for a reasonable period of time prior thereto shall be considered his or her dependents and payment of compensation may be made to them as hereinafter authorized.

(c) If a paid or volunteer firefighter, peace officer, certified police officer, reserve law enforcement officer, or rescue squad member is killed while engaged in the performance of his or her duties and there are no designated beneficiaries, then the compensation shall be paid to his or her dependents or partial dependents in the manner prescribed by Section 36-30-3, and if there are none, the compensation shall be paid to his or her non-dependent children, and if there are none, the compensation shall be paid to his or her parents, and if there are none, the compensation shall be paid to the estate of the deceased.

(d) Any member of the class named in subdivision (3) of subsection (b) who regularly derived part of his or her support from the earnings of the deceased peace officer, firefighter, or rescue squad member, as the case may be, at the time of his or her death and for a reasonable time immediately prior thereto shall be considered his or her partial dependent and payment of compensation may be made to such partial dependent as hereinafter authorized.



Section 36-30-2 - Deaths deemed compensable; compensation for total disability; amount of compensation.

(a) In the event a peace officer, a firefighter, a volunteer firefighter who is a member of an organized volunteer fire department registered with the Alabama Forestry Commission, or a rescue squad member is killed, either accidentally or deliberately, or dies as a result of injuries received while engaged in the performance of his or her duties, or dies as a direct and proximate result of a heart attack or stroke, his or her beneficiaries or dependents shall be entitled to compensation in the amount of one hundred thousand dollars ($100,000) to be paid from the State Treasury as provided in Section 36-30-3, unless such death was caused by the willful misconduct of the officer, firefighter, or rescue squad member or was due to his or her own intoxication or his or her willful failure or refusal to use safety appliances provided by his or her employer or his or her willful refusal or neglect to perform a statutory duty or any other willful violation of a law or his or her willful breach of a reasonable rule or regulation governing the performance of his or her duties or his or her employment of which rule or regulation he or she had knowledge. Any peace officer, firefighter, volunteer firefighter, or rescue squad member whose death results proximately from an injury received while performing his or her duties shall, for the purposes of this article, be deemed to have been killed while in the performance of such duties. If the State Health Officer determines from all available evidence that a volunteer firefighter, who is a member of an organized volunteer fire department registered with the Alabama Forestry Commission, has become totally disabled as a result of any injury received while engaged in the performance of his or her fire-fighting duties and the disability is likely to continue for more than 12 months from the date the injury is incurred, then the firefighter shall be entitled to receive disability compensation in the amount of one hundred thousand dollars ($100,000) to be paid from the State Treasury as provided in Section 36-30-3. The term total disability shall be interpreted to mean that the injured party is medically disabled to the extent that he or she cannot perform the duties of the job occupation or profession in which he or she was engaging at the time the injury was sustained. The State Health Officer may seek the assistance of any state agency in making the determination of disability and the state agencies shall cooperate with the State Health Officer in such regard. The State Health Officer shall render a decision within 30 days of the time a claim is filed. If such volunteer firefighter disagrees with any officer, he or she may appeal the determination to the State Board of Adjustment in accordance with such board's procedures for such appeals.

(b) Beginning in calendar year 2009, the compensation amounts payable under this section shall be adjusted on January 1 of each year to reflect any increase during the preceding calendar year in the consumer price index as published by the U.S. Department of Labor, Bureau of Labor Statistics. The adjustment shall equal the percentage change in the consumer price index during the preceding calendar year.

(c) Any person who currently serves or previously served as a firefighter or law enforcement peace officer who dies as a result of a firefighter's occupational disease as defined in Section 11-43-144 or 36-30-40, or law enforcement peace officer's occupational disease as defined in Section 36-30-20 shall be qualified for a state death benefit as provided in subsection (a) as if the person died in the performance of his or her duties, provided he or she satisfies the three years' service requirement and physical examination requirements set forth in Section 11-43-144, 36-30-22, or 36-30-41, respectively.

(d) Any application for the state death benefit that was submitted during the period from April 29, 2010, until May 27, 2015, and denied because the firefighter or law enforcement peace officer was no longer employed on the date of death may be resubmitted based on subsection (c) within six months of May 27, 2015, and reconsidered and granted by the awarding authority.



Section 36-30-3 - Payment of compensation - Generally.

The compensation payable to surviving beneficiaries or dependents of peace officers, firefighters, or rescue squad members who are killed under the circumstances prescribed in Section 36-30-2 shall be paid to the beneficiaries designated by those peace officers, firefighters, or rescue squad members. If no beneficiaries have been designated, or if none remain, the compensation shall be paid to the persons entitled thereto without administration or to a guardian or such other person as the awarding authority may direct for the use of the persons entitled thereto, as follows:

(1) If the deceased peace officer, firefighter, or rescue squad member leaves a dependent spouse and no other dependents or partial dependents, the total amount of the compensation provided for in Section 36-30-2 shall be paid to the surviving spouse.

(2) If the deceased peace officer, firefighter, or rescue squad member leaves a dependent spouse and a dependent child or dependent children and no other dependents or partial dependents, then the total amount of the compensation provided for in Section 36-30-2 shall be paid to such surviving spouse for the benefit of herself or himself and such child or children, or, in its discretion, the awarding authority may determine what portion of the compensation shall be applied for the benefit of such child or children and may order the same paid to a guardian and then order only the remainder of such compensation paid to the surviving spouse.

(3) If the deceased peace officer, firefighter, or rescue squad member leaves a dependent child or children and no dependent spouse or other dependents or partial dependents, then such child or children shall be entitled to the total amount of the compensation authorized in Section 36-30-2, and such compensation shall be paid to a duly appointed guardian of such child or children or, in the discretion of the awarding authority, such sum may be paid to the probate judge of the county of residence of the child or children. Any probate judge who receives any moneys due any child or children under this article shall handle and administer all such funds in the manner prescribed in Sections 26-7-2 through 26-7-5.

(4) If the deceased peace officer, firefighter, or rescue squad member leaves no dependent spouse or dependent child or children but leaves other dependents or partial dependents, then such dependents and partial dependents jointly shall be entitled to the total amount of the compensation provided in Section 36-30-2, and subject to the limitations prescribed hereinbelow, such compensation shall be paid to them in the amounts and manner ordered by the awarding authority.

(5) If a deceased peace officer, firefighter, or rescue squad member leaves a dependent spouse and other dependents or partial dependents but no dependent child or children, then the surviving spouse and the other dependents and partial dependents jointly shall be entitled to the total compensation provided in Section 36-30-2; and, subject to the limitations prescribed hereinbelow, such compensation shall be paid to such dependents in the proportions and in the manner ordered by the awarding authority; provided, however, that at least 50 percent of such compensation must be awarded to the dependent surviving spouse.

(6) If a deceased peace officer, firefighter, or rescue squad member leaves a dependent spouse and a dependent child or children and other dependents and partial dependents, then the awarding authority shall determine what portion of such compensation shall be paid to the spouse and child or children and, in its discretion, may order all such compensation paid to such spouse and child or children, but must provide that at least 70 percent thereof is paid to them.

(7) If a deceased peace officer, firefighter, or rescue squad member leaves a dependent child or children and other dependents and partial dependents but no dependent spouse, then the awarding authority shall determine what portion of such compensation such child or children are entitled to receive and, in its discretion, may order all such compensation awarded to such child or children, but must award at least 60 percent thereof to such child or children.

(8) If a deceased peace officer, firefighter, or rescue squad member leaves no dependent spouse or child or children but leaves other dependents and partial dependents, the awarding authority shall determine what portion of such compensation each dependent and each partial dependent shall be entitled to receive, but such authority may not award to a partial dependent a greater percent of such compensation than the percent of the deceased peace officer's, firefighter's, or rescue squad member's average monthly income which was regularly contributed toward such partial dependent's support for a reasonable time immediately prior to the death of such officer, firefighter, or rescue squad member. In its discretion the awarding authority may award all of the compensation provided for in Section 36-30-2 to such total dependents of the deceased officer, firefighter, or rescue squad member to the exclusion of partial dependents.



Section 36-30-4 - Payment of compensation - Paid only to residents of United States.

Compensation pursuant to this article for the death of a peace officer, firefighter, or rescue squad member shall be paid only to his or her designated beneficiaries or dependents who at the time of such officer's, firefighter's, or rescue squad member's death were actually residents of the United States.



Section 36-30-5 - Presentation of claims for compensation; forms; rules of evidence and procedure.

(a) All claims for compensation as provided in this article shall be presented to the awarding authority within two years from the date of the death of the peace officer, firefighter, or rescue squad member or the claims are forfeited. All such claims shall be presented in the form prescribed by the awarding authority, and proof of the facts and circumstances of the peace officer's, firefighter's, or rescue squad member's death and, if necessary, the claimant's relationship to and dependence upon such peace officer, firefighter, or rescue squad member shall be made in the manner prescribed by the awarding authority.

(b) Notwithstanding the provisions of subsection (a), any person who was previously ineligible to claim the compensation provided in this article, but is now eligible to claim the compensation provided in this article because of the enactment of Act 2008-480, and who is making a claim based upon the death of a peace officer or firefighter who died on or after January 1, 2006, but prior to the enactment of Act 2008-480, shall be able to present his or her claim for compensation to the awarding authority within one year of the date of enactment of Act 2008-480 regardless of whether the claim was presented within one year from the date of the death of the peace officer or firefighter.

(c) The awarding authority is hereby authorized to prescribe such forms and adopt such rules of evidence and procedure as it deems necessary or proper, not inconsistent with the provisions of this article, for the proper determination of all claims for compensation under this article.



Section 36-30-6 - Hearing and determination of claims by Board of Adjustment; entry of judgment and order for payment of compensation.

The Board of Adjustment when serving as the awarding authority under this article shall hear and determine claims for compensation under this article in the same manner prescribed by law for the hearing and determination by such board of other claims against the state. If, when acting as the awarding authority, it determines that an applicant for compensation under this article is entitled thereto, it may adjudge and order that such compensation shall be paid out of the appropriation made by Acts 1966, Ex. Sess., No. 208, p. 256 to the Board of Adjustment for the purposes of this article and, if the funds in such appropriation have been exhausted, then out of any fund or funds appropriated to the Board of Adjustment for the purposes of Article 4, Chapter 9 of Title 41.



Section 36-30-7 - Construction of article; decision of awarding authority final.

(a) This article shall not be construed to give any person a right of action against the State of Alabama in any court for the recovery of the compensation authorized by this article. This article shall not be construed to take away any right of action in any court under any other law for the recovery of damages for the death of a peace officer, firefighter, or rescue squad member; nor, in the event of the death of a peace officer, firefighter, or rescue squad member who was an employee of the State of Alabama at the time of the injury which proximately caused his or her death, shall this article be construed to take away the right or privilege of the surviving dependents of such peace officer, firefighter, or rescue squad member to file a claim for damages with the State Board of Adjustment pursuant to any other law.

(b) The decision of the awarding authority shall be final and shall not be subject to appeal or review by any court.






Article 2 - Compensation for Death or Disability of Municipal Policemen and State Troopers From Occupational Diseases.

Section 36-30-20 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) BENEFIT. Any monetary allowance payable to a law enforcement officer by a city or county or by the state or from a pension system established for the law enforcement officers of a city or county or the state on account of his or her disability or to his or her dependents on account of his or her death, irrespective of whether the same is payable under a pension law of the state or under some other law of the state.

(2) DISABILITY. Disability to perform duties as a law enforcement officer.

(3) LAW ENFORCEMENT OFFICER. A full-time law enforcement officer with the power of arrest who is employed with any state agency, department, board, commission, or institution or a full-time law enforcement officer employed by any municipality or county within this state.

(4) LAW ENFORCEMENT OFFICER'S OCCUPATIONAL DISEASE. Any condition or impairment of health caused by any of the following:

a. Hypertension.

b. Heart disease.

c. Respiratory disease.

d. Cancer which manifests itself in a law enforcement officer during the period in which the law enforcement officer is in the service of the city, county, or state, provided the law enforcement officer demonstrates by sufficient evidence that he or she was exposed, while in the employ of the city, county, or state to a known carcinogen which is reasonably linked to the disabling cancer, unless the employing entity demonstrates by sufficient evidence that the cancer may have been caused by some other means.

e. HIV which manifests itself in a law enforcement officer during the period in which the law enforcement officer is in the service of the city, county, or state, provided the law enforcement officer demonstrates by sufficient evidence that he or she was exposed to HIV while in the line and scope of his or her employment with the employing entity unless the employing entity demonstrates by sufficient evidence that the HIV may have been caused by some other means.

f. Hepatitis which manifests itself in a law enforcement officer during the period in which the law enforcement officer is in the service of the city, county, or state, provided the law enforcement officer demonstrates by sufficient evidence that he or she was exposed to hepatitis while in the line and scope of his or her employment with the employing entity unless the employing entity demonstrates by sufficient evidence that the hepatitis may have been caused by some other means.



Section 36-30-21 - Authorized.

(a) If a law enforcement officer who qualifies for benefits under the provisions of this article suffers disability as a result of a law enforcement officer's occupational disease, his or her disability shall be compensable the same as any service-connected disability under any law which provides benefits for the law enforcement officer or, if a state law enforcement officer, under the state Employees' Retirement System, the same as if injured in the line of duty. If a law enforcement officer who qualifies for benefits under the provisions of this article dies as a result of a law enforcement officer's occupational disease, his or her death shall be compensable to the same extent as the death of a law enforcement officer killed in the line of duty; provided, that this article shall not apply to any municipality which has elected to be covered by the workers' compensation laws of this state.

(b) In order to qualify for benefits under the provisions of this article based on a law enforcement officer's occupational disease caused by cancer, HIV, or hepatitis, the law enforcement officer shall demonstrate by sufficient evidence all of the following:

(1) That the disease was caused by significant exposure to an agent known to cause the disease according to current medical literature and research.

(2) The exposure occurred while the claimant was acting in the line and scope of employment as a law enforcement officer.

(3) The exposure to the causative agent must be in excess of that experienced by the general population.

(c) Any sudden exposure to a causative agent from a single event shall be reported by a claimant to his or her supervisor within five days of the occurrence of exposure if it is reasonable to believe the claimant was aware of both his or her exposure to the agent and of the hazardous and harmful effects of the sudden exposure to the agent.

(d) If an occupational disease results from long term exposure to a causative agent, rather than from a single event, a claimant shall notify his or her supervisor, within 90 days of a conclusive medical diagnosis of the occupational disease and the determination by a medical doctor that the diagnosis is, or may be, linked to the exposure.



Section 36-30-22 - Eligibility for benefits - Generally.

The provisions of this article shall apply to a law enforcement officer who, upon entering the service of the city or county as a law enforcement officer, has successfully passed a physical examination which failed to reveal any evidence of a law enforcement officer's occupational disease and who has completed at least three years' service as a law enforcement officer, provided a physical examination was required at the time of entry into service, and shall apply to a state law enforcement officer who, upon entering the service of the state as a law enforcement officer, successfully passed a physical examination which failed to reveal any evidence of a law enforcement officer's occupational disease and who has completed no less than three years' service as a state law enforcement officer.



Section 36-30-23 - Eligibility for benefits - Where physical examination not required at time of entry into service.

(a) If a physical examination was not required at the time of entry into service, a policeman or state trooper who has had at least three years' continuous service as a policeman or state trooper next preceding September 8, 1967, shall be deemed eligible for benefits under the provisions of this article.

(b) If a physical examination was not required at the time of entry into service, a law enforcement officer who became covered by this article pursuant to Act 2012-549 who has had at least three years' continuous service as a law enforcement officer next preceding August 1, 2012, shall be eligible for benefits under the provisions of this article provided the eligibility requirements as provided in subdivision (4) of Section 36-30-20 are met.

(c) The provisions of this article shall not affect or modify the Workers' Compensation Law except that no county or municipal law enforcement officer who receives benefits under this article may receive benefits under the Workers' Compensation Law for the same occupational disease.






Article 3 - State Firefighters' Death and Disability Benefits for Certain Occupational Diseases.

Section 36-30-40 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) BENEFIT. Any monetary allowance payable by the state for a firefighter on account of his or her disability or to his or her dependents on account of his or her death, irrespective of whether the same is payable under a pension law of the state or under some other law of the state.

(2) DISABILITY. Disability to perform duties as a firefighter.

(3) FIREFIGHTER. A person employed as a firefighter by the state.

(4) FIREFIGHTER'S OCCUPATIONAL DISEASE. Any condition or impairment of health caused by any of the following:

a. Hypertension.

b. Heart disease.

c. Respiratory disease.

d. Cancer which manifests itself in a firefighter during the period in which the firefighter is in the service of the state, provided the firefighter demonstrates that he or she, while in the employ of the state, was exposed to a known carcinogen which is reasonably linked to the disabling cancer, and the cancer shall be presumed to arise out of and in the course of the firefighter's employment unless the state demonstrates by a preponderance of the evidence that the cancer was caused by some other means.

e. HIV which manifests itself in a firefighter during the period in which the firefighter is in the service of the state, provided the firefighter demonstrates by sufficient evidence that he or she was exposed to HIV while in the line and scope of his or her employment with the state.

f. Hepatitis which manifests itself in a firefighter during the period in which the firefighter is in the service of the state, provided the firefighter demonstrates that he or she was exposed to hepatitis while in the line and scope of his or her employment with the state.



Section 36-30-41 - Applicability; compensation for qualified firefighters; burden of proof.

(a) This article shall apply to firefighters who, upon entering the service of the state as firefighters, have successfully passed a physical examination which failed to reveal any evidence of a firefighter's occupational disease and who have completed at least three years' service as firefighters. If a physical examination was not required at the time of entry into service, a firefighter who completes an exam by January 1, 2013, shall be deemed eligible for benefits under this section.

(b) If a firefighter who qualifies for benefits under Chapter 29A, or any other law, suffers disability as a result of a firefighter's occupational disease, his or her disability shall be compensable the same as any service-connected disability under any law which provides benefits for firefighters of the state injured in the line of duty. If a firefighter who qualifies for benefits under this section dies as the result of a firefighter's occupational disease, his or her death shall be compensable to the same extent as the death of a firefighter killed in the line of duty, and the firefighter shall be considered to have been killed in the line of duty for purposes of Sections 36-30-1 to 36-30-7, inclusive.

(c) In the case of an occupational disease as defined in this article, the state must prove by a preponderance of the evidence that the condition was caused by some means other than the occupation to disqualify the firefighter from benefits.









Chapter 31 - ADMINISTRATION OF FUNDS OF PENSION AND RETIREMENT PLANS OF MUNICIPALITIES, COUNTIES AND CERTAIN STATE AGENCIES OR INSTITUTIONS.

Section 36-31-1 - Designation and prescription of powers and duties of trustees.

Each governing body in the State of Alabama including the council, commission or similar governing body of each municipal corporation, the board of directors of each incorporated municipal board, the county commission of each county, the board of education of each city, the board of education of each county, the board of directors of each county or municipal hospital, each gas district, any other county or municipal public corporation, agency or authority and the board of trustees, board of managers, board of control or similar governing body of each state agency or institution of education, learning, training or correction or for the delinquent, insane, sick, deaf, dumb, blind, needy, juvenile or aged, now existing or established after September 16, 1963, may designate a bank (whether a national bank or banking association or a banking or trust company operating under the jurisdiction of the Superintendent of Banks of the State of Alabama) having its principal office in the State of Alabama, having capital, surplus and undivided profits of not less than $1,000,000.00 and having trust powers as trustee to administer funds of any pension and retirement fund established by the governing body and may prescribe such powers and duties in the trustee, including investing, reinvesting and holding the funds and carrying out other duties of administration of the fund as the governing body may deem expedient.



Section 36-31-2 - Compensation of trustee.

The governing bodies may pay the trustee a reasonable compensation either out of the fund administered by the trustee or out of the general funds of the governing bodies.



Section 36-31-3 - Applicability of provisions of chapter.

This chapter shall apply to each and every retirement and pension plan enacted by the Legislature of the State of Alabama which does not specifically designate a trustee, board of trustees, committee or other person or persons to administer, invest, reinvest, hold or dispense funds of the retirement and pension plan; and this chapter shall apply to each and every retirement and pension plan enacted by the Legislature of the State of Alabama which designates a pension board or other person or persons whose powers and duties with respect to the retirement and pension plan are limited to dispensing benefits and to handling administrative duties which exclude investing, reinvesting and holding funds of the retirement and pension plan.






Chapter 32 - FIRE FIGHTERS' PERSONNEL STANDARDS AND EDUCATION COMMISSION.

Section 36-32-1 - Definitions.

For the purpose of this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates the contrary:

(1) ALABAMA FIRE COLLEGE. The independent public institution of postsecondary education established by this chapter and operated under the general control and supervision of the Alabama Firefighters' Personnel Standards and Education Commission for the purposes of educating, training, and certifying firefighters and trainees in fire prevention and suppression, emergency medical services, and related fields. All assets owned by the Alabama Fire College and the Alabama Firefighters' Personnel Standards and Education Commission, upon passage of Act 2012-207, shall remain the property of the state and shall be titled in the name of the Alabama Firefighters' Personnel Standards and Education Commission.

(2) COMMISSION. The Alabama Firefighters' Personnel Standards and Education Commission established by this chapter.

(3) COMMITTEE. The Joint Legislative Oversight Committee of the Alabama Firefighters' Personnel Standards and Education Commission established by this chapter.

(4) FIRE-FIGHTING AGENCY. Any agency charged with the responsibility of detecting, combating, and preventing damage to property and lives by fires, but excluding the Alabama State Forestry Commission.

(5) FIRE PROTECTION PERSONNEL and FIREFIGHTER. Any person permanently employed in fire administration, fire prevention, fire suppression, fire education, arson investigation, and emergency medical services, but excluding employees of the Alabama State Forestry Commission.

(6) VOLUNTEER FIREFIGHTER. Any person who is not permanently employed as fire protection personnel or firefighter but who otherwise engages in fire administration, fire prevention, fire suppression, fire education, arson investigation, and emergency medical services.

(7) TRAINEE. A firefighter who has not been certified by the commission as having met the minimum basic training as set forth by Section 36-32-7 and by the rules and regulations adopted by the commission.

(8) SCHOOL. Any school located within the State of Alabama whether privately or publicly owned which offers a course in fire protection training or related subjects and which has been approved by the commission.

(9) STATE. The State of Alabama.



Section 36-32-2 - Creation; composition; qualifications of members; appointment; terms of office; adoption of bylaws.

(a) The Alabama Firefighters' Personnel Standards and Education Commission shall consist of seven members, each of whom shall be a qualified elector of the state who is over the age of 18 years. The Professional Firefighters Association of Alabama shall nominate one certified firefighter to serve for a term of four years; the Alabama Firefighter's Association shall nominate one certified firefighter to serve for a term of four years; the Alabama Association of Fire Chiefs shall nominate one certified firefighter to serve for a term of four years; the Alabama Association of Volunteer Fire Departments shall nominate one certified volunteer firefighter to serve for a term of four years; the State Fire Marshal or his or her designee shall serve as a member; the Lieutenant Governor shall nominate one member; and the Governor shall nominate one member of the commission. The members appointed by the Lieutenant Governor and the Governor shall each serve for terms of four years. Should a vacancy occur during the term of a commission member, the original nominating entity shall nominate a replacement to serve for the remainder of the term. Each nominee shall be confirmed by the Senate before the nominee becomes a member of the commission. No commissioner who is then serving on the commission or whose term has just expired shall be required to be reconfirmed for a new term, once nominated by the Professional Firefighters Association of Alabama, the Alabama Firefighters Association, the Alabama Association of Fire Chiefs, the Alabama Association of Volunteer Fire Departments, the Lieutenant Governor, or the Governor. Each member of the commission shall serve until his or her successor is confirmed by the Senate. If the Senate rejects the nominee, the nominating entity shall make a replacement nomination. The nominee of the Alabama Association of Fire Chiefs shall be appointed in 2013 at the expiration of the term of office of the designee of the Governor whose appointment ends in 2013. The nominee of the Alabama Association of Volunteer Fire Departments shall be appointed in 2014 at the expiration of the term of office of the designee of the Governor whose appointment ends in 2014. No commissioner may serve more than two consecutive terms. The members may adopt bylaws to govern the organization of the commission, its meetings, and activities; provided, that the bylaws shall not conflict with this chapter.

(b) The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 36-32-3 - Officers; powers and duties; compensation; expenditures and revenues; education and training; facilities.

(a) The commission shall elect a chairman and a vice-chairman from among its members at the first regular quarterly meeting of the calendar year.

(b) The commission may do all of the following:

(1) Organize the Alabama Fire College by appointing an executive director, assistant directors, and such officers as the interest of the Alabama Fire College may require.

(2) Remove the executive director or any assistant or other officer.

(3) Fix, increase, or reduce the compensation of the executive director or any assistant or other officer.

(4) Institute, regulate, alter, or modify the government of the Alabama Fire College as the commission may deem advisable.

(5) Prescribe courses of instruction related to the mission of the Alabama Fire College.

(6) Establish the cost of any prescribed course of study related to the mission of the Alabama Fire College.

(7) Confer certifications as are usually conferred by similar institutions related to the mission of the Alabama Fire College.

(c) The commission may delegate to the executive director such powers and functions in the administration of the affairs of the fire college as the commission may deem proper, including the hiring, firing, dismissal, nonrenewal, discipline, promotion, and supervision of any employee of the Alabama Fire College and of the commission. The commission may direct the executive director to coordinate the certification of any person regulated by the commission, to conduct investigations and fulfill other duties as provided in Section 36-32-5, and to provide any technical assistance programs. The commission shall set the salaries of the faculty, administrative personnel, and support staff subject to the salary schedule adopted by the commission. The salary schedule adopted by the commission shall be identical to the salary schedule adopted by the State Board of Education for employees of state community and technical colleges. The State Board of Education may not be held liable for the failure of the commission to adopt such salary schedule. Employees of the commission shall participate in the Teachers' Retirement System of Alabama, subject to all rules, regulations, and conditions thereof and shall be considered employees as defined in subdivision (1) of Section 16-25A-1. In the event an employee of the commission is receiving a monthly benefit from the Teachers' Retirement System by virtue of his or her retirement from employment with the commission, he or she shall be considered a retired employee as defined in subdivision (2) of Section 16-25A-1, allowing participation in the Public Education Employees' Health Insurance Plan, as established in Chapter 25A of Title 16.

(d) Members of the commission shall receive fifty dollars ($50) per diem for attending meetings of the commission, plus travel expenses as provided for by state travel law, provided funds are available.

(e) The commission, the Department of Postsecondary Education, and any institution of postsecondary education may contract with the commission for the provision of services to students or for the fulfillment of the educational mission of the Alabama Fire College. The commission shall report annually to independent auditors employed by the commission all expenditures and revenues. The independent auditor shall be secured by the commission through a competitive bid process. In addition to an independent audit, the commission shall also report annually to the Chief Examiner all expenditures and revenues. The commission shall be audited by the Department of Examiners of Public Accounts in accordance with Section 41-5-14. The findings of both audits shall be reported to and reviewed by the Joint Legislative Oversight Committee of the Alabama Firefighters' Personnel Standards and Education Commission.

(f) Nothing in this chapter shall be construed to alter, amend, modify, repeal, or affect in any way the provisions in Chapter 18 of Title 22 or to prohibit or limit in any way the authority of the Alabama Department of Public Health to establish standards for the training, qualification, scope of privilege, certification, licensing of emergency medical services personnel and for the operation, design, equipment and licensing of ambulances, and ambulance service operators. The commission may authorize the Alabama Fire College to provide education and training to firefighters and trainees in emergency medical services, but only in a manner that complies with Chapter 18 of Title 22 and the rules of the State Board of Health.

(g) The commission may not move its facilities unless authorized by an act of the Alabama Legislature.



Section 36-32-4 - Meetings; seal; quorum.

The commission shall meet in regular session quarterly at a time and place in the State of Alabama to be designated in its bylaws. Special meetings may be called by the chairman, the vice-chairman or any three members by giving notice of the time, place and purpose of such special meeting at least five days before it is to be held, to each member of the commission. Such notice may be waived by all members of the commission, either before or after a special meeting. The commission shall adopt an official seal and the executive director shall be custodian of the seal and shall have authority to affix the seal to agreements and obligations of the commission. A quorum shall be a majority of the commission members. The Governor shall summon the commission to its first meeting.



Section 36-32-5 - Functions and duties.

The commission shall have the following functions and duties together with all powers necessary or convenient for the performance thereof:

(1) To study, obtain data, statistics, and information and make reports concerning the recruitment, selection, and training of fire-protection personnel in the state; to make recommendations for improvement in methods of recruitment, selection, and training of such personnel.

(2) To recommend minimum curriculum requirements for schools operated for the specific purpose of training firefighter recruits or fire-protection personnel.

(3) To consider, hold public hearings on, adopt, and promulgate such standards relating to trainees as fire-protection personnel as set forth by the commission.

(4) To consult and coordinate through memorandum of agreement or understanding when applicable with any fire-fighting agency, university, college, community college, the federal government or any branch thereof, or other educational institution concerning the provision of or development anywhere of, or both, firefighter training schools and programs of courses of instruction, including, but not limited to, education and training in the areas of fire science, fire technology, fire administration, and all allied and supporting fields, including travel out of the State of Alabama, for business, administrative, and instruction purposes which shall be authorized only by the commission and shall be allowed under the same conditions as for state officers and employees pursuant to Section 36-7-21.

(5) To encourage the establishment of fire-fighting training schools and courses on fire fighting in the educational institutions in the state.

(6) To gather statistics and data and make reports concerning the training of fire-protection personnel and their accomplishments.

(7) To certify fire-fighting training and education programs as having attained the minimum required standards prescribed by such commission.

(8) To certify fire-protection personnel in respect to their competence to perform fire service duties at various defined levels of responsibility as prescribed by such commission.

(9) To direct research in the field of fire fighting and prevention and to accept gifts and grants for such purposes.

(10) To consult with national fire service organizations or agencies concerning the training and certification of fire-protection personnel in the state.

(11) To establish and utilize testing procedures and levels of grading which are consistently uniform with the standard prescribed by such commission.

(12) To make investigation to determine whether the requirements of this chapter and the rules, regulations, and standards of the commission issued pursuant to this chapter are being observed and followed.

(13) To recommend to the Attorney General, the district attorneys and other appropriate officials measures for the enforcement of the requirements of this chapter and the rules, regulations, and standards issued by the commission pursuant to this chapter.

(14) To enter into cooperative agreements with state and local fire-fighting agencies for the effective coordination of fire-fighting training in the state.

(15) To obtain the services and advice of experts in the field of fire-fighting for the purpose of aiding the commission in its studies, consideration, reports and recommendations, and the adoption of standards, rules, and regulations.

(16) To promote the participation of local fire-fighting agencies in the programs established by the commission.



Section 36-32-6 - Approval of regulations; regulations and bylaws to be kept current; public inspection of regulations and bylaws.

Regulations proposed by the commission shall, before becoming effective, be distributed to each fire-fighting agency, the Professional Firefighters' Association of Alabama, the Alabama Association of Fire Chiefs, the Alabama Firemen's Association, and such other organizations of fire-fighting personnel as may be formed or organized from time to time. Such agencies and organizations shall be given a period of at least 45 days to comment upon such regulations before their final adoption by the commission. All bylaws of the commission and its regulations shall be kept current and shall be available to the public at all times.



Section 36-32-7 - Minimum standards for firefighters.

(a) Applicability. The minimum standards provided in this section shall apply to trainees who are to be employed as fire-protection personnel by a public fire fighting agency. No city or fire fighting agency which provides fire protection to the public shall permanently employ any trainee as fire-protection personnel who has not met the requirements of this section. Provided, however, no fire prevention inspector, fire protection engineer, public fire and life safety educator, public safety dispatcher, or person whose duties are solely clerical or secretarial in nature employed as fire-protection personnel by the fire fighting agency of any Class 1 municipality shall be required to meet the minimum physical requirements as a trainee for firefighter as prescribed by the commission.

(b) Employment and qualifications. The trainee shall be certified by a licensed practicing physician as satisfactory by the appointing authority designated as in good health and physically fit for the performance of his duties as a firefighter and shall meet the employment qualifications of the appointing authority.

(c) Training.

(1) FIRE-PROTECTION PERSONNEL. Prior to permanent employment, or a period not exceeding 12 months after the date of employment, the trainee shall have met the requirements for certification as prescribed by the commission. Training shall be given by an instructor certified by the Alabama Firefighters' Personnel Standards and Education Commission and the training may be administered within the department in which the applicant seeks to serve, if the department meets the requirements of the commission for a training center. Upon the completion of training, the commission shall administer a comprehensive written test to each applicant; and each applicant must pass the test as a condition of completion of such training.

(2) VOLUNTEER FIREFIGHTER. A volunteer firefighter may be certified by the commission as a volunteer firefighter if the volunteer firefighter shall have met the training requirements prescribed by the commission. Provided, the training is conducted by an instructor certified by and in facilities approved by the commission. The training need not be during continuous sessions but may be scheduled at different intervals during a period not exceeding 24 months for a total of 160 hours. This subdivision shall not be construed as to mandate training for volunteer firefighters, except for purposes of certification.



Section 36-32-8 - Penalty for employing firefighter failing to meet standards.

Any person who shall permanently employ any trainee who, to the knowledge of the employer, fails to meet the minimum standards provided in Section 36-32-7 or the standards, rules and regulations issued by the commission under this chapter, shall be guilty of a misdemeanor and upon conviction shall be subject to a fine not exceeding $1,000.00.



Section 36-32-9 - Fund - Creation; acceptance and disposition of grants and appropriations.

There is hereby established and created in the Treasury of the state the Alabama Firefighters' Personnel Standards and Education Fund.

The commission may accept grants from the federal government, its departments and agencies as well as grants and appropriations by the state, any county or municipality or any individual, corporation or fund. All grants and appropriations to the state for work within the functions and duties of the commission and all grants and appropriations to the commission shall be paid into the fund.



Section 36-32-10 - Fund - Municipalities and counties authorized to make appropriations and grants.

The governing body of each incorporated city or town and the governing body of each county of the state is hereby authorized to appropriate any funds not otherwise appropriated to or for the benefit of the commission and its work. All such appropriations shall be paid into the fund.



Section 36-32-11 - Fire-fighting agencies authorized to make mutual assistance agreements.

Each fire-fighting agency in the state is hereby authorized to make agreements and arrangements for cooperation and mutual assistance in fire-fighting training, with the commission and with each other.



Section 36-32-12 - Powers and duties of municipal governments.

Except as expressly provided in this chapter, nothing contained in this chapter shall be deemed to limit the powers, rights, duties and responsibilities of municipal governments, nor to affect other laws now in effect.



Section 36-32-13 - Joint Legislative Oversight Committee; transfer of certain employees to State Merit System; membership of commission.

(a) There is created the Joint Legislative Oversight Committee of the Alabama Firefighters' Personnel Standards and Education Commission. The committee shall be composed of three members of each house. The senator and the representative from the districts where the Alabama Fire College is located shall be members of the committee. The remaining members shall be appointed by the Speaker of the House and the President Pro Tempore of the Senate. The chair and vice chair of the oversight committee shall be elected at the first meeting by the members of the oversight committee. The oversight committee shall meet as it deems necessary and shall study and oversee all facets of the Alabama Firefighters' Personnel Standards and Education Commission. The committee shall review each report provided by the commission and may make recommendations as it deems appropriate.

(b) Upon the request of the chair, the Secretary of the Senate and the Clerk of the House of Representatives shall provide the clerical assistance necessary for the work of the oversight committee.

(c) Each member of the oversight committee shall be entitled to his or her regular legislative compensation, his or her per diem, and travel expenses for each day he or she attends a meeting of the oversight committee which shall be paid out of any funds appropriated to the use of the Legislature, upon warrants drawn on the state Comptroller upon requisitions signed by the chair of the oversight committee. Notwithstanding the foregoing, no member shall receive additional legislative compensation or per diem when the Legislature is in session or if a member is being paid any other payments on the same dates for attendance of other state business.

(d) Other than the executive director or any assistant or other officer, all persons employed by the Alabama Fire College on April 17, 2012, shall be automatically transferred to the State Merit System as exempt employees with no adverse effect as to salary or benefits. All transferred employees shall be entitled to all due process protections as classified Merit System employees regarding termination, including, but not limited to, an appeal to the Alabama State Personnel Board.

(e) The membership of the commission shall be inclusive and shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.






Chapter 33 - PROTECTION OF CERTAIN STATE OFFICERS AND VISITORS.

Section 36-33-1 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the respective meanings ascribed by this section:

(1) EXECUTIVE SECURITY OFFICERS. Any persons designated by the Director of Public Safety to protect the Governor and his or her immediate family at the Governor's Mansion, or a former governor who is physically disabled.

(2) GOVERNOR-ELECT and LIEUTENANT GOVERNOR-ELECT and ATTORNEY GENERAL-ELECT. Such persons as are the apparent successful candidates for the offices of Governor and Lieutenant Governor and Attorney General, respectively, as ascertained from the results of any primary or general election held to determine the successors of the Governor and Lieutenant Governor and Attorney General.

(3) OTHER OFFICERS NEXT IN THE ORDER OF SUCCESSION TO THE OFFICE OF GOVERNOR. The two persons next in order of succession to act as Governor after the Lieutenant Governor, in accordance with Article 5, Section 127, Constitution of Alabama of 1901, namely, the President Pro Tem of the Senate and the Speaker of the House, each until their successors are elected.

(4) PROTECTEE OF THE DEPARTMENT OF PUBLIC SAFETY. Such persons as are designated by the Governor or the Director of Public Safety to receive protection.



Section 36-33-2 - Protection required; designation of executive security officers; exemption from minimum standards.

(a) The Department of Public Safety shall protect, from the date of his or her election, throughout his or her term and for a period of five years after the expiration of his or her term of office, the person of the Governor of the State of Alabama and the members of the immediate family and the Governor-elect; and from the date of their respective elections and throughout their respective terms of office the Department of Public Safety is required to protect the person of the Lieutenant Governor, the next two officers in order of succession to the Office of Governor, the President Pro Tem of the Senate and the Speaker of the House, each until their successors are elected, and the Lieutenant Governor-elect and the Attorney General and the Attorney General-elect; and, at the direction of the Governor or Director of Public Safety, other officials of the state and distinguished visitors to the state. The Department of Public Safety may call on other departments of state government to assist in this protective function. Provided, however, the protection of such state officers shall be at each officer's discretion.

(b)(1) Persons serving as executive security officers on July 1, 1998, shall be entitled to continue under their employment status as of that date, including, but not limited to, the provision of all employee benefits, compensation, and job protection benefits held on that date.

(2) After July 1, 1998, the Director of Public Safety shall employ all executive security officers. These officers shall serve at the discretion of the director. These officers shall:

a. Be nonmerit-system employees of the department, but shall be appointed in accordance with the spirit of all applicable federal court orders, including U.S. v. Ballard, pertaining to the employment practices of the State of Alabama.

b. Receive the compensation determined by the director but not less than that of a state trooper of an equivalent rank.

c. Work in uniforms as prescribed by the director.

(3) The director may limit the duties of executive security officers to providing protection at the Governor's Mansion in Montgomery, Alabama, and at the primary residence of any former governor who is physically disabled.

(4) All executive security officers shall be clothed with the powers and authority of peace officers and shall have the power of arrest. The provisions of the Minimum Standards and Training Act shall not be mandatory on such executive security officers and they shall be exempt from compliance therewith. The salary of any Department of Public Safety personnel, currently classified in the state Merit System, shall not exceed three steps above his earned permanent rank; provided, however, this provision shall not be construed to prohibit any earned promotion.

(5) The salary of the executive security officers shall be paid from any funds appropriated for the Department of Public Safety.

(c) The provisions of Section 36-21-50 shall have no application to any person acting pursuant to this section.

(d) Any other provision of law or judicial or administrative rule or ruling to the contrary notwithstanding, the director may use any personnel or equipment of the department for the protection or security, or both, of any protectee designated in this chapter, at any personal, political, official, campaign-related, or recreational event.

(e) If a protectee is provided protection or security on a personal or recreational trip outside the State of Alabama, the protectee shall reimburse the state for vehicle usage at a rate equal to the mileage reimbursement for state employees. Protectees shall be provided protection and security without cost or reimbursement for personal or recreational trips within the state, and for trips held outside of Alabama which entail official business.

(f) Protection for protectees attending political or campaign events shall be subject to the following provisions:

(1) If a protectee attends a campaign event related to another person's political campaign, an official political party function, or a political fundraiser, the sponsor or sponsors of the event who extended the invitation shall reimburse the state for vehicle usage at a rate equal to the mileage reimbursement for state employees.

(2) If the protectee was not extended an invitation to those events specified in subdivision (1), and attended on his or her own volition, the protectee or the protectee's campaign shall reimburse the State of Alabama for vehicle usage at a rate equal to the mileage reimbursement for state employees.

(3) If a protectee is provided protection to attend a campaign function aimed exclusively at election of the protectee, the protectee or the protectee's campaign shall reimburse the State of Alabama for vehicle usage at a rate equal to the mileage reimbursement for state employees.

(4) All reimbursements shall be made within 45 days of an event and shall be paid to the state Comptroller for deposit into the State General Fund.

(5) A violation of this subsection by an event sponsor or by a protectee is punishable as a Class C misdemeanor.

(g) No reimbursement made by the protectee or a sponsor or sponsors of an event as provided in this section shall be construed as an in-kind contribution to the protectee's political campaign if such reimbursement was made during the period of time in which campaign contributions are prohibited.



Section 36-33-3 - Obstruction of protective functions.

Whoever knowingly and willfully obstructs, resists or interferes with an officer of the Department of Public Safety engaged in the performance of the protective functions authorized by this chapter shall be fined not less than $100.00 nor more than $500.00 or imprisoned not more than one year, or both.



Section 36-33-4 - Threatening, etc., certain state officers, etc.

(a) Whoever knowingly and willfully deposits for conveyance in the mail or for delivery from any post office or by any letter carrier any letter, paper, writing, print, missive or document containing any threat to take the life of or to inflict bodily harm upon the Governor of the State of Alabama, the Governor-elect, the Lieutenant Governor or other officer next in order of succession to the Office of Governor of the State of Alabama, or the Lieutenant Governor-elect or the Attorney General and the Attorney General-elect or protectee of the Department of Public Safety, or knowingly and willfully either telephonically or otherwise makes any such threat against the Governor, Governor-elect, Lieutenant Governor or other officer next in the order of succession to the Office of Governor, or the Lieutenant Governor-elect or the Attorney General and the Attorney General-elect or protectee of the Department of Public Safety, shall be fined not more than $1,000.00 or imprisoned not more than five years, or both.

(b) Any of the offenses in subsection (a) of this section may be deemed to have been committed at either the place at which a letter, paper, writing, print, missive or document was deposited for conveyance or at the place where the same was received if either of said places is within this state; or at the place at which the telephone call or calls were made, or at the place where the telephone call or calls were received if either of said places be within this state.






Chapter 34 - HEALTH INSURANCE COVERAGE BY LOCAL UNIT PARTICIPANTS IN EMPLOYEES' RETIREMENT SYSTEM.

Section 36-34-1 - Local units authorized to extend health insurance coverage to retirees.

The local unit participants in the Employees' Retirement System under Section 36-27-6 are authorized to extend to the retirees, designated beneficiaries, and surviving spouses of active employees of the local units who are receiving benefits from the retirement system health insurance coverage in the insurance plan which covers those employees of the local units. The costs of extending the health insurance plan to the retirees, designated beneficiaries, and surviving spouses may be paid from any funds available to the local units boards which are otherwise unencumbered.



Section 36-34-2 - Local units authorized to participate in certain health insurance plan.

As an alternative to the provisions of Section 36-34-1, the local units are authorized to participate in a health insurance plan developed by the State Employees' Insurance Board or the Alabama Retired State Employees' Association to provide health insurance coverage to retirees, designated beneficiaries, and surviving spouses of active members of the local units who are receiving benefits from the Employees' Retirement System. The costs of extending the health insurance to the retirees, designated beneficiaries, or surviving spouses under the aforementioned developed health insurance plan may be paid from any funds available to the local units which are otherwise unencumbered.






Chapter 35 - ALABAMA PRESCRIPTION COST INITIATIVE AND BOARD.

Section 36-35-1 - Short title.

This chapter shall be called the Alabama Prescription Cost Initiative.



Section 36-35-2 - Definitions.

As used in this chapter, the following words and phrases shall have the following meanings:

(1) BOARD. The Alabama Prescription Cost Initiative Board created by Section 36-35-4 to administer the program.

(2) COOPERATIVE. A business entity functioning on a cooperative basis that distributes its income to a particular member in proportion with that member's use of the cooperative on a patronage basis.

(3) DEPARTMENT. Any department, agency, office, or program administered by the state for which the board or director has negotiated, or entered an agreement with a pharmacy benefits manager or cooperative to negotiate, a prescription drug rebate, or discount.

(4) EXECUTIVE DIRECTOR. An executive director employed by the board to administer this chapter and the program.

(5) GOVERNMENTAL ENTITY. Any department of the State of Alabama; any county government or municipal government; any school system, college, or university; or any public authority.

(6) MANUFACTURER. A manufacturer of prescription drugs as defined in 42 U.S.C. Section 1396r-S(k)(5), including a subsidiary or affiliate of a manufacturer.

(7) PARTICIPATING RETAIL PHARMACY. A retail pharmacy or other business licensed to dispense prescription drugs in this state that participates in state employee health insurance plans.

(8) PRESCRIPTION DRUG BUYING GROUP. Entities formed to enable retail pharmacies to aggregate their buying power in negotiating discounts and/or rebates on the purchase of pharmaceutical products from the manufacturers of pharmaceutical products, including, but not limited to, cooperatives and pharmacy benefits managers. The term pharmacy benefits manager includes any entity that procures prescription drugs at a negotiated rate for dispensing within this state to a department or governmental entity.

(9) PROGRAM. The Alabama Prescription Cost Initiative Program established by this chapter relating to supplemental drug rebates, and negotiated pricing of drugs.

(10) WHOLESALER. A business licensed pursuant to state law to distribute prescription drugs in this state.



Section 36-35-3 - Alabama Prescription Cost Initiative Board.

(a) The Alabama Prescription Cost Initiative Board is created.

(b) The board shall consist of the following voting members: The executive director or chief staff person of the State Employees Insurance Board (SEIB) and the Public Education Employees Health Insurance Plan (PEEHIP), the Chair of the Board of Directors of SEIB, the Chair of the Board of Directors of PEEHIP, and the State Health Officer. The Director of the Medicaid Agency may serve in a nonvoting capacity.

(c) The board shall promulgate policies to implement this chapter and may hire an executive director and necessary staff to implement and administer this chapter with or without regard to the state Merit System.

(d) The board through its executive director may enter into agreements with a prescription drug buying group or manufacturer to negotiate price discounts or rebates on behalf of the board or any participating department or governmental entity.

(e) The board through its executive director may enter into agreements with, or affiliate with, a prescription drug buying group for centralized purchase and distribution of prescription drugs to retail pharmacies. Notwithstanding any provision of this subsection to the contrary, nothing herein shall require, nor be construed to require, any retail pharmacy to purchase prescription drugs from a central warehouse or central facility.

(f) The board shall make recommendations to public employee insurance programs, departments, and governmental entities for prescription formulary design.

(g) In conformity with the official policy of the U.S. Food and Drug Administration and its regulations, the reimportation of prescription drugs is expressly prohibited pursuant to this chapter.



Section 36-35-4 - Calculation of savings from drug discounts; disbursement of savings.

Savings achieved through drug discounts received by departments and governmental entities shall be calculated on a quarterly basis by the board. A prorated share of the savings of each department or governmental entity, based on the percentage of the department or entity patronage as it bears to the total quarterly patronage, shall first be distributed to the board to reimburse the board for the administrative costs of the program. After administrative costs are fully reimbursed, any remaining savings shall be returned to the respective departments and governmental entities based on the prorated basis.



Section 36-35-5 - Negotiation of discount prices or rebates.

The board through its executive director shall oversee the negotiation of discount prices or rebates for prescription drugs from drug manufacturers.



Section 36-35-6 - Annual report.

The board shall report the savings from rebates and discounts to the Legislature by February 1 of each year, beginning in 2005.



Section 36-35-7 - Combined negotiations.

If the board through its executive director finds that it is beneficial to another state program to combine drug pricing negotiations to maximize drug rebates, the board through its executive director shall do so.



Section 36-35-8 - Election of participation.

Any state department or other governmental entity may elect to participate in the Alabama Prescription Cost Initiative by providing written notice to the board. Notwithstanding the foregoing, the Alabama Medicaid Agency may participate only if the agency's participation is approved by the Federal Centers for Medicare and Medicaid Services.



Section 36-35-9 - Rules and regulations.

The board and each department and governmental entity shall promulgate and adopt rules to implement this chapter. Rules promulgated by the board, department, or governmental entity pursuant to this chapter are exempt from the Alabama Administrative Procedure Act.



Section 36-35-10 - Waivers.

A department or governmental entity may seek any waivers of federal law, rule, or regulation necessary to implement this chapter.






Chapter 36 - ALABAMA RETIREE HEALTH CARE FUNDING ACT OF 2007,

Section 36-36-1 - Legislative findings.

The Legislature of Alabama hereby finds and determines that the funding of accrued and accruing health care benefits to retired employees and their dependents is a proper governmental function and purpose of the state. The Governmental Accounting Standards Board has issued Statements 43 and 45, which set forth standards on accounting and reporting for post-employment benefits other than pensions by governments. The new standards will require the state to account for such post-employment benefits on an actuarial basis during an employee's career rather than on a pay-as-you-go basis during the employee's period of retirement. The Legislature has determined that it would be advisable for the state to create irrevocable trusts whereby the state may begin funding those benefits in advance to address and ultimately offset the state's accrued liabilities for such benefits. Therefore, the state, the State Employees' Insurance Board, and the Public Education Employees' Health Insurance Board are authorized and directed to create irrevocable trusts to be named the "Alabama Retired State Employees' Health Care Trust" and the "Alabama Retired Education Employees' Health Care Trust," respectively, which shall be created, funded, and administered in accordance with the provisions of this chapter to protect and enhance the financial condition of the State.



Section 36-36-2 - Short title.

The name of this chapter is the Alabama Retiree Health Care Funding Act of 2007.



Section 36-36-3 - Definitions.

As used in this chapter, the following words and phrases shall have the following respective meanings:

(1) ALABAMA RETIRED EDUCATION EMPLOYEES' HEALTH CARE TRUST. The Alabama Retired Education Employees' Health Care Trust created by the state and the Public Education Employees' Health Insurance Board pursuant to this chapter.

(2) ALABAMA RETIRED STATE EMPLOYEES' HEALTH CARE TRUST. The Alabama Retired State Employees' Health Care Trust created by the state and the State Employees' Insurance Board pursuant to this chapter.

(3) BOARDS. The State Employees' Insurance Board and the Public Education Employees' Health Insurance Board.

(4) DEPENDENTS. The spouse and dependent children, as defined by the rules and regulations of the respective boards, of a retired employee who are covered by either the Public Education Employees' Health Insurance Plan pursuant to Chapter 25A of Title 16, as amended from time to time, or the State Employees' Health Insurance Plan pursuant to Chapter 29 of this title, as amended from time to time.

(5) EMPLOYEE. Any person who is a participant in either the Public Education Employees' Health Insurance Plan pursuant to Chapter 25A of Title 16, as amended from time to time, or the State Employees' Health Insurance Plan pursuant to Chapter 29 of this title, as amended from time to time, and satisfies the definition of an employee under Section 16-25A-1(1) or Section 36-29-1(3), as amended from time to time.

(6) FISCAL YEAR. The fiscal year of the state as may from time to time be provided by law.

(7) OTHER POST-EMPLOYMENT BENEFITS or POST-EMPLOYMENT BENEFITS. Non-pension benefits paid on behalf of retired employees or their dependents after the employees' separation from service in accordance with the relevant post-employment benefit plan.

(8) PERMITTED INVESTMENTS. All assets and properties in which the Retirement Systems of Alabama may invest as permitted by law from time to time.

(9) PUBLIC EDUCATION EMPLOYEES' HEALTH INSURANCE BOARD. The Public Education Employees' Health Insurance Board established by Section 16-25A-2, or its successor or assign.

(10) RETIRED EMPLOYEE. A former employee who is a participant in either the Public Education Employees' Health Insurance Plan pursuant to Chapter 25A of Title 16, as amended from time to time, or the State Employees' Health Insurance Plan pursuant to Chapter 29 of this title, as amended from time to time, and satisfies the definition of retiree under Section 36-29-1(11), as amended from time to time, or retired employee under Section 16-25A-1(2), as amended from time to time.

(11) STATE. The State of Alabama.

(12) STATE EMPLOYEES' INSURANCE BOARD. The State Employees' Insurance Board established by Section 36-29-2, or its successor or assign.

(13) TRUSTEE. A trustee of the relevant trust.

(14) TRUSTS. The separate trusts to be created by the state, on the one hand, as the grantor, and members of the State Employees' Insurance Board or the Public Education Employees' Health Insurance Board, on the other hand, as trustees of the respective trusts, pursuant to this chapter.



Section 36-36-4 - Trust instrument; trustees.

The trusts created pursuant to this chapter shall be evidenced by a written trust instrument, the terms and conditions of which shall be determined by the board creating such trust and the Governor on behalf of the state as long as such terms and conditions do not conflict with this chapter. The Trustees of the Alabama Retired State Employees' Health Care Trust shall be the members of the State Employees' Insurance Board serving from time to time, and the Trustees of the Alabama Retired Education Employees' Health Care Trust shall be the members of the Public Education Employees' Health Insurance Board serving from time to time. Each trust shall be managed and controlled by its respective trustees separately from and independent of the management and control of the other trust. The trustees shall serve without compensation for their service as trustees, but may be reimbursed from the respective trust for all reasonable and necessary expenses that they incur in connection with their services as trustees.



Section 36-36-5 - Management and control of trust; powers of trustees; payment of expenses.

(a) The trusts shall be under the management and control of their respective trustees. All powers necessary or otherwise advisable for the management and control of the trusts shall be vested solely in the respective trustees.

(b) The trustees shall have all of the powers necessary to carry out and effectuate the purposes and provisions of this chapter, all the power and authority granted under law to the board which created the trust, and all powers granted to trustees under Alabama law to the extent not in conflict with this chapter, including, without limiting the generality of the foregoing, the following powers:

(1) To adopt, alter, and repeal rules for the operation and conduct of the respective trust's affairs and business;

(2) To make, enter into, and execute contracts, agreements, and other instruments and to take such other actions as may be necessary or otherwise advisable for the management and operation of the respective trust, to accomplish any purpose for which the respective trust was created, or to exercise any power granted by this chapter;

(3) To enter into contracts with, to accept aid and grants from, to cooperate with, and to do any and all things that may be necessary or otherwise advisable in order to avail the respective trust of the aid and cooperation of the United States of America, the state, or any agency, instrumentality, or political subdivision of either thereof in furtherance of the purposes of this chapter;

(4) To appoint, employ, and contract with such employees, agents, advisors, and consultants, including, but not limited to, attorneys, accountants, actuaries, financial experts, and such other advisors, consultants, and agents as may, in the trustees' judgment, be necessary or otherwise advisable and to determine and pay, from the funds of the trusts, the compensation of those persons; and

(5) To invest the funds of the trusts in any permitted investment.

(c) The expenses of making and disposing of investments, such as brokerage commissions, legal expenses referable to a particular transaction, transfer taxes, and other customary transactional expenses with respect to a trust shall be payable out of the funds of such trust.



Section 36-36-6 - Sources of funding; use of assets; distributions; modification and termination of trusts; taxation; financial statement.

(a) The sources of funding to the Alabama Retired State Employees' Health Care Trust may be: (1) appropriations made by the Legislature; (2) contributions by employees and retired employees; (3) employer contributions; (4) investment income; (5) proceeds of any gifts, grants, or contributions; (6) transfers from the State Employees' Insurance Fund; and (7) all other sources permitted by law.

(b) The sources of funding to the Alabama Retired Education Employees' Health Care Trust may be: (1) appropriations made by the Legislature; (2) contributions by employees and retired employees; (3) employer contributions; (4) investment income; (5) proceeds of any gifts, grants, or contributions; (6) transfers from the Public Education Employees' Health Insurance Fund; and (7) all other sources permitted by law.

(c) The agreements creating the trusts shall be irrevocable and the assets of the trusts shall not be expended or disbursed or loaned or transferred or used for any purpose other than to acquire permitted investments, pay administrative expenses, and provide post-employment health care benefits to or for retired employees and their dependents. The Legislature shall have no authority or power to appropriate the assets of the trusts.

(d) During each fiscal year, distributions from a trust to provide post-employment health care benefits to or for retired employees and their dependents shall not exceed 10 percent of the fair market value of the assets of such trust as of the last business day of the immediately preceding fiscal year. No distribution from a trust to provide post-employment health care benefits to or for retired employees and their dependents shall be made during the first fiscal year of the trust.

(e) Notwithstanding the above, as long as such amendment is consistent with the legislative intent of this chapter, the trustees of the trusts shall have the authority to amend or modify their respective trust: (1) if, in the opinion of counsel for the trustees of the respective trust, it is necessary or otherwise advisable to obtain any material tax advantage or avoid any material adverse tax result; (2) if, in the opinion of the independent accountant for the trustees of the respective trust, it is necessary or otherwise advisable to cause the trust to be considered another post-employment benefits trust in accordance with generally accepted governmental accounting principles, as prescribed by the Governmental Accounting Standards Board or its successor; or (3) if, in response to a petition of the respective trustees of the trust requesting that the trust be amended, a court of competent jurisdiction determines that such amendment is necessary or otherwise advisable to accomplish one or more purposes of this chapter.

(f) The trusts may be terminated by the boards only if all state plans or programs providing such post-employment health care benefits for which the trust is established are repealed or terminated and there is no future obligation of the state to provide such post-employment health care benefits. In such event, the then remaining assets of the trust shall revert, in the case of the Alabama Retired State Employees' Health Care Trust, to the State Treasury to and for the credit of the State Employees' Insurance Board and, in the case of the Alabama Retired Education Employees' Health Care Trust, to the State Treasury to and for the credit of the Public Education Employees' Health Insurance Board.

(g) All assets and income of the trusts shall be exempt from taxation by the state or any political subdivision thereof. Distributions from the trusts will not be taxable income to the retired employees or their dependents. The assets of the trusts will not be subject to the claims of creditors of the state, the boards, trustees, plan administrators, employees, retired employees, or dependents, and will not be subject to execution, attachment, garnishment, the operation of bankruptcy, the insolvency laws, or other process whatsoever, nor shall any assignment thereof be enforceable in any court.

(h) The trusts shall not be deemed to be invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in the agreements creating the trusts, nor shall they be deemed to be invalid as violating any existing law against perpetuities or against suspension of the power of alienation of title to property or against trusts for the purpose of the accumulation of income; but each trust may continue for such a time as may be necessary to accomplish the purpose for which it was created.

(i) The trustees shall cause the annual financial statements of the trust to be prepared in accordance with generally accepted accounting principles and an audit by a qualified independent certified accounting firm to be conducted of those financial statements of the respective trust for each fiscal year in accordance with generally accepted auditing standards.



Section 36-36-7 - Legislative intent.

It is the intent of the Legislature that the state and the boards establish and the trustees operate the trusts in compliance with the Internal Revenue Code of the United States of America in a manner which would allow the trusts to maximize investment earnings while minimizing the costs to the state and its employees and other citizens of satisfying the health care post-employment benefits obligation. It is also the intent of the Legislature that the trusts be operated in a manner that satisfies the definition of other post-employment benefits trusts under generally accepted governmental accounting principles. The trusts shall not be subject to any provision of a law of the state (or any subdivision thereof) which conflicts with that legislative intent or would prevent or unreasonably hinder the accomplishment of the purposes of this chapter.



Section 36-36-8 - Liability of trustees.

(a) A trustee shall not be: (1) personally liable for any liability, loss, or expense suffered by the trust, unless such liability, loss, or expense arises out of or results from the willful misconduct or intentional wrongdoing of such trustee; (2) responsible for the adequacy of the trust to meet and discharge any obligation under the relevant health care post-employment benefit plan; or (3) required to take action to enforce the payment of any contribution or appropriation to the trust.

(b) The trustees may be indemnified by the trusts and from funds of the trusts against costs, liabilities, losses, damages, and expenses, including their attorneys fees, as more fully provided in the respective trust agreements, unless such cost, liability, loss, damage, or expense arises out of or results from the willful misconduct or intentional wrongdoing of such trustee.



Section 36-36-9 - Applicability of chapter.

Nothing in this chapter shall be construed to define or otherwise grant any right or privilege to health care benefits or other post-employment benefits to any person other than those health care benefits or other post-employment benefits, rights, and privileges previously or already granted to employees and retired employees and their dependents by the state's health care benefit plan or its post-employment benefit plan, if any. Such rights and privileges, if any, shall be governed by the terms of the state's post-employment benefit plan, if any. This chapter is not intended to assure or deny any existing or future employee, retired employee, any of their dependents, or any other person of any right of employment or entitlement to any health care benefit or other post-employment benefit or limit or otherwise restrict the ability of the state to modify or eliminate any existing or future health care benefit or other post-employment benefit.



Section 36-36-10 - Permanent legislative oversight committee.

There is hereby created the Permanent Legislative Oversight Committee on Retirees' Health Care. The committee shall be composed of 12 members as follows: The Chair of the House Government Appropriations Committee, the Chair of the House Education Appropriations Committee, the Chair of the House Rules Committee, the Chair of the Senate Finance and Taxation-Education Committee, the Chair of the Senate Finance and Taxation-General Fund Committee, the Chair of the Senate Rules Committee, two members of the House appointed by the Speaker of the House, one member of the Senate appointed by the President Pro Tempore of the Senate, one member of the Senate appointed by the Lieutenant Governor, one House member appointed by the Minority Leader in the House, and one Senate member appointed by the Minority Leader in the Senate. The function of the committee shall be to provide advice to the Trustees of the Alabama Retired State Employees' Health Care Trust and the Alabama Retired Education Employees' Health Care Trust on matters related to appropriations and funding of the trusts and the accomplishment of the intent of this chapter. Members of the committee shall be entitled to not more than regular interim committee compensation and shall be paid from funds appropriated to the Legislature.



Section 36-36-11 - Racial and ethnic diversity.

All personnel employed and vendors hired by contract with funds available to the trusts and trustees under the provisions of subdivision (4) of subsection (b) of Section 36-36-5 shall reflect the racial and ethnic diversity of the state.









Title 37 - PUBLIC UTILITIES AND PUBLIC TRANSPORTATION.

Chapter 1 - PUBLIC SERVICE COMMISSION.

Article 1 - Organization and Personnel.

Section 37-1-1 - Commission established.

A commission to be known as the Public Service Commission, consisting of a president and two associates who shall be competent persons and qualified electors of this state, is established.



Section 37-1-2 - Seal.

The commission shall have a seal with the words "Alabama Public Service Commission" with such emblem as the commission may prescribe.



Section 37-1-3 - Election or appointment of commissioners; terms of office; filling of vacancies.

(a) The terms of office of the commissioners shall be for four years; at the election to be held in the state on the first Tuesday after the first Monday in November, 1940, and every four years thereafter, a president of the commission shall be elected by the qualified electors of this state; and at the election to be held in the state on the first Tuesday after the first Monday in November, 1942, and every four years thereafter, two associates, who, with the president, shall constitute the commission, shall be elected by the qualified electors of the state. The result of such election shall be ascertained and declared by the same authority and in the same manner as are the results of election for Chief Justice and associate justices of the Supreme Court.

(b) The persons elected to fill the offices shall enter upon the discharge of their respective duties on the day after the general election at which they are elected and expire on the day after the general election held in the fourth year after their election.

(c) If any vacancy should occur in any one of the offices, caused by death, resignation or otherwise, the same shall be filled by appointment by the Governor, the appointee holding for the balance of the unexpired term. If any person elected to the office of public service commissioner shall fail or refuse for 30 days to qualify, such failure or refusal shall be held to create a vacancy in the office, which vacancy shall be filled by appointment by the Governor, the appointee to hold for the term for which the person so failing or refusing to qualify was elected.

(d) The provisions of this section shall not diminish the current term of any member elected to the Public Service Commission.



Section 37-1-4 - Oath.

The members of the commission shall be state officers, and before entering upon the discharge of their duties they shall take the oath of office prescribed for other state officers.



Section 37-1-5 - Commissioners and clerks not to render professional service to utilities.

No public service commissioner or clerk of the commission shall, during his continuance in office, personally or through any partner or agent, render any professional service for public utilities.



Section 37-1-6 - Certain persons ineligible to be commissioners.

No person owning any stock in any utility, or in the employment of any utility or pecuniarily interested in any utility, as defined in this title, shall be eligible to the office of public service commissioner.



Section 37-1-7 - Impeachment and removal of commissioners.

The commissioners may be impeached and removed from office by the supreme court for the same causes and in the same manner as other state officers; and any commissioner who shall accept directly or indirectly any gift, gratuity, emolument or employment from any person, firm, corporation, company or association, owning or operating in whole or in part in this state a utility, as defined in this title, during his continuance in office, except a pass for himself or any employee of the commission on official business, shall forfeit his office and may be impeached and removed from office therefor, or for any other cause of impeachment.



Section 37-1-8 - Office; meetings; record of proceedings.

The commissioners shall have an office at Montgomery, Alabama, and shall meet there a minimum of once a month, with the public information officer giving notice of the monthly meeting at least one week prior to the meeting, and shall remain in session until all business before them is disposed of; and they shall hold other meetings at such times and places as may be necessary for the proper discharge of their duty, or as the convenience of parties in the judgment of the commission may require. They shall keep a record of all their proceedings, which shall be open at all times to the inspection of the public.



Section 37-1-9 - Residency of commissioners; full time devoted to official business.

Each member of the commission shall devote his or her full time to his or her official business and may reside anywhere within this state.



Section 37-1-10 - Domicile of commission; jurisdiction of actions or proceedings against commission.

The domicile of the Public Service Commission is fixed at the Capitol of the state in Montgomery, Montgomery County, and no court of the state other than those of Montgomery County shall have or take jurisdiction in any civil action or proceeding brought or instituted against said commission, unless otherwise expressly authorized by this Code.



Section 37-1-11 - Salaries and expense allowances of commissioners.

Subject to the provisions of this section, the President of the Public Service Commission and each of the Associate Commissioners of the Public Service Commission shall continue to receive the annual salary and the monthly expense allowance in the amount set by law on April 25, 1994. Effective at the beginning of the next term of office of any member of the commission, the President of the Public Service Commission shall receive a salary of seventy-five thousand dollars ($75,000) per year and the Associate Commissioners of the Public Service Commission shall receive a salary of seventy thousand dollars ($70,000) per year, and shall not receive a monthly expense allowance. The president and associate commissioners shall not receive any cost-of-living salary increase granted to state officers and employees for the fiscal year beginning October 1, 1994.



Section 37-1-12 - Employees - Appointment or employment; salaries; special counsel.

The commission, under the provisions of the merit system, shall have the authority to appoint or employ attorneys, officers, and such accountants, engineers, experts, inspectors, clerks and other employees as are necessary or expedient to carry out the duties conferred by law upon the commission, and the salaries therefor shall be fixed according to the provisions of the merit system. The commission shall also, by and with the approval of the Governor, have authority to employ and discharge special counsel or attorneys as it may be deemed necessary for such purpose.



Section 37-1-12.1 - Employees - Accountant, utility rates analyst, economist, etc.

The commission is hereby authorized and empowered to employ technically qualified personnel to serve as members of its staff and under its direction and supervision, including but not limited to an accountant, a utility rates analyst, an economist and such other experts as the commission may determine to be necessary in the proper discharge of the commission's duties as prescribed by law.



Section 37-1-12.2 - Employees - Stenographic and other clerical assistants; special investigators.

The commission shall employ such stenographic and other clerical assistants, and special investigators, as it may require for the performance of its duties. Such assistants and investigators shall be employed subject to the provisions of the state merit system law.



Section 37-1-13 - Employees - Penalty for divulging certain information.

Any regular or special employee of the Public Service Commission who divulges any fact or information coming to his knowledge respecting any inspection, examination or investigation of any account, record, memorandum, book or paper, or of the property and facilities of a utility, except insofar as he may be authorized by the commission or a court of competent jurisdiction, or a judge thereof, is guilty of a misdemeanor, and upon conviction shall be fined not more than $1,000.00.



Section 37-1-14 - Bond of supervisor of accounts.

Before entering upon the duties of his office, the supervisor of accounts of the Public Service Commission shall execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the Public Service Commission, for the faithful performance of his duties.



Section 37-1-15 - Free tickets, free passes or free transportation.

The following persons may, at the discretion of such carrier, pass free of charge on all railroads and all other common carriers and may, at the discretion of such carrier, receive free tickets, passes and transportation from such carriers: employees of railroads and any and all other common carriers and their families; widows and dependent children of deceased employees; employees who have retired from active service, by reason of age or physical infirmities, and the wives and dependent children of the latter; officers or agents, surgeons, physicians and attorneys-at-law of any such railroads and other common carriers, and the immediate families of such persons; sheriffs; ministers of religion; traveling secretaries of the Young Men's Christian Association and the Young Women's Christian Association; inmates of hospitals and charitable and eleemosynary institutions and persons exclusively engaged in charitable and eleemosynary work; indigent, destitute and homeless persons; persons transported by charitable societies and hospitals and the necessary agents employed in such transportation; widows of soldiers who served during the War Between the States; inmates of a national home or state home for disabled volunteer soldiers and the sailors' and soldiers' homes, including those persons about to enter and those returning home after discharge and boards of managers of such homes; necessary caretakers of livestock, poultry and fruit; employees on sleeping cars, express cars and buses; linemen of telegraph and telephone companies; railway mail service employees; post-office inspectors; custom inspectors; immigration inspectors; newsboys on trains; baggage agents; witnesses attending any legal investigation or civil action in which such carrier is interested; persons injured in wrecks, when being transported from the place of injury to their homes or places of treatment and physicians and nurses attending such persons. Members of the Public Service Commission and its agents and employees, when traveling on official business, may pass free of charge on all the railroads and all other common carriers and may receive free tickets, passes and transportation from such carriers. Also, all such carriers may interchange passes, free tickets and transportation for the officers, agents and employees and their immediate families of all such carriers, and all such carriers may carry passengers free with the object of providing relief in cases of general epidemic, pestilence or other calamitous visitation. Editors and publishers of newspapers in Alabama may exchange with all railroads and all other common carriers in this state advertisements and space in the columns of their newspapers for mileage issued to such editors and publishers of newspapers.



Section 37-1-16 - Assignment of Assistant Attorney General to represent consumers and state in proceedings before commission; powers and duties of Attorney General in connection with public utility services generally; commission to furnish copies of applications, pleadings, etc., filed with it to Attorney General.

(a) In addition to such staff assistants and investigators as are provided for in Sections 37-1-12.1 and 37-1-12.2, the Attorney General shall assign an Assistant Attorney General and such staff attorneys as may be necessary to the handling of matters and proceedings before the commission, who shall be under the direction of the Attorney General. Such Assistant Attorney General shall be assigned the duty and responsibility, when the Attorney General deems it to be advisable in the public interest, of intervening in proceedings before the commission on behalf of the using and consuming public, including utility users generally and agencies of the state, such appearances including, but not being limited to, rate applications, rate changes and curtailments of service. Such Assistant Attorney General shall also have the authority to institute and originate proceedings before the commission in the name of the state, its agencies and citizens in all matters within the jurisdiction of the commission, and shall have authority to appear before such other state and federal agencies and courts as he deems advisable on behalf of the state and its agencies and citizens in all matters affecting public utility services. He shall have the assistance and cooperation of the commission's staff, when available, and access to the commission's books, records, studies and reports.

(b) In the performance of the duties set forth in this section, the Attorney General shall have the right to employ additional attorneys, expert witnesses and office and clerical help and to incur expenses in connection therewith, and the compensation and expenses therefor shall be paid from the consumer's utility rate hearing fund as provided for in Section 37-1-18.

(c) The commission shall furnish the Attorney General with copies of all applications, petitions and pleadings filed with it by public utilities doing business in this state or by any other persons in matters affecting the duties under this section.



Section 37-1-17 - Economic and financial studies and surveys of public utility services; compilation of financial and economic data, statistics and analysis; evaluations of future needs.

It shall be the duty and responsibility of the commission's staff to make economic and financial studies and surveys of the public utility services in the state and evaluations of future needs for such services and to compile financial and economic data, statistics and analysis on such services. Such information shall be kept on file for reference by the commission.



Section 37-1-18 - Consumer's Utility Rate Hearing Fund.

Each fiscal year, including the fiscal year of the enactment of this section, there is hereby appropriated from the State General Fund the sum of $250,000.00, which funds shall be immediately deposited into a Consumer's Utility Rate Hearing Fund in the State Treasury under the Office of the Attorney General, to be drawn upon by the Attorney General for purposes of hiring attorneys, staff personnel, and expert witnesses to present the case for the consumer in utility rate increase hearings and all appeals arising therefrom. At the end of each fiscal year, any surplus remaining in the Consumer's Utility Rate Hearing Fund shall forthwith be transferred to the State General Fund.






Article 2 - Powers and Duties Generally.

Division 1 - General Provisions.

Section 37-1-30 - Use of word "utility" or "utilities."

Whenever the word "utility" or "utilities" is used in this chapter, the same shall include all utilities defined under Sections 37-2-1 and 37-4-1.



Section 37-1-31 - Exclusive powers and jurisdiction.

The rights, powers, authority, jurisdiction and duties by this title conferred upon the commission shall be exclusive and, in respect of rates and service regulations and equipment, shall be exercised notwithstanding any rights heretofore acquired by the public under any franchise, contract or agreement between any utility and municipality, county or municipal subdivision of the state, and shall be exercised, so far as they may be exercised consistently with the Constitution of the state and of the United States, notwithstanding any right heretofore so acquired by any such utility.



Section 37-1-32 - General supervision of utilities.

The Public Service Commission shall have general supervision of all persons, firms and corporations operating utilities mentioned in this title, shall inquire into the management of the business and shall keep itself informed as to the manner and method in which the business is conducted. It shall examine such utilities as often as may be necessary to keep informed as to their general condition, their franchises, capitalization, rates and other charges, and the manner in which their plants, equipment and other property are owned, leased, controlled, managed, conducted and operated, not only with respect to adequacy, security and accommodation afforded by their service, but also with respect to their compliance with the provisions of this title, and any other law or laws, with the orders of the commission, and with the charter and franchise requirements. It shall assemble and keep on file, available for the use of the public, full statistics on the foregoing, as well as on all other matters or things connected with such utilities as is necessary to a full knowledge of their business and affairs.



Section 37-1-33 - Jurisdictional exemptions or limitations - Distribution or furnishing, etc., of electricity, gas, or steam.

None of the provisions of this title shall apply to the generation, transmission or distribution of electricity, to the manufacture or distribution of gas, to the furnishing or distribution of water, or to the production, delivery or furnishing of steam for heat or power by a producer who is not otherwise a utility, for the sole use of such producer, or for the use of tenants of such producer, nor shall they apply to any person not otherwise a utility who manufactures and supplies such products to a utility for its use or distribution without participation by such manufacturer in such use or distribution.



Section 37-1-34 - Jurisdictional exemptions or limitations - Municipal utilities.

Nothing contained in this title shall be deemed to confer upon the commission the power and jurisdiction to regulate and supervise any utility owned and operated by any municipal corporation in the state.



Section 37-1-35 - Jurisdictional exemptions or limitations - Exercise of certain municipal powers.

Nothing in this title is intended or shall be construed:

(1) To limit or restrict the police jurisdiction or power of municipalities over their streets and other highways and public places or the power to maintain or the power to require maintenance of the same;

(2) To limit or restrict any right or power, by contract or otherwise, of any municipality to require utilities to pave and maintain the portions of highways used and occupied by them;

(3) In respect of matters other than rates and service regulations and equipment, over which exclusive jurisdiction is conferred by this title upon the commission to affect existing rights and powers or rights and powers hereafter acquired by municipalities under valid contracts with utilities;

(4) In respect of matters other than rates and service regulations and equipment, to repeal any power of any municipality to adopt and enforce reasonable police regulations and ordinances in the interest of the public safety, morals and convenience, or to protect the public against fraud, imposition or oppression by utilities within their respective jurisdiction, or to require the discharge by utilities of their respective duties within such municipalities, whether arising out of contract with the municipality or by statute or regulation by the commission or otherwise.



Section 37-1-36 - Jurisdictional exemptions or limitations - Nonutility business.

When a person is engaged in business, a portion of which business is private business and a portion of which is the business of a utility, the authority, powers and jurisdiction of the commission conferred upon it by law shall not be deemed to apply to and shall not be exercised with respect to that portion of said business which is a private business.



Section 37-1-37 - Jurisdictional exemptions or limitations - Logging or private railroads.

This title shall not apply to logging or private railroads not doing business as common carriers.



Section 37-1-38 - Adoption of rules.

The commission may adopt and publish rules to govern its proceedings and to regulate the mode and manner of all investigations and hearings before it, provided all hearings shall be open to the public.



Section 37-1-39 - Publication of orders and opinions.

Every order of the commission shall be in writing, and in cases of importance may be accompanied by an opinion, setting forth, in brief, the facts on which the commission has based its order. The commission shall provide for the assembling and publication, from time to time, of its opinions and orders.



Section 37-1-40 - Duty of utilities to comply with orders.

Every utility subject to the supervision of the Public Service Commission, and all officers, agents and employees of the same shall obey, observe and comply with every order made by the Public Service Commission under the authority of this title.



Section 37-1-41 - Reports to Governor.

On or before January 10 of each year, the Public Service Commission, through the president thereof, shall make to the Governor, for transmission to the legislature, a report of its acts and doings for the year ending on September 30 next preceding, setting forth such facts as will disclose the actual workings of utilities of this state, and making such suggestions as to it may seem appropriate, and for the best interests of the state. Such reports may be made public immediately upon the filing with the Governor.



Section 37-1-42 - Furnishing information to Department of Revenue.

The commission shall, on request of the Director of the Department of Revenue, furnish such information as will assist in the assessment of taxes against persons or corporations operating utilities.



Section 37-1-43 - Jurisdiction over utilities engaged in interstate commerce not regulated under acts of Congress.

All the authority, powers and jurisdiction which have been given by law to the Alabama Public Service Commission over utilities engaged in intrastate commerce in this state are hereby given to said commission over utilities whose principal place of business is located outside the State of Alabama, but who are engaged in this state in interstate commerce not regulated under the acts of the Congress of the United States to the extent that the exercise by said commission of such authority, powers and jurisdiction over such utilities engaged in interstate commerce is permissible.



Section 37-1-44 - Proceedings when interstate rates or rules, etc., deemed excessive or discriminatory.

When the commission is of the opinion that the interstate rates, charges, practices, rules or regulations of any utility are unjust, unreasonable, excessive, discriminatory or otherwise in violation of the Interstate Commerce Act, or other federal acts relating to utilities, or any of the rules and orders or regulations promulgated by the Interstate Commerce Commission or by any such federal agency or commission having jurisdiction thereof, the commission may apply by proper proceeding to the proper agency or commission for relief.



Section 37-1-45 - Sitting or conferring with commissions of other states.

The members of the commission may sit with and confer with other state utility commissions and public service commissions, either within or without the state, in general utility matters; but in no event shall the commission make any order without proceeding to carry out the other provisions of this title in respect to notice and hearings.



Section 37-1-46 - Sitting or conferring with federal commissions or agencies.

In any proceedings involving directly or indirectly any rate, charge, practice, rule, or regulation in force in the State of Alabama, the commission through any of its members may sit with and confer with the Interstate Commerce Commission, Federal Power Commission, Federal Communications Commission, the Securities and Exchange Commission or any other federal commission or agency.



Section 37-1-47 - Intervention, initiation or participation in federal proceedings involving interstate rates, etc., in Alabama.

When, in any proceeding before the Interstate Commerce Commission, Federal Communications Commission, Federal Power Commission, Securities and Exchange Commission or any other federal bureau or agency, any interstate rate or regulation or any interstate rate, charge, regulation, rule or practice in the State of Alabama is drawn in question or affected, the commission may through its members or agents intervene in such case, take part therein and make such contentions as it shall deem proper.

The commission additionally may, through its members or agents, initiate or participate in, as a real party in interest or as a permissive party with a recognized interest in the outcome, any litigation, administrative hearings or any other proceedings before the Interstate Commerce Commission, Federal Communications Commission, Federal Power Commission, Securities and Exchange Commission, Tennessee Valley Authority or any other federal bureau, agency or instrumentality whenever deemed in the best interest of the utility ratepayers in Alabama.

Nothing in this section shall be deemed to permit such intervention, initiation, or participation in any litigation, hearings, or proceedings involving municipal utilities, cooperatives, electric membership corporations, and other similar membership corporations, including specifically, but not by way of limitation, those such entities referred to in Chapters 50 and 50A of Title 11, Chapters 6 and 7 of Title 37, and Chapter 7 of Title 39, as amended.



Section 37-1-48 - Waiver by utility of terms or conditions in municipal ordinances or contracts.

Any utility accepting under the provisions of this title any rate or service regulation more favorable to it than provided by any ordinance or contract under which it claims rights from any municipality shall be held to waive any and all terms and conditions in such ordinance or contracts as to rates and service regulations in its favor and to submit the same in all respects to reasonable regulations by the state or its lawful agencies.



Section 37-1-49 - Duty of utility to render adequate service and maintain facilities.

Every utility shall maintain its plant, facilities and equipment in good operating condition and shall set up and maintain proper reserves for renewals, replacements and reasonable contingencies. Every utility shall render adequate service to the public and shall make such reasonable improvements, extensions and enlargements of its plants, facilities and equipment as may be necessary to meet the growth and demand of the territory which it is under the duty to serve.



Section 37-1-50 - Certificate for abandonment of service.

No utility shall abandon all or any portion of its service to the public except ordinary discontinuance of service for nonpayment of charges, nonuser and similar reasons in the usual course of business, unless and until written application is first made to the commission for the issuance of a certificate that the present or future public convenience or necessity permits such abandonment and the issuance of such a certificate. Upon the filing of such application and after a hearing of all parties interested, the commission may or may not, in its discretion, issue such certificate.



Section 37-1-51 - Classification of utility services.

The commission may provide for a comprehensive classification of service for each utility, and such classification may take into account the quantity used, the time when used, the purpose for which used or any other reasonable consideration. Each utility is required to conform its schedule of rates to such classification.



Section 37-1-52 - Prescribing standards of service; regulations for testing of service.

The commission may prescribe adequate standard of service rendered or to be rendered by any utility, and may prescribe regulations for the examination and testing of such service and for the measurement and regulations thereof.



Section 37-1-52.1 - Operator service to include access to live operator.

Each telecommunications utility and/or company that provides operator service shall ensure that a caller may access a live operator through a method designed to be easily and clearly understandable and accessible to the caller. A telecommunications utility and/or company shall submit to the Public Service Commission the method by which the utility and/or company shall provide access to a live operator for review, except for a telecommunications utility and/or company that is under the jurisdiction, regulation, and rules of the Alabama Public Service Commission. This section applies regardless of the method by which the telecommunications utility and/or company provides the operator service. The requirements of this section shall not apply to telephones located in prison or jail facilities.



Section 37-1-53 - Providing for accuracy of meters or measuring devices, etc.

(a) The commission may prescribe reasonable rules, regulations and standards to secure the substantial accuracy of all meters, safety devices, regulators and mileage indicators and appliances for measurement which shall be complied with by the utility and consumer.

(b) The commission may provide for the inspection of the manner in which any utility complies with the rules, regulations and standards fixed by the commission to secure the accuracy of all meters, safety devices, regulators, mileage indicators and appliances for measurement, and the commission may examine and test the same under such rules and regulations as it may prescribe. At all inspections and tests made in pursuance of complaints, representatives of the utility complained of and of the complainant may be present.

(c) Any consumer or user may have any meter or appliance for measuring tested by the commission upon payment of fees fixed by the commission. The commission shall declare and establish reasonable fees to be paid for examining and testing such appliances on the request of consumers, the fee to be paid by the consumer or user at the time of his request, but to be paid by the utility and refunded to the consumer or user if the measuring appliances are found unreasonably defective or incorrect to the substantial disadvantage of the consumer or user.



Section 37-1-54 - Establishing uniform systems of accounts for utilities.

(a) The commission may, when it deems it advisable to do so, establish a uniform system of accounts for each utility, which system shall be uniform for all utilities of the same kind and class, and may make such regulations regarding the accounts and statistics of each utility for the purpose of insuring uniform and correct books of account and record as in the judgment of the commission may be necessary to carry out any of the provisions of this title.

(b) Every utility shall keep its books, papers and records accurately and faithfully according to the system of accounts and regulations prescribed by the commission, and shall comply with all reasonable directions of the commission relating thereto.



Section 37-1-55 - Separation of intrastate railroad operations for accounting purposes.

Where railroads are required to keep their accounts and records and do keep them in accordance with the requirements of any law of the United States or uniform system of accounts prescribed by the Interstate Commerce Commission, the information therein reflected shall be sufficient, and they shall not be required to make any further or other separation of intrastate operations than is reflected and required by such federal law or uniform system of accounts prescribed by the Interstate Commerce Commission, unless additional or more detailed information from the records of the company is deemed necessary and is ordered by the commission relating to intrastate commerce in Alabama.



Section 37-1-56 - Prescribing changes in form for schedules and service regulations.

The commission may prescribe such changes in the form in which the schedules and service regulations are issued by any utility as may be found to be expedient.



Section 37-1-57 - Requiring reports and information from utilities - Generally.

Every utility, when and as required by the commission, shall file with the commission such annual, or other reports, and such other information as the commission may desire.



Section 37-1-58 - Requiring reports and information from utilities - Annual return of business.

Every utility doing business in this state must, within 90 days after the close of business for its preceding fiscal or calendar year, make to the commission in the manner prescribed, and upon the blanks to be furnished by said commission, annual returns of the business of such utility, and any such utility failing to make such reports unless granted an extension by the Alabama Public Service Commission, shall forfeit to the state $50.00 for each day of failure.



Section 37-1-59 - Requiring reports and information from utilities - Additional reports of earnings and operating expenses.

The commission may also require utilities to file additional reports of earnings and operating expenses within a specified time, and may require specific answers to questions upon which it may desire information to be made in such reports.



Section 37-1-60 - Requiring reports and information from utilities - Form of reports and records.

The Public Service Commission shall prescribe the form of the annual or other reports and records required to be made by utilities. The form of such reports and records shall conform as near as may be to that required from time to time by the Interstate Commerce Commission or other federal agency where applicable, but the commission may from time to time make such changes therein and additions thereto as it may deem proper. The commission shall prepare and distribute to every utility blank forms for any reports required under this title.



Section 37-1-61 - Requiring reports and information from utilities - Originals to be subscribed and sworn to; preservation in office of commission.

The originals of the reports shall be subscribed and sworn to, and shall be preserved in the office of the commission.



Section 37-1-62 - Reports, records and accounts to be open for public inspection.

All reports, records and accounts in the possession of the commission shall be open to inspection by the public at all times, except as otherwise provided for in this title, or as ordered by the commission, and under the rules prescribed by the commission.



Section 37-1-63 - Powers of commissioners and examiners to administer oaths, issue subpoenas, etc.

Each of the commissioners, and any examiners appointed by the commission, for the purposes mentioned in this title, and in all hearings before the commission, may administer oaths, certify to official acts, issue subpoenas, compel the attendance of witnesses and the production of books and papers.



Section 37-1-64 - Attorney General to represent commission in legal proceedings; employment of special counsel.

The Attorney General shall represent the Public Service Commission in any and all legal proceedings which it may have the power to institute and which, pursuant to such power, it has instituted, and in all legal proceedings against it, and shall institute such legal proceedings which the commission may request or deem necessary, provided it has the power to institute them, to enforce the provisions of this title or compel obedience to and observance of the same by any person, firm, company, or corporation, upon which such obedience or observance is imposed. The Attorney General, with the approval of the Governor, may employ any special counsel to institute or defend such legal proceedings or to assist the Attorney General therein, and to contract with the special counsel concerning a reasonable compensation for his or their services, which compensation shall be paid out of the treasury on a warrant drawn by the comptroller on the treasury upon approval by the Governor.



Section 37-1-65 - Actions to enforce penalties or forfeitures.

Unless otherwise in this title provided, all actions to enforce penalties or forfeitures under this title shall be brought in the name of the State of Alabama in a court of competent jurisdiction in Montgomery County, Alabama. Whenever any utility is subject to a penalty or forfeiture under this title, the commission shall certify the facts to the Attorney General, who shall institute and prosecute an action for recovery of such penalty; provided, the commission may compromise such action and dismiss the same on such terms as the court will approve. All penalties and forfeitures recovered by the state in such actions shall be paid into the treasury to the credit of the general fund.



Section 37-1-66 - Powers of members of enforcement division.

Members of the enforcement division of the Public Service Commission designated in writing by the Public Service Commission shall have the powers of peace officers and deputy sheriffs in this state, and may exercise such powers anywhere within the state as to the provisions of this title and as to the rules and regulations of the Public Service Commission only.






Division 2 - Rates and Other Regulations.

Section 37-1-80 - Rates to be just and reasonable; right of utility to earn fair net return; alternative methods of regulation.

(a) The rates and charges for the services rendered and required shall be reasonable and just to both the utility and the public. Every utility shall be entitled to such just and reasonable rates as will enable it at all times to fully perform its duties to the public and will, under honest, efficient and economical management, earn a fair net return on the reasonable value of its property devoted to the public service. For the purpose of fixing rates, such reasonable value of a public utility's property shall be deemed to be the original cost thereof, less the accrued depreciation, as of the most recent date available. In any determination of the commission as to what constitutes such a fair return, the commission shall give due consideration among other things to the requirements of the business with respect to the utility under consideration, and the necessity, under honest, efficient and economical management of such utility, of enlarging plants, facilities and equipment of the utility under consideration, in order to provide that portion of the public served thereby with adequate service.

(b) Notwithstanding subsection (a) or any other provision to the contrary, the commission retains its authority to consider and adopt alternative methods of regulation of a utility as defined in Section 37-1-30 to establish rates and regulations for services furnished by the utility that are fair, just, and reasonable to the public and that provide fair, just, and reasonable compensation to the utility for the services.

(1) For the purposes of this subsection, the phrase "alternative methods of regulation" means the regulation of utility rates and service regulations by methods other than a determination of net return on a predetermined rate base.

(2) After June 20, 1995, any proceeding to adopt an alternative method of regulation as defined in subdivision (1) shall be initiated by application of the utility seeking such alternative regulation, by the commission on its own motion, or by the Attorney General as provided in Section 37-1-16.



Section 37-1-80.1 - Review and adjustment of rates of connecting telephone companies when South Central Bell Telephone Company receives increase in net return.

When South Central Bell Telephone Company receives an increase in its net return as the result of any order issued by the Alabama Public Service Commission or a contingent increase as the result of a supersedeas order issued by a court of proper jurisdiction, which results in an increase in settlement revenues paid by South Central Bell Telephone Company to any connecting telephone company through any interconnecting agreement or otherwise, the Alabama Public Service Commission will review the financial earnings of each affected connecting company, and if such earnings exceed that authorized by the Public Service Commission and the law, will direct such companies to reduce local exchange rates and charges in such amounts as to comply with authorized earnings; provided, that where the connecting telephone company receives a contingent increase in settlement revenues from South Central Bell Telephone Company as the result of a supersedeas order issued to South Central Bell Telephone Company by the court, such connecting telephone company shall have the right to file a new schedule of rates and charges with the commission recovering any repayment which may be required by it arising out of any judicial modification or vacation of said supersedeas order. This section shall apply to any increase in net return to South Central Bell Telephone Company or its successors or assigns.



Section 37-1-80.2 - Dual party relay system and fund; board of trustees; funding of other services; liability of trustees.

(a) The Alabama Public Service Commission shall impose a surcharge on each access line of each customer of the local exchange companies operating in Alabama to fund a dual party relay system whereby a deaf or hearing-impaired person may communicate with other such persons or with hearing persons via telephone. The fee may be imposed by order of the Alabama Public Service Commission on the access line.

(b) The Alabama Public Service Commission shall establish the amount to be imposed based on the amount of funding necessary to implement and maintain such system. However, no additional fees other than the surcharge may be imposed on any user of this deaf and hearing-impaired service.

(c) The local exchange companies shall collect the surcharge from their customers and transfer the moneys collected to the Alabama Public Service Commission to be deposited into a special fund established by the State Treasurer to be held separate from all other funds and used for the administration of this system and other purposes. The fund shall be known as the State Dual Party Relay Fund and shall be administered as provided in subsections (e), (f), and (g). In addition to using funds collected from this surcharge for the administration of this system, the Dual Party Relay Fund Board of Trustees, through the Alabama Public Service Commission, shall transfer from the Dual Party Relay Fund established in this section to the State Dual Party Relay Fund established by the State Treasurer the amount of thirty million dollars ($30,000,000). These funds shall be transferred in the amount of seven million five hundred thousand dollars ($7,500,000) before each of the following four dates:

After July 15, 2012, thirty million dollars ($30,000,000) shall be transferred from the State Dual Party Relay Fund established by the State Treasurer to the Education Trust Fund.

All funds collected pursuant to this section are hereby appropriated for the purposes provided for in this section.

The surcharge collected by the local exchange companies from their customers shall not be subject to the utility gross receipts tax levied under Sections 40-21-80 through 40-21-87 or the utility use tax levied under Sections 40-21-100 through 40-21-107, nor shall such collections be included in the gross receipts subject to tax under Section 40-21-58 or the supervision and inspection fees under Sections 37-4-23 and 37-4-24.

(d) The Alabama Public Service Commission shall be charged with implementation of the dual party relay system within the state and shall establish the procedures for its continuation.

(e) The Dual Party Relay Fund shall be governed by the Dual Party Relay Fund Board of Trustees, appointed by the Alabama Public Service Commission. On behalf of the Dual Party Relay Fund, the trustees may select an administrator, service provider, and auditing firm, and may obtain other services and execute such other contracts as may be necessary to carry out their duties. All costs associated with the implementation of the system and the functions of the Dual Party Relay Fund and its board of trustees, including, without limitation, any insurance costs, shall be paid out of the Dual Party Relay Fund. The trustees shall not be paid for their service, but shall be reimbursed for their actual and reasonable expenses in carrying out their duties. The trustees shall submit an annual report to the Alabama Public Service Commission regarding the condition of the fund, which shall include a copy of an annual audit.

(f) As part of its administration of the dual party relay system, the trustees may authorize the funding of other telephone services to people who are deaf, hard of hearing, deaf/blind and speech impaired, including the provision of informational services to the blind; provided, however, that no existing service provided to the deaf or hearing impaired shall be terminated or curtailed as a result of any such additional program.

(g) Absent negligence, wantonness, recklessness, or deliberate misconduct, a trustee shall not be subject to civil liability for any act or omission in carrying out his or her duties as a trustee. In addition, those trustees who are officials or employees of the Alabama Public Service Commission shall receive the benefit of any immunities that would normally apply to such official or employee in carrying out his or her official duties.

(h) Nothing in this section shall invalidate contracts entered into prior to July 1, 2006, which contracts are hereby ratified and confirmed.



Section 37-1-81 - Schedules of rates or service regulations.

(a) Whenever a utility desires to put in operation a new rate or service regulation or to change any existing rate or service regulation, it shall file with the commission a new schedule embodying the same, not less than 30 days prior to the time it desires to make the same effective; but the commission may, upon application of the utility, prescribe a less time within which the same may be made effective. In the absence of suspension or disapproval by the commission, as herein provided, the new rate or service regulation embodied in any such new schedule shall become effective at the time specified in such schedule, subject however to the power of the commission at any time thereafter to take any action respecting the same authorized by this title.

(b) To enable it to make such investigation as, in its opinion, the public interest requires, the commission, in its discretion, for a period not exceeding six months may suspend the operation of any new schedule of rates or service regulations filed with the commission. Unless as a result of its investigation the commission otherwise orders before the termination of such period of six months, such rate or service regulation shall thereupon become effective. The commission may make any order in the premises which it is authorized by any of the provisions of this title to make in any investigation or complaint or on its own motion without complaint.



Section 37-1-82 - Production and inspection of books or records, etc., of utilities.

(a) The commission, by order, may require any utility or any officer or agent thereof to produce within the state, at such reasonable time and place as it may designate, any books, records, accounts or documents kept in any office or place without or within the state, or certified copies thereof, whenever the production thereof is reasonably required and pertinent to any matter under investigation before the commission, in order that an examination thereof may be made by the commission, or by any person employed by the commission.

(b) The commission shall examine and inspect, or cause to be examined and inspected, at reasonable times and in a reasonable manner, under its authority, the books, records, accounts, documents, plant, property and facilities of any utility, whether there is any proceeding by or against the utility then pending before the commission or not. Every utility, its officers and agents shall make all its books, records, accounts and documents available at its principal office or place of business in this state, for examination and inspection by the commission or its authorized representatives or employees, whenever the commission may deem it in the public interest that such examination or inspection should be made. Every utility, its officers and agents shall make available all and every part of its plant, property and facilities for examination and inspection by the commission or its authorized representatives or employees, whenever the commission may deem it in the public interest that such examination or inspection should be made; and any person shall produce, when so required, his authority from the commission to make such examination or inspection under the seal of the commission.



Section 37-1-83 - Investigation of unfair rates or inadequate service; who may file complaints; continuance.

Upon a complaint in writing made against any utility by any mercantile, agricultural or manufacturing society, or by any body politic or municipal organization, or by any affected person, that any rate, service regulation, classification, practice or service in effect or proposed to be made effective is in any respect unfair, unreasonable, unjust or inadequate, or unjustly discriminatory, or unduly preferential, or constitutes unfair competition, or that the service is inadequate or cannot be obtained, the commission shall proceed, and without such complaint, the commission, whenever it deems that the public interest so requires, may proceed, after notice as provided in this division, to make such investigation as it may deem necessary or appropriate; but no order affecting such rates, service regulation, classification, practice, or service complained of shall be entered by the commission without notice and a hearing. Any utility may make complaint as to any matter within the provisions of this title with like effect as though made by any mercantile, agricultural or manufacturing society, body politic or municipal organization, or other person. However, when any such complaint in writing is filed, the same shall be set down for hearing within 90 days from the date of the filing thereof, which said hearing may be continued for an additional period not to exceed 90 days, unless the parties to said proceeding agree upon further continuance.



Section 37-1-84 - Filing and contents of complaint.

Such action or complaint shall be commenced by filing a complaint with the Public Service Commission alleging wherein the rate or rates, or order or orders complained of are invalid or unfair or unreasonable.



Section 37-1-85 - Time and place of hearing.

Whenever the commission shall determine to conduct an investigation either with or without complaint, as in this title provided, it shall fix a time and place for public hearings of the matters under investigation.



Section 37-1-86 - Notice and process.

(a) Before proceeding to make such investigation, the commission shall give the utility and the complainant at least 10 days' notice of the time and place when and where such matters will be considered and determined, and all parties shall be entitled to be heard, through themselves or their counsel, and shall have process to enforce the attendance of witnesses.

(b) Whenever the commission shall make any order or determination, or issue any subpoena, notice or writ, notice thereof may be served on the person affected thereby by delivering a copy of such order, subpoena, notice or writ, signed by or in the name of the chairman of the commission, to any such person or an officer or agent of such person, if a corporation, as in the case of civil process, which service may be executed by any member of the commission, the secretary or any employee thereof, or by any sheriff of the state, and a copy of such order, subpoena, notice or writ, with the service endorsed thereon, must be returned to the commission and entered of record as a part of the proceedings, and such endorsement and return shall be prima facie evidence that such order, subpoena, notice or writ has been duly served.



Section 37-1-87 - Intervention in proceedings before commission.

Every person, firm, corporation, copartnership, association, or organization affected thereby may by petition intervene and become a party to any proceeding before the commission.



Section 37-1-88 - Right of party to be heard in person or by attorney.

In any hearing, proceeding or investigation conducted by the commission, any party may be heard in person or by attorney.



Section 37-1-89 - Taking of testimony; further investigation; laws governing conduct of hearing; transcript.

(a) At the hearing held pursuant to such notice, the commission may take such testimony as may be offered, or as it may desire, and may make such other further investigation as in its opinion is desirable.

(b) The commission, by appropriate order in any case, may appoint or designate a special examiner or one of the commission to take evidence at such time and place as designated by the commission in the order. The laws which now provide for the attendance of witnesses, the giving of testimony, the punishing for contempt, the production of evidence and the payment of witnesses at hearings before the commission shall apply to and govern hearings and examinations conducted by such special examiner or commissioner when acting under an order of the commission. A transcript of the evidence, together with all the exhibits received at such hearings or examinations shall be promptly conveyed to and filed with the secretary of the commission for the consideration of the commission in reaching its decision.



Section 37-1-90 - Separate hearings on several matters.

When complaint is made of more than one rate or service, the commission may, when justice or convenience so requires, order separate hearings thereon and may thereupon hear and determine the several matters complained of separately and at such times as it may prescribe.



Section 37-1-91 - Witnesses not excused for reasons of incrimination or forfeiture; perjury prosecution not barred.

No person shall be excused from attending and testifying, or from producing books and papers before the commission, or in obedience to the subpoena of the commission, whether such subpoena is issued or signed by one or more of the members of the commission, in any investigation held by or before the commission, or in any civil action or proceeding in any court by or against the commission, provided for in this title, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to penalty or forfeiture. But no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may be required to testify or produce evidence, documentary or otherwise before said commission, or in obedience to its subpoena, or in any such action or proceeding. No person testifying shall be exempted from prosecution and punishment for perjury committed in so testifying.



Section 37-1-92 - Depositions of witnesses.

The commission or, with the consent of the commission, any party to any proceeding before the commission, may, in any investigation, cause depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for depositions in civil actions in circuit courts, such depositions to be taken on a commission to be issued by the secretary of the commission, made returnable to the commission.



Section 37-1-93 - Fees of witnesses.

Each witness who shall appear before the commission by its order shall receive for his attendance the fees and mileage provided for witnesses in civil cases in courts of record, which shall be audited and paid by the state in the same manner as other expenses are audited and paid, upon the presentation of proper vouchers, sworn to by such witness and approved by the president of the commission; but no witness subpoenaed at the instance of parties other than commissioners shall be entitled to compensation from the state for attendance or travel, unless the commission shall certify that his testimony was material to the matter investigated, and witnesses summoned on behalf of the utility shall be paid by said utility.



Section 37-1-94 - Time allowed commission for making decision.

The commission shall, within 90 days after the completion of the hearings and arguments, if any, and the filing of briefs, if any, in any case submitted to it, or upon a rehearing thereof, decide said case, or if for any good and valid reason it shall be unable to decide the same within said period, then at the expiration of said 90-day period, the commission shall make and file and serve upon all the interested parties a written order stating its reason for its inability to decide said case within said time, and may extend the time for decision for a period not to exceed 90 days.



Section 37-1-95 - Order requiring discontinuance or rectification of violation.

Whenever, after investigation in accordance with the provisions of this title the commission shall be of the opinion that any provision or requirement of this title or any order of the commission is being, has been, or is about to be violated, it may make and enter of record an order in the premises, specifying the actual or proposed acts or omission to act which constitute such real or proposed violation and requiring that such violation be discontinued or rectified, or both, or that it be prevented.



Section 37-1-96 - Necessity for hearing prior to order affecting rate or service.

No order shall be made by the commission affecting any rate or service, except as otherwise specifically provided, unless or until a public hearing has been held in accordance with the provisions of this title.



Section 37-1-97 - Order fixing reasonable rate.

Whenever, upon an investigation made under the provisions of this title, the commission shall find any existing rate or rates or any regulation or practice whatsoever or any service, unreasonable or unjustly discriminatory, or any service inadequate, it shall so determine and by order fix, to the extent that it is within its power to do so, a reasonable rate, fare, charge, classification or joint rate as between like carriers, to be imposed, observed and followed in the future in lieu of that found to be unreasonable or unjustly discriminatory, or inadequate, as the case may be. All utilities to which the order applies shall make such changes in their schedule of rates, fares, charges or classifications as may be necessary to make the same conform to said order, where such order relates to rates, fares, charges or classification, and no change shall thereafter be made by any utility in such rates, fares, charges or classification, or joint rate or rates, or in the service or practice so ordered, without the approval of the commission.



Section 37-1-98 - Certified copies of orders.

Certified copies of orders of the commission shall be delivered to any officer, superintendent, or agent of the utility affected thereby.



Section 37-1-99 - Rates and orders of commission deemed prima facie reasonable and valid.

All rates, fares, charges, classifications and joint rates and orders establishing rules, regulations, practices or services fixed by the commission shall be in force and shall be deemed prima facie reasonable and valid in any court wherein the reasonableness or validity thereof is properly drawn in question, and the burden shall be upon the party attacking said rates or orders to show that same are invalid or unfair and unreasonable.



Section 37-1-100 - Effective date of orders.

Unless a different time is prescribed by the commission, every order of the commission shall be effective 20 days after the service thereof, and shall be served immediately after its entry of record upon every party required to obey the same.



Section 37-1-101 - Modification of orders.

At any time after the entry thereof, the commission, in the manner provided for in the making thereof, may alter, amend, annul or otherwise modify any order, but no such modification shall in any way affect the validity of any act done or omitted by any utility on the faith of such order, or in pursuance of its terms, prior to notice of the modification thereof.



Section 37-1-102 - Record of proceedings.

A full and complete record of all proceedings before the commission on any investigation had and all testimony therein shall be taken down by the stenographer selected by the commission. A copy of such transcript shall be furnished on demand to any party to such investigation, or other person, upon the payment of the cost of transcribing the testimony, not exceeding $1.00 per folio.



Section 37-1-103 - Substantial compliance by commission with requirements of title sufficient.

A substantial compliance by the commission with the requirements of this title shall be sufficient to give effect to all rules, orders, acts, and regulations of the commission, and they shall not be declared inoperative, illegal or void for any omission of a technical nature, in respect thereto.



Section 37-1-104 - Power of circuit court to compel compliance with commission orders, etc.

In case of failure or refusal on the part of any person to comply with any valid order of the commission or of any commissioner, or any subpoena, or on the refusal of any witness to testify or answer as to any matter regarding which he may be lawfully interrogated, any circuit court in this state, or any judge thereof, on application of a commissioner, may issue an attachment for such person and compel him to comply with such order, or to attend before the commission and produce such documents and give his testimony upon such matters as may be lawfully required, and the court or judge shall have power to punish for contempt as in cases of disobedience of a like order or subpoena issued by or from such court, or a refusal to testify therein.



Section 37-1-105 - Rehearing.

At any time after an order has been made by the commission, any person interested therein may apply for a rehearing in respect to any matter determined therein, and the commission shall grant and hold such rehearing within 60 days after the said application therefor has been filed, and such rehearing shall be subject to such rules as the commission may prescribe. Application for such a rehearing shall not excuse any utility or person from complying with or obeying an order of the commission, or operate in any manner to stay or postpone the enforcement thereof except as the commission may by order direct. Any order of the commission made after such rehearing shall have the same force and effect as an original order, but shall not affect any right, or the enforcement of any right, arising from or by virtue of compliance with the original order prior to the order made after rehearing.






Division 3 - Appeals.

Division 1 - General Provisions.

Section 37-1-120 - Right of appeal to Circuit Court of Montgomery County - Generally.

From any final action or order of the commission in the exercise of the jurisdiction, power and authority conferred upon it by this title, an appeal therefrom shall lie to the Circuit Court of Montgomery County.



Section 37-1-121 - Right of appeal to Circuit Court of Montgomery County - Intervenors or interested parties.

Any intervenor or interested party may appeal from any final order of the commission within the time, in the manner and upon the conditions provided by this title for appeals from orders of the commission.



Section 37-1-122 - Time for appeal; how appeal perfected.

All appeals shall be taken within 30 days from the date of such action or order and shall be granted as a matter of right and be deemed perfected by filing with the Public Service Commission a bond for security of cost of said appeal, when the appellant is a utility or person, and by filing notice of an appeal when the appellant is the State of Alabama.



Section 37-1-123 - Record or transcript of proceedings before commission.

Within 30 days after the perfecting of the appeal and sooner if practicable, the Public Service Commission, through its president or any member thereof, or its secretary, shall certify to the appellate court under the seal of the commission a complete record or transcript of all the proceedings had before it, including all orders and pleadings together with a transcript of all oral testimony, and the original or a transcript of all documentary evidence taken in the proceeding in which the order appealed from was made. The time for certifying said transcript to said appellate court may be extended by an order of the judge thereof, for good cause shown.



Section 37-1-124 - Proceedings on appeal.

The commission's order shall be taken as prima facie just and reasonable. No new or additional evidence may be introduced in the circuit court, except as to fraud or misconduct of some person engaged in the administration of this title and affecting the order, ruling or award appealed from, but the court shall otherwise hear the case upon the certified record and shall set aside the order if the court finds that:

(1) The commission erred to the prejudice of appellant's substantial rights in its application of the law; or

(2) The order, decision or award was procured by fraud or was based upon a finding of facts contrary to the substantial weight of the evidence.

However, the court may, instead of setting aside the order, remand the case to the commission for further proceedings in conformity with the direction of the court. The court may, in advance of judgment and upon a sufficient showing, remand the case to the commission for the purpose of taking additional testimony or other proceedings.



Section 37-1-125 - Right to supersede order by giving bond.

On any such appeal any utility, interested party or intervenor may supersede any order or judgment entered by giving such supersedeas bond or bonds as may be appropriate to the proceedings as provided for in this subdivision.



Section 37-1-126 - Superseding order - Order of stay or supersedeas.

An appeal to the Circuit Court of Montgomery County shall not stay or supersede the order or action of the commission appealed from. Subject to the provisions of this subdivision, the circuit court may, upon hearing and notice, and after consideration of the testimony taken before the commission, stay or supersede the order or action of the commission.

(1) If the appeal to the circuit court is from an order of the commission reducing or refusing to increase rates, fares or charges, or any of them, or any schedule or part or parts of any schedule, of such rates, fares or charges, the circuit court shall not direct or order a supersedeas or stay of the action or order appealed from without requiring, as a condition precedent to the granting of such supersedeas, that the utility applying for the same shall execute and file with the clerk of said court a bond which shall be as provided in this subdivision.

(2) If the circuit court shall fail or refuse to grant such supersedeas, a utility may petition the supreme court to order a supersedeas and stay of the action or order of the commission appealed from, and any such order, if entered by the supreme court, shall likewise only be entered conditioned upon the execution and filing of the supersedeas bond as provided in this subdivision.



Section 37-1-127 - Superseding order - Statement of approximate effect on revenues.

In the application for supersedeas, the utility shall, under oath, state the estimated approximate amount by which its revenues will be increased or reduced as the case may be, in six months, by reason of the increased rate sought by it or the reduced rate complained of.



Section 37-1-128 - Superseding order - Amount of bond.

The bond required to be filed as provided in this subdivision in order to supersede an order of the commission shall be double the sum estimated under Section 37-1-127, with two or more sureties, to be approved by the judge, one of which may be a surety company, payable to the State of Alabama and conditioned to pay all such loss or damage as any person, firm or corporation may sustain, including all such excess rates, fares or charges as such person, firm or corporation may have paid pending the appeal to the circuit court, or any subsequent appeal to the supreme court, in the event the order or action of the commission shall be sustained.



Section 37-1-129 - Superseding order - Additional bond.

An additional bond of like amount and with the same conditions shall be given at the end of each six months pending the appeal to the Circuit Court of Montgomery County and pending any subsequent appeal by any party to the supreme court.



Section 37-1-130 - Superseding order - Order stayed and superseded upon giving bond; termination of stay or supersedeas.

After the required bond shall have been given, the order appealed from shall be stayed and superseded, and it shall be lawful for the utility to charge the rates, fares or charges which had been reduced by said order, or the rates, fares or charges sought to be established by its petition, until the final disposition of said case. If said utility shall fail after 30 days' written notice to give such additional bond at the end of each six months, pending any appeal, the stay or supersedeas shall terminate, and the rates, fares or charges established by statute or by the Public Service Commission or by the order or action appealed from shall be revived and shall be the lawful rates pending all further proceedings in the case.



Section 37-1-131 - Rate suspension to affect only utilities giving bond.

If any rate or rates or order or orders shall, under the provisions of this chapter be suspended by the giving of any of the bonds provided for in this subdivision, the suspension shall be operative as to and shall affect only the utilities complaining and giving such bond.



Section 37-1-132 - Right of appeal to supreme court.

Any party may appeal to the Supreme Court of Alabama from the judgment of the Circuit Court of Montgomery County. In connection with any such appeal by a utility, if no supersedeas bond has been previously given to supersede the action or order of the commission, the utility appealing the judgment of the circuit court may supersede such judgment by filing a bond upon application, in such amount, and upon such condition, all as is provided in this subdivision. Except as otherwise provided in this subdivision, the appeal to the supreme court shall be taken in accordance with the Alabama Rules of Appellate Procedure.



Section 37-1-133 - Appeal by commission or State.

If the Public Service Commission or the State of Alabama shall appeal from a judgment annulling or suspending any rates or orders, it shall not be required to give any security for the costs of said appeal or any bond or undertaking to supersede the judgment. The appeal of the Public Service Commission or the State of Alabama without such bond shall have the effect of superseding the judgment and the rate or rates, or order or orders, complained of or annulled or suspended by the judgment, shall be and remain the established rates or orders and shall be so regarded and observed until the judgment shall be affirmed and the said rates or orders annulled or suspended by the supreme court unless a supersedeas bond is continued in effect.



Section 37-1-134 - Appeal by utility.

If said appeal is taken by the utility, security for the costs of the appeal shall be given as in cases of other appeals from the circuit court; except, that if a supersedeas bond had been given on appeal to the circuit court as provided for in this subdivision, then pending said appeal to the supreme court by the utility, or pending an appeal thereto by the Public Service Commission, if it should appeal, such bond shall continue in force and effect and all the conditions thereof shall be complied with, and no other supersedeas bond need be given by the utility.



Section 37-1-135 - Action on bond for damages resulting from suspension of rates or orders.

Any person, firm, company, or corporation who shall sustain any loss, injury or damage by reason of the suspension of the rates or orders, or any of them, as aforesaid, may bring a civil action on the bonds in the name of the State of Alabama, for his use, and recover such damages as he may have so sustained, including any overcharge or excess rate or charge paid by him, on account of the suspension of the rates, charges, or orders. A copy of the bond, duly certified by the secretary or chief clerk or any member of the Public Service Commission under the seal of the commission, shall be received in evidence without further proof.






Division 2 - Appeals in Cases Involving Rates and Charges of Telephone Companies or Public Utilities.

Section 37-1-140 - Direct appeal to Supreme Court as matter of right; preferred setting of appeals; time for taking appeals; bond required when appellant is utility or person.

In all cases involving controversies respecting rates and charges of telephone companies or public utilities, an appeal from any action or order of the Alabama Public Service Commission in the exercise of the jurisdiction, power and authority conferred upon it by this title, as amended and supplemented, shall lie directly to the Supreme Court of Alabama. All such appeals shall be given a preferred setting in the supreme court and shall be heard and determined by said court en banc. Nothing in this subdivision 2 shall be deemed to apply to any such cases other than those in which rates and charges are involved. All such appeals shall be taken within 30 days from the date of such action or order of the Alabama Public Service Commission and shall be granted as a matter of right and be deemed perfected by filing with the Public Service Commission a bond for the security of the cost of said appeal when the appellant is a utility or person, and by filing notice of an appeal when the appellant is the State of Alabama.



Section 37-1-141 - Who may appeal; manner of taking appeal; application for supersedeas; supersedeas bonds; collection of denied rate increases prior to final disposition of case.

Either party or any intervenor may appeal to the supreme court from the action or order of the commission under the same rules and regulations and in the same manner and under the same conditions as are or may be provided by law for appeals from circuit courts in other public utility cases. Application for supersedeas may be made to the supreme court or a justice thereof. All supersedeas bonds required shall be in the same amount, subject to the same penalties and conditions and have the same effect as is now provided or may hereafter be provided by law in such cases.

If the appeal is by a telephone company or a public utility and supersedeas is granted, the appellant shall be entitled to collect, subject to refund with interest, any portion of the requested increase denied on any rate decrease directed by such supersedeas order from the time of taking such appeal until final disposition of the case.



Section 37-1-142 - Certification to supreme court of record or transcript of proceedings before commission.

Within 30 days after the perfection of the appeal as provided in this subdivision 2, and sooner if practicable, the Public Service Commission, through its president or any member thereof or its secretary, shall certify to the supreme court under the commission's seal a complete record or transcript of all proceedings had before it, including all orders and pleadings together with a transcript of all oral testimony, and the original of or a transcript of all documentary evidence taken in any proceedings in which the order appealed from was made. The time for certifying said transcript to the supreme court may be extended by an order of the court, for good cause shown.



Section 37-1-143 - Review of case to be upon certified record or transcript; remand of case to commission for additional proceedings; employment of special masters, accountants, consultants, etc., by chief justice.

The court shall review the case upon the certified record or transcript of the commission, and no new or additional evidence shall be introduced or oral testimony heard, but the court may, in advance of its judgment, remand the case to the commission for the purpose of taking additional testimony or other proceedings. In the event the court, in advance of its judgment, does not remand the case to the commission for the purpose of taking additional testimony or other proceedings, then the court shall have up to 180 days from the date the case is submitted to the court to render its judgment.

For the purpose of carrying out the provisions of this subdivision 2, the chief justice of the supreme court, with the advice and consent of the supreme court, is hereby authorized to appoint such special masters, accountants, utility rate-making consultants and such other personnel as he deems necessary to aid and assist the court in these appellate procedures. Such personnel may be appointed and employed on a part-time or full-time basis without regard to the merit system.



Section 37-1-144 - Subdivision cumulative; repeal of conflicting laws.

The provisions of this subdivision 2 are cumulative and supplemental and shall be construed in pari materia with other laws regulating appeals from actions or orders of the Public Service Commission; provided, that those laws or parts of laws in direct conflict or inconsistent with this subdivision 2 are hereby repealed and superseded to the extent of such conflict or inconsistency.









Division 4 - Injunction or Restraining Order.

Section 37-1-150 - Bond as condition precedent to issuance of injunction or restraining order.

No judge or court shall grant any preliminary injunction or interlocutory order or process suspending or restraining any rate or order of the Public Service Commission entered pursuant to the provisions of this title without requiring as a condition precedent to the issue of such injunction, order or process, that the company, corporation or person seeking the same shall, if the injunction or restraining order applied for is for the purpose of restraining the enforcement of any such rate or order, execute and file with the clerk or register of said court a good and sufficient bond with sureties, payable to the State of Alabama, in like amount and payable as provided in respect to supersedeas bonds. The failure to give the injunction bond or subsequent bonds as provided for in this division shall immediately vacate and render null and void such injunction or restraining order.



Section 37-1-151 - Notice to commission.

No preliminary injunction or interlocutory order or process suspending or restraining or affecting the enforcement of any action, order or determination of the commission shall be granted by any judge or court, except upon hearing, after at least five days' notice to the commission.



Section 37-1-152 - Filing of bond; condition to pay damages.

The bonds required to be given as a condition precedent to the issue of restraining orders or injunctions shall be filed with the clerk of said court and be payable to the State of Alabama and conditioned to pay all damages that any person, firm, company, or corporation shall sustain by reason of the enjoining or restraining of the enforcement of such order or orders, in the event the injunction shall be dissolved or vacated, or for any reason cease to be operative.



Section 37-1-153 - Right to appeal.

Either party may appeal to the supreme court from the judgment of the trial court in such proceedings, such appeal to be taken within 30 days from the entry of such judgment.



Section 37-1-154 - Bond required upon appeal by utility.

If the utility desires to take an appeal from the judgment of the trial court and to supersede the same, it shall give, in addition to security for costs, a bond with two or more individual sureties or one surety company, to be approved by the clerk or register of the court, which bond shall be in an amount and with the conditions to be prescribed by the judge, and the same shall be payable as prescribed by law.



Section 37-1-155 - Action on bond.

Any person, firm, company or corporation, who shall sustain any loss, injury or damage by reason of such injunction or restraining order, may bring a civil action on the bond in the name of the State of Alabama for its use and recover such damages as it may have sustained, including any overcharge or excess rate or charge paid by it on account of the suspension of said rates, charges or orders.



Section 37-1-156 - Delivery of bond upon dissolution of injunction; receipt in evidence.

Immediately after the dissolution or vacating of the injunction or restraining order, or upon the same ceasing for any reason to be operative and in force, the bond shall be delivered to the Public Service Commission, and a copy of the bond, duly certified by the clerk of the court while it is in his custody, or by the secretary or the chief clerk of the Public Service Commission of Alabama, or any member of the commission when in its custody, under the seal of the commission, shall be received in evidence without further proof.



Section 37-1-157 - Costs.

If, upon the appeal of any action originating under this title, it shall be determined by the court that the order of the commission was invalid or unreasonable or unjust and should not be performed, the costs of said action may, in the discretion of the court be taxed against the state or the utility or utilities involved in the action. If on the hearing the court should find in favor of the Public Service Commission, then the costs of the action shall be paid by the utilities by or against which the proceedings were instituted. If costs are ordered taxed against or paid by the state, the same shall be paid upon the approval of the trial judge, by a warrant drawn by the comptroller upon the treasurer. The costs of the transcript certified by the Public Service Commission to the circuit court shall be taxed as a part of the costs of the action at the same rate as transcripts from the circuit court to the supreme court are taxed.












Chapter 2 - TRANSPORTATION COMPANIES.

Article 1 - General Provisions.

Division 1 - Rates and Other Regulations.

Section 37-2-1 - "Transportation company" defined.

The term "transportation company" shall mean and include every person not engaged solely in interstate commerce or business that now or may hereafter own, operate, lease, manage or control, as common carriers or for hire: Any railroad or part of a railroad in this state or any cars or other equipment used thereon, or bridges, terminals or sidetracks used in connection therewith, whether owned by such railroad or otherwise; any express companies; any car companies; any sleeping car companies; any steamboat or steam packet company or common carrier for hire by water regardless of the propelling power used; any railroad depot or terminal station; any telegraph line; any telephone line; any pipeline for the transportation of oil or other commodity, whether the transportation is by pipeline or partly by pipeline and partly by rail, truck or water. This term shall also mean and include two or more transportation companies rendering joint service. Such term shall also mean and include every person not engaged solely in interstate commerce or business that now or may hereafter own, operate, lease, manage or control as a means of common carrier transportation by himself, or by others; any canal or other artificial watercourse, or part thereof, in this state, or any public wharf, dock, or terminal used in connection therewith, whether owned by the person who owns such canal or other artificial watercourse, or otherwise, provided nothing in this chapter shall apply to the regulation of commerce on navigable streams or rivers, whether the streams or rivers contain locks and dams or not.



Section 37-2-2 - Governmentally owned transportation companies.

The provisions of this chapter shall not apply to any transportation company owned by a municipality or by the federal government but shall apply to a state owned transportation company.



Section 37-2-3 - Duty of commission to supervise, regulate, and control transportation companies.

The Public Service Commission is charged with the duty of supervising, regulating and controlling all transportation companies doing business in this state, in all matters relating to the performance of their public duties and their charges therefor, and of correcting abuses therein by such companies, and the commission shall, from time to time, prescribe and enforce against said transportation companies, in the manner authorized in this title, such rates, charges, classifications of freight, storage, demurrage and car service charges, rules and regulations, and shall require them to establish and maintain all such public service facilities and conveniences as may be reasonable and just, which said rates, charges, classifications, rules, regulations and requirements the commission may, from time to time, alter or amend. All rates, charges, classifications, rules and regulations adopted or acted upon by any transportation company inconsistent with those prescribed by the commission acting within the scope of its authority, or inconsistent with those prescribed by any statute, shall be unlawful and void. And the commission shall enforce and require compliance with all the provisions of all laws now in force or hereafter enacted regulating railroads and other transportation companies or prescribing the duties thereof.



Section 37-2-4 - When certificate of convenience and necessity required.

No transportation company shall undertake the extension of its service or the construction of a new plant, property or facility, except ordinary extensions in the usual course of business, or shall acquire or operate any line, plant or property of another transportation company, unless and until there shall first have been obtained from the commission a certificate that the present or future public convenience and necessity require, or will require, or the public interest will be best served by, such extension, construction, acquirement, operation or acquirement and operation.



Section 37-2-4.1 - Owners of land proposed to be acquired by utility or telephone company to be given notice of filing of application for certificate of convenience and necessity.

Any utility or telephone company that is required to obtain a certificate of convenience and necessity under Section 37-2-4 or Section 37-4-28 from the Alabama Public Service Commission for the construction or operation of any facility must give notice of the filing of such application with said commission to the reasonably identifiable owners of all lands which are proposed to be acquired for such construction or operation for which the certificate of convenience and necessity is sought; except, that such notice requirement shall not apply to the acquisition of lands or interest in lands for utility or telephone transmission or distribution lines or to the purchase, lease or other acquisition of an existing utility or telephone system. Such notice must be given in writing, and proof of service thereof must be filed with and become a part of the record of such certificate proceedings before the commission. All such landowners shall be entitled to be heard and to participate in such certificate proceedings.



Section 37-2-5 - When permit to abandon service required.

No transportation company subject to this chapter shall abandon all or any portion of its service to the public or the operation of any of its lines, properties or plant which would affect the service it is rendering the public, except ordinary discontinuances of service for nonpayment of charges, nonuser, violations of rules and regulations or similar reasons in the usual course of business, unless and until there shall first have been filed an application for a permit to abandon service and obtained from the commission a permit allowing such abandonment.



Section 37-2-6 - Application for certificate or permit - Notice and hearing.

The application for and issuance of any such certificate of convenience and necessity or application for a permit to abandon its service, provided for in Sections 37-2-4 and 37-2-5, shall be under such rules and regulations as to hearing and other matters as the commission may, from time to time, prescribe. Upon the receipt of any such application for such certificate or permit, the commission may cause notice thereof to be given the chief executive officers of the municipality or municipalities affected, and such notice may be published once a week for three consecutive weeks in some newspaper of general circulation in each section affected.



Section 37-2-7 - Application for certificate or permit - Grant or refusal; conditions; revocation; exception.

The commission, as it deems to the best interest of the public, may grant in part or in whole, or may refuse such applications, and in the event such applications are granted, the commission may impose such conditions as it deems expedient for the protection of the public interest. The commission must require the transportation company, when such applications are granted, to avail themselves promptly of the authority or right granted, and in the event the transportation company fails to promptly avail itself of the rights granted, such certificate of convenience or permit must be revoked. The provisions of this section and Sections 37-2-4, 37-2-5 and 37-2-6 shall not apply to transportation companies which are required under Title IV of the Transportation Act of Congress, approved February 28, 1920, and amendments thereto, to obtain from the Interstate Commerce Commission a certificate of convenience and necessity.



Section 37-2-8 - List of tickets, passes and mileage books to be filed with commission.

Every transportation company shall, on or before September 1 in each year, and oftener if required by the Public Service Commission, file with the commission a verified list of all railroad tickets, passes and mileage books, issued free or for other than actual bona fide money consideration at full established rates during the preceding year, ending June 30, together with the names of recipients thereof, the amounts received therefor, and the reason for issuing the same. This provision shall not apply to the sale of tickets at reduced rates authorized by the law, or rates open to the public.



Section 37-2-9 - Repairs, improvements or changes in property or devices.

If, in the judgment of the Public Service Commission, repairs or improvements to or changes in any trains, switches, terminals or terminal facilities, motive power, or any other property or device used by any transportation company, subject to the supervision of the Public Service Commission, in or in connection with the transportation of passengers, freight or property, ought reasonably to be made, or any additions should reasonably be made thereto, in order to promote the security or convenience of the public or employees, or in order to secure adequate service or facilities for the transportation of passengers, freight or property, the commission shall, after a hearing had either on its own motion or after complaint filed, make and enter an order directing such repairs, improvements, changes or additions to be made within a reasonable time and in a manner to be specified therein, and every transportation company subject to the supervision of said commission shall make all such repairs, improvements, changes and additions required of it by any order of the commission served on it, and any transportation company that shall fail, refuse, omit or neglect to obey any lawful order or requirement of the Public Service Commission, for which a penalty has not been provided, shall forfeit to the State of Alabama a sum not exceeding $2,000.00 for each offense, to be fixed by the court or judge trying the case, and every such violation, failure, refusal, neglect or omission shall constitute a separate and distinct offense, and, in case of a continuing violation, each and every day's continuance thereof shall be a separate and distinct offense.



Section 37-2-10 - Filing and posting of tariffs.

Every transportation company shall print and cause to be filed with the commission, and keep open to public inspection, tariffs or schedules of rates showing all rates, fares, charges, classifications, rules, regulations and practices for transportation subject to this chapter between points on its own route and between points on its own route and points on the route of any other such transportation company, when a through route and joint rate shall have been established, and all services in connection therewith, all privileges and facilities granted or allowed and all rules, regulations, or practices affecting such rate, fare, charge or classification or the value of the service thereunder. If no joint rate over the through route has been established, the several transportation companies in such through route shall print and cause to be filed with the commission, and keep open to public inspection, tariffs or schedules of rates showing the separately established rates, fares and charge applied to the through transportation. The tariffs or schedules of rates printed as aforesaid by any such transportation company shall plainly state the places between which property and passengers will be carried, and shall contain the classification of freight in force, and shall also state separately all terminal charges, storage charges, icing charges and all other charges which the commission may require, all privileges or facilities granted or allowed, any rules or regulations which in any wise change, affect or determine any part or the aggregate of such aforesaid rates, fares and charges, or the value of the service rendered to the passenger, shipper or consignee. The provisions of this section shall apply to all traffic, transportation and facilities defined in this article. Such rates, fares and charges shall be stated in terms of lawful money of the United States. The tariffs or schedules of rates required by this section shall be published, filed and posted in such form and manner, and in such places, and shall contain such information as the commission, by regulation, shall prescribe; and the commission is authorized to reject, prior to the effective date thereof, any tariff or schedule of rates filed with it which is not in consonance with this section and such regulation. Any tariff or schedule of rates so rejected by the commission shall be void and its use shall be unlawful.



Section 37-2-11 - Joint rates.

Whenever any transportation company shall refuse or neglect to establish a joint rate or rates for the transportation of persons or property, the commission may, upon notice to such transportation company or companies, and after an opportunity to be heard, as provided in this title, fix and establish such joint rate or rates, and if the transportation companies, parties thereto, shall fail to agree upon apportionment thereof within 20 days after the service of such orders, the commission may, upon like hearing, issue a supplemental order declaring the apportionment of such joint rate or rates, and the same shall take effect of its own force as part of the original order. In cases relating to the fixing, regulating or prescribing of joint rates of two or more transportation companies, such transportation companies may be joined in one proceeding before the commission.



Section 37-2-12 - Changes in rates.

No change shall be made in any rate, fare, charge or classification, or any rule, regulation or practice affecting such rate, fare, charge or classification, or the value of the service thereunder, specified in any effective tariff or schedule of rates of a transportation company, except after 30 days' notice of the proposed change, filed and posted in accordance with Section 37-2-10 and the rules and regulations of the commission adopted thereunder. Such notice shall plainly state the change proposed to be made and the time when such change will take effect. The commission may, in its discretion and for good cause shown, allow such change upon notice less than that herein specified.



Section 37-2-13 - Posted rates to be legally applicable rates.

No transportation company shall charge or demand, or collect or receive, a greater or less or different compensation for the transportation of passengers or property, or for any service in connection therewith, than the rates, fares or charges specified in the tariffs or schedules of rates in effect at the time, except as provided by law or the Public Service Commission, and the rates, fares and charges duly filed and posted in accordance with the provisions of this chapter shall be the legally applicable rates, fares and charges, but the commission may prescribe such changes in the form in which such tariffs or schedules of rates shall be issued by transportation companies as may be found expedient.



Section 37-2-14 - Temporary or emergency rates.

(a) The commission, when deemed by it necessary to prevent injury to business, or in the interest of the people of this state, in consequence of any interstate rate wars, or inequality of interstate rates, or in case of any other emergency, to be judged by the commission, may temporarily alter, amend, or suspend, except as otherwise provided by law, any existing passenger rates, freight rates, schedules, and orders, on any railroad or part of railroad in this state, and such rates made by the commission shall apply on one or more of the railroads of this state, or any portion thereof, as may be directed by the commission, and shall take effect at such time and remain in force for such length of time as may be prescribed by the commission.

(b) When circumstances require a reduction in any rate or rates on less than statutory notice in order to permit an emergency to be met, the Public Service Commission, or, if the commission is not in session, the secretary of the commission, may, upon the written application of a transportation company, and for good reason shown, authorize such transportation company to make such rate or rates effective on less than statutory notice, provided a copy of the publication containing such rate or rates is filed with the commission. When such authority is granted by the secretary, the rate or rates so authorized shall be temporary and shall continue effective only until the next regular meeting of the commission, which may approve, revoke or modify the same.



Section 37-2-15 - Special rates.

(a) The Public Service Commission, upon its own motion or upon the written application of any transportation company, and under any rules which it may prescribe, may permit, from time to time, such transportation company to establish any special rate or rates for the transportation of specific commodities in carloads from specified points or within specified zones or distances to the plants or points of destination where are located the plants of any person, firm or corporation who is now, or may hereafter be, engaged in any industrial or agricultural enterprise in this state, for the purpose of encouraging the establishment or aiding in the development or continued and successful operation of such industrial or agricultural enterprise; and any special rate or rates so established for any particular industrial or agricultural enterprise shall apply and be given all persons, firms and corporations engaged in the same enterprise within said zone or distance.

(b) Said special rates shall first be approved by the commission and be published as it may direct, and a full, true and correct statement in writing of such special rate or rates shall, in each instance, be first filed with said commission, together with a sworn copy of any special contract made with the shipper with respect to such special rates, before the same shall go into effect; and the said commission may at any time revoke such permission and any special rate or rates established thereunder. Any rate or rates so established after compliance with the provisions hereinabove prescribed shall be the lawful rates for the service performed and shall not be construed to be an unjust or unlawful discrimination.



Section 37-2-16 - Penalty for discrimination.

(a) If any transportation company subject to the provisions of this chapter, or any agent or officer thereof, shall, directly or indirectly, or by special rate, rebate, drawback or other consideration, or by means of false billing, false classification, false weighing, false report of weights or by any device whatsoever, charge, demand, collect or receive from any person, firm, company or corporation a greater or less compensation for any service rendered or to be rendered by it for the transportation of persons or property, or for any service in connection therewith, than that prescribed in the published tariffs, or than it charges, demands, collects or receives from any other person, firm, company or corporation for a like service, such transportation company so doing shall be deemed guilty of unjust discrimination, which is hereby prohibited and declared unlawful, and shall forfeit to the State of Alabama and pay into the state treasury not less than $100.00 nor more than $10,000.00 for each offense.

(b) If any transportation company shall directly or indirectly make or give any undue or unreasonable preference or advantage to any particular person, firm, corporation or locality, or subject any particular person, firm, or corporation or locality to any undue or unreasonable prejudice or disadvantage in any respect whatsoever, such transportation company shall be guilty of unjust discrimination, which is hereby prohibited and declared unlawful, and shall be liable to the state in a penalty of not less than $500.00 nor more than $5,000.00 for each offense.



Section 37-2-17 - Penalty for excessive rates.

(a) If any transportation company doing business in this state or its agents or employees are guilty of making or demanding or receiving any charge for the transportation of persons or property, or for any service pertaining to or connected therewith, in excess of that prescribed by the Public Service Commission as by this chapter authorized, and after due notice of such violation given to the president or managing officer or any superintendent thereof in this state, and if ample and full recompense for the wrong or injury thereby to any person, firm, company, or corporation shall not be made within 60 days from the time of such notice, such transportation company shall forfeit for each offense the sum of not less than $50.00 nor more than $1,000.00, to be fixed by the court.

(b) An action for the recovery of the penalty shall be in any circuit court in any county in this state where such violation has occurred or wrong has been perpetrated, and it shall be in the name of the State of Alabama. The commission may order the institution of such action by the Attorney General or the district attorney in the circuit in which the wrong is perpetrated, or such other attorney-at-law as may be appointed, on the complaint or request of the person aggrieved.



Section 37-2-18 - Treble damages.

In addition to the penalties and forfeitures provided in this division to the state, railroads or other common carriers shall, for each violation of the provisions of this division, be liable to the person, firm, or corporation injured thereby in three times the amount of damages incurred and suffered.



Section 37-2-19 - Reparation.

(a) Where complaint has been made to the commission concerning any rate or other charge of any transportation company and the commission has found, after a hearing, that the transportation company has received an excessive or unjustly discriminatory amount on account of such rate or charge, the commission may order that the transportation company make due reparation to the complainant therefor, within a time to be designated in said order, together with interest at the legal rate from the date of receipt of such excessive or unjustly discriminatory amount. The commission shall also make and file in every case in which reparation is ordered to be paid a full finding of the material facts upon which the order is based. Reparation shall not be awarded in case of any rate which has been adjudged to be just and reasonable and otherwise lawful by the commission after investigation had upon due notice and hearing.

(b) If the transportation company does not comply with an order of the commission referred to in subsection (a) of this section, for the payment of money within the time fixed in such order, the complainant, or any person for whose benefit such order was made, may file in any court of competent jurisdiction a complaint setting forth briefly the causes for which he claims damages, and the findings and the order of the commission in the premises. Such action shall proceed in all respects like other civil actions for damages, except that on the trial of such suit in the findings and order of the commission shall be prima facie evidence of the facts therein stated. If the plaintiff shall finally prevail, he shall be allowed by the court a reasonable attorney's fee, to be taxed and collected as a part of the costs of the action.

(c) All complaints for the recovery of reparation because of a rate that is unjust or unreasonable or otherwise unlawful shall be filed with the commission within six months from the time of the payment of the full lawful charges.

(d) All complaints for the enforcement of an order of the commission for the payment of money under the provisions of subsections (a), (b) and (c) of this section shall be filed in the proper court within one year from the date of the order. The remedy provided in this section shall be cumulative, and in addition to any other remedy or remedies in this division provided in case of a failure of a transportation company to obey a rule, regulation, order or decision of the commission.



Section 37-2-20 - Concentration and transit privileges and rates.

Concentration and transit privileges and rates may be permitted or, upon complaint or upon its own motion after due notice and hearing, may be fixed or prescribed by the Alabama Public Service Commission upon traffic that is wholly intrastate upon such basis as is just and reasonable and as will remove any unjust discrimination or undue prejudice against intrastate commerce in favor of interstate commerce, but all such privileges and rates shall be open to all shippers and consignees for a like kind of traffic under similar circumstances and conditions, and such privileges and rates shall at all times be under the supervision, regulation and control of the Alabama Public Service Commission.



Section 37-2-21 - Bills of lading or receipts - When issued; contents; receipt for cotton in bales; common-law liability not affected.

(a) Every transportation company receiving property for transportation, originating and terminating in this state, shall issue to the shipper a receipt or bill of lading therefor in which shall be stated the class or classes of freight shipped and the rate to the point of destination and aggregate charge made for the transportation and shall be liable to the lawful holder thereof for any loss, damage or injury to such property negligently caused by it or by any transportation company to which said property may be delivered, or over whose lines such property may pass; and no contract, stipulation, receipt, rule or regulation contained in said receipt or bill of lading, or otherwise, shall exempt such transportation company from the liability hereby imposed; but nothing in this subsection shall deprive any holder of such receipt or bill of lading of any remedy or right of action which he has under existing laws.

(b) A transportation company receiving things or property of any kind for carriage, hire or reward must, on delivery to said company of such thing or property, give the person from whom received a receipt or bill of lading, stating the order or condition in which such things or property may be, and if cotton in bales is received, stating expressly the condition of the bagging, ropes, or ties, and of the cotton, whether dry, damp, wet, or very wet; and such transportation company is bound to deliver in like order and condition as when received; and if such receipt or bill of lading be not given, such things or property must be deemed and taken to have been in good order or condition at the time of delivery to such carrier, and he is bound to deliver in like good order and condition; and the carrier, neglecting or failing to give such receipt or bill of lading, is liable for all loss or damage the owner of such things or property may sustain in consequence of such neglect or failure, but nothing in this subsection contained must be construed as affecting the common-law liability of a common carrier for an injury to or for the loss of such things or property.



Section 37-2-22 - Bills of lading or receipts - Not given until property delivered to carrier; duplicates.

A transportation company engaged in the business of carriage, or of keeping for shipment, or of forwarding things or property, must not give a receipt or bill of lading for the things or property for carriage, or for keeping for shipment, or for forwarding unless such things or property have been actually delivered to said company, or placed in its control; and a second receipt or bill of lading must not be issued or given, the original being outstanding, without writing across the face thereof the word "duplicate."



Section 37-2-23 - Bills of lading or receipts - Liability for false or second bill of lading or receipt or for failure to endorse partial delivery.

If any transportation company, not having received things or property for carriage, shall issue or give a bill of lading, or receipt, as if such things or property had been received, the transportation company engaged in the business of keeping for shipment, or forwarding, shall issue a receipt for things or property, not having received them; or if any of such parties shall give or issue a second bill of lading, or receipt, the original being outstanding, not expressing in such second bill of lading or receipt that it is a duplicate, or shall surrender such things or property without receiving and cancelling the bill of lading or receipt issued therefor, or make partial delivery, without endorsing such partial delivery on such bill of lading or receipt, except as provided in Section 37-2-25, such transportation company is liable to any person injured thereby for all damages, immediate or consequential, therefrom resulting.



Section 37-2-24 - Bills of lading or receipts - Delivery to cotton compress.

A delivery of cotton at or to a compress for the purpose of being compressed, at the instance or in the usual course of business of a transportation company, or other person engaged in the business of carriage, or of keeping for shipment, or of forwarding, may be taken and deemed as an actual delivery to such transportation company or other person, and a receipt or bill of lading may be issued or given therefor.



Section 37-2-25 - Bills of lading or receipts - Unauthorized sale or transfer of property prohibited.

A transportation company or other person engaged in the business of carriage or of keeping for shipment, or of forwarding things or property, must not, otherwise than is authorized by law or by the contract of delivery to him, make sale of things or property entrusted to him; nor, without the assent in writing of the person to whom he may have given a receipt or bill of lading, or of the legal holder of such receipt or bill of lading, encumber or transfer the same; nor must he, otherwise than as may be authorized by the contract of delivery to him, part with the control or possession of such things or property without the assent in writing of the person to whom he may have given a receipt or bill of lading, or of the legal holder of such receipt or bill of lading.



Section 37-2-26 - Bills of lading or receipts - Charges to be settled according to stipulated rate.

All transportation companies doing business in this state shall settle their freight charges according to the rate stipulated in the bill of lading, provided the rate stipulated therein is in conformity with the classifications and rates made and filed with the Interstate Commerce Commission, in case of shipment from without the state, and with those filed with or established or approved by the Public Service Commission of the state, or those established by statute, in case of shipments wholly within the state, by which classification and rates all consignees shall in all cases be entitled to settle freight charges with such companies, and it shall be the duty of such transportation companies to inform any consignee or consignees of the correct amount due for freight, according to such classification and rates, and upon payment or tender of the amount due, according to such classification and rates, on any shipment which has arrived at its destination, such company shall deliver the freight in question to the consignee.



Section 37-2-27 - Notice to consignees of arrival of freight.

A transportation company, if the place of destination of freight is a city or town having a daily mail, is not relieved from liability as a transportation company by reason of a deposit or storage of freight in a depot or warehouse, unless, within 24 hours after the arrival of such freight, notice thereof is given the consignee, personally or through the mail; and if notice is given through the mail, the postage must, by the consignee, be refunded to the carrier.



Section 37-2-30 - Sale of unclaimed freight - Insurance; application of proceeds; record; disposition of surplus.

(a) The transportation company may insure the freight, at the expense of the owner, from the date of its arrival to the sale above authorized.

(b) A record shall be kept of the articles sold and of the price obtained therefor, transportation charges, cost of insurance and all charges incident to storage, advertisement and sale.

(c) The proceeds of any sale made under Section 37-2-28 or Section 37-2-29 shall be applied to the payment of the charges enumerated in subsection (b) of this section, and the residue, if any, shall be paid over to the party entitled thereto, if known, at the time of such sale; otherwise, such surplus shall be paid to the party entitled thereto, if demanded, at any time within two years from the date of such sale.



Section 37-2-29 - Sale of unclaimed freight - Perishable or live freight.

Where such unclaimed freight is perishable or live, such transportation company may sell the same as soon as it is deemed necessary and proper for the protection of the transportation company, the consignor or consignee. When it is practicable, the consignor and consignee shall be notified of the proposed sale of such perishable or live freight.



Section 37-2-28 - Sale of unclaimed freight - Nonperishable freight.

(a) Any transportation company having an office or place of business in this state, and having any unclaimed articles, not perishable, in its possession for a period of 40 days, may, at the expiration of that time, sell the same at public auction.

(b) Out of the proceeds thereof, the transportation company may retain the transportation charges, storage, advertisement and sale, and said sale may be held at any point where, in the opinion of the officers of such transportation company, the best prices can be obtained.

(c) Notice of such sale shall be mailed to the consignor and consignee in writing not less than 15 days before such sale shall be made, or notice of such sale shall be published for two weeks in some newspaper of general circulation published at the point of destination; but if there is no such paper published at such point of destination, then the publication may be made in any paper having a general circulation in this state.



Section 37-2-31 - Duty to receive or transport freight; liability for failure or delay.

Every transportation company subject to the provisions of this chapter, its agents or officers, whose duty it is to receive freights, shall receive all articles of the nature and kind received by said companies for transportation whenever tendered at a regular station at proper hours and in good shipping condition, according to reasonable rules prescribed by the transportation company or the Public Service Commission, and every loaded car tendered at a sidetrack or any warehouse connected with the railroad by a siding, and shall forward the same without delay and within a reasonable time to the point of destination, under and in compliance with such reasonable rules, regulations and requirements as may be prescribed by the Public Service Commission or by law, and, upon the failure of any such railroad company or other transportation company doing business in this state to so receive and so transport goods, merchandise, or property of any description delivered to it for shipment to and from any points within the state in such reasonable time as the public service commission or the law may prescribe, unless otherwise agreed upon between the company and the shipper, or unless such property is burned, stolen or otherwise destroyed, such railroad company or other transportation company shall forfeit to the party aggrieved such sum as may now or hereafter be prescribed by law for such delay, and, in addition, shall be liable to the party aggrieved for such damages as he may sustain by reason of said delay, failure to receive or transport.



Section 37-2-32 - Partial delivery of consignment.

Whenever any freight shall be received by any transportation company in this state to be delivered to any consignee within this state, and a portion of the same shall not have been received at the place of destination, it shall be unlawful for the company to demand any part of the charges for freight or transportation due for such portion of the shipment as shall not have arrived at the place of destination. The company shall be required to deliver to consignee such portion of the consignment as shall be required to deliver to consignee such portion of the consignment as shall have been received upon the payment or tender of the freight charges due upon such portion, unless otherwise agreed upon between the consignee and company, but nothing in this article shall be construed as interfering with or depriving a consignor, or other person having authority, of his rights of stoppage in transitu.



Section 37-2-33 - Overcharges.

(a) In case of any overcharge on published or lawful rates, the person aggrieved may file with the agent of the company collecting or receiving greater compensation than the lawful rate a written demand, supported by a paid freight bill or duplicate thereof, for refund of overcharge, and a maximum period of 60 days from the date of filing shall be allowed each company to pay claims filed under this section.

(b) Any transportation company failing to refund such overcharges within the time allowed in subsection (a) shall forfeit to the party aggrieved the sum of $1.00 for each day's delay in paying or satisfying said claim beyond the time allowed until such claim is paid, but the total forfeiture shall not exceed $100.00.

(c) Actions for the recovery of the overcharge and the penalties provided may be embraced in the same complaint.



Section 37-2-34 - Joint actions against connecting carriers.

When goods, wares, merchandise or other personal property are shipped to some point of delivery in this state over two or more connecting lines of transportation companies, both or all of which are engaged in the business of a transportation company in the State of Alabama, and such goods, wares and merchandise or other personal property are lost, destroyed, or damaged because of unreasonable delay in the delivery thereof or by the neglect of duty of any such transportation company or connecting transportation companies, and the owner or consignee of such freight sustains injury or loss thereby, and payment for such injury or loss or destruction is not made after notice to and demand therefor of such connecting and delivering companies within 30 days thereafter, the owner or consignee thereof may bring a civil action against such delivering and connecting companies jointly; the action to be instituted in the county of delivery, and if the connecting company or companies have no place of business in such county, a summons may issue to any county where the connecting companies are to be found, and executed as provided in the Alabama Rules of Civil Procedure. If the proof shows on the trial that there was no joint liability of all the defendants, but the evidence shows that plaintiff is entitled to recover against one or more of such defendants, judgment shall be entered accordingly against such defendant or defendants as the jury or court trying the case may ascertain to be liable, and such defendant as was not liable shall be discharged with recovery of his court costs. Nothing contained in this section shall in any manner modify or abridge the rights of any plaintiff to pursue any remedy now in force if he prefers to do so.



Section 37-2-35 - Personal baggage of passengers - Free transportation within certain weight limits.

Every transportation company in this state, which shall engage in the carrying of passengers, shall receive and transport, without compensation or other transportation charges, with each passenger, the personal baggage of such person or passenger, not exceeding 150 pounds, upon the presentation of a whole ticket, or other contract or agreement of transportation, and not exceeding 75 pounds upon the presentation of a half ticket or other contract or agreement of transportation.



Section 37-2-36 - Personal baggage of passengers - Charge for excess baggage.

Every transportation company in this state shall charge passengers, on all baggage weighing over 150 pounds, sixteen and two-thirds percent of the regular fare to destination per 100 pounds in excess of the said 150 pounds, but no charge for any fraction of the first 100 pounds excess shall be less than $.10, which shall be the minimum amount said company shall charge for excess baggage as provided in this section.



Section 37-2-37 - Personal baggage of passengers - Baggage, etc., of commercial travelers.

The baggage, samples, goods, wares, appliances, and catalogues of commercial travelers or their employers, and used by them for the exclusive purpose of transacting their business and carried with them solely for that purpose and which in no instance shall be sold or offered for sale or for free distribution, when securely packed and fastened in trunks and sample cases, are declared to be baggage within the meaning of this chapter, and such transportation companies are required to transport same with passengers from point to point within this state as provided in this division.



Section 37-2-38 - Personal baggage of passengers - Maximum size and weight limits; exceptions.

No transportation company shall be required to transport any piece of baggage exceeding in greatest dimensions 72 inches, or 250 pounds maximum weight, excepting immigrant baggage checked at port of landing, whips in flexible cases, and public entertainment paraphernalia.



Section 37-2-39 - Personal baggage of passengers - Storage charges for baggage left in baggage rooms or station houses.

All passengers of whatever character having baggage transported by companies under the provisions of this division shall have 24 hours, not including legal holidays or Sundays, for the removal of such baggage from the baggage room or station house of such company before storage shall be charged; except such baggage that may be received on Friday of each week, which baggage shall be held by the company 48 hours, not including Sundays, before storage shall be charged by the company.



Section 37-2-40 - Free transportation or reduced rates.

Nothing in this chapter shall be construed to prevent the carrying, storage or handling by any transportation company, subject to the provisions of this title, of property free or at reduced rates for the United States, or for the State of Alabama, or for any municipality, or for charitable purposes, or to or from fairs and expositions, for exhibition thereat, or property shipped by or to its officers or employees for their own exclusive use or consumption, or that of their immediate families; or prevent such companies from issuing excursion, mileage or commutation tickets, provided such excursion, mileage or commutation tickets shall be obtainable by all persons applying therefor under like circumstances and conditions. Nor shall anything in this title be construed to prevent such transportation companies from giving free transportation or reduced rates therefor to any person authorized by law to receive such free transportation or reduced rates therefor. Any express company may carry free or at reduced rates the personal packages or property of its officers and employees and of the officers and employees of railroad companies. Any transportation company may furnish free transportation for the body of any deceased officer, agent or employee, and to the members of the family of the deceased to and from the place of decease, and to and from the place of burial. Upon the shipment of livestock or other property, requiring the care of an attendant, the transportation company may furnish free transportation, including return passage, to the shipper or to some person or persons designated by him as attendant.



Section 37-2-41 - Inspection and supervision fees; election.

(a) Each transportation company doing business in this state and subject to the control and jurisdiction of the commission with respect to its rates and service regulations shall pay quarterly to the commission, beginning November 1, 1985 and on each quarter thereafter, February 1, May 1, August 1, and November 1 of each year, a fee for the inspection and supervision of such business during the next preceding fiscal year. Such inspection and supervision fees shall be paid by such transportation companies in addition to any and all property, franchise, license, intangible and other taxes, fees and charges now or hereafter provided by law. No similar inspection and supervision fees shall be levied or assessed by any county or municipality of the state, and no part of such inspection and supervision fees shall be allowed to any county or municipality of this state. Such inspection and supervision fees shall be measured by the amount of gross receipts of each such transportation company for the fiscal year next preceding the dates herein fixed for the payment of the same, except that in case of such transportation companies engaged in interstate business, the fees shall be measured by the gross receipts of such transportation companies from intrastate business only, for such preceding fiscal year, and not in any respect upon receipts derived wholly or in part from interstate business. Such fees shall be ascertained as follows: A fee of $2.85 per $1,000.00 for the first $100,000.00 or less of such gross receipts; a fee of $2.35 per $1,000.00 for each additional $1,000.00 of such gross receipts up to and including $1,000,000.00 thereof; a fee of $1.85 per $1,000.00 for each additional $1,000.00 of such gross receipts over $1,000,000.00 thereof, but in no case shall said fee be less than $25.00, which shall be the minimum inspection and supervision fee to be paid by any transportation company. However, all transportation companies with gross intrastate receipts in excess of $60,000,000.00 per calendar quarter will continue to submit the quarterly payment of fees, as due on the intrastate gross receipts of the fiscal year ended September 30, 1984, through August 1, 1985. On September 1, 1985 such companies shall pay fees due for the calendar quarter ended December 31, 1984. Beginning November 1, 1985 such companies shall pay over on a quarterly basis beginning with the calendar quarter ended March 31, 1985 and henceforth for the calendar quarters ending June 30, September 30, December 31 and March 31 of each year on the following February 1, May 1, August 1 and November 1 of each year respectively; provided, however, that the maximum amount so to be paid for any one year by any such transportation company operating any railroad, or part of a railroad in this state, shall be $5,000.00. The commission shall keep a true record of all such amounts so paid to it, under this subsection and subsection (b), but said amounts, when received by the commission, shall be promptly paid over to the treasurer, and shall be held in the commission's operating fund by, and shall be paid out by the treasurer in payment of expenses incurred by the commission under this title upon warrants drawn as provided by law upon the treasurer and approved as required by law. Payment of the supervision and inspection fees provided for hereunder shall in all respects be governed by the provisions of subsections (c) and (d).

(b) In lieu of the inspection and supervision fees provided for in subsection (a), each provider of pay telephone service over instruments owned and/or operated by local exchange companies, interexchange companies, and customer-owned, coin-operated telephone service providers doing business in the state and subject to the control and jurisdiction of the commission, may elect to pay a fee for the inspection and supervision of such pay telephone or coin-operated telephone service business during the next preceding fiscal year. Such inspection and supervision paid in lieu of the fees provided for in subsection (a), shall be in addition to any and all property, franchise, license, intangible and other taxes, fees, and charges now or hereafter provided by law, and shall be measured by the number of instruments in operation during such fiscal year within the State of Alabama. Such fee shall be $10.00 per instrument and no other inspection and supervision fee shall be due upon any such instrument.

(c) Supervision and inspection fees provided for in this article shall be in default after February 1, May 1, August 1 and November 1 of each year, if not paid prior to or on that date. In the event that the amount payable by any transportation company for any quarter cannot be ascertained on or before the dates herein prescribed for payment each year, such transportation company shall, in any event, pay the minimum supervision and inspection fee herein provided and in addition such part of any additional supervision and inspection fee as may be ascertainable on or before the date of default; and when any further or additional amount payable for such quarter can be ascertained, the same shall be paid within 30 days after it becomes possible to ascertain the same. Any transportation company failing in whole or in part to pay any supervision or inspection fee, or part thereof, due by it within any of the times herein prescribed for payment of the same, shall be in default and shall be liable to a penalty of not exceeding $50.00 per day, to be recovered by suit of the state, for every day it thereafter remains in default, and such penalty may be recovered together with the supervision and inspection fee in default, in a single action.

(d) Any transportation company may, at their own election, pay over the total fees due for the preceding fiscal year on November 1 of each year. Such payment is to be governed by the provisions of subsections (c) and (e).

(e) The state shall have a lien upon all the property in this state of any transportation company for the payment of the supervision and inspection fees provided for in this chapter to be paid and the penalties in this chapter provided for, which lien shall be superior to all other liens, except the lien for state, county and municipal taxes.



Section 37-2-42 - Refund of excessive charges upon submission of expense bill or receipt.

Any person, firm or corporation may submit to the commission, by mail or in person, any transportation company expense bill or receipt, showing charges paid for transportation of any property by freight or express for the purpose of having the same examined with respect to the correctness of weights, rates, and charges indicated thereon. Upon receipt of any such expense bill or receipt, the commission shall make such examination as is necessary, and if it shall be found that any such weights, rates or charges are incorrect, the commission shall order the transportation company in error to refund to the person, firm or corporation which submitted such expense bills or receipts any over or excessive charges paid by such person, firm or corporation. The commission shall impose and collect a reasonable charge for the performance of the service required under this section. All funds received from such charges shall be accounted for by the secretary of the commission and certified monthly by him into the treasury of the state.



Section 37-2-43 - Soliciting claims against transportation companies forbidden.

No agent, officer or attorney of any traffic association or freight bureau shall ask for, bid for or solicit any claim from any shipper or consignee against any transportation company, and no portion of any money paid by any company on any such reparation claim shall ever be paid to any such agent, officer or attorney of such traffic association or freight bureau who asks for, bids for or solicits any such claim from such shipper or consignee.



Section 37-2-44 - Rights of action not waived; penalties cumulative.

This chapter shall not release or waive any right of action by the state, the commission or by any body politic, municipal corporation, person or corporation for any right or penalty which may have arisen or accrued or may hereafter arise or accrue under any law of this state. All penalties accruing under this chapter shall be cumulative of each other, and an action for the recovery of one penalty shall not be a bar to or affect the recovery of any other penalty or be a bar to any criminal prosecution against any transportation company, or any officer, director, agent, or employee thereof, or any other corporation or person.



Section 37-2-45 - Recovery of penalties or forfeitures.

A civil action to recover the forfeitures provided for in this chapter may be brought at any time within two years from the date the offense was committed or forfeiture was incurred in the name of the State of Alabama, in any court of competent jurisdiction in any county in which the transportation company is engaged in business. In such action any number of forfeitures incurred up to the time of commencing the same and not previously recovered may be sued for and recovered, or separate actions may be brought for each penalty or forfeiture, and the commencement of an action to recover a forfeiture shall not be, or be deemed to be, a waiver of the right to recover any other forfeitures.



Section 37-2-46 - Each violation constitutes separate offense; act of employee act of company.

Every violation of the provisions of this chapter, or of any order, decision, rule, regulation, direction or requirement of the commission, or any part or portion thereof, by any transportation company, is a separate and distinct offense, and in case of a continuing violation, each day's continuance thereof shall be a separate and distinct offense. In construing and enforcing the provisions of this chapter relating to penalties, the act, omission or failure of any officer, agent or employee of any transportation company acting within the scope of his official duties or employment shall in every case be deemed to be the act, omission or failure of such transportation company.






Division 2 - Damages for Loss, Injury,or Delay in Delivery.

Section 37-2-60 - Measure of damages for loss, injury, or delay in delivery, etc.

In all cases of loss, destruction, injury to, delay in delivering or failure to deliver property, chattels or goods of any character to the person entitled thereto by a transportation company, having received the same for shipment in accordance with the contract of shipment, such transportation company shall be liable to the person having the title to such property, chattels, or goods, when lost or destroyed, for the market value of such chattels, property, or goods at the place of destination, at the time and in the condition they should have been delivered, with interest from the time they should have been delivered; and where injured, for the damages caused thereto, less the amount of freight charges due for their transportation, with interest from the time they should have been delivered uninjured; and in case of delay beyond a reasonable time, the difference in the value of the goods when they should have been delivered and their value when delivered, with interest, if said goods have declined in value.



Section 37-2-61 - Claim for damages.

(a) When any property, chattels, or goods have been received by any transportation company for transportation, and such goods, chattels, or property shall be lost, destroyed or injured, or shall not be delivered according to the contract of shipment, the shipper, consignor, consignee, or other person entitled to demand and receive them shall make out an itemized statement of the goods, property or chattels so lost, destroyed or injured, or not delivered, setting forth the kind of articles, and the number thereof, and the value and the extent or amount of damages, and shall, after making, subscribing and swearing to the same before an officer authorized to administer an oath, deliver the same to the said transportation company, agent, or officer of said transportation company so receiving said shipment within 60 days after said loss, destruction, injury, or failure to deliver such goods, property or chattels.

(b) When such verified statement of such loss, destruction, injury, or failure to deliver shall be delivered to such transportation company, or officer, or agent of such transportation company, it shall be the duty of such transportation company, if such property, goods or chattels were lost, destroyed, not delivered or injured by said transportation company, or the agent or officer of such transportation company, to pay or tender to such person so presenting such claim, if he is the one entitled thereto, the value of said property, goods or chattels so lost or destroyed, or not delivered, or the amount of the damages or injury to such property, goods or chattels within 60 days from the date of such delivery of such verified claim therefor.

(c) A failure to make such verified claim for such loss, destruction or injury shall not forfeit the right of the person entitled thereto to bring a civil action for and recover such loss, destruction or injury, but unless claim is duly made as required by this division, only the value of such property or the injury suffered shall be recovered.



Section 37-2-62 - Action for damages.

(a) If the value of such goods, property or chattels so lost, destroyed or not delivered, or the amount of damages or injury, where injured, shall not be paid or tendered to such person entitled thereto so presenting such verified claim therefor within the time prescribed in subsection (b) of Section 37-2-61, such person may, on bringing an action therefor and on making proof of such shipment and loss, or destruction, failure to deliver or injury to such goods, chattels or property, and the due presentation of such verified claim, or demand for the value of, or damage to such goods, property or chattels, and that such claim was not for more than such value or injury, and the failure of such transportation company to pay for the same within 60 days from the making of such demand, recover from the said transportation company fourfold damages, suffered by reason of such loss, destruction or injury, unless such loss, destruction or injury is the result of the act of public enemies or the act of God, where the amount of such damages does not exceed $25.00, and twofold damages with interest where the amount of such damages exceeds $25.00 and does not exceed $100.00, and where the damages exceed $100.00 and do not exceed $250.00, one and one-half times the amount of such damages, with interest, and where the damages exceed $250.00, and do not exceed $500.00, one and one-fourth times the amount of such damages, with interest, and where the damages exceed $500.00, one and fifteen one-hundredths times the amount of such damages, with interest.

(b) All actions brought under this division shall be brought within one year after the making of said written demand.






Division 3 - Regulations Affecting Public Safety.

Section 37-2-80 - Railroad signs.

Every railroad company must erect, at all points where its road crosses any public road, at a sufficient elevation to admit of the free passage of vehicles of every kind, a sign, with large and distinct letters placed thereon, to give notice of the proximity of the railroad and warn persons of the necessity of looking out for the cars.



Section 37-2-81 - Duty of locomotive engineer to ring bell or blow horn, etc.

The engineer or other person operating a locomotive on any railroad must blow the horn or whistle or ring the bell:

(1) At least one fourth of a mile before reaching any public road crossing or any regular station or stopping place on such railroad and continue with such signal at short intervals, until such crossing or such station or stopping place has been passed;

(2) Immediately before and at the time of leaving a station or stopping place and also immediately before entering any curve crossed by a public road, not marked in accordance with Section 37-2-80, where he cannot see at least one quarter of a mile ahead, and must approach and pass such unmarked crossing at such speed as to prevent an accident in the event of an obstruction at the crossing; and

(3) At short intervals, on entering into, or while moving within or passing through any village, town or city.

He must also, on perceiving any obstruction on the track, use all means within power, known to skillful engineers, such as applying brakes, in order to stop the train.



Section 37-2-82 - Stopping trains at crossings; right-of-way.

When the tracks of two railroads cross each other at grade, engineers and conductors must cause the trains of which they are in charge to come to a full stop within 100 feet of such crossing and not to proceed until they know the way to be clear, the train on the railroad having the older right-of-way being entitled to cross first; but the provisions of this section shall not be applicable where crossings of such roads are regulated by interlocking crossing or derailing switches, or other safety appliances of like kind to prevent collisions at crossings, nor where a flagman or watchman is stationed at such crossings and such flagman or watchman signals that the trains may cross in safety.



Section 37-2-83 - Liability of railroad for failure to comply with Sections 37-2-80 through 37-2-82; burden of proof.

A railroad company is liable for all damages done to persons, or to stock or other property, resulting from a failure to comply with the requirements of Sections 37-2-80 through 37-2-82, or any negligence on the part of such company or its agents; and when any person or stock is killed or injured, or other property destroyed or damaged by the locomotive or cars of any railroad, the burden of proof, in any action brought therefor, is on the railroad company to show a compliance with the requirements of such sections, and that there was no negligence on the part of the company or its agents.



Section 37-2-84 - Abandonment and discontinuance of grade crossings.

(a) The Department of Transportation is given authority and power to abandon and discontinue any portion of a state highway, or street on a state highway route with the approval of the city council or governing body of any municipality, crossing the tracks or right-of-way of any railroad or street railway within the state, and to close the grade crossing, whenever in the judgment of the department the grade crossing has ceased to be necessary for the public as a part of any state highway, because of relocation of the highway, or because of the construction of an underpass or overpass, or other provision made for the elimination of the grade crossing. Whenever the department orders the abandonment of a portion of the highway or street and the closing of a grade crossing, it shall enter its order providing therefor in the department minutes. Notice in writing of the abandonment and discontinuance of the portion of the highway or street and the closing of the grade crossing shall be given by the department by posting a notice on each side of the railroad or street railway at the grade crossing for a period of 30 days. Thereafter, the railroad or street railway shall not be required to maintain the grade crossing for use as a public highway or street.

(b) Notwithstanding any other provision of law, the Department of Transportation may abandon, close, and discontinue a portion of a municipal or county highway, street, or right-of-way crossing the tracks or right-of-way of any railroad within the state whenever in the judgment of the department the grade crossing is dangerous or redundant or the enhancement of public safety resulting from the closing outweighs any inconvenience caused by rerouting the vehicular traffic. In the event the closing is deemed by the department to cause substantial inconvenience to vehicular traffic or materially impair the provision of police, fire, or ambulance service, the department may also order a relocation of the crossing or the building of an alternate crossing at another location. If the department orders the relocation of the crossing or the building of an alternate crossing, the crossing shall be built at no costs to the municipality or county unless the municipality or county enters into an agreement to share in the costs of the relocation of the crossing or the building of an alternate crossing.

(c) Prior to issuing the order to close a crossing, the Department of Transportation shall give written notice of intention to close the crossing to the municipality or county in the event it is a municipal or county road or street. In addition, the department shall publish legal notice of intention to close the crossing in a newspaper of general circulation in the county once a week for three consecutive weeks prior to issuance of the order of closure. The notice shall state the procedure to request a hearing prior to the closure. Any citizen who uses a crossing or who owns property abutting a crossing or the county or municipality may give a notice in writing to the Department of Transportation requesting a hearing prior to the closing. Upon request for a hearing, the department shall conduct a public hearing in the municipality or county in which the crossing is located by giving at least 10 days' notice to the person or persons requesting the hearing and to the municipality or county in which the crossing is located. At the public hearing, a department official designated by the Director of Transportation shall hear all persons interested and shall receive any written statements from interested persons. The official conducting the hearings shall file a written report with the director together with all written statements filed by persons attending the hearing and shall make a written recommendation to the director concerning the proposed closing. After consideration of the report, the recommendation and the statements submitted therewith, the director shall enter an order closing the crossing or requiring the crossing to remain open or requiring the crossing to be relocated within the judgment of the director. The order of the director shall be final.

(d) Upon the issuance of the order by the Director of Transportation, it is the responsibility of the railroad or railroads involved to physically remove the crossing from the tracks and it is the responsibility of the municipality or county where the crossing is located to install any signs or barricades which might be appropriate. The costs of any signs or barricades shall be shared equally by the Department of Transportation and the city or county where the crossing is located.

(e) Whenever a railroad crossing or any highway, street, or right-of-way crossing the tracks or right-of-way of any railroad is closed, abandoned, or discontinued pursuant to this section, that action shall not affect any right-of-way for the lines, structures, equipment, and facilities of any utility as defined in Title 37, which cross the tracks or right-of-way of the railroad at the crossing or along, over, or through the highway, street, or right-of-way abandoned.

(f) The provisions of subsections (a) through (d) of this section shall be the exclusive method of closing railroad grade crossings located on any public drive, street, road, or highway in this state.



Section 37-2-85 - Examination and licensing of railroad employees.

(a) It shall be the duty of every person or corporation operating a railroad in this state, before employing any person as train dispatcher, engineer, conductor, fireman, flagman, brakeman, trackman, or switchman to subject the applicant for employment to a thorough examination respecting his capacity to fill the position applied for, his moral character and reputation, his sobriety and previous record, his knowledge of the rules and regulations governing the employees of the railroad, the knowledge which may be necessary or proper for the skillful performance of his duties, and shall subject the applicant for employment to a thorough examination respecting his ability and capacity to see and distinguish objects and color, commonly called colorblind examination, and respecting his sense of hearing.

(b) The examination required in subsection (a) must be made by the superintendent of the road or by the master of trains, or master mechanic of the railroad, and shall be reduced to writing on blanks provided for that purpose. If the applicant shall be found qualified in all respects for the position, the approved application papers shall be filed in the office of the superintendent in this state, or if there be no such superintendent, then in the principal office of such railroad in this state. Such examination papers, when certified by the officer having custody of them, shall be evidence of their contents and of the fact of such examination without further proof.

(c) If the applicant, upon examination, shall be found competent and his examination papers are approved by the general manager or other chief executive officer, the superintendent, or other person selected by him to conduct such examination, shall issue without charge a license to the applicant to engage in the occupation about which he has been examined.



Section 37-2-86 - Employment of unlicensed persons.

Any person or corporation operating a railroad in this state who employs any person as engineer, fireman, train dispatcher, conductor, flagman, brakeman or switchman, who has not been examined and licensed as provided by Section 37-2-85, shall, on conviction, be fined not less than $100.00 nor more than $500.00.



Section 37-2-86.1 - Conductor and engineer's qualification permit contents; display.

Every railroad conductor and engineer in this state shall carry on his person while on duty in train service a conductor/engineer's qualification permit. Every company, association, person or other entity which employs or permits railroad conductors and engineers to engage in train service shall issue to such person a qualification permit. Such permit shall include the conductor or engineer's name, address, physical description, date of birth and a certification that such person is qualified as a conductor or engineer. Notwithstanding any provision of the law to the contrary, whenever a conductor or engineer of a train is requested to show proof of his identity under the provisions of this title, in connection with operations of such train, to any law enforcement officer, such conductor or engineer shall not be required to display his Alabama motor vehicle driver's license but shall display his conductor/engineer's qualification permit instead.



Section 37-2-87 - Instruction of engineers and conductors.

The chief superintendent of every railroad shall instruct the engineers and conductors thereof, as to the provisions of Sections 37-2-81 and 37-2-82, and order them to comply therewith.



Section 37-2-88 - Railroad drawbridges.

(a) All steamboats approaching, with the intention of passing through, any railroad drawbridge, when about three miles, and again when about two miles, and again when about one mile, and again when about half a mile therefrom, must give, as signals, three loud and distinct sounds of the whistle; and any steamboat attempting to go through such draw without giving such signals shall forfeit $500.00, one half to the informer, and the other half to the county or counties in which the bridge is situated.

(b) Any railroad company owning, or agent having supervision over, or management or control of, any such drawbridge, shall upon signal being given, as provided in subsection (a) of this section, proceed at once to open, or cause to be opened, the draw of such bridge for the passage of such steamboat; and on failing to open such draw immediately upon signal being given, without lawful excuse therefor, such company and agent shall forfeit to the use of the owner of such steamboat the sum of $250.00, to be recovered in any court of competent jurisdiction; but suit for such forfeiture must be brought within 90 days after the date of the failure to open such draw.

(c) Immediately upon the draw being opened sufficiently wide for the passage of such steamboat, the person in charge of the bridge shall ring loudly and continuously a large bell until the boat has passed through the draw; and in foggy weather, and also between sunset and sunrise, the person in charge shall, as soon as the draw is opened sufficiently wide for the passage of the boat, hoist above the draw a blue light, of not less than eight inches in diameter, to an elevation sufficient to prevent the framework of the bridge from obstructing the sight of the light up and down the river, and shall keep one white light on each end of the draw; such lights to remain stationary until the boat has passed through the draw, and to be exhibited only when the draw is open for the passage of a boat; and in foggy weather, and also between sunset and sunrise when the draw is not open, there shall be exhibited on the draw, as a signal thereof, a red light so situated as to be visible up and down the river.



Section 37-2-89 - Railroad fences; liability for injury to stock.

(a) Whenever the Public Service Commission deems it necessary that any railroad in this state, or any portion thereof, shall be fenced, it shall notify the person or corporation operating such railroad of their conclusion.

(b) Upon failure, after a reasonable notice, to fence such railroad or the portion thereof designated, the person or corporation operating such railroad shall be liable in damages for the value of any stock killed or injured upon the portion of the line so designated to be fenced, whether with or without negligence; but if the fence is erected in conformity to the notice, no liability shall attach for stock killed or injured upon the portion of the line so fenced, unless the killing or injury was committed willfully.



Section 37-2-90 - Locomotive headlights.

All companies, corporations, lessees, owners, operators, or receivers of any railroad or railway company operating a railroad or railway in whole or in part in this state shall equip, maintain and use upon every locomotive being operated in road service in this state in the nighttime a power headlight of not less than 1,500 candle power brilliancy, measured with the aid of a suitable reflector. Nothing in this division shall be so construed as to prevent a locomotive engine, whose headlight has become defective while on the road, from proceeding to the most convenient terminal or division point where the necessary facilities exist for remedying such defect. This section shall not apply to industrial roads, such as tram roads, mill roads, and roads engaged principally in lumber or logging transportation in connection with mills, and the provisions of this section shall not apply during the first 90 days of a strike of the particular employees, whose duties are to repair and maintain headlights.



Section 37-2-91 - Railroad accident reports.

Every person, corporation, company or association operating a railroad shall give notice to the commission of every accident happening on any portion of its line in this state, which is attended with death or maiming or other serious injury to the person of anyone, within five days thereafter, giving facts and circumstances of such accident, which any one or more of the commissioners may investigate, and the result of such injury, with such details as they may deem necessary, shall be entered upon the record of the proceedings of the commission.






Division 4 - Regulations for Convenience of Passengers.

Section 37-2-110 - Duty of railroad to provide accommodations generally.

Every railroad company in this state, on the order of the Public Service Commission, shall provide, construct and maintain adequate depots and depot buildings for the accommodation of passengers, where public necessity demands it and the revenue received at such point will be sufficient to justify it. Said railroad company, for the comfort and accommodation of its passengers, must have, when required by the Public Service Commission, at each of the passenger stations along the line of railroad operated by such company, sufficient sitting or waiting rooms, to be determined by the commission, for passengers waiting for trains, having regard to sex, which shall be suitably heated in cold weather, and supplied with sufficient fresh drinking water, when passengers waiting for trains are present, and with sufficient and comfortable chairs or seats; and connected therewith a sufficient number of comfortable privies, or water closets, to be at all times kept clean; and, in a conspicuous place at such station, a bulletin board showing the schedule time of the arrival and departure of all passenger trains. Any said railroad company must maintain a ticket office at each of said stations for the sale of tickets, together with a sufficient force of employees to transact efficiently the business and traffic thereat.



Section 37-2-111 - Union stations.

Any two or more railroads which enter any city or town may be required, when practicable, or when the necessities of the case in the judgment of the Public Service Commission demand it, to have and maintain one common or union passenger station for the security, accommodation, and convenience of the traveling public, and to unite in the joint undertaking and expense of erecting, constructing, and maintaining such union passenger station commensurate with the business and revenue of such railroad companies or corporations, on such terms, regulations, provisions, and conditions as the Public Service Commission may prescribe. Any company failing to comply with the orders of the Public Service Commission shall be liable to a penalty of not less than $1,000.00 nor more than $10,000.00, for every six months in default, to be recovered by the state.



Section 37-2-112 - Orders of commission - Notice; time for compliance.

Whenever the Public Service Commission shall make an order requiring the performance of any of the duties enumerated in Sections 37-2-110 and 37-2-111, notice thereof may be served on the person or corporation operating the railroad, by delivering a copy of such order, signed by the president of the Public Service Commission, to the president or other head thereof, secretary, cashier, station agent or any other agent thereof, which service may be executed by any member of the Public Service Commission, or the clerk thereof, or by any sheriff of the state; and a copy of such notice, with the service endorsed thereon, must be returned to the Public Service Commission and entered of record as a part of its proceedings. If such order be for the erection of sitting or waiting rooms, or privies or closets, the person or corporation operating the railroad is allowed 90 days after such service, or such further time as may be allowed by the Public Service Commission, in which to comply with such order; if for the erection of bulletin boards, a period of 30 days after such service shall be allowed.



Section 37-2-113 - Orders of commission - Remedy for noncompliance.

The Public Service Commission must notify the district attorney of the proper circuit and the Attorney General of the failure of any railroad company or person operating a railroad to comply with any order made by such commission for the erection of sitting or waiting rooms, within 60 days after the expiration of the period within which such sitting or waiting rooms are to be erected; and thereupon, it shall be the duty of the district attorney, under the direction of the Attorney General, to bring a civil action in the name of the State of Alabama, or take other appropriate steps in the circuit court, or before the judge of the circuit court to compel the erection of such sitting or waiting rooms. For the purpose of entertaining, hearing, and deciding such cases, the circuit court shall be always open, and the circuit judge may make all needful orders and issue all writs and process. If the person or corporation refusing or failing to obey such order claims that the same is unreasonable or unjust, such person or corporation may, on demand, have the facts tried by a jury, in accordance with the Alabama Rules of Civil Procedure. From any judgment made under this section, an appeal lies to the supreme court within 42 days from the entry thereof, and such appeal shall be heard as a preferred case.



Section 37-2-114 - Failure of trains to stop at advertised stations.

Railroad trains for the carriage of passengers must stop at all stations advertised by the railroad company as stops for such trains at least half a minute for receiving passengers thereon; and every railroad company and employee of such company, violating, or causing or permitting any violation of the provisions of this section, forfeits to the state, for the use of the public schools, not less than $25.00, nor more than $100.00, which may be recovered in the district court of the county in which such violation occurs. The conductor of the train shall be held prima facie to have caused any such violation occurring on the train in his charge. The company whose agent shall cause or permit such violation shall also incur and be liable for such forfeiture.



Section 37-2-116 - Action for damages not barred.

Nothing in this division shall be so construed as to prevent any person from recovering damages against the railroad company or companies for failure on the part of their employees to comply with the provisions of this division.






Division 5 - Commercial Regulations and Regulations for Convenience of Shippers.

Section 37-2-130 - Duty of railroad to maintain depots, etc.

All railroads shall on the order of the Public Service Commission keep and maintain adequate and suitable depots, buildings, switches and sidetracks for the receiving, handling and delivering of freight transported or to be transported by such railroads, where public necessity demands it and the revenue received at such point will be sufficient to justify it, together with a sufficient force of employees at each of said depots to transact efficiently the business and traffic thereat.



Section 37-2-131 - Connection of tracks and interchange of traffic - Generally.

Railroads may be constructed so as to cross or connect with each other, by the main or branch tracks; and any person or corporation operating a railroad, when required, must transport or draw over such railroad, main line or branches, the passengers, freight or cars of any intersecting railroad, or any railroad connecting therewith, directly or indirectly, on reasonable terms, and for a reasonable compensation; but such person or corporation is not required to receive or transport the cars of any other railroad, unless such cars are adapted to the gauge of its track, are sufficiently strong, and are otherwise in proper condition for safe transportation.



Section 37-2-132 - Connection of tracks and interchange of traffic - Railroads running to or through same town or city.

When two or more railroad companies have roads running to or through the same town or city, or near enough thereto to receive freight traffic from said town or city, they shall, when required by an order of the Public Service Commission, make and maintain a physical connection between their respective tracks, where the tracks are of the same gauge, at such point in or near said town or city as the commission shall require, so that cars may be transferred from the one road to the other, and there may be an interchange of traffic between them, where such connection, in the judgment of the Public Service Commission, is reasonably practicable and can be put in with safety, and will furnish sufficient business to justify the construction and maintenance of the same where rights-of-way can be obtained by condemnation or otherwise, on terms deemed reasonable by the Public Service Commission. All railroads shall afford reasonable and proper facilities for such interchange of traffic the one with the other when so required by the Public Service Commission.



Section 37-2-133 - Connection of tracks and interchange of traffic - Switch connections.

Every railroad subject to the provisions of this division shall construct, maintain, and operate upon reasonable terms, a switch connection with such other railroad or with any private sidetrack which may be constructed to connect with its railroad, where such connection, in the judgment of the Public Service Commission, is reasonably practicable and can be put in with safety and will furnish sufficient business to justify the construction and maintenance of the same; and to furnish cars for the movement of such traffic to the best of its ability without discrimination in favor of or against any shipper. The Public Service Commission, upon the application of any other railroad, or of any shipper tendering freight traffic for transportation, made either to the commission or to said railroad company, may require them to comply with the provisions of this section.



Section 37-2-134 - Connection of tracks and interchange of traffic - Duty to provide equal and reasonable facilities.

All railroad companies subject to the provisions of this division shall provide at all points of connection, crossing or intersection at grade, where it is practicable and necessary for the interchange of traffic, ample facilities by track connections for transferring any cars used in the regular business of their respective lines of road from their lines or tracks to those of any other railroad company whose lines or tracks may connect with, cross or intersect their own, and shall provide equal and reasonable facilities for the interchange of cars and traffic between their respective lines and for the receiving, forwarding and delivering of passengers, property and cars to and from their several lines or on freight coming over such lines; but this shall not be construed as requiring any railroad company to furnish for another railroad company its track equipment or terminal facilities without reasonable compensation. Each of said connecting lines shall be liable for and shall pay its proportionate share, to be determined by the Public Service Commission, for the building and maintenance of such tracks and switches as may be necessary to furnish the transfer facilities required in this section.



Section 37-2-135 - Connection of tracks and interchange of traffic - Duty to deliver freight or cars without unreasonable delay or discrimination; precedence given livestock and perishable freight.

All railroads shall afford all reasonable and proper facilities for the interchange of traffic between their respective lines for forwarding and delivering passengers and property, and shall transfer and switch for reasonable compensation, and deliver without unreasonable delay or discrimination any freight or cars, loaded or empty, destined to any points on its tracks or any connecting lines; and precedence over other freight shall be given to livestock and perishable freight.



Section 37-2-136 - Spur tracks and sidetracks.

Every railroad is required to construct and maintain spur tracks and sidetracks to industries already established under such reasonable rules and orders as may be made by the commission.



Section 37-2-137 - Cattle guards.

Every person or corporation operating a railroad must put cattle guards and crossings for plantation roads upon such railroad, and keep the same in good repair, whenever the owner or person in possession of the land through which the road passes shall make demand upon them or their agents, and show that such guards are necessary to prevent the depredation of stock upon his land, and the crossings are necessary for the proper use of the land. The owner or person in possession of the land through which the railroad passes may recover, of the person or corporation operating the railroad, the sum of $25.00 for every 30 days of default on the part of the person or corporation operating the railroad after written demand, served on an officer, road master or section foreman, designating the place for the erection of the cattle guard or road crossing, and a like penalty for failing to keep the cattle guard or road crossing in good repair after written demand.






Division 6 - Railway Policemen.

Section 37-2-150 - Appointment.

(a) Any company or corporation operating a railway may apply through one of its executive officers to the Governor to commission such number of its agents, servants or employees as said corporation shall designate to act as policemen for said corporation.

(b) The Governor, upon such application, may appoint such person, if he sees proper in his discretion to make any appointment, or so many of them as he may deem proper to be such policemen and shall issue to such person or persons so appointed a commission to act as such policemen.

(c) In addition, the Governor of this state may enter into agreement with the Governor of any other state empowering railroad police officers appointed and commissioned in either state to exercise their powers and authority, as defined in this title, in the other state.



Section 37-2-151 - Oath; bond.

Every policeman so appointed shall, before entering upon the duties of his office, take and subscribe the usual oath and enter into bond in the sum of $500.00, payable to the State of Alabama, conditioned for the faithful performance of the duties of his office, with good and sufficient surety to be approved by the Public Service Commission. Such oath of office and such bond, with a copy of the commission, shall be filed with the Public Service Commission, and a certificate by the secretary of such commission of such appointment and compliance with the foregoing provisions of this section shall be filed with the Secretary of State.



Section 37-2-152 - Badge.

Such railway policemen shall, when on duty, severally wear a metallic shield with the words "railway policeman" and the name of the corporation for which appointed inscribed thereon, and said shield shall always be worn in plain view, except when acting as detective.



Section 37-2-153 - Powers.

(a) A railroad policeman may exercise the same powers of arrest and the right to bear firearms that may be exercised by any state, municipal or other police officer in this state, but only with respect to offenses committed against property owned or in the possession of the railroad by which he is employed or for any offense committed on such property.

(b) The authority of any person appointed under the provisions of this division to act as such policeman shall immediately cease whenever such person ceases to be an agent, servant or employee of the corporation applying for the appointment under this division.



Section 37-2-154 - Compensation.

The compensation of such policemen shall be paid by the companies for which the policemen were respectively appointed as may be agreed upon between them.



Section 37-2-155 - Liability of corporation for acts of policemen.

The corporation or company which applied for the appointment of such policeman, as provided in this division, shall be liable in damages for all of the torts, acts of negligence or misconduct of said policeman or policemen to the same extent as for torts, acts of negligence or misconduct committed by any of its other agents, servants or employees.



Section 37-2-156 - Filing of notice that services no longer required.

Whenever any such corporation or company shall no longer require the services in Alabama of any policeman so appointed, it shall file a written notice to that effect in the offices of the Governor, the Secretary of State and the Public Service Commission.



Section 37-2-157 - Removal by Governor.

The Governor may, at any time, remove any such policeman so appointed by him. Written notice of such removal shall be filed with the employing company or corporation and in the offices of the Secretary of State and the Public Service Commission.












Chapter 2A - COMMUNICATIONS REFORM ACT OF 2005.

Section 37-2A-1 - Short title.

This chapter shall be known as the Communications Reform Act of 2005.



Section 37-2A-2 - Definitions.

When used in this chapter, the following words have the following meanings:

(1) BASIC TELEPHONE SERVICE. Refers to a service that, as provided by an incumbent local exchange carrier, may be through any technology and through any affiliate or service arrangement and includes the functionalities described in 47 C.F.R. 54.101(a).

(2) BROADBAND SERVICE or BROADBAND ENABLED SERVICE. Any service that consists of or includes a high-speed access capability to transmit at a rate that is not less than 200 kilobits per second either in the upstream or downstream direction, and either of the following:

a. Provides computer processing, information storage, information content or protocol conversion, including any service applications or information service provided over such high-speed access service.

b. Is used to provide access to the Internet.

(3) BUNDLED OFFERING. A combination of retail services offered as a package, whether at a single price or with the availability of the price for one service contingent on the purchase of other services. A bundled offering must be advertised and sold as a bundled offering at rates, terms, or conditions that are different than if the services are purchased separately and may be comprised of any telecommunications services offered by a local exchange carrier in combination with any other telecommunications services or with any nontelecommunications services, including services offered by an affiliate of the local exchange carrier or a nonaffiliated third party provider.

(4) COMMISSION. The Public Service Commission of the State of Alabama.

(5) COMMUNICATIONS SERVICE. Any service that is either a telecommunications service or an information service.

(6) CONTRACT OFFERING. Any retail contractual agreement, whether or not memorialized in writing, by which a local exchange or inter-exchange carrier offers any communications service to any existing customer or potential customer.

(7) ELIGIBLE TELECOMMUNICATIONS CARRIER. A telecommunications carrier which qualifies for universal service support under 47 U.S.C. §214(e) as a common carrier and provides the services supported by the federal universal support mechanisms under 47 U.S.C. §254(c) throughout the service area for which eligible telecommunications carrier designation is received.

(8) EXCHANGE ACCESS. The offering of access to telephone exchange services or facilities for the purpose of origination or termination of telephone toll services.

(9) EXISTING BUNDLED OFFERING. A bundled offering subscribed to by the customer before September 1, 2006.

(10) EXISTING CONTRACT OFFERING. Any contract offering executed by the customer before September 1, 2006.

(11) INCUMBENT LOCAL EXCHANGE CARRIER. With respect to an area, the local exchange carrier that, on the date of enactment of the Federal Telecommunications Act of 1996, provided telephone exchange service in the area and was deemed to be a member of the Exchange Carrier Association pursuant to Section 69.601(b) of the Federal Communications Commission's regulations (47 CFR §69.601(b)) or, on or after that date of enactment, became a successor or assignee of a member of the Exchange Carrier Association.

(12) INFORMATION SERVICE. The offering of a capability for generating, acquiring, storing, transforming, processing, retrieving, utilizing, or making available information via telecommunications, and includes electronic publishing, but does not include any use of any such capability for the management, control, or operation of a telecommunications system or the management of a telecommunications service.

(13) INTER-EXCHANGE CARRIER. Any company certified by the commission to provide intrastate inter-exchange telecommunications service in this state.

(14) LIFELINE. A program designed to increase the availability of communications services to low income subscribers by providing a credit to monthly recurring local service to qualifying residential subscribers. The terms and conditions of the program shall be in compliance with the Federal Communications Commission's rules and with the Telecommunications Act of 1996.

(15) LINK-UP. A program designed to increase the availability of communications services to low income subscribers by providing a credit to the non-recurring installation and service charges to qualifying residential subscribers. The terms and conditions of the program shall be in compliance with the Federal Communications Commission's rules and with the Telecommunications Act of 1996.

(16) LOCAL EXCHANGE CARRIER. Any provider of telecommunications service that is engaged in the provision of telephone exchange service or exchange access.

(17) NEW BUNDLED OFFERING. A bundled offering subscribed to by the customer on or after September 1, 2006.

(18) NEW CONTRACT OFFERING. Any contract offering executed by the customer on or after September 1, 2006.

(19) OPTIONAL TELEPHONE FEATURES. Those central office-based features that were tariffed by a local exchange carrier on or before February 1, 2005, that, where available:

a. Are available to a line-side connection in a telephone switch;

b. Are available on a stand-alone basis separate from a bundled offering; and

c. Enhance the utility of basic telephone service. The term includes, but is not limited to, call forwarding, call waiting, and caller ID.

(20) TELECOMMUNICATIONS. As defined in the Telecommunications Act of 1996, 47 U.S.C. §153(43).

(21) TELECOMMUNICATIONS CARRIER. Any provider of telecommunications services. A telecommunications carrier shall be treated as subject to this chapter only to the extent that it is engaged in providing telecommunications service.

(22) TELECOMMUNICATIONS SERVICE. The offering of telecommunications for a fee directly to the public, or to any classes of users as to be effectively available directly to the public, regardless of the facilities used. The term does not include the provision of commercial mobile service under Section 332(c) of the Federal Communications Act of 1934.

(23) TELEPHONE EXCHANGE SERVICE. Either of the following:

a. Service within a telephone exchange, or within a connected system of telephone exchanges within the same exchange area operated to furnish to subscribers intercommunicating service of the character ordinarily furnished by a single exchange, and which is covered by the exchange service charge.

b. Comparable service provided through a system of switches, transmission equipment, or other facilities, or combination thereof, by which a subscriber can originate and terminate telecommunications service.

(24) VOICE OVER INTERNET PROTOCOL (VoIP) SERVICE. An interconnected voice over Internet (VoIP) service, as defined in 47 C.F.R. §9.3, as amended, that does all of the following:

a. Enables real-time, two-way voice communications.

b. Requires a broadband connection from the user's location.

c. Requires Internet protocol-compatible customer premises equipment (CPE).

d. Permits users generally to receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network.



Section 37-2A-3 - Purpose.

The Legislature finds that advancements in communications technology and innovation have significantly changed the way people communicate. In particular, wireless and Internet technologies delivered by multiple competitors are providing consumers and businesses with advanced communications services, enhancing the quality of life and economic productivity. The Legislature has determined that additional consumer and economic benefits can be achieved through the adoption of new policies promoting market-based competitive forces for today's advanced wireline communications services market, while maintaining commission oversight of basic local wireline telephone service and of issues associated with wholesale transactions that incumbent local exchange carriers have with other telecommunications carriers for the transmission and routing of telephone exchange service and exchange access.



Section 37-2A-4 - Jurisdiction of the Public Service Commission.

(a) Notwithstanding any provision of law to the contrary, the commission shall not have any jurisdiction, right, power, authority, or duty to regulate, supervise, control, oversee, or monitor, directly or indirectly, the rates, charges, classifications, provision, or any aspect of broadband service, broadband enabled services, VoIP services, or information services.

(b)(1) The commission may require incumbent local exchange carriers to unbundle their networks, but the commission shall not require the carriers to unbundle in a manner that exceeds in degree or differs in kind from the unbundling requirements of the Federal Communications Commission.

(2) Nothing in this section shall be construed to:

a. Affect any entity's obligations under 47 U.S.C. Sections 251 and 252 or a right granted to an entity by these sections.

b. Affect any applicable wholesale tariff.

c. Grant, modify, or affect the authority of the commission to implement, carry out, or enforce the rights or obligations provided by 47 U.S.C. Sections 251 and 252, or of an applicable wholesale tariff or law, regulation, or order related to wholesale rights, duties, and obligations, consistent with federal law and Federal Communications Commission requirements, through arbitration proceedings or other available mechanisms and procedures.

(c) Once a telecommunications service, a bundled offering, or a contract offering is no longer subject to the general jurisdiction of the commission as prescribed below, the commission shall nevertheless retain exclusive complaint jurisdiction for the telecommunications services provided, either as stand-alone services or as part of a bundled offering or contract offering, for complaints arising out of any of the following:

(1) Inaccurate billing for telecommunications services.

(2) Billing of telecommunications services not ordered by or on behalf of the customer.

(3) The establishment or disruption of telecommunications service.

The commission may only interpret and enforce the terms and conditions of the underlying agreements or contracts for telecommunications services. The commission shall not have the power to set the agreement aside or alter its terms or conditions, either directly or indirectly. No person or entity other than the customer and his or her representative, the carrier, and the Attorney General may participate in these complaint proceedings before the commission. The jurisdiction of the commission with respect to these retail issues shall extend to formal and informal complaints and may include the resolution thereof through alternative dispute resolution procedures including mediation with any mediator to be chosen by the commission. With respect to retail billing requirements, after August 1, 2005, the commission shall enforce only the Truth in Billing regulations prescribed by the Federal Communications Commission and those rules developed by the commission to support Truth in Billing requirements as authorized by the Federal Communications Commission.

(4) The provision of call blocking of number delivery and line blocking of number delivery in order to protect the confidentiality of victims of domestic violence, domestic violence shelters, or affiliated professionals certified by the Alabama Coalition Against Domestic Violence to be in need of blocking.

(d) Beginning August 1, 2006, the commission shall not have any jurisdiction, right, power, authority, or duty to regulate, supervise, control, oversee, or monitor, directly or indirectly, the costs, rates, charges, terms, or conditions for any new bundled offering or the number or types of communications services that comprise a new bundled offering, but may continue to regulate, supervise, control, oversee, or monitor existing bundled offerings.

(e) Beginning August 1, 2006, the commission shall not have any jurisdiction, right, power, authority, or duty to regulate, supervise, control, oversee, or monitor, directly or indirectly, the costs, rates, charges, terms, or conditions of any new contract offering, but it shall retain jurisdiction over existing contract offerings for the duration of the existing contract offering, unless otherwise agreed to by the affected customer.

(f) Beginning February 1, 2007, the commission shall exercise its jurisdiction, right, power, authority, or duty to regulate, supervise, control, oversee, and monitor basic telephone service and optional telephone features as prescribed in Section 37-2A-8.

(g) Beginning February 1, 2007, the commission shall not have any jurisdiction, right, power, authority, or duty to regulate, supervise, control, oversee, or monitor, directly or indirectly, any retail telecommunications services and any existing bundled offering, except as provided in subsections (e) and (f) and Section 37-2A-7, nor shall it have any jurisdiction, right, power, authority, or duty to regulate, supervise, control, oversee, or monitor, directly or indirectly, the facilities used to provide such retail telecommunications services or bundled offerings.

(h) Tariffs for the services remaining subject to the commission's jurisdiction under subsections (d) and (e) shall remain valid and in effect until (1) the date on which the commission's jurisdiction ceases as contemplated in subsection (g), and (2) until the last existing contract offering has expired or has been replaced by a new contract offering, respectively. The relevant carrier shall notify the commission in writing of the expiration or replacement of the last existing contract offering, identifying the expiration date for the relevant tariffs, after which date the tariffs shall be null and void and of no further force or effect. Except as set forth above, the tariffs for those services no longer subject to the commission's authority pursuant to subsection (g) shall be null and void and of no further force or effect from and after the date on which such jurisdiction ceases.

(i) The commission shall not impose or establish information or reporting requirements or a uniform system of accounts on any carrier that is subject to this chapter that exceeds in degree or differs in kind from the requirements of the Federal Communications Commission.

(j) Prior to January 1, 2006, each person, corporation, or other entity that provides telephone service in this state shall file a plan with the commission setting forth in detail how such person, corporation, or other entity will protect the confidentiality of the address or location of family violence shelters, as defined in Section 30-6-1, in this state. The persons, corporations, and other entities shall update the plans at least every 24 months. The original and updated plans shall be approved by the commission within a reasonable time upon a determination that the plans are reasonably effective in identifying the family violence shelters in the state and in maintaining the confidentiality of the location and address of family violence shelters. If the commission determines that a plan is inadequate, it shall state the basis on which the plan was determined to be inadequate and shall allow the person, corporation, or other entity filing the plan a period of not more than 30 days to file a revised plan that is acceptable to the commission. The plans shall not be open to examination by the public. Within three days of filing original plans or updates with the commission, each person, corporation, or other entity subject to this subsection shall submit a copy of all original plans, updated plans, and revised plans to the Alabama Coalition Against Domestic Violence, which is authorized to provide comments concerning the plans to the commission in order to aid in review and approval of the plans. The filing or approval of the plans shall not in any manner be a defense to any action or complaint.

(k) After February 25, 2014, subdivisions (1), (2), and (3) of subsection (c) shall not apply to retail telecommunications services offered by telecommunications carriers operating pursuant to this chapter, if the carrier files a written election with the commission to be removed from the commission's complaint and dispute jurisdiction as provided in such subdivisions. Such election shall be effective immediately upon filing, and may be changed by the carrier no more than once a year.



Section 37-2A-5 - Process for election.

(a) An incumbent local exchange carrier, local exchange carrier, or inter-exchange carrier shall be deemed to have elected to be regulated under this chapter unless the carrier files written notice with the commission declining regulation under this chapter not later than August 31, 2005; provided, however, that, any other provision of this chapter to the contrary notwithstanding, so long as (i) application of any of the requirements of 47 U.S.C. 251 (b) or (c) shall have been suspended or modified with respect to an incumbent local exchange carrier pursuant to the provisions of 47 U.S.C. 251 (f) (2), or (ii) an incumbent local exchange carrier shall be exempt from the obligations of 47 U.S.C. 251 (c) pursuant to the provisions of 47 U.S.C. 251 (f) (1) (A), such incumbent local exchange carrier shall not be eligible to elect and shall not be deemed to have elected to be regulated under this chapter unless the incumbent local exchange carrier files with the commission either a written waiver of the incumbent local exchange carrier's exemption pursuant to the provisions of 47 U.S.C. 251(f)(1)(A), accompanied by a written statement and undertaking to the effect that those requirements of 47 U.S.C. 251(b) and (c), if any, that shall have theretofore been or that may thereafter be suspended or modified with respect to it pursuant to the provisions of 47 U.S.C. 251(f)(2) will either expire by the terms of such suspension or modification, or will cease to be effective, within 18 months from the date of filing of the waiver in the case of such suspensions or modifications theretofore granted, or otherwise from the date any such suspension or modification is thereafter granted, or written certification of the existence of two or more of the following:

(1) Either (i) the incumbent local exchange carrier has executed an interconnection agreement with two or more specified local exchange carriers unaffiliated with the incumbent local exchange carrier and, to the extent required under law, has obtained regulatory approval for such agreement or agreements, or (ii) the incumbent local exchange carrier offers for resale at wholesale rates, consistent with the provisions of 47 U.S.C. 251(c)(4)(A) and (B), any telecommunications service that the incumbent local exchange carrier provides at retail to subscribers who are not telecommunications carriers.

(2) Either (i) at least two specified wireless telecommunications providers unaffiliated with the incumbent local exchange carrier are licensed by the Federal Communications Commission in a geographic area encompassing more than one-half of the incumbent local exchange carrier's subscribers, or (ii) at least two specified voice over Internet protocol providers offer service in a geographic area encompassing more than one-half of the incumbent local exchange carrier's subscribers.

(3) Another entity not specified by the incumbent local exchange carrier in its certification of the existence of a condition described in subdivision (1) or (2) above has been designated an eligible telecommunications carrier by the Federal Communications Commission for the purpose of providing universal service to at least one-half of the incumbent local exchange carrier's subscribers.

Such certification shall, except as provided hereinafter, become effective on the 91st day following its filing and the incumbent local exchange carrier shall thereafter become subject to regulation under this chapter.

The incumbent local exchange carrier shall cause notice of the filing of any such certification to be given to the mayor of each municipality within the incumbent local exchange carrier's local service area or areas, and shall publish such notice once a week for three consecutive weeks in a daily newspaper of general circulation within the incumbent local exchange carrier's local service area or areas, proof of which notice to the mayors and of publication shall be provided to the commission within 30 days of the filing of the certification. The notice shall reference this chapter, identify the incumbent local exchange carrier, specify the date of the filing of the certification, explain the nature of the certification, and explain that any subscriber of the incumbent local exchange carrier may challenge the material correctness of the certification by filing with the commission within 90 days of the date of filing of the certification a pleading in writing setting forth with specificity the reasons the subscriber believes the certification to be materially inaccurate. Upon timely receipt of such a pleading, the effectiveness of the certification shall be deemed suspended, and the commission shall set a hearing thereon and give notice thereof in accordance with its rules. At the hearing, the commission may take such testimony as may be offered, the burden of proof being upon the incumbent local exchange carrier to demonstrate by substantial evidence that its certification is correct in all material respects. The commission shall within 60 days after the completion of the hearing and arguments, if any, determine whether the incumbent local exchange carrier's certification is materially correct and shall make and file and serve upon all the interested parties a written order setting forth its determination. In the event that the commission shall determine the incumbent local exchange carrier's certification to be materially correct, the suspension of the certification shall cease and the incumbent local exchange carrier shall be deemed to have validly elected to be regulated under the provisions of this chapter, effective as of the date of the commission's order. In the event that the commission shall fail to make and serve its order determining the material correctness of the incumbent local exchange carrier's certification within 60 days after the completion of the hearing and arguments, the incumbent local exchange carrier's certification shall be deemed to be materially correct, the suspension of the certification shall cease, and the incumbent local exchange carrier shall be deemed to have validly elected to be regulated under the provisions of this chapter, effective as of the 61st day following the completion of the hearing and arguments. An aggrieved party may appeal the commission's order setting forth its determination to the Supreme Court of Alabama pursuant to the provisions of Section 37-1-140 et seq., governing appeals of decisions involving rates and charges of telephone companies and public utilities.

(b) An incumbent local exchange carrier, local exchange carrier, or inter-exchange carrier who elects not to be regulated under this chapter as provided in subsection (a) shall be regulated as provided in other chapters of this title.

(c) An incumbent local exchange carrier, local exchange carrier, or inter-exchange carrier may change its election annually by filing written notice with the commission. The time for filing notice each year shall begin on August 1, beginning in 2006, and shall end 30 days thereafter.

(d) Persons or entities who are not certified in this state to provide local exchange service or inter-exchange service on August 1, 2005, may make an election as to the form of regulation by filing written notice with the commission not later than 30 days after the commission issues a certificate to provide service. The commission shall not condition its grant of certification on a provider's decision about its election of the form of regulation.



Section 37-2A-5.1 - Waiver of federal exemptions, suspensions, and modification.

Notwithstanding anything in this chapter to the contrary, those provisions of Act 2009-461 which revise or create Sections 37-2A-8(b)(2)a., 37-2A-8(b)(2)b., 37-2A-8(b)(2)c., 37-2A-8(b)(3)a., 37-2A-8(b)(3)b., 37-2A-8(b)(3)c., and 37-2A-8(b)(3)d. shall not be applicable to any incumbent local exchange carrier until and unless such carrier has waived in writing with the commission any exemption, suspension, or modification otherwise available under 47 U.S.C. §251(f).



Section 37-2A-6 - Customer notification.

(a) Carriers that become regulated under subsection (a) of Section 37-2A-5 shall send notice to any existing retail customers who will be affected by the change in regulation under subsection (g) of Section 37-2A-4 at least 45 days prior to February 1, 2007.

(b) Carriers that become regulated under subsection (c) of Section 37-2A-5 shall send notice to any existing retail customers who will be affected by the change in regulation under subsection (g) of Section 37-2A-4 at least 45 days prior to the carrier's filing pursuant to subsection (c) of Section 37-2A-4.

(c) Carriers that become regulated under subsection (a) or (c) of Section 37-2A-5 shall send notice to any existing retail customer who will be affected by the change in regulation under subsections (b)(2)b. and (b)(3)d. of Section 37-2A-8 at least 45 days prior to the effective date of the change in regulation.

(d) The notice provided for in subsection (a), subsection (b), and subsection (c) shall meet all of the following:

(1) Be posted on the carrier's web site and sent to the customer's billing address via a bill message or a bill insert. An incumbent local exchange carrier may also publish notice in a newspaper of general circulation in the county of the billing address, or an adjoining county if no newspaper of general circulation is published in the county.

(2) Summarize the terms and conditions under which the carrier will provide service on and after the effective date of the change in regulation.

(3) Notify the customer that he or she may obtain a copy of the terms and conditions from the carrier's web site or by contacting the carrier's business office by telephone.

(e) A customer who does not cancel service before the effective date of the new form of regulation shall be deemed to have accepted the new terms and conditions in their entirety until he or she cancels the service. No person who fails to receive actual notice, and no person who wishes to reject the new terms and conditions, or any part thereof, but fails to cancel service in a timely fashion shall have, directly or indirectly in any forum, a complaint or cause of action arising out of such failure or wish to reject.



Section 37-2A-7 - Universal service programs; Lifeline and Link-Up service.

(a) The commission shall implement, supervise, and control state and federal universal service programs in compliance with federal and state law.

(b)(1) Any telecommunications carrier authorized as an eligible telecommunications carrier shall provide Lifeline and Link-Up service to any otherwise eligible customer or potential customer who meets an income eligibility test established by the commission for Lifeline and Link-Up customers. This test for eligibility shall be in addition to the commission's current list of Lifeline and Link-Up eligible low income assistance programs. Each eligible telecommunications carrier shall file a tariff, provide a price list, or make a Lifeline and Link-Up informational filing providing, at a minimum, the current Lifeline and Link-Up benefits offered by the eligible telecommunications carrier to Lifeline and Link-Up customers who meet the income eligibility test set forth in this subsection. Only the commission shall process, certify, and maintain the supporting information submitted by a customer for Lifeline and Link-Up eligibility under the income test authorized by this subsection. Eligible telecommunications carriers may continue to process applications for Lifeline and Link-Up service based on eligibility criteria other than the income test for eligibility.

(2) An eligible telecommunications carrier shall offer a consumer who applies for and receives Lifeline service the option of blocking all toll calls or, if technically capable, placing a limit on the number of toll calls a consumer can make. The eligible telecommunications carrier may not charge the consumer an administrative charge or other additional fee for blocking the service.

(3) An eligible telecommunications carrier may not collect a service deposit for local telecommunications service in order to initiate Lifeline service if the qualifying low income consumer voluntarily elects toll blocking or toll limitation. If the qualifying low income consumer elects not to place toll blocking on the line, an eligible telecommunications carrier may charge a service deposit.

(4) An eligible telecommunications carrier may not charge a Lifeline subscriber a monthly number portability charge or bill a Lifeline customer the Federal Universal Service Charge.

(5)a. An eligible telecommunications carrier shall notify a Lifeline subscriber of impending termination of Lifeline service for lack of qualification if the company has a reasonable basis for believing that the subscriber no longer qualifies. The notification of pending termination shall be in the form of a letter that is separate from the bill of the subscriber.

b. An eligible telecommunications carrier shall allow a subscriber 60 days following the date of the pending termination letter to demonstrate continued eligibility. The subscriber must present proof of continued eligibility. An eligible telecommunications carrier may transfer a subscriber off of or discontinue a Lifeline service, pursuant to its tariff or its price list, if the subscriber fails to demonstrate continued eligibility following such notice.

c. The commission shall establish procedures for the notification and termination.

(6) As of the approval date of a Lifeline and Link-Up application, an eligible telecommunications carrier shall timely credit the bill of a consumer with the Lifeline and Link-Up credits as soon as practicable, but no later than 90 days following processing of receipt of notice of eligibility from the commission or proof of eligibility from the consumer.

(c)(1) The commission shall provide to each state and federal agency providing benefits to persons eligible for Lifeline and Link-Up competitively neutral service applications, brochures, pamphlets, or other materials developed with the assistance of the eligible telecommunications carriers in Alabama for distribution by the agency to those that apply to inform the persons of their eligibility for Lifeline. Each state agency providing the benefits shall furnish the materials to affected persons at the time they apply for benefits.

(2) An eligible telecommunications carrier may not discontinue basic local exchange telephone service to a subscriber who receives Lifeline service because of nonpayment by the subscriber of toll charges. A subscriber who receives Lifeline service shall be required to pay all applicable basic local exchange service fees, including the subscriber line charge, E-911, telephone relay system charges, and applicable state and federal taxes.

(3) An eligible telecommunications carrier may not refuse to connect, reconnect, or provide Lifeline service because of unpaid toll charges owed to the eligible telecommunications carrier if the customer agrees to toll blocking.

(4) An eligible telecommunications carrier may require that payment arrangements be made for outstanding debt associated with basic local exchange service, subscriber line charges, E-911, telephone relay system charges, and applicable state and federal taxes.

(5) An eligible telecommunications carrier may block a Lifeline service subscriber's access to all long distance service, except for toll-free numbers, including blocking the ability to accept collect calls when the Lifeline subscriber owes an outstanding amount for long distance service or amounts resulting from collect calls. The eligible telecommunications carrier may not impose a charge for blocking long distance service on the Lifeline customer. The eligible telecommunications carrier shall remove the block at the request of the subscriber without additional cost to the subscriber upon payments of the outstanding amount and, at the option of the carrier, payment of a deposit.

(6)a. By December 31, 2009, each state agency that provides benefits to persons eligible for Lifeline and Link-Up service shall undertake, in cooperation with the Department of Human Resources, the Alabama Medicaid Agency, the Department of Economic and Community Affairs, the commission, and eligible telecommunications carriers providing Lifeline and Link-Up services, the development of procedures to promote Lifeline participation. The Department of Revenue shall support efforts to promote Lifeline participation by including information regarding Lifeline eligibility and enrollment within individual state income tax instruction booklets.

b. If any state agency determines that a person is eligible for Lifeline and Link-Up services, the agency, upon consent of the individual, shall immediately forward the information to the commission to ensure the person's application for Lifeline and Link-Up services can be processed by the appropriate eligible telecommunications carrier. The state agency shall include an option for an eligible customer to choose not to subscribe to the Lifeline and Link-Up services.

c. Not later than December 31, 2009, the commission, the Alabama Medicaid Agency, the Department of Economic and Community Affairs, the Office of the Attorney General, and the Department of Human Resources, shall develop and adopt rules, in consultation with eligible telecommunications carriers, creating procedures to automatically enroll eligible customers in Lifeline and Link-Up services. Agencies and parties referenced in this section may exchange information that is required to identify and enroll a customer in the Lifeline and Link-Up programs, such as name, service address, and telephone number, between themselves and with eligible telecommunications carriers. This information shall remain confidential and shall be used exclusively for purposes of determining Lifeline and Link-Up eligibility or for Lifeline and Link-Up enrollment.

d. Not later than December 31, 2009, the commission, the Alabama Medicaid Agency, the Department of Economic and Community Affairs, the Office of the Attorney General, the Department of Human Resources, and the eligible telecommunications carriers shall enter into a memorandum of understanding establishing the respective duties of each agency or carrier with respect to the automatic enrollment procedures.

e. Eligible individuals currently without telecommunications service may obtain a certification of eligibility for Lifeline and Link-Up services from the commission prior to initiating service with an eligible telecommunications carrier, allowing these individuals to be precertified for Lifeline and Link-Up services.

(7) By February 1, 2011, and annually thereafter, the commission shall report to the Governor, the President of the Senate, and the Speaker of the House of Representatives on the number of customers who are subscribing to Lifeline and Link-Up services and the effectiveness of any procedure to promote participation.

(8) The commission may adopt rules to administer this section.

(d)(1) Personal identifying information of a participant in a Lifeline and Link-Up assistance plan in any record of the commission is confidential and exempt from public records requirements.

(2) Information made confidential and exempt under this subsection may be released to the applicable telecommunications carrier for purposes directly connected with eligibility for, verification related to, or auditing of the Lifeline and Link-Up programs.

(3)a. An officer or employee of a telecommunications carrier shall not intentionally disclose information made confidential under this subsection unless one of the following applies:

1. The disclosure is authorized by the customer.

2. The disclosure is necessary for billing purposes.

3. The disclosure is required by subpoena, court order, or other process of court.

4. The disclosure is necessary to disclose to a governmental entity for purposes directly connected with implementing service for or verifying eligibility of a participant in the Lifeline and Link-Up programs or auditing the Lifeline and Link-Up programs.

5. The disclosure is otherwise authorized by law.

b. Nothing in this section precludes a telecommunications carrier from disclosing information made confidential and exempt under this subsection to the extent the information is otherwise publicly available or from disclosing to a customer his or her own account record through telephonic means.

c. Any officer or employee of a telecommunications carrier who intentionally discloses information in violation of this subsection is guilty of a Class B misdemeanor.



Section 37-2A-8 - Provision of basic telephone service and optional telephone features.

(a)(1) Notwithstanding any provision of law to the contrary, an entity that is not an incumbent local exchange carrier shall not be obligated to tariff or otherwise provide basic telephone service. An incumbent local exchange carrier shall provide, upon reasonable request, basic telephone service to the premises of a permanent residence within its franchised service territory, if the costs, including, but not limited to costs of facilities, rights-of-way, and equipment, of providing basic telephone service to the requesting party does not exceed eight thousand dollars ($8,000).

(2) If the cost exceeds eight thousand dollars ($8,000), as provided in subdivision (1), an incumbent local exchange carrier may not deny service on the basis of cost so long as sufficient funds to provide that service are available from the Alabama portion of the applicable federal universal service fund program.

(3) An incumbent local exchange carrier obligated by this section to serve as the carrier of last resort is relieved of that obligation and shall not be obligated to provide basic telephone service to any occupants of real property if the owner or developer of the real property, or a person acting on behalf of the owner or developer of real property, engages in any of the following acts:

a. Permits an alternative communications service provider to install its facilities or equipment used to provide communications services based on a condition of exclusion of the incumbent local exchange carrier during the construction phase of the real property.

b. Accepts or agrees to accept incentives or rewards from an alternative communications services provider that are contingent upon the provision of any or all local communications services by one or more alternative communications services providers to the exclusion of the incumbent local exchange carrier.

c. Collects from the occupants or residents of the real property mandatory charges for the provision of any local communications services provided by an alternative communications services provider to the occupants or residents in any manner, including, but not limited to, collection through rent, fees, or dues.

d. Prohibits an incumbent local exchange carrier from providing the full range of its communications services, including video services, to the premises of potential customers.

(4) If the alternative communications services provider in paragraphs a. through c. of subdivision (3) goes out of business and is unable to provide service to the property and there is no other provider willing or able to provide, or actually providing voice service to the property, then the incumbent local exchange carrier, subject to the limitations in subdivisions (1) and (2), shall provide voice service to the property utilizing any available technology through any affiliated companies, provided the incumbent local exchange carrier has reasonable access to the property.

(5)a. Notwithstanding subdivisions (1), (2), (3), and (4), on July 1, 2012, an incumbent local exchange carrier is relieved of its obligation to provide basic telephone service unless the incumbent local exchange carrier elects to retain the obligation and notifies the Public Service Commission not later than July 31, 2012.

b. An incumbent local exchange carrier that elects to retain the obligation to provide basic telephone service pursuant to paragraph a. and files a notice with the Public Service Commission on or before December 1 of any year, shall be relieved of the obligation on January 1 of any subsequent year.

(6) The relief specified in subdivision (5) does not affect an incumbent local exchange carrier's obligations under federal law.

(7) [This subdivision is repealed January 1, 2014.] a. If the premises of a permanent residence in existence on July 1, 2012, is within an incumbent local exchange carrier's franchised service territory and the residence is unable to receive voice service from any provider through any voice technology, the owner of the permanent residence or a tenant may file a request for service with the commission. Following investigation by the commission, if the commission determines that a reasonable request for service has been made and that no voice service is available to the premises of the permanent residence, the commission may determine whether an incumbent local exchange carrier is best able to provide voice service to the residence and may order the carrier to provide voice service to the residence. Alternatively, the commission may conduct a competitive procurement process to identify a willing provider of voice service to provide voice service at the requesting residence. In either case, the incumbent local exchange carrier or willing provider of voice service may utilize any voice technology or service arrangement to provide voice service. The commission shall issue a final order disposing of any request within 90 days of the filing of the request.

b. This subdivision and any obligations created pursuant to it shall be repealed on January 1, 2014.

(b)(1) Beginning February 1, 2007, the retail price for basic telephone service to be offered by incumbent local exchange carriers shall not exceed the highest price charged by the incumbent local exchange carrier on January 31, 2007.

(2)a. Beginning January 1, 2008, and every succeeding January 1 through December 31, 2010, the retail rates for basic telephone service may not be increased by the incumbent local exchange carrier to exceed the rates of the previous year as of January 1, plus any increase in the Consumer Price Index for all urban consumers as reported by the U.S. Department of Labor, Bureau of Labor Statistics.

b. Beginning August 1, 2009, the commission shall not have any jurisdiction, right, power, authority, or duty to regulate, supervise, control, oversee, or monitor, directly or indirectly, the costs, rates, charges, terms, or conditions, for any retail telecommunications services provided to businesses or government entities, except as provided in Section 37-2A-11(b)(6).

c. Beginning January 1, 2011, the commission shall not have any jurisdiction, right, power, authority, or duty to regulate, supervise, control, oversee, or monitor, directly or indirectly, the costs, rates, charges, terms, or conditions for basic telephone service.

(3)a. Each optional telephone feature in a bundled offering must be available on a stand-alone basis under a tariff on file with the commission. If a bundled offering is offered by a local exchange carrier, the carrier shall have a basic telephone service tariffed offering for residential customers on file with the commission.

b. Beginning January 1, 2008, and through December 31, 2010, increases in tariffed rates for optional telephone features may not exceed five percent per optional telephone feature per year.

c. Through December 31, 2010, a residential bundled offering that consists solely of basic telephone service and optional telephone features must be priced at or below the sum of the tariffed price of basic telephone service and the tariffed price of the associated optional telephone features.

d. Beginning January 1, 2011, the commission shall not have any jurisdiction, right, power, authority, or duty to regulate, supervise, control, oversee, or monitor, directly or indirectly, the costs, rates, charges, terms, or conditions for optional telephone features.



Section 37-2A-9 - Standards for new entrants.

(a) The commission shall retain its jurisdiction to prescribe reasonable entry standards for persons not previously granted certification to provide telecommunications service in Alabama.

(b) Every application for a certificate of public convenience and necessity by a new entrant to provide telecommunications service in this state shall be accompanied by an application fee in the amount of one hundred dollars ($100).



Section 37-2A-10 - (Effective until October 1, 2019) Supervision and inspection fees.

REPEALED I BY ACT 2015-70 EFFECTIVE OCTOBER 1, 2019.

Telecommunications carriers subject to this chapter shall pay to the commission supervision and inspection fees under the following schedule:

(1) Except as provided in subdivision (4), a telecommunications carrier that becomes regulated under subsection (a) of Section 37-2A-5 shall annually pay supervision and inspection fees which shall not be diminished as a result of this chapter and shall be no less than that equal to the annual fees imposed by Section 37-2-41 and paid by that carrier for the calendar year preceding August 1, 2005.

(2) Except as provided in subdivision (4), a telecommunications carrier that becomes regulated under subsection (c) of Section 37-2A-5 shall annually pay supervision and inspection fees which shall not be diminished as a result of this chapter and shall be no less than that equal to the annual fees imposed by Section 37-2-41 and paid by that carrier for the calendar year preceding its election to be regulated under subsection (c) of Section 37-2A-5.

(3) A telecommunications carrier that has not been granted certification to provide telecommunications services in Alabama prior to August 1, 2005, and that obtains certification under the commission's jurisdiction under Section 37-2A-9 shall pay annually supervision and inspection fees as specified in Section 37-2-41.

(4) Should a telecommunications carrier subject to the payment of supervision and inspection fees under subdivisions (1) and (2), sell or otherwise divest more than 25 percent of its intrastate business upon which its supervision and inspection fees were paid, as applicable, for the calendar year preceding August 1, 2005, under subdivision (1) or for the calendar year preceding the date of its election under subdivision (2), it shall annually pay supervision and inspection fees in succeeding calendar years as specified in Section 37-2-41 based on its intrastate business not sold or otherwise divested. Nothing in this subdivision shall relieve any telecommunications carrier acquiring such sold or otherwise divested business from the provisions of this chapter, including the payment of supervision and inspection fees as specified in Section 37-2-41.



Section 37-2A-10.1 - Application of fees.

For fiscal years 2017, 2018, and 2019, supervision and inspection fees for telecommunications carriers subject to Section 37-2A-10(1), (2), or (4) shall be reduced in three equal installments representing, in total, the difference in fees paid by a carrier in fiscal year 2015 and the amount of fees calculated pursuant to Section 37-2-41 for fiscal year 2015. For fiscal year 2020 and subsequent years, fees for telecommunications carriers subject to Chapter 2A, Title 37 shall be paid pursuant to the formula contained in Section 37-2-41.



Section 37-2A-11 - Interpretation.

(a) This chapter is intended to supersede the remainder of this title as to any matter provided for in this chapter.

(b) Nothing in this chapter shall do any of the following:

(1) Alter the jurisdiction, rights, powers, authority, or duties of the commission except as specifically provided for in this chapter.

(2) Be interpreted to expand the commission's jurisdiction, right, power, authority, or duty as it is provided for in any other chapter of this title.

(3) Alter any provider's obligations under state E-911 laws.

(4) Alter, amend, or modify taxes imposed by Title 40, or any other title of this code, unless specifically provided for in this chapter.

(5) Alter, amend, or modify, other than as provided in subdivision (1) of subsection (b) of Section 37-2A-4, the commission's authority with regard to wholesale transactions between incumbent local exchange carriers and other telecommunications carriers for the transmission and routing of telephone exchange service and exchange access.

(6) Alter or modify the current treatment of tariffed emergency reporting services regulated by the commission on or before February 1, 2005, and offered by local exchange carriers to public safety answering points and emergency communications districts.

(7) Confer upon the commission the power and jurisdiction to regulate and supervise any utility or telecommunications carrier owned and operated by any municipal corporation in the state or any municipal instrumentality, as defined in subdivision (15) of Section 11-50B-2.

(8) Limit the ability of the Attorney General of this state to investigate claims of, and seek appropriate remedies for, alleged anticompetitive pricing or illegal tying of telecommunications services or other potential violations of antitrust law relating to the provision of telecommunications services by any carrier that becomes subject to this chapter.






Chapter 3 - MOTOR VEHICLE CARRIERS.

Section 37-3-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Motor Carrier Act."



Section 37-3-2 - Definitions.

The following words and phrases used in this chapter, where not in conflict with the context, shall have the following meanings:

(1) BROKER. Any person not included in the term "motor carrier" and not a bona fide employee or agent of any such carrier, who or which, as principal or agent, sells or offers for sale any transportation of property other than that transported by common carriers of passengers, subject to this chapter, or negotiates for or holds itself out by solicitation, advertisement, or otherwise as one who sells, provides, furnishes, contracts, or arranges for the transportation.

(2) CERTIFICATE. A certificate of public convenience and necessity issued under this chapter to common carriers by motor vehicle.

(3) COMMON CARRIER BY MOTOR VEHICLE. Any person who or which undertakes, whether directly or by a lease or other arrangement, to transport passengers or property or any class or classes of property for the general public in the State of Alabama by motor vehicle for compensation, whether over regular or irregular routes or whether between fixed termini or not, including such other motor vehicle operations of carriers by rail or water or express and forwarding companies under this chapter.

(4) COMMISSIONER. One of the members of the commission.

(5) COMMISSION. The Alabama Public Service Commission.

(6) CONTRACT CARRIER BY MOTOR VEHICLE. Any person not included under subdivision (3), who or which under a special or individual contract or agreement, under special or individual contracts or special or individual agreements and whether directly or by lease or any other arrangement transports passengers or property by motor vehicle for compensation in this state.

(7) HIGHWAY. Every public highway, or place of whatever nature, open to the use of the public for purposes of vehicle travel in this state, including the public highways, roads, streets, and alleys in towns and cities.

(8) HOUSEHOLD GOODS CARRIER. A common carrier by motor vehicle which transports personal effects and property used or to be used in a dwelling as part of the equipment or supply of the dwelling.

(9) LICENSE. A license issued under this chapter to a broker.

(10) MOTOR CARRIER. Both a common carrier by motor vehicle and a contract carrier by motor vehicle.

(11) MOTOR VEHICLE. Any vehicle, machine, tractor, trailer, or semitrailer, propelled or drawn by mechanical power and used upon the highways in the transportation of passengers or property, but not including any vehicle, locomotive, or car operated exclusively on a rail or rails.

(12) PERMIT. A permit issued under this chapter to contract carriers by motor vehicle.

(13) PERSON. Any individual, firm, copartnership, corporation, company, association or joint stock association, including any trustee, receiver, assignee, or personal representative thereof.

(14) SERVICE and TRANSPORTATION. All vehicles operated by, for, or in the interest of any motor carrier irrespective of ownership or of contract, express or implied.



Section 37-3-3 - Applicability of chapter to interstate commerce.

This chapter and every part thereof shall apply to and be construed to apply to interstate commerce, except insofar as the same may be in conflict with the provisions of the Constitution of the United States and the Acts of Congress now in force or hereafter enacted.



Section 37-3-4 - Exemptions.

(a) This chapter shall not be construed to apply to:

(1)a. School buses or other motor vehicles which are owned by county boards of education or under contract with county boards of education, regardless of whether or not the school buses and other motor vehicles are being used exclusively for the transportation of school children and school teachers to and from school and provided the school buses and other motor vehicles do not take on passengers for fare on a certificated route.

b. Motor vehicles for hire while operating wholly within the limits of a city or incorporated town or within the police jurisdiction thereof, or between two or more incorporated towns or cities whose city limits join or are contiguous or whose police jurisdictions join or are contiguous.

c. Motor vehicles while used in the transportation of property when the owner of the vehicle is legally and regularly engaged in the business of selling such property and is the owner and has the legal title to the motor vehicle involved, also motor vehicles if engaged in hauling milk, livestock, coal, coke, logs, lumber, poles, pulpwood, cotton in bales, cottonseed, fertilizer, peanuts, potatoes, or any other agricultural commodity of any kind (but not manufactured products thereof); or motor vehicles hauling road materials and paid by the State of Alabama, or paid by any county or other political subdivision thereof, or paid by any contractor performing work for the State of Alabama, or any county or other political subdivision thereof, for a distance not exceeding 50 miles; and motor vehicles used exclusively in the transportation of milk in thermal or artificially cooled bodies or containers; except, that this subsection shall not be construed to exempt from the provisions of Chapter 19 of Title 40 any motor carrier who operates under a certificate or permit granted under the authority of the Alabama Public Service Commission.

All motor vehicles hauling property for hire and which are in any respect exempt under paragraph a. of this subdivision (1) must, before transporting any exempt property, secure a permit from the Department of Revenue of the State of Alabama, which permit may be furnished without cost upon proper application where there are no legal objections thereto; and a permit shall be issued under reasonable rules and regulations promulgated by the Department of Revenue of the State of Alabama.

(2) Motor vehicles owned or operated by or on behalf of hotels and used exclusively for the transportation of hotel patrons.

(3) Motor vehicles owned and operated by the United States, this state or any county, municipality, or other political subdivision of this state.

(4) Motor vehicles controlled and operated by any farmer while used in the transportation of agricultural commodities and products thereof, whether for personal use or another farmer, or in the transportation of supplies to or from the farm.

(5) Motor vehicles controlled and operated by a bona fide cooperative association as defined by the General Agricultural Marketing Act, approved June 15, 1929, as amended, or organized or existing under any state cooperative marketing act, while used exclusively in the conduct of the business of the association.

(6) Motor vehicles while used exclusively in the transportation of newspapers and magazines and United States mail.

(7) Motor vehicles owned by a farmer used occasionally in transporting household goods and furniture.

(8) Motor vehicles, except taxicabs or airport limousines, used primarily for hauling 14 or fewer passengers to and from their regular places of employment, including the organizers, sponsors, or promoters of the vehicles where the operator of the vehicle is not otherwise engaged in transportation for hire and is engaged in a not-for-profit operation, provided, that the Alabama Public Service Commission may require the operators of the motor vehicles to register with the Public Service Commission, and the commission may inspect these motor vehicles as it deems necessary for purposes of safety.

(9) Church-owned buses used for carrying passengers to and from religious services, regardless of size and capacity.

(b) In addition to all other exclusions and exemptions from the application of this chapter, there are hereby exempted from the operation and provisions of this chapter ambulances, hearses, and wrecker services wherever used or operated in this state.

(c) No motor carrier who transports property exclusively in open-top dump truck and trailers without pneumatic loading and unloading devices shall be subject to any provisions of this chapter which require the filing of tariffs, schedules of charges, contracts, or the establishment or participation in any published rates. Nothing contained herein, however, shall exempt any motor carrier providing service in vehicles from complying with all other provisions of this chapter, unless otherwise provided by this chapter.

(d) No house mover or motor carrier of houses and other intact buildings shall be subject to any provision of this chapter which requires the filing of tariffs, schedules of charges, contracts, or the establishment or participation in any published rates. A house mover or motor carrier of houses or other intact buildings shall be subject to all remaining provisions of this chapter.

(e) Motor carriers who transport passengers for any nonprofit educational, religious, or charitable institution, society or corporation, or for any nonprofit literary, or scientific institution, or public institution, society, or corporation, or other organizations with tax exempt status by the federal government pursuant to 26 U.S.C.A. §501(c), including their organizers, sponsors, or promoters shall be exempted from the provisions of this chapter while transporting persons pursuant to an otherwise lawful contract or agreement. The provisions of subsection (d) of Section 37-3-20, as amended, shall not be applicable for that service or transportation except as herein provided. The agreement or contract shall not be declared invalid because it is not in compliance with any tariff, schedule of rates, or contracts prescribed by this chapter and no penalties, fines, assessments, or recovery of charges below any required rates, or waived entirely, shall be recovered from the motor carrier or such passenger. Provided, however, that the Alabama Public Service Commission may require the operators of the motor vehicle to register with the Public Service Commission and the commission may inspect these motor vehicles as it deems necessary for purposes of safety, insurance, and visibility of the name of owner or operator of the vehicle. Any motor carrier who transports any nonprofit group passengers shall file quarterly reports with the Public Service Commission, listing the names and addresses of the nonprofit organization, corporation, institution, or society and the organizers, sponsors, or promoters, if any, together with the date and its published fare, rate, and charges for each group. The report shall be cumulative only for the quarter filing as prescribed by the commission.

Any carriage heretofore or hereafter conducted by motor carriers exclusively in their vehicles pursuant to an otherwise lawful agreement shall not be declared invalid because it was not in compliance with any tariff, schedule of rates, or contracts required by this chapter and no penalties, fines, assessments, or recovery of charges in excess of or below any prescribed rates may be levied against or recovered by any shipper or motor carrier as a result of the carriage.



Section 37-3-5 - Operations to be in accordance with chapter; carriers subject to regulation of commission.

No motor carrier, as defined in this chapter, not exempt in this chapter, shall operate any motor vehicle for the transportation of passengers or property for compensation on any highway in the state except in accordance with the provisions of this chapter; and every such carrier is hereby declared subject to control, supervision and regulation by the commission.



Section 37-3-6 - Proprietary or property rights in use of highways not conferred by chapter.

Nothing in this chapter shall confer any proprietary or property rights in the use of the public highways.



Section 37-3-7 - Powers and duties of commission generally.

It shall be the duty of the commission:

(1) To regulate common carriers by motor vehicle as provided in this chapter, and, to that end, the commission may establish reasonable rules and requirements with respect to adequate service, transportation of passengers, baggage, freight and express, uniform systems of accounts, records and reports, preservation of records, qualifications and maximum hours of service of employees and safety of operation and equipment.

(2) To regulate contract carriers by motor vehicle as provided in this chapter, and, to that end, the commission may establish reasonable requirements with respect to uniform systems of accounts, records and reports, preservation of records, qualifications and maximum hours of service of employees and safety of operation and equipment.

(3) To regulate brokers as provided in this chapter, and, to that end, the commission may establish reasonable requirements with respect to the licensing, financial responsibility, accounts, records, reports, operations and practices of any such person or persons.

(4) To supervise and regulate common carriers in all matters affecting the relationship between such common carriers and the traveling and shipping public.

(5) To administer, execute and enforce all provisions of this chapter and to make all necessary orders in connection therewith and to prescribe rules, regulations and procedure for such administration.

(6) To inquire into the organization of motor carriers and brokers and into the management of their business, to keep itself informed as to the manner and method in which the same is conducted and to transmit to the legislature, from time to time, such recommendation as to additional legislation relating to such carriers or brokers as the commission may deem necessary.

(7) To establish from time to time such just and reasonable classification of brokers or of groups of carriers, included in the term "common carrier by motor vehicle" or "contract carrier by motor vehicle," as the special nature of the services performed by such carriers or brokers shall require and such just and reasonable rules, regulations and requirements, consistent with the provision of this chapter, to be observed by the carriers or brokers so classified or grouped as the commission deems necessary or desirable in the public interest.

(8) Upon complaint in writing to the commission by any person, state board, organization or body politic or upon its own initiative without complaint, to investigate whether any motor carrier or broker has failed to comply with any provision of this chapter, or with any requirement established pursuant thereto. If the commission, after notice and hearing, finds upon any such investigation that the motor carrier or broker has failed to comply with any such provision or requirement, the commission shall issue an appropriate order to compel the carrier or broker to comply therewith.

After a decision, order or requirement has been made by the commission in any proceeding under this chapter, any party thereto may make application to the commission for reconsideration or rehearing of the same, or of any matter determined herein, and it shall be lawful for the commission in its discretion to grant such reconsideration or a rehearing, if sufficient reason therefor is made to appear. Such application shall be filed within 30 days after date of such decision, order or requirement; provided, that the commission may by order extend such time for not more than 30 days additional. Applications for reconsideration or rehearing shall be governed by such general rules as the commission may prescribe. No such application shall excuse any motor carrier or broker from complying with or obeying any decision or requirement of the commission or operate in any manner to stay or postpone the enforcement thereof without the special order of the commission. If, after such reconsideration or rehearing, it shall appear that the original decision, order or requirement is in any respect unjust or unreasonable, the commission may reverse, change or modify the same accordingly. Any decision, order or requirement made after such reconsideration or rehearing shall be subject to the same provisions as an original decision, order or requirement; provided, however, it shall not be subject to any further application for reconsideration or rehearing by the commission.



Section 37-3-8 - Commission members not to have pecuniary interest, etc., in carriers or brokers.

No member of the commission, nor any employee of the commission appointed or employed in the administration of this chapter, shall in any manner have pecuniary interest in, own any securities of, or hold any position with any motor carrier or broker subject to this chapter.



Section 37-3-9 - Disposition of matters requiring hearing.

Except as otherwise provided, any matter arising in the administration of this chapter requiring a hearing shall be heard and decided by the commission or shall, by written order of the commission, be referred to a member or examiner of the commission for hearing and the recommendation of an appropriate order thereon. With respect to such matter, the member or examiner shall have all the rights, duties, powers and jurisdiction conferred by this chapter upon the commission; except, that the order recommended by such member or examiner shall be subject to the following provisions of this paragraph. Any order recommended by the member or examiner with respect to such matter shall be in writing and be accompanied by the reasons therefor and shall be filed with the commission. Copies of such recommended order shall be served upon the parties in interest, who have appeared in the proceeding, who may file exceptions thereto, but if no exceptions are filed within 20 days after service upon such parties, or within such further period as the commission may authorize, such recommended order shall become the order of the commission and become effective, unless within such period the order is stayed or postponed by the commission. Where exceptions are filed as provided in this section, it shall be the duty of the commission to consider the same, and, if sufficient reason appears therefor, the commission shall grant such review or make such order or hold or authorize such further hearing or proceedings in the premises as may be necessary or proper to carry out the purpose of this chapter, or the commission may, on its own motion, review any such matter and take action thereon as if exceptions thereto had been filed. The commission, after review upon the same record or as supplemented by a further hearing shall decide the matter and make appropriate order thereon. Where practicable and as the commission may by rule or notice direct, hearings by the commission, any member or examiner upon any matter shall be held at such places within the State of Alabama as are convenient to the parties.



Section 37-3-10 - Certificate of public convenience and necessity - When required; application; determination by commission.

(a) No common carrier by motor vehicle subject to the provisions of this chapter shall engage in intrastate commerce on any highway in this state unless there is in force with respect to such carrier a certificate of public convenience and necessity issued by the commission pursuant to the provisions of this chapter authorizing such operation. The application for such certificate shall be decided in accordance with the procedure provided in Section 37-3-11, and such certificate shall be issued or denied accordingly. No common carrier of passengers holding a certificate of public convenience and necessity issued to it by the commission shall be required to apply for a certificate under this chapter, but such certificate held and effective shall be effective as if issued under this chapter, but this shall not be construed or held to relieve the holder of such certificate from complying with all other provisions of this chapter and any and all laws now or hereafter in effect.

(b) Application for certificates shall be made in writing to the commission, be verified under oath and shall be in such form and contain such information and be accompanied by proof of service of notice thereof upon such interested parties as the commission shall, by regulation, require; provided, that the commission shall give notice of the filing of any such application upon the State Department of Transportation and, in the case of an application for a certificate to transport passengers, upon each common carrier of passengers then operating or proposing to operate by application pending before the commission in the territory proposed to be served; and, in the case of an application for a certificate to transport freight, upon each common carrier of freight then operating or proposing to operate by application pending before the commission in the territory proposed to be served.



Section 37-3-11 - Certificate of public convenience and necessity - Issuance generally.

(a) Subject to the provisions of Section 37-3-14 and to the provisions of subsection (b), a certificate shall be issued to any qualified applicant therefor, authorizing the whole or any part of the operations covered by the application, if it is found, after public hearing of the application, that the applicant is fit, willing, and able to properly perform the service proposed and to conform with the provisions of this chapter and requirements, rules, and regulations of the commission thereunder, and that the proposed service, to the extent to be authorized by the certificate is or will be required by the present or future public convenience and necessity; otherwise, the application shall be denied. No certificate shall be issued to any common carrier of passengers by motor vehicle for operations over other than a regular route or routes and between fixed termini, except as the carriers may be authorized to engage in special or charter operations.

(b) Before granting a certificate to a common carrier by motor vehicle, the commission shall, among other things, consider all of the following:

(1) Whether existing transportation service of all kinds is adequate to meet the reasonable public needs.

(2) The financial ability of the applicant to furnish adequate, continuous, and uninterrupted service the year around.

(3) The advantages to the public of the proposed service.

(c) Notwithstanding subsections (a) and (b), a certificate shall be issued to any qualified household goods carrier upon application and without the necessity of a hearing, if it is found that the applicant is fit, willing, and able to properly perform the service proposed and to conform with this chapter and the requirements, rules, and regulations of the commission.



Section 37-3-12 - Certificate of public convenience and necessity - Scope of authority granted; deviations; charter parties; transportation of newspapers, baggage or mail; abandonment or discontinuance.

(a) Any certificate issued under Sections 37-3-10 and 37-3-11 shall specify the service to be rendered and the routes over which, the fixed termini, if any, between which, and the intermediate and off-route points, if any, at which, and in case of operations not over specified routes or between fixed termini, the territory within which the motor carrier is authorized to operate; and there shall at the time of issuance and from time to time thereafter be attached to the exercise of the privilege granted by the certificate such reasonable terms, conditions and limitations as the public convenience and necessity may from time to time require, including terms, conditions and limitations as to the extension of the route or routes of the carrier, and such terms and conditions as are necessary to carry out, with respect to the operations of the carrier, the requirements established by the commission under this chapter; provided, that the carrier may add to his or its equipment and facilities over the routes, between the termini or within the territory specified in the certificate, as the development of the business and the demands of the public shall require, subject to such reasonable regulations as the commission may prescribe.

(b) A common carrier by motor vehicle operating under any such certificate may occasionally deviate from the route over which or the fixed termini between which it is authorized to operate under the certificate, under such general rules and regulations as the commission may prescribe.

(c) Any common carrier by motor vehicle transporting passengers under a certificate issued or effective under this chapter may transport to any place a special or chartered party or parties, under such rules and regulations as the commission prescribed; and every common carrier by motor vehicle transporting passengers not holding a certificate of public convenience and necessity issued under this chapter, but holding a certificate of public convenience and necessity from the Interstate Commerce Commission issued pursuant to the Motor Carrier Act 1935, 49 U.S.C., §306, as now or hereafter amended, may transport on the highways of this state special or chartered parties under such rules and regulations as the commission shall prescribe; provided, that no such carrier shall be permitted to make more than two trips during a period of one month; and provided further, that before any such trip is permitted the carrier shall present to the commission proper evidence of public liability and property damage insurance covering the vehicle or vehicles to be used in making such trip and shall pay to the State of Alabama the mileage tax prescribed by Chapter 19 of Title 40 of this Code and shall furnish the commission with such other information as the commission by general or special rule or regulation may reasonably require.

(d) A certificate for the transportation of passengers may include authority to transport in the same vehicle with the passengers, newspapers, baggage of passengers, express or mail, or to transport baggage of passengers in a separate vehicle.

(e) No common carrier by motor vehicle authorized under the provisions of this chapter to operate within the State of Alabama shall abandon or discontinue, either temporarily (except in cases of emergency) or permanently, any service established under the provisions of this chapter without an order of the commission that the public convenience and necessity permit such abandonment or discontinuance, which said order shall be granted by the commission only after hearing, should the commission deem a hearing necessary.



Section 37-3-12.1 - Grant of intrastate charter rights to certain common carriers authorized.

Notwithstanding the provisions of Section 37-3-11 or any other provision of general law, local law, or any rule or regulation of a state agency to the contrary, the Public Service Commission is hereby authorized to grant intrastate charter rights to any common carrier of passengers by motor vehicle regardless if such common carrier holds and operates regular route authority.



Section 37-3-13 - Contract carrier permits - Generally.

(a) No person shall engage in the business of a contract carrier by motor vehicle in intrastate commerce on any highway of this state unless there is in force with respect to such carrier a permit issued by the commission, authorizing such person to engage in such business. The application for such permit shall be decided in accordance with the procedure provided for in subsection (b) of this section, and such permit shall be issued or denied accordingly.

(b) Application for such permits shall be made to the commission in writing, be verified under oath and shall be in such form and contain such information as the commission may, by regulation, require. Such application for permit shall be accompanied by such proof of service of notice of said application and the filing thereof with the commission as the commission shall by regulation require. Notice of such application by every contract carrier of passengers shall be served upon every contract carrier of passengers, and such notice of application by contract carriers of property shall be served on every such carrier of property then operating in the territory proposed to be served by the applicant and upon every other applicant then having an application pending before the commission for a permit to operate in the territory proposed to be served by the applicant and upon the State Department of Transportation. Subject to Section 37-3-14, a permit shall be issued to any qualified applicant therefor, authorizing in whole or in part the operations covered by the application, if, after public hearing of the application, it appears from the application and the evidence in support thereof or from any hearing held thereon that the applicant is fit, willing and able to properly perform the service of a contract carrier by motor vehicle and to conform to the provisions of this chapter and the lawful requirements, rules and regulations of the commission thereunder, and that the proposed operation, to the extent authorized by the permit, will be consistent with the public interest, otherwise such application shall be denied. The commission shall specify on the permit the business of the contract carrier covered thereby and the scope thereof and shall attach to it, at the time of issuance and from time to time thereafter, such reasonable rules, terms, conditions and limitations consistent with the character of the holder as a contract carrier as are necessary to carry out, with respect to the operations of such carrier, the requirements established by the commission under this chapter; provided, that subject to such reasonable regulations as the commission may prescribe, the carrier may substitute or add contracts, within the scope of his permit, or add to his or its equipment and facilities, within the scope of the permit, as the development of the business and the demands of the public may require.

(c) Contract carriers of property shall not transport on any one motor vehicle over any highway in this state, outside of the corporate limits of any city, town or municipality, property of more than two consignors at the same time, and, for the purposes of this section, the word "consignors" means the bona fide owner of the property transported at the time of shipment, who has made the contract for shipment with the carrier.



Section 37-3-14 - Contract carrier permits - Dual operations.

No person shall at the same time hold under this chapter a certificate as a common carrier and a permit as a contract carrier authorizing operation for the transportation of property by motor vehicle over the same route or within the same territory, unless for good cause shown the commission shall find that such certificate and permit may be held consistently with the public interest.



Section 37-3-15 - Licensing and regulation of brokers.

(a) No person shall for compensation sell or offer for sale transportation subject to this chapter or shall make any contract, agreement or arrangement to provide, procure, furnish or arrange for such transportation or shall hold himself or itself out by advertisement, solicitation or otherwise as one who sells, provides, procures, contracts or arranges for such transportation, unless such person holds a broker's license issued by the commission to engage in such transactions; provided, that no such person shall engage in transportation subject to this chapter unless he holds a certificate or permit as provided in this chapter. In the execution of any contract agreement or arrangement to sell, provide, procure, furnish or arrange for such transportation, it shall be unlawful for such person to employ any carrier by motor vehicle who or which is not the lawful holder of an effective certificate or permit issued as provided in this chapter; and provided further, that the provisions of this paragraph shall not apply to any carrier holding a certificate or a permit under the provisions of this chapter or to any bona fide employee or agent of such motor carrier, so far as concerns transportation to be furnished wholly by such carrier or jointly with other motor carriers holding like certificates or permits or with a common carrier by railroad, express or water.

(b) A brokerage license shall be issued to any qualified applicant therefor, authorizing the whole or any part of the operations covered by the application, if it is found, after public hearing of the application, that the applicant is fit, willing and able properly to perform the service proposed and to conform to the provisions of this chapter and the requirements, rules and regulations of the commission thereunder, and the proposed service, to the extent authorized by the license, is or will be consistent with the public interest and the provisions of this chapter; otherwise, such application shall be denied.

(c) The commission shall prescribe reasonable rules and regulations for the protection of travellers or shippers and receivers of property by motor vehicle operated by motor carriers subject to this chapter, to be observed by any person holding a brokerage license, and no such license shall be issued or remain in force unless such person shall have furnished a bond or other security approved by the commission, in such form and amount as will insure financial responsibility and the supplying of authorized transportation in accordance with contracts, agreements or arrangements therefor.

(d) The commission and its special agents and examiners shall have the same authority as to accounts, reports and records, including inspection and preservation thereof, of any person holding a brokerage license issued under the provisions of this section, that they have under this chapter with respect to motor carriers subject thereto.

(e) The word "transportation," as used in this section, means the transportation of property by carriers other than common carriers of passengers.



Section 37-3-16 - Effective date of certificates, permits or licenses; suspension, change or revocation.

Certificates, permits and licenses shall be effective from the date specified therein and shall remain in effect until terminated as herein provided. Any such certificate, permit or license may, upon application of the holder thereof, in the discretion of the commission be amended or revoked, in whole or in part, or may, upon complaint or on the commission's own initiative, after notice and hearing, be suspended, changed or revoked, in whole or in part, for willful failure to comply with any provision of this chapter or with any lawful order, rule or regulation of the commission promulgated thereunder, or with any term, condition or limitation of such certificate, permit or license; provided, that no such certificate, permit or license shall be revoked (except upon application of the holder) unless the holder thereof willfully fails to comply within a reasonable time, not less than 30 days, to be fixed by the commission, with a lawful order of the commission, made as provided in this chapter, commanding obedience to the provisions of this chapter or to the rules or regulations of the commission thereunder, or to the term, condition or limitation of such certificate, permit or license, found by the commission to have been violated by such holder.



Section 37-3-17 - Transfer of certificates or permits.

Subject to the provisions of Section 37-3-14, any certificate or permit may be transferred or leased pursuant to such rules and regulations as the commission may prescribe; provided, that no such certificate or permit shall be transferred, or lease of any such certificate or permit approved, except after a finding by the commission that the proposed transferee or lessee is in all respects qualified under the provisions of this chapter to conduct the service or operation contemplated by such certificate or permit and that the proposed transfer or the approval of said lease is consistent with the public interest.



Section 37-3-18 - Bond or other security.

(a) No certificate or permit shall be issued to a motor carrier or remain in force, and no motor carrier subject to the provisions of this chapter shall engage in any operation on any highway of this state, unless such carrier complies with such reasonable rules and regulations as the commission shall prescribe governing the filing and approval of surety bonds, policies of insurance, qualifications as a self-insurer or other securities or agreements, in such reasonable amounts as the commission may require, conditioned to pay, within the amount of such surety bonds, policies of insurance, qualifications as a self-insurer or other securities or agreements, any final judgment recovered against such motor carrier for bodily injuries to or the death of any person resulting from the negligent operation, maintenance or use of motor vehicles under certificate or permit or for loss or damage to property of others. The commission shall, under such rules and regulations as it shall prescribe, require any such common carrier of property other than common carriers of passengers to file a surety bond, policies of insurance, qualifications as a self-insurer or other securities or agreements in the sum to be determined by the commission, to be conditioned upon such carrier making compensation to shippers or consignees for all property belonging to shippers or consignees and coming into the possession of such carrier in connection with its transportation service, such bond to be not less than $1,000.00. Any carrier which may be required by law to compensate a shipper or consignee for any loss, damage or default for which a connecting motor carrier is legally responsible shall be subrogated to the rights of such shipper or consignee under such bond, policies of insurance or other securities or agreements to the extent of the sum so paid.

(b) In addition to all other bonds, all common carriers by motor vehicle, other than carriers of passengers, engaged in or who transport any freight or express collect on delivery under this chapter must file with the commission for the protection of the consignor and/or consignee a bond known as a collect on delivery bond in the sum of $1,000.00, such bond to be made by a surety company qualified to do business in this state.



Section 37-3-20 - Tariffs of common carriers.

(a) Every common carrier by motor vehicle shall file with the commission and keep open to the public inspection tariffs showing all the rates, fares and charges for transportation and all services in connection therewith of passengers or property in intrastate commerce in the State of Alabama between points on its own route and between points on its own route and points on the route of any other such carrier, or on the route of any common carrier by railroad or express, or water, when a through route and route and joint rate shall have been established. Such rates, fares and charges shall be stated in terms of lawful money of the United States. The tariffs required by this section shall be published, filed and posted in such form and manner and shall contain such information as the commission by reasonable regulation shall prescribe; and the commission is authorized to reject any tariff filed with it which is not in consonance with this section and with such regulations. Any tariff so rejected by the commission shall be void and its use shall be unlawful.

(b) Except as otherwise provided by law, no common carrier by motor vehicle shall charge or demand or collect or receive a greater or less or different compensation for transportation or for any service in connection therewith between the points enumerated in such tariff than the rates, fares and charges specified in the tariffs in effect at the time; and no such carrier shall refund or remit in any manner or by any device, directly or indirectly, or through any agent or broker or otherwise, any portion of the rates, fares or charges so specified, or extend to any person any privileges or facilities for transportation in intrastate commerce in this state, except such as are specified in its tariffs.

(c) No common carrier subject to the provisions of this chapter shall, directly or indirectly, issue or give an intrastate free ticket, free pass or free transportation for passengers except to its officers, employees and agents and their families, its surgeons, physicians and attorneys-at-law; to ministers of religion, inmates of charitable and eleemosynary institutions; to persons totally blind, to indigent, destitute and homeless persons and to such persons when transported by charitable societies or hospitals, and caretakers of livestock, poultry, milk and fruit; to witnesses attending any legal investigation in which the common carrier is interested, persons injured in wrecks and physicians and nurses attending such persons; to members of the commission and such of their employees as may be designated by them to assist the commission in their duties under this chapter, and the members of the commission and each of their employees as are designated by them to assist the commission in the performance of their duties under this chapter, shall be entitled to free transportation within the state upon any motor vehicle of any common carrier subject to the provisions of this chapter; provided, that this provision shall not be construed to prohibit the interchange of passes for the officers, agents and employees of common carriers of passengers by motor vehicle and their families; nor prohibit any common carrier from carrying passengers or property free or at reduced rates with the object of providing relief in case of general epidemic, pestilence or other calamitous visitation; and provided further, that nothing in this chapter shall prevent the carriage, storage or handling of property free or at reduced rates for the United States, state, county or municipal governments or for charitable purposes, or to or from fairs and expositions for exhibition thereat, or the issuance of mileage, excursion or commutation passenger tickets; provided however, such mileage, excursion or commutation tickets shall be obtainable by all persons applying therefor under like circumstances and conditions; and provided further, that if special or reduced rates are granted under the provisions of this chapter, said companies shall file with the commission a statement setting forth the terms and conditions upon which they grant such special or reduced rates. Any common carrier violating this provision shall be deemed guilty of a misdemeanor and for each offense, on conviction, shall pay to the State of Alabama a penalty of not less than $100.00 nor more than $2,000.00, and any person other than the person excepted in this provision who uses any such intrastate free ticket, free pass or free transportation shall be subject to a like penalty.

(d) No change shall be made in any rate, fare, charge or classification, or any rule, regulation or practice affecting such rate, fare, charge or classification, or the value of the service thereunder, except after 30 days' notice of the proposed change filed and posted in accordance with subsection (a) of this section. Such notice shall plainly state the change proposed to be made and the time when such change will take effect. The commission may in its discretion and for good cause shown allow such change upon notice less than specified in this section or modify the requirements of this section with respect to posting and filing of tariffs either in particular instances or by general order applicable to special or peculiar circumstances or conditions.

(e) No common carrier by motor vehicle, unless otherwise provided by this chapter, shall engage in the transportation of passengers or property unless the rates, fares and charges upon which the same are transported by said carrier have been filed and published in accordance with the provisions of this chapter.



Section 37-3-19 - Duty of common carrier to provide service, equipment, and facilities; rates and charges generally; rules, regulations, and practices; other remedies not extinguished.

(a) It shall be the duty of every common carrier of passengers by motor vehicle to establish and provide safe and adequate service, equipment and facilities for the intrastate transportation of passengers in the State of Alabama; to establish, observe and enforce just and reasonable individual and joint rates, fares and charges and just and reasonable regulations and practices resulting thereto, and to the issuance, form and substance of tickets and the carrying of personal sample and excess baggage, the facilities for the transportation, and all other matters relating to or connected with the intrastate transportation of passengers in the State of Alabama; and, in case of such joint rates, fares and charges, to establish just, reasonable and equitable divisions thereof as between the carriers participating therein, which shall not unduly prefer or prejudice any such participating carriers.

(b) It shall be the duty of every common carrier of property by motor vehicle to provide safe and adequate service, equipment and facilities for the intrastate transportation of property in the State of Alabama; to establish, observe and enforce just and reasonable rates, charges and classifications and just and reasonable regulations and practices relating thereto and to the manner and method of presenting, marking, packing and delivering property for transportation, the facilities for transportation and all other matters relating to or connected with the intrastate transportation of property in the State of Alabama.

(c) Common carriers of property by motor vehicle may establish reasonable through routes and joint rates, charges and classifications with other such carriers or with common carriers by railroad or express or water; and common carriers of passengers by motor vehicle may establish joint rates and fares or charges with common carriers by railroad or water. In case of such joint rates, fares or charges, it shall be the duty of the carrier parties thereto to establish just and reasonable regulations and practices in connection therewith and just, reasonable and equitable divisions thereof as between the carriers participating therein, which shall not unduly prefer or prejudice any of said participating carriers.

(d) Any person, state board, organization or body politic may make complaint in writing to the commission that any such rate, fare, charge, classification, rules, regulation or practice in effect or proposed to be put in effect is or will be in violation of this section or of Section 37-3-20. Whenever, after hearing, upon complaint or in an investigation on its own initiative, the commission shall be of the opinion that any individual or joint rate, fare or charge demanded, charged or collected by any common carrier or carriers by motor vehicle or by any common carrier or carriers by motor vehicle in conjunction with any common carrier or carriers by railroad or express, or water for transportation intrastate commerce, or any classification, rule, regulation or practice whatsoever of such carrier or carriers affecting such rate, fare or charge or the value of the service thereunder is or will be unjust or unreasonable or unjustly discriminatory or unduly preferential or unduly prejudicial, it shall determine and prescribe the lawful rate, fare or charge or the maximum or minimum, or maxima or minima rate, fare or charge thereafter to be observed, or the lawful classification, rule, regulation or practice thereafter to be made effective, and the commission shall, whenever deemed by it to be necessary or desirable in the public interest, after hearing upon complaint or upon its own initiative without a complaint, establish joint rates, fares, charges, regulations or practices applicable to the transportation of passengers by common carrier by motor vehicle, or the maximum or minimum, or maxima or minima, to be charged and the terms and conditions under which such shall be operated.

(e) Whenever after hearing, upon complaint or upon its own initiative, the commission is of the opinion that the divisions of joint rates, fares or charges applicable to the transportation in intrastate commerce in this state of passengers or property by common carriers by motor vehicle or by such carriers in conjunction with common carriers by railroad or express or water are or will be unjust, unreasonable, inequitable or unduly preferential or prejudicial as between the carriers parties thereto (whether agreed upon by such carriers, or any of them, or otherwise established), the commission shall by order prescribe the just, reasonable and equitable division thereof to be received by the several carriers and, in cases where the joint rate, fare or charge was established pursuant to a finding or order by the commission and the divisions thereof are found by it to have been unjust, unreasonable or inequitable, or unduly preferential or prejudicial, the commission may also by order determine what would have been the just, reasonable and equitable divisions thereof to be received by the several carriers and require adjustment to be made in accordance therewith. The order of the commission may require the adjustment of divisions between carriers, in accordance with the order, from the date of filing the complaint or entry or order of investigation or such other date subsequent, as the commission finds justified, and, in case of joint rates prescribed by the commission, the order as to divisions may be made effective as a part of the original order.

(f) Whenever there shall be filed with the commission any schedule stating a new, individual or joint rate, fare, charge or classification for the transportation of passengers or property by a common carrier or carriers by motor vehicle or by any such carrier and carriers by railroad or express or water in intrastate commerce, or any rule, regulation or practice affecting such rate, fare or charge, or the value of the service thereunder, the commission is hereby authorized and empowered upon complaint of any interested party or upon its own initiative at once and, if it so orders, without answer or other formal pleading by the interested carrier or carriers, but upon reasonable notice, to enter upon a hearing concerning the lawfulness of such rate, fare or charge or such rule, regulation or practice; and, pending such hearing and the decision thereon, the commission, by filing with such schedule and delivering to the carrier or carriers affected thereby a statement in writing of its reasons for such suspension, may suspend the operation of such schedule and defer the use of such rate, fare or charge, or such rule, regulation or practice, for a period of 90 days, and, if the proceedings have not been concluded and a final order made within such period, the commission may, from time to time, extend the period of suspension by order, but not for a longer period in the aggregate than 180 days beyond the time when it would otherwise go into effect; and, after hearing, whether completed before or after the rate, fare, charge, classification, rule, regulation or practice goes into effect, the commission may make such order with reference thereto as would be proper in a proceeding instituted after it has become effective. If the proceeding has not been concluded and an order made within the period of suspension, the proposed change of rate, fare or charge, or classification, rule, regulation or practice shall go into effect at the end of such period; at any hearing involving a rate, fare, charge or classification, increased or sought to be increased, or involving a rule, regulation or practice after July 5, 1940, the burden of proof shall be upon the carrier to show that the increased rate, fare, charge or classification, or the rule, regulation or practice is just and reasonable, or the proposed increased rate, fare, charge or classification or rule or regulation or practice is just and reasonable.

(g) In the exercise of its power to prescribe just and reasonable rates for the transportation of passengers or property by common carriers by motor vehicle, the commission shall give due consideration, among other things, to the effect of rates upon the movement of traffic by such carriers to the need, in public interest, of adequate and efficient transportation service by such carriers at the lowest cost consistent with the furnishing of such service, and the need of revenues sufficient to enable such carriers, under honest, economical and efficient management to provide such service.

(h) Nothing in this section shall be held to extinguish any remedy or right of action not inconsistent herewith.



Section 37-3-21 - Schedules or contracts of contract carriers; charges generally; rules, regulations or practices.

(a) It shall be the duty of every contract carrier by motor vehicle to file with the commission, publish and keep open for public inspection, in the form and manner prescribed by the commission, schedules or, in the discretion of the commission, copies of contracts containing the minimum charges of such carrier for the transportation of passengers or property in intrastate commerce in this state and any rule, regulation or practice affecting such charges and the value of the service thereunder. No such contract carrier, unless otherwise provided by this chapter, shall engage in the transportation of passengers or property in intrastate commerce in this state unless the minimum charges for such transportation by said carrier have been published, filed and posted in accordance with the provisions of this chapter. No reduction shall be made in any such charge either directly or by means of any change in any rule, regulation or practice affecting such charge or the value of service thereunder, except after 20 days' notice of the proposed change filed in the aforesaid form and manner; but the commission may, in its discretion and for good cause shown, allow such change upon less notice or modify the requirements of this subsection with respect to posting and filing of such schedules or copies of contracts either in particular instances or by general order applicable to special or peculiar circumstances or conditions. Such notice shall plainly state the change proposed to be made and time when such change will take effect. No such carrier shall demand, charge or collect a less compensation for such transportation than the charges filed in accordance with this subsection, as affected by any rule, regulation or practice so filed or as may be prescribed by the commission from time to time, and it shall be unlawful for any such carrier, by the furnishing of special services, facilities or privileges, or by any other device whatsoever, to charge, accept or receive less than the minimum charges so filed or prescribed; provided, that any such carrier or carriers, or any class or group thereof, may apply to the commission for relief from the provisions of this subsection, and the commission may after hearing grant such relief to such an extent and for such time and in such manner as in its judgment is consistent with public interest and the provisions of this chapter.

(b) Whenever, after hearing upon complaint or its own initiative, the commission finds that any charge of any contract carrier by motor vehicle or any rule, regulation or practice of any such carrier or carriers affecting such charge, or the value of the service thereunder, for the transportation of passengers or property in intrastate commerce in this state is not consistent with the public interest, the commission may prescribe such minimum charge or such rule, regulation or practice as in its judgment may be necessary or desirable in the public interest. Such minimum charge or such rule, regulation or practice so prescribed by the commission shall give no advantage or preference to any such carrier in competition with any common carrier by motor vehicle subject to this chapter, which the commission may find to be undue or inconsistent with public interest, and the commission shall give due consideration to the cost of the service rendered by such carriers and to the effect of such minimum charge or such rules, regulations or practices, upon the movement of traffic by such carriers. All complaints shall state fully the facts complained of and the reasons for such complaint and shall be made under oath.

(c) Whenever there shall be filed with the commission by any such contract carrier any schedule or contract stating a reduced charge directly or by means of any rule, regulation or practice for the transportation of passengers or property in intrastate commerce, the commission is hereby authorized and empowered upon complaint of interested parties or upon its own initiative at once and, if it so orders, without answers or other formal pleading by the interested party, but upon reasonable notice, to enter upon a hearing concerning the lawfulness of such charge or such rule, regulation or practice, and, pending such hearing and the decision thereon, the commission, by filing with such schedule or contract and delivering to the carrier affected thereby a statement in writing of its reasons for such suspension, may suspend the operation of such schedule or contract and defer the use of such charge or such rule, regulation or practice for a period of 90 days, and, if the proceeding has not been concluded and a final order made within such period, the commission may from time to time extend the period of such suspension, but not for a longer period in the aggregate than 180 days beyond the time when it would otherwise go into effect; and after hearing, whether completed before or after the charge or rule, regulation or practice goes into effect, the commission may make such order with reference thereto as would be proper in a proceeding instituted after it had become effective. If the proceeding had not been concluded and an order made within the period of suspension, the proposed change in any charge, rule, regulation or practice shall go into effect at the end of such period.



Section 37-3-22 - Accounts, records and reports.

(a) The commission is hereby authorized to require annual, periodical or special reports from all motor carriers, to prescribe the manner and form in which such reports shall be made and to require from such carrier specific answers to all questions upon which the commission may deem information to be necessary. Such reports shall be under oath whenever the commission so requires. The commission may also require any motor vehicle carrier to file with it a true copy of each or any contract, agreement or arrangement between such carrier and any other carrier or person in relation to any traffic affected by the provisions of this chapter, to which he or it may be a party.

(b) The commission may, in its discretion, prescribe the forms of any and all accounts, records and memoranda to be kept by motor carriers and the length of time such accounts, records and memoranda shall be preserved, including the accounts, records and memoranda of the movement of traffic, as well as of the receipts and expenditures of money. The commission or its duly authorized agents shall at all times have access to all lands, buildings or equipment of motor carriers used in connection with intrastate operations and also all accounts, records and memoranda, including all documents, papers and correspondence now or hereafter existing and kept, or required to be kept, by motor carriers. The agents of the commission shall have authority under its order to inspect and examine any and all such lands, buildings, equipment, accounts, records and memoranda, including all documents, papers and correspondence now or hereafter existing and kept or required to be kept by such carriers; this provision shall apply to receivers of carriers and to operating trustees and, to the extent deemed necessary by the commission, to persons having control, directly or indirectly, over or affiliated with any motor carriers.

(c) As used in this section, the term "motor carrier" includes brokers.



Section 37-3-23 - Bills of lading.

Every common carrier by motor vehicle subject to the provisions of this chapter receiving property for transportation originating and terminating in this state shall issue to the shipper a receipt or bill of lading therefor and shall be liable as a common carrier under the laws of this state to the lawful holder thereof for any loss, damage or injury to such property caused by it; and no contract, stipulation, receipt, rule or regulation contained in said receipt or bill of lading, or otherwise, shall exempt such common carrier from the liability hereby imposed; but nothing in this section shall deprive any holder of such receipt or bill of lading of any remedy or right of action which he has under existing law. Every bill of lading so issued to the shipper shall state the class or classes of freight or express shipped and the rate to the point of destination and the aggregate charge made for the transportation. The commission shall prescribe the forms and contents of bills of lading receipts, expense bills and other records to be used by such common carriers subject to the provisions of this chapter and to make all proper rules and regulations with respect thereto which may be necessary or proper to secure the safe receipt, handling, transportation and delivery of property by such common carriers upon just and reasonable terms, and such records shall be subject to inspection by the commission.



Section 37-3-23.1 - Unenforceability of certain motor vehicle transportation contract provisions.

(a) In this section, the following words shall have the following meanings:

(1) MOTOR CARRIER. The same meaning ascribed in subdivision (10) of Section 37-3-2, or any successor provision and includes an agent, employee, servant, or independent contractor of the motor carrier if the agent, employee, servant, or independent contractor provides services in connection with the particular motor vehicle transportation contract to which subsection (b) applies.

(2) MOTOR CARRIER TRANSPORTATION CONTRACT. A bill of lading, contract, agreement, or other understanding covering the following:

a. The transportation of property for compensation or hire by the motor carrier.

b. Entrance on property by the motor carrier for the purpose of loading, unloading, or transporting property for compensation or hire.

c. A service incidental to a. or b., including, but not limited to, storage of property.

(3) MOTOR VEHICLE. A motor vehicle, as defined in Section 32-1-1.1, having a gross weight or gross combination weight of 10,000 pounds or more.

(4) SHIPPER. An entity that enters into a motor carrier transportation contract to use the services of a motor carrier and includes an agent, employee, servant, or independent contractor of the shipper if the agent, employee, servant, or independent contractor provides services in connection with the particular motor vehicle transportation contract to which subsection (b) applies.

(b) Notwithstanding any provision of law to the contrary, a motor carrier and a shipper, in a motor carrier transportation contract, may not agree to any provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract that does any of the following:

(1) Purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, the shipper from or against any liability for loss or damage resulting from the criminal acts of the shipper.

(2) Purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, the shipper from or against any liability for loss or damage resulting from the intentionally wrongful acts or omissions of the shipper.

(3) Purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, the shipper from or against any liability for loss or damage resulting from the wantonness of the shipper.

(4) Purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, the shipper from or against any liability for loss or damage resulting solely from the negligence of the shipper.

(5) Purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, the shipper from or against any liability for claims of loss or damage resulting where: a. the property in the trailer is loaded and sealed by the shipper and the motor carrier is not able to inspect the trailer, and b. the manner in which the trailer is loaded and sealed is the proximate cause of the loss or damage.

(6) Purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, the motor carrier from or against any liabilities for loss or damage resulting from the negligence or intentional acts or omissions of the motor carrier.

(7) Purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, the shipper where: a. the property being transported or the packaging of the property being transported has a latent defect that the motor carrier is not able to discover, and b. the latent defect is the proximate cause of the loss or damage.

(c) If any part of a provision of a motor carrier transportation contract violates this section then that part only is void and unenforceable to the extent of the violation. Nothing in this section affects any provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract whereby either: (1) a motor carrier indemnifies, defends, or holds harmless a shipper against liability for loss or damage to the extent the loss or damage did not result from the negligence, wantonness, intentionally wrongful acts or omissions of the shipper, or (2) a motor carrier is required to maintain policies of liability insurance and to include a shipper as an additional insured on those policies, provided that the policies are not workers' compensation policies.

(d) This section does not apply to the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America or any other agreement providing for the interchange, use, or possession of intermodal chassis, containers, or other intermodal equipment.

(e) This section shall apply only to motor carrier transportation contracts entered into after May 3, 2012.



Section 37-3-24 - Effective date of commission orders.

(a) Except as otherwise provided in this chapter, all orders of the commission shall take effect within such reasonable time as the commission may prescribe and shall continue in force until its further order or for a specified period of time, as shall be prescribed in the order, unless the same shall be suspended or modified or set aside by the commission or be suspended or set aside by a court of competent jurisdiction.

(b) As used in this chapter, the term "motor carriers" includes brokers.



Section 37-3-25 - Penalties for violations.

(a) Any person knowingly and willfully violating any provision of this chapter or any rule, regulation, requirement or order thereunder or any term or condition of any certificate, permit or license for which a penalty is not otherwise herein provided shall, upon conviction thereof, be fined not more than $100.00 for the first offense and not more than $500.00 for any subsequent offense. Each day of such violation shall constitute a separate offense.

(b) If any motor carrier or broker operates in violation of any provision of this chapter (except as to the reasonableness of rates, fares or charges and discriminatory character thereof), or any rule, regulation or requirement, or order thereunder, or of any term or condition of any certificate or permit, the commission or its duly authorized agency may apply to the circuit court of the State of Alabama for any county where such motor carrier or broker operates for the enforcement of such provision of this chapter or of such rule, regulation, requirement, order, term or condition; and such court shall have jurisdiction to enforce obedience thereto by a writ of injunction or by other process, mandatory or otherwise, restraining such carrier or broker, his or its officers, agents, employees and representatives from further violation of such provision of this chapter or of such rule, regulation, requirement, order, term or condition and enjoining upon it or them obedience thereto.

(c) Any person, whether carrier, shipper, consignee or broker, or any officer, employee, agent or representative thereof, who shall knowingly offer, grant or give, or solicit, accept or receive any rebate, concession or discrimination in violation of any provision of this chapter or who, by means of any false statement or representation or by use of any false or fictitious bill, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit, deposition, lease or bill of sale or by any other means or device, shall knowingly and willfully assist, suffer or permit any person or persons, natural or artificial, to obtain transportation of passengers or property subject to this chapter for less than the applicable rate, fare or charge, or who shall knowingly and willfully by any such means or otherwise fraudulently seek to evade or defeat regulations as in this chapter provided for motor carriers or brokers shall be deemed guilty of a misdemeanor and, upon conviction thereof, be fined not more than $100.00 for the first offense and not more than $1,000.00 for any subsequent offense.

(d) Any agent or employee of the commission who divulges any fact or information which may come to his knowledge during the course of the examination of the accounts, records and memoranda of motor carriers or brokers as provided in this chapter, except as he may be directed by the commission or by a court of competent jurisdiction or judge thereof, shall be subject, upon conviction in any court of the State of Alabama of competent jurisdiction, to a fine of not more than $1,000.00.

(e) It shall be unlawful for any motor carrier or broker engaged in intrastate commerce or any officer, receiver, trustee, lessee, agent or employee of such carrier, broker or person or any other person authorized by such carrier, broker or person to receive information, knowingly to disclose to, or permit to be acquired by any person other than the shipper or consignee without the consent of such shipper or consignee any information concerning the nature, kind, quantity, destination, consignee or routing of any property tendered or delivered to such motor carrier or broker for such transportation, which information may be used to the detriment or prejudice of such shipper or consignee or which may improperly disclose his business transaction to a competitor, and it shall be unlawful for any person to solicit or knowingly receive any such information which may be so used.

(f) Nothing in this chapter shall be construed to prevent the giving of such information in response to any legal process issued under the authority of any court or to any officer or agent of the government of the United States or of any state, territory or district thereof in the exercise of his power, or to any officer or other duly authorized person seeking such information for the prosecution of persons charged with or suspected of crimes or to another carrier or broker or its duly authorized agent, for the purpose of adjusting mutual traffic accounts in the ordinary course of business of such carriers or brokers.

(g) Any motor carrier or broker or any officer, agent, employee or representative thereof who shall willfully fail or refuse to make a report to the commission as required by this chapter or to keep accounts, records and memoranda in the form and manner approved or prescribed by the commission or shall knowingly and willfully falsify, destroy, mutilate or alter any such report, account, record or memorandum or shall knowingly and willfully file any false report, account, record or memorandum shall be deemed guilty of a misdemeanor and, upon conviction thereof, be subject for each offense to a fine of not more than $5,000.00.



Section 37-3-26 - Collection of rates and charges.

No common carrier by motor vehicle shall deliver or relinquish possession at destination of any freight transported by it in intrastate commerce until all tariff rates and charges thereon have been paid, except under such rules and regulations as the commission may from time to time prescribe to govern the settlement of all such rates and charges, including rules and regulations for weekly or monthly settlement, and to prevent unjust discrimination or undue preference or prejudice; provided, that the provisions of this section shall not be construed to prohibit any such carrier from extending credit in connection with rates and charges on freight transported for the United States for any department, bureau, or agency thereof, or for any state or political subdivision thereof. Where any common carrier by motor vehicle is instructed by a shipper or consignor to deliver property transported by such carrier to a consignee other than the shipper or consignor, such consignee shall not be legally liable for transportation charges in respect to the transportation of such property (beyond those billed against him at the time of delivery for which he is otherwise liable) which may be found to be due after the property has been delivered to him if the consignee is an agent only and has no beneficial title in the property and, prior to delivery of the property, has notified the delivering carrier in writing of the fact of such agency and absence of beneficial title and, in the case of shipment reconsigned or diverted to a point other than that specified in the original bill of lading, has also notified the delivering carrier in writing of the name and address of the beneficial owner of the property. In such cases the shipper or consignor or, in cases of a shipment so reconsigned or diverted, the beneficial owner shall be liable for such additional charges, notwithstanding the foregoing provisions of this section. On shipments reconsigned or diverted by an agent who has furnished the carrier with a notice of agency and the proper name and address of the beneficial owner and where such shipments are refused or abandoned at ultimate destination, said beneficial owner shall be liable for all legally applicable charges in connection therewith.



Section 37-3-27 - Employment of personnel to aid commission in administration and enforcement of chapter.

The commission is authorized to employ such assistants and employees as are necessary to aid the commission in the proper administration and enforcement of this chapter, subject to the provisions of the merit system.



Section 37-3-28 - Examiners.

The commission is empowered to designate by its order such of its employees to act as examiners under this chapter as may be found to be necessary or desirable. Each of the commissioners and any employee designated as examiner by the commission, for the purposes mentioned in this chapter and in all hearings before the commission, may administer oaths, certify to official acts, issue subpoenas, compel the attendance of witnesses and the production of books and papers.



Section 37-3-29 - Appeals.

From any final action or order of the commission in the exercise of the jurisdiction, power or authority, conferred upon the commission by this chapter, an appeal shall lie to the circuit court of the county of the carrier's residence or in which he has his principal place of business or to the Circuit Court of Montgomery County, Alabama, and thence to the Supreme Court of Alabama. Appeals to a circuit court must be taken within 30 days after the date of such final action or order, and such appeals and the supersedeas and stay of action or order appealed from in other respects shall be governed by the provisions of the law respecting appeals in other cases from the final orders and actions of the commission. Appeals to the supreme court from judgments of the circuit court shall be governed by the Alabama Rules of Appellate Procedure.



Section 37-3-30 - Additional compensation of commission members.

For the extra, new and additional duties imposed upon the commission and the members thereof by this chapter and for the performance of duties which are and will be hereafter required of said commission and the members thereof under this chapter, each member of the commission, in addition to the compensation otherwise provided by law to be paid to him for his service as a member of the commission, shall receive $1,500.00 annually, to be paid monthly as the salaries of other officers are paid, out of the moneys of the State Treasury provided by law for payment of salaries and other expenses of the commission.



Section 37-3-31 - Appropriation.

There is appropriated out of the moneys of the treasury, to the credit of the motor carrier fund, the sum of $50,000.00 annually, to meet the expense incurred by the Alabama Public Service Commission under the provisions of this chapter. The expenses incurred by the Alabama Public Service Commission under the provisions of this chapter, when certified by the commission or its president and approved by the Governor, shall be paid on warrant drawn as prescribed by law with respect to warrants.



Section 37-3-32 - Fees.

In addition to all of the taxes and fees prescribed by law, motor carriers shall pay to the commission under the provisions of this chapter the following:

(1) Every application for a certificate of public convenience and necessity or permit under this chapter shall be accompanied by an application fee in the amount of $100.00.

(2) Every application for an amendment of a certificate of public convenience and necessity or permit shall be accompanied by an application fee of $100.00.

(3) Every application for transfer of a certificate of public convenience and necessity or permit shall be accompanied by a fee of $25.00.

(4) Every application for approval of a lease of a certificate of public convenience and necessity for a period of more than six months shall be accompanied by a fee of $10.00.

(5)a. For every motor vehicle to be used by a motor carrier on the highways of the State of Alabama there shall be paid a registration fee in the amount of $6.00, and the commission is given authority to adopt reasonable rules and regulations for the issuance of an appropriate or distinguishing number for each such motor vehicle upon which the registration fee prescribed by this chapter shall have been paid and such registration or distinguishing number shall remain with the motor vehicle for which it was issued and shall be nontransferable.

b. The registration fee for tour buses, as defined in Section 40-19-1(10), shall be paid pursuant to Section 40-17-150(e).

c. It shall be unlawful for a motor vehicle to be operated on the highways of this state without having conspicuously displayed on its sides a registration or distinguishing number prescribed and issued for the vehicle by the commission under this chapter.

d. Of such registration fee, $1.00 shall be paid into the State Treasury in the motor carrier fund as provided in this section. The remaining portion of this fee shall be paid over to the treasurer and shall be held in the commission's operating fund, and shall be paid out by the treasurer in payment of expenses incurred by the commission in the regulation of motor carriers upon warrants drawn as provided by law upon the treasurer and approved as required by law.

The commission may negotiate and enter into written reciprocity agreements with other states regarding the payment of these fees.

All tax penalties, fees, and allowances collected under this chapter, except those registration fees in excess of $1.00 collected under subsection (5) above shall be paid into the State Treasury within 30 days after their receipt and shall be kept separate and apart from all other funds by the state treasury in a fund to be known as the "motor carrier fund".



Section 37-3-32.1 - Administration of Unified Carrier Registration Act of 2005.

(a) Foreign and domestic motor carriers, motor private carriers, leasing companies, brokers, and freight forwarders shall not operate in interstate commerce in this state without first registering with a base state and paying all fees as required under the federal Unified Carrier Registration Act of 2005.

(b) The Public Service Commission is the state agency in this state responsible for the administration of the federal Unified Carrier Registration Act of 2005, including participating in the development, implementation, and administration of the Unified Carrier Registration Agreement. The commission may follow rules governing the Unified Carrier Registration Agreement issued under the Unified Carrier Registration Plan by its board of directors.

(c) The commission may follow rules and collect fee assessments set by the federal Secretary of Transportation from foreign and domestic motor carriers, motor private carriers, leasing companies, brokers, and freight forwarders, and do all things necessary to enable this state to participate in the federal Unified Carrier Registration Agreement pursuant to the federal Unified Carrier Registration Act of 2005. The commission may register applicants and collect all fees without notice or a public hearing.

(d) Any fees collected by the commission pursuant to this section, except application fees, shall be distributed as follows: One-sixth shall be paid in the Motor Carrier Fund in the State Treasury Fund; and the remaining five-sixths of the fees shall be paid in the Public Service Commission's operating fund, and shall be expended for the payment of expenses incurred by the commission in the regulation of motor carriers upon appropriation as provided by law.

(e) This section shall not be construed as transferring authority for the enforcement of the federal Motor Carrier Safety Regulations or any part of the Motor Carrier Safety Assistance Program from the Department of Public Safety.



Section 37-3-33 - Municipal privilege license fees or taxes.

(a) Any incorporated city or town in this state shall have the right by proper ordinance to tax and collect reasonable privilege license fees or taxes from any motor bus terminal or any person operating any terminal or station facilities for transportation of passengers, property or express transported by motor carrier and any motor carrier as defined by this chapter where such motor carrier does business in said city or town by receiving passengers or freight for transportation for hire between said city or town and another point in Alabama; provided, that said privilege license or tax shall not exceed the sum of $25.00 in incorporated cities or towns of less than 5,000 inhabitants, that said privilege license or tax shall not exceed the sum of $100.00 in incorporated cities or towns of over 5,000 and less than 25,000 inhabitants, that said privilege license or tax shall not exceed the sum of $200.00 in incorporated cities or towns of more than 25,000 and less than 100,000 inhabitants and that said privilege license or tax shall not exceed the sum of $300.00 in incorporated cities or towns of over 100,000 inhabitants, and that the population shall be computed on the federal census of 1930 or any subsequent decennial federal census; and provided further, that said privilege license or tax shall, in cases of motor buses, include the privilege of receiving and discharging both passengers and express.

(b) This section shall not be construed as allowing a municipality, county, metropolitan government or combination thereof to regulate any church owned buses used for carrying passengers to and from religious services, regardless of size and capacity, or to regulate any motor vehicle engaged primarily in the hauling of 10 or fewer passengers to and from their regular places of employment, taxicabs and airport limousines exempted, or to regulate the organizers, sponsors or promoters of motor vehicles engaged primarily in the hauling of passengers to and from their regular places of employment, but regulation by the appropriate government shall be permitted, however, if the motor vehicles excluded from regulation and the organizers, sponsors and promoters of such vehicles, are specifically defined and regulated as a class separate and distinct from other existing common carriers and contract carriers.



Section 37-3-34 - Rules and regulations of commission.

The commission is given the power and authority to make such general rules and regulations not incorporated herein or inconsistent herewith by general order or otherwise as may be necessary to carry out the provisions of this chapter and may, on its own initiative, inquire into and enforce all provisions of this chapter. A substantial compliance by the commission with the requirements of this chapter shall be sufficient to give effect to all rules, orders, acts and regulations of the commission, and they shall not be declared inoperative, illegal or void for any omission of a technical nature in respect thereto.






Chapter 4 - PUBLIC UTILITIES OTHER THAN TRANSPORTATION COMPANIES OR MOTOR VEHICLE CARRIERS.

Article 1 - Rate and Other Regulations.

Section 37-4-1 - Definitions.

Unless otherwise specified, when used in this article, these terms shall have the following meanings:

(1) COMMISSION. The Alabama Public Service Commission.

(2) COMMISSIONER. A member of the commission.

(3) MUNICIPALITY. Any municipal corporation organized under the laws of this state.

(4) PERSON. Such term shall mean and include individuals, associations of individuals, firms, partnerships, companies, corporations, municipalities, governmental agencies, their lessees, trustees, or receivers appointed by any court whatsoever, in the singular number as well as in the plural.

(5) NONUTILITY. Any federal agency, instrumentality, or corporation, owned by the United States, and any corporation or joint stock company in which the United States or any of its departments, establishments, or agencies, owns more than 50 percent of the voting shares of stock of such corporation or joint stock company.

(6) SECURITIES. Such term shall mean and include stock, stock certificates, bonds, notes, debentures, or other evidences of indebtedness, authorized, issued, or executed by any utility.

(7) UTILITY. Such term shall mean and include every person, not engaged solely in interstate business, that now or may hereafter own, operate, lease, or control:

a. Any plant, property, or facility for the generation, transmission or distribution, sale or furnishing to or for the public of electricity for light, heat, or power, or other uses, including any conduits, ducts, or other devices, materials, apparatus, or property for containing, holding, or carrying conductors used or to be used for the transmission of electricity for light, heat, or power, or other uses.

b. Any plant, property, or facility for the manufacture, storage, distribution, sale, or furnishing to or for the public of natural or manufactured gas for light, heat, or power, or other uses.

c. Any plant, property, or facility for the supply, storage, distribution, or furnishing to or for the public of water for manufacturing, municipal, domestic, or other uses.

d. Any plant, property, or facility for the production, transmission, conveyance, delivery, or furnishing to or for the public of steam for heat or power, or other uses.

e. Any public wharf, dock, or terminal.

f. Any boat line propelled by any power and not regulated by the laws of this state heretofore or hereafter enacted as a steamboat or steam packet line.

The term "utility" shall also mean and include two or more utilities rendering joint service.

(8) RATE. Such term shall mean and include, in the plural number as well as in the singular, every individual or joint rate, classification, fare, toll, charge, or other compensation for service rendered, or to be rendered, by any utility, and every rule, regulation, practice, act, requirement, or privilege in any way relating to such rate, fare, toll, charge, or other compensation, and any schedule or tariff, or part of a schedule or tariff thereof.

(9) SERVICE REGULATION. Such term shall mean and include every rule, regulation, practice, act, or requirement in any way relating to the service or facilities of a utility, including the voltage of electricity, the heat units, pressure and candlepower of gas, the supply, rates, and pressure of water, and in general the quality of any commodity, service, or product supplied.

(10) HOLDING COMPANY. Such term shall mean and include firms, partnerships, companies, corporations, individuals, and associations made up in whole or in part of individuals, firms, partners, companies, trusts at common law, corporations, or any other legal entities, their lessees, trustees, or receivers appointed by any court whatsoever, in the singular number as well as in the plural, who own or control as much as 10 percent in number or amount of the outstanding shares of common stock of any utility engaged in any intrastate business in this state.

(11) COMMON STOCK. Such term shall mean and include any and all stock, shares, or interest in any such utility of such nature that the ownership or control of a majority of the stock, shares, or interest, in number and amount, or in number or amount thereof, vests the control and management of such utility in the holders or owners thereof.

(12) AFFILIATED INTERESTS. Such term shall mean and include the following:

a. Every corporation and person owning or holding directly or indirectly five percent or more of the voting securities of any utility engaged in any intrastate business in this state.

b. Every corporation and person, other than those specified in paragraph a. hereof, in any chain of successive ownership of five percent or more of voting securities, the chain beginning with the holder or holders of the voting securities of such utility.

c. Every corporation or person with which the utility has a management or service contract.



Section 37-4-2 - Jurisdiction of commission limited as to nonutilities.

The commission shall not have any jurisdiction, authority, power or control in any respect whatsoever over any nonutility, as defined in Section 37-4-1, except as may be provided in Division 2 of Article 2 of this chapter. Any utility, as defined by Section 37-4-1, may sell, lease or otherwise dispose of any or all of its property, including, without limitations, any franchise, rights, contracts, business, good will, capital stock and all other assets to any such nonutility without the approval or consent of the commission, except as may be provided in Division 2 of Article 2 of this chapter.



Section 37-4-2.1 - Regulation of certain private water system utilities in Class 8 municipalities.

Notwithstanding any other provision of law, any private water system utility which serves less than 1,000 customers and purchases its water from a municipal water system in a Class 8 municipality may elect to be exempt from all regulation of the Public Service Commission and subject to regulation by the municipality from which it purchases its water in the manner set forth in this section. An initial election under this section shall be effective upon filing of a written notification to the Public Service Commission and the municipality, and shall remain effective until and unless revoked in the same manner. Any private water system utility making an election under this section may maintain its rates and charges which are in effect at the time of the election without further approval from the municipality. The municipality shall thereafter approve any changes in rates and charges for the private water system utility that are fair, just, and reasonable to the water system and the customers. Approval of the changes may be set forth in a water purchase agreement between the private water system and the municipality, or by other written means, and may allow for prospective rate adjustments based on specified criteria.



Section 37-4-3 - Officers and directors occupy fiduciary relationship.

The officers and directors of every corporation operating as a utility shall be deemed to stand in a fiduciary relation to the corporation, and shall discharge the duties of their respective offices or positions in good faith and with that diligence, care and skill which ordinary prudent men would exercise under similar circumstances and conditions.



Section 37-4-4 - Directors not to delegate or relinquish duties.

The directors of corporations which are utilities engaged in any intrastate business in this state shall not, in any manner, delegate or temporarily or permanently relinquish or surrender their duty or obligation while occupying said office.



Section 37-4-5 - Sale or purchase of securities by utility employees.

No utility shall permit any employee to sell, offer for sale, or solicit the purchase of any security of any other person or corporation during such hours as such employee is engaged to perform any duty of such utility; nor shall any utility by any means or device whatsoever require any employee to purchase or contract to purchase any of its securities or those of any other person or corporation; nor shall any utility require any employee to permit the deduction from his wages or salary of any sum as a payment or to be applied as a payment on any purchase or contract to purchase any security of such utility or of any other person or corporation.



Section 37-4-6 - Payment of dividends.

(a) No utility engaged in intrastate business in this state shall pay any dividend upon its common stock until: The utility's earnings and earned surplus are sufficient to declare and pay same after provision is made for reasonable and proper reserves. The dividend then proposed to be paid upon such common stock can reasonably be declared and paid without impairment of the ability of the utility to perform its duty to render reasonable and adequate service at reasonable rates. If any common stock dividends are proposed to be declared and paid other than as above provided, the utility shall give the commission at least 30 days' notice in writing of its intention to so declare and pay such dividends.

(b) If at any time the commission shall find that the capital of any utility is impaired, the commission may, after due notice, investigation and hearing, issue an order directing such utility to cease paying dividends on its common stock until reasonable proof has been made to the commission that such impairment has been made good, and that the status of the utility has become such that common stock dividends may reasonably and properly be paid after the utility has made full compliance with the law and with the commission's rules and regulations pertaining thereto.



Section 37-4-7 - Application to issue securities or assume obligations - When required; order of commission.

No utility shall issue any securities, or assume any obligation or liability, as lessor, lessee, guarantor, endorser, surety or otherwise, in respect to the securities of any other person unless and until, and then only to the extent that, upon application by the utility, and after investigation by the commission of the purposes and uses of the proposed issue, and the proceeds thereof, or of the proposed assumption of obligation or liability in respect of the securities of any other person, the commission by order authorizes such issue or assumption. The commission shall make such order only if it finds that such issue or assumption is for some lawful object within the corporate purposes of the utility, is compatible with the public interest, is necessary or appropriate for or consistent with the proper performance by the utility of its service to the public as such utility and will not impair its ability to perform that service and is reasonably necessary and appropriate for such purpose. Any such order of the commission shall specify the purposes for which any such securities or the proceeds thereof may be used by the utility making such application.



Section 37-4-8 - Application to issue securities or assume obligations - Form; contents; oath; signatures; by whom filed.

Every application for authority for such issue or assumption shall be made in such form and contain such matters as the commission may prescribe. Every such application and every certificate of notification provided for in this article shall be made under oath, signed and filed on behalf of the utility by its president, a vice-president, auditor, comptroller or other executive officer having knowledge of the matters therein set forth and duly designated for that purpose by the utility.



Section 37-4-9 - Application to issue securities or assume obligations - Time for disposition by commission.

All applications for the issuance of securities or assumption of liability or obligation shall be placed at the head of the commission's docket and disposed of promptly, and all such applications shall be disposed of in 60 days after the same are filed with the commission, unless it is necessary for good cause to continue the same for a longer period for consideration. Whenever such application is continued beyond 60 days after the time it is filed, the order making such continuance must state fully the facts necessitating such continuance.



Section 37-4-10 - Application to issue securities or assume obligations - Grant or denial; modifications; supplemental orders.

The commission, by its order, may grant or deny the application provided for in Section 37-4-7 as made, or may grant it in part or deny it in part, or may grant it with such modification and upon such terms and conditions as the commission may deem necessary or appropriate in the premises and may, from time to time, for good cause shown, make such supplemental orders in the premises as it may deem necessary or appropriate and may, by any such supplemental order, modify the provisions of any previous order as to the particular purposes, uses, and extent to which or the conditions under which, any securities so theretofore authorized or the proceeds thereof may be applied; subject always to the requirements of Section 37-4-7.



Section 37-4-11 - Sale, pledge or other disposition of securities.

Whenever any securities set forth and described in any such application for authority or certificate of notification as pledged or held unencumbered in the treasury of the utility shall, subsequent to the filing of such application or certificate, be sold, pledged, repledged or otherwise disposed of by the utility, such utility shall, within 10 days after such sale, pledge, repledge or other disposition, file with the commission a certificate of notification to that effect, setting forth therein all such facts as may be required by the commission.



Section 37-4-12 - Guarantee or obligation on part of state not to be implied.

Nothing in this article shall be construed to imply any guarantee or obligation as to such securities on the part of the State of Alabama.



Section 37-4-13 - Provisions of article not applicable to certain notes.

The provisions of Sections 37-4-7 through 37-4-12 shall not apply to notes issued by a utility for the proper purposes and not in violation of law, payable at a period of not more than two years from the date thereof, and aggregating (together with all other outstanding notes of a maturity of two years or less) not more than five percent of the tangible fixed capital as defined in the accounting classification as prescribed by the commission, and shall not apply to like notes issued by a utility, payable at a period of not more than two years from the date thereof, to pay, retire, discharge or refund, in whole or in part, any such note or notes, and shall not apply to renewals thereof from time to time, not exceeding in the aggregate six years from the date of the issue of the original note or notes so renewed or refunded. No such notes payable at a period of not more than two years from the date thereof shall, however, in whole or in part, directly or indirectly, be paid, retired, discharged or refunded by any issue of securities of another kind of any term or character, or from the proceeds thereof without the approval of the commission. Within 10 days after the making of any such notes, so payable at periods of not more than two years from the date thereof, the utility issuing the same shall file with the commission a certificate of notification, in such form as may from time to time be determined and prescribed by the commission, setting forth as nearly as may be the same matters as those required in respect of application for authority to issue other securities.



Section 37-4-14 - Receiver's certificate or debentures.

Nothing contained in this chapter shall limit the power of any court having jurisdiction to authorize or cause a receiver's certificate or debentures to be issued according to the rules and practice obtaining in receivership proceedings.



Section 37-4-15 - Reports by utility.

The commission shall require periodical or special reports from each utility hereafter issuing any security, including such notes payable at periods of not more than two years from the date thereof, which shall show, in such detail as the commission may require, the disposition made of such securities and the application of the proceeds thereof.



Section 37-4-16 - Validity of securities issued without authorization; penalty for violation.

Securities issued and obligations and liabilities assumed by a utility, for which under the provisions of this chapter the authorization of the commission is required, shall not be invalidated because issued or assumed without such authorization therefor having first been obtained, or because issued or assumed contrary to any term or condition of such order of authorization as modified by any order supplemental thereto entered prior to such issuance or assumption. Securities issued or obligations or liabilities assumed in accordance with all the terms and conditions of the order of authorization therefor shall not be affected by a failure to comply with any provision of this chapter or rule or regulation of the commission relating to procedure and other matters preceding the entry of such order of authorization or order supplemental thereto. A copy of any order made and entered by the commission as in this chapter provided (duly certified by a commissioner or by the secretary of the commission) approving the issuance of any securities or the assumption of any obligation or liability by a utility, shall, in and of itself, be sufficient evidence, for all purposes, of full and complete compliance by the applicant for such approval with all procedural and other matters required precedent to the entry of such order. Any utility or officer, agent or employee thereof, acting within the scope of his official duties of employment, who willfully issues any such securities, or assumes any such obligation or liability, or makes any sale or other disposition of securities, or applies any securities or the proceeds thereof to purposes, other than the purposes specified in an order of the commission with respect thereto, contrary to the provisions of this chapter, shall be liable to a penalty of not more than $10,000.00, but the utility is only required to specify in general terms the purpose for which any securities are to be issued, or for which any obligation or liability is to be assumed, and the order of the commission with respect thereto shall likewise be in general terms.



Section 37-4-17 - Valuation of utility property - When made; assistants and examiners; factors considered.

The commission may, upon its own motion, at any time, and upon reasonable notice to any utility, when the commission deems it necessary to ascertain the value of the property of such utility, proceed to investigate, ascertain and report the value thereof, and shall make such investigation, ascertainment and report upon the request and application of any utility. To enable the commission to make such investigation and report, if upon its own motion, it may employ such experts and other assistants as it may deem necessary. If such investigation and report is made upon the application of a utility, the same shall be made and the experts and assistants employed by the commission for that purpose shall be employed at the expense of the utility making such application. The commission may appoint examiners who shall have the power to administer oaths, examine witnesses and take testimony in connection with any such investigation. In arriving at a valuation of the property of any utility as provided in this section, the commission shall give due consideration to the history and development of the utility and its property, original cost, cost of reproduction as a going concern and other elements of value recognized by the laws of the land for rate-making purposes. For the purpose of making such investigation, the members of the commission and its duly authorized agents and employees shall at all reasonable times have free access to the property, accounts, records and memoranda of the utility whose property and rights are being valued, and such utility shall aid and cooperate with the commission and its duly authorized agents and employees to the fullest degree for the purpose of facilitating such investigation. Upon the completion of the valuation of any utility, as provided in this article, the commission shall thereafter keep itself informed of all extensions and improvements or other changes in the condition and values of the property of such utility, and shall ascertain the value thereof, and shall from time to time revise and correct its valuation to the extent that may be necessary by reason of such extension and improvements or other changes in the physical condition and resulting value of such property; and to this end every utility shall make such report and furnish such information as the commission may require.



Section 37-4-18 - Valuation of utility property - Notice; filing of protest; finality.

Whenever the commission shall have completed its valuation and report of the property of any utility, as provided in this article, and before such valuation shall become final, the commission shall give notice to such utility and to every municipality in the state where such utility renders service, as shown by the records of the commission, stating the valuation placed upon the property valued, and shall allow 90 days in which such utility, or any person who uses the service of such utility, or any municipality in which such utility operates, may file a protest of the same with the commission. If no protest is filed within 90 days, the valuation fixed by such report shall become final, as of the date thereof.



Section 37-4-19 - Valuation of utility property - Hearing upon protest; corrections; final order.

If notice of protest is filed, the commission shall fix a time for hearing the same and shall proceed as promptly as possible to hear and consider any matter relative and material thereto which may be presented in support of any such protest so filed. If, after hearing any such protest, the commission shall be of the opinion that its valuation should not be made final, it shall make such changes as may be necessary to do justice, and shall issue an order making such valuation as corrected final as of the date thereof, which order shall be a final order of the commission. If, after hearing any such protest, the commission shall be of the opinion that its valuation should be made final, it shall issue an order making such valuation final as of the date thereof, which order shall likewise be a final order of the commission. Any such final order and the commission's report of valuation upon which the same is based shall be a permanent public record of the commission, and shall be kept on file at its office. If no protest is filed as provided in Section 37-4-18 and such report of valuation by the commission becomes final as therein provided, then the valuation fixed in such report shall for all future rate-making purposes be the permanent basic valuation of the property of such utility unless there be a revaluation of the property of such utility as is provided in this article. If such protest is filed and after hearing thereof and order thereon, no appeal be taken to the Circuit Court of Montgomery County, then the valuation fixed by such final order thereon shall for all future rate-making purposes be the permanent basic valuation of the property of such utility unless there is a revaluation of the property of such utility as is provided in this article.



Section 37-4-20 - Valuation of utility property - Revaluation.

(a) If the valuation of the property of any utility has become final as provided in this article, or if such valuation becomes final as provided in Section 37-4-18, the commission may, within 90 days after any valuation hereafter made becomes final, proceed for reasons which it shall deem sufficient to make a revaluation of the property of such utility of which a valuation has been made or may be made under the provisions of this chapter, such revaluation being had upon the principles declared in this chapter; and the commission may to this end make such further investigation as provided in this chapter as it may see fit. The commission shall give notice to any utility of its intention to proceed to a revaluation of the property of such utility.

(b) Whenever the commission shall have completed its revaluation, it shall make a report thereof, and before such revaluation shall become final, the commission shall give notice to such utility, and to each municipality in which it renders service as shown by the records of the commission, stating the valuation placed upon the property so revalued, and shall allow 60 days in which such utility, or any person who uses the service of such utility, or any municipality in which such utility operates, may file a protest of the same with the commission. If no protest is filed within 60 days, the valuation fixed in such report of revaluation shall become final, as of the date thereof. If notice of protest is filed by any utility whose property is so revalued, or by any person who uses the service of such utility or any municipality in which such utility operates, the commission shall fix a time for hearing the same and shall proceed as promptly as practicable to hear and consider any matter relative and material thereto which may be presented in support of any such protest so filed. If, after hearing any such protest, the commission shall be of the opinion that the valuation fixed in its report of revaluation should not be made final, it shall make such changes as may be necessary to do justice, and shall issue an order making such valuation as corrected, final as of the date thereof, which order shall be a final order of the commission. If, after hearing any such protest, the commission shall be of the opinion that the valuation fixed in its report of revaluation should be made final, it shall issue an order making such valuation final as of the date thereof, which order shall likewise be a final order of the commission. Any such final order and the commission's report of revaluation upon which the same is based shall be a permanent public record of the commission, and shall be kept on file at its office. If no protest is filed as provided in this article, and the valuation fixed by the commission in its report of revaluation becomes final, as herein provided, then the valuation fixed in such report of revaluation shall for all future rate-making purposes be the permanent basic valuation of the property of such utility. If protest is filed as provided in this article, and after hearing thereof, and order thereon, no appeal is taken to the Circuit Court of Montgomery County, then the valuation fixed by such final order on the commission's report of revaluation shall for all future rate-making purposes be the permanent basic valuation of the property of such utility.

(c) In the case of any revaluation in a proceeding in which the final order of valuation is made, the cost of services of engineers, accountants or other experts employed and used by the commission in such revaluation proceeding shall be borne by the commission where such revaluation is by the commission on its own motion, or upon the application of some person other than the utility whose property is involved.



Section 37-4-21 - Valuation of utility property - Appeals.

When any order of valuation or of revaluation of the commission has become a final order, an appeal may be taken therefrom by the utility or by any person, as defined in this article, who is a party to the cause before the commission, to the Circuit Court of Montgomery County, Alabama, within 30 days from the date of such final order, and upon the hearing of such appeal that court shall have the right to affirm the order of the commission, or reverse the same and remand the case to the commission for further consideration. From any such judgment of the circuit court, an appeal shall lie to the Supreme Court of Alabama, which court shall have the right to affirm the judgment of the circuit court, or to reverse the same and remand the case to the commission for further consideration. If the case should be reversed and remanded to said commission by either the circuit or the supreme court, the commission shall proceed to a consideration thereof in accordance with the mandate of said court and the law as applicable thereto.



Section 37-4-22 - Contract rates.

(a) Rates and service regulations may be established by contract between a municipality and utility for a specified term, not exceeding 30 years, but only by and with the approval of the commission to be expressed by its order. Utilities may contract with each other and with persons who are not utilities in respect of the use of their properties and facilities, the sale or exchange of water, gas, electricity or other products or commodities, otherwise than pursuant to established rates, the distribution to the public of such products and commodities jointly or singly, and the territory within which such joint or single service shall be rendered and other matters deemed to be of mutual advantage, subject, however, in all such cases, to the approval of the commission; but no person shall participate in such distribution who is not a utility.

(b) Whenever any such contract shall be made, it shall, before becoming effective, be submitted to the commission. If the commission shall find the provisions of any such contract consistent with the public interest, it shall approve the same. Otherwise, it shall disapprove the same, and unless and until so approved, such contract shall be of no effect; but if it is approved, it shall in all respects be lawful. Whenever a utility provides for itself by contract, as above provided, a source of supply of any product or commodity which it would otherwise be under the duty to generate or manufacture, it shall, to such extent as the commission may order, be excused from the construction or maintenance of plant, facilities and equipment necessary for such generation or manufacture.



Section 37-4-23 - Inspection and supervision fees - Generally.

Each utility, as defined in this chapter, doing business in this state and subject to the control and jurisdiction of the commission with respect to its rates and service regulations, shall pay quarterly to the commission beginning November 1, 1985 and on each quarter thereafter February 1, May 1, August 1, and November 1 of each year, a fee for the inspection and supervision of such business. Such inspection and supervision fees shall be paid by such utilities in addition to any and all property, franchise, licence, intangible and other taxes, fees and charges now or hereafter provided by law. No similar inspection and supervision fees shall be levied or assessed by any county or municipality of the state, and no part of such inspection and supervision fees shall be allowed to any county or municipality of this state. Such inspection and supervision fee shall be measured by the amount of the gross receipts of each such utility for the fiscal year next preceding the dates fixed in this article for the payment of the same, except that in case of such utilities engaged in interstate business, the fees shall be measured by the gross receipts of such utilities from intrastate business only, for such preceding fiscal year, and not in any respect upon receipts derived wholly or in part from interstate business. Such fees shall be ascertained as follows: A fee of $2.85 per $1,000.00 for the first $100,000.00 or less of such gross receipts; a fee of $2.35 per $1,000.00 for each additional $1,000.00 of such gross receipts up to and including $1,000,000.00 thereof; and a fee of $1.85 per $1,000.00 for each additional $1,000.00 of such gross receipts over $1,000,000.00 thereof; but in no case shall said fee be less than $25.00, which shall be the minimum inspection and supervision fee to be paid by any utility. However, all utilities with gross intrastate receipts in excess of $60,000,000.00 per calendar year will continue to submit the quarterly payment of fees, as due on the intrastate gross receipts of the fiscal year ended September 30, 1984, through August 1, 1985. On September 1, 1985 such utilities shall pay fees due based on gross receipts for the calendar quarter ended December 31, 1984. Beginning November 1, 1985 such companies shall pay over on a quarterly basis fees based on gross receipts for the calendar quarter ended March 31, 1985 and henceforth for the calendar quarters ending June 30, September 30, December 31 and March 31 of each year on the following February 1, May 1, August 1 and November 1 of each year respectively. The commission shall keep a true record of all such amounts so paid to it, but said amounts when received by the commission shall be promptly paid over to the treasurer and shall be held in the commission's operating fund by him except those funds identified in Section 37-4-88 which are designated for the "gas pipeline safety fund," and shall be paid out by the treasurer in payment of expenses incurred by the commission under this title upon warrants drawn by the comptroller on the treasurer, and approved by said commission or a majority thereof. Subject to the provisions of the merit system, the commission shall have power to employ such assistants as may be found necessary to aid the commission in such regulation, and to make payment for any necessary traveling or incidental expenses incurred in connection with such regulation, which shall be paid out of said fund as aforesaid, so far as it may be available. Payment of the supervision and inspection fees provided for under this section shall in all respects be governed by the provisions of Section 37-4-24.



Section 37-4-24 - Inspection and supervision fees - Recovery of delinquent fees.

(a) Supervision and inspection fees provided for in this chapter shall be in default after February 1, May 1, August 1 and November 1 of each year, if not paid prior to or on that date. In the event that the amount payable by any utility for any quarter cannot be ascertained on or before the dates herein prescribed for payment each year, such utility shall, in any event, pay the minimum supervision and inspection fee provided in this article, and in addition such part of any additional supervision and inspection fee as may be ascertainable on or before the date of default; and when any further or additional amount payable for such quarter can be ascertained, the same shall be paid within 30 days after it becomes possible to ascertain the same. Any utility failing, in whole or in part to pay any supervision or inspection fee, or part thereof, due by it within any of the time prescribed in this article, for the payment of the same, shall be in default, and shall be liable to a penalty of not exceeding &dollar;50.00 per day, to be recovered by a civil action brought by the state, for every day it thereafter remains in default, and such penalty may be recovered together with the supervision and inspection fee, in default, in a single action. And the state shall have a lien upon all the property in this state of any utility for the payment of the supervision and inspection fees provided by this chapter, to be paid, and the penalties in this section provided for, which lien shall be superior to all other liens, except the lien for state, county and municipal taxes.

(b) Any utility company may, at their own election, pay over the total fees due for the preceding fiscal year on November 1 of each year.



Section 37-4-25 - Intercorporate relations - Treatment of utility as part of general system.

For all the purposes of this chapter the commission may, in its discretion, deem and treat any utility, the property of which is operated in connection with or as a part of a general system of any other utility and all of the capital stock of which or substantially all of the capital stock of which is owned or controlled by such other utility, or by any person or persons who own or control all of the capital stock or substantially all of the capital stock of such other utility as a part of or consolidated with such owning or controlling utility or such other utility whose stock is so owned or controlled.



Section 37-4-26 - Intercorporate relations - Agreements with holding companies or affiliated interests.

Every utility engaged in any intrastate business in this state must file with the commission a true and correct statement, properly verified, of every outstanding or existing agreement between it and any holding company or affiliated interests, substantially affecting the financial status or credit of the utility, or the management or control of the utility by such holding company or affiliated interests. Thereafter, it shall be the duty of every such utility, within 30 days after the making thereof, to file with the commission a verified statement of every new agreement or modification of an existing agreement of like character; provided, that the commission may, by affirmative action, relieve any utility from the duty or obligation of filing any such statement. The commission shall have full authority and power to investigate any such agreement, and if the commission, after due notice and hearing, finds that such agreement is unjust and unreasonable, the commission shall make and enter such order as is just and reasonable relating thereto.



Section 37-4-27 - Special or reduced rates.

All utilities may grant free transportation or service, or transportation or service at reduced rates, to such persons as are now or may hereafter be authorized by law to receive the same, and may grant free transportation or service, or transportation or service at reduced rates, to their officers, agents, attorneys or employees, and their families, and may exchange the same with other utilities.



Section 37-4-28 - Certificate of convenience and necessity - When required; application; issuance.

No plant, property or facility for the production, transmission, delivery or furnishing of gas, electricity, water or steam shall be constructed, except ordinary extensions of existing systems in the usual course of business, until written application is first made to the commission for the issuance of a certificate of convenience and necessity, and the issuance by the commission of such certificate. Upon the filing of any such application, and after a public hearing of all parties interested, the commission may, or may not, in its discretion, issue such a certificate of convenience and necessity, and if issued, may prescribe such conditions upon the issuance as it may deem advisable.



Section 37-4-29 - Certificate of convenience and necessity - Time for exercising authority conferred.

Unless exercised within a period designated by the commission, but not exceeding one year from the grant thereof, exclusive of any delay due to the order of any court, or the failure to obtain any grant or consent, authority conferred by a certificate of convenience and necessity issued by the commission shall be null and void; but the beginning of the construction of the road, line, system or works of such utility, in good faith within the time prescribed by the commission, and the prosecution of the same with reasonable diligence, shall constitute a compliance with such certificate.



Section 37-4-30 - Obtaining electric service under a private contract; definitions.

(a) No existing electric customer shall obtain electric service under a private contract for electric service without first giving written notice to the utility currently providing it retail electric service at least 45 days prior to the date on which the private contract for electric service is to become effective. In the event any utility currently providing service to the existing electric customer determines that it or its other electric customers will be adversely affected by the loss of the existing electric customer due to the private contract for electric service, it may, within 45 days of the date of the existing electric customer's written notice of a private contract for electric service, file a petition for review of the private contract for electric service as set forth below and service under such contract shall not be initiated until 45 days after such review has been completed and an order concerning such review has been issued by the Public Service Commission or a circuit court; provided, however, that if the utility currently providing electric service is a utility subject to the jurisdiction of the Public Service Commission, the existing electric customer may file with the secretary of said commission, and if the utility currently providing electric service is a utility exempt from or otherwise not subject to the jurisdiction of the Public Service Commission, the existing electric customer may file with the clerk of the circuit court in the judicial circuit in which the existing electric customer is located, a bond in the amount of the utility's estimate of the stranded costs associated with the transfer of the existing electric customer's service under the private contract for electric service as set forth below, with two or more sureties, to be approved by the Public Service Commission or by one of the judges of the circuit court, as the case may be, one of which may be a surety company, payable to the utility and conditioned to pay all stranded costs associated with the transfer of the existing electric customer's service under the private contract, as well as interest thereon for the period from the date of transfer of the existing electric customer's service under the private contract to the existing electric customer's payment of the stranded costs associated with the referenced transfer as such reasonable rate as the Public Service Commission or circuit court, as the case may be, shall determine, and upon the filing of the bond, service under the private contract for electric service may be initiated on the date on which the private contract for electric service is to become effective, or thereafter at the election of the existing electric customer, subject to the further orders of the Public Service Commission or circuit court, as the case may be, as set forth below.

In any such proceeding, upon the request of the existing electric customer or the utility, a protective order may be entered protecting the confidentiality of information in the private electric contract or the utility's contract with the existing electric customer, where it is asserted by the existing electric customer or the utility that the contract contains sensitive business information the disclosure of which may compromise competition or the proprietary rights of the existing electric customer, the proposed electric supplier, or the utility.

(i) If the utility currently providing electric service is a utility subject to the jurisdiction of the Public Service Commission, it may file a petition for review with the Public Service Commission and the existing electric customer shall be made a party to any such proceeding. The utility's petition for review shall state its estimate of the stranded cost associated with the transfer of the existing electric customer's service under the private contract for electric service. Upon filing of such petition, the existing electric customer seeking to enter into a private contract for electric service shall submit the contract to the Public Service Commission for its review in accordance with the requirements of this section. The Public Service Commission shall review the private contract for electric service to determine whether the contract is consistent with the public interest by determining whether the private contract for electric service will materially impair the ability of any utility currently providing service to the existing electric customer to provide efficient and reliable service at a reasonable cost to and for the public which it continues to serve. If the Public Service Commission determines that the private contract for electric service is not inconsistent with the public interest, it may approve the private contract, but to ensure that no utility or electric customer will be adversely affected, shall require the existing electric customer to reimburse any utility, for any and all reasonable stranded costs associated with the transfer of the existing electric customer's service under the private contract for electric service. In appropriate circumstances, the commission may allow, upon the posting of adequate security, payments by the existing electric customer of any and all reasonable stranded costs associated with the transfer over a period of up to five years with appropriate consideration to the utility for the time value of such method of payment. The Public Service Commission shall, within 90 days after the completion of the hearings and arguments, if any, and the filing of briefs, if any, in the review of a petition filed hereunder, or upon a rehearing thereof, decide the matter.

(ii) If the utility currently providing electric service is a utility exempt from or otherwise not subject to the jurisdiction of the Public Service Commission, it may file a petition for review with the circuit court in the judicial circuit in which the existing electric customer shall be made a party to any such proceeding. The utility's petition for review shall state its estimate of the stranded cost associated with the transfer of the existing electric customer's service under the private contract for electric service. Upon the filing of such petition, the existing electric customer seeking to enter into a private contract for electric service shall submit the contract to the circuit court for its review in accordance with the requirements of this section.

The circuit court shall review the proposed private contract for electric service to determine whether approval of the contract is consistent with the public interest. The proposed private contract for electric service shall not be consistent with the public interest if its approval and becoming effective would materially impair the ability of any utility currently providing service to the existing electric customer to provide efficient and reliable service at a reasonable cost to and for the public which it continues to serve. If the circuit court determines that the private contract for electric service is not inconsistent with the public interest, it shall approve the contract, but to ensure that no utility or electric customer will be adversely affected by approval of the proposed private contract for electric service, shall require the existing electric customer seeking approval of the proposed private contract for electric service to reimburse any utility for any and all reasonable stranded costs associated with the transfer of the existing electric customer's service under the private contract for electric service. In appropriate circumstances, the circuit court may allow, upon the posting of adequate security, payments by the existing electric customer of any and all reasonable stranded costs associated with the transfer over a period of up to five years with appropriate consideration to the utility for the time value of such method of payment.

For its aid, in making the determinations required hereunder, as to both the public interest and the compensation to be paid a utility where a private contract for electric service is determined not to be inconsistent with the public interest, the circuit court shall, upon motion of any party, refer the case to a panel of three commissioners to be appointed by the court. Each commissioner shall be knowledgeable and experienced in the operations of electric utilities and shall meet the qualification requirements applicable to a master under Rule 53(a), Alabama Rules of Civil Procedure. The existing electric customer and the utility petitioning for relief may each submit a list of not less than three nor more than five nominees to be appointed as commissioners. The court shall, in the absence of exceptional circumstances, select one commissioner from the list submitted by the existing customer and one commissioner from the list submitted by the complaining utility. If one or both parties nominate no commissioners, the court may appoint a commissioner or commissioners, qualified under this section by knowledge and experience, of its own choosing. The two commissioners so appointed shall nominate a third commissioner qualified by knowledge and experience under this section. The court shall approve such nominee or shall appoint such other person qualified under this section as the court may determine to serve as the third commissioner. By agreement of the existing electric customer seeking approval of the private contract for electric service and the utility currently serving the customer, a single commissioner qualified under this section, jointly nominated by those parties and approved by the court, may serve instead of three commissioners.

The commissioners shall have all the powers vested in a master appointed under Rule 53, Alabama Rules of Civil Procedure, and shall conduct hearings, gather facts, and issue their report in a manner consistent with Rule 53 or its successor in purpose and effect.

At the close of the commissioners' examination and deliberations, the commissioners shall issue a report including their recommendations to the circuit court stating (1) whether the private contract for electric service would materially impair the existing utility's ability to provide efficient and reliable service to its other electric customers at a reasonable cost, and (2) if not, recommending the compensation and reimbursement to be made to any utility adversely affected by the loss of its existing customer by virtue of the private contract for electric service.

The parties shall have 30 days following the issuance of the commissioners' report, or such longer period as the court may grant upon cause shown, to examine the commissioners' report and submit to the court objections or exceptions thereto.

At the close of the 30-day period following issuance of the commissioners' report, and following a hearing upon such objections and exceptions, the commissioners' report shall be approved by the court and incorporated into its order, except insofar as the report's conclusions, or any material conclusion of the report, are clearly erroneous. In that event, the court may incorporate the report's recommendations, with modifications necessary to correct the errors, in its order; may refer the report to the commissioners for further deliberation, analysis, and recommendations, following the issuance of which the court may incorporate the commissioners' amended recommendations into its order; or the court may reject the entire report and resolve the issues as the objectives of this section may require.

Either party may appeal to the Supreme Court from the action or order of the circuit court under the same rules and in the same manner and under the same conditions as are or may be provided by law for appeals from circuit court as of right to the Supreme Court in other cases.

A commissioner under this section shall be compensated under the provisions of Rule 53(a), Alabama Rules of Civil Procedure, or its successor in purpose and effect.

Any commissioner acting hereunder and the circuit court, in determining the stranded costs associated with the transfer of the existing electric customer's service, at a minimum, may consider any guidelines, formulas, and methodologies or decisions accepted, utilized, or issued by the Public Service Commission in its evaluation of private contracts for electric service under subsection (a)(i) hereof.

(b) The term "private contract for electric service" shall mean and include any transfer of an existing electric customer's service to another utility, electric service provider, or any other entity, whether or not the utility, electric service provider, or any other entity is subject to the general jurisdiction of the Public Service Commission, where current service to the existing customer will be terminated or curtailed. The term "existing electric customer" shall mean and include any retail consumer of electric service at the premises to which electric service has previously been rendered by a utility, including a utility exempt from or otherwise not subject to the general jurisdiction of the Public Service Commission.

"Stranded costs" means all verifiable costs or obligations incurred by a utility in order to provide service to electric customers in the area served by the utility that cannot actually be recovered through mitigation upon the transfer of the existing electric customer to another supplier. These costs shall include, without limitation, such items as costs of investment in generating, transmission, and distribution facilities; obligations for purchased power, fuel, and transmission charges; costs of assets required to be capitalized under utility accounting principles or by regulatory order; and other fixed costs incurred by the utility to provide service.

(c) The term "private contract for electric service" shall not include any arrangement under which the electric generation source is wholly-owned, for federal income tax purposes, by the consumer of the electric service, a wholly-owned subsidiary of the electric consumer's parent company. Notwithstanding the foregoing, the Public Service Commission or the circuit court, as appropriate, may review an arrangement pursuant to this section when it determines that a transaction, viewed in its totality and regardless of structure, is a private contract for electric service because of the involvement of entities other than the electric consumer.

(d) The term "private contract for electric service" shall not include contracts or arrangements entered into earlier than May 6, 1996, or subsequent amendments, alterations, modifications, or extensions of such contracts or arrangements.

(e) The term "utility," solely for the purpose of this Section 37-4-30, shall include a utility providing retail service to, or in privity of contract with, the existing electric customer but shall also, in addition, include a utility, whether a distribution, transmission, or generation utility, providing wholesale or power supply service to the utility that is providing retail service or that is in privity of contract with the existing electric customer. The term "utility," solely for the purpose of this Section 37-4-30, shall also include a utility board for the operation of water, sewer, gas, and electric systems organized pursuant to the provisions of Section 11-50-310, et seq., an electric utility board organized pursuant to the provisions of Section 11-50-490, et seq., or an improvement authority organized pursuant to the provisions of Section 39-7-1, et seq.






Article 2 - Property and Franchises.

Division 1 - Sale of Lease in General

Section 37-4-40 - Right to sell or lease property.

The property of a utility, together with its franchises, contracts, business, good will and other assets, may be lawfully sold and conveyed or leased to, and thereafter lawfully held, enjoyed and operated by, a purchaser then engaged or proposing to engage in the business conducted by such utility; or the capital stock of a corporation owning and operating a utility may be lawfully sold and conveyed to, and thereafter lawfully held and enjoyed by, a purchaser, whether or not such purchaser is engaged, or proposes to engage, in the business conducted by such utility; whenever such sale and conveyance or lease of the property, franchises, contracts, good will and other assets of such utility, or whenever the sale and conveyance of the capital stock of such corporation is consistent with the interests of the public.



Section 37-4-41 - Approval by commission - Generally.

In cases other than those covered by Section 37-4-42, the question whether the proposed sale and conveyance or lease is consistent with the interests of the public shall be determined by the Public Service Commission, and if the commission determines that the proposed sale and conveyance or lease is consistent with the interests of the public, its determination shall be shown by its approval of the proposed sale and conveyance or lease. Thirty days' notice in a newspaper published in each municipality involved of such application shall be given before the hearing by the commission. If all, or substantially all, of the property and assets of any utility or corporation is proposed to be sold under the provisions of this division, the same procedure shall be necessary as in the case of other private corporations.



Section 37-4-42 - Approval by commission - Property located within single municipality.

In cases where the property of the utility proposed to be sold and conveyed or leased lies within, and the franchises and public duties thereof relate to a single municipality, and in cases where such a utility is owned by a corporation, and its capital stock is proposed to be sold, the question whether the proposed sale and conveyance or lease is consistent with the interests of the public shall be determined by the governing body of such municipality, and also by the Public Service Commission, and if the governing body of such municipality and the commission shall each determine that the proposed sale and conveyance, or lease, is consistent with the interests of the public, their determination shall be shown by their approval of the proposed sale and conveyance or lease.



Section 37-4-43 - Otherwise legal sales, etc., not affected.

Nothing in this division shall be construed to limit or restrict any right to sell, lease, hypothecate or mortgage any property, or to invalidate any legal sale, lease, hypothecation or mortgage thereof, where the same is legal without reference to the provisions of this division.



Section 37-4-44 - Sale of property in interstate commerce contrary to federal law not authorized.

Nothing contained in this division shall be construed to authorize the sale and conveyance of property employed in the business of commerce among or between the states and territories of the United States or District of Columbia contrary to the laws of the United States.



Section 37-4-45 - Conveyance of water distribution facilities to public authority or corporation by not-for-profit entity without necessity of commission approval.

Any provision of this division to the contrary notwithstanding, any not-for-profit corporation or other not-for-profit entity owning, operating, leasing or controlling any plant, property or facility for the supply, storage, distribution or furnishing to or for the public of water for manufacturing, municipal, domestic or other uses, may sell, convey, lease or otherwise dispose of any or all of such plant, property, or facility, and its other properties, including without limitation any franchises, rights, contracts, business, good will and all other assets, to any public authority or corporation that is organized under the laws of Alabama and that is empowered to own, operate, lease or control such plant, property or facility, all without the necessity of any approval or consent of the Public Service Commission.






Division 2 - Purchase by Municipality or Governmental Agency.

Section 37-4-60 - Notice of intention to engage in business.

Whenever any municipal corporation, county improvement authority, power district, federal or other governmental agency, sometimes called "agency" in this division, proposes to engage in the business of operating an electric light plant or distribution system, or of furnishing electric service for industrial, domestic or other consumption and at the time such agency proposes to engage in such business there is then in existence within the territory in which it is proposed to furnish such electric service a plant or distribution system, either or both, or any part or parts thereof, furnishing the service so proposed to be furnished by such agency, then such agency, as a condition precedent to the exercise of such authority, shall notify the owner of such plant or system by registered or certified mail of its intention to engage in such business and of its willingness to acquire on such terms and conditions as may be agreed upon so much of such plant and system as shall be located in the territory in which the agency proposes to furnish such service and as shall be necessary and convenient therefor.



Section 37-4-61 - Voluntary sales.

If within 30 days after receipt of such notice the owner shall propose voluntarily to sell and transfer such property to the agency upon terms and conditions to be mutually agreed upon between the owner and the agency and approved by the Alabama Public Service Commission, and serve a copy of such proposal upon the agency and upon the commission, the commission shall fix a time and place to hear and consider such proposal and notify all parties interested therein. If the terms and conditions of purchase and sale shall be agreed upon by and between the owner and the agency and approved by the commission, the commission shall announce its approval thereof by appropriate order, and the agency shall by resolution or ordinance, as the case may be, authorize and direct the execution on the part of the agency of such contract in writing and other instrument and take any and every other action with reference thereto necessary or appropriate to consummate such purchase and sale and the transfer to the agency of possession of such acquired property and payment therefor in accordance with the terms of such agreement. If the owner fails or refuses to advise such agency within 30 days after receipt of such notice of its purpose to sell such property, then the agency may proceed as provided by law to construct, condemn or otherwise acquire a plant or system within the designated territory; and the advice to be given by the owner to such agency shall be sufficient if it advises that the owner is willing to sell the property provided the valuation as finally determined by the commission or court is satisfactory to the owner. Upon the owner advising of its willingness to sell such property, acquisition of the property sought to be acquired shall proceed with the rights and privileges to the respective parties as set forth in this division.



Section 37-4-62 - Forced sales - Application to commission; notice and hearing; order.

If acquisition of the property sought to be acquired by the agency is not consummated under the provisions of Sections 37-4-60 and 37-4-61, the agency, before proceeding to engage in the proposed business, shall take such steps as may be provided in this division. If the agency and the owner fail within 60 days after written notice to the owner of the utility as provided in this division to consummate the proposed acquisition, either the agency or the owner may apply to the commission within 15 days after the expiration of such 60 days for a determination as to what property ought in the public interest to be included in the purchase and what price ought to be paid, having in view the cost of the property less a reasonable allowance for depreciation and obsolescence, and any other element which may enter into a determination of the fair value of the property to be purchased; but such price shall be determined without enhancement on account of future earning capacity or good will, or of exclusive privileges derived from rights in the public streets or roads. Thereupon, the commission, after notice to all interested parties, shall hold a hearing thereon and make the determination aforesaid. Such purchase shall include such portion of the property of the owner within the limits of the agency as is suitable for, and used in connection with, the generation or distribution of electricity within the agency or within the territory which the agency proposes to serve. The price shall include damages, if any, which the commission finds would be caused by the severance of the property proposed to be included in the purchase from other property of the owner. Such severance damages shall be separately found by the commission, and shall not exceed 15 percent of the amount, exclusive of such damages, fixed by the commission to be paid to the owner. If any such property is subject to any mortgages, liens or other encumbrances, the commission in making its determination shall provide for the deduction or withholding from the purchase price, pending discharge, of such sum or sums as it deems proper. The determination provided in this division shall be made by order, and such order shall be deemed a final order of the commission. The commission may impose in its order reasonable conditions relating to the terms and conditions of the proposed acquisition and shall state in its order the findings of fact and conclusions of law upon which its determination and the conditions attached thereto are based.



Section 37-4-63 - Forced sales - Appeals to circuit court.

Any party shall have the right to appeal from the order of the commission, such appeal to be governed by existing provisions of law relating to appeals from final orders of the commission; except, that such appeal shall be taken to the circuit court of the judicial circuit containing the greater portion, by value, of the property to be acquired, and such appeal shall be taken within 10 days from the filing of the order of the commission. The order of the commission shall specify the judicial circuit in which the greater portion of the property, by value, is located, and such specification shall be conclusive for fixing the venue of an appeal. On any such appeal, if the court shall determine that any condition imposed by the order of the commission is unreasonable or that the commission has erred in determining the just compensation to be paid, the court shall proceed to enter the judgment the commission should have entered. Any action brought under the provisions of this division shall have a preferred status before the commission and in the courts as to trial and disposition thereof.



Section 37-4-64 - Forced sales - Time for complying with order; tender of deed; acceptance or rejection.

The owner shall have 30 days after a final determination by the commission or the courts to notify the agency of its acceptance of such determination and shall have a further period of 30 days to tender a good and sufficient deed of conveyance to the agency of the property required by the order of the commission or the court to be purchased by placing such deed in escrow with the commission or the court, as the case may be, and to comply with all other terms and conditions of the order or judgment. The agency shall have 60 days from the date of the deposit of the deed in escrow to accept or reject such deed, and if it accepts, the agency shall have a further period of 60 days to pay to the owner the price determined as provided in this division and to comply with all other terms and conditions of the order or judgment. For good cause shown the commission or the court may extend any period of time fixed in this section, such extension or extensions not to exceed a total of 60 days. If the owner fails to notify the agency of his acceptance and make tender of a deed as provided in this division within the time so fixed or extended, or to comply with all other terms and conditions of the order or judgment, the agency may proceed as provided by law to construct or otherwise acquire a plant or system within the territory where the property of such owner or any part thereof is located. If the agency shall reject the tender provided in this division for or shall fail to pay the purchase price of the property determined as provided in this division or to comply with all other terms and conditions of the order or judgment, the agency shall not engage in the business of operating an electric public utility in the territory where the property involved is located until it shall again be authorized, as provided by this division and the general law relating thereto, to engage in such business, and such agency shall not again institute proceedings under this division sooner than two years from the date of such rejection or the expiration of the time for the payment of such purchase price, as the case may be.



Section 37-4-65 - Certain systems or projects exempted.

Nothing in this division shall be deemed to require the purchase of or payment of compensation for any existing plant or distribution system within the corporate limits of any agency in which the construction of any electric distribution system has been already authorized by an election held prior to September 12, 1939, nor shall this division apply with respect to any project for which loans or grants have been made or were under contract to be made by the United States through the Federal Emergency Administrator of Public Works, the Federal Works Administrator, the Commissioner of Public Works, the Federal Works Agency, or the Public Works Administration, prior to September 12, 1939, nor shall this division apply to rural electric membership corporation distribution systems.









Article 3 - Gas Pipeline Systems.

Section 37-4-80 - Definitions.

For the purposes of this article, the following words and terms shall have the following meanings, unless a different meaning is expressly stated or clearly indicated by the context:

(1) PUBLIC UTILITY. Any person, firm, corporation or other legal entity of any kind engaged in the transportation and sale of gas and shall include the State of Alabama, every county in the State of Alabama, every municipality in the State of Alabama, every public body or corporation of whatever kind in the State of Alabama, as well as every private or nonpublic entity, when engaged in the transportation and sale of gas.

(2) GAS. Natural gas, flammable gas or gas which is toxic or corrosive.

(3) TRANSPORTATION OF GAS. The gathering, transmission, distribution and storage of natural gas and the transmission and distribution by pipeline of all kinds of gas other than natural gas.

(4) PIPELINE SYSTEM. New and existing pipe rights-of-way and any pipeline, equipment, facility and building, or any of the foregoing, used by a public utility in the transportation of gas or the treatment of gas during the course of transportation; but "rights-of-way," as used in this article does not authorize the commission to prescribe the location or routing of any pipeline, equipment, facility or building, or any of the foregoing.

(5) COMMISSION. The Alabama Public Service Commission.

(6) FEDERAL SAFETY STANDARDS. The minimum standards of safety adopted by the United States Department of Transportation pursuant to the Natural Gas Pipeline Safety Act of 1968 (P.L. 90-481) or any amendments thereto, and any rules and regulations promulgated by any regulatory agency of the United States having jurisdiction thereof.



Section 37-4-81 - Compliance with federal minimum safety standards.

All pipeline systems used in this state for the transportation of gas shall be constructed, operated and maintained in such safe manner as at all times to be in compliance with the defined federal minimum safety standards.



Section 37-4-82 - Powers of commission - Generally.

The commission shall have the right, power and authority: To provide and make certifications, reports and information to the Secretary of the United States Department of Transportation; to enter into agreements with said secretary to carry out the purposes of this article; to enforce federal safety standards in the State of Alabama in lieu of enforcement by the said department of transportation as permitted in the Natural Gas Pipeline Safety Act of 1968 (P. L. 90-481); and to exercise regulatory jurisdiction over the safety of pipeline systems and the transportation of gas as permitted by the Natural Gas Pipeline Safety Act of 1968 (P. L. 90-481).



Section 37-4-83 - Powers of commission - Promulgation of rules; requiring records; inspections.

In order to determine whether or not each such pipeline system is operating in compliance with the required safety standards and to enforce such compliance, the Alabama Public Service Commission shall have the right, power and authority to promulgate reasonable rules and regulations to facilitate such purposes. It may require each such pipeline system to make, maintain and file such books, papers, records and documents as the commission may deem necessary, which books, papers, records and documents shall be made available to members of the commission and their employees upon request. Authorized personnel of the commission shall be authorized to inspect all such pipeline systems, facilities and equipment and shall have the right of access and entry to all buildings and property owned, leased or operated by such systems.



Section 37-4-84 - Powers of commission - Employment of personnel.

The Alabama Public Service Commission shall be authorized to employ, subject to the provisions of the Merit System Act, such inspectors or other qualified employees as may be necessary to carry out the provisions of this article.



Section 37-4-85 - Powers of commission - Limitations.

Nothing in this article shall be deemed to confer upon the commission any additional power and jurisdiction to supervise or regulate the rates, services, franchises or other matters pertaining to pipeline systems or transportation of gas except with respect to the enforcement of federal safety standards prescribed by the Secretary of the United States Department of Transportation; nor shall anything in this article be deemed to confer upon the commission any power to adopt or continue in force any standards for pipeline systems or transportation of gas subject to the jurisdiction of the Federal Power Commission as prohibited by Section 3 (b) of the Natural Gas Pipeline Safety Act of 1968 (P.L. 90-481).



Section 37-4-86 - Jurisdiction of circuit court.

Upon petition of the commission, the circuit court in any county in which a violation of this article exists shall have jurisdiction to restrain such violations and to enforce compliance with the safety standards herein required.



Section 37-4-87 - Penalties.

(a) Any person who violates any provision of this article or of any regulation issued hereunder shall be subject to a civil penalty not to exceed two hundred thousand dollars ($200,000) for each violation for each day that the violation persists. However, the maximum civil penalty shall not exceed two million dollars ($2,000,000) for any related series of violations.

(b) Any civil penalty may be compromised by the commission. In determining the amount of the penalty, or the amount agreed upon in compromise, the appropriateness of the penalty to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance, after notification of a violation, shall be considered. The amount of the penalty, when finally determined, or the amount agreed upon in compromise, may be deducted from any sums owing by the State of Alabama to the person charged, or may be recovered in a civil action brought by the commission in the circuit court of any county in which a violation exists.



Section 37-4-88 - Safety inspection fees.

(a) Any gas system operated by any investor-owned company, city, county, municipality, or public gas district which comes under the supervision of the commission for the purpose of enforcing the gas pipeline safety requirements of this article, shall pay annually on October first of each year an inspection fee to the commission of $.50 per active service line for the previous calendar year ending December 31, for each active service line in said system.

(b) Any investor-owned company, partnership, public housing authority or public entity created by Act of Congress or state legislature that uses a master meter for one or more units, shall pay the inspection fee based upon the number of all units on premises served by said master meter.

(c) All provisions of this section are applicable to any and all liquefied petroleum gas installations that come under the enforcement provisions of the commission.

(d) All said inspection fees collected under this provision shall be paid into a fund to be known as the "gas pipeline safety fund" and shall be kept separate and apart from all other funds by the commission.

(e) Payment of gas pipeline safety inspection fees provided for under this section shall in all respects be governed by the provisions of Section 37-4-23 and Section 37-4-24.

(f) In the event said "gas pipeline safety fund" accumulates by September 30 in any year to an amount equal to 110 percent of the amount budgeted in that current fiscal year for the purpose of enforcing the gas pipeline safety requirements of this article, the commission shall suspend the collection of said inspection fees for one year.

(g) Upon July 25, 1983, the additional revenue generated herein shall be over and above the appropriation of the commission for fiscal year 1983-84.






Article 3A - Hazardous Liquid Pipeline Facilities.

Section 37-4-90 - Definitions.

For the purposes of this article the following words and terms shall have the following meanings unless a different meaning is expressly stated or clearly indicated by the context:

(1) PERSON. Any individual, firm, joint venture, partnership, corporation, association, or joint stock association and includes any trustee, receiver, assignee, or personal representative thereof engaged in the transportation of hazardous liquids.

(2) HAZARDOUS LIQUID:

a. Petroleum, petroleum products; or anhydrous ammonia.

b. Any substance or material which is in liquid state, including liquified natural gas (LNG), when transported by pipeline facilities and which may pose an unreasonable risk to life or property when transported by pipeline facilities;

(3) TRANSPORTATION OF HAZARDOUS LIQUIDS. The movement of hazardous liquids by intrastate pipeline, or their storage incidental to such movement, except that it shall not include: any such movement through gathering lines in rural locations, coastal waters, or onshore production; refining or manufacturing, cleansing and processing facilities, not including LNG facilities; or storage or in-plant piping systems associated with any such facilities;

(4) FACILITIES. Includes, without limitation, new and existing pipe, right-of-way, any equipment, facility, or building used or intended for use in the transportation of hazardous liquids, and any facility used in the liquification of natural gas, but "rights-of-way" as used in this title does not authorize the commission to prescribe the location or the routing of any pipeline facility;

(5) COMMISSION. The Alabama Public Service Commission;

(6) FEDERAL SAFETY STANDARDS. The minimum standards of safety adopted by the United States Department of Transportation pursuant to the Natural Gas Pipeline Safety Act of 1968 and the Hazardous Liquid Pipeline Safety Act of 1979 (P.L. 96-129) (Title 49 C.F.R., Parts 191-195) or any amendments thereto, and any rules and regulations promulgated by any regulatory agency of the United States having jurisdiction thereof.



Section 37-4-91 - Operation and maintenance.

All facilities used in this state for the transportation of hazardous liquids and the liquification of natural gas shall be constructed, operated and maintained in such safe manner as at all times to be in compliance with the defined federal minimum standards.



Section 37-4-92 - Commission - Power and authority.

The commission shall have the right, power and authority: to provide and make certification, reports and information to the Secretary of the United States Department of Transportation; to enter into agreements with said secretary to carry out the purposes of this article; to enforce federal safety standards in the State of Alabama in lieu of enforcement by the said department of transportation as permitted in the Natural Gas Pipeline Safety Act of 1968 and the Hazardous Liquid Pipeline Safety Act of 1979 (P.L. 96-129); and to exercise regulatory jurisdiction over the safety of pipeline facilities and the transportation of hazardous liquids as permitted by the Natural Gas Pipeline Safety Act of 1968 and the Hazardous Liquid Pipeline Safety Act of 1979 (P.L. 96-129).



Section 37-4-93 - Commission - Power to promulgate rules and regulations.

In order to determine whether or not each such pipeline facility is operating in compliance with the required safety standards and to enforce such compliance, the Alabama Public Service Commission shall have the right, power and authority to promulgate reasonable rules and regulations to facilitate such purposes. It may require each such pipeline system to make, maintain and file such books, papers, records and documents as the commission may deem necessary, which books, papers, records and documents shall be made available to members of the commission and their employees upon request. Authorized personnel of the commission shall be authorized to inspect all such pipeline facilities, systems, and equipment and shall have the right of access and entry to all buildings and property owned, leased or operated by such systems.



Section 37-4-94 - Jurisdiction to restrain violations of article.

Upon petition of the commission, the circuit court in any county in which a violation of this article exists shall have jurisdiction to restrain such violations and to enforce compliance with the safety standards herein required.



Section 37-4-95 - Authorization to employ inspectors and other qualified employees.

The Alabama Public Service Commission shall be authorized to employ, subject to the provisions of the Merit System Act, such inspectors or other qualified employees as may be necessary to carry out the provisions of this article.



Section 37-4-96 - Penalties.

(a) Any person who violates any provision of this article or any regulation issued hereunder shall be subject to a civil penalty not to exceed two hundred thousand dollars ($200,000) for each violation for each day that the violation persists. However, the maximum civil penalty shall not exceed two million dollars ($2,000,000) for any related series of violations.

(b) In determining the amount of the penalty, the appropriateness of the penalty to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance, after notification of a violation, shall be considered. The amount of the penalty, when finally determined, or the amount agreed upon in compromise, may be deducted from any sums owing by the State of Alabama to the person charged, or may be recovered in a civil action brought by the commission in the circuit court of any county in which a violation exists.



Section 37-4-97 - Limitation on commission's powers.

Nothing in this article shall be deemed to confer upon the commission any additional power or jurisdiction to supervise or regulate the rates, services, franchises, or other matters pertaining to pipeline facilities or transportation of hazardous liquids except with respect to the enforcement of federal safety standards prescribed by the Secretary of the United States Department of Transportation.






Article 4 - Radio Utilities.

Section 37-4-100 - Short title.

This article shall be known, and may be cited, as the "Alabama Radio Utility Act."



Section 37-4-101 - Definitions.

The following words, when used in this article, shall have the following meanings, unless otherwise clearly apparent from the context:

(1) COMMISSION. The Public Service Commission of Alabama.

(2) PERSON. Such term shall include any individual, partnerships, corporations, companies, associations, administrators, executors, trustees and receivers appointed by any court whatsoever.

(3) RADIO UTILITY. Any person or organization which owns, controls, operates or manages a radio utility system; except, that such definition shall not include a telephone utility or telegraph utility regulated by the commission.

(4) RADIO UTILITY SYSTEM. A system employing any facility within this state to offer a radio service on a for-hire basis to the members of the public who subscribe to such service, and which is operated under such circumstances as would require a license by the Federal Communications Commission as a miscellaneous common carrier in the domestic land mobile radio services.

(5) FACILITY. Such term shall include all real property, stations, antennae, radios, receivers, transmitters, instruments, appliances, fixtures and other personal property used by a radio utility in providing service to its subscribers.



Section 37-4-102 - When certificate required; rules governing issuance; form of application.

No person shall begin or continue the construction or operation of any radio utility system, or any geographical extension thereof, or acquire ownership or control thereof either directly or indirectly without first obtaining from the public service commission a certificate that the present or future public convenience and necessity requires or will require such construction, operation, geographical extension or acquisition. The commission is authorized to prescribe appropriate and reasonable rules and regulations governing the issuance of such certificates and is authorized to prescribe the appropriate form of applications for such certificates.



Section 37-4-103 - Hearing upon application for certificate; notice; issuance of certificate; factors considered in determining whether to issue certificate.

(a) Upon the filing of an application for such certificate, the commission shall fix the time and place for a hearing thereon and shall cause notice thereof to be given to such parties in interest as the commission may deem necessary. In the event the applicant proposes to interconnect its radio utility system with the communication system of an existing landline telephone or telegraph company, then notice of such hearing and a copy of said application shall be served upon said telephone or telegraph utility. The commission shall also cause notice of the application to be published once at least 14 days prior to the hearing in some newspaper of general circulation in the affected territory.

(b) After such hearing, the commission may issue to the applicant a certificate of public convenience and necessity in a form to be prescribed by it or may refuse to issue the same or may issue it for only partial exercise of the privilege sought, or may attach to the exercise of the right granted by the certificate such terms, limitations and conditions which it deems the public interest may require. The certificate shall include a copy of a service area map clearly showing the territory in which the radio utility system is to be constructed, extended, operated or acquired.

(c) In determining whether a certificate shall be issued, the commission shall take into consideration, among other things, the public need for the proposed service or acquisition, the suitability of the applicant, the financial responsibility of the applicant, and the ability of the applicant to perform efficiently the service for which authority is requested.



Section 37-4-104 - Continuation of facilities existing prior to September 28, 1971.

Any person who, on September 28, 1971, either is engaged in the construction or operation of any radio utility system licensed by the Federal Communications Commission, or who holds a valid existing certificate previously issued by the commission to provide interconnected radio utility service, shall receive a certificate of public convenience and necessity from the commission authorizing such person to continue construction or operation of such radio utility system and to provide radio utility service in the territory served by such person on September 28, 1971, if, within 90 days thereafter, such person shall file with the commission an application in the form prescribed by the commission for such certificate, including copies of the license or licenses issued by the Federal Communications Commission to such person, and including copies of maps showing the area served by such person. The construction or operation of such radio utility system or the providing of such radio utility service may be lawfully continued pending the filing of such an application and the determination of same unless the commission shall, for cause, order otherwise.



Section 37-4-105 - Transfer, assignment or encumbrance of certificate.

No such certificate of public convenience and necessity may be transferred, assigned or encumbered unless such transaction is first approved, after hearing, by the commission.



Section 37-4-106 - Merger or consolidation.

No radio utility shall combine, merge or consolidate with, or acquire control of, another organization without first obtaining the approval of the commission, which shall be granted only after hearing and finding that such proposed combination, merger, consolidation or acquisition is in the public interest.



Section 37-4-107 - Revocation, suspension or alteration of certificate.

The commission may, after affording the holder an opportunity to be heard, revoke, suspend or alter any such certificate of public convenience and necessity for the willful violation of any provision of this article or the rules and regulations or orders of the commission made under the authority of this article, or for other reasonable cause.



Section 37-4-108 - Powers and duties of commission generally.

(a) The commission shall have the power and jurisdiction to supervise and regulate every radio utility operating within this state and its property, property rights, equipment, facilities, contracts, certificates and franchises so far as may be necessary to carry out the purposes of this article, and to do all things, whether specifically designated in this article or in addition thereto, which are necessary or convenient in the exercise of such power and jurisdiction. Without limiting the generality of the foregoing, the commission is authorized to adopt and enforce such reasonable rules and regulations and orders as it may deem necessary with respect to rates, charges and classifications, issuance of certificates, territory of operation, abandonment or suspension of service, adequacy of service, prevention or elimination of unjust discrimination between subscribers, financial responsibility, records, reports, safety of operation and equipment and to otherwise accomplish the purposes of this article and to implement its provisions.

(b) The commission may, after affording an opportunity for hearing, order a radio utility to make any reasonable repair or improvement of or addition to such system.

(c) The commission shall from time to time visit the places of business and other premises and examine the records and facilities of all radio utilities to ascertain if all rules and regulations and orders of the commission have been complied with, and shall have the power to examine all officers, agents and employees of such radio utilities, and all other persons, under oath, and to compel the production of papers and the attendance of witnesses to obtain the information necessary for administering the provisions of this article.

(d) The commission shall have the power and authority to institute all proceedings and investigations, hear all complaints, issue all process and orders and render all decisions necessary to enforce the provisions of this article or of the rules, regulations and orders adopted thereunder, or to otherwise accomplish the purposes of this article.

(e) The commission shall have the right to institute, or to intervene as a party in, any action in any court of competent jurisdiction seeking mandamus, injunctive or other relief to compel compliance with any provision of this article or of any rule, regulation or order adopted thereunder, or to restrain or otherwise prevent or prohibit any illegal or unauthorized conduct in connection therewith.



Section 37-4-109 - Rates, charges and classifications for services.

The commission shall prescribe just and reasonable rates, charges and classifications for the services rendered by a radio utility to subscribers, and the tariffs therefor shall be in such form and shall be filed and published in such manner and on such notice as the commission may prescribe, and shall be subject to change on such notice and in such manner as the commission may prescribe.



Section 37-4-110 - Entry or extension into established service area.

Except as provided in Section 37-4-104, the commission shall not grant a certificate for a proposed radio utility operation, or extension thereof, into an established service area, which will be in competition with, or duplication of the service of, any other radio utility unless the commission shall first determine that the existing certificated radio utility is:

(1) Unwilling or unable to meet the reasonable needs of the public, and

(2) That the person operating the same is unable to or refuses or neglects after hearing on reasonable notice to provide reasonably adequate service.



Section 37-4-111 - Article not applicable to certain mobile radio telephone service.

The provisions of this article relate only to "radio utilities" as defined in this article and shall not apply to mobile radio telephone service offered by landline telephone or telegraph utilities regulated by the commission.



Section 37-4-112 - Interconnection with other communications.

Each radio utility holding a certificate from the commission may interconnect its facilities with the communication facilities of any other regulated communication company operating in the area in which the radio utility is located, provided an agreement can be reached between the radio utility and the communication company providing for such interconnection; provided further, that when an agreement cannot be reached between the radio utility and the communication company, either may petition the commission for the right of interconnection, and such interconnection shall be ordered by the commission on such reasonable terms as shall be set by the commission.



Section 37-4-113 - Construction and maintenance of antennas and towers; right of eminent domain.

Any radio utility operating a radio system under authority of a certificate of public convenience and necessity issued by the Alabama Public Service Commission shall, where necessary and upon making due compensation, have the right to construct, maintain and operate antennas and towers, for the purpose of broadcasting and receiving radio signals, upon any private lands or property, and to that end, may have and exercise the right of eminent domain; provided, that the antenna equipment be so erected, placed and maintained as not to obstruct or interfere with the ordinary use of such land or property, or with the convenience of any land or property owners, more than may be avoidable; provided further, that where it is necessary for such radio utilities to exercise the right of eminent domain, they shall proceed to exercise the same in the same manner as provided by law for the exercise of such right of eminent domain by other regulated public utilities. This section shall not authorize a radio utility to exercise the right of eminent domain in regard to the lands or property of any other regulated public utility.



Section 37-4-114 - Appeals.

From any final action or order of the commission in the exercise of the jurisdiction, power and authority conferred upon it by this article, an appeal shall lie to the Circuit Court of Montgomery County, and thence to the Supreme Court of Alabama. All appeals to the Circuit Court of Montgomery County shall be taken within 30 days from the date of such action or order and shall be granted as a matter of right and be deemed perfected by filing with the Public Service Commission a bond for security of cost of said appeal; except, that when the appellant is the State of Alabama, no bond shall be required and the same shall be deemed perfected by filing notice of an appeal. Appeals to the supreme court shall be taken in accordance with the Alabama Rules of Appellate Procedure.



Section 37-4-115 - Violations; injunctions against persons operating without license or certificate.

(a) Any person or the officer, agent or employee of any organization who willfully violates any provision of this article or of any rule, regulation or order adopted thereunder, or who willfully procures, aids or abets any violation of such a provision, shall be guilty of a misdemeanor.

(b) Any person who offers radio service on a for-hire basis to the public in this state under such circumstances as would require a license by the federal communications commission as a miscellaneous common carrier in the domestic public land mobile radio service, without a certificate of public convenience and necessity, or after such certificate is cancelled, may be enjoined by the courts of this state from operating within this state, at the suit of the commission, or at the suit of a radio utility which competes with it, or of any person.



Section 37-4-116 - Fees for inspection and supervision; payment.

(a) Each radio utility, as defined in this article, doing business in this state and subject to the control and jurisdiction of the commission with respect to its rates and service regulations, shall pay quarterly to the commission, beginning on November 1, 1988, and on each quarter thereafter, February 1, May 1, August 1, and November 1 of each year, a fee for the inspection and supervision of such business during the next preceding fiscal year. Such inspection and supervision fees shall be paid by such radio utilities in addition to any and all property, franchise, license, intangible and other taxes, fees and charges now or hereafter provided by law. No similar inspection and supervision fees shall be levied or assessed by any county or municipality of the state, and no part of such inspection and supervision fees shall be allowed to any county or municipality of this state. Such inspection and supervision fees shall be measured by the amount of the gross receipts of each such utility derived from the sale of air time for the fiscal year next preceding the dates herein fixed for the payment of the same, except that in case of such utilities engaged in interstate business the fee shall be measured by the gross receipts of such utilities from intrastate business only, for such preceding fiscal year, and not in any respect upon receipts derived wholly or in part from interstate business. Such fees shall be ascertained as follows: a fee of $2.85 per $1,000.00 for the first $100,000.00 or less of such gross receipts; a fee of $2.35 per $1,000.00 for each additional $1,000.00 of such gross receipts up to and including $1,000,000.00 thereof; and a fee of $1.85 per $1,000.00 for each additional $1,000.00 of such gross receipts over $1,000,000.00 thereof; but in no case shall said fee be less than $50.00, which shall be the minimum inspection and supervision fee to be paid by any radio utility, and this amount shall in any event be paid over on a quarterly basis beginning November 1, 1988, at which time the first amount due based upon the remainder of the fiscal year January 1, 1988, through September 30, 1988, is to be paid, and then to be paid on each quarter thereafter on February 1, May 1, August 1, and every year thereafter to be paid over on November 1, February 1, May 1, and August 1 for the preceding fiscal year. The commission shall keep a true record of all such amounts so paid to it, but said amounts when received by the commission shall be promptly paid over to the treasurer and shall be held in the commission's operating fund, and shall be paid out by the treasurer in payment of expenses incurred by the commission under this title, upon warrants drawn by the comptroller on the treasurer, and approved by said commission or a majority thereof. Subject to the provisions of the merit system, the commission shall have power to employ such assistants as may be found necessary to aid the commission in such regulation, and to make payment for any necessary traveling or incidental expenses incurred in connection with such regulation, which shall be paid out of said fund as aforesaid, so far as it may be available.

(b) Supervision and inspection fees provided for in this chapter shall be in default on or after the dates herein prescribed of each year, if not paid prior to that date. Any radio utility failing, in whole or in part, to pay any supervision or inspection fee, or part thereof, due by it within the time prescribed in this section for the payment of the same, shall be in default, and shall be liable to a penalty of not exceeding $5.00 per day, to be recovered by suit of the state, for every day it thereafter remains in default, and such penalty may be recovered together with the supervision and inspection fee, in default, in a single action. And the state shall have a lien upon all the property in this state of any radio utility for the payment of the supervision and inspection fees provided by this article, to be paid, and the penalties in this section provided for, which lien shall be superior to all other liens, except the lien for state, county and municipal taxes.

(c) Any radio utility may, at its own election, pay over the total fee due for the preceding fiscal year on November 1 of each year, such payment to be governed by the provisions of subsection (b).



Section 37-4-117 - Treatment of utility as part of general system.

For all the purposes of this article, the commission may, in its discretion, deem and treat any radio utility, the property of which is operated in connection with or as a part of a general system of any other radio utility and all of the capital stock of which or substantially all of the capital stock of which is owned or controlled by such other radio utility, or by any person or persons who own or control all of the capital stock or substantially all of the capital stock of such other radio utility, as a part of or consolidated with such owning or controlling radio utility or such other radio utility whose stock is so owned or controlled.






Article 5 - Condemnation by Electric Utilities.

Section 37-4-130 - Right to condemn.

Every electric public utility corporation organized under the laws of this state, and every such corporation organized under the laws of any other state of the United States and which has complied with the constitution and laws of this state as to foreign corporations, may in addition to its other rights and powers acquire by condemnation ways and rights-of-way or easements, without limitation as to width, on, over, under or across the lands or easements of others, on, over, under or across which it may erect, construct, operate and maintain transmission and distribution lines for the transmission, distribution, supply and sale of electric power. Such corporation shall have the right and authority to clear and remove from such lands, rights-of-way or easements all timber and other growth, and the right and authority to remove outside of such lands, rights-of-way or easements such timber as may injure or endanger by shading, falling or otherwise, any of its lines or works, and for that purpose may acquire such timber and other growth by condemnation. Such corporation may acquire by condemnation lands, on or under which it may erect, construct, operate and maintain steam or other electric generating plants and substations for the manufacture, distribution and supply of electric power to the public. Such corporation may condemn any dwelling house, garden, stable, lot or barn, or any yard or curtilage of any dwelling house, or so much of such yard or curtilage as may be necessary, for any of the purposes enumerated in this article.



Section 37-4-131 - Procedure for condemnation.

The procedure for condemnation under Section 37-4-130 shall be in the manner provided for the condemnation of lands and rights-of-way or easements for public use in Chapter 1A of Title 18; or, at the option of the condemning party, in the manner provided in any other statute conferring the power of eminent domain on public utility corporations.






Article 6 - Distributed Generation Facilities.

Section 37-4-140 - Purchase of electricity.

(a) For purposes of this section only, the following terms shall have the following meanings:

(1) AVOIDED COSTS. Costs that a utility or a commission non-jurisdictional electric supplier which purchases electrical energy from a distributed generation facility would have been required to incur but for the distributed generation facility's provision of electrical energy during the same period of time. To the extent such costs are actually avoided, the term may include incremental fuel costs, incremental energy losses, incremental emission allowance costs, and incremental fuel-related operation and maintenance expenses. The term does not include, among other things, costs associated with capacity, the transmission and distribution system, administrative and general costs, customer accounting costs, and general plant in service costs.

(2) COMMISSION. The Alabama Public Service Commission.

(3) COMMISSION NON-JURISDICTIONAL ELECTRIC SUPPLIER.

a. A municipality that owns or operates an electric system.

b. Any public corporation, cooperative corporation, membership corporation, agency, authority, board, or other entity or body which is engaged in the business of selling electricity to its members at wholesale, or purchasing electricity from, or distributing or selling electricity to, retail electric consumers in the state, which is not subject to the jurisdiction of the commission, and which is organized and existing pursuant to the provisions of any of the following:

1. A local act providing that the governing body of the entity is to be appointed by the governing body of a municipality and is authorized to furnish electricity to the public in the municipality or in the municipality and the surrounding territory.

2. Article 9 of Chapter 50 of Title 11.

3. Chapter 50A of Title 11.

4. Article 15 of Chapter 50 of Title 11.

5. Article 16 of Chapter 50 of Title 11.

6. Chapter 5 of Title 37.

7. Chapter 6 of Title 37.

8. Chapter 7 of Title 37.

9. Chapter 7 of Title 39.

(4) DISTRIBUTED GENERATION FACILITY. A facility owned and operated by a customer of the utility or a commission non-jurisdictional electric supplier for the production of electrical energy that is located on the customer's premises, that may transmit electrical energy to distribution facilities at any time, that has a peak generating capacity of not more than 100 kW, and that is intended primarily to offset part or all of the customer's requirements for electricity.

(5) RENEWABLE ENERGY RESOURCE. The meaning given in Section 40-18-1.

(6) UTILITY. A utility as defined by Section 37-4-1(7)a., that is subject to the jurisdiction of the commission.

(b)(1) The commission shall not require a utility to purchase electrical energy from any distributed generation facility at a price that exceeds the utility's avoided costs.

(2) Notwithstanding subdivision (1), the commission may approve a utility proposal to establish a renewable energy program whereby the utility purchases energy from a distributed generation facility that generates electrical energy from a renewable energy resource.

(c) To the extent a utility purchases electrical energy from any distributed generation facility under subsection (b), all of the following requirements shall also apply:

(1) The commission shall approve the utility's rates, fees, and charges for services to a distributed generation facility including, but not limited to, metering service, administering metering service, standby power, supplementary power, back-up power, and maintenance power. The utility shall also be allowed to recover the costs associated with interconnecting a distributed generation facility from the applicable customer. The commission may not require the utility to allocate such costs to the utility's entire customer base. The commission shall require that a customer with a distributed generation facility pay for all such applicable costs.

(2) The commission may adopt or approve any safety, power quality, reliability, and interconnection requirements for a distributed generation facility that the commission determines are necessary to protect public safety, power quality, and system reliability.

The customer shall at all times be responsible for the proper installation, maintenance, and operation of the distributed generation facility and all related wiring, equipment, and apparatus. The utility shall have no obligation to install, maintain, operate, or inspect any electrical facilities owned or operated by the customer and shall not be liable to any person, group of persons, or legal entity for damage to or loss of property, injury, or death that arises in any way from the improper installation, maintenance, or operation of the customer's electrical facilities or the failure of the customer to satisfy all applicable interconnection requirements.

(d)(1) A commission non-jurisdictional electric supplier shall not purchase electrical energy from any distributed generation facility at a price that exceeds the commission non-jurisdictional electric supplier's avoided costs.

(2) Subdivision (1) shall not apply to a renewable energy program established by a commission non-jurisdictional electric supplier whereby the supplier purchases energy from a distributed generation facility that generates electrical energy from a renewable energy resource.

(3) To the extent that the governing board of a commission non-jurisdictional electric supplier determines that it will establish a program to purchase electrical energy from any distributed generation facility, then all of the following requirements shall also apply:

a. The governing board of a commission non-jurisdictional electric supplier shall establish rates, fees, and charges for services to a distributed generation facility including, but not limited to, metering service, administering metering service, standby power, supplementary power, back-up power, and maintenance power. The commission non-jurisdictional electric supplier shall also be allowed to recover the costs associated with interconnecting a distributed generation facility from the applicable customer. The applicable governing board may not allocate such costs to its entire customer base and shall require that a customer with a distributed generation facility pay for all such applicable costs.

b. The governing board of a commission non-jurisdictional electric supplier may adopt any safety, power quality, reliability, and interconnection requirements for a distributed generation facility that it determines are necessary to protect public safety, power quality, and system reliability.

The customer shall at all times be responsible for the proper installation, maintenance, and operation of the distributed generation facility and all related wiring, equipment, and apparatus. The commission non-jurisdictional electric supplier shall have no obligation to install, maintain, operate, or inspect any electrical facilities owned or operated by the customer and shall not be liable to any person, group of persons, or legal entity for damage to or loss of property, injury, or death that arises in any way from the improper installation, maintenance, or operation of the customer's electrical facilities or the failure of the customer to satisfy all applicable interconnection requirements.

(4) Nothing in this section shall:

a. Subject any commission non-jurisdictional electric supplier to the jurisdiction or control of the commission.

b. Affect the authority of the governing board of each commission non-jurisdictional electric supplier to determine whether it will establish a program to purchase electrical energy from a distributed generation facility.

c. Apply to any commission non-jurisdictional electric supplier, which is a party to a wholesale power supply contract with a federal agency or instrumentality of the United States Government under which it purchases electricity for resale to its customers, in any manner which would be inconsistent with the terms and conditions of any of its contracts with said federal agency or instrumentality of the United States Government.

d. Apply to any commission non-jurisdictional electric supplier which is a party to a contract entered into pursuant to the provisions of Section 11-50A-17, in any manner that would be inconsistent with the terms and conditions of this contract.

e. Apply to any contract, agreement, or arrangement that is in existence on May 8, 2008, pursuant to which a commission non-jurisdictional electric supplier purchases or is entitled to purchase electrical energy, electrical capacity, or both, from a distributed generation facility, including without limitation, renewals and extensions of such contracts, agreements, or arrangements whether containing the same or different terms and conditions as is effect on May 8, 2008.






Article 7 - Energy Security Act of 2015.

Section 37-4-150 - Electric transmission facilities.

(a) This section shall be known and may be cited as the Energy Security Act of 2015.

(b) The Legislature hereby finds and declares that due to the economic, financial, and service impacts associated with the development of electric transmission facilities used for the furnishing of electric service to consumers in this state, it is in the public interest to provide incumbent electric suppliers the right to construct, own, operate, and maintain new transmission facilities that connect to their own electric systems. The Legislature further finds and declares that providing incumbent electric suppliers this right furthers their ability to satisfy their respective obligations to provide service to Alabama consumers. This section implements these findings.

(c) As used in this section, the following words have the following meanings:

(1) COMMISSION. The Alabama Public Service Commission.

(2) ELECTRIC TRANSMISSION FACILITY. Any transmission line, substation, equipment, or other facility at a design voltage greater than 35,000 volts.

(3) INCUMBENT ELECTRIC SUPPLIER. A utility that furnishes electric service for end-use to retail customers or non-jurisdictional electric supplier that furnishes electric service for end-use to retail customers or at wholesale for resale in Alabama.

(4) NON-JURISDICTIONAL ELECTRIC SUPPLIER. Any of the following:

a. A municipality that owns or operates an electric system.

b. Any public corporation, cooperative corporation, membership corporation, agency, authority, board, or other entity or body which is engaged in the business of selling electricity to its members at wholesale, or purchasing electricity from, or distributing or selling electricity to, retail electric consumers in the state, which is not subject to the jurisdiction of the commission and which is organized and existing pursuant to the provisions of any of the following:

1. A local act providing that the governing body of the entity is to be appointed by the governing body of a municipality and is authorized to furnish electricity to the public in the municipality or in the municipality and the surrounding territory.

2. Article 9 of Chapter 50 of Title 11.

3. Chapter 50A of Title 11.

4. Article 15 of Chapter 50 of Title 11.

5. Article 16 of Chapter 50 of Title 11.

6. Chapter 5 of this title.

7. Chapter 6 of this title.

8. Chapter 7 of this title.

9. Chapter 7 of Title 39.

(5) UTILITY. A utility as defined in paragraph a. of subdivision (7) of Section 37-4-1 that is subject to the jurisdiction of the commission.

(d) Subject to the requirements of applicable Alabama law, an incumbent electric supplier shall have the right to construct, own, operate, and maintain both the following:

(1) Any new electric transmission facility in the state that would connect to its electric system.

(2) Any upgrade to any electric transmission facility that it owns in this state.

(e) The right to construct, own, operate, and maintain a new electric transmission facility that would connect to the electric systems of two or more incumbent electric suppliers belongs individually and proportionally to each such incumbent electric supplier whose electric system would connect to the new electric transmission facility, subject to any existing written agreement between the incumbent electric suppliers respecting the facilities, unless otherwise agreed upon in writing.

(f) In recognition of the duty of a utility established in Section 37-1-49 to maintain its plant, facilities, and equipment in good operating condition, to render adequate service to the public, and to make such reasonable improvements, extensions, and enlargements of its plants, facilities, and equipment as may be necessary to meet the growth and demand of the territory which it is under the duty to serve, a utility may not waive its right to construct, own, operate, and maintain any new electric transmission facility in the state that would connect to its electric system such that an entity who is not an incumbent electric supplier would have that right unless the utility has first applied to and received an order from the commission authorizing the waiver.

(g) In the event of a dispute between incumbent electric suppliers concerning the right described in subsection (d) or (e), an incumbent electric supplier may petition the circuit court for the judicial circuit in which all or any portion of the electric transmission facility would be located to determine matters that are in dispute.

(h) Nothing in this section shall do any of the following:

(1) Subject any non-jurisdictional electric supplier to the jurisdiction or control of the commission.

(2) Affect the right and power of any non-jurisdictional electric supplier to construct, own, operate, and maintain an electric transmission facility except as specifically provided herein, or the authority of the governing body thereof to determine whether to do so.

(3) Apply to any electric transmission facility to be constructed, owned, operated, and maintained by a nonutility as defined by subdivision (5) of Section 37-4-1.

(i) This section shall sunset on July 1, 2023. By July 1, 2022, the Speaker of the House and the Senate President Pro Tempore shall appoint a committee of individuals knowledgeable in the subjects addressed in this section and that committee shall report to the Legislature by January 1, 2023.









Chapter 5 - POWER DISTRICTS.

Section 37-5-1 - Definitions.

Unless the context otherwise requires, the following terms, when used in this chapter, shall have the meanings respectively ascribed to them by this section:

(1) MUNICIPAL POWER DISTRICT, POWER DISTRICT or DISTRICT. A municipal power district organized under this chapter, either as originally organized or as the same may be from time to time altered or amended.

(2) MUNICIPALITY. Any city or town.

(3) GOVERNING BODY. Whenever used in relation to any municipality, the body or board, by whatsoever name known, having charge of the governing of a municipality and shall be held to include the mayor or other chief executive officers of such municipality in any case wherein the concurrence or approval of such officer is required by the law governing such municipality for the adoption of any municipal ordinance or resolution or other municipal act provided for in this chapter.

(4) BOARD OF DIRECTORS, DIRECTORS or BOARD. The board of directors of a municipal power district selected as provided in this chapter, duly constituted, organized and acting as a board.

(5) COMMISSION. The Public Service Commission of the State of Alabama.

(6) PUBLIC UTILITY or UTILITY. The plant, works, system facilities or properties together with all parts thereof and appurtenances thereto, including contract rights, used and useful primarily for the production, transmission or distribution of electric energy to or for the public for any purpose.



Section 37-5-2 - Creation; alteration; consolidation; dissolution.

A municipal power district may be created as provided in this chapter and, when so created, shall be considered a municipal corporation and may exercise the powers granted in this chapter. The governing body of every municipality proposed to be included in a district shall pass a resolution declaring that the public interest or necessity demands the creation and maintenance of a municipal power district, describing the territory to be included in the proposed district, and file a certified copy thereof in duplicate with the commission. Upon receipt of the resolutions, the commission shall make an investigation of the propriety of creating the proposed district, of the character of utility feasible and economically desirable for the district and of the territory to be served. After investigation, the commission shall issue an order approving or disapproving the creation of the district and, if it approves, determining the character of utility appropriate to the district. If the commission finds that the public convenience and necessity requires the creation of a power district and that the creation of a power district is economically sound and desirable, it shall enter an order so finding, approving the creation of the district and defining its territorial limits, a certified copy of which order the commission shall file with the Secretary of State. Thereupon the district shall be and constitute a municipal corporation as provided in this chapter. Whenever the commission shall after hearing determine that it is in the public interest and in the interest of efficient and economical operation of a utility to alter the territorial limits of a district, it shall so order and file a certified copy of such order with the Secretary of State. Thereupon the territorial limits of the district shall be considered altered in accordance with such order. Two or more districts may be consolidated by a determination of the board of each district, fixing the terms and conditions of such consolidation. Certified copies of such determination shall be filed with the commission. If the commission finds that such consolidation is in the public interest and in the interest of efficient and economical utility service, it shall approve such consolidation and file a certified copy of the order approving the same with the Secretary of State. Thereupon the consolidation shall be effective to create a single district. Preexisting rights and liabilities shall not be affected by such consolidation. Whenever the commission shall determine that the continued existence of the district is not in the public interest and is not in the interest of efficient and economical utility service, it shall make an order to such effect and file a certified copy of such order with the Secretary of State, whereupon the district shall cease to continue as a body corporate for the purpose of doing business, but shall continue as such for such period as the commission may determine to settle the business of the district, wind up its affairs, dispose of its assets and settle its obligations, and for no other purpose. Under such circumstances the directors shall have the powers of receivers, subject to the supervisory control of the commission, to determine what is in the best interests of creditors and the users of the service of the district. In the event of dissolution, the assets of the district and the proceeds thereof shall be used first to pay the expenses of settling the affairs of the district, then the creditors in the order of their priority, and any surplus remaining shall be divided among and paid to the municipalities in the district in proportion to the gross operating revenues of the district for the last five years of its operation derived from payment for services furnished within the territorial limits of each municipality.



Section 37-5-3 - Purpose and general powers.

A district shall be created for the purpose of conducting and operating a utility and, to carry out such purpose, shall have power and authority to acquire, construct, reconstruct, operate, maintain, extend or improve any utility within or without the district and to furnish, deliver and sell to the public and to any municipality and to the state and any public institution heat, light and power service and any other service, commodity or facility which may be produced or furnished in connection therewith. For said purposes the district is granted and shall have and exercise the right freely to use and occupy any public highway, street, way or place reasonably necessary to be used or occupied for the maintenance and operation of such utility or any part thereof, subject to such local regulations as may be imposed in connection therewith by any regulations of the governing body of the municipality in which such highway, street, way or place is located. Any district created pursuant to the provisions of this chapter shall be vested with all the powers necessary and requisite for the accomplishment of the purpose for which such district is created, capable of being delegated by the legislature. No enumeration of particular powers created in this chapter shall be construed to impair or limit any general grant of power contained in this chapter nor to limit any such grant to a power or powers of the same class or classes as those enumerated. The district is empowered to do all acts necessary, proper or convenient in the exercise of the powers granted under this chapter. Any district created pursuant to this statute shall have the power:

(1) To sue and be sued.

(2) To have a seal.

(3) To acquire by purchase, gift, devise, lease or exercise of the power of eminent domain or other mode of acquisition, hold and dispose of real and personal property of every kind within or without the district, subject to mortgages or any other liens.

(4) To make and enter into contracts, conveyances, mortgages, deeds of trust, bonds or leases.

(5) To incur debts, to borrow money, to issue negotiable bonds and to provide for the rights of holders thereof.

(6) To fix, maintain and collect rates and charges for any service.

(7) To pledge all or any part of its revenues.

(8) To make such covenants in connection with the issuance of bonds or to secure the payment of bonds that a private business corporation can make under the general laws of the state, notwithstanding that such covenants may operate as limitations on the exercise of any power granted by this section.



Section 37-5-4 - Board of directors - Appointment; terms; oath; vacancies; compensation and expenses.

The government of the district shall be vested in a board of three directors, to be appointed by the Governor within 10 days after the creation and incorporation of the district. The regular term of directors of the district after the first term shall be four years. Each director shall hold office until his successor is selected and qualified. Each director shall, before entering upon discharge of his duties, take and subscribe to the constitutional oath of office. Such oath shall be filed with the commission. The first directors of the district shall be selected for terms of two, three and four years, respectively. The death of a director, his resignation, his removal for cause by the appointing power, or his disability to continue for any cause to act as director, or his change of residence from the district shall vacate the office. Within 20 days after a determination of the vacancy by the appointing power, a successor for the unexpired term shall be selected by such appointing power. Each director of the district shall receive compensation from the district for his services as such at the rate of $10.00 for each day he shall attend meetings of the board or when he is engaged upon business of the board, not to exceed the sum of $1,000.00 in any one year. He shall also be entitled to be reimbursed for actual and necessary expenses incurred by him in the performance of his duties required of him by law or by resolution or vote of the board.



Section 37-5-5 - Board of directors - Powers.

The board of directors of any district shall have power and authority:

(1) To exercise by vote, ordinance or resolution all of the general powers of the district.

(2) To make all needful rules, regulations and bylaws for the management and the conduct of the affairs of the district and of the board.

(3) To adopt a seal for the district, prescribe the style thereof and alter the same at pleasure.

(4) To lease, purchase, sell, convey and mortgage the property of the district and to execute all instruments, contracts, mortgages, deeds or bonds on behalf of the district in such manner as the board shall direct.

(5) To inquire into any matter relating to the affairs of the district, to compel by subpoena the attendance of witnesses and the production of books and papers material to any such inquiry, to administer oaths to witnesses and to examine such witnesses.

(6) To appoint and fix the salaries and duties of such officer, experts, agents and employees as it deems necessary, to hold office during the pleasure of the board and upon such terms and conditions as the board may require.

(7) To do all things necessary or convenient to carry out its functions.



Section 37-5-6 - Bonds - Authorization to issue; manner of issuance; repurchase; interim receipts, etc.

Each district shall have power and is authorized from time to time to issue its negotiable bonds in anticipation of the revenues from an enterprise. Said bonds may be issued for any corporate purpose or purposes of such district. Said bonds shall be authorized by resolution of the board of such district and may be issued in one or more series, may bear such date or dates, mature at such time or times not exceeding 40 years from their respective dates, bear interest at such rate or rates, not exceeding six percent per annum, payable semiannually, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption, with or without premium, be declared or become due before the maturity date thereof, as such resolution or resolutions may provide. Said bonds may be issued for money or property (at public or private sale for such price or prices) as the board shall determine, provided that the interest cost to maturity of the money or property (at its value as determined by such board, the determination of which shall be conclusive) received for any issue of said bonds shall not exceed six percent per annum, payable semiannually. Said bonds may be repurchased by the district out of any funds available for such purpose at a price not more than the principal amount thereof and accrued interest, and all bonds so repurchased shall be cancelled. Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchaser of said bonds.



Section 37-5-7 - Bonds - Consent of Department of Finance.

No bonds or other evidence of indebtedness of a district created under this chapter shall be issued or sold until consent to the issuance and sale thereof shall have been given by the Department of Finance. Such consent shall be granted only after a public hearing and after a petition requesting such consent has been duly filed by such district with the director of the Department of Finance more than five days before such public hearing. Such petition shall specify the plan or program of the district and the uses to which it is proposed to put the proceeds of such issue and such other matters as are necessary fully to advise said department of the nature of the corporate purpose, in furtherance of which such issue is proposed, and said petition shall include such other information as may be required by the rules of the Department of Finance. The Department of Finance shall grant such consent only after it finds that such issue or sale serves some public need and is in the public interest. It shall be unlawful for the district to use the proceeds of any such issue or sale contrary to the plan and purposes presented to the Department of Finance in obtaining its consent thereto. The district applying for such consent is authorized to pay such fees as shall be lawfully assessed against it by the Department of Finance.



Section 37-5-8 - Bonds - Rights and remedies of bondholders.

In addition to all other remedies, any holder of a bond of any district incorporated under this chapter, including a trustee for bondholders, shall have the right, subject to any contractual limitations binding upon such bondholders or trustee and subject to the prior or superior rights of others:

(1) By mandamus or other action or proceedings to enforce his rights against such district and the board of such district, including the right to require such district and such board to fix and collect rates and charges adequate to carry out any agreement as to, or pledge of, the revenues produced by such rates or charges, and to require such district and such board to carry out any other covenants and agreements with such bondholder and to perform its and their duties under this chapter.

(2) By civil action to enjoin any acts or things which may be unlawful or a violation of the rights of such bondholder.

(3) By civil action to require such authority to act as if it were the trustees of an express trust for such bondholder.

(4) By civil action or proceeding to obtain the appointment of a receiver of the enterprise in which the district is engaged or any part or parts thereof, who may enter and take possession of such utility or any part or parts thereof, including all property, land, property rights, easements and other adjuncts of the utility, and such receiver may operate and maintain the same, and collect and receive all revenues thereafter arising therefrom in the same manner as such district itself might do and shall deposit all such moneys in a separate account or accounts and apply the same in accordance with the obligations of such district as the court shall direct.



Section 37-5-9 - Municipal aid.

Any municipality situated within the territorial limits of a district may advance funds to such district to pay the preliminary organization and administration expenses thereof, on such terms of repayment as the governing body of such municipality shall determine. Notwithstanding the provisions of any law to the contrary, any such municipality is authorized and empowered to borrow money for a period not to exceed one year from the date of such borrowing for the purpose of making such advances.






Chapter 6 - ELECTRIC COOPERATIVES.

Article 1 - General Provisions.

Section 37-6-1 - Definitions.

For the purposes of this chapter, the following terms shall have the meanings respectively ascribed to them by this section, unless the context otherwise requires:

(1) PERSON. Such term includes any natural person, firm, association, corporation, business trust partnership, federal agency, state, or political subdivision or agency thereof, or any body politic.

(2) MEMBER. Each incorporator of a cooperative and each person admitted to and retaining membership therein, including a husband and wife admitted to joint membership.



Section 37-6-2 - Organization and purpose.

Cooperative, nonprofit membership corporations may be organized under this chapter for the purpose of supplying electric energy and promoting and extending the use thereof, for the purpose of promoting and extending the use of water and water systems and sanitary sewer systems and for the purpose of providing to its members and other persons services solely for the reception of television programming through the use of television program decryption equipment and subscriber owned, leased or rented satellite dishes, but such equipment shall not be utilized for the bi-directional transmission of voice, data or other signal. A cooperative providing television reception services shall enter into pole attachment agreements with cable television companies permitting cable television companies to attach their lines to the cooperative's poles at prevailing market rates.

Cooperatives heretofore organized under this chapter may, in addition to the purposes for which they were organized engage in any of the activities authorized or described in the preceding paragraph of this section, whether or not the bylaws of the cooperative provide for such activity.



Section 37-6-3 - Enumerated powers.

A cooperative shall have the power:

(1) To sue and be sued in its corporate name.

(2) To adopt a corporate seal and alter the same at its pleasure.

(3) To generate, manufacture, purchase, acquire and transmit electric energy and to distribute, sell, supply and dispose of electric energy to its members, to governmental agencies and political subdivisions and to other persons; provided, however, that should a cooperative acquire any electric facilities dedicated or devoted to the public use, it may continue to serve the persons served directly from such facilities at the time of such acquisition without requiring that such persons become members, and, provided further, that such nonmembers shall have the right to become members upon nondiscriminatory terms. Cooperatives may not condition membership or provision of service on compliance by the member with requirements not directly related to the electric or other service to be provided by the cooperative.

(4) To process, treat, sell, and dispose of water and water rights and to purchase, construct, own, and operate water systems and to supply water services.

(5) To purchase, construct, own, and operate sanitary sewer systems and supply sewer services.

(6) To purchase, construct, own and operate systems and facilities for providing television reception services through the use of television program decryption equipment and subscriber owned, leased or rented satellite dishes, but such equipment shall not be utilized for the bi-directional transmission of voice, data, or other signal.

(7) To make loans to persons to whom electric energy, water, sanitary sewer or television reception services through the use of television program decryption equipment and subscriber owned, leased or rented satellite dishes is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in, wiring their premises and installing therein electric, water, sanitary sewer and plumbing fixtures, appliances, apparatus and equipment of any and all kinds and character or to make loans to or assist such persons in constructing, maintaining and operating electric refrigeration plants, and, in connection therewith, to purchase, acquire, lease, sell, distribute, install, and repair such electric, water, sanitary sewer, plumbing, and television reception services through the use of television program decryption equipment and subscriber owned, leased or rented satellite dishes, fixtures, appliances, apparatus, and equipment and to assist in any manner members in the efficient and economical use of electric energy, water, sanitary sewer, or television reception services that are described in subsection (6) of this section. Loans made under this subsection may be made out of general funds or otherwise and such loans shall not be subject to the provisions of Chapters 18 and 19 of Title 5, or other similar legislation that may be adopted in the future.

(8) To accept, or otherwise acquire, and to sell, assign, transfer, endorse, pledge, hypothecate, and otherwise dispose of notes, bonds, and other evidences of indebtedness and any and all types of security therefor. To make loans to persons to whom electric energy, water, and sanitary sewer service is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in constructing, maintaining, and operating electric refrigeration plants.

(9) To become a member of one or more other cooperatives and to acquire, hold and dispose of and exercise any power or right with respect thereto or with respect to the shares or other interests in, or obligations of other public or private domestic or foreign corporations, associations, partnerships or individuals whether or not such entities pursue purposes, exercise powers, or engage in activities that the cooperative is authorized to pursue, exercise, or engage in.

(10) To construct, purchase, take, receive, lease as lessee or otherwise acquire, and to own, hold, use, equip, maintain, and operate, and to sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber electric transmission and distribution lines or systems, electric generating plants, electric refrigeration plants, water lines, sanitary sewer lines, water systems, and sanitary sewer systems, television reception equipment through the use of television program decryption equipment and subscriber owned, leased, or rented satellite dishes, lands, buildings, structures, dams, plants, and equipment and any and all kinds and classes of real or personal property whatsoever, which shall be deemed necessary, convenient or appropriate to accomplish the purpose for which the cooperative was organized or in which it subsequently lawfully engages.

Electric generating plants, transmission, and distribution lines or systems as referred to in this section shall include any arrangement or agreement for the purchase, exchange, or transmission of electric power, capacity or energy, whether sole or as joint owner of all or any part in common with one or more persons as agent, or as principal, and shall include ownership of an undivided interest in facilities with any other person. Any agreement with respect to such facilities may include provisions for the construction, operation, and maintenance of electric generation, distribution, or transmission facilities by any one or more of the parties to the agreement or by any other means which may be determined by the parties thereto, and may include provisions for a method or methods of determining and allocating, among or between the parties, costs of construction, operation, maintenance, renewals, replacements, improvements, retirement, and disposals with respect to the facility and the entitlement of joint owners to the production capability or utilization of the facilities including allocation of costs in the event of default on the part of one or more joint owners and the payment of all such costs as provided in the agreement. Any such agreement shall supersede any provision of law to the contrary relating to the rights of joint owners of property and relating to the use of property, title to which is held by the cooperative jointly with others and, notwithstanding anything contained in any other law to the contrary, pursuant to the terms of any agreement authorized in this subdivision, the cooperative may delegate any and all of its powers and duties with respect to the construction, operation, maintenance, renewal, replacement, improvement, retirement or disposal of electric generation, distribution or transmission facilities to the party or parties acting as agent, managing partner, managing co-owner of the party otherwise given such responsibility or authority pursuant to the agreement and all actions taken by such other party in accordance with the provisions of the agreement may be binding upon the cooperative without further action or approval by the cooperative. Such agreements may provide for purchase, acquisition, and ownership of project capability or amounts of electric capacity and energy, if any, which a project is capable of producing at any particular time (including times when the project is incomplete or not operable or not operating or the operation thereof is suspended, interrupted, interfered with, reduced, or curtailed in whole or in part for any reason whatsoever) and may provide for the payment of proportional shares of costs of the project, including debt service and deposits for reserves and contingencies as directed or established by the project manager and including increases in such payments to cover project costs upon the default of any participant and to enter into agreements requiring payments by the cooperative of an unconditional nature, irrespective of whether any electricity or other service is received in return for such payments and irrespective of whether the cooperative acquires any ownership interest in any tangible physical property.

(11) To purchase or otherwise acquire and to own, hold, use, and exercise and to sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber franchises, rights, privileges, licenses, rights-of-way, and easements.

(12) To borrow money and otherwise contract indebtedness and to issue notes, bonds, and other evidences of indebtedness therefor, and to secure the payment thereof by mortgage, pledge, deed of trust or any other encumbrance upon any or all of its then owned or after acquired real or personal property, assets, franchises, revenues, or income.

(13) To make any and all contracts necessary or convenient for the full purpose of the powers in this chapter granted, including, but not limited to, contracts with any person, federal agency, or municipality for the purchase or sale of electric energy, water, water and sanitary sewer services, or television reception services through the use of television program decryption equipment and subscriber owned, leased, or rented satellite dishes and in connection with any such contract to stipulate and agree to such covenants, terms and conditions as the board of trustees may deem appropriate, including covenants, terms and conditions with respect to resale rates, financial and accounting methods, services, operation and maintenance practices and, consistent with Section 37-6-20, the manner of disposing of the revenues of the properties operated and maintained by the cooperative.

(14) To construct, acquire, maintain, and operate electric transmission and distribution lines, water lines, sewer lines, and television reception systems, and equipment through the use of television program decryption equipment, and subscriber owned, leased, or rented satellite dishes along, upon, under, and across all public thoroughfares, including without limitation all roads, highways, streets, alleys, bridges, and causeways and upon, under, and across all publicly owned lands; subject only to reasonable rules and regulations as to safety that the respective authorities having jurisdiction thereof shall require.

(15) To exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of that power by corporations constructing or operating electric generating, transmission, or distribution lines, or systems; and, in the construction and operation of water systems and sanitary sewer systems and television reception systems through the use of television program decryption equipment and subscriber owned, leased or rented satellite dishes, to exercise the power of eminent domain in the manner provided in Title 18.

(16)a. A cooperative shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed claim, action, suit, or proceeding, whether civil, criminal, administrative, or investigative, including appeals (other than an action by or in the right of the cooperative), by reason of the fact that he is or was a director, trustee, officer, employee, or agent of the cooperative, or is or was serving at the request of the cooperative as a director, trustee, officer, partner, employee, or agent of another cooperative, corporation, partnership, joint venture, trust, or other enterprise, against expenses (including attorneys' fees), judgments, fines, and amounts paid in settlement actually and reasonably incurred by him in connection with such claim, action, suit, or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the cooperative or other entity, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. The termination of any claim, action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the cooperative, and with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.

b. A cooperative shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed claim, action, or suit by or in the right of the cooperative to procure a judgment in its favor by reason of the fact that he is or was a director, trustee, officer, employee, or agent of the cooperative, or is or was serving at the request of the cooperative as a director, officer, partner, employee, or agent of another cooperative, corporation, partnership, joint venture, trust or other enterprise against expenses (including attorneys' fees) actually and reasonably incurred by him in connection with the defense or settlement of such action or suit if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the cooperative or other entity and except that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his duty to the cooperative or other entity unless and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which court shall deem proper.

c. To the extent that a director, trustee, officer, employee, or agent of a cooperative or other entity has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in paragraphs a. and b. of this subdivision, or in defense of any claim, issue, or matter therein, he shall be indemnified against expenses (including attorneys' fees) actually and reasonably incurred by him in connection therewith, notwithstanding that he has not been successful on any other claim, issue, or matter in any such action, suit, or proceeding.

d. Any indemnification under paragraphs a. and b. of this subdivision (unless ordered by a court) shall be made by the cooperative only as authorized in the specific case upon a determination that indemnification of the director, trustee, officer, employee, or agent is proper in the circumstances because he has met the applicable standard of conduct set forth in paragraphs a. and b. of this subdivision. Such determination shall be made (i) by the board of directors or trustees by a majority vote of a quorum consisting of directors or trustees who were not parties to, or who have been wholly successful on the merits or otherwise with respect to, such claim, action, suit, or proceeding, or (ii) if such a quorum is not obtainable, or, even if obtainable, a quorum of disinterested directors or trustees so directs, by independent legal counsel in a written opinion, or (iii) by the shareholders.

e. Expenses (including attorneys' fees) incurred in defending a civil or criminal claim, action, suit, or proceeding may be paid by the cooperative in advance of the final disposition of such claim, action, suit, or proceeding as authorized in the manner provided in paragraph a. of this subdivision upon receipt of an undertaking by or on behalf of the director, trustee, officer, employee, or agent to repay such amount if and to the extent that it shall be ultimately determined that he is not entitled to be indemnified by the cooperative as authorized in this section.

f. The indemnification authorized by this section shall not be deemed exclusive of and shall be in addition to any other right (whether created prior or subsequent to the enactment of this section) to which those indemnified may be entitled under any statute, rule of law, provisions of articles of incorporation, bylaw, agreement, vote of members or shareholders or disinterested directors or trustees, or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, trustee, officer, employee, or agent and shall inure to the benefit of the heirs, executors, and administrators of such a person.

g. A cooperative shall have power to purchase and maintain insurance on behalf of any person who is or was a director, trustee, officer, employee, or agent of the cooperative, or is or was serving at the request of the cooperative as a director, trustee, officer, partner, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against any liability asserted against him and incurred by him in any such capacity or arising out of his status as such, whether or not the cooperative would have the power to indemnify him against such liability under the provisions of this section.

(17) To conduct its business and exercise any or all of its powers within or without this state.

(18) To adopt, amend, and repeal bylaws.

(19) To provide its members and other persons services solely for the reception of television programming through the use of television program decryption equipment and subscriber owned, leased, or rented satellite dishes, but such equipment shall not be utilized for the bi-directional transmission of voice, data, or other signal.

(20) To assist any other cooperatives organized under this chapter in the execution of its purposes and powers.

(21) To apply a surcharge on its rates to those members or other consumers which it serves in a political subdivision imposing a requirement on a cooperative which necessitates the incurrence of additional costs in providing service in that political jurisdiction or a portion thereof in an amount and for a time sufficient to recover such additional costs and the carrying charges thereon.

(22) To make and enter into contracts of guaranty, including, without limitation, obligations of a generating and transmission cooperative which is the wholesale power supplier of the cooperative, whether or not the cooperative has a direct interest in the subject matter of the contract with respect to which it acts as guarantor or surety. Notwithstanding any contrary provision of Section 37-6-21, in connection with any such guaranty, without authorization of its members, to secure its guaranty obligations by executing a guarantor's note and securing such note or its guaranty with a mortgage on all or any portion of its property, assets and the revenues and income therefrom. Such mortgage may be to the party for whose benefit the guaranty is given, to other guarantors of the debt guaranteed by the cooperative or to an agent, trustee or other representative of the holder of the guaranty or other guarantors.

(23) To do and perform any and all other acts and things and to have and exercise any and all other powers which may be necessary, convenient, or appropriate to accomplish the purposes for which the cooperative is organized or in which it subsequently lawfully engages.



Section 37-6-4 - Name.

The name of each cooperative primarily engaged in the distribution of electricity or other services shall include the word "cooperative"; and the name of each cooperative primarily engaged in generating or transmitting electricity for delivery to an electric distributor shall include at least one of the words "electric", "power" or "cooperative"; provided, that such limitation shall not apply if, in an affidavit made by the president or vice president of a cooperative on file with the Secretary of State, it shall appear that the cooperative desires to transact business in another state and is precluded therefrom by reason of its name; and provided further, that any corporation heretofore or hereafter organized under Chapter 7 of this title, which may be converted into a cooperative and become subject to this chapter, as provided in Section 37-6-16, or any foreign corporation transacting business in this state pursuant to Section 37-6-26, may, at its election, retain the same corporate name which it had prior to such conversion or transaction of business. The name of a cooperative shall distinguish it from the name of any other corporation organized under the laws of, or authorized to transact business in, this state. The words "electric cooperative" or "power cooperative" shall not both be used in the name of any corporation organized under the laws of, or authorized to transact business in, this state, except a cooperative or corporation transacting business in this state pursuant to the provisions of this chapter.



Section 37-6-5 - Incorporators.

Five or more natural persons or two or more cooperatives may organize a cooperative in the manner provided in this article.



Section 37-6-6 - Articles of incorporation - Generally.

The articles of incorporation of a cooperative shall recite in the caption that they are executed pursuant to this chapter, shall be signed and acknowledged by each of the incorporators, and shall state: The name of the cooperative; the address of its principal office; the names and addresses of the incorporators; the names and addresses of the persons who shall constitute its first board of trustees; and any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of its business and affairs. Such articles of incorporation shall be submitted to the Secretary of State for filing as provided in this chapter. It shall not be necessary to set forth in the articles of incorporation of a cooperative the purpose for which it is organized or any of the corporate powers vested in a cooperative under this chapter.



Section 37-6-7 - Articles of incorporation - Amendment.

A cooperative may amend its articles of incorporation by complying with the following requirements: The proposed amendment shall be first approved by the board of trustees and shall then be submitted to a vote of the members at any annual or special meeting thereof, the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make therein, shall be deemed to be approved on the affirmative vote of not less than two thirds of those members voting thereon at such meeting; and, upon such approval by the members, articles of amendment shall be executed and acknowledged on behalf of the cooperative by its president or vice-president, and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to this chapter and shall state: The name of the cooperative; the address of its principal office; the date of the filing of its articles of incorporation in the Office of the Secretary of State; and the amendment to its articles of incorporation. The president or vice-president executing such articles of amendment shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with. Such articles of amendment and affidavit shall be submitted to the Secretary of State for filing as provided in this chapter. A cooperative may, without amending its articles of incorporation, upon authorization of its board of trustees, change the location of its principal office by filing a certificate of change of principal office executed and acknowledged by its president or vice-president under its seal attested by its secretary in the Office of the Secretary of State and also in each county office in which its articles of incorporation or any prior certificate of change of principal office of such cooperative has been filed. Such cooperative shall also, within 30 days after the filing of such certificate of change of principal office in any county office, file therein certified copies of its articles of incorporation and all amendments thereto, if the same are not already on file therein.



Section 37-6-8 - Bylaws.

The original bylaws of a cooperative shall be adopted by its Board of Trustees. Thereafter, bylaws shall be adopted, amended, or repealed by its members voting in person, or if the Board of Trustees has so authorized, voting by mail. The bylaws shall set forth the rights and duties of members and trustees and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this chapter or with its articles of incorporation.



Section 37-6-9 - Qualifications for membership; meetings; voting.

(a) No person who is not an incorporator shall become a member of a cooperative unless such person shall agree to use electric energy furnished by the cooperative when such electric energy shall be available through its facilities. The bylaws of a cooperative may provide that any person, including an incorporator, shall cease to be a member thereof if he shall fail or refuse to use or pay for electric energy made available by the cooperative or if electric energy shall not be made available to such person by the cooperative within a specified time after such person shall have become a member thereof. Membership in the cooperative shall not be transferable, except as may be provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

(b) An annual meeting of the members shall be held at such time as shall be provided in the bylaws. The bylaws may provide that area meetings shall take the place of a central annual meeting. If the bylaws of the cooperative provide for the utilization of area meetings, the areas shall be as prescribed in the bylaws and, if the cooperative's bylaws provide for voting districts as permitted by Section 37-6-11, the area shall coincide with such voting districts. A central annual special meeting must be held, and area meetings shall not take the place of a central meeting, if members vote on whether to consolidate or merge the cooperative with any other entity, to dissolve or sell or lease more than 10 percent of the assets or property of the cooperative. The board of trustees shall not have authority to file any petition for bankruptcy or reorganization in any court without a vote of a majority of the members taken at a central annual or special meeting. Special meetings of the members may be called by the board of trustees, by any three trustees, by not less than 10 percent of the members or by the president. Meetings of members shall be held at such place as may be provided in the bylaws. In the absence of any such provision, all meetings shall be held in the city or town in which the principal office of the cooperative is located. Except as otherwise provided in this article, written or printed notice stating the time and place of each meeting of members and, in the case of a special meeting, the purpose or purposes for which the meeting is called shall be given to each member, either personally or by mail, not less than five nor more than 40 days before the date of the meeting. Three percent of all members present in person or, if mail voting is being utilized, three percent of all members either present in person or casting a vote by mail shall constitute a quorum for the transaction of business at all meetings of the members, unless the bylaws prescribe the presence (in person or, if authorized, by mail) of a greater percentage of the members for a quorum. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice. Registration of attendance at the meeting may be used to determine a quorum. Each member shall be entitled to one vote on each matter submitted to a vote at a meeting. Voting shall be in person, but, if the bylaws so provide, may also be by proxy or by mail, or both; provided, however, notwithstanding any contrary provision in the bylaws of the cooperative, the board of trustees, by resolution, may authorize voting by mail on bylaw adoption, amendment, or repeal and, in such event, the board of trustees shall also specify the procedures to be followed in such mail voting. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which proxy or mail voting shall be exercised. No person shall vote as proxy for more than three members at any meeting of the members.

(c) If the trustees of the cooperative are elected at area or district meetings of members, unless the bylaws of the cooperative provide that area meetings shall take the place of an annual meeting, an annual meeting of members shall be held for the purpose of receiving reports, voting on any other matters of which notice was given to the members in the notice of the annual meeting and conducting any other business that is provided to be transacted by the bylaws of the cooperative at the annual meeting of members.



Section 37-6-10 - Board of trustees.

The business and affairs of a cooperative shall be managed by a board of not less than five trustees, each of whom shall be a member of the cooperative or of another cooperative which shall be a member thereof, or a person designated by the governing body or board of directors of a municipality or other corporation, respectively, which is a member thereof. The bylaws shall prescribe the number of trustees, their qualifications, other than those provided for in this chapter, the manner of holding meetings of the board of trustees, and of the election of successors to trustees who shall resign, die or otherwise be incapable of acting. The bylaws may also provide for the removal of trustees from office and for the election of their successors. The bylaws may establish a procedure for nominating candidates for the board of trustees and if the bylaws contain such a procedure, they may prohibit nominations from the floor on the day of an annual, district, or area meeting. The board of trustees may establish a fixed fee and expenses of attendance, if any, to be paid to each trustee for attendance at each meeting of the board of trustees, at national, regional, or state meetings of electric cooperatives, at meetings for the purpose of training or educating trustees sponsored by the cooperative or by organizations in which the cooperative is a member, or organizations which provide such training and education to trustees of cooperatives or for time expended otherwise performing their duties. The cooperative may also provide fringe benefits such as insurance for trustees who are serving or who have served the cooperative as a trustee. Except for said fixed fees, expenses, and fringe benefits, trustees shall not receive any salaries for their services as trustees and, except in emergencies, shall not be employed by the cooperative in any capacity involving compensation without prior approval by the members or under procedures approved by the members, which procedures may include delegation of such authority to the board of trustees. The trustees of a cooperative named in any articles of incorporation, consolidation, merger or conversion, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified. At each annual meeting, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, or at an area or district meeting, the members shall elect trustees to hold office until the next following annual meeting of the members, except as hereinafter otherwise provided. Each trustee shall hold office for the term for which he is elected or until his successor shall have been elected and qualified. The bylaws may provide that, in lieu of electing the whole number of trustees annually, the trustees shall be divided into classes at the first or any subsequent annual meeting, each class to be as nearly equal in number as possible, with the term of office of the trustees to be staggered. At each annual, district or area meeting after such classification, a number of trustees equal to the number of the class whose term expires at the time of such meeting shall be elected. A majority of the board of trustees shall constitute a quorum. If a husband and wife hold joint membership in a cooperative, pursuant to appropriate bylaw provision, either one, but not both, may be elected as a trustee. The board of trustees may exercise all of the powers of a cooperative except such as are conferred upon the members by this chapter or its articles of incorporation or bylaws.



Section 37-6-11 - Voting districts.

Notwithstanding any other provision of this chapter, the bylaws may provide that the territory in which a cooperative supplies electric energy to its members shall be divided into two or more voting districts and that, in respect of each such voting district, a designated number of trustees shall be elected by the members residing therein, or a designated number of delegates shall be elected by such members, or both such trustees and delegates shall be elected by such members. In any case, the bylaws shall prescribe the manner in which such voting districts and the members thereof and the delegates and trustees, if any, elected therefrom shall function, and the powers of the delegates, which may include the power to elect trustees. No member at any voting district meeting and no delegate at any meeting shall vote by proxy or by mail. A quorum of three percent of all members present in person shall constitute a quorum for the election of trustees at a district or area meeting of members or for the transaction of other business at an area meeting, unless the bylaws prescribe a greater quorum requirement. In actions required to be approved by the cooperative's members, votes cast at all area meetings shall be aggregated and the failure of an area to have a quorum present or an adverse vote at some area meetings shall not defeat the action if, after aggregating votes at all area meetings, the proposal received a sufficient vote on an aggregate basis. No vote of the members on any matter required to be voted on by Section 37-6-9(b) at a central annual or special meeting shall be taken at an area meeting.



Section 37-6-12 - Officers.

The officers of a cooperative shall consist of a president, one or more vice-presidents, a secretary, and a treasurer, who shall be elected annually by the board of trustees. The cooperative may elect a chairperson of the board who shall be elected by and from the board of trustees. The offices of secretary and treasurer may be held by the same person. The board of trustees may also elect or appoint such other officers, agents, or employees as it shall deem necessary or advisable and shall prescribe the powers and duties thereof. Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.



Section 37-6-13 - Consolidation generally.

Any two or more cooperatives, each of which is hereinafter designated a "consolidating cooperative," may consolidate into a new cooperative, hereinafter designated the "new cooperative," by complying with the following requirements: The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto shall be first approved by the board of trustees of each consolidating cooperative. The proposed articles of consolidation shall recite in the caption that they are executed pursuant to this chapter and shall state: The name of each consolidating cooperative, the address of its principal office and the date of the filing of its articles of incorporation in the office of the secretary of state; the name of the new cooperative and the address of its principal office; the names and addresses of the persons who shall constitute the first board of trustees of the new cooperative; the terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner and basis of converting memberships in each consolidating cooperative into memberships in the new cooperative and the issuance of certificates of membership in respect of such converted memberships; and any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of the new cooperative. The proposition for the consolidation of the consolidating cooperatives into the new cooperative and the proposed articles of consolidation approved by the board of trustees of each consolidating cooperative shall then be submitted to a vote of the members thereof at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed consolidation. The proposed consolidation and the proposed articles of consolidation shall be deemed to be approved upon the affirmative vote of not less than two thirds of those members of each consolidating cooperative voting thereon at such meeting. Upon such approval by the members of the respective consolidating cooperatives, articles of consolidation in the form approved shall be executed and acknowledged on behalf of each consolidating cooperative by its president or vice-president, and its seal shall be affixed thereto and attested by its secretary. The president or vice-president of each consolidating cooperative executing such articles of consolidation shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with by such cooperative. Such articles of consolidation and affidavits shall be submitted to the Secretary of State for filing as provided in this chapter.



Section 37-6-14 - Merger generally.

Any one or more cooperatives, each of which is hereinafter designated a "merging cooperative," may merge into another cooperative, hereinafter designated the "surviving cooperative," by complying with the following requirements: The proposition for the merger of the merging cooperatives into the surviving cooperative and proposed articles of merger to give effect thereto shall be first approved by the board of trustees of each merging cooperative and by the board of trustees of the surviving cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to this chapter and shall state: The name of each merging cooperative, the address of its principal office and the date of the filing of its articles of incorporation in the Office of the Secretary of State; the name of the surviving cooperative and the address of its principal office; a statement that the merging cooperatives elect to be merged into the surviving cooperative; the terms and conditions of the merger and the mode of carrying the same into effect, including the manner and basis of converting the memberships in the merging cooperative or cooperatives into memberships in the surviving cooperative and the issuance of certificates of membership in respect of such converted memberships; and any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of the surviving cooperative. The proposition for the merger of the merging cooperatives into the surviving cooperative and the proposed articles of merger approved by the board of trustees of the respective cooperatives, parties to the proposed merger, shall then be submitted to a vote of the members of each such cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger shall be deemed to be approved upon the affirmative vote of not less than two thirds of those members of each cooperative voting thereon at such meeting. Upon such approval by the members of the respective cooperatives, parties to the proposed merger, articles of merger in the form approved shall be executed and acknowledged on behalf of each cooperative by its president or vice-president, and its seal shall be affixed thereto and attested by its secretary. The president or vice-president of each cooperative executing such articles of merger shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with by such cooperative. Such articles of merger and affidavits shall be submitted to the Secretary of State for filing as provided in this chapter.



Section 37-6-15 - Effect of consolidation or merger.

The effect of consolidation or merger shall be as follows: The several cooperatives, parties to the consolidation or merger, shall be a single cooperative which, in the case of consolidation, shall be the new cooperative provided for in the articles of consolidation and, in the case of a merger, shall be that cooperative designated in the articles of merger as the surviving cooperative, and the separate existence of all cooperatives, parties to the consolidation or merger, except the new or surviving cooperative, shall cease. Such new or surviving cooperative shall have all the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of a cooperative organized under the provisions of this chapter, and shall possess all the rights, privileges, immunities and franchises as well of a public as of a private nature, and all property, real and personal, applications for membership, all debts due on whatever account, and all other choses in action of each of the consolidating or merging cooperatives, and, furthermore, all and every interest of, or belonging or due to each of the cooperatives so consolidated or merged shall be taken and deemed to be transferred to and vested in such new or surviving cooperative without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any such cooperatives shall not revert or be in any way impaired by reason of such consolidation or merger. Such new or surviving cooperative shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the cooperatives so consolidated or merged, and any claims existing, or action or proceeding pending, by or against any of such cooperatives may be prosecuted as if such consolidation or merger had not taken place; but such new or surviving cooperative may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any of such cooperatives shall be impaired by such consolidation or merger. In the case of a consolidation, the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in the case of a merger, the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes therein are provided for in the articles of merger.



Section 37-6-16 - Conversion of existing corporation into cooperative.

Any corporation organized under the laws of this state for the purpose, among others, of supplying electric energy to its members may be converted into a cooperative and become subject to this chapter with the same effect as if originally organized under this chapter by complying with the following requirements: The proposition for the conversion of such corporation into a cooperative and proposed articles of conversion to give effect thereto shall be first approved by the board of trustees or the board of directors, as the case may be, of such corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to this chapter and shall state: The name of the corporation prior to its conversion into a cooperative; the address of the principal office of such corporation; the date of the filing of articles of incorporation of such corporation in the office of the secretary of state; the statute or statutes under which such corporation was organized; the name assumed by such corporation; a statement that such corporation elects to become a cooperative, general welfare, membership corporation subject to this chapter; the manner and basis of converting either memberships in or shares of stock of such corporation into memberships in the converted corporation; and any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs. The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion approved by the board of trustees or board of directors, as the case may be, of such corporation shall then be submitted to a vote of the members or stockholders, as the case may be, of such corporation at any duly held annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed conversion. The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion, with such amendments thereto as the members or stockholders of such corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of not less than two thirds of those members of such corporation voting thereon at such meeting, or, if such corporation is a stock corporation, upon the affirmative vote of the holders of not less than two thirds of the capital stock of such corporation represented at such meeting. Upon such approval by the members or stockholders of such corporation, articles of conversion in the form approved by such members or stockholders shall be executed and acknowledged on behalf of such corporation by its president or vice-president, and its corporate seal shall be affixed thereto and attested by its secretary. The president or vice-president executing such articles of conversion on behalf of such corporation shall also make and annex thereto an affidavit stating that the provisions of this section, with respect to the approval of its trustees or directors and its members or stockholders, of the proposition for the conversion of such corporation into a cooperative and such articles of conversion were duly complied with. Such articles of conversion and affidavit shall be submitted to the Secretary of State for filing as provided in this chapter. The term "articles of incorporation," as used in this chapter, shall be deemed to include the articles of conversion of a converted corporation.



Section 37-6-18 - Dissolution.

(a) A cooperative which has not commenced business may dissolve voluntarily by delivering to the Secretary of State articles of dissolution, executed and acknowledged on behalf of the cooperative by a majority of the incorporators, which shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The date of its incorporation;

(4) That the cooperative has not commenced business;

(5) That the amount, if any, actually paid in on account of membership fees, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto and that all easements shall have been released to the grantors;

(6) That no debt of the cooperative remains unpaid; and

(7) That a majority of the incorporators elect that the cooperative be dissolved.

Such articles of dissolution shall be submitted to the Secretary of State for filing as provided in this chapter.

(b) A cooperative which has commenced business may dissolve voluntarily and wind up its affairs solely and exclusively in the following manner:

(1) The board of trustees shall first recommend that the cooperative be dissolved voluntarily, and, thereafter, the proposition that the cooperative be dissolved shall be submitted to the members of the cooperative at any annual or special meeting, the notice of which shall set forth such proposition. The proposed voluntary dissolution shall be voted upon at a meeting of members and shall be deemed to be approved upon the affirmative vote of not less than a majority of all of the members of the cooperative.

(2) Upon such approval, a certificate of election to dissolve, hereinafter designated the "certificate," shall be executed and acknowledged on behalf of the cooperative by its president or vice-president, and its corporate seal shall be affixed thereto and attested by its secretary. The certificate shall state:

a. The name of the cooperative;

b. The address of its principal office;

c. The names and addresses of its trustees; and

d. The total number of members of the cooperative and the number of members who voted for and against the voluntary dissolution of the cooperative.

The president or vice-president executing the certificate shall also make and annex thereto an affidavit stating that the provisions of this subsection were duly complied with. Such certificate and affidavit shall be submitted to the Secretary of State for filing as provided in this chapter.

(3) Upon the filing of the certificate and affidavit by the Secretary of State, the cooperative shall cease to carry on its business except insofar as may be necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the Secretary of State.

(4) After the filing of the certificate and affidavit by the Secretary of State, the board of trustees shall immediately cause notice of the winding up proceedings to be mailed to each known creditor and claimant and to be published once a week for two successive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located.

(5) The board of trustees shall have full power to wind up and settle the affairs of the cooperative and shall proceed to collect the debts owed to the cooperative, convey and dispose of its property and assets, pay, satisfy, and discharge its debts, obligations, and liabilities, and do all other things required to liquidate its business and affairs and, after paying or adequately providing for the payment of all its debts, obligations, and liabilities, shall distribute the remainder of its property and assets among its members in proportion to the aggregate patronage of each such member during the seven years next preceding the date of such filing of the certificate or, if the cooperative shall not have been in existence for such period, during the period of its existence, or, on such other basis as the board of trustees may determine.

(6) When all debts, liabilities, and obligations of the cooperative have been paid and discharged or adequate provision shall have been made therefor, and all of the remaining property and assets of the cooperative shall have been distributed to the members pursuant to the provisions of this section, the board of trustees shall authorize the execution of articles of dissolution which shall thereupon be executed and acknowledged on behalf of the cooperative by its president or vice-president, and its corporate seal shall be affixed thereto and attested by its secretary. Such articles of dissolution shall recite in the caption that they are executed pursuant to this chapter and shall state:

a. The name of the cooperative;

b. The address of the principal office of the cooperative;

c. That the cooperative has heretofore delivered to the Secretary of State a certificate of election to dissolve and the date on which the certificate was filed by the Secretary of State in the records of his office;

d. That all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor;

e. That all the remaining property and assets of the cooperative have been distributed among the members in accordance with the provisions of this section; and

f. That there are no actions pending against the cooperative.

The president or vice-president executing the articles of dissolution shall also make and annex thereto an affidavit stating that the provisions of this subsection were duly complied with. Such articles of dissolution and affidavit, accompanied by proof of the publication required in this subsection, shall be submitted to the Secretary of State for filing as provided in this chapter.



Section 37-6-19 - Filing of articles.

Articles of incorporation, amendment, consolidation, merger, conversion or dissolution, as the case may be, when executed and acknowledged and accompanied by such affidavits as may be required by applicable provisions of this chapter, shall be presented to the Secretary of State for filing in the records of his office. If the Secretary of State shall find that the articles presented conform to the requirements of this chapter, he shall, upon the payment of the fees, file the articles so presented in the records of his office, and, upon such filing, the incorporation, amendment, consolidation, merger, conversion or dissolution provided for therein shall be in effect. The Secretary of State immediately upon the filing in his office of any articles pursuant to this chapter shall transmit a certified copy thereof to the probate judge of the county in which the principal office of each cooperative or corporation affected by such incorporation, amendment, consolidation, merger, conversion or dissolution shall be located. The probate judge of any county, upon receipt of any such certified copy, shall file and index the same in the records of his office, but the failure of the Secretary of State or of a probate judge of a county to comply with the provisions of this section shall not invalidate such articles. The provisions of this section shall also apply to certificates of election to dissolve and affidavits of compliance executed pursuant to subsection (b) (2) of Section 37-6-18.



Section 37-6-20 - Disposition of excess revenues.

Revenues of a cooperative for any fiscal year in excess of the amount thereof necessary to defray expenses of the cooperative and of the operation and maintenance of its facilities during such fiscal year; to pay interest and principal obligations of the cooperative coming due in such fiscal year; to finance or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of trustees; to provide a reasonable reserve for working capital; to provide a reserve for the payment of indebtedness of the cooperative maturing more than one year after the date of the incurrence of such indebtedness in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year; and to provide a fund for education in cooperation and for the dissemination of information concerning the effective use of electric energy and other services made available by the cooperative shall be distributed by the cooperative to its members as, and in the manner, provided in the bylaws, either as patronage refunds prorated in accordance with the patronage of the cooperative by the respective members paid for during such fiscal year or by way of general rate reductions, or by combination of such methods. Nothing contained in this article shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.



Section 37-6-21 - Sale, lease or encumbrance of property; offeror's disclosure statement; invitations for competing or alternative proposals; exceptions; effect of violation.

A cooperative may not sell or lease all or any substantial portion of its property, unless such sale or lease is authorized at a duly held meeting of the members thereof by the affirmative vote of not less than two thirds of all the members of the cooperative and unless the notice of such sale or lease shall have been contained in the notice of the meeting. A cooperative acting through its board of trustees may mortgage, by mortgage or deed of trust, pledge or otherwise encumber, to secure any indebtedness of the cooperative, all or any portion of its property, assets and the revenues and income therefrom, from time to time, when authorized by the affirmative vote of a majority of its members at a duly held meeting after proper notice thereof. The board of trustees of a cooperative, without authorization of the members, shall have full power and authority to authorize from time to time the execution and delivery of a mortgage or mortgages or a deed or deeds of trust upon, or the pledging or encumbering of, all or any portion of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of trustees shall determine, to secure any indebtedness of the cooperative to the United States of America, any instrumentality or agency thereof, to any financing institution organized on a cooperative plan for the purpose of financing its members' programs, projects and undertakings, in which the cooperative holds membership or to any bank or other financial institution lending money or credit to the cooperative. The term "substantial portion" used herein means 10 percent or more of the cooperative's total assets as reflected on its books at the time of a transaction.

Prior to the making of any offer by any person or entity to acquire or lease all or a substantial portion of the assets or property of a cooperative, the person or entity making such offer shall, not less than five business days prior to such offer becoming effective and being communicated to members of the cooperative, file with each member of the board of trustees of the cooperative and with its general manager a disclosure statement as contemplated by Section 14 of the United States Securities Exchange Act of 1934 and rules and regulations promulgated by the United States Securities Commission thereunder on Schedule 14D-1. Comprehensive financial statements on the offeror and all persons who may own five percent or more of the stock or other interests in the offeror shall be included with such schedule. If there is any material change in any of the information set forth in such disclosure statement, the person or entity making the offer shall promptly file an amendment to the disclosure statement with each of the trustees and the general manager of the cooperative. References in Schedule 14D-1 to securities and equity owners shall for the purposes of this section, mean members of the cooperative and their votes.

Within 10 days from the receipt of the disclosure statement or any amendment thereto, the board of trustees of the cooperative shall cause all information concerning the offer and copies of the disclosure statement to be transmitted to every other cooperative that is organized under this Chapter 6 of Title 37 with an invitation inviting them to submit competing or alternative proposals, including proposals to merge or consolidate with the cooperative. Such other cooperatives shall be given at least 90 days from the date they receive the information required by this paragraph to make such proposals and no meeting of members shall be called or noticed to consider any offer until after the expiration of such deadline.

The disclosure statement and other information required to be submitted to the board of trustees of the cooperative shall not contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading.

Compliance with the provisions of this section shall not be required if the sale or lease is to be with one or more other cooperatives which are organized under this chapter and the effect thereof will be essentially the same as if a merger or consolidation were being consummated with one or more other cooperatives. This section shall also not apply if the proposed sale is in the nature of an involuntary sale, such as condemnation, or a sale required or authorized by electric utility territorial legislation now existing or hereafter adopted, or if the property to be sold is no longer used or useful in conducting the business of the cooperative.

Failure to provide the disclosure statement and any and all information required therein shall cause the offer made in violation of the disclosure requirements hereof to be void and unenforceable and shall cause any purchase or transaction taken in pursuance or as a result thereof between the cooperative and the offeror to be ineffective and rescindable within five years after consummation at the option of the cooperative.



Section 37-6-22 - Nonliability of members for debts of cooperative.

The private property of the members of a cooperative shall be exempt from execution for the debts of the cooperative, and no member shall be liable or responsible for any debts of the cooperative. A cooperative shall not be liable to its members for any outage of service or voltage fluctuation resulting from acts of God, such as lightning or windstorm, or from occurrences that may reasonably be expected to happen in the normal course of utility business, such as equipment failures. In any claim for property damage alleging negligence of the cooperative, the member shall prove by the testimony of a witness expert in the operation of utility businesses that the action or inaction of the cooperative alleged to have caused the property damage is not normal in the operations of a utility business.



Section 37-6-23 - Liens.

Any mortgage, deed of trust or other instrument executed by a cooperative or foreign corporation transacting business in this state pursuant to this chapter, which, by its terms, creates a lien upon real and personal property then owned or after acquired and which is recorded as a mortgage of real property in any county in which such property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust or other instrument were also recorded or filed in the proper office in such county as a mortgage of personal property. Recordation of any such mortgage, deed of trust or other instrument shall cause the lien thereof to attach to all after acquired property of the mortgagor of the nature therein described as being mortgaged or pledged thereby, immediately upon the acquisition of such property by the mortgagor, and such lien shall be superior to all claims of creditors of the mortgagor and purchasers of such property and to all other liens, except liens of prior record and tax liens affecting such property.



Section 37-6-24 - Waiver of notice.

Whenever any notice is required to be given under the provisions of this chapter or under the provisions of the articles of incorporation or bylaws of a cooperative, waiver thereof in writing, signed by the person or persons entitled to such notice, whether before or after the time fixed for the giving of such notice, shall be deemed equivalent to such notice. If a person or persons entitled to notice of a meeting shall attend such meeting, such attendance shall constitute a waiver of notice of the meeting, except in case the attendance is for the express purpose of objecting to the transaction of any business because the meeting shall not have been lawfully called or convened.



Section 37-6-25 - Acknowledgment of instruments.

No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party, by reason of being an officer, director or member of such cooperative.



Section 37-6-26 - Foreign corporations.

Any corporation or association organized under generally similar laws of another state shall be allowed to carry on any proper activities, operations and functions in this state upon compliance with the general regulations applicable to foreign corporations desiring to do business in this state. In its activities, operations and functions in this state, such corporation or association shall be subject to the provisions of this chapter.



Section 37-6-28 - Bonds or other indebtedness - Consent of department of finance.

No bonds or other evidences of indebtedness of any cooperative or foreign corporation transacting business in this state pursuant to this chapter shall be issued or sold until the consent to the issuance and sale thereof shall have been given by the Department of Finance, as provided by law.



Section 37-6-27 - Exemption from jurisdiction of public service commission.

Cooperatives transacting business in this state pursuant to this chapter shall be deemed to be general welfare cooperatives and exempt in all respects from the jurisdiction and control of the Public Service Commission of this state.



Section 37-6-30 - Terminating or declining service because of indebtedness to cooperative; when account in dispute.

(a) For the purposes of this section, the following terms shall have the meanings respectively ascribed to them herein:

(1) RURAL ELECTRIC COOPERATIVE. A cooperative corporation formed under Chapter 6 or Chapter 7 of Title 37, or any successor provision of the Code of Alabama, or any of its subsidiaries.

(2) GAS DISTRICT. A public corporation formed under Article 12 of Chapter 50 of Title 11, or any successor provision of the Code of Alabama.

(b) Any rural electric cooperative or gas district may terminate or decline service at all locations if an applicant or customer, or a member of the applicant's or customer's household, is indebted to the rural electric cooperative or gas district for services at the present location or a former location of the applicant or customer. This section shall not apply if a person was not a member of the household of the applicant or customer, or if a person was a minor when the indebtedness was incurred. In the event that such indebtedness for service previously rendered is in dispute, the applicant shall be served or the customer's service shall be continued upon complying with the normal deposit requirements of the rural electric cooperative or gas district and, in addition thereto, by making a special deposit in an amount equal to the net balance in dispute. Upon settlement of the disputed account, the balance, if any, due the applicant or customer or member of applicant's or customer's household shall be promptly repaid.



Section 37-6-29 - Bonds or other indebtedness - Exemption from provisions of securities law.

The provisions of the Alabama Securities Law shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative transacting business in this state pursuant to this chapter to the United States of America, or any agency or instrumentality thereof, or to any mortgage or deed of trust executed to secure the same. The provisions of said securities law shall not apply to the issuance of membership certificates by any cooperative.






Article 2 - Rural Telephone Service.

Section 37-6-40 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) RURAL AREA. Any area within this state not included within the boundaries of any incorporated or unincorporated city, town, village, or borough having a population in excess of 25,000 inhabitants according to the last preceding federal census, prior to the time service was commenced. For purposes of providing wireless communications services, including, without limitation, services classified as of January 1, 1997, as "commercial mobile radio services" by the FCC, the term "rural area" shall include all of the territory for which the electric cooperative is authorized to provide wireless service under federal law or regulations.

(2) TELEPHONE SERVICE. Any communication service, including, without limitation, all telephone lines, facilities, or systems used in the rendition of such service.



Section 37-6-41 - Electric cooperatives empowered to furnish telephone service.

Any electric cooperative presently or hereafter organized and any corporation converted into an electric cooperative under the provisions of Article 1 of this chapter shall have, in addition to its present or other powers, the power to furnish telephone service in rural areas to its members and the persons it serves, in the manner provided in this article.



Section 37-6-42 - Enumerated powers.

(a) Any such electric cooperative shall have power:

(1) To supply telephone service in rural areas to its members, to governmental agencies and political subdivisions, to other persons, and to business entities not in excess of 40 percent of the number of its members; provided that wireless communications services, including, without limitation, services classified as of January 1, 1997, as "commercial mobile radio services" by the Federal Communications Commission, may be provided to any person, firm, corporation, governmental agency, or political subdivision within any area for which the electric cooperative is authorized to provide such wireless service under federal law or regulations, without the business entity being a member of the cooperative, regardless of whether the business entity is in excess of 40 percent of the number of its members, and, without limiting the foregoing, should a cooperative acquire any facilities in rural areas supplying telephone service to persons in rural areas, it may, for the purpose of continuing such service and avoiding hardship, and to an extent which together with all other persons receiving telephone service on a nonmember basis shall not exceed 50 percent of the total number of persons receiving telephone service, continue to serve the persons served directly from the facilities at the time of the acquisition without requiring that persons become members and provided further that no electric service shall be furnished contrary to the provisions of Sections 37-14-1 through 37-14-17 or Sections 37-14-30 through 37-14-40.

(2) To construct, purchase, take, receive, lease as lessee or otherwise acquire, and to own, hold, use, equip, maintain, and operate, to sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge or otherwise dispose of or encumber telephone lines, facilities, or systems, lands, buildings and structures, plants and equipment, and any and all kinds and classes of real or personal property whatsoever which shall be deemed necessary, convenient, or appropriate to accomplish the purpose for which the cooperative is organized; provided, however, that no electric cooperative organized and no corporation converted into an electric cooperative, under Article 1 of this chapter, shall construct, purchase, take, receive, lease as lessee, or otherwise acquire or maintain or operate any telephone lines, facilities, plants, or systems, other than telephone lines, facilities, plants, or systems used to provide wireless communications services, in any area other than a rural area as defined by this article.

(3) To make any and all contracts necessary or convenient for the full exercise of the powers granted in this article, including, but not limited to, contracts with any person, firm, corporation, federal agency, or municipality for connections of telephone lines, facilities, or systems and in connection with any contract to stipulate and agree to covenants, terms, and conditions as the board of trustees may deem appropriate, including covenants, terms, and conditions with respect to rates, financial and accounting methods, services, operation and maintenance practices, and, consistent with Section 37-6-20, the manner of disposing of the revenues of the properties operated and maintained by the cooperative; to construct, maintain, and operate telephone lines along, upon, under, and across all public thoroughfares, including without limitation all roads, highways, streets, alleys, bridges, and causeways, and upon, under, and across all publicly owned lands; provided, however, that the respective authorities having jurisdiction thereof shall consent thereto; provided further, that said construction, maintenance, and operation of the telephone lines shall be in the manner and according to the specifications as will avoid interference with, or hazards to, existing communication lines; to exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of that power by corporations constructing or operating telephone lines, facilities, or systems; provided, however, that, notwithstanding Section 37-6-27, cooperatives organized and corporations converted into cooperatives under Article 1 of this chapter for the purpose of supplying the telephone service shall, as relates to that part or portion of their business devoted to the supplying of telephone service under this article, be subject to the jurisdiction of the Alabama Public Service Commission to the same extent, in the same manner, and in every respect as are existing telephone companies.

(b) Any cooperative organized under or furnishing telephone service pursuant to this article shall have the right to interconnect its lines, facilities, or systems with the lines, facilities, or systems of any person, firm, or corporation furnishing telephone service to the public in this state, and any person, firm, or corporation furnishing telephone services to the public in this state shall have the right to interconnect its lines, facilities, or systems with those of any cooperative furnishing telephone services under this article, in order to provide a continuous line of communication for all telephone subscribers. Any such interconnection shall be pursuant to the same terms and conditions regardless of whether initiated by the cooperative or other telephone or telecommunications supplier, with compensation to be the same or based on methodology designed to recover the reasonable costs of the respective parties; provided, however, that nothing herein shall affect arrangements in place on May 6, 1998. If a person, firm, or corporation and the cooperative shall be unable to agree upon the terms and conditions of such interconnection, including compensation therefor, the Alabama Public Service Commission shall establish the terms and conditions, which shall be reasonable and nondiscriminatory.



Section 37-6-43 - Name of cooperative furnishing service.

The name of an electric cooperative which engages in the furnishing of telephone service may include the word "telephone" and need not include the word "electric" if it is not engaged in the furnishing of electrical energy. The words "telephone" and "cooperative" shall not both be used in the name of any corporation hereafter organized under the laws of, or authorized to transact business in, this state, except a cooperative or corporation transacting business in this state pursuant to the provisions of this article.



Section 37-6-44 - Cooperatives possess same powers in connection with telephone service as with electricity.

Except as otherwise provided in this article, electric cooperatives shall possess and exercise all powers in connection with the construction, acquisition and operation of telephone systems and in connection with furnishing telephone service as they now possess in connection with making electrical energy available to their members and other persons.



Section 37-6-45 - Cooperatives authorized to supply electrical energy or telephone service or both.

Electric cooperatives are authorized to supply to their members and other persons they are authorized to serve only electrical energy or only telephone service, or both.



Section 37-6-46 - Power to furnish telephone service exclusive.

The power to furnish telephone service conferred in this article on electric cooperatives is exclusive, and no other nonprofit membership corporation or organization, including improvement authorities organized under the provisions of Article 1 of this chapter, shall furnish such service.



Section 37-6-47 - Duty of public service commission to encourage improvement and expansion of facilities.

It shall be the duty of the Alabama Public Service Commission to encourage the improvement and expansion of existing rural telephone facilities and the construction and operation of such additional facilities as are required to assure availability of adequate rural telephone service to the widest practicable number of rural users of such service, and to such ends the commission shall confer and advise with, and keep its official records open to inspection by, any interested person.



Section 37-6-48 - Additional compensation for members of commission.

For the extra, new and additional duties imposed upon the Alabama Public Service Commission and the members thereof by this article and for the performance of duties which are and will be hereafter required of said commission and the members thereof under this article, each member of the commission, in addition to the compensation otherwise provided by law to be paid to him for his service as a member of the commission, shall receive $1,800.00 annually, which shall be paid semimonthly, as the salaries of other state officers are paid, out of the appropriation provided by law for payment of salaries and expenses of the commission and its employees.



Section 37-6-49 - Vesting of certain powers; validation of acts relating to organization.

Any cooperative organized under the provisions of this chapter prior to September 4, 1951, for the sole purpose of furnishing telephone service is hereby vested with all the powers and authority conferred on cooperatives by Sections 37-6-40 through 37-6-48. No cooperative shall have the right to furnish telephone service in any area or territory in which any cooperative organized prior to September 4, 1951, is authorized to furnish such service under the provisions of Sections 37-6-40 through 37-6-48. The organization of any cooperative created prior to September 4, 1951, for the sole purpose of furnishing telephone service is hereby ratified, validated and confirmed, and any irregularity in the organization of any such cooperative shall be deemed to be perfected.









Chapter 7 - ELECTRIC MEMBERSHIP CORPORATIONS.

Section 37-7-1 - Definitions.

The following terms, whenever used or referred to in this chapter, shall have the following meanings, unless a different meaning clearly appears from the context:

(1) CORPORATION. A corporation formed under this chapter.

(2) MUNICIPALITY. Any county, city or town of this state.

(3) PERSON or INHABITANT. Such term includes natural persons, firms, associations, corporations, business trusts, partnerships and bodies politic.

(4) ENERGY. Such term includes any and all electric energy no matter how generated or produced.

(5) SYSTEM. Such term includes any plant, works, system, facilities or properties, together with all parts thereof and appurtenances thereto, used or useful in the generation, production, transmission or distribution of energy.

(6) BONDS. Such term includes negotiable bonds, interim certificates or receipts, notes, debentures and all other evidences of indebtedness either issued or the payment thereof assumed by a corporation.

(7) LAW. Any act or statute, general, special or local of this state.

(8) FEDERAL AGENCY. Such term includes the United States of America, the President of the United States of America, the Administrator of General Services and any and all other authorities, agencies and instrumentalities of the United States of America heretofore or hereafter created.

(9) ACQUIRE. Such term includes construct, acquire by purchase, lease, devise, gift or the exercise of the right of eminent domain in the manner now or hereafter provided by law for the exercise thereof by the state, or other mode of acquisition.

(10) IMPROVE. Such term includes construct, reconstruct, improve, extend, enlarge, alter, better and repair.

(11) BOARD. The board of directors of a corporation formed under this chapter.

(12) MEMBER. Such term includes each natural person signing the certificate of incorporation of a corporation and each person admitted to membership therein pursuant to law or its bylaws.

(13) SERVICE. The sale or other disposition of energy at the lowest cost consistent with sound economy and the prudent management of the business of a corporation.



Section 37-7-2 - Formation and purpose generally.

Any number of natural persons not less than three may by executing, filing and recording a certificate as provided in this chapter form a corporation not organized for pecuniary profit for the purpose of promoting and encouraging the fullest possible use of electric energy in the state by making electric energy available to inhabitants of the state at the lowest cost consistent with sound economy and prudent management of the business of such corporation.



Section 37-7-3 - Form and contents of certificate of incorporation.

The certificate of incorporation shall be entitled and endorsed "CERTIFICATE OF INCORPORATION OF _____ ELECTRIC MEMBERSHIP CORPORATION" (the blank space being filled in with the name of the corporation) and shall state: The name of the corporation, which name shall be such as to distinguish it from any other corporation; a reasonable description of the territory in which its operations are principally to be conducted; the location of its principal office and the post office address thereof; the maximum number of directors, not less than three; the names and post office addresses of the directors, not less than three, who are to manage the affairs of the corporation for the first year of its existence or until their successors are chosen; the period, if any, limited for the duration of the corporation. If the duration of the corporation is to be perpetual, this fact should be stated, as well as the terms and conditions upon which members of the corporation shall be admitted. The certificate of incorporation of a corporation may also contain any provision not contrary to law which the incorporators may choose to insert for the regulation of its business and for the conduct of the affairs of the corporation and any provisions creating, defining, limiting or regulating the powers of the corporation, its directors and members.



Section 37-7-4 - Persons executing certificate to be residents; acknowledgment and filing.

The natural persons executing the certificate of incorporation shall be residents of the territory in which the operations of the corporation are principally to be conducted who are desirous of using electric energy to be furnished by the corporation. The certificate of incorporation shall be acknowledged by the subscribers before an officer authorized by the laws of this state to take acknowledgments of deeds. When so acknowledged, the certificate may be filed in the office of the Secretary of State, who shall forthwith prepare a certified copy or copies thereof and forward one to the officer charged with the duty of recording deeds in each county in which a portion of the territory of the corporation is located, who shall forthwith file such certified copy or copies in their respective offices. As soon as the provisions of this section have been complied with, the proposed corporation described in the certificate so filed, under its designated name, shall be and constitute a body corporate.



Section 37-7-5 - Board of directors - Election; expenses; president; secretary.

Each corporation formed under this chapter shall have a board of directors, which board shall constitute the governing body of the corporation. The directors of the corporation, other than those named in its certificate of incorporation, shall be elected annually by the members entitled to vote therefor. The directors must be members and shall not be entitled to compensation for their services but shall be entitled to reimbursement for expenses incurred by them in the performance of their duties. The board shall elect annually from its own number a president and a secretary.



Section 37-7-6 - Board of directors - Powers.

The board shall have power to do all things necessary or convenient in conducting the business of a corporation, including but not limited to: The power to adopt and amend bylaws for the management and regulation of the affairs of the corporation; the bylaws by a corporation may make provisions, not inconsistent with law or its certificate of incorporation, regulating the admission, withdrawal, suspension or expulsion of members; the transfer of memberships; the fees and dues of members and the termination of memberships on nonpayment of dues or otherwise; the number, times and manner of choosing, qualifications, terms of office, official designations, powers, duties and compensation of its officers; defining a vacancy in the board or in any office or the manner of filling it; the number of members, not less than 20 percent, to constitute a quorum at meetings, the date of the annual meeting and the giving of notice thereof and the holding of special meetings and the giving of notice thereof; the terms and conditions upon which the corporation is to render service to its members, the disposition of the revenues and receipts of the corporation; regular and special meetings of the board and the giving of notice thereof. Said board shall also have the power: To appoint agents and employees and to fix their compensation and the compensation of the officers of the corporation; to execute instruments; to delegate to one or more of the directors or to the agents and employees of a corporation such powers and duties as it may deem proper; and to make its own rules and regulations as to its procedure.



Section 37-7-7 - Certificates of membership; voting.

A corporation may issue to its members certificates of membership, and each member shall be entitled to only one vote at the meeting of the corporation.



Section 37-7-8 - Corporate purpose; membership fees; service to nonmembers; service outside state.

The corporate purpose of each corporation formed under this chapter shall be to render service to its members only, and no person shall become or remain a member unless such a person shall use energy supplied by such corporation and shall have complied with the terms and conditions in respect to membership contained in the bylaws of such corporation. The membership fee of the corporation shall not exceed $10.00. Should the corporation acquire any electric facilities already dedicated or devoted to the public use, it may, for the purpose of continuing existing service and avoiding hardship, continue to serve the persons served directly from such facilities at the time of such acquisition without requiring that such persons become members. In no event shall the number of such nonmembers served exceed 49 percent of the total number of persons served by the corporation. Such nonmember customers shall have the right to become members upon nondiscriminatory terms. The rates to such nonmembers shall be on a cost basis and may exceed the rates to members by only such amounts as may be necessary to meet the full actual cost of service to such nonmembers. Any corporation formed under this chapter rendering service in a county in this state adjacent to a county or counties of any other state is authorized, upon compliance with the laws of such other state, to render service in such county or counties of such other state, and persons served in such county or counties may become members.



Section 37-7-9 - Vesting of powers for accomplishment of corporate purpose.

Each corporation formed under this chapter is vested with all power necessary or requisite for the accomplishment of its corporate purpose and capable of being delegated by the Legislature of Alabama; and no enumeration of particular powers granted shall be construed to impair any general grant of power contained in this chapter, nor to limit any such grant to a power or powers of the same class or classes as those so enumerated.



Section 37-7-10 - Enumerated powers.

A corporation created under the provisions of this chapter shall have power to do any and all acts or things necessary or convenient for carrying out the purpose for which it was formed, including, but not limited to the power: To sue and be sued; to have a seal and alter the same at pleasure; to acquire, hold and dispose of property, real and personal, tangible and intangible, or interests therein, and to pay therefor in cash or on credit, and to secure and procure payment of all or any part of the purchase price thereof on such terms and conditions as the board shall determine; to acquire, own, operate, maintain and improve a system or systems; to pledge all or any part of its revenues or mortgage or otherwise encumber all or any part of its property for the purpose of securing the payment of the principal of and interest on any of its obligations; to construct works across or along any street or public highway or over any lands which are now or may be the property of this state or any political subdivision thereof without obtaining any franchise or other permit therefor. The corporation shall, however, restore any such street or highway to its former condition or state as near as may be and shall not use the same in a manner to impair unnecessarily its usefulness. Said corporation shall also have the power: To accept gifts or grants of property, real or personal, from any person, municipality or federal agency and to accept voluntary and uncompensated services; to make any and all contracts necessary or convenient for the full exercise of the powers in this chapter granted, including, without limiting the generality of the foregoing, contracts with any person, federal agency or municipality for the purchase or sale of energy; for the management and conduct of the business of the corporation, including the regulation of the rates, fees or charges for service rendered by the corporation; to sell, lease, mortgage or otherwise encumber or dispose of all or any part of its property, as provided in this chapter; to contract debts, borrow money and to issue or assume the payment of obligations; to levy and collect reasonable fees, rents, tolls and other charges for service rendered; to perform any and all of the foregoing acts and to do any and all of the foregoing things under, through or by means of its own officers, agents and employees or by contracts with any person, federal agency or municipality.



Section 37-7-11 - Encumbering or disposing of property.

No corporation may sell, mortgage, lease or otherwise encumber or dispose of any of its property (other than property which, in the judgment of the board, is neither necessary nor useful in operating and maintaining the corporation's system and which in any one year shall not exceed 10 percent in value of the value of all the property of the corporation or merchandise) unless authorized so to do by the votes of at least a majority of its members and the consent of the holders of 75 percent in amount of the bonds of such corporation then outstanding is obtained.



Section 37-7-12 - Bonds or obligations - Consent of department of finance.

No bonds or obligations of any corporation formed under this chapter shall be issued or sold until consent to the issuance and sale thereof shall have been given by the Department of Finance. Such consent shall be granted only after a public hearing and after a petition requesting such consent has been duly filed by such corporation with the director of said department more than five days before such public hearing. Such petition shall specify the plan or program of the corporation and the uses to which it is proposed to put the proceeds of such issue and such other matters as are necessary fully to advise such Department of Finance of the nature of the corporate purpose in furtherance of which such issue is proposed, and said petition shall include such other information as may be required by the rules of such Department of Finance. The department shall grant such consent only after it finds that such issue or sale serves some public need and is in the public interest. It shall be unlawful for the corporation to use the proceeds of any such issue or sale contrary to the plan and purposes presented to such Department of Finance in obtaining its consent thereto. The corporation applying for such consent is authorized to pay such fees as shall be lawfully assessed against it by the Department of Finance.



Section 37-7-13 - Bonds or obligations - Manner of sale or issuance.

A corporation formed under this chapter shall have power and is authorized, from time to time, to issue its obligation in anticipation of its revenues for any corporate purpose. Said obligations may be authorized by resolution or resolutions of the board and may bear such date or dates, mature at such time or times, not exceeding 40 years from their respective dates, bear interest at such rate or rates not exceeding six percent per annum, payable semiannually, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, not exceeding par and accrued interest, as such resolution or resolutions may provide. Such obligations may be sold in such manner and upon such terms as the board may determine at not less than par and accrued interest. Any provision of law to the contrary notwithstanding, any obligations and the interest coupons appertaining thereto, if any, issued pursuant to this chapter shall possess all of the qualities of negotiable instruments.



Section 37-7-14 - Bonds or obligations - Covenants or agreements.

In connection with the issuance of any obligations, a corporation may make such covenants or agreements and do any and all such acts and things as may be necessary or convenient or desirable in order to secure its obligations or which, in the absolute discretion of the board, tend to make the obligations more marketable, notwithstanding that such covenants, agreements, acts and things may constitute a limitation on the exercise of the powers granted in this chapter.



Section 37-7-16 - Consolidation.

Any two or more corporations created under the provisions of this chapter may enter into an agreement for the consolidation of such corporations. Such agreements shall set forth the terms and conditions of the consolidation, the name of the proposed consolidated corporation, the number of its directors, not less than three, the time of the annual election and the names of the persons, not less than three, to be directors until the first annual meeting. If such agreement is approved by a majority of the members of each corporation, the directors named in the agreement shall subscribe and acknowledge a certificate conforming substantially to the original certificates of incorporation, except that it shall be entitled and endorsed "CERTIFICATE OF CONSOLIDATION OF _____" (the blank space being filled in with names of the corporations being consolidated) and shall state: The names of the corporations being consolidated; the name of the consolidated corporation; the other items required or permitted to be stated in an original certificate of incorporation. Such certificate of consolidation and a certified copy or copies thereof shall be filed in the same places as an original certificate of incorporation, and, thereupon, the proposed consolidated corporation, under its designated name, shall be and constitute a body corporate with all of the powers of a corporation as originally formed under this chapter.



Section 37-7-15 - Bonds or obligations - Purchase of own obligations.

A corporation shall have power out of any funds available therefor to purchase any obligations issued by it at a price not exceeding the principal amount thereof and accrued interest thereon. All obligations so purchased shall be cancelled.



Section 37-7-17 - Extension of territory.

Any corporation, as originally formed under this chapter, or a corporation resulting from the consolidation of two or more corporations may extend its territory by filing in the office of the officer charged with the duty of recording deeds of the county in which such new territory is located a certificate subscribed and acknowledged in the same manner as an original certificate of incorporation under this chapter by the president or a vice-president and the secretary or an assistant secretary of the corporation, which shall set forth: The name of the corporation; a reasonable description of the new territory; that the corporation is ready and able to extend forthwith its system into such new territory to the extent that it may economically do so. In the event that such new territory includes part of the territory of another corporation or corporations, then such certificate shall contain a statement to the effect that such other corporation or corporations have been requested in writing to construct the extensions which the corporation wishing to extend its territory is ready and able to construct and that such other corporation or corporations are not ready and able to do so. Unless such other corporation or corporations shall commence construction of such extensions within 30 days after being requested so to do, this shall be conclusive evidence as to the fact that such other corporation or corporations are not ready and able to construct such extensions. Construction of such extensions begun by such other corporation or corporations within said 30 day period must be continued with reasonable diligence.



Section 37-7-18 - Charges for services rendered.

A corporation formed under this chapter shall have power to charge reasonable fees, rents, tolls, prices and other charges for service rendered which shall be sufficient at all times to pay all operating and maintenance expenses necessary or desirable for the prudent conduct and operation of its business and the principal of and interest on such obligations as the corporation may have issued or assumed in the performance of the purpose for which it was formed, and the revenues and receipts of a corporation shall first be devoted to such operating and maintenance expenses and to the payment of such principal and interest and thereafter to such reserves for improvement, new construction, depreciation and contingencies as the board may from time to time prescribe. Revenues and receipts not needed for these purposes shall be returned to the members, either in cash or in payment of past due or current charges for energy, as the board may decide, in proportion to the gross operating revenues received from each, or such return may be made by way of a general rate reduction to members, if the board so elects.



Section 37-7-19 - Dissolution.

Any corporation created under this chapter may be dissolved by filing in the Office of the Secretary of State a certificate which shall be entitled and endorsed "CERTIFICATE OF DISSOLUTION of _____" (the blank space being filled in with the name of the corporation) and shall state: The name of the corporation and, if such corporation is a corporation resulting from a consolidation as provided in this chapter, the names of the original corporation; the date of filing of the certificate of incorporation in the Office of the Secretary of State and, if such corporation is a corporation resulting from a consolidation as provided in this chapter, the dates on which the certificates of incorporation of the original corporations were filed in the Office of the Secretary of State; the fact that the corporation elects to dissolve; the name and post office address of each of its directors and the name, title and post office address of each of its officers. Such certificate shall be subscribed and acknowledged in the same manner as an original certificate of incorporation by the president or a vice-president and the secretary or an assistant secretary, who shall make and annex an affidavit stating that they have been authorized to execute and file such certificate by the votes cast in person or by proxy by a majority of the members of the corporation entitled to vote. A certificate of dissolution and a certified copy or copies thereof shall be filed in the same places as an original certificate of incorporation, and, thereupon, the corporation shall be deemed to be dissolved. Such corporation shall continue for the purpose of paying, satisfying and discharging any existing liabilities or obligations and collecting or liquidating its assets, and doing all other acts required to adjust and wind up its business and affairs, and may sue and be sued in its corporate name. Any assets remaining after all liabilities or obligations of the corporations have been satisfied or discharged shall pass to and become the property of the state.



Section 37-7-20 - Foreign corporations.

Any corporation or association organized under generally similar laws of another state shall be allowed to carry on any proper activities, operations and functions in this state upon compliance with the general regulations applicable to foreign corporations desiring to do business in this state. In its activities, operations and functions in this state, such corporation or association shall be subject to the provisions of this chapter.



Section 37-7-21 - Amendment of certificate of incorporation.

A corporation created under this chapter may amend its certificate of incorporation to change its corporate name, to increase or reduce the number of its directors or to change any other provision therein, provided, however, that no corporation shall amend its certificate of incorporation to embody therein any purpose, power or provision which would not be authorized if its original certificate, including such additional or changed purpose, power or provision, were offered for filing at the time a certificate under this section is offered. Such amendment may be accomplished by filing a certificate which shall be entitled and endorsed "CERTIFICATE OF AMENDMENT OF _____ ELECTRIC MEMBERSHIP CORPORATION" and state: The name of the corporation, and if it has been changed, the name under which it was originally incorporated; the date of filing the certificate of incorporation in each public office where filed; the purposes, powers or provisions, if any, to be amended or eliminated and the purposes, powers or provisions, if any, to be added or substituted. Such certificate shall be subscribed in the same manner as an original certificate of incorporation under this chapter by the president or a vice-president, by the secretary or the assistant secretary, who shall make and annex an affidavit stating that they have been authorized to execute and file such certificate by the votes cast in person or by proxy by a majority of the members of the corporation entitled to vote. Such certificate shall be filed in the same places as an original certificate of incorporation, and, thereupon, the amendment shall be deemed to have been effected.






Chapter 8 - PENAL PROVISIONS.

Article 1 - General Provisions.

Section 37-8-1 - Violation of commission orders generally.

(a) Any utility doing business in this state or any of its authorized agents, officers or employees who knowingly or willfully violate or procure, aid or abet a violation of any lawful order or decree of said commission shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than $1,000.00 for each offense. In the case of a violation of said commission's orders or decrees, each day's violation shall be deemed to be a separate offense.

(b) Every officer, agent or employee of any common carrier or corporation who shall violate or who procures, aids or abets any violation of, or who shall fail to obey, observe or comply with any order of the public service commission or any provisions of any order of the commission, or who procures, aids or abets any such common carrier or corporation in its failure to obey, observe and comply with any such order or provision shall be guilty of a misdemeanor and, upon conviction, shall be fined a sum not exceeding $500.00 for each offense, to be fixed by the court or judge trying the case.



Section 37-8-2 - Venue for violations of commission rules or orders or statutes relating to commission.

Any officer, agent or employee shall be subject to indictment or prosecution in any county in which a subordinate agent or employee of a common carrier violates any of the provisions of this Code relating to the Public Service Commission, or any rule or order of the commission by the direction or in consequence of the direction of such officer, agent or employee.



Section 37-8-3 - Compelling testimony of employees who violate Code.

The agent or employee who locally, in any county, violates any of the provisions of this Code relating to the Public Service Commission or any of the rules or orders of the commission, in pursuance of the direction or authority of his superior officer or agent of the common carrier, may be called as a witness and be compelled to testify, showing the authority by which he acted, and such testimony shall not be used against him, nor shall he thereafter be subject to indictment for said offense.



Section 37-8-4 - Requiring witnesses to testify before grand jury.

Witnesses before the grand jury, summoned to give evidence of any violation of this title, may be required to answer generally as to any such offense within their knowledge committed within 12 months next preceding, without being specially interrogated as to any particular offense, but no witness shall be prosecuted for any offense as to which he testifies before the grand jury, and any member of the grand jury or district attorney may be a witness to prove this fact.



Section 37-8-6 - Furnishing of meters; meters open for inspection.

Every person, company or corporation now engaged or hereafter engaging in the business of furnishing electricity or natural or artificial gas for heating, illuminating or other purposes, to be used and paid for by patrons by meter measure, shall furnish to each and every patron a meter properly tested and in good order and shall arrange such meters so that the patron can, at any time, see the meter dial and ascertain how much electricity or gas he is consuming and how much he is liable to pay for.






Article 2 - Rate or Tariff Violations.

Section 37-8-20 - Violation of statutes relating to reasonable rates, adequate service and unjust discriminations.

Every officer, agent or employee of a common carrier or railroad corporation who shall violate or procure, aid or abet any violation by such common carrier or railroad corporation of any of the statutes of this state relating to reasonable rates, adequate service and unjust discriminations of the public service of any common carrier of this state, or who shall fail to obey, observe or comply with any order of the public service commission or any provisions of any order of said commission, or who procures, aids or abets any such common carrier or corporation in its failure to obey, observe and comply with any such order, direction or provision relating to reasonable rates, adequate service and unjust discrimination by common carriers of this state shall be guilty of a misdemeanor and, on conviction, shall be fined not exceeding $1,000.00, to be fixed by the court.



Section 37-8-21 - Charging rate in violation of tariff generally.

Any utility doing business in this state or any of its authorized agents, officers or employees who are guilty of knowingly or willfully charging, demanding or receiving any rate or charge for any commodity or service different from that authorized by its lawful tariffs on file with the Alabama Public Service Commission shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than $1,000.00 for each offense.



Section 37-8-22 - Charging or accepting rate lower than published tariff.

Any person or corporation operating a utility who offers, demands or collects, and any person who knowingly accepts, a lower transportation rate, fare or charge for persons or property than that which is applicable at the time must, on conviction, be fined not less than $100.00 nor more than $5,000.00.



Section 37-8-23 - Charging or collecting higher than lawful rate.

Any corporation, partnership, association or person owning or operating a railroad or other utility transporting passengers or property, or officer, servant or agent of any such, who shall knowingly charge or collect a fee or charge at a higher rate for the transportation of passengers or property than prescribed or authorized by law, or fixed by the Public Service Commission, shall be guilty of a misdemeanor, and shall, upon conviction, be fined not less than $50.00 for each offense.



Section 37-8-24 - Granting unlawful concessions or rebates.

Any utility doing business in this state or any of its authorized agents, officers or employees who are guilty of knowingly or willfully granting or giving to any person or persons any concession or rebate in respect to its lawful charges or rates shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than $1,000.00 for each offense.



Section 37-8-25 - Accepting rebates, concessions or discrimination.

Any person who shall demand or knowingly accept or receive any rebate, concession or discrimination in respect to charges or rates of service of any utility subject to the laws of this state, or who shall knowingly, by any device whatever, secure a less rate than that named in the schedule or service regulations of such utility filed with the commission, whereby such person shall receive any service or advantage other than is provided by law, shall be guilty of a misdemeanor and, on conviction thereof, shall be punished by a fine of not more than $1,000.00.



Section 37-8-27 - Free passes, rebates or discounts, etc. - Penalties for violations.

Any common carrier, whether a corporation, association, partnership or person, engaged in the business of a common carrier of passengers in this state, or the agent, officer, servant or employee of such, who shall give, procure for or deliver to any person or accept any free passes, tickets or free transportation for any person, or give, make or allow any rebate, discount or reduction from such rates as are offered or given to the public at large, except as provided in Section 37-8-28; and any person other than the persons excepted in Section 37-8-28, who accepts or uses any such free ticket, free passes or free transportation, rebate, discount or reduction shall be guilty of a misdemeanor and shall be indicted as such corporation, partnership or person for each offense and, on conviction, shall be fined not less than $100.00 nor more than $2,000.00, or be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months, one or both, at the discretion of the jury trying the case.



Section 37-8-28 - Free passes, rebates or discounts, etc. - Exemptions.

Section 37-8-27 shall not apply to employees of railroads, or other common carriers and their families, nor to the widows and dependent children of deceased employees, nor to employees who have retired from active service, by reason of age or physical infirmities, and the wives and dependent children of the latter, nor to officers or agents, surgeons, physicians and attorneys-at-law of such carriers, and the immediate families of such persons, to sheriffs, to ministers of religion, traveling secretaries of the Young Men's Christian Association and the Young Women's Christian Association, inmates of hospitals and charitable and eleemosynary institutions and persons exclusively engaged in charitable and eleemosynary work; to indigent, destitute and homeless persons, and to such persons when transported by charitable societies and hospitals and the necessary agents, employed in such transportation; to the widows of soldiers who served during the Civil War; to inmates of the national home or state home for disabled volunteer soldiers, and of sailors and soldiers homes, including those about to enter, and those returning home after discharge and boards of managers of such homes; to necessary caretakers of livestock, poultry and fruit, to employees on sleeping cars and express cars, and to linemen of telegraph and telephone companies, to railway mail service employees, postoffice inspectors, custom inspectors, and immigration inspectors, to newsboys on trains, baggage agents, witnesses attending any legal investigation in which the carrier is interested, persons injured in wrecks when being transported from the place of injury to their homes and places of treatment and physicians and nurses attending such persons; and members of the public service commission, and its agents and employees when traveling on official business only; but this section shall not be construed to prohibit the interchange of passes for the officers, agents, and employees of railroads and other common carriers and their immediate families, nor prohibit any such carrier from carrying passengers free with the object of providing relief in cases of general epidemic, pestilence or other calamitous visitation. Editors and publishers of newspapers in Alabama may exchange with railroads and other common carriers in this state advertisements and space in the columns of their newspapers for mileage issued to editors and publishers of newspapers over the railroads and other common carriers.



Section 37-8-30 - Unlawful pooling of freights.

Any officer, agent or servant of a person or corporation operating a railroad who aids in making or carrying out an agreement between railroads, commonly called a pool, for the division between themselves of the freight-carrying business of any place in this state, whereby trade is restrained by the establishment of extortionate rates and the prevention of free competition, unless such agreement has been approved by the Public Service Commission, must, on conviction, be fined not less than $50.00 nor more than $200.00.



Section 37-8-31 - Failure of railroad to post freight tariffs at depots.

Any person or corporation operating a railroad who fails to post and keep posted at all freight depots the tariff of rates for transporting freight, showing general and special rates for each class as prescribed by law and the rules and regulations promulgated by the Alabama Public Service Commission pursuant thereto, must, on conviction, be fined not less than $20.00 nor more than $100.00.






Article 3 - Offenses Involving Sale, Use, or Distribution of Electricity.

Section 37-8-52 - Operations in proximity to high voltage overhead conductors of electricity - Generally.

(a) No person shall either personally or through an employee or agent, or as an employee or agent of another, use, operate, place, erect or move any tools, machinery, equipment, apparatus or material, or move any building or other structure or any part thereof within six feet of a high voltage overhead conductor of electricity except where such person has arranged effectively to safeguard against danger of accidental contact with such high voltage overhead conductor of electricity by either:

(1) The erection of mechanical barriers which shall prevent physical contact with such high voltage overhead conductor;

(2) Deenergizing such high voltage overhead conductor and grounding the same; or

(3) Temporary or permanent relocation of such high voltage overhead conductor.

(b) Only in the case of compliance with one or more of the above safety measures, after the negotiation of mutually agreeable arrangements with the owner or operator of such high voltage overhead conductor, may the six-foot clearance requirement be reduced. In no event shall the provisions of this section be construed to permit any contact being made with high voltage overhead conductors and their supports, whether energized or not. The required six-foot clearance shall not be provided by impressing strains, by attachment or otherwise, upon the conductors or their supporting structures or upon their appurtenances or associated equipment.

(c) Each person who fails to comply with or who violates the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding $500.00 or imprisonment not exceeding 12 months, or both.

(d) For the purposes of this section, the following terms shall have the following meanings:

(1) HIGH VOLTAGE. A voltage in excess of 750 volts, measured between conductors or measured between the conductor and the ground.

(2) OVERHEAD CONDUCTOR. Any electrical conductor (either bare or covered) installed above the ground, except such conductors as are enclosed in iron pipe or other metal covering of equal strength.



Section 37-8-53 - Operations in proximity to high voltage overhead conductors of electricity - Warnings signs.

Whoever operates or employs any person to operate any crane, derrick, power shovel, drilling rig, pile driver or like apparatus, any part of which is capable of vertical, lateral or swinging motion, without there being posted and maintained in plain view of the operator thereof a durable, weather-resistant warning sign legible at 12 feet, reading "WARNING, unlawful to operate this equipment within six feet of overhead high voltage lines," is guilty of a misdemeanor and, upon conviction, shall be fined not more than $500.00 and imprisoned for not more than 12 months, or both fined and imprisoned. Each day's failure to post or maintain such a sign shall constitute a separate offense.



Section 37-8-54 - Operations in proximity to high voltage overhead conductors of electricity - Exemptions.

The provisions of Sections 37-8-52 through 37-8-55 shall not apply to:

(1) The construction, reconstruction, operation or maintenance of any overhead conductor or its supporting structures, appurtenances and associated equipment by persons authorized by the owner;

(2) The operation of standard railway equipment which is normally used in the transportation of freight or passengers, or the operation of relief trains or other emergency railroad equipment by persons authorized by the owner;

(3) Any construction, reconstruction, operation or maintenance of any overhead structures covered by rules prescribed by the Alabama Public Service Commission; nor

(4) Any person employed or engaged in the electrical generating, transmission, distribution or communication business, nor any agents, employees, lessees, licensees or contractors in connection with work performed or activity conducted for such person engaged or employed in such business.



Section 37-8-55 - Operations in proximity to high voltage overhead conductors of electricity - Utility companies not relieved of civil liability.

Nothing in Sections 37-8-52 through 37-8-55 shall be interpreted to relieve any utility company of civil liability that it would otherwise have except for Sections 37-8-52 through 37-8-55.






Article 5 - Offenses Involving Common Carriers Generally.

Division 1 - General Provisions.

Section 37-8-91 - Jumping on or off trains.

Any person not a passenger or intended passenger, employee or agent of a railroad, or an officer of any city or town, or sheriff or his deputy, or such persons as may go upon the train to act as escort to assist some person who has taken passage, who jumps on or off any train while in motion, shall be guilty of a misdemeanor, and, on conviction, shall be punished by fine and imprisonment, either or both, at the discretion of the court, not to exceed $25.00 fine and 30 days in the county jail.



Section 37-8-94 - Venue for violations committed on trains or buses.

Any person charged with a violation of the provisions of this article committed on a train or bus may be tried in any county in which such violation may have occurred or may be discovered; or in any county in which said person may ride on said train or bus, or part thereof, during or after the commission of said offense.






Division 2 - Violations by Railroad or Its Employees.

Section 37-8-110 - Noncompliance with commission order to erect depot or to provide conveniences for travelers - Generally.

Any person or corporation operating a railroad which fails for more than 90 days after its receipt, and for such further time, if any, as may be allowed by the Public Service Commission, to comply with a legal order of the public service commission, regarding the erection of a depot, or providing other conveniences for travelers at stations, must, on conviction, be fined not less than $250.00 nor more than $5,000.00. To any indictment under this section, it is good defense that such order was, in view of all the circumstances, unreasonable or unjust.



Section 37-8-111 - Noncompliance with commission order to erect depot or to provide conveniences for travelers - Failure of commission to notify district attorney or Attorney General.

For failure to notify the proper district attorney and Attorney General, or either, of the failure of any railroad company or person operating the railroad to comply with any order of the Public Service Commission regarding the erection of a depot or providing other convenience for travelers at stations, within 60 days after the period within which such conveniences were required by such order to be erected, each member of the Public Service Commission must, on conviction, be fined not less than $100.00 nor more than $200.00.



Section 37-8-112 - Failure to ring bell or blow horn or whistle on trains.

Any engineer or other person having the control of the running of a locomotive on any railroad who shall fail to perform any of the duties required of him by Section 37-2-81 must, on conviction, be fined not less than $50.00 nor more than $1,000.00, and imprisoned in the county jail for not more than 12 months, one or both at the discretion of the jury.



Section 37-8-113 - Failure of railroad superintendent to instruct engineers and conductors regarding blowing horn, whistle, etc.

Any superintendent of a railroad who fails to instruct the engineers and conductors thereof as to the provisions of this title in regard to blowing the horn or whistle, ringing the bell and stopping and handling the train, and order them to comply therewith, must, on conviction, be fined not less than $1,000.00, and may be imprisoned in the county jail, or sentenced to hard labor for the county, for not more than 12 months, at the discretion of the jury.



Section 37-8-114 - Failure to use proper precautions to prevent accidents.

Any engineer, conductor or other person who, having the control or management of any engine or electric motor running on any railroad in this state, fails to use proper precautions to prevent accidents by ringing the bell, blowing the horn or whistle or checking the speed of his engine, on approaching any curve in the road, or any depot, station or crossing of any public road, or on leaving any depot or station, must, on conviction, be fined not less than $100.00 nor more than $1,000.00, and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than six months.



Section 37-8-115 - Crew member acting on instructions not responsible for obstructing streets, etc.

No member of a train crew, yard crew or engine crew of a railroad, which is a common carrier, shall be held personally responsible or found guilty of violating any law of this state or any municipal ordinance regulating or intended to regulate the occupying or blocking of any street, road or highway crossing-at-grade by trains or passenger or freight cars upon reasonable proof that the occupying or blocking of said street, road or highway crossing-at-grade was necessary to comply with the orders or instructions either written or oral of his employer or its officers or supervisory officials; provided, that the provisions of this section shall not relieve the employer or railroad from any responsibility placed upon said employee or railroad by any such state laws or by such municipal ordinances; provided further, that nothing contained herein shall affect any civil tortious responsibility of the agent, servants, employees and the railroad itself.



Section 37-8-117 - Failure to provide power headlights on engines.

Any company, corporation, lessee, owner, operator, receiver or officer of any company, corporation, owner, lessee, operator or receiver owning or operating a railroad or railway in whole or in part in this state, violating or causing to be violated any of the statutes of this state providing for the safety of employees or other persons on railroads, by providing for power headlights on all engines operated in road service in the nighttime, shall be guilty of a crime, and upon conviction, shall forfeit and pay as a penalty $300.00 for each separate offense, which shall be recovered in a civil action in the name of the state, and the complaint shall be filed by the district attorney for the county in which such crime shall have been committed, and all fines collected under and by virtue of the provisions of this section shall revert to and become a part of the public school fund.



Section 37-8-118 - Violation of judgment confirming commission award regulating railroad's business with connecting line.

Any officer or agent of a person or corporation operating a railroad who knowingly violates a judgment of the circuit court confirming the public service commission's award, regulating such railroad's business with any connecting line, must, on conviction, be fined not less than $10.00 nor more than $500.00.






Division 3 - Damages to or Interference With Railroad Property.

Section 37-8-148 - Procuring railroad cars without bona fide intention for use.

Any person, firm, company or corporation who shall make application to any common carrier by rail for, and shall procure from such common carrier any number of cars without a bona fide intention to use the same for the transportation of freight, shall be guilty of a misdemeanor, and, upon conviction, shall be fined not less than $500.00 nor more than $5,000.00 for each offense.



Section 37-8-149 - Unlawful purchase or receipt, etc., of railroad property.

Any person who shall, without written authority from the railroad company owning the same, purchase or receive for sale, or in pledge or on storage, or for safekeeping, any article of iron, brass or other metal which has been manufactured and is used exclusively for railroad purposes without the consent in writing of the president, vice-president, general manager, superintendent or purchasing agent of such railroad company shall be guilty of a misdemeanor and upon conviction be fined in a sum not less than $100.00 nor more than $500.00, or be imprisoned not less than six months nor more than one year, or both, at the discretion of the court, and proof of possession of any said articles shall be prima facie evidence of violation of this section.






Division 4 - Public Drinking or Intoxication.

Section 37-8-160 - Public drinking of prohibited liquors and beverages on railway passenger cars or in waiting rooms.

Repealed by Act 2015-70 effective April 21, 2015.



Section 37-8-161 - Intoxication of persons employed upon railways or vessels while engaged in discharge of duties.

Every person who, being employed upon any railway as engineer, conductor, baggage master, brakeman, switch tender, flagman or signal man or person having charge of stations or the starting, regulating or running of trains upon any railway, or being employed as captain, engineer or other officer of any vessel, shall be intoxicated while engaged in the discharge of any such duties, shall be guilty of a misdemeanor.






Division 5 - Transportation of Explosives.

Section 37-8-180 - Prohibited generally on passenger conveyances; exceptions.

It shall be unlawful to transport, carry or convey, or cause to be transported, carried or conveyed, any dynamite, gunpowder or other explosive, between any points or places within the State of Alabama, on any vessel, car or vehicle of any description, operated by any common carrier, which vessel, car or vehicle is carrying passengers for hire. It shall be lawful to transport on any such vessel, car or vehicle small arms ammunition in any quantity and such fusees, torpedoes, rockets or other signal devices as may be essential to promote safety in operation, and properly packaged and marked samples for laboratory examination, not exceeding a net weight of one-half pound each, and not exceeding 20 samples at one time in a single vessel, car or vehicle; but such samples shall not be carried in that part of a vessel, car or vehicle which is intended for the transportation of passengers for hire. Nothing in this section shall be construed to prevent transportation of military or naval forces with their accompanying munitions of war on passenger equipment vessels, cars or vehicles.



Section 37-8-181 - Nitroglycerine or other like explosives.

It shall be unlawful to transport, carry or convey, or cause to be transported, carried or conveyed, liquid nitroglycerine, fulminate in bulk in dry condition or other like explosive between any points or places within the State of Alabama, on any vessel, car or vehicle of any description operated by a common carrier in the transportation of passengers, or articles of commerce by land or water.



Section 37-8-182 - Marking of packages containing explosives.

Every package containing explosives or other dangerous articles, when presented to a common carrier for shipment, shall have plainly marked on the outside thereof the contents thereof, and it shall be unlawful for any person, partnership or corporation to deliver for transportation to any common carrier engaged in commerce by land or water, or to cause to be delivered or to carry any explosive or other dangerous article, under any false or deceptive marking, description, invoice, shipping order or other declaration or without informing the agent of such carrier of the true character thereof, at or before the time such delivery or carriage is made, and it shall be unlawful for any person to carry or place, or cause to be carried or placed on any vessel, car or other vehicle on which passengers are carried for hire, any of the explosives in this division prohibited from being carried on vessels, cars or other vehicles on which passengers are carried for hire.



Section 37-8-183 - Regulations.

The Public Service Commission of Alabama shall formulate regulations for the safe transportation of explosives between points or places in Alabama, which shall be binding upon all common carriers and shippers and their agents. Said commission of its own motion, or upon application made by any interested party, may make changes or modifications in such regulations made desirable by new information or altered conditions. Such regulations shall be in accord with the best known practicable means for securing safety in transit covering the packing, marking, loading, handling while in transit and the precautions necessary to determine whether the material when offered is in proper condition to transport. Such regulations as well as all changes or modifications thereof shall take effect 20 days after their formulation and promulgation by said commission and shall be in effect until set aside or modified.



Section 37-8-184 - Penalties for violations.

(a) Any person, partnership or corporation who knowingly violates or causes to be violated any of the foregoing provisions of this division or any regulation made by the Public Service Commission of Alabama in pursuance thereof shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished for each offense by a fine not exceeding $2,000.00, or by imprisonment not exceeding 18 months, or both such fine and imprisonment, in the discretion of the court.

(b) When the death or bodily injury of any person is caused by the explosion of any article named in this division, while the same is being placed upon any vessel or vehicle to be transported, in violation thereof, while the same is being so transported, or while the same is being removed from such vessel or vehicle, the person knowingly placing or aiding or permitting the placing of such article upon any such vessel or vehicle, to be so transported, shall be guilty of a felony and may be imprisoned in the penitentiary for not more than 10 years.






Division 6 - Signs Resembling Railroad Signs.

Section 37-8-200 - Erection or maintenance of advertising signs resembling railroad signs.

(a) No person, firm, association or corporation shall erect or maintain on any public road or street in the State of Alabama, or no private property within one fourth of a mile of the right-of-way of any public road or street, any advertising sign that resembles or that can reasonably be mistaken for a railroad crossing sign; and the owner or person in possession of such private property shall not knowingly permit another to erect or maintain such sign on such private property.

(b) The person, firm, association or corporation whose name shall appear on said sign as the beneficiary of the advertising thereon shall be prima facie presumed to be the party guilty of erecting and maintaining the same, whether it be on a public road or street or on private property, within one fourth of a mile of the right-of-way of a public road or street.

(c) No owner or person in possession of private property upon which such sign or signs are erected shall allow said signs to remain on said premises or lands in his possession after having notice for 10 days that the sign or signs are on his premises or land in his possession.

(d) The sheriff of every county in which such signs have been erected or may hereafter be erected shall report the facts to the grand jury of his county giving the name or names of such person, firm, association or corporation erecting or maintaining such sign or signs.

(e) Any person, firm, association or corporation, or agent or employee thereof, violating the provisions of subsections (a) through (d) of this section shall be deemed guilty of a misdemeanor, and on conviction, shall be fined not less than $25.00 nor more than $100.00 for each offense in erecting such signs, or in knowingly permitting such signs to be erected on his premises, as before defined, and for maintaining such signs, or knowingly permitting such signs to be maintained on his premises, shall be fined not less than $25.00 for every day that such sign or signs shall be maintained.

(f) Nothing in subsections (a) through (e) of this section shall be so construed as to prevent any railroad company from erecting and maintaining at road crossings proper danger signals or signs.









Article 6 - Offenses Involving Telephones and Telegraphs.

Section 37-8-212 - Unlawful disclosure of messages.

(a) Any owners, manager, operator or employee of any telegraph or telephone lines operated in the State of Alabama who shall publish or communicate in any way whatsoever or cause or allow to be communicated the contents of any telegram or telephone message sent or received over said line or lines without the consent of either the sender or receiver of the same shall be guilty of a misdemeanor and, on conviction, shall be fined not less than $25.00 nor more than $100.00 and may also be imprisoned in the county jail or sentenced to hard labor for the county for not more than 12 months.

(b) Nothing contained in subsection (a) of this section shall apply when such information is called for by any writ or summons from any court.



Section 37-8-213 - Failure to relinquish party line for emergency call; falsely requesting party line for emergency; notice in directories.

Repealed by Act 2015-70 effective April 21, 2015.



Section 37-8-217 - Prohibited instruments - Defined.

For the purposes of this section, and Sections 37-8-218, 37-8-220, and 37-8-221, the term "prohibited instrument" shall mean and include any instrument, apparatus, equipment, device or appliance, or the plan or instruction for the making or assembling thereof, which is designed, adapted or may be used to avoid billing to the proper person or payment of the lawful price, charge or toll, in whole or in part, for any telephone, telegraph or other telecommunication service or for the transmission of a message, signal or other communication by or over the facilities of telephone, telegraph or other telecommunication, or to conceal the existence, place of origin or destination or the true identity of the sender, addressee or receiver of any message, signal or other communication by or over the facilities of telephone, telegraph or other telecommunication from the supplier thereof or any lawful authority or to violate any provision of this section, Section 37-8-218, Section 37-8-220, or Section 37-8-221.



Section 37-8-218 - Prohibited instruments - Manufacture or sale, etc.

(a) It shall be unlawful for any person to make, manufacture, possess, use, employ, transport, purchase, sell, give, transfer to another or offer or advertise to sell, give or otherwise transfer to another, or to conspire with, aid, assist or cause another to do any of the foregoing, any prohibited instrument, as defined in this section, Sections 37-8-217, 37-8-220, and 37-8-221, with intent to use or employ or to allow same to be used or employed, or with knowledge or good reason to believe that such instrument is intended to be used or employed, or designed or adapted to be used or employed, to violate any provision of this section, Section 37-8-217, Section 37-8-220, or Section 37-8-221, or to conceal the existence, place of origin or destination, or the true identity of the sender, addressee or receiver of any message, signal or other communication by or over the facilities of telephone, telegraph or other telecommunication from the supplier of such service or any lawful authority.

(b) The unexplained making or manufacturing, possessing, using, employing, transporting, purchasing, selling, giving or transferring, offering or advertising to sell, give or otherwise transfer to another, or attempting, aiding, assisting or causing any other person to do any of the foregoing, of any prohibited instrument shall be prima facie evidence of violation of this section, Section 37-8-217, Section 37-8-220, or Section 37-8-221.



Section 37-8-220 - Prohibited instruments - Penalties.

Any person who violates any provision of this section, Section 37-8-217, Section 37-8-218, or Section 37-8-221 shall be guilty of a misdemeanor, punishable by a fine of not less than $50.00 nor more than $1,000.00, to which, at the discretion of the court or judge trying the case, may be added imprisonment in the county jail or at hard labor for the county for not more than 12 months. Any person who violates any provision of this section, Section 37-8-217, Section 37-8-218, or Section 37-8-221 who has been previously convicted of violating this section, Section 37-8-217, Section 37-8-218, or Section 37-8-221 or of any crime in this or any other state or federal jurisdiction involving fraud or which carries possible punishment by confinement in the penitentiary shall be guilty of a felony and, upon conviction thereof, shall be punished by confinement at hard labor in the penitentiary for not less than one year nor longer than 10 years.



Section 37-8-221 - Prohibited instruments - Search and seizure.

(a) In addition to the grounds enumerated in Section 15-5-2 for the issuance of search warrants, search warrants may be issued as prescribed in Title 15, for the seizure of any prohibited instrument, as defined in Sections 37-8-217, 37-8-218, 37-8-220, and this section.

(b) Any such prohibited instrument may be seized by court order, under a search warrant or incident to lawful arrest, and shall be held by the sheriff or other lawful peace officer subject to the order of the magistrate or the court to which the proceedings may be carried by appeal; and, upon final disposition of any proceedings in connection with any prohibited instrument, as defined by Sections 37-8-217, 37-8-218, 37-8-220, and this section, such prohibited instrument shall be destroyed by such officer.

(c) Any prohibited instrument, as defined by Sections 37-8-217, 37-8-218, 37-8-220, and this section, lawfully seized, shall not be taken from the custody of the officer by replevin or detinue or other process if it can be shown by such officer that the article seized is a "prohibited instrument," as defined by this article.






Article 9 - Offenses Involving Payment of Wages.

Section 37-8-270 - Biweekly payment of wages.

Every public service corporation engaged in transportation doing business in this state, employing as many as 50 or more employees, shall be required to make full payment to employees for services performed as often as once every two weeks, or twice during each calendar month, and such payment or settlement shall include all amounts due for labor or services performed up to not less than 15 days previous to the time of payment. Any public service corporation engaged in transportation who violates this section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than $25.00 nor more than $250.00 for each offense, and each day's violation against each employee shall constitute a separate offense.






Article 10 - Unlawful Solicitation of Claims.

Section 37-8-280 - Soliciting claims from shippers or consignees against carriers.

Any agent, officer or attorney of any traffic association or freight bureau who asks, solicits or bids for any claim from any shipper or consignee against any carrier shall be guilty of a misdemeanor and, upon conviction, shall be fined for each offense not less than $500.00 nor more than $1,000.00.









Chapter 9 - REGULATION OF AIR COMMERCE.

Section 37-9-1 - Title of chapter.

This chapter shall be known and may be cited as the "Alabama Air Commerce Act."



Section 37-9-2 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) AIR CARRIER. This term includes both a common carrier by aircraft and a contract carrier by aircraft.

(2) AIR COMMERCE. The carriage by aircraft of persons or property, or any class or classes thereof, for compensation or hire in intrastate commerce in this state, including such aircraft operations of carriers by rail, water or motor vehicle, and/or express or forwarding companies, except pilot training, flight instruction, sale of property and services for aircraft, engines and accessories.

(3) AIRCRAFT. Any contrivance now known or hereafter invented, used, or designed for navigation of or flight in the air.

(4) BROKER. Any person not included in the term "air carrier" and not a bona fide employee or agent of any such carrier, who or which, as principal or agent, sells or offers for sale any transportation subject to this chapter, or negotiates for or holds himself, or itself, out by solicitation, advertisement or otherwise as one who sells, provides, furnishes, contracts or arranges for such transportation.

(5) CERTIFICATE. A certificate of public convenience and necessity issued under this chapter to a common carrier by aircraft.

(6) CITIZEN OF THE UNITED STATES.

a. An individual who is a citizen of the United States or one of its possessions, territorial or otherwise, or

b. A partnership of which each member is such an individual, or

c. A corporation or association created or organized under the laws of the United States or of any state, territory or possession of the United States, of which the president and two-thirds or more of the board of directors and other managing officers thereof are such individuals, and in which at least 75 percent of the voting interest is owned or controlled by persons who are citizens of the United States or one of its possessions.

(7) COMMISSION. The Alabama Public Service Commission.

(8) COMMON CARRIER BY AIRCRAFT. Any person which holds itself out to the general public, whether directly or indirectly, or by a lease or other arrangement and, whether over regular or irregular routes, to engage in air commerce.

(9) CONTRACT CARRIER BY AIRCRAFT. Any person, who, except as provided in subsection (a) of Section 37-9-20, undertakes, otherwise than as a common carrier by aircraft, whether directly or indirectly, or by a lease or any other arrangement, to engage in air commerce.

(10) LICENSE. A license issued under this chapter to a broker.

(11) OVERCHARGES. Charges for transportation services in excess of those applicable thereto under the tariffs lawfully on file with the commission.

(12) PERMIT. A permit issued under this chapter to a contract carrier by aircraft.

(13) PERSON. Any individual, firm, copartnership, corporation, company, association, joint stock association or a body politic and includes any trustee, receiver, assignee or other similar representative thereof.

(14) SERVICE and TRANSPORTATION. Such terms include all aircraft operated by, for, or in the interest of any air carrier irrespective of ownership or of contract, express or implied, together with all facilities and property operated or controlled by any such carrier or carriers and used in air commerce or in the performance of any service in connection therewith.

(15) STATE. Any of the several states or the District of Columbia.



Section 37-9-3 - Exemptions from operation of chapter - United States mail; occasional intrastate commerce.

Nothing in this chapter shall be construed to apply to:

(1) The transportation or handling of United States mail; or

(2) The casual, occasional or reciprocal carriage of passengers or property by aircraft in intrastate commerce for compensation by any person not engaged in air commerce as a regular occupation or business, unless, in the case of transportation of passengers, such transportation is sold or offered for sale or provided or procured or furnished or arranged for by a broker, or by any other person who sells or offers for sale transportation furnished by a person lawfully engaged in the transportation of passengers by aircraft under a certificate or permit issued under this chapter or under a pending application for such certificate or permit.



Section 37-9-4 - Exemptions from operation of chapter - Interstate commerce.

Nothing in this chapter shall apply to, or be construed or held to apply to, any common carrier by aircraft which the commission shall by order determine to be engaged mainly and principally in interstate commerce and whose intrastate business is incidental to its interstate business, provided the commission shall find that its operations are conducted pursuant to a certificate or certificates of public convenience and necessity issued by the Civil Aeronautics Board of the United States of America or by any other governmental agency successor thereto.



Section 37-9-5 - Declaration of policy.

(a) It is hereby declared to be the policy of this state to regulate intrastate air commerce in such manner as to:

(1) Recognize and preserve the inherent advantages of such commerce;

(2) Foster sound economic conditions in such commerce and among air carriers in the public interest;

(3) Promote adequate, economical and efficient service by air carriers and to provide reasonable charges therefor, without unjust discrimination, undue privileges or advantages and unfair or destructive competitive practices;

(4) Provide for competition to the extent necessary to assure the sound development of an air transportation system properly adapted to meet the needs of the commerce of the United States and this state and of the national and state defense;

(5) Improve the relations between and coordinate transportation by and regulation of air carriers and other carriers; and

(6) Cooperate with the federal government and the several states of the United States and the duly authorized officials thereof in the administration and enforcement of this chapter.

(b) All of the provisions of this chapter shall be administered and enforced with a view to carrying out the above declaration of policy.



Section 37-9-6 - No property rights in use of airspace conferred by chapter.

Nothing in this chapter shall confer any proprietary or property rights in the use of airspace over the State of Alabama.



Section 37-9-7 - Air commerce subject to chapter and to control of commission.

No person shall engage in air commerce except in accordance with the provisions of this chapter, and every person engaging in air commerce is hereby declared to be subject to control, supervision and regulation by the commission.



Section 37-9-8 - Duty of commission to administer chapter; rules, regulations and orders of commission.

It shall be the duty of the commission to administer the provisions of this chapter, and to that end the commission is hereby authorized to make and amend such general or specific rules and regulations and to issue such orders as may be reasonably necessary to carry out such provisions.



Section 37-9-9 - Inquiries into business of air carriers, brokers, etc.

The commission shall have authority, for purposes of the administration of the provisions of this chapter, to inquire into the management of the business of air carriers and brokers and into the management of the business of persons controlling, controlled by or under common control with air carriers, to the extent that the business of such persons is related to the management of the business of one or more air carriers, and the commission shall keep itself informed as to the manner and method in which the same are conducted and may require such carriers and persons to furnish such information as the commission deems necessary to carry out the provisions of this chapter.



Section 37-9-10 - Establishment of classifications for air carriers and brokers; authority to exempt same from operation of chapter.

The commission may make such just and reasonable classifications for brokers and air carriers, according to geographical sections, types or otherwise, as it may determine to be in the public interest, and may make any provision of this chapter inapplicable to any or all brokers or air carriers or classes thereof for such periods or until such time and subject to such terms and conditions, as it may deem to be in the public interest. Such action shall be taken with the objective of so adjusting the regulatory provisions hereof to the changing conditions of the brokerage and air carrier business as to avoid undue administrative burdens.



Section 37-9-11 - Investigation of noncompliance with chapter or orders, etc., of commission; remedial action by commission; dismissal of complaints.

The commission may investigate, either upon complaint or upon its own initiative, whether any broker or air carrier has failed to comply with any provisions of this chapter or with any orders, rules, regulations or requirements issued or established pursuant thereto and, after notice and hearing, take appropriate action to compel compliance therewith. Whenever the commission is of the opinion that any complaint does not state reasonable grounds for action on its part, it may dismiss such complaint.



Section 37-9-12 - Cooperation with state and federal authorities.

The commission is authorized to confer with or to hold joint hearings with any authorities of any state or of the government of the United States having jurisdiction with respect to matters involving air carriers, in connection with any matter arising under this chapter. The commission is also authorized to avail itself of the cooperation, services, records and facilities of such authorities, as fully as may be practicable, in the enforcement or administration of any provision of this chapter.



Section 37-9-13 - Interstate rates, services, etc.

The commission shall have authority to investigate all interstate rates, fares, charges, classifications and services, or rules or practices in relation thereto, for or in relation to the interstate transportation of property or passengers by aircraft, where any act in relation thereto shall take place within, or affect the commerce of, the state. When such rates, fares, charges or classifications are, in the opinion of the commission, excessive or discriminatory or are levied or laid in violation of the act of Congress entitled "The Civil Aeronautics Act of 1938," approved June 23, 1938, and the acts amendatory thereof and supplementary thereto, or in conflict with the rules, orders or regulations of the authorities having jurisdiction thereof, or when such services are, in the opinion of the commission, inadequate, unsatisfactory or discriminatory, the commission may apply by petition to the authorities having jurisdiction thereof, for relief and may present to such authorities all facts coming to the commission's knowledge as to violations of the rules, orders or regulations of such authorities or as to violations of the said Civil Aeronautics Act of 1938, or acts amendatory thereof or supplementary thereto.



Section 37-9-14 - Proceedings before commission.

Except as herein otherwise expressly provided, in all respects in which the commission has power and authority under the Constitution of this state or this chapter, applications and complaints may be made and filed with the commission; processes, notices and orders issued, served and proved; hearings held, opinions, orders and decisions made, reconsidered, amended, revoked and filed; petitions for rehearing filed and acted upon; and appeals and petitions for writs of mandate filed with the courts of this state and considered and disposed of by said courts, in regard to the matters provided for in this chapter, in the same manner, under the same conditions and subject to the same limitations and with the same effect specified in Chapter 3 of this title, or acts amendatory thereof or supplementary thereto, as far as may be practicable.



Section 37-9-15 - Conflicts of interest of members or employees of commission.

No member of the commission nor any employee of the commission appointed or employed in the administration of this chapter, shall in any manner, directly or indirectly, have pecuniary interest in, or any securities of, or hold any position with, any air carrier, broker, motor carrier, railroad, steamboat or canal company.



Section 37-9-16 - Certificates for common carriers and permits for contract carriers - Required.

(a) Certificate. No person shall engage in the business of a common carrier by aircraft unless there is in force a certificate issued by the commission authorizing such person to engage in such business.

(b) Permit. No person shall engage in the business of a contract carrier by aircraft, except passenger common carriers by aircraft, as provided in subsection (a) of Section 37-9-20, unless there is in force a permit issued by the commission authorizing such person to engage in such business.



Section 37-9-17 - Certificates for common carriers and permits for contract carriers - Application; notice and public hearing on application; investigations to determine need for additional air transportation; institution of proceedings to furnish additional services determined necessary.

(a) Applications for certificates and permits shall be made in writing to the commission, be verified under oath and shall be in such form and contain such information and be accompanied by proof of service upon such interested parties as the commission shall, by regulation, require.

(b) Upon the filing of applications for certificates or permits, the commission shall give due notice thereof:

(c) The commission, upon its own initiative, whenever it deems such action advisable, may conduct an investigation to determine whether additional air transportation appears to be needed, and if, after such investigation, the commission is of the opinion that such procedure is appropriate, it may encourage the filing of applications for certificates authorizing the furnishing of such transportation. If such transportation may be furnished through the extension of existing service, the commission may institute a proceeding to require such extension in accordance with the provisions of Section 37-9-22.



Section 37-9-18 - Certificates for common carriers and permits for contract carriers - Surety bonds, insurance policies, etc., required.

No certificate or permit shall be issued to an air carrier or shall remain in force unless such carrier complies with such reasonable rules and regulations as the commission shall prescribe covering the filing and approval of surety bonds, policies of insurance, qualifications as a self-insurer or other securities or agreements in such reasonable amount as the commission may require, conditioned to pay, within the amount of such surety bonds, policies of insurance, qualifications as a self-insurer or other securities or agreements, any final judgment recovered against such air carrier for a bodily injury or the death of any person resulting from the negligent operation, maintenance or use of aircraft under such certificate or permit, or for loss or damage to property of others. The commission may, in its discretion and under such rules and regulations as it shall prescribe, require any such air carrier to file a surety bond, policies of insurance, qualifications as a self-insurer or other securities or agreements, in a reasonable sum to be determined by the commission, to be conditioned upon such carrier making compensation to shippers or consignees for all property belonging to shippers or consignees and coming into the possession of such carrier in connection with its transportation service. Any carrier which may be required by law to compensate a shipper or consignee for any loss, damage or default for which a connecting carrier is legally responsible shall be subrogated to the rights of such shipper or consignee under any such bond, policies of insurance or other securities or agreements, to the extent of the sum so paid. Nothing in this chapter shall relieve a certificate or permit holder from any liability for negligence, whether or not it has complied with the requirements of this section.



Section 37-9-19 - Certificates for common carriers and permits for contract carriers - Issuance or denial; standards; temporary authorization for service.

(a) The commission shall, subject to subsections (b) and (d) of this section and Section 37-9-18, issue a certificate or permit as applied for authorizing the whole or any part of the operation covered by an application for a certificate or permit, if it finds that the applicant is fit, willing and able to perform such operation properly and to conform to the provisions of this chapter and the rules, regulations and requirements of the commission hereunder, and that such operation, and the performance thereof by the applicant, is required by public convenience and necessity or for the public interest, as the case may be, and is consistent with the declaration of policy declared in Section 37-9-5; otherwise, such application shall be denied. If the commission finds that the public convenience and necessity or the public interest, as the case may be, requires operation of the applicant as a common or contract carrier by aircraft only for a limited period or periods, it shall issue a certificate or permit only for such period or periods.

(b) No certificate or permit shall be issued under this chapter to any person who is not a citizen of the United States.

(c) No certificate or permit shall be issued to any person to operate as an air carrier unless the applicant submits evidence, reasonably satisfactory to the commission, showing that it will comply with the provisions of the laws of the United States and the lawful rules, regulations and orders thereunder, respecting safety of operations and the provisions of the Alabama Aeronautics Department Act, or any act amendatory thereof or supplementary thereto, with respect to the right to use such airports, air lanes and aircraft, as may be necessary in order to properly conduct the proposed operation and observe proper standards of safety in the operation or navigation of aircraft.

(d) To enable the provision of service for which there is an immediate and urgent need to a point or points or within a territory having no air carrier service capable of meeting such need, the commission may, in its discretion and without hearings or other proceedings, grant temporary authority for such service by a common carrier or a contract carrier by aircraft, as the case may be. Such temporary authority, unless suspended or revoked for good cause shall be valid for such time as the commission shall specify, but for not more than an aggregate of 120 days, and shall in no event create a presumption that corresponding permanent authority will be granted thereafter. Transportation services rendered under such temporary authority shall be subject to all applicable provisions of this chapter and to the rules, regulations and requirements of the commission thereunder.



Section 37-9-20 - Certificates for common carriers and permits for contract carriers - Contents; terms, conditions and limitations; effective date; duration; charter flights; emergency landings, etc.

(a) Each certificate issued under this chapter shall specify the points between which, or areas within which the person is authorized to engage in operations as a common carrier by aircraft, the services to be rendered and, in the case of carriage of goods, the commodity or commodities authorized to be transported. There shall be attached to the exercise of the privileges granted by such certificate, or amendment thereto, such reasonable terms, conditions and limitations as the public interest may require; except, that no term, condition or limitation shall restrict the right of the common carrier by aircraft to add to or change schedules, equipment, accommodations and facilities for performing the authorized transportation and service as the development of the business and the demands of the public shall require. Any common carrier by aircraft transporting passengers under a certificate issued by the commission may make charter trips or perform any other special service without regard to the points named in its certificate, under regulations prescribed by the commission. In making such trips and performing such service, a common carrier by aircraft shall not be considered a contract carrier by aircraft or subject to the provisions of this chapter relating to contract carriers by aircraft.

(b) Each permit issued under this chapter shall specify the points between which, or area within which, operation as a contract carrier by aircraft is to be permitted, the nature of the traffic and the scope of the business to be authorized thereby, and, in the case of the carriage of goods, the commodity or commodities authorized to be transported. There shall be attached to the exercise of the privileges granted by such permit, or amendment thereto, such reasonable terms, conditions and limitations as the public interest may require; except, that no term, condition or limitation shall restrict the right of the common carrier by aircraft to change or add contracts within the scope of the permit or to change or add to its equipment or facilities for performing the authorized operation as the public interest may require; but such permit shall not authorize operation as a common carrier by aircraft.

(c) Each certificate or permit shall be effective from the date specified therein and shall continue in effect until suspended or revoked as hereinafter provided or until the commission shall certify that operation thereunder has ceased or, if issued for a limited period of time under subsection (d) of Section 37-9-19, shall continue in effect until the expiration thereof, unless, prior to the date of expiration, such certificate or permit shall be modified, suspended or revoked as provided herein, or the commission shall certify that operations thereunder have ceased; provided, that if any service authorized by a certificate or permit is not inaugurated within such period, not less than 90 days after the date of the authorization as shall be fixed by the commission or, if for a period of 90 days or such other greater period as may be designated by the commission any such service is not operated, the commission may, by order entered after notice and opportunity for hearing, direct that such certificate or permit shall thereupon cease to be effective to the extent of such service.

(d) No aircraft shall be deemed to have violated any term, condition or limitation of its certificate or permit, as the case may be, by landing or taking-off in an emergency at a point not carried in its certificate or permit or by operating during an emergency between terminal and intermediate points other than those specified in its certificate or permit.



Section 37-9-21 - Certificates for common carriers and permits for contract carriers - Alteration, amendment, modification, suspension or revocation.

The commission, upon petition or complaint or upon its own initiative, after notice and opportunity for hearing, may by order alter, amend, modify, suspend or revoke any certificate or permit, in whole or in part, for intentional misrepresentation of a material fact in obtaining such certificate or permit or for intentional failure to comply with any provision of this chapter or any order, rule or regulation issued hereunder or any term, condition or limitation of such certificate or permit; provided, that no such certificate or permit shall be revoked for failure to comply with any provision of this chapter or any order, rule or regulation issued hereunder, or any term, condition or limitation of such certificate or permit, unless the holder thereof fails to comply, within a reasonable time to be fixed by the commission, with an order of the commission commanding obedience to the provisions or to the order (other than an order issued in accordance with this provision), rule, regulation, term, condition or limitation found by the commission to have been violated. Any interested person may file with the commission a protest or memorandum in support of or in opposition to the alteration, amendment, modification, suspension or revocation of a certificate.



Section 37-9-22 - Certificates for common carriers and permits for contract carriers - Authority to require common carriers to make reasonable extension of existing service.

The commission, upon petition or complaint or upon its own initiative, after notice and opportunity for hearing, may by order require any common carrier by aircraft to make reasonable extension of its existing service if the commission finds that such extension is required by the public convenience and necessity and that the expense involved will not impair the ability of such common carrier to perform its duties to the public under its existing certificate or certificates. Such order shall provide for such amendment of the certificate or certificates held by such common carrier as may be necessary because of such extension.



Section 37-9-23 - Certificates for common carriers and permits for contract carriers - Transfer or lease.

Any certificate or permit may be transferred or leased subject to the approval of the commission and under such rules and regulations as may be prescribed by the commission. Except where a transfer of a certificate or a permit results from the operation of law, approval of such transfer or lease shall be given only upon a finding by the commission, after notice and opportunity for a hearing, that such transfer or lease will be consistent with the public interest. The application for approval shall be made jointly by the transferor and the transferee or lessor and lessee. No value shall be allowed for any purpose for any certificate or permit issued under this chapter.



Section 37-9-24 - Broker's licenses; bond or other security required of brokers; powers of commission as to brokers' accounts, reports and records.

(a) No person shall, for compensation, sell or offer for sale transportation subject to this chapter or shall make any contract, agreement or arrangement to provide, procure, furnish or arrange for such transportation or shall hold himself or itself out by advertisement, solicitation or otherwise as one who sells, provides, procures, contracts or arranges for such transportation, unless such person holds a brokers license issued by the commission to engage in such transaction; provided, that no such person shall engage in transportation subject to this chapter unless he or it holds a certificate or permit as provided in this chapter. In the execution of any contract, agreement or arrangement to sell, provide, procure, furnish or arrange for such transportation, it shall be unlawful for such person to employ any air carrier who, or which, is not the lawful holder of a certificate or permit issued as provided in this chapter; provided, that the provisions of this subsection shall not apply to any carrier holding a certificate or permit under the provisions of this chapter or to any bona fide employee or agent of such carrier, so far as concerns transportation to be furnished wholly by such carrier or jointly with other carriers holding like certificates or permits or with a common carrier by railroad, motor vehicle, express or water.

(b) The provisions of subsections (a) and (b) of Section 37-9-17 shall apply with like force and effect to brokerage licenses and, for such purpose the term "certificate" as used in such subsections shall include "license." A brokerage license shall be issued to any qualified applicant to have authority to engage in the whole or any part of the operations covered by the application if it is found that the applicant is fit, willing and able properly to perform the services proposed and to conform to the provisions of this chapter and the requirements, rules and regulations of the commission thereunder, and that the proposed service, to the extent to be authorized by the license is, or will be, consistent with the public interest and the declaration of policy contained in Section 37-9-5; otherwise such application shall be denied.

(c) The provisions of Sections 37-9-21 and 37-9-23 shall apply with like force and effect to brokerage licenses, and for such purpose the term "certificate" as used in such sections shall include "license."

(d) The commission shall prescribe reasonable rules and regulations for the protection of travelers or shippers by air carrier, to be observed by any person holding a brokerage license, and no such license shall be issued or remain in force unless such person shall have furnished a bond or other security approved by the commission in such form and amount as will insure financial responsibility and the supplying of authorized transportation in accordance with contracts, agreements or arrangement therefor.

(e) The commission and its employees shall have the same authority as to accounts, reports and records, including inspection and the preservation thereof, of any person holding a brokerage license issued under the provisions of this section that they have under this chapter with respect to air carriers.



Section 37-9-25 - Establishment of fees for permits, certificates, etc.; disposition of revenue.

(a) The commission shall have the right to fix reasonable fees to be paid to the commission by any applicant for a certificate or permit or for any other purpose provided for by the terms of this chapter; provided, that such fees in all instances be reasonable and comparable to the fees charged and collected from applicants for certificates or permits or otherwise for other modes of transportation than by aircraft.

(b) All fees or sums collected by the commission under the provisions of this chapter shall be deposited with the State Treasurer of Alabama and shall be set aside by him in a separate fund earmarked for the use of the commission in the administration and enforcement of this chapter.



Section 37-9-26 - Abandonment or discontinuance of route.

No common carrier by aircraft shall abandon or discontinue any route, or part thereof, for which a certificate has been issued by the commission, unless upon the application of such common carrier, after notice and opportunity for hearing, the commission shall find such abandonment or discontinuance to be in the public interest. Any interested person may file with the commission a protest or memorandum of opposition to or in support of any such abandonment. The commission may, by regulation or otherwise, authorize such temporary suspension of service as may be in the public interest.



Section 37-9-27 - Air carriers to file tariff of rates, fares and charges; rejection of tariff and consequences thereof; refunds or remittances of rates, fares and charges; changes in rates, fares and charges; filing of divisions of joint rates, fares and charges.

(a) Every common carrier by aircraft shall file with the commission, print and make available to the public, tariffs showing all the rates, fares and charges for the intrastate transportation of persons or property within the state between points served by it, and between points served by it and points served by any other common carriers when through intrastate service and rates have been established, and all classifications, rules, regulations, practices and services in connection with such transportation.

(b) Every contract carrier by aircraft shall file with the commission, print and make available to the public, tariffs showing all minimum rates, fares and charges for the intrastate transportation of persons or property within the state, and all classifications, rules, regulations, practices and services in connection with such transportation.

(c) Air carrier tariffs shall be filed, printed and made available to the public to the extent and in the manner required by reasonable regulations of the commission. The form of such tariff shall be prescribed by the commission and shall conform as nearly as may be to the form of tariffs required of air carrier and air contractors by the Civil Aeronautics Board or other administrative agency of the federal government under the Act of Congress entitled, "The Civil Aeronautics Act of 1938," approved June 23, 1938, and the acts amendatory thereof and supplementary thereto. The rates, fares and charges shown in any tariff shall be stated in terms of lawful money of the United States.

(d) The commission is empowered to reject any tariff which is not consistent with this section and the reasonable regulations of the commission thereunder. Any tariff so rejected shall be void.

(e) No common carrier by aircraft shall charge or demand or collect or receive a greater or less or a different compensation for the intrastate transportation of persons or property, or for any service in connection therewith, than the rates, fares and charges specified in its currently effective tariff; and no common carrier by aircraft shall in any manner or by any device, directly or indirectly, or through any agent or broker, or otherwise, refund or remit any portion of the rates, fares or charges so specified or extend to any person any privileges or facilities, with respect to matters required by the commission to be specified in such tariffs, except those specified therein. In the event that an excessive rate, fare or charge is stated in a currently effective tariff through error, the common carrier by aircraft may, in accordance with the regulations prescribed by the commission, make appropriate refunds to any persons paying such charge.

(f) No contract carrier by aircraft shall charge, demand, collect or receive a less compensation for the transportation of persons or property, or for any service in connection therewith, than the rates or charges specified in its currently effective tariffs; and no contract carrier shall in any manner or by any device, directly or indirectly, or through any agent or broker, or otherwise, refund or remit any portion of the compensation for such transportation so as to reduce such compensation below the rate, fare or charge so specified or extend to any person any privileges or facilities, with respect to matters required by the commission to be specified in such tariffs, except those specified therein. In the event that an excessive minimum rate, fare or charge is stated in a currently effective tariff through error, the contract carrier may, in accordance with regulations issued by the commission, make appropriate refunds to any persons paying such charge.

(g) Nothing in this chapter shall prohibit air carriers, under such reasonable terms and conditions as the commission may prescribe, from issuing or interchanging tickets or passes for free or reduced-rate transportation to their directors, officers and employees and their immediate families, witnesses summoned by them and attorneys duly employed by them and actually attending any legal investigation in which such air carrier is interested, persons injured in aircraft accidents and physicians and nurses attending such person or any person or property with the object of providing relief in cases of general epidemic or of calamity. No air carrier shall provide free or reduced-rate transportation to any other persons or under any other circumstances.

(h) No change shall be made in any rate, fare or charge in or any classification, rule, regulation or practice affecting any such rate, fare, charge or the value of the service thereunder, specified in any effective tariff or any common carrier by aircraft, except after 30 days notice of the proposed change filed, printed and made available to the public in accordance with subsections (a) and (c) of this section. Such notice shall plainly state the change proposed to be made and the time such change will take effect. The commission may, in the public interest, by regulation or otherwise, allow such change upon notice less than that herein specified or required in this section with respect to filing and posting of tariffs, either in the particular instance or by general order applicable to specific or peculiar instances or conditions; provided, that such action on the part of the commission shall in no way work a discrimination against any person.

(i) No reduction shall be made in any rate, fare or charge, specified in any effective tariff of any contract carrier by aircraft, and no change shall be made in any classification, rule, regulation or practice affecting any such rate, fare or charge, or the value of the service thereunder, except after 30 days notice of the proposed reduction or change filed, printed, and made available to the public in accordance with subsections (b) and (c) of this section. Such notice shall plainly state the reduction or change proposed to be made and the time such reduction or change will take effect. The commission may, in the public interest, by regulation or otherwise, allow such reduction or change by notice less than that specified herein; provided, that such action on the part of the commission shall in no way work a discrimination against any person.

(j) Every common carrier by aircraft shall keep currently on file with the commission, if the commission so requires, the established divisions of all joint rates, fares and charges for air transportation in which such common carrier participates.



Section 37-9-28 - Duties of air carriers as to service, facilities, etc.; undue preferences and advantages prohibited; extension of credit; commission to establish, enforce, etc., reasonable rates, fares, etc.; proceedings as to validity of rates, fares, etc.; authority to prescribe service and rates, fares, etc.; time tables.

(a) It shall be the duty of every common carrier by aircraft to provide and furnish intrastate transportation, as authorized by its certificate, upon reasonable request to have and to provide reasonable through intrastate service in such transportation in connection with other such carriers or with common carriers by railroad, motor vehicles, express or water; to provide adequate and reasonable service, equipment, facilities, waiting rooms and rest rooms, in connection with such transportation; to establish, observe and enforce just and reasonable individual and joint rates, fares and charges and just and reasonable classifications, rules, regulations and practices relating to such transportation; and in case of such joint rates, fares and charges, to establish just, reasonable and equitable divisions thereof as between common carriers by aircraft participating therein which shall not unduly prefer or prejudice any participating carrier.

(b) No common carrier by aircraft shall make any or consider any undue or unreasonable preference or advantage to any particular person, port, locality or description of traffic in any respect whatsoever or subject any person, port, locality or description of traffic to any unjust discrimination or any undue or unreasonable prejudice or disadvantage in any respect whatsoever.

(c) Nothing in this chapter shall prohibit a common carrier by aircraft from extending credit, for such reasonable periods and subject to reasonable terms and conditions as the commission may by reasonable regulations prescribe, to such persons as, in the judgment of such carrier, may appear to be proper credit risks.

(d) It shall be the duty of every contract carrier by aircraft to establish, observe and enforce reasonable minimum rates, fares and charges for any service in intrastate commerce rendered by it as a contract carrier and not so low as to be incompatible with the public interest, and to establish, observe and enforce reasonable classifications, rules, regulations and practices related to such commerce. A contract carrier by aircraft may transport property in intrastate commerce only under individual written contracts or agreements.

(e)(1) Whenever, after notice and opportunity for hearing, upon complaint or upon its own initiative, the commission shall be of the opinion that any individual or a joint rate, fare or charge demanded, charged, collected or received by any common carrier by aircraft for intrastate transportation or any classification, rule, regulation or practice affecting such rate, fare or charge, or the value of the service thereunder, is or will be unjust or unreasonable, or unjustly discriminatory or unduly preferential or unduly prejudicial, the commission shall determine and prescribe the lawful rate, fare or charge (or the maximum or minimum or the maximum and the minimum thereof) thereafter to be demanded, charged, collected or received or the lawful classification, rule, regulation or practice thereafter to be made effective.

(2) Whenever, after notice and opportunity for hearing, upon complaint or upon its own initiative, the commission shall be of the opinion that any minimum rate, fare or charge of any contract carrier by aircraft for intrastate transportation or any classification, rule, regulation or practice affecting such rate, fare or charge, or the value of the service thereunder, is or will be in violation of this chapter, the commission shall determine and prescribe the lawful minimum rate, fare or charge thereafter to be demanded, charged, collected or received or the lawful classification, rule, regulation or practice thereafter to be made effective by such contract carrier.

(f) In any proceeding to determine the justness or reasonableness of any rate, fare or charge of any air carrier, there shall not be taken into consideration or allowed as evidence or elements of value of the property of such carrier, either good will, earning power or the certificate under which such carrier is operating; and, in applying for and receiving a certificate under this chapter, any such carrier shall be deemed to have agreed to the provisions of this subsection on its own behalf and on behalf of all transferees and lessees of such certificate.

(g) (1) Whenever any air carrier shall file with the commission a tariff stating a new individual or joint rate, fare or charge for intrastate transportation, or any classification, rule, regulation or practice affecting such rate, fare or charge, or the value of the service thereunder, the commission is empowered, upon complaint or upon its own initiative, at once, and, if it so orders, without answer or other formal pleading by the air carrier, but only upon reasonable notice, to enter upon investigation concerning the lawfulness of such rate, fare or charge of such classification, rule, regulation or practice; and pending such investigation and the decision thereon, the commission, by filing with such tariff and delivering to the air carrier affected thereby a statement in writing of its reasons for such suspension, may suspend the operation of such tariff and defer the use of such rate, fare or charge or such classification, rule, regulation or practice for a period of not more than 90 days, and, if the proceeding has not been concluded and a final order made within such period, the commission may, from time to time, extend the period of suspension, but not for a longer period in the aggregate than 180 days beyond the time when such tariff would otherwise go into effect; and, before or after the rate, fare, charge, classification, rule, regulation or practice goes into effect, the commission, after reasonable opportunity for hearing, may make such order with reference thereto as would be proper in a proceeding instituted if such rate, fare, charge, classification, rule, regulation or practice had become effective. If the proceeding has not been concluded and an order made within the period of suspension, the proposed rate, fare, charge, classification, rule, regulation or practice shall go into effect at the end of such period; provided, that this subsection shall not apply to any initial tariff filed by any air carrier.

(2) At any hearing involving any change in any tariff, classification, rule, regulation or practice of a common carrier by aircraft, the effect of which is to increase any rate, fare or charge thereof charged, or to decrease the value of the service thereunder, the burden of proof to show that the changed tariff, classification, rule, regulation or practice is a just and reasonable charge is upon such common carrier.

(h) Whenever, after notice and reasonable opportunity for hearing, upon complaint or upon its own initiative, the commission is of the opinion that the divisions of joint rates, fares or charges for intrastate transportation are, or will be, unjust, unreasonable, inequitable or unduly preferential or prejudicial as between the common carriers by aircraft thereto, the commission shall prescribe the just, reasonable and equitable divisions thereof to be received by such common carriers. The commission may require the adjustment of divisions between such common carriers from the date of filing the complaint or entry of order of investigation or such other date subsequent thereto as the commission finds to be just, reasonable and equitable.

(i) The commission shall, whenever required by the public convenience and necessity, after notice and hearing, upon complaint or upon its own initiative, establish through service and joint rates, fares or charges (or the maximum or minimum or the maximum and minimum thereof) for intrastate air transportation by common carriers by aircraft, or the classifications, rules, regulations or practices affecting such rates, fares or charges, or the value of the service thereunder, and the terms and conditions under which such through service shall be operated.

(j) No common carrier by aircraft shall charge or receive any greater compensation in the aggregate for the carriage of persons or of a like kind of property for a shorter distance than for a longer distance over the same route and in the same direction within this state, the shorter being included within the longer distance, or shall charge any greater compensation as a through fare or rate than the aggregate of the intermediate fares or rates; but this shall not be construed as authorizing any such carrier to charge or receive as great a compensation for a shorter as for a longer distance. Upon application to the commission, such carrier may, in special cases after investigation, be authorized by the commission to charge less for a longer than for a shorter distance for the carriage of persons or property, and the commission may, from time to time, prescribe the extent to which such carrier may be relieved from the operation and requirements of this section.

(k) Common carriers by aircraft shall publish, post and file with the commission, in accordance with general or special regulations prescribed by the commission, time tables showing the time of arrival and departure of regularly scheduled aircraft engaged in intrastate commerce.

(l) Whenever the commission, upon its own motion or upon complaint, after reasonable opportunity for hearing, shall find that any common carrier by aircraft does not operate a sufficient number of aircraft to reasonably accommodate the traffic passengers or freight transported by or offered for transportation to it, does not operate its aircraft with sufficient frequency or at reasonable or proper time, does not stop the same at proper places, does not operate its aircraft upon a reasonable time schedule for the run or does not maintain its time schedule with reasonable regularity, the commission shall have power to make any order or orders that the commission may determine to be reasonably necessary to correct such deficiency or inadequacy; provided, that no such order shall require such carrier to violate any provision of the Act of Congress entitled "The Civil Aeronautics Act of 1938," approved June 23, 1938, and the acts amendatory thereof and supplementary thereto, or the lawful rules, regulations and orders of the Civil Aeronautics Board or other administrative agency of the federal government charged with the duty of administering said act; and further provided, that no order or orders of the commission shall deprive any carrier by aircraft of anything of value without first having given such carrier by aircraft an adequate and reasonable opportunity to be heard.



Section 37-9-29 - Reports from air carriers; form of accounts, records, etc., maintained by carriers; right of access to lands, buildings, accounts, etc., of carriers; appointment of special agents or auditors to inspect same.

(a) The commission is empowered to require annual reports from any air carrier covering any or all operations of business. The contents of such report, and the form thereof, shall conform as nearly as may be to that required of air carriers and air contractors by the Civil Aeronautics Board or other administrative agency of the federal government under the Act of Congress entitled "The Civil Aeronautics Act of 1938," approved June 23, 1938, and the acts amendatory thereof and supplementary thereto. The commission may also require monthly, periodical and special reports from any air carrier, may prescribe the manner and form in which such reports shall be made and require from any such carrier specific answers to any reasonable questions pertaining to intrastate transportation by aircraft within this state and the books, records, properties or operations in connection therewith upon which the commission may reasonably deem information to be necessary. Such annual, monthly, periodical and special reports and answers to questions shall be under oath whenever the commission so requires. The commission may also require any common or contract carrier to file with it a true copy of each or any contract, agreement, understanding or arrangement between such carrier and any other carrier or person in relation to any traffic affected by the provisions of this chapter.

(b) The commission shall prescribe the forms of any and all accounts, records and memoranda to be kept by common carriers by aircraft, including the accounts, records and memoranda of the movement of traffic, as well as of the receipts and expenditures of money and the length of time that such accounts, records and memoranda shall be preserved. The forms of accounts, records and memoranda prescribed by the commission, as provided above, shall conform, as nearly as may be, to those from time to time prescribed by the Civil Aeronautics Board or other administrative agency of the federal government under the Act of Congress entitled "The Civil Aeronautics Act of 1938," approved June 23, 1938, and the acts amendatory thereof and supplementary thereto.

(c) The commission shall at all reasonable times have access to all lands, buildings and equipment of any air carrier and to all accounts, records and memoranda, including all documents, papers and correspondence now or hereafter existing and kept or required to be kept by air carriers, and it may employ special agents or auditors who shall have authority under the orders of the commission to inspect and examine any and all such lands, buildings, equipment, accounts, records and memoranda.



Section 37-9-30 - Reparation for excessive charges.

When complaint has been made to the commission concerning any rate, fare or charge for any service performed by any air carrier, and the commission has found, after investigation, that the air carrier has charged an unreasonable, excessive or discriminatory amount for such service, in violation of any of the provisions of this chapter, the commission may order that the air carrier make due reparation to the complainer therefor, with reasonable interest from the date of collection, provided no discrimination will result for such reparation. Such complaint shall be filed with the commission within two years from the time the cause of action accrues and not after; provided, that if a claim based on an overcharge has been presented to the air carrier within the two-year period of limitation, said period shall be extended to include six months from the time notice in writing is given by the air carrier to the claimant of disallowance of the claim, or any part or parts thereof, specified in the notice. If an air carrier does not comply with an order for the payment of money within the time limit in such order, the complainant or any person for whose benefit such order was made, suit may be instituted in any court of competent jurisdiction to recover the same within one year from the date of the order and not after.



Section 37-9-31 - Penalties.

Every person, including any officer, agent or employee of a corporation, who violates, procures, aids or abets in the violation of any provision of this chapter or fails to comply with any order, decision or regulation issued by the commission shall be guilty of a misdemeanor, and, upon conviction, shall be punishable by a fine of not to exceed $1,000.00 or by imprisonment in the county jail for a term not to exceed one year, or both, in the discretion of the judge trying said case. Each day's violation of this chapter or any of the terms or conditions of any such order, decision or regulation shall constitute a separate offense, each punishable as aforesaid.



Section 37-9-32 - Additional compensation of members of commission.

For the extra, new and additional duties imposed upon the commission and the members thereof by this chapter and for the performance of duties which are and will be hereafter required of said commission and the members thereof hereunder, each member of the commission, in addition to the compensation otherwise provided by law to be paid to him for his service as a member of the commission, shall receive $600.00 annually, to be paid monthly as the salaries of other officers are paid, out of the moneys of the State Treasury provided by law for payment of salaries and other expenses of the commission.






Chapter 10 - RAILROAD PRESERVATION.

Section 37-10-1 - Short title.

This chapter may be cited as the "State Rail Preservation Act".



Section 37-10-2 - Definitions.

When used in this chapter, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) DEPARTMENT. The Highway Department of the State of Alabama.

(2) PERSON. An individual, corporation, partnership or foreign or domestic association.

(3) RAIL PROPERTIES. Assets or rights, both real and personal, owned, leased or otherwise controlled by a railroad which are used or useful in providing rail transportation service.

(4) RAIL SERVICE. Both freight and passenger service.



Section 37-10-3 - Powers of State Department of Transportation generally.

The department is hereby authorized to exercise those powers necessary for the state to qualify for rail service continuation subsidies and for rail safety subsidies which are or may become available pursuant to the provisions and regulations of the Federal Railroad Revitalization and Regulatory Reform Act of 1976 and any subsequent federal legislation, rules or regulations, including, but not limited to, the authority:

(1) To establish a state plan for rail transportation services as part of an overall plan for all transportation services in the state;

(2) To administer and coordinate the state plan;

(3) To provide in the plan for the equitable distribution of federal rail service continuation subsidies;

(4) To promote, supervise and support safe, adequate and efficient rail service;

(5) To employ sufficient trained and qualified personnel for these purposes;

(6) To maintain adequate programs of investigation, research, promotion and development in connection with such purposes and to provide for public participation therein;

(7) To reduce transportation related energy utilization and pollution in compliance with state and federal regulations;

(8) To provide satisfactory assurances on behalf of the state that such financial control and fund accounting procedures will be adopted by the state as may be necessary to assure proper use of federal funds paid to the state as rail service continuation subsidies;

(9) To comply with the regulations of the Federal Department of Transportation affecting federal rail service continuation programs; and

(10) To do all things necessary to maximize federal assistance to the state upon the provisions of Section 5 of the Federal Department of Transportation Act.



Section 37-10-4 - Expenditure of federal funds, etc., by department; cooperation with local or regional transportation authorities, governmental units, etc.

(a) The department is hereby authorized to expend federal funds now available under the provisions of the Federal Railroad Revitalization and Regulatory Reform Act of 1976, any other funds that may become available pursuant to subsequent legislation or any funds appropriated by the legislature for the purposes outlined in Section 37-10-3.

(b) The department may also act as the agent of the state in cooperation with any local or regional transportation authority, local governmental units, any group of rail users or any persons and the federal government in any rail service continuation program.



Section 37-10-5 - Requests for by department and provision by railroads of data and information; reimbursement of railroads for expenses incurred in gathering and compiling data; department to avoid disclosure of confidential information.

(a) The department in performing its planning function is authorized to request any railroad to provide such data and information as are necessary for the planning process. The department shall make every effort to ensure that such requests are compatible with the information requested by similar agencies in other states and by the Federal Department of Transportation. Railroads operating within the state shall provide such information within 60 days of the date of the request.

(b) The department is hereby authorized to reimburse the railroads for all reasonable and necessary expenses incurred in gathering and compiling the data provided that it is determined by the department such funds are available and the costs are substantiated by the railroads.

(c) The department shall exercise all necessary caution to avoid disclosure of confidential information supplied under this section.



Section 37-10-6 - Promulgation of rules and regulations.

The department shall promulgate rules and regulations consistent with and for the purpose of adequately implementing the provisions of this chapter.



Section 37-10-7 - Appropriation.

Any sums of money necessary to supplement available federal funds to provide for those activities enumerated under Section 37-10-3 are hereby appropriated. The appropriation is nonlapsing and shall be expended by the department for only those purposes included in this chapter.






Chapter 10A - ALABAMA SHORTLINE RAILROAD INFRASTRUCTURE REHABILITATION ACT.

Section 37-10A-1 - Legislative findings.

The Legislature makes the following findings and statements regarding the need for shortline railroad rehabilitation in Alabama:

(1) Shortline railroads are an integral part of Alabama's total transportation network; however, lack of funding for railroads places Alabama in a less competitive position with the shortline railroads of other states and regions for potential industrial development projects.

(2) The opportunities for economic development and growth would be greatly enhanced by the proper rehabilitation and upgrading of shortline railroads.

(3) The proper maintenance and improvement of the shortline railroad routes would help preserve critical growth corridors for future needs of transportation and other possible uses such as communication, commerce, public transit, or highways.



Section 37-10A-2 - Short title.

This chapter shall be known and may be cited as the Alabama Shortline Railroad Infrastructure Rehabilitation Act.



Section 37-10A-3 - Definitions.

For purposes of this chapter, the following terms shall have the following meanings:

(1) DEPARTMENT. The Alabama Department of Transportation or any successor agency of the department.

(2) FUND. The Alabama Shortline Railroad Infrastructure Rehabilitation Fund created by this chapter.

(3) GRANTEE. A local public railroad authority created pursuant to Chapter 13 of this title, Sections 37-13-1 to 37-13-21, inclusive, or other entity that may become eligible for financial assistance pursuant to federal or state law.

(4) PROGRAM. The Alabama Shortline Railroad Infrastructure Rehabilitation Program providing grants, loans, or other financial assistance for the rehabilitation of shortline railroads operating in Alabama.

(5) SHORTLINE RAILROAD. A Class III shortline railroad operating in Alabama.



Section 37-10A-4 - Shortline railroad infrastructure rehabilitation program and fund.

(a) There is created the Alabama Shortline Railroad Infrastructure Rehabilitation Program within the Alabama Department of Transportation. The program is established to promote and develop safe and efficient rail transportation service for the State of Alabama by providing grants and or no-cost loans to local public rail authorities on a fair and equitable basis for the rehabilitation and improvement of shortline railroads within the jurisdiction of the qualified grantees.

(b) There is created the Alabama Shortline Railroad Infrastructure Rehabilitation Fund for the use of the department in implementing and administering the requirements of this chapter. The fund shall receive federal and state appropriations, grants, and other public and private sources of funds made available for shortline railroad infrastructure rehabilitation and improvement projects throughout the state.



Section 37-10A-5 - Determination of needs; financial assistance.

The department shall establish a program under this chapter whereby the department will determine if a shortline railroad has a need for the rehabilitation of any railroad bed, bridge, track, building, other railroad facility, or other infrastructure improvement of any description on any shortline railroad in Alabama. The department will determine which shortline railroads have needs, the amount of the needs, and the priority of the needs when compared to the needs of other shortline railroads in the state. Upon determination by the department of a need as provided herein, the department is authorized to provide financial assistance to the grantee in the form of grants and or no-cost loans. The department may contract with the grantee, any local government for the grantee, or shortline railroad to participate in the grant as may be appropriate under the circumstances, based upon the need and the ability of the grantee, the shortline railroad, or the local government to participate. Local participation may be in the form of in-kind work within the scope of the program. Any loan provided herein will be at no interest if repaid as provided by the agreement when the loan is made. If the loan or any part thereof is in default, then the agreement may provide for the payment of interest on any amounts in default. Any repayment of loans made hereunder shall go back into the fund provided for herein for future financial assistance to shortline railroads. Any loans or grants made hereunder shall be made only to a qualified grantee as provided herein.






Chapter 11 - RAPID RAIL TRANSIT COMPACT.

Section 37-11-1 - Execution and text of compact.

The Governor, on behalf of this state, is hereby authorized to execute a compact in substantially the following form with the states of Louisiana and Mississippi, and the legislature hereby signifies in advance its approval and ratification of such compact, which compact is as follows:

Southern High-Speed Rail Commission.

Article I.

The purpose of this compact is to study the feasibility of rapid rail transit service between the states of Mississippi, Louisiana and Alabama and to establish a joint interstate commission to assist in this effort.

Article II.

This compact shall become effective immediately as to the states ratifying it whenever the states of Mississippi, Louisiana and Alabama have ratified it and Congress has given consent thereto. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the legislature of each of the member states.

Article III.

The states which are parties to this compact (hereinafter referred to as "party states") do hereby establish and create a joint agency which shall be known as the Southern High-Speed Rail Commission (hereinafter referred to as the "commission"), or any successor name adopted by all members of the commission. The membership of such commission shall consist of the governor of each party state, one representative each from the Mississippi Energy and Transportation Board, or its successor, the Office of Aviation and Public Transportation of the Louisiana Department of Transportation and Development, or its successor, and the Alabama Department of Energy, or its successor, five other citizens of each party state, to be appointed by the Governor thereof. The appointive members of the commission shall serve for terms of four years each. Vacancies on the commission shall be filled by appointment by the Governor for the unexpired portion of the term. The members of the commission shall not be compensated for service on the commission, but each of the appointed members shall be entitled to actual and reasonable expenses incurred in attending meetings, or incurred otherwise in the performance of his duties as a member of the commission. The members of the commission shall hold regular quarterly meetings and such special meetings as its business may require. They shall choose annually a chairman and vice chairman from among their members, and the chairmanship shall rotate each year among the party states in order of their acceptance of this compact. The commission shall adopt rules and regulations for the transaction of its business and a record shall be kept of all its business. It shall be the duty of the commission to study the feasibility of providing interstate rapid rail transit service between the party states. Toward this end, the commission shall have power to hold hearings; to conduct studies and surveys of all problems, benefits and other matters associated with such service, and to make reports thereon; to acquire, by gift, grant or otherwise, from local, state, federal or private sources such money or property as may be provided for the proper performance of their function, and to hold and dispose of same; to cooperate with other public or private groups, whether local, state, regional or national, having an interest in such service; to formulate and execute plans and policies for emphasizing the purpose of this compact before the Congress of the United States and other appropriate officers and agencies of the United States; and to exercise such other powers as may be appropriate to enable it to accomplish its functions and duties and to carry out the purposes of this compact.

Article IV.

Each party state agrees that its legislature may, in its discretion, from time to time make available and pay over to the commission funds for the establishment and operation of the commission. The contribution of each party state shall be in equal amounts, if possible, but nothing in this article shall be construed as binding the legislature of either state to make an appropriation of a set amount of funds at any particular time.

Article V.

Nothing in this compact shall be construed so as to conflict with any existing statute, or to limit the powers of any party state, or to repeal or prevent legislation, or to affect any existing or future cooperative arrangement or relationship between any federal agency and a party state.

Article VI.

(1) This compact shall continue in force and remain binding upon each party state until the legislature or Governor of each or any state takes action to withdraw therefrom. However, any such withdrawal shall not become effective until six months after the date of the action taken by the legislature or Governor. Notice of such action shall be given to the other party state or states by the Secretary of State of the party state which takes such action.

(2) There is hereby granted to the Governor, to the members of the commission for Mississippi, Louisiana, and Alabama, and to the compact administrator all the powers provided for in the compact and in this section. All officers of the State of Alabama are hereby authorized and directed to do all things falling within their respective jurisdictions which are necessary or incidental to carrying out the purpose of the compact.






Chapter 11A - NORTHEAST MISSISSIPPI - NORTHWEST ALABAMA RAILROAD AUTHORITY COMPACT.

Section 37-11A-1 - Execution and text of compact.

The Governor, on behalf of this state, shall execute a compact, in substantially the following form, with the State of Mississippi, and the Legislature approves and ratifies the compact in the form substantially as follows:

Northeast Mississippi - Northwest Alabama Railroad Authority Compact.

The contracting states solemnly agree:

Article I.

The purpose of this compact is to promote and develop trade, commerce, industry, and employment opportunities for the public good and welfare in northeast Mississippi and northwest Alabama through the establishment of a joint interstate authority to acquire certain railroad properties and facilities which the operator thereof has notified the Interstate Commerce Commission of an intention to abandon and which are located in any of Franklin, Marion, or Winston Counties, Alabama or in Alcorn or Tishomingo Counties, Mississippi.

Article II.

This compact shall become effective immediately as to the State of Alabama upon its passage and approval by the Governor, or upon its otherwise becoming a law, and when the State of Mississippi ratifies the compact.

Article III.

For purposes of this compact, the following terms shall have the following meanings:

(1) Person means an individual, a corporation, a partnership, or any other entity.

(2) Railroad means a common carrier by railroad as defined in Section 1(3) of Part I of the Interstate Commerce Act [codified as 49 U.S.C. §1(3)].

(3) Railroad properties and facilities mean any real or personal property or interest in property which is owned, leased, or otherwise controlled by a railroad or other person, including, without limitation, the authority, and which are used or are useful in rail transportation service, including, without limiting the generality of the foregoing:

a. Track, roadbed, and related structures, including rail, ties, ballast, other track materials, grading, tunnels, bridges, trestles, culverts, elevated structures, stations, office buildings used for operating purposes only, repair shops, engine houses, and public improvements used or useful in providing rail transportation service.

b. Communication and power transmission systems for use by railroads.

c. Signals and interlockers.

d. Terminal or yard facilities and services to express companies, railroads, and their shippers, including ferries, tugs, car floats, and related shoreside facilities designed for the transportation of equipment by water.

e. Shop or repair facilities or any other property used or capable of being used in providing rail transportation service or in connection with such service or for originating, terminating, improving, and expediting the movement of equipment or goods.

(4) Rail Transportation Service means freight or passenger rail service, or both.

Article IV.

The states that are parties to this compact, hereinafter referred to as the "party states," do hereby establish and create a joint interstate authority that shall be known as "The Northeast Mississippi - Northwest Alabama Railroad Authority," hereinafter referred to as the "authority." The authority shall be governed and all powers thereof exercised by a board of directors, hereinafter referred to as the "board." The membership of the board shall consist of the Mayor of the Town of Belmont, Mississippi, and two other citizens of the State of Mississippi, to be appointed by the governing body of the Town of Belmont, Mississippi; the Mayor of the City of Red Bay, Alabama, and two other citizens of the State of Alabama to be appointed by the governing body of the City of Red Bay, Alabama. If at the time of the election of any directors there shall be in existence in a party state any person, firm, or entity that makes use of the railroad properties and facilities owned or to be acquired by the authority, the governing body located in the party state shall elect as such directors the representative or representatives of the person, firm, or entity as designated thereby. Each of the appointive members of the board shall be a qualified elector in a county named in Article I and shall serve for a term of four years. Directors shall be eligible for reappointment. If any director dies, resigns, or becomes incapable or ineligible to act as a director, a successor shall be appointed by the governing body which appointed the director whose unexpired term is to be filled for the remaining portion of the unexpired term. The board shall hold regular and special meetings as its business may require and as the board may determine. Any meeting of the board may be adjourned from time to time by a majority of the members present. A majority of the members of the board shall constitute a quorum for the transaction of any business. No vacancy in the membership of the board shall impair the right of a quorum to exercise all powers and duties of the authority. Members of the board shall receive no compensation for their services as directors; however, each member may be reimbursed for expenses actually incurred thereby in and about the performance of duties. The authority shall adopt rules and regulations for the transaction of its business and the secretary shall keep a record of all its business and furnish copies thereof to each member of the board. The meetings and records of the board and of the authority shall be open to the public. The board shall establish the location of the principal office of the authority, which shall be in one of the counties named in Article I. The officers of the authority shall consist of a chair, a vice-chair, a secretary, a treasurer, and such other officers as the board shall deem necessary. The chair and vice-chair shall be elected by the board from its membership and the chairship shall rotate each year among the party states in order of their acceptance of this compact. Neither the secretary nor the treasurer nor any other officer of the authority need be a member of the board. Each officer shall be elected by the board for a term of one year. Officers shall be eligible for re-election. The duties of the officers of the authority shall be such as are customarily performed by such officers and as may be prescribed by the board.

Article V.

Subject to this compact, the authority may exercise all powers as may be necessary or appropriate to enable it to carry out the purposes of this compact, including without limitation, the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name.

(2) To sue and be sued in its own name in civil suit and actions.

(3) To adopt and make use of a corporate seal and to alter the seal at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, receive, take, and hold, whether by purchase, gift, lease, devise, or otherwise, property of every description, whether real, personal, or mixed, wherever located in any party state, and to manage the property, and to develop any undeveloped property owned, leased, or controlled by it in a manner necessary or convenient to carry out the purposes of this compact.

(6) To make, enter into, execute, and deliver such contracts, agreements, leases, applications, permits, notifications, security documents, and other instruments and documents as may be necessary, proper, convenient, or incidental to accomplish any purpose for which the authority was created or to carry out the purposes of this compact or to exercise any power granted hereunder, including without limitation, contracts, agreements, and other documents and instruments containing such covenants, terms, and conditions as in the judgment of the board may be necessary, proper or advisable for the purpose of obtaining grants, loans, or other financial assistance from any federal or state government or any department, branch, or agency thereof for or in the aid of the acquisition or improvement of railroad properties and facilities and any and all licenses, leases, mortgages, and deeds of trust and other agreements relating to the railroad properties and facilities and the construction, operation, maintenance, repair, and improvement thereof, and to carry out and perform the covenants, terms, and conditions of all such contracts, agreements, and other documents or instruments.

(7) To plan, establish, acquire by purchase, gift, lease, or devise, construct, enlarge, reconstruct, improve, operate, maintain, replace, repair, extend, improve, regulate, and protect railroad properties and facilities, whether or not then existing, wherever located or to be located within the boundaries of either or both of the party states.

(8) To make the use and services of its railroad properties and facilities available to others in furtherance of the purposes of this compact and upon such terms and conditions as the board shall deem proper, and to lease the railroad properties and facilities to others upon such terms and conditions as the board may determine.

(9) To establish schedules of tolls, fees, rates, charges, and rentals for the use of its railroad properties and facilities and to charge, alter, and collect such tolls, fees, rates, charges, and rentals in carrying out the provisions of this compact.

(10) To issue revenue bonds and notes at any time and from time to time, for any corporate purpose of purposes, or in aid of any power under this compact, payable from the limited sources hereinafter referenced and to pledge for payment of such bonds and notes any revenues and funds from which such bonds and notes are made payable.

(11) To exercise, with respect to property located in Alabama in the manner provided by the laws of Alabama and with respect to property located in Mississippi in the manner provided by the laws of Mississippi, the power of eminent domain with respect to any property, real, personal, or mixed. The authority shall not acquire by eminent domain any real property or rights owned or held by railroads, transportation companies, or utilities, either public or private.

(12) To appoint, employ, contract with, and provide for compensation of officers, employees, and agents, including engineers, attorneys, consultants, fiscal advisers, and such other employees as the business of the authority may require, including the power to fix working conditions by general rule and other conditions of employment; and at its option to provide a system of disability pay, retirement compensation, and pensions, or any of them; and to hire and fire servants, agents, employees, and officers at will.

(13) To provide for insurance, including use and occupancy insurance, as the authority may deem advisable.

(14) To invest any funds of the authority that the board may determine are not presently needed for its corporate purposes in any obligations which are direct general obligations of the United States of America, or which are unconditionally guaranteed as to both principal and interest by the United States of America, or in interest-bearing time deposits of any bank or savings and loan association organized under the laws of any party state or of the United States of America.

(15) To cooperate with any party state and any county, city, town, public corporation, agency, department, or political subdivision of any party state and to make such contracts with them or any of them as the board may deem advisable to accomplish the purposes for which the authority was established.

(16) To sell and convey any of its properties that may have become obsolete or worn out, or that may no longer be needed or useful.

(17) To accept, receive, receipt for, disburse, and expend moneys or other financial assistance from the United States of America, or any department or agency thereof, and from any party state or any department, agency, or political subdivision thereof, and to receive and accept money, property, labor, or other thing of value, from any source whatever, public or private, to be used for or in aid of the acquisition, construction, extension, improvement, maintenance, and operation of railroad properties and facilities or to be used in furtherance or to accomplish, in whole or in part, any of the purposes of this compact. All federal moneys shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the United States of America and as are not inconsistent with the laws of any party state, and all state moneys shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the laws of the state making the funds available.

(18) To purchase equipment and supplies necessary or convenient for the exercise of any power of the authority.

(19) To take such action and do all things as may be necessary or convenient to carry out the purposes of this compact or the exercise of any power under this compact.

Nothing contained in this compact shall operate or be construed to (1) permit or require any person to avoid or refuse compliance with any law, rule, regulation, order, or other controlling directive or administrative guidance, now or hereafter existing, or in force, of any federal or state government, department, branch, agency, or other instrumentality, (2) impair, limit, diminish, or otherwise affect any right, power, or jurisdiction of the United States of America or any department, branch, agency, court, bureau, or other instrumentality thereof with respect to any matter including without limitation commerce between the states, or (3) grant or confer any right or power to the authority or any officer, member of the board, or other representative thereof to regulate commerce between the states. The authority shall be subject to and shall comply with all applicable laws, regulations, rules, rulings, orders, decrees, judgments, decisions or other guidelines of the United States of America or any branch, agency, department, court, or other instrumentality having jurisdiction over the authority or any of its activities or properties or of any person acting for the authority and all rights and powers provided by this compact may be exercised only to the extent the exercise thereof does not violate any of the foregoing. This compact is subject to all provisions of federal law and other controlling federal directives applicable to the premises and is limited to the extent necessary to comply therewith.

Article VI.

For the purpose of aiding and cooperating with the authority in the planning, development, undertaking, construction, extension, improvement, or operation of railroad properties and facilities, any county, city, town, or other political subdivision, public corporation, agency, or instrumentality of a party state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to the authority.

(2) Cause water, sewer, or drainage facilities, or any other facilities that it is empowered to provide, to be furnished adjacent to or in connection with the railroad properties and facilities.

(3) Donate, sell, convey, transfer, or lease to the authority any land, property, franchise, grant, easement, license, or lease, which it may own.

(4) Donate, transfer, assign, sell, or convey to the authority any right, title, or interest which it may have in any lease, contract, agreement, license, or property.

(5) Furnish, dedicate, close, pave, repair, install, grade, regrade, plan, or replan streets, roads, roadways, and walks from established streets or roads to railroad properties and facilities of the authority.

(6) Do any and all things whether or not specifically authorized in this compact, and not otherwise prohibited by law in the applicable party state, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, reconstruction, acquisition, or operation of railroad properties and facilities.

Article VII.

No action or suit shall be brought or maintained against any administrator, executive, manager, officer, or member of the board or the authority for or on account of the negligence of the authority or of any such person or its or his or her agents, servants or employees, in or about the construction, maintenance, operation, superintendence, or management of any railroad properties and facilities or other property owned or controlled by the authority.

Article VIII.

All bonds issued by the authority shall be payable solely from, and may be secured by a pledge of, the revenues derived by the authority from the operation, leasing, or sale of any or all of its railroad properties and facilities and other property, or from any other funds made available or to be made available to the authority if permitted by the terms under which the funds are made available to the authority. No bonds or notes issued or contracts entered into by the authority shall ever constitute or create an obligation or debt of any party state, or of any county, city, or town within any party state, or a charge against the credit or taxing powers of any party state, or of any county, city, or town within any party state.

Bonds of the authority may be issued at any time and from time to time; may be in such form, either in bearer form with appurtenant coupons, and subject to registration as to principal or interest, or both, all as the board may determine, or in fully registered form without coupons, and in such denominations, may be of such tenor, may be payable in such installments and at such time or times, not exceeding 40 years from their date; may be payable at such place or places whether within or without any party state; may bear interest at such rate or rates, which may be fixed or which may float or vary based on some index or other standard deemed appropriate by the board; and shall be payable and evidenced in such manner, all as shall not be inconsistent with this compact and as may be provided in the proceedings of the board wherein the bonds are authorized to be issued. Any bond may be made subject to redemption at the option of the authority at such time or times, and at such price or prices, and upon such notice or notices, and on such terms, and in such manner as may be provided in the proceedings of the board wherein the bonds are authorized to be issued. Bonds of the authority may be sold at public or private sale in the manner and from time to time as may be determined by the board. The authority may pay all reasonable expenses, premiums, fees, and commissions that the board may deem necessary or advantageous in connection with the authorization, sale, and issuance of its bonds. All bonds shall contain a recital that they are issued pursuant to this compact, which recital shall be conclusive that they have been duly authorized pursuant to this compact. Neither a public hearing nor the consent of any agency of any party state or any political subdivision thereof shall be prerequisite to the issuance of bonds by the authority. All bonds issued under this compact are hereby made and shall be deemed negotiable instruments.

All bonds shall be signed, either manually or by facsimile, by the chair or the vice-chair and the secretary or the treasurer of the authority and the seal of the authority shall be affixed, either manually or by facsimile, thereto. Delivery of bonds so executed shall be valid notwithstanding any changes in the officers or in the seal of the authority after the signing and sealing of the bonds.

Any bonds may be issued under and secured by an indenture between the authority and a trustee. The trustee may be a private person or corporation, including but not limited to, any trust company or bank having trust powers, whether the bank or trust company is located within or without any party state. In any indenture or resolution providing for the issuance of bonds, the authority may pledge, for payment of the principal of and the interest on bonds, any of its revenues to which its right then exists or may thereafter come into existence and may assign, as security for the payment, any of its leases, franchises, permits and contracts; and in any indenture, the authority may mortgage or grant security interests in any of its properties, including any that may be thereafter acquired by it. Any pledge of revenues shall be valid and binding from the time it is made and the revenues so pledged and thereafter received by the authority shall immediately become subject to the lien of the pledge without any physical delivery thereof or further act. The lien of the pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have actual notice thereof, from the time a statement is filed for record in each county in which is located any part of the property the revenues from which are so pledged. The notice need state only the date on which the resolution authorizing the issuance of the bonds was adopted by the board, the principal amount of bonds issued, a brief description of the revenues pledged, and a brief description of any property the revenues from which are pledged.

In any indenture or resolution authorizing the issuance of bonds and pledging for the benefit thereof revenues from any of its railroad properties and facilities, the authority shall have the power to include provisions customarily contained in instruments securing evidence of indebtedness, including without limitation, provisions respecting the collection, segregation, and application of any rental or other revenue due to or to become due to the authority, the terms to be incorporated in any lease agreement respecting any property of the authority, the maintenance and insurance of any building or structure owned by the authority, the creation and maintenance of special funds from any revenue of the authority, and the rights and remedies available in the event of default to the holders of the bonds or the trustee under the indenture, all as the board shall deem advisable. If there be any default by the authority in payment of the principal of or the interest on the bonds, or in any of the agreements on the part of the authority that may properly be included in any indenture securing the bonds, any holder of bonds, or the trustee under any indenture if authorized in the indenture, may, in addition to any other remedies herein provided or otherwise available, either at law or in equity, by suit, action, mandamus, or other proceedings, enforce payment of such principal or interest and compel performance of all duties of the board and officers of the authority, and shall be entitled as a matter of right, and regardless of the sufficiency of any security, to the appointment of a receiver in equity with all the powers of the receiver for the operation and maintenance of the property of the authority covered by the indenture and the collection, segregation, and application of revenues therefrom. The indenture may also contain provisions restricting the individual rights of action of the holders of the bonds.

The proceeds derived from the sale of any bonds, other than refunding bonds, may be used only to pay the costs of acquiring, constructing, improving, enlarging, equipping, and operating the railroad properties and facilities, or other property with respect to which the bonds were issued, as may be specified in the proceedings in which the bonds are authorized to be issued. The costs shall be deemed to include the following: (1) the costs of any land or easements forming a part of the railroad properties and facilities or other property; (2) the cost of labor, material, and supplies used in any construction, improvement, or enlargement, including architects' and engineers' fees, and the cost of preparing contract documents and advertising for bids; (3) the purchase price of, and the cost of installing equipment for use in connection with, the railroad properties and facilities or other property; (4) the cost of constructing and installing roads, sidewalks, curbs, gutters, utilities, and parking places in connection with the railroad properties and facilities or other property; (5) the amounts of any debt service, maintenance, and capital improvement and other similar reserves deemed advisable; (6) legal, fiscal, credit enhancement or insurance, and recording fees, premiums, and expenses incurred in connection with the authorization, sale, and issuance of the bonds issued in connection with the railroad properties and facilities or other property; (7) interest on said bonds for a reasonable period prior to and during the time required for such construction, improvement, enlargement, and equipment and for not to exceed 18 months after completion thereof. If any of the proceeds derived from the sale of the bonds remains undisbursed after completion of the work and payment of all of the costs and expenses, the balance shall be used for retirement of the principal of the bonds of the same issue.

The authority may, at any time and from time to time, issue refunding bonds for the purpose of refunding the principal of and the interest on any bonds of the authority theretofore issued hereunder and then outstanding, whether or not the principal and interest has matured at the time of the refunding, and for the payment of any expenses incurred in connection with the refunding and any premium necessary to be paid in order to redeem, retire, or purchase for retirement the bonds to be refunded. The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued. Any refunding may be effected either by sale of the refunding bonds and the application of the proceeds thereof, or by exchange of the refunding bonds for the bonds to be refunded thereby. All provisions of this compact pertaining to bonds of the authority that are not inconsistent with this paragraph shall, to the extent applicable, also apply to refunding bonds issued by the authority. The authority may, at any time and from time to time, issue bonds for the purpose of refunding the principal of and the interest on any of its bonds and for any other purpose for which it is authorized to issue bonds, in which event the provisions hereof respecting refunding bonds shall apply only to that portion of the combined issue authorized for refunding purposes and the provisions hereof respecting other financing shall apply to the remaining portion of such combined issue.

The authority may, in addition to the other powers granted herein, borrow money for use for any corporate purpose described herein and, in evidence of such borrowing, issue from time to time revenue notes maturing not later than 18 months from the date of issuance and bearing such rate or rates of interest as the board may provide in the proceedings when the revenue notes are authorized to be issued. The notes may be payable from the principal proceeds from the sale of bonds or, to the extent necessary, from any revenues of the authority which may be pledged to the payment of its bonds, or both, and the notes may be secured by a pledge of so much as may be necessary therefor of such revenues. Any notes may be refunded, or renewed, or extended for additional periods of not more than 18 months each from the date of maturity of the notes being refunded, or renewed, or extended, but otherwise pursuant to the terms and conditions hereof. The notes may be sold either at public or private sale as the board may determine. All provisions of this compact pertaining to bonds of the authority that are not inconsistent with the provisions of this paragraph shall, to the extent applicable, also apply to notes issued by the authority.

The governing body of any county, city, or town within any party state may invest in bonds of the authority any money held in its treasury. Bonds issued under this compact shall be legal investments for executors, administrators, trustees, and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation, or by the document that is the source of the fiduciary's authority. The bonds shall be legal investments for savings banks and insurance companies organized under the laws of any party state.

The directors and officers of the authority shall not be subject to any personal liability by reason of the issuance of any bonds or notes of the authority.

Article IX.

The authority and all contracts made by it shall be exempt from (a) all laws (1) relating to the advertising and award of construction contracts and purchase contracts and (2) limiting the duration of or requiring competitive bids in connection with any contract to be entered into by any municipality, county, public corporation, or other instrumentality; and (b) from all laws relating to or governing usury or prescribing or limiting interest rates. The authority and its contracts and properties shall be exempt from all jurisdiction of and all regulation and supervision by the public service commission or other successor or similar agency of any party state.

All bonds or notes issued by the authority, the transfer thereof, and the income therefrom shall be exempt from all taxation by each party state and any political subdivision of any thereof. The authority and all property and income of the authority shall be exempt from all state, county, municipal, and other local taxation, and from any assessment for public improvements. The exemption shall not be construed to exempt concessionaires, licensees, tenants, operators, or lessees of the authority from the payment of any taxes, including licenses or privilege taxes levied by any party state or any county or any municipality in any party state. All documents or instruments of whatever nature or content to which the authority is a party shall be filed for record in any county in any party state without the payment of any tax or fee other than such fee as may be authorized by law for the recording of such documents and instruments. The authority shall be exempt from all income, privilege, license, or excise taxes levied by any party state or any county, city, town, or other political subdivision thereof in respect to the income, revenue, or profits of the authority, or the privilege of engaging in any of the activities or powers in which the authority may engage or which the authority may exercise. The authority shall be exempt from all privilege, license, or excise taxes levied by any party state or any county, city, town, or other political subdivision thereof with respect to tangible personal property purchased or used by the authority.

Article X.

Nothing in this compact shall be construed to conflict with any existing statute, or to limit the powers of any party state, or to repeal or prevent legislation, or to authorize or permit curtailment or diminution of any other railroad project, or to affect any existing or future cooperative arrangement or relationship between any federal agency and a party state.

Article XI.

This compact shall continue in full force and remain binding upon each party state. At any time when the authority does not have any bonds, notes, or other obligations outstanding, including without limitation any leases under which the authority is either lessor or lessee, the legislature of each or either party state may take action to withdraw from this compact; provided, that such withdrawal shall not become effective until six months after the date of the action taken by the legislature. Notice of such action shall be given to the other party state and the authority by the secretary of state of the party state which takes such action. Upon withdrawal of a party state from this compact becoming effective as to such party state, the authority shall cease to exist and all rights, title, and interest of the authority in property located in the State of Alabama shall be vested in the City of Red Bay, Alabama, and all rights, title, and interest of the authority in property located in the State of Mississippi shall be vested in the Town of Belmont, Mississippi.

Article XII.

The authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any person, except that in the event the board determines that sufficient provision has been made for the full payment of the expenses, bonds, notes, and other obligations of the authority, any net earnings of the authority thereafter accruing shall be equally divided between the Town of Belmont, Mississippi, and the City of Red Bay, Alabama.

Article XIII.

There is hereby granted to the Governor, to the members of the board of the authority for Alabama, and to any executives or administrators of this compact all powers provided for in the compact. All officers of the State of Alabama are hereby authorized and directed to do all things falling within their respective jurisdictions which are necessary or incidental to carrying out the purposes of this compact.

Article XIV.

The provisions of this compact are severable. If any part of this compact is declared invalid or unconstitutional, such declaration shall not affect the remaining parts.






Chapter 11B - ALABAMA CAPITAL ASSISTANCE STIMULUS FOR RAIL PROJECTS ACT OF 2009.

Section 37-11B-1 - Short title.

This chapter shall be known and may be cited as the Alabama Capital Assistance Stimulus for Rail Projects Act of 2009.



Section 37-11B-2 - Legislative findings.

The Legislature finds and determines that:

(1) There exists in the State of Alabama a continuing need to construct, improve, and invest in rail and rail infrastructure within the state. A strong rail infrastructure promotes economic development and employment opportunities and promotes the public good and general welfare of the state.

(2) The public purpose of this chapter is to develop a coordinated program related to the rail infrastructure within the State of Alabama, including, but not limited to, the construction of such additional rail lines or tracks as may be necessary or advisable, the maintenance and improvement of the existing rail infrastructure, and the prudent use of state funds to take advantage of any opportunities for federal funding assistance that may be available.



Section 37-11B-3 - Definitions.

For the purposes of this chapter, the following words and phrases shall have the following meanings:

(1) ADECA. The Alabama Department of Economic and Community Affairs.

(2) COMMISSION. The Mississippi-Louisiana-Alabama Rapid Rail Transit Commission created by the Mississippi-Louisiana-Alabama Rapid Rail Transit Compact, Chapter 11 of this title, or its successor.

(3) FREIGHT COMPONENT OF THE STATE RAIL PLAN. The plan developed by ADECA with the assistance of the commission, in conjunction with the railroads operating in the state and in concert with the Passenger Component of the State Rail Plan, that promotes freight rail service within the state, including, but not limited to, service to and from water ports in the state and the articulation of the ongoing comprehensive vision and objectives associated with promoting freight rail service within the state.

(4) PASSENGER COMPONENT OF THE STATE RAIL PLAN. The plan developed by ADECA with the assistance of the commission with the railroads operating in the state and in concert with the Freight Component of the State Rail Plan that promotes passenger rail travel within the state in a manner that is compatible with opportunities for the state to obtain federal funding assistance that may be available for intercity passenger rail service or high-speed rail corridor service, or both, and that contains provisions that include, but are not limited to, all of the following:

a. Articulating the ongoing comprehensive vision and objectives associated with promoting passenger rail travel within the state.

b. Identifying all viable routes for passenger rail service.

c. Enhancing the existing passenger rail segments within the state and constructing additional segments.

d. Providing specific guidelines and recommendations to the providers of passenger rail service within the state for complying with federal requirements necessary for the state to qualify for any available federal funding.

e. Implementing any recommendations proposed under Section 37-11B-4.

(5) PROJECT. The construction, rehabilitation, improvement, or repair of rail line or track within the state, the acquisition and development of real property and improvements to the property associated with the project, the acquisition of easements and rights-of-way to real property as may be necessary to the project, and any other component associated with the project as approved by ADECA, especially those components that may enhance state opportunities for available federal funding assistance.

(6) STATE RAIL PLAN. The plan developed by ADECA with the assistance of the commission that coordinates all aspects of the rail infrastructure within the State of Alabama and that includes both freight and passenger components as those components are defined in this section.



Section 37-11B-4 - Program to promote passenger rail travel and service.

ADECA with the assistance of the commission shall establish and operate a program to promote passenger rail travel and service in the state and make recommendations for the development and funding of specific projects related to the construction, rehabilitation, maintenance, and improvement of the state's passenger rail infrastructure, which shall include, but are not limited to, all of the following:

(1) Insuring compatibility for a project or projects with opportunities for the state to obtain federal funding assistance that may be available for high-speed rail service, which includes, but is not limited to, intercity passenger rail service that is reasonably expected to reach speeds of 110 miles per hour.

(2) Considering projects that create a series of corridor route rail segments with passenger service areas that are smaller than long-distance passenger trains and typically connect major city pairs, in order to provide improved service at peak travel times and a higher frequency of trains.

(3) Requiring that passenger rail projects demonstrate improvements in estimated ridership, increased on-time performance, reduced trip time, and additional service frequency to meet anticipated demand.

(4) Establishing criteria for the development of such projects that shall include, but are not limited to, public safety and interest, economic benefit to the state, financial viability after the dedication of state or federal funding resources, and continuity of rail infrastructure with regard to passenger rail service in the state.

(5) Conducting feasibility studies with regard to passenger rail service, in addition to the creation or update of the Passenger Component of the State Rail Plan.



Section 37-11B-5 - Actions in accordance with State Rail Plan or studies.

(a)(1) Based on information gathered in the State Rail Plan or any studies conducted pursuant to subdivision (5) of Section 37-11B-4, ADECA with the assistance of the commission for purposes of promoting passenger or freight rail service, or both, may do all of the following:

a. Select or recommend routes and locations, perform preliminary engineering and surveying, acquire necessary rights-of-way and property, perform site improvements, and otherwise plan, develop, construct, and own a rail line, or portion thereof, that connects to the rail line of a railroad corporation.

b. Take any action described in subdivision (1) for the purpose of assisting a railroad corporation or other entity in developing, constructing, improving, and owning a rail line, or portion thereof, for any other purpose as approved by ADECA that promotes economic development associated with rail infrastructure or passenger or freight rail service.

(2) The actions undertaken pursuant to this subsection shall be accomplished using all the authority and powers granted to ADECA with the assistance of the commission and as applicable, by agreement with the railroad corporation to which the state-owned rail line connects or as described in any memorandum of understanding between ADECA or with the commission, or both, and the railroad corporation. ADECA and the commission, acting jointly, may enter into an agreement with a connecting railroad corporation for the lease or sale of the rail line for commercial operations on terms and conditions and with safeguards that will promote and protect the public interest. ADECA and the commission, acting jointly, may transfer possession or title to state-owned rail line and rights-of-way by deed, lease, contract, or other legal instrument. Funds for any state-owned rail line projects may be provided as appropriated by the Legislature. While owned by ADECA or any other department, agency, or instrumentality of the state or by the commission the easements and property acquired for use by a rail line may be crossed by governmental entities and public utilities with roads and utility facilities subject to compliance with appropriate safety standards.

(b) At the end of the lease term, ADECA and the commission, acting jointly, shall sell the state-owned rail line to the connecting railroad for a purchase price that, when combined with the total amount of lease payments, made before the sale, shall be an amount which is not less than the proceeds of the appropriation issued to fund the project. All lease payments shall be deposited into the Railroad Revitalization Fund established in Section 37-11B-6.

(c) If ADECA and the commission, acting jointly, take any of the actions authorized in subsection (a) and enter into an agreement for the sale of a state-owned rail line, the terms of the sale agreement shall include a purchase price that shall be in an amount not less than the amount appropriated by the Legislature to accomplish the project. The purchase price payment shall be deposited into the Railroad Revitalization Fund established in Section 37-11B-6.

(d) Contracts for the lease or sale of the rail line may be negotiated and executed without the necessity of advertising and obtaining competitive bids.



Section 37-11B-6 - Railroad Revitalization Fund development of State Rail Plan.

(a) There is established in the State Treasury a revolving fund to be designated as the Railroad Revitalization Fund. Monies, including interest earnings, in this fund shall be expended either separately or in combination with any available federal funds for railroad research, railroad planning, and railroad administration costs incurred by ADECA directly attributable to railroad revitalization projects; assistance to railroads for the rehabilitation or improvement of rail lines; and construction, improvement, or rehabilitation of railroad facilities.

(b) ADECA with the assistance of the commission, in conjunction with the railroads operating in the State of Alabama, shall develop the State Rail Plan, which shall be a comprehensive plan that coordinates all aspects of the improvements to rail infrastructure within the state and includes distinct freight and passenger components, as described in subdivisions (3) and (4) of Section 37-11B-3. During fiscal years 2010 and 2011, a total cumulative sum not to exceed two hundred fifty thousand dollars ($250,000) of the Railroad Revitalization Fund shall be used specifically for the purpose of initially developing the State Rail Plan. After the initial development of the State Rail Plan, the plan shall be updated periodically, not less than every three years.

(c) Except as may be otherwise provided in Sections 37-11B-1 to 37-11B-5, inclusive, funds appropriated or otherwise provided by the Legislature for rail line assistance as described in subsections (a) and (b) shall be deposited in the Railroad Revitalization Fund. Any monies received by ADECA by agreements, grants, gifts, or other means from individuals, companies, or other business entities, municipalities, counties, local railroad authorities, or regional railroad authorities or other governmental agencies for the purposes set forth in this chapter, except federal grants made under Section 5 of the Department of Transportation Act, as amended, 49 U.S.C. §1654, shall be credited to the Railroad Revitalization Fund. Any interest received from investment of monies in the fund shall be credited to the fund and shall not be deposited into the State General Fund. Use of this fund for the required periodic updates to the State Rail Plan and for railroad research, planning, and administration costs incurred by ADECA that are directly attributable to railroad revitalization projects shall be paid from any available funds of ADECA.






Chapter 12 - DEVELOPMENT OF COGENERATION FACILITIES.

Section 37-12-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Cogeneration Act of 1983."



Section 37-12-2 - Declaration of public policy.

It is hereby declared to be the public policy of this state to encourage the development of cogeneration facilities to conserve energy resources and further industrial economic development in this state to the extent such encouragement is not inconsistent with the maintenance of just and reasonable electric rates to consumers of electric utilities. It is necessary for growth and job opportunities to encourage new investment in energy producing systems to remain competitive and allow for the sustained economic development of this state, consistent with just and reasonable treatment of electric consumers of this state.



Section 37-12-3 - Rules and regulations governing.

In furtherance of the policy set forth in Section 37-12-2, the rules and regulations relating to cogeneration facilities and cogenerators in the State of Alabama and the treatment of such facilities and cogenerators with respect to the capacity and energy produced in such facilities shall be governed by the applicable provisions of the regulations relating thereto which have been promulgated as of July 6, 1983 by the Federal Energy Regulatory Commission under Sections 201 and 210 of the Public Utility Regulatory Policies Act of 1978, ("PURPA"), 16 U.S.C. §796(17)-(22) and 16 U.S.C. §824 a-3 (Supp. V); such regulations being embodied in 18 Code of Federal Regulations Sections 292.101 through 292.602. Said regulations are incorporated by reference as if fully set out herein. A copy of said regulations, as complied and published in 18 Code of Federal Regulations Part 292 as of July 6, 1983 and incorporated in a volume entitled "Regulations Relating to Cogeneration Facilities Adopted for the State of Alabama," shall be maintained by the secretary of the Alabama Public Service Commission.



Section 37-12-4 - Implementation of chapter by Alabama Public Service Commission.

The Alabama Public Service Commission ("the commission") is hereby authorized and directed to take all necessary steps to implement the provisions of this chapter as it affects utilities already subject to the jurisdiction of the commission and to promulgate rules and regulations consistent with the provisions hereof. Any such rule or regulation promulgated under the chapter shall be adopted pursuant to a determination by the commission, supported by substantial evidence, that such rule or regulation is in the public interest and shall be just and reasonable to the electric consumers of any electric utility affected. Any cogenerator or electric utility may petition the commission for appropriate relief under this chapter, and the commission will act on any such petition within 180 days. Any cogenerator or electric utility may petition the commission for approval of a contract between them, which approval will be granted within 60 days of such petition unless the contract is clearly contrary to the policy and purposes of this chapter or is otherwise unlawful. Payments required to be made by a utility to a cogenerator pursuant to any contract approved under this chapter, or pursuant to other relief afforded under this chapter, shall be afforded appropriate treatment by the commission to assure full and expedient recovery in the rates charged by the utility which are subject to the commission's jurisdiction. If the commission action on any petition is inconsistent with the provisions of this chapter, or is otherwise unlawful, the petitioner or any party to the proceedings may bring an action within 30 days after the date of the commission order or the expiration of the applicable 60 or 180-day period, in the Circuit Court of Montgomery County, Alabama, to seek appropriate relief consistent with the policy, purposes and provisions of this chapter.



Section 37-12-5 - Purchase of coal produced in Alabama required.

In order to enforce the provisions of this chapter, a cogenerator who uses coal as a fuel source to produce electrical power shall purchase coal produced in the State of Alabama provided that such Alabama coal is available to the cogenerator at prices and under terms and conditions (including availability, quantity, quality and reliability of supplier) at least as favorable as coal produced outside the State of Alabama.






Chapter 13 - INCORPORATION OF RAILROAD AUTHORITIES AS PUBLIC CORPORATIONS.

Section 37-13-1 - Definitions.

When used in this chapter, unless the context plainly indicates otherwise, the present tense shall include the future tense, the singular shall include the plural, the plural shall include the singular and the following words and phrases shall have the meanings respectively ascribed to them by this section.

(1) ADDITIONAL RAIL SERVICE AREA. Any territory that is outside the boundaries or corporate limits, as the case may be, of any of its authorizing subdivisions and that the governing body of the county, and of any city or town, in which such territory is located has by resolution designated as an area in which the authority may render rail transportation service.

(2) AUTHORITY. Any public corporation organized pursuant to this chapter or any law amendatory thereof or supplemental thereto.

(3) AUTHORIZING SUBDIVISION. Any county, city, or town in this state in which there are located railroad properties and facilities and whose governing body receives an application for permission to organize an authority.

(4) BOARD. The board of directors of an authority.

(5) BOND. Any bond authorized to be issued pursuant to this chapter.

(6) COUPON. Any interest coupon evidencing an installment of interest payable with respect to a bond.

(7) DIRECTOR. A member of a board.

(8) FEDERAL GOVERNMENT. The United States of America or any department, division, commission, or agency and instrumentality thereof, including, without limitation, the Department of Transportation.

(9) INDENTURE. A mortgage, an indenture of mortgage, deed of trust, trust agreement, or trust indenture executed by an authority as security for bonds.

(10) PERSON. An individual, a corporation, a partnership, or a foreign domestic association.

(11) RAILROAD. A common carrier by railroad as defined in Section 1(3) of Part I of the Interstate Commerce Act, codified as 49 U.S.C. §1(3).

(12) RAILROAD PROPERTIES AND FACILITIES. Any real or personal property or interest in such property which is owned, leased, or otherwise controlled by a railroad or other person, including, without limitation, an authority, and which is used or is useful in rail transportation service, including, without limiting the generality of the foregoing:

a. Track, roadbed, and related structures, including rail, ties, ballast, other track materials, grading, tunnels, bridges, trestles, culverts, elevated structures, stations, office buildings used for operating purposes only, repair shops, engine houses, and public improvements used or useful in providing rail transportation service;

b. Communication and power transmission systems for use by railroads;

c. Signals and interlockers;

d. Terminal or yard facilities and services to express companies, railroads and their shippers, including ferries, tugs, car floats, and related shoreside facilities designed for the transportation of equipment by water; and

e. Shop or repair facilities or any other property used or capable of being used in providing rail transportation service or in connection with such service or for originating, terminating, improving, and expediting the movement of equipment or goods.

(13) RAIL TRANSPORTATION SERVICE. Both freight and passenger rail service.

(14) STATE. The State of Alabama.



Section 37-13-2 - Authority and procedure to incorporate.

Pursuant to this chapter, authorities may be organized as public corporations with the powers herein set forth. To organize an authority, no fewer than three natural persons shall file with the governing body of any one or more counties, cities, or towns within this state in which there are located railroad properties and facilities, an application in writing for permission to incorporate a public corporation under this chapter and shall attach to such application a proposed form of certificate of incorporation for such corporation. If each governing body with which the application is filed shall adopt a resolution, which need not be published or posted, approving the form of the certificate of incorporation and authorizing the formation of a public corporation, then the applicants shall become the incorporators of and shall proceed to incorporate an authority as a public corporation in the manner hereinafter provided, using for that purpose the form of certificate of incorporation so approved.



Section 37-13-3 - Certificate of incorporation - Contents.

The certificate of incorporation of an authority shall state;

(1) The names of the incorporators together with the residence of each thereof, and a statement that each of them is a duly qualified elector of and owner of property in the state;

(2) The name of the authority (which name shall include the words "railroad authority");

(3) The period for the duration of the authority (if the duration is to be perpetual that fact shall be so stated);

(4) The name of each authorizing subdivision, together with the date on which the governing body thereof adopted a resolution authorizing the incorporation of the authority;

(5) The proposed location of the principal office of the authority, which shall be in this state;

(6) The number of directors, which shall be not less than three, the duration of their respective terms of office (which shall not be in excess of five years), and, subject to the provisions of Section 37-13-5, the manner of their election or appointment; and

(7) Any other matters relating to the authority that the incorporators may choose to insert and that is not inconsistent with this chapter or with other laws of the state.



Section 37-13-4 - Certificate of incorporation - Execution and recordation.

The certificate of incorporation of an authority shall be signed and acknowledged by the aforesaid incorporators before an officer authorized by the laws of the state to take acknowledgements to deeds and shall have attached thereto a certified copy of each of the resolutions provided for in Section 37-13-2 and a certificate by the secretary of state that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty. The certificate of incorporation of an authority, together with the documents required by the preceding sentence to be attached thereto, shall be filed for record in the office of the judge of probate of the county in which the principal office of the authority shall be located. The judge of probate shall forthwith receive and record the same. When such a certificate of incorporation and attached documents have been so filed, the authority referred to therein shall come into existence and shall constitute a public corporation under the name set forth in such certificate of incorporation, whereupon the authority shall be vested with the rights and powers herein granted.



Section 37-13-5 - Board of directors of authority.

Each authority shall be governed by a board of directors composed of the number of directors provided in its certificate of incorporation, all of whom shall be selected in accordance with the provisions of this section. If there is to be only one authorizing subdivision (whether a county, city or town), the governing body of the authorizing subdivision shall elect all the directors. If there is to be more than one authorizing subdivision, the respective governing bodies of the authorizing subdivisions shall each elect the same number of directors; and one additional director shall be elected jointly by the governing bodies of all the authorizing subdivisions. Each director shall be a resident of the authorizing subdivision by whose governing body he was elected, except that the said additional director need only be a resident of the county in which is located the principal office of the authority, as specified in its certificate of incorporation. In the event of a vacancy which continues for more than 30 days in the office of the said additional director, then and in such event the Governor of Alabama shall, upon the request of the governing body of any authority subdivision, appoint the said additional director. No officer of the state or any county, city or town therein shall, while holding such office, be eligible to serve as a director. If any director resigns, dies or becomes incapable or ineligible to act as a director, a successor to serve the unexpired portion of his term shall be elected in the manner prescribed hereinabove by the governing body of the authorizing subdivision which elected the director whose unexpired term he is filling or, in the case of the said additional director, by all such governing bodies. Failing such election for a period of more than 30 days, such successor shall, upon the request of the governing body of any authorizing subdivision, be appointed by the governor of the state. Directors shall be eligible for re-election.

A majority of the directors shall constitute a quorum for the transaction of business but any meeting of the board may be adjourned from time to time by a majority of the directors present or may be so adjourned by a single director if such director is the only director present at such meeting. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and duties of the authority. The board shall hold regular meetings on the second Tuesday in each month and at such other times as may be provided in the bylaws of the authority; and the board may hold other meetings at any time and from time to time, provided that upon call of the chairman of the authority or any two directors, a special meeting of the board must be held. Any matter on which the board is authorized to act may be acted upon at any regular, special or called meeting. At the request of any director, the vote on any question before the board shall be taken by yeas and nays and entered upon the record. All proceedings of the board shall be reduced to writing by the secretary of the authority, recorded in a well bound book and open to each director and to the public at all reasonable times. Copies of such proceedings, when certified by the secretary of the authority under its seal, shall be received in all courts as evidence of the matters and things therein certified.

Directors shall receive no compensation for their services as directors; however, each director may be reimbursed for expenses actually incurred by him in and about the performance of his duties. Any director may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of the officers mentioned in said Section 175.



Section 37-13-6 - Officers of authority.

The officers of the authority shall consist of a chairman, a vice-chairman, a secretary, a treasurer and such other officers as the board shall deem necessary to accomplish the purposes for which the authority was organized. The chairman, vice-chairman and secretary of the authority shall be elected by the board from its membership, but neither the treasurer nor any of the other officers of the authority need be a member of the board. Subject to the provisions of the immediately preceding sentence, the offices of secretary and treasurer may, but need not be, held by the same person. The chairman, vice-chairman and secretary of the authority shall be elected by the board for a term of one year, and the treasurer and the other officers of the authority shall be elected by the board for such term as it deems advisable. The duties of the chairman, vice-chairman, secretary and treasurer shall be such as are customarily performed by such officers and as may be prescribed by the board. The duties of any other officer of the authority shall be such as are from time to time prescribed by the board.



Section 37-13-7 - Powers of authority generally.

Each authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form;

(1) To have succession by its corporate name for the duration of time (which may be in perpetuity) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil suit and actions;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, receive, take and hold, whether by purchase, gift, lease, devise, or otherwise, property of every description, whether real, personal or mixed, whether in one or more counties and whether within or without the boundaries or corporate limits (as the case may be) of any authorizing subdivision, and to manage said property, and to develop any undeveloped property owned, leased or controlled by it in a manner necessary or convenient to carry out the purposes of this chapter;

(6) To execute such contracts and other instruments and to take such other action as may be necessary or convenient to carry out the purposes of this chapter or the exercise of any power granted hereunder;

(7) To plan, establish, acquire (by purchase, gift, lease, or devise), construct, enlarge, reconstruct, improve, operate, maintain, replace, repair, extend, improve, regulate and protect railroad properties and facilities within the boundaries or corporate limits (as the case may be) of any of its authorizing subdivisions and within any additional rail service area;

(8) To make the use and services of its railroad properties and facilities available to others in the furtherance of the purposes of this chapter and upon such terms and conditions as the board shall deem proper, and to lease such railroad properties and facilities to others upon such terms and conditions as the board may determine, unless specifically provided for herein;

(9) To receive and accept contributions, grants or other financial assistance from the federal government, the state or any political subdivision thereof, to be used in furtherance of the purposes of this chapter;

(10) To establish schedules of tolls, fees, rates, charges and rentals for the use of its railroad properties and facilities and to charge, alter and collect such tolls, fees, rates, charges and rentals in carrying out the provisions of this chapter;

(11) To make contracts and execute instruments containing such covenants, terms and conditions as in the judgment of the board may be necessary, proper or advisable for the purpose of obtaining grants, loans or other financial assistance from any federal or state agency for or in the aid of the acquisition or improvement of the railroad properties and facilities herein provided; to make all other contracts and execute all other instruments including, without limitation, licenses, long and short-term leases, mortgages and deeds of trust and other agreements relating to the railroad properties and facilities within the boundaries or corporate limits (as the case may be) of any of its authorizing subdivisions and within any additional rail service area, and the construction, operation, maintenance, repair and improvement thereof as in the judgment of the board may be necessary, proper or advisable for the furtherance of the purposes of this chapter and the full exercise of the powers herein granted; and to carry out and perform the covenants, terms and conditions of all such contracts or instruments;

(12) To acquire, by purchase, gift, devise or lease, existing railroad properties and facilities, whether in one or more counties and whether within or without the boundaries or corporate limits (as the case may be) of any of its authorizing subdivisions;

(13) To issue revenue bonds payable from the limited sources hereinafter referred to;

(14) To pledge for payment of such bonds any revenues and funds from which such bonds are made payable;

(15) To make and enter into contracts, leases and agreements incidental to or necessary for the accomplishment of any purposes for which the authority was organized;

(16) To exercise the power of eminent domain in the manner and subject to the provisions of Title 18 as amended, with respect to any property, real, personal or mixed, whether in one or more counties and whether within or without the boundaries or corporate limits (as the case may be) of any authorizing subdivision; provided, that the authority may not acquire by eminent domain any real property or rights owned or held by railroads, transportation companies or utilities, either public or private;

(17) To appoint, employ, contract with and provide for compensation of such officers, employees and agents, including engineers, attorneys, consultants, fiscal advisers and such other employees as the business of the authority may require, including the power to fix working conditions by general rule and other conditions of employment, and at its option to provide a system of disability pay, retirement compensation and pensions, or any of them, and to hire and fire servants, agents, employees and officers at will;

(18) To provide for such insurance, including use and occupancy insurance, as the authority may deem advisable;

(19) To invest any funds of the authority that the board may determine are not presently needed for its corporate purposes in any obligations which are direct general obligations of the United States of America or which are unconditionally guaranteed as to both principal and interest by the United States of America, or in interest-bearing time deposits of any bank or savings and loan association organized under the laws of the state or of the United States of America;

(20) To cooperate with the state, any county, city, town, public corporation, agency, department, or political subdivision of the state, and to make such contracts with them or any of them as the board may deem advisable to accomplish the purposes for which the authority was established;

(21) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful;

(22) To receive and accept grants for or in aid of the construction, extension, improvement, maintenance or operation of any railroad properties and facilities from the United States of America or any agency thereof, and from the state, any department or agency thereof and any political subdivision thereof, and to receive and accept money, property, labor or other things of value from any source whatever; and

(23) To purchase equipment and supplies necessary or convenient for the exercise of any power of the authority.



Section 37-13-8 - Acceptance, etc., of federal and state aid authorized.

Each authority is authorized to accept, receive, receipt for, disburse and expend federal and state moneys and other moneys, public or private, made available by grant or loan or both, to accomplish, in whole or in part, any of the purposes of the chapter. All federal moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the United States and as are not inconsistent with the laws of this state, and all state moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by law.



Section 37-13-9 - Cooperation of cities, counties, etc.

For the purpose of aiding and cooperating with an authority in the planning, development, undertaking, construction, extension, improvement or operation of railroad properties and facilities, any county, city, town or other political subdivision, public corporation, agency or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to an authority;

(2) Cause water, sewer or drainage facilities, or any other facilities which it is empowered to provide, to be furnished adjacent to or in connection with such railroad properties and facilities;

(3) Donate, sell, convey, transfer or lease to an authority any land, property, franchise, grant easement, license or lease, which it may own;

(4) Donate, transfer, assign, sell or convey to an authority any right, title or interest which it may have in any lease, contract, agreement, license or property;

(5) Furnish, dedicate, close, pave, repair, install, grade, regrade, plan or replan streets, roads, roadways and walks from established streets or roads to railroad properties and facilities of an authority; and

(6) Do any and all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with an authority in the planning, undertaking, construction, reconstruction, acquisition or operation of railroad properties and facilities.



Section 37-13-10 - Suits against manager or director of authority.

No action or suit shall be brought or maintained against the manager or any director of an authority for or on account of the negligence of the authority or such manager or director, or its or his agents, servants or employees, in or about the construction, maintenance, operation, superintendence or management of any railroad properties and facilities or other property owned or controlled by the authority.



Section 37-13-11 - Bonds of authority - Generally.

Each authority shall have the power and is hereby authorized at any time and from time to time to issue and sell its revenue bonds for any of its corporate purposes. The principal of and the interest on all such bonds shall be payable solely from, and may be secured by a pledge of, the revenues derived by the authority from the operation, leasing or sale of any or all of its railroad properties and facilities, and other property. No bonds issued or contracts entered into by the authority shall ever constitute or create an obligation or debt of the state, or of any county, city or town within the state, or a charge against the credit or taxing powers of the state, or of any county, city or town within the state. Bonds of the authority may be issued by any time and from time to time, may be in such form, either in bearer form with appurtenant coupons (and subject to registration as to principal or interest, or both, all as the board may determine) or in fully registered form without coupons, and in such denominations, may be of such tenor, may be payable in such installments and at such time or times not exceeding 40 years from their date, may be payable at such place or places whether within or without the state, may bear interest at such rate or rates (which may be fixed or which may float or vary based on some index or other standard deemed appropriate by the board), and shall be payable and evidenced in such manner, all as shall not be inconsistent with the provisions of this chapter and as may be provided in the proceedings of the board wherein the bonds shall be authorized to be issued. Any bond having a stated maturity more than 10 years after its date shall be made subject to redemption at the option of the authority not later than the expiration of 10 years from its date and on any interest payment date thereafter at such price or prices and after such notice or notices and on such terms and in such manner as may be provided in the proceedings of the board wherein it is authorized to be issued. Bonds of the authority may be sold at public or private sale in such manner and from time to time as may be determined by the board. The authority may pay all reasonable expenses, premiums, fees and commissions that the board may deem necessary or advantageous in connection with the authorization, sale and issuance of its bonds. All bonds shall contain a recital that they are issued pursuant to the provisions of this chapter, which recital shall be conclusive that they have been duly authorized pursuant to the provisions of this chapter. Neither a public hearing nor the consent of any agency of the state or any subdivision thereof shall be prerequisite to the issuance of bonds by any authority. Notwithstanding the fact that they are payable solely from a specified source, all bonds issued under the provisions of this chapter shall be deemed negotiable instruments within the meaning of the negotiable instruments law of the state if they otherwise possess all the characteristics of negotiable instruments under the laws of the state.



Section 37-13-12 - Bonds of authority - Execution.

All bonds shall be signed by the chairman or vice-chairman and the secretary or treasurer of the authority and the seal of the authority shall be affixed thereto. A facsimile of the signature of one, but not both, of the officers whose signatures will appear on the bonds may be imprinted or otherwise reproduced thereon in lieu of his manually signing the same; provided, however, that a facsimile of the signature of both such officers may be imprinted or reproduced on such bonds if such bonds are required to be authenticated by the manual signature of the duly designated registrar of such bonds, or an authorized officer of such registrar; and provided further, that a facsimile of the seal of the authority may be imprinted or otherwise reproduced on the bonds in lieu of being manually affixed thereto. Coupons shall be signed by the chairman or vice-chairman and the secretary or treasurer of the authority, but a facsimile of the signature of such chairman or vice-chairman and such secretary or treasurer may be impressed or otherwise reproduced on any such coupons in lieu of their manually signing the same. Delivery of bonds so executed shall be valid notwithstanding any changes in officers or in the seal of the authority after the signing and sealing of the bonds.



Section 37-13-13 - Bonds of authority - Security.

In the discretion of the authority any bonds may be issued under and secured by an indenture between the authority and a trustee. Said trustee may be a private person or corporation, including (but not limited to) any trust company or bank having trust powers, whether such bank or trust company is located within or without the state. In any such indenture or resolution providing for the issuance of bonds, the authority may pledge, for payment of the principal of and the interest on such bonds, any of its revenues to which its right then exists or may thereafter come into existence and may assign, as security for such payment, any of its leases, franchises, permits and contracts; and in any such indenture, the authority may mortgage any of its properties, including any that may be thereafter acquired by it. Any such pledge of revenues shall be valid and binding from the time it is made, and the revenues so pledged and thereafter received by the authority shall immediately become subject to the lien of such pledge without any physical delivery thereof or further act. The lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have actual notice thereof, from the time a statement is filed in the office of the judge of probate of the county in which is located the principal office of the authority (as specified in its certificate of incorporation) and any other county in which any part of the property, the revenues from which are so pledged, is located. Such notice need state only the date on which the resolution authorizing the issuance of the bonds was adopted by the board, the principal amount of bonds issued, a brief description of the revenues so pledged and a brief description of any property the revenues from which are so pledged.

In any indenture or resolution authorizing the issuance of bonds and pledging for the benefit thereof revenues from any of its railroad properties and facilities, the authority shall have the power to include provisions customarily contained in instruments securing evidence of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection, segregation and application of any rental or other revenue due to or to become due to the authority, the terms to be incorporated in any lease agreement respecting any property of the authority, the maintenance and insurance of any building or structure owned by the authority, the creation and maintenance of special funds from any revenue of the authority and the rights and remedies available in the event of default to the holders of the bonds or the trustee under the indenture, all as the board shall deem advisable and as shall not be in conflict with the provisions of this chapter. If there be any default by the authority in payment of the principal of or the interest on the bonds or in any of the agreements on the part of the authority that may properly be included in any indenture securing the bonds, any holder of bonds or coupons, or the trustee under any indenture if so authorized in such indenture, may (in addition to any other remedies herein provided or otherwise available) either at law or in equity, by suit, action, mandamus or other proceedings, enforce payment of such principal or interest and compel performance of all duties of the board and officers of the authority, and shall be entitled as a matter of right, and regardless of the sufficiency of any such security, to the appointment of a receiver in equity with all the powers of such receiver for the operation and maintenance of the property of the authority covered by such indenture and the collection, segregation and application of revenues therefrom. The indenture may also contain provisions restricting the individual rights of action of the holders of the bonds and coupons.



Section 37-13-14 - Bonds of authority - Disposition of proceeds from sale of bonds.

The proceeds derived from the sale of any bonds (other than refunding bonds) may be used only to pay the costs of acquiring, constructing, improving, enlarging and equipping the railroad properties and facilities, or other property with respect to which they were issued, as may be specified in the proceedings in which the bonds are authorized to be issued. Such costs shall be deemed to include the following: the costs of any land or easements forming a part of such railroad properties and facilities or other property; the cost of labor, material and supplies used in any such construction, improvement or enlargement, including architects' and engineers' fees, and the cost of preparing contract documents and advertising for bids; the purchase price of, and the cost of installing equipment for use in connection with, such railroad properties and facilities or other property; the cost of constructing and installing roads, sidewalks, curbs, gutters, utilities, and parking places in connection with such railroad properties and facilities or other property; the amounts of any debt service, maintenance and capital improvement and other similar reserves deemed advisable; legal, fiscal and recording fees and expenses incurred in connection with the authorization, sale and issuance of the bonds issued in connection with such railroad properties and facilities or other property; and interest on said bonds for a reasonable period prior to and during the time required for such construction, improvement, enlargement and equipment and for not exceeding 18 months after completion thereof. If any of the proceeds derived from the sale of said bonds remains undisbursed after completion of such work and payment of all of the said costs and expenses, such balance shall be used for retirement of the principal of or the interest on the bonds of the same issue.



Section 37-13-15 - Bonds of authority - Refunding bonds.

An authority may at any time and from time to time issue refunding bonds for the purpose of refunding the principal of and the interest on any bonds of the authority theretofore issued hereunder and then outstanding, whether or not such principal and interest shall have matured at the time of such refunding, and for the payment of any expenses incurred in connection with such refunding and any premium necessary to be paid in order to redeem, retire or purchase for retirement the bonds to be refunded. The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued. Any such refunding may be effected either by sale of the refunding bonds and the application of the proceeds thereof, or by exchange of the refunding bonds for the bonds or coupons to be refunded thereby; provided that the holders of any bonds or coupons so to be refunded shall not be compelled without their consent to surrender their bonds or coupons for payment or exchange prior to the date on which they may be paid or redeemed by call of the authority under their respective provisions. All provisions of this chapter pertaining to bonds of an authority that are not inconsistent with the provisions of this section shall, to the extent applicable, also apply to refunding bonds issued by an authority. An authority may at any time and from time to time issue bonds for the purpose of so refunding the principal of and the interest on any of its bonds and for any other purpose for which it is authorized to issue bonds, in which event the provisions hereof respecting refunding bonds shall apply only to that portion of such combined issue authorized for refunding purposes and the provisions hereof respecting other financing shall apply to the remaining portion of such combined issue.



Section 37-13-16 - Bonds of authority - Exemption from taxation.

The bonds issued by an authority and the income therefrom shall be exempt from all taxation in the state. All property and income of an authority shall be exempt from all state, county, municipal and other local taxation; provided, however, that this exemption shall not be construed to exempt concessionaires, licensees, tenants, operators or lessees of the authority from the payment of any taxes, including licenses or privilege taxes levied by the state, any county or any municipality in the state.



Section 37-13-17 - Investment of county and municipal funds in bonds of authority.

The governing body of any county, city or town within this state is authorized in its discretion to invest in bonds of the authority any idle or surplus money held in its treasury.



Section 37-13-18 - Eligibility of bonds as investments for trust funds.

Bonds issued under the provisions of this chapter are hereby made legal investments for executors, administrators, trustees and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority. Such bonds shall be legal investments for savings banks and insurance companies organized under the laws of the state.



Section 37-13-19 - Notice of bond resolution.

Upon the adoption by the board of any resolution providing for the issuance of bonds, the authority may in its discretion cause to be published once a week for two consecutive weeks, in a newspaper that is customarily published in this state not less than five days in each calendar week and distributed in the county in which is located the principal office of the authority, a notice in substantially the following form (the blanks being properly filled in) at the end of which there shall be printed the name and title of either the chairman or secretary of the authority:



Section 37-13-20 - Exemption from contracting and purchasing laws and from certain Public Service Commission jurisdiction.

Authorities organized pursuant to this chapter shall be exempt from (a) all laws relating to the advertising and award of construction contracts and purchase contracts made by or in behalf of the state and its departments and by or in behalf of local governmental authorities in the state (not including, however, laws relating to surety bond requirements for such contracts), and (b) from all jurisdiction of and all regulation and supervision by the Alabama Public Service Commission (other than rate regulation) or other successor or similar agency.



Section 37-13-21 - Dissolution of authority.

At any time when no bonds of an authority are outstanding, such authority may be dissolved upon the filing, with the judge of probate of the county in which is filed the certificate of incorporation, of an application for dissolution, which shall be subscribed by each director and sworn to by each director before an officer authorized to take acknowledgments to deeds. Upon the filing of such application for dissolution, the authority shall cease to exist. Said probate judge shall receive and record the application for dissolution in an appropriate book of record in his office. Upon dissolution, all rights, title and interests of the authority in property shall be vested in the authorizing subdivisions pursuant to the provisions of the certificate of incorporation, or, in the absence of such provisions, shall be vested in the authorizing subdivisions in the same proportion as their contributions to the authority over the life thereof.






Chapter 14 - SERVICE TERRITORIES FOR ELECTRIC SUPPLIERS.

Article 1 - 1984 Act.

Section 37-14-1 - Legislative declarations, findings, etc.

The Legislature of the State of Alabama has investigated the economic, financial and environmental impact associated with the potential for duplication of electric distribution facilities used for the furnishing of retail electric service. Among its findings are the conclusion that with respect to retail electric sales, the benefit normally associated with competition between two or more entities for customers is outweighed by the tremendous cost burden which must be borne by such customers associated with the maintenance of two or more duplicate sets of facilities. It is the further finding of the legislature that the existence of duplicate facilities for the furnishing of electricity at retail is not in the public interest because of the adverse impact which such duplication has on environmental and aesthetic values and on safety. It is therefore declared that the policy of the State of Alabama is to ensure effective, economical and orderly supply of electric service at retail to customers in the state and to avoid unnecessary duplication of facilities by electric suppliers for the furnishing of such services which would result in waste and in degradation of the environment. To accomplish these objectives, it is necessary and in the public interest to establish, mandate and implement procedures for determining which electric supplier shall furnish electric service to customers at retail within various areas of the state including areas within present and future corporate limits of municipalities in the state.



Section 37-14-2 - Definitions.

As used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise;

(1) ELECTRIC SUPPLIER. Any municipality, municipally-owned utility or other governmental entity, any cooperative, corporation, person, firm, association or other entity engaged in the business of supplying electric service at retail; provided, however, that a university, college or United States military base which distributes electricity shall not be deemed an electric supplier for the purpose of this article.

(2) ELECTRIC SERVICE AT RETAIL and RETAIL ELECTRIC SERVICE. Electric service furnished to a customer for ultimate consumption, but does not include wholesale electric service furnished by an electric supplier to another electric supplier for resale.

(3) PREMISES. The building, structure or facility to which electricity is being metered or is to be furnished and metered, including all meters on such building, structure or facility through which electricity is delivered or to be delivered. Such term shall also include any building, structure or facility which is reconstructed to replace a previously existing building, structure or facility of substantially the same size. In the event two or more buildings, structures, or facilities are located on one tract of land utilized by one customer, those buildings, structures, or facilities which are or will be served through a different meter shall be considered a separate premises.

(4) DISTRIBUTION LINE. An electric conductor which is operated at 35,000 volts or less, up to but not including the service drop. The service drop shall be that line from the last pole or last transformer on the distribution system to the premises.

(5) EXISTING DISTRIBUTION LINE. A distribution line in existence on January 1, 1984.

(6) PRIMARY ELECTRIC SUPPLIER. That electric supplier for each municipality existing on January 1, 1984 serving a plurality of the premises within the existing municipal limits to which service is actually being supplied and metered on January 1, 1984.

(7) SECONDARY ELECTRIC SUPPLIER. Any electric supplier serving within existing municipal limits which is not the primary electric supplier.

(8) EXISTING MUNICIPAL LIMITS. The corporate boundaries of any municipality as such boundaries existed on April 26, 1984.

(9) REPRODUCTION COST NEW LESS DEPRECIATION. The total investment that would be required by the electric supplier selling the facilities to duplicate the facilities to be sold at the time of such sale utilizing then current costs for all materials, supplies, labor, land and land rights, transportation, and miscellaneous direct and indirect expenses (including overhead, engineering and supervision costs that are normally capitalized) that would be required; the costs that would be required to obtain all necessary approvals and permits; and any other costs that would be appropriately applicable to the reproduction of the facilities, less an amount representing the straight line depreciation of such reproduction costs of any depreciable items over an assumed life of 30 years for electric distribution facilities for that period of time equal to the age of the items of the electric distribution facilities being transferred. In no event, however, shall any item be depreciated more than 30 percent of the reproduction costs new of that item, so that in no event shall reproduction cost new less depreciation be less than 70 percent of the reproduction cost of such item.

(10) INDUSTRIAL CUSTOMER. A customer utilizing electric service at a premises at which the predominate activity is classified as mining, manufacturing, transportation, communication, electric, gas and sanitary services, or miscellaneous repair services in the Standard Industrial Classification Manual, Part I, Divisions B, D and E and Major Group 76 of Division I as published in 1972 by the Statistical Policy Division of the United States Office of Management and Budget.



Section 37-14-3 - Electric service outside existing municipal limits.

Except as otherwise provided in subdivisions (2), (3), and (4) of this section in areas outside existing municipal limits (including areas annexed to municipalities on or after April 26, 1984), no electric supplier shall construct or maintain electric distribution lines for the provision of retail electric service to any premises being provided retail electric service by another electric supplier, or to any new premises located within the boundaries of assigned service areas of another electric supplier, even if the premises is within municipal limits and the electric supplier, in whose assigned area the premises is located has no franchise from the municipality in which such premises is located. Assigned service areas outside existing municipal limits are hereby established as set forth in this section.

(1) Except as specified in subdivisions (2) and (3) of this section herein, each electric supplier is hereby assigned the sole obligation, in accordance with its established rules and regulations, in areas outside existing municipal limits (including areas annexed to municipalities on or after April 26, 1984 whether or not a franchise has been granted by the municipality to the electric supplier to whom an area annexed has been assigned or to any other electric supplier), for provision of retail electric service to all new premises located in closer proximity to existing distribution lines of such supplier than the nearest existing distribution lines of any other electric supplier. No other electric supplier shall render electric service to such premises. Thus, the assigned service area of each electric supplier in areas outside existing municipal limits is defined as the area or areas consisting of a line or lines drawn equidistant between the existing distribution lines of such electric supplier and the nearest existing distribution line of any other electric supplier. Where a premises is located in the assigned service area of two electric suppliers, the supplier in whose assigned area the majority of the square footage of the premises falls shall provide the service. The above assignment shall also apply to areas within the existing municipal limits in the event the primary electric supplier fails to exercise the option to purchase set forth in Section 37-14-4.

(2) Notwithstanding the above limitations stated in this section on construction of facilities to serve customers in areas outside existing municipal limits, an electric supplier may construct, operate and maintain facilities for provision of retail electric service to any new industrial customer not presently or previously served by another electric supplier, in an area outside existing municipal limits where the initial electric service requirement to such industrial customer, under normal operations and with a six-month growth period permitted from date of initial service, is equal to or greater than 2500 kilowatts as measured over a 15-minute integrated period, upon written request to such electric supplier by the industrial customer to be served.

(3) Notwithstanding subdivision (2) hereof, no municipality or municipally-owned electric supplier shall provide retail electric service in any area outside existing municipal limits unless the premises to be so served is in the assigned service area of such electric supplier.

(4) The foregoing limitations shall not prevent an electric supplier from constructing electric facilities to serve its own premises used or to be used in its electric operations and other premises owned and occupied solely and exclusively by the electric supplier, or a municipality which appoints the governing body of such electric supplier or any agency of said municipality whose governing body is appointed by that municipality.

(5) Within nine months after April 26, 1984, all electric suppliers having existing distribution lines in each county in the state shall exchange maps of such facilities (as of January 1, 1984) located within the county. These maps shall be sufficiently detailed to permit the development of a definitive understanding of the electric supplier designated to serve under the guidelines set forth in subdivision (1) above. The legislature recognizes that the vast majority of existing distribution lines within existing municipal limits will have no effect on the assigned service areas determined in accordance with this section and electric suppliers may, at their option, elect not to show existing distribution lines which do not affect the assigned service areas.

(6) Neither (i) municipal annexations after April 26, 1984, nor (ii) the construction or removal of any facilities after January 1, 1984, nor (iii) the purchase or sale of any facilities after April 26, 1984 consummated under the provisions of this article shall affect any rights or limitations regarding retail electric service under this section. Any annexation by a municipality pursuant to the laws of this state shall be subject to and conditioned upon recognition of the provisions of this article.



Section 37-14-4 - Primary supplier's option to acquire facilities within existing municipal limits.

The primary electric supplier within each municipality shall, at its option, have the right to acquire all distribution facilities of any secondary electric supplier used to supply retail electric service within the existing municipal limits and shall have the right to serve all premises within the existing municipal limits of such municipality subject to the following;

(1) The primary electric supplier must announce its intention to exercise its option in writing by registered or certified mail to the affected secondary suppliers within each municipality, addressed to the chief executive officer or manager of such secondary supplier, no later than nine months after April 26, 1984. Simultaneously with the delivery of the notice of exercise of its option by the primary electric supplier, the primary electric supplier shall deposit in escrow with a bank whose principal office is in Alabama and which has capital and surplus of not less than $5,000,000.00, or with any other escrow agent agreeable to the parties, the amount of $1,000.00 for each premises receiving electricity from the distribution facilities proposed to be purchased by the primary electric supplier on the date of the notice based on the primary electric supplier's good faith estimate of the number of premises involved. The secondary supplier shall, within seven days after receipt of such notice, provide the actual number of premises involved, if different from that estimated by the primary supplier, and the escrow deposit made by the primary supplier shall be adjusted to accommodate any difference within seven days after such actual number of premises is supplied. The escrow agent shall be directed and authorized to invest the funds placed in escrow by the primary electric supplier in any investment directed by the primary electric supplier. The escrow agent is further authorized, upon election of the primary electric supplier making the deposit, to combine for investment any other deposit made by that depositor for the same purpose with respect to different facilities. The escrow agent shall render periodic accountings as to the escrow account to the primary electric supplier and the secondary electric supplier. If the purchase is consummated in accordance with this article, the funds shall be used to satisfy the purchase price of the facilities and other consideration to be paid by the primary electric supplier to the secondary electric supplier due as of the date of closing as determined under this section. Any portion of such fund in excess of the amount due to be paid to the secondary electric supplier on the date of closing shall be refunded to the primary electric supplier. If the amount due to be paid by the primary electric supplier to the secondary electric supplier under this section on the date of closing is in excess of the amount in the escrow account, the primary electric supplier shall pay the difference to the secondary electric supplier at closing. If the closing of the facilities is not consummated because of the failure of the primary electric supplier to pursue its option under this article to purchase the distribution facilities, the escrow agent shall be instructed to deliver from the escrow fund to the secondary electric supplier, 14 days after the date on which the primary electric supplier's rights to purchase the facilities expire unconsummated, the interest earned on the amount deposited from investment of such funds plus 10 percent of the amount originally deposited by the primary electric supplier. The balance of such escrow funds shall be returned to the primary electric supplier making the deposit.

(2) Unless otherwise agreed to by the secondary electric supplier and except as provided in subdivision (3) of this section, the primary electric supplier must offer to purchase all of the distribution facilities of the secondary electric supplier utilized by the secondary electric supplier for retail electric service within the existing municipal limits of any particular municipality. The primary and secondary electric supplier shall cooperate in the development of an inventory of such facilities and in the valuation of the facilities to be sold and other consideration to be paid in accordance with the principles set forth in subdivision (4) below. The secondary electric supplier shall also furnish to the primary electric supplier an accurate record of the revenues billed to customers of the secondary electric supplier located within the existing municipal limits of the municipality for the 12 months preceding the date of notice from the primary electric supplier of its exercise of the option to purchase facilities. The secondary electric supplier shall also provide the primary electric supplier with such information as is available to the secondary electric supplier concerning title to the distribution facilities. Within three months after initial notice has been given to the secondary electric supplier, if agreement has not been reached as to the inventory of facilities to be acquired and the value thereof or other consideration to be paid, the primary electric supplier shall be entitled to provide, in writing, its proposal listing the distribution facilities to be acquired, stating its estimate of the value and listing its evaluation of other consideration to be paid in accordance with subdivision (4) hereof. Within 30 days after receipt of any such proposal, the secondary electric supplier shall state its objections, if any, to the matters contained in such proposal. If the secondary electric supplier fails to submit objections within such 30-day period, the proposal submitted by the primary electric supplier shall be conclusive as to the matters contained therein. If the secondary electric supplier does provide written objections, any dispute between the parties shall be resolved by mutual agreement or by the procedure set forth in Section 37-14-6.

(3) Each affected secondary supplier shall have the right to continue to provide retail electric service in accordance with its established rules and regulations, without time limitation, to any premises within the existing municipal limits of any municipality, the electric load of which (a) was 800 kilowatts or greater for three consecutive months during the three years prior to January 1, 1984; or (b) is served from a substation or step-down transformer from 44 kilovolts or higher which is devoted exclusively to service to the particular premises.

(4) The reproduction cost new, less depreciation, of the facilities to be acquired shall be determined as of 30 days prior to the date established for the closing of the acquisition. The facilities transferred shall be conveyed by warranty deed, "as is, where is," without warranty, express or implied, as to the condition of the facilities. In addition to such reproduction costs, the primary electric supplier shall (i) reimburse the secondary electric supplier the costs to the secondary electric supplier for removal of its meters which are excluded from the definition of distribution facilities in Section 37-14-5(i); (ii) reimburse the secondary electric supplier the cost of constructing any necessary facilities to reintegrate the system of the secondary electric supplier after detaching the portion to be sold to the primary electric supplier such that the reintegrated system and supply of power and energy thereto in those areas that will continue to be served by the secondary electric supplier will be as adequate and dependable as exists prior to the sale; such reimbursement to include the cost of removal and to be reduced by the salvage value of any facilities removed by the secondary electric supplier; (iii) reimburse the secondary electric supplier its original cost depreciated for facilities of the secondary electric supplier excluded from the definition of distribution facilities under Section 37-14-5(ii) in which case the primary electric supplier shall take title to such facilities or, at the option of the secondary electric supplier, reimburse the secondary electric supplier the cost of removal, in which case the secondary electric supplier shall retain title; and (iv) pay to any wholesale supplier of the secondary electric supplier (or if the secondary electric supplier does not purchase its electric supply at wholesale then to the secondary electric supplier) the original cost depreciated of any facilities other than distribution facilities, as described in Section 37-14-5(iii), rendered useless by such acquisition of the distribution system of the secondary electric supplier; provided, however, at the election of the owner of such facilities, the payment to be made shall be the cost to such owner of relocating such facilities. The primary electric supplier shall pay the secondary electric supplier the amount determined pursuant to this chapter for reproduction cost new less depreciation of the distribution facilities together with the amount due under subdivision (4)(i), (ii), (iii) and (iv) immediately upon transfer of title to the facilities. In addition, to compensate the secondary electric supplier for the loss of future revenues from presently served or future developing premises, and not as compensation for the sale of its facilities, the primary electric supplier shall pay to the secondary electric supplier an amount equal to two and one-half times the total revenue from electric sales derived by the secondary electric supplier from customers within the existing municipal limits during the 12 months prior to the date notice is given by the primary electric supplier of its election to purchase the facilities. This amount shall be paid in 10 equal annual installments beginning on the date the sale of facilities is consummated.

(5) Each affected secondary electric supplier shall have the right to continue to provide service to premises located within the existing municipal limits until such time as the primary electric supplier exercises its option to purchase and until such purchase is consummated pursuant to the procedures established herein. In the event the electric facilities of the secondary electric supplier are subject to an option to purchase as provided herein, the secondary electric supplier shall have the right to continue to maintain such facilities and retail electric service until the primary electric supplier purchases the facilities of the secondary electric supplier; and in the event the primary electric supplier does not exercise the option to purchase the facilities of the secondary electric supplier as provided in this section, the secondary electric supplier shall have the right to continue to maintain its facilities and service and make extensions to serve new premises within the existing municipal limits under the standards set forth in Section 37-14-3, notwithstanding the lack of a franchise from the municipality in which such premises are located. The primary electric supplier shall be prohibited from extending service to such new or existing premises.



Section 37-14-5 - Distribution facilities.

The term "distribution facilities" as used in Section 37-14-4 shall include distribution lines and other facilities constructed or installed by the electric supplier in the area to which the purchase option applies, for the rendering of retail electric service except (i) meters, (ii) distribution transformers of voltages not compatible with those of the acquiring electric supplier, (iii) substations of such a voltage that are not compatible with operations of the acquiring electric supplier, (iv) facilities for provision of service by the secondary supplier to premises the electric load of which such secondary supplier may continue to serve under Section 37-14-4(3), and (v) such facilities designated by the supplier as necessary to continue its service in an area not subject to the purchase option herein or to serve such supplier's own load.



Section 37-14-6 - Resolution of disputes regarding purchases of facilities, etc.

In the event that a dispute should arise between two or more electric suppliers in connection with the purchase of distribution facilities under Section 37-14-4, the primary electric supplier involved may petition the circuit court for the judicial circuit in which the distribution facilities to be purchased are located to determine such matters as are in dispute between the parties. If the purchase of distribution facilities proposed to be purchased under the notice described in Section 37-14-4(1) is not closed within six months after the date of the notice and if the primary electric supplier has not filed a petition for resolution of disputes in the appropriate court within 14 days after six months from the date of the notice, then the primary electric supplier's exercise of the option shall be void and of no further effect and the primary electric supplier shall have no right to purchase such facilities thereafter.

If a petition is filed with the appropriate circuit court, the sale of the facilities shall be closed within 90 days from the date of the issuance of a final order of the circuit court (or from the date of the decision of an appellate court if such matter is appealed). If the closing is not completed within such 90 days due to the failure of the primary electric supplier to close for any reason, the primary electric supplier's exercise of the option shall be void and it shall thereafter have no further right to purchase the distribution facilities covered by the notice.



Section 37-14-7 - Applicability of certain provisions of Title 37.

With respect to any sale of facilities consummated pursuant to the provisions of this article, the provisions of Section 37-1-50 shall not be applicable to such sale or to the cessation by a utility of rendering service from such facilities involved in such sale. To the extent of any conflict between this article and the provisions of Section 37-4-60 through Section 37-4-65, the provisions of this article shall govern and control.



Section 37-14-8 - Exemptions.

The separate agreements listed below which have heretofore been entered into between, or negotiated between retail electric suppliers, have been reviewed by the legislature, determined to be in the public interest and found not to be inconsistent with the purposes and policies set forth in this article. In areas to which these agreements are applicable, the procedures for elimination and prevention of duplication of electric distribution facilities set forth in these agreements shall govern. The following agreements are therefore mandated by the State of Alabama to be applicable:

(1) Agreement between Cherokee Electric Cooperative (successor to Cherokee County Electric Membership Corporation) and Alabama Power Company dated June 5, 1940.

(2) Agreement among the City of Bessemer, Alabama, Alabama Power Company and the Tennessee Valley Authority dated August 12, 1971.

(3) Agreement between the City of Tarrant City, Alabama and Alabama Power Company dated June 8, 1983 regarding electric service areas in and around Tarrant City, Alabama.

(4) Agreement between Alabama Power Company and Covington Electric Cooperative dated as of January 2, 1984 regarding electric service areas in Enterprise, Alabama.

(5) Agreement between Alabama Power Company and Dixie Electric Cooperative dated as of January 2, 1984 regarding electric service areas in Montgomery and Union Springs, Alabama.

(6) Agreement between Alabama Power Company and Coosa Valley Electric Cooperative dated as of January 2, 1984 regarding electric service areas in Lincoln, Alabama.

(7) Agreement between Alabama Power Company and Pea River Electric Cooperative dated January 2, 1984 regarding electric service areas in Ozark, Alabama.

(8) Agreement between Alabama Power Company and Tallapoosa River Electric Cooperative dated as of January 2, 1984 regarding electric service in areas of Randolph and Tallapoosa Counties, Alabama.

(9) Agreement among Covington Electric Cooperative, the City of Elba, Alabama and the City of Elba Water and Electric Board dated as of January 2, 1984 regarding electric service in and around Elba, Alabama.

(10) Agreement between Alabama Power Company and Southern Pine Electric Cooperative dated as of January 2, 1984 regarding electric service areas in Flomaton and Brewton, Alabama.

(11) Agreement between South Alabama Electric Cooperative, Inc. and the City of Troy, Alabama dated as of October 14, 1983 regarding electric service in areas around Troy, Alabama.

(12) Agreement between the Utilities Board of the City of Cullman and the Cullman Electric Cooperative dated November 5, 1954.

Subsequent to April 26, 1984, suppliers shall be permitted to enter into mutual agreements, approved by the respective governing bodies of all suppliers, affected by the agreement respecting the nonduplication of lines, that are consistent with the purposes and policies set forth in this article; provided, however, that no subsequent agreement shall be valid unless and until it has been reviewed and approved by the legislature and the legislature's approval has been evidenced by an amendment to this section of the article enacted prior to July 1, 1985.



Section 37-14-9 - Action for injunction or damages for violation of article authorized; procedure.

(a) If an electric supplier commences construction of facilities in violation of the provisions of this article, any aggrieved electric supplier which is designated herein as the entity to provide such service (the "aggrieved electric supplier") may petition the circuit court for the judicial circuit in which the facilities are being constructed by the offending electric supplier for an injunction to prevent the offending electric supplier from completing the facilities for provision of the retail electric service in question.

(b) If an electric supplier believes that another electric supplier has already rendered or extended electric service at retail to a premise which was designated to be served by the aggrieved electric supplier, the aggrieved electric supplier shall give notice in writing to the offending electric supplier of the potential violation of this article. The offending electric supplier shall have 45 days to determine whether it is in violation of this article. If the offending electric supplier concludes that it is violating this article, it may cease rendering and extending electric service at retail to the premises in question at the time and upon the schedule designated in writing by the aggrieved electric supplier and the offending electric supplier shall have no liability to the aggrieved electric supplier for violation of this article. If the offending electric supplier does not cease rendering service and remove its distribution facilities within the 45-day period or within such longer period designated by the aggrieved electric supplier, the aggrieved electric supplier may file suit in the circuit court for the judicial circuit in which the rendition or extension occurs to enjoin the offending electric supplier from continuing such rendition or extension and for damages. If a violation of this article is proved, the offending electric supplier shall (1) remove its facilities constructed for the rendition of retail electric service to the premises at the time and upon the schedule designated in writing by the aggrieved electric supplier; and (2) pay to the aggrieved electric supplier 25 percent of the gross revenues derived by the offending electric supplier from the sale of electric service in violation of this article from and after the date that is 45 days after the date on which the notice of violation was given. In addition, the offending electric supplier shall reimburse the aggrieved electric supplier for all witness fees, court costs, reasonable attorneys fees and other expenses incurred in any litigation to enforce the aggrieved electric supplier's rights under this article. If the violation is not proved, the aggrieved electric supplier shall reimburse the offending electric supplier for all witness fees, court costs, reasonable attorneys fees and other costs incurred in the litigation. All actions or proceedings for injunction or for damages shall be brought within three years after the offending electric supplier first renders or extends electric service at retail in violation of this article.



Section 37-14-10 - Authorization for validation, etc., of provisions of article; procedure.

In order to foster and encourage the underlying policies of this article and to assure that sales and purchases of distribution facilities, and other transactions and actions authorized or allowed by this article may be conducted in good faith with a knowledge of the consequence and the validity thereof and further, to assure that irrevocable commitments are not made in the implementation of the provisions of this article without the assurance of their legality and validity, the following judicial review process is hereby authorized and it is declared to be the legislative intent that the provisions of this statute be judicially reviewed and validated pursuant to the procedure set forth herein and that the circuit court enter a judgment in accordance with the procedure set forth herein.



Section 37-14-11 - Judicial determination of legality, etc., of article - Filing of complaint.

At any time subsequent to April 26, 1984, an affected secondary electric supplier whose distribution facilities are subject to the provisions of this article and whose facilities may be purchased pursuant to this article by a primary electric supplier may, in its discretion before the closing of such purchase, seek judicial determination of the legality and validity of such purchase of facilities pursuant to the provisions of this article, and all other questions of the legality or validity of the provisions of this article. Such judicial determination shall be had upon the filing of a complaint against the citizens of the State of Alabama and against the affected primary electric supplier. Such complaint shall be filed in the circuit court of Montgomery County, Alabama which shall have exclusive venue for the determination of all questions of the legality and validity of the provisions of this article. The filing of any such complaint shall stay the dates established for the closing of all sales of facilities pursuant to the provisions of this article until, with respect to each situation in which intent to exercise the option to purchase has been announced, a date is established by the mutual agreement of the affected primary and secondary electric supplier, which date shall not be in excess of 90 days after the final resolution of the action to determine the legality and validity of the proposed transaction as well as the legality and validity of this article, including any appeal therefrom.



Section 37-14-12 - Judicial determination of legality, etc., of article - Contents of complaint; order and notice of hearing to show cause; intervention.

(a) The complaint by appropriate allegations, references and/or exhibits shall briefly state the following: the authority for the purchase and sale of distribution facilities and other transactions and restrictions under this article; the nature of any franchise heretofore issued by a municipality which will be affected; a general description of restrictions imposed by this article; the proposed date when the purchase and sale or other transaction is to be effective, and the impact which such restrictions and sale shall have on the parties and the public.

(b) The judge of said court shall, upon the filing and presentation of said complaint, issue an order against the citizens of the state, and other defendants requiring them to show cause, at a time and place to be designated in said order, which time shall be not less than 35 days nor more than 56 days after the issuance of such order, and which place shall be within Montgomery County, why said purchase and sales and the other transactions and restrictions and all other proceedings under this article should not be validated and confirmed.

(c) The Attorney General of the State of Alabama shall be the designated representative of the citizens of the State of Alabama and shall appear on their behalf for all purposes in any proceeding brought pursuant to this section.

(d) Prior to the hearing of said cause, the clerk of said court shall publish, in a newspaper of general circulation published in Montgomery County, once each week for at least three weeks before the hearing, the first publication which would be at least 21 days before such hearing, a notice addressed to the citizens of the State of Alabama requiring them, at the time and place specified in the order providing for the hearing of such case, to show cause, if any there be, why said purchase and sale or other transaction and restriction that may be referred to in the complaint should not be validated and confirmed. In addition, the clerk of said court shall also publish notice to the citizens of the state in newspapers of general circulation customarily published not less often than five days during each calendar week in the Cities of Andalusia, Birmingham, Dothan, Florence, Gadsden, Huntsville, Mobile, Selma and Tuscaloosa. By the publication of such notice, all citizens of the state shall become parties defendant to such proceedings, and the court shall have jurisdiction of them the same as if each of them were named individually as party defendants in said complaint and personally served with process.

(e) In addition to the publication and notice set forth in subsection (d) of this section, the clerk of the Circuit Court in Montgomery County shall also cause a summons and complaint to be served upon the Attorney General of the State of Alabama as representative of all citizens of the State of Alabama and upon all other parties named as defendants in the action.

(f) The plaintiff shall certify to the court, in writing, with an attached list, that it has mailed a copy, by certified mail, return receipt requested, of the complaint filed in the action to each other electric supplier in the state, as defined in this article. Said notice to said electric suppliers shall inform them of the time and place of the hearing and shall contain a copy of the complaint filed herein. The notice required by this paragraph shall be mailed not less than 21 days prior to the date set for the hearing.

(g) Each electric supplier which receives notice pursuant to the provisions set forth in subsection (f) above, or which receives notice in any manner whatsoever of this action, may petition the court, as a matter of right, to intervene in said action and to participate in the hearing provided for in subsection (f) above.

(h) The failure of any electric supplier, municipality and/or governmental unit to exercise the right to intervene and participate in the hearing shall be deemed a waiver of any right such electric supplier, municipality or governmental unit may have to participate and to challenge, contest or otherwise question the validity of any purchase, sale and/or transaction made or proposed to be made pursuant to this article or to challenge the validity of any of the provisions of this article.



Section 37-14-13 - Judicial determination of legality, etc., of article - Hearing; entry of judgment; appeals.

At the time and place designated in said order, the judge of said circuit court shall proceed to hear and determine all questions of law and of fact in said civil action, and he shall make such order, or orders, as to the proceedings in said civil action as will best preserve and protect the interests of all parties and to enable him to enter a final judgment with the least possible delay. The final judgment shall find the facts specially and shall state separately the judge's conclusions with regard to any and all legal issues raised with regard to any of the provisions of this article and proposed purchase and sale of distribution facilities and other transactions and restrictions under this article, together with other matters raised in the complaint, and shall state the judge's conclusions of law thereon. Any citizen of the state may appear in such proceedings, either personally or by attorney, and any party thereto, whether plaintiff, defendant or intervenor, dissatisfied with the judgment of the court may appeal therefrom to the Supreme Court of Alabama in accordance with the Alabama Rules of Appellate Procedure. Such appeal shall take priority in the supreme court over all other cases therein pending, except petitions for writs of habeas corpus.



Section 37-14-14 - Judicial determination of legality, etc., of article - Finality of judgment.

If the circuit court shall enter a judgment validating and confirming the propriety of the provisions of this article and purchases and sales, other transactions and restrictions under this article and no appeal shall be taken within the time prescribed within the Alabama Rules of Appellate Procedure; or, if an appeal is taken and the judgment validating the provisions of this article and such purchases and sales, other transactions and restrictions shall be affirmed by the supreme court; or, if the circuit court shall render a judgment refusing to validate and confirm the provisions of this article and/or the purchase and sale, other transactions or restrictions pursuant to this article, and on appeal such judgment shall be reversed by the supreme court (in which case the supreme court shall issue its mandate to the circuit court requiring it to enter a judgment validating the provisions of this article and confirming the proposed purchase, sale, or other transactions or restrictions), the judgment of the circuit court validating and confirming the provisions of this article and the purchase and sale, other transactions and restrictions, shall be forever conclusive as to the validity of the provisions of this article, and shall be conclusive as to the validity of any purchase and sale, other transactions or restrictions or extension of electric service rendered pursuant to this article as against all citizens of the state, electric suppliers and municipalities and other governmental units.



Section 37-14-15 - Judicial determination of legality, etc., of article - Costs of proceedings.

The court costs in any proceeding brought under this article shall be paid by the electric supplier commencing the action.



Section 37-14-16 - Applicability of article.

No action shall be commenced challenging the legality or validity of the provisions of this article, or the legality or validity of a purchase and sale transaction or restriction under this article where the legality or validity of this article is in controversy in any prior pending civil action or proceeding in any court or has been determined in any such action. In the event any action is pending in any circuit in the state which raises or challenges the legality or validity of any provision of this article at the time an action is filed under this section, such pending action shall be transferred to the Circuit Court of Montgomery County and shall be consolidated with the action filed pursuant to this section and the consolidated proceeding shall be adjudicated in accordance with the procedures set forth in this article.



Section 37-14-17 - Severability.

The provisions of this article are not severable. If any part of this article is declared invalid under the constitution or laws of this state, such declaration shall render invalid all parts which remain. Notwithstanding such invalidity, action taken by any party in conformity with the provisions of this article shall be considered lawful actions by such party; provided, however, any electric service rendered which would have been illegal or unlawful or violative of any contractual provision absent this article shall be terminated and the facilities shall be removed following any determination of the invalidity of this article.






Article 2 - 1985 Act.

Section 37-14-30 - Declaration of findings and policy; relationship to 1984 act.

The Legislature of the State of Alabama has investigated the economic, financial and environmental impact associated with the potential for duplication of electric distribution facilities used for the furnishing of retail electric service. It has been determined that with respect to retail electric sales, the benefit normally associated with competition between two or more entities for customers is outweighed by the tremendous cost burden which must be borne by such customers associated with the maintenance of two or more duplicate sets of facilities. It is the further finding of the legislature that the existence of duplicate facilities for the furnishing of electricity at retail is not in the public interest because of the adverse impact which such duplication has on environmental and aesthetic values and on safety. It is therefore declared that the policy of the State of Alabama is to ensure effective, economical and orderly supply of electric service at retail to customers in the state and to avoid unnecessary duplication of facilities by electric suppliers for the furnishing of such services which would result in waste and in degradation of the environment. To accomplish these objectives, it is necessary and in the public interest to establish, mandate and implement procedures for determining which electric supplier shall furnish electric service to customers at retail within various areas of the state including areas within the corporate limits of municipalities in the state. The rules established herein for elimination of duplication of electric facilities may result in the requirement that a municipality grant consent to service by a particular electric supplier if the municipality desires that such area be supplied with electric service. Such rules are deemed essential by the legislature in the exercise of police power of the state to eliminate wasteful duplication of electric facilities. Contracts entered into by municipalities for the purpose of securing loans pursuant to Section 11-50-11, or pursuant to any other provision of law, which restrict the grant by the municipality of a municipal franchise or consent shall not be interpreted as applying to any area of the municipality other than the areas of the city in which the municipal electric system was located on May 20, 1985. The determinations and statements of policy set forth above are similar to those contained in Act No. 84-206 of the Alabama Legislature, regular session, 1984. Act No. 84-206 was declared invalid by the Federal District Court for the Middle District of Alabama. It is the conclusion of the legislature that such determination was improper and should be reversed, leaving valid Act No. 84-206. In the event Act No. 84-206 is hereafter declared to be valid on appeal of the decision of the federal district court, it is the intent of the legislature that Act No. 84-206 not be repealed by this article but shall be considered valid and binding in lieu of the provisions of this article. It is the intent of the legislature that this article establish rules for elimination of duplication of facilities which shall apply to lines constructed after January 1, 1984. It has been determined that no electric supplier should be permitted to retain facilities built inconsistent with the provisions of Act No. 84-206, even though, if Act No. 84-206 is not reinstated, such construction was not prohibited by law. It has been determined further that compensation for facilities should be made in accordance with the provisions of subdivision (6) of Section 37-14-32.



Section 37-14-31 - Definitions.

As used in this article the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise;

(1) ELECTRIC SUPPLIER. Any municipality, municipally-owned utility or other governmental entity, any cooperative, corporation, person, firm, association or other entity engaged in the business of supplying electric service at retail; provided, however, that no person or entity, including the Tennessee Valley Authority, who may not be lawfully regulated by the state by virtue of powers granted by the laws of the United States which prevail over Alabama statutes, nor any university, college or United States agency which distributes electricity at retail shall be deemed an electric supplier for the purpose of this article.

(2) ELECTRIC SERVICE AT RETAIL and RETAIL ELECTRIC SERVICE. Electric service furnished to a customer for ultimate consumption, but does not include wholesale electric service furnished by an electric supplier to another electric supplier for resale.

(3) PREMISES. The building, structure or facility to which electricity is being metered or is to be furnished and metered, including all meters on such building, structure or facility through which electricity is delivered or to be delivered. Such term shall also include any building, structure or facility which is reconstructed to replace a previously existing building, structure or facility of substantially the same size. In the event two or more buildings, structures, or facilities are located on one tract of land utilized by one customer, those buildings, structures, or facilities which are or will be served through a different meter shall be considered a separate premises

(4) DISTRIBUTION LINE. An electric conductor which is operated at 35,000 volts or less, up to but not including the service drop. The service drop shall be that line from the last pole or last transformer on the distribution system to the premises.

(5) EXISTING DISTRIBUTION LINE. A distribution line in existence on January 1, 1984.

(6) PRIMARY ELECTRIC SUPPLIER. That electric supplier for each municipality existing on January 1, 1984 serving a plurality of the premises within the existing municipal limits to which service is actually being supplied and metered on January 1, 1984.

(7) SECONDARY ELECTRIC SUPPLIER. Any electric supplier serving within existing municipal limits which is not the primary electric supplier.

(8) EXISTING MUNICIPAL LIMITS. The corporate boundaries of any municipality as such boundaries existed on April 26, 1984.

(9) MUNICIPAL CONSENT or CONSENT OF THE MUNICIPALITY. The approval by a city or town pursuant to Section 220 of the Alabama Constitution of the use of the streets, avenues, alleys or public places of the city or town evidenced by appropriate action of the proper authorities of the city or town.

(10) REPRODUCTION COST NEW LESS DEPRECIATION. The total investment that would be required by the electric supplier selling the facilities to duplicate the facilities to be sold at the time of such sale utilizing then current costs for all materials, supplies, labor, land and land rights, transportation, and miscellaneous direct and indirect expenses (including overhead, engineering and supervision costs that are normally capitalized) that would be required; the costs that would be required to obtain all necessary approvals and permits; and any other costs that would be appropriately applicable to the reproduction of the facilities, less an amount representing the straight line depreciation of such reproduction costs of any depreciable items over an assumed life of 30 years for electric distribution facilities for that period of time equal to the age of the items of the electric distribution facilities being transferred. In no event, however, shall any item be depreciated more than 30 percent of the reproduction costs new of that item, so that in no event shall reproduction cost new less depreciation be less than 70 percent of the reproduction cost of such item.

(11) INDUSTRIAL CUSTOMER. A customer utilizing electric service at a premises at which the predominate activity is classified as mining, manufacturing, transportation, communication, electric, gas and sanitary services, or miscellaneous repair services in the Standard Industrial Classification Manual, Part I, Divisions B, D and E and Major Group 76 of Division I as published in 1972 by the statistical policy division of the United States Office of Management and Budget.

(12) NEW INDUSTRIAL CUSTOMER. An industrial customer who constructs a new premises on a site not previously occupied by an industrial customer.



Section 37-14-32 - Electric service outside existing municipal limits.

Except as otherwise provided in subdivisions (2), (3), (4) and (6) but notwithstanding any other provision of this article, in areas outside existing municipal limits (including areas annexed to municipalities on or after April 26, 1984), no electric supplier shall construct or maintain electric distribution lines for the provision of retail electric service to any premises being provided retail electric service by another electric supplier, or to any new premises located within the boundaries of assigned service areas of another electric supplier. Assigned service areas outside existing municipal limits are hereby established as set forth in this section.

(1) Except as specified in subdivisions (2) and (3) herein, each electric supplier is hereby granted a legislative franchise and assigned the sole obligation, in areas outside existing municipal limits and within existing municipal limits to the extent the standards of this section are made applicable by subdivision (a)(5) of Section 37-14-33, for provision of retail electric service to all new premises located in closer proximity to existing distribution lines of such supplier than the nearest existing distribution lines of any other electric supplier (including areas annexed to municipalities on or after April 26, 1984 whether or not a municipal franchise has been granted to the electric supplier to whom an area annexed has been assigned or to any other electric supplier) such legislative franchise being subject, nevertheless, to consent of the municipality with respect to any construction or operation for which a municipal consent is required. Electric service shall be rendered by the electric supplier to whom responsibility has been assigned in accordance with its established rules and regulations. No other electric supplier shall render electric service to such premises. Thus, the assigned service area of each electric supplier in areas outside existing municipal limits is defined as the area or areas consisting of a line or lines drawn equidistant between the existing distribution lines of such electric supplier and the nearest existing distribution line of any other electric supplier. Where a premises is located in the assigned service area of two electric suppliers, the supplier in whose assigned area the majority of the square footage of the premises falls shall provide the service. The above prohibitions and assignments shall also apply to areas within the existing municipal limits in the event the primary electric supplier fails to exercise the option to purchase set forth in Section 37-14-33 subject, nevertheless, to the consent of the municipality with respect to any construction or operation for which a municipal consent is required.

(2) Notwithstanding the above limitations stated in this section on construction of facilities to serve customers in areas outside existing municipal limits, an electric supplier may construct, operate and maintain facilities for provision of retail electric service to any new industrial customer not presently or previously served by another electric supplier, in an area outside existing municipal limits where the initial electric service requirement to such industrial customer, under normal operations and with a six month growth period permitted from date of initial service, is equal to or greater than 2500 kilowatts as measured over a 15 minute integrated period, upon written request to such electric supplier by the industrial customer to be served.

(3) Notwithstanding subdivision (2) hereof, no municipality or municipally-owned electric supplier shall provide retail electric service in any area outside existing municipal limits unless the premises to be so served is in the assigned service area of such electric supplier.

(4) The foregoing limitations shall not prevent an electric supplier from constructing electric facilities to serve its own premises used or to be used in its electric operations and other premises owned and occupied solely and exclusively by the electric supplier, or a municipality which appoints the governing body of such electric supplier or any agency of said municipality whose governing body is appointed by that municipality.

(5) Within nine months after May 20, 1985, all electric suppliers having existing distribution lines in each county in the state shall exchange maps of such facilities (as of January 1, 1984) located within the county. These maps shall be sufficiently detailed to permit the development of a definitive understanding of the electric supplier designated to serve under the guidelines set forth in subdivision (1) above. The legislature recognizes that the vast majority of existing distribution lines within existing municipal limits will have no effect on the assigned service areas determined in accordance with this section and electric suppliers may, at their option, elect not to show existing distribution lines which do not affect the assigned service areas.

(6) In the event an electric supplier has constructed, after January 1, 1984 and prior to May 20, 1985, electric distribution facilities to provide electric service at retail to a premises located in the assigned service area of another electric supplier, the electric supplier in whose assigned service area the facilities are located shall, at its option, have the right to acquire such facilities. Such option shall be exercised in the same manner, at the same time, and shall be subject to the same compensation provisions, specified in Section 37-14-33; provided, however, no escrow of funds shall be required in connection with such purchase. If the electric supplier in whose area the electric distribution facilities are located fails to exercise its option to acquire such facilities, the owner of such facilities shall be authorized to maintain such facilities to provide service to premises being served as of May 20, 1985; but shall not extend service from such facilities to new premises in violation of the principles set forth in this section.

(7) Neither (i) municipal annexations after April 26, 1984, nor (ii) the construction or removal of any facilities after January 1, 1984, nor (iii) the purchase or sale of any facilities after May 20, 1985, consummated under the provisions of this article shall affect any rights or limitations regarding retail electric service under this section. Any annexation by a municipality pursuant to the laws of this state shall be subject to and conditioned upon recognition of the provisions of this article.



Section 37-14-33 - Retail electric service within municipalities.

(a) Primary supplier's option to acquire facilities within existing municipal limits. - The primary electric supplier within each municipality shall, at its option, have the right to acquire all distribution facilities of any secondary electric supplier used to supply retail electric service within the existing municipal limits and shall have the right to serve all premises within the existing municipal limits of such municipality subject to the provisions of subdivisions (a)(1) through (a)(5). Except as authorized in this section, no secondary electric supplier shall extend facilities to serve existing or new premises within the existing municipal limits of the municipality.

(1) The primary electric supplier must announce its intention to exercise its option to acquire the distribution facilities of secondary electric suppliers by giving written notice by registered or certified mail to the affected secondary suppliers within each municipality, addressed to the chief executive officer or manager of such secondary supplier, no later than 30 days after May 20, 1985. This notice shall be referred to in this article as the "initial notice of intent to purchase." Within nine months after May 20, 1985, the primary electric supplier shall deposit in escrow with a bank whose principal office is in Alabama and which has capital and surplus not less than $5,000,000.00, or with any other escrow agent agreeable to the parties, the amount of $1,000.00 for each premises receiving electricity from the distribution facilities proposed to be purchased by the primary electric supplier on the date of the escrow notice defined below, based on the primary electric supplier's good faith estimate of the number of premises involved. Simultaneously with such deposit, the primary electric supplier shall give notice by registered or certified mail to the affected secondary supplier of the amount and date of the deposit. This notice shall be referred to in this article as the "escrow notice." Failure to make the escrow deposit within nine months after May 20, 1985, shall constitute a forfeiture of the option granted to the primary supplier hereunder, but such failure to make such escrow deposit shall not create any liability of the primary supplier to the secondary supplier. In such event, provision of electric service shall be governed by the rules set forth in subdivision (a)(5). The secondary supplier shall, within seven days after receipt of the escrow notice, provide the actual number of premises involved, if different from that estimated by the primary supplier, and the escrow deposit made by the primary supplier shall be adjusted to accommodate any difference within seven days after such actual number of premises is supplied. The escrow agent shall be directed and authorized to invest the funds placed in escrow by the primary electric supplier in any investment directed by the primary electric supplier. The escrow agent is further authorized, upon election of the primary electric supplier making the deposit, to combine for investment any other deposit made by that depositor for the same purpose with respect to different facilities. The escrow agent shall render periodic accountings as to the escrow account to the primary electric supplier and the secondary electric supplier. If the purchase is consummated in accordance with this article, the funds shall be used to satisfy the purchase price of the facilities and other consideration to be paid by the primary electric supplier to the secondary electric supplier due as of the date of closing as determined under this section. Any portion of such fund in excess of the amount due to be paid to the secondary electric supplier on the date of closing shall be refunded to the primary electric supplier. If the amount due to be paid by the primary electric supplier to the secondary electric supplier under this section on the date of closing is in excess of the amount in the escrow account, the primary electric supplier shall pay the difference to the secondary electric supplier at closing. If the closing of the facilities is not consummated because of the failure of the primary electric supplier to pursue its option under this article to purchase the distribution facilities, the escrow agent shall be instructed to deliver from the escrow fund to the secondary electric supplier, 14 days after the date on which the primary electric supplier's rights to purchase the facilities expire unconsummated, the interest earned on the amount deposited from investment of such funds plus 10 percent of the amount originally deposited by the primary electric supplier. The balance of such escrow funds shall be returned to the primary electric supplier making the deposit.

(2) Unless otherwise agreed to by the secondary electric supplier and except as provided in subdivision (a)(3), the primary electric supplier must offer to purchase all of the distribution facilities of the secondary electric supplier utilized by the secondary electric supplier for retail electric service within the existing municipal limits of any particular municipality. The primary and secondary electric supplier shall cooperate in the development of an inventory of such facilities and in the valuation of the facilities to be sold and other consideration to be paid in accordance with the principles set forth in subdivision (a)(4) below. The secondary electric supplier shall also furnish to the primary electric supplier an accurate record of the revenues billed to customers of the secondary electric supplier located within the existing municipal limits of the municipality for the 12 months preceding the date of the escrow notice from the primary electric supplier of its exercise of the option to purchase facilities. The secondary electric supplier shall also provide the primary electric supplier with such information as is available to the secondary electric supplier concerning title to the distribution facilities. Within three months after the escrow notice has been given to the secondary electric supplier, if agreement has not been reached as to the inventory of facilities to be acquired and the value thereof or other consideration to be paid, the primary electric supplier shall be entitled to provide, in writing, its proposal listing the distribution facilities to be acquired, stating its estimate of the value and listing its evaluation of other consideration to be paid in accordance with subdivision (a)(4) hereof. Within 30 days after receipt of any such proposal, the secondary electric supplier shall state its objections, if any, to the matters contained in such proposal. If the secondary electric supplier fails to submit objections within such 30 day period, the proposal submitted by the primary electric supplier shall be conclusive as to the matters contained therein. If the secondary electric supplier does provide written objections, any dispute between the parties shall be resolved by mutual agreement or by the procedure set forth in Section 37-14-34.

(3) Each affected secondary supplier shall have the right to continue to provide retail electric service in accordance with its established rules and regulations, without time limitation, to any premises within the existing municipal limits of any municipality, the electric load of which a. was 800 kilowatts or greater for three consecutive months during the three years prior to January 1, 1984; or b. is served from a substation or step-down transformer from 44 kilovolts or higher which is devoted exclusively to service to the particular premises.

(4) The reproduction cost new, less depreciation, of the facilities to be acquired shall be determined as of 30 days prior to the date established for the closing of the acquisition. The facilities transferred shall be conveyed by warranty deed, "as is, where is", without warranty, express or implied, as to the condition of the facilities. In addition to such reproduction costs, the primary electric supplier shall

a. Reimburse the secondary electric supplier the costs to the secondary electric supplier for removal of its meters which are excluded from the definition of distribution facilities in item (1) of subsection (b);

b. Reimburse the secondary electric supplier the cost of constructing any necessary facilities to reintegrate the system of the secondary electric supplier after detaching the portion to be sold to the primary electric supplier such that the reintegrated system and supply of power and energy thereto in those areas that will continue to be served by the secondary electric supplier will be as adequate and dependable as exists prior to the sale; such reimbursement to include the cost of removal and to be reduced by the salvage value of any facilities removed by the secondary electric supplier;

c. Reimburse the secondary electric supplier its original cost depreciated for facilities of the secondary electric supplier excluded from the definition of distribution facilities under item (2) of subsection (b) in which case the primary electric supplier shall take title to such facilities or, at the option of the secondary electric supplier, reimburse the secondary electric supplier the cost of removal, in which case the secondary electric supplier shall retain title; and

d. Pay to any wholesale supplier of the secondary electric supplier (or if the secondary electric supplier does not purchase its electric supply at wholesale then to the secondary electric supplier) the original cost depreciated of any facilities other than distribution facilities, as described in item (3) of subsection (b), rendered useless by such acquisition of the distribution system of the secondary electric supplier; provided, however, at the election of the owner of such facilities, the payment to be made shall be the cost to such owner of relocating such facilities.

The primary electric supplier shall pay the secondary electric supplier the amount determined pursuant to this article for reproduction cost new less depreciation of the distribution facilities together with the amount due under paragraphs a, b, c, and d of this subdivision immediately upon transfer of title to the facilities. In addition, to compensate the secondary electric supplier for the loss of future revenues from presently served or future developing premises, and not as compensation for the sale of its facilities, the primary electric supplier shall pay to the secondary electric supplier an amount equal to two and one-half times the total revenue from electric sales derived by the secondary electric supplier from customers within the existing municipal limits during the 12 months prior to the date escrow notice is given by the primary electric supplier of its election to purchase the facilities. This amount shall be paid in 10 equal annual installments beginning on the date the sale of facilities is consummated.

(5) Each affected secondary electric supplier shall have the right to continue to provide service to premises located within the existing municipal limits until such time as the primary electric supplier exercises its option to purchase and until such purchase is consummated pursuant to the procedures established herein. In the event the electric facilities of the secondary electric supplier are subject to an option to purchase as provided herein, the secondary electric supplier shall have the right to continue to maintain such facilities and retail electric service until the primary electric supplier purchases the facilities of the secondary electric supplier. Until the purchase of the facilities of the secondary supplier is consummated, the secondary supplier shall also have the right, subject to consent of the municipality with respect to any construction or operation for which a municipal consent is required, to provide service to any new premises located closer to the existing distribution lines of the secondary electric supplier than to those of the primary electric supplier or any other electric supplier except for new industrial customers having a size equivalent to that specified in subdivision (2) of Section 37-14-32, if such new industrial customer has requested service from the primary electric supplier. The compensation required for the purchase of the secondary electric supplier's facilities, by the primary electric supplier of facilities built by the secondary electric supplier pursuant to the previous sentence shall be limited to the reproduction costs new, less depreciation, of facilities constructed to serve such new premises and the primary electric supplier shall not be required to pay any of the other costs specified in subdivision (a)(4). In the event the primary electric supplier does not exercise the option to purchase the facilities of the secondary electric supplier as provided in this section, the primary electric supplier and any other electric supplier shall be prohibited from extending its facilities for service to existing premises being served by the secondary electric supplier or to new premises located closer to the existing distribution lines of the secondary electric supplier than to the existing distribution lines of the primary electric supplier or any other electric supplier under the standards set forth in Section 37-14-32. The secondary electric supplier shall have the right to continue to maintain its facilities and service and make extensions to serve new premises within the existing municipal limits under the standards set forth in Section 37-14-32, notwithstanding the lack of a municipal franchise from the municipality in which such premises are located, subject, nevertheless, to consent of the municipality for construction or use of the streets, avenues, alleys, or public ways of the municipality to the extent such consent is required.

(b) Distribution facilities to be purchased. - The term "distribution facilities" as used in subsection (a) shall include distribution lines and other facilities constructed or installed by the electric supplier in the area to which the purchase option applies, for the rendering of retail electric service except (1) meters, (2) distribution transformers of voltages not compatible with those of the acquiring electric supplier, (3) substations of such a voltage that are not compatible with operations of the acquiring electric supplier, (4) facilities for provision of service by the secondary supplier to premises the electric load of which such secondary supplier may continue to serve under subdivision (a)(3), and (5) such facilities designated by the supplier as necessary to continue its service in an area not subject to the purchase option herein or to serve such supplier's own load.



Section 37-14-34 - Resolution of disputes as to sales or purchases of facilities.

In the event that a dispute should arise between two or more electric suppliers in connection with the purchase of distribution facilities under Section 37-14-32 or Section 37-14-33, the primary electric supplier involved may petition the circuit court for the judicial circuit in which the distribution facilities to be purchased are located to determine such matters as are in dispute between the parties. If the purchase of distribution facilities proposed to be purchased under the escrow notice described in subdivision (a)(1) of Section 37-14-33 is not closed within six months after the date of the escrow notice and if the primary electric supplier has not filed a petition for resolution of disputes in the appropriate court within 14 days after six months from the date of the escrow notice, then the primary electric supplier's exercise of the option shall be void and of no further effect and the primary electric supplier shall have no right to purchase such facilities thereafter.

If a petition is filed with the appropriate circuit court, the sale of the facilities shall be closed within 90 days from the date of the issuance of a final order of the circuit court (or from the date of the decision of an appellate court if such matter is appealed). If the closing is not completed within such 90 days due to the failure of the primary electric supplier to close for any reason, the primary electric supplier's exercise of the option shall be void and it shall thereafter have no further right to purchase the distribution facilities covered by the escrow notice.



Section 37-14-35 - Applicability of certain provisions of Title 37.

With respect to any sale of facilities consummated pursuant to the provisions of this article, the provisions of Section 37-1-50 shall not be applicable to such sale or to the cessation by a utility of rendering service from such facilities involved in such sale. To the extent of any conflict between this article and the provisions of Section 37-4-60 through Section 37-4-65, the provisions of this article shall govern and control.



Section 37-14-36 - Special rules for elimination of duplication.

The separate agreements listed below which have heretofore been entered into between, or negotiated between retail electric suppliers, have been reviewed by the legislature, determined to be in the public interest and found not to be inconsistent with the purposes and policies set forth in this article. In areas to which these agreements are applicable, the procedures for elimination and prevention of duplication of electric distribution facilities set forth in these agreements shall govern. The following agreements are therefore mandated by the State of Alabama to be applicable:

(1) Agreement between Cherokee Electric Cooperative (successor to Cherokee County Electric Membership Corporation) and Alabama Power Company dated June 5, 1940.

(2) Agreement among the City of Bessemer, Alabama, Alabama Power Company and the Tennessee Valley Authority dated August 12, 1971.

(3) Agreement between the City of Tarrant City, Alabama and Alabama Power Company dated June 8, 1983 regarding electric service areas in and around Tarrant City, Alabama.

(4) Agreement between Alabama Power Company and Covington Electric Cooperative dated as of January 18, 1985 regarding electric service areas in Enterprise, Alabama.

(5) Agreement between Alabama Power Company and Dixie Electric Cooperative dated as of January 2, 1985 regarding electric service areas in Montgomery and Union Springs, Alabama.

(6) Agreement between Alabama Power Company and Pea River Electric Cooperative dated January 18, 1985 regarding electric service areas in Ozark, Alabama.

(7) Agreement between Alabama Power Company and Tallapoosa River Electric Cooperative dated as of January 18, 1985 regarding electric service in areas of Randolph and Tallapoosa Counties, Alabama.

(8) Agreement among Covington Electric Cooperative, the City of Elba, Alabama and the City of Elba Water and Electric Board dated as of January 29, 1985 regarding electric service in and around Elba, Alabama.

(9) Agreement between Alabama Power Company and Southern Pine Electric Cooperative dated as of January 18, 1985 regarding electric service areas in Flomaton and Brewton, Alabama.

(10) Agreement between South Alabama Electric Cooperative, Inc. and the City of Troy, Alabama dated as of October 14, 1983 and January 31, 1984 regarding electric service in areas around Troy, Alabama, and the sale of distribution facilities.

(11) Agreement between Alabama Power Company and Cullman County Electric Cooperative, Inc. dated as of January 2, 1985 regarding electric service areas in Cullman and Winston counties, Alabama.

(12) Agreement between South Alabama Electric Cooperative, Inc. and the City of Brundidge dated April 11, 1984 regarding electric service in and around the City of Brundidge, Alabama.

(13) Agreement between Southern Pine Electric Cooperative, Inc. and the City of Evergreen, Alabama as such agreement is reflected in the resolution of the city council of the City of Evergreen dated June 6, 1967 relating to electric service in the City of Evergreen.

(14) Agreements between Covington Electric Cooperative and the City of Andalusia reflected in and reaffirmed by the resolution of the City of Andalusia dated January 29, 1985.

(15) Agreement between the utilities board of the City of Cullman and the Cullman Electric Cooperative dated November 5, 1954.

If any agreement specified above is hereafter terminated pursuant to provisions of such agreement authorizing such termination, the rules contained in such agreement shall not, thereafter, be binding for the prevention of duplication of electric facilities from and after the date of termination. After such date, the rules established in Sections 37-14-32 and 37-14-33 hereof shall govern; provided, however, in the event the agreement related to service inside a municipality, the right of the primary electric supplier to exercise an option to purchase facilities under Section 37-14-33 shall be governed by the time limits established in Section 37-14-33.

Nothing in this article shall apply to affect valid regulations or contracts of the Tennessee Valley Authority or other suppliers of electricity who may not be lawfully regulated by the state. Subsequent to May 20, 1985, suppliers shall be permitted to enter into mutual agreements, approved by the respective governing bodies of all suppliers affected by the agreement, respecting the nonduplication of lines, that are consistent with the purposes and policies set forth in this article; provided, however, that no subsequent agreement shall be valid unless and until it has been reviewed by the legislature and the legislature has amended this section to mandate the implementation of the provisions of such agreement.



Section 37-14-37 - Provision of retail electric service in violation of article.

(a) If an electric supplier commences construction of facilities in violation of the provisions of this article, any aggrieved electric supplier which is designated herein as the entity to provide such service (the "aggrieved electric supplier") may petition the circuit court for the judicial circuit in which the facilities are being constructed by the offending electric supplier for an injunction to prevent the offending electric supplier from completing the facilities for provision of the retail electric service in question.

(b) If an electric supplier believes that another electric supplier has already rendered or extended electric service at retail to a premise which was designated to be served by the aggrieved electric supplier, the aggrieved electric supplier shall give notice in writing to the offending electric supplier of the potential violation of this article. The offending electric supplier shall have 45 days to determine whether it is in violation of this article. If the offending electric supplier concludes that it is violating this article, it may cease rendering and extending electric service at retail to the premises in question at the time and upon the schedule designated in writing by the aggrieved electric supplier and the offending electric supplier shall have no liability to the aggrieved electric supplier for violation of this article. If the offending electric supplier does not cease rendering service and remove its distribution facilities within the 45 day period or within such longer period designated by the aggrieved electric supplier, the aggrieved electric supplier may file suit in the circuit court for the judicial circuit in which the rendition or extension occurs to enjoin the offending electric supplier from continuing such rendition or extension and for damages. If a violation of this article is proved, the offending electric supplier shall (1) remove its facilities constructed for the rendition of retail electric service to the premises at the time and upon the schedule designated in writing by the aggrieved electric supplier; and (2) pay to the aggrieved electric supplier 25 percent of the gross revenues derived by the offending electric supplier from the sale of electric service in violation of this article from and after the date that is 45 days after the date on which the notice of violation was given. In addition, the offending electric supplier shall reimburse the aggrieved electric supplier for all witness fees, court costs, reasonable attorney fees and other expenses incurred in any litigation to enforce the aggrieved electric supplier's rights under this article. If the violation is not proved, the aggrieved electric supplier shall reimburse the offending electric supplier for all witness fees, court costs, reasonable attorneys fees and other costs incurred in the litigation. All actions or proceedings for injunction or for damages shall be brought within three years after the offending electric supplier first renders or extends electric service at retail in violation of this article.



Section 37-14-38 - Validation procedure; authorization for validation of provisions of article.

In order to foster and encourage the underlying policies of this article and to assure that sales and purchases of distribution facilities, and other transactions and actions authorized or allowed by this article may be conducted in good faith with a knowledge of the validity of the provisions hereof, and further, to assure that irrevocable commitments are not made in the implementation of the provisions of this article without the assurance of their legality and validity, the following judicial review process is hereby authorized and it is declared to be the legislative intent that the provisions of this statute be judicially reviewed and validated pursuant to the procedure set forth herein and that the circuit court enter a judgment in accordance with the procedure set forth herein.

(1) FILING OF COMPLAINT FOR DETERMINATION AS TO LEGALITY OF PROVISIONS OF ARTICLE. - At any time subsequent to May 20, 1985, an affected secondary electric supplier whose distribution facilities are subject to the provisions of this article and whose facilities may be purchased pursuant to this article by a primary electric supplier may, in its discretion before the closing of such purchase, seek judicial determination of the legality and validity of the provisions of this article. Such complaint shall be filed in the Circuit Court of Montgomery County, Alabama which shall have exclusive venue for the determination of all questions of the legality and validity of the provisions of this article. The filing of any complaint for validation shall stay the dates established for the closing of all sales of facilities pursuant to the provisions of this article until, with respect to each situation in which intent to exercise the option to purchase has been or is thereafter announced, a date is established by the mutual agreement of the affected primary and secondary electric supplier, which date shall not be in excess of 90 days after the final resolution of the action to determine the legality and validity of the provisions of this article, including any appeal therefrom. It is the intention of the legislature that implementation of the provisions set forth in this article shall not be stayed, other than as set forth above, during the pendency of any such litigation because of the need to eliminate, as soon as possible, duplication of electric distribution facilities.

(2) CONTENTS OF COMPLAINT; ORDER AND NOTICE OF HEARING TO SHOW CAUSE.

a. The complaint by appropriate allegations, references and/or exhibits shall briefly state the following: The authority for the purchase and sale of distribution facilities and other transactions and restrictions under this article; the nature of any municipal franchise which will be affected; a general description of restrictions imposed by this article; and the impact which such restrictions and sale shall have on the parties and the public.

b. The judge of said court shall, upon the filing and presentation of said complaint, issue an order against the citizens of the state, all municipalities and governmental units and other defendants requiring them to show cause, at a time and place to be designated in said order, which time shall be not less than 35 days nor more than 56 days after the issuance of such order, and which place shall be within Montgomery County, why said purchase and sales and the other transactions and restrictions and all other proceedings under this article should not be validated and confirmed. Notice of such order shall be given in accordance with c, d and e below.

c. The Attorney General of the State of Alabama shall be the designated representative of the citizens of the State of Alabama and shall appear on their behalf for all purposes in any proceeding brought pursuant to this section.

d. Prior to the hearing of said cause, the clerk of said court shall publish, in a newspaper of general circulation published in Montgomery County, once each week for at least three weeks before the hearing, the first publication which would be at least 21 days before such hearing, a notice addressed to the citizens of the State of Alabama and all municipalities and governmental units requiring them, at the time and place specified in the order providing for the hearing of such case, to show cause, if any there be, why said purchase and sale or other transaction and restriction that may be referred to in the complaint should not be validated and confirmed. In addition, the clerk of said court shall also publish notice to the citizens of the state and all municipalities and governmental units in newspapers of general circulation customarily published not less often than five days during each calendar week in the Cities of Andalusia, Birmingham, Dothan, Florence, Gadsden, Huntsville, Mobile, Selma and Tuscaloosa. By the publication of such notice, all citizens of the state, all municipalities and governmental units shall become parties defendant to such proceedings, and the court shall have jurisdiction of them the same as if each of them were named individually as party defendants in said complaint and personally served with process.

e. In addition to the publication and notice set forth in paragraph d, the clerk of the Circuit Court in Montgomery County shall also cause a summons and complaint to be served upon the Attorney General of the State of Alabama as representative of all citizens of the State of Alabama and upon all other parties named as defendants in the action.

f. The plaintiff shall certify to the court, in writing, with an attached list, that it has mailed a copy, by certified mail, return receipt requested, of the complaint filed in the action to each other electric supplier in the state, as defined in this article. Said notice to said electric suppliers shall inform them of the time and place of the hearing and shall contain a copy of the complaint filed herein. The notice required by this paragraph shall be mailed not less than 21 days prior to the date set for the hearing.

g. Each electric supplier, municipality and governmental unit which receives notice pursuant to the provisions set forth in d, e and f above, or which receives notice in any manner whatsoever of this action, may petition the court, as a matter of right, to intervene in said action and to participate in the hearing provided for in subdivision (3) of this section.

h. The failure of any electric supplier, municipality and/or governmental unit having actual or constructive notice of the proceeding to exercise the right to intervene and participate in the hearing shall be deemed a waiver of any right such electric supplier, municipality or governmental unit may have to participate and to challenge, contest or otherwise question the validity of any of the provisions of this article.

(3) HEARING AND ENTRY OF JUDGMENT; APPEALS FROM JUDGMENT OF CIRCUIT COURT. - At the time and place designated in said order, the judge of said circuit court shall proceed to hear and determine all questions of law and of fact in said civil action, and he shall make such order, or orders, as to the proceedings in said civil action as will best preserve and protect the interests of all parties and to enable him to enter a final judgment with the least possible delay. The final judgment shall find the facts specially and shall state separately the judge's conclusions with regard to any and all legal issues raised with regard to the legality and validity of the provisions of this article and shall state the judge's conclusions of law thereon. Any citizen of the state may appear in such proceedings, either personally or by attorney, and any party thereto, whether plaintiff, defendant or intervenor, dissatisfied with the judgment of the court may appeal therefrom to the Supreme Court of Alabama in accordance with the Alabama Rules of Appellate Procedure. Such appeal shall take priority in the supreme court over all other cases therein pending, except petitions for writs of habeas corpus.

(4) WHEN JUDGMENT OF CIRCUIT COURT FINAL AND CONCLUSIVE AS TO VALIDITY OF PURCHASE, SALE AND OTHER TRANSACTIONS OR RESTRICTIONS UNDER ARTICLE. - If the circuit court shall enter a judgment validating the provisions of this article and no appeal shall be taken within the time prescribed within the Alabama Rules of Appellate Procedure; or, if an appeal is taken and the judgment validating the provisions of this article shall be affirmed by the Supreme Court; or, if the circuit court shall render a judgment refusing to validate the provisions of this article, and on appeal such judgment shall be reversed by the Supreme Court (in which case the supreme court shall issue its mandate to the circuit court requiring it to enter a judgment validating the provisions of this article), the judgment of the circuit court validating the provisions of this article shall be forever conclusive against all citizens of the state, electric suppliers, municipalities and other governmental units having actual or constructive notice of the proceedings as to the validity of the provisions of this article.

(5) COSTS OF PROCEEDINGS. - The court costs in any proceeding brought under this article shall be paid by the electric supplier commencing the action.

(6) ARTICLE NOT APPLICABLE WHERE THE VALIDITY OF PURCHASE, SALE OR OTHER TRANSACTION IS IN CONTROVERSY IN PENDING ACTIONS OR PROCEEDINGS. - No action shall be commenced challenging the legality or validity of the provisions of the article, or the legality or validity of a purchase and sale transaction or restriction under this article where the legality or validity of the article is in controversy in any prior pending civil action or proceeding in any court or has been determined in any such action. In the event any action is pending in any circuit in the state which raises or challenges the legality or validity of any provision of this article at the time an action is filed under this section, such pending action shall be transferred to the Circuit Court of Montgomery County and shall be consolidated with the action filed pursuant to this section and the consolidated proceeding shall be adjudicated in accordance with the procedures set forth in this article.



Section 37-14-39 - Effect of any ruling of invalidity.

If any part of Section 37-14-32, Section 37-14-33 or Section 37-14-36 of this article is declared invalid under the constitution or laws of this state, including invalidity as a result of impairing unconstitutionally the obligations of a municipal franchise, such declaration shall render invalid all parts which remain; provided, however, that any ruling that the provisions of this article impair unconstitutionally the obligations of any contract other than a municipal franchise shall not render invalid the application of the article in all instances not covered by such contract. Notwithstanding such invalidity, action taken by any party in conformity with the provisions of this article shall be considered lawful actions by such party; provided, however, any electric service rendered which would have been illegal or unlawful or violative of any contractual provision absent this article shall be terminated and the facilities shall be removed following any determination of the invalidity of this article. In all other respects, the provisions and applications of this article shall be deemed to be severable and a declaration of invalidity as to any other part or as to any application thereof to any person or circumstance shall not render invalid the parts or applications which remain.



Section 37-14-40 - Repealer; actions taken pursuant to inconsistent provisions.

Except as provided in this section, all laws or parts of laws in conflict with the provisions of this article are hereby repealed. In the event, as a result of a final adjudication in Dixie Electric Cooperative, et al. vs. The Citizens of the State of Alabama, et al., Civil Action No. CV 84-V-891-N, it is determined that Act No. 84-206 of the Alabama Legislature, Regular Session, was valid and constitutional, such Act No. 84-206 shall remain in effect. The principles of this article which are inconsistent with the provisions of Act No. 84-206 shall no longer be effective with the following exceptions;

(1) The agreement adopted as being in the public interest which is listed in Item 11 of Section 37-14-36.

(2) The agreement adopted as being in the public interest which is listed in Item 12 of Section 37-14-36.

(3) The agreement adopted as being in the public interest which is listed as Item 13 of Section 37-14-36.

(4) The agreement adopted as being in the public interest which is listed as Item 14 of Section 37-14-36.

To the extent actions are taken pursuant to this article which are inconsistent with actions required to be taken under Act No. 84-206, the actions taken hereunder shall be considered lawful. In the event Act No. 84-206 is declared to be valid and constitutional, the time periods for purchase of facilities set forth in Section 37-14-4 shall be extended to occur within nine months from the date of final adjudication of validity.









Chapter 15 - NOTIFICATION OF EXCAVATION OR DEMOLITION OPERATIONS.

Section 37-15-1 - Purpose and intent.

The purpose of this chapter is to safeguard against injury and loss of life due to excavation or demolition and to protect underground facilities from costly damage and the interruption of utility or other services to the general public.



Section 37-15-2 - Definitions.

As used in this chapter the following words have the following meanings:

(1) APPROXIMATE LOCATION OF UNDERGROUND FACILITIES. Information about an operator's underground facilities which is provided to a person by an operator and must be accurate to within 18 inches measured horizontally from the outside edge of each side of such operator's facility, or a strip of land 18 inches either side of the operator's field mark or the marked width of the facility plus 18 inches on each side of the marked width of the facility.

(2) BLASTING. The use of an explosive device for the excavation of earth, rock, or other material or the demolition of a structure.

(3) CONTRACT LOCATOR. Any person contracted with an operator specifically to determine and mark the approximate location of the operator's utility lines that exist within the area specified by a notice served on the "One-Call Notification System."

(4) DAMAGE. Includes, but is not limited to, the substantial weakening of structural or lateral support of an underground facility, penetration or destruction of any underground facility's protective coating, housing, or other protective device, and the severance (partial or complete) of any underground facility, but does not apply to any operator's abandoned underground facility.

(5) DEMOLITION. Any operation by which a structure or mass of material is wrecked, razed, rendered, moved, or removed by means of any tools, equipment, or explosives.

(6) DESIGN OR SURVEY LOCATE REQUEST. Any communication to the "One-Call Notification System" or an in-house program of an operator which meets the operational requirements of receiving those excavation or demolition notifications described in subsection (a) of Section 37-15-5, specifically to request existing underground facilities to be located for bidding, predesign, or advance planning purposes. A design locate request may not be used for excavation purposes and an excavation locate request may not be used for design or survey purposes.

(7) EMERGENCY EXCAVATION OR DEMOLITION. An excavation or demolition that is required to eliminate an imminent danger to life, health, property, or the environment or required for the repair or restoration of operator service that is required to be performed before the notification and response procedures required in Section 37-15-4 and 37-15-6 may be fully utilized.

(8) EXCAVATE or EXCAVATION. Any operation for the purpose of the movement or removal of earth, rock, or other material by mechanized equipment or explosive device and includes, but is not limited to, augering, backfilling, blasting, boring, digging, ditching, drilling, grading, pile-driving, plowing-in, pulling-in, ripping, scraping, sub-soiling, trenching, and tunneling. Excavate or excavation does not include routine roadway maintenance activities carried out by or for those responsible for publicly-maintained roadways, provided that the activities occur entirely within the right-of-way of a public road, street, or highway; are carried out with reasonable care so as to protect any utility facilities placed in the right-of-way by permit; are carried out within the limits of any original excavation on the traveled way, shoulder, or drainage ditches of a public road, street, or highway; and, if involving the replacement of existing structures, including traffic control devices, replace such structures in their approximate previous locations and at their approximate previous depth. Excavate or excavation does not include routine railroad maintenance activities conducted within the track structure and its adjacent right-of-way, provided the activities are performed by railroad employees or railroad contractors and are carried out with reasonable care so as to protect any underground facilities placed in the railroad right-of-way by agreement with the railroad. Nothing in this chapter shall modify or abrogate any contractual provision entered into between any railroad and any other party owning or operating an underground facility or underground utility lines within the railroad's right-of-way.

(9) EXCAVATOR. Any person who engages in excavation.

(10) IMPLIED EASEMENT. Any unwritten easement or right-of-way on private property required to provide utility or other services by means of underground facilities on property of the owner requesting such service.

(11) MARK or MARKING. The use of stakes, flags, paint, buoys, or clearly identifiable materials placed on the surface of the ground or water to show the approximate location of underground facilities.

(12) MECHANIZED EQUIPMENT. Equipment powered or energized by any motor, engine, hydraulic, or pneumatic device and is used for excavation or demolition work including, but not limited to, tractors, trenchers, bulldozers, power shovels, augers, backhoes, scrapers, pile drivers, drills, cable and pipe plows, or other equipment used for plowing-in or pulling-in cable or pipe.

(13) MEMBER. A person who participates in the "One-Call Notification System" to receive services and is in good standing with the "One-Call Notification System" in accordance with the guidelines set forth in the corporation's bylaws.

(14) NONINVASIVE METHOD OF EXCAVATION. A method of excavation that does not compromise the integrity of the underground facility. These methods include, but are not limited to, hand digging, pot holing, soft digging, vacuum excavation methods, or other methods approved by the operator.

(15) NOTIFICATION AREA. An area or territory which an operator designates as the area where the operator wishes to receive notifications for any excavation in that area. The notification area should encompass the underground distribution system or network of the operator.

(16) "ONE-CALL NOTIFICATION SYSTEM". A non-profit corporation, a public corporation, or a governmental entity which will provide a statewide notification service, for the purpose of receiving statewide telephonic toll-free or electronic notification of any planned excavation or demolition activities by excavators or other persons as set forth in Section 37-15-4 and distributing the required excavation or demolition information to its affected member operators as set forth in Section 37-15-5.

(17) OPERATOR. Any person, governmental agency, or political subdivision, or its agents, who owns or operates a public or private underground facility which furnishes services, information, or materials, or transports or transmits electric energy, light, water, steam, oil, gases, gas, mixture of gases, petroleum, petroleum products, hazardous or flammable liquids, toxic or corrosive fluids and gases, or items of like nature, and telecommunications, cable television, water, drainage, sewage, or other systems of like nature. The term operator does not apply to any entity listed above if all of the underground facilities owned and operated by the entity are for the sole use of the entity and are located solely on the entity's own property or on property over which the entity has rights of operation.

(18) PERSON. An individual, joint venture, partnership, association, authority, cooperative, firm, corporation, governmental entity, or any subdivision or instrumentality of that entity and its employees, agents, or legal representatives.

(19) ROUTINE ROADWAY MAINTENANCE. Maintenance work on a roadway that is not done pursuant to a contract awarded by a state or local government through a bid process for which plan drawings have been developed in advance or work for which detailed and specific scheduling is not possible or feasible.

(20) TOLERANCE ZONE. The width of the underground facility plus 18 inches on either side of the outside edge of the underground facility on a horizontal plane.

(21) UNDERGROUND FACILITY. Any cable, pipeline, duct, wire, conduit, or other similar installation, installed underground or underwater, by which an operator transports or delivers materials, information, or services.

(22) WORKING DAY. A 24-hour period commencing from the time of receipt of the notification, excluding Saturday, Sunday, and the following nine holidays: New Year's Day, Memorial Day (observed), Independence Day, Labor Day, Veterans Day, Thanksgiving Day, the Friday following Thanksgiving Day, Christmas Eve, and Christmas Day. When any of these holidays occur on a Saturday, it will be observed on the preceding Friday and when any of these holidays occur on a Sunday, it will be observed on the following Monday.



Section 37-15-3 - Prohibition.

No person shall excavate in a street, highway, public easement, private easement, or implied easement of an operator, or on property of an operator, or conduct blasting operations, or perform demolition activities in the near proximity of an operator's underground facility without first having ascertained, in the manner prescribed in Sections 37-15-4 and 37-15-6, the location of all underground facilities in the area of the proposed excavation, blasting, or demolition; however, violation of this section shall not subject any person to the civil penalties of Section 37-15-10 provided the easement or underground facility is located on property owned by such person and such person did not have knowledge of the existence or presence of such easement or underground facility.



Section 37-15-4 - Notice of intent to excavate or demolish.

(a) A permit issued pursuant to law authorizing excavation or demolition operations shall not be deemed to relieve a person from the responsibility for complying with the provisions of this chapter. Any public agency issuing such permit shall notify the person receiving the permit of the notification requirements of this chapter; however, failure to provide such notification shall not make the State Department of Transportation subject to the penalties provided for in Section 37-15-10.

(b) Before commencing any excavation or demolition operation prohibited by Section 37-15-3, each person responsible for such excavation or demolition shall give written, telephonic, or electronic notice of such intent to excavate or demolish to the underground facility operator or a "One-Call Notification System" acting on behalf of the operator at least two but not more than 10 working days prior to the start of the proposed excavation and at least two working days but not more than 30 calendar days prior to the start of demolition or any blasting operations for either excavation or demolition. Written notice shall be by registered mail, return receipt requested, and shall be valid only upon receipt of the written information required by this chapter by the operator or by a "One-Call Notification System" acting on behalf of the operator.

(c) The notice required by subsection (b) of this section must contain the name, address, and telephone number of the person responsible for the excavation or the demolition and the person giving notice, the proposed starting date and time, the type of excavation or demolition operation to be conducted, the location of the proposed excavation or demolition with sufficient details to enable the operator to locate same with reasonable certainty, and whether or not explosives are to be used. In the event the location requirements of this subsection cannot be met, the excavator shall mark the route or boundaries of the site of proposed excavation or demolition by means of white as the identifying color on stakes, flags, paint, buoys, or clearly identifiable materials placed on the surface of the ground or water.

(d) Notification to an operator or to a "One-Call Notification System" acting on behalf of the operator of an intent to excavate shall be valid for a period of 10 working days from the proposed starting date given for excavation and the notice to demolish shall be valid for a period of 20 working days from the starting date given. Each person responsible for excavation or demolition shall renew with the underground facility operator or a "One-Call Notification System" acting on behalf of the operator each notice of intent to excavate or demolish at least two working days prior to the expiration date of the notice if the excavation or demolition has not been completed.

(e) When engaged in an extensive and contiguous construction, demolition, or excavation activity, working agreements may be established to accomplish the intent and purpose of this chapter between operators, public agencies, and contractors after initial compliance with the notification provisions of this chapter.

(f) Compliance with the notice requirements of this section is not required of persons plowing less than 12 inches in depth for agricultural purposes.

(g) Compliance with the notice requirements of this section is not required by persons or operators excavating on their own property or easement when no other persons or operators have underground facilities on the property or easement.

(h) Except for those persons submitting design or survey locate requests, no person, including an operator, shall request markings of a site through the "One-Call Notification System" or an in-house program that meets the operational requirements as described in subsection (a) of Section 37-15-5, unless excavation is scheduled to commence. In addition, no person shall make repeated requests for remarking, unless the repeated request is required for excavating to continue or due to circumstances not reasonably within the control of the person.



Section 37-15-4.1 - Design or survey locate requests.

(a) Any person may submit a design or survey locate request to the "One-Call Notification System" or to an operator that provides an in-house program that meets the operational requirements as described in subsection (a) of Section 37-15-5. The design or survey locate request shall describe the tract or parcel of land for which the design or survey locate request has been submitted with sufficient particularity as defined by policies developed and promulglated by the "One-Call Notification System" or to an operator that provides an in-house program that meets the operational requirements as described in subsection (a) of Section 37-15-5 to enable the facility operator to ascertain the precise tract or parcel of land involved and state the name, address, telephone number, and facsimile number of the person who has submitted the design or survey locate request and the company name of the project owner.

(b) Within five working days after a design or survey locate request has been submitted to the "One-Call Notification System" or to an operator that provides an in-house program that meets the operational requirements as described in subsection (a) of Section 37-15-5 for a proposed project, the operator shall respond by one of the following methods:

(1) Marking the approximate location of all underground facilities in the area of proposed excavation.

(2) Providing to the person submitting the design or survey locate request the best available description of all underground facilities in the area of proposed excavation which may include drawings of underground facilities already built in the area or other facility records that are maintained by the facility operator.

(3) Allowing the person submitting the design or survey locate request or any other authorized person to inspect or copy the drawings or other records for all underground facilities within the proposed area of excavation.



Section 37-15-5 - Underground damage prevention program.

(a)(1) Operators who have underground facilities within this state shall either provide an in-house program which meets the operational requirements of receiving those excavation or demolition notifications as set forth in subsections (e) to (h), inclusive, of this section or shall participate in a "One-Call Notification System"; provided, however, that any operator who has less than ten thousand customers or subscribers and who provides an in-house program which meets all of the operational requirements of receiving those excavation or demolition notifications as set forth in this chapter shall not be required to provide the services of the in-house program on working days except during the hours that the operator's offices are open to the public and may, but shall not be required to, voice record the notification calls received.

(2) Any operator, who elects not to participate in the "One-Call Notification System" and instead elects to provide an in-house notification system for receiving excavation and demolition notifications as provided in subdivision (1) and whose facilities are damaged by an excavator who has contacted the "One-Call Notification System" and the operator's in-house program concerning the location of underground facilities, shall be responsible for any damages to its underground facilities by the excavator if the operator failed to meet the operational requirements for receiving excavation and demolition notifications as required.

(b) Between April 18, 1994 and January 1, 1995, or any time thereafter any non-profit corporation, public corporation, or governmental entity desiring to become a "One-Call Notification System" shall apply to the Alabama Public Service Commission for a certificate of public convenience and necessity, verifying under oath that applicant meets the requirements of this chapter. After a public hearing on the application, if the Alabama Public Service Commission deems that applicant meets the requirements of this chapter, and if it is found that applicant is fit, willing, and able to properly perform the services proposed and that the proposed service is or will be required by the present or future public convenience or necessity, then in such event the Alabama Public Service Commission shall issue a certificate of public convenience and necessity authorizing applicant to commence its operation as a "One-Call Notification System". The Alabama Public Service Commission shall further have the authority, and is required, to revoke a certificate if the non-profit corporation, public corporation, or governmental entity ceases to meet the requirements as set forth in this chapter.

(c) The "One-Call Notification System" shall be incorporated or operated as a non-profit corporation and governed by a board of directors.

(d) Operators of underground natural gas or hazardous liquid pipeline facilities or the "One-Call Notification System" acting on their behalf shall develop and implement a public awareness and damage prevention program to educate the general public, excavators, and operators about the availability and use of the "One-Call Notification System" as required in applicable federal regulations and the requirements of this chapter.

(e) The person giving notice of intent to excavate or demolish shall be furnished an individual reference file number for each notification and upon request shall be furnished the names of the operators to whom the notification will be transmitted.

(f) An adequate record of notifications shall be maintained by the underground facility operator or the "One-Call Notification System" in order to document timely compliance with this chapter. These records shall be retained for a period of not less than three years and shall be made available at a reasonable cost upon proper and adequate advance request.

(g) The services of the "One-Call Notification System" should be provided on working days at least between the hours of 8 A.M. and 5 P.M.

(h) A "One-Call Notification System" should voice record the notification telephone calls and after hours calls should at least reach a voice recording which explains emergency procedures.

(i) All members of the "One-Call Notification System" shall provide the "One-Call Notification System" with the following information:

(1) The notification area data in a format as required by the current database system utilized by the "One-Call Notification System" for the locations in which members have underground facilities or for other reasons wish to receive notifications of proposed excavations, demolitions, or blasting. This information shall be updated at least once a year.

(2) The name, address, and telephone number of a person to receive emergency notifications.

(j) The "One-Call Notification System" shall promptly transmit the information received from the excavator, as set forth in Section 37-15-4, to its appropriate member operators.

(k) All members of the "One-Call Notification System" who have changes, additions, or new installations of buried facilities within the boundaries of the State of Alabama shall notify the "One-Call Notification System" of changes in the information required in subdivision (1) of subsection (i), within 30 days of the completion of such change, addition, or new installation.



Section 37-15-6 - Response to notice of intent to excavate or demolish.

(a)(1) Each operator served with notice in accordance with Section 37-15-4, with underground facilities in the area, shall mark or cause to be marked or otherwise provide the approximate location of the operator's underground facilities by marking in a manner as prescribed herein prior to the proposed start of excavation, demolition, or blasting. If any underground facilities become damaged due to an operator furnishing inaccurate information as to the approximate location of the facilities, through no fault of the operator, then the civil liabilities imposed by this chapter do not apply.

(2) In lieu of such marking, the operator may request to be present at the site upon commencement of the excavation, demolition, or blasting.

(3) When an excavator encounters an unmarked underground facility on an excavation site where notice of intent to excavate has been made in accordance with the provisions of Section 37-15-4, and attempts a follow-up or second notice relative to revising the original notice to the "One-Call Notification System" or the operator, all operators thus notified must attempt to contact the excavator within four hours and provide a response relative to any of their known underground facilities, active or abandoned, at the site of the excavation.

(b) When marking the approximate location of underground facilities, the operator shall follow the color code designation in accordance with the latest edition of the American Public Works Association Uniform Color Code.

(c) The color code designation referenced in this section shall not be used by any operator or person to mark the boundary or location of any excavation or demolition area. If the excavator elects to mark the proposed excavation or demolition site, the boundary or location shall be identified using white as the identifying color or with natural color wood stakes. White flags or white stakes may have a thin stripe, one inch or less of the designated color code, to indicate the excavator's proposed type of facility, if applicable.

(d) Any contract locator acting on behalf of an operator is subject to this section.



Section 37-15-7 - Emergency excavation or demolition.

(a) Compliance with the notice requirements of Section 37-15-4 is not required of persons responsible for emergency excavation or demolition; provided, however, that such person gives, before commencing or as soon as practicable thereafter, notice of the emergency excavation or demolition to each operator having underground facilities located in the area or to the "One-Call Notification System" acting on behalf of the operator. However, every person who shall engage in such emergency excavation or demolition shall take all necessary and reasonable precautions to avoid or minimize damage to existing underground facilities.

(b) An excavator misrepresenting an emergency excavation or demolition is subject to the civil penalties imposed pursuant to Section 37-15-10.



Section 37-15-8 - Precaution to avoid damage.

In addition to the notification requirements of Section 37-15-4, each person responsible for an excavation or demolition operation designated in Section 37-15-3, when performing excavation or demolition within the tolerance zone, shall do all of the following to avoid damage to or minimize interference with the underground facilities:

(1) Determine the location of any marked underground facility utilizing noninvasive methods of excavation. For parallel type excavations, the existing facility shall be exposed at intervals as often as necessary to avoid damages.

(2) Maintain a clearance of at least 18 inches between any underground facility and the cutting edge or point of mechanized equipment.

(3) Provide such support for underground facilities in and near a construction area, including backfill operations, as may be reasonably required by the operator for the protection of the utilities.

(4) Protect and preserve the markings of approximate locations of underground facilities until those markings are no longer required for proper and safe excavation or demolition.



Section 37-15-9 - Excavation or demolition damage.

(a) Each person responsible for any excavation or demolition operation that results in any damage to an underground facility, immediately upon discovery of such damage, shall notify the operator of such facility of the location of the damage or the one-call notification center operating on behalf of the underground facility owner and shall allow the operator reasonable time to accomplish any necessary repairs before completing the excavation or demolition in the immediate area of the damage to such facility.

(b) In addition to subsection (a), each person responsible for any excavation or demolition shall immediately report to the operator or the one-call notification center operating on behalf of the underground facility owner and appropriate law enforcement agencies and fire departments any damage to an underground facility that results in escaping flammable, corrosive, explosive, or toxic liquids or gas and shall take reasonable actions necessary to protect persons or property and to minimize safety hazards until those law enforcement agencies and fire departments and the operator arrive at the underground facility.



Section 37-15-10 - Penalties.

(a) Any person who violates any provision of this chapter shall be subject to a civil penalty not to exceed $10,000 for each such violation.

(b) An action under this section shall be instigated by any person making a complaint in writing, verified by oath, that the person has reason to believe that a violation under this chapter has occurred.

(c) Prosecution of violations of this chapter shall be by district attorney or the Attorney General and shall be brought in the circuit court for the county in which the violation, or some part thereof, arose or in the circuit court for the county in which the defendant resides or maintains his or her principal place of business within the state.

(d) The amount of such penalties shall be dependent upon the degree of non-compliance, the amount of injury or damage caused, the degree of threat to public safety, the degree of public inconvenience caused as a result of the violation, and the number of past violations. Mitigation of the penalty may be shown by "good faith" efforts of the violator to have complied with the provisions of this chapter.

(e) All penalties recovered in such actions shall be paid into the General Fund of the State of Alabama.

(f) In any successful action or petition brought under this section, the court shall award the office of the Attorney General or the office of the district attorney reasonable attorney's fees and costs.

(g) Any person who violates any provision of this chapter shall not be subject to payment of the assessed penalty in subsection (a) if he or she has been assessed a civil penalty for this same violation under the provisions of the Federal Natural Gas Pipeline Safety Act of 1968 or the Federal Hazardous Liquid Pipeline Safety Act of 1979 or any amendment to these acts.

(h) This chapter does not affect any civil remedies for personal injury or property damage or criminal sanctions except as otherwise specifically provided for in this chapter.

(i) No civil penalty may be imposed pursuant to this section against an excavator or operator who violates any provision of this chapter if the violation occurred while the excavator or operator was responding to an emergency. Notwithstanding the foregoing, the civil penalty shall be imposed if the violation was willful or malicious.

(j) This section shall not be construed to limit any provision of law granting governmental immunity to state or local entities or to impose any liability or duty of care not otherwise imposed by law upon any state or local entity.

(k) Any person who willfully or maliciously removes or otherwise destroys a marking used by an operator to mark the location of any underground facility, except in the ordinary course of excavation, is guilty of a Class C misdemeanor.



Section 37-15-11 - Liberal construction.

The provisions of this chapter shall be liberally construed as to effectuate the purposes of this chapter and the operation of a "One-Call Notification System."









Title 38 - PUBLIC WELFARE.

Chapter 1 - GENERAL PROVISIONS.

Section 38-1-1 - Definitions.

As used in this title, the following terms shall have the meanings ascribed to them in this section:

(1) DEPARTMENT or STATE DEPARTMENT. The State Department of Human Resources.

(2) BOARD or STATE BOARD. The State Board of Human Resources.

(3) COMMISSIONER. The Commissioner of the State Department of Human Resources.

(4) COUNTY DEPARTMENT. The department of human resources in each of the 67 counties.

(5) COUNTY BOARD. The county board of human resources.

(6) COUNTY DIRECTOR. The director of each county department of human resources.

(7) BLIND ASSISTANCE. Money payments with respect to needy blind persons.

(8) OLD AGE PENSIONS. Money payments with respect to a needy person who has attained the age of 65 years and who has complied with the requirements of this title. Whenever the term "old age assistance" is used in the laws of this state, such term shall mean "old age pensions."

(9) DEPENDENT CHILD. Any needy child coming within the definition of "dependent child" as defined in the Federal Social Security Act or amendments thereto.

(10) AID TO DEPENDENT CHILDREN. Such term shall have the same meaning as "aid to dependent children" as defined by the Federal Social Security Act or amendments thereto.

(11) AID TO THE PERMANENTLY AND TOTALLY DISABLED. Money payments with respect to a person 18 years of age or older who is permanently and totally disabled.

(12) CASE RECORD MATERIAL. The entire case record file pertaining to inquiries about, applicants for, or recipients of public assistance, including but not limited to, applications, narratives, budgets, face sheets, correspondence, authorizations of assistance, change of status forms, financial and statistical record cards and such other material or forms as have been used from time to time.



Section 38-1-2 - Recipients' freedom of choice in selection of specialists to make eye examinations.

No program of public assistance for the visually handicapped operated in Alabama shall be administered in such a way or manner as to prevent the beneficiaries or recipients thereof from having complete freedom of choice in the selection of professional assistance in conducting any examination of the eyes that may be required as a condition precedent to participation in such program or the receipt of such public assistance; and there shall be no discrimination practiced in any such program as to the kinds of specialists who will be permitted to make such examinations. Examinations made by licensed optometrists, licensed ophthalmologists, and physicians skilled in the treatment of diseases of the eye shall be accepted, paid for and treated alike.

The provisions of this section may be enforced by injunction issued by a court of competent jurisdiction on complaint of any party aggrieved by a violation thereof.



Section 38-1-3 - Legal representative for handling public assistance payments of incompetents.

If any otherwise qualified applicant for or recipient of public assistance appears to be incapable, physically or mentally, or both, of managing his public assistance payments, and has no legal guardian, he, his spouse, father, mother, child, brother or sister, with the consent of the Department of Human Resources, or the Department of Human Resources may petition the probate judge for the appointment of a legal representative to handle his public assistance payments only. The petition shall be accompanied by a certificate in writing of a physician which certificate shall state that the physician upon examination believes the applicant or recipient to be physically or mentally, or both, incapable of managing his public assistance payments. The probate judge shall conduct a hearing for the purpose of appointing a competent person as legal representative after notice of at least 10 days in advance to the applicant or recipient, and within 30 days from receipt of the petition. If the probate judge finds that the allegations of the petition are supported by the evidence, he shall issue an order appointing a legal representative. Employees of the Department of Human Resources are expressly prohibited from serving as such legal representatives. When a legal representative is appointed, it shall be his duty to receive and disburse the recipient's assistance payments on his behalf and to make to the court a true and accurate account thereof annually or as often as required by the court. Funds in the hands of such legal representative shall be expended only for the purpose contemplated by this section and only for the benefit of said public assistance recipient. The appointment of such legal representative shall not be considered as evidence of physical or mental incapacity in any other proceeding, and such appointment shall not be the basis for committing any person to any institution.

The legal representative so appointed may be removed by the probate judge for failure to discharge his duties or at the request of the legal representative. Such representative, upon order of the court, shall make a settlement and a new competent legal representative shall be appointed by the judge with notice to the Department of Human Resources. If an applicant or recipient appears capable of managing his public assistance payments at any time after a legal representative has been appointed for him, the applicant or recipient or the legal representative with the approval of the Department of Human Resources may apply in writing to the probate judge for the legal representative to be discharged. This application must be accompanied by a certificate in writing of a physician stating that after examination of such person he believes him to be capable of managing his public assistance payments. If the probate judge finds the allegations of the petition are supported by the evidence, he shall issue an order discharging the legal representative. Such representative, upon order of the court, shall make a settlement.



Section 38-1-4 - Filing names of recipients of public assistance with probate judge.

(a) Duty of county board. - The county board of human resources of each county shall on or before January 30, April 30, July 30 and October 30 file or cause to be filed with the probate judge a complete report showing the names of all recipients of public assistance in the county receiving payments under the provisions of this title, together with the amounts paid to each during the preceding month.

(b) Reports open to public inspection; exceptions. - The reports so filed with the probate judge shall be securely bound by him in a separate record book provided for that purpose, which book and all reports contained therein shall be public records and shall be open to public inspection at all times during the regular office hours of the probate judge. However, nothing contained in this section shall be construed to authorize or require the disclosure of any records of the county department of human resources pertaining to adoptions or pertaining to children heretofore or hereafter placed in foster homes for adoption or for other purposes.

(c) Unlawful disclosure or use of names. - Except as provided in this section, it shall be unlawful for any person, firm or corporation to solicit, disclose, receive, make use of or to authorize, knowingly permit, participate in or acquiesce in the use of, any lists or names for commercial or political purposes of any nature, for publication in any newspaper, magazine, other periodical or otherwise, or for any purpose not directly connected with the administration of public assistance.

(d) Penalty for violation. - Any person, firm or corporation that shall wilfully or knowingly violate any provision of this section shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than $25.00 nor more than $1,000.00, and may also be imprisoned in the county jail for not more than 60 days.

(e) Conflicts with Social Security Act. - Should any portion or clause of this section be declared or adjudicated to be contrary to or inconsistent with the provisions of the Social Security Act, that portion or clause of this section shall have no further force or effect.



Section 38-1-5 - Civil actions against certain persons owning property and supported at public charge.

If any person who has received any relief, support or maintenance at public charge, under Chapter 8 of this title or as an inmate of any state, county or municipal institution, was at the time of receiving such relief, support or maintenance the owner of property, the authorities charged with the care of the poor of the municipality or the authorities in charge of the institution chargeable with such relief, support or maintenance may file a civil action for and collect the value of the same against such person and against his estate. In any such action or proceeding, the statutes of limitation shall not be placed in defense, but the court may, in its discretion, refuse to enter judgment or allow the claim in favor of the claimant in any case where a parent, wife or child is dependent on such property for support. The records kept by the state, county or municipality, for the purpose of showing names and the value of the relief, support or maintenance furnished, shall be prima facie evidence of such indebtedness.



Section 38-1-6 - State and local governments authorized to participate in programs to provide assistance to the aged.

(a) The state government and all county and municipal governments in this state are hereby authorized to voluntarily participate in any program which is related to any form of assistance for the aged, including, but not limited to, such programs as senior citizens volunteers, foster grandparents, senior aids, various programs of the Federal Department of Health, Education and Welfare and any other program supported by the federal government, private foundations or other political or private organizations which establish assistance programs for the aged. Participation in said old-age assistance programs may be in the form of moneys, services rendered or any other form of voluntary participation available.

(b) Nothing contained in this section shall be construed to usurp the authority or affect the funding of the Department of Human Resources under the public welfare laws of this state, under other existing laws of this state, as the same may hereafter be amended, or services administered by the Department of Human Resources as the single state agency designated to administer funds and services under state or federal legislation, including, but not limited to, the Federal Social Security Act and the Food Stamp Act of 1964, as amended.

(c) No portion of this section shall be construed to usurp the authority of the Alabama Commission on Aging as the state agency designated as an advocate for Alabama's senior citizens by the Alabama Legislature, and as the state agency designated to administer the Older Americans Act of 1965, as amended.



Section 38-1-7 - (Effective October 1, 2015 until September 30, 2017) Drug screening program.

(a) As used in this section, the following words shall have the following meanings:

(1) DRUG. Includes all of the following:

a. A controlled substance for which a medical prescription or other legal authorization is required for purchase or possession, including, but not limited to: An amphetamine, a tetrahydrocannabinol, oxycodone, cocaine, phencyclidine (PCP), an opiate, a barbiturate, a benzodiazepine, a methamphetamine, a propoxyphene, a tricyclic antidepressant, or a metabolite of any of these substances.

b. A drug whose manufacture, sale, use, or possession is forbidden by law.

(2) DRUG SCREENING. Any chemical, biological, or physical instrumental analysis administered by a laboratory certified by the United States Department of Health and Human Services or other licensing agency in this state for the purpose of determining the presence or absence of a drug or its metabolites.

(b) The Department of Human Resources shall implement and administer a drug screening program for any adult applying for temporary cash assistance who is otherwise eligible for the Temporary Assistance for Needy Families (TANF) program and for certain recipients upon reasonable suspicion that the adult uses or is under the influence of a drug. Reasonable suspicion exists if an applicant has a conviction for the use or distribution of a drug within five years prior to the date of the application for TANF temporary cash assistance or if a recipient tested positive for a drug without a valid prescription as a result of a drug screening required under this subsection.

(c) The department shall require each applicant to disclose, under penalty of perjury, any criminal conviction related to the use or distribution of a drug on any application for TANF temporary cash assistance.

(d) The cost of the initial drug screening of each applicant shall be the responsibility of the department. The cost of any subsequent drug screening is the responsibility of the person screened. The department shall reimburse the person for the cost of the drug screening if the person tests negative for a drug.

(e)(1) A person who refuses to take a drug screening or who delays the drug screening beyond the time set by the department is ineligible to receive TANF temporary cash assistance.

(2) A person who tests positive for a drug as a result of a drug screening required under this section and who is unable to produce a valid prescription for the drug shall receive a warning that any subsequent positive drug screening will result in a loss of benefits. Upon a second positive drug screening, the person shall be ineligible for TANF temporary cash assistance for one year after the date of the positive drug screening results. Upon a third positive drug screening, the person shall be permanently ineligible for TANF temporary cash assistance. No person shall be subjected to more than two additional drug screenings in any calendar year.

(3) A person who is denied TANF temporary cash assistance under this section when he or she was an applicant may request an administrative hearing to review the denial.

(f) The results of a drug screening under this section shall not be admissible in any criminal proceeding, but are admissible without further authentication or qualification in administrative hearings of the department and judicial review of department determinations.

(g) The department shall do all of the following:

(1) Provide notice of the potential for drug screening to applicants for TANF temporary cash assistance at the time of application. The notice shall advise the person that drug screening may be conducted as a condition for receiving benefits under certain conditions and that the person shall bear the cost of the drug screening after the initial screening. The person shall be advised that the required drug screening may be avoided if the person does not apply for TANF temporary cash assistance.

(2) Require each person to be screened to sign a written acknowledgment that he or she has received notice of the department's drug-screening policy and that he or she understands the drug-screening requirement.

(h) If a parent is deemed permanently ineligible for TANF temporary cash assistance as a result of failing a third drug screening conducted under this section the dependent child or other adult family member's eligibility for public assistance benefits is not affected.

(1) An appropriate protective payee shall be designated to receive benefits on behalf of the child and family members.

(2) The parent may choose to designate another person to receive benefits for the minor child and family members. The designated person must be an immediate family member or, if an immediate family member is not available or the family member declines the option, another person, may be designated. The designated person must be approved by the department.

(i) The commissioner shall promulgate rules to prescribe the design, operation, and standards for the implementation of this section.



Section 38-1-8 - Federal aid for certain felony offenders.

Pursuant to subsection (d) of 21 U.S.C. §862a, a person convicted of a drug related felony who is otherwise ineligible for aid under the Temporary Assistance for Needy Families program, or the federal Supplemental Nutrition Assistance Program, or both shall be eligible for the aid upon completion of his or her sentence or if the person is satisfactorily serving a sentence of a period of probation, including if the person has satisfactorily completed mandatory participation in a drug treatment program, provided the person meets all other requirements for eligibility under the program or programs. Any person eligible for aid pursuant to this provision shall still comply with all other requirements for receiving aid, including those related to drug testing.






Chapter 2 - STATE AND COUNTY DEPARTMENTS AND BOARDS OF HUMAN RESOURCES.

Section 38-2-1 - State Department of Human Resources.

There is hereby created a State Department of Human Resources, with subordinate bureaus and divisions which shall operate under a State Board of Human Resources and consist of a Commissioner of Human Resources and such other officers and employees as are authorized to be appointed under this chapter.



Section 38-2-2 - State Board of Human Resources.

There shall be a State Board of Human Resources which shall consist of the Governor, as chairman, and six other members, not less than two of whom shall be women, appointed by the Governor without regard to political affiliation but on the basis of recognized interest in welfare work with the advice and consent of the senate. The members of said board shall be appointed by the Governor for a term of six years, and vacancies shall be filled by the Governor for any unexpired term. The state board shall hold meetings at times and places to be prescribed by rules of the state board or as may be designated by the chairman. The presence of four members at any regular or special meeting shall constitute a quorum for the transaction of all business. Members of the state board shall receive no compensation for their services other than expenses incurred while in attendance at the meetings of the state board or on business of the state department, such expenses to be paid in the manner and in an amount as is prescribed for other state officers and employees and persons traveling on official business for the state or any of its departments, institutions, boards, bureaus, commissions, councils, committees and other like agencies.



Section 38-2-3 - Commissioner of State Department of Human Resources; other personnel.

(a) The chief executive officer of the State Department of Human Resources shall be known as the Commissioner of the State Department of Human Resources.

(b) It shall be the duty of the state board to appoint the commissioner who shall serve at its pleasure. He shall be appointed on the basis of education, ability and experience in the administration of public welfare and without regard to residence or political affiliation and the state board shall set the salary of the commissioner. The commissioner shall be the executive and administrative officer of the state department and shall exercise all the rights, powers, duties and authority vested in the state department. The state board, in conference with the commissioner, shall be responsible for the adoption of policies, rules and regulations for its government and for the government of the state department. All administrative and executive duties and responsibilities of the state department shall be performed by the commissioner, subject to the authority of the state board. The state board, subject to the provisions of the merit system wherein applicable, shall have the power and it shall be its duty to fix minimum standards of service and personnel, and to set salary schedules, based upon education, training, previous experience and general efficiency which must have been attained by persons selected for positions to be filled in the state department and the county departments of human resources hereinafter created.

(c) The commissioner shall submit to the state board for its approval an annual budget of all funds appropriated by the legislature to the state department for the specific purposes for which they are appropriated and also a budget of federal funds which may be allotted to the state by the federal government for the purposes of the state department according to the regulations of the federal authorities. He shall publish annually a full report of the operation and administration of the Department of Human Resources, together with recommendations and suggestions and submit such report to the state board. The commissioner, subject to the applicable provisions of the merit system, shall appoint a director of each bureau and such other personnel as may be necessary for the efficient performance of the duties prescribed in this chapter.

(d) The commissioner shall interpret policies, rules and regulations formulated by the state board and shall have power, subject to the approval of the state board, to create within the state department such bureaus as are necessary for the effective operation of the public assistance program, and to allocate and reallocate functions among bureaus and departmental agencies.



Section 38-2-4 - Legal counsel for department.

The commissioner, with the approval of the Attorney General, shall be authorized, subject to the provisions of the state merit system law, to appoint a legal counsel for the State Department of Human Resources. He shall be commissioned as assistant attorney general and shall have the authority and duties of an assistant attorney general but he shall devote his entire time to the business of the Department of Human Resources.

The compensation for the said legal counsel shall be paid out of funds appropriated to the State Department of Human Resources and in the same manner as the compensation of other employees is paid.



Section 38-2-5 - Allocation of funds.

The state department, subject to the approval of the state board, shall allocate such federal and state funds for public assistance, administration and services as are available, in a manner that assures equitable treatment of needy individuals in similar circumstances throughout the state. The allocation of these funds shall be based on the relative welfare needs in the several counties. In determining the relative welfare needs of the several counties consideration shall be given to the number of persons eligible to receive public assistance, the financial needs of those eligible persons, and the cost of administration and services. All these factors shall be determined in accordance with uniform standards set by the state department, subject to the approval of the state board, which standards shall in no case contravene the Social Security Act and the rules and regulations promulgated thereunder. The method of determining the needs in the several counties shall be uniform throughout the state. Funds allocated shall be expended in the manner prescribed by the state department, subject to the approval of the state board.



Section 38-2-6 - Duties, powers, and responsibilities of state department.

The aim of the state department shall be the promotion of a unified development of welfare activities and agencies of the state and of the local governments so that each agency and each governmental institution shall function as an integral part of a general system. In order to carry out effectively these aims, it shall be the duty and responsibility of the state department to:

(1) Administer or supervise all forms of public assistance including general home relief, outdoor and indoor care for persons in need of assistance, also including those duties that have to do primarily with the determination of need and authorization of relief.

(2) Exercise all the powers, duties, and responsibilities previously vested by law in the State Child Welfare Department.

(3) Provide services to county or municipal governments including the organization and supervision of counties for the effective carrying out of welfare functions, the compilation of statistics, and other information relative to public welfare and to make surveys and in other ways to ascertain the facts which cause or contribute to the need for public assistance, family welfare, child welfare, and other welfare activities.

(4) Assist other departments, agencies, and institutions of the state and federal government, when so requested, by performing services in conformity with the purposes of the state department.

(5) Act as the agent of the federal government in welfare matters of mutual concern, and in the administration of any federal funds granted to the state to aid in the furtherance of any of the functions of the state department, and be empowered to meet such federal standards as may be established for the administration of such funds.

(6) Designate county departments as its agents under its rules and regulations to perform any of the state department's functions.

(7) Administer such welfare functions as may hereafter be vested in it by law.

(8) Establish and enforce reasonable rules and regulations governing the custody, use, and preservation of the records, papers, files, and communications of the state and county departments. The use of such records, papers, files, and communications by any other agency or department of government shall be limited to the purposes for which they are furnished and by the provisions of the law under which they may be furnished. All case records of recipients of, and applicants for, assistance, including, but not limited to, payments and services, shall be considered confidential and not public writings and shall not be subject to public use or inspection. At each session of the circuit court, however, the director of human resources in each county shall, upon request, submit to the grand jury a list of persons receiving public assistance in the county or division of the county covered by the court, and the grand jury may examine the list of public assistance recipients within the county and make such investigation in regard thereto as may be necessary to verify the accuracy of the same. It shall be the duty of the presiding judge to charge the grand jury at each session that it may make such investigation. The information obtained from either the state or county departments of human resources by the grand juries in investigations shall be subject to the same safeguards with respect to the confidential nature of such information as prevails with respect to such records and information while in the custody of the county or state departments of human resources. Confidential information concerning children and their families and applicants for and recipients of public assistance, including, but not limited to, payments or services, shall not be used or disclosed for any purposes not directly connected with the administration of public assistance, or the investigation thereof by grand juries. Any violation of this provision shall be a misdemeanor and punishable accordingly.

(9) Cooperate with the State Department of Corrections or with any pardon and parole authority of the State of Alabama by making necessary investigations with reference to families or dependents of persons committed to state penal institutions; in the discharge of its responsibility with reference to dependent or neglected minor children whose parent or parents may be inmates of any prison or jail, the State Department of Human Resources shall cooperate and advise with the State Department of Corrections and with the officials of the courts committing said parent or parents to a prison or jail to the end that as full protection as possible may be afforded the families or children of said prisoners.

(10) Seek out, through investigation, complaints from citizens, or otherwise, the minor children in the state who are in need of its care and protection and shall, as far as may be possible, through existing agencies, public or private, or through such other resources, aid such children to a fair opportunity in life.

(11) Advise with the judges and probation officers of the juvenile courts of the several counties of the state, and aid in perfecting the organization and work of such courts.

(12) Exercise the right of visitation and inspection of all state, county, municipal, and other agencies and institutions, public or private, receiving, placing, or caring for dependent or neglected minor children for the purpose of ascertaining from time to time the capacity and adequacy of the facilities offered by these agencies and institutions for the care of such children; the manner, character, or way in which such children are cared for in such institutions or agencies, the children who are in such institutions, the facts showing their social status, the source of income and cost of maintenance, and the way in which such children are received into and dismissed from such institutions or agencies.

(13) License biennially all institutions and agencies except those under state ownership and control, caring for, receiving, or placing minor children and to revoke such license for cause.

(14) Establish and maintain homes or other agencies for the care of dependent or neglected minor children or contract with any approved agency or institution for the care of such children, and, also, receive and care for dependent or neglected minor children committed to its care, make a careful physical examination and, if possible, a mental examination of every such child, investigate in detail the personal and family history of the child and its environment, and place such children in family homes or in approved suitable institutions operating in accordance with the provisions of this title and supervise such children however placed.

(15) Require reports from courts and institutions, public and private, to the extent and in the form and manner as required by law.

(16) Solicit, receive, and hold gifts, devises, and bequests of money, real estate, and other things of value to be used in the support, development, and carrying on of its work.

(17) Administer and exercise all responsibility for the food stamp program.

(18) Establish rules and standards for the inspection, approval, and operation of foster homes for adults which serve only those individuals who are eligible for adult foster care services and are referred and placed by the Department of Human Resources.

(19) Establish rules and standards for the inspection and approval of adult day care centers and adult day care homes with whom the Department of Human Resources contracts or otherwise agrees to purchase adult day care services.



Section 38-2-6.1 - Office of State Parent Locator for the Location of Absent Parents established; duties; assistance of other agencies, etc.; use of information obtained.

(a) As used in this section, the following words shall have the following meanings:

(1) ABSENT PARENT. The parent of a minor child who owes a financial ligation for the support of the minor child or a putative parent against whom a complaint has been filed.

(2) OFFICE. The state parent locator in the Department of Human Resources for the location of absent parents, hereinafter created.

(b) The Office of State Parent Locator for the Location of Absent Parents is hereby established, and shall perform the following duties:

(1) Assist any governmental agency or department in locating an absent parent.

(2) Coordinate any activity on a state level in a search for an absent parent.

(3) Obtain and disseminate, as hereinafter provided, any information which directly relates to the identity or location of an absent parent.

(4) Develop guidelines for coordinating activities of any governmental department, board, commission, bureau, or agency in providing information necessary for the location of absent parents, and otherwise implementing the provisions of this section.

(c) Upon request of the office, any governmental department, board, commission, bureau, or agency in this state shall provide any information which shall assist in implementing the provisions of this section.

(d) The information which is obtained by the office shall only be available to a governmental department, board, commission, bureau, agency, or political subdivision of any state for the purposes of locating an absent parent for enforcing their liability of support.



Section 38-2-7 - County boards of human resources created; composition; terms of office; meetings; duties, etc.; county director.

There is hereby created in each county a county board of human resources, which shall consist of seven members, not less than two of whom shall be women, selected by the county commission from the citizenship of the county on the basis of their recognized interest in the public welfare; provided that in counties in which there are cities having a population of 60,000 or more, according to the last federal census, the city commission or other governing body of the city shall have equal authority with the county commission in selecting the membership of the county board of human resources. No person holding an elective public office, no person who is a candidate for election to a public office, no person who is an employee of the county department of human resources and no person who is related by consanguinity or affinity within the fourth degree or nearer under the civil law to any such officer or employee shall be a member of such county board of human resources. The members of said board shall be appointed for a term of six years, and vacancies shall be filled for the unexpired term in the same manner as above provided. The county board shall elect from its members a chairman and a secretary to serve at its pleasure. The county board shall hold meetings under rules to be established by it in conformity with the regulations of the state board, and such additional meetings as may be called by the chairman. The presence of four members at any regular or special meeting shall constitute a quorum for the transaction of all business. Members of the county board shall serve without compensation for their services as members, but shall be reimbursed for the amount of their traveling and other expenses actually paid out while in attendance at the meetings of the county board or on business of the department.

The county board, subject to the provisions of the merit system, shall appoint a county director, who shall be the executive officer of the county department, and the appointment shall be made without regard to political affiliation. The tenure of the county director shall be at the pleasure of the county board. Upon request of the local board, the state personnel department shall establish a county register of eligibles who are residents of the county in which the vacancy exists. If no appointment is made from the local register or there is no local register, then appointment shall be made from the statewide register.

It shall be the further duty of the county board to meet from time to time with the county director and to point up unmet needs in the county, to advise concerning economic conditions in the county which might affect the welfare program, to assist in informing the citizens of the public welfare program, to cooperate with other agencies, individuals and organizations in the community in the development of facilities designed for human betterment, and to advise concerning changes which would make for a more effective and efficient public welfare program.



Section 38-2-8 - County departments of human resources.

(a) There is hereby created in each county a county department of human resources which shall consist of the county director of human resources and such other officers and employees as the county board and state department shall deem necessary for the efficient performance of the welfare services of the county. The county director, subject to the approval of the county board and the provisions of the merit system, shall appoint such staff as may be necessary to administer the welfare activities within the county. Upon request of the local board, the State Personnel Department shall establish a county register of eligibles who are residents of the county in which the vacancy exists. If no appointment is made from the local register or there is no local register then appointment shall be made from the statewide register. Any person employed in county departments shall be covered under the provisions of the State Merit System.

(b) It shall be the duty of the county director to meet regularly with the county board to formulate general policies, rules and regulations, which policies, rules and regulations must be consistent with the policies, rules and regulations of the state department. All administrative and executive duties and responsibilities of the county department shall be performed by the county director and must be in accordance with the rules and regulations of the state department, subject to the approval of the state board. These duties and responsibilities shall include relief to persons in need of assistance; the performance of family welfare services; the care of children who are dependent, neglected, under insufficient guardianship or otherwise handicapped, and such other child-care activities as shall be directed to it by the State Department of Human Resources; and the investigation of applications for admissions to and discharges from county institutions providing care and treatment of indigents. It shall be the duty of the county departments of human resources to furnish to the county board and the state department such reports concerning the activities of the county department and concerning the status of the welfare functions within its jurisdiction as the state department shall require. If appointed by a court of competent jurisdiction, the county department of human resources shall, through its director and his assistants hereinafter provided for, perform under the supervision of such court, the functions of a probation officer of the court having jurisdiction of children who are dependent, neglected, under insufficient guardianship or otherwise handicapped.



Section 38-2-9 - Appropriations by counties and municipalities; expenditures to be approved by state department.

The county commission in any county shall have the power and is hereby authorized to appropriate out of the public funds of the county such sum or sums of money, as it may deem wise to be expended by the county department for the relief of children under 18 years of age. Disbursements shall be made upon itemized statements approved by the county director. This shall not be interpreted so as to limit the power of the judge of the juvenile court to make orders for the care of children adjudged dependent, neglected or delinquent.

The county commission and the incorporated municipalities within the county may make joint appropriations for office space, the maintenance thereof and supplies.

The governing body in any county or any municipality shall have the power and authority to make other and further provision for the care of the poor and needy of the county or municipality. The disbursement of such funds as are made available for expenditure by the county departments must be approved by the State Department of Human Resources.



Section 38-2-10 - Authority of state department with respect to granting of public assistance.

The state department is authorized and it shall be its duty to develop standards of assistance for the administration of the various public assistance programs in the state, to administer these programs through county departments of human resources and to provide such forms, records, reports and rules of procedure as may be necessary in order to obtain uniform practices with respect to public assistance throughout the state. The state department shall make such reports and furnish such information as shall be required by the social security administration in the administration of the public assistance program. The state department shall have the power to review all applications for public assistance received by the county departments, to review all disallowances of awards, amounts of awards or modifications of awards made by the county departments and to make such decision as to the granting of assistance and the amount of assistance and terms thereof as is justified by the facts, and as is in conformity with the assistance laws and policies in effect. The decision by the state department shall be complied with.



Section 38-2-11 - Photographic reproductions of books, records, papers or other documents of state department.

(a) Commissioner authorized to make reproductions and destroy originals. The Commissioner of Human Resources of the State of Alabama is authorized to make or to have made microfilm copies, photostatic copies or other similar photographic reproductions of all books, records, papers or other documents required to be maintained or kept by the Department of Human Resources or any agency, division or employee thereof. The Commissioner of Human Resources is authorized to destroy or cause to be disposed of any books, records, papers or other documents which have been microfilmed, photostated or otherwise photographed. Such microfilms, photostats or other photographs shall be retained and kept in lieu of such books, records, papers or documents required to be kept or maintained.

(b) Effect of reproductions; certification; admission in evidence. Such microfilm copies, photostatic copies or other similar photographic reproductions of such above-named documents shall for all purposes be deemed to be and have the force and effect of such documents themselves. A photostatic copy, photographic reproduction or other similar photographed typewritten copies or other copies of such original microfilm copy, photostatic copy or other similar photographic reproduction of such documents shall be duly certified to by the officer having custody of such original microfilm copy, photostatic copy or other similar photographic reproduction in the Department of Human Resources, and must be received as evidence in all courts in the same manner and to the same extent as would be the duly certified copy of such documents themselves.

(c) Legislative intent. It is hereby declared to be the legislative intent to permit the commissioner to dispose of any books, records, papers or any other documents required by law to be kept or maintained by the Department of Human Resources in the event that photographic reproductions of such books, records, papers or other documents are made or caused to be made by such commissioner, and to give such photographic reproduction the same force and effect as the book, record, paper or other document which has been so photographed and disposed of.



Section 38-2-12 - Authority of commissioner to destroy certain records, etc.

(a) The Commissioner of the State Department of Human Resources shall have the authority to destroy or cause to be destroyed, in his discretion:

(1) RECORDS OF CERTAIN AGENCIES. - All records of the Alabama Relief Administration, the Alabama Transient Bureau and Surplus Commodity Distribution presently in the custody and under the control of the State Department of Human Resources.

(2) OBSOLETE COUNTY CASE RECORD MATERIAL. - Obsolete case record material in the custody of county departments, subject to the following conditions:

a. Case record material concerning old age pensions, aid to the blind, aid to the permanently and totally disabled, aid to dependent children and temporary aid shall be preserved for a period of at least five years from and after the date of the last contact with the county department by the subject of such material.

b. All fiscal audits for the period in which the cases covered by such case record material were receiving assistance or service shall have been completed; provided however, that nothing in this section shall prohibit the commissioner from exercising the authority to destroy case record material which has been photographically reproduced in accordance with Section 38-2-11.

(3) CANCELLED COUNTY CHECKS. - All cancelled checks issued by and filed in county departments from the inception of the public welfare program in 1935 to October 1, 1951; provided, that records showing the payments evidenced by such checks must be preserved in either the state department or the county department.

(4) CERTAIN FILES. - Statements contained in case record files made by recipients and their relatives as required by Act No. 694 of the 1951 Legislature of Alabama.

(5) RECORDS RELATING TO SURPLUS COMMODITIES. - Case record material concerning the distribution of surplus commodities received from the United States Department of Agriculture and related records and reports concerning the handling and distribution of such surplus commodities; provided that such case record material and records and reports shall be preserved for a period of at least three years from and after the close of the state fiscal year to which they pertain.

(b) In effecting the destruction of records permitted by this section, the commissioner shall establish reasonable rules and regulations insuring that the confidentiality of records shall be preserved during the process of destruction.



Section 38-2-13 - Bonds of officers of State Department of Human Resources.

Before entering upon the duties of their respective offices, the Commissioner of the Department of Human Resources and other public welfare officers shall execute to the State of Alabama a bond, to be approved by the Governor, in amounts to be fixed by the State Board of Human Resources, for the faithful performance of their duties.






Chapter 3 - DEPARTMENT OF SENIOR SERVICES.

Section 38-3-1 - Creation; advisory board of directors.

(a) There is hereby created the Department of Senior Services of the State of Alabama, which shall be under the direction and control of the Commissioner of the Department of Senior Services.

(b) There is created an advisory board of directors which shall consist of 16 members, which shall advise the commissioner in the administration of the department. The advisory board shall be composed of two members of the Senate to be appointed by the President of the Senate; two members of the House of Representatives to be appointed by the Speaker of the House; the Commissioner of the State Department of Labor, the State Health Officer, and the Commissioner of the State Department of Human Resources as ex officio members; and nine members to be appointed by the Governor for terms concurrent with the term of the Governor. Of the members appointed by the Governor, one shall be a representative of business, one shall be a representative of labor, one shall be a representative of the medical profession, three shall be representatives of senior citizen organizations, and the remaining three shall be responsible citizens of the state. Upon reappointment, the membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 38-3-2 - Duties.

(a) It shall be the duty of the members of the advisory board to meet within 30 days after their appointment, and to elect a chair and other officers from among themselves, who shall serve for a period of two years. Thereafter, the board shall elect a new chair every two years.

(b) It shall be the duty of the board to do all of the following:

(1) Collect facts and statistics and make special studies of conditions and problems pertaining to the employment, health, financial status, recreation, social adjustment, or other conditions affecting the welfare of the aging people in this state.

(2) Keep abreast of the latest developments in this field of activity throughout the nation, and to interpret its findings to the commissioner.

(3) Provide for a mutual exchange of ideas and information on national, state, and local levels.

(4) Give a report of its advisory activities to the Legislature, and make recommendations for needed improvements and additional resources to promote the welfare of the aging in this state.

(5) Serve as an advisory body to the commissioner.



Section 38-3-3 - Advisory subcommittees.

The advisory board may create advisory subcommittees to undertake special studies as it shall authorize and co-opt into advisory subcommittees persons qualified in any field of activity relating to the welfare of the aging.



Section 38-3-4 - Compensation.

The members of the advisory board shall receive no compensation for their services, other than reimbursement for traveling and other expenses actually incurred in the performance of their official duties. The expenses shall be paid in the manner and amount as is provided for other state officers and employees and persons traveling on official business for the state or any of its departments, institutions, boards, bureaus, commissions, councils, committees, or other like agencies.



Section 38-3-5 - Commissioner, confidential secretary, and other personnel; contract for meals programs.

(a) The Governor shall appoint a commissioner for the Department of Senior Services and a confidential secretary and shall prescribe their duties, powers, and authority to carry out the provisions of this article. The commissioner shall serve at the pleasure of the Governor and also shall serve as executive officer and secretary of the board. The commissioner, subject to the Merit System law, shall appoint additional personnel as may be necessary in carrying out the provisions of this article.

(b) Notwithstanding the provisions of subsection (d) of Section 41-16-27, the commissioner may contract with providers for the various meals programs administered by the department for periods of up to five years with five additional one-year extension options at the discretion of the commissioner. With respect to any meals programs contract between the department and any food service provider which was executed prior to August 1, 2004, and which remains in effect as of August 1, 2004, a current meals programs contract, the commissioner may, with the written consent of any such food service provider, elect to extend such current meals programs contract with the extension period to be up to five years with five additional one-year extension options. The extension period shall commence on the day after the end of the current meals programs contract term then in effect. The commissioner may, with the written consent of the food service provider, renegotiate the terms of a current meals programs contract, provided that renegotiation is necessary, in the discretion of the commissioner, to induce the food service provider to enter into a contract extension provided by this subsection and provided further that, in the discretion of the commissioner, the extension of the current meals programs contract will reduce overall costs to the department. Nothing in this subsection shall be construed as providing for or affecting any exemption to subsection (a), (b), or (c) of Section 41-16-27.



Section 38-3-6 - Authorization to receive gifts, etc.

The commissioner may receive and hold gifts, devises, bequests of money, real estate, and other things of value to be used in the support and development of department work. Bequests of money shall be deposited into the Alabama Senior Services Trust Fund established and created as a separate fund in the State Treasury.



Section 38-3-7 - Continuation, transition, implementation.

(a) All rights, duties, property, real or personal, and all other effects existing in names of the Commission on the Aging, or in any other name by which the agency has been known, shall continue in the name of the Department of Senior Services. Any existing or future reference to the Commission on the Aging, or any other name by which the agency has been known, in any existing law, contract, or other instrument shall constitute a reference to the Department of Senior Services of the State of Alabama.

(b) The Commission on the Aging shall continue in existence as an advisory board of directors to the Department of Senior Services.

(c) A reasonable transition period for the name change shall be allowed to permit an orderly and cost-effective transition relating particularly to the use of equipment and supplies. All letterhead, business cards, forms, and any other materials in use by the commission containing the name Commission on the Aging shall continue to be used by the Department of Senior Services until the supplies are exhausted. Replacement supplies shall contain the name of the Department of Senior Services.

(d) The Code Commissioner, pursuant to Section 29-7-8, at times determined appropriate, shall implement this statutory name change in applicable sections of the Code of Alabama 1975.



Section 38-3-8 - Powers and responsibilities of the department.

The Department of Senior Services shall:

(1) Be the designated state agency to administer programs of the federal government relating to the aged, requiring action within the state, that are not the specific responsibility of another state agency under federal or state statutes and to administer programs for the aged when designated as an operating agency by another state agency. The department may not take over from another state agency any of the specific responsibilities held by such other state agency nor may the department withhold from another state agency any state or federal funds designated for programs administered by that agency. The department shall be the state agency to administer funds granted by the federal government under the "Older Americans Act of 1965," 42 U.S.C. §3001, as amended, except for programs administered by another state agency. The department shall cooperate with federal and state agencies, counties, municipal corporations, and private agencies or facilities within the state in furtherance of the purposes as set forth in this chapter.

(2) Advise, consult, and coordinate with other state agencies upon request which are proposing plans, programs, and rules primarily affecting persons 60 years of age or older.

(3) Plan, initiate, coordinate, and evaluate statewide programs, services, and activities regulated by the department for elderly people which are not duplicative of services, programs, and activities provided by other state agencies.

(4) Disseminate information concerning the problems of elderly people and establish and maintain a central clearinghouse of information on public programs at all levels of government that would be of interest or benefit to the elderly.

(5) Report annually to the Governor and the Legislature on the programs of the department.

(6) Have authority to contract with public or private groups to perform services for the department.

(7) Adopt rules pursuant to the Alabama Administrative Procedure Act to govern the operation of services and facilities for the elderly that are regulated by the department and determine that those services and facilities are operated in conformity with these rules.

(8) Determine the needs of the elderly and provide information on their needs to all levels of government.

(9) Report immediately any suspected abuse, neglect, and exploitation to the Department of Human Resources as a mandatory reporter as specified in Section 38-9-8.



Section 38-3-9 - Adoption of rules; additional functions.

The department shall adopt rules pursuant to the Alabama Administrative Procedure Act to implement and administer this chapter and may perform all of the following functions:

(1) Provide technical assistance and consultation upon request to public and private nonprofit agencies with respect to programs, services, and activities for elderly people.

(2) Provide assistance upon request to federal agencies, other state agencies or departments, and private organizations on studies and surveys on the special problems of the aged in such matters as mental and physical health, housing, transportation, family relationships, employment, income, vocational rehabilitation, recreation, and education; make such reports as are appropriate to the Governor and other federal and state agencies; and develop recommendations for administrative or legislative action to assist the aged.

(3) Develop and strengthen the services available for the aging in the state working upon request with existing federal, state, and local departments and agencies and private agencies and facilities.

(4) Extend and expand services for the aged through coordinating the interests and efforts of local agencies regulated by the department for the aged citizens of this state.

(5) Encourage, promote, and aid in the establishment of programs and services on the local level for the aged to more fully enjoy and participate in family and community life.

(6) Encourage the training of workers in the field of aging.

(7) Provide consultants to agencies, associations, or individuals providing services upon request supported by the department.

(8) Recommend methods of improving the effectiveness of state services for elderly citizens.

(9) Publish a description of the organization and functions of the department so that all interested agencies and individuals may receive information about, and be better able to solicit assistance from, the department.



Section 38-3-20 - Establishment; purpose.

There is created, established, and continued, an organization which shall be known as the "Alabama Senior Citizens Hall of Fame." The purpose of such organization shall be to bestow honor and recognition upon a deserving citizen or citizens for their outstanding accomplishments, service, and contributions to the lives of older American citizens.



Section 38-3-21 - Composition.

The Alabama Senior Citizens Hall of Fame shall be composed of members who are senior citizens. Each person elected for membership shall be a citizen of Alabama who shall be chosen for accomplishment or service greatly benefiting the lives of older American citizens. The members shall reflect the racial, ethnic, gender, urban/rural, and economic diversity of the state.



Section 38-3-22 - Election of members.

(a) No more than 10 new members in any calendar year shall be elected by the existing members of the Senior Citizens Hall of Fame. A majority vote of the existing members present shall be necessary to elect a new member, and new members shall be chosen in order of the highest number of votes received.

(b) Nominations for new members shall be made by the existing members and in writing by citizens of the state.



Section 38-3-23 - Election and term of chair; appointment of secretary.

The members of the hall of fame shall elect among themselves a chair and shall fix the term of office of the chair. The chair shall preside over meetings, direct the business of the hall of fame, and perform other duties as may be prescribed or delegated to the chair by the organization. The members shall appoint one of their number as secretary, who shall keep minutes of each meeting. The Department of Senior Services shall provide necessary clerical assistance to the Senior Citizens Hall of Fame.



Section 38-3-24 - Meetings; rules and regulations.

The Alabama Senior Citizens Hall of Fame shall meet at least once annually to award new memberships and it may hold other meetings as it feels necessary to carry out its purpose. The time and place of meetings shall be designated by the members. Three members in attendance at any meeting shall constitute a quorum for conducting business. The hall of fame may make rules and regulations necessary to carry out its purposes and functions as prescribed in this article. The Department of Senior Services shall fund any costs associated with meetings held by the Alabama Senior Citizens Hall of Fame.



Section 38-3-25 - Reimbursement for expenses.

The members of the Alabama Senior Citizens Hall of Fame shall receive no compensation for their services other than reimbursement for traveling and other expenses actually incurred in the performance of their official duties. Such expenses shall be paid in the manner and amount as is provided for other state officers and employees and persons traveling on official business for the state or any of its departments, institutions, boards, bureaus, commissions, councils, committees, or other like agencies. Such expenses shall be paid out of any funds appropriated to the Department of Senior Services and processed in the manner provided by law.






Chapter 4 - PUBLIC ASSISTANCE GENERALLY.

Section 38-4-1 - Persons to whom public assistance payable.

(a) Generally. - Public assistance shall be payable under this chapter to or on behalf of any person who is a needy blind person within the requirements of this chapter, or is a needy person over the age of 65 years within the requirements of this chapter, or is a dependent child within the requirements of this chapter, or who is permanently and totally disabled within the requirements of this chapter. No public assistance shall be payable under this chapter to or on behalf of any person who is an inmate of a public institution; except, that such assistance may be payable to or on behalf of persons who are patients in public institutions where such payments are matchable under provisions of the Federal Social Security Act; provided, that the state department shall not grant assistance to inmates of any institution, whether public or private, unless that institution conforms to requirements under the provisions of the Federal Social Security Act and applicable statutes of Alabama.

(b) Blind assistance. - Blind assistance shall be payable under this chapter to or on behalf of any person who shall comply with the other requirements of this chapter and who:

(1) Is blind according to the definition of blindness established by the state department;

(2) Has not sufficient income and resources from all sources to provide a reasonable subsistence compatible with decency and health; provided, that any earned income required by the Federal Social Security Act to be disregarded is hereby excepted;

(3) Is, at the time of filing an application for such assistance, a resident of this state;

(4) Is not receiving any other type of public assistance for which federal matching is available;

(5) Has not directly or indirectly disposed of or deprived himself of any property for the purpose of qualifying for the benefits of this chapter;

(6) Has been examined by a duly licensed ophthalmologist or a licensed physician skilled in the diseases of the eye or a licensed optometrist, whichever the individual may select. The examiner shall certify to the county department in writing the results of the examination upon forms prescribed by the state department; and

(7) Shall not during the period of receiving assistance publicly solicit alms. The term "publicly solicit alms" shall be construed to mean either wearing, carrying or exhibiting signs denoting blindness, for the securing of alms, or the carrying of receptacles for the purpose of securing alms or the doing of the same by proxy, or stationary or house-to-house begging or any other means of securing alms.

(c) Old age pensions. - Old age pensions shall be payable under this chapter to or on behalf of any needy person who has attained the age of 65 years, who shall comply with the other requirements of this chapter and who:

(1) Is, at the time of filing an application for an old age pension, a resident of this state;

(2) Has not sufficient income and resources from all sources to provide a reasonable subsistence compatible with decency and health;

(3) Has not directly or indirectly disposed of or deprived himself of any property for the purpose of qualifying for the benefits of this chapter; and

(4) Is not receiving any other type of public assistance for which federal matching is available.

(d) Aid to dependent children. - Aid to dependent children shall be payable under this chapter on behalf of any needy child who is a dependent child as defined in the Federal Social Security Act or amendments thereto who shall comply with the applicable requirements of this chapter, and who:

(1) Has not sufficient income and resources from all sources to provide a reasonable subsistence compatible with decency and health;

(2) Is, at the time application for such aid is filed, making his home in this state;

(3) Has not directly or indirectly disposed of or deprived himself of any property for the purpose of qualifying for the benefits of this chapter; and

(4) Is not receiving any other type of public assistance for which federal matching is available. Any person having knowledge that any child is dependent and in need and if the interest of the public requires that such child be granted aid may bring such fact to the attention of the county department in the county where the child resides.

(e) Aid to permanently and totally disabled. - Aid to the permanently and totally disabled shall be payable under this chapter to or on behalf of any needy person 18 years of age or older who shall comply with the other requirements of this chapter and who:

(1) Is permanently and totally disabled according to the definition of permanent and total disability established by the state department and whose needy condition is primarily due to these limitations so that he is unable to provide himself with the necessities of life;

(2) Has not sufficient income and resources from all sources to provide a reasonable subsistence compatible with decency and health;

(3) Is, at the time of filing an application for such aid, a resident of this state;

(4) Has not directly or indirectly disposed of or deprived himself of any property for the purpose of qualifying for the benefits of this chapter; and

(5) Is not receiving any other type of public assistance for which federal matching is available.



Section 38-4-2 - Application for assistance; investigation; determination of eligibility and amount of assistance; notice to applicant.

(a) Applications for Temporary Assistance for Needy Families (TANF) cash assistance shall be made to the county department in the manner prescribed by the state department and shall contain such information as the state department may require; provided, that nothing contained in this chapter shall be construed as requiring the signing of a pauper's oath on the part of any person making application for assistance hereunder. An investigation and record shall be promptly made by the county department of the circumstances of the applicant. Upon the completion of the investigation the county director shall determine whether the applicant is eligible for assistance under the provisions of this chapter and the rules and regulations of the state department and the amount of assistance he shall receive. The county director shall give notice in writing to the applicant of the action taken on his application or any subsequent change in payments.

(b) Within maximum matchable payments in which the federal government will participate as prescribed in the Federal Social Security Act, the amount of assistance to which any person described in Section 38-4-1 shall be entitled shall, under the rules and regulations of the state department, be determined upon the basis of the amount of total income and resources received by the applicant, the husband or wife of the applicant and/or the cohabiting partner of the applicant, as provided by rules promulgated by the Department of Human Resources, except as provided in Section 38-4-1, and such other conditions existing in each case as will determine the need for assistance for such person as provided in this chapter. The amount of such assistance shall be determined with due regard to the conditions existing in each case, subject to the funds available, and the rules and regulations and standards of the state department and the provisions of this chapter.

(c) No provision of this section shall affect in any manner the amount paid to a widow of a Confederate veteran now or hereafter placed on the pension rolls of this state.



Section 38-4-3 - Payments after death.

When a recipient dies before delivery or negotiation of his assistance check for the month in which his death occurs, endorsement of such check without recourse by the county director of human resources to the spouse or to a person, either relative or nonrelative, named by the recipient shall be sufficient authority to the drawee bank to pay such check.



Section 38-4-4 - Reduction, cancellation or continuance of assistance grant when recipient becomes possessed of income or resources.

(a) If at any time the recipient of public assistance, the husband or wife of such recipient, or the cohabiting partner of the recipient, as provided by rules promulgated by the Department of Human Resources, shall become possessed of any income or resources in excess of that owned or being received at the date of the application, it shall be the duty of the recipient immediately to notify the county department of the facts in the case. The county department, upon the notification or upon otherwise learning the facts, shall, after investigation, continue, reduce or cancel the amount of the grant as the facts may warrant. Its action in this respect shall be subject to appeal and review as provided in this chapter. For the purposes of this section, where aid to dependent children is the form of public assistance involved, the near relative, as defined in the Federal Social Security Act, shall report the acquisition of income and resources.

(b) Notwithstanding this Section or Section 38-4-2 or Section 38-11A-2, TANF cash assistance and eligibility requirements shall conform with federal eligibility requirement standards as provided for in Title IV, Part A, of the Social Security Act.



Section 38-4-5 - Right of persons applying for or receiving public assistance to appeal.

In the event a person is denied the right to apply for public assistance, or his application is not acted upon with reasonable promptness or is denied, or assistance is not granted promptly following establishment of eligibility, or in case the amount or terms of an award or of any modification thereof is deemed unjust, he may appeal to the state department for a hearing of his case. Notice and opportunity for a fair hearing shall be given the applicant by the state department and at this hearing any party at interest may appear and present any relevant facts. The action of the state department on any appeal shall be final and binding and shall be complied with.



Section 38-4-6 - Subpoena of witnesses.

The state department and the county department shall have the power to issue subpoenas for witnesses and compel their attendance and the production of papers and writings and duly authorized employees of said departments may administer oaths and examine witnesses under oath.



Section 38-4-8 - Assistance grants exempt from taxes, levy, garnishment, or other process, and inalienable; bankruptcy.

All amounts paid or payable as public assistance to needy persons shall be exempt from any tax levied by the state or any subdivision thereof and shall be exempt from levy, garnishment, attachment or any other process whatsoever and shall be inalienable, and in the case of bankruptcy, shall not pass to the trustee or other person acting on behalf of the creditors of the recipient of public assistance.



Section 38-4-9 - Hospitalization of incapacitated applicants and recipients of old age pensions.

In the event an applicant or recipient of an old age pension under this chapter is so physically incapacitated that it is necessary for him to be hospitalized, the county department is authorized to endeavor to make such arrangements as are necessary to secure such hospitalization, even though the amount to be expended exceeds the maximum assistance grant for which federal matching is available.



Section 38-4-10 - Review by county board of findings and awards of county department.

The county board shall have the power to require a report of the finding and award of the county department in each case, to review such finding and award and either to approve, disapprove or amend such award in relation to federal and state laws and requirements.



Section 38-4-11 - Confederate widows eligible for old age assistance.

Any widow of a Confederate veteran entitled to a pension under the provisions of the laws authorizing the payment of such pensions to Confederate widows, who may also be eligible for old age assistance under the terms of this chapter, shall be required to make application for assistance as provided in this chapter. Any assistance actually received by any such person under the terms of this chapter shall be deducted from the pension due such person under the provisions of said Confederate pension laws. Nothing herein contained, however, shall ever under any circumstances be construed or allowed to cause any said widow to receive less than she would but for the provisions of this chapter.



Section 38-4-12 - Appropriation from Confederate pension funds for old age pension purposes and for veterans' programs.

(a) Except as provided in subsection (b), there is appropriated, beginning with the fiscal year ending September 30, 1998, to the state department, for old age pension purposes, out of the proceeds from the levy of the one mill tax for the relief of needy Confederate soldiers and sailors and their widows, a sum not to exceed $20,773,500 annually of the surplus or residue from the tax after the payment in full of the pensions to the widows of Confederate soldiers and sailors, other charges against the fund set out in the laws authorizing the payment of the pensions to the widows, and annually to the Department of Revenue, as a first charge against the proceeds of the one mill tax, funds for the annual costs of the Department of Revenue for administering the tax. In making this appropriation, it is declared to be the legislative policy that the Department of Human Resources shall expend its portion of the surplus or residue hereby appropriated and all moneys received by it from the federal government as matching funds for all funds expended for Confederate pensions or as matching funds for the surplus or residue hereby appropriated under this section, for old age pension purposes exclusively insofar as is possible under existing laws and the rules and regulations of the federal government and of the Department of Human Resources in regard thereto, before any part thereof may be expended for any other purposes of the Department of Human Resources.

(b) Beginning with the fiscal year ending September 30, 1997, all of the remaining surplus or residue from the tax provided in (a) above, after deducting the amounts appropriated to the Department of Human Resources and the Department of Revenue under the annual appropriations act for the fiscal year ending September 30, 1997, and under subsection (a) of this section for each year thereafter, is hereby appropriated to the State Veterans' Assistance Fund to be expended for veterans' programs approved by the State Board of Veterans' Affairs, including expenditures for emergencies and needs in the state's veterans' nursing homes.



Section 38-4-12.1 - Alabama Veterans' Assistance Fund.

(a) There is hereby created in the State Treasury a fund to be known as the Alabama Veterans' Assistance Fund, into which shall be deposited receipts from the one mill ad valorem tax as authorized in Section 38-4-12. The expenditure of all monies deposited into the fund shall be budgeted and allotted pursuant to the Budget Management Act and Article 4 of Title 41.

(b) All of the surplus or residue of the one mill tax for the relief of needy Confederate soldiers and sailors and their widows remaining from its appropriation for the fiscal year ending September 30, 1996, shall be transferred and deposited into the Alabama Veterans' Assistance Fund established by subsection (a).



Section 38-4-13 - State public welfare trust fund.

There is hereby created a state public welfare trust fund. All receipts of the State Department of Human Resources shall be deposited in the state treasury to the credit of this trust fund, including general fund appropriations, sales tax receipts, liquor profit receipts, the surplus of the Confederate pension fund, federal funds and all other receipts, income or gifts to the state department. Disbursements from the state public welfare trust fund shall be made on warrants drawn by the state comptroller on the state treasury, upon the authorization of the State Commissioner of Human Resources.



Section 38-4-14 - Limitations on use of public assistance benefits.

(a) For the purposes of this section, the term public assistance benefits means money or property provided directly or indirectly to eligible persons through programs of the federal government, the state, or any political subdivision thereof, and administered by the Alabama Department of Human Resources.

(b)(1) A recipient of public assistance benefits may not use any portion of the benefits for the purchase of any alcoholic beverage, tobacco product, or lottery ticket. Any person who violates this subsection shall reimburse the Department of Human Resources for the purchase and shall be subject to the following sanctions:

a. Upon the first violation, the person shall be disqualified from receiving public assistance benefits by means of direct cash payment or an electronic benefits transfer access card for one month.

b. Upon the second violation, the person shall be disqualified from receiving public assistance benefits by means of direct cash payment or electronic benefits transfer access card for three months.

c. Upon a third or subsequent violation, the person shall be permanently disqualified from receiving public assistance benefits by means of direct cash payment or an electronic benefits transfer access card.

(2) A person who is disqualified from receiving public assistance benefits under this subsection shall have the right to a hearing pursuant to the Alabama Administrative Procedure Act.

(c)(1) A cash recipient of public assistance benefits may not withdraw or use cash benefits by means of an Electronic Benefits Transfer transaction for the purchase of goods or services in a retail establishment the primary purpose of which is the sale of alcoholic beverages, a casino, a tattoo or body piercing facility, a facility providing psychic services, or an establishment that provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state. Any person who violates this subsection shall reimburse the Department of Human Resources for the amount withdrawn and used and shall be subject to the following sanctions:

a. Upon the first violation, the person shall be disqualified from receiving public assistance benefits by means of direct cash payment or an electronic benefits transfer access card for a period of one month.

b. Upon the second violation, the person shall be disqualified from receiving public assistance benefits by means of direct cash payment or electronic benefits transfer access card for a period of three months.

c. Upon a third or subsequent violation, the person shall be permanently disqualified from receiving public assistance benefits by means of direct cash payment or an electronic benefits transfer access card.

(2) A person who is disqualified from receiving public assistance benefits under this subsection shall have the right to a hearing pursuant to the Alabama Administrative Procedure Act.

(d) If a parent is deemed permanently disqualified from receiving public assistance benefits under subsection (b) or (c), the dependent child or other adult family member's eligibility for public assistance benefits is not affected.

(1) An appropriate protective payee shall be designated to receive benefits on behalf of the child members.

(2) The parent may choose to designate another person to receive benefits for the minor child members. The designated person must be an immediate family member or, if an immediate family member is not available or the family member declines the option, another person may be designated. The designated person must be approved by the department.

(e) The Department of Human Resources shall inform all applicants for and recipients of public assistance benefits of the restrictions contained in this section and the penalties for violating those restrictions through any means practical.

(f)(1) The Department of Human Resources shall consult with providers of automatic teller machine services to consider the implementation of a program or method of blocking access to cash benefits from an electronic benefits transfer access card issued by the department at automatic teller machines located in or at a retail establishment the primary purpose of which is the sale of alcoholic beverages, a casino, a tattoo facility, a facility providing psychic services, or an establishment that provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state. If the department determines the implementation of a program is feasible, the department shall initiate the program by October 1, 2015.

(2) If the department requires a federal waiver to comply with this section, the department shall apply immediately for the federal waiver.

(g) The Department of Human Resources shall adopt rules to implement this section.

(h)(1) The Alabama Department of Human Resources shall perform a monthly incarceration match to obtain information to assist in determining eligibility for public assistance benefits based on incarceration status.

(2) If the department determines that a recipient of public assistance benefits is incarcerated at the time the incarceration match is performed, the department shall not issue an electronic benefits transfer access card to the incarcerated recipient. If an electronic benefits transfer access card has already been issued to the incarcerated recipient, the department shall deactivate the card.

(i) The department shall perform a monthly match using the United States Social Security Death Index Database to determine if a recipient is deceased. If the department determines that the recipient is deceased at the time the index match is performed, the department shall not issue an electronic benefits transfer access card. If an electronic benefits transfer access card has already been issued to the deceased recipient, the department shall deactivate the card.






Chapter 5 - ASSISTANCE TO NEEDY BLIND PERSONS.

Section 38-5-1 - Amount of assistance.

Any applicant who qualifies under the provisions of this chapter shall be entitled to an amount of assistance, which, when added to the income of the applicant from all other sources, equals $125.00 per month; provided, that any income or resources permitted to be disregarded by the laws of the United States or regulations issued pursuant thereto in calculating aid to blind persons shall not be considered as income of the applicant and shall not reduce the amount of assistance herein provided. In any case where it is found that the needs of an applicant exceed the minimum provided by this section, an additional amount of assistance shall be paid.



Section 38-5-2 - To whom assistance payable.

Assistance to the blind shall be payable under this chapter to or on behalf of any person:

(1) Who shall comply with the other requirements of this chapter; and

(2) Has not sufficient income and resources to provide a reasonable subsistence compatible with decency and health, as further provided in this chapter; provided, that any income or resources required or permitted by the Federal Social Security Act or regulations made thereunder to be disregarded are hereby excepted; and

(3) Who qualifies for blind assistance under subsection (b) of section 38-4-1.



Section 38-5-3 - Purpose of chapter.

The purpose of the provisions of this chapter is to relieve blind persons from the distress of poverty, to promote self-care, to enlarge the economic opportunities of the blind and to stimulate the blind to greater efforts in striving to render themselves self-supporting.



Section 38-5-4 - Property which may be retained by applicant.

An applicant may retain personal or real property owned by him or in combination with any other person without reference to its value if it serves to provide the applicant with a home. Real property owned by the applicant or in combination with his spouse which is producing income, reasonably consistent with its value, which is used for the support of the applicant, may be retained in an amount not to exceed an assessed valuation of $5,000.00 as assessed by the county assessor, less any encumbrances thereon of record. The applicant may retain as a reserve for future contingencies any combination of personal or real property not to exceed a total net value of $1,200.00. The value of the following property shall be excluded in determining eligibility under this chapter:

(1) Personal jewelry, personal effects, home furnishings and other property used to provide, equip and maintain a home for the applicant;

(2) Such additional income and resources by those recipients who have a plan for self-support as may be found necessary to carry out such plan for up to a period of 12 months, or so long as may be permitted under the regulations of the Federal Department of Health, Education and Welfare;

(3) Motor vehicles needed for transportation;

(4) Any property right which is essential to land use or which is not available for the use of or expenditure by or in behalf of the applicant to meet a current or future need of said applicant.



Section 38-5-5 - Aid inalienable; cost of hospitalization, medical care, etc., not to constitute a lien on property of recipient.

All aid given as public assistance for the blind shall be absolutely inalienable by any assignment, sale, attachment, execution or otherwise; and, in case of bankruptcy, the assistance shall not pass through any trustee or other person acting on behalf of creditors. The cost of hospitalization or other medical care or other service furnished by the state or by a county to a recipient of assistance under this chapter shall not constitute a lien upon any real or personal property or personal effects of such recipient.



Section 38-5-6 - Relatives not legally liable for support, hospital and medical care, etc.

No relative shall be held legally liable to support or to contribute to the support of any applicant for or recipient of assistance under this chapter. No relative shall be held liable to defray in whole or in part the cost of any medical care or hospital care or other service rendered to said recipient pursuant to any provision of this chapter if he is an applicant for or a recipient of assistance under this chapter at the time such medical care or hospital care or other service is rendered.



Section 38-5-7 - Conflicts with Social Security Act.

Should any portion, section or clause of this chapter be declared or adjudicated to be contrary to or inconsistent with the provisions of the Social Security Act, as amended, that portion, section or clause of this chapter shall have no further force or effect.






Chapter 6 - MEDICAL ASSISTANCE TO ELDERLY PERSONS.

Section 38-6-1 - Program of medical assistance to elderly not receiving pensions authorized.

The State Department of Human Resources is authorized to establish, in keeping with Title I of the Federal Social Security Act as amended, a medical assistance program for certain persons 65 years of age and over not receiving old age pensions. The Department of Human Resources shall be responsible for the administration of the program but may contract with another state agency or private organization in connection with this program.



Section 38-6-2 - Medical assistance defined; right to choose practitioner or participate in program.

Medical assistance for persons 65 years of age and over not receiving old age pensions shall mean the same as the term is defined in the Federal Social Security Act as amended. Any individual receiving medical assistance under this chapter shall have full freedom of choice in selecting any provider of medical care and services, as defined in Title I of the Federal Social Security Act as amended, who is duly licensed to provide such care and services to the general public by a state licensing authority when such licensing is required and who qualifies and agrees to participate under this chapter. All providers of such medical assistance to the aged electing to qualify to participate in the state plan under this chapter shall have the opportunity to do so.



Section 38-6-3 - Determination of scope of medical assistance.

The State Board of Human Resources, in conference with the commissioner, shall determine from time to time the scope and kinds of medical assistance for the aged which the department will administer. This determination shall be made with due regard to:

(1) The amount of state and federal funds available for this purpose;

(2) The most pressing medical needs of the aged not receiving old age pensions but without sufficient income and resources to meet the costs of necessary medical services; and

(3) The assurance that persons in similar circumstances will receive equitable treatment throughout the state.



Section 38-6-4 - Rules for determining eligibility for assistance.

The commissioner shall develop reasonable standards and rules of procedure for determining eligibility for medical assistance for the aged, including those necessary to comply with the Federal Social Security Act as amended. Such standards and rules shall prescribe safeguards which restrict the use or disclosure of information concerning applicants for and recipients of medical assistance for the aged to purposes directly connected with the administration of this chapter.



Section 38-6-5 - Persons eligible for medical assistance.

Medical assistance for the aged shall be payable under this chapter on behalf of any needy person who has attained the age of 65 years and who:

(1) Has made application therefor in the manner prescribed by the State Department of Human Resources;

(2) Has been certified by the appropriate medical profession to be in need of medical assistance under this chapter;

(3) Has not sufficient income and resources (including insurance, workers' compensation, etc.) to meet the cost of necessary medical services;

(4) Is a resident of the state;

(5) Has not directly or indirectly disposed of or deprived himself of any property for the purpose of qualifying for the benefits of this chapter;

(6) Is not receiving an old age pension.

Medical assistance for the aged shall be payable under this chapter on behalf of any person who is a patient of an institution, public or private, where such payments are matchable under the provisions of the Federal Social Security Act as amended and where such institution conforms to the requirements of the Federal Social Security Act as amended and applicable statutes of Alabama. Medical assistance for the aged shall be payable under this chapter on behalf of any person who needs noninstitutional care and services for such care and services as provided under Title I of the Federal Social Security Act as amended.



Section 38-6-6 - Procedures for determining eligibility.

Eligibility for medical assistance for the aged shall be determined by the Department of Human Resources through such procedures as the department shall develop.



Section 38-6-7 - Hearing for applicant or recipient.

A hearing shall be provided any applicant for or recipient of medical assistance for the aged as provided in Section 38-4-5.



Section 38-6-8 - Penalty for false representation.

The penalty for false representation under this chapter shall be the same as contained in Section 38-4-7.



Section 38-6-9 - Suspension of provisions conflicting with amendments to Social Security Act.

Any portion of this chapter which shall come in conflict with the provisions of the Federal Social Security Act by reason of amendments of said Federal Social Security Act hereafter adopted shall, on certificate of the Attorney General that such conflict exists, be suspended in its operation until amendment thereof can be given consideration by the next legislative session.






Chapter 7 - CHILD CARE.

Section 38-7-1 - Short title.

This chapter shall be known and may be cited as the Child Care Act of 1971.



Section 38-7-2 - Definitions.

Terms used in this chapter, unless the context otherwise requires, have the meanings ascribed to them in this section. When not inconsistent with the context, words used in the present tense include the future, words in the singular number include the plural number, and words in the plural number include the singular number, and the word "shall" is always mandatory and not merely directory:

(1) CHILD. Any person under 19 years of age, a person under the continuing jurisdiction of the juvenile court pursuant to Section 12-15-117, or a person under 21 years of age in foster care as defined by the Department of Human Resources.

(2) CHILD-CARE INSTITUTION or INSTITUTION FOR CHILD CARE. A child-care facility where more than 10 children are received and maintained for the purpose of providing them with care or training or both, or transitional living program services, but does not include:

a. Any institution for child care which is under the ownership or control, or both, of the State of Alabama, or which is operated or certified or licensed by another agency or department of the State of Alabama;

b. Any juvenile detention home established and operated by the State of Alabama;

c. Any bona fide boarding school in which children are primarily taught branches of education corresponding to those taught in public schools, grades 1 through 12, or taught in public elementary schools, high schools, or both elementary and high schools.

(3) CHILD-PLACING AGENCY. A public or private child-care facility which receives, places, or arranges for the placement of any child or children in adoptive or foster family homes or other facilities for child care apart from the custody of the child's or children's parents. The term "child-placing agency" includes, but is not limited to, all agencies established and maintained by a municipality or other political subdivision of the State of Alabama to protect, guard, train, or care for children outside their own homes, but does not include any circuit court or juvenile court or any duly appointed juvenile probation officer or youth counselor of the court who receives and places children under an order of the court.

(4) DAY CARE CENTER. Any child-care facility receiving more than 12 children for daytime care during all or part of a day. The term "day care center" includes, but is not limited to, facilities commonly called "child-care centers," "day nurseries," "nursery schools," "pre-kindergartens," "kindergartens," and "play groups," with or without stated educational purposes. The term further includes, but is not limited to, pre-kindergarten, kindergarten, or nursery schools or other daytime programs operated as a part of a private school and receiving children younger than lawful school age for daytime care for more than four hours a day, with or without stated educational purposes. The term does not include any of the following:

a. Kindergartens or nursery schools or other daytime programs operated by public elementary systems or secondary level school units or institutions of higher learning.

b. Kindergartens or nursery schools or other daytime programs, with or without stated educational purposes, operating no more than four hours a day and receiving children younger than lawful school age.

c. Kindergartens or nursery schools or other daytime programs operated as a part of a private school and receiving children younger than lawful school age for four hours a day or less, with or without stated educational purposes.

d. Facilities operated for more than four hours a day in connection with a shopping center or service or other similar facility, where transient children are cared for temporarily while parents or custodians of the children are occupied on the premises or are in the immediate vicinity and readily available. The facilities shall meet local and state fire and health requirements.

e. Any type of day care center that is conducted on federal government premises.

f. Special activities programs for children of lawful school age including, but not limited to, athletics, crafts instruction and similar activities conducted on an organized and periodic basis by civic, charitable, and governmental organizations provided local and state fire and health requirements are met.

(5) DAY CARE HOME. A child-care facility which is a family home and which receives not more than six children for care during the day.

(6) DEPARTMENT. The Department of Human Resources of the State of Alabama.

(7) FACILITY FOR CHILD CARE or CHILD-CARE FACILITY. A facility established by any person, group of persons, agency, association, or organization, whether established for gain or otherwise, who or which receives or arranges for care or placement of one or more children, unrelated to the operator of the facility, apart from the parents, with or without the transfer of the right of custody, in any facility as defined in this chapter, established and maintained for the care of children.

(8) FOSTER FAMILY HOME. A child-care facility in a residence of a family where the family receives a child or children, unrelated to that family, for the purpose of providing family care or therapeutic family care and training, or transitional living program services on a full-time basis. The types of foster family homes are defined as follows:

a. Boarding home. A foster family home wherein the foster family receives a child or children and receives payment for their care. The number of children so received shall not exceed six, unless the children are of common parentage.

b. Free home. A foster home which does not receive payment for the care of a child or children and which may or may not receive the child or children for the purpose of adoption.

(9) GROUP DAY CARE HOME. A child-care facility which is a family home and which receives at least seven but no more than 12 children for care during part of the day where there are at least two adults present and supervising the activities.

(10) GROUP HOME. A child-care facility where at least seven but not more than 10 children are received and maintained for the purpose of providing them with care or training or both, or transitional living program services.

(11) MATERNITY CENTER. A facility in which any person, agency, or corporation receives or cares for one or more minor pregnant girls, except that the term does not include hospitals.

(12) NIGHT CARE FACILITY. A child-care facility which is a center or a family home receiving a child or children for care during the night. A "night care facility" is further defined as follows:

a. Nighttime center. A facility which is established to receive more than 12 children for nighttime care.

b. Nighttime home. A family home which receives no more than six children for nighttime care.

c. Group nighttime home. A child-care facility which is a family home which receives at least seven but no more than 12 children for nighttime care and where there are at least two adults present and supervising the activities.

(13) RELATED. Any of the following relationships by blood, marriage, or adoption: Parent, grandparent, brother, sister, stepparent, stepbrother, stepsister, half brother, half sister, uncle or aunt, and their spouses.

(14) TRANSITIONAL LIVING FACILITY. A child-care facility or program that is designed to give opportunities to practice independent living skills to eligible persons at least 16 years of age and under 21 years of age in foster care in a variety of residential settings with varying degrees of care and supervision.



Section 38-7-3 - License to operate or conduct child-care facility - Required; exemption for church preschool programs; filing of notices, maintaining records, etc.; form for affidavits by parents or guardians; investigation of complaints by district attorney.

No person, group of persons or corporation may operate or conduct any facility for child care, as defined in this chapter, without being licensed or approved as provided in this chapter; provided, however, that nothing in this section or in this chapter prohibits an employee of the department from carrying out the duties of the department as provided in this title. Provided, further, the provisions of this chapter shall not apply to preschool programs which are an integral part of a local church ministry or a religious nonprofit elementary school, and are so recognized in the church or school's documents, whether operated separately or as a part of a religious nonprofit elementary school unit, secondary school unit or institution of higher learning under the governing board or authority of said local church or its convention, association, or regional body to which it may be subject; provided that notice is filed by the governing board or authority of the church or school with the department that said church or school meets the definition of a local church ministry or a religious nonprofit elementary school under terms of this section and are exempt from regulation by the department and a notice of intent to operate said programs is given to the appropriate fire and health departments so that said facilities shall be inspected in accordance with the state and local fire and health requirements for such programs. In addition, all exempt churches hereunder shall publish annually, on church letterhead, a notice to the department certifying that the following records are being maintained by the church: fire and health inspection reports; immunization verifications for all children; medical history forms for all staff and children and that the following information shall be available to parents or guardian prior to enrolling their children in said church ministry; staff qualifications; pupil-staff ratio; discipline policies; type of curriculum used in the learning program; the religious teachings to be given each child; and the type of lunch program available; provided further that prior to enrolling and annually thereafter parents or guardian and a responsible individual representing the governing board as authority of the church or school be required to sign and file with the department the affidavits provided by this section that the parents or guardian have been notified by said responsible individual that the church or school has filed notice and is exempt from regulation by the department. The district attorney of the county in which the preschool program is located shall, upon proper presentment of charges, investigate at his discretion any allegations against any such church under the laws of the State of Alabama.

COUNTY OF _____

Before me, a notary public in and for said state and county, appeared _____ and is known to me, after being duly sworn or affirmed, says as follows:

That affiant is the parent or legal guardian of the minor child/children _____; that affiant has been notified by _____, a representative of _____ church/school, that said church or school has filed notice and is exempt under law from regulation by the Department of Human Resources.

______ Parent/Legal Guardian

Sworn, or affirmed to and subscribed before me this _____ day of _____, 20__

STATE OF ALABAMA

COUNTY OF _____

Before me, a notary public in and for said state and county, appeared _____ and is known to me, after being duly sworn or affirmed says as follows:

That affiant is the designated representative of _____ church/school and that the below listed parents/guardians have been notified prior to enrollment/reenrollment that _____ church/school has filed notice with and is exempt under law from regulation by the Department of Human Resources: ______

_______________ Representative

Sworn or affirmed to and subscribed before me this ____ day of ______, 20__.

_______________ Notary Public



Section 38-7-4 - License to operate or conduct child-care facility - Application; investigation; application to operate foster family home may be made to licensed child-placing agency.

Any person, group of persons or corporation who or which receives children or arranges for care or placement of one or more children unrelated to the operator shall apply for a license or for approval to operate one of the types of child-care facilities defined in this chapter. Application for such license or approval to operate a child-care facility shall be made to the department in the manner and on forms prescribed by it. The department, upon receiving such application, shall examine the premises of the child-care facility, including buildings, equipment, furnishings and appliances thereof and shall investigate the persons responsible for the care of children therein. If, upon such examination of the facility and investigation of the persons responsible for care of children, the department is satisfied that the facility and the responsible persons reasonably meet standards prescribed for the type of child-care facility for which application is made, the department shall issue a license or an approval in the proper form, designating on said license or approval the type of child-care facility and, except for a child-placing agency, the number of children to be served at any one time. Application to operate a foster family home may be made to a licensed child-placing agency as defined in subdivision (7) of Section 38-7-2, and such licensed child-placing agency may examine said foster family home and investigate persons therein responsible for the care of children, and, upon being satisfied that the foster family home and the responsible persons reasonably meet standards prescribed by the department, said licensed child-placing agency may issue an approval to said foster family home.



Section 38-7-5 - License to operate or conduct child-care facility - Issuance and term; temporary permits; provisional approval of home; preferential treatment of family members concerning placement of children.

(a) Licenses or approvals shall be issued in such form and manner as prescribed by the department and are valid for two years from the date issued, unless revoked by the department or voluntarily surrendered by the licensee, or by the child-care facility designated on the notice of approval, provided, that the following occur:

(1) Licenses or approvals for boarding homes are valid for one year from the date of issuance, unless revoked by the department, or by the licensed child-placing agency which issued the approval, or unless voluntarily surrendered by the licensee or by the child-care facility designated on the notice of approval.

(2) Approvals for free homes shall continue in effect until notice of disapproval is given by the department, or by the licensed child-placing agency which issued the approval, or until the child-care facility designated on the notice of approval voluntarily withdraws.

(b) The department may issue a six-month permit to a facility for child care to allow such facility reasonable time to become eligible for a full license; provided, however, that no such six-month permit shall be issued to a foster family home.

(c) Notwithstanding any other provision of law to the contrary, when a child is taken into the department's foster care or custody on an emergency basis, or when there is a disruption or imminent disruption in a current foster care placement requiring placement elsewhere, and a prospective foster home is available, the department or licensed child-placing agency may conduct a preliminary inspection of the home and issue a provisional approval of the home. The provisional approval shall continue in effect for no more than six months and is nonrenewable. A provisional approval may be denied or revoked by the department at any time for failure to meet minimum standards set by the department or for any reason set forth in Section 38-7-8.

(d) Prior to the emergency licensing of foster homes, the department shall adhere to the settlement agreement reached in the R.C. v. Nachman lawsuit relating to preferential treatment for family members concerning the placement of children.



Section 38-7-6 - License to operate or conduct child-care facility - Renewal; reexamination; renewal of approval of boarding home.

(a) A licensed or approved child-care facility operating under this chapter shall apply for renewal of its license or approval, the application to be made to the department on forms prescribed by it; provided, however, that application for renewal of approval of a boarding home may be made to the licensed child-placing agency which issued the approval.

(b) The department shall reexamine every child-care facility for renewal of license or approval, including in that process, but not limited to, the examination of the premises and records of the facility and the persons responsible for the care of children as the department considers necessary to determine that minimum standards for licensing or approval continue to be met; provided, however, that in the case of a boarding home approved by a licensed child-placing agency, such reexamination may be made by said agency. If the department or the licensed child-placing agency, as the case may be, is satisfied that the facility continues to meet and maintain minimum standards which the department prescribes and publishes, the department shall renew the license or approval to operate the facility or the licensed child-placing agency shall renew its approval of a boarding home.



Section 38-7-7 - License to operate or conduct child-care facility - Department to establish minimum standards for licensing; factors to be considered; children in need of special treatment; department to offer consultation.

(a) The department shall prescribe and publish minimum standards for licensing and for approving all child-care facilities, as defined in this chapter. In establishing such standards the department shall seek the advice and assistance of persons representative of the various types of child-care facilities. The standards prescribed and published under this chapter shall include regulations pertaining to:

(1) The operation and conduct of the child-care facility and the responsibility it assumes for child care;

(2) The character, suitability and qualifications of the applicant and other persons directly responsible for the care and welfare of children served;

(3) The general financial ability and competence of the applicant to provide necessary care for children and to maintain prescribed standards;

(4) The number of individuals or staff required to insure adequate supervision and care of the children served;

(5) The appropriateness, safety, cleanliness and general adequacy of the premises, including maintenance of adequate fire prevention and health standards conforming to state laws and municipal codes to provide for the physical comfort, care, well-being and safety of children served;

(6) Provisions for food, clothing, educational opportunities, program equipment and individual supplies to assure the healthy physical and mental development of children served, consistent with the definitions contained in this chapter;

(7) Maintenance of records pertaining to the admission, progress, health and discharge of children, and provisions for confidentiality of such records;

(8) Filing of reports with the department; and

(9) Discipline of children.

(b) If, in a facility for child care, there are children diagnosed as mentally ill, mentally retarded or physically handicapped who are determined to be in need of special mental treatment or of nursing care, or both mental treatment and nursing care, the department shall seek the advice and recommendation of the Department of Mental Health or the State Board of Health, or of both, regarding the residential treatment and nursing care provided by the facility.

(c) The department, in applying standards prescribed and published, as herein provided, shall offer consultation through employed staff or other specified persons to assist applicants and licensees in meeting and maintaining minimum requirements for a license and to help them otherwise to achieve programs of excellence related to the care of children served.



Section 38-7-8 - License to operate or conduct child-care facility - Revocation or refusal to renew license - Grounds.

The department may revoke or refuse to renew the license or the approval of any child-care facility or refuse to issue a full license to the holder of a six-month permit should the license or the child-care facility designated on the notice of approval or the holder of a six-month permit:

(1) Consistently fail to maintain standards prescribed and published by the department;

(2) Violate the provisions of the license issued;

(3) Furnish or make any misleading or any false statements or report to the department;

(4) Refuse to submit to the department any reports or refuse to make available to the department any records required by the department in making investigation of the child-care facility for licensing purposes; provided, however, that the department shall not revoke or refuse to renew a license in such case unless it has made written demand on the person, firm or corporation operating the facility requesting such report or reports and such person, firm or corporation fails or refuses to submit such records for a period of 10 days;

(5) Fail or refuse to submit to an investigation by the department;

(6) Fail or refuse to admit authorized representatives of the department at any reasonable time for the purpose of investigation;

(7) Fail to provide, maintain, equip and keep in safe and sanitary condition premises established or used for child care as required under standards prescribed by the department, or as otherwise required by any law, regulation or ordinance applicable to such facility;

(8) Refuse to display its license or permit; or

(9) Fail to maintain financial resources adequate for the satisfactory care of children served in regard to upkeep of premises and provisions for personal care, medical services, clothing, learning experience and other essentials in the proper care, rearing and training of children.



Section 38-7-9 - License to operate or conduct child-care facility - Revocation or refusal to renew license - Aggrieved party entitled to hearing; review of final decision or action of department; bond; when decision may be set aside; section not applicable to boarding homes and free homes.

In the event a party or an applicant for a license or a licensee is denied a license or a renewal of a license or has a license suspended or revoked for the operation of a child-care facility required by this chapter to be licensed by the department, or in the event an application for such a license or renewal of a license is not acted upon with reasonable promptness, or in the event an approval required by this chapter to be issued by the department is denied or revoked or unduly delayed, any aggrieved party may appeal to the department for a fair hearing of his case. Notice and opportunity for a fair hearing and notice of right to counsel shall be given the appellant by the department, and at this hearing any party at interest may appear and present any relevant facts. The decision or action of the department on any fair hearing on any such appeal shall be final and binding and shall be complied with.

Any party aggrieved by a final decision or action of the department refusing to grant or to issue, or suspending or revoking a license or an approval for the operation of any child-care facility required by law to be licensed or approved by the department is entitled to a review of such final decision or action by filing a complaint with the circuit court in the county in which the child-care facility is located or in the Circuit Court of Montgomery County, Alabama. All such complaints shall be filed within 30 days from the date of such final decision or action, and a review shall be granted as a matter of right upon the filing with the department of a bond for security of costs of said review and upon filing said complaint both with the register or clerk of the circuit court, as designated hereinabove, and with the department. The court may set aside the final decision of the department only upon a finding of the court that such final decision was illegal, capricious or unsupported by the evidence. Upon motion of either party or upon its own motion the court may at its discretion take additional evidence. The provisions of this section shall not apply to boarding homes and free homes as defined in this chapter.



Section 38-7-10 - License to operate or conduct child-care facility - Investigation of operation without license; report to attorney general for prosecution.

Whenever the department is advised or has reason to believe that any person, group of persons or corporation is operating a child-care facility without a license or an approval or a six-month permit, it may make an investigation to ascertain the fact. If it finds that the child-care facility is being operated or has operated without a license or an approval or a six-month permit, it shall report the results of its investigation to the Attorney General and to the appropriate district attorney for prosecution; provided, however, that the department may delay in making said report to the Attorney General for a reasonable period of time, not to exceed 60 days, in order to give the person, group of persons or corporation operating the child-care facility reasonable opportunity to apply for a license or an approval or a six-month permit, and, therefore, to meet the standards prescribed in this chapter.



Section 38-7-11 - Inspection of facilities.

The department shall have the right and its authorized representatives shall be afforded reasonable opportunity, to inspect any child-care facility seeking a license or an approval or a six-month permit pursuant to this chapter, any child-care facility seeking a renewal of a license or an approval or a six-month permit pursuant to this chapter and any child-care facility which is operating under a license or an approval or a six-month permit issued pursuant to this chapter. Such inspection shall include, but not be limited to, premises, services, personnel, program, accounts and records, interviews with agents and employees of the child-care facility being inspected and interviews with any child or other person within the custody or control of said child-care facility. Such inspection shall be made at any reasonable time, without prior notice, and as often as necessary to enforce and administer the provisions of this chapter. It shall be the duty of the department, through its agents, to conduct the inspections authorized hereinabove. If any such inspection of a licensed or approved child-care facility discloses any condition, deficiency, dereliction or abuse which is, or could be, hazardous to the health, the safety or the physical, moral or mental well-being of the children in the care of the child-care facility being inspected, the same shall at once be brought to the attention of the department, and the department shall have the power to revoke without notice the license or approval or six-month permit of such child-care facility. In this event, the child-care facility shall not operate during the pendency of any proceeding for fair hearing or judicial review, except under court order.



Section 38-7-12 - Advertisements.

A child-care facility licensed or approved or operating under a six-month permit issued by the department may publish advertisements of the services for which it is specifically licensed or approved or issued a permit under this chapter. No person, unless licensed or approved or holding a permit as a child-care facility, may cause to be published any advertisement soliciting a child or children for care or placement or offering a child or children for care or placement.



Section 38-7-13 - Records to be kept by child-care facility; use and disclosure of information.

Every child-care facility shall keep and maintain such records as the department may prescribe pertaining to the admission, progress, health and discharge of children under the care of the facility. Records regarding children and facts learned about children and their relatives shall be kept confidential by the child-care facility and by the department. The department is authorized to promulgate rules and regulations governing the custody, use and disclosure of information in such records. Any person who has arrived at the age of 19 and who was placed by the department or by a licensed child-placing agency shall have the right to receive from the department or from the licensed child-placing agency information concerning his placement; except, that the name and address of a natural parent or relative shall be given by the department or the licensed child-placing agency only with the consent of said natural parent or relative.



Section 38-7-14 - Reports by child-care facility.

Every child-care facility shall make reports to the department on forms prescribed by the department and at times required by the department, giving information pertaining to the children under care and such other facts as the department may require.



Section 38-7-15 - Conditions precedent to bringing child into state for purposes of adoption or placement in child-care facility.

(a) No person or agency shall bring or send any child into the State of Alabama for the purpose of placing him or procuring his adoption or placing him in any child-care facility, as defined herein, without first obtaining the consent of the department. The department shall have the power to impose and enforce reasonable conditions precedent to the granting of such consent. Such conditions shall be for the purpose of providing the same care and protection for the child coming into the State of Alabama for placement or adoption as are afforded to a child who is born in the State of Alabama, and such conditions shall include the following:

(1) The department shall be authorized to designate an agency in another state from which said child is being brought or sent, or in which said child's parents or guardian may be found, to interview said parent or parents or guardians, or at least one of them, for the purpose of obtaining social information, background information and medical information about said child;

(2) The department shall be authorized to receive such information from the designated agency in the other state;

(3) The department shall be authorized to receive the birth certificate of said child from the designated agency in the other state or from other appropriate agency in the other state;

(4) The department shall be authorized to make a thorough investigation of the proposed foster parent or parents, and their home, to determine whether or not they are financially able, physically able and morally fit to have the care, supervision, training and control of said child;

(5) The department shall be authorized to make a thorough investigation of any child-care facility to which any child is being brought or sent to determine conformity to minimum standards prescribed herein for approval or licensing and to determine the suitability of such child-care facility for the care, supervision, training and control of said child;

(6) In case said child, subsequent to being brought into the State of Alabama, becomes dependent, neglected or delinquent prior to his adoption or becoming of legal age of majority, said child shall be subject to the laws of the State of Alabama as if he were a resident child of this state;

(7) The child will be placed in conformity with the rules and regulations of the department;

(8) The person with whom the child is placed shall be responsible for his proper care and training;

(9) The department shall have the right of visitation and supervision of the child and the home or the child-care facility in which he is placed until adoption becomes final or the child becomes 18 years of age;

(10) The department may, pursuant to the provisions of this chapter, prescribe the conditions of an agreement or contract with the designated out-of-state agency, when a child is brought into the State of Alabama.

(b) The person or agency receiving the child in Alabama shall report to the department at such reasonable times as the department may direct, as to the location and well-being of the child, so long as he shall remain within the state and until he shall have reached the age of 18 years or shall have been legally adopted.



Section 38-7-16 - Penalties; burden of proof of relationship.

Any person, group of persons, association or corporation who:

In a prosecution under this chapter, a defendant who relies upon the relationship of any child to himself has the burden of proof as to that relationship.



Section 38-7-17 - Duty of district attorney to enforce chapter or prosecute violations.

It shall be the duty of every district attorney or assistant district attorney within the circuit, county or other territory for which he is elected or appointed to institute action for the enforcement of the provisions of this chapter or to prosecute action for the violation of the provisions of this chapter, or both.



Section 38-7-18 - Mandatory state subsidized child day-care services program.

(a) There is hereby provided a mandatory state subsidized child day-care services program within the Department of Human Resources for a minimum average of 6,500 eligible children at not less than the current Department of Human Resources payment rates for a payment-to-provider cost of not less than $8,600,000.00, annually, based on fiscal year ending September 30, 1987.

(b) There is hereby provided, in addition to any and all other appropriations to the Department of Human Resources, a conditional appropriation of $2,400,000.00 from the Alabama Special Educational Trust Fund for the fiscal year beginning October 1, 1987, to the Department of Human Resources, to provide child day-care services for an additional 1,800 eligible children. The appropriation herein provided is conditional upon the condition of the Alabama Special Educational Trust Fund as ascertained by the Governor, and shall be released only upon orders of the Governor.



Section 38-7-19 - Powers of department as to transitional living facilities.

The Department of Human Resources may contract for utility services, purchase real or personal property, or enter into lease agreements for and may operate residences to be used as transitional living facilities to provide transitional living program services to an eligible child as defined in Section 38-7-2.



Section 38-7-20 - Employment in day care center of individual under 19 years of age with certain credentials.

Nothing in this chapter shall preclude an individual under the age of 19 years who has graduated from a high school with a Child Development Associate Credential from being employed by a day care center and counted in the staff-child ratio, as defined in subdivision (4) of Section 38-7-2.






Chapter 7A - CHILD CARE COMMISSION.

Section 38-7A-1 - Commission established.

There is established a Child Care Commission composed of members who shall be culturally, economically, and geographically diverse and who shall be representative of the following: Four persons appointed by the Governor shall be qualified electors of the state and representatives of the following statewide child day care advocacy associations, FOCAL, Alabama Association of Licensed Child Care, Alliance for Alabama Child Care, and Alabama Association for Young Children; nine persons shall be owners or operators, or both, of child day care facilities as follows: A representative of the Alabama Head Start Association, a representative of the Alabama Christian Education Association, two licensed family day care home providers, two licensed for-profit small business center based day care operators, and two licensed private nonprofit community based agencies, and one licensed multi-center operator, five of whom shall be appointed by the Speaker of the House of Representatives of Alabama and four of whom shall be appointed by the Lieutenant Governor of the State of Alabama; two persons, appointed by the Speaker Pro Tem of the House of Representatives, shall be parents of children who are enrolled in a religious exempt child day care program; two persons, appointed by the President Pro Tem of the Alabama Senate, shall be parents of children who are enrolled in a licensed child day care program; two representatives of child care management agencies selected by the directors of the agencies; one person appointed by the Commissioner of the Department of Human Resources; and one person selected by the Alabama Association of County Directors of Human Resources. Vacancies shall be filled by the appointing authority.



Section 38-7A-2 - Meetings; expenses; terms.

Members of the commission shall meet at least quarterly, and at other times the chair of the commission deems appropriate. Members shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the course of their duties. The commission expenses shall not exceed the sum of $10,000 annually. The expenses, including all expenses for publishing the annual report, shall be paid from the Quality Enhancement Federal Funds allocated to the Department of Human Resources. A chair of the commission shall be elected by the membership at the first meeting of the commission. Members shall be appointed for two-year terms and may be eligible to succeed themselves for one additional term. Members shall be appointed to the commission by June 2, 1993. Any member who fails to attend three consecutive meetings or at least one half of all commission meetings held during the calendar year shall be deemed to have resigned. Clerical and administrative assistance to the commission shall be provided by the Department of Human Resources.



Section 38-7A-3 - Responsibilities.

The commission shall have the following responsibilities:

(a) Develop a proposal for a statewide child day care plan for development and planning for the industry for professional growth and to keep pace with the growing need for affordable and available child care for working families in the state.

(b) Develop a proposal to identify projected needs of the subsidized child care program and to identify all federal and state revenue sources available for child day care in the State of Alabama.

(c) Review and recommend improvements and strengthening of the Child Care Act of 1971 and Alabama's Minimum Standards for Child Care as prescribed by the Department of Human Resources, and be represented on any committee assigned the responsibility of revising the act or minimum standards.

(d) Develop and assimilate information on employer, company, and corporate support for child day care which includes options, costs, and benefits of that support.

(e) Review and recommend financial incentives to encourage employer, company, and corporate support of child day care.

(f) Review the availability of public or private no or low interest loans for capital investment in child day care.

(g) Review the feasibility and affordability of liability insurance for child day care providers.

(h) Recommend to the Department of Human Resources the procedures to be used in notifying licensees, approved operators, and registrants regarding regulatory changes.

(i) Appoint a resource person as liaison with the Department of Public Health, the Department of Education, the State Fire Marshal's Office, and other departments and agencies of government to receive suggestions and information, recommend solutions to avoid duplicate or conflicting requirements, or both, upon operators subject to regulations by the State of Alabama, achieve collaboration among these agencies, and help ensure that federal and state funds are being used in the most efficient manner to help protect the health and safety of children being cared for in child day care programs.

(j) Recommend methods for improving the quality of nonresidential child care and increasing the safety of children in child day care programs.



Section 38-7A-4 - Public hearings; annual report.

The commission may publicize and hold public hearings and review suggestions from parents of children utilizing child care services, providers of the services, and other interested parties, including representatives of nongovernmental entities, child development specialists, and professionals in child care related fields. The commission shall make an annual written report to the Legislative Council, the Governor, and the Department of Human Resources of its findings and recommendations in regard to issues affecting licensed child day care. The report shall be made available to the public upon the payment of reasonable costs for providing a copy thereof.






Chapter 7B - LICENSED DAY CARE EVACUATION PLAN.

Section 38-7B-1 - Evacuation plan.

(a) A licensed day care center shall have a written plan for evacuation in the event of fire, natural disaster, or other threatening situation that may pose a health or safety hazard to the children in the center. The plan shall include, but not be limited to, all of the following:

(1) A designated relocation site and evacuation route.

(2) Procedures for notifying parents of the relocation and ensuring family reunification.

(3) Procedures to address the needs of individual children including children with special needs.

(4) Instructions relating to the training of staff or the reassignment of staff duties, as appropriate.

(5) Coordination with local emergency management officials.

(6) A program to ensure that appropriate staff are familiar with the components of the plan for evacuation.

(b) A licensed day care center shall update the plan for evacuation by December 31 of each year.

(c) A licensed day care center shall retain an updated copy of the plan for evacuation, provide an updated copy to appropriate local emergency management officials, and provide a copy to the parent, custodian, or guardian of each child at the time of the child's enrollment in the day care center and when the plan is updated.






Chapter 8 - RELIEF AND SUPPORT OF POOR PERSONS BY COUNTIES.

Section 38-8-1 - Powers of county commission generally.

The county commission of each county shall have jurisdiction, power and authority necessary and proper for the relief and support of the poor of its county, including the power to acquire and hold property and employ persons necessary therefor, and payment therefor shall be made out of county funds.



Section 38-8-2 - Burial of persons dying with no estate, etc.

Upon the decease of any person having no estate and leaving no relatives in the county with the ability or estate adequate to defray his necessary burial expenses, such necessary burial expenses are a charge upon the county in which such death shall take place, and the county commission, upon the presentation of the account of such burial expenses shall make payment therefor.



Section 38-8-3 - Other or further provisions by counties.

The county commission of each county shall have the power and authority, with the approval of the State Department of Human Resources and security, to make other or further provision for the care of the poor of the county. The disbursement of funds for this purpose shall be made through agencies and in such manner as may be approved by the State Department of Human Resources.






Chapter 9 - PROTECTION OF AGED ADULTS OR ADULTS WITH A DISABILITY.

Section 38-9-1 - Short title.

This chapter shall be known and may be cited as the Adult Protective Services Act of 1976.



Section 38-9-2 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) ABUSE. The infliction of physical pain, injury, or the willful deprivation by a caregiver or other person of services necessary to maintain mental and physical health.

(2) ADULT IN NEED OF PROTECTIVE SERVICES. A person 18 years of age or older whose behavior indicates that he or she is mentally incapable of adequately caring for himself or herself and his or her interests without serious consequences to himself or herself or others, or who, because of physical or mental impairment, is unable to protect himself or herself from abuse, neglect, exploitation, sexual abuse, or emotional abuse by others, and who has no guardian, relative, or other appropriate person able, willing, and available to assume the kind and degree of protection and supervision required under the circumstances.

(3) CAREGIVER. An individual who has the responsibility for the care of a protected person as a result of family relationship or who has assumed the responsibility for the care of the person voluntarily, by contract, or as a result of the ties of friendship.

(4) COURT. The circuit court.

(5) DEPARTMENT. The Department of Human Resources of the State of Alabama.

(6) EMOTIONAL ABUSE. The willful or reckless infliction of emotional or mental anguish or the use of a physical or chemical restraint, medication, or isolation as punishment or as a substitute for treatment or care of any protected person.

(7) EMPLOYEE OF A NURSING HOME. A person permitted to perform work in a nursing home by the nursing home administrator or by a person or an entity with an ownership interest in the facility, or by both. A person shall be considered an employee whether or not he or she receives compensation for the work performed.

(8) EXPLOITATION. The expenditure, diminution, or use of the property, assets, or resources of a protected person without the express voluntary consent of that person or his or her legally authorized representative or the admission of or provision of care to a protected person who needs to be in the care of a licensed hospital by an unlicensed hospital after a court order obtained by the State Board of Health has directed closure of the unlicensed hospital. For the purpose of this section and Sections 38-9-6 and 38-9-7, the term "unlicensed hospital" shall have the meaning ascribed to it in Section 22-21-33, and the term "licensed hospital" shall have the meaning ascribed to it in Section 22-21-20.

(9) INTENTIONALLY. A person acts intentionally with respect to a result or to conduct described by a statute defining an offense, when his or her purpose is to cause that result or to engage in that conduct.

(10) INTERESTED PERSON. Any adult relative, friend, or guardian of a protected person, or any official or representative of a public or private agency, corporation, or association concerned with his or her welfare.

(11) MISAPPROPRIATION OF PROPERTY OF A NURSING HOME RESIDENT. The deliberate misplacement or wrongful, temporary, or permanent use or withholding of belongings or money of a resident of a nursing home without the consent of the resident.

(12) NEGLECT. The failure of a caregiver to provide food, shelter, clothing, medical services, or health care for the person unable to care for himself or herself; or the failure of the person to provide these basic needs for himself or herself when the failure is the result of the person's mental or physical inability.

(13) NURSING FACILITY. A facility which is licensed as a nursing home by the Alabama Department of Public Health pursuant to Article 2, Chapter 21, Title 22.

(14) OTHER LIKE INCAPACITIES. Those conditions incurred as the result of accident or mental or physical illness, producing a condition which substantially impairs an individual from adequately providing for his or her own care or protecting his or her own interests or protecting himself or herself from physical or mental injury or abuse.

(15) PERSON. Any natural human being.

(16) PHYSICAL INJURY. Impairment of physical condition or substantial pain.

(17) PROTECTED PERSON. Any person over 18 years of age subject to protection under this chapter or any person, including, but not limited to, persons who are senile, persons with intellectual disabilities and developmental disabilities, or any person over 18 years of age that is mentally or physically incapable of adequately caring for himself or herself and his or her interests without serious consequences to himself or herself or others.

(18) PROTECTIVE SERVICES. Those services whose objective is to protect an incapacitated person from himself or herself and from others.

(19) RECKLESSLY. A person acts recklessly with respect to a result or to a circumstance described by a statute defining an offense when he or she is aware of and consciously disregards a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk shall be of such nature and degree that its disregard constitutes a gross deviation from the standard conduct that a reasonable person would observe in the situation. A person who creates a risk but is unaware of that risk solely by reason of voluntary intoxication, as defined in subdivision (e)(2) of Section 13A-3-2, acts recklessly with respect thereto.

(20) SENILITY. Organic brain damage caused by advanced age or other physical illness to the extent that the person so afflicted is substantially impaired in his or her ability to adequately provide for his or her own care.

(21) SERIOUS PHYSICAL INJURY. Physical injury which creates a risk of death, or which causes serious and protracted disfigurement, protracted impairment of health, protracted loss of the function of any bodily organ, or the impairment of the function of any bodily organ.

(22) SEXUAL ABUSE. Any conduct that is a crime as defined in Sections 13A-6-60 to 13A-6-70, inclusive.



Section 38-9-3 - Legislative findings and intent.

The legislature recognizes that there are many adult citizens of the state who, because of the infirmities of age, disabilities or like incapacities, are in need of protective services. Such services should, to the maximum degree of feasibility, allow the individual the same rights as other citizens, and at the same time protect the individual from exploitation, neglect, abuse and degrading treatment. This chapter is designed to establish those services and assure their availability to all persons when in need of them, and to place the least possible restriction on personal liberty and exercise of constitutional rights consistent with due process and protection from abuse, exploitation and neglect.



Section 38-9-4 - Arrangements for protective services; liability of department for protective services; services to conform to wishes of person to be served; duty of department to ascertain persons in need of care and protection.

(a) Protective services may be arranged when an adult person is in need of care and protection because of danger to his health or safety; provided, that nothing in this chapter shall be construed to mean that the department is chargeable for the cost of such care except where such care is specifically provided for by law or departmental regulations and funding exists for such purpose. All protective services shall be in conformity with the wishes of the person to be served unless the person is unable or unwilling to accept such services, and if the person is unable or unwilling to accept such services, the court may order such services. The department may be required to provide or arrange for services only for persons it is equipped to serve and agrees to serve.

(b) The department shall seek out, through investigation, complaints from citizens or otherwise, the adults in the state who are in need of care and protection because of danger to their health or safety, and shall, as far as may be possible, through existing agencies, public or private, or through such other resources as are available, aid such adults to a fair opportunity in life.



Section 38-9-5 - Emergency protective services.

When there is brought to the attention of a county department of human resources a person who is unable, because of physical or mental disabilities, to provide for his basic needs for shelter, food, clothing or health care, and whose health or safety is in immediate danger, the department may arrange for protective services with the consent of the person. If the person is incapable of giving consent or does not consent, the department shall petition the court for an order authorizing the department to arrange for care for such person immediately. Upon a determination by the court that such care is urgently and immediately necessary to protect the health or safety of the person, an appropriate order of the court shall be issued authorizing the department to arrange for the placement of such person in an approved foster home, licensed nursing home or other similar facility immediately. At the proceeding to obtain the necessary order, any relative or other interested person may appear to oppose or join in the petition of the department. In the event of such involuntary protective placement the court shall thereafter, within 10 days, cause notice to be given, as appropriate, to the person, his spouse and other interested persons of the action of the court, the present whereabouts of the person and setting a time for a hearing on the matter of the person's need for protective placement, the appropriateness of the present placement and arrangements for future care.



Section 38-9-6 - Protective placement or other protective services.

(a) An interested person may petition the court to order protective placement or other protective services for an adult in need of protective services. No protective placement or other protective services may be ordered unless there is a determination by the court that the person is unable to provide for his or her own protection from abuse, neglect, exploitation, sexual abuse, or emotional abuse. Upon a petition, setting forth the facts and name, age, sex, and residence of the person, the court of the circuit in which the person resides shall appoint a day, not more than 30 days from the filing of the petition, for the hearing on the petition. If, on the hearing of a petition, the person is not represented by counsel, the court shall appoint a guardian ad litem to represent him or her. A jury of six persons shall be impanelled for the hearing to serve as the trier of facts.

(b) Costs of court proceedings under this chapter shall be paid as other civil court costs are paid, as provided for by law.

(c) The court shall give preference in making a determination to the least drastic alternative considered to be proper under the circumstances, including a preference for noninstitutional care wherever possible. Before ordering the protective placement of any person, the court shall direct a comprehensive evaluation of the adult in need of services, if such an evaluation has not already been made and if it is necessary. The court may utilize available resources in the community in determining the need for placement. The department shall cooperate with the court in securing available resources for the person to be served. A copy of the comprehensive evaluation shall be provided to the guardian or to the guardian ad litem or attorney of the person if a guardian has not been appointed. The court obtaining the evaluation shall request appropriate information which shall include at least the following:

(1) The address of the place where the person is residing and the person or agency who is providing services at present, if any.

(2) A resume of any professional services provided to the person by the department or other agency in connection with the problems creating a need for placement.

(3) A medical, psychological, social, vocational, and educational evaluation and review, where necessary.

(d) The department which arranges for a protective placement shall make an evaluation and submit a written report to the court at least once every six months covering the physical, mental, and social condition of each person for whom it is acting and shall recommend an alternative arrangement where appropriate.

(e) Any record of the department or other agency pertaining to such a person shall not be open for public inspection. Information in a record shall not be disclosed publicly in such a manner as to identify individuals, but may be made available on application for cause to persons approved by the commissioner of the department or by the court.

(f) Placement may be made in an appropriate alternative living arrangement such as a licensed nursing home, licensed personal care facility, or approved foster care home. No person shall be committed to a mental health facility under this chapter. A court may enter orders granting the department additional time to locate an appropriate licensed facility in which to place a person living in an unlicensed facility.

(g) If the person is eligible for the adult services program of the department, usual department policies shall be followed in regard to fees or payments, or both. If the person's income or resources, or both, make him or her ineligible for department services other than protective services, payment for services in relation to his or her evaluation, and to his or her care in a protective setting is to be made from his or her income or resources, or both. A guardian, a conservator, or both, may be appointed by the court. The department shall not be appointed as guardian or conservator and shall not be appointed custodian other than for the limited purpose, where appropriate, of transporting an adult for protective placement as ordered by the court. If it is agreeable with the person to be served, the court may appoint a guardian, or conservator, or both, having the same powers, duties, and obligations, including having a bond, as a guardian of an incapacitated person or a conservator under the Alabama Uniform Guardianship and Protective Proceedings Act and it shall not be necessary to have a hearing on that issue; otherwise, the court may appoint a guardian, a conservator, or both, following the procedures provided by the Alabama Uniform Guardianship and Protective Proceedings Act. If a jury is requested or required, the jury impanelled in this court according to subsection (a) of this section shall serve that function.

(h) When any adult in need of protective services is unable to manage his or her estate and because of the inability is in danger of being reduced to poverty and want, an interested person may petition the court to preserve the estate of the person, to direct use of the estate for the needs of the person, and for the general relief of the person.

(i) No civil rights are relinquished as a result of any protective placement under this chapter. Nothing in this chapter shall be construed to authorize or require medical care or treatment for a person in contravention of his or her stated or implied objection upon the grounds that the medical care and treatment conflict with his or her religious beliefs and practices.

(j) As far as is compatible with the mental and physical condition of the adult in need of services or claimed to be in need of services under this chapter, every reasonable effort shall be made to assure that no action is taken without the full and informed consent of the person.

(k) To promote coordination, placement, and service delivery for persons living in unlicensed facilities and needing placement in a licensed facility, the department shall establish a coordinating council composed of representatives of interested state and local agencies including the state Department of Public Health and the state Department of Mental Health. The council shall also include representatives from the Alabama Nursing Home Association, Alabama Assisted Living Association, Alabama Hospital Association, and other interested persons, agencies, or groups as determined by commissioner. The council shall meet at times designated by the commissioner for coordination purposes identified by the commissioner including identifying resources and placements, increasing needed supportive services, and assuring maximum community coordination of effort in placing in a licensed facility persons living in an unlicensed facility.



Section 38-9-7 - Violations; penalties.

(a) It shall be unlawful for any person to abuse, neglect, exploit, or emotionally abuse any protected person. For purposes of this section, residence in a nursing home, mental institution, developmental center for people with an intellectual disability, or other convalescent care facility shall be prima facie evidence that a person is a protected person. Charges of abuse, neglect, exploitation, or emotional abuse may be initiated upon complaints of private individuals, as a result of investigations by social service agencies, or on the direct initiative of law enforcement officials.

(b) Any person who intentionally abuses or neglects a person in violation of this chapter shall be guilty of a Class B felony if the intentional abuse or neglect causes serious physical injury.

(c) Any person who recklessly abuses or neglects a person in violation of this chapter shall be guilty of a Class C felony if the reckless abuse or neglect causes serious physical injury.

(d) Any person who intentionally abuses or neglects a person in violation of this chapter, shall be guilty of a Class C felony if the intentional abuse or neglect causes physical injury.

(e) Any person who recklessly abuses or neglects a person in violation of this chapter, shall be guilty of a Class A misdemeanor if the reckless abuse or neglect causes physical injury.

(f) Any person who emotionally abuses a person in violation of this chapter shall be guilty of a Class A misdemeanor.

(g) Any person who exploits a person in violation of this chapter shall be guilty of a Class C felony, where the value of the property, assets, or resources or illegal services provided to a protected person by an unlicensed hospital exceeds one hundred dollars ($100).

(h) Any person who exploits a person in violation of this chapter shall be guilty of a Class A misdemeanor, if the value of the property, assets, or resources or illegal services provided to a protected person by an unlicensed hospital does not exceed one hundred dollars ($100).

(i) If a violation of this section is also a violation of any other Alabama criminal statute, then a conviction or acquittal under either statute bars prosecution under the remaining statute.



Section 38-9-8 - Reports by physicians, etc., of physical, sexual, or emotional abuse, neglect, or exploitation - Required; contents; investigation.

(a) All physicians and other practitioners of the healing arts or any caregiver having reasonable cause to believe that any protected person has been subjected to physical abuse, neglect, exploitation, sexual abuse, or emotional abuse shall report or cause a report to be made as follows:

(1) An oral report, by telephone or otherwise, shall be made immediately, followed by a written report, to the county department of human resources or to the chief of police of the city or city and county, or to the sheriff of the county if the observation is made in an unincorporated territory, except that reports of a nursing home employee who abuses, neglects, or misappropriates the property of a nursing home resident shall be made to the Department of Public Health. The requirements to report suspicion of suspected abuse, neglect, or misappropriation of property of a nursing home resident by an employee of a nursing home shall be deemed satisfied if the report is made in accordance with the rules of the State Board of Health.

(2) Within seven days following an oral report, an investigation of any alleged abuse, neglect, exploitation, sexual abuse, or emotional abuse shall be made by the county department of human resources or the law enforcement official, whichever receives the report, and a written report prepared which includes the following:

a. Name, age, and address of the person.

b. Nature and extent of injury suffered by the person.

c. Any other facts or circumstances known to the reporter which may aid in the determination of appropriate action.

(b) All reports prepared by a law enforcement official shall be forwarded to the county department of human resources within 24 hours.

(c) The county department of human resources shall not be required to investigate any report of abuse, neglect, exploitation, sexual abuse, or emotional abuse that occurs in any facility owned and operated by the Alabama Department of Corrections or the Alabama Department of Mental Health.

(d) Notwithstanding the foregoing, the Department of Public Health shall investigate all reports that a nursing home employee has abused or neglected a nursing home resident, or misappropriated the property of a nursing home resident, in accordance with the rules of the State Board of Health and the federal regulations and guidelines of the Medicaid and Medicare programs. The Department of Public Health shall investigate the complaints in accordance with the procedures and time frames established by the agency. A county department of human resources shall not be required to investigate the complaints.



Section 38-9-9 - Reports by physicians, etc., of physical abuse, neglect or exploitation - Immunity of reporter from civil and criminal liability.

Any person, firm or corporation making or participating in the making of a report pursuant to this chapter or participating in a judicial proceeding resulting therefrom shall in so doing be immune from any liability, civil or criminal, that might otherwise be incurred or imposed.



Section 38-9-10 - Reports by physicians, etc., of physical abuse, neglect or exploitation - Penalty for failure to make report.

Any physician or other practitioner of the healing arts who shall knowingly fail to make the report required by this chapter shall be guilty of a misdemeanor and shall, upon conviction, be punished by imprisonment for not more than six months or a fine of not more than $500.00.



Section 38-9-11 - Exemption of officers, agents and employees of department from civil liability.

Any officer, agent or employee of the department, in the good faith exercise of his duties under this chapter, shall not be liable for any civil damages as a result of his acts or omissions in rendering assistance or care to any person.






Chapter 9A - IN-HOME SERVICES AND EQUIPMENT FOR PERSONS WITH DEVELOPMENTAL DISABILITY.

Section 38-9A-1 - Definitions.

As used in this chapter, the following definitions shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(a) ADULT. An individual 18 years of age or older with a developmental disability.

(b) AGENCY. Any public state agency, including, but not limited to, the Department of Mental Health, Department of Public Health, and Department of Education.

(c) CHILD. An individual under the age of 18 who has a developmental disability or who is at risk for a developmental disability. A child under the age of six is considered at risk for a developmental disability if the child has substantial developmental delay or specific congenital or acquired condition that has a high probability of resulting in a developmental disability if services are not provided.

(d) COMMUNITY COUNCIL. A local council composed of people with a developmental disability and their family members who supervise the implementation of the program in its designated community consistently with the policies and procedures of the regional council.

(e) DEVELOPMENTAL DISABILITY. A severe chronic disability of a person that:

(1) Is attributable to a mental or physical impairment or a combination of mental and physical impairments.

(2) Is manifested before the person attains the age of 22, except in the case of traumatic brain injury in which age is not a factor.

(3) Is likely to continue indefinitely.

(4) Results in a substantial functional limitation in three or more of the following major life activities:

a. Capacity for independent living.

b. Economic self-sufficiency.

c. Learning.

d. Mobility.

e. Receptive and expressive language.

f. Self care.

g. Self-direction.

(5) Reflects a need of the person for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services that are of lifelong or extended durations and are individually planned and coordinated.

(f) FAMILY. The person or persons with whom the person with a developmental disability resides and who is primarily responsible for the physical care, health, and nurturing of the individual with a developmental disability. The term does not include hospitals, sanitariums, nursing homes, group homes, or any other similar institution.

(g) FINANCIAL ASSISTANCE. A monetary payment to an eligible person with a developmental disability and the family of a child with a developmental disability needed to defray the cost of social services related to the disability. Financial assistance includes, but is not limited to, cash subsidies, cash allowances, cash vouchers, or reimbursement to enable eligible persons to acquire social services or medical services.

(h) INDIVIDUAL AND FAMILY SUPPORTS. Goods, services, and financial assistance to an individual with a developmental disability or the family of such an individual that are provided to meet the goals of: (i) Providing a quality of life comparable to the extent practicable, to that of similarly situated individuals not having a developmental disability and families not having an individual with a developmental disability; and (ii) preventing premature or inappropriate out-of-home placement. Individual and family support includes, but is not limited to, the following:

(1) Communication services.

(2) Counseling services.

(3) Crisis intervention.

(4) Day care.

(5) Dental and medical care that are not otherwise covered.

(6) Equipment and supplies.

(7) Financial assistance.

(8) Home and vehicle modifications.

(9) Home health services.

(10) Homemaker services.

(11) Parent education and training.

(12) Personal assistance services.

(13) Recreation.

(14) Respite care.

(15) Self-advocacy training.

(16) Service coordination.

(17) Specialized diagnosis and evaluation.

(18) Specialized nutrition and clothing.

(19) Specified utility costs.

(20) Therapeutic and nursing services.

(21) Transportation.

(22) Vocational and employment supports.

(i) MEMORANDUM OF UNDERSTANDING. A document which establishes or clarifies the specific details of an agreement between two or more parties.

(j) PROGRAM. The Individual and Family Support Program created in Section 38-9A-2.

(k) REGIONAL SUPPORT COUNCIL. A regional council composed of people with developmental disability and their family members that supervise the implementation of the program in its designated region.



Section 38-9A-2 - Individual and Family Support Program.

(a) The Individual and Family Support Program is created and shall be administered through a system of regional support councils and their affiliated community councils and a state council. One regional support council is created and incorporated as a private nonprofit corporation in each of the mental retardation regions as defined by the Department of Mental Health. The regional support councils and their affiliated community councils may receive and accept funds, real estate, and other items of value from state agencies and other organizations, and enter into any necessary agreements and contracts for the purposes of implementing this chapter. Councils may employ adequate staff personnel including a state coordinator to implement the program. If staff personnel are employed through a fiscal agent or other entity apart from the council, a memorandum of understanding which defines the roles and responsibilities of the staff shall be required.

(b) The following principles shall be adhered to in developing programs to support individuals with developmental disabilities and their families:

(1) Individuals with developmental disabilities and their families are best able to determine their own needs and should be empowered to make decisions concerning necessary, desirable, and appropriate services.

(2) Families should receive the support necessary to care for their children at home.

(3) Family support should be responsive to the needs of the entire family unit.

(4) Supports should be sensitive to the unique needs and strengths of individuals and families.

(5) Supports should build on existing social networks and natural sources of support.

(6) Supports may be needed throughout the lifespan of the individual who has a developmental disability.

(7) Supports should encourage the integration of people with developmental disabilities into the community.

(8) Support services should be flexible enough to accommodate unique needs of individuals and families as they evolve over time.

(9) Support services should be consistent with the cultural preferences and orientations of individuals and families.

(10) Support services should be comprehensive and coordinated across the agencies that provide resources and services, or both, to individuals and families.

(11) Family, individual, and community-based services should be based on the principles for sharing ordinary places, developing meaningful relationships, learning things that are useful, and making choices, as well as increasing the status and enhancing the reputation of the people served.

(12) Supports should be developed in the state that are necessary, desirable, and appropriate to support individuals and families.

(13) Developmental disabilities programs and policies should enhance the development of the individual with a developmental disability and the family.

(14) A comprehensive, coordinated system of supports to families effectively uses existing resources and minimizes gaps in supports to families and individuals in all areas of the state.

(15) Service coordination is a goal oriented process for coordination of the range of services needed and wanted by persons with developmental disabilities and their families, and is independent of service provision.

(c) State agencies and departments may enter into agreements, contracts, or grants with regional or affiliated community councils, families, caregivers, or individuals with a developmental disability to purchase or provide individual and family support.

(d) All volunteer council members shall be protected from liability stemming from the participation of the volunteer as provided in Section 6-5-336.



Section 38-9A-3 - Regional support councils.

(a) Each regional support council shall be composed solely of individuals with developmental disabilities and their family members. Membership shall not exceed 20 members per council, with at least one member to be appointed from each of the affiliated councils, and at least two at-large members who are not members of any community council. A quorum of 40 percent of the membership shall be required to conduct business. Membership shall be distributed equitably throughout the geographic region and shall be representative of the prevalent developmental disabilities. Membership terms shall be for a period of three years. The regional councils shall develop policies for ensuring the implementation of the membership requirements in this section.

Successor members to fill expiring terms shall be made by the regional councils for a term of three years each.

(b) The members of each council shall serve on a voluntary basis, but shall be reimbursed for reasonable expenses incurred in council participation within the guidelines determined by the state council. The guidelines shall reflect the intent of this chapter to value and actively support a diversity of consumer and family participation.

(c) The regional councils shall adopt, subject to the approval of the State Support Council, policies and procedures within its respective region regarding:

(1) Development of a planning process that includes collection and evaluation of data and requests for the program that is coordinated with other service planning efforts.

(2) Development of appropriation requests for individual and family support within the region.

(3) Fiscal accountability procedures, including provisions for an annual independent audit.

(4) Program specifications for the region that shall include, but not be limited to, the following:

a. Criteria for allocation of funds to individuals, families, and support programs.

b. Eligibility determination for persons with developmental disabilities and families with whom an individual with a developmental disability resides.

c. Methodologies for allocating resources to individuals and families within the funds available.

(5) Coordination of the individual and family support program and the use of its funds equitably throughout the region, with other publicly funded programs.

(6) Resolution of grievances and complaints filed pertaining to actions of the individual and family support program, and an appeals process.

(7) Quality assurance and quality improvement guidelines pursuant to subsection (f) that include, at a minimum, a measurement of the extent of consumer and family satisfaction with the services and support of the program.

(8) Annual evaluation of services, including, but not limited to, consumer satisfaction.

(9) Development and implementation of a public awareness, education, and outreach program.

(10) Development of a constitution and bylaws.

(11) Sanction of the community council.

(d) The council shall meet at least quarterly.

(e)(1) The council may dispense financial assistance and individual and family support to eligible persons who have developmental disabilities, and to eligible families of those persons. Any financial assistance provided to individuals or families pursuant to this chapter based on funds provided by the Department of Mental Health shall be made in compliance with rules promulgated by the department.

(2) The council may also choose to fund support programs operated by local agencies.

(f) The councils shall adopt a quality improvement plan that does all of the following:

(1) Adheres to the principles of Section 38-9A-2.

(2) Addresses the policies and procedures required by subsection (c).

(3) Includes fundamental quality assurance activities.

(4) Incorporates concepts of continuous quality improvement.

(5) Utilizes consumer and family satisfaction assessment data as a quality indicator.

(6) Is evaluated annually to assess its effectiveness in improving the following:

a. Consumer and family satisfaction with the IFS services and support.

b. The efficiency and effectiveness of the councils in operations and performance.

c. The compliance of the councils with the requirements of this chapter.

(7) Is revised annually based on results of subdivision (6).



Section 38-9A-4 - Community councils.

(a) Each regional council shall sanction in accordance with state and regional council policies and procedures local area affiliate councils within its region, to be known as community councils, for the purpose of implementing the Individual and Family Support Program at the local community level.

(b) Each community council shall be composed solely of people with disabilities and their family members. Members shall be appointed by the respective community councils, within the criteria established by the regional councils. Membership shall be distributed equitably throughout the local community area and shall be representative of the prevalent developmental disabilities.

(c) Each community council shall perform the following duties:

(1) Determine specific eligibility criteria within the broad criteria set by the regional council.

(2) Receive applications for support funding from individuals, families, and service programs, and select recipients.

(3) Authorize and disburse funding for approved recipients within the funds available.

(4) Collect and evaluate support data, including consumer and family satisfaction, for planning purposes, and coordinate with other local and regional service planning efforts.

(5) Adhere to the constitution and bylaws as developed by the regional council.

(6) Adhere to the principles of subsection (b) of Section 38-9A-2.



Section 38-9A-5 - State Support Council.

(a) The State Support Council is created and shall be comprised of not more than 15 consumer and family members. Of these, there will be three representatives appointed by each regional support council. These shall include a regional council officer, one other regional council member, and a community council member. Additionally, the following individuals or their designees shall serve as nonvoting advisory members: The Chair of the Developmental Disabilities Planning Council, the Commissioner of the Department of Human Resources, the Commissioner of the Department of Mental Health, the State Superintendent of Education, the Director of the Department of Rehabilitation Services, and the State Health Officer of the Department of Public Health. The State Support Council shall provide a forum for the development of a state plan for an individual and family support system reflecting the experiences and needs of each region which shall be updated at least every three years and a forum for the consolidation and presentation of the annual budget request. The State Support Council shall make an annual report to the Legislature that includes an evaluation of the program and recommendations for future policy in individual and family supports. The report shall also be distributed to the Governor for dissemination to state agencies.

(b) The state council shall also develop a code of ethics for the council, including a policy regarding potential conflicts of interest in membership, receipt of supports, and other areas as appropriate.

(c) The state council shall meet at least quarterly.



Section 38-9A-6 - Plans and budgets.

(a) The local, regional, and state plans for individual and family supports developed by each community and regional council and the State Support Council shall be developed in conjunction with the regional planning process of the Division of Mental Retardation of the Department of Mental Health. These plans and accompanying proposed budgets shall be considered by the Commissioner of the Department of Mental Health as a line item in the department's budget request that is annually submitted to the Governor's office.

(b) The minimum level of funding in any year in the line item shall be six hundred fifty thousand dollars ($650,000) as a continuation of current funding from the Department of Mental Health, except that this amount may be reduced in a fiscal year in an amount equal to or less than any reduction applied to all other community-based programs and services of the Division of Mental Retardation in that same fiscal year. Provided, however, this exception shall not apply to federal maintenance of effort requirements. The councils may request the allocation of additional new funds in the budget of the Department of Mental Health for the Individual and Family Support Program and may also receive new funds from other state agencies and from the State General Fund.

(c) The state, regional, or affiliated community councils, as defined by this chapter, are exempted from any county and local and sales and use taxes.



Section 38-9A-7 - Nothing in chapter to restrict other chapters.

(a) Nothing contained in this chapter shall limit, restrict, or alter the provisions of Chapter 51 of Title 22, regarding regional mental health programs and facilities.

(b) Nothing contained in this chapter shall limit, restrict, or alter the provisions of Chapter 50 of Title 22.



Section 38-9A-8 - Individual and family support and financial assistance.

(a) Individual and family support is complementary to, but not supplemental to, other assistance or benefits available through other public or private assistance programs.

(b) Financial assistance, or the value of goods or services provided to eligible individuals or families shall not be deemed as income for any purpose, and is exempt from all state and local taxation and reporting.

(c) Financial assistance shall not be alienable by sale, assignment, garnishment, executions, or otherwise.

(d) The individual or family recipient shall decide how financial assistance is used subject to the following:

(1) The family or individual recipient shall submit an annual report stating generally how the assistance was used.

(2) The family or individual recipient shall report promptly any event or condition affecting continued eligibility for support including, but not limited to:

a. Death of a family member.

b. Death of the responsible family adult.

c. Placement outside the home.

d. Change of state of residence.



Section 38-9A-9 - Continuation of chapter.

(a) It is the intent of the Legislature to continue the Individual and Family Support Program established pursuant to this chapter, commencing with Section 38-9A-1.

(b) This chapter is continued and shall be a permanent statute.

(c) Section 9 of Act 93-334, S. 421, 1993 Regular Session (Acts 1993, p. 507), is amended to read as follows:

"Section 9. This act shall become effective October 1, 1993."






Chapter 9B - ALABAMA FAMILY TRUST BOARD OF TRUSTEES.

Section 38-9B-1 - Legislative findings.

(a) The Legislature finds and declares the following:

(1) It is an essential function of state government to provide basic support for persons with a mental or physical impairment that substantially limits one or more major life activities, whether the impairment is congenital or occurs by reason of accident, injury, age, or disease.

(2) The cost of providing basic support for persons with a mental or physical impairment is difficult for many citizens to afford, and they are forced to rely upon the government to provide that support.

(3) The families and friends of persons with a mental or physical impairment desire to supplement, but not replace, the basic support provided by state government and other governmental programs.

(4) Medical, social, and other supplemental services are often provided by family members and friends of persons with a mental or physical impairment, for the lifetime of the impaired persons.

(5) It is necessary and desirable for the public health, safety, and welfare of the people of this state to encourage, enhance, and foster the ability of family members and friends of those individuals with a mental or physical impairment to supplement, but not to replace, the basic support provided by state government and other governmental programs and to provide for medical, social, or other supplemental services for those impaired persons.

(b) The Legislature declares the purpose of the Alabama Family Trust Corporation, the Alabama Family Trust, and the Alabama Family Trust Charitable Trust is to encourage, enhance, and foster the provision of medical, social, or other supplemental services for persons with a mental or physical impairment.



Section 38-9B-2 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) ALABAMA FAMILY CHARITABLE TRUST (AFT CHARITABLE TRUST). The trust established by the board of trustees that qualifies as a tax exempt charitable entity under the United States Internal Revenue Code, to provide benefits for any individual who does not have a sufficient amount in his or her AFT Trust to meet the individual's needs.

(2) ALABAMA FAMILY TRUST (AFT TRUST). The Alabama Family Trust established pursuant to this chapter.

(3) ALABAMA FAMILY TRUST CORPORATION (AFT CORPORATION). An Alabama not-for-profit corporation established by the board of trustees pursuant to this chapter that qualifies as a tax exempt charitable organization under the United States Internal Revenue Code.

(4) BOARD OF TRUSTEES. The Alabama Family Trust Board of Trustees established pursuant to this chapter.

(5) COMMISSIONER. The Commissioner of the Alabama Department of Mental Health.

(6) CONTRIBUTION. The balance of all amounts placed in a particular account but not including any appreciation in value of investments or accretions thereto resulting from any source, such as dividends, interest, and capital gains. In no event shall contribution mean more than the total of all contributions made to a particular account.

(7) CONTRIBUTOR. Any person who makes a donation directly to the AFT Corporation or the AFT Charitable Trust.

(8) CO-TRUSTEE. Any person named by the settlor to work with the trustee in providing benefits to a life beneficiary, except neither a contributor nor a contributor's spouse shall be the co-trustee if the contributor or the contributor's spouse is the life beneficiary.

(9) DEPARTMENT. The Alabama Department of Mental Health.

(10) IMPAIRMENT. A mental or physical disability that substantially limits one or more major life activities, whether the impairment is congenital or acquired by accident, injury, age, or disease, and where the impairment is verified by medical findings that meet the medical-vocational requirements for a finding of disability under Section 223(d) of the Social Security Act, 42 U.S.C. Section 423(d), or under Section 1614 of the Social Security Act, 42 U.S.C. Section 1382c.

(11) LIFE BENEFICIARY. A beneficiary designated by a settlor.

(12) NET INCOME. The earnings received on investments less expenses and fees for administration.

(13) REQUESTING PARTY. The party requesting arbitration of a dispute regarding benefits to be provided by the AFT Trust.

(14) RESPONDING PARTY. The party not requesting arbitration of a dispute regarding benefits to be provided by the AFT Trust.

(15) SETTLOR. A person who establishes an AFT Trust account for a life beneficiary.

(16) SUCCESSOR LIFE BENEFICIARY. A successor life beneficiary designated by the settlor to the AFT Trust, who is a legal sibling of the life beneficiary and who otherwise qualifies as a life beneficiary under the conditions of this chapter.

(17) TRUSTEE. The Alabama Family Trust Corporation.



Section 38-9B-3 - Contributors allowed to supplement care of impaired persons; assets of trustees.

(a) Contributors may supplement the care, support, habilitation, and treatment of impaired persons pursuant to this chapter. Neither the contribution to the AFT Trust for the benefit of a life beneficiary nor the use of AFT Trust assets to provide benefits shall in any way reduce, impair, or diminish the benefits to which a person is otherwise entitled by law. The establishment and administration of the AFT Trust shall not be taken into consideration in appropriations for the department to render services required by law.

(b) The assets held by the trustee and assets held in the AFT Trust and the AFT Charitable Trust pursuant to this chapter shall not be considered state money, assets of the state, or revenue for any purpose of the Constitution of Alabama of 1901, or statute or any other state's constitution or statute. The assets held by the trustee and its income and operations shall be exempt from all state and local taxation.



Section 38-9B-4 - Creation of board; composition; compensation; accounting of funds; policies and procedures.

(a) There is hereby created the Alabama Family Trust Board of Trustees, which shall be an instrumentality of the state. The board of trustees shall consist of eleven persons appointed by the Governor of Alabama, Presiding Officer of the Senate of Alabama, and Speaker of the Alabama House of Representatives. The members shall serve until their successors are appointed and confirmed by the Senate. The trustees shall be persons who are not employed by the department. The board of trustees shall be composed of the following:

(1) Two individuals who represent the interests of persons with mental illness. The commissioner shall seek recommendations of those individuals to represent persons with mental illness and shall submit a list of six names to the Governor from which two shall be appointed. One shall be appointed for a term of two years, and one for three years. Thereafter, as the term of a trustee expires, the commissioner shall submit to the Governor a list of not less than three nor more than five proposed trustees to represent the interests of persons with mental illness and the Governor shall appoint one trustee from the list for a term of three years.

(2) Two individuals who represent the interests of persons with intellectual or developmental disabilities. The commissioner shall seek recommendations of those individuals to represent persons with intellectual or developmental disabilities and shall submit a list of six names to the Governor from which two shall be appointed. One shall be appointed for a term of two years, and one for three years. Thereafter, as the term of a trustee expires, the commissioner shall submit to the Governor a list of not less than three nor more than five proposed trustees to represent the interests of persons with intellectual or developmental disabilities, and the Governor shall appoint one trustee from the list for a term of three years.

(3) Two individuals who represent the interests of persons with physical impairments. The commissioner shall seek recommendations of individuals to represent those persons with physical impairments and shall submit a list of six names to the Governor from which two shall be appointed. One shall be appointed for a term of two years, and one for three years. Thereafter, as the term of a trustee expires, the commissioner shall submit to the Governor a list of not less than three nor more than five proposed trustees to represent the interests of persons with physical impairments, and the Governor shall appoint one trustee from the list for a term of three years.

(4) Five persons who are recognized for their expertise in general business matters and procedures. The commissioner shall submit a list of nine names to the Governor from which three shall be appointed. Of the three business people to be appointed by the Governor, one shall be appointed for a term of one year, one for two years, and one for three years. Thereafter, as the term of a trustee expires, the commissioner shall submit to the Governor a list of not less than three but not more than five proposed trustees, and the Governor shall appoint one business person from the list as trustee for a term of three years. The commissioner shall submit a list of three names to the Presiding Officer of the Senate from which one trustee shall be appointed for a term of three years. Thereafter, as the term of the trustee representing business interests appointed by the Presiding Officer of the Senate expires, the commissioner shall submit to the Presiding Officer of the Senate a list of not more than three proposed trustees, and the Presiding Officer of the Senate shall appoint one business person from the list as trustee for a term of three years. The commissioner shall submit a list of three names to the Speaker of the House of Representatives from which one trustee shall be appointed for a term of three years. Thereafter, as the term of the trustee representing business interests appointed by the Speaker of the House of Representatives expires, the commissioner shall submit to the Speaker of the House of Representatives a list of not more than three proposed trustees, and the Speaker shall appoint one business person from the list as trustee for a term of three years.

(b) The trustees shall receive no compensation for their services. The AFT Corporation shall reimburse the trustees for necessary expenses actually incurred in the performance of their duties.

(c) The board of trustees annually shall prepare or cause to be prepared an accounting of funds in the AFT Trust and the AFT Charitable Trust and shall transmit a copy of such accounting to the Governor, the Presiding Officer of the Senate, and the Speaker of the House of Representatives.

(d) The board of trustees shall establish policies, procedures, and other rules and regulations necessary to implement this chapter.

(e) The membership of the board of trustees shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The corporation shall annually report to the Legislature by the second legislative day of each regular session to what extent the corporation has complied with the diversity provisions of this chapter.



Section 38-9B-5 - AFT Corporation, Trust, and Charitable Trust.

(a) The board of trustees shall establish and administer the AFT Corporation. The board of trustees shall execute all documents necessary to establish and administer the AFT Corporation including, but not limited to, documents to form a not-for-profit corporation and to qualify as an organization pursuant to Section 501(c)(3) of the United States Internal Revenue Code.

(b) The AFT Corporation shall establish the AFT Trust and the AFT Charitable Trust, and the board of trustees shall administer the AFT Trust and the AFT Charitable Trust through the AFT Corporation. The board of trustees and the AFT Corporation shall take all steps necessary to satisfy all federal and state laws to ensure that the AFT Trust and the AFT Charitable Trust are qualified to supplement the provision of government entitlement funding and, where necessary, are qualified as tax exempt entities under the United States Internal Revenue Code.

(c) The documents establishing the AFT Trust shall include and be limited by the following:

(1) To be eligible to participate in the AFT Trust, a life beneficiary must suffer from an impairment as defined in this chapter.

(2) The AFT Trust may accept contributions from any source, so long as basic eligibility requirements are satisfied, to be held, administered, managed, invested, and distributed in order to facilitate the coordination and integration of private financing for individuals who have an impairment, while maintaining the eligibility of those individuals for government entitlement funding. Contributions and earnings of the AFT Trust may be administered as one trust for purposes of investment and management of funds. Notwithstanding the foregoing, separate accounts shall be established for each designated life beneficiary. The net income earned shall be credited to the accounts of the life beneficiaries in proportion to the fair market value that each account has to the total fair market value of all accounts. Administrative fees and administrative expenses may be charged directly to an account of a life beneficiary, except that administrative fees shall not exceed the income allocated to that account.

(3) Every settlor shall designate a specific person as the life beneficiary of the contribution made by the contributor. In addition, each settlor shall name a co-trustee, including a successor or successors to the co-trustee, to act with the trustee on behalf of the designated life beneficiary. Notwithstanding the foregoing, neither a life beneficiary or his or her spouse shall be eligible to be a co-trustee or a successor co-trustee.

(4) If a settlor designates a contributor or the contributor's spouse as the life beneficiary, then the account of the life beneficiary shall, regardless of any other provision of this chapter, meet the following additional conditions:

(i) The AFT Trust shall be irrevocable.

(ii) The amounts remaining in the life beneficiary's account upon the death of the life beneficiary shall be first dispersed to the AFT Corporation, as agent for all purposes of the State of Alabama, as reimbursement for any funds owed to the State of Alabama, or to any other state, the District of Columbia or any other commonwealth, territory, or jurisdiction of the United States for medical assistance paid on behalf of the life beneficiary under the plan of the respective jurisdiction, and the balance, if any, shall be dispersed in accordance with rules and regulations adopted by the AFT Corporation. All sums received by the AFT Corporation, as agent for the State of Alabama, shall be distributed, as appropriate, by the AFT Corporation.

(iii) Neither a contributor nor the contributor's spouse shall serve as co-trustee.

(5) During his or her lifetime, any contributor or contributor's spouse who has not been designated as the life beneficiary, may revoke his or her contribution made to the AFT Trust. Notwithstanding the foregoing, any contributor may, at any time, voluntarily waive the right to revoke by written notice. If the life beneficiary has not received any benefits provided by the use of the AFT Trust income or principal at the time the contributor revokes the contribution to the AFT Trust, then an amount equal to the current fair market value of the balance of the life beneficiary's account in the AFT Trust as determined on the date of distribution shall be returned to the contributor. If at the time a contributor revokes the contribution to the AFT Trust, then an amount equal to 95 percent of the current fair market value of the principal balance of the life beneficiary account in the AFT Trust as determined on the date of distribution shall be returned to the contributor. The remaining balance of the life beneficiary account shall be distributed to the AFT Charitable Trust.

(6) The co-trustee, with the consent of the trustee, shall agree on the amount of income or principal, or both, to be used to provide non-cash benefits in the best interest of the life beneficiary. Any net income which is not used shall be added annually to the principal.

(7) In the event that the trustees and the co-trustee shall be unable to agree either on the amount of income or principal, or income and principal, to be used or the benefits to be provided, then either the trustees or the co-trustee may request that the matter be resolved by arbitration. The requesting party shall send a written request for arbitration to the responding party and shall in the request set forth the name, address, and telephone number of the requesting party's arbitrator. The responding party shall, within 10 days, after receipt of the request for arbitration, set forth in writing to the requesting party the name, address, and telephone number of the responding party's arbitrator. Copies of the request for arbitration and response shall be sent to the commissioner of the department. If the two designated arbitrators are unable to agree upon a third arbitrator within 10 days after the responding party has identified the responding party's arbitrator, then the commissioner shall designate the third arbitrator by written notice to the requesting and responding parties' arbitrators. The three arbitrators shall meet and render a decision within 30 calendar days after the appointment of the third arbitrator. A decision of a majority of the arbitrators shall be binding upon the requesting and responding parties. Each party shall pay the fees and expenses of the party's arbitrator and the fees and expenses of the third arbitrator shall be borne equally by the parties.

(8) If a life beneficiary for whose benefit a contribution has been made to the AFT Trust ceases to be eligible to participate in the AFT Trust, and the contributor does not revoke or withdraw the applicable balance of the life beneficiary's account in the AFT Trust, then the trustee may, by written notice to the contributor or acting co-trustee, terminate the AFT Trust as to such life beneficiary.

(9) At the time of termination pursuant to subdivision (8) of this subsection of a life beneficiary's account from the AFT Trust, if the life beneficiary has not received any benefits provided by the use of AFT Trust income or principal, or the life beneficiary has received benefits provided by the use of AFT Trust income or principal for a period of not more than five years from the date a contribution has first been made to the AFT Trust for the life beneficiary, then an amount equal to 95 percent of the current fair market value of the principal balance of the life beneficiary's account in the AFT Trust as determined on the date of distribution shall be distributed to the account of the successor life beneficiary, and the balance of the life beneficiary's account in the AFT Trust shall be distributed to the AFT Charitable Trust. At the time of withdrawal by the co-trustee or termination as provided above, if the life beneficiary has received any benefits provided by the use of AFT Trust income or principal for a period of more than five years from the date a contribution has first been made to an account in the AFT Trust for the life beneficiary, then an amount equal to 90 percent of the current fair market value of the balance of the life beneficiary's account in the AFT Trust as determined on the date of distribution shall be distributed to the account of the successor life beneficiary, and the balance of the life beneficiary's account in the AFT Trust shall be distributed to the AFT Charitable Trust.

(10) If the life beneficiary dies before receiving any benefits provided by the use of AFT Trust income or principal, all amounts remaining in the account of such life beneficiary shall be transferred to the account of a successor life beneficiary, if any. If there is no successor life beneficiary, then an amount equal to the current fair market value of the principal balance of the life beneficiary's account in the AFT Trust as determined on the date of distribution shall be distributed to the person or persons as the settlor has designated. If at the time of death of the life beneficiary, the life beneficiary has received benefits provided by the use of AFT Trust income or principal, or both, then all amounts remaining in the account of such life beneficiary shall be transferred to the account of a successor life beneficiary, if any. If there is no successor life beneficiary, an amount equal to 90 percent of the current fair market value of the balance of the life beneficiary's account in the AFT Trust, as determined on the date of distribution, shall be distributed to the person or persons as the settlor has designated, and the remaining balance of the life beneficiary's account in the AFT Trust, shall be distributed to the AFT Charitable Trust.

(11) Upon receipt of a notice of the death of a life beneficiary where there is a successor life beneficiary, the applicable portion of the current fair market value of the life beneficiary's account in the AFT Trust shall be transferred to the account of the successor life beneficiary, and the co-trustee for the successor life beneficiary, with the consent of the trustee, shall agree on the amount of income or principal, or both, to be used to provide non-cash benefits in the best interest of the successor life beneficiary. After the death of a life beneficiary, an amount equal to 90 percent of the current fair market value of the balance of the successor life beneficiary's account in the AFT Trust, as determined on the date of distribution, shall be distributed to the person or persons as the settlor has designated, and the remaining balance of the successor life beneficiary's account in the AFT Trust shall be distributed to the AFT Charitable Trust.

(d) The documents establishing the AFT Charitable Trust shall include and be limited to the following:

(1) The AFT Charitable Trust shall be a charitable trust under the United States Internal Revenue Code and shall be administered as part of the AFT Trust, but as a separate account. The income attributable to the AFT Charitable Trust shall be used for the benefit of beneficiaries of AFT individual trusts who have needs that cannot be met from funds available to such life beneficiaries from their AFT individual trusts. The board of trustees shall determine annually the amount of AFT Charitable Trust income to be used to provide benefits and the nature and type of benefits to be provided for each AFT life beneficiary while taking into account the individual's eligibility for government benefits. Any income of the AFT Charitable Trust not used shall be added annually to the principal.

(2) The board of trustees shall accept contributions to the AFT Charitable Trust from any source and shall comply with all rules and regulations under the United States Internal Revenue Code that govern the acceptance of charitable contributions.



Section 38-9B-6 - Rights and interests of life beneficiaries and contributors.

(a) No life beneficiary shall have any vested or property rights or interests in the AFT Trust, nor shall any life beneficiary have the power to anticipate, assign, convey, alienate, or otherwise encumber any interest in the income or principal of the AFT Trust nor shall the income or principal be or any interest of any life beneficiary thereunder be liable for any debt incurred by the life beneficiary, nor shall the principal or income of the AFT Trust Fund be subject to seizure by any creditor of any life beneficiary under any writ or proceeding in law or in equity.

(b) Except for the right of a contributor who is not and whose spouse is not a life beneficiary to revoke any contribution made to the AFT Trust, pursuant to subdivision (5) of subsection (c) of Section 38-9B-5, neither the settlor, contributor, nor any acting co-trustee has the right to sell, assign, convey, alienate, or otherwise encumber, for consideration or otherwise, any interest in the income or the principal of the AFT Trust, nor shall the income or the principal or any interest of any life beneficiary thereunder be liable for any debt incurred by the settlor, contributor, or any acting co-trustee, nor shall the principal or income of the AFT Trust be subject to seizure by any creditor of any settlor, contributor, or any acting co-trustee under any writ or proceeding in law or in equity.



Section 38-9B-7 - Trustee liability.

No trustee or co-trustee serving pursuant to the provisions of this chapter shall at any time be liable for any mistake of law or fact, or of both law and fact, or errors of judgment, or for any loss sustained by the AFT Trust or AFT Charitable Trust, or by any life beneficiary, or by any other person, except through actual fraud or willful misconduct on the part of such trustee or co-trustee.






Chapter 9C - BILL OF RIGHTS FOR PERSONS WITH DEVELOPMENTAL DISABILITIES AND TRAUMATIC BRAIN INJURY.

Section 38-9C-1 - Short title.

This chapter shall be known and may be cited as "The Alabama Bill of Rights for Persons with Developmental Disabilities and Traumatic Brain Injury."



Section 38-9C-2 - Legislative findings.

The Legislature finds that services to persons with developmental disabilities and traumatic brain injury must be based on individual need, provided by appropriately qualified individuals, and available to persons with developmental disabilities in community environments. Services should be provided in a way which is normalizing as well as respectful of the rights, feelings, and responsibilities of each person with a disability. Services should also focus on enabling individuals to maintain responsibility for setting their own goals, directing their own lives, and acting responsibly as members of their community. Persons who have disabilities shall not be deprived of any right, benefit, or privilege guaranteed by law, the Constitution of Alabama of 1901, or the Constitution of the United States without due process of law.



Section 38-9C-3 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) DEVELOPMENTAL DISABILITY. A disability that includes the following items:

a. Is attributable to a mental, cognitive, or physical impairment, or any combination of mental, cognitive, and physical impairments.

b. Is manifested before the individual attains age 22 except in cases of traumatic brain injury when age is not a variable.

c. Is likely to continue indefinitely.

d. Results in substantial functional limitations in three or more of the following areas of major life activities:

1. Self-care.

2. Receptive and expressive language.

3. Learning.

4. Mobility.

5. Self-direction.

6. Capacity for independent living.

7. Gainful employment.

(2) TRAUMATIC BRAIN INJURY. An injury to the brain, not of degenerative or congenital nature but caused by an external physical force, that may produce a diminished or altered state of consciousness, which results in impairment of cognitive abilities or physical functioning.

(3) PROVIDER. Any agency, corporation, or individual who provides services to persons with developmental disabilities and/or traumatic brain injury, provided, that this chapter shall only apply to physicians licensed to practice medicine to the extent that medical services to individuals covered by the chapter must be provided in accordance with established standards of medical care.



Section 38-9C-4 - Rights.

The rights of persons with developmental disabilities and traumatic brain injury include, but are not limited to, all of the following:

(1) The right to exercise the rights of citizens of the United States and the State of Alabama.

(2) The right to access a full array of services appropriate for them as individuals.

(3) The right to inclusion in the community.

(4) The right to live, work, be educated, and recreate with people who do not have disabilities.

(5) The right to be presumed competent until a court of competent jurisdiction determines otherwise.

(6) The right to social interaction with members of either sex.

(7) The right to vote and otherwise participate in the political process according to applicable laws of the United States and the State of Alabama.

(8) The right to free exercise of religion.

(9) The right to confidential handling of personal, financial, and medical records.

(10) The right to own and possess real and personal property.

(11) The right to privacy and dignity.

(12) The right to reasonable access to and privacy of mail, telephone, communications, and visitors.

(13) The right to receive only those drugs and medications which are prescribed in accordance with established standards of medical care.

(14) The right to have physical and chemical restraints used only in accordance with established standards of medical, social, and educational care, taking into consideration the health status of the individual.

(15) The right to a free and appropriate public education as set forth in the laws of the State of Alabama.

(16) The right to be free from abuse, exploitation, or neglect.

(17) The right to make decisions that affect their lives.

(18) The right to access general services in their community and local neighborhood.

(19) The right to use services in a safe and humane environment.

(20) The right to be accorded human respect and dignity on an individual basis in a consistently humane fashion.

(21) The right to exercise rights without reprisal.

(22) The right to access dental and medical care, including vision and hearing services.

(23) The right to be free from any physical, verbal, sexual, or psychological abuse, exploitation, coercion, reprisal, intimidation, or neglect.

(24) The right to be fully informed, on an individual basis, concerning services provided, with information presented in a setting and in language appropriate to the person's ability to understand.

(25) The right to be informed specifically of the procedures for initiating a complaint or grievance procedure and the applicable appeals process, including the means of requesting a hearing or review of the complaint.

(26) The right to be informed of the means for accessing advocates, ombudsmen, or rights protection services within the program and, as applicable, the State of Alabama Mental Health System, the Department of Human Resources, the federal advocacy system, and other advocacy services. Such access must be allowed without fear of reprisal.

(27) The right to adequate food and shelter in residential programs operated or certified by regulatory agencies of the State of Alabama.

(28) The right to enforce these rights in a court of competent jurisdiction or appropriate administrative proceeding on an individual basis.



Section 38-9C-5 - Providers who contract with agencies or programs required to develop written policies to ensure rights.

All providers who contract or subcontract with any federal, state, or local agency or program to provide services in the State of Alabama to persons with developmental disabilities or traumatic brain injury in Alabama shall develop and implement written policies and procedures to ensure the rights enumerated above are observed by the provider in discharging its contractual or subcontractual duties and responsibilities. At a minimum, these policies and procedures shall provide for the following:

(1) Affirm and safeguard the rights stated in this chapter.

(2) Provide that prompt, reasonable action be taken to prevent the potential for further abuse while an investigation is in process.

(3) Provide for a prompt and thorough investigation of all allegations of abuse, exploitation, or neglect by trained, experienced personnel delegated with all necessary authority.

(4) Provide that the results of all investigations shall be reported to the administrators of the program or his or her designated representative on an interim basis during the course of the investigation and within 72 hours of completion of the investigation.

(5) Establish corrective action, including education and training for a provider-affiliated individual who has been found responsible for violations of rights herein enumerated. Criminal violations shall be reported to the Office of the Attorney General, State of Alabama, or the local district attorney for consideration of further legal action.

(6) Prohibit the employment of individuals known to the provider to have a conviction of child, elder, patient, or resident abuse, exploitation, or neglect in any job involving care or services for people with developmental disabilities or traumatic brain injuries.

(7) Provide training and informational materials on rights and on the prevention of abuse, exploitation, and neglect for administrators, professionals, direct-care staff, and volunteers. Each new staff member shall demonstrate working knowledge of this information. When possible, ongoing training shall be provided.



Section 38-9C-6 - Construction with other law.

This chapter shall not override or repeal any provisions of the Adult Protective Services Act pursuant to Section 38-9-1 et seq., or the Child Abuse Reporting Act pursuant to Section 26-14-1 et seq., and shall be read in pari materia with those provisions.



Section 38-9C-7 - Effect of chapter on established standards of medical care; application of written policies requirement.

This chapter shall not be interpreted or construed to alter, expand, or diminish established standards of medical care applicable to physicians licensed to practice medicine. Notwithstanding any provision of this chapter to the contrary, the requirement to develop and implement written policies and procedures as outlined in Section 38-9C-5 shall not apply to the private offices of physicians licensed to practice medicine.



Section 38-9C-8 - No reduction or expansion of rights beyond rights guaranteed other persons.

Provided that nothing in this legislation shall be construed to reduce or expand the rights of persons with developmental disabilities or traumatic brain injuries beyond the rights guaranteed to any other person under the Constitution of the United States and the statutes enacted thereto and the Constitution of Alabama of 1901 and the statutes enacted thereto.






Chapter 9D - ELDER ABUSE PREVENTION ACT.

Section 38-9D-1 - Short title.

This chapter shall be known and may be cited as the Elder Abuse Prevention Act.



Section 38-9D-2 - Definitions.

The following words are defined for the purposes of this chapter:

(1) COORDINATED SYSTEM OF CARE. The total effort in the state, inclusive of service coordination/case management, that is directed at meeting the needs of individuals who are at risk of elder abuse.

(2) COUNCIL. The Alabama Interagency Council for the Prevention of Elder Abuse.

(3) ELDER ABUSE. The maltreatment of an older person, age 60 or above, by any person, including the following:

a. Emotional/Psychological Abuse. The intentional infliction of mental or emotional anguish by threat, humiliation, intimidation, or other verbal or non-verbal abusive conduct. Examples of psychological abuse include name calling, insulting, ignoring for extended periods of time, frightening, intimidating, and isolating from friends and family.

b. Material Exploitation. The unauthorized use of funds or any resources of an elderly individual or the misuse of power of attorney or representative payee status for one's own advantage or profit. Examples include stealing jewelry or other property and obtaining the elderly person's signature for transfer of property or for a will through duress or coercion.

c. Neglect. The intentional or unintentional failure by the caregiver to obtain adequate goods or services for the elderly person's maintenance and well-being. Examples include a caregiver who fails to buy groceries or prescription medications.

d. Physical Abuse. The intentional use of physical force that results in bodily injury, pain, or impairment. Examples of physical abuse include beating, slapping, bruising, cutting, burning, pushing or shoving, excessively restraining, force-feeding, and physical punishment.

e. Self-neglect. Behavior of an elderly person that threatens his or her own health or safety. Examples are failure to provide oneself with adequate food, clothing, shelter, medication, safety, and proper hygiene.

f. Sexual Abuse. The non-consensual sexual contact of any kind with an elderly individual. Examples include fondling of the breast or genitals, rape, coerced nudity, and sexually explicit photographing.

(4) LEAD AGENCY. The Department of Senior Services shall be designated to be the lead agency for the council.

(5) PARTICIPATING AGENCY. A department, commission, council, board, division, community service provider, or an office or other entity which may provide services to individuals at risk of elder abuse and their families.

(6) POLICIES. Directives by the lead agency, participating agencies, the executive committee, or other written documents that represent the position of the council concerning any matter within the purview of this chapter.



Section 38-9D-3 - Alabama Interagency Council for the Prevention of Elder Abuse.

There is created the Alabama Interagency Council for the Prevention of Elder Abuse. The members of the council shall include, but not be limited to, the following:

(1) The chief executive officer, or his or her designee, of each of the following participating agencies and organizations:

a. The Alabama 911 Network.

b. The Administrative Office of Courts.

c. The Attorney General.

d. The Banking Department.

e. The Coalition Against Domestic Violence.

f. The Crime Victims Compensation Commission.

g. The Department of Forensic Sciences.

h. The Department of Human Resources.

i. The Department of Insurance.

j. The Department of Mental Health.

k. The Department of Public Health.

l. The Alabama State Law Enforcement Agency.

m. The Department of Senior Services.

n. The Department of Veterans Affairs.

o. The Governor's Office of Faith Based Initiatives and Community Service.

p. The Medicaid Agency.

q. The Office of Prosecution Services.

r. The Peace Officers' Standards and Training Commission.

s. The Probate Judges Association.

t. The Securities Commission.

u. The Sheriffs Association.

v. The State Bar Association.

w. AARP Alabama.

x. The Association of Area Agencies on Aging.

y. The Criminal Justice Information System.

z. The Nursing Home Association.

aa. The Alabama Silver-Haired Legislature.

(2) The membership of the council shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(3) The chief executive officers of state agencies serving on the council shall serve ex officio.

(4) The council shall meet at the call of the chair and the meetings shall be open to the public.

(5) No member of the council shall cast a vote on any matter which would provide direct financial benefit to that member or otherwise give the appearance of a conflict of interest under state law.

(6) The Commissioner of the Department of Senior Services shall serve as the chair of the council.



Section 38-9D-4 - Powers and duties.

The council shall have the following duties and authority:

(1) Define the roles and responsibilities of all participating agencies.

(2) Adopt rules for the internal operation of the council.

(3) Recommend to the Commissioner of the Department of Senior Services appointment of additional members to serve on the council as deemed necessary and appropriate.

(4) Develop a long-range plan, reviewed semi-annually, for addressing the needs of those at risk for elder abuse, which, to the extent practical, is derived from scientific based research and nationally recognized best practices. The council shall provide a copy of the plan and a detailed summary of any progress toward implementation of the plan to the Governor and the Legislature on or before the 10th legislative day of each regular session. The plan should include, but not be limited to, all of the following:

a. The elimination of barriers to identifying and reporting elder abuse such as duplicative or fragmented policies which may require modification.

b. The development of a coordinated program of services for victims of elder abuse to include the identification, intervention, prevention, and prosecution of the crime of elder abuse.

c. A comprehensive fiscal review and analysis with recommendations for state spending on programs and services for elder abuse prevention.

d. The identification of annual action steps toward implementation.

(5) Ensure interagency collaboration, public participation, and mutual sharing of information to facilitate policy decisions and the implementation of a plan for addressing the needs of those at risk for elder abuse.



Section 38-9D-5 - Role of Department of Senior Services.

The Department of Senior Services shall be responsible for the general administration, supervision, and monitoring of all council activities.



Section 38-9D-6 - Implementation of chapter.

The implementation of this chapter shall be subject to the availability of appropriations to expand, intensify, and coordinate the activities of the council. The activities of the council shall include the expansion of council membership.



Section 38-9D-7 - Sunset provision.

Repealed by Act 2015-94 effective April 28, 2015.






Chapter 9E - Protecting Alabama's Elders Act. Transferred.

Section 38-9E-1 - Short title.

Transferred to §13A-6-190 by Act 2014-346, §1(1)(7) effective April 9, 2014.



Section 38-9E-2 - Definitions.

Transferred to §13A-6-191 by Act 2014-346, §1(1)(7) effective April 9, 2014.



Section 38-9E-3 - Elder abuse and neglect - First degree.

Transferred to §13A-6-192 by Act 2014-346, §1(1)(7) effective April 9, 2014.



Section 38-9E-4 - Elder abuse and neglect - Second degree.

Transferred to §13A-6-193 by Act 2014-346, §1(1)(7) effective April 9, 2014.



Section 38-9E-5 - Elder abuse and neglect - Third degree.

Transferred to §13A-6-194 by Act 2014-346, §1(1)(7) effective April 9, 2014.



Section 38-9E-6 - Financial exploitation of an elderly person - First degree.

Transferred to §13A-6-195 by Act 2014-346, §1(1)(7) effective April 9, 2014.



Section 38-9E-7 - Financial exploitation of an elderly person - Second degree.

Transferred to §13A-6-196 by Act 2014-346, §1(1)(7) effective April 9, 2014.



Section 38-9E-8 - Financial exploitation of an elderly person - Third degree

Transferred to §13A-6-197 by Act 2014-346, §1(1)(7) effective April 9, 2014.



Section 38-9E-9 - Financial exploitation of an elderly person - Prosecution.

Transferred to §13A-6-198 by Act 2014-346, §1(1)(7) effective April 9, 2014.



Section 38-9E-10 - Liability of persons reporting or investigating violations.

Transferred to §13A-6-199 by Act 2014-346, §1(1)(7) effective April 9, 2014.



Section 38-9E-11 - Remedies.

Transferred to §13A-6-200 by Act 2014-346, §1(1)(7) effective April 9, 2014.



Section 38-9E-12 - Liability of physicians.

Transferred to §13A-6-201 by Act 2014-346, §1(1)(7) effective April 9, 2014.






Chapter 10 - CHILD SUPPORT PROGRAMS.

Article 1 - General Provisions.

Section 38-10-1 - Short title.

This article shall be known and may be cited as the "Child Support Act of 1979."



Section 38-10-2 - Definitions.

(a) As used in this article, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) DEPARTMENT. The Department of Human Resources of the State of Alabama, including the state and county departments of human resources.

(2) CHILD. A child as described or defined by the Social Security Act and amendments thereto and by state law.

(3) SUPPORT. Support of a minor child and spousal support when such spousal support is incidental to child support as required by Title IV-D of the Social Security Act.

(4) SUPPORT PROGRAMS. Locating absent parents, establishing paternity, establishing or modifying support orders, enforcing support orders, collecting support and related matters as described or defined by the Social Security Act and amendments thereto and by state law.

(5) ADC, AFDC, AID TO DEPENDENT CHILDREN, and AID TO FAMILIES WITH DEPENDENT CHILDREN. Such terms shall have the same meaning and shall refer to the same public assistance program and may be used interchangeably to refer to the same program.

(6) AID. Such term, standing alone, shall mean the same as ADC or aid to dependent children or AFDC or aid to families with dependent children.

(7) COLLECTION AGENT. The prosecuting attorney, court clerk, court register, the Department of Human Resources, mobile accounts department or any other entity collecting Title IV-D support for the department.

(8) TITLE IV-D. Title IV-D of the Social Security Act including any amendments thereto.

(b) For the purposes of this article a prosecuting or district attorney is hereby defined as a legal entity of each county included in the judicial circuit in which he holds office.



Section 38-10-3 - Authorization of operation of child support programs by Department of Human Resources generally; designation of the department as the agency to administer income withholding.

(a) The Department of Human Resources of the State of Alabama shall operate child support programs as may be required under the provisions of Title IV-D, including, but not limited to, locating absent parents, establishing paternity, establishing or modifying support orders, enforcing support obligations and related matters, as described or defined by the Social Security Act and amendments thereto.

(b) As a part of the operation of the support programs established under subsection (a) hereof the Department of Human Resources of the State of Alabama shall administer income withholding in accordance with procedures which it shall establish for keeping adequate records to document, track, and monitor support payments collected pursuant to Title IV-D of the Social Security Act.

The department may designate and/or contract with public or private entities to administer income withholding on a state or local basis under the supervision of the department provided such entities are publicly accountable and follow the procedures established by the department for keeping adequate records. The department may designate and/or contract with only one entity to administer income withholding in each county of the state.



Section 38-10-4 - Acceptance of aid for or on behalf of dependent or needy child deemed assignment of right to support to department generally; subrogation of right to child support payments.

As a condition of eligibility for aid, each recipient of aid to families with dependent children shall be deemed, by accepting aid, to have made an assignment to the department of the right to any support owed up to the amount of aid paid by the department to the recipient in her own behalf or in behalf of any other person for whom the recipient is receiving aid.

The department shall be subrogated to the right of such child or recipients or the person having custody to collect and receive all child support payments and to initiate any support action existing now or in the future under the laws of Alabama.



Section 38-10-5 - Form and effect of assignment of child support payments to department.

Notwithstanding any other provisions of this article, as a condition of eligibility for aid, each recipient of aid to families with dependent children shall have assigned to the department by operation of law any rights to support from any other person which such recipient may have in his own behalf or in behalf of any other family member for whom the recipient is receiving aid, which accrued at the time such assignment is executed, which continue to accrue until said recipient family ceases to receive aid and which may have effect as provided by the Social Security Act and amendments thereto. Such assignment to the department of the rights to any support owed up to the amount of aid paid by the department to the recipient shall conform with the requirements of the Social Security Act and amendments thereto. Such assignment shall make the department assignee of and to the right of such child or recipient or the person having custody to collect and receive all support payments and to initiate any support action existing now or in the future under the laws of Alabama and for the purpose of conforming and complying with the provisions of the Social Security Act and amendments thereto. An assignment made in accordance with the provisions of this article by a parent or other person of any age shall be binding as if such parent or other person were over the age of 19 years.



Section 38-10-6 - Effect of payment of aid to or on behalf of dependent or needy child by department.

The payment of aid creates a debt due and owing to the department by the parent or parents; provided, however, that in cases in which a court has ordered support incident to a divorce decree or any other order for child support, the debt shall be limited to the amount specified in such court decree or court order. The liability for said debt to the department shall then apply only with respect to the support payments owed for the period of time during which aid is granted and shall conform and comply with such court decree or court order and shall be handled by the department in such a manner as to conform and comply with requirements of the Social Security Act and amendments thereto.



Section 38-10-7 - Institution of actions for enforcement of child support obligations, etc.

(a) Whenever anyone owing the obligation of support has failed to provide support, and application is made to the department for support services as may be provided pursuant to the requirements of Title IV-D or for aid, the department, and including the district attorney when providing services for the department, may take appropriate action under this article, or any other appropriate state and federal statutes, to assure that the responsible person or persons owing the obligation of support provide support, including, but not limited to, civil or criminal actions to determine parentage or to establish, modify, or enforce support obligations. All actions to determine parentage or to establish, modify, or enforce support obligations may be brought in either the juvenile court or district court or the circuit court or appropriate federal court, and all presently existing statutes are hereby amended to provide that the juvenile courts and district courts and the circuit courts shall have the concurrent jurisdiction of actions involving parentage, desertion, nonsupport, or support.

(b) The court making the determination of parentage, or establishing, modifying, or enforcing support, unless otherwise provided by law, shall retain jurisdiction to enforce or modify prior orders of the court.



Section 38-10-7.1 - Scope of representation of district attorney or appointed attorney in support enforcement action.

Any district attorney or attorney approved or appointed by the Attorney General initiating legal proceedings at the request of the Department of Human Resources to establish or enforce child support, spousal support, medical support, and/or any other support services pursuant to the provisions of Title IV-D of the Social Security Act and the laws of this state shall represent the State of Alabama, Department of Human Resources, exclusively in said proceedings. No attorney-client relationship shall exist between the IV-D attorney and any applicant or recipient of the agency's support enforcement services, without regard to the style of the case in which legal proceedings are initiated. Said attorney representing the state in an IV-D case is only authorized to appear and prosecute and/or defend issues of support and cannot in an IV-D case address or provide representation to the IV-D client on any other or ancillary issues raised or presented in that action. The provisions of this section shall apply to any attorney authorized to represent the State of Alabama and providing support enforcement services to the Department of Human Resources, and shall be applicable in any action brought by the department pursuant to Title IV-D of the Social Security Act and the laws of this state. The Department of Human Resources shall advise all applicants or recipients of the agency's support enforcement services that no attorney-client relationship exist between the IV-D attorney and the applicant or recipient and shall have executed a written statement signed by the recipient to that effect.



Section 38-10-8 - Disposition of child support payments collected pursuant to judicial actions.

Support collections, in cases in which an assignment has been made to the department and after the support payment has been made to the appropriate collection agent pursuant to this article, shall be paid directly to the state department and distribution shall be made by the state department in accordance with the provisions of the Social Security Act and amendments thereto. Support collections in cases where there is not an assignment to the department but services are otherwise being provided pursuant to the requirements of Title IV-D shall be accounted for and distributed by the state department in accordance with rules published and provided by the department. When an obligor is subject to more than one support order being enforced by the department and the amount received from the obligor for distribution is not sufficient to satisfy the total amount due under all of the orders, distribution of current support shall have priority over any past due support. Where two or more orders for current support against an obligor are being enforced by the department and the amount received from the obligor is not sufficient to satisfy all current support due, the state department shall allocate a pro rata share of the total amount received to each family for whom support is being enforced by the department. When two or more support orders are being enforced against an obligor by the department, more than one of which has an accumulated arrearage, and the total amount collected is in excess of the amount sufficient to satisfy current support due under all of the orders, but is insufficient to satisfy all arrearages due, the department shall allocate a pro rata share of the amount collected, over and above the amount needed to satisfy the current support, to each family for whom support is being enforced and to whom an arrearage is owed. Distribution shall be made based upon the percentage of the total amount required to satisfy all of the respective support orders multiplied by the total amount available for distribution. The State Treasurer shall deposit collections of support received by the state department into a separate interest-bearing account. The State Treasurer shall at the end of each quarter credit any and all interest accruing on the interest-bearing account to the Public Welfare Trust Fund. The interest shall be used for general welfare purposes and is appropriated for those purposes.



Section 38-10-9 - Investigations by department as to location of parents and ability of parents to furnish child support; authority to notify parent of support duty; falsification of report as to parent's income, etc.; citation to require in-court testimony; employer's duty to provide certain information.

(a) The department is authorized and empowered to conduct investigations to determine the location of parents and putative parents alleged or known to owe child support.

(b) The department is authorized and empowered to conduct investigations to determine the location, income, and assets including real or personal property or income producing property of parents alleged or known to have a child support obligation.

(c) The department is authorized and empowered to notify a parent of his legal duty to provide support and to require information concerning his financial status in order to determine whether or not he is financially able to provide support.

(d) Such notice may inform the parent that he may be liable for reimbursement of any support furnished as public assistance or aid prior to determination of his financial circumstances, as well as future and past support payments due and not paid by him.

(e) Any person who knowingly falsifies such parent's report of his income and resources and other matters bearing on his ability to provide support shall upon conviction be punished as for false swearing or perjury.

(f) If any parent shall refuse to provide the department with information as provide herein, or provides incomplete or false information, the department shall be authorized to petition the appropriate district or circuit court of this state requesting that the court issue a citation to the parent requiring said parent to appear before the court and submit to an oral examination, under oath, touching on the amount of his income and the nature, location, description and value of his assets. Should the parent, after being served with said citation, fail to appear before the court on the date and time stated in the court's citation, then the parent shall be subject to the contempt authority of the court.

(g) For purposes provided herein, private employers shall upon written request by the department, provide the department with the name, social security account number, address, date of birth, wages, unemployment and workers' compensation status, availability and coverage for medical insurance (including insurance coverage on dependents) and numbers of dependents listed for tax purposes, of any parent or putative parent.



Section 38-10-10 - Right of action of persons owed duty of support.

In addition to the existing causes of action there is hereby created, on behalf of any person who is owed a duty of support, a civil cause of action which may be enforced in the district court, the circuit court or any court having nonsupport jurisdiction or jurisdiction over the custody of children.



Section 38-10-11 - Construction of provisions of article.

It is intended that new or additional causes of action for the department are created by the provisions of this article. This article shall be construed to create additional, alternative causes of action and shall in no way affect or impair any other remedy, civil or criminal, provided in any other statute or available under common law. The procedures, actions and remedies provided in this article shall in no way be exclusive but shall be in addition to and not in substitution of other proceedings available in the courts of this state or any other state or in any appropriate federal court. It is intended that this article be construed and administered to the end that children shall be maintained from the resources of the responsible parents.



Section 38-10-12 - Time limit for disbursement by department to child's custodian of child support payments received by it; exception.

(a) When any support payments are made directly to the department, including the state and county departments, under any and all of its child support programs and other child support programs administered by it, including programs administered pursuant to the requirements of Title IV-D of the Social Security Act, and any payments, or any portion thereof, are due to be disbursed to the custodian of the child, the department receiving payment shall within five working days after the day of its receipt make remittance of the amount due by mailing it to the custodian of the child. The five-day distribution requirement shall not apply when the department has received service of an affidavit to terminate income withholding due to the fact that all children subject to the order have reached the age of majority or all arrearage obligations have been fulfilled, or as otherwise provided in subdivisions (1) and (2).

(1) When collection is made pursuant to the federal tax offset provisions of Title IV-D of the Social Security Act or pursuant to the setoff debt collection provisions of Article 3, Chapter 18, Title 40, distribution shall continue to be made pursuant to that article and federal requirements.

(2) When the amount of support collected on an order in a month is less than ten dollars ($10), the amount collected shall be held in escrow by the department until the total collections on that order, including any amount held in escrow, exceed ten dollars ($10), at which time the amount shall be distributed.

(b) Any child support disregard payment to current aid to families with dependent children recipients shall not be governed by this section, but shall be made pursuant to federal requirements.






Article 2 - Right of Department to Support Owed by Parents to Child.

Section 38-10-30 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) CHILD. A minor or disabled child.

(2) CUSTODY. A legal status created by court order.

(3) DEPARTMENT. The Department of Human Resources of the State of Alabama, including the state and county departments of human resources.

(4) FOSTER CARE. Services for children outside of their own homes provided on a 24-hour basis in a licensed or approved facility.



Section 38-10-31 - Assignment to department of right to support owed to child in custody of department or receiving maintenance payments.

Either upon granting of custody of a child to the department and the provision of foster care or upon the department's making foster care maintenance payments on behalf of a child under provisions of Title IV-E of the Social Security Act, the department shall by operation of law be assigned the right to any support owed to or for such child. The assignment:

(1) shall be effective as to both current and accrued support obligations; and

(2) shall terminate when the department is no longer providing foster care, except with respect to the amount of any unpaid support obligation accrued under the assignment.



Section 38-10-32 - Action to assure that parents of child in department's custody or receiving maintenance payments provide support.

The department may take action under this article or any other appropriate state and federal statutes to assure that the parent or parents of a child in the custody and care of the department or otherwise receiving foster care maintenance payments under Title IV-E of the Social Security Act, provide support for such child. An order for support may be made at the time custody is granted to the department and may be made a part of the custody order.



Section 38-10-33 - Support collections paid to department.

Support collections made pursuant to the provisions of this article shall be paid to the department or its designee and distribution thereof shall be made in accordance with rules published by the department.






Article 3 - Foster Care Trust Fund.

Section 38-10-50 - Definition.

As used in this article "foster care trust fund" means a separate fund established for the purpose of donation of tax deductible funds by individuals, charitable organizations, institutions, and businesses wishing to assist all children in the temporary or permanent custody of the department of human resources who are in foster care.



Section 38-10-51 - Trust fund established.

The finance director of the State of Alabama shall establish a separate account for deposit of donations to the foster care trust fund, the proceeds of which shall be available to the Department of Human Resources for the purpose of assisting children in its custody.



Section 38-10-52 - Use of funds; administrative costs.

The Department of Human Resources shall use funds deposited in the foster care trust fund to meet the following needs of children in its custody including, but not limited to, tuition for post-secondary education, tutoring, development of artistic or athletic abilities, graduation costs, birthday and Christmas gifts, and, assistance with preparation for independent living. In no case shall proceeds from the foster care trust fund be used for the cost of board or staff costs of the Department of Human Resources. All administrative costs or any other costs to provide for the operation of the foster care trust fund created by this article shall be paid from funds allocated to the department of human resources.



Section 38-10-53 - Rules and regulations.

The Commissioner of the Department of Human Resources is hereby authorized to issue such rules and regulations as are necessary to implement the provisions of this article.









Chapter 11A - WELFARE EMPLOYMENT PROGRAM.

Section 38-11A-1 - Legislative intent.

The intent of this chapter is to assist public assistance applicants and recipients to become wage earning, self-supporting citizens of the State of Alabama. Thus, through the provisions of this chapter, the Department of Human Resources shall develop and coordinate employment related programs, training activities including work experience, vocational training, job finding skills, remedial education, and social services with the goal of reducing welfare dependency and the costs thereof to the State of Alabama; to improve the participants' economic quality of life, to improve personal functioning through acquisition of general education and parenting skills, and to remove barriers to employment and financial independence.



Section 38-11A-2 - Establishment of a welfare employment program; eligibility.

(a) The Department of Human Resources shall establish and administer a welfare employment program for persons applying for, or receiving, public assistance in the State of Alabama. The department shall develop program policy, criteria, requirements, and procedures and issue rules and regulations for governance of the program, insofar as federal guidelines permit, and shall assume program management responsibilities including budget planning, cost accounting, data collecting and reporting, evaluation and assessment of program performance, and standards for effective use of distributed funds. The program shall include development of employment strategies, employment-related programs and activities and family support services directed toward affecting the intent and goals of this chapter.

(b) As a condition of eligibility for Temporary Assistance for Needy Families (TANF) an applicant shall have applied for at least three positions of unsubsidized employment prior to completing the application process and comply with job search preparation, education, and other employment activities as required by the department.

(c) Recipients of TANF cash assistance who voluntarily terminate employment or refuse employment without good cause shall be ineligible for TANF cash assistance.



Section 38-11A-3 - Funding.

The Department of Human Resources shall seek federal funds, as such are available, to carry out work-related requirements and activities for public assistance applicants and recipients who are required, or permitted, by federal law to be referred to an employment-related activity. Program size, requirements, benefits and services shall be contingent upon the availability of funds and on the program's demonstrated cost effectiveness. The department may also seek and receive other public or private funds, donations, or in-kind services to carry out the program activities of this chapter.



Section 38-11A-4 - Application; exemption options; sanctions.

Every applicant for and recipient of public assistance, except those exempted by federal law or regulation, shall be required to register and participate in programs and activities of the Alabama welfare employment program. The state may exercise exemption options under federal law. Exempt applicants and recipients of public assistance may volunteer to register and participate in the Alabama welfare employment program. Mandatory participants shall be subject to sanctions, in accordance with federal law, if they fail to comply with the requirements of the program.






Chapter 12 - KINSHIP FOSTER CARE PROGRAM.

Article 1 - General Provisions.

Section 38-12-1 - Definitions.

As used in this chapter the following words shall have the following meanings:

(1) DEPARTMENT. State Department of Human Resources.

(2) FOSTER PARENT. Any person with whom a child in the care, custody, or guardianship of the department, is placed for temporary or long-term care, but shall not include any person with whom a child is placed for the purpose of adoption.



Section 38-12-2 - Program established.

(a) There is established a Kinship Foster Care Program in the State Department of Human Resources.

(b) When a child has been removed from his or her home and is in the care, custody, or guardianship of the department, the department shall attempt to place the child with a relative for kinship foster care. If the relative is approved by the department to provide foster care services, in accordance with rules and regulations adopted by the department regarding foster care services, and a placement with the relative is made, the relative may receive payment for the full foster care rate only as provided by federal law for the care of the child and any other benefits that might be available to foster parents, whether in money or in services. Foster care payments shall cease upon the effective date of the kinship subsidiary payments or as provided by the department.

(c) The department shall establish standards for becoming a kinship foster parent as follows:

(1) A relative shall be an individual who is legally related to the child by blood, marriage, or adoption within the fourth degree of kinship, including only a brother, sister, uncle, aunt, first cousin, grandparent, great grandparent, great aunt, great uncle, great great grandparent, niece, nephew, grandniece, grandnephew, or a stepparent. For the purposes of kinship foster care, the blood relationship shall continue to be recognized in defining relative after termination of parental rights.

(2) The kinship foster parent shall be 21 years of age or older, unless the department provides otherwise by rule to carry out the provisions of this chapter.

(3) The department may waive standards for kinship foster care as provided by department rule and as permitted by other state and federal law.



Section 38-12-3 - Investigation of prospective kinship foster parent.

(a) A person may become a kinship foster parent only upon the completion of an investigation to ascertain if there is a state or federal record of criminal history for the prospective kinship foster parent or any other adult residing in the prospective foster parent's home.

(b) The Alabama Bureau of Investigation shall conduct the investigation and shall make the results of the investigation available to the department in accordance with this section. The department shall maintain the confidentiality of the investigation results and shall use the results only for purposes of determining a person's eligibility to become a kinship foster parent.

(c) It is unlawful, except for the purpose of determining a person's eligibility for kinship foster care, for any person to disclose information obtained under this section. Any person violating this section commits a Class A misdemeanor.



Section 38-12-4 - Individualized service plan.

(a) The department shall determine whether the person is able to care effectively for the foster child by the following methods:

(1) Reviewing personal and professional references.

(2) Observing during a home visit of the kinship foster parent with household members.

(3) Interviewing the kinship foster parent.

(b) The department and the kinship foster parent shall develop an individualized service plan for the foster care of the child. The plan shall be periodically reviewed and updated. If the plan includes the use of an approved daycare center or family daycare home, the department shall pay for child care arrangements, according to established rates.

(c) The kinship foster parent shall cooperate with any activities specified in the individualized service plan for the foster child, such as counseling, therapy, court sessions, or visits with the foster child's parents or other family members.

(d) Whether appointed kinship guardian by the juvenile court or awarded a kinship guardianship subsidy, the kinship foster parent shall meet and continue to meet all subsidy program and funding requirements.



Section 38-12-5 - Rules and regulations.

The department may adopt rules and regulations to carry out the provisions of this chapter.






Article 2 - Alabama Kinship Guardian Subsidy Act.

Section 38-12-30 - Short title.

This article may be cited as the Alabama Kinship Guardianship Subsidy Act.



Section 38-12-31 - Legislative findings.

The Legislature finds and declares the following:

(1) There exists in this state a number of children who cannot reside with their parents, legal guardians, or legal custodians because of such parents', legal guardians', or custodians' incapacity or inability to perform the regular and expected functions of care and support of the children and family care and who thereby come to the attention of juvenile court and into the care and custody of the Department of Human Resources.

(2) An increasing number of relatives, including grandparents, find themselves wanting to provide care to related foster children on a long-term basis to prevent the children from remaining in foster care with unrelated caregivers yet these relatives are either unable or unwilling to seek termination of the legal relationships between the parent and the child, particularly when it is the caregiver's own child or sibling who is the parent.

(3) It is in the public interest to support legal guardianship assistance that addresses the needs of the children and caregivers in long-term kinship relationships by providing financial assistance to help relatives bear the long-term costs of child care and support for children outside the foster care system.

(4) It is in the public interest to create a new type of legal guardianship that addresses the needs of children in the legal custody of the Department of Human Resources and to establish long-term legal relationships with relatives and place children out of the foster care system.

(5) The purposes of kinship guardianships include the following:

a. Establish procedures to effect a legal relationship between a child in the legal custody of the Department of Human Resources and a kinship guardian when the child is not residing with either parent, a legal guardian, or a legal custodian and to terminate legal custody with the department.

b. Provide a child in the legal custody of the Department of Human Resources with a stable and consistent long-term relationship with a kinship guardian that will enable the child to develop physically, mentally, and emotionally to the maximum extent possible when the parents, legal guardians, or legal custodians of the child are not willing or able to do so.

c. Establish a permanent placement alternative to a child remaining in the legal custody of the Department of Human Resources under juvenile court supervision in situations where the child cannot be reunited with the parent, legal guardian, or legal custodian, and other persons are not interested in pursuing adoption.

d. Establish a new legal relationship which is permanent during the minority of the child and not subject to modification or revocation merely for a material change in circumstances which has occurred since the order granting the kinship guardianship was entered, but also that the change would materially promote the child's best interest and welfare, and that the positive good brought about by the change would more than offset the inherently disruptive effect caused by uprooting the child.

e. Establish a kinship guardianship subsidy program to help kinship guardians bear the cost of providing care for their relatives' children outside the foster care system with available federal funds and funds made available from other sources.



Section 38-12-32 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) CAREGIVER. An individual 21 years of age or older, other than a child's parent, legal guardian, or legal custodian who is an approved foster parent, who is a relative of the child, and who has been providing care and support for the child while the child has been residing in the caregiver's home for at least the last six consecutive months while in the legal custody of the Department of Human Resources, a designated official for a child-placing agency, or a successor guardian.

(2) CHILD. An individual under 18 years of age who is in foster care with the caregiver and over whom a court has exercised continuing jurisdiction.

(3) COURT. The juvenile court.

(4) DEPARTMENT. The Department of Human Resources.

(5) KINSHIP GUARDIAN. A caregiver who is willing to assume care of a child because of parental incapacity of a parent, legal guardian, legal custodian, or other dependency reason, with the intent to raise the child to adulthood, and who is appointed the kinship guardian of the child by a juvenile court. A kinship guardian shall be responsible for the care and protection of the child and for providing for the health, education, and maintenance of the child.

(6) PARENTAL INCAPACITY. Abandonment or incapacity of such a serious nature as to demonstrate that the parent, legal guardian, or legal custodian is unable, unavailable, or unwilling to perform the regular and expected functions or care and support of the child.

(7) PROGRAM. The Kinship Guardianship Subsidy Program established by Section 38-12-33.

(8) RELATIVE. An individual who is legally related to the child by blood, marriage, or adoption within the fourth degree of kinship, including only a brother, sister, uncle, aunt, first cousin, grandparent, great grandparent, great aunt, great uncle, great great grandparent, niece, nephew, grand niece, grand nephew, or a stepparent.

(9) SUCCESSOR GUARDIAN. A person or persons named in a kinship guardianship assistance agreement, or any amendment thereto, as the person or persons to provide care and guardianship for a child in the event of the death or incapacity of a kinship guardian. The successor guardian may be unrelated to the child.



Section 38-12-33 - Kinship Guardianship Subsidy Program.

There is established in the department the Kinship Guardianship Subsidy Program. For the purposes of this article, the department is authorized to use funds that are appropriated for child welfare services and funds provided under the United States Social Security Act, Titles IV-B and IV-E, or under any waiver that the department receives pursuant to those titles, or out of any funds made available to it from other sources for the program.



Section 38-12-34 - Subsidies - Authorized; eligibility.

(a) Subject to rules adopted to implement this article, the department may provide subsidies for an eligible child placed in kinship guardianship by a court, or by a federally recognized Native American Indian tribe, if the child would not be placed in a kinship guardianship without the assistance of the program.

(b) A child is an eligible child for a kinship guardianship subsidy if the department determines the following:

(1) The child has been removed from the custody of his or her parent or parents, legal guardian, or legal custodian as a result of a judicial determination to the effect that continuation in the custody of the parent or parents, legal guardian, or legal custodian would be contrary to the welfare of the child.

(2) The department is responsible for the placement and care of the child.

(3) Being returned home or being adopted are not appropriate permanent options for the child.

(4) Permanent placement with a kinship guardian is in the child's best interests.

(5) The child demonstrates a strong attachment to the prospective kinship guardian and the kinship guardian has a strong commitment to caring permanently for the child.

(6) The child has received foster care maintenance payments while residing for at least six consecutive months in the home of the prospective kinship guardian.

(7) With respect to a child who has attained 14 years of age, the child has been consulted regarding the kinship guardianship.

(8) If required for federal funding participation, the kinship guardian is qualified pursuant to a means-based test and any other requirements.

(9) If required for federal funding participation, the necessary degree of relationship exists between the prospective kinship guardian and the child.



Section 38-12-35 - Subsidies - Amount.

The amount of a kinship guardianship subsidy shall be determined according to this section and as provided by rules of the department. The subsidy may be paid monthly and the monthly amount may not exceed the monthly foster care maintenance board payment for the child if the child were to remain in the care or custody of the department, without regard to the sources of the funds. No foster care maintenance board payment and kinship subsidy payment shall be paid for the same child for the same period of time. The kinship guardianship subsidy may only be provided for an eligible child. Subject to rules adopted by the department, the subsidy may include up to the federally established amount for nonrecurring expenses, including attorney's fees, incurred by the kinship guardian or successor guardian to complete the kinship guardianship or successor guardianship in court. Subsidy payments are subject to the availability of funds and the allocation of funding by the department.



Section 38-12-36 - Subsidies - Duration.

Provided that federal funding is available, the kinship guardianship subsidy shall continue until the following occur:

(1) The child who is being cared for by the kinship guardian or successor guardian reaches age 18 years, or age 21 if the child has attained age 16 before the kinship subsidy agreement became effective, and the child is:

a. Completing secondary education or a program leading to an equivalent credential.

b. Enrolled in an institution which provides postsecondary or vocational education.

c. Participating in a program or activity designed to promote, or remove barriers to, employment.

d. Employed for at least 80 hours per month.

e. Incapable of doing any of the activities described in paragraphs a. through d. due to a medical condition, which incapability is supported by regularly updated information in the case plan of the child, if applicable.

(2) The kinship guardian or successor guardian is no longer legally responsible for support of the child.

(3) The kinship guardian or successor guardian is no longer providing support to the child under the care of the kinship guardian or successor guardian, at which time the kinship guardianship subsidy ceases.



Section 38-12-37 - Application.

(a) Applications for the program may be submitted by a prospective kinship guardian. A written agreement between the prospective kinship guardian entering into the program and the department shall precede the award of a kinship guardianship. The kinship guardianship subsidy agreement and kinship guardianship subsidy shall become effective only upon entry of an order of a court awarding kinship guardianship. The agreement shall specify, at a minimum, the following:

(1) The amount of, and manner in which, each kinship guardianship assistance payment will be provided under the agreement, and the manner in which the payment may be adjusted periodically, in consultation with the relative guardian, based on the circumstances of the relative guardian and the needs of the child.

(2) The additional services and assistance that the child and relative guardian or successor guardian will be eligible for under the agreement.

(3) The procedure by which the relative guardian or successor guardian may apply for additional services as needed.

(4) That the department will pay the cost of nonrecurring expenses associated with obtaining a legal order of kinship guardianship or successor guardianship of the child, to the extent the cost does not exceed the federally established amount.

(b) No kinship guardianship subsidy shall be made unless satisfactory documentation is submitted by the kinship guardian or successor guardian showing an eligible child lives in the home of the kinship guardian or successor guardian. Upon approval by the department that all the requirements for payment eligibility have been satisfied, the kinship guardianship subsidy may be retroactive to the date of the court order appointing kinship guardianship.

(c) The kinship guardianship assistance agreement executed in accordance with this section and any amendments thereto may name an appropriate person to act as a successor guardian for the purpose of providing care and guardianship for a child in the event of death or incapacity of the relative guardian.

(d) A child shall remain eligible for kinship guardianship assistance payments under this title when a successor guardian assumes care and guardianship of the child.

(e) The department shall complete a criminal history record check on the prospective successor guardian and all adult residents of the household of the prospective successor guardian before approval to receive payments. The department also shall complete a child abuse record check on the prospective successor guardian and all household members that are 14 years or older before approval to receive payments.

(f) It shall be the duty of the prospective successor guardian to inform the social services official that has entered into an agreement with the relative guardian for payments under this title in writing of the death or incapacity of the relative guardian and of the prospective successor guardian's desire to enforce the provisions in the agreement that authorize payment to him or her in the event of the death or incapacity of the kinship guardian.



Section 38-12-38 - Review of subsidy.

If the subsidy continues for more than one year, the eligibility for and amount of the subsidy shall be reviewed at least annually by the department as provided by rule. The subsidy continues regardless of the state in which the kinship guardian or successor guardian resides, or the state to which the kinship guardian or successor guardian moves, if the kinship guardian or successor guardian continues to be responsible for the child, provided funding is available.



Section 38-12-39 - Adoption of rules.

The department shall adopt rules for the program consistent with this article.



Section 38-12-40 - Subsidy excluded from income; taxation.

Except as required by federal law or regulation, the kinship guardianship subsidy may not be counted as a resource or income in the determination of the kinship guardian's, successor guardian's, or child's eligibility for any public benefits or assistance. Kinship guardianship subsidy payments shall be exempt from any tax levied by the state or any subdivision thereof and shall be exempt from levy, garnishment, attachment, or any other process whatsoever and shall be inalienable.



Section 38-12-41 - Initiation of program.

The department may provide a kinship guardianship subsidy pursuant to this article to any eligible child in department custody by court order on October 1, 2010, and to any eligible child placed in department custody by court order after October 1, 2010.









Chapter 12A - FOSTER PARENTS' BILL OF RIGHTS.

Section 38-12A-1 - Short title.

There is hereby established and created the Foster Parents' Bill of Rights Act.



Section 38-12A-2 - Enumeration of rights.

The Department of Human Resources shall ensure that each foster parent shall have all of the following rights:

(1) The right to be treated with dignity, respect, trust, value, and consideration as a primary provider of foster care and a member of the professional team caring for foster children.

(2) The right to receive information concerning the rights enumerated in this section.

(3) The right to a concise written explanation of their role as foster parents in partnership with children and their families, the department, and other providers, the role of the department, and the rights and role of the members of the birth family of a child in foster care.

(4) The right to training and support for the purpose of improving skills in providing daily care and meeting the needs of the child in foster care.

(5) The right to training, consultation, and assistance in evaluating, identifying, and accessing services to meet their needs related to their role as foster care providers. This includes, but is not limited to, all foster care polices, the Foster Parent Handbook, Foster Family Homes Minimum Standards, the Therapeutic Foster Care Manual, and a mediation process.

(6) The right to provide input to the department in identifying the types of resources and services that would meet the needs of children currently in their care and of their families, and advocate for the same without threat of reprisal.

(7) The right to information concerning behavioral problems, health history, educational status, cultural and family background, and other issues relative to the child which are known to the department at the time the child is placed in foster care prior to the child's placement with a foster parent or parents. When the department knows such information after placement, the department shall make that information available to the foster parent as soon as practicable.

(8) The right to a written explanation of the plan concerning the placement of a child in the foster parent's home. For emergency placements where time does not allow prior preparation of the explanation, the department shall provide such explanation within 72 hours. Prior to placement, the department shall allow the foster parent to review a written summary of information concerning the child, including, but not limited to, assessments, evaluations, and case plans, and allow the foster parent to assist in determining if the child would be a proper placement for the prospective foster family. For emergency placements where time does not allow prior review of the information, the department shall provide the information within 72 hours of placement. Confidential information shall be kept confidential by the foster parents, except as determined through the individualized service plan (ISP) process to promote the health and welfare of the child.

(9) The right to a staff person representing the department on call 24 hours a day, seven days a week, for the purpose of aiding the foster parent in receiving departmental assistance.

(10) The right to fair and equitable board payments based on a system of daily board rates and other financial reimbursement as specified in a plan adopted by the department after consultation with foster parents, subject to the availability of funds.

(11) The right to accept or refuse placement within their home, or to request, upon reasonable notice to the department, the removal of a child from their home for good cause without threat of reprisal for acting on such good cause.

(12) The right to information of scheduled meetings and appointments concerning the foster child and permission for the foster parent to actively participate in and provide input to be used by the ISP team in the case planning and decision-making process regarding the child in foster care, including, but not limited to, individual service planning meetings, foster care reviews, individual educational planning meetings, and medical appointments.

(13) The right to request that a person or persons serve as a volunteer advocate and to be present at all meetings with the department, including, but not limited to, individualized service planning, administrative hearings, the grievance/mediation process, the adoption process, and the allegation process where the foster parent is present. All communications received by the volunteer advocate shall be in strict confidence.

(14) The right to notice and an opportunity to be heard, including timely information concerning all court hearings. This notification may include, but is not limited to, notice of the date and time of the court hearing, the name of the judge or hearing officer assigned to the case, the guardian ad litem, the location of the hearing, and the court docket number. The notification shall be made upon receipt of this information by the department. Although not a party to the case, the foster parent may attend court hearings at the discretion of the judge.

(15) The right to communication with professionals who work with the foster child, including, but not limited to, therapists, physicians, and teachers who work directly with the child.

(16) The right to communicate with the child's birth family, other foster parents of the child, and prospective and finalized adoptive parents of the child with ISP team approval and without the threat of reprisal.

(17) The right to necessary information on an ongoing basis which is relevant to the care of the child, including timely information on changes in the case plan or termination of the placement and reasons for the changes or termination of placement to the foster parent, except in the instances of immediate response of child protective service.

(18) The right to first consideration as the resource for a child in a foster parent's home who becomes free for adoption or another planned permanent living arrangement.

(19) The right to a period of respite upon the request of a foster parent. The foster parent shall provide reasonable notice of a request for respite.

(20) The right to information, in person and in writing, of any allegations of maltreatment of children in the home of the foster parent alleged to have been perpetrated by a member of the foster parent's household, the process for disposition of these allegations, and any review process for reports of indicated child abuse and neglect upon receipt of the allegations. A written notification of any report in which a finding is not indicated on the county level shall be provided to a foster parent within five days of the findings.

(21) The right to copies of all information relative to their family and services contained in the personal foster home record.

(22) The right to mediation procedures that may be developed and adopted by the department and the Alabama Foster and Adoptive Parent Association Board. The foster parent may request mediation in accordance with any mediation policy adopted by the department and the Alabama Foster and Adoptive Parent Association Board without threat of reprisal.

(23) The right to appeal the closing of a foster family home by the department in accordance with any appeal procedure adopted by the department and the Alabama Foster and Adoptive Parent Association Board without threat of reprisal.






Chapter 12B - FOSTERING HOPE SCHOLARSHIP ACT OF 2015.

Section 38-12B-1 - Short title.

This chapter shall be known and may be cited as the Fostering Hope Scholarship Act of 2015.



Section 38-12B-2 - Develpment and adminstration of program.

(a) The State Department of Human Resources shall develop and administer Fostering Hope, a scholarship program for designated persons currently or formerly in the state foster care program, including children adopted from the program at the age of 14 or older. Commencing with the 2016-2017 academic year, the program, on behalf of participants, shall do either of the following:

(1) Pay for tuition and required fees at any public two-year or four-year institution of higher education in the state.

(2) Pay required fees for job training courses or skill certifications that are offered by any public two-year or four-year institution of higher education in the state or other publicly funded training programs in the state, and not considered an associate's degree, if the courses or certifications are first approved by the department.

(b) Payments of tuition and required fees are considered program scholarships.



Section 38-12B-3 - Mentor service

The program shall include a mentor service administered by the department as a support system for participants of the college tuition scholarship program. This service shall include mentors who shall be compensated by the department, as employees or contractors, to help participants adapt to independent living and to academics and other college or university activities.



Section 38-12B-4 - Use of funds.

Appropriations for the program shall be used by the department on behalf of participants in each fiscal year to pay public two-year and four-year institutions of higher education or other publicly funded training programs in the state for benefits extended to participants by the Fostering Hope program. The department may also use not more than 10 percent of the total state appropriation made to the program in any fiscal year for costs associated with the mentor service. The department may not spend appropriations for the program for purposes other than those listed in this section. Any monies appropriated to the department for Fostering Hope that are unspent at the end of a fiscal year shall be carried over for use by the program in the next fiscal year. The department shall develop rules for ensuring that expenses of the Fostering Hope program in a fiscal year do not exceed funding for the program in that fiscal year. For that purpose, and any other provision of this chapter to the contrary notwithstanding, the department may limit the acceptance of applications for Fostering Hope scholarships and may limit the award of scholarships.



Section 38-12B-5 - Payment of tuition and required fees.

The program shall pay tuition and required fees for a participant as governed by rules promulgated by the department. In no event shall tuition and required fees be paid pursuant to this section for more than 72 academic hours toward an associate's degree or 144 academic hours toward a bachelor's degree for each participant. The program shall only pay tuition and fees relating to an undergraduate degree.



Section 38-12B-6 - Eligibility; disbursement of funds.

(a) To be eligible to participate in the program, a scholarship applicant shall satisfy all of the following:

(1) Be in the legal custody of the foster care program of the department at the time of graduation from high school or earning a General Educational Development (GED) high school equivalency certification; or in the permanent legal custody of the foster care program of the department when his or her adoption is finalized, at 14 years of age or older, and has graduated from high school or earned a GED certification.

(2) Have net personal assets worth less than thirty thousand dollars ($30,000), subject to adjustment by the Commissioner of the Department of Human Resources to account for inflation.

(3) Is younger than 26 years of age at the start of the semester, training program, or certification program for which tuition or fees are requested from the program.

(4) Is accepted for enrollment in a degree-granting, training, or certification program, or is enrolled and working toward a degree, certificate, or completion of a job training program, at a public two-year or four-year institution of higher education or publicly funded training program in the state.

(5) Is making adequate progress toward the completion of a degree, certification, or training program as determined by rule promulgated by the department.

(6) Has completed and submitted to the United States Department of Education a Free Application for Federal Student Aid (FAFSA), or the equivalent, before each year in which he or she receives a Fostering Hope scholarship. He or she shall have applied for all federal student financial aid grants, including Pell grants, Supplemental Education Opportunity Grants, and Education and Training Vouchers, identified as being available for the student's application by the department or by Federal Student Aid, an office of the United States Department of Education, or its successor agency.

(b) To be eligible to participate in the program after the first year of participation, an applicant shall also satisfy all of the following:

(1) Complete, after the first academic year in which he or she receives a Fostering Hope scholarship, annual volunteer service requirements or employment requirements pursuant to rules promulgated by the department.

(2) Remain in good standing with the policies established by the college, university, or other training or certification program in the state in which he or she is enrolled.

(c) Scholarship funds may be disbursed only if sufficient funding for the Fostering Hope program is available.



Section 38-12B-7 - Reductions to awards.

A scholarship awarded pursuant to this chapter may not be reduced by the amount of any federal aid, scholarship funds, or grant funds otherwise received by the person or by the amount of any private donations made to assist the Fostering Hope program.



Section 38-12B-8 - Priority of funding.

Fostering Hope scholarship funds shall be applied to tuition and mandatory fees before any other grant, loan, voucher, or scholarship the student may be awarded to attend a public two-year or four-year institution of higher education in the state or publicly funded state training program.



Section 38-12B-9 - Ineligibility from participation.

Any other provision of this chapter to the contrary notwithstanding, an otherwise eligible person who earns grants, scholarships, or other awards, excluding loans, sufficient to pay his or her tuition, room and board, and other fees at a public two-year or four-year institution of higher education in the state or publicly funded state training program, as governed by rules promulgated by the department, may not participate in the Fostering Hope program.



Section 38-12B-10 - Promulgation of rules.

The commissioner of the department may promulgate rules as necessary to implement and administer this chapter.






Chapter 13 - CRIMINAL BACKGROUND CHECKS ON PERSONS RESPONSIBLE FOR CHILDREN, ELDERLY, AND DISABLED.

Section 38-13-1 - Legislative findings and intent.

Under the National Child Protection Act of 1993, Public Law 103-209, 42 U.S.C. § 5119, et seq., the states are permitted to implement a computerized information system to provide child abuse crime information through the Federal Bureau of Investigation National Criminal History Record Information System. The states may conduct a nationwide criminal history background check for the purpose of determining whether an individual who shall have unsupervised access to children, the elderly, or individuals with disabilities has been convicted of a crime that bears upon the fitness of the individual to provide care to or have responsibility for the safety and well-being of children, the elderly, or individuals with disabilities as defined in this chapter. The Legislature finds that there is an important state interest and it is in the best interest of the children, the elderly, and individuals with disabilities of Alabama to protect them from those persons who may inflict physical or mental injury or abuse, sexual abuse or exploitation, or maltreatment or other mistreatment upon children, the elderly, or individuals with disabilities. Therefore, it is the intent of the Legislature to provide for the implementation of a system that allows the Department of Human Resources, licensed child placing agencies, and child and adult care facilities to ensure that current licensees, license and volunteer applicants, prospective employees, current employees, and volunteers are suitable for employment, to perform volunteer work, or to hold a license, permit, approval, or certification and have not been convicted of a crime that bears upon their fitness to provide care or have responsibility for the safety or well-being of children, the elderly, or individuals with disabilities as defined in this chapter.



Section 38-13-2 - Definitions.

When used in this chapter, the following words shall have the following meanings:

(1) ADULT. An individual 19 years of age and older.

(2) ADULT CARE FACILITY. A person or entity holding a Department of Human Resources license or approval or certification to provide care, including foster care, for adults.

(3) APPLICANT. A person or entity who submits an application for license as a child care or adult care facility to the Department of Human Resources or a child placing agency, or an application for employment or for a volunteer position to a Department of Human Resources licensed child care or adult care facility. With regards to child care and adult care facilities in a home setting, the term includes an adult household member whose residence is in the home. The term also includes an individual who submits an application for a volunteer position or for employment with the Department of Human Resources in a position in which the person has unsupervised access to children, adults, or individuals with disabilities as one of the essential functions of the job. The term also includes an applicant for approval as an adoptive parent of a child or as a foster parent of an adult or child.

(4) AUTOMATED SYSTEM. The computerized, automated fingerprint identification system (AFIS) maintained by the Department of Public Safety that allows for a computer search of the in-state database for criminal history background check information maintained by the Alabama Criminal Justice Information Center (ACJIC). The system contains criminal history background information for fingerprint-based and name-based searches.

(5) CARE. The provision of care, treatment, education, training, instruction, supervision, or recreation to children, adults, or individuals with disabilities.

(6) CARETAKER SETTING. A building, structure, or location, public or private property, or vehicle, utilized for or involved in the providing of care, education, training, instruction, or supervision of children, adults, or individuals with disabilities or transportation in connection with activity provided by a licensed, approved, or certified child or adult care facility.

(7) CHIEF EXECUTIVE OFFICER. The Commissioner of the Department of Human Resources, the director of a county department of human resources, or the head of an employer covered by this chapter, but not specifically enumerated.

(8) CHILD or CHILDREN. An individual under 19 years of age.

(9) CHILD CARE FACILITY. A person or entity holding a Department of Human Resources license, permit, or approval to provide child care, including foster care, under Chapter 7 of this title. The term excludes exempt child care facilities.

(10) CHILD PLACING AGENCY. A person or entity licensed by the Department of Human Resources under Chapter 7 of this title, issuing approvals to foster family homes and adoptive homes.

(11) CONVICTION. A determination of guilt as the result of a plea, including a plea of nolo contendere, or a trial.

(12) CRIMINAL HISTORY BACKGROUND INFORMATION CHECK. The review of any and all records containing any information collected and stored in the criminal record repository of the Federal Bureau of Investigation, the Alabama Criminal Justice Information Center, and the Alabama Department of Public Safety involving an arrest or conviction by a criminal justice agency, including, but not limited to, child abuse crime information as defined by 42 U.S.C. § 5119, the National Child Protection Act of 1993, conviction record information, fingerprint cards, correctional data and release information, and identifiable descriptions and notations of convictions. Criminal history background information shall not include any analytical records or investigative reports that contain intelligence information or criminal investigation information.

(13) CURRENT. An individual who is presently employed, licensed, or approved, or working as a volunteer on November 1, 2000.

(14) DAILY LIVING TASKS. Activities of daily living, including walking, working, learning, grooming and hygiene, bathing, dressing, eating, cooking, cleaning, shopping, transportation, managing money, maintaining a residence, writing, and using telephones, computers, and other automated communication devices.

(15) ELDERLY. An individual 65 years of age or older.

(16) EMPLOYEE. An individual currently in the service of an employer for compensation, full-time or part-time, and employed by contract or at will, in which the employer has the authority to control the person in the material details of how work shall be performed and when compensation shall be provided.

(17) EMPLOYER. An individual, person, group of persons, association, partnership, corporation, limited liability company or partnership, business, or other entity which hires employees, has volunteers, or contracts with others to provide personnel to work with or provide care to children, adults, or individuals with disabilities in a caretaker setting.

(18) ESSENTIAL FUNCTIONS. The fundamental, not merely marginal, job duties of the employment as determined by a written job description or the judgment of the employer.

(19) EXEMPT CARE FACILITY. A person or entity exempt by law from licensure by the Department of Human Resources or a child placing agency, including church day care, child centers, or elder centers.

(20) INDIVIDUAL. A natural person.

(21) INDIVIDUAL WITH DISABILITIES. A person with a mental or physical impairment who requires assistance to perform one or more daily living tasks.

(22) LAW ENFORCEMENT. The sheriff's department of a county or the police department of a municipality.

(23) LICENSE. A license, permit, certification, approval, registration, or other form of permission required by law by whatever designation for a child care facility, adult care facility, child placing agency, foster parent or foster home, adoptive parent or adoptive home, or any other person or entity in which an individual has unsupervised access to children, the elderly, or individuals with disabilities.

(24) LICENSED SOCIAL WORKER. A social worker licensed by the Alabama State Board of Social Work Examiners to conduct family home studies and psychosocial assessments in adoptive or custody cases by court order or for treatment not otherwise required to conduct a criminal history check.

(25) LICENSEE. Holder of a license or approval and an adult household member whose residence is in the home in regards to child care and adult care facilities in a home setting.

(26) PERSON or ENTITY. A natural person, sometimes referred to as an individual, an owner or operator of any adult care facility, child care facility, child placing agency, exempt child care facility, or licensee, whether an individual, corporation, limited liability company or partnership, partnership, association, or other legal entity or group, and a board member, an officer, member, or partner of an entity who has direct contact with children, the elderly, or individuals with disabilities in care.

(27) REASONABLE SUSPICION. Belief by a prudent person that reasonable articulable grounds exist to suspect that the employee's past or present behavior should be reviewed to determine if such behavior or conduct bears upon the individual's fitness to teach or supervise or have responsibility for the safety and well-being of children, the elderly, or persons with disabilities as defined in this chapter.

(28) REPORT. A written statement of criminal history background information.

(29) RESIDENCE. Place of abode, domicile, or dwelling with intention to remain permanently and continuously or for an indefinite or uncertain length of time.

(30) SEX CRIME. Includes the following:

a. Enticing a child to enter a vehicle, room, house, office, or any other place for immoral purposes, as proscribed by Section 13A-6-69.

b. Incest, when the offender is an adult and the victim is a minor, as proscribed by Section 13A-13-3.

c. Kidnapping of a minor, except by a parent, in the first or second degree, as proscribed by Section 13A-6-43 or Section 13A-6-44.

d. Promoting prostitution in the first or second degree, as proscribed by Section 13A-12-111 or Section 13A-12-112.

e. Rape in the first or second degree, as proscribed by Section 13A-6-61 or Section 13A-6-62.

f. Sexual misconduct, as proscribed by Section 13A-6-65.

g. Sexual torture, as proscribed by Section 13A-6-65.1.

h. Sexual abuse in the first or second degree, as proscribed by Section 13A-6-66 or Section 13A-6-67.

i. Sodomy in the first or second degree, as proscribed by Section 13A-6-63 or Section 13A-6-64.

j. Soliciting a child by computer for the purposes of committing a sexual act and transmitting obscene material to a child by computer as proscribed by Sections 13A-6-110 and 13A-6-111.

k. Violation of the Alabama Child Pornography Act, as proscribed by Section 13A-12-191, 13A-12-192, 13A-12-196, or 13A-12-197.

l. Any solicitation, attempt, or conspiracy to commit any of the offenses listed in paragraphs a. to k., inclusive.

m. A crime listed in the Alabama Sex Offender Registration and Community Notification Act, Chapter 20A of Title 15.

n. Conviction for a violation or attempted violation of an offense committed outside the State of Alabama or under federal law is a sex crime or any other crime if the offense would be a crime in Alabama.

(31) SUITABILITY CRITERIA.

a. Convictions for any of the following crimes shall make an individual unsuitable for employment, volunteer work, approval, or licensure:

1. Murder, manslaughter, or criminally negligent homicide.

2. A sex crime.

3. A crime that involves the physical or mental injury or maltreatment of a child, the elderly, or an individual with disabilities.

4. A crime committed against a child.

5. A crime involving the sale or distribution of a controlled substance.

6. Robbery.

7. A crime or offense committed in another state or under federal law which would constitute any of the above crimes in this state.

b. Conviction for any crime listed in the Adoption and Safe Families Act, 42 U.S.C. § 671(a)(20) shall disqualify a person from being approved or continuing to be approved as a foster parent or adoptive parent and a convicted person shall be deemed unsuitable for employment, volunteer work, approval, or licensure as a foster parent or adoptive parent.

c. The Department of Human Resources may set other disqualifying convictions by rule under the Administrative Procedure Act, Section 41-22-1, et seq., for Department of Human Resources licensed child or adult care facilities.

(32) SUITABILITY DETERMINATION. A decision that an individual is or is not suitable for employment, volunteer work, or licensure based upon the existence of a prohibited criminal conviction.

(33) UNSUPERVISED ACCESS TO A CHILD OR CHILDREN, THE ELDERLY, OR AN INDIVIDUAL WITH DISABILITIES. Contacts, interviews, questions, examinations, interaction, or communications outside the presence, supervision, and control of someone other than a child or elderly or disabled individual in care during the provision of care, education, training, instruction, supervision, or other employment or license related activities.

(34) VOLUNTEER. An individual who provides services without an express or implied promise of compensation, but shall not include the parent, family member, legal custodian, or legal guardian of a child, the elderly, or disabled individual in care.

(35) WRITTEN CONSENT. A signed statement by the applicant or employee containing all of the following:

a. The name, address, date of birth, race, gender, and Social Security number appearing on a valid identification document as defined in subsection (d) of 18 U.S.C. § 1028. If the applicant does not have a Social Security number because of sincerely held personal beliefs, the Social Security number shall not be required and the Department of Human Resources and the Department of Public Safety shall provide an alternative means of identification and procedure.

b. Notice to the applicant or employee of the right to obtain a copy of the criminal history background information check report, challenge the accuracy and completeness of any information contained in the report, and to obtain a prompt determination as to the validity of a challenge.

c. Name, address, and telephone number of the employer or licensing entity for which the criminal history background information check report is being sought.

d. Release of the criminal history background information check report to the Department of Human Resources.



Section 38-13-3 - Criminal history background information check required for certain individuals; exemptions.

(a) On November 1, 2000, every employer, child care facility, adult care facility, the Department of Human Resources, and child placing agency shall request the Department of Public Safety to conduct a criminal history background information check for the following:

(1) An employment applicant, employee or volunteer of an employer, child care facility, adult care facility, or child placing agency.

(2) A current foster parent for a child or adult or adult household member of a foster family or applicant and an adult household member of a foster family seeking approval to operate as a foster parent or foster family home for a child placing agency or the Department of Human Resources. Unless otherwise provided in this chapter, no criminal history background information check shall be conducted on a current foster parent or household member of a foster family if a Federal Bureau of Investigation and Alabama Department of Public Safety criminal history background information check has already been conducted under other law that meets the suitability criteria as provided in this chapter. Subsequent arrests or convictions of foster parents, or arrests or convictions entered into the automated system subsequent to the initial report, shall be sent by the Department of Public Safety to the Department of Human Resources as provided in this chapter.

(3) An applicant or employee, with the exception of those individuals on employed status on November 1, 2000, in a position in the Department of Human Resources which requires unsupervised access to children, the elderly, or individuals with disabilities as one of the essential functions of the job. All current employees of the Department of Human Resources shall be subjected to a criminal history background information check upon reasonable suspicion. Criminal history background information checks shall be required for prospective and current personnel under contract with the Department of Human Resources or working with another entity under contract with the Department of Human Resources, students, mentors, and volunteers in positions requiring unsupervised access to children, the elderly, or persons with disabilities as one of the essential functions of the job. The Department of Human Resources shall pay any fees related to checks required pursuant to this subdivision.

(4) A current licensee or applicant for a license through the Department of Human Resources to operate a child care or adult care facility.

(5) An adoptive parent applicant for a child adoptive placement through the Department of Human Resources or child placing agency and any Department of Human Resources or child placing agency approved adoptive parent prior to entry of a final decree of adoption. Unless otherwise provided in this chapter, no criminal history background information check shall be conducted on a current adoptive parent or household member of an adoptive family if a Federal Bureau of Investigation and Alabama Department of Public Safety criminal history background information check has already been conducted under other law that meets the suitability criteria as provided in this chapter. Subsequent arrests or convictions of adoptive parents, or arrests or convictions entered into the automated system subsequent to the initial report, shall be sent by the Department of Public Safety to the Department of Human Resources as elsewhere provided in this chapter.

(b) An employer, child care facility, adult care facility, the Department of Human Resources, or a child placing agency may only request a criminal history background information check by its chief executive officer, or his or her designee authorized in writing and notarized, and law enforcement shall render assistance, including assistance in obtaining fingerprints required for submission of a request to the Department of Public Safety.

(c) Every employee, volunteer or applicant, for employment or a volunteer position, licensee, Department of Human Resources adoptive parent applicant or approved adoptive parent, or applicant for a license to the Department of Human Resources to operate a child care or adult care facility shall submit two sets of fingerprints and sign a written consent to obtain the criminal history background information. Fingerprints shall not be required when a disability prevents a person from being fingerprinted. Disabilities preventing fingerprinting include the loss of both hands, severe scarring of all fingers, closed paralytic hands, and similar disabilities. In cases involving disability, a written consent to obtain available criminal history background information by name only shall be obtained. No one who fails or refuses to give written consent or submit fingerprints necessary to obtain criminal history background information may be employed, allowed to perform volunteer or other work, approved or issued a license, or allowed to retain a license or approval by the Department of Human Resources, an employer, child care facility, adult care facility, or child placing agency.

(d) Child care facilities or adult care facilities exempt from Department of Human Resources licensing shall not be required to comply with this chapter, but may voluntarily collect and forward two complete acceptable sets of fingerprints, the written consent, and nonrefundable fee from applicants or employees to the Department of Public Safety to request a criminal history background information check which shall be processed pursuant to this chapter. Licensed social workers conducting home studies may also request a criminal history background check which shall be processed pursuant to this chapter. Provided, however, if a license-exempt child care facility operated as part of a church ministry or religious school does not choose to comply with this chapter on a voluntary basis, then the employee or prospective employee of the child care facility shall request a criminal history background check, and the request shall be processed in the same manner as for other employees or applicants under the provisions of this chapter. The Department of Human Resources shall, prior to the disbursement of any subsidized child care funds, require all employees and applicants of legally operating child care facilities to submit verification of the application for a criminal history background check and the results thereof when obtained. Upon reasonable suspicion that the individual has a criminal conviction or has not had a criminal history background check conducted, the Department of Human Resources shall have the right to require employees of license-exempt facilities to submit each application for a criminal history background check and the results thereof when obtained.



Section 38-13-4 - Mandatory criminal history check notice; suitability determinations; checks on subsequent activity.

(a) Every employer, child care facility, adult care facility, the Department of Human Resources, and child placing agency required to obtain a criminal history background information check pursuant to this chapter shall obtain, prior to or upon the date of employment, or issuance of a license or approval or renewal thereof, and maintain in the agency or personnel file, a request with written consent for the criminal history background information check and a statement signed by the applicant, volunteer, or employee indicating whether he or she has ever been convicted of a crime, and if so, fully disclosing all convictions. The statement shall include a notice and questionnaire the same as or similar to the following:

"MANDATORY CRIMINAL HISTORY CHECK NOTICE: Alabama law requires that a criminal history background information check be conducted on all persons who hold a license or work in a Department of Human Resources licensed child care or adult care facility, a foster or adoptive home approved by the Department of Human Resources, or a licensed child placing agency, including all officers and agents of the entity. You are required to provide full, complete, and accurate information on your criminal conviction history upon application for a license or employment. This information shall be used to determine your suitability to provide care to children, the elderly, or disabled individuals. Unless a criminal history background information check report and suitability determination have previously been obtained, you must complete a written request and consent for a criminal history background information check with fingerprints at the time of application for employment. Refusal to complete these documents or providing false information may result in refusal of employment, approval, or licensure. The term conviction includes a determination of guilt by a trial, by a plea of guilty, or a plea of nolo contendere. You are required to notify your employer, licensing agency, or entity where you are performing volunteer work of any criminal conviction occurring subsequent to the date of completion of this notice. Any individual determined to have submitted false information may be referred to the district attorney or law enforcement for investigation and possible prosecution. An individual who intentionally falsifies or provides any misleading information on the statement is guilty of a Class A misdemeanor, punishable by a fine of not more than two thousand dollars ($2,000) and imprisonment for not more than one year.

Convictions for any of the following crimes shall make an individual unsuitable for employment, volunteer work, approval, or licensure:

"1. Murder, manslaughter, or criminally negligent homicide.

"2. A sex crime.

"3. A crime that involves the physical or mental injury or maltreatment of a child, the elderly, or an individual with disabilities.

"4. A crime committed against a child.

"5. A crime involving the sale or distribution of a controlled substance.

"A sex crime includes the following:

"a. Enticing a child to enter a vehicle, room, house, office, or any other space for immoral purposes, as proscribed by Section 13A-6-69 of the Code of Alabama 1975.

"b. Incest, when the offender is an adult and the victim is a minor, as proscribed by Section 13A-13-3 of the Code of Alabama 1975.

"c. Kidnapping of a minor, except by a parent, in the first or second degree, as proscribed by Section 13A-6-43 or Section 13A-6-44 of the Code of Alabama 1975.

"d. Promoting prostitution in the first or second degree, as proscribed by Section 13A-12-111 or Section 13A-12-112 of the Code of Alabama 1975.

"e. Rape in the first or second degree, as proscribed by Section 13A-6-61 or Section 13A-6-62 of the Code of Alabama 1975.

"f. Sexual misconduct, as proscribed by Section 13A-6-65 of the Code of Alabama 1975.

"g. Sexual torture, as proscribed by Section 13A-6-65.1 of the Code of Alabama 1975.

"h. Sexual abuse in the first or second degree, as proscribed by Section 13A-6-66 or Section 13A-6-67 of the Code of Alabama 1975.

"i. Sodomy in the first or second degree, as proscribed by Section 13A-6-63 or Section 13A-6-64 of the Code of Alabama 1975.

"j. Soliciting a child by computer for the purposes of committing a sexual act and transmittal of obscene material to a child by computer as proscribed by Sections 13A-6-110 and 13A-6-111 of the Code of Alabama 1975.

"k. Violation of the Alabama Child Pornography Act, as proscribed by Section 13A-12-191, 13A-12-192, 13A-12-196, or 13A-12-197 of the Code of Alabama 1975.

"l. Any solicitation, attempt, or conspiracy to commit any of the offenses listed in paragraphs a. to k., inclusive.

"m. A crime listed in the Alabama Sex Offender Registration and Community Notification Act, Chapter 20A of Title 15 of the Code of Alabama 1975.

"6. Conviction for a crime listed in the federal Adoption and Safe Families Act as prohibiting a person from being a foster parent or adoptive parent shall be deemed to make the convicted person unsuitable for employment, volunteer work, approval, or licensure as a foster parent or adoptive parent.

"7. Conviction for a violation or attempted violation of an offense committed outside the State of Alabama or under federal law is a sex crime or any other crime listed in this notice if the offense would be a crime listed in this notice in Alabama.

"CRIMINAL HISTORY STATEMENT

"Have you ever had a suitability determination made by the Department of Human Resources in connection with a previous criminal history information background check? Yes (__) No (__).

"Have you ever been convicted of a crime? Yes (__) No (__). If yes, state the date, crime, location, punishment imposed, and whether the victim was a child or an elderly or disabled individual.

" ____________________________

" ____________________________

"Date __________ Signature __________________."

(b) An individual who fails or refuses to provide a statement shall not be employed, allowed to work or volunteer, or issued a license or approval as defined in this chapter. Upon receipt of a signed criminal history statement which does not indicate conviction for a crime prohibiting employment under the suitability criteria, an employer, including the Department of Human Resources, may employ an applicant or allow a volunteer or contract provider to work provisionally pending receipt of a suitability determination from the Department of Human Resources.

(c) No later than the five business days after employment or a reasonable time after completion of application for a license or approval, an employer, the Department of Human Resources, or child placing agency shall mail or deliver a request for a criminal history background information check to the Department of Public Safety accompanied by the following:

(1) Two complete sets of fingerprints, properly executed by a law enforcement agency or an individual properly trained in fingerprinting techniques.

(2) Written consent from the applicant, employee, or volunteer for the release of the criminal history background information to the Department of Human Resources.

(3) The fee.

(d) Upon receipt of a suitability determination from the Department of Human Resources that a person or entity is suitable for employment, volunteer work, licensure, or approval based on the criminal history background information check, an employer, a child care facility, adult care facility, a child placing agency, or the Department of Human Resources may make its own determination of employment, licensure, or approval. This chapter shall not create any right to employment, work, approval, or licensure. Upon receipt of a determination from the Department of Human Resources that an individual is unsuitable for employment, licensure, approval, or volunteer work, an employer, the child care facility, adult care facility, child placing agency, or Department of Human Resources shall terminate the individual from employment or volunteer work or shall not employ or use the individual. Termination of employment may be delayed by the employer to allow the individual to challenge either the accuracy or completeness of the criminal history information background report or the suitability determination made by the Department of Human Resources. The Department of Human Resources or child placing agency shall suspend or revoke a license or approval or deny a license or approval application to an individual receiving an unsuitability determination. As an alternative to termination of employment, the Department of Human Resources may transfer a permanent Merit System employee to an available position for which the employee is qualified where unsupervised access to children, the elderly, or persons with disabilities shall not be an essential function of the job.

(e) If a review of a criminal history background information check or other information received reveals that the person has submitted false information, the employer, child care facility, adult care facility, child placing agency, or Department of Human Resources may terminate the employee or volunteer. The Department of Human Resources or child placing agency may revoke the approval or license of a person or entity when the person or entity submits false information in a review of criminal history background information check or other information. The Department of Human Resources shall be notified of the false information and may refer the case to an appropriate law enforcement agency or district attorney for investigation and prosecution.

(f) Unless otherwise provided in this chapter, only one criminal history background information check shall be required on an individual regardless of subsequent changes in employment or licensing or approval status. Subsequent criminal history background information checks may be conducted by the employer or licensing or approval entity. The licensing or approval entity shall pay the cost for subsequent criminal history background information checks. If the statement signed by the applicant or employee states that a criminal history background information check has been performed and suitability determination issued on the individual pursuant to this chapter, the employer or licensing agency may request at the time of application only a suitability determination from the Department of Human Resources on the check previously performed, within five business days of employment, or completion of license or approval application, submitting the same kind of information and consent for the request for suitability determination as required by the written consent for a criminal history background information check.



Section 38-13-5 - Additional requirements.

(a) An applicant, licensee, volunteer, or employee, upon request, shall submit the following items:

(1) Two functional, acceptable fingerprint cards, bearing the fingerprints of the individual, properly executed by a law enforcement agency or individual properly trained in fingerprinting techniques.

(2) Written consent authorizing the release of any criminal history background information to the Department of Human Resources.

(3) A written statement signed by the applicant, volunteer, or employee indicating whether he or she has ever been convicted of a crime, and if so, fully disclosing all convictions. The statement shall include a notice and questionnaire in the form required in subsection (a) of Section 38-13-4.

(4) The fee of an applicant.

(b) An applicant, licensee, volunteer, or employee shall notify the prospective or current employer, licensing agency, or entity for whom volunteer work is being performed of any criminal convictions occurring subsequent to the date of completion of the notice in Section 38-13-4.



Section 38-13-6 - Fees.

(a) A nonrefundable fee to be paid for the criminal history background information check shall conform to the guidelines promulgated pursuant to 42 U.S.C. § 5119, the National Child Protection Act of 1993, and state law.

(b) The Department of Public Safety may charge a fee in the amount prescribed in Section 32-2-61, of Title 32, for the cost of processing the request. The Department of Public Safety shall charge no larger fee for requests than charged for requests received from those entities. The fee charged for criminal history background information checks shall not exceed the statutory and regulatory amounts set under existing guidelines and no additional administrative fees, except for the cost of mailings, shall be charged which would increase the cost of the criminal history background information check.

(c) An applicant for employment shall be responsible for the cost of the criminal history background information check. An applicant shall not be required to pay the fee until the prospective employing entity is prepared to consider the applicant and request a criminal history background information check. The chief executive officer of the prospective employing entity may pay the fee of an applicant.

(d) For any volunteer or applicant for a volunteer position, the fee for the criminal history background information check may be paid by the volunteer or by the entity requesting volunteer work.

(e) An applicant for a license or approval shall pay the fee for the criminal history background information check at the time the application for the license is submitted; except as provided herein, the Department of Human Resources may pay the fee for adult and child foster care applicants and child adoption applicants.

(f) For an employing entity that requests a criminal history background information check on a current employee, the employing entity shall pay the fee for the criminal history background information check. The employee may be required to pay the fee or a portion thereof provided there shall be no violation of federal minimum wage requirements.

(g) A fee paid for which a criminal history background information check is not performed shall be refunded to the applicant, the individual, or the entity requesting the criminal history background information check.



Section 38-13-7 - Duties of Departments of Public Safety and Human Resources; review of determinations.

(a) Criminal history background information checks shall be performed by the Department of Public Safety upon request by an employer, child care facility, adult care facility, or child placing agency authorized to make a request, or the Department of Human Resources. The Department of Public Safety shall provide a criminal history background check within a reasonable time of the receipt of the request. National criminal history background checks shall be requested by the Department of Public Safety from the Federal Bureau of Investigation within a reasonable time of the request. The Department of Public Safety, upon receipt of the criminal history background report from the Federal Bureau of Investigation, shall forward the report to the Department of Human Resources within a reasonable period.

(b) Criminal history background information reports shall be sent from the Department of Public Safety to the Department of Human Resources, directly or through its designated agent, within a reasonable time from the receipt of the report from the Federal Bureau of Investigation. A copy of a criminal history report from the Department of Public Safety and the Federal Bureau of Investigation that contains potentially disqualifying crimes or disqualifying crimes shall be sent by the Department of Human Resources to the applicant or employee by certified mail . The Department of Human Resources shall review the criminal history record information report and other information received and determine whether the applicant, employee, or volunteer meets the suitability criteria for employment or licensure based on the criminal history background information check. The Department of Human Resources shall issue a written suitability determination to the applicant or employee and to the licensing entity or chief executive officer of the child care facility or adult care facility requesting the criminal history background information check. The Department of Public Safety shall notify the Department of Human Resources of arrests or convictions entered into the automated system subsequent to the initial report, for a crime committed by an individual for whom a criminal history background information report has been previously requested, regardless of the existence, or lack thereof, of a criminal history at the time of submission for a criminal history background information check pursuant to this chapter. The Alabama Criminal Justice Information Center shall notify the Department of Public Safety which shall notify the Department of Human Resources of the arrest or conviction information for applicants that receive name-based criminal history background information checks. The Department of Human Resources shall include the arrests or convictions in an amended or subsequent suitability determination.

(c) A person may contest the accuracy or completeness of the Alabama criminal history background information check pertaining to him or her with the Department of Public Safety according to procedures established by that agency. The person or his or her legal counsel may review at the Department of Human Resources a copy of the Alabama criminal history background information report from the Department of Public Safety. If, upon review by the Department of Public Safety, the information is determined to be incorrect or incomplete, the information shall be corrected appropriately, and the Department of Human Resources shall be provided with the corrected information.

(d) The Department of Human Resources shall issue a suitability determination and maintain a confidential file on individuals for whom a criminal history background information report or report updates have been received. The Department of Human Resources may issue a suitability determination based upon the criminal history report on file without the requirement of a new criminal history background information check. If no report or if only an incomplete criminal history report can be located in the files of the Department of Human Resources, the individual shall be required to submit to a new criminal history background information check.

(e) Within 30 days of the date of notification, an individual determined to be unsuitable for approval, licensure, employment, or volunteer work by the Department of Human Resources based upon a disqualifying conviction may request in writing reversal of the determination of unsuitability if the conviction is not for a sex crime or a crime committed against a child, an elderly individual, or an individual with disabilities. An individual with a conviction excluded by federal law from being approved as a foster or adoptive parent, as any other child care or adult care provider, or volunteer may not be considered for reinstatement.

(f) Notwithstanding subsection (e), the following shall apply to requests for reversal of the determination of unsuitability:

In the case of a felony conviction, 10 years shall have lapsed since the sentence was served or the probation or parole ended, whichever is later, with no subsequent conviction. In the case of a misdemeanor conviction, five years shall have lapsed since the sentence was served, or the probation or parole ended, whichever is later, with no subsequent conviction. In addition to the foregoing, the individual shall affirmatively demonstrate to the Department of Human Resources successful rehabilitation by clear and convincing evidence. In determining whether an individual has affirmatively demonstrated successful rehabilitation, all of the following shall be considered:

(1) Nature and responsibility of the position which the convicted person would hold or has held.

(2) Nature and seriousness of the offense committed.

(3) Circumstances under which the offense occurred.

(4) Date of the offense.

(5) Age of the person when the offense was committed.

(6) Whether the offense was an isolated or repeated incident.

(7) Social conditions which may have contributed to the offense.

(8) An available probation or parole record, report, or recommendation.

(9) Evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful business or employment history, and the recommendation of his or her supervisors.

(g) The Department of Human Resources and the Department of Public Safety may adopt rules and regulations to implement the procedures and requirements of this chapter pursuant to the Administrative Procedure Act, Section 41-22-1, et seq.



Section 38-13-8 - Confidentiality and disclosure of reports.

(a) All reports of criminal history background information received by the Department of Human Resources from the Department of Public Safety shall be confidential and marked confidential with no further disclosure and shall not be made available for public inspection.

(b) All criminal history background information reports shall be excluded from any requirement of public disclosure as a public record.

(c) Without additional public disclosure, the following release of the criminal history background information report shall not be construed to violate this section:

(1) Showing the report to the applicant or current employee.

(2) Release of the report to a court of competent jurisdiction in the event of litigation brought by the applicant or employee.

(3) Release of the report to a court of competent jurisdiction upon a finding that the information is material to the issues of the case before the court.

(4) Use of the report in preparation, investigation, and presentation during a criminal prosecution, or in any administrative proceeding involving the challenge to a suitability determination, or revocation of a license or denial of an application for a license by the Department of Human Resources.

(5) Release to anyone with the written consent of the employee or volunteer.

(d) A person having access to criminal history background information reports and releasing the reports pursuant to this chapter shall be required to maintain a register consistent with the National Child Protection Act of 1993, Public Law 103-209, 42 U.S.C. §5119, et seq.

(e) Nothing in this chapter shall be construed to prohibit the distribution of employment or licensing status information to an interested party.



Section 38-13-9 - Violations.

(a) A person convicted of the following actions under this chapter shall be guilty of a Class A misdemeanor:

(1) Violating the confidentiality of records.

(2) Violating lawfully adopted policies pursuant to this chapter.

(3) Knowingly, willfully, and intentionally making or transmitting a false or misleading report or information concerning past convictions as required under this chapter.

(4) Knowingly, willfully, and intentionally failing to report subsequent convictions as required by this chapter.

(b) A person who knowingly submits false information concerning past convictions on an application for employment or other form required for disclosure of criminal convictions may be subject to loss of employment and to the loss of any license issued by the Department of Human Resources or child placing agency.



Section 38-13-10 - No cause of action established; immunity not waived.

Nothing in this chapter is intended to create or establish new causes of action in any court. Nothing in this chapter shall be construed as a waiver of any sovereign or qualified immunity.



Section 38-13-11 - Disposition of fees.

All fees received by the Department of Public Safety for criminal history background information checks conducted pursuant to this chapter shall be deposited to the Public Safety Automated Fingerprint Identification System Fund, to be appropriated to and expended by the Department of Public Safety in accordance with Section 32-2-61.



Section 38-13-12 - Construction.

This chapter is supplementary and shall be construed in pari materia with other laws; provided, however, that to the extent that this chapter specifically conflicts with other laws pertaining to criminal history background information checks, this law shall take precedence. Nothing contained in this chapter shall be construed to diminish, reduce, or conflict with the authority of the Department of Human Resources to interpret and apply appropriate federal and state laws governing that agency and its programs.






Chapter 14 - INDIVIDUAL DEVELOPMENT ACCOUNT PROGRAM.

Section 38-14-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) DEPARTMENT. The Department of Human Resources.

(2) ELIGIBLE INDIVIDUAL or FAMILY MEMBER. A person whose household income is equal to or less than 80 percent of the median household income for the state or less than 200 percent of the federal poverty guidelines, whichever is greater.

(3) EMERGENCY. Payments for necessary medical expenses of the account owner or family member, expenses to avoid the eviction of the account owner from the account owner's primary residence, and for necessary living expenses following a loss of income

(4) FIDUCIARY ORGANIZATION. Any nonprofit, fund-raising organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, as amended; any certified community development financial institution; any credit union chartered under federal or state law; or any Indian tribe as defined in Section 4(12) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. §4103(12)), and includes any tribal subsidiary, subdivision, or wholly owned tribal entity.

(5) FINANCIAL INSTITUTION. A federally insured bank, trust company, savings bank, building and loan association, savings and loan company or association, or credit union authorized to do business in this state.

(6) INDIVIDUAL DEVELOPMENT ACCOUNT. An account established for an eligible individual or family member as part of a qualified individual development account program with the following requirements:

a. The sole owner of the account is the individual or family member for whom the account was created.

b. The holder of the account is a qualified financial institution.

c. The assets of the account may not be commingled with other property except in a common trust fund or common investment fund.

d. Any amount in the account shall be paid out only for the qualified purposes of the account owner, except if it meets the qualifications of an emergency use.

(7) PARALLEL ACCOUNT. A separate parallel account for all matching funds and earnings dedicated to individual development account owners, the sole holder of which is a qualified financial institution, a qualified fiduciary organization, or an Indian tribe.

(8) QUALIFIED PURPOSES. The use of the account owner's accumulated savings and matching funds for any of the following purposes:

a. Securing postsecondary education, including, but not limited to, community college courses, courses at a four-year college or university, or postcollege, graduate courses for the account owner or any member of the account owner's family.

b. Securing postsecondary occupational training, including, but not limited to, vocational or trade school training for the account owner or any training authorized under the Workforce Investment Act through the Department of Economic and Community Affairs.

c. Purchasing a home for the first time, defined as not being named on a legally registered home ownership title for a minimum of 36 months.

d. Costs for major repairs or improvement to a primary residence.

e. Business capitalization.

f. Purchasing of an automobile necessary to transport the account owner or family member to a place of employment or education.

g. Assistive technology for people with disabilities.

h. Any other activity based on a plan approved by the department.



Section 38-14-2 - Establishment of account.

A person who is eligible to become an individual development account owner may enter into an agreement developed with a fiduciary organization for the establishment of an individual development account. The agreement shall provide for the amount of the savings deposits, the match fund rate, the asset goal, and the financial literacy classes to be completed, any additional training specific to the asset, and financial counseling the individual will attend, as well as other services designed to increase the independence of the person through the achievement of the account's approved purpose.



Section 38-14-3 - Matching funds.

Once the account owner has saved for a minimum of six months, has reached his or her savings goal, and has fulfilled all financial literacy education components in accordance with federal guidelines, the appropriate matching funds shall be transferred from the parallel account directly to the vendor or service provider of the approved asset.



Section 38-14-4 - Withdrawals and reimbursements.

(a) If an emergency occurs, an account owner may withdraw all or part of the account owner's deposits to an individual development account with the approval of the fiduciary organization.

(b) The account owner shall reimburse his or her individual development account for the amount withdrawn under this section within 12 months after the date of the withdrawal. Failure of the account owner to make a timely reimbursement to the account will remove the account owner from the Individual Development Account Program. Until the reimbursement has been made in full, an account owner may not withdraw any matching funds or accrued interest on matching funds from the account.

(c) If an account owner withdraws money from an individual development account for other than a qualified purpose, the fiduciary organization shall remove the account owner from the program.



Section 38-14-5 - Financial literacy education.

Before becoming eligible to receive matching funds to pay for qualified purposes, individual development account owners shall complete a financial literacy education course offered by a qualified financial institution, a qualified fiduciary organization, an Indian tribe, or a governmental entity in accordance with federal guidelines.



Section 38-14-6 - Source of deposits; limitations on deposits.

(a) Deposits to individual development accounts made by the account owner shall come from earned income, including, but not limited to, wages, earned income tax credit returns, child support payments, supplemental security income (SSI), disability benefits, community service under TANF, AmeriCorps stipends, VISTA stipends, and job training programs.

(b) Eligible individuals shall certify that their deposits do not exceed their income. A cap on deposits made by the account owner is set at two thousand dollars ($2,000).



Section 38-14-7 - Exclusion from gross income.

Money deposited into individual development accounts shall not be included in gross income for income tax purposes. Any amount withdrawn from a parallel account, matching funds, may not be includable in an eligible individual's gross income. Money withdrawn from an individual development account shall only be included in gross income if used for a purpose other than a qualified purpose.



Section 38-14-8 - Selection of fiduciary organizations.

The department shall select fiduciary organizations through competitive processes. In making the selections, the department may consider factors including, but not limited to, the following:

(1) The ability of the fiduciary organization to implement and administer the individual development account program, including the ability to verify account owner eligibility, certify that matching funds are used only for qualified purposes, and exercise general fiscal accountability.

(2) The capacity of the fiduciary organization to provide or raise matching funds for the deposits of account owners.

(3) The capacity of the fiduciary organization to provide, or to arrange for the provisions of, financial counseling, financial literacy education and training specific to the assets the account owners will be purchasing, and other related services to account owners.

(4) The links the fiduciary organization has to other activities and programs designed to increase the independence of this state's low-income households and individuals through education and training, home ownership, small business capitalization, and other asset-building programs.

(5) The feasibility of the fiduciary organization's program design, including match rates and savings goals, to lead to asset purchase.



Section 38-14-9 - Administration of accounts.

(a) Subject to rules promulgated by the department, a fiduciary organization has sole authority over, and responsibility for, the administration of individual development accounts. The responsibility of the fiduciary organization extends to all aspects of the account program, including marketing to all eligible individuals and families, soliciting matching funds, counseling account owners, providing financial literacy education, and conducting required verification and compliance activities. The fiduciary organization may establish program provisions as the organization believes necessary to ensure account owner compliance with this chapter.

(b) A fiduciary organization may act in partnership with other entities, including businesses, government agencies, corporations, nonprofit organizations, community action programs, community development corporations, housing authorities and faith-based entities, to assist in the fulfillment of its responsibilities under this chapter.

(c) A fiduciary organization may use a reasonable portion of money allocated by the Legislature to the Individual Development Account Program for administration, operation and research, and evaluation purposes. A fiduciary organization may not expend more than 15 percent of allocated funds for those purposes.

(d) A fiduciary organization selected by the department to administer funds allocated by the State of Alabama for Individual Development Account purposes shall provide the department an annual report based on regularly collected data of the fiduciary organization's Individual Development Account Program activity. The report shall be filed not later than 90 days after the end of the fiscal year. The report shall include, but is not limited to, the following:

(1) The number of individual development accounts administered by the fiduciary organization.

(2) The amount of deposits and matching funds for each account.

(3) The asset purchase goal of each account.

(4) The number of withdrawals made.

(5) Any other information the department may require for the purpose of determining whether the Individual Development Account Program is achieving the purposes for which it was established.

(e) The department shall make all reasonable and necessary rules to ensure the fiduciary organization's compliance with this chapter.

(f) Financial institutions holding individual development accounts, at a minimum, shall:

(1) Keep the account in the name of the account owner.

(2) Permit deposits to be made in the account.

(3) Require the account to earn a market rate of interest.

(4) Maintain the individual development accounts as fee free.

(5) Permit the account owner, after obtaining the written authorization of the fiduciary organization, to withdraw money from the account for any qualified purpose.



Section 38-14-10 - Eligibility for means-tested public benefits.

(a) An account owner's savings and matching funds shall not affect his or her eligibility for any means-tested public benefits, including, but not limited to, Medicaid, state children's health insurance programs, TANF, Supplemental Nutrition Assistance Program, supplemental security income, or government-subsidized foster care and adoption payments, and child care or housing payments.

(b) Funds deposited in individual development accounts shall not be counted as income, assets, or resources of the account owner for the purpose of determining financial eligibility for assistance or service pursuant to any federal, federally assisted, state, or municipal program based on need.



Section 38-14-11 - Funding.

The department shall not be obligated to fund individual development parallel accounts or be obligated to enter into contracts with fiduciary organizations unless the Legislature appropriates funding to the department for the establishment of an Individual Development Account Program, nor shall the department be obligated to spend funds on an Individual Development Account Program above the amount appropriated by the Legislature for such a program.









Title 39 - PUBLIC WORKS.

Chapter 1 - GENERAL PROVISIONS.

Section 39-1-1 - Bonds required of persons contracting for public works; commencement, etc., of actions upon bond by persons supplying labor, etc., to contractor; offer to accept judgment; notice of completion of project by contractor and final settlement; applicability.

(a) Any person entering into a contract with an awarding authority in this state for the prosecution of any public works shall, before commencing the work, execute a performance bond, with penalty equal to 100 percent of the amount of the contract price. In addition, another bond, payable to the awarding authority letting the contract, shall be executed in an amount not less than 50 percent of the contract price, with the obligation that the contractor or contractors shall promptly make payments to all persons supplying labor, materials, or supplies for or in the prosecution of the work provided in the contract and for the payment of reasonable attorneys' fees incurred by successful claimants or plaintiffs in civil actions on the bond.

(b) Any person that has furnished labor, materials, or supplies for or in the prosecution of a public work and payment has not been made may institute a civil action upon the payment bond and have their rights and claims adjudicated in a civil action and judgment entered thereon. Notwithstanding the foregoing, a civil action shall not be instituted on the bond until 45 days after written notice to the surety of the amount claimed to be due and the nature of the claim. The civil action shall be commenced not later than one year from the date of final settlement of the contract. The giving of notice by registered or certified mail, postage prepaid, addressed to the surety at any of its places of business or offices shall be deemed sufficient under this section. In the event the surety or contractor fails to pay the claim in full within 45 days from the mailing of the notice, then the person or persons may recover from the contractor and surety, in addition to the amount of the claim, a reasonable attorney's fee based on the result, together with interest on the claim from the date of the notice.

(c) Every person having a right of action on the last described bond as provided in this section shall, upon written application to the authority under the direction of whom the work has been prosecuted, indicating that labor, material, foodstuffs, or supplies for the work have been supplied and that payment has not been made, be promptly furnished a certified copy of the additional bond and contract. The claimant may bring a civil action in the claimant's name on the bond against the contractor and the surety, or either of them, in the county in which the work is to be or has been performed or in any other county where venue is otherwise allowed by law.

(d) In the event a civil action is instituted on the payment bond, at any time more than 15 days before the trial begins, any party may serve upon the adverse party an offer to accept judgment in favor of the offeror or to allow judgment to be entered in favor of the offeree for the money or as otherwise specified in the offer. If within 10 days after the service of the offer, the adverse party serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance together with proof of service and the clerk of the court shall enter judgment. An offer not accepted shall be deemed withdrawn and evidence of the offer shall not be admissible. If the judgment finally obtained by the offeree is less favorable than the offer, the offeree shall pay the reasonable attorney's fees and costs incurred by the offeror after the making of the offer. An offer that is made but not accepted does not preclude a subsequent offer. When the liability of one party to another party has been determined by verdict, order, or judgment, but the amount or extent of the liability remains to be determined by further proceedings, any party may make an offer of judgment, which shall have the same effect as an offer made before trial if the offer is made no less than 10 days prior to the commencement of hearings to determine the amount or extent of liability.

(e) This section shall not require the taking of a bond to secure contracts in an amount less than fifty thousand dollars ($50,000).

(f) The contractor shall, immediately after the completion of the contract, give notice of the completion by an advertisement in a newspaper of general circulation published within the city or county in which the work has been done, for a period of four successive weeks. A final settlement shall not be made upon the contract until the expiration of 30 days after the completion of the notice. Proof of publication of the notice shall be made by the contractor to the authority by whom the contract was made by affidavit of the publisher and a printed copy of the notice published. If no newspaper is published in the county in which the work is done, the notice may be given by posting at the courthouse for 30 days, and proof of same shall be made by the judge of probate, sheriff, and the contractor.

(g) Subsection (f) shall not apply to contractors performing contracts of less than fifty thousand dollars ($50,000) in amount. In such cases, the governing body of the contracting agency, to expedite final payment, shall cause notice of final completion of the contract to be published one time in a newspaper of general circulation, published in the county of the contracting agency and shall post notice of final completion on the agency's bulletin board for one week, and shall require the contractor to certify under oath that all bills have been paid in full. Final settlement with the contractor may be made at any time after the notice has been posted for one entire week.



Section 39-1-2 - Inspection of asphalt plant prerequisite to eligibility to bid on asphalt plant mix to be sold to state.

All persons, to be eligible to bid on asphalt plant mix to be sold to the State of Alabama, shall have the asphalt plants inspected and certified by the Department of Transportation. The certification shall be made by the Bureau of Materials and Tests and shall include a statement that the plant meets the requirements set forth in the current edition of the State of Alabama Department of Transportation standard specifications for highways and bridges.



Section 39-1-3 - Reimbursement allowed for additional taxes incurred due to increase in tax rate during performance of contract.

Any contractor performing a public works contract in which any state, county, or municipal funds are utilized shall be allowed reimbursement for any additional severance, sales, or use taxes incurred by the contractor as a result of an increase in the rate of severance, sales, or use taxes imposed during the time of performance of the contract. Time of performance shall be the time the contractor submits the bid until completion of the contract.



Section 39-1-4 - selection of surety company, etc.; approval of bonds, etc.

(a) No officer or employee of an awarding authority and no person acting or purporting to act on behalf of such officer or employee of an awarding authority, except a public agency or authority created pursuant to agreement or compact with another state, shall, with respect to any public works contract, require the bidder to obtain or procure any surety bond or contract of insurance specified in connection with such contract or specified by any law, ordinance, or regulation from a particular surety company, insurance company, bonding company, agent, or broker. No officer, employee, person, firm, or corporation acting or purporting to act on behalf of any officer or employee of an awarding authority shall negotiate, make application, obtain, or procure any surety bond or contract of insurance, except contracts of insurance for builder's risk or owner's protective liability, which shall be obtained or procured by the bidder, contractor, or subcontractor, with the following exceptions:

(1) Contracts of insurance for builder's risk, all risk, or owner's protective liability;

(2) Contracts of insurance of any kind for any public works project involving an amount in excess of forty million dollars ($40,000,000);

(3) Contracts of insurance of any kind obtained or procured by a single awarding authority for a group of public works projects involving an aggregate amount in excess of ninety million dollars ($90,000,000) which are financed substantially by bond issues by the awarding authority or part of a programmatically related group of public works projects, and meeting all of the following criteria:

a. All projects are located within the same county;

b. All projects are located within 10 miles of each other;

c. All projects are part of the same duly authorized annual capital development plan of the authority.

(b) The provisions of subsection (a) shall not prevent an officer or employee on behalf of an awarding authority from exercising the right to approve the form, sufficiency, or manner of execution of the surety bonds or contracts of insurance furnished by the surety company, insurance company, or bonding company selected by the bidder to underwrite surety bonds or contracts of insurance. The insurance company, bonding company, or surety company shall meet all requirements for such companies otherwise provided for by law.

(c) All provisions in any invitation for bids or in any of the contract documents in conflict with this section are declared to be void and unenforceable as contrary to the public policy of this state.



Section 39-1-5 - Applicability.

Notwithstanding any other laws to the contrary, Act 97-225 shall control all public works contracts on the state, county, and municipal levels of government in the State of Alabama.






Chapter 2 - LETTING, EXECUTION, AND ADMINISTRATION OF PUBLIC IMPROVEMENTS CONTRACTS BY STATE AGENCIES GENERALLY.

Section 39-2-1 - Definitions.

As used in this title, the following words shall have the meanings ascribed to them as follows:

(1) AWARDING AUTHORITY. Any governmental board, commission, agency, body, authority, instrumentality, department, or subdivision of the state, its counties and municipalities. This term includes, but shall not be limited to, the Department of Transportation, the State Building Commission, the State Board of Education, and any other entity contracting for public works. This term shall exclude the State Docks Department and any entity exempted from the competitive bid laws of the state by statute.

(2) FORCE ACCOUNT WORK. Work paid for by reimbursing for the actual costs for labor, materials, and equipment usage incurred in the performance of the work, as directed, including a percentage for overhead and profit, where appropriate.

(3) LIFE CYCLE COSTS. The total cost of ownership over the extended life of a public works project, taking into consideration the costs of construction, operation, and maintenance, less any value obtained from salvage and quantifiable environmental benefits, or the sum of all recurring and one-time (non-recurring) costs over the full life span or a specified period of a good, service, structure, or system, including purchase price, installation costs, operating costs, maintenance and upgrade costs, and remaining (residual or salvage) value at the end of ownership or its useful life.

(4) PERSON. Natural persons, partnerships, limited liability companies, corporations, and other legal entities.

(5) PUBLIC PROPERTY. Real property which the state, county, municipality, or awarding authority thereof owns or has a contractual right to own or purchase, including easements, rights-of-way, or otherwise.

(6) PUBLIC WORKS. The construction, installation, repair, renovation, or maintenance of public buildings, structures, sewers, waterworks, roads, curbs, gutters, side walls, bridges, docks, underpasses, and viaducts as well as any other improvement to be constructed, installed, repaired, renovated, or maintained on public property and to be paid, in whole or in part, with public funds or with financing to be retired with public funds in the form of lease payments or otherwise.



Section 39-2-2 - Advertisement for and opening of sealed bids for public works contracts; violations; exclusions; emergency actions; sole source specification.

(a) Before entering into any contract for a public works involving an amount in excess of fifty thousand dollars ($50,000), the awarding authority shall advertise for sealed bids. If the awarding authority is the state or a county, or an instrumentality thereof, it shall advertise for sealed bids at least once each week for three consecutive weeks in a newspaper of general circulation in the county or counties in which the improvement or some part thereof, is to be made. If the awarding authority is a municipality, or an instrumentality thereof, it shall advertise for sealed bids at least once in a newspaper of general circulation published in the municipality where the awarding authority is located. If no newspaper is published in the municipality, the awarding authority shall advertise by posting notice thereof on a bulletin board maintained outside the purchasing office and in any other manner and for the length of time as may be determined. In addition to bulletin board notice, sealed bids shall also be solicited by sending notice by mail to all persons who have filed a request in writing with the official designated by the awarding authority that they be listed for solicitation on bids for the public works contracts indicated in the request. If any person whose name is listed fails to respond to any solicitation for bids after the receipt of three such solicitations, the listing may be canceled. With the exception of the Department of Transportation, for all public works contracts involving an estimated amount in excess of five hundred thousand dollars ($500,000), awarding authorities shall also advertise for sealed bids at least once in three newspapers of general circulation throughout the state. The advertisements shall briefly describe the improvement, state that plans and specifications for the improvement are on file for examination in a designated office of the awarding authority, state the procedure for obtaining plans and specifications, state the time and place in which bids shall be received and opened, and identify whether prequalification is required and where all written prequalification information is available for review. All bids shall be opened publicly at the advertised time and place. No public work as defined in this chapter involving a sum in excess of fifty thousand dollars ($50,000) shall be split into parts involving sums of fifty thousand dollars ($50,000) or less for the purpose of evading the requirements of this section.

(b)(1) An awarding authority may let contracts for public works involving fifty thousand dollars ($50,000) or less with or without advertising or sealed bids.

(2) An awarding authority may enter into a contract for public works if an advertisement for sealed bids for the contract was submitted by the awarding authority to a newspaper and the newspaper only published the advertisement for two weeks if the authority can provide proof that it in good faith submitted the advertisement to the newspaper with instructions to publish the notice in accordance with the provisions of this section.

(c) All contracts for public works entered into in violation of this title shall be null, void, and violative of public policy. Anyone who willfully violates this article concerning public works shall be guilty of a Class C felony.

(d) Excluded from the operation of this title shall be contracts with persons who shall perform only architectural, engineering, construction management, program management, or project management services in support of the public works and who shall not engage in actual construction, repair, renovation, or maintenance of the public works with their own forces, by contract, subcontract, purchase order, lease, or otherwise.

(e) In case of an emergency affecting public health, safety, or convenience, as declared in writing by the awarding authority, setting forth the nature of the danger to the public health, safety, or convenience which would result from delay, contracts may be let to the extent necessary to meet the emergency without public advertisement. The action and the reasons for the action taken shall immediately be made public by the awarding authority upon request.

(f) No awarding authority may specify in the plans and specifications for the improvement the use of materials, products, systems, or services by a sole source unless all of the following requirements are met:

(1) Except for contracts involving the construction, reconstruction, renovation, or replacement of public roads, bridges, and water and sewer facilities, the awarding authority can document to the satisfaction of the State Building Commission that the sole source product, material, system, or service is of an indispensable nature for the improvement, that there are no other viable alternatives, and that only this particular product, material, system, or service fulfills the function for which it is needed.

(2) The sole source specification has been recommended by the architect or engineer of record as an indispensable item for which there is no other viable alternative.

(3) All information substantiating the use of a sole source specification, including the recommendation of the architect or engineer of record, shall be documented and made available for examination in the office of the awarding authority at the time of advertisement for sealed bids.

(g) In the event of a proposed public works project, acknowledged in writing by the Alabama Homeland Security Department as (1) having a direct impact on the security or safety of persons or facilities and (2) requiring confidential handling for the protection of such persons or facilities, contracts may be let without public advertisement but with the taking of informal bids otherwise consistent with the requirements of this title and the requirements of maintaining confidentiality. Records of bidding and award shall not be disclosed to the public, and shall remain confidential.

(h) If a pre-bid meeting is held, the pre-bid meeting shall be held at least seven days prior to the bid opening except when the project has been declared an emergency in accordance with subsection (e).

(i) The awarding authority may not offer a contract for bidding unless confirmation of any applicable grant has been received and any required matching funds have been secured by or are available to the awarding authority.



Section 39-2-3 - Fees to be paid Department of Transportation for proposals, plans, and specifications; deposit for bid documents; furnishing of plans and specifications to building exchanges, etc.

(a) For contracts let by the Department of Transportation, proposals may be obtained only upon payment of a fee, to be determined by the Department of Transportation, not in excess of five dollars ($5). Plans and specifications may be obtained only upon payment of a fee, to be determined by the Department of Transportation, not to exceed the actual cost of printing such plans and specifications.

(b) For all other awarding authorities, an adequate number of sets of bid documents, as determined by the awarding authority, may be obtained by prime contractor bidders upon payment of a deposit for each set, which deposit shall not exceed twice the cost of printing, reproduction, handling, and distribution of each set. The deposit shall be refunded in full to each prime contractor bidder upon return of the documents in reusable condition within 10 days after bid opening. Additional sets for prime contractor bidders, subcontractors, vendors, or dealers may be obtained upon payment of the same deposit. The deposit shall be refunded less the cost of printing, reproduction, handling, and distribution, upon return of the documents in reusable condition within 10 days after bid opening. All refunds are due from the awarding authority within 20 days after bid opening.

(c) Building exchanges and similar agencies may be furnished plans and specifications without charge.



Section 39-2-4 - Filing of guaranties by bidders; prequalification procedures and criteria; responsibility of prequalified bidders; revocation of prequalification; rejection of bidder.

(a) The bidder shall be required to file with his or her bid either a cashier's check drawn on an Alabama bank or a bid bond executed by a surety company duly authorized and qualified to make such bonds in the State of Alabama, payable to the awarding authority for an amount not less than five percent of the awarding authority's estimated cost or of the contractor's bid, but in no event more than ten thousand dollars ($10,000), except if the awarding authority is the Department of Transportation, then the bid guarantee shall not be more than fifty thousand dollars ($50,000). The bid guaranties as provided in this section shall constitute all of the qualifications or guaranty to be required of contractors as prerequisites to bidding for public works, except as required by the State Licensing Board for General Contractors and the prequalification as required by the Department of Transportation, the Building Commission, or any other awarding authority.

(b) With the exception of the Department of Transportation which has prequalification procedures and criteria set forth by statute, any awarding authority that proposes to prequalify bidders shall establish written prequalification procedures and criteria that: (1) are published sufficiently in advance of any affected contract so that a bona fide bidder may seek and obtain prequalification prior to preparing a bid for that contract, such publication to be accomplished by the methods specified in subsection (a) of Section 39-2-2; (2) are related to the purpose of the contract or contracts affected; (3) are related to contract requirements or the quality of the product or service in question; (4) are related to the responsibility, including the competency, experience, and financial ability, of a bidder; and (5) will permit reasonable competition at a level that serves the public interest. The prequalification publication may run concurrently with the publication required under subsection (a) of Section 39-2-2, provided it produces the above required advance notice.

(c) Within the bounds of good faith, the awarding authority retains the right to determine whether a contractor has met prequalification procedures and criteria.

(d) Any bidder who has prequalified pursuant to the requirements in subsection (b) shall be deemed responsible for purposes of award unless the prequalification is revoked by the awarding authority under the following procedures: (1) No later than five working days or the next regular meeting after the opening of bids, the awarding authority issues written notice to the bidder of its intent to revoke prequalification and the grounds therefor; (2) the bidder is then provided an opportunity to be heard before the awarding authority on the intended revocation; (3) the awarding authority makes a good faith showing of a material inaccuracy in the prequalification application of a bidder or of a material change in the responsibility of the bidder since submitting its prequalification application; and (4) the revocation of prequalification is determined no later than 10 days after written notice of intent to revoke, unless the bidder whose qualification is in question agrees in writing to an extension in time.

(e) Nothing in this section shall preclude the rejection of a bidder determined not responsible nor the inclusion of criteria in the bid documents which would limit contract awards to responsible bidders where no prequalification procedure is employed by the awarding authority.



Section 39-2-5 - Return of proposal guaranties to bidders generally; disposition of proposal guaranty when award not made within 30 days of opening of proposals.

All bid guaranties, except those of the three lowest bona fide bidders, shall be returned immediately after bids have been checked, tabulated, and the relation of the bids established. The bid guaranties of the three lowest bidders shall be returned as soon as the contract bonds and the contract of the successful bidder have been properly executed and approved. When the award is deferred for a period of time longer than 15 days after the opening of the bids, all bid guaranties, except those of the potentially successful bidders, shall be returned. If no award is made within 30 days after the opening of the bids, or such other time as specified in the bid documents, all bids shall be rejected and all guaranties returned, except for any potentially successful bidder that agrees in writing to a stipulated extension in time for consideration of its bid, in which case the awarding authority may permit the potentially successful bidder to substitute a satisfactory bidder's bond for the cashier's check submitted with its bid as a bid guaranty.



Section 39-2-6 - Award of contract; additional competitive bids; work done by force account; availability of plans, etc.; use of convict labor; assignment of contract; agreements, etc., among bidders; advance disclosure; life cycle costs.

(a) The contract shall be awarded to the lowest responsible and responsive bidder, unless the awarding authority finds that all the bids are unreasonable or that it is not to the interest of the awarding authority to accept any of the bids. A responsible bidder is one who, among other qualities determined necessary for performance, is competent, experienced, and financially able to perform the contract. A responsive bidder is one who submits a bid that complies with the terms and conditions of the invitation for bids. Minor irregularities in the bid shall not defeat responsiveness. The bidder to whom the award is made shall be notified by telegram, confirmed facsimile, or letter at the earliest possible date. If the successful bidder fails or refuses to sign the contract, to make bond as provided in this chapter or to provide evidence of insurance as required by the bid documents, the awarding authority may award the contract to the second lowest responsible and responsive bidder. If the second lowest bidder fails or refuses to sign the contract, make bond as provided in this chapter or to provide evidence of insurance as required by the bid documents, the awarding authority may award the contract to the third lowest responsible and responsive bidder.

(b) If no bids or only one bid is received at the time stated in the advertisement for bids, the awarding authority may advertise for and seek other competitive bids, or the awarding authority may direct that the work shall be done by force account under its direction and control or, with the exception of the Department of Transportation, the awarding authority may negotiate for the work through the receipt of informal bids not subject to the requirements of this section. Where only one responsible and responsive bid has been received, any negotiation for the work shall be for a price lower than that bid.

(c) If the awarding authority finds that all bids received are unreasonable or that it is not to the interest of the awarding authority to accept any of the bids, the awarding authority may direct that the work shall be done by force account under its direction and control.

(d) On any construction project on which the awarding authority has prepared plans and specifications, received bids, and has determined to do by force account or by negotiation, the awarding authority shall make available the plans and specifications, an itemized estimate of cost and any informal bids for review by the Department of Examiners of Public Accounts and, upon completion of the project by an awarding authority, the final total costs together with an itemized list of cost of any and all changes made in the original plans and specifications shall also be made available for review by the Department of Examiners of Public Accounts. Furthermore, the above described information shall be made public by the awarding authority upon request. Upon the approval of the awarding authority, its duly authorized officer or officers may, when proceeding upon the basis of force account, let any subdivision or unit of work by contract on informal bids.

(e) No provision of this section shall be interpreted as precluding the use of convict labor by the awarding authority. This section shall not apply to routine maintenance and repair jobs done by maintenance personnel who are regular employees of the awarding authority, nor shall it apply to road or bridge construction work performed by an awarding authority's regular employees and own equipment.

(f) No contract awarded to the lowest responsible and responsive bidder shall be assignable by the successful bidder without written consent of the awarding authority, and in no event shall a contract be assigned to an unsuccessful bidder whose bid was rejected because he or she was not a responsible or responsive bidder.

(g) Any agreement or collusion among bidders or prospective bidders in restraint of freedom of competition to bid at a fixed price or to refrain from bidding or otherwise shall render the bids void and shall cause the bidders or prospective bidders to be disqualified from submitting further bids to the awarding authority on future lettings. Any bidder or prospective bidder who willfully participates in any agreement or collusion in restraint of freedom of competition shall be guilty of a felony and, on conviction thereof, shall be fined not less than five thousand dollars ($5,000) nor more than fifty thousand dollars ($50,000) or, at the discretion of the jury, shall be imprisoned in the penitentiary for not less than one nor more than three years.

(h) Any disclosure in advance of the terms of a bid submitted in response to an advertisement for bids shall render the proceedings void and require advertisement and award anew.

(i) The lowest responsible and responsive bidder on a public works project may be determined to be the bidder offering the lowest life cycle costs. The lowest responsible and responsive bidder shall otherwise meet all of the conditions and specifications contained in the invitation to bid, except that a bidder may still be considered responsive if he or she responds with a bid using different construction materials than those specified in the invitation to bid if the materials' use would result in lower lifecycle costs for the public works project. To utilize this provision to determine the lowest responsible and responsive bidder, the awarding authority must include a notice in the invitation to bid that the lowest responsible and responsive bidder may be determined by using life cycle costs, and must also include in the invitation to bid the criteria under which it shall evaluate the life cycle costs.



Section 39-2-7 - Effect of errors and discrepancies of prices in bids.

In case of error in the extension of prices in bids, the unit price will govern. In case of discrepancy between the prices shown in the figures and in words, the words will govern.



Section 39-2-8 - Execution of contracts and furnishing of performance bonds, etc., generally by bidders awarded contracts.

The bidder to whom the award is made shall, when required, enter into a written contract on the form included in the proposal, plans, and specifications, furnish a performance bond and payment bond executed by a surety company duly authorized and qualified to make such bonds in the State of Alabama in the amount required by subsection (a) of Section 39-1-1 and provide evidence of insurance as required by the bid documents within the period specified or, if no period is specified, within 15 days after the prescribed forms have been presented to him or her for signature. If extenuating circumstances prevail, the awarding authority may grant an extension in time not exceeding five days for the return of the contract, required bonds and required evidence of insurance.



Section 39-2-9 - Approval of bonds, etc., and completion of execution of contracts by awarding authorities.

The awarding authority shall approve the contractor's bonds meeting the requirements of Section 39-2-8 and the contractor's evidence of insurance meeting the requirements of the bid documents, as well as complete the execution of the contract, within 20 days after their presentation by the contractor unless the successful contractor agrees in writing to a longer period.



Section 39-2-10 - Issuance of proceed orders by awarding authorities, etc.

A proceed order shall be issued by the awarding authority within 15 days after final execution of the contract by the awarding authority, and execution by the Governor if his or her signature on the contract is required by law, unless both parties agree in writing to a stipulated extension in time for the issuance of a proceed order.



Section 39-2-11 - Proceedings upon failure of successful bidders to execute contracts and furnish bonds, etc.; death of a low bidder; effect of failure of awarding authorities to complete execution of contracts and issue proceed orders; withdrawal of low bid upon discovery of mistake.

(a) Should the successful bidder or bidders to whom a contract is awarded fail to execute a contract and furnish acceptable contract securities and evidence of insurance as required by law within the period as set forth in Section 39-2-8, the awarding authority shall retain from the proposal guaranty, if it is a cashier's check, or recover from the principal or the sureties, if the guaranty is a bid bond, the difference between the amount of the contract as awarded and the amount of the proposal of the next lowest bidder. If no other bids are received, the full amount of the proposal guaranty shall be so retained or recovered as liquidated damages for such default. Any sums so retained or recovered shall be the property of the awarding authority.

(b) In the event of the death of a low bidder between the date of the opening of bids and the 15 days following the date of award of contract as allowed in Section 39-2-8 for furnishing of contract securities and evidence of insurance, the awarding authority shall return the proposal guaranty intact to the estate of the deceased low bidder.

(c) Failure by the awarding authority to complete the execution of a contract and to issue a proceed order as required in Sections 39-2-9 and 39-2-10 shall be just cause, unless both parties agree in writing to a stipulated extension in time for issuance of a proceed order, for the withdrawal of the contractor's bid and contract without forfeiture of the certified check or bond.

(d) Except for contracts let by the Department of Transportation, if the low bidder discovers a mistake in its bid rendering a price substantially out of proportion to that of other bidders, the low bidder may seek withdrawal of its bid without forfeiture upon written notice to the awarding authority within three working days after the opening of bids whether or not award has been made. If the low bidder offers clear and convincing documentary evidence as soon as possible, but no later than three working days after the opening of bids, that it made such a mistake due to calculation or clerical error, an inadvertent omission, or a typographical error, the awarding authority shall permit withdrawal without forfeiture. The decision of the awarding authority shall be made within 10 days after receipt of the low bidder's evidence or by the next regular meeting of the awarding authority. In no event shall a mistake of law, judgment, or opinion constitute a valid ground for the withdrawal of a bid without forfeiture. Upon withdrawal of bid without forfeiture, the low bidder shall be prohibited from (1) doing any work on the contract, either as a subcontractor or in any other capacity, and (2) bidding on the same project if it is readvertised for letting.



Section 39-2-12 - Partial and final payments of contractors by awarding authorities.

(a) As used in this section the following words shall have the meanings ascribed to them as follows:

(1) CONTRACTOR. Any natural person, partnership, company, firm, corporation, association, limited liability company, cooperative, or other legal entity licensed by the Alabama State Licensing Board for General Contractors.

(2) NONRESIDENT CONTRACTOR. A contractor which is neither a. organized and existing under the laws of the State of Alabama, nor b. maintains its principal place of business in the State of Alabama. A nonresident contractor which has maintained a permanent branch office within the State of Alabama for at least five continuous years shall not thereafter be deemed to be a nonresident contractor so long as the contractor continues to maintain a branch office within Alabama.

(3) RETAINAGE. That money belonging to the contractor which has been retained by the awarding authority conditioned on final completion and acceptance of all work in connection with a project or projects by the contractor.

(b)(1) Unless otherwise provided in the specifications, partial payments shall be made as the work progresses at the end of each calendar month, but in no case later than 35 days after the acceptance by the awarding authority that the estimate and terms of the contract providing for partial payments have been fulfilled. The contract between the contractor and the awarding authority shall designate a person to review the progress of completed work and to review documents submitted by the contractor as provided in this section. Except as otherwise provided for the Department of Transportation, the designated person, within 10 days, shall review the submission and respond in writing to accept or forward, as provided in this subsection, a request for payment. For contracts involving the Department of Transportation, the time frame for review and response shall be 20 days. In the event of an error in the submission or a dispute regarding compliance with the provisions of the contract, the error or dispute shall be disclosed in writing to the contractor within 10 days and, after corrective actions are taken, the invoice may be resubmitted and shall be addressed as provided in this section; provided that for contracts involving the Department of Transportation, the time frame for review and response shall be 20 days. In the absence of error or dispute, the awarding authority shall proceed within 10 days as follows for payment of the invoice:

a. For contracts subject to subsection (l), the awarding authority shall forward the request for payment to the entity or agency that is the source of funding to be used by the contractor.

b. For contracts not subject to subsection (l), the payment shall be made by the contracting agency in accordance with the payment requirements and deadlines established in this section.

(2) In preparing estimates, the material delivered on the site, materials suitably stored and insured off-site, and preparatory work done may be taken into consideration. If the amount due by the awarding authority is not in dispute and the amount payable is not paid within the above 35-day period, the contractor to whom payment is due shall also be entitled to interest from the awarding authority at the rate assessed for underpayment of taxes under Section 40-1-44(a), on the unpaid balance due. Any agreement to increase the 35-day period for payment after the execution of the contract is not enforceable. Interest payments shall not be due on payments made after the 35-day period because of administrative or processing delays at the close of the fiscal year or delays resulting from official and announced closures by the awarding authority. The provisions in this subsection shall not apply to contracts administered by the Alabama Building Commission, regardless of the source of the funds to be utilized to fulfill the awarding authority's obligation under the contract.

(c) In making the partial payments, there shall be retained not more than five percent of the estimated amount of work done and the value of materials stored on the site or suitably stored and insured off-site, and after 50 percent completion has been accomplished, no further retainage shall be withheld. The retainage as set out above shall be held until final completion and acceptance of all work covered by the contract unless the escrow or deposit arrangement described in subsections (f) and (g) is utilized. Provided, however, no retainage shall be withheld on contracts entered into by the Alabama Department of Transportation for the construction or maintenance of public highways, bridges, or roads.

(d) In addition to other requirements, a nonresident contractor shall satisfy the awarding authority that he or she has paid all taxes due and payable to the State of Alabama or any political subdivision thereof prior to receiving final payment for contract work. When maintenance periods are included in the contract covering highways and bridges or similar structures, the periods shall be considered a component part of the contract. On completion and acceptance of each separate building, public work, or other division of the contract on which a price is stated separately in the contract or can be separately ascertained, payment may be made in full, including the retained percentage thereof, less authorized deductions. Nothing in this section shall be interpreted to require the awarding authority to make full payment on an item of work when the item of work is an integral part of a complete improvement.

(e) In lieu of the retained amounts provided for in subsection (c) of this section, the awarding authority may provide in the specifications or contracts an alternate procedure for the maintenance of an escrow account as provided in subsection (f) or the depositing of security as provided in subsection (g).

(f) An escrow account, established pursuant to an escrow agreement, shall be entered into only on the following conditions:

(1) If the contractor shall have entered into more than one construction contract allowing for the maintenance of escrow accounts, the contractor may elect to combine the amounts held in lieu of retainage under each contract into one or more escrow accounts or may elect to establish a separate escrow account for each contract.

(2) Only state or national banks chartered within the State of Alabama or savings and loan associations domiciled in the State of Alabama may serve as an escrow agent.

(3) The escrow agent must limit the investment of funds held in escrow in lieu of retained amounts provided for in subsection (c) of this section to savings accounts, certificates of deposit or similar time deposit investments (which may, at the election of the contractor, be in an amount in excess of the maximum dollar amount of coverage by the Federal Deposit Insurance Corporation, the Federal Savings & Loan Insurance Corporation, or other similar agency), U.S. Treasury Bonds, U.S. Treasury Notes, U.S. Treasury Certificates of Indebtedness, U.S. Treasury Bills, bonds or notes of the State of Alabama or bonds of any political subdivision of the State of Alabama.

(4) As interest on all investments held in escrow becomes due, it shall be collected by the escrow agent and paid to the contractor.

(5) The escrow agent shall periodically acknowledge to the awarding authority and contractor the amount and value of the escrow account held by the escrow agent, and any additions to the escrow account by the awarding authority shall be reported immediately to the contractor. Withdrawals from the escrow account shall only be made subject to the written approval of the awarding authority.

(6) Upon default or overpayment, as determined by the awarding authority, of any contract or contracts subject to this procedure, and upon the written demand of the awarding authority, the escrow agent shall within 10 days deliver a cashier's check to the awarding authority in the amount of the escrow account balance (subject to the redemption value of such investments at the time of disbursement) relating to the contract or contracts in default.

(7) The escrow account may be terminated upon completion and acceptance of the contract or contracts as provided in subsections (c) and (i) of this section.

(8) All fees and expenses of the escrow agent shall be paid by the contractor to the escrow agent and if not paid shall constitute a lien on the interest accruing to the escrow account and shall be paid therefrom.

(9) The escrow account shall constitute a specific pledge to the awarding authority, and the contractor shall not, except to his or her surety, otherwise assign, pledge, discount, sell, or transfer his or her interest in the escrow account, the funds in which shall not be subject to levy, garnishment, attachment, or any other process whatsoever.

(10) The form of the escrow agreement and provisions thereof in compliance herewith, as well as such other provisions as the awarding authority shall from time to time prescribe, shall be subject to written approval of the awarding authority. The approval of the escrow agreement by the awarding authority shall authorize the escrow agent to accept appointment in such capacity.

(11) The awarding authority shall not be liable to the contractor or his or her surety for the failure of the escrow agent to perform under the escrow agreement, or for the failure of any financial institution to honor investments issued by it which are held in the escrow account.

(g) The contractor may withdraw the whole or any part of the retainage upon deposit of securities only in accordance with the following procedures:

(1) The contractor shall deposit with the State Treasurer or the municipal or county official holding funds belonging to the contractor, the following readily negotiable security or any combination thereof in an amount at least equal to the amount withdrawn, the security shall be accepted at the time of deposit at market value but not in excess of par value:

a. U.S. Treasury Bonds, U.S. Treasury Notes, U.S. Treasury Certificates of Indebtedness, or U.S. Treasury Bills.

b. Bonds or notes of the State of Alabama.

c. Bonds of any political subdivision of the State of Alabama.

d. Certificates of deposit issued by the Federal Deposit Insurance Corporation insured banks located in the State of Alabama. The certificates shall be negotiable and only in an amount not in excess of the maximum dollar amount of coverage by the Federal Deposit Insurance Corporation.

e. Certificates of deposit issued by savings and loan associations located in the State of Alabama, the accounts of which are insured by the Federal Deposit Insurance Corporation or the accounts of which are insured by a company approved by the state Savings and Loan Board and the certificates shall be made payable with accrued interest on demand. Any certificate from any of the savings and loan associations referred to in this paragraph shall not be for an amount in excess of the maximum dollar amount of coverage of the Federal Deposit Insurance Corporation.

(2) The agency or department of the state having jurisdiction over any public works contract shall notify the State Treasurer of the amount of the deposit required and shall also notify the State Treasurer when to release the deposit.

(3) The architect or engineer representing any municipality or county or the chair of any board, commission, or agency of any municipality or county shall notify the municipal or county official of the amount of deposit required and shall also notify the municipal or county official when to release the deposit.

(4) At the time of deposit of any security, the security may be endorsed and shall be accompanied by a conditional assignment to the public body designated as owner in the contract document, which assignment shall empower the State Treasurer, or the municipal or county official to negotiate the security at any time to the extent necessary to cause the fulfilling of the contract.

(5) Any interest or income due on any security deposited shall be paid to the contractor. If the deposit is in the form of coupon bonds, the coupons, as they respectively become due, shall be delivered to the contractor.

(6) In the event the contractor defaults in the performance of the contract or any portion of the contract, the securities deposited by the contractor in lieu of retainage and all interest, income, and coupons accruing on the securities, after default, may be sold by the state or any agency or department of the state, any municipality or county, or any board, commission, or agency of the municipality or county and the proceeds of the sale shall be used as if the proceeds represented the retainage provided for under the contract.

(h) All material and work covered by partial payments made shall become the sole property of the awarding authority, but the contractor shall not be relieved from the sole responsibility for the care and protection of materials and work upon which payments have been made, and for the restoration of any damaged work.

(i)(1) Upon the contractor's completion and the awarding authority's acceptance of all work required, the awarding authority shall pay the amount due the contractor upon the contractor's presentation of the following items:

a. A properly executed and duly certified voucher for payment.

b. A release, if required, of all claims and claims of lien against the awarding authority arising under and by virtue of the contract, other than such claims of the contractor, if any, as may be specifically excepted by the contractor from the operation of the release in stated amounts to be set forth therein.

c. Proof of advertisement as provided by law. Upon proof of advertisement, the prescribed terms of payment shall not be amended after the terms and specifications have been published.

(2) Such payment shall become due and owing 35 days after all the requirements of subdivision (1) are fulfilled, and any agreement to increase the 35-day period for payment after the execution of the contract is not enforceable. If the amount payable is not paid as required, interest on the amount shall be due and owing to the contractor. Interest shall accrue on the day following the later date described above and shall be paid from the same fund or source from which the contract principal is paid. The interest rate for payments shall be the legal amount currently assessed for under payment of taxes under Section 40-1-44 (a).

(3) Except as may be prohibited by Article I, Section 14 of the Constitution of Alabama of 1901, a contractor or awarding authority may file a civil action against the party contractually obligated for the payment or repayment claimed to recover the amount due plus the interest accrued in accordance with this chapter. In addition to the payment of any amounts due plus interest, if applicable, the court shall award the prevailing party reasonable attorneys' fees, court costs, and reasonable expenses. This provision shall not apply to contracts administered by the Alabama Building Commission, regardless of the source of the funds to be utilized to fulfill the awarding authority's obligation under the contract.

(j) If the Department of Transportation or a county awarding authority shall determine that there has been overpayment to a contractor on a contract award pursuant to this chapter, the Department of Transportation or the county awarding authority shall provide written notice of the overpayment to the contractor and the contractor shall remit the overpayment to the Department of Transportation or the county awarding authority within 60 days of receipt of the demand. If the contractor fails to remit payment in full of the overpayment within 60 days of receipt of demand, the contractor shall be disqualified from bidding as a prime contractor or from performing work as a subcontractor on any future Department of Transportation contract or county contract for the construction or maintenance of public highways, bridges, or roads until the overpayment is made. The Department of Transportation or county awarding authority shall also be entitled to interest from the contractor at the rate assessed for under payment of taxes under Section 40-1-44 (a) beginning on the 61st day after the contractor's receipt of demand.

(k) The contract between the awarding authority and contractor shall contain provisions outlining the source of sufficient funds to be utilized to fulfill the awarding authority's obligations under the contract, including whether the funds are held by the awarding authority at the time of the execution of the contract or whether the funds will become available at a date following the execution of the contract.

(l) Should the source of funds for the payment be a grant, award, or direct reimbursement from the state, federal government, or other source which will not become available until after the execution of the contract, this shall be disclosed in the bid document and contract and the provisions of this chapter regarding prompt payment shall not apply until the awarding authority is in receipt of the funds as provided in the contract. Upon such receipt, the contracting agency shall process payment within 10 days and the requirement shall be enforceable as provided herein.

(m) In the event of a conflict between the provisions of this section and the provisions of any other section of the Code of Alabama 1975, or any agency's or department's rules, regulations, or manuals, this section shall govern.

(n) The provisions of this section shall not apply to any state agency established pursuant to Chapter 1 of Title 33.

(o) The payment provisions of this section shall not apply to contracts entered into by governmental entities as a result of response and recovery to any of the conditions described in Section 31-9-2(a) or as a result of any other disaster event.

(p) The provisions set forth in this section shall apply to all payments, partial or otherwise.



Section 39-2-13 - Promulgation of rules and regulations by awarding authorities.

For the purpose of carrying into effect the terms of this chapter and insuring to the state and its political subdivisions the award of all contracts to responsible and responsive bidders, the awarding authority may prepare and promulgate rules and regulations it deems proper, but not inconsistent with the terms of this chapter.



Section 39-2-14 - Registration of out-of-state contractors required; deposit; surety bond.

(a) Every nonresident contractor, as defined in Section 39-2-12 shall register with the Department of Revenue prior to engaging in the performance of a contract in this state. At the time of registration the contractor shall deposit with the Department of Revenue five per centum of the amount such contractor is to receive for the performance of the contract which shall be held within a "contractors use tax fund" pending the completion of the contract, the determination of the taxes due this state and other governmental bodies, and the payment of same. In lieu of such deposit the contractor may provide a corporate surety bond to be approved by the Commissioner of Revenue as to form, sufficiency, value, amount, stability, and other features necessary to provide a guarantee of payment of the taxes due this state and other governmental bodies.

(b) In addition, within 30 days after registration, the contractor shall file a statement with the Department of Revenue itemizing the machinery, materials, supplies, and equipment that he has or will have on hand at the time he begins the fulfillment of the contract where such tangible personal property has been brought, shipped, or transported from outside the State of Alabama upon which neither the use taxes or ad valorem taxes have been paid and shall pay the tax due thereon at the time of filing and thereafter shall report and pay the tax as required by the Commissioner of Revenue.

(c) Upon payment of the said taxes due, as required hereby, the deposit or the surety bond required herein shall be returned forthwith to the out-of-state contractor posting same.

(d) The Commissioner of Revenue shall have authority to promulgate rules and regulations to carry out the provisions of this section.






Chapter 3 - USE OF DOMESTIC PRODUCTS AND RESIDENT WORKMEN FOR PUBLIC WORKS, IMPROVEMENTS, ETC.

Section 39-3-1 - Contracts for public works project financed entirely by state or subdivisions thereof to provide for use of domestic products if available, etc.; penalty.

(a) The awarding authority contracting for a public works project to be financed entirely by the State of Alabama or any political subdivision of the state, shall stipulate or cause to be stipulated in the contract a provision whereby the person, firm, or corporation undertaking the project agrees to use in the execution of the contract materials, supplies, and products manufactured, mined, processed, or otherwise produced in the United States or its territories, if the same are available at reasonable and competitive prices and are not contrary to any sole source specification implemented under subsection (f) of Section 39-2-2.

(b) In the event the contractor breaches the agreement to use domestic products, and domestic products are not used, there shall be a downward adjustment in the contract price equal to any realized savings or benefits to the contractor.



Section 39-3-4 - Contractors for public works project financed entirely by state or subdivisions thereof to use steel produced in United States; penalty.

(a) Any contractor for a public works project, financed entirely by the State of Alabama or any political subdivision thereof, within this state shall use steel produced within the United States when specifications in the construction contract require the use of steel and do not limit its supply to a sole source under subsection (f) of Section 39-2-2. If the awarding authority decides that the procurement of the above mentioned domestic steel products becomes impractical as a result of a national emergency, national strike, or other cause, the awarding authority shall waive the above restriction.

(b) In the event the contractor violates the domestic steel requirements of subsection (a), and domestic steel is not used, there shall be a downward adjustment in the contract price equal to any realized savings or benefits to the contractor.



Section 39-3-5 - Preference to resident contractors in letting of certain public contracts.

(a) In the letting of public contracts in which any state, county, or municipal funds are utilized, except those contracts funded in whole or in part with funds received from a federal agency, preference shall be given to resident contractors, and a nonresident bidder domiciled in a state having laws granting preference to local contractors shall be awarded Alabama public contracts only on the same basis as the nonresident bidder's state awards contracts to Alabama contractors bidding under similar circumstances; and resident contractors in Alabama, as defined in Section 39-2-12, be they corporate, individuals, or partnerships, are to be granted preference over nonresidents in awarding of contracts in the same manner and to the same extent as provided by the laws of the state of domicile of the nonresident.

(b) A summary of this law shall be made a part of the advertised specifications of all projects affected by this law.






Chapter 5 - ACTIONS OR PROCEEDINGS UPON PUBLIC WORKS OR IMPROVEMENTS CONTRACTS IMPROPERLY LET OR EXECUTED.

Section 39-5-1 - Contracts let in violation of law unenforceable; certificate of compliance; rebuttable presumption of compliance.

(a) No civil action shall be brought or maintained by a contractor in any court in this state to require any awarding authority to pay out public funds for work and labor done, for materials supplied, or on any account connected with performance of a contract for public works, if the contract was let or executed in violation of or contrary to this title or any other provision of law.

(b) The awarding authority shall, prior to the execution of final contracts and bonds, certify that the contract to be awarded is let in compliance with this title and all other applicable provisions of law; and, only for purposes of a civil action as referenced in subsection (a), the issuance of the certificate by the awarding authority shall constitute a presumption that the contract was let in accordance with the laws. The presumption may be rebutted only by a showing with clear and convincing evidence that the certification is false or fraudulent and that the contractor knew that the certification was false or fraudulent before execution of the contract.



Section 39-5-2 - Issuance of false or fraudulent certificate of compliance.

Any awarding authority or its agents issuing a willfully false or fraudulent certificate as required by Section 39-5-1 shall be guilty of a felony and, on conviction thereof, shall be fined not less than five thousand dollars ($5,000) nor more than fifty thousand dollars ($50,000) or, at the discretion of the jury, shall be imprisoned in the penitentiary for not less than one nor more than three years.



Section 39-5-3 - Actions to recover funds received under such contracts.

An action shall be brought by the Attorney General or may be brought by any interested citizen, in the name and for the benefit of the awarding authority, to recover paid public funds from the contractor, its surety, or any person receiving funds under any public works contract let in violation of or contrary to this title or any other provision of law, if there is clear and convincing evidence that the contractor, its surety, or such person knew of the violation before execution of the contract. The action shall be commenced within three years of final settlement of the contract.



Section 39-5-4 - Actions to enjoin letting or execution of such contracts or payment of public funds thereunder.

The Attorney General, a bona fide unsuccessful or disqualified bidder, or any interested citizen may maintain an action to enjoin the letting or execution of any public works contract in violation of or contrary to the provisions of this title or any other statute and may enjoin payment of any public funds under any such contract. In the case of a successful action brought by a bidder, reasonable bid preparation costs shall be recoverable by that bidder. The action shall be commenced within 45 days of the contract award.



Section 39-5-5 - Persons entering into contracts for public works presumed to have notice of title.

All persons or parties entering into contracts or agreements with an awarding authority for the construction of a public work shall be conclusively presumed to have notice of the provisions of this title.



Section 39-5-6 - Provisions of title mandatory; construction and application of title.

The provisions of this title are mandatory, and shall be construed to require strict competitive bidding on contracts for public works. The courts shall not invoke or apply any principle of quantum meruit, estoppel, or any other legal or equitable principle which would allow recovery for work and labor done or materials furnished under any contract let in violation of competitive bidding requirements as prescribed by law.






Chapter 6 - CONSTRUCTION OF PUBLIC BUILDINGS WITH RADIOACTIVE FALLOUT PROTECTION.

Section 39-6-1 - Radioactive fallout protection to be incorporated in planning and construction of certain state funded public buildings or structures; powers and duties of State Building Commission as to certification of planning or construction of same and granting of exemptions from provisions of section.

(a) Wherever used in this section, unless a different meaning clearly appears in the context, the following terms shall be given the following respective interpretations:

(1) PUBLIC BUILDING or STRUCTURE. All buildings constructed for any department, agency, board, commission, council or authority of the State of Alabama, including public school buildings or structures and public buildings or structures of universities and colleges, including any additions to existing buildings or structures.

(2) STATE BUILDING COMMISSION. The building commission of 1945.

(3) RADIOACTIVE FALLOUT PROTECTION. The minimum space and fallout protection criteria recommended by the Office of Civil Defense, United States Department of Defense or its successor organization.

(b) No person, officer, official, board, commission, agency, council or authority shall cause to be planned or constructed any publicly owned building or structure in the State of Alabama costing more than $50,000.00, wherein the use of state funds are involved, including public school buildings and structures and including public buildings and structures of colleges and universities, without incorporating or causing to be incorporated in such building or structure protection from radioactive fallout for at least its normal anticipated occupancy. Such protection shall meet or exceed the minimum space and fallout protection criteria recommended by the Office of Civil Defense, United States Department of Defense, at the time of the beginning of planning of said building.

(c) It shall be the duty of the State Building Commission to certify that all public buildings or structures have been planned or are being constructed with radioactive fallout protection sufficient to comply with the provisions of this section. All public buildings and structures shall have incorporated in the architectural plans provisions for radioactive fallout protection and shall be so constructed, unless such requirement would create an additional net cost in the construction of such building or structure so as to make the provision of radioactive fallout protection economically impracticable or other factors make unnecessary or impracticable the incorporation of such radioactive fallout protection.

Any person, official, board, commission, council, agency or authority desiring an exemption from the requirements of this section with regard to any public building or structure may apply to the State Building Commission for an exemption from the requirements of the provisions of this section and the State Building Commission may grant such exemption if concurred in by the Alabama Director of Emergency Management and the Governor. In making a determination on the question of whether the requirement of radioactive fallout protection is economically impracticable, the State Building Commission shall grant an exemption in any case where application is made therefor if the cost of inclusion of radioactive fallout protection would create an additional net cost in the cost of such public building or structure in excess of the percentages of the estimated costs of such public building or structure as follows:

(1) Four percent for costs of $50,000.00 to $500,000.00.

(2) Three percent for costs of $500,001.00 to $1,500,000.00.

(3) Two percent for costs exceeding $1,500,001.00.



Section 39-6-2 - Requirement of radioactive fallout protection in new public buildings or structures and additions by municipal governing bodies and county commissions; provisions of section cumulative.

(a) Each municipal governing body and county commission in this state, may, by ordinance or resolution, require that all new public buildings or structures hereafter planned or constructed and any additions to existing buildings or structures hereafter planned or constructed be so planned and constructed that fallout protection from radioactivity for at least the normal anticipated occupancy will be provided. Said municipal governing body or county commission may require that such radioactive fallout protection meet the minimum space and fallout protection criteria recommended by the Office of Civil Defense, United States Department of Defense, at the time of the beginning of the planning of such building or structure. In no case, however, shall a requirement be made if the cost of inclusion of radioactive fallout protection in such building or structure would create an additional net cost in the cost of any such building or structure in excess of the percentages of the estimated costs of such building or structure as follows:

(1) Four percent for costs of $50,000.00 to $500,000.00.

(2) Three percent for costs of $500,001.00 to $1,500,000.00.

(3) Two percent for costs exceeding $1,500,001.00.

(b) The provisions of this section are in addition to any other powers and authorities heretofore conferred upon municipal and county governing bodies relating to regulations to buildings and structures and the provisions of this section are cumulative thereto.






Chapter 7 - IMPROVEMENT AUTHORITIES.

Section 39-7-1 - Definitions.

When used in this chapter, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) AUTHORITY. A corporation created pursuant to this chapter.

(2) MUNICIPALITY. Any city or town incorporated under the laws of the State of Alabama and the inhabitants of an area containing not less than 250 qualified electors outside of an unincorporated city or town who shall become incorporated pursuant to the provisions of this chapter.

(3) TERRITORY. The geographical area coterminous with the boundaries of a municipality.

(4) GOVERNING BODY. The body or board, by whatsoever name it may be known, having charge of the finances of a municipality.

(5) SERVICES. Any one or more or all of the following: water, sewerage, telephone, gas or electric heat, light, or power services, commodities or facilities.

(6) ENTERPRISE. The business, undertaking or enterprise of furnishing services.



Section 39-7-2 - Authorization for incorporation generally.

The citizens of any city or town in the State of Alabama or the citizens of any area in the State of Alabama containing as many as 250 qualified electors may be incorporated as an authority under this chapter.



Section 39-7-3 - Filing of petition for election as to incorporation.

A petition, in the form and executed as provided in Sections 39-7-4 and 39-7-5 may be presented by filing the same with the clerk of the city or town, and when the petition is signed by inhabitants of an area with 250 qualified electors it may be presented to the probate judge of the county in which the electors reside. It shall be signed by qualified electors in the territory by a number of at least equal to five percent of the total number of qualified electors in said territory.



Section 39-7-4 - Form and verification of petition.

(a) The petition shall be in substantially the following form: "To the (herein insert the name of governing body) of the City (or Town) or to the Probate Judge of _____ County. We, the undersigned, qualified electors of the area embraced within the city or town or of the following described area _____ respectfully petition that there be submitted to a vote of the qualified electors in said area the following question: 'Shall the citizens of said city or town or the citizens of said described area (describing it) be incorporated by the name of the Improvement Authority of (here insert name of city or town, or area) for the purpose of engaging in the enterprise of furnishing to such city, town or area and its inhabitants or to the inhabitants of such area described for public and private uses the following services:

_____________________________

_____________________________

_____________________________'

(Signatures of electors)

_____________________________

_____________________________

_____________________________

(Residences by street and number)

_____________________________

_____________________________

_____________________________"

(b) One of the persons who presents and files the petition shall make an affidavit that the signatures on the petition are genuine signatures and that the persons who signed their names thereto are qualified electors according to the published poll list.



Section 39-7-5 - Summary proceedings for review, etc., of sufficiency of petition.

The probate or circuit court or any judge thereof within the county shall have summary jurisdiction upon complaint of an elector to determine the sufficiency of the petition and shall make such order as justice may require as to such sufficiency. Such summary proceeding shall be instituted within 10 days after the petition is filed with the clerk or probate judge.



Section 39-7-6 - Publication of notice of filing of petition and of question to be submitted to voters at election.

The clerk or probate judge shall give notice of the submission of the question by causing notice of the filing of the petition and the question to be submitted to be published at least once on the same day of each week for three consecutive weeks in a newspaper of general circulation in the territory.



Section 39-7-7 - Submission of question proposed by petition to voters at general election.

If the petition shall have been filed with the clerk or probate judge or, in case a summary proceeding has been instituted, a final order thereon has been made in favor of the sufficiency of the petition not more than 60 days and not less than 30 days prior to a general city or town or county election, the body of the city or town to which such petition is directed or the probate judge of the county in which the unincorporated area is located shall cause the question proposed by the petition to be duly submitted to a vote of the electors of the territory at such general election.



Section 39-7-8 - Holding of special election for submission of question to voters; provisions of law governing conduct of such elections; payment of expenses of elections.

If a petition shall not have been filed or, in case a summary proceeding has been instituted, a final order thereon has not been made in favor of the sufficiency of the petition so as to permit the question to be submitted at a general election within the provisions of Section 39-7-7, the body to which such petition is directed shall at its next regular meeting succeeding the presentation of the petition or, in case a summary proceeding has been instituted, succeeding the date of a final order thereon in favor of the sufficiency of the petition or the probate judge of the county in which the unincorporated area is located shall designate a day for the holding of a special election to ascertain the will of the electors regarding the question, which day shall not be less than 30 days nor more than 40 days from the date of such regular meeting.

The provisions of the election laws covering the registration of voters, equipment of polling places, furnishing of supplies, appointment of election officers, voting and canvassing of returns, at a general election shall apply to such election.

The governing body of such city or town or the governing body of the county in which the unincorporated area is located is hereby authorized to appropriate and expend from moneys raised by taxation for the necessary expense of such special election.



Section 39-7-9 - Contents and form of election ballot.

The question set forth in the petition shall be printed on the ballot. At the left of the question there shall be printed two voting squares, with the word "Yes" for voting for the question at the right of one square and the word "No" for voting against the question at the right of the other square.



Section 39-7-10 - Adoption of resolution setting forth question submitted and votes cast; declaration of incorporation of improvement authority.

At the regular meeting of the governing body of the municipality next succeeding the completion of the canvass and the statement and proclamation of result, such governing body shall adopt a resolution setting forth the question submitted at the election, the number of votes cast for the question and the number of votes cast against the question. If the number of votes cast for the question exceeds the number of votes cast against the question at such election, such resolution shall further declare that the citizens of the State of Alabama who are inhabitants of the territory, the boundaries of which are coterminous with the boundaries of such municipality, are incorporated as the "Improvement Authority of _____."



Section 39-7-11 - When authority deemed incorporated; transmission of certified copy of resolution, etc., to Secretary of State; Secretary of State to furnish statement of names, etc., of authorities incorporated to Department of Finance; publication of statement and effect thereof.

The citizens of the State of Alabama who are inhabitants of such territory shall become and be an incorporated authority under this chapter from and after the date of adoption of the resolution of the governing body of such municipality declaring that such citizens are incorporated as the "Improvement Authority of _____."

Within five days after the adoption of such resolution by the governing body, the clerk or probate judge shall transmit a certified copy thereof together with a complete record of all proceedings had in regard to the incorporation of such authority, to the Office of the Secretary of State of the State of Alabama where it shall be filed as a public record. It shall be the duty of the Secretary of State to furnish to the Department of Finance on October 1 of each year the names of the authorities which have been incorporated pursuant to this chapter with a statement of the date of the resolution declaring the incorporation of such authority. Such statement shall be published by the Department of Finance in its annual report under a separate and appropriate heading and such statement, so published, shall be conclusive evidence of such incorporation.



Section 39-7-12 - Authority to be public corporation; exercise of powers of authority.

(a) Each authority incorporated under this chapter shall be a public corporation in perpetuity under its corporate name and the same shall in that name be a body politic and corporate, with power of perpetual succession.

(b) The power of each authority shall be vested in and exercised by a majority of the members of the board of trustees of the improvement authority in office.



Section 39-7-13 - Purpose and powers of authority generally; sale, transfer and conveyance of entire water system to public corporation authorized to conduct business of water distribution system.

(a) An authority shall be incorporated for the purpose of conducting and developing the enterprise in which it may engage in such manner that the services afforded by such enterprise shall be available for public uses and to all inhabitants of the municipality and the surrounding area for domestic and industrial uses at the lowest cost consistent with sound economy and prudent management. Every authority incorporated under this chapter is hereby vested with all powers necessary and requisite for the accomplishment of such purpose for which such authority is incorporated capable of being delegated by the Legislature of the State of Alabama. The authority shall have the power to acquire, construct, reconstruct, extend, improve and maintain and operate any plant, works, system, facilities or properties together with all parts thereof and appurtenances thereto used or useful for the generation, production, transmission and distribution of electric energy, natural or artificial gas or mixtures thereof, for obtaining a water supply and the storage and distribution of water, for the collection, disposal and treatment of sewage, telephone system and service and generally for the conduct and development of the enterprise. No enumeration of particular powers granted by this section shall be construed to impair any general grant of power contained in this section or to limit any such grant to a power or powers of the same class or classes as those so enumerated. The authority is empowered to do all acts necessary, proper or convenient in the exercise of the powers granted under this chapter.

(b) In addition to all other powers, the authority shall have and may exercise the power to sell, transfer and convey to any public corporation having authority to carry on the business of a water distribution system, including those organized under Division 1, Article 6, Chapter 50, Subtitle 2 of Title 11, its entire water system, including all of its property and assets, real, personal and mixed, for such consideration and upon such terms and conditions as may be agreed upon by and between the authority and such purchaser; provided, that the consideration therefor shall include and require, among others, the assumption by such purchaser of the outstanding and unpaid bonded indebtedness, if any, of the authority and shall include an agreement by such purchaser to supply water to the authority's then existing water customers under the purchaser's rules and regulations applicable and which may thereafter be or become applicable to the purchaser's system as a whole.



Section 39-7-14 - Board of trustees of authority - Composition; appointment, removal and terms of office of members; vacancies.

(a) Each improvement authority shall have a board of trustees consisting of not more than five members that are qualified electors residing in the area serviced by the authority.

(b) When the authority is composed of an incorporated city or town, the trustees shall be appointed by the governing body of the city or town. When the authority is composed in whole or in part of the inhabitants of an unincorporated area, the governing body of the county in which the area is composed appoints the trustees. In the event the unincorporated area is composed of parts of different counties, the Governor of the state shall appoint the board. All vacancies on the board shall be filled by the proper authority designated in this section. The first appointment of the members of the board shall be made not later than 30 days after the improvement authority becomes an incorporation as provided for in this chapter.

(c) The term of the office of the members of the board shall be one, two, and three years respectively dating from January 1 of the year in which the appointments are made. Thereafter the terms of office of the members are for three years. Members shall hold office until their successors are appointed and qualify. An appointment to fill a vacancy shall be for the unexpired term.

(d) The appointing authority may remove any member within the term for which he or she shall have been appointed, after giving a copy of the charges against the member and an opportunity to be heard in his or her defense. The action of the appointing authority shall be final and nonreviewable.



Section 39-7-15 - Board of trustees of authority - Members not to hold public office under municipality.

The members of the board shall not hold any public office under the municipality.



Section 39-7-16 - Board of trustees of authority - Organization meeting; selection of officers.

Promptly after their appointment the members of the board shall meet to organize. At such meeting and at the first meeting in each year thereafter, the members of the board shall choose from their number a president and a secretary.



Section 39-7-17 - Board of trustees of authority - Compensation; delegation of powers and duties to employees, etc.

Each member of the board shall receive for his or her services compensation in an amount to be fixed by the board. The compensation to the members of the board shall be paid monthly from money received by the authority from its operations. The members of the board shall be entitled to reimbursement for all expenses incurred in connection with performance of their duties. The board may delegate to one or more of its members or to its agents and employees such powers and duties as it may deem proper.



Section 39-7-18 - Board of trustees of authority - Powers generally.

The board of trustees shall have power to do all things necessary or convenient in conducting and developing the enterprise, including but not limited to the following powers:

(1) To adopt and amend bylaws for the management and regulation of its affairs and the enterprise in which it is engaged;

(2) To use, with the consent of the municipality, the agents, employees or facilities of such municipality and to provide for payment of the agreed proportion of the cost therefor;

(3) To appoint officers, agents and employees and to fix their compensation;

(4) To inquire into any matter relating to the affairs of the authority, to compel by subpoena the attendance of witnesses and the production of books and papers material to any such inquiry, to administer oaths to witnesses and to examine witnesses and such books and papers;

(5) To appoint an advisory board to assist in the formation of proper policies in respect of the enterprise; and,

(6) To execute instruments.



Section 39-7-19 - Transfer of supervision, possession, control, etc., of property, rights, books, papers, etc., of plant or system owned by municipality to authority generally; continuation in effect of provisions of law as to powers and duties of municipal officers and employees.

Jurisdiction, supervision, possession and control of all property, real and personal, tangible and intangible, together with all easements, water rights and other rights therein and all other adjuncts, including books, papers and records, pertaining to any plant or system owned, managed, supervised, possessed and controlled by a municipality for the purpose of furnishing any services named in the petition pursuant to which an authority is incorporated shall devolve and are hereby conferred and imposed upon such authority.

The provisions of any laws regulating the exercise of the powers and the performance of the duties of officers and employees of such municipality shall continue in full force and effect until the board of trustees of such authority by its bylaws confers such powers upon its officers, agents or employees or imposes such duties upon its officers, agents or employees.



Section 39-7-20 - Transfer of municipal officers and employees to authority.

Officers and employees of any board, commission or department in or of the municipality may be transferred to the authority and shall be eligible for such transfer and appointment without examination to offices and positions under such authority. The transfer and appointment of such officers and employees shall be made in accordance with the provisions of any agreement which may be entered into between the governing body of such municipality and the board of trustees of such authority.



Section 39-7-21 - Obligations of contracts of municipality not to be impaired; payment of notes, bonds or other obligations issued by municipality; assumption of municipal contracts as to plant or system by authority.

The obligations of contracts of the municipality shall not be impaired by this chapter.

Moneys to provide for the payment of notes, bonds or other obligations issued by the municipality in relation to any plant or system, the management, supervision, possession and control of which shall devolve upon such authority, shall be raised, collected and paid for by such municipality as though this chapter had not been enacted; except, that in the event such notes, bonds or other obligations constitute a charge, lien or other encumbrance upon the revenue of such plant or system, the duty to raise, collect and apply such revenues to the payment of such notes, bonds or other obligations shall rest upon such authority rather than upon the municipality and such notes, bonds or other obligations shall remain a charge, lien or other encumbrance upon such revenues.

All contracts of such municipality in relation to any such plant or system shall be assumed by such authority and the terms and conditions to be performed on the part of such municipality shall be complied with and performed by the board of trustees of such authority and the benefits of such contracts shall inure to the benefit of such authority.



Section 39-7-22 - Powers generally; consent of Department of Finance required for issuance or sale of bonds or other evidence of indebtedness by authority.

(a) Subject only to the Constitution of the State of Alabama, each authority incorporated under this chapter shall have power:

(1) To sue and be sued;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, by purchase, gift, devise, lease or exercise of the power of eminent domain or other mode of acquisition, hold and dispose of property real and personal, tangible and intangible, and interests therein in its own name, subject to mortgages or other liens or otherwise, and to pay therefor in cash or on credit and to secure and procure payment of all or any part of the purchase price thereof on such terms and conditions as it shall determine;

(4) To make and enter into contracts, indentures of trust, leases and bonds;

(5) To borrow money and to issue negotiable bonds and provide for the rights of the holders thereof;

(6) To refund any bonds theretofore issued by it by the issuance of refunding bonds to a principal amount not in excess of the principal amount of bonds to be refunded, any premium required in order to redeem or retire the bonds to be refunded and any interest accrued or to accrue on such bonds to the date of their redemption or retirement;

(7) To issue bonds for the combined purpose of so refunding any bonds theretofore issued by it and paying all or any part of the costs of constructing and acquiring any one or more enterprises or any improvements, extensions or enlargements thereto;

(8) To fix, maintain and collect rates and charges for any services;

(9) To pledge all or any part of its revenues;

(10) To make such covenants, in connection with the issuance of bonds or in order to secure the payment of bonds, that a private business corporation can make under the general laws of the state, notwithstanding that such covenants may operate as limitations on the exercise of any of the powers granted by this chapter;

(11) To enter on any lands, waters and premises for the purpose of making surveys, soundings and examinations;

(12) To pay to the municipality the whole or any part of the amount necessary to be raised by taxation by such municipality in order to pay, when due, notes, bonds or other obligations issued by such municipality in relation to any plant or system, the management, supervision, control and possession of which is transferred pursuant to this chapter from such municipality to such authority;

(13) To perform any and all acts and do any and all things by contract or contracts or under, through or by means of its own officers, agents and employees;

(14) To purchase, produce or otherwise secure water, gas and electric energy; and

(15) To exercise all powers of eminent domain now or hereafter conferred on municipalities in this state.

(b) No bonds or other evidence of indebtedness of an authority incorporated under this chapter shall be issued or sold until consent to the issuance and sale thereof shall have been given by the Department of Finance of Alabama, to be evidenced by resolution or order under seal of such body granting such consent. Such consent shall be granted only after a public hearing and after a petition requesting such consent has been duly filed by such authority with the Department of Finance more than five days before such public hearing. Such petition shall specify the plan or program of the authority and the uses to which it is proposed to put the proceeds of such issue and such other matters as are necessary fully to advise such Department of Finance of the nature of the enterprise and said petition shall include such other information as may be required by the rules of the Department of Finance. The Department of Finance shall grant such consent only after it finds that such issue or sale serves some public need and is in the public interest. It shall be unlawful for the authority to use the proceeds of any such issue or sale contrary to the plan and purposes presented to the Department of Finance in obtaining its consent thereto.



Section 39-7-23 - Authorization for issuance of bonds by authority; terms, denominations, sale, redemption, etc., of bonds; issuance of interim receipts, certificates, etc.

Bonds of an authority shall be authorized by resolution of the board of trustees of such authority and may be issued in one or more series, may bear such date or dates, mature at such time or times not exceeding 40 years from their respective dates, bear interest at such rate or rates, payable semiannually, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places, be subject to such terms of redemption, with or without premium, and be subject to being declared or becoming due before the maturity date thereof as such resolution or resolutions may provide. Said bonds may be issued for money or property, either at public or private sale, and for such price or prices as such authority shall determine. Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchaser or purchasers of said bonds. Said bonds may, with the consent of the holder thereof, be purchased by such authority out of any funds available for such purpose, and all bonds so purchased shall be cancelled. Said bonds shall be construed to constitute negotiable instruments even though payable from a specified source.



Section 39-7-24 - Liability on bonds and other obligations of authority.

The bonds and other obligations of an authority incorporated under this chapter shall not be a debt of the State of Alabama nor a debt of the municipality and neither the state nor the municipality shall be liable in any way whatsoever thereon nor may the holder of any such bonds or obligations compel the levy of any taxes for its payment. Said bonds shall not be payable out of any funds other than those of the authority issuing the same and each bond shall contain a recital to that effect. Neither the members of the board of trustees nor any person executing said bonds shall be liable personally on said bonds by reason of the issuance thereof.



Section 39-7-25 - Rights and remedies of bondholders.

In addition to all other rights and all other remedies any holder or holders of any bond or bonds of any authority incorporated under this chapter, including a trustee for bondholders, shall have, subject to any contractual limitations binding upon such bondholder or holders or trustee, and subject to the prior or superior rights of others the following rights:

(1) To institute a civil action on the bonds;

(2) To enforce his rights by mandamus or other civil action or proceeding against such authority and the board of trustees of such authority, including the right to require such authority and such board of trustees to fix and collect rates and charges adequate to carry out any agreement as to or pledge of the revenues produced by such rates or charges and to require such authority and such board to carry out any other covenants and agreements with such bondholder and to perform its and their duties under this chapter;

(3) To require such authority by civil action to account as if it were the trustee of an express trust for such bondholder;

(4) To enjoin by civil action any acts or things which may be unlawful or a violation of the rights of such bondholder; and

(5) To obtain by civil action or proceeding in any court of competent jurisdiction in the event of a default by the authority in the payment when due of his or their bond or bonds or interest thereon, which default shall have continued for a period in excess of 120 days, the appointment of a receiver of the enterprise in which the authority is engaged or any part or parts thereof, who may enter and take possession of such enterprise or any part or parts thereof, including all lands, property rights, easements and other adjuncts of the enterprise in which the authority shall have been engaged. Such receiver may engage in such enterprise, furnish the service or services thereof, operate and maintain the system and fix and collect and receive all revenues thereafter arising therefrom in the same manner as such authority itself might do and shall deposit all such moneys in a separate account or accounts and apply the same in accordance with the obligations of such authority as the court shall direct.



Section 39-7-26 - Pledge as to alteration, impairment, etc., of certain rights and powers of authorities and rights and remedies of bondholders by state.

The State of Alabama does hereby pledge to and agree with the holders of bonds issued by an authority pursuant to this chapter that the state will not limit or alter the rights and powers hereby vested in an authority incorporated under this chapter to fix and collect such rates and charges as may be necessary or advisable in order to produce sufficient revenue to meet all the expenses of maintenance and operation and to fulfill the terms of any agreements made with the holders of such bonds or in any way impair the rights and remedies of the holders of such bonds, until such bonds together with interest thereon and interest on any unpaid installments of interest, and all costs and expenses in connection with any civil actions or proceedings by or on behalf of such bondholders are fully paid and discharged.



Section 39-7-27 - Disposition of moneys of authority.

All moneys of an authority incorporated under this chapter from whatever source derived shall be paid to the treasurer of such authority and deposited by said treasurer in a depository designated by the board of trustees of such authority. The treasurer shall not commingle said moneys with any other moneys. Said moneys shall be deposited in a separate bank account or accounts. The moneys in said accounts shall be paid out on check or warrant of the treasurer of said authority on requisition of the board of trustees or of such other person or persons as the authority may authorize to make such requisitions. All deposits of such money shall, if required by such treasurer or by the board of trustees of the authority, be secured by obligations of the United States or of the State of Alabama of a market value equal at all times to the amount of the deposit and all banks and trust companies are authorized to give such security for such deposits. The treasurer of such authority shall be liable for a proper accounting of the moneys of the authority. This section shall not be construed as limiting the power of the authority to agree as to the custody and disposition of moneys or revenues for the security of its bonds; provided, that the moneys of the authority shall not be entrusted to any person, firm or corporation unless adequate security for its protection shall be given.



Section 39-7-28 - Examinations of accounts and books of authority; copy of examination to be furnished to board of trustees; publication of statement and analysis of financial standing of authority; special audit and examination of books and accounts of authority.

The municipality or, in case of an unincorporated area in one county, the county governing body or, in an unincorporated area in two or more counties, the Governor of Alabama, are hereby authorized and empowered from time to time to examine the accounts and books of such authority, including its receipts, disbursements, contracts, leases, sinking funds, investments and any other matters relating to its financial standing. Such examination shall be made at least once in every year and a copy of such examination shall be furnished the board of trustees of such authority, together with a copy of any recommendations made that the examiner may deem advisable.

A condensed statement and analysis of the financial standing and condition of the said authority shall be published in a newspaper circulating in the territory of the authority.

Upon request of a trustee or trustees of any bondholders, the Governor of Alabama shall have a special audit and examination of the accounts and the books of such authority made at the expense of the authority.



Section 39-7-29 - Authorization and procedure for enlarging of services furnished by authority.

The authority shall not include in an enterprise in which it is engaged the furnishing of any services not named in the petition provided for by this chapter unless the furnishing of such additional services shall be submitted to and approved by the electors of the territory of such authority. If the board of trustees of such authority shall by resolution determine to submit the question of furnishing such additional services or if a petition requesting the submission of such a question in the general form and executed as provided for petitions for the submission to vote on the question of incorporating an authority under this chapter shall be filed with the secretary of the board of trustees of the authority, such question shall be submitted for the approval of such electors at a special election in the territory to be held not less than 60 days after the adoption of such resolution or the filing of such petition or at the next general election in the municipality if the same is held not less than 60 days after such adoption or filing.

The mode or method of procedure for the submission of such question, the publication of notice therefor, the conduct thereof, the canvassing of votes thereat and the proclamation of result shall conform as nearly as may be reasonable with the mode or method of procedure for the submission of the question of the incorporation of such authority at an election as provided in this chapter, except that the board of trustees of each authority shall act in the place and stead of the governing body and the secretary of the board of trustees shall act in the place and stead of the clerk of the municipality. If the number of votes cast in favor of the furnishing of such additional services exceeds the number of votes cast against the furnishing of such additional services at such election, the authority shall within a reasonable time furnish such additional services.

The provisions of this chapter relative to the jurisdiction of the authority and the transfer of property, powers and duties to the authority after the incorporation thereof shall apply to the enlargement of the services thereof in like manner and to the same extent as such provisions apply to the services furnished by the authority by virtue of the petition for incorporation.



Section 39-7-30 - Authorization and procedure for diminishing of services furnished by authority.

The services of the authority shall not be diminished so as to exclude from an enterprise in which the authority is engaged the furnishing of any services unless and until all bonds of the authority and interest thereon issued by the authority pursuant to this chapter shall have been finally paid and discharged, except with the consent of the holders of 75 percent in amount of such bonds then outstanding secured in whole or in part by a pledge of revenues derived from the furnishing of the services to be excluded. Thereafter, such services may be diminished and the mode or method of procedure for the diminishing of such services shall conform as nearly as may be reasonable to the provisions of this chapter relative to the manner of enlarging the services of such authority.



Section 39-7-31 - Limitation as to number of special elections for incorporating authority or enlarging or diminishing services furnished by authority.

Not more than one special election shall be held in any territory upon the question of enlarging or diminishing services and not more than two special elections upon the question of incorporating an authority in any calendar year.



Section 39-7-32 - Furnishing of services outside boundaries of municipality by authority.

No improvement authority incorporated under this chapter shall furnish any service to the inhabitants of a city or town other than the municipality, except with the consent of the governing body of such city or town. Except as provided in this section, the authority may furnish services for public and private uses in the area within 25 miles from the boundaries of its territory.



Section 39-7-33 - Purpose of chapter; chapter exclusive as to franchises, licenses, permits, etc., for authorities.

(a) This chapter is intended to aid the state in the execution of its duties by providing appropriate and independent instrumentalities of the state with full and adequate power to fulfill their functions.

(b) Except as otherwise expressly provided in this chapter, it shall not be necessary for any improvement authority incorporated under this chapter to obtain, prior to engaging in an enterprise of furnishing a service or acquiring, constructing, reconstructing, improving or extending a plant system, any certificate of convenience or necessity, franchise, license, permit or any other authorization from any board, bureau, commission, department or other like agency of the state or any county, city or town of the state.



Section 39-7-34 - Provisions of chapter exclusive as to matters covered by chapter.

Any authority incorporated under this chapter insofar as the subject matter of this chapter is concerned shall be governed exclusively by the provisions of this chapter.






Chapter 8 - FAIR AND OPEN COMPETITION IN GOVERNMENTAL CONSTRUCTION ACT.

Section 39-8-1 - Short title.

This chapter shall be known and may be cited as the Fair and Open Competition in Governmental Construction Act.



Section 39-8-2 - Legislative findings.

The Legislature finds and declares that this chapter shall do all of the following:

(1) Provide for the efficient procurement of goods and services by governmental units.

(2) Promote the economical, nondiscriminatory, and efficient administration and completion of state and state-funded or state-assisted construction projects.

(3) Provide for fair and open competition for construction contracts, grants, tax abatements, and tax credits awarded by governmental units.

(4) Prohibit requirements for certain terms in construction contracts awarded by governmental units or supported through grants and tax subsidies and abatements by governmental units.

(5) Prohibit expenditure of public funds under certain conditions.

(6) Prohibit certain terms in procurement documents for certain expenditures by governmental units involving public facilities.

(7) Provide powers and duties for certain public officers, employees, and contractors.



Section 39-8-3 - Definitions.

As used in this chapter, the following words shall have the following meanings:

(1) PUBLIC AGENCY. The State of Alabama, and any county, city, town, school district, or other political subdivision of the state, any public trust, any public entity specifically created by the statutes of the State of Alabama or as a result of statutory authorization therefor, and any department, agency, board, bureau, commission, committee, or authority of any of the foregoing public entities.

(2) PUBLIC IMPROVEMENT. Any beneficial or valuable change or addition, betterment, enhancement, or amelioration of or upon any real property, or interest therein, belonging to a public agency intended to enhance its value, beauty, or utility or to adapt it to new or further purposes. The term does not include the direct purchase of materials, equipment, or supplies by a public agency, or any personal property.



Section 39-8-4 - Certain contract terms prohibited.

A public agency awarding any contract for the construction, repair, remodeling, or demolition of a public improvement, or obligating funds pursuant to such a contract, shall ensure that neither the awarding public agency nor any construction manager acting on behalf of the public agency, in its bid specifications, project agreements, or other controlling documents shall include any of the following:

(1) A term that requires, prohibits, encourages, or discourages bidders, contractors, or subcontractors from entering into or adhering to agreements with a collective bargaining organization relating to the construction project or other related construction projects.

(2) A term that discriminates against bidders, contractors, or subcontractors based on the status as a party or nonparty to, or the willingness or refusal to enter into, an agreement with a collective bargaining organization relating to the construction project or other related construction projects.



Section 39-8-5 - Certain awards prohibited.

A public agency shall not award a grant, tax abatement, or tax credit that is conditioned upon a requirement that the awardee include a term described in Section 39-8-4 in a contract document for any construction, improvement, maintenance, or renovation to real property or fixtures that are the subject of the grant, tax abatement, or tax credit.



Section 39-8-6 - Use of certain terms in documents.

A public agency or a construction manager or other contracting entity acting on behalf of a public agency shall not place any of the terms described in Section 39-8-4 in bid specifications, project agreements, or other controlling documents relating to the construction, repair, remodeling, or demolition of a public improvement. Any such included term shall be void and of no effect.



Section 39-8-7 - Exemptions.

The head of a public agency may exempt a particular project, contract, subcontract, grant, tax abatement, or tax credit from the requirements of Section 39-8-4 if the public agency finds, after public notice and hearing, that special circumstances require an exemption to avert an imminent threat to public health or safety. A finding of special circumstances under this section shall not be based on the possibility or presence of a labor dispute concerning the use of contractors or subcontractors who are nonsignatories to, or otherwise do not adhere to, agreements with one or more collective bargaining organizations, or concerning employees on the project who are not members of or affiliated with a collective bargaining organization.



Section 39-8-8 - Applicability of chapter.

(a) The requirements of this chapter shall not apply to public construction contracts executed before June 1, 2014.

(b) This chapter does not do any of the following:

(1) Prohibit employers or other parties from entering into agreements or engaging in any other activity protected by the National Labor Relations Act, 29 U.S.C. Sections 151 to 169.

(2) Interfere with labor relations of parties that are left unregulated under the National Labor Relations Act, 29 U.S.C. Sections 151 to 169.

(3) Prohibit a public agency from awarding a public contract, grant, tax abatement, or tax credit to a private owner, bidder, contractor, or subcontractor who enters into or who is a party to an agreement with a collective bargaining organization, if being or becoming a party or adhering to an agreement with a collective bargaining organization is not a condition for award of the public contract, grant, tax abatement, or tax credit, and if the public agency does not discriminate against a private owner, bidder, contractor, or subcontractor in the awarding of that grant, tax abatement, or tax credit based upon the status as being or becoming, or the willingness or refusal to become, a party to an agreement with a collective bargaining organization.









Title 40 - REVENUE AND TAXATION.

Chapter 1 - GENERAL PROVISIONS.

Section 40-1-1 - Definitions.

For purposes of this title, and subject to additional definitions which are applicable to specific chapters or parts thereof, and unless the context otherwise requires, the following terms shall have the respective meanings ascribed by this section:

(1) BLIND PERSONS. All persons who have a vision with adjusted glasses suitable to the eye or to the individual not greater than what is known as 20/200 vision.

(2) FORM. This term shall be synonymous with the term "Return."

(3) INCOMPETENT VETERAN. Any veteran who has been rated totally and permanently disabled by reason of insanity by the veterans' bureau and for whom a guardian has been appointed under the provisions of Sections 26-9-2 through 26-9-18.

(4) IMPROVEMENTS. All buildings, structures, walls, fences, and any other things erected upon or affixed to the land.

(5) MERCHANT. All persons, partnerships, trustees, receivers, corporations or other entities engaged in trading or dealing in any kind of goods, wares, or merchandise.

(6) MASCULINE GENDER. All words importing the masculine gender shall also apply to females.

(7) MONEY. Coins and paper currency of the United States of America used as a circulating medium of exchange.

(8) PERSON. Any individual, association, estate, trust, partnership, corporation, or other entity of any kind.

(9) PERSONAL PROPERTY. All things other than real property.

(10) PLURAL NUMBER. All words in the plural number shall apply to single individuals in all cases in which the spirit and intent of this title require it.

(11) PRESENT TENSE. All words importing the present tense shall also apply to the future.

(12) PROPERTY. Real and personal property.

(13) REAL PROPERTY. Land and all things thereunto pertaining, all structures, and all things annexed or attached thereto which would pass to a vendee by the conveyance of the land or property.

(14) RETURN. Information submitted in a form allowed by the Department of Revenue for the reporting of tax liabilities or payments, and other reports required by the department. A tax return must identify the taxpayer as prescribed by regulation and must include other information required by the department.

(15) SIGNATURE. A unique mark, process, or verification as allowed by regulation of the Department of Revenue identifying the natural person, natural persons or agent of a taxpayer or the person responsible for the preparation of the tax return or other document. Nothing in this definition shall be construed to make a paid preparer responsible for the tax liability of the taxpayer as identified by the return through signature.

(16) VALUE. The fair and reasonable market value of property, estimated at the price which the property would bring at a fair voluntary sale.



Section 40-1-2 - Lien for taxes - Generally.

(a) If any person liable to pay any tax, other than ad valorem taxes, neglects or refuses to pay the same the amount, including any interest, penalty, additional amount, or addition to such tax, together with any costs which may accrue in addition thereto, shall be a lien in favor of the State of Alabama upon all property and the rights to property, real or personal, belonging to such person. Unless another date is specifically fixed by law, the lien shall arise at the time the assessment list, return therefor or the payment thereof, as the case may be, was due to have been filed with or made to the Department of Revenue or other agency of the state or county and shall continue until the liability for such amount is satisfied or becomes unenforceable by reason of the lapse of time.

(b) Such lien shall not be valid against any mortgagee, purchaser in the usual course of trade, or conventional judgment creditor with an actual money judgment of some court until after the time a notice thereof has been filed by the Department of Revenue or other agency of the state or county in the office of the judge of probate of the county in which such property, real or personal, is located, but the recordation thereof as to any other person, receiver, trustee, creditor, or committee shall not be required.

(c) The Department of Revenue or other agency of the state or county with whom the assessment list, return or to whom the payment of the tax was due to have been made or paid may file in the office of the judge of probate of any county in this state a certificate which shall show the agency of the state filing the same, the amount and kind of the tax for which a lien is claimed, including any interest, penalty, additional amount, or addition to such tax, together with any costs that may have accrued in addition thereto, the names of all persons against whose property a lien for such tax is claimed and the date of the said notice. Any error in the certificate of the amount shall not invalidate the lien for the amount actually due. If the taxpayer shall file with the Department of Revenue a bond in double the amount of the lien filed, with surety or sureties satisfactory to the Commissioner of Revenue, such surety or sureties to be either a surety company authorized to do business in Alabama or such individual resident property owners, not less than three in number, as are recommended by the judge of probate of the county in which the notice of lien is recorded, conditioned to pay all such tax, interest, penalty, additional amount, or addition to such tax, together with any costs which may accrue in addition thereto as may be assessed against the taxpayer, principal in said bond, the Commissioner of Revenue, upon approving the same, may withdraw or cancel said certificate of lien filed under the provisions of this section, and, upon a determination that the said taxpayer owes any of said taxes to the state, the assessment (judgment) therefor shall be entered against said taxpayer and the surety or sureties on said bond; and, if not paid within 30 days from the date of said final assessment (judgment), then execution shall issue therefor against said principal and the surety or sureties on said bond. If the bond hereinabove provided for is not given and approved by the said commissioner, and a final assessment (judgment) is entered against said taxpayer and he duly and legally appeals therefrom within the time and in the manner provided for by this title, the Commissioner of Revenue may cancel or withdraw from record said certificate of lien.

(d) Such certificate shall be indexed and recorded under the same provision of law of this state relating to the filing and recording of certificate of judgment, without cost, but no acknowledgment or probate of such certificate shall be required.



Section 40-1-3 - Lien for taxes - Date of lien.

From and after October 1 of each year, when property becomes assessable the state shall have a lien upon each and every piece or parcel of property owned by any taxpayer for the payment of all taxes which may be assessed against him and upon each piece and parcel of property real or personal assessed to owner unknown, which lien shall continue until such taxes are paid, and the county shall have a like lien thereon for the payment of the taxes which may be assessed by it; and, if such property is within the limits of a municipal corporation, such municipal corporation shall have a like lien thereon for the payment of the taxes which may be assessed by it. These liens shall be superior to all other liens and shall exist in the order named, and each of such liens may be enforced and foreclosed by sale for taxes as provided in this title, or as other liens upon property are enforced, except as otherwise provided by laws.



Section 40-1-4 - Lien for taxes - Preferred claim.

When a taxpayer makes a general assignment of his property for the payment of his debts or is declared a bankrupt, or when dead and his estate is or becomes insolvent, any unpaid taxes assessed against him or against his estate shall be a preferred claim and shall be paid by the assignee, trustee, or personal representative out of the first money received by him belonging to the trust or estate.



Section 40-1-5 - Reports; remitting of payments.

(a) Whenever in this title a tax is payable to the Department of Revenue, or to the judge of probate or to any other officer on a monthly, quarterly, or other periodic basis, and reports of gross receipts, gross loans, gross sales, the gross tonnage, capital invested, daily, monthly, quarterly, or other period for computing capacity or other similar reports are required to be made, except as otherwise specifically provided or when not in conflict with such specific provisions, such reports shall show substantially the following:

(1) The name of the person, firm, or corporation;

(2) The president or managing officer;

(3) The principal office or place of business;

(4) Its principal office or place of business within this state;

(5) The total amount of gross sales, gross receipts, gross loans, gross tonnage, capital invested, daily, monthly, quarterly, or other period of capacity applicable to the computation of a tax on its business, or other matter to be reported;

(6) Where the basis of the license is capital invested, the license shall be based on the full capital employed, and such report shall show the value as carried on the books of the person, firm, or corporation;

(7) Any other information, general or special, required by the Department of Revenue, or the probate judge, or other collecting officer;

(8) Such report shall be made under oath by an officer or other person familiar with the facts.

(b) In all cases where a tax is due as shown by said report, payment shall be remitted to the Department of Revenue. If payment is made by check, draft, or post office or other money order, such check, draft, or money order shall be made payable to the Treasurer; provided, that no payment shall be considered made until the money is actually received by the state.



Section 40-1-7 - Liability of agents for taxes.

When taxes are levied on the gross or net receipts of any person, company, corporation, or association doing business in this state by any agent, such agent shall be personally liable for such taxes, and the tax collector may collect the same from such agent by garnishment or by the seizure and sale of any personal property belonging to him, as if such taxes were assessed against him.



Section 40-1-8 - Liability of receivers and trustees.

Whenever a corporation, either foreign or domestic, is in receivership or trusteeship, the provisions of this title shall apply to the receiver or trustee thereof, and such receiver or trustee shall be liable for any taxes to the same extent as the corporation would be if there were no receivership or trusteeship. Such receiver or trustee shall make all reports as herein required and shall be subject to all penalties as would be the corporation.



Section 40-1-9 - Equalization of taxation of state and national banks.

No tax levied by the State of Alabama, whether upon property, franchise, income, or otherwise shall be levied upon or applicable to a bank chartered by the banking authorities of the State of Alabama unless said tax is levied upon and applicable to all banks and banking institutions, including national banks, doing business in the State of Alabama.



Section 40-1-10 - Duty of salaried officers as to disposition of fees collected.

In all counties where state officials are paid on a salary basis instead of a fee basis, all fees required under the terms of this title to be paid to or collected by such officials shall by said officials be paid to the treasurer of said county or to such official performing the duties of county treasurer, except where otherwise provided.



Section 40-1-13 - Defense of actions involving revenue laws.

In any action against any officer for the refund of taxes or other action involving the revenue laws, the Attorney General or the district attorney may, at his direction, if in his opinion the best interests of the state require it, with or without the consent of such officer appear for him and shall be authorized to take an appeal, and no bond or security for costs shall be required.



Section 40-1-14 - Payment of court costs.

Any court costs taxed against the state shall be paid by the state and the various taxing subdivisions thereof in proportion to the amount of taxes levied by each. The sworn certificate of the clerk or register approved by the Comptroller shall be authority for the issuance of any payment of warrants therefor by the proper officers of each taxing authority and shall be treated as a preferred claim.



Section 40-1-15 - Execution sufficient warrant for levy.

Whenever any execution is issued by the Department of Revenue for the collection of any taxes assessed by it, such execution duly attested by the secretary of commission shall be sufficient warrant to the officer to whom directed to levy on the property of the person against whom directed, and the sheriff or other officer shall forthwith execute such writ without demanding or requiring any indemnifying bond or other protective obligation, but the writ issued by the Department of Revenue under authority of law for the collection of taxes due the state shall be sufficient defense to any action for damages on any ground other than the willful, wanton, or malicious conduct of the officer making the levy.



Section 40-1-16 - Copies of books, records, papers, etc., admitted in evidence.

In any action against any tax assessor, tax collector, judge of probate, or other officer charged with the performance of any duties under this title and his sureties, or either, for failure to pay over any money collected by him for the state or to perform any other duty required of him by law, a copy of any bond, record, book, paper, contract, return, or other document, or of the official statement of any account between him and the state in the Office of the Comptroller, Treasurer, State Land Commissioner, or Department of Revenue properly certified by such officer, if the original is in his office under seal of the office, shall be received as evidence in any case in which the original would be competent, unless the defendant shall deny under oath that he made or executed such original.



Section 40-1-17 - Judgment on verdict in favor of state against officers.

Upon a verdict being rendered in favor of the state in any action brought by the state against any officer charged with the collection of any revenue for the state and his sureties, or either, for the recovery of any such revenue collected by him, a judgment must be rendered for the amount of such verdict and 20 percent thereon.



Section 40-1-18 - Falsely returning list of taxpayer as sworn to.

Any taxes assessor or deputy tax assessor who returns the tax list of any taxpayer as having been sworn to by such taxpayer, when in fact it was not sworn to, is guilty of a misdemeanor.



Section 40-1-19 - Bank officer failing to make, swear to, and deliver required statements.

Any president or cashier of any bank or banking association who willfully fails or refuses to make out, swear to, and deliver to the tax assessor the statement required by law within the time prescribed must, on conviction, be fined not less than $200 and must also be sentenced to hard labor for the county for not less than three months.



Section 40-1-20 - Taxing authorities acting as attorney for taxpayer.

It shall be unlawful for the Commissioner of Revenue or tax assessor, or any employee or deputy or agent of either to act as agent or attorney for any taxpayer in the matters of assessment of property for taxation, and any such person who violates the provisions of this section shall be guilty of a misdemeanor and shall be fined in a sum not greater than $100 and may be sentenced to hard labor for the county for not more than three months.



Section 40-1-21 - Access to books and records of revenue officers.

Any revenue officer of the state who refuses to allow the Department of Revenue, or the agents or deputies thereof, full and free access to all books and records belonging to or pertaining to his office shall be guilty of a misdemeanor and, on conviction, shall be fined not less than $10 nor more than $500.



Section 40-1-22 - Penalty for officers who neglect duty.

Any officer on whom any duty is imposed by the revenue law who fails or neglects to perform such duty, if there is no other punishment provided for such failure or neglect, must, on conviction, be fined not less than $20 nor more than $1,000.



Section 40-1-23 - Liability of officers for conversion.

Any probate judge, clerk of a court of record, register, sheriff, coroner, tax collector, county treasurer, trustee of public schools, notary public, constable, or other public officer who knowingly converts to his own use or permits another to use any of the revenue of the state or of any county or municipality thereof or any money paid into his office or received by him in his official capacity is liable to indictment and, on conviction, must be punished as if he had stolen it.



Section 40-1-24 - Duty of sheriff in selling property under execution, etc.

When any sheriff or other officer shall sell any property under execution or other process, or under any decree, judgment, or order of any court, it shall be his duty to ascertain what taxes are a lien upon such property and, upon a sale thereof, to first apply the proceeds of such sale to the payment of such taxes.



Section 40-1-25 - Dealing in state securities.

Any tax collector or other person engaged in collecting the revenues of the state who buys, sells, or otherwise trades in state warrants, state certificates, or other securities of the state must, on conviction, be imprisoned in the penitentiary for not less than one nor more than five years and fined not more than $1,000.



Section 40-1-26 - Falsely and fraudulently procuring state warrants.

Any person who fraudulently obtains from the Comptroller under the provisions of this title any duplicate warrants upon the Treasury of the State or who shall with intent to defraud obtain any warrants to which he is not entitled must, on conviction, be punished as if he had stolen the amount specified in the warrant.



Section 40-1-27 - Payment of taxes by lienors.

The holder of any lien on real or personal property may pay the tax thereon with interest and penalties and upon such payment shall be subrogated to the lien of the state, county, or municipality, and the sum so paid shall bear legal interest from the date of payment and may be collected in the same manner as the original claim of the lienholder.



Section 40-1-28 - Impeachment of officers.

All officers provided for in this title may be impeached in the same manner and for the same cause provided for in the Constitution of the State of Alabama or as provided for in Chapter 11 of Title 36 and may be tried as therein provided for other officers.



Section 40-1-29 - Form of notices to taxpayers.

Whenever and wherever a notice is required by law to be given by the Department of Revenue, the Board of Equalization, the tax assessor or the collector relating to the assessment and collection of taxes, and the method of giving such notice is not prescribed, then such notice shall be given by either first class U.S. mail, or, at the option of the department, certified or registered mail, return receipt demanded, addressed to the last known address of the taxpayer.



Section 40-1-30 - Notice required to be given by registered mail may be given by certified mail.

All notices now required to be mailed by the tax assessors, tax collectors, and boards of equalization of the several counties by registered mail may be mailed by certified mail.



Section 40-1-31 - Distribution of revenues collected.

All revenues collected under the provisions of Sections 40-12-128, 40-12-310 through 40-12-319, 40-25-1 through 40-25-28 and 40-25-40 through 40-25-47 shall, after deduction of the cost of collection, be deposited in the State Treasury to the credit of the Alabama Education Trust Fund. All revenues collected under the provisions of Sections 40-21-56, 40-21-57, 40-21-60, and 40-21-61 shall, after deduction of the cost of collection, be distributed in the following manner:

(1) Fifty-eight percent of the balance remaining after deduction of the cost of collection shall be deposited in the Special Mental Health Fund to be used for mental health purposes; and

(2) Forty-two percent of the balance remaining after deduction of the cost of collection shall be deposited in the State Treasury to the credit of the Alabama Education Trust Fund to be used for educational purposes.



Section 40-1-31.1 - Disposition of certain fees.

All of the fees provided for in Sections 40-4-5, 40-4-6, 40-5-14, 40-5-17, 40-7-19, 40-7-32, and 40-10-27, when collected, shall be refunded to the fund or official paying the administrative costs of performing the functions for which said fees are provided.



Section 40-1-31.2 - Elimination of payments of less than five dollars to municipality; disposition of eliminated amounts.

All laws to the contrary notwithstanding, in all cases involving distribution of revenues to counties and municipalities, the state agency charged with the responsibility of apportionment of such funds shall eliminate all payments of less than $5 to a municipality and shall include the amount so eliminated in any payment to be made to the county in which such municipality is located.



Section 40-1-32.1 - Education Trust Fund Proration Prevention Act.

Repealed by Act 2011-003, p. 90, §7, effective March 11, 2011.



Section 40-1-35 - Enforcement of liability for taxes imposed by other states.

The courts of the State of Alabama shall recognize and enforce the liability for taxes lawfully imposed by the laws of any other state that extends like comity to the State of Alabama, and the officials of such other state are hereby authorized to bring action in the courts of this state for the collection of such taxes. The certificate of the Secretary of State of such other state that such officials have the authority to collect the taxes so to be collected by such action shall be conclusive proof of that authority.

The term "taxes" as used in this section shall include:

(1) Any and all tax assessments lawfully made;

(2) Any and all taxes, including contributions under an unemployment compensation law or other contributions in the nature of a tax, whether such taxes, including contributions, are assessed or not, licenses, and fees;

(3) Any and all penalties lawfully imposed pursuant to a taxing statute; and

(4) Interest charges lawfully added to the tax liability which constitutes the subject of the action.



Section 40-1-37 - Ratification of certain municipal or county elections as to levy of special taxes.

Every election heretofore held in any municipality or in any county on the question of the levy of a special tax for any purpose under the Constitution of Alabama, including any amendment thereto, at which election a majority of the votes cast were in favor of the levy of the said tax but which election was irregular by reason of failure prior to the holding of the election to give notice thereof in a newspaper or by posting in the manner or for the time required by any statute applicable to the election, or because of the failure to comply with any other statutory requirement applicable to the election, or because of any other irregularity with respect to the holding of the election or canvassing and recording the results thereof, shall be and every such election is hereby ratified and confirmed and given effect in all respects as if all provisions of law relating to such election had been duly and legally complied with, and the said tax may be levied and collected pursuant to the authorization purported to have been granted at such election; provided, that this section shall not apply to any election which, prior to July 1, 1998, has been held invalid by the Supreme Court of Alabama or by final judgment of the circuit court in the county in which the election was held and from which judgment an appeal was not taken to the Supreme Court of Alabama within the time provided by law for the taking of such appeals or to any election the validity of which is an issue in any pending civil action commenced prior to July 1, 1998.



Section 40-1-38 - Trial tax.

Repealed by Act 99-427, p. 759, §12, effective June 10, 1999.



Section 40-1-39 - Prompt returns, reports, payments, and settlements.

It shall be the duty of the Comptroller to see that the returns, reports, payments, and settlements required by law to be made by any and all officers charged with the collection of revenues of the state under this title are promptly made by such officers at the times they are required to be made, and, in default of the performance by any of them of any such duties, he shall promptly direct such prosecutions or other legal proceedings as may be by law authorized or directed.



Section 40-1-40 - Actions against officers.

It shall be the duty of the Comptroller to cause suit to be brought, in the name of the state, against any and all persons by law charged with the collection of state taxes, or with any duty in regard to the state revenue, and their sureties, for failure to collect such taxes or to perform such duty; and he may also in such cases, as in his judgment the interest of the state requires it, cause suit to be brought against defaulting taxpayers for the taxes claimed from them by the state; and, in cases in which a reasonable doubt may exist as to the construction or validity of the law under which taxes are claimed, he may authorize an agreed statement of the facts of the case to be made for the speedy adjudication of the matter in controversy.



Section 40-1-41 - Correction of settlements of assessors.

When the Comptroller finds that he has failed to give any tax collector credit for commissions to which he is entitled, he is authorized to correct such error in his settlement with such collector; and if the account of such collector has been closed and such commissions have been paid into the Treasury, the Comptroller shall draw his warrant on the Treasurer for the amount thereof in favor of such collector.



Section 40-1-42 - Overpayments into State Treasury.

The Comptroller must draw his warrant on the State Treasurer in favor of any judge of probate, tax collector, county treasurer, clerk of the circuit court, or other officer paying money into the State Treasury for any amount overpaid into the Treasury by such judge of probate, tax collector, county treasurer, clerk of the circuit court, or other officer.



Section 40-1-43 - Misuse of federal tax returns or information therefrom by state officers, employees, etc., or former employees or agents.

It shall be unlawful for any officer, employee, agent, or former employee or agent of the Department of Revenue to use a federal tax return, or information reflected on such federal return, for any purpose other than in the administration of the revenue laws administered by the Department of Revenue or to disclose to any person, except as authorized by the Internal Revenue Code, 26 U.S.C. §1 et seq., any federal return information, whether received from the Internal Revenue Service under an exchange of information agreement or from the taxpayer as an attachment to his state tax return. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor, and shall be fined not to exceed $1,000 or sentenced to hard labor for the county for not more than one year, one or both for each offense, and upon conviction thereof, any such person shall thereafter be ineligible to hold the office of commissioner or become or be an employee or agent of the Department of Revenue or under the Department of Revenue.



Section 40-1-44 - Interest on delinquent taxes and overpayments.

(a) Interest shall be added as provided herein to any tax or other amount due the department which is not paid by the due date. Interest on any delinquency shall be charged from the due date of the tax, except (1) interest on delinquent license taxes levied under Chapter 12 of this title shall be charged from the delinquent date provided in subsection (e) of Section 40-12-10; and (2) interest on delinquent license tax and registration fees levied on motor vehicles shall be charged beginning after the period allowed for registration or renewal; and (3) interest on the freight lines and equipment companies tax levied in Section 40-21-52 shall be charged from the delinquent date thereof. The interest shall be computed based on the underpayment rate established by the Secretary of the Treasury under the authority of 26 U.S.C. §6621.

(b)(1) Except as provided in subdivision (2) of this subsection (b), interest shall be paid by the department on any refund of tax erroneously paid directly to the department. Interest shall be computed on any overpayment from the date of overpayment to the department; except, a. interest on any refund resulting from a net operating loss carryover or carryback shall be computed from the date the claim giving rise to the refund is filed, b. interest on any overpayment of tax withheld and paid over to the state pursuant to Article 2 of Chapter 18 of this title and estimated tax paid pursuant to Section 40-18-83, shall be paid beginning 90 days after the due date of the return required by Section 40-18-27 for individuals, and Section 40-18-39 for corporations, or the date the return is filed, whichever is later. Interest as required above shall be computed at the same rate as provided herein for interest on underpayments.

(2) No interest shall be paid on any overpayment of the following taxes:

a. Taxes paid by entities for which a refund is allowed by Sections 40-9-12 and 40-9-13;

b. License taxes which are refunded pursuant to Sections 40-12-23 and 40-12-24;

c. Gasoline taxes paid on gasoline used for agricultural purposes for which a refund is allowed by Division 3, Article 2, Chapter 17 of this title;

d. Gasoline taxes paid on gasoline used for the static testing of engines for which a refund is allowed by Division 4, Article 2, Chapter 17 of this title;

e. The motor fuels excise tax levied by Section 40-17-141 for which a refund or credit is allowed by Section 40-17-142;

f. The tobacco taxes levied by Chapter 25 of this title; and

g. The motor fuels excise tax levied under the Alabama Terminal Excise Tax Act, which has been paid to a supplier by a licensed distributor or end user who is authorized to obtain a refund under Section 40-17-329, if the refund is paid within 90 days of the receipt of the proper documentation.



Section 40-1-45 - Timely mailing treated as timely filing and paying.

(a) General rule.

(1) DATE OF DELIVERY. If any return, claim, statement, or other document required to be filed, or any payment required to be made, within a prescribed period or on or before a prescribed date under authority of any provision of this title is, after such period or such date, delivered by United States mail to the agency, officer, or office with which such return, claim, statement, or other document is required to be filed, or to which such payment is required to be made, the date of the United States postmark stamped on the cover in which such return, claim, statement, or other document, or payment, is mailed shall be deemed to be the date of delivery or the date of payment, as the case may be.

(2) MAILING REQUIREMENTS. This subsection shall apply only if -

a. The postmark date falls within the prescribed period or on or before the prescribed date -

1. For the filing (including any extension granted for such filing) of the return, claim, statement, or other document, or

2. For making the payment (including any extension granted for making such payment), and

b. The return, claim, statement, or other document, or payment was, within the time prescribed in paragraph a., deposited in the mail in the United States in an envelope or other appropriate wrapper, postage prepaid, properly addressed to the agency, officer, or office with which the return, claim, statement, or other document is required to be filed, or to which such payment is required to be made.

(b) Postmarks. This section shall apply in the case of postmarks not made by the United States Postal Service only if and to the extent provided by the Department of Revenue.

(c) Registered and certified mailing.

(1) REGISTERED MAIL. For purposes of this section, if any such return, claim, statement, or other document, or payment, is sent by United States registered mail

a. Such registration shall be prima facie evidence that the return claim, statement, or other document was delivered to the agency, officer, or office addressed to, and

b. The date of registration shall be deemed the postmark date.

(2) CERTIFIED MAIL. The Department of Revenue is authorized to provide by regulations the extent to which the provisions of subdivision (1) of this subsection with respect to prima facie evidence of delivery and the postmark date shall apply to certified mail.

(d) Exceptions. This section shall not apply with respect to -

(1) The filing of a document in, or the making of a payment to any court.

(2) Currency or other medium of payment unless actually received and accounted for, or

(3) Returns, claims, statements, or other documents, or payments which are required under any provision of this title to be delivered by any method other than by mailing.



Section 40-1-46 - Payment to certain certified appraisers, mappers, or tax administrators.

(a) Any appraiser, mapper, or tax administrator who successfully completes the Department of Revenue Professional Education and Training Program, and is awarded the designation "Alabama Certified Appraiser," "Alabama Certified Mapper" or "Alabama Certified Tax Administrator" shall be paid the amount of $1,200 annually by the Department of Revenue for his or her professional achievement.

(b) The department shall make such payment to a certified appraiser, mapper, or tax administrator while such individual is in the employment of the county, in the ad valorem tax field. Each individual is limited to payment for one certification. The department shall make the payments from the funds now appropriated under the provisions of Section 40-7-70. The payments made to a certified appraiser, mapper, or tax administrator shall be in addition to any other salary or compensation. Any person obtaining and retaining certified designation shall be prima facie qualified for the position designated. To receive this compensation the individual must have been certified for six months prior to October first. The Department of Revenue will provide the rules and regulations to implement payment, during the first quarter of the fiscal year.



Section 40-1-47 - Investment of ad valorem taxes.

On and after October 1, 1988, all tax collectors, elected assistant tax collectors, revenue commissioners, license commissioners, and other officials charged with assessing and/or collecting ad valorem taxes in the various counties of this state shall invest the ad valorem taxes collected by such officials in short term investments for the period of time between collection of said taxes and distribution of same as required by law. All interest earned on such investments shall be paid into the county general fund for use as determined by the county governing body, except that 10 percent of said interest earned on such investments shall be maintained by the county treasurer in separate funds designated as the special fund of the tax assessor, tax collector, and if elected the assistant tax assessor or assistant tax collector, and the revenue commissioner, license commissioner, or such other official charged with assessing and/or collecting ad valorem taxes by whatever designation, as the case may be; however, any such official who is under a civil service system shall not be entitled to such fund. Such special funds shall not accumulate in excess of $10,000 during any ad valorem tax year.



Section 40-1-48 - Investment of ad valorem taxes - Use of special funds.

The special funds herein established shall be used and expended by the officials for which the funds are established by such officials requisitioning expenditures from the fund for the payment of any and all reasonable and necessary expenses incurred in carrying out their official duties, including but not necessarily limited to the following: Official educational expenses for such officials and/or their employees; provided, that such funds may not be expended for the usual and ordinary expenses of operating such officials' office otherwise required by law to be furnished by the county governing body.



Section 40-1-49 - Suspension of collection when costs exceed amounts collected.

(a) The Department of Revenue, by administrative rule, shall suspend the collection of a tax or fee which it is authorized to collect when the cost of administering the collection of such tax or fee has exceeded the total amount of the tax or fee collected for each of the previous three fiscal years.

Should it be determined that the suspension of a tax or fee collection would result in reduced local revenues, the department shall notify the affected localities prior to filing a notice, pursuant to the Administrative Procedure Act, to promulgate an administrative rule to suspend the tax or fee.

(b) Notwithstanding subsection (a), the department shall not suspend the collection of a tax or fee in any of the following cases:

(1) If such tax or fee is mandated by federal law or regulation.

(2) If discontinuing the collection of such tax or fee would result in reduced federal funding received from the federal government that exceeds the state costs of collecting the tax or fee.

(3) If discontinuing the collection of a tax or fee would result in reduced state and local revenues that exceeds the state costs of collecting the tax or fee.

(4) If suspending collection of the tax or fee would negatively affect the public health, safety, or welfare.

(c) No administrative rule promulgated pursuant to this section shall be applied retroactively.

(d) In accordance with Sections 41-22-5.1 and 41-22-5.2, also known as the Red Tape Reduction Act, any rule promulgated pursuant to this section shall be reviewed not less than every five years. Should it be determined that the administrative cost of collecting a tax or fee no longer exceeds the total amount of tax or fee that could be collected, any corresponding rule suspending the collection of the tax or fee shall be repealed by the department.

If such rule is repealed, no tax or fee shall be due for any periods for which the rule was in effect.



Section 40-1-50 - Reporting requirements of state agencies administering economic tax incentives.

(a) For the purpose of this section, the term economic tax incentive shall mean any tax credits, deductions, exemptions, abatements, preferential rates, or rebates given as an economic incentive. For the purpose of this section, the term economic incentive shall mean an inducement provided by the government, where the government promises to forgo tax revenues to which it is otherwise entitled or to provide some other benefit to an individual or an entity and in exchange the individual or entity promises to take specific action that contributes to economic development. In order for the Legislature to get accurate and complete information regarding the costs and benefits of economic tax incentives, each state agency that administers an economic tax incentive shall annually report the information required herein to the Legislature.

(b) The head of each state agency that administers any economic tax incentive shall prepare and submit to the Legislature a report regarding each economic tax incentive that the agency administers as set forth in the schedule provided by the Alabama Department of Revenue pursuant to subsection (f)(2) no later than the second Legislative day of the Regular Session beginning in the 2018 Regular Session of the Legislature and each year thereafter. The report shall include an assessment of each economic tax incentive based on the following criteria:

(1) Whether or not each economic tax incentive has been successful in meeting the purpose for which it was enacted, in particular, whether each economic tax incentive benefits those originally intended to be benefited, and if not, those who do benefit.

(2) Whether or not the state receives a positive return on investment, specifically the direct and indirect impact on state and local tax revenues, from the business or industry for which the economic tax incentive is intended to benefit and any other economic benefits produced by such tax incentive.

(3) The economic results of each economic tax incentive, taking into account the extent to which the incentive successfully changes business behavior, and the unintended or inadvertent effects, benefits, or harm caused by the economic tax incentive, including whether the economic tax incentive conflicts with other state laws or regulations.

(c)(1) Nothing in this section shall be construed to require the disclosure of proprietary or trade secret information that has been submitted to any state agency with respect to an economic tax incentive.

(2) Nothing in this section shall be construed to supercede any provision with respect to the confidentiality of taxpayer records.

(d) Each state agency required to submit a report pursuant to the provisions of this section may request from any other state or local agency, official, recipient of funds, or the Alabama Department of Revenue, any information necessary to complete the required report. Any such agency, official, or recipient shall comply with this request.

(e) For purposes of this section, the term state agency shall mean any office, department, board, commission, institution, or division within the executive branch of state government, excluding the Alabama Department of Revenue. Administration of an economic tax incentive shall be evidenced by a legal requirement or authorization to undertake any of the following actions for purposes of administration of the tax incentive:

(1) Promulgation of rules or regulations; in cases where more than one agency has rulemaking authority, the report shall be prepared collaboratively.

(2) Determination, review, or confirmation of eligibility or qualifications.

(3) Entering into a contract with an entity for purposes of a tax credit.

(4) Facilitating economic tax incentives by distributing funds to non-state agencies.

(5) Conducting oversight or substantial administrative functions for an economic tax incentive when the public purpose associated with the economic tax incentive is within the core mission of the agency.

(f)(1) The Department of Revenue shall develop a format for reports required herein. The format shall be made available to all state agencies for use in preparation of their required reports.

(2) The Department of Revenue shall prepare, every four years, a four-year schedule of the economic tax incentives to be reported to the Legislature beginning with the 2018 Regular Session of the Legislature.

(3) The Department of Revenue shall provide state agencies with any tax information necessary to complete the required report relating to an economic tax incentive of such agency.

(g) The House Ways and Means Committees and the Senate Finance and Taxation Committees referred to in this subsection as committees, shall conduct hearings on the reports every odd-numbered year, to be concluded thirty days before the beginning of the Regular Session of the Legislature. The committees shall analyze and consider each economic tax incentive and shall provide a recommendation to modify, discontinue, or take no action with respect to each economic tax incentive.






Chapter 2 - DEPARTMENT OF REVENUE.

Article 1 - General Provisions.

Section 40-2-1 - Creation.

There shall be a Department of Revenue, hereinafter referred to as "the department."



Section 40-2-2 - Employment of secretary and other employees; payment of expenses generally.

The Department of Revenue may employ a secretary and such other persons as experts, engineers, stenographers, clerks, or assistants as may be necessary for the performance of the duties which may be required of said department subject to the provisions of the Merit System. All compensation for the expenses of said department shall be paid out of the appropriation made for the annual expenses of the Department of Revenue or out of the fund or funds out of which said expenses are properly payable upon warrants drawn by the Comptroller upon said fund or funds.



Section 40-2-3 - Duties of secretary.

The secretary of said department shall keep full and correct minutes and records of all hearings, transactions, proceedings, and findings of the department and shall perform such other duties as may be required of him by law or by said department from time to time.



Section 40-2-4 - Bonds of employees.

Before entering upon the duties of their respective offices, all employees in the Department of Revenue shall execute to the State of Alabama a bond, to be approved by the Governor, in amounts to be fixed by the Commissioner of Revenue, for the faithful performance of the duties of their offices.



Section 40-2-6 - Oaths of witnesses.

Oaths of witnesses in any matter under the investigation or consideration of the department may be administered by the commissioner, or by the secretary thereof, or by any chief clerk, field agent, or auditor. Any person swearing falsely to any material matter shall be guilty of perjury and shall be punished as provided by law.



Section 40-2-7 - Offices and equipment; how expenses paid.

The Department of Revenue shall have and maintain its offices at the Capitol in Montgomery and shall be provided with suitable rooms, necessary office furniture, supplies, stationery, books and maps, and all expenses of the department incurred in discharge of its duties, and the administration of its duties and the administration of its functions shall be paid by the Treasurer out of the appropriation made for the annual expenses of the Department of Revenue, upon a warrant drawn by the Comptroller on the certificate or voucher of the department, approved by the Governor; provided, that the Department of Finance may at its discretion provide other or additional offices in the City of Montgomery for the use of the Department of Revenue.



Section 40-2-8 - Travelling expenses - Generally.

The Commissioner of the Department of Revenue, the secretary of the department and all stenographers, experts, engineers, and assistants who may be employed by the department shall be entitled to receive their actual expenses while traveling or acting on the business of the department, such expenses to be itemized and sworn to by the person who incurs the same, and vouchers attached as now provided by law, and shall be approved by said department and also by the Governor, such expenses not to exceed any maximum fixed by law. Such expenses shall be paid by the Treasurer out of the appropriation made for the annual expenses of the Department of Revenue or out of the fund or funds out of which such expenses are properly payable upon warrant drawn by the Comptroller upon such fund or funds.



Section 40-2-9 - Traveling expenses - Prepayment for employees traveling outside state.

The Department of Revenue is hereby authorized to prepay to employees of the department an amount of money to be determined by the Commissioner of Revenue to pay necessary travel expenses for such employees on authorized official state business outside the State of Alabama. Such payment shall be made in accordance with rules and regulations promulgated by the Commissioner of Revenue and approved by the Governor and the Chief Examiner of Public Accounts. No traveler shall have expenses prepaid in excess of four thousand dollars ($4,000) for any one period of travel, nor shall the expenses so prepaid exceed twenty thousand dollars ($20,000) in the aggregate for all travelers at any time.

The Department of Examiners of Public Accounts shall examine the expenditure of funds used in accordance with this section annually and report its findings to the Legislative Committee on Public Accounts.



Section 40-2-10 - Agents and employees constituted peace officers; arrest fee.

The Commissioner of the Department of Revenue may designate and appoint qualifying employees or agents of the Department of Revenue as law enforcement officers as defined by the Alabama Rules of Criminal Procedure.

(1) Qualifying employees or agents designated as peace officers shall be appointed by the Commissioner of the Department of Revenue provided that they have complied with the requirements set forth by the Alabama Peace Officers' Standards and Training Commission.

(2) Law enforcement officers of the Department of Revenue shall investigate the commission or suspected commission of tax evasion, tax fraud, and other matters administered by the Department of Revenue including the enforcement and administration of tobacco tax, gasoline tax, and tax on motor fuels or any substitute thereof, licensing and registration of motor vehicles, and violations of Title 13A, Title 32, and this title. Revenue law enforcement officers so designated are authorized to issue or cause to be issued citations, tickets, complaints, subpoenas, and other process so as to commence and direct actions, prosecutions, and proceedings to be instituted to enforce the laws of this state.



Section 40-2-11 - Powers and duties generally.

It shall be the duty of the Department of Revenue, and it shall have the power and authority, in addition to the authority now in it vested by law:

(1) To have and exercise general and complete supervision and control of the valuation, equalization, and assessment of property, privilege, or franchise and of the collection of all property, privilege, license, excise, intangible, franchise, or other taxes for the state and counties, and of the enforcement of the tax laws of the state, and of the several county tax assessors and county tax collectors, probate judges, and each and every state and county official, board, or commission charged with any duty in the enforcement of tax laws, to the end that all taxable property in the state shall be assessed and taxes shall be imposed and collected thereon in compliance with the law and that all assessments on property, privileges, intangibles, and franchises in the state shall be made in exact proportion to the fair and reasonable market value thereof in substantial compliance with the law;

(2) To equalize, value, and assess or cause to be equalized, valued, and assessed any property subject to taxation, and such valuations and assessments it shall enter or cause to be entered in the proper assessment book, record, or minutes of the proper official, board, or tribunal; to set aside all assessments so entered in any assessment book, record, or minutes within any time before the end of the assessment year and, after 10 days' notice given the taxpayer, which notice shall be given by certified or registered mail, return receipt demanded, of the time and place of hearing, revalue and reassess said property and cause such revaluation and reassessment to be entered in the proper assessment book, record, or minutes in lieu of the original valuation and assessment; provided, that no reassessment or revaluation shall be made of any particular assessment from which an appeal is then pending, or if the valuation of the property for that year has been fixed on appeal by the circuit court or Supreme Court; provided further, that parties may appeal from such revaluation and assessment to the circuit court within like time and in like manner as from the valuation and assessment as fixed by the board of equalization;

(3) To confer with, advise, and direct the several county tax assessors, county tax collectors, probate judges, boards, or commissions and each and every state and county official charged with the assessment and collection of taxes as to their duties under the laws of this state;

(4) To direct actions to be instituted by the Attorney General, district attorneys, or attorneys especially employed for such purposes, with the approval of the Attorney General for the collection of any taxes or penalties due the state or any county, or to compel any officer or taxpayer to comply with the provisions of the tax laws; to direct actions, prosecutions, and proceedings to be instituted to enforce the laws of this state relating to taxes, penalties, forfeitures, and liabilities, and for the punishment of any public officers or any person or any officer or agent of any corporation, company, or association, trustee, or receiver for failure or neglect to comply with the provisions of the tax laws, and to cause complaints, informations, actions, or prosecutions to be made or instituted against any tax assessor, tax collector, probate judge, or other public official for the removal of such officers for official misconduct or neglect of duty and to further direct actions as may become necessary to obtain an order from circuit court enjoining or restraining a taxpayer from continuing in business in Alabama whenever such taxpayer fails to collect, account for, and/or pay over any trust fund tax imposed by Sections 40-17-220, 40-17-325, 40-18-71, 40-21-82, 40-21-102, 40-21-121, 40-23-2, 40-23-61, 40-23-193, 40-26-1, or any other local sales, use, and gross receipts taxes collected by the department. Such actions and proceedings may be instituted in the circuit court of any county in which the taxpayer resides or does business, or in the Circuit Court of Montgomery County, Alabama, and shall remain in effect until such time as the taxpayer has come into full compliance with the tax laws;

(5) To require district attorneys and the Attorney General of the state to commence and prosecute, within the respective jurisdictions or spheres of official duty of the officers, actions, proceedings, and prosecutions for penalties, forfeitures, impeachments, and punishments for violations of the tax laws of the state;

(6) To require any public official in the state to report information as to valuation, equalization, and assessment of property, privileges, franchises or intangibles, gross receipts, collections of taxes, receipts from licenses and other sources, methods of taxation, values or franchises, or intangible property, or assets subject to taxation, and such other information as may be needful in the work of the Department of Revenue in such forms and upon such blanks as the department may prescribe and furnish;

(7) (a) To require individuals, partnerships, associations, corporations, trustees, and receivers, and the agents, officers, and employees thereof, to furnish information concerning their capital, funded or otherwise, gross receipts, net profits or income, excess profits, current assets and liabilities, values of franchises, intangibles, value of property, earnings, operating and other expenses, bonds, deeds, conduct of business, and all other facts, records, books, papers, documents, and other information of any kind demanded which may be needful in order to enable the department to ascertain the value and relative burden to be borne by every kind of property in this state and to ascertain the proper amount of license, privilege, excise, corporation, franchise, income, or ad valorem taxes;

(b) To require reporting of retail sales and customer notification, within constitutional limitations, when the seller does not collect sales, use, or simplified sellers use tax on Alabama sales transactions, to provide for penalties pursuant to Section 40-2A-11;

(8) To cause the deposition of witnesses residing within or without the state to be taken upon such notice to the interested party, if any, as the department may prescribe, in like manner as depositions of witnesses are taken in actions pending in circuit court, in any matter which the department has authority to investigate and determine. The depositions shall be taken upon a commission issued by the Department of Revenue, or the secretary thereof, in the name of the department, and returnable to the department;

(9) To visit, by the commissioner or by duly authorized agents, the several counties in the state for the purpose of investigating the work and methods of county tax assessors, tax collectors, probate judge, or other officers or boards charged with the duty of administering the tax laws of the state; to examine carefully into all cases where evasions or violations of the tax laws are alleged, complained of, or discovered, and to ascertain wherein existing laws are defective or are improperly or negligently administered and to report the result of the investigation and the facts ascertained to the Governor from time to time when required by the Governor;

(10) To investigate the tax system of other states; to thoroughly inform itself upon the subject of taxation and of the progress made in other states and counties in improving their tax system, to formulate and recommend such legislation as may be deemed expedient to prevent evasion of existing tax laws and to secure just and equal taxation and improvements in the system of taxation in this state;

(11) To consult and confer with the Governor upon the subject of taxation and the administration of the laws and progress of the work of the department, and to furnish to the Governor from time to time such information as the Governor may require;

(12) To transmit to the Governor, 30 days before the meeting of the Legislature, a written report showing all the taxable property in the state and the value of the same, in tabulated form, with recommendations for improvements in the system of taxation in the state, together with suggestions of such measures as the department may formulate for the consideration of the Legislature in regard thereto;

(13) For good reason shown and entered on the minutes of the department, to extend the time for filing any report or written statement required to be filed with the department;

(14) To inspect and examine at all reasonable business hours any books, documents, records, or papers kept by any person, firm, corporation, trustee, or receiver;

(15) To make all assessments of taxes or penalties which it is authorized to enforce or collect and report the same to the Attorney General;

(16) To issue executions and writs of garnishment directed to any sheriff of Alabama, on any final assessment or judgment made or rendered by it, and upon such executions the sheriff shall proceed as in cases issued out of the circuit court and shall make return thereof to the Department of Revenue within 60 days after the receipt thereof; and

(17) To perform such other duties as are or may be imposed on it by law.



Section 40-2-12 - Photographic or electronic reproductions of documents - Authority to make; disposition of original documents.

The Commissioner of Revenue of the State of Alabama is authorized to make or to have made microfilm copies, photostatic copies, or other similar photographic reproductions of, or electronic reproduction or computer output microfilm of the data from, any books, records, returns, files, minutes, letters, correspondence, motor vehicle registration cards, reports, petitions, permits, applications, receipts, assessments, notices, and any other document required to be maintained or kept by the Department of Revenue or any agency, division, or employee thereof. The Commissioner of Revenue is authorized to destroy or cause to be disposed of, at any time after validation of the reproduction, any of the above named documents which have been microfilmed, photostated, or otherwise photographed or the data from which have been electronically or photographically recorded. Such microfilm, photostat, other photograph, computer output microfilm, or electronically recorded data shall be retained and kept in lieu of such documents required to be kept or maintained. The Revenue Department, in the disposition of its records, shall comply with the provisions of Title 41, Chapter 13.



Section 40-2-13 - Photographic or electronic reproductions of documents - To have force and effect of originals.

Such microfilm copies, photostatic copies, other similar photographic reproductions, computer output microfilm, or electronically recorded data of such above named documents shall for all purposes be deemed to be and have the force and effect of such documents themselves. A photostatic copy, photographic reproduction, or other similar photograph, or typewritten copy or other copy of such original microfilm copy, photostatic copy, other similar photographic reproduction of such documents, computer output microfilm, or electronically reproduced data, which has been duly certified to by the officer having custody of such original microfilm copy, photostatic copy, other similar photographic reproduction, computer output microfilm, or electronically recorded data in the Department of Revenue must be received as evidence in all courts in the same manner and to the same extent as would be a duly certified copy of such document itself.



Section 40-2-14 - Photographic or electronic reproductions of documents - Legislative intent.

It is hereby declared to be the legislative intent to permit the Commissioner of Revenue to dispose of any documents required by law to be kept or maintained by the Department of Revenue in the event that photographic reproductions of such documents, computer output microfilm, or electronically reproduced data are made or caused to be made by such commissioner and to give such photographic reproduction, computer output microfilm, or electronically reproduced data the same force and effect as the document which has been so photographed, electronically recorded, or recorded on computer output microfilm and disposed of. The Revenue Department, in the disposition of its records, shall comply with the provisions of Title 41, Chapter 13.



Section 40-2-15 - Notice of setting assessment aside; revaluation and notice thereof.

Whenever the Department of Revenue has set aside and held for naught any assessment of property, except as otherwise provided herein, it shall give notice by mail of such action to the tax assessor of the county in which the property involved is located and to the owner of such property, by certified or registered mail, return receipt demanded. As soon as practicable after any property assessment has been set aside by the Department of Revenue, the department shall make a revaluation and, in the same notice, set a date for hearing objections, if any are made, to the valuation so fixed, and the hearing of objections shall be held at the office of the Department of Revenue, in Montgomery, Alabama, or at the courthouse of the county in which is located the property involved in the assessment, if demanded by the taxpayer, his agent or attorney, and when such assessment shall have been completed and made final by the department it shall notify the tax assessor of each county in which such property so revalued and assessed is situated of the amount of the assessment in such county, together with a general description of the property as assessed, which the assessor must enter in the book of assessments in addition to the assessments of other real estate and personal property.



Section 40-2-16 - Equalization of valuation generally.

It shall be the duty of the Department of Revenue to examine such of the tax records of the several counties as will enable it to ascertain whether the tax valuation of the various classes of property as made in the respective counties of the state, is reasonably uniform as between the respective counties and is in proportion to the fair and reasonable market value of the property assessed. The purpose and intent of this title is to bring about as far as practicable an equalization throughout the state of the value of the various classes of property subject to taxation, so that the proportion of the fair and reasonable market value of the property as fixed for assessment in one county shall be in due proportion to the fair and reasonable market value of the same classes of property in other counties, fixed on the same basis for assessment, and that such classes of property in every county shall bear their proportion of the tax provided by law. If it shall appear to the said Department of Revenue that in any one or more counties of this state, or in any municipality or precinct of any county, the taxable values upon any one or more classes of property are not reasonably uniform with the values fixed upon the same classes of property in other counties or are not in proportion to the fair and reasonable market value of such property, the Department of Revenue shall investigate and inquire as to the reason therefor and, after making such investigation and comparison, shall have authority to order and direct the board of equalization to readjust and reequalize the same for the current or succeeding tax year, so that each item of property will bear its just proportion of the taxes as provided for herein. And the Department of Revenue shall thereupon notify the secretary of the board of equalization of the county affected and the Comptroller that the county, precinct, or municipal valuations upon the classes of property specified in said notice will be readjusted as provided herein, and the Comptroller shall thereupon return to said county its tax abstract and other tax returns for correction accordingly.



Section 40-2-17 - Revaluation by board of equalization to affect equalization.

Upon the giving of such notice by the Department of Revenue of the revaluing and reassessment ordered to be made of property within said county, it shall be the duty of the secretary of the board of equalization receiving such notice to call without delay a meeting of said board of equalization and to notify the Department of Revenue of the date on which said board is called to meet, and it shall be the duty of said board to convene on the day named in such notice, and at such meeting the board shall revalue and equalize the class or classes of property within the county, precinct, or municipality, as specified by the Department of Revenue, so as to conform to the findings and orders of the Department of Revenue by so revaluing and equalizing each item of said classes of property so that such item will bear its just proportion of tax as provided by law. If the board of equalization fails or refuses to make the changes and corrections thus ordered to be made by the state department, then the Department of Revenue shall itself, from such information it has or may obtain, revalue and equalize the property involved, and the expense of such revaluation and equalization shall be paid by the county so affected and by the state in the same proportion that the state tax levy and the county tax levy bear to the total state and county levy for ad valorem taxation. In counties where the Department of Revenue makes a revaluation and equalization of property for assessment, the tax assessor shall receive commissions only on the basis of the original assessment as made by him.



Section 40-2-18 - Procedure after revaluation and equalization.

Whenever the work of revaluing and equalizing any class or classes of property has been completed by order of the Department of Revenue, as provided herein, and the revised valuation has been entered on the tax return list, the county board of equalization shall certify over their signatures to the correctness thereof and shall deliver the tax return list showing the assessment and revaluation to the assessing official of the county as their report, and the assessing official shall hold them in his or her office subject to public inspection. The assessing official shall then give notice by publication once a week for three consecutive weeks in a newspaper published in the county, if any are published in the county and, if no newspaper is published in the county, by posting notices in at least three public places in the county that the county board of equalization has returned its report and that the same is open to public inspection and that the board will convene at the courthouse in the county on a day to be named and fixed in the notice to correct any errors in the valuations. In the event the property of any taxpayer is increased by the county board of equalization when revaluing and equalizing assessments as provided in this section over the assessed value as originally fixed by the board, the taxpayer shall be furnished by mail or in person, with a statement showing separately the revised value of his or her personal property and his or her real property and also that the taxpayer may file in writing with the secretary of the county board of equalization, within 30 calendar days from the date of the notice, objections, if any are made, to the revaluation made as herein provided, and that the county board of equalization will sit on a day to be named and fixed in the notice, when the complaining taxpayer, his or her agent or attorney may appear and produce evidence in support of any objection as filed. Notwithstanding the foregoing, failure to give or receive the notice shall not invalidate any assessment and the taxpayer shall have the right at any time before the taxes become delinquent to appear before the county board of equalization and have the assessment of his or her property reopened, if satisfactory proof is made that the taxpayer or his or her agent did not receive notice of the increase. It shall be the duty of the county board of equalization to convene and sit at the courthouse in its respective county on the day named and fixed in the notices and to remain in session as long as may be necessary for the purpose of hearing objections, if any, that have been filed in writing against the revaluation or equalization so fixed by the board; and at the sitting the complaining property owner may appear in person or by agent or attorney and produce evidence in support of objections to assessment valuations as fixed on his or her property. Furthermore, it shall be the duty of the county board of equalization to examine the complainant under oath and to examine any other witnesses under oath, as to the fair and reasonable market value of the property of the owner, and, if it finds from the evidence the revaluation placed by it on the property was not the amount specified by law on the fair and reasonable market value of the property, then it shall correct the valuations and enter the corrected value upon the tax return on which the property is listed for taxation, so that the return will show the amount specified by law on the fair and reasonable market value, and the corrected amount so entered by the board shall constitute the taxable value of the property. If the board shall find from all the evidence that the revaluations placed by it on the property were the amount specified by law on the fair and reasonable market value, then the valuation thus made shall remain and stand as the assessable value for taxation of the property. The revised and corrected property valuation thus made shall be fixed as the legal valuation of the property for the payment of the taxes, and it shall be the duty of the taxpayer to pay his or her taxes thereon accordingly. In the event the revaluation and equalization provided for herein is made by the Department of Revenue, the Department of Revenue shall certify to the correctness of the revised tax assessments, and the newspaper publication shall be made and notices given as when the board of equalization revalues and equalizes property, that the Department of Revenue will sit on the date fixed in the notices to hear evidence in support of objections, if any, filed in writing with the assessing official to revaluations and equalizations made by it. At the sitting, the complaining property owner may appear in person or by agent or attorney and produce evidence in support of objections filed by him or her in writing to any revaluation of his or her property. And it shall be the duty of the Department of Revenue to examine any other witnesses under oath as to the fair and reasonable market value of the property of the owner and if it finds from the evidence that the readjusted value placed by it on the property was not the amount specified by law on the fair and reasonable market value of the property, then it shall correct the valuations and enter the corrected value upon the tax return on which the property is listed, so that the return will show the amount specified by law on the fair and reasonable market value, and the corrected amount so entered by the Department of Revenue shall constitute the taxable value of the property. Notwithstanding the foregoing, if the Department of Revenue finds from all the evidence that the valuation placed by it on the property was the amount specified by law on the reasonable market value, then the valuations thus made shall remain and stand as the assessable value for taxation of the property. From the revaluation and equalization made as herein provided, the taxpayer may appeal to the circuit court in the manner as provided for appeal from the county board of equalization.



Section 40-2-20 - Witnesses - Incriminating testimony; perjury.

No witness shall be excused from attending or testifying or from producing books, papers, records, accounts, and other documents before the department or in obedience to the subpoena issued by or in the name of the department on the ground or for the reason that the testimony, documentary or otherwise, required of him may tend to incriminate him or subject him to penalty or forfeiture. But no person shall be prosecuted or subject to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he may testify or produce evidence, documentary or otherwise, before the commission or in obedience to its subpoena, but no person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.



Section 40-2-21 - Witnesses - Fees.

Every witness who shall appear before the department by its order shall receive for his attendance the fees and mileage allowed by law for witnesses in civil cases in courts of record, which shall be audited and paid by the state in the same manner as other expenses of the Department of Revenue are audited and paid, upon the presentation of the proper vouchers sworn to by such witness and approved by the department; but witnesses summoned by parties other than the department shall be paid by parties causing the witnesses to be summoned.



Section 40-2-25 - Audits and examinations.

The department shall perform such necessary audits and examinations of the payroll tax records and returns of all contractors performing construction services for projects allowed the tax abatements or qualified for capital credits authorized or provided by the amendments to Sections 40-18-190, 40-18-194, 40-9B-3, 40-9B-4, and 40-9B-11 to determine that Alabama income taxes are being correctly withheld on construction wages paid to employees working in Alabama and that appropriate withholding allowances are being claimed.






Article 2 - Commissioner of Revenue.

Section 40-2-40 - Chief executive officer; powers, authority, and duties generally.

The chief executive officer of the Department of Revenue shall be known as the Commissioner of Revenue, and all the powers, authority, and duties vested in the Department of Revenue shall be exercised by the Commissioner of Revenue.



Section 40-2-41 - Appointment; term of office; qualifications.

The Commissioner of Revenue shall be appointed by the Governor and shall hold office at the pleasure of the Governor. He shall be a qualified elector and known to possess high character and knowledge of the general subject of taxation and matters pertaining thereto. He shall not hold another office under the government of the United States or under any other state or of this state, or any political subdivision thereof, during his incumbency in such office and shall not hold any position of trust or profit or engage in any occupation or business the conduct of which shall interfere or be inconsistent with the duties he assumes as Commissioner of Revenue under the provisions of this title; provided, that no one shall be eligible to serve as Commissioner of Revenue while employed by or financially interested in any public service corporation, nor unless he shall have been a citizen of Alabama for a period of five years and shall be over 30 years of age.



Section 40-2-42 - Oath of office.

The Commissioner of Revenue, before entering upon the discharge of his duties, shall take, subscribe, and file with the Secretary of State the following special oath of office in addition to the general oath of office prescribed for public officers by the Constitution of Alabama: "I, _____, do hereby solemnly swear that I will faithfully, impartially perform the duties of office as Commissioner of Revenue, to which I have been appointed and which I now assume, without fear or favor, bias, or thought of personal gain or advantage, to the best and utmost of my ability, capacity, and power." This oath shall be taken before any officer qualified to administer oaths in the State of Alabama and thereupon shall be filed with the Secretary of State.



Section 40-2-43 - Bond.

Before entering the duties of his office, the Commissioner of Revenue shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $5,000, for the faithful performance of his duties.



Section 40-2-44 - Assistant Commissioner of Revenue.

There is hereby created the office of Assistant Commissioner of Revenue of the Department of Revenue. Such Assistant Commissioner of Revenue shall possess the qualifications and take the oath of office required by law of the Commissioner of Revenue and shall be appointed and hold office under and according to the provisions of the state Merit System as provided now or hereafter by Chapter 26 of Title 36.

The Assistant Commissioner of Revenue shall perform such duties as are assigned to him by the Commissioner of Revenue. In the absence of the Commissioner of Revenue, the Assistant Commissioner of Revenue shall assume the duties of the office of the Commissioner of Revenue. He shall have and exercise in all matters the full authority granted by law to the Commissioner of Revenue if the Commissioner of Revenue shall have delegated such duties and authority to him in writing.






Article 3 - Legal Counsel.

Section 40-2-60 - Office created.

There is hereby created the Office of Legal Counsel for the Department of Revenue.



Section 40-2-61 - Appointment; term of office; qualifications; powers and duties of Assistant Attorney General; oath.

The Commissioner of Revenue shall, with the approval of the Attorney General, appoint a competent attorney as legal counsel for the Department of Revenue, who shall hold office at the pleasure of the Governor. Such legal counsel shall be at least 30 years of age, of good moral and ethical character, learned in the law, and experienced in the legal phases of taxation. Such legal counsel shall be commissioned as an Assistant Attorney General and shall, in addition to the powers and duties herein conferred, have the authority and duties of an Assistant Attorney General; except, that his entire time shall be devoted to the Department of Revenue. He shall take the oath required of other assistant attorneys general.



Section 40-2-62 - Bond.

Before entering upon the duties of his office, the legal counsel for the Department of Revenue shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $3,000, for the faithful performance of his duties.



Section 40-2-63 - Office, clerical help, etc.; traveling expenses.

The legal counsel shall be furnished with an office by the Department of Revenue together with necessary stenographic and clerical help, office equipment, stationery, and postage and shall be allowed reasonable traveling expenses, when traveling on business of the state, all to be paid by the Department of Revenue, to be charged so far as practicable to the division for which the expense was incurred.



Section 40-2-64 - Assistant counsel.

The Commissioner of Revenue, with the approval of the Attorney General, shall be authorized, subject to the provisions of the Merit System law, to appoint not more than 15 assistant counsel as may be necessary to transact the legal business of the Department of Revenue. Each such assistant counsel shall be at least 25 years of age, shall have the other qualifications and duties of the legal counsel, shall be commissioned as an Assistant Attorney General and take the oath required of other assistant attorneys general, and shall have the authority and duties of an Assistant Attorney General.



Section 40-2-65 - To devote entire time to department; duties generally.

The legal counsel and assistant counsel shall devote all their time to the Department of Revenue and shall not, during their incumbency in office, engage in the private practice of law.

Such legal counsel shall confer with and advise the Commissioner of Revenue on matters relating to taxation. He shall furnish either verbal or written opinions when requested by the commissioner on questions relating to taxation and to tax laws, but such opinions shall not have the force and effect of official opinions of the Attorney General unless approved by the Attorney General. Such legal counsel shall appear for the state in all matters, in litigation of the state involving taxation, both civil and criminal, when authorized to do so by the commissioner and the Attorney General.



Section 40-2-66 - Employment of special counsel.

Whenever any matter is pending before any court affecting the revenue laws of the state and in which the state is an interested party and the interest is very important, the Department of Revenue may, with the approval of the Governor and Attorney General, employ special counsel to represent the interest of the state on the trial thereof; provided, that the Attorney General certifies to the Governor in writing that neither he nor any of his assistants are available for service, and no case pending before a court affecting the revenue laws of the state shall be dismissed by counsel representing the state, whether specially employed counsel or otherwise, except by order of the Department of Revenue.









Chapter 2A - ALABAMA TAXPAYERS' BILL OF RIGHTS AND UNIFORM REVENUE PROCEDURES ACT.

Section 40-2A-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Taxpayers' Bill of Rights and Uniform Revenue Procedures Act."



Section 40-2A-2 - Legislative intent; scope; exclusiveness.

(1) LEGISLATIVE INTENT.

a. The legislative intent of this chapter is to provide equitable and uniform procedures for the operation of the department and for all taxpayers when dealing with the department. This chapter is intended as a minimum procedural code and the department may grant or adopt additional procedures not inconsistent with this chapter. This chapter shall be liberally construed to allow substantial justice.

b. The provisions of this chapter shall be complementary and in addition to all other provisions of law. In the event of any conflict between the provisions of this chapter and those of any other specific statutory provisions contained in other chapters of this title, or of any other title, it is hereby declared to be the legislative intent that, to the extent such other specific provisions are inconsistent with or different from the provisions of this chapter, the provisions of this chapter shall prevail.

(2) SCOPE. The provisions contained herein shall govern all matters administered by the department except as otherwise provided by law or by agreement entered into pursuant to lawful authority. However, nothing herein shall be construed to apply to the assessment of ad valorem taxes on real or personal property which is administered by the various counties of the State of Alabama, except that the determination and assessment of value of property of public utilities under Chapter 21 of this title, and the determination and assessment of value of corporate shares of stock under Article 4 of Chapter 14 of this title shall be governed by the procedures set forth in this chapter.

(3) PROCEDURES EXCLUSIVE. The department shall not be subject to the declaratory judgment, declaratory ruling, or contested case provisions of the Alabama Administrative Procedure Act, Chapter 22 of Title 41.



Section 40-2A-3 - Definitions.

For the purposes of this chapter and Chapter 2B, the following terms shall have the following meanings:

(1) ASSOCIATE ALABAMA TAX TRIBUNAL JUDGE. An associate judge as defined in Section 40-2B-2.

(2) AUTHORIZED REPRESENTATIVE. Any individual, including, but not limited to, an attorney or certified public accountant with written authority or power of attorney to represent a taxpayer before the department or the Alabama Tax Tribunal; provided however, that nothing herein shall be construed as entitling any such individual who is not a licensed attorney to engage in the practice of law.

(3) CHIEF ALABAMA TAX TRIBUNAL JUDGE or CHIEF JUDGE. The chief judge as defined in Section 40-2B-2.

(4) COMMISSIONER. The commissioner of the department or his or her delegate.

(5) COMPTROLLER. The Comptroller of the State of Alabama.

(6) DELEGATE. When used with reference to the commissioner means any officer or employee of the department duly authorized by the commissioner, directly or indirectly, by one or more redelegations of authority, to perform the function described in the context.

(7) DEPARTMENT or DEPARTMENT OF REVENUE. The Alabama Department of Revenue.

(8) GROSS RECEIPTS TAX IN THE NATURE OF A SALES TAX. A privilege or license tax, imposed by a municipality or county, measured by gross receipts or gross proceeds of sale and which: (i) was in effect on or before February 25, 1997, or is an amendment to a tax which was in effect on that date; (ii) is levied against those selling tangible personal property at retail, those operating places of amusement or entertainment, those making street deliveries, and those leasing or renting tangible personal property; and (iii) is due and payable to a county or municipality monthly or quarterly.

(9) FINAL ASSESSMENT. The final notice of value, underpayment, or nonpayment of any tax administered by the department.

(10) INTEREST. That amount computed under Section 40-1-44, on any overpayment or underpayment of tax or under Section 40-2A-18 on a final assessment.

(11) INTERNAL REVENUE SERVICE. The agency of the United States principally responsible for the determination, assessment, and collection of taxes established by Title 26 of the United States Code.

(12) NOTICE OF APPEAL. Any written notice sufficient to identify the name of the taxpayer or other party appealing, the specific matter appealed from, the basis for that appeal, and the relief sought.

(13) PERSON. Any individual, association, estate, trust, partnership, corporation, or other entity of any kind.

(14) PETITION FOR REFUND. Any written request for a refund of any tax previously paid, including in the form of an amended return. Unless otherwise provided by law, the request shall include sufficient information to identify the type and amount of tax overpaid, the taxpayer, the period included, and the reasons for the refund.

(15) PETITION FOR REVIEW. A written document filed with the department in response to a preliminary assessment in which the taxpayer sets forth reasonably specific objections to the preliminary assessment.

(16) PRELIMINARY ASSESSMENT. The preliminary notice of value or underpayment of any tax administered by the department.

(17) PRIVATE AUDITING OR COLLECTING FIRM. Any person in the business of collecting, through contract or otherwise, local sales, use, rental, lodgings or other taxes or license fees for any county or municipality, or auditing any taxpayer, through the examination of books and records, for any county or municipality. The term shall also be referred to as a third-party auditing firm, a third-party collecting firm, or a third-party administrator. The term shall not include any of the following:

a. The Department of Revenue.

b. A county or municipality that has entered into a contract or other arrangement to collect local sales, use, rental, lodgings, or other taxes or license fees on behalf of another county or municipality, or to audit a taxpayer, through the examination of books and records, on behalf of another county or municipality.

c. A person or firm whose sole function and purpose on behalf of a municipality or group of municipalities is to collect delinquent insurance premium license fees levied by that municipality or group of municipalities, and who has no authority to determine the amount of license fee, interest, court cost, or penalty owed to the municipality or group of municipalities.

(18) PUBLICATION 1A. A written pamphlet to be distributed by the department to all taxpayers whose books and records are being examined by the department, at or before the commencement of an examination, explaining in simple and nontechnical terms, the role of the department and the rights of the taxpayer whose books and records are being examined by the department during the examination and which shall be promptly revised from time to time to reflect any changes in the applicable law or rules.

(19) RETURN. Any report, document, or other statement required to be filed with the department for the purpose of paying, reporting, or determining the proper amount of value or tax due.

(20) SECRETARY. The secretary of the department.

(21) SELF-ADMINISTERED COUNTY OR MUNICIPALITY. A county or municipality that administers its own sales and use taxes or other local municipal or county taxes levied or authorized to be levied by a general or local act, or contracts out all or part of that function to a private auditing or collecting firm. The term does not include any of the following:

a. A county or municipality that allows the department to administer a sales, use, rental, or lodgings tax which is levied by or on behalf of that county or municipality.

b. A municipality or county that levies a gross receipts tax in the nature of a sales tax, as defined in subdivision (8). A county or municipality that both self-administers a sales, use, rental, or lodgings tax and allows the department to administer a sales, use, rental, or lodgings tax that is levied by or on behalf of the county or municipality is only a self-administered county or municipality with respect to those sales, use, rental, or lodgings taxes that the county or municipality administers itself or for those taxes that it contracts for the collection.

(22) TAX. Any amount, including applicable penalty and interest, levied or assessed against a taxpayer and which the department or any county, municipality, or their designees are required or authorized to administer under the provisions of Alabama law.

(23) ALABAMA TAX TRIBUNAL. The Alabama Tax Tribunal as described in Chapter 2B.

(24) TAXPAYER. Any person subject to or liable for any state or local tax; any person required to file a return with respect to, or to pay, or withhold and remit any state or local tax or to report any information or value to the department, a county, municipality, or its designee; or any person required to obtain or holding any interest in any license, permit, or certificate of title issued by the department, a county, municipality, or its designee, or any person that may be affected by any act or refusal to act by the department, a county, municipality, or its designee, or to keep any records required by this chapter.

(25) TAXPAYER ADVOCATE. The person so designated from time to time by the commissioner to assist the taxpayers of the State of Alabama with regard to tax issues resulting from any taxes administered or collected by the department.

(26) TAXPAYER ASSISTANCE ORDER. A written order issued by the Taxpayer Advocate and approved by either the commissioner or assistant commissioner which, among other items, states the facts and grants relief to a taxpayer concerning an issue in dispute with the department with regard to tax issues resulting from any taxes administered or collected by the department.



Section 40-2A-4 - Taxpayers' bill of rights.

(a) Rights of the taxpayer.

(1) For purposes of this subsection and subsections (c) and (d), the term "department" shall include the Department of Revenue, a self-administered county or municipality, or a private examining or collecting firm, depending on whether the Department of Revenue, a self-administered county or municipality, or private examining or collecting firm is conducting the examination of the taxpayer.

(2) At or before the commencement of an examination of the books and records of a taxpayer, the department shall provide to the taxpayer the current version of Publication 1A. Publication 1A shall provide, in simple and non-technical terms, a statement of the taxpayer's rights. Those rights include the right to be represented during an examination, an explanation of their appeal rights, and the right to know the criteria and procedures used to select taxpayers for an examination.

(3) At or before the issuance of a preliminary assessment, the department shall provide to the taxpayer in simple and non-technical terms:

a. A written description of the basis for the assessment and any penalty asserted with respect to the assessment.

b. A written description of the method by which the taxpayer may request an administrative review of the preliminary assessment.

(4) At or before the issuance of a final assessment, the department shall inform the taxpayer by a written statement of his or her right to appeal to the Alabama Tax Tribunal or to circuit court.

(5) Except in cases involving suspected criminal violations of the tax law or other criminal activity, the department shall conduct an examination of a taxpayer during regular business hours after providing reasonable notice to the taxpayer. A taxpayer who refuses a proposed time for an examination on the grounds that the proposed examination would cause inconvenience or hardship must offer reasonable alternative times and dates for the examination.

(6) At all stages of an examination or the administrative review of the examination, and in any appeal to the Alabama Tax Tribunal, a taxpayer is entitled to be assisted or represented, at his own expense, by an authorized representative. The department shall prescribe a form by which the taxpayer may designate a person to represent him or her in the conduct of any proceedings, including collection proceedings, resulting from actions of the department. In the absence of this form, the department or the Alabama Tax Tribunal may accept such other evidence that a person is the authorized representative of a taxpayer as it considers appropriate. This provision shall not be construed as authorizing the practice of law before the department, Alabama Tax Tribunal, or any court in this state by a person who is not a licensed attorney.

(7) A taxpayer shall be allowed to make an audio recording of any in-person interview with any officer or employee of the department relating to any examination or investigation by the department, provided, however, the taxpayer must give reasonable advance notice to the department of his or her intent to record and the recording shall be at the taxpayer's own expense and with the taxpayer's own equipment. The department shall also be allowed to record any interview if the taxpayer is recording the interview, or if the department gives the taxpayer reasonable advance notice of its intent to record the interview. The department shall provide the taxpayer with a copy of the recording, but only if the taxpayer provides reimbursement for the cost of the transcript and reproduction of the copy. The cost shall be reasonable as prescribed by regulations issued by the department.

(8) This section shall not apply to criminal investigations or investigations relating to the integrity of any officer or employee of the department.

(b) Department responsibilities generally.

(1) The commissioner shall appoint a Taxpayer Advocate from among the employees of the department. This officer shall receive and review inquiries or complaints concerning matters that have been pending before the department for an unreasonable length of time, or matters where the taxpayer has been unable to obtain a reasonable response after several attempts to communicate with the department employee assigned to the taxpayer's case, or his or her immediate superiors. In addition, this officer shall review and have the authority to waive a penalty for reasonable cause as provided in subsection (h) of Section 40-2A-11, shall promptly review inquiries concerning release of property levied upon, the erroneous filing of liens, the failure to release a lien for good cause, or other matters complained of by a taxpayer or other affected party. The Taxpayer Advocate shall have no authority nor issue any ruling with regard to any taxes collected by or on behalf of a self-administered county or municipality.

a. The Taxpayer Advocate shall, subject to the approval of the commissioner or the assistant commissioner, issue taxpayer assistance orders in the form and manner prescribed herein and by department regulations.

b. Notwithstanding any statute of limitation or other provision in this title, a taxpayer assistance order may declare that any tax, including a final assessment, was erroneously assessed or reported and is not a liability due the state, or that a petition for refund was erroneously denied by the department.

c. A taxpayer assistance order shall grant relief as deemed appropriate, including the voiding of any erroneously issued final assessment for a tax which was not a debt due the state, granting of any refund due the taxpayer, or abating an assessment of interest that has accrued because of undue delay by department personnel.

d. At the request of the Alabama Tax Tribunal, the taxpayer advocate shall review a final order issued by the Alabama Tax Tribunal that was not appealed pursuant to Section 40-2B-2, if there is newly discovered evidence which by due diligence could not have been discovered in time to file an application for rehearing pursuant to Section 40-2B-2, and may propose relief as the taxpayer advocate deems appropriate and approved by the commissioner or the assistant commissioner.

e. All taxpayer assistance orders shall be dated and signed by the Taxpayer Advocate and approved either by the commissioner or the assistant commissioner, and shall state the underlying facts, the reasons for granting relief, and the relief granted. Any taxpayer assistance order may, for good cause, be modified or rescinded in writing by the Taxpayer Advocate and either the commissioner or the assistant commissioner.

f. The Taxpayer Advocate shall have full access to department personnel, books, and records subject, however, to the confidentiality restrictions imposed by this chapter.

g. Taxpayer assistance orders shall not be subject to the confidentiality provisions of this title, and shall be maintained by the secretary of the department and shall be open to review upon written request. The Taxpayer Advocate shall have no authority nor issue any ruling with regard to any taxes collected by or on behalf of a self-administered county or municipality.

h. The commissioner shall make an annual report to the Legislature of all taxpayer assistance orders approved in accordance with the provisions of this section and Sections 40-2A-2 and 40-2A-3. Such report shall contain the total amount of relief granted and the types of taxes for which relief was granted.

(2) The department shall maintain a continuing education program to train employees of the department and to provide them with a current knowledge of state and applicable federal tax laws.

(3) In addition to any other information provided by law, the commissioner shall include in the department's annual report information about the number or kind of audits or assessments conducted in the year covered by the report.

(4) The department shall not use the amounts of taxes assessed by an employee of the department as:

a. The basis of a production quota system for employees; or

b. The basis for evaluating an employee's performance.

(5) The department shall establish procedures for monitoring the performance of department employees which may include the use of evaluations obtained from taxpayers.

(6) INSTALLMENT PAYMENTS.

a. The commissioner is authorized to enter into written agreements to allow any taxpayer to pay any tax in installment payments if the commissioner determines that such agreement will facilitate collection of such tax. Notwithstanding the preceding sentence, such agreements shall be entered into only regarding a tax that has been finally assessed by the department and not appealed, and such agreements shall not extend for a period exceeding 12 months, provided, that any such agreement may be renewed at the discretion of the commissioner for succeeding periods not to exceed 12 months. The commissioner shall only be authorized to enter such an agreement with regard to a tax administered or collected by the department.

b. The commissioner may terminate, alter, or modify any agreement entered into hereunder if:

1. Information provided by the taxpayer to the commissioner prior to the date of such agreement was inaccurate or incomplete;

2. The taxpayer fails to pay any installment at the time such installment payment is due under such agreement;

3. The taxpayer fails to pay any other tax liability due the department at the time such liability is due, unless the taxpayer has appealed such other liability pursuant to the terms of this chapter;

4. The financial condition of the taxpayer has significantly changed;

5. The taxpayer fails to provide a financial condition update as requested by the commissioner; or

6. The commissioner believes that collection of any tax to which an agreement under this provision relates is in jeopardy.

c. The commissioner shall have sole authority or discretion to enter into or amend, modify, or terminate any installment payment agreement provided for herein. The commissioner shall promulgate regulations necessary for the implementation of this provision.

d. Any self-administered county or municipality shall have the same authority as provided to the commissioner by this subdivision relating to installment payments with respect to taxes administered or collected by the self-administered county or municipality.

(c) Department failure to comply with this section. The failure of the department to comply with any provision of this section shall not prohibit the department from assessing any tax as provided in this chapter, nor excuse the taxpayer from timely complying with any time limitations under this chapter. However, if the department fails to substantially comply with the provisions of this section, the commissioner shall, upon application by the taxpayer or other good cause shown, abate any penalties otherwise arising from the examination or assessment.

(d) Abatement of penalty. The department shall abate any penalty attributable to erroneous written advice furnished to a taxpayer by an employee of the department. However, this section shall apply only if the department employee provided the written advice in good faith while acting in his or her official capacity, the written advice was reasonably relied on by the taxpayer and was in response to a specific written request of the taxpayer, and the penalty did not result from the taxpayer's failure to provide adequate or accurate information.



Section 40-2A-5 - Authority to issue revenue rulings.

(a) The commissioner may, in addition to all other powers and authority now granted by law, issue "revenue rulings" describing the substantive application of any law or regulation administered by the department. Revenue rulings may also govern procedures applicable to the department, and in that event, shall be called "revenue procedures." Revenue rulings shall be binding on the department and the state, its political subdivisions, and taxing authorities only with respect to the taxpayer making the request and only with respect to the facts contained in the request. The department attorney assigned to review the request for a revenue ruling shall consult with the taxpayer or its authorized representative, if requested by the taxpayer or the authorized representative, prior to issuing the revenue ruling. A revenue ruling shall constitute the department's interpretation of the law or regulations as applied to the facts contained in the request, but only pertaining to the particular facts described in the request, and only to the taxpayer making the request.

(b) Revenue rulings may be issued only if no taxes have accrued with respect to the transactions, events, or facts contained in the request at the time of the issuance of the ruling.

(c) Revenue rulings may be revoked or modified by the commissioner at any time; but any revocation or modification shall not be effective retroactively unless one of the following has occurred:

(1) The person making the request misstated or omitted facts material to the ruling.

(2) The ruling was issued with respect to a matter involving the computation or payment of a tax that was due and payable at the time the ruling was requested.

(3) The law applied by the commissioner in the revenue ruling is changed in a manner to alter the commissioner's conclusions in the ruling and the change in the law is made effective as of the date of the ruling.

The taxpayer may petition for a hearing with the Alabama Tax Tribunal to determine the propriety, under subsections (a), (b), or (c), of any retroactive revocation of a ruling.

(d) All revenue rulings issued by the department shall be published, maintained as a public record, and made available by the department for public inspection and copying, within a reasonable time following their issuance, at a reasonable cost to be determined by the department. Prior to publication, the department shall delete from the text of the ruling all names, addresses, titles, figures, dates, and other information which may identify the particular taxpayer who requested the ruling. If a revenue ruling contains trade secrets or other confidential information, the department shall, upon written request of the taxpayer, delete that information prior to publication.

(e) Requests for revenue rulings shall be submitted in writing to the secretary in the form and manner as prescribed by department regulations, accompanied by a fee of two hundred dollars ($200). The commissioner shall either issue or refuse to issue a ruling within 120 days after receipt of the request unless the taxpayer consents to an extension of time. If the commissioner refuses to issue a ruling within the time prescribed, the two hundred dollar ($200) fee shall be refunded to the taxpayer. A request may be withdrawn at any time prior to the issuance of the requested ruling, in which case there shall be no refund of the two hundred dollar ($200) fee.

(f) Revenue rulings shall be issued in the name of the commissioner.

(g) Subject to the provisions of this section, the commissioner may also issue a revenue ruling in response to a written request by a governing body of a self-administered county or municipality, or by a taxpayer, regarding the substantive application of a sales, use, rental, or lodgings tax levied by or on behalf of the self-administered municipality or county; provided, however, that the commissioner may not (i) issue a revenue ruling interpreting any tax levied by or on behalf of a self-administered municipality or county which levies a gross receipts tax in the nature of a sales tax, as defined in Section 40-2A-3(8), or (ii) issue a revenue ruling that would establish a rule of nexus determining the locality to which sales and use taxes, or gross receipts taxes in the nature of a sales tax as defined by Section 40-2A-3(8), are due if the locality is a self-administered county or municipality, as defined by Section 40-2A-3(20). Revenue rulings shall be binding on a self-administered county or municipality only with respect to the specific taxpayer making the request and only with respect to the specific facts contained in the request. Any ruling shall, if the other requirements of this section are met, be issued within 45 days of receipt of the request, and if the requesting party is a self-administered municipal or county governing body, the fee for issuance of the ruling shall be waived. If the requesting party is a taxpayer, the department shall, promptly upon receipt, forward a copy of the ruling request to the appropriate municipal or county governing body and shall consult with and accept written comments from representatives of the municipality or county prior to issuance of the ruling.



Section 40-2A-6 - Government contract for examination of taxpayer's records where compensation, etc., contingent upon tax, interest, etc., assessed or collected; violation; costs of examination.

(a) The state or any county or municipal governing authority may not enter into any contract or arrangement for the examination of a taxpayer's books and records, written or otherwise, with a private auditing or collecting firm, if any part of the compensation or other benefits paid or payable to the private auditing or collecting firm is contingent upon or in any manner related to the amount of tax, license fee, interest, court cost, penalty, or any other item assessed against or collected from the taxpayer. Any such contract or arrangement, if made or entered into, is void and unenforceable. Any assessment or preliminary assessment of taxes, license fees, penalties, court costs, interest, or other items proposed or asserted by, or based upon the recommendation of, a private auditing or collecting firm compensated under any such contract or arrangement shall be void and unenforceable. This provision does not prohibit or restrict the state or any county or municipal governing authority from entering into contracts or arrangements for the collection of any tax, interest, court cost, or penalty when the private auditing or collecting firm has no authority to determine the amount of tax, interest, court cost, or penalty owed the state, county, or municipal governing authority.

(b) The compensation or other benefits paid or payable to any employee or other agent of a private auditing or collecting firm or to any employee or other agent of the state or county or municipal governing authority serving in the capacity of a hearings or appeals officer, including an attorney serving in that capacity, may not be contingent upon, in whole or in part, or otherwise related to in any manner, the amount of tax, license fee, interest, court cost, penalty, or other item assessed against or collected from the taxpayer. Any contract or arrangement based, in whole or in part, on any such contingency is void and unenforceable. Any assessment or preliminary assessment of taxes, license fees, penalties, court cost, interest, or other items proposed or asserted by or upon the recommendation of a private auditing or collecting firm, compensated under any such contract or arrangement, is void and unenforceable.

(c) Any person violating this section, for each violation, shall have committed a Class A misdemeanor. Violators shall also forfeit any certification granted under Section 40-2A-14. Any private auditing or collecting firm that violates subsections (a) or (b) shall forfeit its license issued under Section 40-12-43.1 until such time as it and each of its examiners or other employees or agents involved in the violation meet any remedial requirements prescribed by the board created under Section 40-2A-15. This provision may not, however, preclude employees of a private auditing or collecting firm from participating in a profit-sharing arrangement generally made available to other employees of the firm who are not engaged in examining taxpayers' books and records, provided that the formula utilized in calculating the profit-sharing allocations is based primarily on the overall profitability of the firm and secondarily on non-monetary criteria such as age or years of service.

(d) Except as otherwise provided in this subsection, the state or any county or municipal governing authority may not assess or attempt to assess a taxpayer for any costs incurred by, or charged to, the state, county, or municipality in connection with performing an examination of the taxpayer's books and records, including lodging, meals, or mileage charges, and any assessment or proposed assessment of such costs is void and unenforceable. A self-administered county or municipality may, however, assess and collect from the taxpayer the reasonable costs, based on the then current state government employee per diem rates incurred by, or charged to, the county or municipality in connection with performing an examination of the taxpayer's books and records, if the taxpayer received notice by certified U.S. mail, return receipt requested, at least 30 days prior to the date on which the examination was to commence and the taxpayer either failed or refused to respond or did not propose a reasonable alternative date on which the examination was to commence within 15 days of receipt of notice of the pending examination, or the taxpayer and the self-administered county or municipality agreed in writing as to an alternative date on which the examination was to commence but the taxpayer then failed or refused to permit reasonable access to its books and records on the alternative date. This subsection does not apply to examinations of the books and records of a taxpayer with respect to the insurance premium license tax levied by Chapter 4A, Title 27, or examinations for gasoline or motor fuel taxes if authorized by local law in effect on July 1, 1998.



Section 40-2A-7 - Uniform revenue procedures.

(a) Maintenance of records; audit and subpoena authority; authority to issue regulations.

(1) In addition to all other recordkeeping requirements otherwise set out in this title, taxpayers shall keep and maintain an accurate and complete set of records, books, and other information sufficient to allow the department to determine the correct amount of value or correct amount of any tax, license, permit, or fee administered by the department, or other records or information as may be necessary for the proper administration of any matters under the jurisdiction of the department. The books, records, and other information shall be open and available for inspection by the department upon request at a reasonable time and location.

(2) The department may examine and audit the records, books, or other relevant information maintained by any taxpayer or other person for the purpose of computing and determining the correct amount of value or correct amount of any tax, license, or fee administered by the department, or for any other purpose necessary for the proper administration of any matter under the jurisdiction of the department.

(3) A taxpayer, or any officer of a corporation or association, or partner of a partnership, or fiduciary of a trust, or responsible individual of any entity under a duty to maintain books and records pursuant to this subsection who fails or refuses to maintain such records and books, or permit inspection, shall be subject to contempt proceedings in the circuit court of the judicial circuit in which the person resides or has a principal place of business, and upon proof of the fact to the court, may be punished for contempt as provided in cases of contempt in circuit court.

(4) The department may summon any witness to appear and give testimony, and summon by subpoena duces tecum any records, books, or other information of any kind relating to any matter which the department has authority to administer. The witness may be summoned by subpoena issued by the secretary of the department, any circuit judge, any magistrate, or any district judge, in the name of the department, directed to any sheriff of Alabama and returnable to the department. The subpoena may be served in like manner as subpoenas issued out of any circuit court, or the subpoena may be served by an authorized employee of the department or by either U.S. mail with delivery confirmation or certified mail, return receipt requested. A fee shall be paid to banking institutions, other similar entities, or any other person except the taxpayer, for copying, searching for, reproducing, and transporting any records, books, papers, or other documents requested or subpoenaed by the department and to persons who are required to appear as a witness equal to the fee authorized to be paid by the Internal Revenue Service for similar services or appearances pursuant to Section 7610 of the Internal Revenue Code of 1986, as amended. If any witness has been subpoenaed to appear and testify or appear and produce records, books, or other information, and fails or refuses to appear or testify or to produce the books, records, or other information, that witness shall be subject to contempt proceedings in the circuit court of the judicial circuit in which the witness resides, and upon proof of the fact to a circuit court may be punished for contempt as is provided in cases of contempt in circuit court.

(5) The department may issue forms and make reasonable regulations concerning any matter administered by the department. Regulations promulgated by the department shall be issued in accordance with the procedures set forth in the Alabama Administrative Procedure Act, Chapter 22 of Title 41.

(b) Procedures governing entry of preliminary and final assessments; appeals therefrom.

(1) ENTRY OF PRELIMINARY ASSESSMENT; FINAL ASSESSMENT OF UNCONTESTED TAX; EXECUTION OF PRELIMINARY AND FINAL ASSESSMENTS.

a. If the department determines that the amount of any tax as reported on a return is incorrect, or if no return is filed, or if the department is required to determine value, the department may calculate the correct tax or value based on the most accurate and complete information reasonably obtainable by the department. The department may thereafter enter a preliminary assessment for the correct tax or value, including any applicable penalty and interest.

b. Where the amount of tax or value reported on a return is undisputed by the department, or the taxpayer consents to the amount of any deficiency, determination of value, or preliminary assessment in writing as provided by regulation, the department may immediately enter a final assessment for the amount of the tax or value, plus applicable penalty and interest; provided, the department may at any time enter a final jeopardy assessment pursuant to Sections 40-17A-12, 40-29-90, and 40-29-91.

c. All preliminary and final assessments issued by the department shall be executed as provided by regulations promulgated by the department.

(2) TIME LIMITATION FOR ENTERING PRELIMINARY ASSESSMENT. Any preliminary assessment shall be entered within three years from the due date of the return, or three years from the date the return is filed with the department, whichever is later, or if no return is required to be filed, within three years of the due date of the tax, except as follows:

a. A preliminary assessment may be entered at any time if no return is filed as required, or if a false or fraudulent return is filed with the intent to evade tax.

b. A preliminary assessment may be entered within six years from the due date of the return or six years from the date the return is filed with the department, whichever is later, if the taxpayer omits from the taxable base an amount properly includable therein which is in excess of 25 percent of the amount of the taxable base stated in the return.

For purposes of this paragraph:

1. The term taxable base means the gross income, gross proceeds from sales, gross receipts, net worth, or other amounts on which the tax paid with the return is computed; and

2. In determining the amount omitted from the taxable base, there shall not be taken into account any amount which is omitted from the taxable base stated in the return if the amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the department of the nature and amount of the item.

c. A preliminary assessment entered pursuant to Sections 40-29-72 and 40-29-73, may be entered within five years from the due date of the return on which the underlying tax is required to be reported or within five years of the date the return is filed, whichever is later.

d.1. In the case of income received during the lifetime of a decedent, or by his or her estate during the period of administration, the preliminary assessment of any income tax shall be entered within 18 months after written request therefor, filed after the return is made, by the executor, administrator, or other fiduciary representing the estate of the decedent, but not after the expiration of three years from the due date of the return or three years from the date the return is filed with the department, whichever is later.

2. In the case of income received by a corporation contemplating dissolution, a preliminary assessment of any income tax shall be entered within 18 months after written request, by the corporation, filed after the return is made, but not after the expiration of three years from the due date of the return or three years from the date the return is filed with the department, whichever is later. This subparagraph shall not apply to any corporation unless dissolution is completed within 18 months of the date of the written notice.

e. If a taxpayer has made the election provided in subsection (d) or (e) of Section 40-18-8, a preliminary assessment based on the gain realized as a result of the involuntary conversion [in the case of subsection (d) of Section 40-18-8] or a rollover of gain on the sale of a personal residence [as provided in subsection (e) of Section 40-18-8] may be entered within three years from the date the taxpayer notified the department of the replacement of the property in accordance with subsection (d) or (e) of Section 40-18-8, as the case may be, or of his or her intention not to replace the property.

f. If a taxpayer has validly elected to have the provisions of subdivision (a) (7) of Section 40-18-6 and subsection (l) of Section 40-18-8 apply to an acquisition of stock before January 1, 1985, any liability of the taxpayer under this title, solely from amendment of its returns to be consistent with that election may be assessed at any time within five years from the date on which the taxpayer filed the amended returns with the department.

g.1. When the Internal Revenue Service changes the amount of federal income tax or federal estate tax in any manner and the change results in an increase in additional income tax or estate tax owed under this title, the department may, at any time within one year after the department is notified or otherwise learns that the change has become final, enter a preliminary assessment for additional tax due. The department shall be allowed to assess the tax within the time period otherwise allowed by this section. Any tax assessed within the additional one year period allowed shall be limited to those items changed on the federal income tax return or federal estate tax return that affect the income tax liability or the estate tax liability imposed by this title.

2. When a federal income tax return or federal estate tax return is changed in any manner after it has been filed with the Internal Revenue Service, other than by an amended return, and the change results in an overpayment of taxes imposed by this title, a petition for refund of the overpayment may be filed within the later of one year after the federal changes become final, or within the time allowed for the filing of a petition for refund as provided in this chapter. The refund shall be limited to those items changed on the federal income tax return or federal estate tax return that affect the income tax liability or estate tax liability imposed by this title.

3. For purposes of this subdivision, the date that a federal change becomes final is the date on which the taxpayer and the Internal Revenue Service formally agree to the changes, or the date of any administrative or judicial order, judgment, or decree from which no further appeal was or may be taken.

h. The running of the period of limitations provided herein for entering a preliminary assessment shall be suspended for the period that:

1. The taxpayer or the assets of the taxpayer are involved in a case under Title 11 of the United States Code, Bankruptcy, and for a period of six months thereafter; or

2. The assets of the taxpayer are in the control or custody of a court in any proceeding, and for a period of six months thereafter.

i. The department and the taxpayer may, prior to the expiration of the period for entering a preliminary assessment or the filing of a petition for refund, agree in writing to extend the time provided for entering the assessment or filing the petition in this chapter. The tax may be assessed, or the petition for refund may be filed, at any time prior to the expiration of the period agreed upon. The period agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

j. Additional tax may be assessed by the department within any applicable period allowed above, even though a preliminary or final assessment has been previously entered by the department against the same taxpayer for the same or a portion of the same tax period. No taxpayer, however, shall be subject to unnecessary examination or investigation, and only one inspection of a taxpayer's books and records relating to each type of tax administered by the department shall be made for each taxable year, unless the taxpayer requests otherwise or unless the commissioner after investigation, notifies the taxpayer in writing that an additional inspection is necessary. The commissioner shall promulgate regulations consistent with those followed by the Internal Revenue Service with respect to second inspection of a taxpayer's books and records.

k. The three-year statute of limitations provided by this subdivision for entering a preliminary assessment shall be extended as provided in the following sentence, for the benefit of a self-administered county or municipality, in cases where: 1. the department has audited a taxpayer and has entered a final assessment against the taxpayer for additional sales, use, rental, or lodgings tax; 2. the taxpayer owes the same type of tax to the self-administered county or municipality for the same tax period or periods; and 3. the taxpayer or its authorized representative has not contacted the county or municipality or its private auditing firm, pursuant to its voluntary disclosure program, prior to the date of entry of the final assessment. In such cases, the statute of limitations shall not expire until the earlier of six months from the date of entry of the final assessment or 60 days following the date of mailing or transmittal by electronic mail by the department to the self-administered county or municipality or its private auditing firm of a copy of the notice of final assessment and any attachments thereto. Any tax assessed by the self-administered county or municipality within the additional time period allowed by this subdivision shall be limited to those items changed or adjustments included in the final assessment entered by the department. The Alabama Tax Tribunal, during the months of January and July of each year, shall publish a list of pending appeals and the tax or taxes at issue.

(3) SERVICE OF PRELIMINARY ASSESSMENT UPON TAXPAYER. The preliminary assessment entered by the department, or a copy thereof, shall be promptly mailed by the department to the taxpayer's last known address by either first class U.S. mail or certified mail with return receipt requested, but at the option of the department, the preliminary assessment may be delivered to the taxpayer by personal service.

(4) PROCEDURE FOR REVIEW OF DISPUTED PRELIMINARY ASSESSMENTS; ENTRY AND NOTICE OF FINAL ASSESSMENT.

a. If a taxpayer disagrees with a preliminary assessment as entered by the department, the taxpayer may file a written petition for review with the department within 30 days from the date of mailing or personal service, whichever occurs earlier, of the preliminary assessment setting out the specific objections to the preliminary assessment. If a petition for review is timely filed, or if the department otherwise deems it necessary, the department shall schedule a conference with the taxpayer for the purpose of allowing the taxpayer and the department to present their respective positions, discuss any omissions or errors, and to attempt to agree upon any changes or modifications to their respective positions.

b. If a written petition for review:

1. Is not timely filed, or

2. Is properly filed, and upon further review the department determines the preliminary assessment is due to be upheld in whole or in part, the department may make the assessment final in the amount of tax due as computed by the department, with applicable interest and penalty computed to the date of entry of the final assessment.

c. If a preliminary assessment is not withdrawn or made final by the department within five years from the date of entry, the taxpayer may appeal the preliminary assessment to the Alabama Tax Tribunal or to the appropriate circuit court as provided by subsection (b)(5) for an appeal of a final assessment.

d. The final assessment entered by the department, or a copy thereof, shall be mailed by the department to the taxpayer's last known address (i) by either first class U.S. mail or certified mail with return receipt requested in the case of assessments of tax of five hundred dollars ($500) or less or (ii) by certified mail with return receipt requested in the case of assessments of tax of more than five hundred dollars ($500). In either case and at the option of the department, the final assessment, or a copy thereof, may be delivered to the taxpayer by personal service.

(5) PROCEDURE FOR APPEAL FROM FINAL ASSESSMENT.

a. A taxpayer may appeal to the Alabama Tax Tribunal from any final assessment entered by the department by filing a notice of appeal with the Alabama Tax Tribunal within 30 days from the date of mailing or personal service, whichever occurred earlier, of the final assessment, and the appeal, if timely filed, shall proceed as herein provided in Chapter 2B for appeals to the Alabama Tax Tribunal.

b.1. In lieu of the appeal under paragraph a., at the option of the taxpayer, the taxpayer may appeal from any final assessment to the Circuit Court of Montgomery County, Alabama, or to the circuit court of the county in which the taxpayer resides or has a principal place of business in Alabama, as appropriate, by filing notice of appeal within 30 days from the date of mailing or personal service, whichever occurs earlier, of the final assessment with both the secretary of the department and the clerk of the circuit court in which the appeal is filed.

2. If the appeal is to circuit court, the taxpayer, also within the 30-day period allowed for appeal, shall do one of the following:

(i) Pay the tax, interest, and any penalty shown on the final assessment.

(ii) File a supersedeas bond with the court for 125 percent of the amount of the tax, interest, and any penalty shown on the final assessment. The supersedeas bond shall be executed by a surety company licensed and authorized to do business in Alabama and shall be conditioned to pay the amount of tax, interest, and any penalties shown on the final assessment, plus applicable interest and any court costs relating to the appeal, payable to the department, or the self-administered county or municipality, if applicable.

(iii) File an irrevocable letter of credit with the circuit court in an amount equal to 125 percent of the amount of the tax, interest, and any penalty shown on the final assessment. The irrevocable letter of credit shall be issued by a financial institution designated as a qualified public depository by the Board of Directors of the Security for Alabama Funds Enhancement (SAFE) Program pursuant to Chapter 14A, Title 41. The department or the self-administered county or municipality, if applicable, shall be named the beneficiary of the irrevocable letter of credit. The irrevocable letter of credit shall be conditioned to pay the assessment plus applicable interest and any court costs relating to the appeal. The taxpayer may not issue an irrevocable letter of credit as to a final assessment entered against the same taxpayer.

(iv) File a pledge or collateral assignment of securities with the circuit court that constitute eligible collateral under Chapter 14A, Title 41, in an amount equal to 200 percent of the amount of the tax, interest, and penalty shown on the final assessment. The pledge or collateral assignment shall be in favor of the department or the self-administered county or municipality, if applicable, and conditioned to pay the assessment plus applicable interest and any court costs relating to the appeal.

(v) Show to the satisfaction of the clerk of the circuit court to which the appeal is taken that the taxpayer has a net worth, on the basis of fair market value, of two hundred fifty thousand dollars ($250,000) or less, including his or her homestead.

3. A taxpayer may appeal a final assessment to either the Alabama Tax Tribunal or to circuit court as provided herein, even though the taxpayer has paid the tax in issue prior to taking the appeal.

c.1. The filing of the notice of appeal with the Alabama Tax Tribunal or, in the case of appeals to the circuit court, the filing of the notice of appeal with both the secretary of the department and the clerk of the circuit court in which the appeal is filed and also the payment of the assessment in full and applicable interest or the filing of a supersedeas bond, an irrevocable letter of credit, or a pledge or collateral assignment of securities as provided herein, are jurisdictional. Except as set forth in subparagraph 2., if such prerequisites are not satisfied within the time provided for appeal, the appeal shall be dismissed for lack of jurisdiction.

2. Notwithstanding subparagraph 1., should the circuit court determine that the taxpayer has not satisfied the requirements of subparagraph b.2., the circuit court shall order that the taxpayer satisfy such requirements. The taxpayer may satisfy such requirements at any time within 30 days after service of the court order. No order of dismissal for lack of jurisdiction shall be entered within 30 days after service of the court order, and no order of dismissal shall thereafter be entered if such requirement is satisfied within such 30-day period.

3. On appeal to the circuit court or to the Alabama Tax Tribunal, the final assessment shall be prima facie correct, and the burden of proof shall be on the taxpayer to prove the assessment is incorrect.

d.1. The Alabama Tax Tribunal, circuit court, or the appellate court on appeal may increase or decrease the assessment to reflect the correct amount due.

2. If a final assessment is reduced on appeal, any overpayment of tax paid by the taxpayer shall immediately be refunded to the taxpayer by the state, county, municipality, or other entity to which the overpayment was distributed.

3. No court shall have the power to enjoin the collection of any taxes due on an assessment so appealed or to suspend the payment thereof.

(c) Procedure governing petitions for refund; appeals therefrom.

(1) PETITION FOR REFUND ALLOWED, GENERALLY. Any taxpayer may file a petition for refund with the department for any overpayment of tax or other amount erroneously paid to the department or concerning any refund which the department is required to administer. If a final assessment for the tax has been entered by the department, a petition for refund of all or a portion of the tax may be filed only if the final assessment plus applicable interest has been paid in full prior to or with the filing of the petition for refund. The department may also issue automatic refunds pursuant to Section 40-29-71. In the case of a petition for refund of sales or use taxes pursuant to Chapter 23, public utilities taxes pursuant to Chapter 21, and any transient occupancy tax pursuant to Chapter 26, the petition shall be filed jointly by the taxpayer who collected and paid over the tax to the department and the consumer/purchaser who paid the tax to the taxpayer. A direct petition may be filed by the taxpayer if the taxpayer never collected the tax from the consumer/purchaser, or if the tax has been credited or repaid to the consumer/purchaser by the taxpayer.

(2) TIME LIMITATION FOR FILING PETITION FOR REFUND; AUTOMATIC REFUND.

a. Generally. A petition for refund shall be filed with the department or an automatic refund issued pursuant to Section 40-29-71, or a credit allowed, within (i) three years from the date that the return was filed, or (ii) two years from the date of payment of the tax, whichever is later, or, if no return was timely filed, two years from the date of payment of the tax. For purposes of this paragraph, taxes paid through withholding or by estimated payment shall be deemed paid on the original due date of the return.

b. Net Operating Loss Carryback. In lieu of the periods provided in paragraph a., in the case of a net operating loss carryback, the period for filing a petition for refund, the department making an automatic refund or allowing a credit shall be the period prescribed in 26 U.S.C. Section 6511(d)(2) for the claiming of a credit or refund.

(3) DEPARTMENT REQUIRED TO GRANT OR DENY REFUNDS; TIME LIMITATIONS. The department shall either grant or deny a petition for refund within six months from the date the petition is filed, unless the period is extended by written agreement of the taxpayer and the department. The taxpayer shall be notified of the department's decision concerning the petition for refund by first class mail, or by either United States mail with delivery confirmation or by certified mail, return receipt requested, sent to the taxpayer's last known address. If the department fails to grant a refund within the time provided herein, the petition for refund shall be deemed to be denied.

(4) PROCEDURED IF REFUNDS GRANTED; CREDIT OF REFUND; PAYMENT OF OTHER TAXES; PAYMENT OF INTEREST. If a petition is granted, or the department, the Alabama Tax Tribunal, or a court otherwise determines that a refund is due, the overpayment shall be refunded to the taxpayer by the state, county, municipality, or other entity to which the overpayment was distributed. If the department determines that a refund is due, the amount of overpayment plus accrued interest may first be credited by the department against any outstanding final tax liabilities due and owing by the taxpayer to the department, and the balance of any overpayment shall, subject to the setoff provisions of Article 3 of Chapter 18, be refunded to the taxpayer. If any refund or part thereof is credited to any other tax by the department, the department shall provide a written detailed statement to the taxpayer showing the amount of overpayment, the amount credited for payment to other taxes, and the amount refunded.

(5) PROCEDURES IF REFUND DENIED; APPEAL.

a. A taxpayer may appeal from the denial in whole or in part of a petition for refund by filing a notice of appeal with the Alabama Tax Tribunal within two years from the date the petition is denied, and the appeal, if timely filed, shall proceed as hereinafter provided for appeals to the Alabama Tax Tribunal.

b. In lieu of appealing to the Alabama Tax Tribunal, the taxpayer may appeal from the denial of a petition for refund by filing a notice of appeal with the Circuit Court in Montgomery County, Alabama, or the circuit court of the county in which the taxpayer resides or has a principal place of business in Alabama, as appropriate, by filing the notice of appeal within two years from the date the petition is denied. The circuit court shall hear the appeal according to its own rules and procedures and shall determine the correct amount of refund due, if any.

c. If an appeal is not filed with the Alabama Tax Tribunal or the circuit court within two years of the date the petition is denied, then the appeal shall be dismissed for lack of jurisdiction.

(d) The Department of Revenue shall revise existing regulations or administrative guidance, or issue new regulations or administrative guidance, as appropriate, in conformance with this section.

(e) This section shall apply to all appeals filed after June 15, 2007. Notwithstanding the prior sentence, in any appeal to a circuit court which is pending on June 15, 2007, and in which a supersedeas bond was filed pursuant to, and in compliance with, the requirements of this section, for double the amount of the tax, interest, and any penalty shown on the final assessment, or for double the amount of the final order of the administrative law judge, such bond may be reduced to 125 percent of such amount shown on the final assessment or in the final order of the administrative law judge.



Section 40-2A-8 - Procedures governing denial or revocation of licenses, permits, and certificates of title; procedures for contesting any other act or failure to act; appeals.

(a) The department shall notify a taxpayer in writing of any act or proposed act or refusal to act concerning the denial or revocation of a license, permit, or certificate of title concerning which the taxpayer has any interest. The notice must be mailed by either first-class U.S. mail, U.S. mail with delivery confirmation, or certified U.S. mail to the taxpayer's last known address. Any taxpayer aggrieved by any act or proposed act or refusal to act concerning the denial or revocation of a license, permit, or certificate of title by the department shall be entitled to file a notice of appeal from such act or proposed act or refusal to act with the Alabama Tax Tribunal. Such notice of appeal must be filed within 30 days of the date notice of such act or refusal to act is mailed to the taxpayer, and such appeal, if timely filed, shall proceed as herein provided for appeals to the Alabama Tax Tribunal.

(b) A taxpayer may elect, but is not required, to file a notice of appeal with the Alabama Tax Tribunal regarding a notice of proposed adjustment issued by the department affecting the taxpayer's net operating loss deductions or carryovers for purposes of the taxes imposed by Chapters 16 and 18 of this title. Such notice of appeal shall be filed within the time period prescribed in subsection (a), and the Alabama Tax Tribunal shall have jurisdiction to determine the amount of the taxpayer's net operating loss deductions or carryovers for the tax periods in question.

(c) The department may proceed with the intended action if no appeal is filed by the taxpayer with the Alabama Tax Tribunal within the time allowed under subsection (a). If a designated agent has failed to provide the department with a bond and any qualifying license as provided in Section 32-8-34, the revocation of designated agent status by the department shall be effective immediately upon electronic notice through the system the designated agent uses to process applications for certificates of title or receipt of written notice of revocation, whether by U.S. mail or hand delivery. Otherwise, the revocation of a designated agent status shall be effective after the time for appeal under this section has expired. If a new or used motor vehicle dealer, motor vehicle wholesaler, motor vehicle reconditioner, or motor vehicle rebuilder licensee has failed to provide the department with or maintain the required bond or insurance, the revocation of the regulatory license shall be effective immediately upon electronic notice through the system the licensee uses to apply for or renew the regulatory license or upon written notice or revocation, whether by U.S. mail or hand delivery. Otherwise, the revocation of the regulatory license shall be effective after the time for appeal under this section has expired. The revocation of any motor vehicle certificate of title or license by the department shall not be final until either the titled owner and lien holder, if any, consent to the revocation or the time for filing an appeal to the Alabama Tax Tribunal has expired. The department may obtain an injunction in the appropriate circuit court at any time enjoining a licensee or designated agent from continuing to operate under a disputed license or designated agent authority, if the continued operation may cause substantial loss of revenue, would cause substantial harm to the state or public, or for such other good reason as determined by the circuit court. The department may suspend the designated agent's access to process new applications for certificate of title until such time as any outstanding title applications not properly filed by the designated agent are properly filed with the department.

(d) This section shall not apply to the procedures governing assessments and refunds which are otherwise provided for by this chapter, or to intradepartmental personnel actions or any matter which is the subject of any action then pending in state or federal court, or to the collection of any liability due the department.

(e) A taxpayer may appeal any matter governed by this section in accordance with Section 40-2B-2(m) only after exhausting his or her appeal rights provided under this section. Any appeal must be from a final or appealable order issued by the Alabama Tax Tribunal.



Section 40-2A-9 - Procedures governing appeals to the Administrative Law Division; authority of administrative law judge.

Repealed by Act 2014-146, §2, effective October 1, 2014.



Section 40-2A-10 - Confidentiality, disclosure, and exchange of tax returns and tax information.

(a) Except as otherwise provided in this section, it shall be unlawful for any person to print, publish, or divulge, without the written permission or approval of the taxpayer, the return of any taxpayer or any part of the return, or any information secured in arriving at the amount of tax or value reported, for any purpose other than the proper administration of any matter administered by the department, a county, or a municipality, or upon order of any court, or as otherwise allowed in this section. Statistical information pertaining to taxes may be disclosed at the discretion of the commissioner or his or her delegate to the legislative or executive branch of the state. Upon request, the commissioner or his or her delegate may make written disclosure as to the status of compliance of entities subject to state taxes administered by the department. A compliance certificate shall be issued to a requesting person with respect to a business entity if the entity has filed all state tax returns and paid the taxes shown as payable in accordance with those returns except as provided for in this section. The department shall charge a fee of $10 for each certificate of compliance issued. In addition to any and all funds heretofore or heretoafter appropriated, for the fiscal year beginning October 1, 2015, there is appropriated to the department the fees collected for the certificates of compliance. This fee shall be used by the department for administrative purposes. Any person found guilty of violating this section shall, for each act of disclosure, have committed a Class A misdemeanor. Additionally, to the extent provided in 26 U.S.C. § 7213A, it shall be unlawful for any state employee willfully to inspect, except as authorized in 26 U.S.C. § 6103, any federal tax return or federal tax return information acquired by the employee or another person under a provision of 26 U.S.C. § 6103 referred to in 26 U.S.C. § 7213(a)(2).

(b) This section shall not apply to returns filed and information secured under laws of the state (1) governing the registration and titling of motor vehicles, (2) levying or imposing excise taxes or inspection fees upon the sale of, use, and other disposition of gasoline and other petroleum products, (3) governing the licensing of motor vehicle dealers, reconditioners, rebuilders, wholesalers, and automotive dismantlers and parts recyclers, (4) governing the privilege licenses as provided in Chapter 12, other than Article 4, of this title or (5) governing the issuance or affixing of tobacco stamps and governing the online web site listing of permitted and registered tobacco distributors required under Chapter 25.

(c) This section shall not apply to the disclosure of the amount of local privilege license or franchise fees paid to counties and municipalities by any taxpayer possessing a franchise (whether or not exclusive) granted by the respective county or municipality. However, any information other than the amount of license or franchise fees paid, including returns or parts thereof or documents filed with or secured by any municipality or county or their authorized agent and relating to local privilege licenses and franchises shall remain confidential information subject to subsection (a).

(d) Except as otherwise provided in subdivision (3) of subsection (k) of Section 40-2B-2, the orders of the Alabama Tax Tribunal judge and all evidence, pleadings, and any other information offered or submitted in any appeal before the Alabama Tax Tribunal are not subject to this section.

(e) The commissioner shall promulgate reasonable regulations permitting and governing the exchange of tax returns, information, records, and other documents secured by the department, with tax officers of other agencies of the state, municipal, and county government agencies in the state, federal government agencies, any association of state government tax agencies, any state government tax agencies of other states, and any foreign government tax agencies. However, (1) any tax returns, information, records, or other documents remain subject to the confidentiality provisions set forth in subsection (a); (2) the department may charge a reasonable fee for providing information or documents for the benefit of self-administered counties and municipalities; (3) self-administered counties and municipalities may charge a reasonable fee for providing information or documents for the benefit of the department; and (4) any exchange shall be for one or more of the following purposes:

a. Collecting taxes due.

b. Ascertaining the amount of taxes due from any person.

c. Determining whether a person is liable for, or whether there is probable cause for believing a person might be liable for, the payment of any tax to a federal, state, county, municipal, or foreign government agency.

(f)(1) Nothing herein shall prohibit the use of tax returns or tax information by the department or county tax collecting officials in the proper administration of any matter administered by the department or county tax collecting officials. The department, a municipality, or county tax official may also divulge to a purchaser, prospective purchaser, as defined pursuant to the regulations of the department, or successor of a business or stock of goods the outstanding sales, use, or rental tax liability of the seller for which the purchaser, prospective purchaser, as defined pursuant to the regulations of the department, or successor may be liable pursuant to Section 40-23-25, 40-23-82, or 40-12-224. This section shall not preclude the inspection of returns by federal or foreign state agents pursuant to Section 40-18-53.

(2) Upon a request by the State Treasurer, the commissioner may provide the State Treasurer with the names and addresses of those persons entitled to property acquired by the state under Article 2 of Chapter 12 of Title 35, the Uniform Disposition of Unclaimed Property Act. The information shall be used by the State Treasurer solely for the purpose of administering the Uniform Disposition of Unclaimed Property Act.

(g) Nothing herein shall prohibit the exchange of information between and among county or municipal governments, provided that any exchange shall be subject to the same restrictions and criminal penalties imposed on the department and its personnel as described in this section.

(h) In no event shall any damages, attorney fees, or court costs be assessed against the state, a county, or a municipal government under this section, nor shall any damages, attorney fees, or court costs be assessed against elected officials, officers, or employees of a state, county, or municipal government.



Section 40-2A-11 - Civil penalties levied in addition to other penalties provided by law.

(a) Failure to timely file return. Except in the case of an individual income tax return filed with no tax due at the time of filing, if a taxpayer fails to file any return required to be filed with the department on or before the date prescribed therefor, determined with regard to any extension of time for filing, there shall be assessed as a penalty the greater of 10 percent of any additional tax required to be paid with the return or fifty dollars ($50).

(b) Failure to timely pay tax.

(1) If a taxpayer fails to pay to the department the amount of tax shown as due on a return required to be filed on or before the date prescribed for payment of the tax, determined with regard to any extension of time for payment, there shall be added as a penalty one percent of the amount of the tax due if the failure to pay is for not more than one month, with an additional one percent for each additional month or fraction thereof during which failure to pay continues, not exceeding 25 percent in the aggregate. In lieu of the penalty provided in the immediately preceding sentence, for any tax for which a monthly or quarterly return is required, or for which no return is required, the department shall add a failure to timely pay penalty of 10 percent of the unpaid amount shown as tax due on the return or the amount stated in the notice and demand.

(2) If a taxpayer fails to pay to the department any amount of any tax required to be shown on any return, which is not so shown, within 30 calendar days from the date of the first notice and demand therefore, there shall be added as a penalty one percent of the amount of the tax due if the failure to pay is for not more than one month, with an additional one percent for each additional month or fraction thereof during which failure to pay continues, not exceeding 25 percent in the aggregate. In lieu of the penalty provided in the immediately preceding sentence, for any tax for which a monthly or quarterly return is required, or for which no return is required, the department shall add a failure to timely pay penalty of 10 percent of the unpaid amount stated in the notice and demand unless payment is received within 30 calendar days from the date of the first notice and demand.

(c) Underpayment due to negligence. If any part of any underpayment of tax is due to negligence or disregard of rules or regulations, there shall be added to the tax an amount equal to five percent of that part of the tax attributable to negligence or disregard of rules or regulations.

For purposes of this subsection, the term "negligence" includes any failure to make a reasonable attempt to comply with Title 40, and the term "disregard" includes any careless, reckless, or intentional disregard.

(d) Underpayment due to fraud. If any part of any underpayment of tax required to be shown on a return is due to fraud, there shall be added to the tax an amount equal to 50 percent of that portion of the underpayment which is attributable to fraud.

For purposes of this section, the term "fraud" shall have the same meaning as ascribed to the term under 26 U.S.C. Section 6663, as in effect from time to time.

(e) Frivolous return penalty. If a taxpayer files a "frivolous return," as that term is used in 26 U.S.C. Section 6702, that taxpayer may be liable for a penalty of up to two hundred fifty dollars ($250).

(f) Frivolous appeal penalty. If any appeal to the Alabama Tax Tribunal or circuit court is determined to be frivolous or primarily for the purpose of delay or to impede collection of any tax, a penalty of two hundred fifty dollars ($250) or 25 percent of the tax in question, whichever is greater, shall be assessed in addition to any tax due.

(g) Penalties not exclusive. The penalties provided in this section for failure to timely file a return, failure to timely pay tax, filing a frivolous return, filing a frivolous appeal, or negligence may be asserted against the same taxpayer for the same tax period. If the fraud penalty is asserted, no other penalties shall be asserted.

(h) Waiver of penalties. Notwithstanding the foregoing, any penalty under this title or Section 10-2B-15.02 shall be waived upon a determination of reasonable cause. Reasonable cause shall include, but not be limited to, those instances in which the taxpayer has acted in good faith. The burden of proving reasonable cause shall be on the taxpayer.

(i) Discount sustained for just causes. All other provisions of tax laws notwithstanding, the Commissioner of the Department of Revenue, upon review of the circumstances involved, may authorize continuance of a statute-allowable discount when timely payment is made, but filing is delayed for just causes.

(j) Penalty and interest assessed as tax. All penalties and interest administered by the department shall be assessed and collected in the same manner as taxes.

(k) Penalty not to apply to registration and titling of motor vehicles. The penalties provided herein shall not apply to the registration or titling of motor vehicles.



Section 40-2A-11.1 - Civil penalties for unethical tax preparation conduct.

(a) For purposes of the individual income tax imposed by Chapter 18, if there is an understatement of liability on a return that would cause a tax return preparer to be subject to the penalties imposed by 26 U.S.C. §6694, except §6694(c), §6700, or §6701, and if any of the failures enumerated in 26 U.S.C. §6695, except §6695(e) and (g), occurs, the department may impose upon the tax return preparer a penalty in accordance with 26 U.S.C. §§6694(a), (b), (d), (e), and (f); §§6695(a), (b), (c), (d), and (f); §§6696(a) and (c), §6700, and §6701, as in effect from time to time.

(b) For purposes of this section:

(1) "Subject to this title" shall be substituted for references in the specified federal statutes to "imposed by subtitle A."

(2) "Commissioner" will be substituted for references in the specified federal statutes to "secretary."

(3) References in these federal statutes to federal district courts for appeal purposes shall apply in the same manner to Alabama circuit courts.

(4) "Tax return preparer" and "revenue laws" will be substituted for references in the specified federal statutes to "income tax return preparer" and "internal revenue laws," respectively, as in effect from time to time.

(c)(1) A civil action in the name of the State of Alabama may be commenced at the request of the commissioner to enjoin any person who is a tax return preparer, or an employer having knowledge of an employee tax return preparer, who is doing business in this state and engaging in conduct described in this subsection, from further engaging in preparing tax returns. This action may be brought by the department in the circuit court for the judicial circuit of the tax return preparer's residence or principal place of business, or in which the taxpayer with respect to whose tax return the action is brought resides. The court may exercise its jurisdiction over the action separate and apart from any other action brought by the State of Alabama against the tax return preparer or any taxpayer.

(2) In an action under this subsection, the court may issue an injunction prohibiting a person from acting as a tax return preparer if the court finds that the individual has done any of the following:

a. Engaged in any pattern of conduct subject to a civil penalty under subsection (a) or a violation of Section 40-29-115.

b. Misrepresented the preparer's eligibility to practice before the department, or otherwise misrepresented the preparer's experience or education as a tax return preparer.

c. Guaranteed the payment of any tax refund or the allowance of any tax credit.

d. Aided or assisted in, counseled, or advised the preparation or presentation under, or in connection with any matter arising under, the state revenue laws, of any returns, affidavits, claims, or other documents, which may constitute a significant congruous pattern of any of the following:

1. Omissions of income.

2. Excessive or nonexistent deductions.

3. Claims of nonexistent dependents.

4. Fictitious business schedules.

5. Excessive losses.

6. Documents that are fraudulent or false as to any material matter, whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present the return, affidavit, claim, or document.

(d) For purposes of this section, the term "understatement of liability" means an understatement of the net amount payable with respect to the individual income tax imposed by Chapter 18, or an overstatement of the net amount creditable or refundable with respect to the individual income tax imposed by Chapter 18. The determination of whether there is an understatement of liability must be made without regard to any administrative or judicial action involving the taxpayer. For purposes of this section, the amount determined as an underpayment of estimated income tax under either Sections 40-18-80 or 40-18-80.1 is not considered an understatement of liability.

(e) For purposes of this section, the term "tax refund preparer," "return preparer," or "tax return preparer" means an individual who prepares for compensation, or who employs one or more individuals who prepare for compensation, a tax return or a claim for refund of tax. The preparation of a substantial part of a return or claim for refund is treated as if it were the preparation of the entire return or claim for refund. An individual is not considered a tax return preparer merely because the individual does any of the following:

(1) Furnishes typing, reproducing, or other mechanical assistance.

(2) Prepares a return or claim for refund of the employer, or an officer or employee of the employer, by whom the individual is regularly and continuously employed.

(3) Prepares a return or claim for refund of any person as a fiduciary for that person.

(4) Prepares a claim for refund for a taxpayer in response to an assessment issued to the taxpayer.

(f)(1) A civil action in the name of the State of Alabama to enjoin any person from further engaging in conduct subject to penalty under 26 U.S.C. §6700, relating to penalty for promoting abusive tax shelters, or 26 U.S.C. §6701, relating to penalties for aiding and abetting understatement of tax liability, may be commenced at the request of the commissioner. Any action under this section shall be brought in the circuit court of Alabama for the judicial circuit in which that person resides, has his or her principal place of business, or has engaged in conduct subject to penalty under §6700 or §6701. The court may exercise its jurisdiction over such action separate and apart from any other action brought by the State of Alabama against that person.

(2) In any action under subdivision (1), the court may enjoin a person from engaging in conduct or in any other activity subject to penalty under 26 U.S.C. §6700 or 26 U.S.C. §6701 if the court finds both of the following:

a. The person has engaged in any conduct subject to penalty under 26 U.S.C. §6700 or 26 U.S.C. §6701.

b. Injunctive relief is appropriate to prevent recurrence of such conduct.

(3) If any citizen or resident of the United States does not reside in, and does not have his or her principal place of business in, any Alabama judicial circuit, that citizen or resident shall be treated for purposes of this section as residing in Montgomery County.

(g) This section shall apply solely to the individual income tax imposed by Chapter 18.



Section 40-2A-12 - Terms of contracts; termination; renewal.

No contract between a self-administered municipality or county and a private auditing or collecting firm entered into for the purpose of examining or collecting municipal or county taxes shall have a term in excess of three years, including any renewal or extension options, and any contract between a self-administered municipality or county and a private auditing or collecting firm shall terminate automatically, whether or not it is stated in the contract, if the private auditing or collecting firm loses or forgoes its license under Sections 40-2A-13 or 40-2A-14. The limitation on the term of a contract between a self-administered county or municipality and a private auditing or collecting firm does not prohibit the negotiation of a new contract between the parties following expiration of a properly executed contract. Contracts executed on or after October 1, 2016, shall be subject to termination upon either party giving 90 days' written notice to the other party.



Section 40-2A-13 - Examination of taxpayer's records; additional assessments; disclosure requirements; taxpayer notification.

(a) The Department of Revenue, a governing body of a self-administered county or municipality, or an agent of such a municipality or county may not conduct an examination of a taxpayer's books and records for compliance with applicable sales, use, rental, or lodgings tax laws except in accordance with this section and with the Alabama Taxpayers' Bill of Rights and Uniform Revenue Procedures Act.

(b) Additional sales, use, rental, or lodgings tax may be assessed by the Department of Revenue, a governing body of a self-administered county or municipality, or an agent of such a municipality or county within any applicable period allowed pursuant to Section 40-2A-7(b), even though a preliminary or final assessment has previously been entered by the Department of Revenue, a governing body of a self-administered county or municipality, or an agent of such a municipality or county against the same taxpayer for the same or a portion of the same tax period. No taxpayer, however, shall be subject to unnecessary examination or investigation, and no more than one examination of a taxpayer's books and records by each respective taxing entity relating to each type of tax shall be made every three taxable years, unless the taxpayer requests otherwise or unless the commissioner, or the corresponding governing body of a self-administered county or municipality, after investigation, notifies the taxpayer in writing that an additional examination is necessary, together with the basis or bases for the additional examination.

(c) The Department of Revenue and each governing body of a self-administered county or municipality shall promulgate regulations or procedures consistent with those followed by the Internal Revenue Service with respect to second examinations of a taxpayer's books and records. Provided, however, an examination of a taxpayer's books and records may be conducted and shall not constitute an unnecessary examination pursuant to this section or the Alabama Taxpayers' Bill of Rights and Uniform Revenue Procedures Act if the examination is necessary to meet one or more of the following criteria: (i) fulfill an obligation to another state pursuant to a Southeastern Association of Tax Administrators ("SEATA") exchange of information agreement or to the Multistate Tax Commission; (ii) follow up on leads furnished by the Multistate Tax Commission or pursuant to a SEATA exchange agreement; (iii) verify a direct or joint refund claim and to determine if there is any offsetting tax liability to be credited against or that may exceed the refund claim; (iv) secure a tax return and the tax, penalty, interest, and service charge, if any, due thereon for any reporting period for which the taxpayer has failed to file a return by the due date of the return; (v) collect any tax, penalty, interest, or service charge which the taxpayer has failed to remit within 30 days after receiving notification that the amount is due; (vi) secure a corrected return and the additional tax, penalty, interest, or service charge due thereon, if any, when the taxpayer has failed to file a corrected return and remit any additional amount due thereon within 30 days of receiving a request for a corrected return; (vii) collect any tax due based upon substantial evidence of fraud or tax evasion discovered since the prior examination, and then only if the Department of Revenue or the governing body of the self-administered municipality or county explains to the taxpayer in writing the basis for the alleged fraud or tax evasion; or (viii) follow up on representations by the taxpayer that it is going out of business or the taxpayer has gone out of business.

(d) Any person examining a taxpayer's books and records on behalf of a self-administered municipality or county shall disclose in writing, upon first contact with the taxpayer, the identity of the self-administered municipalities and counties represented, and provide signed and dated written authorization, or a copy of signed and dated written authorization, from each self-administered municipality and county represented. Also, a copy of the contract between the entity and the self-administered municipality or county, and a statement as to whether the municipality or county has elected out of the tax tribunal shall be provided upon first contact with the taxpayer.

(e) On or before January 15 of each year, beginning in 1999, each private auditing or collecting firm shall disclose in writing to the department, and to the self-administered municipalities and counties it represents as of the date of disclosure, the identity of all municipalities and counties for which it at any time during the preceding calendar year performed examinations of taxpayers' books and records for compliance with applicable sales, use, rental, or lodgings tax laws or collected sales, use, rental, or lodgings taxes.

(f) A private auditing or collecting firm representing more than one self-administered municipality or more than one self-administered county on the date of the first contact with a taxpayer shall examine the taxpayer's books and records for all such self-administered municipalities and counties simultaneously. A private auditing or collecting firm or its examiners or other agents may not disclose or encourage others to disclose, either directly or indirectly, to any non-client municipality or county or its agents, the fact that the firm is presently conducting an examination of the taxpayer's books and records.

(g) If a private auditing or collecting firm is engaged by a self-administered municipality or county not represented by the firm on the date of the first contact with the taxpayer, and is not in violation of subsection (f), the private auditing or collecting firm may conduct an examination of the taxpayer's books and records on behalf of the newly-represented self-administered municipality or county, but the examination may not commence until at least three years following the date of completion of the previous examination, as certified in writing by the private auditing or collecting firm to the taxpayer, unless one of the grounds for early examination described in subsection (c) exists, or unless the delay would result in the closing of a tax year by virtue of the applicable statute of limitations and the taxpayer fails or refuses, within a reasonable time after written request, to agree in writing to an applicable statute of limitations in favor of the newly-represented self-administered municipality or county.

(h) Whenever the private auditing or collecting firm becomes aware that a taxpayer may be owed a refund by, or may owe tax to, one or more self-administered counties or municipalities represented by the firm, the firm shall promptly notify the taxpayer in writing and, simultaneously, the respective self-administered counties and municipalities, of the reason or reasons for, and the estimated amount of, the refund due or tax owed and shall also advise the taxpayer of the general procedure by which to make a claim for refund or pay the tax. If the private auditing or collecting firm refuses or willfully fails to comply with this subsection, and the taxpayer ultimately receives a refund from or pays a tax to a self-administered county or municipality represented by the firm during the course of an examination of more than one hundred dollars ($100) of taxes for which the firm examined the taxpayer's books and records, the firm shall forfeit its license granted pursuant to Section 40-12-43.1 for a period of six months, and each examiner who participated in the examination of the taxpayer's books and records, but did not advise the firm in writing of the possible refund due or tax liability owed at, or prior to completion of, the examination, shall forfeit his or her license granted under Section 40-12-43.1 for a period of six months. At the expiration of the suspension period, any examiner or private auditing or collecting firm desiring to reinstate their license must reapply under the provisions of Section 40-12-43.1.

(i) A final assessment or forced collection action based upon an audit conducted by a private auditing or collecting firm shall not be issued and applicable to a taxpayer until signed by a public official or employee designated by the self-administered county or municipality. This document shall not be subject to Section 36-12-40.

(j) A self-administered county or municipality, which has chosen to opt-out of participation in the Alabama Tax Tribunal as per Section 40-2B-2, shall retain the services of an independent hearing or appeals officer who is not affiliated with the private auditing or collecting firm to conduct any hearings held pursuant to Section 40-2B-2.



Section 40-2A-14 - Certification of examiners; bonding of private auditing or collecting firms; violations; exemptions; confidentiality requirements.

(a) Except as provided in subsection (c), any examiner employed by a private auditing or collecting firm to examine books and records of taxpayers on behalf of any self-administered county or municipality shall be certified by the Alabama Local Tax Institute of Standards and Training established pursuant to Section 40-2A-15. Any examiner employed by a private auditing or collecting firm to examine books and records of taxpayers on behalf of any self-administered county or municipality as of July 1, 1998, shall have two years from the effective date of the rules and regulations of the certification program to obtain the certification required by this subsection and may continue to conduct examinations during this two-year period.

(b) Except as provided in subsection (c), every private auditing or collecting firm shall maintain fidelity bonds with respect to each of its examiners, in accordance with Section 40-23-30. A private auditing or collecting firm may not employ unbonded auditors, or examiners who have failed to receive or maintain their certification under subsection (a). Any violation of this subsection of which the private auditing or collecting firm knew or should have known shall have the effect of doing all of the following:

(1) Automatically terminate any contract or arrangement between a self-administered county or municipality and the private auditing or collecting firm.

(2) Void any assessment or proposed assessment issued by the self-administered county or municipality or its agent as a result of any examination conducted, in whole or in part, by the examiner, but shall not prohibit a self-administered county or municipality from sending a qualified examiner to reexamine the taxpayer's books and records even though the required waiting period between examinations has not expired or the applicable statute of limitations has expired with respect to the period at issue.

(3) Cause the private auditing or collecting firm to forfeit its license granted pursuant to Section 40-12-43.1 for a period of six months.

(c) Certified public accountants and public accountants licensed by the State Board of Public Accountancy are exempt from the following requirements:

(1) To be certified by the Alabama Local Tax Institute of Standards and Training pursuant to subsection (a).

(2) To maintain fidelity bonds with respect to each of its examiners pursuant to subsection (b).

(d) At the expiration of any suspension period, any examiner or private auditing or collecting firm desiring to reinstate their license must reapply under the provisions of Section 40-12-43.1. The requirements, restrictions, and penalties imposed by this section and Section 40-2A-13 with respect to examiners shall apply equally to those who are employees, as well as those who are independent contractors, of private auditing or collecting firms.

(e) For the purposes of this chapter, a private auditing or collecting firm is subject to the confidentiality requirements of Section 40-2A-10.



Section 40-2A-15 - Alabama Local Tax Institute of Standards and Training - Creation; composition; duties.

(a) There is hereby created the Alabama Local Tax Institute of Standards and Training. All costs of operating the institute shall be paid from public funds appropriated, contributions received, or fees and license revenues collected for this purpose.

(b) The institute shall operate under the direction and supervision of a board of directors. The board shall organize, administer, control, oversee, and advise the institute so that the institute may carry out the purposes of this section. The board shall promulgate reasonable rules and regulations to effectuate this intent.

(c) The board shall consist of six members as follows:

(1) Three representatives appointed by the Alabama League of Municipalities, who shall either be municipal officers, employees, or attorneys, at least one of whom shall be a municipal revenue officer or finance officer.

(2) Three representatives appointed by the Association of County Commissions of Alabama, who shall either be county officers, employees, or attorneys, at least one of whom shall be a county revenue officer or finance officer.

(d) The board may accept appropriations, grants, gifts, donations, or contributions from: The federal government; the state government; a county, municipal, or local government; a board, bureau, commission, agency, or establishment of any such government; any other organization, firm, or corporation, public or private; and an individual or groups of individuals in furtherance of the services, purposes, duties, responsibilities, or functions vested in the board and institute.

(e) The board shall, as its first order of business, develop a proposed examiner certification program for the examiners of private auditing or collecting firms. The program shall require minimum qualifications for certification, which shall include a bachelor's degree in accounting from an accredited university or college and satisfactory completion of the certification program adopted by the board. Beginning October 1, 2016, the program shall include a course on customer relations and professional courtesy. The program shall also impose continuing education rules which shall be substantially similar to the continuing professional education requirements imposed by the State Board of Public Accountancy with respect to public accountants. Once the board has developed a proposed program, copies thereof shall be distributed for comment to all counties and municipalities, the Business Council of Alabama, the Alabama Retail Association, the Alabama Chapter of the National Federation of Independent Business, and the department. Copies may be sold to other interested parties at cost. Written comments may be submitted to the board within 45 days of initial distribution of the proposed program. Following expiration of the comment period, the board shall adopt a final examiner certification program to be administered by the institute. Notwithstanding any provision of this subsection to the contrary, any certified public accountant or public accountant who is licensed by the State Board of Public Accountancy shall be exempt from any certification requirement or any separate continuing professional education requirement. When any certified public accounting or public accounting firm is employed for the first time by a self-administered county or municipality for local tax examinations, the firm shall notify the board in writing of such employment.

(f) The institute may, however, contract out the examiner certification program to any one of the following:

(1) The Alabama League of Municipalities or the Association of County Commissions of Alabama, or any successor or assignee to, or designee of, either of those organizations.

(2) Any two-year or four-year college or university in the state.

(3) Any organization which the board believes can and will conduct the program in a manner which is consistent with this section.

Any examiner certification program contracted out pursuant to this subsection shall be conducted pursuant to the rules and regulations promulgated by the board pursuant to subsection (b). The institute or the organization with which it contracts shall be authorized to charge a registration fee to all participants in the certification and continuing education programs.

(g) The board shall also develop for the benefit of all municipal, county, or private examiners conducting examinations of taxpayers' books and records on behalf of self-administered counties and municipalities, a minimum standard examination program, not in conflict with the Alabama Taxpayers' Bill of Rights and Uniform Revenue Procedures Act, to be followed by municipal, county, or private examiners when examining a taxpayer's books and records for compliance with applicable sales, use, rental, or lodgings tax laws of self-administered counties and municipalities. Once the board has developed a proposed program, copies thereof shall be distributed for comment to all counties and municipalities, the Business Council of Alabama, the Alabama Retail Association, the Alabama Chapter of the National Federation of Independent Business, and the department. Copies may be sold to other interested parties at cost. Written comments may be submitted to the board within 45 days of initial distribution of the proposed program. Following expiration of the comment period, the board shall adopt a minimum standard examination program.

(h) The institute shall have in place no later than January 1, 2017, a toll free number identified as a hotline for taxpayers to submit complaints related to the auditing or collection activities of a private auditing or collecting firm. A notice advising taxpayers of the hotline, including the toll free number, shall at all times be posted in conspicuous places in appropriate offices of any self-administered county or municipality utilizing the services of a private auditing or collecting firm and on the website of the county or municipality, if available. Additionally, a notice advising taxpayers of the hotline, including the toll free number, shall be posted on the website of the Alabama Department of Revenue. The institute shall be responsible for transcribing any complaints received through the hotline, and shall on a quarterly basis beginning April 1, 2017, prepare a report of each complaint filed against an auditing or collecting firm and forward the report, including transcripts, to the auditing or collecting firm receiving the complaints. The institute shall maintain reports for a period of three years, and the reports shall be made available to a self-administered county or municipality utilizing the services of a private auditing or collecting firm which has had complaints filed through the hotline. The records shall otherwise be confidential and not subject to Section 36-12-40.



Section 40-2A-17 - Allocation , etc., of gross income, deductions, etc., between entities controlled by the same interests; improper contingent fees.

For purposes of the tax imposed in Chapter 18 of this title, the following rules shall apply:

(a) In any case of two or more organizations, trades, or businesses (whether or not affiliated within the meaning of 26 U.S.C. § 1504) owned or controlled directly or indirectly by the same interests, the Commissioner of the Alabama Department of Revenue may distribute, apportion, or allocate gross income, deductions, credits, or allowances, if the commissioner determines that such distribution, apportionment, or allocation is necessary in order to prevent evasion of Alabama income taxes or to clearly reflect the income of any such organization, trade, or business.

(b) Any transaction based upon tax planning advice, tax return preparation advice, or tax return preparation services with respect to which an improper contingent fee is directly or indirectly paid by the taxpayer shall be evidence of the evasion of Alabama income taxes.

(c) Any paid tax return preparer or tax planner who provides to a taxpayer tax planning advice, tax return preparation advice, or tax return preparation services in consideration for an improper contingent fee shall be subject to a penalty as if such paid tax return preparer or tax planner was subject to the penalties imposed by 26 U.S.C. § 6701.

(d) "Improper contingent fee" shall mean compensation received by a person or entity that is subject to the Code of Professional Conduct of the American Institute of Certified Public Accountants (or the applicable state version of such code) for tax planning advice or tax return advice or preparation that would be improper under the terms of the code rendered after December 31, 2001. With respect to any person or entity that renders tax planning advice, tax return advice, or tax return preparations, but is not a certified public accountant, an improper contingent fee shall be defined in regulations prescribed by the Alabama Department of Revenue on a basis consistent with the Code of Professional Conduct of the American Institute of Certified Public Accountants.

(e) Subsections (b), (c), and (d) shall not apply to any contingent fee contract executed prior to January 1, 2002.

(f) The Commissioner of the Alabama Department of Revenue shall exercise such authority in a manner consistent with Act 2001-1088 and, to the extent applicable, 26 U.S.C. § 482 and the rulings and regulations issued thereunder. The commissioner is authorized and directed to promulgate such additional regulations as are necessary to enforce the provisions of Act 2001-1088.



Section 40-2A-18 - Interest on final assessment.

Interest on any final assessment accrues from the date of entry of the final assessment on the total amount of its components including tax, interest, and any penalty, as one lump sum amount. The preceding sentence is a restatement of current law as it applies to interest accrual after final assessment. Notwithstanding any provision of Act 2001-1088, this section shall apply to all open tax years as of the effective date of Act 2001-1088 and for all subsequent tax years.






Chapter 2B - CREATION AND OPERATION OF THE ALABAMA TAX TRIBUNAL.

Section 40-2B-1 - Legislative findings.

To increase public confidence in the fairness of the state tax system, the state shall provide an independent agency to be known as the Alabama Tax Tribunal to hear appeals of tax and other matters administered by the Department of Revenue and certain self-administered counties and municipalities that choose to participate with the Alabama Tax Tribunal to hear appeals of taxes levied by or on behalf of self-administered counties or municipalities. Any judge of the Alabama Tax Tribunal shall have the requisite knowledge and experience to hear and resolve disputes between taxpayers and the Department of Revenue or taxpayers and any self-administered county or municipality that has elected to participate with the Alabama Tax Tribunal. Such hearing shall take place only after the taxpayer has had a full opportunity to settle any matter with the Department of Revenue or with a self-administered county or municipality. There shall be no requirement of the payment of the amounts in issue or the posting of a bond. This independent Alabama Tax Tribunal shall exist within the executive branch of the government.



Section 40-2B-1.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Alabama Tax Tribunal shall not be subject to the declaratory judgment, declaratory ruling, or contested case provisions of the Alabama Administrative Procedure Act, Chapter 22 of Title 41.



Section 40-2B-2 - Alabama Tax Tribunal.

(a) Statement of Purpose. To increase public confidence in the fairness of the state tax system, the state shall provide an independent agency with tax expertise to resolve disputes between the Department of Revenue and taxpayers, prior to requiring the payment of the amounts in issue or the posting of a bond, but after the taxpayer has had a full opportunity to attempt settlement with the Department of Revenue based, among other things, on the hazards of litigation. By establishing an independent Alabama Tax Tribunal within the executive branch of government, this chapter provides taxpayers with a means of resolving controversies that insures both the appearance and the reality of due process and fundamental fairness.

The tax tribunal shall provide hearings in all tax matters, except those specified by statute, and render decisions and orders relating thereto. A tax tribunal hearing shall be commenced by the filing of a notice of appeal protesting a tax determination made by the Department of Revenue, including any determination that cancels, revokes, suspends, or denies an application for a license, permit, or registration. A final decision of the tax tribunal shall have the same force and effect as, and shall be subject to appeal in the same manner as, a final decision of a state circuit court.

It is the intent of the Legislature that this chapter foster the settlement or other resolution of tax disputes to the extent possible and, in cases in which litigation is necessary, to provide the people of Alabama with a fair and independent dispute resolution forum with the Department of Revenue. The chapter shall be interpreted and construed to further this intent.

(b) Tax Tribunal: Establishment.

(1) A tax tribunal is hereby established in the executive branch of government. The tribunal is referred to in this chapter as the "Alabama Tax Tribunal."

(2) The Alabama Tax Tribunal shall be separate from and independent of the authority of the Commissioner of Revenue and the Department of Revenue. For purposes of this chapter, the term "Department of Revenue" means the Alabama Department of Revenue and does not include the governing body of any self-administered county or municipality.

(3) The Alabama Tax Tribunal shall be created and exist as of October 1, 2014, but the chief judge shall be appointed by July 1, 2014, to take any action that is necessary to enable the Alabama Tax Tribunal to properly exercise the duties, functions, and powers given the Alabama Tax Tribunal under this chapter.

(4) The Alabama Tax Tribunal shall maintain an official docket and other records as deemed necessary by the chief judge. Such records may be maintained in electronic format.

(5) Any judge, or any employee of the Alabama Tax Tribunal as designated in writing by the chief judge, may administer oaths.

(c) Judges: Number; Appointment; Term of Office; Removal.

(1) The Alabama Tax Tribunal shall consist of at least one full-time judge, and there shall be no more than three judges serving at any one time. If there is more than one judge, each shall exercise the powers of the Alabama Tax Tribunal.

(2) The judges of the Alabama Tax Tribunal shall be appointed by the Governor for a term of 6 years. If the tribunal has more than one judge, the judges initially appointed should be given terms of different lengths not exceeding 6 years, so that all judges' terms do not expire in the same year.

(3) The Chief Judge of the Alabama Tax Tribunal shall receive such salary as is provided from time to time at the top pay scale within Pay Grade 88 of the compensation plan of the state Merit System. Associate judges shall receive such salary as is provided from time to time within Pay Grade 84 of the compensation plan of the state Merit System, as determined by the chief judge. The judges shall receive no other monetary compensation. This subsection shall neither increase nor decrease the salary received by the chief administrative law judge of the Department of Revenue, who shall become the initial Chief Judge of the Alabama Tax Tribunal pursuant to this chapter.

(4) Once appointed and confirmed, the judge shall continue in office until his or her term expires and until a successor has been appointed, unless otherwise removed as provided herein.

(5) A vacancy in the Alabama Tax Tribunal occurring otherwise than by expiration of term shall be filled for the unexpired term in the same manner as an original appointment.

(6) If more than one judge is appointed, the Governor shall designate one of the members as chief judge, in this chapter referred to as the "chief judge." The chief judge shall be the executive of the Alabama Tax Tribunal, shall have sole charge of the administration of the Alabama Tax Tribunal, and shall apportion among the judges all causes, matters, and proceedings coming before the Alabama Tax Tribunal. The individual designated as chief judge shall serve in that capacity at the pleasure of the Governor.

(7) The Governor, subject to the dismissal provisions of a classified state employee as provided in Section 36-26-10, may remove a judge, after notice and an opportunity to be heard, for neglect of duty, inability to perform duties, or malfeasance in office.

(8) Whenever the Alabama Tax Tribunal trial docket or business becomes congested or any judge of the Alabama Tax Tribunal is absent, is disqualified, or for any other reason is unable to perform his or her duties as judge, and it appears to the Governor that it is advisable that the services of an additional judge or judges be provided, the Governor may appoint a judge, or judges, pro tempore of the Alabama Tax Tribunal. Any person appointed judge pro tempore of the Alabama Tax Tribunal shall have the qualifications set forth in subdivisions (1) and (2) of subsection (d) and shall be entitled to serve for a period no longer than six months.

(9) A judge may disqualify himself or herself on his or her own motion in any matter, and may be disqualified for any of the causes specified in Title 12, including, but not limited to, Sections 12-1-12 and 12-1-13.

(d) Judges: Qualifications; Prohibition Against Other Gainful Employment.

(1) Each judge of the Alabama Tax Tribunal shall be a citizen of the United States and, during the period of his or her service, a resident of this state. No person shall be appointed as a judge, unless at the time of appointment, the individual has substantial knowledge of the tax law and substantial experience making the record in a tax case suitable for judicial review.

(2) Before entering upon the duties of office, each judge shall take and subscribe to an oath or affirmation that he or she will faithfully discharge the duties of the office, and such oath shall be filed in the office of the Secretary of State.

(3) Each judge shall devote his or her full time during business hours to the duties of his or her office. A judge shall not engage in any other gainful employment or business, nor hold another office or position of profit in a government of this state, any other state, or the United States. Notwithstanding the foregoing provisions, a judge may own passive interests in business entities and earn income from incidental teaching or scholarly activities unless the activities conflict with his or her duties as a judge.

(4) Alabama Tax Tribunal Judges shall be subject to disciplinary proceedings before the Judicial Inquiry Commission to the same extent as circuit judges. The Judicial Inquiry Commission shall have the authority to remove any Alabama Tax Tribunal Judge from office, after notice and an opportunity to be heard, for neglect of duty, inability to perform duties, malfeasance in office, or other good cause.

(5) Alabama Tax Tribunal Judges shall be classified state employees as provided in Section 36-26-10. As such, a judge, except for appointment, reconfirmation, removal, and dismissal as provided herein, shall be entitled to all benefits and protections available to classified state employees.

(6) The chief judge may employ one Executive Assistant III as an unclassified service state employee, as provided in Section 36-26-10(c). All other Alabama Tax Tribunal personnel shall be appointed or hired by the chief judge, as necessary for the proper operation of the Alabama Tax Tribunal and shall be state employees under the state Merit System. The Executive Assistant III employed in the Administrative Law Division as of September 30, 2014, shall be transferred to the Alabama Tax Tribunal, along with any other Merit System employees employed by the Administrative Law Division on that date.

(e) Principal Office: Locations; Facilities.

(1) The Alabama Tax Tribunal's principal office shall be located in Montgomery, Alabama.

(2) The Alabama Tax Tribunal shall conduct hearings at its principal office. The Alabama Tax Tribunal may also hold hearings at any place within the state, with a view toward securing to taxpayers a reasonable opportunity to appear before the Alabama Tax Tribunal with as little inconvenience and expense as practicable.

(3) If the appeal involves a tax levied by or on behalf of only one self-administered county or municipality, the Alabama Tax Tribunal, if so requested by the self-administered county or municipality or the taxpayer, shall hold the hearing either in the county seat of the affected county or the county seat of the county in which the affected municipality is located or in the appropriate Department of Revenue taxpayer service center, according to the proximity of such municipality or county to the taxpayer service center.

(4) The principal office of the Alabama Tax Tribunal shall be located in a building that is separate and apart from the building in which the Department of Revenue is located.

(f) Appointment of Employees, Expenditures of the Alabama Tax Tribunal.

(1) The Alabama Tax Tribunal shall appoint employees and may employ temporary court reporters and make such other expenditures, including expenditures for library, publications, and equipment, as are necessary to permit it to efficiently execute its functions.

(2) No employee of the Alabama Tax Tribunal shall act as attorney, representative, or accountant for others in a matter involving any tax imposed or levied by this state.

(3) A non-merit system employee of the Alabama Tax Tribunal may be removed by the chief judge, after notice and an opportunity to be heard, for neglect of duty, inability to perform duties, malfeasance in office, or for other good cause.

(4) In addition to the services of a court reporter, the Alabama Tax Tribunal may contract the reporting of its proceedings and, in the contract, fix the terms and conditions under which transcripts will be supplied by the contractor to the Alabama Tax Tribunal and to other persons and agencies.

(g) Jurisdiction of the Alabama Tax Tribunal.

(1) Except as permitted by subsection (m) relating to judicial review, or the Constitution of Alabama of 1901, the Alabama Tax Tribunal shall be the sole, exclusive, and final authority for the hearing and determination of questions of law and fact arising under the tax laws of this state. The Alabama Tax Tribunal shall have jurisdiction to hear and determine all appeals pending before the Department of Revenue's Administrative Law Division on October 1, 2014, and all subsequent appeals filed with the Alabama Tax Tribunal pursuant to Chapters 2A, 27, and 29 of this title, Chapters 6, 7A, 8, 13, and 20 of Title 32, relating to motor vehicles, or subdivision (2) of this subsection, relating to self-administered counties and municipalities.

a. However, such jurisdiction shall also be limited to only those self-administered counties and municipalities that choose to participate under the auspices of the Alabama Tax Tribunal.

b. Such jurisdiction shall not apply to appeals filed directly with the circuit court from a final assessment entered by the department or from the department's denial in whole or in part of a claim for refund.

c. Such jurisdiction shall not apply to the assessment of ad valorem taxes, except that appeals from final assessments of value of property of public utilities under Chapter 21 may be heard by the Alabama Tax Tribunal in accordance with the procedures set forth in this chapter.

(2) a. Unless a self-administered county or municipality elects, in the manner prescribed below, to divest the Alabama Tax Tribunal of jurisdiction over appeals of final assessments or denied refunds in whole or in part, of any sales, use, rental, or lodgings taxes levied or collected from time to time by or on behalf of the self-administered county or municipality, a taxpayer may appeal a final assessment or denied refund involving any such tax to the Alabama Tax Tribunal in accordance with the procedures and requirements provided in Section 40-2A-7 and this chapter. For purposes of any appeal filed by a taxpayer pursuant to this section, the term "department" as used in Section 40-2A-7 means the governing body of the applicable self-administered county or municipality and not the Department of Revenue, and the term "secretary" as used in Section 40-2A-7 means the clerk of the governing body of the applicable self-administered county or municipality.

b. Subject to the limitation imposed by paragraph e., the election-out under this section shall be made by serving a copy of the ordinance or resolution evidencing the election-out, adopted by the governing body of the self-administered county or municipality pursuant to this section, with the Alabama Tax Tribunal. Service may be accomplished by mailing a copy of the ordinance or resolution, certified by an appropriate official, by either U.S. mail with delivery confirmation or certified U.S. mail, return receipt requested, by hand delivery, or by an expedited courier service to the Alabama Tax Tribunal's office. The Alabama Tax Tribunal shall promptly publish notice of the election-out pursuant to paragraph d., and the election shall be effective on the date that notice is published. Notwithstanding the foregoing, appeals of final assessments or denied refunds involving the electing county or municipality that were pending before the Alabama Tax Tribunal on the date that notice of the election-out is published shall continue to be heard and decided by the Alabama Tax Tribunal as if the election-out had not been made.

c. Subject to the limitation imposed by paragraph e., an election-out may be revoked, prospectively, by the governing body of the self-administered county or municipality at any time by resolution or ordinance, a certified copy of which shall be served on the Alabama Tax Tribunal in the manner prescribed above. The revocation of an election-out vests jurisdiction in the Alabama Tax Tribunal over all appeals of final assessments or denied refunds, in whole or in part, of the county's or municipality's sales, use, rental, and lodgings taxes that are entered or denied on or after the date that notice of revocation is published by the Alabama Tax Tribunal.

d. At least once a month, the Alabama Tax Tribunal shall provide the Department of Revenue with a list of all self-administered counties and municipalities that have elected-out pursuant to paragraph b. or that have filed a notice of revocation of their election-out pursuant to paragraph c. The Department of Revenue shall publish the list on its website and otherwise make available to the public in the same manner that the rates and administrators of certain county and municipal taxes are published by the Department of Revenue. The Alabama Tax Tribunal may also publish the list on its own website.

e. A self-administered county or municipality may make only one election-out under paragraph b. or one revocation under paragraph c. during each calendar year. If an appeal is timely filed with the Alabama Tax Tribunal after the notice of an election-out by the self-administered county or municipality is published by the Alabama Tax Tribunal, the appeal shall be deemed timely filed with and transferred to the self-administered county or municipality. If an appeal is timely filed with a self-administered county or municipality after the notice of revocation by the self-administered county or municipality is published by the Alabama Tax Tribunal, the appeal shall be deemed timely filed with and transferred to the Alabama Tax Tribunal.

f. The appeals process for a self-administered county or municipality that has elected to divest the Alabama Tax Tribunal of jurisdiction shall function in a manner similar to the procedures prescribed for appeals to the Alabama Tax Tribunal. The hearing or appeals officer shall function and conduct hearings in a manner similar to the Chief Judge of the Alabama Tax Tribunal and must be impartial and reasonably knowledgeable of the sales, use, rental, and lodgings tax laws and the taxing jurisdiction's applicable code or ordinances.

(3) Except as permitted by subsection (m) relating to judicial review, no person shall contest any matter within the jurisdiction of the Alabama Tax Tribunal in any action, suit, or proceeding in any other court of the state. However, such exclusive jurisdiction shall not be required of those self-administered counties and municipalities that choose not to participate under the auspices of the Alabama Tax Tribunal. With the aforementioned exceptions noted, if a person attempts to contest any matter with the remaining jurisdiction, then such action, suit, or proceeding shall be dismissed without prejudice. The improper commencement of any action, suit, or proceeding will not extend the time period for commencing a proceeding in the Alabama Tax Tribunal.

(4) Except in cases involving the denial of a claim for refund and except as provided in Alabama statute regarding jeopardy assessments, the taxpayer shall have the right to have his or her case heard by the Alabama Tax Tribunal prior to the payment of any of the amounts asserted as due by the Department of Revenue and prior to the posting of any bond.

(5) If, with or after the filing of a timely notice of appeal, the taxpayer pays all or part of the tax or other amount in issue before the Alabama Tax Tribunal has rendered a decision, the Alabama Tax Tribunal shall treat the taxpayer's notice of appeal as a protest of a denial of a claim for refund of the amount so paid.

(6) The Alabama Tax Tribunal shall decide questions regarding the constitutionality of the application of statutes to the taxpayer and the constitutionality of regulations promulgated by the Department of Revenue, but shall not have the power to declare a statute unconstitutional on its face. A taxpayer desiring to challenge the constitutionality of a statute on its face, at the taxpayer's election, may do so by one of the following methods:

a. Commence a declaratory action in the courts of Alabama with respect to the constitutional challenge, and file a notice of appeal with the Alabama Tax Tribunal with respect to the remainder of the matter, which proceeding shall be stayed by the Alabama Tax Tribunal pending final resolution of the constitutional challenge.

b. File a notice of appeal with the Alabama Tax Tribunal with respect to issues other than the constitutional challenge, in which the taxpayer preserves the constitutional challenge until the entire matter, including the constitutional challenge and the facts related to the constitutional challenge, is presented to the appellate court.

c. Commence and simultaneously prosecute a declaratory action in the courts of Alabama with respect to the constitutional challenge and a proceeding in the Alabama Tax Tribunal with respect to the remainder of the issues.

(h) Pleadings.

(1) A taxpayer may commence a proceeding in the Alabama Tax Tribunal by filing a notice of appeal protesting the Department of Revenue's determination imposing a liability for tax, penalty, or interest; denying a refund or credit application; canceling, revoking, suspending, or denying an application for a license, permit, or registration; or taking any other action that gives a person the right to a hearing under the law. The notice of appeal shall be filed in accordance with the time periods required by Sections 40-2A-7 and 40-2A-8, or any other applicable provision that is within the jurisdiction of the Alabama Tax Tribunal. For purposes of this chapter, the term "taxpayer" includes a person a. who is challenging the state's jurisdiction over the person, and b. who has standing to challenge the validity or applicability of the tax. The notice of appeal filed by the taxpayer with the Alabama Tax Tribunal shall identify the final assessment, denied refund, or other act or refusal to act by the department which is the subject of the appeal, the position of the appealing party, the basis on which relief should be granted, and the relief sought. A notice of appeal that does not include all of the above information shall be sufficient to invoke the jurisdiction of the Alabama Tax Tribunal. The judge may require a taxpayer to file an amended notice of appeal if more information is deemed necessary.

(2) If the appeal involves a tax levied by or on behalf of a self-administered county or municipality, the Alabama Tax Tribunal shall promptly mail a copy of the notice of appeal by either U.S. mail with delivery confirmation or certified U.S. mail to the governing body of the affected county or municipality and shall provide the taxpayer or its authorized representative with written notification of the date the copy was mailed to the governing body. The affected county or municipality shall file a written answer with the Alabama Tax Tribunal within 45 days of the date of mailing the notice of appeal to the affected county or municipality. The judge may allow the county or municipality additional time, not to exceed 45 days, within which to file an answer. The answer shall state the facts and the issues involved and the county's or municipality's position relating thereto. The judge may require the county or municipality to file an amended answer if more information is deemed necessary. The county or municipality and its authorized representatives may consult with the Legal Division of the Department of Revenue concerning the appeal.

(3) The Alabama Tax Tribunal shall notify the Legal Division of the Department of Revenue in writing that an appeal has been filed and shall mail a copy of such notification to the taxpayer or its authorized representative. The Department of Revenue shall file its answer in the Alabama Tax Tribunal no later than 45 days after its receipt of the Alabama Tax Tribunal's notification that the taxpayer has filed a notice of appeal. Upon written request, the Alabama Tax Tribunal may grant up to 45 additional days to file an answer. The Department of Revenue shall serve a copy on the taxpayer's representative or, if the taxpayer is not represented, on the taxpayer, and shall file proof of such service with the answer.

(4) The taxpayer may file a reply in the Alabama Tax Tribunal within 30 days after receipt of the answer. The taxpayer shall serve a copy on the authorized representative of the Department of Revenue and shall file proof of such service with the reply. When a reply has been filed, or, if no reply has been filed, then 30 days after the filing of the answer, the controversy shall be deemed at issue and will be scheduled for hearing.

(5) Either party may amend a pleading once without leave at any time before the period for responding to it expires. After such time, a pleading may be amended only with the written consent of the adverse party or with the permission of the Alabama Tax Tribunal. The Alabama Tax Tribunal shall freely grant consent to amend upon such terms as may be just. Except as otherwise ordered by the Alabama Tax Tribunal, there shall be an answer or reply to an amended pleading if an answer or reply is required to the pleading being amended. Filing of the answer, or, if the answer has already been filed, the amended answer, shall be made no later than 75 days after filing of the amended notice of appeal. Filing of the reply or, if the reply has already been filed, the amended reply, shall be made within 30 days after filing of the amended answer. The taxpayer may not amend a notice of appeal after expiration of the time for filing a notice of appeal, if such amendment would have the effect of conferring jurisdiction on the Alabama Tax Tribunal over a matter that would otherwise not come within its jurisdiction. An amendment of a pleading shall relate back to the time of filing of the original pleading, unless the Alabama Tax Tribunal shall order otherwise either on motion of a party or on the Alabama Tax Tribunal's own initiative.

(i) Fees. No filing fee shall be imposed for any appeal filed with the Alabama Tax Tribunal.

(j) Discovery and Stipulation.

(1) The parties to a proceeding shall make every effort to achieve discovery by informal consultation or communication, before invoking the discovery mechanisms authorized by this section.

(2) The parties to a proceeding shall stipulate all relevant and non-privileged matters to the fullest extent to which complete or qualified agreement can or fairly should be reached. Neither the existence nor the use of the discovery mechanisms authorized by this section shall excuse failure to comply with this provision.

(3) Subject to reasonable limitations prescribed by the Alabama Tax Tribunal, a party may obtain discovery by written interrogatories; requests for the production of returns, books, papers, documents, correspondence, or other evidence; depositions of parties, non-party witnesses and experts; and requests for admissions. The Alabama Tax Tribunal may provide for other forms of discovery.

(4) A judge of the Alabama Tax Tribunal, on the request of any party to the proceeding, may issue subpoenas requiring the attendance of witnesses and giving of testimony and subpoenas duces tecum requiring the production of evidence or things.

(5) Any employee of the Alabama Tax Tribunal designated in writing for the purpose by the chief judge may administer oaths.

(6) Any witness subpoenaed or whose deposition is taken shall receive the same fees and mileage as a witness in a circuit court of Alabama.

(7) The Alabama Tax Tribunal may enforce its orders on discovery and other procedural issues, among other means, by deciding issues wholly or partly against the offending party.

(k) Hearings.

(1) Proceedings before the Alabama Tax Tribunal shall be tried de novo and without a jury.

(2) Except as set forth in this chapter or otherwise precluded by law, the Alabama Tax Tribunal shall take evidence, conduct hearings, and issue final and preliminary orders. An appeal may be held in abeyance at the discretion of the judge or may be submitted for decision on a joint stipulation of facts without a hearing or as otherwise agreed by the parties. A judge of the Alabama Tax Tribunal, with or without a hearing, may dismiss any appeal or grant appropriate relief to any party, if a party refuses to comply with any regulation or statute concerning appeals before the Alabama Tax Tribunal or if a party refuses to comply with any preliminary order directing the party to take such action as deemed appropriate by a judge of the Alabama Tax Tribunal.

(3) Hearings shall be open to the public and shall be conducted in accordance with such rules of practice and procedure as the Alabama Tax Tribunal may promulgate. Notwithstanding the foregoing, on motion of either party, the Alabama Tax Tribunal shall issue a protective order or an order closing part or all of the hearing to the public, if the party shows good cause to protect certain information from being disclosed to the public.

(4) The Alabama Tax Tribunal shall not be bound by the rules of evidence applicable to civil cases in the circuit courts of this state. The Alabama Tax Tribunal shall admit relevant evidence, including hearsay, if it is probative of a material fact in controversy. The Alabama Tax Tribunal shall exclude irrelevant and unduly repetitious evidence. Notwithstanding the foregoing, the rules of privilege recognized by law shall apply.

(5) Testimony may be given only on oath or affirmation.

(6) The notice of appeal and other pleadings in the proceeding shall be deemed to conform to the proof presented at the hearing, unless a party satisfies the Alabama Tax Tribunal that presentation of the evidence would unfairly prejudice the party in maintaining its position on the merits or unless deeming the taxpayer's notice of appeal to conform to the proof would confer jurisdiction on the Alabama Tax Tribunal over a matter that would not otherwise come within its jurisdiction.

(7) In the case of an issue of fact, the taxpayer shall have the burden of persuasion by a preponderance of the evidence in the record, except that the Department of Revenue shall have the burden of persuasion in the case of an assertion of fraud and in other cases provided by law.

(8) Proceedings before the Alabama Tax Tribunal shall be officially reported. The state shall pay the expense of reporting from the appropriation for the Alabama Tax Tribunal.

(l) Decisions.

(1) The Alabama Tax Tribunal shall render its decision in writing, including therein a concise statement of the facts found and the conclusions of law reached. The Alabama Tax Tribunal's decision, subject to law, shall grant such relief, invoke such remedies, and issue such orders as it deems appropriate to carry out its decision. A judge may enter a preliminary order directing one or more parties to take such action as deemed appropriate or referring any issue or issues in dispute to the Department of Revenue's Taxpayer Advocate for consideration if the issue or issues relate to a tax administered by the Department of Revenue. A judge, after a hearing or after a case is otherwise submitted for decision, may issue an opinion and preliminary order, which shall include findings of fact and conclusions of law. The opinion and preliminary order may direct the department to recompute a taxpayer's liability or the amount of a refund due or for any party to take such action as specified in the preliminary order.

(2) The Alabama Tax Tribunal shall render its preliminary or final order, as applicable, no later than six months after submission of the last brief filed subsequent to completion of the hearing or, if briefs are not submitted, then no later than six months after completion of the hearing. The Alabama Tax Tribunal may extend the six-month period, for good cause, up to three additional months.

(3) If the Alabama Tax Tribunal fails to render either a preliminary order or a final order within the prescribed period, either party may institute a proceeding in the circuit court to compel the issuance of such decision.

(4) The Alabama Tax Tribunal's decision shall finally decide the matters in controversy, unless any party to the matter timely appeals the decision as provided in this chapter.

(5) Any party may apply for rehearing from any final order or opinion and preliminary order of the Alabama Tax Tribunal; provided, however, the application must be filed within 15 days from the date of entry of such order. The application for rehearing shall specify the reasons and supporting arguments why such order is incorrect and should be reconsidered. The timely filing of an application for rehearing from a final order shall suspend the time period for filing an appeal to circuit court as provided in this chapter. If an application for rehearing is timely filed, the judge shall thereafter issue a final or other order on rehearing, either with or without a hearing on the application, at the discretion of the judge. The time for filing a notice of appeal to circuit court shall begin anew on the date of entry of the final order on rehearing.

(6) The Alabama Tax Tribunal's final order shall have the same effect, and shall be enforced in the same manner, as a judgment of a circuit court of the state, unless altered or amended on appeal or rehearing.

(7) The Alabama Tax Tribunal's interpretation of a taxing statute subject to contest in one case shall be followed by the Alabama Tax Tribunal in subsequent cases involving the same statute, and its application of a statute to the facts of one case shall be followed by the Alabama Tax Tribunal in subsequent cases involving similar facts, unless the Alabama Tax Tribunal's interpretation or application conflicts with that of an appellate court or the Alabama Tax Tribunal provides satisfactory reasons for reversing prior precedent.

(m) Appeals.

(1) Other than an application for rehearing to the Alabama Tax Tribunal, the exclusive remedy for review of any final or other appealable order issued by the Alabama Tax Tribunal shall be by appeal to the appropriate circuit court.

(2) The taxpayer, a self-administered county or municipality whose tax is within the jurisdiction of the Alabama Tax Tribunal, or the Department of Revenue may appeal to circuit court from a final or other appealable order issued by the Alabama Tax Tribunal by filing a notice of appeal with the appropriate circuit court within 30 days from the date the final or other appealable order was entered. A copy of the notice of appeal shall be submitted to the Alabama Tax Tribunal within the 30-day appeal period. The Alabama Tax Tribunal shall thereafter prepare a record on appeal, which shall include the orders of the Alabama Tax Tribunal, the stenographic transcript of the hearing before the Alabama Tax Tribunal, the pleadings, and all exhibits and documents admitted into evidence. The appeal shall be filed in the following circuit courts:

a. Any appeal by the Department of Revenue or a self-administered county or municipality whose tax is within the jurisdiction of the Alabama Tax Tribunal shall be filed with the circuit court of the county in which the taxpayer resides or has a principal place of business in Alabama.

b. Any appeal by the taxpayer shall be filed with the Circuit Court of Montgomery County, Alabama, or with the circuit court of the county in which the taxpayer resides or has a principal place of business in Alabama.

c. Notwithstanding paragraphs a. and b., if the taxpayer does not reside in Alabama or have a principal place of business in Alabama, any appeal by the taxpayer, the Department of Revenue, or a self-administered county or municipality whose tax is within the jurisdiction of the Alabama Tax Tribunal shall be filed with the Circuit Court of Montgomery County, Alabama.

(3) If the appeal to circuit court pursuant to subdivision (2)b. is by a taxpayer from a final order involving a final assessment, the taxpayer shall, within the 30-day period allowed for appeals, satisfy one of the requirements under Section 40-2A-7(b)(5)b.2., relating to appeals to circuit court.

(4) The appeal to circuit court from a final or other appealable order issued by the Alabama Tax Tribunal shall be a trial de novo, except that the order shall be presumed prima facie correct and the burden shall be on the appealing party to prove otherwise. The circuit court shall hear the case by its own rules and shall decide all questions of fact and law. The administrative record and transcript shall be transmitted to the reviewing court as provided herein and shall be admitted into evidence in the trial de novo, subject to the rights of either party to object to any testimony or evidence in the administrative record or transcript. With the consent of all parties, judicial review may be on the administrative record and transcript. The circuit court shall affirm, modify, or reverse the order of the Alabama Tax Tribunal, with or without remanding the case for further hearing, as justice may require.

(n) Representation.

(1) Appearances in proceedings conducted by the Alabama Tax Tribunal may be by the taxpayer; by an attorney admitted to practice in this state, including an attorney who is a partner or member of, or is employed by, an accounting or other professional services firm; by an accountant licensed in this state; or by an authorized representative. The Alabama Tax Tribunal may allow any attorney or accountant authorized to practice or licensed in any other jurisdiction of the United States to appear and represent a taxpayer in proceedings before the Alabama Tax Tribunal for a particular matter. In addition, the Alabama Tax Tribunal may promulgate rules and regulations permitting a taxpayer to be represented by an officer, employee, partner, or member.

(2) The department shall be represented by an authorized representative in all proceedings before the Alabama Tax Tribunal.

(o) Publication of Decisions.

The Alabama Tax Tribunal shall index and publish its final decisions in such print or electronic form as it deems best adapted for public convenience. Such publications shall be made permanently available and constitute the official reports of the Alabama Tax Tribunal.

(p) Service of Process.

(1) Mailing by first class or certified or registered mail, postage prepaid, to the address of the taxpayer given on the taxpayer's notice of appeal, or to the address of the taxpayer's representative of record, if any, or to the usual place of business of the Department of Revenue, shall constitute personal service on the other party. The Alabama Tax Tribunal, by rule, may prescribe that notice by other means shall constitute personal service and, in a particular case, may order that notice be given to additional persons or by other means.

(2) Mailing by registered or certified mail and delivery by a private delivery service approved by the Internal Revenue Service in accordance with Section 7502(f) of the Internal Revenue Code of 1986, as amended, shall be deemed to have occurred, respectively, on the date of mailing and the date of submission to the private delivery service.

(3) Timely mailed document considered to be timely filed.

(q) Rules and Forms.

The Alabama Tax Tribunal is authorized to promulgate and adopt all reasonable rules pursuant to the Alabama Administrative Procedure Act and forms as may be necessary or appropriate to carry out the intent and purposes of this chapter.

(r) Budget of Alabama Tax Tribunal.

The Chief Judge of the Alabama Tax Tribunal may contract or enter into agreements with any private or governmental agency, upon approval of the Director of Finance, for the rental of office space, and the rental or purchase of equipment, administrative or other support services, supplies, and all other property or services necessary for the operation of the Alabama Tax Tribunal. The funds for the operation of the Alabama Tax Tribunal shall be administered by the Alabama Tax Tribunal, through the chief judge. With respect to the fiscal year beginning October 1, 2014, there shall be transferred from the Revenue Department Administrative Fund to the Alabama Tax Tribunal the amount of four hundred twenty-five thousand dollars ($425,000). The amount transferred from the Revenue Department Administrative Fund shall be disbursed to the Alabama Tax Tribunal in four equal increments, at the beginning of each quarter of the fiscal year. Thereafter, the Chief Judge of the Alabama Tax Tribunal, shall prepare an annual budget and funds shall be appropriated annually by the Legislature from the Revenue Department Administrative Fund to be used exclusively for the operation of the Alabama Tax Tribunal.



Section 40-2B-3 - Application.

Act 2014-146 shall apply to (1) all proceedings commenced in the Alabama Tax Tribunal on or after October 1, 2014, and (2) all administrative proceedings commenced prior to October 1, 2014, that have not been the subject of a final and irrevocable administrative action as of October 1, 2014, to the extent Act 2014-146 can be made applicable thereto. Any administrative proceeding in which a hearing has commenced prior to the effective date of Act 2014-146 shall be transferred to the Alabama Tax Tribunal, which shall render the decision in such proceeding unless there is a prior settlement. Act 2014-146 shall not affect any proceeding, prosecution, action, suit, or appeal commenced in the judicial branch before its effective date.






Chapter 3 - COUNTY BOARDS OF EQUALIZATION.

Section 40-3-1 - Creation; composition; qualifications of members.

There shall be in each county in the State of Alabama a county board of equalization, to consist of three members, each of whom shall have been a resident of the county in which he is to serve for at least five years. The members of the several county boards of equalization, as now constituted, shall hold office until their successors are appointed and qualified under the provisions of Section 40-3-2 and shall have the powers and perform the duties provided for in this article.

In counties in which the assessed valuation of all taxable property using the year of 1955 as the basis exceeds $600,000,000 according to the tax assessor's abstracts of assessments for said year, the board in such counties shall be known as the board of equalization and adjustments; provided, that where any duties or powers are conferred upon any board of equalization, it shall mean and include any board of equalization and adjustments.



Section 40-3-2 - Selection of members; terms of office.

(a) This subsection shall apply to every county in the state except a county subject to the provisions of subsection (b) of this section. During the month of August, 1943, and during the month of August of each fourth year thereafter, the county commission of each county, the county board of education and the governing body of the largest municipality in each county shall each submit in writing to the state Commissioner of Revenue the names of three persons, and the governing body of each other incorporated municipality within the county shall, in like manner, submit the name of one person, all of whom are residents of the county, who are each owners of taxable property which is located within this state, who are each qualified electors in said county and who are, in the opinion of said nominating body, persons competent to serve as members of the county board of equalization. In those counties where there is no incorporated municipality, the commission of said county shall nominate six persons as competent persons for appointment to membership on such board of equalization. From each group of three nominees, submitted by the county governing bodies and the county board of education and from the total group of nominees submitted by the governing bodies of the municipalities, the Commissioner of Revenue, within 30 days after receipt of such lists of nominees, with the approval of the Governor shall appoint one person to membership on the county board of equalization so that the membership of said board shall be composed of three members, one of whom was nominated by the governing body of the county, one by the county board of education and one by the governing body of the incorporated municipalities in the county, except, however, that in those counties having no incorporated municipality, two of the three members of said board shall be selected from the six nominees of the county governing body; provided, that the Commissioner of Revenue may reject any group of nominees, in which event the body nominating them shall submit additional names, one of whom shall be appointed by the Commissioner of Revenue with the approval of the Governor. The members of the several county boards of equalization appointed from the nominees as in this section provided shall hold office for four years beginning October 1, 1943, and every fourth year thereafter. In all counties having a population of 400,000 or more persons according to the 1940 federal census or any subsequent census, where there is now or hereafter may be a countywide civil service system, all nominees must take an examination and qualify by a civil service examination to be conducted by said civil service system, except any member of any board of equalization now duly appointed as a member of said board of equalization shall be deemed qualified for appointment. In the event the names submitted by either the county commission of the county, the county board of education and the governing body of the largest municipality in said county having a countywide civil service system have already been submitted by either of the nominating parties, the Commissioner of Revenue shall so notify said nominating authorities, and said nominating authorities shall forthwith submit the names of another person or persons qualified under said civil service examination not theretofore nominated by the other nominating authorities.

(b) This subsection shall apply to any county of this state which has a population of 600,000 or more according to the last or any subsequent federal census. On October 1, 1975, the office of chairmanship of the board is created. The chairman shall be the executive officer of the board and shall supervise the assignment of duties to members and employees. The provisions of the Merit System law, including the provisions thereof governing appointment and compensation of persons subject to said Merit System law, shall apply to the chairmanship and to the chairman.

The governing body of the county shall appoint the chairman subject to the Merit System law. Any person who is serving as chairman on October 1, 1975, and who has so served for at least 24 consecutive months immediately prior to such date shall be deemed to have been appointed under the provisions of this subsection and to have acquired permanent civil service status as chairman. Any person serving as chairman on October 1, 1975, and who has served as chairman for more than 12 months and for less than 24 months immediately preceding October 1, 1975, shall be deemed to have been appointed under the provisions of this subsection and to be serving his probationary period under the Merit System law. Any person serving as chairman on October 1, 1975, who has served for less than 12 consecutive months immediately prior to said date shall be deemed to be a temporary appointee under the Merit System law and shall be required to take and pass an appropriate examination or be replaced by another applicant who has taken and passed such examination.

After October 1, 1975, the associate members of the board shall serve the remainder of the term for which they were appointed under subsection (a) of this section to serve. Upon the expiration of such term of office, mentioned in the next foregoing sentence, the associate members of the board shall be appointed in the manner hereinafter provided for in this subsection.

The county board of education and the governing body of the largest municipality in the county shall each submit in writing to the state Commissioner of Revenue the names of three persons, and the governing body of each other municipality within the county shall, in like manner, submit the name of one person, all of whom are residents of the county, who are each owners of taxable property which is located within this state, who are qualified electors in said county and who are, in the opinion of the said nominating board, persons competent to serve as members of the board.

Within 30 days after the receipt of such list of nominees, the state Commissioner of Revenue, with the approval of the Governor, shall nominate an associate member of the board from the nominees of the county board of education and one associate member of the board from the nominees of the governing bodies of the municipalities of the county; provided, that the Commissioner of Revenue may reject any group of nominees, in which event the body nominating them shall submit additional names, one of whom shall be appointed by the Commissioner of Revenue with the approval of the Governor. The associate members of the board appointed from the nominees as provided for in this subsection shall hold office for the four-year terms provided for in subsection (a) of this section.

In all counties having a population of 400,000 or more persons according to the 1940 federal census or any subsequent federal census, where there is now or hereafter may be a countywide civil service system, all nominees for the associate members must take an examination and qualify by civil service examination to be conducted by said civil service system, except any person serving as an associate member on any board of equalization on October 1, 1975, shall be deemed qualified for appointment. In the event the names submitted by either the county board of education, and the governing body of the largest municipality in said county having a countywide civil service system have already been submitted by either of the nominating parties, the Commissioner of Revenue shall so notify said nominating authorities, and said nominating authorities shall forthwith submit the names of another person or persons qualified under said civil service examination not theretofore nominated by the other nominating authorities.



Section 40-3-3 - Oath of members.

Each person appointed to membership on any county board of equalization shall, before entering upon the duties of such office, take and subscribe to the following oath, in addition to the oath required of regularly elected state and county officials: "I do solemnly swear that I will faithfully discharge the duties imposed upon me by law as a member of the county board of equalization, and that I will adjust, equalize, and fix the taxable value of all property listed for taxation and submitted for review to the board of which I am a member on a basis of its fair and reasonable market value to the best of my knowledge and ability, so help me God." Said oath, together with the other official oath required of such board member shall be filed for record in the office of the judge of probate of the county in which such board member is to serve.



Section 40-3-4 - Filling of vacancies.

Should any person appointed to membership of any board of equalization fail or refuse to take and subscribe to the oaths required by Section 40-3-3 within five days after being notified of his appointment to membership on said board, or shall for any other reason herein enumerated become disqualified to serve as a member on said board, or should a vacancy on any board occur from death, resignation, or any other cause, then the Commissioner of Revenue shall select from the remaining nominees on the list from which such original nominee was taken a person to fill the position to which such disqualified person was first appointed or to fill the vacancy on said board. The proper nominating body may, however, make additional nominations so that the total of its nominees from which appointments may be made to fill vacancies shall be brought up to a total of not more than three such nominees. Should the remaining nominees be, for any reason, disqualified to serve on said board, then the Commissioner of Revenue shall request the proper nominating body to name three additional persons eligible to serve on said board, and from such additional nominees a person shall be selected to fill the vacancy occasioned by the disqualification of the original nominee or nominees or other vacancy. Any appointment to fill a vacancy on any board of equalization shall be for the unexpired term only.



Section 40-3-5 - Members not to hold other governmental positions.

No member of any county board of equalization shall hold employment or office of profit with the United States, the State of Alabama, any county or other political subdivision of said state or with any board, department, or other agency of the United States, of the State of Alabama, of any county or other political subdivision of said state or with any county school board, or with any municipality while holding office as a member of said board.



Section 40-3-6 - Secretary of board.

The county tax assessor shall be and serve as the secretary of the county board of equalization, and he shall not receive any compensation for his services as such. He shall have no vote or voice in the government or in the business of said board except as may be provided in this chapter.



Section 40-3-7 - Term of service and schedule of compensation of members.

The annual term of service and compensation of members of the several county boards of equalization shall be on a basis of total assessed value of all taxable property, using the year 1955 as the basis, to be determined as follows:

(1) In those counties in which the total assessed value of all taxable property exceeds $600,000,000 according to the tax assessor's abstract of assessments for said year, except in a county subject to subdivision (2) of this section, the members of the county boards of equalization shall serve on a full-time basis, and each associate member shall be paid at the rate of $19,425 per annum, and the chairman shall be paid at the rate of $21,090 per annum, payable in monthly installments.

(2) This subdivision shall apply to any county of this state which has a population of 600,000 or more according to the last or any subsequent federal census and in which the total assessed value of all taxable property exceeds $600,000,000 according to the tax assessor's abstract of assessments for said year.

In any county subject to this subdivision, the members of the county board of equalization shall serve on a full-time basis. Each associate member shall be paid at the rate of $19,425 per annum, and the chairman's total compensation shall be determined as provided for by the merit system law applying to the county, and the chairman shall be subject to and entitled to the benefits of the law establishing such merit system. The chairman's total compensation shall be payable from the general funds of the county, and the chairman shall promptly pay to the county any compensation he or she receives from the State of Alabama and from the largest municipality of the county for serving as chairman. In addition to the salary provided for the chairman under the merit system law, the county shall make for and on the chairman's account an employer's matching payment to the county pension system fund, if the chairman is or becomes a member of the county pension system.

(3) In those counties in which the total assessed value of all taxable property exceeds $400,000,000 and does not exceed $600,000,000 according to the tax assessor's abstract of assessments for said year, the members of the county board of equalization shall serve on a full-time basis, and each associate member shall be paid at the rate of $8,700 per annum, and the chairman shall be paid at the rate of $9,200 per annum, payable in monthly installments.

(4) In those counties in which the total assessed value of all taxable property is not less than $80,000,000 and does not exceed $400,000,000 according to the tax assessor's abstract of assessments for said year, the members of the county board of equalization shall serve for not less than six months, the exact working period to be fixed or approved by the Department of Revenue, and each member shall be paid at the rate of $250 per month; and said board shall be allowed annual traveling expenses to be approved by the Department of Revenue not to exceed the sum of $250 for any tax year.

(5) In those counties in which the total assessed value of all taxable property is not less than $30,000,000 and does not exceed $80,000,000 according to the tax assessor's abstract of assessments for said year, the members of the county board of equalization shall serve for not more than 150 working days, the exact working period to be fixed or approved by the Department of Revenue, and each member shall be paid at the rate of $35 per diem; and said board shall be allowed mileage at the same rate as that paid to state employees, for official business, payable in the same manner and from the same source as expense allowances; provided however, the total allowance for such mileage shall not exceed the sum of $600 per annum.

(6) In those counties in which the total assessed value of all taxable property is not less than $25,000,000 and does not exceed $30,000,000, according to the tax assessor's abstract of assessments for said year, the members of the county board of equalization shall serve for not more than 80 working days, the exact working period to be fixed or approved by the Department of Revenue, and shall be paid at the rate of $35 each per diem, payable in monthly installments; and said board shall be allowed mileage at the same rate as that paid to state employees, for official business, payable in the same manner and from the same source as expense allowances; provided however, the total allowance for such mileage shall not exceed the sum of $600 per annum.

(7) In those counties in which the total assessed value of all taxable property does not exceed $25,000,000 according to the tax assessor's abstract of assessments for said year, the members of the county board of equalization shall serve for not more than 80 working days, the exact working period to be fixed or approved by the Department of Revenue, and each member shall be paid at the rate of $35 per diem, payable in monthly installments; and said board shall be allowed mileage at the same rate as that paid to state employees, for official business, payable in the same manner and from the same source as expense allowances; provided however, the total allowance for such mileage shall not exceed the sum of $600 per annum.



Section 40-3-8 - Proration of compensation payments; employment of staff; inventory of property authorized; authority to contribute to cost of inventory; offices, supplies, etc., in certain counties.

(a) In every county except a county subject to subsection (b) of this section, the compensation of the members of any board of equalization and adjustments, as provided in Section 40-3-7, shall be paid 22 1/2 percent by the state, 38 3/4 percent by the county and 38 3/4 percent by the largest municipality in the county.

(b) This subsection shall apply to any county of the state having a population of 600,000 or more according to the last or any subsequent federal census.

In each county subject to this subsection, the compensation of the members of any board of equalization and adjustments, as provided in Section 40-3-7, shall be paid 22 1/2 percent by the state, 38 3/4 percent by the county and 38 3/4 percent by the largest municipality in the county.

(c) The compensation of the members of the several county boards of equalization as provided for in Section 40-3-7 shall be paid one third by the state, one third by the county and one third by any municipality in the county in which the total assessed value of all taxable property is equal to or greater than 50 percent of the total assessed value of all taxable property located in the county. In those counties where there is no city in which the total assessed value of the taxable property is equal to or greater than 50 percent of the total taxable property of the county, then the compensation of the members of the county board of equalization, as provided in Section 40-3-7, shall be paid one half by the state and one half by the county.

(d) The county board of equalization of any county is hereby authorized and empowered to employ such appraisers, engineers, stenographers, clerks, or assistants as may be necessary for the performance of the duties which may be required of said boards of equalization, subject however to all the provisions of any merit system law now or hereafter in effect in said county; and, provided further, that the number of persons to be employed by the board of equalization shall be subject to the approval of the county commission or like governing body and the state Commissioner of Revenue; and, provided further, that if the compensation of said employee is governed by the provisions of any merit system law in effect, then the provisions of said law shall govern, otherwise the compensation of said employee shall be fixed by the county commission or like governing body, subject to the approval of the Commissioner of Revenue, all such compensation to be paid in the same manner as the law provides for the payment of compensation to the members of the county board of equalization of said county.

The county board of equalization in any county is further authorized and empowered to provide for an inventory of all property in said county, which inventory shall be under the supervision and control of said board. The state, county, and governing body of all municipalities in said county and all boards of education or boards of school commissioners are hereby authorized to contribute so much of the cost of said inventory as may be approved by the various governing bodies in said county and the board of education or boards of school commissioners; and, in the event the state elects to contribute to the cost of said inventory, the amount to be contributed shall be approved by the state Commissioner of Revenue and the Governor.

In all counties having a population of 140,000 or more according to the last or any subsequent federal census, it shall be the duty of the county commission or other like governing bodies of such counties in this state, to furnish and supply the county boards of equalization with adequate office space, necessary furniture and equipment, all necessary books, maps, stationery, and printed blanks, and transportation or reasonable compensation for transportation expense actually incurred in performance of official duties.



Section 40-3-9 - Taking of inventory to be approved.

Any inventory of property in any such county as provided for in Section 40-3-8 shall not be taken or made unless the same is first authorized or approved by the county governing body, which body shall also have the right from time to time to fix and determine the number of employees to be used in making any such inventory.



Section 40-3-10 - Inventory and appraisal of property in certain counties.

The county boards of equalization or other like boards or agencies with final authority to fix the value of property for the purposes of taxation, in all counties of the state having a population of 140,000 or more according to the last or any subsequent federal census, shall have the power and authority, from time to time, subject to the approval of the governing body of any such county, to provide for the inventory and appraisal of all taxable property of such counties, except that subject to assessment by the Department of Revenue, as a basis for the final appraisal, valuation, and equalization of the assessments of property in such counties.



Section 40-3-11 - Cost of inventory - To be prorated.

The county commission of all such counties shall have the power and authority to provide for the payment of the cost and expenses of such inventories and to prorate such cost and expenses between the county, the state, each municipality, the county board of education, and each city board of education in the county, such proration to be approximately in the proportion that the revenue received by the state, the county, such municipalities, and such boards of education, respectively, bears to the total amount of ad valorem taxes collected in the county. When the board of equalization or like boards or agencies, with final authority to fix the value of property for the purposes of taxation of any such county shall provide for the taking of any such inventory and appraisal, the Comptroller, subject to the approval of the Governor, shall have the authority to pay the state's pro rata thereof, and each municipality and each board of education in such county shall have authority to pay its pro rata of said cost and expenses, and the county governing body shall have authority to provide for the payment of the county's pro rata thereof; provided, that the failure of either the state or any of said municipalities or boards of education to provide for the payment of their pro rata portion of said cost and expenses shall not prevent the county, or any of the other governmental bodies or agencies mentioned herein, continuing such inventory and appraisal and paying the entire cost thereof, upon such terms as may be agreed upon between the county and such other governmental bodies or agencies.



Section 40-3-12 - Cost of inventory - Payable on requisition by presiding officer.

The cost and expenses of any inventory taken under the provisions of this chapter shall be due monthly on the first day of each month as the inventory is being taken, and the state and all other governmental subdivisions and agencies contributing to the payment of the cost and expenses of the same shall be required to pay their pro rata portion of such cost and expenses into the county treasury upon requisition by the presiding officer of the county commission, accompanied by an itemized statement showing the amount due by the particular governmental unit, subdivision, or agency. The Comptroller shall have authority, subject to the approval of the Governor, to draw his warrant on the State Treasurer, payable to the treasurer of any such county, in payment of the state's pro rata of the cost and expenses of any inventory or appraisal.



Section 40-3-13 - Supervision of preparation of inventories or appraisals.

Any inventory or appraisal of property taken or made under the provisions of this chapter shall be under the supervision and control of the county board of equalization or such other like board or agency vested with the final authority to inspect, review, revise, and fix the value of property for the purpose of taxation. All appraisers, clerks, or other employees employed for the purpose of making an inventory or appraisal under the provisions of this chapter shall be selected under and governed by the provisions of any countywide civil service law now or hereafter in effect in any such county. The governing body of any such county shall at all times have the right to determine the number of employees that shall be engaged in the making of any inventory or appraisal under the authority of this chapter and may increase or reduce the number of said employees at any time. The state Department of Revenue shall have authority to provide such supervision, supplies, and personnel to each of the several counties of the state as its appropriation budget and current activity will justify.



Section 40-3-14 - How compensation payments made.

All payments for compensation of the members of the county boards of equalization shall be made upon claims of the board members, duly verified as other claims against the state, county, or city, and approved by the Department of Finance, and shall constitute preferred claims.



Section 40-3-15 - Chairman of board; rules and regulations.

It shall be the duty of the members of each board of equalization at the first meeting held after January first in each year to select one of its members to act as chairman of the board of equalization for the ensuing year and to make such rules and regulations as may be necessary to carry out the provisions of this chapter as to the assessment and valuation of property for taxation.

The board of equalization shall have authority at any time to make such rules and regulations as it may deem necessary to carry out the provisions of this chapter not in conflict with the provisions hereof.



Section 40-3-16 - Duties generally; quorum; powers and duties of agents; protest procedure.

It shall be the duty of the boards of equalization to inspect, review, revise, and fix the value of all the property returned to or listed with the assessing official for taxation each year; provided, that nothing in this chapter shall be construed to require the assessing official or boards of equalization to value any property required by the law to be assessed for taxation by the Department of Revenue.

The majority of the board of equalization shall constitute a quorum of the board for the performance of the duties required herein; provided, that at any time the Department of Revenue shall deem it necessary it may go or send or use agents or representatives in any county with authority to act in an advisory capacity and in conjunction with the board of equalization and perform other duties, with respect to the valuation and assessment of property for taxation, as may be required of them.

Agents or representatives of the Department of Revenue assigned to any county or counties for the purpose of advising with the boards of equalization with respect to valuing real and personal property for assessment for taxation shall have the power and authority to inspect, review, value, and assess any property subject to taxation, and the agents or representatives are authorized to fix values for assessment, subject to the approval of the board of equalization of the county in which the property is located. In cases where the agents or representatives have fixed a value for assessment, the value must be entered on the tax return of the taxpayer showing the day and date when value was fixed, and the agents or representatives shall certify to all values fixed by them.

It shall be the duty of each agent or representative assigned for duty in a given county or counties, as soon as letters of protest are filed with the board of equalization, to attempt to adjust, equalize, and settle the protest. To that end he or she shall notify as many of the protesting taxpayers, by mail at the address shown on the tax return, as he or she can reasonably interview, to meet him or her at the courthouse of the county on a given day, and others for the other days intervening prior to the date specified by the Department of Revenue, then and there to attempt to adjust the protest. If the taxpayer at the interview agrees with the tax agent on a valuation and consents in writing thereto on his or her return, the valuation shall be final, unless the board of equalization shall disapprove the same and notify the taxpayer, by mail at his or her address shown upon the return, of the disapproval and the date specified by the Department of Revenue when the board of equalization will hear the taxpayer on the assessment. All protests filed within time, which it shall be impossible for the tax agent or agents assigned to a given county to notify the taxpayer to report for an interview or having notified they fail to interview, and all protests of taxpayers who fail to report for the preliminary interview and all protests of taxpayers who so report and fail to agree upon a final valuation or whose agreed final valuation shall be disapproved by the board of equalization, shall be listed or docketed by the board of equalization for hearing by it. This list or docket shall be made up as nearly as may be in the order in which the protests were received by the board of equalization and shall be heard by the board of equalization substantially in the order so listed or docketed. At the hearing of these protests, beginning on the date specified by the Department of Revenue following the making of the assessments as herein elsewhere provided, the board of equalization shall accord each a reasonable time and opportunity within which to be heard, taking into consideration the total time available for hearing the protests, the number of protests pending, the amount and nature of the property involved in the given assessment, and all other relevant circumstances. The board of equalization shall cause each protesting taxpayer to be notified by mail at his or her address shown upon his or her assessment of the day and place when the board proposes to hear the taxpayer; and, if he or she shall present himself or herself on that day and not be heard, he or she shall be assigned another day certain for hearing and so on until he or she is heard. No taxpayer, agent, attorney, or adjuster shall be heard out of the order in which the protested assessment proposed to be heard appears upon the list or docket of protests if any other taxpayer whose protest appears first on the list or docket is present and ready to be heard.

The duties herein imposed upon boards of equalization are declared to be of prior and paramount importance; and, if any member of a board of equalization fails or refuses without good cause and legal excuse to attend upon and perform the duties, the failure or refusal shall constitute official misconduct and nonfeasance in office and subject the offender to removal from office.

No salary or compensation shall be paid any member of a board of equalization for any part of the period commencing on the date specified by the Department of Revenue of each year during which he or she shall be required to sit as a member of the board until he or she shall have first made and filed with the public officer disbursing the salary or compensation a sworn statement that during the period for which the salary or compensation is claimed he or she has performed faithfully and to the best of his or her ability his or her duties as a member of the board of equalization.

Every agent or representative of the Department of Revenue assigned to any county under the provisions of this chapter shall file each month with the Department of Revenue a sworn statement that he or she has performed faithfully and to the best of his or her ability the duties required of him or her hereunder before compensation for service is paid.

Immediately after January 1, of each year, the assessing official shall deliver to the board of equalization all assessments as returned to him or her, and thereafter shall deliver all additional assessments returned to him or her. The assessment sheet shall show the valuation fixed by the assessing official; and, if the valuation be agreed to by the taxpayer, the taxpayer shall endorse on the assessment sheet valuation accepted: _____ taxpayer, this _____ day of ____, 2__. If the valuation is satisfactory to the board of equalization, it shall endorse thereon: Approved _____ board of equalization and the date and signed by the chair; the approved assessments shall be final and no appeal shall lie therefrom.



Section 40-3-17 - Meetings - Review of assessments.

When the assessor shall have completed the assessment, valuation, and equalization work in his county as provided by law, he shall notify each member of the board of equalization, if such board is not required by law to serve full time, and such board shall meet on the second Monday in February or at such other date prior thereto as may be made possible by the completion of the work of the tax assessor and sit at the courthouse of the county, from day to day, until its duties are completed or its allotted number of days exhausted, and shall review, revise, correct, and fix the assessment values made by the tax assessor by raising or lowering the assessment of any person, partnership, corporation, or association, except such assessments as have been approved by the Department of Revenue, as to any or all of the items of his assessment, in such manner as to secure the assessment of property at the amount specified by law on its fair and reasonable market value. The majority of a board of equalization shall govern in fixing the value for assessment of all property before it for termination.



Section 40-3-18 - Meetings - Inspection of tax returns; failure to properly return property.

It shall be the duty of the board of equalization to meet on the second Monday in March and sit as long as may be necessary to carefully examine and inspect all tax returns and assessments delivered to it by the county tax assessor. If the board finds that any taxpayer has neglected to make a return or has omitted from his return any property that should be returned, it shall be its duty to make up a return upon the proper blank with a description of the property to be assessed, which property it shall then proceed to value and equalize in the same manner as other property is valued and equalized by it, and to the value thus placed thereon shall be added a penalty of 10 percent for failure of the owner of such property to properly return the same. The secretary of the board shall by certified or registered mail, return receipt demanded, or in person give notice to the owner of any property which has been omitted from the tax return and has been assessed as provided in this section.



Section 40-3-19 - Meetings - Hearing objections to valuations.

For the purpose of hearing objections filed in writing to any assessments or valuations fixed as provided for herein, the boards of equalization shall sit at the courthouse in their respective counties on the date specified by the Department of Revenue in each year, and shall continue as long as may be necessary; provided, that the sitting shall not be extended beyond the second Monday in July, unless otherwise ordered by the Department of Revenue, to dispose of all cases where objections to valuations or assessments have been filed in writing by any taxpayer, as provided in this chapter.

For the purpose of hearing objections filed in writing to any assessments or valuations fixed as provided for herein, in counties where the board of equalization serves full time, the boards of equalization shall sit at the courthouse in their respective counties, beginning on the date specified by the Department of Revenue, to dispose of all cases where objections to valuations or assessments have been filed in writing by any taxpayer, as provided in this chapter. At the sitting the property owner may appear in person, or by agent or attorney, and produce evidence in support of objections, if any, to any assessment or valuation heretofore made, and it shall be the duty of the county board of equalization to examine under oath any complaining property owner and to examine any other witnesses under oath as to the fair and reasonable market value of the property of the owner, and if it is found from the evidence that the valuation theretofore placed was not the amount specified by law based on the reasonable market value of the property, whether more or less, then the valuation or assessment shall be corrected so that it will show the amount specified by law based on a fair and reasonable market value, and the corrected amount shall constitute the assessed value of the property. But if it is found from the evidence that the assessed value placed on the property was the amount specified by law based on a fair and reasonable market value thereof, the value shall stand as the assessed value of the property, unless an appeal is taken therefrom as provided by this chapter.



Section 40-3-20 - Publication of notice of valuation of property.

Immediately upon the completion of the work of reviewing and adjusting assessed valuation under the provisions of this chapter, the assessing official shall give notice by publication once a week for two consecutive weeks in a newspaper published in the county. If no newspaper is published in the county, the notices shall be posted in three public places in each precinct of the county. The notices shall state that the assessed valuations of all property listed for taxation have been fixed as provided by law, that the tax return lists showing the assessed valuations are in his or her office and open for public inspection, that the board of equalization will sit at the courthouse of the county on the date specified by the Department of Revenue to consider any protests that may be filed by any taxpayer as herein provided, and that any taxpayer, who is not satisfied with the valuations of his or her property as fixed and entered on the return lists as required herein, may file objections in writing to the assessed valuations with the secretary of the board, within 30 calendar days of the date of final publication of the notice. The taxpayer shall set out in the objections filed the description of each item of property and his or her reason for making objections to the assessed valuation placed thereon.



Section 40-3-21 - Tax assessor to enter corrected values.

When the work of hearing objections against values fixed on taxable property shall have been completed by the board of equalization, the tax assessor shall enter upon the tax return lists the corrected values, if any changes have been made therein, which changed or altered value shall be the taxable value of the property or properties, unless an appeal is taken as herein provided or unless otherwise ordered by the Department of Revenue.



Section 40-3-22 - Failure to perform duties within specified time not fatal defect.

The failure of the tax assessor, board of equalization, or the Department of Revenue or its agents to perform any of the duties of assessing and valuing property or hearing objections to assessment valuations, at the time prescribed, or to complete such duties within the time prescribed by this chapter, shall not invalidate any assessment or any act of such tax assessor, board of equalization, or Department of Revenue or its agents made or done after the expiration of such time. The duty of the tax assessor to inspect and examine real property in his county is directory, and failure to do so shall not invalidate assessments and valuations made by the assessor or the board of equalization or the Department of Revenue or its agents.



Section 40-3-23 - Service of subpoenas, notices, and other writings.

Whenever under the provisions of this title any notice, subpoena, or writing is required to be given or served, the same shall be served by any sheriff in this state or his deputy or by any lawful constable of this state, except as otherwise provided by this title. The compensation of such officer for serving such notice, subpoena, or writing shall be the same as is now allowed the sheriff for summoning witnesses for the circuit court in civil cases, which shall be paid by the county commission of the county.



Section 40-3-24 - Appeals - Right.

In cases where objection has been made by any taxpayer, his agent or attorney, as provided herein, to the taxable value fixed by the board of equalization on any property assessed against such taxpayer, and such objections have been overruled by said board, such taxpayer, his agent or attorney may take an appeal from the action of said board in overruling his objection to such valuation to the circuit court of the county in which the taxpayer's property is located.



Section 40-3-25 - Appeals - Procedure.

All appeals from the rulings of the board of equalization fixing value of property shall be taken within 30 days after the final decision of said board fixing the assessed valuation as provided in this chapter. The taxpayer shall file notice of said appeal with the secretary of the board of equalization and with the clerk of the circuit court and shall file bond to be filed with and approved by the clerk of the circuit court, conditioned to pay all costs, and the taxpayer or the state shall have the right to demand a trial by jury by filing a written demand therefor within 10 days after the appeal is taken. When an appeal is taken, the taxpayer shall pay the taxes due as fixed for assessment for the preceding tax year before the same becomes delinquent; and, upon failure to do so, the court upon motion ex mero motu must dismiss the appeal, unless at the time of taking the appeal the taxpayer has executed a supersedeas bond with sufficient sureties to be approved by the clerk of the circuit court in double the amount of taxes, payable to the State of Alabama, conditioned to pay all taxes, interest, and costs due the state, county, or any agency or subdivision thereof. Such appeals shall be preferred cases. If from all the evidence the court is of the opinion that the valuation is either too high or too low, it shall render a judgment fixing such valuation as it may deem fit. The circuit court shall so far as practicable hear such appeals according to the general rules and procedure of courts, but, when acting under this chapter or acquiring jurisdiction as provided herein, it shall have no power to enjoin or suspend the collection of any taxes due. It shall decide all questions as to the legality of the assessment and the valuation of the property. The original assessment sheet or a certified copy, showing the assessment by the board of equalization, shall be sufficient appearance by the state and shall make out a prima facie case. From the judgment of the circuit court, either the state or the taxpayer may appeal directly to the Supreme Court of Alabama within 42 days of the entry of such judgment. Upon such appeal to the circuit court or to the Supreme Court, the court shall ascertain and determine by its judgment the amount of tax which was invalid or which was excessive both as to the amount paid to the state, counties, county boards of education, municipalities, or other governmental agencies receiving any part of such taxes, and thereupon, upon presentation of a certified copy of the judgment to the Comptroller, it shall be the duty of the Comptroller to draw his warrant on the State Treasurer in favor of such taxpayer for such an amount as the judgment of the court shall ascertain and declare has been erroneously paid to the state together with interest from the date of payment, and such warrant of the Comptroller shall be paid out of any funds in the State Treasury as a current obligation of the year in which said refund is ordered. Upon presentation of a certified copy of such judgment to the county commission, or upon presentation of a certified copy of such judgment to a county board of education or to the city council or other governing body of any municipality, or upon presentation of a certified copy to the governing body of any other agency of the state which may have received any part of said tax erroneously paid as determined by the judgment, it shall be the duty of the county commission or the county board of education or of the city council or other governmental body of a municipality or of the governmental body of any other agency receiving any part of such taxes to draw its warrants on the treasurer of such county, school board, municipality, or other agency in favor of the taxpayer for such amount of said tax as may have been erroneously paid to such county, school board, municipality, or other agency, together with interest from the date of payment, and such amount shall constitute a preferred claim of the current year in which said refund is ordered, and the respective treasurers are hereby required to refund such amounts received by said county, school board, municipality, or other agency, with interest as herein provided. In the event the judgment of the court shall fix an assessment greater than that upon which the taxes have been paid on the assessment appealed from, the court shall fix and determine the amount of such excess, and the taxpayer and the sureties on his appeal bond shall be adjudged to pay taxes due by reason of such increased assessment with interest from the date of judgment, and the lien and priorities of the state and counties or other agencies shall apply to such additional amount as in other cases. The court, in fixing the assessment, shall order the assessing authorities to apportion the same and the collecting authorities to collect taxes thereon for the several taxing subdivisions in the manner provided by law.



Section 40-3-26 - Appeals - Legal counsel for state and county.

(a) The county commission shall be responsible for securing legal counsel to represent the state and county in all property tax cases appealed to the circuit court in the county. The district attorneys and state and county officials are prohibited from representing taxpayers in any controversy between such taxpayers and the state or county; provided, that they may appear where the value of their own property is in controversy. The county may retain legal counsel to handle a property tax appeal or, when available pursuant to coverage provided by a self-insurance fund created under Chapter 30 of Title 11, utilize legal counsel provided through that coverage. In each case where the county commission employs its own legal counsel for a property tax case appeal, the county commission, in consultation with the local tax official, shall adopt a resolution approving the employment of the counsel. All expenses incurred by the county commission in complying with this section shall be paid from the budget of the county board of equalization as provided in Section 40-7-68.

(b) In addition to all other powers granted to the board of trustees of a self-insurance fund created pursuant to Chapter 30 of Title 11, the board of trustees of the fund may provide legal counsel for property tax cases appealed to the circuit court. Coverage, when available, shall be treated as a claim filed under Chapter 30.






Chapter 4 - TAX ASSESSORS.

Section 40-4-1 - Bonds.

The tax assessor in every county in the State of Alabama shall, before entering upon the discharge of the duties of his office as tax assessor, execute in duplicate a bond in the sum of not less than $5,000. Such bond shall be payable to the State of Alabama, with sufficient surety or sureties, to be approved by the judge of probate, and conditioned faithfully to discharge the duties of his office, which are or may be required by law during the time he continues therein or discharges any of the duties thereof. One of such duplicates must be filed and recorded in the office of the judge of probate, and the other must be filed in the office of the Comptroller on or before September 1 next after his election.



Section 40-4-2 - Amount and payment of commissions.

The tax assessor shall be entitled to receive from the tax collector, out of the first money collected by him, giving duplicate receipts therefor, one of which receipts shall be forwarded to the Comptroller by the tax collector, the following commissions: In counties where the collections, not including taxes on real estate bid in by the state at tax sales and taxes which would be due on property except for the provisions of the law exempting homesteads from state taxes, do not exceed $12,000, the rate shall be 10 percent on the first $5,000, five percent on the next $4,000 and four percent on the remainder. The commission herein provided for is to be calculated on collections for real property and personal property, except motor vehicles, for the general fund of the state and county. In counties where collections, not including taxes on property bid in by the state at tax sales and taxes which would be due on property except for the provisions of the presently applicable law exempting homesteads from state taxes, exceed $12,000, the commission shall be as above declared up to $12,000, and one and one-half percent on the remainder up to $15,000, and one percent on the remainder above $15,000. The commissions for assessment of taxes on motor vehicles for the general fund of the state and county shall be calculated on the same basis and at the same rate as provided for the assessment of taxes on real property and personal property other than motor vehicles for the general fund of the state and county. The amount of the commission on taxes which would be due on property except for the provisions of the presently applicable law exempting homesteads from state taxes shall inure to the benefit of the General Fund of the state only and shall be covered into the State Treasury to the credit of said fund. He shall also be entitled to receive two percent on all collections made by the tax collector of special taxes, whether such special taxes are levied for the state or county, to be paid out of such special taxes. The tax assessor shall receive two percent commission on all special county or district taxes levied for school purposes, but he shall not receive such commissions on such special school taxes unless he has properly apportioned such special taxes.

In Jefferson County, no fees or commissions shall be allowed for assessing the three-mill county school tax and the three-mill district school tax.

In all counties having a population of 225,000 or more inhabitants according to the last or any subsequent decennial federal census, the license commissioner, director of revenue, or other official now charged with the duty of assessing motor vehicles for ad valorem taxation shall continue to assess said motor vehicles for state and county ad valorem tax, and all fees, charges, and commissions for assessing state and county ad valorem tax on motor vehicles provided in this section to be paid to the tax assessor shall be paid to said license commissioner, director of revenue, or other official now charged with the assessing of motor vehicles for ad valorem taxes in such counties, and he shall pay said commissions into the county treasury, and all commissions collected by the tax assessor in such counties who is on a salary basis shall be paid into the county treasury, and said commissions so collected and paid into the county treasury shall be the property of the county.



Section 40-4-3 - Disposition of fees of assessor paid on salary basis.

In all counties where the tax assessor is paid on a salary instead of a fee basis, all fees allowed under the terms of this title shall by said tax collector be paid into the county treasury, or to such officials performing the duties of county treasurer.



Section 40-4-4 - No commissions on erroneous assessments, etc.

The tax assessor shall not receive commissions on errors made in assessments, on abatements or deductions from assessments allowed the taxpayer, nor on taxes on real estate bid in by the state at tax sales, nor on taxes which would be due on property except for the provisions of the law exempting homesteads from state taxes, nor shall he, after the abstract book has been turned over to the tax collector, receive commissions on any assessment to which an objection by the taxpayer, regularly entered, may then be pending, until such objection has been disposed of and proper assessment ascertained and determined.



Section 40-4-5 - Schedule of fees.

For making the demand on the taxpayer for his list of property to be returned and for each return of property to "owner unknown," to be charged to the taxpayer or property assessed and collected with the taxes, the assessor shall be entitled to $5, to be entered upon the return and assessment. But the assessor shall be entitled to only one demand fee against each taxpayer. For serving each subpoena for state witnesses or notice issued by order of the Department of Revenue or board of equalization, the assessor shall be entitled to receive $5, to be taxed against the taxpayer and collected with the taxes, if the case made against such taxpayer is sustained; otherwise, he shall receive no fees for the serving of such subpoena.



Section 40-4-6 - Deputies.

The tax assessor is authorized to appoint deputies, and the acts of such deputies shall be recognized as his acts, and he shall be responsible for any loss sustained by any taxpayer or by the state or county by reason of any unlawful act done by any such deputies. Such deputies shall receive no compensation for their services out of the state or county revenue, except in cases otherwise provided by law.



Section 40-4-7 - Printing and furnishing blank forms; copy of returns.

It is the duty of the assessor to have printed, at the expense of the county, a sufficient number of assessment blank forms in the form furnished and prepared by the Department of Revenue; and, upon request of any taxpayer or state deputy tax assessor, the assessor shall furnish him with a copy or copies for the use of such taxpayer in listing his property for taxation. Said blank forms when filled out and returned to the tax assessor shall be known as the "tax return." Upon demand of any person making a return of property for taxation, the assessor shall furnish him with a copy of such return.



Section 40-4-8 - Duty of county officials to furnish assessor and collector with books, blanks, and stationery.

It shall be the duty of the county commissions of the several counties in this state to supply the tax assessor, tax collector, and such other tax officials or agents whose duty it is to assess and value property for taxation under this title with all necessary books, stationery, and printed blanks for the proper conduct of their several offices.






Chapter 5 - TAX COLLECTORS.

Section 40-5-1 - Keeping office open; visits to precincts.

The tax collector shall keep his office open at the courthouse all the year round. In all counties of the state having a population of 100,000 or less according to the last or any subsequent federal census, the tax collector shall be required between October 1 and January 1 in each year to visit each precinct in the county by himself or by deputy to collect the taxes, and he shall give the same notice of such appointments as is given by the tax assessor. The county commission may by order duly entered on the minutes relieve the tax collector from making the visits to each voting place above provided for when in the judgment of the commission it is deemed advisable and shall by order specify the places in the county which the tax collector shall visit.



Section 40-5-2 - Deputies.

The tax collector is authorized to appoint deputies, and the acts of such deputies shall be recognized as his acts, and he shall be responsible for any loss sustained by any taxpayer or by the state or county by reason of the acts done by such deputies in the line of their powers and duties. Such deputies shall receive no compensation for their services out of the state or county revenue, except as otherwise provided by law.



Section 40-5-3 - Bonds.

Before assuming office the tax collector must execute a bond in duplicate with a surety company authorized to do business in Alabama, payable to the State of Alabama, in an amount to be determined for every county by the Comptroller. The amount of the bond for each tax collector will be set at the beginning of his elected or appointed term for the duration of such term. A new bond for an additional amount may be required whenever, in the judgment of the Comptroller, the public welfare demands such action. The amount of the bond will be determined by the use of the following table based on a percentage of the total annual taxes collected as recorded in the latest audit report for each office published at least four months prior to the date the bond is required to be filed:

TABLE FOR COMPUTING AMOUNT OF TAX COLLECTOR'S BOND.

The bond of the tax collector shall be approved by the Comptroller, conditioned faithfully to discharge the duties of his office, which are or may be required of him by law during the time he continues therein or discharges any of the duties thereof. The bond, in duplicate, shall be sent to the office of the Comptroller on or before September 1, next after his election or, if appointed, prior to the date that he is to assume the duties of the office, for the Comptroller's approval. One copy shall be retained and filed in the Comptroller's office, and one copy shall be returned to the office of the probate judge to be filed and recorded in his office. The cost of the bond required by this section shall be paid out of the general fund of the county on a warrant of the county commission, and the same shall be a preferred claim against the county.



Section 40-5-4 - Commissions.

The tax collector shall be entitled to receive commissions on taxes collected by him, not including taxes on real estate bid in by the state at tax sales and taxes which would be due on property except for the provisions of the presently applicable law exempting homesteads from state taxes, as follows: In counties where collections, not including taxes on real estate bid in by the state at tax sales and taxes which would be due on property except for the provisions of the presently applicable law exempting homesteads from state taxes, do not exceed $12,000, the rate of commission shall be 10 percent on the first $5,000, five percent on the next $4,000 and four percent on the remainder. The commission herein provided for is to be calculated on collections for real property and personal property, except motor vehicles, for the general fund of the state and county. In counties where the collections, not including taxes on real estate bid in by the state at tax sales and taxes which would be due on property except for the provisions of the presently applicable law exempting homesteads from state taxes, exceed $12,000, the commissions shall be as above declared up to $12,000, and one and one-half percent on the remainder up to $15,000, and one percent on the remainder above $15,000. The commissions for collections of taxes on motor vehicles for the general fund of the state and county shall be calculated on the same basis and at the same rate as provided for the collections on real property and personal property other than motor vehicles for the general fund of the state and county. The amount of the commissions on taxes which would be due on property except for the provisions of the presently applicable law exempting homesteads from state taxes shall inure to the benefit of the General Fund of the state only and shall be covered into the Treasury to the credit of said fund. He shall also be entitled to receive two percent on all collections made by him of special taxes, whether such special taxes are levied for the state or county, to be paid out of such special taxes. The tax collector shall receive two percent commissions on all special county or district taxes levied for school purposes. The collector may retain his commissions upon collections when he makes payment into the Treasury.

In Jefferson County, no fees or commissions shall be allowed for collecting the three-mill county school tax and the three-mill district school tax.

In all counties having a population of 225,000 or more inhabitants according to the last or any subsequent decennial federal census, the license commissioner, director of revenue, or other official in such counties now charged with the duty of collecting ad valorem taxes due the state and county on motor vehicles shall continue to collect said ad valorem tax due the state and county on motor vehicles and all fees, charges, and commissions for collecting said ad valorem tax on motor vehicles provided in this section to be paid to the tax collector shall be paid to said license commissioner, director of revenue, or other official now charged with the collection of said ad valorem tax on motor vehicles in such county, and he shall pay said commissions into the county treasury, and all commissions collected by the tax collector in such counties who is on a salary basis shall be paid into the county treasury, and said commissions so collected and paid into the county treasury shall be the property of the county.



Section 40-5-5 - Disposition of fees paid to collector on a salary basis.

In all counties where the tax collector is paid on a salary instead of a fee basis, all fees allowed under the terms of this title to be paid to the tax collector shall by said tax collector be paid into the county treasury, or to such officials performing the duties of county treasurer.



Section 40-5-6 - Fees for demand on delinquent taxpayers and for levy and sale of property.

For making actual demand on delinquent taxpayers, the collector shall be entitled to receive a fee of $5 from each taxpayer on whom such demand is made, which shall be charged against such taxpayer and collected for the use of the collector in the same manner and by the same means as taxes are collected, but he shall charge only one fee against each taxpayer. For making a levy on and sale of personal property for the collection of taxes, the collector shall be allowed a fee of $5 to be collected out of the property, and, in addition thereto, he shall be authorized to collect out of such property the actual expenses of keeping and moving the same to the place of sale. The collector may sell any personal property levied on at any place in the precinct that he may determine or may move the same to the courthouse of the county for sale. For the levy on and sale of a tract, parcel, or lot of land assessed to one owner, or to "owner unknown," the collector shall receive a fee of $5 in addition to the demand fee on such delinquent taxpayer, the said fee to be made a part of the judgment of sale and collected with the taxes due on the land sold or levied on for sale.



Section 40-5-7 - Demand on delinquent taxpayers.

After January 1, the collector must make a personal demand in writing upon delinquent taxpayers, or their agents charged with the duty of paying their taxes, whenever they may be found, for the amount of their taxes and fees, and when unable to find them, to make a demand by certified or registered mail directed to his last known place of residence or business, return receipt demanded. It shall be the duty of such delinquents forthwith to pay the taxes and fees assessed and charged against them, but failure to comply with the requirements of this section shall not invalidate the title to any property sold for taxes.



Section 40-5-8 - Costs on payment of delinquent taxes.

If the taxes are paid after they become delinquent, the taxpayer shall pay all costs, fees, and charges, if any, that may at the time of payment have lawfully accrued.



Section 40-5-9 - Interest on delinquent taxes.

Notwithstanding the provisions of Section 40-1-44, all ad valorem taxes becoming delinquent bear interest at the rate of 12 percent per annum, and such interest must be added to and collected as part of the taxes and reported in such manner as the Comptroller may prescribe.



Section 40-5-10 - Receipts on payment of delinquent taxes.

Upon the payment by any taxpayer of taxes, fees, and costs, if any, assessed and charged against him, the collector shall give a receipt therefor from the book mentioned in Section 40-5-11, showing the name of the taxpayer, the date of the payment, the total assessed value of real and personal property, separately, and stating the amount of the state, county, and special taxes separately, together with the interest, costs, and fees, and such receipt shall be prima facie evidence that such taxpayer has paid all his state and county taxes for that year on the real and personal property and other subjects of taxation contained in his assessment lists and all fees and costs mentioned in such receipt. When any taxpayer shall pay all the taxes on any parcel of real estate separately assessed, the description thereof shall be placed on the receipt.



Section 40-5-11 - Book of receipts with duplicate sheets.

The collector shall keep a book or books of receipts with duplicate sheets for each tax year, from which all receipts given to taxpayers must be taken; and, on payment by any taxpayer, the collector shall enter on the duplicate from which the receipt is taken the name of such taxpayer, the date of payment and the amount of taxes and the interest and costs as specified in the receipt prescribed in Section 40-5-10, and such duplicate and the receipt taken therefrom shall bear the same number and correspond in all respects. Such book or books at the end of the tax year shall be delivered by the collector to the chairman of the county commission, and the production thereof by the collector may be compelled by such commission at any time before such delivery.



Section 40-5-12 - Payments by purchasers, lien holders or mortgagees of real estate.

A purchaser, lien holder, or mortgagee of real estate or personal property included in an assessment with other real estate or personal property of the person to whom the real estate or personal property was assessed or subject to the lien of taxes upon other real estate or personal property shall not be required to pay the entire amount of taxes due by the person or corporation to whom such real estate or personal property purchased or on which a lien or mortgage is held is assessed, but may discharge the tax lien against such real estate or personal property purchased or on which a lien or mortgage is held by paying to the tax collector of the county in which such taxes are due and payable the actual amount of taxes due on such real estate or personal property purchased or in which a lien or mortgage is held based on the taxable value of such purchased or encumbered property as assessed for taxation by the person or corporation to whom assessed; provided, that such person or corporation to whom such purchased or encumbered property is assessed or for whose taxes such purchased or encumbered property is subject to a tax lien has sufficient other real estate or personal property returned or assessed and subject to levy or sale out of which the remainder of the taxes may be collected by the tax collector and, provided further, that the taxable value of the real estate or personal property sought to be discharged from such tax lien can be ascertained from the assessment.



Section 40-5-13 - Payment when parcels of real estate listed separately.

Any person listing for assessment more than one piece or parcel of real property which has been listed and valued separately may pay taxes on any one or more of said pieces; provided, that he shall first pay taxes on all personal property listed by him in said assessment.



Section 40-5-14 - Levy and sale of personal property - Time; notice; location.

After January 1 of each year, the tax collector must proceed, without delay, to levy upon the personal property of delinquent taxpayers for the payment of their taxes and, after having first given 10 days' notice of the time and place of sale, with a description of the property to be sold, by posting the same at three or more public places in the precinct of the residence of such delinquent, either at the time of assessment or of the levy, or, if he is a nonresident of the county, in the precinct in which the levy is made he must sell the same, or so much thereof as may be necessary to satisfy the taxes, fees, and expenses of sale, including the expenses of keeping the property and moving the same to the place of sale in front of the courthouse of the county, or at the voting place, or at the residence of such delinquent, or at any other place in the precinct in which such notice was posted, at public outcry to the highest bidder for cash, and the property so sold shall not be subject to redemption. For making such sale, the collector shall be allowed a fee of $5, to be collected out of the property. Such taxpayer may, at any time before the sale, pay the taxes, interest, fees, and expenses, including the collector's fees for the sale, the same as if it had been made, and thereby discharge the levy.



Section 40-5-15 - Levy and sale of personal property - Application and disposition of proceeds.

The proceeds arising from such sale shall be applied to the payment of the expenses of the sale and of the taxes, interest, and fees due from such taxpayer, and any balance remaining shall be paid to the owner of the property, if present at the sale; if not present or if present and he refuses to receive the same, the collector shall deposit such balance with the county treasurer or, if there is no county treasurer, with such officer entrusted with the county funds, taking a receipt therefor, and the same shall be kept as a special fund; and, whenever the owner shall apply to the collector for such balance, the collector shall deliver to him the receipts therefor, and upon presentation thereof by such owner, the officer with whom such deposit was made shall pay to him the amount expressed in the receipt. But if such excess is not called for in three years after such sale by the person entitled to receive the same, upon the order of the county commission, stating the case or cases in which such excess was paid, together with a description of the property sold, when sold and the amount of such excess, the county treasurer shall pass such excess money to the credit of the general fund of the county and make record of the same on his books, and such money shall thereafter be treated as a part of the general fund of the county.



Section 40-5-16 - Levy and sale of personal property - Shares of stock.

Repealed by Act 99-665, 2nd Sp. Sess., p. 131, §9. As to effective date, see the Code Commissioner's Notes.



Section 40-5-17 - Levy and sale of personal property - When delinquent taxpayer has left county.

When the collector has information that any person owing taxes in his county, whether due or not, has left the county, he shall make out and certify to the judge of probate a bill against such person and procure the approval thereof by the judge of probate in all respects as provided in Section 40-5-31, and such bill shall operate as a writ of fieri facias, and the same may be executed by the collector if the personal property of the taxpayer is found in his county or may be by such collector forwarded to the collector of any county in which the taxpayer has any property, and the collector of such other county, on the receipt of such writ, shall file the same for record in the probate office in his county and, without delay shall give notice to the delinquent taxpayer in person or by certified or registered mail, return receipt demanded. On failure of said delinquent taxpayer to satisfy after 30 days from date of such notice the taxes, fees, and costs due under the writ, in addition to the recording fee and a fee of $5 for executing such writ, he shall proceed to execute the same as if issued in his county. He shall remit collections thereon to the collector sending him the writ and is liable under his bond for any neglect of duty under this section.



Section 40-5-18 - Levy and sale of personal property - No property exempt.

No property shall be exempt from levy and sale for the payment of taxes and the fees and charges lawfully incurred in assessing and collecting taxes against the owner thereof.



Section 40-5-19 - Sale of real property if personalty insufficient.

When no personal property can be found out of which the taxes of any delinquent taxpayer can be collected, or an amount insufficient to fully satisfy such taxes, the real estate of such taxpayer or the real estate upon which such taxes are a lien shall be sold for the payment thereof, or of the balance due thereon, in the manner hereinafter prescribed. But the failure of the tax collector to so exhaust such personal property shall not invalidate the sale of any real estate.



Section 40-5-20 - Garnishment of delinquent taxpayers - Notice.

If the collector ascertains or has just cause to believe that any person is indebted to, or has in his possession or under his control any money, property, or choses in action belonging to any delinquent taxpayer in his county, he shall forthwith serve upon such person a notice in writing to appear before some court in the county having jurisdiction of the amount involved, naming the court, to answer as garnishee and under oath whether he was indebted to such taxpayer at the time of the service of the notice or at the time of making his answer, or whether he will be indebted to him by any contract then existing, and if so, the amount of such indebtedness, and whether he has in his possession, or under his control any and what money, property, or choses in action belonging to such taxpayer; and in such notice he shall state the amount of the taxes and fees due from such taxpayer. He shall also forthwith give such taxpayer, if in the county, written notice of the service of such garnishment; and if he is not in the county and resides in the state, and his address is known or can be ascertained, he shall give notice to such taxpayer, and the garnishment and notice he shall, without delay, return executed to the court before which the garnishee is cited to appear. It shall be the duty of the collector, as far as by diligent inquiry he can, to ascertain what persons are indebted to or have in their possession any money, property, or choses in action belonging to any delinquent taxpayer.



Section 40-5-21 - Garnishment of delinquent taxpayers - Procedure.

Such proceedings shall be conducted in the name of the state and before the circuit court.



Section 40-5-22 - Garnishment of delinquent taxpayers - Fees.

The clerk and the sheriff shall be entitled to the same fees as in cases of garnishment on judgments, and the collector to $2.



Section 40-5-23 - List of insolvents and list of errors in assessments - Reports; publication; advertisement costs.

The tax collector shall in each year report on oath to the Department of Revenue at Montgomery, and to the county commission at the June meeting thereof, a list on a form prescribed by the Department of Revenue of the persons from whom the taxes assessed against them cannot be collected, with the amount of taxes, state and county assessed against each, which shall be termed "list of insolvents," and a list of such persons as have been overassessed or wrongfully assessed, with the taxes, state and county assessed against each, which shall be termed "list of errors in assessments," and any taxes which may be in litigation, in order that the same may be passed upon and determined by the commission. The tax collector shall cause the said "list of insolvents" to be published twice during the month of July following the submission thereof at the first regular meeting in June of the county commission. Said publication shall be made in a daily newspaper printed and published in said county or, if no such paper is published therein, then in a weekly newspaper published in said county; if there is neither a daily nor weekly newspaper of any sort published in said county, then he shall post said "list of insolvents" in the courthouse and in three other conspicuous places in said county and keep said posting available for the public during the entire month of July. A failure to publish said list as here required shall constitute a misdemeanor.

One third of the cost of advertisement provided in this section shall be paid out of the General Fund of the state by warrant drawn by the Comptroller, and two thirds thereof shall be paid out of the general fund of the county in which said advertisement is made.



Section 40-5-24 - List of insolvents and list of errors in assessments - Examination and correction.

At the first regular meeting in June, the county commission shall make a careful and rigid examination of such lists and of the facts pertaining thereto, in consultation with the tax assessors, and shall ascertain and determine what taxes contained in the lists of insolvents the collector could not, by the use of due diligence, have collected, and what taxes contained in the list of errors in assessments should not have been collected by him by reason of such errors, and shall correct such list accordingly, shall credit the collector with the county taxes contained in such list as corrected and shall ascertain what taxes are in litigation and credit the collector with the county taxes so in litigation. The credits allowed the tax collector under this section shall be approved by the Department of Revenue.



Section 40-5-25 - List of insolvents and list of errors in assessments - Certification of corrected lists to Department of Revenue.

Within 10 days after the meeting of the county commission at which such allowances were made, the presiding officer of the commission must certify to the Department of Revenue and the Comptroller separately the itemized list as ascertained and allowed by the commission of insolvent taxes, errors in assessments and taxes in litigation, showing in each instance the name of the taxpayer and the amount of state taxes and special taxes charged against him and, in the case of taxes in litigation, showing also when and in what court suit was brought; and if such lists are found to be correct and have been approved by the Department of Revenue, the Comptroller must, upon the final settlement of the collector, allow him credit for the amount of state taxes and special state taxes shown by such lists.



Section 40-5-26 - New accounts of insolvent taxes and taxes in litigation stated with collector.

Upon the allowance and credit to the tax collector of insolvent taxes and taxes in litigation, as provided in Sections 40-5-24 and 40-5-25, the county commission shall, on behalf of the county, state a new account against the collector for the amounts of insolvent county taxes and county taxes in litigation so allowed and credited; and, upon allowance by the Comptroller of the credits for insolvent state taxes and state taxes in litigation, as provided in Section 40-5-25, a new account must be stated by the Comptroller against the collector for the amounts of insolvent state taxes and the amounts of state taxes in litigation so allowed and credited; and the collector shall remain charged with such sums until the liability is discharged, as hereinafter provided.



Section 40-5-27 - Presiding officer of county commission to deliver list of insolvent taxpayers and taxes due to collector.

Within 20 days after such allowances are made, the presiding officer of the county commission shall, from the list of insolvent taxes so allowed, make out and deliver to the collector a separate list for each precinct in the county, showing the name of each insolvent taxpayer, the amounts of state and county taxes and costs, if any, due from him, and such collector shall receipt for such lists.



Section 40-5-28 - Collection of insolvent taxes.

It is the duty of the collector to proceed with all diligence to collect such insolvent taxes and to make monthly reports, payments, and settlements thereof with the Comptroller and county treasurer, as he is authorized and required to do in the collection of taxes which have not been declared insolvent, and he is entitled to the same commissions upon such insolvent taxes collected by him as are allowed by law upon the same character of taxes which have not been declared insolvent.



Section 40-5-29 - Final report of uncollected balances of insolvent taxes.

At the first regular meeting of the county commission held during the year next succeeding, the collector must make final report of the uncollected balances of such insolvent taxes, showing the name of every insolvent taxpayer from whom he has been unable to collect, the amounts of state and county taxes due from him and an itemized report of the taxes still in litigation; and thereupon, if the commission is satisfied that the collector has made diligent effort to collect such taxes, the commission shall make an order allowing the collector credit for such insolvent taxes as he has been unable to collect and for taxes remaining in litigation and shall credit him with all county taxes included therein; and the presiding officer shall certify the same to the Comptroller, who shall thereupon credit the collector with the state taxes included in the lists so allowed. The account for taxes remaining in litigation shall thereafter be kept in such manner as the Comptroller may prescribe.



Section 40-5-30 - Report when collector retires from office.

If the collector, while charged with the collection of insolvent taxes and taxes in litigation, shall retire from office before the expiration of the time allowed to make such collection, he shall make, to the meeting of the county commission next following the date of his retirement, the report required by Section 40-5-29, whereupon allowance must be made and certified and credits entered as provided in said section; but his successor in office must be charged with the several accounts so credited to the retiring collector and is charged with the duty of collecting, reporting, and paying the same and making final report of uncollected balance in all respects as if no change in office has been made.



Section 40-5-31 - Taxpayer about to jeopardize possibility of collection - Duty of collector.

It shall be the duty of the tax collector, whenever upon information or otherwise he has good reason to believe that any person owing taxes, whether due or not, is about to leave or remove his property from the county, or that such person is closing out or going out of business or disposing of substantially all of his personal property and thereby the collection of such taxes is endangered, to make out and certify to the judge of probate a bill against such person for the amount of such taxes and any fees due the assessor or collector; and, upon the approval thereof by the judge of probate in writing endorsed thereon, such bill shall operate as a writ of fieri facias which the collector is authorized to execute by levy and sale, in the same manner as sheriffs are authorized to execute such writs when issued out of the circuit court. Said writ may be executed in any county of the state where property of the taxpayer is found. The collector of such county must execute the writ forwarded to him by the collector of the county where the assessment was made, the same as if issued in his own county. He shall remit collections thereon to the collector sending him the writ and is liable on his bond for any neglect of duty under this section. Advertisements in newspapers or otherwise of sales of any personal property as a closing out sale, fire sale, bankrupt sale, or any sale of like character shall be prima facie evidence that the collection of taxes due on property so advertised is endangered within the meaning of this section.



Section 40-5-32 - Taxpayer about to jeopardize possibility of collection - Liability of collector for failure to act.

On failure of the tax collector to act when notified that any person is about to leave or remove his property from the county or that such person is closing out or going out of business or is disposing of substantially all of his personal property by a closing out sale, bankrupt sale, fire sale, manufacturers' sale, or otherwise, and the collection of taxes due or to become due is endangered, he shall be liable for the amount of taxes assessed against such person.



Section 40-5-33 - Collection and report of countywide and school district taxes.

The tax collector shall collect all countywide and school district taxes and all other taxes as may be required by law and shall report and disburse such taxes in the manner provided by law.



Section 40-5-34 - Assessment and collection of escaped taxes - Procedure.

It is the duty of the collector, when engaged in the collection of taxes for any year, if he discovers that any person or property within his county has not been assessed with the tax or taxes lawfully chargeable to such person or property for that year, or any preceding year, not more than five years before that time, forthwith to assess and collect the taxes due on the same and in writing to notify the assessor of the fact so discovered, in order that proper assessment of unassessed taxes may be made, and the collector has the same authority to administer oaths and propound questions as the assessor has, and any party failing or refusing to answer such questions or to give in his property shall be liable to the same penalties as provided in cases where parties fail or refuse to return their property to the assessor or answer the questions required to be propounded by the assessor. In such assessments of escaped taxes, the taxpayer on giving notice to the tax collector shall have the right of appeal as provided for escaped assessments made by the tax assessor, and all provisions and conditions applying thereto shall apply as to escaped assessments made by the tax assessor.



Section 40-5-35 - Assessment and collection of escaped taxes - Report to assessor.

Whenever the collector assesses and collects any escaped taxes, he shall forthwith report the same to the tax assessor who shall enter such assessment in the back part of the book of assessments and shall certify the amount collected and the items of property so assessed in the form of an abstract to the Comptroller, and the Department of Revenue and the collector is chargeable with the same to the amount of taxes due the state and county, respectively.



Section 40-5-36 - Reports and payments into particular treasuries - Procedure.

The tax collector on October 15 of each year and on the first and fifteenth day of each month thereafter shall make under oath, to the county treasurer and school treasurer or, if there is no county treasurer or school treasurer in the county, to the custodian of the funds of the county and schools, an itemized report in writing, a copy of which shall be by the collector forwarded to the Comptroller, and a copy filed with the probate judge, setting forth separately the taxes, interest, and penalties collected by him for the state, county, and schools since the making of his last report; and within five days after making such report, he must pay to the State Treasurer all state taxes, interest, and penalties then due from him to the state, and he must also pay to the county treasurer and to the school treasurer or, if there is no county treasurer or school treasurer in the county, to the custodian of the funds of the county and of the schools, all county taxes, interest, and penalties and all school taxes, interest, and penalties then due from him to the county and to the schools, by him before that time collected. Where any official other than a tax collector is charged with the collection of ad valorem taxes on automobiles, such official may make his said reports and distribution of ad valorem taxes collected on automobiles, trucks, trailers, motorcycles, and all other motor vehicles at the same time he distributes money received by him for motor vehicle licenses. The county treasurer and the school treasurer, or, if there is no county treasurer or school treasurer in the county, then the custodian of the funds of the county and of the schools, shall give to the collector a receipt in duplicate of such semimonthly payment, one of which duplicates shall be promptly forwarded to the Comptroller by the tax collector. If no collection of taxes, interest, or penalties have been collected by the collector prior to any reporting date, he shall make the report herein required stating under oath that no taxes, interest, or penalties were collected during the period for which report is made. Should report and payment of taxes, interest, and penalties herein required not be made within 10 days after same is due, the Comptroller shall immediately notify the Chief Examiner of Public Accounts, who shall forthwith cause the books of the official to be examined, and the Comptroller shall also immediately notify the tax collector's bondsmen, who may within 30 days from date of notice from the Comptroller withdraw from further responsibility as such bondsmen by giving 15 days' notice by certified or registered mail to the tax collector, the probate judge of the county and the Comptroller, but such bondsmen shall not be relieved of any responsibility with respect to the tax collector arising during the time they are on his bond. When the bondsmen on a tax collector's bond serve notice of their desire to withdraw from the responsibility as such bondsmen as herein provided, it shall be the duty of the tax collector to make, on or before the withdrawal date of his then bondsmen, a new bond in an amount and with such surety as may be required by law. Upon failure of the tax collector to make such new bond, the Comptroller shall notify the Governor that a vacancy exists in the office of tax collector of the county, and the Governor shall appoint a tax collector to serve the remainder of the term for which the former tax collector was elected or appointed to serve. The tax collector appointed to serve the remainder of the term shall, before entering upon the duties of the office, make bond in the amount and with such surety as is required by this code.



Section 40-5-37 - Reports and payments into particular treasuries - Failure to make report to Comptroller.

The treasurer of the county and the school treasurer, or if there is no county treasurer or school treasurer, then the custodian of such funds, shall each immediately report to the Comptroller should the tax collector fail to make the report and tax payments within the time and in the manner required of him. The reports made to the Comptroller, the treasurer of county funds and the treasurer of school funds or the custodian of such funds shall be open to inspection at all reasonable hours.



Section 40-5-38 - Death of collector.

On the death of any tax collector, his personal representative, general or special, must, out of the first moneys that come into his hands belonging to the estate of his decedent and as soon as the same come into his hands, pay to the proper state, county, and school officers the amount of public funds collected by such decedent not paid over by him at the time of his death and must make settlement with such officers of any unsettled accounts of such decedent with the state, county, and school officers touching the affairs of his office, as soon as practicable and not later than the time when the tax collectors are required to make settlements.



Section 40-5-39 - Special taxes - Receipts on collection of special taxes.

Whenever any tax collector collects any special taxes, he shall specify in the receipts given to the taxpayers the amount of such taxes and the purposes for which they were levied and collected.



Section 40-5-40 - Special taxes - Payments on collection.

Such special taxes when collected must be paid over by him to the county treasurer or, if there is no county treasurer to the custodian of the funds of the county, and the county treasurer or, if there is no county treasurer, the custodian of the funds of the county receiving such special taxes shall keep the same separate and distinct from all other public funds and shall keep a separate account thereof and shall promptly disburse the same upon orders drawn thereon by the legally authorized authority.



Section 40-5-41 - Special taxes - Closing accounts on accomplishing purpose for which collected.

When the object for which such special taxes were levied and collected shall have been accomplished or for any other reason the same are no longer required for the purpose for which they were levied, the parties charged with the administration or application thereof shall notify the treasurer or, if there is no county treasurer, the custodian of the funds of the county, who shall thereupon close the account of such taxes and transfer any balance remaining to the account of the general fund of the county.



Section 40-5-42 - Collection of taxes by action.

In cases where there is no provision by law authorizing the collection of taxes by an action, the taxes due to the state or to any county, city, town, special school district, or other special district may, after the same shall become delinquent, be collected by the state or by any county, city or town, or county or city board of education, by an action in any court of competent jurisdiction.

In addition to the remedy here given to public agencies for the collection of taxes due them by an action, the tax collector of every county is authorized to sue in his own name and in the capacity of his office for the recovery of all taxes collectable by his office which are due to any of the above agencies or any other public agency for which the tax collector is charged with the responsibility of collecting the tax. Such county tax collectors are also authorized to act in their own names and in the capacity of their office in any bankruptcy or other insolvency proceeding, or any other type of litigation or court proceedings wherein taxes due any public agency which are collectable by such a tax collector may be recovered, and to take such action in such proceedings as may be appropriate or necessary for the collection of such taxes due any of said agencies.



Section 40-5-43 - Settlements with particular treasurers.

The collector must, on or before July 1 in each year, make a final settlement, under oath, with the county treasurer and school treasurer or, if there is no county treasurer or school treasurer in the county, with the custodian of the funds of the county for all the county taxes which have been assessed and levied for the use of the county and all taxes levied for the use of the schools and then pay over to the county treasurer and school treasurer or, if there is no county treasurer in the county, to the custodian of the funds of the county the balance of the county tax due from him as such tax collector and not paid over prior to that date, and shall make final settlement with the treasurer of school funds of all school taxes which have been assessed and levied and pay over to the treasurer of school funds the balance of school taxes due from him as such tax collector and not paid over prior to that date.



Section 40-5-44 - Final settlements and payments by collectors.

On or before July 1 in each year, the tax collector must make final settlement, under oath, with the Comptroller, of all matters pertaining to the office of tax collector and pay over to the State Treasurer the balance which may be found due from him for taxes with which he is chargeable under the laws of the state, and at that time he must also account to the Comptroller and pay over to the proper governmental authorities and any holder of a tax lien certificate issued pursuant to Acts 1995, No. 95-408 all money received by him for the sale of lands and other property which may have been sold for payment of taxes and also account to the Comptroller for all lands bought by the state. He must also report under oath to the Comptroller and pay over to the State Treasurer all escaped taxes assessed and collected by him. For failure of any tax collector to make any of the settlements herein required to be made by July 10 of each year, he shall forfeit ten dollars ($10) per day, which shall be deducted from the amount of commissions due and payable to him on such settlements respectively; and it shall be the duty of the Comptroller, or the county treasurer, or the custodian of the county funds, as the case may be, to withhold all commissions in cases where settlements are not made by July 10 of each year.



Section 40-5-45 - Mileage to and from seat of government.

The tax collector shall receive the rate per mile allowed by law for state officers and employees, once each year, in going to and returning from the seat of government for the purpose of making the final settlement provided for in Section 40-5-44, the distance to be the same as that established by law for the members of the Legislature.



Section 40-5-46 - Lien of tax collector.

When any tax collector fails to collect any taxes and the same are charged against him on settlement with the state or county, the collector shall be subrogated to the lien of the state and shall have a lien upon the real and personal property of the person, firm, or corporation against whom such taxes were assessed, if same were properly assessed against such person, firm, or corporation, for repayment to him of such money, which lien may be enforced in favor of such tax collector in the same manner that the liens for taxes in favor of the state and county may be enforced, at any time within 12 months after same are charged against such tax collector. The owner, his heirs, or personal representatives, or any person having an interest therein or in any part thereof, legal or equitable, in severalty or as tenant in common, including a judgment creditor, mortgagee, or other creditor having a lien thereon, or on any part thereof, shall have the same right to redeem real estate sold to satisfy a tax collector's lien and may redeem in the same manner as is provided by law for the redemption of real estate sold to satisfy the lien of the state for taxes.



Section 40-5-47 - Collection of ad valorem tax revenues earmarked for support of fire protection and emergency services.

(a) Unless authorized by local law, the county revenue departments are prohibited from charging and retaining any collection fees for collecting and otherwise administering any special two mills of ad valorem tax authorized by referendums on June 4, 1996 and levied in any county for fire protection and emergency services.

(b) This section shall become effective retroactive to the date authorized by referendums on June 4, 1996, and approved by the Governor. The intent of this legislation is for all monies collected under this referendum to go to fire and emergency services outlined above in subsection (a).






Chapter 6 - SUPERNUMERARY TAX COLLECTORS, TAX ASSESSORS, LICENSE COMMISSIONERS, ETC.

Section 40-6-1 - When officials commissioned as supernumeraries.

(a) In the various counties of the State of Alabama having a population of less than 600,000 inhabitants according to the last or any subsequent federal decennial census, any tax collector, tax assessor, revenue commissioner, license commissioner, or other elected or appointed official charged with the assessment or collection, or both, of ad valorem taxes in any county of the State of Alabama:

(1) Who has served for 14 years as such an official in any county of Alabama and who has become permanently and totally disabled, proof of disability being made by certificate of three reputable physicians; or

(2) Who has served for 12 years as a county official for any county of Alabama, at least 10 years or more continuously as tax collector, tax assessor, license commissioner, revenue commissioner, or other elected or appointed official charged with the assessment or collection, or both, of ad valorem taxes, and who is not less than age 60;

May elect to become a supernumerary tax collector, tax assessor, revenue commissioner, license commissioner, or other elected or appointed official charged with the assessment or collection, or both, of ad valorem taxes of the county in which the official serves by filing a written declaration to that effect with the Governor. If the Governor finds any declarant qualified either under subdivision (1) or (2) of this subsection, a commission as supernumerary tax collector, tax assessor, revenue commissioner, license commissioner, or other elected or appointed official charged with the assessment or collection, or both, of ad valorem taxes for the county in which the official has served shall be issued to the declarant by the Governor. In computing length of service, the time served as any other county-wide elected official or the time served as chief clerk of the tax collector, tax assessor, license commissioner of any county, shall be counted.

(b) In the various counties of the State of Alabama having a population of less than 600,000 inhabitants according to the last or any subsequent federal decennial census, any person who has served 18 years as a county official for any county of Alabama, the last six or more years as tax collector, tax assessor, revenue commissioner, license commissioner, or other elected or appointed official charged with the assessment or collection, or both, of ad valorem taxes, and previously at least 12 years as chief clerk to the tax collector, tax assessor, revenue commissioner, license commissioner, or other elected or appointed official charged with the assessment or collection, or both, of ad valorem taxes, or previously at least 12 years as a county commissioner, who is not less than age 60 or who has become permanently and totally disabled, proof of that disability being made by certificate of three reputable physicians, may elect to become a supernumerary tax collector, tax assessor, revenue commissioner, license commissioner, or other elected or appointed official charged with the assessment or collection of taxes, or both, by filing a written declaration to that effect with the Governor. If the Governor finds that any declarant is qualified under this subdivision, a commission as supernumerary tax collector, tax assessor, revenue commissioner, license commissioner, or other elected or appointed official charged with the assessment or collection, or both, of ad valorem taxes, for the county in which the official has served shall be issued to the declarant.



Section 40-6-2 - Oath; assumption of duties, etc., in case of vacancy.

Such supernumerary tax collector, tax assessor, license commissioner, or other elected official charged with the assessment and/or collection of any ad valorem taxes in the various counties of the State of Alabama shall take the oath of office prescribed for tax collectors, tax assessors, license commissioners, or other elected officials charged with the assessment and/or collection of any ad valorem taxes in this state; and, if a vacancy shall occur in the office in the county in which the supernumerary tax collector, tax assessor, license commissioner, or other elected official charged with the assessment and/or collection of any ad valorem taxes holds his commission, he shall immediately assume and exercise all of the duties, power, and authority of such official in said county until a successor is appointed by the Governor of the State of Alabama.



Section 40-6-3 - Life tenure; compensation; cost-of-living increase.

(a) Every supernumerary official shall serve for life and shall receive from the county governing body, in equal monthly installments on the first of each month, or in such installments as other county officials or employees are paid, an annual salary as follows:

(1) For 12 years' service the official shall receive 60 percent of the average compensation during the last four years served as an official charged with assessing and collecting ad valorem taxes.

(2) For 14 years' service the official shall receive 65 percent of the average compensation.

(3) For 16 years the official shall receive 70 percent of the average compensation.

(4) For 18 or more years the official shall receive 75 percent of the average compensation; provided, however, no person shall receive more than forty-nine thousand six hundred dollars ($49,600) per year.

The county governing body may, by majority vote of the membership, elect to increase or remove this monetary limitation on compensation for any person who assumed supernumerary status after September 30, 1993.

The tax collector, if there is a supernumerary tax assessor or tax collector in the county, or the license commissioner or person charged with the collection of ad valorem taxes other than the tax collector, if there is a supernumerary license commissioner or other official charged with the assessing or collecting, or both, of ad valorem taxes in the county, shall from the first money collected by the official pay to the county governing body the sum which shall be paid to the supernumerary official as heretofore set forth. The sum shall be deducted on a pro rata millage basis from payments to the state, county, and all subdivisions and agencies thereof, except municipalities, to which the person collecting ad valorem taxes is charged with the distributing of ad valorem taxes collected under the law. Notwithstanding the foregoing, if the official dies without leaving a surviving spouse, or otherwise becomes disqualified as a supernumerary official, any money remaining in the fund shall be refunded to the person by whom it is paid to the county, and the person shall distribute the money refunded to the state, county, and other subdivisions and agencies on the same pro rata millage basis that it was originally withheld.

If any official covered under this chapter dies prior to attaining the age of 60 years, but being otherwise qualified to be appointed a supernumerary official, except for age, and is survived by a spouse lawfully married to the official at the time of his or her death, then the surviving spouse shall be paid a monthly allowance equal to 50 percent of the salary which would have been paid to the official had he or she survived to the age of 60. The monthly allowance shall be paid in the same manner as provided for payment to a qualified official and shall continue for 15 years or until the marriage of the surviving spouse, whichever first occurs. Upon the death of any official covered under this chapter after he or she has become fully qualified for appointment as a supernumerary official, including age, whether appointed as a supernumerary official or whether still serving in active office, the surviving spouse of the official shall be paid a monthly allowance equal to 50 percent of the supernumerary salary being paid to the official or to which he or she would be entitled if appointed as supernumerary. The monthly allowance shall be paid in the same manner as provided for the official and shall continue for 15 years or until the marriage of the surviving spouse, whichever first occurs.

(b) Beginning with the fiscal year commencing on October 1, 2006, the supernumerary officials of a county provided for in this section shall be entitled to receive the same cost-of-living increases in compensation, that are granted to county retirees by the county commission, if approved by a resolution of a majority of the county commission. The increases shall be in the same amount or percentage and at the same time, as the case may be, as that amount or percentage increase provided to the other retirees of the county and, if not uniform, the increase shall be equal to the average increase granted to all county retirees who receive an increase.



Section 40-6-3.1 - Increase in salary.

Anything to the contrary in this chapter notwithstanding, the annual salary of every supernumerary official serving under this chapter on October 1, 1994, shall be increased by five thousand dollars ($5,000). Notwithstanding the foregoing, the percentages provided in Section 40-6-3, as amended by Acts 1994, No. 94-592, for computing supernumerary compensation, shall not apply to any supernumerary official appointed on or before April 22, 1994.



Section 40-6-4 - Deductions from salaries or fees of officials charged with assessment or collection of taxes.

The governing body shall deduct from the salary of the tax collector, tax assessor, revenue commissioner, license commissioner, or other elected official charged with the assessment or collection, or both, of any ad valorem taxes of the county, if the officials are paid by salary, an amount equal to seven percent of the annual salary paid the official by the county. The sum shall be deducted monthly and distributed at the end of the fiscal year on a pro rata millage basis to the state, county, and all subdivisions and agencies thereof, except municipal corporations, to which ad valorem taxes are paid. If the officials are compensated by fees and commissions, the tax collector shall deduct from the money paid to the tax collector, tax assessor, revenue commissioner, license commissioner, or other elected official charged with the assessment or collection, or both, of ad valorem taxes, an amount equal to seven percent of the sum paid, and the amounts shall be distributed immediately to the state, county, and all subdivisions and agencies thereof, except municipal corporations, to which ad valorem taxes are paid. If any person coming under this chapter shall end his or her tenure of office prior to becoming supernumerary as provided in Section 40-6-1, the official whose tenure of office has ended may elect to have the total amount paid by him or her refunded or, if qualified by length of service but not age, may elect to wait until reaching age 60 and then receive the annual salary as provided for in Section 40-6-3. In the event the person dies in office prior to becoming supernumerary, and leaves no surviving spouse, the amount paid in by him or her shall be paid to his or her estate. Any surplus remaining from contributions made by a supernumerary official who dies after becoming supernumerary, and without leaving a surviving spouse, but before he or she has drawn out as much as he or she had paid in prior to becoming supernumerary, shall be paid to his or her estate. In the event an official dies in office prior to serving the minimum length of time to qualify as a supernumerary, and leaves a surviving spouse, the amount paid in by him or her shall be paid to the surviving spouse. Any person desiring to come under this chapter pursuant to subdivisions (a)(2) or (b) of Section 40-6-1, shall pay to the county tax collector such proportionate sum as to equal the amount he or she would have been required to pay if he or she were employed as a tax collector, tax assessor, revenue commissioner, license commissioner, or other elected or appointed official charged with the assessment or collection, or both, of ad valorem taxes of the county, and the proportionate sum shall be distributed by the tax collector as provided in this section.



Section 40-6-4.1 - Election to participate.

Any official who is eligible to participate in the supernumerary program provided by this chapter, and who is participating or eligible to participate in any other state or county retirement program, shall elect whether he or she shall participate in the supernumerary program or in the other retirement program. Election to participate in the supernumerary program shall be made in writing to the county governing body of the county in which the official is serving within 60 days following April 22, 1994; or within 60 days after taking office as the official, whichever last occurs. If the official is participating in any other state or county retirement program, he or she shall simultaneously withdraw from that program. Upon election to participate in the supernumerary program, the official shall immediately pay to the county tax collector or other official charged with collecting ad valorem taxes, for each prior year of eligible service to which he or she is entitled credit, that sum as he or she would have paid had the official been participating in the supernumerary program during that year of service, and the tax collector or other official shall distribute that sum as provided in Section 40-6-4. The official shall thereafter be subject to the other applicable provisions of this chapter.



Section 40-6-6 - Applicability of retirement system established for elected officials.

In the event that an elected official's retirement system should hereafter be established by law, any official elected after the establishment of such retirement system who otherwise would have been covered by the provisions of this chapter shall automatically be subject to provisions of such retirement system as a matter of law.






Chapter 6A - COMPENSATION OF TAX ASSESSORS, TAX COLLECTORS, REVENUE COMMISSIONERS, LICENSE COMMISSIONERS, ETC.

Section 40-6A-1 - Legislative intent.

The Legislature recognizes the necessity of an equitable, fair, and efficiently administered ad valorem tax program to the revenue producing functions of government, both state and local, and it further recognizes that since the implementation of statewide reappraisal of property and the equalization of ad valorem taxes in this state, the complexity and burden on the officials charged with assessing and collecting such taxes has greatly increased. Likewise, great disparity has developed among the various counties of this state in both the adequacy of compensation of such officials and the distribution of the cost of administering the ad valorem tax program among the various agencies and funds receiving such taxes. Therefore, in order to secure the services of competent officials in all counties of this state to administer the ad valorem tax program and to fairly distribute the burden of funding the costs of such program, it is the intent of this chapter to establish an equitable, minimum basis of compensation of such officials and distribution of the costs of administering such program.



Section 40-6A-2 - Salary and fees of officials charged with assessing and collecting ad valorem taxes.

On and after May 3, 1990, and upon approval by the county governing body of a resolution of authorization, the tax assessors, tax collectors, revenue commissioners, license commissioners, or other officials whose primary duty is assessing and/or collecting ad valorem taxes in the various counties of this state, shall be compensated by an annual salary, each of such officials to receive as a minimum, except as hereinafter provided, an annual salary in the amount specified by the following schedule:

Provided, however, that in all counties wherein an elected assistant tax assessor or assistant tax collector has been or may hereafter be established by law to function separate and apart from the office of tax assessor or tax collector in such counties, the salary for such elected assistant officials shall be 90 percent of the salary established herein for the tax assessor or tax collector in such counties. Provided further, that in all counties wherein the offices of tax assessor and tax collector have been or may hereafter be combined, the official holding such combined office, by whatever title, shall receive a minimum annual salary of $10,000 greater than the minimum prescribed for his county in the above schedule. The salary for such officials in each of the various counties of this state shall be determined according to the above specified schedule based upon the 1980 federal decennial census. The salaries, as above determined, shall be paid on a pro rata basis out of the money collected each tax year into the general fund of each respective county of the state, and thereafter paid from said fund to such officials in equal installments. The pro rata share of the officials' salaries to be paid by each fund or agency receiving ad valorem taxes, shall be determined in each county by computing the percentage that the total collections for each fund or agency bears to the total collections of ad valorem taxes. With respect to any municipality in which that municipality's pro rata share of the officials' salaries provided for in this section is greater than the fees or commissions being paid by said municipality for assessment and collection of ad valorem taxes for the tax year immediately prior to such municipality becoming subject to the provisions of this section, the payment of such pro rata share by the municipality shall be in lieu of such fees or commissions. With respect to any municipality in which that municipality's pro rata share of the officials' salaries provided for in this section is equal to or less than the fees or commissions being paid by said municipality for assessment and collection of ad valorem taxes for the tax year immediately prior to such municipality becoming subject to the provisions of this section, the payment of such fees or commissions by the municipality shall be in lieu of such pro rata share. The pro rata share of salaries each fund or agency shall pay during the first year after implementation of this section shall be based upon the collections made during the tax year next preceding, the effective date of election to come under this section, and adjusted from year to year as may be necessary.



Section 40-6A-3 - This section not applicable to salaries of certain officials.

Notwithstanding the provisions of Section 40-6A-2, all such officials who are presently compensated by salaries which are higher than the salaries specified in the foregoing schedule shall continue to be compensated at their present salaries, subject to any other provisions of this chapter, until subsequently changed by passage of legislation affecting their respective counties. The term salary as respects such officials for purposes of this section, shall include the total compensation presently received by such officials on a salary basis of compensation, whether designated as salary or expense allowance or otherwise, provided such compensation is paid directly to such officials. Any official presently compensated on a salary basis whose total compensation as defined in this section equals or exceeds the minimum salary prescribed in Section 40-6A-2 hereof, shall be deemed to satisfy the minimum salary mandated by this chapter.



Section 40-6A-4 - Salary must equal net personal income.

All officials who are being converted from a fee basis to a salary basis by this chapter, whose net personal income from fees, commissions, allowances, or other compensation for the tax year next preceding May 4, 1982 are higher than the salaries specified in the foregoing schedule, shall be placed on a salary equal to their net personal income for such year. Such salary for said officials being converted from a fee basis to a salary basis shall continue, subject to the other provisions of this chapter, for as long as said officials continuously remain in office, and upon vacation of their office for whatever cause the salary of their successor shall be determined according to the schedule set forth in Section 40-6A-2 hereof, unless otherwise provided by the passage of local legislation affecting any of such counties. The net personal income of such officials during the tax year next preceding the effective date of this chapter shall be certified by said officials to the governing body of their respective counties, and such net personal income must be verified by the office of Examiners of Public Accounts. The term "net personal income" as used herein shall mean the total fees, commissions, allowances, and other compensation for the tax year next preceding May 4, 1982 less the total amount paid by such official in said tax year for the operation of his or her office, including salaries of any employees in such office paid by such official.



Section 40-6A-5 - Support services provided by local governing bodies; compensation of office personnel; membership in Merit System.

The governing bodies of each of the counties of this state shall provide the tax assessor, tax collector, revenue commissioner, license commissioner or such other official charged with assessing and collecting ad valorem taxes with such office personnel, clerks, and deputies, and such quarters, books, stationery, furniture, equipment, and other such conveniences and supplies as may be necessary for the proper and efficient conduct of such offices. The compensation of any personnel so provided shall be fixed by said governing body and shall be paid in equal installments out of the general fund of the county. Notwithstanding the Alabama Ethics Act, any employees working in such offices prior to the passage of such act may be continued as employees in such offices by the county governing body. All employees in such offices in counties which operate a merit system for county employees shall automatically become participants in such system.



Section 40-6A-6 - Fees, commissions, etc., must now be paid into local general fund.

All fees, commissions, allowances, or other compensation heretofore collected by or paid to officials on a fee basis of compensation shall hereafter be paid into the general fund of their respective counties.



Section 40-6A-7 - Manner of payment of fees, etc., due prior to conversion from fee to salary basis.

Any fees, commissions, allowances, or other compensation due to officials who are converted from a fee basis to a salary basis hereunder, which have been fully earned but remain unpaid on May 4, 1982, shall be paid to such officials in the same manner as such fees, commissions, allowances, or other compensation was paid to them prior to May 4, 1982.



Section 40-6A-8 - Effective date.

This chapter shall be effective on October 1 immediately following the adoption and ratification of a constitutional amendment authorizing the implementation of this chapter, or on the first day of the next term of office of the officials affected herein, whichever first occurs.






Chapter 7 - ASSESSMENT OF TAXES GENERALLY.

Article 1 - General Provisions.

Section 40-7-1 - Authority of tax assessor; duties of taxpayer.

(a) The tax assessor or other assessing official in each of the several counties shall have the right and authority to assess all real estate, together with improvements thereon, and all personal property to the party last assessing the same, or to the owner of record, except such real estate and personal property which is now or may hereafter be assessed by the Department of Revenue. The failure of the tax assessor or other assessing official to assess said property to the true owner shall not invalidate the assessment. The tax assessor or other assessing official shall have the right and authority to prescribe the proper bookkeeping method to carry out the provisions of this article, subject to the approval of the Chief Examiner of Public Accounts. Should the owner of any real estate make improvements on such property, or should any improvements be removed or destroyed or partially removed or destroyed during any taxable year, it shall be the duty of such owner to make a tax return between October 1 and prior to January 1 covering all such changes made subsequent to October 1 of the preceding tax year. Improvements partially completed on October 1 shall be reported to the tax assessor or other assessing official by the owner thereof and shall be assessed as incomplete for that tax year. It shall be the duty of any person who purchases real estate prior to October 1 of any taxable year and who owns said real estate on that date to report such purchase to and assess that property with the tax assessor or other assessing official between October 1 and prior to January 1 following such purchase. No penalty shall be charged such taxpayer for failure to report the purchase or sale of any real estate.

(b) Every person, firm, or corporation who owns, maintains, or keeps a manufactured home shall receive a decal upon the payment of the ad valorem tax on said manufactured home. Said decals shall be designed by the state Department of Revenue and displayed on the manufactured home for which the ad valorem taxes were paid, as set out in subsection (a) of Section 40-12-255.

This decal shall take the place of all other decals of any county or municipality, and there will be no other decals required. Said decal shall be proof of payment of said ad valorem taxes.



Section 40-7-2 - Commencement and completion of assessment; supplemental assessment.

The return and listing of property for taxation by the tax assessor must commence on October 1 in every year and shall be finished by him on January 1 following, but the assessor may be allowed through the third Monday in January in each year to make a supplemental return or list of property which he may have failed to have returned or listed prior to January 1, and such supplemental return must be entered as any other return and shall be embraced in the abstracts made for the Department of Finance, tax collector, and Department of Revenue.



Section 40-7-2.1 - Timing of property assessments, etc., homestead exemption.

(a) This amendatory act shall be known as the 1983 Taxpayer Convenience Act.

(b) Notwithstanding any other law to the contrary, the county tax assessor may assess property for tax purposes and perform related tax assessing functions and requirements, including the acceptance of applications for homestead exemptions, from January 1 to September 30 of each taxable year and the assessment, including the homestead exemption, shall become effective on the following October 1. Provided, however, nothing herein contained shall be construed to relieve a person claiming a homestead exemption under Sections 40-9-19 to 40-9-21, inclusive, or any other law of the responsibility of furnishing proof of age, or disability, and total gross income for the year preceding the year for which the exemption will be effective as required by law. Any person who has qualified for the homestead exemption because of age or disability and income shall not be required to reapply for the personal exemption based on age, disability, and income until the eligibility ceases. The person shall only be required to verify by signature, on a form provided by the county tax assessor, that the qualifying conditions continue to exist and return the form by mail.

(c) Notwithstanding any other law to the contrary, an attorney in a timely manner may apply to the county tax assessor for a homestead exemption on behalf of a person entitled to claim the exemption.



Section 40-7-3 - Duty of assessor to visit voting places for purpose of listing; notice of times assessor will attend to receive returns.

Between October 1 and January 1 of each year, the tax assessor shall in all counties having a population of 100,000 or less visit each voting place in each precinct for the purpose of listing property for taxation, and he shall remain there one day in all county precincts and towns of less than 1,000 inhabitants from 8:00 A.M. until 4:00 P.M. In towns, other than county seats, of 5,000 inhabitants or more, he shall remain at each place of appointment for one week, either by himself or deputy. In places of 1,000 inhabitants and not over 5,000, he shall remain at the place of appointment for three days, either by himself or deputy. The assessor shall give at least 10 days' notice by advertisement in a newspaper, if there is one published in the county, and by bills posted at five or more public places in each election precinct of the time when he will attend to receive the tax returns. Upon the failure of the tax assessor to give the notice required by this section or to attend any appointment made by him in any precinct, he shall, after legal notice, fill new appointments or forfeit all claims to fees from such persons in such precinct as were disappointed by his nonattendance. He shall keep the office open at the courthouse all the year around. The county commission may, by order duly entered on its minutes as other orders and decrees of the commission are entered, relieve the tax assessor from making visits to each voting place in each precinct as above provided when, in the opinion of the commission, it is deemed advisable.



Section 40-7-4 - Taxpayer to attend appointment and return list of property; failure to furnish description of real estate.

It is the duty of every person in every election precinct to attend in person before the assessor on the first day of the appointment in the precinct of the taxpayer's residence and then and there to render to the assessor under oath a full and complete list of all property of which he was owner, or in which he had any interest whatever, or of which he was trustee or agent on October 1 of that year. The land and improvements thereon and homesteads must be separately listed and valued. On failure of the taxpayer for 30 days after demand or notice by the tax assessor to furnish a sufficient description of his real estate, said tax assessor shall secure such description from the records of conveyance in the office of the probate court of his county, and if he is unable to get a sufficient description from such records, then by a survey of property by the county surveyor or otherwise, and the reasonable expenses incident thereto shall be allowed by the county commission and paid out of the general fund of the county wherein the property involved is located, and such amount as is allowed shall be added as costs to the taxes assessed against such taxpayer and, when collected, shall be covered into the general fund of the county.



Section 40-7-5 - Oath to be administered before return made.

The tax assessor or his deputy or any other officer administering the oath to the person making the return of property for taxation must orally administer the following oath to every taxpayer before making his returns: "You do solemnly swear that you will true answers make to all lawful questions which may be put to you touching the return you are about to make and that you will make a full and complete return of all property owned by you or in which you had any interest whatever or of which you were trustee or agent on the first day of October of the present tax year, and this return is made upon your personal knowledge, so help you God."



Section 40-7-6 - Assessor to interrogate as to items and details of property; listing exempt property.

After administering the foregoing oath, the assessor, his deputy, or other officer shall particularly inquire of the taxpayer as to the items of property and subjects of taxation owned by the taxpayer and for which he is liable to be taxed, and property exempt from taxation, which shall be listed by items, in order that he may elicit from the taxpayer a complete statement of the whole amount and specified items of property, and subjects of taxation with which he should be charged for purposes of assessment and taxation, and the same shall be entered upon the proper blank, and the tax assessor, his deputy, or other officer administering the oath shall require the taxpayer to give an estimate of the value of each item of personal property. Each taxpayer shall give to the assessor his occupation and post-office address. All property claimed exempt from taxation under the provisions of this title shall be listed with the tax assessor by the taxpayer and entered on his return showing the items of property sought to be exempted, and no property omitted from said return shall be exempted.



Section 40-7-7 - When taxpayer may mail list or send by another person.

When a taxpayer resides out of the county, or by reason of any infirmity or disability is unable to attend any of the appointments of the assessor, or is a woman, such taxpayer may send in his or her list, duly sworn to by any other person or by mail, postage prepaid, or such list may be rendered by an agent having knowledge of his or her taxable property. The land and the improvements thereon must be separately listed. Any person who knowingly subscribes to a list of property which is false is guilty of a misdemeanor and shall upon conviction be subject to a fine of not more than $500 and may also be imprisoned in the county jail or sentenced to hard labor for not more than six months.

Any person who owns personal property may make a return of such property to the tax assessor by mail or by an authorized agent having knowledge of such taxable property.



Section 40-7-8 - Oath to be used on bottom of assessment sheet.

Each person making return of property for assessment shall, after the same shall have been listed, make and subscribe to the following oath, which shall be printed or written at the bottom of the assessment sheet and which may be administered by the tax assessor, his deputy, or any other officer authorized by law to administer oaths: "I do solemnly swear that the foregoing list of property returned by me (if not his own property, here state the capacity in which he returns such property for assessment) is a full and complete return of all the property owned by (here state 'me' if the property returned is his own property and, if not his own property, state the name of the person, corporation, or estate for whom the property is returned), or in which (here designate the owner for whom return is made) had any interest whatever, the situs of which for taxation, or exemption from taxation, is in this county, on the first of October of the present tax year, so help me God." _____ (Person giving in list will sign here) _____ Subscribed and sworn to before me this the _____ day of _____ (Officers will sign here) _____ (Give name and style of office here) _____



Section 40-7-9 - Assessor authorized to correct error in computing taxes due.

Whenever a manifest error is found in the calculation of the amount of taxes due or any mechanical error is found by the tax assessor in computing the tax due upon an assessment legally made, he is authorized to correct the same in his records; provided, that he file in the record the proper evidence to support his action.



Section 40-7-9.1 - Correction of error made in assessment, computation, etc.; collection and refunds due to errors.

Whenever an error is found in the assessment, computation, or calculation of the amount of ad valorem taxes, penalties, or fees due thereon; or any mechanical error is found in the tax return, listing, and valuing of property upon assessments legally made or upon collections based thereon; the official charged with assessing and/or collecting such taxes, penalties, or fees is hereby authorized to correct the same in his records; provided, however, he shall file in the record the proper evidence to support his action. In the case of a tax assessor, he shall immediately certify same to the tax collector for collection, or if a refund of taxes is due, the tax collector shall refund said taxes out of the next moneys collected. In the case where the same official assesses and collects the taxes, he shall make the corrections herein authorized and collect any additional sums due, or if a refund of taxes is due, he shall make such refund out of the next moneys collected. Provided further, that the taxpayer shall furnish proof of such payment to the satisfaction of such official within two years from the date of such payment.



Section 40-7-10 - Allowance of statutory exemptions; property no longer exempt.

The tax assessor shall have the right and authority beginning October 1, 1951, and annually thereafter, to credit any person entitled to a statutory ad valorem exemption that the tax assessor has the authority and right to grant, and who has heretofore claimed such exemption, such statutory exemption, without such person claiming same annually. Any person who shall hereafter become entitled to such statutory exemption shall make a claim to the tax assessor between October 1 and prior to January 1 of any taxable year and, if such claim is allowed, shall not be required to annually thereafter repeat such claim. Any person who has claimed a homestead exemption and is entitled to same shall be annually credited with such exemption, and such homestead exemption shall encompass all additions or extensions made to the homestead structure or structures since the homestead exemption was claimed and shall encompass any additional buildings, being a part of the homestead, erected since the homestead exemption was claimed, any provision of the law to the contrary notwithstanding.

If on October 1 of any year any such exempted property shall have become subject to taxation, it shall be the duty of the person or persons who are liable for the tax on such property to notify the tax assessor between October 1 and prior to January 1 of that tax year that the property is no longer subject to exemption, and the tax assessor shall list the property for taxation. If the tax assessor discovers, at any time, that property so exempted is no longer entitled to exemption and such fact has not been reported to him as required above, he may list such property as an escape in accordance with the procedure pertaining to escaped taxes in this title.



Section 40-7-11 - Failure to report improvements.

Should any person making improvements on a structure or building fail to report the same to the tax assessor as required above, a penalty may be added to the assessed value of such improvements, and such penalty shall be arrived at by taking 10 percent of the difference between the current assessed value as finally determined and the prior year's assessed value of such structure or building. If a structure or building has not been assessed heretofore, has no prior year's value and is unreported to the tax assessor by the owner thereof, then a penalty of 10 percent of the current tax value as finally determined of such structure or building may be added.



Section 40-7-12 - Fraudulent failure to report change in condition of property, etc.

Any person who fraudulently fails, neglects, or refuses to notify the tax assessor of any change in the condition of his property or of the relinquishment, abandonment, or loss of his homestead exemption or of any other exemptions as required herein shall be guilty of a misdemeanor.



Section 40-7-13 - Assessment of property in possession of commission merchants and assignees and consignees authorized to sell.

Commission merchants and all persons trading and dealing on commission, assignees and consignees authorized to sell and persons having in their possession goods, wares, or merchandise belonging to another and subject to taxation in any county, city, or town of Alabama, where said property is located, when the owner of the property does not reside in the county, are deemed to be owners of the property in their possession for the purpose of assessment, and unless such goods, wares, or merchandise have been otherwise listed for taxation, the same shall be listed separately from any other goods, wares, or merchandise owned by such person, firm, or corporation for taxation, and the name of the assignor or consignor shall be listed on the return, the same shall be assessed for taxation to the person, firm, or corporation who has such goods, wares, or merchandise in their possession, and in no case shall the assessment be less than the amount specified by law on the fair and reasonable market value of the average amount of goods, wares, and merchandise so held during the 12 months next preceding October 1 when same are due to be assessed for taxation. In assessing such stock of goods, wares, or merchandise, the assessor shall require the production of the last inventory taken and attach the same to the tax return list, and if in the judgment of the assessor such inventory is incorrect or if such time has elapsed since the inventory was taken that it shall have ceased to be reliable as to the value or amount thereof, he shall have the right to examine the books of the person who has the property in his possession or the property itself or use such other information as he can obtain.



Section 40-7-14 - Taxpayer to give estimated values; preceding year's valuation entered by assessor.

The person giving in property for taxation shall enter upon said list his estimated value of every item of personal property listed, for the information of the official or officials whose duty it is to fix the assessment valuation of taxable property, but nothing in this title shall be construed as requiring the taxpayer to make oath as to the value of the property. It shall be the duty of the tax assessor to enter upon the tax return in the column provided the next preceding year's valuation for assessment of real estate and improvements and also to note on the tax return list whether there has been any physical change, such as in improvements, etc., since the preceding year's assessment was made. Every person shall enter upon the assessment list his occupation and post-office address.



Section 40-7-15 - Property to be appraised at fair market value.

Except as otherwise provided by law, for the purpose of assessment, real and personal property shall be appraised at its fair and reasonable market value, according to the best judgment the assessor, the board of equalization, and agents of the Department of Revenue can form upon information, inspection, or otherwise, taking into consideration all elements or factors bearing on such value as heretofore or hereafter authorized; mineral, coal, oil, gas, timber, and turpentine interests, when they have been severed in ownership from the soil, by sale or otherwise, shall be separately appraised and assessed. Notwithstanding the above, all property under lease as of October 1, 1978, which lease does not provide for a direct passthrough of property taxes to the lessee, shall be appraised solely on the basis of the economic net return to the owner.



Section 40-7-16 - How real estate may be described.

The description of real estate may be as follows:

(1) If it is an entire section, it may be described by the number of the section, township, and range.

(2) If it is a subdivision of a section authorized by the United States for the sale of public lands, it may be described by a designation of such subdivision, with the number of section, township, and range.

(3) If it is less or other than a subdivision, it may be described by metes and bounds, or in some way by which it may be known; provided, that such description shall be sufficient without more to definitely locate and identify the property so listed and shall give the acreage included therein as nearly as known.

(4) If it is in a city, town, or village, surveyed and laid off, and a plat thereof is recorded in the office of the judge of probate of the county, or if a plat is accessible and if it is as a whole lot or block, it shall be described by the designation of the number thereof.

(5) If it is in a part of a whole lot or block, it may be described by metes and bounds, or in some other way by which it may be known; provided, that such description shall be sufficient without more to definitely locate and identify the property so listed and shall show the quantity of such land so listed.

(6) If it is a tract of which the subdivision is not known to the assessor it may be described by metes and bounds, or in some way by which it may be known; provided, that such description shall be sufficient without more to definitely locate and identify the property so listed and shall show the quantity of such land so listed.

(7) It shall be sufficient to describe lands to be assessed or sold for taxes by initials, abbreviations, and figures.

(8) Mineral, coal, oil, gas, timber, and turpentine interests, when they have been so severed in ownership from the soil, or trees, by sale, or otherwise, shall be separately returned for assessment, which return shall show the land in or on which said mineral, coal, oil, gas, timber, and turpentine, interest is located.

(9) If the surface right only is assessed for taxation, the description of the land may be preceded or followed by the letters S.R., and if the mineral interest only is assessed, the description of the land may be preceded or followed by the letters M.R., or other notation showing the nature of the interest assessed and giving the acreage in or on which such right or rights is or are located.



Section 40-7-17 - By whom property should be listed.

The property of every minor shall be listed by his guardian, if he has one; if he has no guardian, by his father, if living; if the father is dead, by his mother, if living; if the mother is also dead or married, by the person having it in charge; of the wife, by the husband, if living and sane, and the parties reside together; if the husband is dead or insane, or he is not living with his wife, by the wife; of any person for whose benefit the property is held in trust, by the trustee; of every deceased person, by the executor or administrator, but if there be no executor or administrator by any person having an interest in the estate of said decedent by bequest or devise or under the laws of descent and distribution; of those whose property is in the hands of receivers, by such receivers; of every firm or body corporate, by the partner, president, principal officer, or agent thereof; property in the hands or custody of any public officer or appointee of a court, by such officer or appointee; of those absent or unknown, by their agents; or by the person having it in charge; of insane or idiotic persons of full age, by their guardians, if they have any; if they have no guardian, by the person having it in charge; of the lessors of real property, by such lessors; and all persons herein required to list property for others shall list it separately from their own and in the name of the owner thereof, and shall also, as far as practicable, give the residence and address of the owner, but the failure to give such residence and address shall not invalidate the assessment.



Section 40-7-18 - Allocation of tax obligation between transferor and foreign corporate transferee of property sold for certain purposes.

(a) The public interest lying in the promotion of business and industry in this state, it is the intent of the Legislature and declared to be the policy of the State of Alabama by the passage of this section to promote and encourage industry and business in Alabama and specifically to induce the location within this state of the principal administrative office, principal distribution or manufacturing plant, or principal place of business of foreign corporations engaged in manufacturing, industrial, commercial, business, transportation, utility, public service, and research enterprise. This section shall be liberally construed in conformity with the said intention.

(b) When any real or personal property within this state is sold to, acquired by or transferred to any foreign corporation during any property tax year in connection with locating within this state its principal administrative office, its principal distribution or manufacturing plant, or its principal place of business or in connection with such foreign corporation becoming the successor or assignee of all or a substantial portion of the taxable property within this state of any foreign or domestic corporation theretofore qualified or admitted to engage in or transact business in this state, so much of the property tax upon such property as is properly allocable to that part of such year which ends on the day before the date of such sale, acquisition, or transfer shall be the tax obligation of the person, firm, or corporation selling, disposing, or transferring such property, and so much of such tax as is properly allocable to that part of the year which begins on the date of the sale, acquisition, or transfer shall be the tax obligation of such foreign corporation; provided, that nothing contained in this section shall relieve the property of any tax lien that may have attached to such property prior to such date for all periods of time prior thereto.



Section 40-7-19 - Demand against persons failing to make returns.

After December 31 in each year, the assessor shall in person or by deputy make a demand upon all taxpayers who have failed to make return to him for a list of their taxable property, and such demand may be made by written notice left with the taxpayer at his residence or place of business, or sent postpaid by certified or registered mail, with return receipt demanded, to the taxpayer's last known place of residence, and it shall be the duty of such taxpayer to return such list to the assessor on or before the third Monday in January following. For making this demand the tax assessor shall be entitled to a fee of $5 to be paid by the taxpayer, which shall be added to the tax receipt and collected with the tax.



Section 40-7-20 - Separate returns to be filed in individual and fiduciary capacity.

Every person of full age and sound mind and every firm or body corporate or politic and every trustee and receiver shall, when legally called on by the assessor, forthwith make a full, true, and distinct statement of all real and personal property, with a correct description thereof of land and improvements, separately, of which he is the owner or holder, individually or as guardian, parent, husband, wife, trustee, administrator, executor, receiver, accounting officer, partner, agent, or factor, and including all money hoarded, held, or owned on October 1 of the current tax year or any time preceding or succeeding October 1 of the current year.



Section 40-7-21 - Failure to fill out schedules or lists or give information or subscribe oaths; authority for enforcement of imposed taxes.

(a) It shall be a Class C misdemeanor for any taxpayer, or attorney or agent of any taxpayer having authority to make tax returns, to fail, neglect, or refuse on demand of the tax assessor, county revenue commissioner, or other assessing official, to fill out or have filled out the schedule or list herein provided for, or to fail to give the information herein provided for, or to fail, refuse, or neglect, to take and subscribe to the oath or affirmation required to such schedules or fail to return the same to the assessing official as prescribed by law.

(b) The county tax assessor, the county revenue commissioner, or other county assessing official, the Department of Revenue, their agents, and designated representatives, shall have authority to audit, examine, and inspect any and all records and property as needed to enforce the taxes imposed by this chapter.



Section 40-7-22 - Procedure by assessor upon failure to procure list.

Having failed to procure on verbal or written demand from any delinquent his list of taxable property on or before the third Monday in January, the assessor shall ascertain from inquiry or otherwise the property and other subjects of taxation upon which such person is liable to be taxed and shall list and make return thereof upon the proper blank and note upon such returns the failure of the owner after notice to make such return and the accrual of a penalty of 10 percent of the taxes to be assessed thereon.



Section 40-7-23 - Assessment of escaped taxes; avoidance of penalty; notice and collection.

(a) Whenever the tax assessor, county revenue commissioner, or other assessing official shall discover that any property, including any improvements on real estate assessed as vacant property, has escaped taxation in any assessment within five years next preceding the current year, he shall list, return, and value said property for assessment for the years during which same has escaped taxation and shall also endorse on such returns the year or years for which the property has escaped taxation and, except as provided in subsection (b) hereinafter, the accrual of a penalty of 10 percent of the taxes assessed thereon for each year.

(b) Any taxpayer who escaped assessment of tangible personal property for taxable years ending on or before September 30, 1988 shall not have accrued to his account the 10 percent penalty, provided:

(1) He files a proper tax return and assesses such property not later than June 30, 1989;

(2) He makes or agrees to be subject to an escape assessment for the tax year ending September 30, 1988; and

(3) He pays the tax due on such escape assessment without any penalty not later than June 30, 1989.

(c) Any taxpayer who fulfills the requirements of subsection (b) of this section to avoid penalty, shall not be liable for any unpaid ad valorem tax on the tangible personal property so assessed for the tax years ending on or before September 30, 1987.

(d) The assessing official shall give notice of an escape assessment by certified or registered mail, return receipt requested, to the owner or to the agent or attorney of such owner, notifying such person to appear before the assessing official in person, or by agent or attorney, within 20 days after such notice is given, if there is an objection to the assessment, and notifying such person that if no objection is made said assessment will be made final on the twentieth day after the mailing of such notice of escape assessment. If on the date set for hearing such objection the person against whom the assessment is made fails to appear or if in the opinion of the assessing official the assessment should not be changed and the assessment is proper, then the assessing official shall make the assessment final. The property owner, if he has filed objection to such assessment, may appeal from the assessment to the circuit court of the county in which the property is located within 30 days after such assessment becomes final, by giving notice in writing to the assessing official and by filing a copy of such notice with the clerk of the circuit court and giving bond to be approved by and filed with the clerk of the circuit court to cover costs, and thereafter such case shall be tried as other tax cases appealed to the circuit court from the board of equalization. The taxpayer or the state shall have the right to demand a trial by jury by filing a written demand therefor, within 10 days after the appeal is taken.

(e) Whenever any escape assessment is made final the taxes shall immediately become due, and the assessor, deputy assessor, or other assessing official shall forthwith certify the assessment to the tax collector, or other collecting official, who shall forthwith collect same, unless at the time of taking the appeal the taxpayer has executed a supersedeas bond with sufficient sureties to be approved by the clerk of the circuit court in double the amount of the taxes, payable to the State of Alabama, conditioned to pay all taxes, interest, and costs due the state, county, or any agency or subdivision thereof.



Section 40-7-24 - Failure to make return of gross or net receipts or commissions from business.

When any person or any company, corporation, or association existing under the laws of this state, or under the laws of any other state or country, doing business in this state is required to make to the assessor returns of the gross or net receipts or commissions of such business, and such returns are not made within the time required by law, but shall remain in default for the space of 10 days thereafter, the assessor, after notice to the party required to make such returns or, if he is absent from the county, without notice, shall upon the best information he can obtain list and make up such returns upon the proper blank, describing the property to be assessed as other items of property are described, noting thereon the failure of the owner after notice to make such return and the accrual of a penalty of 10 percent of the taxes to be assessed thereon.



Section 40-7-25 - Estimation of fair market value; assessment list; notice; objections.

Except as otherwise provided by law, the assessing official shall, from information entered on the tax return list and from all other information known to him or her, or which he or she may procure, proceed to ascertain what, in his or her best judgment, is a fair and reasonable market value of each item of property returned by or listed to any taxpayer; provided, that the assessed value of any real estate or improvements as fixed for taxation for the year next preceding the then current tax year shall be prima facie the basis of the value of the property for assessment for the current tax year, and the property shall not be assessed for taxation at a less valuation unless, upon evidence submitted to the county board of equalization, as provided for herein, it is found that the assessed valuation of the property reviewed should be reduced. The assessing official shall in separate columns enter on the list the amount and value and the deduction for exemption to which the taxpayer is entitled. The assessing official shall also add to the list any item of property subject to taxation owned by the taxpayer, or in which he or she has any interest whatever and which he or she had failed or omitted to place on the list; and the taxpayer shall be given notice by the assessing official, by mail or in person, of the items of property added to his or her assessment list or items claimed as exempt which are disallowed by the assessing official after the list has been filed and before the assessing official has completed his or her assessment, and the assessing official shall, upon demand, furnish the taxpayer with a certified copy of his or her assessment list so amended. In the event the value of real or personal property of any taxpayer is increased by the county board of equalization, herein created, over the assessed value thereof for the next preceding year, the taxpayer shall be furnished by mail or in person, by the secretary of the county board of equalization, with a statement showing separately the value of his or her personal property and his or her real property, and improvements thereon. The statement shall be signed by the chair of the county board of equalization and the taxpayer may file in writing, with the secretary of the county board of equalization, within 30 calendar days of the date of the statement, objections to any assessed valuation fixed as herein provided. Failure to give or receive the notices required in this section shall not invalidate the assessment. The taxpayer shall have the right any time before the taxes become delinquent to appear before the county board of equalization and have the assessment of his or her property reopened, if satisfactory proof is made that the taxpayer or his or her agent did not receive notice of the increase. The expense of postage incurred in carrying out the provisions of this section shall be paid in equal proportions by the county and state, upon a certified statement thereof by the secretary of the county board of equalization, filed with the court of county commissioners, or the board or court of like jurisdiction and with the Department of Finance.



Section 40-7-25.1 - Current use value of Class III property - Definition; appraisal of property at request of owner; legislative intent; applicability of section; method of valuation; factors considered in appraisal; rules and regulations of Department of Revenue; hearing objections.

(a) For ad valorem tax years beginning on and after October 1, 1978, with respect to taxable property defined in Section 40-8-1, as amended, as Class III property and upon request by the owner of such property as hereinafter provided, the assessor shall base his appraisal of the value of such property on its current use on October 1 in any taxable year and not on its fair and reasonable market value. Failure of an owner of Class III property to request appraisal at current use value shall mean that the property shall be valued on its fair and reasonable market value as otherwise provided in this title until such time as the owner thereof shall request valuation on the basis of current use value. As used in this chapter, "current use value" shall be deemed to be the value of eligible taxable property based on the use being made of that property on October 1 of any taxable year; provided, that no consideration shall be taken of the prospective value such property might have if it were put to some other possible use. It is not the intent of the Legislature to establish in this section any presumption as to the fair and reasonable market value of any property, or any minimum such value. This section shall govern only determination of the current use value of eligible property with respect to which a timely request for appraisal at current use value shall have been made.

(b) In determining the current use value, on and after October 1, 1981, of eligible taxable property the owner of which shall elect current use valuation of such property hereunder, the assessor shall utilize the standard value method of current use valuation outlined herein. (No new application form need be filed under Section 40-7-25.2 in order for this method to be utilized with respect to property the owner of which, prior to October 1, 1981, shall have elected to have had assessed at the ratio of its assessed value to its current use value, and which property was in fact so assessed; however, the tax assessor of the county in which the property is located may request of the owner such additional information as may be required to compute current use value hereunder.) To utilize the standard value method of current use valuation, the tax assessor shall first determine the character of the property with respect to which current use valuation is elected as agricultural (which characterization shall cover all of the types of real property described in subdivision (3) of subsection (b) of Section 40-8-1 with the exception of real property used for the growing and sale of timber and forest products), forest (meaning real property used for the growing and sale of timber and forest products), residential (as defined in subdivision (2) of subsection (b) of Section 40-8-1, or historic building and site (as defined in subdivision (6) of subsection (b) of Section 40-8-1). With respect to Class III property consisting of parcels of five acres or less, the owners of which shall have elected current use valuation respecting those parcels, the tax assessor may require the submission of additional data as may be necessary to establish that the use being made of the parcels of property in question is agricultural, forest, or residential or historic building and site, as the case may be; such data may include site management plans from the Alabama Forestry Commission, photographs and surveys, or verification of use from the county farm agent or the U.S. Soil Conservation Service.

(c) With respect to agricultural and forest property, the tax assessor shall determine, utilizing the soil groups defined herein, the productivity rating or ratings applicable to such property based on the following schedule:

The soil groups of agricultural and forest property shall be determined using the following general definitions (to fall within a particular soil group property need not exhibit all the general characteristics described herein for that group, but must generally be describable by a preponderance of those characteristics; the Department of Revenue prior to issuing any regulations further defining soil groups hereunder shall consult with the U.S. Soil Conservation Service and the Alabama Cooperative Extension Service):

(1) SOIL GROUP #1. Nearly level soils on uplands; mostly deep and well drained (zero to two percent slopes). Soils in this group have no limitations that significantly restrict their use for agriculture. They are well suited to a wide range of plants and may be used for cultivated crops, small grains, hay crops, pasture, or woodland. They have moderate to high available water capacity and are responsive to fertilization.

(2) SOIL GROUP #2. Nearly level soils on uplands; mostly deep, imperfectly drained (zero to two percent slopes). Soils in this group have a wetness limitation that restricts their use for agriculture. The choice of plants may be restricted on some soils but as a group they are suited for cultivated crops, small grains, hay crops, pasture, or woodland. The wetness limitation can be partially overcome by drainage. The soils have high available water capacity and are responsive to fertilization.

(3) SOIL GROUP #3. Nearly level soils on uplands; mostly deep, well drained with thick sandy surface layers (zero to five percent slopes). Soils in this group have a low available water capacity that restricts their use for agriculture. The choice of plants is restricted and the soils require special considerations when used for cultivated crops and small grains. Most soils in this group are well suited for hay crops, pasture, and woodland. Special practices must be used to prevent deterioration of soils and to maintain yields if used for cultivated crops. Most soils in this group have low fertility levels that are not easily corrected by fertilization.

(4) SOIL GROUP #4. Gently sloping to sloping soils on uplands (two to six percent slopes). Soils in this group have moderate limitations that restrict their use for agriculture. The choice of plants may be restricted on some soils but as a group they are well suited for cultivated crops, small grains, hay crops, pasture, or woodland. Limitations can be overcome by conventional practices but the soils require careful management to prevent deterioration and maintain maximum crop yields. Limitations include one or more of the following: Slopes of about two to six percent, a somewhat restricted rooting zone, very slow permeability of the subsoil, and low available water capacity. Most soils in this group are responsive to fertilization.

(5) SOIL GROUP #5. Sloping to strongly sloping soils on uplands (six to 10 percent slopes). Soils in this group have severe limitations that restrict their use for agriculture. The choice of plants is restricted and the soils require special considerations when used for cultivated crops and small grains. Most soils in this group are well suited for hay crops, pasture, and woodland. Special practices must be used to prevent deterioration of the soils and to maintain yields if used for cultivated crops. Limitations include one or more of the following: Slopes of about six to 10 percent, very slow permeability of the subsoil, shallow rooting zone, and low available water capacity. Some sandy soils in this group have low fertility levels that are not easily corrected by fertilization.

(6) SOIL GROUP #6. Moderately steep soils on uplands (10 to 15 percent slopes). Soils in this group have very severe limitations that restrict their use for agriculture. The choice of plants is restricted and very careful management is required to prevent soil deterioration, protect crops, and to maintain crop yields. Soils in this group are generally poorly suited for row crops and small grains. They are suited to pasture and woodland but steep slopes restrict their use for hay crops. Limitations include one or more of the following: slopes of about 10 to 15 percent, shallow rooting depth, low available water capacity, and surface stoniness that interferes with tillage. Some sandy soils in this group have low fertility levels that are not easily corrected by fertilization.

(7) SOIL GROUP #7. Steep soils on uplands (15+ percent slopes). Soils in this group have very severe limitations that make them unsuited for cultivated crops, small grains, or hay crops. They are suited for pasture only to a limited extent and are used mainly for woodland. Limitations include one or more of the following: Slopes greater than 15 percent, shallow rooting depth, low available water capacity, and surface stoniness that seriously interferes with or prohibits tillage.

(8) SOIL GROUP #8. Bottomland soils that are well suited for cultivated crops, hay crops, and pasture. Subject to occasional water overflow with only slight damage to crops. Soil wetness is normally correctable by surface drainage. Soils in this group are well suited for woodland.

(9) SOIL GROUP #9. Bottomland soils subject to frequent overflow with severe crop damage. Excessive wetness that persists after drainage restricts the use of these soils to mainly pasture and woodland. Woodland growth potential is excellent but equipment limitations and seedling mortality limit intensive forest management.

(10) SOIL GROUP #10. Soils in this group have such severe limitations that they are capable of only limited production of vegetative growth. It includes soils that are normally covered with water, soils that are saline, soils that are severely gullied, and have extensive rock outcrops.

(d) The tax assessor shall then use, on and after October 1, 1981, the following formulas and methods to determine the assessed value of each type of Class III property, with respect to which a current use valuation election has been made:

(1) AGRICULTURAL PROPERTY. The current use standard value for agricultural property in the state shall be determined in the following manner. The owner of agricultural property desiring to elect current use valuation shall submit to the assessor satisfactory evidence indicating the soil group or groups, as defined herein, applicable to the property in question. Such evidence may, with respect to property located in counties for which countywide soil survey maps are not available from the U.S. Soil Conservation Service, include a soil survey map describing the soils of the property in question prepared by the U.S. Soil Conservation Service or other governmental or private soil mapping agency. The Department of Revenue, utilizing statistics from the Alabama Crop and Livestock Reporting Service, the Alabama Cooperative Extension Service and the Alabama Agricultural Experiment Station, shall determine annually not later than November 15 (except that, for the tax year beginning October 1, 1981, the determination shall be made 30 days after April 20, 1982), for use in assessing property for taxation as of the immediately preceding October 1, the current use standard value for agricultural property as follows:

a. The state's top three crops in terms of acreage harvested (not including hay of all types) for the most recent calendar year for which statistics are available shall be determined;

b. Total crop production in the state of the three crops shall be multiplied by the seasonal average price received for these crops in each of the 10 most recent calendar years since 1973 for which statistics are available, and divided by the acreage harvested for each crop for each year, giving the gross return per year per crop (provided, that if corn is determined to be one of the three crops for which such calculation is made, the same formula shall be followed, but utilizing southeastern United States statistics in determining average yields per acre);

c. From the gross return figures thus obtained, costs of production for each crop (determined for each crop using U.S. Department of Agriculture cost of production data [excluding land costs and general farm overhead costs] or such similar data as may be available to the department) shall be subtracted, giving the net return to land per year per crop;

d. The net return per year to land per crop shall be totalled, the total being weighted to give effect to the average number of acres of each crop being harvested in the state in the 10 most recent calendar years since 1973 for which statistics are available, such total yielding income flow per acre; and

e. Income flow per acre shall be capitalized by dividing it by the average of the annual effective interest rates on new federal land bank loans (determined in the same manner as the effective interest rates utilized under Section 2032A(e)(7)(A)(ii) of the Internal Revenue Code of 1954, as presently determined pursuant to regulation Section 20.2032A-4(e) issued by the U.S. Department of the Treasury) charged by the New Orleans District Federal Land Bank for the 10 most recent calendar years since 1973 for which figures are available as of October 1 of each tax year, such rate to be reduced by four and one-half percent for determinations made for the first tax year to which the provisions of this chapter shall apply; with respect to tax years thereafter, the income flow per acre shall be divided by the average of said annual effective interest rates determined for the 10 most recent calendar years since 1973 for which figures are available, such rate to be reduced by the lesser of four and one-half percent or the difference between such rate and two percent.

The figure obtained using this formula, increased by 20 percent with respect to property having a productivity rating of good, decreased by 30 percent with respect to property having a productivity rating of poor, and by 75 percent with respect to property having productivity rating of nonproductive, and unchanged with respect to property having a productivity rating of average, shall be the current use standard values per acre of property in agricultural use in the state with respect to which current use valuation is elected by the owner thereof; provided, however, that such current use standard values per acre as computed hereunder shall, for the first tax year for which values are computed pursuant to the standard value method provided herein, be computed without utilizing any statistics or interest rates available for the calendar year 1981, and all calculations hereunder for the tax year beginning October 1, 1981, shall be made as if such 1981 statistics and interest rates were not available; and provided further that for each tax year following the first tax year for which values are computed pursuant to the standard value method provided herein, with respect to property of each productivity rating, the current use standard values per acre shall be adjusted so that such standard values shall not be less than 100 percent of such standard values as computed for the first tax year for which values are computed hereunder, and shall not be more than 100 percent of such standard values as computed for the first tax year for which values are computed hereunder plus, with respect to each such value, amounts equal to three percent of such values multiplied by the number of tax years elapsed since the tax year beginning October 1, 1981. Utilizing the department's determination of standard values, the tax assessor shall enter the standard value or values per acre determined hereunder, multiplied by the number of acres of agricultural property of each productivity rating included in the property with respect to which a current use valuation election is in effect, on his records and proceed to assess the property at that value for ad valorem tax purposes utilizing the assessment ratio or ratios then applicable to Class III property. In making the annual determination provided for in this subparagraph (1), the statistics utilized by the Department of Revenue shall be (except as otherwise provided herein) those most current statistics available to the department (including preliminary statistics) at the time such determinations are made as required herein; the determinations so made by the department shall not be subject to change solely because such statistics are later revised, corrected, or otherwise altered by the Alabama Crop and Livestock Reporting Service, the Alabama Cooperative Extension Service, the Alabama Agricultural Experiment Station, the U.S. Department of Agriculture or the New Orleans District Federal Land Bank.

(2) FOREST PROPERTY. The current use standard value for forest property in the state shall be determined in the following manner. The owner of timberland desiring to elect current use valuation shall submit to the assessor satisfactory evidence indicating the soil group or groups, as defined herein, applicable to the property in question. Such evidence may, with respect to property located in counties for which county-wide soil survey maps are not available from the U.S. Soil Conservation Service, include a soil survey map describing the soils of the property in question prepared by the U.S. Soil Conservation Service or other governmental or private soil mapping agency. For each calendar year immediately preceding October 1 in each year the Alabama Forestry Commission shall determine the average pulpwood price per cord received by timber growers in the state by estimating the average pine pulpwood price per cord and the average hardwood pulpwood price per cord received in the state during such year and determining the weighted average of those two average prices, weighting those prices on the basis of the ratio that the approximate number of cords of each of those two types of pulpwood harvested in Alabama bears to the total cords of both of such types of pulpwood harvested in Alabama, and provide that information to the Department of Revenue. The Department of Revenue shall utilize timber yields of 1.38 cords per acre per year, 1.05 cords per acre per year, .75 cords per acre per year and .6 cords per acre per year for land having good, average, poor, and nonproductive productivity ratings respectively to establish annual yields per acre in cords and multiply the yield per acre of timber property of each rating by the average pulpwood price per cord as provided by the Alabama Forestry Commission. From the products thus obtained, 15 percent thereof shall be subtracted therefrom for expenses of ownership and management, and the result of that subtraction shall equal imputed timberland net income per acre for property of each productivity rating. The imputed net income per acre figures for property of each productivity rating shall then be divided by the average of the annual effective interest rates charged on new federal land bank loans (determined as in subsection (d)(1)e. of this section) by the New Orleans District Federal Land Bank for the 10 most recent calendar years since 1973 for which figures are available as of October 1 of each tax year, such rate to be reduced by four and one-half percent for determinations made for the first tax year to which the provisions of this act shall apply; with respect to tax years thereafter, the imputed net income per acre figures shall be divided by the average of said annual effective interest rates for the 10 most recent calendar years since 1973 for which figures are available, such rate to be reduced by the lesser of four and one-half percent or the difference between such rate and two percent. The results thus obtained shall be the current use standard values per acre for property of each of the timber productivity ratings with respect to which current use valuation is elected by the owner thereof; provided, however, that for each tax year following the first tax year for which values are computed hereunder, with respect to property of each productivity rating, the current use standard values per acre shall (a) be adjusted so that such standard values shall not be less than 100 percent of such standard values as computed for the first tax year for which values are computed hereunder, and (b) not be more than 100 percent of such standard values as computed for the first tax year for which values are computed hereunder plus, with respect to each such value, amounts equal to three percent of such values multiplied by the number of tax years elapsed since the tax year beginning October 1, 1981. Utilizing the department's determination of standard values, the tax assessor shall enter such standard values per acre, multiplied by the number of acres of forest property of each productivity rating with respect to which a current use valuation election is in effect, on his records and proceed to assess the property at that value for ad valorem tax purposes utilizing the assessment ratio or ratios then applicable to Class III property. In making the annual determinations provided for in this subparagraph (2), the statistics utilized by the Alabama Forestry Commission and the Department of Revenue shall be (except as otherwise provided herein) those most current statistics available to the commission and the department (including preliminary statistics) at the time such determinations are made as required herein; the determinations so made by the commission and the department shall not be subject to change solely because such statistics are later revised, corrected, or otherwise altered by the sources thereof, including the commission and the New Orleans District Federal Land Bank.

(3) RESIDENTIAL PROPERTY AND HISTORIC BUILDINGS AND SITES. The current use standard values for individual parcels of residential property and historic buildings and sites in each county in the state shall be determined by each county tax assessor annually utilizing comparative fair and reasonable market values of comparable residential or historic building and site property located in the county, which property cannot ordinarily be used other than as residential property or as an historic building or site, the tax assessor to presume that there is no possibility of the property being used for any other purpose than as residential property or an historic building and site, as if there were a legal prohibition against its use for any other purpose. The Department of Revenue shall promulgate appropriate regulations and orders for use by tax assessors in determining such comparable values. The tax assessor shall enter the standard values so determined on his records concerning property with respect to which a current use valuation election is in effect and proceed to assess the property at that value for ad valorem tax purposes utilizing the assessment ratio or ratios then applicable to Class III property.

(e) Following notice to the owners of Class III property who shall request appraisal of such property at its current use value of the current use values thereof computed using the current use standard values provided for herein, those owners may, within 30 days after receipt of such notice, submit to the assessor a statement outlining any errors asserted by the owner to have been made in such appraisal. The assessor shall review such statement and determine whether the value contained in the appraisal as submitted satisfactorily represents the current use value of the property with respect to which it is submitted, and he shall promptly forward the statement to the county board of equalization with his written determination and recommendation with respect thereto, for use by the board in carrying out its duties under Section 40-3-16 and hearing any properly filed objection to the current use valuation of any parcel of property computed using the standard current use value formulas provided in this section. Such objections shall be filed and heard, and final determinations of the board respecting such objections and assessments based on current use value appealed from, in the same manner as that provided in Section 40-3-19 regarding assessments, and objections filed with respect thereto, based on fair and reasonable market value.



Section 40-7-25.2 - Current use value of Class III property - Qualification procedure; appeal from denial of application; new owner required to reapply upon sale of property.

(a) Any owner of eligible taxable property described in Section 40-7-25.1 may apply to have such property assessed for purposes of ad valorem taxation at the appropriate ratio of assessed value to the current use value of such property by filing a written application, in form as prescribed by the Department of Revenue, with the tax assessor of the county in which such property is located, on and after October 1 but not later than January 1 in any taxable year; provided, however, that with respect to assessments of eligible taxable property respecting the taxable year that began on October 1, 1981, such applications may be filed with the tax assessor not later than June 30, 1982.

(b) The application form for qualification of real property as agricultural property shall set forth a description of the real property, a general description of the use to which it is being put and such other information as the tax assessor may require to aid him or her in determining whether the real property qualifies for assessment based on its current use value.

(c) The application form for qualification of real property as forest property shall include a description of the real property, a general description of the uses to which it is being put, aerial photographs, if available, and such other information as the tax assessor may require to aid him in determining whether the land qualifies for assessment based on its current use value.

(d) Any person aggrieved by the denial of any application for the qualification of eligible taxable property for assessment based on its current use value shall have the same rights and remedies for appeal and relief as are provided by law for taxpayers claiming to be aggrieved by the actions of tax assessors or boards of equalization.

(e) If any application for assessment of any taxable property based on its current use value is granted by the tax assessor, the owner of such property shall not be required to repeat the application for subsequent taxable years. Following the sale or other disposition of such property, the new owner thereof shall be notified in writing by the tax assessor or revenue commissioner, as the case may be, that the new owner is required to make application for current use valuation of the property and the new owner may then apply for current use valuation for such property as provided in this section; otherwise, such property shall be assessed at its fair and reasonable market value. In the assessment book described in Section 40-7-33, the tax assessor shall show, in addition to the other information specified therein, that the owner of the taxable property eligible for current use valuation under this section has applied for and been granted current use valuation of that property for purposes of assessment.



Section 40-7-25.3 - Current use value of Class III property - Conversion of property to other taxable use.

If the sale or other disposition of taxable property qualified for assessment based on its current use value results in or is followed by the conversion of such property, within two years from the date of sale or other disposition, to a use that is not so qualified, then with respect to such property, there shall be levied and collected, in the ad valorem tax year beginning on the October 1 next succeeding the conversion of such property, an amount of additional taxes to be computed in the manner provided by this section. If taxable property qualified for assessment at its current use value is converted to a use not so qualified, then the tax assessor shall thereupon appraise such property in accordance with the provisions of Section 40-7-15 and Section 40-7-25, as amended, and shall compute the amount of additional taxes payable with respect to such property in the manner provided in this section. The owner of taxable property qualified for assessment at its current use value which is converted to a use not so qualified shall so notify the tax assessor of the county in which such property is located, on and after October 1 but not later than January 1 in the taxable year next succeeding the taxable year in which such conversion is made. The tax assessor shall compute the amount of ad valorem property taxes that would have been payable with respect to such converted property if the sales price or the fair and reasonable market value of such property at the time of its conversion, whichever is greater, had been used instead of the current use value of such property in computing the amount of taxes payable with respect to such property for each of the three ad valorem tax years preceding the tax year beginning on the October 1 next succeeding the conversion of such property. Such amount shall be additional taxes to be levied and collected on the first assessment lists prepared subsequent to such conversion in the same manner and at the same time as other taxes and shall constitute a lien on such property to the same extent as other taxes, as provided in Section 40-1-3. If such converted property constitutes only a portion of a parcel so qualified on the assessment lists, the tax assessor shall apportion the assessment of such parcel on the first assessment lists prepared subsequent to the conversion and enter the apportioned amount attributable to the portion converted as a separately assessed parcel on the assessment lists. Such apportionment shall be made for each of the years to which additional taxes apply.



Section 40-7-26 - Department of Revenue may act in advisory capacity; effect of approval of valuation by department; nonapproved assessment docket.

The Department of Revenue or the agents or assistants thereof may work in an advisory capacity with the several county tax assessors of the state in the assessment and valuation of property.

Any valuation fixed by the tax assessor on any property returned for taxation may be approved by the Department of Revenue, which approval, if made, must be shown on each separate return so approved. When a tax return has been so approved by the Department of Revenue, the state has no appeal from such approved assessment. The taxpayer, however, may appeal from such assessment in the same manner and within the same time as appeals are allowed from nonapproved assessments.

The several county tax assessors are required to keep a docket of all nonapproved assessments in such form and containing such data as may be prescribed by the Department of Revenue. Such docket shall be furnished to the assessors by the Department of Revenue. The payment for such dockets shall be made out of the general appropriation for printing.



Section 40-7-27 - Assessor to certify correctness of returns, notify Department of Revenue and deliver to board of equalization.

When the assessor shall have completed his work of assessing, valuing, and equalizing property which has been listed for taxation in his county, and such valuation shall have been entered on the assessments lists, which shall not be later than the last Monday in February of each year, he shall certify over his signature to the correctness of his returns, showing valuations fixed by him, and he shall at once notify the Department of Revenue by certified or registered mail that he has completed his assessment, valuation, and equalization work and that the tax returns are ready for the review and inspection as provided for in this title. Such lists of property shall be by the assessor delivered to the board of equalization not later than the second Monday in March.



Section 40-7-28 - Correction of improvement assessment when improvements nonexistent.

When, prior to March 1 next after the close of any ad valorem tax year, any taxpayer, his agent, or attorney shall make proof satisfactory to the county tax assessor of the county in which such real estate is assessed that improvements have been assessed against him as being on said real estate when in fact there were no improvements thereon, as of the close of any ad valorem tax year the tax assessor shall be, and he hereby is, authorized and empowered to correct said assessment to speak the truth by deleting therefrom said improvements and the assessed value thereof. The tax assessor shall promptly thereafter give written notice of such correction of said assessment to the tax collector and to the board of equalization of said county and shall securely attach a copy of said notice to the corrected assessment record.



Section 40-7-29 - By whom and when penalties remitted.

No penalties assessed against any property owner or his property for failure to return property for taxation shall be remitted except by order of the Department of Revenue upon proof that the delinquent taxpayer was absent from the state and had no resident agent therein during the time for making returns of property for taxation, or when such taxpayer labors under the disabilities of minority, or is a lunatic, or upon proof made that he was unable, by reason of sickness, to make such return in the time required by law.



Section 40-7-30 - Assessor notified of appointment of fiduciaries.

It shall be the duty of the judges of probate, clerks of the circuit court, or the clerks of other courts of record in this state to notify the tax assessor of each county of the appointment of every administrator, executor, guardian, trustee, accounting officer, or receiver within 30 days after such appointment.



Section 40-7-31 - Assessment to "owners unknown."

Whenever the tax assessor knows or learns of any property, real or personal, subject to taxation in his county, the owner of which he does not know and which is not embraced in any tax return made to him on or before the third Monday in January by any taxpayer, he shall list and make upon the proper blank a return describing said property according to the best information he can obtain and assess the same "owner unknown" at the amount specified by law on a fair and reasonable market value, and in any notice or advertisement or motion for judgment of sale it shall be described as so returned; and he shall also note the failure of the owner to make such return and shall also note the accrual of the penalty of 10 percent of the taxes to be assessed thereon. No lands shall be returned to "owner unknown" until the assessor shall have made a demand upon the person, if resident in the county, or by certified or registered mail, if nonresident, whose address is known, to whom such lands or property was last assessed, and the said assessor shall make a diligent inquiry to ascertain the name of the owner of said lands or property. Any assessor or deputy assessor who fails to comply with the requirements of this section shall be guilty of a misdemeanor and fined not less than $25 nor more than $500.



Section 40-7-32 - Fees of assessor for returns on escaped property.

The assessor shall be entitled to a fee for making returns of property which has escaped taxation of $5 for each assessment provided if the escape is for more than one year, all back years shall be made on one assessment blank, and the current year's escape on a separate assessment for which he shall be entitled to an additional fee of $5, such fee to be added to and collected with taxes due. In case of lands lying in one body, other than lands platted and subdivided into lots, the return shall be made on said lands as a whole, unless the assessor has reason to believe that they belong to different owners, in which case when lands lying in one body and supposed to belong to the same owner, must be included in one return, and no fee shall be allowed the assessor for any return made in disregard of this provision, but the assessment of any such property thereafter made shall not for that reason be invalid.



Section 40-7-33 - Book of assessments - Required; form; use of assessment lists in lieu of book.

The tax assessor must make and enter in an assessment book, suitably ruled and substantially bound, in forms as prescribed by the Department of Revenue, a condensed statement of all assessments made during each tax year, showing in separate columns the name of the owner, a description of the real estate and improvements thereon, the assessed value thereof and the value of the personal property assessed for taxation; and the assessor shall compute and enter opposite the name of each taxpayer the aggregate amount of state, county, and special taxes with which such taxpayer is charged, except as may otherwise be provided herein. When the hearing of objection to assessments has been completed as herein provided, the tax assessor shall complete the said book by making the proper entries therein, and foot up at the bottom of each page the aggregate of all such taxes. When appeals have been taken to the circuit court, this fact must be stated.

In counties where assessors are now allowed by law to use assessment lists in lieu of a book of assessments, the assessor shall not be required to prepare a book of assessments as provided for in this section, but in lieu thereof shall be required to arrange in alphabetical order original assessment lists and cause the same to be permanently bound, and such assessment lists, when bound, shall constitute the book of assessments as herein provided, and the certificate of the Department of Revenue or the agent or assistant thereof provided for in Section 40-7-34, shall be entered upon each of said bound volumes of assessments. Such assessment lists when bound shall be preserved permanently as a matter of record. In making the tax collectors' abstracts, such abstracts shall be made directly from the assessment lists. The tax assessor in counties having a population of not less than 225,000 nor more than 400,000 inhabitants, according to the last or any subsequent federal decennial census, shall not be required to compute and enter opposite the name of each taxpayer the aggregate amount of state, county, and special taxes with which such taxpayer is charged.



Section 40-7-34 - Book of assessments - To be certified by department.

After the book of assessments has been completed as provided in this title, the Department of Revenue or the agent or assistant thereof shall certify on the book of assessments that the same has been examined and corrected by him by comparing the book of assessments with the tax returns showing final valuations, both as to items of property and amounts of assessments, and that the amount of state tax is $ ______ (here give amount)______, the amount of county tax is $ ______ (here give amount) ______, the amount of special taxes is $ ______ (here give amount) ______, specifying the total amount of each of such taxes, and such certificate is to be the warrant to the tax collector of the county to proceed to collect such taxes in the manner directed by law.



Section 40-7-35 - Same abstracts of property contained in book.

When the book of assessments has been completed, the county tax assessor must without delay make out in triplicate, upon forms to be furnished by the Department of Revenue, a complete abstract of all real and personal property as contained in the assessment book of the county, identified by each public school system of the county and listing the same for each public school system of the county therein, showing the total amount and value of each class of taxable property, including specifically the total amount and value of each class of taxable property defined in Section 40-8-1, as amended, as Class III property that is appraised according to its current use value and the total amount and value of such Class III property that is appraised according to its fair and reasonable market value, property exempt from taxation and the amount of taxes of each item, extended in a column; such abstract of assessment must be approved and certified to by the Department of Revenue, one copy of which the said tax assessor must forward to the Department of Finance not later than the second Monday in August of each year, one to the Department of Revenue at Montgomery, and the other to the tax collector by said date. The Department of Finance shall report to the Governor any tax assessor who for five days after the date required has failed to forward to the Department of Finance the abstract of assessment of the county, identified by each public school system of the county and listing the same for each public school system of the county therein, and the Governor shall forthwith require of the tax assessor an official report of the cause of the failure.



Section 40-7-36 - Book showing amount of taxes delivered to collector.

After the book of assessments has been completed as provided in this title, the tax assessor must enter in a book in concise form the amount of taxes assessed against each taxpayer, showing separately the amount of taxes on real estate and personal property and other subjects of taxation, and the total amount of tax due, and the address of the taxpayer and the fees of the assessor with a blank for the fees of the collector, and such book he must turn over to the tax collector on or before September 15. For the services rendered by him in preparing such book he shall receive compensation to be allowed by the county commission as follows: In counties where the aggregate assessed value of real and personal property amounts to $2,000,000 or less, $100; when the assessed value amounts to more than $2,000,000 and not exceeding $4,000,000, $125; when the assessed values amount to more than $4,000,000 and not exceeding $6,000,000, $175; when the assessed values amount to more than $6,000,000 and not exceeding $8,000,000, $200; when the assessed values amount to more than $8,000,000, such compensation as may be fixed by the county commission, not less than $250 and not exceeding $600; but any assessor who fails to complete such abstract by the time required shall forfeit all right to compensation.



Section 40-7-37 - Plat books - Blocks and lots platted and recorded.

It is the duty of the tax assessor of every county in the state to procure at the expense of the county a book in the form to be prescribed by the Department of Revenue, in which he shall enter a complete map and list of all the blocks and lots which have been platted, and the maps of which are recorded in the office of the judge of probate or can be procured within his county, beginning with the lowest numbered block and lot and proceeding in numerical order to the highest, with the name of the owner set opposite each block and lot. Each subdivision or addition to any town or city shall be shown by proper headings at the top of each page of such lot book and by index in the front thereof. The tax assessor shall annually make the entries thereon, for which he shall be allowed a reasonable compensation to be fixed by the governing body of the county at not less than $150 for each book of 400 pages or more; provided, that in Jefferson County, the tax assessor shall keep map books as above prescribed which shall only show the unit number of each and every parcel of property and shall show annually any change in any unit number, but not otherwise; provided, that in any county where the tax assessor is on a salary basis, the additional compensation provided for in this section shall not be applicable.



Section 40-7-38 - Plat books - All real estate.

The tax assessor shall make, or cause to be made, a complete plat book or books of all real estate in the county, unless such book or books have already been provided, in a form to be prescribed by the Department of Revenue, in which the name of the owner shall be entered on each separate subdivision. To the person performing the work of making the plat books required by this section and Section 40-7-37, there shall be paid out of the general fund of the county a reasonable compensation, to be fixed by the governing body of the county at not less than $150 for each book of 400 pages or more, which debt shall be a preferred claim against the county; provided, that in any county where the tax assessor is on a salary basis, the additional compensation provided for in this section shall not be applicable.



Section 40-7-39 - Plat books - Annual revision.

The tax assessor shall each year, before October 1 in such year, revise the plat book provided for by Sections 40-7-37 and 40-7-38 so as to correspond with the tax returns for such year and as otherwise provided by law or by the order of the Department of Revenue.



Section 40-7-40 - Plat books - Failure to comply with Sections 40-7-37 through 40-7-39.

In the event the tax assessor shall fail to comply with the requirements of Sections 40-7-37 through 40-7-39 in any year, he shall forfeit to the State of Alabama the sum of $500, which may be collected by the state by an action upon his official bond.



Section 40-7-41 - Plat books - Where kept.

Such maps and plat books shall be kept in the office of the tax assessor, open to the inspection of the public at all times when not in use by the assessor or the board of equalization.



Section 40-7-42 - Levy of taxes from book of assessments.

(a) The county commission, at the first regular meeting in February 2015, shall levy the amount of general taxes required for the expenses of the county, not to exceed one half of one percent of the value of the taxable property as assessed for revenue for the state as shown by the book of assessments after it shall have been corrected, at the same time levying the amount of special taxes required for the county, which levy shall be made upon the same basis of valuation provided above and, when the levy shall be made, shall certify the rate or rates of taxation and the purpose or purposes for which the tax is levied to the tax assessor of the county. The levies established as provided herein shall be assessed and collected in all subsequent tax years unless altered by the county commission in compliance with a change in the tax rate by general law not later than the last day of February prior to the effective date of the change in tax rate.

(b) Any general or special taxes levied by the county commission prior to April 10, 2014, are hereby ratified and confirmed irrespective of whether the general or special taxes were levied during the first county commission meeting held in February of any year.



Section 40-7-43 - Duties of assessor when he has reason to believe property may be removed or otherwise escape taxation.

When the tax assessor has reason to believe that any person whose property has been or is due to be assessed for taxation, either for the current tax year or any preceding year, has removed or is about to remove from the county, or that such person is closing out or going out of business by selling or disposing of substantially all of his personal property on which taxes would be due on the next following October 1, or where insolvency is impending, or where goods, wares, or merchandise are advertised for sale at auction, bankrupt, insolvent, assignment, or fire sale, or where goods, wares, or merchandise are to be sold or advertised to be sold for the satisfying of creditors, he shall at once notify the tax collector in writing, if the property has been assessed; and, if the property has not been assessed, the assessor shall at once make an assessment against the same and deliver the assessment so made to the tax collector, and on his failure to do so, he shall be liable for the full amount of the tax due on or to become due on such assessment. Advertisements in the newspapers or otherwise of a sale of any property as a closing out sale, bankrupt sale, fire sale, or any sale of like character shall be prima facie evidence that the collection of taxes due or to become due on the next following October 1 on such property is endangered within the meaning of this section.



Section 40-7-44 - Assessment against auctioneers.

The tax assessor shall assess the taxes against each auctioneer, provided by law, and shall enter the same on his books as in cases of other assessments, and such assessor shall immediately make a statement of such assessment and deliver the same to the tax collector for collection. Such taxes become assessable and payable immediately upon the expiration of each such auction sale.



Section 40-7-45 - Appeals - Right; time.

From any final assessment or valuation of property for taxation made by any officer, board, or commission, when no other specific mode of appeal to or review by the circuit court of such assessment or valuation is provided, the taxpayer may appeal to the circuit court of the county in which such assessment or valuation is made. Such appeal shall be taken within 15 days from the time such assessment or valuation is entered upon the tax books or tax rolls. On such appeal the property shall be revalued for assessment by the court unless a jury is demanded by the taxpayer at the time of taking the appeal.



Section 40-7-46 - Appeals - Notice.

Any taxpayer desiring to appeal under Section 40-7-45 shall file with the officer, board, or commission, or some member thereof, a notice in writing that he appeals to the circuit court, together with a bond in the sum of $100, with at least one solvent surety, payable to the State of Alabama, conditioned to prosecute such appeal to effect and, upon failure so to do, to pay all costs and damages which may be adjudged against him by the circuit court on such appeal; the bond to be approved by the probate judge or circuit clerk of the county.



Section 40-7-47 - Appeals - Trial.

In the trial on appeal, the court shall direct or formulate the issue to be tried and shall determine both the facts and the law, unless a jury is demanded in writing by the taxpayer at the time of taking the appeal or within 10 days thereafter, which demand shall be filed in the court to which the appeal is taken.



Section 40-7-48 - Appeals - Judgment of revaluation.

Upon the notice being given and bond filed as required in Section 40-7-46, the officer, board, or commission making such assessment or revaluation shall certify a statement of the assessment or valuation to the clerk of the circuit court, and the case shall be docketed in the circuit court and shall stand for trial within 10 days after it is so entered upon the docket. The valuation of the property so adjudged by the court on appeal shall be the valuation for the assessment of such property, which valuation shall be certified by the clerk of the court to the officer, board, or commission charged with the duty of valuing such property for taxation.



Section 40-7-49 - Rules and regulations.

The Department of Revenue is hereby authorized to adopt, promulgate, and enforce reasonable rules and regulations relating to the administration and enforcement of the provisions of this act not in conflict with the specific provisions thereof.



Section 40-7-50 - Voluntary check-off designation for Alabama Association of Rescue Squads, Inc.

(a) A minimum annual contribution of three dollars ($3) may be voluntarily contributed to the Alabama Association of Rescue Squads, Inc., on the ad valorem tax return of the contributor by indicating on a check-off box which shall be provided on annual ad valorem tax statements. The check-off shall be described as the "Alabama Association of Rescue Squads, Inc." If a taxpayer voluntarily indicates, three dollars ($3) or more may be added to his or her ad valorem tax payment and shall be paid to the appropriate person or authority administering the association.

(b) The total amount of all contributions, less costs of administration not to exceed three percent of revenue produced, shall be remitted by the person or authority collecting the amount to the executive director of the association by the tenth day of each month next succeeding that in which the contribution is paid.

(c) Each annual ad valorem tax statement form for the lien date October 1, 2015 tax year and each year thereafter shall contain a designation as follows:

"Alabama Association of Rescue Squads, Inc.

"Check ( ) if you wish to designate $3 or more to be added to your ad valorem tax payment."

(d) Each taxpayer required to make an ad valorem tax payment who wishes to contribute to the Alabama Association of Rescue Squads, Inc., may designate, by placing an "X" in the appropriate box on the ad valorem tax payment form and the contribution shall be credited to the association.

(e) The commissioner of the department may prescribe and implement such forms and rules as shall be necessary to carry out the intent of this section.






Article 1A - Business Personal Property Tax.

Section 40-7-55 - Short form tax return; itemized listings.

(a) Prior to October 1, 2014, the Department of Revenue shall design a non-itemized business personal property tax return short form "short form tax return" which, at the taxpayer's option, may be utilized for reporting total taxable tangible business personal property assets with original acquisition costs equal to or less than ten thousand dollars ($10,000) under the provisions of this article and any rules promulgated by the department related thereto. Any taxpaying entity utilizing the short form return agrees to a business personal property tax liability for that applicable tax year that is based upon taxable tangible business personal property assets valued at ten thousand dollars ($10,000), and that the submission of such short form return by the taxpayer is a declaration to the county assessing official or other applicable agency that the property is to be valued at ten thousand dollars ($10,000) for all taxable tangible business personal property assets.

(b) Effective October 1, 2014, and subject to the provisions of this article, any taxpaying entity required to file a business personal property tax return with a county assessing official or other applicable agency may file the short form tax return if: (1) the taxpayer has previously filed with the county assessing official or other applicable agency an itemized business personal property tax return in which the total original acquisition cost of all the taxpaying entity's taxable tangible business personal property assets resulted in a total amount equal to or less than ten thousand dollars ($10,000); and (2) the taxpayer's total original acquisition cost of all taxable tangible business personal property assets for the current tax year results in the taxpaying entity's total amount of taxable tangible business personal property assets being equal to or less than ten thousand dollars ($10,000). The tax liability for any taxpayer filing the short form tax return shall be calculated by the county assessing official or other applicable agency based upon a value of ten thousand dollars ($10,000), and otherwise in accordance with subsection (a).

(c) Once a taxpaying entity has filed a business personal property tax return which includes a detailed itemized listing of all taxable tangible business personal property assets with the county assessing official or other applicable agency as required in subsection (b)(1), the taxpayer may file the short form tax return in each consecutive year that the total original acquisition cost of all taxable tangible business personal property assets remains equal to or less than ten thousand dollars ($10,000).

(d) In the event the total original acquisition cost of all the taxpayer's taxable tangible business personal property assets exceeds ten thousand dollars ($10,000), the taxpayer shall be required to file a business personal property tax return which includes an itemized listing of all taxable tangible business personal property assets with the county assessing official or other applicable agency as otherwise required by law and shall pay taxes calculated based upon the assets itemized in the tax return.

(e) All short form tax returns shall be subject to audit by the appropriate county assessing official or other applicable agency, in the discretion of such official or agency. Such an audit may include the requirement that the taxpaying entity provide an itemized listing of all taxable tangible business personal property. Additionally, any taxpayer who knowingly submits a false or incorrect short form tax return shall be subject to penalties equaling 50 percent of any additional taxes owed. Further, any relevant and otherwise applicable state or local laws providing for penalties, fines, or fees for violations of tax return filings shall have full effect under the tax returns applicable to this article and shall not be limited or abrogated by any provision hereunder.



Section 40-7-56 - Optional Personal Property Assessment Link.

(a) No later than September 30, 2016, the Department of Revenue shall develop, maintain, and administer an online business personal property tax filing system that allows any taxpayer required to file a business personal property tax return with any county assessing official or applicable agency the ability and option to electronically file the return through the electronic filing system which will be submitted to the county assessing official or applicable agency where the tax return is required to be filed. The system shall be optional for any taxpayer and shall be known as the Optional Personal Property Assessment Link or OPPAL. All Alabama taxing jurisdictions shall allow taxpayers to utilize and access the OPPAL system for filing any business personal property return. The online system shall be available for use in tax periods beginning on and after October 1, 2016, provided the taxpayer complies with this article and any rules promulgated by the Department of Revenue for the administration and use of the system. The OPPAL system shall be utilized only for the filing of business personal property tax returns and shall not provide for the administration or enforcement of business personal property taxes. The OPPAL system shall allow a third party authorized by the taxpayer to file a business personal property tax return on behalf of the taxpayer utilizing a standardized web interface as prescribed by the department.

(b) There shall be no charge to either the taxpayer or a local taxing jurisdiction for the utilization or access of the OPPAL system.

(c) The system developed and implemented pursuant to subsection (a) shall have the capability to allow any applicable taxpayer to electronically file a business personal property tax return with the county assessing official or other applicable agency in each taxing jurisdiction in which the taxpayer is required to file a business personal property tax return. The electronically filed return shall contain all information included in the standard paper tax return and all information included in the electronically filed return shall be electronically available to each appropriate local taxing jurisdiction at the time filed by the taxpayer.



Section 40-7-57 - Filing returns; penalites and interest.

(a) No taxpayer shall be required to use the OPPAL system for filing business personal property tax returns; provided, however, that any taxpayer utilizing the system shall comply with this article and any rules promulgated by the Department of Revenue for the administration of this article. Additionally, any taxpayer utilizing the system shall comply with any rules of the local taxing jurisdiction regarding payment, administration, and enforcement of the business personal property tax law.

(b) All penalties and interest assessed according to state law for failure to properly and timely file a business personal property tax return or for payment of such taxes shall apply to filings made through the OPPAL system.



Section 40-7-58 - Design and operation of system; advisory committee.

(a)(1) To ensure that local taxing jurisdictions have meaningful input into the development and operation of OPPAL, a state and local advisory committee is hereby established to review the design and operation of the system and to make recommendations regarding the system requirements and functionality to the Commissioner of Revenue.

(2) The advisory committee shall consist of the following individuals:

a. Two local tax officials appointed by the Association of Alabama Tax Administrators.

b. Two local tax officials appointed by the Alabama Association of Assessing Officials.

c. One county commissioner appointed by the Association of County Commissioners of Alabama.

d. One probate judge who serves as chair of the county commission appointed by the Alabama Probate Judges Association.

e. One representative of the business community, appointed by the Business Council of Alabama.

f. One representative of the retail community appointed by the Alabama Retailers Association.

g. One representative of the business community, appointed by the Alabama Chapter of the National Federation of Independent Businesses.

h. One representative of the Alabama Department of Revenue, appointed by the Revenue Commissioner, who shall serve as chair of the advisory committee.

(3) The advisory committee members shall receive no compensation or reimbursement of expenses from the state for serving on the advisory committee.

(b) The advisory committee shall meet with the Commissioner of Revenue and other employees of the Department of Revenue as the commissioner deems appropriate. The initial meeting of the advisory committee shall be at a time and place to be determined by the chair of the advisory committee and shall be held no later than September 30, 2014. At the initial meeting, the advisory committee shall organize itself and shall determine the timing and frequency of subsequent meetings.

(c) The role of the advisory committee shall be limited to providing input and recommendations on the development and functionality of the OPPAL system with relation to the filing of business personal property tax returns utilizing the OPPAL system. The advisory committee shall make no review of the Department of Revenue's administration of property taxes or any other department matter beyond the OPPAL system.

(d) If the Revenue Commissioner fails to act on recommendations made by the advisory committee regarding OPPAL, the advisory committee, by majority vote, may appeal to the Legislative Council for a determination on whether the committee's recommendations shall be implemented. The determination of the Legislative Council shall be final.



Section 40-7-59 - Alternative systems.

Notwithstanding any other provision of this article, no county property tax commissioner, county revenue commissioner, or similar county tax assessing or tax collecting official shall be prevented from providing an electronic system for the filing of any applicable business personal property tax returns through a system other than and as an alternative to the OPPAL system, nor shall any county property tax commissioner, county revenue commissioner, or similar county tax assessing or tax collecting official be prevented from enforcing mandatory electronic filing of a business personal property tax return pursuant to any local act of the Legislature.






Article 2 - Statewide Property Reappraisal.

Division 1 - General Provisions.

Section 40-7-60 - Inspection and supervision of program; regulation by schedule of individual county-by-county reappraisal.

It shall be the function, duty, and responsibility of the Department of Revenue to periodically inspect and supervise the implementation and program of reappraisal of all property in the State of Alabama and to regulate, according to a definite schedule, the individual county-by-county reappraisal of such property.



Section 40-7-61 - Procedures and standards; contract work to be inspected and approved by department.

The Department of Revenue shall prescribe procedures and shall set standards for the work to be done under this program. Any contract for services required by a county pursuant to the appraisal of property under this division shall be approved by the Department of Revenue, and the work required to be performed shall not be considered finished until the standards of work applied and performed have been inspected and approved by the Department of Revenue.



Section 40-7-62 - Property appraised at fair and reasonable market value; basis of assessment for ad valorem taxes.

Each county governing body of this state, through its respective tax assessor, shall have the property of such county appraised at its fair and reasonable market value, which fair and reasonable market value shall be the basis of assessments for ad valorem taxes.



Section 40-7-63 - Time for completion of appraisal.

The appraisal of property shall be commenced and completed for each county at the earliest dates consistent with good business and sound appraisal practices, but in any event completed not later than two years from January 19, 1972.



Section 40-7-64 - Department to prescribe procedures, standards, forms, records, and progress reports for counties and to design permanent uniform record system.

The Department of Revenue shall prescribe for the counties the procedures to be followed, standards to be met, forms to be used, records to be kept and progress reports to be filed. The Department of Revenue shall also design a permanent uniform record system which shall be used by all counties for maintaining records of property ownership and property values.



Section 40-7-65 - Employment of appraisal firms as consultants; firms or appraisers to be bona fide state residents.

The Department of Revenue may, with the approval of the Governor, employ any appraisal firms employing a duly accredited member or members of the American Institute of Real Estate Appraisers as consultants to inspect the various systems of assessing in each county and to advise the Department of Revenue of the best procedures to be followed in the several counties so as to expedite the statewide reappraisal as required by law; provided, that any firms or appraisers hired by the state Department of Revenue or by local government shall be bona fide residents of the State of Alabama and shall have resided in the state for at least one year prior to January 19, 1972.



Section 40-7-66 - Consultations with county governing bodies and tax assessors; determination of system of appraisal; general schedule for completion of appraisal to be established.

The Department of Revenue shall consult and advise with the governing bodies and tax assessors as to its findings in each county and, after consultation, determine the chosen system of appraisal to be put into effect without delay in order that the assessments for ad valorem taxes in each such county may be equalized at the earliest possible date. Furthermore, a general schedule for completion of the various stages of appraisal for each county shall be agreed upon by the Department of Revenue and respective tax assessor and county governing body within the limits prescribed by this division and shall be forthwith certified by the Department of Revenue.



Section 40-7-67 - Department may act when county fails to comply; personnel; employees of county to meet department's requirements without becoming employees of state Merit System; appraiser's qualifications.

(a) Should any county fail or refuse for any reason to comply with the provisions of this division, the Department of Revenue shall employ qualified appraisers and/or let any contract necessary to accomplish the requirements of its directives and legal requirements as to property reappraisal.

(b) When it becomes necessary for the Department of Revenue to reappraise any county for the purpose of ad valorem taxation equalization, the Department of Revenue shall hire the necessary personnel from an employment register furnished them by the State Personnel Department. When any of the several counties elects to reappraise its particular county under the requirements and criteria set up by the Department of Revenue for such reappraisal program, the employees of the several counties shall meet the same requirements as set forth by the Department of Revenue for the state without becoming employees of the state Merit System. Approved appraisers must be certificate holders or members of a recognized appraisal association or have at least five years' appraisal experience certified to by recognized lending associations, such as banks or companies who are approved by the Veterans Administration or the U.S. Department of Housing and Urban Development or Federal Reserve Board.



Section 40-7-68 - Cost of program for equalization of ad valorem taxes to be prorated among county agencies.

The cost of any program for the equalization of ad valorem taxes shall be prorated by each county governing body to each agency therein on the basis of the proportion of the moneys received by each agency in the county to the total amount received by all agencies of such county.



Section 40-7-69 - Authority to issue revenue bonds to finance program.

The county governing bodies of the several counties are hereby authorized to issue any revenue bonds or warrants deemed essential in accordance with existing statutes and laws of the State of Alabama to meet their financial obligations under a property reappraisal program; provided, that any revenue bonds or warrants issued for a property reappraisal program other than that required by this article shall be approved by the Legislature. The heretofore stated provision for financing is hereby authorized to be applied by the state to cover the expenses necessarily incurred to finance the reappraisal of property in any and all counties, whenever it shall become necessary for the Department of Revenue to conduct the property reappraisal program in such county. The proceeds from such bonds or warrants issued by the state or county shall be repaid on the same proration basis as set out previously in Section 40-7-68.



Section 40-7-70 - Annual appropriation to department; establishment of fund to maintain program of equalization; credit against state's portion of expenses in county reappraisal; county may be charged pro rata share of expense.

There is hereby appropriated to the Department of Revenue the sum of $250,000 per annum to be used by said department to pay the expense of its compliance with the provisions of this division and to establish a fund which shall be used by the said department to maintain a program for the equalization of ad valorem tax assessments in this state. Whenever the amount in this fund exceeds the sum of $2,500,000, such excess shall revert to the General Fund of the state. This appropriation shall commence on January 19, 1972. This appropriation shall be over and above any expense incurred by the Department of Revenue in the event it becomes necessary for the Department of Revenue to reappraise any particular county or contract for the reappraisal of any county. Furthermore, the aforementioned appropriation of $250,000 per annum shall be credited against the state's portion of that expense for carrying out the reappraisal program in each of the several counties of the state. Should it become necessary for the Department of Revenue to reappraise and equalize, or make any contract for the reappraisal and property equalization of any county, the state is hereby authorized to charge the respective county governing body with only that part of the expense which would be the pro rata share normally charged to each local governmental agency of the county; and the state shall contribute its pro rata share, and the same shall be credited against the total expenditure involved for each such county.



Section 40-7-71 - Department to certify that county property appraised at fair market value; basis for equalization of assessments; values subject to review; hearing of complaints; appeals; compensation of members of county board of equalization.

Where the property of a county has been appraised at its fair and reasonable market value as required by this division to the reasonable satisfaction of the Department of Revenue, this fact shall be certified to the county board of equalization and to the tax assessor of such county, and such values shall be the basis for the equalization of the assessments for ad valorem taxes in such county for the next tax year. The fair and reasonable market values certified shall be prima facie correct for assessments for such tax year, but shall be subject to review by the county board of equalization which after a hearing of the complaint of a property owner shall fix the fair and reasonable market value at the amount it deems to be proper. The county board of equalization shall not hold a hearing as provided herein without giving due notice of such hearing to the county governing body and the Department of Revenue, one or both of which shall be represented at such hearing. Either the property owner or the state may appeal from the finding of the county board of equalization. Such appeal shall be to the circuit court of the county where the property is located. The hearing granted by the county board of equalization shall be in accordance with the procedure set out in Section 40-3-16; provided, that the board may begin the hearing of protests as soon as property owners have been notified of the fair and reasonable market value attributed to their property and shall continue sitting for the purpose of such hearings until all who protest have been heard. Where the members of the county board of equalization are paid on a per diem basis, compensation for any days the members are required to perform duties under this division which are in addition to the days for which they will be paid under normal appropriations and allocations shall be paid by the county governing body from the funds provided by this division.



Section 40-7-72 - Additional appropriations.

There is hereby appropriated to the Department of Revenue to be used in the program of ad valorem tax equalization provided for in this division, and shall be paid over to the Department of Revenue for this purpose, any other law to the contrary notwithstanding, for the fiscal year ending September 30, 1972, $1,000,000, and for the year ending September 30, 1973, $3,000,000, which amounts shall be the first claim against the funds from which appropriated. The funds here appropriated shall be drawn one third from any Alabama Beverage Control Board income otherwise required by law to be distributed to the several counties and two thirds from the tax levied by Section 40-21-58. This division shall in no way change the distribution of the remainder of the funds from which these appropriations are made.

The funds hereby appropriated shall be used by the Department of Revenue to finance the reappraisal program required by this division in any county which for any reason cannot issue the bonds or warrants provided for in Section 40-7-69. Any amount expended by the Department of Revenue on behalf of any county, less the part of the cost to be borne by the state, shall be repaid to the state with interest at the rate of five percent per annum, one tenth of the total for each of 10 successive years beginning with the fiscal year next following the year for which the reappraised values are used as a basis for ad valorem tax assessments. This obligation shall be the first claim against any ad valorem taxes collected in a county for which the funds provided herein are used. The state and each agency of such county shall bear its pro rata share of the costs on the basis of the revenue received from ad valorem taxes. The amounts repaid to the state shall be redistributed to the funds from which appropriated.



Section 40-7-74 - Administration of program.

The statewide property reappraisal program shall be administered by the Commissioner of Revenue, State of Alabama, and supervised by the chief of the ad valorem tax division.



Section 40-7-73 - Avoidance or frustration of provisions or intent of article.

Any public official having responsibility in the statewide equalization program who deliberately commits any act or deed to avoid or in any way frustrate the provisions or intent of this article shall be charged with a misdemeanor and shall, if convicted, be subject to a fine of not more than $500 for each such offense.



Section 40-7-75 - Reappraisal of taxable property in Marshall County.

(a) Pursuant to this division, the Alabama Department of Revenue shall immediately initiate the implementation of a program of reappraisal of all taxable property in Marshall County.

(b) Prior to the completion of the reappraisal provided in subsection (a), the valuations of taxable property in Marshall County for the current taxable year shall be the same as the valuations for the 1995 taxable year.






Division 2 - County Bonds for Purpose of Paying Costs of Reappraisal.

Section 40-7-90 - Definitions.

For purposes of this division, the following terms shall have the respective meanings ascribed by this section:

(1) COUNTY. Each county in the state.

(2) GOVERNING BODY. The commission or other governing body of a county.

(3) MUNICIPALITY. A municipal corporation in the state.

(4) STATE. The State of Alabama.

(5) PROPERTY REAPPRAISAL ACT. Division 1 of this article.

(6) APPRAISAL COSTS. The costs of the appraisal of property in a county made pursuant to the requirements of the Property Reappraisal Act.

(7) TAX RECIPIENT BODY. The state, the county, each municipality located wholly or partly within the corporate limits of such county, the board of education of such county, each city board of education organized with respect to a municipality located wholly or partly within the county, each public hospital corporation (including each public hospital board, public hospital association, or other public hospital corporation) that receives, under any statute or constitutional amendment, any part of an ad valorem tax levied for public hospital purposes, and every other public body or public entity that receives, pursuant to any statute or constitutional amendment, any part of the proceeds from any ad valorem tax levied in the county or in any part thereof.



Section 40-7-91 - Legislative intent.

It is the intention of the Legislature by the passage of this division to authorize each county in the state to finance, by the sale and issuance of interest-bearing warrants of such county, the payment of all or part of the costs of the appraisal of property in such county that is required by the provisions of Division 1 of this article. This division shall be liberally construed in conformity with the said intention.



Section 40-7-92 - Authorization to issue warrants.

Each county shall have the power from time to time to sell and issue interest-bearing warrants of such county for the purpose of paying appraisal costs or any part thereof. Such warrants may be in such denomination or denominations, may have such maturity or maturities not exceeding 20 years from their date, may bear interest from their date at such rate or rates payable at such times, may be payable at such place or places within or without the state, may be sold at such time or times and in such manner, whether publicly or privately, may be executed in such manner and may contain such terms not in conflict with the provisions of this division, all as the governing body of such county may provide in the proceedings wherein the warrants are authorized to be issued. All such warrants shall evidence general obligation indebtedness of the county by which they are issued, and the full faith and credit of the county shall be irrevocably pledged for the payment of the principal thereof and interest thereon. The proceeds derived from the sale of any such warrants shall be used solely for the purpose for which they are authorized to be issued, including the payment of any expenses incurred in connection with the issuance thereof.



Section 40-7-93 - Special pledges for payment.

The governing body of the county issuing any such warrants may, in its discretion, assign and specially pledge for the payment of the principal of and interest on such warrants, so much as may be necessary for said payment of any one or more of the following (or any part thereof):

(1) The general annual ad valorem tax of one half of one percent which the county is authorized to levy without reference to the purpose thereof under the provisions of Section 215 of the Constitution of Alabama of 1901.

(2) The proceeds from any other tax (including any ad valorem tax and any privilege, license, or excise tax) that at the time of the issuance of the said warrants may lawfully be used by the county for payment of such principal and interest.

(3) Any other revenues of, or funds available to, the county that at the time of the issuance of the said warrants may lawfully be used by the county for payment of such principal and interest, including (but without limiting the generality of the foregoing) any payments that may be payable to the county under the proration provisions of Division 1 of this article.

To the extent necessary and sufficient for making the payments in respect of which such pledge is made, any tax or other revenues or funds pledged pursuant to the provisions of this section shall constitute a trust fund or funds which shall be impressed with a lien in favor of the holders of the warrants to the payment of which such sums are pledged. In the event that more than one pledge should be made with respect to any tax, revenues, or funds, the pledge of which is herein authorized, then such pledges shall take precedence in the order in which they are made unless the proceedings making such pledge shall expressly provide that such pledge shall be on a parity with or subordinate to a subsequent pledge thereof. All warrants for which the pledge authorized in this section may be made shall constitute preferred claims against that portion of the said tax or taxes, revenues, or funds so pledged (subject to any prior lawful pledges thereof that may then have been made pursuant to the provisions of this or any other statute) and shall have preference over claims incurred for appraisal costs and any other claims for any other purpose whatsoever.



Section 40-7-94 - Authorization to issue refunding warrants.

Each such county may in like manner from time to time issue refunding warrants, either by sale or by exchange, for the purpose of refunding a like or greater principal amount of warrants then outstanding which were issued under the provisions of this division and the interest thereon and paying any premium necessary to be paid to retire the outstanding warrants refunded thereby. The provisions of this division applicable to the warrants so refunded shall likewise be applicable to such refunding warrants.



Section 40-7-95 - Warrants to be legal investments for trust funds.

Unless otherwise directed by the court having jurisdiction thereof or by the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers, invest trust funds in warrants issued under the provisions of this division.



Section 40-7-96 - Issuance of warrants deemed to constitute audit and allowance of claim.

The issuance of warrants and any interest coupons applicable thereto, pursuant to the provisions of this division and in accordance with the authorization of the governing body of the county issuing such warrants, shall be deemed to constitute an audit and allowance by such governing body of a claim, in the aggregate principal amount of such warrants and interest coupons, against the county and against any tax proceeds and any revenues or funds, or any thereof, pledged for payment of such warrants pursuant to the provisions of this division. No proof of registration or other audit or allowance of such claim shall be required, and such warrants and interest coupons shall, from and after the date of their lawful issuance, be deemed to be allowed claims against the county by which they were issued and against any tax proceeds, revenues and funds, or any of them, so pledged thereof.



Section 40-7-97 - Conflicts with other laws.

Insofar as the provisions of this division may be inconsistent with the provisions of any other law, the provisions of this division shall control, it being hereby specifically declared that the provisions of Section 11-8-10 shall not be applicable to the warrants issued under the provisions of this division.



Section 40-7-98 - Payment of pro rata shares of principal of and interest on warrants.

The principal of and interest on the warrants issued under the provisions of this division are hereby declared to be lawful costs of the equalization program referred to in Division 1 of this article and to be lawful and necessary governmental costs of the assessment and collection of ad valorem taxes levied in the county issuing said warrants required by law to be paid as part of the current governmental operating expenses of each tax recipient body receiving proceeds from ad valorem taxation in said county. The principal and interest shall be paid pro rata by each such tax recipient of such county and by the State of Alabama in the proportions which the amount of ad valorem tax received by each tax recipient body, including the State of Alabama, bears to the total amount of ad valorem tax received by all. For that purpose, the tax collector of each county issuing warrants under this division is hereby ordered and directed to withhold and pay over to said county, from the gross proceeds of each annual collection of ad valorem taxes on property in said county, the pro rata shares to be borne by each tax recipient body of the principal of and interest on said warrants maturing in that same fiscal year. The said shares shall be payable solely out of the proceeds from said ad valorem taxes collected during the then current fiscal year and allocable to each tax recipient body, including the State of Alabama. Notwithstanding the foregoing provisions of this section, the principal of and interest on any warrants issued under the provisions of this division shall, in any and all events, be payable as general obligations of said county and from any taxes, revenues, or funds referred to in Section 40-7-93 that may have been specifically pledged for such payment, regardless of the sufficiency for any reason whatsoever of the payment to the county of the aforesaid pro rata shares by or in behalf of any other tax recipient body.



Section 40-7-99 - Warrants exempt from laws relative to usury, interest, etc.

Any warrants issued by a county under the provisions of this division for the purpose of paying the cost of reappraisal of property as required by Division 1 of this article are hereby exempted from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.



Section 40-7-100 - Division supplemental to Division 1 of this article.

The provisions of and powers conferred by this division shall be supplemental to the provisions of and powers conferred by Division 1 of this article.












Chapter 8 - RATE OF TAXATION.

Section 40-8-1 - Classification of property; assessment rate.

(a) On and after October 1, 1978, with respect to ad valorem taxes levied by the state, and, unless otherwise provided, with respect to ad valorem taxes levied by a county, municipality, or other taxing authority other than the state, all taxable property shall be divided into the following classes and no other and shall be assessed for ad valorem tax purposes at the following ratios of assessed value to the fair and reasonable market value of such property, or, as may be provided by law, to the current use value of such property:

CLASS I. All property of utilities used in the business of such utilities, 30 percent.

CLASS II. All property not otherwise classified, 20 percent.

CLASS III. All agricultural, forest, and residential property, and historic buildings and sites, 10 percent.

CLASS IV. All private passenger automobiles and motor trucks of the type commonly known as "pickups" or "pickup trucks" owned and operated by an individual for personal or private use and not for hire, rent, or compensation, 15 percent.

(b) As used herein, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) AGRICULTURAL AND FOREST PROPERTY. All real property used for raising, harvesting, and selling crops or for the feeding, breeding, management, raising, sale of, or the production of livestock, including beef cattle, sheep, swine, horses, ponies, mules, poultry, fur-bearing animals, honeybees, and fish, or for dairying and the sale of dairy products, or for the growing and sale of timber and forest products, or any other agricultural or horticultural use or animal husbandry and any combination thereof.

(2) HISTORIC BUILDINGS AND SITES. Regardless of the use to which such property is put, all buildings or structures (i) determined eligible by the state historic preservation officer for listing on the National Register of Historic Places; or (ii) located in a registered historic district and certified by the United States Secretary of the Interior as being of historic significance to the district.

(3) PRIVATE PASSENGER AUTOMOBILES AND MOTOR TRUCKS OF THE TYPE COMMONLY KNOWN AS "PICKUPS" OR "PICKUP TRUCKS" OWNED AND OPERATED BY AN INDIVIDUAL FOR PERSONAL OR PRIVATE USE AND NOT FOR HIRE, RENT, OR COMPENSATION. All private passenger automobiles, as that term is defined in Sections 40-12-240, subdivision (17), and 40-12-241; and all motor trucks of the type commonly known as "pickups" or "pickup trucks," weighing not exceeding 8,000 pounds gross weight.

(4) PROPERTY NOT OTHERWISE CLASSIFIED. All real and personal property which does not fall within any one or more of Classes I, III, and IV.

(5) PROPERTY OF UTILITIES. All property assessed for taxation by the Department of Revenue pursuant to the provisions of Chapter 21 of this title; provided, that after September 30, 1979, and only to the extent required by Title III, §306 of Pub. L. 94-210 (the Railroad Revitalization and Regulatory Reform Act of 1976, codified as 49 U.S.C. §26c), "transportation property," as that term is defined in the aforesaid statute, as heretofore or hereafter amended, or in any subsequent statute of similar import, shall not be assessed as Class I property and customer-owned coin-operated telephone companies shall not be assessed as Class I property.

(6) RESIDENTIAL PROPERTY. a. Real property, used by the owner thereof exclusively as the owner's single-family dwelling. This includes an owner who resides on the property and remains in possession of the property after it is sold at a tax sale.

b. Residential property shall include single-family dwellings and the fully-developed underlying lot owned by a home builder holding a valid and current license from the Home Builders Licensure Board or who is otherwise authorized by the board to construct single-family homes until sold or used for a purpose other than as a single-family dwelling; provided that this classification shall not exceed a period of 24 months from the date the owner home builder applies for the classification as provided herein.

(c) The single-family dwelling and the fully-developed underlying lot as described in paragraph b. of subdivision (6) of subsection (b) may be reclassified as Class III, rather than Class II, as authorized by Act 2011-544 based on the property owner filing documentary evidence of the date construction begins or the date the lot is fully developed pursuant to rules promulgated by the Department of Revenue, which rules shall include what documents may be accepted to qualify as Class III. The property shall be reclassified as Class II property until approved documentation is properly filed with the tax assessing official pursuant to the rules of the department. The authorization for the property to be reclassified as residential property shall not exempt the property from the provisions of Section 40-7-25.3, which shall apply to all property seeking the reclassification as residential property authorized by Act 2011-544.

(d) The reclassification of property authorized by subsection (c) shall terminate when one of the following occurs:

(1) The classification has been in place for 24 months.

(2) The owner no longer holds a valid license or authorization from the Home Builders Licensure Board.

(3) The sale, transfer, or any other action or inaction resulting in the single-family dwelling or the fully-developed underlying lot no longer being held by the person, firm, or corporation first seeking the reclassification.

(e) Fully-developed lots that on September 1, 2011, are within a platted and recorded subdivision and fully comply with the subdivision regulations applying to the subdivision, classified as Class II property, and owned by the person or firm originally platting the subdivision or owned by a person or firm authorized or licensed by the Home Builders Licensure Board to construct single-family homes may be reclassified as Class III property for the two tax years immediately following September 1, 2011. Notwithstanding the foregoing, in order to qualify for the reclassification, the owner shall properly file with the tax assessing official documentation required pursuant to the rules of the department.

(f) Wherever any statute provides for, limits, or measures the power or authority of any county, municipality, or other taxing authority to levy taxes, borrow money, or incur indebtedness in relation to the assessment of property therein for state taxes or for state and county taxes, such provision shall mean as assessed for county or municipal taxes.

(g) The following property shall be exempted from ad valorem taxation: The real and personal property of the state, counties, and municipalities and real and personal property devoted exclusively to religious, education, or charitable purposes. The property of Masonic lodges, Knights of Columbus homes, and union halls shall be exempt when used exclusively for the purposes and business of such organizations. All property now exempt by law shall continue to be exempt from taxation until changed by law.

(h) The Department of Revenue shall have authority to promulgate rules and regulations for the uniform identification and assessment of manufactured homes.

(i) In the event an owner's single-family dwelling is destroyed or damaged to the extent that the dwelling is uninhabitable, the property shall retain its classification as residential property while the dwelling is being rebuilt or restored to an inhabitable state for a period of not to exceed 24 months from the date of the destruction or damage. If the destroyed or damaged dwelling is not rebuilt or restored to an inhabitable state as the owner's single-family dwelling within 24 months from the date of the destruction or damage or the property is converted at any time to a use other than as the owner's single-family dwelling, the property shall lose its classification as residential property.

The owner may request an extension not to exceed an additional 24 months upon submission of proof that the work necessary to rebuild or restore the destruction or damage could not be contracted or if contracted could not be completed within 24 months from the date of the destruction or damage.

(j) Property classified as residential property shall not lose its classification as residential property for a period of 24 months if the property is not used as the owner's single-family dwelling because the property is not inhabitable or is otherwise under repair after being damaged by a natural disaster such as a tornado or hurricane.



Section 40-8-2 - Rate of taxation - Established.

The rate of taxation for state purposes shall be sixty-five one-hundredths of one percent per annum on the assessed value of the taxable property within this state.



Section 40-8-3 - Rate of taxation - Allocation.

There is hereby levied for the purpose and upon the property hereinafter named and not specifically exempted from taxation annual taxes, as follows:

(1) For the maintenance of the public schools of this state, $.30 on each $100 of the assessed value of taxable property.

(2) For the relief of needy Confederate soldiers and sailors, resident citizens of Alabama and their widows, $.10 on each $100 of the assessed value of taxable property of which one percent of the gross amount collected will be expended by the Alabama Historical Commission to provide for capital improvements and maintenance at the Confederate Memorial Park at Mountain Creek, Chilton County, Alabama.

(3) For the use of the state and to raise revenue therefor, $.25 on each $100 of the assessed value of taxable property.



Section 40-8-4 - Assessment ratios for purposes of local taxation.

(a) During the ad valorem tax year beginning October 1, 1978, with respect to any ad valorem tax levied by a county, municipality, or other taxing authority other than the state, the governing body of any such county, municipality, or other taxing authority may at any time, effective for ad valorem tax years beginning on and after October 1, 1978, increase or decrease the ratio of assessed value to the fair and reasonable market value or, as may otherwise be provided by law, to the current use value, as the case may be (herein called "the assessment ratio"), of any class of taxable property within the limits prescribed in the Constitution; provided, that the county, municipality, or other taxing authority meets the criteria contained in this section. If the receipts from any ad valorem tax with respect to which any assessment ratio has been so adjusted by any taxing authority during the ad valorem tax year beginning October 1, 1978, exceed by more than five percent, or are less than 95 percent of, the receipts from such ad valorem tax for the ad valorem tax year beginning October 1, 1977, then for the ad valorem tax years beginning on and after October 1, 1979, the taxing authority may adjust any assessment ratio with respect to such ad valorem tax in the manner provided for adjustments made during the ad valorem tax year beginning October 1, 1978. On and after October 1, 1979, the governing body of any county, municipality, or other taxing authority may at any time increase or decrease the assessment ratio applicable to any class of taxable property; provided, that any proposed adjustment to an assessment ratio to be made pursuant to this sentence, whether an increase or a decrease, shall have been (1) proposed by the governing body of the taxing authority after a public hearing on such proposal, (2) thereafter approved by an act of the Legislature and (3) subsequently approved by a majority vote of the qualified electors residing in the taxing authority who vote on the proposal at a special election called and held in accordance with the law governing special elections; and provided further, that the county, municipality, or other taxing authority meets the criteria contained in this section.

(b) In determining whether any assessment ratio applicable to any class of taxable property may be increased or decreased by any such county, municipality, or other taxing authority pursuant to this section, the following criteria shall be applied:

(1) If, on any October 1, the total assessed value of all property classified in any one class of taxable property located in the county, municipality, or other taxing authority constitutes more than 50 percent of the assessed valuation of all taxable property in the county, municipality, or other taxing authority, the assessment ratio with respect to that class of taxable property may be decreased up to a maximum of five percent differential from the rates set forth in subsection (a) of Section 40-8-1, as amended.

(2) If, on any October 1, the total assessed value of all properties classified in any one class of taxable property located in the county, municipality, or other taxing authority constitutes less than 20 percent of the assessed valuation of all taxable property in the county, municipality, or other taxing authority, the assessment ratio with respect to that class of taxable property may be increased up to a maximum of five percent differential from the rates set forth in subsection (a) of Section 40-8-1, as amended.

(3) If, on any October 1, the total assessed value of all properties classified in any one class of taxable property located in the county, municipality, or other taxing authority constitutes more than 75 percent of the assessed valuation of all taxable property in the county, municipality, or other taxing authority, the assessment ratio with respect to that class of taxable property may be decreased up to a maximum of five percent differential, and each assessment ratio of properties classified in any class of taxable property other than the aforementioned class of taxable property may be increased up to a maximum of five percent differential, from the rates set forth in subsection (a) of Section 40-8-1, as amended.

(c) Any action authorized by this section to be taken by a taxing authority or the governing body thereof shall, if there is no such governing body, be taken by resolution of the governing body of the county in which such taxing authority is located acting on behalf of such taxing authority.



Section 40-8-5 - Credit against tax liability for certain taxpayers whose property has been reassessed.

Each taxpayer who was assessed and who paid a higher amount of state, county, or municipal ad valorem tax as a result of the completion of a countywide property reappraisal, and the implementation of the newly appraised property values as the tax base in that county, between October 1, 1975, and November 7, 1978, shall be entitled to a credit against his tax liability arising under the same tax or taxes, in the amount of the increase which resulted from said reappraisal, to be used during such tax year or years as the taxpayer elects until the credit is exhausted.






Chapter 9 - EXEMPTIONS FROM TAXATION AND LICENSES.

Article 1 - General Provisions.

Section 40-9-1 - Persons and property generally.

The following property and persons shall be exempt from ad valorem taxation and none other:

(1) All bonds of the United States and this state and all county and municipal bonds issued by counties and municipalities in this state, all property, real and personal, of the United States and this state and of county and municipal corporations in this state; all cemeteries, all property, real and personal, used exclusively for religious worship, for schools or for purposes purely charitable; provided, that property, real or personal, owned by any educational, religious or charitable institution, society or corporation let for rent or hire or for use for business purposes shall not be exempt from taxation, notwithstanding that the income from such property shall be used exclusively for education, religious or charitable purposes; all mortgages, together with the notes, debts and credits secured thereby on real and personal property situated in this state, which mortgages have been filed for record and the privilege tax paid thereon; all security agreements and security interests under the Uniform Commercial Code, together with the notes, debts and credits secured thereby; all money on deposit in any bank or banking institution and all other solvent credits; all warrants issued by county boards of education and city boards of education for the purpose of erecting, repairing, furnishing school buildings or for other school purposes;

(2) All property, real or personal, used exclusively for hospital purposes, to the amount of $75,000, where such hospitals maintain wards for charity patients or give treatment to such patients; provided, that the treatment of charity patients constitutes at least 15 percent of the business of such hospitals; provided further, that such hospital need not be assessed for taxation if the owner or manager shall file with the county tax assessor wherein such hospital is located within the time allowed for assessing such property for taxation a certificate that such hospital has done 15 percent charity work in the preceding tax year; and further provided, that such hospital through its owner or manager shall have until the expiration of the preceding tax year to class its work and ascertain whether or not such hospital has done 15 percent of its treatment of patients as charity work;

(3) The shares of the capital stock of any corporation owning and operating a hospital, to the extent of $75,000 in value; provided, that said corporation maintains wards for charity patients and gives treatment to such patients, which treatment constitutes at least 15 percent of the business of the hospital of said corporation; provided, that the total exemption granted to any such corporation shall not exceed $75,000, taking into consideration its real and personal property and the value of its shares of capital stock;

(4) All property owned by the American Legion or by Veterans of Foreign Wars or by the Disabled American Veterans, or any post thereof; provided, that such property is used and occupied exclusively by said organization;

(5) All the property of literary and scientific institutions and literary societies, when employed or used in the regular business of such institutions;

(6) The libraries of ministers of the gospel, all libraries other than those of a professional character and all religious books kept for sale by ministers of the gospel and colporteurs;

(7) The property of deaf mutes and insane persons to the extent of $3,000 and the property of blind persons to the extent of $12,000;

(8) All family portraits;

(9) All cotton, livestock or agricultural products which have been raised or grown in the State of Alabama and which shall remain in the hands of the producer thereof, or his landlord, or in the hands of a cooperative association for all time, and for a period of one year in the hands of the purchaser or the manufacturer;

(10) All cotton, wherever grown, stored in licensed warehouses in the State of Alabama for a period not exceeding 12 months;

(11) Provisions and supplies on hand for the current year for the use of the family and the making of crops; all wearing apparel; farming tools; tools and implements of mechanics to the value of $200; all livestock, including mules, studs, jacks and jennets, cattle, horses, cows, calves, hogs, sheep and goats; household and kitchen furniture and one sewing machine;

(12) No license or taxation of any character, except franchise taxes provided by Section 229 of the Constitution of the State of Alabama, shall be collected or required to be paid to the state or any county or municipality therein by any state or county fair, agricultural association, stock, kennel or poultry show. Athletic stadiums owned and controlled by universities, schools or colleges and which are used exclusively for the purpose of promoting intercollegiate or interschool athletics; provided, that the revenue received from athletic stadiums, when admission is charged, shall be used for the benefit of athletic associations of such universities, colleges or schools. Nothing contained in this subdivision shall be construed to prohibit any municipality, county or state from imposing any license tax upon or for the privilege of engaging in the business of supplying services for hire or reward or selling commodities other than livestock, farm products or farm implements or conducting or operating devices or games of skill or amusements or other games or devices, or conducting or operating shows, displays or exhibits other than shows, displays or exhibits of agricultural implements, farm products, livestock and athletic prowess;

(13) All material, including without limitation coke, to be compounded or further manufactured, when stocked at any plant or furnace for manufacturing purposes in Alabama;

(14) All articles manufactured in Alabama, including pig iron, in the hands of the producer or manufacturer thereof, for 12 months after its production or manufacture;

(15) All property, both real and personal, owned by any unit or organization of the Alabama National Guard officially recognized as such by the federal government and organized and maintained by the state, and all property owned by shares and used exclusively by and kept exclusively in the possession of any such unit or organization of the Alabama National Guard, the annual rent or hire of which is not in excess of the annual state, county and municipal taxes on said property shall be exempt from taxation by the state, and the county and municipality in which the same may be situated;

(16) All poultry;

(17) The property of all incompetent veterans to the value of $3,000;

(18) The following items of personal property when owned by individuals for personal use in the home or usually kept at the home of the owner and not carried as stocks of merchandise, namely: Libraries; phonographs; pianos and other musical instruments; paintings; precious stones, jewelry, plate silverware, ornaments and articles of taste; watches and clocks; wagons, buggies, bicycles, guns, pistols, canes, golf sticks, golf bags and sporting goods; money hoarded; radios; mechanical and electrical refrigerators; electrical appliances;

(19) All property owned by the Benevolent and Protective Order of Elks, Fraternal Order of Police, Fraternal Order of Eagles or Loyal Order of Moose, or lodge thereof; provided, that such property is used and occupied exclusively by such organization;

(20) All devices, facilities or structures, and all identifiable components thereof or materials for use therein, acquired or constructed primarily for the control, reduction or elimination of air or water pollution;

(21) Tobacco leaf stored in hogsheads;

(22) All farm tractors, as that term is defined in subdivision (19) of Section 32-1-1.1; and all farming implements, as that term is used in subdivision (b)(5) of Section 40-11-1, as amended, when used exclusively in connection with agricultural property as defined in subdivision (b)(3) of Section 40-8-1, as amended;

(23) All stocks of goods, wares and merchandise described in subdivision (b)(4) of Section 40-11-1, as amended; and

(24) All aircraft, replacement parts, components, systems, supplies and sundries affixed or used on said aircraft, and ground support equipment and vehicles used by or for the aircraft, when used by a certificated or licensed air carrier with a hub operation within this state, for use in conducting intrastate, interstate or foreign commerce for transporting people or property by air. For the purpose of this subdivision, the words "hub operation within this state" shall be construed to have all of the following criteria:

a. There originates from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year; and

b. Passengers and/or property are regularly exchanged at the location between flights of the same or a different certificated or licensed air carrier.

(25) All property described in Title 12 U.S.C. §1701(Q), commonly known as HUD 202 property, is hereby exempt from any and all ad valorem taxes.

(26) All vessels and equipment thereon, used predominantly in the business of commercial shrimping by the owners thereof.



Section 40-9-1.1 - Stringfellow Memorial Hospital.

(a) The board of trustees of the Susie Parker Stringfellow Memorial Hospital established and created under the last will and testament of Susie P. Stringfellow, deceased, and Stringfellow Memorial Hospital Non-Profit Realty Company, a nonprofit corporation, and all real and personal property of said board of trustees or said nonprofit corporation shall be exempt from the payment of any and all state, county and municipal ad valorem taxes.

(b) Any ad valorem taxes which were, are or may be collected subsequent to May 4, 1982, as the result of any assessment against the board of trustees of the Susie Parker Stringfellow Memorial Hospital established and created under the last will and testament of Susie P. Stringfellow, deceased, or Stringfellow Memorial Hospital Non-Profit Realty Company, a nonprofit corporation, or any real or personal property of said board of trustees or said nonprofit corporation, will be remitted to the entity which paid them; and no action or proceeding against said board of trustees or said nonprofit corporation may be instituted after such date by the State of Alabama or any county or municipality thereof or any person acting on behalf of any thereof for the collection or enforcement of any such ad valorem tax.



Section 40-9-2 - Claim of exemption of homestead and household and kitchen furniture in certain counties.

Any person who is entitled to a homestead exemption under the provisions of Section 84 of Title 51 of the 1940 Code of Alabama, as amended, and who is also entitled to an exemption of household and kitchen furniture under the provisions of subdivision (11) of Section 40-9-1, shall not be required to claim annually the said personal property exemption. Any such person is authorized to make a claim of said personal property prior to January 1 of any tax year; and if said claim is granted by the tax assessor, it shall be unnecessary to repeat the claim for subsequent tax years so long as such person is entitled to an exemption of such household and kitchen furniture; provided, that such claimed exemption shall not inure to the benefit of the grantee or successor of such person. It is the intent that the grantee or successor is required to make his own claim for such personal property exemption. In the event that any said household and kitchen furniture that has been previously claimed and allowed as exempt shall be or become for any tax year no longer exempt, the person required to pay the tax thereon shall notify the tax assessor prior to January 1 of the tax year in which such property becomes subject to tax of the fact that such property is no longer exempt; and the tax assessor shall thereupon list such property for taxation.

Any household and kitchen furniture that is legally claimed and allowed as exempt under this section or which shall become subject to tax after having been legally claimed and allowed as exempt or which is subject to taxation may be assessed as an escape for a period not exceeding five years and, in addition to all other penalties, fees, charges, taxes and interest allowed by law, shall bear a penalty of 15 percent of the taxes due.

The applicability of the provisions of this section shall be limited to persons who are entitled to a homestead exemption under said Section 84 of Title 51 of the 1940 Code of Alabama, as amended, and who are, in addition to said homestead exemption, entitled to an exemption of household and kitchen furniture under the provisions of subdivision (11) of Section 40-9-1.



Section 40-9-3 - Peanuts and pecans stored in licensed warehouses.

In addition to the persons and property exempt from ad valorem taxation as prescribed in Section 40-9-1, the following property shall also be exempt from ad valorem taxation: All peanuts and pecans, wherever grown, stored in licensed warehouses in the State of Alabama for a period not exceeding 12 months.



Section 40-9-4 - Products or materials used in textile manufacture.

In addition to the persons and property exempt from ad valorem taxation as prescribed in Section 40-9-1, the following properties shall also be exempt from ad valorem taxation:

All products or materials, including natural and man-made fibers and cloth, when stored by a textile manufacturer or processor for the purpose of using such products or materials in such a way that they become a part of the finished product of such plant.



Section 40-9-5 - Manufacturers of calcium cyanamide, aluminum or aluminum products.

All factories and manufacture plants manufacturing calcium cyanamide (lime nitrogen), aluminum or aluminum products shall be exempted from state, county and municipal taxation for 10 years after the beginning of the construction of such plant or factory. The exemption provided herein shall apply solely to the factory or plant and to the personal property used therein or connected therewith in the manufacturing of said articles, but shall not apply to the land upon which such factory or plant is located.



Section 40-9-6 - Personal property stored for shipment outside of state.

(a) In addition to the persons and property exempt from ad valorem taxation as prescribed in Section 40-9-1, the following property shall also be exempt from state, county and municipal ad valorem taxation and shall be deemed to have acquired no situs in this state for purposes of ad valorem taxation: All personal property which is consigned to or stored in a public or private warehouse or other storage facility for the purpose of shipment to a destination outside this state, whether final destination is specified when transportation begins or afterwards, for a period not exceeding 36 months following such consignment or storage. Such property shall not be deprived of such exemption because while in the warehouse or storage facility the property is assembled, disassembled, bound, joined, divided, cut, broken in bulk, labeled, relabeled, repackaged or otherwise processed or fabricated. No exemptions shall be allowed under this section for any such property which was exempt from ad valorem taxation pursuant to this section in any prior exemption period.

(b) It is hereby declared to be the policy of this state, through the exemption of the aforementioned property from ad valorem taxation, to encourage the development of the State of Alabama as a distribution center.

(c) All property claimed to be exempt under this section shall be designated "in transit" upon the books and records of the warehouse or storage area wherein the same is located. The records shall include a full, true and correct inventory of all such property together with the date of receipt or completion of process or manufacture, date of withdrawal, point of origin and, if known, the point of ultimate destination of the property. Such books and records shall at all times be open to inspection of all taxing authorities of this state and any political subdivisions thereof.



Section 40-9-7 - Personal property held by warehouseman for distribution.

(a) Personal property manufactured, compounded or processed remaining the property of the manufacturer, compounder or processor, held for him by a licensed public warehouseman for distribution shall be exempted from ad valorem taxation by the State of Alabama and the counties and municipalities of the state.

(b) A warehouseman holding personal property exempted by this section shall keep records of the receipt and disposal of all such property which shall be open to inspection during business hours by any duly constituted official responsible for the administration of any ad valorem tax law. The license of any warehouseman who fails to keep the records required by this section may be revoked by the Commissioner of Revenue after due notice and a hearing if requested by the warehouseman.

(c) The Commissioner of Revenue shall issue such rules and regulations as he deems necessary or appropriate to the administration of this section.



Section 40-9-8 - Artesian wells leased to municipalities.

The capital stock and physical property of all corporations and the physical property of any person, which said capital stock and physical property consists entirely of an artesian well or wells, and equipment pertaining thereto, which well or wells are leased to any municipality of this state under a lease, sale, contract or option agreement to purchase, shall, during the life of such lease, sale, contract or option agreement, be exempt from ad valorem taxation so long as such well or wells are operated exclusively by such city or town; provided, that this section shall apply only to corporations or persons under contract with not more than one municipality.



Section 40-9-9 - Y.M.C.A.

All Young Men's Christian Associations and all real and personal property of all Young Men's Christian Associations, and of any branch or department of same heretofore or hereafter organized and existing in good faith in the State of Alabama, for other than pecuniary gain and not for individual profit, when such real or personal property shall be used by such associations, their branches or departments, in and about the conducting, maintaining, operating and carrying out of the program, work, principles, objectives and policies of such associations, their branches or departments, in any city or county of the State of Alabama, are exempt from the payment of any and all state, county and municipal taxes, licenses, fees and charges of any nature whatsoever, including any privilege or excise tax heretofore or hereafter levied by the State of Alabama or any county or municipality thereof. The receipt, assessment or collection of any fee, admission, service charge, rent, dues or any other item or charge by any such association, its branches or departments from any person, firm or corporation for any service rendered by any such association, its branches or departments, or for the use or occupancy of any real or personal property of any such association, its branches or departments, in or about the conducting, maintaining, operating and carrying out of the program, work, principles, objectives and policies of any such association, its branches or departments shall not be held or construed by any court, agency, officer or commission of the State of Alabama or any county or municipality thereof to constitute pecuniary gain or individual profit by any such association, its branches or departments, or the doing of business in such a manner as to prejudice or defeat, in any manner, the right and privilege of any such association, its branches or departments to claim or rely upon or receive the exemption of such association, its branches or departments and of all real and personal property thereof from taxation, as herein provided.



Section 40-9-10 - Y.W.C.A.

All Young Women's Christian Associations, and all real and personal property of all Young Women's Christian Associations, and of any branch or department of same heretofore or hereafter organized and existing in good faith in the State of Alabama, for other than pecuniary gain and not for individual profit, when such real or personal property shall be used by such associations, their branches or departments in and about the conducting, maintaining, operating and carrying out of the program, work, principles, objectives and policies of such associations, their branches or departments, in any city or county of the State of Alabama, are exempt from the payment of any and all state, county and municipal taxes, licenses, fees and charges of any nature whatsoever, including any privilege or excise tax heretofore or hereafter levied by the State of Alabama or any county or municipality thereof. The receipt, assessment or collection of any fee, admission, service charge, rent, dues or any other item or charge by any such association, its branches or departments, from any person, firm or corporation for any service rendered by any such association, its branches or departments, or for the use or occupancy of any real or personal property of any such association, its branches or departments, in or about the conducting, maintaining, operating and carrying out of the program, work, principles, objectives and policies of any such association, its branches or departments shall not be held or construed by any court, agency, officer or commission of the State of Alabama or any county or municipality thereof to constitute pecuniary gain or individual profit by any such association, its branches or departments, or the doing of business in such a manner as to prejudice or defeat, in any manner, the right and privilege of any such association, its branches or departments to claim or rely upon or receive the exemption of such association, its branches or departments and of all real and personal property thereof from taxation, as herein provided.



Section 40-9-11 - Y.W.C.O.

All Young Women's Christian Organizations, and all real and personal property of all Young Women's Christian Organizations, and of any branch or department of same heretofore or hereafter organized and existing in good faith in the State of Alabama, for other than pecuniary gain and not for individual profit, when such real or personal property shall be used by such organizations, their branches or departments in and about the conducting, maintaining, operating and carrying out of the program, work, principles, objectives and policies of such organizations, their branches or departments, in any city or county of the State of Alabama, are exempt from the payment of any and all state, county and municipal taxes, licenses, fees and charges of any nature whatsoever, including any privilege or excise tax heretofore or hereafter levied by the State of Alabama or any county or municipality thereof. The receipt, assessment or collection of any fee, admission, service charge, rent, dues or any other item or charge by any such organization, its branches or departments from any person, firm or corporation for any service rendered by any such organization, its branches or departments, or for the use or occupancy of any real or personal property of any such organization, its branches or departments, in or about the conducting, maintaining, operating and carrying out of the program, work, principles, objectives and policies of any such organization, its branches or departments shall not be held or construed by any court, agency, officer or commission of the State of Alabama, or any county or municipality thereof to constitute pecuniary gain or individual profit by any such organization, its branches or departments, or the doing of business in such a manner as to prejudice or defeat, in any manner, the right and privilege of any such organization, its branches or departments to claim or rely upon or receive the exemption of such organization, its branches or departments and of all real and personal property thereof from taxation, as herein provided.



Section 40-9-12 - The National Foundation's Alabama Field Offices, Y.M.H.A. (J.C.C.), Seamen's Home of Mobile, Catholic Maritime Club of Mobile, Inc., Knights of Pythias Lodges, Salvation Army, Inc., etc.

(a) The National Foundation's Alabama Field Offices, all Young Men's Hebrew Associations (Y.M.H.A.) also known as Jewish Community Centers (J.C.C.), and all real and personal property of all Young Men's Hebrew Associations (Y.M.H.A.) also known as Jewish Community Centers (J.C.C.), the Seamen's Home of Mobile, incorporated under Act No. 145, Acts of Alabama 1844-45, the Girl Scouts of America and the Boy Scouts of America, and any council, troop or other subdivision thereof now existing or hereafter created and all real and personal property of the Girl Scouts of America and the Boy Scouts of America, and any council, troop or other subdivision thereof now existing or hereafter created, the Catholic Maritime Club of Mobile, Inc., the Knights of Pythias Lodges, the Salvation Army, Inc., the Elks Memorial Center, and all real and personal property of the Salvation Army, Inc., and the Elks Memorial Center, all United Way organizations and United Way member agencies in Alabama, other qualifying united appeal funds and their recipients as provided in subsection (d), and the real and personal property of all United Way organizations and United Way member agencies in Alabama, other qualifying united appeal funds and their recipients as provided in subsection (d), and the Alabama Masonic Home, the American Cancer Society, and all real and personal property of American Cancer Society, the New Hope Industries of Dothan, and all real and personal property of the New Hope Industries of Dothan, the Helping Hand Club of Anniston, and all real and personal property of the Helping Hand Club of Anniston, Childhaven, Inc., and all real and personal property of Childhaven, Inc., Presbyterian Home for Children and all real and personal property of Presbyterian Home for Children, Freewill Baptist Children's Home and all real and personal property of Freewill Baptist Children's Home, Methodist Homes for the Aging and all real and personal property of Methodist Homes for the Aging, and United Methodist Children's Home and all real and personal property of United Methodist Children's Home, Birmingham Building Trades Towers of Birmingham, Alabama, a nonprofit corporation, the Holy Comforter House, Inc., of Gadsden, Alabama, a nonprofit corporation, the University of Alabama Huntsville Foundation and all real and personal property of the University of Alabama Huntsville Foundation, the Birmingham Football Foundation, Inc., a nonprofit corporation, and all real and personal property of the Birmingham Football Foundation, Inc., and of any branch or department of any of same heretofore or hereafter organized and existing in good faith in the State of Alabama, for other than pecuniary gain and not for individual profit, when such real or personal property shall be used by such associations or nonprofit corporations, their branches or departments in and about the conducting, maintaining, operating and carrying out of the program, work, principles, objectives, and policies of such associations or nonprofit corporations, their branches or departments, in any city or county of the State of Alabama, are exempt from the payment of any and all state, county, and municipal taxes, licenses, fees, and charges of any nature whatsoever, including any privilege or excise tax heretofore or hereafter levied by the State of Alabama or any county or municipality thereof. The receipt, assessment or collection of any fee, admission, service charge, rent, dues, or any other item or charge by any such association or nonprofit corporation, its branches or departments from any person, firm, or corporation for any services rendered by any such association or nonprofit corporation, its branches or departments or for the use or occupancy of any real or personal property of any such association or nonprofit corporation, its branches or departments in or about the conducting, maintaining, operating, and carrying out of the program, work, principles, objectives, and policies of any such association or nonprofit corporation, its branches, or departments shall not be held or construed by any court, agency, officer, or commission of the State of Alabama, or any county or municipality thereof, to constitute pecuniary gain or individual profit by any such association or nonprofit corporation, its branches or departments, or the doing of business in such a manner as to prejudice or defeat, in any manner, the right and privilege of any such association or nonprofit corporation, its branches or departments to claim or rely upon or receive the exemption of such association or nonprofit corporation, its branches or departments and of all real and personal property thereof from taxation, as herein provided.

(b) With respect to gasoline, tobacco, playing card tax or any other tax required by law to be prepaid by the retailer, the associations, nonprofit corporations, or organizations exempt under this section shall pay the appropriate tax at the time purchases are made, and the amount of such tax shall be refunded to such associations, nonprofit corporations, or organizations by the Department of Revenue pursuant to the procedures for refunds provided in Chapter 2A of this title.

(c) For purposes of this section, the following words and phrases shall have the following meanings:

(1) SUPPORTED CHARITY. Any charitable, civic, or eleemosynary institution for which a united appeal fund solicits funds.

(2) UNITED APPEAL FUND. Any nonprofit entity that demonstrates to the reasonable satisfaction of the Department of Revenue that it has all of the following characteristics:

a. Is an Alabama nonprofit corporation, or another type of legal entity, whether formed in Alabama or in another jurisdiction, which is required by its principal governing documents to be operated as a charity.

b. Is one of a class, donations to which are deductible for federal and Alabama income tax purposes under Section 170(c) of the Internal Revenue Code.

c. Has as its principal purpose, as stated by its principal governing documents, the raising of funds or the aggregation or consolidation of fund raising efforts, to support other charities which are not themselves united appeal funds, known as supported charities.

d. Has been issued a Certificate of Exemption from Alabama sales, use, and lodgings tax prior to July 1, 2017, and has continually maintained the Certificate of Exemption as required by Section 40-9-60.

e. With respect to the distribution of funds raised by the united appeal fund, the entity’s principle governing documents must require that no supported charity, as defined in this subsection, will receive de minimis support.

(3) UNITED WAY MEMBER AGENCY. Any nonprofit organization that receives more than a de minimis amount of funding through the approval of the board of a United Way organization, but only if the nonprofit organization is:

a. Accountable to the granting United Way organization for the expenditure of any funds received from such United Way organization.

b. Included on a list of such nonprofit organizations to be submitted to the Department of Revenue under subsection (e) by all United Way organizations on or before a date provided for in a rule of the Department of Revenue.

(4) UNITED WAY ORGANIZATION. Any nonprofit corporation legally authorized and licensed to operate under the name United Way and use the name United Way and the associated logo and trademarks.

(d) (1) Each supported charity must be separately identified by name in the principal governing documents of the united appeal fund entity, and by name and federal employer identification number at the request of the Department of Revenue. Each supported charity must agree, in its own principal governing documents, to become or remain a member of the united appeal fund that funded the supported charity.

(2) The special rules provided in this subsection shall not apply to any United Way organization or any United Way member agency.

(e) (1) Each United Way organization shall provide the Department of Revenue with a list of its constituent United Way member agencies on an annual basis.

(2) The Department of Revenue, by rule, shall provide the date on which United Way organizations shall submit the list required by this subsection.



Section 40-9-13 - Volunteer fire departments, Alabama Society of D.A.R., Annual Shrine Circus, Episcopal Foundation of Jefferson County, Alabama Heart Association and Presbyterian Apartments, Inc.

(a) All volunteer fire departments in this state, and all real and personal property of all volunteer fire departments in this state, the Alabama Society of the Daughters of the American Revolution, and all real and personal property of the Alabama Society of the Daughters of the American Revolution, the Annual Shrine Circus as well as all other charitable Shrine amusement and fund raising events, and all real and personal property of the Annual Shrine Circus, the Episcopal Foundation of Jefferson County, and all real and personal property of the Episcopal Foundation of Jefferson County, the Alabama Heart Association and all real and personal property of the Alabama Heart Association, and the Presbyterian Apartments, Incorporated, and all real and personal property of the Presbyterian Apartments, Incorporated, when such real and personal property shall be used as provided in Section 40-9-12, are exempt from the payment of any and all state, county and municipal taxes, licenses, fees and charges of any nature whatsoever, including any privilege or excise tax heretofore or hereafter levied by the State of Alabama or any county or municipality thereof.

(b) All volunteer fire departments in this state, the Alabama Society of the Daughters of the American Revolution, the Annual Shrine Circus as well as all other charitable Shrine amusement and fund raising events, the Episcopal Foundation of Jefferson County, the Alabama Heart Association and the Presbyterian Apartments, Incorporated, shall be subject to all the provisions of Section 40-9-12, as are all other organizations named therein.



Section 40-9-14 - Property used for public purposes.

Lands in the purchase of which any municipality of the state has invested money pursuant to the terms of a lease sale contract or option agreement shall, during the life of such lease sale contract or option agreement, be exempt from ad valorem taxation so long as said lands are being used by such municipalities for park, municipal or other public purpose, or where the same are contracted for and in the possession of such municipalities with the bona fide intention of being so used.



Section 40-9-14.1 - Certificates of exemption to governmental entities, contractors, etc., for certain tax exempt projects.

(a) For the purposes of this section, the term governmental entity means the State of Alabama and its political subdivisions, including a county, a municipality, and an industrial or economic development board or authority. A governmental entity shall also include an educational institution of any of the foregoing Alabama political subdivisions including a public college or university, a county or city board of education, and the State Board of Education.

(b)(1) The Department of Revenue shall issue a certificate of exemption to the governmental entity for each tax exempt project.

(2) The Department of Revenue shall grant a certificate of exemption from state and local sales and use taxes to any contractor licensed by the State Licensing Board for General Contractors, or any subcontractor working under the same contract, for the purchase of building materials, construction materials and supplies, and other tangible personal property that becomes part of the structure that is the subject of a written contract for the construction of a building or other project, not to include any contract for the construction of any highway, road, or bridge, for and on behalf of a governmental entity which is exempt from the payment of sales and use taxes.

(c) The use of a certificate of exemption for the purchase of tangible personal property pursuant to this section shall include only tangible personal property that becomes part of the structure that is the subject of the construction contract. Any contractor or subcontractor purchasing any tangible personal property pursuant to a certificate of exemption shall maintain an accurate cost accounting of the purchase and use of the property in the construction of the project.

(d) A contractor who has an exemption from sales and use tax for the purchase of materials to use on a government project shall file, in a manner as prescribed by the department, reports of all exempt purchases. The reports shall be filed as a prerequisite to renewal of a certificate of exemption.

(e)(1) The department may assess any contractor or subcontractor with state and local sales or use taxes on any item purchased with a certificate of exemption not properly accounted for and reported as required.

(2) Any contractor or subcontractor who intentionally uses a certificate of exemption in violation of this section shall, in addition to the actual sales or use tax liability due, be subject to a civil penalty levied by the department in the amount of not less than a minimum of two thousand dollars ($2,000) or two times any state and local sales or use tax due for the property and, based on the contractor's or subcontractor's willful misuse of the certificate of exemption, may be barred from the use of any certificate of exemption on any project for up to two years.

(f) The department may adopt rules to implement this section in order to effectuate the purposes of this section and to provide for accurate accounting and enforcement of this section.

(g) In bidding the work on a tax exempt project, the bid form shall provide for an accounting for the tax savings.

(h) The intent of this section is to lower the administrative cost for the governmental entity, contractor, and subcontractor for public works projects. It is not the intent of this section to change the basis for determining professional services from fair market value, which may include sales and use taxes.

(i) This section shall be operative for contracts entered into January 1, 2014, or thereafter, and shall not apply to any contract entered into prior to January 1, 2014. In addition, this section shall not apply to any contract change orders or contract extensions, including revised, renegotiated, or altered contracts, when the original contract was entered into prior to January 1, 2014. The Department of Revenue may adopt rules to implement this section after October 1, 2013.



Section 40-9-15 - Alabama State Fair and Exhibit Association.

The Alabama State Fair and Exhibit Association and all persons, firms, or corporations who may conduct business with said association on its fairgrounds in Jefferson County during the annual fairs of said association are exempt from the payment of all state, county and municipal taxes and licenses.



Section 40-9-16 - Property of corporation or association formed for social or literary advancement and used in connection with college or university.

The property of corporations or associations formed and organized in good faith for the social or literary advancement of their members and not for pecuniary purposes nor for individual profit and used as an adjunct of or in connection with any college or university and approved by the governing body of said college or university in this state shall be exempt from all state, county and municipal taxation, but if used for any other purpose or not as an adjunct of or in connection with any college or university it shall not be so exempt.



Section 40-9-17 - Property owned and used or held by colleges for certain purposes.

All property owned and used by a college for the purpose of housing students, members of the faculty or other employees of the college is exempt from taxation.

All property owned by a college and held for the bona fide purpose of being used for enlargement of a campus or for the development of a new campus is exempt from taxation.



Section 40-9-18 - Property of corporation organized for purpose of aiding retired teachers, etc.

(a) There shall be exempted from any and all state, county and municipal taxes, licenses, fees and charges of any nature whatsoever on all real and personal property of any nonprofit membership corporation:

(1) Which is organized under Alabama law as a benevolent society for the purpose of aiding and benefiting retired teachers and supervisory staff personnel of any one or more public school systems in the state,

(2) Which is organized for other than pecuniary gain and not for individual profit, and

(3) When such real or personal property is used by such corporation for the occupancy of its members and for professional or social meetings and functions sponsored by such corporation or its members.

(b) The clause "for other than pecuniary gain and not for individual profit," as used in the preceding subsection, shall not include any fee, admission, service charge or dues assessed, charged or collected by any such corporation from any person or persons for any service rendered by such corporation, or for the use or occupancy of any of the real or personal property of such corporation.



Section 40-9-19 - Homesteads.

(a) Homesteads, as defined by the Constitution and laws of Alabama, are hereby exempted from all state ad valorem taxes. In no case shall the exemption herein made apply to more than one person, head of the family, nor shall the said exemption exceed $4,000 in assessed value, nor 160 acres in area for any resident of this state who is not over 65 years of age. The homesteads of residents of this state, over 65 years of age, or who are retired due to permanent and total disability, regardless of age, or who are blind as defined in Section 1-1-3, regardless of age or whether such person is retired, shall be exempt from all state ad valorem taxes.

The state Commissioner of Revenue is hereby empowered to define and specify the condition or state of health that makes a person "permanently and totally disabled" and may issue certificates of disability to such person as he may find meets such specifications. Any person who is drawing any pension or annuity from the armed services or a company or governmental agency as being permanently and totally disabled shall automatically be granted a certificate of permanent and total disability by the state Commissioner of Revenue.

(b) For tax years beginning on and after October 1, 1981, for residents of this state not over 65 years of age, homesteads, as defined by the Constitution and laws of Alabama, are hereby exempted from all ad valorem property taxes levied, except countywide and school district ad valorem taxes levied for school purposes, by any county of this state. In no case shall such exemption herein made apply to more than one person, head of the family, nor shall the said exemption exceed $2,000 in assessed value, nor 160 acres in area for any resident of this state who is not over 65 years of age except as provided in subsection (c) of this section.

(c) For tax years beginning on and after October 1, 1981, the governing body of any county, municipality or other local taxing authority may at any time grant by resolution or ordinance an exemption from any levy of ad valorem property taxes levied by such county, municipality or other local taxing authority on homesteads, as defined by the Constitution and laws of Alabama, of residents of this state not over 65 years of age. In no case shall such exemption herein allowed apply to more than one person, head of the family, nor shall said exemption, when added to any other homestead exemption applicable to the same ad valorem tax levy, exceed $4,000 in assessed value, nor 160 acres in area. Any homestead exemption granted pursuant to this subsection (c) may be adjusted, rescinded or reinstated at any time by resolution or ordinance of the governing body of the county, municipality or other local taxing authority granting such exemption. Any action authorized by this subsection to be taken by a taxing authority, or the governing body thereof, shall, other than in the case of a municipality, be taken by resolution of the governing body of the county in which such taxing authority is located acting on behalf of such taxing authority; provided however, any action authorized by this subsection to be taken by a taxing authority, or the governing body thereof, which action shall affect countywide or district ad valorem taxes levied solely for the support of county or city school districts, shall be taken by resolutions of the governing bodies and boards of the school systems that are recipients of the proceeds of the ad valorem tax so affected by such action. The provisions of this subsection (c) shall in no way annul or reduce exemptions provided under subsections (a), (b), and (d) of this section.

(d) For tax years beginning on and after October 1, 1981, for residents of this state, over 65 years of age who have an annual adjusted gross income of less than $12,000 as reflected on the most recent state income tax return or some other appropriate evidence, or who are retired due to permanent and total disability, regardless of age, or who are blind as defined in Section 1-1-3, regardless of age or whether such person is retired, homesteads, as defined in the Constitution and laws of Alabama, are hereby exempted from ad valorem property taxes levied by any county of this state, including such taxes levied for school districts. In no case shall such exemption exceed $5,000 in assessed value, nor 160 acres in area. With respect to homesteads situated in more than one county, the exemption granted herein shall be prorated between the counties in which the homestead is situated in the proportion that the area of the homestead in each county bears to the total area of the homestead claimed for exemption.

The Department of Revenue may by regulation define and specify the condition or state of health that makes a person "permanently and totally disabled" and may issue certificates of disability to any person that meets such specifications. Any person who is drawing any pension or annuity from the armed services, a private company or any governmental agency because he is permanently and totally disabled shall automatically be granted a certificate of permanent and total disability by the Department of Revenue.

(e) The grant of any homestead exemption provided under the provisions of this section shall not be allowed if such grant shall prevent the payment of any bonded indebtedness secured by any tax to which the homestead exemption would apply.

(f) Any homestead exemption under this section or Section 40-9-21 shall not be affected during any period the homestead is being repaired after being damaged by a natural disaster such as a tornado or hurricane.



Section 40-9-19.1 - Governing body of municipality authorized to exempt homesteads of certain residents from ad valorem property tax increase imposed for public school purposes.

(a) The governing body of any municipality may, upon the request of the board of education of such municipality, grant, by resolution, an exemption in whole or in part from the increased portion of any ad valorem property tax which has been increased pursuant to the procedures specified in paragraph (f) of Amendment No. 373 to the Constitution of Alabama of 1901 for public school purposes, on homesteads of residents of such municipality over 65 years of age, or who are retired due to permanent and total disability, regardless of age, or who are blind, as defined in Section 1-1-3, regardless of age or whether such person is retired. Any homestead exemption granted pursuant to this section may be adjusted, rescinded or reinstated at any time upon the request of the board of education of such municipality by resolution of the governing body of such municipality. Any request made by a board of education regarding an exemption pursuant to this section shall be made by a resolution adopted by such board of education.

(b) The provisions of this section shall in no way annul or reduce exemptions provided under any other provisions of the Constitution and laws of Alabama.



Section 40-9-20 - Certain homes owned by veterans or their widows.

The home of any veteran which is or was acquired by him pursuant to the provisions of Public Law 702, 80th Congress, as heretofore amended (38 U.S.C.A. 701 and Chapter 12), regardless of its value shall be exempt from all ad valorem taxation so long as the same is owned and occupied as a home by such veteran or his unremarried widow.



Section 40-9-21 - Principal residences and 160 acres adjacent thereto of permanently and totally disabled persons or persons 65 years of age or older having net annual federally taxable income of $12,000 or less.

(a) In addition to the persons and property exempt from ad valorem taxation as prescribed in Section 40-9-1, the following shall also be exempt from ad valorem taxation: The principal residence and 160 acres adjacent thereto of any person who is permanently and totally disabled or who is 65 years of age or older having a net annual taxable income of twelve thousand dollars ($12,000) or less, as shown on such person's and spouse's latest United States income tax return or some other appropriate evidence acceptable to the department. In the event that such person and spouse are not required to file a United States income tax return, then an affidavit indicating that the net taxable income of such person and spouse for the preceding taxable year was twelve thousand dollars ($12,000) or less shall be sufficient proof. Proof of age shall be furnished when the exemption provided herein is claimed. On and after May 22, 2013, if a permanently and totally disabled person does not qualify for the exemption under this section, and has not previously submitted written certification of such permanent and total disability by any two physicians licensed to practice in this state, he or she may submit as proof of permanent and total disability affidavits from two physicians licensed to practice in this state, provided that at least one of these physicians is actively providing treatment directly related to the permanent and total disability of the person seeking the exemption; provided, however, this requirement shall not apply to any person receiving the exemption on May 22, 2013. As provided under this section, any person who is drawing any pension or annuity from the armed services or a company or governmental agency because he or she is permanently and totally disabled shall automatically be granted a certificate of permanent and total disability by the department. In order to qualify for exemption under this section, the property must be a single-family home owned and occupied during the tax year as the principal residence of the person qualifying under this section.

(b) The department shall by rule establish the criteria and proof required for an exemption in this section based upon a person being "permanently and totally disabled" and shall issue certificates of disability to any person that meets such criteria and provides the required proof. The rule shall provide that any person who is drawing any pension or annuity from the armed services, a private company, or any governmental agency because he or she is permanently and totally disabled shall automatically be granted a certificate of permanent and total disability by the department.



Section 40-9-21.1 - Verification of eligibility by mail for certain persons.

Any law to the contrary notwithstanding, any person who is permanently and totally disabled and who qualifies for the homestead exemptions in Sections 40-9-19 and 40-9-21 shall not be required to annually claim such exemptions after the initial qualification, but shall be allowed to verify such condition each year thereafter by mail on a form affidavit to be provided by the tax assessor. Also, any person over the age of 65 who qualifies for the homestead exemptions under the income limitations provided in Sections 40-9-19 and 40-9-21 shall after the initial qualification be allowed to verify such eligibility each year by mail on a form affidavit to be provided by the tax assessor.



Section 40-9-21.2 - Falsely claiming homestead exemption.

(a) Any person who knowingly and willfully gives false information for the purpose of claiming a homestead exemption, or for the purpose of assisting another person in claiming a homestead exemption, shall be ordered to pay twice the amount of any ad valorem tax which would have been due retroactive for a period of up to 10 years plus interest at a rate of 15 percent per annum from the date the tax would have been due.

(b) The penalties and interest assessed against any person who obtained an exemption based upon false information or any person who assisted another in claiming an exemption with false information shall be paid within thirty days of written demand by the local taxing official or the department. If payment is not made as provided herein, the State of Alabama shall bring a civil action to recover the penalties and interest due. The amount recovered shall be paid to the local taxing official in the county where the exemption was granted. The local taxing official shall then distribute the monies on a pro rata basis to each of the entities which would have received a portion of the assessed ad valorem tax had the exemption not been granted based upon false information.



Section 40-9-22 - Nuclear fuel assemblies.

All nuclear fuel assemblies, together with the nuclear materials contained therein, and all reprocessed, recycled or residual nuclear fuel by-products, fissionable or otherwise used or useful in the production of electricity by persons regularly engaged in furnishing electricity to any person or persons shall be exempt from state, county and municipal taxes, excises, licenses, fees or other charges of any nature whatsoever. Nuclear fuel assemblies as used herein shall not include permanently installed equipment or structures.

It is the intention of the Legislature of Alabama that the exemptions herein provided shall not be repealed or otherwise diminished unless the statute effecting such repeal shall make specific reference to this section and shall clearly demonstrate a legislative intention to repeal or otherwise affect the exemptions provided in this section.



Section 40-9-23 - Corporations organized to establish regional mental health programs and facilities.

All corporations organized for the purpose of establishing regional mental health programs and facilities which are certified or licensed by the State Board of Health under the provisions of Sections 22-50-1 through 22-50-24 shall be exempt from all taxation.



Section 40-9-24 - Property Tax Relief Fund.

There is hereby set up in the Treasury a Property Tax Relief Fund to be used to reimburse the State General Fund, the State Soldiers' Relief Fund and the Public School Fund by such amounts as are lost to such funds by reason of exemption of homesteads, in whole or in part, from the payment of the state levy of $.25 on each $100 of taxable property for the State General Fund; $.10 on each $100 of taxable property for the State Soldiers' Relief Fund and $.30 on each $100 of taxable property for the Public School Fund. The Comptroller, with the approval of the Governor, is hereby directed to draw warrants payable out of the Property Tax Relief Fund payable to the State General Fund, the State Soldiers' Relief Fund and the Public School Fund in amounts sufficient to reimburse each of said funds for revenues lost by the exemption of homesteads, in whole or in part, from state ad valorem taxation.



Section 40-9-25 - George Lindsey Celebrity Benefit, Inc., Alabama Special Olympics, Inc., etc.

The George Lindsey Celebrity Benefit, Inc., and the Alabama Special Olympics or any predecessor organizations or entities, are hereby exempt from paying any state, county or municipality sales or use taxes.



Section 40-9-25.1 - Magic Moments.

Magic Moments, Inc., is exempted from paying any state, county, and municipal sales or use taxes.



Section 40-9-25.2 - Habitat for Humanity Organizations and West Alabama Youth Services, Inc. (WAYS).

Habitat for Humanity Organizations and West Alabama Youth Services, Inc. (WAYS), are exempted from paying state, county, and municipal sales and use taxes and all property owned and used by the organization is exempted from state, county, and local ad valorem taxation.



Section 40-9-25.3 - Rainbow Omega, Inc.

The Rainbow Omega, Inc., is exempted from paying any state, county, and municipal sales or use taxes.



Section 40-9-25.4 - Farley L. Berman Foundation, Inc.

All property owned by the Farley L. Berman Foundation, Inc., and used by that organization is hereby exempted from any state, county, and local ad valorem taxation.



Section 40-9-25.5 - American Bowling Congress.

The American Bowling Congress or any predecessor organization or entity is exempted from paying any state, county, and municipal sales or use taxes applicable to its entry fees.



Section 40-9-25.6 - Christian Children Homes, Inc.

The Christian Children Homes, Inc., is exempted from paying any state, county, and municipal sales or use taxes.



Section 40-9-25.7 - Franklin Memorial Clinic, Inc.

The Franklin Memorial Clinic, Inc., is exempted from paying any municipal gross receipts taxes and municipal business license taxes.



Section 40-9-25.8 - Birmingham Civil Rights Institute.

The Birmingham Civil Rights Institute, Inc., a nonprofit corporation organized under the laws of the State of Alabama, the directors of which are appointed by the City Council of the City of Birmingham, which is sponsored by the City of Birmingham to present exhibits, educational programming, and maintain archives for educational and historical research respecting civil rights and human rights in Alabama, the United States, and the world, is exempted from all state, county, and municipal income, license, and sales and use taxes.



Section 40-9-25.9 - Bridge, Inc.

The Bridge, Incorporated, is exempted from paying any state, county, and municipal sales and use taxes.



Section 40-9-25.10 - Anniston Fellowship House, Wings of Life, Jacksonville Christian Outreach Center, Wiregrass Children's Home, DoDa Parade, Lee County Humane Society, and Huntsville Emergency Medical Services.

The Anniston Fellowship House, Inc., the Wings of Life, Inc., the Jacksonville Christian Outreach Center, Inc., Wiregrass Children's Home, Inc., DoDa Parade, Lee County Humane Society, and Huntsville Emergency Medical Services, Inc., are exempted from paying any state, county, and municipal sales or use taxes.



Section 40-9-25.11 - Little Sisters of the Poor.

The Little Sisters of the Poor is exempted from paying any state, county, and municipal sales and use taxes.



Section 40-9-25.12 - Service Guild of Birmingham, Inc., Early Intervention Program.

The Service Guild of Birmingham, Incorporated, Early Intervention Program, is exempted from paying any state, county, and municipal sales and use taxes.



Section 40-9-25.13 - Big Oak Ranch, Inc.

The Big Oak Ranch, Incorporated, Administrative Office in Springville, Alabama, is exempted from paying or collecting any state, county, and municipal sales and use taxes.



Section 40-9-25.14 - Barber Vintage Motorsports Museum.

(a) The Barber Vintage Motorsports Museum, hereinafter referred to as the Barber Museum, is exempted from paying any state, county, and municipal sales and use taxes with respect to tangible personal property purchased solely for display as a museum exhibit primarily within the confines of the museum property.

(b) All personal property owned by and all real property leased to the Barber Museum by the City of Birmingham and improvements thereon, at such time as the leased real property may be purchased by the Barber Museum, and all improvements made subsequent to the purchase, are hereby or shall upon their purchase be exempted from any state, county, and local ad valorem taxation. Provided, however, this exemption shall not apply to any portion of the property that is not used in connection with the organization's museum or motorsports park operations, or that may be sold to any third party, or that may be leased to any third party for any purpose not connected with the museum or motorsports park operations, nor shall it apply to any real property purchased after July 1, 2006, and added to the Barber Museum complex, except as described herein, nor to any other property owned by the Barber Museum.



Section 40-9-25.15 - Covington Baptist Association, Inc. - Christian Service Centers.

The Christian Service Centers of Covington Baptist Association, Incorporated, are exempted from paying or collecting any state, county, and municipal sales and use taxes.



Section 40-9-25.16 - Food banks.

(a) All food banks within the state are hereby exempted from the payment and collection of any state, county and municipal sales and use taxes.

(b) As used in this section, food bank shall be defined as any entity located within Alabama that is an affiliated food bank of the America's Second Harvest national food bank network or their subsidiary distribution organizations.



Section 40-9-25.17 - Eagles' Wings, Inc.

Eagles' Wings, Incorporated, is exempted from paying or collecting any state, county, and municipal sales and use taxes.



Section 40-9-25.18 - Alabama Marine Corps League.

The Alabama Marine Corps League is exempted from paying or collecting any state, county, and municipal sales and use taxes.



Section 40-9-25.19 - Lurleen B. Wallace Community College Foundation and Calhoun Community College Foundation.

(a) All property owned by the Lurleen B. Wallace Community College Foundation and the Calhoun Community College Foundation and used by that organization in furtherance of its charitable purposes is hereby exempted from any state, county, and local ad valorem taxation.

(b) All purchases by the Lurleen B. Wallace Community College Foundation and the Calhoun Community College Foundation which are used by that organization in the furtherance of its charitable purpose are hereby exempted from the state, county, and local sales and use taxes.



Section 40-9-25.20 - Community Action Association of Alabama.

The Community Action Association of Alabama and its member agencies are exempted from paying or collecting any state, county, and municipal sales and use taxes, except this exemption shall not apply to county or municipal sales and use taxes unless approved by resolution of the respective local governing body.



Section 40-9-25.21 - LifeSouth Community Blood Centers.

LifeSouth Community Blood Centers are exempted from paying or collecting any state, county, and municipal sales and use taxes.



Section 40-9-26 - Presbyterian Apartments of Birmingham, Inc., Presbyterian Homes of Decatur, Inc., Shoals Presbyterian Apartments, Inc., East Presbyterian Apartments, East Alabama Services for the Elderly, Inc.

The Presbyterian Apartments of Birmingham, Inc., the Presbyterian Homes of Decatur, Inc., the Shoals Presbyterian Apartments, Inc., and the Presbyterian Apartments in Northport, Alabama, and the East Alabama Services for the Elderly, Inc., a nonprofit corporation in Lee County, Alabama, the Mayfair Towers Corporation in Huntsville, Alabama or any predecessor organization or entity, are hereby exempt from the payment of all state, county and municipal ad valorem taxation.



Section 40-9-27 - Prescriptions for vitamins and supplements exempt from sales taxes.

(a) Any vitamins, minerals and dietary supplements, which are used, sold, furnished, dispensed and prescribed by any physician licensed to practice medicine, chiropractor, orthodontist, and podiatrist in the performance of his professional services shall be exempt from any city, county and state sales tax. This exemption shall apply only to vitamins, minerals, and dietary supplements dispensed by prescription by the professionals listed in this subsection.

(b) The exemption provided for in subsection (a) shall be in addition to any and all exemptions from sales tax provided for in Article 1 of Chapter 23 of Title 40, Revenue and Taxation, as last amended.



Section 40-9-27.1 - Insulin, insulin syringes, and related items exempt.

In addition to any other exemptions provided by law, any items used for the treatment of diabetes purchased by or on behalf of an individual pursuant to a valid prescription shall be exempt from state, county, and municipal sales and use taxes, including, but not limited, to any of the following: Insulin and insulin syringes, and any equipment, supplies, devices, chemical reagents, and any related items that may be used by a diabetic to treat diabetes or to test or monitor blood or urine.



Section 40-9-28 - Selma-Dallas County Historic Preservation Society and Valegrande Community Center.

All property owned by the Selma-Dallas County Historic Preservation Society and the Valegrande Community Center and used by said organizations is hereby exempted from all state, county or local ad valorem taxation and all state, county or local sales and use taxation.



Section 40-9-29 - Community Health Systems, Inc. and Walker Regional Medical Center.

All property owned by Community Health Systems, Inc. and the Walker Regional Medical Center is hereby exempted from any state, county, and local ad valorem taxes.



Section 40-9-30 - Durable medical equipment; exemptions from certain taxes.

(a) As used in this section, the term "durable medical equipment" means equipment which can stand repeated use, is used to serve a purpose for medical reasons, and is appropriate and suitable for use in the home.

(b) Oxygen or durable medical equipment dispensed under orders from a duly licensed physician by a participating provider to a recipient of benefits under the Medicare program shall be exempt from state and local sales and use taxes.

(c) A provider who rents or leases oxygen or durable medical equipment to a recipient of benefits under the Medicare or Medicaid program under orders from a duly licensed physician shall be exempt from all state and local rental and leasing taxes.

(d) In addition to any other exemptions provided in subsection (b) or (c), any items used for the treatment of illness or injury or to replace all or part of a limb or internal body part purchased by or on behalf of an individual pursuant to a valid prescription and covered by and billed to Medicare, Medicaid, or a health benefit plan shall be exempt from state, county, and municipal sales, use and rental and leasing taxes, including, but not limited to, any of the following: Durable medical equipment, including repair parts and the disposable or single patient use supplies required for the use of the equipment; medical oxygen and related equipment and supplies; prosthetic and orthotic devices; and medical supplies, as defined and covered under the Medicare program, including, but not limited to, items such as catheters, catheter supplies, ostomy bags and supplies related to ostomy care, specialized wound care products, and similar items that are covered by and billed to Medicare, Medicaid, or a health benefit plan.



Section 40-9-31 - Sales by certain schools or school sponsored organizations exempted from sales and use taxes.

(a) The taxes imposed pursuant to Chapter 23 of this title, (commencing with Section 40-23-1), and any county and municipal sales and use taxes do not apply to sales by elementary or secondary schools or nonprofit elementary or secondary school-sponsored clubs and organizations or any nonprofit, elementary, or secondary school affiliated groups, such as parent-teacher organizations and booster clubs, whose membership may be composed of individuals other than students, provided the net proceeds from such sales are used solely for the benefit of the elementary or secondary school. Such nontaxable sales shall include sales resulting from agreements or contracts entered into with resident or nonresident organizations to participate in fund-raising campaigns for a percentage of the gross receipts where students act as agents or salesmen for the organizations by selling or taking orders for the sale of tangible personal property, and no one shall be required to pay sales or use taxes on such sales.

(b) The Department of Revenue may make any rules and regulations necessary to carry out the intent of this section.



Section 40-9-32 - Exemption of shares in corporations from ad valorem tax.

Shares of stock in corporations or associations incorporated under the laws of this state or otherwise shall be exempt from ad valorem taxation in this state.



Section 40-9-33 - Sales to a contractor of certain personal property to be incorporated into realty.

Repealed by Act 2004-638, p. 1461, §1, effective July 1, 2004.



Section 40-9-34 - Hudson-Alpha Institute for Biotechnology.

(a) The following is hereby found and declared by the Legislature of Alabama:

(1) The lack of content in natural and bio-science education offered to students in kindergarten through high school is a nationwide problem.

(2) Such lack in curricular offerings to students will be detrimental in the long-term to the economy of the state and the welfare of the citizens during the scientific revolution now engulfing the world.

(3) The biotechnology institute can provide to education leaders of the distance learning program of the state cutting edge biotechnology curriculum recommendations and content for Alabama high schools, by providing information about cutting edge biotechnology curriculum and content to students in kindergarten through high school pursuant to the distance learning program of the state, the state course of study, and state textbooks.

(4) By educating Alabama high school students in the field of biotechnology, such students are more likely to pursue careers in the biological sciences, thereby providing the state with a better educated workforce able to support the growing biotechnology industry, in turn attracting and encouraging biotechnology companies to locate in the state and create additional challenging and rewarding job opportunities for the citizens of the state.

(5) The reputation, economic status, and educational system of the state will be further enhanced by the addition of an internationally renowned biotechnology institute that will support internationally recognized scientists and researchers, with a focus on scientific discoveries that are intended, when possible, to be proven in the state and provided by companies in the state to patients suffering from diseases.

(6) By establishing a biotechnology campus, the biotechnology institute will be in a better position to join with the economic development leaders of the state to attract biotechnology companies to the campus and to the state, thereby creating additional job opportunities for the citizens of the state.

(b) The Hudson-Alpha Institute for Biotechnology, a nonprofit corporation, and any real and personal property owned by the corporation, shall be exempt from the payment of any and all state, county, and municipal taxes, licenses, fees, and charges of any nature whatsoever, including any privilege or excise tax heretofore or hereafter levied by the State of Alabama or any county or municipality thereof.

(c)(1) In exchange for the tax exemption granted in subsection (b), beginning October 1, 2008, and for each year thereafter, the Hudson-Alpha Institute for Biotechnology shall make a report to the State Board of Education detailing the curricular content in biotechnology which could enhance the state distance learning program. This subdivision shall not apply in the event that the distance learning program is discontinued, or is no longer in existence. Further, the Hudson-Alpha Institute for Biotechnology shall report annually to the State Board of Education, the State Course of Study Committee, and the State Textbook Committee all new developments in the field of biotechnology which could be integrated into the curriculum for high school courses in science and health.

(2) Further, in exchange for the tax exemption granted in subsection (b), the Hudson-Alpha Institute for Biotechnology shall certify to the Legislative Fiscal Office and to the House and Senate education appropriations committees on or before September 30, 2008, that the following levels of investment, employment, and property improvements have been made in the State of Alabama:

a. The Hudson-Alpha Institute for Biotechnology has made an investment in the State of Alabama equal to or in excess of fifty million dollars ($50,000,000) in property and equipment.

b. The Hudson-Alpha Institute for Biotechnology has equal to or in excess of 100 employees.

c. For-profit companies have made property improvements on property in the State of Alabama owned by the Hudson-Alpha Institute for Biotechnology equal to or in excess of five million dollars ($5,000,000).

(3) In the event that the Hudson-Alpha Institute for Biotechnology fails to meet the requirements in subdivision (1), all tax exemptions granted in subsection (b) are null and void as of October 1, 2008, and the Hudson-Alpha Institute for Biotechnology shall repay all taxes exempt under subsection (b) that were not otherwise exempt by law, beginning as of the effective date of the exemption until September 30, 2008. The Hudson-Alpha Institute for Biotechnology shall repay the taxes in equal installments each year beginning October 1, 2008, and ending October 1, 2018.

(d)(1) Each for-profit entity leasing or otherwise owning property located on property owned by the Hudson-Alpha Institute for Biotechnology shall be subject to sales, use, and ad valorem taxes, and each for-profit entity leasing property located on property owned by the Hudson-Alpha Institute for Biotechnology shall be subject to property tax on the leased property, fixtures, and equipment thereof except as otherwise allowed under Chapter 9B of this title, or any amendment or successor statute thereto.

(2) No for-profit entity shall be entitled to an exemption under subsection (b) directly or indirectly, including any property that is contributed to the Hudson-Alpha Institute for Biotechnology by a for-profit entity if the contributing for-profit entity uses that contributed property in its for-profit activities.



Section 40-9-35 - Alabama Association of Rescue Squads.

(a) Motor fuels used by vehicles of rescue squads who are members in good standing of the Alabama Association of Rescue Squads in Alabama shall be exempt from all state and local motor fuel taxes.

(b) Motor vehicles used by rescue squads who are members in good standing of the Alabama Association of Rescue Squads in Alabama shall be exempt from all tax and motor vehicle license fees.



Section 40-9-36 - Volunteer fire departments and fire protection districts.

Vehicles owned and operated by volunteer fire departments and fire protection districts in Alabama shall be exempt from all state and local motor fuel taxes.



Section 40-9-37 - Military death benefits.

(a) This section shall be known and may be cited as the Jason Barfield Act.

(b) Any payment made by the United States Department of Defense as a result of the death of a member of the Armed Forces of the United States who has been killed in action in a United States Department of Defense designated combat zone and was a resident of the State of Alabama at the time of his or her death shall be exempt from Alabama income tax during the taxable year in which the individual is declared deceased by the Armed Forces. Any income earned by the spouse of a member of the Armed Forces of the United States who has been killed in action in a United States Department of Defense designated combat zone shall be exempt from Alabama income tax during the taxable year in which the individual is declared deceased by the Armed Forces.

(c) In any case where income tax has been paid upon any income exempt pursuant to subsection (b), the tax monies shall be refunded to the person or personal representative of the person. The refund shall be made by the Department of Revenue.

(d) This section shall have retroactive effect to January 1, 2011.

(e) The provisions of this section shall be liberally construed to accomplish its purpose and the statute of limitations with respect to refunds of income taxes shall not apply to taxpayers covered by this section.



Section 40-9-38 - Alabama Association of Volunteer Fire Departments, Alabama Association of Rescue Squads, county volunteer fire and rescue associations, certain volunteer rescue squads, and certain local fire districts.

The Alabama Association of Volunteer Fire Departments, county volunteer fire associations, the Alabama Association of Rescue Squads, Incorporated, all volunteer rescue squads that are members of the Alabama Association of Rescue Squads, all county volunteer rescue associations, and all local fire districts that are not under the auspices of their county commission are exempt from any state, county, and local sales and use taxes and ad valorem taxes.



Section 40-9-39 - Food pantries in Talladega County which distribute food for charitable purposes.

(a) For the purposes of this section, a food pantry is a charitable, nonprofit organization which collects, purchases, or otherwise accumulates food and food related items for distribution without any charge for charitable purposes.

(b) A food pantry in Talladega County is exempt from all state, county, and municipal sales and use taxes on the purchase or distribution of food and food related items for charitable purposes provided the food pantry has been granted status as a tax exempt organization under Section 501(c)(3) of the federal Internal Revenue Code and provided it pays no person any salary or expenses for the performance of any duties related to its charitable operations.



Section 40-9-39.1 - Sale of certain durable medical equipment, prosthetics and orthotics devices, and medical supplies.

Repealed by Act 2014-453, §2, effective August 1, 2014.






Article 3 - Certificate of Exemption.

Section 40-9-60 - Certificates of exemption for persons or companies exempt from sales, use, and lodging taxes.

(a) All persons or companies, including, but not limited to, those cited in this chapter, other than governmental entities, which have statutory exemption from the payment of Alabama sales and use taxes levied in, including, but not limited to, Chapter 23 of this title, or lodgings taxes levied in Chapter 26 of this title, regardless of the type of transaction or whether the tangible personal property is subject to sales and use tax or whether the accommodations are subject to lodgings tax, shall be required to annually obtain a certificate of exemption from the Department of Revenue. This requirement does not supersede or replace the provisions of Section 40-9-14.1 or any other provision of statute requiring an entity to obtain a certificate of exemption.

This article only applies to entities that have been granted a general exemption from sales, use, or lodging taxes. The requirements of this article are not triggered by the purchase of tangible personal property that is exempt from sales and use tax.

(1) For purposes of this article, the term governmental entity means the Federal Government, the State of Alabama, Alabama public schools, Alabama public universities, healthcare authorities, Alabama counties and municipalities, and public corporations incorporated under any of the provisions of Chapter 50 of Title 11, Chapter 50A of Title 11, Chapter 5 of Title 37, or Chapter 7 of Title 39.

(2) The term governmental entity does not include public corporations, other than those public corporations described in subdivision (1), private schools, or private universities.

(3) For purposes of this article, the term lodgings tax means Transient Occupancy Tax, levied in Chapter 26 of this title.

(4) For the purposes of this article, the terms person or company shall have the same meaning as prescribed in Section 40-23-1.

(b) Certificates of exemption shall be valid for one year from the date of issuance and shall be renewed annually each subsequent year. Any person or company that fails to obtain or renew a certificate of exemption prior to its expiration may not make tax exempt purchases or rent tax exempt accommodations after the expiration. The Department of Revenue may assess any person or company with state and local sales, use, and lodgings tax for any transaction conducted with a certificate of exemption not properly accounted for and reported as required in Section 40-9-61. Any reports required by the Department of Revenue shall be filed as a prerequisite to the renewal of a certificate of exemption.

(c) Any person or company that intentionally uses a certificate of exemption in violation of its intended purpose, in addition to the actual sales, use, and lodgings tax liability due, shall be subject to a civil penalty levied by the Department of Revenue in an amount of not less than two-thousand dollars ($2,000) or two times any state and local sales, use, and lodgings tax due for the transactions, whichever is greater, and based on the person or company's willful misuse of the certificate of exemption, may be barred from the use of any certificate of exemption for up to two years.

(d) This section shall be operative for all applicable exempt persons or companies on January 1, 2016.

(e) The Department of Revenue may adopt rules to administer and implement this section and may adopt rules requiring an annual exemption certificate for persons or companies not subject to subsection (a), other than government entities, providing for an annual information report from such persons or companies, and imposing penalties equivalent to the penalties provided for in subsection (c) for noncompliance by such persons or companies in order to verify exemptions and make reports to the Legislature.



Section 40-9-61 - Information reports to be filed by persons or companies exempt from sales, use, and lodging taxes.

(a) All persons or companies, other than governmental entities as defined in Section 40-9-60, exempt from the payment of Alabama sales, use, and lodgings tax, regardless of the type of transaction or whether the tangible personal property is subject to sales and use tax, or whether the accommodations are subject to lodgings tax, may be required to file an information report in a manner as prescribed by the Department of Revenue.

(b) Any person or company that does not comply with the reporting requirements of this article and any rules promulgated thereunder, may be barred from the use of any certificate of exemption for up to six months for the first offense and one year for the second offense. On the third offense, the person or company shall be barred from the use of any certificate of exemption until the time as the person or company is authorized to obtain a certificate of exemption pursuant to a joint resolution by the Legislature.









Chapter 9A - REPORTING OF TAX EXEMPT PROPERTY BY LESSEE.

Section 40-9A-1 - Definitions.

For purposes of this chapter, the following words and phrases mean:

(a) PRIVATE USER. Any individual, partnership, or corporation organized for profit that is or will be treated as the owner of private use property for federal income tax purposes.

(b) PRIVATE USE PROPERTY. Any real and/or personal property which is or will be treated as owned by a private user for federal income tax purposes even though title may be held by a public authority or municipal or county government.

(c) PUBLIC AUTHORITY. A corporation created for public purposes pursuant to a provision of the Constitution of Alabama of 1901 or a general or local law that authorized it to issue bonds, the interest on which is exempt from the Alabama income tax, as in effect on May 21, 1992.



Section 40-9A-2 - Private user leasing private use property from government required to file report; inability to file information; information needed in report.

(a) Any private user of private use property leased by the private user from a municipality, county, or public authority of the State of Alabama shall, not later than January 1, 1993, file with the tax assessor of the county in which the leased property is located, the information required by subsection (c) of this section.

(b) In the event any lessee described in subsection (a) of this section is unable to file the information required by subsection (c) of this section by January 1, 1993, such lessee shall on or before January 1, 1993, notify the tax assessor in writing, setting forth the item or items of required information which the lessee is unable to ascertain or calculate, the reason or reasons for such inability, and if the inability to file any one or more of the items of required information can be corrected with additional time, the additional time, not to exceed four months, which the lessee shall require. In the event any lessee described in subsection (a) of this section shall not have filed either the information required by subsection (c) of this section or the notification described in the preceding sentence of this subsection (b) by January 1, 1993, or having requested additional time as described in the preceding sentence of this subsection (b), shall not have filed within the additional time stated to be required the item or items for the ascertainment or calculation of which the additional time was required, the tax assessor of the county in which the leased property is located shall notify the lessee in writing by certified mail, specifying the action required of the lessee and stating that the same must be performed within 60 days of the date such notice is given, whereupon the lessee shall, within the required period, either file the items or items of missing information or a notification of inability to comply as described in the preceding sentence of this subsection (b). Notwithstanding the preceding sentence, any lessee who receives an extension shall file with both the tax assessor and the Department of Revenue the required information by April 30, 1993.

(c) Every lessee of property described in subsection (a) of this section shall file the following information:

(1) The location of the real property subject to the lease with the public authority, county, or municipality of the State of Alabama.

(2) A list of all improvements to the property since the effective date of the lease with the public authority, county, or municipality of the State of Alabama.

(3) A list of all personal property subject to the lease with the public authority, county, or municipality of the State of Alabama.

(4) The purchase price and date of acquisition, or a reasonable estimate thereof, of such real and personal property.

(5) An estimate of the fair and reasonable market value of the property; provided, however, that such estimate may be made without obtaining an appraisal of the property.

(6) The effective date and term of the lease with the public authority, county, or municipality of the State of Alabama, including any extension or renewal options provided in the lease.



Section 40-9A-3 - Tax assessors to forward information to Department of Revenue.

Every tax assessor shall, not later than March 1, 1993, forward to the Department of Revenue the following information:

(a) A complete listing of all real property located in the county which is subject to a lease with a public authority, county, or municipality of the State of Alabama.

(b) A complete listing of all personal property located in the county which is subject to a lease with a public authority, county, or municipality of the State of Alabama.

(c) A complete listing of the purchase price and date of acquisition of such real and personal property.

(d) A complete listing of the estimated fair and reasonable market value of such real and personal property.

(e) The estimated tax revenue produced by such real and personal property if taxed at the rates applicable to taxable property located in the same jurisdiction.

(f) A list of all lessees which have not filed the required information by January 1, 1993, including within such list a separate category of those lessees, if any, which shall have submitted a notification of inability as described in the first sentence of subsection (b) of Section 40-9A-2 and attaching to such list a copy of each such notification of inability. The completeness of the information required to be provided by the tax assessor pursuant to subsections (a) through (e) of this section shall be deemed subject to the list required to be provided pursuant to this subsection (f).



Section 40-9A-4 - Department of Revenue to compile information and submit to Legislature report.

The Department of Revenue shall, not later than May 1, 1993, compile the information submitted pursuant to Section 40-9A-3 and provide to the Legislature the following information:

(a) A complete listing of all real and personal property located in the state which is subject to a lease with a public authority, county, or municipality of the State of Alabama.

(b) A complete listing of the estimated fair and reasonable market value of such real and personal property.

(c) The estimated tax revenue produced by such real and personal property if taxed at the rates applicable to taxable property located in the respective jurisdictions.

(d) A copy of all lists, if any, received by the department from tax assessors pursuant to subsection (f) of Section 40-9A-3. The completeness of the information required to be provided by the department pursuant to subsections (a) through (c) of this section shall be deemed subject to the list required to be provided pursuant to this subsection (d).

(e) A list of all lessees which have not filed the information required by Section 40-9A-1 by January 1, 1993.



Section 40-9A-5 - Tax assessor may require government entities to provide information for use in ascertaining accuracy of information.

A county tax assessor may require any public authority, county, or municipality of the State of Alabama that owns property which must be reported to the assessor under the provisions of Section 40-9A-2 to provide any information in its possession to such assessor for use in ascertaining the completeness and accuracy of the information provided under Section 40-9A-2.



Section 40-9A-6 - Failure to file; filing of false or incomplete information; enforcement of reporting requirements.

(a) If any lessee which is required to file the information required by Section 40-9A-2 fails to file either such information or a notification of inability as described in the first sentence of subsection (b) of Section 40-9A-2 within the time frames set forth in said subsection (b), or files false information, or files information that is so incomplete or inaccurate that the county tax assessor is unable to determine the information required by Section 40-9A-3 with reasonable accuracy, then such lessee shall be liable for a penalty equal in amount to $50 for each month or part of a month during which the act or omission subjecting the lessee to a penalty under this section occurs or continues.

(b) The Department of Revenue is authorized to enforce the reporting requirements of Section 40-9A-1 by injunctive relief in the courts of this state and shall be entitled to recover from the defendant in such action any court costs incurred and reasonable attorney's fees.






Chapter 9B - TAX INCENTIVE REFORM ACT OF 1992.

Section 40-9B-1 - Short title.

This chapter shall be known and may be cited as the "Tax Incentive Reform Act of 1992."



Section 40-9B-2 - Legislative findings.

The Legislature recognizes the importance of industrial development to the well being of the people of the state. The Legislature also recognizes that industries are attracted by a number of factors, including natural resources, a well-trained workforce, good roads, and excellent education. The Legislature also recognizes that in some cases additional incentives are required to succeed in attracting new industries and encouraging existing industries to expand and therefore intends to continue to allow county and municipal governments and certain public corporations to provide substantial tax incentives.



Section 40-9B-3 - Definitions.

(a) For purposes of this chapter, the following words and phrases mean:

(1) ABATE, ABATEMENT. A reduction or elimination of a taxpayer's liability for tax or payments required to be made in lieu thereof. An abatement of transaction taxes imposed under Chapter 23 of this title, or payments required to be made in lieu thereof, shall relieve the seller from the obligation to collect and pay over the transaction tax as if the sale were to a person exempt, to the extent of the abatement, from the transaction tax.

(2) ALTERNATIVE ENERGY RESOURCES. The definition given in Section 40-18-1.

(3) CONSTRUCTION RELATED TRANSACTION TAXES. The transaction taxes imposed by Chapter 23 of this title, or payments required to be made in lieu thereof, on tangible personal property and taxable services incorporated into an industrial development property, the cost of which may be added to capital account with respect to the property, determined without regard to any rule which permits expenditures properly chargeable to capital account to be treated as current expenses.

(4) DATA PROCESSING CENTER. An establishment at which not less than 20 new jobs are located, the average annual total compensation, including benefits, of such new jobs to be not less than forty thousand dollars ($40,000) and such establishment is engaged in the provision of complete processing and specialized reports from data, the provision of automated data processing and data entry services, the provision of an infrastructure for hosting or data processing services, the provision of specialized hosting activities, the provision of application service provisioning, the provision of general time-share mainframe facilities, the provision or operation of computer equipment or enabling software for the processing, storage, backup, retrieval, communication, or distribution of data, or some combination of the foregoing, without regard to whether any other activities are conducted at the establishment.

(5) EDUCATION TAXES. Ad valorem taxes, or payments required to be made in lieu thereof, that must, pursuant to the Constitution of Alabama of 1901, as amended, legislative act, or the resolution or other action of the governing board authorizing the tax, be used for educational purposes or for capital improvements for education and local construction related transaction taxes levied for educational purposes or for capital improvements for education.

(6) HEADQUARTERS FACILITY. Any trade or business described in NACIS Code 551114, at which not less than 50 new jobs are located.

(7) HYDROPOWER PRODUCTION. The definition given in Section 40-18-1.

(8) INDUCEMENT. Refers to an agreement, or an "inducement agreement," entered into between a private user and a public authority or county or municipal government and/or a resolution or other official action, an "inducement resolution," "inducement letter," or "official action" adopted by a public authority or county or municipal government, in each case expressing, among other things, the present intent of such public authority or county or municipal government to issue bonds in connection with the private use property therein described. Notwithstanding any provision in this chapter to the contrary, neither an inducement nor a request for inducement shall be required to apply for, grant, or receive any abatement of taxes allowed to be abated under this chapter.

(9) INDUSTRIAL DEVELOPMENT PROPERTY. Real and/or personal property acquired in connection with establishing or expanding an industrial or research enterprise in Alabama.

(10) INDUSTRIAL OR RESEARCH ENTERPRISE.

a. Any trade or business predominately consisting of any one or more of the following:

1. Described by NAICS Code 1133, 115111, 2121, 22111, 221330, 31 (other than 311811), 32, 33, 423, 424, 482, 4862, 48691, 48699, 48819, 4882, 4883 (other than 48833), 493, 511, 5121 (other than 51213), 51221, 517, 518 (without regard to the premise that data processing and related services be performed in conjunction with a third party), 51913, 52232, 54133 (if predominantly in furtherance of another activity described in this article), 54134 (if predominantly in furtherance of another activity described in this article), 54138, 5415, 541614, 5417, 55 (if not for the production of electricity), 561422 (other than establishments that originate telephone calls), 562213, 56291, 56292, 611512, 927, or 92811.

2. A target of the state’s economic development efforts pursuant to either of the following:

(i) The Accelerate Alabama Strategic Economic Development Plan adopted in January 2012 by the Alabama Economic Development Alliance, created by Executive Order Number 21 of the Governor on July 18, 2011, or any amended version or successor document thereto; or

(ii) A type listed in a regulation adopted by the Department of Commerce, other than a regulation submitted as an emergency rule.

Notwithstanding the foregoing, the activities described in this definition shall not predominantly concern farming activities involving trees, animals or crops, nor the retail sale of tangible personal property or services. This provision shall not be deemed to exclude customer service centers or call centers otherwise allowed or provided for herein.

b. With respect to abatements granted in accordance with Section 40-9B-9, and only with respect to such abatements, "industrial or research enterprise" means any trade or business described in NAICS Code 493 488310, or 488320, when such trade or business is conducted on premises in which the Alabama State Port Authority has an ownership, leasehold, or other possessory interest and such premises are used as part of the operations of the Alabama State Port Authority.

c. "Industrial or research enterprise" includes the above-described trades and business and any others as may hereafter be reclassified in any subsequent publication of the NAICS or similar industry classification system developed in conjunction with the United States Department of Commerce or Office of Management and Budget.

d. "Industrial or research enterprise" also includes any underground natural gas storage facility which is located in the Gulf Opportunity Zone, as that phrase is defined in the Gulf Opportunity Zone Act of 2005, developed from existing geologic reservoirs, including, without limitation, salt domes, and placed in service on or before December 31, 2013.

e. "Industrial or research enterprise" also includes any plant, property, or facility that meets both of the following:

1. It produces electricity from:

(i) Alternative energy resources and has capital costs of at least one hundred million dollars ($100,000,000); or

(ii) Hydropower production and has capital costs of at least five million dollars ($5,000,000).

2. All or a portion of the plant, property, or facility is owned by one or more of the following:

(i) A utility described in Section 37-4-1(7)a.,

(ii) An entity organized under the provisions of Chapter 6 of Title 37,

(iii) An authority both organized and existing pursuant to the provisions of Chapter 50A of Title 11 and subject to the payments required to be made in lieu of ad valorem, sales, use, license, and severance taxes imposed by Section 11-50A-7, or

(iv) An entity in which one or more of the foregoing owns an interest.

f. "Industrial or research enterprise" also includes any headquarters facility.

g. "Industrial or research enterprise" also includes any data processing center.

h. "Industrial or research enterprise" also includes any research and development facility.

i. "Industrial or research enterprise" also includes any renewable energy facility.

j. "Industrial or research enterprise" also includes any tourism destination attraction.

(11) MAJOR ADDITION. Any addition to an existing industrial development property that equals the lesser of: 30 percent of the original cost of the industrial development property or two million dollars ($2,000,000). For purposes of this subsection, the original cost of existing industrial development property shall be the amount of industrial development property with respect to which an abatement was granted under this chapter when the property was constructed, or if the existing industrial development property was constructed before January 1, 1993, the maximum amount that would have been allowed if the provisions of this chapter had applied at the time it was constructed. Only property that constitutes industrial development property shall be taken into account in making the determination in the previous sentence. Major addition shall include any addition costing at least two million dollars ($2,000,000) which constitutes an industrial or research enterprise, regardless of whether added to an existing industrial development property.

(12) MAXIMUM EXEMPTION PERIOD. Except as provided in Section 40-9B-11, a period equal to the shorter of:

a. Either of the following:

1. Twenty years from and after: (i) The date of initial issuance by a county, city, or public authority of bonds to finance any costs of a private use property, or (ii) If no such bonds are ever issued, the later of: A. The date on which title to the property was acquired by or vested in the county, city, or public authority, or B. The date on which the property is or becomes owned, for federal income tax purposes, by a private user; or

2. Exclusively with respect to one or more private users of a data processing center, the following:

(i) A period of 10 years from and after the date on which private use property is or becomes owned, for federal income tax purposes, by such private user or users (including the lessor and any lessee with respect to co-location centers), if the aggregate capital investment in the data processing center by such private user or users does not exceed $200,000,000 within 10 years from the date on which a private user commences the acquisition, construction, and equipping of the data processing center,

(ii) A period of 20 years from and after the date on which private use property is or becomes owned, for federal income tax purposes, by such private user or users (including the lessor and any lessee with respect to co-location centers), if the aggregate capital investment in the data processing center by such private user or users exceeds $200,000,000 but is not greater than $400,000,000 within 10 years from the date on which a private user commences the acquisition, construction, and equipping of the data processing center, or

(iii) A period of 30 years from and after the date on which private use property is or becomes owned, for federal income tax purposes, by such private user or users (including the lessor and any lessee with respect to co-location centers), if the aggregate capital investment in the data processing center by such private user or users exceeds $200,000,000 within 10 years from the date on which a private user commences the physical work of constructing and equipping the data processing center and exceeds $400,000,000 within 20 years from the date on which a private user commences the acquisition, construction, and equipping of the data processing center.

For purposes of this subparagraph 2., a private user's aggregate capital investment in a data processing center shall include all real and personal property comprising a data processing center, the costs of which may be capitalized for federal income tax purposes. In no event shall abatements of construction related transaction taxes or noneducational ad valorem taxes granted for a data processing center apply beyond the expiration of the applicable maximum exemption period; or

b. The period ending on the date on which the property has ceased, for 6 consecutive months, to be used in the active conduct of an industrial or research enterprise.

(13) MORTGAGE AND RECORDING TAXES. The taxes imposed by Chapter 22 of this title.

(14) NAICS CODE. Any sector, subsector, industry group, industry or national industry of the 2012 North American Industry Classification System, or any similar classification system developed in conjunction with the United States Department of Commerce or Office of Management and Budget.

(15) NONEDUCATIONAL AD VALOREM TAXES. Ad valorem taxes, or payments required to be made in lieu thereof, imposed by the state, counties, municipalities, and other taxing jurisdictions of Alabama that are not required to be used for educational purposes or for capital improvements for education.

(16) PERSON. Includes any individual, partnership, trust, estate, or corporation.

(17) PRIVATE USER. Any individual, partnership, or corporation organized for profit that is or will be treated as the owner of private use property for federal income tax purposes, any entity organized under Chapter 6 of Title 37, and any authority both organized and existing pursuant to Chapter 50A of Title 11 and subject to the payments required to be made in lieu of ad valorem, sales, use, license, and severance taxes imposed by Section 11-50A-7.

(18) PRIVATE USE INDUSTRIAL PROPERTY. Private use property that also constitutes industrial development property.

(19) PRIVATE USE PROPERTY. Any real and/or personal property which is or will be treated as owned by a private user for federal income tax purposes even though title may be held by a public authority or municipal or county government; any real and/or personal property which is owned by any entity organized under Chapter 6 of Title 37; and any real and/or personal property which is owned by any authority both organized and existing pursuant to Chapter 50A of Title 11, and subject to the payments required to be made in lieu of ad valorem, sales, use, license, and severance taxes imposed by Section 11-50A-7.

(20) PUBLIC AUTHORITY. A corporation created for public purposes pursuant to a provision of the Constitution of Alabama of 1901, or a general or local law that authorized it to issue bonds, the interest on which is exempt from the Alabama income tax, as in effect on May 21, 1992.

(21) PUBLIC INDUSTRIAL AUTHORITY. A public authority authorized to issue bonds to acquire, construct, equip, or finance industrial development property.

(22) RENEWABLE ENERGY FACILITY. Any plant, property, or facility that either:

a. Produces electricity or natural gas, in whole or in part, from biofuels as such term is defined in Section 2-2-90(c)(2) or from renewable energy resources as such term is defined in Section 40-18-1(30) with the exception that hydropower production shall be excluded from such definition; or

b. Produces biofuel as such term is defined in Section 2-2-90(c)(2).

(23) RESEARCH AND DEVELOPMENT FACILITY. An establishment engaged in conducting original investigations undertaken on a systematic basis to gain new knowledge or applying research findings or other scientific knowledge to create new or significantly improved products or processes, or both.

(24) STATEMENT OF INTENT. A written statement of intent to claim an abatement provided in this chapter, or to petition for local tax abatement, relating to an industrial or research enterprise described in paragraph e. of subdivision (10) of this subsection that is filed with the Department of Revenue at any time prior to the date on which the industrial or research enterprise described in paragraph e. of subdivision (10) of this subsection is placed in service in accordance with such procedures and on such form or forms as may be prescribed by the Department of Revenue. Such statement of intent shall contain a description of the industrial or research enterprise described in paragraph e. of subdivision (10) of this subsection; the date on which the acquisition, construction, installation, or equipping of the industrial or research enterprise described in paragraph e. of subdivision (10) of this subsection was commenced or is expected to commence; the actual or, if not known, the estimated capital costs of the industrial or research enterprise described in paragraph e. of subdivision (10) of this subsection; the number of new employees to be employed at the industrial or research enterprise described in paragraph e. of subdivision (10) of this subsection; and any other information required by the Department of Revenue.

(25) TOURISM DESTINATION ATTRACTION. A commercial enterprise which is open to the public not less than 120 days during a calendar year and is designed to attract visitors from inside or outside of the State of Alabama, typically for its inherent cultural value, historical significance, natural or man-made beauty, or entertainment or amusement opportunities. The term shall include, but not be limited to, a cultural or historical site; a botanical garden; a museum; a wildlife park or aquarium open to the public that cares for and displays a collection of animals or fish; an amusement park; a convention hotel and conference center; a water park; or a spectator venue or arena.

A tourism destination attraction shall not include a facility primarily devoted to the retail sale of goods; a shopping center; a restaurant; a movie theater; a bowling alley; a fitness center; a miniature golf course; or a nightclub. Provided, however, that the capital costs of the construction of a tourism destination attraction may include the capital costs associated with the construction of any retail establishment, restaurant or other portion of the tourism destination attraction. The term also does not include any gaming facility or establishment that the Secretary of the Department of Commerce deems to be serving the local community.

(b) The abatements of ad valorem taxes, and payments in lieu thereof, allowed by amendments to this section by Act 2008-275 shall become effective for projects for which statements of intent are filed after December 31, 2011. No ad valorem taxes, or payments in lieu thereof, shall be abated for periods prior to January 1, 2012. The other abatements allowed by amendments made to this section by Act 2008-275 shall become effective after December 31, 2011.

For a qualifying industrial or research enterprise described in Section 40-9B-3(a)(10)j., the approval of the abatement of a specified ad valorem tax or construction related tax levied or imposed by a county or municipality, or payments required to be made in lieu thereof, shall take effect only upon adoption of a resolution by the governing body of that county or municipality approving such abatement or abatements.



Section 40-9B-4 - Authorization of abatement.

(a) Noneducational ad valorem taxes, construction related transaction taxes, except those local construction related transaction taxes levied for educational purposes or for capital improvements for education, and mortgage and recording taxes, or payments required to be made in lieu thereof, and in the case of a qualifying industrial or research enterprise described in Section 40-9B-3(a)(10)e. which is owned by an entity organized under Chapter 6 of Title 37, or by an authority both organized and existing pursuant to Chapter 50A of Title 11, and subject to the payments required to be made in lieu of ad valorem, sales, use, license, and severance taxes imposed by Section 11-50A-7, in addition to the foregoing, all other ad valorem taxes, or payments required to be made in lieu thereof, imposed by the state, counties, municipalities, and other taxing jurisdictions of Alabama, may be abated with respect to private use industrial property and security documents and other recordable documents associated therewith as provided in this chapter.

(b) No abatement of noneducational ad valorem taxes, other ad valorem taxes, or payments required to be made in lieu of the foregoing, may exceed the maximum exemption period. No further abatement with respect to the same private use industrial property may be granted unless there is a major addition to the property, in which event abatement may be granted only with respect to the noneducational ad valorem taxes, and in the case of a qualifying industrial or research enterprise described in Section 40-9B-3(a)(10)e. which is owned by an entity organized under Chapter 6 of Title 37, or by an authority both organized and existing pursuant to Chapter 50A of Title 11, and subject to the payments required to be made in lieu of ad valorem, sales, use, license, and severance taxes imposed by Section 11-50A-7, in addition to the noneducational ad valorem taxes, with respect to all other ad valorem taxes, or payments required to be made in lieu thereof, imposed by the state, counties, municipalities, and other taxing jurisdictions of Alabama, on the major addition by complying with the procedures set forth in this chapter. Notwithstanding the immediately preceding sentence, with respect to a data processing center, an abatement of noneducational ad valorem taxes, other ad valorem taxes, or payments required to be made in lieu thereof, shall apply to all real and personal property comprising a data processing center, the costs of which may be capitalized for federal income tax purposes, acquired at any time during the applicable maximum exemption period, including, but not limited to, computers, software licensed for use at the qualifying data processing center, equipment supporting computing, networking, or data storage; cooling systems, cooling towers, and other temperature infrastructure; power infrastructure for transformation, distribution, or management of electricity used for the maintenance and operation of a data processing center, including, but not limited to, exterior dedicated business-owned substations, backup power generation systems, battery systems, and related infrastructure; and any other equipment necessary for the maintenance and operation of a data processing center.

(c) An abatement of construction related transaction taxes, or payments required to be made in lieu thereof, shall apply only to tangible personal property and taxable services incorporated into a private use industrial property, the cost of which may be added to capital account with respect to the property, determined without regard to any rule which permits expenditures properly chargeable to capital account to be treated as current expenses. No abatement of construction related transaction taxes, or payments required to be made in lieu thereof, shall extend beyond the date the private use industrial property is placed in service; provided, however, that an abatement of construction related transaction taxes, or payments required to be made in lieu thereof, for a data processing center shall apply to all taxable services and acquisitions of real and personal property comprising the data processing center, the costs of which may be capitalized for federal income tax purposes, occurring at any time during the applicable maximum exemption period, including, but not limited to, computers, software licensed for use at the qualifying data processing center, equipment supporting computing, networking, or data storage; cooling systems, cooling towers, and other temperature infrastructure; power infrastructure for transformation, distribution, or management of electricity used for the maintenance and operation of a data processing center, including, but not limited to, exterior dedicated business-owned substations, backup power generation systems, battery systems, and related infrastructure; and any other equipment necessary for the maintenance and operation of a data processing center. No further abatement may be granted for construction related transaction taxes, or payments required to be made in lieu thereof, with respect to the private use industrial property unless incurred in connection with a major addition, in which event only construction related transaction taxes, or payments required to be made in lieu thereof, that may be added to capital account with respect to the major addition, determined without regard to any rule which permits expenditures properly chargeable to capital account to be treated as current expenses, may be abated by complying with the procedures set forth in Act 92-599 as amended, and as amended by Act 2008-275. Except in the case of a qualifying industrial or research enterprise described in Section 40-9B-3(a)(10)e. which is owned by an entity organized under Chapter 6 of Title 37, or by an authority both organized and existing pursuant to Chapter 50A of Title 11, and subject to the payments required to be made in lieu of ad valorem, sales, use, license, and severance taxes imposed by Section 11-50A-7, no local construction related transaction taxes levied for educational purposes or capital improvements for education, or payments required to be made in lieu thereof, may be abated.

(d) Mortgage and recording taxes with respect to mortgages, deeds, and documents relating to issuing or securing obligations and conveying title into or out of the public authority or county or municipal government with respect to a private use industrial property may be abated by complying with the procedures set forth in this chapter.

(e) An abatement under this section may be granted only with respect to private use industrial property that has not previously been placed in service by the private user who is applying for the abatement or by a person who is a related party, as defined in 26 U.S.C. §267, with respect to such private user.

(f)(1) For a qualifying industrial or research enterprise described in Section 40-9B-3(a)(10)e., which is owned by a utility described in Section 37-4-1(7)a., and which is a coal gasification or liquefaction project or an advanced fossil-based generation project, as such terms are defined in Section 40-18-1, or which utilizes hydropower production, an abatement under this section shall be in an amount equal to 100 percent of the state noneducational ad valorem taxes owed for plant, property, and facilities for the maximum exemption period, and in an amount equal to 50 percent of the state construction related transaction taxes. The abatement shall not be subject to the procedures in Section 40-9B-5 or 40-9B-6.

(2) For a qualifying industrial or research enterprise described in Section 40-9B-3(a)(10)e., which is owned by a utility described in Section 37-4-1(7)a., and which is a project using an alternative energy resource the abatements for which are not provided in subdivision (1), an abatement under this section shall be in an amount equal to 100 percent of the state noneducational ad valorem taxes owed for plant, property, and facilities for the maximum exemption period, and in an amount equal to 50 percent of the state construction related transaction taxes. The abatement shall not be subject to the procedures in Section 40-9B-5 or 40-9B-6.

(3) For a qualifying industrial or research enterprise described in Section 40-9B-3(a)(10)e., which is owned by an entity organized under Chapter 6 of Title 37, an abatement under this section shall be in an amount equal to 100 percent of the ad valorem taxes owed for plant, property, and facilities for the maximum exemption period, and in an amount equal to 100 percent of the construction related transaction taxes. An abatement of ad valorem taxes levied or imposed by counties or municipalities may be granted as provided in subsection (h). An abatement of the construction related transaction taxes imposed by the governing body of a county pursuant to authority conferred under Article 1 of Chapter 12 of Title 40, or any general, special, or local act of the Legislature, and such transaction taxes imposed by the governing body of a municipality pursuant to authority conferred under Article 3 of Chapter 51 of Title 11, or any general, special, or local act of the Legislature, and all transaction taxes imposed by any other local taxing jurisdiction of Alabama may be granted as provided in subsection (h). The abatement shall not be subject to the procedures in Section 40-9B-5 or 40-9B-6.

(4) For a qualifying industrial or research enterprise described in Section 40-9B-3(a)(10)e., which is owned by an authority both organized and existing pursuant to Chapter 50A of Title 11, and subject to the payments required to be made in lieu of ad valorem, sales, use, license, and severance taxes imposed by Section 11-50A-7, an abatement under this section against the payments required to be made in lieu of taxes imposed by Section 11-50A-7, shall be allowed in an amount equal to 100 percent of the payments required to be made in lieu of ad valorem taxes owed for plant, property, and facilities for the maximum exemption period, and in an amount equal to 100 percent of the payments required to be made in lieu of the construction related transaction taxes, including, without limitation, payments required to be made in lieu of all transaction taxes imposed by the governing body of a county pursuant to authority conferred under Article 1 of Chapter 12 of this title, or any general, special, or local act of the Legislature, all transaction taxes imposed by the governing body of a municipality pursuant to authority conferred under Article 3 of Chapter 51 of Title 11, or any general, special, or local act of the Legislature, and payments required to be made in lieu of all transaction taxes imposed by any other taxing jurisdiction of Alabama. The abatement of such payments required to be made in lieu of local taxes may be granted as provided in subsection (h). The abatement shall not be subject to the procedures in Section 40-9B-5 or 40-9B-6.

(5) For a qualifying industrial or research enterprise described in Section 40-9B-3(a)(10)e., which is owned by a utility described in Section 37-4-1(7)a., the abatement for state noneducational ad valorem taxes provided in subdivision (1) or (2) of this subsection, shall be equal to 100 percent of the state noneducational ad valorem taxes owed for plant, property, and facilities for the maximum exemption period if the industrial or research enterprise is located in either of the following:

a. Any area designated or created as an enterprise zone by law or that is governed by the Alabama Enterprise Zone Act.

b. 1. Any Alabama county which is considered to be less developed. A county is considered to be less developed if it has been found to be less developed by the Alabama Department of Labor using the most current data available from the United States Departments of Labor or Commerce, the United States Bureau of the Census, or any other federal or state agency, and which finding shall be made not later than January 1 of each year thereafter.

2. A county shall be found to be less developed if it is ranked as the forty-fifth through sixty-seventh county, inclusive, using the following factors:

(i) Percent change in population over the most recent five-year period.

(ii) Personal per capita income in the last calendar year for which data are available.

(iii) The average percent employed over the last 12 months for which data are available.

3. The factors used in ranking counties shall be weighted in the following manner:

(i) Percent change in population (25 percent).

(ii) Personal per capita income (25 percent).

(iii) Average percent employed (50 percent).

(6) a. To the extent that a plant, property, or facility described in Section 40-9B-3(a)(10)e., is owned in whole or in part by one or more private users listed hereinafter in subparagraph c., including, but not limited to, ownership as tenants in common, joint tenants, or owners of an undivided interest, then each private user shall be entitled to the abatement allowed under this section with a percentage limitation equal to the ownership interest percentage of the private user multiplied by the percentage limitation found in this subsection applicable to the private user for the tax, or payment in lieu of tax, in question.

b. To the extent that a plant, property, or facility described in Section 40-9B-3(a)(10)e. is owned by a private user which is itself owned in whole or in part by one or more of the entities listed hereinafter in subparagraph c., then the private user shall be entitled to the abatement allowed under this section with a percentage limitation equal to the sum, for all owners, of the ownership interest percentage of each owner multiplied by the percentage limitation found in this subsection applicable to the owner for the tax, or payment in lieu of tax, in question.

c. The entities listed in this subparagraph c. are:

1. A utility described in Section 37-4-1(7)a.

2. An entity organized under Chapter 6 of Title 37.

3. An authority both organized and existing pursuant to Chapter 50A of Title 11 and subject to the payments required to be made in lieu of ad valorem, sales, use, license, and severance taxes imposed by Section 11-50A-7.

(7) No abatement for mortgage and recording taxes, local noneducational ad valorem taxes, or local noneducational construction related transaction taxes shall be granted to a qualifying industrial or research enterprise described in Section 40-9B-3(a)(10)e., owned by a utility described in Section 37-4-1(7)a., except upon the approval of the abatement by the governing body of the county or municipality as provided in subsection (b) of Section 40-9B-5.

(g) The abatements of ad valorem taxes and payments in lieu thereof allowed by amendments to this section by Act 2008-275 shall become effective for projects for which statements of intent are filed after December 31, 2011. No ad valorem taxes, or payments in lieu thereof, shall be abated for periods prior to January 1, 2012. The other abatements allowed by amendments made to this section by Act 2008-275 shall become effective after December 31, 2011.

(h) For a qualifying industrial or research enterprise described in Section 40-9B-3(a)(10)e., the approval of the abatement of a specific ad valorem tax or construction related tax levied or imposed by a county or municipality, or payments required to be made in lieu thereof, shall take effect only upon adoption of a resolution by the governing body of that county or municipality approving such abatement or abatements.



Section 40-9B-4.1 - Availability of incentives.

In no event shall any incentive provided in Act 2012-210 be available to any company filing an application after December 31, 2018, unless Act 2012-210 is reauthorized pursuant to legislation in that year and once every five years succeeding the 2019 reauthorization. Any project granted incentive prior to December 31, 2018, shall be entitled to those incentives pursuant to the project agreement regardless of whether Act 2012-210 is reauthorized.



Section 40-9B-5 - Granting of abatement.

(a) Subject to the geographical or jurisdictional or other limitations specified in subsections (b), (c), and (d), the governing body of a municipality, a county, or a public industrial authority may grant abatements of all of the taxes allowed to be abated under Section 40-9B-4 with respect to private use industrial property.

(b)(1) The abatements authorized to be granted pursuant to subsection (a) for construction related transaction taxes and for ad valorem taxes for a period not to exceed 10 years may be granted:

a. By the governing body of a municipality, except as otherwise provided herein, with respect to private use industrial property located within the limits of the municipality or within the police jurisdiction of the municipality; provided, however, if a municipality has a corresponding municipal tax, the municipal governing body may only grant an abatement of a county tax if the municipality has also abated the corresponding municipal tax, or, if the municipality does not have a corresponding municipal tax, the municipal governing body may abate a county tax only if the governing body of the county, by resolution adopted by a majority of its members, has authorized the municipality to abate the eligible county tax described in the resolution.

b. By the governing body of a county, with respect to private use industrial property located in the county and not within a municipality or the police jurisdiction of a municipality, unless consented to by resolution of the governing body of the municipality.

c. By the governing body of a public industrial authority, except as otherwise provided herein, with respect to private use industrial property located within the jurisdiction of the public industrial authority; provided, however, if the municipality has a corresponding municipal tax, a municipal public industrial authority may grant an abatement of a county tax only if the municipal authority has also abated the corresponding municipal tax or, if the municipality does not have a corresponding municipal tax, the municipal authority may abate a county tax only if the governing body of a county, by resolution adopted by a majority of its members, has authorized the public industrial authority of the municipality to abate any eligible county tax described in the resolution.

(2) The abatements authorized to be granted pursuant to subsection (a) for ad valorem taxes for a period longer than 10 years may be granted:

a. By the governing body of a municipality, with respect to private use industrial property located within the limits of the municipality or within the police jurisdiction of the municipality, but only as to municipal noneducational taxes.

b. By the governing body of a county, with respect to private use industrial property located in the county, but only as to county noneducational taxes.

c. By the Governor, with respect to private use industrial property located in the state, but only as to state taxes.

The governing body of a county and a municipality may separately authorize one or more public industrial authorities to provide by resolution for such consent on its behalf.

(3) Notwithstanding the provisions of this subsection, abatements authorized to be granted pursuant to subsection (a) for data processing centers may be granted in accordance with subdivision (1) without regard to the time limitation stated in subdivision (1).

(c) If a tax is abated pursuant to this chapter, any payment, contribution, or other financial or in-kind award received from a private user or related party shall be divided between the county and municipality whose taxes were abated based upon the tax proceeds which would have been paid if the taxes had not been abated, unless the party receiving such award can prove that the award was not related to the granting of any abatement. In addition, any county or municipality whose taxes are subject to abatement as provided in this chapter, by resolution adopted by affirmative vote of a majority of its members, may elect to waive the requirements of this subsection.

(d) Any abatement of county taxes granted by a municipality or municipal industrial authority shall not be valid until the expiration of (1) 10 days following the date of physical delivery to the county commission or (2) 13 days following the date of mailing by certified mail to the county commission of a copy of the resolution granting such abatement. Proof of delivery by affidavit of service, in the case of physical delivery, or by certified mail receipt, in the case of mailing by certified mail, shall be furnished to the Department of Revenue at the same time as the filing of the abatement agreement under Section 40-9B-6. If the procedures herein prescribed are followed, any such abatement shall be effective as of the date granted.



Section 40-9B-6 - Procedure for granting abatement.

(a) Any person who proposes to become a private user of industrial development property or of a major addition may apply to the governing body of any municipality, county, or public industrial authority, at or about the time that the private user is requesting inducement, for an abatement of all of the taxes allowed to be abated under Section 40-9B-4 with respect to such property. The application shall contain information that will permit the governing body to which it is submitted to make a reasonable cost/benefit analysis as to the proposed industrial development property and to determine the maximum exemption period for the abatement of noneducational ad valorem taxes.

(b) The abatements granted by the governing body shall be embodied in an agreement, which may be the same as the inducement, between the governing body and the private user, setting forth:

(1) The estimated amount of each abatement and the maximum exemption period.

(2) Good faith projections by the private user of: The amount to be invested; the number of individuals to be employed, initially and in the succeeding three years; and the payroll.

(c) The private user shall file with the Department of Revenue within 90 days after the granting of the abatements a copy of the agreement required by subsection (b), the contents of which the department shall use solely for its statistical and recordkeeping activities but shall otherwise keep confidential unless consented to in writing by the private user.



Section 40-9B-7 - Private use property; taxation thereof.

(a) Notwithstanding any other provision of law, if a public authority or county or municipal government has title to or a possessory right in private use property, then:

(1) The property shall be subject to ad valorem taxes as if the private user held title to the property.

(2) The private user of the property shall be liable for construction related transaction taxes as if the private user held title to such property.

(3) The private user of the property shall be subject to the recording taxes for mortgages, deeds, and documents relating to the issuance or securing of obligations and the conveyance of title to property into and out of a public authority.

(b) A private user of property described in subsection (a) may apply for, and if the property constitutes industrial development property, be granted abatements of ad valorem, construction related transaction taxes, and mortgage and recording taxes as described in Sections 40-9B-1 through 40-9B-6.

(c) The rule of subsection (a)(1) shall not apply to ad valorem taxes if a private user was entitled to use the property pursuant to a lease or other agreement entered into before May 21, 1992, or would be entitled to use the property at some future time pursuant to inducement entered into or adopted before May 21, 1992, provided, however, that this subdivision shall apply only to the property and the amount of capital expenditures set out in such inducement, subject to de minimis deviations.

(d) The rule of subsection (a)(2) shall not apply to construction related transaction taxes if a private user was entitled to use the property pursuant to a lease or other agreement entered into before May 21, 1992, or would be entitled to use the property at some future time pursuant to inducement entered into or adopted before May 21, 1992, provided, however, that this subdivision shall apply only to the property and the amount of capital expenditures set out in such agreement, subject to de minimis deviations.

(e) The rule of subsection (a)(3) shall not apply to mortgage and recording taxes with respect to property if a private user was entitled to use the property pursuant to a lease or other agreement entered into before May 21, 1992, or would be entitled to use the property at some future time pursuant to inducement entered into or adopted before May 21, 1992, provided, however, that this subdivision shall apply only to the property specified in such agreement, subject to de minimis deviations.



Section 40-9B-8 - Certain purchases of tangible personal property used in constructing industrial development property exempted.

Notwithstanding any other laws and subject to the limitations set out in Section 40-9B-5, the gross proceeds of the sale to, or the storage, use, or consumption by, any contractor of any tangible personal property to be incorporated into a private use industrial development property or major addition for which a private user is granted a valid abatement of construction related transaction taxes pursuant to this chapter shall be exempt from all state and local sales and use taxes, except those county and municipal sales and use taxes levied for educational purposes or for capital improvements for education. This exemption shall not apply to any purchases of tangible personal property by a contractor which would not also be exempt if purchased by a private user who has been granted a valid abatement of construction related transactions taxes pursuant to this chapter. The definitions contained in Section 40-9B-3 are incorporated by reference herein.



Section 40-9B-9 - Approval required for certain abatements.

With respect to industrial development property for the establishment or expansion of an industrial or research enterprise as defined in paragraph b. of subdivision (10) of Section 40-9B-3, the governing body of a municipality, county, or public industrial authority shall not grant the abatements provided for in this chapter without first receiving the written approval of the Governor, Finance Director, and Director of the Alabama State Port Authority.



Section 40-9B-10 - Applicability to certain trades or businesses engaged in postharvest processing of peanuts.

Beginning April 1, 2003, a trade or business in counties with populations under 30,000 engaged in the postharvest processing of peanuts described in the 1987 Standard Industrial Classification Manual, or its successor, shall constitute an industrial or research enterprise for only purposes of this chapter related to state and local taxes that do not fund public education and such trade or business, and the property thereof, shall be eligible for the abatement of taxes in accordance with this chapter but in no event shall such trade or business, and the property thereof, be eligible for the abatement of any state or local taxes that support public education.



Section 40-9B-11 - Exemption period for qualified industrial or research enterprises.

(a) Effective October 1, 2011, the maximum exemption period for a qualifying industrial or research enterprise described in paragraph e. of subdivision (10) of subsection (a) of Section 40-9B-3, which is owned by a utility described in Section 37-4-1(7)a., shall be 10 years applied as follows:

(1) With respect to land, the abatement shall begin with the first October 1 lien date following commencement of the project, and the abatement shall be for a total of 10 years.

(2) With respect to each portion of real property construction work in progress which was not taxable on the prior October 1 lien date, the abatement for the portion shall begin with the first October 1 lien date on which the construction work in progress becomes taxable, and the abatement shall be for a total of 10 years.

(3) With respect to each item of tangible personal property, the abatement shall begin with the first October 1 lien date on which the item of tangible personal property becomes taxable, and the abatement shall be for a total of 10 years.

(b) Effective October 1, 2011, the maximum exemption period for a qualifying industrial or research enterprise described in paragraph e. of subdivision (10) of subsection (a) of Section 40-9B-3 which is owned by an entity organized under Chapter 6 of Title 37, or by an authority both organized and existing pursuant to Chapter 50A of Title 11, and subject to the payments required to be made in lieu of ad valorem, sales, use, license, and severance taxes imposed by Section 11-50A-7, shall be 20 years applied as follows:

(1) With respect to land, the abatement shall begin with the first October 1 lien date following commencement of the project, and the abatement shall be for a total of 20 years.

(2) With respect to each portion of real property construction work in progress which was not taxable on the prior October 1 lien date, the abatement for that portion shall begin with the first October 1 lien date on which the construction work in progress becomes taxable or subject to payments required to be made in lieu of taxes, and the abatement shall be for a total of 20 years.

(3) With respect to each item of tangible personal property, the abatement shall begin with the first October 1 lien date on which the item of tangible personal property becomes taxable or subject to payments required to be made in lieu of taxes, and the abatement shall be for a total of 20 years.

(c) The abatements of ad valorem taxes and payments in lieu thereof allowed by Act 2008-275 shall become effective for projects for which statements of intent are filed after December 31, 2011, and any such abatements shall be granted for 10 years. No ad valorem taxes or payments in lieu thereof shall be abated for periods prior to January 1, 2012. The other abatements allowed by Act 2008-275 shall become effective after December 31, 2011.



Section 40-9B-12 - Availability of abatements after December 31, 2018.

The tax abatements and abatements of payments in lieu of taxes authorized by the amendments to Sections 40-9B-3, 40-9B-4, and 40-9B-11 by Act 2008-275 shall not be available for new industrial or research enterprises described in Section 40-9B-3(a)(10)e. after December 31, 2018, unless the Legislature votes to continue or reinstate the abatements of state taxes for new industrial or research enterprises described in Section 40-9B-3(a)(10)e. after that date. No action or inaction on the part of the Legislature shall reduce, suspend, or disqualify any abatement in any past or future year with respect to any qualifying industrial or research enterprises described in Section 40-9B-3(a)(10)e. which files with the Department of Revenue, on or before December 31, 2018, a statement of intent as defined in Section 40-9B-3(a)(23). The failure of the Legislature to vote to continue or reinstate the capital credit for new projects after December 31, 2018, shall affect only the availability of the abatements to new qualifying industrial or research enterprises described in Section 40-9B-3(a)(10)e. after that date and shall not affect either the qualifying industrial or research enterprises described in Section 40-9B-3(a)(10)e. which have established their eligibility to receive abatements by filing the statement of intent, on or before December 31, 2018, or any future qualifying major additions to such qualifying industrial or research enterprises described in Section 40-9B-3(a)(10)e.



Section 40-9B-13 - Disaster recovery tax incentive protection.

(a) This section shall be known as the Disaster Recovery Tax Incentive Protection Act of 2011.

(b) For the purposes of this section, the following terms shall have the following meanings:

(1) DISASTER REPLACEMENT PROPERTY. Private use industrial property obtained by a private user to repair or replace private use industrial property on which tax abatements were in existence at the time of a natural disaster, that was damaged or destroyed by the natural disaster.

(2) GOVERNING BODY. The governing body of a municipality, a county, or a public industrial authority which may grant tax abatements with respect to private use industrial property under Section 40-9B-4, subject to the geographical or jurisdictional or other limitations of Section 40-9B-5.

(3) NATURAL DISASTER. A catastrophe caused by nature, or regardless of cause, a fire, flood, or explosion, which is declared by the President of the United States or the Governor of the State of Alabama to be a major disaster.

(4) REPLACED PROPERTY. Private use industrial property that was damaged or destroyed by a natural disaster, and on which tax abatements were in existence at the time of the disaster.

(c) Tax abatements that may otherwise be granted pursuant to this chapter shall not be subject to disqualification solely because the underlying transactions or property relate to the repair or replacement of property damaged by a natural disaster and not to new construction. This expansion of Alabama's abatement law applies to transactions entered into or property acquired after the tornado outbreaks of April 2011. Ad valorem tax abatements in existence prior to the onset of a natural disaster, shall not be disallowed due to an interruption of a qualifying business activity at the site directly attributable to the natural disaster.

(d) Any tax abatements granted on replaced property shall continue to apply to disaster replacement property obtained by a private user if any of the following conditions are met:

(1) Where such disaster replacement property is located at a different site than the replaced property, but not within the jurisdiction of a different governing body, then no new approval of the governing body shall be required to transfer the previously granted tax abatements on the replaced property to the disaster replacement property so long as the cost of the disaster replacement property does not exceed the cost of the replaced property by more than 25 percent. However, the private user shall provide written notice to the abatement granting authority, to the assessing official of the county where the property is located, and to the Department of Revenue of the change in location of the private use industrial property or the disaster replacement property not later than October 1, 2012, or the first October 1 following the change in location of such property, whichever is later. The user shall also file the appropriate tax returns on October 1 of that year and each year thereafter, as required by law.

(2) Where disaster replacement property is located within the jurisdiction of a governing body different from the replaced property, then the private user shall obtain the approval from the appropriate governing body for the continuation of the ad valorem tax abatement, with such approval to be requested in accordance with Sections 40-9B-5 and 40-9B-6.

(3) If the cost of the disaster replacement property exceeds the cost of the replaced property by more than 25 percent, then the private user shall obtain governing body approval under the procedures outlined in Sections 40-9B-5 and 40-9B-6 for the abatement of any taxes on the amount of the investment that is greater than 25 percent more than the cost of the replaced property. No new approval is required on the amount of the new investment not greater than 25 percent more than the cost of the replaced property, provided that no new governing body is affected by such continuation of the tax abatements.






Chapter 9C - BROWNFIELD DEVELOPMENT TAX ABATEMENT.

Section 40-9C-1 - Short title.

This chapter shall be known and may be cited as the Brownfield Development Tax Abatement Act.



Section 40-9C-2 - Legislative findings.

The Legislature recognizes the importance of recovering and reusing previously utilized property to the well-being of the people of the state. The Legislature also recognizes that in some cases additional incentives are required to succeed in recovering brownfield sites and therefore intends to allow county and municipal governments to provide substantial tax incentives as an inducement to recovering land pursuant to Chapter 30E, beginning with Section 22-30E-1, of Title 22, the Alabama Land Recycling and Economic Redevelopment Act.



Section 40-9C-3 - Definitions.

For purposes of this chapter, the following words and phrases shall have the following meanings:

(1) ABATE, ABATEMENT. A reduction or elimination of a taxpayer's liability for tax. An abatement of local and noneducation transaction taxes imposed under Chapter 23 of this title shall relieve the seller from the obligation to collect and pay over the local portion of the noneducation transaction tax as if the sale were to a person exempt, to the extent of the abatement, from the local portion of the noneducation transaction tax.

(2) BROWNFIELD DEVELOPMENT PROPERTY. Real property which qualifies under Section 22-30E-6 for participation in the voluntary cleanup program established pursuant to Chapter 30E of Title 22, and any personal property acquired in connection with the cleanup and redevelopment of such real property.

(3) CONSTRUCTION RELATED NONEDUCATION TRANSACTION TAXES. The local portion of the transaction taxes imposed pursuant to Chapter 23 of this title, not levied for education purposes or for capital improvements for education, on tangible personal property and taxable services incorporated into a brownfield property development pursuant to Chapter 30E of Title 22, the cost of which may be added to capital account with respect to the property, determined without regard to any rule which permits expenditures properly chargeable to capital account to be treated as current expenses.

(4) EDUCATION TAXES. Ad valorem taxes that must, pursuant to the Constitution of Alabama of 1901, as amended, or legislative act, or the resolution or other action of the governing board authorizing the tax, be used for educational purposes or for capital improvements for education, the state portion of transactional taxes, and local construction related transaction taxes levied for educational purposes or for capital improvements for education.

(5) MAJOR ADDITION. Any addition to an existing brownfield development property that equals the lesser of: 30 percent of the original cost of the developed property as cleaned up, or two million dollars ($2,000,000). For purposes of this definition, the original cost of existing brownfield development property shall be the amount of the property with respect to which an abatement is granted under this chapter when the property is constructed, or if the existing property was constructed before January 1, 2003, the maximum amount that would have been allowed if this chapter had applied at the time it was constructed. Only property that constitutes brownfield development property shall be eligible for the abatement allowance provided in this definition.

(6) MAXIMUM EXEMPTION PERIOD. A period of up to 20 years following the date on which the voluntary cleanup plan is approved by the Alabama Department of Environmental Management pursuant to rules and regulations adopted by the department.

(7) MORTGAGE AND RECORDING TAXES. The taxes imposed by Chapter 22 of this title.

(8) NONEDUCATIONAL AD VALOREM TAXES. Ad valorem taxes imposed by the state, counties, municipalities, and other taxing jurisdictions of Alabama that are not required to be used for educational purposes or for capital improvements for education.

(9) PERSON. Includes any individual, partnership, trust, estate, or corporation.

(10) PRIVATE USER. Any individual, partnership, corporation, or business entity organized for profit that is or will be treated as the owner of a brownfield development property for federal income tax purposes, even though title may be held by a municipal or county governmental entity.



Section 40-9C-4 - Authorization of abatement.

(a) Noneducational ad valorem taxes, construction related noneducation transaction taxes, except those construction related transaction taxes levied for educational purposes or for capital improvements for education, and mortgage and recording taxes may be abated with respect to brownfield development property and security documents and other recordable documents associated therewith as provided in this chapter.

(b) No abatement of noneducational ad valorem taxes may exceed the maximum exemption period of 20 years. No further abatement with respect to the same brownfield development property may be granted unless there is a major addition to the property, in which event abatement may be granted only with respect to the noneducational ad valorem taxes on the major addition by complying with the procedures set forth in this chapter.

(c) An abatement of construction related noneducation transaction taxes shall apply only to tangible personal property and taxable services incorporated into a brownfield development property, the cost of which may be added to capital account with respect to the property, determined without regard to any rule which permits expenditures properly chargeable to capital account to be treated as current expenses. No abatement of construction related noneducation transaction taxes shall extend beyond the date the property is placed in service for federal income tax purposes. No further abatement may be granted for construction related noneducation transaction taxes with respect to the property unless incurred in connection with a major addition, in which event only construction related noneducation transaction taxes that may be added to capital account with respect to the major addition, determined without regard to any rule which permits expenditures properly chargeable to capital account to be treated as current expenses, may be abated by complying with the procedures set forth in this chapter. No construction related state transaction taxes or local construction related transaction taxes levied for educational purposes or capital improvements for education may be abated.

(d) Mortgage and recording taxes with respect to mortgages, deeds, and documents relating to issuing or securing obligations and conveying title into or out of a public authority or county or municipal government with respect to a brownfield development property may be abated by complying with the procedures set forth in this chapter.



Section 40-9C-5 - Granting of abatement.

(a) Subject to the geographical or jurisdictional limitations specified in subsection (b), the governing body of a municipality or a county may grant abatements of all of the taxes allowed to be abated under Section 40-9C-4 with respect to private use brownfield development property.

(b) The abatements authorized to be granted pursuant to subsection (a) may be granted:

(1) By the governing body of a municipality, with respect to private use brownfield development property located within the limits of the municipality or within the police jurisdiction of the municipality; provided, however, that the governing body shall not grant an abatement of any county taxes unless consented to by resolution of the governing body of the county.

(2) By the governing body of a county, with respect to private use brownfield development property located in the county and not within a municipality or the police jurisdiction of a municipality; provided, however, that the governing body shall not grant an abatement of any municipal taxes unless consented to by resolution of the governing body of the municipality.



Section 40-9C-6 - Procedure for granting abatement.

(a) Subject to the limitations set out in Section 40-9C-5, any person who proposes to become a private user of brownfield development property or of a major addition thereto may apply to the governing body of any municipality or county at or about the time a voluntary cleanup plan is approved by the Alabama Department of Environmental Management, for an abatement of all of the taxes allowed to be abated under this chapter with respect to such property. The application shall contain information that will permit the governing body to which it is submitted to make a reasonable cost/benefit analysis as to the proposed brownfield development property and to determine the maximum exemption period for the abatement of noneducational ad valorem taxes. The application must be accompanied by an approval of the voluntary cleanup plan.

(b) The abatements granted by the governing body shall be embodied in an agreement between the governing body and the private user, setting forth the following:

(1) The estimated amount of each abatement and the maximum exemption period not exceeding 20 years.

(2) Good faith projections by the private user of: the amount to be invested; the number of individuals to be employed, initially and in the succeeding three years; and the payroll.

(c) The private user shall file with the Department of Revenue within 90 days after the granting of the abatements a copy of the agreement required by subsection (b), the contents of which the department shall use solely for its statistical and recordkeeping activities but shall otherwise keep confidential unless consented to in writing by the private user.

(d) The abatements granted by the governing body shall be subject to termination by the governing body in the event the private user fails to implement the voluntary cleanup plan approved by the Alabama Department of Environmental Management.



Section 40-9C-7 - Exemption of certain purchases of tangible personal property used in constructing brownfield development property.

Notwithstanding any other laws, and subject to the limitations set out in Section 40-9C-5, the gross proceeds of the sale to, or the storage, use, or consumption by, any contractor of any tangible personal property to be incorporated into a brownfield development property or major addition for which a private user is granted a valid abatement of construction related noneducation transaction taxes pursuant to this chapter shall be exempt from local sales and use taxes, except those county and municipal sales and use taxes levied for educational purposes or for capital improvements for education. This exemption shall not apply to any purchase of tangible personal property by a contractor which would not also be exempt if purchased by a private user who has been granted a valid abatement of construction related transaction taxes pursuant to this chapter.



Section 40-9C-8 - Rules and regulations.

The Department of Revenue shall adopt all necessary rules, regulations, and orders needed to implement and administer this chapter.






Chapter 9D - ALABAMA ECONOMIC INCENTIVE ENCHANCEMENT ACT OF 2007.

Section 40-9D-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Economic Incentive Enhancement Act of 2007."



Section 40-9D-2 - Legislative intent; scope; exclusiveness.

(a)(1) The legislative intent of this chapter is to provide incentives necessary to attract very large projects which shall generate a substantial number of jobs and economic growth for the citizens of Alabama.

(2) This chapter is intended as minimum code and the Department of Revenue may adopt rules under the Administrative Procedure Act to provide additional clarification, not inconsistent with this chapter.

(3) In the event of any conflict between this chapter and those of any other specific statutory provisions contained in other chapters of this title, or of any other title, it is declared to be the legislative intent that, to the extent such other specific provisions are inconsistent with or different from the provisions of this chapter, this chapter shall prevail.

(b) The provisions contained in this chapter shall govern the tax incentives for very large projects, as defined below, that locate in Alabama subsequent to December 31, 2006.



Section 40-9D-3 - Definitions.

(1) CAPITAL COSTS. Costs as defined in subdivision (2) of Section 40-18-190.

(2) CAPITAL CREDIT. An amount defined in subdivision (3) of Section 40-18-190.

(3) CONSTRUCTION RELATED TRANSACTION TAXES. The sales and use taxes defined in subdivision (2) of Section 40-9B-3.

(4) QUALIFYING ENTITIES. Those entities that invest in large projects in Alabama that employ, prior to December 31, 2015, at least 2,000 full time on site employees with benefits at a single site in Alabama and prior to December 31, 2011, invest at least $2.5 billion in capital costs at a single site in Alabama. For periods following December 31, 2015, the 2,000 employment level required to qualify as a qualifying entity shall be maintained for all years thereafter.



Section 40-9D-4 - Enhancement of abatements and capital credits.

(a) For the entities that qualify under this chapter, an abatement shall be allowed for ad valorem taxes. Such abatement shall follow the provisions and definitions of Chapter 9B of this title with the following exceptions:

(1) The maximum exemption period as provided in subdivision (10) of Section 40-9B-3 shall be 20 years.

(2) This abatement shall apply to real property located at other Alabama project sites built, owned, and operated by the qualifying entity as a component of the qualifying project. Such abatement shall be made pursuant to the provisions of the granting authority where the ancillary property is located.

(3) This abatement shall apply to the qualifying entity's tangible personal property located at other Alabama project sites if the property is a component of the qualifying project. Such abatement shall be made pursuant to the provisions of the granting authority where the ancillary property is located.

(b) For the entities that qualify under this chapter, an abatement shall be allowed for construction related transaction taxes. Such abatement shall follow the provisions of Chapter 9B of this title.

(c) For the entities that qualify under this chapter, an abatement shall be allowed for taxes related to mortgages and recording taxes with respect to mortgages, deeds and other documents as allowed in the provisions of Chapter 9B of this title.

(d) For the entities that qualify under this chapter, in addition to the allowances found in Section 40-21-83, an exclusion shall be allowed for a 10-year period from the utility taxes contained in subsection (a) of Section 40-21-82 of this title. The beginning date of the aforementioned 10-year period shall commence using the provisos of subdivision (10) of Section 40-9B-3.

(e) For the entities that qualify under this chapter, an enhanced capital credit shall be allowed. This capital credit shall follow the provisions of Article 7, commencing with Section 40-18-190, of Chapter 18, of this title, and shall be allowed as a credit to the tax provided in Chapter 18, with the following exceptions:

(1) The maximum period shall be extended to 30 years;

(2) The maximum amount allowed in any one tax year, within the above extended period, shall not exceed five percent of the capital cost of the qualifying project, such amount to be credited or allowed against the state income tax liability generated by or arising out of the qualifying project in each of the 30 years commencing with the year during which the qualifying project is placed in service and continuing for 29 consecutive years thereafter; and

(3) The total amount utilized over the extended period shall not exceed 100 percent of the capital cost of the project.






Chapter 9E - STATE PROPERTY TAX IN TAX INCREMENT DISTRICTS.

Section 40-9E-1 - Definitions.

For purposes of this chapter only, the following terms shall have the following meanings:

(1) BASE YEAR. The taxable year immediately before the taxable year in which property first becomes qualified property under this chapter.

(2) BASE YEAR VALUE. The value of the property used to determine the assessment on which the property tax on property is imposed for the base year. Base year value does not include any new property that is first assessed in the base year.

(3) ELIGIBLE ASSESSMENT. The difference between the base year value and the actual value as determined by the county tax assessor for the applicable taxable year.

(4) ENHANCED USE LEASE AREA. Any area of a military installation which contains underutilized real or personal property, or both, that is leased by a secretary of a military department to a lessee pursuant to the authority provided in 10 U.S.C. §2667.

(5) LOCAL GOVERNING BODY. The governing body of a county or municipality which proposes to create or has created a tax increment district.

(6) PROJECT COSTS. Any expenditures made or estimated to be made or monetary obligations incurred or estimated to be incurred by a public entity which are listed in a project plan as costs of public works or improvements within a tax increment district, plus any costs incidental thereto, diminished by any special assessments received or reasonably expected to be received by the public entity in connection with the implementation of the project plan. Project costs include, but are not limited to the following:

a. Capital costs, including the costs of the construction of public works or improvements, new buildings, structures, and fixtures, the demolition, alteration, remodeling, repair, or reconstruction of existing buildings, structures, and fixtures, the acquisition of equipment, the acquisition, clearing, and grading of land, and the acquisition of interests in land.

b. Financing costs, including all interest paid to holders of tax increment obligations during the period of implementation of the project plan, the costs of any form of credit enhancement, printing and trustee costs, and any premium paid in excess of the principal amount thereof because of the redemption of such obligations prior to maturity.

c. Real property assembly costs, meaning any deficit resulting from the sale or lease as lessor by the public entity of real or personal property within a tax increment district for consideration which is less than its cost to the public entity.

d. Professional service costs, including those costs incurred for architectural, planning, engineering, fiscal, underwriting, and legal advice and services.

e. Imputed administrative costs, including reasonable charges for the time spent by officers and employees of the public entity in connection with the implementation of a project plan.

f. Relocation costs, including those relocation payments made following condemnation under Chapter 1A of Title 18.

g. Organizational costs, including the costs of conducting environmental impact and other studies and the costs of informing the public with respect to the creation of tax increment districts and the implementation of project plans.

h. The amount of any contributions made in connection with the implementation of the project plan that are within limits prescribed by law.

i. Payments made, at the discretion of the local governing body, which are to be necessary or convenient to the creation of tax increment districts or the implementation of project plans.

j. For purposes of any tax increment district in which not less than 50 percent, by area, of the real property within the tax increment district is an enhanced use lease area, project costs shall also include all costs described in this subdivision which are expended within three years immediately preceding the date of the creation of such tax increment district.

(7) PROJECT PLAN. The properly approved plan for the development or redevelopment of a tax increment district, including all properly approved amendments thereto.

(8) PUBLIC ENTITY. Any municipality or county in the state.

(9) QUALIFIED PROPERTY. Real property that is located in a tax increment district in which not less than 50 percent, by area, of the real property within the tax increment district is an enhanced use lease area.

(10) STATE PROPERTY TAX INCREMENT. The state property taxes attributable to the eligible assessment of qualified property.

(11) TAX INCREMENT DISTRICT. A contiguous geographic area within the boundaries of a public entity defined and created by resolution of the local governing body.

(12) TAX INCREMENT OBLIGATIONS. Bonds, warrants, notes, or other evidences of indebtedness issued by a public entity to fund all or any project costs.



Section 40-9E-2 - Abatement of state property taxes.

(a) Notwithstanding any other law of this state, qualified property shall be entitled to an abatement of state property taxes provided the conditions of this section are satisfied.

(b) In lieu of paying the state property tax increment on qualified property, any owner of qualified property not exempt from ad valorem taxation must pay the state property tax increment on such qualified property to the public entity that created the tax increment district in which the qualified property is located for each year commencing on the October 1 following the date when property first becomes qualified property under this chapter, and each October 1 thereafter, until the tax increment district in which such qualified property is located is terminated in accordance with Section 11-99-7.

(c) State property tax increments received by the public entity which created the tax increment district in which the qualified property is located shall be used for both of the following:

(1) To pay for project costs.

(2) To repay tax increment obligations issued to fund project costs.






Chapter 9F - REHABILITATION OF HISTORIC STRUCTURES.

Article 1

Section 40-9F-1 - Applicability.

This chapter shall apply to qualified structures throughout the State of Alabama.



Section 40-9F-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) CERTIFIED HISTORIC STRUCTURE. A property located in Alabama which is certified by the Alabama Historical Commission as being individually listed in the National Register of Historic Places, eligible for listing in the National Register of Historic Places, or certified by the commission as contributing to the historic significance of a Registered Historic District.

(2) CERTIFIED REHABILITATION. Repairs or alterations to a certified historic structure that is certified by the commission as meeting the U.S. Secretary of the Interior's Standards for Rehabilitation, or to non-historic structures built before 1936 which are certified by the commission as meeting the requirements contained in Section 47(c)(1)(a) and (b) of the Internal Revenue Code, as amended, or to a certified historic residential structure as defined in subdivision (4).

(3) CERTIFIED HISTORIC RESIDENTIAL STRUCTURE. A certified historic structure as defined in subdivision (1).

(4) COMMISSION. The Alabama Historical Commission and or its successor.

(5) DEPARTMENT. The Alabama Department of Revenue or its successor.

(6) OWNER. Any taxpayer filing a State of Alabama tax return or any entity that is exempt from federal income taxation pursuant to Section 501(c) of the Internal Revenue Code, as amended, that: a. owns title to a qualified structure, or b. owns a leasehold interest in a qualified structure for a term of not less than 39 years.

(7) QUALIFIED REHABILITATION EXPENDITURES. Any expenditure as defined under Section 47(c)(2)(A) of the Internal Revenue Code, as amended, and the related regulations thereunder, and other reasonable expenses and costs expended in the rehabilitation of a qualified structure. For certified historic residential structures, this term shall mean expenses incurred by the taxpayer in the certified rehabilitation of a certified historic residential structure, including preservation and rehabilitation work done to the exterior of a certified historic residential structure, repair and stabilization of historic structural systems, restoration of historic plaster, energy efficiency measures except insulation in frame walls, repairs or rehabilitation of heating, air conditioning, or ventilation systems, repairs or rehabilitation of electrical or plumbing systems exclusive of new electrical appliances and electrical or plumbing fixtures, and architectural, engineering, and land surveying fees. Qualified rehabilitation expenditures do not include the cost of acquisition of the qualified structure, the personal labor by the owner, or any cost associated with the rehabilitation of an outbuilding of the qualified structure, unless the outbuilding is certified by the commission to contribute to the historical significance of the qualified structure.

(8) QUALIFIED STRUCTURE. Certified historic structures and non-historic structures built before 1936 which are certified by the commission as meeting the requirements contained in Section 47(c)(1)(a) and (b) of the Internal Revenue Code, as amended, and to certified historic residential structures as defined herein.

(9) REGISTERED HISTORIC DISTRICT. Any district listed in the National Register of Historic Places and any district which is either of the following:

a. Designated under Alabama or local law certified by the U.S. Secretary of the Interior as containing criteria which substantially achieves the purpose of preserving and rehabilitating buildings of historic significance to the district.

b. Certified by the U.S. Secretary of the Interior as meeting substantially all of the requirements for the listing of districts in the National Register of Historic Places.

(10) REHABILITATION PLAN. Construction plans and specifications for the proposed rehabilitation of a qualified structure in sufficient detail to enable the commission to evaluate compliance with the standards developed under this chapter.

(11) SUBSTANTIAL REHABILITATION. Rehabilitation of a qualified structure for which the qualified rehabilitation expenditures exceed 50 percent of the owner’s original purchase price of the qualified structure or twenty-five thousand dollars ($25,000), whichever is greater.



Section 40-9F-3 - Standards for approval; application, rehabilitation plan; review; certification; tax credit certification; fees; report to Legislature.

(a) The commission shall develop standards for the approval of the substantial rehabilitation of qualified structures for which a tax credit is sought. The standards shall take into account whether the substantial rehabilitation of a qualified structure is consistent with the historic character of the structure or of the Registered Historic District in which the property is located.

(b) Prior to beginning any substantial rehabilitation work on a qualified structure, the owner shall submit an application and rehabilitation plan to the commission and an estimate of the qualified rehabilitation expenditures under the rehabilitation plan; provided, however, that the owner, at its own risk, may incur qualified rehabilitation expenditures no earlier than six months prior to the submission of the application and rehabilitation plan that are limited to architectural, engineering, and land surveying fees and related soft costs and any costs related to the protection of the qualified structure from deterioration.

(c) The commission shall review the application and rehabilitation plan to determine that the information contained therein is complete. If the commission determines that the application and rehabilitation plan are complete, the commission shall reserve for the benefit of the owner an allocation for a tax credit as provided in Section 40-9F-4 and the commission shall notify the owner in writing of the amount of the reservation. The reservation of tax credits does not entitle the owner to an issuance of tax credits until the owner complies with all other requirements of this chapter for the issuance of the tax credits. The reservation of tax credits shall be made by the commission in the order in which completed applications and rehabilitation plans are received by the commission, and the reservation of tax credits shall be issued by the commission within a reasonable time, not to exceed 90 days from the filing of a completed application and rehabilitation plan. Applications received by the commission on the same day shall go through a lottery process to determine the order in which the applications will be reviewed by the commission. Only the property for which a property address, legal description or other specific location is provided in the application shall be reviewed. Ownership of an entity that is the owner of property contained in the application shall not be a factor in the commission's review of the application and no subsequent change in the ownership structure of such entity shall result in the loss or rescission of a reservation of tax credits. The owner shall not be permitted to request the review of another property for approval in the place of the property contained in the application. Any application disapproved by the commission shall be removed from the review process, and the commission shall notify the owner in writing of the decision to remove the application. Disapproved applications shall lose their priority in the review process. A disapproved application may be resubmitted, but shall be deemed to be a new submission for purposes of the priority procedures described in this section and may be charged a new application fee. In the event that the commission grants reservations for tax credits equal to the total amount available for reservations during the tax year, all owners with applications then awaiting approval or thereafter submitted for approval shall be notified by the commission that no additional approvals shall be granted during that tax year and shall be notified of the priority number given to the owner's application then awaiting approval. The applications shall remain in priority status for two years from the date of the original application and shall be considered for reservations of tax credits in the priority order established in this section in the event that additional credits become available due to the rescission of approvals or when a new tax year's allocation of tax credits becomes available.

Owners receiving a reservation of tax credits shall commence rehabilitation, if rehabilitation has not previously begun, within 18 months of the date of issuance of the written notice from the commission to the owner granting the reservation of tax credits. "Commencement of rehabilitation" shall mean that, as of the date in which actual physical work contemplated by the rehabilitation plan submitted with the application has begun, the owner has incurred no less than 20 percent of the estimated costs of rehabilitation provided in the application. Owners receiving a reservation of tax credits shall submit evidence of compliance with the provisions of this subsection. If the commission determines that an owner has failed to comply with the requirements provided under this section, the reservation of tax credits for the owner may be rescinded and, if so, the amount of tax credits shall then be included in the total amount of available tax credits provided for in subsection (c) of Section 40-9F-4, from which reservations may be granted. Any owner whose reservation of tax credits shall be rescinded shall be notified of the rescission from the commission and, upon receipt of the notice, may submit a new application but may be charged a new application fee.

(d) Following the completion of a substantial rehabilitation of a qualified structure, the owner shall notify the commission that the substantial rehabilitation has been completed and shall certify the qualified rehabilitation expenditures incurred with respect to the rehabilitation plan. In addition, the owner shall provide the commission with: (i) a cost and expense certification, prepared by a licensed certified public accountant that is not an affiliate of the owner, certifying the total qualified rehabilitation expenditures and the total amount of tax credits against any state tax due that is specified in this chapter for which the owner is eligible under Section 40-9F-4 and, if the qualified rehabilitation expenditures exceed two hundred thousand dollars ($200,000), the cost and expense certification must be audited by the licensed certified public accountant; and (ii) an appraisal of the qualified structure prepared by an independent MAI designated and licensed real estate appraiser. The commission shall review the documentation of the rehabilitation and verify its compliance with the rehabilitation plan. Within 90 days after receipt of the foregoing documentation from the owner, the commission shall issue a tax credit certificate in an amount equivalent to the lesser of: (i) the amount of the tax credit reservation issued for the project under the provisions of subsection (c), or (ii) 25 percent of the actual qualified rehabilitation expenditures for certified historic structures and 10 percent of the actual qualified rehabilitation expenditures for qualified pre-1936 non-historic structures. In the event the amount of qualified rehabilitation expenditures incurred by the owner would result in the issuance of an amount of tax credits in excess of the amount of tax credits reserved for the owner under subsection (c), the owner may apply to the commission for issuance of tax credits in an amount equal to the excess. Applications for issuance of tax credits in excess of the amount of tax credits reserved for the owner shall be made on a form prescribed by the commission and shall represent a separate certificate that shall be issued, subject to all provisions regarding priority provided in this section.

(e) In order to obtain a credit against any state tax due that is specified in this chapter, a taxpayer shall file the tax credit certificate with the taxpayer's Alabama state tax return.

(f) The department shall grant a tax credit against any state tax due that is specified in this chapter to a taxpayer holding the tax credit certificate issued under subsection (d) or, in the case of a transferee, issued by the department pursuant to Section 40-9F-4(e) against any tax due under Chapters 16 and 18 in the amount stated on the tax credit certificate. The department shall have the right to audit and to reassess any credit improperly obtained by the owner, in accordance with the Taxpayers' Bill of Rights and the Uniform Revenue Procedures contained in Chapter 2A; provided, however that only the owner initially awarded the tax credit certificate, and not any subsequent transferee of the tax credit certificate or person to whom tax credits have been passed through pursuant to Section 40-9F-4(d), shall be liable for any credit improperly obtained by the owner.

(g) For processing the taxpayer’s application for a tax credit, the commission may impose reasonable application fees of up to one percent of the qualified rehabilitation expenses but not to exceed ten thousand dollars ($10,000).

(h) The commission shall, in consultation with the department, report to the Legislature in the third year following passage of this chapter, and annually thereafter, on the overall economic activity, usage, and impact to the state from the substantial rehabilitation of qualified structures for which tax credits have been allowed.



Section 40-9F-4 - Tax credits calculated, claimed, reserved, granted; transfer or assignment of tax credits.

(a) The state portion of any tax credit against the tax imposed by Chapters 16 and 18, for the taxable year in which the certified rehabilitation is placed in service, shall be equal to 25 percent of the qualified rehabilitation expenditures for certified historic structures, and shall be 10 percent of the qualified rehabilitation expenditures for qualified pre-1936 non-historic structures. No tax credit claimed for any certified rehabilitation may exceed five million dollars ($5,000,000) for all allowable property types except a certified historic residential structure, and fifty thousand dollars ($50,000) for a certified historic residential structure.

(b) The entire tax credit may be claimed by the taxpayer in the taxable year in which the certified rehabilitation is placed in service. Where the taxes owed by the taxpayer are less than the tax credit, the taxpayer shall not be entitled to claim a refund for the difference, but any unused portion of the credit may be carried forward for up to 10 additional tax years.

(c) For the calendar years 2013, 2014, and 2015, the aggregate amount of all tax credits that may be reserved in any one of such years by the commission upon certification of rehabilitation plans under subsection (c) of Section 40-9F-3 shall not exceed twenty million dollars ($20,000,000) plus any amount of previous reservations of tax credits that were rescinded under subsection (c) of Section 40-9F-3 during the tax year. However, if all of the allowable tax credit amount for any tax year is not requested and reserved, any unreserved tax credits may be utilized by the commission in awarding tax credits in subsequent years; provided, however, that in no event shall a total of more than sixty million dollars ($60,000,000) be reserved by the commission during the period of May 15, 2013, through May 16, 2016. For purposes of this chapter, "tax year" shall mean the calendar year.

(d) Tax credits granted to a partnership, a limited liability company or multiple owners of a property shall be passed through to the partners, members, or owners (including any not-for-profit entity that is a partner, member, or owner) respectively pro rata or pursuant to an executed agreement among the partners, members, or owners documenting an alternate distribution method without regard to their sharing of other tax or economic attributes of the entity. The tax credit certificate shall contain a section to be completed by the owner that provides the percentage or amount of credit that will be allocated to each partner, member, or owner, and such completed certificate may be provided to the department to transfer all or any portion of the tax credits passed through to the partner, member, or owner in accordance with subsection (e).

(e) All or any portion of the tax credits under this section and Sections 40-9F-3 and 40-9F-5 shall be transferable and assignable, subject to any notice and verification requirements to be determined by the department, without the requirement of transferring any ownership interest in the qualified structure or any interest in the entity which owns the qualified structure. However, once a credit is transferred, only the transferee may utilize such credit and the credit cannot be transferred again. A transferee of the tax credits may use the amount of tax credits transferred to offset any state tax due under Chapters 16 and 18 of Title 40. The department shall promulgate a form transfer statement to be filed by the transferor with the department prior to the purported transfer of any credit issued under this chapter. The transfer statement form shall include the name and federal taxpayer identification number of the transferor and each transferee listed therein along with the amount of the tax credit to be transferred to each transferee listed on the form. The transfer statement form shall also contain such other information as the department may from time to time reasonably require. For each transfer, the transferor shall file (1) a completed transfer statement form; (2) a copy of the tax credit certificate issued by the commission documenting the amount of tax credits which the transferor intends to transfer; (3) a copy of the proposed written transfer agreement; and (4) a transfer fee payable to the department in the amount of one thousand dollars ($1,000) per transferee listed on the transfer statement form. The transferor shall file with the department a fully executed copy of the written transfer agreement with each transferee within 30 days after the completed transfer. Filing of the written transfer agreement with the department shall perfect such transfer with respect to such transferee. Within 30 days after the department's receipt of the fully executed written transfer agreement, the department shall issue a tax credit certificate to each transferee listed in such agreement in the amount of the tax credit so transferred. Such certificate shall be used by the transferee in claiming the tax credit pursuant to Section 40-9F-3(e) and (f). The department may promulgate such additional rules as are necessary to permit verification of the ownership of the tax credits but shall not promulgate any rules which unduly restrict or hinder the transfer of the tax credits.



Section 40-9F-5 - Recapture of credits; assessment.

(a) Recapture of any of the credit shall apply against the taxpayer who utilizes the credit, and any required adjustments to basis due to recapture, shall be governed by Section 50 of the Internal Revenue Code.

(b) In the taxable year the certified rehabilitation is placed in service for any structure for which a tax credit has been issued, the commission shall provide notice of the certified rehabilitation and a copy of the appraisal provided by the owner to the taxing authority responsible for the assessment of ad valorem taxes. Upon notification, the taxing authority responsible for the assessment of ad valorem taxes shall complete a new assessment for the structure to be used in the assessment of ad valorem taxes for the tax year in which the certified rehabilitation was placed in service.



Section 40-9F-6 - Appeals.

Owners or their duly authorized representatives may appeal any state official decision, including all preliminary or final reservations, approvals, and denials, made by the commission or the department with regard to an application and rehabilitation plan submitted under Section 40-9F-3, in accordance with the Alabama Administrative Procedure Act contained in Chapter 22 of Title 41. Appeals shall constitute an administrative review of the decision appealed from and shall not be conducted as an adjudicative proceeding. Appeals shall be submitted within 30 days of receipt by the owner or the owner's duly authorized representative of the decision that is the subject of the appeal.



Section 40-9F-7 - Limitations.

The tax credits authorized by this chapter for the substantial rehabilitation of qualified structures shall not be available to owners of qualified structures that submit an application and rehabilitation plan after May 15, 2016. No action or inaction on the part of the Legislature shall reduce or suspend the tax credits authorized by this chapter in any past or future calendar year with respect to a qualified structure if the owner thereof submits an application and rehabilitation plan with the commission and the commission reserves an allocation for a tax credit on or prior to May 15, 2016, even if the qualified structure is placed into service after May 15, 2016, and shall not affect the owner of a qualified structure if the commission has reserved an allocation for a tax credit on or prior to May 15, 2016.



Section 40-9F-8 - Rules and regulations; timing of applications and credits.

The commission shall promulgate by September 1, 2013, any and all rules and regulations necessary to implement the provisions of this chapter. Applications for the reservation of tax credits shall be accepted beginning October 1, 2013, but no tax credit may be credited prior to the taxpayer's return for the taxable year 2014.






Article 2 - Tax Credit For Historic Structures.

Section 40-9F-30 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This article shall apply to qualified structures throughout the State of Alabama.



Section 40-9F-31 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

As used in this article, the following terms shall have the following meanings:

(1) CERTIFIED HISTORIC STRUCTURE. A property located in Alabama which is at least sixty years old, unless the structure is an historic structure located within the boundaries of a National Monument or Park as declared by the United States Congress or the President of the United States, in which case the federal age provisions shall apply, and is certified by the Alabama Historical Commission as being individually listed in the National Register of Historic Places, eligible for listing in the National Register of Historic Places, or certified by the commission as contributing to the historic significance of a Registered Historic District.

(2) CERTIFIED REHABILITATION. Repairs or alterations to a certified historic structure that is certified by the commission as meeting the U.S. Secretary of the Interior's Standards for Rehabilitation which meet the requirements contained in Section 47(c)(2)(C) of the Internal Revenue Code, as amended, or to a certified historic residential structure as defined in subdivision (3).

(3) CERTIFIED HISTORIC RESIDENTIAL STRUCTURE. A certified historic structure as defined in subdivision (1).

(4) COMMISSION. The Alabama Historical Commission and or its successor.

(5) COMMITTEE. The Historic Tax Credit Evaluating Committee established by this article.

(6) DEPARTMENT. The Alabama Department of Revenue or its successor.

(7) OWNER. Any taxpayer filing a State of Alabama income tax return or any entity that is exempt from federal income taxation pursuant to Section 501(c) of the Internal Revenue Code, as amended, that:

a. Owns title to a qualified structure, or

b. Owns a leasehold interest in a qualified structure for a term of not less than 39 years.

An owner as defined herein shall not be considered a private user as defined in Section 40-9A-1.

(8) QUALIFIED REHABILITATION EXPENDITURES. Any expenditure as defined under Section 47(c)(2)(A) of the Internal Revenue Code, as amended, and the related regulations thereunder, and other reasonable expenses and costs expended in the rehabilitation of a qualified structure. For certified historic residential structures, this term shall mean expenses incurred by the taxpayer in the certified rehabilitation of a certified historic residential structure, including but not limited to preservation and rehabilitation work done to the exterior of a certified historic residential structure, repair and stabilization of historic structural systems, restoration of historic plaster, energy efficiency measures except insulation in frame walls, repairs or rehabilitation of heating, air conditioning, or ventilation systems, repairs or rehabilitation of electrical or plumbing systems exclusive of new electrical appliances and electrical or plumbing fixtures, and architectural, engineering, and land surveying fees. Qualified rehabilitation expenditures do not include the cost of acquisition of the qualified structure, the personal labor by the owner, or any cost associated with the rehabilitation of an outbuilding of the qualified structure, unless the outbuilding is certified by the commission to contribute to the historical significance of the qualified structure.

(9) QUALIFIED STRUCTURE. Certified historic structures which are certified by the commission as meeting the requirements contained in Section 47(c)(1)(A)(i) and (ii) of the Internal Revenue Code, as amended, and to certified historic residential structures as defined herein.

(10) REGISTERED HISTORIC DISTRICT. Any district listed in the National Register of Historic Places and any district which is either of the following:

a. Designated under Alabama or local law as containing criteria which substantially achieves the purpose of preserving and rehabilitating buildings of historic significance to the district.

b. Certified by the U.S. Secretary of the Interior as meeting substantially all of the requirements for the listing of districts in the National Register of Historic Places.

(11) REHABILITATION PLAN. Construction plans and specifications for the proposed rehabilitation of a qualified structure in sufficient detail to enable the commission to evaluate compliance with the standards developed under this article.

(12) SUBSTANTIAL REHABILITATION. Rehabilitation of a qualified structure for which the qualified rehabilitation expenditures exceed 50 percent of the owner’s original purchase price of the qualified structure or twenty-five thousand dollars ($25,000), whichever is greater.



Section 40-9F-32 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The commission shall develop standards for the approval of the substantial rehabilitation of qualified structures for which a tax credit is sought. The standards shall take into account whether the substantial rehabilitation of a qualified structure is consistent with the historic character of the structure or of the Registered Historic District in which the property is located.

(b) Prior to beginning any substantial rehabilitation work on a qualified structure, the owner shall submit an application and rehabilitation plan to the commission and an estimate of the qualified rehabilitation expenditures under the rehabilitation plan; provided, however, that the owner, at its own risk, may incur qualified rehabilitation expenditures no earlier than six months prior to the submission of the application and rehabilitation plan that are limited to architectural, engineering, and land surveying fees and related soft costs and any costs related to the protection of the qualified structure from deterioration.

(c) The commission shall review the application and rehabilitation plan to determine that the information contained therein is complete. If the commission determines that the application and rehabilitation plan are complete, the commission shall recommend the project to the committee for the reservation of a tax credit. If the project is approved for a tax credit by the committee, the commission shall reserve, for the benefit of the owner, an allocation for a tax credit as provided in Section 40-9F-33, and the commission shall notify the owner in writing of the amount of the reservation. The reservation of tax credits does not entitle the owner to an issuance of tax credits until the owner complies with all other requirements of this article for the issuance of the tax credits. The reservation of tax credits shall be made by the commission in the order in which the committee has ranked completed applications and rehabilitation plans. Reservations of tax credits shall be issued by the commission within a reasonable time from the filing of a completed application and rehabilitation plan. Only the property for which a property address, legal description, or other specific location is provided in the application shall be reviewed. Ownership of an entity that is the owner of property contained in the application shall not be a factor in the commission's review of the application and no subsequent change in the ownership structure of such entity shall result in the loss or rescission of a reservation of tax credits. The owner shall not be permitted to request the review of another property for approval in the place of the property contained in the application. Any application disapproved by the commission or the committee shall be removed from the review process, and the commission shall notify the owner in writing of the decision to remove the application. A disapproved application may be resubmitted, but shall be deemed to be a new submission and may be charged a new application fee. In the event the reservations of tax credits equal the total amount available for reservations during the tax year, all owners with applications then awaiting approval or thereafter submitted shall be notified by the commission that no additional tax credits shall be granted during that tax year. The applications shall remain in active status from the date of the original application and shall be considered for recommendations of tax credits in the event that additional credits become available due to recission by the commission or when a new tax year's allocation of tax credits becomes available.

Owners receiving a reservation of tax credits shall commence rehabilitation, if rehabilitation has not previously begun, within 18 months of the date of issuance of the written notice from the commission to the owner granting the tax credits. Commencement of rehabilitation shall mean that, as of the date in which actual physical work contemplated by the rehabilitation plan submitted with the application has begun, the owner has incurred no less than 20 percent of the estimated costs of rehabilitation provided in the application. Within 36 months of the date of issuance of the written notice from the commission to the owner granting the tax credit reservation, the owner must have incurred an additional 50 percent of the estimated costs of rehabilitation provided in the application. Within 60 months of the date of issuance of the written notice from the commission to the owner granting the tax credit reservation, the project must be completed. Owners receiving a reservation of tax credits shall submit evidence of compliance with the provisions of this subsection. If the commission determines that an owner has failed to comply with the requirements provided under this section, the reservation of tax credits for the owner may be rescinded and, if so, the amount of tax credits shall then be included in the total amount of available tax credits provided for in subsection (c) of Section 40-9F-33, from which reservations may be granted. Any owner whose reservation of tax credits are rescinded shall be notified of the rescission from the commission and, upon receipt of the notice, may submit a new application but may be charged a new application fee.

(d) Following the completion of a substantial rehabilitation of a qualified structure, the owner shall notify the commission that the substantial rehabilitation has been completed and shall certify the qualified rehabilitation expenditures incurred with respect to the rehabilitation plan. In addition, the owner shall provide the commission with: (i) a cost and expense certification, prepared by a licensed certified public accountant that is not an affiliate of the owner, certifying the total qualified rehabilitation expenditures and the total amount of tax credits against any state tax due that is specified in this article for which the owner is eligible under Section 40-9F-33 and, if the qualified rehabilitation expenditures exceed two hundred thousand dollars ($200,000), the cost and expense certification must be audited by the licensed certified public accountant; and (ii) an appraisal of the qualified structure prepared by an independent MAI designated and licensed real estate appraiser. The commission shall review the documentation of the rehabilitation and verify its compliance with the rehabilitation plan. The commission shall also review the content of the cost and expense certification as well as the appraisal to ensure compliance with standards adopted by rule of the commission. Within 90 days after receipt and approval of the foregoing documentation from the owner, the commission shall issue a tax credit certificate in an amount equivalent to the lesser of: (i) the amount of the tax credit reservation issued for the project under the provisions of subsection (c), or (ii) 25 percent of the actual qualified rehabilitation expenditures for certified historic structures. In the event the amount of qualified rehabilitation expenditures incurred by the owner would result in the issuance of an amount of tax credits in excess of the amount of tax credits reserved for the owner under subsection (c), the owner may apply to the commission for issuance of tax credits in an amount equal to the excess. Applications for issuance of tax credits in excess of the amount of tax credits reserved for the owner shall be made on a form prescribed by the commission and shall represent a separate certificate that shall be issued, subject to all provisions regarding priority provided in Section 40-9F-38.

(e) In order to obtain a credit against any state tax due that is specified in this article, a taxpayer shall file the tax credit certificate with the taxpayer's Alabama state tax return.

(f) The department shall grant a tax credit against any state tax due that is specified in this article to a taxpayer holding the tax credit certificate issued under subsection (d) or, in the case of a transferee, issued by the department pursuant to Section 40-9F-33 against any tax due under Chapter 18 in the amount stated on the tax credit certificate. The department shall have the right to audit and to reassess any credit improperly obtained by the owner, in accordance with the Taxpayers' Bill of Rights and the Uniform Revenue Procedures contained in Chapter 2A; provided, however that only the owner initially awarded the tax credit certificate, and not any subsequent transferee of the tax credit certificate or person to whom tax credits have been passed through pursuant to Section 40-9F-33, shall be liable for any credit improperly obtained by the owner.

(g) For processing the taxpayer’s application for a tax credit, the commission may impose the following application fees:

(i) For qualified rehabilitation expenses of one million dollars ($1,000,000) or less, a fee equal to one percent (1%) of the qualified rehabilitation expenditures.

(ii) For qualified rehabilitation expenses from one million and one dollars ($1,000,001) to ten million dollars ($10,000,000), a fee equal to fifteen thousand dollars ($15,000).

(iii) For qualified rehabilitation expenses over ten million dollars ($10,000,000), a fee equal to twenty thousand dollars ($20,000).

(iv) Any fees collected by the commission under this section shall be deposited in the State Treasury to the credit of the commission and all such funds are to be appropriated to the commission to defray the expenses incurred in carrying out this article.

(h) The commission shall report to the Legislature in the third year following passage of this article, and annually thereafter, on the overall economic activity, usage, and impact to the state from the substantial rehabilitation of qualified structures for which tax credits have been allowed. The information in the reports shall be consistent with the information required by the Legislature pursuant to, and shall be provided by the commission to the Legislature in accordance with, Section 40-1-50, and rules adopted thereunder. Information provided pursuant to this section is exempt from the confidentiality provisions of Section 40-2A-10.



Section 40-9F-33 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The state portion of any tax credit against the tax imposed by Chapter 18 for the taxable year in which the certified rehabilitation is placed in service, shall be equal to 25 percent of the qualified rehabilitation expenditures for certified historic structures. No tax credit claimed for any certified rehabilitation may exceed five million dollars ($5,000,000) for all allowable property types except a certified historic residential structure, and fifty thousand dollars ($50,000) for a certified historic residential structure.

(b) There is created within the Education Trust Fund a separate account named the Historic Preservation Income Tax Credit Account. The Commissioner of Revenue shall certify to the Comptroller the amount of income tax credits under this section and the Comptroller shall transfer into the Historic Preservation Income Tax Credit Account only the amount from sales tax revenues within the Education Trust Fund that is sufficient for the Department of Revenue to use to cover the income tax credits for the applicable tax year. The Commissioner of Revenue shall distribute the funds in the Historic Preservation Income Tax Credit Account pursuant to this section.

(c) The entire tax credit must be claimed by the taxpayer for the taxable year in which the certified rehabilitation is placed in service. Where the taxes owed by the taxpayer are less than the tax credit, the taxpayer shall be entitled to claim a refund for the difference.

(d) For the tax years 2018 through 2022, the aggregate amount of all tax credits that may be reserved in any one of such years by the commission and certification of rehabilitation plans under subsection (c) of Section 40-9F-32 shall not exceed twenty million dollars ($20,000,000) plus any amount of previous reservations of tax credits that were rescinded under subsection (c) of Section 40-9F-32 during the tax year. However, if all of the allowable tax credit amount for any tax year is not requested and reserved, any unreserved tax credits may be utilized by the commission in awarding tax credits in subsequent years; provided, however, that in no event shall a total of more than one hundred million dollars ($100,000,000) be reserved by the commission during the period from May 25, 2017, through December 31, 2022. For purposes of this article, tax year shall mean the calendar year.

(e) Of the annual amount of the tax credits provided for in subsection (d), 40 percent shall be reserved to taxpayers with a certified rehabilitation project located in a county in which the population does not exceed 175,000 according to the 2010 decennial census. In the event applications are not received and credits are not allocated for projects in these areas by the close of the second quarter of the program year, the funds may revert for allocations of other project applications.

(f) Tax credits granted to a partnership, a limited liability company, S Coporations, trusts, or estates, shall be claimed at the entity level and shall not pass through to the partners, members, or owners.

(g) All or any portion of the income tax credits under this section and Sections 40-9F-32 shall be transferable and assignable, subject to any notice and verification requirements to be determined by the department, without the requirement of transferring any ownership interest in the qualified structure or any interest in the entity which owns the qualified structure. Any tax credits transferred shall be at a value of at least eighty-five percent (85%) of the present value of the credits. However, once a credit is transferred, only the transferee may utilize such credit and the credit cannot be transferred again. A transferee of the tax credits may use the amount of tax credits transferred to offset any income tax under Chapter 18. The department shall promulgate a form transfer statement to be filed by the transferor with the department prior to the purported transfer of any credit issued under this article. The transfer statement form shall include the name and federal taxpayer identification number of the transferor and each transferee listed therein along with the amount of the tax credit to be transferred to each transferee listed on the form. The transfer statement form shall also contain such other information as the department may from time to time reasonably require. For each transfer, the transferor shall file: (1) a completed transfer statement form; (2) a copy of the tax credit certificate issued by the commission documenting the amount of tax credits which the transferor intends to transfer; (3) a copy of the proposed written transfer agreement; and (4) a transfer fee payable to the department in the amount of one thousand dollars ($1,000) per transferee listed on the transfer statement form. The transferor shall file with the department a fully executed copy of the written transfer agreement with each transferee within 30 days after the completed transfer. Filing of the written transfer agreement with the department shall perfect such transfer with respect to such transferee. Within 30 days after the department's receipt of the fully executed written transfer agreement, the department shall issue a tax credit certificate to each transferee listed in such agreement in the amount of the tax credit so transferred. Such certificate shall be used by the transferee in claiming the tax credit pursuant to subsections (e) and (f) of Section 40-9F-32. The department may promulgate such additional rules as are necessary to permit verification of the ownership of the tax credits but shall not promulgate any rules which unduly restrict or hinder the transfer of the tax credits.



Section 40-9F-34 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Recapture of any of the credit shall apply against the taxpayer who utilizes the credit, and any required adjustments to basis due to recapture, shall be governed by Section 50 of the Internal Revenue Code.

(b) In the taxable year the certified rehabilitation is placed in service for any structure for which a tax credit has been issued, the commission shall provide notice of the certified rehabilitation and a copy of the appraisal provided by the owner to the taxing authority responsible for the assessment of ad valorem taxes. Upon notification, the taxing authority responsible for the assessment of ad valorem taxes shall complete a new assessment for the structure to be used in the assessment of ad valorem taxes for the tax year in which the certified rehabilitation was placed in service.



Section 40-9F-35 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Owners or their duly authorized representatives may appeal any state official decision, including all preliminary or final reservations, approvals, and denials, made by the commission, committee or the department with regard to an application and rehabilitation plan submitted under Section 40-9F-32, in accordance with the Alabama Administrative Procedure Act contained in Chapter 22 of Title 41. Appeals shall constitute an administrative review of the decision appealed from and shall not be conducted as an adjudicative proceeding. Appeals shall be submitted within 30 days of receipt by the owner or the owner's duly authorized representative of the decision that is the subject of the appeal.



Section 40-9F-36 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The tax credits authorized by this article for the substantial rehabilitation of qualified structures shall not be available to owners of qualified structures that submit an application and rehabilitation plan after December 31, 2022. No action or inaction on the part of the Legislature shall reduce or suspend the tax credits authorized by this article in any past or future calendar year with respect to a qualified structure if the owner thereof submits an application and rehabilitation plan with the commission and the commission reserves an allocation for a tax credit on or prior to December 31, 2022, even if the qualified structure is placed into service after December 31, 2022, and shall not affect the owner of a qualified structure if the commission has reserved an allocation for a tax credit on or prior to December 31, 2022.



Section 40-9F-37 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The commission shall promulgate by October 1, 2017, any and all rules and regulations necessary to implement this article. Applications for the reservation of tax credits shall be accepted beginning November 1, 2017.



Section 40-9F-38 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) There is hereby established the Historic Tax Credit Evaluating Committee, which shall review qualifying projects, approve credits for projects, and rank projects in the order in which the projects should receive tax credit reservations based on criteria established by the commission. The commission shall establish a review cycle for the committee beginning on January 1, 2018, provided that the committee shall meet at least quarterly unless no credits remain to be allocated. The Commissioner of Revenue shall be a non-voting member of the committee and provide advisory and technical support. The committee shall consist of the following:

(1) Director of the Governor's Office of Minority Affairs.

(2) The Executive Director of the Alabama Historical Commission.

(3) The Finance Director.

(4) The Director of the Alabama Department of Economic and Community Affairs.

(5) The Secretary of Commerce.

(6) Two members of the Alabama House of Representatives, at least one of which shall be a member of the minority party, to be appointed by the Speaker of the House of Representatives.

(7) Two members of the Alabama Senate, at least one of which shall be a member of the minority party, to be appointed by the President Pro Tem of the Senate.

(b) The Alabama Historical Commission shall promulgate rules that shall set forth guidelines to be utilized by the committee in determining the allocation of credits. The guidelines shall set forth factors to be considered by the committee including: relative value of the proposed project to the particular community, including the maintenance of the historic fabric of the community; possible return on investment for the community in which the proposed project is located; the geographic distribution of projects; and strength of local support for the proposed project. Included in the information to be required for the evaluation of any project shall be any additional tax credits or state, federal, or local government grants that the applicant expects to utilize for the construction of the project.









Chapter 9G - ALABAMA REINVESTMENT AND ABATESMENT ACT.

Section 40-9G-1 - Definitions.

(1) APPROVED ACTIVITY. The conduct of an activity that is predominantly any one or more of the following:

a. Described by NAICS Code 1133, 115111, 2121, 22111, 221330, 31 (other than 311811), 32, 33, 423, 424, 482, 4862, 48691, 48699, 48819, 4882, 4883 (other than 48833), 493, 511, 5121 (other than 51213), 51221, 517, 518 (without regard to the premise that data processing and related services be performed in conjunction with a third party), 51913, 52232, 54133 (if predominantly in furtherance of another activity described in this chapter), 54134 (if predominantly in furtherance of another activity described in this chapter), 54138, 5415, 541614, 5417, 55 (if not for the production of electricity), 561422 (other than establishments that originate telephone calls), 562213, 56291, 56292, 611512, 927 or 92811.

b. The production of biofuel as such term is defined in Section 2-2-90(c)(2).

c. The conduct of original investigations undertaken on a systematic basis to gain new knowledge or the application of research findings or other scientific knowledge to create new or significantly improved products or processes.

d. The national or regional headquarters for a company that conducts significant business operations outside the state and that will serve as the principal office of the company's principal operating officer with chief responsibility for the daily business operations of the company.

e. A target of the state's economic development efforts pursuant to either of the following:

(i) The Accelerate Alabama Strategic Economic Development Plan adopted in January 2012 by the Alabama Economic Development Alliance, created by Executive Order Number 21 of the Governor on July 18, 2011, or any amended version or successor document thereto; or

(ii) A type listed in a regulation adopted by the Department of Commerce, other than a regulation submitted as an emergency rule.

Notwithstanding the foregoing, an approved activity shall not predominantly concern farming activities involving trees, animals, or crops, nor the retail sale of tangible personal property or services. This provision shall not be deemed to exclude customer service centers, call centers or headquarters otherwise allowed by this subdivision.

(2) COMPANY. Anyone or anything which has the powers to own a project and have employees.

(3) NAICS CODE. Any sector, subsector, industry group, industry or national industry of the 2012 North American Industry Classification System, or any similar classification system developed in conjunction with the United States Department of Commerce or Office of Management and Budget.

(4) QUALIFYING PROJECT. Any project a. that proposes to invest in capital expenditures that equal or exceed $2,000,000 as part of any addition, expansion, improvement, renovation, re-opening, or rehabilitation of a facility, or replacement of any existing equipment or tangible personal property; b. that predominantly involves an approved activity; and c. for which no project agreement has been entered into with the Governor for the provision of other incentives.

(5) UTILITY TAXES. The taxes imposed by Sections 40-21-82 and 40-21-102.



Section 40-9G-2 - Incentives for qualifying projects; filings; audits; promulgation of regulations.

(a) For any qualifying project, an abatement may be allowed for ad valorem taxes and construction related transaction taxes.

(1) The abatement of construction related transaction taxes shall be subject to and shall follow the procedures, provisions, limitations, and definitions of Chapter 9B, except that capitalized repairs, rebuilds, maintenance and replacement equipment shall qualify for abatements.

(2) The abatement of ad valorem taxes shall be subject to and shall follow the procedures, provisions, limitations, and definitions of Chapter 9B, except as follows:

a. The amount of the ad valorem tax abatement shall be equal to the ad valorem taxes owed, minus the ad valorem taxes owed from the tax year immediately before the qualifying project was placed in service;

b. As to any ad valorem tax abatement, capitalized repairs, rebuilds, maintenance and replacement equipment shall qualify for abatements; and

c. Regardless of the length of the abatement, county noneducational taxes may be abated only with the consent by resolution of the governing body of the county, municipal noneducational taxes may be abated only with the consent by resolution of the governing body of the municipality, and state ad valorem taxes may be abated only with the consent of the Governor. The governing body of a county and a municipality may separately authorize one or more public industrial authorities to provide by resolution for such consent on its behalf.

(b) For any qualifying project, a refund of utility taxes may be allowed for up to a ten-year period. The refund shall be calculated and paid annually, as follows:

(1) The amount of the refund shall be equal to the utility taxes paid, minus the utility taxes paid on average during the three tax years immediately before the qualifying project was placed in service.

(2) For each year of the incentive period for the utility tax refund, the incentivized company shall submit to the Department of Commerce a certification as to the utility taxes paid during the prior year. Following such examination as it deems necessary, the Department of Commerce may certify the information and deliver same to the Department of Revenue. Thereafter, the Department of Revenue shall calculate the correct refund and issue it directly to the company.

The Department of Finance shall promulgate regulations to ensure that the refund in no case would reduce the distribution for the Alabama Special Mental Health Trust Fund.

An incentivized company may assign and convey a utility tax refund to another entity if substantially all of the assets of the incentivized company are assigned and conveyed in the same transaction. Proof of such transfer shall be submitted to the Departments of Commerce and Revenue.

(c) For any qualifying project, AIDT training for new or current employees to operate new and replacement equipment may be provided.

(d) In order to receive the incentives described in subsections (b) or (c), the following shall occur:

(1) For any company that proposes a qualifying project, the Secretary of Commerce shall make the following findings:

a. That the project is in fact a qualifying project;

b. That the company or any related company has not defaulted on a project agreement or similar agreement, or any economic incentive agreement at any time during the last 10 years; and

c. That the qualifying project will promote the continued and sustained operation of the company’s business operations in Alabama.

(2) Upon making affirmative findings on the criteria set forth in subdivision (1), the Secretary of Commerce shall recommend to the Governor that the company and qualifying project be approved for one or more of the incentives described in subsections (b) and (c). The name of the company and information collected about it and the qualifying project by the Secretary shall be forwarded to the Governor.

(3) After reviewing the information provided by the Secretary of Commerce, the Governor shall also determine whether the company and the qualifying project meet the criteria set forth in subdivision (1). If the Governor makes such a finding, the company and qualifying project may claim the incentives provided in subsections (b) and (c).

(e) All filings made by a private party with any department of the state government shall be made using forms promulgated by such department. Any such filing shall be treated as a tax return, subject to penalties imposed by the Department of Revenue.

(f) Nothing in this chapter shall be construed to limit the powers otherwise existing for the Department of Revenue to audit and assess a company. Nothing in this chapter shall be construed to limit the applicability of Chapter 9B to a private user, as such term is used in Chapter 9B.

(g) Nothing in this chapter shall be construed to make available to any company any right to the benefits conferred by this chapter absent strict compliance with this chapter. No cause of action shall exist for the denial of any benefit under this chapter.

(h) The Departments of Commerce and Revenue shall promulgate regulations to implement and administer the provisions of this chapter.






Chapter 10 - SALE OF LAND.

Article 1 - General Provisions.

Section 40-10-1 - When probate court may order sale.

The probate court of each county may order the sale of lands therein for the payment of taxes assessed on the lands, or against the owners of the lands, when the tax collector shall report to the court that he or she or the holder of a tax lien issued pursuant to Acts 1995, No. 95-408 was unable to collect the taxes assessed against the land, or any mineral, timber or water right or special right, or easement therein, or the owner thereof, without a sale of the land.



Section 40-10-2 - Book of lands upon which taxes have not been paid - Contents; form of entries.

The tax collector shall, at the expense of the county, procure a substantially bound book in which he or she shall enter, in the manner usual in docketing causes for trial in the circuit court, each parcel of real estate, or right or interest, or easement therein, assessed to any person against whom taxes have been assessed which are not paid or, if the tax collector has received written notice from the holder of a tax certificate, issued pursuant to Acts 1995, No. 95-408, requesting that the tax collector list the property described in such tax certificate in the book of lands prepared pursuant to this section, have been paid by the holder of such holder of a tax lien certificate, when a portion of the taxes are on the real estate or right or interest or easement therein, describing the same in the same manner as it is described in the assessment list or the record of tax lien sales kept pursuant to Acts 1995, No. 95-408, if applicable, and stating the amount of the unpaid taxes, or taxes paid by the holder of a tax lien certificate, penalties, fees, and charges due by the person, specifying the amount due the state and due the county and to special tax districts, and to the holder of a tax lien certificate issued pursuant to Acts 1995, No. 95-408 and the amount for fees and charges; and he or she shall in like manner enter in the book each parcel of real estate, or right or interest or easement therein, which has been assessed to an "owner unknown," the amount of taxes, fees, and charges due thereon or paid by the holder of a tax lien certificate, stating in each case the fact that it was so assessed. The description of the real estate, or right or interest or easement therein, shall be entered in alphabetical order, if known and they reside in the county, but if they are unknown and do not reside in the county, then by the precincts in which the real estate is situated.



Section 40-10-3 - Book of lands upon which taxes have not been paid - Preparation.

Such book shall be prepared in a neat and orderly manner either in a fair and legible handwriting or typewritten, with sufficient space in each case to make the necessary entries, and in other particulars in a manner suitable for the purpose for which it is to be used; and, if it is not thus prepared, the judge of probate shall cause it to be so prepared at the expense of the collector, and the cost thereof shall be deducted from his compensation. Such books shall be delivered to the judge of probate on or before March 1, but if from any cause there has been a failure to deliver the same by that time, it may be delivered thereafter.



Section 40-10-4 - Notice to taxpayer - Service generally.

(a) On receiving such book, as speedily as practicable the judge of probate shall issue a notice addressed to each person against whom any unpaid taxes are assessed as shown by such book, substantially in the following form: "State of Alabama, (give name of county) county, to (give name of taxpayer): The tax collector has filed in my office a list of delinquent taxpayers, and of real estate upon which taxes are due. You are reported as delinquent, and your tax amounts to (here give amount of taxes) with costs added. This is to notify you to appear before the probate court of said county at the next term thereof, commencing on Monday, the _____ day of _____, 2__, then and there to show cause, if any you have, why a decree for the sale of property assessed for taxation as belonging to you should not be made for the payment of the taxes thereon and fees and costs. (Here probate judge's signature). Judge of probate." Such notice must be served by the tax collector, or his deputy, on the person to whom it is addressed, and service of such notice may be made by handing a copy thereof to the party to whom it is addressed, or his agent, or by leaving a copy thereof at the residence or place of business of such party, or his agent, or by sending a copy of said notice to the party to whom it is addressed, by certified or registered mail, postage prepaid, marked "for delivery only to the person to whom addressed," and return receipt demanded addressed to the tax collector of the county; and with his endorsement thereon, showing how and when served or showing his reason for not serving the same, and it must be by the collector or his deputy returned into court on or before the first day of the next term thereof.

(b) If the party against whom such assessment was made has since died, and letters testamentary or of administration have been granted upon his estate, such notice must in like manner be served on his personal representatives, if a resident of the county. If the property or other subjects embraced in any assessment were returned or listed by a guardian or other person for a minor or person of unsound mind or by a trustee for his cestui que trust, except husband or wife, or by personal representative for the estate of any deceased person, or by a public officer, receiver, or appointee of any court, such notice must in like manner be served on the party making the return, or his successor, and also by publication or posting, as provided in subsection (c).

(c) If the person against whom such assessment is made is a nonresident of the county and has no agent therein known to the tax collector, or if he has died since making the return and there is no executor or administrator of his estate residing in the county, such notice may be given by publishing the same in a newspaper published in the county or, if no newspaper is published therein, by posting the same at the courthouse of the county for three weeks.

(d) The book to be prepared and delivered to the judge of probate by the tax collector must show in each case by whom such returns were made and the address of such person as shown on the assessment list.

(e) If the notice required to be given by the tax collector to resident taxpayers, as provided for in this section, remains unserved after two notices to the same person are returned not served, notice by publication or posting may be given as in the case of a nonresident.



Section 40-10-5 - Notice to taxpayer - When assessment is "owner unknown."

When any assessment is made to an "owner unknown," notice must be given by publication once a week for three successive weeks in a newspaper published in the county, or if no newspaper is published therein, by posting the same at the courthouse of the county for three weeks, substantially in the following form: "The State of Alabama. (Here give name of county) County. To whom it may concern: Take notice that the tax collector has filed in my office a list of delinquent taxpayers and of real estate upon which taxes are due, and therein is reported as assessed to 'owner unknown' the following real estate, to-wit: (here insert descriptions). This is to notify you to appear before the probate court of this county, at the next term thereof, commencing on Monday, the_____ day of _____, 2__, then and there to show cause, if any you have, why a decree for sale of said real estate should not be made for the payment of the taxes assessed upon the same, plus fees and costs. (Here probate judge's signature) Judge of probate." In answer to such notice, any person having an interest in or claim to such real estate may appear and defend against the proceedings seeking to condemn the same to sale for the payment of taxes assessed thereon. When practicable, all real estate so assessed for any one year must be incorporated in one notice, a separate paragraph only, in addition to the caption and conclusion being given to the description of the real estate embraced in each assessment.



Section 40-10-6 - Notice to taxpayer - Manner of publication.

The publication of notices under Sections 40-10-4 and 40-10-5 is governed by the provisions of this title relating to the publication of notices of sale of land, so far as they may be applicable, and the tax collector may select the newspaper or newspapers in which any notice under this chapter shall be given. The tax collector may give notice in the same or in a different newspaper for each week for three consecutive weeks so long as the newspaper in which the notice is placed is a legally qualified newspaper published in the county.



Section 40-10-7 - Partial payment of taxes prior to sale of property.

The tax collectors of the several counties of the state are authorized and required to accept any moneys tendered to them in partial payment of ad valorem taxes collectible by them at any time before the decree of sale of the properties liable therefor; provided, that said payment shall be an amount not less than one fourth of the total amount of taxes due, unless payment is made as provided in Section 40-5-13; provided, that no such payment shall be made, nor shall same be accepted by the tax collectors, unless such payment shall amount to at least one fourth of the total amount of taxes due on October 1 of each year. They shall credit the amount so paid first upon accrued interest and then upon the principal of the taxes owing. They shall give to the person paying the same a receipt for the amount so paid. Nothing herein shall be construed to postpone the payment of such taxes nor to waive any lien or right of enforcement of collection. The Department of Revenue shall prescribe the form of the receipt to be given hereunder.



Section 40-10-8 - Trial of cases; issuance of decree; continuance.

Such cause shall be triable at the term named in said notice; and, unless the cause is contested at the trial term, the judge of probate shall forthwith issue his decree for the sale of lands, but if the cause is contested, the court with the written consent of the taxpayer and the tax collector, filed in the case and noted on the docket, may for good and sufficient reason continue any cause, but such continuance shall not be beyond the next succeeding term. The fact of such agreement shall be noted on the docket, and such continuance shall not necessitate a republication of the notice.



Section 40-10-9 - Attendance of collector at trial; tax book and record of tax lien sales as evidence.

The tax collector shall attend the several terms of the probate court at which any of the causes are triable and to have with him or her his or her tax book and his or her record of tax lien sales kept pursuant to Acts 1995, No. 95-408, and the tax book and record of tax lien sales shall, in all cases, be accepted as prima facie evidence of the amount of taxes and fees due and that the same have been properly assessed and charged and are unpaid or have been paid by the holder of a tax lien certificate.



Section 40-10-10 - When deputy may attend in lieu of collector.

If on account of illness or other good and sufficient cause the tax collector is unable to attend any term of court at which any of the causes are triable, his or her deputy may attend in his or her stead and produce the tax book and the record of tax lien sales kept pursuant to Acts 1995, No. 95-408 as required of the tax collector.



Section 40-10-11 - Decree of sale.

If service of such notice is perfected 10 days before the commencement of the term to which the same is returnable, the cause shall stand for trial at such term; and if no defense is interposed or if interposed and on trial thereof the same is adjudged insufficient in law or is not sustained by the evidence adduced, the probate court shall make and enter on such book or docket, a decree of sale substantially in the following form: "It appearing to the court that the taxes have been assessed against the person mentioned in this cause (or if the assessment is to owner unknown that the taxes have been assessed on real estate mentioned in this cause) to the amount of (state amount here) dollars for the year _________, and that the same are still due and unpaid or have been paid by the holder of a tax lien certificate, and it further appearing that notice of this proceeding has been given as required by law, and no valid defense has been interposed against the sale of such real estate for the payment of the taxes or the tax lien certificates, if applicable, it is therefore ordered, decreed and adjudged by the court that the State of Alabama and with respect to each tax lien certificate, the holder of such tax lien certificate, respectively, have a lien for the payment of said amount and for the additional sum of (state amount here) dollars, for fees, charges and costs in this behalf lawfully incurred, on the following described real estate: (Here insert description of real estate). It is further ordered, adjudged and decreed by the court that said real estate or so much thereof as may be necessary be sold for the payment of said delinquent taxes or tax lien certificates and of said fees, charges and costs, and of the expenses of such sale." Such decree when entered shall be signed by the judge of probate and shall have, when the jurisdiction of the court is shown, the effect of judgments in other cases in courts of record.



Section 40-10-12 - Notice of sale.

Immediately at the end of any term of court at which any decree for sales of real estate for the payment of taxes is rendered, or as soon thereafter as practicable, the tax collector shall proceed to enforce such decree by sales of real estate ordered to be sold, and to this end shall give notice for 30 days before the day of sale, by publication for three successive weeks in some newspaper published in the county, or at least three weeks before the day of sale shall post a notice at the courthouse of his county and at some public place in the precinct in which the real estate is situated that at the time specified therein he will proceed to sell such real estate separately, describing such portions as are embraced in each decree and stating the amount for which each decree was rendered (without stating the items of which said decree is composed) and the person against whom the taxes embraced in such decree were assessed or, if assessed to "owner unknown," stating that fact.



Section 40-10-13 - Confirmation of sale.

Within 10 days after such sale the tax collector shall make report of each sale to the probate court and praying confirmation thereof. Such report shall lie over for a period of five days for exceptions or objections thereto. If upon the expiration of five days no objections have been filed, or if in the opinion of the court they are insufficient, and it appearing to the court that the tax collector sold such real estate in accordance with the law, and the decree of court ordering such sale, the court shall make and enter an order confirming said sale, which shall be entered on the same book or docket as the original decree of sale, and ordering the tax collector to issue proper certificates of purchase to the various purchasers, including the state.



Section 40-10-14 - Description of property in notices and entries.

In all advertisements, any notices of the proceedings in the probate court for the sale of land for taxes and of such sales and all entries required to be made by the probate judge, tax collector or other officer, initial letters, abbreviations and figures may be used to indicate townships, ranges, sections, parts of sections, blocks and lots and dates and amounts; and, in estimating the cost of publication, each amount, date or number and each initial letter or abbreviation shall be counted as a word. In all advertisements for the sale of real estate, the notice shall state the precinct in which the property is situated, except in those counties where the tax assessor is not required to list the property by precincts; provided, that nothing herein contained shall in anywise affect the collection of any taxes now due the state or any county therein or operate to abate or discontinue any suit or action of any character instituted or begun for the collection thereof.



Section 40-10-15 - How sale made; duties of judge of probate.

Such sales shall be made in front of the door of the courthouse of the county at public outcry, to the highest bidder for cash, between the hours of 10:00 A.M. and 4:00 P.M., and shall continue from day to day until all the real estate embraced in the decree has been sold. The judge of probate must attend such sales and make a record thereof in a book to be kept by him in his office for that purpose, in which he shall describe each parcel of real estate sold and state to whom sold, the price paid by the purchaser, the date of sale and, if no sale was effected, stating that fact, and the reason thereof, and also in separate columns the amounts, as taken from the book or docket in which the decrees are entered, of each kind of tax penalties and of the fees and costs in each case, and he must also enter in such docket, in each case, the land sold under the decree in that case, the purchaser thereof and the amount at which it was sold.



Section 40-10-16 - Portion sufficient to satisfy decree to be sold.

It shall be the duty of the tax collector, in making such sales, if practicable, to so offer such real estate for sale that only such portion thereof may be sold as is necessary to satisfy the decree under which it is sold and the expenses of the sale, but no sale shall be made for a sum less than the amount of such decree and expenses.



Section 40-10-17 - Payment by purchaser.

The person to whom any real estate at such sale is knocked off shall forthwith pay to the collector the amount of his bid, and on his failure to do so the collector must proceed at once to again offer it for sale.



Section 40-10-18 - When property to be bid in for state.

If no person shall bid for any real estate offered at such sale an amount sufficient to pay the sum specified in the decree of sale, and the costs and expenses subsequently accruing, the judge of probate shall bid in such real estate for the state at a price not exceeding the sum specified in such decree and such subsequently accruing cost and expenses. In no event shall the judge of probate bid in for the state less than the entire amount of real estate included in any assessment.



Section 40-10-19 - Certificates of purchase - Delivery; contents.

(a) As soon after the confirmation of sale is made as may be practicable, the tax collector must make out and deliver to each purchaser, other than the state, a certificate of purchase, which shall contain a description of the real estate sold and show that the sum was assessed by the assessor, to whom assessed, the date of assessment, for what year or years the taxes were due, the amount of taxes thereon, the amount of and the name of the holder of each tax lien certificate related thereto, distinguishing the amount due the state and county and for school purposes and to each holder of a tax lien certificate and the fees and costs, that it was advertised and how long, that it was offered for sale and at what time, who became the purchaser, at what price and the fact and date of the confirmation of such sale.

(b) In the event of the tax sale of owner-occupied property that is taxed as Class III, the certificate shall provide notice that (1) the Class III tax status shall remain in effect for the property throughout the period allowed for redemption as long as the property is used as an owner-occupied residence, and (2) for any period or periods following the tax sale that the property is not used as Class III property, as defined in Section 40-8-1, the property will be classified, assessed, and taxed as Class II property.



Section 40-10-20 - Certificates of purchase - When land bid in for state.

For the real estate bid off for the state in each case the judge of probate shall make out a certificate of purchase to the state of like import to the one provided for in Section 40-10-19 and deliver the same to the tax collector who shall, on final settlement, deliver all certificates received by him from the judge of probate to the Comptroller, who shall examine carefully all certificates of purchase of real estate where the same were bid in for the state at tax sale. When the same are received by him and if, in his opinion, such sale was erroneous for want of regularity, proper or sufficient description, error in advertising or for any other cause that may appear from such certificates, he shall so declare it and return the certificate to the judge of probate and charge the account of the officer making the error with all taxes, interests, fees, and costs involved in said sale. The Comptroller shall notify the judge of probate who issued the certificate of such cancellation, and shall also notify the tax assessor of the county in which the property is situated and direct him to assess the property as an escape for the years in which it was subject under existing laws. The Comptroller, when he has settled the accounts of the tax collector, shall deliver to the Land Commissioner all certificates of land bid in for the state which have been accepted by him, and said Land Commissioner shall cause the same to be recorded in a book kept in his office for that purpose and properly indexed for convenient reference. Lands bid in for the state shall not thereafter be assessed except as herein provided until the same have been redeemed or sold by the state.



Section 40-10-21 - Certificates of purchase - Assignments.

The certificate of purchase delivered by the tax collector to the purchaser at such sale or to the state in case the state is the purchaser is assignable in writing or by endorsement, and if the state is the purchaser such assignment shall be made by the Land Commissioner upon the payment of the amount bid by the state, with interest thereon at the rate of 12 percent per annum from the date of sale to the date of assignment, plus all taxes due on said lands since the date of sale, with interest thereon at 12 percent from date of maturity. Such assignment shall vest in the assignee and his legal representatives all the right and title of the original purchaser or of the state in case the state is a purchaser.

Upon such assignment it shall be the duty of the assignee or his legal representatives to assess such property as from the date of such assignment.

Should such assignment be made after the third Monday in January, the assignee shall be allowed 30 days within which to assess such property before any penalties for such failure shall accrue.



Section 40-10-22 - Costs - When land bid in for state.

The cost of advertising the caption and conclusion of notices for the sale of real estate for the payment of taxes, and so much thereof as pertain to those portions of such real estate as are bid off for the state, must be paid by the state, and the Comptroller shall after every such sale and after the collector has filed with the Comptroller the certificates of sale and purchases by the state, audit the account of the owner or proprietor of the newspaper in which such notices were published and shall draw his warrant on the Treasurer in favor of such owner or proprietor for the amount he may find to be lawfully due him, and payable by the state, and the Treasurer shall pay the same; but the state shall pay no other costs attending any tax sale.



Section 40-10-23 - Costs - Paid by purchasers.

The cost of advertising the part of such notices pertaining to lands purchased by others than the state shall be covered by the bids of the purchaser and collected by the collector as part of the purchase money, but for the use of the owner or proprietor of the newspaper in which such notices were published, and shall be by the collector paid over to him on demand; and for such portions of such costs, as well as for the cost of advertising lands inserted in the notice by the mistake of the collector, such collector and the sureties on his official bond shall be liable to the owner or proprietor of such newspaper.



Section 40-10-24 - Officers not to be interested in purchase.

If the assessor, collector, judge of probate or any county tax assessor shall directly or indirectly be concerned or interested in the purchase of any real estate sold for taxes, the sale shall be void, and he and his sureties on his official bond shall be liable to a penalty of not exceeding $500 to be fixed by the jury, which may be recovered in an action in the circuit court, or court of like jurisdiction, brought on the relation of any taxpayer of the county, in the name of the state, one half of the amount recovered to be paid to the relator and the other half to the state.



Section 40-10-25 - Appeal from decree.

From any decree rendered by the probate court for the sale of real estate for the payment of taxes, the defendant in the cause or the state, in behalf of itself and the county, may appeal to the circuit court of the county within 30 days after the rendition of the decree. If the defendant appeals, he must execute a bond in double the amount of the decree, payable to the State of Alabama, with sufficient surety to be approved by the judge of probate, and conditioned that he will prosecute the appeal to effect and pay such judgment as the appellate court may render thereon; but the state shall not be required to execute any bond. The district attorney shall represent the state on such appeal, and of the pendency thereof the judge of probate must give him notice in writing; and on appeal by the state, notice thereof shall be given the defendant, as in other cases of appeal from the court to the circuit court, such appeal must be tried de novo, upon an issue made up under the direction of the court. If the defendant appeals and the issue is decided adversely to him, the court must render judgment against him and his sureties in favor of the state for the amount of the taxes, fees and costs, besides the costs of the appeal, and such judgment shall be a lien upon the lands described in the decree from which the appeal was taken, which lien with a description of the lands must be declared in the judgment.



Section 40-10-26 - Payment of judgment on appeal.

Any money collected on such judgment, except for costs of court, must be paid to the tax collector, who shall account for and pay the same over to the officers and persons entitled to receive the same.



Section 40-10-27 - Fees.

For each notice to a delinquent property owner to show cause why a decree of sale should not be rendered, the judge of probate is entitled to a fee of $5 and for each decree of sale, $5; the tax collector shall have $5 for serving each notice which may be given by certified or registered mail with return receipt demanded, but for his attendance at court, he shall receive no pay; but in case of appeal, the sheriff and the clerk of the appellate court shall be entitled to the same fees as for services in like cases.



Section 40-10-28 - Disposition of excess arising from sale.

(a)(1) The excess arising from the sale of any real estate remaining after paying the amount of the decree of sale, including costs and expenses subsequently accruing, shall be paid over to a person or entity who has redeemed the property as authorized in Section 40-10-120 or any other provisions of Alabama law authorizing redemption from a tax sale, provided proof that the person or entity requesting payment of the excess has properly redeemed the property is presented to the county commission within three years after the tax sale has occurred. The county commission may retain any interest earned on those funds. Until and unless the property is redeemed, the excess funds from the tax sale shall be held in a separate account in the county treasury during the three-year period. If at the end of the three-year period there has been no proper request for the excess funds, those funds and any interest earned on those funds shall be deposited to the credit of the general fund of the county and shall thereafter be treated as part of the general fund of the county.

(2) The Department of Revenue shall promulgate rules authorizing the county commission to issue a voucher in the amount of the excess bid to a person or entity which has paid all other costs of redemption as required in this subsection. The person or entity redeeming property may present the voucher to the judge of probate in lieu of the amount equal to the excess bid to complete the redemption process. The rules promulgated by the department shall include forms to be utilized for issuing such vouchers.

(b) At any time more than three years but within 10 years after a tax sale, the excess funds arising from the sale shall be paid to either of the following:

(1) To any person or entity entitled to redeem under Section 40-10-83, or any other provisions of law authorizing redemption from the tax sale, upon proof of a circuit court order granting redemption to the person or entity.

(2) To the owner of the land at the time of the tax sale or a subsequent owner, upon proof provided to the tax collector or other official performing those duties that the land has been redeemed by negotiated agreement from the purchaser at the tax sale or the purchaser's successor in interest. Proof of negotiated redemption agreement shall include the following:

a. A copy of a properly recorded deed or conveyance to the redeeming party executed by the party from whom redemption was made.

b. If the redeeming party was not the owner of the land at the time of the tax sale, a copy of a properly recorded deed or conveyance from the owner at the time of the tax sale to the subsequent owner.

c. If the party from whom redemption was made is a successor in interest of the tax sale purchaser, a copy of a properly recorded deed or conveyance from the tax sale purchaser to the successor in interest.

(c) Upon receipt of proof of redemption as required in subsection (b), the county commission shall order the payment of the excess funds as provided therein and retain any interest earned on those funds. If proof of redemption is not received within 10 years after the tax sale, the excess funds and any interest earned on the funds shall become the property of the county.

(d) Notwithstanding any other provision of law, the process for calculation, distribution, and retention of any excess funds resulting from the sale of real estate for taxes, including any interest earned on the funds, shall be governed by this section and shall apply regardless of when the tax sale occurred. Any prior actions taken regarding excess funds and any interest earned on the funds which were made in good faith reliance pursuant to this section prior to July 2, 2017, are ratified, validated, and affirmed.



Section 40-10-29 - Deeds - Delivered to purchaser.

After the expiration of three years from the date of the sale of any real estate for taxes, the judge of probate then in office must execute and deliver to the purchaser, other than the state, or person to whom the certificate of purchase has been assigned, upon the return of the certificate, proof that all ad valorem taxes have been paid, and payment of a fee of five dollars ($5) to the judge of probate, a deed to each lot or parcel of real estate sold to the purchaser and remaining unredeemed, including therein, if desired by the purchaser, any number of parcels, or lots purchased by him at such sale; and such deed shall convey to and vest in the grantee all the right, title, interest and estate of the person whose duty it was to pay the taxes on such real estate and the lien and claim of the state and county thereto, but it shall not convey the right, title or interest of any reversioner or remainderman therein.



Section 40-10-30 - Deeds - Signature, acknowledgment and effect.

Such deed shall be signed by the judge of probate in his official capacity, and by him acknowledged before some officer authorized to take acknowledgment of deeds, and it shall be, in all the courts of the state, prima facie evidence of the regularity of all proceedings recited therein both prior and subsequent to the decree of sale in any controversy, proceeding or suit involving or concerning the rights of the purchaser, his heirs or assigns to the real estate thereby conveyed.



Section 40-10-31 - Removal of cloud upon title to real estate erroneously sold for taxes.

Where real estate is erroneously sold for taxes and the state became the purchaser thereof, it shall be the duty of the tax collector of the county in which the real estate is situated to prepare and issue a certificate setting forth the following facts:

(1) A correct description of the real estate sold and purchased by the state,

(2) That the sale was erroneous and the reason therefor, and

(3) The present owner of the property, if known.

This certificate shall be forthwith forwarded to the Land Commissioner of the state; and, if it is determined by him that the facts therein set out are true and correct, he shall approve the same and forward the same to the judge of probate of the county in which the property is situated, who shall note on the margin of the record of such sale the fact that the Land Commissioner has approved the cancellation of the same, and he shall mark the sale void and sign his name as judge of probate to his certificate voiding the same.






Article 2 - Land Commissioner.

Section 40-10-50 - Designation; appointment of agents and assistants; compensation.

The Commissioner of Revenue shall be ex officio Land Commissioner. The Land Commissioner, subject to the provisions of the Merit System, shall appoint such agents or assistants as deemed necessary to carry out the provisions of this title with respect to the duties of the Land Commissioner herein provided for. He shall not receive any compensation as Land Commissioner. The duties of Land Commissioner as herein designated shall be in addition to the duties required by law of the Department of Revenue.



Section 40-10-51 - Duties generally.

The Land Commissioner shall have supervision and control of all real estate bought in by the state at tax sales, shall rent, lease or operate the same and make conveyances thereof when authorized by law and shall perform any and all duties with reference to such real estate as may be required by law or directed by the Governor.



Section 40-10-52 - Duties of agents.

The Director of the Department of Revenue shall appoint subject to the provisions of the Merit System such agents as may be necessary to look after, protect against trespassers and rent any real estate bid in by the state at tax sales. Such agents under the direction of the Department of Revenue shall investigate sales of real estate for taxes bid in by the state, notify the parties at interest in such real estate or sales, secure redemption, sales or property, prevent waste and perform any and all duties relating to lands bid in by the state at tax sales as the Department of Revenue may direct.



Section 40-10-53 - Blank certificates and deeds.

The Attorney General must furnish the Land Commissioner with suitable forms of certificates of purchase and deeds to purchasers at sales of real estate for taxes, from which the Land Commissioner shall cause to be printed a sufficient number of blank certificates and deeds and distribute the same among the several judges of probate to be used by them and tax collectors on the sales of lands for taxes.



Section 40-10-54 - Lists of lands bid in for state furnished assessor by commissioner.

It shall be the duty of the Land Commissioner to transmit to the tax assessor of each county by August 1 of each year a descriptive list of all the lands in the county reported to him as bid in for the state during the year and not redeemed, and it shall be the duty of said county tax assessor to compare such list carefully with the record of sales of land for taxes in the county, and of the redemption thereof, and to ascertain if any of such lands have been redeemed or were not liable for the taxes for which they were sold; if any of such lands are ascertained to have been redeemed or to have been sold for taxes for which they were not liable, the said county tax assessor shall promptly certify the facts to the Land Commissioner, and the probate judge shall correct the record of land sales in his office accordingly. The assessor shall furnish to the judge of probate a copy of the list returned to the Land Commissioner, and it shall be the duty of the judge of probate to enter the taxes therein calculated on the record of sale thereof kept in his office.






Article 3 - Rights and Remedies of Purchasers at Tax Sales.

Section 40-10-70 - Purchaser to receive assignment of liens.

When the sale of any land sold for the payment of taxes is, for any cause, ineffectual to pass the title to the purchaser, whether individual or the state, except in the case in which such sales are in this article expressly declared to be invalid, such sale shall operate as an assignment to the purchaser of the rights and liens of the state and county in and to the lands sold, both as to the taxes paid at said sale and as to the taxes subsequently paid by the purchaser, and such liens may be foreclosed in the same manner as other liens as provided in this title.



Section 40-10-71 - When lands are sold which are not liable for taxes.

When lands are sold for taxes which are not liable therefor, the purchaser may recover from the officer by whose fault or neglect the assessment or sale was made, and the sureties on his official bond, the amount of the purchase money paid him therefor, with interest thereon from the day of the sale, together with all costs which are adjudged against him in any action concerning said land involving such tax title.



Section 40-10-72 - When land sold is insufficiently described.

In case of the sale of any real estate, either for the collection of the taxes thereon or for the collection of other taxes due by the owner thereof, said real estate shall be described in all the proceedings incident to the condemnation and sale thereof, and in the certificate and deed issued to the purchaser at said sale in the manner described in the assessment thereof, and in case of failure of the tax collector to so describe said property in any part of said proceedings, certificate or deed, by reason of which said deed may be held insufficient to convey the property intended to be referred to, the said tax collector and the sureties on his official bond shall be liable to the purchaser at said tax sale for all amounts paid by him for such land, together with cost of suit for same. Should, however, the property be insufficiently described in the assessment thereof, the said tax assessor and the sureties on his official bond shall likewise be responsible to the purchaser, or in case the said liability has been enforced against said tax collector, then the said assessor and the sureties on his official bond shall be liable to the tax collector, or his sureties, for whatever sum he shall have been compelled to pay to said purchaser on account of said defect together with cost adjudged against him in an action for such lands.



Section 40-10-73 - Right of state or assignee to possession when lands are bid in for state; redemption when lien is recorded.

When the lands are bid in for the state at tax sales, the state shall be entitled to possession of said lands immediately upon execution of the certificate of sale by the judge of probate. If possession is not surrendered within six months from the date of sale after demand therefor is made by the Land Commissioner in behalf of the state, or if the certificate has been assigned by the assignee, then the Land Commissioner in the name of the state or the assignee of the state, if the certificate has been assigned, may maintain an action in ejectment or a statutory real action in the nature of ejectment or other proper remedy for the recovery of the possession of the lands purchased at such sales and shall be entitled to hold the possession thereof on recovery, subject, however, to all rights of redemption provided for in this title. If the mortgage or other instrument creating a lien under which a party seeks to redeem is duly recorded at the time of said tax sale, the said party shall, in addition to the time in this title specified, have the right to redeem said real estate sold, or any portion thereof covered by his mortgage or lien, at any time within one year from the date of written notice from the purchaser of his purchase of said lands at tax sale, served upon such party, and notice served upon either the original mortgagees or lienholders or their transferee of record, or their heirs, personal representatives, or assigns shall be sufficient notice. Such notice shall be given by certified or registered mail, return receipt demanded, addressed to the last known address of the mortgagee or lienholder. Nothing in this title shall affect the rights of minors or insane persons to redeem as provided for in this title, or operate to convey or affect the rights, title or interest of any reversioner or remainderman.



Section 40-10-74 - Right of purchaser or assignee to possession; redemption when lien is recorded.

Any purchaser of lands at a tax sale other than the state or anyone claiming under him shall be entitled to possession of said lands immediately upon receipt of certificate of sale from the tax collector; and, if possession is not surrendered within six months after demand therefor is made by said purchaser or his assignee, the said purchaser or his assignee may maintain an action in ejectment or a statutory real action in the nature of ejectment, or other proper remedy for the recovery of the possession of the lands purchased at such sales and shall be entitled to hold the possession thereof on recovery, subject, however, to all rights of redemption provided for in this title. If the mortgage or other instrument creating a lien under which a party seeks to redeem is duly recorded at the time of said tax sale, the said party shall, in addition to the time in this title specified, have the right to redeem said real estate sold, or any portion thereof covered by his mortgage or lien, at any time within one year from the date of written notice from the purchaser of his purchase of said lands at tax sale, served upon such party, and notice served upon either the original mortgagees or lienholders or their transferee of record, or their heirs, personal representatives or assigns shall be sufficient notice. Such notice shall be given by certified or registered mail, return receipt demanded, addressed to the last known address of the mortgagee or lienholder. Nothing in this title shall affect the rights of minors or insane persons to redeem as provided for in this title, or operate to convey or affect the rights, title or interest of any reversioner or remainderman.



Section 40-10-75 - Right where sale proceedings were defective.

If, in any action brought for the possession of land sold for taxes, the title of the purchaser at the tax sale shall be defeated on account of any defect in the proceedings under which the sale is had, or on account of any defect in or insufficiency of the process by which the owner of the land was brought before the probate court, as is provided, or in the service of the process, or by reason of the failure of the judge of probate on account of any negligence or refusal on his or her part to produce when called upon, sufficient evidence of the proper issuance and service of the notice or process, or by reason of any other defect or insufficiency in any of the proceedings for the condemnation and sale of the property, or of the certificate or deed to the purchaser or any two or more of the causes, the officer or officers on account of whose omission or error the defect or insufficiency or defects or insufficiencies shall have arisen, together with the sureties on the official bond, shall be liable to the purchaser whose title shall be thus defeated and to his or her assignees for the full sum of the purchase money paid by him or her at the tax sale for the property, the cost of the action in which the title failed, which the purchaser shall have incurred in attempting to maintain title under the tax sale, together with the interest upon each of these amounts, at the rate of 12 percent per annum, subject to the limitations set forth in Section 40-10-122(a); provided that except as to the state, actions under this section shall be commenced within five years from the sale.



Section 40-10-76 - Action for possession defeated on grounds other than that taxes were not due.

If, in any action brought by the purchaser, or other person claiming under the purchaser, to recover the possession of lands sold for taxes, a recovery is defeated on the ground that such sale was invalid for any reason other than that the taxes were not due, the court shall forthwith, on the motion of the plaintiff, ascertain the amount of taxes for which the lands were liable at the time of the sale and for the payment of which they were sold, with interest thereon from the date of sale, and the amount of such taxes on the lands, if any, as the plaintiff, or the person under whom he claims, has, since such sale, lawfully paid or assumed by the state after its purchase, with interest thereon from the date of such payment, the interest on both amounts to be computed at the rate of 12 percent per annum, subject to the limitations set forth in Section 40-10-122(a); and the court shall thereupon render judgment against the defendant in favor of the plaintiff for the amount ascertained and the costs of the action, which judgment shall constitute a lien on the lands sued for, and payment thereof may be enforced as in other cases.



Section 40-10-77 - Defense of action fails on grounds other than that taxes were not due.

If, in an action brought against such purchaser or other person claiming under the purchaser to recover possession of lands sold for taxes, the defendant claims and defends under the tax title and the defense fails on the ground that such sale was invalid for any reason other than that the taxes were not due, and the plaintiff recovers, the court shall forthwith, on the motion of the defendant, ascertain the amount of taxes for which the lands were liable at the time of the sale and for the payment of which they were sold, with interest thereon from the day of sale, and the amount of such taxes on the lands, if any, as the defendant or the person under whom he or she claims has, since such sale, lawfully paid or assumed, in case of the state, with interest thereon from the date of such payment, the interest on both amounts to be computed at the rate of 12 percent per annum, subject to the limitations set forth in Section 40-10-122(a); and the court shall thereupon render judgment against the plaintiff in favor of the defendant for the amount ascertained and the cost of the action, which judgment shall constitute a lien on the land sued for, the payment of which may be enforced as in other cases, and no writ of possession shall issue until such judgment has been satisfied, and the court may order the land sold or condemn it to the satisfaction of the debt.



Section 40-10-78 - Tender of party claiming adversely to tax title; payment of excess.

(a) In any action under the provisions of either Section 40-10-76 or 40-10-77, the party claiming adversely to the tax title may, at any time, tender the amounts required in such sections to be ascertained by the court, with interest as therein prescribed; and no costs accruing after such tender shall be recovered of him, if, upon a refusal of the tender, he shall pay such amounts into court.

(b) If the party is entitled to recover an excess pursuant to Section 40-10-28, the court shall ascertain the amount of the tender after allowing a credit for any such amount and shall direct the county treasurer, or other holder of the excess, to pay the amount of the excess to the court. The county need not be named as a party to the proceedings.



Section 40-10-79 - Recitation of fact of purchase deemed prima facie evidence.

When an action is brought to recover possession of lands by either the state, its assignee or by purchaser other than the state, or his assignee as provided by Sections 40-10-73 and 40-10-74, the complainant shall recite the fact of the tax sale and purchase, and the certificate of purchase, and the same shall prima facie be sufficient to entitle the complainant to judgment, and the burden shall be on the respondent to show that the complainant is not entitled to recover.



Section 40-10-80 - Judgment when party claiming adversely to tax title has made payment or tender.

If, in any action brought to recover the possession of lands sold for taxes by or against the purchaser or other person claiming under him, it is shown that the party claiming adversely to the tax title, being entitled to redeem, made within the time allowed for redemption the payment required by law for the redemption of such lands, or made tender thereof, and the amount of such tender has been paid into court for the opposite party, judgment must be rendered in his favor for the costs accruing after such payment or tender, except as against the state.



Section 40-10-81 - Books and records as prima facie evidence.

Unless otherwise provided, on the trial of any issue involving the sale of real estate for taxes, or the redemption thereof, the books and records belonging to the office of the judge of probate, tax collector or tax assessor and required by law to be kept or certified copies therefrom shall be prima facie evidence of the facts stated therein.



Section 40-10-82 - Limitation of actions.

No action for the recovery of real estate sold for the payment of taxes shall lie unless the same is brought within three years from the date when the purchaser became entitled to demand a deed therefor; but if the owner of such real estate was, at the time of such sale, under the age of 19 years or insane, he or she, his or her heirs, or legal representatives shall be allowed one year after such disability is removed to bring an action for the recovery thereof; but this section shall not apply to any action brought by the state, to cases in which the owner of the real estate sold had paid the taxes, for the payment of which such real estate was sold prior to such sale, or to cases in which the real estate sold was not, at the time of the assessment or of the sale, subject to taxation. There shall be no time limit for recovery of real estate by an owner of land who has retained possession. If the owner of land seeking to redeem has retained possession, character of possession need not be actual and peaceful, but may be constructive and scrambling and, where there is no real occupancy of land, constructive possession follows title of the original owner and may only be cut off by adverse possession of the tax purchaser for three years after the purchaser is entitled to possession.



Section 40-10-83 - Effect of payment by original owner or assignee.

When the action is against the person for whom the taxes were assessed or the owner of the land at the time of the sale, his or her heir, devisee, vendee or mortgagee, the court shall, on motion of the defendant made at any time before the trial of the action, ascertain (i) the amount paid by the purchaser at the sale and of the taxes subsequently paid by the purchaser, together with 12 percent per annum thereon, subject to the limitations set forth in Section 40-10-122(a); (ii) with respect to property located within an urban renewal or urban redevelopment project area designated pursuant to Chapters 2 or 3 of Title 24, all insurance premiums paid or owed by the purchaser for casualty loss coverage on insurable structures and the value of all permanent improvements made by the purchaser determined in accordance with Section 40-10-122, together with 12 percent per annum thereon; (iii) with respect to any property which contains a residential structure at the time of the sale regardless of its location, all insurance premiums paid or owed by the purchaser for casualty loss coverage on the residential structure and the value of all preservation improvements made by the purchaser determined in accordance with Section 40-10-122, together with 12 percent per annum thereon, subject to the limitations set forth in Section 40-10-122(a); and (iv) a reasonable attorney's fee for the plaintiff's attorney for bringing the action. The court shall also determine the right, if any, of the defendant to recover any excess pursuant to Section 40-10-28 and shall apply a credit and direct the payment of the same as set forth in subsection (b) of Section 40-10-78. Upon such determination the court shall enter judgment for the amount so ascertained in favor of the plaintiff against the defendant, and the judgment shall be a lien on the land sued for. Upon the payment into court of the amount of the judgment and costs, the court shall enter judgment for the defendant for the land, and all title and interest in the land shall by such judgment be divested out of the owner of the tax deed.






Article 4 - Land Sold for Taxes Not Due at Time of Sale.

Section 40-10-100 - Refund to purchaser when taxes not due at time of sale and land was sold privately by state.

When land which has been sold for taxes and purchased by the state has been sold by the state at private sale, and the purchase money has been paid into the state and county treasuries, and it shall be made to appear to the satisfaction of the Comptroller that such sale was invalid by reason of the fact that the taxes for which the land was sold were not due, the purchaser of said land from the state, his heirs, or assigns shall upon the surrender of the deed from the state and the cancellation of the same be entitled to have the purchase money paid for the said lands refunded, if application shall be made therefor, as hereinafter provided, within two years from the date of the deed made by the state.



Section 40-10-101 - Refund to purchaser when taxes were not due at time of tax sale.

When land has been sold for taxes and purchased by anyone other than the state, and the purchase money has been paid into the state and county treasuries, and it shall be made to appear to the satisfaction of the Comptroller that such sale was invalid by reason of the fact that the taxes for which the land was sold were not due, the purchaser of said land, his heirs or assigns, upon the surrender of the certificate of purchase, shall be entitled to have the amount paid for the purchase of said land refunded to him, if application shall be made therefor as hereinafter provided, within two years from the date of sale and before the execution of a deed to such purchaser.



Section 40-10-102 - How refund procured.

In order to procure the refunding under the provisions of Sections 40-10-100 and 40-10-101 of the amounts erroneously paid for the purchase of property, the purchaser, his heirs or assigns shall file in triplicate a petition directed to the chairman of the county commission of the county wherein the land is situated, setting up the facts relied on to procure the refunding of the money so erroneously paid.



Section 40-10-103 - Certification of facts to Comptroller and payment by him.

The chairman of the county commission shall examine said petition and also the tax books of his county, and if the facts set forth in the petition are such as to entitle petitioner to the refunding of the money as prayed for, he shall so certify to the Comptroller, stating the amount to be refunded by the state, and forward to the Comptroller a copy of the petition with his certificate endorsed thereon; and, if the Comptroller shall be satisfied that the petitioner is entitled to have the money refunded to him, he shall draw his warrant on the Treasurer in favor of the petitioner for such an amount as the certificate of the chairman of the county commission shows should be refunded.



Section 40-10-104 - Warrant drawn on school funds.

The chairman of the county commission shall likewise certify his findings on the triplicate petition stating the amount of money which the petitioner is entitled to receive from the county and from the county school and district school fund, and such petition with his certificate endorsed thereon he shall deliver to the petitioner, who may present a copy to the county commission; and, if said commission is satisfied with the proof of the claim made by the petition, the commission must allow said claims to the amount of taxes paid to the county and draw a warrant on the treasurer of the county for the amount allowed in favor of the petitioner, and the petitioner may likewise present a copy of such petition with the certificate of the chairman of the county commission endorsed thereon to the county board of education, and the fact of the allowance by the Comptroller and the county commission, and thereupon such county school board shall allow said claim to the amount of taxes paid to the county school fund and the district school fund and draw a warrant on the county treasurer of school funds for the amounts due from the county school fund and from the district school fund.



Section 40-10-105 - Warrant for fees, costs, taxes, penalty, and interest.

The Comptroller must also ascertain the amount of such purchase money which has been paid to the county in which the land is situated as fees, costs, taxes, penalty, and interest, or on other account, if any such payment has been made on account of such purchase, which amount he shall certify to the judge of probate of such county or presiding officer of the county commission where the judge of probate has no connection with such commission who shall present such claim at the next meeting of the county commission of such county, whereupon such commission shall order a warrant in favor of the state for such amount, which warrant shall be a preferred claim against the county and payable by the county treasurer to the judge of probate or presiding officer of any county commission where the judge of probate has no connection with such commission who shall forthwith forward such amount, less cost of remitting, to the State Treasury and report it to the Comptroller.






Article 5 - Redemption of Land Sold for Taxes.

Section 40-10-120 - When and by whom land may be redeemed.

(a) Real estate which hereafter may be sold for taxes and purchased by the state may be redeemed at any time before the title passes out of the state or, if purchased by any other purchaser, may be redeemed at any time within three years from the date of the sale by the owner, his or her heirs, or personal representatives, or by any mortgagee or purchaser of such lands, or any part thereof, or by any person having an interest therein, or in any part thereof, legal or equitable, in severalty or as tenant in common, including a judgment creditor or other creditor having a lien thereon, or on any part thereof; and an infant or insane person entitled to redeem at any time before the expiration of three years from the sale may redeem at any time within one year after the removal of the disability; and such redemption may be of any part of the lands so sold, which includes the whole of the interest of the redemptioner. If the mortgage or other instrument creating a lien under which a party seeks to redeem is duly recorded at the time of the tax sale, the party shall, in addition to the time herein specified, have the right to redeem the real estate sold, or any portion thereof covered by his or her mortgage or lien, at any time within one year from the date of written notice from the purchaser of his or her purchase of the lands at tax sale served upon such party, and notice served upon either the original mortgagees or lienholders or their transferee of record, or their heirs, personal representatives, or assigns shall be sufficient notice.

(b) If any real property has been sold for taxes and is subject to redemption from the sale as set forth in subsection (a) and has also been sold in one or more subsequent sales for taxes, then any party entitled to redeem such sale for taxes may redeem such sale if the redemptioner simultaneously redeems his or her sale and all subsequent sales. In the event of a redemption of successive sales, the redemption amount shall be ascertained by applying the provisions of Sections 40-10-121 and 40-10-122. Redemption amounts computed pursuant to Section 40-10-121 shall be paid as stated therein. Redemption amounts computed pursuant to Section 40-10-122 shall be paid as stated therein if the purchaser had the right to redeem pursuant to subsection (a) or was the owner of the then current tax certificate or tax title. Otherwise, those funds shall be disposed of as set forth in Section 40-10-28 and paid to such purchaser or his or her assignee only as set forth in Section 40-10-28, with the time limits for such application computed utilizing the sale date when the purchaser's interest was sold for taxes.



Section 40-10-121 - Manner of redemption of land sold to state.

(a) In order to obtain the redemption of land from tax sales where the same has been heretofore or hereafter sold to the state, the party desiring to make such redemption shall apply therefor as hereinafter provided and shall deposit with the judge of probate of the county in which the land is situated the amount of money for which the lands were sold, with interest thereon at the rate of 12 percent, together with the amount of all taxes found to be due on such land since the date of sale, as provided herein, with interest at the rate of 12 percent and all costs and fees due to officers.

(b) Upon application to the probate judge to redeem land where the same has been sold to the state for taxes, which application shall be made on blank forms to be furnished by the Land Commissioner, the probate judge shall submit such application to the tax assessor of the county in which the land sought to be redeemed is located, and the assessor shall without delay enter on such application an assessment value for each of the years for which taxes are due, subsequent to the year for which such land was sold to the state for taxes, and such assessment value shall be such percentage as established by law of the fair and reasonable market value of such lands as of October 1 of the year or years subsequent to the year for which the land was sold for taxes.

(c) Any party having a right to redeem said property, his agents, or attorney, shall have the right to file a written protest with the board of equalization, objecting to the valuation of said land as placed on said property by the tax assessor, setting forth his ground of objection to the assessed value of said property as fixed by said tax assessor, and the board of equalization shall, thereafter, fix a day for hearing said protest by giving to the tax assessor and party desiring to redeem, his agents, or attorney, at least 10 days' written notice of the day and place of hearing said petition, and upon the hearing of said cause, the board of equalization shall have the right to review the assessed value of said property as fixed by the tax assessor and shall fix and determine the assessed value for each of the years subsequent to the year for which such land was sold to the state for taxes, and the board of equalization shall certify to the probate judge the assessed value of the land so fixed.

(d) The redemptioner shall deposit with the probate judge the amount of money for which lands were sold for taxes, plus the amount due for subsequent years based on the assessment value as required to be fixed herein, and interest, costs, and fees as provided in this section.

(e) If any balance remains due to the state upon any lien arising by reason of any installment redemption the payment of which is secured under the provisions of Section 40-10-141, the redemptioner shall also deposit with the probate judge the amount of the balance due upon such lien, with interest to the date of redemption.

(f) If the lands sought to be redeemed, or any portion thereof, are situated in any municipality, the redemptioner shall also deposit with the probate judge the amount of any unpaid taxes assessed against the same by such municipality, and an amount equal to any municipal taxes thereon which, subsequent to the tax sale, were not assessed by reason of the fact that such land had been purchased by the State of Alabama, plus interest which would have accrued upon such municipal taxes from the time the same would have otherwise become delinquent, which amounts, with interest, shall be treated and distributed in the same manner as taxes and interest thereon.



Section 40-10-122 - Manner of redemption when land sold to party other than state.

(a) In order to obtain the redemption of land from tax sales where the same has been sold to one other than the state, the party desiring to make such redemption shall deposit with the judge of probate of the county in which the land is situated the amount of money for which the lands were sold, with interest payable at the rate of 12 percent per annum from date of sale, and, on the portion of any excess bid that is less than or equal to 15 percent of the market value as established by the assessing official, together with the amount of all taxes which have been paid by the purchaser, which fact shall be ascertained by consulting the records in the office of the tax collector, or other tax collecting official, with interest on the payment at 12 percent per annum. If any taxes on said land have been assessed to the purchaser and have not been paid, and if the taxes are due which may be ascertained by consulting the tax collector or other tax collecting official of the county, the probate judge shall also require the party desiring to redeem the land to pay the tax collector or other tax collecting official the taxes due on the lands which have not been paid by the purchaser before he or she is entitled to redeem the same. In all redemptions of land from tax sales, the party securing the redemption shall pay all costs and fees as herein provided for due to officers and a fee of $.50 to the judge of probate for his or her services in the matter of redemption. This application and payment may be executed by an on-line transaction via the Internet or other on-line provision.

(b) With respect to property located within an urban renewal or urban redevelopment project area designated pursuant to Chapters 2 or 3 of Title 24, the proposed redemptioner must pay to the purchaser or his or her transferee, in addition to any other requirements set forth in this section, the amounts set forth below:

(1) All insurance premiums paid or owed by the purchaser for casualty loss coverage on insurable structures with interest on said payments at 12 percent per annum.

(2) The value of all permanent improvements made on the property determined in accordance with this section with interest on said value at 12 percent per annum.

(c) With respect to property which contains a residential structure at the time of the sale regardless of its location, the proposed redemptioner must pay to the purchaser or his or her transferee, in addition to any other requirements set forth in this section, the amounts set forth below:

(1) All insurance premiums paid or owed by the purchaser for casualty loss coverage on the residential structure with interest on the payments at 12 percent per annum.

(2) The value of all preservation improvements made on the property determined in accordance with this section with interest on the value at 12 percent per annum.

(d) As used herein, "permanent improvements" shall include, but not be limited to, all repairs, improvements, and equipment attached to the property as fixtures. As used herein, "preservation improvements" shall mean improvements made to preserve the property by properly keeping it in repair for its proper and reasonable use, having due regard for the kind and character of the property at the time of sale. The proposed redemptioner shall make written demand upon the purchaser of a statement of the value of all permanent or preservation improvements as applicable made on the property since the tax sale. In response to written demand made pursuant to this subsection, within 10 days from the receipt of such demand, the purchaser shall furnish the proposed redemptioner with the amount claimed as the value of such permanent or preservation improvements as applicable; and within 10 days after receipt of such response, the proposed redemptioner either shall accept the value so stated by the purchaser or, disagreeing therewith, shall appoint a referee to ascertain the value of such permanent or preservation improvements as applicable. The proposed redemptioner shall in writing (i) notify the purchaser of his or her disagreement as to the value; and (ii) inform the purchaser of the name of the referee appointed by him or her. Within 10 days after the receipt of such notice, the purchaser shall appoint a referee to ascertain the value of the permanent or preservation improvements as applicable and advise the proposed redemptioner of the name of the appointee. Within 10 days after the purchaser has appointed his or her referee, the two referees shall meet and confer upon the award to be made by them. If they cannot agree, the referees shall at once appoint an umpire, and the award by a majority of such body shall be made within 10 days after the appointment of the umpire and shall be final between the parties.

(e) If the proposed redemptioner fails or refuses to nominate a referee as provided in subsection (d), he or she must pay the value put upon the improvements by the purchaser. If the purchaser refuses or fails to appoint a referee, as provided in subsection (d), the purchaser shall forfeit his or her claim to compensation for such improvements. The failure of the referees or either of them to act or to appoint an umpire shall not operate to impair or forfeit the right of either the proposed redemptioner or the purchaser in the premises and in the event of failure without fault of the parties to affect an award, the appropriate court shall proceed to ascertain the true value of such permanent or preservation improvements as applicable and enforce the redemption accordingly.



Section 40-10-123 - Redeeming lots and parcels without redeeming entire property - When authorized.

When distinct lots or parcels of land have been included in one assessment and sold for taxes under one decree, any person, including the owner, whose interest in one or more of such lots or parcels is such as to entitle him to redeem may redeem the lots or parcels in which he has such interest without redeeming all of said property; provided, that any owners desiring to redeem any one or more parcels of land must also pay all tax on personal property assessed against him in said assessment, together with all costs of court and advertising fees.



Section 40-10-124 - Redeeming lots and parcels without redeeming entire property - Lots or parcels which can be ascertained by legal and usual subdivision.

When any tracts, lots, or parcels of land have been included in one assessment and sold for taxes under one decree, the owner or any one entitled to redeem may redeem any lot or part of said property where the part to be redeemed can be ascertained by legal and usual subdivision. It shall be the duty of the tax assessor to ascertain the amount of taxes on such portion desired to be redeemed as provided for under Section 40-10-121.



Section 40-10-125 - Redeeming lots and parcels without redeeming entire property - How redeemed.

A person desiring to redeem any separate lot or parcel of land as authorized by Section 40-10-124 must file with the judge of probate an application in writing, under oath, setting forth the date of the decree, the name of the defaulting taxpayer against whom the same was rendered, the description and character of each lot or parcel of land included in the decree and the assessed value thereof, if separately valued in the assessment or, if not separately valued, stating that fact and stating the assessed value of the whole of the lands, a description of the lot or parcel which the applicant seeks to redeem and, if not separately valued in the assessment, stating the value thereof at the time of the assessment and the nature of his interest in such lot or parcel; and such applicant must deposit with the judge of probate a sum of money which bears the same proportion to the amount of taxes, interest, and costs which would be required to redeem all the lands included in the decree, that the value of such lot or parcel, as separately assessed or, if not separately assessed, as ascertained by the judge of probate, bears to the value of the whole of the lands included in the decree; and, in addition thereto, such applicant must deposit the amount of proportionate costs and officers' fees which may have accrued upon such assessment and sale.



Section 40-10-126 - Redeeming lots and parcels without redeeming entire property - Duty of Land Commissioner on redemption.

The judge of probate must, before allowing the redemption of a separate lot or parcel of land under Sections 40-10-124 and 40-10-125, submit the application, together with a copy of the statement of calculation ascertaining the amount to be paid on such redemption, to the Land Commissioner for his approval, and the Land Commissioner may call upon the judge of probate, the assessor, or the collector for any information he may desire touching the application. If the Land Commissioner is satisfied that the applicant is entitled to redeem such lot or parcel of land and that the proper amount of money has been deposited with the judge of probate, the Land Commissioner shall endorse his approval upon the application and return the same to the judge of probate, who must allow the redemption; but without the approval of the Land Commissioner, the judge of probate must not allow the redemption and must return to the applicant the money deposited by him for that purpose, when such application is made within the time allowed by law for redemption the same may be perfected as herein provided, notwithstanding the expiration of such limitations; where the land sought to be redeemed has been purchased by an individual and not by the state, it shall not be necessary to submit the matter to the Land Commissioner.



Section 40-10-127 - Issuance of certificates of redemption.

Upon the payment of the amount required by law for the redemption of the lands sold for taxes by a person entitled to redeem, the judge of probate, or official who performs the same function, shall issue that person a certificate of redemption describing the lands, setting forth the facts of the sale substantially as contained in the certificate of purchase, the date of redemption, the amount paid, by whom the lands were redeemed, and make the proper entries in the book of sales in his or her office and immediately give notice of the redemption to the county treasurer or custodian of the county funds. The judge of probate, or official who performs the same functions, shall sign the certificate. Unless signed, no certificate shall be held as evidence of redemption, and it shall be the duty of the judge of probate, or official who performs the same functions, to keep a book of certificates of redemption, and every blank shall have a stub attached thereto, on which shall be printed the matter as the Land Commissioner may prescribe, with appropriate blank spaces to be filled by the judge of probate, or official who performs the same functions, upon the issuance of any certificates of redemption. The Land Commissioner shall take and file in his or her office a proper receipt from the judge of probate, or official who performs the same functions, for the certificates of redemption furnished him or her. If the lands were bid in by the state, the person redeeming shall present to the Land Commissioner the certificates of redemption, and the Land Commissioner shall give to the person a certificate releasing all claims to the land acquired by the state at the tax sale.



Section 40-10-128 - Deposit of redemption money - Generally.

If the lands redeemed were bid in by any person other than the state, the redemption money must be deposited by the judge of probate in the county treasury and there kept separate and apart from the general funds of the county, and the judge of probate shall notify the purchaser of such deposit by mailing notice to the residence or place of business of such purchaser, or to such address as the purchaser may furnish the judge of probate at the time he secures his certificate of purchase; and, upon the demand of the purchaser, his legal representative or assignee and the surrender of the certificate of purchase, the judge of probate must give him an order on the treasury for the same.



Section 40-10-129 - Deposit of redemption money - Lands bid in by state.

When lands which have been bid in by the state are redeemed, the judge of probate must immediately pay over to the tax collector of the county the entire amount of money received by such judge of probate on such redemption. The tax collector shall pay over to the proper authorities the fees of such officers that accrued in the sale and shall determine the proportionate amounts of the redemption money belonging to the state, including advertising fees, and the amounts of such redemption money belonging to the county and to the school fund and to any municipality and to each holder of a tax lien certificate. The tax collector shall monthly, by the tenth day of the month next after the month in which the redemption was made, pay over such proportions to the proper authorities, respectively, after deducting therefrom the commissions allowed by law to tax collectors for collecting taxes; and he shall certify to the Land Commissioner and to the county treasurer, upon blanks to be furnished by the state Comptroller, a full descriptive statement of all real estate bid in by the state and redeemed, showing separately the amount of state, county, municipal and school taxes and tax lien certificates and penalties and costs embraced in and covered by the redemption so reported. At the end of any month during which no land has been redeemed, the judge of probate shall report that fact to the Land Commissioner and to the tax collector.



Section 40-10-130 - Duty of judge of probate on redemption of land bid in by state.

Within five days from the redemption of any real estate bid in by the state, the judge of probate shall notify the tax assessor and tax collector of his county thereof and shall, on demand, pay to them the costs and fees to which they are respectively entitled, and the assessor shall enter such real estate and the name of the person redeeming the same on an appropriate list to be kept by him for assessment.



Section 40-10-131 - Rents, issues, and profits of redeemed land.

Neither the purchaser, nor anyone claiming under him, who may have lawfully obtained possession of any real estate purchased at tax sales shall be liable upon the redemption of such real estate to account to the owner for any rents, issues, or profits during such possession, but as to such rents, issues, and profits he shall be held and considered the rightful owner of such real estate unless such owner at the time of the sale was a minor or a person of unsound mind and had no guardian, or his guardian was not lawfully served with notice of the proceedings had in the court of probate for the sale of such real estate, in which event such purchaser or other person in possession shall be liable for rents, issues, and profits, as in other cases; but neither such purchaser nor anyone claiming under him shall have the right to cut standing timber from land so purchased at tax sales, nor shall have the right to remove or destroy any improvements on said property or commit waste until he shall have received a deed for the land from the probate judge, and anyone in possession shall have the right to growing crops planted by him.



Section 40-10-132 - List and sale of lands bid in by state.

(a) It shall be the duty of the Land Commissioner to cause to be prepared a suitable book, in which shall be entered a description, as accurate as can be obtained, of all the lands which have been bid in by the state, with the amount of state and county taxes due thereon and the date when such lands were bid in; and, when three years shall have elapsed from the date of sale, such portions of lands as have not been redeemed shall be subject to sale by the state; and the Land Commissioner, with the approval of the Governor, may do any of the following:

(1) Sell the same at private sale to any purchaser, who may pay therefor in cash to the Treasurer such sum of money as the Land Commissioner may ascertain to be sufficient to cover and satisfy all claims of the state and county, which sum shall not be less than the amount of money for which the lands were bid in by the state, with interest thereon at the rate of 12 percent per annum from the date of sale, together with the amount of all taxes due on the lands since date of sale, with interest thereon at the rate of 12 percent per annum from the maturity of such taxes.

(2) If the lands are within a municipal boundary, sell the same to the municipality or such other nonprofit or governmental entity as the municipality may designate, at the best price offered, irrespective of the amount of taxes and interest due.

(3) If the lands are not within a municipal boundary, sell the same to the county in which the lands are situated or such other entity as the county may designate, at the best price offered, irrespective of the amount of taxes and interest due.

(4) Sell the same to such other entity created jointly by the municipality and the county in which the lands are situated as much as may be authorized by state law, at the best price offered, irrespective of the amount of taxes and interest due.

(5) Sell the same to a land bank authority created as authorized by Chapter 9, Title 24, for no consideration, irrespective of the amount of taxes and interest due.

(b) Notwithstanding the foregoing, if the lands have not been redeemed or sold by the state within five years from the date of sale, such lands may be sold by the Land Commissioner as provided in Section 40-10-134.



Section 40-10-133 - Notice to former owner of application to purchase land bid in by state.

When application is made to the Land Commissioner by any person to purchase lands in which such person had no interest, the Land Commissioner shall mail a notice in writing to the owner, or some person having an interest in such land, if his place of residence is known, or, if not known, then to the judge of probate of the county in which such lands are situated, informing him that such application has been made and fixing a reasonable time within which such owner or such other person having an interest in the lands may redeem the same. The judge of probate shall cause the notice to be posted at the courthouse, and he shall mail a copy of said notice to the owner, if known to him; and if such lands are not redeemed within the time so fixed, the same shall be sold to the applicant or any other person desiring to purchase the same without other or further notice to such owner or persons having an interest in the lands. If such lands are redeemed within the time so fixed, the judge of probate must, without delay, report the same to the Land Commissioner and pay over the redemption money as required by law.



Section 40-10-134 - Manner of sale of land bid in by state.

When lands have been sold for taxes and bought in for the State of Alabama and have not been redeemed or sold by the state and a period of five years has elapsed from the date of sale to the state, the Land Commissioner, with the approval of the Governor, may sell the same at private sale to any purchaser for cash at the best price obtainable, irrespective of the amount of taxes due, after giving notice as provided for in Section 40-10-133; provided that the holder of a tax lien certificate related to such land shall be given the option to purchase such land for an amount equal to the best price offered by any purchaser at a private sale.



Section 40-10-135 - Deed of state on sale of land bid in by state.

When lands have been sold by the state, as provided in Sections 40-10-132 and 40-10-134, and the purchase money has been paid, the Land Commissioner, in behalf of the state, shall execute to the purchaser a deed, duly acknowledged, without warranty or covenant of any kind on the part of the state, express or implied, conveying to him all the right, title, and interest of the state in and to the lands purchased by him; and such purchaser shall thereafter have all the right, title, and interest of the state in and to such lands and shall be held and treated as the assignee of all the taxes due upon such lands, or for which they were sold, and the penalties and all of the taxes that should have been under the law assessed upon the same, if they had been the property of a private citizen of the state, and he shall be clothed with all the rights, liens, powers, and remedies, whether as a plaintiff or defendant, respecting said lands as an individual purchaser at the tax collector's sale would have in similar circumstances; and all such liens and charges as the state had before such sale by the Land Commissioner shall be enforced in favor of such purchaser from him, as under the provisions of law relating to individual purchasers at sales by the tax collector, such purchaser, on failure of his title, shall have his lien and charges assessed by the court or by a jury and may foreclose the same by proceeding at law in such suit.



Section 40-10-136 - Certification when land bid in by state sold.

Upon the consummation of such sale, the Land Commissioner must certify the same to the judge of probate, who shall make entry thereof in the book of land sales in his office; and the commissioner shall furnish a description of such lands to the assessor of the county in which they are situated, who shall enter the same upon his list for assessment; but the time allowed infants and lunatics in which to redeem lands sold for taxes shall in no wise be affected by any such sale and conveyance.



Section 40-10-137 - Conveyance to Department of Conservation and Natural Resources of land bid in by state - Procedure.

Any lands which have been bid in by the state at tax sale shall, after three years have elapsed from the date of sale to the state and no person having any interest therein having redeemed same from tax sale, be subject to conveyance to the Department of Conservation and Natural Resources in the manner hereinafter provided:

(1) Whenever the Department of Conservation and Natural Resources shall determine any lands which have been bid in by the state at tax sale and the title to which has not passed out of the state, to be suitable or desirable for the use of the said Department of Conservation and Natural Resources, either for the purpose of being used as a state park, state forest, or for the purpose of exchange for other lands of equal value, which are determined to be suitable for said purposes, or for any other use or disposition which the Department of Conservation and Natural Resources may hereafter be authorized by law to make of such lands, the Department of Conservation and Natural Resources shall file with the Land Commissioner a written application, signed by the Commissioner of the Department of Conservation and Natural Resources on a form to be prescribed by the Land Commissioner, giving such information as may be required by the Land Commissioner.

(2) When application is made to the Land Commissioner for the conveyance of any lands to the Department of Conservation and Natural Resources, the Land Commissioner shall mail a notice in writing to the owner, or some person having an interest in such land, if his place of residence is known to the Land Commissioner, and also to the judge of probate of the county in which such lands are situated, informing the owner or other persons having an interest in such land that such application has been made and informing him that he shall have 30 days from the date of said notice within which to redeem said lands, and the judge of probate shall cause the notice to be posted at the courthouse, and he shall mail a copy of said notice to the owner, if known to him; and if such lands are not redeemed within the time so fixed, the same shall, upon approval of the Governor, be conveyed to the Department of Conservation and Natural Resources, without other or further notice to such owner or persons having an interest in the lands. If such lands are redeemed within the time so fixed, the judge of probate must, without delay, report the same to the Land Commissioner and pay over the redemption money as required by law.



Section 40-10-138 - Conveyance to Department of Conservation and Natural Resources of land bid in by state - Deed to department.

When lands are required to be conveyed to the Department of Conservation and Natural Resources, as hereinabove provided, the Land Commissioner, in behalf of the state, with the approval of the Governor, shall execute to the Department of Conservation and Natural Resources, a deed, duly acknowledged, without warranty or covenant of any kind on the part of the state, express or implied, conveying to the said Department of Conservation and Natural Resources all the right, title, and interest of the state in and to the lands so conveyed. The Department of Conservation and Natural Resources shall thereafter have all the right, title, and interest of the state in and to such lands and shall be held and treated as the assignee of all the taxes due upon such lands or for which they were sold and the penalties and all of the taxes that should have been under the law assessed upon the same, if they had been the property of a private citizen of the state, and it shall be clothed with all the rights, liens, powers, and remedies, whether as a plaintiff or defendant, respecting said lands as an individual purchaser at the tax collector's sale would have in similar circumstances, and all such liens and charges as the state had before such conveyance by the Land Commissioner shall be enforced in favor of the Department of Conservation and Natural Resources as under the provisions of law relating to individual purchasers at sales by the tax collector. The Department of Conservation and Natural Resources, on failure of its title, shall have its lien and charges assessed by the courts or by a jury and may foreclose the same by proceeding at law in such action.



Section 40-10-139 - Conveyance to Department of Conservation and Natural Resources of land bid in by state - Notice to former owner of intended conveyance.

Whenever it is determined by the Land Commissioner that it is to the best interest of the state to convey to the Department of Conservation and Natural Resources the title of any lands which have been bid in at tax sale and which remain unredeemed, he may, on his own motion and without application being filed by the Department of Conservation and Natural Resources, issue notice to the former owner or some person having an interest in such land, in the same manner as heretofore provided for in cases where application for conveyance has been filed by the Department of Conservation and Natural Resources; and, if such lands are not redeemed within the time so fixed, the same shall, upon approval of the Governor, be conveyed to the Department of Conservation and Natural Resources in the same manner as if application for such conveyance had been filed by the Department of Conservation and Natural Resources.



Section 40-10-140 - Certification of sale of lands bid in for state.

When lands bid in by the state have been sold by the state under any of the provisions of this chapter, the Land Commissioner shall certify to the Comptroller the amount, and the Comptroller shall draw his warrant on the Treasurer in favor of the judge of probate of the county in which the lands lie for the county and school taxes and the fees and costs due to the different officers of the county, specifying each separately; and, if the same cannot be ascertained from the records and papers in his office, the judge of probate, on notice by the Land Commissioner of such redemption or sale, must certify the same to him, and the judge of probate, upon the collection of such warrant, shall pay the same over to the officers entitled thereto or authorized by law to receive the same.



Section 40-10-141 - Lien and sale of property for unpaid installments of taxes - Procedure.

The State of Alabama shall have a lien for all unpaid partial payments as well as for taxes for any subsequent year, and in case of the failure to pay any one of said installments together with the taxes for any subsequent year, either or both, the Land Commissioner for and in the name of the State of Alabama shall at his option declare all said installments due and payable at once. In case of default in payment of any installment or of any subsequent taxes, the Land Commissioner in the name of the state shall have a right to file a complaint to foreclose the lien of the state, and in such suit all parties at interest shall be made parties defendant. Such suit shall be filed in the county where the land or the major portion thereof is situated. The court shall determine what amount, if any, of such taxes or installments are illegal, and in its final judgment shall determine the total amount due on such installment payments and any unpaid subsequent taxes and shall render judgment therefor which shall include costs and shall order the property sold to satisfy the judgment in the same manner as in the foreclosure of mortgages on real estate. If at such sale no one bids a sufficient sum to pay the full amount of the judgment, the officer conducting the sale shall announce that the real estate is sold to the State of Alabama for the amount of the judgment, interest, and costs, and the sale shall be reported to the court and be confirmed and a deed made to the State of Alabama, and the state shall be entitled to a writ of possession. The purchaser at such sale, including the state, shall be entitled to a deed and the same processes and remedies to obtain possession of the premises as in other suits where land is sold under order of a court, and the title to the land conveyed by such deed shall be indefeasible as to all parties defendant in the action.



Section 40-10-142 - Lien and sale of property for unpaid installments of taxes - Disposition of money.

All moneys arising from such sale shall be applied first to the reimbursement to the state of any amount paid for costs, fees, and expenses incurred in such suit, and the remainder shall be divided between the state and the various taxing subdivisions in the manner provided by law.



Section 40-10-143 - Lien of persons other than holders of legal title for expenses of redemption.

Any mortgagee, lienholder, or other creditor, or any person having an interest but not the legal title shall have a lien on the lands for the amount expended by him in effecting a redemption; and, if such redemption is by a tenant in common, he shall have a lien on the interest of his cotenant.






Article 6 - Refund of Taxes Paid by Mistake or Error.

Section 40-10-160 - When taxpayer entitled to recover.

Any taxpayer who through any mistake, or by reason of any double assessment, or by any error in the assessment or collection of taxes, or other error, has paid taxes that were not due upon the property of such taxpayer shall be entitled, upon making proof of such payment to the satisfaction of the Comptroller, to have such taxes refunded to him if application shall be made therefor, as hereinafter provided, within two years from the date of such payment.



Section 40-10-161 - Filing petition.

In order to procure the refunding under the provisions of Section 40-10-160 of the amounts erroneously paid for taxes on property, the taxpayer, his heirs, or assigns shall file in duplicate a petition directed to the judge of probate of the county wherein the land is situated, setting up the facts relied on to procure the refunding of the money so erroneously paid.



Section 40-10-162 - Duty of judge of probate and Comptroller; payment by State Treasurer.

The judge of probate shall examine said petition and also the tax books of his county; and, if the facts set forth in the petition are such as to entitle the petitioner to the refunding of the money as prayed for, he shall so certify to the Comptroller, stating the amount to be refunded by the state, and forward to the Comptroller a copy of the petition with his certificate endorsed thereon; and, if the Comptroller shall be satisfied that the petitioner is entitled to have the money refunded to him, he shall draw his warrant on the Treasurer in favor of the petitioner for such an amount as the certificate of the probate judge shows should be refunded.



Section 40-10-163 - Presentation of petition to county commission; payment by county treasurer.

The judge of probate shall likewise certify his findings on the duplicate petition, stating the amount of money which the petitioner is entitled to receive from the county, and such petition, with his certificate endorsed thereon, he shall deliver to the petitioner, who may present the same to the county commission; and, if said commission is satisfied with the proof of the claim made by the petition, the commission must allow said claim to the amount of tax paid to the county and draw a warrant on the treasurer of the county for the amount allowed in favor of the petitioner.



Section 40-10-164 - Recovery from municipalities, etc.

In case of the payment of money under mistake of law or fact upon any illegal tax assessment made under color of any law, special or general, of the state, or by any of its political subdivisions, authorizing the assessment or collection of taxes for any purpose whatever, whether for any municipality, for the payment of the creditors of any municipality, for schools, or otherwise, except the laws relating to taxes to be paid to the state or to the general funds of the counties, respectively, the same shall be recoverable by appropriate proceedings against the proper parties or their successors, with the usual rights of appeal, and that such payment was not made under compulsion or protest shall be immaterial.



Section 40-10-165 - Payment by municipalities, etc.

In case of any petition or application for the refund of any money paid as aforesaid, filed with any mayor and alderman or any other municipal or other board, circuit court, or other authority having the control or the administration or the supervision of the receipts or disbursement of any taxes collected under, or under color of, any law mentioned in Section 40-10-164, it shall, upon proper proof, pay or order paid all such money so erroneously paid, and the tax collector, custodian, disbursing officer, or agency under it must obey such order and also pay such costs as may in such petition or application or suit be awarded, adjudged, or decreed in favor of such person making such erroneous payment; but this section shall not apply to assessments where owners of property received special benefits or where taxes were due but irregularly assessed thereon.



Section 40-10-166 - Application of Sections 40-10-164 and 40-10-165.

The provisions of Sections 40-10-164 and 40-10-165 shall apply to all persons and corporations who are justly and equitably entitled to have money erroneously paid for taxes refunded, such payment having been made within two years preceding the commencement of any action, suit, or proceedings for its recovery, and no action, suit, or other procedure can be maintained unless brought or commenced within two years after such payment is made.






Article 7 - Sale of Tax Liens.

Section 40-10-180 - Legislative findings.

The Legislature finds all of the following:

(1) It is estimated that Alabama counties, which collect tax for themselves and other governmental entities within their counties, have several million dollars outstanding as accounts receivable from unpaid secured roll real property tax obligations. These obligations owed to Alabama counties have largely been under-performing assets that could be converted to cash and provide counties and other governmental entities with much needed revenues.

(2) Many counties and other governmental entities have had to reduce essential services and curtail some functions that have historically been performed by government. Public protection agencies in many of these counties and other governmental entities have had law enforcement positions reduced or eliminated.

(3) The Legislature declares that the purpose of Act 95-408 is to provide counties with the option of selling their outstanding secured roll real property tax accounts receivable and thereby realize immediate cash in order to meet the ongoing services required by counties and the other governmental entities for which the counties collect tax. Upon such a sale, the purchaser of the receivables obtains the right to collect all outstanding delinquent taxes, penalties, interest, and costs with respect thereto.



Section 40-10-181 - "Tax lien" defined.

For purposes of Act 95-408, "tax lien" means the perpetual first priority lien provided by Section 40-1-3 against any parcel of real property representing taxes assessed and levied against the property, together with interest, penalties, and costs applicable by law to the taxes.



Section 40-10-182 - Tax liens subject to sale; adoption of sale procedure; sale to be in lieu of other remedies.

(a) All tax liens representing unpaid and delinquent taxes on real property shall be subject to a tax lien sale as provided in Act 95-408.

(b) The tax collector of any county may adopt a procedure for the sale and transfer of tax liens by the tax collector, subject to Act 95-408. Tax liens may be sold individually or in any lot or block to any person and pursuant to any procedure deemed appropriate by the tax collector. Any procedure for the sale of tax liens adopted pursuant to this section shall provide for notice to the delinquent taxpayer of the sale in a manner and at a time deemed appropriate by the tax collector.

(c) The tax collector may sell tax liens representing delinquent taxes for any prior year of assessment, provided that any single tax lien to be sold shall relate to only one year of assessment and shall not be aggregated with any other tax lien for another year on the same parcel.

(d) Except as otherwise provided in Act 95-408, a tax lien sale with respect to any delinquent property shall be in lieu of all other remedies provided by law for the collection of delinquent taxes for the relevant year of assessment by the county or the tax collector.



Section 40-10-183 - Tax lien sale list.

Prior to any tax lien sale, the tax collector shall prepare and maintain a list of all tax liens. The list shall be known as the tax lien sale list and shall contain all of the following:

(1) The names of the several persons appearing in the latest tax roll as the respective owners of tax-delinquent properties.

(2) A description of each property as it appears in the latest tax roll.

(3) The year or years for which taxes are delinquent on each property.

(4) The principal amount of the delinquent taxes and the amount of accrued and accruing interest thereon to the day of the proposed tax lien sale relating to each year of assessment.



Section 40-10-184 - Sale procedures; two or more parcels assessed as one parcel; no extinguishment of restrictions, covenants, etc.

(a) Tax lien sales shall be conducted by the tax collector on the dates and times directed by the tax collector. On the day designated for a tax lien sale, the tax collector shall proceed to sell, pursuant to the procedure adopted by him or her, all tax liens described in the tax lien sale list compiled as provided in Section 40-10-183, except those for which the taxes, penalties, interest, and costs thereon have been paid or deferred. Any delinquent property for which a tax lien remains unsold after a tax lien sale shall be subject to any other remedies provided by law for the collection of the delinquent taxes.

(b) Where two or more lots or parcels are assessed as one parcel, the tax liens on them may be sold as a single tax lien on one parcel.

(c) The sale of a tax lien does not extinguish any deed restriction, deed covenant, or easement on or appurtenant to the parcel.



Section 40-10-185 - No requirement to list lien as being against property of specific person.

When a tax lien is offered for sale, it shall not be necessary to list or sell it as being against the property of any specific person. The sale is not invalid by reason of the fact that the property was assessed in the name of a person other than the rightful owner or to a person unknown, if the description of the real estate in the tax lien sale list is sufficient to identify it and includes the amount of taxes, interest, penalties, and costs for which its tax lien is to be sold.



Section 40-10-186 - Purchase price.

(a) The purchase price for a tax lien shall be the amount of delinquent taxes plus any fees and costs incurred by the tax collector as of the date of the sale.

(b) The purchase price for a tax lien shall be paid to the tax collector in cash or immediately available certified funds not later than one hour before close of business on the date of the sale.

(c) The purchase price for a tax lien received by the tax collector shall be credited to the tax collector for purposes of calculating commissions, if any, on taxes collected by the tax collector pursuant to Section 40-5-4.



Section 40-10-187 - Tax lien certificate.

(a) The tax collector shall make, execute, and deliver a tax lien certificate to each purchaser at the tax lien sale or to each assignee thereafter and shall collect from the purchaser or assignee a fee of one dollar ($1) for each tax lien certificate.

(b) A tax lien certificate shall evidence the sale or assignment to the holder of the tax lien certificate of the delinquent and unpaid taxes, penalties, interest, and costs set forth therein and represented by the tax lien, and the right to receive amounts in respect thereof as provided in Act 95-408.

(c) A tax lien certificate shall bear interest at the rate of 12 percent per annum on the amount of all taxes, penalties, interest, and costs due on the property from the date of the sale of the tax lien to the original purchaser until the tax lien certificate is redeemed as provided by law, or the property is sold pursuant to a decree for sale of real estate required by Section 40-10-11.

(d) The tax lien certificate shall (i) describe the real property on which a tax lien is sold as it is described in the tax lien sale list, (ii) specify the date on which the tax lien was sold to the original purchaser, (iii) specify the year of assessment to which the tax lien relates and the amount for which the tax lien was sold to the original purchaser, (iv) recite the amount of all taxes, penalties, interest, and costs due on the property, which relate to the year of assessment described in (iii) above, as of the date specified in (ii) above, and (v) recite that the certificate bears interest at the rate of 12 percent per annum on the amount described in (iv) above from the date specified in (ii) above.

(e) The purchaser of a tax lien certificate may transfer and assign the certificate to any person, and the transferee of a tax lien certificate may subsequently transfer the certificate to any other person. The transferor of a tax lien certificate shall endorse the certificate and shall swear to the endorsement before a notary public or other officer empowered to administer oaths. The transferee shall present the endorsed tax lien certificate to the tax collector who prepared and sold the certificate, or his or her successor, who, for a fee of one dollar ($1), shall acknowledge the transfer on the certificate and shall make note of the transfer on the record of tax lien sales kept as provided in Section 40-10-188. An assignment and transfer as provided in this subsection shall vest in the assignee all the right and title of the original purchaser.

(f) A security interest in a tax lien certificate may be created and perfected in the manner provided for general intangibles under Title 7.



Section 40-10-188 - Record of tax lien sales.

The tax collector shall make a correct record of all sales of tax liens pursuant to Act 95-408 in a durable book, which shall be known as the record of tax lien sales, containing all of the following:

(1) The date of sale.

(2) A description of each parcel on which a tax lien was sold.

(3) The year of assessment to which the tax lien relates.

(4) The name of property owner, if known.

(5) The name and address of original purchaser of the tax lien.

(6) The total amount of taxes, interest, penalties, and costs due on the tax lien, which relate to the year of assessment, as described in Section 40-10-187, as of the date of the sale of the tax lien to the original purchaser.

(7) The amount of any subsequent taxes, penalties, interest, and costs paid by the original purchaser, or assignee, of the tax lien certificate as provided in Section 40-10-191 and the year of assessment to which the payment relates.

(8) The name and address of the assignee, if any, and the date of assignment of the tax lien certificate.

(9) The name of the person redeeming and the date of redemption.

(10) The total amount paid for redemption.

(11) The date of any decree of sale pursuant to Section 40-10-11 with respect to the property.



Section 40-10-189 - "Holder of tax lien certificate" defined.

For purposes of Act 95-408, "holder of the tax lien certificate" means the original purchaser of a tax lien or any assignee thereof as described in the record of tax lien sales kept by the tax collector pursuant to Section 40-10-188.



Section 40-10-190 - Lost or destroyed tax lien certificate.

When a tax lien certificate is lost or destroyed, the holder of the tax lien certificate may file a notarized affidavit with the tax collector attesting to the loss of the certificate. Upon presentation of the notarized affidavit, the tax collector shall on payment of a fee of ten dollars ($10) issue to the holder thereof an exact duplicate of the tax lien certificate.



Section 40-10-191 - Holder of certificate to have first right to purchase with notification; failure of holder to acquire tax lien.

(a) The holder of an outstanding tax lien certificate shall have the first right to purchase the tax lien relating to a subsequent delinquency on the property described in the tax lien certificate of the holder, by notifying the tax collector within the time allowed by the procedures established by the tax collector pursuant to Act 95-408.

(b) If the holder fails to acquire the subsequent tax lien within the time period specified in subsection (a), the tax collector shall be free to pursue any other remedy provided by law for the collection of the delinquent tax.



Section 40-10-192 - Distribution of monies collected.

All monies collected or received by the tax collector as proceeds of a tax sale pursuant to Act 95-408 shall be distributed in the same manner and proportions as the tax collector is required by law to distribute other monies collected by him or her in satisfaction of ad valorem taxes.



Section 40-10-193 - Redemption.

(a) Tax liens sold under Act 95-408 may be redeemed by the owner, his or her agent, assignee, or attorney, or by any person having a legal or equitable claim in the underlying property, at any time prior to entry of a decree of sale in an action authorized by Section 40-10-11 by payment to the tax collector of the amount specified on the tax lien certificate as the total amount of delinquent tax, interest, penalty, and costs due on the delinquent property, plus interest at the rate specified in the tax lien certificate.

(b) Statutory fees paid by the holder of the tax lien certificate in connection with the tax lien certificate shall be added to the amount payable on redemption and shall also bear interest at the rate of interest specified in the tax lien certificate.



Section 40-10-194 - Certificate of redemption.

(a) The tax collector shall, upon application to redeem a tax lien sold under Act 95-408, and upon being satisfied that the person applying has the right to redeem the tax lien, and upon payment of the amount due, issue to the person a certificate of redemption describing the parcel on which the tax lien is redeemed, giving the date of redemption, the amount paid, and by whom redeemed, and shall make the proper entries in the record of tax lien sales in his or her office.

(b) For each certificate of redemption, the tax collector shall collect from the person to whom the certificate of redemption is issued a fee equal to the redemption fee charged for redemption of property sold to the state.

(c) The holder of a certificate of redemption may record the certificate with the recording officer of the county.



Section 40-10-195 - Redemption by person owning interest less than whole.

A person owning an interest less than the whole in real property may redeem a tax lien against his or her interest, if the interest can be ascertained by legal description provided to the tax collector, by paying the proportionate part of the whole amount due, and shall receive a certificate of redemption for his or her interest in the manner provided by Act 95-408.



Section 40-10-196 - Duties of tax collector once tax lien redeemed.

Within 10 days of issuance of any certificate of redemption, the tax collector shall mail a copy of the certificate of redemption to the holder of the tax lien certificate related thereto at the address specified in the record of tax lien sales kept as provided in Section 40-10-188. On demand of any person entitled to redemption money held by the tax collector, the tax collector shall pay the money to the person upon surrender of the tax lien certificate for the redeemed tax lien. If only a portion of the tax lien on the property described in the tax lien certificate has been redeemed, the tax collector shall endorse on the tax lien certificate the portion redeemed and the amount of money paid to the holder of the tax lien certificate, and shall take a receipt therefor.



Section 40-10-197 - Certificate holder to provide notice to tax collector when sale of property desired.

Each holder of a tax lien certificate, desiring to have the probate court order the sale of property for the payment of taxes, shall provide written notice to the tax collector on or before February 1 which contains the following information: (i) A description of the parcel to which the tax lien certificate relates; (ii) the year of assessment to which the tax lien certificate relates; (iii) the name and address of the holder of the tax lien certificate; and (iv) a statement by the holder of the tax lien certificate that he or she is unable to collect the delinquent taxes described in his or her tax lien certificate without a sale of the property and requesting that the tax collector list the property in the book of lands prepared pursuant to Section 40-10-2, and delivered to the judge of probate pursuant to Section 40-10-3.



Section 40-10-198 - Rights and remedies of certificate holder.

Each holder of a tax lien certificate shall be entitled to the same rights and remedies with respect to the collection of the amounts due on such tax lien certificate as are available to the tax collector with respect to the collection of delinquent taxes, including, but not limited to, the right to institute garnishment proceedings against the taxpayer for the payment of taxes; furthermore, the holder of a tax lien certificate shall not be entitled to charge the taxpayer for the release or satisfaction of the tax lien any amount more than what would otherwise have been available to the tax collector with respect to the collection of the delinquent tax.









Chapter 11 - SUBJECTS OF TAXATION AND DATE TAXES DUE.

Section 40-11-1 - Enumeration of subjects of taxation.

(a) As used in this section the following terms shall have the meanings ascribed herein:

(1) CONSTRUCTION PURPOSES. The normal and ordinary meaning of the words, except that mining activities or the transportation of materials used in or produced by mining or forestry activities shall not be construed to be included;

(2) HEAVY DUTY EQUIPMENT. Any motor vehicle used primarily off the open road for construction purposes, including all road construction equipment whose gross weight exceeds 16,000 pounds, but not including inventory on hand for sale by duly licensed equipment dealers.

(b) The subjects of ad valorem taxation, except as exempted by law, shall be as follows:

(1) Every piece, parcel, tract, or lot of land in this state, including therein all things pertaining to such land, and all structures and other things so annexed or attached thereto as to pass to a vendee by conveyance of such land; and every separate or special interest in any land, such as minerals, the right to mine minerals, the right to turpentine, oil or petroleum, natural gas, and the right to remove same from the soil, or any other interests when such interests are owned by persons other than the owner of the surface or soil, except growing crops, standing timber, or any tree, bush, vine, or other growing thing from which a crop is harvested;

(2) All docks, wharves, wharf boats, landings, warehouses, toll bridges, ferries, canals, passes, channels, turnpikes, all street railroads, printing presses, and materials;

(3) All steamboats, barges, vessels, and watercraft of every name and kind however propelled, plying waters of this state, and the owner thereof shall return same for taxation to the assessors in the county wherein he resides; and, if such steamboat, barge, vessel, or watercraft is owned by a corporation, then in that county where its principal office is located; in the case of the owner's being an individual not residing in this state or being a corporation with no principal office in this state, then in the county or counties where used; all such steamboats, barges, vessels, or watercraft whether owned by a resident or nonresident of this state, which have acquired a permanent situs in this state. All transfer boats, steamboats, or barges used by any railroad in transferring cars and passengers must be assessed and taxed in the county or counties where used, or where the owner resides, regardless of where such vessel may be registered;

(4) All stocks of goods, wares, and merchandise, the assessment to be on the average amount on hand during the preceding year, except in cases where business is commenced on or after October 1 of a current year, and in such cases the assessment to be on the capital actually employed in the business and apportioned as hereinafter provided, but the amount so assessed for any whole year shall in no case be less than the capital actually employed in the business, and this shall include all goods, wares, and merchandise kept on plantations or elsewhere, or by railroad companies or persons, for sale or to be dealt out to laborers or employees for profit, or on account of their wages, and shall include all goods, wares, and merchandise offered for sale by any person commencing business subsequent to October 1 of a current year, but in such case the tax shall be apportioned according to the date at which the business was commenced, so that if commenced after January 1, the tax shall be three fourths of the tax for the whole year; if commenced after April 1, the tax shall be one half of the tax for the whole year; provided, that the assessment herein provided for shall not include products raised on the farms in the hands of the original producers. If the person, association or corporation, receiver, or trustee carrying on such business shall fail to make return of the amount of stock of goods, wares, and merchandise as provided by law, or if the county tax assessor is not satisfied with the return made, in order to make proper assessment, he shall have the right to demand a copy of the last inventory made of such stock of goods, wares, or merchandise, and may also by inquiry of persons believed to have knowledge of the subject obtain information as to the probable average amount of such stock, and from such information may assess the same upon his best judgment;

(5) All household and kitchen furniture, mechanical and electrical refrigerators, libraries, jewelry, precious stones, plate and silverware, ornaments and articles of taste, pianos and other musical instruments, paintings, clocks, gold, silver and other watches and gold and other safety chains, all wagons and other vehicles; all motor cars, automobiles, trucks, buses, tractors, motorcycles, and other motor vehicles and bicycles; travel trailers, utility trailers, semitrailers, and all other trailers of any kind; all outboard motors; airplanes, airships, and other aircraft and aircraft landing fields and equipment; all typewriters; all cash registers; all calculating machines; all bookkeeping machines, teletypes, dictaphones, and other recording or sending apparatus or machines; all phonographs and all machines of like character; all radio sending and receiving sets and appliances; all iron safes and cabinets, all store fixtures, all office furniture and fixtures; all mechanical tools and farming implements; all tanks, all storage reservoirs or basins; all golf bags, golf sticks, and all other sporting goods; all pistols and guns; all cattle and horses, mules, studs, jacks and jennets; all hogs, sheep and goats, except as specifically exempted; all x-ray machines; all lens grinding machines, all eye-testing machines, all surgical instruments and all other instruments or appliances used in surgical, dental, medical, optometrical, or other professional work;

(6) All money hoarded, whether in the custody of the owner in this state, or in another state, or in any safety deposit box, safe, or vault, or elsewhere, except money on deposit in banks which is specifically exempted from taxation;

(7) All investments in bonds, except bonds of the United States, the State of Alabama, and of counties and municipalities of this state, warrants or other obligations of county and city school boards in this state, and such other bonds as are not by law taxable; and all capital invested in bonds or currency which are exempt from taxation shall be liable to be taxed under this section should such capital at any time during the year be reconverted into money, bonds, or property which is taxable, unless it is made to appear that the money, bonds, or property into which such reconversion may be made has been assessed for taxes for such year;

(8) All roadbed, track, engines, cars, derricks, cranes, signals, crossties, and other property, real and personal, of railroads, of mining and manufacturing plants, and all tramroads, pole-roads, canals, ditches, and channels used for transporting or moving mineral ore, lumber, timber, logs, minerals, coal, ore, sand, gravel, or other commodities, whether raw or manufactured, which are not taxed as improvements on the land or plant or main property, of the owner of such tramroads, pole-roads, canals, ditches, or channels;

(9) Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes.

(10) On the gross amount of sales of goods, wares, and merchandise owned by nonresidents made at auction in or during the tax year preceding the assessment of goods, wares, and merchandise kept in stores for sale in the ordinary course of business, each auctioneer shall be assessed and shall pay a tax of one fourth of one percent, and each auctioneer shall pay a like tax on the gross amount of sales made by him of goods, wares, and merchandise owned by citizens of this state which have been imported into this state and sold at auction before same have been assessed for taxes as other property; but on sales of goods, wares, and merchandise and fruit by cargo at action, the rate of taxation shall be one eighth of one percent;

(11) On the gross amount of commissions or sums charged and received during each year by any auctioneer; provided, that nothing herein contained shall be construed as levying a tax on commissions received for the sale or rental of real estate, or brokerage on loans or real estate or the underwriting of insurance;

(12) All the real and personal property of water companies, including pumping stations, reservoirs, standpipes, towers, pipelines, gates, valves, tunnels, canals, and dams used in the business of supplying water to consumers for pay; all real and personal property of hydroelectric power, steam, or other power and light companies; natural and manufactured gas companies and gas light companies, including all machinery, engines, dynamos, wires, poles, pipelines, tubes, and appliances of every nature and description used in connection therewith; all real and personal property of every furnace, rolling mill, mine, quarry, or manufacturing establishment, including all machinery, all engines, hoisting engines, derricks, and appliances of every nature used in the business; all dams across rivers and creeks; all real and personal property of cotton gins, cotton mills, cotton compresses, cottonseed oil mills, grain elevators, flour and grist mills, molasses and syrup mills, paper mills, chemical plants or manufactories, fertilizer factories or mixing plants; all peanut oil mills and peanut mills, creosoting plants, concrete mixing plants, crosstie plants, and stave mills and heading mills;

(13) All property, real and personal, of all cement plants, lime plants, plaster plants, or quarries or other manufacturing, mining, or quarrying plants not herein specifically exempted;

(14) All property, including heavy duty equipment, used for construction purposes.

(15) All manufactured homes located on land owned by the manufactured home owners, except those manufactured homes rented or leased for business purposes, other than those manufactured homes in the inventory of a manufactured home dealer or manufacturer.

(16) All other property, real, personal, or mixed, not hereinbefore specified, of whatever class, whether ejusdem generis or not, except as herein specifically exempted, which said property shall be assessed and specifically described.

(c)(1) All property described in subdivision (b)(14) brought into the state after October 1 of any tax year and before the assessor has completed his assessment, shall be subject to taxation the same as if it had been held or owned in the state on October 1. In addition, heavy duty equipment brought into the state after October 1 and after the assessor has completed his assessment shall be subject to taxation the same as if it had been held or owned in the state on October 1; except that such tax shall be prorated with respect to the number of months remaining in the year.

(2) Property described in subdivision (b)(15) shall be taxed as realty.



Section 40-11-2 - Property and activities of United States and its agencies.

Property and activities of the United States and its agencies shall be taxable as other property and activities, except where the State of Alabama is without constitutional authority to impose such taxes.



Section 40-11-3 - Taxation of federal property where immunity waived, etc.

The property of the United States, its agencies, instrumentalities, or corporations organized under the laws of Congress, including any buildings which have or may hereafter be erected on the land of another and for which reason may be considered by the laws of the state to be personal property for taxation purposes, the immunity from taxation of which said property has been or may hereafter be waived by the laws of Congress and which said property has been or may hereafter be made subject to state, county, municipal, or local taxation by the laws of Congress, shall be assessed for taxation by the state, county, municipality, or local taxing unit and the taxes collected thereon to the same extent according to its value as other like or similar property is assessed for taxation by the state, county, municipality, or local taxing unit.



Section 40-11-4 - When taxes become due and payable.

All taxes, unless otherwise provided by law, shall become due and payable on October 1 in each year, and shall become delinquent if not paid before January 1 succeeding, except in cases when parties have moved or are about to move from the county, and except in cases when parties are closing out or going out of business, and except in cases where insolvency is impending, and except in cases where goods, wares, and merchandise are advertised for sale at auction, bankrupt, insolvent, assignment, or fire sales, or where said goods, wares, and merchandise are advertised for sale for the satisfaction of creditors, or as closing out or going out of business sales, or in any way where a person is disposing of substantially all of his taxable property in the county, in which cases such taxes shall become due and payable at once. Advertisements in the newspapers or otherwise of a sale of any personal property as a closing out sale, fire sale, bankrupt sale, or any sale of like character shall be prima facie evidence that the collection of taxes due on such property or any other property so advertised is endangered within the meaning of this section. Notice to any tax collector by the Department of Revenue, a tax assessor, deputy tax assessor, tax agent, license inspector, or any other official of this state or any county thereof that any person is about to move a whole or any part of his personal property from this state shall be prima facie evidence that the collection of the taxes due or to become due by said person on such property or other property is endangered; and, upon failure of the tax collector to act as provided in Section 40-5-31, he shall be liable on his bond for any neglect to immediately collect the taxes due, by levy and sale or otherwise.



Section 40-11-5 - Taxes on dog race tracks; not retroactive; validity of prior exemptions; sales tax exemption for admission and handle.

(a) Effective September 25, 1986, in addition to all other taxes heretofore or hereafter levied by local or general law, all licensees or operators of dog race tracks within this state are hereby required to pay, (1) income taxes levied by the state, (2) occupational taxes levied on wages by a municipality or county, (3) ad valorem taxes levied on any racing facility by the state, county, or other local subdivision at the same rates as are applicable to other commercial property having comparable market value, (4) state and local sales taxes on merchandise, food, or beverage, sold by operators or their concessionaires at racing events, and (5) all taxes and license fees imposed or related to the sale of alcoholic beverages.

(b) This section shall not apply retroactively nor shall any provision of this section be construed as affecting the local distribution of taxes of any existing dog race track.

(c) The Legislature affirms and declares the exemptions heretofore granted by local act and expressly declares that the intention of this legislation is that such exemptions were heretofore valid and remain valid until September 25, 1986.

(d) There is no intent by this legislation to impose a general sales tax on admission to the track or to the handle and an exemption is hereby granted for such taxes.






Chapter 12 - LICENSES.

Article 1 - General Provisions.

Section 40-12-1 - Change of place of business.

When a person has obtained a license to engage in or carry on any business, employment, or profession at any definite place in a county or city in Alabama and desires to remove to any other place within the same county or city where the license was granted and wishes his license altered accordingly, the probate judge who originally issued such license shall make such alteration, which alteration shall be shown on the license records of the probate judge's office; provided, that no license shall be altered to change a place of business to a location requiring a higher license than originally paid.



Section 40-12-2 - Issuance; form of license; levy of county tax; actions for recovery of tax.

(a) Before any person, firm, or corporation shall engage in or carry on any business or do any act for which a license by law is required, he, they, or it, except as otherwise provided, shall pay to the judge of probate of the county in which it is proposed to engage in or carry on such business or do such act, or to the commissioner of licenses or the state Department of Revenue, as specified, the amount required for such license and shall comply with all the other requirements of this title.

(b) Upon the payment of the amount required for said license and a fee of $1 herein provided for the issuance of such license and all costs and fees and penalties which shall have accrued, or for which such person, firm, or corporation shall have become liable in any proceedings commenced for the collection of such license, or to enforce payment thereof, such probate judge, commissioner of licenses or Department of Revenue shall issue the license properly countersigned, in the form and on the blank to be furnished by the Comptroller, which shall set forth and specify the name of the person, firm, or corporation applying therefor, whether the business, profession, or occupation for which the license is procured is owned by an individual, partnership, corporation, or other association, stating the name of the individual, the name of each of the partners if a partnership, the exact name of the corporation or association, if a corporation or association, and the name of each of the principal officers thereof, the business or act which it is proposed to carry on or do thereunder, the name of the street or location where it is proposed to carry on the same, if such location shall be in a city or town and have a street number and, if not, then the location and amount paid for such license, and the time for which it is issued; and if the license is for a peddler it shall state whether he proposes to travel on foot or on horseback or on wagon or motor vehicle; provided, that the governing body of any county may furnish application blanks in such form that the applicant for a license may supply the above information in writing; and such license shall not be transferable except as otherwise provided herein, nor shall it entitle the holder thereof to carry on any other business or do any other act than that named therein.

(c) Whenever a license is levied in this title, there shall be collected both a state and county license for each place of business, except as specifically otherwise provided.

(d) In case it should become necessary to remove any business for which a license is required by this section from one location to another location in the same county, and such business is continued as the same kind and character and by the same person or firm as that carried on at the former location, another license shall not be required for such business for the same license year.

(e) There is hereby levied for the use and benefit of and to be paid to the county in which the license is issued, in addition to all license taxes levied under the provisions of Article 2 of this chapter, for state purposes and which are payable to the judge of probate or commissioner of licenses, a sum equal to 50 percent of the amount levied for state purposes, except as otherwise specifically provided.

(f) Any action to recover the amount due for any license, whether levied solely for state purposes or for state and county purposes, shall be instituted by the State of Alabama and may include all penalties and fees due by any person, in addition to the amount due for such license and interest thereon. The amount recovered in any such actions shall be paid to the state Department of Revenue, and if any portion of said license was levied for county purposes, such portion shall be remitted to the county in which such license was payable, and the department may from the amount of any penalties or fee thus recovered remit the amount, if any, due to the judge of probate, commissioner of licenses, or license inspector.



Section 40-12-3 - Collection and distribution where both state and county license tax levied.

Whenever, by virtue of the provisions of subsection (d) of Section 40-12-2, or the provisions of Article 2 of this chapter, both a state and county license tax are levied, the authority charged with the duty of collecting such license tax shall continue to collect the same, and of the total amount collected for such state and county license tax he shall distribute one half thereof to the state and one half thereof to the county, any other provision of law to the contrary notwithstanding.



Section 40-12-4 - County license tax for school purposes - Authority to levy.

(a) In order to provide funds for public school purposes, the governing body of each of the several counties in this state is hereby authorized by ordinance to levy and provide for the assessment and collection of franchise, excise and privilege license taxes with respect to privileges or receipts from privileges exercised in such county, which shall be in addition to any and all other county taxes heretofore or hereafter authorized by law in such county. Such governing body may, in its discretion, submit the question of levying any such tax to a vote of the qualified electors of the county. If such governing body submits the question to the voters, then the governing body shall also provide for holding and canvassing the returns of the election and for giving notice thereof. All the proceeds from any tax levied pursuant to this section less the cost of collection thereof shall be used exclusively for public school purposes, including specifically and without limitation capital improvements and the payment of debt service on obligations issued therefor.

(b) Notwithstanding anything to the contrary herein, said governing body shall not levy any tax hereunder measured by gross receipts, except a sales or use tax which parallels, except for the rate of tax, that imposed by the state under this title. Any such sales or use tax on any automotive vehicle, truck trailer, trailer, semitrailer, or travel trailer required to be registered or licensed with the probate judge, where not collected by a licensed Alabama dealer at time of sale, shall be collected and fees paid in accordance with the provisions of Sections 40-23-104 and 40-23-107, respectively. No such governing body shall levy any tax upon the privilege of engaging in any business or profession unless such tax is levied uniformly and at the same rate against every person engaged in the pursuit of any business or profession within the county; except, that any tax levied hereunder upon the privilege of engaging in any business or profession may be measured by the number of employees of such business or the number of persons engaged in the pursuit of such profession. In all counties having more than one local board of education, revenues collected under the provisions of this section shall be distributed within such county on the same basis of the total calculated costs for the Foundation Program for those local boards of education within the county.



Section 40-12-4.1 - County license tax for school purposes - Use of proceeds from taxes levied under Section 40-12-4.

It is the intent of the Legislature by the passage of Acts 1988, No. 88-336, to clarify existing provisions of law respecting the use of the proceeds from the taxes authorized to be levied in the aforesaid Section 40-12-4. To that end, the amendment of said Section 40-12-4 effected by Section 1 of Acts 1988, No. 88-336, shall be deemed declarative of existing law and shall therefore have both a prospective and a retroactive or retrospective operation. Without limiting the generality of the foregoing, the proceeds from any taxes heretofore levied pursuant to the provisions of said Section 40-12-4 may be used for any purpose specified in said section, as amended hereby.



Section 40-12-5 - County license tax for school purposes - Collection and enforcement.

The state Department of Revenue shall, on request by resolution of the governing body of each of the several counties, administer and collect all taxes levied and assessed by the governing body of each of the several counties pursuant to and under the authority of Section 40-12-4.



Section 40-12-6 - County license tax for school purposes - Administration and collection in accordance with Sections 11-51-180 through 11-51-185.

In all cases where the governing body of any of the several counties requests by resolution for the administration and collection of such taxes by the state Department of Revenue, the administration and collection thereof shall be made in the manner and in accordance with the provisions of Sections 11-51-180 through 11-51-185, in like manner as the same pertains to cities or towns as therein provided.



Section 40-12-7 - County license tax for school purposes - Disposition of funds collected; charge for collecting.

All such taxes collected by the Department of Revenue shall be collected and remitted to the governing bodies of the various counties in the manner as provided for the collection of taxes for cities or towns as provided in Sections 11-51-180 through 11-51-185, and the Department of Revenue is authorized to charge the counties for collecting said taxes its actual cost, not to exceed five percent of the amount collected, and to do any and all things pertaining to the collection of said taxes for the various counties as said department is authorized to do in collecting taxes for cities and towns as provided in Sections 11-51-180 through 11-51-185.



Section 40-12-8 - False affidavits or certificates.

Any person who shall knowingly make any false affidavit or certificate in connection with the ordering or procuring of a license to carry on any business or do anything in this state for which a license is required shall be guilty of a misdemeanor and, upon conviction, when the offense is not otherwise specifically provided for, shall be fined not less than $100 nor more than $1,000 and, at the discretion of the court, may be sentenced to hard labor for the county not to exceed six months as additional punishment.



Section 40-12-9 - Penalty for failure to take out license; selling throughout state under one license.

(a) It shall be unlawful for any person, firm, or corporation to engage in or carry on any business, or do any act for which a license is required now or may hereafter be by law, without having first paid for and taken out a license therefor in the manner in this title provided. Any person who is convicted of failing to take out and pay for the license required shall be fined not less than the amounts of all licenses required of him and, if convicted for refusing to take out the license shall, on conviction, be fined not less than the amount of the state and county license due by him and not more than $100 in addition thereto, and may be sentenced to hard labor for the county for not more than six months, all fines to be paid in money; and, when collected, two thirds shall be paid to the state and one third to the county.

(b) No person shall be allowed the privilege of selling throughout the state under one license except by special provisions of law.



Section 40-12-10 - License inspectors generally; when taxes due and payable; collection and distribution of penalties and citation fees on delinquent licenses.

(a) The county commission of each county is hereby authorized and empowered to appoint a license inspector.

(b) It shall be the duty of the license inspector to scrutinize the records and stubs kept in the office of the probate judge and also to examine the license records of each city or town located in the county or counties of which he has been appointed license inspector; and, if it shall be reported to any license inspector or come to his knowledge that any person, persons, firms, or corporations have failed or refused to take out a license for a business or occupation for which a license is required by the state or have failed or refused to take out a license for operating any motor vehicle or trailer for which a license is required by law, the license inspector shall thereupon cite such delinquent to appear before the license inspector at the courthouse of the county in which such citation is issued and to show cause why the license or privilege tax required by law has not been paid and, at the same time, shall file with the probate judge of the county a copy of such citation showing service on the delinquent.

(c) If the license inspector shall discover any motor vehicle being operated without a proper or legal license, he shall cite the operator of the motor vehicle; and, in filing copy of such citation with the probate judge, he shall show on such citation the particular motor vehicle operated without legal license, as well as the operator thereof.

(d) The probate judge must in all cases, in addition to the other penalties required to be collected by him, collect the citation fee, if any, before issuing any license; and, in case of a motor vehicle where a license is taken out in the name of person not cited, the citation fee shall be collected if the citation filed shows the motor number of such vehicle. When any license is due the license inspector shall cause the delinquent to appear before the probate judge of the county and take out the same, but such probate judge shall not have the authority to determine the liability of such delinquent for such license and shall in each case issue a license to the applicant upon the payment by him of the amount or amounts prescribed by this title. If such delinquent shall fail or refuse to take out a license, the license inspector shall institute or cause to be instituted criminal proceedings against such delinquent before any court having jurisdiction of such offense. In case of emergency the license inspector must commence the criminal proceedings in the first place.

(e) All license taxes levied by this title, except as otherwise provided, shall be due and payable as of October 1 of each year and shall be delinquent November 1 thereafter. Where any license issuable by the probate judge or commissioner of licenses shall be delinquent, the same shall be subject to a penalty of 15 percent of the amount of the license, which penalty must be collected by the probate judge or commissioner of licenses when the license is taken out together with interest at six percent from the date of delinquency; provided, that the penalty for delinquency in payment of motor vehicle licenses shall in no case be less than $1.50.

(f) It shall be unlawful for any probate judge or other officer to fail to collect such penalties when issuing such license.

(g) The probate judge, in remitting such penalties, shall file report with the county commission, Comptroller, and with the Department of Revenue showing the amount of such penalties collected, from whom, and for what collected, and he shall remit to the county general fund all penalties collected. The probate judge shall remit to the county general fund all citation fees collected where the citation was served by the license inspector or his deputy.

(h) If a criminal prosecution shall be commenced either by affidavit and warrant, or information or indictment, 44 percent of the fine or penalty thereafter imposed in the case shall be paid to the county general fund. The remainder shall be paid to the Treasury of the state.

(i) The county commission may appoint deputy license inspectors, and the acts of such deputies shall be recognized as the acts of the license inspector.

(j) All citations to delinquents shall be served by any lawful officer or by the license inspector or his deputy for which a fee of $1.50 for each citation served shall be taxed against the delinquent.

(k) License inspectors shall have the same power to arrest persons violating the revenue laws of the state as is now vested in the sheriffs of the state and shall receive the same fees for such service.

(l) The Department of Revenue shall keep a record by counties in which, each month, shall be entered the number of licenses issued by the probate judge for each and every business or occupation for which a state license tax is required, and such record may be compared each month with the number of licenses issued by cities and towns for the same business or occupation.

(m) The license inspector shall be required to report to the Department of Revenue the reason for the failure to collect any licenses due the state which may be evidenced by the comparison of the report of the probate judge and the report made of licenses issued by cities or towns.

(n) It shall be the duty of the county commissions of the several counties to supply the license inspector with necessary citation blanks and other necessary forms to be paid for by the county.

(o) The county commission shall fix and pay the salary of the license inspector and his deputies and the expenses of his office.

(p) The provisions of this section shall not repeal, modify, or prohibit any presently existing or future local act or general act of local application affecting the office of license inspector or which establishes any office or position which encompasses the duties of license inspector in any county.



Section 40-12-11 - Bonds of license inspectors.

Before entering upon the duties of their office, all license inspectors shall execute to the State of Alabama a bond, to be approved by the Governor, in amounts to be fixed by the Department of Revenue, for the faithful performance of their duties.



Section 40-12-12 - License to designate place of business.

Every license granting authority to engage in or exercise any business, employment, or profession, unless expressly authorized elsewhere or otherwise, shall designate the place of such business, employment, or profession at some specified house or other definite place within the county of the probate judge granting it. Engaging in or exercising any such license, business, employment, or profession elsewhere than at such house or definite place, unless expressly authorized elsewhere or otherwise by law, shall be held to be without license. A license which does not specify such house or definite place where business, employment, or profession is limited thereto by law shall be void.



Section 40-12-13 - Engaging in several businesses.

Where any person, firm, or corporation is engaged in more than one business which is made by the provisions of law subject to taxation, such incorporated company or person shall pay the tax provided by law on each branch of the business.



Section 40-12-14 - Two or more licenses on same business.

Wherever in this title two or more licenses on the same business or occupation are required, it is hereby declared to be the intention of the Legislature that all such licenses as are herein levied shall be collected without credit or offset, except where specific provision is made therefor.



Section 40-12-15 - License deemed a personal privilege; transferability.

(a) Every license shall be held to confer a personal privilege to transact the business, employment, or profession which may be the subject of the license and shall not be exercised except by the person, firm, or corporation licensed, unless specifically authorized by law to do so.

(b) When a business or privilege for which such license is issued is, under actual sale, transferred to a new ownership, a transfer of license may be effected by application to the probate judge originally issuing such license and the payment of a fee of $1.



Section 40-12-16 - Sworn statements of amount of capital, value of goods, stock, etc.

In all cases where the amount to be paid for a license depends upon the amount of capital invested, the value of the goods or stock, the amount of sales or receipts, or any other fact or condition hereinbefore recited, it shall be the duty of the person applying for such license to render to the probate judge a sworn statement of the amount of the capital invested, of the value of the goods or stock or amount of sales or receipts, and to make under oath such further proof or affidavit as may be required by the probate judge to determine the character of the license and the amount to be paid for the same.



Section 40-12-17 - Population of municipality as determining tax.

Whenever this title fixes a license for a business or occupation which is located without the corporate limits of an incorporated municipality but within a fixed distance of such municipality and fixes the amount of the license by the population of such municipality, in the event there is more than one municipality within such distance of the location of such business, then the amount of the license shall be that which is provided for by the nearest municipality.



Section 40-12-18 - Penalty on agents of persons, firms, etc., who have not paid tax.

Any person who acts as agent for any person, firm, or corporation liable for the payment of a license or privilege tax, without said license or privilege tax having been paid, shall on conviction be fined in a sum equal to the state and county license, and not more than $100 in addition thereto, and may also be sentenced to hard labor for the county for not more than six months.



Section 40-12-19 - Duty of Department of Finance to prepare forms of licenses.

It shall be the duty of the Department of Finance to prepare and have printed suitable forms of licenses and as often as need be to furnish to the several probate judges blank licenses signed by the director sufficient for the probable wants of their respective counties, taking their receipts for the same. Each such blank shall have a stub attached thereto, on which shall be printed such matter as the Department of Finance may prescribe, with appropriate blank spaces to be filled in by the probate judge upon the issuance of any license. The Department of Finance shall take and file in the director's office a proper receipt from the probate judge for the blank licenses furnished him.



Section 40-12-20 - License and stub must correspond.

Upon the issuance of any license the probate judge must, before detaching the license from the stub, fill up the blank spaces in the stub to correspond in all respects with the license as issued and sign his name thereto.



Section 40-12-21 - Records to be kept by probate judge.

The probate judge shall keep in a book prepared for that purpose an accurate account of all licenses received by him from the Department of Finance, and of the disposition made of them, and of all money received from the licenses issued by him, and make report thereof to the Department of Finance within 10 days after the expiration of the fiscal year, at which time he shall return to the Department of Finance all unused licenses and stubs, or account to the Department of Finance for all unused licenses, and shall also return to the Department of Finance the stubs of all licenses issued by him, and the probate judge shall on demand of the Department of Finance, at any time, exhibit to him or to any agent appointed by the Department of Finance for that purpose such license record and the original of all licenses then remaining in his hands and all stubs of licenses issued.



Section 40-12-22 - Disposition of moneys by probate judge.

Within 20 days after the end of each month, the probate judge must remit to the State Treasurer at the expense of the state all money received by him for licenses belonging to the state and pay to the county treasurer all the money received by him for licenses belonging to the county, and within the same time the probate judge shall forward to the Comptroller and to the Department of Revenue each certified list of all licenses issued by him, stating thereon for what business issued, amount collected for each license, from whom collected, and the date of such collection; and, if no licenses have been issued, he shall report that fact; provided, that for the months of October, November, and December of each calendar year, the probate judge shall be granted an additional period of 10 days in which to make the remittances and certification of lists above specified and for such months shall be required to make such remittances and certification of lists within 30 days after the end of each of such months. The probate judge shall be entitled to receive five percent of the amount of money collected for licenses due the state, which he may deduct from his remittance to the State Treasurer, and he shall be entitled to the same amount as compensation for collecting licenses due the county, which amount he may deduct from the payment made by him to the county treasurer, but he shall not be allowed any commission on any money not remitted by him within 20 days from the end of the month, except as otherwise provided herein with reference to the months of October, November, and December of each calendar year, for which months the probate judge shall be entitled to the commissions herein provided if such remittances be made within 30 days after the end of each such months. If the probate judge fails to comply with the provisions of this section within five days after the date on which he is required to make such report and to remit the money collected by him, the Comptroller shall forthwith report the fact to the Governor, who shall cite such probate judge to show why he has not made report of the lists of licenses and paid over the amount collected by him as required by law, and if such probate judge fails to show sufficient cause for such failure, the Governor shall direct the Attorney General to institute impeachment proceedings against him before the Supreme Court.



Section 40-12-23 - Applications for refunds; additional license.

(a) Any person who by a mistake of fact or law has paid to the probate judge or the commissioner of licenses money that was not due from him for a license or an amount in excess of that required by law for the business or occupation to be carried on by such person under the license shall be entitled to have refunded the money incorrectly paid, less the issuance fee and commission retained by the judge of probate or the commissioner of licenses.

(b) Any petition for refund pursuant to subsection (a) shall be filed directly with the department within the time allowed for refunds in Chapter 2A of this title, and thereafter shall be administered as provided for other refunds in Chapter 2A of this title.

(c) In case of the issuance of a license for less than the amount due therefor, upon the payment of the additional amount due for such license an additional license may be issued, in such manner as to allow credit for the amount previously paid by the licensee, and there shall be endorsed on the face of such additional license the words "Additional To License No. _____."



Section 40-12-24 - Department of Revenue to certify refund; state Comptroller and county commission to draw warrants payable to applicant.

If the petition for refund allowed by Section 40-12-23 is approved, in whole or in part, the department shall certify the amount which it approves to be refunded by the state and county. The state Comptroller shall draw a warrant payable to the applicant for the amount of the refund to be made by the state, and the county commission of the county in which such payment was made shall draw a warrant upon the county treasurer or county treasury payable to the applicant for the amount to be refunded by such county. Claims for refund hereunder shall not be subject to assignment, except assignments resulting by operation of law.



Section 40-12-25 - License for part of year.

Unless otherwise provided, if any business licensed by this title shall commence after April 1 in any year, the amount of the license or privilege tax shall be one half of the year's license or privilege tax. In all other cases the license shall be taken out for the full term of one year, unless a shorter term is fixed by the provisions of this title. In all cases where the amount of license is rated according to the population of the town, city, or county, the population of such town, city, or county as fixed by the last preceding United States census shall govern.



Section 40-12-26 - Due and delinquent date; term of license.

Except as otherwise provided, all licenses or privilege licenses payable hereunder shall be due on October 1 of each year and shall be for one year, ending September 30 following, and shall be delinquent on November 1 of each year.



Section 40-12-27 - Each day's violation a separate offense.

If the law annexes a penalty for each or every violation of its provisions, or for each separate offense, it shall be lawful to hold that each day's continuance in the exercise of any business, employment, or profession, for which a license is required, constitutes a separate offense.



Section 40-12-28 - Disposition of proceeds of funds from licenses pertaining to timber or timber products.

All occupation license or privilege taxes imposed by the state for engaging in any business dealing with timber or timber products shall be paid into the Conservation Fund of the Department of Conservation and Natural Resources.



Section 40-12-29 - Additional penalty for failure to comply with Articles 8 and 9 of this chapter.

In addition to the criminal penalty provided by Sections 40-12-400 and 40-12-424, any person who willfully fails to comply with the provisions of Article 8 and Article 9 of this chapter shall for each such failure be subject to a penalty of not less than $500 nor more than $1,000.



Section 40-12-30 - Rulemaking authority; identifying information required from applicants.

(a) The Department of Revenue is hereby authorized to promulgate reasonable rules and regulations relating to the administration and enforcement of the provisions of this act and those other provisions of this chapter relating to the licensing of automobile and other motor vehicle dealers not in conflict with the specific provisions hereof.

(b) Every applicant for a new license and renewal issued pursuant to Articles 2, 6, 8, and 9 of this chapter shall provide to the issuing agent the applicant's federal employer identification number or, if the applicant is a sole proprietorship and does not possess same, the applicant's Social Security number. The federal employer identification number or Social Security number shall be included with the license information reported to the department by each county.

(c) All business privilege license application information for new licenses and renewals shall be transmitted electronically to the department by the probate judge or other county licensing official in a manner as prescribed by the department.



Section 40-12-31 - Occupational taxes authorized.

No provision or provisions in this chapter shall prevent the Alabama Legislature from enacting, imposing, and establishing occupational taxes, which are to be paid to the county or otherwise, and are imposed on an individual's engaging in any occupation, business, or profession without any regard to whether he or she has a license to, or pays a license tax or fee in order to, carry on that occupation, business, or profession.






Article 2 - Business, Vocation, or Occupation.

Section 40-12-40 - Who must procure state and county licenses.

Every person, firm, company, corporation or association, receiver or trustee, but not a governmental subdivision, engaged in any business, vocation, occupation, calling, or profession herein enumerated or who shall exercise any privilege hereinafter described for which a license or privilege tax is required shall first procure a state license, and a county license when so required, and shall pay for the same or shall pay for the exercise of such privilege the amounts hereinafter provided, and comply with all other provisions of this title.



Section 40-12-41 - Abstract companies, etc.

Abstract companies and persons engaged in the business of furnishing abstracts of title shall pay the following license taxes: In towns or cities of 100,000 inhabitants or more, $75; in towns or cities of 50,000 inhabitants and less than 100,000 inhabitants, $50; in towns or cities of 20,000 inhabitants and less than 50,000 inhabitants, $40; in towns or cities of 10,000 inhabitants and less than 20,000 inhabitants, $25; in towns and cities of 5,000 inhabitants and less than 10,000 inhabitants, $20; and in all other places, whether incorporated or not, $10. The payment of the license tax required by this section shall authorize the doing of business only in the town, city, or county where paid; provided, that this section shall not apply to regular licensed practicing attorneys who furnish abstracts as a part of their general practice.



Section 40-12-42 - Acetylene gas and carbide manufacturers.

Each person manufacturing acetylene gas and carbide shall pay the following license tax: In towns of over 25,000 inhabitants or within five miles thereof, $50; all other places, whether incorporated or not, $25.



Section 40-12-43 - Actuaries, auditors, and public accountants.

Each professional actuary, auditor, or public accountant shall pay a license tax of $25 to the state, but no license tax shall be paid to the county. If such business is conducted as a firm or as a corporation in which more than one person above named is engaged, each person so engaged shall pay a license tax of $25.



Section 40-12-43.1 - Added fee for private examining or collecting firms.

Every private examining or collecting firm shall pay a separate annual state license fee of twenty-five dollars ($25), no later than October 1 of each year or within 30 days of entering into a contract with a county or municipality, with proceeds to be paid by the state Comptroller to the Alabama Local Tax Institute of Standards and Training established under Section 40-2A-15, for the administration of the institute's examiner certification program. If the firm has engaged more than one examiner, each such person so engaged shall pay the separate license fee of twenty-five dollars ($25) within 30 days of being hired by the private examining or collecting firm. No private examining or collecting firm shall be issued a license unless it is in compliance with the provisions of Chapter 2A and this section.



Section 40-12-44 - Adding machines, calculating machines, comptometers, etc.

Each person engaged in the business of selling adding machines, calculating machines, comptometers, billing machines, bookkeeping machines, cash registers, typewriters, or similar machines shall pay the following annual privilege tax: In counties of over 100,000 inhabitants, $100; in counties of over 60,000 inhabitants and not over 100,000 inhabitants, $60; in counties of over 40,000 inhabitants and not over 60,000 inhabitants, $40; in counties of 40,000 inhabitants or less, $25.



Section 40-12-45 - Advertising.

All bill posting and advertising companies displaying advertisements in public places, including streetcars, and each person engaged in the business of advertising or bill posting shall pay the following license taxes: In counties having 200,000 inhabitants or over, $150; in counties of less than 200,000 inhabitants and as many as 100,000 inhabitants, $125; in counties of less than 100,000 inhabitants and as many as 75,000 inhabitants, $100; in counties of less than 75,000 inhabitants and as many as 50,000 inhabitants, $50; in counties of less than 50,000 inhabitants and as many as 30,000 inhabitants, $25; in counties of less than 30,000 inhabitants, $15.



Section 40-12-46 - Air-conditioning plants and equipment.

Each person engaged in the business of selling or installing air-conditioning plants or equipment which use or require the use of water connections shall pay, in the county in which is located his principal office, an annual state privilege tax of $100 and a county privilege tax of $50; provided, that in each other county in which such person engages in the business of selling or installing such air-conditioning plants or equipment, he shall pay a state license tax of $10 and a county license tax of $5; provided further, that no person subject to the provisions of this section shall be required to pay the license tax levied hereunder in any county other than where he maintains a regular and established place of business for the purpose of selling or installing such air-conditioning plants or equipment.

Any person other than those persons licensed under paragraph one hereof engaged in the business of selling or installing air-conditioning plants or equipment which do not use or require the use of water connections shall pay an annual state privilege license tax for each place of business as follows: In cities of 100,000 inhabitants or more, $30; in cities of 50,000 and less than 100,000 inhabitants, $20; in cities of 10,000 and less than 50,000 inhabitants, $10; in places of less than 10,000 inhabitants, whether incorporated or not, $5.

As used in this section the term "air-conditioning" means the artificial lowering or raising of temperature or the supplying of fresh air by artificial methods.

Upon the payment of the license prescribed by Section 40-12-84, a contractor who installs air-conditioning plants or equipment shall not be required to pay the license prescribed by this section, nor shall any person who has paid the license prescribed by this section, who accepts contracts only for the installation of air-conditioning plants and equipment and no other type of construction work be required to pay the license prescribed by Section 40-12-84.



Section 40-12-47 - Amusement parks.

Owners and operators of permanent amusement parks which shall be open for the public for not more than five months of each year may be exempted from payment of the license or privilege taxes on amusements or entertainments licensed by this title; provided, that they take out and pay for a license to operate a permanent amusement park at the following rates: In cities or towns of less than 5,000 inhabitants, or within five miles thereof, $25; in cities or towns of 5,000 inhabitants and less than 15,000 inhabitants, or within five miles thereof, $50; in cities of 15,000 and less than 25,000 inhabitants, or within five miles thereof, $100; in cities of 25,000 or more inhabitants, or within five miles thereof, $200. The provision of this title permitting the payment of a half-year license after April 1 shall not apply to this section. No license shall be paid under this section by any town or city which itself owns and operates an amusement park.



Section 40-12-48 - Architects.

Each architect practicing his profession for the public shall pay to the state a license tax of $25, but no license shall be paid to the county. If such business is conducted as a firm or as a corporation in which more than one person above named is engaged, each person so engaged shall pay the amount provided above.



Section 40-12-49 - Attorneys.

(a) Each attorney engaged in the practice of law shall pay an annual license tax to the state, but none to the county. On October 1, 2006, and each year thereafter, the annual license tax shall be three hundred dollars ($300). On and after May 15, 2012, the Board of Bar Commissioners shall by rule determine the amount of the annual license tax. If business is conducted as a firm or as a corporation in which more than one lawyer is engaged, each lawyer shall pay such license tax, but no lawyer shall be required to pay a license tax until the first day of October following admission to the bar. The license tax shall be paid to the Secretary of the Board of Bar Commissioners of the Alabama State Bar. The funds collected for the issuance of the license tax levied shall constitute a separate fund to be disbursed on the order of the Board of Commissioners of the Alabama State Bar. As soon after the first day of each November as practicable, the Secretary of the Alabama State Bar shall certify to the presiding judge of the circuit court having jurisdiction in the county the names of attorneys who have paid the license fee.

(b) The license taxes shall be due and payable on October 1 of each year and shall be delinquent on the following November 1. If a license is delinquent, the Secretary of the Board of Bar Commissioners of the Alabama State Bar shall assess and collect a penalty of 15 percent of the amount of the license. The penalty shall be paid when the license is issued.

(c) Section 40-12-10, relating to the collection and distribution of business license taxes shall not be applicable to license taxes provided in subsection (a).



Section 40-12-50 - Auctioneers.

Auctioneers and apprentice auctioneers shall pay annual license taxes in accordance with Chapter 4 of Title 34.



Section 40-12-51 - Automobile dealers.

Each person dealing in, selling, or purchasing for resale automobiles, trucks, or other self-propelled vehicles shall pay an annual state license as provided in this section and shall pay a county license tax of one half the amount of his state license tax for the use of the counties. The following license taxes shall be paid by each dealer, each agent, or other person, except agents of a dealer who have procured the licenses required in the following section: In cities and towns of 50,000 or more inhabitants, $140; in cities and towns of over 25,000 and not exceeding 50,000 inhabitants, $100; in cities and towns of over 10,000 and not exceeding 25,000 inhabitants, $80; in cities and towns of over 5,000 and not exceeding 10,000 inhabitants, $65; in cities and towns of over 2,500 and not exceeding 5,000 inhabitants, $50; in cities and towns of 2,500 and less inhabitants, $30; in all other places, whether incorporated or not, $30; provided, that a person maintaining more than one place of business in the same city or town for the sale of automobiles, trucks, or other self-propelled vehicles shall pay an additional license tax of one half of the license tax levied on his principal place of business for each additional place of business; provided, that the licensed dealer may maintain a used car lot for the sale or use of secondhand cars without the payment of an additional license tax. Upon the payment of the license tax prescribed in this section, such dealer shall not be required to pay the license tax as provided in Sections 40-12-53 through 40-12-55, 40-12-60, 40-12-62 and 40-12-169.



Section 40-12-53 - Automobile accessory dealers.

Each person selling motor vehicle accessories, including automobile radios, air-conditioning units, motor vehicle parts, motor vehicle batteries and tires, shall pay the following annual license tax in cities of:

Regularly licensed filling stations or garages are not required to pay the above accessories license tax if their stock of accessories at any time does not exceed the wholesale value of $75.



Section 40-12-54 - Automobile garages and shops.

Garages or shops where automobiles or other motor vehicles are repaired, painted, trimmed, or welded for the public shall pay the following license taxes: Each shop where the work is done by one man, $5; each shop where the work is done by two men, $10; each shop where the work is done by more than two men shall pay a license of $10, and an additional license of $5 for each workman in excess of two so employed. Where garage or shop owners do work in shops they shall be counted as workmen. The maximum number of men employed at any time during the license year shall be the basis of computing the license due.



Section 40-12-55 - Automobile storage garages.

For each garage where a charge is made for the storage of motor vehicles there shall be a license tax of $2 for each 1,000 square feet or fraction thereof up to 50,000 square feet. On each 1,000 square feet or fraction thereof in excess of 50,000 square feet, the license tax shall be $1 on each additional square footage of space.



Section 40-12-56 - Automobile storage other than in garages.

Each lot or place other than a storage garage where a charge is made for storage of motor vehicles shall pay the following annual license tax: For each 1,000 square feet or major fraction thereof up to 50,000 square feet, $1; on each 1,000 square feet or major fraction thereof in excess of 50,000 square feet the license tax shall be $.50.



Section 40-12-57 - Automobile tire retreading shops.

Retreading or tire rebuilding shops where motor vehicle tires are retreaded shall pay a license tax of $20.



Section 40-12-58 - Barbers.

Each person engaged in the business of operating a barbershop shall pay a license fee of $2.50 for each chair.



Section 40-12-59 - Baseball parks.

Each owner or lessee of a baseball park where admission fees are charged shall pay the following license taxes: In cities or towns of less than 10,000 inhabitants, or within five miles thereof, $10; in cities or towns of 10,000 and less than 25,000 inhabitants, or within five miles thereof, $25; in cities and towns of 25,000 inhabitants and less than 50,000 inhabitants, or within five miles thereof, $50; in cities and towns of 50,000 inhabitants or more, or within five miles of any such city or town, $100; provided, that when baseball is allowed by law to be played in any city or town on Sunday, the license tax therefor in such city or town shall be double the amount hereinbefore named.

This section shall not apply to baseball parks owned or maintained in good faith by educational institutions located in this state. The provisions of this title permitting the payment of a half-year license after April 1 shall not apply to this section.



Section 40-12-60 - Battery shops.

Each battery shop for the repairing and recharging and selling of batteries shall pay the following license taxes: In cities and towns of over 60,000 inhabitants, $20; in cities and towns of 16,000 inhabitants and not over 60,000 inhabitants, $15; in cities and towns of 5,000 and not over 16,000 inhabitants, $10; in all other places, whether incorporated or not, $5. The above license tax shall not apply unless a complete battery service is rendered. Each manufacturer of batteries shall pay a license tax of $100; provided, that such manufacturer paying the license hereunder shall not be required to pay the license under Section 40-12-172.



Section 40-12-61 - Beauty parlors, etc.

Each person operating what is generally known as a beauty parlor or other place where hairdressing, facial treatments, manicuring, or hair waving is done shall pay a license tax of $10 and for each operator so employed, as follows: In cities of more than 60,000 inhabitants, $6; in cities of less than 60,000 inhabitants and all other places whether incorporated or not, $4. This schedule of fees shall apply to beauty parlor colleges where said colleges engage in beauty parlor work for which a charge is made or material used is charged therefor.



Section 40-12-62 - Bicycles and motorcycles.

Each person other than a licensee under Section 40-12-51 engaging in the business of dealing in, renting, or hiring bicycles or motorcycles shall pay the following license tax: In cities or towns over 20,000 inhabitants, $15; in cities or towns of 10,000 to 20,000 inhabitants, $10; in all other places, whether incorporated or not, $5.



Section 40-12-63 - Blueprint makers.

Each person engaging in the business of making blueprints or developing the same from tracings or drawings for pay shall pay a license tax of $15 for engaging in such business.



Section 40-12-64 - Bond makers.

Each person engaged in the business of making bonds and charging for the same, except guaranty companies or corporations otherwise specifically licensed, shall pay a license tax of $100 per annum. The payment of the license tax required by this section shall authorize the doing of business only in the town, city, or county where paid. No person engaged in the business of making bonds and charging for the same shall be exempt from paying said license tax.



Section 40-12-65 - Bottlers.

Each person engaged in manufacturing, producing, or bottling in bottles or other containers, soda water, carbonated drinks, fruit juices or imitations thereof, flavored milk, and any preparations known as soft drinks shall not use any machine, machines, or apparatus for the filling or bottling of the same until such person shall have first applied, paid for, and obtained from the probate judge a license. The amount of the license tax for each machine shall be graded or proportioned as follows: On each machine bottling, per minute, less than 16 bottles, $40 state license tax and $40 county license tax; 16 and less than 30 bottles, $90 state license tax and $90 county license tax; 30 and less than 40 bottles, $140 state license tax and $140 county license tax; 40 and less than 60 bottles, $200 state license tax and $200 county license tax; and 60 and less than 75 bottles, $300 state license tax and $300 county license tax; 75 and less than 100 bottles, $325 state license tax and $325 county license tax; 100 and less than 150 bottles, $450 state license tax and $450 county license tax; 150 bottles and over, $500 state license tax and $500 county license tax. Where any person has within his bottling plant or place of manufacture more than one bottling machine, then such person shall pay the license herein specified upon every such bottling machine or apparatus whether in actual operation or not; provided, that such bottling machine or apparatus is in an operating condition.

The person applying for such license shall file an application, under oath, stating the name, make, model of his machine, name and address of manufacturer, whether it is low-pressure equipment or high-pressure equipment, or otherwise, contents, capacity of bottles used, and giving its bottling capacity.

"Capacity" shall be based on the number of six and one-half ounce bottles that may be bottled per minute as rated by the manufacturer, or the number of such bottles that are bottled per minute as determined by inspection and actual count, whichever may be greater. Where the machine or apparatus used in the filling and bottling of products covered by this section is also used in the filling and bottling of dairy products, the "capacity" of such machine or apparatus shall be based upon the percentage of time such machine or apparatus is used in the daily operation for the bottling of the products covered by this section. The percentage of time which the machine or apparatus is used for the bottling of products covered by this section shall be determined by inspection and actual count, and where the percentage of time used in the bottling of products covered in this section shall be 20 percent or less of the total operational time, the person so engaged in the bottling of products covered by this section shall pay 20 percent of the amount of the license as proportioned above based upon the number of six and one-half ounce bottles that may be bottled per minute as rated by the manufacturer. Any person using his bottling machinery for the bottling of dairy products and products covered by this section shall be taxed only upon that machine or machines which are used in the bottling of products covered by this section regardless of the number of machines which may be located within his bottling plant or place of manufacture. Bottlers paying the license tax hereunder where such business is engaged in bottling drinks exclusively shall be exempt from payment of transient dealer's license levied under Section 40-12-172 and wholesale bottler's license levied under Section 40-12-70.



Section 40-12-66 - Bowling alleys.

Bowling alleys or tenpin alleys for the use of which money or other compensation is charged shall pay a license tax of $10 for each alley.



Section 40-12-67 - Brokers and agents of iron, railway, etc., supplies.

Each person, other than a merchant paying an ad valorem tax on his stock of goods, who shall as agent or broker sell iron, railway supplies, furnace supplies, or mining supplies, shall pay a privilege tax of $25.



Section 40-12-68 - Brooms, brushes, mops, etc.

Each person operating a manufactory plant for the making of brooms, brushes, mops, or similar articles shall pay a license tax of $10; provided, that this shall not apply to blind persons. Such license tax shall not apply where not more than three persons are employed for the making of said brooms.



Section 40-12-69 - Cereal beverages, carbonated or other soft drinks - Retailers.

(a) Each person engaged in the business of selling at retail cereal beverages, carbonated or other soft drinks in bottles, cans, or other sealed containers shall pay an annual license tax of $2.50.

(b) Each person engaged in the retail business of selling soft drinks in whatever form, by means of taps or other dispensing devices, shall pay annually the following license taxes: In unincorporated places, and towns and cities of not over 5,000 inhabitants, $10; in cities and towns of over 5,000 and not over 15,000 inhabitants, $15; in cities of over 15,000 and not over 25,000 inhabitants, $20; in cities of more than 25,000 inhabitants, $25. A person licensed under this subsection shall be thereby also licensed to sell at retail cereal beverages, carbonated or other soft drinks in bottles, cans, or other sealed containers without the payment of the license imposed in subsection (a) of this section.



Section 40-12-70 - Cereal beverages, carbonated or other soft drinks - Wholesalers.

Each person engaged in the business of selling at wholesale nonalcoholic, carbonated, or other soft drinks shall pay an annual license tax of $50; provided, that bottlers who have taken out the bottle license for operating plants in this state shall not be liable under this section, nor shall such bottlers be liable for any county or state license under Section 40-12-174, nor as transient vendors or dealers or peddlers.



Section 40-12-71 - Certified public accountants.

(a) In lieu of any other privilege license fees levied under the revenue laws of the State of Alabama, each person who holds a certificate as a certified public accountant and who is a resident of the State of Alabama and who is engaged in the practice of public accounting in the State of Alabama shall pay an annual license fee of $25, but no license fee shall be paid to the county. Such license shall be obtained from the probate judge or licensing agency in the county where the business of a certified public accountant is located and shall be due and delinquent as provided by Section 40-12-26. All money paid into the treasury for license under this section shall be deposited in the State Treasury to the credit of the Alabama State Board of Public Accountancy and shall constitute a separate fund to be disbursed as provided in subsection (b) of this section.

(b) The fund provided by subsection (a) of this section shall be used by the Alabama State Board of Public Accountancy to defray the expenses for administering and enforcing the laws of the State of Alabama pertaining to the practice of public accounting and the other necessary purposes and expenses of said board not otherwise available and provided pursuant to Section 34-1-3; and the said Alabama State Board of Public Accountancy shall have the power to direct the disbursement of said fund, which shall be paid on the warranty of the state Comptroller upon certificate or voucher of the secretary of said board, approved by the chairman or vice-chairman of said board. No funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Article 4 of Chapter 4 of Title 41, and only in amounts as stipulated in the general appropriations bill.

(c) No license fee as herein provided shall be due or payable by any certified public accountant employed by any state or federal government agency, educational institution, or industry, who does not perform public accounting service for which he is paid.



Section 40-12-72 - Cigars, cigarettes, cheroots, etc. - Retailers.

Each retail dealer in cigars, cheroots, stogies, cigarettes, smoking tobacco, chewing tobacco, or snuff, or any substitute therefor, either or all, shall pay to the state the following privilege license tax: In cities of 25,000 inhabitants and over, $15; in cities or towns of 10,000 inhabitants and less than 25,000 inhabitants, $10; in cities or towns of 5,000 inhabitants and less than 10,000 inhabitants, $5; in cities or towns of 2,000 inhabitants and less than 5,000 inhabitants, $3; in all other places, whether incorporated or not, $2. This privilege license tax is levied on each place of business owned or operated by retail dealers, whether under the same roof or not. The phrase "retail dealer" as used in this section shall include every person, firm, corporation, club, or association, other than a wholesale dealer as defined in Section 40-12-73, who shall sell or store or offer for sale any one or more of the articles enumerated herein, irrespective of quantity or amount, or the number of sales. The privilege license tax herein defined shall be in addition to the sales tax as provided in Section 40-25-2.



Section 40-12-73 - Cigars, cigarettes, cheroots, etc. - Wholesalers.

Each wholesale dealer in cigars, cheroots, stogies, cigarettes, smoking tobacco, chewing tobacco, snuff, or any substitute therefor, either or all, shall pay one privilege license tax to the state of $100 and $5 to each county in which such wholesale dealer does business. The phrase "wholesale dealer" as used in this section shall include persons, firms, corporations, clubs, or associations who shall sell or store or offer to sell any one or more of the articles enumerated herein to retail dealers for the purpose of resale only. The privilege license tax herein levied shall be in addition to the sales tax as provided in Section 40-25-2.



Section 40-12-74 - Circuses.

Each person operating a circus shall pay the following license tax: Where the seating capacity of the circus is less than 2,000, $50; where the seating capacity is 2,000 and less than 4,000, $100; where the seating capacity is 4,000 or more, $200; and the license tax hereinabove provided shall include the license tax for a menagerie accompanying the circus. The payment of the proper license tax, as is herein provided, will entitle the circus to operate for one week in the same place and at the same time on the same license.



Section 40-12-75 - Cleaning and pressing establishments.

Each person conducting what is commonly known as a cleaning or pressing business, where wearing apparel is cleaned or pressed, shall pay a license tax of $5 in all places of less than 10,000 inhabitants, whether incorporated or not; in cities or towns of 10,000 inhabitants and less than 50,000 inhabitants, $10; in cities of 50,000 inhabitants or more, $15; provided, that where dyeing is done singularly or in conjunction with the cleaning and pressing business, $10 additional. Each place maintained or operated for the reception or collection of such articles and not at the location of such pressing, cleaning, or dyeing plant paying a license as such shall pay a license tax of $5. A person not having a place of business within the State of Alabama where such work is actually performed shall pay a license tax of $15 for the reception and collection of such articles.



Section 40-12-76 - Coal and coke dealers - Maintaining yards.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-77 - Coal and coke dealers - Not maintaining yards.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-78 - Coffins and caskets - Manufacturers.

Each manufacturer of coffins or caskets shall pay a license tax of $100. This license tax shall not apply to any person who manufactures coffins or caskets without the assistance of any other person or without the assistance of hired labor and which coffins or caskets retail for not exceeding $10. This section shall not apply to local wood-working plants or carpenter shops whose principal business is not the manufacturing of coffins or caskets and who make coffins for paupers for local governing bodies or for charity.



Section 40-12-79 - Coffins and caskets - Dealers and agents.

Each dealer in coffins or caskets and each agent or person taking or soliciting orders for retail deliveries of coffins or caskets shall pay the following license tax: In unincorporated places or towns of 1,000 inhabitants or less, $10; in towns and cities of over 1,000 inhabitants and not exceeding 7,000 inhabitants, $20; in cities of over 7,000 and not exceeding 35,000 inhabitants, $50; in cities of over 35,000 inhabitants, $100.



Section 40-12-80 - Collection agencies.

Each collection agency shall pay the following license tax: In towns and cities of 20,000 or more inhabitants, $100; in towns and cities of less than 20,000 inhabitants, $25. Each person who shall employ agents to solicit claims for collection from persons, firms, or corporations in the state shall be deemed a collection agency within the meaning of this section. This section shall not apply to any person who is excluded from the definition of the term "debt collector" under the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692a(6).



Section 40-12-81 - Commission merchants or merchandise brokers.

Each commission merchant or merchandise broker shall pay one state license tax of $25 and one county license tax of $12.50. Such payment shall be made in the county in which such commission merchant or merchandise broker maintains his principal place of business. Such license shall authorize such commission merchant or merchandise broker to do business in any county of the state without the payment of any further state or county license tax. The payment of the license tax in one county of the state as evidenced by the license certificate of the probate judge shall be sufficient.



Section 40-12-82 - Concerts, musical entertainments, etc.

For each concert, musical entertainment, public lecture, or other public entertainment where charges are made for admission, or for the use of any instrument or device or the participation in any exercises or entertainment not given wholly for charitable, school, or religious purposes and not otherwise provided for, the license tax shall be $10; but this provision shall not apply to exhibitions or entertainments given in theaters when the owners or managers thereof have taken out licenses as owners or managers; and provided further, that this license tax shall not be charged for any lecture course given as part of the course of instruction in any educational institution; provided further, that the provisions of this section shall not apply to chautauquas, lecture lyceums, or exhibits held under the auspices of religious or charitable associations. In all cases where such exhibitions shall be in the nature of a continuous show or performance, the license tax shall be $5 per day, $15 per week or $30 per month.



Section 40-12-83 - Conditional sales contracts, drafts, acceptances, etc.; dealers in.

(a) Each person engaged in discounting or buying conditional sales contracts, drafts, acceptances, notes, or mortgages on personal property shall pay an annual license tax as follows: Employing capital of $50,000 or less, $5; $50,000 to $100,000, $10; $100,000 to $150,000, $15; $150,000 to $300,000, $25; $300,000 to $500,000, $100; $500,000 and up, $300, the payment of which shall be sufficient to engage in business in any county of the state except the county in which the principal office is located, in which case the county license tax shall be one half of the above schedule.

(b) Each person engaging in business of lending money on salaries or making industrial or personal loans shall pay an annual license tax of $100 for each county in which he engages in business.



Section 40-12-84 - Construction companies or contractors.

Any person, firm, or corporation accepting orders or contracts for doing any work on or in any building or structure requiring the use of paint, stone, brick, mortar, wood, cement, structural iron or steel, sheet iron, galvanized iron, metallic piping, tin, lead, electric wiring, or other steel, or any other building material, or accepting contracts to do any paving or curbing on sidewalks or streets, public or private property, using asphalt, brick, stone, cement, wood, or other composition, or accepting orders for or contracts to excavate earth, rock, or other material for foundations or any other purpose, or accepting orders or contracts to construct any sewer of stone, brick, terra cotta, or other material, or accepting contracts to construct highways, bridges, dams, or railroads, shall be deemed a contractor. Every contractor shall procure from the probate judge of the county in which he has his principal office a license to carry on the business of a contractor; provided, that if such contractor has no such office in this state, then he shall procure such license from the probate judge of the county where the contract is to be performed. Every such contractor shall pay a license tax to be ascertained on the basis of the gross amount of all orders or contracts accepted, exclusive of orders or contracts pertaining to state or county road and bridge projects, as follows: If the gross amount of all orders or contracts accepted aggregates $5,000 and not exceeding $10,000, he shall pay the sum of $10; if the amount of such orders or contracts is more than $10,000 and does not exceed $20,000, $15; if the amount of such orders or contracts exceeds $20,000 and does not exceed $50,000, $25; if the amount of such orders or contracts exceeds $50,000 and does not exceed $100,000, $50; if the amount of such orders or contracts exceeds $100,000 and does not exceed $150,000, $150; if the amount of such orders or contracts exceeds $150,000 and does not exceed $200,000, $200; if the amount of such orders or contracts exceeds $200,000, $250; and, when such contractor shall have obtained a license for any year for which he has paid a license tax of less than the maximum above prescribed, he shall not accept any contract or contracts during such year, the aggregate amount of which exceeds the maximum amount for which his license was obtained, unless and until he shall have paid such additional sum as will make the total license tax paid by him for that year sufficient to cover the aggregate amount of such contract or contracts as prescribed above; and unless he pays such additional sum he shall be deemed to be acting without a license. The payment of the license tax in one county in the state, as evidenced by the license or official certificate of the probate judge, shall be sufficient.



Section 40-12-85 - Cotton buyers.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-86 - Cotton compresses.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-87 - Cottonseed oil mills, cotton mills, factories, etc.

Every person operating a cottonseed oil mill; cotton mill; cloth mill; towel factory; garment factory; yarn mill; hosiery mill; peanut mill; peanut oil mill; peanut shelling plant; paper mill; pulp mill; mill manufacturing sheeting, rugs, bags, hats, cement, carpets, lime, plaster, soap, chemical, acid (other than fertilizer) explosive; and all mills manufacturing any finished or semifinished products of tobacco, thread, yarn, cloth, fur, felt, nylon, paper, jute, rubber, iron, iron ore, copper, brass, tin, coal, coke, sand, cement, glass, clay, slag, aluminum, bauxite, ore, grain, other than what is commonly called a grist mill, oats, corn, rye, synthetic rubber, stone, oil, crude oil, tar, resin, asphalt, paraffin, plastics, fibers, straw, cellulose, or other factory where materials are woven, made, or assembled shall pay the following license tax: $10 where the investment for plant, equipment, supplies, and fixtures is less than $15,000; $20 where the investment for plant, equipment, supplies, and fixtures is $15,000 and less than $25,000; $30 where the investment for plant, equipment, supplies, and fixtures is $25,000 and less than $50,000; $50 where the investment for plant, equipment, supplies, and fixtures is $50,000 and less than $100,000; $100 where the investment for plant, equipment, supplies, and fixtures is $100,000 and less than $500,000; $150 where the investment for plant, equipment, supplies, and fixtures is $500,000 and less than $1,000,000; $200 where the investment for plant, equipment, supplies, and fixtures is $1,000,000 and over. Such investment shall be the total capital employed in such plant, and the person applying for such license shall furnish a sworn statement showing the amount of the investment and shall accompany the same with a statement taken from the books of the company, showing the amount of such investment, and such books shall at all times be subject to the inspection of the Department of Revenue or its agents. The license taxes levied under this section shall not apply where the factory, mill, or plant which would be licensed by this section is covered by a specific license under this article.



Section 40-12-88 - Cotton warehouses.

Each person operating a warehouse or yard for the storage of cotton for compensation shall pay a license tax to the state as follows: Every such warehouse storing not more than 5,000 bales in the preceding calendar year, $20; more than 5,000 and not more than 10,000 bales, $40; more than 10,000 and not more than 15,000 bales, $60; more than 15,000 and not more than 20,000 bales, $100; more than 20,000 and not more than 30,000 bales, $150; more than 30,000 bales, $200.



Section 40-12-89 - Credit agencies.

(a) Each person, firm, or corporation inquiring into and reporting on the credit and standing of persons, firms, or corporations in this state shall pay the following license tax:

(1) In each county where the population exceeds 300,000, a state license tax of $200 for each place of business and a county license tax of $50;

(2) In each county where the population exceeds 200,000, but is not more than 300,000, a state license tax of $150 for each place of business and a county license tax of $50;

(3) In each county where the population exceeds 100,000, but is not more than 200,000, a state license tax of $100 for each place of business and a county license tax of $25;

(4) In each county where the population exceeds 50,000, but is not more than 100,000, a state license tax of $50 for each place of business and a county license tax of $25; and

(5) In all other counties, $25 to the state for each place of business and $12.50 to the county.

(b) This section shall not apply to mutual trade organizations where credit information is exchanged among members at actual cost of service.

(c) Where any person shall pay to the state the license tax of $200 for an office which supervises the operations of suboffices under its jurisdiction, no additional state license tax shall be due for such suboffice, but a county license tax of $50 shall be paid in each county in which a suboffice is located.

(d) The population shall be according to the last or any subsequent federal decennial census.



Section 40-12-90 - Creosoting, etc.

Each person operating a creosoting or other preservative treatment plant, where crossties, crossarms, poles, posts, or other lumber or timbers are creosoted or treated shall pay a license tax based on the capital invested in such plant for equipment, raw materials, finished materials, supplies, realty, and all personalty, as follows: Where the capital invested is less than $5,000, $20 for the state and $10 for the county; where the capital invested is $5,000 and less than $25,000, $50 for the state and $25 for the county; where the capital invested is $25,000 and less than $50,000, $75 for the state and $37.50 for the county; where the capital invested is $50,000 or over, $100 for the state and $50 for the county.



Section 40-12-91 - Delicatessen shops.

Each delicatessen where cooked foods are sold for consumption other than on the premises shall pay a license tax of $10.



Section 40-12-92 - Dentists.

Each person practicing the profession of dentistry in cities or towns of over 25,000 inhabitants shall pay an annual license tax of $25; in cities or towns of more than 5,000 and not exceeding 25,000 inhabitants, $15; in cities or towns of more than 1,000 and not exceeding 5,000 inhabitants, $10; in all other places whether incorporated or not, $5; but no license shall be paid the county. If such business is conducted as a firm or as a corporation in which more than one dentist is engaged, each dentist so engaged shall pay the license tax as above stated; provided, that the license tax imposed by the section shall not apply until such dentist shall have practiced his profession as long as two years. Seventy-five percent of all moneys paid into the Treasury for licenses under this section shall be paid to the secretary-treasurer of the Board of Dental Examiners each year. Such amounts shall be paid annually upon the warrant of the Comptroller drawn on the Treasury; said funds shall be used by the Board of Dental Examiners to defray the expenses of enforcing the laws of the State of Alabama relating to the practice of dentistry, for other necessary purposes and expenses of such board and in the promotion of the arts and science of dentistry in the State of Alabama. As soon after the first day of each year as practicable, the State Treasurer shall certify to the secretary-treasurer of the Board of Dental Examiners the names of dentists who have paid such license fee.



Section 40-12-93 - Detective agencies.

Each person engaged in the business of operating a detective agency, or each company or corporation doing business as such in this state, shall pay a license tax of $100. Each person so engaged who also solicits or receives notes or accounts for collection shall pay an additional license tax of $100.



Section 40-12-94 - Developing and printing films.

Each person engaged in the business of developing and printing Kodak plates or films, or camera plates or films, or other photographic films or plates shall pay a license tax of $5; provided, that this license tax shall not be applicable to any person paying the photographer's license tax levied by this title.



Section 40-12-95 - Devices for testing skill and strength used for profit.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-96 - Directories.

Each person compiling, selling, or offering for sale directories shall pay to the state license taxes as follows: For each city or town of 100,000 inhabitants or over, $150; in cities or towns of 50,000 and less than 100,000 inhabitants, $75; in cities or towns of 20,000 and less than 50,000 inhabitants, $50; in cities and towns of less than 20,000 inhabitants, $15; provided, that this section shall not apply to directories issued by any person in connection with or as a part of a business for which a general license tax is provided.



Section 40-12-97 - Electric refrigerators, electric or gas heaters, etc.

For each dealer in electric, gas, or other mechanical refrigerators, electric or gas heaters, electric or gas water heaters, electric or gas stoves, or for each electrical or gas repair shop, or electrical or gas supply shop there shall be paid a license tax as follows: In cities of 100,000 inhabitants or over, $30; in cities of 50,000 and less than 100,000 inhabitants, $20; in cities of 10,000 and less than 50,000 inhabitants, $10; and in places of less than 10,000 inhabitants, whether incorporated or not, $5.



Section 40-12-98 - Embalmers.

Each embalmer shall pay an annual license tax of $10.



Section 40-12-99 - Engineers.

Each person practicing for the public the profession of civil, electrical, mining, mechanical, or radio engineering shall pay an annual license tax of $20 to the state, but no license shall be paid to the county. If such business is conducted as a firm or corporation in which more than one engineer is engaged, each engineer so engaged shall pay a license tax of $20. No such engineer shall be required to pay this license tax until after he has practiced his profession for two years in this state or elsewhere. An engineer who is an employee of the state or of any county or municipality at a fixed salary and who engages in no other engineering work for compensation is not subject to this license tax when so employed.



Section 40-12-100 - Fertilizer factories.

Each person owning or operating any fertilizer factory shall pay a license tax as follows: In which the capital invested does not exceed $25,000, $50; in which the capital invested exceeds $25,000 and does not exceed $50,000, $100; in which the capital invested exceeds $50,000 and does not exceed $100,000, $200; in which the capital invested exceeds $100,000, $250 for each factory. Each fertilizer mixing plant shall pay a license tax of $15.



Section 40-12-101 - Fire, closing out, etc., sales.

Each person, other than the original bona fide owners, selling goods, wares, or merchandise as an insurance, bankruptcy, mortgage, insolvent, assignee's, executor's, administrator's, receiver's, trustee's, removal, or closing out sale, or a sale of goods, wares, and merchandise damaged by fire, smoke, water, or otherwise, shall pay a license tax of $100. The provisions of this section shall not apply to sheriffs, constables, or other public or court officers or to any other persons acting under the license, discretion, or authority of any court, state or federal, selling goods, wares, or merchandise in the course of their official duties.



Section 40-12-102 - Fireworks.

Each dealer in fireworks such as roman candles, sky rockets, torpedoes, firecrackers, cannon crackers, cap guns, devil wheels, and such other articles commonly known as fireworks shall pay the following license tax: In cities, or within two miles of said cities, of 25,000 population or more, $50; in cities, or within two miles of said cities, of 10,000 population and not more than 25,000, $30; in cities, or within two miles of said cities, of 5,000 to 10,000 population, $20; and in all other places, whether incorporated or not, $10.



Section 40-12-103 - Flying jennies, merry-go-rounds, etc.

For each flying jenny, called also hobbyhorses, and merry-go-rounds, roller coasters, or other devices of like character, there shall be paid a license tax of $50 per year, $20 for each month or $5 for each week in each place in which such device is operated, whether incorporated or not.



Section 40-12-104 - Fortunetellers, palmists, clairvoyants, etc.

Each fortuneteller, palmist, clairvoyant, astrologer, phrenologist, or crystal gazer, where any fee is charged directly or indirectly or any gratuity is accepted, shall pay a license tax of $40.



Section 40-12-105 - Fruit dealers.

Each person selling fruit from a fruit stand, store, or other established place of business shall pay a license tax as follows: In cities or towns of over 10,000 inhabitants, $10; and in all other places, whether incorporated or not, $5. This section shall not apply to regular merchants carrying fruit as a part of their stock of merchandise who do not display same in front of their place of business and whose ad valorem assessment on the stock of merchandise at the place where such fruit is sold is in excess of $100.



Section 40-12-106 - Gasoline stations and pumps.

Each person operating for profit a gasoline filling station or pump in cities or towns, or within three miles thereof, shall, on October 1, of each year, pay the following annual privilege tax: In cities of 100,000 inhabitants and over, where only one pump or filler is used, $28 and, for each additional pump, $21; in cities or towns of 40,000 inhabitants and less than 100,000 inhabitants, where only one pump or filler is used, $21 and, for each additional pump, $14; in cities or towns of 12,000 inhabitants and less than 40,000, where only one pump or filler is used, $18 and, for each additional pump, $10; in cities or towns of 5,000 inhabitants and less than 12,000, where only one pump or filler is used, $14 and, for each additional pump, $7; in incorporated towns of 1,000 inhabitants and less than 5,000, where only one pump or filler is used, $7 and, for each additional pump, $5; in incorporated towns of less than 1,000 inhabitants, $3.50 and, for each additional pump, $2.50; and in all other places, whether incorporated or not, $2.50 and, for each additional pump, $2.50.



Section 40-12-107 - Glass.

Each person whose principal business is the selling of plate glass or other glass shall pay the following license tax: In cities of 100,000 inhabitants or more, $50; in cities or towns of more than 30,000 and under 100,000 inhabitants, $35; in cities or towns of more than 7,000 and under 30,000 inhabitants, $20; in all other places, $10.



Section 40-12-108 - Golf, miniature golf, etc., courses.

Each person operating a golf course or courses where the game of golf, miniature golf, or a similar game is played, either indoors or out, where a charge is made, shall pay the following license tax: Iin towns and cities of 500 and not exceeding 10,000 inhabitants, or within 10 miles of the city limits thereof, $10 for each golf course and $5 for each table or course where miniature golf or a similar game is played; in towns or cities of over 10,000 and not exceeding 35,000 inhabitants, or within 10 miles of the city limits thereof, $20 for each golf course and $10 for each table or course where miniature golf or a similar game is played; in cities having more than 35,000 inhabitants, or within 10 miles of the city limits thereof, $40 for each golf course and $15 for each table or course where miniature golf or a similar game is played; and in all other places, whether incorporated or not, for each golf course $5 and for each table or course where miniature golf or a similar game is played, $2.50. This section shall not apply to municipally owned and operated golf courses or tables, nor to regularly organized clubs or other private organizations maintaining and operating a golf course or tables for the use of its members only.



Section 40-12-109 - Hat-cleaning establishments.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-110 - Hide, fur, etc., dealers.

Each person dealing in hides or furs, whether principal business or not, shall pay the following license tax: In counties of 100,000 inhabitants or over, $25; in counties of 40,000 inhabitants and less than 100,000 inhabitants, $20; and in counties of less than 40,000 inhabitants, $15. The license herein fixed shall not apply to persons dealing in cattle, sheep, goat, or horse hides.



Section 40-12-111 - Horse show, rodeo, or dog and pony shows.

Every horse show, rodeo, dog and pony show, or like exhibition or show, where any charge is made therefor, shall pay a license tax of $25 for each day of performance.



Section 40-12-112 - Horse, mule, etc., dealers.

Each person engaged in the business of buying, selling, or exchanging horses, mules, jacks, or jennets shall pay a license tax of $20 in each county where such person engages in said business.



Section 40-12-113 - Ice cream.

Each manufacturer of ice cream who sells any part of his output at wholesale shall pay the following license tax: In cities of 35,000 inhabitants and more, $50; in cities of less than 35,000 and not less than 7,000 inhabitants, $10; and in all other places $5. Nothing in this section shall apply to soda fountains and places of like character where the owner or proprietor manufactures ice cream exclusively for service at his established place of business.



Section 40-12-114 - Ice factories.

Each ice factory shall pay an annual license tax of $1 for each ton capacity per day.



Section 40-12-115 - Innkeepers and hotels.

Each person keeping a public inn or lodginghouse of five or more bedrooms where transient guests are lodged for pay shall be deemed for the purposes of this title to be engaged in the business of keeping a hotel. A transient guest is one who puts up for less than one week at such hotel, but such a house is no less a hotel because some of the guests put up for longer periods than one week. Every person keeping a hotel, as defined in this section, shall pay an annual license tax as follows: Hotels with five rooms and not over 15 rooms, $.50 for each room; hotels with over 15 and less than 50 rooms, $1 for each room; hotels with 50 rooms and less than 100 rooms, $1.50 for each room; and hotels with 100 rooms and over, $2 for each room. If meals, food or refreshments are served to the general public and charged for, then the additional license required to be paid by restaurants, cafes, lunch counters, and public eating houses shall be paid. Where cottages or annex are operated in connection with or rented by such hotel, this section shall apply to the total of the rooms in the hotel and the cottages and annex.



Section 40-12-116 - Junk dealers.

(a) Each junk dealer shall pay the following license tax: in all places of less than 1,000 inhabitants, whether incorporated or not, $10; in towns of 1,000 inhabitants and less than 3,000 inhabitants, or within 10 miles thereof, $20; in cities and towns of 3,000 and less than 10,000 inhabitants, or within 10 miles of the city limits thereof, $30; in cities and towns of 10,000 and less than 20,000 inhabitants, or within 10 miles of the city limits thereof, $50; in cities and towns of 20,000 inhabitants and less than 50,000 inhabitants, or within 10 miles of the city limits thereof, $75; and in cities and towns of 50,000 inhabitants and over or within 10 miles of the city limits thereof, $150. Each junk dealer, his clerk, agent or employee shall keep a book open to inspection in which he shall make entries of all articles of railroad iron or brass, pieces of machinery and plumbing material, automobiles, automobile tires, parts, and accessories, or other articles purchased by him, together with the name of the party from whom purchased; and, upon failure to keep such book or record and produce it on demand, the dealer shall forfeit his license. Each junk dealer, his clerk, agent or employee to whom any new and unused articles or railroad brass and iron, pieces of machinery, automobiles, automobile tires, parts and accessories, or other articles shall be presented for sale shall notify the police authorities that such articles are offered for sale within a reasonable time thereafter, otherwise, his license shall be forfeited. Any junk dealer whose place of business is within 10 miles of more than one city shall pay the license as provided herein for the larger of the cities within 10 miles.

(b) Any person or company operating car crushing equipment, other than licensed junk dealers, automotive dismantlers, and parts recyclers and secondary metals recyclers as defined in Section 13A-8-30, shall pay a license fee, on an annual basis, of two hundred dollars ($200) per piece of car crushing equipment. The provisions of this title permitting the payment of a half-year license after April 1 shall not apply to this section. Furthermore, any additional car crushing equipment acquired during the license year shall require an additional license in accordance with this section. Anyone operating car crushing equipment without a license shall be guilty of a Class C felony and such equipment shall be subject to forfeiture to law enforcement. Upon proper process and hearing as required by the State of Alabama in forfeiture proceedings, including notifying any lienholders, the car crushing equipment may be seized and held for forfeiture, as described in Section 32-8-87. In addition to any punishment rendered, each person convicted shall be subject to the laws regarding restitution of the state. For purposes of this section, car crushing equipment means a machine that compacts or flattens a motor vehicle into a crushed motor vehicle and is designed to be transported on a highway; and a crushed motor vehicle means a motor vehicle, the frame or unibody of which is compacted or flattened so that it no longer resembles any particular year, model, or make of motor vehicle and is less than half of the motor vehicle's original volume as measured in cubic feet.



Section 40-12-117 - Laundered towel, apron, etc., rentals; diaper services.

(a) Each person renting or supplying laundered towels, aprons, coats, linens or supplying other similar service, except those persons engaged in the business of renting diapers who do not rent or supply laundered towels, aprons, coats or linens shall pay the following license tax: In cities of 100,000 inhabitants or over, $50; in cites or towns of 60,000 and less than 100,000 inhabitants, $35; in cities or towns of 25,000 and less than 60,000 inhabitants, $25; in cities and towns of 10,000 and less than 25,000 inhabitants, $15; and all other places, whether incorporated or not, $10. This section shall not apply to regular laundries which have paid the license taxes on laundries levied by this title.

(b) Each person furnishing diaper service or laundered diapers shall pay a license tax of $50 in the county in which he maintains his principal place of business and shall pay a license tax of $7 in each county wherein he engages in the business of furnishing diaper service or laundered diapers other than the county of his principal place of business.



Section 40-12-118 - Laundries.

Each person, firm or corporation who operates what is commonly known as a power or steam laundry shall pay the following license tax: In cities and towns of 35,000 inhabitants and over, $60; in cities and towns of less than 35,000 and not less than 15,000 inhabitants, $30; in cities and towns of less than 15,000 and not less than 5,000 inhabitants, $15; and in all other places, whether incorporated or not, $10. Self-service laundries or concerns commonly known as launderettes shall pay a license tax of 25 percent of the power or steam laundry license. Each laundry operated by hand power shall pay a license tax of $10; provided, that no license shall be required of a person commonly known as a "washwoman." Hotels which operate laundries exclusively for their own guests shall pay a license tax of 25 percent of the foregoing enumerated amounts for power or steam laundries. A person not having a place of business within the State of Alabama where such work is actually performed shall pay a license tax of $25 for the reception or collection of laundry.



Section 40-12-119 - Legerdemain and sleight of hand.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-120 - Lightning rods.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-121 - Lumber and timber dealers.

Each wholesale dealer or jobber of lumber and timber and each wholesale dealer in lumber and timber on commission whether maintaining an established place of business or not shall pay a license tax of $100. A sawmill operator, regularly licensed under Section 40-12-154, shall not become liable for the license tax imposed by this section by reason of his purchasing partially manufactured lumber from other sawmills, if the processing of said partially manufactured lumber is completed at the plant of the sawmill operator so purchasing the same and the lumber is thereafter shipped or sold in the same manner as lumber manufactured at the plant of such operator; provided, that such purchases do not exceed in volume the lumber manufactured by such operator at his own plant or plants.



Section 40-12-122 - Lumberyards.

Each person operating a lumberyard shall pay the following license tax: In cities of 100,000 inhabitants and over, $75; in cities of less than 100,000 and not less than 35,000 inhabitants, $40; in cities of less than 35,000 and not less than 7,000 inhabitants, $25; in cities of less than 7,000 inhabitants and not less than 1,000 inhabitants, $10; and in all other places, whether incorporated or not, $5. This section shall not apply to a regularly licensed sawmill selling lumber at retail at its plant.



Section 40-12-123 - Machinery repair shops.

Each person operating a shop for the repair or rebuilding of machinery or making parts therefor for the public and charging for same shall pay the following license tax: In cities or towns of 100,000 or more inhabitants, $40; in cities or towns of 50,000 and less than 100,000 inhabitants, $25; in cities or towns of 15,000 and less than 50,000 inhabitants, $15; and in all other places, whether incorporated or not, $5. This license shall not apply to what is commonly known as a blacksmith shop or to shops repairing automobiles where a garage license or an automobile repair license has been taken out.



Section 40-12-124 - Manicurists, hairdressers, etc.

Each person engaging in the business of manicuring, hairdressing or administering facial treatments shall pay a license tax of $5; provided, that this section shall not apply to such persons employed in beauty shops and beauty shop colleges, paying the license tax as provided under Section 40-12-61.



Section 40-12-125 - Mattresses, cushions, pillows, etc.

Each person engaging in the business of manufacturing or upholstering cushions, mattresses, pillows, or rugs, or the renovating, cleaning or reworking of same, shall pay for the privilege of engaging in such business, $15; provided, that the license tax shall be $5 in towns of 3,000 or less population.



Section 40-12-126 - Medicine, chemistry, bacteriology, etc.

Each person engaged in the practice of medicine, chemistry, bacteriology, roentgenology, or other similar profession, except chemists, bacteriologists, and roentgenologists employed full time by physicians, nonprofit scientific institutions, and hospitals, and except doctors employed exclusively by a medical college, shall pay the following annual license tax: In cities or towns of over 5,000 inhabitants, $25; 1,000 to 5,000 inhabitants, $10; all other places, whether incorporated or not, $5, but no license tax shall be paid to the county. If such business is conducted as a firm or as a corporation in which more than one person is engaged, each person so engaged shall pay the license tax as above stated. The license tax imposed by this section shall not apply until such person shall have practiced his or her profession as long as two years. Two fifths of the annual license tax herein levied shall remain in the Treasury and shall constitute a separate fund to be disbursed by the Treasurer as follows: All of such fund arising from licenses paid in each of the separate counties of the state shall be set aside in a separate fund for such county and shall be disbursed by the Treasurer, on the order of the board of censors of the medical society of such county, if there is such organization in such county.



Section 40-12-127 - Mimeographs, duplicating machines, dictaphones, etc.

Every person engaged in the business of selling or soliciting orders for the sale or purchase of mimeographs, duplicating machines, dictaphones, teletypes, or other similar machines, and except any person regularly employed by a said agent of or dealer in which said agent of or dealer in has paid the privilege tax or license tax herein provided for, the following annual privilege tax shall be levied and collected: In counties of over 100,000 inhabitants, $30; in counties of over 60,000 inhabitants and not exceeding 100,000 inhabitants, $20; in counties of over 40,000 inhabitants and not exceeding 60,000 inhabitants, $15; and in counties of 40,000 inhabitants and less, $10. Such license shall not authorize such agent or dealer to do business in any other county than that in which the license is issued, but if such agent or dealer shall do business in any other county than that in which he has secured the license above provided, he shall pay an additional license in each such county where he solicits business of one fourth of the above enumerated amounts.



Section 40-12-128 - Mining of iron ore - Levy and amount of tax; limitation of actions.

Every person engaged in the business of mining iron ore or operating an iron ore mine in the State of Alabama shall pay to the State of Alabama a license or privilege tax by the twentieth of each month for the privilege of operating said iron ore mine during the current month in which such payment is due an amount equal to $.03 per ton, of 2,240 pounds, on all iron ore mined during the last preceding month in which said mine was operated according to the run of the mine, whether such mine is an open mine or an underground mine, but no such tax shall be paid to any county in this state. Railroad weights shall govern where said iron ore is loaded on railroad cars in determining the amount of iron ore mined. In order that the industrial development of the state may be best preserved and promoted and in order that any deleterious effect of the tax levied in this section may be minimized, the Department of Revenue is authorized and empowered to lower, with the approval of the Governor, as in its knowledge of prevailing conditions may, from time to time prove expedient and advisable for the best welfare of the state, but not to raise, the rate on which the tax is computed. Any action by the state for the recovery of the tax levied under this section shall be commenced, or the assessment therefor made, within 12 months from the shipment by any means of such iron ore from the mine. Unless commenced within such period, the same shall be forever barred.



Section 40-12-129 - Mining of iron ore - Report of operators.

Every person, partnership, joint stock company, or association engaged in the business of mining iron ore or coal in this state shall, by the twentieth day of each month, make a report, duly sworn to before some officer authorized to administer oaths, to the Department of Revenue of the number of tons of iron ore or coal mined during the preceding month according to the run of the mine and where mined by such person in this state. Every person engaged in operating or assisting to operate in any capacity whatsoever any coal or iron ore mine in this state, upon the output of which a report has not been made as provided herein upon which the license or privilege tax has not been paid and is past due, shall be guilty of a misdemeanor and, upon conviction therefor, shall be fined not less than $10 nor more than $500, and may also be sentenced to hard labor for the county for not more than six months.



Section 40-12-130 - Mining of iron ore - Report of persons receiving products.

Every person or corporation receiving coal or iron ore from any mine in this state for transportation or use shall render to the Department of Revenue by the twentieth day of each month a statement in writing, duly sworn to by some person having knowledge of the facts before some officer authorized by law to administer oaths, of the number of tons so received during the preceding month. Every person receiving coal or iron ore from any mine in this state and transporting the same in motor trucks shall, in addition to the above requirements, show to whom and where each ton of coal or iron ore was delivered. Every person or corporation receiving coal or iron ore from any mine in this state for transportation or use, who shall fail by the twentieth day of the succeeding month to render the statement required herein, shall be guilty of a misdemeanor and, upon conviction therefor, shall be fined not less than $10 nor more than $500.



Section 40-12-131 - Monuments and tombstones.

Each person who sells or erects monuments or tombstones in the state shall pay an annual license tax of $5 for each county in which he sells or erects such monument or tombstone; provided, that this shall not apply to benevolent and fraternal societies that place monuments at the graves of their members.



Section 40-12-132 - Moving picture shows - Transient operators.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-133 - Moving picture shows - Permanent operators.

Every person engaging or continuing in the business of operating a moving picture show, or show of like character, to which admission is charged shall pay the following license tax: In cities of 35,000 inhabitants and over, $200; in cities and towns of less than 35,000 and not less than 7,000 inhabitants, $50; in all other places, $15; provided that, in cities of 35,000 inhabitants or over in which the theater is one mile or more from the city hall, the license shall be $60 per annum. Moving picture shows under this section shall be held to mean a show, the principal featuring of which is moving pictures and for which is required an annual privilege license in Alabama and shall be conducted within a building arranged or constructed for such purpose, and no additional license shall be required if other features of entertainment, including vaudeville acts, are given during any period for which an admission is charged. Any motion picture theater charging children under 12 years of age more than one half of the admission charged adults shall pay double the amount herein levied under this section; provided, that this shall not apply where admission charged such children does not exceed $.10.



Section 40-12-134 - Newsstands.

Each person operating a newsstand for the sale of magazines or periodicals shall pay an annual license tax of $5.



Section 40-12-135 - Oculists, optometrists and opticians.

Each oculist, optometrist, or optician practicing his profession shall pay the following license tax: In cities or towns of over 5,000 inhabitants, $25; in cities and towns of 1,000 to 5,000 inhabitants, $10; and all other places, whether incorporated or not, $5, but no license shall be paid to the county. If such business is conducted as a firm or as a corporation in which more than one person is engaged, each oculist, optometrist, or optician so engaged shall pay the license as above stated; provided, that the license imposed by this section shall not apply until such oculist, optometrist, or optician shall have practiced his profession as long as two years. A licensee having procured a license in the city or town where he has his principal office may practice his profession in any other place without the payment of an additional license.



Section 40-12-136 - Osteopaths and chiropractors.

Each osteopath or chiropractor practicing his profession shall pay an annual license tax of $20 to the state, but no license shall be paid to the county. If such business is conducted as a firm or corporation in which more than one person is engaged, each osteopath or chiropractor so engaged shall pay a license tax of $20. No osteopath or chiropractor shall be required to pay a license until after he has practiced his profession for two years.

Of the license fee prescribed herein for chiropractors, but not for osteopaths, one fourth of the amount collected shall be paid into the State General Fund and three fourths of the amount collected shall be paid into the State Treasury to the credit of the State Board of Chiropractic Examiners. That portion paid into the credit of the State Board of Chiropractic Examiners shall be used by the board for the purposes stipulated in Section 34-24-143.



Section 40-12-137 - Packinghouses, cold storage plants, etc.

Each cold storage plant, packinghouse, or refrigerated warehouse used for storage for hire of any food product shall pay a license fee according to the following schedule based on cubic feet of refrigerated space: Less than 25,000 cubic feet, $15; 25,000 and not over 50,000 cubic feet, $20; 50,000 and not over 100,000 cubic feet, $25; 100,000 and not over 200,000 cubic feet, $50; 200,000 cubic feet and over, $100. Operators of refrigerating pipeline for the purpose of refrigerating rooms, premises, goods, wares, or merchandise of others for profit shall pay a license tax of $75.



Section 40-12-138 - Pawnbrokers.

Each pawnbroker shall pay a license tax of $250 for each place of business; but, if such pawnbroker sells pistols or sawed-off shotguns, or revolvers, however acquired, he shall pay the additional license tax required for dealers in pistols or sawed-off guns or revolvers by this title.



Section 40-12-139 - Peddlers and itinerant vendors.

(a) Every itinerant vendor or peddler who shall sell or offer for sale any drugs, ointments or medical preparations intended for treatment of any disease or injury, who shall by speech, writing or printing or any other method profess to treat or cure diseases, injury or deformity by any drug, nostrum or medical preparation shall pay an annual license tax of $250 to the state and $125 in each county where he does business, but the license taken out under this section will not be so construed as to authorize the licensee to practice medicine or treat persons for diseases; provided, that the foregoing shall not be construed to apply to the sale of patent or proprietary medicines or household remedies in original or unbroken packages upon which are written or printed directions for use.

(b) Each itinerant vendor or peddler of spices, flavoring, extracts, toilet articles, soaps, insecticides, stock and poultry supplies, proprietary medicines and household remedies in original packages and other packaged articles of like kind commonly used on the farm and in the home, who uses a motor vehicle solely for the purpose of transporting merchandise from house to house or place to place, who does not use such vehicle for the display of merchandise or as a rolling store and who does not permit purchasers or prospective purchasers to enter said vehicle for the purpose of inspecting or purchasing merchandise shall pay an annual license tax of $7.50 to the state and $7.50 to each county in which he does business; provided, that those who use a vehicle as herein provided, other than a motor vehicle, shall pay an annual license tax of $20 to the state and $10 to each county in which they do business, and those who operate without a vehicle of any kind shall pay an annual license tax of $10 to the state and $10 to each county in which they do business.

(c) Upon the payment of the license fees provided in subsection (b) of this section, the licensee shall be required to pay no other state or county license tax for the privilege of carrying on the business described in said subsection.



Section 40-12-140 - Photographers and photograph galleries.

Every photograph gallery or person engaged in photography, when the business is conducted at a fixed location, shall pay the following license tax: in cities and towns of 75,000 inhabitants and over, $25 for each fixed location; In cities and towns of less than 75,000 and not less than 40,000 inhabitants, $15 for each fixed location; in cities and towns of less than 40,000 and not less than 7,000 inhabitants, $10 for each fixed location; in cities and towns of less than 7,000 and in all other places whether incorporated or not, $5 for each fixed location. The payment of such license tax shall authorize the doing of business only in and throughout the county where paid. If the licensee does business in any other county or counties, he shall pay an annual license tax of $5 for each photographer in each additional county in which he does business. Each transient or each traveling photographer having no fixed place of business in the state shall pay a license tax of $10 per annum in each county where he does business.



Section 40-12-141 - Pianos, organs and other musical instruments.

Each person engaged in the business of selling, renting or delivering pianos, organs, small musical instruments or all such articles in this state, either in person or by agent, consignee or broker, shall pay $50 as a license tax to the state for each county in which he has an established place of business, and such license shall permit him to solicit business anywhere in the state; provided, that where such dealer does not have an established place of business in the state but merely sells or solicits the sale of such articles, he shall pay as a state license tax $25 in each county. The provisions of this section shall not apply to general merchants selling as a part of their stock in trade small musical instruments, the selling price of which does not exceed $10; provided, that the license tax on general merchants selling small musical instruments, the selling price of which exceeds $10, but who do not sell pianos or organs, shall be as follows: In counties having a population of 35,000 inhabitants or less, $5; in counties having a population of over 35,000 inhabitants and not exceeding 50,000 inhabitants, $10; in counties having a population of over 50,000 inhabitants and not exceeding 100,000 inhabitants, $15; and in counties having a population of over 100,000 inhabitants, $20. This shall not be construed to entitle a licensee to maintain branch establishments or stores without payment of the regular license tax of each branch or store, both state and county, required under this section.



Section 40-12-142 - Pig iron storage operators.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-143 - Pistols, revolvers, bowie and dirk knives, etc.; gun and knife shows.

Persons dealing in pistols, revolvers, maxim silencers, bowie knives, dirk knives, brass knucks or knucks of like kind, whether principal stock in trade or not shall pay the following license tax: In cities and towns of 35,000 inhabitants and over, $150; and in all other places, $100. The required license amounts shall be paid for each place of business from which sales of such items are made. In addition to any other required licenses, a person may organize and conduct a gun and knife show of no more than seven days, by paying the maximum license tax prescribed in this section, as well as the maximum license taxes provided in Sections 40-12-158 and 40-12-174(d), for each such show. Participants shall not be required to pay the license taxes provided in this section, nor in Section 40-12-158 or 40-12-174 for participating in such shows, provided the organizer has paid the license taxes prescribed in this section prior to the commencement of the event. It shall be the duty of the organizer of such show to determine if each participant is licensed under the sales tax laws of this state as well as the particular county and municipality in which the show is conducted. The organizer shall be responsible for providing a list of participants to the county and municipality in which the gun show is held and for collecting and remitting all state and local sales taxes for any participant not licensed under state or local sales tax laws. In the event the organizer does not provide the information required herein or pay the license taxes prescribed in this section, prior to the commencement of the event, each participant shall be responsible for his or her applicable licenses. The organizer and all participants shall abide by applicable federal, state, and local laws and regulations.



Section 40-12-144 - Playing cards.

In addition to all other taxes of every kind now imposed by law and which are not specifically repealed by this section, every person, firm, corporation, club or association within the State of Alabama which sells or stores or uses or otherwise consumes packages of playing cards containing not more than 54 cards to the deck or package shall pay to the State of Alabama for state purposes only a license or privilege tax of $.10 per package or deck, such tax to be evidenced by revenue stamps, and the stamps in all cases to be affixed to the individual package. The stamps shall be affixed in such manner that their removal will require continued application of water or steam. All taxable playing cards found in the possession of any person, firm, corporation, club or association without having stamps affixed in the manner set out in this section shall be subject to confiscation in the manner provided for contraband goods as set out in Chapter 25 of this title. The administration, collection and enforcement of this law shall be subject to the provisions of Chapter 25 of this title. In addition to the above tax, each retail dealer shall pay for the privilege of selling playing cards an annual license tax of $2.



Section 40-12-145 - Plumbers, steam fitters, tin shop operators, etc.

Each person doing business as a plumber, steam fitter or operator of a tin shop or roofing shop shall pay the following license tax: In towns or cities of 50,000 inhabitants or over, $25; in cities and towns of 10,000 inhabitants and less than 50,000 inhabitants, $15; in cities and towns of less than 10,000 inhabitants, $10; and in all other places, whether incorporated or not, $5.



Section 40-12-146 - Pool tables.

For each pool table upon which the game of pin pool, bottle pool or starboard pool, or other like device is played, there shall be paid a license tax of $100. For each table upon which the game of pool or billiards is played with 15 balls or more or less, and not pin pool, there shall be paid a license tax of $25. The provisions of this section shall not apply to pool or billiard tables operated or owned by private individuals and used in their homes or pool or billiard tables operated or owned by private clubs, social clubs, or Y.M.C.A.'s when no charge is made for playing thereon.



Section 40-12-147 - Racetracks, athletic fields, etc.

Each owner or lessee of an athletic field, racetrack or place where races of any kind are held, or where admission fees charged are in excess of $.50, shall pay the following license taxes: In cities or towns of less than 10,000 inhabitants, or within five miles thereof, $10; in cities or towns of 10,000 and less than 25,000 inhabitants, or within five miles thereof, $25; in cities of 25,000 inhabitants and less than 50,000 inhabitants, or within five miles thereof, $50; and in cities of 50,000 inhabitants or more, or within five miles thereof, $100. This section shall not apply to racetracks used exclusively by any county or state fair or athletic fields owned or maintained in good faith by educational institutions located in this state. The provisions of this title permitting the payment of a half-year license tax after April 1 shall not apply to this section.



Section 40-12-148 - Radios.

Every person engaged in the business of selling radios or other receiving or transmitting machines shall pay the following annual privilege tax: In cities of over 50,000 inhabitants, $25; in cities of over 15,000 inhabitants and not exceeding 50,000 inhabitants, $15; in cities and towns of over 5,000 inhabitants and not exceeding 15,000 inhabitants, $10; in cities or towns of over 1,000 inhabitants and not exceeding 5,000 inhabitants, $5; and in all other places, whether incorporated or not, $3.



Section 40-12-149 - Real estate brokers and agents - Realty situated within state.

Each person engaged in buying, selling or renting real estate on commission, when such real estate is situated in this state, shall pay to the state the following license tax: In cities and towns of 10,000 inhabitants and over, $15; in cities and towns of less than 10,000 and more than 5,000 inhabitants, $10; and in all other places, $5.



Section 40-12-150 - Real estate brokers and agents - Realty situated without the state.

Every person who shall sell or who shall offer to sell in this state any lots or land situated in another state, or who offers to sell at auction or advertises any auction sale of town lots, or the sale by auction or otherwise, or lots in any subdivision of lands situated in another state shall pay an annual license tax to the state of $500. Before any license shall be issued under this section, the party desiring to obtain such license shall cause to be recorded at his own expense on the deed records in the office of the probate judge of the county in which the license is applied for a full description of the lands or lots so offered for sale, together with the location of same and, if the lands have been divided into lots shall, at his own expense, file a map of said subdivision, which shall be recorded upon the plat book of the county in the office of the judge of probate, and reference to said plat book shall be made on the deed records and noted in the general direct and reverse index of said county. The applicant shall also file and cause to be recorded at his own expense, in the office of the probate judge, evidence of the ownership of the vendor of said lands or lots, the character and extent of such ownership, together with a statement of any and all mortgages or other liens which may exist thereon.



Section 40-12-151 - Restaurants, cafes, cafeterias, etc.

Each restaurant, cafe, cafeteria, lunch counter or public eating house where meals, food or refreshments are furnished or served and charged for shall pay the following license taxes:

(1) In cities of over 40,000 inhabitants: Where the seating capacity does not exceed 10 people, $10; where the seating capacity is over 10 people and does not exceed 20 people, $15; where the seating capacity is over 20 people and not exceeding 35, $30; where the seating capacity is over 35 people, $50.

(2) In cities of 15,000 and not over 40,000 inhabitants: Where the seating capacity does not exceed 10 people, $7.50; where the seating capacity is over 10 people and does not exceed 20 people, $12.50; where the seating capacity is over 20 people and not exceeding 35, $25; where the seating capacity is over 35 people, $35.

(3) In cities or towns of over 5,000 and less than 15,000 inhabitants: Where the seating capacity does not exceed 10 people, $5; where the seating capacity is over 10 people and does not exceed 20 people, $10; where the seating capacity is over 20 people and not exceeding 35, $15; where the seating capacity is over 35 people, $25.

(4) In all other places of 5,000 inhabitants and under, whether incorporated or not: Where the seating capacity does not exceed 10 people, $5; where the seating capacity is over 10 people and does not exceed 20 people, $7.50; where the seating capacity is over 20 people and not exceeding 35, $10; where the seating capacity is over 35 people, $15.

Seating capacity shall be computed as of October 1; provided, that if a restaurant, cafe, cafeteria, lunch counter or other public eating house should increase its seating capacity after paying the license tax as above provided before January 1, next, it shall be liable for additional tax based on the above schedule; should the seating capacity be increased after January 1 and before April 1, it shall be liable for an additional tax based on the acquired number of seats, but shall be taxed only for three fourths of the additional tax; should the seating capacity be increased after April 1, it shall be liable for one half of the additional tax based on the then acquired seating capacity.

The foregoing schedule shall not apply to regular druggists or operators of ice cream parlors paying a soda fountain license and who serve sandwiches, but do not serve meals or lunches, nor to employers operating on their own premises nonprofit restaurants or lunchrooms for the service of meals and lunches to their employees.

Hotels operating two restaurants or dining rooms, in connection with the hotel and under the same ownership or management, shall compute their seating capacity on the combined seats of both restaurants or dining rooms and shall be required to secure only one license.

The provisions hereof shall not apply to restaurants, cafes, cafeterias or lunch counters operated in connection with, by or as a part of any school, college or university.



Section 40-12-152 - Roadhouses, nightclubs, etc.

Every place commonly known as a roadhouse, nightclub, public dance hall or place by any other name where the general public is permitted to dance, whether or not a charge is made therefor, within incorporated cities or towns or within the police jurisdiction thereof, shall pay a license tax of $25; and in all other places $50.



Section 40-12-153 - Sandwich shops, barbecue stands, etc.

Each sandwich shop, barbecue stand or pit, hamburger or hot dog stand shall pay an annual license tax of $5.



Section 40-12-154 - Sawmills, heading mills or stave mills.

Each person, firm or corporation engaged in operating a sawmill, heading mill or stave mill shall pay a privilege tax according to capacity as follows: Those having a capacity of 5,000 feet or less per day, $10; those having a capacity of more than 5,000 and not exceeding 10,000 feet per day, $25; those having a capacity of more than 10,000 and not exceeding 25,000 feet per day, $50; those having a capacity of more than 25,000 feet and not exceeding 50,000 feet per day, $100; those having a capacity of more than 50,000 feet per day and not over 100,000, $200; those having a capacity of 100,000 and not over 150,000, $300; those having a capacity of more than 150,000 and not more than 200,000, $400; and those having a capacity of more than 200,000 feet, $500. Only one state license shall be paid by the operator or owner of any sawmill.



Section 40-12-155 - Scientists, naturopaths, and chiropodists.

Each scientist, naturopath, or chiropodist practicing his profession shall pay an annual license tax of $10 to the state, but no license tax shall be paid to the county. If such business is conducted as a firm or corporation in which more than one person is engaged, each scientist, naturopath, or chiropodist so engaged shall pay a license tax of $10; provided further, that no scientist, naturopath or chiropodist shall be required to pay a license tax until after he has practiced his profession for two years.



Section 40-12-156 - Sewing machines.

Each person selling or delivering sewing machines, either in person or through agents, shall pay $25 annually to the state for each county in which he may sell or deliver sewing machines. For each motor vehicle used in delivering or displaying the same, an additional license shall be paid to the state of $10; provided, that a merchant carrying sewing machines as a part of his stock in trade and whose principal business is not selling sewing machines shall not be required to pay this license.



Section 40-12-157 - Shooting galleries.

Each person operating a shooting gallery shall pay an annual license tax of $20, but such license may be taken out for one month, in which case the license tax shall be $5 per month.



Section 40-12-158 - Shotguns, rifles, ammunition, etc.

(a) Each person dealing in shotguns, rifles of .22 caliber or over, metallic ammunition or shotgun shells shall pay a license tax of $25 in cities of 100,000 inhabitants or over; $10 in cities or towns of 7,000 and less than 100,000 inhabitants; and $3 in all other places, whether incorporated or not.

(b) Regularly licensed rolling stores selling any or all of the articles enumerated in this section shall, in addition to the license provided in Section 40-12-174, pay a license tax of $5 to the state and $5 to the county in each county in which they sell or offer such articles for sale.



Section 40-12-159 - Skating rinks.

Each skating rink operator shall pay an annual state license tax of $25 and a county license tax of $5 for every county in which same is operated or conducted.



Section 40-12-160 - Soliciting brokers.

Any person engaged in the management of business matters occurring between the owners of vessels, railroads, airplanes, motor vehicles, and express companies and the shippers or consignors of the freight and the passengers which they carry shall be deemed a "soliciting broker" for the purpose of this section. Every such person shall pay, for the privilege of transacting such business, $50.



Section 40-12-161 - Spectacles or eyeglasses.

Each person selling spectacles or eyeglasses, other than nonprescription sunglasses, shall pay the following license tax: In cities or towns of 50,000 inhabitants and over, $25; in cities or towns of 15,000 inhabitants and less than 50,000 inhabitants, $15; in cities and towns of over 5,000 inhabitants and less than 15,000 inhabitants, $10; and in all other places, whether incorporated or not, $5.



Section 40-12-162 - Stock and bond brokers.

Each person dealing in stocks and bonds shall pay a license tax of $50. The payment of the license tax required by this section shall authorize the doing of business in the town, city or county where paid.



Section 40-12-163 - Street fairs and carnivals.

Each person operating or conducting an exhibition termed a "street fair" or "carnival" shall pay to the state a license tax as follows: For an exhibition operating or composed of or controlling or embracing not more than 10 exhibits, devices or concessions, $50; but where more than 10 and not exceeding 20 exhibits, devices or concessions, $75; and where more than 20 and not exceeding 35, $100; and where more than 35 exhibits, devices or concessions, $150. This license shall entitle the street fair or carnival to be operated for a period of not exceeding two weeks in any one place at any one time. For the purpose of this section, a "street fair" or "carnival" shall mean a combination of exhibitions, also called sideshows, rides, games of chance, tests of skill or strength, concessions and any other devices generally associated with a "street fair" or "carnival," regardless of ownership, when operated as a combination or a group, and regardless of whether or not an admission is charged to the midway or grounds. A licensee under this section shall not be required to purchase licenses under the provisions of Sections 40-12-69, 40-12-95, 40-12-103, 40-12-140, 40-12-153 and 40-12-157.



Section 40-12-164 - Supply cars.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-165 - Syrup and sugar factories.

Each person operating or conducting a factory, plant or refinery where syrup or sugar is made, manufactured or refined shall pay a license tax based on the capital invested in plant, equipment, finished materials and raw materials, as follows: Where the capital so invested is over $100,000, $100; where the capital so invested is over $75,000 and not exceeding $100,000, $75; where the capital so invested is over $50,000 and not exceeding $75,000, $50; where the capital so invested is over $25,000 and not exceeding $50,000, $40; where the capital so invested is over $10,000 and not exceeding $25,000, $25; where the capital so invested is over $5,000 and not exceeding $10,000, $15; where the capital so invested is over $2,000 and not exceeding $5,000, $10; and where the capital so invested is over $1,000 and not exceeding $2,000, $5.



Section 40-12-166 - Theaters, vaudeville and variety shows.

Each person engaged in conducting a theater, vaudeville or variety show and each person conducting any other exhibition, show, entertainment or performance to which an admission is charged and not in this chapter otherwise licensed shall pay an annual license tax for each place of business as follows: In towns and cities of 3,000 inhabitants or less and in unincorporated places, $5; in cities of more than 3,000 and less than 7,000 inhabitants, $10; in cities of 7,000 and less than 20,000 inhabitants, $20; in cities of 20,000 and less than 30,000 inhabitants, $25; and in cities of 30,000 inhabitants or more, $35.



Section 40-12-167 - Ticket scalpers.

Any person offering for sale or selling tickets at a price greater than the original price and who is commonly known as a ticket scalper shall pay a license tax of $100.



Section 40-12-168 - Tourist camps.

Each person operating a public tourist camp where transient guests are lodged for pay shall be deemed for the purpose of this section engaged in the business of keeping or operating a tourist camp and shall pay the following license or privilege tax: Each camp containing not over five beds, $15; each camp containing over five and not exceeding 15 beds, $25; each camp containing over 15 beds, $35 and $1 for each additional bed over 15.



Section 40-12-169 - Tractors, road machinery and trailers.

Each person, other than a licensee under Section 40-12-51, for engaging in the business of dealing in tractors, road machinery or trailers, shall pay the following license tax: In cities and towns of 50,000 inhabitants or over, state license of $50, county license of $40; in cities and towns of 25,000 and less than 50,000 inhabitants, state license of $35, county license of $35; in cities and towns of 5,000 and less than 25,000 inhabitants, state license of $20, county license of $20; and in all other places of less than 5,000 inhabitants, whether incorporated or not, state license of $10, county license of $10.



Section 40-12-170 - Trading stamps.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-171 - Transfer of freight.

Each person transferring freight, not including household goods, using more than one vehicle for hire in cities or towns or in the police jurisdiction thereof shall pay a license tax of $10 for each vehicle in excess of one. This section shall not apply to vehicles owned by motor carriers coming within the provisions of Sections 37-3-1 through 37-3-34 and 40-19-1 through 40-19-17 nor shall it apply to vehicles owned by any railroad company or express company.



Section 40-12-172 - Transient dealers.

Each person doing business as a transient dealer as defined in this section and who does not pay the privilege license under Section 40-12-73 or the license permit under Section 40-25-19 shall pay an annual license tax to the state of $30. The payment of one state license shall authorize such transient dealer to engage in such business in any county in the state upon the payment of a county license of $5 in each such county.

When used in this section, the words "transient dealer" shall be held to include any person or persons who shall be embraced in any of the following classifications: All persons acting for themselves or as an agent, employee, salesman or in any capacity for another, whether as owner, bailee or other custodian of goods, wares, and merchandise and going from person to person, dealer to dealer, house to house or place to place and selling or offering to sell, exchanging or offering to exchange, for resale by a retailer, any goods, wares, and merchandise, or all persons who do not keep a regular place of business open at all times in regular business hours and at the same place, who shall sell or offer for sale goods, wares, and merchandise, or all persons who keep a regular place of business open during regular business hours and at the same place, who shall elsewhere than at such regular place of business sell or offer for sale or at the time of such sale deliver goods, wares, or merchandise, or all persons who go from person to person, house to house, place to place, or dealer to dealer and sell or offer for sale or exchange the goods, wares, and merchandise which they carry with them, and who deliver the same at the time of, or immediately after the sale, or without returning to the place of business operations (a permanent place of business) between the taking of the order and the delivery of the goods, wares, and merchandise, or all persons who go from person to person, house to house, place to place, or dealer to dealer soliciting orders by exhibiting samples, or taking orders, and thereafter making delivery of the goods or filling the order without carrying or sending the order to the permanent place of business and thereafter making delivery of the goods pursuant to the terms of the order, or all persons who go from person to person, place to place, house to house or dealer to dealer carrying samples and selling goods from samples and afterwards making delivery without taking or sending an order therefor to a permanent place of business for the filling of the order and delivery of the goods, or the exchange of the goods, or the exchange of merchandise having become damaged or unsalable, or the purchase by merchants of advertising space, or all persons who have in their possession or under their control any tangible property offered or to be offered for sale, or to be delivered, unless the sale or delivery thereof is to be made in pursuance of a bona fide order for the goods to be sold or delivered, said order to be evidenced by an invoice or memorandum.

An order is defined as being an agreement in writing between the seller to deliver and the buyer to accept the merchandise to be sold, bought and delivered at the prices and in the quantities agreed upon; and said order shall be evidenced by a memorandum or invoice accompanying the goods on the day on which the same are to be delivered, specifically designating and specifying the name and address of the seller and the buyer, the items purchased, sold and to be delivered and the price on each and the aggregate thereof. The agreement to buy or accept for delivery must be entered into before the goods are placed in transit or delivered and must be transmitted from the place at which taken to the regular and fixed place of business before being filled and the goods delivered. A commonly termed "blanket order" shall not satisfy the conditions of this definition when such "blanket order" is merely an agreement between the buyer and seller, whereby the buyer shall take such quantity of goods as the seller may deliver to his place of business, or to any other place, within a certain period of time. A "blanket order" to satisfy the conditions of this definition must be an agreement in writing and must recite that the buyer agrees to accept from the seller definite quantities of goods at agreed prices or at prevailing market prices at the time of the delivery of the same; and such agreement shall not be subject to change or cancellation before its termination, without damages to either of the parties entering into it, and it shall not be a condition of such agreement that goods, delivered in accordance therewith must be paid for on delivery. This section shall not apply to transient dealers of bakery products in the county where such bakery is located; nor shall this section apply to transient dealers of bottled soft drinks when sold or distributed from a bottling plant which has paid the privilege tax imposed by Section 40-12-65; nor shall it apply to transient dealers in the sale or delivery of gasoline, kerosene, lubricating oil, or other petroleum products when drawn, conveyed, and distributed from a stock maintained at a warehouse, oil depot, distributing station, or established place of business in this state upon which has been paid all the privilege taxes required of such business; provided that transient dealers of bakery products engaging in the business of transient dealer in any other county shall pay the state an annual state license tax of $20 and, in addition thereto, $5 to each county in which such transient dealer does business as such.

This section shall not apply to a person or to any member of his immediate household selling dairy, poultry, or farm products raised, produced, or grown by him nor to such products preserved, bottled, or canned by him. Nor shall this section apply to those selling fish, shrimp, crabs, or other seafoods, candy, and peanuts.

No part of this section shall be construed so as to impose any tax or require any duty of traveling salesmen representing jobbers or wholesalers and who do not carry with them goods for sale, but only take orders for goods and deliver said orders to their employer at a store or permanent place of business, to be filled in the manner used by the jobbing and wholesale trade.

The payment of the privilege license tax required by this section shall not authorize any transient dealer to sell any goods, wares, or merchandise for which a higher license is required without the payment of the higher license.

Any person paying the license tax herein levied shall not sell any goods, wares, or merchandise for use or consumption by going from person to person, dealer to dealer, house to house, or place to place without the payment of a peddler's license as required by Section 40-12-174.

The taxes herein levied are not subject to any specific exemption.



Section 40-12-173 - Transient theatrical and vaudeville shows.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-174 - Transient vendors and peddlers.

(a) Each person travelling on an animal or using a vehicle other than a motor vehicle, doing business as a transient vendor or peddler as defined in this section, displaying, selling or offering to sell any goods, wares, or merchandise, other than to a merchant for resale, shall pay a privilege license tax to the State of Alabama of $15 and $5 for the county in each county in which such transient vendor or peddler does business for each vehicle.

(b) Each itinerant vendor or peddler of merchandise, other than tobacco products, medicines or household remedies or liquified petroleum products, but including persons, firms, corporations, partnerships, or cooperatives whose principal business is selling and distributing milk and dairy products, who operates on foot or uses a vehicle solely for the purpose of transporting merchandise from house to house or place to place but who does not use such vehicle for the display of merchandise or as a rolling store and who does not permit purchasers to enter said vehicle for the purpose of purchasing merchandise shall pay an annual license tax of $20 to the state and $10 to the county in each county in which he does business; and the payment of one state license shall authorize such persons, firms, corporations, partnerships, or cooperatives to engage in such business in any county in the state upon the payment of a county license of $10 to each county in which said persons, firms, corporations, partnerships, or cooperatives do business.

(c) Each person using a motor vehicle, doing business as a transient vendor or peddler as defined in this section displaying, selling, or offering to sell any goods, wares, or merchandise of whatever nature at retail shall pay to the state in order to engage in such business the following license taxes: Upon one motor vehicle, the annual license for each such motor vehicle, not in excess of one so used, shall be $100; upon two motor vehicles or more, but not to exceed three, the annual license fee for each such additional motor vehicle shall be $130; upon more than three motor vehicles, but not to exceed six, the annual license fee for each such additional motor vehicle shall be $150; upon each motor vehicle in excess of six, for each such additional motor vehicle, $200. In addition to the above, there is levied a license tax of $50 for the state and a county license tax of $50 in each additional county in which said business is conducted. Rolling stores which are controlled or held with others by stock ownership of 25 percent or ultimately controlled or directed by one management or association of ultimate management shall be deemed for the purpose of this section as being owned by the same person.

(d) Each person going from person to person, place to place, town to town, selling, or giving away medicine, salves, ointments, lotions, or other goods, wares, or, merchandise by exhibitions, shows, performances, or other entertainment, whether sold for himself or another, in each county where such sales or gifts are made shall pay a license tax of $100.

(e) When used in this section, the words "transient vendor or peddler" shall be held to include any person embraced in any of the following classifications:

(1) All persons commonly and generally termed "peddlers" and falling within the usual and commonly understood definition of "peddler"; or

(2) All persons acting for themselves or as an agent, employee, or salesman, or in any capacity for another whether as owner, bailee, or other custodian of goods, wares, and merchandise, going from person to person, house to house, or place to place and selling or offering to sell, or consigning or offering to consign, other than to a retail merchant for resale, goods, wares, and merchandise; or

(3) All persons who do not keep a regular place of business open at all times in regular business hours at the same place, going from person to person, house to house, place to place or town to town, and selling or offering for sale, other than to a retail merchant, goods, wares, and merchandise which they carry with them and who deliver the same at the time of or immediately after the sale; or

(4) All persons who go from person to person, house to house, place to place, soliciting orders, other than from a retail merchant for resale, by exhibiting samples or taking orders and thereafter making delivery of the goods or filling the order, without carrying or sending the order to the permanent place of business.

(f) This section shall not apply to a person or to any member of his immediate household selling or offering to sell dairy, poultry or farm products raised, produced or grown by himself, or the immediate members of his household, or such products preserved, bottled or canned by himself, or the immediate members of his household, or to persons peddling wood, charcoal, fruit, or vegetables; or to blind persons or persons physically disabled to the extent of 30 percent, such disability to be certified to by a reputable physician and the local license inspector, operating other than a rolling store, or to peddlers of poultry and eggs, or to persons selling fish, shrimp, crabs or other seafoods. These and none other shall be exempt from the payment of the license tax levied by this section.

(g) The payment of the privilege license tax required by this section shall not authorize any transient vendor or peddler to sell any goods, wares, or merchandise for which a higher or specific license is required without the payment of such license in addition to the license herein levied or to sell any goods, wares, or merchandise that are by law required to be sold at a fixed location, except upon the payment of the maximum license tax levied under the section or sections of this chapter for the sale of merchandise at a fixed location. This section shall not apply to transient dealers of bottled soft drinks when sold or distributed from a bottling plant which has paid the privilege license tax imposed by Section 40-12-65.



Section 40-12-175 - Turpentine and resin stills.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-176 - Vending machines.

(a) Every person, firm, corporation, association, or copartnership operating a vending machine business whereby tangible personal property is sold through or by the use of coin-operated machines shall pay an annual privilege license tax based on the total sales of each such vending company during the preceding year as follows:

(b) The revenue produced by the license taxes levied in this section shall be divided equally between the state and the several counties in which it is collected. No separate county license shall be required. The several probate judges and license commissioners shall report and remit monthly to the State Treasurer all moneys collected for the use of the state, and to the counties all moneys collected for the counties. The payment of such occupational license tax as herein provided for in one county in the state shall be sufficient, and the vending machine company shall conspicuously post, on each machine operated by him under such license, his name and address.

(c) Hotels, motels, tourist camps, or other places of business having less than five coin-operated radios shall pay $8 for each location, establishment, or place of business receiving transmitted music by wire or cable; except, that such locations, establishments, or places of business having less than five transmitters or speakers, $8 for each such transmitter or speaker in excess of four, $2 each; provided, that where the music transmitted by wire or cable from any central point or studio, whether such point or studio is situated within or without such location, establishment, or place of business, is not coin-operated or where no deposit of a coin or other thing of value into any machine is necessary in order that music may be heard, then each person, firm, or corporation engaged in the business of transmitting music by wire or cable may pay in lieu of the speaker or transmitter tax specified above a privilege tax as follows: In counties of 60,000 inhabitants or less, $30; in counties of 60,001 and not exceeding 125,000 inhabitants, $60; in counties of 125, 001 inhabitants and over, $80; provided, that one license may be issued to include all coin-operated radios and/or transmitters or speakers located within such hotel, motel, tourist camp location, establishment, or other place of business, which license shall be prominently displayed. The licenses herein provided for shall be levied upon the operator of the machine, the coin-operated radio or the central point or studio from which point or studio the music is transmitted; provided, that in the event any unlicensed machine, coin-operated radio, transmitter, or speaker is found in any establishment or place of business, the operator of such establishment or place of business shall be the operator of such machine, coin-operated radio, transmitter, or speaker and shall be liable for the license therefor.

(d) Nothing in this section shall apply to machines installed by any person, firm, or corporation, nor to coin-operated gas meters, nor to coin-operated telephones, nor to a machine vending postage stamps in its place of business or vending necessary articles on a nonprofit basis for emergency use only by the employees of such person, firm, or corporation.

(e) No license shall be required under this section where a privilege or dealer's license is required by this chapter for the sale of such article, and such privilege license shall have been obtained by the person, firm, or corporation operating the place of business where such machine is located, or the owner of such vending machine shall have secured such privilege license as required herein.

(f) Any person operating or permitting the operation of a vending machine dispensing packages or in quantities less than a package of cigarettes, or any article on which there is an excise tax, the payment of which is evidenced by stamps, without first having paid the tax thereon by affixing the required stamps to the original package as required under Section 40-25-2, shall be guilty of a misdemeanor and punished as provided in such section for failure to pay said tax. Each vending machine vending tobacco products of any kind whatsoever shall have securely affixed thereto in full view the name and address of the legal owner of said machine. When tobacco products are found in such vending machines to be improperly stamped or unstamped, in violation of Section 40-25-2, such vending machine and contents shall be confiscated by any duly authorized agent of the Department of Revenue as provided in Section 40-25-2 for the confiscation of improperly stamped or unstamped tobacco products. Each vending machine vending tobacco products of any kind whatsoever shall have a transparent front window, or windows, through which the Alabama revenue stamps required by Section 40-25-2 may be seen without the necessity of opening or unlocking the vending machine.

(g) For the purpose of any excise or consumption taxes, the payment of which is not evidenced by stamps, levied on any of the articles dispensed through such machine, the person in whose place of business each machine is located shall be considered the consumer of such article and shall be liable for such taxes measured by the regular retail price thereof.

(h) No license shall be required under this section for home-type merchandise vending machines placed in private homes for home use only and not for public use.

(i) Nothing herein contained shall be construed as legalizing or licensing any machine or device which is now illegal or which may hereafter be declared illegal.

(j) All the licenses levied by this section shall bear the business address of the owner or operator thereof.

(k) It is the legislative intent that only the license required under this section shall be required for the operation of a vending machine company under this section within this state for any one license year.

(l) The license shall be purchased in the county in which the home office or principal place of business of the company is located or in operation on October 1, or at the time the license is purchased for the licensing year.

(m) Any person failing to perform any of the duties required of him by the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $10 and not exceeding $100 for each offense.

(n) In the event that a new business is formed which has not heretofore been in the vending machine business, it shall pay only the minimum license until such time as a new license is required.

(o) Each applicant for any license required herein shall by sworn statement supply the gross sales as required herein, and its books and records shall be available to any taxing authority within this state for inspection to insure compliance with this section.

(p) On all other vending machines whereby tangible personal property is not sold but services or amusements are vended, with the exception that coin-operated pool tables and coin-operated or self-service laundries are specifically excluded herefrom and licensed under other sections, operators shall pay a license as follows: On all machines whereby one cent is used, a fee of $1; on all machines where over one cent is used, a fee of $8. The license is to be paid, collected and distributed as heretofore provided in this section.

It is further provided that any fees, penalties, fines or other collections made by the Revenue Department upon owners of coin-operated or self-service laundries prior to the date of this amendatory act shall be returned in full to such owners.



Section 40-12-177 - Veneer mills, planing mills, box factories, etc.

Each person, firm, or corporation engaged in the operation of a veneer mill, planing mill, box factory, handle factory or any other factory where lumber or timber is sawed or made into a finished or semifinished product, other than a sawmill licensed under Section 40-12-154, shall pay a privilege tax based on the number of men employed or engaged in the manufacture of the products produced by such mills, as follows: Where there are five or less men employed or so engaged, $5; where there are more than five men and less than 10 so employed or engaged, $10; where there are 10 men and less than 20 so employed or engaged, $30; where there are 20 men and less than 40 so employed or engaged, $80; and where there are 40 men and over, $120. It is the intention hereof that where a person, firm, or corporation shall pay a privilege tax under Section 40-12-154 or under Section 40-12-121, then no privilege license tax shall be charged or collected hereunder.



Section 40-12-178 - Veterinary surgery.

Each person practicing veterinary surgery shall pay an annual license tax of $5 to the state, but no license tax shall be paid to the county. No veterinary surgeon shall be required to pay a license tax until he has practiced his profession for two years.



Section 40-12-179 - Warehouses and yards.

Each person operating a warehouse or yard for the storage of goods, wares, or merchandise for hire shall pay an annual license tax to the state of $25; where such warehouseman also acts as a distributing agent and forwards and distributes the goods stored in such warehouse and charges for such service, he shall pay an additional license tax of $100.



Section 40-12-180 - Waste grease and animal by-products.

Redesignated by Act 99-526, p. 1152, §1, effective June 18, 1999.






Article 3 - Distributors of Motor Fuels.

Section 40-12-190 - Definitions.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-191 - Required; application.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-192 - When department may refuse to issue license; appeal.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-193 - Filing fee.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-194 - Bond required.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-195 - Issuance of license; revocation; nontransferability.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-196 - Engaging in business without license.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.

Any person who shall engage in the business for which a license is herein provided without having a license as herein required shall forfeit all right to sell, distribute, or withdraw from storage gasoline in the State of Alabama for a period of one year. Each person engaging in the business of selling, distributing, or withdrawing from storage gasoline without first obtaining and having license therefor as herein required shall be subject to a Department of Revenue imposed penalty of not less than $500 nor more than $1,000 for each such offense and, in addition thereto, guilty of a misdemeanor.



Section 40-12-197 - Reports and payments upon discontinuance or transfer of business.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-198 - Transportation of gasoline; inspections.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-199 - Transportation of gasoline by boats over navigable waters of state.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-200 - Delivery of gasoline from tank truck to motor vehicle tank prohibited; exception.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-201 - Forfeiture of vehicles and boats illegally transporting or delivering gasoline.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-202 - Rewards; disposition of proceeds of fines.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-204 - Restraining and enjoining violations.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-205 - Applicability of article to interstate and foreign commerce.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-12-206 - Exchange of information with other states.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.






Article 4 - Leasing or Renting Tangible Personal Property.

Section 40-12-220 - Definitions.

For purposes of this article, the following terms shall have the respective meanings ascribed by this section:

(1) BUSINESS. All activities engaged in, or caused to be engaged in, by any person with the object of gain, profit, benefit, or advantage, either direct or indirect to such person.

(2) COMMISSIONER. The Commissioner of Revenue of the state.

(3) DEPARTMENT. The Department of Revenue of the state.

(4) GROSS PROCEEDS. The value proceeding or accruing from the leasing or rental of tangible personal property, including any license or privilege taxes passed on to a lessee by a lessor, without any deduction on account of the cost of the property so leased or rented, the cost of materials used, labor or service cost, interest paid, or any other expense whatsoever, and without any deductions on account of loss, and shall also include on the part of any person claiming exemption under subdivision (4) of Section 40-12-223 an amount equal to the amount of rental paid on any tangible personal property acquired under such exemption and thereafter diverted to the use of such person.

(5) LEASING or RENTAL. A transaction whereunder the person who owns or controls the possession of tangible personal property permits another person to have the possession or use thereof for a consideration and for the duration of a definite or indefinite period of time without transfer of the title to such property. The detention by the user thereof of freight cars, oxygen and acetylene tanks, and similar property, in respect of which detention a demurrage or per diem charge is made against the user of such property, shall not be deemed to constitute a transaction whereunder property is leased or rented to another within the meaning of this article.

(6) PERSON. Any natural person, firm, partnership, association, corporation, receiver, trust, estate, or other entity, or any other group or combination of any thereof acting as a unit.

(7) STATE. The State of Alabama.

(8) TANGIBLE PERSONAL PROPERTY. Personal property which may be seen, weighed, measured, felt, or touched, or is in any other manner perceptible to the senses. The term "tangible personal property" shall not include stocks, bonds, notes, insurance or other contracts, or securities.



Section 40-12-220.1 - Legislative intent.

It was the intent of the Legislature in enacting Sections 40-12-220 to 40-12-227, inclusive, to impose a license tax or privilege tax on lessors based on the gross proceeds derived from the leasing or rental of tangible personal property. It is also the intent of the Legislature to permit lessors of tangible personal property to pass on to lessees such license or privilege taxes by adding such taxes to the leasing price or otherwise, with all such amounts constituting the gross proceeds subject to the privilege or license tax provided in this article. The purpose of Act 2001-636 is to clarify and insure the implementation of the actual purpose and original intent of the Legislature when it enacted this article.



Section 40-12-221 - License required.

If any person shall engage in or continue in any business for which a privilege tax is imposed by Section 40-12-222 as a condition precedent to engaging or continuing in such business, he shall apply for and obtain from the department a license to engage in and to conduct such business for the current tax year upon the condition that he shall pay the taxes accruing to the state under the provisions of this article; provided, that no license shall be issued under the provisions of this article to any person who has not complied with the provisions of this article, and no provision of this article shall be construed as relieving any person from the payment of any license or privilege tax now or hereafter imposed by law.



Section 40-12-222 - Levy and amount of tax.

(a) In addition to all other taxes now imposed by law, there is hereby levied and shall be collected as herein provided a privilege or license tax on each person engaging or continuing within this state in the business of leasing or renting tangible personal property at the rate of four percent of the gross proceeds derived by the lessor from the lease or rental of tangible personal property; provided, that the said privilege or license tax on each person engaging or continuing within this state in the business of leasing or renting any automotive vehicle or truck trailer, semitrailer or house trailer shall be at the rate of one and one-half percent of the gross proceeds derived by the lessor from the lease or rental of such automotive vehicle or truck trailer, semitrailer or house trailer; provided further, that the tax levied in this article shall not apply to any leasing or rental, as lessor, by the state, or any municipality or county in the state, or any public corporation organized under the laws of the state, including, without limiting the generality of the foregoing, any corporation organized under the provisions of Sections 11-54-80 through 11-54-101; provided further, that the privilege or license tax on each person or firm engaging or continuing within this state in the business of the leasing and rental of linens and garments shall be at the rate of two percent of the gross proceeds derived by the lessor from the lease or rental of such linens and garments.

(b) Notwithstanding the above, nothing shall prohibit a lessor subject to a state or local privilege or license tax from passing such amounts on to a lessee by adding such taxes to the leasing price or otherwise, provided, however, that all such amounts passed on to the lessee shall be includable in the gross proceeds derived from the lease of tangible personal property which shall be subject to the privilege or license tax owed by the lessor.

Provided, however, the authority to pass on such amounts of the privilege or license tax granted in this subsection shall not apply to the leasing or renting of tangible personal property to the State of Alabama, a municipality, or county in the state, unless the flat amount collected by the lessor includes both the tax and the leasing fee.



Section 40-12-223 - Exemptions.

There are exempted from the computation of the amount of the tax levied, assessed or payable under this article the following:

(1) The gross proceeds accruing from the leasing or rental of a film or films to a lessee who charges, or proposes to charge, admission for viewing the said film or films;

(2) The gross proceeds accruing from any charge in respect to the use of docks or docking facilities furnished for boats or other craft operated on waterways;

(3) The gross proceeds accruing from any charge made by a landlord to a tenant in respect of the leasing or furnishing of tangible personal property to be used on the premises of real property leased by the same landlord to the same tenant for use as a residence or dwelling place, including mobile homes;

(4) The gross proceeds accruing from the leasing or rental of tangible personal property to a lessee who acquires possession of the said property for the purpose of leasing or renting to another the same property under a leasing or rental transaction subject to the provisions of this article;

(5) The gross proceeds accruing from any charge made by a landlord to a tenant in respect to the leasing or furnishing of tangible personal property to be used on the premises of any room or rooms, lodging or accommodations leased or rented to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration;

(6) The gross proceeds accruing from the leasing or rental of tangible personal property which the state is prohibited from taxing under the Constitution or laws of the United States or under the constitution of the state;

(7) The gross proceeds accruing from the leasing or rental of nuclear fuel assemblies together with the nuclear material contained therein and other nuclear material used or useful in the production of electricity and assemblies containing ionizing radiation sources together with the ionizing radiation sources contained therein used or useful in medical treatment or scientific research;

(8) A transaction whereunder the lessor leases a truck or tractor-trailer or semitrailer for operation over the public roads and highways and such lessor furnishes a driver or drivers for each such vehicle, and such transaction shall be deemed to constitute the rendition of service and not a "leasing or rental" within the meaning of this article;

(9) The gross proceeds accruing from the leasing or rental of vehicles in interchange between regulated motor carriers on a per diem basis;

(10) The gross proceeds accruing from the leasing or rental of all structures, devices, facilities, and identifiable components of any thereof acquired primarily for the control, reduction, or elimination of air or water pollution, and the gross proceeds accruing from the leasing or rental of all materials used or intended for use in structures built primarily for the control, reduction, or elimination of air and water pollution;

(11) The gross proceeds derived by the lessor, which term includes a sublessor, from the leasing or rental of tangible personal property when the lessor and lessee, which term includes a sublessee, are wholly-owned subsidiary corporations of the same parent corporation or one is the wholly-owned subsidiary of the other; provided, that the appropriate sales or use tax, if any was due, has been paid on such item of personal property; and provided further, that in the event of any subsequent subleasing of such tangible personal property to any person other than any such sister, parent or subsidiary corporation, any privilege or license tax due and payable with respect to such subsequent subleasing under the provisions of this article shall be paid;

(12) The gross proceeds accruing from a transaction which involves the leasing or rental of vessels or railroad equipment which are engaged in interstate or foreign commerce, or both;

(13) The gross proceeds accruing from the leasing or rental of aircraft, replacement parts, components, systems, sundries, and supplies affixed or used on said aircraft and all ground support equipment and vehicles used by or for the aircraft to or by a certificated or licensed air carrier with a hub operation within this state, for use in conducting intrastate, interstate or foreign commerce for transporting people or property by air. For the purpose of this subdivision, the words "hub operation within this state" shall be construed to have all of the following criteria:

a. There originates from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year; and

b. Passengers and/or property are regularly exchanged at the location between flights of the same or a different certificated or licensed air carrier; and

(14) The gross proceeds derived by the lessor, which term includes a sublessor, from the leasing of tangible personal property under the following conditions:

a. Prior to being leased under the lease subject to this exemption, the leased tangible personal property shall have been owned, or considered to be owned for either Alabama or federal income tax purposes or both, or subject to acquisition pursuant to a binding contract, by the lessee or by a corporation, partnership or other entity controlled by, or under common control with, such lessee;

b. The leased tangible personal property, or the right to ownership thereof, shall have been acquired by the lessor from the lessee or a corporation, partnership or other entity controlled by, or under common control with, such lessee and leased back to the lessee under a lease (i) that is considered a lease and not a sale for either Alabama or federal income tax purposes or both and (ii) that has a term of not less than 15 years, except that the lessor and the lessee may agree in the lease or any subsequent amendment thereof for the termination of the lease on any date through purchase of the leased tangible personal property by the lessee, which right to purchase such property shall be exercisable solely at the option of the lessee;

c. The appropriate sales or use tax levied by the state shall have been paid with respect to the acquisition or use of the leased tangible personal property, or, alternatively, the acquisition or use of such property shall be exempt by law from such sales or use tax;

d. The leased tangible personal property shall be installed in or about an industrial plant or other real property that was specially constructed or modified for the location and use of such tangible personal property and that is owned, or considered to be owned for either Alabama or federal income tax purposes or both, by a corporation, partnership, or other entity controlled by, or under common control with, the lessee of such tangible personal property; and

e. The leased tangible property shall be used only by a lessee engaged in the iron and steel industry, and the exemption from the tax levied by this article shall apply only to the gross proceeds derived from leases that become binding contracts of the parties thereto within 180 calendar days following the date on which the act adding the exemption contained in this subsection (14) shall become effective.



Section 40-12-224 - Collection of tax.

The provisions of this article shall be administered and the tax herein levied shall be collected in accordance with the procedures set forth in Article 1 of Chapter 23 of this title for administering and collecting the tax therein levied, and for such purposes there are hereby incorporated into this article by reference the provisions of Sections 40-23-7 through 40-23-12, Section 40-23-25, Section 40-23-27 and Sections 40-23-30 and 40-23-31, together with the definitions applicable to said sections contained in Section 40-23-1; provided, that wherever in the said provisions the term "gross proceeds of sales" or "gross receipts" shall appear, the same for the purposes of this article shall be construed to mean "gross proceeds" as defined in this article; provided further, that a sale of tangible personal property to any person engaging in the business of leasing or renting such tangible personal property to others, if such tangible personal property is purchased for the purpose of leasing or renting it to others under a transaction subject to the tax levied in this article, shall be deemed to be a "wholesale sale" or a "sale at wholesale" for the purpose of administering Article 1 of Chapter 23 of this title and Section 40-23-60; provided further, that a sale of tangible personal property previously purchased at wholesale for the purpose of leasing or renting under a transaction subject to the privilege or license tax levied in this article shall be deemed to be a "retail sale" or a "sale at retail" for the purpose of administering Article 1 of Chapter 23 of this title and Section 40-23-60, regardless of whether such sale is to the person who theretofore leased or rented the said tangible property or to some other person; provided further, in the event of the repeal of Article 1 of Chapter 23 of this title, such repeal shall not operate to eliminate the tax collection procedures contained therein to the extent they are incorporated in this article by reference, unless the legislation providing for such repeal shall clearly indicate such a result.



Section 40-12-226 - Deposit in State Treasury.

All taxes or other funds received or collected by the department under the provisions of this article shall be deposited in the State Treasury without delay.



Section 40-12-227 - Disposition of funds.

The total proceeds of the taxes or other funds deposited in the State Treasury pursuant to Section 40-12-226 remaining after payment of the expenses of administration and enforcement of this article shall be distributed to the State General Fund.






Article 5 - Motor Vehicles.

Division 1 - General Provisions.

Section 40-12-240 - Definitions.

For the purpose of this article, the following terms shall have the respective meanings ascribed by this section:

(1) ESTABLISHED PLACE OF BUSINESS. A place actually occupied either continuously or at regular periods at or from which a business or a part thereof is transacted.

(2) FARM TRACTOR. Every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements designed and used for agricultural purposes and only incidentally moved upon public highways.

(3) FARMER. An individual, partnership, cooperative corporation or other entity actively engaged in agriculture or agricultural activities as the same are circumscribed and defined in paragraphs a. and b. of Section 41-14-51(1).

(4) FULL-TIME SALESPERSON. A person whose principal income is derived from selling motor vehicles for a licensed dealer and the income is reflected on the dealership payroll for the withholding of income taxes on income derived from motor vehicle sales.

(5) GROSS VEHICLE WEIGHT. Whenever used in Section 40-12-248, or elsewhere in this section, the empty weight of the truck or truck tractor, plus the heaviest load to be carried and, in the case of combinations, the empty weight of the heaviest trailer with which the power unit shall be placed in combination, plus the heaviest load to be carried. The intent being that all licenses which are levied on the basis of the "gross vehicle weight" of the vehicle plus the heaviest load to be carried, as "gross vehicle weight" is hereinabove defined, shall be collected and enforced uniformly.

(6) MINI-TRUCK. A four-wheeled reduced dimension truck that is not less than 48 inches wide, with an unladen weight, including fuels and fluids, of not less than 1,500 pounds, equipped with a fully enclosed metal cab, an installed speed governor to prevent the truck from attaining a speed of more than 25 miles per hour, headlamps, stop lamps, front and rear turn signal lamps, tail lamps, reflex reflectors, a parking brake, rearview mirrors, windshield, seat belts, and a nonconforming vehicle identification number.

(7) MOTORCYCLE. Every motor vehicle designed to travel on not more than three wheels in contact with the ground, including motor scooters and motor bicycles, but not including farm tractors.

(8) MOTOR VEHICLE. Every vehicle which is self-propelled, every vehicle which is propelled by electric power, and every vehicle that is drawn by a self-propelled vehicle, including every trailer and semitrailer.

(9) MOTOR VEHICLE DEALER. Every person currently licensed under Section 40-12-390, et seq. as a new motor vehicle dealer, as a used motor vehicle dealer, or licensed under Section 40-12-169 and engaged in the business of buying, selling, or exchanging of trailers, semitrailers, or manufactured homes.

(10) MOTOR VEHICLE MANUFACTURER. Every person engaged in the business of constructing or assembling vehicles or manufactured homes with manufacturing facilities located within this state.

(11) MOTOR VEHICLE REBUILDER. Any person engaged in the business of making or causing to be made extensive repairs, replacements, or combinations of different motor vehicles to the extent of extinguishing the identity of the original vehicle to the extent that the finished motor vehicle is required to be assigned a new identification to be issued by the Department of Revenue under Chapter 8 of Title 32.

(12) MOTOR VEHICLE RECONDITIONER. Any person engaged in the business of refurbishing, repairing, or replacing damaged parts of motor vehicles for the purpose of preparing the vehicle for resale under the same identification and identity that the vehicle bore before the refurbishing.

(13) MOTOR VEHICLE WHOLESALER. Any person engaged in the business of buying, selling, or exchanging motor vehicles at wholesale to motor vehicle dealers, as defined in this article, and not to the public.

(14) MUNICIPALITY. Any incorporated city or town in this state.

(15) NONRESIDENT. Every person who is not a resident of this state.

(16) OWNER. Any of the following:

a. A person or persons holding the legal title to a motor vehicle.

b. The mortgagor or conditional vendee of a vehicle that is the subject of a chattel mortgage or an agreement for the conditional sale thereof or other like agreement with the right of purchase upon performance of the conditions stated in the agreement and with the immediate right of possession vested in the mortgagor or conditional vendee.

c. The lessee of a vehicle owned by the United States of America or any of its agencies or instrumentalities.

(17) PERSON. Every individual, firm, partnership, association, estate, trust, or corporation, and the receiver, assignee, agent, administrator, or other representative of any of them.

(18) PRIVATE PASSENGER AUTOMOBILE. Every motor vehicle designed primarily for the transportation of nine persons or less except the following:

a. Motorcycles.

b. Motor vehicles used in the transportation of persons for hire.

c. Trailers or semitrailers.

d. Self-propelled campers or house cars including every motor vehicle of the type usually referred to as a bus which is owned and operated by an individual for personal or private use and not for hire, rent, or compensation. Motor trucks of the type commonly known as "pickups" or "pickup trucks," regardless of the use made of any such motor trucks and regardless of whether the owner thereof owns or has access to any other mode of transportation, shall not be deemed to constitute a private passenger automobile.

(19) PUBLIC HIGHWAY. Every highway, road, street, alley, lane, court, place, trail, drive, bridge, viaduct, or trestle, located either within a municipality or in unincorporated territory, and laid out or erected by the public or dedicated or abandoned to the public or intended for use by or for the public. The term "public highway" shall apply to and include driveways upon the grounds of universities, colleges, schools, and institutions, but shall not include private driveways, private roads, or private places not intended for use by the public.

(20) SELF-PROPELLED CAMPERS or HOUSE CARS. A self-propelled motor vehicle designed and used primarily for mobile living quarters. The living quarters on self-propelled campers or house cars are constructed as an integral part of the motor vehicle and are not detachable. Self-propelled campers or house cars are commonly known as motor homes.

(21) SEMITRAILER. Every vehicle without motive power designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and some part of its load rest upon or are carried by another motor vehicle.

(22) STATE. A state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a province of the Dominion of Canada.

(23) TAX YEAR. The tax year of this state, being the 12-month period commencing on each October 1.

(24) TRAILER. Every vehicle without motive power designed to carry persons or property wholly on its own structure and to be drawn by another motor vehicle.

(25) TRAVEL TRAILER. A vehicle without motive power, designed and constructed as a camping vehicle or a temporary dwelling, living, or sleeping place drawn by a private passenger automobile or a pickup truck, but not including folding or collapsible camping trailers included within the definition of utility trailer, nor manufactured homes as defined in Section 40-12-255(n).

(26) TRUCK. Every self-propelled motor vehicle designed and used primarily for the transportation of property in or upon its own structure, every self-propelled motor vehicle of the types known as "campers" and "house cars," and every vehicle of the type commonly called a wrecker, which is used to move disabled motor vehicles for repair, storage, and other purposes.

(27) TRUCK TRACTOR. Every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicles and load so drawn.

(28) UTILITY TRAILER. A trailer primarily designed to be drawn by a passenger car or pickup truck, including luggage trailers, folding or collapsible camping trailers, and other small trailers of similar size and function, but shall not include boat trailers.

(29) VEHICLE. Every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, excepting devices moved by muscular power or used exclusively upon rails or tracks or electric personal assistive mobility devices.

All references in this article to the judge of probate shall be deemed to include the commissioner of revenue, license commissioner, or other county official designated by law to register motor vehicles, issue license plates, and perform other duties in connection with motor vehicle licenses.



Section 40-12-241 - Station wagons, jeeps, etc., classified as passenger automobiles.

Station wagons, jeeps, and similar motor vehicles which are kept for private use and are designed primarily for the transportation of passengers shall be taxed, rated, and classified on the same basis as other passenger automobiles kept for private use of the same size or weight; and, where used in any statute, rule, regulation, or order, the term "passenger automobile" or "passenger motor vehicle" shall include station wagons, jeeps, and similar vehicles which are kept for private use as passenger cars, unless a contrary meaning is obvious.



Section 40-12-242 - License taxes and registration fees - Private passenger automobiles and motorcycles.

The following annual license taxes and registration fees are hereby imposed and shall be charged on each private passenger automobile operated on the public highways of this state and on each motorcycle operated on the said public highways:

No private passenger automobile and no motorcycle shall be used on any public highway in the state unless the proper license tag therefor has been procured and is securely attached to the rear end thereof, such tag to be so attached right side up with the number thereof in an upright position and plainly visible.



Section 40-12-243 - License taxes and registration fees - Exemption of private passenger vehicles of foreign consuls; special plates for such vehicles.

(a) Duly constituted and appointed consuls and honorary consuls of foreign countries who are officially stationed in Alabama may, upon application to the state Department of Revenue supported by proper proof of their said office, and subject otherwise to the provisions hereof, be issued annually a set of distinctive motor vehicle license plates or tags identifying such consuls, to be used on private passenger vehicles in lieu of the standard license plates required on such vehicles. The license plates in this connection shall be substantially in the following form:

“Consular Corps, No. _____ Alabama 2___”

(b) Each such set of plates shall contain a serial number designated by the state Department of Revenue, and the state Department of Revenue shall keep a record of each such set of plates issued by it, together with the serial number and such other information as may be necessary.

(c) Such consuls, where duly appointed and stationed in Alabama and where their applications have been approved by the state Department of Revenue, shall each be entitled to a set of such license plates without the payment of a license tax and upon the payment of an issuance fee of $.50 to the state Department of Revenue.

(d) The distinctive license plates issued hereunder shall not be transferable, shall be valid only as to the passenger vehicle of the consul to whom same may be issued, and shall be good only so long as such consul shall be qualified therefor during the specific fiscal year for which issued.

(e) The provisions of this section are supplementary to the laws of this state pertaining to the licensing of motor vehicles, and nothing herein shall be construed as repealing any of such laws.



Section 40-12-244 - (Effective Jan. 1, 2017) License tags and registration fees - Exemption for members of armed forces, etc.

There shall be exempt from the operation of the privilege or license tax and registration fee now or hereinafter to be levied on automobiles and motor vehicles by the State of Alabama one passenger vehicle owned by any of the following:

(1)a. An active member of the Alabama National Guard or the Alabama State Guard, when organized in lieu of the National Guard or for any service-connected disabled veteran. The exemption for any service-connected disabled veteran extends only to the service-connected disabled veterans' license plate. The exemption for active members of the Alabama National Guard or Alabama State Guard, when organized in lieu of the National Guard, shall be claimed upon presentation of proper identification on forms prescribed by the Adjutant General. Active members of the National Guard may obtain additional license plates for other passenger vehicles which they own by paying the regular privilege or license tax provided by law.

b. A retired member of the Alabama National Guard with 20 years or more service. The exemption shall be claimed upon presentation of proper identification on forms prescribed by the Adjutant General. Retired members of the Alabama National Guard may obtain additional license plates for passenger vehicles which they own upon presentation and proper identification on forms prescribed by the Adjutant General and by paying the regular privilege or license tax and registration fee as provided by law.

c. In lieu of applying the registration fee exemption to the disabled veteran license plate category provided in this subdivision, the exemption may be applied to any license plate category in which the disabled veteran qualifies to obtain a license plate. Any additional fee required for a plate from a distinctive or personalized license plate category shall still be required in order to obtain the plate.

(2)a. An officer, warrant officer, or enlisted person serving as an active member of any United States armed forces reserve organization or any service-connected disabled veterans who were residents of Alabama at the time of entering the service and who are still residents of Alabama at the time the exemption is claimed. The exemption shall be claimed by presentation of proper identification and proof of residence requirements on forms prescribed by the state Department of Revenue.

b. In lieu of applying the registration fee exemption to the disabled veteran license plate category provided for in this subdivision, the exemption may be applied to any license plate category in which the disabled veteran qualifies to obtain a license plate. Any additional fee imposed for a plate from a distinctive or personalized license plate category shall still be required in order to obtain the plate.

(3) A member of a volunteer rescue squad.

(4) The Civil Air Patrol; including those vehicles owned by the national headquarters and those owned by the Alabama wing of the Civil Air Patrol.

(5) A volunteer firefighter who is a resident of Alabama and who is entitled to the distinctive firefighter plate issued pursuant to Section 32-6-272. The exemption for one vehicle extends only to the firefighter distinctive license plate.

(6) A recipient of the "Alabama Gold Star Family" distinctive plate, with respect to the registration fee, ad valorem tax, and any additional fees.



Section 40-12-245.1 - License taxes and registration fees - Vehicles designed and constructed for transport of raw cotton from harvest to cotton gin.

(a) Notwithstanding any provision of law to the contrary, the amount of the annual license tax and registration fee for a vehicle designed and especially constructed to transport only raw cotton from harvest to a cotton gin shall be two hundred fifty dollars ($250), which shall be distributed as provided in Section 40-12-270. The vehicle may not be made to conform to the axle and gross weight requirements, but shall qualify for the exemption provided in paragraph j. of subdivision (4) of Section 32-9-20.

(b) The Revenue Commissioner shall be responsible for the design of the license plate for vehicles licensed pursuant to this section.



Section 40-12-246 - License taxes and registration fees - Motor buses or motor vehicles transporting passengers for hire.

(a) The following annual license taxes and registration fees are hereby imposed and shall be charged on each automobile, motor bus or other motor vehicle, other than motor vehicles subject to the license provided for in subsection (c) of this section, used on public highways in this state for transporting passengers paying fare or for hire:

With a seating capacity of five persons or less, $47.50;

With a seating capacity of more than five persons and not exceeding 10 persons, $60;

With a seating capacity of more than 10 persons and not exceeding 15 persons, $85;

With a seating capacity of more than 15 persons and not exceeding 20 persons, $110;

With a seating capacity of more than 20 persons and not exceeding 40 persons, $160;

With a seating capacity exceeding 40 persons, $210; provided, that the Commissioner of Revenue of Alabama is hereby authorized and directed to apportion the amount of the license tax payable under this subsection by any common carrier of passengers operating on the public highways of this state a fleet of two or more motor vehicles under the authority of the Interstate Commerce Commission so that the amount of the license tax payable under this subsection for any tax year by such a carrier in respect to all motor vehicles operated on the public highways of this state as a part of the said fleet shall bear the same relation to, and constitute the same proportion of, the total of the amounts specified in the foregoing schedule set forth in this section, and applicable to the said motor vehicles, that the total number of miles operated by the said fleet in Alabama during the then preceding tax year bears to the total number of miles operated by the said fleet in all states during the said preceding tax year; and provided further, that the Commissioner of Revenue of Alabama is hereby authorized to promulgate such reasonable rules and regulations as may be necessary to effectuate such apportionment.

(b) Each person desiring to take out a license to operate a motor vehicle for the transportation of passengers for hire, except taxicabs and touring cars hired by the hour or for special trips on terms agreed upon between the passenger and the carrier at the time of entering upon such service, shall at the time he applies for such license make out in writing a statement describing the route over which such motor vehicle shall be operated and naming the terminal points thereof, and such route shall be plainly indicated on the motor vehicle in letters of sufficient size to be read at a distance of 50 feet.

(c) For each motor vehicle operated on public highways in this state as a part of a taxicab system or similar system, the following annual license taxes or registration fees are hereby imposed and shall be charged:

For each vehicle weighing not exceeding 2,500 pounds, $21;

For each vehicle weighing more than 2,500 pounds, but not exceeding 3,000 pounds, $27;

For each vehicle weighing more than 3,000 pounds, but not exceeding 3,500 pounds, $30;

For each vehicle weighing over 3,500 pounds, but not exceeding 4,000 pounds, $36; and

For each vehicle weighing in excess of 4,000 pounds, $40.

(d) For each motor bus operated on public highways in this state which is owned by a church, private school, hospital, or other eleemosynary institution and used only for the purposes of such institution, regardless of whether any compensation may be charged to any passenger, a license tax or registration fee of $13 is hereby imposed and shall be charged.



Section 40-12-246.1 - License tax and registration fees - Exemption for motor bus passenger carrier vehicles; special license.

(a) Any motor bus passenger carrier vehicle owned or otherwise operated by a common carrier of passengers authorized to operate in this state by the Public Service Commission pursuant to Chapter 3 of Title 37, is expressly exempt from the payment of any state, county, municipal, or other local ad valorem tax provided such vehicle is in compliance with subsection (b). Such exemption shall only apply to those common carriers of passengers that are both based in and have principal operating facilities located within Alabama.

(b) In lieu of the payment of any state, county, municipal, or other local ad valorem tax and in addition to any other business or occupational licenses required for operation by the laws of this state, any business, person, or persons operating as a common carrier of passengers that is authorized to operate in this state by the Public Service Commission pursuant to Chapter 3 of Title 37, shall be required to annually obtain a special common carrier of passengers business operating license. Such license shall be obtained prior to the registration of any motor bus passenger carrier vehicle owned or otherwise operated by a common carrier of passengers and registered pursuant to Section 40-12-246. Furthermore, such business operating license must be presented by the common carrier of passengers to the license issuing official upon the registration of such vehicle and no registration shall be completed without sufficient evidence that the special common carrier of passengers business operating license has been obtained. The licensing provisions of this section shall only apply to those common carriers of passengers that are both based in and have principal operating facilities located within Alabama.

(c) The amount of each license shall be determined by multiplying by six hundred twenty dollars ($620) the number of motor bus passenger carrier vehicles that are less than 10 years old and are registered in the name of the common carrier of passengers that is authorized to operate in this state by the Public Service Commission pursuant to Chapter 3 of Title 37, and by multiplying by one hundred dollars ($100) the number of motor bus passenger carrier vehicles that are 10 years old or older and are registered in the name of the common carrier of passengers that is authorized to operate in this state by the Public Service Commission pursuant to Chapter 3 of Title 37.

(d) Such fee shall be paid annually to the county officials responsible for the collection of ad valorem taxes on motor vehicles in the county where the motor bus passenger carrier vehicle is based. The Department of Revenue may adopt any rules and regulations regarding the implementation of such provisions, including such rules and regulations regarding the license renewal process and the payment of such fee.

(e) Of the revenue generated from the issuance of the special common carrier of passengers business operating license, the county licensing official shall retain as commission two and one-half percent of the business operating license fee, which shall be deposited into the general fund of the collecting county. The balance of the revenue remaining after the payment of the commission shall be distributed as follows:

(1) Seven and one-half percent shall be distributed to the State General Fund.

(2) Fifty-six and one-half percent shall be distributed to the Education Trust Fund.

(3) Thirty-six percent shall be distributed to the general fund of the collecting county.

(f) Any common carrier of passengers authorized to operate in this state by the Public Service Commission pursuant to Chapter 3 of Title 37, found in violation of this section shall be subject to the penalty provisions prescribed in Section 40-12-9.



Section 40-12-247 - License taxes and registration fees - Hearses and ambulances.

For each ambulance and automobile hearse operated on the public highways in this state, the following annual license taxes and registration fees are hereby imposed and shall be charged: In each municipality of less than 10,000 inhabitants and in all unincorporated territory, $15; in each municipality of 10,000 to 40,000 inhabitants, $25; in each municipality of 40,001 inhabitants to 100,000 inhabitants, $35; and in each municipality of more than 100,000 inhabitants, $55. Automobile hearses and ambulances shall carry symbol tags.



Section 40-12-248 - License taxes and registration fees - Trucks or truck tractors - Generally.

(a) For each truck or truck tractor using the public highways of this state, annual license taxes and registration fees based on the gross vehicle weight in pounds are imposed and shall be charged. For the purposes of this section, the term "gross vehicle weight" shall mean the empty weight of the truck or truck tractor plus the heaviest load to be carried and, in the case of combinations, shall be deemed to include also the empty weight of the heaviest trailer with which the power unit shall be placed in combination, plus the heaviest load to be carried. No tolerance or margin of error shall be allowable under this section, except as provided in subsection (b).

(b) For each truck or truck tractor using the public highways of this state, the annual license taxes and registration fees herein imposed (i) shall consist of the base amount applicable to the truck or truck tractor under the schedule of base amounts set forth in this subsection, plus (ii) the additional amount, if any, applicable to the truck or truck tractor under the schedule of additional amounts set forth in this subsection:

The total amount of the annual license tax and registration fee shall be limited with respect to trucks or truck tractors owned and used by a farmer for transporting farm products or the personal property of the farmer for use on his or her farm to a maximum of thirty dollars ($30) where the gross vehicle weight of the truck does not exceed 30,000 pounds; to a maximum of eighty-five dollars ($85) where the gross vehicle weight of the truck exceeds 30,000 pounds, but does not exceed 42,000 pounds; and to a maximum of two hundred fifty dollars ($250) where the gross vehicle weight of the truck or truck tractor is up to and including the class currently designated 80,001 pounds or over; provided, however, a farmer shall be entitled to pay this reduced annual license tax and registration fee for four truck tractors; for each additional truck tractor the annual license tax and registration fee shall be determined from the "schedule of base amounts" and "the schedule of additional amounts" based on the gross vehicle weight in pounds; and the annual license tax and registration fee shall be limited with respect to trucks owned and used by any person for transporting forest products from the point of severance to a sawmill, to a papermill, or to a concentration yard to a maximum of forty dollars ($40) where the gross vehicle weight of the truck does not exceed 30,000 pounds and to a maximum of sixty-five dollars ($65) where the gross vehicle weight exceeds 30,000 pounds, but does not exceed 42,000 pounds. The reduced annual license tax and registration fee shall not be available for truck tractors used on a for hire basis.

For purposes of enforcement of farm truck license tags, or of forest products truck license tags for trucks that do not exceed 42,000 pounds in gross vehicle weight, all scaled weight shall be allowed a tolerance or a margin of error of 10 percent of the true gross or axle weights to allow for any climatic conditions.

For each truck tractor which is operated by a certificated motor carrier and which is operated exclusively within 15 miles of the corporate limits of the incorporated municipality in which it is customarily domiciled, but not including vehicles operating beyond the borders of Alabama, and which is registered in the county in which it is customarily domiciled, a total annual license tax and registration fee of three hundred dollars ($300) is imposed and shall be charged.

The total amount of the annual license tax and registration fee shall be limited to the following schedule for all self-propelled campers or house cars, but a self-propelled camper or a house car whose weight does not exceed 8,000 pounds, shall be subject to the provisions of Section 40-12-273(b):

(1) Notwithstanding the other provisions of this section, a pickup truck as defined in Section 32-8-2, which is used for personal or agricultural use and which is not operated for commercial purposes, shall be licensed and registered based on the gross weight of the vehicle only without regard to the heaviest load to be carried including the heaviest load to be carried on any trailer used in combination with the truck, and, for purposes of this subdivision, the term "gross vehicle weight in pounds" as used in this subsection means the gross weight of the vehicle only without regard to the heaviest load to be carried including the heaviest load to be carried on any trailer used in combination with the truck.

(2) Notwithstanding the other provisions of this section, a motor vehicle wrecker, commonly known as a tow truck, which is used primarily to move, tow, or recover disabled motor vehicles or used for impoundment purposes, shall be licensed and registered based on the gross vehicle weight of the wrecker only without regard to the gross vehicle weight of any motor vehicle to be towed by the wrecker.

(c) Every person making application for license under this section to use a truck or truck tractor on the public highways of this state shall be required to make an affidavit declaring the gross vehicle weight of the truck or truck tractor and file the affidavit with the judge of probate, or other county licensing officer, in the county in which the application is made. Upon payment of the applicable motor vehicle license tax or registration fee, the license to use the truck or truck tractor on the public highways of this state shall be limited to the gross vehicle weight so declared by the owner, which shall be deemed to constitute the allowable gross vehicle weight for which the vehicle is licensed.

After having obtained a license under this section with respect to any truck or truck tractor, the owner thereof may during the then current tax year voluntarily increase the allowable gross vehicle weight for which the vehicle is licensed by making a new affidavit, applying for a new license applicable to the appropriate gross vehicle weight classification, surrendering the license plates or tags previously obtained, and paying the difference between the fees applicable to a license for the higher weight classification desired and the fee in respect of the license so surrendered. The license classification of a truck or truck tractor may not be decreased, however, except once a year at the time new license tags or plates are purchased for the truck or truck tractor.



Section 40-12-249 - License taxes and registration fees - Trucks or truck tractors - Change in gross vehicle weight allowance or in use of vehicle.

(a) If, after having obtained a license under Section 40-12-248 for any truck or truck tractor, the owner thereof voluntarily applies for a license of greater cost than that previously obtained, the cost of the new license shall be computed on the quarterly declining basis as of the date such license was lawfully due, and credit for the old license shall be allowed on the basis of the value of the surrendered license for the corresponding quarter, it being the intent and purpose of this section that the remaining value of the surrendered license be allowed as a credit on the purchase of the higher license and that the cost for increased weight allowance or for use as a for-hire or leased vehicle date from the time of the first use of the vehicle at the greater weight or from the commencement of the lease or the for-hire operation.

(b) If, by virtue of citation or assessment by any agent of the state charged with the enforcement of this section, an owner is required to purchase a license of higher cost for exceeding the allowed gross vehicle weight for which licensed or for use of the vehicle in a manner for which proper license has not been voluntarily obtained prior to such citation or assessment, the quarterly declining basis shall not be allowed, and the full license must be obtained, although credit for the license previously obtained shall be allowed. A penalty of 25 percent of the net amount of the license due shall be collected, plus interest as now provided by law. The penalty hereby imposed may not be waived.



Section 40-12-250 - Tags for motor vehicles used by state, etc.

(a) Motor vehicles owned and used by the state, a county, or a municipality of this state shall not be subject to the payment of license taxes levied, but shall display permanent license plates. Any agency which obtains or possesses a vehicle through a lease-purchase or an installment-sales agreement with an option to buy shall be considered as owning the vehicle for purposes of this section. The purchasing agent or other officer of the state, county, or municipality, shall apply to the Department of Revenue giving the make, type, model, and vehicle identification number of the vehicle or vehicles owned and used by the state, county, or municipality, together with any other information the department may require, which shall be furnished under oath by the applying officer. If upon examination the application appears correct to the department, it shall issue, to be placed on the motor vehicles, the number of license plates, to be used on no other vehicle than that for which issued. State license plates shall have the letter "S" and the registration number printed thereon, county license plates shall have the word "county" and the registration numbers, and municipal license plates shall have the word "municipal" and the registration number printed thereon. License plates on any vehicle owned by a municipal corporation or a municipal board shall have "PUD", public utility department, and the registration number printed thereon. All replacement license plates issued for the vehicles shall be similarly printed or marked. The motor vehicle shall be used exclusively in the governmental or corporate functions of the state, county, or municipality to which issued.

(b) Any person who operates a motor vehicle owned or used by the state or any county or municipality thereof with an improper license plate or without a license plate thereon shall be guilty of a misdemeanor and, upon conviction, shall be punished as prescribed by law.

(c) The department may issue permanent license plates for vehicles owned by the United States or any agency thereof which have been loaned to the state or a county or municipality of this state, or to a public agency, including, but not limited to, a volunteer fire department, if the state, county, municipality, or public agency desires to obtain license plates to operate the vehicle on the streets and highways of this state. The license plates shall have words indicating that the vehicle is on loan from the federal government and a registration number. Vehicles displaying these license plates shall be used in accordance with the stipulations wherein the vehicle was loaned to the receiving agency. The license plates may be issued by the department upon application by the state, county, municipality, public corporation, or agency receiving and using the vehicles. Upon return of the vehicle to the United States agency, the license plate shall be removed, and may be transferred by the department to another vehicle loaned by the United States and used by the governmental entity or agency. The department shall promulgate rules and regulations as necessary to implement this subsection.

(d) The department may issue permanent license plates for vehicles owned by volunteer fire departments. The license plates shall have words indicating that the vehicle is owned by a volunteer fire department and a registration number. Vehicles displaying these license plates shall be used in accordance with the stipulations provided by law for such vehicles. The license plates may be issued by the department upon application by a volunteer fire department. The vehicle shall be used exclusively for volunteer fire department purposes. The department shall promulgate rules and regulations as necessary to implement this subsection.

(e) Registration fees for all license plates provided for in this section shall be determined by the department and may not exceed the fees for standard passenger plates as provided for in Sections 40-12-242 and 40-12-273. The department shall collect an issuance fee at the time of registration for all license plates provided for in this section in the amount as provided for in Section 40-12-271.

(f) In the event a license plate provided for in this section becomes so mutilated as to make it illegible, the governmental entity or volunteer fire department shall file an application with the Department of Revenue setting forth the fact that the plate has been lost, mutilated, or destroyed. The Department of Revenue shall issue a replacement license plate upon payment of the replacement fee provided for in Section 40-12-265 and the surrender of the tag.

(g) When a governmental entity or volunteer fire department sells, trades, or otherwise disposes of a motor vehicle, the license plate shall be removed from the vehicle and retained. The plate may be transferred to another vehicle purchased or otherwise acquired by the governmental entity or volunteer fire department pursuant to Section 40-12-260 and upon payment of the fee provided for therein.

(h) All fees associated with governmental and volunteer fire department license plates shall be retained by the Department of Revenue to cover the costs to administer this section.



Section 40-12-251 - Motor tractors.

For each motor tractor used on the highways of this state there shall be paid a license or privilege tax of $100; provided, however, that this license shall not be collected for a tractor when run on a highway to be transferred from one point to another for use on a farm with or without a "small trailer" or with or without a "semitrailer," or when used on the highway for transferring what is commonly known as a "portable sawmill" or a "well-boring outfit," or when used on the highway by a farmer for the purpose of transporting to and from his farm farm products or products to be used on his farm.



Section 40-12-252 - Basis of tax for trailers; permanent license plate.

(a) The following annual license taxes and registration fees are hereby imposed and shall be charged for each trailer, other than manufactured homes, operated on the public highways of this state:

(1) For each privately owned utility trailer or travel trailer, which is not operated for hire, lease, or rental, twelve dollars ($12).

(2) For each utility trailer, rented or leased for compensation of any kind or nature, fifteen dollars ($15).

(3) For each truck or tractor trailer or semitrailer, twenty dollars ($20); and provided, that any trailer or semitrailer used by a farmer exclusively for transporting farm products to and from market or for transporting the personal property of a farmer for his or her own use on the farm shall not be subject to the license taxes and registration fees provided for in this section. Trailers of any kind or description for hauling passengers for hire are prohibited by law and shall not be licensed under this article.

(b) At the option of the owner, a fleet of 50 or more rental utility trailers required to be licensed in this section may be registered for a period of five years, or any number of years to be designated by the commissioner, provided the following requirements are met:

(1) The application shall be made on forms prescribed by the commissioner and shall contain such information as the commissioner may require.

(2) Upon receipt of proper application and fees, there shall be issued for each trailer in the fleet a registration plate which shall be valid for the number of years specified. All plates issued to a fleet shall expire on the last day of the final month of the period for which issued. Should the fleet owner add trailers during the registration period, the registration of the additional trailers shall expire on the same day as the original fleet of trailers are to expire.

(3) The fleet owner shall be required to pay all registration renewal fees due each year for all trailers registered in his or her fleet prior to the expiration date. If the renewal fees are not paid, all license plates and registrations in the fleet shall be cancelled.

(c)(1) The owner of any truck trailer, tractor trailer, or semitrailer, except for manufactured homes, who has compiled with Section 32-8-32, in lieu of paying the annual registration fee provided in paragraph (3) of subsection (a), may purchase a permanent license plate which shall not be subject to annual renewal. Notwithstanding the foregoing, the owner of any truck trailer, tractor trailer, or semitrailer who chooses to purchase a permanent license plate shall annually assess the property between October 1 and prior to January 1 on a Business Personal Property Return (ADV-40) in the county where the truck trailer, tractor trailer, or semitrailer is based. Application for the permanent license plate shall be as prescribed by the Department of Revenue and shall be accompanied by a one-time registration fee of sixty dollars ($60) per permanent plate issued. The permanent license plate shall be displayed on the trailer for which it is issued, shall be valid only as long as the truck trailer, tractor trailer, or semitrailer is titled in this state to the owner who registered the trailer or trailers under this subsection, and may not be transferred to another trailer or to another owner. In the event of the transfer of ownership of the trailer, the owner shall surrender the permanent license plate to his or her county license plate issuing official and no credit or refund of registration fees shall be allowed upon surrender.

(2) It shall be unlawful for anyone to display or operate a trailer displaying a permanent trailer plate on a vehicle other than the trailer originally registered with the trailer plate or to display or operate a trailer with a permanent trailer license plate issued to the previous vehicle owner. Anyone convicted of violating this subdivision shall be guilty of a Class C misdemeanor.

(d) The Department of Revenue shall have the authority to develop and promulgate reasonable rules and regulations as needed to administer the provisions of this section.



Section 40-12-253 - Ad valorem taxation of motor vehicles.

(a) Effective January 1, 2000, ad valorem taxes on motor vehicles shall be assessed and the tax collected forward on a current basis to coincide with the collection of motor vehicle license taxes and registration fees.

(1) Ad valorem taxes on motor vehicles shall become due and payable on the first day of the registration renewal month of the owner, the date the motor vehicle enters the State of Alabama, the date the motor vehicle is removed from the inventory of a dealer, or the date on which the motor vehicle is otherwise determined to be taxable, whichever comes first. Ad valorem taxes on motor vehicles shall become delinquent on the first day of the month following the registration renewal month for the owner or as otherwise provided by law.

(2) Ad valorem tax on motor vehicles shall be collected through the last day of the month which precedes the assigned registration renewal month for the owner as provided in Section 32-6-61. The definition of owner shall be as defined in subdivision (16) of Section 40-12-240.

(3) No license shall be issued to operate a motor vehicle on the public highways of this state, nor shall any transfer be made by the license issuing official under this article, until the ad valorem tax on the motor vehicle is paid in the county, as evidenced either by a receipt of the tax collecting official where the owner of the motor vehicle resides, if the motor vehicle is owned by an individual, or by the receipt of the tax collecting official in the county where the motor vehicle is based, if the motor vehicle is owned by a firm, corporation, or association. The receipt, as referenced in this subsection, may be evidenced in either a tangible format or in an electronic format as prescribed by the department. The definition of the base of a vehicle shall be the place where a vehicle is most frequently dispatched, garaged, serviced, maintained, operated, or otherwise controlled, and from which it ordinarily departs and to which it ordinarily returns.

(4) Every person, firm, or corporation that plans to operate a motor vehicle shall first return the motor vehicle for ad valorem taxation to the tax assessing official of the county where the individual resides or, if a firm or corporation, where the vehicle is based, and the tax assessing official shall deliver to the person making the return a certificate of assessment on a form prescribed by the Department of Revenue, and the certificate shall be the warrant of the tax collecting official to collect the tax as shown on the assessment form.

(5) Valuation for ad valorem tax assessment purposes shall be based, as specified by law, on the value of the motor vehicle on October 1, as provided by the Department of Revenue. The October 1 valuation shall be used for calculating ad valorem taxes for the next succeeding year beginning January 1 and continuing through December 31.

(6) Before any motor vehicle can be assessed, the tax assessing official shall determine the amount of ad valorem taxes due on the motor vehicle from information provided by the owner. If the number of months for which taxes are delinquent cannot be determined, the motor vehicle shall be presumed to have been in the state for one preceding year in addition to the current tax year for ad valorem tax assessing and collecting purposes. Motor vehicles with delinquent registrations shall be subject to payment of escaped ad valorem taxes for up to two prior years plus the current year.

(b) The license issuing official shall require the applicant to surrender the receipt of the tax collecting official which shall be kept on file in the license issuing official's office. The license plate shall be evidence of the payment of the license and the ad valorem tax due as provided under this article. The license issuing official may issue a motor vehicle license plate upon receiving certification from the tax assessing official that there is no ad valorem tax due on the motor vehicle.

(c) Ad valorem taxes on a motor vehicle shall be collected on an annual current basis in the registration renewal month of the owner thereof, in conjunction with registration of the motor vehicle; provided, however, that ad valorem taxes due at the time of registration shall be prorated on a monthly basis from the date the motor vehicle enters the State of Alabama, from the date the motor vehicle is removed from the inventory of a dealer, from the date of transfer of ownership of the motor vehicle, or upon the date the motor vehicle otherwise becomes subject to taxation.

(d) Upon the sale, trade, total destruction, permanent removal from Alabama, theft without recovery, or other transfer of a motor vehicle, hereafter referred to as a "demitted motor vehicle" constituting Class I, Class II, or Class IV Property under Section 40-8-1, the owner of the demitted motor vehicle shall be entitled to a pro rata credit for the ad valorem taxes paid with respect thereto for the remainder of the then current period for which the taxes have been paid. In determining the credit available, the total ad valorem taxes previously paid for the then current registration period shall be determined by a ratio, the numerator of which shall be the number of full calendar months from the date the motor vehicle is demitted to the last day of the month which precedes the assigned registration renewal month for the owner as provided in Section 32-6-61, and the denominator of which shall be the number of months for which ad valorem taxes shall have been paid with respect to the motor vehicle. The ad valorem tax credit shall be evidenced by a credit voucher, in a form of which shall be specified by the department, bearing the name of the person entitled to the credit. The ad valorem tax credit so determined shall either (i) be allowed at the election of the owner on a pro rata basis against all ad valorem taxes payable on another motor vehicle or vehicles acquired by the owner in conjunction with the sale or trade of the motor vehicle in respect of which the credit is allowable under this subsection, or (ii) be allowed by the tax collecting official on a pro rata basis against all ad valorem taxes payable on another motor vehicle or vehicles owned by the owner or a member of the owner's immediate family. No interest shall be allowable on the amount of any credit allowable hereunder. A credit issued shall be creditable only against ad valorem taxes levied by those taxing authorities whose ad valorem taxes had been paid by the owner with respect to the motor vehicle for which a credit is allowed. No credit shall be allowable against any ad valorem taxes levied by the state unless the credit shall be eligible for application and applied against ad valorem taxes levied by taxing authorities other than the state. A credit voucher must be used at the time of issuance. In the event a voucher is presented for credit against ad valorem taxes due and the amount of the voucher is in excess of the taxes due, a new voucher for the excess amount shall be issued referencing the date of issuance of the voucher so presented. The new voucher shall be designated a receipt for credit for reporting purposes with a copy given to the owner. Immediately upon issuance of a receipt for credit and no later than the twentieth day of the month following the month in which the new voucher was issued, the tax collecting official shall remit to the owner a refund credit payment in the amount of the receipt for credit. When a credit voucher is issued and no ad valorem taxes payable on a vehicle are available for credit to the owner, the voucher shall be designated a receipt for credit for reporting purposes with a copy given to the owner. Immediately upon issuance of a receipt for credit and no later than the twentieth day of the month following the month in which the new voucher was issued, the tax collecting official shall remit to the owner a refund credit payment in the amount of the receipt for credit.

(e) The credit provided under subsection (d) may be claimed by the owner of a motor vehicle pursuant to the procedure and upon presentation of the evidence of payment of tax and eligibility for credit pursuant to subsection (d) as specified by regulations issued by the Department of Revenue, including a sworn affidavit of the buyer in the case of a sale or trade of the motor vehicle. The tax collecting official shall charge and collect as a condition to the redemption of a credit voucher or the remittance of a refund credit payment a commission in order to defray the costs thereof at a flat rate of two dollars ($2) for each credit voucher redeemed or refund remitted, which shall be collected by the tax collecting official at the time of the transaction. One-half of the commissions and fees so collected shall be deposited into the general fund of the county in which the fees are collected and the balance shall be remitted to the State General Fund. There is hereby appropriated for the use of the department in carrying out its responsibilities hereunder in each fiscal year a sum as the Legislature shall appropriate to the department for this purpose.

(f) In no event may a credit be claimed under subsection (d), whether in conjunction with the sale or trade of a motor vehicle or pursuant to the issuance of a credit voucher as provided for in subsection (d), later than 12 months after the date a motor vehicle is demitted.

(g) The tax assessing officials and tax collecting officials of the counties in this state, in addition to assessing and collecting the ad valorem taxes due the state and counties on motor vehicles, shall collect the ad valorem taxes on motor vehicles due all cities in this state.

(1) The tax collecting official shall report and pay the money collected for cities at the same time and in the same manner as state and county taxes are reported and paid by the official. The tax assessing and tax collecting officials shall each receive a commission of two and one-half percent of the amount of city taxes collected. The tax collecting officials shall deduct this commission from the amount collected before paying the city treasury and, at the same time, pay to the tax assessing official any commissions due him or her under this article.

(2) The license issuing official shall not issue a license to operate a motor vehicle on the highways of this state until all ad valorem taxes due the state, counties, and cities are paid as evidenced by a receipt of the tax collecting official.

(h) Motor vehicles assessed under this section shall not be included in any assessment made by any person, firm, or corporation under Section 40-11-1, and the motor vehicles shall not be considered an escape property by reason of the failure to include the property value of the motor vehicle in any tax return as of October 1. All motor vehicles shall be assessed and the taxes shall be collected on the motor vehicles as herein provided. The foregoing notwithstanding, any machinery or equipment including, but not limited to, cement mixers, wrecker rigs, and box-type bodies which may be added to a motor vehicle after it leaves the original manufacturer and may be moved from one motor vehicle to another shall be separately valued and assessed with the tax assessing official as personal property.

(i) In addition to the refunds provided for in subsection (d), refunds shall be granted for ad valorem taxes on motor vehicles for monies collected in error, as provided in Section 40-7-9.1, or upon evidence of valuation change or adjustment by the county board of equalization.

(j) All millage rate levies and changes affecting ad valorem taxes on motor vehicles shall become effective on the January 1 following the levy or rate change.

(k) The Department of Revenue may promulgate and implement rules and regulations for the administration of this section.



Section 40-12-254 - (Effective Jan. 1, 2017) Motor vehicles issued to disabled veterans; fees.

(a) Any disabled veteran of World War II or of any other hostilities in which the United States was, is, or shall be engaged against any foreign state, whether as a result of a declared war or not, who owns an automobile which has been, is or shall hereafter be all or partly paid for with funds furnished for such purpose by the Administrator of Veterans' Affairs under authority of any act of the Congress of the United States, is exempt from all license fees and ad valorem taxes required by or prescribed in this article; provided, that the veteran keeps such motor vehicle only for private use. Application for an exemption may be made to the probate judge of the county in which such veteran resides. The state Department of Revenue shall prescribe and furnish application forms to be used and may require the applicant to supply such information as may be necessary to enable the probate judge to determine the veteran's eligibility for the exemption. The application shall be sworn to or affirmed by the veteran and shall be accompanied by the document or instrument, or a certified copy thereof, which evidences the veteran's ownership of the vehicle. Upon determination of eligibility and grant of the exemption, the probate judge shall issue a license plate or stamp, to be provided by the state Department of Revenue, permitting the operation of the motor vehicle.

(b) In lieu of applying the registration fee exemption to the disabled veteran license plate category provided for in this section, the exemption may be applied to any license plate category in which the disabled veteran qualifies to obtain a license plate. Any additional fee imposed for a plate from a distinctive or personalized license plate category shall still be required in order to obtain the plate.



Section 40-12-255 - Manufactured homes.

(a) Every person, firm, or corporation who owns, maintains or keeps in this state a manufactured home as defined according to subsection (n) of this section, except a manufactured home that constitutes a part of the inventory of a manufacturer or dealer, shall pay an annual registration fee of $24 for an owner occupied single wide (one transportable module) manufactured home, $48 for an owner occupied double wide or larger (two or more transportable modules) manufactured home, $48 for a commercial single wide (one transportable module) manufactured home, or $96 for a commercial double wide or larger (two or more transportable modules) manufactured home, provided, however, that any manufactured home 10 years of age or greater but less than 20 years of age shall pay 75 percent of the above stated fees, and any manufactured home 20 years of age or greater shall pay 50 percent of the above stated fees; and upon payment thereof such owner shall be furnished an identification decal, designed by the Department of Revenue and color coded to denote the size and year issued, which shall be immediately attached to and at all times thereafter displayed at eye level on the outside finish of the manufactured home for which the registration fee was paid, and one foot from the corner on the right side facing the street, so as to be clearly visible from the street. The registration fee hereby provided for shall be paid in the county in which such manufactured home is customarily kept to the same county official who normally collected ad valorem tax on manufactured homes prior to October 1, 1991; provided, however, that the responsibilities for administering the provisions of this law may be transferred to another county official with the mutual consent of the elected county officials involved. The fee shall be due and payable on October 1 of each year and delinquent if not paid before December 1 of each year. For the year beginning October 1, 1991, the registration fee shall be in lieu of the ad valorem taxes that would have been due and payable on October 1, 1991, and any taxpayer who pays the registration fee on his manufactured home between October 1, 1991, and November 30, 1991, shall not be subject to any delinquent ad valorem taxes or fees. The owner of the manufactured home shall furnish to the registration official the make, model, year, length, width, number of transportable modules, and serial number of the manufactured home and the registration official shall furnish a receipt to the manufactured home owner containing the above referenced information. The registration fee shall be disbursed by the collecting official by the twentieth of the month following the month of collection and shall be disbursed as follows, 25 percent to the State General Fund, 25 percent to the county general fund, 25 percent to the county school board except that if the manufactured home is located within a city school district then the 25 percent shall go to the city school board, and 25 percent to the city or municipality in which the manufactured home is located, except that if the manufactured home is not located within a municipal corporate limits then the county general fund will receive the 25 percent share that would have gone to the municipality. The official collecting such registration fees and issuing such identification decals in evidence of payment thereof shall also collect a $5 issuance fee to be distributed as follows: $4 to the county general fund if the issuing official is on salary and if the issuing official is on the fee system, then the $4 issuance fee shall go to the issuing official, and the remaining $1 shall accrue to an account in the office of the county treasurer for use by the issuing official or designated representative, and such accumulated moneys shall be used only for performance of his or her official duties.

(b) The owner of any manufactured home who fails to pay the registration fee hereby provided for shall be subject to a delinquent fee of $10 if payment is made on or after December 1, or if the manufactured home owner fails to pay the registration fee or if the owner fails to display the identification decal on such manufactured home, as hereinabove required. Furthermore, the owner shall be subject to a citation fee of $15 and if the registration fee and citation fee are not paid within 15 calendar days of date cited a penalty of $24 will be assessed against the owner of the manufactured home. The county license inspector or deputy license inspector shall have authority to issue citations and assess penalties. The county official charged with the responsibility of administering this law shall have the authority to designate employees of his office or by mutual consent of the tax assessor, employees of the tax assessor's or appraisal office as deputy license inspectors. The delinquent fee and penalty shall be distributed in the same manner as the registration fee. The citation fee shall accrue to the county general fund if the citation is issued by the county license inspector's office. The citation fee shall accrue to an account in the office of the county treasurer for use by the assessor, collector, license commissioner, or revenue commissioner if an employee of that office issues the citation, and the citation fee shall be used only for performance of the issuing official's official duties. The official responsible for administering the provisions of this section must collect all fees and penalties due before a decal may be issued to the manufactured home owner. The penalties set out under Section 32-6-65(b) are not applicable to manufactured homes.

(c) The owner or lessor of the real estate on which any manufactured home is situated shall report the name and address of the owner of such manufactured home at such times as the Commissioner of Revenue may require on forms furnished by the Department of Revenue. The commissioner and the state Department of Revenue are hereby empowered to promulgate and enforce any rules or regulations reasonably necessary to administer the provisions of this chapter, including but not limited to, notice, hearings, and appeals processes.

(d) Any public or private entity that provides or sells any gas or electric services and connects such services to any manufactured home shall, not less often than monthly, report to the county tax assessing official a list containing each such manufactured home connected to such service during the period preceding the report, together with the name of the occupant and the location of the connection.

(e) The manufactured home owner shall furnish to the county official charged with the responsibility of administering this law a copy of the prior year's registration receipt, unless such manufactured home is new and a registration decal has never been issued, in which case the county official charged with the responsibility of administering this law shall be furnished a bona fide bill of sale from the dealer showing when the manufactured home was bought and a certificate of title issued by the Alabama Department of Revenue or application for a certificate of title for a 1990 or subsequent year model manufactured home or, in the case of a used manufactured home brought into the state from any other state the county official charged with the responsibility of administering this law shall be furnished a bona fide certificate of title, manufacturer's certificate of origin or bill of sale, properly assigned, showing when the manufactured home was sold to an individual, firm, corporation or association now living or operating in this state. If such bill of sale or certificate of title is not furnished, the manufactured home will be presumed to have been in the state for the two previous years and the registration fee shall be immediately due and payable for the two previous years plus the current year, but in no case will the registration fee be due and payable for any period prior to October 1, 1991.

(f) Manufactured homes brought into the state during any tax year, new manufactured homes for which registration decals have never been issued, or manufactured homes sold from the stock of a dealer or otherwise acquired during any tax year, shall be subject to registration the same as if they had been held or owned in the state on October 1; except, that registration fees thereon shall be assessed on a quarterly basis as follows:

(1) Manufactured homes brought into the state or sold from stock after October 1, but before January 1 following, shall be subject to registration the same as if held or owned in the state on October 1.

(2) Manufactured homes brought into the state or sold from stock after the last day of December, but before April 1 following, shall be subject to registration for three quarters of the tax year.

(3) Manufactured homes brought into the state or sold from stock after the last day of March, but before the first day of July following, shall be subject to registration for one half of the tax year.

(4) Manufactured homes brought into the state or sold from stock after the last day of June, but before October 1, following, shall be subject to registration for one fourth of the tax year.

(g) Any person, firm, or corporation acquiring a new manufactured home or bringing a manufactured home into the state for the first time, except a manufactured home which constitutes a part of the inventory of a dealer or manufacturer, shall have 30 calendar days from the date of the bill-of-sale or from the date the manufactured home entered the state for the first time to register said manufactured home without a delinquent fee.

(h) Manufactured homes shall not be included in any assessment for ad valorem tax purposes made by any person, firm or corporation unless said manufactured home meets the requirements of subdivision (b)(15) of Section 40-11-1. Any manufactured home that is assessed for ad valorem tax purposes under subdivision (b)(15) of Section 40-11-1 shall not be subject to registration.

(i) Any owner occupied manufactured home owned by any person over the age of 65 or any owner who is totally disabled shall be exempt from paying the annual registration fee. The exemption must be claimed annually by the manufactured home owner between October 1 and November 30. Proof of age shall only be required once and a copy of proof may be kept on file. Proof of disability may be, but shall not be limited to, the written certification of such total disability by any two physicians licensed to practice in this state. The payment of the $5 issuance fee will be required in order to receive the exemption and decal.

(j) No manufactured home may be moved on the roads or highways of Alabama unless one of the following provisions are met:

(1) Every person, firm, or corporation who owns, maintains, or keeps in this state a manufactured home, must obtain a permit to move said manufactured home on the highways of Alabama. The permit shall be obtained from the county official who administers the manufactured home registration laws. Proof of payment of the current registration fee, issuance fee, and any applicable penalties shall be required before the moving permit shall be issued. Manufactured home dealers shall not be required to obtain a moving permit when moving a manufactured home that is part of dealer's inventory or moving a manufactured home for the first time after a sale of such manufactured home from dealer's inventory as evidenced by a bill of sale or bill of lading.

(2) If the manufactured home is owned by a dealer, manufacturer, lien holder, or an out-of-state person, firm, or corporation and is being transported within or through the State of Alabama, or entering the State of Alabama for the first time, then proof of ownership of said manufactured home by said person, firm, or corporation as evidenced by a tag, decal, bill-of-sale, bill of lading, or title shall be sufficient and a permit will not be required; provided, however, that a lien holder will be required to notify, in writing, within 10 days of moving any manufactured home, the county official charged with the responsibility of administering this law, and such official shall send a notice of any delinquent taxes, if applicable within 10 days, and the lien holder shall pay delinquent tax within 30 days of being notified.

(3) The above referenced moving permit shall be in addition to any other moving permits required by law.

(4) The provisions of this section shall be enforced by any law enforcement officials in the State of Alabama. Any person, firm, or corporation moving a manufactured home on the roads or highways of Alabama without a moving permit shall be issued a traffic citation for failure to have in possession the required moving permit and shall be guilty of a Class C misdemeanor; and upon conviction thereof shall be subject to a fine of not less than $50.

(5) The issuing official shall charge a $10 fee for the above referenced moving permit. One-half of said fee shall accrue to the county general fund to cover the costs of obtaining and issuing said permits, and the remaining one-half shall accrue to the State Road and Bridge Fund.

(6) The Department of Revenue shall design the above referenced moving permit and shall promulgate rules and regulations for their use.

(k) Any person, firm, or corporation required to register a manufactured home under the provisions of this article must show proof of payment of sales/use tax before the decal may be issued.

(l) Any person violating any provision of this article shall be guilty of a Class C misdemeanor and, upon conviction thereof, shall be subject to a fine of not less than $50.

(m) All manufactured homes owned by the United States government, the State of Alabama, and county or municipal corporations are exempt from the registration fees provided for under this section.

(n) For purposes of administering the provisions of this section the definition of "manufactured home" shall be the following: A structure, transportable in one or more sections, and which is built on a permanent chassis, and not designed normally to be drawn or pulled on the highway except to change permanent locations but is designed to be used as a dwelling, with or without a permanent foundation, when connected to the required utilities, including the plumbing, heating, air conditioning, and electrical systems, if any, contained therein. It may be used as a place of residence, business, profession, trade, or for any other purpose, by the owner, lessee, or assigns and may consist of one or more units that can be attached or joined together.

(o) For the purposes of administering the provisions of this section, the definition of a manufactured home used for commercial purposes shall be any manufactured home except an owner-occupied manufactured home used as a single family residence.



Section 40-12-256 - Travel trailers - Ad valorem taxation - Generally.

No identification tag for a travel trailer shall be issued until all ad valorem taxes due thereon have been paid. Travel trailers shall be assessed for ad valorem taxation and taxes thereon paid in the same manner that motor vehicles are assessed and ad valorem taxes thereon paid; and the identification tags shall be evidence of such assessment and payment to the same extent that motor vehicle license tags evidence assessment and payment of taxes on motor vehicles. For assessing travel trailers for ad valorem taxation and collecting such taxes the officers performing these duties, respectively, shall be entitled to the same fees and allowances as they are entitled for performing like duties relative to motor vehicles.

Travel trailers shall not be included in any assessment by any person, firm or corporation under the provisions of subdivision (b)(4) of Section 40-11-1, and ad valorem taxation of travel trailers shall be assessed and taxes collected solely as herein provided.



Section 40-12-257 - Citations for noncompliance with Sections 40-12-255 and 40-12-256.

Any state, county or municipal law-enforcement officer, or license inspector is authorized to issue citations to persons failing to comply with Sections 40-12-255 and 40-12-256.



Section 40-12-258 - Reregistration of certain stored motor vehicles; placement of license tags.

(a) Except for vehicles provided for in subsections (b) and (c), an individual reregistering a motor vehicle that has been stored in this state and not used or operated on the public highways of this state shall pay the annual license taxes and registration fees on the vehicle. The license taxes and registration fees associated with the reregistering of motor vehicles shall not be prorated.

(b) The owners of motor vehicles commonly known as self-propelled campers or house cars, when stored in this state and not used or operated on the public highways of this state, upon reregistering, shall pay license taxes and registration fees on a monthly prorated basis.

(c) The owners of farm trucks and farm truck tractors and vintage vehicles, without regard to subdivision (2) of subsection (c) of Section 40-12-290, when stored in this state and not used or operated on the public highways of this state, upon reregistering, shall pay license taxes and registration fees on a monthly prorated basis.

(d) The payment of the registration fee or license tax on motor vehicles shall be evidenced by the delivery of a license plate, which shall be placed in such position as to be lighted by the license plate lamp in accordance with subdivision (3) of subsection (g) Section 32-5-242 in an upright position, right side up, on the rear of the automobile; when a semitrailer truck is operated, the plate shall be placed on the rear of the semitrailer. It shall be a misdemeanor, punishable by a fine of not less than ten dollars ($10) and not exceeding twenty-five dollars ($25) for each offense, to display the plate in any other place or in any other manner than as herein provided. The Department of Revenue shall provide plates for all motor vehicles and shall also provide receipts, one of which shall be retained by the judge of probate, one shall be delivered to the person paying the license fee, and one legible copy shall be mailed by the judge of probate to the Department of Revenue on the day the license was issued. Each receipt shall bear the same number as the plate delivered to the licensee. These receipts shall be prepared in the form to be determined by the Department of Revenue and delivered to the judges of probate of the several counties of the state under such rules and regulations as may be prescribed by the Department of Revenue; and the Department of Revenue shall have power to prescribe rules and regulations concerning the application for and delivery to the licensee of the plate and receipt required by this article.

(e) The automobile licensee shall be required to state in his or her application the proposed use of the automobile, whether for private use or for commercial purposes.

(f) The plates furnished for commercial vehicles, except those used or rented by a U-Drive-It or similar system, shall be of a different design from those used for private or pleasure cars. In applying for license for buses, taxicabs, or U-Drive-Its or like motor vehicles, the application shall give the seating capacity and the weight of the vehicle.



Section 40-12-259 - Computation and payment of license tax and registration fee.

Notwithstanding any other provision of law, the license tax and registration fee to be paid for any motor vehicle, either new or used, that may be acquired or first brought into and operated on the public streets or highways of this state shall be computed by the multiplication of one twelfth of the annual license tax and registration fee by the number of calendar months remaining in the license year.



Section 40-12-260 - Transfer of license plates; registration procedures; receipts; penalty.

(a) Effective January 1, 1998, license plates, except for license plates issued under the provisions of Section 40-12-290, et seq., or any subsequent enactment which authorizes special license plates based on vehicle age, shall not be transferable between motor vehicle owners and the following registration procedures shall apply:

(1) When a current and valid Alabama motor vehicle license plate has been obtained for the current tax year for use on a motor vehicle and the vehicle has been sold or otherwise transferred to a new owner, the license plate shall be removed from the vehicle and retained by the original plate owner.

(2) In the event an owner purchases, trades, exchanges, or otherwise acquires another vehicle of the same license registration classification, the licensing official shall authorize the transfer of the current and valid Alabama license plate previously obtained by the owner to the replacement vehicle for the remainder of the current license year. In the further event the owner acquires a vehicle requiring a higher license classification, the owner shall first request a transfer of the valid Alabama license plate to the newly acquired vehicle, and, immediately, shall surrender the license plate to the issuing official, and upon payment of the difference in registration fees on a monthly prorated basis, shall be issued the higher license plate classification. Provided, that the owner shall not be entitled to a refund when the registration fee for the vehicle to which the plate(s) is to be assigned is less than the registration fee for that vehicle to which the license plate(s) was last assigned. Furthermore, if the owner does not have or does not acquire another vehicle to which the license plate(s) may be transferred, the owner shall not be entitled to a refund and the license plate shall be revoked.

(3) In the event the owner of a license plate purchases, trades, exchanges, or otherwise acquires a vehicle for which a license plate has been issued during the current license year, and the license plate has not been removed by the previous owner in accordance with this section, the new owner of the vehicle shall remove and return the license plate to the county license plate issuing official of the county where the owner resides, if the owner is an individual, or of the county in which said motor vehicle is used or operated if the owner is a firm, corporation, or association, who shall receive, account for, and dispose of the license plate. However, if the license plate has expired, the new owner shall not be required to surrender the license plate.

(4)a. The new owner of a motor vehicle shall, within 20 calendar days from the date of vehicle purchase or acquisition, make application to record the registration of the vehicle by the transfer to or the purchase of a license plate for the newly acquired vehicle with the license issuing official of the county in which the owner resides if the owner is an individual, or with the license issuing official of the county in which the motor vehicle is used or operated if the owner is a firm, corporation, or association and shall pay the fee provided under Section 40-12-271.

b. The county license issuing official shall provide the registration record to the Department of Revenue. One copy shall be retained in the files of the county license issuing official, and one copy shall be furnished to the registered owner. The Department of Revenue shall have the authority to prescribe rules and regulations for the administration of this paragraph.

c. Licensed motor vehicle dealers shall not be required to register vehicles in the name of the dealership for vehicles held for resale. The dealership shall register any motor vehicle and purchase an Alabama license plate of the proper classification for any motor vehicle purchased, leased, or otherwise withdrawn from dealer inventory for private, personal, or business use by any person, including any of the dealership employees.

(5) Any person failing to register a motor vehicle by timely transferring the license plate as provided by subsections (a)(2) and (a)(4) above and (a)(7) below shall pay a penalty of fifteen dollars ($15). The penalty shall be paid into the treasury of the county, with the county treasurer maintaining these moneys as a special training fund. Only one special training fund shall be established in each county. These moneys shall be used for all reasonable and necessary official educational expenses directly related to the assessment and collection of taxes on motor vehicles or registration and titling of motor vehicles. The special training fund shall be for the use of the officials in the county charged with the motor vehicle responsibilities mentioned above, and shall be in addition to the amount budgeted for these offices. Moneys shall be disbursed by the county treasurer for the payment of the motor vehicle related educational expenses of those officials and their employees by the county officials requisitioning expenditures from the fund. Not more than three thousand dollars ($3,000) shall be paid into the special training fund during any fiscal year (October 1 through September 30). Any excess moneys shall accrue to the general fund of the county.

(6) Any person, firm, or corporation engaged in the business of selling or otherwise disposing of motor vehicles which are required to be registered in this state shall furnish each purchaser of a motor vehicle with a legal bill of sale on which there shall be printed, stamped, or otherwise inscribed in a bold and conspicuous manner the words: "Penalty of fifteen dollars ($15) due if vehicle is not registered in the name of the new owner within 20 calendar days."

(7)a. In the event a motor vehicle is registered pursuant to Section 32-6-150 or Section 32-6-300, or any other section designated by the Commissioner of Revenue by rule or regulation, and is transferred to the transferor's spouse or child, at the option of the transferor, the license plate may remain on the vehicle in the hands of the transferee upon payment of the fee for recording the transfer of the license plate.

b.1. A surviving spouse, desiring to operate a vehicle devolving from a deceased spouse, shall present an application for certificate of title to the licensing official in his or her name within 20 days of obtaining ownership. The licensing official shall then transfer the license plate to the surviving spouse. If the motor vehicle is not subject to the provisions of the Alabama Uniform Certificate of Title and Antitheft Act (Section 32-8-1, et seq.), the surviving spouse shall provide the licensing official evidence that ownership has been conveyed to the surviving spouse.

2. In the event that a vehicle is registered and bears a distinctive plate or a registration fee-exempt plate, the plate shall be surrendered to the licensing official within 20 days of the date of obtaining ownership conveyance and, upon surrender, the owner shall make application for registration of the vehicle. If the motor vehicle is not subject to the Alabama Uniform Certificate of Title and Antitheft Act (Section 32-8-1, et seq.), the surviving spouse shall provide the licensing official evidence that ownership has been conveyed to the surviving spouse.

(8) In the event the owner of a motor vehicle junks the vehicle or the vehicle is deemed a total loss, as defined in Section 32-8-87, the license plate may be transferred to a motor vehicle of the same class during the same tax year. The owner of the license plate, after authorization by the licensing official, and after compliance with the provisions of the Alabama Uniform Certificate of Title and Antitheft Act, if applicable, may transfer the plate to a vehicle currently owned but not operated by that owner for the period remaining before expiration of the registration, or the license plate may be transferred to a newly acquired vehicle.

(9) All references in this article to the words tag or plate shall have identical meaning and may be used interchangeably. The words tag, plate, and owner shall mean singular or plural.

(b)(1) Any person operating a self-propelled vehicle required to be registered in this state on the public roads and highways of this state shall retain within the vehicle a current and valid Alabama motor vehicle registration receipt issued to the vehicle being operated. This subsection shall apply to all vehicles registered on or after January 1, 1998.

(2) Within the first 20 calendar days of purchase or acquisition of a self-propelled motor vehicle, prior to receiving a copy of a registration receipt, there shall be retained within the vehicle being operated a legible copy of the legal bill of sale if the motor vehicle is not subject to the provisions of the Alabama Uniform Certificate of Title and Antitheft Act (Section 32-8-1, et seq.), or the owner's permit copy of the application for certificate of title, or an official copy of a current and valid Alabama temporary registration receipt as authorized under Section 32-6-210 to Section 32-6-219, inclusive, assigned to the vehicle being operated.

(3) a. The retained documents specified by subsections (b)(1) and (b)(2) above shall be presented, on demand, by the vehicle operator, for inspection by law enforcement officers. The registration receipt may be presented in either a tangible format or in an electronic format. It shall be unlawful for the operator to fail or refuse to present, when requested by a law enforcement officer, the official registration receipt, or other document herein described, or legible copy thereof, for the vehicle being used or operated.

b. The use of a cellular phone or other electronic device to display evidence of a registration receipt does not constitute consent for law enforcement or other governmental employees to access any other content on the electronic device. Any law enforcement officer or other governmental employee presented with an electronic device pursuant to this section shall be subject to the provisions of Section 36-1-12 for damages to the electronic device resulting from acts taken when viewing the device pursuant to this section.

(4) A motor vehicle dealer licensed under the provisions of Section 40-12-390 to Section 40-12-400, inclusive, or a motorcycle dealer licensed under the provisions of Section 40-12-62, or any motor vehicle manufacturer utilizing manufacturer license plates as authorized under the provisions of subsection (g) of Section 40-12-264 shall not be required to comply with this subsection for self-propelled motor vehicles within the dealer inventory of the motor vehicle dealer, or, in the case of the motor vehicle manufacturer, shall not be required to comply for new vehicles utilizing the manufacturer license plates and being operated within the provisions of subsection (g) of Section 40-12-264.

(c) Any person failing to perform the duties required by the provisions of this section shall be guilty of a Class C misdemeanor.



Section 40-12-262 - Effect of provisions relative to registration and display of tags on nonresidents; international registration plan; temporary trip permit; penalties.

(a) The provisions of the foregoing sections relative to registration and display of registration numbers shall not apply to a motor vehicle owned by a nonresident of this state and not used for hire or used for commercial purposes in this state for a period of 30 days from date of entering the state; provided, that the owner thereof shall have complied with the provisions of the law of the foreign country, state, territory, or federal district of his residence relative to the registration of motor vehicles and the display of registration numbers thereon and shall conspicuously display his registration number as required thereby; provided further, that nothing herein shall be construed to permit the use of motor vehicles for hire, or for commercial purposes, by nonresidents without complying with the provisions of this article. The state Department of Revenue is hereby authorized to make reciprocal agreements with other states for an exchange of rights for the operation of motor vehicles that will be considered as a fair exchange of rights and privileges, the said rights and privileges to be in effect as long as both contracting parties recognize the rights of the other. The above reciprocal agreement can be annulled on a notice issued to either party by the other party thereto within 30 days thereafter.

(b) Each vehicle registered pursuant to the provisions of Section 32-6-56 (International Registration Plan) must have a current and valid Alabama license plate of the correct classification and a current and valid cab card reflecting the proper vehicle identification if based in Alabama. If the vehicle is from another member jurisdiction, it must have a current and valid apportioned registration plate and cab card reflecting the proper vehicle identification, proper weight classification as provided in Section 40-12-248, and listing the State of Alabama as a participating member, or be registered as provided in subsection (c) or (d) below.

(c) Persons who drive or operate vehicles of a weight or type as defined in the International Registration Plan and which are based outside Alabama and elect not to secure a full or apportioned registration or registration pursuant to a reciprocal agreement between Alabama and the vehicle's base state, must secure, prior to entry into this state, a temporary trip permit in lieu of full registration or apportioned registration. This temporary trip permit shall be valid for seven days and may be obtained from the state Department of Revenue or an agent designated by the department, in the form and under the rules and regulations prescribed by the Commissioner of Revenue. The fee for each such permit shall be $20, which upon receipt by the Commissioner of Revenue must be promptly deposited into the State Treasury to the credit of the State Road and Bridge Fund.

(d) An owner-operator of a vehicle of the weight or type as defined in the International Registration Plan not operating as a lessor for a registered motor carrier may operate an unladen vehicle or combination of vehicles without the temporary trip permit, providing the owner-operator possesses and presents upon request, a current and valid temporary registration plate or permit from a member jurisdiction.

(e) The cab card or temporary trip permit provided for herein must be present at all times in the vehicle for which it is issued; and must be presented, on demand, for inspection by revenue enforcement officers or other agents or officers of the state Department of Revenue, or other law enforcement officers.

(f) It shall be unlawful for any person to operate on the public roads and highways of this state, an apportionable vehicle or combination of apportionable vehicles based in a jurisdiction that is a party to the International Registration Plan, that is not validly registered as provided in this section. It shall be unlawful for any person to alter a cab card or temporary trip permit; or to possess or offer an altered cab card or temporary trip permit. Anyone violating any of the provisions of this section shall be guilty of a Class C misdemeanor, and upon conviction thereof, shall be punished as provided by law, except that the minimum fine upon conviction shall be $200 or the maximum fine provided for a Class C misdemeanor, whichever is less.

(g) It shall be unlawful for any person to operate on the public roads and highways of this state, a vehicle or combination of vehicles of a weight or type as defined in the International Registration Plan not based in a jurisdiction that is a party to the International Registration Plan, that is not validly registered in Alabama or registered in accordance with a reciprocal agreement between Alabama and its state of registration. Anyone violating any of the provisions of this paragraph shall be guilty of a Class C misdemeanor, and upon conviction thereof, shall be punished as provided by law, except that the minimum fine upon conviction shall be $200 or the maximum fine provided for a Class C misdemeanor, whichever is less.



Section 40-12-263 - Registration of certain commercial vehicles owned by nonresidents prohibited.

No truck, semitrailer truck, road tractor, or other like motor vehicle used for hire or for commercial purposes which is owned by a nonresident of this state shall be registered in this state except as may be otherwise provided in or authorized or required by Section 40-12-262. Every person, firm, or corporation who applies for the registration of a truck, semitrailer truck, road tractor, or other like motor vehicle used for hire or for commercial purposes shall be required by the judge of probate or commissioner of licenses to state in writing under oath his name and address and whether the vehicle is owned by a resident or by a nonresident of this state. Any person who knowingly makes a false statement in applying for the registration of a motor vehicle pursuant to this section is guilty of a misdemeanor and upon conviction shall be punished as prescribed by law.



Section 40-12-264 - Time limit for purchase of tags or plates; dealer plates; manufacturer plates.

(a) Any person, including a motor vehicle dealer, acquiring a new or used motor vehicle may be granted a grace period of 20 calendar days from date of acquisition to procure a license tag or plate.

(b) A new or used motor vehicle dealer who has a current dealer license as required by Section 40-12-51 or 40-12-169 and Section 40-12-391 may purchase dealer license plates from the county license plate issuing official of the county in which the business is located upon presentation of the licenses required under Section 40-12-391 and either Section 40-12-51 or Section 40-12-169 from this state and payment of the fee for a private passenger automobile as provided in subdivision (1) of Section 40-12-242 and subsection (a) of Section 40-12-273 per dealer plate. An additional $1.75 issuance fee shall also be collected, which shall be deposited into the county general fund to be used exclusively for the operation of the issuing official's office. A new or used motor vehicle dealer that has a current dealer license as required by Sections 40-12-62 and 40-12-391 may purchase motorcycle dealers' license plates from the county in which the business is located upon presentation of current licenses as provided in both Sections 40-12-62 and 40-12-391 from this state and payment of the motorcycle registration fee as provided by subdivision (2) of Section 40-12-242 and subsection (c) of Section 40-12-273 per license plate. The additional $1.75 issuance fee shall also be collected, which shall be deposited into the county general fund to be used exclusively for the operation of the issuing official's office. Dealer license plates and motorcycle dealer license plates may only be used on motor vehicles owned by the dealership and being held in the inventory of the dealer. The number of dealer license plates is limited as follows:

(1) A licensed new motor vehicle dealer may purchase a maximum combined total of 25 dealer and motorcycle dealer license plates unless the dealer qualifies for additional dealer license plates as provided for in subdivision (3).

(2) A licensed used motor vehicle dealer may purchase a maximum combined total of 10 dealer and motorcycle dealer license plates unless the dealer qualifies for additional dealer license plates as provided for in subdivision (3).

(3) Any new or used motor vehicle dealer who completes applications for certificates of title involving title transfers for 1,500 or more motor vehicles in this state during the previous dealer regulatory license year may purchase a combined total of not more than 25 additional dealer and motorcycle dealer license plates.

(c) Dealer license plates may be used by prospective purchasers, owners, partners, corporate officers, and employees of the dealership and only on vehicles owned by the dealership and being held in the inventory of the dealer. Dealer license plates shall not be used on vehicles that are utilized by the dealership as rental or lease vehicles, tow trucks, service trucks or vans, and other service vehicles. A prospective purchaser shall be limited to 72 hours of use of dealer license plates. All vehicles on temporary loan from a motor vehicle dealer to a customer whose vehicle is being serviced or repaired by the dealer or to a high school for the purpose of student driver education shall be considered dealer demonstrator vehicles and dealer license plates may be used on these vehicles provided a fee is not charged by the dealer for the use.

(d) Licensed new and used motor vehicle dealers selling trucks or truck tractors with more than two axles on the power unit or a gross weight exceeding 26,000 pounds shall allow prospective purchasers to use dealer license plates for one payload trip only, and that use shall not exceed 72 hours. The dealer shall provide the prospective purchaser a permit fully describing the vehicle by make, model, year, and vehicle identification number. The permit shall contain the complete name and address of the dealership and of the prospective customer and shall clearly indicate the date and time the permit was issued. The permit and dealer license plate shall be issued only for demonstration purposes, and shall not be issued by the dealer when a vehicle is loaned or rented to an operator for any other purpose.

(e) A licensed new or used motor vehicle dealer or wholesaler may purchase a maximum of 10 dealer transit license plates to be used on motor vehicles being offered for sale to licensed motor vehicle dealers. Dealer transit license plates may be used by the new or used motor vehicle dealer or a wholesaler to transport vehicles within the inventory of the dealer or wholesaler. Dealer transit license plates shall not be used on service vehicles including tow trucks, rental, or lease vehicles. The fees for dealer transit license plates shall be the same as the fees provided in subsection (b) for dealer license plates.

(f) A licensed motor vehicle rebuilder may purchase a maximum of 10 dealer transit license plates to be used in accordance with subsection (a) of Section 32-8-87.

(g) Any manufacturer of private passenger automobiles, motorcycles, trucks, truck tractors, or trailers who has manufacturing facilities located in this state, may procure license plates from the county license plate issuing official of the county in which the business is located upon payment of the private passenger automobile or motorcycle fees per plate, as provided in subdivision (1) or (2) of Section 40-12-242 and subsection (a) or (c) of Section 40-12-273. The additional one dollar seventy-five cents ($1.75) issuance fee shall also be collected, which shall be deposited into the county general fund to be used exclusively for the operation of the issuing official's office. The word "manufacturer" shall appear on the license plates. The license plates may be used for transporting and testing new motor vehicles owned by the manufacturer.

(h) The proceeds of the fees levied in this section shall not be subject to proration. The fees collected pursuant to this section shall be distributed by the county license plate issuing officials in the same manner as fees for private passenger automobiles and motorcycles pursuant to Sections 40-12-269, 40-12-270, and 40-12-274. No fees provided in this section may be refunded.

(i) No motor vehicle ad valorem taxes, registration fees imposed by local law, or issuance fees imposed by local law shall be collected by the county official who issues license plates pursuant to this section. In addition, motor vehicle delinquency penalties and interest fees shall not be applicable when issuing license plates pursuant to this section.

(j) Any person to whom license plates are issued under this section, upon forfeiture or revocation of his or her license under Section 40-12-390, et seq., or upon discontinuing business, shall surrender to the issuing official all license plates issued within 10 calendar days from the date of forfeiture or revocation of license or discontinuing business.

(k) Motor vehicle dealer, motorcycle dealer, manufacturer, or dealer transit license plates may not be used in lieu of regular issued license plates as a means of avoiding the registration and ad valorem tax requirements of this chapter. Any person who willfully violates this section of law shall be subject to a Department of Revenue penalty of one hundred dollars ($100) for the first violation and five hundred dollars ($500) for each subsequent violation.

(l) A licensed new or used motor vehicle dealer shall register any motor vehicle and purchase an Alabama license plate of the proper classification for any motor vehicle withdrawn from the inventory of the dealer.

(m) A motor vehicle dealer, motorcycle dealer, dealer transit, or manufacturer license plate may be replaced in accordance with Section 40-12-265.

(n) Any person who makes willful misstatements or files documents with erroneous information in order to obtain motor vehicle dealer, motorcycle dealer, dealer transit, or manufacturer license plates shall be guilty of a Class A misdemeanor subject to criminal penalties as provided by law, and may be assessed a civil penalty of one thousand dollars ($1,000) by the department.

(o) A new or used motor vehicle dealer, motor vehicle rebuilder, or motor vehicle wholesaler, licensed pursuant to Section 40-12-51, 40-12-62, or 40-12-169 and Section 40-12-391 or a manufacturer of private passenger automobiles, motorcycles, trucks, truck tractors, or trailers, licensed pursuant to this section, is prohibited from renewing his or her licenses if the new or used motor vehicle dealer, motor vehicle rebuilder, motor vehicle wholesaler, or manufacturer fails to pay any outstanding liabilities resulting from the assessment of penalties provided in this section.



Section 40-12-265 - Mutilation or alteration of tags; replacement tags; use of improper tags.

(a) It shall be unlawful for any person to mutilate or alter, for the purpose of deception, any motor vehicle tag, plate, or validation stamp or to use upon any motor vehicle any tags, plates, or validation stamps in imitation of or substitution for authorized issued tags, plates, or validation stamps. It shall be the duty of all sheriffs, police officers, state troopers, license inspectors, deputy license inspectors, and field agents of the Department of Revenue to arrest any person violating the provisions of this section, and upon conviction of any such person a fine of not less than $25 nor exceeding $100 shall be imposed for each offense. The license inspector shall receive a fee of $1.50 for making such arrest, which arrest fee shall be collected as a part of the costs in any such action before a court of competent jurisdiction.

(b) In case the tag, plate, or validation stamp becomes so mutilated as to make it illegible, the owner of the vehicle must file with the county probate judge an application setting forth the facts that the tag, plate, or validation stamp or one of them has been lost, mutilated, or destroyed; and, upon payment of $2 and the surrender of the tag, if mutilated, the probate judge or the appropriate licensing authority established by local act shall forward $1 to the state Department of Revenue, and shall issue without additional charge a replacement tag or validation stamp to the applicant. The probate judge or the appropriate licensing authority established by local act shall retain $1 for his service. Should the lost tag or plate be recovered or come into the possession of such applicant, he must immediately deliver same to the probate judge or the appropriate licensing authority established by local act. Should any person use upon any motor vehicle the old tag or validation stamp, he shall be guilty of a misdemeanor and upon conviction be fined as provided in subsection (a) of this section, and shall in addition, be required to procure a proper license at the annual rate levied for such license.

(c) Any person using a motor vehicle with improper license plate or validation stamp, or failing to have tag, plate, or validation stamp properly displayed, shall be notified in writing by the license inspector or field agent. If after five days from the date of such notice said person fails or refuses to comply with said notice, the license inspector shall thereupon issue citation to such person to appear instanter and procure such proper license or, in the case of mutilated or lost license plate or validation stamp, to make the application and pay the amount as herein provided; where such person is cited for improperly displaying the license plate or validation stamp and fails or refuses to comply with the citation of the license inspector, such person shall be arrested and, upon conviction, fined as herein provided. In each case where the citation has been served in accordance herewith, the license inspector shall be entitled to a citation fee of $1.50.



Section 40-12-267 - Date licenses become due and delinquent.

Repealed by Act 2013-398, §4, effective May 23, 2013.



Section 40-12-268 - Other taxes precluded.

The registration fee or license tax herein required to be paid on motor vehicles shall be in lieu of all other privilege or license taxes which the state or any county or municipality thereof might impose, where the motor vehicle is used by the owner; provided, that only one such license tax can be levied and collected on one and the same motor vehicle for one and the same period of time; provided further, that incorporated cities and towns are hereby authorized to collect a reasonable license or privilege tax on motor vehicles used for carrying passengers or freight for hire.



Section 40-12-269 - Remittance of moneys and certification of lists of motor vehicles by probate judge.

(a) On or before the twentieth day of each month, the probate judge must disburse all money received by him during the then preceding month in respect of motor vehicle licenses and registration fees as follows:

(1) The probate judge shall retain, as compensation for collecting all such money, two and one-half percent of all moneys so collected, except that portion of the said moneys that constitutes additional amounts paid under the schedule of additional amounts set forth in subsection (b) of Section 40-12-248; but no such compensation shall be allowed with respect to any money not remitted pursuant to subdivisions (2) and (3) of this subsection at the time when such remittances are provided in this section to be made;

(2) There shall be remitted to the State Treasurer five percent of all moneys so collected except that portion of the said moneys that constitutes additional amounts paid under the schedule of additional amounts set forth in subsection (b) of Section 40-12-248; and

(3) The residue of the money so collected shall be remitted as provided in Section 40-12-270; provided, that the probate judge shall have an additional period of 10 days within which to make remittances of amounts collected by him during the months of October, November and December and remittances with respect to collections during any of those months shall be made on or prior to the thirtieth day of the then next succeeding month.

(b) At the time that each monthly remittance is made as herein provided, the probate judge shall forward to the Comptroller and to the Department of Revenue each a certified list of all motor vehicle licenses issued by the probate judge during the then preceding month, stating therein the amount collected for each license tag, the number of the tag, the motor number of the vehicle, or vehicle identification number, in lieu of the motor number, the serial number of the vehicle, the name and address of its owner, and the date of the issuance of said tag; provided, that the Governor may, by executive order, direct that such list be forwarded to the state Department of Public Safety instead of the state Department of Revenue, thus placing the responsibility for the maintenance of the records of motor vehicle registration on the state Department of Public Safety whenever such action is necessary to enable the state to receive federal funds or federal grants under the National Highway Safety Act or any other federal program; provided further, that in all counties having over 600,000 population according to the last or any subsequent federal census the date of the issuance of the tag shall not be included in the certified list of all motor vehicle licenses issued. If no such licenses shall have been issued during any month by the probate judge, he shall report that fact to the said Comptroller and to the said department on or prior to the tenth day of the then next succeeding month.

(c) If any probate judge fails to comply with the provisions of this section within five days after the date on which he is required to make any report or remittance hereunder, the Comptroller shall forthwith report such failure to the Governor, who shall cite such probate judge to show cause why he has not made report of the list of motor vehicle licenses and paid over the amount collected by him as required by law, and if such probate judge fails to show sufficient cause for such failure, the Governor shall direct the Attorney General to institute impeachment proceedings against him before the Supreme Court.



Section 40-12-270 - Disbursement of net proceeds from license taxes and registration fees; Secondary Road Committee created.

(a) The moneys collected each month by the judge of probate from motor vehicle license taxes and registration fees, after deducting therefrom the amounts referred to in subdivisions (1) and (2) of subsection (a) of Section 40-12-269, the moneys remaining after making the said deductions being referred to in this section as "the net proceeds," shall be disbursed by the judge of probate as follows:

(1) That portion of the net proceeds that consists of additional amounts paid under the schedule of additional amounts set forth in subsection (b) of Section 40-12-248 shall be remitted by the judge of probate to the State Treasurer who shall distribute said amounts as follows:

a. 64.75 percent of said amounts shall be distributed by the State Treasurer to the State of Alabama;

b. 35.25 percent of said amounts shall be apportioned and distributed by the State Treasurer among the 67 counties as follows:

1. A portion of the counties' share of the net tax proceeds that is equal to 42.16 percent of the total net tax proceeds distributed to counties under paragraph (a)(1)b of this section, shall be allocated equally among the 67 counties of the state.

2. The entire residue of the counties' share of the net tax proceeds, being an amount equal to 57.84 percent of the total net tax proceeds distributed to counties under paragraph (a)(1)b of this section, shall be allocated among the 67 counties of the state on the basis of the ratio of the population of each county to the total population of the state according to the then next preceding federal decennial census, or any special federal census heretofore held in any county subsequent to the effective date of the 1980 federal decennial census.

(2) The entire residue of the net proceeds remaining after compliance with subdivision (1) of this subsection shall be distributed as follows:

a. Seventy-two percent of the said residue, referred to in this subdivision, shall be distributed to the State of Alabama and shall be remitted by the judge of probate to the State Treasurer;

b. Twenty-one percent of the said residue, referred to in this subdivision, shall be remitted by the judge of probate to the municipality in which the owner of the motor vehicle resides or with respect to which it is registered as required by law, or, if the said owner does not reside in, or the motor vehicle is not required by law to be registered with respect to, an incorporated municipality, then to the county in which the license tax or registration fee with respect to the said motor vehicle is paid; and

c. Seven percent of the said residue, referred to in this subdivision, shall be remitted by the judge of probate to the State Treasurer and shall be apportioned by the State Treasurer among the several counties of the state in an amount for each county that bears the same relation to, and constitutes the same proportion of, the total of the said seven percent that the total number of motor vehicles registered in such county bears to the total number of motor vehicles registered in the entire state. The amounts so apportioned to each county shall be distributed by the State Treasurer as follows:

1. Ten percent of the amount so apportioned to each county shall be distributed among the municipalities in the county with respect to which the apportionment is made, each such distribution to be on the basis of the ratio of the population of each such municipality to the total population of all municipalities in the applicable county according to the then next preceding federal decennial census; and

2. The remaining portion of the amount so apportioned to each county shall be distributed to the county to which such apportionment is made.

(b) Payment of the amounts herein provided to be distributed by the State Treasurer to counties and municipalities shall be made monthly by state warrant and shall be mailed, in the case of such distribution to a county, to the county treasurer (or other officer or entity having the functions of a county treasurer) of that county and, in the case of a distribution to a municipality, to the treasurer of that municipality.

(c) Any municipality incorporated after September 30, 1967, shall not participate in the distribution provided for in this section until the fiscal year next succeeding the fiscal year during which it is incorporated. The population of any municipality incorporated subsequent to the taking of the then next preceding federal decennial census shall, until the effective date of the then next succeeding federal decennial census, be deemed to be the population shown by the census for that municipality taken pursuant to the requirements of Section 11-41-4. For the purposes of this section, each federal decennial census shall be deemed to be effective on October 1 next following the publication of the results of such decennial census.

(d) The amounts remitted to the State Treasurer pursuant to subdivision (2) of subsection (a) of Section 40-12-269 and all moneys provided in this section to be distributed to the State of Alabama shall be covered into the Treasury to the credit of the Public Road and Bridge Fund and disbursed as follows:

(1) The amounts appropriated by the Legislature out of the motor vehicle license taxes and registration fees for the payment of expenses of the state Department of Revenue in the collection of the said taxes and fees, including salaries, cost of tags and other costs of collection, shall be paid out of the portion of said taxes and fees that is remitted to the State Treasurer pursuant to subdivision (2) of subsection (a) of Section 40-12-269;

(2) So much of the net proceeds distributed to the State of Alabama pursuant to the provisions of this section as shall be necessary for such purpose shall be used for the following purposes in the following order:

a. Payment at their respective maturities of the principal of and interest on bonds, other than refunding bonds, issued by Alabama Highway Authority under the provisions of Acts 1967, Ex. Sess., No. 225, p. 302;

b. Payment at their respective maturities of the principal of and interest on bonds, other than refunding bonds, issued by the said Alabama Highway Authority under the provisions of Acts 1969, No. 781, p. 1398;

c. Payment at their respective maturities of the principal of and interest on bonds, other than refunding bonds, issued by the said Alabama Highway Authority under the provisions of Acts 1971, No. 1416, p. 2414; and

d. Payment at their respective maturities of the principal of and interest on any bonds or other obligations, including refunding obligations, issued after December 1, 1977, by a public corporation existing at the time of issuance under the laws of Alabama pursuant to then existing statutory or constitutional authorization, or by the State of Alabama pursuant to authorization, effective at the time of issuance, under the Constitution and laws of the said state, and for which the said net proceeds referred to in this subdivision (2) shall have been appropriated and pledged in a then effective statute or constitutional provision (including any enabling act under a constitutional provision), all in the manner and to the extent and subject to such priorities in rank as may be provided in such statute or constitutional provision or in an authorizing resolution thereunder; and

(3) The balance of the moneys referred to in subdivisions (1) and (2) of this subsection remaining after compliance with the said subdivisions shall be used by the state Department of Transportation for construction and maintenance of public roads and bridges in the state and for any other purpose for which moneys in the Public Road and Bridge Fund may be lawfully used.

(e)(1) All moneys received by a municipality or county under this section, except that portion of the said moneys that constitute collections from additional amounts paid under the schedule of additional amounts set forth in subsection (b) of Section 40-12-248 and distributed under subdivision (a)(1) of this section, shall be used by such municipality or county exclusively for the construction, improvement, and maintenance of public highways or public streets, including administrative expenses in connection therewith and retirement of securities evidencing obligations incurred for payment of costs of such construction, improvement and maintenance.

(2) All moneys received by a county under this section which constitute collections from additional amounts paid under the schedule of additional amounts set forth in subsection (b) of Section 40-12-248 and distributed under subdivision (a)(1) of this section shall be used by such county for the construction, including draining, grading, basing, paving, signing, and erosion items, of certain high density unpaved roads as herein provided and for the construction or reconstruction of bridges on such high density roads. The use may also be for the reconstruction, resurfacing, restoration, and rehabilitation of the paved county roads and bridges or bridge replacement on the county road system. The use may also be for the construction, including draining, grading, basing, and paving of certain unpaved roads, and reconstruction of certain paved roads accessing certain public and private recreational facilities and areas.

There is hereby created a committee to be referred to as the Secondary Road Committee comprised of the Chief of the Bureau of Secondary Roads of the state Department of Transportation, two county engineers appointed by the state Director of Transportation and two county commission members appointed by the Governor. The committee members shall serve at the pleasure of the appointing authority. The committee shall elect one of its members to serve as chairman. A quorum of the committee shall consist of no less than three members. Committee members shall serve without compensation.

The Secondary Road Committee shall develop and publish criteria for the designation of high density roads and bridges and for the designation of eligible recreational access roads. The committee may in its discretion provide different criteria for counties according to population, topography, and road mileage. The committee shall also develop and publish minimum design standards, including allowable cost items, for the construction, reconstruction, surfacing, resurfacing, restoration, and rehabilitation of such high density roads and bridges and recreational access roads. Criteria and standards developed by the committee shall be published by distributing printed copies thereof to the chairman of each county commission in Alabama no later than 90 days after June 1, 1984. The committee may from time to time amend the criteria and standards developed provided that at least 60 days' notice is provided in writing to the chairman of each county commission before the effective date of such amendment. The state Department of Transportation shall provide all supplies and clerical help necessary for the committee to execute its responsibilities.

County commissions are hereby required to submit all plans for the use of such proceeds to the Director of Transportation or his designee for approval. The Director of Transportation or his designee shall review all plans and approve them or disapprove them, based on the criteria and standards developed by the committee.

The funds distributed to the counties under this subsection shall not be commingled with other funds of the county except the counties' portion of the inspection fee distributed under Section 8-17-91, and shall be kept and disbursed by such county from a special fund only for the purposes hereinabove provided.

The provisions of this section notwithstanding, any county may at any time deposit all or any portion of such proceeds into the county's special RRR fund as provided for in Section 40-17-224 and may use the proceeds so deposited for any purpose authorized under said section.



Section 40-12-271 - Fee of probate judge or county license commissioner for issuing license.

The probate judge or license commissioner of the county, for issuing the licenses required by this article or by any other law prescribing licenses for operating motor vehicles, shall be allowed a fee of $1.25 for issuing each license for operating motor vehicles. Such fees shall be paid to the probate judge or license commissioner of the county by the owner at the time of the issuance of the license tag.



Section 40-12-272 - Rules and regulations for enforcement of Sections 40-12-260, 40-12-261, and 40-12-266.

The Commissioner of Revenue shall issue such rules and regulations as he deems necessary to carry out the provisions of Sections 40-12-260, 40-12-261, and 40-12-266.



Section 40-12-273 - Increase in license tax and registration fee authorized.

(a) Effective October 1, 1984, in addition to the regular license tax or registration fee for each passenger automobile as established in Section 40-12-242, there shall be an additional fee of $10.

(b) Effective October 1, 1984, in addition to the regular license tax or registration fee for each truck with a gross weight of 8,000 pounds or less as established in Section 40-12-248, there shall be an additional annual fee of $10.

(c) Effective October 1, 1984, in addition to the regular license tax or registration fee for each motorcycle as established in Section 40-12-242, there shall be an additional annual fee of $8.



Section 40-12-274 - Disposition of additional fees collected pursuant to Section 40-12-274.

The additional fees collected each month by the probate judge, license commissioner or other license issuing official under the provisions of subsections (a), (b), and (c) of Section 40-12-273 shall not be disbursed as provided by Sections 40-12-269 and 40-12-270, but shall be deposited to the General Fund to be used by the Department of Public Safety for the cost of traffic regulation, and the expense of enforcing state traffic and motor vehicle laws.






Division 2 - Antique Vehicles.

Section 40-12-290 - Registration of vintage vehicle.

(a) Subject to the requirements of subsections (b), (c), (d) and (e), the owner of a motor vehicle which is herein defined as a "vintage vehicle", upon application to the judge of probate or commissioner of licenses on special application forms prescribed by the Commissioner of Revenue and the payment of a registration fee of ten dollars ($10), may register the vehicle as a "vintage vehicle" and procure therefor permanent license plates to be issued and displayed on the vehicle.

(b) Beginning October 1, 1996, the owner of a "vintage vehicle" which is owned and operated primarily as a collector's item may, upon satisfying the requirements of this subsection, register the vehicle as a "vintage vehicle." The owner shall apply to the judge of probate or county official authorized and required by law to issue license plates. The owner shall pay a registration fee of ten dollars ($10). Upon satisfying these requirements, permanent "vintage vehicle" license plates shall be issued and displayed on the vehicle.

(c)(1) The Commissioner of Revenue may make such reasonable rules and regulations as may be necessary to administer the provisions of this division.

(2) A vehicle using or displaying a "vintage vehicle" plate issued pursuant to this section shall not be used as a commercial vehicle, for transporting passengers or property, or for use as a service vehicle.

(3) "Vintage vehicle" license plates shall remain with the vehicle when sold or otherwise disposed of, and the new owner shall transfer the registration into his or her name in accordance with the provisions of Sections 40-12-260 and 40-12-261, if the vehicle will be operated in accordance with this section, and, if not, standard license plates shall be obtained.

(4) The owner of a vehicle displaying an antique license plate issued prior to October 1, 1996, if the vehicle is to be operated in accordance with the provisions of this section, shall surrender the license plate and obtain the vintage vehicle license plate above authorized without payment.

(d) For the purpose of this section, a "vintage vehicle" is: (i) a private passenger automobile, truck or truck tractor which weighs not more than 26,000 pounds gross weight, motorcycle, or fire truck, (ii) over 30 years old, (iii) operated as a collector's item, including participation in club activities, exhibitions, tours, parades, and not used for general transportation purposes, (iv) a vehicle having the original or substantially similar vehicle body, chassis, engine, and transmission as designated for that make, model, year, and age vehicle.

(e)(1) Effective October 1, 1997, it shall be unlawful for any person to operate, on the public highways of this state, a vehicle based in this state and displaying a vintage vehicle license plate not in compliance with subsections (b), (c), and (d). Any antique license plate or tag issued prior to October 1, 1996, shall become invalid on October 1, 1997.

(2) Any person violating this section shall, upon conviction, pay a fine of not less than one hundred dollars ($100), shall forfeit the vintage vehicle registration and plates issued to the owner for the respective vehicle, shall be liable for the regular registration fee and taxes for the vehicle, and shall be barred from applying for or holding a vintage vehicle registration for the respective vehicle for three years from the date of the violation. This penalty shall be in lieu of any other penalty specified in this chapter for this offense.



Section 40-12-291 - Design and renewal of license plates or tags.

"Vintage vehicle" license plates shall be of such size and design as the Commissioner of Revenue may prescribe, shall bear no date, shall have inscribed thereon the words "vintage vehicle" and shall be of a color different from regular motor vehicle license plates and shall be valid without renewal.



Section 40-12-292 - Replacement of defaced, lost or destroyed plates or tags.

Should any license plates or tags issued pursuant to this division be defaced, lost or destroyed, the owner may apply for a replacement in the same manner as prescribed by law for the replacement of regular motor vehicle license plates and tags.



Section 40-12-293 - Exemption from certain other licensing requirements, license or privilege taxes and ad valorem taxation; exceptions.

Except for the provisions of Sections 40-12-260 and 40-12-261, a vehicle which has been registered and licensed as a "vintage vehicle" pursuant to this division shall not be subject to the motor vehicle licensing requirements of Division 1 of this article, nor any other law prescribing or requiring the payment of a license or privilege tax for the privilege of operating the vehicle upon the public roads or highways of this state. Vehicles registered under this division shall be exempt from ad valorem taxation.



Section 40-12-294 - Rules and regulations.

The state Department of Revenue shall make such rules and regulations as necessary to provide for the application for and issuance of such special tags.



Section 40-12-296 - Disposition of funds.

All moneys derived from the registration and licensing of vintage motor vehicles shall be paid into the same fund in the State Treasury that moneys derived from regular motor vehicle license taxes are paid. Such moneys may be used for the same purposes and disbursed in the same manner prescribed for moneys derived from regular motor vehicle license taxes.



Section 40-12-297 - Registration of original license plate issued in model year of vehicle.

(a) The owner of any vehicle designated as a 1976 year model vehicle or earlier qualified to receive a vintage vehicle license plate, upon application to the county license plate issuing official, in lieu of receiving the vintage vehicle license plate, may request to register an original Alabama license plate, 1976 or previous, including a restored or refurbished Alabama license plate, issued in the model year as designated by the manufacturer of the vehicle, of a type license plate that would have been issued to that category vehicle. Subject to the restrictions herein provided, the license plate issuing official shall issue a permanent vintage vehicle validation decal and attach the decal to an appropriate location on the lower portion of the original Alabama license plate. The issuing official shall also issue a registration receipt to be maintained within the vehicle and presented to law enforcement upon request. The issuing official shall collect the fee authorized under subsection (b) of Section 40-12-290 when issuing a vintage vehicle validation decal and the funds shall be distributed in the same manner as other fees collected for the issuance of vintage vehicle license plates. The issuing official shall be entitled to the issuance fee provided under Section 40-12-271.

(b) The owner requesting the registration of an original Alabama license plate shall present the license plate to the issuing official for examination, and, upon approval, issuance. In examining the license plate, the issuing official shall check the legibility and condition of the license plate and shall ascertain if the original Alabama license plate would have been properly issued to the category of vehicle for which registration is being currently requested.

(c) In the event the owner of a vehicle has applied for and is currently displaying a vintage vehicle license plate and elects to obtain a registration for an original Alabama license plate as herein provided, the owner shall surrender the vintage vehicle license plate at the time of registration and shall not receive a credit for fees previously paid.

(d) This division shall otherwise be applicable to registrants electing to register as herein provided, including the ad valorem tax exemption authorized in Section 40-12-293.

(e) In the event the original Alabama license plate with a vintage vehicle validation decal is lost or stolen, the owner may elect to register another original Alabama license plate to the vehicle through the county license plate issuing official and pay the replacement fee as provided under subsection (b) of Section 40-12-265. If the validation decal only is lost or stolen, a replacement vintage vehicle validation decal may be issued.

(f) In the event front and rear original Alabama license plates were issued, only one original Alabama license plate shall be authorized for display on the rear of the vehicle.

(g) In the event that a vehicle owner requests the registration of a license plate number that is identical to a previously issued registration issued under this section, the license plate issuing official shall not approve the requested registration, and, if in the event duplicate registrations are issued, the department shall notify the vehicle owner with the most recent date registration that his or her registration is invalid and void, and the owner shall promptly surrender the vintage vehicle validation decal to the issuing official, and may request a subsequent registration of another original Alabama license plate upon payment of the transfer fee.






Division 3 - Handicapped Persons.

Section 40-12-300 - Preparation, issuance, and use of distinctive license plates.

(a) The distinctive license plates provided for herein shall be prepared by the Commissioner of Revenue and shall be issued through the county license issuing officials of the state in the same manner as are other motor vehicle license plates. An applicant for such a distinctive plate shall present to the issuing official documentation that he or she is an individual with a disability as defined in Section 32-6-230. Upon presentation of the required documentation, the individual with a disability shall be issued the requested number of special access or disability access distinctive license plates upon the payment of the regular license fee, as provided by law.

(b) Any private agency, nursing home, church, or charitable institution that submits to the licensing authority proof satisfactory to the commissioner that it operates a motor vehicle for the primary purpose of transporting one or more individuals with disabilities may apply for the distinctive plates. Applicants shall pay the regular fees for license plates, as provided by law.

(c) Any government agency that applies for a license plate for a vehicle which it owns for the primary purpose of transporting individuals with disabilities shall be issued the requested number of license plates according to Section 40-12-250, with the plate displaying the International Symbol of Access embossed on the plate.

(d) The distinctive license plates shall be used only upon and for personally-owned, private, or government owned and operated passenger vehicles, including, but not limited to, vans, station wagons, buses, motorcycles, and pickup trucks, registered in the name of the person, or public or private agency, nursing home, church, or charitable institution making application therefor, and when issued to the applicant shall be used upon the vehicle for which issued in lieu of the standard license plates normally issued for the vehicle. This division shall not be construed to require an individual with a disability to display a distinctive special access or disability access license plate. It is hereby specifically provided that this division shall be construed in pari materia with Section 32-6-231. The commissioner may make any rules or regulations necessary to carry out this division.

(e) The commissioner may require all persons with long-term disabilities to be recertified by a licensed physician before special access parking or disability access parking license plates may be reissued.



Section 40-12-301 - Transfer of distinctive license plates between motor vehicle owners and between motor vehicles; issuance of standard license plates to motor vehicle previously issued distinctive license plates; construction of section.

The distinctive license plates issued pursuant to this division shall not be transferable between motor vehicle owners, and in the event the owner of a vehicle bearing such distinctive plates shall sell, trade, exchange, or otherwise dispose of same, such plates shall be retained by the owner to whom issued and by him returned to the probate judge or license commissioner of the county, who shall receive and account for same in the manner stated below. In the event such owner shall acquire by purchase, trade, exchange, or otherwise a vehicle for which no standard plates have been issued during the current license period, the probate judge or license commissioner of the county shall upon being furnished by the owner thereof proper certification of the acquisition of such vehicle and the payment of the motor vehicle license tax due upon such vehicle, authorize the transfer to said vehicle of the distinctive license plates previously purchased by such owner, which plates shall authorize the operation of said vehicle for the remainder of the then current license period. In the further event the owner of such distinctive plates shall acquire by purchase, trade, exchange, or otherwise a vehicle for which standard plates have been issued during the current license year, the probate judge or license commissioner shall, upon proper certification of such owner and upon delivery to such official of the standard plates previously issued for such vehicle, authorize the owner of such newly-acquired vehicle to place the distinctive plates previously purchased by him upon such vehicle and use same thereon for the remainder of the then current license period. Such notice of transfer of ownership shall be made of record by the probate judge or the license commissioner.

Any person acquiring by purchase, trade, exchange, or otherwise any vehicle formerly bearing such distinctive plates shall be authorized, upon certification of such fact to the probate judge or license commissioner of the county and the payment of the fee now required by law, to purchase standard replacement plates for such vehicle which shall authorize the operation of such vehicle by the new owner for the remainder of the license period.



Section 40-12-302 - Design.

The design of motor vehicle license plates for individuals with disabilities shall be as prescribed by the Commissioner of the Department of Revenue.









Article 6 - Stores.

Section 40-12-310 - "Store" defined; construction.

The term "store" as used in this article shall be construed to mean and include any store or stores or any mercantile establishment or establishments which are owned, operated, maintained, controlled or for which the buying is done by the same person, firm, corporation, copartnership, or association, either domestic or foreign, in which goods, wares or merchandise of any kind are sold, either at retail or wholesale. The term "store" as used in this article shall not be construed to mean or include any place of business at which the principal business conducted is that of selling or distributing petroleum products or ice, where the amount kept in any store is less than 4,000 pounds at any one time.

Two or more stores or mercantile establishments shall, for the purpose of this article, be treated as being under a single or common ownership, supervision or management if directly or indirectly owned or controlled by a single person or any group of persons having a common interest in such stores or mercantile establishments, or if any part of the gross revenues, net revenues or profits from any such stores or mercantile establishments shall directly or indirectly be required to be immediately or ultimately made available for the beneficial uses or shall directly or indirectly inure to the immediate or ultimate benefit of any single person or group of persons having a common interest therein; provided, that a person owning or operating a store and owning an interest in not more than one other store which handles merchandise of an entirely different character, or a person operating a candy counter or popcorn stand in the lobby of a motion picture theater owned or operated by him shall not be termed a chain of stores, but shall be required to pay only the annual license on each store; each store being considered a separate unit.



Section 40-12-311 - Who must procure license.

It shall be unlawful for any person, firm, corporation, association, or copartnership, either foreign or domestic, to operate, maintain, open, or establish any store in this state without first having obtained a license to do so from the probate judge or license commissioner of the county in which the store is located, as hereinafter provided. In instances where stores are located in more than one county, the licensee must procure licenses in the county where his principal or main store is located for all stores wheresoever located.



Section 40-12-312 - Application for license.

Any person, firm, corporation, association, or copartnership desiring to operate, maintain, open, or establish one or more stores in this state shall apply to the probate judge or license commissioner for a license to do so. The application for a license shall be made on a form which shall be prescribed and furnished by the Department of Revenue and shall set forth the name of the owner, manager, lessee, receiver, or other person desiring such license, the name of the store, the location, including the street number of each store, and such other facts as the Department of Revenue may require. The applicant desiring to operate, maintain, open, or establish such stores shall make a separate application for a license to operate, maintain, open, or establish each store, but the respective stores for which the applicant desires to secure licenses may all be listed on one application blank. Each such application shall be accompanied by an issuance fee of $.50 for each store, to be retained by the probate judge or license commissioner for the issuance of such license, and by the license fee as prescribed in Section 40-12-315.



Section 40-12-313 - Examination of application and issuance of license.

As soon as practical after the receipt of any such application, the probate judge or license commissioner shall carefully examine such application to ascertain whether it is in the proper form and contains the necessary and requisite information. If upon examination the probate judge or license commissioner shall find that any such application is not in the proper form and does not contain the necessary and requisite information, he shall return such application for correction. If an application is found to be satisfactory and if the issuance and license fees, as herein prescribed, shall have been paid, the probate judge or license commissioner shall issue to the applicant a license for each store for which an application for a license shall have been made. Each licensee shall display the license so issued in a conspicuous place in the store for which such license is issued. It shall be the duty of the license inspector to examine such licenses to ascertain if there is an attempted evasion on the part of the applicant; and, if it is brought to the attention of the license inspector, he shall cite any and all delinquents for failure to procure the proper license. The license inspector shall be entitled to the citation fee of $1 for each citation served, to be taxed against the delinquent and collected by the probate judge or license commissioner at the time of issuing the license. The probate judge or license commissioner shall remit such fees to the license inspector in a like manner as other fees are remitted. It shall be the duty of the probate judge or license commissioner to furnish the state Department of Revenue a list of all licenses issued, on a form prescribed by the state Department of Revenue, by the tenth of the month following the month of issuance.



Section 40-12-314 - Expiration and renewal of licenses.

All licenses shall be so issued as to expire on September 30 of each calendar year. On or before October 31 of each year, every person, firm, corporation, association, or copartnership due a license shall apply to the probate judge or license commissioner for a renewal license for the fiscal year next ensuing. All such licenses shall become delinquent on the first day of the month immediately following the due date thereof.



Section 40-12-315 - Annual fees.

Every person, firm, corporation, association, or copartnership opening, establishing, operating, or maintaining one or more stores or mercantile establishments within this state under the same general management, supervision, or ownership shall pay the license fees hereinafter prescribed for the privilege of opening, establishing, operating, or maintaining such stores or mercantile establishments. The license fee herein prescribed shall be paid annually, shall be in addition to the filing fee prescribed in Sections 40-12-312 and 40-12-314 and shall be in addition to all other license or privilege taxes levied by this section or hereafter levied. The license fees as herein prescribed shall be as follows:

(1) Upon one store, the annual license fee shall be $1 for each store.

(2) Upon two stores or more, but not to exceed five stores, the annual license fee shall be $15 for each such additional store.

(3) Upon each store in excess of five but not to exceed 10, the annual license fee shall be $22.50 for each additional store.

(4) Upon each store in excess of 10 but not to exceed 20, the annual license fee shall be $37.50 for each such additional store.

(5) Upon each store in excess of 20, the annual license fee shall be $112.50 for each such additional store.

No license fee or license shall be due or payable for the use of any county.



Section 40-12-316 - Fees for portion of year.

Any person beginning a new business on or after April 1 shall be entitled to, and be charged for one half of the full rate in Section 40-12-315 for the then current year.



Section 40-12-317 - Scope of article.

The provisions of this article shall be construed to apply to every person, firm, corporation, copartnership, or association, either domestic or foreign, which is controlled or held with others by stock ownership of 25 percent or ultimately controlled or directed by one management or association of ultimate management or the buying for said store or stores is centralized or done by one person or management.



Section 40-12-318 - Payment of expenses; net collections paid into Treasury.

It shall be the duty of the probate judge or license commissioner to issue the licenses herein prescribed on a form to be furnished and prescribed by the state Department of Revenue and to remit such money to the Department of Revenue on or before the tenth of the month following the month of issuance. Such amount of money as shall be appropriated for each fiscal year by the Legislature to the Department of Revenue with which to pay the salaries, the cost of operation and the management of the said department shall be deducted, as a first charge thereon, from the taxes collected under and pursuant to Section 40-12-315; provided, that the expenditure of said sum so appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41 and limited to the the amount appropriated to defray the expenses of operating said department for each fiscal year. All money collected under the provisions of this article, less expenses appropriated herein, shall be paid into the Treasury monthly by the Department of Revenue and shall be added to and constitute a part of the Education Trust Fund. All fees collected by probate judges, license commissioners, and license inspectors, who are compensated on a salary basis, shall be paid by them into the treasury of the county, as other fees are likewise paid.



Section 40-12-319 - Penalty for violation of article.

Any person, firm, corporation, copartnership, or association who shall violate any of the provisions of this article shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in any sum not less than $25, nor more than $100. Each and every day such violation shall continue shall constitute a separate and distinct offense.






Article 7 - Exemption of Certain Persons.

Division 1 - General Provisions.

Section 40-12-330 - Exemptions for blind persons.

All blind persons, as defined in Section 40-1-1, shall be entitled to exemption from the payment of all state, county, city, or municipal privilege licenses on filing with the probate judge or license commissioner of the county in which said license is due the certificate provided for in this section. Such exemptions shall not exceed the sum of $75 for state privilege license and $75 for county, city, or municipal privilege licenses during any year.

No person shall come within the provisions of this section who has not been a continuous bona fide resident of the State of Alabama for a period of two years next preceding the filing of the application for the benefits hereunder.

Any person claiming exemptions under the provisions of this section shall be required to furnish a vision certificate from a regularly licensed physician in the county in which such person makes said application.

Any person who secures a license under the provisions of this section and who permits any other person, firm, or corporation to engage in any occupation or conduct any business under such license shall be guilty of a misdemeanor and shall be punished as provided by law, and any person, firm, or corporation not entitled to exemption from payment of license under this chapter who engages in any occupation or conducts any business under a license issued to a blind person under the provisions of this section shall be guilty of a misdemeanor and shall be punished as provided by law.






Division 2 - Disabled Veterans.

Section 40-12-340 - Eligibility; scope.

Every bona fide permanent resident of the State of Alabama who served in the United States Army, Navy, or Marine Corps during World War I between April 6, 1917, and November 11, 1918, in the Spanish-American War between April 21, 1896, and July 4, 1902, or any soldier, sailor, or other person serving in the Armed Forces of the United States between December 7, 1941, and the termination of World War II by the signing of a definitive treaty of peace, or at any other time past, present or future when the United States was, is or shall be engaged in hostilities with any foreign state, whether as a result of a declared war or not, and who, at the time of his application for license as hereinafter provided for, shall be physically disabled to the extent of 25 percent, or more, shall, upon sufficient identification and upon sufficient proof of such disability and upon sufficient proof of being a permanent resident of this state, and upon the production of an honorable discharge or other proof of termination of honorable service from the United States Army, Navy, or Marine Corps during World War I, the Spanish-American War or from the Armed Services of the United States within the respective limits hereinabove prescribed, be exempt from business or occupational license taxes to the extent and subject to the conditions hereinafter specified; provided, that no exemption, deduction, or commutation shall be allowed any person from the license or tax on what is commonly known as rolling stores; nor shall said exemption, deduction, or commutation be construed as relieving any person from the payment of any license tax for the registration or operation of any motor vehicle upon the public highways of this state, unless otherwise provided by law.



Section 40-12-341 - State license.

Each such veteran who shall engage in or carry on any businesses or occupations as a means of livelihood through the personal efforts of such person or through the personal efforts of such person and not more than one employee, helper, or apprentice, for which businesses or occupations license taxes are prescribed by the State of Alabama, shall be entitled to licenses from the state to so engage in or carry on such businesses or occupations upon payment of the license taxes so prescribed, less all or such portion of such license taxes as shall not exceed $25.



Section 40-12-342 - County license.

Each such person who shall engage in or carry on any businesses or occupations as a means of livelihood through the personal efforts of such person or through the personal efforts of such person and not more than one employee, helper, or apprentice, for which businesses or occupations license taxes are prescribed by or for any county of Alabama, shall be entitled to licenses from such county to so engage in or carry on such businesses or occupations upon payment of the license taxes so prescribed, less all or such portion of such license taxes as shall not exceed $25.



Section 40-12-343 - Municipal license.

Each such person who shall engage in or carry on in his own name any businesses or occupations as a means of livelihood through the personal efforts of such person or through the personal efforts of such person and not more than one employee, helper, or apprentice, for which businesses or occupations license taxes are prescribed by any municipality of Alabama, shall be entitled to licenses from such municipality to so engage in or carry on such businesses or occupations upon payment of the license taxes so prescribed, less all or such portion of such license taxes as shall not exceed $25.



Section 40-12-344 - Employees, apprentices and helpers.

Any person who assists or serves such veteran in the conduct or carrying on of such veteran's business or occupation shall be deemed an employee, helper or apprentice, whether such assisting person is paid any compensation for his assistance or service or not. The term "license tax," as used in this title, shall be deemed to include any tax prescribed by a license tax schedule, but shall not exclude any license tax otherwise prescribed.



Section 40-12-345 - Form of license issued.

It shall be the duty of each and every official empowered or charged by law with the duty of issuing licenses in this state to issue a license to every such person as may come within the provisions of this division, and such license, when issued, shall be marked across the face thereof "War Veteran's License — Not Transferable." Any person who transfers or assigns or attempts to transfer or assign the war veteran's license issued under the provisions of this division shall forfeit all rights to any exemptions, deductions or commutation allowed by the terms of this division.



Section 40-12-346 - Expiration of license.

All licenses issued under this division shall be in the same general form as other licenses and shall expire at the same time as other licenses are fixed by law to expire.



Section 40-12-347 - Proof of disability.

Proof of disability shall be made by exhibiting a federal government rated disability certificate to an extent of 25 percent or more, or an affidavit from an examining physician of the United States Veteran's Administration showing that the applicant for license is physically disabled to the extent of at least 25 percent or by the production of a pension certificate issued by the United States Government or by the State of Alabama or by a certificate of the county health officer of the county in which the veteran resides or, if there is no county health officer, a certificate by a reputable physician in the county in which the veteran resides, said physician's certificate to be attested before some officer authorized to administer oaths.



Section 40-12-348 - Corporations, associations and partnerships.

No exemption or commutation herein provided for shall be allowed any corporation, association, or partnership, except as to partnerships the prescribed exemption or commutation shall be allowed a partnership when each partner thereof would be individually entitled to an exemption hereunder; provided, that an individual entitled to such exemption shall not be denied it by reason of being a member of a partnership in those cases when license is required of the individual members of a partnership and not of the partnership as such.



Section 40-12-349 - Fraudulently obtaining license.

Any license issued under the provisions of this division shall be or become null and void and shall afford no protection against a prosecution for doing business without license if the same is fraudulently obtained, or if the business conducted thereunder is not bona fide the business of the veteran licensee, or if the veteran shall at any time conduct his business in such a manner so that he would not be entitled to exemption under the terms of this division.



Section 40-12-350 - County in which issued.

No license herein provided for shall be issued in any county other than the county wherein the disabled veteran is a bona fide resident; provided, that should a disabled veteran holding a veteran's license desire to engage in a business or occupation in a county in this state other than the county in which he has secured such veteran's license, he shall produce the license issued to him in the county of his residence to the probate judge of the county where he desires to do business; and, if the license in such other county together with the license issued in the county of his residence does not exceed the $25 exemption herein granted, he shall be exempt to such extent, and such probate judge shall countersign the license obtained in his county without charge or fee, and it shall thereafter be as valid as though issued by the probate judge of the county of his residence.



Section 40-12-351 - Penalty for violation by officials.

Any probate judge, city clerk, or city comptroller who willfully fails or refuses to issue any licenses applied for by a veteran entitled to the benefits of this division shall be guilty of a misdemeanor and shall be prosecuted as provided by law.



Section 40-12-352 - Certain veterans not included in law.

Any veteran whose property, both real and personal, is valued at $5,000 or more shall be precluded from the exemptions granted herein, nor shall a veteran whose net annual income is $2,500 or more be entitled to the exemptions herein granted.






Division 3 - Veterans of World War II.

Section 40-12-370 - Eligibility; scope.

Every bona fide permanent resident of the State of Alabama who has served 90 days or more in the Armed Forces of the United States between September 16, 1940, and the termination of World War II by the signing of a definitive treaty of peace or at any subsequent time when the United States was, is or shall be engaged in hostilities with any foreign state, whether as a result of a declared war or not, or who shall have been discharged or released from such service in less than 90 days by reason of a service-connected disability shall, upon sufficient identification, upon sufficient proof of being a permanent resident of this state and upon the production of an honorable discharge from or other proof of the honorable termination of such service, be exempt from business or occupational license taxes for a period of six years after July 6, 1945 or for a period of six years after his or her discharge from or termination of service, whichever is later, to the extent and subject to the conditions herein specified. No exemption, however, shall be allowed any such person from the license tax on what commonly are known as rolling stores, nor shall the exemption herein granted be construed as relieving any person from the payment of any license tax for the registration or operation of any motor vehicle, unless otherwise provided by law.



Section 40-12-371 - State license.

Such veterans who shall engage in or carry on any businesses or occupations for which license taxes are prescribed by the State of Alabama shall be entitled to licenses from the state to engage in or carry on those businesses or occupations upon the payment of the license taxes prescribed, less, as regards each veteran, such portion of the license taxes as shall not exceed $35.



Section 40-12-372 - County license.

Such veterans who shall engage in or carry on any businesses or occupations for which license taxes are prescribed by any county of Alabama shall be entitled to licenses from the county to engage in or carry on those businesses or occupations upon the payment of the license taxes prescribed, less, as regards each veteran, such portion of the license taxes as shall not exceed $35. However, no such veteran may claim the exemption in more than one county.



Section 40-12-373 - Municipal license.

Each such veteran who shall engage in or carry on any businesses or occupations for which license taxes are prescribed by any municipality in Alabama shall be entitled to licenses from the municipality to engage in or carry on those businesses or occupations upon the payment of the license taxes prescribed, less, as regards each veteran, such portion of the license taxes as shall not exceed $35. However, no such veteran may claim the exemption in more than one municipality.



Section 40-12-374 - Duty of officials; form of license; penalty for transfer.

It shall be the duty of every official charged with the duty of issuing licenses in this state to issue licenses at the cost herein specified to each veteran coming within the provisions of this division; and such licenses, when issued, shall be marked across the face thereof "War Veteran's License — Not Transferable." Any veteran who transfers, assigns or attempts to transfer a war veteran's license issued under the provisions of this division shall forfeit his rights to all exemptions allowed hereunder.



Section 40-12-375 - Corporations, associations and partnerships; certain veterans not exempt.

No exemption under the provisions of this division shall be allowed any corporation or association. As to partnerships, the exemption shall be allowed a partnership only when each partner thereof individually would be entitled to an exemption hereunder. However, an individual entitled to an exemption shall not be denied it by reason of being a member of a partnership in those cases when the licenses are required of the individual members of a partnership and not of the partnership as such.

Any veteran whose property, both real and personal, is valued at $7,000 or more or whose net annual income is $3,000 or more shall not be granted the exemption provided herein, but shall be granted an exemption of $15 on his licenses from each city, county and state.



Section 40-12-376 - Fraudulently obtaining license.

Any license issued under the provisions of this division shall become null and void and shall afford no protection against prosecution for doing business without a license if the license is fraudulently obtained or if the business conducted under the license is not bona fide the business of the licensee.



Section 40-12-377 - Penalty for violation by officials.

Any person charged with the duty of issuing licenses in this state who willfully fails or refuses to issue any license applied for by a veteran entitled to the benefits of this division shall be guilty of a misdemeanor and shall be prosecuted as provided by law.









Article 8 - Motor Vehicle Dealers, Reconditioners, Rebuilders, and Wholesalers.

Section 40-12-390 - Definitions.

The following words and phrases, when used in this article, shall have the following meanings:

(1) COMMISSIONER. The state Commissioner of Revenue.

(2) DISTRIBUTOR. Any person, firm, or corporation engaged in the business of selling or distributing new motor vehicles to new motor vehicle dealers.

(3) MANUFACTURER. Any person, firm, or corporation engaged in the business of manufacturing or assembling new and unused motor vehicles.

(4) MOTOR VEHICLE. Any motor vehicle as defined in Section 40-12-240, but the term shall not include any trailer not required to have a certificate of title.

(5) MOTOR VEHICLE REBUILDER. Any person, firm, or corporation engaged in the business of making or causing to be made extensive repairs, replacements, or combination of different motor vehicles to the extent of extinguishing the identity of the original vehicle to the extent that the finished motor vehicle may be assigned a new identification to be issued by the Department of Revenue under the provisions of Chapter 8 of Title 32. The term also includes any person, firm, or corporation engaged in the business of refurbishing, repairing, or replacing damaged parts of motor vehicles for the purpose of preparing the vehicle for resale under the same identification and identity as the vehicle had before the refurbishing.

(6) MOTOR VEHICLE WHOLESALER. Any person, firm, or corporation engaged in the business of buying, selling, or exchanging motor vehicles at wholesale to motor vehicle dealers, as defined in this article, and not to the public.

(7) NEW MOTOR VEHICLE. A motor vehicle, other than a used motor vehicle, the legal title of which has never been transferred by a manufacturer, distributor, or new motor vehicle dealer to an ultimate purchaser.

(8) NEW MOTOR VEHICLE DEALER. Any person, firm, or corporation which holds a bona fide contract or franchise in this state in effect with a manufacturer or distributor of new motor vehicles and is engaged in the business of selling, advertising, or negotiating the sale of new motor vehicles or new and used motor vehicles, and the duly licensed new motor vehicle dealers shall be the sole and only persons, firms, or corporations entitled, other than in connection with the rental or leasing of new motor vehicles by persons engaged in the business of motor vehicle rental and leasing, to sell and publicly or otherwise solicit and advertise for sale new motor vehicles. The term also includes a motor vehicle rebuilder and motor vehicle wholesaler as defined in this article.

(9) PERMANENT LOCATION. A building or structure from which sales of motor vehicles are conducted. A house used as a residence by the business owner, a partner, or a corporate officer from which sales of motor vehicles are conducted may also be a permanent location. The building or structure must be owned, rented, or leased and must be used as an office and a place to receive mail, keep records, and conduct routine business, to include an operable telephone listed with the telephone company under the name of the licensed business.

(10) USED MOTOR VEHICLE. A motor vehicle, the legal title of which has been transferred by a manufacturer, distributor, or new motor vehicle dealer to an ultimate purchaser.

(11) USED MOTOR VEHICLE DEALER. Any person, firm, or corporation engaged in the business of buying, selling, exchanging, advertising, or negotiating the sale of five or more motor vehicles at retail during a calendar year, whether or not the motor vehicles are owned by such person, firm, or corporation, or in offering or displaying motor vehicles for sale at retail to the public. The term "selling" or "sale" shall include lease-purchase transactions. The term "used motor vehicle dealer" does not include banks, credit unions, licensees of the State Banking Department, and finance companies which acquire motor vehicles as an incident to their regular business and does not include motor vehicle rental and leasing companies. The term also includes a motor vehicle rebuilder and motor vehicle wholesaler as defined in this article.

(12) ULTIMATE PURCHASER. With respect to a new motor vehicle, the first person, firm, or corporation, other than a new motor vehicle dealer purchasing in his or her capacity as a new motor vehicle dealer, who in good faith purchases the new motor vehicle for purposes other than resale. Ultimate purchaser shall not include a person, firm, or corporation who purchases a vehicle for purposes of altering or remanufacturing the motor vehicle for future resale.



Section 40-12-391 - License - Generally.

(a) No person shall be licensed as an automobile dealer under the provisions of Section 40-12-51, nor shall any person engage in business as, serve in the capacity of, or act as a new motor vehicle dealer, used motor vehicle dealer, motor vehicle rebuilder, or motor vehicle wholesaler in this state, without first obtaining a license as provided in this article and, if a new motor vehicle dealer, or a used motor vehicle dealer, a state sales tax number.

(b) No person, firm, or corporation shall engage in the business of buying, selling, exchanging, advertising, or negotiating the sale of new motor vehicles unless he or she holds a valid license as a new motor vehicle dealer in this state for the make or makes of new motor vehicles being bought, sold, exchanged, advertised, or negotiated or unless a bona fide employee or agent of the licensee.

(c) Notwithstanding any law of this state providing otherwise, neither a new motor vehicle dealer nor a used motor vehicle dealer nor any person engaged in the business of motor vehicle rental and leasing:

(1) With respect to a credit sale transaction, is required to be licensed under Chapter 19 of Title 5 in order to pay any amount necessary to satisfy a lease on, security interest in, or lien on any motor vehicle either returned to that dealer or to the lessor or traded in by the purchaser in connection with the credit sale transaction, and to include that amount as part of the amount to be paid by the purchaser under the credit sale transaction; or

(2) With respect to a lease transaction, is subject to Chapter 19 of Title 5 or otherwise deemed to have made a loan or credit sale by virtue of paying any amount necessary to satisfy a lease on, security interest in, or lien on any motor vehicle either returned to that dealer or to the original lessor or traded in by the lessee in connection with the lease transaction, and including that amount as part of the amount to be paid by the lessee under the lease transaction.



Section 40-12-392 - License - Applications; inspection of records; restrictions on sales; liability insurance.

(a) The application for a license shall be in such form and shall be subject to such rules and regulations as may be prescribed by the commissioner. An application shall be verified by the oath or affirmation of the applicant. If the applicant is a sole proprietorship, the application shall contain the name and residence of the applicant. If the applicant is a partnership, the application shall contain the names and residences of each partner. If the applicant is a corporation, the application shall contain the names and residences of the officers and directors. If the applicant is a new motor vehicle dealer, or used motor vehicle dealer in this state, the application shall contain the state sales tax number assigned to the applicant. The application shall enumerate the number of new and used vehicles sold during the previous calendar year; describe the exact location of the place of business, and shall state: That the location is a permanent one; that the location affords sufficient space upon and within which to adequately display one or more motor vehicles offered for sale and that an appropriate sign designates the location as being the place of business of a motor vehicle dealer; that it is a suitable place from which the applicant can in good faith carry on such business and keep and maintain books and records necessary to conduct business, which shall be available at all reasonable hours for inspection by the commissioner. The application shall state that the applicant is either (i) franchised by a manufacturer of motor vehicles, and, if so, the name of the manufacturer and line make that the applicant is authorized to represent, or (ii) a used motor vehicle dealer, rebuilder, or wholesaler. Upon making application, the person applying shall pay an application fee of twenty-five dollars ($25) to the commissioner in addition to other fees required by law. The commissioner may cause an investigation to be made and upon being satisfied that the facts set forth in the application are true, shall issue a license certificate to the applicant, which shall entitle the licensee to operate as a motor vehicle dealer, rebuilder, or wholesaler for one year from the first day of October of each year. If the commissioner, upon investigation, determines that a license should not be issued, the commissioner may deny the license and the applicant may appeal the denial to the Alabama Tax Tribunal as allowed in Chapter 2A of this title.

(b) A motor vehicle rebuilder or a motor vehicle wholesaler who is not a new or used motor vehicle dealer shall not be required to maintain a sign designating the location, and may maintain books, records, and files of his or her business at his or her home; provided, that books, records, and files shall be accessible and available for inspection by the commissioner, inspectors, or employees during normal business hours on usual business days. The location may be adjacent to his or her residence.

(c) A motor vehicle rebuilder or motor vehicle wholesaler may not sell any motor vehicles or component parts to anyone other than a licensed motor vehicle dealer, motor vehicle wholesaler, or motor vehicle rebuilder, or as salvage.

(d) New and used motor vehicle dealers, motor vehicle rebuilders, and motor vehicle wholesalers shall be required to maintain blanket motor vehicle liability insurance coverage on vehicles operated on the public streets and highways of this state, including vehicles in dealership inventory. Evidence of liability insurance for business and inventory vehicles shall be filed with the application for license, and the application for license shall be denied if proof of liability insurance satisfactory to the commissioner is not provided. A licensee who fails to maintain a blanket motor vehicle liability insurance policy during the licensing period may be assessed a civil penalty of up to five thousand dollars ($5,000). The penalty may be assessed against the bond as provided for in Section 40-12-398.



Section 40-12-393 - License - Disposition of fees collected.

The commissioner shall deposit the application fees collected under the provisions of this article in the General Fund of the state.



Section 40-12-395 - License - Supplemental licenses; off-site sales.

(a) A person licensed under this article shall obtain a supplemental license for each additional place of business, in a manner as prescribed by the commissioner and upon payment of an additional application fee of five dollars ($5) for each additional location. The signage and other requirements of Section 40-12-392 shall apply to each additional place of business. Only one licensed dealer shall operate at the same place of business.

(b) Notwithstanding the requirement that sales of new and used motor vehicles shall be made only from the permanent location of the new or used motor vehicle dealer, such dealers may conduct sales of new and used motor vehicles from locations off-site of their permanent locations on the following conditions:

(1) The off-site sales events shall not exceed three per dealer per license year with each sale not to exceed 10 consecutive calendar days in duration. Off-site sales of new motor vehicles by new motor vehicle dealers shall be conducted only at a location within the new motor vehicle dealer's area of responsibility as defined in the contract or franchise agreement between the new motor vehicle dealer and its manufacturer or distributor. Off-site sales of used motor vehicles shall be conducted only at a location in the county or city where the new or used motor vehicle dealer maintains a permanent location.

(2) The off-site sale need not be conducted in a building or permanent structure, but the motor vehicle dealer shall display a temporary sign at the location where the off-site sale is conducted identifying the name of the motor vehicle dealer who is conducting the sale as stated on the license required by this section. All advertisements and other notices of the sale must be conducted in the name of the licensee.

(3) At least one calendar day before conducting each off-site sale, the motor vehicle dealer shall obtain an off-site sale license by making license application to the commissioner and paying an application fee of twenty-five dollars ($25) for each off-site sale to be conducted. If more than one motor vehicle dealer participates in the same off-site sale, each motor vehicle dealer participating in the sale shall obtain an off-site sale license from the commissioner.

(c) In addition to the foregoing, the motor vehicle dealer shall obtain from the judge of probate or other county licensing official a county license for the off-site location by paying the county license tax imposed pursuant to Section 40-12-51. If more than one motor vehicle dealer participates in the same off-site sale, each motor vehicle dealer participating in the sale shall obtain from the judge of probate or other county licensing official a county license for the off-site location by paying the county license tax imposed pursuant to Section 40-12-51.

(d) For purposes of this section, a new motor vehicle dealer temporarily displaying new vehicles at a shopping mall, auto show, or other location solely for advertising or display purposes and from which location sales are not conducted, shall not be deemed to be conducting an off-site sale and no off-site sales license shall be required.

(e) For purposes of this section, an off-site sales license shall not be required for wholesale sales between licensed motor vehicle dealers or for retail sales by new or used motor vehicle dealers conducted at the permanent location of an auction company which is licensed as a used motor vehicle dealer.



Section 40-12-396 - License - Suspension or revocation; reasons for revocation or denial of license.

(a) The commissioner may, subject to the appeal provisions allowed in Chapter 2A of this Title 40, suspend or revoke any license issued for the willful and intentional failure of the licensee to comply with the provisions of this article or for the willful failure to maintain the business premises, location, and sign as described in the application.

(b) A license may be revoked or a license application may be denied by the Department of Revenue for any of the following reasons:

(1) Fraud practiced or any material misstatement in license application.

(2) Change of condition after a license is granted or the failure to maintain qualification for the license.

(3) Skipping title assignment; accepting open assignment of title and/or bill of sale for a motor vehicle which is not completed by identifying the licensee as the purchaser or assignee of the motor vehicle.

(4) Having no established place of business.

(5) Failing to keep and maintain records.

(6) Knowingly dealing in stolen motor vehicles, parts, or accessories.

(7) Willful failure to comply with provisions of this chapter, or any rule or regulation promulgated thereunder.

(8) Disconnecting, turning back, or resetting the odometer of any motor vehicle in violation of state or federal law.

(9) Filing a materially erroneous or fraudulent tax return as certified by the Department of Revenue.

(10) Revocation as a designated agent, as provided for in Section 32-8-34, for failing to faithfully perform his or her duties as a designated agent.



Section 40-12-398 - Bond prerequisite to issuance of license.

Before any license shall be issued to a new motor vehicle dealer, used motor vehicle dealer, motor vehicle rebuilder, or motor vehicle wholesaler, the applicant shall deliver to the commissioner a good and sufficient surety bond, executed by the applicant as principal and by a corporate surety company qualified to do business in the state as surety, in the sum of twenty-five thousand dollars ($25,000). Such bond shall be in a form to be approved by the commissioner, and shall be conditioned that the motor vehicle dealer, motor vehicle rebuilder, or motor vehicle wholesaler shall comply with the conditions of any contract made by such dealer in connection with the sale or exchange of any motor vehicle and shall not violate any of the provisions of law relating to the conduct of the business for which he is licensed. Such bond shall be payable to the commissioner and to his successors in office, and shall be in favor of any person who shall recover any judgment for any loss as a result of any violation of the conditions hereinabove contained. The bond shall serve in lieu of the bond provided for in subsection (b) of Section 32-8-34 and, in addition to all other conditions, shall also be conditioned upon their performance of their duties as a designated agent under Chapter 8 of Title 32.



Section 40-12-399 - Records to be kept by licensees.

Every licensee under this article shall keep books and records in such form as may be approved by the commissioner, in which he shall record the purchase, sale or exchange, or receipt for the purpose of sale of every motor vehicle purchased or sold or held for sale by him, which shall include a description of each vehicle, together with the name and address of the seller, purchaser or owner of vehicles held by him for sale. Such description shall include the identification number of each such vehicle and shall also include a statement that the identification number has been obliterated, defaced or changed if such is the fact.



Section 40-12-400 - Violations of article.

Any person violating any of the provisions of this article shall be guilty of a Class A misdemeanor.






Article 9 - Automotive Dismantlers and Parts Recyclers.

Section 40-12-410 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AUTOMOTIVE DISMANTLER AND PARTS RECYCLER. A person, firm, or corporation engaged in the business of purchasing and dismantling, disassembling or repairing, wrecked, abandoned, or repairable motor vehicles, and selling the usable parts thereof, or selling such wrecked, abandoned, or repairable motor vehicles as a unit at wholesale, or selling the hulk of the vehicle after the salvageable parts have been removed. For the purposes of this article, a person, firm, or corporation shall be presumed to be engaging in the business of an automotive dismantler and parts recycler if such person, firm, or corporation shall possess 10 or more inoperable motor vehicles for more than 30 days, except where such inoperable motor vehicles are being held by a licensed junk dealer or scrap processor for the purpose of recycling scrap metal or are being held by a licensed repair business awaiting repairs, nor shall this term include any person, firm, or corporation which repairs, reconstructs, or reconditions its own motor vehicles for its own use, nor shall it include any person, firm, or corporation disposing of a motor vehicle acquired for its own use.

(2) MOTOR VEHICLE. Every automobile, motorcycle, mobile trailer, semitrailer, truck, truck tractor, trailer, and other device which is self-propelled or drawn, in, upon, or by which any person or property is or may be transported or drawn upon a public highway, except such as is moved by animal power or used exclusively upon stationary rails or tracks.

(3) PLACE OF BUSINESS. The place owned or leased and regularly occupied by a person, firm, or corporation licensed under the provisions of this article for the principal purpose of engaging in the business of an automotive dismantler and parts recycler, where the products for sale are displayed and offered for sale and where the books and records required for the conduct of the business are maintained and kept.

(4) SALVAGE POOL or SALVAGE DISPOSAL SALE. A scheduled sale at auction or by private bid of wrecked or repairable motor vehicles by insurance underwriters or dealers, either at retail or wholesale.



Section 40-12-411 - License - Required.

No person, firm, or corporation in this state, unless licensed under this article by the Department of Revenue, shall engage in the business of an automotive dismantler and parts recycler as defined in Section 40-12-410.



Section 40-12-412 - License - Application.

Every person, firm, or corporation desiring to engage in the business of an automotive dismantler and parts recycler shall apply in writing to the Department of Revenue on a form prescribed by the department, which form shall contain:

(1) The name of the applicant.

(2) The street address of the applicant's principal place of business.

(3) A statement that the applicant's place of business meets federal, state, and local laws concerning screening and beautification, which is a requirement to be licensed under this article.

(4) The type of business organization of the applicant.

(5) The applicant's sales tax number.

(6) The applicant's unique registration number provided by the Administrator of the National Motor Vehicle Title Information System known as the NMVTIS ID Number.

(7) Such additional information as may be required by the Department of Revenue.



Section 40-12-413 - License - Fee.

Every application for a license as an automotive dismantler and parts recycler shall be accompanied by a state privilege license fee of $225 and any fee for issuing licenses as may be otherwise prescribed by law.



Section 40-12-414 - License - Proof of financial responsibility.

(a) Except as provided in subsection (b), every person, firm, or corporation, before being licensed under this article, must show proof of responsibility by depositing with the Commissioner of Revenue a continuing bond in the amount prescribed in Section 40-12-398 with surety thereon of a company authorized to do business in the State of Alabama, which bond shall be approved by the Commissioner of Revenue, payable to the State of Alabama, and shall be conditioned upon the faithful observance of all the provisions of this article and shall also indemnify any person who suffers any loss by reason of a failure to observe the provisions of this article.

(b) The department, by rule, may permit a surety bond obtained pursuant to Section 40-12-398, to serve in lieu of the surety bond prescribed in subsection (a).



Section 40-12-415 - License - Term; renewal.

Every privilege license issued to an automotive dismantler and parts recycler under this article shall be valid for one fiscal year of the State of Alabama, and shall be renewed on October 1 of each year. Thirty days of grace for obtaining such license shall be allowed without penalty. Thereafter, penalties prescribed by law for delinquent licenses shall be imposed.



Section 40-12-416 - License - Refusal, cancellation, or revocation - Authority of Commissioner of Revenue.

The Commissioner of Revenue, subject to the notice and appeal provisions set out in Chapter 2A of this Title 40, is authorized to refuse a license to any person, firm, or corporation who does not meet the requirements of this article; to cancel the license of any licensee for willful failure to continue to meet the requirements of this article; and to refuse, cancel, or revoke a license for the felony conviction of a state or federal law involving theft or for violation of Chapter 8 of Title 32 or similar laws of other states by an applicant, a licensee, a partner of an applicant, or licensee or a director or manager in the case of a corporate applicant or licensee.



Section 40-12-418 - Other licenses not required.

An automotive dismantler and parts recycler may, as an end result of the conduct of his principal business, accumulate hulks and parts and may scrap such hulks and parts without first obtaining a separate license as a scrap processor or as a junk dealer. A licensed automotive dismantler and parts recycler shall not be required to obtain a separate license as an automobile dealer, an automobile accessory dealer, an automobile garage, or shop or a storage garage or yard to engage in the business of an automotive dismantler and parts recycler as set forth in this article.



Section 40-12-419 - Records to be kept; inspection of records.

Every automotive dismantler and parts recycler shall keep a register of all purchases and sales of motor vehicles for five years from the date of purchase or sale, showing the make, model, year, body style, vehicle identification number, and the name and address of the purchaser or seller. A salvage pool shall furnish the purchaser with the make, model, year, body style, vehicle identification number of the vehicles it sells and, if the owner is an insurance company, the salvage pool shall furnish the purchaser with the claim number. Such registers shall be made available for inspection by identified law enforcement officers of the state, county and municipality of the automotive dismantler and parts recycler's business location at reasonable business hours on business days.



Section 40-12-420 - Transfer of motor vehicle certificate of title to or from automotive dismantler and parts recycler.

An automotive dismantler and parts recycler, duly licensed under this article, shall have the authority to transfer the certificate of title to a motor vehicle as a dealer under subsection (a) of Section 32-8-45.



Section 40-12-421 - Restrictions on sales at salvage pools or salvage disposal sales; buyer's identification cards.

(a) Sales at a salvage pool or a salvage disposal sale shall be open only to persons holding a current automotive dismantler and parts recycler license or their agents or employees as hereinafter defined. Such persons must have a separate buyer's identification card to buy at a salvage pool or salvage disposal sale.

(b) Any person, firm, or corporation desiring to purchase a buyer's identification card must do so by making application to the Department of Revenue upon a form prescribed by the department, which form shall contain:

(1) The name of the applicant.

(2) The street address of the applicant's principal place of business.

(3) If an agent or employee, the name of the licensee for whom the applicant will be making purchases at salvage pools or salvage disposal sales.

(4) The license number under which the applicant will be making purchases.

(5) Such other information as may be required by the Department of Revenue.

(c) In order to obtain a buyer's identification card, a person, firm or corporation must:

(1) Be a licensed automotive dismantler and parts recycler or an agent or employee of a licensed automotive dismantler and parts recycler.

(2) Pay a fee of $10 to the Department of Revenue for processing said buyer's identification card. The card shall be valid as long as the holder is a licensed automotive dismantler and parts recycler or an agent or employee of the same licensed automotive dismantler and parts recycler at the time the card is issued. Buyer's identification cards are not transferable, and should the holder no longer be a licensed automotive dismantler and parts recycler or an agent or employee of a licensed automotive dismantler and parts recycler, then the card becomes invalid and it is the duty of the holder to return the same to the Department of Revenue.

(d) A licensee shall not have more than three agents or employees who are holders of a buyer's identification card.

(e) It shall be unlawful for the owner, manager, or person in charge of any salvage pool or salvage disposal sale to permit the bidding by a person who does not possess a valid buyer's identification card at a sale.

(f) All buyer identification cards heretofore issued by the Department of Revenue are hereby revoked and each person, firm, or corporation who qualify and desire to obtain a new buyer's identification card must resubmit their application and pay the fee prescribed.



Section 40-12-422 - Salvage dealers licensed in other states.

Nothing in this article shall prohibit salvage dealers licensed in other states from buying at a salvage pool or salvage disposal sale, provided they qualify under the provisions of this article as a holder of a buyer's identification card.



Section 40-12-423 - License plates from dismantled vehicles to be forwarded to Department of Revenue.

Repealed by Act 2015-70 effective April 21, 2015.



Section 40-12-424 - Penalty.

Any person violating any provision of this article shall be guilty of a misdemeanor and, upon conviction thereof, may be punished by a fine of not less than $25 nor more than $1,000, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.



Section 40-12-425 - Injunctive relief.

The district attorney of any judicial circuit may seek injunctive relief in the circuit court to prohibit continued violations of this article by any person, firm, or corporation.









Chapter 13 - MINERALS SEVERANCE TAXES.

Article 1 - 1971 Coal Severance Tax.

Section 40-13-1 - Definitions.

For the purposes of this article, the following terms shall have the respective meanings ascribed to them by this section:

(1) BONDS. Any revenue bonds or notes that may at any time be issued by the Alabama State Docks Department pursuant to authorization in Act No. 64, p. 115, of the Alabama Legislature of 1971 (First Special Session), as same may be amended from time to time, for the purpose of constructing any seaport facility.

(2) COMMISSIONER. The Commissioner of Revenue of the Department of Revenue of the State of Alabama.

(3) PERSON. Any individual, firm, partnership, corporation, association, or any combination thereof.

(4) PRODUCER. Any person engaging in the business of severing coal from the soil within this state.

(5) PURCHASER. Any person acquiring title, outright or conditionally, to any interest in severed coal.

(6) SEVER. Cutting, mining, stripping, or otherwise taking or removing from the soil within Alabama.

(7) SEAPORT FACILITY. Any improvements, including any real or personal property, structure or equipment useful for any one or more of the loading, unloading, storage, or other handling of coal, coke, or any other materials or products of any kind that are useful in promoting, developing, and operating seaports within this state and that are constructed with the proceeds from the bonds as defined herein.

(8) TON. A short ton of 2,000 pounds.

(9) TRANSPORTER. Any person transporting coal from the place where it is severed or from any other place to any other place within or without the State of Alabama.



Section 40-13-2 - Excise and privilege tax levied; rate of tax.

Effective October 1, 2011, there is hereby levied, in addition to all other taxes imposed by law, an excise and privilege tax on every person severing coal within Alabama. This tax shall be paid to the commissioner by every producer who severs coal within Alabama at the rate of $.135 per ton of coal severed.



Section 40-13-3 - Monthly report of producer.

Every producer shall, within 20 days after the end of each calendar month, whether or not he shall have actually severed any coal during the preceding month, file with the commissioner a report. The report shall set forth, in a form to be prescribed by the commissioner, the amount of coal in tons, if any, severed by such producer during the next preceding calendar month, the point of severance thereof, the amount of tax due and such other information as the commissioner may reasonably require for the proper enforcement of the provisions of this article. The producer shall accompany such report with payment of the full amount of the tax shown to be due. The said report shall be signed by the producer himself in the instance of any individual producer, and by a member or officer or the manager of the producer in all other instances.



Section 40-13-4 - Monthly report of purchasers and transporters.

Purchasers and transporters of coal shall file a report with the commissioner, upon forms prescribed by the commissioner, within 20 days after the end of each calendar month. The report shall state the names and addresses of all producers from whom such purchaser or transporter has received coal during the respective said calendar month, the total quantity of coal so acquired and, in the case of a transporter, to whom and where each ton of coal was delivered, and such further information as the commissioner reasonably may require for the proper enforcement of the provisions of this article. The said report shall be signed by the purchaser or transporter himself, in the instance of an individual purchaser or transporter, and by a member or officer or the manager of the purchaser or transporter in all other instances.



Section 40-13-5 - Deposit of proceeds; disbursement and appropriation of funds.

(a) The entire proceeds from the privilege or license tax levied by Section 40-13-2 shall be deposited in the State Treasury to the credit of the Alabama State Docks Bulk Handling Facility Trust Fund. The proceeds from the special handling charge provided for by Act No. 2306 of the 1971 Regular Session of the Legislature shall be deposited in the State Treasury to the credit of a fund to be created and known as the Special Handling Charge Fund.

(b) The amounts deposited into such funds shall be disbursed and are hereby appropriated to the extent necessary for such purpose, to pay at their respective maturities, or to redeem under the terms thereof, principal of and interest on any revenue bonds that may at any time be issued pursuant to authorization and any statute adopted at the 1971 Regular Session of the Alabama Legislature or at any other legislative session prior thereto for the purpose of constructing any seaport facility; provided, that amounts deposited into the Special Handling Charge Fund shall be first expended to the extent necessary for such purposes before any amounts are drawn from the Alabama State Docks Bulk Handling Facility Trust Fund.

(c) From the balance remaining in the Special Handling Charge Fund during each fiscal year there is hereby appropriated and there shall be paid by the State Treasurer into a reserve fund or funds established for the bonds until there is on deposit an amount equal to the maximum principal and interest becoming due on the bonds in any one year; to the extent that the balance remaining in the Special Handling Charge Fund is inadequate to fully fund the reserve fund, the reserve fund shall be funded from the Alabama State Docks Bulk Handling Facility Trust Fund.

(d) The balance thereafter remaining in the Alabama State Docks Bulk Handling Facility Trust Fund during each fiscal year shall be transferred as provided by Section 40-13-6.

(e) The balance, if any, in the Special Handling Charge Fund is hereby appropriated and shall be used by the State Treasurer to pay, at his discretion, principal and interest on the bonds in future years or to redeem portions of the bonds.



Section 40-13-6 - Distribution of tax proceeds.

(a) In each fiscal year when the funds then on deposit in the special fund or funds created for retirement of the bonds equal the amount needed to pay all the principal and interest becoming payable on the bonds within the succeeding 12 months and the funds then on deposit in the reserve fund or funds created for the bonds equal the maximum principal and interest becoming due on the bonds in any one year, the severance tax proceeds remaining in the Alabama State Docks Bulk Handling Facility Trust Fund, shall be distributed as provided herein; provided however, that if at the end of any fiscal year of the state, beginning with the fiscal year ending September 30, 1987, the Director of the Alabama State Docks Department shall have notified the Director of Finance in writing, at least five days prior to the close of the fiscal year, that the revenues to be derived by the Alabama State Docks Department from the operations of its coal handling facilities for the then current fiscal year are anticipated to be insufficient to pay the aggregate of (1) the expenses (exclusive of depreciation) incurred in operating and maintaining the facilities during such fiscal year and (2) principal and interest that came due during such fiscal year on those bonds of the Alabama State Docks Department for payment of which the revenues have been pledged (which notification shall specify the amount of the expected deficiency), then the remaining severance tax proceeds shall remain in the Alabama State Docks Bulk Handling Facility Trust Fund. Following the filing of such notification, a report shall be filed by the Director of the Alabama State Docks Department with the Director of Finance within 30 days after the close of such fiscal year, supported by such documentation as may be deemed appropriate by the Director of Finance and attesting to the amount of the actual deficiency, computed as described above, incurred in the operation of the facilities during the immediately preceding fiscal year. Upon receipt of the report and such other documentation from the department as the Director of Finance may specify, the Director of Finance, if satisfied as to the accuracy of the amount of the actual deficiency as reflected in the report and accompanying documentation, shall authorize to be transferred, and to the extent herein provided there is hereby in such event appropriated, to the Alabama State Docks Department an amount equal to the lesser of (i) the actual amount of any deficiency computed as described herein or (ii) the balance contained in the Alabama State Docks Bulk Handling Facility Trust Fund as of the immediately preceding September 30.

(b) Beginning with the 1992-93 fiscal year, the first three hundred thousand dollars ($300,000) of any moneys remaining in the Alabama State Docks Bulk Handling Facility Trust Fund after such transfer to the Alabama State Docks Department shall be transferred directly to the Alabama Mining Academy.

(c) For the fiscal year 2011-2012, any moneys remaining in the Alabama State Docks Bulk Handling Facility Trust Fund after such transfers to the Alabama State Docks Department and the Alabama Mining Academy shall be distributed as follows:

(1) Five hundred thousand dollars ($500,000) shall be transferred to the Tuscaloosa County General Fund; five hundred thousand dollars ($500,000) to the Jefferson County General Fund; and two hundred thousand dollars ($200,000) to the Walker County Economic and Industrial Development Authority. The Tuscaloosa County General Fund allocation shall be distributed as follows: One hundred thousand dollars ($100,000) to the Town of Vance; one hundred thousand dollars ($100,000) to the Town of Brookwood; one hundred twenty-five thousand dollars ($125,000) to the Tuscaloosa County Public Library; and one hundred seventy-five thousand dollars ($175,000) to the Tuscaloosa County Board of Education. If the total amount available for distribution to the Tuscaloosa County General Fund, the Jefferson County General Fund, and the Walker County Economic and Industrial Development Authority is insufficient to provide the total allocations for the three, the amount that is available shall be prorated among the three in the same proportion as the designated allocations. In the event the Tuscaloosa County General Fund receives less than five hundred thousand dollars ($500,000), the distributions to the Tuscaloosa County Board of Education and Tuscaloosa County Public Library shall collectively have priority. In the event the allocation to the Tuscaloosa County General Fund is less than three hundred twenty-five thousand dollars ($325,000), the total amount available shall be prorated among the Tuscaloosa County Board of Education and the Tuscaloosa County Public Library in the same proportion as the designated allocations.

(2) From any moneys remaining after the allocations in subdivision (1), one hundred thousand dollars ($100,000) shall be transferred to the Community Development Foundation, Inc., fifty thousand dollars ($50,000) shall be transferred to the Marion County Community Development Association, Inc., fifty thousand dollars ($50,000) shall be transferred to the West Alabama Development Association of Fayette County, one hundred thousand dollars ($100,000) shall be transferred to the Jackson County Economic Development Association, and one hundred thousand dollars ($100,000) shall be transferred to the West Alabama Economic Development Association. If the total moneys available for distribution to the Community Development Foundation, Inc., the Marion County Development Association, Inc., the West Alabama Development Association of Fayette County, the Jackson County Economic Development Association, and the West Alabama Economic Development Association are insufficient to provide the total allocations for the five, the amount that is available shall be allocated proportionately.

Any foundation or association receiving funds pursuant to this section shall be annually audited by the Examiners of Public Accounts and such audit shall be submitted to the Legislature each legislative session.

(3) Any county producing coal that has not previously received an allocation shall receive an allocation based upon tonnage produced in their county using 60 percent of severance tax.

(4) Any moneys remaining after the distributions in subdivisions (1), (2), and (3) shall be transferred to the State General Fund.

(d) For the fiscal year 2012-2013, any moneys remaining in the Alabama State Docks Bulk Handling Facility Trust Fund after any transfers to the Alabama State Docks Department and the Alabama Mining Academy shall be distributed as follows:

(1)a. The Tuscaloosa County General Fund, Jefferson County General Fund, and Walker County Economic and Industrial Development Authority shall receive 50 percent of the designated allocations provided in subsection (c)(1), unless insufficient moneys are available for the distributions; in which case, a pro rata amount shall be received.

b. However, if 60 percent of the remaining moneys available for distribution to the Tuscaloosa County General Fund, Jefferson County General Fund, and Walker County Economic and Industrial Development Authority exceed 50 percent of the designated allocations to the three, as provided in subsection (c)(1), then the three shall receive the same proportion of 60 percent of the remaining moneys available for distribution as provided by the designated allocations.

c. Notwithstanding any other provision, for the fiscal year 2012-2013 through fiscal years 2015-2021, the Tuscaloosa County General Fund allocation shall be distributed as follows: Two hundred twenty-five thousand dollars ($225,000) to the Tuscaloosa County Board of Education; one hundred fifty thousand dollars ($150,000) to the Tuscaloosa County Public Library; one hundred thousand dollars ($100,000) to the Town of Brookwood; fifty thousand dollars ($50,000) to the Town of Vance; thirteen thousand dollars ($13,000) to the Town of Coaling; thirteen thousand dollars ($13,000) to the Town of Coker; thirteen thousand dollars ($13,000) to the Town of Lakeview; and eleven thousand dollars ($11,000) to the Tuscaloosa County Judicial Library Fund.

If the total amount available to the Tuscaloosa County General Fund is less than five hundred seventy-five thousand dollars ($575,000), the amount that is available shall be prorated among the entities named in this paragraph in the same proportion as the designated allocations.

In the event the Tuscaloosa County General Fund receives less than two hundred twenty-five thousand dollars ($225,000), the Tuscaloosa County schools shall receive the entire distribution.

In the event the allocation to the Tuscaloosa County General Fund is greater than five hundred seventy-five thousand dollars ($575,000), the total amount of the excess available shall be prorated as follows: 80 percent of the excess to the Tuscaloosa County Board of Education; 12 percent of the excess to the Tuscaloosa County Public Library; and eight percent of the excess to the Tuscaloosa County General Fund for the purpose of supporting the volunteer fire departments in Tuscaloosa County.

(2) From any moneys remaining after the allocations in subsection (c)(1), one hundred thousand dollars ($100,000) shall be transferred to the Community Development Foundation, Inc., fifty thousand dollars ($50,000) shall be transferred to the Marion County Community Development Association, Inc., fifty thousand dollars ($50,000) shall be transferred to the West Alabama Development Association of Fayette County, fifty thousand dollars ($50,000) shall be transferred to the Jackson County Economic Development Association, and one hundred thousand dollars ($100,000) shall be transferred to the West Alabama Economic Development Association. If the total moneys available for distribution to the Community Development Foundation, Inc., the Marion County Development Association, Inc., the West Alabama Development Association of Fayette County, the Jackson County Economic Development Association, and the West Alabama Economic Development Association are insufficient to provide the total allocations for the five, the amount that is available shall be allocated proportionately.

(3) One hundred thousand dollars ($100,000) shall be allocated to the Winston County General Fund.

(4) Any moneys remaining after the distributions in subdivisions (1), (2) and (3) shall be transferred to the State General Fund.

(e) Beginning with the fiscal year 2013-2014, and for all fiscal years thereafter, any moneys remaining in the Alabama State Docks Bulk Handling Facility Trust Fund after any transfers to the Alabama State Docks Department and the Alabama Mining Academy shall be distributed as follows:

(1) Sixty percent shall be transferred by the Department of Revenue to the general fund of the county of severance based on the ratio of the $0.135 per ton coal severance tax collections from within the county to the total coal severance tax collections, except those sent to the Walker County Economic and Industrial Development Authority. Provided, however, the distribution to the Jefferson County General Fund shall be $500,000. This distribution to Jefferson County shall not reduce the amounts available for distribution to other counties pursuant to this subsection (e)(1). Any difference in the amount calculated for Jefferson County pursuant to this subdivision and $500,000 shall be provided from funds that would otherwise be transferred pursuant to subdivision (4).

(2) From any moneys remaining after the allocations in subdivision (1), one hundred thousand dollars ($100,000) shall be transferred to the Community Development Foundation, Inc., fifty thousand dollars ($50,000) shall be transferred to the Marion County Community Development Association, Inc., fifty thousand dollars ($50,000) shall be transferred to the West Alabama Development Association of Fayette County, and one hundred thousand dollars ($100,000) shall be transferred to the West Alabama Economic Development Association. If the total moneys available for distribution to the Community Development Foundation, Inc., the Marion County Development Association, Inc., the West Alabama Development Association of Fayette County, and the West Alabama Economic Development Association are insufficient to provide the total allocations for the four, the amount that is available shall be allocated proportionately.

(3) One hundred thousand dollars ($100,000) shall be allocated to the Winston County General Fund.

(4) The remainder after the distribution in subdivisions (1), (2) and (3) shall be transferred to the State General Fund.



Section 40-13-8 - Termination of tax; application; reporting requirements.

(a) The excise and privilege tax imposed by this article shall terminate on October 1, 2021, unless extended by an act of the Legislature of the State of Alabama.

(b) For fiscal year beginning October 1, 2011, the tax shall apply to all severance of coal from October 1, 2011, through August 1, 2012, as well as the severance of coal after August 1, 2012.

(c) No later than August 20, 2012, each producer shall file a report with the commissioner setting forth the tons of coal severed for each month from October 2011 through July 2012. No later than the same date, the producer shall remit the full amount of tax levied by Act 2012-386 for the tons of coal severed during such months.

(d) Any taxpayer who, prior to the required date, voluntarily reported the production for the months from October 2011 until August 1, 2012, shall not be required to make additional reports. Any voluntary payments made by such producer for the months prior to the date required for making the tax payment, shall be credited to the producer's tax liability for the periods. No interest or credits, in excess of the amounts actually paid, shall be allowed to any such producer who voluntarily paid such taxes prior to the required due date.

(e) No penalties or interest shall be assessed for the tax return or payment related to this tax for the periods from October 2011 through August 1, 2012, if the return is filed and the payment is remitted as required by August 20, 2012



Section 40-13-9 - Political subdivisions of state prohibited from levying tax upon the excise or privilege of severing coal.

No political subdivision of the State of Alabama, including counties, cities, special taxing districts or other taxing instrumentalities, shall levy a tax upon the excise or privilege of severing coal in Alabama. It is the intent hereof that all taxing authority upon the excise or privilege of severing coal as is granted in Section 40-13-2 shall inure to the State of Alabama exclusively.



Section 40-13-10 - Criminal penalties.

Any producer, purchaser or transporter who shall fail to comply with the provisions of this article shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than $100 nor more than $500 for each such offense, and the willful filing of any false report shall constitute perjury and shall be punished as such.






Article 2 - 1977 Coal and Lignite Severance Tax.

Section 40-13-30 - Definitions.

When used in this article, unless the context plainly indicates otherwise, the following words and phrases shall have the meanings respectively ascribed to them by this section:

(1) PERSON. Any individual, firm, partnership, corporation, association, or any other legal entity;

(2) SEVER. Cutting, mining, stripping, deep mining, or otherwise taking or removing coal or lignite from the soil within the county;

(3) TON. A short ton of 2,000 lbs.;

(4) FISCAL YEAR. A 12 month period from January 1 through December 31;

(5) POLICE JURISDICTION and MUNICIPAL LIMITS. Such terms shall refer to police jurisdictions and municipal limits as such police jurisdictions and municipal limits existed on January 1, 1977.



Section 40-13-31 - Levy and collection of excise and privilege tax; amount of tax.

Any laws to the contrary notwithstanding, the Department of Revenue is authorized and empowered to and shall levy and collect an excise and privilege tax on every person severing coal or lignite within the State of Alabama in an amount equal to $0.20 per ton of coal or lignite severed.



Section 40-13-32 - Deposit and distribution of proceeds of taxes collected generally.

The proceeds collected pursuant to the provisions of this article shall be deposited with the state Department of Revenue and shall be distributed by it at intervals of not more than 60 days as follows:

(1) There shall be distributed to the governing body of each municipality within the police jurisdiction or municipal limits of which coal or lignite was severed an amount equal to 50 percent of the tax collected under this article from the severance of coal or lignite occurring within such police jurisdiction or municipal limits; and

(2) There shall be distributed to the governing body of each county within which coal or lignite was severed other than within the police jurisdiction or municipal limits of a municipality an amount equal to 100 percent of the tax collected under this article from the severance of coal or lignite not severed within the police jurisdiction or municipal limits of a municipality, and, in addition, there shall be distributed to each such county 50 percent of the tax collected under this article from the severance of coal or lignite within the police jurisdiction or municipal limits of each municipality in such county within which there occurred the severance of coal or lignite.



Section 40-13-33 - Computation of tonnage severed and distribution of taxes collected where police jurisdictions of municipalities overlap.

In any case in which more than one municipality has, pursuant to the laws of the State of Alabama, police jurisdiction over an area, computations of tonnage severed and the distribution of taxes collected under this article shall be prorated equally among such municipalities with such overlapping police jurisdictions as to such area of overlapping jurisdictions only.



Section 40-13-34 - Inspection of books of persons engaged in severing of coal or lignite; issuance of forms and making of rules, regulations and promulgations by Department of Revenue generally; delinquent penalty.

(a) The relevant books of every person engaged in the severing of coal or lignite in the State of Alabama shall be open to inspection by duly authorized agents of the Department of Revenue selected or appointed for the purpose of aiding in the collection and enforcement of the tax imposed by this article.

(b) The Department of Revenue is authorized and empowered to issue such forms and to make reasonable rules, regulations and promulgations as may be necessary to enforce and collect the tax imposed by this article, including the imposition of a delinquent penalty not to exceed 10 percent of the amount of such tax; provided, however, that such penalty may be waived by the Department of Revenue if a good and sufficient reason therefor is shown.



Section 40-13-35 - Penalty for violation of provisions of article.

Any person who shall fail to comply with the provisions of this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $500 nor more than $5,000 for each such offense.



Section 40-13-36 - Construction of article.

The provisions of this article are supplemental and shall be construed in pari materia with Article 1 of this chapter and Act No. 906, H. 1867, 1975 Regular Session (Acts 1975, p. 1803) as amended by Act No. 368, S. 262, Regular Session of 1976, and any other laws regulating excise and privilege taxes on the severance of coal or lignite; provided, however, that those laws or parts of laws, including specifically any laws imposing or authorizing local, county, municipal, or other severance taxes, except as set out in this section, on coal or lignite, are hereby repealed and all counties, municipalities, and taxing authorities now or hereafter existing in the State of Alabama are prohibited from enacting and implementing any excise or privilege tax on any person severing coal or lignite within the State of Alabama.






Article 3 - Alabama Uniform Severance Tax Act.

Section 40-13-50 - Short title.

This article may be cited as the Alabama Uniform Severance Tax Act.



Section 40-13-51 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) BORROW PIT. An area from which soil or other unconsolidated materials are removed to be used, without further processing, for highway or road construction and maintenance.

(2) COMMISSIONER. The Commissioner of Revenue of the Alabama Department of Revenue.

(3) DEPARTMENT. The Alabama Department of Revenue.

(4) OPERATOR. Any person engaged in mining or quarrying operations in the state, whether individually, jointly, or through a parent, subsidiary, or affiliated company, or by agent, employee, or contractor.

(5) PERSON. Any individual or individuals, partnership, limited partnership, corporation, limited liability company, limited liability partnership, business trust, or any other association of persons.

(6) POLLUTION CONTROL OR ABATEMENT. As defined in Section 40-23-4(a)(16) and shall include, but shall not be limited to, severed materials used in the treating, modifying, or disposing of water or air pollutants with lime or limestone in water treatment or scrubbing systems in order to comply with a federal, state, or local pollution control law or regulation.

(7) PRODUCER. An operator engaged in the sale of severed materials.

(8) PURCHASER. A person acquiring severed materials from a producer and liable for the tax imposed hereunder.

(9) SEVERED MATERIAL. All natural minerals, including, but not limited to, sand, gravel, sandstone, granite, shale, clay, except clay that produces lightweight aggregate, dolomite, and limestone.

(10) STATE. The State of Alabama and its departments and agencies.

(11) TON. A short ton of 2,000 pounds.



Section 40-13-52 - Severance tax levied.

There is hereby levied, in addition to all other taxes imposed by law, a severance tax on the purchaser of all severed material severed from the ground and sold as tangible personal property. The tax shall be levied primarily to compensate the county for the use of its roads and infrastructure and also for the benefit, health, safety, and economic development of the county in which the severed material is severed and the proceeds thereof shall be distributed and allocated as provided in Section 40-13-58.



Section 40-13-53 - Applicability.

(a) The term severed material, as defined in subdivision (9) of Section 40-13-51 shall not include lime or limestone used for agricultural purposes or for pollution control or abatement purposes, nor rock dust used for settling coal dust in underground mines or similar uses, nor any natural minerals used for the purpose of producing portland cement, nor processed sand used in the foundry cores, mold, and linings, nor clay that produces lightweight aggregate, severed materials that are further processed into a finished aggregate or limestone product without being transported on a public road, marble and marble by-products, iron ore, quartzite, coal, oil, and natural gas and the severance of marble and marble by-products, iron ore, quartzite, coal, oil, and natural gas shall not be subject to the provisions of this article.

(b) The tax levied by this article shall apply to all severed material severed from the ground within this state and sold as tangible personal property, regardless of the place of sale or the fact that delivery may be made outside the county, except that no tax shall be due on any such minerals that are sold to a purchaser for use outside the state provided such minerals are not transported on public roads in Alabama. Records relating to minerals purchased for use outside the state, including method of delivery, shall be available for verification and audit purposes to the department and the department shall make the records available to the county commission of the county from which the materials were severed upon request of the county commission.

(c) Notwithstanding the provisions of subsection (b), or any other provisions in this article to the contrary:

(1) Any severed material severed from the earth by an operator or producer and moved from one place to another on the same site, or transported to another site owned by the same operator or producer shall not be considered a severance thereof for purposes of taxation.

(2) Any severed materials or any other kind of material when severed and used for fill by an operator, producer, or any other person, whether from the same construction site, job site, borrow pit, or any site other than a commercial quarry shall be exempt from the severance tax levied by this article.

(3) Chert shall be exempt from the severance tax levied by this article, including any county or municipality owned and operated chert facility.

(4) Severed materials which are sold, delivered, or transferred between separate legal entities are subject to the tax regardless of any common ownership or other affiliation between the producer and the purchaser.

(5) A producer who severs material from the earth and sells the severed material to the first purchaser without the materials being transported on a public road shall be exempt from the payment of the tax on the sale, provided that the materials will later be processed into a finished aggregate or limestone product for resale. In such instance, the tax shall be levied on the finished aggregate or limestone product made from such exempt material and shall be remitted by the first purchaser who shall be subject to the provisions of this chapter. The severance tax shall not apply to severed material that is wasted by any manufacturing process provided the material is not transported on a public road in this state and is not sold to another entity.

(6) The federal government and the State of Alabama, along with their agencies and political subdivisions, including municipalities, counties, and city and county school boards, are sovereign governmental entities. Direct purchases by sovereign governmental entities are not subject to the tax hereunder.

(d) Any severed material which has been severed and on which any county severance tax has accrued prior to October 1, 2004, in the county in which the severance has occurred shall be exempt if such tax has been paid.



Section 40-13-54 - Rate and collection of tax; credit; liability for tax.

(a) The rate of the tax shall be ten cents ($0.10) per ton on severed material sold as tangible personal property. Provided, however, that naturally occurring unprocessed sand may be taxed at a higher rate by a local act and all such tax collected at such higher rate shall be remitted directly to the jurisdiction in which the operator severing such naturally occurring unprocessed sand is located.

(b) Except as provided in Section 40-13-55(c), the tax levied by this article shall be collected by the producer and become due and payable by the purchaser thereof at the time of sale or delivery, whichever first occurs, provided that the tax shall be identified as a severance tax on a bill of sale, invoice, or similar sales document to the purchaser thereof, otherwise the tax shall instead be the obligation of the producer. The tax levied under this article shall not be included in the measure of tax for any other tax imposed by the state.

(c) A producer shall be allowed a credit against the tax levied hereunder for any severed material severance tax remitted to any county in connection with severed materials severed in one county and transported into another county for further processing by the producer or an affiliate of the producer.

(d) A purchaser claiming an exemption shall provide the producer with the proper documentation which includes the full name and address of the purchaser, the date of sale, the type of product purchased, the product usage, and shall state that the severed materials will be used by an exempt entity or used for an exempt purpose. If the proper documentation of exemption is presented to the producer, the producer shall not be liable for the tax imposed should the purchaser use the severed material for another purpose that is subsequently determined not to be exempt. In that case, the purchaser using the materials for other than an exempt purpose shall be liable for the tax. The exemption documentation form submitted by the purchaser shall be kept on file by the producer and submitted to the department upon request.



Section 40-13-55 - Rules and regulations; accounting.

(a) The department shall administer and collect this tax and shall promulgate rules and regulations necessary and reasonable for the administration of this article. It shall be the duty of the department to include in such regulations an appropriate method to allocate funds collected to the county where the severed material was severed or processed. Any records related to the collection, distribution, and enforcement of this tax in a particular county, including serverance tax returns, shall be made available to the county commission of the county upon request from the county commission.

(b) The department and producers shall use the inventory accounting principle known as "first in-first out" in determining the tax payable on stockpiles or inventories of severed material sold, and to which county the tax revenue should be allocated, regardless of where the severed material is stored or sold. Any records detailing the allocation of funds under this subsection shall be forwarded to the county commission in a county receiving an allocation at the time the monies are distributed to the county.

(c) For severed materials governed by the provisions of Section 40-13-53(b)(5), the severance tax shall be collected at the time the product is first transported on a public road in this state. The first purchaser as defined in Section 40-13-53(b)(5) shall collect and remit the severance tax, and shall provide reports concerning this taxable event to the department as set out for producers in Section 40-13-56.



Section 40-13-56 - Tax return.

For the purpose of ascertaining the amount of tax due and payable under this article, it shall be the duty of all producers to transmit to the department, on or before the twentieth day of the month next succeeding the month in which the tax accrues, a return upon the forms provided by the department. The return shall show the month or period covered, the total number of tons of each type of severed material sold from each production unit operated, owned, or controlled by the producer in each county during the period covered, the amount of the tax due, and such other information as the department may reasonably require to allocate the tax between raw materials severed and finished products sold, as the case may be in particular counties. The return shall be signed by the producer and shall be accompanied by the full amount of the tax shown to be due in good and immediate funds. A copy of the severance tax return shall be made available to any county commission receiving a portion of the tax paid upon request by the county commission.



Section 40-13-57 - Time for making return; delinquent taxes; penalties.

(a) The tax levied by this article shall become delinquent on the twenty-first day of the month next succeeding the month in which the tax is due. Provided, however, that the department, for good cause shown, may extend the time for making a return required under this article pursuant to rules adopted by the department.

(b) The department shall impose interest and penalties on unpaid taxes which become delinquent. One-half of all interest and penalties collected with respect to the tax imposed by this article shall be retained by the department to help defray the expenses of administration and collection of the tax.

(c) No penalties shall be imposed by the department against a producer or purchaser for any severance tax due under Act 2012-318 based upon an interpretation of the provisions of that act until and unless such time as the department has adopted rules related to such provision of that act and the rules have been effective for 60 days thereafter. Thereafter, any penalties assessed under this tax may be abated by a showing of reasonable cause.



Section 40-13-58 - Disposition of funds.

(a) All revenues collected from the tax levied pursuant to this article, less an amount to cover the expenses of administration and collection and one-half of all interest and penalties collected, as provided in subsection (b) of Section 40-13-57, shall be remitted quarterly to the governing body of the county from which the severed material was severed within 60 days following the end of a calendar quarter along with a report prepared by the department detailing how the amount remitted was determined. Notwithstanding the above, the aggregate amount retained by the department to defray the expenses described herein shall not exceed 1.5 percent of the total revenues collected during such calendar quarter and shall be credited to its current service revenue.

(b) The revenues remitted to a county as provided in subsection (a) shall be deposited into a fund held and dispensed by the county commission and designated as the severed material severance tax fund. At least 75 percent of such funds shall be allocated and utilized by the county for the construction, maintenance, and repair of the county's road system or, if provided by local legislation, for a local economic development authority, public transit, construction and maintenance of county roads and bridges, or the reclamation of lands where natural materials have been severed. Notwithstanding the foregoing, revenues distributed to Franklin County as provided in subsection (a) shall be allocated and utilized exclusively for economic development. Twenty-five percent of the funds distributed to a county as a result of the severance of materials from within the corporate limits of a municipality in the county shall be expended by the county on county roads or other projects authorized by this article within the corporate limits of that municipality.

(c) Revenues collected by the tax imposed by this article shall be remitted back to the county from which the severed material was originally produced based on total tons severed in such county subject to the severance tax multiplied by the rate of tax, less sums due the department, as provided in subsection (a), based on forms submitted to the department from the operator or producer.

(d) Any adjustment of taxes, interest, or penalties which is necessary to adjust any error in the calculation, collection, or disbursement may be made at a subsequent collection or disbursement.



Section 40-13-59 - Repeal of conflicting laws; construction with other laws.

All acts or parts of laws in conflict herewith are hereby repealed, including, but not limited to, Act 99-255, 1999 Regular Session, Act 94-478, 1994 Regular Session, as amended by Act 98-242, 1998 Regular Session and Act 91-609, 1991 Regular Session. Notwithstanding the foregoing, the tax levied pursuant to this article shall not be operative in any county in which, on October 1, 2004, there is a local law which levies a severance tax on natural material in an amount of twenty-five cents ($.25) or more per ton of severed material. This article provides the only method and manner to tax the severance of severed materials subject to the tax levied herein. This article shall preempt all local acts, now or in the future, except as provided herein, regarding the taxation of the severance of the severed material subject to the tax levied herein. Provided, however, that notwithstanding any other provision of this article, the Legislature shall be allowed and shall have the power to tax, by local act or local law applicable to a single county, the severance of materials and/or any use thereof which is not subject to the tax levied by this article or which is otherwise excepted or exempted from the tax levied herein.



Section 40-13-60 - Election to exempt county from this chapter.

Within 90 days after October 1, 2004, any county may elect to have the provisions of this article inapplicable to their county. Such election must be made by an affirmative, majority vote of the membership of the county commission so electing to exempt the county from the provisions of this article. Any county making such election shall not receive the proceeds or benefits of any tax collected under this article. Should any county, after electing to be exempted from this article, determine to have the provisions of this article apply to the county, then such county must repeal such previous election by a majority vote of the membership of the county commission and this article shall then apply to such county and the terms and provisions of this article, as amended, shall supersede and take precedence over any act or resolution of the county taxing the severance of materials within such county. Any election under this section shall be filed with the department.



Section 40-13-61 - Violations; penalties.

(a) Any person required by this article to make a return, pay a tax, keep records, or furnish information deemed necessary by the commissioner or the computation, assessment, or collection of the tax imposed by this article, who fails to make the return, pay the tax, keep the records, or furnish the information at the time required by law or regulation, in addition to other penalties provided by law, shall be guilty of a Class C misdemeanor and, upon conviction, shall be punished as provided by law. Each required procedure and each required record shall constitute a separate offense.

(b) Any person who willfully or fraudulently makes and signs a return, not believing the return to be true and correct as to every material fact, shall be guilty of a Class C felony, and upon conviction, shall be punished as provided by law. Each return shall constitute a separate offense. Additionally, any person who willfully or fraudulently makes and signs a return shall be subject to the penalties prescribed for perjury under the laws of the state.

(c) If noncompliance with any provision of this article is due to any intent to evade payment, the person liable for the payment may be restrained and enjoined from severing severed material from any production unit from which severed material may be severed and sold and upon which the tax is due.

(d) Proceedings to enforce this article shall be instituted in the name of the state by the Attorney General upon the request of the commissioner.

(e) The assessment and collection of any tax imposed hereunder shall be governed by the Alabama Taxpayers' Bill of Rights and Uniform Revenue Procedures Act, as amended.

(f) For purposes of this section, in addition to its ordinary legal meaning and its defined meaning under this article, "person" includes an officer or employee of a corporation or a partner, member or employee of a partnership or limited liability entity that is under a duty to perform the act in respect to which the violation occurs.






Article 4 - 2017 Coal Severance Tax.

Section 40-13-80 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT. THIS SECTION IS REPEALED AUGUST 1, 2019.

The Legislature makes the following findings:

(1) The Legislature understands the need to properly fund state agencies in order to match federal funds for enforcement programs.

(2) The Surface Mining Commission is the delegated agency in this state authorized to enforce the federal Office of Surface Mining (OSM) programs, with a 50 percent match required in order to access federal funds.

(3) Due to very limited General Fund monies available, along with numerous mining companies going out of business over the last eight years which has reduced permit fees and other monies paid to the Surface Mining Commission, there is a need for increased funding from other sources in addition to permit fee increases.



Section 40-13-81 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT. THIS SECTION IS REPEALED AUGUST 1, 2019.

For the purposes of this article, the following words have the following meanings:

(1) AFFILIATE. Any person directly or indirectly controlling greater than a 50 percent interest in any other person.

(2) PERSON. Any individual, firm, partnership, corporation, association, or any other legal entity.

(3) SEVER. Cutting, mining, stripping, deep mining, or otherwise taking or removing coal or lignite from the soil within the county.

(4) TON. A short ton of 2,000 pounds.



Section 40-13-82 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT. THIS SECTION IS REPEALED AUGUST 1, 2019.

(a) There is levied an additional excise and privilege tax on every person severing coal or lignite in this state in the amount of two and one-half cents ($0.025) per ton of coal or lignite severed by underground mining, and five cents ($0.05) per ton of coal or lignite severed by surface mining, except the maximum tonnage on which the severance tax is levied against a person and a person's affiliates shall not in the aggregate exceed two million tons per year.

(b) The tax levied by this section shall be collected by the State Department of Revenue and shall be deposited in a special fund in the State Treasury to be used exclusively for the operation of the Surface Mining Commission. Monies in the fund are continuously appropriated to the commission and no money in the fund shall revert to the State Treasury at the end of a fiscal year.

(c) Any person who fails to comply with this section shall be subject to a civil penalty to be assessed by the State Department of Revenue not to exceed one thousand dollars ($1,000) for each offense.



Section 40-13-83 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT. THIS SECTION IS REPEALED AUGUST 1, 2019.

This article is repealed August 1, 2019.









Chapter 14 - CORPORATIONS.

Article 1 - Admission of Foreign Corporations.

Section 40-14-1 - Qualification of foreign corporation.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the supplement.



Section 40-14-2 - Statement filed with Department of Revenue.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the supplement.



Section 40-14-3 - Payment of admission fee but once.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the supplement.



Section 40-14-4 - Qualification of foreign corporation to do business in state; payment of interest and penalties.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the supplement.






Article 2 - Permits.

Section 40-14-21 - Foreign corporations.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the supplement.



Section 40-14-22 - Domestic corporations.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the supplement.



Section 40-14-23 - How statements made.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the supplement.






Article 3 - Franchise Tax.

Section 40-14-40 - (Not Effective After December 31, 1999) Amount of levy on domestic corporations.

Every corporation organized under the laws of this state, except strictly benevolent, educational, or religious corporations, shall pay annually to the state an annual franchise tax based on its capital stock as follows:

provided that in no event shall the amount paid by any corporation for annual franchise tax be less than the sum of $50.



Section 40-14-41 - (Not Effective After December 31, 1999) Levy on foreign corporations.

(a) Amount of levy. Every corporation organized under the laws of any other state, nation, or territory and doing business in this state, except strictly benevolent, educational, or religious corporations, shall pay annually to the state an annual franchise tax of three dollars ($3) on each one thousand dollars ($1,000) of the actual amount of its capital employed in this state. Corporations which have qualified to do business in this state shall for the purpose of this title prima facie be held to be doing business in Alabama. However, in no event shall the amount paid by any corporation for annual franchise tax be less than the sum of twenty-five dollars ($25).

(b) Definition of capital. The total capital of such foreign corporation, herein referred to as the "taxpayer," shall equal the aggregate net amount of the following items determined in accordance with generally accepted accounting principles appropriate in the particular case, as promulgated by the Financial Accounting Standards Board or a similar or successor agency or board, unless otherwise defined in this article:

(1) The outstanding capital stock and any additional paid-in capital, whether positive or negative, but excluding the taxpayer's cost of its treasury stock.

(2) Retained earnings, whether positive or negative, which shall include any amounts designated for the payment of dividends until the amounts are definitely and irrevocably placed to the credit of stockholders subject to withdrawal on demand.

(3) The amount of bonds, notes, debentures, or other evidences of indebtedness maturing and payable more than one year after the first day of the franchise tax year, but not including deposit liabilities of banks and other financial institutions as defined by state or federal law.

(4) The amount of bonds, notes, debentures, or other evidences of indebtedness, but not including deposit liabilities of banks and other financial institutions as defined by state or federal law, maturing and payable at the time to: (i) any individual stockholder owning directly or indirectly 10 percent or more of the outstanding capital stock of the taxpayer, or (ii) another corporation owning more than 50 percent of the outstanding capital stock of the taxpayer, or (iii) another corporation more than 50 percent of the outstanding capital stock of which is owned by the taxpayer, unless the other corporation referred to in clause (ii) or (iii) is also required to pay a franchise tax to the State of Alabama.

(5) The amount reasonably required to adjust the depreciable or amortizable property accounts for any rapid, excessive, or unreasonable depreciation or amortization charges, so as to restore the depreciable or amortizable property accounts, for franchise tax purposes, to original cost less depreciation or amortization computed on the basis of the useful life of the property to the taxpayer.

(c) Determination of capital employed in state. The actual amount of capital employed by the taxpayer in this state shall then be determined by apportioning the total capital of the taxpayer, as defined above, to Alabama in accordance with regulations promulgated by the Department of Revenue appropriate in the particular case, except that if the apportionment formula prescribed by the regulations and otherwise applicable to the taxpayer would not fairly represent the actual amount of the capital of the taxpayer employed in this state, then the taxpayer may petition for or the department may require, if reasonable, any one of the following:

(1) The exclusion of any one or more of the three standard factors plus the cost-of-manufacturing component;

(2) The inclusion of one or more additional factors which fairly represents the taxpayer's actual amount of capital employed in this state; or

(3) The employment of any other method, including, without limitation, the method commonly referred to as the summation method, which effectuates an equitable determination of the actual amount of the taxpayer's capital employed in this state.

However, in the case of organizations whose accounts and records are kept according to rules prescribed by a regulatory agency or instrumentality of the United States or by the Alabama Public Service Commission, or by a state insurance department, the actual amount of capital employed in this state as so determined shall in no event exceed the value of the sum of its tangible property located in this state and its intangible property employed in the conduct of its business in this state.

(d) Exclusions and deductions. (1) There shall be excluded from the amount of capital as determined in subsection (b) of this section the investment by the taxpayer in the capital of other corporations organized under the laws of Alabama, or under the laws of any other state if such other corporations also pay a franchise tax to the State of Alabama, unless the taxpayer is a dealer in stocks or securities.

(2) Except as provided in subdivision (3), in addition to any other applicable exclusions, in the case of any taxpayer, there shall be excluded from the amount of capital as determined in subsection (b), the investment by the taxpayer in the capital of any other corporation that does not pay a franchise tax to the State of Alabama if the taxpayer owns more than 50 percent of the outstanding capital stock of the other corporation, unless the other corporation is dormant and not regularly engaged in one or more business activities.

(3) In addition to any other applicable exclusions, in the case of any bank or bank holding company, there shall be excluded from the amount of capital as determined in subsection (b) as subsection (b) provided prior to the enactment of Act 95-564, the investment by the bank or bank holding company in the capital of any other corporation that does not pay a franchise tax to the State of Alabama if the bank or bank holding company owns more than 50 percent of the outstanding capital stock of the other corporation, unless the other corporation is dormant and not regularly engaged in one or more business activities. A corporation shall not be deemed dormant and shall be considered regularly engaged in one or more business activities, if the corporation owns, directly or indirectly, more than 50 percent of the outstanding capital stock of another corporation regularly engaged in one or more business activities. A corporation shall be deemed to directly or indirectly own more than 50 percent of another corporation if both corporations would be part of a controlled group of corporations as defined in 26 U.S.C. Section 1563 if a 50 percent ownership requirement is applied in lieu of the 80 percent ownership requirement in 26 U.S.C. Section 1563.

(4) There shall be deducted from the amount of capital employed in this state as determined in accordance with subsections (b) and (c) of this section, the following amounts:

a. The aggregate amount of loans of money made by the taxpayer in this state and which shall be secured by existing mortgage or mortgages to it on real estate in this state and upon which mortgage or mortgages there shall have been paid the recording privilege tax provided by law.

b. The amount invested by the taxpayer in bonds or other securities issued by the State of Alabama, or any county, municipality, or other political subdivision of the State of Alabama, or any public corporation organized under the laws of the State of Alabama, unless the corporation is a dealer in securities.

c. The amount invested by the taxpayer in all devices, facilities, or structures, and all identifiable components or materials for use therein, acquired or constructed primarily for the control, reduction, or elimination of air or water pollution.

d. The amount invested by the taxpayer in all real and tangible personal property, equipment, facilities, structures, and components including, but not limited to, all aircraft replacement parts, components, systems, supplies, and sundries affixed or used on an aircraft, and ground support equipment and vehicles used by or for the aircraft, when used by certified or licensed air carrier with a hub operation within this state, for use in conducting intrastate, interstate, or foreign commerce for transporting people or property by air. For the purpose of this paragraph, the words "hub operation within this state" shall be construed to have all of the following criteria:

1. There originate from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year.

2. Passengers or property, or both, are regularly exchanged at the location between flights of the same or a different certificated or licensed air carrier.

e. During the period beginning December 1, 1997, and ending on the date 20years thereafter, the amount invested in all new and existing manufacturing facilities in this state by the taxpayer, which amount shall be limited to the investment in all real and tangible personal property, equipment, facilities, structures, components, and inventory in this state, provided that the taxpayer has met the criteria in subparagraph 1. below, and, in addition, has met the criteria in subparagraph 2. below:

1. The taxpayer must, not later than December 31, 2000, file with the Alabama Department of Revenue a statement of intent to claim the deduction provided under this section. This statement of intent shall contain any information required by the Department of Revenue.

2. During the period commencing with December 1, 1997, and ending on the date six years thereafter, the amount of new investment in all new and existing manufacturing facilities in this state by the taxpayer and, in addition, the number of new employees at all new and existing manufacturing facilities in this state shall meet or exceed the limits described in one of the following brackets:

No deduction shall be available under this paragraph e. until the criteria defined in subparagraph 1. above, and, in addition, subparagraph 2. above have been met. The deduction available under this paragraph e. shall only be available during those years within the 20 years after December 1, 1997, in which the taxpayer maintains the criteria defined in subparagraph 2. above.

f. The amount invested by the taxpayer in the purchase of an existing manufacturing facility in this state, which amount shall be limited to the investment in all real and tangible personal property, equipment, facilities, structures, components, and inventory on or after January 1, 1998, and during the period for 20 years thereafter, provided that the taxpayer has met the criteria in subparagraphs 1., 2., and 3.

1. The taxpayer must, within six months of February 19, 1998, file with the Alabama Department of Revenue a statement of intent to claim the deduction provided pursuant to this paragraph. The statement of intent shall contain any information required by the department.

2. At the time of purchase, the existing manufacturing facility must have at least 1,000 employees, which employment level must be maintained during the period 20 years after the date of acquisition by the taxpayer.

3. At the time of purchase, the existing manufacturing facility must produce aluminum alloy can stock.



Section 40-14-42 - Corporations merged or consolidated.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the supplement.



Section 40-14-43 - Remittance of tax.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement..



Section 40-14-44 - Written Statement to Department of Revenue - Filing.

Repealed by Act 99-665, 2nd Sp. Sess., §9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-46 - One-half year tax.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-47 - Calendar year tax.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-48 - Reports to department to be made upon blanks.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-49 - Dissolution of corporations.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-52 - Does not affect privilege license tax.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-53 - Domestic corporations - Franchise tax return due within 10 days of incorporation.

Repealed by Act 99-665, 2nd Sp. Sess., §9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-54 - Foreign corporations - Franchise tax return due within 10 days of qualification.

Repealed by Act 99-665, 2nd Sp. Sess., §9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-55 - Money collected paid into Treasury.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-56 - Receivership or trusteeship.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-58 - Promulgation of rules and regulations to administer and enforce taxes.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.






Article 4 - Taxation of Corporate Shares of Stock.

Section 40-14-70 - Assessment and collection.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-71.1 - Issuance of conforming regulations by Department of Revenue.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-72 - How returns of corporations made; effect of failure to file returns.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-73 - Corporations paying tax need not file list of shareholders.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.



Section 40-14-74 - Provisions not applicable to exempted corporations.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date see the Code Commissioner's Notes in the code supplement.









Chapter 14A - ALABAMA BUSINESS PRIVILEGE AND CORPORATION SHARES TAX OF 1999.

Article 1 - General Provisions.

Section 40-14A-1 - Definitions.

For purposes of this chapter, the following terms shall mean:

(a) ALABAMA S CORPORATION. An S corporation defined under Section 40-18-160.

(b) C CORPORATION. A corporation other than an Alabama S corporation.

(c) CODE. The Internal Revenue Code of 1986, as amended from time to time.

(d) CORPORATION. An entity, including a limited liability company electing to be taxed as a corporation for federal income tax purposes, through which business can be conducted while offering limited liability to the owners of the entity with respect to some or all of the obligations of the entity, other than a limited liability entity or a disregarded entity. The term "corporation" shall include but not be limited to the following: Corporations, professional corporations, joint stock companies, unincorporated professional associations, real estate investment trusts, limited liability companies electing to be taxed as corporations for federal income tax purposes, and all associations classified as corporations for federal income tax purposes. The term "corporation" shall not include any county, municipal corporation, political subdivision of the state, governmental corporation, instrumentality or agency thereof.

(e) DEPARTMENT. The Department of Revenue created by Chapter 2.

(f) DETERMINATION PERIOD. The taxpayer's taxable year next preceding or, if different, the fiscal year next preceding the taxpayer's current taxable year. If the constitutional amendment proposed by Act 99-600 is ratified by the qualified electors of the state and proclaimed by the Governor as provided in Sections 284 and 285 of the Constitution of Alabama 1901, then for all tax years beginning after December 31, 2000, the term "determination period" means the taxpayer's taxable year next preceding the taxpayer's current taxable year.

(g) DISREGARDED ENTITY. A limited liability company that is disregarded for purposes of federal income tax, or a qualified subchapter S subsidiary, as defined in 26 U.S.C. §1361.

(h) ELECTING FAMILY LIMITED LIABILITY ENTITY. A limited liability entity that meets the following requirements:

(1) Eighty percent or more of the profits and capital interests are directly or constructively owned by an individual and the members of the individual's family, as defined in subdivision (4);

(2) Elects annually (on or before the due date, including extensions, of the return for the tax levied by this chapter) in a manner prescribed by the department to be taxed for the taxable year as a family limited liability entity; and

(3) Either: The Gross Receipts Test in a. or the Assets Test in b.

a. Gross Receipts Test. Ninety percent or more of the gross receipts of the entity for the taxable year consist of any combination of the following:

(i) Interest; (ii) dividends or other distributions or payments made with respect to stock or securities; (iii) rents, license fees, or other fees for the use of property where the entity does not render direct substantial services in connection with such use; (iv) receipts described in 26 U.S.C. §631(b) from the sale or leasing of timber or timberlands; (v) royalties; (vi) annuity payments; (vii) proceeds from the sale of an asset other than in the ordinary course of the entity's trade or business; or

b. Assets Test. The aggregate adjusted basis of the following categories of assets constitutes at least 90 percent of the aggregate adjusted basis of all of the entity's assets: (i) Cash or cash equivalents; (ii) stocks, bonds, debentures, notes, or other securities; (iii) timber or timberlands; (iv) annuities; (v) assets held principally for appreciation rather than production of income; (vi) mutual funds; (vii) assets not used directly in the active conduct of the entity's trade or business of the entity; or (viii) royalty interests.

The Assets Test in b. shall be computed: Without regard to any increase or decrease in adjusted basis on account of an election under 26 U.S.C. §754; as of the first day of the taxable year; without including assets held primarily for sale to customers in the ordinary course of the entity's trade or business in the numerator; and using the adjusted basis as determined for federal income tax purposes.

(4) For purposes of this subsection, "members of the individual's family" shall include the individual's spouse, grandparents, and the lineal descendents of the grandparents and their spouses. Whether interests are constructively owned shall be determined using the attribution rules set forth in 26 U.S.C. §318 as if the profits and capital interests of the family limited liability entity were stock and without regard to the fifty percent limitations contained in 26 U.S.C. §318(a)(2)(C) and 26 U.S.C. §318(a)(3)(C)).

(i) FEDERAL INCOME TAX. The income tax imposed by the Code, as amended from time to time.

(j) FISCAL YEAR. The annual period used by a taxpayer to determine its federal income tax, financial institution excise tax, or report its financial results.

(k) LIMITED LIABILITY ENTITY. Any entity, other than a corporation, organized under the laws of this or any other jurisdiction through which business may be conducted while offering limited liability to the owners of the entity with respect to some or all of the obligations of the entity and which is taxable under subchapter K of the Code, including, without limitation, limited liability companies, registered limited liability partnerships, and limited partnerships.

(l) RELATED PARTY. Any member of a controlled group of corporations as defined in 26 U.S.C. §1563, or a limited liability entity that would be a member of a controlled group if rules similar to those of 26 U.S.C. §1563 were applied to limited liability entities.

(m) TAXABLE INCOME. In the case of a C corporation, the amount of its federal taxable income. In the case of an Alabama S corporation, other than a qualified subchapter S subsidiary, the amount taken into account by its owners pursuant to 26 U.S.C. §1366. In the case of a limited liability entity, the amounts taken into account by its owners pursuant to 26 U.S.C. §702. In the case of a real estate investment trust, the real estate investment trust taxable income determined pursuant to 26 U.S.C. §857. In the case of a disregarded entity, the amount taken into account by its owner pursuant to 26 U.S.C. §1361 or §61. In each case, taxable income of the entity subject to tax shall mean its taxable income for the determination period. In each case, taxable income shall be apportioned and allocated to Alabama in accordance with Chapter 18 or in the case of a financial institution, Chapter 16, or in accordance with Title 27 relating to insurance companies.

(n) TAXABLE YEAR. The calendar year for which a tax levied by this chapter is being determined. For all tax years beginning after December 31, 2000, the term "taxable year" means the fiscal year used by the taxpayer to file returns required under the income tax levied by Chapter 18 or the financial institution excise tax levied by Chapter 16, or, in the case of an insurance company subject to the premium tax levied by Chapter 4A of Title 27, the calendar year.

(o) TAXPAYER. A corporation, limited liability entity, or disregarded entity, subject to a tax levied by this chapter.

(p) U.S.C. The United States Code, as amended from time to time.



Section 40-14A-2 - Operating rules.

(a) The taxpayer's net worth shall be determined for purposes of the taxes levied by this chapter in accordance with the accounting principles used in preparing the taxpayer's financial statements reported to its owners. If the taxpayer's financial statements are not prepared in accordance with generally accepted accounting principles, then net worth for such purposes shall be determined either on the same basis as it prepares its federal income tax return or as required by the appropriate regulatory agencies having jurisdiction. However, in the case of a taxpayer that is an insurer holding a certificate of authority to conduct an insurance business within the State of Alabama, net worth for such purposes shall be computed on the same basis as its financial statements are prepared in accordance with the requirements of the State of Alabama Insurance Department.

(b) Net worth may be determined from the taxpayer's financial statements for its determination period if those financial statements reasonably reflect the financial condition of the taxpayer as of the January 1 following the determination period.






Article 2 - Privilege Tax.

Section 40-14A-21 - Short title.

This article shall be known and may be cited as the "Alabama Business Privilege Tax Act of 1999."



Section 40-14A-22 - Levy and amount of tax.

THIS SECTION WAS AMENDED BY ACT 2017-363 IN THE 2017 REGULAR SESSION, EFFECTIVE JANUARY 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

(a) Levy of tax. There is hereby levied an annual privilege tax on every corporation, limited liability entity, and disregarded entity doing business in Alabama, or organized, incorporated, qualified, or registered under the laws of Alabama. The tax shall accrue as of January 1 of every taxable year, or in the case of a taxpayer organized, incorporated, qualified, or registered during the year, or doing business in Alabama for the first time, as of the date the taxpayer is organized, incorporated, registered, or qualifies to do business, or begins to do business in Alabama, as the case may be. The taxpayer shall be liable for the tax levied by this article for each year beginning before the taxpayer has been dissolved or otherwise ceased to exist or has withdrawn or forfeited its qualification to do business in Alabama. The amount of the tax due shall be determined by multiplying the taxpayer's net worth in Alabama by the rate determined in subsection (b).

(b) Rate of tax. For all taxable years of taxpayers that begin after December 31, 1999, the rate of tax shall be as set forth below.

(c) Minimum tax. Except as provided in subsection (f), the privilege tax levied by this article on certain corporations, business trusts, limited liability entities, and disregarded entities shall not be less than $100.

(d) Maximum tax.

(1) Except as provided in subdivision (2), the privilege tax levied by this article shall not exceed $15,250 for any taxpayer for the taxable year beginning January 1, 2000. For each taxable year thereafter, the maximum tax shall not exceed $15,000 for any taxpayer, except as provided in subdivision (2).

(2) With respect to any (i) financial institution groups as defined in subsection (f) (1); (ii) insurance company that is subject to the premium taxes levied by Chapter 4A of Title 27; and (iii) corporation, company, limited liability entity, or association whose property is assessed for taxation pursuant to the provisions of Chapter 21 and is also obligated to serve the general public, the privilege tax levied by this article shall not exceed $3,000,000, for any taxpayer or, for a financial institution group, for the financial institution group as a whole each year except as provided in subsection (e). With respect to any real estate investment trust as defined in Chapter 13 of Title 10, the privilege tax levied by this article shall not exceed $500,000, for any taxpayer each year except as provided in subsection (e). The privilege tax levied by this article on any electing family limited liability entity shall not exceed $500.

The privilege tax levied by this article on any corporation organized as a not-for-profit corporation that does not engage in any business other than holding title to property and paying the expenses thereof, including, without limitation, a property owners' association or a corporation organized solely to hold title to property on a temporary basis, shall not exceed $100.

(e) Short taxable years. If any taxpayer's taxable year is less than 12 months because the taxpayer is incorporated or organized within the taxable year, or if any foreign corporation or foreign limited liability entity qualifies, registers, or begins to do business in this state within the taxable year or converts to a taxable year other than the calendar year, the amount of the tax levied by this article shall be determined in the manner specified in this article but apportioned to the short taxable year in same proportion as the number of days in the short taxable year bears to 365, but in no event less than $100 nor more than the applicable amount specified in subsection (d).

(f) Minimum taxes for financial institution groups.

(1) For purposes of this subsection, the following terms shall mean:

a. Affiliated Group. (i) One or more chains of corporations or limited liability entities connected through the ownership of stock or ownership interests with a common parent which is a corporation or limited liability entity, but only if the common parent owns directly stock or ownership interests meeting the requirements of item (ii) in at least one of the other corporations or limited liability entities, and only if stock or ownership interests meeting the requirements of item (ii) in each of the corporations or limited liability entities (except the common parent) is owned directly by one or more of the other corporations or limited liability entities. (ii) The ownership of stock or ownership interests of any corporation or limited liability entity meets the requirements of this paragraph if it possesses at least 80 percent of the total voting power or capital and profits interest of the corporation or limited liability entity.

b. Financial Institution. The meaning given in Section 40-16-1.

c. Financial Institution Group. All taxpayers in an affiliated group where at least one member of the group is a financial institution that is subject to the provisions of Chapter 16. In the event a financial institution taxpayer is not a member of an affiliated group, that financial institution shall be treated as a financial institution group.

(2) To the extent that the members of a financial institution group have different taxable years, the group shall be deemed, for purposes of the business privilege tax and corporate shares tax levied by Articles 2 and 3, to have a calendar taxable year.

(3) Taxpayers who are members of a financial institution group shall complete their corporate shares tax and business privilege tax returns without regard to this subsection. Those taxpayers shall submit their returns together, and the minimum tax amount provided in subdivision (5) shall apply to the aggregate business privilege tax and corporate shares tax liability of the group. To the extent that the minimum amount provided in subdivision (5) applies to determine the liability of the group, each taxpayer which is a member of the group shall be liable for that portion of the group liability which is equal to the amount multiplied by the ratio of the taxpayer's liability without regard to this subsection over the liability of the group without regard to this subsection. Upon the annual election of the common parent, a financial institution group may file a single return, executed by the common parent of that financial institution group. The return shall be completed as if the financial institution group were a single taxpayer. Each member of the financial institution group shall be jointly and severally liable for the group's business privilege tax and corporate shares tax liabilities.

(4) For the taxable year beginning January 1, 2000, the tax returns of all members of a financial institution group shall be due July 10, 2000. For taxable years beginning after December 31, 2000, the tax returns for all members of a financial institution group shall be due March 15 of the taxable year. Extensions for filing these returns shall not be granted beyond September 15 of the taxable year. For the return due July 10, 2000, any corporate shares taxes and business privilege taxes accrued and paid by any member of the financial institution group before July 10, 2000, shall be applied against the minimum tax amount provided in subdivision (5).

(5) For taxable years beginning on or after January 1, 2000, the minimum aggregate business privilege and corporate shares taxes levied by Articles 2 and 3 on all members of a financial institution group shall be:

a. For financial institutions with total deposits inside Alabama of less than one billion dollars ($1,000,000,000) within that financial institution group, as reported to the FDIC, OTS, or the NCUSIF as of June 30 of the immediately preceding taxable year, the tax rate shall be $.125 per one thousand dollars ($1,000) of such deposits. For deposit rate purposes for all future periods, the deposits shall in no event be less than the deposits listed as of June 30, 1999.

b. For financial institutions with total deposits inside Alabama of one billion dollars ($1,000,000,000) or greater up to and including six billion dollars ($6,000,000,000) within that financial institution group, as reported to the FDIC, OTS, or the NCUSIF as of June 30 of the immediately preceding taxable year, the tax rate shall be $.17 per one thousand dollars ($1,000) of such deposits. For deposit rate purposes for all future periods, the deposits shall in no event be less than the deposits listed as of June 30, 1999.

c. For financial institutions with total deposits inside Alabama greater than six billion dollars ($6,000,000,000) within that financial institution group, as reported to the FDIC, OTS, or the NCUSIF as of June 30 of the immediately preceding taxable year, the tax rate shall be $.225 per one thousand dollars ($1,000) of such deposits. For deposit rate purposes for all future periods, the deposits shall in no event be less than the deposits listed as of June 30, 1999.

d. Provided, however, that in the case of a financial institution group that, as of June 30, 1999, (i) had total deposits of less than one billion dollars ($1,000,000,000) and (ii) derived at least a majority of its deposits, as reported to FDIC, OTS, or NCUSIF, that were booked to one or more branches or offices located within Alabama from account holders whose addresses of record on the books of the financial institution group were outside the State of Alabama, the phrase "total deposits in Alabama," for purposes of calculating the minimum aggregate business privilege and shares tax levied by Articles 2 and 3 for all taxable years beginning on and after January 1, 2000, shall only include deposits of account holders whose addresses of record on the books of the financial institution group are inside the State of Alabama.

e. In the event a financial institution group sells Alabama deposits to another financial institution group that reports those deposits in Alabama for purposes of Act 2000-705, those deposits shall not be taxed more than once pursuant to the provisions of Act 2000-705 in the same taxable year. The liability for such taxes shall be the responsibility of the purchaser, and the tax base for the selling group shall be adjusted accordingly.

f. In the event an existing financial institution group reports deposits in any year less than 96.5 percent of the deposits reported as of June 30, 1999, the alternative minimum tax shall be based on the deposits reported as of June 30, 1999. In the event an existing financial institution group reports deposits in any year more than 96.5 percent of the deposits reported as of June 30, 1999, the alternative minimum tax shall be based on the deposits reported for that taxable year. For financial institutions coming into existence after June 30, 1999, the deposits upon which the alternative minimum tax is based shall not be less than the deposits reported the first full year that financial institution reported deposits to the FDIC, OTS, or NCUSIF.



Section 40-14A-23 - Definition of net worth.

(a) Net worth of corporation. The net worth of a corporation shall equal the aggregate net amount of the following items determined as of the first day of the corporation's taxable year and adjusted as required in this article:

(1) In the case of a corporation, the sum of the following:

a. The issued capital stock and any additional paid-in capital, without reduction for treasury stock; and

b. Retained earnings, but not less than zero, which shall include any amounts designated for the payment of dividends until the amounts are definitely and irrevocably placed to the credit of stockholders subject to withdrawal on demand, and

(2) In the case of an entity taxed as a corporation under this article that does not issue stock, the difference between the book value of the entity's assets and liabilities, but not less than zero.

(b) Net worth of limited liability entities. The net worth of a limited liability entity shall be an amount equal to the sum, but not less than zero, of the capital accounts of the owners of the limited liability entity determined as of the first day of the taxable year of the entity and as further adjusted pursuant to this article.

(c) All the items that would enter into determining a disregarded entity's net worth shall be instead taken into account in determining the net worth of its owner, and the net worth of the disregarded entity shall be zero. Provided, however, that if the owner of the disregarded entity is an individual, general partnership, or other entity not subject to this tax, the net worth of the disregarded entity shall be equal to the assets minus the liabilities of the disregarded entity.

(d) Net worth of business trusts classified as corporations. The net worth of a business trust classified as an association taxable as a corporation for federal income tax purposes shall be equal to the book value of the assets minus the liabilities of the business trust but not less than zero.

(e) Additions to net worth.

(1) Additions to net worth may be positive amounts only.

(2) Net worth shall include related-party debt in certain situations as follows:

a. If a taxpayer is indebted to related parties in an amount that exceeds the net worth of the taxpayer determined under subsections (a), (b), or (c), then the amount of the excess shall be included in the net worth of the taxpayer.

b. For purposes of this subsection, the terms "debt," "indebted," and "indebtedness" shall not include trade debt, accounts payable, or deposit liabilities to related parties that are doing business in Alabama.

(f) There shall be added to net worth, as determined above, compensation and distributions paid or accrued in certain situations.

(1) CORPORATIONS OTHER THAN ALABAMA S CORPORATIONS.

a. For a C corporation, net worth shall include compensation or similar amounts paid or accrued to a direct or indirect shareholder if such shareholder owns at least a 5% capital, profits, or voting interest in such corporation, to the extent such amount exceeds $500,000 with respect to each shareholder in the determination period. The rules of 26 U.S.C. §267(c) shall apply in determining whether an individual is a direct or indirect shareholder who owns at least a 5% capital, profits, or voting interest in such corporation.

b. All compensation or similar amounts paid or accrued to shareholders described in paragraph a. shall be aggregated if such shareholders are members of the same family as described in 26 U.S.C. §267(b)(1), unless the shareholders are 21 years of age or older and materially participate in the business.

c. Compensation or similar amounts paid or accrued to a person not described in paragraphs a. and b. shall be included in such aggregate amount if such person is related to any of the shareholders described in paragraphs a. and b., in accordance with the rules of 26 U.S.C. §267(b)(1), unless the person is 21 years of age or older and materially participates in the business.

(2) ALABAMA S CORPORATIONS.

a. For an Alabama S corporation, add to the above net worth the sum of compensation, distributions or similar amounts paid or accrued to a direct or indirect shareholder if that shareholder owns at least a 5% capital, profits, or voting interest in the corporation, to the extent such amounts exceed $500,000 with respect to each shareholder in the determination period. The rules of 26 U.S.C. §267(c) shall apply in determining whether an individual is a direct or indirect shareholder who owns at least a 5% capital, profits, or voting interest in the corporation.

b. All compensation, distributions, or similar amounts paid or accrued to shareholders described in paragraph a. shall be aggregated if such shareholders are members of the same family as described in 26 U.S.C. §267(b)(1), unless the shareholders are 21 years of age or older and materially participate in the business.

c. Compensation or other similar amounts and distributions paid or accrued to a person not described in paragraphs a. and b. shall be included in such aggregate amount if such person is related to any of the shareholders described in paragraphs a. and b., in accordance with the rules of 26 U. S. C. §267(b)(1), unless the person is 21 years of age or older and materially participates in the business.

(3) LIMITED LIABILITY ENTITIES.

a. For a limited liability entity, net worth shall include compensation, distributions or similar amounts paid or accrued to each direct or indirect partner or member to the extent the amounts exceed $500,000 with respect to each partner or member in the determination period. In determining whether an individual is an indirect partner or member, the principles of 26 U.S.C. §267(c) shall apply.

b. All compensation, distributions, or similar amounts paid or accrued to partners or members described in paragraph a. shall be aggregated if such partners or members are members of the same family as described in 26 U.S.C. §267(b)(1), unless the partners or members are 21 years of age or older and materially participate in the business.

c. Compensation, distributions, or other similar amounts paid or accrued to a person not described in paragraphs a. and b. shall be included in such aggregate amount if such person is related to any of the partners or members described in the paragraphs a. and b., in accordance with the rules of 26 U.S.C. §267(b)(1), unless the person is 21 years of age or older and materially participates in the business.

(4) DISREGARDED ENTITIES.

a. For a disregarded entity, net worth shall include compensation, distributions, or similar amounts paid or accrued to a direct or indirect owner to the extent the amount exceeds $500,000 in the determination period. In determining whether an individual is an indirect owner, the principles of 26 U.S.C. §267(c) shall apply.

b. All compensation, distributions, or similar amounts paid or accrued to an owner or indirect owners described in paragraph a. shall be aggregated if the owner or indirect owners are members of the same family as described in 26 U.S.C. §267(b)(1), unless the owner or indirect owners are 21 years of age or older and materially participate in the business.

c. Compensation, distributions, or similar amounts paid or accrued to persons not described in paragraphs a. and b. shall be included in the aggregate amount if the person is related to any of the owners described in paragraphs a. and b., in accordance with the rules of 26 U.S.C. §267(b)(1), unless the person is 21 years of age or older and materially participates in the business.

(g) From the sum of the items and additions to net worth determined in subsections (a) through (f), the following items shall be subtracted:

(1) The book value of the investment by the taxpayer in the equity of any other taxpayer (including any excess related-party debt described in paragraph (e)(2)a. that is included in the net worth of the taxpayer) that is doing business in Alabama. The subtraction shall not include the book value of any security held by a dealer primarily for sale to customers in the ordinary course of its trade or business pursuant to 26 U.S.C. §1236.

(2) In the case of financial institutions, the investment by the taxpayer in the equity (including any excess related-party debt added to net worth pursuant to paragraph (e)(2)a.) of any other corporation or limited liability entity that is not doing business in Alabama if the taxpayer owns more than 50 percent of the outstanding capital stock of the other corporation or more than 50 percent of the capital and profits interest of the limited liability entity, unless the other corporation or limited liability entity is dormant and not regularly engaged in one or more business activities. A corporation shall not be deemed dormant and shall be considered regularly engaged in one or more business activities if the corporation owns, directly or indirectly, more than 50 percent of the outstanding capital stock of another corporation regularly engaged in one or more business activities. A corporation shall be deemed to directly or indirectly own more than 50 percent of another corporation if both corporations would be part of a controlled group of corporations as defined in 26 U.S.C. §1563 if a 50 percent ownership requirement were applied in lieu of the 80 percent ownership requirement in 26 U.S.C. §1563.

(3) The unamortized portion of goodwill and core deposit intangibles appearing on the taxpayer's balance sheet by reason of a direct purchase of another corporation or limited liability entity.

(4) The unamortized balance of any amount that the taxpayer properly elected, pursuant to Pronouncement 106 of the Financial Accounting Standards Board or any equivalent successor authority, to amortize over a period of years rather than immediately charging that amount to earnings.

(5) In the case of a financial institution, the amount of net worth as adjusted pursuant to this section that exceeds six percent of its assets.



Section 40-14A-24 - Net worth in Alabama.

(a) A taxpayer's net worth in Alabama shall be determined by apportioning the taxpayer's net worth computed under Section 40-14A-23 in the same manner as prescribed for apportioning income during the determination period for purposes of the income tax levied by Chapter 18, or the manner in which the income would be apportioned if the taxpayer were subject to the income tax, or for the purposes of the financial institution excise tax levied by Chapter 16; provided, however, that the net worth of insurers subject to the insurance premium tax levied by Chapter 4A of Title 27 shall be apportioned on the basis of the ratio of the insurer's Alabama premium income to its nationwide total direct premiums as reflected on schedule T of the insurer's annual statement filed with the Commissioner of Insurance for the then immediately preceding calendar year.

(b) There shall be deducted from the amount of net worth in Alabama as determined in accordance with subsection (a):

(1) The net amount invested by the taxpayer in any bond or other security issued before January 1, 2000 by the State of Alabama, or any county, municipality or other political subdivision of the State of Alabama, or any public corporation, agency or instrumentality of the foregoing, but only until the year in which occurs the earlier of the final stated maturity thereof or the date on which the principal of the bond or other security shall be called for optional redemption prior to the final maturity thereof. For purposes of this subdivision, "net amount invested" means the amount of cash, including any premium and net of any discount, paid as the purchase price for the bond or other security, less the amount of any premium amortized and plus the amount of any discount accreted to the date of calculation, reduced by the proportionate amount of principal on the bond or other security that is amortized or otherwise paid or retired. This subdivision shall not apply if the taxpayer is a dealer in securities subject to the rules of 26 U.S.C. §1236.

(2) The net amount invested by the taxpayer in all devices, facilities, or structures, and all identifiable components or materials for use therein, that are located in Alabama and are acquired or constructed primarily for the control, reduction, or elimination of air, ground, or water pollution or radiological hazards where such pollution or radiological hazards result from or would be caused by the taxpayer's activities in Alabama.

(3) The net amount invested by the taxpayer in all real and tangible personal property, equipment, facilities, structures, and components including, but not limited to, all aircraft replacement parts, components, systems, supplies, and sundries affixed or used on an aircraft, and ground support equipment and vehicles used by or for the aircraft, when used by certified or licensed air carrier with a hub operation within this state, for use in conducting intrastate, interstate, or foreign commerce for transporting people or property by air. For the purpose of this subdivision (3), the words "hub operation within this state" shall be construed to have all of the following criteria:

a. There originate from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year; and

b. Passengers or property, or both, are regularly exchanged at the location between flights of the same or a different certificated or licensed air carrier.

(4) During the period beginning December 1, 1997, and ending on the date 20 years thereafter, the amount invested in all new and existing manufacturing facilities in this state by the taxpayer, which amount shall be limited to the investment in all real and tangible personal property, equipment, facilities, structures, components, and inventory in this state, provided that the taxpayer has met the criteria in paragraph a. below, and, in addition, has met the criteria in paragraph b. below:

a. The taxpayer must, not later than December 31, 2000, file with the department a statement of intent to claim the deduction provided under this section. This statement of intent shall contain any information required by the department.

b. During the period commencing with December 1, 1997, and ending on the date six years thereafter, the amount of new investment in all new and existing manufacturing facilities in this state by the taxpayer and, in addition, the number of new employees at all new and existing manufacturing facilities in this state shall meet or exceed the limits described in one of the following brackets:

No deduction shall be available under this subdivision (4) until the criteria defined in paragraph a. above, and, in addition, paragraph b. above have been met. The deduction available under this subdivision (4) shall only be available during those years within the 20 years after December 1, 1997, in which the taxpayer maintains the criteria defined in paragraph b. above.

(5) The amount invested by the taxpayer in the purchase of an existing manufacturing facility in this state, which amount shall be limited to the investment in all real and tangible personal property, equipment, facilities, structures, components, and inventory on or after January 1, 1998, and during the period for 20 years thereafter, provided that the taxpayer has met the criteria in paragraphs a., b., and c.

a. The taxpayer must, within six months of February 19, 1998, file with the department a statement of intent to claim the deduction provided pursuant to this subdivision (5). The statement of intent shall contain any information required by the department.

b. At the time of purchase, the existing manufacturing facility must have at least 1,000 employees, which employment level must be maintained during the period 20 years after the date of acquisition by the taxpayer.

c. At the time of purchase, the existing manufacturing facility must produce aluminum alloy can stock.

(6) The balance of any reserve, account, or trust reasonably determined to satisfy any liability that is imposed by federal, state, or local government laws or regulations for reclamation, storage, disposal, decontamination, retirement, or other related costs associated with a plant, facility, mine, or site in Alabama.

(7) The book value of any residential real estate project in Alabama that qualifies for federal or state income tax credits, loans, or grants on the grounds that it provides housing for low-income individuals.

(8) In the case of an Alabama S corporation, an amount equal to 30 percent of the corporation's taxable income.

(9) In the case of a limited liability entity or a disregarded entity, an amount equal to 30 percent of its taxable income, provided that the deduction provided in this subdivision shall not apply if the shares tax levied by Article 3 is in effect.

(c) Nothing in this section shall be construed to allow any item to be deducted more than once or to allow a deduction for any item that is excluded from net worth.



Section 40-14A-25 - Filing of returns.

THIS SECTION WAS AMENDED BY ACT 2017-363 IN THE 2017 REGULAR SESSION, EFFECTIVE JANUARY 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

(a) Every taxpayer shall file a privilege tax return, which shall include the public record disclosures required by Section 10-2B-16.22, with the department for every taxable year for which it is subject to the tax levied by this article. A disregarded entity that is owned by an individual, general partnership, or other entity not subject to the tax levied by this article shall file a return and pay the tax levied on it by this article. Except as provided in Section 40-14A-22(f) (4), the return is due not later than March 15 of the taxable year for all taxpayers except limited liability entities for which the due date of the return shall be April 15 of the taxable year, or, in the case of a taxpayer's initial return, 30 days after the taxpayer comes into existence, qualifies or registers to do business, or commences doing business in Alabama as the case may be. For all taxable years beginning after December 31, 2000, a corporation shall file the return required by this section not later than two and one-half months after the beginning of the corporation's taxable year; a limited liability entity shall file the return required by this section not later than three and one-half months after the beginning of the limited liability entity's taxable year; and a disregarded entity that is required to file a return by this section shall file the return not later than the time its owner is required to file its return. If a taxpayer is required to change its taxable year pursuant to the previous sentence, then it shall file a return for the short taxable year beginning January 1, 2001, and ending on the day before the beginning of its new taxable year, and the return shall be filed not later than two and one-half months, if a corporation, and three and one-half months, if a limited liability entity, after the beginning of its new taxable year. In cases where receivers, trustees in bankruptcy, or assignees are operating the property or business of taxpayers, those receivers, trustees, or assignees shall file returns for the taxpayers in the same manner and form as the taxpayers are required to file returns. Any tax due on the basis of returns filed by receivers, trustees, or assignees shall be collected in the same manner as if collected from the taxpayers for whose business or property they have custody and control. The department may grant a reasonable extension of time for filing returns under rules and regulations prescribed by the department. No extension shall be for more than six months.

(b) The tax provided in this article shall be reported on forms and in the manner as prescribed by the department. The failure to receive a form from the department shall not relieve a taxpayer from liability for any tax, penalty, or interest otherwise due. The tax due, as reported, shall constitute an admitted liability for that amount. The department may compute and assess additional tax, penalty, and interest against a taxpayer as provided in Chapter 2A. Interest on overpayments of business privilege tax will be computed and paid in the manner provided in Section 40-1-44(b)(1)b.

(c) A corporation that is a member of an Alabama affiliated group that has elected to file a consolidated return pursuant to Section 40-18-39 or Section 40-16-3(b), if it is subject to the tax imposed by this article, shall file a separate return reporting and paying tax on its net worth without regard to other members of the affiliated group.



Section 40-14A-26 - Remittance and disposition of tax.

The tax levied by this article shall be due at the same time the return is due. Remittance of the tax levied by this article shall be made to the department at Montgomery, Alabama, for deposit to the State Treasurer of Alabama. In addition to all other appropriations heretofore or hereinafter made, there is hereby appropriated to the department for the fiscal year ending September 30, 2000, such amount as is reasonably required to offset its conversion costs as a first charge against the revenues from the tax levied by this article. The department and the Secretary of State shall each promulgate a regulation listing those persons who are authorized to execute the privilege tax return and the extension request, and the annual report, respectively, which shall permit the taxpayer's return preparer to execute any of those forms on behalf of the taxpayer. For all subsequent years, there shall be appropriated to the department as a first charge against the revenues from the tax levied by this article an amount that will offset its actual costs in the administration and regulation of this tax. The balance of the tax collected shall be distributed as follows:

(a) For the fiscal year beginning October 1, 1999, and each fiscal year thereafter, each county shall receive an amount that would have been distributed to each county prior to the repayments required by settlement of litigation regarding audits conducted by the Alabama Department of Revenue from the franchise tax distributed under former Section 40-14-43 during the fiscal year ending September 30, 1999. Beginning with the fiscal year ending September 30, 2000, and for each fiscal year thereafter, each county's distribution shall be increased by three-quarters of one percent of the amount received by each county in the preceding year.

(b) For the fiscal year beginning October 1, 1999, and each fiscal year thereafter, each county and each tax recipient agency or fund within the county shall receive an amount equal to the amount it received from the shares tax assessed under the procedures of former Article 4 of Chapter 14 with respect to the fiscal year ending September 30, 1999. Beginning with the fiscal year ending September 30, 2000, and for each fiscal year thereafter, each county's and recipient agency's or fund's distribution shall be increased by three-quarters of one percent of the amount received by each entity in the preceding year.

(c) The balance remaining after the distributions in (a) and (b) above shall be deposited into the State General Fund.



Section 40-14A-27 - Dissolution, etc., of corporations or limited liability entities.

Whenever a corporation or a limited liability entity organized under the laws of this state is dissolved, terminated, liquidated, or otherwise wound-up, by an agreement or notice of the stockholders or owners of the limited liability entity filed in the office of the judge of probate of the county wherein the corporation or limited liability entity was organized, the judge of probate shall at once give notice to the department and Secretary of State of the dissolution event, with the name of the taxpayer and the date of dissolution, termination, liquidation, or other winding-up. When a dissolution of a corporation or limited liability entity organized under the laws of this state takes place by judgment of a court, upon the filing of a complaint under the laws of this state by the creditors, stockholders, the owners of the limited liability entity, or others, the clerk of the court shall at once notify the department and Secretary of State of such dissolution, termination, liquidation, or other winding-up. In any case where petitions are filed in any court by the creditors, stockholders, owners of the limited liability entity, or others for the dissolution, termination, liquidation, or other winding-up of the entity in case of insolvency of the taxpayer, the clerk of the court shall give notice of the civil action to the department so that the department may file a petition in the case in the court for the purpose of collecting any unpaid privilege tax owing by the taxpayer.



Section 40-14A-28 - Nonexemption from license or privilege tax.

The payment of the tax levied by this article shall not exempt any taxpayer from the payment of any regular license or privilege tax required by law for engaging in or carrying on any business for which a license or privilege tax is required of individuals, firms or corporations.



Section 40-14A-29 - Submission of initial tax and report.

(a) By domestic entities. Each corporation, limited liability entity, and disregarded entity organized under the laws of Alabama shall, within two and one-half months after its organization, file with the department an initial report setting out its name, address, and the name and address of its agent for service of process in Alabama and a return including payment of the tax levied by this article for the year of its organization. The report and return required by this section shall be made on forms prescribed by the department.

(b) By foreign entities. Every corporation, limited liability entity, and disregarded entity organized under the laws of a jurisdiction other than Alabama shall, within two and one-half months after qualifying to do business in Alabama, file with the department an initial report setting forth its name and address, its principal place of business where organized, its principal place of business in Alabama, and the name and address of its agent for service of process in Alabama and a return including payment of the tax levied by this article for the first year of the taxpayer's qualification to do business in Alabama. The report and return required by this section shall be made on forms prescribed by the department.






Article 3 - Shares Tax.

Section 40-14A-31 - (Repealed for taxable years beginning on or after January 1, 2002.) Levy of tax.

(a) There is hereby levied an annual shares tax on all corporations incorporated or organized under the laws of Alabama, qualifying or registering to do business, or doing business in Alabama, unless otherwise exempted in this article; provided that all assets and other items of a disregarded entity shall be taken into account in determining the shares tax base of its owner and the disregarded entity shall not be subject to the tax levied by this article. The tax shall accrue as of January 1, 2000, and on January 1 of every taxable year thereafter, or in the case of a taxpayer incorporated or organized during the year, qualifying to do business during the year, or beginning to do business in Alabama for the first time during the year, as of the date the taxpayer incorporated, organized, qualifies, or begins to do business in Alabama, as the case may be. Except as provided in the following sentence, the tax levied by this article for taxable years beginning on or after January 1, 2000, shall be levied at the rate of $5.30 per $1,000 of the taxable shares base and shall not be less than $0 nor exceed $500,000 for any taxpayer. The amount of tax levied by this section for the taxable year beginning January 1, 2001, shall be levied at the rate of $1.33 per $1,000 of the taxable shares base and shall not exceed $125,000 for any taxpayer.

(b) If any taxpayer's first taxable year is less than 12 months because the taxpayer is organized or incorporated during the taxable year, or if any foreign corporation qualifies or registers or if the taxpayer begins to do business in this state during the taxable year, the amount of the tax levied by this article shall be determined in the manner specified in this article but apportioned to the short taxable year in the same proportion as the number of days in the short taxable year bears to 365, but in no event more than $500,000.



Section 40-14A-32 - (Repealed for taxable years beginning on or after January 1, 2002.) Exemptions.

The tax levied by this article shall not apply to:

(1) Financial institutions, as defined in Section 40-16-1, that are subject to the provisions of Chapter 16 as to the excise taxes levied on financial institutions;

(2) Insurance companies that are subject to the premium taxes levied by Chapter 4A of Title 27;

(3) Corporations, limited liability entities, companies, or associations whose property is assessed for taxation pursuant to the provisions of Chapter 21 and are also obligated to serve the general public;

(4) Real estate investment trusts as defined in Chapter 13 of Title 10; and

(5) Any corporation organized as a not-for-profit corporation that does not engage in any business other than holding title to property and paying the expenses thereof, including, without limitation, a property owner's association or a corporation organized solely to hold title to property on a temporary basis.



Section 40-14A-33 - (Repealed for taxable years beginning on or after January 1, 2002.) Definition of initial taxable shares base.

(a) Determine the sum of the following as of the first day of the corporation's taxable year:

(1) The outstanding capital stock and any additional paid-in capital, but without reduction for treasury stock; and

(2) Retained earnings, but not less than zero, which shall include any amounts designated for the payment of dividends until the amounts are definitely and irrevocably placed to the credit of stockholders subject to withdrawal on demand.

(b) From the amount determined under subsection (a), deduct:

(1) The book value of goods, wares, and merchandise held for sale;

(2) The book value of the investment by the taxpayer in the equity of other corporations doing business in Alabama. This subdivision shall not apply if the taxpayer is a dealer in securities subject to 26 U.S.C. §1236.

(3) Federal obligations.

a. For a taxpayer who does not hold federal obligations for a tax avoidance purpose, the book value of federal obligations owned by the taxpayer multiplied by a fraction, the numerator of which is the amount determined in subsection (a) and the denominator of which is the sum of the amount determined in subsection (a) and the amount of the taxpayer's debts maturing in more than one year.

b. For a taxpayer that does hold federal obligations for a tax avoidance purpose, an amount determined in accordance with paragraph a. multiplied by a fraction, the numerator of which is the average amount of federal obligations owned during the taxable year and the denominator of which is the average amount of the taxpayer's total assets during the taxable year, both determined on a monthly basis.

c. A taxpayer shall be deemed to hold federal obligations for a tax avoidance purpose if more than 50 percent by value of the taxpayer's federal obligations are purchased within a period beginning 45 days before the end of the determination period and are sold within a period ending 45 days after the end of the determination period.

d. A taxpayer may be found to hold federal obligations for a tax avoidance purpose even if such tax avoidance purpose is not deemed to exist by virtue of paragraph c.

(4) The unamortized balance of any amount that the taxpayer properly elected, pursuant to Pronouncement 106 of the Financial Accounting Standards Board or any successor authority, to amortize over a period of years rather than immediately charging that amount to earnings.

(5) For all industrial development board assets that the corporation was entitled to use pursuant to a lease or other agreement entered into before May 21, 1992, or would be entitled to use at some future time pursuant to an inducement entered into with the industrial development board before May 21, 1992, as provided in Section 40-9B-7(c) (if and to the extent that the corporation includes such industrial development board assets on its balance sheet), the corporation shall file with its shares tax return a separate schedule itemizing the book value of its industrial development board assets and the book value of its industrial development board liabilities. The net balance sheet value of such separately scheduled industrial development board assets and industrial development board liabilities shall be excluded from the calculation of the shares tax if such assets are included in the calculation of net worth under Article 2; provided however, this exclusion shall not exceed $200,000 per determination period.

(c) Nothing in this section shall be construed to allow any item to be deducted more than once or to allow a deduction for any item that is excluded from the initial taxable shares base.



Section 40-14A-34 - (Repealed for taxable years beginning on or after January 1, 2002.) Definition of taxable shares base.

The taxable shares base shall be determined as follows:

(a) Multiply the corporation's initial taxable shares base by the apportionment factor used to apportion the corporation's income to Alabama for purposes of the Alabama income tax in accordance with Chapter 18 or that would be used if the corporation were subject to income tax under Chapter 18.

(b) From the amount determined in subsection (a), deduct the following:

(1) The book value of all devices, facilities, or structures, and all identifiable components or materials for use therein, that are located in Alabama and are acquired or constructed primarily for the control, reduction, or elimination of air, ground, or water pollution or radiological hazards where such pollution or radiological hazards result from or would be caused by activities of the taxpayer in Alabama;

(2) The net amount invested by the taxpayer in any bond or other security issued before January 1, 2000, by the State of Alabama, or any county, municipality, or other political subdivision of the State of Alabama, or any public corporation agency or instrumentality of the foregoing but only until the year in which occurs the earlier of the final maturity date thereof or the date on which the principal of the bond or security shall be called for optional redemption prior to the final maturity thereof. For purposes of this subdivision, "net amount invested" means the amount of cash, including any premium and net of any discount, paid as the purchase price for the bond or other security, less the amount of any premium amortized and plus the amount of any discount accreted to the date of calculation, reduced by the proportionate amount of principal on the bond or other security that is amortized or otherwise paid or retired. This subdivision shall not apply if the taxpayer is a dealer in securities subject to the rules of 26 U.S.C. §1236;

(3) The balance of any reserve, account, or trust reasonably determined to satisfy any liability that is imposed by federal, state, or local government laws or regulations for reclamation, storage, disposal, decontamination, retirement, or other related costs associated with a plant, facility, mine, or site in Alabama;

(4) During the period beginning December 1, 1997, and ending on the date 20 years thereafter, the amount invested in all new and existing manufacturing facilities in this state by the taxpayer, which amount shall be limited to the investment in all real and tangible personal property, equipment, facilities, structures, components, and inventory in this state, provided that the taxpayer has met the criteria in paragraph a. below, and, in addition, has met the criteria in paragraph b. below:

a. The taxpayer must, not later than December 31, 2000, file with the department a statement of intent to claim the deduction provided under this section. This statement of intent shall contain any information required by the department.

b. During the period commencing with December 1, 1997, and ending on the date six years thereafter, the amount of new investment in all new and existing manufacturing facilities in this state by the taxpayer and, in addition, the number of new employees at all new and existing manufacturing facilities in this state shall meet or exceed the limits described in one of the following brackets:

No deduction shall be available under this subdivision (4) until the criteria defined in paragraph a. above, and, in addition, paragraph b. above have been met. The deduction available under this subdivision (4) shall only be available during those years within the 20 years after December 1, 1997, in which the taxpayer maintains the criteria defined in paragraph b. above.

(5) The amount invested by the taxpayer in the purchase of an existing manufacturing facility in this state, which amount shall be limited to the investment in all real and tangible personal property, equipment, facilities, structures, components, and inventory on or after January 1, 1998, and during the period for 20 years thereafter, provided that the taxpayer has met the criteria in paragraphs a., b., and c.

a. The taxpayer must, within six months of February 19, 1998, file with the department a statement of intent to claim the deduction provided pursuant to this subdivision (5). The statement of intent shall contain any information required by the department.

b. At the time of purchase, the existing manufacturing facility must have at least 1,000 employees, which employment level must be maintained during the period 20 years after the date of acquisition by the taxpayer.

c. At the time of purchase, the existing manufacturing facility must produce aluminum alloy can stock.

(6) At the election of the taxpayer,

a. The market value, or current use value if applicable, of the real property as last determined by the county assessing official on which the taxpayer is subject to the tax levied by Chapter 8, or,

b. The book value of the real property.

(7) The book value of personal property subject to the tax levied by Chapter 8.

(8) In the case of an Alabama S corporation, an amount equal to 30 percent of the corporation's taxable income, or, if greater, the amount that would have been the corporation's income tax liability if it were subject to income tax, computed according to the same method used to determine the amounts required to be included in the shareholders' incomes and in accordance with generally accepted accounting principles.

(c) Nothing in this section shall be construed to allow any item to be deducted more than once or to allow a deduction for any item that is excluded from the initial taxable shares base.



Section 40-14A-35 - (Repealed for taxable years beginning on or after January 1, 2002.) Filing of returns.

(a) Every corporation organized, incorporated, qualified, or registered under Alabama law or doing business in Alabama as of the first day of a calendar year shall file a return with the department. The return is due not later than March 15 of each year or, in the case of a taxpayer not in existence, not qualifying to do business, or not doing business in Alabama on January 1 of the taxable year, two and one-half months after the taxpayer either comes into existence, qualifies or registers to do business, or commences doing business in Alabama. In cases where receivers, trustees in bankruptcy, or assignees are operating the property or business of taxpayers, those receivers, trustees, or assignees shall file returns for the taxpayers in the same manner and form as the taxpayers are required to file returns. Any tax due on the basis of returns filed by receivers, trustees, or assignees shall be collected in the same manner as if collected from the taxpayers for whose business or property they have custody and control. The department may grant a reasonable extension of time for filing returns under rules and regulations prescribed by the department. No extension shall be for more than six months.

(b) The shares tax provided in this article shall be reported on forms and in the manner as prescribed by the department. The failure to receive a form from the department shall not relieve a taxpayer from liability for any tax, penalty, or interest otherwise due. The tax due, as reported, shall constitute an admitted liability for that amount. The department may compute and assess additional tax, penalty, and interest against a taxpayer as provided in Chapter 2A. Interest on overpayments of shares tax will be computed and paid in the manner provided in Section 40-1-44(b)(1)b.

(c) A corporation that is a member of an Alabama affiliated group that has elected to file a consolidated return pursuant to Section 40-18-39, if it is subject to the shares tax imposed by this article, shall file a separate return reporting and paying the tax as provided in this article without regard to other members of the affiliated group.



Section 40-14A-36 - (Repealed for taxable years beginning on or after January 1, 2002.) Remittance and disposition of tax.

The tax levied by this article shall be due at the same time the return is due. Remittance of the shares tax required by the above sections shall be made to the department at Montgomery, Alabama, for deposit to the State Treasurer of Alabama. In addition to all other appropriations heretofore or hereinafter made, there is hereby appropriated to the department for the fiscal year ending September 30, 2000, such amount as is reasonably required to offset its conversion costs as a first charge against the revenues from the tax levied by this article. For all subsequent years, there shall be appropriated to the department as a first charge against the revenues from the tax levied by this article an amount that will offset its actual costs in the administration and regulation of this tax.

The balance of the shares tax collected shall be distributed each fiscal year to the State General Fund.



Section 40-14A-37 - (Repealed for taxable years beginning on or after January 1, 2002.) Dissolution, etc., of corporations.

Whenever a corporation organized or incorporated under the laws of this state is dissolved, terminated, liquidated, or otherwise wound-up, by an agreement of the stockholders filed in the office of the judge of probate of the county wherein the corporation was organized, the judge of probate shall at once give notice to the department and Secretary of State of the dissolution event, with name of the taxpayer and the date of dissolution, termination, liquidation, or other winding-up. When a dissolution of a corporation organized or incorporated under the laws of this state takes place by judgment of a court, upon the filing of a complaint under the laws of this state by the creditors, stockholders, or others, the clerk of the court shall at once notify the department and Secretary of State of such dissolution, termination, liquidation, or other winding up. In any cases where petitions are filed in any court by the creditors, stockholders, or others for the dissolution, termination, liquidation, or other winding-up of a taxpayer in case of insolvency of the taxpayer, the clerk of the court shall give notice of the civil action to the department so that the department may file a petition in the case in the court for the purpose of collecting any unpaid shares tax owing by the taxpayer.



Section 40-14A-38 - (Repealed for taxable years beginning on or after January 1, 2002.) Nonexemption from license or privilege tax.

The payment of the shares tax levied by this article shall not exempt any taxpayer from the payment of any regular license or privilege tax required by law for the engaging in or carrying on any business for which a license or privilege tax is required of individuals, firms, or corporations.






Article 4 - Exemptions.

Section 40-14A-41 - Applicability to certain entities organized before January 1, 1999.

The taxes levied by this chapter shall not apply to any entity that was organized before January 1, 1999, was not subject to the franchise tax levied by former Chapter 14 of this title, and is entitled, pursuant to a contract entered into before January 1, 1999, to be indemnified for taxes upon net worth resulting from transactions or activities contemplated in the contract.



Section 40-14A-42 - Applicability to certain corporations under contract with Department of Economic and Community Affairs.

The taxes levied by this chapter shall not apply to any corporation that is wholly or partially exempt from the franchise tax imposed by former Chapter 14 of this title because it is a party to a contract with the Department of Economic and Community Affairs under the authority of Section 41-23-30.



Section 40-14A-43 - Applicability to organizations under 26 U.S.C.A. §501(a).

The taxes levied by this chapter shall not apply to any organization described in 26 U.S.C. §501(a), any county, municipality, municipal corporation, or the State of Alabama, or any corporation or association owned solely by counties, municipalities, or the State of Alabama, any community chest, fund, or foundation, or any entity organized and operated exclusively for religious purposes, any homeowners association, any political party, political action committee, political campaign committee, or any agricultural cooperative.









Chapter 14B - CERTIFIED CAPITAL COMPANY; PREMIUM TAX CREDIT.

Section 40-14B-1 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) AFFILIATE. An affiliate of another person shall include any of the following:

a. A person who directly or indirectly either:

1. Beneficially owns 15 percent or more of the outstanding voting securities or other voting ownership interests of the other person, whether through rights, options, convertible interests, or otherwise; or

2. Controls or holds power to vote 15 percent or more of the outstanding voting securities or other voting ownership interests of the other person.

b. A person owning 15 percent or more of the outstanding voting securities or other voting ownership interests of which are directly or indirectly either:

1. Beneficially owned by the other person, whether through rights, options, convertible interests, or otherwise; or

2. Controlled or held with power to vote by the other person.

c. A partnership or limited liability company in which the other person is a general partner, managing member or manager, as the case may be.

d. An officer, director, employee, or agent of the other person, or an immediate family member of the officer, director, employee, or agent.

(2) ALLOCATION DATE. The date on which the certified investors of a certified capital company are allocated certified capital by the Alabama Development Office under this chapter.

(3) CERTIFIED CAPITAL. An investment of cash by a certified investor in a certified capital company that fully funds the purchase price of an equity interest in the company or a qualified debt instrument issued by the certified capital company.

(4) CERTIFIED CAPITAL COMPANY. A partnership, corporation, or trust or limited liability company, whether organized on a profit or not-for-profit basis, that has as its primary business activity the investment of cash in qualified technology businesses and that is certified as meeting the criteria of this chapter.

(5) CERTIFIED INVESTOR. An insurance company or other person that has state premium tax liability, that contributes certified capital pursuant to an allocation of premium tax credits under this chapter.

(6) PERSON. A natural person or entity, including a corporation, general or limited partnership, or trust or limited liability company.

(7) PREMIUM TAX CREDIT ALLOCATION CLAIM. A claim for allocation of premium tax credits.

(8) QUALIFIED DEBT INSTRUMENT. A debt instrument issued by a certified capital company, at par value or a premium, that:

a. Has an original maturity date of at least five years after the date of issuance.

b. Has a repayment schedule that is not faster than a level principal amortization over five years.

c. Has no interest, distribution, or payment features that are related to the profitability of the certified capital company or the performance of the certified capital company's investment portfolio.

(9) QUALIFIED DISTRIBUTION. Any distribution or payment from certified capital by a certified capital company in connection with the following:

a. The reasonable costs and expenses of forming, syndicating, managing, and operating the company, including reasonable and necessary fees paid for professional services, including legal and accounting services, related to the formation and operation of the company, and an annual management fee in an amount that does not exceed two and one-half percent of the certified capital of the company; provided that no distribution or payment authorized by this paragraph a. be made directly or indirectly to a certified investor, except for distributions or payments made in consideration for a guaranty, indemnity, bond, insurance policy, or other payment undertaking described by subsection (b) of Section 40-14B-4.

b. Any projected increase in federal or state taxes, including penalties and interest related to state and federal income taxes, of the equity owners of the company resulting from the earnings or other tax liability of the company to the extent that the increase is related to the ownership, management, or operation of the company.

(10) QUALIFIED INVESTMENT. The investment of cash by a certified capital company in a qualified technology business for the purchase of any debt, debt participation, equity, or hybrid security of any nature or description, including a debt instrument or security that has the characteristics of debt but that provides for conversion into equity or equity participation instruments such as options or warrants.

(11) QUALIFIED TECHNOLOGY BUSINESS. A business that, at the time of a certified capital company's first investment in the business:

a. Is headquartered in this state and intends to remain in this state after receipt of the investment by the certified capital company, or is headquartered in another state and intends to relocate its headquarters to this state after receipt of the investment by the certified capital company.

b. Has its principal business operations located in this state and intends to maintain business operations in this state after receipt of the investment by the certified capital company, or has its principal business operations located in another state, and intends to relocate business operations to this state within 90 days after receipt of investment by the certified capital company.

c. Has agreed to use the qualified investment primarily to either support business operations in this state, or in the case of a start-up company, establish and support business operations in this state, except in each case, advertising, sales and promotional operations which may be conducted outside of this state.

d. Has not more than 100 employees and either employs at least 80 percent of its employees in this state, or pays at least 80 percent of its payroll to employees in this state.

e. Is primarily engaged in any of the following:

1. Manufacturing, processing, or assembling products.

2. Conducting research and development.

3. Providing services.

f. Is not primarily engaged in any of the following:

1. Retail sales.

2. Real estate development.

3. The business of insurance, banking, or lending.

4. The provision of professional services provided by accountants, attorneys, or physicians.

(12) STATE PREMIUM TAX LIABILITY. Includes:

a. Any liability incurred by any person under Chapter 4A of Title 27, the Alabama Insurance Code.

b. If the tax liability imposed under Chapter 4A of Title 27, the Alabama Insurance Code, on January 1, 2002, is eliminated or reduced, any tax liability imposed on an insurance company or other person that had premium tax liability under Chapter 4A of Title 27, the Alabama Insurance Code, on that date.



Section 40-14B-2 - Administration of chapter.

The Alabama Development Office shall administer this chapter and may adopt rules and forms as necessary to implement this chapter.



Section 40-14B-3 - Application for certification.

(a) The Director of the Alabama Development Office by rule shall establish the application procedures for certified capital companies.

(b) An applicant must file an application in the form prescribed by the Alabama Development Office accompanied by a nonrefundable application fee of seven thousand five hundred dollars ($7,500). The application must include an audited balance sheet of the applicant, with an unqualified opinion from an independent certified public accountant, as of a date not more than 35 days before the date of the application.

(c) To qualify as a certified capital company all of the following must apply:

(1) The applicant must have, at the time of application for certification, an equity capitalization of at least five hundred thousand dollars ($500,000) in the form of cash or cash equivalents. The applicant must maintain this equity capitalization until it receives an allocation of certified capital pursuant to Section 40-14B-17.

(2) At least two principals or persons employed or engaged to manage the funds of the applicant must have at least four years of experience making venture capital investments in small businesses on behalf of or as an institutional or accredited investor.

(3) The applicant must satisfy any additional reasonable informational requirement imposed by the Alabama Development Office by rule.

(4) The applicant must have incorporated or organized within the State of Alabama no later than 15 days before applying for certification.

(5) The applicant must have established an office within the State of Alabama before or within 60 days of certification.

(d) The Director of the Alabama Development Office shall review the application, organizational documents, and business history of each applicant and shall ensure that the applicant satisfies the requirements of this chapter.

(e) Not later than the 30th day after the date an application is filed, the Director of the Alabama Development Office shall either issue the certification or refuse to issue the certification and communicate in detail to the applicant the grounds for the refusal, including suggestions for the removal of these grounds. If an applicant submits an amended application within 15 days of receipt of refusal from the office, the office shall have 15 days from the receipt of such amended application by which to communicate its approval or refusal of such amended application to the applicant. The office shall review and approve or reject applications in the order submitted, and in the event more than one application is received by the office on any date, all such applications shall be reviewed and approved simultaneously, except in the case of incomplete applications or applications for which additional information is requested by the office and is not supplied by the applicant within the allowable time limits established by the office.



Section 40-14B-4 - Prohibited activities.

(a) An insurance company or other persons who may have state premium tax liability or the affiliates of the insurance companies or other persons may not, directly or indirectly, do any of the following:

(1) Manage a certified capital company.

(2) Beneficially own, whether through rights, options, convertible interests, or otherwise, more than 15 percent of the outstanding voting securities of a certified capital company.

(3) Control the direction of investments for a certified capital company.

(b) Not more than one certified investor in any certified capital company or affiliates thereof, may provide a guaranty, indemnity, bond, insurance policy, or other payment undertaking in favor of all of the certified investors of the certified capital company and its affiliates.

(c) Subsection (a) applies without regard to whether the insurance company or other person or the affiliate of the insurance company or other person is licensed by or transacts business in this state.

(d) This chapter does not preclude a certified investor, an insurance company, or any other person from exercising its legal rights and remedies, including interim management of a certified capital company, if authorized by law, with respect to a certified capital company that is in default of its statutory or contractual obligations to the certified investor, insurance company, or other person, or establishing controls to ensure that the certified capital company satisfies the requirements of this chapter.

(e) Nothing in this section shall limit an insurance company's ownership of nonvoting equity interests in a certified capital company.



Section 40-14B-5 - Statement included with offering.

Any offering material involving the sale of securities of the certified capital company must include the following statement: "By authorizing the formation of a certified capital company, the State of Alabama does not endorse the quality of management or the potential for earnings of the company and is not liable for damages or losses to a certified investor in the company. Use of the word "certified" in an offering does not constitute a recommendation or endorsement of the investment by the Alabama Development Office of public accounts. If applicable provisions of law are violated, the State of Alabama may require forfeiture of unused premium tax credits and repayments of used premium tax credits."



Section 40-14B-6 - Qualified investments.

(a) To continue to be certified, a certified capital company shall make qualified investments according to the following schedule:

(1) Before the third anniversary of its allocation date, a company must have made qualified investments in an amount cumulatively equal to at least 35 percent of its certified capital.

(2) Before the fifth anniversary of its allocation date, a company must have made qualified investments in an amount cumulatively equal to at least 50 percent of its certified capital.

(b) The aggregate cumulative amount of all qualified investments made by the certified capital company after its allocation date shall be considered in the computation of the percentage requirements under this chapter. Any proceeds received from a qualified investment may be invested in another qualified investment and count toward any requirement in this chapter with respect to investments of certified capital.

(c) A business that is classified as a qualified technology business at the time of the first investment in the business by a certified capital company remains classified as a qualified technology business and may receive follow-on investments from any certified capital company. Except as provided by this subsection, a follow-on investment made under this subsection is a qualified investment even though the business may not meet the definition of a qualified technology business at the time of the follow-on investment. A follow-on investment does not qualify as a qualified investment if, at the time of the follow-on investment, the qualified technology business no longer has its headquarters in this state.

(d) A qualified investment may not be made at a cost to a certified capital company greater than 15 percent of the total certified capital of the company.

(e) If, before the 180th day after the date that a certified capital company makes an investment in a qualified technology business, the qualified technology business moves its principal business operations from this state, the investment may not be considered a qualified investment for purposes of the percentage requirements under this chapter.

(f) A certified capital company shall invest any certified capital not invested in qualified investments only as follows:

(1) Cash deposited with a federally insured financial institution.

(2) Certificates of deposit in a federally insured financial institution.

(3) Investment securities that are obligations of the United States or its agencies or instrumentalities or obligations that are guaranteed fully as to principal and interest by the United States.

(4) Debt instruments rated at least "A" or its equivalent by a nationally recognized credit rating organization, or issued by, or guaranteed with respect to payment by, an entity whose unsecured indebtedness is rated at least "A" or its equivalent by a nationally recognized credit rating organization, and which indebtedness is not subordinated to other unsecured indebtedness of the issuer or the guarantor.

(5) Obligations of this state or any municipality or political subdivision of this state.

(6) Any other investments approved in advance and in writing by the Alabama Development Office.



Section 40-14B-7 - Development Office opinion as to proposed investments.

(a) A certified capital company may, before making an investment in a business, request from the Alabama Development Office a written opinion as to whether the business in which it proposes to invest is a qualified technology business.

(b) The Alabama Development Office shall, not later than the 15th business day after the date of the receipt of a request under subsection (a), determine whether the business meets the definition of a qualified technology business, and notify the certified capital company of the determination and an explanation of its determination or notify the certified capital company that an additional 15 days will be needed to review and make the determination.

(c) If the Alabama Development Office fails to notify the certified capital company with respect to the proposed investment within the period specified by subsection (b), the business in which the company proposes to invest is considered to be a qualified technology business.



Section 40-14B-8 - Report upon receipt of certified capital; annual report; financial statement.

(a) Each certified capital company shall report to the Alabama Development Office as soon as practicable after the receipt of certified capital the following:

(1) The name of each certified investor from whom the certified capital was received, including the certified investor's insurance premium tax identification number.

(2) The amount of each certified investor's investment of certified capital and premium tax credits.

(3) The date on which the certified capital was received.

(b) Not later than January 31 of each year, each certified capital company shall report to the Alabama Development Office all of the following:

(1) The amount of the company's certified capital at the end of the preceding year.

(2) Whether or not the company has invested more than 15 percent of its total certified capital in any one business.

(3) Each qualified investment that the company made during the preceding year and, with respect to each qualified investment, the number of employees of the qualified technology business at the time the qualified investment was made.

(4) Any other information required by the Alabama Development Office.

(c) Not later than April 1 of each year, the company shall provide to the Alabama Development Office an annual audited financial statement that includes the opinion of an independent certified public accountant. The audit or other review by the certified public accountant shall address the methods of operation and conduct of the business of the company to determine whether:

(1) The company is complying with this chapter and the rules adopted under this chapter.

(2) The funds received by the company have been invested as required within the time provided by subsection (a) of Section 40-14B-6.

(3) The company has invested the funds in qualified technology businesses.



Section 40-14B-9 - Renewal fee.

(a) Not later than January 31 of each year, each certified capital company shall pay a nonrefundable renewal fee of five thousand dollars ($5,000) to the Alabama Development Office. If a certified capital company fails to pay its renewal fee on or before that date, the company must pay, in addition to the renewal fee, a late fee of five thousand dollars ($5,000) to continue its certification.

(b) Notwithstanding subsection (a), a renewal fee is not required within six months of the date on which the company's certification is issued pursuant to Section 40-14B-3.



Section 40-14B-10 - Qualified distributions.

(a) A certified capital company may make a qualified distribution at any time. To make a distribution or payment, other than a qualified distribution, a company must have made qualified investments in an amount cumulatively equal to at least 100 percent of its certified capital.

(b) Notwithstanding subsection (a), a company may make payments of principal and interest on its indebtedness without any restriction, including payments of indebtedness of the company on which certified investors earned premium tax credits.

(c) The State of Alabama shall receive a 10 percent share of any distributions other than qualified distributions and payments with respect to indebtedness from the certified capital company to its equity holders above and beyond the amount of distributions that would result in an internal rate of return on the total amount of certified capital allotted to the certified capital company plus any additional capital contribution to the certified capital company in excess of 15 percent.

(d) Once a certified capital company has made qualified investments in an amount cumulatively equal to 100 percent of the certified capital allocated to it, the certified capital company shall no longer be subject to regulation under this chapter.



Section 40-14B-11 - Annual review; decertification.

(a) The Alabama Development Office shall conduct an annual review of each certified capital company to:

(1) Ensure that the company continues to satisfy the requirements of this chapter and that the company has not made any investment in violation of this chapter.

(2) Determine the eligibility status of its qualified investments.

(b) The cost of the annual review shall be paid by each certified capital company according to a reasonable fee schedule adopted by the Alabama Development Office.

(c) A material violation of Sections 40-14B-6, 40-14B-8, or 40-14B-9 is grounds for decertification of the certified capital company. If the Alabama Development Office determines that a company is not in compliance with Sections 40-14B-6, 40-14B-8, or 40-14B-9, the director shall notify the officers of the company in writing that the company may be subject to decertification after the 120th day after the date of mailing of the notice, unless the deficiencies are corrected and the company returns to compliance with those sections.

(d) The Director of the Alabama Development Office may decertify a certified capital company, after opportunity for hearing, if the director finds that the company is not in compliance with Sections 40-14B-6, 40-14B-8, or 40-14B-9 at the end of the period established by subsection (c). Decertification under this subsection is effective on receipt of notice of decertification by the company. The Alabama Development Office shall notify any appropriate state agency of the decertification.



Section 40-14B-12 - Recapture of forfeiture of premium tax credits.

(a) Decertification of a certified capital company may cause the recapture of premium tax credits previously claimed and the forfeiture of future premium tax credits to be claimed by certified investors with respect to the company, as follows:

(1) Except as set forth in subdivision (2), decertification of a company on or before the third anniversary of its allocation date causes the recapture of any premium tax credit previously claimed and the forfeiture of any future premium tax credit to be claimed by a certified investor with respect to the company.

(2) For a company that meets the requirements for continued certification under subdivision (1) of subsection (a) of Section 40-14B-6 and subsequently fails to meet the requirements for continued certification under subdivision (2) of subsection (a) of Section 40-14B-6, any premium tax credit that has been or will be taken by a certified investor on or before the third anniversary of the allocation date is not subject to recapture or forfeiture, but any premium tax credit that has been or will be taken by a certified investor after the third anniversary of the allocation date of the company is subject to recapture or forfeiture.

(3) For a company that has met the requirements for continued certification under subdivisions (1) and (2) of subsection (a) of Section 40-14B-6 and is subsequently decertified, any premium tax credit that has been or will be taken by a certified investor on or before the fifth anniversary of the allocation date is not subject to recapture or forfeiture, but any premium tax credit to be taken after the fifth anniversary of the allocation date is subject to forfeiture only if the company is decertified on or before the fifth anniversary of its allocation date.

(4) For a company that has invested an amount cumulatively equal to 100 percent of its certified capital in qualified investments, any premium tax credit claimed or to be claimed by a certified investor is not subject to recapture or forfeiture under this chapter.

(b) The Alabama Development Office shall send written notice to the address of each certified investor whose premium tax credit is subject to recapture or forfeiture, using the address shown on the last premium tax filing.



Section 40-14B-13 - Indemnification, etc., of certified investors.

The certified capital company may agree to indemnify, or purchase a guaranty, indemnity, bond, insurance policy, or other payment undertaking for the benefit of a certified investor for losses resulting from the recapture or forfeiture of premium tax credits under Section 40-14B-12.



Section 40-14B-14 - Vested premium tax credit - Generally.

(a) A certified investor who makes an investment of certified capital shall in the year of investment earn a vested credit against state premium tax liability equal to 100 percent of the certified investor's investment of certified capital, subject to the limits imposed by this chapter. A certified investor may take up to 12.5 percent of the vested premium tax credit in any taxable year of the certified investor, beginning in the second calendar year after the investment.

(b) The credit to be applied against state premium tax liability in any one year may not exceed the state premium tax liability of the certified investor for the taxable year. Any unused credit against state premium tax liability may be carried forward indefinitely until the premium tax credits are used.

(c) A certified investor claiming a credit against state premium tax liability earned through an investment in a company is not required to pay any additional retaliatory tax levied by law as a result of claiming that credit. An investment made under this chapter is an "Alabama investment" for purposes of this chapter.



Section 40-14B-15 - Vested premium tax credit - Claim.

(a) A premium tax credit allocation claim must be prepared and executed by a certified investor on a form provided by the Alabama Development Office. The certified capital company must file the claim with the Alabama Development Office not later than October 1, 2002. The premium tax credit allocation claim form must include an affidavit of the certified investor under which the certified investor becomes legally bound and irrevocably committed to make an investment of certified capital in a certified capital company in the amount allocated even if the amount allocated is less than the amount of the claim, subject only to the receipt of an allocation under Section 40-14B-19.

(b) A certified investor may not claim a premium tax credit under Section 40-14B-16 for an investment that has not been funded, even if the certified investor has committed to fund the investment.



Section 40-14B-16 - Vested premium tax credit - Amounts allowed.

(a) The total amount of certified capital for which premium tax credits may be allowed under this chapter for all years in which premium tax credits are allowed is one hundred million dollars ($100,000,000). Notwithstanding any provision of this chapter to the contrary, the granting of any credits against the insurance premium tax shall not affect the insurance premium tax receipts of the Education Trust Fund which is provided for in Act 93-679, 1993 Regular Session.

(b) No premium tax credits can be used until the second calendar year after the year of the investment by the certified investor.

(c) A certified investor may take up to 12.5 percent of the vested premium tax credit in any taxable year of the certified investor, once the credits are earned, except for the initial delay of this chapter.

(d) A certified capital company and its affiliates may not file premium tax credit allocation claims in excess of the maximum amount of certified capital for which premium tax credits may be allowed as provided in this chapter.

(e) The maximum amount of premium tax credit allocation claims that may be filed on behalf of any one insurance company, on an aggregate basis with its affiliates, in one or more certified capital companies, shall not exceed the greater of: Ten million dollars, or 15 percent of the aggregate limitation on credits provided in subsection (a).



Section 40-14B-17 - Vested premium tax credit - Pro rata allocation.

(a) If the total premium tax credits claimed by all certified investors exceeds the total limits on premium tax credits established by subsection (a) of Section 40-14B-16, the Alabama Development Office shall allocate the total amount of premium tax credits allowed under this chapter to certified investors in certified capital companies on a pro rata basis in accordance with this chapter.

(b) The pro rata allocation for each certified investor shall be the product of:

(1) A fraction, the numerator of which is the amount of the premium tax credit allocation claim filed on behalf of the investor and the denominator of which is the total amount of all premium tax credit allocation claims filed on behalf of all certified investors.

(2) The total amount of certified capital for which premium tax credits may be allowed under this chapter.

(c) On October 15, 2002, the Alabama Development Office shall notify each certified capital company of the amount of tax credits allocated to each certified investor. Each certified capital company shall notify each certified investor of their premium tax credit allocation.

(d) If a certified capital company does not receive an investment of certified capital equaling the amount of premium tax credits allocated to a certified investor for which it filed a premium tax credit allocation claim before the end of the 10th business day after the date of receipt of notice of allocation, the company shall notify the Alabama Development Office by overnight common carrier delivery service and that portion of capital allocated to the certified investor shall be forfeited. The Alabama Development Office shall reallocate the forfeited capital among the certified investors in the other certified capital companies that originally received an allocation so that the result after reallocation is the same as if the initial allocation under this chapter had been performed without considering the premium tax credit allocation claims that were subsequently forfeited.



Section 40-14B-18 - Certified capital as admitted asset.

In any case under this chapter or another law of this state in which the assets of a certified investor are examined or considered, the certified capital may be treated as an admitted asset, subject to the applicable statutory valuation procedures.



Section 40-14B-19 - Rate making for insurance contract.

A certified investor is not required to reduce the amount of premium tax included by the investor in connection with rate making for any insurance contract written in this state because of a reduction in the investor's Alabama premium tax derived from the credit granted under this chapter.



Section 40-14B-20 - Transfer or assignment of premium tax credits.

(a) The Alabama Development Office shall adopt rules to facilitate the transfer or assignment of premium tax credits by certified investors. A certified investor may transfer or assign premium tax credits only in compliance with the rules adopted under this subsection.

(b) The transfer or assignment of a premium tax credit does not affect the schedule for taking the premium tax credit under this chapter.



Section 40-14B-21 - Biennial report.

(a) The Alabama Development Office shall prepare a biennial report with respect to results of the implementation of this chapter. The report must include all of the following:

(1) The number of certified capital companies holding certified capital.

(2) The amount of certified capital invested in each certified capital company.

(3) The amount of certified capital the certified capital company has invested in qualified technology businesses as of January 1, 2004, and the cumulative total for each subsequent year.

(4) The total amount of tax credits granted under this chapter for each year that credits have been granted.

(5) The performance of each certified capital company with respect to renewal and reporting requirements imposed under this chapter.

(6) With respect to the qualified technology businesses in which capital companies have invested all of the following:

a. The classification of the qualified businesses according to the industrial sector and the size of the business.

b. The total number of jobs created by the investment and the average wages paid for the jobs.

c. The total number of jobs retained as a result of the investment and the average wages paid for the jobs.

(7) The certified capital companies that have been decertified or that have failed to renew the certification and the reason for any decertification.

(b) The Alabama Development Office shall file the report with the Governor, the Lieutenant Governor, and the Speaker of the House of Representatives not later than December 15 of each even-numbered year.



Section 40-14B-22 - Allocation of additional tax credits.

(a) Subject to, and in accordance with, this chapter, there shall be a second allocation of premium tax credits to investors who contribute certified capital after June 14, 2007, to certified capital companies in an amount equal to the total pool of tax credits allocated pursuant to this chapter prior to June 14, 2007. Any limitations on the amount of certified capital that may be requested by a certified investor contained in this chapter shall be calculated with respect to this allocation without regard to any certified capital requested or invested by such investor prior to June 14, 2007. The Alabama Development Office shall promulgate rules to insure the certified capital program shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(b) A certified investor who contributes certified capital in connection with the second allocation may take up to a maximum of five percent of the vested premium tax credit against its tax liability for any tax year of the certified investor, beginning in the second tax year after the investment. Provided, however, that for any tax beginning on or after January 1, 2014, a certified investor may take up to 17.5 percent of the vested premium tax credit until the tax credits taken by such investor equal 100 percent of the certified investor's certified capital.

(c) The Alabama Development Office shall administer this chapter and shall adopt such rules as necessary to implement this chapter, including the second allocation provided in subsection (a) no later than the 180th day after June 14, 2007, and shall begin accepting applications with respect to the additional allocation of certified capital no later than 90 days thereafter.

(d) Notwithstanding any provision of this section to the contrary, the granting of any credits against the insurance premium tax shall not affect the insurance premium tax receipts of the Education Trust Fund which is provided for in Section 27-4A-3.






Chapter 15 - ESTATE AND INHERITANCE TAX.

Section 40-15-1 - Meaning of "executor," "administrator" or "legal representative".

The terms "executor," "administrator" and "legal representative," used interchangeably in this chapter, shall be held to mean the executor or administrator or trustee or legal representative of the decedent whose estate is subject to an estate tax under this title. In the event no executor or administrator is appointed and qualified, then the term "executor" as used herein shall be held to mean any person in actual or constructive possession and acting for any estate subject to tax under this chapter.



Section 40-15-2 - Amount of tax.

Subject to the exception hereinafter stated, there is hereby levied and imposed upon all net estates passing by will, devise or under the intestate laws of the State of Alabama, or otherwise, which are lawfully subject to the imposition of an estate tax by the State of Alabama, a tax equal to the full amount of state tax permissible when levied by and paid to the State of Alabama as a credit or deduction in computing any federal estate tax payable by such estate according to the act of Congress in effect, on the date of the death of the decedent, taxing such estate with respect to the items subject to taxation in Alabama. The tax hereby imposed shall not exceed in the aggregate amounts which may by any law of the United States be allowed to be credited against or deducted from such federal estate tax. The estate tax hereby levied shall be levied only so long as and during the time an inheritance or estate tax is enforced by the United States against Alabama inheritances or estates and shall only be exercised or enforced to the extent of absorbing the amount of any deduction or credit which may be permitted by the laws of the United States now existing or hereafter enacted to be claimed by reason thereof as a deduction or credit against such similar tax of the United States applicable to Alabama inheritances or estates. The rates of taxation, the definition of "net estate" and the methods of arriving thereat shall be as provided in such act of Congress.



Section 40-15-3 - Duplicate of federal return filed by executor; computation by Department of Revenue.

It is hereby made the duty of the executor of the estate of any person who has died a resident of Alabama and upon which estate the tax imposed under any federal revenue act has not been paid, and the executor of any person who may hereafter die a resident of this state, and whose estate is subject to the payment of a federal estate tax, to file with the Department of Revenue of Alabama a duplicate of all the returns which he is required to make to the federal authorities for the purpose of having the estate taxes determined. When such duplicate return is filed with the Department of Revenue, it shall compute the amount of tax that would be due upon said return as federal estate taxes imposed under any federal act permitting credit of inheritance or estate taxes to the states upon the property of said estate taxable in the State of Alabama and shall assess against said estate as estate tax for the State of Alabama the amount levied and found to be due under the provisions of such act or acts. If, after the filing of any duplicate returns herein required and the assessment of the state estate taxes, upon basis of return made, the federal authorities shall increase or decrease the amount of the federal estate tax, an amended return shall be filed with the Department of Revenue, showing all the changes made in the original return and the amount of increase or decrease in the federal estate tax, and the Department of Revenue shall assess against said estate the additional amount found to be due hereunder. In the event of a decrease in the federal estate tax, the state shall refund to the said estate its proportion of said decrease.



Section 40-15-4 - Time of payment and filing return; extension of time.

The tax imposed by this chapter shall be paid and the return required by Section 40-15-3 shall be filed on or before nine months after the decedent's death and shall be paid by the personal representative to the Department of Revenue; provided, that where the Department of Revenue finds that the payment on the due date of any part of the amount due would impose undue hardship upon the estate, the Department of Revenue may extend the time for payment of all or any part, not to exceed 10 years from the original due date. In such case the amount or amounts in respect of which the extension is granted shall be paid on or before the dates thus fixed, unless further extended within said limitation as to time. If the time for payment is extended, there shall be collected, in addition to the tax, interest thereon at the legal rate from the original due date of the tax to the date of payment. The Department of Revenue may, in its discretion, accept such security as it may approve for the deferred payments or may release any part of remainder of the estate from any claim or lien for the payment of the tax.



Section 40-15-5 - Amended return showing change in federal tax.

In the event that the federal authorities shall, after the filing of the return with the Department of Revenue, increase or decrease the amount of the federal estate taxes as a result of appeal or otherwise, an amended return shall be filed with the Department of Revenue showing all the changes made in the original return and the amount of final increase or decrease in the federal estate tax. If the amended return shall show an increase in the amount of the federal estate tax, the Department of Revenue shall assess against and there shall be payable in respect to said estate any deficiency in the tax theretofore paid or assessed. If the amended return shall show a decrease in the federal estate taxes, the Department of Revenue, on receipt of an appropriate certificate of refund, abatement or recovery, shall forthwith certify the amount of such refund found to be due to such estate to the Comptroller, who, upon receipt of such certificate of refund due, shall issue his warrant for the amount shown in said certificate, payable to the person legally authorized to receive such refund, such payment to be made from the general state funds.



Section 40-15-7 - Nonresident decedents.

(a) Except as herein otherwise provided, all of the provisions of this chapter shall be applicable to so much of the estates of nonresident decedents as is subject to estate tax under the act of Congress in effect at the time of the death of decedent as consists of real estate or tangible personal property located within this state or other items of property or interest therein lawfully subject to the imposition of an estate tax by the State of Alabama.

(b) In assessing the tax upon any real estate or tangible property located within this state belonging to the estate of a nonresident decedent, which shall pass by will, devise or by the laws of intestacy, the Department of Revenue shall determine the tax due to be such proportion of the federal estate tax as would be leviable upon an estate of similar taxable net value, less that proportion of any exemption to which the estate is entitled, which the actual value of the real estate and tangible personal property located within this state belonging to the estate of the nonresident decedent bears to the actual value of the gross estate of the nonresident decedent wherever situated whether in this state or not.

(c) No tangible personal property located within this state belonging to the estate of a nonresident decedent and taxable under this chapter shall be transferred or delivered to any person except a legal representative of the estate of said deceased duly appointed whether in this state or in the state of the decedent's domicile by a court having jurisdiction for the purpose.

(d) Such property shall not be transferred or delivered to a foreign legal representative until the tax has been paid, except under such conditions and after giving such security as the Department of Revenue may agree upon. Any person or corporation which shall transfer or deliver or having control thereof shall permit the transfer or delivery of any such property to any person other than a resident legal representative before such tax has been paid shall be liable for the tax and additional penalty of not more than $1,000 in an action brought by the Department of Revenue for the use of the state.

(e) Legal representatives shall be liable for such tax upon and to the extent of all such property which shall come into their hands as such, with interest as hereinafter provided.

(f) Every person having in his possession or control any tangible personal property belonging to the estate of a nonresident and taxable under this chapter shall, unless the property is delivered to a resident legal representative within 30 days after the death of the owner, notify the Department of Revenue and prepare and transmit to the department and the legal representative an itemized schedule of the property. If the tax is not paid or a resident legal representative appointed within nine months after the owner's death, the Circuit Court of the County of Montgomery shall, upon petition of the Department of Revenue, appoint a resident legal representative, or a special legal representative as the circumstances of the case may require, to whom the property shall be transferred, whose duty it shall be to collect and pay the tax and to account for the balance of the property according to law under order of the court.

(g) All taxes imposed by this chapter in relation to estates of nonresident decedents shall be due and payable at the time of the death of the decedent; and, if not paid within nine months thereafter, unless the time for payment shall be extended, interest shall be charged and collected from the expiration of nine months after the death of the decedent, and said taxes and interest shall be and remain a lien on the property transferred until the same are paid.

(h) Real estate and tangible personal property within the jurisdiction of this state, except as otherwise provided, belonging to nonresidents which shall pass by deed, grant, bargain, sale or gift, made in contemplation of death, or made or intended to take effect in possession or enjoyment at or after the death of the grantor or donor, shall be subject to the same tax imposed upon transfers hereinbefore described by this chapter. The taxes upon such transfer shall become due and payable at once upon the death of the grantor or donor, and if not paid within nine months from the death of the grantor or donor, unless the time for payment shall be extended, shall be subject to interest as aforesaid after the expiration of said period until paid. Said taxes and interest shall be a charge against the person receiving such property, and the property transferred shall be subject to a lien to secure its payment. All persons or corporations within the jurisdiction of the state in whose possession or control any such property so transferred or to be transferred remains at the time of the death of the grantor or donor shall be subject to all the duties, liabilities, and penalties imposed herein upon persons having the possession or control of the personal estate of such decedent.

(i) A resident legal representative holding personal property of a deceased nonresident subject to said tax shall deduct the tax therefrom or collect it from the legal representative in the state of the decedent's domicile and shall not deliver such property to him or any other person until he has collected the tax and paid the same to the Department of Revenue. When the transfer of such personal property is subject to a tax under the provisions of this chapter and the legal representative in the state of domicile neglects or refuses to pay the tax upon demand, or if for any reason the tax is not paid within nine months after the decedent's death, or within the time extended, the resident legal representative may, upon such notice as the Circuit Court of the County of Montgomery may direct, be authorized to sell such property or, if the same can be divided, such portion thereof as may be necessary, and shall deduct the tax from the proceeds of such sale and shall account for the balance, if any, in lieu of the property. When a conveyance made by the nonresident decedent in his lifetime is subject to said tax, the resident legal representative shall collect the taxes due on account of such conveyance and may be authorized to sell any property subject to the lien of such tax, as in other cases.

(j) The Department of Revenue shall determine the amount of all taxes due and payable under the provisions of this chapter in relation to nonresident decedents and shall certify the amount due and payable to the resident legal representative, if any, otherwise, to the person or persons by whom the tax is payable.

(k) The Department of Revenue, whenever it has knowledge or reason to believe that any person, firm, or corporation has in his, its or their possession or control any tangible personal property belonging to the estate of a deceased nonresident upon or in respect to which the tax has not been paid and a schedule of which has not been furnished, as herein provided, or that any such person, firm, or corporation has received a transfer or delivery of such property or made such transfer or delivery, except to a resident legal representative, upon which or in respect to which the tax has not been paid, as herein provided, or that such person, firm, or corporation has knowledge of a transfer or delivery of any such personal property, of such nonresident decedent in his lifetime, by deed, grant, bargain, sale, or gift, made in contemplation of death, or made or intended to take effect in possession or enjoyment at or after the death of the grantor or donor, or has possession or control of property so transferred, may require such person or any member of such firm, or any officer of such corporation to appear at the office of the Department of Revenue at Montgomery, at such time as the Department of Revenue may designate, and then and there to produce for the use of the department all books or papers which may be in the possession or control of such person, firm, or corporation relating to such property or transfer or delivery and to furnish such other information relating to the same as he may be able and the department may require. Whenever the Department of Revenue shall require the attendance of any person, as herein provided, it shall issue a notice stating the time and place when such attendance is required and shall transmit the same by certified or registered mail, or cause a copy of the same to be given in hand, to such person at least 14 days before the date when such person is required to appear. If any person receiving such notice shall neglect or fail to attend or to give attendance so long as may be necessary, for the purpose for which the notice was issued, or refuse to furnish such books or papers or give such information, or if a corporation or firm whose officer or member is thus summoned refuses to permit him to produce such books or papers as are called for and are within the control of the corporation or firm, such person, firm, or corporation shall be liable to a penalty of $25 for each offense, which may be recovered by the Department of Revenue for the use of the state. Any person attending in response to summons as herein provided shall thereafter be entitled to the same travel and witness fees as are allowed to witnesses summoned to testify on behalf of the state in other cases.



Section 40-15-8 - Location of property for purposes of death taxation.

Moneys, credits, securities and other intangible personal property within the state not employed in carrying on any business therein by the owner shall be deemed to be located at the domicile of the owner for purposes of death taxation and, if held in trust, shall not be deemed to be located in this state for purposes of death taxation because of the trustee's being domiciled in this state; provided, that if no other state subjects such property held in trust to death taxation, it may be deemed property having a taxable situs within this state for purposes of death taxation.



Section 40-15-9 - Reciprocity; effect of unconstitutionality of section.

This chapter shall be effective only as to the property of residents of states which grant to property of residents of Alabama a similar exemption from death taxation. In the event, however, that such reciprocal provision contained in this section shall be declared unconstitutional or invalid, either in part or in whole, then Section 40-15-8 shall continue in full force and effect, it being the legislative intent to exempt the property described in Section 40-15-8 from death taxation notwithstanding any subsequent invalidation of the reciprocal provision herein contained.



Section 40-15-12 - Disposition of proceeds.

Such amount of money as shall be appropriated for each fiscal year by the Legislature to the Department of Revenue with which to pay the salaries, the cost of operation and the management of the said department shall be deducted, as a first charge thereon, from the taxes collected under and pursuant to Section 40-15-2; provided, that the expenditure of said sum so appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41 and limited to the amount appropriated to defray the expenses of operating said department for each fiscal year. The balance of the tax collected under and pursuant to said Section 40-15-2 shall remain in the State Treasury to the credit of the State General Fund.



Section 40-15-13 - Lien of state; affidavit by personal representative of estate.

(a) The State of Alabama shall have a lien for all taxes and interest thereon which are or may become due hereunder on all property which a decedent dies seized or possessed of subject to taxes under this chapter, in whatever form of investment it may happen to be, and all property acquired in substitution therefor.

(b) The personal representative of an estate may execute and record in the county of last domicile of the decedent and wherever the decedent's probate estate is pending, an affidavit certifying that the estate is not taxable or alternatively, an affidavit certifying that the estate is taxable and that the proper copy of the federal estate tax return has or will be filed with the department within the proper time limits as provided by law. The affidavit shall begin by stating that it is being filed in accordance with this section. The content of the affidavit shall include, but not be limited to, the legal name of the decedent, the Social Security number of the decedent, the legal residence, including county, of the decedent, the date of death, whether a federal estate tax return will be filed, and the name and address of the administrator/executor. Assets, which are owned by the estate but held, administered, or maintained by a person other than the personal representative, may be transferred in reliance on the recorded affidavit, and without obtaining an Alabama Estate Tax Waiver, unless they know or should know of the incorrectness of the recorded affidavit.



Section 40-15-14 - Extension of payment until determination of federal tax.

The tax hereby levied, being based and conditioned upon the levy of a similar tax by the United States, in the event that after due return made the final assessment of the tax or final assessment as to the value of the estate for the purposes of such federal tax shall not have been arrived at when payment would otherwise become due or delinquent hereunder, then and in such event the time for payment of the tax due hereunder shall, on showing being made to the Department of Revenue, be extended until final agreement, determination or assessment of the tax or value of the estate for the determination of the tax shall have been made for the purpose of such federal tax; provided, that the Department of Revenue may demand and require the payment of such amount of the tax as it may determine will not be in excess of the total tax that will be due the State of Alabama under this chapter, as shown by the tax return made, when the final determination of the amount of the assessment of the tax shall have been made for federal tax purposes.



Section 40-15-15 - Assessment of tax due.

Where appropriate returns are made and information supplied by the legal representative of any estate subject to the tax imposed hereby, the Department of Revenue shall assess the tax due in time to enable such legal representative to make payment of the same and receive credit upon the federal tax. The Department of Revenue may adopt the valuation arrived at by the federal authorities as the basis for the tax hereunder.



Section 40-15-17 - Property outside of state.

In the event that the estate of any decedent taxable hereunder shall include property situated outside of the state, the proportion of the federal estate tax leviable hereunder against or in respect to the property of the estate subject to the tax imposed hereby shall be that proportion which the property of the estate within or subject to the tax jurisdiction bears to the gross value of the estate of the decedent not so subject to taxation.



Section 40-15-18 - State and federal estate taxes to be paid out of estate property.

Unless the decedent directs otherwise in his or her will, all estate taxes, whether state or federal, payable by reason of the death of the decedent, shall be paid by the executor or other personal representative out of the estate property and shall be a charge against the residue thereof, and the executor or other personal representative shall be under no duty to recover from anyone for the benefit of the estate the pro rata portion of the estate tax attributable to inclusion in the gross estate of any property, including proceeds of policies of insurance upon the life of the decedent receivable by a beneficiary other than the executor or other personal representative, which does not pass to the executor or other personal representative as a part of the estate.

This section shall apply to the estate of any decedents who shall die on or after July 26, 1951, and before January 1, 2008, and to the estate of any decedent who dies after December 31, 2007, if the decedent continuously lacks testamentary capacity from January 1, 2008, until the date of death.



Section 40-15-19 - Administration of chapter.

The administration of this chapter is vested in and shall be exercised by the Department of Revenue, which shall prescribe the forms and reasonable rules of procedure in conformity with this chapter for making returns and for ascertainment, assessment and collection of the taxes imposed hereunder.






Chapter 15A - GENERATION-SKIPPING TRANSFER TAX.

Section 40-15A-1 - Meaning of "generation-skipping transfer."

Pursuant to this chapter, the term "generation-skipping transfer" shall have the meaning ascribed to it in Section 2611 of the Internal Revenue Code, as amended from time to time.



Section 40-15A-2 - Amount of tax.

Subject to the exception hereinafter stated, there is hereby levied and imposed upon all generation-skipping transfers occurring after December 31, 1987 that involve property subject to tax pursuant to Section 40-15A-3 hereunder, a tax equal to the full amount of state tax permissible when levied by and paid to the State of Alabama as a credit in computing any federal generation-skipping transfer tax imposed on such transfer according to the act of Congress in effect, on the date of the transfer. The tax hereby imposed shall not exceed in the aggregate amounts which may by any law of the United States be allowed to be credited against such federal generation-skipping transfer tax. The generation-skipping transfer tax hereby levied shall be levied only so long as and during the time a generation-skipping transfer tax is enforced by the United States against Alabama generation-skipping transfers and shall only be exercised or enforced to the extent of absorbing the maximum amount of any deduction or credit which may be permitted by the laws of the United States now existing or hereafter enacted to be claimed by reason thereof as a deduction or credit against such similar tax of the United States applicable to Alabama generation-skipping transfers. The rates of taxation, the method of arriving thereat and the definition of "generation-skipping transfer" and "transferor" shall be as provided in such act of Congress.



Section 40-15A-3 - Taxable property.

The tax imposed by the provisions of this chapter shall be applicable to the following property:

(1) Any intangible personal property of a transferor who is domiciled in the State of Alabama (i) as of the date of the transfer, or (ii) as of the date of his death if such transfer occurs after the date of his death,

(2) Any tangible personal property and real property of a transferor which is located in the State of Alabama as of the date of the generation-skipping transfer.



Section 40-15A-4 - Payment of tax imposed; property to which it is charged.

(a) The tax imposed by this chapter shall be paid by such individual or entity person as is liable for making payment of the federal generation-skipping transfer tax pursuant to federal law.

(b) The tax imposed by this chapter shall be charged to the same property as is designated by federal law for the payment of the federal generation-skipping tax, and if not so provided, then on the same basis and in the same manner as provided in Section 40-15-18 for the payment of estate taxes.



Section 40-15A-5 - Duplicate of federal returns filed with federal authorities; computation by Department of Revenue; disposition of proceeds.

(a) A duplicate of all the returns filed with the federal authorities in connection with the federal generation-skipping transfer tax shall be filed with the Department of Revenue of the State of Alabama. When such duplicate return is filed with the Department of Revenue, it shall compute the amount of tax that would be due upon said return as federal generation-skipping transfer tax imposed under any federal act permitting credit for a state generation-skipping transfer tax and shall assess against the transfer the amount levied and found to be due under the provisions of such act or acts. If, after the filing of any duplicate returns herein required and the determination of the state generation-skipping transfer tax, the federal authorities shall increase or decrease the amount of the federal generation-skipping transfer tax, an amended return shall be filed with the Department of Revenue, showing all of the changes made in the original return and the amount of final increase or decrease in the federal tax. In the event of an increase in the federal tax, the Department of Revenue shall assess against the transfer the additional amount found to be due hereunder. In the event of a decrease in the federal tax, the state shall refund to the transferor its proportion of said decrease.

(b) The tax imposed by this chapter shall be due and payable on or before the time prescribed for filing the return and making payment of the federal generation-skipping transfer tax, and such payment and duplicate return shall be filed and paid with the Department of Revenue by the person who is required to make the return according to regulations prescribed by the Secretary of the Treasury, in accordance with the guidelines of §2662, Internal Revenue Code.

(c) All revenues collected under the provisions of this chapter shall be deposited to the State General Fund.



Section 40-15A-7 - Extenuation of time for payment; payment demand not in excess of total tax.

The tax hereby levied being based and conditioned upon the levy of a similar tax by the United States, in the event that after due return filed with the federal authorities and the Department of Revenue, the tax shall not have been arrived at when payment would otherwise become due or delinquent hereunder, then and in such event the time for payment of the tax due hereunder shall, on showing being made to the Department of Revenue, be extended until final agreement, determination or assessment of tax shall have been made by the federal authorities; provided, that the Department of Revenue may demand and require the payment of such amount of the tax as it may determine will not be in excess of the total tax that will be due the State of Alabama under this chapter, as shown by the tax return made, when the final determination of the amount of the assessment shall have been made for federal tax purposes.



Section 40-15A-9 - Lien of State.

The State of Alabama shall have a lien for all taxes and interest thereon which are or may become due hereunder on all property subject to taxes under this chapter, in whatever form of investment it may happen to be, and all property acquired in substitution therefor.



Section 40-15A-13 - Administration of chapter.

The administration of this chapter shall be conducted in accordance with Title 40, Chapter 15. The Department of Revenue shall prescribe the forms and reasonable rules of procedure in conformity with this chapter for making returns and for ascertainment, assessment and collection of the taxes imposed hereunder.



Section 40-15A-14 - Property outside of state.

The Department of Revenue is hereby granted authority to issue regulations setting forth how an allocation of the tax imposed by this chapter shall be made in the event property subject to tax hereunder shall also be subject to a generation-skipping transfer tax in another state.






Chapter 15B - ALABAMA UNIFORM ESTATE TAX APPORTIONMENT ACT.

Section 40-15B-1 - Short title.

This chapter may be cited as the Alabama Uniform Estate Tax Apportionment Act.



Section 40-15B-2 - Definitions.

In this chapter:

(1) "Apportionable estate" means the value of the gross estate as finally determined for purposes of the estate tax to be apportioned reduced by:

(A) any claim or expense allowable as a deduction for purposes of the tax;

(B) the value of any interest in property that, for purposes of the tax, qualifies for a marital or charitable deduction or otherwise is deductible or is exempt; and

(C) any amount added to the decedent's gross estate because of a gift tax on transfers made before death.

(2) "Estate tax" means a federal, state, or foreign tax imposed because of the death of an individual and interest and penalties associated with the tax. The term does not include an inheritance tax, income tax, or generation-skipping transfer tax other than a generation-skipping transfer tax incurred on a direct skip taking effect at death.

(3) "Gross estate" means, with respect to an estate tax, all interests in property subject to the tax.

(4) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(5) "Ratable" means apportioned or allocated pro rata according to the relative values of interests to which the term is to be applied. "Ratably" has a corresponding meaning.

(6) "Time-limited interest" means an interest in property which terminates on a lapse of time or on the occurrence or nonoccurrence of an event or which is subject to the exercise of discretion that could transfer a beneficial interest to another person. The term does not include a cotenancy unless the cotenancy itself is a time-limited interest. The term also does not include an interest in property to the extent the beneficiary has a right to accelerate, require, or elect to receive a distribution of the property.

(7) "Value" means, with respect to an interest in property, fair market value as finally determined for purposes of the estate tax that is to be apportioned, reduced by any outstanding debt secured by the interest without reduction for taxes paid or required to be paid or for any special valuation adjustment.



Section 40-15B-3 - Apportionment by will or other dispositive instrument.

(a) Except as otherwise provided in subsection (c), the following rules apply:

(1) To the extent that a provision of a decedent's will expressly and unambiguously directs the apportionment of an estate tax, the tax must be apportioned accordingly.

(2) Any portion of an estate tax not apportioned pursuant to paragraph (1) must be apportioned in accordance with any provision of a revocable trust of which the decedent was the settlor which expressly and unambiguously directs the apportionment of an estate tax. If conflicting apportionment provisions appear in two or more revocable trust instruments, the provision in the most recently dated instrument prevails. For purposes of this paragraph:

(A) a trust is revocable if it was revocable immediately after the trust instrument was executed, even if the trust subsequently becomes irrevocable; and

(B) the date of an amendment to a revocable trust instrument is the date of the amended instrument only if the amendment contains an apportionment provision.

(3) If any portion of an estate tax is not apportioned pursuant to paragraph (1) or (2), and a provision in any other dispositive instrument expressly and unambiguously directs that any interest in the property disposed of by the instrument is or is not to be applied to the payment of the estate tax attributable to the interest disposed of by the instrument, the provision controls the apportionment of the tax to that interest.

(b) Subject to subsection (c), and unless the decedent expressly and unambiguously directs the contrary, the following rules apply:

(1) If an apportionment provision directs that a person receiving an interest in property under an instrument is to be exonerated from the responsibility to pay an estate tax that would otherwise be apportioned to the interest, the tax attributable to the exonerated interest must be apportioned ratably among the other persons receiving interests in the apportionable estate that are not exonerated from apportionment of the tax.

(A) Unless the decedent expressly and unambiguously directs to the contrary, a person receiving objects of personal use or ornament, including, but not limited to, wearing apparel, jewelry, books, pictures, art objects, sports equipment, hobby equipment, collections, automobiles, watercrafts, airplanes, household furniture and furnishings, by specific gifts or specific bequests pursuant to the provisions of a will or a revocable trust or by right of survivorship, is exonerated under this paragraph, up to a maximum of $100,000 of the interest received by the person, from the responsibility to pay the estate tax that would otherwise be apportioned with respect to the interests. All interests received by the person in property in excess of $100,000 shall not be exonerated under this subparagraph.

(B) Unless the decedent expressly and unambiguously directs to the contrary, a person receiving gifts or bequests of specific sums of money pursuant to the provisions of a will or a revocable trust that do not in the aggregate exceed $25,000 is exonerated under this paragraph from the responsibility to pay the estate tax that would otherwise be apportioned to the gifts or bequests. If the aggregate amount of the gifts or bequests to a person exceeds $25,000, none of the gifts or bequests to the person shall be exonerated under this subparagraph.

(2) If an apportionment provision directs that an estate tax is to be apportioned to an interest in property a portion of which qualifies for a marital or charitable deduction, the estate tax must first be apportioned ratably among the holders of the portion that does not qualify for a marital or charitable deduction and then apportioned ratably among the holders of the deductible portion to the extent that the value of the nondeductible portion is insufficient.

(3) Except as otherwise provided in paragraph (4), if an apportionment provision directs that an estate tax be apportioned to property in which one or more time-limited interests exist, other than interests in specified property under Section 40-15B-7, the tax must be apportioned to the principal of that property, regardless of the deductibility of some of the interests in that property.

(4) If an apportionment provision directs that an estate tax is to be apportioned to the holders of interests in property in which one or more time-limited interests exist and a charity has an interest that otherwise qualifies for an estate tax charitable deduction, the tax must first be apportioned, to the extent feasible, to interests in property that have not been distributed to the persons entitled to receive the interests.

(c) A provision that apportions an estate tax is ineffective to the extent that it increases the tax apportioned to a person having an interest in the gross estate over which the decedent had no power to transfer immediately before the decedent executed the instrument in which the apportionment direction was made. For purposes of this subsection, a testamentary power of appointment is a power to transfer the property that is subject to the power.



Section 40-15B-4 - Statutory apportionment of estate taxes.

To the extent that apportionment of an estate tax is not controlled by an instrument described in Section 40-15B-3 and except as otherwise provided in Sections 40-15B-6 and 40-15B-7, the following rules apply:

(1) Subject to paragraphs (2), (3), and (4), the estate tax is apportioned ratably to each person that has an interest in the apportionable estate.

(2) A generation-skipping transfer tax incurred on a direct skip taking effect at death is charged to the person to whom the interest in property is transferred.

(3) If property is included in the decedent's gross estate because of Section 2044 of the Internal Revenue Code of 1986 or any similar estate tax provision, the difference between the total estate tax for which the decedent's estate is liable and the amount of estate tax for which the decedent's estate would have been liable if the property had not been included in the decedent’s gross estate is apportioned ratably among the holders of interests in the property subject to Section 2044 of the Internal Revenue Code of 1986 or any similar estate tax provision. The balance of the tax, if any, is apportioned ratably to each other person having an interest in the apportionable estate.

(4) Except as otherwise provided in Section 40-15B-3(b)(4) and except as to property to which Section 40-15B-7 applies, an estate tax apportioned to persons holding interests in property subject to a time-limited interest must be apportioned, without further apportionment, to the principal of that property.



Section 40-15B-5 - Credits and deferrals.

Except as otherwise provided in Sections 40-15B-6 and 40-15B-7, the following rules apply to credits and deferrals of estate taxes:

(1) A credit resulting from the payment of gift taxes or from estate taxes paid on property previously taxed inures ratably to the benefit of all persons to which the estate tax is apportioned.

(2) A credit for state or foreign estate taxes inures ratably to the benefit of all persons to which the estate tax is apportioned, except that the amount of a credit for a state or foreign tax paid by a beneficiary of the property on which the state or foreign tax was imposed, directly or by a charge against the property, inures to the benefit of the beneficiary.

(3) If payment of a portion of an estate tax is deferred because of the inclusion in the gross estate of a particular interest in property, the benefit of the deferral inures ratably to the persons to which the estate tax attributable to the interest is apportioned. The burden of any interest charges incurred on a deferral of taxes and the benefit of any tax deduction associated with the accrual or payment of the interest charge is allocated ratably among the persons receiving an interest in the property.



Section 40-15B-6 - Insulated property: advancement of tax.

(a) In this section:

(1) "Advanced fraction" means a fraction that has as its numerator the amount of the advanced tax and as its denominator the value of the interests in insulated property to which that tax is attributable.

(2) "Advanced tax" means the aggregate amount of estate tax attributable to interests in insulated property which is required to be advanced by uninsulated holders under subsection (c).

(3) "Insulated property" means property subject to a time-limited interest which is included in the apportionable estate but is unavailable for payment of an estate tax because of impossibility or impracticability.

(4) "Uninsulated holder" means a person who has an interest in uninsulated property.

(5) "Uninsulated property" means property included in the apportionable estate other than insulated property.

(b) If an estate tax is to be advanced pursuant to subsection (c) by persons holding interests in uninsulated property subject to a time-limited interest other than property to which Section 40-15B-7 applies, the tax must be advanced, without further apportionment, from the principal of the uninsulated property.

(c) Subject to Section 40-15B-9(b) and (d), an estate tax attributable to interests in insulated property must be advanced ratably by uninsulated holders. If the value of an interest in uninsulated property is less than the amount of estate taxes otherwise required to be advanced by the holder of that interest, the deficiency must be advanced ratably by the persons holding interests in properties that are excluded from the apportionable estate under Section 40-15B-2(1)(B) as if those interests were in uninsulated property.

(d) A court having jurisdiction to determine the apportionment of an estate tax may require a beneficiary of an interest in insulated property to pay all or part of the estate tax otherwise apportioned to the interest if the court finds that it would be substantially more equitable for that beneficiary to bear the tax liability personally than for that part of the tax to be advanced by uninsulated holders.

(e) When a distribution of insulated property is made, each uninsulated holder may recover from the distributee a ratable portion of the advanced fraction of the property distributed. To the extent that undistributed insulated property ceases to be insulated, each uninsulated holder may recover from the property a ratable portion of the advanced fraction of the total undistributed property.

(f) Upon a distribution of insulated property for which, pursuant to subsection (e), the distributee becomes obligated to make a payment to uninsulated holders, a court may award an uninsulated holder a recordable lien on the distributee's property to secure the distributee's obligation to that uninsulated holder.



Section 40-15B-7 - Apportionment and recapture of special elective benefits.

(a) In this section:

(1) "Special elective benefit" means a reduction in an estate tax obtained by an election for:

(A) a reduced valuation of specified property that is included in the gross estate;

(B) a deduction from the gross estate, other than a marital or charitable deduction, allowed for specified property; or

(C) an exclusion from the gross estate of specified property.

(2) "Specified property" means property for which an election has been made for a special elective benefit.

(b) If an election is made for one or more special elective benefits, an initial apportionment of a hypothetical estate tax must be computed as if no election for any of those benefits had been made. The aggregate reduction in estate tax resulting from all elections made must be allocated among holders of interests in the specified property in the proportion that the amount of deduction, reduced valuation, or exclusion attributable to each holder's interest bears to the aggregate amount of deductions, reduced valuations, and exclusions obtained by the decedent's estate from the elections. If the estate tax initially apportioned to the holder of an interest in specified property is reduced to zero, any excess amount of reduction reduces ratably the estate tax apportioned to other persons that receive interests in the apportionable estate.

(c) An additional estate tax imposed to recapture all or part of a special elective benefit must be charged to the persons that are liable for the additional tax under the law providing for the recapture.



Section 40-15B-8 - Securing payment of estate tax from property in possession of fiduciary.

(a) A fiduciary may defer a distribution of property until the fiduciary is satisfied that adequate provision for payment of the estate tax has been made.

(b) A fiduciary may withhold from a distributee an amount equal to the amount of estate tax apportioned to an interest of the distributee.

(c) As a condition to a distribution, a fiduciary may require the distributee to provide a bond or other security for the portion of the estate tax apportioned to the distributee.



Section 40-15B-9 - Collection of estate tax by fiduciary.

(a) A fiduciary responsible for payment of an estate tax may collect from any person the tax apportioned to and the tax required to be advanced by the person.

(b) Except as otherwise provided in Section 40-15B-6, any estate tax due from a person that cannot be collected from the person may be collected by the fiduciary from other persons in the following order of priority:

(1) any person having an interest in the apportionable estate which is not exonerated from the tax;

(2) any other person having an interest in the apportionable estate;

(3) any person having an interest in the gross estate.

(c) A domiciliary fiduciary may recover from an ancillary personal representative the estate tax apportioned to the property controlled by the ancillary personal representative.

(d) The total tax collected from a person pursuant to this chapter may not exceed the value of the person's interest.



Section 40-15B-10 - Right of reimbursement.

(a) A person required under Section 40-15B-9 to pay an estate tax greater than the amount due from the person under Section 40-15B-3 or 40-15B-4 has a right to reimbursement from another person to the extent that the other person has not paid the tax required by Section 40-15B-3 or 40-15B-4 and a right to reimbursement ratably from other persons to the extent that each has not contributed a portion of the amount collected under Section 40-15B-9(b). The right to reimbursement includes the right to receive interest on the amount of the estate tax payment from the date of the payment to the date of reimbursement at the interest rate that would be charged during such period on an estate tax deficiency by the taxing authority that imposed the estate tax. The right of reimbursement also includes the reasonable costs of collection including attorney's fees.

(b) A fiduciary may enforce the right to reimbursement under subsection (a) on behalf of the person that is entitled to the reimbursement and shall take reasonable steps to do so if requested by the person.



Section 40-15B-11 - Action to determine or enforce act.

A fiduciary, transferee, or beneficiary of the gross estate may maintain an action for declaratory judgment to have a court determine and enforce this chapter. In the case of an estate that is being administered in a probate court that has equity powers, the fiduciary, transferee, or beneficiary may maintain such action in such probate court which shall have jurisdiction over such actions concurrent with the circuit court. In all other cases, the circuit court shall have exclusive jurisdiction.



Section 40-15B-12 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



Section 40-15B-13 - Applicability of chapter.

(a) Sections 40-15B-1 to 40-15B-12, inclusive, of this chapter do not apply with respect to a decedent who dies before January 1, 2008, nor with respect to a decedent who dies after December 31, 2007, if the decedent continuously lacked testamentary capacity from January 1, 2008, until the date of death.

(b) Notwithstanding the preceding, Sections 40-15B-1 to 40-15B-12, inclusive, of this chapter shall apply with respect to a decedent to whom the provisions would not otherwise apply if the decedent expressly and unambiguously directs that the provisions shall apply to such decedent.






Chapter 16 - FINANCIAL INSTITUTION EXCISE TAX.

Section 40-16-1 - Definitions.

For the purpose of this chapter, the following terms shall have the respective meanings ascribed to them by this section:

(1) FINANCIAL INSTITUTION. Any person, firm, corporation and any legal entity whatsoever doing business in this state as a national banking association, bank, banking association, trust company, industrial or other loan company or building and loan association, and such term shall likewise include any other institution or person employing moneyed capital coming into competition with the business of national banks, and shall apply to such person or institution regardless of what business form and whether or not incorporated, whether of issue or not, and by whatsoever authority existing. The common parent corporation of a controlled group of corporations eligible to elect to file a consolidated excise tax return, in accordance with Section 40-16-3, shall be considered a financial institution if such parent corporation is a registered bank holding company as defined by the Bank Holding Company Act of 1956, as amended. As a financial institution, the common parent corporation will be governed by Sections 40-16-1 through 40-16-8 and exempt from all income taxes under Sections 40-18-1 through 40-18-85, with the exception that the credit for licenses or taxes as provided by Section 40-16-8 and the regulations issued or promulgated pursuant thereto by the Department of Revenue will not apply to amounts of excise tax on financial institutions imposed hereby and paid by such parent corporation. Financial institution shall not mean or include individual citizens and fiduciaries acting in a representative capacity for individual citizens, not engaged in a banking, loan, investment or similar business, but merely making personal investments of personal or fiduciary funds in bonds, notes or other evidences of indebtedness and not made in competition with the business of national banks, nor shall such term apply to insurance companies or insurance associations merely making investments of reserves in bonds, notes or other evidences of indebtedness and not made in competition with the business of national banks.

(2) NET INCOME. The net income for the taxable year, as in this title defined, arising from the business the privilege to engage in which is hereby taxed, computed by deducting from the gross income arising from such business, without any exclusions from or credit to such gross income, the total amount of the following deductions:

a. All the ordinary and necessary expenses paid or incurred during the year the income is received which is made the basis of the tax in carrying on the business, the privilege to engage in which is hereby taxed, including a reasonable allowance for salaries or other compensation for personal service actually rendered; also all contributions paid by a financial institution as employer to or under a stock bonus, pension, profit-sharing or annuity plan, or if compensation is paid or accrued on account of any employee of any financial institution under the plan deferring the receipt of such compensation, such contributions or compensation shall be deductible, but only to the following extent:

1. In the taxable year when paid, if the contributions are paid into a pension trust and if such taxable year ends within or with a taxable year of the trust for which the trust is exempt under Section 40-18-25 in an amount determined as follows: (i) An amount not in excess of five percent of the compensation otherwise paid or accrued during the taxable year to all the employees under the trust, but such amount may be reduced for future years if found by the Commissioner of Revenue upon periodical examinations at not less than five year intervals to be more than the amount reasonably necessary to provide the remaining unfunded cost of past and current service credits of all employees under the plan, plus (ii) any excess over the amount allowable under clause (i) necessary to provide with respect to all of the employees under the trust the remaining unfunded cost of their past and current service credits distributed as a level amount, or a level percentage of compensation, over the remaining future service of each such employee, as determined under regulations prescribed by the Commissioner of Revenue, but if such remaining unfunded cost with respect to any three individuals is more than 50 percent of such remaining unfunded cost, the amount of such unfunded cost attributable to such individuals shall be distributed over a period of at least five taxable years, or (iii) in lieu of the amounts allowable under (i) and (ii) above, an amount equal to the normal cost of the plan, as determined under regulations prescribed by the Commissioner of Revenue plus, if past service or other supplementary pension or annuity credits are provided by the plan, an amount not in excess of 10 percent of the cost which would be required to completely fund or purchase such pension or annuity credits as of the date when they are included in the plan, as determined under regulations prescribed by the Commissioner of Revenue; except, that in no case shall a deduction be allowed for any amount (other than the normal cost) paid in after such pension or annuity credits are completely funded or purchased, (iv) any amount paid in a taxable year in excess of the amount deductible in such year under the foregoing limitations shall be deductible in the succeeding taxable years in order of time to the extent of the difference between the amount paid and deductible in each such succeeding year and the maximum amount deductible for such year in accordance with the foregoing limitations.

2. In the taxable year when paid, in an amount determined in accordance with subparagraph 1 of this paragraph, if the contributions are paid toward the purchase of retirement annuities and such purchase is a part of a plan which meets the requirements of subsection (e) of Section 40-18-25, and if refunds of premiums, if any, are applied within the current taxable year or next succeeding taxable year towards the purchase of such retirement annuities.

3. In the taxable year when paid, if the contributions are paid into a stock bonus or profit-sharing trust, and if such taxable year ends within or with a taxable year of the trust with respect to which the trust is exempt under subsection (e) of Section 40-18-25, in an amount not in excess of 15 percent of the compensation otherwise paid or accrued during the taxable year to all employees under the stock bonus or profit-sharing plan. If in any taxable year beginning after the approval of this chapter by the Governor there is paid into the trust, or a similar trust then in effect, amounts less than the amounts deductible under the preceding sentence, the excess or, if no amount is paid, the amounts deductible shall be carried forward and be deductible when paid in the succeeding taxable years in order of time, but the amount so deductible under this sentence in any such succeeding taxable year shall not exceed 15 percent of the compensation otherwise paid or accrued during such succeeding taxable year to the beneficiaries under the plan. In addition, any amount paid into the trust in a taxable year beginning after the approval of this chapter by the Governor in excess of the amount allowable with respect to such year under the preceding provisions of this subparagraph shall be deductible in the succeeding taxable years in order of time, but the amount so deductible under this sentence in any one such succeeding taxable year together with the amount allowable under the first sentence of this subparagraph shall not exceed 15 percent of the compensation otherwise paid or accrued during such taxable year to the beneficiaries under the plan. The term stock bonus or profit-sharing trust, as used in this subparagraph, shall not include any trust designed to provide benefits upon retirement and covering a period of years, if under the plan the amounts to be contributed by the employer can be determined actuarially as provided in subparagraph 1. If the contributions are made to two or more stock bonus or profit-sharing trusts, such trusts shall be considered a single trust for the purposes of applying the limitations of this subparagraph.

4. In the taxable year when paid, if the plan is not one included in subparagraphs 1, 2 or 3, if the employees' rights to or derived from such employer's contribution or such compensation are nonforfeitable at the time the contribution or compensation is paid.

5. For the purposes of subparagraphs 1, 2 and 3, a taxpayer on the accrual basis shall be deemed to have made a payment on the last day of the year of accrual if the payment is on account of such taxable year and is made within 60 days after the close of the taxable year of accrual.

6. If amounts are deductible under subparagraphs 1 and 3, or 2 and 3, or 1, 2 and 3, in connection with the two or more trusts, or one or more trusts and an annuity plan, the total amount deductible in a taxable year under such trusts and plans shall not exceed 25 percent of the compensation otherwise paid or accrued during the taxable year to the persons who are the beneficiaries of the trusts or plans. In addition, any amount paid into such trust or under such annuity plans in any taxable year in excess of the amount allowable with respect to such year under the preceding provisions of this subparagraph shall be deductible in the succeeding taxable years in order of time, but the amount so deductible under this sentence in any one such succeeding taxable year, together with the amount allowable under the first sentence of this subparagraph, shall not exceed 30 percent of the compensation otherwise paid or accrued during such taxable years to the beneficiaries under the trusts or plans. This subparagraph shall not have the effect of reducing the amount otherwise deductible under subparagraphs 1, 2 and 3, if no employee is a beneficiary under more than one trust, or a trust and an annuity plan. If there is no plan but a method of employer contributions or compensation has the effect of a stock bonus, pension, profit-sharing, or annuity plan, or similar plan deferring the receipt of compensation, this paragraph shall apply as if there were such a plan. Also, all contributions or gifts made by financial institutions to a community chest or to recognized religious, charitable, scientific or educational institutions or agencies, or to institutions or agencies for the prevention of cruelty to children or animals, which are not operated for profit and no part of the net earnings of which inures to the benefit of any private stockholder or individual or contributions or gifts for vocational rehabilitation authorized by the United States Vocational Rehabilitation Act. The amount of such deduction shall not be, however, in excess of five percent of the financial institution's net income as computed without the benefit of this subsection. Such contributions or gifts shall be allowable as deductions only where made to a community chest or institution or agency recognized as such for the above purposes under rules and regulations prescribed by the Department of Revenue. Traveling expenses, including a reasonable amount expended for meals and lodgings while away from home in the necessary business of such institutions; rentals or other payments required to be made as the condition to the continued use or possession for the purposes of such business, or property to which the taxpayer has not taken or is not taking title or in which the taxpayer has no equity, provided the amount and the reasonableness of all such expenditures shall be approved by the state Department of Revenue.

b. All interest paid or accrued within the taxable year on the indebtedness of said business. Also, all dividends paid or accrued within the taxable year on the shares of preferred stock held or owned by a reconstruction finance corporation or any other governmental agency;

c. Taxes actually paid within the year in which the income on which the tax is based was received, except the excise tax imposed by this chapter and taxes assessed against local benefits of a kind tending to increase the value of the property assessed;

d. Losses sustained and determined during the taxable year by the business and not compensated for by insurance or otherwise:

1. The basis for determining the amount of any loss or gain shall be the cost to the financial institution of the asset disposed of less the actual depreciation sustained on physical asset and any reduction charged as an expense upon stocks, bonds or other securities in previous years.

2. No loss shall be allowable unless the property is actually disposed of and the loss thereby determined or an appraisal of the loss is made and allowed under the supervision of the Department of Revenue, except as hereinafter provided.

e. Debts ascertained to be worthless and charged off within the taxable year; provided, that a schedule of such debts shall be filed and the reasons supporting such claim for deduction be filed with the return; provided, further, that bad debts shall not include losses on stocks and bonds or a reduction in the market value of such stocks and bonds except where loss is determined by the sale of such securities; provided, that in the case of any financial institution required by law to be examined by state, federal or federal reserve bank examiners, such debts can be charged off and to such an amount or extent as required to be charged off by state, federal or federal reserve bank examiners. Any reduction in the book value of any stocks or bonds carried on the books of any such financial institution required by any state, federal or federal reserve bank examiners shall be allowed as proper deductions by the state Department of Revenue. On the sale of any securities, the book value of which has been reduced on the requirement of such examiners, and the reduction so made claimed as a deduction, accomplishing a reduction of the tax paid, any excess of the sale price over said book value of such securities shall be reflected as income and subject to the excise tax levied by this chapter. When in the opinion of state, federal or federal reserve bank examiners a debt is recoverable only in part and when a part of such debt is charged off by requirement of state, federal or federal reserve bank examiners, the Department of Revenue shall allow a deduction in an amount equal to the amount of such charge-off;

f. A reasonable allowance for the exhaustion, wear and tear of property used in the business, including a reasonable allowance for obsolescence. The basis for determining the amount of such depreciation deduction shall be the cost of such property, or, if acquired prior to October 15, 1935, the basis shall be the depreciated cost as of October 1, 1935;

g. The amount received as dividends from a corporation organized and existing under the laws of the State of Alabama and the amount received as dividends in liquidation paid from capital;

h. In the discretion of the Department of Revenue, in lieu of such deductions for losses or bad debts, a reasonable addition to reserves therefor and for extraordinary expenses;

i. In the case of savings and loan associations the amount paid out as dividends on the withdrawable shares thereof;

j. In computing the net income of credit unions for the purpose of the excise tax levied by this chapter, there shall, in addition to all other deductions allowed by law, be deducted the amount paid out as dividends on the withdrawable shares of such credit union; and

k. All financial institutions shall be allowed to carry back their net operating losses to apply as a deduction against prior income, and to deduct from succeeding years' income the excess loss, if any, that is not absorbed thereby. For purposes of this subdivision, the term net operating loss means the excess of allowable deductions over gross income. No net operating loss deduction (arising out of a net loss in an earlier or later year) shall be allowed in computing a net operating loss. Casualty losses and losses arising from theft, fraud and embezzlement, however, shall be deductible in computing the net operating loss. A net operating loss for a taxable year ending after the year 1952 may be carried back two years, then forward to the eight succeeding taxable years in chronological order; provided, that no part of the net operating loss which has been previously applied against income for one taxable year may be applied as a carryback or carryover to another taxable year. The net operating loss deduction allowed herein shall be the sum of the carrybacks and carryovers applicable to the taxable years. A successor financial institution shall be allowed to carry over and deduct from succeeding years' income, in the manner prescribed herein, the net operating loss of its predecessor. Refunds under the provisions of this subdivision shall be paid from the current year's receipts.

l. The amount of any aid or assistance, whether in the form of property, services or monies, provided to the State Industrial Development Authority pursuant to subsection (d) of Section 41-10-44.8 in order to induce an approved company to undertake a major project within the state.

(3) TAXABLE YEAR. A full period of 12 consecutive months constituting the fiscal year or calendar year of each financial institution ended last prior to April 1, 1935, and thereafter ended last prior to April 1 of each year in which such tax is to be assessed. In the case of any business hereby taxed conducted only during a fractional period of any year, a return shall be made as herein provided and the tax computed as herein provided, and such tax as assessed shall be an excise for the privilege of doing business in this state for such fractional year.

(4) STATE TAX YEAR. The calendar year.



Section 40-16-1.1 - Taxation of trust as financial institution.

(a) For purposes of this section, "trust" shall have the same meaning given to it in Section 40-18-1.

(b) Any trust which would be subject to tax under Chapter 18 but which also is a financial institution shall be taxed as a financial institution under this chapter, applying the applicable provisions of subsections (a), (b), (d), (e), (f), (h), and (i) of Section 40-18-25. Such a trust shall utilize the allocation and apportionment rules found in this chapter.

(c) If a person is treated as the owner of any portion of a trust pursuant to 26 U.S.C. §§ 671-679, relating to grantor trusts, and if such person is a financial institution, the person shall take into account the income, deductions, and credits of such trust as provided in 26 U.S.C. in computing its net income under this chapter. Such person also may deduct the administrative and other expenses of the portion of the trust which it is treated as owning.



Section 40-16-2 - Production credit associations taxable under chapter.

Production credit associations, incorporated pursuant to the provisions of the act of Congress known as the Farm Credit Act of 1933, are not foreign corporations, and any such association which may become taxable by the state shall be subject to the same taxation imposed upon national banks under the provisions of this chapter, and such associations shall be exempt from all other forms of income, privilege and license taxes imposed by the state.



Section 40-16-3 - Returns.

(a) Every financial institution, as in this chapter defined, shall within the first 15 days of April in each year, make and file with the Department of Revenue a return, signed under the penalties of perjury by its cashier, treasurer or other authorized officer or employee, if a corporation, or by a person or authorized employee in charge of the conduct of the business to be taxed if an individual, firm, association or other legal entity, in such form as may be prescribed by the Department of Revenue, giving such detailed information as the Department of Revenue may in its opinion require to determine the net income of such financial institution for the taxable year, by the net income of which said excise tax is to be measured.

(b) Qualified corporate groups, as in this chapter defined, shall have the option to file one excise tax return on a consolidated basis or to file separate returns. Qualified corporate groups electing to file one excise tax return on a consolidated basis shall be assessed a fee of $6,000 for the privilege of filing on a consolidated basis. Newly acquired corporations which have a potential separate return year as well as a consolidated year would have the option of filing a separate return including all of their income for that year or filing as part of the consolidated group for the entire taxable year. Newly created, controlled corporations would either file a separate return or as part of the consolidated return determined by the election of the corporate group for that year.

(c) In order for financial institution members of a controlled group to be eligible to elect to file on a consolidated basis, the members would have to meet the following two tests:

(1) OWNERSHIP TEST. Includable financial institutions will be connected through stock ownership with a common parent corporation, which financial institutions are includable corporations if:

a. Stock possessing at least 80 percent of the voting power of all classes of stock and at least 80 percent of each class of the nonvoting stock of each of the includable corporations (except the common parent corporation) is owned directly by one or more of the other includable corporations; and

b. The common parent owns directly stock possessing at least 80 percent of the voting power of all classes of stock and at least 80 percent of each class of the nonvoting stock of at least one of the other includable corporations.

(2) FILING TEST. In order to be eligible for this election, each member must be a financial institution as defined in Section 40-16-1 and be required to file an excise tax return.

(d) To the extent operating rules are required for the filing of a consolidated excise tax return, the consolidated return regulations of the Internal Revenue Code and the principles contained therein would be used as a guideline in the absence of clarifying regulations issued by the Department of Revenue.

(e) The Department of Revenue may make such reasonable rules and regulations as it may deem necessary to determine the businesses conducted and in the state which are subject to said excise tax and to determine the net income of such businesses by which said tax is to be measured; provided, that any financial institution conducting a business both within and without the State of Alabama and coming within the provisions of this chapter shall be required to make a report to the Department of Revenue showing the amount of its income received from the business conducted by it within the State of Alabama and the expenses incurred by it in the conduct of its business within the State of Alabama. Failure to file any such return on or before the due date thereof in the absence of extension of time in writing for the filing thereof granted by the Department of Revenue shall subject the financial institution so failing to a penalty of 15 percent of the amount of tax assessed, which amount shall be assessed and collected as a part of the tax, and a like penalty of $5 per day for each day's failure to file such return, which penalty shall be collected by civil action.



Section 40-16-4 - Levy; reporting of tax.

THIS SECTION WAS AMENDED BY ACT 2017-165 IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 20, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a)(1) Every such financial institution engaging in any of the following businesses:

(2) For purposes of the excise tax imposed by this chapter, any financial institution which has income from business activity that is taxable both within and without this state shall allocate and apportion its net income as provided in rules which shall be prescribed by the Department of Revenue, provided that such rules shall not conflict with any provision of this chapter and provided further that if such rules allocate and apportion the net income of the financial institution based, at least in part, on its property in the state, loans and credit card receivables shall be considered part of the financial institution's property in the state and shall be sourced to the state using the same sourcing methods as the department uses to allocate and apportion a financial institution's interest receipts from related loans and credit card receivables.

(3) The amount of the excise tax shall not be in excess of any limit fixed thereon by any present or future federal statute relating to the taxation of national banks by this state. Under no circumstances will any dividends paid from a financial institution to the common parent corporation of a controlled group of corporations, as defined in Section 40-16-3, be subject to excise tax.

(b) The excise tax provided in this chapter shall be reported in the form to be prescribed by the Department of Revenue. The amount shown to be due by the taxpayer's return shall constitute and create a prima facie liability for the amount on which taxes shall be paid. Where the Department of Revenue determines that the amount due is different from that shown by the taxpayer's return or where no return is filed, the department may determine the correct amount due pursuant to the procedures set forth in Chapter 2A of this title.

(c)(1) The Department of Revenue shall have 120 days from April 20, 2017 to promulgate rules consistent with this section. Such rules shall be promulgated in accordance with the Alabama Administrative Procedure Act and shall be effective for all tax years beginning on or after January 1, 2017.

(2) If, on or before December 31, 2030, the Alabama Department of Revenue certifies to the Legislature (1) that the applicable law in a majority of the states, including two states contiguous to Alabama, requires a financial institution to allocate and apportion its net income based at least in part on the institution's property in that state, and (2) that the related definition of property in each of those states excludes a financial institution's loans and credit card receivables, then the Alabama Department of Revenue shall promulgate a rule consistent with the applicable law in those states. Any rule promulgated in accordance with the foregoing sentence shall be promulgated in accordance with the Alabama Administrative Procedure Act and shall be effective for all tax years beginning on or after 120 days from the effective date of the rule.



Section 40-16-5 - When tax due; extension of time for payment.

The excise tax hereby levied and to be assessed shall be payable on or before April 15 of the current state tax year and on the same date of each state tax year thereafter for the privilege of engaging in such business within this state during the current state tax year of the corporation. If the financial institution has received a written extension of time to file the excise tax return from the department, then one half of the estimated tax due shall be payable on April 15 and the remaining one-half, plus interest, shall be payable when the return is filed. The Department of Revenue may, in its discretion, extend the time for the payment of the tax either by general extension to all taxpayers liable therefor or by special extension to a particular taxpayer.



Section 40-16-6 - Remittance and disposition of tax.

(a) The remittance of the excise tax required shall be made to the Department of Revenue at Montgomery, Alabama, with checks payable to the State Treasurer of Alabama.

(b) The proceeds of the excise tax herein imposed by this chapter shall be, without delay, deposited into the State Treasury to the credit of the Financial Institution Excise Tax Fund. The amount of money appropriated for each fiscal year by the Legislature to the Department of Revenue with which to pay the salaries, the cost of operation, and the management of the department shall be deducted, as a first charge, from the taxes collected pursuant to Section 40-16-4; provided, that the expenditure of money so appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41 and limited only to the amount appropriated with which to defray the expenses of operating the department for each fiscal year.

(c) The excess of the tax levied by this chapter computed using a rate of six and one-half percent and the tax computed using a rate of six percent shall be deposited in the General Fund. The balance of the tax collected, after the payment of refunds, pursuant to Section 40-16-4, shall, on September 1 in each year, be distributed as follows: On certificate of the Department of Revenue the Comptroller shall draw a warrant on the State Treasurer payable to the county treasurer of each of the counties in which the financial institutions are located for an amount equal to one fourth of the tax received from the institutions located in that county, after deducting the proportionate part of the expenses incurred in the administration of this chapter. On similar certificate the Comptroller shall draw a warrant on the State Treasurer in favor of the treasurer of each of the municipalities in which the financial institutions are located for an amount equal to one half of the tax received from the institutions located in those municipalities, after deducting the proportionate part of the expenses incurred in the administration of this chapter. The amount remaining in the Financial Institution Excise Tax Fund, after the payment of the expenses as heretofore in this chapter provided, and after the distribution to the counties and municipalities of their proportionate part of the tax, shall be deposited into the General Fund of the State of Alabama.

(d) Any financial institution which conducts its business in more than one municipality or in more than one county in this state shall, in making the return required by this chapter, report in detail the percentage of its total business in the state conducted in each municipality and in such county, and the portions of tax paid by each such financial institution due to be distributed to the municipality and county shall be distributed pro rata according to the percentage reported to the municipalities and counties where a business is conducted instead of solely to the one where the principal place of business of a financial institution is located in this state.

(e) A financial institution that does not maintain an office in Alabama, but is subject to the tax imposed by Section 40-16-4, is deemed not to be located in any particular county or municipality of the state. Any taxes collected from that institution, after payment of refunds, and after deduction for a proportionate part of the expense incurred in the administration of this chapter, shall be deposited into the State General Fund on or before September 1 of each year.

(f) No municipality or county within the state may levy or assess any excise tax for the privilege of engaging in a business in addition to that levied and distributed to it as herein provided, except license taxes. However, license taxes on banks shall not be levied in excess of those which may be legally levied pursuant to Section 11-51-130, provided however, that the license authorized by subdivisions (1) to (12), inclusive, of subsection (a) of Section 11-51-130 may be levied only by the municipality where the bank has its principal place of business.



Section 40-16-8 - Exemptions and credits.

All moneyed capital employed in the business the privilege of engaging in which is hereby taxed and the shares of all financial institutions, as in this chapter defined, shall be exempted from assessment and payment of ad valorem taxes, except the moneyed capital and shares of any business hereby taxed which fails to make and file the returns required by this chapter and to pay the tax levied by this chapter as and when in this chapter provided. The real estate owned by every such financial institution shall not be exempted. If any other tax other than the privilege tax levied by Article 2 of Chapter 14A, whether on property (other than ad valorem taxes on real estate), income, business or any element thereof, except license taxes not in excess of those heretofore legally levied and in effect, at any time after July 10, 1935, has been, or is at any time hereafter levied by this state or by any political subdivision of this state on any financial institution as in this chapter defined, the amount of such other tax due by such institution shall be credited on account of the tax payable pursuant to the provisions of this chapter.



Section 40-16-9 - Tax credits applied to state portion of tax liability.

Notwithstanding any other laws to the contrary, other than the tax credits allowed by Section 40-16-8, any law enacting or amending a tax credit allowed to a financial institution against the financial institution excise tax imposed by this chapter which becomes effective on or after January 1, 2016, shall be applied only to the state portion of the tax liability and shall not offset or reduce the financial institution excise tax distribution made to municipalities and counties pursuant to Section 40-16-6.

This section does not amend, repeal, or supersede any financial institution excise tax credit in effect on December 31, 2015.






Chapter 17 - GASOLINE AND OTHER MOTOR FUELS; LUBRICATING OILS.

Article 1 - Motor Fuel Tax.

Section 40-17-1 - Definitions.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-2 - Levied; credit or refund.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-5 - Tax to be paid and statement rendered monthly.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-6 - Monthly statement to be sworn to.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-7 - Adequate records to be maintained.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-8 - Forms for statements and reports; cost of enforcement.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-9 - Failure to make reports or keep records.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-13 - Disposition of proceeds of tax.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-14 - Application for license for purchase, sale, withdrawal, etc.; bond.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-18 - Rules and regulations.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-19 - Effect on provisions of Article 2 of this chapter.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-20 - Restraint of violators of article.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-22 - Unlawful to sell for use or to use motor fuel upon which tax not paid; penalties.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.






Article 2 - Gasoline Tax.

Division 1 - General Provisions.

Section 40-17-30 - Definitions.

Repealed by Act 2011-565, §45, p. 1084, effective October 1, 2012.



Section 40-17-31 - Levy and amount of tax; collection and distribution of proceeds.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-32 - By whom excise tax collected and paid over.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-33 - Report of sales and withdrawals.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-34 - Monthly statements to be sworn to.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-35 - Record of sales, withdrawals and distributions.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-36 - Report of address by distributor, refiner, storer, etc.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-37 - Penalty for failure to make reports or keep records.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-38 - Discount allowed to distributors, etc., licensed under Section 40-12-194.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-39 - Duty of Department of Revenue to enforce provisions.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-40 - Effect of acceptance of money on recovery of balance.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-43 - Department of Revenue to prescribe form of statements and reports.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-45 - Use of motor fuel upon which tax has not been paid.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-49 - Restraint of violators.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-50 - Cities and towns prohibited from levying new or additional tax on aviation fuel.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-51 - Municipalities and counties may provide that local tax be borne by consumer and paid to municipality or county but once.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-52 - Adjustment of taxes collected on sales across state line.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.






Division 2 - Distribution and Use of Proceeds.

Section 40-17-70 - Definitions.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-71 - Legislative intent.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-72 - Distribution of 45 percent of net tax proceeds.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-73 - Disposition of 55 percent of net tax proceeds.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-74 - Disposition of sums allocated and apportioned to counties.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-74.1 - Distribution of supplemental net tax.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-75 - Use of county portion to pay salaries of members of county governing bodies.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-76 - Payment of compensation of clerks of county governing bodies.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-77 - Effective date of census.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-78 - Use of net tax proceeds for highway purposes - Generally.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-79 - Use of net tax proceeds for highway purposes - Construction and maintenance of streets in municipalities.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-80 - Use of net tax proceeds for highway purposes - Construction and maintenance of highways and traffic control areas on school property.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-81 - State Treasurer to make allocations and distributions.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-82 - Preservation of prior pledges.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.






Division 3 - Refund on Gasoline Used for Agricultural Purposes.

Section 40-17-100 - "Gasoline used on the farm for agricultural purposes" defined.

This section was amended and renumbered as §40-17-300 by Act 2008-275, p. 402, §6, effective August 6, 2008.



Section 40-17-101 - Purpose of division.

This section was amended and renumbered as §40-17-300 by Act 2008-275, p. 402, §6, effective August 6, 2008.



Section 40-17-102 - Eligibility for refund; amount.

This section was amended and renumbered as §40-17-300 by Act 2008-275, p. 402, §6, effective August 6, 2008.



Section 40-17-103 - Filing and form of claim for refund.

This section was amended and renumbered as §40-17-300 by Act 2008-275, p. 402, §6, effective August 6, 2008.



Section 40-17-104 - Time for filing claim.

This section was amended and renumbered as §40-17-300 by Act 2008-275, p. 402, §6, effective August 6, 2008.



Section 40-17-105 - Payment of refund; appropriation.

This section was amended and renumbered as §40-17-300 by Act 2008-275, p. 402, §6, effective August 6, 2008.



Section 40-17-106 - Powers of Commissioner of Revenue.

This section was amended and renumbered as §40-17-300 by Act 2008-275, p. 402, §6, effective August 6, 2008.



Section 40-17-107 - Tractors owned by applicant to be assessed for ad valorem tax.

This section was amended and renumbered as §40-17-300 by Act 2008-275, p. 402, §6, effective August 6, 2008.



Section 40-17-108 - False or fraudulent claims.

This section was amended and renumbered as §40-17-300 by Act 2008-275, p. 402, §6, effective August 6, 2008.






Division 4 - Refund on Gasoline Used for Static Testing of Engines.

Section 40-17-120 - "Gasoline" defined.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-121 - Purpose of division.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-122 - Eligibility for refund; amount.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-124 - False or fraudulent claims.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-125 - Department of Revenue authorized to adopt, promulgate, and enforce reasonable rules and regulations.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.









Article 3 - Motor Carrier Fuel Tax.

Section 40-17-140 - Definitions.

For the purpose of this article, the following terms shall have the meanings respectively ascribed by this section:

(1) MOTOR VEHICLE. Any passenger vehicle that has seats for more than nine passengers in addition to the driver, or any road tractor, or any tractor truck, or any truck having more than two axles.

(2) MOTOR CARRIER. Every person, firm, or corporation who or which operates or causes to be operated on any highway in this state any motor vehicle, as defined herein, except any resident person, firm, or corporation owning or operating not more than one such motor vehicle for his own use and not for hire, and except any person, firm, or corporation the motor vehicles of which are operated or caused to be operated wholly within this state.

(3) OPERATIONS. Operations of all motor vehicles, whether loaded or empty, whether for compensation or not for compensation, and whether owned by or leased to the motor carrier who operates them or causes them to be operated.

(4) MOTOR FUEL. Gasoline, diesel fuel, and any other inflammable liquid or substance by whatever name it may be known and sold, the use of which is as a fuel for the propulsion of motor vehicles.

(5) COMMISSIONER. The Commissioner of the state Department of Revenue.

(6) GASOLINE TAX. The tax imposed by Article 2 of this chapter and by Article 6 of this chapter.

(7) DIESEL FUEL TAX. The tax imposed by Sections 40-17-1 through 40-17-20 and by Article 6 of this chapter.



Section 40-17-141 - Levy; amount of tax.

Every motor carrier shall pay an excise tax upon motor fuels used in its operations within this state at the same rate per gallon as shall be currently in effect for the classifications of fuels so used under applicable statutes levying the gasoline tax and diesel fuel tax, as such terms are defined in subdivisions (6) and (7) of Section 40-17-140.



Section 40-17-142 - Credit of payment of gasoline and motor fuel taxes.

(a) Every motor carrier subject to the tax hereby imposed shall be entitled to a credit on such tax equivalent to the rate per gallon of the applicable Alabama tax on motor fuel which is currently in effect on all motor fuel purchased by such motor carrier within this state for use in its operations either within or without this state and upon which the motor fuel tax has been paid by such motor carrier. Evidence of the payment of such taxes in such form as may be required by, or is satisfactory to, the commissioner shall be furnished by each such carrier claiming the credit herein allowed. When the amount of the credit herein provided to which any motor carrier is entitled for any quarter exceeds the amount of the tax hereby imposed for which the motor carrier is liable for the same quarter, such excess may under regulations of the commissioner be allowed as a credit on the tax hereby imposed for which such motor carrier would be otherwise liable for any of the three succeeding quarters; or upon application within three years from the end of any quarter, duly verified and presented, in accordance with regulations promulgated by the commissioner and supported by such evidence as may be satisfactory to the commissioner, such excess may be refunded if it shall appear that the applicant has paid to another state under a lawful requirement of such state a tax, similar in effect to the tax herein provided, on the use or consumption in such state of motor fuel purchased in Alabama to the extent of the rate of the rate per gallon of the applicable Alabama tax on motor fuel which is currently in effect.

(b) If the department shall deny a refund in the amount claimed by the applicant, the applicant may appeal such denial pursuant to the provisions provided in Chapter 2A of this title. Whenever any refund is ordered it shall be paid by warrant of the state Comptroller out of the same funds to which disbursed as provided in Section 40-17-146, and there is hereby appropriated out of said funds so much thereof as may be necessary to make refunds from time to time.



Section 40-17-144 - Penalty for false statements.

Any person who willfully and knowingly makes a false statement orally or in writing or in the form of a receipt for the sale of motor fuel, for the purpose of obtaining or attempting to obtain or to assist any other person, partnership or corporation to obtain or attempt to obtain a credit or refund or reduction of liability for taxes under this article, shall be guilty of a misdemeanor.



Section 40-17-145 - Payment of tax.

The tax hereby imposed shall be paid by each motor carrier quarterly to the commissioner on or before the last day of April, July, October, and January of each year and calculated upon the amount of motor fuel used in its operations within this state by each such motor carrier during the quarter ending with the last day of the preceding month.



Section 40-17-146 - Disposition of proceeds of tax; appropriations.

The proceeds of the tax hereby imposed shall be disbursed as follows: That portion thereof that is attributable to the use of motor fuel subject to the gasoline tax shall be disbursed in the manner provided by law for the disbursement of the proceeds of the gasoline tax; and that portion thereof that is attributable to the use of motor fuel subject to the diesel fuel tax shall be disbursed in the manner provided by law for the disbursement of the proceeds of the diesel fuel tax.

The cost of administering and enforcing this article for each fiscal year shall be paid to the state Department of Revenue, to be allotted and budgeted under Article 4 of Chapter 4 of Title 41, in addition to the regular appropriation to such department.



Section 40-17-147 - How amount of motor fuel used in state ascertained.

The amount of motor fuel used in the operations of any motor carrier within this state shall be such proportion of the total amount of such motor fuel used in its entire operations within and without this state as the total number of miles traveled within this state bears to the total number of miles traveled within and without this state.



Section 40-17-148 - Reports of motor carrier.

Every motor carrier subject to the tax imposed by this article shall, on or before the last day of April, July, October, and January of every year, make to the commissioner such reports of its operations during the quarter ending the last day of the preceding month as the commissioner may require and such other reports from time to time as the commissioner may deem necessary.



Section 40-17-150 - Annual identification markers.

(a) The commissioner shall provide by regulation for the issuance of an annual identification marker for every Alabama IFTA-based carriers' qualified vehicles and the qualified vehicles from non-IFTA-member jurisdictions, as defined in Article 9 of Chapter 17 of this title, for a fee based on administrative costs of administering the agreements pursuant to Article 9 of Chapter 17 of this title. The identification marker shall be in the form and of the size as the commissioner may prescribe.

(b) The identification marker shall be attached or affixed to the vehicle in the place and manner prescribed by the commissioner so that the same is clearly displayed at all times.

(c) The identification markers herein provided for shall be issued on an annual basis as of January 1 each year and shall be valid through the next succeeding December 31.

(d) All identification markers issued by the commissioner shall remain the property of the state.

(e) For tour buses, as defined in subdivision (10) of Section 40-19-1, the fee levied by this section (fuel identification marker fee or trip permit fee) and the motor carrier registration fee levied pursuant to paragraph a. of subdivision (5) of Section 37-3-32 shall be paid by a single payment which may be paid by check, money order, or other means as may be provided by regulation and shall be submitted to the Department of Tourism and Travel payable to the Department of Revenue.

(f) The proceeds from the issuance of the identification marker fees collected shall accrue to the credit of, and be deposited in, the Public Road and Bridge Fund.

(g) It shall be a violation of this article for a motor carrier to operate or cause to be operated in this state any motor vehicle as defined herein unless the motor vehicle displays the required identification marker in the manner designated by the commissioner; provided, that the commissioner by regulation may exempt from the requirement for displaying the identification marker such motor vehicles as urban and public transit motor vehicles or others if in his discretion they are clearly identifiable and the effective enforcement of this article will not suffer thereby.

(h) In addition, the Commissioner of Revenue may authorize the operation of a motor vehicle without the identification marker required by issuing a trip permit, valid for not exceeding seven days, for a fee to be set by regulation based on administrative costs of administering the agreements pursuant to Article 9 of Chapter 17 of this title payable in advance. Trip permits are to be obtained by motor carriers having only occasional or infrequent trips into and through the state. To be valid a trip permit must be supported by a valid invoice of current date showing that sufficient tax-paid fuel was purchased in the state to propel the vehicle for the number of miles it traveled over the highways of the state.

(i) In order for the department to have sufficient time in which to prepare the identification markers for transmittal to the motor carrier, every motor carrier subject to this article shall, between the dates of October 1 and November 15 of each year, furnish to the Department of Revenue an application, listing all motor vehicles operated by the motor carrier and for which an identification marker is required, giving for each vehicle the make, serial number, and type fuel used. The application shall be accompanied by a remittance in an amount sufficient to cover the fee or fees herein provided for.

(j) Motor carriers acquiring additional motor vehicles after the date of November 15 of each year must obtain an identification marker for each motor vehicle before operating the motor vehicle over the streets and highways of this state.



Section 40-17-152 - Authority of commissioner to adopt rules and regulations.

The commissioner is hereby authorized to adopt, promulgate, and enforce reasonable rules and regulations as herein before provided for and such other reasonable rules and regulations relating to the administration and enforcement of the provisions of this article, not in conflict with the specific provisions hereof, as he may deem advisable.



Section 40-17-153 - Exemptions from article.

Nothing in this article shall apply to any motor vehicle owned and operated by any department, board, bureau, commission, or taxing area or other agency of the federal government or of the State of Alabama or any political subdivision thereof, nor shall the provisions of this article apply to any school bus operated by the State of Alabama, any political subdivision thereof, or any private or privately operated school or schools.



Section 40-17-154 - Article cumulative.

The taxes imposed on motor carriers by this article are in addition to any taxes of whatever character imposed on such motor carriers by any other provision of law.



Section 40-17-155 - Penalties.

Failure to comply with any provisions of this article, including failure to pay the tax, to file the required reports, to keep the required books and records or to comply with any rule or regulation issued by the Commissioner of Revenue pursuant to the provisions of this article shall be deemed a violation of the article, and each such failure or violation shall constitute a Class B misdemeanor; and, upon conviction, any person who violates the article shall be punishable as provided by law. Each such violation shall constitute a separate offense.






Article 3A - Liquefied Petroleum Gas Fuel Tax.

Section 40-17-160 - Flat fee on vehicles using liquefied petroleum gas or natural gas as fuel.

THIS SECTION WAS AMENDED BY ACT 2017-229 IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

In lieu of an excise tax on liquefied petroleum gas and natural gas used to propel motor vehicles over the highways of this state, there is hereby levied an annual flat fee on the following classes of vehicles which require a motor vehicle license using liquefied petroleum gas or natural gas as fuel. For all other purposes other than the excise tax, the terms "liquefied petroleum gas" and "natural gas" shall be included with the term gasoline as defined in Section 40-17-30:

Class 1. Passenger automobiles, vans, and trucks and pickups under one ton.....................$75.00

Class 2. Recreational vehicles and vans and trucks one ton or over but with a rear axle carrying capacity of less than 14,000 pounds.......$85.00

Class 3. Bobtail trucks and equivalent vehicles to be defined as any other vehicle having the capacity of carrying a loaded rear axle weight of 14,000 pounds or more.......$150.00

Class 4. Tractor/trailer units..............................................................$175.00



Section 40-17-161 - Annual decal from Liquefied Petroleum Gas Board; reduced fee for certain vehicles; ten-day application period after conversion; display of decals; penalties.

THIS SECTION WAS AMENDED BY ACT 2017-229 IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

(a) Every person owning and/or operating such vehicles shall make application for and obtain an annual decal from the Liquefied Petroleum Gas Board which shall serve as an identification marker that the flat fee has been paid. Each decal issued by the Liquefied Petroleum Gas Board shall not exceed a cost of five dollars ($5). The decal shall be in such form and of such size as the Liquefied Petroleum Gas Board shall prescribe. Such decal shall be attached or affixed to the vehicle in the place and manner prescribed by the Liquefied Petroleum Gas Board. The decals provided for in this chapter shall be issued for a term that shall begin at April 1 of each year and expire on March 31 of the following year. If any passenger automobile or truck is acquired, liquefied petroleum gas or natural gas system installed or vehicle put in operation after September 30 the fee shall be one-half the flat fee stated in Section 40-17-160, or after December 31, the fee shall be one-fourth of the flat fee stated in Section 40-17-160. Owners of all newly converted vehicles must apply for the required decal as provided for in Section 40-17-160 within 10 days of the completion date in which the liquefied petroleum or natural gas system was installed on the vehicle. Failure to submit an application within the 10-day period requires the payment of penalties as prescribed by Section 40-17-164.

(b) In order to easily identify vehicles using liquefied petroleum gas as a motor fuel to police, fire and rescue members, a decal reading "Powered by Liquefied Petroleum Gas" shall be prominently displayed on the rear of any vehicle using liquefied petroleum gas as a motor fuel. The decal colors shall be blue with a white background with the letters no smaller than one inch in size. Provided, however, that such decal shall not be required on liquefied petroleum gas bobtail delivery units.

(c) The board administrator and the board inspectors shall have the power and authority to issue a uniform nontraffic citation to any person violating the provisions of this section. For the purpose of enforcing this section, there shall be prima facie evidence that a connected, operational liquefied petroleum gas carburetion system, which is part of a dual or switchable gasoline-liquefied petroleum gas system, has been in use, if there is liquefied petroleum gas in the liquefied petroleum gas tank. Any violation of the provisions of this section shall constitute a Class B misdemeanor as defined in Title 13A, and shall be punished as provided by law.



Section 40-17-162 - Remittance of flat fee and cost of decal; disposition of proceeds.

Every person required to make application for and receive a decal under this chapter shall at the time of making said application remit to the Liquefied Petroleum Gas Board the total amount of the flat fee due plus the cost of the decal issued. The proceeds of the flat fee shall be deposited by the Liquefied Petroleum Gas Board in the State Treasury to the credit of the Public Road and Bridge Fund. The proceeds of the decal issuance fee shall be deposited in the State Treasury to the credit of the Liquefied Petroleum Gas Board Fund. Any administration costs relating to such decals shall be paid by the Liquefied Petroleum Gas Board from such fees collected. Said costs are hereby appropriated from the Liquefied Petroleum Gas Board Fund.



Section 40-17-163 - Rules and regulations.

The Liquefied Petroleum Gas Board is authorized to promulgate any rules and regulations necessary to carry out the provisions of this chapter.



Section 40-17-164 - Penalty for failure to timely obtain decal; disposition of penalty.

Any person who fails to obtain a current decal within 30 days of the date the decal is required as provided in this chapter, shall be liable for a penalty of 20 percent of the fee in addition to the fee. The penalty shall be paid at the same time and in the same manner as the flat fee; and such penalty shall be deposited by the Liquefied Petroleum Gas Board in the State Treasury, to the credit of the Liquefied Petroleum Gas Board Fund.



Section 40-17-165 - Tax on out-of-state vehicles; remittance; purchase of decals for out-of-state vehicles.

THIS SECTION WAS AMENDED BY ACT 2017-229 IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

If an out-of-state vehicle comes to a propane or natural gas dealer or supplier in the State of Alabama to purchase fuel, the dealer must collect in lieu of any fees levied by this chapter an amount equal to the current Alabama motor fuel tax in effect as prescribed by Section 40-17-325, and remit these funds to the Alabama LP-Gas Board before the 20th of the following month after the date of the sale. Decals for out-of-state vehicles can be purchased with decal fees and issuance fees to be paid as prescribed by Sections 40-17-160 and 40-17-161.



Section 40-17-166 - Exemption of certain vehicles from excise tax.

Any vehicles of the classes described in Section 40-17-160 owned by the state, county, or any incorporated municipality or agency, or instrumentality thereof, or any vehicle not requiring a license plate or motor vehicle license, including but not limited to forklift trucks and agricultural vehicles, shall be exempt from any excise tax levied by the provisions of this chapter.



Section 40-17-167 - Decal requirement suspended.

THIS SECTION WAS AMENDED BY ACT 2016-468 IN THE 2016 FIRST SPECIAL SESSION, EFFECTIVE SEPTEMBER 6, 2016. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

(a) The Legislature of Alabama makes the following findings and statements:

(1) The reduction of the dependence on foreign oil is necessary to reserve and protect our national security.

(2) Reliable and affordable energy is of great importance to all sectors of Alabama's economy.

(3) Long-term sustainability of energy supply and efficient and effective distribution of energy is becoming increasingly important to Alabama's population growth and economic expansion.

(4) The future energy needs of the state also present opportunities to diversify the state's energy supply and provide new opportunities for Alabama-based clean energy technologies.

(5) The use of existing technology and development of new technologies including compressed and liquefied natural gas should be encouraged as a way of producing energy with reduced emissions.

(b) The Legislature recognizes that it is in the best interest of its citizens to remove existing barriers to implementing natural gas distribution for motor vehicles until such time as a comprehensive approach is established for regulating and taxing natural gas for motor vehicles. This includes temporarily eliminating the decals and associated fees that are currently required of owners or operators of motor vehicles using compressed and liquefied natural gas, as well as temporarily suspending any motor fuel excise taxes due on compressed or liquefied natural gas used as fuel for vehicles.

(c)(1) The requirement to obtain a decal from the Liquefied Petroleum Gas Board, as well as the requirement to collect the motor fuel tax as prescribed in this article, are hereby suspended from April 9, 2014, until October 1, 2016.

(2) In the event that no comprehensive approach for regulating and taxing natural gas used as fuel for motor vehicles has been established by October 1, 2016, beginning on that date each 5.66 pounds of compressed natural gas that is taxable as motor fuel shall be taxed as one gallon of gasoline, and each 6.06 pounds of liquefied natural gas that is taxable as motor fuel shall be taxed as one gallon of diesel fuel. Provided, however, that if the National Conference for Weights and Measures establishes standards for converting compressed natural gas to a gallon of gasoline and for converting liquefied natural gas to a gallon of diesel fuel, such standard conversions shall be used.

(3) Compressed natural gas and liquefied natural gas may be sold in gallon equivalents as established in subdivision (2) until October 1, 2016. In the event that no comprehensive approach for regulating and taxing natural gas used as fuel for motor vehicles has been established at that time, compressed natural gas and liquefied natural gas shall be sold in gallon equivalents as established in subdivision (2).

(4) This section shall not apply to the remainder of this article.






Article 3B - Compressed Natural Gas and Liquified Natural Gas Standardized Collection and Enforcement System

Section 40-17-168 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Legislature declares that the intent of this article is to establish an efficient, standardized motor fuel tax collection and enforcement system for the collection of the excise tax on compressed natural gas and liquefied natural gas.



Section 40-17-168.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

For the purposes of this article, the following terms shall have the following meanings:

(1) COMMISSIONER. The Commissioner of the Department of Revenue.

(2) COMPRESSED NATURAL GAS or CNG. Natural gas compressed to a pressure at or above 200-248 bar (i.e., 2900-3600 pounds per square inch) and stored in high-pressure containers and used as a fuel for natural gas-powered vehicles.

(3) DEPARTMENT. The Department of Revenue.

(4) DIESEL GALLON EQUIVALENT or DGE or DIESEL-EQUIVALENT GALLON or DEG. The amount of alternative fuel it takes to equal the energy content of one liquid gallon of diesel fuel. The term is a measure for consumers to compare the energy content of competing fuels against diesel fuel and is 6.059 pounds of liquefied natural gas for one gallon of diesel fuel unless the National Conference for Weights and Measures establishes standards for converting liquefied natural gas to a gallon of diesel fuel at which time such standard conversion shall be used.

(5) FLEET PRODUCER OF CNG/LNG. Any person, entity, or business producing CNG or LNG for use in one or more vehicles designed to be operated on the public roads and highways that are owned and operated as a unit for commercial purposes.

(6) GASOLINE GALLON EQUIVALENT or GGE or GASOLINE-EQUIVALENT GALLON or GEG. The amount of alternative fuel it takes to equal the energy content of one liquid gallon of gasoline. The term is a measure for consumers to compare the energy content of competing fuels against gasoline and is 5.66 pounds of compressed natural gas or 126.67 cubic feet for one gallon of gasoline unless the National Conference for Weights and Measures establishes standards for converting compressed natural gas to a gallon of gasoline at which time such standard conversion shall be used.

(7) LIQUEFIED NATURAL GAS or LNG. Natural gas that has been liquefied by reducing its temperature to -260 degrees Fahrenheit at atmospheric pressure.

(8) NATURAL GAS. A gaseous mixture of hydrocarbon compounds, the primary one being methane.

(9) PERSONAL PRODUCER OF CNG. Any individual producing and using CNG as a fuel in a personal vehicle used for noncommercial purposes.

(10) PUBLIC SELLER OF CNG/LNG. Any person operating a service station or other retail outlet engaged in the selling of CNG or LNG to the ultimate consumer for use in a vehicle designed to be operated on public roads and highways.



Section 40-17-168.2 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) There is hereby levied a reduced rate excise tax on compressed natural gas (CNG) and liquefied natural gas (LNG) in an amount of $.08 per GGE or DGE effective October 1, 2018. Effective October 1, 2023, the reduced rate excise tax on compressed natural gas (CNG) and liquefied natural gas (LNG) will increase to $.13 per GGE or DGE. Effective October 1, 2028, the excise tax on compressed natural gas (CNG) will increase to the gasoline excise tax rate as prescribed by subsection (a)(1) of Section 40-17-325 per gasoline gallon equivalent (GGE) and the excise tax on liquefied natural gas (LNG) will increase to the diesel fuel excise tax rate as prescribed by subsection (a)(2) of Section 40-17-325 per diesel gallon equivalent(DGE). Effective October 1, 2028, in the event that an additional gasoline excise tax, which is not referenced in subsection (a)(1) of Section 40-17-325, is levied, the excise tax on compressed natural gas (CNG) will be calculated using the combined gasoline excise tax rates for compressed natural gas (CNG) per gasoline gallon equivalent (GGE). In the event that an additional diesel fuel excise tax, which is not referenced in subsection (a)(2) of Section 40-17-325, is levied, the excise tax on liquefied natural gas (LNG) will be calculated using the combined diesel fuel excise tax rates for liquefied natural gas (LNG) per diesel gallon equivalent (DGE).

(1) Every public seller must collect and pay over to the department an excise tax in an amount equal to the excise tax in effect as prescribed by this subsection per GGE on compressed natural gas or per DGE on liquefied natural gas upon the sale of the compressed natural gas or liquefied natural gas for use in a vehicle designed to be operated on the public roads and highways.

(2) Fleet producers of compressed natural gas or liquefied natural gas shall remit to the department an excise tax in an amount equal to the excise tax in effect as prescribed by this subsection per GGE on compressed natural gas or per DGE on liquefied natural gas withdrawn for use in a vehicle designed to be operated on the public roads and highways.

(b)(1) Personal producers of compressed natural gas who installed a system to compress natural gas, prior to January 1, 2019, that will be used to fuel a motor vehicle must submit an application fee, based upon the number of CNG powered vehicles, to the department no later than January 20, 2019. Beginning January 1, 2019, each personal producer of compressed natural gas must submit an application with the applicable fee per CNG vehicle to the department within 20 calendar days from the completed date of installation of a new system to compress natural gas that will be used to fuel a motor vehicle.

(2) There is hereby levied an annual application fee of one hundred ($100) per vehicle for all personal producers of compressed natural gas in lieu of the excise tax levied in subsection (a). The annual application fee is due January 20 of each calendar year beginning with January 1, 2019, and each calendar year thereafter. If a CNG vehicle is purchased, by the personal producer who has installed a system to compress natural gas, after January 1 in any calendar year, the application fee is due to the department within 20 calendar days following purchase or acquisition of the CNG powered vehicle. If any vehicle is acquired, natural gas system installed, or vehicle put in operation after June 30 the fee shall be one-half the flat fee stated in this section, or after September 30, the fee shall be one-fourth of the flat fee stated in this section. The personal producer must include the vehicle identification number of each vehicle that is powered by compressed natural gas, the purchase date of the CNG vehicle, date of installation of system, and any other documentation the department deems necessary on the annual application. The annual fee shall not apply to a fleet producer. A bond will not be required for a personal producer of compressed natural gas who files the annual application fee. A refund will not be granted to the personal producer if the vehicle is sold during the calendar year. The personal producer is required to notify the department within 20 calendar days if he or she ceases to be a personal producer of compressed natural gas for use in a vehicle.

(3) Failure to submit an application and required fee shall subject the personal producer to a penalty of not greater than five hundred dollars ($500) per vehicle.

(c) If the motor fuel excise tax is collected by the public seller or fleet producer of CNG or LNG or the annual application fee is remitted by the personal producer for compressed natural gas, the compressed natural gas or liquefied natural gas shall not be subject to sales or use tax levied by this state.



Section 40-17-168.3 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Each application for a license under this article must be made upon a form prescribed by the commissioner and furnished by the department.



Section 40-17-168.4 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Each person engaged in business in this state as a public seller of CNG/LNG or a fleet producer of CNG/LNG shall first obtain a public seller of CNG/LNG or a fleet producer of CNG/LNG license. The application fee for a public seller of CNG/LNG or a fleet producer of CNG/LNG license is fifty dollars ($50). Only one license is necessary for multiple locations; however, the public seller of CNG/LNG or a fleet producer of CNG/LNG must remit a twenty-five dollar ($25) registration fee for each additional location in existence or upon establishing or acquiring a new location.



Section 40-17-168.5 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Upon approval of the application by the department, the applicant must file with the department a surety bond. The bond amount for an applicant for a license as a public seller of CNG/LNG or a fleet producer of CNG/LNG shall be a minimum of twenty-five thousand dollars ($25,000) or in the approximate amount of twice the average monthly tax liability, whichever is greater.

(b) The department shall review the bond amounts every five years beginning January 2023 to ensure that each public seller of CNG/LNG and each fleet producer of CNG/LNG has posted a surety bond sufficient to cover twice the average monthly tax liability as referenced in subdivision (a). Based upon this review or at any time that the department determines that the bond amount is insufficient to cover twice the average monthly tax liability, the commissioner may require an additional surety bond from any licensee under one or more of the following circumstances:

(1) The commissioner determines that the surety on an existing bond is unsatisfactory.

(2) A surety notifies the department that it intends to cancel a bond as provided in subsection (d).

(3) The commissioner, after reviewing the payment history of the licensee, determines that the existing bond of the licensee is insufficient in an amount to insure the prompt payment of all excise taxes that are due or may become due to the state by the licensee upon the sale or withdrawal of compressed natural gas or liquefied natural gas. However, in no case shall a new or additional bond be more than two months of average excise tax owed by the licensee.

(c)(1) The department shall notify a licensee at his or her last known address by first class U.S. mail or, at the option of the department, certified mail, return receipt requested, that it is requiring such new or additional bond for any reason as provided above, and the licensee, within 30 days from the date the notice is mailed by the department, shall do either of the following:

a. File the new or additional bond as requested by the department.

b. File a notice of appeal with the Alabama Tax Tribunal as allowed in Chapter 2A.

(2) The department may immediately cancel the licensee's license upon the expiration of the 30-day period set out above if the licensee fails to either provide the new or additional bond requested by the department or timely appeal to the Alabama Tax Tribunal.

(d)(1) Any surety on an existing bond furnished by a licensee may notify the department in writing of its intent to cancel the bond. The department shall immediately notify the licensee of the intent of the surety to cancel the surety bond, and the licensee shall have 30 days from the date the notice is mailed by the department to provide a sufficient replacement bond as requested by the department.

(2) The department may immediately cancel the licensee's license upon expiration of the 30-day period set out above if the licensee fails to either provide a new replacement bond as requested by the department or appeal the proposed revocation to the Alabama Tax Tribunal within the 30 days as allowed by Chapter 2A.

(3) The surety requesting to be released shall remain liable for any liability already accrued or which shall accrue during the 30-day period set out above, but shall not be responsible for any liability which accrues after the 30-day period.

(e) A surety providing a bond must be authorized to engage in business within this state. The surety bonds are conditioned upon faithful compliance with this article, including the filing of returns and the payment of all tax prescribed herein. The surety bonds shall be approved by the commissioner as to sufficiency and form, and shall indemnify the state against any loss arising from the failure of the licensee to pay, for any cause, the motor fuel excise tax levied by this article.

(f) A personal producer of CNG is not required to post a bond.



Section 40-17-168.6 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The department may refuse to issue a license under this article if the applicant or a principal of the applicant has done any of the following:

(1) Had a compressed natural gas or liquefied natural gas license or registration issued by this state or another state cancelled for cause.

(2) Been convicted of any offense involving fraud or misrepresentation.

(3) Been convicted of any other offense that indicates that the applicant may not comply with this article if issued a license.

(b) The department may also refuse to issue a license if the applicant is in arrears to the state for any taxes or for other good cause shown.

(c) Any refusal by the department under this section to issue a license may be appealed to the Alabama Tax Tribunal under Chapter 2A.



Section 40-17-168.7 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Upon approval of the required bond, the department shall issue the license to the applicant. The license is not transferable and remains in effect until surrendered or cancelled.



Section 40-17-168.8 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) A licensee who discontinues in its entirety the business for which a license was authorized by this article shall notify the department in writing at least 10 days prior to the time the discontinuance, sale, or transfer takes effect and shall surrender the license to the department. The notice shall state the effective date of the discontinuance and, if the licensee has transferred the business or otherwise relinquished control to another person by sale or other means, the date of the sale or transfer and the name and address of the person to whom the business is transferred or relinquished. The notice shall also include any other information required by the department.

(b) All taxes for which the licensee is liable under this article but are not yet payable shall be due on the date of the discontinuance. If the licensee has transferred the business to another person and does not give the notice required herein, the person to whom the business was transferred is jointly and severally liable for the amount of any tax owed by the licensee to this state on the date the business was transferred. The liability of the person to whom the business was transferred may not exceed the value of the property and business acquired from the licensee.



Section 40-17-168.9 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) In accordance with Chapter 2A, the department may cancel any license required under this article, upon written notice sent to the licensee's last known address as it appears in the department's files, for any of the following reasons:

(1) Filing by the licensee of a false report of the data or information required by this article.

(2) Failure, refusal, or neglect of the licensee to file a report or to provide any information required by this article.

(3) Failure of the licensee to pay the full amount of all excise taxes due or to pay any penalties or interest due.

(4) Failure of the licensee to keep accurate records of the quantities of compressed natural gas or liquefied natural gas produced, sold, or used in Alabama.

(5) Failure to file a new or additional surety bond upon request of the department pursuant to this article.

(6) Conviction of the licensee or a principal of the licensee for any act prohibited under this article.

(7) Failure, refusal, or neglect of a licensee to comply with any other provision of this article or any rule promulgated pursuant to this article.

(8) Having a compressed natural gas or liquefied natural gas license or registration issued by another state cancelled for cause.

(9) Change in the ownership or control of the licensee.

(b) The license can be cancelled upon the written request of the licensee.



Section 40-17-168.10 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) A licensed public seller of compressed natural gas or liquefied natural gas or the licensed fleet producer of compressed natural gas or liquefied natural gas may deduct the number of gallons of compressed natural gas or liquefied natural gas sold or disbursed to the following entities provided that the exempt entity has a valid exempt entity license issued in accordance with subsection (j) of Section 40-17-332:

(1) The United States government or any agency thereof.

(2) Any county governing body in this state.

(3) The governing body of any incorporated municipality in this state.

(4) City and county boards of education in this state.

(5) The Alabama Institute for Deaf and Blind, the Department of Youth Services school district, and private and church school systems, as defined in Section 16-28-1, which offer essentially the same curriculum as offered in grades K-12 in the public schools of this state.

(b) The exempt entity is not entitled to apply for a refund for any excise tax paid to the licensed public seller or licensed fleet producer. The licensed public seller or licensed fleet producer must take the deduction for all gallons of compressed natural gas or liquefied natural gas sold to the licensed exempt entity on the monthly tax return. The licensed exempt entity must provide the licensed public seller or licensed fleet producer with its exempt entity number prior to the purchase. If the licensed exempt entity is not subject to the excise tax levied under this article on compressed natural gas or liquefied natural gas, the licensed exempt entity will not be subject to the state inspection fee levied under Section 8-17-87.



Section 40-17-168.11 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Each licensed public seller or licensed fleet producer shall file the monthly return required herein, in a format prescribed by the commissioner, on or before the 20th day of each calendar month for the preceding month.

(b) The tax levied by this article shall be paid to the department by each taxpayer on or before the 20th day of each calendar month for the preceding month and shall be accompanied by any required returns. The department may require all or certain taxpayers to file tax returns and payments electronically.

(c) If the returns or payments are not timely submitted, the taxpayer shall be subject to penalties in accordance with Chapter 2A of this title and interest in accordance with Chapter 1 of this title.



Section 40-17-168.12 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Each return required to be filed under this article shall be on forms and by means prescribed by the commissioner and furnished by the department and shall contain any information the department considers necessary for the enforcement of this article.

(b) The report must contain all of the following information:

(1) A total of all monthly disbursements of compressed natural gas or liquefied natural gas, or both, made by the public seller or fleet producer for use in a motor vehicle for each location.

(2) A total of all monthly disbursements of compressed natural gas or liquefied natural gas to licensed exempt entities.

(3) The name and exempt entity license number of any exempt agency electing to be licensed under Section 40-17-332.

(c) The department may require the reporting of other information it considers reasonably necessary to the enforcement of this article.

(d) If the public seller or fleet producer has multiple locations, the public seller or fleet producer should file one monthly return for all locations in Alabama.



Section 40-17-168.13 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

All tax payments due to this state that are received by a licensed public seller or a licensed fleet producer shall be held by the licensed public seller or the licensed fleet producer as trustee in trust for this state, and the licensed public seller or licensed fleet producer has a fiduciary duty to remit to the department the amount of tax received. A licensed public seller or licensed fleet producer is liable for the taxes paid to it or accrued at the time of the sale.



Section 40-17-168.14 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Each person required to be licensed under this article shall keep and maintain records of all purchases of natural gas, all sales or disbursement records, and other pertinent records and papers required by the department for the reasonable administration of this article for a period of no less than three years.



Section 40-17-168.15 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

All excise taxes and fees collected under this article, less refunds and administrative fees for costs of collection, shall be paid into the State Treasury and distributed in accordance with Section 40-17-361(a).



Section 40-17-168.16 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Each person who engages in any business activity for which a license is required by this article without having first obtained and subsequently retained a valid license shall be subject to the following civil penalties:

(1) Ten thousand dollars ($10,000) for the first violation.

(2) For each subsequent violation, the amount shall be increased by the sum of the current violation plus prior violations.

(b) Civil penalties prescribed under this section shall be assessed, collected, and paid in the same manner as the compressed natural gas or liquefied natural gas tax.



Section 40-17-168.17 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Any person who willfully does any of the following is guilty of a Class A misdemeanor, but shall be fined not less than five thousand dollars ($5,000) nor more than twenty-five thousand dollars ($25,000):

(1) Fails to obtain a license as required by this article prior to engaging in an activity for which a license is required.

(2) Fails to pay to this state no more than 30 days after the date the tax is due the tax levied by this article.

(3) Makes a false statement on an application, return, ticket, invoice, statement, or any other document required under this article.

(4) Fails to file no more than 30 days after it is due any return required by this article.

(5) Fails to maintain any record required by this article.

(6) Makes a false statement in an application for a refund.

(7) Fails to make required disclosure of the correct amount of compressed natural gas or liquefied natural gas sold or used in this state.

(8) Dispenses into the supply tank of a motor vehicle any compressed natural gas or liquefied natural gas on which tax levied by this article has not been paid.

(b) Any person who willfully does any of the following with the intent to either evade or circumvent the tax levied by this article or assists any other person in efforts to evade or circumvent the tax shall be guilty of a Class C felony, but shall be fined not less than twenty-five thousand dollars ($25,000) nor more than fifty thousand dollars ($50,000):

(1) Fails to pay compressed natural gas or liquefied natural gas taxes and diverts the tax proceeds for other purposes.

(2) As a licensee or the agent or representative of a licensee, converts or attempts to convert compressed natural gas or liquefied natural gas tax proceeds for the use of the licensee or the licensee's agent or representative, with the intent to defraud the state.

(3) Collects compressed natural gas or liquefied natural gas taxes when not authorized or licensed by the department to do so.

(4) Conspires with any other person or persons to engage in an act, plan, or scheme to defraud this state of compressed natural gas or liquefied natural gas tax proceeds.

(5) Fails to remit to the department any tax levied pursuant to this article if the person has added, or represented that he or she has added, the tax to the sales price for the compressed natural gas or liquefied natural gas and has collected the amount of the tax.

(c) Each offense under this section is subject to a separate criminal penalty.



Section 40-17-168.18 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

There is appropriated from the Road and Bridge Fund to the Department of Revenue, for the fiscal year ending September 30, 2018, the department’s actual cost to implement and administer this article. Every year thereafter as a first charge against the revenues collected under this article, an amount of revenue is hereby appropriated to the Department of Revenue to offset its actual costs in the administration of this article. Such appropriations shall be in addition to any other appropriation.



Section 40-17-168-19 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

§40-17-168.19.

The commissioner may adopt rules necessary to effectuate the reporting, collection, administration, and enforcement of the taxes imposed under this article. The commissioner shall prescribe the forms or format for reporting the information required in this article.






Article 4 - Oils, Greases or Substitutes.

Section 40-17-170 - Definitions.

For the purpose of this article, the following terms shall have the meanings respectively ascribed by this section:

(1) LUBRICATING OIL. Any devices or substitutes therefor, commonly used in lubricating or oiling engines, bearings, journals, axles, hubs, and other parts of machinery; provided, that nothing contained in this article shall be held to apply to those products known commercially as "kerosene oil," "fuel oil," or "crude oil."

(2) PERSON. Persons, corporations, copartnerships, companies, agencies, or associations, singular or plural.

(3) DISTRIBUTOR. Any person or manufacturer who engages in the selling of lubricating oil in this state by wholesale domestic trade, but shall not apply to any transaction by such distributor in interstate commerce.

(4) RETAIL DEALER. Any person herein defined as distributor who is also engaged in the selling of lubricating oils in this state at any place in this state in broken quantities.

(5) STORER. Any person who ships, causes to be shipped or brings into this state, or manufactures in this state, lubricating oils, as herein defined, in any quantity, stores the same in any container and withdraws same from storage for any purpose.



Section 40-17-171 - Levy; amount; certificates of exemption.

Every distributor, manufacturer, retail dealer, or storer of lubricating oil, as herein defined, shall pay an excise tax of $.02 per gallon upon the selling, distributing, or withdrawing from storage in this state for any use lubricating oil as herein defined; provided, that this excise tax shall neither be levied upon the sale of lubricating oil in interstate commerce nor upon any sale of lubricating oil destined for out-of-state use which is transacted in a manner whereby an out-of-state purchaser takes delivery of such oil at a distributor's plant within this state and transports it out-of-state; and provided further that this excise tax shall not be levied on lubricating oil sold to city and county governing bodies, city and county boards of education, the Alabama Institute for Deaf and Blind, the Department of Youth Services school district, and private and church schools as defined in Section 16-28-1, and which offer essentially the same curriculum as offered in grades K-12 in the public schools of this state; and provided further, that where the excise tax of $.02 per gallon upon the sale of the lubricating oil shall have been paid by a distributor, manufacturer, retail dealer, or storer, payment shall be paid but one time by any person so liable. The state Department of Revenue is hereby authorized to issue to the United States certificates of exemption, upon forms prescribed by the department, for use by the United States in purchasing lubricating oil within the State of Alabama and which is paid for by the United States. Any person in reporting and paying the tax to the department may deduct the number of gallons of lubricating oil so sold to the United States, as shown by the certificates of exemption duly executed by the United States and filed with the report. The department is authorized to adopt rules and regulations with respect to the issuance and use of the certificates.



Section 40-17-172 - Disposition of tax.

Such amount of money as shall be appropriated for each fiscal year by the Legislature to the Department of Revenue with which to pay the salaries, the cost of operation and the management of the said department shall be deducted, as a first charge thereon, from the taxes collected under and pursuant to Section 40-17-171; provided, that the expenditure of said sum so appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41, and limited only to the amount appropriated with which to defray the expenses of operating said department for each fiscal year. The balance of the tax collected under and pursuant to Section 40-17-171 shall remain in the State Treasury to the credit of the General Fund.



Section 40-17-173 - Tax to apply whether withdrawal for use or sale.

The excise tax imposed by this article shall apply to persons, firms, corporations, dealers, or distributors storing lubricating oil and distributing the same or allowing the same to be withdrawn from storage, whether such withdrawals are for sale or for use; provided, that "sellers" of lubricating oil and its substitutes paying the tax herein provided may pay the same computed and paid on a basis of their sales as hereinafter required, and storers and distributors shall compute and pay this tax on the basis of their withdrawals or distributions.



Section 40-17-174 - Wholesale oil license fee; import license fee; exemption.

(a) Each person, firm, corporation, or agency selling diesel fuel, other than transmix, across the rack at a terminal within this state shall pay to the Department of Revenue for the use of the state, within two weeks from the beginning of the fiscal year, a wholesale oil license fee equal to three-fourths of one cent per gallon for each gallon of diesel fuel so sold during the preceding fiscal year, including all diesel fuel whether manufactured or imported into the state prior to the sale. Exempted from this fee shall be diesel fuel exported from this state for which proof of export is available in the form of a terminal issued shipping document.

(b) Each importer of diesel fuel, other than transmix, into this state, other than by a bulk transfer, for delivery to a destination in this state shall pay to the Department of Revenue for the use of the state within two weeks from the beginning of the fiscal year, an import license fee equal to three-fourths of one cent per gallon for each gallon of diesel fuel imported during the preceding fiscal year; excluding any gallons for which a permissive supplier collected the fee from the importer, in accordance with subsection (c).

(c) A permissive supplier shall collect the import license fee imposed by subsection (b) from the person who purchases the diesel fuel, other than transmix, for import into this state. The permissive supplier shall remit the fee within two weeks from the beginning of the fiscal year, for each gallon of diesel fuel sold during the preceding fiscal year.

(d) The payment to the Department of Revenue shall be accompanied by a sworn statement verified by the person having knowledge of the facts showing the number of gallons of diesel fuel sold or imported into the state during the preceding fiscal year. No county license shall be charged under this section.

(e) The sale of biodiesel fuel to a licensed supplier when delivered to a terminal shall be exempted from the wholesale oil license fee imposed under this section.



Section 40-17-175 - Swearing to statement.

The statement herein required to be made by the distributor, manufacturer, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths, and any false or fraudulent statement sworn to shall constitute perjury; and, upon conviction thereof, the person so convicted shall be punished as provided by law.



Section 40-17-176 - Records of sales.

All distributors, manufacturers, storers, or retail dealers shall keep within the State of Alabama at some certain place or office, such books, documents, or papers as will clearly show the amount of sales or withdrawals of any oils, greases, or their substitutes made in this state covered by this article.



Section 40-17-177 - Report of address by distributor, storer, retail dealer, or manufacturer.

Every distributor, storer, retail dealer, or manufacturer engaged in the sale or withdrawal of any oils, greases, or their substitutes, as herein defined, shall make a report on blanks furnished by the Department of Revenue to the Department of Revenue showing the place and post-office address at which he is engaged in the business of distributor, storer, retail dealer, or manufacturer in any oils, greases, or their substitutes, as herein defined, which information shall be entered by the Department of Revenue on a book kept for that purpose, and should such distributor, manufacturer, storer, or retail dealer move his place of business from one post-office address to another, such distributor, manufacturer, storer, or retail dealer shall within 30 days thereafter notify the Department of Revenue of such removal, giving the former place and post-office address from which the business has been removed. No person shall become distributor, manufacturer, storer, or seller of any oils, greases, or their substitutes as herein defined in this article in this state until he shall have made such reports to the Department of Revenue.



Section 40-17-178 - Penalty for failure to make reports or keep records.

If any distributor, manufacturer, storer, or retail dealer in any oils, greases, or their substitutes in this state covered by the provisions of this article shall fail to make the reports, or any of them, to the Department of Revenue as herein required, or shall fail to keep the records required by this article, such distributor, manufacturer, storer, or retail dealer shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than $50 nor more than $300 for each offense.



Section 40-17-179 - Duty of Department of Revenue to enforce provisions.

It shall be the duty of the Department of Revenue to enforce the provisions of this article, and the Department of Revenue or its agent shall have the right to examine the books, reports, and accounts of every such distributor, manufacturer, storer, or retail dealer of any oils, greases, or their substitutes covered in this article.



Section 40-17-180 - Effect of acceptance of money on recovery of balance.

The acceptance of any money paid for the excise tax provided for in this article shall in no way preclude the collection of the money actually due; provided, that the money actually paid shall constitute a credit against the money actually due. In the event of the payment of an amount in excess of the amount due, the department may credit such excess against the tax due for any subsequent monthly period, or such excess may be refunded pursuant to the refund procedures in Chapter 2A of this title, provided, that no credit shall be allowed unless made within the time provided for refunds under Chapter 2A of this title.



Section 40-17-182 - Forms for reports.

The forms for all statements and reports required by the provisions of this article shall be prescribed and furnished by the Department of Revenue, and the cost of the enforcement of this article shall be paid out of the funds derived from the excise tax herein prescribed upon a warrant of the Comptroller upon a voucher of the Chairman of the Department of Revenue and approved by the Governor.



Section 40-17-185 - Restraint of violators.

Any distributor, manufacturer, storer, or retail dealer who shall violate any of the provisions of this article may be restrained and the proper prosecution instituted in the name of the State of Alabama by its Attorney General or under his direction by any district attorney from distributing, selling, or withdrawing from storage any oils, greases, or their substitutes as defined in this article, the sale or withdrawal of which is taxable under this article, until such person shall have complied with the provisions of this article.



Section 40-17-186 - When statements to be rendered and tax paid.

On or before the twentieth day of each calendar month, every person liable hereunder shall render to the Department of Revenue a true and correct statement of all sales and withdrawals of the products herein taxed and at the same time pay to the Department of Revenue an amount of money equal to the excise tax herein levied.






Article 5 - Records and Reports of Carriers and Warehouses.

Section 40-17-200 - When report to be made by carriers.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-201 - When reports to be made by warehousemen and transfer companies.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-203 - Penalty for failure to comply.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.






Article 6 - Additional Excise Tax on Gasoline, Motor Fuel and Lubricating Oil.

Section 40-17-220 - Levy, collection, and remittance of tax; exemptions; credit or refund.

(a) There is hereby levied in addition to all other taxes of every kind now imposed by law an excise tax on lubricating oil of $.04 per gallon, which shall be collected as herein provided.

(b) Every manufacturer, distributor, refiner, retail dealer, storer, or user of lubricating oil shall collect and pay over to the state Department of Revenue an excise tax of $.04 per gallon upon the selling, use or consumption, distributing, storing, or withdrawing from storage in this state for any use of lubricating oil as defined or otherwise referred to in this article, except lubricating oil expressly exempted by the provisions of this article. Provided, that where any excise tax imposed by this section upon the sale, use or consumption, distribution, storage or withdrawal from storage in this state of gasoline or lubricating oil shall have been paid to the state by a manufacturer, distributor, refiner or by any retail dealer, storer, or user, the payments shall be sufficient, the intent being that the tax shall be paid to the state but once.

(c) The following are expressly exempted from the provisions of this article:

(1) Lubricating oil used in aircraft powered by reciprocating engines, or jet or turbine engines;

(2) Lubricating oil used in ships, vessels, barges, railroad locomotives, and other railroad equipment;

(3) Lubricating oil sold to be used for agricultural purposes;

(4) Lubricating oil sold to governing bodies of counties and incorporated municipalities;

(5) Lubricating oil sold to be used in off-road vehicles which presently do not require state licensing; specifically, but not limited to, forklifts and other like devices not for use on the streets and highways of this state;

(6) Lubricating oil sold to city and county boards of education; and

(7) Lubricating oil sold to private and church school systems as defined in Section 16-28-1, and which offer essentially the same curriculum as offered in grades K-12 in the public schools of this state, Alabama Institute for Deaf and Blind, and the Department of Youth Services.

(8) Lubricating oil sold to the United States.



Section 40-17-221 - Administration of article and collection of tax.

The provisions of this article pertaining to lubricating oil and the tax herein levied on lubricating oil shall be administered and collected in accordance with Sections 40-17-170, 40-17-173, 40-17-176 through 40-17-186, or as otherwise provided in this title.



Section 40-17-222 - Distribution of tax proceeds derived from motor fuel.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-223 - Distribution of tax proceeds derived from gasoline and lubricating oil.

All revenues received or collected by the Department of Revenue upon the selling, use or consumption, distributing, storing, or withdrawing from storage in this state of lubricating oil remaining after the payment of the expense of administration and enforcement of this article are hereby allocated and appropriated in the following manner:

(1) Forty-five percent of the net tax proceeds is hereby allocated and appropriated for state highway purposes and as the state's share of the net tax proceeds to be covered into the State Treasury to the credit of the Public Road and Bridge Fund and disbursed as provided in this article.

(2) Fifty-five percent of the net tax proceeds is hereby allocated and appropriated to be used for highway purposes by the counties and municipalities to be covered into the State Treasury and disbursed and allocated as hereinafter provided in this section.

a. A portion of the local subdivisions' share of the net tax proceeds that is equal to 25 percent of the net tax proceeds shall be allocated equally among the 67 counties of the state.

b. The entire residue of the local subdivisions' share of the net tax proceeds, being an amount equal to 30 percent of the net tax proceeds shall be allocated among the 67 counties of the state on the basis of the ratio of the population of each county to the total population of the state according to the then next preceding federal decennial census, or any special federal census heretofore held in any county subsequent to the effective date of the 1970 Federal Decennial Census. The allocation provided for in this subsection shall be made on or prior to the tenth day of each month with respect to receipts of the lubricating oil tax by the state during the preceding month.

c. The distributions provided for in this subdivision shall be made monthly. The amounts allocated or apportioned to each county shall be disposed of as follows:

1. Ten percent of the amount so allocated or apportioned to each county shall be distributed among the municipalities in the county with respect to which the allocation or apportionment is made, each distribution among the municipalities to be made on the basis of the ratio of the population of each municipality to the total population of all municipalities in the applicable county according to the then next preceding federal decennial census; and

2. The remaining portion of the amount so allocated or apportioned to each county shall be distributed to the county with respect to which the allocation or apportionment is made.

d. The population of any municipality incorporated subsequent to the taking of the then next preceding federal decennial census shall be deemed to be the population shown by the census for that municipality taken pursuant to the requirements of Section 11-41-4. Any municipality incorporated after September 30, 1978 shall not participate in the distribution provided for in this section until the fiscal year next succeeding the fiscal year during which it is incorporated, the first distribution to that municipality to be made in respect of receipts of the lubricating oil tax by the state during October of the fiscal year next succeeding its incorporation.

e. When requested to do so by any municipality, the Department of Transportation may at its discretion make available the services and advice of its engineers and other employees with respect to any work for which that municipality proposes to expend moneys distributed to it under this subdivision. Any services and advice that may be so made available shall be provided under the terms and conditions as may be mutually agreeable to the Department of Transportation and the municipality.



Section 40-17-224 - Use of net tax proceeds for highway purposes.

Repealed by Act 2013-402, §2, effective August 1, 2013.



Section 40-17-225 - Allocations of revenue collections.

The State Treasurer shall make all allocations of the revenue collections and shall make the distribution and payments thereof pursuant to such allocations provided for in this article.






Article 7 - Exemption of Class 1 Municipalities from Oil, Gasoline and Diesel Fuel Taxes.

Section 40-17-240 - Exemption of Class 1 municipalities, boards of education, private and church schools, etc., from certain fuel taxes.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.






Article 8 - Exemption of Class 2 Municipalities From Oil, Gasoline and Diesel Fuel Taxes.

Section 40-17-250 - Exemption of Class 2 municipalities from oil, gasoline and diesel fuel taxes.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.






Article 9 - International Fuel Tax Agreement.

Section 40-17-270 - Definitions.

For the purpose of this article, the following words shall have the following meanings:

(1) AGREEMENT. The International Fuel Tax Agreement.

(2) BASE JURISDICTION. The member jurisdiction where qualified motor vehicles are based for vehicle registration purposes.

(3) COMMISSIONER. The Commissioner of the Department of Revenue.

(4) DEPARTMENT. The Department of Revenue.

(5) IN-JURISDICTION DISTANCE. The total number of miles or kilometers operated by a registrant's/licensee's qualified motor vehicles within a jurisdiction including miles operated under an International Fuel Tax Agreement temporary permit.

(6) JURISDICTION. Any of the states of the United States, the District of Columbia, or a state or province of a foreign country or a territory or possession of either the United States or a foreign country.

(7) LICENSEE. A person who holds a valid International Fuel Tax Agreement license issued by the base jurisdiction, as evidenced by an identification marker as defined under Section 40-17-150(a).

(8) MEMBER. A jurisdiction belonging to the International Fuel Tax Agreement, or other reciprocal agreements entered into on behalf of this state.

(9) MOTOR FUEL. Gasoline, diesel fuel, and any other inflammable liquid or substance by whatever name it may be known and sold, the use of which is as a fuel for the propulsion of motor vehicles.

(10) MOTOR VEHICLE. A motor vehicle designed, or maintained for transportation of persons or property, except recreational vehicles, and which meets any of the following:

a. Has two axles and a gross vehicle weight or registered gross vehicle weight exceeding 26,000 pounds or 12,000 kilograms.

b. Has three or more axles regardless of weight.

c. Is used in combination, when the weight of the combination exceeds 26,000 pounds or 12,000 kilograms gross vehicle or registered gross vehicle weight.

(11) RECREATIONAL VEHICLE. Vehicles such as motor homes, pickup trucks with attached campers, and buses when used exclusively for personal pleasure by an individual, and not used in connection with any business endeavor.



Section 40-17-271 - Powers and authority of the Commissioner of the Department of Revenue.

(a) Notwithstanding any other provisions of this law, the Commissioner of the Department of Revenue is authorized to enter into reciprocal agreements on behalf of this state with the duly authorized representatives of any of the states of the United States, the District of Columbia, or a state or province of a foreign country or a territory or possession of either the United States or a foreign country providing for the uniform administration of motor fuels use taxation laws with respect to motor vehicles operated in multiple member jurisdictions.

(b) In exercising the authority granted by this article, the commissioner is expressly authorized and empowered to enter into and to become a member of the International Fuel Tax Agreement or any other designation that may, from time to time, be given to that plan, developed pursuant to the Federal Intermodal Surface Transportation Efficiency Act of 1991.

(c) The commissioner is authorized to promulgate and to enforce reasonable rules and regulations as may be necessary to carry out the International Fuel Tax Agreement or any other agreement entered into under the authority of this article.

(d) If the commissioner enters into the International Fuel Tax Agreement or into any other agreement under the authority of this article, and if the provisions set forth in the International Fuel Tax Agreement or other agreements are different from the provisions prescribed by this code or any rules or regulations promulgated by the commissioner pursuant to the authority granted hereunder to the commissioner, then the agreement provisions shall prevail.

(e) Any agreement entered into pursuant to this article shall be stated and agreed to in writing and shall be filed with the commissioner before it becomes effective. A current copy of any such agreement shall be maintained by the department.



Section 40-17-272 - Provisions of agreement.

An agreement pursuant to this article may provide for determining the base state for users, user's records requirements, audit procedures, exchange of information, persons eligible for licensing, define qualified motor vehicles, determine bonding requirement, specify reporting requirements and periods, define uniform penalty and interest rates for late reporting, determine methods for the collecting and forwarding of motor fuel taxes and penalties to another jurisdiction, and may include other provisions to facilitate the administration of the agreement.



Section 40-17-273 - Collection of taxes and fees; escrow.

The department may collect any motor fuel taxes and fees due the members of the agreement under the provisions therein, and may deposit taxes and fees collected into an escrow account, until the time as the taxes and fees can be distributed to the respective members.



Section 40-17-274 - Disbursement.

(a) The proceeds of the tax herein levied accruing to the State of Alabama, less the actual costs of collection, shall be paid by the department to the State Treasurer for disbursement as follows:

(1) That portion of the tax that is attributable to the use of motor fuel subject to the gasoline tax shall be disbursed in the manner provided by law for the disbursement of the proceeds of the gasoline tax.

(2) That portion of the tax that is attributable to the use of motor fuel subject to the diesel fuel tax shall be disbursed in the manner provided by law for the disbursement of the proceeds of the diesel fuel tax.

(b) The cost of collection shall be the sum of money appropriated each year by law to the department with which to pay salaries and the cost of operation of the department related to the taxes collected pursuant to this article, which shall be deducted, as a first charge from the taxes collected pursuant to this article. The expenditure of the funds appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41, and shall be limited to the amount appropriated to defray the expenses of operating the department for each fiscal year related to the collection of this tax.



Section 40-17-275 - Audit.

The agreement pursuant to this article may provide for each state to audit the records of persons based in the state to determine if the motor fuel taxes due each state are properly reported and paid. Each state shall forward the findings of the audits performed on persons based in this state to each state in which the person has used taxable motor fuels. For persons who are not based in this state and who have used taxable motor fuel in this state, the department shall serve the audit findings received from another state in the form of an assessment on the person as though an audit was conducted by the department.






Article 10 - Discount for Distributors; Floor-stocks Tax.

Section 40-17-290 - Discount authorized.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-291 - Floor-stocks tax on motor fuel.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.






Article 11 - Refund on Gasoline Used for Agricultural Purposes.

Section 40-17-300 - Definitions.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-301 - Purposes.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-302 - Eligibility for refund; amount.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-303 - Filing and form of claim for refund.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-304 - Time for filing claim.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-305 - Payment of refund; appropriation.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-306 - Powers of Commissioner of Revenue.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-307 - Assessment of tractors for ad valorem tax.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.



Section 40-17-308 - False or fraudulent claims.

Repealed by Act 2011-565, p. 1084, §45, effective October 1, 2012.






Article 12 - Alabama Terminal Excise Tax Act.

Section 40-17-320 - Short title.

This article shall be known and may be cited as the Alabama Terminal Excise Tax Act.



Section 40-17-321 - Legislative intent.

The intent of this article is to establish an efficient, uniform, motor fuel tax collection and enforcement system, to increase conformity and compatibility with federal motor fuel laws, and to position the state to take advantage of advances in highway enforcement systems and technology in order to more effectively deter motor fuel tax evasion emanating from sources within and without this state.



Section 40-17-322 - Definitions.

As used in this article and unless the context requires otherwise, the following terms have the meaning ascribed herein:

(1) AIRCRAFT. Any airplane or helicopter.

(2) ASSOCIATE JOBBER. A person who acquires motor fuel from a licensed distributor in this state for subsequent sale. An associate jobber may obtain a distributor's license even though it does not acquire fuel from a supplier in this state.

(3) AVIATION FUEL. Aviation gasoline or aviation jet fuel.

(4) AVIATION GASOLINE. Motor fuel designed for use in the operation of aircraft other than jet aircraft, and sold or used for that purpose.

(5) AVIATION JET FUEL. Motor fuel designed for use in the operation of jet or turbo-prop aircraft and sold or used for that purpose.

(6) BIODIESEL FUEL. Any motor fuel or mixture of motor fuels that is derived, in whole or in part, from agricultural products or animal fats, or the wastes of such products or fats, and is advertised as, offered for sale as, suitable for use or used as motor fuel in a diesel engine.

(7) BLENDED FUEL. A mixture composed of gasoline or diesel fuel and any other liquid that can be used as a motor fuel in a highway vehicle.

(8) BLENDER. A person who produces blended motor fuel outside the bulk transfer/terminal system.

(9) BLENDING. The mixing of one or more petroleum products, with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use in the generation of power for the propulsion of a motor vehicle, an airplane, or a marine vessel. Blending does not include mixing that occurs in the process of refining by a refiner of crude petroleum and applicable feedstocks and blendstocks, or the blending of products known as lubricating oil in the production of lubricating oils and greases.

(10) BULK END USER. A person who receives into his or her own storage facilities, in transport truck lots, taxable motor fuel for his or her own consumption.

(11) BULK PLANT. A motor fuel storage and distribution facility that is not a terminal and from which motor fuel may be removed at a rack.

(12) BULK TRANSFER. Any transfer of motor fuel from one location to another by pipeline tender or marine delivery within a bulk transfer/terminal system, including, but not limited to, the following:

a. The movement of motor fuel from a refinery or terminal to a terminal by marine vessel or barge;

b. the movement of motor fuel from a refinery or terminal to a terminal by pipeline;

c. the book or in-tank transfer of motor fuel within a terminal between licensed suppliers prior to the completion of removal across the rack; and

d. a two-party exchange between licensed suppliers or between licensed suppliers and permissive suppliers.

(13) BULK TRANSFER/TERMINAL SYSTEM. The motor fuel distribution system consisting of refineries, pipelines, marine vessels, and terminals.

(14) CELLULOSIC BIOFUEL. Renewable fuel that is derived from any cellulose, hemi-cellulose, or lignin, or as may be defined as cellulosic biofuel by the Renewable Fuel Standards, 40 C.F.R. Part 80, Subpart M, as amended from time to time.

(15) CODE. The Code of Alabama 1975.

(16) COMMISSIONER. The Commissioner of the Alabama Department of Revenue.

(17) DEPARTMENT. The Alabama Department of Revenue.

(18) DESTINATION STATE. The state, territory, or foreign country to which motor fuel is directed for delivery.

(19) DIESEL FUEL. Any liquid that is advertised, offered for sale, or sold for use as or used as a motor fuel in a diesel-powered engine. Diesel fuel includes #1 and #2 fuel oils, kerosene, special fuels, and blended fuels which contain diesel fuel, but shall not include gasoline or aviation fuel.

(20) DISTRIBUTOR. A person who acquires motor fuel from a supplier in this state for subsequent sale.

(21) DYED DIESEL FUEL. Diesel fuel that meets the dyeing and marking requirements of Section 4082, Title 26 of the United States Code.

(22) EXPORT. Motor fuel obtained in Alabama for sale or other distribution in another state, territory, or foreign country.

(23) EXPORTER. A person who exports motor fuel.

(24) GASOHOL. A blended motor fuel composed of gasoline and motor fuel grade alcohol.

(25) GASOLINE. Any product commonly or commercially known as gasoline, regardless of classification, that is advertised, offered for sale, or sold for use as or used as motor fuel in an internal combustion engine, including gasohol and blended fuel which contains gasoline. Gasoline also includes gasoline blendstocks as defined under Section 4081, Title 26 of the United States Code and the regulations promulgated thereunder. Gasoline does not include special fuel or aviation gasoline sold to a licensed aviation fuel purchaser for use in an aircraft motor.

(26) GROSS GALLONS. The total measured product, exclusive of any temperature or pressure adjustments, considerations, or deductions, in U.S. gallons.

(27) HIGHWAY. Includes, but is not limited to, every highway, road, street, alley, lane, court, place, trail, drive, bridge, viaduct, or trestle located within this state and laid out or erected by the public or dedicated or abandoned to the public or intended for use by or for the public. The term shall also apply to and include driveways upon the grounds of universities, colleges, schools, and institutions but shall not be deemed to include private driveways, private roads, or private places not intended for use by the public.

(28) HIGHWAY VEHICLE. Any self-propelled vehicle that is designed for use on a highway.

(29) IMPORT. To bring motor fuel into this state for sale, use, or storage by any means of conveyance other than in the fuel supply tank of a motor vehicle. Motor fuel delivered into this state from out-of-state by or for the seller constitutes an import by the seller. Motor fuel delivered into this state from out-of-state by or for the purchaser constitutes an import by the purchaser.

(30) IMPORT VERIFICATION NUMBER. The number assigned by the department or its designee to an individual delivery of motor fuel by a transport truck or by another means of transfer outside the terminal transfer system.

(31) IMPORTER. A person who imports motor fuel into this state.

(32) IN THIS STATE. The area within the borders of Alabama, including all territory within the borders of Alabama that is owned by the United States of America.

(33) K-1 KEROSENE. A petroleum product having an A.P.I. gravity of not less than 40 degrees, at a temperature of 60 degrees Fahrenheit and a minimum flash point of 100 degrees Fahrenheit, and which meets American Society for Testing Materials Standard D-3699 as in effect on January 1, 1999.

(34) KEROSENE. All grades of kerosene, including, but not limited to, the two grades of kerosene, No. 1-K and No. 2-K, commonly know as K-1 kerosene and K-2 kerosene, respectively, described in the American Society for Testing Materials Standard D-3699, in effect on January 1, 1999, and kerosene-type jet fuel described in the American Society for Testing Materials Standard D-1655 and military specifications MIL-t-5624r and MIL-t-83133d (grades jp-5 and jp8), and any grade described as kerosene or kerosene-type jet fuel by the Internal Revenue Code and administrative guidance promulgated thereunder.

(35) LICENSEE. Any person licensed by the department pursuant to Section 40-17-332.

(36) LIQUID. Any substance that is liquid above its freezing point and at atmospheric pressure.

(37) MOTOR FUEL. Gasoline, blended fuel, aviation fuel, and diesel fuel.

(38) MOTOR FUEL TRANSPORTER. A person who transports motor fuel by pipeline or marine vessel, or outside the bulk transfer/terminal system by means of a transport vehicle, or a railroad tank car.

(39) MOTOR VEHICLE. Automobiles, motor carriers, motor trucks, motorcycles, and all other vehicles which are operated or propelled by combustion of motor fuel.

(40) NET GALLONS. The amount of motor fuel measured in gallons when adjusted to a temperature of 60 degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds pressure per square inch.

(41) PERMISSIVE SUPPLIER. An out-of-state supplier that elects, but is not required, to have a supplier's license.

(42) PERSON. Any individual, firm, cooperative, association, corporation, limited liability corporation, trust, business trust, syndicate, partnership, limited liability partnership, joint venture, receiver, trustee in bankruptcy, club, society, or other group or combination acting as a unit. Any public body, including, but not limited to, this state, any other state, and any agency, commissioner, institution, political subdivision, or instrumentality of this state or any other state shall be considered a person for the purposes of this article.

(43) POSITION HOLDER. The person who holds the motor fuel inventory position in a terminal, as reflected on the records of the terminal operator, including a terminal operator who owns motor fuel in the terminal. A person holds the inventory position in motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminaling services for motor fuel at the terminal.

(44) RACK. A mechanism for delivering motor fuel from a refinery, terminal, marine vessel, or bulk plant into a transport vehicle, railroad tank car, or other means of transfer that is outside the bulk transfer/terminal system.

(45) REFINER. Any person who owns, operates, or otherwise controls a refinery.

(46) REFINERY. A facility, other than natural gas processing or fractionation plants, used to produce taxable motor fuel from crude oil, unfinished oils, natural gas liquids, or other hydrocarbons and from which taxable motor fuel may be removed by pipeline, by vessel, or at a rack.

(47) REMOVAL. Physical transfer other than by evaporation, loss, or destruction. A physical transfer to a transport vehicle or other means of conveyance outside the bulk transfer/terminal system is complete upon delivery into the means of conveyance.

(48) RETAILER. A person other than a wholesale distributor that engages in the business of selling or distributing taxable motor fuel to the end user within this state.

(49) SHIPPING DOCUMENT. Any invoice, shipping paper, bill of lading, or drop ticket which discloses the destination state.

(50) SPECIAL FUEL. Any liquid, other than gasoline, used or suitable for use as motor fuel in a diesel-powered engine or motor to propel any form of vehicle, machine, or mechanical contrivance, and includes products commonly known as biodiesel fuel and transmix. Special fuel does not include any petroleum product or chemical compound such as alcohol, industrial solvent, or lubricant, unless blended in or sold for use as motor fuel in a diesel powered engine.

(51) STATE. The State of Alabama.

(52) SUPPLIER. A person who is subject to the general taxing jurisdiction of this state and registered under Section 4101 of the Internal Revenue Code for transactions in motor fuel in the bulk transfer/terminal distribution system and who owns motor fuel in the bulk transfer/terminal system, or a person who receives motor fuel in this state pursuant to a two-party exchange. A terminal operator shall not be considered a supplier based solely on the fact that the terminal operator handles motor fuel consigned to it within a terminal.

(53) TERMINAL. A motor fuel storage and distribution facility into which motor fuel is supplied by pipeline or marine vessel, and from which motor fuel may be removed at a rack.

(54) TERMINAL OPERATOR. A person who owns, operates, or otherwise controls a terminal.

(55) TRANSMIX. A mixture of finished fuels that no longer meets the specifications for a fuel that can be used or sold without further processing.

(56) TRANSPORT VEHICLE. A vehicle designed or used to carry motor fuel over the highway, including, but not limited to, a straight truck, a straight truck/trailer combination, and a semitrailer combination rig.

(57) TRUSTEE. A person who is licensed as a supplier or a permissive supplier and receives tax payments from and on behalf of another pursuant to Section 40-17-344.

(58) TWO-PARTY EXCHANGE. A transaction in which motor fuel is transferred from one licensed supplier or permissive supplier to another licensed supplier or permissive supplier pursuant to an exchange agreement; and

a. includes a transfer from the person who holds the inventory position in taxable motor fuel in the terminal as reflected on the records of the terminal operator;

b. is completed before or contemporaneous with the removal of the product from the terminal by the receiving exchange partner; and

c. is recorded on the terminal operator's books and records with the receiving exchange partner as the supplier that removes the motor fuel across the terminal rack for purposes of reporting the transaction to this state.

(59) UNDYED DIESEL FUEL. Diesel fuel that has not been dyed in accordance with Internal Revenue Service fuel dyeing provisions.



Section 40-17-323 - Promulgation of rules; reporting forms or format.

The commissioner may promulgate rules necessary to effectuate the reporting, collection, administration, and enforcement of the taxes imposed under this article. The commissioner shall prescribe the forms or format for reporting the information required herein.



Section 40-17-324 - Exchange of information with other states.

The department, upon request from the officials to whom are entrusted the enforcement of the motor fuel laws of any other state, may forward to such officials any information which it may have in its possession relative to the manufacture, receipt, sale, use, transportation, or shipment by any person of motor fuel, subject to the provisions of Section 40-2A-10.



Section 40-17-325 - Levy of excise tax; rates.

(a) Subject to the exemptions provided for in this article, the tax is imposed on net gallons of motor fuel according to Section 40-17-326 at the following rates:

(1) Eighteen cents ($.18) per gallon on gasoline, which is comprised of a seven cents ($.07) excise tax, a supplemental five cents ($.05) excise tax, and an additional six cent ($.06) excise tax.

(2) Nineteen cents ($.19) per gallon on diesel fuel, comprised of a thirteen cents ($.13) excise tax and an additional six cents ($.06) excise tax.

(3) Nine and one-half cents per gallon ($.095) on aviation gasoline and three and one-half cents per gallon ($.035) on aviation jet fuel when the aviation fuel is sold to a licensed aviation fuel purchaser. Aviation gasoline is to be taxed as gasoline and aviation jet fuel is to be taxed as diesel fuel when not sold to a licensed aviation fuel purchaser.

(b) The motor fuel subject to the excise tax levied by this section shall not be subject to any other excise tax levied by this state.

However, the payment of the motor fuel excise tax levied by this section shall not exempt the seller or importer of fuel from the license fees levied by Section 40-17-174.



Section 40-17-326 - Taxable activities; terminal operators deemed suppliers; tax to be added to selling price of motor fuel.

(a) A tax is imposed on the removal within this state of motor fuel from the terminal using the terminal rack, other than by bulk transfer. The supplier shall collect the tax imposed by this article from the person who orders the withdrawal at the terminal rack.

(b) Subject to Section 40-17-340, a tax is imposed at the time motor fuel is imported into this state, other than by a bulk transfer, for delivery to a destination in this state. The supplier or permissive supplier shall collect the tax imposed by this article from the person who imports the motor fuel into this state. If the seller is not a supplier or permissive supplier, then the person who imports the motor fuel into this state shall pay the tax.

(c) A tax is imposed on the sale or transfer of motor fuel in the bulk transfer/terminal system in this state by a supplier to a person who is not registered under Section 4101 of the Internal Revenue Code for transactions in motor fuel in the bulk transfer/terminal distribution system. The supplier shall collect the tax imposed by this article from the person who orders the sale or transfer in the bulk transfer/terminal system.

(d) A tax is imposed on the blending of motor fuel at the point blended fuel is made in this state outside the bulk transfer/terminal system. The blender shall pay the tax. The rate of tax owed will be at the rate applicable for gasoline or diesel fuel and will depend on which of these two fuels is used in the blending. The number of gallons of blended fuel on which the tax is imposed is equal to the difference between the number of gallons of blended fuel made and the number of gallons of previously taxed motor fuel used to make the blended fuel.

(e) A terminal operator in this state is considered a supplier for the purpose of the tax imposed under this article unless at the time of removal both of the following occur:

(1) The terminal operator has a terminal operator's license issued by the department for the facility from which the motor fuel is withdrawn.

(2) The terminal operator verifies that the person who removes the motor fuel has a supplier's license.

(f) In each subsequent sale of motor fuel on which the tax has been paid, the amount of the tax shall be added to the selling price so that the tax is paid ultimately by the person using or consuming the motor fuel. Motor fuel is considered to be used when it is delivered into a fuel supply tank.

(g) Motor fuel in a refinery, a pipeline, a terminal, or a marine vessel transporting motor fuel to a refinery or terminal is in the bulk transfer/terminal system. Motor fuel in a motor fuel storage facility including, but not limited to, a bulk plant that is not part of a refinery or terminal, in the motor fuel supply tank of any engine or motor vehicle, or in any tank car, rail car, trailer, truck, or other equipment suitable for ground transportation is not in the bulk transfer/terminal system.



Section 40-17-327 - Taxable unaccounted for motor fuel losses at a terminal.

(a) There is hereby annually levied a tax at the rates specified by Section 40-17-325 on taxable unaccounted for motor fuel losses at a terminal in this state. For the purposes of this section, taxable unaccounted for motor fuel losses shall mean the number of net gallons of unaccounted for motor fuel losses that exceed one half of one percent of the number of net gallons removed from the terminal during the year by a bulk transfer or at the terminal rack. Unaccounted for motor fuel losses means the difference between: (1) The amount of motor fuel in inventory at the terminal at the beginning of the calendar year plus the amount of motor fuel received by the terminal during the year; and (2) the amount of motor fuel in inventory at the terminal at the end of the calendar year plus the amount of motor fuel removed from the terminal during the year. Accounted for motor fuel losses which have been approved by the department or motor fuel losses constituting part of a transmix shall not constitute unaccounted for motor fuel losses.

(b) The terminal operator is liable for the tax levied by this section on unaccounted gallons. Motor fuel received by a terminal operator and not shown on an informational report filed by the terminal operator with the department as having been removed from the terminal is presumed to be unaccounted for motor fuel losses. A terminal operator may rebut this presumption by establishing that motor fuel received at a terminal, but not shown on an informational report as having been removed from the terminal, was an accounted for loss or constitutes part of a transmix.



Section 40-17-328 - Fuels on which tax is levied; who is liable for tax.

(a) The tax levied pursuant to Section 40-17-325 is levied on all of the following:

(1) Dyed diesel fuel that is used to operate a highway vehicle other than dyed diesel fuel used in city and county vehicles.

(2) Motor fuel that is used to operate a highway vehicle after an application for a refund of tax paid on the motor fuel is made or allowed on the basis that the motor fuel was used for an off-highway purpose.

(3) Aviation gasoline on which a tax was imposed under subdivision (3) of subsection (a) of Section 40-17-325 that is used other than for fuel in an aircraft is subject to the tax rate imposed under subdivision (1) of subsection (a) of Section 40-17-325.

(4) Aviation jet fuel on which a tax was imposed under subdivision (3) of subsection (a) of Section 40-17-325 that is used other than for fuel in an aircraft is subject to the tax rate imposed under subdivision (2) of subsection (a) of Section 40-17-325.

(b) The operator of a highway vehicle that uses untaxed or refunded motor fuel that is taxable under subdivisions (1) and (2) of subsection (a) is liable for the tax. If the highway vehicle that uses the motor fuel is owned by or leased to a motor carrier, the operator of the highway vehicle and the motor carrier are jointly and severally liable for the tax. If the ultimate vendor of motor fuel taxable under this section knew or had reason to know that the motor fuel would be used for a purpose that is taxable under this section, the operator of the highway vehicle and the end seller are jointly and severally liable for the tax.

(c) The licensed aviation fuel dealer selling the aviation gasoline or aviation jet fuel that is not used in an aircraft is liable for the tax owed under subdivisions (3) and (4) of subsection (a).

(d) The tax liability levied by this section is in addition to any other penalty imposed pursuant to this article.



Section 40-17-329 - Exemptions.

(a) Unless otherwise provided for in this subsection, sales of motor fuel to the following are exempt from the tax levied by subsection (a) of Section 40-17-325 and shall not be paid at the rack:

(1) All motor fuel exported from this state for which proof of export is available in the form of a terminal issued destination state shipping document that is a. exported by a supplier who is licensed in the destination state or b. is sold by a supplier to a licensed exporter for immediate export to a state for which the applicable destination state motor fuel excise tax has been collected by the supplier who is licensed to remit the tax to the destination state. If the motor fuel is exempt from the excise tax due to the product being exported from this state, then the motor fuel exported from this state shall also be exempt from the inspection fee imposed under Section 8-17-87. This exemption shall not apply to any motor fuel which is transported and delivered outside this state in the motor fuel supply tank of a highway vehicle.

(2) All K-1 Kerosene or aviation jet fuel that is produced at a refinery in this state and is either exported from this state directly by the operator of that refinery or is sold for immediate export by the operator to a licensed exporter. In either case proof of export is to be available in the form of a terminal destination state shipping document and in addition all relevant sales documents are to reference the product known as "K-1 Kerosene" or "aviation jet fuel," as applicable. If the K-1 Kerosene is exempt from the excise tax due to the product being exported from this state, then the K-1 Kerosene that is exported shall also be exempt from the inspection fee imposed under Section 8-17-87.

(3) All sales of dyed diesel fuel.

(4) Gasoline blendstocks or cellulosic biofuel, as defined in Section 40-17-322, when sold to a. a licensed supplier or b. a person who will not be using the blendstocks or cellulosic biofuel in the manufacture of gasoline or as a motor fuel, as evidenced by the exemption certificate prescribed under regulations promulgated under Section 4081, Title 26 of the United States Code. If the gasoline blendstocks or cellulosic biofuel is exempt from the excise tax due to the product being sold to a licensed supplier or to a person who will not be using the blendstocks or cellulosic biofuel in the manufacture of gasoline or as a motor fuel, then the gasoline blendstocks or cellulosic biofuel shall also be exempt from the inspection fee imposed under Section 8-17-87.

(5) All motor fuel sold by a licensed supplier or licensed permissive supplier to an exempt agency electing to be licensed under Section 40-17-332. If the motor fuel is exempt from the excise tax due to the product being sold to the United States government or any agency thereof, who is a licensed exempt entity in this state, then the motor fuel sold to the United States government or any agency thereof shall also be exempt from the inspection fee imposed under Section 8-17-87. If the motor fuel is exempt from the excise tax due to the product being sold to a licensed exempt entity, other than the federal government, then the motor fuel sold to the licensed exempt entity shall be subject to the inspection fee imposed under Section 8-17-87 and the inspection fee shall be remitted by the supplier or permissive supplier on the monthly inspection fee return.

(6) Motor fuel that is delivered by a licensed supplier from one terminal to another terminal when ownership in the motor fuel has not changed, or by a licensed supplier from a terminal to a refinery operated by the licensed supplier. If the motor fuel is exempt from the excise tax due to the product being transferred from one terminal to another terminal, then the motor fuel transferred from one terminal to another terminal shall also be exempt from the inspection fee imposed under Section 8-17-87.

(b) Having first paid the tax owed under this article, a licensed distributor shall have the right to apply to the department on a monthly basis for a refund of the taxes paid on the gallons sold by that licensed distributor to the exempt agencies listed under subsection (e), provided the exempt agency has elected to obtain a license under Section 40-17-332. If the motor fuel is exempt from the excise tax due to the product being sold to the United States government or any agency thereof, who is a licensed exempt entity in this state, then the motor fuel sold to the United States government or any agency thereof shall also be exempt from the inspection fee imposed by Section 8-17-87. If the motor fuel is exempt from the excise tax due to the product being sold to a licensed exempt entity, other than the federal government, then the motor fuel sold to the licensed exempt entity shall be subject to the inspection fee imposed under Section 8-17-87. The department is authorized to reduce the excise tax refund by the amount of the inspection fee that is due.

(c) Having first paid the tax owed under this article, an exporter shall have the right to apply to the department on a monthly basis for a refund of the taxes paid to this state on the gallons of motor fuel that are ultimately exported by the exporter. The department will require the exporter to provide proof of payment of the applicable destination state excise taxes before issuing a refund. If the motor fuel is exempt from the excise tax due to the product being exported from this state, then the motor fuel exported from this state shall also be exempt from the inspection fee imposed under Section 8-17-87.

(d) Having first paid the tax owed under this article, a licensed aviation fuel purchaser shall have the right to apply to the department on a monthly basis for a refund of the taxes paid to this state on the gallons of jet fuel sold to a certificated or licensed air carrier that purchases jet fuel within this state and uses the jet fuel to propel aircraft powered by jet or turbine engines operated in scheduled all-cargo operations being conducted on international flights or in international commerce. For the purposes of this subsection, the following words or terms shall be defined and interpreted as follows:

(1) AIR CARRIER. Any person, firm, corporation, or entity undertaking by any means, directly or indirectly, to provide air transportation.

(2) ALL-CARGO OPERATIONS. Any flight conducted by an air carrier for compensation or hire other than a passenger carrying flight, except passengers as specified in Section 121.583 (a) or 135.85 of the Federal Aviation Regulations, as amended.

(3) INTERNATIONAL COMMERCE. Any air carrier engaged in all-cargo operations transporting goods for compensation or hire on international flights.

(4) INTERNATIONAL FLIGHTS. Any air carrier conducting scheduled all-cargo operations between any point within the 50 states of the United States and the District of Columbia and any point outside the 50 states of the United States and the District of Columbia, including any interim stops within the United States so long as the ultimate origin or destination of the aircraft is outside the United States and the District of Columbia.

(e) Having first paid the tax to its vendor, the following entities shall have the right to apply to the department for a refund on a quarterly basis for any purchases of motor fuel:

(1) The United States government or any agency thereof. If the motor fuel is exempt from the excise tax due to the product being sold to the United States government or any agency thereof, which is a licensed exempt entity in this state, then the motor fuel sold to the United States government or any agency thereof shall also be exempt from the inspection fee imposed under Section 8-17-87.

(2) Any county governing body of this state. If the motor fuel is exempt from the excise tax due to the product being sold to a licensed exempt entity, which is a county governing body, then the motor fuel sold to the licensed exempt entity shall be subject to the inspection fee imposed under Section 8-17-87. The department is authorized to reduce the excise tax refund by the amount of the inspection fee that is due.

(3) Any incorporated municipal governing body of this state. If the motor fuel is exempt from the excise tax due to the product being sold to a licensed exempt entity, which is an incorporated municipal governing body, then the motor fuel sold to the licensed exempt entity shall be subject to the inspection fee imposed under Section 8-17-87. The department is authorized to reduce the excise tax refund by the amount of the inspection fee that is due.

(4) City and county boards of education of this state. If the motor fuel is exempt from the excise tax due to the product being sold to a licensed exempt entity, which is a city or county board of education, then the motor fuel sold to the licensed exempt entity shall be subject to the inspection fee imposed under Section 8-17-87. The department is authorized to reduce the excise tax refund by the amount of the inspection fee that is due.

(5) The Alabama Institute for Deaf and Blind, the Department of Youth Services school district, and private and church school systems as defined in Section 16-28-1, and which offer essentially the same curriculum as offered in grades K-12 in the public schools of this state. If the motor fuel is exempt from the excise tax due to the product being sold to a licensed exempt entity, as listed herein, then the motor fuel sold to the licensed exempt entity shall be subject to the inspection fee imposed under Section 8-17-87. The department is authorized to reduce the excise tax refund by the amount of the inspection fee that is due.

(f) If the sale of taxable motor fuel to exempt entities listed in subsection (e) occurs at a fixed retail pump available to the general public and is charged to a credit card issued to the exempt entity, the issuer of the card, having billed the exempt entity without the tax, may apply on a quarterly basis for a refund of the motor fuel excise taxes by submitting the application and supporting documentation as prescribed by the department. If the motor fuel is exempt from the excise tax due to the product being sold to the United States government or any agency thereof, which is a licensed exempt entity in this state, then the motor fuel sold to the United States government or any agency thereof shall also be exempt from the inspection fee imposed under Section 8-17-87. If the motor fuel is exempt from the excise tax due to the product being sold to any of the entities listed in subdivisions (2) through (5) of subsection (e), which is a licensed exempt entity in this state, then the motor fuel sold to the entities listed in subdivisions (2) through (5) of subsection (e) shall be subject to the inspection fee imposed under Section 8-17-87. The department is authorized to reduce the excise tax refund by the amount of the inspection fee that is due.

(g) Having first paid the tax, a licensed air carrier with a hub operation within this state shall have the right to apply to the department for a refund on a quarterly basis for any purchases of jet fuel used to propel aircraft. For the purposes of this subsection, the words "hub operation within this state" shall be construed to have all of the following criteria:

(1) There originates from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year; and

(2) Passengers and/or property are regularly exchanged at the location between flights of the same or a different certificated or licensed air carrier.

(h) End users who first pay the tax levied by subdivision (2) of subsection (a) of Section 40-17-325 on all gallons of diesel fuel used in designated off-road vehicles, other off-road equipment, or for other off-road use may apply to the department for a refund on a quarterly basis. The end users who apply for a refund under this subsection shall be subject to the inspection fee levied under Section 8-17-87 unless the end user is taxed at a reduced rate or exempt from the inspection fee under Section 8-17-98. The department is authorized to reduce the excise tax refund by the amount of the inspection fee that is due.

(i) End users who first pay the tax levied by subdivision (1) of subsection (a) of Section 40-17-325 on gallons of gasoline blendstocks not used in the manufacture of gasoline or as a motor fuel may apply to the department for a refund on a quarterly basis. The end user shall be exempt from the inspection fee on blendstocks not used in the manufacture of gasoline or as a motor fuel.

(j) Tax paid on motor fuel that (1) is lost or destroyed as a direct result of a sudden and unexpected casualty, or (2) becomes unsalable or unusable as highway fuel due to such things as the contamination by dye or mixture of gasoline and diesel shall be refundable. If a refund is issued for the excise tax due to a casualty or contamination, the inspection fee levied under Section 8-17-87 shall not be due.

(k) Tax paid on transmix not used as a motor fuel or that is delivered to a refinery for further processing shall be refundable, with the person so using the transmix being eligible to file for the refund on a quarterly basis or if a licensed supplier, a credit may be taken on its monthly supplier return. If a refund or credit is issued for the excise tax on transmix, the inspection fee levied under Section 8-17-87 shall not be due.

(l) Tax paid on motor fuel within the bulk transfer system may be refunded upon sufficient proof that (1) a second tax had been paid pursuant to Section 40-17-325 or (2) the fuel was exported to another state or country. The party paying the second tax or exporting the fuel may file for a refund on a monthly basis. If a refund is issued for the excise tax due to payment of a second tax or exported in the bulk transfer system, the inspection fee levied under Section 8-17-87 shall not be due.



Section 40-17-330 - Refund petitions and claims.

(a) Any person entitled to a refund pursuant to Section 40-17-329 within two years of the date that the motor fuel was purchased shall present to the department a petition accompanied by the original or duplicate original sales slip, invoice, or any other documentation approved by the department showing the gallons of motor fuel purchased and the taxes paid. The petition shall be in a format prescribed by the commissioner, shall be accompanied by supporting records, and sworn to by the applicant under the penalty of perjury.

(b) The licensed distributor filing a refund claim pursuant to subsection (b) of Section 40-17-329 shall be eligible for an administrative allowance of two cents ($.02) on each gallon of gasoline and diesel fuel covered by the claim.

(c) The right to receive any refund under this section is not assignable and any assignment thereof is void and of no effect.

(d) Any applicant for a refund who willfully files an inaccurate petition or false claim for a refund shall be subject to a penalty of 100 percent of the refund claimed, along with interest assessed according to the provisions of Section 40-1-44.

(e) The department may make any investigation or audit any records considered necessary before refunding to a person the tax levied by Section 40-17-325.

(f) Persons filing refund petitions in accordance with subsection (e) of Section 40-17-329 shall accurately maintain adequate records as required under regulations promulgated by the department in accordance with the provisions of Chapter 22 of Title 41.

(g) Whenever it is determined to the satisfaction of the department that any person is entitled to a refund for taxes paid pursuant to this article, the commissioner shall certify the amount of the refund.



Section 40-17-331 - Floor-stocks tax on motor fuel.

(a) There is hereby imposed a floor-stocks tax on motor fuel held in inventory outside of the bulk transfer/terminal system on October 1, 2012, if:

(1) No tax was imposed on the motor fuel under Sections 40-17-2, 40-17-31, and 40-17-220, as of September 30, 2012; and

(2) The tax would have been imposed on the motor fuel by this article had it been in effect for the periods prior to October 1, 2012.

(b) The rate of the tax imposed by this section shall be the amount of tax imposed under Sections 40-17-2, 40-17-31, and 40-17-220, on September 30, 2012.

(c) Any person owning motor fuel on October 1, 2012, to which the tax imposed by this section applies, shall be liable for the tax. The tax imposed by this section shall be paid on or before December 31, 2012, and shall be paid in the manner prescribed by the department.



Section 40-17-332 - Licenses required.

(a) Each person engaged in business in this state as a supplier shall first obtain a supplier's license. The fee for a supplier's license is two hundred dollars ($200). A supplier engaged in business in this state will be deemed a permissive supplier with respect to its transactions outside of this state and will have all of the responsibilities and obligations applicable to a permissive supplier as covered in this article.

(b) A person who elects to collect the tax imposed by this article as a supplier and who meets the definition of a permissive supplier may obtain a permissive supplier's license. Application for or possession of a permissive supplier's license does not in itself subject the applicant or licensee to the jurisdiction of this state for a purpose other than administration and enforcement of this article.

(c) Each terminal operator other than a supplier licensed under subsection (a) engaged in business in this state as a terminal operator shall first obtain a terminal operator's license for each terminal site.

(d) The state shall require any exporter, other than a licensed supplier, who exports products to another state to first obtain an exporter's license prior to any exports. The fee for an exporter's license is one hundred dollars ($100).

(e) Each person who is not licensed as a supplier shall obtain a transporter's license before transporting taxable motor fuel by whatever manner whether the person is engaged for hire in interstate commerce or for hire in intrastate commerce. The fee for a transporter's license is fifty dollars ($50).

(f) Each person other than a licensed supplier who wishes to cause motor fuel to be delivered into this state on his or her behalf, for his or her own account, or for resale to a purchaser in this state from another state in a fuel transport truck or railcar shall apply and obtain an importer's license. The fee for an importer's license is one hundred dollars ($100).

(g) Each person other than a licensed supplier who is required to pay the tax imposed by subsection (d) of Section 40-17-326 shall obtain a blender's license.

(h) Each person other than a licensed supplier who purchases taxable motor fuel for resale within this state from a licensed terminal supplier shall first obtain a distributor's license which is operative for all locations controlled or operated by that licensee in this state or in any other state from which the person removes fuel for delivery and use in Alabama. The fee for a distributor's license is fifty dollars ($50).

(i) Each person, other than a licensed supplier, who desires to purchase aviation fuel at the rate of tax specified under subdivision (3) of subsection (a) of Section 40-17-325 must first obtain an aviation fuel purchaser license. The fee for an aviation fuel dealer/consumer license is two hundred dollars ($200).

(j) The United States government or any agency thereof, any county governing body of this state, any incorporated municipal governing body of this state, city and county boards of education of this state, the Alabama Institute for Deaf and Blind and the Department of Youth Services school district, and private and church school systems as defined in Section 16-28-1, and which offer essentially the same curriculum as offered in grades K-12 in the public schools of this state may apply for a license to purchase motor fuel on a tax exempt basis. The exempt agency will be responsible for supplying to its motor fuel vendor a copy of the license as issued by the department in support of its tax exempt status.

(k) Any person, other than one who possesses a valid Alabama supplier's license, engaged in more than one activity for which a license is required shall obtain a separate license for each activity.

(l) All fees collected under this section, except those refunded, shall be paid into the State Treasury to the credit of the State Public Road and Bridge Fund.



Section 40-17-333 - Application for license.

Each application for a license under this article must be made upon a form prescribed by the commissioner and furnished by the department.



Section 40-17-334 - Licensed permissive suppliers.

(a) A person may elect to obtain a permissive supplier license to collect the tax levied by Section 40-17-325 for motor fuel that is removed at a terminal in another state and has Alabama as the destination state.

(b) A licensed permissive supplier removing motor fuel at a terminal located in another state with Alabama as its destination state shall do all of the following:

(1) Collect the tax due this state on the motor fuel.

(2) Waive any defense that this state lacks jurisdiction to require the supplier to collect the tax due this state on the motor fuel under this article.

(3) Report and pay the tax due on the motor fuel in the same manner as if the removal had occurred at a terminal located in Alabama.

(4) Keep records of the removal of the motor fuel and submit to audits concerning the motor fuel as if the removal had occurred at a terminal located in Alabama.

(c) A licensed permissive supplier acknowledges that this state imposes the requirements listed in subsection (b) under its general police power and submits to the jurisdiction of this state for purposes related to the administration of this article.



Section 40-17-335 - Surety bond.

(a) Upon approval of the application by the department, the applicant shall file with the department a surety bond as herein provided:

(1) Except as provided under subdivision (3), the bond amount for an applicant for a license as a supplier, permissive supplier, or terminal operator shall be in the approximate amount of twice the average monthly tax liability, not to exceed two million dollars ($2,000,000).

(2) Except as provided under subdivision (3), the bond amount for an applicant for a license as an exporter, blender, importer, or distributor shall be a minimum of two thousand dollars ($2,000) or the approximate amount of twice the average monthly tax liability, whichever is greater.

(3) The bond for distributors, suppliers, and permissive suppliers who are licensed with the department on October 1, 2012, shall remain at the amount that is filed with the department on that date, except as provided under subsection (b).

(4) For an applicant for a license only as a motor fuel transporter or aviation fuel purchaser, there shall be no bond.

(5) Only one bond shall be required of an applicant for multiple licenses. Except as provided under subdivision (3), the bond amount shall be based on the highest average monthly tax liability of the separate licenses, but shall cover all licenses.

(b) The commissioner may require an additional surety bond from any licensee if: (1) the commissioner determines that the surety on an existing bond is unsatisfactory; (2) a surety notifies the department that it intends to cancel a bond as provided in subsection (d); or (3) the commissioner, after reviewing the financial condition of the licensee, determines that the existing bond of the licensee is insufficient in an amount to insure the prompt payment of all excise taxes that are due or may become due the state by the licensee upon the sale or withdrawal of motor fuel. However, in no case shall a new or additional bond be more than two months of average excise tax owed by the licensee.

(c) The department shall notify a licensee at his or her last known address by first class U.S. mail or, at the option of the department, certified mail, return receipt requested, that it is requiring such new or additional bond for any reason as provided above, and the licensee, within 30 days from the date such notice is mailed by the department, shall either (1) file the new or additional bond as requested by the department, or (2) file a notice of appeal with the Alabama Tax Tribunal as allowed in Chapter 2B of this title. The department may immediately cancel the licensee's license upon the expiration of the 30-day period set out above if the licensee fails to either provide the new or additional bond requested by the department or timely appeal to the Alabama Tax Tribunal.

(d) Any surety on an existing bond furnished by a licensee may notify the department in writing of its intent to cancel the bond. The department shall immediately notify the licensee of the intent of the surety to cancel and the licensee shall have 30 days from the date the notice is mailed by the department to provide a sufficient replacement bond as requested by the department. The department may immediately cancel the licensee's license upon expiration of the 30-day period set out above if the licensee fails to either provide a new replacement bond as requested by the department or appeal the proposed revocation to the Alabama Tax Tribunal within the 30 days as allowed by Chapter 2B of this title. The surety requesting to be released shall remain liable for any liability already accrued or which shall accrue during the 30-day period set out above, but shall not be responsible for any liability which accrues after the 30-day period.

(e) A surety providing a bond must be authorized to engage in business within this state. The surety bonds are conditioned upon faithful compliance with the provisions of this article, including the filing of returns and the payment of all tax prescribed herein. The surety bonds shall be approved by the commissioner as to sufficiency and form, and shall indemnify the state against any loss arising from the failure of the licensee to pay, for any cause, the motor fuel excise tax levied by this article.



Section 40-17-336 - Refusal to issue license; appeal.

(a) The department may refuse to issue a license under this article if the applicant or any principal of the applicant has done any of the following:

(1) Had a license or registration issued under prior law or this article canceled by the department for cause.

(2) Had a motor fuel license or registration issued by another state canceled for cause.

(3) Had a federal certificate of registry issued under Section 4101 of the Internal Revenue Code, or a similar federal authorization, revoked.

(4) Been convicted of any offense involving fraud or misrepresentation.

(5) Been convicted of any other offense that indicates that the applicant may not comply with this article if issued a license.

(b) The department may also refuse to issue a license if the applicant is in arrears to the state for any taxes or for other good cause shown.

(c) Any refusal by the department under this section to issue a license may be appealed to the Alabama Law Tribunal under the provisions of Chapter 2B of this title.



Section 40-17-337 - Issuance of license; nontransferability.

Upon approval of the bond required, the department shall issue to the applicant the appropriate license or licenses. The license is not transferable and remains in effect until surrendered or canceled.



Section 40-17-338 - Discontinuance of business by a licensee.

(a) A licensee who discontinues in its entirety the business for which a license was authorized by this article shall notify the department in writing at least 10 days prior to the time of the discontinuance, sale, or transfer takes effect, and shall surrender the license to the department. The notice shall state the effective date of the discontinuance and, if the licensee has transferred the business or otherwise relinquished control to another person by sale or other means, the date of the sale or transfer and the name and address of the person to whom the business is transferred or relinquished. The notice shall also include any other information required by the department.

(b) All taxes for which the licensee is liable under this article but are not yet payable shall be due on the date of the discontinuance. If the licensee has transferred the business to another person and does not give the notice required herein, the person to whom the business was transferred is jointly and severally liable for the amount of any tax owed by the licensee to this state on the date the business was transferred. The liability of the person to whom the business was transferred shall not exceed the value of the property and business acquired from the licensee.



Section 40-17-339 - Cancellation of license.

(a) In accordance with the provisions of Chapter 2A of this title, the department may cancel any license required under Section 40-17-332, upon written notice sent to the licensee's last known address, as it appears in the department's files, for any of the following reasons:

(1) Filing by the licensee of a false report of the data or information required by this article.

(2) Failure, refusal, or neglect of the licensee to file a report or to provide any information required by this article.

(3) Failure of the licensee to pay the full amount of all excise taxes due or to pay any penalties or interest due.

(4) Failure of the licensee to keep accurate records of the quantities of motor fuel received, produced, refined, manufactured, compounded, sold, or used in Alabama.

(5) Failure to file a new or additional cash deposit or surety bond upon request of the department pursuant to Section 40-17-335.

(6) Conviction of the licensee or a principal of the licensee for any act prohibited under this article.

(7) Failure, refusal, or neglect of a licensee to comply with any other provision of this article or any rule promulgated pursuant to this article.

(8) Having a motor fuel license or registration issued by another state canceled for cause.

(9) For any change in the ownership or control of the business.

(b) Upon cancellation of any license for any cause listed above, the tax levied under this article becomes due and payable on all untaxed motor fuel held in storage or otherwise in the possession of the licensee and all motor fuel sold, delivered, or used prior to the cancellation on which the tax has not been paid.

(c) The license can be canceled upon the written request of the licensee.



Section 40-17-340 - Filing of monthly return and payment due.

(a) Each supplier, importer, blender, permissive supplier, and exporter shall file the monthly return required herein, in a format prescribed by the commissioner, on or before the 22nd day of each calendar month for the preceding month.

(b) Other than importers, the tax levied by this article shall be paid to the department by each taxpayer on or before the 22nd day of each calendar month for the preceding month and shall be accompanied by any required returns. The department may require all or certain taxpayers to file tax returns and payments electronically.

(c) Importers importing motor fuel from a bulk plant or some other non-terminal storage location shall pay the tax levied by this article to the department on or before the 22nd day of each calendar month for the preceding month, and the payment shall be accompanied by any required returns. The department may require all or certain taxpayers to file tax returns and payments electronically.

(d) Importers importing motor fuel acquired at an out-of-state terminal from a supplier who has not precollected the tax imposed under Section 40-17-325 at the time of such removal shall pay the tax so levied to the department on or before the 3rd business day following the day of importation, and the payment shall be accompanied by any required returns.

(e) A supplier or permissive supplier who timely files a return with the payment due may deduct from the amount of tax payable with the return an administrative discount of one half of one percent (.005) of the amount of tax payable to the state.



Section 40-17-341 - Remitting of taxes due to supplier or permissive supplier.

(a) Each distributor or importer shall remit to the supplier or permissive supplier, as applicable, the motor fuel tax levied by Section 40-17-325 due on motor fuel removed at a terminal rack. At the election of a licensed distributor or licensed importer, the supplier or permissive supplier may not require the licensed distributor or licensed importer to pay the tax levied by Section 40-17-325 earlier than one business day before the date the supplier or permissive supplier is required to pay the tax to this state. An election under this subsection is subject to the condition that remittances by the licensed distributor or licensed importer of all tax due to the supplier or permissive supplier shall be paid by electronic funds transfer. An election under this subsection may be terminated by the supplier or permissive supplier if the licensed distributor or licensed importer does not make timely payments to the supplier or permissive supplier as required by this subsection.

(b) A licensed exporter shall remit destination state tax due on motor fuel removed at a terminal rack to the supplier of the motor fuel. If the laws of the destination state prohibit the collection of the destination state's tax, the tax levied by Section 40-17-325 shall be collected.

(c) All tax payments received by a supplier or permissive supplier shall be held in trust by the supplier or permissive supplier until the supplier or permissive supplier remits the tax payment to this state or to another state, and the supplier or permissive supplier shall constitute the trustee for the tax payments.

(d) A licensed distributor or importer that timely pays the tax due a supplier or permissive supplier as required in this section, may deduct from the amount otherwise due to the supplier or permissive supplier a discount of four tenths of one percent (.004) of the amount of tax payable. The discount covers the expense of furnishing a bond and losses due to shrinkage and evaporation. A supplier or permissive supplier may not directly or indirectly deny the discount to a licensed distributor or licensed importer that timely pays the tax due the supplier or permissive supplier as required by this section.



Section 40-17-342 - Requirements for returns.

Every return required to be filed under this article shall be on forms and by means prescribed by the commissioner and furnished by the department and shall contain any information the department considers necessary for the enforcement of this article



Section 40-17-343 - Deductions from monthly return for payments not previously remitted; administrative discount.

(a) The supplier or permissive supplier may deduct from the next monthly return those tax payments that were not remitted for the previous month to the supplier or permissive supplier by any licensed distributor or any licensed importer who removed motor fuel on which the tax is due from the supplier's or permissive supplier's terminal. The licensed supplier or permissive supplier is eligible to take this deduction if the licensed supplier or permissive supplier notifies the state within 20 business days after a return is due of any licensed distributor, importer, or exporter who did not pay to the supplier or permissive supplier the tax due this state by the time the supplier or permissive supplier filed the monthly return and if, when a licensed distributor or licensed importer fails to remit the tax to the licensed supplier or permissive supplier, the licensed supplier or permissive supplier is not eligible to take the deduction for any tax payments that accrue after the 20 business day period referenced above for delinquent distributors or importers. The notice shall be transmitted to the state in the form required by the department. If a licensee later pays to a supplier or permissive supplier the tax owed, but the payment occurs after the supplier or permissive supplier has deducted the amount of the tax on a return, the supplier or permissive supplier shall remit the payment to the department with the next monthly return filed subsequent to receipt of the tax.

(b) A supplier or permissive supplier who timely files a return with the payment due may deduct, from the amount of tax payable with the return, an administrative discount of one tenth of one percent of the amount of tax payable to this state, not to exceed two thousand dollars ($2,000) per month.



Section 40-17-344 - Payments held in trust for the state; notification of nonpayment.

(a) All tax payments due to this state that are received by a supplier or permissive supplier shall be held by the supplier or permissive supplier as trustee in trust for this state, and the supplier or permissive supplier has a fiduciary duty to remit to the department the amount of tax received. A supplier or permissive supplier is liable for the taxes paid to it.

(b) A supplier or permissive supplier of motor fuel at a terminal shall notify the department within the time period established by the department of any licensed distributors, licensed exporters, or licensed importers who did not pay the tax due when the supplier or permissive supplier filed its return. The notice shall be transmitted in the form required by the department.



Section 40-17-345 - Import verification number; licensing.

(a) Any importer bringing motor fuel into this state in a transport truck, or by other means outside the terminal transfer system, who has not acquired the fuel from a supplier or permissive supplier who has pre-collected the tax shall be required to obtain an import verification number from the department or its designee prior to the actual importation of that fuel.

(b) An importer who knowingly imports taxable motor fuel in a transport truck in violation of the provisions of this article, without either a valid importer's license or supplier's license and either an import verification number or a shipping paper showing on its face that the tax on the fuel is not due shall be subject to a civil penalty of one thousand dollars ($1,000) for each occurrence, to be multiplied by the sum of the current violation plus prior violations.

(c) When obtaining an import verification number an importer is required to show that number on a shipping paper or invoice associated with that specific load.



Section 40-17-346 - Monthly exporter returns.

(a) A person who is licensed as an exporter shall file monthly returns with the department on forms prescribed and furnished by the department concerning the amount of taxable motor fuel exported from this state.

(b) The report must contain all of the following information with respect to motor fuel other than diesel fuel dyed in accordance with the Internal Revenue Code:

(1) All shipments of taxable motor fuel removed from a terminal in this state as to which the tax imposed by this article previously was paid or accrued for direct delivery outside of this state by the exporter.

(2) All shipments of taxable motor fuel acquired free of this state's motor fuel tax at a terminal in this state for direct delivery outside of Alabama but as to which the destination state's motor fuel tax was paid or accrued to the supplier at the time of removal from the terminal.

(3) The gallons delivered to taxing jurisdictions outside this state out of bulk plant storage and whether by transport truck or tank wagon.

(4) The name and federal employer identification number of the person receiving the exported taxable motor fuel from the exporter.

(5) The date of the shipments.

(6) The carrier name and federal employee identification number.

(c) The department in addition may require the reporting of other information it considers reasonably necessary to the enforcement of this article.

(d) The return shall serve as a claim for a refund for tax paid to this state on exported motor fuel.



Section 40-17-347 - Monthly informational report of terminal operators; annual report.

(a) A terminal operator shall file with the department a monthly informational report showing the amount of motor fuel received and removed from the terminal during the month. The report is due by the last day of the month following the month covered by the report. The report shall contain all of the following information and any other information required by the department:

(1) The terminal code assigned by the Internal Revenue Service.

(2) The beginning and ending inventory which pertains to the applicable reporting month.

(3) The number of net gallons of motor fuel received in inventory at the terminal during the month and each position holder for the motor fuel.

(4) The number of net gallons of motor fuel removed from inventory at the terminal during the month and, for each removal, the position holder for the motor fuel and the destination state of the motor fuel.

(5) The number of net gallons of motor fuel gained or lost at the terminal during the month.

(b) Each person operating a terminal in this state shall file an annual report for each terminal within this state on forms provided by the department. The report must be filed for each calendar year on or before January 31 of the following year. This report must include all of the following data:

(1) The net amount of monthly net gallons, gains or losses.

(2) The total net gallons removed from the terminal in bulk and across the rack during the calendar year and any other information as the department considers reasonably necessary to determine the tax liability of the terminal operator under this article.

(3) The amount of tax due calculated pursuant to Section 40-17-327.



Section 40-17-348 - Monthly informational report of motor fuel transporter.

(a) A person licensed as a motor fuel transporter in this state shall file a monthly informational report with the department on forms prescribed and furnished by the department concerning the amount of motor fuel received or delivered for import or export by the motor fuel transporter during the month.

(b) The report required by this section is due by the last day of the month following the month covered by the report.

(c) Any transporter failing to make the reports required by this section shall be subject to a civil penalty of one thousand dollars ($1,000) for each violation, as reasonably determined by the department.



Section 40-17-349 - Violations.

(a) Persons violating any provision of this article may be restrained from distributing, using, or withdrawing from storage any taxable motor fuel, as herein defined, and may be prosecuted in the name of the State of Alabama by the Attorney General or, under his or her direction, by a district attorney or, with the approval of the Governor, an attorney employed by the department until that person has complied with this article.

(b) It shall be unlawful for any person to sell for use or to use motor fuel upon which the tax levied by this article has not been paid or the payment assumed by a licensee. Any person who willfully fails to comply with this article, for each failure, shall be subject to a penalty imposed by the department of not less than one hundred dollars ($100) nor more than ten thousand dollars ($10,000).



Section 40-17-350 - Transportation of motor fuel; inspections.

(a) Each person operating a refinery or terminal in Alabama shall prepare and provide to the driver of every highway vehicle receiving motor fuel at the facility a shipping document setting out on its face the destination state as represented to the terminal operator by the shipper or the shipper's agent. Failure to comply with this subsection may result in a department imposed penalty of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), to be multiplied by the sum of the current violation plus prior violations of this subsection.

(b) Every person transporting motor fuel in Alabama in a highway vehicle other than in its supply tank shall carry on board a shipping document issued by the facility where the motor fuel was obtained. The shipping document shall set out on its face the state of destination of the motor fuel transported in the highway vehicle. Violation of this subsection constitutes a Class A misdemeanor. Failure to comply with this subsection may result in a department imposed penalty of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), to be multiplied by the sum of the current violation plus prior violations of this subsection.

(c) Every person transporting in Alabama motor fuel received from a terminal operator or refiner shall provide the original or a copy of the terminal issued shipping document accompanying the shipment to the operator of the retail outlet to which delivery of the shipment was made. Knowingly violating or knowingly aiding and abetting another person in violating this subsection shall constitute a Class C felony. Failure to comply with this subsection may result in a department imposed penalty of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), to be multiplied by the sum of the current violation plus prior violations of this subsection.

(d) Each operator of a retail outlet shall receive, examine, and retain the shipping document received from the transporter for every shipment of motor fuel that is delivered to each location, and retain the shipping document at the location for not less than 30 days. At the end of 30 days, the shipping document shall be maintained with the required books and records for a period of three years from the date of shipment. Knowingly violating or knowingly aiding and abetting another person in violating this subsection shall constitute a Class C felony. Failure to comply with this subsection may result in a department imposed penalty of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), to be multiplied by the sum of the current violation plus prior violations of this subsection.

(e) No bulk end user, retail dealer, or wholesale distributor shall knowingly accept delivery of motor fuel into storage facilities in Alabama if that delivery is not accompanied by a shipping document that sets out on its face Alabama as the state of destination of the motor fuel. Knowingly violating or knowingly aiding and abetting another person in violating this subsection shall constitute a Class C felony. Failure to comply with this subsection may result in a department imposed penalty of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), to be multiplied by the sum of the current violation plus prior violations of this subsection.

(f) The department shall provide for relief in a case where a shipment of motor fuel is legitimately diverted from the represented destination state after the shipping document has been issued by the terminal operator or where the terminal operator failed to cause proper information to be printed on the shipping document. These relief provisions shall include the requirement that the shipper or its agent provide notification as prescribed by the department before the diversion or correction is to occur.

(g) A terminal operator or bulk plant operator may rely on the representation made by the purchaser of motor fuel or the purchaser's agent concerning the destination state of the motor fuel. A purchaser is liable for any tax due as a result of the purchaser's diversion of motor fuel from the represented destination state.

(h) Every person hauling, transporting, or conveying motor fuel over any of the navigable waters of this state, during the entire time so engaged, must maintain possession of an invoice, bill of sale, or shipping document showing the legal name and physical address of the person from whom motor fuel was received, the legal name and physical address of every person or persons to whom deliveries of motor fuel will be made, and the number of gallons delivered. The person hauling, transporting, or conveying the motor fuel shall, at the request of any person authorized by law to inquire into or investigate these matters, produce and offer for inspection the invoice, bill of sale, or shipping document. Failure to comply shall be prima facie evidence of a violation of this section.

(1) No person shall haul, transport, or convey motor fuel in boats or barges over any of the navigable waters of the state except in boats or barges plainly visibly marked on both sides and above the water line thereof with the word "gasoline" or other name of the motor fuel being transported, in letters at least four inches high and of correspondingly appropriate width, together with the legal name and physical address of the owner of the boat or barge in which the gasoline is contained.

(2) This subsection shall not apply to boats transporting gasoline to be used solely for motive power of the boats.

(i) Every motor vehicle being operated by private and for-hire carriers of property must be marked as specified in this section if that vehicle is transporting hazardous materials including gasoline of a kind or quantity that requires the vehicle to be marked or placarded in accordance with Section 177.823 of the Hazardous Materials Regulations of the Department of Transportation and is operating under its own power, either alone or in combination.

(1) The marking shall display all of the following information:

a. The name or trade name of the private and for-hire carrier operating the vehicle.

b. The city or community and state abbreviation in which the carrier maintains its principal office or in which the vehicle is customarily based.

c. If the name of a person other than the operating carrier appears on the vehicle, the words "operated by" immediately preceding the information required by this section.

d. Other identifying information may be displayed on the vehicle if it is not inconsistent with the information required by this section.

(2) The marking must meet all of the following requirements:

a. Appear on both sides of the vehicle.

b. Be in letters that contrast sharply in color with the background.

c. Be readily legible during daylight hours from a distance of 50 feet while the vehicle is stationary.

d. Be kept and maintained in a manner that retains the legibility required by this section.

e. The marking may consist of a removable device if that device meets the identification and legibility requirements of this article.

(j) Willful violation of any of the provisions of subsection (h) or (i) shall constitute a Class C felony.

(k) The marking provisions of this section as to the word "gasoline" shall not apply to a vehicle transporting gasoline in the fuel tank supplied by the manufacturer with the vehicle, or carried in an auxiliary fuel tank, connected directly with the carburetor of the vehicle and used exclusively for propelling it, to vehicles transporting gasoline in quantities of not more than five gallons for delivery in response to emergency calls, or to gasoline being transported by common carriers in railroad cars.

(l)(1) The Director of the Department of Transportation may employ qualified employees to enforce this section. The employees shall be employed pursuant to the Merit System Act. The employees or agents shall be considered to be and shall be vested with the powers and authority of law enforcement officers, including the power to maintain public order, make arrests for all offenses and investigate the commission or suspected commission of those offenses, and investigate the commission or suspected commission of transportation, public safety, and revenue offenses, including, but not limited to, those offenses regarding gasoline tax and tax on motor fuels or any substitute thereof, licensing and registration of motor vehicles, and violations of Title 32 and this title. Transportation law enforcement officers so designated are authorized to issue or cause to be issued citations, tickets, complaints, subpoenas, and other process so as to commence and direct actions, prosecutions, and proceedings to be instituted to enforce the laws of this state in any county of the State of Alabama. The employees shall be and are hereby constituted peace officers of the State of Alabama provided they comply with the requirements set forth by the Alabama Peace Officers' Standards and Training Commission.

(2) Inspections shall be performed in a reasonable manner and at times that are reasonable under the circumstances, taking into consideration the normal business hours of the place to be entered. Inspections may be at any place at which taxable motor fuel is or may be produced or stored or at any inspection site where evidence of activities may be discovered. These places include, but are not limited to, any of the following:

a. A terminal.

b. A motor fuel storage facility that is not a terminal.

c. A retail motor fuel facility.

d. A state or local highway inspection station, weigh station, agricultural inspection station, mobile station, or other location designated by the commissioner or his or her designated agent to be used as a motor fuel inspection site.

(3) Officers or employees of the State of Alabama, or law enforcement officers of any county or municipality in the State of Alabama, may do any of the following:

a. Physically inspect, examine, or otherwise search any tank, reservoir, or other container that can or may be used for the production, storage, or transportation of motor fuel, fuel dyes, or fuel markers. Inspection may also be made of any equipment used for, or in connection with, production, storage, or transportation of motor fuel, fuel dyes, or fuel markers. This includes any equipment used for the dyeing or marking of diesel fuel, and shall include the inspection of related shipping documents.

b. Detain any vehicle, train, or boat for the purpose of inspecting its fuel tanks and storage tanks. Detainment may continue for any reasonable period of time, not to exceed one hour, necessary to determine the amount and composition of the motor fuel.

c. Take and remove samples of motor fuel in reasonable quantities necessary to determine its composition.

(4) Penalties.

a. Any person refusing to allow an inspection may be penalized one thousand dollars ($1,000) for each refusal. This penalty is in addition to any other penalties or tax that may be imposed upon that person or any other person liable for motor fuel excise taxes.

b. The following acts shall be subject to a civil penalty payable to the department:

1. Transporting motor fuel in a railroad tank car or transport truck without a shipping document or with a false or an incomplete shipping document.

2. Delivering motor fuel to a destination state other than that shown on the shipping document.

c. The penalty imposed under paragraph b. is payable by the person in whose name the conveyance is registered, tagged, or titled, or the lessee if the conveyance is a transport truck. If the conveyance is a railroad tank car, it is payable by the person responsible for the movement of motor fuel in that conveyance. The amount of the penalty shall depend upon the amount of fuel improperly transported or diverted and whether the person against whom the penalty is assessed has previously been assessed a penalty under this subsection. For a first assessment under this subsection, the penalty is twice the amount of excise tax payable on the improperly transported or diverted motor fuel. For a second or subsequent assessment under this subsection, the penalty is the greater of five thousand dollars ($5,000) or five times the amount of excise tax payable on the improperly transported or diverted motor fuel. The penalty imposed under this subsection shall be in addition to any fuel excise tax assessed.

d. It is unlawful to use dyed diesel fuel for highway use, with the exception of a city or county vehicle and those permitted under 26 U.S.C. § 4082. The operation of a motor vehicle on a highway with a supply tank containing dyed diesel fuel, the use of which is unlawful under this section, or the use of other motor fuel on which the tax imposed by the state has not been paid, shall constitute a Class A misdemeanor and may result in a civil penalty. The penalty is payable to the department by the person in whose name the motor vehicle is registered or the driver of the vehicle, or both. The penalty shall be the greater of one thousand dollars ($1,000) or ten dollars ($10) per gallon of the motor fuel involved. In the case of repeated violations, the penalty is to be multiplied by the current violation plus prior violations that have been imposed under this section in addition to any fuel tax assessed. A county or municipality shall be entitled to 25 percent of any penalty authorized by this section if law enforcement officers in its employment provide information that leads to the arrest and conviction of any person violating this section or to the assessment and collection of the excise taxes from any person violating this section.



Section 40-17-351 - Civil penalties.

(a) Any person who engages in any business activity for which a license is required by this article without having first obtained and subsequently retained a valid license shall be subject to the following civil penalties:

(1) Ten thousand dollars ($10,000) for the first violation.

(2) For each subsequent violation, the amount is to be multiplied by the sum of the current violation plus prior violations.

(b) Civil penalties prescribed under this section shall be assessed, collected, and paid in the same manner as the motor fuel tax.



Section 40-17-352 - Criminal penalties.

(a) Any person who willfully does any of the following is guilty of a misdemeanor and upon conviction thereof shall be fined not less than five thousand dollars ($5,000) nor more than twenty-five thousand dollars ($25,000), or imprisoned for not more than one year, or both:

(1) Fails to obtain a license as required by this article prior to engaging in an activity for which a license is required.

(2) Fails to pay to this state no more than 30 days after the date the tax is due the tax levied by this article.

(3) Makes a false statement on an application, return, ticket, invoice, statement, or any other document required under this article.

(4) Fails to file no more than 30 days after it is due any return required by this article.

(5) Fails to maintain any record required by this article.

(6) Makes a false statement in an application for a refund.

(7) Fails to make required disclosure of the correct amount of fuel sold or used in this state.

(8) Fails to show or give a shipping document as required under this article.

(9) Uses, delivers, or sells any aviation fuel for use or intended for use in highway vehicles or watercraft.

(10) Interferes with or refuses to permit seizures authorized under Section 40-17-353.

(11) Delivers motor fuel from a transport vehicle to the fuel supply tank of a highway vehicle.

(12) Dispenses into the supply tank of a highway vehicle, watercraft, or aircraft any motor fuel on which tax levied by Section 40-17-325 has not been paid.

(13) Allows to be dispensed into the supply tank of a highway vehicle, watercraft, or aircraft any motor fuel on which tax levied by Section 40-17-325 has not been paid.

(14) Purchases motor fuel from an unlicensed distributor, unlicensed importer, or unlicensed supplier.

(b) Any person who willfully does any of the following with the intent to either evade or circumvent the tax levied by Section 40-17-325 or assists any other person in efforts to evade or circumvent the tax shall be guilty of a felony and upon conviction thereof shall be fined not less than twenty-five thousand dollars ($25,000) nor more than fifty thousand dollars ($50,000), or imprisoned in a state correctional facility for not less than one nor more than five years, or both fined and imprisoned:

(1) Fails to pay motor fuel taxes and diverts the tax proceeds for other purposes.

(2) As a licensee or the agent or representative of a licensee, converts or attempts to convert motor fuel tax proceeds for the use of the licensee or the licensee's agent or representative, with the intent to defraud this state.

(3) Collects motor fuel taxes when not authorized or licensed by the department to do so.

(4) Imports motor fuel into this state in contravention of this article.

(5) Conspires with any other person or persons to engage in an act, plan, or scheme to defraud this state of motor fuel tax proceeds.

(6) Alters or attempts to alter the strength or composition of any dye or marker in any dyed diesel fuel intended to be used for a taxable purpose.

(7) Fails to remit to the department any tax levied pursuant to this article if the person has added, or represented that he or she has added, the tax to the sales price for the motor fuel and has collected the amount of the tax.

(c) Each offense under this section is subject to a separate criminal penalty.



Section 40-17-353 - Seizure of storage receptacles pending payment of taxes, interest, and penalties; sale of motor fuel; forfeiture of contraband.

(a) Upon the discovery of any motor fuel illegally imported into or illegally transported, delivered, stored, or sold in this state, the commissioner shall order the tank or other storage receptacle in which the motor fuel is located to be seized and locked or sealed until the tax, interest, and penalties levied under this article are assessed and paid.

(b) If the assessment for the above tax is not paid within 30 days, the commissioner, in addition to the other remedies in this article, may sell the motor fuel and use the proceeds of the sale to satisfy the assessment due, with any excess funds after payment of the assessment and costs of the sale being returned to the owner of the motor fuel.

(c) All motor fuel and any property, tangible or intangible, which is found upon the person or in any vehicle which the person is using, including the vehicle itself, to transport or sell illegally transported, delivered, stored, sold, imported, or acquired motor fuel, and any property found in the immediate vicinity, including motor vehicles, tanks, and other storage devices, used to aid in the illegal transportation or sale of motor fuel, shall be considered contraband and shall be forfeited to this state.



Section 40-17-354 - Recordkeeping.

Each person required to be licensed under Section 40-17-332 and each bulk user and retailer shall keep and maintain all records pertaining to motor fuel received, produced, manufactured, refined, compounded, used, sold, or delivered, together with delivery tickets, invoices, bills of lading, and other pertinent records and papers required by the department for the reasonable administration of this article, for a period of no less than three years.



Section 40-17-355 - Refusal to permit inspection.

(a) A person who refuses to permit an inspection or audit authorized by this article is subject to a civil penalty of five thousand dollars ($5,000) in addition to any penalty imposed by other provisions of this article.

(b) A person who refuses, for the purpose of evading tax, to allow an inspection, in addition to being liable for other penalties imposed by this article, is guilty of a felony and upon conviction shall be fined not more than ten thousand dollars ($10,000) or imprisoned not more than three years, or both.



Section 40-17-356 - Dyed diesel fuel.

A notice stating: "DYED DIESEL FUEL, NON-HIGHWAY USE ONLY, PENALTY FOR HIGHWAY USE" or a similar phrase that clearly indicates that the diesel fuel is not to be used to operate a highway vehicle shall be provided or posted in all of the following circumstances:

(1) By the terminal operator to a person who receives dyed diesel fuel at a terminal rack of that terminal operator.

(2) By a seller of dyed diesel fuel to its buyer if the diesel fuel is located outside the bulk transfer/terminal system and is not sold from a retail pump or bulk plant posted in accordance with the requirements of this section.

(3) By a seller on a retail pump or bulk plant where it sells dyed diesel fuel for use by its buyer.

(4) By the time of the removal or sale appears on shipping documents, bills of lading, and invoices accompanying the sale or removal of the dyed diesel fuel.



Section 40-17-357 - Preemption of local laws.

Beginning October 1, 2012, no city or town may levy or impose a new or additional excise or license tax on the sale, distribution, storage, use, or consumption of gasoline or any substitute therefor which is consumed as aviation fuel, as defined under subdivision (2) of Section 40-17-322. Any ordinance enacted or adopted contrary to the provisions of this section shall be null and void.



Section 40-17-358 - Taxes to be borne by consumer and paid once.

All municipalities and all counties currently levying an excise or privilege license tax upon the sale, use, or consumption, distribution, storage, or withdrawal from storage of gasoline or motor fuel may require that where the tax has been paid to the municipality or county by a distributor, refiner, or by any retail dealer, storer, or user, such payment shall be sufficient, the intent being that the tax shall be borne by the consumer and paid to the municipality or county but once.



Section 40-17-359 - Distribution and use of proceeds.

(a) For the purpose of this section, the following terms shall have the meanings ascribed below:

(1) BASE ANNUAL COUNTY DISTRIBUTION. Five hundred fifty thousand dollars ($550,000).

(2) COST OF COLLECTION. The amounts from the proceeds of the highway gasoline tax that may be appropriated by the Legislature to the department for its operating expenses.

(3) COUNTY. Each county in the state.

(4) FISCAL YEAR. The fiscal year of the state.

(5) DEPARTMENT OF TRANSPORTATION. The Department of Transportation of the state.

(6) HIGHWAY GASOLINE TAX. Both of the following:

a. The excise tax levied under subdivision (1) of subsection (a) of Section 40-17-325, with the exception of those portions of the tax levied on aviation fuel and marine gasoline.

b. The excise tax levied by Sections 40-17-140 to 40-17-155, inclusive, except that portion of the tax imposed on diesel fuel.

(7) LOCAL SUBDIVISIONS' SHARES OF THE NET TAX PROCEEDS. The 55 percent of the net tax proceeds referred to in the first sentence of subsection (d).

(8) MUNICIPALITY. An incorporated city or town in the state.

(9) NET TAX PROCEEDS. The entire proceeds from the highway gasoline tax, except the proceeds from the supplemental excise tax of five cents ($.05) per gallon and additional six cents ($.06) imposed by subdivision (1) of subsection (a) of Section 40-17-325, less the cost of collection and less any refunds pursuant to the provisions of this article.

(10) PUBLIC HIGHWAY. Every highway, road, street, alley, lane, court, place, trail, drive, bridge, viaduct, or trestle located either within a municipality or in unincorporated territory and laid out or erected by the public or dedicated or abandoned to the public or intended for use by or for the public. The term "public highway" shall apply to and include driveways upon the grounds of universities, colleges, schools, and institutions but shall not be deemed to include private driveways, private roads, or private places not intended for use by the public.

(11) STATE. The State of Alabama.

(12) STATE'S SHARE OF THE NET TAX PROCEEDS. The 45 percent of the net tax proceeds referred to in the first sentence of subsection (c).

(13) SUPPLEMENTAL NET TAX PROCEEDS. That portion of the highway gasoline tax remaining after the deduction of the net tax proceeds and one-third of all revenues received or collected by the department remaining after the payment of refunds from the additional six cents ($.06) tax levied on gasoline under Section 40-17-325(a)(1) and two-thirds revenues received or collected by the department after the payment of refunds and the expense of administration and enforcement of this article from the additional six cents ($.06) tax levied on gasoline under Section 40-17-325(a)(1), less the cost of collection and less any refunds of the highway gasoline tax applicable to the supplemental gasoline excise tax imposed in subdivision (1) of subsection (a) of Section 40-17-325.

The foregoing definitions shall be deemed applicable whether terms defined are used in the singular or plural.

(b) The revenue, less the cost of collection and refunds authorized by law, from the seven cents ($.07) excise tax and the supplemental excise tax of five cents ($.05) per gallon on gasoline, shall not be used for any purposes other than the following:

(1) The Legislature hereby finds as a fact that of all the gasoline sold in this state not less than one and twenty-three hundredths percent thereof is used for marine purposes to propel vessels on inland and coastal waterways of this state. The Legislature hereby declares that it is the policy of this state to use the funds derived pursuant to this section from the sale of marine gasoline to provide for the programs and activities of the Marine Police, Marine Resources, and Wildlife and Freshwater Fisheries Divisions of the Department of Conservation and Natural Resources in this state as follows:

a. Thirty-five one hundredths of one percent of all state-imposed taxes collected pursuant to this subsection on the sale of gasoline, except gasoline and other fuels consumed in airplanes, shall be credited as follows: 60 percent to the State Water Safety Fund of the Marine Police Division and 40 percent to the Seafood Fund of the Marine Resources Division.

b. An amount equal to seventy-one hundredths of one percent of all state-imposed taxes levied pursuant to this subsection and collected on the sale of gasoline, except gasoline and other fuels consumed in airplanes, and which would otherwise be credited to the Public Road and Bridge Fund pursuant to this section shall be credited to the Game and Fish Fund of the Division of Wildlife and Freshwater Fisheries. Provided, however, that the above credit to the Game and Fish Fund shall not diminish the allocations provided by subsection (d).

c. An amount equal to eighteen one hundredths of one percent of all state-imposed taxes levied pursuant to this subsection and collected on the sale of gasoline, except gasoline and other fuels consumed in airplanes, and which would otherwise be credited to the Public Road and Bridge Fund pursuant to this section shall be credited as follows: 60 percent to the State Water Safety Fund of the Marine Police Division and 40 percent to the Seafood Fund of the Marine Resources Division. Provided, however, that this additional credit to the State Water Safety Fund and Seafood Fund shall not diminish the allocations provided by subsection (d).

(2) The revenue arising from the sale of gasoline as herein defined, except gasoline sold for use as fuel to propel aircraft and which gasoline is subject to the tax imposed in subdivision (3) of subsection (a) of Section 40-17-325, and except for revenues from the supplemental net tax proceeds, for all other purposes shall not be used for any purpose other than for the construction, improvement, maintenance, and supervision of highways, bridges, and streets, including the retirement of bonds for the payment of which such revenues have been or may hereafter be pledged. The payment of the per diem and mileage of members of county governing bodies when engaged in supervising the construction, improvement, and maintenance of highways, bridges, and streets shall be construed as used in supervision. The governing body of each county may expend an amount not to exceed one third of the total amount of such revenue that may be received by such county in the payment of any debt that may have been incurred by such county for the construction or maintenance of roads or bridges. This fund shall be allocated in the manner now provided by law. On the 20th day of each month following that quarter of any fiscal year, all revenue derived from the sale of gasoline to be consumed in the motor of a boat or vessel as defined in subdivision (1) shall be allocated to the State Water Safety Fund, Seafood Fund, and Game and Fish Fund.

(c) Distribution of forty-five percent of net tax proceeds shall be distributed as follows:

(1) Forty-five percent of the net tax proceeds are hereby allocated and appropriated for state highway purposes and as the state's share of the net tax proceeds to be covered into the State Treasury to the credit of the Public Road and Bridge Fund and to be disbursed as hereinafter provided in this section.

(2) A portion of the state's share of the net tax proceeds that is equal in amount to two sevenths (equivalent to six twenty-firsts) of the net tax proceeds shall be disbursed, to pay at their respective maturities the principal of and interest on the bonds issued prior to March 1, 1967, by the Alabama Highway Authority, a public corporation organized and existing under the provisions of Sections 23-1-150 to 23-1-160, inclusive, in the order in which the two sevenths of the net tax proceeds were pledged for the bonds.

(3) A portion of the state's share of the net tax proceeds that is equal in amount to two twenty-firsts of the net tax proceeds shall be disbursed to pay at their respective maturities the principal of and interest on the bonds issued prior to March 1, 1967, by the Alabama Highway Authority, in the order in which the two twenty-firsts of the net tax proceeds were pledged for the bonds.

(4) A portion of the state's share of the net tax proceeds that is equal in amount to one twenty-first of the net tax proceeds shall be disbursed to pay at their respective maturities the principal of and interest on the bonds issued by the Alabama Highway Authority after March 1, 1959, and prior to March 1, 1967, in the order in which the one twenty-first of the net tax proceeds was pledged for the bonds.

(5) The residue of the state's share of the net tax proceeds remaining after provision shall have been made out of the aforesaid nine twenty-firsts of the net tax proceeds for payment of the obligations referred to in the foregoing subdivisions (2), (3), and (4) shall be disbursed for the following purposes, in the following order and to the extent necessary:

a. For payment at their respective maturities of the principal of and interest on bonds, other than refunding bonds, issued by the Alabama Highway Authority under the provisions of Act No. 225, 1967 Special Session (Acts 1967, p. 302), to the extent that the portion of the motor vehicle license taxes and registration fees provided in Section 40-12-270, to be used for the payment of the principal of and interest on the bonds, other than refunding bonds, issued by the Alabama Highway Authority under the provisions of Act No. 225, should be insufficient to pay the principal and interest at their respective maturities.

b. For payment at their respective maturities of the principal of and interest on the bonds, other than refunding bonds, issued by the Alabama Highway Authority under the provisions of Act No. 781, 1969 Regular Session (Acts 1969, p. 1398), to the extent that the portion of the motor vehicle license taxes and registration fees provided in Section 40-12-270, to be used for the payment of the principal of and interest on the bonds, other than refunding bonds, issued by the Alabama Highway Authority under the provisions of Act No. 781, should be insufficient to pay the principal and interest at their respective maturities.

c. For payment at their respective maturities of the principal of and interest on the bonds, other than refunding bonds, issued by the Alabama Highway Authority under the provisions of Act No. 1416, 1971 Regular Session (Acts 1971, p. 2412), to the extent that the portion of the motor vehicle license taxes and registration fees provided in Section 40-12-270, to be used for the payment of the principal of and interest on the bonds, other than refunding bonds, issued by the Alabama Highway Authority under the provisions of Act No. 1416, should be insufficient to pay the principal and interest at their respective maturities.

d. For payment at their respective maturities of the principal of and interest on any bonds or other obligations, including refunding obligations, issued after December 1, 1977, by a public corporation existing at the time of issuance under the laws of the state pursuant to then existing statutory authorization, or by the state pursuant to then existing authorization, effective at the time of issuance, under the constitution and laws of the state, and for which the aforesaid residue, referred to in this subdivision, of the state's share of the net tax proceeds shall have been appropriated and pledged in a then effective statute or constitutional provision (including any enabling act under a constitutional provision) under which the bonds may be issued, all in the manner and to the extent and subject to the priorities in rank as may be provided in a statute or constitutional provision or in any authorizing resolution thereunder.

e. For allocation on September 30 of each fiscal year to each county to which allocation shall have been made under the provisions of subsection (d), during that fiscal year less than the base annual county distribution, which, when added to the amounts so allocated to that county under subsection (d), will equal the base annual county distribution.

(6) The state's share of the net tax proceeds paid into the Public Road and Bridge Fund and not required for any of the purposes referred to in any of the foregoing subdivisions (2), (3), (4), and (5) may be withdrawn by the Department of Transportation and used by it for highway purposes.

(d) Fifty-five percent of net tax proceeds shall be distributed as follows:

(1) Fifty-five percent of the net tax proceeds are hereby allocated and appropriated to be used for highway purposes by the counties and municipalities to be covered into the State Treasury and shall be disbursed and allocated as hereinafter provided in this section.

(2) A portion of the local subdivisions' shares of the net tax proceeds that is equal to 25 percent of the net tax proceeds shall be allocated equally among the 67 counties of the state.

(3) The entire residue of the local subdivisions' shares of the net tax proceeds, being an amount equal to 30 percent of the net tax proceeds less any amount paid pursuant to the contingent appropriation in subdivision (2), shall be allocated among the 67 counties of the state on the basis of the ratio of the population of each county to the total population of the state according to the then next preceding federal decennial census, or any special federal census heretofore held in any county subsequent to the effective date of the 1960 Federal Decennial Census. The allocation provided for in this subdivision shall be made on or prior to the tenth day of each month with respect to receipts of the highway gasoline tax by the state during the preceding month.

(e)(1) The amounts allocated or apportioned to each county pursuant to each of subsections (c) and (d) shall be disposed of as follows:

a. Ten percent of the amount so allocated or apportioned to each county shall be distributed among the municipalities in the county with respect to which the allocation or apportionment is made; each distribution among the municipalities shall be made on the basis of the ratio of the population of each municipality to the total population of all municipalities in the applicable county according to the then next preceding federal decennial census.

b. The remaining portion of the amount so allocated or apportioned to each county shall be distributed to the county with respect to which the allocation or apportionment is made. The distributions provided for in this subsection shall be made monthly.

(2) The population of any municipality incorporated subsequent to the taking of the then next preceding federal decennial census shall be deemed to be the population shown by the census for that municipality taken pursuant to the requirements of Section 11-41-4. Any municipality incorporated after September 30, 1967, shall not participate in the distribution provided for in this section until the fiscal year next succeeding the fiscal year during which it is incorporated, the first distribution to the municipality to be made from the receipts of the highway gasoline tax by the state during October of the fiscal year next succeeding its incorporation.

(3) When requested to do so by any municipality, the Department of Transportation may make available the services and advice of its engineers and other employees with respect to any work for which that municipality proposes to expend moneys distributed to it under this section. Any services and advice that may be made available shall be provided under the terms and conditions that may be mutually agreeable to the Department of Transportation and the municipality.

(f) Three-fifths of the supplemental net tax proceeds on gasoline, as defined in subsection (a), shall be deposited in the State Treasury to the credit of the Public Road and Bridge Fund of the Department of Transportation and shall be used exclusively in the construction, repair, maintenance, and operation of public roads and bridges in this state, including public roads in state parks and any toll road or toll bridge constructed by the state Department of Transportation or maintained and operated by it or under its supervision. It is further provided that of the receipts collected under this section dedicated to the Public Road and Bridge Fund, the sum of one million dollars ($1,000,000) shall be set aside in the fiscal year ending September 30, 1992, and the sum of at least five hundred thousand dollars ($500,000) for the fiscal year ending September 30, 1993, and in each fiscal year thereafter, to coordinate with the Department of Conservation and Natural Resources on the construction, maintenance, and repair of public roads in the state's park system. The remaining two-fifths of the supplemental net tax proceeds shall be distributed, as provided for distribution of the net tax proceeds, according to subsections (c), (d), and (e). Any local laws or general laws of local application now in effect regarding the distribution of the tax levied by Section 40-17-325 shall govern the distribution of the amounts allocated or apportioned within every county by this section. The Legislature may by general or local laws prescribe other distributions within counties to local governments. The two fifths of the supplemental net tax proceeds shall be used for the same purposes and deposited in the same state, county, and municipal funds as provided by Section 40-17-362. Where the use is by a county, the funds may be used to match federal aid on any projects that meet the requirements for federal funding and the funds may also be used for new construction without regard to the provision that 90 percent of the county's paved road system has achieved a grade of 85 percent based on the State of Alabama Department of Transportation's annual maintenance report of county roads and bridges.

(g) In all counties wherein members of the county governing bodies are compensated or paid on a salary basis, the county governing bodies may pay a part of the salary out of the county gasoline tax revenues. The part paid out of county gasoline tax revenues shall bear the same proportion to the total salary paid to the member as the time devoted by the member to supervising, inspecting, accepting, building, or repairing county roads or bridges bears to the total time devoted by the member to all of his or her duties as a member of the county governing body.

The county governing body may determine the proportions set out in this section.

(h) The county commissions may pay a portion of the compensation of their clerks out of the Public Road and Bridge Fund or gasoline tax funds in the county treasury; provided, that not more than 75 percent of the total salary payable shall be paid out of the fund or funds.

(i) For the purpose of this section, each federal decennial census shall be deemed to be effective on October 1 next following the publication of the results of the decennial census.

(j) Wherever in this section any portion of the net tax proceeds is provided to be applied or used for highway purposes, it shall be used as follows:

(1) Where the use is by the Department of Transportation, with the approval of the Governor, the use shall be for the construction of public roads and bridges in the state, the maintenance of public roads and bridges on the state highway system, the equipment and preparation of convicts for use upon the public roads and bridges in the state, the maintenance of the convicts while at work upon the roads and bridges, the compensation to the state for the use of any convicts, and for other public road and bridge purposes in the state as may be authorized by the Department of Transportation with the approval of the Governor.

(2) Where the use is by a county, the use shall be for transportation planning, the construction, reconstruction, maintenance, widening, alteration, and improvement of public roads and bridges as is now or may hereafter be provided by law, including payment of the principal of and interest on any securities at any time issued by the county pursuant to law for payment of which all or any of the net tax proceeds were or may be lawfully pledged, and the use may also be for the purpose and subject to the provisions contained in subsection (g).

(3) Where the use is by a municipality, the use shall be for transportation planning, the construction, reconstruction, maintenance, widening, alteration, and improvement of public roads, bridges, streets, and other public ways, including payment of the principal of and interest on any securities at any time issued by the municipality pursuant to law for the payment of which any part of the net tax proceeds were or may be lawfully pledged; provided, that no part of the net tax proceeds referred to in this section shall be expended contrary to the provisions of the constitution; and provided further, that funds distributed to municipalities under the provisions of this section shall not be commingled with other funds of the municipality and shall be kept and disbursed by the municipality from a special fund only for the purposes hereinabove provided.

(k) The county commission of each of the counties may use or expend the proceeds of the state gasoline tax levied by Section 40-17-325, distributed to the county pursuant to this section, for the construction and maintenance of streets within the corporate limits of any municipality located within the county, anything in Sections 40-17-322 to 40-17-356, inclusive, to the contrary notwithstanding.

(l) The county commission of each of the counties may use or expend the state gasoline tax proceeds referred to in subsection (k) for the construction, reconstruction, maintenance, and repair of public highways and traffic control areas located on public school property or state school property within the county.

(m) The State Treasurer shall make all allocations of the net tax proceeds and the supplemental net tax proceeds and shall make the distributions and payments thereof pursuant to the allocations provided for in this section.

(n) It is the intention of the Legislature in enacting this section to preserve inviolate all pledges heretofore made pursuant to law of any portion of the proceeds derived from the highway gasoline tax for the benefit of those bonds now outstanding that are referred to in subsection (c), or for the benefit of securities now outstanding that were issued pursuant to law by any county or municipality.

(o) One-third of all revenues received or collected by the department from the additional six cents ($.06) tax levied on gasoline under subdivision (1) of subsection (a) of Section 40-17-325, remaining after the payment of refunds of this article shall be paid into the State Treasury and distributed by the State Treasurer as prescribed under Section 8-17-91.

(p) The remaining two-thirds revenues received or collected by the department from the additional six cents ($.06) tax levied on gasoline under subdivision (1) of subsection (a) of Section 40-17-325, after the payment of refunds and the expense of administration and enforcement of this article shall be paid into the State Treasury and distributed by the State Treasurer as follows:

(1) Forty-five percent for state highway purposes and as the state's share of the remaining two-thirds revenues received or collected by the department from the additional six cents ($.06) tax levied. This 45 percent shall be deposited into the State Treasury to the credit of the Public Road and Bridge Fund and shall be disbursed as provided in this article.

(2) Fifty-five percent for highway purposes by the counties and municipalities. The 55 percent of the remaining two-thirds revenues received or collected by the department from the additional six cents ($.06) tax levied shall be deposited into the State Treasury and shall be disbursed and allocated as hereinafter provided in this section.

a. A portion of the local subdivisions' shares of the remaining two-thirds revenue received or collected by the department from the additional six cents ($.06) tax levied that is equal to 25 percent of the remaining two-thirds revenue received or collected by the department from the additional six cents ($.06) tax levied shall be allocated equally among the 67 counties of the state.

b. The entire residue of the local subdivisions' shares of the remaining two-thirds revenues received or collected by the department from the additional six cents ($.06) tax levied, being an amount equal to 30 percent of the remaining two-thirds revenues received or collected by the department from the additional six cents ($.06) tax levied, shall be allocated among the 67 counties of the state on the basis of the ratio of the population of each county to the total population of the state according to the then next preceding federal decennial census, or any special federal census heretofore held in any county subsequent to the effective date of the 1970 Federal Decennial Census. The allocation provided for in this subsection shall be made on or prior to the tenth day of each month with respect to receipts of the highway gasoline tax by the state during the preceding month.

c. The distributions provided for in this subdivision shall be made monthly. The amounts allocated or apportioned to each county shall be disposed of as follows:

1. Ten percent of the amount so allocated or apportioned to each county shall be distributed among the municipalities in the county with respect to which the allocation or apportionment is made, each distribution among the municipalities shall be made on the basis of the ratio of the population of each municipality to the total population of all municipalities in the applicable county according to the then next preceding federal decennial census. Provided, that any local laws or general laws of local application now in effect regarding the distribution of the tax levied by Section 40-17-325 shall govern the distribution of the amounts allocated or apportioned within every county by this section; provided further, that the Legislature may by general or local laws prescribe other distributions within counties to local governments.

2. The remaining portion of the amount so allocated or apportioned to each county shall be distributed to the county with respect to which such allocation or apportionment is made.

d. The population of any municipality incorporated subsequent to the taking of the then next preceding federal decennial census shall be deemed to be the population shown by the census for that municipality taken pursuant to the requirements of Section 11-41-4. Any municipality incorporated after September 30, 1978, shall not participate in the distribution provided for in this section until the fiscal year next succeeding the fiscal year during which it is incorporated, the first distribution to the municipality shall be made in respect of receipts of the highway gasoline tax by the state during October of the fiscal year next succeeding its incorporation.

e. When requested to do so by any municipality, the Department of Transportation may at its discretion make available the services and advice of its engineers and other employees with respect to any work for which that municipality proposes to expend moneys distributed to it under this subdivision. Any services and advice that may be so made available shall be provided under the terms and conditions as may be mutually agreeable to the Department of Transportation and the municipality.

(q) The State Treasurer shall make all allocations of the revenue collections and shall make the distribution and payments thereof pursuant to such allocations provided for in this article.



Section 40-17-360 - Disposition of aviation fuel proceeds.

The revenue, less the cost of collection, obtained from the tax levied in subdivision (3) of subsection (a) of Section 40-17-325 shall be paid into the State Treasury to the credit of the Department of Transportation and be used exclusively for the purpose of paying the cost of acquiring, engineering, construction, improvement, and maintenance of existing or proposed airports and other air navigation facilities within the state, for the payment of the salaries of all employees who have been transferred from the Alabama Department of Aeronautics to the Department of Transportation under Article 12 of Chapter 1 of Title 23, and for the payment of administrative expenses incurred by the Department of Transportation in performing aeronautical activities and for the further purpose of creating a sinking fund for the payment of the interest and retirement of the principal of all bonds which may be hereafter lawfully issued, sold, and delivered for funds to be used exclusively for the enumerated purposes.



Section 40-17-361 - Disposition of diesel proceeds.

(a) The proceeds of the thirteen cents ($.13) diesel excise tax imposed by this article, when collected, shall be applied as follows:

(1) For payment of the costs of collection thereof, being the amount appropriated for each fiscal year by the Legislature to the department for the administration of this article.

(2) For payment of the principal of and interest on bonds issued after October 1, 1969, and prior to December 1, 1977, by the Alabama Highway Authority, a public corporation and instrumentality of the state, all in the manner and to the extent and subject to the priorities as to rank as are provided in the respective statutes under which the bonds were issued.

(3) For payment of the principal of and interest on bonds and other obligations, including refunding obligations, issued after December 1, 1977, by a public corporation existing at the time of issuance under the laws of Alabama pursuant to then existing statutory or constitutional authorization, or by the State of Alabama pursuant to authorization, effective at the time of issuance, under the Constitution and laws of the state, and for which the excise tax imposed by this article shall have been appropriated and pledged in a then effective statute or constitutional provision, including any enabling act under a constitutional provision, all in the manner and to the extent and subject to the priorities in rank as may be provided in the statute or constitutional provision or in an authorizing resolution thereunder.

(4) The balance shall be covered into the State Treasury to the credit of the Department of Transportation to be used exclusively in the construction, repair, maintenance, and operation of public roads and bridges in this state, including any toll road or toll bridge constructed by the Department of Transportation or maintained and operated by it or under its supervision.

(b) Revenues received or collected from the additional six cents ($.06) excise tax by the department upon the selling, use or consumption, distributing, storing, or withdrawing from storage in this state of diesel fuel remaining after the payment of the expense of administration and enforcement of this section shall be distributed as follows:

(1) Four and sixty-nine one hundredths percent shall be distributed equally among each of the 67 counties of the state monthly. These funds shall be used by counties for the purposes specified in paragraph a. of subdivision (2) of subsection (a) of Section 8-17-91.

(2) Ninety-three one hundredths of one percent shall be allocated among the incorporated municipalities of the state and distributed and used as provided in paragraph c. of subdivision (2) of subsection (a) of Section 8-17-91.

(3) The balance shall be paid to the State Treasury to be used for highway purposes by the Department of Transportation.

Provided, that for the first five full fiscal years commencing October 1, 2004, if distributions to the counties and municipalities provided for in subdivisions (1) and (2) above are insufficient to ensure, in combination with the distributions provided in Section 8-17-91, that the counties and municipalities receive no less than the distributions received for fiscal year 2003 under the previous provisions of Section 8-17-91, then the above percentages shall be adjusted accordingly. After the first five full fiscal years, the above percentages shall not be adjusted.



Section 40-17-362 - Use of tax proceeds for highway purposes.

(a) For the purposes of this section, the following words and phrases shall have the following meanings:

(1) BRIDGE REPLACEMENT. Bridge replacement includes the replacement of existing bridge structures and, if necessary, the realignment of the adjacent approaches.

(2) RESURFACING, RESTORATION, AND REHABILITATION. Work undertaken primarily to preserve an existing facility. Restoration and rehabilitation is work required to return the existing pavement or bridge deck, including shoulders, to a condition of adequate structural support or to a condition adequate for placement of an additional state of construction. Resurfacing consists of the placement of additional surface material over the existing, restored, or rehabilitated roadway or bridge deck to improve serviceability or to provide additional strength. Resurfacing, restoration, and rehabilitation work may include changes to geometric features, such as minor widening, flattening curves, or improving sight distances.

(3) VEGETATION MANAGEMENT. Action taken to maintain the right-of-way of a paved road in a condition that is beneficial to public safety and the longevity of the road infrastructure including, but not limited to, restoration and maintenance and cleaning of the full width of the right-of-way through the use of herbicides, heavy equipment, and other means.

(b) It is the intent of the Legislature that the proceeds of the remaining two-thirds revenues received or collected by the department from the additional six cents ($.06) gasoline excise tax levied under Section 40-17-325(a)(1) and the revenues received or collected by the department from the additional six cents ($.06) diesel fuel excise tax under Section 40-17-325(a)(2) shall be used in the following manner:

(1) Where the use is by the Department of Transportation, the use shall, with the approval of the Governor, be for the construction and maintenance of public roads and bridges on the state highway system.

(2) Where the use is by a county, the use shall be for vegetation management or resurfacing, restoration, and rehabilitation of the paved county roads and bridges or bridge replacement on the county road system. These funds shall not be used for new construction unless 90 percent of the county's paved road system has achieved a grade of 85 percent based on the State of Alabama Department of Transportation's annual maintenance report of county roads and bridges. These funds shall not be used for the purchase of equipment or herbicides. The net tax proceeds distributed to the county shall not be commingled with other funds of the county, including any other gasoline tax revenues, and shall be kept and disbursed by the county from a special fund only for the purposes hereinabove provided.

(3) Where the use is by a municipality, the use shall be for resurfacing, restoration, and rehabilitation of roads, bridges, and streets within the municipality. The use may also be for bridge replacement within the municipality. From time to time, the funds may also be used to construct new roads and streets within the municipality. These funds shall not be commingled with other funds of the municipality, including any other gasoline tax revenues, and shall be kept and disbursed by the municipality from a special fund only for the purposes hereinabove provided.



Section 40-17-363 - Funding.

There is appropriated to the Department of Revenue, as a first charge against the revenues collected under the provisions of this article for the fiscal year ending September 30, 2012, one hundred fifty thousand dollars ($150,000), to be utilized for the implementation and administration of this article, and every year thereafter as a first charge against the revenues collected under the provisions of this article, an amount of revenue shall be appropriated to the department to offset its costs in the administration of this article.









Chapter 17A - DRUGS AND CONTROLLED SUBSTANCES EXCISE TAX.

Section 40-17A-1 - Definitions.

As used in this chapter, the following words shall have the meanings herein ascribed, except where the context directly requires otherwise:

(1) COMMISSIONER. The Commissioner of Revenue.

(2) CONTROLLED SUBSTANCE. Any drug or substance, whether real or counterfeit, as defined in the Alabama Uniform Controlled Substances Act, that is held, possessed, transported, transferred, sold, or offered to be sold in violation of Alabama laws. "Controlled substance," as used in this chapter, does not include marihuana.

(3) DEALER. A person who in violation of Alabama law manufactures, produces, ships, sells, uses, distributes, transports, or imports into Alabama or in any manner acquires or possesses more than 42 1/2 grams of marihuana, or seven or more grams of any controlled substance, or 10 or more dosage units of any controlled substance which is not sold by weight, or dosage units, shall include the weight or dosage units of the substance whether pure, impure, or diluted, in the dealer's possession. A quantity of a controlled substance is diluted if it consists of a detectable quantity of a pure controlled substance and any excipients or fillers.

(4) DEPARTMENT. Department of Revenue of the State of Alabama.

(5) DOSAGE UNIT. A tablet, capsule, vial, or ampule of a controlled substance or, in cases of mass volume or diluted quantities, the proper dose or quantity of a controlled substance to be taken all at one time or in fractional amounts within a given period, as defined and adopted by the United States Pharmacopeia.

(6) MARIHUANA. Any marihuana, whether real or counterfeit, as defined in Section 20-2-2, that is held, possessed, transported, transferred, sold, or offered to be sold in violation of Alabama laws.

(7) POSSESSION. For the purposes of this chapter, to include either actual possession, or constructive possession, or a combination of both actual and constructive possession.



Section 40-17A-2 - Administration; manner of payment; collection.

The Commissioner of Revenue shall administer the provisions of this chapter. Payments required by this chapter shall be made to the commissioner on the form provided by the commissioner. The commissioner shall collect all taxes under this chapter.



Section 40-17A-3 - Rules and regulation; official stamps, labels, etc.

The said commissioner may promulgate rules and regulations necessary to enforce and administer the revenue and taxation provisions of this chapter and shall adopt a uniform system of providing, affixing, and displaying official stamps, official labels, or other official indicia for marihuana and controlled substances on which a tax is imposed.



Section 40-17A-4 - Restrictions imposed if tax not paid; stamps.

No dealer may possess, distribute, sell, transport, import, transfer, or otherwise use any marihuana or controlled substance upon which a tax is imposed by Section 40-17A-8 unless the tax has been paid on the marihuana or other controlled substance as evidenced by a stamp or other official indicia.



Section 40-17A-5 - Effect of chapter on immunity.

Nothing in this chapter may in any manner provide immunity for a dealer from criminal prosecution pursuant to Alabama law.



Section 40-17A-6 - Exemption of persons registered under Section 20-2-51 or otherwise in lawful possession.

Nothing in this chapter requires persons registered under Section 20-2-51, or otherwise lawfully in possession of marihuana or a controlled substance, to pay the tax required under this chapter.



Section 40-17A-7 - Method of calculating tax.

For the purpose of calculating the tax under Section 40-17A-8, an amount of marihuana or other controlled substance is measured by the weight of the substance or by number of dosage units in the dealer's possession.



Section 40-17A-8 - Rates.

A tax is imposed on marihuana and controlled substances as defined in Section 40-17A-1 at the following rates:

(1) On each gram of marihuana, or each portion of a gram, $3.50; and

(2) On each gram of controlled substance, or portion of a gram, $200; or

(3) On each 50 dosage units of a controlled substance that is not sold by weight, or portion thereof, $2,000.



Section 40-17A-9 - Penalty; enforcement.

(a) Any dealer violating this chapter is subject to a penalty of 100 percent of the tax in addition to the tax imposed by Section 40-17A-8. In addition to the tax and penalty imposed, a dealer failing to affix the appropriate stamps, labels, or other indicia is guilty of a Class C felony, and, upon conviction, may be punished as provided in the Alabama Criminal Code. Such penalty shall be cumulative to any other penalty or crime.

(b) Notwithstanding any other provision of the criminal laws of this state, an indictment may be found and filed upon any criminal offense specified in this section, in the proper court within six years after the commission of this offense.



Section 40-17A-10 - Purchase of stamps, etc.; manufacture of same.

Official stamps, labels, or other indicia to be affixed to all marihuana or controlled substances shall be purchased from the Department of Revenue. The purchaser shall pay 100 percent of face value for each stamp, label, or other indicia at the time of the purchase. The department shall make the stamps, labels, or other indicia in denominations as provided by the department by regulation.



Section 40-17A-11 - Method and time of affixing stamps; payment due.

(a) When a dealer purchases, acquires, transports, or imports into this state marihuana or controlled substances on which a tax is imposed by Section 40-17A-8, and if the indicia evidencing the payment of the tax have not already been affixed, the dealer shall have them permanently affixed on the marihuana or controlled substance immediately after receiving the substance. Each stamp or other official indicia may be used only once.

(b) Payable on possession. Taxes imposed upon marihuana or controlled substances by this chapter are due and payable immediately upon acquisition or possession in this state by a dealer.



Section 40-17A-12 - Jeopardy assessment; suit to enjoin assessment prohibited; exception; tax and penalties assumed correct.

(a) An assessment for a dealer not possessing stamps or other official indicia showing that the tax has been paid shall be considered a jeopardy assessment or collection, as provided in Section 40-29-91. The commissioner shall assess a tax based on personal knowledge or information available to the commissioner, mail to the taxpayer at the taxpayer's last known address or serve in person, a written notice of the amount of tax; demand its immediate payment; and, if payment is not immediately made, collect the tax by any method prescribed in either Section 40-2-11 or Section 40-29-23, except that the commissioner need not await the expiration of the times specified in Section 40-29-23, nor shall he be required to obtain a circuit court order to levy upon any assets or other property to obtain immediate collection of the tax.

(b) No person may bring suit to enjoin the assessment or collection of any taxes, interest, or penalties imposed by this chapter except law enforcement officials when acting for the purpose of carrying out subsection (d) of Section 40-17A-13.

(c) The tax and penalties assessed by the commissioner are presumed to be valid and correctly determined and assessed. The burden is upon the taxpayer to show their incorrectness or invalidity. Any statement or assessment filed by the commissioner with any court, or any other certificate by the commissioner of the amount of tax and penalties determined or assessed is admissible in evidence and is prima facie evidence of the facts it contains.



Section 40-17A-13 - Confidentiality of records and reports; violation; publishing statistics; applicability of forfeiture laws.

(a) Notwithstanding any law to the contrary, neither the commissioner nor a public employee may reveal facts contained in a report or return required by this chapter, nor can any information contained in such a report or return be used against the dealer in any criminal proceeding, except in connection with a proceeding involving taxes due under this chapter, unless such information is independently obtained.

(b) Any person violating this section shall be guilty of a Class C misdemeanor.

(c) This section does not prohibit the Commissioner of Revenue from publishing statistics that do not disclose the identity of dealers or the contents of particular returns or reports.

(d) Notwithstanding any provision of this chapter or any other provision of law, including the revenue code, collection of any taxes under this chapter or imposition of any revenue liens arising as a result of this chapter, shall not interfere with any forfeiture and condemnation of money or any other type or kind of property whatsoever under the drug forfeiture laws of this state, or with any distribution of property or funds under the drug forfeiture laws of this state. Regardless of the order in which proceedings are begun, condemnation and forfeiture of money or any other type or kind of property whatsoever and distribution of property and funds under the drug forfeiture laws of this state shall always take precedence over any proceedings to collect taxes under this chapter.



Section 40-17A-14 - Examination of books, records, etc.

For the purpose of determining the correctness of any return, determining the amount of tax that should have been paid, determining whether or not the dealer should have made a return or paid taxes, or collecting any taxes under this act, the commissioner may examine, or cause to be examined, any books, papers, records, or memoranda, that may be relevant to making such determinations, whether the books, papers, records, or memoranda, are the property of or in the possession of the dealer or another person. The commissioner may require the attendance of any person having knowledge or information that may be relevant, compel the production of books, papers, records, or memoranda by persons required to attend, take testimony on matters material to the determination, and administer oaths or affirmations. The commissioner may issue subpoenas which may be served by authorized agents of the Department of Revenue to compel the attendance of witnesses or the production of documents, books, papers, records, bank records, and any other writing or memoranda.



Section 40-17A-15 - Disposition of revenue.

All taxes or other funds received or collected by the Department of Revenue of the State of Alabama under the provisions of this chapter remaining after the payment of the expenses of administration and enforcement of this chapter shall be deposited into the State Treasury to the credit of the State General Fund.



Section 40-17A-16 - Intent of chapter.

It is declared to be the intent of this chapter to levy this tax upon illegal drugs in an effort to compensate for the lost revenue from a section of the economy that has not heretofore borne its fair share of the tax burden. This chapter is not intended to inculpate anyone or otherwise cause any individual to incriminate himself or herself in violation of that person's constitutional rights.






Chapter 18 - INCOME TAXES.

Article 1 - General Provisions.

Section 40-18-1 - Definitions.

For the purpose of this chapter, the following terms shall have the respective meanings ascribed by this section:

(1) ADVANCED FOSSIL-BASED GENERATION. The production of electricity from fossil-based generation with the use of technology or efficiency improvements to control or reduce carbon emissions, including but not limited to, technologies described in 26 U.S.C. § 48A(f), as such provision existed on December 31, 2007.

(2) ALTERNATIVE ENERGY RESOURCES. Coal gasification or liquefaction, nuclear, and advanced fossil-based generation.

(3) BIOMASS. Animals and plants, and the waste, by-products, or derivatives of either, including, but not limited to, the materials described in 26 U.S.C. §§ 45(c)(2), 45(c)(3), 45K(c)(3), or 48B(c)(4).

(4) BUSINESS TRUST. Any entity which is a business trust for federal income tax purposes.

(5) CAPTIVE REIT. Any REIT whose shares or certificates of beneficial interest are not regularly traded on an established securities market and are owned or controlled, at any time during the last half of the tax year, by an association taxable as a corporation that is not exempt from tax under 26 U.S.C. § 501(a), and is not any of the following: (i) a REIT; (ii) a listed Australian property trust (including any trust that a listed Australian property trust owns or controls, directly or indirectly, seventy-five percent or more of the voting power or value of the beneficial interests or shares of such trust); or (iii) any qualified foreign entity. The term Captive REIT shall not include any REIT at least 50 percent of the shares of which (by vote or value) are owned or controlled, directly or indirectly, at any time during the last half of the tax year, by a financial institution, as such term is defined in Chapter 16. For purposes of this definition, own or control means to own or control directly, indirectly, beneficially, or constructively more than fifty percent (50%) of the voting power or value of an entity. The attribution rules of 26 U.S.C. § 318, as modified by 26 U.S.C. § 856(d)(5), apply in determining ownership and control.

(6) CASH. Any legal tender, negotiable paper, or solvent credit.

(7) COAL GASIFICATION OR LIQUEFACTION. Liquid or gaseous fuels which are produced from coal, including lignite and including but not limited to fuels described in 26 U.S.C. §§ 45(c)(7)(A)(i), 45K(c)(1)(C), 48A(c)(7), or 48B(c)(2) as to coal, as such provisions existed on December 31, 2007.

(8) CORPORATION. The term includes associations, joint stock companies, and any other entity classified as an association taxable as a corporation for federal income tax purposes.

(9) DISREGARDED ENTITY. Any entity which is disregarded for federal income tax purposes.

(10) DOMESTIC. When applied to a corporation or subchapter K entity means created or organized under the laws of the State of Alabama.

(11) FIDUCIARY. A guardian, trustee, executor, administrator, personal representative, receiver, conservator, or any person acting in any fiduciary capacity for any person.

(12) FISCAL YEAR. An accounting period of 12 months ending on the last day of any month other than December.

(13) FOREIGN. When applied to a corporation or a subchapter K entity means created or organized under a jurisdiction other than the State of Alabama.

(14) GEOTHERMAL. Any geothermal reservoir in Alabama consisting of natural heat which is stored in rocks or in an aqueous liquid or vapor, whether or not under pressure.

(15) HEAD OF FAMILY. As used in this chapter, the term head of family has the same meaning as the term head of household as defined in 26 U.S.C. §2(b).

(16) HYDROPOWER PRODUCTION. The hydropower production of any hydroelectric dam or pumped hydro facility in Alabama, including, but not limited to, the hydropower production described in 26 U.S.C. § 45(c)(8), as such provision existed on December 31, 2007.

(17) INTANGIBLE EXPENSES AND COSTS. Any expenses, losses, and costs for, related to, or in connection directly or indirectly with the acquisition, use, maintenance, management, ownership, sale, exchange, or disposition of intangible property to the extent such amounts are allowed as deductions in determining taxable income before operating loss deduction and special deductions for the taxable year including, without limitation, expenses or losses related to or incurred in connection directly or indirectly with factoring transactions or discounting transactions, royalties, patents, technical and copyright licensing fees, and other similar expenses and costs. Intangible expenses and costs paid for the use of intangible property in this state are, to the recipient, income derived from sources within Alabama.

(18) INTANGIBLE PROPERTY. Patents, patent applications, trade names, trademarks, service marks, franchises, know-how, formulas, designs, patterns, processes, formats, copyrights and similar types of intangible assets, choses in action, and accounts receivable.

(19) INTEREST EXPENSES AND COSTS. Amounts directly or indirectly allowed as deductions under 26 U.S.C. § 163 for purposes of determining taxable income under the Internal Revenue Code. Interest expenses and costs paid to a related member by a subchapter K entity or a corporation, to the extent apportioned to Alabama by the payor, are to the recipient related member income derived from sources within Alabama.

(20) MUNICIPAL SOLID WASTE. The definition given in 26 U.S.C. § 45(c)(6), if located in Alabama.

(21) NONRESIDENT ESTATE. An estate other than a resident estate of this state.

(22) NONRESIDENT TRUST. A trust other than a resident trust of this state.

(23) NUCLEAR. Any nuclear facility the reactor design for which is approved after December 31, 1993, by the Nuclear Regulatory Commission, including, but not limited to, the facilities described in 26 U.S.C. § 45J(d), as such provision existed on December 31, 2007.

(24) PAID. For the purpose of deductions and credits hereinafter provided for with respect to income tax means paid or accrued or paid or incurred, and the terms paid or accrued and paid or incurred shall be construed according to the method of accounting on the basis of which the net income is computed under this chapter.

(25) PERSON. Any individual, trust, estate, corporation, association, disregarded entity, or subchapter K entity.

(26) QUALIFIED FOREIGN ENTITY. An entity organized outside of the U.S. that is similar in operation and form to a U.S. REIT that is not a captive REIT, and shall take into account the entity's: (i) total real estate assets; (ii) tax transparency; (iii) actual distribution or required distribution of taxable income; and (iv) concentration of ownership.

(27) REIT. A Real Estate Investment Trust having the meaning ascribed to that term in 26 U.S.C. §§ 856 to 858, inclusive.

(28) RELATED ENTITY. A stockholder who is an individual, or a member of the stockholder's family enumerated in 26 U.S.C. § 318, if the stockholder and the members of the stockholder's family own, directly, indirectly, beneficially, or constructively, in the aggregate, at least 50 percent of the value of the taxpayer's outstanding stock; a stockholder, or a stockholder's partnership, limited liability company, estate, trust or corporation, if the stockholder and the stockholder's partnerships, limited liability companies, estates, trusts, and corporations own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50 percent of the value of the taxpayer's outstanding stock; or a corporation, or a party related to the corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of 26 U.S.C. § 318, if the taxpayer owns, directly, indirectly, beneficially, or constructively, at least 50 percent of the value of the corporation's outstanding stock. The attribution rules of 26 U.S.C. § 318 shall apply for purposes of determining whether the ownership requirements of this subdivision have been met.

(29) RELATED MEMBER. A person that, with respect to the taxpayer any time during the taxable year, is a related entity as defined in this section, a component member as defined in 26 U.S.C. § 1563(b) of a controlled group of which the taxpayer is also a component, or is a person to or from whom there is attribution of stock ownership in accordance with 26 U.S.C. § 1563(e).

(30) RENEWABLE ENERGY RESOURCES. Wind, biomass, black liquor, tidal or ocean current, geothermal, solar energy, small irrigation, municipal solid waste, and hydropower production, and such term also includes hydrogen when derived or produced from some other renewable energy resource.

(31) REPORT FROM SOURCE. All individuals, corporations, associations, and partnerships, in whatever capacity acting, including lessees or mortgagors of real or personal property, fiduciaries, employers, and all other officers and employees of the state or of any municipal corporation or political subdivision of the state having control, receipt, custody, or payment of interest, rent, salaries, wages, premiums, annuities, compensation, remunerations, emoluments, barter income, or other fixed or determinable annual or periodical gains, profits, and income taxable under this chapter.

(32) RESIDENT ESTATE. The estate of any person who was a resident of Alabama at the time of his or her death.

(33) RESIDENT TRUST. A trust is a resident trust for a taxable year if it is a trust which meets both a. and b.:

a. The trust is created by the will of a decedent who was an Alabama resident at death or by a person who was an Alabama resident at the time such trust became irrevocable; and

b. For more than seven months during such taxable year, a person, as defined in this section, who either resides in or is domiciled in Alabama is either a fiduciary of the trust or a beneficiary of the trust to whom distributions currently may be made.

(34) SMALL IRRIGATION. An irrigation system canal or ditch in Alabama which does not include a dam or impoundment of water, including, but not limited to, facilities in Alabama described in 26 U.S.C. § 45(c)(5).

(35) SUBCHAPTER K ENTITY. A partnership, including a limited partnership or limited liability partnership, limited liability company, or any other entity subject to subchapter K of the Internal Revenue Code, 26 U.S.C. §§ 701 to 761, for federal income tax purposes, not including a single member limited liability company.

(36) TAXABLE YEAR. The calendar year or the fiscal year ending during the calendar year upon the basis of which net income is computed, or a period of less than 12 months resulting from a change in accounting period as provided in Section 40-18-30.

(37) TAXPAYER. Any person subject to a tax imposed by this chapter, or whose income is, in whole or in part, subject to a tax imposed by this chapter.

(38) TRUST. Any entity which is a trust for federal income tax purposes.



Section 40-18-1.1 - Operating rules.

(a) For purposes of this chapter, the statement that gain, loss, income, basis, earnings and profits, or any other item shall be determined in accordance with a specified section or sections of Title 26 United States Code (26 U.S.C.) or a specified federal public law (Pub. L. or P.L.) means that the principles set forth in such specified section or sections and the computations required by such section or sections shall be applied for purposes of this chapter, but shall be applied to the amounts of gain, loss, income, basis, earnings, and profits or other items determined for purposes of this chapter and not to such items for federal income tax purposes.

(b) The Legislature hereby finds and declares that the adoption by this state for its personal and corporate income tax purposes of certain provisions of the laws of the United States relating to the determination of income for federal income tax purposes will (1) simplify preparation of state income tax returns by taxpayers, (2) improve enforcement of the state income tax laws through better use of information obtained from federal income tax audits, and (3) aid the interpretation of the state tax laws through increased use of federal judicial and administrative determinations and precedents. The Legislature does therefore declare that the amendments to this section are intended to accomplish the foregoing purposes. Accordingly, for the purposes of this chapter, the term "26 U.S.C." means the Internal Revenue Code, Title 26 of the United States Code, as in effect from time to time.

(c) The Department of Revenue shall have the authority to prescribe rules and regulations necessary to implement the principles stated above in the enforcement of this chapter.



Section 40-18-2 - Levied; persons and subjects taxable generally.

(a) In addition to all other taxes now imposed by law, there is hereby levied and imposed a tax on the taxable income, as defined in this chapter, which tax shall be assessed, collected, and paid annually at the rate specified herein and for each taxable year as hereinafter provided. Persons and subjects taxable under this chapter are:

(1) Every individual residing in Alabama.

(2) Every corporation domiciled in Alabama or licensed or qualified to transact business in Alabama.

(3) Every corporation doing business in Alabama or deriving income from sources within Alabama, including income from property located in Alabama.

(4) Every nonresident estate or nonresident trust receiving income from property owned or business transacted in Alabama.

(5) Every resident estate and resident trust.

(6) Every nonresident individual receiving income from property owned or business transacted in Alabama.

(b) Every natural person domiciled in the State of Alabama, and every other natural person who maintains a permanent place of abode within the state or spends in the aggregate more than seven months of the income year within the state, shall be presumed to be residing within the state for the purposes of determining liability for income taxes under this chapter.



Section 40-18-2.1 - Income of foreign missionary exempt.

All income earned from any missionary service rendered by a foreign missionary while he or she is physically present in a foreign country or countries for a minimum of 24 months and is employed or appointed by a church or other like religious organization is hereby exempted from any state income taxation or like taxation by whatever name called.



Section 40-18-3 - Income of officers or agents of the United States, etc.

The salaries, fees, commissions or other income of officers or agents of the United States or its agencies and instrumentalities or its contractees, received from the United States or from its agencies and instrumentalities, shall be subject to income taxes levied by the State of Alabama as other income is taxed, but without discrimination, and only to the same extent and in the same manner as other income is taxed, insofar as the State of Alabama may be constitutionally or legally authorized to tax such income; provided, that money paid by the United States to a person as compensation for active service as a member of the armed forces of the United States in a combat zone designated by executive order of the President of the United States shall not be subject to income taxes levied by the State of Alabama for the calendar year 1965 or any subsequent year.



Section 40-18-4 - Interest or other income received from obligations of the United States or its possessions, agencies or instrumentalities.

Interest or other income on obligations of the United States, or its possessions, or interest or other income on bonds or other securities of any agencies or instrumentalities of the United States, or of corporations organized under the laws of the United States, received by any resident individual or by any corporation organized under the laws of the State of Alabama, shall be included in the gross income of such person or corporation in determining liability for income taxes due by such person or corporation, but without discrimination, and only to the same extent and in the same manner other income is taxed, insofar as the State of Alabama may be constitutionally or legally authorized to tax such income.



Section 40-18-5 - Tax on individuals.

The tax levied and imposed by Section 40-18-2 shall be computed as follows:

(1) For a single person, head of family, or married persons filing separate returns:

a. Two percent of taxable income not in excess of five hundred dollars ($500).

b. Four percent of taxable income in excess of five hundred dollars ($500) and not in excess of three thousand dollars ($3,000).

c. Five percent of taxable income in excess of three thousand dollars ($3,000).

(2) For married persons filing a joint return:

a. Two percent of taxable income not in excess of one thousand dollars ($1,000).

b. Four percent of taxable income in excess of one thousand dollars ($1,000) and not in excess of six thousand dollars ($6,000).

c. Five percent of taxable income in excess of six thousand dollars ($6,000).



Section 40-18-6 - Gain or loss - Basis of property; adjusted basis.

(a) Basis (unadjusted) of property. The basis of property shall be the cost of the property with the following exceptions:

(1) INVENTORY VALUE. If the property should have been included in the last inventory, the basis shall be the last inventory value thereof.

(2) GIFT or TRANSFER IN TRUST. If the property was acquired by gift or by a transfer in trust the basis shall be determined in accordance with 26 U.S.C. § 1015. If property was acquired by gift or transfer in trust on or after December 31, 1932 and prior to March 15, 1985, the basis shall be the fair and reasonable market value of the property at the time of the acquisition.

(3) PROPERTY TRANSMITTED AT DEATH. If the property was acquired from a decedent, the taxpayer's basis in the property shall be determined in accordance with 26 U.S.C. § 1014.

(4) PROPERTY ACQUIRED UPON LIKE-KIND EXCHANGE. If the property was acquired upon an exchange described in subsection (c) of Section 40-18-8, the basis shall be determined in accordance with 26 U.S.C. § 1031(d).

(5) TRANSFERS TO CORPORATION. The basis of property received by a distributee in a transaction described in subsection (e) or (f) of Section 40-18-8 shall be determined in accordance with 26 U.S.C. § 358. The basis of property acquired by a corporation in a transaction described in subsection (e) or (f) of Section 40-18-8 shall be determined in accordance with 26 U.S.C. § 362.

(6) PROPERTY ACQUIRED ON LIQUIDATION OF SUBSIDIARY. The basis of property acquired by a corporation as a result of a liquidation of a subsidiary to which Section 40-18-8(h) applies shall be determined in accordance with 26 U.S.C. § 334(b).

(7) BASIS OF PROPERTY OF SUBSIDIARY AFTER ACQUISITION. The basis of property owned by a corporation shall be determined under 26 U.S.C. § 338, relating to the treatment of certain stock purchases as asset acquisitions, if an election under the section is in effect for federal income tax purposes.

(8) BASIS OF PROPERTY RECEIVED IN LIQUIDATION IN WHICH GAIN OR LOSS IS RECOGNIZED. The basis of property received in a distribution in complete liquidation in which a gain or loss is recognized on the receipt of the property shall be determined in accordance with 26 U.S.C. § 334(a).

(9) BASIS OF STOCK AFTER STOCK DIVIDEND. The basis of stock with respect to which a corporation makes a distribution of its stock and the basis of the stock so distributed shall be determined in accordance with 26 U.S.C. § 307.

(10) INVOLUNTARY CONVERSION. If property was acquired in connection with an involuntary conversion in which a gain or loss was not recognized under subsection (d) of Section 40-18-8, the basis of the property shall be determined in accordance with 26 U.S.C. § 1033.

(11) PROPERTY ACQUIRED BEFORE JANUARY 1, 1933. The basis for determining gain or loss on the sale or disposition of property acquired prior to January 1, 1933, shall be the fair and reasonable market value as of January 1, 1933. In determining the fair and reasonable market value of stock in a corporation as of January 1, 1933, due regard shall be given to the fair and reasonable market value of the assets of the corporation as of that date.

(12) DETERMINATION OF AMOUNT OF LOSS OR GAIN OR OF DEPRECIATION OR DEPLETION. Whenever in the calculation of income taxable hereunder for any taxable year it is necessary to determine the amount of gain or loss or of depreciation or depletion in the case of property acquired before January 1, 1933, the basis of property shall be fixed in the same manner as is provided in subdivision (11) of this subsection.

(13) PROPERTY ACQUIRED FROM SPOUSE OR FORMER SPOUSE. If the property was acquired from a spouse or former spouse in a transaction in which a gain or loss was determined under Section 40-18-8(m), then the basis shall be determined in accordance with 26 U.S.C. § 1041.

(14) BASIS OF REPLACEMENT PROPERTY IN SALE OF STOCK TO EMPLOYEE STOCK OWNERSHIP PLAN OR COOPERATIVE. If, in connection with a sale of securities to an employee stock ownership plan or an eligible worker-owned cooperative, any gain was not recognized pursuant to Section 40-18-8(n), the basis of the qualified replacement property, as defined in 26 U.S.C. § 1042, shall be determined in accordance with 26 U.S.C. §1042(d).

(15) BASIS OF PROPERTY TO SUBCHAPTER K ENTITY. The basis of property contributed to a subchapter K entity under Section 40-18-8(o) shall be determined in accordance with 26 U.S.C. §723.

(16) BASIS OF INTEREST IN SUBCHAPTER K ENTITY.

a. Initial basis. The basis of an interest in a subchapter K entity resulting from a contribution of property described in Section 40-18-8(o) shall be determined in accordance with 26 U.S.C. §722.

b. Adjustments to basis. The basis determined under paragraph a. shall be increased or decreased in accordance with 26 U.S.C. §705. The amount of the increases and decreases shall be determined without regard to the allocation and apportionment rules of Section 40-18-22.

c. Special basis adjustments. If a subchapter K entity has in effect an election under 26 U.S.C. §754, the basis of the property of the subchapter K entity shall be determined in accordance with 26 U.S.C. §§734 and 743.

(17) BASIS OF PROPERTY DISTRIBUTED BY SUBCHAPTER K ENTITY. The basis of property distributed by a subchapter K entity shall be determined in accordance with 26 U.S.C. §732.

(b) Adjusted basis. The adjusted basis for determining the gain or loss from the sale or other disposition of property, whenever acquired, shall be the basis determined under subsection (a), adjusted as hereinafter provided. Proper adjustment in respect of the property shall in all cases be made:

(1) For expenditures, receipts, losses, or other items, properly chargeable to capital account, including taxes and other carrying charges on unimproved and unproductive real property, but no such adjustment shall be made for taxes or other carrying charges for which deductions have been taken by the taxpayer in determining taxable income for the taxable year or prior taxable year.

(2) For exhaustion, wear and tear, obsolescence, amortization, and depletion, to the extent allowed, but not less than the amount allowable under this chapter.

(3) In the case of stock, to the extent not provided for in the foregoing paragraphs, for the amount of distributions previously made which, under the law applicable to the year in which the distribution was made, either were tax-free or were applicable in reduction of basis.

(4) Basis of property of individuals establishing Alabama domicile. Property, both real and personal, owned on the date Alabama domicile is established shall have the same basis for Alabama income tax purposes as its basis for federal income tax purposes as of that date.

(5) Allocation of basis. The basis of property acquired in an applicable asset acquisition (as defined in 26 U.S.C. §1060) shall be determined in accordance with 26 U.S.C. §1060.



Section 40-18-7 - Gain or loss - Determination of amount.

(a) Computation of gain or loss. Except as hereinafter provided in this section, the gain from the sale or other disposition of property shall be the excess of the amount realized therefrom over the adjusted basis provided in subsection (b) of Section 40-18-6, and the loss shall be the excess of such basis over the amount realized.

(b) Amount realized. The amount realized from the sale or other disposition of property shall be the sum of any money received plus the fair and reasonable market value of the property, other than money, received.

(c) Recognition of gain or loss. In the case of a sale or exchange, the extent to which the gain or loss as determined under this section shall be recognized for the purposes of this title, shall be determined under the provisions of Section 40-18-8.

(d) Installment sales. Nothing in this section shall be construed to prevent, in the case of property sold under contract providing for payment in installments, the taxation of that portion of any installment payment representing gain or profit in the year in which such payment is received.



Section 40-18-8 - Gain or loss - Recognition.

(a) General rule. Except as provided in this section, upon the sale or exchange of property, the entire amount of the gain or loss determined under Section 40-18-7 shall be recognized.

(b) Exchange of stock for stock of same corporation. No gain or loss shall be recognized if common stock in a corporation is exchanged solely for common stock in the same corporation, or if preferred stock in a corporation is exchanged solely for preferred stock in the same corporation.

(c) Like-kind exchanges. If an exchange of property satisfies the requirements of 26 U.S.C. § 1031, relating to like-kind exchanges, then the amount of gain or loss recognized in the exchange shall be determined in accordance with 26 U.S.C. § 1031.

(d) Involuntary conversions. If a taxpayer validly elects to determine the amount of gain recognized for federal income tax purposes under 26 U.S.C. § 1033, relating to involuntary conversions, the amount of gain recognized shall be determined in accordance with 26 U.S.C. § 1033.

(e) Transfer of property to corporation controlled by transferor. If property is transferred to a corporation in a transaction which satisfies the requirements of 26 U.S.C. § 351, relating to transfers to corporations controlled by the transferor, the amount of gain or loss recognized shall be determined in accordance with 26 U.S.C. § 351, as modified by 26 U.S.C. § 357, relating to the recognition of gain as a result of the transferee corporation's assumption of liabilities.

(f) Reorganizations. In the case of a reorganization defined in 26 U.S.C. § 368, relating to definitions applicable to corporate reorganizations, or a distribution, other than a reorganization, subject to 26 U.S.C. § 355, the amount of gain or loss recognized shall be determined in accordance with 26 U.S.C. §§ 354, 355, 356, 361, 371, and 374.

(g) Exchange of stock for property. No gain or loss shall be recognized by a corporation on the receipt of money or other property in exchange for stock, including treasury stock, of the corporation or with respect to the acquisition or lapse of an option to buy or sell its stock.

(h) Complete liquidation of subsidiaries. No gain or loss shall be recognized on the receipt by a corporation of property on the complete liquidation of a subsidiary corporation when the requirements of 26 U.S.C. § 332, relating to complete liquidation of subsidiaries, are satisfied.

(i) Gain or loss on sales or exchanges in connection with certain liquidations. The amount of gain or loss recognized by a corporation on the sale or exchange of property shall be determined in accordance with 26 U.S.C. § 337 if every requirement for the application of 26 U.S.C. § 337 is satisfied.

(j) Election under 26 U.S.C. § 338. If a valid election under 26 U.S.C. § 338 is made, the amount of gain recognized by the target corporation shall be determined in accordance with 26 U.S.C. § 338.

(k) Taxability of corporation on distribution. The amount of gain recognized by a corporation on the distribution of its stock, rights to acquire its stock, or property shall be determined in accordance with 26 U.S.C. § 311, relating to taxability of corporations on distributions.

(l) Gain recognized on liquidation. The amount of gain recognized by a liquidating corporation on the distribution of its property in complete liquidation shall be determined in accordance with 26 U.S.C. § 336.

(m) Gain or loss on property transferred to spouse or former spouse. The amount of gain or loss on the transfer of property to a spouse or former spouse shall be determined in accordance with 26 U.S.C. § 1041.

(n) Sales of stock to employee stock ownership plans or certain cooperatives. The amount of gain recognized by a taxpayer who has validly elected to determine the amount of gain recognized for federal income tax purposes under 26 U.S.C. § 1042, relating to sales of stock to employee stock ownership plans or certain cooperatives, shall be determined in accordance with 26 U.S.C. § 1042. If a taxpayer disposes of any qualified replacement property and recognizes gain under 26 U.S.C. § 1042(e), then, notwithstanding any other provision of this chapter, gain, if any, shall be recognized to the same extent and at the same time for purposes of this chapter as under 26 U.S.C. § 1042(e). The term "qualified replacement property" shall have the meaning set forth in 26 U.S.C. § 1042.

(o) Contribution of property to subchapter K entity. The amount of gain or loss recognized on the contribution of property to a subchapter K entity in exchange for an interest in the subchapter K entity shall be determined in accordance with 26 U.S.C. § 721.

(p) Distribution of property by subchapter K entity. The amount of gain or loss recognized on the distribution of property by a subchapter K entity shall be determined in accordance with 26 U.S.C. § 731.

(q) Transfer of property to trust. Gain or loss shall not be recognized on the transfer of property to a trust.

(r) Nonrecognition treatment for certain transfers from common trust funds to regulated investment companies. The tax consequences of the transfer of assets of a common trust fund in exchange for stock in one or more regulated investment companies and the tax consequences of the distribution of the stock to the participants of the common trust fund shall be determined in accordance with 26 U.S.C. § 584.



Section 40-18-9 - Gain or loss - Optional method for returning as income increases in redemption value of securities purchased at a discount.

If, in the case of a taxpayer owning any noninterest-bearing obligation issued at a discount and redeemable for fixed amounts increasing at stated intervals, the increase in the redemption price of such obligation occurring in the taxable year does not, under the method of accounting used in computing his net income, constitute income to him in such year, such taxpayer may, at his election made in his return for any taxable year beginning after December 31, 1942, treat such increase as income received in such taxable year. If any such election is made with respect to any such obligation it shall apply also to all such obligations owned by the taxpayer at the beginning of the first taxable year to which it applies and to all such obligations thereafter acquired by him and shall be binding for all subsequent taxable years, unless upon application by the taxpayer the Commissioner of Revenue permits him, subject to such conditions as the Commissioner of Revenue deems necessary, to change to a different method. In the case of any such obligations owned by the taxpayer at the beginning of the first taxable year to which his election applied, the increase in the redemption price of such obligations occurring between the date of acquisition and the first day of such taxable year shall also be treated as income received in such taxable year.

In the case of any obligation of the United States or any of its possessions or of a state or territory, or any political subdivision thereof, or of the District of Columbia, issued on or after March 1, 1941, on a discount basis and payable without interest at a fixed maturity date not exceeding one year from the date of issue, the amount of discount at which such obligation is originally sold shall not be considered to accrue until the date on which such obligation is paid at maturity, sold or otherwise disposed of.



Section 40-18-11 - Inventory.

Whenever in the opinion of the Department of Revenue the use of inventories is necessary in order clearly to determine the income of any taxpayer, the inventory shall be taken by such taxpayer in accordance with the methods and procedures prescribed in 26 U.S.C. §§263A, 471, 472, 473 and 474.



Section 40-18-12 - Net income of individuals - Defined.

Repealed by Act 98–502, § 2.



Section 40-18-13 - Computation of income.

(a) Income shall be computed on the basis of the same taxable year and in accordance with the same method of accounting that the taxpayer properly employs for federal income tax purposes. If no such method of accounting has been employed or if the method so employed does not clearly reflect income, computation shall be made upon such basis and in such manner as in the opinion of the Department of Revenue, and consistent with federal income tax treatment, does clearly reflect income. If the taxpayer has no annual accounting period or does not keep proper books of account, the income shall be computed on the basis of the calendar year.

(b) In the case of a partnership, Alabama S corporation, or personal service corporation electing a taxable year under 26 U.S.C. §444, this section shall be applied without regard to the requirement to make payments under 26 U.S.C. §7519.



Section 40-18-14 - Adjusted gross income of individuals.

The term "gross income" as used herein:

(1) Includes gains, profits and income derived from salaries, wages, or compensation for personal services of whatever kind, or in whatever form paid, including the salaries, income, fees, and other compensation of state, county, and municipal officers and employees, or from professions, vocations, trades, business, commerce or sales, or dealings in property whether real or personal, growing out of ownership or use of or interest in such property; also from interest, royalties, rents, dividends, securities, or transactions of any business carried on for gain or profit and the income derived from any source whatever, including any income not exempted under this chapter and against which income there is no provision for a tax. The term "gross income" as used herein also includes alimony and separate maintenance payments to the extent they are includable in gross income for federal income tax purposes under 26 U.S.C. § 71 (relating to alimony and separate maintenance payments). The term "gross income" as used herein also includes any amount included in gross income under 26 U.S.C. § 83 at the time it is so included under 26 U.S.C. § 83.

(2) For purposes of this chapter, the reductions in tax attributes required by 26 U.S.C. § 108 shall be applied only to the net operating losses determined under this chapter and the basis of depreciable property. The basis reductions of depreciable property shall not exceed the basis reductions for federal income tax purposes. All other tax attribute reductions required by 26 U.S.C. § 108 shall not be recognized.

(3) Gross income does not include the following items which shall be exempt from income tax under this chapter:

a. Amounts received under life insurance policies and contracts paid by reason of the death of the insured in accordance with 26 U.S.C. § 101;

b. Amounts received, other than amounts paid by reason of the death of the insured, under life insurance, endowment or annuity contracts, determined in accordance with 26 U.S.C. § 72;

c. The value of property acquired by gift, bequest, devise, or descent, but the income from such property shall be included in the gross income, in accordance with 26 U.S.C. § 102;

d. Interest upon obligations of the United States or its possessions; or securities issued under provisions of the Federal Farm Loan Act of July 18, 1916;

e. Any amounts received by an individual which are excludable from gross income under 26 U.S.C. § 104 (relating to compensation for injuries or sickness) or 26 U.S.C. § 105 (relating to amounts received under accident or health plans);

f. Interest on obligations of the State of Alabama and any county, municipality, or other political subdivision thereof;

g. The rental value of a parsonage provided to a minister of the gospel to the extent excludable under 26 U.S.C. § 107;

h. Income from discharge of indebtedness to the extent allowed by 26 U.S.C. § 108;

i. For each individual resident taxpayer, or each husband and wife filing a joint income tax return, as the case may be, any gain realized from the sale of a personal residence of the taxpayer shall be excluded to the extent excludable for federal income tax purposes under 26 U.S.C. § 121;

j. Contributions made by an employer on behalf of an employee to a trust which is part of a qualified cash or deferred arrangement (as defined in 26 U.S.C. § 401(k)(2), or 5 U.S.C. § 8437) under which the employee has an election whether the contribution will be made to the trust or received by the employee in cash and contributions made by an employer for an employee for an annuity contract, which contributions would be excludable from the gross income (for federal income tax purposes) of the employee in accordance with the provisions of 26 U.S.C. § 403(b). The limitations imposed by 26 U.S.C. § 402(g) shall apply for purposes of this paragraph;

k. Amounts that an employee is allowed to exclude from gross income for federal income tax purposes pursuant to 26 U.S.C. § 125 (relating to cafeteria plans) and 26 U.S.C. § 132 (relating to certain fringe benefits); and

l. Amounts paid or incurred by an employer on behalf of an employee if the amounts may be excluded from gross income for federal income tax purposes by an employee pursuant to 26 U.S.C. § 129 (relating to dependent care expenses).

(4) The term "gross income," in the case of a resident individual, includes income from sources within and outside Alabama, including without limitation, the resident's proportionate share of any income arising from a Subchapter K entity, Alabama S corporation, or estate or trust, regardless of the geographic source of the income. The term gross income, in the case of a nonresident individual, includes only income from property owned or business transacted in Alabama. For purposes of this article, proportionate share shall be defined by reference to (i) the status of the individual owner as a partner or member of a Subchapter K entity, shareholder of an Alabama S corporation, or beneficiary of an estate or trust, and (ii) the allocable interest in that entity owned by the individual.



Section 40-18-14.1 - Deferred compensation plans.

Notwithstanding any other laws, all deferred compensation plans for public or private employees authorized in this state shall receive the same tax deferred treatment for state income tax purposes which the plan receives from the Internal Revenue Service for federal income tax purposes in a tax year. Contributions to such a plan which are subject to state income tax for the 1996 calendar year and prior years shall not be subject to any further state income taxation at the time of withdrawal.



Section 40-18-14.2 - Adjusted gross income.

(a) The term "adjusted gross income," as used in this section, shall mean the gross income as defined by Section 40-18-14, minus the following deductions:

(1) The deductions allowed by this chapter, other than the net operating loss deduction allowed under Section 40-18-15.2, which are attributable to a trade or business carried on by the taxpayer if the trade or business does not consist of the performance of services by the taxpayer as an employee;

(2) The deduction allowed by this chapter for travel expenses of Alabama state legislators while away from home to the extent reimbursed by the State of Alabama;

(3) The deductions allowed by this chapter which consist of expenses paid or incurred by the taxpayer in connection with the performance by him or her of services as an employee, to the extent reimbursed by his or her employer;

(4) The deductions allowed by this chapter attributable to property held for the production of rents or royalties;

(5) The deductions allowed by this chapter to a life tenant of property or to an income beneficiary of property held in trust;

(6) The deduction allowed by this chapter as losses from the sale or exchange of property;

(7) The deduction allowed by this chapter relating to adoption expenses;

(8) The deduction allowed by this chapter for individual retirement accounts;

(9) The deduction allowed by this chapter relating to retirement plans;

(10) The deduction allowed by this chapter relating to alimony;

(11) The deduction allowed by this chapter relating to moving expenses;

(12) The deduction allowed by Section 40-18-15(a)(25) relating to grants-in-aid.

(b) Nothing in this section shall allow any item to be deducted more than once.



Section 40-18-14.3 - Gross income - Discount and interest.

Gross income shall include original issue discount determined in accordance with 26 U.S.C. §§1271 to 1275, inclusive, and interest or other income determined in accordance with 26 U.S.C. §7872, related to certain related party loans, tax avoidance loans, etc. with below-market interest rates.



Section 40-18-15 - Deductions for individuals generally.

(a) No deduction shall be allowed for any losses, expenses, or interest deferred or disallowed pursuant to 26 U.S.C. § 267 or for any cost required to be capitalized in accordance with 26 U.S.C. § 263A; otherwise, there shall be allowed as deductions:

(1) All ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business, as determined in accordance with 26 U.S.C. § 162.

(2) Interest paid or accrued within the taxable year on indebtedness, limited to the amount allowable as an interest deduction for federal income tax purposes in the corresponding tax year or period pursuant to the provisions of 26 U.S.C. §§ 163, 264, and 265.

(3) The following taxes paid or accrued within the taxable year:

a. Income taxes, Federal Insurance Contribution Act taxes, taxes on self-employment income and estate and gift taxes imposed by authority of the United States or any possession of the United States.

b. State and local, and foreign, occupational license taxes, and contributions to state unemployment funds.

c. State and local, and foreign, real property taxes.

d. State and local personal property taxes.

e. The generation-skipping transfer (GST) tax imposed on income distributions by 26 U.S.C. § 2601.

f. The taxes described in paragraphs c., d., and e. shall be deductible only to the extent that the taxes are deductible for federal income tax purposes under 26 U.S.C. § 164 (relating to taxes).

g. In addition, there shall be allowed as a deduction, state and local, and foreign taxes, except income taxes, and taxes imposed by authority of the United States or any possession of the United States, which are paid or accrued within the taxable year in carrying on a trade or business or an activity described in 26 U.S.C. § 212 (relating to expenses for the production of income).

h. Notwithstanding paragraph g., any tax described in any paragraph preceding paragraph g. that is paid or accrued in connection with an acquisition or disposition of property shall be treated as part of the cost of the acquired property or, in the case of a disposition, as a reduction in the amount realized on the disposition of that property.

(4) Losses sustained during the taxable year and not compensated for by insurance or otherwise if incurred in a trade or business, in accordance with 26 U.S.C. § 165(c)(1).

(5) Losses sustained during the taxable year and not compensated for by insurance or otherwise, if incurred in any transaction entered into for profit, though not connected with the trade or business in accordance with 26 U.S.C. § 165(c)(2); but, in the case of a taxpayer other than a resident of the state, only as to those transactions within the state.

(6) Casualty and theft losses sustained during the taxable year of property not connected with the conduct of a trade or business or a transaction entered into for profit as determined in accordance with subsections (c)(3) and (h) of 26 U.S.C. § 165. In the case of a nonresident, the deduction shall be allowed only for the losses arising from property located within the State of Alabama and the limitations in 26 U.S.C. § 165 shall be applied with regard only to the taxpayer's Alabama adjusted gross income. No loss shall be allowed if at the time of filing the return, the loss has been claimed on a federal estate tax return.

(7) Losses from debts ascertained to be worthless and charged off during the taxable year of ascertainment, if sustained in the conduct of the regular trade or business of the taxpayer.

(8) A reasonable allowance for the exhaustion, wear and tear of property from which any income is derived, including a reasonable allowance for obsolescence, in accordance with 26 U.S.C. §§ 167 and 168, and an allowance for the amortization of intangibles determined in accordance with 26 U.S.C. § 197.

(9) In the case of mines, oil, and gas wells, other natural deposits and timber, a reasonable allowance for depletion and for depreciation of improvements, according to the peculiar condition in each case based upon the cost, including the cost of development not otherwise deducted, such reasonable allowance in all cases to be made under rules and regulations to be prescribed by the Department of Revenue; and, in the case of leasehold interests, the deduction allowed by this section shall be equitably apportioned between the lessor and the lessee.

(10) Charitable contributions to the extent allowed for federal income tax purposes under 26 U.S.C. § 170 (relating to charitable contributions and gifts).

(11) The deduction allowed to the individual for federal income tax purposes by 26 U.S.C. § 219 (relating to retirement savings).

(12) The deduction allowed for federal income tax purposes by 26 U.S.C. § 404 (relating to qualified pension, profit sharing, stock bonus, and annuity plans).

(13) For each individual income taxpayer, medical and dental expenses, including amounts paid for medicine and drugs and amounts paid for accident and health insurance, as determined in accordance with 26 U.S.C. § 213; provided, however, that the limitation of the deduction to the excess of those expenses over 7.5 percent of adjusted gross income as provided in 26 U.S.C. § 213 shall instead be limited to the excess of those expenses over 4.0 percent of adjusted gross income.

(14) For each individual income taxpayer, the deduction determined in accordance with 26 U.S.C. § 212 for all the ordinary and necessary expenses paid or incurred during the taxable year for the production or collection of income, or for the management, conservation, or maintenance of property held for the production of income, or in connection with the determination, collection, or refund of any tax.

(15) Any expense not exceeding $1,000 actually incurred during the taxable year in constructing on his or her property a family radioactive fallout shelter, as approved and certified by the State Department of Emergency Management, and any amount not exceeding $1,000 which he or she contributed during the taxable year toward the construction of a community radioactive fallout shelter.

(16) A deduction from the taxpayer's adjusted gross income for state income tax purposes of the total cost of installation for conversion from gas or electricity to wood as the primary energy source for heating their individual domestic homes for the taxable year during which a conversion was completed.

(17) Alimony and separate maintenance payments, the amount deductible to be the same as the amount deductible for federal income tax purposes under 26 U.S.C. § 215 (relating to alimony payments).

(18) Moving expenses paid or incurred during the taxable year as allowed under 26 U.S.C. § 217 (relating to moving expenses). However, in applying 26 U.S.C. § 217, the term "new principal place of work" means only places of work located within the State of Alabama.

(19) Any expense not exceeding $35,000 actually incurred during the taxable year in removing from his or her property any architectural or transportation barriers to handicapped persons with nonambulatory and semiambulatory disabilities; provided, however, that any improvements resulting from that expense shall not be eligible to be capitalized for depreciation.

(20) Notwithstanding subdivision (1), the deduction for expenses of travel, entertainment, and meals shall be determined in accordance with 26 U.S.C. § 274.

(21) The deduction allowed by 26 U.S.C. § 179 (relating to expensing certain depreciable property), provided that no deduction shall be allowed under subdivision (8) for any amount allowed as a deduction under this subdivision.

(22) The deduction allowed by 26 U.S.C. § 195 (relating to amortization of start-up expenditures), but in the case of a nonresident, only if the principal place of business of the business investigated, created, or acquired is located in the State of Alabama.

(23) The deduction allowed by subdivision (1), to the extent that it consists of unreimbursed employee business expenses, and the deduction allowed by subdivision (14) shall be allowed only to the extent that the aggregate of the deductions exceeds 2 percent of adjusted gross income.

(24) The reasonable medical and legal expenses paid or incurred by the taxpayer in connection with the adoption of a minor. For purposes of this subdivision, medical expenses shall include any medical and hospital expenses of the adoptee and the adoptee's biological mother which are incident to the adoptee's birth and subsequent medical care and which, in the case of the adoptee, are paid or incurred before the petition is granted.

(25) The amount of any aid or assistance, whether in the form of property, services, or monies, provided to the State Industrial Development Authority pursuant to Section 41-10-44.8(d) in order to induce an approved company to undertake a major project within the state.

(26) The amount of premiums paid pursuant to a qualifying insurance contract for qualified long-term care coverage.

(27) The amount deductible by the taxpayer in accordance with 26 U.S.C. § 162(h).

(28) The amount, up to five thousand dollars ($5,000) per annum, contributed subsequent to December 31, 2007, to the Alabama Prepaid Affordable College Tuition Program or the Alabama College Education Savings Program as defined in Chapter 33C of Title 16. If the taxpayer makes a nonqualified withdrawal as defined by Section 529 of the Internal Revenue Code (26 U.S.C. 529), the amount of the nonqualified withdrawal, plus 10 percent of the amount withdrawn, shall be added back to the income of the contributing taxpayer in the year the nonqualified withdrawal was distributed.

(b)(1) In lieu of the deductions allowable to individual taxpayers, as provided in subdivision (1) of subsection (a) to the extent of unreimbursed employee business expenses, and as provided in subdivisions (2), (3), (5), (6), (10), (13), (14), (15), (16), (19), (22), and (26) of subsection (a), the taxpayer may elect to take the optional standard deduction of 20 percent of the adjusted gross income or $2,000, whichever is the lesser. Taxpayers filing jointly as defined in Section 40-18-27 may elect to take the optional standard deduction of 20 percent of the adjusted gross income or $4,000, whichever is the lesser.

(2) For tax years beginning after December 31, 2006, the optional standard deduction shall be determined as follows:

a. The standard deduction for married taxpayers filing jointly with adjusted gross income of $20,000 or less shall be $7,500. For married taxpayers filing jointly with adjusted gross income of greater than $20,000, the standard deduction shall be reduced by $175 for each $500 of adjusted gross income in excess of $20,000. Notwithstanding the preceding sentence, the standard deduction shall not be less that $4,000 for married taxpayers filing jointly.

b. The standard deduction for married taxpayers filing separate returns with adjusted gross income of $10,000 or less shall be $3,750. For married taxpayers filing separate returns with adjusted gross income of greater than $10,000, the standard deduction shall be reduced by $88 for each $250 of adjusted gross income in excess of $10,000. Notwithstanding the preceding sentence, the standard deduction shall not be less than $2,000 for married taxpayers filing separate returns.

c. The standard deduction for head of family taxpayers with adjusted gross income of $20,000 or less shall be $4,700. For head of family taxpayers with adjusted gross income of greater than $20,000, the standard deduction shall be reduced by $135 for each $500 of adjusted gross income in excess of $20,000. Notwithstanding the preceding sentence, the standard deduction shall not be less than $2,000 for head of family taxpayers.

d. The standard deduction for single taxpayers with adjusted gross income of $20,000 or less shall be $2,500. For single taxpayers with adjusted gross income of greater than $20,000, the standard deduction shall be reduced by $25 for each $500 of adjusted gross income in excess of $20,000. Notwithstanding the preceding sentence, the standard deduction shall not be less than $2,000 for single taxpayers.

(c) A deduction is allowable for the amount of federal income tax paid or accrued within the taxable year. In the case of a nonresident taxpayer, the amount of federal income tax deductible to Alabama shall be determined by the ratio that the amount of adjusted gross income received from sources within the State of Alabama bears to the amount of adjusted gross income received from sources within and outside the State of Alabama.

(d) If separate returns are filed by husband and wife and one spouse elects to claim the optional standard deduction, the other spouse must also claim the optional standard deduction, unless, for the tax returns filed for the 2014 and subsequent tax years, the spouses have lived apart for the entire year. In this case, each spouse may claim either the optional standard deduction or itemized deductions. Neither spouse may claim a deduction for expenses paid by the other spouse.

(e) In the case of a nonresident individual:

(1) The deductions allowed in subdivisions (1), (2), (3), (4), (5), (7), (8), (9), (11), (12), (19), (21), (23), and (25) of subsection (a) shall be allowed only to the extent that they are paid or incurred in carrying on a trade or business within the State of Alabama and the deduction allowed by Section 40-18-15.2 shall be allowed only to the extent it arose from a trade or business carried on in Alabama.

(2) The deductions allowed by subdivisions (2), (3), (5), (8), (9), (14), and (19) of subsection (a) shall be allowed only to the extent arising from property located in Alabama or transactions producing income that is subject to tax in the State of Alabama.

(3) The amount of the deductions allowed by subdivisions (2), (3), (6), (10), (13), (15), (16), (17), (19), (24), and (26) of subsection (a) (and not allowed by subdivisions (1) or (2) of this subsection), or by subsection (b) if the taxpayer elects the standard deduction, shall be limited to the amount determined by multiplying the total of such deductions by a fraction, the numerator of which is the taxpayer's adjusted gross income determined using the rules provided in subdivisions (1) and (2) of this subsection and the denominator of which is the taxpayer's adjusted gross income determined under Section 40-18-14.2. The deduction allowed in subdivision (17) of subsection (a) shall not be subtracted in calculating either the numerator or denominator in the previous sentence.

(f) Nothing in this section shall allow any item to be deducted more than once.



Section 40-18-15.1 - Net income taxable income defined - Generally.

For purposes of this chapter, the term "taxable income" or "net income" shall mean "gross income," as defined in Section 40-18-14, less the deductions allowed to individuals by this chapter.



Section 40-18-15.2 - Net operating loss.

Individuals may calculate a net operating loss from a trade or business and apply the net operating loss against prior taxable income or future taxable income pursuant to this section.

(1) For purposes of this section, the term "net operating loss" means the excess of the deductions allowed by this chapter over the gross income. The excess shall be computed with the modifications specified in subdivision (5).

(2) A net operating loss may be carried back to each of the two taxable years preceding the taxable year of the loss. A net operating loss carryover may be carried to each of the 15 years following the taxable year of the loss.

(3) The entire amount of the net operating loss for any taxable year (hereinafter referred to as the "loss year") shall be carried to the earliest of the taxable years to which, by reason of subdivision (2) that loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of the loss over the sum of the taxable income for each of the prior taxable years to which the loss may be carried. For purposes of the preceding sentence, the taxable income for any such prior taxable year shall be computed:

a. With the modifications specified in subdivision (5)b. and d.

b. By determining the amount of the net operating loss deduction without regard to the net operating loss for the loss year or for any taxable year thereafter, and the taxable income so computed shall not be considered to be less than zero.

(4) Any taxpayer entitled to a carryback period under subdivision (2) may elect to relinquish the entire carryback period in one of two ways. An election shall be made in a manner prescribed by the Department of Revenue, and shall be made by the due date of the loss year return, including extensions, for which the election is to be in effect. If no election is made by the due date of the loss year, including return extensions, then the filing of the subsequent year's return by the due date, including extensions, and claiming the loss thereon shall be deemed to be the taxpayer's election to forego the entire carryback period. An election, once made for any taxable year, shall be irrevocable for that taxable year.

(5) The modifications referred to in this subdivision are as follows:

a. No net operating loss deduction shall be allowed.

b. No deduction shall be allowed under Sections 40-18-19(a) (8) and (a)(9) and 40-18-19(b), relating to personal exemptions and credit for dependents.

c. The deductions allowable by this chapter which are not attributable to a taxpayer's trade or business, including the federal individual income tax deduction, shall be allowed only to the extent of the amount of the gross income not derived from a trade or business. For purposes of the preceding sentence:

1. Any gain or loss from the sale or other disposition of property used in the trade or business of a character which is subject to the allowance for depreciation provided in Section 40-18-15 (a) (8) and (a)(9), or real property used in the trade or business, shall be treated as attributable to the trade or business.

2. Any deduction allowable in Section 40-18-15(a) (6), relating to casualty losses, shall not be taken into account.

3. Any deduction allowed under Section 40-18-15(a) (12) to the extent attributable to contributions which are made on behalf of an individual who is an employee within the meaning of said 26 U.S.C. § 401(c) (1), relating to self-employed individuals, shall not be treated as attributable to the trade or business of such individual.

d. The optional standard deduction allowed under Section 40-18-15(b) shall be treated as a deduction allowed by this chapter. For purposes of subdivision (1), the deduction provided by the preceding sentence shall be in lieu of any itemized deductions of the taxpayer.

(6) In determining the amount of any net operating loss carryback or carryover to any taxable year, the necessary computations involving any other taxable year shall be made under the law applicable to the other taxable year.

(7) Nonresident taxpayers shall be allowed only that portion of the net operating loss attributed to income related to Alabama. Proration of income shall be computed based upon the ratio of gross income from all sources to Alabama gross income.



Section 40-18-15.3 - Deductions for health insurance premiums.

(a) As used in this section, the following terms shall have the following meanings:

(1) QUALIFYING EMPLOYEES. Alabama resident employees who are employed by qualifying employers, earn no more than $50,000 of wages in the applicable tax year, and report no more than $75,000 of adjusted gross income on their Alabama individual income tax return ($150,000 if married filing jointly) for the applicable year.

(2) QUALIFYING EMPLOYERS. Employers with less than 25 employees.

(b) For tax years beginning after December 31, 2010, in addition to any other Alabama income tax deduction that a qualifying employee may be entitled to with respect to the payment of health insurance premiums, qualifying employees shall be allowed to deduct from Alabama gross income 100 percent of the amounts they pay as health insurance premiums as part of an employer provided health insurance plan provided by a qualifying employer.

(c) In addition to any other Alabama income tax deduction that a qualifying employer may be entitled to with respect to the payment of health insurance premiums paid on behalf of qualifying employees, the qualifying employer shall be allowed as a deduction in the computation of Alabama taxable income 100 percent of the amounts they pay as health insurance premiums on behalf of qualifying employees in connection with an employer provided health insurance plan.



Section 40-18-15.4 - Deductions for certain retrofitting or upgrades to homes - Residence in Alabama Insurance Underwriting Association zone.

(a) An individual taxpayer, whose legal residence is located in an Alabama Insurance Underwriting Association zone pursuant to Section 27-1-17, shall be allowed a deduction from taxable income, regardless of whether the taxpayer itemizes his or her income tax deductions, in calculating the income tax imposed pursuant to Section 40-18-5, for certain retrofit costs as described in this section. The deduction shall be allowed for the costs incurred to retrofit, as specified in Section 27-31D-2, a structure qualifying as the legal residence of a taxpayer to make the residence more resistant to loss due to a hurricane, tornado, or other catastrophic windstorm event.

(b) In order to qualify for the state income tax deduction allowed pursuant to this section, the costs may not include ordinary repair or replacement of existing items, and shall be associated with those fortification measures defined in Chapter 31D of Title 27, designed to increase the resistance of the residence to hurricane, tornado, or catastrophic windstorm event damage. A taxpayer claiming the deduction shall receive certification, as prescribed by Chapter 31D of Title 27, that the fortification measures were implemented and costs were incurred, and shall provide the certification upon request of the Department of Revenue to prove the taxpayer is entitled to the deduction.

(c) The aggregate tax deduction allowed pursuant to this section for all taxable years beginning with the 2011 tax year shall not exceed the lesser of the following:

(1) Fifty percent of the retrofitting cost incurred.

(2) Three thousand dollars ($3,000).

(d) The cost of items that otherwise qualify for the deduction that are purchased with any available grant funds are not eligible for this deduction if the grants are not included in the income of the taxpayer.

(e) Costs incurred by the taxpayer and used as the basis for a deduction under Section 40-18-15.5 may not be used as the basis for a deduction under this section. The deductions under Section 40-18-15.5 and this section combined may not exceed three thousand dollars ($3,000).



Section 40-18-15.5 - Deductions for certain retrofitting or upgrades to homes - Residence in Alabama.

(a) Any individual taxpayer, whose legal residence is located in Alabama, shall be allowed a deduction from taxable income, regardless of whether the taxpayer itemizes his or her income tax deductions, in calculating the income tax imposed pursuant to Section 40-18-5, for certain retrofit costs as described in this section. The deduction shall be allowed for the costs incurred to retrofit a structure qualifying as the legal residence of the taxpayer to make the structure more resistant to loss due to hurricane, tornado, other catastrophic windstorm event, or rising floodwaters.

(b) In order to qualify for the state income tax deduction allowed pursuant to this section, costs may include ordinary repair, replacement, and upgrades to existing residential property and new construction so long as the repair, replacement, and upgrades are designed to resist loss associated with any windstorm event or rising floodwater, and meet or exceed the standards set forth in the most recent editions of the Institute for Business and Home Safety published Fortified for Safer Living, the Institute for Business and Home Safety published Fortified for Existing Homes, the International Code Council published ICC 600, the International Code Council ICC 500, or any specifically designated wind resistant feature, technology, or code approved by the Alabama Residential and Energy Codes Board. A taxpayer claiming the deduction shall receive certification in a manner prescribed by the Alabama Residential and Energy Codes Board that the fortification measures were implemented and costs were incurred, and shall provide the certification upon request of the Department of Revenue to prove the taxpayer is entitled to the deduction.

(c) The aggregate tax deduction allowed pursuant to this section for all taxable years beginning with the 2011 tax year shall not exceed the lesser of the following:

(1) Fifty percent of the repair, replacement, and upgrade cost incurred.

(2) Three thousand dollars ($3,000).

(d) The cost of items that otherwise qualify for the deduction that are purchased with any available grant funds are not eligible for this deduction if the grants are not included in the income of the taxpayer.

(e) Costs incurred by the taxpayer and used as the basis for a deduction under Section 40-18-15.4 may not be used as the basis for a deduction under this section. The deductions under Section 40-18-15.4 and this section combined may not exceed three thousand dollars ($3,000).



Section 40-18-15.6 - Deductions for contributions made to health savings accounts.

(a) For the purposes of this section, health savings account contributions are defined as contributions made by a taxpayer to his or her health savings account up to the maximum amount allowed pursuant to 26 USC §223.

(b) Alabama residents will be allowed to deduct contributions made on or after January 1, 2018, by or on behalf of such individual to a health savings account of such individual to coincide with annual amount allotted by federal law or regulation. Employer contributions are not includible in an employee's income and are therefore not deductible.



Section 40-18-16 - Depreciation.

(a) Basis for depreciation. The basis upon which exhaustion, wear and tear, depreciation and obsolescence are to be allowed shall be such reasonable allowance as may be determined by the Department of Revenue on the adjusted basis provided in Section 40-18-6 for the purpose of determining the gain or loss upon sale or other disposition of such property.

(b) Basis for depletion.

(1) GENERAL RULE. The basis upon which depletion is to be allowed shall be such reasonable allowance as may be determined by the Department of Revenue on the adjusted basis provided in Section 40-18-6 for the purpose of determining the gain or loss upon the sale or other disposition of such property, except as provided in subdivision (2) of this subsection.

(2) AMOUNT. In the case of oil and gas wells, the allowance for depletion shall be 12 percent of the gross income from the property during the taxable year, excluding from such gross income an amount equal to any rents or royalties paid or incurred by the taxpayer in respect to the property. Such amounts shall not exceed 50 percent of the net income of the taxpayer, computed without allowance for depletion, from the property, except that in no case shall the depletion allowance be less than the amount allowable under federal income tax law. In the case of leases the deductions allowed by this paragraph shall be equitably apportioned between the lessor and the lessee.



Section 40-18-17 - Items not deductible.

In computing net income, no deduction shall in any case be allowed in respect of personal, living, or family expense; any amount paid out for new buildings or for permanent improvements or betterment made to increase the value of any property or estate; any amount expended in restoring property or in making good the exhaustion thereof, for which an allowance is or has been made; or premiums paid on any life insurance policy covering the life of any officer or employee or of any person financially interested in any trade or business carried on by the taxpayer when the taxpayer is directly or indirectly a beneficiary under such policy.



Section 40-18-18 - Amortization of war or emergency facilities.

Repealed by Act 98-502, § 2.



Section 40-18-19 - Exemptions - Generally.

(a) The following exemptions from income taxation shall be allowed to every individual resident taxpayer:

(1) Retirement allowances, pensions and annuities, or optional allowances, approved by the Board of Control of the Teachers' Retirement System of Alabama, which exempt status is set out in Section 16-25-23.

(2) Retirement allowances, pensions and annuities or optional allowances, approved by the Board of Control of the Employees' Retirement System of Alabama, which exempt status is set out in Section 36-27-28.

(3) The first eight thousand dollars ($8,000) of any retirement compensation, retirement allowances, pensions and annuities, or optional allowances, received by any eligible firefighter, as defined in Sections 36-32-1 and 36-32-2, or his or her designated beneficiary, from any firefighting agency established in the State of Alabama, but only if such retirement compensation, retirement allowances, pensions and annuities, or optional allowances as are awarded as a result of fire protection services rendered. This subdivision shall become effective for the taxable years beginning January 1, 1987, and thereafter following its passage and approval by the Governor, or upon its otherwise becoming a law; provided, that for the taxable years beginning on or after January 1, 1991, all of the pension and retirement payments shall be exempt from taxation.

(4) The first eight thousand dollars ($8,000) of any retirement compensation, retirement allowances, pensions and annuities, or optional allowances received by any eligible peace officer, as defined in subsection (11) of Section 36-21-60, or his or her designated beneficiary, from any police retirement system established in the State of Alabama, but only if the retirement compensation, retirement allowances, pensions and annuities, or optional allowances are awarded as a result of police services rendered. This subdivision shall become effective for taxable years beginning January 1, 1984, and thereafter; provided, that for the taxable years beginning on or after January 1, 1991, all of the pension and retirement payments shall be exempt from taxation.

(5) Income received as annuities under the United States Retirement System from the United States Government Civil Service Retirement and Disability Fund including income received from the Tennessee Valley Authority's pension system, income received as annuities under the United States Foreign Service Retirement and Disability Fund or income received from any other United States government retirement and disability fund.

(6) Beginning January 1, 1991, all payments made on or after such date to a retiree or his designated beneficiary under a "defined benefit plan," as defined under Section 414(j) of the Internal Revenue Code of 1986, as amended from time to time, to the extent such payment would be taxable for federal income tax purposes.

(7) Net income realized by individuals and partnerships from time to time in the business of conducting a financial business employing moneyed capital coming into competition with the business of national banks, but only if such individuals and partnerships are subject to an excise tax imposed by this state on or with respect to such income.

(8) In the case of a single person or a married person not living with husband or wife, a personal exemption of one thousand five hundred dollars ($1,500) or, in the case of a head of a family or a married person living with husband or wife, a personal exemption of three thousand dollars ($3,000), but a husband and wife living together shall receive only one personal exemption of three thousand dollars ($3,000) against their aggregate income, and in case they make separate returns each must claim a personal exemption of one thousand five hundred dollars ($1,500).

(9) a. Three hundred dollars ($300) for each person, other than husband or wife, dependent upon the taxpayer, and over half of whose support, for the calendar year in which the taxable year for the taxpayer begins, was received from the taxpayer.

b. For tax years beginning after December 31, 2006, for taxpayers with adjusted gross income equal to or less than $20,000, one thousand dollars for each person other than husband or wife, dependent upon the taxpayer, and over half of whose support, for the calendar year in which the taxable year for the taxpayer begins, was received from the taxpayer.

c. For tax years beginning after December 31, 2006, for taxpayers with adjusted gross income in excess of $20,000 and equal to or less than $100,000, five hundred dollars for each person other than husband and wife, dependent upon the taxpayer, and over half of whose support, for the calendar year in which the taxable year for the taxpayer begins, was received from the taxpayer.

For the purposes of this section, "dependent" shall mean: A son or daughter of the taxpayer or a descendant of either; a stepson or stepdaughter of the taxpayer; a brother, sister, stepbrother, or stepsister of the taxpayer; the father or mother of the taxpayer or an ancestor of either; a stepfather or stepmother of the taxpayer; a son or daughter of a brother or sister of the taxpayer; a brother or sister of the father or mother of the taxpayer; a son-in-law, daughter-in-law, father-in-law, mother-in-law, brother-in-law, or sister-in-law of the taxpayer. As used in this paragraph the terms "brother" and "sister" include a brother or sister by the half blood. For the purpose of determining whether any of the foregoing relationships exist, a legally adopted child of a person shall be considered a child of such a person by blood.

(10) Beginning January 1, 1998, all income, interest, dividends, gains, or benefits of any kind received from savings accounts or prepaid tuition contracts administered under Title 16, Chapter 33C, are exempt from all income taxation by the state and by all of its political subdivisions to the extent that the amounts remain on deposit in the PACT Trust Fund or the ACES Trust Fund, or are used to pay the designated beneficiary's qualified higher education expenses as defined in Section 529 of the Internal Revenue Code of 1986, as amended, or are refunded under such terms as would not carry a penalty under Section 529 of the Internal Revenue Code of 1986, as amended.

(11) Beginning January 1, 2016, all income, interest, dividends, gains or benefits of any kind received from ABLE savings accounts administered under Title 16, Chapter 33C, are exempt from all income taxation by the state and by all of its political subdivisions to the extent that the amounts remain on deposit in the ABLE Trust Fund, or are used to pay the designated beneficiary's qualified disability expenses as defined in Section 529A of the Internal Revenue Code of 1986, as amended, or are refunded under such terms as would not carry a penalty under Section 529A of the Internal Revenue Code of 1986, as amended, or other applicable federal law.

(b) Of the following personal exemptions allowed resident taxpayers, each nonresident individual taxpayer shall be allowed that proportion thereof that the adjusted gross income received by said nonresident individual taxpayer from sources within the State of Alabama bears to his or her adjusted gross income received from sources within and without the State of Alabama: In the case of a single person or a married person not living with husband or wife, a personal exemption of one thousand five hundred dollars ($1,500) or, in the case of a head of a family or a married person living with husband or wife, a personal exemption of three thousand dollars ($3,000), a husband and wife living together shall receive but one personal exemption of three thousand dollars ($3,000) against their aggregate income; and, in case they make separate returns, each must claim a personal exemption of one thousand five hundred dollars ($1,500); and the amount in subdivision (9) of subsection (a) for each person, other than husband or wife, dependent upon and receiving his chief support from the taxpayer.



Section 40-18-19.1 - Exemptions for severance, unemployment compensation, etc.

(a) Effective for the 1997 state income tax year and each year thereafter, an amount up to twenty-five thousand dollars ($25,000) received as severance, unemployment compensation or termination pay, or as income from a supplemental income plan, or both, by an employee who, as a result of administrative downsizing, is terminated, laid-off, fired, or displaced from his or her employment, shall be exempt from any state, county, or municipal income tax.

(b) An employee whose termination from employment is due to misconduct shall not be allowed to take the tax exemption provided in subsection (a).

(c) The Department of Revenue shall promulgate rules and regulations to administer this section.



Section 40-18-19.2 - Exemption of certain death benefit payments for peace officer or fireman killed in line of duty.

(a) Effective for the 2006 state income tax year and each year thereafter, any death benefit payments listed in subsection (e) that are paid to the designated beneficiary of a peace officer or fireman killed in the line of duty, as determined by the awarding authority, shall be exempt from any state income tax.

(b) For purposes of this section, the terms peace officer and fireman are defined in the same manner as provided in Section 36-30-1. For purposes of this section, the term awarding authority shall mean an entity or body authorized by law to award any of the death benefit payments listed in subsection (e).

(c) Any determinations made by an awarding authority pursuant to this section shall apply only to death benefit payments made by that awarding authority.

(d)(1) For purposes of this section, the phrase line of duty shall mean arising out of and in the course of that person's assigned duty, including all normal and special assignments as ordered by his or her superiors or assignments undertaken while acting as a peace officer under rules, directions, or regulations promulgated by the appropriate employing authority, within or outside of normal duty hours.

(2) With respect to firemen, the phrase line of duty shall also include any death occurring while performing assigned duties, or while traveling to or returning from a fire alarm, rescue operation, or any other emergency operation.

(3) With respect to peace officers, the phrase line of duty shall include, but is not limited to, any of the following:

a. While the peace officer was present on or about the premises where his or her duties were being performed or where his or her duties require the officer's presence as a part of his or her duties at the time of the accident and during the hours of service as a peace officer.

b. While engaged in any training which is mandated to maintain his or her general or specialized assignment as a peace officer.

c. While the peace officer was in conflict, pursuit, or observation of a person or persons suspected or under suspicion of breaking the law, or has broken the law, or is in the process of breaking the law.

d. While the peace officer was defending persons or property.

e. While engaged in performing a law enforcement duty at the direction of his or her supervisor.

(e) This section applies to any death benefit payments received by the designated beneficiary of a peace officer or fireman killed in the line of duty that are paid from the State Treasury pursuant to Section 36-30-2, paid from the Alabama Peace Officers' Annuity and Benefit Fund pursuant to Section 36-21-72, or paid from any governmental plan that is exempt from federal income taxation pursuant to 26 U.S.C.A. §101(h), as amended.

(f) This section shall not apply with respect to the death of any peace officer or fireman if it is determined by the awarding authority that any of the following occurred or will occur:

(1) The death was caused by the intentional misconduct of the officer or fireman or by the officer's or fireman's intention to bring about his or her death.

(2) The officer or fireman was voluntarily intoxicated at the time of death.

(3) The officer or fireman was performing his or her duties in a grossly negligent manner at the time of death.

(4) The payment is to an individual whose actions were a substantial contributing factor to the death of the officer or fireman.



Section 40-18-20 - Exemptions - Military retirement benefits.

(a) The first $4,750 retirement or compensation received as retirement benefit from the military services by any person retired from the military services of the United States of America and survivor benefits derived therefrom is hereby exempt from any state, county or municipal income tax or like tax by whatever name called.

(b) Effective January 1, 1983, the amount of the exemption provided for in subsection (a) of this section shall be increased to $8,000.

(c) Effective January 1, 1985, the amount of the exemption provided for in subsection (b) of this section shall be increased to $10,000.

(d) Effective January 1, 1989, and for all successive tax years, all retirement payments or compensation recognized under this section shall be exempt.



Section 40-18-21 - Credits for taxes paid on income from sources outside the state and for job development fees.

(a)(1) For the purpose of ascertaining the income tax due under the provisions of this chapter by individual residents of Alabama whose gross income, as defined herein, is derived from sources both within and outside the State of Alabama, there shall be allowed a credit against the amount of tax found to be due by such resident, on account of income derived from outside the State of Alabama, the amount of income tax actually paid by such resident to any state or territory on account of business transacted or property held, directly or indirectly, outside the State of Alabama. Resident individual owners of Subchapter K entities, Alabama S corporations, and beneficiaries of estates or trusts who include their proportionate share of the income arising from one or more of these entities in their Alabama gross income shall be allowed a credit for their proportionate share of the income tax actually paid by the entity to any state or territory on account of business transacted or property held outside the State of Alabama, whether the payment was made on behalf of the resident individual owner or because the entity was not recognized by such state or territory as a non-taxable pass-through entity. For purposes of this subsection, income tax shall be defined to include, but not be limited to, any tax based in whole or in part on the entity's net income, net profits, or gross profits; provided, however, that the term income tax shall not include any tax based on the entity's net worth, capital, or asset values, and shall not include any tax for which an exclusion or deduction is claimed in the calculation of taxable income reported on the Alabama income tax return.

(2) In case the amount of income tax actually paid by or on behalf of an individual resident of Alabama, or by one of the entities described in subdivision (a)(1) above, to another state or territory is in excess of the amount of tax that would be due on the same income computed using the applicable Alabama income tax rates, then only such amount as would be due in this state on such taxable income shall be allowed as a credit. In no event shall the credit for income taxes paid to another state exceed the amount of tax that would be due on the same taxable income computed using the applicable Alabama income tax rates.

(3) If the amount of income tax actually paid by or on behalf of an individual resident of Alabama to any other state or territory on account of business transacted or property held is less than the amount of tax that would be due, as computed using the applicable Alabama income tax rates, then the income tax levied herein shall be computed on the entire taxable income from sources from both within and outside the state as defined herein, and the tax shall be paid less the credit allowed in this section for tax paid on income derived, directly or indirectly, from outside the state.

(4) Before a resident of Alabama may claim the credit allowed under this subsection (a), he or she shall file with his or her Alabama income tax return a certificate showing the amount of gross and net income derived, directly or indirectly, from sources outside this state, together with the amount of tax paid or to be paid on such income.

(b) Any taxpayer described in Section 40-18-2(1) or Section 40-18-2(6), who, during any year, has been assessed a job development fee as described in Section 41-10-44.8(b), shall be allowed a credit against the amount of income tax due under the provisions of this chapter in such year in an amount equal to the job development fee withheld from the taxpayer's wages during the year.

(c)(1) A resident individual taxpayer, who is either a partner or member of a Subchapter K entity, a shareholder of an Alabama S corporation, or a beneficiary of an estate or trust, during all or part of a year, shall be allowed a credit equal to fifty percent (50%) of his or her proportionate share of the income taxes paid or accrued, including a payment recognized by 26 U.S.C. §901, to a foreign country with respect to the trade or business or investment income of such business, including related operations and affiliates.

(2) Notwithstanding the foregoing, the credit allowed in this subsection shall not exceed the amount of income tax that would otherwise be imposed by Alabama on the individual's income derived from the foreign country.



Section 40-18-21.1 - Annual report of credits claimed for taxes paid to foreign countries.

The Department of Revenue shall report annually to the Legislature the extent to which credits for taxes paid to foreign countries are claimed during the preceding tax year. The report shall be due on the fifth legislative day of each regular session and shall state the number of taxpayers who claim the credits and the total amount of credits claimed during the year.



Section 40-18-22 - Taxpayers engaged in multistate business - Allocation and apportionment of deductions and exemptions.

Taxpayers, including corporations, as well as subchapter K entities and Alabama S corporations, engaged in multistate business in such a manner as to subject their income to allocation and apportionment provided by the Multistate Tax Compact shall allocate and apportion their income, gains, losses, deductions, credits, and exemptions in the manner provided by Chapter 27. This section shall not apply to individuals.



Section 40-18-23 - Taxpayers engaged in multistate business - Option of certain taxpayers to report and pay tax on basis of percentage of volume.

Any taxpayer who has taxable income from business activities both within and without this state, whose only business activities within this state consist of sales and do not include owning or renting real estate or tangible personal property, and whose dollar volume of gross sales made during the tax year within this state is not in excess of $100,000 may elect to report and pay any income tax due on the basis of a percentage of such volume. If a taxpayer elects to report and pay income tax due on the basis of a percentage of sales in this state, the percentage rate shall be one fourth of one percent of such volume of sales. The report shall be made on forms prescribed by the Commissioner of Revenue and shall be due and payable on the same date and in the same manner as provided in Sections 40-18-27 and 40-18-39.



Section 40-18-24 - Taxation of subchapter K entity.

(a) The amount of income, deduction, gain, loss, or credit includable or deductible by an owner of an interest in a subchapter K entity shall be determined in accordance with subchapter K of the Internal Revenue Code, 26 U.S.C. §§ 701-761.

(b) For purposes of computing its net income, a subchapter K entity shall add back otherwise deductible interest expenses and costs and intangible expenses and costs directly or indirectly paid, accrued or incurred to, or in connection directly or indirectly with, one or more direct or indirect transactions, with one or more related members, except to the extent the subchapter K entity shows, upon request by the commissioner, that the corresponding item of income was in the same taxable year:

(1) subject to a tax based on or measured by the related member's net income in Alabama or any other state of the United States, or

(2) subject to a tax based on or measured by the related member's net income by a foreign nation which has in force an income tax treaty with the United States, if the recipient was a "resident" (as defined in the income tax treaty) of the foreign nation.

(c) For purposes of subsection (b), "subject to a tax based on or measured by the related member's net income" means that the receipt of the payment by the recipient related member is reported and included in income for purposes of a tax on net income, and not offset or eliminated in a combined or consolidated return which includes the payor.

(d) The subchapter K entity shall make the adjustments required in subsection (b) of this section unless the subchapter K entity establishes that the adjustments are unreasonable, or the subchapter K entity and the Commissioner of Revenue agree in writing to the application or use of alternative adjustments and computations. Nothing in this section shall be construed to limit or negate the commissioner's authority to otherwise enter into agreements and compromises otherwise allowed by law.

(e) The adjustments required in subsection (b) shall not apply to that portion of interest expenses and costs and intangible expenses and costs if the subchapter K entity can establish that the transaction giving rise to the interest expenses and costs or the intangible expenses and costs between the subchapter K entity and the related member did not have as a principal purpose the avoidance of any Alabama tax and the related member is not primarily engaged in the acquisition, use, licensing, maintenance, management, ownership, sale, exchange, or any other disposition of intangible property, or in the financing of related entities. If the transaction giving rise to the interest expenses and costs or intangible expenses and costs, as the case may be, has a substantial business purpose and economic substance and contains terms and conditions comparable to a similar arm's length transaction between unrelated parties, the transaction will be presumed to not have as its principal purpose tax avoidance, subject to rebuttal by the Commissioner of the Department of Revenue.

(f) Nothing in this section shall require a subchapter K entity to add to its net income more than once any amount of interest expenses and costs or intangible expenses and costs that the subchapter K entity pays, accrues, or incurs to a related member described in subsection (b).

(g) Nothing in this section shall be construed to limit or negate the commissioner's authority to make adjustments under this chapter.

(h) Subsection (b) shall not limit the deduction of the interest portion of rent paid under lease agreements described in Section 40-18-35(a)(9).

(i) Except with regard to payments described in Sections 40-18-35(a)(4)b and 40-18-35(a)(9), nothing in this section shall be construed to allow any item to be deducted more than once or to allow a deduction for any item that is excluded from income or to allow any item to be included in the Alabama taxable income of more than one taxpayer.



Section 40-18-24.1 - Composite return and payment by nonresident owner of subchapter K entity.

Repealed by Act 2009-144, p. 268, §12, effective January 1, 2009.



Section 40-18-24.2 - Taxation of pass-through entities.

(a) For purposes of this section and Section 40-18-24.3, the following terms shall have the following meanings:

(1) MEMBER. An individual, estate, trust or business trust as defined in Section 40-18-1, a corporation as defined in Section 40-18-1, or Subchapter K entity as defined in Section 40-18-1, that is a partner in a general, limited, limited liability, or limited liability limited partnership, or a member of a limited liability company.

(2) NONRESIDENT. a. An individual who is not a resident of or domiciled in this state during the applicable tax year.

b. A nonresident trust as defined in Section 40-18-1.

c. A nonresident estate as defined in Section 40-18-1.

d. A foreign corporation as defined in Section 40-18-1, not commercially domiciled in this state during the applicable tax year.

e. A Subchapter K entity or business trust that is created or organized under the laws of a jurisdiction other than this state and that is not commercially domiciled in this state.

(3) PASS-THROUGH ENTITY. A partnership or other entity classified as a Subchapter K entity under Section 40-18-1. Neither estates nor trusts, including business trusts, are included in this definition or subject to this section except in their capacity as a nonresident member, as herein defined, of a pass-through entity or lower-tier pass-through entity.

(4) QUALIFIED INVESTMENT PARTNERSHIP. A partnership or other entity classified as a Subchapter K entity, or a business trust as defined in Section 40-18-1, that meets all of the following requirements for the applicable tax period:

a. No less than 90 percent of the cost of the entity's total assets consists of qualifying investment securities and office facilities and tangible personal property reasonably necessary to carry on its activities in this state as an investment partnership.

b. No less than 90 percent of its gross income consists of interest, dividends, distributions, and gains and losses from the sale or exchange of qualifying investment securities, and management fees paid by its members.

c. An authorized officer, partner, member, or manager of the entity files on behalf of the entity a certification that it meets the above two criteria with respect to the tax period covered by the certification, in a form and at the time prescribed by the Department of Revenue.

(5) QUALIFYING INVESTMENT SECURITIES. Except as provided in Section 40-18-24.3, includes all of the following:

a. Common stock, including preferred or debt securities convertible into common stock; and preferred stock, including debt securities convertible into preferred stock.

b. Bonds, debentures, and other debt securities.

c. Deposits and any other obligations of banks and other financial institutions.

d. Stock and bond index securities, future contracts, derivative securities, warrants or options on securities, and other similar financial securities and instruments.

e. Interests in a Subchapter K entity that itself qualifies as a qualified investment partnership.

f. Other similar or related financial or investments contracts, instruments, or securities.

(b)(1) Except as provided in subsection (c), a pass-through entity shall file with the Department of Revenue, at the time the entity's annual return is required to be filed with the Department of Revenue for each taxable year, a composite income tax return on behalf of its nonresident members and shall report and pay the income tax imposed by this chapter at the highest applicable marginal rate provided in Section 40-18-5 on the nonresident members' distributive shares of the income of the pass-through entity apportioned and allocated at the entity level to this state under Chapter 27 of this title.

(2) A nonresident member that has been included in a composite income tax return filed pursuant to this section may file its own Alabama income tax return and shall receive credit for Alabama income tax paid on the member's behalf by the pass-through entity.

(3) The Department of Revenue may enter into agreements to permit the filing of annual composite income tax returns on behalf of one or more nonresident owners of pass-through entities who are not defined as nonresident members above, or of other forms of business entities the income of which is taxable at the owner level.

(c)(1) The pass-through entity shall be liable to the State of Alabama for the payment of the tax required to be remitted under this section, together with applicable interest and penalties, but shall not be liable to any such member for any amount withheld from distributions to or the distributive share of such member and remitted in compliance with this section. A member of a pass-through entity that is itself a pass-through entity, a lower-tier pass-through entity, shall be subject to the same requirement to file a composite income tax return with respect to the distributive share of the apportioned and allocated income of the lower-tier pass-through entity. The Department of Revenue shall apply the Alabama income tax remitted by a pass-through entity on behalf of the lower-tier pass-through entity to the remittance obligation imposed by this subsection on the lower-tier pass-through entity.

(2) A pass-through entity, at the time of payment pursuant to this section, shall deliver to the Department of Revenue a return on a form prescribed by the department showing the total amounts paid or credited to its nonresident members, the amounts of income tax remitted in accordance with this section, if any, and any other information the department may reasonably require. A pass-through entity shall furnish to its nonresident members annually, but not later than the 15th day of the third month after the end of its taxable year, a record of the amount of Alabama income tax remitted on behalf of such member, on a form prescribed by the department.

(3) Notwithstanding subsection (b), a pass-through entity shall not be required to remit Alabama income tax on behalf of a nonresident member if any of the following applies:

a. The Department of Revenue determines by regulation or ruling that the nonresident member's income should not be subject to composite return reporting, such as a member that is exempt from Alabama income tax.

b. The pass-through entity is a qualified investment partnership, or a publicly traded partnership as defined by 26 U.S.C. §7704(b) that is treated as a partnership for federal income tax purposes, which provides for inspection by the Department of Revenue upon reasonable notice a list of the names of each of its nonresident owners or unit holders together with their addresses, taxpayer identification numbers, and other information reasonably requested by the department.



Section 40-18-24.3 - Taxation on distributive share of interest, dividends, etc., of nonresident member of qualified investment partnership.

(a) Notwithstanding any other provision of this chapter to the contrary, including Sections 40-18-2 and 40-18-24.2, no income tax shall be due the State of Alabama from a nonresident member of a qualified investment partnership, or from the qualified investment partnership itself, with respect to the nonresident member's distributive share of interest, dividends, distributions, or gains and losses from qualifying investment securities owned by the entity, as long as the nonresident member does not actively participate in the day-to-day management of the entity. Provided, however, that in the event a qualified investment partnership invests in the qualifying investment securities of an entity that is majority owned by a nonresident member of the qualified investment partnership, income tax shall be due by such nonresident member with respect to the member's distributive share of any interest, dividends, distributions, or gains and losses from the qualifying investment securities of the other entity. For purposes of this section and Section 40-18-24.2, "majority owned" means ownership of more than 50 percent of the issued and outstanding voting stock of the other entity, applying the attribution rules of 26 U.S.C. §318.

(b) The terms "nonresident," "member," "qualified investment partnership," and "qualifying investment securities" shall have the same meanings ascribed to them in Section 40-18-24.2.

(c) The Department of Revenue shall promulgate reasonable rules to effectuate the intent of this section, including rules permitting certain corporate members of qualified investment partnerships to be eligible for the provisions of this section. Further, if the Commissioner of Revenue determines that this section is being used in an abusive fashion principally to avoid Alabama income tax liability, the commissioner shall have the authority to promulgate rules to distribute, apportion, or allocate gross income in order to clearly reflect the income of any such entity engaged in such tax avoidance.



Section 40-18-25 - Estates and trusts.

(a) For purposes of this chapter, the income and deductions, including the distribution deduction, of estates and trusts shall be determined in accordance with Subchapter J of Chapter 1 of Subtitle A of the Internal Revenue Code, 26 U.S.C. §641 et seq., relating to estates, trusts, beneficiaries, and decedents, except as otherwise provided in this section.

(1) The income and deductions shall be increased by any items that are includable or deductible by an individual in computing Alabama income tax but are not includable or not deductible by an individual in computing federal income tax.

(2) The income and deductions shall be decreased by any items that are not includable or not deductible by an individual in computing Alabama income tax but are includable or deductible by an individual in computing federal income tax.

(b) For purposes of this chapter, the income and deductions of beneficiaries of estates and trusts, and persons who are treated as owners of any portion of a trust, shall be determined in accordance with Subchapter J of Chapter 1 of Subtitle A of the Internal Revenue Code, U.S.C. §641 et seq., relating to estates, trusts, beneficiaries, and decedents, except as otherwise provided in this section.

(1) There shall be included in the income of the beneficiary of an estate or trust to whom an amount is paid or deemed to have been paid that beneficiary's share of the taxable income that is allowed to the estate or trust as a distribution deduction under subsection (a) of this section.

(2) The character of any item of income, gain, loss, deduction, or credit included in a beneficiary's income pursuant to subdivision (1) shall be determined as if such item were realized directly from the source from which realized by, or incurred in the same manner as incurred by, the estate or trust.

(3) In the case of a nonresident beneficiary, income derived through an estate or trust is taxable by this state only to the extent it is derived from property owned or business transacted in this state and as determined in accordance with this section.

(4) The provisions of 26 U.S.C. §642(h) shall not apply.

(c)(1) If a resident estate or resident trust receives income from the conduct of a trade or business in Alabama and in one or more other states or territories, such estate or trust shall be allowed a credit for the amount of income tax actually paid by such estate or trust (or by a fiduciary or beneficiary of such estate or trust to the extent that the amount is attributable to the estate or trust) to such states or territories.

(2) In case the amount of tax actually paid by a resident estate or resident trust to another state or territory is in excess of the amount that would be due on the same income computed on the income tax rate in Alabama, then only such amount as would be due in Alabama on such taxable income shall be allowed as a credit pursuant to subdivision (1).

(d) The tax on an electing small business trust, for which an election under 26 U.S.C. §1361(e) is in effect, and on the beneficiaries of such trust shall be determined as follows:

(1) The portion of the trust that consists of stock in one or more Alabama S corporations, as defined in Section 40-18-160, shall be treated as a separate trust. The net income of the separate trust shall be computed including only the items taken into account under Section 40-18-162, gain or loss from the disposition of stock of an Alabama S corporation, and federal income taxes and administrative expenses allocable to the income items treated under this subdivision. The net income shall be taxed at the rate of five percent. The separate trust shall not be allowed any personal exemption.

(2) No item of income or loss shall be apportioned to any beneficiary of the trust from the separate trust described in subdivision (1).

(3) The income taxation of the remainder of the trust that does not own the stock of any Alabama S corporation and its beneficiaries shall be determined under subsections (a) and (b) without regard to the income, gain, deductions, loss, or credits of the separate trust owning stock in one or more Alabama S corporations.

(e) In the case of a qualified subchapter S trust, as defined in 26 U.S.C. §1361(d), all the items of income, deduction, and credit of the portion of the trust consisting of the stock in an Alabama S corporation shall not be subject to tax under this section but shall be included in computing the net income of the beneficiary of such trust.

(f) Notwithstanding subsections (a) and (b), no deduction otherwise allowable under 26 U.S.C. §691(c)(1)(A) shall be allowed to a person who includes an amount in gross income under 26 U.S.C. § 691(a).

(g) Except as may be provided for by the Department of Revenue regulations, any trust described in 26 U.S.C. §671 shall be subject to the filing and reporting requirements of Section 40-18-29. Notwithstanding such filing and reporting requirements, the grantor of such trust, or other person treated as the owner of such trust, shall take into account the income, deductions, and credits of such trust as provided in 26 U.S.C.

(h) For the purpose of determining any income tax due by any nonresident beneficiary of any trust or estate, the income from intangible personal property shall not be construed to arise from sources within the state merely because the title and ownership of such intangible personal property is vested in a resident fiduciary, resident trust, or resident estate or the evidence of ownership thereof is located within the state.

(i) For purposes of the taxation of the income (or the net income) of a business trust under this title, a business trust shall be classified for tax purposes in the same manner as it is classified for federal income tax purposes.

(j) A person who is treated as the owner of any portion of a trust pursuant to 26 U.S.C. §671-679, relating to grantor trusts, may deduct, in computing adjusted gross income under this chapter, the administrative and other expenses of the portion of the trust treated as owned by that person.



Section 40-18-25.1 - Estates and trusts - Exemptions.

(a) Trusts shall be exempt from the tax imposed by this chapter if they are exempt from federal income tax under 26 U.S.C. § 501 (relating to exempt organizations), § 401 (relating to pension and profit sharing trusts), § 408 and § 408A (relating to individual retirement accounts and individual retirement annuities), § 530 (relating to Coverdell education savings accounts), or § 664 (relating to charitable remainder trusts). The foregoing exemption shall not apply, however, to any entity that is not exempt from federal income tax by reason of 26 U.S.C. §§ 502 or 503, nor to any income of an otherwise exempt organization to the extent that such income constitutes "unrelated business taxable income," as defined in 26 U.S.C. § 512.

(b) The taxation of distributions from a trust described in 26 U.S.C. § 401 that constitutes a "defined contribution plan" as defined in 26 U.S.C. § 414(i) shall be determined in accordance with 26 U.S.C. § 402. The penalty taxes imposed by 26 U.S.C. § 72(t) shall not apply. For purposes of this section, the taxpayer's investment in the contract shall include amounts contributed prior to January 1, 1982, to a trust described in subsection (a) for which no deduction was allowed under Section 40-18-15 or corresponding provisions of prior laws of Alabama, or in the case of salary reduction plans, were not excluded from gross income under Section 40-18-14.

(c) Contributions to a trust made by an employer during a taxable year of the employer which ends within or with a taxable year of the trust for which the trust is not exempt from federal income tax under 26 U.S.C. § 501 shall be taxed in accordance with 26 U.S.C. § 402(b).

(d) The taxation of distributions from a trust described in 26 U.S.C. §§ 408, 408A, or 530 shall be determined in accordance with whichever of those sections is applicable. The penalty taxes imposed by 26 U.S.C. § 72(t) shall not apply. For purposes of this section, the taxpayer's investment in the contract shall include:

(1) Amounts contributed prior to January 1, 1982, by an individual for himself or herself, his or her spouse, or both, under an individual retirement account, annuity, or bond for which no deduction was allowed under Section 40-18-15 or corresponding provisions of prior laws of this state.

(2) The amount included in gross income in prior years by the employee, the distributee, his or her predecessor in interest, or the trust by reason of the lack of exemption from the tax imposed by this chapter of a trust, individual retirement account, individual retirement annuity, or individual retirement bond to which contributions described in subdivision (1) were made.

(3) The amount included in gross income by the employee, distributee, or predecessor in interest as a result of a distribution from any other trust, individual retirement plan, individual retirement account, individual retirement bond, or custodial account because such distribution was not excludable from gross income as a rollover distribution, as defined in 26 U.S.C. §402(c) or equivalent provisions of prior law, when made or was includable pursuant to 26 U.S.C. § 408(m), relating to investments in collectibles treated as distributions.



Section 40-18-25.2 - Estates and trusts - Deductions from gross income of net operating loss.

(a) Nothing in Act 2006-114 shall be construed to change or otherwise affect a taxpayer's liability relating to a tax year beginning prior to the effective date of Act 2006-114.

(b) Should:

(c) The deduction allowed in subsection (b) to the owner or owners of the trust shall be in an amount not to exceed the greater of the following amounts:

(1) the amount which is equal to the net income generated by the trust during the tax year; or

(2) the amount which is equal to one tenth of the loss existing on December 31, 2004.

(d) A trust's loss existing on December 31, 2004, shall be allowed to the owner or owners pursuant to subsection (b) during the time period which is the shorter of the 10 tax years beginning on or after January 1, 2005, or until such time as all such net operating loss has been deducted by the owner or owners of the trust.

(e) The net operating loss provisions applicable to the owner or owners shall be applied to the loss which is deductible by the owner or owners, except that no loss shall be carried back to prior years to the extent that the loss arises because of the operation of this section.

(f) Act 2006-114 shall not be relevant to or otherwise considered in determining a taxpayer's liability for tax years beginning prior to the effective date of Act 2006-114.



Section 40-18-26 - Information from source of income.

Every resident individual, corporation, association, or agent shall make a report to the Department of Revenue of complete information covering the amount of all interest, rent, salaries, wages, premiums, annuities, compensations, remunerations, emoluments, or other fixed or determinable gains, profits and income, except interest coupons payable to bearer, of any taxpayer taxable under this chapter, of $1,500 or more in any taxable year under such regulations and in such form and manner and to such extent as may be prescribed by the Department of Revenue.



Section 40-18-27 - Individual taxpayer's returns; liability of innocent spouse.

(a) Effective for tax years beginning after December 31, 1997, every taxpayer having an adjusted gross income for the taxable year of more than one thousand eight hundred seventy-five dollars ($1,875) if single or if married and not living with spouse, and of more than three thousand seven hundred fifty dollars ($3,750) if married and living with spouse, shall each year file with the Department of Revenue a return stating specifically the items of gross income, the deductions and credits allowed by this chapter, the place of residence, and post office address. If a husband and wife living together have an adjusted gross income of more than three thousand seven hundred fifty dollars ($3,750), each shall file a return unless the income of each is included in a single joint return. If the taxpayer is unable to file a return, the return shall be filed by a duly authorized agent, a guardian, or other person charged with the care of the person or property of the taxpayer.

(b) A taxpayer other than a resident shall not be entitled to the deductions authorized by Sections 40-18-15 and 40-18-15.2 unless the taxpayer files a complete return showing the gross income of the taxpayer both from within and outside the state. Included on every income tax return shall be the name, address, and Social Security number or preparer taxpayer identification number of the person who prepared the return. The taxpayer shall be held liable for any statement made by an agent of the taxpayer with reference to any information required by law to be furnished in connection with that tax return.

(c) Returns shall be filed by the same date as the corresponding federal income tax returns are required to be filed as provided under federal law. The department may grant a reasonable extension of time for filing returns, under rules and regulations as it shall prescribe. Except in the case of taxpayers who are abroad, no extension shall be for more than six months. If the taxpayer has requested an extension of time for the filing of a return, the period during which the return will be considered timely filed shall not expire until 10 days after the Department of Revenue mails to the taxpayer a rejection of the request for an extension of time for filing the return. The return must be signed or otherwise validated by both the taxpayer(s) and, if applicable, the tax return preparer under rules or regulations of the Department of Revenue and must contain a printed declaration that the return is filed under the penalties of perjury.

(d) Every individual who willfully files and signs or otherwise validates under rules or regulations of the Department of Revenue a return which the individual does not believe to be true and correct as to every material particular shall be guilty of perjury and, upon conviction thereof, shall be imprisoned in the penitentiary for not less than one, nor more than five years.

(e) In the event a husband and wife file a joint return, the husband and wife shall be jointly and severally liable for the income tax shown on the return or as may be determined by the Department of Revenue to be due by them to the State of Alabama. Notwithstanding the foregoing, a husband or wife shall be relieved of certain liabilities to the same extent and in the same manner as allowed by the Internal Revenue Code for federal income tax purposes, including Title 26 U.S.C. §§ 6015(b), 6015(c), and 6015(f), as amended from time to time.



Section 40-18-28 - Returns of subchapter K entities and single member limited liability companies.

Every subchapter K entity, and every single member limited liability company, shall make a return to the Department of Revenue for each taxable year, stating specifically the items of its gross income and the deductions allowed by this chapter, and shall include in the return the names and addresses of the partners or members and the amount of the distributive share of each partner or member. The return must be subscribed by the person who makes it and must contain a printed declaration that it is made under the penalties of perjury. A person who willfully makes and subscribes a return which he or she does not believe to be true and correct as to every material particular shall be guilty of perjury and upon conviction shall be punished as prescribed in Section 40-18-27.



Section 40-18-29 - Fiduciary returns.

(a) Every fiduciary, except receivers appointed by authority of law in possession of part only of the property of a taxpayer, shall make a return for the taxpayer for whom he acts, first, if the net income of such taxpayer is $1,500 or over, if single or if married and not living with husband or wife, or $3,000 or over, if married and living with husband or wife, or second, if the net income of such taxpayer, if an estate or trust, is $1,500 or over, or if any beneficiary is a taxpayer other than a resident of the state, which returns shall state specifically the items of the gross income and the deductions, exemptions and credits allowed by this chapter under such regulations as the Department of Revenue may prescribe, a return made by one or two or more joint fiduciaries and filed in the office of the Department of Revenue shall be a sufficient compliance with the above requirement. The fiduciary shall certify that he has sufficient knowledge of the affairs of such individual, estate or trust to enable him to make the return, and that the same is, to the best of his knowledge and belief, true and correct. Except as herein provided and as provided in Section 40-18-42, fiduciaries required to make returns under this chapter shall be subject to all provisions of this chapter which apply to taxpayers.

(b) Returns made on the basis of a calendar year shall be filed on or before April 15 following the close of such calendar year. Returns made on the basis of a fiscal year shall be filed on or before the fifteenth day of the fourth month following the close of such fiscal year. The Commissioner of Revenue or such person as may be in charge of the Department of Revenue may grant any reasonable extension of time for filing returns.



Section 40-18-30 - Return when accounting period changes.

(a) Taxpayer filing separate returns. If a taxpayer, with the approval of the Department of Revenue, changes the basis of computing taxable income from the fiscal year to the calendar year, a separate return shall be filed for the period between the close of the last fiscal year for which return shall be made and the following December 31. If the change is made from the calendar year to the fiscal year, a separate return shall be filed for the period between the close of the last calendar year for which return was filed and the date designated as the close of the last fiscal year. If the change is made from one fiscal year to another fiscal year, a separate return shall be filed for the period between the close of the former fiscal year and the date designated as the close of the new fiscal year. If a taxpayer filing the taxpayer's first return for income tax keeps accounts on the basis of a fiscal year, the taxpayer shall file a separate return for the period between the beginning of a calendar year in which such fiscal year ends and the end of such fiscal year. In all of the above cases the taxable income shall be computed on the basis of such period for which the separate return is filed, and the tax shall be paid thereon at the rate in effect during the calendar year in which such period is included; and, except for the period during which the taxpayer dies, the exemptions allowed in this chapter shall be reduced respectively to amounts which bear the same ratio to the full exemptions provided for as the number of months in such period to 12 months.

(b) Corporations filing Alabama consolidated returns. If a corporation changes the basis of computing its income from the fiscal year to the calendar year by virtue of its election to file an Alabama consolidated return under Section 40-18-39, an Alabama consolidated return shall be filed for the period between the close of the last fiscal year for which the return shall be filed and the following December 31. If the change is made from the calendar year to the fiscal year, and the taxpayer elects to file an Alabama consolidated return under Section 40-18-39, an Alabama consolidated return shall be filed for the period between the close of the last calendar year for which the return was filed and the date designated as the close of the first fiscal year. If the change is made from one fiscal year to another fiscal year, and the taxpayer elects to file an Alabama consolidated return under Section 40-18-39, an Alabama consolidated return shall be filed for the period between the close of the former fiscal year and the date designated as the close of the new fiscal year for the Alabama affiliated group. If a taxpayer filing an initial return for income tax keeps accounts on the basis of a fiscal year, and the taxpayer elects to file an Alabama consolidated return under Section 40-18-39, the taxpayer shall file an Alabama consolidated return for the period between the beginning of the calendar year in which its fiscal year ends and the end of such fiscal year for the Alabama consolidated group. In all the above cases, the taxpayer's taxable income shall be computed on the basis of the period for which the Alabama consolidated return is filed, and the tax shall be paid thereon at the rate in effect during the calendar year in which such period is included.



Section 40-18-31 - Corporate income tax - Generally.

(a) A corporation subject to the tax imposed by Section 40-18-2 shall pay a tax equal to six and one-half percent of the taxable income of the corporation, as defined in this chapter.

(b) If the taxpayer elects to file an Alabama consolidated return under Section 40-18-39, the tax shall be assessed, collected, and paid annually for each taxable year at the rate specified in subsection (a), upon and with respect to the taxable income of the Alabama affiliated group.



Section 40-18-31.1 - Election for foreign corporations to classify dividend income from certain subsidiaries as business or nonbusiness income.

Repealed by Act 99-664, effective Dec. 31, 2000.



Section 40-18-31.2 - Factor presence nexus standard for business activity.

(a)(1) Individuals who are residents or domiciliaries of this state and business entities that are organized or commercially domiciled in this state have substantial nexus with this state.

(2) Nonresident individuals and business entities organized outside of the state that are doing business in this state have substantial nexus and are subject to the taxes provided for in Chapters 14A, 18, and 16 of this title, when in any tax period the property, payroll, or sales of the individual or business in the state, as they are defined in subsection (d), exceeds the thresholds set forth in subsection (b).

(b) Substantial nexus is established if any of the following thresholds are exceeded during the tax period:

(1) A dollar amount of fifty thousand dollars ($50,000) of property.

(2) A dollar amount of fifty thousand dollars ($50,000) of payroll.

(3) A dollar amount of five hundred thousand dollars ($500,000) of sales, as defined in subdivision (3) of subsection (d).

(4) Twenty-five percent of total property, total payroll, or total sales.

(c) At the end of each year, the commissioner shall review the cumulative percentage change in the Consumer Price Index. The commissioner shall adjust the thresholds set forth in subsection (b) if the Consumer Price Index has changed by any of the following:

(1) Five percent or more since January 1, 2015, or since the date that the thresholds were last adjusted under this subsection. The thresholds shall be adjusted under this subsection. The thresholds shall be adjusted to reflect that cumulative percentage change in the Consumer Price Index. The adjusted thresholds shall be rounded to the nearest one thousand dollars ($1,000). As used in this subsection, Consumer Price Index means the Consumer Price Index for All Urban Consumers (CPI-U) available from the Bureau of Labor Statistics of the United States Department of Labor.

(2) Any adjustment shall apply to tax periods that begin after the adjustment is made.

(d) Property, payroll, and sales are defined as follows:

(1) Property counting toward the threshold is the average value of the taxpayer's real property and tangible personal property owned or rented and used in this state during the tax period. Property owned by the taxpayer is valued at its original cost basis. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from sub-rentals. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period; but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

(2) Payroll counting toward the threshold is the total amount paid by the taxpayer for compensation in this state during the tax period. Compensation means wages, salaries, commissions, and any other form of remuneration paid to employees and defined as gross income under the Internal Revenue Code §61. Compensation is paid in this state if a. the individual's service is performed entirely within the state; b. the individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; c. some of the service is performed in the state and 1. the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or 2. the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

(3) Sales counting toward the threshold include the total dollar value of the taxpayer's gross receipts from transactions in the current period, from a. the sale, lease, or license of real property located in this state; b. the lease or license of tangible personal property located in this state; c. the sale of tangible personal property received in this state as indicated by receipt at a business location of the seller in this state or by instructions, known to the seller, for delivery or shipment to a purchaser, or to another at the direction of the purchaser, in this state; and d. the sale, lease, or license of services, intangibles, and digital products for primary use by a purchaser known to the seller to be in this state. If the seller knows that a service, intangible, or digital product will be used in multiple states because of separate charges levied for, or measured by, the use at different locations, because of other contractual provisions measuring use, or because of other information provided to the seller, the seller shall apportion the receipts according to usage in each state; e. if the seller does not know where a service, intangible, or digital product will be used or where a tangible will be received, the receipts shall count toward the threshold of the state indicated by an address for the purchaser that is available from the business records of the seller maintained in the ordinary course of business when such use does not constitute bad faith. If that is not known, then the receipts shall count toward the threshold of the state indicated by an address for the purchaser that is obtained during the consummation of the sale, including the address of the purchaser's payment instrument, if no other address is available, when the use of this address does not constitute bad faith.

(4) Notwithstanding the other provisions of this subsection, for a taxpayer subject to special apportionment methods, the property, payroll, and sales for measuring against the nexus thresholds shall be defined as they are for apportionment purposes under those special apportionment methods or regulations associated with that special apportionment method. Financial institutions subject to an apportioned income tax shall determine property, payroll, and sales for nexus threshold purposes the same as for apportionment purposes under Chapter 16 of this title. Pass-through entities, including, but not limited to, partnerships, limited liability companies, S corporations, and trusts shall determine threshold amounts at the entity level. If property, payroll, or sales of an entity in this state exceeds the nexus threshold, members, partners, owners, shareholders, or beneficiaries of that pass-through entity are subject to tax on the portion of income earned in this state and passed through to them.

(e) A state without jurisdiction to impose tax on or measured by net income on a particular taxpayer because that taxpayer comes within the protection of Public Law 86-272, 15 U.S.C. § 381, does not gain jurisdiction to impose such a tax even if the taxpayer's property, payroll, or sales in the state exceeds a threshold in subsection (b). Public Law 86-272 preempts the state's authority to tax and will therefore cause sales of each protected taxpayer to customers in the state to be thrown back to those sending states that require throwback. If Congress repeals the application of Public Law 86-272 to this state, an out-of-state business shall not have substantial nexus in this state unless its property, payroll, or sales exceeds a threshold in this section.



Section 40-18-32 - Corporate income tax - Exemptions.

With the exception of unrelated business taxable income determined in accordance with 26 U.S.C. § 512, the tax imposed by Section 40-18-31 shall not apply to the organizations referred to in 26 U.S.C. § 501(a), and the following entities:

(1) Farmers and other mutual hail, cyclone, or fire insurance companies, mutual ditch or irrigation companies or like organizations of a purely local character, the income of which consists solely of assessments, dues, and fees collected from members for the sole purpose of meeting expenses;

(2) Farmers, fruit growers, or like associations organized and operated as sales agents for the purpose of marketing the products of members and turning back the proceeds of sales, less the necessary selling expenses, on the basis of quantity of produce furnished by them;

(3) Federal land banks and national farm loan associations as provided in 12 U.S.C. § 2055;

(4) All national banks and national banking associations and all corporations engaged in the business of banking and of conducting a financial business employing moneyed capital coming into competition with the business of national banks during and for the periods during which such national banks and corporations are subject to an excise tax imposed by this state on or with respect to their respective incomes;

(5) Building and loan associations, substantially all the business of which is confined to making loans to members and insurance companies upon which the statutes of Alabama impose a tax upon their premium income; and

(6) Counties, municipalities, municipal corporations, political subdivisions of the state, instrumentalities of counties, municipalities, municipal corporations, the State of Alabama, and corporations or associations owned solely by counties, municipalities or the State of Alabama.



Section 40-18-33 - Corporate income tax - Taxable income.

In the case of a corporation subject to the tax imposed by Section 40-18-31, the term "taxable income" means federal taxable income without the benefit of federal net operating losses plus the additions prescribed and less the deductions and adjustments allowed by this chapter and as allocated and apportioned to Alabama.



Section 40-18-34 - Additions required by corporations.

The following items shall be added to federal taxable income for purposes of computing taxable income under this chapter:

(a) State and local income taxes that are deductible in computing federal taxable income.

(b) Interest on obligations of state or local governments other than Alabama that is excludable from gross income for federal income tax purposes.

(c) Refunds of federal income taxes deducted.

(d) Dividends received from a corporation in which the taxpayer owns less than 20% of the stock (by vote and value), but only to the extent such dividends are properly deducted in computing taxable income for federal income tax purposes.



Section 40-18-35 - Deductions allowed to corporations.

(a) The following items shall be deducted from federal taxable income for purposes of computing taxable income under this chapter:

(1) Refunds of state and local income taxes.

(2) Federal income tax paid or accrued during the taxpayer's taxable year. The portion of federal income tax deductible by a corporation earning income from sources both inside and outside of Alabama shall be determined by the ratio that the corporation's taxable income, computed without the deduction for federal income tax, apportioned and allocated to Alabama bears to the corporation's taxable income, computed without the deduction for federal income tax, apportioned and allocated everywhere.

(3) Interest income earned on obligations of the United States.

(4)a. Interest income earned on obligations of the State of Alabama or its subdivisions or instrumentalities thereof to the extent included in gross income for the purposes of federal income taxation.

b. Interest income earned on obligations of the State of Alabama or its subdivisions or instrumentalities thereof to the extent included in gross income for the purposes of federal income taxation if such obligations were issued prior to January 1, 1995, to pay the cost of assets to which subsections (c) through (e) of Section 40-9B-7 apply.

(5) The amount of any aid or assistance, whether in the form of property, services or monies, provided to the State Industrial Development Authority pursuant to Section 41-10-44.8(d) in order to induce an approved company to undertake a major project within the state.

(6) Expenses otherwise deductible that were not deducted on the federal income tax return as a result of an election to claim a credit for those expenses.

(7) If the taxpayer owns greater than 20 percent of the stock, by vote or value, of the distributing corporation the following deductions are allowed:

a. Amounts described in 26 U.S.C. § 78;

b. Dividend income, including amounts described in 26 U.S.C. § 951, from non-U.S. corporations to the same extent such dividend income would be deductible under 26 U.S.C. § 243 if received from U.S. corporations; and

c. Dividends received from foreign sales corporations as defined in 26 U.S.C. § 922.

d. Dividend income from a Captive REIT to the same extent such dividend income would be deductible under 26 U.S.C. §243 if received from an entity that is not a REIT.

(8) The portion of total deductible interest expense classified as nonbusiness interest expense not deductible at arriving at apportioned income, but instead allocated to the situs of the related nonbusiness income producing assets, shall be based upon the ratio of the average cost of the corporation's nonbusiness assets to the average cost of the corporation's total assets.

(9) The interest portion of rent paid under lease agreements entered into prior to January 1, 1995, relating to obligations issued by the State of Alabama or subdivisions or instrumentalities thereof, to the extent that such obligations were issued to pay the cost of assets to which subsections (c) through (e) of Section 40-9B-7 apply.

(10) The amount by which the depletion allowance specified in Section 40-18-16(b) exceeds the depletion allowance deducted in calculating federal taxable income.

(b) Restrictions on the deductibility of certain intangible expenses and interest expenses with a related member.

(1) For purposes of computing its taxable income, a corporation shall add back otherwise deductible interest expenses and costs and intangible expenses and costs directly or indirectly paid, accrued, or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions, with one or more related members, except to the extent the corporation shows, upon request by the commissioner, that the corresponding item of income was in the same taxable year: a. Subject to a tax based on or measured by the related member's net income in Alabama or any other state of the United States, or b. subject to a tax based on or measured by the related member's net income by a foreign nation which has in force an income tax treaty with the United States, if the recipient was a "resident" (as defined in the income tax treaty) of the foreign nation. For purposes of this section, subject to a tax based on or measured by the related member's net income means that the receipt of the payment by the recipient related member is reported and included in income for purposes of a tax on net income, and not offset or eliminated in a combined or consolidated return which includes the payor. Any portion of an item of income that is not attributed to the taxing jurisdiction, as determined by that jurisdiction's allocation and apportionment methodology or other sourcing methodology, is not included in income for purposes of a tax on net income and, therefore, shall not be considered subject to a tax. That portion of an item of income which is attributed to a taxing jurisdiction having a tax on net income shall be considered subject to a tax even if no actual taxes are paid on such item of income in the taxing jurisdiction by reason of deductions or otherwise.

(2) The corporation shall make the adjustments required in subdivision (1) unless the corporation establishes that the adjustments are unreasonable, or the corporation and the Commissioner of Revenue agree in writing to the application or use of alternative adjustments and computations. Nothing in this section shall be construed to limit or negate the commissioner's authority to otherwise enter into agreements and compromises otherwise allowed by law.

(3) The adjustments required in subdivision (1) shall not apply to that portion of interest expenses and costs and intangible expenses and costs if the corporation can establish that the transaction giving rise to the interest expenses and costs or the intangible expenses and costs between the corporation and the related member did not have as a principal purpose the avoidance of any Alabama tax and the related member is not primarily engaged in the acquisition, use, licensing, maintenance, management, ownership, sale, exchange, or any other disposition of intangible property, or in the financing of related entities. If the transaction giving rise to the interest expenses and costs or intangible expenses and costs, as the case may be, has a substantial business purpose and economic substance and contains terms and conditions comparable to a similar arm's length transaction between unrelated parties, the transaction will be presumed to not have as its principal purpose tax avoidance, subject to rebuttal by the Commissioner of the Department of Revenue.

(4) The adjustments required in subdivision (b)(1) shall not apply to that portion of interest expenses and costs and intangible expenses and costs that the corporation can establish was paid, accrued or incurred, directly or indirectly, by the related member during the same taxable year to a person that is not a related member.

(5) Nothing in this section shall require a corporation to add to its taxable income more than once any amount of interest expenses and costs or intangible expenses and costs that the corporation pays, accrues or incurs to a related member described in subdivision (1).

(6) Nothing in this section shall be construed to limit or negate the commissioner's authority to make adjustments under this chapter.

(7) This subsection shall not limit the deduction of the interest portion of rent paid under lease agreements described in subsection (a)(9).

(c) Restrictions on the deductibility of Captive REIT dividends. For purposes of computing its taxable income, a Captive REIT shall add back any dividend paid to a related member that it deducted pursuant to Section 10-13-21 and/or 26 U.S.C. §§561 and 857.

(d) Except with regard to payments described in subsections (a)(4)b and (a)(9), nothing in this section shall be construed to allow any item to be deducted more than once or to allow a deduction for any item that is excluded from income or to allow any item to be included in the Alabama taxable income of more than one taxpayer.

(e) The following credits shall be allowed against the tax levied by Section 40-18-31:

(1) the amount provided to an approved company pursuant to Section 41-10-44.8(a)(1), subject however, to the limitations contained in Section 41-10-44.8(c); and

(2) the amount provided in Section 41-10-44.9 to an approved company for a payment by such company into a tax increment fund.



Section 40-18-35.1 - Carry forward of net operating losses.

In computing the taxable income of corporations subject to income tax as outlined in Section 40-18-35, there shall be allowed, in addition to the deductions specified therein, a deduction for the sum of the net operating losses which may be carried forward to the taxable year for which the net income of the corporation is being computed.

(1) The term "net operating loss" for the purposes of this section means the excess of the deductions (other than the deduction allowed by this subdivision) allowed by this chapter during a taxable year of the corporation over the corporation's gross income during that taxable year. For purposes of this paragraph, the corporation's gross income and allowable deductions shall be determined under the provisions of this chapter applicable to the year in which the net operating loss arises.

(2) A net operating loss shall be carried forward to the earliest subsequent taxable year in which the corporation has taxable income (determined without taking into account the deduction allowed by this subdivision). The amount of a net operating loss which may be carried to any later taxable year shall be the excess of the net operating loss over the sum of the amounts thereof deductible under this subdivision in all the taxable years preceding this taxable year.

(3) If net operating losses arising in more than one taxable year can be carried forward to a taxable year of the corporation, the net operating loss arising from the earliest of those years shall be deducted first.

(4) The net operating loss deduction allowed by this section shall be limited to sources attributable to Alabama.

(5) A net operating loss may be carried forward and deducted only during the 15 consecutive year period immediately following the taxable year in which it arose.

(6) In the case of an acquiring corporation subject to the rules of 26 U.S.C. § 381, or in the case of a new loss corporation within the meaning of 26 U.S.C. § 382, or in the case of the recognized built-in gains of a gain corporation within the meaning of 26 U.S.C. § 384, only the net operating losses as are allowable in accordance with 26 U.S.C. §§ 381, 382, and 384 shall be allowed as a deduction under this section. This subdivision shall be applied before the limitations in the preceding subdivisions are applied.

(7) Notwithstanding the foregoing provisions of this section, for a taxpayer's taxable year beginning during calendar year 2001 no deduction for any net operating loss shall be allowed or allowable. If and only to the extent that any net operating loss deduction is disallowed by reason of this subdivision, the date on which the amount of the disallowed net operating loss deduction would otherwise expire will be extended by one year. A corporation dissolved and completely liquidated within calendar year 2001 may use its net operating loss without the restrictions provided in this subdivision.



Section 40-18-36 - Distributions by corporations.

Repealed by Act 99-664, effective Dec. 31, 2000.



Section 40-18-37 - Items not deductible by corporations.

In computing net income of corporations, no deduction shall in any case be allowed in respect to any of the items specified in Section 40-18-17.



Section 40-18-38 - Additional deductions allowed for corporations; credits.

Repealed by Act 99-664, effective Dec. 31, 2000.



Section 40-18-39 - Corporate returns.

(a) Except as provided in subsection (c), every corporation, joint stock company, or association subject to income tax under this chapter shall file a return with the Department of Revenue for each taxable year, stating specifically the items of its gross income and the deductions and credits allowed by this chapter. In cases where receivers, trustees in bankruptcy, or assignees are operating the property or business of corporations, such receivers, trustees, or assignees shall file returns for such corporations in the same manner and form as corporations are required to file returns. Any tax due on the basis of such returns filed by receivers, trustees, or assignees shall be collected in the same manner as if collected from the corporations of whose business or property they have custody and control. Returns shall be filed by the same date as the corresponding federal income tax returns are required to be filed as provided under federal law. The Department of Revenue may grant a reasonable extension of time for filing returns under such rules and regulations as it shall prescribe. Except in the case of taxpayers who are abroad, no such extension shall be for more than six months.

(b) As used in this chapter, unless the context requires otherwise:

(1) "Alabama affiliated group" means a group of corporations, each member of which is subject to tax under Section 40-18-31 and Public Law 86-272 (15 U.S.C. §§ 381-384), which are members of an affiliated group as defined in 26 U.S.C. § 1504 and which affiliated group files a federal consolidated corporate income tax return, each member of which:

a. Has the same taxable year;

b. Is a member of the group for the entire taxable year or was a member of the group for a portion of the taxable year if the member was subject to Section 40-18-31 during the entire portion of the taxable year during which it was not a member of the federal consolidated group;

c. Apportions Alabama taxable income or loss separately for each corporation;

d. Allocates taxable income or loss separately for each corporation in accordance with Section 40-27-1, Article IV;

e. Computes apportionable income or loss utilizing separate apportionment factors for each corporation in accordance with Section 40-27-1, Article IV; and

f. Combines and reports taxable income or loss computed in accordance with paragraphs c through e of this subsection on a single return for the Alabama affiliated group;

and which includes all members of the affiliated group included on the federal consolidated income tax return that are eligible under this section to be included in the Alabama affiliated group; but shall not include corporations subject to the insurance premium license tax imposed by Section 27-4A-1 et seq. or the financial institution excise tax imposed by Section 40-16-1 et seq.

(2) "Alabama consolidated return" means an Alabama corporation income tax return filed by or on behalf of the members of an Alabama affiliated group in accordance with this section, pursuant to an election made under subsection (c) below.

(3) "Separate return" means an Alabama corporation income tax return filed by a single corporation in accordance with this chapter.

(4) "Common parent" shall have the meaning given to that term by 26 U.S.C. § 1504(a).

(5) "Treasury regulations" means final and temporary regulations now or hereafter promulgated by the U.S. Treasury Department pursuant to 26 U.S.C. § 1501 et seq. References to applicable Internal Revenue Code sections in this section shall include the related Treasury regulations.

(c)(1) An Alabama affiliated group filing or required to file a federal consolidated income tax return may elect to file an Alabama consolidated return for the same taxable year. However, under no circumstances may the Department of Revenue compel a taxpayer to file an Alabama consolidated return if the taxpayer has not so elected.

(2) Notwithstanding any provision in this section to the contrary, foreign corporations that are members of an Alabama affiliated group electing to file an Alabama consolidated return and not otherwise subject to the business privilege tax levied by Section 40-14A-22 shall not become subject to the business privilege tax by virtue of being a member of an Alabama affiliated group filing an Alabama consolidated return.

(3) All transactions between and among members of the Alabama affiliated group shall be reported on an arm's length basis consistent with subsection (j) in determining the property, payroll, and sales factors of each member of the Alabama affiliated group, in determining the separate allocation and apportionment of income and loss by each member of the Alabama affiliated group, and in computing taxable income in accordance with Section 40-18-33.

(4) The election made in accordance with this subsection shall be filed by the common parent of the Alabama affiliated group as agent for all members of the Alabama affiliated group, on a form prescribed by the Department of Revenue. If the common parent is not a member of the Alabama affiliated group, the members shall designate to the Department of Revenue which member of the Alabama affiliated group shall serve in that role for purposes of this section. The election and designation of common parent, if required, shall be filed with the department on or before the due date of the Alabama consolidated return, including extensions, for the first taxable year for which the election is made and is to be effective.

(5) Each member of the Alabama affiliated group shall determine and allocate and apportion its separate income and loss under Chapter 27 before consolidation. For purposes of allocation and apportionment, each member of the Alabama affiliated group shall be considered a separate taxpayer. Any taxable loss of a member of the Alabama affiliated group shall be deductible against the taxable income of any other member of the Alabama affiliated group only if and to the extent such loss is apportioned and allocated to Alabama.

(6) The tax liability of the Alabama affiliated group shall be determined by applying the rate specified in Section 40-18-31 to the taxable income of the Alabama affiliated group. The separate taxable income or loss of each corporation that is included in the Alabama affiliated group shall be included in the consolidated taxable income or loss to the extent that its taxable income or loss is separately apportioned or allocated to the State of Alabama. The separate taxable income or loss of each member of the Alabama affiliated group, and the separate business and nonbusiness income of each member, shall be computed and determined in accordance with this chapter and with the rules of allocation and apportionment under Section 40-27-1, Article IV, and the regulations promulgated thereunder by the Department of Revenue.

(7) Any election to file an Alabama consolidated return pursuant to this subsection shall be binding on both the Department of Revenue and the Alabama affiliated group for a period beginning with the first month of the first taxable year for which the election is made and ending with the conclusion of the taxable year in which the one hundred twentieth consecutive calendar month expires, except that the election shall terminate automatically upon the revocation or termination of its federal consolidated return election. If an election made pursuant to this subsection is terminated by an Alabama affiliated group by virtue of the revocation or termination of its federal or Alabama consolidated return election, no member of the Alabama affiliated group may be included in an Alabama consolidated return filed by the Alabama affiliated group, or by another Alabama affiliated group with the same common parent or a successor to the same common parent, before the sixty-first month beginning after the first taxable year for which the election was revoked; provided, however, that the Department of Revenue may waive application of this provision to any corporation or Alabama affiliated group for any period, consistent with the provisions of 26 U.S.C. § 1504.

(8) An Alabama affiliated group that has made an Alabama consolidated return election under this subsection shall be assessed an annual fee for the privilege of filing an Alabama consolidated return, which shall be assessed, collected, and distributed as an income tax but shall be due and payable at the time the return is due, including any extensions thereof. The annual fee shall be a graduated fee based upon the aggregate amount of total assets, determined in accordance with Treasury Department Form 1120 or any successor form, of the Alabama affiliated group for the taxable year to which the fee relates, as set out below:

(d) Each corporation included as part of an Alabama affiliated group filing an Alabama consolidated return shall be jointly and severally liable for the Alabama income tax liability of the Alabama affiliated group with respect to the taxable year, and the fee prescribed above; except that any corporation which was not a member of the Alabama affiliated group for the entire taxable year shall be jointly and severally liable only for the portion of the Alabama consolidated income tax liability attributable to that portion of the year during which the corporation was a member of the Alabama affiliated group, prorated on a daily basis.

(e) Every corporation return or report required by this chapter shall be executed by one of the following officers of the corporation: The president, vice-president, secretary, treasurer, assistant secretary, assistant treasurer, or chief accounting or financial officer, except that in the case of an Alabama affiliated group filing an Alabama consolidated return, one of the above-described officers of the common parent of the Alabama affiliated group may execute the return on behalf of the Alabama affiliated group. The Department of Revenue may require a further or supplemental report of information and data necessary for computation of the tax.

(f) If the taxpayer has requested an extension of time for the filing of a separate or Alabama consolidated return, the period during which such return will be considered timely filed shall not expire until 10 days after the Department of Revenue mails to the taxpayer a rejection of its request for an extension of time for filing such return.

(g) If, in a taxable year preceding the filing of the first Alabama consolidated return for the Alabama affiliated group of which the corporation is a member, (1) the corporation realized a gain or loss on a transaction; (2) the corporation was subject to tax under Section 40-18-31 in the year; (3) the transaction was treated as a deferred intercompany transaction for federal income tax purposes; and (4) the transaction was not deferred for Alabama income tax purposes, the taxable income and basis in the hands of the Alabama affiliated group shall be adjusted to reflect the different treatment of the transaction and any property acquired or disposed of in the transaction.

(h) If, in a taxable year before the corporation became a member of an Alabama affiliated group that has elected to file an Alabama consolidated return, the corporation incurred a net operating loss, the deductibility of the loss on the Alabama consolidated return shall be limited to only the amount necessary to reduce to zero the Alabama taxable income, calculated on a separate return basis, of the corporation that incurred the net operating loss. Except as provided in the preceding sentence, the separate return limitation year ("SRLY") rules contained in 26 U.S.C. § 1502 shall apply.

(i) Nothing in this section shall be construed as allowing or requiring the filing of a combined income tax return under the unitary business concept.

(j) The Department of Revenue shall promulgate regulations interpreting the provisions of this section that are consistent, to the maximum extent possible, with applicable Treasury regulations. The regulations shall further provide that, if the commissioner, for the tax year in question, establishes that one or more members of an Alabama affiliated group have engaged in any nonarm's-length transaction that causes a material distortion of income allocated or apportioned to this state, the commissioner may deny retroactively, for the taxable year or years in which the material distortion occurs or occurred, the consolidation election of any member of an Alabama affiliated group, in order to fairly represent the tax base attributable to this state.

(k) Notwithstanding subdivision (c) (7), due to the material change in the criteria for qualification as a member of an Alabama affiliated group, an Alabama affiliated group filing an Alabama consolidated return under this section, prior to its amendment by Act 2001-1089, shall have the option either to terminate its election with respect to tax years after the period covered by the last Alabama consolidated return due under this section prior to its amendment, or to re-elect under the revised criteria imposed by Act 2001-1089 and to begin another 120 calendar month election period. The decision of an Alabama affiliated group currently filing an Alabama consolidated income tax return to opt out of the Alabama consolidated return election shall be evidenced by written notice thereof to the department. Such notice shall be filed by March 15, 2002, or the due date, with extensions, of the last consolidated income tax return due to be filed under the law prior to its amendment by Act 2001-1089, whichever date occurs last. The failure to timely file such notice shall be deemed an election by those members of the Alabama affiliated group that are subject to tax under Section 40-18-31 and otherwise qualify under this section as members of an Alabama affiliated group to file an Alabama consolidated return under this section, as amended, including a new 120-calendar month election period under subdivision (c)(7).



Section 40-18-40 - Tax to be reported on forms; department may assess additional tax penalty or interest.

The income tax provided in this chapter shall be reported on forms as prescribed by the department. The failure to receive such form from the department shall not relieve a taxpayer from liability for any tax penalty or interest otherwise due. The tax due as reported on such return shall constitute a prima facie liability for that amount. The department may compute and assess additional tax penalty or interest against a taxpayer in accordance with the procedures set forth in Chapter 2A of this title.



Section 40-18-41 - Amortization of ad valorem tax.

Any surplus remaining from the proceeds of the tax imposed by this chapter after providing for interest and installment annual payments or annual amortization installments on the current debts of the state as of September 30, 1932, shall be applied to the reduction of the ad valorem state tax on real and personal property.



Section 40-18-42 - Time and methods of payment of tax.

(a) Time of payment for individuals. In the case of individuals, the total balance of the tax owed after credits for taxes paid through withholding as provided in Section 40-18-78, or through estimated payments as provided in Sections 40-18-82 and 40-18-83, shall be due and payable at the same time as the due date of an original return.

(b) Time of payment for fiduciaries. In the case of fiduciaries, the total amount of the tax imposed by this chapter shall be paid on April 15 following the close of the calendar year or, if the return should be made on the basis of a fiscal year, then on the fifteenth day of the fourth month following the close of the fiscal year.

(c) Time of payment for corporations. In the case of corporations, the balance of the tax owed after credits for taxes paid through estimated payments as provided in Section 40-18-80.1 shall be due and paid at the same time as the due date of an original return.

(d) Voluntary advance payment. The tax imposed by this chapter or any estimated tax payment thereof may be paid, at the election of the taxpayer, prior to the date prescribed for its payment.



Section 40-18-44 - Installment method.

Income arising from an installment sale (including the sale by a dealer in personal property) may be reported in accordance with 26 U.S.C. §453, provided that the amendment made to said Section 453 by the Tax Reform Act of 1984 (Pub. L. No. 98-369), adding 26 U.S.C. §453(i), shall not apply. The Department of Revenue shall prescribe regulations relating to the election to report on the installment method or not to report on the installment method.



Section 40-18-50 - Penalty for failure to make return within time specified.

Any person or corporation, joint stock company or association liable to income tax under this chapter, which shall fail to make return as required by this chapter within the time allowed, shall be guilty of a misdemeanor and on conviction thereof shall be fined not less than $10, nor more than $1,000.



Section 40-18-51 - Applicability of lien provisions; disposition of collections; collection prior to delinquency.

In every respect herein specified in this chapter, returns for the levy and collection of the taxes herein provided for shall be subject to the lien provisions of this title.

All income taxes collected by the Department of Revenue shall be as soon as practicable turned over to the Treasurer and his receipt taken therefor.

The Department of Revenue shall not take any action to collect any income tax before the same becomes delinquent, except in cases of emergency where delayed action might result in the loss of such taxes.



Section 40-18-53 - Inspection of returns by federal or foreign state agents.

All income tax returns filed under this chapter, or copies thereof on file with the State Department of Revenue, shall be open to inspection by officials or duly authorized agents of the Bureau of Internal Revenue lawfully charged with the administration or enforcement of the federal income tax law or officials or duly authorized agents lawfully charged with the administration or enforcement of the income tax laws of any state which allows the State of Alabama or its authorized officials or agents a like privilege, for the purpose of administration and enforcement of such laws, subject to the conditions hereinafter included. The inspection shall only be permitted under such rules and regulations as may be prescribed by the Commissioner of Revenue.



Section 40-18-54 - Supervision of assessment and collection.

The assessment and collection of the income taxes imposed by this chapter shall be under the supervision of the Department of Revenue.



Section 40-18-55 - Statement to be furnished by taxpayer.

Every corporation, joint stock company, or association organized under the laws of the state or organized under the laws of any other state, nation, or territory and doing business in this state, whether taxable under this chapter or not, shall furnish to the officers and employees of the state charged with the duties of carrying out the provisions of this chapter, a true and accurate statement at such times and in such manner and form and setting forth such facts as the Department of Revenue shall deem necessary to enforce the provisions of this chapter. Such statement shall be made upon oath or affirmation of the officer or employee of the corporation, joint stock company, or association best qualified to furnish the desired information.



Section 40-18-56 - Furnishing sworn statement of annual return of income to department; penalties for failure to comply; limitations on inspection of taxpayer's records.

The Department of Revenue may at any time, in its discretion, require the taxpayer to furnish a sworn statement of the annual return of income made under the provisions of the act of Congress of the United States for the calendar or fiscal year in question or for the preceding calendar or fiscal year. Any person who shall willfully fail to comply with this demand shall be guilty of a misdemeanor and, on conviction thereof, shall be fined not more than $100, and may be sentenced to hard labor for the county for not more than six months, or both. No taxpayer shall be subjected to unnecessary examination or investigation, and only one inspection of a taxpayer's books or accounts shall be made for a taxable year unless the taxpayer requests otherwise or unless the Department of Revenue, after investigation, notifies the taxpayer in writing that an additional inspection is necessary, together with the reasons for such additional inspection.



Section 40-18-57 - Rules to be promulgated by Department of Revenue.

The Department of Revenue shall from time to time, as said department shall deem desirable, promulgate such reasonable rules and regulations governing procedure and methods of ascertaining and determining gains and income so as to conform as nearly as possible to the best accounting practice in every trade or business and as most clearly reflecting the income therefrom.



Section 40-18-58 - Appropriation.

There is hereby appropriated out of the proceeds of the income tax levied and collected under the provisions of this chapter to the Property Tax Relief Fund such an amount as may be necessary for the replacement of any revenues lost by reason of the exemption of homesteads from all state ad valorem taxes as provided for in this title, after provision has been made for the payment of any and all expenses incurred by the Department of Revenue in the administration of this chapter and in the collection of the taxes as provided herein; provided, that the amount of such expenses, including salary, travel, equipment, and all items of cost necessary for the enforcement of the provisions of this chapter shall be limited to the amount appropriated therefor by the Legislature in the general appropriation bill and shall be budgeted, allotted and expended pursuant to the provisions of Article 4 of Chapter 4 of Title 41. The Comptroller, with the approval of the Governor, is hereby directed to transfer out of the proceeds of the income tax levied and collected under the provisions of this chapter, after payment of the expenses in the administration of this chapter as provided herein, to the Property Tax Relief Fund such amount as may be necessary for the replacement of any revenues lost by exemption of homesteads from all state ad valorem taxes as is provided for in this title, and the residue shall be placed in the State Treasury to the credit of the Education Trust Fund to be used for the payment of public school teachers' salaries only.



Section 40-18-59 - Additional appropriations.

In addition to all other appropriations heretofore or hereinafter made, there is hereby appropriated to the Department of Revenue for the fiscal year ending September 30, 2000, such amount as is reasonably required to offset its conversion costs as a first charge against the revenues from the tax levied by Act 99-664. For all subsequent years, there shall be appropriated to the Department of Revenue as a first charge against the revenues from the tax levied by Act 99-664 an amount that will offset its actual costs in the administration and regulation of this tax.






Article 2 - Withholding Tax; Optional Short Form Tax; Declaration of Estimated Tax.

Division 1 - General Provisions.

Section 40-18-70 - Definitions.

For the purpose of this article, the following terms shall have the respective meanings ascribed by this section:

(1) EMPLOYEE. Employee as defined in the Internal Revenue Code, as amended from time to time.

(2) EMPLOYER. Employer as defined in the Internal Revenue Code, as amended from time to time. An employer is required to withhold tax from the wages of employees to the extent that such wages are earned in Alabama, whether the employee is a resident or a nonresident of the state.

(3) INTERNAL REVENUE CODE. The Internal Revenue Code of the United States, as amended from time to time.

(4) PROVISIONAL CONSTRUCTION EMPLOYERS. A provisional construction employer is any employer, including members of its affiliated group as that term is defined in the Internal Revenue Code, that (i) employs 50 or more employees in a construction project for qualified property located in a tax increment district in which not less than 50 percent, by area, of the real property within the tax increment district is an enhanced use lease area, as these terms are defined in Section 40-9E-1, a construction project for a qualifying industrial or research enterprise described in Section 40-9B-3(a)(8)e., or a construction project, the cost of which is part of a qualifying entity's capital cost, as these terms are defined in Section 40-9D-3, and (ii) has not registered in the tax year preceding the current tax year with the Alabama Department of Revenue for withholding tax purposes. If the provisional construction employer reports and pays all past withholding taxes due the state and continues to report and pay for a one-year period all withholding taxes due to Alabama, the employer will no longer be deemed to be a provisional construction employer.

(5) WAGES. Wages as defined in the Internal Revenue Code, as amended from time to time. However, Alabama does differentiate from federal requirements for certain classes and amounts pursuant to departmental rules adopted via the procedures in Title 41.



Section 40-18-71 - Withholding tax.

(a) Every employer, as defined under the laws of the United States in effect July 1, 1982, or as subsequently may be defined, with respect to income tax collected at source, making payment of wages as defined under such laws to employees, shall deduct and withhold upon such wages, reduced by the optional standard deduction provided in subsection (b) of Section 40-18-15 and the federal income tax withheld, a tax equal to two percent of the first $500 or less, four percent of the next $2,500 or less, five percent of the excess over $3,000, by which the amount of such wages paid or to be paid in the calendar year by such employer to such employee, exceeds the amount of the exemptions granted to such employee under Section 40-18-19 as claimed on a certificate to be filed with the employer in such form and containing such information and detail as may be prescribed by the commissioner, pursuant to the provisions of Section 40-18-73; provided, however, that in determining the amount to be deducted and withheld under this subsection (a), an employer shall allow as a credit against such amount the job development fee described in Section 41-10-44.7(b).

(b) At the election of the employer with respect to such employee, the employer may deduct and withhold upon the wages paid to such employee a tax determined on the basis of tables to be prepared and furnished by the commissioner, which tax shall be substantially equivalent to the tax provided in subsection (a) of this section and which shall be in lieu of the tax required in such subsection.

(c) In determining the amount to be deducted and withheld under this section, the wages may, at the election of the employer, be computed to the nearest dollar.

(d) The department may, by regulations, authorize employers:

(1) To estimate the wages which will be paid to any employee in any quarter of the calendar year;

(2) To determine the amount to be deducted and withheld upon each payment of wages to such employee during such quarter as if the appropriate average of the wages so estimated constituted the actual wages paid; and

(3) To deduct and withhold upon any payment of wages to such employee during such quarter such amount as may be necessary to adjust the amount actually deducted and withheld upon the wages of such employee during such quarter to the amount that would be required to be deducted and withheld during such quarter if the payroll period of the employee was quarterly.

(e) The department is authorized to provide by regulation, under such conditions and to such extent as it deems proper, for withholding in addition to that otherwise required under this section and in cases in which the employer and the employee agree to such additional withholding. Such additional withholding shall, for all purposes, be considered the tax required to be deducted and withheld under this chapter.



Section 40-18-72 - Included and excluded wages.

If the remuneration paid by an employer to an employee for services performed during one half or more of any payroll period of not more than 31 consecutive days constitutes wages, all the remuneration paid by such employer to such employee for such period shall be deemed to be wages; but if the remuneration paid by an employer to an employee for services performed during more than one half of any such payroll period does not constitute wages, then none of the remuneration paid by such employer to such employee for such period shall be deemed to be wages.



Section 40-18-73 - Withholding certificates.

(a) Every employee, on or before the date of commencement of employment, shall furnish his or her employer with a signed Alabama withholding exemption certificate relating to the number of withholding exemptions which he or she claims, which in no event shall exceed the number to which the employee is entitled. In the event the employee inflates the number of exemptions allowed by this Chapter on Form A-4, the employee shall pay a penalty of five hundred dollars ($500) for such action pursuant to Section 40-29-75.

(b) Due to the fact that the federal exemptions differ significantly from Alabama law, federal Form W-4 is not an acceptable filing under this section; rather Alabama Form A-4 must be utilized to comply with this section. The Department of Revenue may provide downloadable withholding forms in English and other languages on the department website.

(c) In the event the employee fails to furnish the employer a signed Alabama Form A-4, the employer must withhold on such employee's wages using no exemptions.

(d) Withholding exemption certificates shall take effect upon the beginning of the employee's first payroll period, or the first payment of wages made without regard to a payroll period, after the date on which the certificate is completed and submitted.

(e) A withholding exemption certificate which takes effect under this section shall continue in effect with respect to the employer until another certificate takes effect under this section. If a withholding exemption certificate is submitted to take the place of an existing certificate, the employer, at his or her option, may continue the old certificate in force with respect to all wages paid on or before the first status determination date and adjust the withholding on January 1 or July 1, whichever occurs at least 30 days after the date on which the new certificate is furnished, or may adjust the withholding immediately.

(f) If, on any day during the calendar year, the number of withholding exemptions to which the employee may reasonably be expected to be entitled at the beginning of his or her next taxable year is different from the number to which the employee is currently entitled, the employee shall, according to rules established by the department, provide the employer with a withholding exemption certificate relating to the number of exemptions which he or she claims with respect to the next taxable year, which shall not exceed the number to which he or she may reasonably be expected to be so entitled. Exemption certificates issued pursuant to this subsection shall not take effect with respect to any payment of wages made in the calendar year in which the certificate is submitted.

(g) Whenever the number of exemptions of an employee either increases or decreases, the employee shall submit to the employer a new exemption certificate which accurately states the true number of exemptions to which that employee is entitled.

(h) An employer must submit to the department a copy of any withholding exemption certificates where the employee claims eight or more exemptions. Employers failing to provide such withholding exemption certificates within 60 days of the date employment begins, shall be subject to the "failure to timely file" penalty of fifty dollars ($50) per certificate.

(i) Withholding exemption certificates shall be in the form and contain that information which the department may require, and be submitted in accordance with regulations which the department shall prescribe.



Section 40-18-73.1 - Provisional employers.

(a) This section shall be known and may be cited as the "Provisional Construction Employer Withholding Act."

(b)(1) Subsequent to August 1, 2007, in addition to the other requirements contained in this title, all provisional construction employers shall be required to:

a. Post a bond of not less than the average estimated annual withholding.

b. Provide a minimum bond in all cases not to be less than five hundred dollars ($500) per employee.

c. Provide the bond in the form of a surety bond, cash bond, or by other bonding or credit device deemed acceptable by the Commissioner of Revenue.

(2) The Department of Revenue will issue a notice of compliance to those provisional construction employers that are in compliance with the registration and bond requirements contained in this section.

(3) If the provisional construction employer fails to provide the notice of compliance to parties upon which they have engaged in contractual relationships, such parties must escrow 10 percent of the total amount of the contract for payment of taxes due the State of Alabama.



Section 40-18-74 - Payment of amounts withheld.

(a) Every employer required to deduct and withhold tax under Section 40-18-71 shall for each quarterly period, on or before the last day of the month following the close of each quarterly period, file a return and pay to the Department of Revenue the tax required to be withheld under Section 40-18-71. Where the aggregate amount required to be deducted and withheld by any employer for either the first or second month of a calendar quarter exceeds $1,000 the employer shall by the fifteenth day of the succeeding month file a return and pay the aggregate amount to the Department of Revenue. The amount paid shall be allowed as a credit against the liability shown on the employer's quarterly withholding return required by this section. Any employer required under this section to make monthly payments of the aggregate amount required to be deducted and withheld that does not file a return and pay the aggregate amount by the prescribed date shall be subject to the same penalties provided in Section 40-2A-11.

(b) If the department, in any case, has reason to believe that the collection of the tax provided for in Section 40-18-71 is in jeopardy, it may require the employer to file a return and pay the tax at any time.

(c) Every employer, who fails to withhold or pay to the department any sums required by this chapter to be withheld and paid, shall be personally and individually liable therefor to the State of Alabama, and any sum or sums withheld in accordance with the provisions of Section 40-18-71 shall be deemed to be held in trust for the state.

(d) In the event an employer fails to withhold or pay to the department any amount required to be withheld under Section 40-18-71, that amount may be assessed against the employer in the same manner as is prescribed for the assessment of income tax under the provisions of Section 40-18-40. The employer may appeal from the final assessment in the same manner as is prescribed by law for appeals by the taxpayer. When no appeal is taken by the employer, execution may be issued upon the final assessment in the same manner as is provided by law for the issuance of an execution by the Department of Revenue.

(e) The state shall have a lien upon all the property of any employer who fails to withhold or pay to the department sums required to be withheld under Section 40-18-71. If the employer withholds but fails to pay the amounts withheld to the department, the lien shall accrue as of the date the amounts withheld were required to be paid to the department. If the employer fails to withhold, the lien shall accrue at the time the liability of the employer becomes fixed.



Section 40-18-75 - Statement to be furnished employee.

(a) Every person required to deduct and withhold from an employee a tax under Section 40-18-71 shall furnish to each such employee in respect of the remuneration paid by such person to such employee during the calendar year, on or before January 31 of the succeeding year, or, if his employment is terminated before the close of such calendar year, within 30 days from the day on which the last payment of remuneration is made, a written statement showing the following:

(1) The name of such person;

(2) The name of the employee and his Social Security account number;

(3) The total amount of wages, as defined in Section 40-18-70;

(4) The total amount deducted and withheld as tax under Section 40-18-71.

(b) The statement required to be furnished by this section in respect of any wages shall be furnished at such other times, shall contain such other information and shall be in such forms as the department may by regulations prescribe. A duplicate of such statement, if made and filed in accordance with regulations prescribed by the department, shall constitute the return required to be made in respect of such wages under Section 40-18-26.

(c) The department may promulgate regulations providing for reasonable extensions of time, not in excess of 30 days, to employers required to furnish statements under this section.



Section 40-18-76 - Liability for tax withheld.

An employer shall be liable for the payment of the tax required to be deducted and withheld under Section 40-18-71 and shall not be liable to any person for the amount of any such payment.



Section 40-18-77 - Refund to employer.

(a) Where there has been an overpayment of tax under Section 40-18-71, refund or credit shall be made to the employer only to the extent that the amount of such overpayment was not deducted and withheld under Section 40-18-71 by the employer.

(b) Any refund allowed by this section shall be administered in accordance with the procedures set out in Chapter 2A of this title.



Section 40-18-78 - Credit for tax withheld.

The amount deducted and withheld as tax under Section 40-18-71 during any calendar year upon the wages of any individual shall be allowed as a credit to the recipient of the income against the tax imposed by Section 40-18-5 for taxable years beginning in such calendar year. If more than one taxable year begins in such calendar year, such amount shall be allowed as a credit against the tax for the last taxable year so beginning.



Section 40-18-79 - Overpayment of tax; credit or refund available.

Where there has been an overpayment of any tax imposed under Section 40-18-71 or 40-18-80, the amount of such overpayment, if a petition for refund is timely filed or the department otherwise allows an automatic refund within that period, may be credited against any income tax or installment thereof then due from the taxpayer, and any balance shall be refunded to the taxpayer or if the taxpayer's bank or other financial institution, pursuant to the State Financial External Lead Program or any other similar program selected by the department, certifies a petition for reimbursement that it has credited the taxpayer's account in the amount of the refund due the taxpayer because the taxpayer's refund was erroneously reversed by the department, then the balance shall be paid to the bank or other financial institution as reimbursement. Any costs or reimbursement incurred shall be paid from the same funds to which income tax revenues are deposited.



Section 40-18-80 - (Effective for tax years beginning after December 31, 2009) Payment of estimated tax by individuals.

(a) Individuals. Individuals shall pay estimated income tax in accordance with 26 U.S.C. § 6654 except:

(1) The provisions of 26 U.S.C. § 6654(d)(2)(C)(iii) and 26 U.S.C. § 6654(f)(2) shall not apply;

(2) Five hundred dollars ($500) shall be substituted for the amount provided for in 26 U.S.C. § 6654(e)(1).

(b) For the purposes of this section:

(1) Section 40-18-2 shall be substituted when 26 U.S.C. § 6654 refers to Chapter 1 and Chapter 2;

(2) Section 40-18-71 shall be substituted when 26 U.S.C. § 6654 refers to Section 31;

(3) Sections 40-18-21(a), 40-18-132, 40-18-136, 40-18-194, 40-18-220, 40-18-243, and 41-23-24 shall be substituted when 26 U.S.C. § 6654 refers to part IV of subchapter A of Chapter 1;

(4) Commissioner shall be substituted when 26 U.S.C. § 6654 refers to Secretary;

(5) The terms alternative minimum taxable income and adjusted self-employment income referred to in 26 U.S.C. § 6654(d)(2)(C)(i) shall be ignored for Alabama purposes.



Section 40-18-80.1 - (Effective for tax years beginning after December 31, 2009) Payment of estimated tax by corporations.

(a) Corporations. Corporations shall pay estimated income tax in accordance with 26 U.S.C. § 6655 except:

The provisions of 26 U.S.C. § 6655(g)(1)(A)(ii) through (iv) shall not apply.

(b) For the purposes of this section:

(1) Section 40-18-2 shall be substituted when 26 U.S.C. § 6655 refers to Chapter 1;

(2) The terms alternative minimum taxable income and modified alternative minimum taxable income referred to in 26 U.S.C. § 6655(e)(2)(B)(i) shall be ignored for Alabama purposes;

(3) Section 40-18-31 shall be substituted when 26 U.S.C. § 6655 refers to Section 11;

(4) The terms 1201(a) and subchapter L of Chapter 1 referred to in 26 U.S.C. § 6655(g)(1)(A)(i) shall be ignored for Alabama purposes;

(5) Sections 40-18-35(e), 40-18-136, 40-18-194, 40-18-220, 40-18-243, and 41-23-24 shall be substituted when 26 U.S.C. § 6655(g)(1)(B) refers to part IV of subchapter A of Chapter 1;

(6) Alabama Affiliated Group shall be substituted when 26 U.S.C. § 6655 refers to Controlled Group;

(7) The term carrybacks referred to in 26 U.S.C. § 6655(g)(2)(B)(iii) shall be ignored for Alabama purposes;

(8) Commissioner shall be substituted when 26 U.S.C. § 6655 refers to Secretary.



Section 40-18-81 - Optional short form tax.

Any individual may elect to file a "short form" return provided by the Department of Revenue and pay any tax due; provided, that the individual does not have income from sources other than wages except for interest and dividend income of not more than $1,500. Items allowed on the short forms shall be determined by regulation under the provisions of the Alabama Administrative Procedure Act.



Section 40-18-82 - (Repealed effective for tax years beginning after December 31, 2009) Estimated tax.

Repealed by Act 2010-568, effective with tax years beginning December 31, 2009.



Section 40-18-83 - (Repealed effective for tax years beginning after December 31, 2009) Payment of estimated tax.

Repealed by Act 2010-568, effective with tax years beginning December 31, 2009.



Section 40-18-83.1 - (Repealed effective for tax years beginning after December 31, 2009) Declaration and payment of estimated tax by corporations.

Repealed by Act 2010-568, effective with tax years beginning December 31, 2009.



Section 40-18-84 - Adjusted gross income.

Repealed by Act 98-502, §2.



Section 40-18-85 - (Repealed effective for tax years beginning after December 31, 2009) Estates and fiduciaries.

Repealed by Act 2010-568, effective with tax years beginning December 31, 2009.



Section 40-18-86 - Sale or transfer of real property and associated tangible property by nonresidents.

(a) As used in this section, the term nonresident of Alabama shall include individuals, trusts, partnerships, corporations, and unincorporated organizations. Any seller or transferor who meets all of the following conditions and who provides the buyer or transferee with an affidavit signed under oath swearing or affirming that all of the following conditions are met will be deemed a resident for purposes of this section:

(1) The seller or transferor has filed Alabama income tax returns or appropriate extensions have been received for the two income tax years immediately preceding the year of sale.

(2) The seller or transferor is in business in Alabama and will continue substantially the same business in Alabama after the sale or the seller or transferor has real property remaining in the state at the time of closing of equal or greater value than the withholding tax liability as measured by the 100 percent property tax assessment of such remaining property.

(3) The seller or transferor will report the sale on an Alabama income tax return for the current year and file it by the due date.

(4) If the seller or transferor is a corporation or limited partnership, it is registered to do business in Alabama.

(b)(1) Except as otherwise provided in this section, in the case of any sale or transfer of real property and related tangible personal property located in Alabama by a nonresident of Alabama, the buyer or transferee shall be required to withhold and remit to the Commissioner of Revenue on forms provided by the commissioner a withholding tax for individual buyers or transferees equal to three percent of the purchase price or consideration paid for the sale or transfer, and for corporate, partnership, or unincorporated association buyers or transferees equal to four percent of the purchase price or consideration paid for the sale or transfer; provided, however, that if the amount required to be withheld pursuant to this subsection exceeds the net proceeds payable to the seller or transferor, the buyer or transferee shall withhold and pay over to the commissioner only the net proceeds otherwise payable to the seller or transferor. Any buyer or transferee who fails to withhold such amount shall be personally liable for the amount of the tax.

(2) The liability imposed by this subsection shall be paid upon notice and demand by the commissioner or the commissioner's delegate and shall be assessed and collected in the same manner as all other withholding taxes imposed by this article.

(c) If the seller or transferor determines that the amount required to be withheld pursuant to subdivision (1) of subsection (b) will result in excess withholding on any gain required to be recognized from the sale, the seller or transferor may provide the buyer or transferee with an affidavit signed under oath swearing or affirming to the amount of the gain required to be recognized from the sale, and any individual buyer or transferee shall withhold three percent of the amount of the gain required to be recognized, if any, and the corporate, partnership, or unincorporated association buyers or transferee shall withhold four percent of the amount of the gain required to be recognized, if any, stated in the affidavit rather than as provided in subdivision (1) of subsection (b). If, however, the amount required to be withheld pursuant to this subsection exceeds the net proceeds payable to the seller or transferor, the buyer or transferee shall withhold and pay over to the commissioner only the net proceeds otherwise payable to the seller or transferor.

(d) Subsection (b) shall not apply where any of the following occur:

(1) The real property being sold or transferred is a principal residence of the seller or transferor within the meaning of Section 121 of the Internal Revenue Code.

(2) The seller or transferor is a mortgagor conveying the mortgaged property to a mortgagee in foreclosure or in a transfer in lieu of foreclosure with no additional consideration.

(3) The transferor or transferee is an agency or authority of the United States of America, an agency or authority of the State of Alabama, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Government National Mortgage Association, or a private mortgage insurance company.

The commissioner may by rule set a purchase price amount below which no withholding is required.

(e)(1) Unless otherwise provided, if the seller or transferor is a partnership or Subchapter "S" corporation or other unincorporated organization which certifies to the buyer or transferee that a composite return is being filed on behalf of the nonresident partners, shareholders, or members and that the partnership, Subchapter "S" corporation, or unincorporated organization remits the tax on the gain on behalf of the nonresident partners, shareholders, or members, the buyer or transferee shall not be required to withhold as provided in this section. Any nonresident partner, shareholder, or member who falsely certifies that a composite return is being filed on behalf of such partner, shareholder, or member shall be liable for a penalty in the amount of five hundred dollars ($500) or 10 percent of the amount required to be withheld, whichever is greater.

(2) The penalty imposed by this subsection shall be paid upon notice and demand by the commissioner or the commissioner's delegate and shall be assessed and collected in the same manner as the withholding tax imposed by this article.

(f) Every buyer or transferee of real property located in Alabama who is required to deduct and withhold the withholding tax imposed by subsection (b) shall file the required return and remit payment to the Department of Revenue on or before the last day of the calendar month following the calendar month within which the sale or transfer giving rise to the withholding tax occurred.






Division 2 - Wage Winnings Withholding Tax.

Section 40-18-90 - Definitions.

As used in this division, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) PERSON. Individuals, firms, partnerships, companies, corporations, associations, trustees, receivers, the State of Alabama, and any of its agencies, authorities, boards, bureaus, commissions, departments, and instrumentalities, each incorporated municipality and any agencies, authorities, boards, bureaus, commissions, and departments of such municipalities, and the several counties of the State of Alabama and any agencies, authorities, boards, bureaus, commissions, and departments of such counties, and any other political subdivisions of the State of Alabama by whatever name or description.

(2) STATE. The State of Alabama.

(3) WINNINGS SUBJECT TO WITHHOLDING. Proceeds from a wagering transaction in those amounts and sources as defined in 26 U.S.C. §3402, as amended from time to time.

(4) PROCEEDS FROM A WAGER. Those proceeds as described in 26 U.S.C. §3402, as amended from time to time.

(5) WAGERING TRANSACTION. A wagering transaction as described in 26 U.S.C. §3402, as amended from time to time.



Section 40-18-91 - Wager proceeds; withholding of state income tax.

(a) Each person making any payment of proceeds from a wager which constitutes "winnings subject to withholding" as defined by Section 40-18-90, shall deduct and withhold income tax in the amount of five percent of the payment.

(b) Each person making withholding of state income taxes as required by this division shall remit the same to the state Revenue Department in the same manner and at the same time as that provided for payments of other withheld income taxes as set out in Article 2, Chapter 18, of this title, and shall be subject to the same penalties as provided therein. Each person required to make withholding of state income taxes, who shall fail to do so, shall be personally liable for all amounts required to be withheld as provided in Sections 40-18-74, 40-18-76, 40-29-73 and 40-29-111.

(c) Any person receiving proceeds from a wager which constitutes winnings subject to withholding shall furnish the payer a statement, made under the penalties of perjury, which contains such information as shall be designated by the state Revenue Department as necessary to identify the recipient for tax compliance purposes.

(d) The payer shall furnish to the recipient a statement of the amount of winnings subject to withholding and the amount of tax withheld in accordance with procedures which shall be established by the state Revenue Department. Furthermore, the payer shall report to the Department of Revenue the payment of all such proceeds from wagers in those amounts as the same are required to be reported pursuant to 26 U.S.C. §6041, as amended from time to time.

(e) Each person for whom income tax was withheld pursuant to this division shall be entitled to a credit therefor against any income tax liability due this state as imposed by Chapter 18, Title 40.









Article 3 - Setoff Debt Collection.

Section 40-18-100 - Definitions.

For the purposes of this article, the following terms shall have the respective meanings ascribed by this section:

(1) CLAIMANT AGENCY. Only:

a. The Alabama Commission on Higher Education with respect to the collection of debts under:

1. The Alabama Student Grant Program provided for by Chapter 33A of Title 16; and

2. The Alabama Guaranteed Student Loan Program provided for by Chapter 33B of Title 16.

b. The Alabama Department of Human Resources with respect to the collection of debts and money owed under any and all of its public assistance programs and other programs administered by that department, including support programs administered pursuant to the requirements of Title IV-D of the Social Security Act.

c. The Alabama Medicaid Agency with respect to the collection of debts and money owed under any and all of the programs it administers.

d. The Alabama Department of Labor with respect to the collection or recovery, or both, of debts owed as a result of overpayments of state unemployment compensation benefits.

e. The Unified Judicial System with respect to the collection of fines and court costs owed as a result of any court or judicial proceeding.

f. Counties and municipalities acting through an organization as provided in Section 40-18-103, with respect to the collection of any debt owed and finalized by law, ordinance, or resolution. For purposes of this section and Section 40-18-103, counties and municipalities shall include, without limitation, all corporations and other instrumentalities whose governing boards are comprised of a majority of members who are appointed or elected by counties or municipalities.

g. A housing authority under Chapter 1, Title 24, with respect to the collection of debts and money owed under any and all of the programs administered by the authority.

(2) DEBTOR. Any individual owing money or having a delinquent account with any claimant agency, which obligation has not been adjudicated, satisfied by court order, set aside by court order, or discharged in bankruptcy.

(3) DEBT. Any liquidated sum due and owing any claimant agency which has accrued through contract, subrogation, tort, or operation of law regardless of whether there is an outstanding judgment for that sum, or any liquidated sum of child or spousal support, or both child and spousal support, due and owing any individual eligible for and receiving child support enforcement services through the Alabama Department of Human Resources.

(4) DEPARTMENT. The Department of Revenue of the State of Alabama.

(5) REFUND. The Alabama income tax refund which the department determines to be due any individual taxpayer.



Section 40-18-101 - Remedy additional.

The collection remedy authorized by this article is in addition to and not in substitution for any other remedy available by law.



Section 40-18-102 - Collection of debts by setoff.

(a) A claimant agency may submit debts in excess of $25 to the department for collection through setoff, under the procedure established by this article, except in cases where the validity of the debt is legitimately in dispute, an alternate means of collection is pending and believed to be adequate, or such collection would result in a loss of federal funds or federal assistance.

(b) Upon the request of a claimant agency, the department shall set off any refund, as defined in subdivision (5) of Section 40-18-100, against the sum certified by the claimant agency as provided in this article.



Section 40-18-103 - Procedure for setoff and notification of taxpayer.

(a) A county or municipality may submit a debt of at least $25 owed to it for collection under this chapter. Provided, however, that a county or municipality must submit the debt to the department through one of the following:

(1) The Association of County Commissions of Alabama or an entity established through the Association of County Commissions of Alabama.

(2) The Alabama League of Municipalities or an entity established through the Alabama League of Municipalities.

The organization which submits a debt on behalf of any county or municipality may assess a reasonable fee, which shall be twenty-five dollars ($25) for submitting the debt. This fee may be assessed against the debtor and collected as the first amount set off against any tax refund.

(b) Within a time frame specified by the department, a claimant agency seeking to collect a debt through setoff shall supply the information necessary to identify each debtor whose refund is sought to be set off and certify the amount of debt or debts owed by each such debtor.

(c) If a debtor identified by a claimant agency is determined by the department to be entitled to a refund of at least $25 the department shall transfer an amount equal to the refund owed, not to exceed the amount of the claimed debt certified, to the claimant agency. When the income tax refund owed exceeds the claimed debt, the department shall send the excess amount to the debtor within a reasonable time after such excess is determined.

(d) At the time of the transfer of funds to a claimant agency pursuant to subsection (c), the department shall notify the taxpayer or taxpayers whose refund is sought to be set off that the transfer has been made. Such notice shall clearly set forth the name of the debtor, the manner in which the debt arose, the amount of the claimed debt, the transfer of funds to the claimant agency pursuant to subsection (c) and the intention to set off the refund against the debt, the amount of the refund in excess of the claimed debt, the taxpayer's opportunity to give written notice to contest the setoff within 30 days of the date of mailing of the notice, the name and mailing address of the claimant agency to which the application for a hearing must be sent, and the fact that the failure to apply for such a hearing, in writing, within the 30-day period will be deemed a waiver of the opportunity to contest the setoff. In the case of a joint return or a joint refund, the notice shall also state the name of the taxpayer named in the return, if any, against whom no debt is claimed, the fact that a debt is not claimed against such taxpayer, the fact that such taxpayer is entitled to receive a refund if it is due him or her regardless of the debt asserted against his or her spouse, and that in order to obtain a refund due, such taxpayer must apply, in writing, for a hearing with the claimant agency named in the notice within 30 days of the date of the mailing of the notice. If a taxpayer fails to apply in writing for such a hearing within 30 days of the mailing of such notice, the taxpayer will have waived the opportunity to contest the setoff.

(e) Notwithstanding subsection (d), a claimant county or municipality as provided for in subsection (a) shall, at the time of the transfer of funds to the claimant county or municipality, notify the taxpayer or taxpayers whose refund is sought to be set off that the transfer has been made. Such notice shall clearly set forth the name of the debtor, the manner in which the debt arose, the amount of the claimed debt, the transfer of funds to the claimant county or municipality pursuant to subsection (c) and the intention to set off the refund against the debt, notice that any refund in excess of the claimed debt will be sent to the taxpayer, the taxpayer's opportunity to give written notice to contest the setoff within 30 days of the date of mailing of the notice, the name and mailing address of the claimant county or municipality to which the application for a hearing must be sent, and the fact that the failure to apply for such a hearing, in writing, within the 30-day period will be deemed a waiver of the opportunity to contest the setoff. In the case of a joint return or a joint refund, the notice shall also state the name of the taxpayer named in the return, if any, against whom no debt is claimed, the fact that a debt is not claimed against such taxpayer, the fact that such taxpayer is entitled to receive a refund if it is due him or her regardless of the debt asserted against his or her spouse, and that in order to obtain a refund due, such taxpayer must apply, in writing, for a hearing with the claimant county or municipality named in the notice within 30 days of the date of the mailing of the notice. If a taxpayer fails to apply in writing for such a hearing within 30 days of the mailing of such notice, the taxpayer will have waived the opportunity to contest the setoff.

(f) Upon receipt of funds transferred from the department pursuant to subsection (c), the claimant agency shall deposit and hold such funds in an escrow account until a final determination of the validity of the debt.



Section 40-18-104 - Hearing procedure.

(a) When the claimant agency receives a protest or application in writing from a taxpayer within 30 days of the notice issued by the department pursuant to subsection (c) of Section 40-18-103, the claimant agency shall set a date to hear the protest and give notice to the taxpayer by registered or certified mail of the date so set. The time and place of such hearing shall be designated in such notice and the date set shall not be less than 15 days from the date of such notice. If, at hearing, the sum asserted as due and owing is found not to be correct, an adjustment to the claim may be made. The claimant agency shall give notice to the debtor of its final determination and inform the debtor of his right to appeal such final determination as provided in subsection (c) of this section.

(b) No issues shall be reconsidered at the hearing which have been previously litigated.

(c) If any debtor is dissatisfied with the final determination made at the hearing by the claimant agency, he may appeal the final determination to the Circuit Court of Montgomery County or to the circuit court of the county in which the debtor resides by filing notice of appeal with the administrative head of the claimant agency and with the clerk or register of the circuit court of the county to which the appeal shall be taken within 30 days from the date notice of final determination was given by claimant agency.



Section 40-18-105 - Finalization and notice of setoff.

(a) Upon final determination of the amount of the debt due and owing by means of a hearing provided by Section 40-18-104 or by the taxpayer's default through failure to comply with Section 40-18-103 mandating timely request for review, the claimant agency shall remove the amount of the debt due and owing from the escrow account established pursuant to Section 40-18-103 and credit such amount to the debtor's obligation.

(b) Upon transfer of the debt due and owing from the escrow account to the credit of the debtor's account, the claimant agency shall notify the debtor in writing of the finalization of the setoff. Such notice shall include a final accounting of the refund which was set off including the amount of the refund to which the debtor was entitled prior to the setoff, the amount of the debt due and owing, the amount of the refund in excess of the debt which was returned to the debtor by the department pursuant to subsection (b) of Section 40-18-103, and the amount of the funds transferred to the claimant agency pursuant to Section 40-18-103 in excess of the debt determined to be due and owing at a hearing held pursuant to Section 40-18-104, if such a hearing was held. At such time, the claimant agency shall refund to the debtor the amount of the claimed debt originally certified and transferred to it by the department in excess of the amount of the debt finally found to be due and owing.



Section 40-18-106 - Priority.

The department has priority over every claimant agency for collection by setoff under this article.



Section 40-18-107 - Commissioner may provide claimant agency information; confidentiality of information.

(a) Notwithstanding any confidentiality statute, the Commissioner of Revenue may provide to a claimant agency all information necessary to accomplish and effectuate the intent of this article.

(b) The information obtained by a claimant agency from the department in accordance with the provisions of this article shall retain its confidentiality and shall only be used by a claimant agency in pursuit of its debt collection duties and practices; and any employee or prior employee of any claimant agency who unlawfully discloses any such information for any other purpose, except as specifically authorized by law, shall be subject to the same penalties specified by law for unauthorized disclosure of confidential information by an agent or employee of the Department of Revenue.



Section 40-18-108 - Effect of setoff on refund.

When the setoff authorized by this article is exercised, the refund which is set off shall be deemed granted.



Section 40-18-109 - Issuance by State Treasurer of separate warrants.

In those cases where the amount claimed to be due and owing by the claimant agency is less than the refund due the taxpayer the State Treasurer is authorized upon the request of the department to issue two warrants, one payable to the claimant agency for the amount claimed to be due and owing and one to the taxpayer for the amount of the refund in excess of the amount claimed to be due and owing by the claimant agency.



Section 40-18-110 - Payment of fee.

(a) The fee charged to the department by the United States Department of the Treasury to intercept a federal income tax refund and forward it to the department to pay any unpaid Alabama tax liability that is eligible to be submitted to the United States Department of the Treasury for collection shall be considered reasonable and shall be paid by the debtor whose federal income tax refund was intercepted.

(b) The fee charged to the department by the United States Department of the Treasury shall be deducted from the debtor's federal income tax refund by the United States Department of the Treasury and the eligible debt submitted by the department will further reduce the debtor's federal income tax refund.






Article 4 - Solar Energy Tax Credits.

Section 40-18-120 - Active solar energy tax credits.

Repealed by Act 98-502, §2.



Section 40-18-121 - Passive solar energy tax credits.

Repealed by Act 98–502, §2.






Article 4A - Rural Physician Tax Credit.

Section 40-18-130 - Legislative intent.

It is the intent of the Legislature to institute programs that will make Alabama more competitive with other states in the recruitment and retention of physicians and reduce inequities that a small or rural hospital and small or rural communities have in the funding and recruitment of physician services.



Section 40-18-131 - Definitions.

For the purposes of this article, the following words have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) RURAL PHYSICIAN. A physician licensed to practice medicine in Alabama who practices and resides in a small or rural community and has admission privileges to a small or rural hospital.

(2) SMALL OR RURAL COMMUNITY. A community in Alabama that has less than 25,000 residents according to the latest decennial census and has a hospital with an emergency room.

(3) SMALL OR RURAL HOSPITAL. An acute care hospital that meets one of the following requirements:

a. Contains less than 105 beds and is located more than 20 miles, under normal travel conditions, from another acute care hospital located in Alabama.

b. Receives Medicare rural reimbursement from the federal government.



Section 40-18-132 - Physicians qualifying for credit; time limit; promulgation of rules.

Beginning with the 1994 tax year, a person qualifying as a rural physician shall be allowed a credit against the tax imposed by Section 40-18-2, in the sum of $5,000. No credit shall be allowed to a rural physician who is, on May 4, 1993, practicing in a small or rural community. No credit shall be allowed to a physician who has previously practiced in a small or rural community unless, after May 4, 1993, that physician returns to practice in a small or rural community after having practiced in a large or urban community for at least three years. The tax credit may be claimed for not more than five consecutive tax years. The Department of Revenue shall promulgate any rules and regulations necessary to implement and administer the provisions of this article.






Article 4B - Credits Against State Income Tax Liability.

Section 40-18-135 - Definitions.

The following definitions apply to this article:

(1) APPROVED BASIC SKILLS EDUCATION PROGRAM. A basic skills education program that has received written approval from the Alabama Department of Education pursuant to this article.

(2) BASIC SKILLS EDUCATION PROGRAM. An approved employer provided or employer sponsored education program that enhances basic skills of employees up to and including the twelfth grade functional level.

(3) COSTS OF EDUCATION. Direct instructional expenses incurred for or relating to instructors, materials, or equipment used in the qualifying program, or for supplies, textbooks, or salaries, including compensation paid to employees while participating in an approved basic skills education program.

(4) EMPLOYEE. An individual resident of Alabama who is employed for at least 24 hours per week by the employer seeking the tax credit and who has been continuously employed for at least 16 weeks.

(5) EMPLOYER. An individual or corporate business, including, but not limited to, a subchapter "S" corporation, that is subject to the state income tax.

(6) EMPLOYER PROVIDED. An approved basic skills education program offered by the employer on the premises of the employer or on premises approved by the Alabama Department of Education.

(7) EMPLOYER SPONSORED. A contractual arrangement with a school, college, university, adult basic skills education program, or other approved provider that offers an approved basic skills education program that is paid for by the employer.



Section 40-18-136 - Credit to employer.

Beginning with tax year 1993, a tax credit of 20 percent of the actual costs of education shall be provided to an employer who provides or sponsors an approved basic skills education program pursuant to this article.



Section 40-18-137 - Credit limited to income tax liability.

The tax credit available to an employer pursuant to this article shall be limited to the amount of the employer's income tax liability for the taxable year as computed without regard to this article.



Section 40-18-138 - Rules regarding procedures for approving education programs.

The Alabama Department of Education shall promulgate and adopt rules regarding the methods, procedures, and standards it deems necessary for approving employer provided or employer sponsored basic skills education programs. The Department of Education shall include in its rules and regulations a means to determine and set for each individual the maximum number of months that said individual may be eligible for the education program provided herein.



Section 40-18-139 - Reimbursement to employer.

No tax credit shall be granted pursuant to this article to any employer of an employee participating in a basic skills education program if the employer receives or requires reimbursement or any form of remuneration for any cost of the education.






Article 5 - Voluntary Check-off Designations on State Income Tax Returns.

Section 40-18-140 - Contribution designations.

(a)(1) Each Alabama resident individual income taxpayer desiring to contribute to any of the programs listed in subsection (b) may designate an amount of his or her refund, rounded off in whole dollars, in an appropriate box on the state income tax return form, to be credited to the program.

(2) All future check-offs, duly enacted by the Legislature subsequent to April 17, 2006, shall be accorded an appropriate box on the state income tax return forms, subject to the terms and conditions prescribed herein, without the requirement that they be added by amendment to this section.

(b) Contributions received for the following authorized charitable and nonpolitical income tax check-off recipients, less costs of administration to the Department of Revenue not to exceed five percent, shall be distributed and appropriated as provided herein:

(1) Contributions to the Alabama Aging Program shall be deposited with the State Treasurer into the Alabama Senior Services Trust Fund for preserving, protecting, perpetuating, and enhancing the abilities of aging citizens to remain independent, under the auspices of the Department of Senior Services.

(2) Contributions to the Arts Development Fund shall be deposited into the General Fund of the State Treasury, to be appropriated to the Council on the Arts and Humanities to fund grants to tax exempt organizations or associations to encourage development of high quality and artistically significant arts activities or cultural facilities in local areas and shall be distributed in accordance with Article 3, commencing with Section 41-9-40, Chapter 9, Title 41.

(3) Contributions to Alabama Nongame Wildlife Program shall be deposited in the Alabama Nongame Wildlife Fund in the State Treasury to the credit of the Game and Fish Fund to be used exclusively for purposes of preserving, protecting, perpetuating, and enhancing nongame wildlife in this state. Nothing contained herein shall be construed to give any rights of condemnation to the Department of Conservation and Natural Resources.

(4) Contributions to the Children's Trust Fund shall be deposited with the State Treasurer into the State Child Abuse and Neglect Prevention Board Operations Fund, as provided for under Section 26-16-30.

(5) Contributions to the Alabama Veterans' Program shall be deposited in the State Treasury to the credit of the Department of Veterans' Affairs to be used exclusively for purposes of providing nursing home and health care for aged and disabled veterans in this state.

(6) Contributions to the Alabama Indian Children's Scholarship Fund shall be deposited with the State Treasurer for distribution to the Alabama Indian Affairs Commission for educational scholarships.

(7) Contributions to the Penny Trust Fund shall be deposited with the State Treasurer for distribution according to Section 41-15A-2.

(8) Contributions to the Foster Care Trust Fund, established under Sections 38-10-50 and 38-10-51, shall be deposited with the State Treasurer to be continuously appropriated to the Department of Human Resources to assist all children in temporary or permanent custody in foster care.

(9) Contributions designated for mental health on the Alabama state resident individual income tax return shall be deposited with the State Treasurer and shall be distributed equally to the Alliance for the Mentally Ill of Alabama and to the Mental Health Consumers of Alabama.

(10) Contributions to the Alabama Breast and Cervical Cancer Research Program shall be deposited with the State Treasurer and distributed to the University of Alabama at Birmingham, which shall implement and administer the program.

(11) Contributions to the Neighbors Helping Neighbors Fund shall be deposited with the State Treasurer for distribution by the Department of Economic and Community Affairs for weatherization assistance as provided for under Article 6, commencing with Section 41-23-100, Chapter 23, Title 41.

(12) Contributions to the Alabama 4-H Club Foundation, Incorporated, shall be deposited with the State Treasurer and distributed to the Alabama 4-H Club Foundation, Incorporated.

(13) Contributions to the Alabama Organ Center Donor Awareness Fund shall be deposited with the State Treasurer for distribution to the fund.

(14) Contributions to the Alabama National Guard Foundation, Incorporated, shall be deposited with the State Treasurer for distribution to the fund.

(15) Contributions to the Cancer Research Institute shall be deposited with the State Treasurer for distribution to the institute.

(16) Contributions to the Alabama State Historic Preservation Fund shall be deposited with the State Treasurer for distribution to the fund, as provided for in Section 41-9-255.

(17) Contributions to the Archives Services Fund shall be deposited with the State Treasurer for distribution to the fund as provided for in Section 41-6-76.

(18) Contributions to the Alabama Firefighters Annuity and Benefit Fund shall be deposited with the State Treasurer for distribution to the fund.

(19) Contributions to VOCAL's Victims of Violence Assistance shall be deposited with the State Treasurer for distribution to Victims of Crime and Leniency, Inc. (VOCAL).

(20) Contributions, beginning in the 2015 tax year, to the Children First Trust Fund shall be deposited with the State Treasurer for distribution to the trust fund.

(21) Contributions, beginning in the 2015 tax year, to the USS Alabama Battleship Commission.

(c) In the event that three years after adoption, a check-off authorized under subsection (b) or subdivision (2) of subsection (a) fails to achieve average annual gross contributions of seven thousand five hundred dollars ($7,500) for a subsequent three-year period, its name will be dropped from the state income tax return forms for the succeeding tax year and its original authorization shall be effectively repealed.



Section 40-18-141 - Arts Development Fund - Established; appropriation; distribution of funds.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 40-18-142 - Alabama Nongame Wildlife Program - Legislative declarations and intent.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 40-18-143 - Alabama Nongame Wildlife Program - Contribution designation form.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 40-18-144 - Alabama Nongame Wildlife Program - Appropriation.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 40-18-145 - Alabama Nongame Wildlife Program - Implementation; no rights of Department of Conservation and Natural Resources.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 40-18-146 - Political party defined; designated contribution by taxpayers filing state income tax return; disposition of contributions.

(a) For purposes of this article, the term "political party" shall be defined as provided in Section 17-16-2.

(b) Every individual who files a state income tax return may designate a contribution to a political party as provided under this section. Amounts of contributions for an individual return shall be $1 and, for a joint return, $2. Such contributions shall increase the tax liability of the taxpayer by the amount contributed.

(c) The designation for a political party shall appear on the face of the individual income tax return. The contributions so designated by the taxpayer and collected by the State of Alabama, Department of Revenue, shall be reserved for remittance to the appropriate officials of the state governing authority of the designated political party. The state Revenue Commission shall annually certify by December 1, all such designated amounts to be paid by the State Comptroller, and the Comptroller shall remit by the following January 1, such funds to the appropriate officials of the state governing authority of the designated political party.



Section 40-18-147 - Alabama Aging Program.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 40-18-148 - Alabama Veterans' Home Program; legislative intent; designation form; appropriation.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 40-18-149 - Alabama Indian Affairs Commission - Contribution designation.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 40-18-150 - Foster Care Trust Fund - Contribution designation.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 40-18-151 - Alliance for the Mentally Ill of Alabama and Mental Health Consumers of Alabama - Contribution designation.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 40-18-152 - Alabama Breast and Cervical Cancer Research - Program Contribution designation.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 40-18-153 - Alabama 4-H Club Foundation, Incorporated.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 40-18-154 - Alabama Military Support Foundation, Inc. - Contribution designation.

(a) Each Alabama state individual income tax return form for the 2009 tax year and each year thereafter shall contain a designation as follows:

"Alabama Military Support Foundation, Incorporated.

"Check ( ) if you wish to designate $1, $5, $10, or more of your state income tax refund.

"If joint return, check ( ) if spouse wishes to designate $1, $5, $10 or more."

(b) Each individual taxpayer required to file a state income tax return desiring to contribute to the Alabama Military Support Foundation, Incorporated, may designate, by placing an "X" in the appropriate box on the state income tax form, that such contribution shall be credited to the foundation.

(c) The Department of Revenue shall determine annually the total amount designated pursuant to subsection (b) for the commission and shall deposit such amount, less costs of administration not to exceed 10 percent of revenue produced, to the Alabama Military Support Foundation, Incorporated.

(d) The commissioner of the department is authorized to prescribe and implement such forms, rules, and regulations as shall be necessary to carry out the intent of this section with the approval of the Alabama Military Support Foundation, Incorporated.



Section 40-18-155 - Alabama Firefighters Annuity and Benefit Fund.

(a) Each Alabama state individual income tax return form for the 2010 tax year and each year thereafter shall contain a designation as follows:

"Alabama Firefighters Annuity and Benefit Fund.

"Check ( ) if you wish to designate $2 or more of your state income tax refund.

"If joint return, check ( ) if spouse wishes to designate $2 or more."

(b) Each individual taxpayer required to file a state income tax return desiring to contribute to the Alabama Firefighters Annuity and Benefit Fund, may designate, by placing an "X" in the appropriate box on the state income tax form, that such contribution shall be credited to the foundation.

(c) The Department of Revenue shall determine annually the total amount designated pursuant to subsection (b) for the fund and shall deposit such amount, less costs of administration not to exceed three percent of revenue produced, to the fund.

(d) The commissioner of the department is authorized to prescribe and implement such forms, rules, and regulations as shall be necessary to carry out the intent of this section.



Section 40-18-156 - Alabama Veterinary Medical Foundation for the Spay-Neuter Program.

(a) Each Alabama state individual income tax return form for the 2012 tax year and each year thereafter shall contain a designation which allows each individual taxpayer to designate a contribution to the Alabama Veterinary Medical Foundation for the Spay-Neuter Program.

(b) The Department of Revenue shall determine annually the total amount designated pursuant to subsection (a) for the foundation and shall deposit such amount, less costs of administration not to exceed five percent of revenue produced, to the Alabama Veterinary Medical Foundation.

(c) The Commissioner of the Department of Revenue is hereby authorized to prescribe and implement such forms, rules, and regulations as shall be necessary to implement and administer the provisions of this section.



Section 40-18-157 - Alabama Association of Rescue Squads.

(a) A minimum annual contribution of two dollars ($2) may be voluntarily contributed to the Alabama Association of Rescue Squads on the income tax return of the contributor by indicating on a check-off box which shall be provided. The check-off shall be described as the "Alabama Association of Rescue Squads." If a taxpayer voluntarily indicates, two dollars ($2) or more may be deducted from his or her income tax refund and shall be paid to the appropriate person or authority administering the association.

(b) The net amount of all contributions shall be remitted by the person or authority collecting the amount to the executive director of the association on the tenth day of each month next succeeding that in which the contribution is paid.

(c) Each Alabama state individual income tax return form for the 2012 tax year and each year thereafter shall contain a designation as follows:

"Alabama Association of Rescue Squads.

"Check ( ) if you wish to designate $2 or more of your state income tax refund.

"If joint return, check ( ) if spouse wishes to designate $2 or more."

(d) Each individual taxpayer required to file a state income tax return desiring to contribute to the Alabama Association of Rescue Squads may designate, by placing an "X" in the appropriate box on the state income tax form, that such contribution shall be credited to the association.

(e) The Department of Revenue shall determine annually the total amount designated pursuant to subsection (d) for the association and shall deposit the amount, less costs of administration not to exceed three percent of revenue produced, to the fund.

(f) The commissioner of the department is authorized to prescribe and implement such forms, rules, and regulations as shall be necessary to carry out the intent of this section.






Article 6 - Alabama S Corporations.

Section 40-18-160 - General provisions.

(a) An Alabama S corporation shall not be subject to the tax imposed by Section 40-18-31.

(b) For purposes of this chapter, an "Alabama S corporation" is a corporation:

(1) With respect to which an election under 26 U.S.C. §1362 is in effect; or

(2)a. With respect to which there is in effect an election under 26 U.S.C. §1361(b)(3) to treat such corporation as a qualified subchapter S subsidiary; and

b. All the stock of which is owned by an S corporation qualifying as an "Alabama S corporation" under subdivision (b)(1).

No corporation shall be an Alabama S corporation for any portion of a taxable year of the corporation during which an election under 26 U.S.C. §1362 or §1361(b)(3), whichever is applicable, is not in effect for federal income tax purposes. No corporation shall be an Alabama S corporation if it is a financial institution, as defined in Section 40-16-1.

(c) For purposes of this chapter, an "Alabama C corporation" means any corporation other than an Alabama S corporation.

(d) With respect to a qualified subchapter S subsidiary for which there is in effect an election under 26 U.S.C. § 1361 (b)(3), all of its assets, liabilities, and items of income, deductions, and credit shall be treated as assets, liabilities, and such items, as the case may be, of the Alabama S corporation owning the stock of the qualified subchapter S subsidiary.



Section 40-18-161 - Determination of taxable income.

(a) The taxable income of an Alabama S corporation shall be determined in the same manner as in the case of an individual except that the items determined in subdivision (1), subsection (a) of Section 40-18-162 shall be separately stated, and the following deductions shall not be allowed:

(1) Personal exemptions otherwise allowed by Section 40-18-19.

(2) Charitable contributions otherwise allowed by Section 40-18-15, subdivision (a)(10).

(3) The net operating loss deduction otherwise allowed by Section 40-18-15, subdivision (a)(16).

(4) Medical expenses otherwise allowed by Section 40-18-15, subdivision (a)(13).

(5) Alimony otherwise allowed by Section 40-18-15, subdivision (a)(18).

(6) The deduction for certain expenses of producing income and determining taxes otherwise allowed by Section 40-18-15, subdivision (a)(14).

(7) Contributions to individual retirement accounts otherwise allowed by Section 40-18-15, subdivision (a)(11).

(8) Depletion on oil or gas wells otherwise allowed by Section 40-18-15, subdivision (a)(9).

(b) Amounts of income, loss, deduction, or credit for purposes of this article shall be determined under the allocation and apportionment rules of Chapter 27.

(c) Any election affecting the computation of items derived from an Alabama S corporation shall be made by the corporation.

(d)(1) If an Alabama S corporation was an Alabama C corporation for the last taxable year before the first taxable year during which it became an Alabama S corporation, and the corporation inventoried goods under the LIFO method for the last taxable year, the LIFO recapture amount shall be included in the gross income of the corporation for the last taxable year and appropriate adjustments to the basis of the inventory shall be made to take into account the amount included in gross income under this subdivision.

(2) Any increase in the tax imposed by this chapter by reason of this subsection shall be payable in four equal installments. The first installment shall be paid not later than the due date, (without extension), for filing the return for the last taxable year before the corporation became an Alabama S corporation and the three succeeding installments shall be paid not later than the due date, (without extension), for filing the returns for the succeeding three years. For purposes of computing interest on underpayments, the last three installments shall not be considered underpayments until after the payment dates specified in the previous sentence.

(3) For purposes of this subsection, the term "LIFO recapture amount" means the excess, (if any), of

a. the inventory amount of the inventory assets under the first-in, first-out method over

b. the inventory amount of such assets under the LIFO method. For purposes of the preceding sentence, inventory amounts shall be determined as of the close of the last taxable year before the corporation became an Alabama S corporation.

(4) For purposes of this subsection:

a. The term "LIFO method" means the method authorized by 26 U.S.C. § 472.

b. The term "inventory assets" means stock in trade of the corporation or other property of a kind which would properly be included in the inventory of the corporation if on hand at the close of the taxable year.

c. The inventory amount of assets under the first-in, first-out method shall be determined - as follows:

1. By using the retail method of valuing inventories if the corporation uses that method in connection with the LIFO method, or

2. If subparagraph 1 does not apply, then by using cost or market, whichever is lower.



Section 40-18-162 - Determination of tax of shareholder.

(a) In determining the tax of a shareholder for the shareholder's taxable year in which the taxable year of the Alabama S corporation ends, or for the final taxable year of a shareholder who dies or of a trust or estate that terminates before the end of the corporation's taxable year, there shall be taken into account the shareholder's pro rata share of the corporation's:

(1) Items of income, including tax-exempt income, loss, deduction, or credit the separate treatment of which could affect the liability for tax of any shareholder, including charitable contributions, and

(2) Nonseparately computed income or loss. The term "nonseparately computed income or loss" means gross income minus the deductions allowed to the corporation under this article, determined by excluding all items described in subdivision (1) of this subsection.

(b) The character of any item included in a shareholder's pro rata share under subsection (a) of this section shall be determined as if the item were realized directly from the source from which realized by the corporation, or incurred in the same manner as incurred by the corporation.

(c) In any case where it is necessary to determine the gross income of a shareholder for purposes of this article, such gross income shall include the shareholder's pro rata share of the gross income of the corporation.

(d) The following special rules for losses and deductions shall apply:

(1) The aggregate amount of losses and deductions taken into account by a shareholder under subsection (a) of this section for any taxable year shall not exceed the sum of:

a. The adjusted basis of the shareholder's stock in the Alabama S corporation as determined with regard to subsections (a) and (b)(1) of Section 40-18-164 for the taxable year, and

b. The shareholder's adjusted basis of any indebtedness of the Alabama S corporation to the shareholder as determined without regard to any adjustment under subsection (c)(2) of Section 40-18-164 for the taxable year.

(2) Any loss or deduction which is disallowed for any taxable year by reason of subdivision (1) of this subsection shall be treated as incurred by the corporation in the succeeding taxable year with respect to that shareholder.

(3) The carryover of disallowed losses and deductions to the post-termination transition period shall be determined as follows:

a. If for the last taxable year of a corporation for which it was an Alabama S corporation, a loss or deduction was disallowed by reason of subdivision (1) of this subsection, the loss or deduction shall be treated as incurred by the shareholder on the last day of any post-termination transition period.

b. The aggregate amount of losses and deductions taken into account by a shareholder under paragraph a of this subdivision shall not exceed the adjusted basis of the shareholder's stock in the corporation as determined at the close of the last day of the post-termination transition period and without regard to this paragraph.

c. The shareholder's basis in the stock of the corporation shall be reduced by the amount allowed as a deduction by reason of this subdivision.

(e) If any Alabama income tax is imposed under Section 40-18-174 for any taxable year on an Alabama S corporation, for purposes of subsection (a), the amount of each recognized built-in gain, within the meaning of Section 40-18-174, for the taxable year shall be reduced by its proportionate share of the tax.

(f) If any tax is imposed under Section 40-18-175 for any taxable year on an Alabama S corporation, for purposes of subsection (a), each item of passive investment income shall be reduced by an amount which bears the same ratio to the amount of such tax as the amount of the item bears to the total passive investment income for the taxable year.



Section 40-18-163 - Adjustments for services rendered or capital furnished by spouse, etc., of shareholder or beneficiary.

If an individual who is the spouse or lineal descendant or ancestor of one or more shareholders of an Alabama S corporation or who is a spouse, a lineal descendant or ancestor of a beneficiary of a trust which is a shareholder of an Alabama S corporation renders services for the corporation or furnishes capital to the corporation without receiving reasonable compensation therefor, the Department of Revenue shall make such adjustments in the items taken into account by such individual and such shareholders as may be necessary in order to reflect the value of such services or capital.



Section 40-18-164 - Increase or decrease in basis of shareholder's stock; special rules.

(a) The basis of each shareholder's stock in an Alabama S corporation shall be increased for any period by the sum of the following items determined with respect to that shareholder for the period:

(1) The items of income described in subdivision (1) of subsection (a) of Section 40-18-162.

(2) Any nonseparately computed income determined under subdivision (2) of subsection (a) of Section 40-18-162.

(3) The excess of the deductions for depletion over the basis of the property subject to depletion.

(b) The basis of each shareholder's stock in an Alabama S corporation shall be decreased for any period, but not below zero, by the sum of the following items determined with respect to the shareholder for the period:

(1) Distributions by the corporation which were not includable in the income of the shareholder by reason of Section 40-18-165.

(2) The items of loss and deduction described in subdivision (1) of subsection (a) of Section 40-18-162.

(3) Any nonseparately computed loss determined under subdivision (2) of subsection (a) of Section 40-18-162.

(4) Any expense of the corporation not deductible in computing its taxable income and not properly chargeable to capital account.

(5) The amount of the shareholder's deduction for depletion for any oil and gas property held by the S corporation to the extent such deduction does not exceed the proportionate share of the adjusted basis of such property allocated to the shareholder.

(c) The following special rules shall apply:

(1) The increases under subsection (a) and the decreases under subsection (b) shall include the entire amount, without allocation and apportionment under Chapter 27, of the shareholder's pro rata share of such increases and decreases during the taxable year.

(2)a. If for any taxable year the amounts specified in subdivisions (2), (3), (4), and (5) of subsection (b) of this section exceed the amount which reduces the shareholder's basis to zero, the excess shall be applied to reduce, but not below zero, the shareholder's basis in any indebtedness of the Alabama S corporation to the shareholder.

b. If for any taxable year there is a reduction under paragraph (a) of this subdivision in the shareholder's basis in the indebtedness of an Alabama S corporation to a shareholder, any net increase, after the application of subsections (a) and (b) of this section, for any subsequent taxable year shall be applied to restore such reduction in basis before any of it may be used to increase the shareholder's basis in stock of the Alabama S corporation.

(3) This section and Sections 40-18-162 and 40-18-163 shall be applied before determining the amount of loss in any taxable year of the shareholder or the corporation in which the security or debt becomes worthless.

(4) An item of income which is required to be included in the gross income of a shareholder and shown on his or her return shall be taken into account under subdivisions (a)(1) and (a)(2) of this section only to the extent such amount is included in the shareholder's gross income on his or her return, increased or decreased by any adjustment of such amount in a redetermination of the shareholder's tax liability. If an item of income is subject to allocation and apportionment, the basis increases provided by subdivisions (a)(1), (a)(2), and (c)(1) shall be allowed only in the proportion that the amount of such income reported on the taxpayer's return bears to the amount of income properly allocated and apportioned to Alabama and required to be included in gross income and reported by the shareholder, increased or decreased by any adjustment of such amount in a redetermination of the shareholder's tax liability.

(5) Adjustments in case of inherited stock.

a. If any person acquires stock in an Alabama S corporation by reason of the death of a decedent or by bequest, devise, or inheritance, then the treatment of any item of income of the S corporation shall be determined in accordance with 26 U.S.C. § 691, which shall be applied as if the decedent had held directly his or her pro rata share of such item.

b. The basis determined under Section 40-18-6 of any stock in an S corporation shall be reduced by the portion of the value of the stock that is attributable to items constituting income in respect of the decedent.



Section 40-18-165 - Distribution of property generally.

(a) A distribution of property made by an Alabama S corporation with respect to its stock to which, but for this article, Section 40-18-36 would apply shall be treated in the manner provided in subsection (b) or (c) of this section, whichever applies.

(b) In the case of a distribution described in subsection (a) of this section by an Alabama S corporation which has no accumulated earnings and profits:

(1) The distribution shall not be included in gross income to the extent that it does not exceed the adjusted basis of the stock.

(2) If the amount of the distribution exceeds the adjusted basis of the stock, such excess shall be treated as gain from the sale or exchange of property.

(c) In the case of a distribution described in subsection (a) of this section by an Alabama S corporation which has accumulated earnings and profits:

(1) That portion of the distribution which does not exceed the accumulated adjustments account shall be treated in the manner provided by subsection (b) of this section.

(2) That portion of the distribution which remains after the application of subdivision (c)(1) of this section shall be treated as a dividend to the extent it does not exceed the accumulated earnings and profits of the Alabama S corporation.

(3) Any portion of the distribution remaining after the application of subdivision (2) of this subsection (c) of this section shall be treated in the manner provided by subsection (b) of this section. Except to the extent provided in regulations, if the distributions during the taxable year exceed the amount in the accumulated adjustments account at the close of the taxable year, for purposes of this subsection, the balance of such account shall be allocated among such distributions in proportion to their respective sizes.

(d) Subsections (b) and (c) of this section shall be applied by taking into account to the extent proper:

(1) The adjustments to the basis of the shareholder's stock described in Section 40-18-164, and

(2) The adjustments to the accumulated adjustments account which are required by Section 40-18-166.

(e) In the case of any distribution made during any taxable year, the adjusted basis of the stock shall be determined with regard to the adjustments provided in subsection (a) of Section 40-18-164 for the taxable year.



Section 40-18-166 - "Accumulated adjustments account" defined; application generally; "S period" defined; applicability of subdivision (c)(1) of Section 40-18-165 to certain distributions; "affected shareholder" defined.

(a)(1) Except as provided in subsection (b), for purposes of this article, the term "accumulated adjustments account" means an account of the Alabama S corporation which is adjusted for the S period in a manner similar to the adjustments under Section 40-18-164 hereof including subdivision (4) of subsection (c), except that no adjustment shall be made for income and related expenses which are exempt from tax under this chapter and the phrase "but not below zero" shall be disregarded in Section 40-18-164(c)(2)a.

(2) In the case of any redemption which is treated as an exchange under Section 40-18-36, the adjustment in the accumulated adjustments account shall be an amount which bears the same ratio to the balance in the account as the number of shares redeemed in such redemption bears to the number of shares of stock in the corporation immediately before the redemption.

(3) In applying this section to distributions during any taxable year, the amount of the accumulated adjustments account as of the close of the taxable year shall be determined without regard to any net negative adjustment for the taxable year. The term "net negative adjustment" means, with respect to any taxable year, the excess, if any, of the reductions in the account for the taxable year, other than for distributions, over the increases in such account for the taxable year.

(4) For purposes of this article, the term "S period" means the most recent continuous period during which the corporation has been an Alabama S corporation. The period shall not include any taxable year beginning before January 1, 1985.

(b) An Alabama S corporation may, with the consent of all of its affected shareholders, elect to have subdivision (1) of subsection (c) of Section 40-18-165 not apply to all distributions made during the taxable year for which the election is made. For purposes of this subsection, the term "affected shareholder" means any shareholder to whom a distribution is made by the Alabama S corporation during the taxable year.



Section 40-18-167 - Applicability of chapter.

Except to the extent inconsistent with this article, the rules of Article 1 of this chapter shall apply to an Alabama S corporation and its shareholders.



Section 40-18-168 - "Carryforward" and "carryback" provisions.

No carryforward and no carryback arising for a taxable year for which a corporation is not an Alabama S corporation may be carried to a taxable year which such corporation is an Alabama S corporation. No carryforward and no carryback shall arise at the corporate level for a taxable year for which a corporation is an Alabama S corporation. Nothing in this section shall prevent treating a taxable year for which a corporation is an Alabama S corporation as a taxable year for purposes of determining the number of taxable years to which an item may be carried back or carried forward.



Section 40-18-169 - Adjustments to earnings and profits.

(a) Except as provided in subsections (b) and (c) of this section, no adjustment shall be made to the earnings and profits of an Alabama S corporation.

(b) In the case of any transaction involving redemption, liquidation, reorganization or division of any Alabama S corporation, proper adjustment to any accumulated earnings and profits of the corporation shall be made.

(c) Subsection (a) of this section shall not apply with respect to that portion of a distribution which is treated as a dividend under subdivision (2) of subsection (c) of Section 40-18-165.

(d) Any distribution of money by a corporation with respect to its stock during a post-termination transition period shall be applied against and reduce the adjusted basis of the stock, to the extent that the amount of the distribution does not exceed the accumulated adjustments account. An Alabama S corporation may elect to have the first sentence of this subsection not apply to all distributions made during a post-termination transition period described in Section 40-18-172 but only if all the shareholders of the Alabama S corporation to whom distributions are made by the Alabama S corporation during such post-termination transition period consent to such election.



Section 40-18-170 - Circumstances under which corporation treated as partnership; "two-percent shareholder" defined.

For purposes of applying the provisions of this chapter which relate to employee fringe benefits, the Alabama S corporation shall be treated as a partnership, and any two-percent shareholder of the Alabama S corporation shall be treated as a partner of such partnership. The term "two-percent shareholder" means any person who owns, or is considered as owning in accordance with 26 U.S.C. §318, as in effect from time to time, on any day during the taxable year of the Alabama S corporation more than two percent of the outstanding stock of such corporation or stock possessing more than two percent of the total combined voting power of all stock of such corporation.



Section 40-18-171 - Determination of shareholder's pro rata share; "affected shareholders" defined.

(a) For purposes of this article, except as provided in subsection (b), each shareholder's pro rata share of any item for any taxable year shall be the sum of the amounts determined with respect to the shareholder by assigning an equal portion of the item to each day of the taxable year, and then by dividing that portion pro rata among the shares outstanding on the day.

(b) Under regulations prescribed by the Department of Revenue, if any shareholder terminates his or her interest in the corporation during the taxable year and all affected shareholders and the corporation agree to the application of this subsection, subsection (a) of this section shall be applied to the affected shareholders as if the taxable year consisted of two taxable years the first of which ends on the date of the termination.

(c) For purposes of subsection (b), the term "affected shareholders" means the shareholder whose interest is terminated and all shareholders to whom such shareholder has transferred shares during the taxable year. If such shareholder has transferred shares to the corporation, the term "affected shareholders" shall include all persons who are shareholders during the taxable year.



Section 40-18-172 - "Post-termination transition period" and "determination" defined.

(a) For purposes of this article, the term "post-termination transition period" means:

(1) The period beginning on the day after the last day of the corporation's last taxable year as an Alabama S corporation and ending on the later of:

a. The day which is one year after the last day.

b. The due date for filing the return for the last year as an Alabama S corporation, including extensions.

(2) The 120-day period beginning on the date of a determination pursuant to an audit of the taxpayer which follows the termination of the corporation's election to be treated as a federal S corporation and which adjusts a subchapter S item of income, loss, or deduction of the corporation arising during the S period.

(3) The 120-day period beginning on the date of a determination that the corporation's election under 26 U.S.C. § 1362 had terminated for a previous taxable year.

(b) For purposes of subsection (a), the term "determination" means:

(1) A determination as defined in 26 U.S.C. § 1313(a); or

(2) An agreement between the corporation and the U.S. Secretary of the Treasury that the corporation failed to qualify as an S corporation.



Section 40-18-173 - Interpretation of article generally.

Due consideration shall be given in the interpretation of this article to applicable sections of the U.S. Internal Revenue Code in effect from time to time, its rulings and regulations provided such Code, rulings, and regulations are not in direct conflict with any portion of this article.



Section 40-18-174 - Tax imposed on certain built-in gains.

(a) If for any taxable year beginning in the recognition period an Alabama S corporation has a net recognized built-in gain, there is hereby imposed a tax (computed under subsection (b)) on the income of such corporation for such taxable year.

(b)(1) The amount of the tax imposed by subsection (a) shall be computed by multiplying five percent by the net recognized built-in gain of the Alabama S corporation for the taxable year.

(2) Notwithstanding Section 40-18-168, any net operating loss carryforward which would be deductible except for Section 40-18-168 and which arose in a taxable year for which the corporation was not an Alabama S corporation, shall be allowed as a deduction against the net recognized built-in gain of the Alabama S corporation for the taxable year. For purposes of determining the amount of any such loss which may be carried to subsequent taxable years, the net recognized built-in gain shall be treated as taxable income.

(c) The following limitations shall apply:

(1) Subsection (a) shall not apply to any corporation that has had in effect an election to be treated as an S corporation under Subchapter S of the U.S. Internal Revenue Code, Title 26, U.S.C., as in effect from time to time or as recodified, for each of its taxable years. Except as provided in regulations, an Alabama S corporation and any predecessor corporation shall be treated as one corporation for purposes of the preceding sentence.

(2) The amount of the net recognized built-in gain taken into account under this section for any taxable year shall not exceed the excess (if any) of the net unrealized built-in gain over the net recognized built-in gain for prior taxable years beginning in the recognition period.

(d) For purposes of this section:

(1) The term "net unrealized built-in gain" means the amount (if any) by which the fair market value of the assets of the corporation exceeds the aggregate adjusted basis of such assets as of the beginning of its first taxable year for which it is treated as an Alabama S corporation.

(2)a. The term "net recognized built-in gain" means, with respect to any taxable year in the recognition period, the lesser of (i) the amount which would be taxable income of the Alabama S corporation for such taxable year if (except as provided in subsection (b)(2)) only recognized built-in gains and recognized built-in losses were taken into account, or (ii) such corporation's taxable income for such taxable year (determined as provided in subsection (b)(1) of Section 40-18-175).

b. If, for any taxable year, the amount referred to in clause (i) of paragraph a. exceeds the amount referred to in clause (ii) of paragraph a., such excess shall be treated as a recognized built-in gain in the succeeding taxable year.

(3) The term "recognized built-in gain" means any gain recognized during the recognition period on the disposition of any asset except to the extent that the Alabama S corporation established that

a. Such asset was not held by the Alabama S corporation as of the beginning of the first taxable year for which it was an Alabama S corporation, or

b. Such gain exceeds the excess (if any) of the fair market value of such asset as of the beginning of such first taxable year, over the adjusted basis of the asset as of such time.

(4) The term "recognized built-in loss" means any loss recognized during the recognition period on the disposition of any asset to the extent that the Alabama S corporation establishes that

a. Such asset was held by the Alabama S corporation as of the beginning of the first taxable year referred to in subdivision (3), and

b. Such loss does not exceed the excess of the adjusted basis of such asset as of the beginning of such first taxable year, over the fair market value of such asset as of such time.

(5)a. Any item of income which is properly taken into account during the recognition period but which is attributable to periods before the first taxable year for which the corporation was an Alabama S corporation shall be treated as a recognized built-in gain for the taxable year in which it is properly taken into account.

b. Any amount which is allowable as a deduction during the recognition period but which is attributable to periods before the first taxable year referred to in paragraph a. shall be treated as a recognized built-in loss for the taxable year for which it is allowable as a deduction.

c. The amount of the net unrealized built-in gain shall be properly adjusted for amounts treated as recognized built-in gains or losses under this subdivision.

(6) If the adjusted basis of any asset is determined (in whole or in part) by reference to the adjusted basis of any other asset held by the Alabama S corporation as of the beginning of the first taxable year referred to in subdivision (3)

a. Such asset shall be treated as held by the Alabama S corporation as of the beginning of such first taxable year, and

b. Any determination under subdivision (3)b or (4)b with respect to such asset shall be made by reference to the fair market value and adjusted basis of such other asset as of the beginning of such first taxable year.

(7) The term "recognition period" means the ten-year period beginning with the first day of the first taxable year for which the corporation was an Alabama S corporation.

(8)a. Except to the extent provided in regulations, if an Alabama S corporation acquires any asset, and the Alabama S corporation's basis in such asset is determined (in whole or in part) by reference to the basis of such asset (or any other property) in the hands of an Alabama C corporation, then a tax is hereby imposed on any net recognized built-in gain attributable to any such assets for any taxable year beginning in the recognition period. The amount of such tax shall be determined under the rules of this section as modified by paragraph b.

b. For purposes of this subdivision, the modifications of this paragraph are as follows: (i) The preceding subdivisions of this subsection shall be applied by taking into account the day on which the assets were acquired by the Alabama S corporation in lieu of the beginning of the first taxable year for which the corporation was an Alabama S corporation, and (ii) subdivision (1) of subsection (c) shall not apply.

(9) Any reference in this section to the first taxable year for which the corporation was an Alabama S corporation shall be treated as a reference to the first taxable year for which the corporation most recently became an Alabama S corporation.

(e) The Department of Revenue shall prescribe such regulations as may be necessary to carry out the purposes of this section including regulations providing for the appropriate treatment of successor corporations.



Section 40-18-175 - Tax imposed when passive investment income of corporation having subchapter C earnings and profits exceeds 25 percent of gross receipts.

(a) If for the taxable year an Alabama S corporation has accumulated earnings and profits at the close of the taxable year derived from years during which the corporation was an Alabama C corporation, and gross receipts more than 25 percent of which are passive investment income, then there is imposed a tax on the income of the corporation for the taxable year. The tax shall be computed by multiplying the excess net passive income by five percent.

(b) (1) For purposes of this section:

a. Except as provided in paragraph b below, the term "excess net passive income" means an amount which bears the same ratio to the net passive income for the taxable year as (i) the amount by which the passive investment income for the taxable year exceeds 25 percent of the gross receipts for the taxable year, bears to (ii) the passive investment income for the taxable year.

b. The amount of the excess net passive income for any taxable year shall not exceed the corporation's taxable income for the taxable year as determined under Section 40-18-161 without regard to the deduction under subdivisions (a)(14) and (a)(15) of Section 40-18-35 and under Section 40-18-35.1.

(2) The term "net passive income" means passive investment income, reduced by the deductions allowable under this chapter which are directly connected with the production of the income, other than deductions allowable by subdivisions (a)(14) and (a)(15) of Section 40-18-35 and by Section 40-18-35.1.

(3) The terms "passive investment income" and "gross receipts" shall have the same respective meanings as when used in 26 U.S.C. § 1362(d)(3).

(4) Notwithstanding subdivision (3), the amount of passive investment income shall be determined by not taking into account any recognized built-in gain or loss of the Alabama S corporation for any taxable year in the recognition period. Terms used in the preceding sentence shall have the same respective meanings as when used in Section 40-18-174.

(c) If the Alabama S corporation establishes to the satisfaction of the Department of Revenue that it determined in good faith that it had no earnings and profits at the close of a taxable year derived from years during which it was an Alabama C corporation, and during a reasonable period of time after it was determined that it did have such earnings and profits, the earnings and profits were distributed, the Department of Revenue may waive the tax imposed by subsection (a) for the taxable year.



Section 40-18-176 - Nonresident shareholder composite returns.

(a) The Department of Revenue shall permit an Alabama S corporation to file composite returns and to make composite payments on behalf of some or all of its nonresident shareholders if there are one or more nonresident shareholders during any part of the taxable year. The Department of Revenue may permit composite returns and payments to be made by an Alabama S corporation on behalf of its resident shareholders.

(b) For purposes of this section, a "composite return" means an informational return similar in form to U.S. Treasury Department Schedule K-1 containing information concerning one or more Alabama S corporation shareholder's respective shares of income, deductions and losses passed through to them by virtue of their status as shareholders of an Alabama S corporation, any credit to which the shareholder is entitled to claim by virtue of the Alabama S corporation's payment of tax on his or her behalf pursuant to subsection (e), and containing other information as the Department of Revenue shall prescribe. For purposes of this section, a "composite payment" means a remittance of tax by the Alabama S corporation on behalf of the shareholder or shareholders to which the accompanying composite return relates, applying the highest marginal Alabama income tax rate applicable to individuals for the period in question.

(c) An Alabama S corporation shall file with the Department of Revenue, in the form prescribed by the Department of Revenue, the agreement of each nonresident shareholder of the corporation (1) to file a return and to make timely payment of all taxes imposed by this chapter on the shareholder with respect to the income of the Alabama S corporation, and (2) to be subject to personal jurisdiction in this state for purposes of the collection of unpaid income tax, together with related interest and penalties, from the nonresident shareholder. If the Alabama S corporation fails timely to file the agreements required by the preceding sentence on behalf of each of its nonresident shareholders, then the corporation shall, at the times set forth in subsection (d) for the filing of the agreements, pay to this state on behalf of each nonresident shareholder in respect of whom an agreement has not been timely filed an amount equal to five percent multiplied by the amount of the shareholder's pro rata share of the income allocated and apportioned to Alabama, as reflected on the corporation's return for the period in question. The payment made by the Alabama S corporation on behalf of a nonresident shareholder shall be considered a loan from the corporation to the shareholder, payable on demand, bearing interest from the date of the loan to the date of its payment, at the minimum "applicable federal rate" with respect to demand instruments, as provided under 26 U.S.C. § 7872.

(d) The agreements required to be filed pursuant to subsection (c) shall be filed at the following times:

(1) At the time the annual return is required to be filed for the first taxable year for which the Alabama S corporation becomes subject to this article, and

(2) At the time the annual return is required to be filed for any taxable year in which the Alabama S corporation had a nonresident shareholder on whose behalf the agreement has not previously been filed.

(e) Any amount paid by the Alabama S corporation to this state pursuant to subsection (a) or (c) shall be considered to be a payment by the shareholder on account of the income tax imposed on the shareholder for the year in question.






Article 7 - Tax Credits for Projects of New Businesses and Business Expansions.

Section 40-18-190 - Definitions.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-191 - Filing with department written statement of intent to claim credit.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-192 - Effect of compliance with requirements; agreements specifying method by which income generated and allocation of credit.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-193 - Qualifications for capital credits.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-193.1 - Applicability to gaming facilities.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-194 - Entities allowed capital credit.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-195 - Capital credit not to exceed capital costs of project.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-195.1 - Capital credits and abatements under 2007 North American Classification System Industry Group 2121.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-196 - Department to report annually.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-197 - Department to adopt regulations and to audit companies.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-198 - Officer to file affidavit with department.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-199 - State Industrial Development Authority not to grant credits except for certain entities.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-200 - Entities approved by State Industrial Development Authority prior to January 16, 1995, may elect to receive credit under article.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-201 - Companies to maintain records; regulations concerning determination of income.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-202 - Availability of capital credits for new projects after December 31, 1998.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-202.1 - Availability of capital credits after December 31, 2018.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-203 - Provisions to govern administration of article.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.






Article 7A - Tariff Credit Act of 2011.

Section 40-18-205 - Short title.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-206 - Definitions.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-207 - Statement of intent to file for tariff card.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-208 - Recommendation and approval; Notice of Tariff Credit.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-209 - Availability of tariff credit on pass-through basis.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-210 - Relation to Article 7 of this chapter.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-211 - Filing requirements.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-212 - Annual report.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-213 - Rules and regulations; fees; audit.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-214 - Availability of tariff credits; tariff costs treated as income; minimum employment level.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-215 - Implementation and administration of article.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.






Article 8 - Coal Production Tax Credit.

Section 40-18-220 - Credit for corporations producing coal mined in Alabama.

For the tax years beginning on and after January 1, 1995, every corporation, whether a "subchapter S" corporation, as defined by the 1995 Internal Revenue Code, or not, foreign or domestic, that is doing business in Alabama, as a producer of coal mined in Alabama, shall be allowed a credit against the tax imposed by Section 40-18-2, in the amount of one dollar ($1) per ton of increased production of coal over the previous year's production of coal as set out herein below. Such tax credit shall be based on coal produced after January 1, 1995, provided the coal was mined in Alabama as certified by the producer of the coal. The amount of the total of credit in any one year shall be based on the number of tons of Alabama coal produced by the corporation in the year which exceeds the number of tons of Alabama coal produced by the corporation in calendar year 1994. In the event a corporation did not produce Alabama coal during calendar year 1994, such corporation must establish a base year by producing Alabama coal for 12 consecutive months. Thereafter, such corporation shall be eligible for the tax credit as specified hereinabove over the base year production.



Section 40-18-221 - Department to promulgate and issue rules and regulations.

The Department of Revenue shall promulgate and issue rules and regulations to implement and administer this article.






Article 9 - Capital Credits for Qualified Products.

Section 40-18-240 - Definitions.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-241 - Written statement of intent to claim credit.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-242 - Written agreements with department.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-243 - Availability of credit on pass-through basis.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-244 - Credits not to exceed costs.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-245 - Report to Legislature.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-246 - Regulations; periodic audits.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-247 - Affidavit of compliance.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-248 - Maintenance of records; promulgation of regulations.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-249 - Availability of credit after December 31, 2005.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.



Section 40-18-250 - Administration of article.

REPEALED IN THE 2015 REGULAR SESSION BY ACT 2015-27 EFFECTIVE JULY 2, 2015.






Article 10 - Reemployment Act of 2010.

Section 40-18-270 - Short title.

This article shall be known as the Reemployment Act of 2010.



Section 40-18-271 - Deduction for businesses that hire certain unemployed persons.

(a) An Alabama income tax deduction is established for employers that create new jobs for unemployed persons. The deduction shall equal 50 percent of the gross wages paid to each person hired by an employer who, at the time of such employment, was drawing unemployment compensation or whose unemployment benefits had expired. The unemployment status of the employee at the time of the employment shall be certified by the local employment agency. The deduction may be claimed in only one tax year and may not be claimed until the employee has been continuously employed by the employer for 12 months following the hire date. The deduction shall be allowed against the tax imposed by this chapter. The deduction is not refundable or transferable. The deduction shall be available, on a pro rata basis, to the owners of qualified employers that are entities taxed under subchapters S or K of the Internal Revenue Code.

(b) The deduction allowed in subsection (a) shall be further limited as follows:

(1) A 50 percent deduction would be granted to wage rates of fourteen dollars ($14) per hour and above.

(2) A 40 percent deduction would be granted for wage rates between twelve dollars ($12) and fourteen dollars ($14) per hour.

(3) A 35 percent deduction would be granted for wage rates between ten dollars ($10) and twelve dollars ($12) per hour.

(4) No deduction would be granted for jobs paying less than ten dollars ($10) per hour.

(5) No deductions would be granted for less than full-time jobs (37.5 hours).



Section 40-18-272 - Adoption of rules.

The Department of Revenue shall have the authority to adopt such rules as necessary to carry out this article.






Article 11 - Full Employment Act of 2011.

Section 40-18-290 - Short title.

This article may be cited as the Full Employment Act of 2011.



Section 40-18-291 - Definitions.

For purposes of this article, a small business is defined as a business that employs 50 or fewer employees on the effective date of this act.



Section 40-18-292 - Legislative findings.

The Legislature finds and determines, in accordance with its goal, shared by Governor Robert Bentley, of achieving statistical full employment for Alabama's citizens, that the Legislature intends to foster an optimal environment for job growth throughout the state.



Section 40-18-293 - Alabama income and financial institution excise tax credit.

(a) An Alabama income and financial institution excise tax credit is hereby established for small businesses that create new jobs paying more than ten dollars ($10) per hour. The credit shall equal one thousand dollars ($1,000) and shall be available in the tax year during which the employee has completed 12 months of consecutive employment.

(b) The employer must have a net increase in the total number of full time employees in Alabama on the last date of each tax year during which employees are hired for which the employer claims a credit, over the number employed in Alabama as of the last day of the tax year immediately preceding the first employment year. The increase must equal or exceed the number of newly hired employees for which a credit is sought by one employee for each newly hired employee for whom a credit is being sought for the current year, plus one employee for all employees for whom credits were claimed in prior years.

(c) The credit shall be allowed against the tax imposed by Chapter 16 or Chapter 18, of this title. This tax credit shall not be allowed to decrease a taxpayer's tax liability to less than zero. The credit is not refundable or transferable. The credit shall be available, on a pro rata basis, to the owners of qualified employers that are entities taxed under subchapters S or K of the Internal Revenue Code.

(d) A financial institution shall be allowed to claim the credit against the liability determined in Chapter 16 of this title.

(e) The income tax credit provided in this section may be claimed only for employees who are hired following June 9, 2011.






Article 12 - Catastrophe Savings Accout.

Section 40-18-310 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) CATASTROPHE SAVINGS ACCOUNT. A regular savings account or money market account established by an insurance policyholder who is a state income taxpayer for residential property in this state to cover an insurance deductible under an insurance policy for the taxpayer's legal residence property that covers hurricane, rising floodwaters, or other catastrophic windstorm event damage or by an individual to cover self-insured losses for the taxpayer's legal residence from a hurricane, rising floodwaters, or other catastrophic windstorm event. The account must be labeled as a catastrophe savings account in order to qualify as a catastrophe savings account as defined in this article. A taxpayer may establish only one catastrophe savings account and shall specify that the purpose of the account is to cover the amount of insurance deductibles and other uninsured portions of risks of loss from hurricane, rising floodwater, or other catastrophic windstorm event.

(2) WINDSTORM EVENT. Windstorms, cyclones, hurricanes, tornadoes, high winds, and hail, and similar perils not normally among those covered under most property casualty insurance policies but obtainable through the purchase of wind, wind and hail, storm or windstorm coverage, or all.



Section 40-18-311 - Income tax deduction; contributions to catastrophe savings account.

(a) An individual taxpayer is allowed a deduction against income earned for state income tax purposes imposed pursuant to Section 40-18-5, for amounts contributed to a catastrophe savings account in accordance with subsection (c) and all interest income earned by a catastrophe savings account is exempt from the tax imposed pursuant to Section 40-18-5.

(b) A catastrophe savings account is not subject to attachment, levy, garnishment, or legal process in this state.

(c) The total amount that may be contributed to a catastrophe savings account must not exceed any of the following:

(1) In the case of an individual whose qualified deductible is less than or equal to one thousand dollars ($1,000), two thousand dollars ($2,000).

(2) In the case of an individual whose qualified deductible is greater than one thousand dollars ($1,000), the amount equal to the lesser of fifteen thousand dollars ($15,000) or twice the amount of the taxpayer's qualified deductible.

(3) In the case of a self-insured individual who chooses not to obtain insurance on his or her legal residence, two hundred fifty thousand dollars ($250,000), but in no event may the amount contributed exceed the value of the individual taxpayer's legal residence.

(d) If a taxpayer contributes in excess of the limits provided in subsection (c), the taxpayer shall withdraw the amount of the excess contributions and include that amount in Alabama income for purposes of Section 40-18-5 in the year of withdrawal.



Section 40-18-312 - Distributions from catastrophe savings account; additional tax.

(a) A distribution from a catastrophe savings account must be included in the income of the taxpayer unless the amount of the distribution is used to cover qualified catastrophe expenses.

(b) No amount is included in income, pursuant to subsection (a), if the qualified catastrophe expenses of the taxpayer during the taxable year are equal to or greater than the aggregate distributions during the taxable year.

(c) If aggregate distributions exceed the qualified catastrophe expenses during the taxable year, the amount otherwise included in income must be reduced by the amount of the distributions for qualified catastrophe expenses.

(d)(1) The tax paid pursuant to Section 40-18-5, attributable to a taxable distribution must be increased by two and one-half percent of the amount which is includable in income.

(2) This additional tax does not apply if any of the following occur:

a. The taxpayer no longer owns a legal residence that qualifies pursuant to Chapter 7.

b. The distribution is from an account conforming with subdivision (3) of subsection (c) of Section 40-18-311 and is made on or after the date on which the taxpayer attains the age of 70.

(3) If a taxpayer receives a nontaxable distribution under this subsection, the taxpayer must not make further contributions to any catastrophe savings account.

(e) If a taxpayer who owns a catastrophe savings account dies, his or her account is included in the income of the person who receives the account, unless that person is the surviving spouse of the taxpayer. Upon the death of the surviving spouse, the account is included in the income of the person who receives the account. The additional tax in subsection (d) does not apply to distribution on death of the taxpayer or the surviving spouse.



Section 40-18-313 - Promulgation of rules.

The Department of Revenue may promulgate rules necessary to implement and administer this article.






Article 13 - "Heroes for Hire" Tax Credit Act of 2012.

Section 40-18-320 - Short title.

This article shall be known and may be cited as the "Heroes for Hire" Tax Credit Act of 2012.



Section 40-18-321 - Requirements for tax credit.

In addition to the tax credit allowed for in the Full Employment Act of 2011, codified as Sections 40-18-290 through 40-18-293, or the Alabama Small Business and Agribusiness Jobs Act, an additional one thousand dollar ($1,000) tax credit for job creation is available if the requirements of Section 40-18-290 through 40-18-293 or Sections 40-18-391 and 40-18-392 are met along with the following definition:

RECENTLY DEPLOYED UNEMPLOYED VETERAN. An individual who is all of the following:

(1) Was a resident of Alabama at the time of entry into military service or was mobilized to active, federal military service while a member of the Alabama National Guard or other reserve unit located in Alabama, regardless of the resident's home of record.

(2) Received an honorable or general discharge from active, federal military service within the two-year period preceding the date of hire.

(3) Has certification by the Department of Labor at the time of hire of either of the following:

a. Collecting or being eligible to collect unemployment benefits.

b. Having exhausted his or her unemployment benefits.



Section 40-18-322 - Eligibility for tax credit.

For all tax years beginning on or after January 1, 2012, a qualified employer subject to the requirements of this article and Section 40-18-290 through 40-18-293, shall be eligible for an additional nonrefundable credit against the income tax liability imposed or the state portion of the financial institution excise tax owed in an amount equal to $1,000 for each new full-time recently deployed unemployed veteran hired after the passage of this article for a position, the majority of the duties of which are at a business location within Alabama.



Section 40-18-323 - Expenses associated with a start-up business.

(a) In addition to the definition in Section 40-18-321, EXPENSE ASSOCIATED WITH A START-UP BUSINESS is defined as any of the following:

(1) Expenses associated with the development of a business plan.

(2) Professional services associated with the formation of the business (e.g., attorney and accounting services).

(3) An analysis or survey of potential markets, products, labor supply, or transportation facilities.

(4) Advertisements for the opening of the business.

(5) Salaries and wages for employees who are being trained and their instructors.

(6) Travel and other necessary costs for securing prospective distributors, suppliers, or customers.

(7) Salaries and fees for executives and consultants, or for similar professional services.

(b) For all tax years beginning on or after January 1, 2012, a recently deployed unemployed veteran shall be eligible for a nonrefundable credit against the income tax liability imposed in an amount up to a total of $2,000 for expenses associated with one start-up business in which the recently deployed unemployed veteran holds at least 50-percent ownership interest. A credit under this subsection may only be taken for a business started after April 2, 2012, that is located within Alabama and that shows a net profit of at least $3,000 for the year in which the credit is taken.

(c) An employer shall not claim the credit in Section 40-18-322 for an employee who has claimed the credit under Section 40-18-323, and a recently deployed unemployed veteran shall not claim the credit in Section 40-18-323 if an employer has claimed his or her hire for the credit in Section 40-18-322.



Section 40-18-324 - Duties and procedures.

The Department of Labor, in coordination with the Department of Revenue, the Department of Economic and Community Affairs, and the Department of Veterans' Affairs shall:

(1) Promote awareness of the recently deployed unemployed veteran tax credit authorized in this article to employers and eligible veterans.

(2) Establish procedures for prequalifying an individual as a recently deployed unemployed veteran and for providing notice to the Department of Labor when a new full-time employee is hired.

(3) Establish procedures for certifying a qualified employer's compliance, or in the case of a credit under subsection (b) of Section 40-18-323, a recently deployed unemployed veteran's compliance, with the eligibility and expense verification requirements to claim the credit authorized under this section.

(4) Adopt measurable goals, outcomes, and an audit strategy to assess the utilization and performance of the credits authorized in this article.

(5) On or before January 15, 2014, submit a written report on its assessment of the credits to the Alabama House Committees on Military and Veterans Affairs, Commerce and Small Business and Ways and Means-Education, and to the Alabama Senate Committees on Veterans and Military Affairs, Finance and Taxation-ETF and Job Creation and Economic Development.

(6) Engage in efforts to promote the hiring of recently deployed unemployed veterans through hiring practices of the State of Alabama.






Article 14 - Irrigation Equipment Tax Credit.

Section 40-18-340 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) AGRICULTURAL TRADE OR BUSINESS. Any trade or business described in the 2007 North American Industry Classification System, Sector 11, and includes such trades or businesses that may be hereafter reclassified in any subsequent publication of the North American Industry Classification System.

(2) OFF-STREAM UPLAND RESERVOIR. A reservoir that does not dam the stream and is not built within the stream bed or wetlands.

(3) QUALIFIED IRRIGATION EQUIPMENT. Equipment used by agricultural trade or business in irrigation systems, including but not limited to equipment used to construct irrigation systems and water wells.

(4) QUALIFIED RESERVOIR. An off-stream upland reservoir used as a source of water for irrigation by an agricultural trade or business.



Section 40-18-341 - Expense of qualified irrigation equipment.

Notwithstanding any other provision of law to the contrary, for all tax years beginning after December 31, 2011, any agricultural trade or business may elect to expense qualified irrigation equipment under the provisions of 26 U.S.C. §179, as such section existed on January 1, 2011.



Section 40-18-342 - Tax credit for equipment and conversion costs.

(a) For all tax years beginning after December 31, 2011, until tax year ending December 31, 2017, there shall be allowed to any agricultural trade or business an income tax credit of equal to 20% of the cost of the purchase and installation of any qualified irrigation equipment and any conversion costs related to the conversion of irrigation equipment from fuel to electricity or qualified reservoirs. For a surface water withdrawal irrigation system to be eligible for credit, the irrigation system must operate utilizing a qualified reservoir, except when the surface water withdrawal is directly from any river or stream whose average annual flow exceeds 8,000 cubic feet per second. A qualified reservoir is not required for a ground water withdrawal irrigation system. The credit shall be equal to 20% of the accrued cost of the qualified irrigation equipment and the cost of constructing the qualified reservoir, but shall not exceed $10,000 and shall not exceed the taxpayer's Alabama income tax liability computed without regard to the credit. The credit shall be taken in the year in which the qualified irrigation equipment or the qualified reservoir is placed in service.

(b) For all tax years beginning after December 31, 2017, until tax year ending December 31, 2022, unless extended by an act of the Legislature, there shall be allowed to any agricultural trade or business an income tax credit equal to 20 percent of the cost of the purchase and installation of any qualified irrigation equipment and any conversion costs related to the conversion of irrigation equipment from fuel to electricity or qualified reservoirs. For a surface water withdrawal irrigation system to be eligible for credit, the irrigation system must operate utilizing a qualified reservoir, except when the surface water withdrawal is directly from any river or stream whose average annual flow exceeds 8,000 cubic feet per second. A qualified reservoir is not required for a ground water withdrawal irrigation system. The credit shall be equal to a percent of the accrued cost of the qualified irrigation equipment and the cost of constructing the qualified reservoir, as follows: Twenty percent of the accrued cost not to exceed ten thousand dollars ($10,000) or 10 percent of the accrued cost not to exceed fifty thousand dollars ($50,000), whichever is greater. The credit shall not exceed the taxpayer's Alabama income tax liability computed without regard to the credit. The credit shall be taken in the year in which the qualified irrigation equipment or the qualified reservoir is placed in service.

(c) For all tax years beginning after December 31, 2022, there shall be allowed to any agricultural trade or business an income tax credit equal to 20 percent of the cost of the purchase and installation of any qualified irrigation equipment and any conversion costs related to the conversion of irrigation equipment from fuel to electricity or qualified reservoirs. For a surface water withdrawal irrigation system to be eligible for credit, the irrigation system must operate utilizing a qualified reservoir, except when the surface water withdrawal is directly from any river or stream whose average annual flow exceeds 8,000 cubic feet per second. A qualified reservoir is not required for a ground water withdrawal irrigation system. The credit shall be equal to 20 percent of the accrued cost of the qualified irrigation equipment and the cost of constructing the qualified reservoir, but shall not exceed $10,000 and shall not exceed the taxpayer's Alabama income tax liability computed without regard to the credit. The credit shall be taken in the year in which the qualified irrigation equipment or the qualified reservoir is placed in service.

(d) The credit provided in this article shall be limited to only one purchase and installation of qualified irrigation equipment or one qualified reservoir per taxpayer.

(e) The credit may be carried to each of the five years following the taxable year the qualified irrigation system or reservoir is placed in service. The portion of the credit which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of credit over the sum of the income tax due for each of the prior taxable years to which the credit may be carried.

(f) The Legislature recognizes that a substantial number of businesses are organized as limited liability companies, partnerships, and other types of business entities and that certain business entities, organized as corporations elect to be treated as "S" corporations under federal and state tax laws, and that it is essential that the irrigation credit amount shall be available on a pass-through basis. The shareholders, partners, members, owners, or beneficiaries of any of the aforementioned businesses claiming the credit allowed in this section shall be allowed their pro rata share of the credit against their income tax levied.

(g) The agricultural trade or business receiving tax credits pursuant to this chapter shall file an annual informational report in a manner as prescribed by the Department of Agriculture and Industries prior to claiming the credits on a tax return. The information on the reports shall be consistent with the information required by the Legislature pursuant to Section 40-1-50, and rules adopted thereunder. Information provided pursuant to this section is exempt from the confidentiality provisions of Section 40-2A-10, and shall be provided by the Department of Agriculture and Industries to the Legislature in accordance with Section 40-1-50 and rules adopted by the Department of Revenue.



Section 40-18-343 - Applicability of environmental and water laws and regulations.

Nothing in this article changes the applicability of existing environmental and water laws and regulations in the State of Alabama including the Alabama Water Use Reporting Program administered by the Alabama Office of Water Resources.



Section 40-18-344 - Rules and regulations.

The Department of Revenue shall promulgate rules and regulations for the implementation of the credit authorized in this article and shall coordinate with the Alabama State Soil and Water Conservation Committee (ASWC) for technical service for the eligible applicants.






Article 15 - Private Intrastate Adoption or Adoption of a Qualified Foster Child.

Section 40-18-360 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) COMMISSIONER. The Commissioner of Revenue of the State of Alabama.

(2) PRIVATE INTRASTATE ADOPTION. An adoption through a private agency in which the birth mother, the baby, and the adoptive parent(s) reside in Alabama.

(3) QUALIFIED FOSTER CHILD. Any individual who:

a. is in the permanent legal custody of the Alabama Department of Human Resources; and/or

b. is placed in a licensed or approved foster home by the Alabama Department of Human Resources for the purpose of adoption pursuant to an approved case plan.



Section 40-18-361 - Tax credit for certain adoptions.

A taxpayer shall be allowed a one time, refundable credit against the tax imposed by Section 40-18-2, for a private intrastate adoption or the adoption of a qualified foster child. The amount of such credit shall be $1,000 per child adopted through a private intrastate adoption or qualified foster child to be claimed in the year in which the adoption becomes final.



Section 40-18-362 - Postsecondary education assistance.

Repealed by Act 2015-121 effective October 15, 2015.



Section 40-18-363 - Rulemaking authority.

The commissioner shall be authorized to promulgate any rules necessary to implement and administer this article.






Article 16 - Alabama Jobs Act.

Section 40-18-370 - Short title; legislative findings; definitions.

(a) This article shall be known and may be cited as the Alabama Jobs Act.

(b) The Legislature makes the following findings:

(1) The economic well-being of the citizens of the state will be enhanced by the increased development and growth of employment within Alabama.

(2) It is in the best interests of the state to provide certain incentives to allow the state to foster economic development through the recruitment of quality projects and the expansion of existing businesses within Alabama.

(3) The incentives provided for in this article do not raise any taxes for any individuals or businesses in Alabama under state law.

(4) The incentives provided in this article will allow the state to encourage the creation of new jobs that may not otherwise exist within the State of Alabama.

(5) The incentives provided in this article will increase revenues for the state without increasing taxes.

(6) The Constitution of the State of Alabama grants the Legislature the authority to approve and authorize exemptions, exclusions, deductions, and credits from taxation in order to define the net proceeds of any tax payable under state law.

(7) The Constitution of the State of Alabama was framed, and the laws of the state were enacted, with the goal of protecting, encouraging, and developing individual enterprise.

(8) The incentives provided in this article will not decrease the salary paid to any education personnel.

(9) The powers to be granted and the purposes to be accomplished by this article will create an environment for the recruitment of quality projects and the expansion of existing businesses within Alabama.

(10) Economic development through tax and financial incentives benefits the citizens of the state and is a public purpose of the state.

(c) In addition to the definitions found at Section 40-18-1, the following words and phrases shall have the following meanings:

(1) APPROVED COMPANY. Any company determined by the Secretary of Commerce and the Governor to meet the criteria provided in Section 40-18-373.

(2) CAPITAL INVESTMENT. All costs and expenses incurred by the incentivized company in connection with the acquisition, construction, installation, and equipping of a qualifying project, if such costs are required to be capitalized for purposes of the federal income tax, determined without regard to any rule that permits expenditures properly chargeable to a capital account to be treated as current expenditures. However, for any project involving the extraction of natural resources, the capital investment shall not include the costs of acquiring land, land recording fees, architectural and engineering services, environmental studies and environmental mitigation.

(3) COMPANY. Anyone or anything which has the powers to own a project and have employees.

(4) ELIGIBLE EMPLOYEES. Those employee positions set forth in a project agreement that will be the result of new jobs created by or through a qualifying project.

(5) EMPLOYEES. Some or all of those persons employed and residing in Alabama:

a. Who are being paid directly by an approved company, related company, common paymaster, joint venturer, or leasing company for working at a qualifying project;

b. Whom the approved company, related company, common paymaster, joint venturer or leasing company identifies as its employees to the U.S. Internal Revenue Service, the Department of Revenue, or the Department of Labor on returns or reports filed with the foregoing, including, but not limited to, IRS Form 941; and

c. Who are assigned to a qualifying project for a period of at least one year.

(6) INCENTIVE PERIOD. The period or periods of time during which an incentivized company can receive one or more of the jobs act incentives.

(7) INCENTIVIZED COMPANY. An approved company and any related company that are allowed to claim one or more of the jobs act incentives as provided for in the project agreement.

(8) INVESTMENT CREDIT. The annual incentive provided in Section 40-18-376.

(9) JOBS ACT INCENTIVES. The jobs credit and the investment credit as authorized and provided for in this article.

(10) JOBS CREDIT. The annual incentive provided in Section 40-18-375.

(11) NAICS CODE. Any sector, subsector, industry group, industry or national industry of the 2012 North American Industry Classification System, or any similar classification system developed in conjunction with the United States Department of Commerce or Office of Management and Budget.

(12) PROJECT. Any land, building, or other improvements, and all real and personal properties, whether or not contiguous and whether or not previously in existence, if in Alabama and if deemed necessary or useful in connection with an activity listed in Section 40-18-372(1).

(13) PROJECT AGREEMENT. The agreement entered into between an approved company and the Governor establishing the terms and conditions for the provision of the jobs act incentives, as provided for in Section 40-18-374.

(14) QUALIFYING PROJECT. Any project to be undertaken by an approved company that satisfies Section 40-18-372.

(15) RELATED COMPANY. Any company that is under common ownership, management, or control with a company or an approved company, as the case may be.

(16) UTILITY TAXES. The taxes imposed by Sections 40-21-82 and 40-21-102.

(17) WAGES. Total wages of an employee (including gross wages, salaries, overtime and bonuses), defined by reference to Section 25-4-16(b), without application of Sections 25-4-16(b)(1), 25-4-16(b)(2)a., 25-4-16(b)(3), and 25-4-16(b)(4).



Section 40-18-371 - Requirements for receipt of incentives.

For a company to receive one or both of the jobs act incentives provided in this article, all of the following shall occur:

(1) There must be a qualifying project predominantly conducting an activity specified in Section 40-18-372(1);

(2) The qualifying project shall create at least the number of new jobs specified in Section 40-18-372(2);

(3) The company proposing the qualifying project must be an approved company, as provided in Section 40-18-373;

(4) The approved company and the Governor must enter into a project agreement, as provided in Section 40-18-374;

(5) If the incentivized company is allowed a jobs credit, the proof of wages actually paid shall have been delivered and certified, as provided in Section 40-18-375; and

(6) If the incentivized company is allowed an investment credit, the proof of capital actually invested shall have been delivered and certified, as provided in Section 40-18-376.



Section 40-18-372 - Qualifying projects - Activities and standards.

A qualifying project must be found by the Secretary of Commerce to conduct an activity specified in subdivision (1) and to meet the minimum standard set forth in subdivision (2).

(1) A qualifying project must predominantly conduct an activity that is any one or more of the following:

a. Described by NAICS Code 1133, 115111, 2121, 22111, 221330, 31 (other than 311811), 32, 33, 423, 424, 482, 4862, 48691, 48699, 48819, 4882, 4883 (other than 48833), 493, 511, 5121 (other than 51213), 51221, 517, 518 (without regard to the premise that data processing and related services be performed in conjunction with a third party), 51913, 52232, 54133 (if predominantly in furtherance of another activity described in this article), 54134 (if predominantly in furtherance of another activity described in this article), 54138, 5415, 541614, 5417, 55 (if not for the production of electricity), 561422 (other than establishments that originate telephone calls), 562213, 56291, 56292, 611512, 927, or 92811.

b. The production of biofuel as such term is defined in Section 2-2-90(c)(2).

c. The conduct of original investigations undertaken on a systematic basis to gain new knowledge or the application of research findings or other scientific knowledge to create new or significantly improved products or processes.

d. The national or regional headquarters for a company that conducts significant business operations outside the state and that will serve as the principal office of the company’s principal operating officer with chief responsibility for the daily business operations of the company.

e. A commercial enterprise which is open to the public not less than 120 days during a calendar year and is designed to attract visitors from inside or outside of the State of Alabama, typically for its inherent cultural value, historical significance, natural or man-made beauty, or entertainment or amusement opportunities, including, but not limited to, a cultural or historical site, a botanical garden, a museum, a wildlife park or aquarium open to the public that cares for and displays a collection of animals or fish, an amusement park, a convention hotel and conference center, a water park, or a spectator venue or arena.

f. A target of the state’s economic development efforts pursuant to the Accelerate Alabama Strategic Economic Development Plan adopted in January 2012 by the Alabama Economic Development Alliance, created by Executive Order Number 21 of the Governor on July 18, 2011, or any amended version or successor document thereto.

g. A type listed in a regulation adopted by the Department of Commerce, other than a regulation submitted as an emergency rule.

Notwithstanding the foregoing, a qualifying project may not engage predominantly in farming activities involving trees, animals, or crops, and a qualifying project may not engage predominantly in the retail sale of tangible personal property or services, and may not be a shopping center, restaurant, movie theater, bowling alley, fitness center, miniature golf course, nightclub, gaming facility, or establishment serving the local community. However, if such excluded activities are not the predominant activity at the project, and if the project is otherwise a qualifying project, then the project agreement may provide that the capital investment may include costs related to excluded activities that are ancillary to the primary business conducted as part of the project. This provision shall not be deemed to exclude customer service centers, call centers or headquarters otherwise allowed by this subdivision (1).

(2) A qualifying project shall create a significant number of new jobs for the area in which the qualifying project shall be located. Absent a finding of extraordinary circumstances by the Secretary of Commerce, a qualifying project shall employ either of the following number of new employees:

a. Any number of new employees, for a qualifying project in which the predominant activity involves chemical manufacturing, data centers, engineering, design, or research, metal/machining technology or toolmaking; or

b. At least 50 new employees, for all other qualifying projects.



Section 40-18-373 - Approved companies.

In order for a company to be an approved company, all of the following shall occur:

(1) For any company that proposes a qualifying project, the Secretary of Commerce shall make all of the following findings:

a. That the project is in fact a qualifying project;

b. That the qualifying project will not decrease, directly or indirectly, Alabama’s exports; and

c. That the amount of tax incentives sought are exceeded by anticipated revenues for the state, including income, property, business privilege, utility, gross receipts, sales, and use tax revenues that are generated by the economic activity resulting from the project, as they arise from the following aspects of the qualifying project:

1. Construction activities related to the qualifying project;

2. The purchase of building materials and the initial equipping of the qualifying project;

3. The subsequent equipping of the qualifying project; and

4. The operation of the qualifying project.

(2) Upon making affirmative findings on the criteria set forth in subdivision (1) that are applicable, the Secretary of Commerce shall recommend to the Governor that the company be designated as an approved company. The name of the company and information collected about it shall be forwarded to the Governor.

(3) After reviewing the information provided by the Secretary of Commerce, the Governor shall also determine whether the company meets the criteria set forth in subdivision (1). If the Governor makes such a finding, the company shall be an approved company.



Section 40-18-374 - Claiming of incentives; project agreement; amounts and durations of incentives.

(a) An incentivized company may claim either or both of the jobs act incentives, to the extent provided in the project agreement.

(b) In order for an incentivized company to claim the jobs act incentives, the Governor and the incentivized company shall execute a project agreement. The agreement shall contain all of the following:

(1) The name of the incentivized company;

(2) The location of the qualifying project;

(3) The activity to be conducted at the qualifying project;

(4) The jobs act incentives to be granted and the order in which they shall be claimed;

(5) The capital investment to be made at the qualifying project;

(6) The time period for the capital investment to be made at the qualifying project;

(7) The number of eligible employees at the qualifying project;

(8) The anticipated wages to be paid to or for the benefit of eligible employees during the incentive period for the jobs created;

(9) The dates or conditions that shall begin the running of the incentive periods for applicable jobs act incentives;

(10) The lengths of the incentive periods for the jobs act incentives;

(11) Any annual or aggregate limitations on the amount of either or both of the jobs act incentives that can be claimed during an incentive period;

(12) Provisions governing the recapture of all or part of the jobs act incentives awarded to the qualifying project, should the approved company default on its obligations in the project agreement;

(13) Whether the project agreement may be assigned by the approved company to some other purchaser, assignee, or successor;

(14) Any other terms, conditions, and limitations that this article or the Governor may require for an incentivized company to qualify for and receive a jobs act incentive; and

(15) Any other terms the parties deem necessary or desirable.

(c) The Governor may decrease the amounts and durations of the jobs act incentives to ensure that the anticipated revenues for the state will exceed the amount of tax incentives sought.



Section 40-18-375 - Jobs credit against utility taxes; realization of benefits; regulations.

(a) If provided for in the project agreement and in accordance with the terms therein, the incentivized company is allowed a jobs credit against utility taxes, in an annual amount equal to 3 percent of the wages paid to eligible employees during the prior year. The incentive period shall be 10 years.

(b) The project agreement shall provide that one of the following methods shall be used to realize the benefits of the jobs credit:

(1)a. The jobs credit may be paid to the incentivized company as a refund out of utility taxes during the incentive period, regardless of the amount of utility taxes actually paid by the incentivized company.

b. For each year of the incentive period for the jobs credit, the incentivized company shall submit to the Department of Commerce a certification as to the wages paid to eligible employees during the prior year. Following such examination as it deems necessary, the Department of Commerce may certify the information and deliver the same to the Department of Revenue. Thereafter, the Department of Revenue shall calculate the correct refund and issue it directly to the incentivized company.

(2)a. The jobs credit may be claimed as a credit against utility taxes actually paid. In any one year, if the credit exceeds the amount of taxes that are allowed to be offset by the project agreement and that are owed by the incentivized company, the incentivized company may carry the credit forward, to the extent allowed in the project agreement. No carryforward shall be allowed for more than five years. Rules similar to those used for Section 40-18-15.2 shall be applied.

b. Prior to claiming the jobs credit as provided in this subdivision, the incentivized company shall submit to the Department of Commerce a certification as to the wages paid to eligible employees during the prior year. Following such examination as it deems necessary, the Department of Commerce may certify the information and deliver same to the Department of Revenue. Thereafter, the Department of Revenue shall allow the jobs credit.

(c) The realization methods in subsection (b) shall not create debts of the state within the meaning of Section 213 of the Official Recompilation of Constitution of Alabama of 1901, as amended.

(d) The Department of Finance shall promulgate regulations to ensure that the credit in no case would reduce the distribution for the Alabama Special Mental Health Trust Fund.



Section 40-18-376 - Investment credit; realization methods; regulations.

(a) If provided for in the project agreement, the incentivized company is allowed an investment credit in an annual amount equal to 1.5 percent of the capital investment incurred as of the beginning of the incentive period, to be used as follows:

(1) To offset the income taxes found in this chapter, or as an estimated tax payment of income taxes;

(2) To offset the financial institution excise tax found in Chapter 16;

(3) To offset the insurance premium tax levied by Section 27-4A-3(a), or as an estimated payment of insurance premium tax;

(4) To offset utility taxes; or

(5) To offset some combination of the foregoing, so long as the same credit is used only once.

The incentive period shall begin no earlier than the placed-in-service date. The incentive period shall be 10 years. Should only some portion of a tax year be included in the incentive period, the amount of the investment credit shall be prorated on a daily basis.

(b) A project agreement may specify any one of more of the following methods by which the investment credit shall be realized by the incentivized company, so long as a credit is not utilized more than once:

(1)a. The investment credit may be claimed as a credit against the taxes in subsection (a) that are actually paid. In any one year, if the credit exceeds the amount of taxes that are allowed to be offset by the project agreement and that are owed by the incentivized company, the incentivized company may carry the credit forward, to the extent allowed in the project agreement. No carryforward shall be allowed for more than five years. Rules similar to those used for Section 40-18-15.2 shall be applied.

b. Prior to claiming the investment credit as provided in this subdivision, the incentivized company shall submit to the Department of Commerce a certification as to its capital investment as of the dates specified in the project agreement. Following such examination as it deems necessary, the Department of Commerce may certify the information and deliver the same to the Department of Revenue. Thereafter, the Department of Revenue shall allow the investment credit.

(2) The project agreement may authorize an incentivized company that is taxed as a flow-through entity to allocate the credit among some or all of the owners in any manner specified, regardless of whether the allocation follows rules similar to 26 U.S.C. § 704(b) and the regulations thereunder. The owners may then use their allocated share of the investment credit to offset any of the taxes listed in subsection (a), as provided in subdivision (1). This subdivision (2) shall be liberally construed to apply to multiple levels of companies, to allow the investment credits to be used by those persons bearing the tax burdens of the qualifying project, and such companies shall include but shall in no way be limited to flow-through entities, employee stock ownership plans, mutual funds, real estate investment trusts, and it shall also apply to offset the income tax liability of employee/owners of a flow-through entity owned by an employee stock ownership plan trust.

(3) All or part of the first three years of the investment credit may be transferred by the incentivized company and applied by another person or company as follows:

a. A transfer of the credit shall be made by written, notarized contract.

b. No such transfer shall occur before the contract is approved by the Secretary of Commerce. In determining whether to approve any transfer, the Secretary shall make all of the following findings:

(i) That any year’s investment credit will not be purchased by more than three transferees, unless such limitation is found by the Secretary of Commerce unnecessarily to limit the class of potential transferees;

(ii) That the proposed transfer will enhance the economic benefits of the qualifying project;

(iii) That the transfer is at a value of at least 85 percent of the present value of the credits; and

(iv) That the incentivized company and the transferee are both subject to the tax listed in subsection (a)(1), are both subject to the tax listed in subsection (a)(2), or are both subject to the tax listed in subsection (a)(3).

Upon making affirmative findings on the criteria set forth above, the Secretary of Commerce shall recommend to the Governor that the transfer should be approved. Information about the proposed transfer shall be forwarded to the Governor, and the Governor may include provisions about the transfer in the project agreement, or in an amendment thereto executed by the Governor and the incentivized company.

c. If a transfer is approved, the incentivized company shall submit to the Department of Commerce the following:

(i) Certifications as to its capital investment as of the dates specified in the project agreement. Following such examination as it deems necessary, the Department of Commerce may certify the information and deliver the same to the Department of Revenue.

(ii) Certified information about the transfers, including identifying information about the transferees and the amount of credit each transferee should claim. Following such examination as it deems necessary, the Department of Commerce may certify the information and deliver the same to the Department of Revenue.

d. Upon receipt of the certifications from the Department of Commerce as required by subsection (b)(3)c., the Department of Revenue shall thereafter allow the appropriate amount of the investment credit to offset the tax liability of the transferee for any of the taxes listed in subsection (a). A transferee may not make a subsequent transfer of the credit.

e. If a credit is transferred, an incentivized company that is later determined by the Secretary of Commerce to have defaulted under the project agreement shall be liable for the underpayment of tax attributable to the credit and for penalties and interest thereon. Unless the purchase of the credits is determined to have been made in a fraudulent manner, or is a transfer in anticipation of bankruptcy, insolvency or closure, a transferee shall not be liable for the unpaid tax attributable to the credit, or for penalties or interest thereon.

(c) The realization methods in subsection (b) shall not create debts of the state within the meaning of Section 213 of the Official Recompilation of the Constitution of Alabama of 1901, as amended.

(d)(1) To the extent the investment credit is used to offset a financial institution excise tax liability, in making the report required by Section 40-16-6(d), the financial institution receiving the investment credit shall not take into account the qualifying project, and the Department of Finance shall promulgate regulations to ensure that the credit in no case would reduce the distribution for municipalities and counties.

(2) To the extent the investment credit is used to offset an insurance premium tax liability, the Department of Finance shall promulgate regulations to ensure that the credit would reduce the distribution for the Education Trust Fund, but in no case would the investment credit reduce the distributions for the State General Fund or the Alabama Special Mental Health Trust Fund.

(3) To the extent the investment credit is used to offset liability for the tax imposed by Section 40-21-82, the Department of Finance shall promulgate regulations to ensure that the credit in no case would reduce the distribution for the Alabama Special Mental Health Trust Fund.



Section 40-18-376.1 - Projects in targeted counties.

(a) The provisions in this section shall apply to any targeted county, a term defined in this article to mean any Alabama county that has a population of 25,000 or less, as determined by the Commissioner of Labor as of each January 1 using the most current data available from the United States Departments of Labor or Commerce, the United States Bureau of the Census, or any other federal or state agency or department.

(b) In making the findings required by Section 40-18-373(a), a company that proposes a qualifying project in a targeted county shall be an approved company for purposes of this section only if the Secretary of Commerce makes the additional finding that the qualifying project will increase the economic diversity of, or otherwise benefit, the targeted county.

(c) For purposes of determining in Section 40-18-372(2)b. whether a qualifying project may receive the jobs act incentives, a project to be located in a targeted county shall employ at least 25 new employees, absent a finding of extraordinary circumstances by the Secretary of Commerce.

(d) If the qualifying project is located in a county which is deemed to be a targeted county on the date the project agreement is executed, the following shall be applicable:

(1) The jobs credit provided in Section 40-18-375(a) shall be 4.0 percent of the wages paid to eligible employees during the prior year; and

(2) The investment credit provided in Section 40-18-376(a) shall have an incentive period of 15 years, but only if the qualifying project is expected to sell the majority of its output or services to a business located in Alabama that is described in Section 40-18-372(a), so that the transit distance for the output or services shall be less than 50 miles.

(e) Each year, the incentives in subsection (d) may be extended to no more than two qualifying projects not in targeted counties. Such incentives shall be granted in project agreements executed by the Governor on the recommendation of the Secretary of Commerce.



Section 40-18-376.2 - Additional jobs credit for employment of veterans.

(a) The provisions in this section shall apply to the following:

(1) Any incentivized company that employed, in the prior year, at least 12 percent of its eligible employees as veterans who received an honorable or general discharge. The calculation of the percentage of eligible employees who are veterans shall be made using the method provided in a project agreement.

(2) Any incentivized company that employed eligible employees by or through a qualifying project located within a former active duty military installation closed by the Base Realignment and Closure process.

(b)(1) Any incentivized company described by subdivision (1) of subsection (a) shall receive an additional 0.5 percent jobs credit provided in Section 40-18-375(a) on the wages paid during the prior year to eligible employees who are veterans.

(2) Any incentivized company described by subdivision (2) of subsection (a) shall receive an additional 0.5 percent jobs credit provided in Section 40-18-375(a) on the wages paid during the prior year to its eligible employees.

(c) No incentivized company claiming the credit provided by subdivision (1) of subsection (b) shall also claim the credit provided by Article 13 of this chapter for any portion of the project.

(d) The Department of Labor shall periodically verify the actual number of veterans employed by the incentivized company described in subdivision (1) of subsection (a) and the wages of the veterans during the relevant year. If the Department of Labor is not able to provide the verification utilizing all available resources, it may request any additional information from the incentivized company as may be necessary.



Section 40-18-377 - Project agreements forwarded to Department of Revenue; incentives not deemed securities.

(a) After its execution, the Department of Commerce shall forward to the Department of Revenue a copy of any project agreement that allows an incentivized company to claim a jobs act incentive.

(b) Jobs act incentives shall not be considered securities under Section 8-6-2(10).



Section 40-18-378 - Verification of employment numbers; audits; return of unearned credit amounts; liability of incentivized companies.

(a) The Department of Labor shall periodically verify the actual number of eligible employees employed at the qualifying project and the wages of the eligible employees during the relevant year. If the Department of Labor is not able to provide the verification utilizing all available resources, it may request any additional information from the incentivized company as may be necessary. The Department of Revenue may periodically audit any incentivized company to monitor compliance by the incentivized company with this article. Nothing in this article shall be construed to limit the powers otherwise existing for the Department of Revenue to audit and assess an incentivized company. The Department of Insurance shall have similar audit rights over any incentivized company that is subject to the insurance premium tax.

(b) The project agreement shall include provisions for the incentivized company to return any unearned credit amounts.

(c)(1) An incentivized company shall be liable for any unearned portion of the jobs credit or investment credit it claims or transfers pursuant to this article. The jobs credit will be considered unearned when the incentivized company fails to pay the full amount of wages or create the full number of jobs upon which the credit was based and claimed. The investment credit will be considered unearned when the incentivized company fails to make the full capital investment upon which the credit was based and claimed or upon which the credit was valued and then transferred. The incentivized company shall be liable for only that portion of the jobs credit or investment credit that was unearned. Any credit claimed by an owner of an incentivized company is deemed to have been claimed by the incentivized company for purposes of this subsection.

(2) The Secretary of Commerce may report to the Department of Revenue any failure of an incentivized company to meet the jobs, wage, or investment requirements specified in the project agreement. The report will be made by March 31 of the year following the calendar year in which the failure occurs and shall contain sufficient information for the Department of Revenue to calculate the unearned portion of the jobs credit or investment credit. The underpayment of the applicable tax will be deemed to have occurred upon the filing of the report. The report shall be treated as the filing of a return by the incentivized company for purposes of any applicable period of limitation.

(3) The Department of Revenue may assess an incentivized company for any unearned portion of the investment credit or jobs credit, with allowed interest and penalties, pursuant to the terms of Chapter 2A or 29. The liability shall be considered an underpayment of the tax against which the respective credit was applied or refunded.

(4) If more than one company is considered the incentivized company under the terms of the project agreement, each such company will be jointly and severally liable for any liability associated with the unearned credit.



Section 40-18-379 - Joint Legislative Advisory Committee on Economic Incentives.

(a) There is hereby created a permanent Joint Legislative Advisory Committee on Economic Incentives, hereinafter referred to as the committee.

(b) The committee shall be comprised of all of the following persons:

(1) The chairs of the House Ways and Means General Fund and Education Fund committees.

(2) The chairs of the Senate Finance and Taxation General Fund and Education Fund committees.

(3) The Speaker of the House, or his or her designee, and two members of the House of Representatives to be appointed by the Speaker of the House.

(4) The President Pro Tempore of the Senate, or his or her designee, the chair of the Senate Committee on Fiscal Responsibility and Economic Development or its successor committee, if any.

(5) One member of the Senate to be appointed by the President Pro Tempore of the Senate.

(c) The committee shall hold an organizational meeting by August 1, 2015, and shall therein elect a chair and vice chair from among its members. Thereafter, the committee shall meet at the call of the chair or any majority of members thereof; provided that the committee shall meet at least two times annually. Other than the organizational meeting, such meetings shall be held with the Secretary of Commerce in attendance, or his or her designee. The committee may meet, act, and conduct its business during the sessions of the Legislature or any recess thereof, and in the interim period between sessions.

(d) The committee shall adopt its own rules of procedure for the transaction of committee business, and a majority of the members present shall constitute a quorum for the purpose of transacting or performing authorized duties.

(e) The committee shall monitor and evaluate the management process and standards used by the Department of Commerce in the development of project agreements and in the awarding of economic development incentives as authorized by the laws of this state. The committee may provide recommendations to the Secretary of Commerce regarding the same and shall act in an advisory role only. Such recommendations may include certain identified minimum standards to be set forth in project agreements and otherwise in the awarding of economic development incentives, as well as recommendations regarding the recruitment of certain industries to the various geographic regions of the state. The committee may also request from the Department of Commerce specific, non-confidential information on successfully negotiated and executed project agreements as well as non-confidential information on unsuccessful project agreement negotiations.

(f) The Department of Commerce shall provide to the committee, upon request, an aggregated list of the amounts and types of economic development incentives awarded, as well as an analysis of the cost and benefits of the incentives awarded. The Department of Revenue shall assist the Department of Commerce in the calculations required in this section.

(g) The committee shall make an annual report of its findings and recommendations to the Legislature during each regular session, and in its discretion may submit additional reports from time to time, or at any time.

(h) In no event shall the Department of Commerce be required to disclose matters which would cause it to violate any nondisclosure agreement executed for a project. In no event shall the Department of Commerce be required to disclose matters which would cause the state of Alabama to be at a competitive disadvantage in ongoing or future project negotiations. The Department of Commerce shall not be required under this article to disclose confidential information to the committee that involves ongoing project negotiations.

(i) Meetings of the committee are exempt from Chapter 25A of Title 36, provided that the minutes of each meeting shall be made available for public inspection. In order to balance the privacy needs of economic development negotiations with openness to the public, the committee may use code names in its deliberations about various applicants and in the minutes of its proceedings.

(j) The membership of the committee shall be inclusive and shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 40-18-380 - Implementation of article.

(a) The Departments of Commerce, Labor, Insurance, Revenue, and Finance shall implement this article, exercise all powers as authorized in this article, and promulgate regulations to implement and administer the provisions of this article.

b) All filings made by a private party with any department of the state government shall be made using forms promulgated by such department. Any such filing shall be treated as a tax return, subject to penalties imposed by the Department of Revenue.



Section 40-18-381 - Construction of article.

(a) Nothing in this article shall be construed to constitute a guarantee or assumption by the state of any debt of any company nor to authorize the credit of the state to be given, pledged, or loaned to any company.

(b) The provisions of this article shall not be construed in a manner adverse to the validity of any jobs act incentives.

(c) Nothing in this article shall be construed to make available to any company any right to the jobs act incentives absent strict compliance with this article.



Section 40-18-382 - Continuation or reinstatement of incentives.

The incentives authorized by this article shall not be available for qualifying projects for which project agreements have not been executed on or prior to December 31, 2020, unless the Legislature, by joint resolution or other applicable action of both houses, votes to continue or reinstate the incentives for new projects after that date. No action or inaction on the part of the Legislature shall reduce or suspend any incentive awarded pursuant to this article in any past or future calendar year with respect to qualifying projects for which project agreements have been executed on or prior to December 31, 2020, it being the sole intention of this section that failure of the Legislature to adopt a joint resolution or other applicable action of both houses continuing the incentives authorized by this article for periods after December 31, 2020, shall affect only the availability of the incentives to qualifying projects for which project agreements have not been executed on or prior to December 31, 2020, and shall not affect qualifying projects for which project agreements have been executed on or prior to December 31, 2020.



Section 40-18-383 - Maximum balance of outstanding incentives; availability of incentives to existing projects.

(a) At no time shall the annualized balance of outstanding jobs act incentives exceed $300 million, unless the Legislature, by joint resolution or other applicable action of both houses, votes to allow additional jobs act incentives.

(b) Jobs act incentives shall not be available to any project for which substantial construction activities have begun by July 2, 2015.

(c) Jobs act incentives under this article shall not be available for any qualifying project unless at least 80 percent of the eligible employees created by the qualifying project are employed full time.






Article 17 - Alabama Small Business and Agribusiness Jobs Act.

Section 40-18-390 - Short title.

This article shall be known and may be cited as the Alabama Small Business and Agribusiness Jobs Act.



Section 40-18-391 - Definitions.

For the purpose of this article, the following words and phrases shall have the following meanings:

(1) ALABAMA SMALL BUSINESS EMPLOYER. A business organization duly formed, organized, or qualified to do business in the state, with its headquarters or principal place of business in the state, and having 75 or fewer employees during the tax year in which the tax credit is claimed pursuant to this article, other than new employees for which a credit is allowed by this article.

(2) DEPARTMENT. The Alabama Department of Revenue.

(3) NET EMPLOYEE GROWTH. An Alabama small business employer's net increase in the total number of full-time employees residing in Alabama based on the following:

a. The total number of full-time Alabama employees on the last date of each tax year in which the employer is claiming a credit pursuant to this article; minus,

b. The total number of full-time Alabama employees on July 24, 2016.

(4) QUALIFIED NEW EMPLOYEE. A new employee of an Alabama small business employer that, for a qualifying time period of 12 consecutive months, satisfies all of the following criteria:

a. Was employed on a full-time basis.

b. Was an Alabama resident.

c. Received wages from the Alabama small business employer that met or exceeded a total of forty thousand dollars ($40,000).

d. Was not a full-time employee of the Alabama small business employer during any time 12 months prior to the start of such qualifying time period.

(5) WAGES. Total wages paid to an employee, including gross wages, salaries, overtime, and bonuses.



Section 40-18-392 - (Tax credit expires January 1, 2019, per subsection (g)). Qualifications for and applicability of tax credit.

(a) An Alabama small business tax credit is hereby allowed for any Alabama small business employer that creates a new job and hires a new full-time employee to fill that job. The credit shall be a one-time credit equal to one thousand five hundred dollars ($1,500) for each qualified new employee, and shall only be applicable to a tax year in which the new employee has completed 12 months of consecutive full-time employment with the employer.

(b) To qualify for the credit, the employer must have a net employee growth as of the last date of each tax year during which the employer claims a credit pursuant to this article. The net employee growth must equal or exceed the number of qualified new employees for which a credit is sought in the current or applicable tax year, plus the total number of qualified new employees for whom credits were claimed pursuant to this article in a prior tax year.

(c)(1) The credit shall be allowed against the tax imposed by Chapter 16 or Chapter 18, of this title. A financial institution shall be allowed to claim the credit against the liability determined in Chapter 16 of this title. The credit shall be available, on a pro rata basis, to the owners or members of qualified Alabama small business employers that are entities taxed under subchapters S or K of the Internal Revenue Code.

(2) An Alabama small business employer may receive a credit under this section or under the Full Employment Act of 2011, Article 11 of this chapter, but in no case shall the employer receive both a credit under this article and a credit provided under the Full Employment Act of 2011. Once a credit is claimed for an employee under this section or the Full Employment Act of 2011, the employer may not thereafter make a claim for a credit of that employee under the other article.

(d) This tax credit may not be allowed to decrease a taxpayer's tax liability to less than zero in any tax year, but any unused portion may be carried forward for a period of up to three years. The credit is not refundable or transferable.

(e) To the extent the credit is used to offset a financial institution excise tax liability, the Department of Finance shall promulgate rules to ensure that the credit in no case would reduce the distribution for municipalities and counties.

(f) The income tax credit provided in this section may be claimed only for employees who are hired following July 25, 2016, and shall only apply to tax years beginning on or after January 1, 2016.

(g) The tax credit provided in this section shall expire on January 1, 2019, unless otherwise extended by the Legislature.



Section 40-18-393 - Rulemaking authority.

The department may adopt rules consistent with this article as necessary to implement and administer this article. Rules may be adopted to include, but not limited to, a requirement that, upon request, taxpayers shall receive credits for up to, but no more than, the number of qualified new employees hired after July 25, 2016. In no case shall an employer claim a credit under this article for the same qualified employee more than once. Nor shall the number of qualified new employees, for which a credit is claimed, exceed the number of employees at the end of the tax year less the number of employees at the beginning of the tax year.



Section 40-18-394 - Promotion of tax credits for small businesses and independently owned business entities.

By December 31, 2016, the Department of Revenue shall create and implement a program to actively promote to small business owners, tax professionals, and other appropriate parties the tax credits allowed under the Alabama Small Business Jobs Act created by this article, the Full Employment Act of 2011, Article 11 of this chapter, the Heroes for Hire Tax Credit Act of 2012, Article 13 of this chapter, and other tax credits available to small businesses and independently owned business entities.






Article 18 - Tax Credit for Use of Port Facilities.

Section 40-18-400 - Definitions.

For the purposes of this article, the following words and phrases shall have the following meanings:

(1) BASE CARGO VOLUME. The greater of the following:

a. One hundred five percent of the cargo volume of a port facility user in the 12-month period immediately preceding the application.

b. Ten TEUs, for cargo measured by TEU, or 75 net tons, for cargo measured by net ton.

(2) CARGO VOLUME. The total amount of noncontainerized general cargo or containers, measured in TEUs, in net tons, or in kilograms, transported by way of a waterborne ship, air cargo aircraft, or railroad through a port facility; provided that such cargo shall be owned by the port facility user at the time the port facility is used.

(3) COMMISSION. The Renewal of Alabama Commission created by Section 40-18-402.

(4) COMPANY. Anyone or anything which has the powers to conduct the activities required to claim the port credit.

(5) INLAND PORTS. Physical sites located away from traditional land, air, and coastal borders with the vision to facilitate and process international and domestic trade through strategic investment in multi-modal transportation assets and by promoting value-added services as goods move through the supply chain.

(6) PORT FACILITY. Any publicly owned facility located within this state's ports of entry, including inland ports, through which cargo is transported by way of a waterborne ship, air cargo aircraft, or railroad, to or from destinations inside or outside this state and which handles cargo owned by third parties in addition to cargo owned by the port facility's owner.

(7) PORT CREDIT. The credit provided for in Section 40-18-403.

(8) PORT FACILITY USER. A company engaged in manufacturing, warehousing, or distribution which uses a port facility.

(9) TEU. A "20-foot equivalent unit" volumetric measure based on the size of a container 20 feet long by eight feet wide by eight feet, six inches high.



Section 40-18-401 - Applications; construction of article.

(a) The port credit provided for in Section 40-18-403 is created by this article and is allowed upon strict compliance with the provisions herein.

(b) Prior to the allowance of the port credit, an application shall be filed with the commission, on a form promulgated by the commission.

(1) The application shall be filed by the port facility user desiring to claim the credit.

(2) The commission shall establish deadlines for applications. Such applications shall solicit whatever information the commission deems important to its determination of whether granting a port credit will create new, high paying jobs in the state, bring substantial capital to the state, increase the usage of a port facility, promote the development of clusters of businesses in the state, or promote the economic development efforts of the state.

(3) Upon review of the applications, the commission may approve such applications as shall result in port credits being awarded so as not to exceed twelve million dollars ($12,000,000) for the life of the program, and shall not exceed five million dollars ($5,000,000) in a fiscal year.

(4) The commission shall charge application fees to offset the costs of administration of this article.

(c) Prior to claiming a port credit, the company shall submit to the Department of Commerce a certification containing information adequate to prove that the company is entitled to the credit. Following such examination as it deems necessary, the Department of Commerce may certify the information and deliver the same to the Department of Revenue. Thereafter, the Department of Revenue shall allow the tax credit.

(d)(1) Nothing in this article shall be construed to constitute a guarantee or assumption by the state of any debt of any company nor to authorize the credit of the state to be given, pledged, or loaned to any company.

(2) Nothing in this article shall be construed to make available to any company any right to the benefits conferred by this article absent strict compliance with this article.

(3) Nothing in this article shall be construed to change or lessen the requirements for claiming jobs act incentives under the Alabama Jobs Act, Section 40-18-370, et seq. Companies claiming the jobs act incentives must strictly comply with the Alabama Jobs Act.

(4) All filings made by a private party with the commission or any department of state government shall be made using forms adopted by the commission or department. Any such filing shall be treated as a tax return, subject to penalties imposed by the Department of Revenue.

(5) Nothing in this article shall be construed to limit the powers otherwise existing for the Department of Revenue to audit and assess any company claiming a port credit.



Section 40-18-402 - Renewal of Alabama Commission.

(a) There is hereby created the Renewal of Alabama Commission.

(b) The commission shall be comprised of all of the following persons:

(1) The Director of Finance, or his or her designee.

(2) The Secretary of Commerce, or his or her designee.

(3) The Chair of the House Ways and Means Education Committee, or its successor committee, if any, or his or her designee.

(4) The Chair of the Senate Finance and Taxation Education Committee, or its successor committee, if any, or his or her designee.

(5) Three persons appointed by the Governor, at least one of whom shall be a resident of an area of the state the source of whose primary power supply is the Tennessee Valley Authority or its lawfully authorized distributor.

(6) One person appointed by the Speaker of the House, who shall be an employee, board member, or trustee of an Alabama public community college or four-year institution of higher education.

(7) One person appointed by the President Pro Tempore of the Senate, who shall be an employee or a board member of an Alabama public school system providing K-12 education.

(c) All persons appointed to the commission shall have one or more of the following qualifications:

(1) Members must be knowledgeable in the management of money and finance.

(2) Members must have experience in international trade.

(3) Members must have experience as chief executive officers, chief financial officers, or other executive level management roles in businesses in this state which employ Alabama residents.

(d) (1) All appointing authorities shall coordinate their appointments so that diversity of gender, race, and geographical areas are reflective of the makeup of the state.

(2) No person appointed to the commission shall serve a term longer than four years. Persons may serve consecutive subsequent four-year terms.

(e) The Secretary of Commerce, or his or her designee, shall be the chair of the commission and shall preside over all meetings of the commission. The commission may elect such other officers as it may find necessary or desirable. The commission shall have a board secretary to keep minutes of its proceedings. No officer of the commission other than the chair need be a member of the commission.

(f) No member of the commission shall vote or participate in any matter in which the member or a family member of the member has any financial gain or interest.

(g) Members of the commission shall serve without compensation.

(h) The commission shall meet at the call of the chair or any majority of members thereof at least two times annually.

(i) The commission shall adopt its own rules of procedure for the transaction of its business, and a majority of the members present shall constitute a quorum for the purpose of transacting or performing authorized duties. Meetings of the commission are subject to Chapter 25A of Title 36. In order to balance the privacy needs of companies with openness to the public, the commission may use code names in its deliberations about various applicants and in the minutes of its proceedings.

(j) The Department of Commerce shall provide administrative and staffing support for the commission. The Department of Revenue shall disclose to the commission whatever information it may possess which would allow the commission to fulfill this article. The information shall only be disclosed and discussed in a closed session. The Department of Revenue may require members of the commission to execute confidentiality agreements before the disclosure of information.

(k) The commission shall make an annual report on the use of funds pursuant to this article. Such report shall be made to the Chair of the House Ways and Means Education Committee, the Chair of the Senate Finance and Taxation Education Committee, and the members of the Joint Legislative Advisory Committee on Economic Incentives established by Section 40-18-379, at the times and in the manner requested by the committee. Any publicly available version of the report may redact information which the Department of Commerce believes would place the state at a competitive disadvantage.

(l) The commission and the Department of Commerce and Department of Revenue are authorized to adopt rules as necessary to implement and administer this article and Article 19.

(m) Members of the commission shall be public officials for purposes of the ethics laws in Chapter 25 of Title 36.



Section 40-18-403 - Port credits.

(a) If approved by the commission, a port credit is allowed, in an amount equal to fifty dollars ($50) per TEU, three dollars ($3) per net ton, or four cents ($0.04) per kilogram for air freight, multiplied by the following:

(1) The port user's cargo volume in the 12-month period for which the commission has granted approval for the port user to claim the port credit, minus

(2) The port user's base cargo volume.

(b) The commission shall decrease the amount of the port credit to ensure that the anticipated revenues for the port facility and state will exceed the amount of the port credit sought. The port credit may be conditioned on whatever requirements the commission shall impose. The port credits shall only be available to the extent that a port facility user ships more than 105 percent of its cargo volume from the 12-month period immediately preceding the port facility user's application. Moreover, the port credit shall only be available to the extent a port facility user ships more than 10 TEUs, for cargo measured by TEU, more than 75 net tons, for cargo measured by net ton, or more than fifteen thousand (15,000) kilograms for air cargo measured by kilograms.

(c) The following methods may be used to realize the port credit:

(1) The port credit may offset the tax levied by this chapter, but not below zero. The port credit may also offset the estimated payments of the tax levied by this chapter, but not below zero. In no event shall the port credits be allowed to reduce any estimated payment of the tax levied by this chapter before October 1, 2016. In any one year, if the port credit exceeds the amount of tax liability, the port user may carry forward the unused port credit. No carryforward shall be allowed for more than five years. Rules similar to those used for Section 40-18-15.2 shall be applied.

(2) A company may assign and convey a port credit to another company if substantially all of the assets of the company are assigned and conveyed in the same transaction. Proof of such transfer shall be submitted to the Department of Revenue.

(d) To the extent that the port credit is utilized by the port user or by a transferee company, no deduction for the related expenses shall be allowed.

(e) For any company which enters into an economic development project agreement with the state, the project agreement may provide for an allocation to the company of any port credits which have not been allocated pursuant to this article. Allocations made pursuant to this subsection shall meet all of the following requirements:

(1) Allocations shall be made by the Governor and approved by the commission.

(2) Allocations for a project shall not exceed three million dollars ($3,000,000).

(3) Allocations shall be granted only to a new warehouse or distribution facility which commits to investing at least twenty million dollars ($20,000,000) at a single site and to creating 75 net new jobs in Alabama.

(4) Port credits may not be used until the Department of Commerce has received satisfactory proof that the capital investment and job creation requirements have been satisfied.

(5) Any port credit granted by this procedure shall not be granted for more than a 3-year period.

(6) Allocations shall not exceed one hundred dollars ($100) per TEU, three dollars ($3) per net ton, or four cents ($0.04) per kilogram for air freight.

(7) Anticipated revenues for the state shall exceed the port credit granted, and the project agreement shall provide for recapture of all or part of the port credit should the company default on its obligations in the project agreement.






Article 19 - Growing Alabama Credits.

Section 40-18-410 - (Per Section 40-18-416, this section is repealed following the close of fiscal year 2020) Definitions.

For the purposes of this article, the following words and phrases shall have the following meanings:

(1) GROWING ALABAMA CREDIT. The credit provided for in Section 40-18-413(a).

(2) INDUSTRY OR BUSINESS. An entity which would conduct at a site an activity that is primarily described in Section 40-18-372(1).

(3) LOCAL ECONOMIC DEVELOPMENT ORGANIZATION. Organizations which are determined by the Department of Commerce to meet both of the following criteria:

a. The organization is an Alabama entity not operating for a profit, including, but not limited to, a municipality or county, an industrial board or authority, a chamber of commerce, or some other foundation or Alabama nonprofit corporation charged with improving a community or region of the state.

b. The organization has a record of supporting or otherwise participating in economic development activities in some part of Alabama.

(4) RENEWAL OF ALABAMA COMMISSION. The Renewal of Alabama Commission created by Section 40-18-402.

(5) SITE. Real property owned by a local economic development organization and intended for use by an industry or business.



Section 40-18-411 - (Per Section 40-18-416, this section is repealed following the close of fiscal year 2020) Applications.

(a) A local economic development organization which owns a site may apply to the Department of Commerce for funding to solve an inadequacy involving the site. The application by the local economic development organization shall include one or both of the following:

(1) If there is a pending expression of interest about the site from an industry or business, a list of the site preparation or public infrastructure work needed to make the site acceptable to the industry or business.

(2) If the site has been offered to one or more industries or businesses but the offer did not result in the industry or business locating on the site, a list of the site preparation or public infrastructure work which, if it had been completed, would have made the site acceptable to the industries or businesses.

(b) For any site preparation or public infrastructure work listed in an application to the Department of Commerce, the application shall include quotes for the completion of such work, following compliance with the procedures set forth by the Department of Economic and Community Affairs, as if the organization were disbursing state funds received from such department.

(c) The application shall include an estimate of the number of jobs, wages, and capital investment which would have been undertaken by the industries or businesses referred to in subsection (a).

(d) The application shall include proof that the local economic development organization has in full force and effect a conflict of interest policy consistent with that found in the instructions to Form 1023 issued by the Internal Revenue Service.

(e) The application shall include a notarized affirmation by an officer of the local economic development organization that the submission of the application did not violate the conflict of interest policy referred to in subsection (d).



Section 40-18-412 - (Per Section 40-18-416, this section is repealed following the close of fiscal year 2020) Approval of applications; agreements.

(a) Following a review, if the Department of Commerce should approve the application, it shall forward the application to the Renewal of Alabama Commission.

(b) The Renewal of Alabama Commission shall consider the application and shall approve it if it deems it worthy of approval. Meetings of the commission are subject to Chapter 25A of Title 36. Notwithstanding the foregoing, the commission may meet by telephone or some other telecommunications device so long as members of the public are allowed the opportunity to listen to or otherwise observe the commission’s deliberations.

(c) The approval of an application by the commission shall specify the amount of money which the local economic development organization is allowed to receive so that it can complete the site preparation or public infrastructure work specified in the application.

(d) Following approval by the commission, the Department of Commerce shall enter into an agreement with the local economic development organization which shall do all of the following:

(1) Require the local economic development organization to use funding received as a result of this law only for the purposes approved by the commission as expressed in the agreement.

(2) Require the local economic development organization to make periodic reports, not more often than annually, to the Department of Commerce and the commission, as required by the commission, on the disposition of the funds, the marketing of the site, and the ultimate use of the site until such time as it makes a final report.

(3) Require the local economic development organization to provide a review of its financial accounts as directed by the Renewal of Alabama Commission.

(e) For any approved applications, the Department of Commerce shall notify the Department of Revenue of the information specified in subsection (c).



Section 40-18-413 - (Per Section 40-18-416, this section is repealed following the close of fiscal year 2020) Scope and use of Growing Alabama Credits.

(a) A taxpayer is allowed a Growing Alabama Credit to be applied against the tax levied by this chapter. In no event shall the Growing Alabama Credit cause a taxpayer’s income tax liability to be reduced by more than 50 percent. Unused credits may be carried forward for no more than five years.

(b) Growing Alabama Credits shall be granted to taxpayers using an online system administered by the Department of Revenue. The online system shall allow taxpayers to agree to make a cash contribution to a local economic development organization which was approved by the Renewal of Alabama Commission, as provided in Section 40-18-412. The online system shall ensure that credits are not granted for contributions to a local economic development organization in excess of the amounts approved by the Renewal of Alabama Commission, as provided in Section 40-18-412.

(c) In no event shall Growing Alabama Credits be allowed in excess of five million dollars ($5,000,000) for fiscal year 2016. In no event shall Growing Alabama Credits be allowed in excess of ten million dollars ($10,000,000) per year for fiscal years 2017, 2018, 2019, and 2020.

(d) The Renewal of Alabama Commission shall reserve at least 25 percent of the amounts specified in subsection (c) for projects in targeted counties described in Section 40-18-376.1.

(e) To the extent that a Growing Alabama Credit is used by a taxpayer, the taxpayer shall not be allowed any deduction which would have otherwise been allowed for the taxpayer's contribution. Credits may only be claimed by the donating individual or corporate entity and may not be assigned or transferred to any other taxpayer. A taxpayer may not claim a credit for a donation made by any other entity, including an entity taxed under subchapter S or subchapter K of which the taxpayer is an owner, shareholder, partner, or member.



Section 40-18-414 - (Per Section 40-18-416, this section is repealed following the close of fiscal year 2020) Site preparation or public infrastructure work; reports.

(a) Upon receipt of funding provided by the tax credit process in Section 40-18-413, the local economic development organization shall proceed with the site preparation or public infrastructure work that was specified in the application required by Section 40-18-411.

(b) The local economic development organization shall report to the Department of Commerce upon the completion of the site preparation or public infrastructure work, upon the transfer of the site to an industry or business, and at other times as may be required or requested by the Department of Commerce.

(c) The Department of Commerce shall make an annual report on the use of funds pursuant to this article to the Chair of the House Ways and Means Education Committee, the Chair of the Senate Finance and Taxation Education Committee, and the members of the Joint Legislative Advisory Committee on Economic Incentives established by Section 40-18-379, at the times, and in the manner, requested by the committee. Beginning with the report for fiscal year 2019, the report shall include a study of the economic impacts from the expenditures made in prior years.



Section 40-18-415 - (Per Section 40-18-416, this section is repealed following the close of fiscal year 2020) Forms; construction of article; rulemaking authority.

(a) All filings and applications made with any department of the state government shall be made using forms promulgated by such department. Any such filing shall be treated as a tax return, subject to penalties imposed by the Department of Revenue.

(b) Nothing in this article shall be construed to constitute a guarantee or assumption by the state of any debt of any company nor to authorize the credit of the state to be given, pledged, or loaned to any company.

(c) Nothing in this article shall be construed to make available to any taxpayer any right to the benefits conferred by this article absent strict compliance with this article.

(d) Nothing in this article shall be construed to limit the powers otherwise existing for the Department of Revenue to audit and assess a taxpayer claiming the Growing Alabama Credit.

(e) Nothing in this article shall be construed to change or lessen the requirements for claiming jobs act incentives under the Alabama Jobs Act in Article 16 of this chapter. Companies claiming the jobs act incentives must strictly comply with Article 16 of this chapter.

(f) The Department of Commerce and Department of Revenue are authorized to adopt rules as necessary to implement and administer this article.



Section 40-18-416 - (Per Section 40-18-416, this section is repealed following the close of fiscal year 2020) Repeal of article.

This article shall be repealed following the close of fiscal year 2020, but the repeal shall not cause a reduction or suspension of any credits awarded for fiscal year 2020 or for prior years during which the Growing Alabama Credit was in effect.






Article 20 - Apprenticeship Tax Credit Act of 2016.

Section 40-18-420 - (Credit expires after 2021 tax year unless extended.) Short title.

This article shall be known and may be cited as the Apprenticeship Tax Credit Act of 2016.



Section 40-18-421 - (Credit expires after 2021 tax year unless extended.) Definitions.

For the purposes of this article, the following terms shall have the following meanings:

(1) APPRENTICE. A worker at least 16 years of age, except where a higher minimum age standard is otherwise fixed by law, who is employed to learn an apprenticeable occupation as provided in 29 C.F.R. Part 29.4. The term includes a person who is compensated by a third party but whose apprenticeable work occurs under the supervision of an eligible employer.

(2) APPRENTICESHIP AGREEMENT. A written agreement, complying with 29 C.F.R. Part 29.2 between an apprentice and either the apprentice's program sponsor, or an apprenticeship committee acting as agent for the program sponsors, which contains the terms and conditions of the employment and training of the apprentice.

(3) DIVISION. The Workforce Development Division of the Department of Commerce.

(4) ELIGIBLE EMPLOYER. A taxpayer who employs an apprentice pursuant to an apprentice agreement registered with the Office of Apprenticeship of the Employment and Training Administration of the United States Department of Labor.



Section 40-18-422 - (Credit expires after 2021 tax year unless extended.) Tax credit for eligible employers of apprentices.

(a) An Alabama income tax credit is hereby established for eligible employers that employ an apprentice for at least seven full months of the prior taxable year. The credit shall equal up to one thousand dollars ($1,000) for each apprentice employed, not to exceed five apprentices employed. The Department of Revenue, in consultation with the Workforce Development Division of the Department of Commerce, shall establish a scale reflecting ranges of amounts of money an employer has invested in an eligible apprentice and a corresponding tax credit amount and shall award the tax credit in accordance with this scale following confirmation from the Workforce Development Division that the apprentice for whom the credit is claimed is in compliance with all federal and state requirements for the apprenticeship program. The credit shall not be available for an individual apprentice for more than four taxable years.

(b) The credit shall be allowed against the tax imposed by Chapter 16 or Chapter 18 of this title. This tax credit shall not be allowed to decrease a taxpayer's tax liability to less than zero. The credit is not refundable or transferable. The credit shall be available, on a pro rata basis, to the owners of qualified employers that are entities taxed under subchapters S or K of the Internal Revenue Code or limited liability companies or professional corporations authorized to do business in this state. An employer applying for a tax credit must apply each year to receive the credit for the preceding calendar year.

(c) The cumulative amount of tax credits issued pursuant to this article shall not exceed three million dollars ($3,000,000) annually. The Department of Revenue shall ensure that this cap is not exceeded, shall prescribe the various methods by which these credits are to be issued, and shall develop procedures to notify taxpayers at such points in time when the tax credit caps in this subsection have been reached for the applicable tax credit year.

(d) If an employer employs an apprentice for less than the full preceding calendar year, the employer may apply for the credit on a pro rata monthly basis beginning on the first day of the first full month of apprenticeship.

(e) The Department of Revenue shall prescribe a form to claim this credit that provides information to the department sufficient for the proper administration of the credit.

(f) The participation of an employee with an apprenticeship program under this article and registration with the Office of Apprenticeship of the Employment and Training Administration of the United States Department of Labor shall not constitute union affiliation, unless the employee expressly elects to affiliate with a union.



Section 40-18-423 - (Credit expires after 2021 tax year unless extended.) Rulemaking authority; annual report.

(a) The Workforce Development Division of the Department of Commerce, in coordination with the Board of Trustees of the Alabama Community College System or its designee, may adopt any rules necessary to establish standards for participation and eligibility and to implement and administer this article. The division shall consult with the Department of Revenue to coordinate implementation and administration of this article.

(b) The division shall provide an annual report to the Chair of the House Ways and Means Education Committee and the Chair of the Senate Finance and Taxation Education Committee to account for the effectiveness of the apprenticeship program under this article.



Section 40-18-424 - (Credit expires after 2021 tax year unless extended.) Duration.

The tax credit allowed under this article shall be effective January 1, 2017, for the 2017 taxable year and shall continue through the 2021 tax year, unless extended by act of the Legislature.






Article 21 - Alabama Taxpayer Protection and Assistance Act.

Section 40-18-440 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This article shall be known and may be cited as the "Alabama Taxpayer Protection and Assistance Act."



Section 40-18-441 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Alabama Taxpayer Protection and Assistance Act is enacted to protect consumers by establishing a mechanism to ensure that qualified individuals provide tax preparation services in Alabama.



Section 40-18-442 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

When used in this article, the following terms shall have the following meanings:

(1) DEPARTMENT. The Alabama Department of Revenue.

(2) INCOME TAX RETURN PREPARER.

(a) A person who prepares for compensation, or who employs one or more persons to prepare for compensation, any income tax return or claim for refund, required to be filed pursuant to this chapter. The preparation of a substantial portion of a return or claim for refund shall be treated as the preparation of that return or claim for refund.

(b) A person is not an income tax preparer if all he or she solely performs the following duties:

1. furnishes typing, reproducing, or other mechanical assistance;

2. prepares returns or claims for refunds for the employer by whom he or she is regularly and continuously employed, or for an affiliate of that employer, including a subchapter K entity for which he or she prepares a return;

3. prepares as a fiduciary, returns or claims for refunds for any person; or

4. prepares claims for refunds for a taxpayer in response to any notice of deficiency issued to that taxpayer or in response to any waiver of restriction after the commencement of an audit of that taxpayer or of another taxpayer if a determination in the audit of the other taxpayer directly or indirectly affects the tax liability of the taxpayer whose claims he or she is preparing.

(3) PERSON. An individual, firm, proprietorship, association, corporation, or another entity.

(4) PTIN. Preparer Tax Identification Number issued by the Internal Revenue Service and referenced in Internal Revenue Service Notice 2011-6.



Section 40-18-443 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

No person may provide tax preparation services for Alabama income tax returns, unless an IRS issued Preparer Tax Identification Number is provided by such preparer when submitting a return and signing as a paid preparer.



Section 40-18-444 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) For taxable years beginning on or after January 1, 2018, the department, by rule, shall require any income tax return preparer, as defined in this article, to include his or her PTIN on any tax return prepared by the income tax return preparer and filed under this chapter, or any claim for refund of tax imposed by this chapter.

(b) The department shall develop and by rule implement a program using the PTIN as an oversight mechanism to assess returns, to identify high error rates, patterns of suspected fraud, and unsubstantiated basis for tax positions by income tax return preparers.

(c) The department, by rule, shall establish formal and regular communication protocols with the Commissioner of the Internal Revenue Service to share and exchange PTIN information on income tax return preparers who are suspected of fraud, disciplined, or barred from filing tax returns with the department or the Internal Revenue Service. The department, by rule, may establish additional communication protocols with other states to exchange similar enforcement or discipline information.



Section 40-18-445 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The department may investigate the actions of any income tax return preparer filing Alabama income tax returns and may bar or suspend an income tax return preparer from filing returns with the department for good cause, subject to the appeal rights under Chapter 2A of this title.

(b) In addition to all other penalties provided by law, any person violating this act by failing to provide his or her PTIN shall pay a civil penalty to the department in the amount of $50 per offense, but not to exceed $25,000 per calendar year; however, no penalty shall be imposed if the failure is due to reasonable cause and not due to willful neglect, as determined by the department.



Section 40-18-446 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The department shall adopt rules to assist with the implementation and enforcement of this article.









Chapter 19 - MOTOR CARRIER MILEAGE TAX.

Section 40-19-1 - Definitions.

The following words, terms and phrases, when used in this chapter, shall have meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) VEHICLE TRANSPORTING PROPERTY. A straight truck with two axles, a trailer, a truck semitrailer with three axles, and a straight truck with three axles.

(2) MOTOR CARRIER. Any person, firm, partnership, association, joint stock company, corporation, lessee, trustee, or receiver appointed by any court controlling, operating, or managing any motor vehicle used for the transportation of persons or property for hire.

(3) DEPARTMENT. The Department of Revenue of the State of Alabama.

(4) COMMISSIONER. The Commissioner of Revenue of the State of Alabama.

(5) TAXPAYER. Any person, firm, partnership, association, joint stock company, corporation, lessee, trustee, or receiver appointed by any court liable for taxes under this chapter.

(6) PERSON. Any individual, firm, copartnership, association, corporation, receiver, trustee, or any other group or combination acting as a unit, and the plural as well as the singular number, unless the intention to give a more limited meaning is disclosed by the context.

(7) SEATING CAPACITY. The actual number of regular passenger-carrying seats in a motor vehicle.

(8) REGULAR PASSENGER-CARRYING SEATS. A seat ordinarily and customarily used by one passenger but does not include folding or collapsible emergency aisle seats.

(9) AXLE. A shaft on which a wheel or wheels run and, for the purposes of this article, two such shafts connected in tandem and commonly known as a tandem axle shall be considered one axle when not equipped with dual wheels on either end of either shaft of such tandem axle.

(10) TOUR BUS. Any motor vehicle used for hire for transportation of persons and their personal property on a charter which originates within or without the boundaries of the State of Alabama, the itinerary of which is not of an established, repetitively scheduled nature utilizing routes and time schedules approved by the Public Service Commission.



Section 40-19-2 - To whom tax paid; Motor Carrier Fund, exemptions.

(a) The mileage tax required under the provisions of this chapter to be paid by the contract carriers and common carriers, subject to the provisions of this chapter, to the state as compensation for use of the public highways of the state shall be paid to the Department of Revenue as required under this chapter. All said mileage taxes, fees, and penalties collected by the Department of Revenue shall be paid into the Treasury upon receipt thereof and shall be kept separate and apart by the Treasurer in said fund, to be known as the Motor Carrier Fund.

(b) All tour buses are exempt from the tax imposed by this chapter.

(c) All vehicles used as a "chartered party" vehicle and used in support of a "charter party" contract in compliance with International Registration Plan (IRP), requirements shall be exempt from the tax imposed by this chapter when used in support of a charter party contract.



Section 40-19-3 - Tax imposed; constitutes debt collectible by civil action.

Every motor carrier of persons for hire traversing the highways of the state, subject to the provisions of an act known as the Alabama Motor Carrier Act of 1939 [Chapter 3 of Title 37], shall pay to the State of Alabama into the fund of the state Department of Revenue as contribution to the maintenance, repair, and policing of public highways for each mile actually operated within the state on such public highways, whether such vehicle is loaded or empty, a mileage tax of one-fourth cent per mile on all passenger vehicles with a seating capacity of not less than nine nor more than 16 passengers; a mileage tax of one-half cent per mile on all passenger vehicles with a seating capacity of not less than 17 nor more than 21 passengers; a mileage tax of three-fourths cent per mile on all passenger vehicles with a seating capacity of not less than 22 nor more than 25 passengers; and a mileage tax of one cent per mile on all passenger vehicles with a seating capacity exceeding 25 passengers. "Seating capacity," for the purpose of this chapter, means the actual number of regular passenger-carrying seats in a motor vehicle; and "regular passenger-carrying seat," as used in this chapter means a seat ordinarily and customarily used by one passenger but does not include folding or collapsible emergency aisle seats; provided, that the number of such folding or collapsible aisle seats shall not be greater in number than 25 percent of the regular seats in such vehicle; and provided further, that, where any seats in the vehicle are not distinguished by separate cushions or backs, one seat shall be counted for each 18 inches of space on any such seat. The taxes imposed by this chapter shall be increased 50 percent if the annual license tax prescribed by the laws of this state on like vehicles is not paid. Such mileage tax shall be paid by such motor carrier in addition to all property, franchise, license or other taxes, fees and charges now or hereafter provided by law. The tax levied shall constitute a debt due the State of Alabama and may be collected by civil action in addition to the methods provided in this chapter.



Section 40-19-4 - Taxes payable in monthly installments; returns.

The taxes levied under the provisions of this chapter shall be due and payable in monthly installments on or before the fifteenth day of the month next succeeding the month in which the tax accrues. On or before the fifteenth day of each month, every motor carrier on whom the taxes levied by this chapter are imposed shall render to the Department of Revenue on a form prescribed by the department a true and correct statement showing: The mileage traveled on the highways of this state for the preceding month, or portion thereof and the number, kind, motor number and make of the motor vehicle so operated, together with such other information as the department may demand and require, and, at the time of making such monthly report, such person shall compute the taxes due and shall pay to the Department of Revenue the amount of taxes shown to be due. The Department of Revenue, for good cause, may extend the time for making any return required under the provisions of this chapter, but the time for filing any such return shall not be extended for a period greater than 60 days from the date such return is due to be made.



Section 40-19-5 - Records and reports.

(a) It shall be the duty of every motor carrier subject to the tax imposed by this chapter to keep and preserve suitable records of the mileage traveled by every vehicle subject hereto and such other books or accounts as may be necessary to determine the amount of tax for which such motor carrier is liable under the provisions of this chapter, showing the number, make, motor number or vehicle identification number in lieu of the motor and the serial numbers of the motor vehicle so operated, and all such books and records shall be open for examination at any time by the department or its duly authorized agent. The department is given full power and authority to prescribe records to be kept and reports to be made by such companies to facilitate collection of mileage tax imposed by this chapter.

(b) Any person subject to the provisions of this chapter who shall fail to make the reports or any of them as required in this chapter or who shall fail to keep the records as required in this chapter shall be guilty of a misdemeanor and, upon conviction, shall be punished as is provided in case of conviction for a misdemeanor for each offense. Each month of such failure shall constitute a separate offense.



Section 40-19-11 - Reciprocal agreements with other states.

The Department of Revenue is empowered to enter into reciprocal agreements or contracts with other states constituting a fair exchange of rights or privileges in regard to the use of the highways of this state by motor vehicles operated for hire under the provisions of this chapter. The said reciprocal agreement or contract can be annulled on notice issued to either party by the other party thereto within 30 days thereafter.



Section 40-19-12 - Suspension or revocation of certificate or permit upon delinquency.

When any motor carrier shall be delinquent in paying the mileage tax as provided in this chapter for a period of 60 days, the Department of Revenue shall notify the Alabama Public Service Commission of such default in writing, and the Alabama Public Service Commission may suspend or may revoke, after public hearing, any and all certificates of public convenience and necessity or permits that are in force and effect of said motor carrier which is in default of the payment of said mileage tax.



Section 40-19-13 - Department of Revenue to prescribe rules, etc.

The Department of Revenue is empowered and directed to collect all of the mileage taxes under this chapter. In order to ascertain the mileage traveled in this state by motor vehicles subject to the provisions of this chapter, the Department of Revenue shall prescribe the records to be kept and reports to be made by said contract carriers and common carriers subject to said section; and, on or before the fifteenth day of each month, each such carrier shall file with the Department of Revenue, in accordance with its requirements, a statement verified under oath by the carrier, or by a person having knowledge of the facts and duly designated therefor by the carrier, showing the mileage traveled in this state by each motor vehicle subject to the provisions of this chapter, operated by such carrier during the preceding calendar month, and shall, at the time of filing of such report, pay to the Department of Revenue the mileage tax reflected by it.



Section 40-19-14 - Penalty for violations.

Every motor carrier and every officer, agent, or employee of any such motor carrier and every other person who violates or causes or aids or abets any violation of any provision of this chapter or order, rule, or regulation of the Department of Revenue or of the Alabama Public Service Commission under the provisions of this chapter, or who knowingly makes any false or erroneous statement, report, or representation to the Alabama Public Service Commission or to the Department of Revenue, with respect to any matter placed under the jurisdiction of the Alabama Public Service Commission or the Department of Revenue by this chapter, or who shall knowingly make any false entry in the accounts or records required to be kept pursuant to the authority granted by this chapter, or who shall knowingly fail to keep, or who shall knowingly destroy or mutilate any such accounts or records shall be punished by a fine not to exceed $500 or by imprisonment in the county jail for not exceeding one year, or both such fine and imprisonment. Prosecutions may be had in the circuit court of any county of which the offense or any part thereof shall have occurred. All fines and forfeitures collected under the provisions of this chapter shall be paid into the Treasury of the State of Alabama and placed to the credit of the Alabama Department of Public Safety.



Section 40-19-15 - Employment of personnel for collection of tax.

The Department of Revenue is empowered to employ such agents or employees as are necessary for the collection of said mileage tax.



Section 40-19-16 - Bond or other security for collection of tax.

Every such motor carrier shall file with the Department of Revenue a bond in the sum not to exceed $1,000, made payable to the State of Alabama to insure the collection of such mileage tax. Such bond to be approved by the Commissioner of the Department of Revenue; provided, that the Commissioner of the Department of Revenue may accept bonds issued by the State of Alabama or other adequate security in lieu of such bond.



Section 40-19-17 - Motor Carrier Fund.

All such mileage tax, penalties, fees and amounts collected under this chapter shall be paid into the Treasury within 30 days after their receipt and shall be kept separate and apart from all other funds by the Treasurer in a fund to be known as the Motor Carrier Fund.

The Motor Carrier Fund shall be used as follows:

(1) Such amount of money as shall be appropriated for each fiscal year by the Legislature to the Department of Revenue with which to pay the salaries, the cost of operation and the management of the said department shall be deducted, as a first charge thereon, from the taxes collected under and pursuant to this chapter; provided, that the expenditure of said sum so appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41, and limited to the amount appropriated to defray the expenses of operating said department for each fiscal year.

(2) For the payment of all necessary expenses, as approved by the Governor, of the Public Service Commission incurred in the discharge of its duties under Chapter 3 of Title 37; provided, that the amount of expense, including salary, travel, equipment, and all items of cost necessary for the enforcement of the provisions of this chapter shall be limited to the amounts appropriated therefor by the Legislature in the general appropriation bill and shall be budgeted, allotted and expended pursuant to Article 4 of Chapter 4 of Title 41. The remainder of said Motor Carrier Fund shall be paid at the end of each fiscal year, or quarterly as determined by the Governor, into the State Highway Fund, to be used for the maintenance and construction of public highways in the state.






Chapter 20 - OIL AND GAS.

Article 1 - Privilege Tax on Production.

Section 40-20-1 - Definitions.

For the purpose of this article, the following terms shall have the respective meanings ascribed by this section:

(1) DEPARTMENT. The state Department of Revenue.

(2) ANNUAL. The calendar year or the taxpayer's fiscal year, when permission is obtained from the department to use a fiscal year as a tax period in lieu of a calendar year.

(3) VALUE. The sale price or market value at the mouth of the well. If the oil or gas is exchanged for something other than cash, if there is no sale at the time of severance or if the relation between the buyer and the seller is such that the consideration paid, if any, is not indicative of the true value or market price, then the department shall determine the value of the oil or gas subject to the tax hereinafter provided for, considering the sale price for cash of oil or gas of like quality.

(4) OIL. Crude petroleum oil and other hydrocarbons regardless of gravity which are produced at the well in liquid form by ordinary production methods and which are not the result of condensation of gas after it leaves the well.

(5) GAS. All natural gas, including casinghead gas, and all other hydrocarbons not defined as oil in subdivision (4) above.

(6) SEVERED. The extraction or withdrawing from the soil or water or from below the surface of the soil or water of any oil or gas, whether such extraction or withdrawal shall be by natural flow, mechanically enforced flow, pumping, or any other means employed to get the oil or gas from the soil or water or from below the surface of the soil or water.

(7) PERSON. Any natural person, firm, copartnership, joint venture, association, corporation, estate, trust, and any other group or combination acting as a unit, and the plural as well as the singular number.

(8) PRODUCER. Any person engaging or continuing in the business of oil or gas production, which, for the purpose of this article, includes the owning, controlling, managing, or leasing of any oil or gas property or oil or gas well, and producing in any manner any oil or gas by taking it from the soil or waters, or from beneath the soil or waters, of the State of Alabama, and further includes receiving money or other valuable consideration as royalty or rental for oil or gas produced or because of oil or gas produced, whether produced by him or by some other person on his behalf, either by lease, contract or otherwise, and whether the royalty consists of a portion of the oil or gas produced being run to his account or a payment in money or other valuable consideration.

(9) SUBMERGED LANDS. All lands within the territorial jurisdiction of the State of Alabama that are continuously or intermittently covered by marine or marine influenced waters and are below the mean high tide mark on all islands and land adjacent to the Mississippi Sound, Mobile Bay, Bon Secour Bay, Wolf Bay, Arnica Bay, Bay La Launch, and Perdido Bay; and excludes all areas upstream of the confluence of the Mississippi Sound, Mobile Bay, Wolf Bay and Perdido Bay with their natural tributaries.

(10) OFFSHORE DRILLING OR PRODUCTION FACILITIES. Barges, platforms or other drilling or production facilities located on submerged lands to drill or to produce oil or gas.

(11) OFFSHORE PRODUCTION. Gas or oil produced from offshore drilling or production facilities from wells located on submerged lands within the territorial jurisdiction of the State of Alabama.

(12) DISCOVERY WELL. Any well capable of producing oil and/or gas from a single pool in which a well has not been previously completed as a well capable of producing.

(13) DEVELOPMENT WELLS. All oil and/or gas producing wells other than discovery wells and replacement wells.

(14) ONSHORE WELL. Any oil or gas well that is drilled in an area other than submerged lands as defined herein.

(15) REPLACEMENT WELLS. A well drilled on a drilling and/or production unit to replace another well which is drilled in the same unit and completed in the same pool.

(16) COMMENCED. A well shall be deemed to have commenced when the well is spudded.

(17) COMPLETION. A well shall be deemed to be completed for purposes of this article when drilling and logging operations have ceased.

(18) POOL. As used herein, pool shall mean a single underground reservoir containing a common accumulation of oil or gas or both. Each zone of a general structure which is completely separated from any other zone in the structure is a single pool as that term is used herein.

(19) ENHANCED RECOVERY PROJECT. An oil or gas recovery project which is approved by the State Oil and Gas Board of Alabama employing one or more of the following methods:

a. Recycling, injecting or flooding a pool, or pools, or portion thereof, with air, gas, water, hydrocarbons, carbon dioxide (CO2), or any other substance, or any combination or combinations thereof; or

b. The use of polymers, steam flooding or fire flooding.

(20) SUPPLEMENTAL ENHANCED RECOVERY PROJECT. An enhanced recovery project in which injection of substances into a unitized area was initiated prior to January 1, 1985, and thereafter is improved by expanding or otherwise changing the unit operations associated with the project as approved by the State Oil and Gas Board of Alabama for the purpose of increasing the ultimate recovery of hydrocarbons.

(21) INCREMENTAL OIL OR GAS PRODUCTION. The amount of oil or gas which will be produced as a result of a qualified enhanced recovery project and which is in excess of the amount of oil or gas which could have been produced economically and efficiently from a pool or pools or portion thereof by production methods being utilized prior to said qualified enhanced recovery project being approved by the State Oil and Gas Board of Alabama.

(22) QUALIFIED ENHANCED RECOVERY PROJECT. A qualified enhanced recovery project shall mean an enhanced recovery project or supplemental enhanced recovery project that meets all of the following criteria:

a. That the area where the enhanced recovery project or supplemental enhanced recovery project is employed has been unitized in accordance with the provisions of Article 3, Chapter 17 of Title 9, as amended.

b. That injection of substances associated with the enhanced recovery project or supplemental enhanced recovery project has been or will be implemented as an integral part of the operations of the unitized area.

c. That the enhanced recovery project or supplemental enhanced recovery project be certified by the State Oil and Gas Board of Alabama as capable of incremental oil or gas production.

d. That the enhanced recovery project or supplemental enhanced recovery project be implemented on or after January 1, 1985.



Section 40-20-2 - Levy and amount of tax upon business of producing or severing oil or gas from soil, etc., generally.

(a)(1) There is hereby levied, to be collected hereafter, as herein provided, annual privilege taxes upon every person engaging or continuing to engage within the State of Alabama in the business of producing or severing oil or gas, as defined herein, from the soil or the waters, or from beneath the soil or the waters, of the state for sale, transport, storage, profit, or for use. The amount of such tax shall be measured at the rate of eight percent of the gross value of the oil or gas at the point of production except as provided in subsequent subdivisions of this subsection. Provided, however, that the tax on offshore production, produced from depths greater than 8,000 feet below mean sea level, shall not be computed as a percentage of gross value at the point of production, as provided in this article, but shall be computed as a percentage of gross proceeds, as provided in Article 1A of this chapter.

(2) Effective May 1, 1985, and thereafter, the incremental oil or gas production produced during a given year resulting from a qualified enhanced recovery project shall be taxed at the rate of four percent of gross value at the point of production of the incremental oil or gas production. The State Oil and Gas Board of Alabama shall approve the qualified enhanced recovery project and the determination of the projected annual oil or gas production that could have otherwise been produced without the benefit of the initiation of the qualified enhanced recovery project at a hearing held pursuant to Section 9-17-7, as amended, and shall notify the Alabama Department of Revenue thereof.

(3) All wells producing 25 barrels or less of oil per day or producing 200,000 cubic feet or less of gas per day shall be taxed at the rate of four percent of gross value of the oil or gas at the point of production.

(4) All oil and gas produced from onshore discovery wells, all oil and gas produced from onshore development wells on which drilling commenced within four years of the completion date of the discovery well and producing from a depth of 6,000 feet or greater, and all oil and gas produced from onshore development wells on which drilling commenced within two years of the completion date of the discovery well and producing from a depth less than 6,000 feet shall be taxed at a rate of six percent of the gross value of the oil and gas at the point of production for a period of five years from the date production begins from the discovery and development wells, provided, that all production to receive a six percent tax rate, which is produced from discovery wells, must be from discovery wells permitted by the State Oil and Gas Board of Alabama after July 1, 1984, and that all production to receive a six percent tax rate from development wells on which drilling commenced within the required time of completion of a discovery well, which was permitted after July 1, 1984, and the development well must also have been permitted after July 1, 1984; provided however, that the six percent tax rate applicable to a discovery well or development well shall be applicable to any replacement well drilled to replace the discovery well or the development well during the six percent five-year, tax rate period for only the remainder of the tax rate period.

(5) For any well for which the initial permit issued by the Oil and Gas Board is dated on or after July 1, 1988, except a replacement well for a well for which the initial permit issued by the Oil and Gas Board is dated before July 1, 1988, the rate provided in subdivision (1) of this subsection shall be reduced by 2 percent.

(6) For any well for which the initial permit issued by the Oil and Gas Board is dated on or after July 1, 1996, and before July 1, 2002, except a replacement well for a well for which the initial permit issued by the Oil and Gas Board is dated before July 1, 1996, the applicable rate shall be reduced by 50 percent for a period of five years commencing with commercial production after which subdivision (5) shall apply.

(b) The tax is hereby levied upon the basis of the entire production in this state, including what is known as the royalty interest, on which production the amount of such tax shall be a lien, regardless of the place of sale or to whom sold, or by whom used, or the fact that the delivery may be made to points outside the state; and the tax shall accrue at the time such oil or gas is severed from the soil or the waters, or from beneath the soil or the waters, and in its natural, unrefined or unmanufactured condition. Provided, however, that natural gas lawfully injected into oil or gas pools or reservoirs in the soil or beneath the soil or waters of the State of Alabama is exempt from this tax. Provided, further, that natural gas lawfully injected into the earth for the purpose of lifting oil or gas in the State of Alabama is exempt from this tax. However, if any gas so injected into the earth is sold for such purposes or injected into underground storage facilities as defined in Section 9-17-150 et seq., then the gas so sold or injected shall not be exempt from this tax. Natural gas lawfully vented or flared in connection with the production, treatment, or processing of oil or gas is exempt from this tax.

(c) A county, city, town, or municipality of the State of Alabama shall not establish, levy, impose, or collect, as a condition of doing business or otherwise, any tax, fee, license, or charge whatsoever, directly or indirectly, on or with respect to the production, treating, processing, ownership, sale, storage, purchase, marketing, or transportation on any oil or gas produced in the State of Alabama and on which severance taxes have been paid to the State of Alabama, or upon the business of producing, treating, processing, owning, selling, buying, storing, marketing, or transporting such oil or gas, or upon the ownership, operation, or maintenance of plants, facilities, machinery, pipelines, gathering lines, or any equipment whatsoever, which are, or may be, necessary or convenient to the production, treating, processing, ownership, storage, sale, purchase, marketing, or transportation of such oil or gas; provided, that nothing herein shall be construed to prohibit, limit or restrict a county, city, town, or municipality from imposing and collecting ad valorem taxes on any property, real or personal, not otherwise now exempted by law; further, the limitation herein imposed upon counties, cities, towns, and municipalities shall not apply to any county, city, town, or municipality which does not receive a share of the severance tax levied upon production other than offshore production as defined in Section 40-20-1 under the provisions of this article. The limitation herein imposed upon counties, cities, towns, and municipalities shall remain in full force and effect in regard to offshore production as defined in Section 40-20-1.

(d) Nothing contained herein shall be deemed to limit or to enlarge the authority of a county, city, town, or municipality to levy taxes or licenses on oil refining facilities located therein or on the suppliers of services or goods not including oil or gas to those persons engaging in the business of producing, treating, processing, owning, selling, buying, storing, marketing, or transporting such oil or gas. Provided, however, no such taxes or licenses shall be levied on offshore drilling or production facilities as defined in Section 40-20-1.

(e) In all cases of production of oil from unit operations as authorized and approved by the State Oil and Gas Board of Alabama, for purposes of computing the per well production, the aggregate production of oil from the entire unit shall be divided by the number of wells within the unit, including injection, disposal, and other wells utilized in unit operations, and the quotient thereof shall be deemed and declared to be the number of barrels of oil produced from each well in such unit regardless of the actual amount of oil per day produced from the well, if any.



Section 40-20-3 - Tax levied upon producers in proportion to ownership at time of severance; by whom tax paid; lien.

(a) The privilege tax hereby imposed is levied upon the producers of such oil or gas in the proportion of their ownership at the time of severance, but, except as otherwise herein provided, the tax shall be paid by the person in charge of the production operations, who is hereby authorized, empowered, and required to deduct from any amount due to producers of such production at the time of severance the proportionate amount of the tax herein levied before making payments to such producers. The tax shall become due and payable as provided by this article and such tax shall constitute a first lien upon any of the oil or gas so produced when in the possession of the original producer or any purchaser of such oil or gas in its unmanufactured state or condition. In the event the person in charge of production operations or the purchaser fails to pay the tax, then the department shall proceed against the producer or the purchaser to collect the tax in the manner hereinafter provided by this article.

(b) When any person in charge of production operations shall sell the oil or gas produced by him, the purchaser shall account for the tax.

(c) When any person in charge of production operations shall use or dispose of the oil or gas for fuel or any other purpose, he shall withhold the tax imposed by this article; and, if he is required to pay other interest holders, he is hereby authorized, empowered, and required to deduct from any amounts due them the amount of tax levied and due under the provisions of this article before making payment to them.

(d) Every person in charge of production operations by which oil or gas is severed from the soil or waters, or from beneath the soil or waters, of the State of Alabama who fails to deduct and withhold, as required herein, the amount of tax from sale or purchase price, when such oil or gas is sold or purchased under contract or agreement, or on the open market, or otherwise, shall be liable to the state for the full amount of taxes, interest and penalties due the state; and the department shall proceed to collect the tax from the person in charge of production operations, under the provisions of this article, as if he were the producer of the oil or gas.



Section 40-20-4 - Enforcement of article; collection of taxes; statements to be filed and records kept; inspection of records; hearings and compelling attendance of witnesses; rules and regulations.

(a) The department is hereby authorized and directed to administer and enforce the provisions of this article and to collect all of the taxes levied under the provisions hereof. Every person producing or in charge of production of oil and gas shall file a return with the department by the 15th day of the second calendar month following the month of production, on forms the department prescribes which must contain a printed declaration that the information being reported is made under the penalty of perjury, and which must be subscribed by the person who completes such forms, showing the location of each producing property operated or controlled by such producer during the reporting period; the number and kind of wells thereon; the kind of oil or gas produced; the gross quantity thereof produced; the actual cash value thereof at the time and place of production; including any and all premiums received from the sale thereof; the amount of tax due on the total gross production; the portion of gross production payable as royalty and such other information as the department may require.

(b) All persons engaged in the business of severing oil or gas are hereby required to keep full and complete records showing the nature, character, and volume of all such oil or gas severed, the value of such oil or gas at the point of production, the manner in which such oil or gas was disposed of, the prices or the consideration received for the sale thereof and the quantity or volume of such oil or gas stored anywhere within or without the State of Alabama; and such records shall at all reasonable times be open for inspection by representatives or agents of the department.

(c) The department or its duly authorized representative or agent shall have the power and authority to inspect all records required to be kept under the provisions of this article, to conduct hearings and to compel the attendance of witnesses for the purpose of determining the amount of taxes due under the terms and provisions of this article.

(d) The Department of Revenue is hereby authorized to promulgate reasonable rules and regulations relating to the administration and enforcement of this chapter, provided, however, that no rule or regulation adopted or promulgated by the department shall alter, limit, extend or be out of harmony with any of the provisions of this chapter.



Section 40-20-5 - When reports to be filed; payments to accompany reports.

All reports required under the provisions of this article shall be filed with the department on or before the fifteenth day of the second calendar month following the month of production and shall cover the second preceding calendar month. All producers are hereby required to pay to the department all taxes accruing under the provisions of this article for the period of time covered by the report herein required, and such payment shall accompany the required report.



Section 40-20-7 - Deduction of appropriation for expenses of department.

Such amount of money as shall be appropriated for each fiscal year by the Legislature to the Department of Revenue with which to pay the salaries, the cost of operation and the management of the said department shall be deducted, as a first charge thereon, from the taxes collected under and pursuant to this article; provided, that the expenditure of said sum so appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41, and limited to the amount appropriated to defray the expenses of operating said department for each fiscal year. The net remainder shall remain in the State Treasury for distribution as hereinafter provided.



Section 40-20-8 - Allocation and distribution of net taxes collected; property which consists of submerged lands and onshore lands; onshore lands defined; applicability of section; final determination establishing allocation base.

(a) Ninety percent of the net amount of all taxes herein levied and collected by the department on oil or gas produced from submerged lands as herein defined shall be deposited to the State General Fund. The remaining 10 percent of such net amount shall be allocated and distributed by the Comptroller to the county in which the oil or gas was produced for county purposes or to be expended at the discretion of the county governing body.

(b) Twenty-five percent of the net amount of all taxes herein levied and collected by the department, except as provided herein in subsection (a), shall be deposited by the department to the General Fund of the state.

(c) Sixty-six and two-thirds percent of the remaining 75 percent of all taxes herein levied and collected by the department, after the same has been certified into the State Treasury, shall be allocated and distributed by the Comptroller to the credit of the General Fund of the state and to the county in which the oil or gas was produced and to the municipalities therein in the proportion set out in the following schedule:

(1) Twenty-five percent of all taxes herein levied and collected on oil and gas produced from oil or gas wells located within any county, shall be allocated and distributed to each such county for county purposes or to be expended at the discretion of the county governing body. In all counties having a population of not less than 34,875 nor more than 36,000, according to the 1970 Federal Decennial Census, such funds shall be allocated and distributed by the counties to the boards of education of the public schools in such counties on a pro rata basis as established by the number of children in net enrollment in the public schools during the prior school attendance year. In all counties having a population of not less than 16,000 nor more than 16,250, according to the 1970 Federal Decennial Census, such funds shall be allocated and distributed by the counties as follows: Each year the first $150,000 shall be paid to the custodian of the county school funds, and after the payment of said $150,000 each year, the balance of the funds shall be divided and paid one-third to the custodian of the county school funds and two-thirds to the county general funds.

(2) Ten percent of all taxes herein levied and collected on oil and gas produced from oil or gas wells located within the corporate limits or the police jurisdiction of any municipality shall be allocated and distributed to each such municipality; except that all wells within the corporate limits of police jurisdiction of any municipality where taxes are levied and collected at a rate of four percent, 10 percent of all the four percent taxes shall be distributed to each such municipality.

(3) Fifty percent of the first $150,000 remaining, or any part thereof, collected per year under the provisions of this article, shall be allocated and distributed to the state, 42 1/2 percent to the county, and seven and one-half percent to municipalities therein on a population basis.

(4) Eighty-four percent of all remaining sums collected per year under the provisions of this article shall be allocated and distributed to the state, 14 percent to the county and two percent to municipalities therein on a population basis.

(d) Sixteen and two-thirds percent of the remaining 75 percent of all taxes herein levied and collected by the department shall be certified into the State Treasury to the credit of the State General Fund.

(e) Sixteen and two-thirds percent of the remaining 75 percent of all taxes herein levied and collected by the department on oil and gas produced from oil or gas wells located within any county shall be allocated and distributed to each such county for county purposes, to be expended at the discretion of the county governing body.

(f) For the purposes of this section, when part of the property within the drilling or production unit or within the unit area for any producing well(s) consists of submerged lands and part consists of lands other than submerged lands (herein called onshore lands), the following shall apply:

(1) Only that portion of production (oil or gas or both) from the well(s) allocated (under or pursuant to an order of the State Oil and Gas Board) to the submerged lands shall be deemed to have been produced from submerged lands, regardless of where the actual well(s) from which the production was obtained is (are) located;

(2) The portion of the production allocated (under or pursuant to an order of the State Oil and Gas Board) to the onshore lands shall be deemed to have been produced from a well located on the onshore lands to which such production is allocated, and the portion of the production allocated (under or pursuant to such an order) to any onshore lands located within the police jurisdiction or the corporate limits of any municipality shall be deemed to have been produced from a well located within the corporate limits or police jurisdiction;

(3) If, because of common ownership or otherwise, no specific portion of the production from the well(s) has been separately allocated (under or pursuant to an order of the State Oil and Gas Board) to any or all of the onshore lands located within the drilling or production unit or within a designated tract in the unit area, then, for the purposes of this section, a portion of the production shall be deemed to have been allocated (under or pursuant to such an order) to the onshore lands in question, such portion to be in the proportion that the acreage of the onshore land to which no specific portion of the production has been separately allocated bears to the total acreage included within the unit or designated tract (whichever is applicable); and

(4) Any production not allocated to or deemed to have been allocated to the onshore lands shall be deemed to have been allocated (under or pursuant to an order of the State Oil and Gas Board) to the submerged lands.

(g) Anything herein to the contrary notwithstanding, onshore lands shall mean all lands that are not submerged lands (as elsewhere herein defined); provided, however, if any submerged lands are located within the police jurisdiction or corporate limits of any municipality, those submerged lands shall, for the purposes of this section, be defined as, and deemed to be, onshore lands and not submerged lands.

(h) The provisions of this section shall apply only to the allocation and distribution of taxes and shall not apply to the levy and collection of taxes; and nothing contained in this section shall be construed to affect in any way the provisions of Section 40-20-2 or Section 40-20-21.

(i) A final determination establishing the allocation base shall be made within 90 days of April 23, 1990.



Section 40-20-9 - Reports to be made on blanks furnished by department; certificate and verification required.

All reports required to be filed under the provisions of this article shall be made on blanks, furnished by the department, which shall contain the following certificate: "I hereby certify under oath that I am duly authorized to make this tax return; that the information herein contained is true and correct and same is shown by the records of the identified producer; and that the amount of taxes accompanying this return is the true and correct amount of taxes due the State of Alabama by this producer." The same must be duly verified.



Section 40-20-11 - Enjoining violation of article.

If it is brought to the attention of the department that any producer is guilty of violating any of the provisions of this article, the department is hereby authorized and required, through lawfully authorized counsel, to proceed in the courts of the state to obtain a writ of injunction, which writ shall be granted by the court when applied for in the manner prescribed by law. The department, however, is hereby relieved of the requirement to furnish bond of any character.



Section 40-20-12 - Exemption from ad valorem taxes.

(a) All oil or gas produced, all leases in production, including mineral rights in producing properties, and all oil or gas under the ground on producing properties within the State of Alabama shall be exempt from all ad valorem taxes now levied or hereafter levied by the State of Alabama or by any county or municipality. No additional assessment shall be added to the surface value of such lands by the presence of oil or gas thereunder or its production therefrom.

(b) For the purpose of this article, the area of a lease or leases, including oil and gas rights considered to be in production, or the area of any other producing property considered to be in production, shall include an oil or gas drilling unit as established by the State Oil and Gas Board of Alabama and shall be exempt from ad valorem taxation because of production from any one well.



Section 40-20-13 - Collection and disbursement of additional taxes.

If the department is authorized by any other law to collect any further or additional taxes from producers, as herein defined, such taxes shall be collected in the same manner as the taxes herein provided, and the return of such taxes shall be included in the report for the taxes herein levied and provided. Such further or additional taxes shall be disbursed as authorized by such other law.



Section 40-20-14 - Credits against tax for manufacturers of direct reduced iron.

Repealed by Act 2015-70 effective April 21, 2015.






Article 1A - Privilege Tax on Certain Offshore Production.

Section 40-20-20 - Definitions.

In addition to the definitions contained in Section 40-20-1, which shall apply for purposes of this article, except to the extent there is a conflict with the definitions contained herein, the following definitions shall apply for the purposes of this article.

(1) Gross Proceeds. The gross proceeds for a month shall be the sum of the month’s market proceeds and non-market proceeds. No adjustments or deductions may be taken from the market proceeds or the non-market proceeds in computing gross proceeds.

(2) Market Proceeds. The market proceeds for a month shall be the sum of the amounts due under all market sales transactions during the month. The amount due under each market sales transaction shall be determined by multiplying the unit sales price by the volume of severed oil or gas sold in each transaction.

(3) Market Sales Transaction. An agreement or contract for the sale of offshore production produced from depths greater than 8,000 feet below mean sea level that has been entered into by or on behalf of a producer or its related party and an unrelated party, regardless of the place of sale, regardless of any interim sales to parties that are not unrelated, and regardless of any processing, treating, or transportation done prior to the point of sale.

(4) Non-Market Proceeds. The non-market proceeds for a month shall be the cash and other consideration that would have been due if all non-market taxable volumes for the month had been sold for the same unit sales price due under the market sales transactions occurring during that month, using weighted averages if two or more market sales transactions occurred during the month; provided, however, that if less than 10% by volume of the total taxable offshore production produced during a month is sold in market sales transactions, then the non-market proceeds shall be deemed to be the cash and other consideration, as reasonably determined by the department, that would have been generated if the non-market taxable volumes had been sold in a market sale transaction, considering the unit sales price for offshore production of like quality if such data is available; otherwise, considering published data from recognized market centers for trading oil and/or gas, in both cases adjusted for location and quality to the point at which the first market sale would likely have occurred. Taxpayers seeking to use the published selling prices in calculating their monthly non-market proceeds may request a determination from the department approving the market center data and the manner of making the calculations. The calculations must be consistent from month to month, except as approved by the department.

(5) Non-Market Taxable Volumes. The non-market taxable volumes for a month shall be the total volumes of offshore production not disposed of pursuant to a market sales transaction, excluding volumes taken in-kind by other producers in accordance with Section 40-20-22(g). The total volumes include all offshore production used or consumed in operations, but do not include natural gas lawfully vented or flared in connection with the production, treatment, or processing of oil or gas in the State of Alabama, or natural gas lawfully injected into the earth for the purpose of lifting oil or gas in the State of Alabama. Provided, however, that if any gas so injected into the earth is sold for such purposes or injected into underground storage facilities as defined in Section 9-17-150 et seq., then the gas so sold or injected shall be included in the total non-market taxable volumes for the month.

(6) Transportation Charges. The actual cash amount paid to an unrelated party by a producer or seller of severed gas for transporting pipeline quality gas to the point of a market sales transaction. Transportation charges may include amounts paid to a related party if the related party is a regulated entity operating an open access natural gas pipeline. The transportation charges are limited to the lesser of the actual fees paid or the maximum allowable firm transportation tariff amount approved by the Federal Energy Regulatory Commission, or other appropriate governmental authority.

(7) Unit Sales Price. The total cash or other consideration due for each unit of offshore production, sold under the terms of a market sales transaction, including any and all premiums, bonuses, or other amounts received. If allowable actual transportation charges were paid by the producer or seller for transporting pipeline quality gas to the point of sale, the unit sales price may be adjusted to remove the transportation charge. No other adjustments or deductions may be taken from the actual amounts due in determining the unit sales price.

(8) Unrelated Party. A person or entity with opposing economic interests to the producer or seller of severed oil or gas. No producer’s parent company, subsidiary company, sister company, or other company affiliated through common ownership of greater than 5% or control will be considered an unrelated party. In addition, no producer’s principal owners, management, members of their immediate families, or companies owned or controlled by any of them will be considered unrelated parties.



Section 40-20-21 - Computation of privilege tax.

The privilege tax levied by this chapter as it applies to offshore production from depths greater than 8,000 feet below mean sea level shall not be computed as a percentage of gross value at the point of production, as provided in Article 1, but shall be computed as a percentage of gross proceeds. The amount of the tax shall be computed at the rate of three and sixty-five one hundredths percent (3.65%) of the gross proceeds attributable to the offshore production.



Section 40-20-22 - Applicability; payment of and liability for taxes; reporting.

(a) The tax levied by this chapter and computed pursuant to Section 40-20-21 applies to all offshore production produced from depths greater than 8,000 feet below mean sea level, regardless of the method or place or timing of delivery or sale, or the manner or place of processing, or to whom sold, or by whom used, or the fact that the delivery, sale, or storage may be made at points outside the state, or the fact that processing or other preparation for sale, storage, or use occurs outside the state. It is the intent of this chapter that the tax is to be computed on the production of all offshore oil or gas in this state from depths greater than 8,000 feet below mean sea level, however the tax shall be computed only once on any given volume of such offshore production.

(b) Natural gas produced by offshore production in the State of Alabama that is lawfully injected into oil or gas pools or reservoirs in the soil or beneath the soil or waters of the State of Alabama for the purpose of lifting oil or gas in the State of Alabama is exempt from this tax. However, if any such gas so injected into the earth is sold for such purposes or injected into underground storage facilities as defined in Section 9-17-150 et seq., then the gas so sold or injected shall not be exempt from this tax. Natural gas lawfully vented or flared in connection with the production, treatment, or processing of oil or gas in the State of Alabama is exempt from this tax.

(c) The tax levied by this chapter and computed pursuant to Section 40-20-21 applies to the producers of offshore production in the proportion of their ownership at the time of severance, including what is known as the royalty interest. The tax shall be paid by the person in charge of the production operations, who is hereby authorized, empowered, and required to deduct from any amount due to producers of offshore production the proportionate amount of the tax levied by this chapter before making payments to the producers.

(d) When any person in charge of production operations shall use or dispose of the offshore production for fuel or any other purpose, he or she shall withhold the tax imposed by this chapter. If he or she is required to pay other interest holders, he or she is authorized, empowered, and required to deduct from any amounts due them the amount of tax levied and due under this chapter before making any payment to them.

(e) Every person in charge of production operations by which offshore production is severed from the soil or waters, or from beneath the soil or waters, of the State of Alabama who fails to deduct and withhold, as required by this section, the amount of tax from the sale or purchase price, when the offshore production is sold or purchased under contract or agreement, or on the open market, or otherwise, shall be liable to the state for the full amount of taxes, interest, and penalties due the state. The department shall proceed to collect the tax from the person in charge of production operations, under this chapter, as if he or she were the producer of the offshore production.

(f) The person in charge of the production operations shall report to the department the total monthly volumes and gross proceeds attributable to all offshore production produced during the month, including amounts attributable to royalty interests. If any gross proceeds are attributable to a producer who is exempt from tax, the operator shall be entitled to list the gross proceeds attributable to the exempt producer on his or her monthly tax return and subtract the exempt producer’s gross proceeds from the total gross proceeds in calculating the gross proceeds for which he or she is liable for the tax. A producer claiming an exemption from the tax shall apply to the department for the exemption in such manner as the department may reasonably require, and the department shall inform the producer and the person in charge of production operations of its determination.

(g) A person in charge of the production operations who delivers offshore production to a producer for marketing or otherwise disposing of its own oil or gas may report to the department the total monthly volumes delivered to each take-in-kind producer. The operator shall then be entitled to exclude the take-in-kind producer’s volumes from its calculation of the total non-market taxable volumes and from the calculation of the monthly gross proceeds for which he or she is liable for the tax. The operator shall report any other information about the take-in-kind producer as the department may reasonably require. The take-in-kind producer shall be responsible for reporting and remitting the tax levied by this chapter on the take-in-kind volumes.

(h) The tax computed under this article shall become due and payable in the same manner as the tax computed under Article 1 of this chapter and the tax shall constitute a first lien upon the offshore production so produced when in the possession of the producer or any purchaser of the oil or gas. In the event the person in charge of production operations fails to pay the tax, then the department may proceed against the producer or the purchaser to collect the tax.



Section 40-20-23 - Allocation and distribution of taxes.

(a) Ninety percent (90%) of the net amount of taxes collected by the department on oil or gas produced from submerged lands which are not deemed to be onshore lands for allocation and distribution purposes pursuant to subsections (d) or (e) shall be deposited to the State General Fund. The remaining ten percent (10%) of the taxes collected on oil or gas produced from submerged lands which are not deemed to be onshore lands for allocation and distribution purposes shall be allocated and distributed by the Comptroller to the county in which the oil or gas was produced for county purposes to be expended at the discretion of the county governing body.

(b) The net amount of taxes collected by the department pursuant to this article on oil or gas produced from submerged lands which are deemed to be onshore lands for allocation and distribution purposes pursuant to subsections (d) or (e) shall be allocated and distributed pursuant to Section 40-20-8, as if it was collected pursuant to Article 1 of this chapter on oil or gas produced from onshore lands.

(c) Of the taxes herein levied and collected by the department on oil or gas produced from submerged lands which are deemed to be onshore lands for allocation and distribution purposes pursuant to subsections (d) or (e), sixty-five percent (65%) of the net amount of the taxes collected shall be allocated and distributed as if the taxes were levied and collected at the rate of four percent (4%), for purposes of the allocations and distributions required under Section 40-20-8. The remaining thirty-five percent (35%) of the taxes collected on oil or gas produced from submerged lands which are deemed to be onshore lands for allocation and distribution purposes shall be allocated and distributed pursuant to Section 40-20-8, as if the taxes were levied and collected at a rate other than four percent (4%).

(d) For the purposes of this section, when part of the property within the drilling or production unit or within the unit area for any producing wells consists of submerged lands and part consists of lands other than submerged lands (herein called onshore lands), all of the following shall apply:

(1) Only that portion of production of oil or gas or both from the wells allocated under or pursuant to an order of the State Oil and Gas Board to the submerged lands shall be deemed to have been produced from submerged lands, regardless of where the actual wells from which the production was obtained are located.

(2) The portion of production allocated under or pursuant to an order of the State Oil and Gas Board to the onshore lands shall be deemed to have been produced from a well located on the onshore lands to which the production is allocated, and the portion of production allocated under or pursuant to an order of the State Oil and Gas Board to any onshore lands located within the police jurisdiction or the corporate limits of any municipality shall be deemed to have been produced from a well located within the corporate limits or police jurisdiction.

(3) If, because of common ownership or otherwise, no specific portion of the production from the wells has been separately allocated under or pursuant to an order of the State Oil and Gas Board to any or all of the onshore lands located within the drilling or production unit or within a designated tract in the unit area, then, for the purposes of this section, a portion of the production shall be deemed to have been allocated under or pursuant to an order of the State Oil and Gas Board to the onshore lands in question, such portion to be in the proportion that the acreage of the onshore land to which no specific portion of the production has been separately allocated bears to the total acreage included within the unit or designated tract, whichever is applicable.

(4) Any production not allocated to or deemed to have been allocated to the onshore lands shall be deemed to have been allocated under or pursuant to an order of the State Oil and Gas Board to the submerged lands.

(e) Anything in this section to the contrary notwithstanding, onshore lands shall mean all lands that are not submerged lands as defined in this chapter. Provided, however, if any submerged lands are located within the police jurisdiction or corporate limits of any municipality, those submerged lands shall, for the purposes of this section, be defined as, and deemed to be, onshore lands and not submerged lands.

(f) This section shall apply only to the allocation and distribution of taxes and shall not apply to the levy and collection of taxes. Nothing contained in this section shall be construed to affect in any way Section 40-20-2 or Section 40-20-21.






Article 2 - Mineral Documentary Tax.

Section 40-20-30 - Definitions.

For the purpose of this article, the following terms shall have the respective meanings ascribed by this section:

(1) OIL, GAS AND OTHER MINERALS. Oil, gas, petroleum, hydrocarbons, distillate, condensate, casing-head gas, other petroleum derivatives and all other similar minerals of commercial value which are usually produced by the drilling, boring or sinking of wells.

(2) MINERAL ACRE and ROYALTY ACRE. The number of acres obtained by multiplying the aggregate acreage described in the instrument involved by the fractional interest leased or conveyed thereby.

(3) PRIMARY TERM. In connection with any instrument affected by this article shall mean the period of time that the estate created by such instrument shall endure under the terms thereof in the absence of production of oil, gas or other minerals in paying quantities, the carrying on of drilling or reworking operations for the production of such oil, gas or other minerals, force majeure or laws, rules or regulations, federal or state, preventing such drilling operations.



Section 40-20-31 - Levied; applicability.

There is hereby levied and shall be paid and collected as herein set forth a documentary or transfer tax, to be known as the mineral documentary tax, upon the filing and recording of every lease and other writing hereafter executed whereby there is created a leasehold interest in and to any nonproducing oil, gas or other minerals in, on or under or that may be produced from any lands situated within the State of Alabama, or whereby any such interest is assigned or is extended beyond the primary term fixed by the original instrument, and upon every deed, instrument, transfer, evidence of sale or other writing whereby there is hereafter conveyed to a grantee or purchaser, or excepted or reserved to a grantor separately and apart from the surface, any interest in or right to receive royalty from any nonproducing oil, gas or other minerals in, on or under or that may be produced from any lands within the State of Alabama; provided, that the tax shall not apply to any mortgage or instrument creating a lien upon such interest, nor to the sale under foreclosure thereof.



Section 40-20-32 - Tax to be a lien; amount of tax.

Such tax shall be a lien upon the interest leased, assigned, conveyed, reserved, excepted or transferred, and the amount to be paid shall be determined as follows; provided, that the minimum tax shall be $1:

(1) Upon the filing and recording of each instrument creating, assigning or transferring a leasehold, or interest therein or any portion thereof, or conveying, transferring, excepting or reserving a mineral or royalty interest as above described, the primary term of which shall expire 10 years or less from the date of execution of the instrument, the tax shall be a sum equal to $.05 per mineral or royalty acre conveyed, leased, assigned, excepted, reserved or transferred therein.

(2) Such tax shall be $.10 per mineral or royalty acre if the primary term of such interest shall expire more than 10 years and not exceeding 20 years from the date of the execution of such instrument.

(3) Such tax shall be $.15 per mineral or royalty acre if the primary term of such interest may or shall extend more than 20 years from the date of the execution of such instrument.



Section 40-20-33 - When and by whom tax payable; effect of nonpayment.

Such tax shall be payable by the grantee or grantees named or the beneficiary or real party in interest under such lease, deed, conveyance, transfer, assignment or other writing; except, that as to any exception or reservation creating any such interest the same shall be payable by the grantor or grantors in such instrument. Said tax shall be due and payable upon the filing of such instrument for record. Any probate judge who accepts or records such an instrument upon which the tax is not paid to him in the amount required herein shall be liable to the county for the amount of tax shown to have been due upon the instrument. The amount shall likewise constitute a lien upon the interest so conveyed, reserved or accepted by such instrument, collectible as are other delinquent taxes due the county. If an insufficient amount is paid by such tax, the filing and recording of the instrument shall nevertheless be good and valid for all purposes as now provided by statute and shall be a valid exemption from ad valorem taxes.

The probate judge shall collect the said tax, shall duly record the instrument and make the hereinafter required notation of tax payment.



Section 40-20-34 - Tax payable to probate judge; entries on instrument and record.

Such tax shall be paid to the probate judge of the county in which the land affected by the sale, lease or reservation or other instrument of such oil, gas or other minerals is situated, and the said judge shall stamp or write the name of the county and the amount of tax paid on the face of the instrument when filed for recording and shall show upon the face or margin of the record thereof the amount of tax paid.



Section 40-20-35 - Tax to be in lieu of ad valorem taxes; exemption of nonproducing leasehold and other interests from ad valorem taxes.

The mineral documentary tax levied above shall be in lieu of all ad valorem taxes and all nonproducing leasehold interests upon all oil, gas and other minerals in, on or under lands lying within the State of Alabama, created or assigned after October 12, 1957, and also all nonproducing interests in such oil, gas and other minerals, including royalty interests therein, hereafter conveyed to a grantee or purchaser or excepted or reserved to a grantor separately and apart from the surface shall be exempt from all ad valorem taxes levied on or after October 1, 1957, by the State of Alabama, or any county, municipality, school district, or other taxing district within the state or becoming a lien on or after said date. Any sale for taxes of the surface or of the remainder of the fee shall not in any manner whatsoever affect the interest or interests hereby exempted.

For the same purpose and with like effect there is hereby likewise exempted from such ad valorem taxation all such interests created prior to October 12, 1957, which are owned separately and apart from the surface; provided, that as a condition precedent to obtaining such exemption upon existing interests the then owner or owners thereof shall make application for exemption of the interest then owned by him or them as hereinafter provided and pay a sum equivalent to the tax herein levied by this article on instruments hereafter executed creating, transferring or reserving corresponding or similar interests. As to any existing interests, if any such sum is paid after October 1, 1957, then such exemption shall apply only to taxes becoming a lien after such sum is thus paid. The number of years remaining before the expiration of the primary term of such previously created mineral interest shall be considered as the primary term of such interest for the purpose of determining the amount of such tax.



Section 40-20-36 - How exemption obtained upon existing interests.

Application for such exemption upon existing interests shall be made to the probate judge of the county wherein the land lies in which such interest is owned, by filing application in triplicate with the said judge, which shall contain the following information:

(1) Name of applicant;

(2) Address of applicant;

(3) Complete description of land affected, including aggregate acreage;

(4) Fractional interest for which exemption is applied and nature of such interest;

(5) Recording data concerning the instrument creating the interest including grantor or lessor, grantee or lessee, date of instrument, book and page of record, and date of filing;

(6) Length of primary term;

(7) Recording data on instruments divesting original party of any interest, including subsequent assignments thereof in a portion of original interest therein conveyed;

(8) Number of mineral, royalty or lease acres on which exemption sought; and

(9) Amount tendered therewith.

Upon receipt of such application, accompanied by the sum shown therein, the probate judge shall give it a serial number and mark it filed, showing the date received. The judge shall make a notation on the face of the application and on the record of the instrument described in the application showing the date of payment, amount of tax paid and the serial number of the application. After such notation is made, the original application shall be returned to the applicant by mailing it to him at the address shown on the application or delivered otherwise to the applicant; the first copy of the application shall be retained by the judge as his permanent record, and the second copy of the application, together with a certificate of the amount of taxes paid thereon, shall be sent by the judge to the tax assessor of the county.

If it later is ascertained that an insufficient amount was paid with the application for the exemption provided herein, such exemption shall not be thereby rendered void, but the additional amount which should have been paid, together with a penalty of 25 percent and one percent interest per month thereon from the date of the application until paid shall be a lien on the interest exempted and a personal debt of the applicant collectible by civil action for appropriate personal judgment and to enforce the lien, which may be maintained by the county to which such sum should have been paid.



Section 40-20-37 - Fees of probate judge; disposition of remainder of tax.

From the taxes levied and collected under this article, there shall be paid into the county general fund, or to the judge of probate if he is on a fee basis, five percent as a cost of collection thereof. The remainder shall be distributed as follows: 35 percent to the county general fund; 35 percent to the county public school fund and 30 percent to the State General Fund. Such payment shall be made on or before the fifteenth day of the month next succeeding that in which collection may be made.






Article 3 - County Oil and Gas Severance Tax Trust Funds.

Section 40-20-50 - Collection of severance taxes; deposit into fund; distribution of investment income; trustees; escrow agents; limitations.

Any laws or parts of laws to the contrary notwithstanding, any annual privilege tax levied upon persons engaging in the business of producing or severing oil or gas or other hydrocarbons from the soil or waters of this state measured by the gross value of such oil or gas or other hydrocarbons and which tax is applicable only in a particular county and under which collections were being made on January 1, 1987, or which shall hereafter be levied pursuant to legislative act, shall be continued and collected only as herein prescribed:

(1) All revenues collected from such local severance taxes shall, beginning the first day of the month following August 3, 1987, be paid into the general fund of the county exclusively for transfer and deposit into a trust fund hereby established until the total sum of $15,000,000 in severance tax revenues of the type described in this section, excluding any interest income on amounts deposited therein from such total sum, has been deposited into such trust fund. Upon the deposit into said trust fund of a county of a total of $15,000,000 in such severance tax revenues, any local law authorizing or levying such tax, including, without limitation, Act No. 2120, H. 2450, Regular Session 1971 (Acts 1971, Vol. V, p. 3399), shall stand repealed and no further taxes shall be levied thereunder. Any such local oil and gas severance tax revenues in excess of such $15,000,000 amount collected in any county after the time the total of such tax proceeds paid into such trust fund established hereby for such county shall reach $15,000,000, shall be refunded as promptly as shall be reasonably practicable to the payers thereof. The county governing body shall not be authorized to make any expenditure from any monies composing the corpus of said trust fund so long as it shall remain in existence. Said trust fund shall be designated in each county as the "county oil and gas severance tax trust fund," and is hereinafter referred to as the "trust fund."

(2) Commencing with the first year in which any trust fund provided for in this section shall receive deposits as required hereunder, and in each year thereafter, the county governing body shall take steps to ensure that the trust fund shall retain the total severance tax revenues paid therein plus ten percent of any net income or interest generated by the investment of such severance tax revenues, which sum shall be and become a part of the corpus of the trust fund. A sum, not to exceed 90 percent of the net income or interest thereby generated from said investments, shall be distributed quarterly, semiannually or annually, as designated by the trustees of the trust, to the general fund of the county for which a trust fund is established pursuant to this section.

(3) The county governing body shall constitute the trustees of the trust, provided, however, that the said governing body may in its discretion appoint one or more trustees or escrow agents for the trust, which trustees or escrow agents shall be trust companies or national or state banks having powers of a trust company within or without the State of Alabama. The trustees shall invest the corpus of the trust only in direct general obligations of, or obligations the payment of the principal of an interest on which are unconditionally and irrevocably guaranteed by, the United States of America. Provided, however, that notwithstanding any legal limitation that might otherwise be applicable, the trustees shall further have the authority in their discretion to invest such trust fund in certificates of deposit of any savings and loan associations or banks, whether federally or state chartered, whose principal office is located in this state, provided that such funds so invested are fully secured by pledges of securities of the type described in the immediately preceding sentence hereof.

(4) Upon the deposit into a trust fund established pursuant to this section of the total sum of $15,000,000 in severance tax revenues of the type described in this section, excluding any interest as income in such total sum, and the consequent repeal of the local law authorizing or levying such tax, the county governing body of a county for which a trust fund established hereunder shall be in existence shall be thereafter prohibited from levying or collecting, directly or indirectly, any local county severance tax of the type described in this section that was in existence prior to January 1, 1987, or that may be established hereafter, and any act authorizing such county oil and gas severance tax shall thereafter stand repealed.









Chapter 21 - PUBLIC UTILITIES.

Article 1 - General Provisions.

Section 40-21-1 - Department of Revenue to assess all property; applicability of chapter.

It shall be the duty of the Department of Revenue to assess for taxation all property of all railroad companies, street and suburban railroad companies or persons or companies operating railroad or street railroads, or suburban railroads or sleeping cars in this state; all express companies, including railroad companies doing an express business and all telephone and long distance telephone and all telegraph companies, person or persons doing an express, telephone or telegraph business; all persons, firms, or corporations doing a gas business, transporting gas or furnishing gas, natural, manufactured or by-product, in or through pipes or in drums, tubes, cylinders, or by any other method; all water, electric light or power, hydroelectric power companies, steam heat, refrigerated air, dockage or cranage, toll roads, toll ferries, railroad equipment, pipelines for transporting or furnishing natural, manufactured, or by-product gas, water, oil, gasoline, or other commodities of commerce, and the property of all public service or public utility corporations, and all property not required by law to be listed for taxation with the county tax assessor; and the owner, president, general manager, agent, trustee, receiver, or other person or persons having control of the company's affairs in this state shall make returns of all property of said company located in this state to the Department of Revenue.



Section 40-21-2 - Verified statements to be filed.

Between January 1 and March 1 in each year, every company, corporation, association, and individual embraced within the provisions of Section 40-21-1, or coming otherwise within its scope and intent, shall make out and deliver to the Department of Revenue of Alabama a statement containing the information hereinafter prescribed, which statement shall be duly verified by the affidavit of one of the officers of the company, corporation or association or by the individual in whose behalf it is made.



Section 40-21-3 - Reports of all property required.

Every person, firm, or corporation whose property is required by this title to be assessed for taxation by the Department of Revenue and not herein otherwise specifically required to make reports to the said department shall, on or before March 1 of each year, make a report of all its property of every nature and character whatsoever and such other and further information upon such forms and in such manner as may be required by the Department of Revenue.



Section 40-21-4 - Detailed requirements of reports.

Each such report shall show the following items and particulars as the same stood on the next preceding October 1, together with any other facts or information that may be called for by said Department of Revenue:

(1) The name and principal place of business of the company, corporation, association, or individual in whose behalf the statement is made and the character of the business engaged in;

(2) If a company, association or corporation, the state, or government under the laws of which it was incorporated or authorized to do business, the date of original organization, the date of reorganization, consolidation, or merger and the purpose of its incorporation as expressed in its charter or articles of association;

(3) The place where all books, papers, and accounts are kept, and the names and post-office addresses of the president, secretary, treasurer, superintendent, general manager, general counsel, directors, and all other general officers thereof;

(4) The location of its principal office, the total amount and any kind of business done by it in this state and the total gross receipts derived from its business in this state, including a due proportion of its interstate business, if it has done any business of that character, and its total gross receipts from business done everywhere;

(5) Its total authorized capital stock showing the number of shares of common stock authorized, issued, and outstanding in the hands of the public and in the company's treasury, separate from its preferred stock, and the par or face value of each of such shares;

(6) Its total authorized preferred stock, showing each issue separately and setting out each issue to show the number of shares authorized, issued, and outstanding in the hands of the public and in the company treasury and the rate of interest each issue bears;

(7) The par value and the market or actual value of each issue of common stock and the dividends paid and the par value and market or actual value of each issue separately of preferred stock and interest paid on each issue. If the common or preferred stock is issued without par value, then the number of shares authorized, issued, and outstanding in the hands of the public and in the company treasury must be shown giving the number of shares of each class separately and showing the amount received for the common stock and the market or actual value thereof, and the amount received for each issue of preferred stock and the market or actual value of each such issue and in addition thereto must be shown for each of the issues separately the average market or actual value during the next preceding 12 months. If 25 percent or more of the common stock is held by any one person, firm, or corporation, the number of shares, name, address, relation, and percent of control of the person, firm, or corporation holding such stock must be given. If 25 percent or more of the total number of shares of the several issues of preferred stock is held by one person, firm, or corporation, the number of shares, name, address, and relation of the person, firm, or corporation holding such stock must be given;

(8) A statement of each and every lien, mortgage, and other charge upon the whole or any part of the property of said company, corporation, or association, or individual, and a detailed statement of all series of bonds, debentures, and other securities forming a part of its funded debt, with date of issue, maturity, and rate of interest, together with a statement of the property encumbered or charged thereby, and of the total amount of unpaid debts secured by each mortgage, lien, or charge, and of the interest charged thereon, and to what extent interest has been paid, and the true and fair value of every such debt. A statement of the gross income and earnings for the preceding fiscal year of the person, firm, corporation, or association, including therein all interests on investments and all rents, profits, revenues, and receipts from every source whatsoever, and a statement of the income used for repairs and for betterments and the amount used for extension in this state; the amount of income paid in dividends on common stock and amount paid as interest specifying the amount of interest paid on each issue of preferred stock and upon each issue of bonds, or other forms of indebtedness, the amount set aside for depreciation, for obsolescence, for retirements, and the amount passed to surplus;

(9) A statement of the expense for the preceding fiscal year of the person, firm, corporation, or association, giving in detail the expense or other information of the different units, departments or subdivisions, taxes paid, itemized according to assessments, levies, or charges by the state, its counties, municipal corporations, school districts, or other taxing districts and to other states and to the federal government, on forms furnished by or in the manner required by the department;

(10) If a person, firm, or corporation by this title required to make return to the Department of Revenue keeps its records on a calendar year basis or on a fiscal year basis other than from October 1 to September 30, it may make return of its financial matters required by this title on the basis of the calendar year or on the basis of its fiscal year that ends nearest to October 1, stating in each case the period covered; and

(11) If the person, firm, or corporation does business in other states, then, in addition to the items called for in this chapter with respect to this state, the same items shall also be shown for the business or system as a whole. If any item called for in this section is prorated or allocated to this state, the reason for such proration or allocation and the method so used shall be given.



Section 40-21-5 - Reports of individuals or associations not incorporated.

Whenever any person or association of persons, not being a corporation and having no capital stock, shall engage in this state in any character of business embraced within the provisions of this chapter, the capital and property, or the certificate or other evidence of the rights or interest of the person engaged in such business shall be deemed and treated as the capital stock of such persons or association of persons for the purpose of taxation and for all purposes under this title and shall be estimated and valued, and the intangible property values thereof, when ascertained, shall be apportioned and distributed and assessed and taxed under the provisions hereof in like manner as if such person or association of persons were a corporation, and each such person or association of persons shall annually, within the time and the manner provided in this chapter, make the statements and reports and give the information required by this chapter of the aforesaid corporations, companies and associations and shall be subject to all the penalties and to all the terms and provisions of this chapter.



Section 40-21-6 - Factors to be considered in determining true value of entire property.

Insofar as the other evidence and information adduced before said department does not make it appear to said department improper or unjust for it to do so, the said department shall, in fixing the true value of the entire property, tangible and intangible, of any company, corporation, association or individual embraced within the provisions of this title, consider as a factor the average net earnings, averaged over a period of five years, and also take as a basis therefor the aggregate average market value or true value for the preceding year of all its shares of stock and add thereto the average market or true value for the preceding year of its entire indebtedness secured by any mortgage, lien or other charge upon its property and assets, and the sum or sums so produced shall be treated and considered a factor in ascertaining the true value of said entire property, tangible and intangible, for purpose of ad valorem taxation. The department may likewise consider the value of the individual units and items of property and the sum of the values of such units or items.



Section 40-21-7 - Reports of railroad companies.

On or before March 1 of each year, the president, secretary, or auditor of any railroad company whose track or roadbed or any part thereof is in this state or, if such railroad is in the hands of a receiver or trustee, such receiver or trustee shall, under oath, make to the Department of Revenue a return in writing of the total length of such railroad, including the right-of-way, roadbed, side tracks and main tracks in this state, specifying the total length in this state and in each county, city or incorporated town, school district, or other tax district in this state in which a special school tax or other tax is levied; and also of the number of locomotive engines or other units of motive power, and passenger, freight, construction, and other cars of such company for the entire system and the number of each allocated to this state, stating the method used in so allocating, and the location and a description of all other property owned by such company in the State of Alabama, and of the average amount of merchandise and supplies kept or carried on trains for sale or other disposition for profit by such companies to employees or other persons in this state for the year next preceding the return.



Section 40-21-8 - Returns of telegraph and telephone companies generally.

The president, secretary, auditor, or managing agent in this state of every telegraph or telephone company, whose line or any part thereof is located within this state, must annually, on or before March 1 of each year, make under oath to the Department of Revenue a return, in such reasonable detail as may be prescribed by such department, on all the property belonging to such company in this state and connected with the business, specifying the several counties in which such property is situated and the items of property situated in each of such counties, towns and school districts.



Section 40-21-9 - Details of returns of electric power and telegraph and telephone companies.

Every electric power, hydroelectric power, every telegraph, telephone, or long distance telephone company shall include in each return made by it the following particulars:

(1) The number of miles of right-of-way in the state belonging to such company and the number of miles of right-of-way along public roads or on government land or on or along the streets of incorporated cities and towns used by such company, showing the number of miles of each class separately and by what authority such use is granted;

(2) The total length of all transmission lines or telephone or telegraph lines, stated by the number of miles of poles and the number of miles of towers, whether poles are treated or untreated, and description of towers as to size and height, the number of miles of wire, of each material constructed, stated according to the number of miles of each class and size of wire, the number of miles of conduit or of cable, stated according to the number of pairs of wire or other capacity, and the voltage capacity of each electric transmission line shall be stated;

(3) The total length of all lines of said company, whether within or outside of the state; and

(4) The total length of so much of said lines as are within this state and the length of its lines in each of the counties, cities, towns, school districts, or other tax districts of this state into or through which its lines extend, stated according to the number of miles of towers, the number of miles of poles, the number of miles of each class of wire, and the number of miles of each size of conduit or cable. Electric transmission lines shall, in addition to the foregoing state their mileage according to the voltage capacity of each line.



Section 40-21-10 - Details of statements of water, gas and pipeline companies.

Every water company, gas company and every pipeline company shall show in each statement made by them the following particulars, which are in addition to the foregoing requirements:

(1) The total length of all lines of said company, whether within or outside of the state, the total length of each size pipe and of what material each is constructed;

(2) The total length of so much of each of said lines as are within this state;

(3) The length of each size and kind of lines in each of the counties, cities, towns, school districts, or other tax districts of this state into or through which each size and kind of lines extend, or in which its distribution system, holders, reservoirs, standpipes, drums, tubes, cylinders, meters, services, or other means of storage or distribution are located or used; and

(4) The number of miles of right-of-way in the state belonging to such company and the number of miles of right-of-way along public roads or on government land or on or along the streets of incorporated cities and towns used by such company, showing the number of miles of each class separately and by what authority such use is granted.



Section 40-21-11 - Sleeping, parlor, dining and chair car companies.

Every sleeping car company, parlor or palace car company, dining car company, chair car company, or equipment company operating cars of any kind for carrying passengers or serving meals over any railroad in this state shall also, in addition to the said foregoing requirements, show by each of its statements:

(1) The total mileage traveled by the cars of said company during the next preceding 12 months, whether within this state or beyond its borders, and

(2) The total mileage traveled by such cars within the state during the same period.



Section 40-21-12 - Description of real property, fixtures and other tangible property within state.

All railroad, electric, hydroelectric, telephone and telegraph companies, and all water, gas, street, and interurban railroad companies and all docks, terminals, toll road, toll bridge, and ferry companies and all other public utility companies must make return of each item of real estate describing by metes and bounds and giving number of acres in each tract or by lot and block number, if in incorporated cities or towns, and of the improvements thereon, and all the buildings and structures, stating material of which constructed, and all machinery, fixtures, and appliances, and all other tangible property and assets owned and assessed, or liable to assessment for the same year, within this state, and the location and assessed value thereof, and the county, city, town, or school district, or other tax district wherein the same are assessed for taxation for state, county, municipal, school, or other tax district purposes, or are liable to assessment, and whether or not they are specifically used in business of the company making the return.



Section 40-21-13 - Total length of railroad lines.

Every railroad company shall, in addition to the foregoing requirements, show in each statement made by it the total length of all lines of said company, whether within or outside of this state.



Section 40-21-14 - Statement of property outside state.

The statement of every public utility shall include a brief description of each tract of land and the improvements thereon, and of the buildings, structures, machinery, fixtures, and appliances and all other tangible property and assets having a fixed situs outside of the state, and the location of each item of such property, the purpose for which it is used, whether or not it is specifically used in the business of the company, corporation or association, or individual in whose behalf the report is made, its true and fair value, the sum of the value at which it is assessed for taxation and the locality in which it is assessed.



Section 40-21-15 - Statements of express companies.

Every express company shall also, in addition to the foregoing requirements, show:

(1) Its total gross receipts from all business done under its charter, whether within this state or outside thereof, during the next preceding 12 months;

(2) Its total gross receipts within this state for the same kind of business done during the same period, including a due proportion of receipts from interstate business; and

(3) Its total gross receipts in each county or town in this state for the same kind of business done during the same period.



Section 40-21-16 - Endorsement of receipt of statements; requiring additional information.

The Department of Revenue of Alabama shall receive all such statements offered to it under the provisions of this chapter, shall endorse upon each the date upon which it was received and sign the endorsement officially. It shall examine the statements as soon as may be practicable; and, if any of them are found to be insufficient or if said department shall believe other or further information to be necessary, it shall at once demand such additional statements and information as it may think proper.



Section 40-21-17 - Determination of value; assessment of property; penalizing delinquent taxpayer; apportionment of assessed value; report to tax assessor.

The department shall proceed forthwith to examine the returns made by all persons, firms, and corporations required by law to make the same and also such information as the department may have obtained in addition thereto, shall determine the valuation of the different items of property required to be returned to it and shall assess such property for taxation at 30 percent of its reasonable value; and, in case no return has been made by or on behalf of such person, firm, or corporation on or before March 1 in each year, the department may add to the assessment which it makes against such person, firm, or corporation a penalty not exceeding 10 percent of the assessment as made therefor. The assessment herein required to be made shall be completed on or before July 1, or as soon thereafter as practicable, and reported to the tax assessor of every county in which any part of said tangible personal property is taxable under the provisions of this title. The report to the tax assessor shall contain a description of all property included in the assessment, the assessed value thereof, and an apportionment of the assessed value of such property to the county, to each municipality, to each special school district, and other districts levying a district tax within said county, with the name and residence or place of business of the owner thereof and all other information necessary to enable the tax assessor to set up such tax assessment upon the assessment books.



Section 40-21-18 - Evidence and witnesses before department.

The Department of Revenue shall carefully examine and consider said statements and information and shall hear evidence and secure further and additional information as far as may be in its power, whenever it may deem it necessary to do so, to show the true value of properties of such corporations, associations, companies, and individuals and the true value of that portion thereof which is situated within this state and within the respective counties, cities, towns, or other tax districts in this state; and each interested company, corporation, association, or individual may appear before said department and introduce material and relevant testimony before the same touching the true value of said property within this state and the apportionment thereof. From these statements, evidence and information adduced before it, the Department of Revenue shall ascertain, fix, and determine the true value of such property and of the portion thereof which is situated within this state and the respective value of the several portions within the different counties and cities, towns and school districts, or other tax districts having a special assessment in this state, in which such portions are taxable; and for that purpose said department may require and compel by subpoenas to be issued by it any person or persons, or the officers and agents, or any of them, of any company, corporation, or association embraced by the provisions of this title to appear before it with such books, papers, documents, and information as the department may require and to submit themselves to examination by said department, and it shall have all the powers with respect thereto conferred upon it by this title.



Section 40-21-19 - Compelling production of records, documents, etc.; requiring attendance of officers and individuals.

If at any time after March 1 of any year the Department of Revenue shall not have in its possession satisfactory data upon which to base an estimate of the value of the property with the assessment of which it is charged or from any other cause it is not able to make or complete any assessment, it shall have power to call upon any officer or agent of any person, firm, or corporation, or upon any receiver or trustee in charge of the property of any person, firm, or corporation for any records, books, or documents of any description pertaining to the business of any such person, firm, or corporation for the answers to any interrogatories which it may deem necessary to an intelligent discharge of its duties; and it shall also have power to require the attendance of any officer of any corporation or any other person where the testimony of such officer or person may to it seem material.



Section 40-21-20 - What considered in arriving at taxable value of property.

In arriving at the value of such taxable property, whenever used in this chapter or whenever required, the Department of Revenue, the tax assessors, deputy tax assessors, board of equalization, or other assessing authorities and the courts shall be authorized to consider and may consider original costs, reproduction cost new less depreciation, recent sales of contiguous or similar property, the nature of the property, its location, whether in town, city or county, whether it is vacant or occupied, its proximity to local advantages, its use, its fitness for the use to which employed, or its fitness for other uses, the quality of soil, its growth of timber, its mines, minerals, coal beds, oil or gas deposits, the amount and character of improvements thereon, the amount of insurance carried on each item of property, the gross and net income received therefrom during the year or years preceding the date of assessment, the market value of its shares of stock or bonds, or both, if sold in the open market, or if not quoted in the open market, the value thereof, the amount of any bonded indebtedness, loans or mortgages upon it and any and all evidence and information that may be adduced before the assessing authorities or which he or it may procure, shedding light on the value of such property. In assessing any property where such information is obtainable and has or may have any bearing on the values of such property, the tax assessing authorities shall consider the average market or actual value of the stock and bonds of such companies during the preceding year and also shall take into consideration the estimated investment as returned by the duly authorized officer or employee of such company to the Public Service Commission or to the Interstate Commerce Commission, Tennessee Valley Authority, Reconstruction Finance Corporation or Railroad Credit Corporation, or other similar commissions, agencies, or associations of the United States or this state, or value stated in folders, schedules, or prospecti. Any valuation made for rate-making or other purposes of the Public Service Commission of the state, the Interstate Commerce Commission, or other state or governmental bodies shall also be considered.



Section 40-21-21 - Franchises and intangible property subject to taxation.

There shall be subject to taxation in this state the franchises or intangible property and assets of each and every corporation, whether organized under the laws of this state or of any other state or government, and of each and every individual, association, or partnership, or company engaged as a common carrier, wholly or partly in this state, in the business of transporting freight of any description or passengers, or both, over any railroad, including street railroads, or of operating any cars of any kind over any railroads for the transportation of passengers or of property of any kind for others or for the public, including sleeping cars, parlor or palace cars, chair cars, equipment cars of any kind, or engaged in the business of maintaining or operating for gain any telegraph or telephone lines, plant or business, or any plant or business for the production, transportation, piping, distribution, or sale of natural gas, manufacture, distribution, or sale of gas, by or through pipes, drums, tubes, cylinders, or other containers or conveyances, or for manufacture, distribution, or sale of electricity, electric light, electric power, water, steam heat, and refrigerated air, or other similar substance, including the piping of oil or gasoline, by means of wires, pipes, or conduits constructed, operated, or maintained on, over, under, or through any territory or any street, alley, or highway in this state, or in the business of operating for gain any dockage, wharfage, canal, freight, or passenger depots, boats, barges, station, or terminals, toll bridges, and toll ferries, or engaged in any business which may be dependent upon the grant of public powers or privileges, or which may involve the operation of any public utility; and of each and every individual, association, partnership, company, or corporation which has and exercises, under authority granted by charter, statute, or other provision of law, whether of this state or any political subdivision thereof, or of any other state or government, any special or exclusive privilege, franchise, or function which is or may be dependent upon the grant of public power or privilege, or which involves the operation of any public utility.



Section 40-21-22 - Proportion of value or receipts within state to total value or receipts forms basis of tax value.

Where the person, association, company, or corporation operates a water system, express business, electric property, toll bridge, toll ferry, street, or interurban railroad or railroad or car line of any kind, telegraph or telephone line, pipeline, gas line, or gas distributing system of any kind, docks or terminal companies or other public utilities, the lines or properties of which extend beyond the state, there shall also be deducted from the true value of the entire property, tangible and intangible, ascertained as above provided, the market or true value ascertained from the information furnished by said statements, if the value thereof is given in said statements, of all real and personal property of said person, association, company, or corporation not specifically used in its business, and the remainder shall be treated as the true value of all its property, tangible and intangible, actually used in its business. The Department of Revenue shall then ascertain and fix the value of the total property, tangible and intangible, in this state by taking such proportion of the value of the entire property, tangible and intangible, of such persons, association, company, or corporation which is specifically used in its business, ascertained as provided by this chapter, as its total lines or business within this state bear to the total lines or business both inside and outside this state, or as its total receipts from within this state bear to its total receipts from both within and without the state. From the entire value of the property within this state, tangible and intangible, when ascertained as above provided, there shall be deducted the total value of the entire real and personal property of said person, association, company, or corporation in this state, and 30 percent of the residue and remainder of value shall be by the said Department of Revenue fixed and determined as the true value for taxation of the franchise or intangible property of such person, association, company, or corporation so operating said water system, express business, electric property, toll bridge, toll ferry, street or interurban railway, railroad, car line, telegraph line, telephone line, pipeline, gas line, or gas distributing properties, docks or terminal companies, or other public utilities made subject to taxation by the provisions of this title.



Section 40-21-23 - Notice of valuation sent by department.

After computing the valuation of the tangible and intangible property of a public utility taxpayer, the Department of Revenue shall notify the taxpayer and assess such value in accordance with the procedures set forth in Chapter 2A of this Title 40.



Section 40-21-25 - Determining tax value of franchises and intangibles.

From 30 percent of the value of said entire property, tangible and intangible, thus ascertained, there shall be deducted the assessed value of the entire tangible real and personal property of such persons, association, company, or corporation, and the remainder of the true value shall by said Department of Revenue be fixed and determined as the true value for taxation of the franchise, or intangible properties owned and held by said persons, association, company, or corporation and made subject to taxation by the provisions of this title, where the business and property of such persons, association, company or corporation is within this state.



Section 40-21-26 - Local taxes on franchises and intangibles.

Every individual, association, partnership, company, and corporation engaged in any business embraced or set out in the preceding sections shall, in addition to the ad valorem taxes on the tangible property which are now imposed upon them by law, annually pay to the state a tax for each year on their franchises or intangible property and assets and shall pay local taxes thereon to each county and municipal corporation, school district and other tax district in which their business is or shall hereafter be carried on. Said tax shall be at the same rate as the tax on tangible property, shall be and become due and delinquent at the same time as the taxes on tangible property, shall be payable and collected in the same manner and shall be assessed and levied in the manner herein provided. The place or places where such local taxes on such property are to be paid and the manner of the apportionment of the same in cases where more than one jurisdiction is entitled to a share of such tax shall be determined and the valuation of such property for taxation shall be ascertained in accordance with the provisions of this title.



Section 40-21-27 - Apportionment of local taxes.

The Department of Revenue shall apportion the value of such franchise or intangible property thus ascertained as in this title provided among and between the counties and cities, towns, school districts, or other tax districts having a special assessment, in which such person, association, company, or corporation does business, in proportion to the amount of business done in and receipts derived from each locality, except in case of a railroad or railway company, which apportionment shall be on single track main line basis, telephone or telegraph companies and electric power companies on pole or wire mileage, pipelines and car companies other than express companies on mileage basis.



Section 40-21-28 - Entry and collection of local taxes.

The said property shall thereupon be entered by the county tax assessor and the local authorities of such city or town for taxation in like manner as other property and shall be taxed, and the taxes thereon shall be collected as in the case of other property.



Section 40-21-29 - Stockholders not required to list shares or pay ad valorem taxes thereon.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the code supplement.



Section 40-21-30 - Description of franchises and intangibles.

In any assessment by a state, county, or municipal authority of the franchise or intangible property of any person, association, company, or corporation subject to the provisions of this title, it shall be sufficient to describe the franchise or intangible property herein made subject to taxation on the assessment books or rolls as intangible property in (here give name of county, city, town, school district or other tax district) of the franchise or intangible tax of (here give name of owner of such franchise or intangible property).



Section 40-21-32 - Procuring information from other sources when taxpayer fails to comply.

If any person, association, company or corporation embraced within the provisions of this chapter shall fail to make the returns and statements, or any of them, required by the provisions of this chapter, or to furnish any other information lawfully required of it within the time limited, the Department of Revenue must procure the necessary information from some other sources upon which to base an ascertainment of the values of the tangible and intangible property or franchise of such person, association of persons, company, or corporation, and shall proceed to ascertain the value of such property.



Section 40-21-33 - Duties of receivers, assignees or trustees in bankruptcy.

If the property of any person, association, company, or corporation shall be in the hands of any receiver, assignee, trustee in bankruptcy or other person holding under any court, or for the benefit of any creditor or creditors, then the statements, reports, information, books, and papers aforesaid shall be furnished by said receiver, assignee, trustee or other person, or by some officer or agent acting under him, in the same manner and to the same extent as is hereinbefore provided in cases where the individual or the corporation, company or association is in possession.



Section 40-21-34 - Report of commission to assessors; entries by assessors.

(a) The Department of Revenue, after having first determined and fixed the true value of any property within this state of individuals, companies, corporations, and associations embraced within and in accordance with the provisions of this chapter, shall annually on or before July 1, or as soon thereafter as practicable, report to the tax assessor of every county and to the proper local authorities of each municipality in this state in which any part of said property is taxable hereunder, giving a general description of the property, the value of such property apportioned to said county and to said municipality, school district, or other district having a special assessment and the name and residence or place of business of the owner and all other necessary particulars.

(b) The assessor must enter in the book of assessments, in addition to the assessment of other real estate or personal property to be assessed as other taxable property owned by private citizens of his county, the property with description and value as reported to him by the Department of Revenue.

(c) The Department of Revenue shall also send to the owner or operator of such property so assessed a copy of its notification to the tax assessor touching assessment.






Article 2 - License Taxes.

Section 40-21-50 - Levied generally.

For each person operating a public utility, such as a street railroad or interurban railroad operated by electricity or other motive power, waterworks, gas company, pipeline company for transporting or carrying gas, oil, gasoline, water or other commodities, gas distributing companies, whether by means of pipeline or by tanks, drums, tubes, cylinders or otherwise, heating companies or other public utility, except electric, hydroelectric, telephone or telegraph companies, railroad or sleeping car companies and express companies which are otherwise licensed, shall pay to the state a license tax equal to two and two-tenths percent on each $1 of gross receipts of such public utility in this state for the preceding year. For the first year's business, where an existing public utility is taken over, such license tax payable to the state shall be equal to two and two-tenths percent on each $1 of the gross receipts for the preceding year of the public utility taken over, less whatever sum the prior operators have paid as such license tax on the gross receipts for that year. Where no existing public utility is taken over, such license tax for the first year, as well as for the second year, shall be based on the first year's business, but shall in no event be less than $100 for the first year's business; provided, that where business is started after April 1 the payment shall be not less than $50. Any person establishing a new public utility shall pay to the state the sum of $100 where operation is begun between October 1 and April 1 and $50 when operation is begun after April 1 and shall also at the same time execute a bond, payable to the State of Alabama, to insure payment of whatever sum, in addition to the $100 or $50, which may be due when, at the end of the first year or if operation began after April 1, the amount of the gross receipts is ascertainable. Such license tax shall be paid to the Department of Revenue by check made payable to the treasurer and shall be paid quarterly, one fourth on October 1, one fourth on January 1, one fourth on April 1 and one fourth on July 1 and shall become delinquent on the fifteenth day of each said month, based upon gross receipts for the preceding year, or half year if operations began after April 1. The payment of such license shall be accompanied by a sworn statement made on forms furnished by the Department of Revenue by the president, manager or operating officer of the public utility, or by the owner, receiver, or trustee thereof, giving the name of the person, firm, or corporation owning and operating said public utility and the principal place of business thereof, showing the gross receipts of such public utility for the preceding year. The books of every person operating a public utility shall be at all times open to the inspection of the Department of Revenue. Any person failing to make such sworn statement or willfully making a false statement of the gross receipts of such public utility shall be guilty of a misdemeanor and upon conviction shall be fined not exceeding $500 and shall also forfeit to the state three times the amount of the license on said utility, but no license under this schedule shall be paid to the county or counties.



Section 40-21-51 - Distribution of revenues generally.

All revenues collected under the provisions of Section 40-21-50 shall, after deduction of the cost of collection, be distributed in the following manner:

(1) Eighty-five percent of the balance remaining after deduction of the cost of collection shall be deposited in the Special Mental Health Fund to be used for mental health purposes; and

(2) Fifteen percent of the balance remaining after deduction of the cost of collection shall be deposited in the State General Fund.



Section 40-21-52 - Freight lines and equipment companies.

Any person, firm, joint-stock association, or corporation, wherever organized or incorporated, engaged in the business of operating, renting, leasing, or furnishing cars not otherwise listed for taxation in this state for the transportation of freight, whether such freight is owned by such company or any other person, firm, joint-stock association, or corporation, over any railroad or railway line or lines in whole or in part within this state, such line or lines not being owned, leased, or operated by such person, firm, joint-stock association, or corporation, whether such cars are termed box, flat, coal, ore, tank, stock, gondola, furniture, automobile, refrigerator, or some other name, shall be deemed to be a freight line or equipment company. Each freight line or equipment company doing business, owning, operating, renting, leasing, or furnishing cars which are operated in this state shall, on or before March 1 each year, make and file with the Department of Revenue on a form or forms prescribed by the Department of Revenue a statement under oath by its president, secretary, treasurer, superintendent, manager, receiver, trustee, or owner, showing the number of miles run by all its cars over the line or lines of each separate railroad or railway in this state, naming each separate railroad or railway, and the total number of miles run by all of its cars over all line or lines of all railroads or railways in this state, and the total number of miles run by its cars over line or lines or railroads or railways everywhere outside of this state, such mileage to be shown as made for the 12-month period preceding October 1 of each year. There shall be shown on the statement the principal place of business, together with the street address of each freight line or equipment company, together with the names and addresses of persons to whom correspondence or tax notice should be sent. It shall be the duty of the Department of Revenue to examine the statement of each freight line or equipment company, and the reports of each railroad or railway company over whose lines such freight line or equipment moved, and from such statements and reports to compute the average number of cars within the state of each freight line or equipment company for the 12 months preceding October 1 of each year; for the average number of cars found to be in the state for such 12-month period, the reasonable value of such cars shall be computed, and the sum total value of the average number of cars shall be reduced to 30 percent thereof. There is hereby levied and it shall be the duty of the Department of Revenue to assess a license tax of three and one-half percent of the 30 percent value of the average number of cars within the state for the period of 12 months preceding October 1 of each year. Such tax shall be assessed pursuant to the procedures for assessment of tax as set out in Chapter 2A of this title.

The tax shall become due on the date of entry of the preliminary assessment and shall be delinquent 30 days after the due date. The tax shall be paid to the Department of Revenue, by check made payable to the Treasurer, and the license tax so paid shall be placed to the credit of the State General Fund. Each railroad or railway company in this state shall also, annually before March 1 of each year, make and file with the Department of Revenue, under oath of some executive officer of the company and on forms prescribed by the Department of Revenue, a report containing as to all its lines in Alabama all the data required of freight line or equipment companies and any additional information deemed necessary by the Department of Revenue. Any person, firm, corporation, or association operating, renting, leasing, or otherwise furnishing cars as above mentioned, except a regularly organized and operated railroad, is deemed to be a freight line equipment company.



Section 40-21-53 - Electric, hydroelectric, gas, or any other public utility - License tax - Credit on electric bills for certain persons.

(a) Each person, firm, or corporation, including any corporations operating an electric or hydroelectric public utility; or a gas public utility; or any privately owned and operated wastewater system as defined in Section 22-25B-1 which is required by Chapter 25B of Title 22, to be operated and maintained by a wastewater management entity certified by the Public Service Commission; or any other public or municipal utility now paying the two and two-tenths percent shall be subject to the provisions of this section and shall pay to the state a license tax equal to two and two-tenths percent on each $1 of gross receipts of such public utility for the preceding year; except, that gross receipts from the sale of electricity for resale by such electric or hydroelectric public utilities and gross receipts from the sale of electricity to the persons identified in subsection (b) of this section shall be deducted in computing the amount of tax due hereunder. For the first year's business, where an existing electric public utility is taken over, such license tax payable to the state shall be equal to two and two-tenths percent on each $1 of gross receipts for the preceding year of the electric utility taken over, after deduction of gross receipts derived from sales of electricity for resale and gross receipts from the sale of electricity to the persons identified in subsection (b) of this section and less whatever sum the prior operators shall have paid as such license tax on the gross receipts for that year. Where no existing electric public utility is taken over, the license tax for the first year upon such utility shall be based upon the first year's business, computed as provided hereinabove, but shall in no event be less than $100 for the first year's business. Any person, firm, or corporation establishing a new electric public utility shall pay to the state the sum of $100 and shall also at the same time execute a bond payable to the State of Alabama to insure payment of whatever sum in addition to such $100 may be due when, at the end of the first year the amount of gross receipts for the year is ascertainable. Such license tax shall be paid to the Department of Revenue by check made payable to the Treasurer and shall be paid quarterly, one fourth on October 1, one fourth on January 1, one fourth on April 1 and one fourth on July 1 and shall become delinquent on the fifteenth day of each of said months. Payment shall be accompanied by a statement made by the president or other officer of the public utility or by the owner thereof, giving the name of the person, firm, or corporation owning and operating such public utility and the principal place of business thereof, together with a statement under oath of the amount of gross receipts of such public utility for the preceding year. The books of every person, firm, or corporation operating such public utility shall be at all times open to the inspection of the Department of Revenue. Any person failing to make such sworn statement or willfully making a false statement of the gross receipts of such public utility shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not exceeding $500 and shall also forfeit to the state three times the amount of the license for such public utility, but no license under this schedule shall be paid to the county or counties.

(b)(1) On or after October 1, 1981 any person who is 62 years of age or older or totally and permanently disabled and such person is head of a household and does not share his or her residence with more than one other adult person who is less than 62 years of age and who receives electricity at such residence from a utility which is subject to the 2.2 percent license tax levied in subsection (a) of this section shall be entitled to qualify, in accordance with the provisions of subdivision (2) of this subsection, for a credit on his or her monthly electric bill in the amount of the exemption from the 2.2 percent license tax with respect to sales of electricity to such person provided in subsection (a) of this section; provided that the combined gross incomes of all persons who live at the residence of such person 62 years of age or older or such totally and permanently disabled person shall not exceed $12,000 annually. Eligibility for this credit applies only to the extent and amount that it is billed to the customers as a normal requirement under its rates.

(2) Any person who seeks to qualify for the credit provided in subdivision (1) of this subsection shall make application to the Department of Human Resources in accordance with the rules promulgated by the Department of Human Resources for the implementation and enforcement of this section. The Department of Human Resources shall periodically notify, in writing, each electric utility in the state which is subject to payment of the 2.2 percent license tax levied in subsection (a) of this section regarding those customers who are entitled to receive the monthly credit. Within 45 days after receipt of notification for such monthly credit the electric utility shall commence providing such credit for gross receipts license tax that otherwise would be billed.

(3) Any person who wrongfully qualifies for such exemption by giving false information shall be guilty of a misdemeanor and upon conviction may be fined not to exceed $500.



Section 40-21-54 - Electric, hydroelectric, gas, or any other public utility - Not to constitute part of gross receipts for purposes of computation of state, county or municipal tax, etc.

The provisions of any state, county or municipal ordinance or law to the contrary notwithstanding, the tax levied and collectible pursuant to Section 40-21-53 shall be deductible from and shall not constitute a part of gross receipts for purposes of computing the amount due under any state, county or municipal tax, excise, license, or fee which is based upon or measured by the gross receipts of any person, firm, municipality, or corporation operating an electric or hydroelectric public utility subject to the tax levied by said section.



Section 40-21-55 - Electric, hydroelectric, gas, or any other public utility - Distribution of revenues.

All revenues collected under the provisions of Section 40-21-53 shall, after deduction of the cost of collection, be distributed in the following manner:

(1) Eighty-five percent of the balance remaining after deduction of the cost of collection shall be deposited in the Special Mental Health Fund to be used for mental health purposes; and

(2) Fifteen percent of the balance remaining after deduction of the cost of collection shall be deposited in the General Fund.



Section 40-21-56 - Manufacturers and sellers of hydroelectric power.

In addition to all other taxes of every kind now imposed by law or otherwise imposed by this title, there is hereby levied a license or privilege tax upon each person, firm, corporation, agent or officer engaged in the business of manufacturing and selling hydroelectric power in the State of Alabama for the privilege of engaging in such business; said license or privilege tax shall be due and payable in advance, on or before September 25 of each year, and shall be in sum equal to two fifths of a mill upon each kilowatt hour of hydroelectric power manufactured and sold during the preceding calendar year.



Section 40-21-60 - Express companies - Generally.

In addition to all other taxes of every kind imposed by this title, there is hereby levied a license or privilege tax upon each person engaged in the business of operating an express company in the State of Alabama for the privilege of engaging in such business; said license or privilege tax shall be due and payable to the Department of Revenue by check made payable to the Treasurer annually in advance, on or before October 1 of each year, and shall be in a sum equal to two and one-half percent of the gross receipts of such express company from all the intrastate business within the State of Alabama during the preceding calendar year.



Section 40-21-61 - Express companies - Alternative tax.

There shall be levied and collected from every person doing an express business between points wholly within this state and without reference to its interstate business, whether incorporated under the laws of this state or any other state or whether incorporated at all, a license or privilege tax of $4,000, which shall be paid to the Department of Revenue by check made payable to the Treasury by said company on or before the expiration of the fifteenth day of each fiscal year; provided, that any express company which operates on less than 50 miles of railroad, street railway, motor line, or boat line shall pay an annual tax of $250; and provided, that any express company which operated on 50 miles of railroad, street railway, motor line, or boat line, and less than 200 miles of railroad, street railway, motor line or boat line, shall pay an annual license of $500; and provided further, that all express companies that operate on 200 and not over 500 miles shall pay an annual tax of $2,500. It is not intended that the taxpayer under this section and Section 40-21-60 shall pay both the taxes therein mentioned, but that the taxpayer shall pay the larger of the two. The tax levied by this section and Section 40-21-60 shall not apply to bus lines which pay a license and mileage tax under Chapter 19 of this title and which carry express as a regular part of their business of hauling passengers.



Section 40-21-62 - Report of gross receipts by utility.

In all cases where a public utility is required under this title to pay a privilege or license tax on gross receipts, such public utility shall make report to the Department of Revenue of such gross receipts to which such tax is applicable in a manner and form which will show the correct and true amount of such gross receipts upon which the tax is computed.



Section 40-21-63 - Receipts from department.

The Department of Revenue shall, upon receipt of any amount of money due for tax on gross receipts of any public utility, mail to such utility paying the tax a receipt therefor. Such a receipt shall state specifically the section of this title levying the tax for which such receipt is given.



Section 40-21-64 - Counties not to levy privilege or license taxes.

No county shall levy a privilege or license tax on any business or occupation on which a privilege or license tax is levied by this article or on any telephone or telegraph utility business.






Article 3 - Utility Gross Receipts Tax.

Section 40-21-80 - Definitions.

(a) For the purpose of this article, the following terms shall have the respective meanings ascribed by this section:

(1) DEPARTMENT. The Department of Revenue of the State of Alabama.

(2) DOMESTIC WATER. All water except water that is sold to persons for use or consumption in industrial processes and not primarily for human consumption.

(3) GROSS RECEIPTS. The value proceeding or accruing from the furnishing of utility services, all receipts actual and accrued, without any deduction on account of the cost of the utility services sold, the cost of the materials used, labor or service cost, interest paid, or any other expenses whatever, and without any deductions on account of losses.

(4) GROSS SALES. The value proceeding or accruing from the furnishing of utility services, and including the proceeds from the sale of any utility services handled on consignment by the taxpayer, without any deduction on account of the cost of the utility services sold, the cost of the materials used, labor or service cost, interest paid, or any other expenses whatever, and without any deductions on account of losses.

(5) PERSON. An individual, firm, copartnership, association, trust, receiver, corporation, or other entity, and shall specifically include the State of Alabama, every county in the State of Alabama, every municipal corporation in the State of Alabama, the United States of America and its agencies, and every public corporation or entity organized under the laws of the United States of America or under the laws of any state of the United States of America and operating in the State of Alabama, as well as every private or nonpublic entity.

(6) RETAIL SALE. All sales except those defined herein as wholesale sales.

(7) TAXPAYER. Any person liable for taxes under the provisions of this article.

(8) UTILITY. Every person regularly engaged in furnishing utility services to another person in the State of Alabama.

(9) UTILITY SERVICES. Electricity, domestic water, natural gas, telegraph services, and telephone services; provided, however, that "utility services" shall not mean electricity, domestic water, natural gas, telephone services, or telegraph services stored, used, or consumed by a utility regularly engaged in furnishing the same such service to the public.

(10) WHOLESALE SALE. A sale or exchange of utility services by a utility to any person or any other utility engaged in the resale of such utility services in the regular course of business.

(11) TELEPHONE SERVICES. Local telephone service, interstate telephone service which originates or terminates within this state but does not both originate and terminate in this state and is charged to a service address in this state, and intrastate toll telephone service, private communications service, teletypewriter, and computer exchange service. The term "telephone services" includes transmission by or through any media such as wires, cables, microwaves, light waves, or any combination of those or similar media. It includes, but is not limited to, telephone services sold by motels and hotels to their customers or to others, telephone services sold by colleges and universities to their students or to others, and telephone services sold by hospitals to their patients or to others. The term "telephone services" shall not include:

(i) Telephone services provided through any pay telephone;

(ii) Any excise, franchise, or similar tax or like fee or assessment levied by the United States, by the State of Alabama, or by any political subdivision, upon the purchase, sale, use, or consumption of any telephone services, which tax, fee, or assessment is collected by the seller from the purchaser;

(iii) The furnishing of any telephone services for resale, including access charges paid by an interexchange carrier, provided that any utility making a sale of telephone services for resale shall obtain a certificate from the purchaser of such services certifying that such services are purchased for the purpose of resale, the form of the certification to be determined by rules and regulations to be promulgated by the department;

(iv) Charges for customer premises equipment, including such equipment that is leased or rented by the customer from any source;

(v) Cable television service, paging services, specialized mobile radio, or mobile telecommunications service; or

(vi) Services which are ancillary to the provision of telephone service but are not directly related to the transmission of voice, data, or information such as directory advertising and installation and repair of equipment and inside wiring.

The term "local telephone service" means the access to a local telephone system, and the privilege of telephonic-quality communication with substantially all persons having telephone stations constituting a part of such local telephone system.

The term "toll telephone service" means (A) a telephonic-quality communication for which there is a toll charge which varies in amount according to the distance and elapsed transmission time of each individual communication, or (B) a service that entitles the subscriber or user, upon the payment of a periodic charge that is determined as a flat amount or upon some basis of total elapsed transmission time, or upon some combination thereof, to the privilege of an unlimited number of telephonic communications to or from all or a substantial portion of the persons having telephone or radio telephone stations in a specified area which is outside the local telephone system area in which the station provided with this service is located. The term "toll telephone service" includes wide-area telephone service charges.

The term "private communications service" means a communication service that entitles the subscriber or user to exclusive or priority use of a communication channel or group of channels, regardless of whether such channel or group of channels may be connected through switching with a service described in this subparagraph.

The terms "teletypewriter" and "computer exchange service" mean the access from a teletypewriter, telephone, computer, or other data station of which such station is a part, and the privilege of intercommunication by such station with substantially all persons having teletypewriter, telephone, computer, or other data stations constituting a part of the same teletypewriter or computer exchange system. The terms "teletypewriter" and "computer exchange service" do not include the storage of data or information for subsequent retrieval, the retrieval of data or information, or the processing, or reception and processing, of data or information intended to change its form or content, and the term "computer exchange service" shall not include access to the Internet.

The term "intrastate," as applied to telephone services, includes only those services originating and terminating wholly in this state.

The term "call-by-call basis" means any method of charging for telephone service where the price is measured by individual calls.

The term "communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points.

The term "customer" means the person or entity that contracts with the seller of telephone services. If the end user of the telephone services is not the contracting party, the end user of the telephone service is the customer of the telephone service, but this sentence only applies for the purpose of sourcing sales of telecommunications under Section 40-21-81. "Customer" does not include a reseller of telephone service.

The term "customer channel termination point" means the locations where the customer either inputs or receives the communications.

The term "end user" means the person who utilizes the telephone service. In the case of the entity, "end user" means the individual who utilizes the service on behalf of the entity.

The term "post-paid calling service" means the telephone service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card, or by charge made to a telephone number which is not associated with the origination or termination of the telephone service. A post-paid calling service includes a telephone service that would be a prepaid calling service except it is not exclusively a telephone service.

The term "place of primary use" means the street address representative of where the customer's use of the telephone service primarily occurs, which must be the residential street address or the primary business street address of the customer.

The term "service address" means:

(A) The location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid.

(B) If the location in (A) is not known, service address means the origination point of the signal of the telephone services first identified by either the seller's telephone system or in information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.

(C) If the location in (A) and (B) are not known, the service address means the location of the customer's place of primary use.

(b) "Herein," "hereby," "hereunder," "hereof," and other such words of reference shall refer to this article as a whole, and not solely to the particular section or portion of this article in which any such word may be used.

(c) The definitions set forth in this section shall be deemed applicable whether the words defined are used in the singular or the plural.



Section 40-21-81 - Legislative intent.

It is the intention of the Legislature of Alabama that the tax herein levied shall apply to all utilities, as defined herein, in the State of Alabama. With respect to every tax exemption which may be enacted into law subsequent to the enactment of this article, there shall be a presumption that such exemption does not apply to the tax herein levied unless the statute containing such exemption shall make a specific reference to this article and shall clearly show a legislative intention to make such exemption applicable to the tax herein levied.



Section 40-21-82 - Levy of tax; sourcing of gross sales or gross receipts from telegraph or telephone services.

(a) There is hereby levied, in addition to all other taxes of every kind now imposed by law, and shall be collected as herein provided, a privilege or license tax against every utility furnishing electricity, domestic water, or natural gas in the State of Alabama. The amount of the tax shall be determined by the application of rates against gross sales or gross receipts, as the case may be, from the furnishing of such services in the State of Alabama. The tax shall be computed monthly with respect to each person to whom such services are furnished, in accordance with the following table:

(b) There is hereby levied a privilege or license tax against every utility furnishing telegraph or telephone services in the State of Alabama. The amount of the tax shall be determined by the application of rates against gross sales or gross receipts, as the case may be, from the furnishing of such services in the State of Alabama. The tax shall be applied to interstate telephone service beginning with bills dated on and after February 1, 2002, regardless of when the services being billed were provided. The tax shall be computed monthly with respect to each person to whom such services are furnished, in accordance with the following table:

Beginning with bills dated on or after April 1, 2002, the tax shall be computed at the rate of six percent on all gross sales or gross receipts. The utility furnishing such telegraph or telephone services shall be entitled to deduct and retain from the gross amount of tax billed by the utility nine-tenths of one percent of the amount of such tax billed on or after February 1, 2002, in consideration of the costs incurred by the utility in collecting and remitting the tax levied by this subsection; provided, however, that on and following October 1, 2002, the amount deducted and retained by such utility shall be one-fourth of one percent of the gross amount of such tax billed.

(c) If charges for a nontaxable service are aggregated with and not separately stated from charges for telephone or telegraph service that are subject to taxation, then the charges for the nontaxable service are subject to taxation unless the utility can reasonably identify the charges not subject to taxation from its books and records that are kept in the regular course of business.

(d) The provisions of subsection (c) do not create any customer right to require that, for purposes of determining the amount of tax applicable to a transaction, either the utility or the department allocate or attribute the bundled charge to the different portions of the transaction in order to minimize the amount of tax charged to the customer.

(e) Gross sales or gross receipts from the furnishing of telegraph or telephone services shall be sourced as follows:

(1) Except for the defined telegraph or telephone services in subdivisions (3) and (4), the sale of telephone service sold on a call-by-call basis shall be sourced to a. each level of taxing jurisdiction where the call originates and terminates in that jurisdiction or b. each level of taxing jurisdiction where the call either originates or terminates and in which the service address is also located.

(2) Except for the defined telegraph or telephone services in subdivisions (3) and (4), the sale of telephone service sold on a basis other than a call-by-call basis is sourced to the customer's place of primary use.

(3) The sale of post-paid calling service is sourced to the origination point of the telecommunications signal as first identified by either a. the seller's telecommunication system, or b. information received by the seller from its service provider, where the system used to transport such signal is not that of the seller.

(4) A sale of private communication service is sourced as follows:

a. Service for a separate charge related to a customer channel termination point is sourced to each level of jurisdiction in which such customer channel termination point is located.

b. Service where all customer channel termination points are located entirely within one jurisdiction is sourced to the jurisdiction in which the customer channel termination points are located.

c. Service for segments of a channel between two customer channel termination points located in different jurisdictions and which segments of channel are separately charged is sourced 50 percent in each level of jurisdiction in which the customer channel termination points are located.

d. Service for segments of a channel located in more than one jurisdiction or levels of jurisdiction and which segments are not separately billed is sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in such jurisdiction by the total number of customer channel termination points.



Section 40-21-82.1 - Exemptions.

(a) Smith's Water Authority in Lee County, Alabama, is exempt from all taxes levied under Section 40-21-82.

(b) The Northeast Crenshaw Water and Fire Protection Authority in Crenshaw and Montgomery Counties, Alabama, is exempt from all taxes levied under Section 40-21-82.

(c) The Bakerhill Water Authority in Barbour County, Alabama, is exempt from all taxes levied under Section 40-21-82.

(d) The Russell County Water Authority is exempt from all taxes levied under Section 40-21-82.

(e) The Chambers County E911 Authority is exempt from all taxes levied under Section 40-21-82.



Section 40-21-83 - Exclusions.

There are specifically excluded from the gross receipts or gross sales of a utility, all revenues derived from any of the following:

(1) The furnishing of utility services which the State of Alabama is prohibited from taxing under the Constitution or laws of the United States of America or the Constitution of the State of Alabama.

(2) The furnishing of utility services which are otherwise taxed under Sections 40-23-1 to 40-23-36, inclusive.

(3) Wholesale sales.

(4) The furnishing of electricity, natural gas, or domestic water for use or consumption by, in, or for the direct production, generation, processing, storage, delivery, or transmission of electricity, natural gas, or domestic water.

(5) The furnishing of electricity to a manufacturer or compounder for use in an electrolytic or electrothermal manufacturing or compounding process.

(6) The furnishing of natural gas to a manufacturer or compounder as a chemical raw material in the manufacturing or compounding of tangible personal property, but not as fuel or energy.

(7) The furnishing of natural gas to be used by a manufacturer or compounder to chemically convert raw materials prior to the use of the converted raw materials in an electrolytic or electrothermal manufacturing or compounding process.

(8) The use or consumption of electricity by an incorporated municipality, a board, or corporation organized under the authority of any incorporated municipality in furnishing or providing street lighting or traffic-control systems; the use or consumption of telephone services by an incorporated municipality in providing fire alarm systems; and the use or consumption of domestic water by an incorporated municipality in extinguishing fires, explosions, or conflagrations.

(9) The furnishing of natural gas or electricity for use or consumption as fuel or energy in and for the heating of poultry houses.

(10) The furnishing of utility services through the use of a prepaid telephone calling card.



Section 40-21-84 - Utility license required.

Any person regularly engaging in any business for which a privilege tax is imposed by Section 40-21-82 shall apply for and obtain from the department a license to engage in and to conduct the business of furnishing utility services for the then current tax year. Such license shall be granted upon the condition that the applicant must pay all taxes accruing to the State of Alabama under the provisions of this article; provided, however, that no such license shall be issued to any person who has not complied with the provisions of this article. No provision of this article shall be construed as relieving any person from the payment of any license or privilege tax now or hereafter imposed by law.



Section 40-21-85 - Administration of article and collection of tax.

(a) The provisions of this article shall be administered and the tax herein levied shall be collected in accordance with the uniform procedures set forth in this title, along with the procedures set forth in Division 1 of Article 1 of Chapter 23 of this title, for administering and collecting the tax therein levied, and for such purposes there are hereby incorporated into this article by reference the provisions of Sections 40-23-8 through 40-23-12, 40-23-25 and 40-23-27 through 40-23-31, together with the definitions applicable to said sections contained in Section 40-23-1; provided, that in the event of the repeal of such division, such repeal shall not operate to eliminate the tax collection procedures contained therein to the extent they are incorporated in this article by reference, unless the legislation providing for such repeal shall clearly indicate such a result.

The taxes herein levied shall be due and payable as follows:

(1) Any taxpayer liable for taxes under the provisions of this subdivision whose average monthly tax liability was less than $10,000 during the preceding calendar year shall remit such taxes in accordance with Section 40-23-7.

(2) Any taxpayer liable for taxes under the provisions of this subdivision whose average monthly tax liability was $10,000 or greater during the preceding calendar year shall make estimated payments to the Revenue Department on or before the twentieth day of the month in which the liability occurred.

(b) The amounts of the payment shall be at least equal to the taxpayer's actual tax liability for the same calendar month of the preceding year.

(c) Any outstanding credit or deficit arising from the taxpayer's overpayment or underpayment of its final liability shall be applied to either increase or reduce, as the case may be, that month's final tax liability which shall be reported and paid not later than the twentieth of the month next succeeding the month in which the tax accrues. The provisions of Section 40-23-7 shall apply to the filing of the monthly tax liability report.

(d) In those instances where a taxpayer due to divestiture compliance with a lawful order of a court of competent jurisdiction, or the sale of a portion of the business on which said tax is applicable, where such divestiture compliance or sale reduces the gross revenues of the taxpayer, the Commissioner of Revenue shall determine for a period of 12 months following such divestiture compliance or sale the monthly estimated tax liability and shall consider among others, the financial historical data and the percentage of divestiture or sale of said business of the taxpayer. Following the 12-month period, taxes shall be remitted in accordance with subsection (c) of this section.

(e) In those instances where there is no preceding calendar year for purposes of determining the tax liability of any taxpayer, the Commissioner of Revenue shall determine for a period of 12 months the monthly estimated tax liability for the taxpayer. Following the 12-month period, taxes shall be remitted in accordance with subsection (c) of this section.



Section 40-21-86 - Responsibilities of utilities.

Every person engaged in the State of Alabama in the furnishing of utility services shall add to the price or charge for such utility services to every purchaser thereof an amount equal to the prescribed percentage of the gross price or gross charge therefor and shall collect said amount from every purchaser of such utility services. It shall be unlawful for any person furnishing utility services to fail or refuse to collect from the purchaser the amount required by this section to be collected, and it shall likewise be unlawful to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of said amount or any portion thereof. The provisions of this section that the tax herein levied shall be collected from the purchaser shall in no way relieve any utility of the tax herein levied; nor shall the inability, impracticability, refusal, or failure so to collect from such purchaser the amounts provided herein relieve such utility of the tax herein levied. All taxes paid in pursuance of this article shall be conclusively presumed to be a direct tax on the purchaser precollected for the purpose of convenience and facility only.



Section 40-21-87 - Disposition of proceeds of tax.

All taxes or other funds received or collected by the Department of Revenue of the State of Alabama under the provisions of this article remaining after the application of any exemptions, exclusions, deductions, or credits applicable thereto, and after the payment of the expenses of administration and enforcement of this article shall be without delay deposited into the State Treasury to the credit of Education Trust Fund except that, beginning the fiscal year ending September 30, 1993, $14,600,000 annually shall be deposited to the Special Mental Health Trust Fund, of which one-fourth is to be deposited quarterly.



Section 40-21-88 - Liability of retailer.

Any law to the contrary notwithstanding, any retailer, who relies in good faith on any state utility gross receipts tax exemption number that has been authorized by the Department of Revenue and the exemption claim has been made on a form provided or approved for use by the Department of Revenue, when a state tax exemption number holder violates the tax exempt privileges or uses the number illegally, shall not be liable to the Department of Revenue or others for the utility gross receipts tax on sales to the purchaser.






Article 4 - Utility Service Use Tax.

Section 40-21-100 - Definitions.

(a) For the purpose of this article, the following terms shall have the respective meanings ascribed by this section:

(1) BUSINESS. All activities relating to the furnishing of utility services.

(2) DEPARTMENT. The Department of Revenue of the State of Alabama.

(3) DOMESTIC WATER. All water except water that is sold to persons for use or consumption in industrial processes and not primarily for human consumption.

(4) GROSS RECEIPTS. The value proceeding or accruing from the furnishing of utility services, all receipts actual and accrued, without any deduction on account of the cost of the utility services sold, the cost of the materials used, labor or service cost, interest paid, or any other expense whatever, and without any deductions on account of losses.

(5) GROSS SALES. The value proceeding or accruing from the furnishing of utility services, and including the proceeds from the sale of any utility services handled on consignment by the taxpayer, without any deduction on account of the cost of the utility services sold, the cost of the materials used, labor or service cost, interest paid, or any other expenses whatever and without any deductions on account of losses.

(6) PERSON. An individual, firm, copartnership, association, trustee, receiver, corporation, or other entity, and shall specifically include the State of Alabama, every county in the State of Alabama, every municipal corporation in the State of Alabama, the United States of America and its agencies, and every public corporation or entity organized under the laws of the United States of America or under the laws of any state of the United States of America and operating in the State of Alabama, as well as every private or nonpublic entity.

(7) PURCHASE. Utility services which are acquired, with or without consideration, whether such acquisition is effected by a transfer of title or of possession, or of both, or a license to use or consume, whether such transfer is absolute or conditional, and by whatsoever means the same shall have been effected.

(8) RETAIL SALE. All sales except those defined herein as wholesale sales.

(9) SALES PRICE. The total amount for which utility services shall have been sold, or, if not sold or sold for only a nominal amount, the fair market value thereof, valued in money, whether paid in money or otherwise, and includes any amount for which credit is given to the purchaser by the seller, without any deduction therefrom on account of the cost of the utility services sold, the cost of the materials used, labor or service cost, interest charged, losses, or any other expenses whatever; provided, that cash discounts allowed and taken shall not be included.

(10) STORAGE. Any keeping or retention in the State of Alabama of utility services for any purpose, except sale in the regular course of business or subsequent use solely outside the State of Alabama.

(11) TAXPAYER. Any person liable for taxes under the provisions of this article.

(12) USE. The exercise of any right or power over utility services or the disposition thereof incident to a proprietary or possessory interest therein, except that it shall not include the sale of utility services in the regular course of business.

(13) UTILITY. Every person regularly engaged in furnishing utility services to another person in the State of Alabama.

(14) UTILITY GROSS RECEIPTS TAX. The tax levied by Article 3 of this chapter.

(15) UTILITY SERVICES. Electricity, domestic water, natural gas, telegraph services, and telephone services; provided, however, that "utility services" shall not mean electricity, domestic water, natural gas, telephone services, or telegraph services stored, used, or consumed by a utility regularly engaged in furnishing the same such services to the public, other than by a municipality or other municipal entities organized by a municipality.

(16) WHOLESALE SALE. A sale or exchange of utility services by a utility to any person or any other utility engaged in the resale of such utility services in the regular course of business.

(17) TELEPHONE SERVICES. Local telephone service, interstate telephone service which originates or terminates within this state but does not both originate and terminate in this state and is charged to a service address in this state, and intrastate toll telephone service, private communications service, teletypewriter, and computer exchange service. The term "telephone services" includes transmission by or through any media such as wires, cables, microwaves, light waves, or any combination of those or similar media. It includes, but is not limited to, telephone services sold by motels and hotels to their customers or to others, telephone services sold by colleges and universities to their students or to others, and telephone services sold by hospitals to their patients or to others. The term "telephone services" shall not include:

(i) Telephone services provided through any pay telephone;

(ii) Any excise, franchise, or similar tax or like fee or assessment levied by the United States, by the State of Alabama, or by any political subdivision, upon the purchase, sale, use, or consumption of any telephone services, which tax, fee, or assessment is collected by the seller from the purchaser;

(iii) The furnishing of any telephone services for resale, including access charges paid by an interexchange carrier, provided that any utility making a sale of telephone services for resale shall obtain a certificate from the purchaser of such services certifying that such services are purchased for the purpose of resale, the form of the certification to be determined by rules and regulations to be promulgated by the department;

(iv) Charges for customer premises equipment, including such equipment that is leased or rented by the customer from any source;

(v) Cable television service, paging services, specialized mobile radio, or mobile telecommunications service; or

(vi) Services which are ancillary to the provision of telephone service but are not directly related to the transmission of voice, data, or information such as directory advertising and installation and repair of equipment and inside wiring.

The term "local telephone service" means the access to a local telephone system, and the privilege of telephonic-quality communication with substantially all persons having telephone stations constituting a part of such local telephone system.

The term "toll telephone service" means (A) a telephonic-quality communication for which there is a toll charge which varies in amount according to the distance and elapsed transmission time of each individual communication, or (B) a service that entitles the subscriber or user, upon the payment of a periodic charge that is determined as a flat amount or upon some basis of total elapsed transmission time, or upon some combination thereof, to the privilege of an unlimited number of telephonic communications to or from all or a substantial portion of the persons having telephone or radio telephone stations in a specified area which is outside the local telephone system area in which the station provided with this service is located. The term "toll telephone service" includes wide-area telephone service charges.

The term "private communications service" means a communication service that entitles the subscriber or user to exclusive or priority use of a communication channel or group of channels, regardless of whether such channel or group of channels may be connected through switching with a service described in this subparagraph.

The terms "teletypewriter" and "computer exchange service" mean the access from a teletypewriter, telephone, computer, or other data station of which such station is a part, and the privilege of intercommunication by such station with substantially all persons having teletypewriter, telephone, computer, or other data stations constituting a part of the same teletypewriter or computer exchange system. The terms "teletypewriter" and "computer exchange service" do not include the storage of data or information for subsequent retrieval, the retrieval of data or information, or the processing, or reception and processing, of data or information intended to change its form or content, and the term "computer exchange service" does not include the Internet nor access thereto.

The term "intrastate," as applied to telephone services, includes only those services originating and terminating wholly in this state.

The term "call-by-call basis" means any method of charging for telephone service where the price is measured by individual calls.

The term "communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points.

The term "customer" means the person or entity that contracts with the seller of telephone services. If the end user of the telephone services is not the contracting party, the end user of the telephone service is the customer of the telephone service, but this sentence only applies for the purpose of sourcing sales of telecommunications under Section 40-21-81. "Customer" does not include a reseller of telephone service.

The term "customer channel termination point" means the locations where the customer either inputs or receives the communications.

The term "end user" means the person who utilizes the telephone service. In the case of the entity, "end user" means the individual who utilizes the service on behalf of the entity.

The term "post-paid calling service" means the telephone service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card, or by charge made to a telephone number which is not associated with the origination or termination of the telephone service. A post-paid calling service includes a telephone service that would be a prepaid calling service except it is not exclusively a telephone service.

The term "place of primary use" means the street address representative of where the customer's use of the telephone service primarily occurs, which must be the residential street address or the primary business street address of the customer.

The term "service address" means:

(A) The location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid.

(B) If the location in (A) is not known, service address means the origination point of the signal of the telephone services first identified by either the seller's telephone system or in information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.

(C) If the location in (A) and (B) are not known, the service address means the location of the customer's place of primary use.

(b) "Herein," "hereby," "hereunder," "hereof" and other such words of reference shall refer to this article as a whole, and not solely to the particular section or portion of this article in which any such word may be used.

(c) The definitions set forth in this section shall be deemed applicable whether the words defined are used in the singular or the plural.



Section 40-21-101 - Legislative intent.

It is the intention of the Legislature of Alabama that the tax herein levied shall be supplemental to and complementary with the utility gross receipts tax so as to prevent discrimination in the effect of the utility gross receipts tax upon either intrastate or interstate commerce. It is the intention of the Legislature of Alabama that the tax herein levied shall apply to purchases of utility services from any utility. With respect to every tax exemption which may be enacted into law subsequent to the enactment of this article, there shall be a presumption that such exemption does not apply to the tax herein levied unless the statute containing such exemption shall make specific reference to this article and shall clearly show a legislative intention to make such exemption applicable to the tax herein levied.



Section 40-21-102 - Levy of tax; sourcing of total sales price for telegraph or telephone services.

(a) There is hereby levied, in addition to all other taxes of every kind now imposed by law, and shall be collected as herein provided, an excise tax on the storage, use, or other consumption of electricity, domestic water, and natural gas in the State of Alabama. The amount of the tax shall be determined by the application of rates against the sales price of such services in the State of Alabama. The tax shall be computed monthly in accordance with the following table:

(b) There is hereby levied an excise tax on the storage, use, or other consumption of telegraph services or telephone services in the State of Alabama. The amount of the tax shall be determined by the application of rates against the sales price of such services in the State of Alabama. The tax shall be applied to interstate telephone service beginning with bills dated on or after February 1, 2002, regardless of when the services being billed were provided. The amount of the tax shall be computed monthly, in accordance with the following table:

Beginning with bills dated on or after April 1, 2002, the tax shall be computed at the rate of six percent. The utility furnishing such telegraph or telephone services shall be entitled to deduct and retain from the gross amount of tax billed by the utility nine-tenths of one percent of the amount of such tax billed on or after February 1, 2002, in consideration of the costs incurred by the utility in collecting and remitting the tax levied by this subsection; provided, however, that on and following October 1, 2002, the amount deducted and retained by such utility shall be one-fourth of one percent of the gross amount of such tax billed.

(c) Every person storing, using, or otherwise consuming utility services in the State of Alabama shall be liable for the tax imposed herein. Such liability shall not be extinguished until the tax has been paid to the State of Alabama.

(d) If charges for a nontaxable service are aggregated with and not separately stated from charges for telephone or telegraph service that are subject to taxation, then the charges for the nontaxable service are subject to taxation unless the utility can reasonably identify the charges not subject to taxation from its books and records that are kept in the regular course of business.

(e) The provisions of subsection (d) do not create any customer right to require that, for purposes of determining the amount of tax applicable to a transaction, either the utility or the department allocate or attribute the bundled charge to the different portions of the transaction in order to minimize the amount of tax charged to the customer.

(f) The total sales price from the storage, use, or other consumption of telegraph service or telephone service is sourced as follows:

(1) Except for the defined telegraph or telephone services in subdivisions (3) and (4), the storage, use, or consumption of telephone service sold on a call-by-call basis shall be sourced to a. each level of taxing jurisdiction where the call originates and terminates in that jurisdiction or b. each level of taxing jurisdiction where the call either originates or terminates and in which the service address is also located.

(2) Except for the defined telegraph or telephone services in subdivisions (3) and (4), the storage, use, or consumption of telephone service sold on a basis other than a call-by-call basis is sourced to the customer's place of primary use.

(3) The storage, use, or consumption of post-paid calling service is sourced to the origination point of the telecommunications signal as first identified by either a. the seller's telecommunication system, or b. information received by the seller from its service provider, where the system used to transport such signal is not that of the seller.

(4) The storage, use, or consumption of private communication service is sourced as follows:

a. Service for a separate charge related to a customer channel termination point is sourced to each level of jurisdiction in which such customer channel termination point is located.

b. Service where all customer channel termination points are located entirely within one jurisdiction is sourced to the jurisdiction in which the customer channel termination points are located.

c. Service for segments of a channel between two customer channel termination points located in different jurisdictions and which segments of channel are separately charged is sourced 50 percent in each level of jurisdiction in which the customer channel termination points are located.

d. Service for segments of a channel located in more than one jurisdiction or levels of jurisdiction and which segments are not separately billed is sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in such jurisdiction by the total number of customer channel termination points.



Section 40-21-103 - Exclusions.

The storage, use, or other consumption of utility services in the State of Alabama is hereby specifically excluded from the tax herein levied:

(1) Whenever the State of Alabama is prohibited from taxing such storage, use, or consumption under the Constitution or laws of the United States of America or the Constitution of the State of Alabama;

(2) Whenever any tax relating to the sale, use, storage, or consumption of said utility services shall be levied under the provisions of Article 2 of Chapter 23 of this title, or under the provisions of Sections 40-23-1 through 40-23-36 or the Alabama Transaction Tax Act of 1992 if enacted into law;

(3) Whenever the purchase of said utility services shall have been at a wholesale sale;

(4) Whenever electricity, natural gas, or domestic water shall have been used or consumed directly in or for the production, generation, processing, storage, delivery, or transmission of electricity, natural gas, or domestic water;

(5) Whenever electricity purchased for storage, use, or other consumption is used or consumed by a manufacturer or compounder in an electrolytic or electrothermal manufacturing or compounding process;

(6) Whenever natural gas purchased for storage, use, or other consumption is used or consumed by a manufacturer or compounder as a chemical raw material in the manufacturing or compounding of tangible personal property, but not as fuel or energy;

(7) Whenever natural gas purchased for storage, use, or other consumption is used by a manufacturer or compounder to chemically convert raw materials prior to the use of such converted raw materials in an electrolytic or electrothermal manufacturing or compounding process;

(8) Whenever the sales price of said utility services shall be included as a part of the gross receipts or gross sales of a utility subject to the utility gross receipts tax for the purpose of calculating the utility gross receipts tax payable by said utility;

(9) Whenever electricity purchased for storage, use, or other consumption is used or consumed in a process for the isotopic enrichment of uranium and when said electricity is purchased from a subsidiary corporation of the corporation engaged in the isotopic enrichment of uranium; and

(10) Whenever utility services are furnished through the use of a prepaid telephone calling card.



Section 40-21-104 - Utilities to register and give information.

Every utility, except as hereinafter provided, engaged in making retail sales of utility services for storage, use, or other consumption in the State of Alabama shall register with the department and give the name and address of its officers and directors, the location of each of its offices in the State of Alabama, the names and addresses of all persons with whom said utility has contracts for furnishing utility services by said utility, the names and addresses of all persons who have purchased utility services from said utility during the then next preceding 12 months, the amounts of the sales prices of all utility services furnished by said utility and such other information as the department may require with respect to matters pertinent to the enforcement of this article; provided, that this section of this article shall not apply to persons holding a license under the provisions of the utility gross receipts tax; provided further, that this section of this article shall not apply to the United States of America or to any agency or department of the United States of America or to any corporation exempted from so registering with the department under the Constitution or laws of the United States of America.



Section 40-21-105 - Seller to collect tax; regulations; penalty.

Every seller making sales of utility services for storage, use, or other consumption in this state, not exempted under the provisions of Section 40-21-103, shall at the time of making such sales or, if the storage, use, or other consumption of the utility services is not then taxable hereunder, at the time such storage, use or other consumption becomes taxable hereunder, collect the tax imposed by this article from the purchaser and give to the purchaser a receipt therefor in the manner and form prescribed by the department. The tax required to be collected by the seller from the purchaser shall be displayed separately from the list, advertised in the premises, marked or other price on the sales check or other proof of sales. It shall be unlawful for any such seller to advertise or hold out or state to the public or to any customer, directly or indirectly, that the tax or any part thereof imposed by this article will be assumed or absorbed by the seller or that it will not be added to the selling price of the property sold or, if added, that it or any part thereof will be refunded. Any person violating any of the provisions of this section shall be guilty of a misdemeanor. The tax herein required to be collected by the seller shall constitute a debt owed by the seller to this state.

In the event that a seller making sales of utility services for storage, use or other consumption in this state, not exempted under the provisions of Section 40-21-103, is exempted from collection of the tax herein levied by any provisions of the Constitution or laws of the United States of America, then the purchaser of such utility services shall pay the said tax directly to the department each month pursuant to such regulations as the department may prescribe from time to time.



Section 40-21-106 - Procedure for collecting tax.

The tax herein levied shall be administered and collected in accordance with the uniform procedures set forth in this title, along with the procedures set forth for collecting the use tax described in Article 2 of Chapter 23 of this title, and for that purpose there are hereby incorporated into this article by reference the provisions of Sections 40-23-68, 40-23-74, 40-23-75, and 40-23-77, 40-23-82, 40-23-83, and 40-23-88; provided, that wherever in said provisions the words "this article" shall appear, the same for the purposes of this article shall be construed to mean "this article"; provided further, that wherever in said provisions reference shall be made to March 1, 1939, the same for the purposes of this article shall be construed to mean September 1, 1969; provided further, that wherever in said provisions reference shall be made to June 30, 1939, the same shall for the purposes of this article mean that certain day one calendar month subsequent to September 1, 1969; provided further, that none of the said provisions shall apply to the United States of America or to any agency or department of the United States of America; provided further, that the tax herein levied shall be collected monthly, and all reports and records respecting the said tax herein levied shall be made on a monthly basis; and, to that end, wherever in said provisions the word "quarterly" shall appear, the same for the purpose of this article shall be construed to mean "monthly"; and wherever in said provisions the words "three months" shall appear, the same for the purposes of this article shall be construed to mean "one month".



Section 40-21-107

All taxes or other funds received or collected by the Department of Revenue of the State of Alabama under the provisions of this article remaining after the application of any exemptions, exclusions, deductions, or credits applicable thereto, and after the payment of the expenses of administration and enforcement of this article shall be without delay deposited into the State Treasury to the credit of Alabama Education Trust Fund.






Article 5 - Cellular Radio Telecommunication Services Tax.

Section 40-21-120 - Definitions.

As used in this article, the following words and phrases shall have the following meanings respectively ascribed to them unless the context clearly indicates otherwise:

(1)a. CUSTOMER. The person or entity that contracts with the home service provider for mobile telecommunications service or, for the purposes of determining the place of primary use, if the end user of the mobile telecommunications service is not the contracting party, the end user of the mobile telecommunications service. The term does not include a reseller of mobile telecommunications service or a serving carrier under an arrangement to serve the customer outside the home service provider's licensed service area.

b. HOME SERVICE PROVIDER. The facilities-based carrier or reseller with which the customer contracts for the provision of mobile telecommunications service.

c. LICENSED SERVICE AREA. The geographic area in which the home service provider is authorized by law or contract to provide mobile telecommunications service.

d. MOBILE TELECOMMUNICATIONS SERVICE. Commercial mobile radio service, as defined in Section 20.3 of Title 47 of the Code of Federal Regulations as in effect on June 1, 1999.

e. MONTHLY CHARGES. The monthly recurring access charges and local airtime charges only. However, effective for customer bills dated on or after February 1, 2002, monthly charges shall be the monthly recurring access charges and all airtime charges, regardless of when the services being billed were provided.

f. PLACE OF PRIMARY USE. The street address representative of where the customer's use of the mobile telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer and within the licensed service area of the home service provider.

g. RESELLER. A provider who purchases telecommunications services from another telecommunications service provider and then resells, uses as a component part of, or integrates the purchased services into a mobile telecommunications service. This term does not include a serving carrier with which a home service provider arranges for the services to its customers outside the home service provider's licensed service area.

h. SERVING CARRIER. A facilities-based carrier providing mobile telecommunications service to a customer outside a home service provider's or reseller's licensed service area.

i. TAXING JURISDICTION. This state or any political subdivision within this state, including those operating under a home rule charter, with the authority to impose a tax, charge, or fee.

(2) Mobile telecommunications service and providers are not included in and are excluded from the coverage and application of, and are not subject to, the provisions of Title 37, and the levy of taxes and assessment of property under Articles 1 to 4, inclusive, of Chapter 21 of this title.



Section 40-21-121 - Levy of tax; procedure for collecting tax.

(a) There is hereby levied, in addition to all other taxes of every kind now imposed by law, and shall be collected as provided herein, a privilege or license tax against every home service provider doing business in the State of Alabama on account of the furnishing of mobile telecommunications service to a customer with a place of primary use in the State of Alabama by said home service provider. The amount of the tax shall be determined by the application of the rates against gross sales or gross receipts, as the case may be, from the monthly charges from the furnishing of mobile telecommunications service to a customer with a place of primary use in the State of Alabama and shall be computed monthly with respect to each person to whom services are furnished at the rate of four percent on bills dated prior to February 1, 2002, and at the rate of six percent on bills dated on or after February 1, 2002, regardless of when the services being billed were provided. The home service provider furnishing such mobile telecommunications services shall be entitled to deduct and retain from the gross amount of tax billed by the home service provider nine-tenths of one percent of the amount of such tax billed on or after February 1, 2002, in consideration of the costs incurred by the home service provider in collecting and remitting the tax levied by this article; provided, however, that on and following October 1, 2002, the amount deducted and retained by such provider shall be one-fourth of one percent of the gross amount of such tax billed.

(b) Every home service provider subject to the tax herein levied in subsection (a) shall add to the price or charge for such services and collect from every customer thereof an amount equal to the prescribed percentage of gross price or gross charge therefor. It shall be unlawful for any home service provider to fail or refuse to collect from the customer the amount required by this section to be collected, to refund or offer to refund all or any part of the amount collected, or to absorb or advertise directly or indirectly the absorption or refund of the amount or any portion thereof. The provisions of this subsection that the tax herein levied shall be collected from the customer shall in no way relieve any home service provider of the tax herein levied. Nor shall the inability, impracticality, refusal, or failure so to collect from such customer the amounts provided herein relieve such provider of the tax herein levied. All taxes paid in pursuance of this section shall be conclusively presumed to be a direct tax on the customer precollected for the purpose of convenience and facility only.

(c) Monthly charges for mobile telecommunications service provided to a customer and billed by or for the customer's home service provider are deemed to be provided at the customer's place of primary use. Such monthly charges are subject to the tax imposed by this chapter if the customer's place of primary use is located in this state.

(d) If nontaxable charges for mobile telecommunications service are aggregated with and not separately stated from charges that are subject to taxation, then the charges for nontaxable mobile telecommunications service may be subject to taxation unless the home service provider can reasonably identify charges not subject to taxation from its books and records that are kept in the regular course of business.

(e) If charges for mobile telecommunications service are not subject to taxation, a customer may not rely upon the nontaxability of charges for mobile telecommunications service unless the customer's home service provider separately states the charges for nontaxable mobile telecommunications service from taxable charges or the home service provider elects, after receiving a written request from the customer in the form required by the provider, to provide verifiable data based upon the home service provider's books and records that are kept in the regular course of business that reasonably identifies the nontaxable charges.

(f)(1) A home service provider is to be held harmless from any tax, charge, or fee liability in this state that otherwise would be due solely as a result of an assignment of a street address to an incorrect taxing jurisdiction if, subject to subsection (i), the home service provider employs an enhanced zip code to assign each street address to a specific taxing jurisdiction for each level of taxing jurisdiction and exercises due diligence at each level of taxing jurisdiction to ensure that each street address is assigned to the correct taxing jurisdiction. If an enhanced zip code overlaps boundaries of taxing jurisdictions of the same level, the home service provider must designate one specific jurisdiction within the enhanced zip code for use in taxing the activity for the enhanced zip code for each level of taxing jurisdiction. Any enhanced zip code assignment changed in accordance with subsection (i) is in compliance with this subsection. For purposes of this subsection, there is a rebuttable presumption that a home service provider has exercised due diligence if the home service provider demonstrates that it has all of the following:

a. Expended reasonable resources to implement and maintain an appropriately detailed electronic database of street address assignments to taxing jurisdictions.

b. Implemented and maintained reasonable internal controls to promptly correct misassignments of street addresses to taxing jurisdictions.

c. Used all reasonably obtainable and usable data pertaining to municipal annexations, incorporations, reorganizations, and any other changes in jurisdictional boundaries that materially affect the accuracy of the database.

(2)a. The department may elect to provide an electronic database that satisfies the requirements of 4 U.S.C. § 119. If the department provides such database, a home service provider using the data contained in such database shall be held harmless from any liability, including tax, interest, and penalties, which would otherwise be due solely as a result of an assignment of a place of primary use to an incorrect local jurisdiction.

b. Paragraph a. shall apply to a home service provider who is in compliance with the terms of such subdivision until the later of (i) 18 months after the approval described in 4 U.S.C. § 119(a), or (ii) 6 months after the department provides an electronic database that satisfies the requirements of 4 U.S.C. § 119.

(g) A home service provider is responsible for obtaining and maintaining the customer's place of primary use. Subject to subsection (i) and if the home service provider's reliance on information provided by its customer is in good faith, a taxing jurisdiction shall allow a home service provider to rely on the applicable residential or business street address supplied by the home service provider's customer and not hold a home service provider liable for any additional taxes, charges, or fees based on a different determination of the place of primary use for taxes, charges, or fees that are customarily passed on to the customer as a separate itemized charge.

(h) Except as provided in subsection (i), a taxing jurisdiction shall allow a home service provider to treat the address used by the home service provider for tax purposes for any customer under a service contract or agreement in effect on or before July 28, 2002, as that customer's place of primary use for the remaining term of the service contract or agreement, excluding any extension or renewal of the service contract or agreement, for purposes of determining the taxing jurisdictions to which taxes, charges, or fees on charges for mobile telecommunications service are remitted.

(i) A taxing jurisdiction or the state on behalf of any taxing jurisdiction may:

(1) Determine that the address used for purposes of determining the taxing jurisdictions to which taxes, charges, or fees for mobile telecommunications service are remitted does not meet the definition of place of primary use and give binding notice to the home service provider to change the place of primary use on a prospective basis from the date of notice of determination if the taxing jurisdiction making the determination is not the state, the taxing jurisdiction obtains the consent of all affected taxing jurisdictions within this state before giving the notice of determination, and before the taxing jurisdiction gives the notice of determination, the customer is given an opportunity to demonstrate in accordance with applicable state or local tax, charge, or fee administrative procedures that the address is the customer's place of primary use.

(2) Determine that the assignment of a taxing jurisdiction by a home service provider under subdivision (1) does not reflect the correct taxing jurisdiction and give binding notice to the home service provider to change the assignment on a prospective basis from the date of notice of determination if the taxing jurisdiction making the determination is not the state, the taxing jurisdiction obtains the consent of all affected taxing jurisdictions within the state before giving the notice of determination, and the home service provider is given an opportunity to demonstrate in accordance with applicable state or local tax, charge, or fee administrative procedures that the assignment reflects the correct taxing jurisdiction.

(j) Nothing in this section modifies, impairs, supersedes, or authorizes the modification, impairment, or supersession of any law allowing a taxing jurisdiction to collect a tax, charge, or fee from a customer that has failed to provide its place of primary use.

(k) If a customer believes that an amount of tax, charge, or fee or an assignment of place of primary use or taxing jurisdiction included on a billing is erroneous, the customer shall notify the home service provider in writing. The customer shall include in this written notification the street address for the customer's place of primary use, the account name and number for which a customer seeks a correction, a description of the error asserted by the customer, and any other information that the home service provider reasonably requires to process the request. Within 60 days of receiving a notice under this section, the home service provider shall review its records to determine the customer's taxing jurisdiction. If this review shows that the amount of tax, charge, or fee or assignment of place of primary use or taxing jurisdiction is in error, the home service provider shall correct the error and refund or credit the amount of tax, charge, or fee erroneously collected from the customer for a period of up to two years. If this review shows that the amount of tax, charge, or fee or assignment of place of primary use or taxing jurisdiction is correct, the home service provider shall provide a written explanation to the customer. The procedures in this section shall be the first course of remedy available to customers seeking correction of assignment of place of primary use or taxing jurisdiction, or a refund of or other compensation for taxes, charges, and/or fees erroneously collected by the home service provider, and no cause of action based upon a dispute arising from such taxes, charges, or fees shall accrue until a customer has reasonably exercised the rights and procedures set forth in this section.



Section 40-21-122 - Exclusions.

There are hereby specifically excluded from the gross receipts or gross sales of a cellular provider, upon which the tax herein levied is calculated, all portions thereof derived from the following:

(1) The furnishings of cellular services which the State of Alabama is prohibited from taxing under the Constitution or laws of the United States of America or the Constitution of Alabama of 1901;

(2) The furnishing of cellular services which are otherwise taxed under the provisions of Sections 40-23-1 through 40-23-36;

(3) Wholesale sales; and

(4) The furnishing of cellular telecommunications service through the use of a prepaid telephone calling card, a prepaid authorization number, or both.



Section 40-21-123 - (Effective Upon Ratification of Proposed Constitutional Amendment) Dispositions of proceeds of tax.

The tax herein levied shall be collected and administered in accordance with the procedure set forth in Section 40-21-85, and for those purposes the provisions of Section 40-21-85 are hereby incorporated into this section by reference. All tax revenue and other funds received or collected under subsection (a) of Section 40-21-121 shall be deposited into the State Treasury and used for the following purposes:

(1) So much thereof as necessary is hereby appropriated to be used by the State Treasurer to pay at their respective maturities the principal and interest due in the fiscal year on the outstanding bonds issued by the Alabama Revolving Loan Fund Authority.

(2) Beginning in March of 2002, one-third of the remaining proceeds, plus $1 million in the fiscal year ending September 30, 2002, and $1.5 million each fiscal year thereafter, shall be credited to the Education Trust Fund.

(3) The residual balance thereof remaining shall be credited to the State General Fund.



Section 40-21-124 - License.

If any person after February 1, 1990 shall engage in or continue in any business for which a tax is imposed by this article, as a condition precedent to engaging or continuing in such business, the person shall apply for and obtain from the Department of Revenue of the State of Alabama a license to engage in and to conduct the business of furnishing cellular telecommunication services for the then current tax year upon the condition that he or she shall pay the taxes accruing to the State of Alabama under the provisions of this article. No license shall be issued under the provisions of this article to any person who shall not have complied with the provisions of this article, and no provision of this article shall be construed as relieving any person from the payment of any license or privilege tax now or hereafter imposed by law.



Section 40-21-125 - Liability of provider.

Any law to the contrary notwithstanding, any cellular telecommunication services provider, who accepts in good faith from a purchaser a cellular telecommunication services tax exemption form provided or approved for use by the Department of Revenue, shall not subsequently be liable to the Department of Revenue or others for the cellular telecommunication services tax on sales to that purchaser.



Section 40-21-126 - Tax on mobile radio communication services.

There is hereby levied a tax on mobile radio communication services as defined in Section 20.3 of Title 47 of the Code of Federal Regulations as in effect on June 1, 1999, at the same rate as the tax levied in Section 40-21-121, effective February 1, 2002. The Department of Revenue shall exercise its rulemaking authority to ensure that the application of this tax complies with all applicable federal laws and regulations.









Chapter 22 - RECORDATION TAX.

Section 40-22-1 - Deeds, bills of sale, etc.

(a) Except as set out in subsection (b), no deed, bill of sale, or other instrument of like character which conveys any real or personal property within this state or which conveys any interest in any such property shall be received for record unless the privilege or license tax is paid prior to the instrument being offered for record as provided in subsection (c).

(b) No privilege or license tax shall be required for any of the following:

(1) The transfer of mortgages on real or personal property within this state upon which the mortgage tax has been paid.

(2) Deeds or instruments executed for a nominal consideration for the purpose of perfecting the title to real estate.

(3) The re-recordation of corrected mortgages, deeds, or instruments executed for the purpose of perfecting the title to real or personal property, specifically, but not limited to, corrections of maturity dates thereof, and deeds and other instruments or conveyances, executed prior to October 1, 1923.

(c) Except as provided in subsection (b), the privilege or license tax on all instruments which are executed to convey real or personal property situated in this state of the value of $500 or less shall be $.50, and upon all such instruments executed to convey real or personal property situated in this state of more than $500 in value there shall be paid the sum of $.50 for each $500 or fraction thereof in value of property conveyed by such instrument; provided, that only the value in excess of any mortgages or vendor's lien upon any property within this state on which the mortgage tax has been paid shall be taxable under this section; and provided further, that where several deeds or instruments are executed by tenants in common for the same consideration, only one of such instruments shall be taxable under this section. Except for instruments which convey only leaseholds easements, or licenses or the recordation of copies of instruments evidencing original transfers of title to land by the United States or the State of Alabama, any instrument presented for record pursuant to this section shall be accompanied by proof of the actual purchase price paid for the property or if the property has not been sold, proof of the actual value of the real or personal property which is the subject of the instrument being recorded. The Department of Revenue shall develop a form which shall be used for attesting to the actual value or actual purchase price of the property, which form shall include only information related to the actual value or actual purchase price of the property. Any person utilizing the form developed by the department pursuant to this section shall attest to the accuracy of the information being provided on the form, but shall not be required to provide any further documentation or proof of the actual purchase price or actual value of the property.

(d) Upon the presentation of any instrument for record, the judge of probate shall calculate the amount of tax due based upon the actual purchase price paid or the actual value of the property as required in subsection (c). If no proof is provided at the time the instrument is presented for recording, the amount of the tax due shall be based upon the value of the property as determined by the most recent assessment of property conducted pursuant to Title 40, Chapter 7, and the judge of probate shall assess penalties as set out in subsection (h) to be paid in addition to the tax due.

(e) The instrument shall be recorded upon the payment of the amount of such tax and recording fee, and where assessed, any penalties as set out in subsection (h); provided, however, that upon the presentation for record of any instrument which conveys property situated in two or more counties of this state, the judge of probate shall so certify receipt of the instrument together with a description of the property conveyed by the instrument to the Department of Revenue, which after hearing evidence as may be offered or as it may secure, shall fix and determine the value of the property as located in each county and shall certify its determination thereof to the judge of probate, showing the value of the property in each county separately; and, upon the payment to the judge of probate of the tax due on the value of all property in this state conveyed by the instrument as so determined, the judge of probate shall accept the instrument for record. The person presenting any instrument conveying property in two or more counties of this state may secure immediate filing of the instrument for record by depositing with the judge of probate an amount which in the judgment of the judge of probate will cover the tax herein provided for, and after the value of the property conveyed thereby is determined by the Department of Revenue, as provided herein, any excess of the deposit over the amount of tax found to be due on the instrument shall be refunded to the person offering the instrument for record. The determination by the judge of probate and of the Department of Revenue of the amount of tax due on any instrument is hereby declared to be a ministerial act and shall not preclude the subsequent collection of the correct amount of tax if the value of the property thereby conveyed is not fully disclosed to the judge of probate or the Department of Revenue when the instrument is offered for record. Upon the filing for record of any instrument coming within the terms of this section, the judge of probate shall certify thereon the fact that the tax has been paid, showing the amount of the tax, and thereafter the instrument shall be received for record in any county of this state without the payment of any further tax, except the fee of the judge of probate for recording such instrument, which certificate shall be recorded with and as part of the instrument.

(f) Upon the filing for record of any instrument which has been exempted by law from the payment of the tax provided for in this section, the judge of probate shall certify thereon that no tax has been paid and shall stamp in bold letters on the face of the instruments the words "No Tax Collected," and the certificate shall be recorded with and as a part of the instrument, and thereafter such instrument shall be received for record in any county in this state without the payment of any further tax, when submitted by the same tax exempt institution or another tax exempt institution, but if submitted by or transferred to an institution or person not exempt from the payment of the tax levied under this section, the judge of probate shall collect the tax levied by this section, together with the fee of the judge of probate for recording such instrument, before it will be admitted to record.

(g) Of the tax collected by the judge of probate under the provisions of this section, there shall be paid into the State Treasury two thirds of the amount so collected, and the remaining one third shall be paid into the county treasury; provided, that the counties' share of the tax collected on any instrument conveying property in more than one county shall be paid into the county treasuries of the counties in which such property is situated in proportion to the value of such property as determined by the Department of Revenue as herein provided. If the judge of probate is paid on fees and commissions, he or she shall receive two and one-half percent of the amount collected under the provisions of this section as his or her commission for collecting the money, which shall be deducted from the total amount collected and retained by him or her when making settlement of his or her collections as required by law; provided, that this section shall not be so construed or enforced as to require the payment of privilege tax herein provided on mortgages, deeds of trust, or other instruments in the nature of a mortgage or deeds or other instruments with a vendor's lien except as to that part of the purchase price which is paid in cash or other articles of value and which pay no other privilege tax for recording. In counties where the probate judges are paid salaries, the fee or commission collected or retained for collecting the tax herein provided for shall be paid into the treasuries of their respective counties.

(h) Any person who submits an instrument for recording pursuant to this section and intentionally fails to submit proof of the value of the property or the actual purchase price paid for the property as required in subsection (c) following a specific request for such proof from the probate office or who presents false proof of same, in addition to payment of the tax due as calculated on the actual value of the property, shall pay a penalty of one hundred dollars ($100) or 25 percent of the privilege or license tax actually due, whichever is greater. No person submitting the form required under subsection (c) above shall be deemed to have presented false proof or be otherwise subject to liability where such form was submitted and attested to in good faith.

(i) No failure or falsity of proof of the actual purchase price or value shall in any way affect the instrument recordation or the notice provided by such recordation.



Section 40-22-2 - Mortgages, deeds of trust, etc., generally.

No mortgage, deed of trust, contract of conditional sale, or other instrument of like character which is given to secure the payment of any debt which conveys any real or personal property situated within this state or any interest therein or any security agreement or financing statement provided for by the Uniform Commercial Code, except a security agreement or a financing statement relating solely to security interests in accounts, contract rights, or general intangibles, as such terms are defined in the Uniform Commercial Code, and except for the re-recordation of corrected mortgages, deeds, or instruments executed for the purpose of perfecting the title to real or personal property, specifically, but not limited to, corrections of maturity dates thereof, shall be received for record or for filing in the office of any probate judge of this state unless the following privilege or license taxes shall have been paid upon such instrument before the same shall be received for record or for filing:

(1)a. Upon all such instruments which are executed to secure or to evidence the securing of an initial indebtedness which shall not exceed $100, there shall be paid the sum of $.15, and upon all instruments which shall be executed to secure or to evidence the securing of an initial indebtedness of more than $100, there shall be paid the sum of $.15 for each $100 of such initial indebtedness or fraction thereof.

b. Upon all such instruments which are executed to secure or to evidence the securing of an open end or revolving indebtedness with any interest in property, at the option of the person offering the instrument for record or for filing, (i) there shall be paid the sum of $.15 for each $100 of such initial indebtedness or fraction thereof and the procedures set forth in paragraphs a, b, and c of subdivision (2) of this section shall be applicable; or, in lieu thereof, (ii) there shall be paid the sum of $.15 for each $100 of maximum principal indebtedness, or fraction thereof, to be secured by such instrument at any one time as stated in the instrument or any amendment thereto. In any event, the privilege or license tax to be paid upon such instruments securing or evidencing the securing of open end or revolving indebtedness with any interest in property shall not exceed the amount of $.15 for each $100 of maximum principal indebtedness, or fraction thereof, to be secured by such instrument at any one time as stated in the instrument or any amendment thereto, irrespective of the cumulative amount advanced from time to time thereunder.

(2)a. If subdivision (1)b.(i) applies and any part of the indebtedness which the mortgagor or debtor in any instrument conveying any real property situated within this state, or any interest therein, other than fixtures under the Uniform Commercial Code, is authorized to incur under the terms of the instrument has not been or will not be presently incurred at the time such instrument is offered for record, the tax shall be paid on the amount of indebtedness presently incurred, and the Department of Revenue, upon the petition of the owner of any such instrument or upon the petition of the agent or attorney of such owner, shall ascertain to its own satisfaction the amount then taxable and the amount to be incurred thereafter and determine the amount upon which the tax shall be paid at the time such instrument is offered and shall endorse its findings on such instrument. Upon the presentation of such instrument with such endorsement thereon, the probate judge of any county in which the instrument is offered, upon the payment of the tax upon the amount so ascertained by the Department of Revenue and the recording fees of the probate judge, shall accept the same for record. The Department of Revenue shall also require the owner of such instrument to execute a bond in an amount sufficient to secure to the state the privilege tax to become due and payable under this section upon the amount of the indebtedness to be incurred thereafter, such bond to be approved by the Department of Revenue and payable to the State of Alabama and conditioned that the owner of such instrument will promptly report to said Department of Revenue and to the probate judge of the county where said instrument is first filed for record, whenever such owner or his successor in interest incurs any additional indebtedness thereunder, and the amount so incurred; and that the said owner of such instrument will pay or cause to be paid to the probate judge of the county in which said instrument is first filed the privilege or license tax required under this section upon the accrual of any additional indebtedness, and the said owner of such instrument will report to the said probate judge and the Department of Revenue during the month of September of each year the amount of all indebtedness and all bonds, debentures, notes or other forms of indebtedness incurred or certified and delivered under said instrument to such date, and the amount so certified and delivered during the preceding 12 months, and the aggregate of all such evidence of indebtedness certified and delivered under such instrument prior to such year. The bond executed to secure payment of the tax herein required shall cover a term of five years; and, after the expiration of said term of five years, the owner of the instrument offered for record shall execute such further bond as may be required by the Department of Revenue covering the succeeding term of five years, and thereafter every term of five years, in the same manner so long as any of the indebtedness authorized to be incurred by such instrument has not been incurred with like condition and in such sum as the said department may prescribe.

b. Notwithstanding the provisions of paragraph a. of this subdivision, any bank, savings and loan association, insurance company, or other financial institution organized and established under the laws of the State of Alabama or the United States which is the owner of such instrument, in lieu of the foregoing procedures, may certify the amount of indebtedness presently incurred, and the probate judge of any county in which the instrument is offered, upon payment of the tax upon the amount so certified and the recording fees of the probate judge, shall accept the instrument for record. During the month of September of each year, any such bank, savings and loan association, insurance company, or other financial institution which has recorded such instruments as described hereinabove shall report to the appropriate probate judge the amount of additional indebtedness incurred under the instrument and pay any tax required upon the additional indebtedness.

c. Each probate judge will forward to the State Banking Department by the end of October a statement showing the amounts certified to him or her by each forenamed organization. The State Banking Department will then have the authority to make unannounced audits on any organization electing to use this system of reporting indebtedness. Any organization which is found to have willfully certified less than the true amount it should have certified shall be required to pay a fine equal to three times the amount of tax due on the amount of indebtedness not certified to the probate judge. This fine shall be paid into the General Fund of Alabama. In addition, any organization so fined must pay an auditing fee in accordance with established Banking Department audit fees into the funds of the State Banking Department.

(3) When any deed is filed for record which recites that part of the purchase money is unpaid, such deed to the extent of such unpaid balance shall be held and treated as a mortgage, and the mortgage tax shall be collected by the probate judge in addition to the tax for recording the instrument as a deed before recording the same, unless the balance of purchase money shall be secured by mortgage or deed of trust which has already been filed for record, and the tax thereon paid, and the fact of such prior payment shall be endorsed on the deed. When any such deed is recorded and the tax thereon is paid, and thereafter a mortgage securing the debt is filed for record, the same shall be admitted to record without the payment of the mortgage tax and the fact of such prior payment shall be endorsed on the deed.

(4) The privilege taxes herein imposed shall not be required on or for the filing of any such instrument, providing additional or substitute security for any indebtedness secured by, or the securing of which is evidenced by, an instrument previously filed, upon the filing of which the taxes provided by law have been paid or which was filed at a time when no such privilege taxes were required by law; provided, that the secured indebtedness remains unchanged in amount and in time of maturity.

(5) Upon the filing for record of such instrument and upon the payment of the tax thereon, the probate judge or his or her clerk shall certify on the instrument the fact that the said tax has been paid, and when so certified by the probate judge or his or her clerk, such instrument shall be admitted to record in any county wherein any of the property mentioned in the instrument is situated without the payment of any further tax thereon, except the fee to the probate judge for recording such instrument, and such certificate of the probate judge shall be recorded by such probate judge when such instrument is recorded. Upon the filing for record of any instrument which has been exempted by law from the payment of the tax provided for in this section, the probate judge shall certify thereon that no tax has been paid and shall stamp in bold letters on the face of said instrument "No Tax Collected," and the certificate shall be recorded with and as a part of such instrument, and thereafter such instrument shall be received for record in any county in this state without the payment of any further tax thereon, when submitted by a tax-exempt institution, but if submitted by or transferred to an institution or person not exempt from the payment of the tax levied under this section, the probate judge shall collect the tax levied by this section upon the then unpaid balance of the secured debt together with the fee of the probate judge for recording such instrument before it will be admitted to record. The tax herein provided for shall be paid upon all contracts for the sale of real or personal property, whether the same are in the nature of a conditional sale or a bond for title, and no such contract shall be received for record until such tax shall have been paid.

(6) When the time for the payment of the indebtedness secured by, or the securing of which is evidenced by, any such instrument is extended or renewed, and the extension or renewal contract is offered for filing or for record, the tax required in this section shall be paid on the amount of indebtedness so extended or renewed; and the same shall be governed in all respects by the provisions of this article. No state, county, or municipal ad valorem tax shall be payable on any such instrument upon which the tax prescribed by this section shall have been paid, on the debt secured or evidenced thereby or on the security agreement evidenced thereby.

(7) Of the taxes collected by the probate judge under this section there shall be paid to the county treasurer of the county in which such taxes are collected one-third of the amount collected, to be accounted for by the judge of probate, and the remaining two-thirds of the amount collected to the State Treasury. The probate judge shall receive five percent of the amount collected as compensation for services in collecting the money and certifying the instrument, the five percent to be retained by the judge of probate out of the money collected under this section; but when the property described in the instrument is situated within different counties within this state, then the probate judge who collects the taxes shall pay over to the county treasurer of each of the different counties in which the property is situated an amount of the taxes that would be in proportion to the value of the property therein as compared to the whole property within this state described in the instrument.

(8) If any part of the property embraced or described in any instrument which is required under this section to pay a record privilege tax is located without this state, the indebtedness upon which the tax shall be paid for the privilege of recording such instrument shall be that proportion of the indebtedness secured by the instrument which the value of the property located in this state bears to the whole property described in the instrument. The Department of Revenue may ascertain the value of the whole property and of that part of it which is located within this state for the purpose of ascertaining the amount of the indebtedness upon which the tax shall be paid, and the value of that part of the property located within this state and the amount of the indebtedness upon which such tax shall be paid shall be ascertained in the following manner: First, the owner of any such instrument or his or her agent or attorney may petition the Department of Revenue to ascertain the value of the whole property and of that part of which is located within this state and the amount of the indebtedness upon which such tax shall be paid, and the Department of Revenue, after hearing such evidence as may be offered or as may be before it, shall fix and determine the value of that part of the property located within this state and the amount of the indebtedness upon which the tax shall be paid and shall endorse its findings on such instrument, and upon the presentation of the instrument, with such endorsements to the probate judge of the county in which any part of the property is located, such instrument shall be accepted for record upon the payment of the tax upon the amount of such indebtedness as so ascertained by the Department of Revenue and of the recording fees of the probate judge; or, second, the owner of any such instrument or his or her agent or attorney may have such instrument recorded by paying to the probate judge of the county in which the instrument is offered for record the privilege tax on the entire amount of the indebtedness secured by such instrument, and may thereupon present a petition to the Department of Revenue within 30 days after such instrument is recorded, and it shall be the duty of the Department of Revenue to ascertain the value of the whole property and of that part of it located within this state, and to fix and determine the amount of the indebtedness upon which the tax shall be paid, and the department shall thereupon ascertain such valuation and fix and determine such indebtedness and shall order the probate judge to refund the excess of privilege tax collected , and the probate judge shall comply with such order; and the tax paid upon the entire amount of such indebtedness shall be held by the probate judge until the Department of Revenue determines the amount of the indebtedness upon which such tax shall be paid.

(9) Any probate judge who shall file for record or shall receive any such instrument for record or for filing, without collecting the recording or registration tax provided for the filing, recording, or registration of such instrument, or who shall fail to certify the fact that such tax has been paid before filing such instrument shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $10 nor more than $1,000.

(10) Every petition filed with the Department of Revenue to ascertain the amount of the mortgage tax due to be paid under this section shall, when the property conveyed in the instrument offered for record is located in more than one county of the state, show the value of the property conveyed in each county in which the instrument is to be recorded.

(11) Any probate judge who fails to keep the abstract of mortgages or other instruments intended to secure the payment of moneys which are filed in his or her office for filing or for record, as he or she is required by law to keep, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $10 nor more than $500.



Section 40-22-3 - Tax on mortgages not applicable to any bank unless applicable to all.

The term "bank" as used in this section shall be held to mean a corporation holding a charter issued by the Comptroller of the United States or the banking authorities of the State of Alabama and duly authorized to receive funds on deposit, to be repaid on demand, and to carry on the general business of banking and subject to all the laws of the state applicable to corporations carrying on the business of banking.

No tax as levied by the state in the recording of mortgages of whatever kind filed for record in the probate court in any county in the state shall be levied upon or collected from any bank in this state unless the said tax shall be applicable to and collected from all banks and banking institutions doing business in the State of Alabama.



Section 40-22-4 - Exemption of production credit corporations and associations.

No tax levied upon the recordation of mortgages, deeds of trust, and instruments of like character shall be levied upon or collected from any corporation or association organized pursuant to Subchapter IV of Chapter 7, Title 12, United States Code Annotated, with respect to any instrument executed to secure a loan made by it to one of its members for general agricultural purposes, the provisions of any other law to the contrary notwithstanding.



Section 40-22-5 - Exemption of certain farm loans from tax.

No tax levied upon the recordation of mortgages, deeds of trust, and instruments of like character shall be levied upon or collected from any corporation or association engaged exclusively in making farm or crop loans, with respect to any instrument executed to secure a loan made by it to one of its stockholders or members for general agricultural purposes, the provisions of any other law to the contrary notwithstanding. The exemption provided herein shall apply to all deeds, mortgages, and instruments of like character executed to those corporations and associations created and chartered under the provisions of that act of Congress known as the Federal Farm Loan Act, as amended by the Farm Credit Act of 1933.



Section 40-22-5.1 - Exemption of certain conveyances by religious organizations from tax.

No tax under Section 40-22-1 shall be levied upon the recordation of any deed, bill of sale, or any similar instrument or conveyances of like character which conveys title to or any interest in any real or personal property within this state and which is executed and delivered for the purpose of carrying out the division of any church, congregation, parish, religious congregation, religious assembly, diocese, or other religious organization into two or more similar organizations or for the purpose of carrying out a merger or consolidation of any two or more such religious organizations into a single organization. This exemption shall apply to such recording regardless of the date on which the division, merger, or consolidation occurred.



Section 40-22-6 - Tax upon recording transfer of instrument recorded by exempt institution - Generally.

If any mortgage, deed of trust, contract of conditional sale, or other instrument of like character heretofore or hereafter filed for record in any probate office of this state which was or shall be given to secure the payment of any debt incurred to a corporation, organization, or institution now or hereafter exempt by law from the payment of the recording privilege tax imposed by Section 40-22-2 and upon which such recording privilege tax has not been previously paid has been heretofore or be hereafter transferred to a person, corporation, organization, or institution not exempt from payment of such tax and such transfer is presented for record within this state, such transfer shall be received for record upon payment of the privilege tax imposed by said section upon the then unpaid balance of the secured debt and the recording fees of the probate judge.



Section 40-22-7 - Tax upon recording transfer of instrument recorded by exempt institution - Certification of payment of tax.

Upon the filing for record of a transfer under Section 40-22-6 and upon payment of such tax and recording fees, the probate judge or his clerk shall certify on such transfer the fact that the said tax has been paid; and, when so certified by the probate judge or his clerk, such transfer and all subsequent transfers thereof shall be admitted to record in any county wherein any of the property mentioned in the mortgage, deed of trust, contract of conditional sale, or other instrument of like character so transferred is situated without the payment of any further tax thereon, except the fee to the probate judge for recording such transfer.



Section 40-22-8 - Tax upon recording transfer of instrument recorded by exempt institution - Transfers not subject to tax imposed by Section 40-22-1.

No transfer under Section 40-22-6 hereafter filed for record shall be subject to the recording privilege tax imposed by Section 40-22-1.



Section 40-22-9 - Tax upon recording transfer of instrument recorded by exempt institution - Debt secured by instrument so transferred exempt from ad valorem taxes.

If the recording privilege tax imposed by Sections 40-22-6 through 40-22-11 of this title or by Section 40-22-2 is paid, the debt secured by the instrument so transferred shall thereafter be exempt from any ad valorem tax, either state, county, or municipal.



Section 40-22-10 - Tax upon recording transfer of instrument recorded by exempt institution - Exemption of debt secured by instrument upon which recording tax has previously been paid.

If any transfer of any such mortgage, deed of trust, contract of conditional sale, or other instrument of like character described in Section 40-22-6 has heretofore been filed for record in any probate office of this state and the recording privilege tax imposed by Section 40-22-1 or Section 40-22-2 has been paid thereon, the debt secured by the instrument so transferred shall be exempt from any ad valorem tax, either state, county, or municipal.



Section 40-22-11 - Tax upon recording transfer of instrument recorded by exempt institution - Waiver of exemption from payment of recording tax.

Any corporation, organization, or institution now or hereafter exempt from the recording privilege tax imposed by Section 40-22-2 may, at the time of presenting for record any mortgage, deed of trust, contract of conditional sale or other instrument of like character executed to it, waive its exemption from payment of such recording privilege tax with respect to such instrument and pay the tax imposed by said section at the time such instrument is presented to the judge of probate for filing, and no transfer of the indebtedness thereby secured, thereafter presented for recording, shall be subject to any recording privilege tax, but shall be filed for record by the judge of probate upon the payment of the recording fees to the judge of probate.



Section 40-22-12 - Tax upon recording transfer of instrument recorded by exempt institution - Construction of Sections 40-22-6 through 40-22-11.

Sections 40-22-6 through 40-22-11 are remedial and shall be liberally construed. If any section or provision of such sections is held to be void or unconstitutional, such holding shall not affect the validity of any other provisions of such sections.






Chapter 23 - SALES AND USE TAXES.

Article 1 - Sales Tax.

Division 1 - General Provisions.

Section 40-23-1 - Definitions; transactions considered or not considered sales.

(a) For the purpose of this division, the following terms shall have the respective meanings ascribed by this section:

(1) PERSON or COMPANY. Used interchangeably, includes any individual, firm, copartnership, association, corporation, receiver, trustee, or any other group or combination acting as a unit and the plural as well as the singular number, unless the intention to give a more limited meaning is disclosed by the context.

(2) DEPARTMENT. The Department of Revenue of the State of Alabama.

(3) COMMISSIONER. The Commissioner of Revenue of the State of Alabama.

(4) TAX YEAR or TAXABLE YEAR. The calendar year.

(5) SALE or SALES. Installment and credit sales and the exchange of properties as well as the sale thereof for money, every closed transaction constituting a sale. Provided, however, a transaction shall not be closed or a sale completed until the time and place when and where title is transferred by the seller or seller's agent to the purchaser or purchaser's agent, and for the purpose of determining transfer of title, a common carrier or the U. S. Postal Service shall be deemed to be the agent of the seller, regardless of any F.O.B. point and regardless of who selects the method of transportation, and regardless of by whom or the method by which freight, postage, or other transportation charge is paid. Provided further that, where billed as a separate item to and paid by the purchaser, the freight, postage, or other transportation charge paid to a common carrier or the U.S. Postal Service is not a part of the selling price.

(6) GROSS PROCEEDS OF SALES. The value proceeding or accruing from the sale of tangible personal property, and including the proceeds from the sale of any property handled on consignment by the taxpayer, including merchandise of any kind and character without any deduction on account of the cost of the property sold, the cost of the materials used, labor or service cost, interest paid, any consumer excise taxes that may be included within the sales price of the property sold, or any other expenses whatsoever, and without any deductions on account of losses; provided, that cash discounts allowed and taken on sales shall not be included, and "gross proceeds of sales" shall not include the sale price of property returned by customers when the full sales price thereof is refunded either in cash or by credit. The term "gross proceeds of sale" shall also mean and include the reasonable and fair market value of any tangible personal property previously purchased at wholesale which is withdrawn or used from the business or stock and used or consumed in connection with a business, and shall also mean and include the reasonable and fair market value of any tangible personal property previously purchased at wholesale which is withdrawn from the business or stock and used or consumed by any person so withdrawing the same, except property which has been previously withdrawn from business or stock and so used or consumed with respect to which property the tax has been paid because of previous withdrawal, use, or consumption, except property which enters into and becomes an ingredient or component part of tangible personal property or products manufactured or compounded for sale and not for the personal and private use or consumption of any person so withdrawing, using, or consuming the same, and except refinery, residue, or fuel gas, whether in a liquid or gaseous state, that has been generated by, or is otherwise a by-product of, a petroleum-refining process, which gas is then utilized in the process to generate heat or is otherwise utilized in the distillation or refining of petroleum products.

In the case of the retail sale of equipment, accessories, fixtures, and other similar tangible personal property used in connection with the sale of commercial mobile services as defined herein, or in connection with satellite television services, at a price below cost, "gross proceeds of sale" shall only include the stated sales price thereof and shall not include any sales commission or rebate received by the seller as a result of the sale. As used herein, the term "commercial mobile services" shall have the same meaning as that term has in 47 U.S.C. Sections 153(n) and 332(d), as in effect from time to time.

(7) TAXPAYER. Any person liable for taxes hereunder.

(8) GROSS RECEIPTS. The value proceeding or accruing from the sale of tangible personal property, including merchandise and commodities of any kind and character, all receipts actual and accrued, by reason of any business engaged in, not including, however, interest, discounts, rentals of real estate or royalties, and without any deduction on account of the cost of the property sold, the cost of the materials used, labor or service cost, interest paid, any consumer excise taxes that may be included in the sales price of the property sold, or any other expenses whatsoever and without any deductions on account of losses. The term "gross receipts" shall also mean and include the reasonable and fair market value of any tangible personal property previously purchased at wholesale which is withdrawn or used from the business or stock and used or consumed in connection with a business, and shall also mean and include the reasonable and fair market value of any tangible personal property previously purchased at wholesale which is withdrawn from the business or stock and used or consumed by any person so withdrawing the same, except property which has been previously withdrawn from business or stock and so used or consumed and with respect to which property the tax has been paid because of previous withdrawal, use, or consumption, except property which enters into and becomes an ingredient or component part of tangible personal property or products manufactured or compounded for sale as provided in subdivision (9) and not for the personal and private use or consumption of any person so withdrawing, using, or consuming the same, and except refinery, residue, or fuel gas, whether in a liquid or gaseous state, that has been generated by, or is otherwise a by-product of, a petroleum-refining process, which gas is then utilized in the process to generate heat or is otherwise utilized in the distillation or refining of petroleum products.

(9) WHOLESALE SALE or SALE AT WHOLESALE. Any one of the following:

a. A sale of tangible personal property by wholesalers to licensed retail merchants, jobbers, dealers, or other wholesalers for resale and does not include a sale by wholesalers to users or consumers, not for resale.

b. A sale of tangible personal property or products, including iron ore, and including the furnished container and label of such property or products, to a manufacturer or compounder which enter into and become an ingredient or component part of the tangible personal property or products which the manufacturer or compounder manufactures or compounds for sale, whether or not such tangible personal property or product used in manufacturing or compounding a finished product is used with the intent that it becomes a component of the finished product; provided, however, that it is the intent of this section that no sale of capital equipment, machinery, tools, or product shall be included in the term "wholesale sale." The term "capital equipment, machinery, tools, or product" shall mean property that is subject to depreciation allowances for Alabama income tax purposes.

c. A sale of containers intended for one-time use only, and the labels thereof, when containers are sold without contents to persons who sell or furnish containers along with the contents placed therein for sale by persons.

d. A sale of pallets intended for one-time use only when pallets are sold without contents to persons who sell or furnish pallets along with the contents placed thereon for sale by persons.

e. A sale to a manufacturer or compounder, of crowns, caps, and tops intended for one-time use employed and used upon the containers in which a manufacturer or compounder markets his products.

f. A sale of containers to persons engaged in selling or otherwise supplying or furnishing baby chicks to growers thereof where containers are used for the delivery of chicks or a sale of containers for use in the delivery of eggs by the producer thereof to the distributor or packer of eggs even though containers used for delivery of baby chicks or eggs may be recovered for reuse.

g. A sale of bagging and ties used in preparing cotton for market.

h. A sale to meat packers, manufacturers, compounders, or processors of meat products of all casings used in molding or forming wieners and Vienna sausages even though casings may be recovered for reuse.

i. A sale of commercial fish feed including concentrates, supplements, and other feed ingredients when substances are used as ingredients in mixing and preparing feed for fish raised to be sold on a commercial basis.

j. A sale of tangible personal property to any person engaging in the business of leasing or renting tangible personal property to others, if tangible personal property is purchased for the purpose of leasing or renting it to others under a transaction subject to the privilege or license tax levied in Article 4 of Chapter 12 of this title against any person engaging in the business of leasing or renting tangible personal property to others.

k. A purchase or withdrawal of parts or materials from stock by any person licensed under this division where parts or materials are used in repairing or reconditioning the tangible personal property of a licensed person, which tangible personal property is a part of the stock of goods of a licensed person, offered for sale by him, and not for use or consumption of a licensed person.

(10) SALE AT RETAIL or RETAIL SALE. All sales of tangible personal property except those above defined as wholesale sales. The quantities of goods sold or prices at which sold are immaterial in determining whether or not a sale is at retail. Sales of building materials to contractors, builders, or landowners for resale or use in the form of real estate are retail sales in whatever quantity sold. Sales of building materials, fixtures, or other equipment to a manufacturer or builder of modular buildings for use in manufacturing, building, or equipping a modular building ultimately becoming a part of real estate situated in the State of Alabama are retail sales, and the use, sale, or resale of building shall not be subject to the tax. Sales of tangible personal property to undertakers and morticians are retail sales and subject to the tax at the time of purchase, but are not subject to the tax on resale to the consumer. Sales of tangible personal property or products to manufacturers, quarry operators, mine operators, or compounders, which are used or consumed by them in manufacturing, mining, quarrying, or compounding and do not become an ingredient or component part of the tangible personal property manufactured or compounded as provided in subdivision (9) are retail sales. The term "sale at retail" or "retail sale" shall also mean and include the withdrawal, use, or consumption of any tangible personal property by any one who purchases same at wholesale, except property which has been previously withdrawn from the business or stock and so used or consumed and with respect to which property tax has been paid because of previous withdrawal, use, or consumption, except property which enters into and becomes an ingredient or component part of tangible personal property or products manufactured or compounded for sale as provided in subdivision (9) and not for the personal and private use or consumption of any person so withdrawing, using, or consuming the same; and wholesale purchaser shall report and pay the taxes thereon. In the case of the sale of equipment, accessories, fixtures, and other similar tangible personal property used in connection with the sale of commercial mobile services as defined in subdivision (6) above, or in connection with satellite television services, at a price below cost, the term "sale at retail" and "retail sale" shall include those sales, and those sales shall not also be taxable as a withdrawal, use, or consumption of such tangible personal property.

(11) BUSINESS. All activities engaged in, or caused to be engaged in, with the object of gain, profit, benefit, or advantage, either direct or indirect, and not excepting subactivities producing marketable commodities used or consumed in the main business activity, each of which subactivities shall be considered business engaged in, taxable in the class in which it falls.

(12) AUTOMOTIVE VEHICLE. A power shovel, dragline, crawler, crawler crane, ditcher, or any similar machine which is self-propelled, in addition to self-propelled machines which are used primarily as instruments of conveyance.

(13) PREPAID TELEPHONE CALLING CARD. A sale of a prepaid telephone calling card or a prepaid authorization number, or both, shall be deemed the sale of tangible personal property subject to the tax imposed on the sale of tangible personal property pursuant to this chapter. For purposes of this subdivision, the sale of prepaid wireless service that is evidenced by a physical card constitutes the sale of a prepaid telephone calling card, and the sale of prepaid wireless service that is not evidenced by a physical card constitutes the sale of a prepaid authorization number.

(14) PREPAID WIRELESS SERVICE. The right to use mobile telecommunications service, which must be paid for in advance and that is sold in predetermined units or dollars of which the number declines with use in a known amount, and which may include rights to use non-telecommunications services or to download digital products or digital content. For purposes of this subdivision, mobile telecommunications service has the meaning ascribed by Section 40-21-120.

(15) CONSUMABLE VAPOR PRODUCT. Any nicotine liquid solution or other material containing nicotine that is depleted when used as a vapor product.

(16) VAPOR PRODUCTS. Any non-lighted, noncombustible product that employs a mechanical heating element, battery, or electronic circuit regardless of shape or size and that can be used to produce vapor from nicotine in a solution. The term includes any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device. The term does not include any product regulated by the United States Food and Drug Administration under Chapter V of the Federal Food, Drug, and Cosmetic Act.

(b) The use within this state of tangible personal property by the manufacturer thereof, as building materials in the performance of a construction contract, shall, for the purposes of this division, be considered as a retail sale thereof by manufacturer, who shall also be construed as the ultimate consumer of materials or property, and who shall be required to report transaction and pay the sales tax thereon, based upon the reasonable and fair market price thereof at the time and place where same are used or consumed by him or it. Where the contractor is the manufacturer or compounder of ready-mix concrete or asphalt plant mix used in the performance of a contract, whether the ready-mix concrete or asphalt plant mix is manufactured or compounded at the job site or at a fixed or permanent plant location, the tax applies only to the cost of the ingredients that become a component part of the ready-mix concrete or the asphalt plant mix. The provisions of this subsection shall not apply to any tangible personal property which is specifically exempted from the tax levied in this division.

(c) The sale of lumber by a lumber manufacturer to a trucker for resale is a sale at wholesale as sales are defined herein where the trucker is either a licensed dealer in lumber or, if a resident of Alabama, has registered with the Department of Revenue, and has received therefrom a certificate of registration or, if a nonresident of this state purchasing lumber for resale outside the State of Alabama, has furnished to the lumber manufacturer his name, address and the vehicle license number of the truck in which the lumber is to be transported, which name, address, and vehicle license number shall be shown on the sales invoice rendered by the lumber manufacturer. The certificate provided for herein shall be valid for the calendar year of its issuance and may be renewed from year to year on application to the Department of Revenue on or before January 31 of each succeeding year; provided, that if not renewed the certificate shall become invalid for the purpose of this division on February 1.

(d) The dispensing or transferring of ophthalmic materials, including lenses, frames, eyeglasses, contact lenses, and other therapeutic optic devices, to a patient by a licensed ophthalmologist, as a part of his or her professional service, shall, for purposes of this division, constitute a sale, subject to the state sales tax. The licensed ophthalmologist or licensed optometrist shall collect the state sales tax. In no event shall the providing of professional services in connection with the dispensing or transferring of ophthalmic materials, including dispensing fees or fitting fees, by a licensed ophthalmologist or licensed optometrist be considered a sale subject to the state sales tax. When the ophthalmic materials are purchased by a consumer covered by a third party benefit plan, including Medicare, the sales tax shall be applicable to the amount that the ophthalmologist, optometrist, or optician is reimbursed by the third party benefit plan plus the amount that the consumer pays to the ophthalmologist, optometrist, or optician at the time of the sale. All transfers of ophthalmic materials by opticians or optometrists shall be considered retail sales subject to the state sales tax. The term supplier shall include but not be limited to optical laboratories, ophthalmic material wholesalers, or anyone selling ophthalmic materials to ophthalmologists.

(e) Notwithstanding the above, the withdrawal, use, or consumption of a manufactured product by the manufacturer thereof in quality control testing performed by employees or independent contractors of the taxpayer, for purposes of this division, shall not be deemed or considered to constitute a transaction subject to sales tax, nor shall a gift by the manufacturer of a manufactured product, withdrawn from the manufacturer's inventory, to an entity listed in 26 U.S.C. Sections 170(b) or (c), be considered a transaction subject to sales tax.

(f) Notwithstanding the foregoing, a gift by a retailer of a product or products where the aggregate retail value of any single gift is equal to or less than ten thousand dollars ($10,000), withdrawn from the retailer's inventory, to an entity listed in 26 U.S.C. Sections 170(b) or (c) shall not be deemed or considered to constitute a transaction subject to sales and use tax.



Section 40-23-2 - Tax levied on gross receipts; certain sales exempt; disposition of funds.

There is levied, in addition to all other taxes of every kind now imposed by law, and shall be collected as herein provided, a privilege or license tax against the person on account of the business activities and in the amount to be determined by the application of rates against gross sales, or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation, (including the State of Alabama and its Alcoholic Beverage Control Board in the sale of alcoholic beverages of all kinds, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether the institutions be denominational, state, county, or municipal institutions, any association or other agency or instrumentality of the institutions) engaged or continuing within this state, in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character, (not including, however, bonds or other evidences of debts or stocks, nor sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, barges, ships, other watercraft, and commercial fishing vessels of over five tons load displacement as registered with the U.S. Coast Guard and licensed by the State of Alabama Department of Conservation and Natural Resources), an amount equal to four percent of the gross proceeds of sales of the business except where a different amount is expressly provided herein. Provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of the business at the rates specified, when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not kept he or she shall pay the tax as a retailer, on the gross sales of the business.

Where any used part including tires of an automotive vehicle or a truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or rebuilt part or tire, the tax levied herein shall be paid on the net difference, that is, the price of the new or used part or tire sold less the credit for the used part or tire taken in trade, provided, however, this provision shall not be construed to include batteries.

(2) Upon every person, firm, or corporation engaged or continuing within this state in the business of conducting or operating places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theaters, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games, (including athletic contests, conducted by or under the auspices of any educational institution within this state, or any athletic association thereof, or other association whether the institution or association be a denominational, a state, or county, or a municipal institution, or association or a state, county, or city school, or other institution, association or school), skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description within the State of Alabama, an amount equal to four percent of the gross receipts of any such business. Provided, however, notwithstanding any language to the contrary in the prior portion of this subdivision, the tax provisions so specified shall not apply to any athletic event conducted by a public or nonpublic primary or secondary school or any athletic event conducted by or under the auspices of the Alabama High School Athletic Association. The tax amount which would have been collected pursuant to this subdivision shall continue to be collected by the public or nonpublic primary or secondary school, but shall be retained by the school which collected it and shall be used by the school for school purposes.

(3) Upon every person, firm, or corporation engaged or continuing within this state in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property an amount equal to one and one-half percent of the gross proceeds of the sale of the machines. The term "machine," as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of the machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of the machines and which are necessary to the operation of the machines and are customarily so used.

(4) Upon every person, firm, or corporation engaged or continuing within this state in the business of selling at retail any automotive vehicle or truck trailer, semitrailer, or house trailer, or mobile home set-up materials and supplies including but not limited to steps, blocks, anchoring, cable pipes, and any other materials pertaining thereto an amount equal to two percent of the gross proceeds of sale of the automotive vehicle or truck trailer, semitrailer, or house trailer, or mobile home set-up materials and supplies provided, however, where a person subject to the tax provided for in this subdivision withdraws from his or her stock in trade any automotive vehicle or truck trailer, semitrailer, or house trailer for use by him or her or by his or her employee or agent in the operation of the business, there shall be paid, in lieu of the tax levied herein, a fee of five dollars ($5) per year or part thereof during which the automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of the person. Each year or part thereof shall begin with the day or anniversary date, as the case may be, of such withdrawal and shall run for the 12 succeeding months or part thereof during which the automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of the person.

Where any used automotive vehicle or truck trailer, semitrailer, or house trailer is taken in trade or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

Sales of automobiles, motorcycles, trucks, truck trailers, or semitrailers, excluding travel trailers or housecars as defined in Section 40-12-240, that will be registered or titled outside Alabama, that are exported or removed from Alabama within 72 hours by the purchaser or his or her agent for first use outside Alabama are subject to Alabama sales tax in an amount equal to only the state automotive sales tax rate, unless the sales tax laws of the state in which the purchaser will title or register the vehicle allows an Alabama resident to purchase a motor vehicle for first titling and registering in Alabama without the payment of tax to that state. However, in no case shall the amount of Alabama state sales tax due on a motor vehicle that will be registered or titled for use in another state exceed the amount of sales tax that would otherwise have been due in the state where the vehicle will be registered or titled for first use. The tax collected under this export provision shall be Alabama sales tax and shall exclude county and municipal sales tax. On January 1, 2016, and each January 1 thereafter, the Alabama Department of Revenue shall publish to the state's website a list of states that do not allow drive out provisions to Alabama residents. Should the list, required by this subsection and relied upon by the taxpayer, be incorrect, the taxpayer shall be relieved from the liability concerning the miscollection of the state automotive sales tax. Sales of all other vehicles such as mobile homes, motor bikes, all terrain vehicles, and boats do not qualify for the export exemption provision and are taxable unless the dealer can provide factual evidence that the vehicle was delivered outside of Alabama or to a common carrier for transportation outside Alabama. In order for the sale to be exempt from Alabama tax, the information relative to the exempt sale shall be documented on forms approved by the Revenue Department.

Of the total $.02 tax on each dollar of sale provided hereunder, 58 percent of the total tax generated by this subdivision (4) shall be deposited to the credit of the Education Trust Fund; and 42 percent of the total tax generated by this subdivision (4) shall be deposited to the credit of the State General Fund.

(5) Upon every person, firm, or corporation engaged or continuing within this state in the business of selling through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products, and substitutes therefor, there is levied a tax equal to three percent of the cost of the food, food products, and beverages sold through the machines, which cost for the purpose of this subdivision shall be the gross proceeds of sales of the business.



Section 40-23-2.1 - Only one municipal or county sales, etc., tax collected on same sale; payment to improper locality.

(a) If a sales tax, gross receipts tax in the nature of a sales tax, as defined in Section 40-2A-3(8), use tax, or rental tax levied by or on behalf of an Alabama municipality is paid under a requirement of law, the property which is the subject of such tax, when imported for use, storage, or consumption into another Alabama municipality, is not subject to the sales tax, use tax, or rental tax regardless of rate, which is required by the second municipality under any municipal ordinance or any act of the Legislature. The collecting agency shall require such proof of payment of tax to another municipality as is deemed necessary and proper.

(b) If a sales tax, gross receipts tax in the nature of a sales tax, use tax, or rental tax levied by or on behalf of an Alabama county is paid under a requirement of law, the property which is the subject of such tax, when imported for use, storage, or consumption into another Alabama county, is not subject to the sales, use, or rental tax, regardless of rate, which is required by the second county under any county ordinance, resolution, or any act of the Legislature. The collecting agency shall require such proof of payment of the tax to another Alabama county as is deemed necessary and proper.

(c) This section applies to all municipalities in Alabama levying or administering a sales tax, gross receipts tax in the nature of a sales tax, use tax, or rental tax and all counties in Alabama levying or administering a sales tax, gross receipts tax in the nature of a sales tax, use tax, or rental tax. It is the intent of this section that only one municipal sales, use, rental, or gross receipts tax in the nature of a sales tax, and only one county sales, use, rental, or gross receipts tax in the nature of a sales tax be collected or paid on the same sale or rental transaction. To that end, if a sales tax, gross receipts tax in the nature of a sales tax, use tax, or rental tax owed to one municipality or county, hereinafter referred to as the "proper locality," is erroneously paid to a different municipality or county in good faith, based on a reasonable interpretation of the enabling ordinance, resolution, or act levying or authorizing the tax, but not under a requirement of law, the municipality or county receiving the erroneous payment shall refund the overpaid tax, without interest, to the taxpayer within 60 days of the taxpayer's compliance with the applicable refund procedures. In order to avoid the accrual of interest and any otherwise applicable penalties on the tax due the proper locality, the taxpayer making the erroneous payment must comply with the applicable refund procedures within 60 days of receiving notice from a county, municipality, or its agent of the erroneous payment. If the taxpayer complies with the refund procedure in a timely manner, the proper locality shall not assess or attempt to assess the tax, or any related interest or otherwise applicable penalty thereon, and no interest or penalty thereon shall accrue, until the date of receipt of the overpayment by the taxpayer or the taxpayer's agent. However, the taxpayer's failure to comply with the refund procedures within the requisite 60-day period shall cause interest and any applicable penalties to accrue on the tax to which the proper locality is entitled from the sixty-first day and until such time as the tax is paid. The taxpayer shall remit the disputed tax to the proper localities within 15 days after receipt. Provided, that if the applicable rate of sales tax or gross receipts tax in the nature of a sales tax imposed by the municipality or county receiving an erroneous payment of the sales or gross receipts tax exceeds the rate of sales or gross receipts tax imposed by the proper locality under a requirement of law, the municipality or county that erroneously received the tax shall not be obligated to refund the difference unless the taxpayer properly files the applicable petition for refund.



Section 40-23-3 - Exclusion of certain municipal privilege license taxes.

Municipal privilege license taxes which are levied and collected by the application of a flat percentage rate of gross sales, or gross receipts from sales, and which are passed on directly by the licensee-seller to the purchaser-consumer shall be excluded from gross sales, or gross receipts, as the case may be, in the computation of the sales tax levied by this state, under the provisions of this division.



Section 40-23-4 - Exemptions.

(a) There are exempted from the provisions of this division and from the computation of the amount of the tax levied, assessed, or payable under this division the following:

(1) The gross proceeds of the sales of lubricating oil and gasoline as defined in Sections 40-17-30 and 40-17-170 and the gross proceeds from those sales of lubricating oil destined for out-of-state use which are transacted in a manner whereby an out-of-state purchaser takes delivery of such oil at a distributor's plant within this state and transports it out-of-state, which are otherwise taxed.

(2) The gross proceeds of the sale, or sales, of fertilizer when used for agricultural purposes. The word "fertilizer" shall not be construed to include cottonseed meal, when not in combination with other materials.

(3) The gross proceeds of the sale, or sales, of seeds for planting purposes and baby chicks and poults. Nothing herein shall be construed to exempt or exclude from the computation of the tax levied, assessed, or payable, the gross proceeds of the sale or sales of plants, seedlings, nursery stock, or floral products.

(4) The gross proceeds of sales of insecticides and fungicides when used for agricultural purposes or when used by persons properly permitted by the Department of Agriculture and Industries or any applicable local or state governmental authority for structural pest control work and feed for livestock and poultry, but not including prepared food for dogs and cats.

(5) The gross proceeds of sales of all livestock by whomsoever sold, and also the gross proceeds of poultry and other products of the farm, dairy, grove, or garden, when in the original state of production or condition of preparation for sale, when such sale or sales are made by the producer or members of his immediate family or for him by those employed by him to assist in the production thereof. Nothing herein shall be construed to exempt or exclude from the measure or computation of the tax levied, assessed, or payable hereunder, the gross proceeds of sales of poultry or poultry products when not products of the farm.

(6) Cottonseed meal exchanged for cottonseed at or by cotton gins.

(7) The gross receipts from the business on which, or for engaging in which, a license or privilege tax is levied by or under the provisions of Sections 40-21-50, 40-21-53, and 40-21-56 through 40-21-60; provided, that nothing contained in this subdivision shall be construed to exempt or relieve the person or persons operating the business enumerated in said sections from the payments of the tax levied by this division upon or measured by the gross proceeds of sales of any tangible personal property, except gas and water, the gross receipts from the sale of which are the measure of the tax levied by said Section 40-21-50, merchandise or other tangible commodities sold at retail by said persons, unless the gross proceeds of sale thereof are otherwise specifically exempted by the provisions of this division.

(8) The gross proceeds of sales or gross receipts of or by any person, firm, or corporation, from the sale of transportation, gas, water, or electricity, of the kinds and natures, the rates and charges for which, when sold by public utilities, are customarily fixed and determined by the Public Service Commission of Alabama or like regulatory bodies.

(9) The gross proceeds of the sale, or sales of wood residue, coal, or coke to manufacturers, electric power companies, and transportation companies for use or consumption in the production of by-products, or the generation of heat or power used in manufacturing tangible personal property for sale, for the generation of electric power or energy for use in manufacturing tangible personal property for sale or for resale, or for the generation of motive power for transportation.

(10) The gross proceeds from the sale or sales of fuel and supplies for use or consumption aboard ships, vessels, towing vessels, or barges, or drilling ships, rigs or barges, or seismic or geophysical vessels, or other watercraft (herein for purposes of this exemption being referred to as "vessels") engaged in foreign or international commerce or in interstate commerce; provided, that nothing in this division shall be construed to exempt or exclude from the measure of the tax herein levied the gross proceeds of sale or sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, barges, ships, other watercraft, and commercial fishing vessels of over five tons load displacement as registered with the U.S. Coast Guard and licensed by the State of Alabama Department of Conservation and Natural Resources.

For purposes of this subdivision, it shall be presumed that vessels engaged in the transportation of cargo between ports in the State of Alabama and ports in foreign countries or possessions or territories of the United States or between ports in the State of Alabama and ports in other states are engaged in foreign or international commerce or interstate commerce, as the case may be. For the purposes of this subdivision, the engaging in foreign or international commerce or interstate commerce shall not require that the vessel involved deliver cargo to or receive cargo from a port in the State of Alabama. For purposes of this subdivision, vessels carrying passengers for hire, and no cargo, between ports in the State of Alabama and ports in foreign countries or possessions or territories of the United States or between ports in the State of Alabama and ports in other states shall be engaged in foreign or international commerce or interstate commerce, as the case may be, if, and only if, both of the following conditions are met: (i) The vessel in question is a vessel of at least 100 gross tons; and (ii) the vessel in question has an unexpired certificate of inspection issued by the United States Coast Guard or by the proper authority of a foreign country for a foreign vessel, which certificate is recognized as acceptable under the laws of the United States. Vessels which are engaged in foreign or international commerce or interstate commerce shall be deemed for the purposes of this subdivision to remain in such commerce while awaiting or under repair in a port of the State of Alabama if such vessel returns after such repairs are completed to engaging in foreign or international commerce or interstate commerce. For purposes of this subdivision, seismic or geophysical vessels which are engaged either in seismic or geophysical tests or evaluations exclusively in offshore federal waters or in traveling to or from conducting such tests or evaluations shall be deemed to be engaged in international or foreign commerce. For purposes of this subdivision, proof that fuel and supplies purchased are for use or consumption aboard vessels engaged in foreign or international commerce or in interstate commerce may be accomplished by the merchant or seller securing the duly signed certificate of the vessel owner, operator, or captain or their respective agent on a form prescribed by the department that the fuel and supplies purchased are for use or consumption aboard vessels engaged in foreign or international commerce or in interstate commerce. Any person filing a false certificate shall be guilty of a misdemeanor and upon conviction shall be fined not less than $25 nor more than $500 for each offense. Each false certificate filed shall constitute a separate offense. Any person filing a false certificate shall be liable to the department for all taxes imposed by this division upon the merchant or seller, together with any interest or penalties thereon, by reason of the sale or sales of fuel and supplies applicable to such false certificate. If a merchant or seller of fuel and supplies secures the certificate herein mentioned, properly completed, such merchant or seller shall not be liable for the taxes imposed by this division, if such merchant or seller had no knowledge that such certificate was false when it was filed with such merchant or seller.

(11) The gross proceeds of sales of tangible personal property to the State of Alabama, to the counties within the state and to incorporated municipalities of the State of Alabama.

(12) The gross proceeds of the sale or sales of railroad cars, vessels, barges, and commercial fishing vessels of over five tons load displacement as registered with the U.S. Coast Guard and licensed by the State of Alabama Department of Conservation and Natural Resources, when sold by the manufacturers or builders thereof.

(13) The gross proceeds of the sale or sales of materials, equipment, and machinery which, at any time, enter into and become a component part of ships, vessels, towing vessels or barges, or drilling ships, rigs or barges, or seismic or geophysical vessels, other watercraft and commercial fishing vessels of over five tons load displacement as registered with the U.S. Coast Guard and licensed by the State of Alabama Department of Conservation and Natural Resources. Additionally, the gross proceeds from the sale or sales of lifeboats, personal flotation devices, ring life buoys, survival craft equipment, distress signals, EPIRB's, fire extinguishers, injury placards, waste management plans and logs, marine sanitation devices, navigation rulebooks, navigation lights, sound signals, navigation day shapes, oil placard cards, garbage placards, FCC SSL, stability instructions, first aid equipment, compasses, anchor and radar reflectors, general alarm systems, bilge pumps, piping, and discharge and electronic position fixing devices which are used on the aforementioned watercraft.

(14) The gross proceeds of the sale or sales of fuel oil purchased as fuel for kiln use in manufacturing establishments.

(15) The gross proceeds of the sale or sales of tangible personal property to county and city school boards within the State of Alabama, independent school boards within the State of Alabama, all educational institutions and agencies of the State of Alabama, the counties within the state, or any incorporated municipalities of the State of Alabama, and private educational institutions operating within the State of Alabama offering conventional and traditional courses of study, such as those offered by public schools, colleges, or universities within the State of Alabama; but not including nurseries, day care centers, and home schools.

(16) The gross proceeds from the sale of all devices or facilities, and all identifiable components thereof, or materials for use therein, acquired primarily for the control, reduction, or elimination of air or water pollution and the gross proceeds from the sale of all identifiable components of or materials used or intended for use in structures built primarily for the control, reduction, or elimination of air and water pollution.

(17) The gross proceeds of sales of tangible personal property or the gross receipts of any business which the state is prohibited from taxing under the Constitution or laws of the United States or under the Constitution of this state.

(18) When dealers or distributors use parts taken from stocks owned by them in making repairs without charge for such parts to the owner of the property repaired pursuant to warranty agreements entered into by manufacturers, such use shall not constitute taxable sales to the manufacturers, distributors, or to the dealers, under this division or under any county sales tax law.

(19) The gross proceeds received from the sale or furnishing of food, including potato chips, candy, fruit and similar items, soft drinks, tobacco products, and stationery and other similar or related articles by hospital canteens operated by Alabama state hospitals at Bryce Hospital and Partlow State School for Mental Deficients at Tuscaloosa, Alabama, and Searcy Hospital at Mt. Vernon, Alabama, for the benefit of the patients therein.

(20) The gross proceeds of the sale, or sales, of wrapping paper and other wrapping materials when used in preparing poultry or poultry products for delivery, shipment, or sale by the producer, processor, packer, or seller of such poultry or poultry products, including pallets used in shipping poultry and egg products, paper or other materials used for lining boxes or other containers in which poultry or poultry products are packed together with any other materials placed in such containers for the delivery, shipment, or sale of poultry or poultry products.

(21) The gross proceeds of the sales of all antibiotics, hormones and hormone preparations, drugs, medicines or medications, vitamins, minerals or other nutrients, and all other feed ingredients including concentrates, supplements, and other feed ingredients when such substances are used as ingredients in mixing and preparing feed for fish raised to be sold on a commercial basis, livestock, and poultry. Such exemption herein granted shall be in addition to exemptions now provided by law for feed for fish raised to be sold on a commercial basis, livestock, and poultry, but not including prepared foods for dogs or cats.

(22) The gross proceeds of the sale, or sales, of seedlings, plants, shoots, and slips which are to be used for planting vegetable gardens or truck farms and other agricultural purposes. Nothing herein shall be construed to exempt, or exclude from the computation of the tax levied, assessed, or payable, the gross proceeds of the sale, or the use of plants, seedlings, shoots, slips, nursery stock, and floral products, except as hereinabove exempted.

(23) The gross proceeds of the sale, or sales, of fabricated steel tube sections, when produced and fabricated in this state by any person, firm, or corporation for any vehicular tunnel for highway vehicular traffic, when sold by the manufacturer or fabricator thereof, and also the gross proceeds of the sale, or sales, of steel which enters into and becomes a component part of such fabricated steel tube sections of said tunnel.

(24) The gross proceeds from sales of admissions to any theatrical production, symphonic or other orchestral concert, ballet, or opera production when such concert or production is presented by any society, association, guild, or workshop group, organized within this state, whose members or some of whose members regularly and actively participate in such concerts or productions for the purposes of providing a creative outlet for the cultural and educational interests of such members, and of promoting such interests for the betterment of the community by presenting such productions to the general public for an admission charge. The employment of a paid director or conductor to assist in any such presentation described in this subdivision shall not be construed to prohibit the exemptions herein provided.

(25) The gross proceeds of sales of herbicides for agricultural uses by whomsoever sold. The term herbicides, as used in this subdivision, means any substance or mixture of substances intended to prevent, destroy, repel, or retard the growth of weeds or plants. It shall include preemergence herbicides, postemergence herbicides, lay-by herbicides, pasture herbicides, defoliant herbicides, and desiccant herbicides.

(26) The Alabama Chapter of the Cystic Fibrosis Research Foundation and the Jefferson Tuberculosis Sanatorium and any of their departments or agencies, heretofore or hereafter organized and existing in good faith in the State of Alabama for purposes other than for pecuniary gain and not for individual profit, shall be exempted from the computation of the tax on the gross proceeds of all sales levied, assessed, or payable.

(27) The gross proceeds from the sale or sales of fuel for use or consumption aboard commercial fishing vessels are hereby exempt from the computation of all sales taxes levied, assessed, or payable under the provisions of this division or levied under any county or municipal sales tax law.

The words commercial fishing vessels shall mean vessels whose masters and owners are regularly and exclusively engaged in fishing as their means of livelihood.

(28) The gross proceeds of sales of sawdust, wood shavings, wood chips, and other like materials sold for use as chicken litter by poultry producers and poultry processors.

(29) The gross proceeds of the sales of all antibiotics, hormones and hormone preparations, drugs, medicines, and other medications including serums and vaccines, vitamins, minerals, or other nutrients for use in the production and growing of fish, livestock, and poultry by whomsoever sold. Such exemption as herein granted shall be in addition to the exemption provided by law for feed for fish, livestock, and poultry, and in addition to the exemptions provided by law for the above-enumerated substances and products when mixed and used as ingredients in fish, livestock, and poultry feed.

(30) The gross proceeds of the sale or sales of all medicines prescribed by physicians for persons who are 65 years of age or older, and when said prescriptions are filled by licensed pharmacists, shall be exempted under this division or under any county or municipal sales tax law. The exemption provided in this section shall not apply to any medicine purchased in any manner other than as is herein provided.

For the purposes of this subdivision, proof of age may be accomplished by filing with the dispensing pharmacist any one or more of the following documents:

a. The name and claim number as shown on a "Medicare" card issued by the United States Social Security Administration.

b. A certificate executed by any adult person having knowledge of the fact that the person for whom the medicine was prescribed is not less than 65 years of age.

c. An affidavit executed by any adult person having knowledge of the fact that the person for whom the medicine was prescribed is not less than 65 years of age.

For the purposes of this subdivision, any person filing a false proof of age shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of $100.

(31) There shall be exempted from the tax levied by this division the gross receipts of sales of grass sod of all kinds and character when in the original state of production or condition of preparation for sale, when such sales are made by the producer or members of his family or for him by those employed by him to assist in the production thereof; provided, that nothing herein shall be construed to exempt sales of sod by a person engaged in the business of selling plants, seedlings, nursery stock, or floral products.

(32) The gross receipts of sales of the following items or materials which are necessary in the farm-to-market production of tomatoes when such items or materials are used by the producer or members of his family or for him by those employed by him to assist in the production thereof: Twine for tying tomatoes, tomato stakes, field boxes (wooden boxes used to take tomatoes from the fields to shed), and tomato boxes used in shipments to customers.

(33) The gross proceeds from the sale of liquefied petroleum gas or natural gas sold to be used for agricultural purposes.

(34) The gross receipts of sales from state nurseries of forest tree seedlings.

(35) The gross receipts of sales of forest tree seed by the state.

(36) The gross receipts of sales of Lespedeza bicolor and other species of perennial plant seed and seedlings sold for wildlife and game food production purposes by the state.

(37) The gross receipts of any aircraft manufactured, sold, and delivered in this state if said aircraft are not permanently domiciled in Alabama and are removed to another state.

(38) The gross proceeds from the sale or sales of all diesel fuel used for off-highway agricultural purposes.

(39) The gross proceeds from sales of admissions to any sporting event which:

a. Takes place in the State of Alabama on or after January 1, 1984, regardless of when such sales occur; and

b. Is hosted by a not-for-profit corporation organized and existing under the laws of the State of Alabama; and

c. Determines a national championship of a national organization, including but not limited to the Professional Golfers Association of America, the Tournament Players Association, the United States Golf Association, the United States Tennis Association, and the National Collegiate Athletic Association; and

d. Has not been held in the State of Alabama on more than one prior occasion, provided, however, that for such purpose the Professional Golfers Association Championship, the United States Open Golf Championship, the United States Amateur Golf Championship of the United States Golf Association, and the United States Open Tennis Championship shall each be treated as a separate event.

(40) The gross receipts from the sale of any aircraft and replacement parts, components, systems, supplies, and sundries affixed or used on said aircraft and ground support equipment and vehicles used by or for the aircraft to or by a certificated or licensed air carrier with a hub operation within this state, for use in conducting intrastate, interstate, or foreign commerce for transporting people or property by air. For the purpose of this subdivision, the words "hub operation within this state" shall be construed to have all of the following criteria:

a. There originates from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year; and

b. Passengers and/or property are regularly exchanged at the location between flights of the same or a different certificated or licensed air carrier.

(41) The gross receipts from the sale of hot or cold food and beverage products sold to or by a certificated or licensed air carrier with a hub operation within this state, for use in conducting intrastate, interstate, or foreign commerce for transporting people or property by air. For the purpose of this subdivision, the words "hub operation within this state" shall be construed to have all of the following criteria:

a. There originates from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year; and

b. Passengers and/or property are regularly exchanged at the location between flights of the same or a different certificated or licensed air carrier.

(42) The gross receipts from the sale of any aviation jet fuel to a certificated or licensed air carrier purchased for use in scheduled all-cargo operations being conducted on international flights or in international commerce. For purposes of this subdivision, the following words or terms shall be defined and interpreted as follows:

a. Air Carrier. Any person, firm, corporation, or entity undertaking by any means, directly or indirectly, to provide air transportation.

b. All-Cargo Operations. Any flight conducted by an air carrier for compensation or hire other than a passenger carrying flight, except passengers as specified in 14 C.F.R. §121.583(a) or 14 C.F.R. §135.85, as amended.

c. International Commerce. Any air carrier engaged in all-cargo operations transporting goods for compensation or hire on international flights.

d. International Flights. Any air carrier conducting scheduled all-cargo operations between any point within the 50 states of the United States and the District of Columbia and any point outside the 50 states of the United States and the District of Columbia, including any interim stops within the United States so long as the ultimate origin or destination of the aircraft is outside the United States and the District of Columbia.

(43) The gross proceeds of the sale or sales of the following:

a. Drill pipe, casing, tubing, and other pipe used for the exploration for or production of oil, gas, sulphur, or other minerals in offshore federal waters.

b. Tangible personal property exclusively used for the exploration for or production of oil, gas, sulphur, or other minerals in offshore federal waters.

c. Fuel and supplies for use or consumption aboard boats, ships, aircraft, and towing vessels when used exclusively in transporting persons or property between a point in Alabama and a point or points in offshore federal waters for the exploration for or production of oil, gas, sulphur, or other minerals in offshore federal waters.

d. Drilling equipment that is used for the exploration for or production of oil, gas, sulphur, or other minerals, that is built for exclusive use outside this state and that is, on completion, removed forthwith from this state.

The delivery of items exempted by this subdivision to the purchaser or lessee in this state does not disqualify the purchaser or lessee from the exemption if the property is removed from the state by any means, including by the use of the purchaser's or lessee's own facilities.

The shipment to a place in this state of equipment exempted by this subdivision for further assembly or fabrication does not disqualify the purchaser or lessee from the exemption if on completion of the further assembly or fabrication the equipment is removed forthwith from this state. This subdivision applies to a sale that may occur when the equipment exempted is further assembled or fabricated if on completion the equipment is removed forthwith from this state.

(44) The gross receipts derived from all bingo games and operations which are conducted in compliance with validly enacted legislation authorizing the conduct of such games and operations, and which comply with the distribution requirements of the applicable local laws; provided that the exemption from sales taxation granted by this subdivision shall apply only to gross receipts taxable under subdivision (2) of Section 40-23-2. It is further provided that this exemption shall not apply to any gross receipts from the sale of tangible personal property, such as concessions, novelties, food, beverages, etc. The exemption provided for in this section shall be limited to those games and operations by organizations which have qualified for exemption under the provisions of 26 U.S.C. § 501 (c) (3), (4), (7), (8), (10), or (19), or which are defined in 26 U.S.C. § 501(d).

(45) The gross receipts derived from the sale or sales of fruit or other agricultural products by the person or corporation that planted, cultivated, and harvested such fruit or agricultural product.

(46) The gross receipts derived from the sale or sales of all domestically mined or produced coal, coke, and coke by-products used in cogeneration plants.

(47) The gross receipts from the sale or sales of metal, other than gold or silver, when such metal is purchased for the purpose of transferring such metal to an investment trust in exchange for shares or other units, each of which are both publicly traded and represent fractional undivided beneficial interests in the trust's net assets, including metal stored in warehouses located in this state, as well as the gross proceeds from the sale or other transfer of such metal to or from such investment trust in exchange for shares or other units that are publicly traded and represent fractional undivided beneficial interests in the trust's net assets but not to the extent that metal is transferred to or from the investment trust in exchange for consideration other than such publicly traded shares or other units. For purposes of this subdivision, the term metals includes, but is not limited to, copper, aluminum, nickel, zinc, tin, lead, and other similar metals typically used in commercial and industrial applications.

(48) For the period commencing on October 1, 2012, and ending May 30, 2022, unless extended by joint resolution, the gross receipts from the sale of parts, components, and systems that become a part of a fixed or rotary wing military aircraft or certified transport category aircraft that undergoes conversion, reconfiguration, or general maintenance so long as the address of the aircraft for FAA registration is not in the state; provided, however, that this exemption shall not apply to a local sales tax unless previously exempted by local law or approved by resolution of the local governing body.

(49) The gross proceeds from the sale or sales within school buildings of lunches to pupils of kindergarten, grammar, and high schools, either public or private, that are not sold for profit.

(50) The gross proceeds of services provided by photographers, including but not limited to sitting fees and consultation fees, even when provided as part of a transaction ultimately involving the sale of one or more photographs, so long as the exempt services are separately stated to the customer on a bill of sale, invoice, or like memorialization of the transaction. For transactions occurring before October 1, 2017, neither the Department of Revenue nor local tax officials may seek payment for sales tax not collected. With regard to such transactions in which sales tax was collected and remitted on services provided by photographers, neither the taxpayer nor the entity remitting sales tax shall have the right to seek refund of such tax.

(b) Any violation of any provision of this section shall be punishable in a court of competent jurisdiction by a fine of not less than $500 and no more than $2,000 and imprisonment of not less than six months nor more than one year in the county jail.



Section 40-23-4.1 - Certain drugs exempt.

(a) The term "drugs" shall include any medicine prescribed by physicians when the prescription is filled by a licensed pharmacist, or sold to the patient by the physician, for human consumption or intake.

(b) In addition to any and all items exempt from gross sales tax, certain drugs, as defined in subsection (a) of this section, shall be exempt from state gross sales taxes as defined in Section 40-23-2.



Section 40-23-4.2 - Food stamp purchases exempt.

(a) As used in this section the following terms shall have the following meanings:

(1) FOOD STAMPS. The stamps provided by the United States Department of Agriculture for issuance to qualified recipients under the federal Food Stamp Act, 7 U.S.C. §2011 et seq.

(2) FOOD STAMP SALES TAX AMENDMENT. Section 1505 of the Food Security Act of 1985 (Public Law 99-198) which amended 7 U.S.C. §2013(a) and provides that a state may not participate in the food stamp program if state or local taxes are collected on purchases of food made with food stamps.

(b) It is hereby declared by the Legislature that this exemption is enacted in response to the coercive threat of Congress contained in the Food Stamp Sales Tax Amendment in order to insure that all eligible citizens within the State of Alabama will continue to receive food stamp benefits; that the State of Alabama has challenged the constitutionality of the Food Stamp Sales Tax Amendment and the case is currently pending in the federal courts; and that it is intended that this exemption shall remain in effect only so long as federal law requires such exemption in order for Alabama citizens to be entitled to receive food stamp benefits.

(c) All purchases made with food stamps shall be exempt from state, county and municipal sales and use taxes.

(d) If, at any time after the passage of this section, the Food Stamp Sales Tax Amendment is either ruled unconstitutional or unenforceable by a federal court, or is repealed by Congress, then the provisions of this section shall immediately become inoperative, null and void and automatically repealed.



Section 40-23-4.3 - Exemption form for certain agricultural purposes.

In connection with the purchases of tangible personal property described in subdivisions (2), (4), and (22) of subsection (a) of Section 40-23-4, and therefore exempt from taxation as therein provided, the filing by the purchaser at retail of such property with the seller of a certificate in substantially the following form shall relieve the seller of any obligation to collect tax under Chapter 23 of this title with respect to the sales described therein:

The seller shall furnish a copy of said certificate, with receipt attached, to the purchaser and must retain the original thereof for examination by the Department of Revenue for a period of not less than one year from the date thereof.



Section 40-23-4.4 - Exemption form for equipment for certain commercial fishing vessels.

In connection with the purchase of material, equipment, or machinery for commercial fishing vessels described in subdivision (13) of subsection (a) of Section 40-23-4, and therefore exempt from taxation under that section, the filing by the purchaser at retail of the material, equipment, or machinery with the seller of a certificate in substantially the following form shall relieve the seller of any obligation to collect tax under Chapter 23 of this title with respect to the sales described in that chapter:

Exemption certification respecting material, equipment, or machinery which, at any time, enters into and becomes a component part of commercial fishing vessels of over five tons load displacement as registered with the U.S. Coast Guard and licensed by the State of Alabama Department of Conservation and Natural Resources.

The undersigned __________________________, (name) (address) hereby certifies that the items of tangible personal property purchased by the undersigned on this date from _________________ (name of retailer) (itemized receipt attached) will be used for the purposes described in subdivision (13) of Section 40-23-4, Code of Alabama 1975, for commercial fishing vessels in a manner that shall render the aforesaid purchase exempt from sales or use taxation under the laws of Alabama. The undersigned is aware that liability to pay any tax ultimately determined to be applicable with respect to the items so purchased will be the exclusive responsibility of the undersigned.

_____________ _________________

(Signature) (Date)

The seller shall furnish a copy of the certificate, with receipt attached, to the purchaser, and retain the original certificate for examination by the Department of Revenue for a period of not less than one year from the date of the certificate.



Section 40-23-5 - Certain organizations and vendors exempt from payment of state, county and municipal sales and use taxes.

(a) The Diabetes Trust Fund, Inc., and any of its branches or agencies, heretofore or hereafter organized and existing in good faith in the State of Alabama for purposes other than for pecuniary gain and not for individual profit, are hereby exempted from paying any state, county or municipal sales or use taxes.

(b) The Chilton County Rescue Squad is hereby exempted from paying any sales or use taxes.

(c) The state headquarters only of the American Legion, the American Veterans of World War II, Korea and Vietnam, also known as AMVETS, the Disabled American Veterans, the Veterans of Foreign Wars, also known as VFW, Alabama Goodwill Industries and the Alabama Sight Conservation Association are hereby exempted from paying any state, county or municipal sales or use taxes.

(d) The Grand Chapter of all Orders of the Eastern Star and the South Alabama State Fair Association Southeastern Livestock Exposition of the State of Alabama and any of its agencies, heretofore or hereafter organized and existing in good faith in the State of Alabama for purposes other than for pecuniary gain and not for individual profit, are hereby exempted from paying any state, county or municipal sales and use taxes.

(e) The Alabama Goodwill Industries, Inc., of Birmingham is hereby exempted from paying any state, municipal, or county sales and use taxes.

(f) The Alabama Federation of Women's Clubs is hereby exempted from paying any state, county or municipal sales or use taxes.

(g) The National Conference of State Legislatures and the Council of State Governments are hereby exempted from paying any state, county or municipal sales or use taxes.

(h) All blind vendors associated with the Business Enterprise Program of the Department of Rehabilitation Services are hereby exempted from paying any state, county or municipal sales or use taxes.

(i) All vendors who are blind as defined by Section 1-1-3, and who are certified by the Department of Rehabilitation Services, are hereby exempted from paying any state, county or municipal sales or use taxes.

(j) The Elks Club, B.P.O.E., No. 1887, a corporation, is hereby exempted from paying any state, county or municipal sales or use taxes. Provided, however, that the exemption provided by this subsection shall not extend to any bar or dining room operation conducted by said Elks Club.

(k) The King's Ranch, Inc., is hereby exempted from paying any state, county or municipal sales or use taxes.

(l) The Eye Foundation, Inc., and any of its branches or agencies, heretofore, or hereafter organized and existing in good faith in the State of Alabama for purposes other than for pecuniary gain and not for individual profit, are hereby exempted from paying any state, county, or municipal sales or use taxes.

(m) Any county public hospital association or any Alabama nonprofit membership corporation if one or more of its members is a county public hospital association, and any of its, or their, branches, agencies, lessees or successors organized pursuant to Section 10-3A-1 et seq., and which operates or maintains hospitals for purposes other than for pecuniary gain and not for individual profit, is hereby exempted from paying any state, county, or municipal sales and use tax of any nature whatsoever. Any of the taxes which were or may be assessed or collected subsequent to December 31, 1993, against any Alabama nonprofit membership corporation or any lessee of any county public hospital association organized as herein stated, pursuant to a lease in writing, will be remitted to the entity which paid them; and no action or proceeding against the association or nonprofit corporation may be instituted after the date by the State of Alabama or any county or municipality thereof or any agent or person acting on behalf thereof for the collection or enforcement of any sales or use tax of any nature whatsoever.

(n) There is hereby exempted from all state, county and municipal sales taxes the sale of food pursuant to the food distribution program conducted by Christian Service Mission, Inc., an Alabama not-for-profit corporation, in cooperation with World Share, Inc., to enable needy persons to purchase food at substantially discounted prices and in consideration of the performance of charitable or community work by such persons.

(o) Rescue service organizations operating within the State of Alabama which are exempt from federal income taxes under the Internal Revenue Code of 1986, §501(c)(3) and which are members of the Alabama Rescue Services Association, Incorporated, are hereby exempted from any state, county and municipal sales and use taxes.

(p) Alabama Goodwill Industries, Inc., Goodwill Industries of Mobile Area, Inc., and Goodwill Industries of Central Alabama, Inc., are exempted from paying any state, county, and municipal sales or use taxes.

(q) The gross receipts from the sale of admissions to a sporting event conducted by the Senior Professional Golfers Association are exempted from any state, county, and municipal sales taxes.

(r) Volunteer, non-profit rescue units operating within the state which do not meet the criteria in subsection (o) but are licensed by the State Board of Health are exempt from any state, county, and municipal sales and use taxes.

(s)(1) The Birmingham Zoo, Inc., is exempt from paying any state, county, and municipal sales and use taxes associated with any and all capital expenditures but shall continue to collect and remit all other taxes to the appropriate taxing authorities.

(2) The exemption provided pursuant to subsection(s) of Section 40-23-5 shall no longer be available four years after the effective date of this bill.

(3) The Birmingham Zoo, Inc., shall report annually to the Department of Revenue on the sales for which the exemption is granted. The Department of Revenue shall prescribe the format of such annual report.



Section 40-23-6 - License required to engage in business.

If any person shall engage in or continue in any business for which a privilege tax is imposed by Section 40-23-2 as a condition precedent to engaging or continuing in such business, he shall apply for and obtain from the Department of Revenue a license to engage in and to conduct such business for the current tax year upon the condition that he shall pay the taxes accruing to the State of Alabama under the provisions of this division; provided, that no license shall be issued under the provisions of this division to any person who has not complied with the provisions of this division, and no provision of this division shall be construed as relieving any person from the payment of any license or privilege tax now or hereafter imposed by law.



Section 40-23-7 - Taxes due monthly; filing of reports; estimated payments authorized; election to file quarterly; extension of time for making return.

(a) The taxes levied under the provisions of this division, except as otherwise provided in subsection (d), shall be due and payable in monthly installments on or before the 20th day of the month next succeeding the month in which the tax accrues.

(b) Except as otherwise provided in subsection (d) on or before the 20th day of each month, every person on whom the taxes levied by this division are imposed shall report to the department, on a form prescribed by the department, a true and correct statement showing such information as the department may require, and shall pay to the department the amount of taxes shown to be due.

(c) Any taxpayer liable for taxes under the provisions of this division whose average monthly state sales tax liability was two thousand five hundred dollars ($2,500) or greater during the preceding calendar year shall make estimated payments to the department on or before the 20th day of the month in which the liability occurs as follows:

(1) The amount of the first estimated payment shall be 66 2/3 percent of the taxpayer's actual tax liability for the month of October 1983; thereafter the amounts of the payment shall be the lesser of 66 2/3 percent of the taxpayer's actual tax liability for the same calendar month of the preceding year or 66 2/3 percent of the current month's estimated liability.

(2) Any outstanding credit or deficit arising from the taxpayer's overpayment or underpayment of his final liability shall be applied to either increase or reduce, as the case may be, that month's final tax liability which shall be reported and paid not later than the 20th day of the month next succeeding the month in which the tax accrues.

(3) The provisions of this subsection shall not apply to the provisions of Sections 11-51-180, 11-51-200, 40-12-4, nor to any municipal or county taxes levied by past or future special or local acts of the Legislature.

(d) When the total state sales tax for which any person is liable under this division averages less than two hundred dollars ($200) per month during the preceding calendar year, a quarterly return and remittance in lieu of the monthly returns may be made, by election of the taxpayer to the department, on or before the 20th day of the month next succeeding the end of the quarter for which the tax is due under any rules and regulations as may be prescribed. The election to file quarterly shall be made in writing no later than February 20 of each year and shall be filed with the department. Notwithstanding the above, no state sales tax return shall be due until January 20 of each year unless the total state sales tax for which any person is liable under this division during the preceding calendar year exceeds ten dollars ($10).

(e) The department, for good cause, may extend the time for making any state or state-administered return required under the provisions of this division, but the time for filing any such return shall not be extended for a period greater than 30 days from the date such return is due to be made.



Section 40-23-8 - Cash sales and credit collections to be reported.

Any person taxable under this division, having cash and credit sales, may report such cash sales, and the taxpayer shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the taxes due thereon at the time of filing such report, but in no event shall the gross proceeds of credit sales be included in the measure of the tax to be paid until collections of such credit sales shall have been made.



Section 40-23-9 - Records to be kept.

It shall be the duty of every person engaging or continuing in this state in any business for which a privilege tax is imposed by this division, to keep and preserve suitable records of the gross sales, gross proceeds of sales, and gross receipts or gross receipts of sales of such business and such other books or accounts as may be necessary to determine the amount of tax for which he is liable, under the provisions of this division. It shall be the duty of every person to keep and preserve all invoices of goods, wares, and merchandise purchased, for resale or otherwise, and all such books, invoices, and other records shall be open for examination by the Department of Revenue or its duly authorized agent. Any person selling both at wholesale and retail shall keep his books so as to show separately the gross proceeds of wholesale sales and the gross proceeds of retail sales. All sales shall be subject to tax in the absence of such separate records.



Section 40-23-10 - Reports under oath.

The monthly reports herein required to be made are not required to be made on oath, but wherever in this division any report is required to be sworn to, the same shall be sworn to by the taxpayer or his agent before some officer authorized to administer oaths, and any false statement to a material fact made with intent to defraud shall constitute perjury, and upon conviction thereof, the person so convicted shall be punished as provided by law.



Section 40-23-11 - Penalty for failure to make reports or keep records.

Any person subject to the provisions of this division who shall fail to make the reports or any of them, as herein required, or who shall fail to keep the records as herein required, shall be guilty of a misdemeanor, and upon conviction shall be fined not less than $25 nor more than $500 for each offense. Each month of such failure shall constitute a separate offense.



Section 40-23-12 - Penalty for willful refusal to make reports or permit examination of records.

Any person subject to the provisions of this division willfully refusing to make the reports herein required, or who shall refuse to permit the examination of his records by the Department of Revenue, or its duly authorized agents, shall be guilty of a misdemeanor, and upon conviction shall be fined not less than $50 nor more than $500 for each offense, and in addition may be imprisoned in the county jail for a period not to exceed six months. Each month of failure to make such reports shall constitute a separate offense, and each refusal of a written demand of the department to examine, inspect or audit such records shall constitute a separate offense.



Section 40-23-24 - Itinerant vendors to file bond.

For the purpose of securing the payment of any tax, penalties or interest due or which may become due under the provisions of this division, every itinerant vendor engaged in the business of selling tangible personal property at retail in this state is required to file a bond with the Department of Revenue, conditioned upon the payment of any tax, penalty or interest due or to become due under this division and upon faithful observance of the provisions of the division. Such bond shall be effective for a period of one year from date of issuance and shall be fixed by the department in an amount equal to the tax estimated due or to become due under the provisions of this division, but not less than $100 nor more than $1,000, and shall have a surety or sureties satisfactory to the department. It shall be filed with the department within 10 days after notice in writing has been issued by the commissioner or any person designated by him in writing for this purpose, and sent by registered or certified mail to the last known address of any itinerant vendor or has been personally served upon him by a duly accredited representative of the department. If such itinerant vendor fails to make any return due under this division or to pay any taxes or penalties due under this division or to keep books and records as required by this division or fails to perform any other duty or obligation imposed on him under this division, such bond shall thereupon be forfeited, and the department shall institute an action upon such bond in the name of the State of Alabama for the entire amount of said bond and costs.



Section 40-23-25 - Person selling out or quitting business to file return; part of purchase money to be withheld.

Any person subject to the provisions hereof who shall sell out his business or stock of goods, or shall quit business, shall be required to make out the return provided for under Section 40-23-7 within 30 days after the date he sold out his business or stock of goods, or quit business, and his successor in business shall be required to withhold sufficient of the purchase money to cover the amount of said taxes due and unpaid until such time as the former owner shall produce a receipt from the Department of Revenue showing that the taxes have been paid, or a certificate that no taxes are due. If the purchaser of a business or stock of goods shall fail to withhold purchase money as above provided the taxes shall be due and unpaid after the 30-day period allowed, he shall be personally liable for the payment of the taxes accrued and unpaid on account of the operation of the business by the former owner. If in such cases the department deems it necessary in order to collect the taxes due the state, it may make a jeopardy assessment as provided in Chapter 29 of this title.



Section 40-23-26 - Tax to be added to purchase price; refund unlawful; tax a direct tax on retail consumer.

(a) Every person, firm, corporation, association or copartnership engaged in or continuing within this state in the business for which a license or privilege tax is required by this division shall add to the sales price and collect from the purchaser on all sales upon the gross receipts or gross proceeds of which there is levied by this division a sales tax at the rate of four percent, $.04 tax for each whole dollar of sales price; provided, that on that part of the sales price which is a fractional part of a dollar, in addition to whole dollars, and on sales of less than a dollar there shall be collected in addition to the tax collected on whole dollars, no tax on $.01 to and including $.10 of sales price, $.01 tax on $.11 to and including $.30 of sales price, $.02 tax on $.31 to and including $.54 of sales price, $.03 tax on $.55 to and including $.73 of sales price, and $.04 tax on $.74 to and including $.99 of sales price. Upon sales the gross receipts or gross proceeds of which are taxed by this division at a rate less than four percent, there shall be added to the sales price and collected from the purchaser by such person, firm, corporation, association or copartnership described in this section an amount equal to the prescribed percentage of such sales price.

(b) It shall be unlawful for any person, firm, corporation, association or copartnership described in this section to fail or refuse to add to the sales price and collect from the purchaser the amount required by this section to be so added to the sales price and collected from the purchaser; and it shall likewise be unlawful to refund or offer to refund all or any part of the amount collected, or to absorb or advertise directly or indirectly the absorption or refund of the amount required to be added to the sales price and collected from the purchaser, or any portion of such amount. Any person, firm, corporation, association or copartnership violating any of the provisions of this section shall be guilty of a misdemeanor, and upon conviction shall be fined in a sum of not less than $50 nor more than $100, or may be imprisoned in the county jail for not more than six months, or may be punished by both such fine and imprisonment, and each act in violation of the provisions of this division shall constitute a separate offense. The provisions of this section that there shall be added to the sale price and collected from the purchaser the amounts provided herein shall in no way relieve the person, firm, corporation, association or copartnership described in this section of the tax levied by this article; nor shall the inability, impracticability, refusal or failure to add to the sales price and collect from the purchaser the amounts provided herein relieve such person, firm, corporation, association or copartnership from the tax levied by this division.

(c) All taxes paid in pursuance to this division or any other statute enacted in this connection shall conclusively be presumed to be a direct tax on the retail consumer, precollected for the purpose of convenience and facility only.

(d) In the event that any sum is collected from a consumer that purports to be collected because of this section, whether or not the amount is actually provided for hereunder, then any such sum, except such as is collected solely because of rounding the correct amount of tax upward to the nearest cent, shall be paid to the Department of Revenue for the purposes provided in Section 40-23-35.



Section 40-23-27 - Violator may be restrained from continuing in business.

Any taxpayer who shall violate any of the provisions of this division may be restrained from continuing in business, and the proper prosecution shall be instituted in the name of the State of Alabama by its Attorney General, by the counsel of the Department of Revenue or under their direction by any district attorney of the state until such person shall have complied with the provisions of this division.



Section 40-23-28 - Sales tax an additional tax.

The tax imposed by this division shall be in addition to all other licenses and taxes levied by law as a condition precedent to engaging in any business taxable hereunder, except as in this division otherwise specifically provided.



Section 40-23-30 - Administration and enforcement of division; appointment, etc., of agents, etc.

The administration of this division is vested in and shall be exercised by the Department of Revenue, except as otherwise herein provided, and the enforcement of any of the provisions of this division in any of the courts of the state shall be under the jurisdiction and supervision of the department, and the department may require the assistance of, and act through the district attorney and the Attorney General of the state, and any legal counsel of the Department of Revenue.

The department shall appoint as needed such agents, clerks and stenographers as may be necessary to enforce provisions of this division under the provisions of the merit system, who shall perform such duties as may be required, and such duly appointed and qualified agents are authorized to act for the department as it may direct and as is authorized by law.

Before entering upon the duties of their office, all agents of the department for the administration of the sales tax shall execute to the State of Alabama a bond, to be approved by the Governor, in the amount of $5,000, for the faithful performance of their duties.



Section 40-23-31 - Department to make rules and regulations.

The Department of Revenue shall from time to time promulgate such rules and regulations for making returns and for ascertainment, assessment and collection of the tax imposed hereunder as it may be deemed necessary to enforce its provisions; and upon request shall furnish any taxpayer with a copy of such rules and regulations. The department may adopt rules and regulations providing for the issuance of permits to manufacturers to purchase tangible personal property without the payment to the vendor of the sales tax, and providing for such manufacturer to report and pay such tax directly to the department, in instances where the department determines that it is practically impossible at the time of purchase for such manufacturer or his vendors to determine with any degree of certainty the applicability of such tax, and that such provisions will facilitate and expedite the collection of the tax which may be due from such consumer; and such provisions may also be made applicable to persons engaged in the business of mining, quarrying, compounding or processing tangible personal property, railroads, transportation companies and others.



Section 40-23-34 - Proceeds of tax to be deposited in Treasury.

All taxes or other funds received or collected by the Department of Revenue under the provisions of this division shall be without delay deposited in the Treasury.



Section 40-23-35 - Disposition of revenues from tax.

(a) Such amount of money as shall be appropriated for each fiscal year by the Legislature to the Department of Revenue with which to pay the salaries, the cost of operation and management of the department shall be deducted, as a first charge thereon, from the taxes collected under the provisions of this division; provided, that the expenditure of the sum so appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41, and limited to the amount appropriated to defray the expenses of operating the department for each fiscal year. After the payment of the expenses, so much of the amount remaining as may be necessary, after first applying all sums of money received by reason of the application of the surplus in the income tax as provided by Section 40-18-58, for the replacement in the public school fund of the three-mill constitutional levy for schools and in the General Fund of the one-mill levy for soldiers' relief and the two and one-half mills for general purposes lost by exemption of homestead provided for in this division shall be first charges against the proceeds of the licenses, taxes or receipts levied or collected under this division. The Comptroller, with the approval of the Governor, is hereby directed to draw his or her warrants payable out of the total proceeds of the licenses, taxes or receipts levied or collected under this division as herein provided in such sum as shall be found necessary to take care of and replace the three-mill constitutional school levy, the one-mill soldiers' relief levy and the two and one-half mill levy for general purposes of the state ad valorem taxes lost as above set forth.

(b) Of the amounts of such collections in any fiscal year, remaining after the payment of the expenses of administration and replacement of the amounts in the several funds as herein provided there shall be paid into the Treasury sums to be credited as follows:

(1) To the credit of the 67 counties of the state, to be divided and distributed as hereinafter provided, $378,000;

(2) To the Department of Human Resources, $1,322,000;

(3) Beginning June 1, 2000, to the Department of Conservation and Natural Resources for capital outlay for acquisition of land contiguous to existing state parks and land acquired for lakes and or water reservoirs, provision, construction, improvement, renovation, equipping, and maintenance of the state parks system only and not for use by the Department of Conservation and Natural Resources for personnel or administrative use, the sum equal to the increase in receipts accruing to the State of Alabama due to the cap on discounts per license holder in Section 40-23-36(b), which increase shall be equal to the difference between the discount rate or amount allowed under Section 40-23-36(b) and the maximum discount rate allowable under Section 40-23-36(a); provided, however, if at any time any bonds of the Alabama State Parks System Improvement Corporation or the Alabama Public Historical Sites and Parks Improvement Corporation are outstanding (excluding bonds that have been refunded by the establishment of an escrow trust for the payment thereof consisting solely of bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America) there shall first be paid into the State General Fund from such collections an amount equal to the debt service (principal, interest, and premium, if any) payable on such bonds in the then current fiscal year of the state. Provided, however, that one million dollars ($1,000,000) of such increase in receipts per fiscal year shall be credited to the Department of Human Resources beginning October 1, 1996, until September 30, 2002, and shall be expended for the foster children program.

(4)a. On October 1, 2002, to the Department of Conservation and Natural Resources for capital outlay, repairs and maintenance of the state parks system only, the minimum sum of five million dollars ($5,000,000) from the increase in receipts accruing to the State of Alabama due to the cap on discounts per license holder in Section 40-23-36(b) as calculated in Section 40-23-35(b)(3). Beginning October 1, 2003, annually, to the Department of Conservation and Natural Resources for capital outlay, repairs, and maintenance of the state parks system only, the sum calculated by a fraction, the numerator of which is five million dollars ($5,000,000) and the denominator of which is equal to the increase in receipts as calculated in Section 40-23-35(b)(3) for fiscal year 2002 accruing to the State of Alabama multiplied by the increase in receipts as calculated in Section 40-23-35(b)(3) for the then current fiscal year, or the sum of five million dollars ($5,000,000), whichever is greater. Notwithstanding the previous sentence, for the fiscal years ending September 30, 2012, and September 30, 2013, only, the five million dollars ($5,000,000) shall be transferred to the State General Fund.

b. Beginning October 1, 2002, to the credit of the State General Fund, the balance of the sum equal to the increase in receipts accruing to the State of Alabama due to the cap on discounts per license holder in Section 40-23-36(b).

(c) One-half of the amount deposited to the credit of the 67 counties as above provided, shall be divided and distributed proportionately among the 67 counties of the state according to the population of the counties as shown by the last federal census as proclaimed, published or certified by the Director of the Bureau of the Census; and one-half of the proceeds shall be divided or distributed equally among 67 counties; provided, that the funds divided and distributed to the several counties of the state as hereinabove provided for shall be used exclusively for full-time health service in cooperation with the State Board of Health or the federal government, and for extension services in cooperation with the Alabama Agriculture Extension Service or the federal government, at the discretion of the county commissions of the several counties of the state.

(d) The amounts provided in subsection (b) for the Department of Human Resources shall be used for general welfare purposes. For purposes of this division, "general welfare purposes" means:

(1) The administration of public assistance as set out in Sections 38-2-5 and 38-4-1;

(2) Services, including supplementation and supplementary services under the federal Social Security Act, to or on behalf of persons to whom such public assistance may be given under Section 38-4-1;

(3) Services to and on behalf of dependent, neglected or delinquent children; and

(4) Investigative and referral services to and on behalf of needy persons.

(e) In addition, there shall be paid, commencing on January 1, 1978, and on the first day of each fiscal quarter thereafter, to the Department of Human Resources for a statewide, state-administered food stamp program, as authorized by the Food Stamp Act of 1964, Public Law 88-525, 88th Congress, and amendments thereto, an amount equal to five percent of the value of food stamp benefits issued statewide in excess of the amount paid by recipients (bonus or free stamps) during the immediate prior fiscal quarter, which sum so appropriated shall be paid quarterly to the Department of Human Resources Trust Fund for administration of the food stamp program in conformity with rules and regulations promulgated by the United States Department of Agriculture and in conformity with Sections 38-1-1 through 38-6-9. Such administrative funds shall be limited to and based on fiscal year 1976-77 administrative costs, normal inflationary increases and mandated administration requirements of the Alabama Legislature and the United States Department of Agriculture. The Department of Human Resources will not staff any county food stamp office at a level which exceeds the average staff-to-recipient ratios which existed in Alabama during fiscal year 1976-77. This restriction will apply in coordination with those provided hereinabove and, should conflict occur, the lesser amount of expenditure shall be required. At the end of each fiscal year, an accounting shall be made of the sum so that any unexpended and unencumbered balance of funds may be determined for the purpose of paying such balance to the Education Trust Fund.

(f) The amount of the proceeds of all taxes levied by this division remaining after the payment of the expenses of administration and enforcement and the replacement in the several funds of the amount lost by any homestead exemptions and the distribution as provided in subsections (b) and (d), shall be paid into the Education Trust Fund except as provided in subdivision (4) of Section 40-23-2 and subsection (c) of Section 40-23-61 and, beginning January 1, 2016, except those collected on consumable vapor products as defined in subdivision (15) of subsection (a) of Section 40-23-1, which shall be distributed to the State General Fund.



Section 40-23-36 - Discounts.

(a) The Governor may, by executive order, authorize the Department of Revenue to provide by proper rules and regulations for the allowance of a discount, not to exceed five percent of the first $100 of taxes levied and two percent of the taxes levied over $100 by this division and due and payable to the state by any person licensed under the provisions hereof; provided, that no discount shall be authorized or allowed upon any taxes which are not paid before delinquency, as in this division provided.

(b) For any taxes collected by the license holder on or after June 1, 1996, the Governor may, by executive order, authorize the Department of Revenue to provide by proper rules and regulations for a maximum discount amount or rate to any license holder and shall be limited to that amount or rate for each retail license holder regardless of the number of retail locations of that license holder within the state.



Section 40-23-37 - Agricultural machinery and equipment - Tax imposed; rate.

There is hereby levied, in lieu of the state sales tax levied by Section 40-23-2, a privilege or license tax against the person on account of the business activities engaged in and in the amount to be determined by the application of rates against gross sales, or gross receipts, as the case may be as follows:

Upon every person, firm or corporation engaged or continuing within this state in the business of selling at retail any machine, machinery or equipment which is used in planting, cultivating and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock or poultry on farms, and the parts of such machines, machinery or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery or equipment, and which are necessary to and customarily used in the operation of such machine, machinery or equipment, an amount equal to one and one-half percent of the gross proceeds of the sale thereof; provided, that the one and one-half percent rate herein prescribed with respect to parts, attachments and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities.

Where any used machine, machinery or equipment which is used in planting, cultivating and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery or equipment sold, less the credit for the used machine, machinery or equipment taken in trade.



Section 40-23-38 - Agricultural machinery and equipment - Enforcement; application of administrative provisions of this division.

Section 40-23-37 shall be enforced by the Commissioner of Revenue and the Department of Revenue in the same way, and subject to the same rules and regulations as the state sales tax is enforced as provided in this division, and the administrative and enforcement provisions of this division shall be applicable to the enforcement of Section 40-23-37 to the same extent as in the collection and enforcement of the state sales tax.



Section 40-23-39 - Refund of sales taxes paid on certain property purchased in state for export to foreign country; certain passenger vehicles and trucks exempt from sales and use taxes.

(a) Notwithstanding any other provision of law, the purchaser of tangible property purchased in the state, with the intent that the property is to be retained in the state only temporarily and is solely for export to a foreign country, shall be entitled to a refund from the Department of Revenue against the total amount of all sales taxes paid if the purchaser's records reflect that it was the intent of the purchaser to use the property in a foreign country at the time of purchase and that, in fact, the property was exported from Alabama, and that when ocean transportation is required and scheduled service to the desired port overseas is available through the Port of Mobile, the Port of Mobile is used for shipment. This subsection shall apply to purchases made and stockpiled after July 1, 1996.

(b) Notwithstanding subsection (a) or any other provision of law, the purchase of a new passenger vehicle or new truck with a gross weight not exceeding 8,000 pounds:

(c) This section shall be read in pari materia with all other vehicle registration laws, specifically, Section 32-6-210.






Division 2 - Street and Highway Contractors.

Section 40-23-50 - Tax levied; collection and enforcement.

(a) There is hereby levied, in addition to all other taxes of every kind now imposed by law, and shall be collected, as herein provided, a privilege or license tax against the person on account of the business activities engaged in and in the amount to be determined by the application of rates against gross receipts, as follows:

Upon every person, firm or corporation engaged or continuing within this state in the business of contracting to construct, reconstruct or build any public highway, road, bridge, or street, an amount equal to five percent of the gross receipts derived from performance of such contracts. The term "gross receipts" is herein defined to include only those amounts derived and received by the contractor from the performance of such contracts.

(b) The proceeds of the taxes levied by this section, after deduction of the cost of administration and collection of such taxes, shall be distributed as follows:

(1) Fifteen percent of the residue remaining after deduction of the cost of administration and collection shall be paid into the State Treasury and shall be credited to the Pensions and Security Trust Fund to be used for general welfare purposes, and

(2) Eighty-five percent of the residue remaining after deduction of the cost of administration and collection shall be paid into the State Treasury and shall be credited to the Alabama Special Mental Health Fund to be used for mental health purposes.

(c) The taxes imposed pursuant to this section shall constitute a debt due the state and may be collected by civil action, in addition to all other methods provided by law and in this section. The said taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom said taxes are due or who is required to pay said taxes. All provisions of the revenue laws of this state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the taxes levied herein, and the Department of Revenue shall collect such taxes and enforce this section and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state sales tax. All provisions of the state sales tax, with respect to definitions, except the definition of "gross receipts" contained therein, payment and assessment of the state sales tax, making of reports and keeping and preserving records with respect thereto, interest after the due date of tax, penalties for failure to pay tax or otherwise complying with the state sales tax statutes, the promulgation of rules and regulations and the administration and enforcement of the state sales tax statutes, which are not inconsistent with the provisions of this section when applied to the tax levied pursuant to subsection (a) of this section, shall apply to the tax levied herein. The Commissioner of Revenue and the state Department of Revenue shall have and exercise the same powers, duties and obligations with respect to the taxes levied herein as are imposed on the commissioner and the department by the state sales tax statutes. All provisions of the state sales tax statutes that are made applicable in this section to the taxes levied herein and to the administration of this section are incorporated herein by reference and made a part hereof as if fully set forth herein; provided, that the provisions of the state sales tax with respect to the collection by the taxpayer of the tax levied therein shall not apply, the taxes levied herein being levied against the person required to pay the tax to the state.

(d) The taxes levied herein shall not apply with respect to contracts made by the contractor with any county or incorporated city or town, except that contracts in which the State of Alabama is a joint party with the city, town or county shall be subject to the tax, nor to that portion of the gross receipts received by the contractor constituting additional amounts paid to the contractor under contractual escalation provisions allowing for an increase in the contract price for escalations in the cost of fuels, materials, and/or labor.









Article 2 - Use Tax.

Section 40-23-60 - Definitions.

For the purpose of this article, the following terms shall have the respective meanings ascribed to them in this section:

(1) PERSON or COMPANY. Any individual, firm, company, partnership, association, corporation, receiver or trustee, or any other group or combination acting as a unit, and the plural as well as the singular number, unless the intention to give a more limited meaning is disclosed by the context.

(2) DEPARTMENT. The Department of Revenue of the State of Alabama.

(3) COMMISSIONER. The Commissioner of Revenue of the State of Alabama.

(4) WHOLESALE SALE or SALE AT WHOLESALE. Any one of the following:

a. A sale of tangible personal property by wholesaler to licensed retail merchants, jobbers, dealers or other wholesalers for resale and does not include a sale by wholesalers to users or consumers, not for resale.

b. A sale of tangible personal property or products, including iron ore, and including the furnished container and label of such property or products, to a manufacturer or compounder which enter into and become an ingredient or component part of the tangible personal property or products which the manufacturer or compounder manufactures or compounds for sale, whether or not such tangible personal property or product used in manufacturing or compounding a finished product is used with the intent that it become a component of the finished product; provided, however, that it is the intent of this section that no sale of capital equipment, machinery, tools, or product shall be included in the term "wholesale sale." The term "capital equipment, machinery, tools, or product" shall mean property that is subject to depreciation allowances for Alabama income tax purposes.

c. A sale of containers intended for one-time use only, and the labels thereof, when such containers are sold without contents to persons who sell or furnish such containers along with the contents placed therein for sale by such persons.

d. A sale of pallets intended for one-time use only when such pallets are sold without contents to persons who sell or furnish such pallets along with the contents placed thereon for sale by such persons.

e. A sale to a manufacturer or compounder, of crowns, caps and tops intended for one-time use employed and used upon the containers in which such manufacturer or compounder markets his products.

f. A sale of containers to persons engaged in selling or otherwise supplying or furnishing baby chicks to growers thereof where such containers are used for the delivery of such chicks or a sale of containers for use in the delivery of eggs by the producer thereof to the distributor or packer of such eggs even though such containers used for delivery of baby chicks or eggs may be recovered for reuse.

g. A sale of bagging and ties used in preparing cotton for market.

h. A sale of commercial fish feed including concentrates, supplements and other feed ingredients when such substances are used as ingredients in mixing and preparing feed for fish raised to be sold on a commercial basis.

i. A sale of tangible personal property to any person engaging in the business of leasing or renting such tangible personal property to others, if such tangible personal property is purchased for the purpose of leasing or renting it to others under a transaction subject to the privilege or license tax levied in Article 4 of Chapter 12 of this title against any person engaging in the business of leasing or renting tangible personal property to others.

j. A purchase or withdrawal of parts or materials from stock by any person licensed under this article where such parts or materials are used in repairing or reconditioning the tangible personal property of such licensed person which tangible personal property is a part of the stock of goods of such licensed person, offered for sale by him and not for use or consumption of such licensed person.

k. A sale to meat packers, manufacturers, compounders or processors of meat products of all casings used in moulding or forming wieners and Vienna sausages, even though such casings may be recovered for reuse.

(5) SALE AT RETAIL or RETAIL SALE. All sales of tangible personal property except those above defined as wholesale sales. The quantities of goods sold or prices at which sold are immaterial in determining whether or not a sale is at retail. Sales of building materials to contractors, builders or landowners for resale or use in the form of real estate are retail sales in whatever quantity sold. Sales of building materials, fixtures or other equipment to a manufacturer or builder of modular buildings for use in manufacturing, building or equipping a modular building ultimately becoming a part of real estate situated in the State of Alabama are retail sales, and the use, sale or resale of such building shall not be subject to the tax. Sales of tangible personal property to undertakers and morticians are retail sales and subject to the tax at the time of purchase, but are not subject to the tax on resale to the consumer. Sales of tangible personal property or products to manufacturers, quarry operators, mine operators or compounders, which are used or consumed by them in manufacturing, mining, quarrying or compounding and do not become an ingredient or component part of the tangible personal property manufactured or compounded as provided in subdivision (4) are retail sales. The term "sale at retail" or "retail sale" shall also mean and include the withdrawal, use or consumption of any tangible personal property by anyone who purchases same at wholesale, except property which has been previously withdrawn from the business or stock and so used or consumed and with respect to which property the tax has been paid because of such previous withdrawal, use or consumption, except property which enters into and becomes an ingredient or component part of tangible personal property or products manufactured or compounded for sale as provided in subdivision (4); and not for the personal and private use or consumption of any person so withdrawing, using or consuming the same, and such wholesale purchaser shall report and pay the taxes thereon; and except refinery, residue, or fuel gas, whether in a liquid or gaseous state, that has been generated by, or is otherwise a by-product of, a petroleum-refining process, which gas is then utilized in the process to generate heat or is otherwise utilized in the distillation or refining of petroleum products. The term "retail sale" or "sale at retail" shall also mean and include the sale of tangible personal property previously purchased at wholesale for the purpose of leasing or renting under a transaction subject to the privilege or license tax levied in Article 4 of Chapter 12 of this title, regardless of whether such sale is to the person who theretofore leased or rented the said tangible personal property or to some other person.

(6) BUSINESS. All activities engaged in, or caused to be engaged in, with the object of gain, profit, benefit or advantage, either direct or indirect, and not excepting subactivities producing marketable commodities used or consumed in the main business activity, each of which subactivities shall be considered business engaged in, taxable in the class in which it falls.

(7) STORAGE. Any keeping or retention in this state for any purpose except sale in the regular course of business or subsequent use solely outside this state of tangible personal property purchased at retail.

(8) USE. The exercise of any right or power over tangible personal property incident to the ownership of that property, or by any transaction where possession is given, except that it shall not include the sale of that property in the regular course of business.

(9) PURCHASE. Acquired for a consideration, whether such acquisition was effected by a transfer of title, or of possession or of both, or a license to use or consume; whether such transfer shall have been absolute or conditional, and by whatsoever means the same shall have been effected; and whether such consideration be a price or rental in money, or by way of exchange or barter.

(10) SALES PRICE. The total amount for which tangible personal property is sold, including any services, including transportation, that are a part of the sale, valued in money, whether paid in money or otherwise, and includes any amount for which credit is given to the purchaser by the seller, without any deduction therefrom on account of the cost of the property sold, the cost of the materials used, labor or service cost, interest charged, losses or any other expenses whatsoever; provided, that cash discounts allowed and taken on sales shall not be included and sales price shall not include the amount charged for property returned by customers when the entire amount charged therefor is refunded either in cash or by credit.

(11) IN THIS STATE or IN THE STATE. Within the exterior limits of the State of Alabama, and includes all territory within such limits owned by or ceded to the United States of America.

(12) AUTOMOTIVE VEHICLE. A power shovel, dragline, crawler, crawler crane, ditcher or any similar machine which is self-propelled, in addition to self-propelled machines which are used primarily as instruments of conveyance.

(13) PREPAID TELEPHONE CALLING CARD. A sale of a prepaid telephone calling card or a prepaid authorization number, or both, shall be deemed the sale of tangible personal property subject to the tax imposed pursuant to this chapter. For purposes of this subdivision, the sale of prepaid wireless service that is evidenced by a physical card constitutes the sale of a prepaid telephone calling card, and the sale of prepaid wireless service that is not evidenced by a physical card constitutes the sale of a prepaid authorization number.

(14) PREPAID WIRELESS SERVICE. The right to use mobile telecommunications service, which must be paid for in advance and that is sold in predetermined units or dollars of which the number declines with use or the expiration of time in a known amount, and which may include rights to use non-telecommunications services or to download digital products or digital content. For purposes of this subdivision, mobile telecommunications service has the meaning ascribed by Section 40-21-120.

(15) REMOTE USE TAX. Amounts collected from out of state vendors who, on October 1, 2012, were or would have been remote sellers as defined in Section 40-23-171; and amounts remitted by consumers on the individual tax return.



Section 40-23-61 - Property taxed; persons liable.

(a) An excise tax is hereby imposed on the storage, use or other consumption in this state of tangible personal property, not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing or reconditioning of vessels, barges, ships, other watercraft and commercial fishing vessels of over five tons load displacement as registered with the U.S. Coast Guard and licensed by the State of Alabama Department of Conservation and Natural Resources, purchased at retail on or after October 1, 1965, for storage, use or other consumption in this state at the rate of four percent of the sales price of such property or the amount of tax collected by the seller, whichever is greater; provided, however, when the seller follows the Department of Revenue's suggested use tax brackets and his records prove that his following said brackets resulted in a net undercollection of tax for the month, he may report the tax due or tax collected, whichever is less, except as provided in subsections (b) and (c) of this section.

(b) An excise tax is hereby imposed on the storage, use or other consumption in this state of any machines used in mining, quarrying, compounding, processing and manufacturing of tangible personal property, purchased at retail on or after October 1, 1965, at the rate of one and one-half percent of the sales price of any such machine or the amount of tax collected by the seller, whichever is greater; provided, however, when the seller follows the Department of Revenue's suggested use tax brackets and his records prove that his following said brackets resulted in a net undercollection of tax for the month, he may report the tax due or tax collected, whichever is less; provided, that the term "machine," as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(c) An excise tax is hereby imposed on the storage, use or other consumption in this state of any automotive vehicle or truck trailer, semitrailer or house trailer, and mobile home set-up materials and supplies including but not limited to steps, blocks, anchoring, cable pipes and any other materials pertaining thereto, purchased at retail on or after October 1, 1965, for storage, use or other consumption in this state at the rate of two percent of the sales price of such automotive vehicle, truck trailer, semitrailer or house trailer, and mobile home set-up materials and supplies as specified above, or the amount of tax collected by the seller, whichever is greater; provided, however, when the seller follows the Department of Revenue's suggested use tax brackets and his records prove that his following said brackets resulted in a net undercollection of tax for the month, he may report the tax due or tax collected, whichever is less. Where any used automotive vehicle or truck trailer, semitrailer or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

Of the total $.02 tax on each dollar of sale provided hereunder, 58 percent of the total tax generated by this subsection shall be deposited to the credit of the Education Trust Fund; and 42 percent of the total tax generated by this subsection shall be deposited to the credit of the State General Fund.

(d) Every person storing, using or otherwise consuming in this state tangible personal property purchased at retail shall be liable for the tax imposed by this article, and the liability shall not be extinguished until the tax has been paid to this state; provided, that a receipt from a retailer maintaining a place of business in this state or a retailer authorized by the department, under such rules and regulations as it may prescribe, to collect the tax imposed hereby and who shall for the purpose of this article be regarded as a retailer maintaining a place of business in this state, given to the purchaser in accordance with the provisions of Section 40-23-67, shall be sufficient to relieve the purchaser from further liability for tax to which such receipt may refer.

(e) An excise tax is hereby imposed on the classes of tangible personal property, and at the rates imposed on such classes, specified in subsections (a), (b) and (c) of this section, on the storage, use, or other consumption in the performance of a contract in this state of any such tangible personal property, new or used, the tax to be measured by the sales price or the fair and reasonable market value of such tangible personal property when put into use in this state, whichever is less; provided, that the tax imposed by this subsection shall not apply where the taxes imposed by subsection (a), (b), or (c) of this section apply.



Section 40-23-62 - Exemptions.

The storage, use, or other consumption in this state of the following tangible personal property is hereby specifically exempted from the tax imposed by this article:

(1) Property, on which the sales tax imposed by the provisions of Article 1 of this chapter is paid by the consumer to a person licensed under the provisions of Article 1 of this chapter.

(2) Property, the storage, use, or other consumption of which this state is prohibited from taxing under the Constitution or laws of the United States of America or under the constitution of this state.

(3) Tangible personal property, not to be used in the performance of a contract, brought into this state by a nonresident thereof for his own storage, use, or consumption while temporarily within this state.

(4) Lubricating oil and gasoline as defined in Sections 40-17-30 and 40-17-170, the storage, use, or other consumption of which is otherwise taxed.

(5) All fertilizer; provided, that the word "fertilizer" as used in this article shall not be construed to include cottonseed meal when not in combination with other material.

(6) All seeds for planting purposes and baby chicks and poults; provided, that nothing herein shall be construed to exempt plants, seedlings, nursery stock or floral products.

(7) Insecticides and fungicides and feed for livestock and poultry, but not including prepared foods for dogs and cats.

(8) The use, storage, or consumption of all livestock by whomsoever sold; and also the gross proceeds of poultry and other products of the farm, dairy, grove or garden, when in the original state of production or condition of preparation for sale, when such sale or sales are made by the producer or members of his immediate family or for him by those employed by him to assist in the production thereof. Nothing herein shall be construed to exempt or exclude from the measure or computation of the tax levied, assessed, or payable hereunder, the gross proceeds of sales of poultry or poultry products when not products of the farm.

(9) Cottonseed meal exchanged for cottonseed at or by cotton gins.

(10) Transportation, gas, water, or electricity, of the kinds and natures, the rates and charges for which when sold by public utilities, are customarily fixed and determined by the Public Service Commission of Alabama or like regulatory bodies.

(11) Coal or coke to be stored, used, or consumed by manufacturers, electric power companies and transportation companies for use or consumption in the production of by-products or the generation of heat or power used:

a. In manufacturing tangible personal property for sale;

b. For the generation of electric power or energy for use in manufacturing tangible personal property for sale or for resale; or

c. For the generation of motive power for transportation.

(12) Fuel and supplies for use or consumption aboard ships, vessels, towing vessels, or barges, or drilling ships, rigs or barges, or seismic or geophysical vessels, or other watercraft (herein for purposes of this exemption being referred to as vessels) engaged in foreign or international commerce or in interstate commerce; provided, that nothing in this article shall be construed to exempt or exclude from the measure of the tax herein levied the gross proceeds of sale or sales of material and supplies to any person for use in fulfilling a contract for the painting, repair or reconditioning of vessels, barges, ships, other watercraft and commercial fishing vessels of over five tons load displacement as registered with the U.S. Coast Guard and licensed by the State of Alabama Department of Conservation and Natural Resources. For purposes of this subdivision, it shall be presumed that vessels engaged in the transportation of cargo between ports in the State of Alabama and ports in foreign countries or possessions or territories of the United States or between ports in the State of Alabama and ports in other states are engaged in foreign or international commerce or interstate commerce, as the case may be. For the purposes of this subdivision, the engaging in foreign or international commerce or interstate commerce shall not require that the vessel involved deliver cargo to or receive cargo from a port in the State of Alabama. For purposes of this subdivision, vessels carrying passengers for hire, and no cargo, between ports in the State of Alabama and ports in foreign countries or possessions or territories of the United States or between ports in the State of Alabama and ports in other states shall be engaged in foreign or international commerce or interstate commerce, as the case may be, if, and only if, both of the following conditions are met: (i) The vessel in question is a vessel of at least 100 gross tons; and (ii) the vessel in question has an unexpired certificate of inspection issued by the United States Coast Guard or by the proper authority of a foreign country for a foreign vessel, which certificate is recognized as acceptable under the laws of the United States. Vessels which are engaged in foreign or international commerce or interstate commerce shall be deemed for the purposes of this subdivision to remain in such commerce while awaiting or under repair in a port of the State of Alabama if such vessel returns after such repairs are completed to engaging in foreign or international commerce or interstate commerce. For purposes of this subdivision, seismic or geophysical vessels which are engaged either in seismic or geophysical tests or evaluations exclusively in offshore federal waters or in traveling to or from conducting such tests or evaluations shall be deemed to be engaged in international or foreign commerce. For purposes of this subdivision, proof that fuel and supplies purchased are for use or consumption aboard vessels engaged in foreign or international commerce or in interstate commerce may be accomplished by the merchant or seller securing the duly signed certificate of the vessel owner, operator or captain or their respective agent on a form prescribed by the department that the fuel and supplies purchased are for use or consumption aboard vessels engaged in foreign or international commerce or in interstate commerce. Any person filing a false certificate shall be guilty of a misdemeanor and upon conviction shall be fined not less than $25 nor more than $500 for each offense. Each false certificate filed shall constitute a separate offense. Any person filing a false certificate shall be liable to the department for all taxes imposed by this division upon the merchant or seller, together with any interest or penalties thereon, by reason of the sale or sales of fuel and supplies applicable to such false certificate. If a merchant or seller of fuel and supplies secures the certificate herein mentioned, properly completed, such merchant or seller shall not be liable for the taxes imposed by this division, if such merchant or seller had no knowledge that such certificate was false when it was filed with such merchant or seller.

(13) Property stored, used, or consumed by the State of Alabama, by the counties within the state or by incorporated municipalities of the State of Alabama.

(14) The use, storage, or consumption of materials, equipment and machinery which, at any time, enter into and become a component part of ships, vessels, towing vessels or barges, or drilling ships, rigs or barges, or seismic or geophysical vessels, other watercraft and commercial fishing vessels of over five tons load displacement as registered with the U.S. Coast Guard and licensed by the Department of Conservation and Natural Resources. Additionally, the use, storage, or consumption of lifeboats, personal flotation devices, ring life buoys, survival craft equipment, distress signals, EPIRB's, fire extinguishers, injury placards, waste management plans and logs, marine sanitation devices, navigation rulebooks, navigation lights, sound signals, navigation day shapes, oil placard cards, garbage placards, FCC SSL, stability instructions, first aid equipment, compasses, anchor and radar reflectors, general alarm systems, bilge pumps, piping, and discharge and electronic position fixing devices on the aforementioned watercraft.

(15) The use, storage, or consumption of fuel oil purchased as fuel for kilns used in manufacturing establishments.

(16) Tangible personal property stored, used, or consumed by county and city school boards within the State of Alabama, independent school boards within the State of Alabama, all educational institutions and agencies of the State of Alabama, the counties within the state or any incorporated municipality of the State of Alabama, and private educational institutions operating within the State of Alabama offering conventional and traditional courses of study, such as those offered by public schools, colleges, or universities within the State of Alabama; but not including nurseries, day care centers, and home schools.

(17) The storage, use, or consumption of railroad cars, vessels, and barges and commercial fishing vessels of over five tons load displacement as registered with the U.S. Coast Guard and licensed by the State of Alabama Department of Conservation and Natural Resources when purchased from the manufacturers or builders thereof.

(18) The storage, use, or consumption of all devices or facilities, and all identifiable components thereof or materials for use therein, used or placed in operation primarily for the control, reduction or elimination of air or water pollution, and the storage, use, or consumption of all identifiable components of or materials used or intended for use in structures built primarily for the control, reduction or elimination of air or water pollution.

(19) When dealers or distributors use parts taken from stocks owned by them in making repairs without charge for such parts to the owner of the property required pursuant to warranty agreements entered into by manufacturers, such use shall not constitute taxable sales to the manufacturers, distributors or to the dealers, under this article, or under any county use tax law.

(20) The storage, use, or other consumption in this state of religious magazines and publications. For the purpose of this subdivision the words "religious magazines and publications" shall be construed to mean printed or illustrated lessons, notes and explanations distributed by churches or other religious organizations free of charge to pupils or students in Sunday schools, Bible classes or other educational facilities established and maintained by churches or similar religious organizations in this state.

(21) The storage, use, or other consumption of wrapping paper and other wrapping materials when used in preparing poultry or poultry products for delivery, shipment or sale by the producer, processor, packer, or seller of such poultry or poultry products including pallets used in shipping poultry and egg products, paper or other materials used for lining boxes or other containers in which poultry or poultry products are packed together with any other materials placed in such containers for the delivery, shipment or sale of poultry or poultry products.

(22) The storage, use, or other consumption of all antibiotics, hormones and hormone preparations, drugs, medicines or medications, vitamins, minerals, or other nutrients and all other feed ingredients including concentrates, supplements and other feed ingredients when such substances are used as ingredients in mixing and preparing feed for livestock and poultry. Such exemption herein granted shall be in addition to exemptions now provided by law for feed for livestock and poultry, but not including prepared foods for dogs and cats.

(23) The use of seedlings, plants, shoots, and slips which are to be used for planting vegetable gardens or truck farms. Nothing herein shall be construed to exempt, or exclude from the computation of the tax levied, assessed, or payable, the use of plants, seedlings, shoots, slips, nursery stock and floral products except as hereinabove exempted.

(24) Fabricated steel tube sections, when produced and fabricated in this state by any person, firm, or corporation, for any vehicular tunnel for highway vehicular traffic, when sold by the manufacturer or fabricator thereof, and also steel which enters into and becomes a component part of such fabricated steel tube sections of the tunnel, shall be exempted from the provisions of this article and from the computation of the amount of the tax levied, assessed or payable under this article.

(25) The storage, use, or other consumption of herbicides for agricultural uses by whomsoever sold. The term "herbicides" as used in this subdivision means any substance or mixture of substances intended to prevent, destroy, repel, or retard the growth of weeds or plants. It shall include preemergence herbicides, postemergence herbicides, lay-by herbicides, pasture herbicides, defoliant herbicides, and desiccant herbicides.

(26) The Alabama Chapter of the Cystic Fibrosis Research Foundation, and the Jefferson Tuberculosis Sanatorium and any of their departments or agencies, heretofore or hereafter organized and existing in good faith in the State of Alabama for purposes other than for pecuniary gain and not for individual profit, shall be exempted from the payment of the state use tax levied under this article.

(27) Fuel for use or consumption aboard commercial fishing vessels are hereby exempt from the payment of the state use tax levied under this article, or levied under any county or municipal use tax law.

The words commercial fishing vessels shall mean vessels whose masters and owners are regularly and exclusively engaged in fishing as their means of livelihood.

(28) The storage, use, or withdrawal of sawdust, wood shavings, wood chips, and other like materials purchased for use as chicken litter by poultry producers and poultry processors shall be exempt under this article.

(29) The storage, use, or other consumption of all antibiotics, hormones and hormone preparations, drugs, medicines and other medications including serums and vaccines, vitamins, minerals or other nutrients for use in the production and growing of fish, livestock, and poultry are hereby specifically exempted from the payment of the state use tax levied by this article. Such exemption as herein granted shall be in addition to the exemptions now provided by law for feed for fish, livestock, and poultry, and in addition to the exemptions now provided by law for the above-enumerated substances and products when mixed and used as ingredients in fish, livestock and poultry feeds.

(30) All medicines prescribed by physicians for persons who are 65 years of age or older, and when the prescriptions are filled by licensed pharmacists, shall be exempted from the operation of the state use tax law levied by this article, or by any county or municipal use tax law. The exemptions provided in this subdivision shall not apply to any medicine purchased in any manner other than as is herein provided.

For the purposes of this subdivision, proof of age may be accomplished by filing with the dispensing pharmacist any one or more of the following documents:

a. The name and claim number as shown on a "Medicare" card issued by the United States Social Security Administration.

b. A certificate executed by any adult person having knowledge of the fact that the person for whom the medicine was prescribed is not less than 65 years of age.

c. An affidavit executed by any adult person having knowledge of the fact that the person for whom the medicine was prescribed is not less than 65 years of age.

For the purposes of this subdivision any person filing a false proof of age shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of $100.

(31) All diesel fuel used for off-highway agricultural purposes.

(32) The storage, use, or other consumption of any aircraft and replacement parts, components, systems, supplies and sundries affixed or used on the aircraft and ground support equipment and vehicles used by or for the aircraft by a certificated or licensed air carrier with a hub operation within this state, for use in conducting intrastate, interstate or foreign commerce for transporting people or property by air. For the purpose of this subdivision, the words "hub operation within this state" shall be construed to have all of the following criteria:

a. There originates from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year; and

b. Passengers and/or property are regularly exchanged at the location between flights of the same or a different certificated or licensed air carrier.

(33) The storage, use, or other consumption of any aviation jet fuel used by an aircraft operated by a certificated or licensed air carrier that purchases jet fuel for use in scheduled all-cargo operations being conducted on international flights or in international commerce. For purposes of this subdivision, the following words or terms shall be defined and interpreted as follows:

a. Air Carrier. Any person, firm, corporation, or entity undertaking by any means, directly or indirectly, to provide air transportation.

b. All-Cargo Operations. Any flight conducted by an air carrier for compensation or hire other than a passenger carrying flight, except passengers as specified in 14 C.F.R. §121.583(a) or 14 C.F.R. §135.85, as amended.

c. International Commerce. Any air carrier engaged in all-cargo operations transporting goods for compensation or hire on international flights.

d. International Flights. Any air carrier conducting scheduled all-cargo operations between any point within the 50 states of the United States and the District of Columbia and any point outside the 50 states of the United States and the District of Columbia, including any interim stops within the United States so long as the ultimate origin or destination of the aircraft is outside the United States and the District of Columbia.

(34) The storage, use, or other consumption of hot or cold food and beverage products by a certificated or licensed air carrier with a hub operation within this state, for use in conducting intrastate, interstate, or foreign commerce for transporting people or property by air. For the purpose of this subdivision, the words "hub operation within this state" shall be construed to have all of the following criteria:

a. There originates from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year; and

b. Passengers and/or property are regularly exchanged at the location between flights of the same or a different certificated or licensed air carrier.

(35) The storage, use, or other consumption of the following:

a. Drill pipe, casing, tubing, and other pipe used for the exploration for or production of oil, gas, sulphur, or other minerals in offshore federal waters.

b. Tangible personal property exclusively used for the exploration for or production of oil, gas, sulphur, or other minerals in offshore federal waters.

c. Fuel and supplies for use or consumption aboard boats, ships, aircraft, and towing vessels when used exclusively in transporting persons or property between a point in Alabama and a point or points in offshore federal waters for the exploration for or production of oil, gas, sulphur, or other minerals in offshore federal waters.

d. Drilling equipment that is used for the exploration for or production of oil, gas, sulphur, or other minerals, that is built for exclusive use outside this state and that is, on completion, removed forthwith from this state.

e. All domestically mined or produced coal, coke, and coke by-products used in cogeneration plants in Alabama.

The delivery of items exempted by this subdivision to the purchaser or lessee in this state does not disqualify the purchaser or lessee from the exemption if the property is removed from the state by any means, including by the use of the purchaser's or lessee's own facilities.

The shipment to a place in this state of equipment exempted by this subdivision for further assembly or fabrication does not disqualify the purchaser or lessee from the exemption if on completion of the further assembly or fabrication the equipment is removed forthwith from this state. This subdivision applies to a sale that may occur when the equipment exempted is further assembled or fabricated if on completion the equipment is removed forthwith from this state.

(36) The storage or use of metal, other than gold or silver, when such metal is held by an investment trust the shares or other units in the trust's net assets of which have been issued in exchange for such metal and are publicly traded, including metal stored in warehouses located in this state. For purposes of this subdivision, the term metals includes, but is not limited to, copper, aluminum, nickel, zinc, tin, lead, and other similar metals typically used in commercial and industrial applications.

(37) For the period commencing October 1, 2012, and ending May 30, 2022, unless extended by joint resolution, all parts, components, and systems that become a part of a fixed or rotary wing military aircraft or certified transport category aircraft which undergoes conversion, reconfiguration, or general maintenance so long as the address of the aircraft for FAA registration is not in the state; provided, however, that this exemption shall not apply to a local use tax unless previously exempted by local law or approved by resolution of the local governing body.

(38) Lunches sold not for profit and within school buildings to pupils of kindergarten, grammar, and high schools, either public or private.

(39) Services provided by photographers, including but not limited to sitting fees and consultation fees, even when provided as a part of a transaction ultimately involving the sale of one or more photographs, so long as the exempt services are separately stated to the customer on a bill of sale, invoice, or like memorialization of the transaction. For transactions occurring before October 1, 2017, neither the Department of Revenue nor local tax officials may seek payment for use tax not collected. With regard to such transactions in which use tax was collected and remitted on services provided by photographers, neither the taxpayer nor the entity remitting use tax shall have the right to seek refund of such tax.



Section 40-23-63 - Agricultural machinery or equipment - Tax imposed; rate; who liable.

There is hereby levied and imposed an excise tax on the storage, use or other consumption in this state of any machine, machinery, or equipment which is used in planting, cultivating and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock or poultry, or farms, and the parts of such machines, machinery or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery or equipment, and which are necessary to and customarily used in the operation of such machine, machinery or equipment, which is purchased at retail after October 1, 1966, for storage, use or other consumption in this state, at the rate of one and one-half percent of the sales price of such property or the amount of tax collected by the seller, whichever is greater, provided, however, when the seller follows the Department of Revenue's suggested use tax brackets and his records prove that his following said brackets resulted in a net undercollection of tax for the month, he may report the tax due or tax collected whichever is less, regardless of whether the retailer is or is not engaged in business in this state. The tax herein levied and imposed shall be in lieu of the excise tax levied and imposed by Section 40-23-61; provided, that the one and one-half percent rate herein prescribed with respect to parts, attachments and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use except farm trailers used primarily in the production and harvesting of agricultural commodities.

Every person storing, using or otherwise consuming in this state such tangible personal property purchased at retail shall be liable for the tax imposed by this article, and the liability shall not be extinguished until the tax has been paid to this state; provided, that a receipt from a retailer maintaining a place of business in this state or a retailer authorized by the Department of Revenue under such rules and regulations as the Commissioner of Revenue may prescribe, to collect the tax imposed hereby and who shall for the purpose of this article be regarded as a retailer maintaining a place of business in this state, given to the purchaser in accordance with the provisions of Section 40-23-67, shall be sufficient to relieve the purchaser from further liability for a tax to which such receipt may refer.



Section 40-23-64 - Agricultural machinery or equipment - Enforcement; application of administrative provisions of article.

Section 40-23-63 shall be enforced by the Commissioner of Revenue and state Department of Revenue in the same way, and subject to the same rules and regulations as the state use tax is enforced as provided in this article; and the administrative and enforcement provisions of this article shall be applicable to the enforcement of Section 40-23-63 to the same extent as in the collection and enforcement of the state use tax.



Section 40-23-65 - Credit for sales or use tax paid to another state.

If a sales or use tax equal to or greater than the amount of the Alabama tax is paid to another state under a requirement of law, the property which is the subject of such tax when imported for use or consumption in Alabama is not subject to the use tax, which is required to be paid by Section 40-23-61. If the amount of tax paid to the other state is less than the Alabama tax, then the difference between the out-of-state tax and the Alabama tax must be paid. No credit will be allowed for taxes paid on tangible personal property in any state which does not give credit for taxes paid on similar property in Alabama. The Commissioner of Revenue shall require such proof of payment of tax to another state as he deems to be necessary and proper.

The Commissioner of Revenue shall adopt such rules and regulations as he deems necessary for the proper administration of this section.



Section 40-23-66 - Retail sellers to register and give information.

Every seller engaged in making retail sales of tangible personal property for storage, use or other consumption in this state, who:

shall register with the department and give the name and address of each agent operating in this state, the location of any and all distribution or sales houses or offices or other places of business in this state, the number of persons in Alabama to whom catalogs are delivered, by mail or otherwise, the number of persons in Alabama from whom orders are received, by mail or otherwise, together with the amount of the purchase price charged and received and such other information as the department may require with respect to matters pertinent to the enforcement of this article; provided, that this section shall not apply to a seller, holding a license obtained pursuant to the provisions of Division 1 of Article 1 of this chapter.



Section 40-23-67 - Seller to collect tax; seller not to assume or absorb tax.

Every such seller making sales of tangible personal property for storage, use or other consumption in this state, not exempted under the provisions of Section 40-23-62, shall at the time of making such sales or, if the storage, use or other consumption of the tangible personal property is not then taxable hereunder, at the time such storage, use or other consumption becomes taxable hereunder, collect the tax imposed by this article from the purchaser, and give to the purchaser a receipt therefor in the manner and form prescribed by the department. The tax required to be collected by the seller from the purchaser shall be displayed separately from the list, advertised in the premises, marked or other price on the sales check or other proof of sales. It shall be unlawful for any such seller to advertise or hold out or state to the public or to any customer, directly or indirectly, that the tax or any part thereof imposed by this article will be assumed or absorbed by the seller or that it will not be added to the selling price of the property sold, or if added that it or any part thereof will be refunded. Any person violating any of the provisions of this section shall be guilty of a misdemeanor. The tax herein required to be collected by the seller shall constitute a debt owned by the seller to this state.



Section 40-23-68 - Seller to file returns.

(a) Except as otherwise provided in subsection (f), the tax imposed by this article shall be due and payable to the department monthly on or before the 20th day of the month next succeeding each month during which the storage, use or other consumption of tangible personal property became taxable hereunder.

(b) Every seller or person engaged in making retail sales of tangible personal property for storage, use or other consumption in this state, who alternatively:

(1) Maintains, occupies, or uses, permanently or temporarily, directly or indirectly, or through a subsidiary, or agent by whatever name called, an office, place of distribution, sales or sample room or place, warehouse or storage place or other place of business;

(2) Qualifies to do business or registers with the state to collect the tax levied by this chapter;

(3) Employs or retains under contract any representative, agent, salesman, canvasser, solicitor or installer operating in this state under the authority of the person or its subsidiary for the purpose of selling, delivering, or the taking of orders for the sale of tangible personal property or any services taxable under this chapter or otherwise solicits and receives purchases or orders by any agent or salesman;

(4) Solicits, pursuant to a contract with a broadcaster or publisher located in this state, orders for tangible personal property by means of advertising which is disseminated primarily to consumers located in this state and only secondarily to bordering jurisdiction;

(5) Solicits orders for tangible personal property by mail if the solicitations are substantial and recurring and if the retailer benefits from any banking, financing, debt collection, telecommunication, or marketing activities occurring in this state or benefits from the location in this state of authorized installation, servicing, or repair facilities. Notwithstanding the previous sentence, a seller who contracts with a provider of call center services shall not be deemed to benefit from telecommunication activities occurring in this state or from the location in this state of authorized installation, servicing, or repair facilities merely as a result of contracting for and receiving only call center services from a call center located in this state. The preceding sentence shall only apply for call centers, as authorized or specified in Division 3 of Article 17 of Chapter 10 of Title 41, and placed in service in this state on or before October 1, 2003;

(6) Has, under a franchise or licensing arrangement or contract, a franchisee or licensee operating under its trade name;

(7) Solicits, pursuant to a contract with a cable television operator located in this state, orders for tangible personal property by means of advertising which is transmitted or distributed over a cable television system in this state;

(8) Solicits orders for tangible personal property by means of a telecommunication or television shopping system which is intended by the person to be broadcast by cable television or other means of broadcasting, to consumers located in this state;

(c) The return shall be accompanied by a remittance of the amount of tax herein required to be collected by the seller during the period covered by the return. Returns shall be signed by the seller or his duly authorized agent but need not be verified by oath.

(d) Except as otherwise provided in subsection (f), every person purchasing tangible personal property, the storage, use, or other consumption of which is subject to the tax imposed by this article, and who has not paid the tax due with respect thereto to a seller required or authorized hereunder to collect the tax, shall on or before the 20th day of the month following the close of each month file with the department a return for the preceding month in such form as may be prescribed by the department showing the total sales price of the tangible personal property purchased by such person, the storage, use, or other consumption of which became subject to the tax imposed by this article during the preceding month and with respect to which the tax was not paid to a seller required or authorized hereunder to collect the tax, and such other information as the department may deem necessary for the proper administration of this article. The return shall be accompanied by a remittance of the amount of tax herein imposed and not paid to a seller required or authorized hereunder to collect the tax during the period covered by the return. Returns shall be signed by the person liable for the tax or his duly authorized agent, but need not be verified by oath.

(e) For the purpose of the proper administration of this article and to prevent evasion of the tax and the duty to collect the same herein imposed, it shall be presumed that tangible personal property sold by any person for delivery in this state is sold for storage, use, or other consumption in this state unless the person selling such property has taken from the purchaser a certificate signed by and bearing the name and address of the purchaser to the effect that the property was purchased for resale, and it shall be further presumed that tangible personal property shipped to this state by the purchaser thereof was purchased from a retailer on and after March 1, 1939, for storage, use, or other consumption in this state. Except as otherwise provided in subsection (f), any seller making cash and credit sales for storage, use, or other consumption in Alabama may report such cash sales and shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the taxes due thereon at the time of filing such report, but in no event shall the gross proceeds of credit sales be included in the measure of the tax to be paid until collections of such credit sales shall have been made.

(f) When the total state use tax for which any person is liable under this division averages less than two hundred dollars ($200) per month during the preceding calendar year, a quarterly return and remittance in lieu of the monthly returns may be made, by election of the taxpayer to the department, on or before the 20th day of the month next succeeding the end of the quarter for which the tax is due under such rules and regulations as may be prescribed by the department. The election to file quarterly shall be made in writing no later than February 20 of each year and shall be filed with the department. Notwithstanding the above, no state use tax return shall be due until January 20 of each year unless the total state use tax for which any person is liable under this division during the preceding calendar year exceeds ten dollars ($10).



Section 40-23-74 - Extension of time for making return.

The department for good cause may extend for not to exceed 30 days the time for making any return required under the provisions of this article.



Section 40-23-75 - Deposit of security.

The department, whenever it deems it necessary to insure compliance with the provisions of this article, may require any person subject thereto to deposit with it such security as the department may determine. The same may be sold by the department at public auction if it becomes necessary so to do in order to recover any tax, or any amount herein required to be collected, interest or penalty due. Notice of such sale may be served upon the person who deposited such security personally or by certified or registered mail; if by mail, service shall be made by certified or registered notice, return receipt requested, addressed to the person at his address as the same appears in the records of the department. Upon any such sale, the surplus, if any, above the amounts due under this article shall be returned to the person who deposited the security.



Section 40-23-77 - Discount; distribution and expenditure.

A discount of three percent of the taxes levied by this article due and payable to the state shall be allowed to the seller or vendor; provided, that the taxes due by such seller are paid before same becomes delinquent, as in this article provided.

Effective June 1, 2001, the Governor may, by executive order, authorize the Department of Revenue to provide by proper rules and regulations for the allowance of a discount, not to exceed three percent (3%) of the taxes levied by this article due and payable to the state by the seller or vendor; provided that the taxes due by such seller are paid before same becomes delinquent, as in this article provided.

For any taxes collected by the seller or vendor on or after June 1, 2001, the Governor may, by executive order, authorize the Department of Revenue to provide by proper rules and regulations for a maximum discount amount or rate for each seller or vendor regardless of the number of locations of that seller or vendor within the state.

Beginning June 1, 2001, until September 30, 2002, the balance of the sum equal to the increase in receipts due to any maximum discount amount or rate as provided herein shall first be credited to the Department of Conservation and Natural Resources for (1) the sum equal to the interest the Game and Fish Fund and the Seafood Fund would have earned on the sale of hunting and/or fishing licenses, which is required to be credited to the funds by Federal Regulation 50 CFR 80.4a(3), and (2) a sum equal to one million dollars ($1,000,000) for the Coastal Programs; and any remaining balance shall be credited to the State General Fund.

Beginning October 1, 2002, and each fiscal year thereafter the lesser of five hundred thousand dollars ($500,000) or the entire amount of the sum equal to the increase in receipts due to any maximum discount amount or rate as provided herein shall be credited to the Department of Human Resources and expended for the foster children program. Any remaining balance shall first be credited to the Department of Conservation and Natural Resources to be allocated in whole or in part to the following: (1) To the Game and Fish Fund and the Seafood Fund in an amount at least equal to the interest that each fund would have earned on the sale of hunting and/or fishing licenses which is required to be credited to the funds by the Federal Regulation 50 CFR 80.4a(3), and (2) to the Coastal Programs, a sum equal to one million dollars ($1,000,000); and any remaining balance shall be credited to the State General Fund. Notwithstanding the foregoing, for the fiscal years ending September 30, 2012, and September 30, 2013, only, the one million dollars ($1,000,000) that would otherwise be distributed to the Coastal Programs shall instead be distributed to the State General Fund.



Section 40-23-82 - Final return of retailer selling out; purchaser to retain part of purchase money.

If any retailer liable for an amount of tax herein required to be collected shall sell out his business or stock of goods or shall quit the business, he shall make a final return and payment within 15 days after the date of selling or quitting business. His successor, successors or assigns, if any, shall be required to withhold sufficient of the purchase money to cover the amount of such taxes herein required to be collected and interest or penalties due and unpaid until such time as the former owner shall produce a receipt from the department showing that they have been paid, or a certificate stating that no amount is due. If the purchaser of a business or stock of goods shall fail to withhold purchase money as above provided, he shall be personally liable for the payment of the amount of taxes herein required to be collected by the former owner, interest and penalties accrued and unpaid by any former owner, owners or assignors.



Section 40-23-83 - Records to be kept; enforcement of article; promulgation of regulations, etc.

Every seller and every person storing, using or otherwise consuming in this state tangible personal property purchased from a retailer shall keep such records, receipts, invoices and other pertinent papers in such form as the department may require. The department or any person authorized in writing by it is hereby authorized to examine the books, papers, records and equipment of any person selling tangible personal property and any person liable for the tax imposed by this article and to investigate the character of the business of any such person in order to verify the accuracy of any return made, or if no return was made by such person, to ascertain and determine the amount required to be paid hereunder.

The department is hereby charged with the enforcement of the provisions of this article and is hereby authorized and empowered to prescribe, adopt and enforce rules and regulations relating to the administration and enforcement of the provisions of this article and to employ such accountants, auditors, investigators, assistants and clerks as may be determined to be necessary for the efficient administration of this article, under the provision of the merit system.



Section 40-23-85 - Disposition of funds derived from tax.

All taxes, fees, interest, or penalties imposed and all amounts of tax herein required to be paid to the state under this article must be paid to the Department of Revenue at Montgomery, Alabama, with remittance payable to the Treasurer of Alabama. Such amount of money as shall be appropriated for each fiscal year by the Legislature to the Department of Revenue with which to pay the salaries, the cost of operation and the management of the department shall be deducted, as a first charge thereon, from the taxes collected under and pursuant to Section 40-23-61; provided, that the expenditure of the sum so appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41, and limited to the amount appropriated to defray the expenses of operating the department for each fiscal year. After the distributions provided herein and the distributions of use tax on automobiles to the General Fund as provided in Section 40-23-61(c), the balance of the tax collected under and pursuant to Section 40-23-61 shall be distributed as follows: (1) remote use tax amounts, seventy-five percent (75%) to the General Fund and twenty-five percent (25%) to the Education Trust Fund, and (2) any remaining amounts, forty-seven percent (47%) to the Education Trust Fund and fifty-three percent (53%) to the General Fund. An amount sufficient to fund the Children's Health Insurance Program (CHIP) shall be distributed annually as a first charge against the amounts allocated to the General Fund under this section. It is the legislative intent that all amounts collected on transactions involving a seller located outside the State of Alabama when the property is shipped or transported from outside the state shall be considered use tax for the purpose of this distribution, regardless of whether the taxes may be considered sales taxes for other purposes.



Section 40-23-88 - Penalties.

Any seller or other person failing or refusing to furnish any return hereby required to be made, or failing or refusing to furnish a supplemental return or other data required by the department, or rendering a false or fraudulent return, shall be guilty of a misdemeanor and subject to a fine of not exceeding $500 for each such offense. Any person required to make, render, sign or verify any report as aforesaid who makes any false or fraudulent return, with intent to defeat or evade the determination of an amount due required by law to be made shall be guilty of a misdemeanor, and shall for each such offense be fined not less than $300 and not more than $5,000 or be imprisoned not exceeding one year in the county jail or be subject to both said fine and imprisonment in the discretion of the court. Any violation of the provisions of this article, except as otherwise herein provided, shall be a misdemeanor and punishable as such.






Article 3 - Taxes on Sale, Storage, and Use of Automotive Vehicles, Motorboats, Truck Trailers, etc.

Section 40-23-100 - Definitions.

As used in this article, unless the context otherwise requires, the following terms shall have the following meanings:

(1) JUDGE OF PROBATE. The judge of probate or other licensing authority in a county.

(2) LICENSING OFFICIAL. The county official required by law to issue licenses for any automotive vehicle, motorboat, truck trailer, trailer, semitrailer, or travel trailer taxed under this article.

(3) MOTOR BOAT. A boat with one or more built-in motors or a boat with an outboard type motor or motors attached thereto by attachments intended to be permanent rather than readily removable and which motor or motors are controlled with remote controls built on or into the hull of the boat.



Section 40-23-101 - Sales tax levied on automotive vehicles, motorboats, truck trailers, manufactured homes, etc.; additional receipts and taxes collected.

(a) There is hereby levied and shall be collected as herein provided a sales tax upon every person, firm, or corporation purchasing within this state, other than at wholesale, any automotive vehicle, motorboat, truck trailer, trailer, semitrailer, or travel trailer required to be registered or licensed with the judge of probate of any county in this state from any person, firm or corporation that is not a licensed dealer engaged in selling automotive vehicles, motorboats, truck trailers, trailers, semitrailers, or travel trailers in an amount equal to two percent of the purchase price.

(b) Commencing October 1, 1989, there is hereby levied and shall be collected, as provided for under the provisions of subsection (e) of Section 40-23-104, a sales tax in the amount equal to two percent of the purchase price on the sale of any manufactured home as defined in subsection (n) of Section 40-12-255, purchased other than at wholesale in this state from any person, firm, or corporation which is not a licensed dealer engaged in selling manufactured homes.

(c) In addition to the two percent state sales tax, there shall also be collected any applicable municipal gross receipts or sales taxes and county sales taxes on the vehicles listed in subsection (a) of this section authorized by general or local law for the local taxing jurisdiction in which the purchaser resides or, if a business, the business location. Penalties for falsifying or misrepresenting the correct taxing jurisdictions shall be as provided in subsection (b) of Section 40-29-115.



Section 40-23-102 - Excise tax levied on storage or use of automotive vehicles, motorboats, truck trailers, manufactured homes, etc.; additional receipts and taxes collected.

(a) There is hereby levied and shall be collected as herein provided, in lieu of the excise tax levied by subsection (c) of Section 40-23-61, an excise or use tax upon every person, firm, or corporation purchasing outside the state, other than at wholesale, any automotive vehicle, motorboat, truck trailer, trailers, semitrailer, or travel trailer, required to be registered or licensed with the judge of probate of any county in this state for use, storage, or other consumption within this state a tax in an amount equal to two percent of the purchase price.

(b) Commencing October 1, 1989, there is hereby levied and shall be collected, as provided for under the provisions of subsection (e) of Section 40-23-104, an excise or use tax in the amount equal to two percent of the purchase price on the storage, use, or other consumption in the state of any manufactured home as defined in subsection (n) of Section 40-12-255 purchased other than at wholesale outside the state on or after October 1, 1989, for storage, use, or other consumption in this state.

(c) In addition to the two percent state use tax, there shall also be collected any applicable municipal and county use tax authorized by general or local law for the local taxing jurisdiction in which the purchaser resides, or, if a business, the business location on any automotive vehicle, motorboat, truck trailer, trailer, semitrailer, or travel trailer purchased from dealers doing business outside the State of Alabama and from licensed Alabama dealers where municipal and county sales taxes were not collected at the time of purchase. Penalties for falsifying or misrepresenting the correct taxing jurisdiction shall be as provided in subsection (b) of Section 40-29-115.



Section 40-23-103 - Sales tax levied on sale price less credit for trade-in.

Where any used automotive vehicle, motorboat, truck trailer, semitrailer, or house trailer is taken in trade or in a series of trades as a credit or part payment on the sale of a new or used automotive vehicle, motorboat, truck trailer, semitrailer, or house trailer, the tax levied in this article shall be paid on the net difference, that is, the price of the new or used vehicle, motorboat, or trailer sold less the credit for the used vehicle, motorboat, or trailer taken in trade.



Section 40-23-104 - Collection of taxes before registration or licensing; proof of purchase price; proof of payment of tax.

(a) The licensing official shall collect all of the following:

(1) The taxes levied by this article.

(2) The municipal gross receipts or sales taxes and county sales taxes authorized by general or local law on sales made by a person or firm other than a licensed dealer.

(3) The municipal and county use taxes authorized by general or local law on sales made by dealers doing business outside the State of Alabama and on sales made by licensed Alabama dealers where municipal and county sales taxes were not collected at the time of purchase.

(4) The state use tax on any such automotive vehicle, motorboat, truck trailer, trailer, semitrailer, or travel trailer required to be registered or licensed by the judge of probate.

(b) The licensing official shall require, as proof of the purchase price of the automotive vehicle, motorboat, truck trailer, trailer, semitrailer, or travel trailer to be taxed, when purchased from a licensed dealer in this state, documentation of the price upon which any state, county, or municipal sales tax was paid and which reflects the amount of such state, county, or municipal sales tax paid and any other evidence of the purchase price as shall be prescribed by the Department of Revenue. All licensed dealers in this state shall furnish to the purchaser of any of the vehicles documentation showing the amount and rate of sales or gross receipts tax collected at the time of purchase for the state and for the municipality and county where the sale was made.

(c) The licensing official shall require, as proof of the purchase price of any other automotive vehicle, motorboat, truck trailer, trailer, semitrailer, or travel trailer to be taxed, the presentment of a sworn report by the purchaser reflecting such purchase price on a form to be provided by the Department of Revenue accompanied by a properly executed bill of sale or other satisfactory evidence prescribed by the Department of Revenue.

(d) In lieu of the requirements contained in subsection (c) of this section, the purchaser may stipulate to the licensing official that the purchase price of the automotive vehicle, motorboat, truck trailer, trailer, semitrailer, or travel trailer to be taxed is equivalent to a standard value for the year, make, and model established by the Department of Revenue for the taxable item. The purchase price so stipulated shall be conclusively presumed to be the purchase price of the item for all purposes under this article.

(e) Before the registration of or licensing of any such automotive vehicle, motorboat, truck trailer, trailer, semitrailer, or travel trailer, the licensing official shall require proof of payment of the tax levied under this article deemed necessary and proper.

(f) Before the decal, which is provided for by Section 40-7-1, is issued to evidence payment of the ad valorem tax due on a manufactured home in this state, and before any homestead exemption is granted for a manufactured home, payment of the tax levied either under Section 40-23-101(b) or Section 40-23-102(b) shall be made to the licensing official of the county in which the manufactured home will be initially sited as evidenced by a properly executed bill of sale. If, however, the sales or use tax specified in either Sections 40-23-101(b) or 40-23-102(b) has been paid prior to the due date of the ad valorem tax on the manufactured home, then proof of payment for the sales or use taxes will be evidenced by a receipt and shall be deemed acceptable by the licensing official.

(g) Any law to the contrary notwithstanding, the licensing official shall remit all county and municipal sales, gross receipts, and use taxes collected directly to the appropriate county or municipal tax recipient as otherwise provided by law, within 20 days following the last day of the month in which those taxes were collected. In addition to all other penalties, the penalty for failure to comply with this section shall be as provided in Chapter 29, Article 6.



Section 40-23-105 - Applicability of certain Title 40 provisions.

Except as herein otherwise provided, the tax herein shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, provisions, penalties, fines, punishments, deductions, and discounts in accordance with the provisions of Sections 40-23-1 through 40-23-36 and the assessment and refund procedures set out in Chapter 2A of this title.



Section 40-23-106 - Reciprocity.

If a sales or use tax equal to or in excess of the amount of the tax imposed by this article is paid to another state under a requirement of the law of that state, the automotive vehicle, motorboat, truck trailer, semitrailer, or house trailer which is the subject of the tax when it is imported for use, storage, or consumption in this state shall not be subject to the use tax imposed by this article. If the amount of the tax paid to another state is less than that imposed by this article, then the difference shall be paid. However, no credit shall be allowed for taxes paid on any automotive vehicles, motorboats, truck trailers, semitrailers, or house trailers in any other state which does not extend credit for taxes paid on similar property in Alabama. The licensing official shall require proof of payment of tax in another state deemed necessary and proper.



Section 40-23-107 - Fees.

For making the collection of taxes levied under authority of this article, the licensing official shall be entitled to a fee in an amount equal to five percent of all revenue collected under this article each month. The fee shall be for the use of the licensing official. The fee shall be deducted from the tax collections each month and the remainder of the collections shall be remitted to the Department of Revenue. Notwithstanding the foregoing, the fee shall be disallowed unless the collections are remitted to the Department of Revenue within the time allowed by law. In all counties where the licensing official is paid on a salary instead of a fee basis, all fees allowed under the terms of this section to be paid to the licensing official shall be paid, by the licensing official, into the county treasury, or to the official performing the duties of county treasurer.



Section 40-23-108 - Disposition of funds.

The licensing official shall, after the deduction of the fee as provided in Section 40-23-107, remit the revenue collected hereunder to the Department of Revenue for deposit as follows:

Of the total two cents ($.02) tax on each dollar of sale, 58% of the total tax generated shall be deposited to the credit of the Education Trust Fund; and 42% of the total tax generated shall be deposited to the credit of the State General Fund. Provided, however, of the total of those funds derived from the state sales and use taxes collected on motorboats, 50 percent shall be paid to the State General Fund and 50 percent to the Education Trust Fund.



Section 40-23-110 - Penalty for failure to pay tax.

Any person failing to pay the tax levied under the provisions of this article shall be guilty of a Class C misdemeanor and upon conviction thereof, be punished as prescribed by law for such offense.



Section 40-23-111 - Authority to adopt and enforce rules and regulations.

The Department of Revenue is authorized to adopt, promulgate, and enforce reasonable rules and regulations relating to the administration and enforcement of Article 3, commencing with Section 40-23-100, Chapter 23, Title 40, not in conflict with the specific provisions hereof.






Article 4 - Violation of Tax Exempt Privilege.

Section 40-23-120 - Good faith violations.

Any law to the contrary notwithstanding, any retailer, who relies in good faith on any state sales tax exemption number that has been authorized by the state Revenue Department and the exemption claim has been made on a form provided or approved for use by the Revenue Department, when a state tax exemption number holder violates the tax exempt privilege or uses such number illegally, shall not subsequently be liable to the state Revenue Department or others for the sales tax on purchases.



Section 40-23-121 - Authorization to collect or recover sales taxes due on illegal purchases.

The state Revenue Department is authorized to use its powers and responsibilities, in accord with the general laws of this state, to collect or recover any sales taxes due on purchases made illegally with state tax exempt numbers from the party or parties using such number and the person or persons who benefited from such illegal use of the tax exempt number, if the retailers acted in good faith and reasonably believe the purchase was legal.






Article 5 - Taxes on Sale of Gasoline and Motor Fuel.

Section 40-23-130 - Calculation of municipal or county gross receipts tax.

Any gross receipts tax imposed by a municipality or county on the sale of gasoline and motor fuel shall be based on the gross receipts from the sale of gasoline and motor fuel minus any taxes imposed on the sale of gasoline and motor fuel by the state, federal, or local governments.






Article 6 - Tax on Remote Sellers.

Division 1 - Application and Implementation.

Section 40-23-150 - Education Trust Fund Rainy Day Account.

Repealed by Act 2012-599, 1st Sp. Sess., §2, effective October 1, 2012.






Division 2 - Delegation to Discuss Sales and Use Tax Collection From Remote Sales.

Section 40-23-170 - Legislative findings.

The Legislature finds that the State of Alabama should participate in negotiations with other states to simplify and modernize tax administration in order to substantially reduce the burden of tax compliance for all sellers, to reduce the costs of the administration, and to provide a means by which sales and use taxes may be levied and collected from those remote sellers located outside of this state which deliver inside this state items sold through catalogs, Internet, and other means.



Section 40-23-171 - Definitions.

As used in this division, the following terms shall have the following meanings:

(1) AGREEMENT. An interstate agreement for simplification and uniformity of taxation among member states in order to reduce the burden of tax compliance for sellers and for all types of commerce and to provide a means by which sales and use taxes may be collected from remote sellers.

(2) REMOTE SELLER. An individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or other similar legal entity that sells tangible personal property or a service, but does not have nexus in this state.

(3) SALES AND USE TAXES. Sales and use taxes and gross receipts taxes in the nature of a sales tax imposed pursuant to Alabama law.

(4) STATE. A state of the United States and the District of Columbia.



Section 40-23-172 - Delegates for participation in multistate discussions.

(a) There is created a delegation to participate in multistate discussions regarding the simplification and modernization of tax administration. Delegates shall be appointed as follows:

(1) One representative of municipal government appointed by the Alabama League of Municipalities.

(2) One representative of county government appointed by the Association of County Commissions of Alabama.

(3) The Commissioner of the Alabama Department of Revenue or his or her designee.

(4) One representative of the retail community appointed by the Alabama Retail Association.

(5) One representative of the accounting profession appointed by the Alabama Society of Certified Public Accountants.

(b) Delegates shall serve at the pleasure of the appointing authority. Delegates shall be reimbursed by the State of Alabama for all reasonable and necessary expenses in the discharge of their duties.

(c) Delegates shall, by majority vote of the membership, make recommendations to the Legislature and to the Governor.

(d) The delegation shall reflect the racial and ethnic diversity of the state.



Section 40-23-173 - Duties of delegates; agreement.

(a) Delegates shall enter into multistate discussions on behalf of the State of Alabama to consider whether the state should enter into an agreement with one or more states to do the following:

(1) Simplify and modernize tax administration in order to substantially reduce the burden of tax compliance for sellers and for all types of commerce and to provide a means by which sales and use taxes may be collected from remote sellers.

(2) Establish requirements for multistate sellers.

(b) The agreement may provide a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes from remote sellers under the duly adopted law of each state. No law of this state, nor the application thereof, may be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement. No provision of this division, in whole or in part, invalidates or amends any provision of law in Alabama. Implementation of any condition of any agreement, whether adopted before, at, or after membership of this state in the agreement, must be made by law enacted by the Legislature of this state.



Section 40-23-174 - Distribution of proceeds.

(a) Should the enactment of a national agreement for the collection of sales and use taxes from remote sellers establish a single national tax rate on such remote sales or should the agreement provide for the State of Alabama to establish a single statewide rate on such remote sales, the proceeds shall be distributed as follows:

(1) One-half of such proceeds shall be distributed to the State of Alabama of which 75% shall be deposited into the General Fund, and 25% shall be deposited into the Education Trust Fund.

(2) One-quarter shall be distributed to the governing body of the municipality in which the delivery is made, if the delivery is made into a municipality.

(3) The remainder shall be distributed to the county governing body in the county in which the delivery is made.

(b) The tax proceeds distributed to a municipality or county shall be expended by the governing body of the municipality or county as required and provided by law for other sales and use tax proceeds levied and collected by the county or municipality including any bonded indebtedness.






Division 3 - Conditions for Remote Entity Nexus.

Part 1

Section 40-23-190 - Conditions for remote entity nexus.

(a) An out-of-state vendor has substantial nexus with this state for the collection of both state and local use tax if:

(1) The out-of-state vendor and an in-state business maintaining one or more locations within this state are related parties; and

(2) The out-of-state vendor and the in-state business use an identical or substantially similar name, tradename, trademark, or goodwill, to develop, promote, or maintain sales, or the in-state business and the out-of-state vendor pay for each other's services in whole or in part contingent upon the volume or value of sales, or the in-state business and the out-of-state vendor share a common business plan or substantially coordinate their business plans, or the in-state business provides services to, or that inure to the benefit of, the out-of-state business related to developing, promoting, or maintaining the in-state market.

(b) Two entities are related parties under this section if one of the entities meets at least one of the following tests with respect to the other entity:

(1) One or both entities is a corporation, and one entity and any party related to that entity in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code owns directly, indirectly, beneficially, or constructively at least 50 percent of the value of the corporation's outstanding stock;

(2) One or both entities is a limited liability company, partnership, estate, or trust and any member, partner, or beneficiary, and the limited liability company, partnership, estate, or trust and its members, partners, or beneficiaries own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50 percent of the profits, or capital, or stock, or value of the other entity or both entities; or

(3) An individual stockholder and the members of the stockholder's family, as defined in Section 318 of the Internal Revenue Code, owns directly, indirectly, beneficially, or constructively, in the aggregate, at least 50 percent of the value of both entities' outstanding stock.






Part 2 - Simplified Seller Use Tax Remittance Act.

Section 40-23-191 - Short title; definitions.

(a) This part shall be titled The Simplified Seller Use Tax Remittance Act.

(b) For the purpose of this part, the following terms shall have the respective meanings ascribed to them in this section:

(1) DEPARTMENT. The Alabama Department of Revenue.

(2) ELIGIBLE SELLER. An individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or other legal entity that sells tangible personal property or a service, but does not have a physical presence in this state or is not otherwise required to collect and remit state and local sales or use tax for sales delivered into the state. The seller shall remain eligible for participation in the Simplified Use Tax Remittance Program unless the seller establishes a presence through a physical business address for the purpose of making instate retail sales within the State of Alabama or becomes otherwise required to collect and remit sales or use tax pursuant to Section 40-23-190 through an affiliate making retail sales at a physical business address in Alabama.

(3) LOCALITY. A county, municipality, or other local governmental taxing authority which levies a local sales and/or use tax.

(4) SIMPLIFIED SELLERS USE TAX. The eight percent tax to be collected, reported, and remitted by eligible sellers who are participating in the program pursuant to requirements and procedures established pursuant to this part.

(5) SIMPLIFIED USE TAX REMITTANCE PROGRAM or PROGRAM. The program established in this part to provide a mechanism for eligible sellers to collect, report, and remit the simplified sellers use tax established pursuant to this part.

(6) STATE. The State of Alabama.



Section 40-23-192 - Simplified Sellers Use Tax Remittance Program.

(a) There is hereby established The Simplified Sellers Use Tax Remittance Program designed to allow an eligible seller who participates in the program to collect, report, and remit the simplified sellers use tax authorized herein in lieu of the sales or use taxes otherwise due by or on behalf of Alabama customers who have purchased items from the eligible seller that were shipped or otherwise delivered into Alabama by the eligible seller. Participation in the program shall be by election of the eligible seller and only those eligible sellers accepted into the program as set out herein shall collect and remit the simplified sellers use tax. Participation in the program shall not be construed as subjecting an eligible seller to franchise, income, occupation, or any other type of taxes or licensing requirements levied or imposed by the state of Alabama or any locality.

(b) The program shall be administered by the department, which pursuant to this part, shall develop and make available to the eligible seller an easily accessible, online system in which to collect, report, and remit the simplified sellers use tax. Participants in the program shall be required to collect, report, and remit the simplified sellers use tax for all sales delivered into the state as long as remaining a participant in the program. Eligible sellers may continue in the program as long as they comply with all provisions of this part and procedures adopted by the department for participation in the program.

(c) In order to participate in the program, an eligible seller shall make application with the department on a form designed by the department for that purpose. The application shall require, at a minimum, that the eligible seller:

(1) Certifies that he or she is an eligible seller as defined herein.

(2) Agrees to collect, report, and remit the simplified sellers use tax for all sales delivered into the state as long as he or she remains a participant in the program.

(3) Agrees to provide the department with information related to sales to Alabama customers as required by this part or requested by the department.

(4) Agrees to comply with all program reporting requirements established under program procedures.

Any applicant who falsely certifies on his or her application that he or she is an eligible seller with the State of Alabama shall be subject to the negligence and/or fraud penalties under procedures found in Section 40-2A-11.

(d) The department shall review all applications for participation, and where an applicant is determined to satisfy requirements to participate in the program, shall establish a simplified sellers use tax account for the eligible seller which will allow the eligible seller to report and remit all simplified sellers use tax collected pursuant to this part.

(e) A participating eligible seller shall be removed from the program if:

(1) He or she substantially fails to collect, report, and remit simplified sellers use taxes.

(2) He or she fails to submit required reports on a timely basis.

(3) Upon a determination that the seller is no longer an eligible seller, as defined by this part.

(4) There is any other finding by the department that the participant is not in compliance with the terms authorizing participation in the program.

Any participant who fails to report that he or she is no longer eligible for participation in the program or falsely certifies on any report that he or she is eligible shall be subject to the negligence and/or fraud penalties under procedures found in Section 40-2A-11. Removal from the program or assessment of the fraud or negligence penalty shall be subject to appeal rights and procedures established in this title.



Section 40-23-193 - Collection and remittance of simplified sellers use tax; reporting; statement.

(a) The simplified sellers use tax due under the program is eight percent of the sales price on any tangible personal property sold or delivered into Alabama by an eligible seller participating in the program. The collection and remittance of simplified sellers use tax relieves the eligible seller and the purchaser from any additional state or local sales and use taxes on the transaction.

(b) The simplified sellers use tax collected by the eligible seller, at the rate of eight percent, shall be electronically reported in the manner prescribed by the department on or before the 20th day of the month next succeeding the month in which the tax accrues. The eligible seller shall remit the tax at the required rate or the amount of the tax collected, whichever is greater. The required monthly reporting from the eligible seller shall only include statewide totals of the simplified sellers use taxes collected and remitted, and shall not require information related to the location of purchasers or amount of sales into a specific locality. The department may not require an eligible seller to report and remit the simplified sellers use tax more frequently than is required for other sellers.

(c) No eligible seller shall be required to collect the tax at a rate greater than eight percent, regardless of the combined actual tax rates that may otherwise be applicable. Additionally, no sales for which the simplified sellers use tax is collected shall be subject to any additional sales or use tax from any locality levying a sales or use tax with respect to the purchase or use of the property, regardless of the actual tax rate that might have otherwise been applicable.

(d) The participating eligible seller shall collect the tax on all purchases delivered into Alabama unless the purchaser furnishes the eligible seller with a valid exemption certificate, sales tax license, or direct pay permit issued by the department. The eligible seller shall retain all exemption certificates, sales tax licenses, or direct pay permits in its files, or in such other manner as directed by the department.

(e) The eligible seller shall provide the purchaser with a statement or invoice showing that the simplified sellers use tax was collected and is to be remitted on the purchaser’s behalf. The statement shall be in a manner prescribed by the department.



Section 40-23-194 - Discount.

Eligible sellers may deduct and retain a discount equal to two percent of the simplified sellers use tax properly collected and then remitted to the department in a timely manner. The department is authorized to prescribe rules for administering the discount. No discount shall be allowed for any taxes which are not timely reported and remitted to the department pursuant to program procedures.



Section 40-23-195 - Rulemaking authority; recordkeeping.

(a) The department may adopt, promulgate, and enforce reasonable rules and regulations related to the implementation, administration, and participation in the program. The department shall have exclusive responsibility for reviewing and accepting applications for participation and for the administration, return processing, and review of the eligibility of sellers participating in the program. Eligible sellers participating in the program shall not be subject to audit or review by any Alabama locality. Eligible sellers shall maintain records of all sales delivered into Alabama, including copies of invoices showing the purchaser, address, purchase amount, and simplified sellers use tax collected. Such records shall be made available for review and inspection upon request by the department.

(b) The department may disclose the name of eligible sellers, the effective date the eligible seller began participating in the program and, if applicable, the cease date the eligible seller ceased to participate in the program.



Section 40-23-196 - Refund or credit of excess taxes paid.

(a) Any taxpayer who pays a simplified sellers use tax through this program that is higher than the actual state and local sales or use tax levied in the locality where the sale was delivered may file for a refund or credit of the excess amount paid to the eligible seller participating in the program. A business taxpayer who has a registered consumer use tax account with the department may claim credit for the overpayment of simplified use tax on their consumer use tax return in a manner prescribed by the department. All other taxpayers may file a petition for refund in the manner prescribed by the department. The petition for refund may only be filed once per year. In the event the amount due to be refunded in a year is less than twenty-five ($25.00) dollars, payment of the refund may be deferred by the department and combined with amounts due to be paid pursuant to subsequent annual refund petitions for a period of up to three years.

(b) Any taxpayer seeking a refund or credit of excess taxes paid to an eligible seller participating in the program shall maintain records documenting the amount of simplified sellers use tax paid. Refund or credit requests shall require proper documentation of amounts paid by the taxpayer and shall be submitted to the department with the petition for refund.

(c) Notwithstanding any other provision of law, interest due on any refund of taxes paid directly to the department under this division shall be paid beginning 90 days after the receipt date of the properly documented refund petition with interest accruing beginning on the 91st day.



Section 40-23-197 - Disposition of funds.

(a) The proceeds of simplified sellers use tax paid pursuant to this part shall be appropriated to the department, which shall retain the amount necessary to fund the administrative costs of implementing and operating the program and to cover the amounts paid for refunds authorized in Section 40-23-196. The balance of the amounts collected shall be distributed as follows:

(1) Fifty percent (50%) to the State Treasury and allocated seventy-five percent (75%) to the General Fund and twenty-five percent (25%) to the Education Trust Fund.

(2) Twenty-five percent (25%) to each county in the state on a prorated basis according to population as determined in the most recent federal census prior to the distribution.

(3) Twenty-five percent (25%) of funds to be distributed to each municipality in the state on a prorated basis according to population as determined in the most recent federal census prior to the distribution.

(b) The distribution of the proceeds from the simplified sellers use tax paid to counties and municipalities shall occur quarterly in a manner prescribed by the department.



Section 40-23-197.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Notwithstanding the provisions of Section 40-23-197, the department may initiate monthly distributions of the proceeds from the simplified sellers use tax paid to counties and municipalities.



Section 40-23-198 - Applicability of Part 2.

In the event that the enactment of federal legislation removes current federal limitations on states' ability to enforce their sales and use tax jurisdiction against businesses that lack an instate physical presence, the provisions of this part shall be inapplicable as to any eligible seller who is not registered with the department as a participant in the program at least six months prior to the date of such change in law. In such event, the provisions of this part will continue to apply to any eligible seller who has been approved by the department as a participant in the program at least six months prior to the change in law and to any taxpayer who has paid or pays the simplified sellers use tax authorized under this part provided the eligible seller continues to collect, report, and remit the simplified sellers use tax and otherwise complies with all procedures and requirements of the program. Eligible sellers participating in the program pursuant to this subsection may continue to receive a discount of two percent (2%) on all simplified sellers use taxes properly remitted under the provisions of this part and shall continue to report sales under the conditions set out in Section 40-23-193.



Section 40-23-199 - Amnesty for certain uncollected remote use tax.

(a) Subject to the limitations set out herein, an eligible seller participating in the program shall be granted amnesty for any uncollected remote use tax that may have been due on sales made to purchasers in the state for the twelve-month period preceding the effective date of the eligible sellers’ participation in the program.

(b) The amnesty will preclude assessment for uncollected simplified use tax together with any penalty or interest for sales made during the twelve-month period prior to the effective date of the eligible seller's participation in the program.

(c) The amnesty provided herein shall be granted to any eligible seller who applies to participate in the program following acceptance into the program by the department.

(d) Amnesty is not available to an eligible seller with respect to any matter or matters for which the eligible seller has received notice of the commencement of an audit and the audit is not yet finally resolved, including any related administrative and judicial processes.

(e) Amnesty is not available for any simplified sellers use tax already paid or remitted to the state or for taxes collected by the eligible seller.

(f) Amnesty is fully effective, absent the eligible seller's fraud or intentional misrepresentation of a material fact, as long as the eligible seller continues his or her participation in the program and continues to collect, report, and remit applicable simplified sellers use tax for a period of at least 36 months.

(g) Amnesty is applicable only to simplified use tax due from an eligible seller in his or her capacity as an eligible seller and not to remote use taxes due from a seller in his or her capacity as a buyer.









Division 4 - Alabama Streamlined Sales and Use Tax Commission.

Section 40-23-200 - Definitions.

For purposes of this division, the following words or phrases shall have the following meanings:

(1) AGREEMENT. The Streamlined Sales and Use Tax Agreement.

(2) COMMISSION. The Alabama Streamlined Sales and Use Tax Commission created in this division to develop, implement, and administer programs necessary to come into compliance with the provisions of the Streamlined Sales and Use Tax Agreement.

(3) COMMISSIONER. The Commissioner of the Department of Revenue.

(4) DEPARTMENT. The Department of Revenue.

(5) SINGLE ENTITY ADMINISTRATION. A program to provide state-level administration of state and local jurisdiction sales and use tax in compliance with the provisions of the Streamlined Sales and Use Tax Agreement.

(6) STREAMLINED SALES AND USE TAX AGREEMENT. The multi-state agreement by that name or any subsequent name the purpose of which is to simplify and modernize sales and use tax administration in member states in order to reduce the burden of tax compliance, as in effect from time to time.



Section 40-23-201 - Creation; composition; meetings.

(a) There is hereby established the Alabama Streamlined Sales and Use Tax Commission, created to identify, develop, implement, and administer the procedures and programs the State of Alabama would need to come into compliance with the Streamlined Sales and Use Tax Agreement in the event that federal legislation implementing the agreement or the general concepts of the agreement, which includes a requirement that remote sellers collect and remit sales and use taxes to member states, becomes law. The recommendations of the commission, if ratified by the Legislature pursuant to this division, shall not be implemented until and unless federal legislation adopting the Streamlined Sales and Use Tax Agreement becomes law.

(b) The commission shall be composed of 10 members, appointed as follows:

(1) Two representatives of municipal government, who shall be municipal employees or officials, appointed by the Alabama League of Municipalities.

(2) Two representatives of county government, who shall be county employees or officials, appointed by the Association of County Commissions of Alabama.

(3) Four employees of the Department of Revenue appointed by the Commissioner of the Department of Revenue.

(4) One representative of the retail community, appointed by the Alabama Retail Association.

(5) One representative of the business community, appointed by the Business Council of Alabama.

(c) All appointments to the commission shall be made before August 8, 2011, and each member of the commission shall serve at the pleasure of his or her appointing authority. Commission members shall receive no additional compensation for service on the commission, but shall be reimbursed by the State of Alabama for expenses in accordance with state law and travel policy regarding reimbursement for state employees' travel related to their official work duties. The department shall provide administrative support necessary for the commission to carry out its duties.

(d) The commission, in all respects, shall be subject to the Alabama Open Meetings Act, Title 36, Chapter 25A. The organizational meeting of the commission shall take place by September 7, 2011. The commissioner of the department or his or her designee shall call the organizational meeting and serve as chair until the election of a chair as provided in this division. At the organizational meeting, the commission shall elect a chair and vice chair, who shall serve at the pleasure of the commission. The vice chair shall serve as acting chair whenever the chair is unable to preside at a meeting of the commission. A quorum for all meetings of the commission shall consist of seven members. If a quorum is not present at the beginning of any meeting, the members present shall have the authority to establish an alternate meeting date. A minimum of seven affirmative votes of the members of the commission shall be required for approval of any matter considered by the commission.

(e) The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 40-23-202 - Duties.

The duties of the commission shall include identification and development of each of the following as necessary for compliance with the Streamlined Sales and Use Tax Agreement:

(1) The development of a system for single entity administration of state and local tax collection and distribution.

(2) The development of a system designed to provide proper notice of changes in state or local sales and use taxes or rates to taxpayers and the single entity administrator.

(3) The development of a system designed to provide proper implementation of changes in state or local sales and use taxes or rates.

(4) The development of a system providing for taxpayer audits by persons or entities other than the single entity administrator as authorized by the agreement.

(5) The development of a database of all state and local sales and use tax rates.

(6) Any other systems, programs, or policies the commission determines are required for compliance with the agreement.



Section 40-23-203 - Report; implementation and administration of recommendations.

(a) The commission shall make a preliminary written report of its recommended implementation plan regarding necessary systems and programs within three months of the initial meeting of the commission. The preliminary report approved by the commission shall be distributed for comment to the department, all Alabama counties and municipalities, the Business Council of Alabama, and the Alabama Retail Association. The report shall also be posted on the website of the Department of Revenue at all times during the comment period with information about how persons or entities can provide comment to the commission. Any comments from persons, entities, and organizations shall be submitted in writing to the commission within 45 days of the date distributed and posted. The commission shall review all written comments and make changes to its preliminary report as it deems appropriate.

(b) The commission shall make and file with the Legislature a final written report of its recommended implementation and administrative supervision of needed systems, programs, and procedures necessary to bring the state into compliance with the agreement no later than the fifth legislative day of the 2012 Regular Session of the Legislature. The report shall include proposed plans and estimated costs for implementation of the systems identified and developed pursuant to Section 40-23-202.

(c) If ratified and approved by the Legislative Council, the recommendations of the commission shall be implemented and administered only in the event that federal legislation adopting the Streamline Sales and Use Tax Agreement or the general concepts of the agreement which include a requirement that remote sellers collect and remit sales and use taxes to member states, becomes law.



Section 40-23-204 - Recommended changes in existing tax laws.

(a) In addition to the duties set out in Section 40-23-202, the commission shall research Alabama's existing tax laws to identify what changes in existing law will be necessary in order to bring Alabama in compliance with the agreement in the event that federal legislation adopting the agreement becomes law. The commissioner of the department, or his or her designee, shall assist the commission as necessary in carrying out this function, and once the commission's research is completed, shall assist the commission in drafting legislation proposing the changes it identifies as necessary to bring the state into compliance with the agreement.

(b) The commission shall make preliminary recommendations regarding necessary changes in Alabama's existing tax laws within six months of filing the written report required in subsection (b) of Section 40-23-203. The preliminary recommendations approved by the commission shall be distributed for comment to the department, the Association of County Commissions of Alabama, the Alabama League of Municipalities, the Business Council of Alabama, and the Alabama Retail Association. The report shall also be posted on the website of the department at all times during the comment period with information about how persons or entities can provide comment to the commission. Any comments from persons, entities, and organizations shall be submitted in writing to the commission within 45 days of the date distributed and posted. The commission shall review all written comments and make changes to its preliminary recommendations as it deems appropriate and shall submit a written report of its final recommendations to the Legislature by the third legislative day of the first regular session following the enactment of federal legislation implementing the agreement or the general concepts of the agreement, which includes a requirement that remote sellers collect and remit sales and use taxes to member states, becomes law.



Section 40-23-205 - Funding.

The Legislature shall appropriate such funds from the general funds of the State of Alabama as necessary for the reasonable and necessary expenses of the commission, including the implementation and administration of programs developed pursuant to this division.









Article 7 - School Items Annual Sales Tax Holiday.

Section 40-23-210 - Definitions.

As used in this article, the term "covered items" means the following:

(1) Articles of clothing with a sales price of one hundred dollars ($100), or less, per article of clothing.

a. "Clothing" means all human wearing apparel suitable for general use including sandals, shoes, and sneakers. Clothing shall not include:

1. Belt buckles sold separately.

2. Costume masks sold separately.

3. Patches and emblems sold separately.

4. Sewing equipment and supplies including, but not limited to, knitting needles, patterns, pins, scissors, sewing machines, sewing needles, tape measures, and thimbles.

5. Sewing materials that become part of "clothing" including, but not limited to, buttons, fabric, lace, thread, yarn, and zippers.

b. In addition, clothing shall not include clothing accessories or equipment, protective equipment, or sport or recreational equipment; as defined herein.

1. "Clothing accessories or equipment" means incidental items worn on the person or in conjunction with "clothing." The following list contains examples and is not intended to be an all-inclusive list. "Clothing accessories or equipment" shall include:

(i) Briefcases.

(ii) Cosmetics.

(iii) Hair notions, including, but not limited to, barrettes, hair bows, and hair nets.

(iv) Handbags.

(v) Handkerchiefs.

(vi) Jewelry.

(vii) Sun glasses, non-prescription.

(viii) Umbrellas.

(ix) Wallets.

(x) Watches.

(xi) Wigs and hair pieces.

2. "Protective equipment" means items for human wear and designed as protection of the wearer against injury or disease or as protections against damage or injury of other persons or property but not suitable for general use. The following list contains examples and is not intended to be an all-inclusive list. "Protective equipment" shall include:

(i) Breathing masks.

(ii) Clean room apparel and equipment.

(iii) Ear and hearing protectors.

(iv) Face shields.

(v) Hard hats.

(vi) Helmets.

(vii) Paint or dust respirators.

(viii) Protective gloves.

(ix) Safety glasses and goggles.

(x) Safety belts.

(xi) Tool belts.

(xii) Welders gloves and masks.

3. "Sport or recreational equipment" means items designed for human use and worn in conjunction with an athletic or recreational activity that are not suitable for general use. The following list contains examples and is not intended to be an all-inclusive list. "Sport or recreational equipment" shall include:

(i) Ballet and tap shoes.

(ii) Cleated or spiked athletic shoes.

(iii) Gloves, including, but not limited to, baseball, bowling, boxing, hockey, and golf.

(iv) Goggles.

(v) Hand and elbow guards.

(vi) Life preservers and vests.

(vii) Mouth guards.

(viii) Roller and ice skates.

(ix) Shin guards.

(x) Shoulder pads.

(xi) Ski boots.

(xii) Waders.

(xiii) Wetsuits and fins.

(2) A single purchase, with a sales price of seven hundred fifty dollars ($750), or less, of computers, computer software, and school computer supplies.

a. A "computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions.

b. "Computer software" means a set of coded instructions designed to cause a "computer" or automatic data processing equipment to perform a task.

c. A "school computer supply" means an item commonly used by a student in a course of study in which a computer is used. The following is an all-inclusive list of school computer supplies:

1. Computer storage media; diskettes, compact disks.

2. Handheld electronic schedulers, except devices that are cellular phones.

3. Personal digital assistants, except devices that are cellular phones.

4. Computer printers.

5. Printer supplies for computers; printer paper, printer ink.

d. "Computer," "computer software," and "school computer supplies" shall not include furniture and any systems, devices, software, peripherals designed or intended primarily for recreational use, or video games of a noneducational nature.

(3) Noncommercial purchases of school supplies, school art supplies, and school instructional material, up to a sales price of fifty dollars ($50) per item.

a. "School supply" is an item commonly used by a student in a course of study. The following is an all-inclusive list:

1. Binders.

2. Book bags.

3. Calculators.

4. Cellophane tape.

5. Blackboard chalk.

6. Compasses.

7. Composition books.

8. Crayons.

9. Erasers.

10. Folders; expandable, pocket, plastic, and manila.

11. Glue, paste, and paste sticks.

12. Highlighters.

13. Index cards.

14. Index card boxes.

15. Legal pads.

16. Lunch boxes.

17. Markers.

18. Notebooks.

19. Paper; loose leaf ruled notebook paper, copy paper, graph paper, tracing paper, manila paper, colored paper, poster board, and construction paper.

20. Pencil boxes and other school supply boxes.

21. Pencil sharpeners.

22. Pencils.

23. Pens.

24. Protractors.

25. Rulers.

26. Scissors.

27. Writing tablets.

b. "School art supply" is an item commonly used by a student in a course of study for artwork. The following is an all-inclusive list:

1. Clay and glazes.

2. Paints; acrylic, tempora, and oil.

3. Paintbrushes for artwork.

4. Sketch and drawing pads.

5. Watercolors.

c. "School instructional material" is written material commonly used by a student in a course of study as a reference and to learn the subject being taught. The following is an all-inclusive list:

1. Reference maps and globes.

2. Required textbooks on an official school book list with a sales price of more than thirty dollars ($30) and less than fifty dollars ($50).

(4) Noncommercial purchases of books with a sales price of not more than thirty dollars ($30) per book. The term book shall mean a set of printed sheets bound together and published in a volume with an ISBN number, but does not include magazines, newspapers, periodicals, or any other document printed or offered for sale in a non-bound form.



Section 40-23-211 - Tax exemption on covered items.

Covered items, as defined herein, are exempted from paying the state sales and use tax during the period from 12:01 a.m. on the third Friday in July of each year and ending at 12 midnight the following Sunday. Items normally sold in pairs shall not be separated to qualify for the exemption provided for in this article.



Section 40-23-212 - Rules and regulations.

The Commissioner of the Department of Revenue shall promulgate any rules necessary to implement and administer this article including, but not limited to, a list of those articles and items qualifying for the exemption pursuant to this article, that do not conflict with the streamlined sales and use tax agreement.



Section 40-23-213 - County and municipal exemptions authorized.

Any county or municipality may, by resolution or ordinance adopted at least 30 days prior to the third full weekend of July, provide for the exemption of covered items from paying county or municipal sales and use taxes during a period commencing at 12:01 a.m. on the third Friday in July of each year and ending at 12 midnight the following Sunday under the same terms, conditions, and definitions as provided for the state sales tax holiday. Notwithstanding the foregoing, a county or municipality is prohibited from providing such an exemption during any other period of the year.






Article 8 - Severe Weather Preparedness Tax Holiday.

Section 40-23-230 - Definitions.

(a) As used in this article, the term covered items includes the following selling for $60 or less per item:

(1) Any package of AAA-cell, AA-cell, C-cell, D-cell, 6-volt, or 9-volt batteries, excluding coin batteries and automobile and boat batteries.

(2) Any cellular phone battery or cellular phone charger.

(3) Any portable self-powered or battery-powered radio, two-way radio, weatherband radio, or NOAA weather radio.

(4) Any portable self-powered light source, including battery-powered flashlights, lanterns, or emergency glow sticks.

(5) Any tarpaulin, plastic sheeting, plastic drop cloths or other flexible, waterproof sheeting.

(6) Any ground anchor system, such as bungee cords or rope, or tie-down kit.

(7) Any duct tape.

(8) Any plywood, window film, or other materials specifically designed to protect window openings.

(9) Any non-electric food storage cooler or water storage container.

(10) Any non-electric can opener.

(11) Any artificial ice, blue ice, ice packs, or reusable ice.

(12) Any self-contained first aid kit.

(13) Any fire extinguisher, smoke detector or carbon monoxide detector.

(14) Any gas or diesel fuel tank or container.

(b) The term covered items also includes any portable generator and power cords used to provide light or communications or preserve food in the event of a power outage selling for $1,000 or less per item.



Section 40-23-231 - Tax exemption on covered items.

Purchases of covered items, as defined herein, are exempted from the state sales and use tax during the period from 12:01 a.m. on the first Friday in July in 2012 and ending at twelve midnight the following Sunday. In subsequent years, purchases of covered items are exempted from state sales and use tax during the period from 12:01 a.m. on Friday of the last full weekend in February and ending at twelve midnight the following Sunday. Items normally sold in pairs or packages shall not be separated to qualify for the exemption provided for in this article.



Section 40-23-232 - Rules and regulations.

The Commissioner of the Department of Revenue shall promulgate any rules necessary to implement and administer this article including, but not limited to, a list of those articles and items qualifying for the exemption pursuant to this article, that do not conflict with the Streamlined Sales and Use Tax Agreement.



Section 40-23-233 - County and municipal exemptions authorized.

Any county or municipality may, by resolution or ordinance adopted at least 14 days prior to the first full weekend of July in 2012 and at least 30 days prior to the last full weekend of February in subsequent years, provide for the exemption of covered items from paying county or municipal sales and use taxes during a period commencing at 12:01 a.m. on the first Friday in July in 2012, and the Friday of the last full weekend of February in subsequent years, and ending at twelve midnight the following Sunday under the same terms, conditions, and definitions as provided for the state sales tax holiday. Notwithstanding the foregoing, a county or municipality is prohibited from providing such an exemption during any other period of the year that is not designated as a sales tax holiday.






Article 9 - Optional Network Election for Single Point Online Transactions.

Section 40-23-240 - Development and implementation of system.

(a) No later than September 30, 2013, the Department of Revenue shall develop and make available a system which allows any taxpayer required to file and remit a state, county, or municipal sales or use tax or a state, county, or municipal leasing or rental tax or a state, county, or municipal lodgings tax the ability to file and remit such sales and use tax or leasing or rental tax or lodgings tax returns and payments through an electronic single point of filing program. The system shall be known as the Optional Network Election for Single Point Online Transactions or "ONE SPOT." The system shall be available for use by any taxpayer for tax periods after September 30, 2013, provided the taxpayer complies with this article and any rules promulgated by the department for the administration of the system. The ONE SPOT system shall allow for sales and use tax or leasing or rental tax or lodgings tax return filing and tax remittance only and may not provide for the administration or enforcement of local sales and use taxes and rental or leasing and lodgings tax.

(b) There shall be no charge to local taxing jurisdictions for utilization of the ONE SPOT system by taxpayers or the local taxing jurisdiction or its designee. Beginning no later than January 2013, the department shall provide financial assistance of up to one million dollars ($1,000,000) for three years to assist local taxing jurisdictions as necessary to ensure that their local system is capable of effectively interfacing with the ONE SPOT system.

(c) The system developed and implemented pursuant to subsection (a) shall have the capability to allow a taxpayer to file an electronic tax return for state sales and use taxes and leasing or rental taxes and lodgings tax and for each local taxing jurisdiction in which the taxpayer is required to file and remit a sales or use tax or leasing or rental tax or lodgings tax. The electronic tax return shall contain all information included in the standard multiple jurisdictional tax returns developed pursuant to Section 11-51-210, and all information included in the electronic tax return shall be electronically available to each appropriate local taxing jurisdiction without delay. The department shall consult with the State and Local Advisory Committee established in Section 40-23-242 regarding development and implementation of the ONE SPOT system.

(d) As required in Section 11-51-210, every local taxing jurisdiction levying or administering a sales or use tax or leasing or rental tax or lodgings tax shall submit to the department a list of the sales and use taxes and leasing or rental taxes and lodgings taxes levied or administered by that local taxing jurisdiction including current rates and shall submit to the department written notification of any new or amended sales or use tax or leasing or rental tax or lodgings tax. Failure to notify the department may not invalidate the levy of the tax unless otherwise provided for by law; except that the department may not be required to program new sales or use taxes and leasing or rental taxes or lodgings taxes or tax rates in the system until such time as notice is provided as required in this article and pursuant to Section 11-51-210.



Section 40-23-241 - Authorization of system; jurisdictional requirements; use by taxpayers; penalties and interest.

(a) All Alabama taxing jurisdictions shall authorize utilization of the ONE SPOT system for any taxpayer required to file a state or local sales or use tax or leasing or rental tax or lodgings tax return or remit the tax payments; provided, however, that any taxpayer utilizing the ONE SPOT system for filing an electronic tax return for a local taxing jurisdiction shall be required to simultaneously remit payment through the system or through another electronic method of payment accepted by the local taxing jurisdiction or its designee for which payment is being made. A local taxing jurisdiction may not accept a tax return from a taxpayer without payment through the system unless the taxpayer has prior approval from the local taxing jurisdiction to utilize a different approved electronic method of payment.

(b) No later than June 30, 2013, each local taxing jurisdiction shall provide the department with necessary information to allow all sales and use tax or leasing or rental tax or lodgings tax payments to be remitted directly to the bank account or other account designated by the local taxing jurisdiction. Each non-state administered local taxing jurisdiction shall set up their accounts to allow dishonored payments to be reversed. All tax payments made through the ONE SPOT system for non-state administered local taxing jurisdictions shall be remitted directly from the taxpayer to the designated bank account or other account of the local taxing jurisdiction with the ONE SPOT system serving as a conduit only.

(c) No taxpayer shall be required to use the ONE SPOT system for tax return filing and remittance of local sales and use taxes and leasing or rental taxes or lodgings taxes; provided, however, that any taxpayer utilizing the system shall comply with this article and any rules promulgated by the department for the administration of this article. Additionally, any taxpayer utilizing the system shall comply with any rules of the local taxing jurisdiction regarding the administration of the local sales or use tax or leasing or rental tax or lodgings tax.

(d) All penalties and interest shall be assessed according to state law and the rules of the department. Additionally, the state discount rate shall be applied except that a local taxing jurisdiction discount rate shall be applied if the local taxing jurisdiction notifies the department of such election in a manner prescribed by the department. A taxpayer who desires a waiver of any penalty assessed in relation to a return filed for a local taxing jurisdiction shall apply directly to that local taxing jurisdiction for the waiver.



Section 40-23-242 - State and Local Advisory Committee.

(a)(1) To ensure that local taxing jurisdictions have meaningful input into the development and operation of ONE SPOT, a State and Local Advisory Committee is hereby established to review the design and operation of the system and to make recommendations regarding system requirements and functionality to the Commissioner of Revenue.

(2) The committee shall consist of the following individuals:

a. Three representatives of county government, appointed by the Association of County Commissions of Alabama.

b. Three representatives of municipal government, appointed by the Alabama League of Municipalities.

c. One representative of the business community, appointed by the Business Council of Alabama.

d. One representative of the retail community, appointed by the Alabama Retail Association.

e. One representative of a county or municipality which levies a lease or rental tax appointed by the Speaker of the House of Representatives who shall be a nonvoting member.

f. One representative of the business community appointed by the President Pro Tempore of the Senate who shall be a nonvoting member.

(3) The committee members shall receive no compensation or reimbursement of expenses from the state for serving on the committee.

(b) The committee shall meet with the Commissioner of Revenue and with other employees of the department as the commissioner deems appropriate. The initial meeting shall be at a time and place to be determined by the commissioner and shall be held no later than September 30, 2012. At the initial meeting, the committee shall organize itself and shall determine the timing and frequency of subsequent meetings.

(c) The role of the committee shall be limited to providing input and recommendations on the development and functionality of the ONE SPOT system with relation to the filing of sales and use tax or leasing or rental tax returns and remittance of payments utilizing the ONE SPOT system. The committee shall make no review of the department's administration of state taxes, of state-administered local taxes, nor of any other department matter beyond the ONE SPOT system.

(d) If the commissioner fails to act on recommendations made by the committee regarding ONE SPOT, the committee, by majority vote, may appeal to the Legislative Council for a determination on whether the committee's recommendations shall be implemented. The determination of the Legislative Council shall be final.



Section 40-23-243 - Construction of article.

Nothing in this article shall be construed to authorize the Department of Revenue to impose fees on the local taxing jurisdictions or their designees for the maintenance or operation of the ONE SPOT system.



Section 40-23-244 - Uniform due date for eligible taxes.

Notwithstanding any other provisions of law, the due date for any taxes which are eligible to be filed through the ONE SPOT system set out in this article shall be the same due date as the corresponding state tax whether or not payment is made through the ONE SPOT system.






Article 10 - Wholesale to Retail Accountability Program

Section 40-23-260 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) This article shall establish the Wholesale to Retail Accountability Program or "WRAP".

(b) For the purpose of this article, the following words shall have the following meanings:

(1) DEPARTMENT. The State Department of Revenue.

(2) LICENSED BEER OR WINE DISTRIBUTOR. A distributor, as licensed by the Alabama Alcoholic Beverage Control Board, selling or distributing beer or wine in this state.

(3) PERSON. Any individual, firm, partnership, association, corporation, limited liability company, receiver, trustee, or any other entity.

(4) RETAILER. A person or group of persons that have a relationship with each other as defined in Section 267(b) of the federal Internal Revenue Code whose primary business is the sale of tangible personal property at retail, including supporting operations such as warehousing, shipping, and storage of product, and who holds a license pursuant to Section 40-23-6 or 40-23-66.

(5) SELLER. A manufacturer, wholesaler, or distributor of beer, wine, or tobacco products who sells to a retailer in this state. The term also includes a wholesale club or warehouse club that sells tobacco under a membership.

(c) For the purpose of enforcing the collection of taxes levied by this chapter, on the sale of tangible personal property, every seller of tobacco products making sales within this state on which sales or use tax was not collected at the time of the sale and every beer or wine distributor, shall file informational reports with the department pursuant to subsection (d) as follows:

(1) Each licensed beer or wine distributor shall report sales of any beer or wine made to licensees for which an exemption from sales or use tax collection was claimed at the time of the sale. A licensed beer or wine distributor who donates beer or wine in the same manner as a retailer making a gift pursuant to Section 40-23-1(f) shall not be required to report such transaction under this article and is subject to the same exemption as a retailer making a gift pursuant to Section 40-23-1(f).

(2) Each seller of tobacco products, selling or distributing to retailers in this state, shall report sales of tobacco products for which exemptions from sales or use tax were claimed at the time of the sale.

(d) The informational report shall be filed in the following manner as provided by the department:

(1) The information provided in the report from each seller or distributor required in subdivision (1) of subsection (c) shall include seller’s legal name, seller's address, seller's beverage license number, if applicable, retailer's name, retailer's address, total dollar amount sold for the reporting period, invoice period, invoice date and applicable Alabama Alcoholic Beverage Control Board license number provided by the retailer.

(2) The information provided in the report from each seller or distributor required in subdivision (2) of subsection (c) shall include the seller's legal name, seller's address, retailer's name, retailer's address, total dollar amount sold for the reporting period, and applicable sales tax number provided by the retailer. The department shall allow the seller to file a consolidated report to meet the requirements of Section 40-25-16.1 and this article.

(3) The department shall provide an electronic filing mechanism for submission of the informational report to the department.

(4) The informational report shall be due on or before the 20th day of the month next succeeding the month in which a sale occurs. The first informational report due shall be for sales occurring on or after July 1, 2018.

(e) If a seller fails to properly file the required informational report in good faith with the department on or before the prescribed date, the following penalties shall apply on or after January 1, 2019, and each reporting period thereafter:

(1) The first violation of this section shall result in a written notice from the department. The notice shall advise the seller of the non-compliance and the penalty for future non-compliance if the required informational reports are not filed within 30 days from the written notice as provided herein.

(2) The second violation of this section shall result in a penalty not to exceed five hundred dollars ($500).

(3) The third and each subsequent violation of this section shall result in a penalty not to exceed one thousand dollars ($1,000).

(f) The department shall not initiate an automated assessment or automated audit based solely on data provided to the department in the informational reports.

(g) The informational report filed with the department shall be subject to the exchange of information provisions set forth in Section 40-2A-10 for municipal and county government agencies in this state. Effective January 1, 2022, the department shall be the sole source for municipal and county government agencies to obtain sales information that is required to be provided under this article to the department.

(h)(1) To ensure that taxpayers and industry have meaningful input into the informational reports, a Wholesale and Distributor Reporting Advisory Group is hereby established to make recommendations regarding the reporting of the informational reports required herein.

(2) The advisory group shall consist of the following individuals:

a. One representative from the Alabama Department of Revenue as designated by the Commissioner who shall serve as chair of the group.

b. One representative of county government, appointed by the Association of County Commissions of Alabama.

c. One representative of municipal government, appointed by the Alabama League of Municipalities.

d. One representative of the industry community, appointed by the Alabama Wholesale Beer Association.

e. One representative of the tobacco industry community, appointed by the Alabama Wholesale Distributors Association.

f. One representative of the retail community, appointed by the Alabama Retail Association.

g. One representative from the Alabama Alcoholic Beverage Control Board as designated by the Administrator.

h. One representative of the industry community, appointed by the Alabama Beer Association.

i. One representative of the industry community, appointed by the Alabama Grocers Association.

j. One representative of the industry community, appointed by the Petroleum and Convenience Marketers of Alabama.

k. One representative of the industry community, appointed by the Cigar Association of America, Inc.

l. Three additional industry representatives as designated by the Commissioner of Revenue.

(3) The designating and appointing authorities shall coordinate their designations and appointments to assure the advisory group is inclusive and reflects the racial, gender, geographic, urban, rural, and economic diversity of the state.

(4) a. The advisory group shall receive no compensation or reimbursement of expense from the state for serving on the committee.

b. The advisory group shall meet with the designee of the Commissioner of Revenue and with other employees of the department as the commissioner deems appropriate. The meeting times and place will be determined by the designee of the commissioner.

c. The role of the advisory group shall be limited to providing industry input and recommendations towards the filing of required informational reports. The group shall make no review of any other department matter beyond the recommendation of required reporting by this article.

(i) By no later than January 15, 2020, the department shall submit a report regarding the implementation, administration, achievements, and suggested improvements related to the WRAP Program to the Chairs of the House Ways and Means General Fund and Education Trust Fund Committees and the Senate Finance and Taxation General Fund and Education Trust Fund Committees and the Legislative Service Agency, Fiscal Division.



Section 40-23-261 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The department is authorized to require that every payment settlement entity, third party settlement organization, electronic payment facilitator, or other third party acting on behalf of a payment settlement entity, all as defined in Section 6050W of the Internal Revenue Code and referred to herein as a reporting entity, required to file information reports pursuant to that section , within 30 days of the filing due date, shall file with the department in such form and manner as prescribed by the department either a duplicate of all such information returns or a duplicate of such information returns related to taxpayers or participating payees, as defined in Section 6050W of the Internal Revenue Code, with an Alabama address. The department may require that such duplicate information returns be filed electronically.

(b) The information received by the department on a duplicate information return filed pursuant to this section shall be used only for taxes administered by the department.

(c) Any reporting entity failing to file a duplicate information return with the department on or before the prescribed date shall be subject to the following penalties:

(1) The first violation shall result in a written notice from the department. The notice shall advise the reporting entity of the non-compliance and the penalty for future non-compliance if the required duplicate information return is not filed within 30 days from the written notice as provided herein.

(2) The subsequent violation(s) shall result in a penalty not to exceed one-thousand dollars ($1,000) for each month or fraction of a month during which each failure continues.



Section 40-23-262 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Information on all municipal business privilege license applications for new licenses and renewals issued on or after October 1, 2019, shall be electronically transmitted to the department by the licensing official or agent in the same manner as privilege licenses issued pursuant to Chapter 12.

(b) The department may adopt rules to administer and implement this section.



Section 40-23-263 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Section 40-23-260 is limited to the reporting of certain information to the Department of Revenue and shall not be construed as limiting or changing the existing record keeping requirements as provided in Section 40-23-9.









Chapter 24 - SECURITIES TAX.

Section 40-24-1 - Definitions.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the code supplement.



Section 40-24-2 - Owner may file list of securities.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the code supplement.



Section 40-24-3 - Recordation of lists in bound books.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the code supplement.



Section 40-24-4 - Fees for filing and recording.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the code supplement.



Section 40-24-5 - When list operates as record; receipt.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the code supplement.



Section 40-24-6 - Access to record books; transcripts.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the code supplement.



Section 40-24-7 - Recording as notice.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the code supplement.



Section 40-24-8 - Privilege or license tax on lists of securities.

Repealed by Act 99-665, 2nd Sp. Sess., § 9. As to effective date, see the Code Commissioner's Notes in the code supplement.






Chapter 25 - TOBACCO TAX.

Article 1 - Sales Tax.

Section 40-25-1 - Definitions.

For the purposes of this article, the following terms shall have the respective meanings ascribed by this section:

(1) WHOLESALE DEALER AND JOBBER. Persons, firms, or corporations who buy tobacco products direct from the manufacturer or an affiliate of the manufacturer and sell at wholesale only, any one or more of the articles taxed herein to licensed wholesale dealers, jobbers, semijobbers, and retail dealers for the purpose of resale only.

(2) RETAIL DEALER. Every person, firm, or corporation, other than a wholesale dealer or jobber, who shall sell or offer for sale any one or more of the articles taxed herein, irrespective of quantity or amount, or the number of sales; and all persons operating under a retail dealer's license.

(3) SEMIJOBBER. Persons, firms, or corporations who buy tobacco products from permitted wholesalers or obtain tobacco from any other source and sell at wholesale any one or more of the articles taxed herein to licensed retail dealers for the purpose of resale only.

(4) STAMPS. The stamp or stamps by the use of which the tax levied under this article is paid and shall be designated Alabama Revenue Stamps.

(5) CIGARS, CHEROOTS, STOGIES, ETC. A roll for smoking that is of any size or shape and that is made wholly or in part of tobacco or any substitute therefor, irrespective of whether the tobacco is pure or flavored, adulterated or mixed with any other ingredient, if the roll has a wrapper made wholly or in part of tobacco.



Section 40-25-2 - Who is liable for tax; amount; local tax or fee.

(a) In addition to all other taxes of every kind now imposed by law, every person, firm, corporation, club, or association, within the State of Alabama, who sells or stores or receives for the purpose of distribution to any person, firm, corporation, club, or association within the State of Alabama, cigars, cheroots, stogies, cigarettes, smoking tobacco, chewing tobacco, snuff, or any substitute therefor, either or all, shall pay to the State of Alabama for state purposes only a license or privilege tax which shall be measured by and graduated in accordance with the volume of sales of such person, firm, corporation, club, or association in Alabama. There is hereby levied license or privilege taxes on articles containing tobacco enumerated in this article in the following amounts:

(1) LITTLE CIGARS. Upon cigars of all descriptions, including filtered cigars, made of tobacco, or any substitute therefor, and weighing not more than three pounds per 1,000, $.04 for each ten cigars, or fractional part thereof.

(2) FILTERED CIGARS. Upon filtered cigars that have a cellulose acetate or similar integrated filter, made of tobacco, or any substitute therefor, and weighing more than three pounds per 1,000, $0.015 for each filtered cigar.

(3) CHEROOTS, STOGIES, CIGARS, ETC. Upon all other cigars of any descriptions made of tobacco, or any substitute therefor, $40.50 per thousand cigars, or $0.0405 each.

(4) CIGARETTES. Upon all cigarettes made of tobacco, or any substitute therefor, 33.75 mills on each such cigarette.

(5) SMOKING TOBACCO. Upon all smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco prepared in such manner as to be suitable for smoking in a pipe or cigarette, upon each package: Weighing not more than one and one-eighth ounces, tax $.04; over one and one-eighth ounces, not exceeding two ounces, tax $.10; over two ounces, not exceeding three ounces, tax $.16; over three ounces, not exceeding four ounces, tax $.21; $.06 additional tax for each ounce or fractional part thereof over four ounces.

(6) CHEWING TOBACCO. Upon all chewing tobacco prepared in such manner as to be suitable for chewing only and not suitable for smoking as described and taxed in subdivision (9) of this subsection: $.015 per ounce or fractional part thereof.

(7) SNUFF. Upon each can or package of snuff weighing not more than five-eighths ounces, one cent tax; over five-eighths ounces and not exceeding one and five-eighths ounces, $.02 tax; over one and five-eighths ounces and not exceeding two and one-half ounces, $.04 tax; over two and one-half ounces and not exceeding five ounces (cans, packages, gullets), $.06 tax; over three ounces and not exceeding five ounces (glasses, tumblers, bottles), seven cents tax; over five ounces and not exceeding six ounces, $.08 tax; weighing over six ounces, an additional $.12 for each ounce or fractional part thereof.

(b) Whenever in this article reference is made to any manufactured tobacco products on which the tax is based on weight, the weight as shown by the manufacturer or the federal internal revenue stamp shall apply.

(c) When any articles or commodities subject to tax in this article are given as prizes on punch boards, shooting galleries, premiums, etc., the tax shall be based on the tax rates in subsection (a) of such articles.

(d) The tax herein levied shall be paid to the state through the use of stamps as herein provided. However, every wholesaler, distributor, jobber, semijobber, or retail dealer shall add the amount of the tax levied herein to the price of the tobacco or tobacco products sold, it being the purpose and intent of this provision that the tax levied is in fact a levy on the ultimate consumer or user with the wholesaler, distributor, jobber, semijobber, or retail dealer acting merely as an agent of the state for the collection and payment of the tax to the state. Therefore, notwithstanding any exemptions from taxes which any such seller may now or hereafter enjoy under the Constitution or laws of this or any other state, or of the United States, he or she shall collect the tax imposed hereunder from the purchaser or consumer, and the amount of the tax shall constitute a debt from the purchaser or consumer to the seller until paid. It shall be unlawful for any person, firm, corporation, association, or copartnership to fail or refuse to add to the sales price and collect from the purchaser the amount of the tax to be added to the sales price and collected from the purchaser hereunder. Stamps in denominations to the amount of the tax or in denominations specified pursuant to subsection (e) of this section shall be affixed to the box or other container from or in which tobacco products taxed by this section are normally sold at retail. The stamps shall be affixed in such a manner that their removal will require continued application of water, steam, or heat; and in case of cigars, cheroots, chewing tobacco and like manufactured tobacco products, where sales are made from the original container, the stamps shall be affixed to the box or container in such a way that the stamps shall be torn in two or mutilated when such containers or boxes are opened for the sale of the tobacco products. In the case of cigarettes, smoking tobacco, snuff, and like products sold at retail in packages, the required amount of stamps to cover the tax shall be affixed to each individual package or container. All taxable tobaccos herein enumerated, when offered for sale, either at wholesale or retail, without having stamps affixed in the manner set out by this article, or without payment of the tax by return by the wholesaler, jobber, semijobber, or registered retailer, shall be subject to confiscation, in the manner provided for contraband goods as set out in this article.

(e) The Commissioner of Revenue shall prepare and issue stamps in denominations for the amount of the tax imposed by this article provided that if the commissioner determines that it is not economical for the state to have a stamp prepared and issued for one or more particular types of packages of tobacco products, then the commissioner may by regulation prescribe the use of a stamp in a denomination other than for the amount of the tax imposed with the difference between the amount of tax actually imposed and the amount of tax denominated by the stamp paid with the use of a monthly report; or may require a monthly report without use of a stamp to report the amount of taxes due.

(f) The increases levied by this section shall be exclusive and shall be in lieu of any other or additional local taxes and/or license fees, county or municipal, imposed on the sale or use of cigarettes and/or other tobacco products. Notwithstanding the foregoing, an act of the Legislature or an ordinance or resolution by a taxing authority passed or enacted on or before May 18, 2004, imposing a local tax and/or license fee shall remain operative, but no additional local tax and/or license fee may thereafter be levied on the sale of cigarettes and/or other tobacco products.

(g) Local taxes and/or license fees, county or municipal, imposed on the sale or use of cigarettes shall be paid to the local government through the use of stamps affixed to the product as provided herein for the state tax. Provided, however, this requirement shall not be interpreted to require the Department of Revenue to prepare all stamps or to collect all local taxes. Local governments may contract with another entity to collect their local cigarette tax but all local taxes must be collected as provided herein.

(h) Notwithstanding any other provision of this chapter, revenue from the additional tax in subsection (a)(4) imposed by Act 2015-535 shall be deposited into the State General Fund for the Medicaid Program.



Section 40-25-2.1 - Tax on cigar wrappers.

(a) For the purposes of this section, the following terms shall have the respective meanings ascribed to them by this section:

(1) CIGAR WRAP. An individual tobacco wrapper that is made wholly or in part from tobacco, including reconstituted tobacco, whether in the form of tobacco leaf, sheet, or tube, if the wrap is designed to be offered to or purchased by a consumer.

(2) COMMISSIONER. The Commissioner of the Department of Revenue of the State of Alabama.

(3) DEPARTMENT. The Department of Revenue of the State of Alabama.

(4) NET TAX PROCEEDS. The entire proceeds from the tax herein levied less costs of collection, refunds, grants, and credits as may be authorized by law.

(5) PERSON. Individuals, firms, corporations, partnerships, companies, or other agencies, associations, incorporated or otherwise, singular or plural.

(6) STATE. The State of Alabama.

(7) WHOLESALE SALE. A sale of tangible personal property by wholesalers to licensed retail merchants, jobbers, dealers, or other wholesalers for resale and shall not include a sale by wholesalers to users or consumers, not for resale.

(b) There is hereby levied a tax upon all cigar wrappers manufactured using tobacco sold at wholesale in this state or imported into this state for use, consumption, or sale at retail. The tax shall be levied upon each package in the following amounts: Weighing not more than one and one-eighth ounces, four cents ($.04); over one and one-eighth ounces, not exceeding two ounces, ten cents ($.10); over two ounces, not exceeding three ounces, sixteen cents ($.16); over three ounces, not exceeding four ounces, twenty-one cents ($.21); and six cents ($.06) additional tax for each ounce or fractional part thereof over four ounces.

(c) Notwithstanding subsection (b), nothing in this section shall be construed to apply to a cigar manufacturer using wrappers made from tobacco applying those wrappers on a finished cigar for sale at retail.

(d) Before any person engages in the business of selling any of the items on which the tax levied by this section has not been paid to the department, the person shall make application to the department upon forms prepared by the department for a license. The license shall be a condition precedent to engaging or continuing in the business of selling the items taxed under this chapter.

(e) On or before the 20th day of each month, each person on whom the tax levied by this chapter is imposed shall render to the department on forms prescribed by the department a true and correct statement showing the amounts utilized in the measurement of the tax and all other information as the department may require and shall pay to the department the amount of tax shown due.

(f) Any person subject to this section who shall fail to make any report required of them by the department or shall fail to keep any of the records required herein shall be guilty of a Class B misdemeanor. Each month of such failure shall constitute a separate offense.

(g) The tax imposed by this section shall be in addition to all other licenses and taxes levied by law as a condition precedent to engaging in any business taxable hereunder.

(h) Any taxpayer who shall violate this section may be restrained from continuing in business, and the proper prosecution shall be instituted in the name of the State of Alabama by its Attorney General or by the counsel of the department until such person shall have complied with this chapter.

(i) The department shall enforce this section and may prescribe, adopt, promulgate, and enforce rules relating to any matter or thing pertaining to the administration and enforcement of this section and the collection of taxes, penalties, and interest imposed by this section.

(j) The department for good cause may grant up to a 30-day extension for the time for making any return required under this section.

(k) All revenue collected under the provisions of this section shall be paid to the department and shall be distributed as is provided for the distribution of funds received from tobacco products other than cigarettes in Section 40-25-23(3).

(l) The amount of money as shall be appropriated for each fiscal year by the Legislature to the department with which to pay the salaries and the cost of operation and management of the department shall be deducted, as a first charge thereon, from the taxes collected under the provisions of this section; provided, however, that the expenditure of such sum so appropriated shall be budgeted and allotted pursuant to Sections 41-4-80 to 41-4-96, inclusive, and limited to the amount appropriated to defray the expenses of operating the department for each fiscal year.



Section 40-25-3 - Design, name, etc., of stamps.

The Department of Revenue shall design the form and kind of stamps to be used and shall duly adopt and promulgate such form of stamps. Such stamps so adopted and promulgated shall be known and termed as "Alabama Revenue Stamp," and in any information or indictment, it shall be sufficient to describe the stamps as "Alabama Revenue Stamps."



Section 40-25-4 - Method and time of affixing stamps.

The license taxes imposed by this article shall be paid by affixing stamps in the manner and at the time herein set forth. In the case of cigars, stogies, cheroots, chewing tobacco, and like products, the stamps shall be affixed to the box or container in which or from which normally sold at retail. In the case of cigarettes, smoking tobacco, and snuff, the stamps shall be affixed to each individual package. Time allowed for affixing stamps shall be as follows: Every wholesale or retail dealer in this state, except wholesalers who are issued a permit by the Department of Revenue, shall immediately after receipt of any unstamped cigars, stogies, cheroots, chewing tobacco, cigarettes, smoking tobacco, or snuff, unless sooner offered for sale, cause the same to have the requisite denominations and amount of stamp or stamps to represent the tax affixed as stated herein. The stamping of the cigars, stogies, cheroots, chewing tobacco, cigarettes, smoking tobacco, and snuff shall actually begin within one hour after receipt of the cigars, stogies, cheroots, chewing tobacco, cigarettes, smoking tobacco, and snuff in the premises of the wholesale or retail dealer, except wholesalers who are issued a permit by the Department of Revenue, and the stamping shall be continued with reasonable diligence by the wholesale or retail dealer until all of the unstamped cigars, stogies, cheroots, chewing tobacco, cigarettes, smoking tobacco, and snuff have been stamped. Wholesalers who have been issued a permit by the department shall affix the required stamps prior to any sale. Every wholesale dealer shall at the time of shipping or delivering any tobacco products as enumerated herein make a true duplicate invoice of the same which shall show full and complete details of the sale or delivery of the taxable article, shall state the tobacco tax separately from the price of the tobacco products, and shall retain the same subject to the use and inspection of the Department of Revenue, or its duly authorized agents for a period of three years. Wholesaler invoices must be computer or machine generated and the seller's or supplier's name must be on the invoice. Handwritten invoices may not be considered legitimate documentations to substantiate proof of sale. Wholesale and retail dealers shall also keep a record of purchases of all tobacco products enumerated and defined in this article and hold all books, records, and memoranda pertaining to the purchase and sale of those tobacco products open to the inspection of the Department of Revenue or its duly authorized agents at any and all times. Every wholesale dealer shall furnish to the Department of Revenue a monthly report, between the first and twentieth of each month for the preceding month, of all orders for tobacco products purchased through the wholesale dealer from without this state on a drop shipment and consigned direct to the person, firm, corporation, or association of persons ordering the tobacco products from without this state through the wholesale dealer. If, upon examination of invoices of any tobacco product sold by a wholesaler or purchased or received, or both, by a retail dealer, he or she is unable to furnish evidence to the Department of Revenue of sufficient stamp purchases to cover the unstamped tobaccos purchased, the prima facie presumption shall arise that the tobacco products were sold without the proper stamps affixed thereto. Any wholesaler or retailer who fails or refuses to comply with any or all of the above provisions shall be deemed a violator of this section and, upon conviction, punished by a fine of not less than $500 nor more than $1,000, or imprisonment in the county jail for a period of six months, either or both, at the discretion of the court.



Section 40-25-4.1 - Wholesalers and distributors to affix stamps.

(a) Notwithstanding any other laws, the only persons or businesses who may be licensed to buy and affix the tax stamps of the Alabama Department of Revenue required by law to packages of tobacco products are wholesalers and distributors who buy the tobacco products direct from the manufacturer, or an affiliate of the manufacturer, except that the manufacturer of the product may be allowed to affix the stamps to a tobacco product for the following purposes:

(1) Trademark registration.

(2) Promotions of the product.

(3) Test-marketing the product.

(b) In order for a manufacturer to affix tax stamps to a tobacco product for a purpose described in subsection (a), the manufacturer shall give at least four weeks written notice to the Commissioner of the Department of Revenue of such intention along with full details of the exceptional event, including, but not limited to:

(1) The nature of the promotion.

(2) The location and length of the promotion.

(3) The estimated number of tobacco products to be offered for sale during the promotion.

(c) The Department of Revenue shall notify all self-administered counties and municipalities of the manufacturer's request within seven days of receiving notice from the manufacturer by forwarding to each self-administered county and municipality a copy of the written notice, including the full details of the exceptional event as set out above.

(d) Any person who violates this section shall be guilty of a Class A misdemeanor and, upon conviction thereof, shall be punished as prescribed by law.



Section 40-25-5 - Discounts allowed for handling stamps; consignment of stamps.

The Department of Revenue is hereby authorized and directed to have prepared and distributed stamps suitable for denoting the tax on all articles enumerated herein. Any person, firm, corporation, or association of persons, other than the Department of Revenue, who sells tobacco tax stamps not affixed to tobacco sold and delivered by them, whether the stamps be genuine or counterfeit, shall be guilty of a felony and punishable as set out in Section 40-25-6. When wholesalers or jobbers have qualified as such with the Department of Revenue, as provided in Section 40-25-16, and desire to purchase stamps as prescribed herein for use on taxable tobaccos sold and delivered by them, the Department of Revenue shall allow on such sales of tobacco tax stamps a discount of 4.75 percent on the entire amount of the sale. Where wholesalers or jobbers are entitled to purchase stamps at a discount as herein provided, instead of the Department of Revenue selling such stamps to such jobbers or wholesalers for cash, it may consign such stamps, if and when such wholesaler or jobber shall give to the Department of Revenue a good and sufficient bond executed by some surety company authorized to do business in this state, conditioned to secure the payment for the stamps so consigned when and as they are used on manufactured tobacco products by such wholesaler or jobber. Every wholesaler or jobber purchasing stamps on consignment as described herein, shall be required to make a full and complete accounting and remittance on or before the twentieth of each month for all stamps used on taxable tobaccos during the preceding month. Every wholesaler or jobber refusing or failing to comply with this section shall forfeit the commission or discount on stamps used which he failed or refused to account or remit for in the time allowed, and in addition shall be charged interest on such delinquent amount for each day delinquent at the rate of eight percent per annum.



Section 40-25-6 - Fraud in use or reuse of stamps; counterfeit stamps.

Whoever removes or otherwise prepares any Alabama Revenue Stamps with intent to use, or cause the same to be used, after it has already been used, or buys, sells, offers for sale or gives away any such washed, removed, or restored stamps to any person for using or who used the same, or has in his possession any washed, restored, removed, or altered stamp which has been removed from the article to which it has been previously affixed, or whoever for the purpose of indicating the payment of any tax hereunder reuses any stamp which has heretofore been used for the purpose of paying any tax provided in this article, or whoever except the Department of Revenue sells any Alabama Revenue Stamps not affixed to taxable tobaccos as provided herein, is guilty of a felony and, upon conviction, shall be punished by imprisonment in the penitentiary for not less than a year and a day, nor more than five years, and in addition may be fined not less than $1,000 nor more than $5,000.

Whoever manufactures, buys, sells, offers for sale or has in his or its possession any reproduction or counterfeit of the Alabama Revenue Stamps provided for in this article is guilty of a felony and, upon conviction, shall be punished by imprisonment in the penitentiary for not less than a year and a day, nor more than 10 years, and in addition, may be fined not less than $2,000 nor more than $10,000.



Section 40-25-7 - Drop shipments.

Any retail dealer or semijobber of tobacco products enumerated and defined in this article purchasing, or receiving such commodities from without the state, whether the same shall have been ordered or purchased through a wholesaler or jobber in this state, or by drop shipment or otherwise, shall within 12 hours of receipt of such tobacco products, provide electronically, a true duplicate invoice of all such purchases or receipts to the Department of Revenue, the invoice carrying the name of the person or firm from whom or through whom such purchases or shipments of the tobacco products so received, showing kinds and quantities. Any retail dealer or semijobber failing or refusing to furnish duplicate invoices, in both the manner and time allowed, may be subject to a department imposed penalty of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), to be multiplied by the sum of the current violation plus prior violations of this subsection. Tobacco products imported by retail dealers and semijobbers in which a true and duplicate invoice has not been received by the department are considered contraband and subject to confiscation as provided for in this chapter.



Section 40-25-8 - Commodities subject to confiscation.

Any cigarettes, smoking tobacco, cigars, stogies, cheroots, chewing tobacco, snuff, or other products taxable under this article found at any point within the State of Alabama, which the cigarettes, smoking tobacco, cigars, stogies, cheroots, chewing tobacco, snuff, or other products taxable under this article shall have been within the State of Alabama for a period of two hours, or longer, in possession of any retailer or semijobber not having affixed to the package the stamps as provided in this article, or in the case of products not requiring a stamp to be affixed where purchase invoices do not itemize the applicable tobacco taxes, are declared to be contraband goods and may be seized by the Department of Revenue, or its agents or by any peace officer of the State of Alabama, without a warrant and the goods shall be delivered to the Department of Revenue for destruction. Any of the goods, wares, or merchandise when offered for sale, either at wholesale or retail without the stamps having been first affixed, or in the case of products not requiring a stamp to be affixed where purchase invoices do not itemize the applicable tobacco taxes, shall be subject to confiscation as hereinabove provided. Any untaxed cigarettes, smoking tobacco, cigars, stogies, cheroots, chewing tobacco, snuff, or other products taxable under this article found at any location within the State of Alabama, other than the primary location of the permitted wholesaler or jobber, registered semijobber, registered retailer or tobacco products manufacturer who stores tobacco products at a bonded warehouse in this state for resale, are declared to be contraband goods, and those goods may be seized by the Department of Revenue, or its agents or by any peace officer of the State of Alabama, without a warrant and the goods shall be delivered to the Department of Revenue for destruction. Any vehicle, not a common carrier, used for the transportation for the purpose of sale of unstamped articles as hereinabove enumerated shall likewise be subject to confiscation and sale at public auction to the highest bidder after due advertisement and notice to the title owner of the vehicle. The proceeds of sale for any vehicle sold hereunder shall be deposited into the State Treasury by the Department of Revenue to be credited in the same manner as the tax otherwise due on the tobacco products being transported. The cost of confiscation and sale shall be paid out of the proceeds derived from the sale before making remittance to the Treasurer. Should any unstamped tobaccos be found in any vehicle which is engaged in the sale, distribution, or delivery of taxable tobaccos, the same shall be prima facie evidence that it was there for sale.



Section 40-25-9 - Procedure when goods are confiscated.

In all cases of seizure of any goods, wares, merchandise, or other property hereafter made as being subject to forfeiture under provisions of this article:

(1) The officer or person making the seizure shall cause a list containing a particular description of the goods, wares, merchandise or other property seized to be prepared in duplicate. The list shall be properly attested by the officer.

(2) The Department of Revenue shall then proceed to post a notice for three weeks on its web site describing the articles and stating the time and place and cause of their seizure and requiring any person claiming them to appear and make such claim in writing within 30 days from the date of the first posting of such notice.

(3) Any person claiming the goods, wares or merchandise or other property so seized as contraband within the time specified in the notice may file with the Department of Revenue a claim in writing, stating the person’s interest in the articles seized and may execute a bond to the Department of Revenue in a penal sum equal to double the value of the goods so seized, but in no case shall the bond be less than the sum of $200, with sureties to be approved by the clerk of the circuit court in the county in which the goods are seized, conditioned that in the case of condemnation of the articles so seized, the obligors shall pay to the Department of Revenue the full value of the goods so seized and all costs and expenses of the proceedings to obtain such condemnation, including a reasonable attorney's fee. And upon the delivery of such bond to the Department of Revenue, it shall transmit the same with the duplicate list or description of the goods seized to the district attorney of the circuit in which such seizure was made, and the district attorney shall file a complaint in the circuit court of the county where the seizure was made to secure the forfeiture of the goods, wares, merchandise or other property. Upon the filing of the bond, the goods shall be delivered to the claimant pending the outcome of the case; provided, that the claimant must purchase the proper stamps to be affixed to each article of tobacco before the goods are delivered to the claimant by the Department of Revenue.

(4) If no claim is interposed and no bond given within the time above specified, such goods, wares, merchandise or other property shall be forfeited without further proceedings and the same shall be destroyed, if tobacco goods, or sold at auction, if a vehicle. The proceeds of sale when received by the Department of Revenue shall be turned in to the Treasury as other revenues are required by law to be turned in. The proceedings against goods, merchandise or other property pursuant to the provisions of this article shall be considered as proceedings in rem unless otherwise provided. Should the Department of Revenue have to resort to the courts for collection of the tax due and assessed, no advertisement shall be made and the confiscated tobaccos may be held as evidence pending the results of court action.



Section 40-25-10 - Department may compromise confiscation; rules and regulations governing interstate common carriers.

The Department of Revenue may in its discretion return any goods confiscated under this article or any part thereof when it is shown that there was no intention to violate the provisions of this article. When any goods, merchandise or other property are confiscated under the provisions of this article, the Department of Revenue may, in its discretion, return such goods to the parties from whom they are confiscated if and when such parties shall pay to the Department of Revenue, or its duly authorized representative, an amount equal to the tax due under this article on the goods confiscated, and in such cases no advertisement shall be made or notices posted in connection with said confiscation.

The Department of Revenue may promulgate rules and regulations governing the stamping of any articles or commodities enumerated herein handled by persons, firms or corporations operating on interstate common carriers. Any rules or regulations of the Department of Revenue, when duly made and promulgated shall have the full force and effect of law. Any person violating such rule when duly made and promulgated, shall be guilty of a misdemeanor and shall upon conviction be fined not less than $50 nor more than $100 for each offense.



Section 40-25-11 - Statements of common carriers, contract carriers, buses, etc.

All common carriers, contract carriers, buses and trucks transporting tobacco products may be required under regulations to be prescribed by the Department of Revenue to transmit to the Department of Revenue a periodic statement of such consignments or deliveries of tobacco products showing date, point of origin, point of delivery and to whom delivered, and time of delivery, and all common carriers, buses or trucks shall permit examination by the Department of Revenue or its agents of their records relating to shipment or receipt of tobacco products. The common carriers, buses and trucks shall permit the examination and investigation of their records of shipment or receipts relating to tobacco products, when and wherever it is deemed advisable and necessary by the Department of Revenue or its agents in the enforcement of this article. Inspectors, stamp deputies and other duly authorized agents of the Department of Revenue, on proper identification from and authorization by the Department of Revenue, shall make such examination. Any person, firm, corporation, partnership or association of persons who refuses to transmit to the Department of Revenue the statements hereinabove provided for, or who refuses to permit the examination of his records by the Department of Revenue or its duly authorized agent, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than $100 nor more than $500 for each such offense.



Section 40-25-12 - Enforcement by inspection; penalties for interfering with inspection.

It shall be provided by regulations of the Department of Revenue the methods of breaking packages, forms and kinds of containers and methods of affixing stamps that shall be employed by persons, firms or corporations subject to the tax imposed by this article which will make possible the enforcement of payment by inspection and any person, firm or corporation subject to this tax, engaging in or permitting such practices as are prohibited by regulations of the Department of Revenue or in any other practice which makes it difficult to enforce the provisions of this article by inspection, or if any person, firm, or corporation, agent or officer thereof, who shall upon demand of the Department of Revenue, any officer or agent of the Department of Revenue, refuses to allow full inspection of the premises or any part thereof, or who shall hinder or in anywise delay or prevent such inspection when demand is made therefor, or in any way interferes with any agent of the Department of Revenue in the performance of his duties in enforcing this article, confiscation of tobaccos deemed by agent of the Department of Revenue to be contraband is hereby declared to be one of the duties of an agent of the Department of Revenue, shall be deemed to be guilty of a misdemeanor and shall, upon conviction, be fined not less than $100 nor more than $200 for each offense, or imprisonment in the county jail for a period not exceeding 90 days, or both, in the discretion of the court.



Section 40-25-13 - Records.

It shall be the duty of every person, firm, corporation, club, or association of persons, receiving, storing, selling, or handling tobacco products enumerated herein in any manner whatsoever to keep and preserve all invoices, books, papers, cancelled checks, or other memoranda touching the purchase, sale, exchange, or receipt of any and all tobacco products enumerated herein. All such invoices, books, papers, cancelled checks, or other memoranda shall be subject to audit and inspection by any duly authorized representative of the Department of Revenue at any and all times. Each operator of a retail outlet shall receive, examine, and retain the purchase invoice from the source of the tobacco products for every purchase of tobacco products for a period of 90 days at the retail location. At the end of the 90 days, the purchase records shall be maintained with the required books and records for a period of three years from the date of purchase. Invoices received by the retailer dealer must be computer or machine generated and must show the seller's or supplier's name. Invoices cannot be handwritten. Failure to acquire appropriate invoices, substantiate tax payment or retain invoices in the above manner may result in confiscation of the tobacco products in accordance with the procedures of this chapter. Any person, firm, corporation, club, or association of persons who fails or refuses to keep and preserve the records as herein required, or who upon request by a duly authorized agent of the Department of Revenue fails or refuses to allow an audit or inspection of records as hereinabove provided may be subject to a department imposed penalty of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000). This penalty is multiplied by the number of violations of this subsection.



Section 40-25-14 - Filing of monthly report and customs certificates.

Each and every wholesaler or jobber qualifying as such with the Department of Revenue shall be required to file a report between the first and twentieth of each month, covering the purchase or receipt by them of all tobacco products enumerated and defined herein during the preceding month. Said report shall give in detail the different kinds and quantities of tobacco products so purchased or received by them during the preceding month. The Department of Revenue shall furnish any person seeking to bring an action under Section 8-19-10 with information permitting the identification of a distributor which has affixed a stamp to a package of cigarettes in accordance with this section. In addition, between the first and twentieth of each month, each person licensed to affix the state tax stamp to cigarettes shall file with the Department of Revenue, for all cigarettes imported into the United States to which such person has affixed the Alabama revenue stamp in the preceding month, copies of the customs certificates with respect to such cigarettes required to be submitted by 19 U.S.C. §1681a(c). Any wholesaler or jobber failing or refusing to file the above report in the manner and time allowed shall be deemed a violator of this section and upon conviction shall be fined not less than $100 nor more than $500 for each offense.



Section 40-25-15 - Nontaxable sales.

(a) A wholesaler or jobber, as defined in Section 40-25-1 and who is duly qualified as such wholesaler or jobber under Section 40-25-16, may sell tobacco products enumerated herein without the Alabama Revenue Stamps affixed thereto; provided, that: Such products are sold and shipped or delivered in interstate commerce to a person outside of this state, and such wholesaler or jobber shall have on file, for a period of three years, subject to inspection by the department, a record of such sale, and also the original purchase order, and a copy of the invoice therefor, and a receipt from a common carrier, contract carrier or post office showing shipment for delivery in such other state, or, if delivered by such dealer to the purchaser at a point outside of the State of Alabama, a receipt showing such delivery in addition to the record, original purchase order and copy of the invoice relating to such sale.

(b) Such duly qualified wholesaler or jobber may sell tobacco products enumerated herein without the Alabama Revenue Stamps affixed thereto; provided, that:

and such wholesaler or jobber shall have on file, for a period of three years, subject to inspection by the department, a record of such sale, the original purchase order and copy of invoice therefor, a receipt from such purchase showing that such purchase was made exclusively for resale in such other state, and a record showing the purchase and use of such revenue stamps of such other state.

(c) Tobacco products enumerated herein may be sold by such duly qualified wholesalers or jobbers, without revenue stamps affixed thereto, when sold to the United States or to any instrumentality thereof for resale to or for use or consumption by members of the Armed Services of the United States; provided, that the books and records, including original purchase orders and copy of invoices showing such sales are kept on file for a period of three years, subject to inspection by the department.

(d) Tobacco products enumerated herein may be sold by such duly qualified wholesalers or jobbers, without revenue stamps affixed thereto, when sold and delivered to ships regularly engaged in foreign commerce or coastwise shipping between points in this state and points outside of this state for resale to or for use or consumption upon such ship or in foreign commerce.

(e) The department is authorized to adopt rules and regulations with respect to the enforcement of the provisions of this section, to prevent any evasion of the tax herein imposed.

(f) A failure to comply with any provision of this section with respect to any sale of unstamped tobacco products shall subject the wholesaler or jobber to the payment of the tax thereon imposed by this article. Any person, including any firm, corporation or association of persons, who violates any of the provisions of this section shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than $100 nor more than $500, or by imprisonment in the county jail for a period not to exceed six months, either or both, at the discretion of the court.



Section 40-25-16 - Persons not qualifying as wholesalers or jobbers; permit for wholesalers or jobbers; revocation procedure.

No person, firm, corporation, association, or copartnership operating more than one retail store or mercantile establishment within this state under the same ownership, supervision, or management, or operating a wholesale and retail business under the same roof, shall be included within the meaning of the words "wholesaler or jobber," as the same are used in this article. This provision is made in the exercise of the police power of the state, as well as for the purpose of raising revenue.

Every wholesaler or jobber who desires to qualify as such with the Department of Revenue, shall make application to the Department of Revenue on blanks prescribed for this purpose, which shall be supplied upon request. Said application blanks will require such information relative to the nature of business engaged in by said wholesaler or jobber as the Department of Revenue deems necessary to the qualifying of said wholesaler or jobber. When the application is received by the Department of Revenue and it believes said wholesaler or jobber to be qualified, it shall issue to said wholesaler or jobber a permit qualifying him as a wholesaler or jobber, as defined in this article, and he shall be allowed the discount on purchases of stamps as set out herein for wholesalers or jobbers purchasing stamps for their individual use. The Department of Revenue shall not sell any stamps or allow any discount on any sale of stamps to any wholesaler or jobber until said wholesaler or jobber shall have complied with all of the provisions of this section. The Department of Revenue may at any time revoke the permit issued to any wholesaler, pursuant to the applicable notice and appeal procedures set forth in Chapter 2A of this title, if the wholesaler has violated any of the provisions of this chapter, or any of the rules of the Department of Revenue adopted and promulgated under authority of this article, and refuse to sell any wholesaler or jobber, any stamps until such time as his permit shall be restored.



Section 40-25-16.1 - Monthly reporting requirements; online listing of qualified or registered entities.

Each wholesaler, jobber, semijobber, registered retailer, importer or any other person selling, receiving, or distributing tobacco products in this state for resale shall file a report of its activity with the Department of Revenue between the first and twentieth of each month. The information shall include, but not be limited to, the customer's name, address, invoice number, invoice date, a description of the tobacco products, the itemized tax, and any other information required by the department.

No later than December 30, 2014, the commissioner shall establish a web site for listing each wholesaler, jobber, semijobber, retailer, importer, or distributor of tobacco products that have qualified or registered with the Department of Revenue. Purchases of tobacco products made from an entity other than the above permitted or registered entities appearing on the department web site listing shall be subject to confiscation, as provided for in this chapter.



Section 40-25-17 - Sales by wholesale dealer.

Every wholesale dealer in this state shall before shipping, delivering or sending out any one or more articles taxed herein, to any dealer in this state or for sale in this state, cause the same to have the requisite denominations and amount of stamp, or stamps, to represent the tax affixed as stated herein and cause the same to be cancelled by writing or stamping across the face thereof the number of such wholesale dealer, said number to be supplied by the Department of Revenue, and every other wholesale dealer shall at the time of shipping or delivering any one or more articles taxed herein make a true duplicate invoice of the same showing the date, amount and value of each class of articles shipped or delivered and retain a duplicate thereof, subject to the audit and inspection of the Department of Revenue, its authorized agents and representatives, for three years. Wholesale dealers in this state who ship, deliver or send any one or more articles taxed herein to the United States government for sale or distribution to any military, naval or marine reservation owned by the United States government within this state shall be required to carry out the provisions set out in this article for such sales or deliveries.



Section 40-25-18 - Evasion of stamp tax.

(a) Persons failing to properly affix the required stamps to any cigars, cheroots, stogies, cigarettes, smoking tobacco, chewing tobacco, and snuff shall be required to pay, as part of the tax imposed hereunder, a penalty of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500). Each article or commodity not having proper stamps affixed thereto as herein required shall be deemed a separate offense. Any cigars, cheroots, stogies, cigarettes, smoking tobacco, chewing tobacco, and snuff in the place of business of any person required by this article to stamp the same shall be prima facie evidence that they are intended for sale. The Department of Revenue, upon good cause shown, may waive or remit any penalty or any part thereof provided for in this section. Any person, firm, corporation, club, or association of persons who has been found guilty of violating this article and who, after being punished by fine, penalty, assessment, or imprisonment, is found guilty of a second or subsequent violation of this article shall have their license, as provided in Sections 40-12-72 and 40-12-73, revoked by the department, and no further license or permit shall be issued or granted to that person, firm, corporation, club, or association of persons for a period of one year from the date their license or permit has been revoked. Notice of the revocation shall be mailed to the probate judge and license inspector of the county in which the revocation was made.

(b) In addition to the penalty levied by the department pursuant to subsection (a), the county license inspector, license commissioner, revenue commissioner, tax assessor, or tax collector of the county in which the untaxed tobacco product is located may assess a penalty against any person failing to affix the required stamps to any cigars, cheroots, stogies, cigarettes, smoking tobacco, and snuff. The amount of the additional penalty shall be not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

(c) The department and local taxing official may assess the tax levied by this chapter pursuant to the assessment procedures set out in Chapter 2A of this title.



Section 40-25-19 - Transporting and distributing tobacco products.

Each and every person, firm, corporation, club, or association transporting and distributing in any manner whatsoever any tobacco products as enumerated and defined herein within the State of Alabama who has not a privilege license as prescribed in Sections 40-12-72 and 40-12-73 shall before transporting or distributing any of such tobacco products as enumerated and defined herein secure a permit from the Department of Revenue. The Department of Revenue shall, before issuing such permit, charge and collect annually a fee of $50 from each such person, firm, corporation, club, or association for transporting or distributing in any manner whatsoever any tobacco products as enumerated and defined herein. Each person, firm, corporation, club, or association securing a permit as hereinbefore provided for, shall be allowed for each such permit so secured one vehicle for the purpose of transporting or distributing such tobacco products as enumerated herein, and said permit and fee is required of such person, firm, corporation, club, or association for each vehicle which is so operated. Said permit shall be transferable as to person or vehicle under rules and regulations promulgated by the Department of Revenue. The permit provided herein shall be conspicuously displayed on each vehicle so used or operated. Failure to properly display the permit as hereinbefore required shall be deemed a violation of this section. Any person, firm, corporation, club, or association having been issued a permit who engages in any practices which are deemed by the Department of Revenue to obstruct or prevent in any way the collection of the tax provided herein, may have their permit revoked by the Department of Revenue and no further permit shall be issued for six months and not then unless the Department of Revenue deems it advisable and expedient to do so. Duplicate permit cards will be issued to replace permits lost or damaged upon application and the payment of a fee of $1. Any person, firm, corporation, club, or association found transporting or distributing any tobacco products defined herein, without first securing a permit as provided above, shall be deemed a violator of this section and upon conviction shall be punishable by a fine of not more than $1,000 for each such offense.



Section 40-25-20 - Reusing or refilling boxes, packages and containers.

Any person, firm, corporation, club, or association of persons, who shall reuse or refill with any tobacco products enumerated herein any box, package or container from which tobacco products theretofore tax-paid have been removed, or who otherwise violates any provision of this chapter, may be subject to a department imposed penalty of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000). This penalty is multiplied by the number of violations of this section.



Section 40-25-22 - Effect of federal legislation.

Should the collection of any taxes under this article be prevented by the operation of the provisions of the Constitution of the United States relating to interstate or foreign commerce, the Legislature hereby declares that should the Congress of the United States pass any legislation authorizing the taxation by the states of interstate or foreign commerce, sales, shipments or receipts, or commodities transported therein, or receipts of sales therein, then the provisions of this article shall apply to such sales, shipments or receipts as fully and completely as provided herein as to intrastate sales, shipments and receipts, to the extent that such act or acts of Congress authorizes and permits.



Section 40-25-23 - Disposition of funds.

All revenues collected under the provisions of this article, except as otherwise provided, shall be paid to the Department of Revenue by check or draft made payable to the Treasurer of Alabama, and shall be distributed in the following manner:

(1) All of the revenue derived from the tax levied upon cigarettes by Sections 40-25-2 and 40-25-41 shall be deposited in the State Treasury and 38.82 percent of such revenue shall be divided as follows:

a. Six and six one-hundredths percent to the credit of the State Public Welfare Trust Fund, which is hereby appropriated for general welfare purposes. In this section, "general welfare purposes" means:

1. The administration of public assistance as set out in Sections 38-2-5 and 38-4-1;

2. Services, including supplementation and supplementary services under the federal Social Security Act, to or on behalf of persons to whom such public assistance may be given under Section 38-4-1;

3. Services to and on behalf of dependent, neglected, or delinquent children; and

4. Investigative and referral services to and on behalf of needy persons.

b. Nine and nine one-hundredths percent shall be set apart and used for the following purposes only and in the following order:

1. So much thereof as may be necessary for such purpose is hereby appropriated and shall be used by the State Treasurer to pay at their respective maturities the principal and interest that will mature during the then current fiscal year on all bonds at the time outstanding that may have been issued by the State Industrial Development Authority under the provisions of the following acts:

(i) Acts 1967, No. 231;

(ii) Acts 1971, No. 1420;

(iii) Acts 1973, No. 1039;

(iv) Acts 1975, No. 1217;

(v) Acts 1978, 2nd Ex. Sess., No. 99;

(vi) Acts 1981, No. 81-843;

(vii) Acts 1983, No. 83-925; and

(viii) Acts 1987, No. 87-550.

2. The balance thereafter remaining during each fiscal year shall be paid into a special fund in the State Treasury to be designated the "General and Mental Health Fund," and is hereby appropriated and shall be distributed as follows:

(i) Thirty-six percent of the said balance shall be expended by the State Health Officer, with the approval of the state Board of Health, for salaries, other expenses and equipment purchases, incident to general health work;

(ii) Fifty-eight percent of the said balance shall be paid to the Department of Mental Health created in Chapter 50 of Subtitle 2 of Title 22, to be expended by the said department for such purposes as it may designate for the provision of mental health services; and

(iii) Six percent of said balance shall be paid to the Alabama Mental Health Board to be expended by said board for such purposes as it may designate for the provision of services to people with an intellectual disability.

c. Twelve and twelve one-hundredths percent shall be set apart and used for the following purposes only and in the following order:

1. So much thereof as may be necessary for such purpose is hereby appropriated to the purpose of acquiring and constructing mental health facilities in the state, and to that end shall be used by the State Treasurer to pay, at their respective maturities, the principal and interest that will mature during the then current fiscal year on whichever of the following may be issued:

(i) Any bonds of the state that may be issued for acquisition and construction of mental health facilities under Amendment 266 of the Constitution of Alabama; or

(ii) Any bonds that may be issued by the Alabama Mental Health Finance Authority under the provisions of Acts 1988, Act No. 88-475.

2. The balance thereafter remaining during each fiscal year shall be paid into a special fund in the State Treasury, designated the "General and Mental Health Fund," and is hereby appropriated and shall be distributed as follows:

(i) Thirty percent of said balance shall be expended by the State Health Officer, with the approval of the state Board of Health, for salaries, other expenses, and equipment purchases incident to general health work; and

(ii) Seventy percent of the said balance shall be paid to the Department of Mental Health created in Chapter 50 of Subtitle 2 of Title 22, and shall be used by the said department for mental health purposes in the state.

d. Six and six one-hundredths percent shall be set apart and used for the following purposes only and in the following order:

1. So much thereof as may be necessary for such purposes is hereby appropriated and shall be used by the State Treasurer to pay, at their respective maturities, the principal and interest that will mature during the then current fiscal year on all bonds that may be issued by the State Parks Development Authority under the provisions of Acts 1967, No. 272, which provided for the creation of said authority and also provided for the submission of a constitutional amendment to authorize the issuance of general obligation bonds by said authority.

2. The balance thereafter remaining during each fiscal year shall be deposited into a special fund in the State Treasury to be designated the "State Parks Fund" and is hereby appropriated and shall be distributed as follows: Said fund may be expended by the State Director of Conservation at his discretion and with the approval of the Governor for salaries, other expenses, land acquisitions, equipment purchases, capital additions or improvements, or other lawful expenses relating to the state division of parks, monuments, and historical sites.

e. Sixty-six and sixty-seven one-hundredths percent to the credit of the General Fund.

(2) The remaining 61.18 percent of the revenue derived from the tax levied on cigarettes by Sections 40-25-2 and 40-25-41 shall be deposited into the State Treasury and allocated as follows:

a. Up to $2 million received annually shall be allocated to the various counties of the state levying a cigarette tax to offset the administrative expenses of obtaining local stamps to affix to cigarettes sold in their jurisdiction for the purpose of collecting their local cigarette tax and to provide a discount to wholesalers and jobbers for affixing such stamps. These funds shall be distributed by the Comptroller pro rata based on the actual administrative expenses reported to the Comptroller by the counties at the conclusion of each quarter of the fiscal year. The Comptroller shall insure that such funds are distributed as soon as possible following the receipt of such reports. Failure of any county to submit such a report shall not prohibit the Comptroller from distributing funds to the remaining counties.

b. Remaining revenues to the General Fund to be used for Medicaid services.

(3) All of the revenue derived from the tax levied by Sections 40-25-2 and 40-25-41 upon tobacco products other than cigarettes shall be deposited in the State Treasury to the credit of the State General Fund.



Section 40-25-24 - Sale, purchase, receipt, etc., of goods not stamped; penalty.

It shall be unlawful for any person, firm, or corporation, except as otherwise provided by law, to sell, purchase, transport, receive, or possess any of the articles taxed under the provisions of this article unless the same has been stamped in the manner required by this article, for the purpose of evading the payment of the taxes on such products. Any person, firm, or corporation violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined not less than $25 to which a jail sentence of not less than 30 nor more than 60 days may be added.



Section 40-25-25 - Presumption arising from possession of unstamped tobacco products.

If any person, firm or corporation who is not a regularly licensed dealer in tobacco products shall have in his possession within the state more than 30 packages of unstamped cigarettes or more than one box of unstamped cigars, such possession shall be presumed to be for the purpose of evading the payment of the taxes due thereon.



Section 40-25-26 - Administration and enforcement of article; examination of books, records, etc.

The Department of Revenue shall administer and enforce the taxes imposed by this article. It shall have the power to enter upon the premises of any taxpayer and to examine, or cause to be examined, by any agent or representative designated by it for that purpose, any books, papers, records, or memoranda, etc., bearing upon the amount of taxes payable, and to secure other information directly or indirectly concerned in the enforcement of this article.



Section 40-25-27 - Supplies provided to department; expenses deducted from collected taxes.

There shall be provided for the use of the Department of Revenue "revenue stamps," and such blanks, forms, reports, receipts and any and all other things which may be necessary for the proper administration of this article.

Such amount of money as shall be appropriated for each fiscal year by the Legislature to the Department of Revenue with which to pay the salaries, the cost of operation and the management of the said department shall be deducted, as a first charge thereon, from the taxes collected under and pursuant to Section 40-25-2; provided, that the expenditure of said sum so appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41, and limited to the amount appropriated to defray the expenses of operating said department for each fiscal year.



Section 40-25-28 - Effect of article on other sections.

Nothing in this article shall be construed as affecting Sections 40-12-72 and 40-12-73.



Section 40-25-29 - Basis of tax levy on cigarettes.

Any excise, license, privilege, or other tax levied on the sale of cigarettes by any county or municipal government within the State of Alabama shall be levied on the basis of a millage rate per cigarette, in a manner similar to the method of specifying the tax levied on cigarettes by subdivision (8) of subsection (a) of Section 40-25-2, except where such taxing authority has levied a per package tax on cigarettes without any distinction as to the amount of cigarettes per package. This provision does not specify or limit the rate or amount of tax which may be levied on cigarettes by such county or municipal government. This provision is not to be construed as limiting or extending the taxing authority of any county or municipal government but rather this section specifies the manner in which such taxing authority may be exercised by the county or municipal government for the protection of the tax revenues accruing to the state and said county or municipal government, and for the protection of the public welfare, health, peace and morals of the people of this state.






Article 2 - Use Tax.

Section 40-25-40 - Definitions.

For the purpose of this article, the following terms shall have the respective meanings ascribed to them in this section:

(1) PERSON. Any individual, firm, company, partnership, association, corporation, receiver or trustee, or any other group or combination acting as a unit, and the plural as well as the singular number.

(2) DEPARTMENT. The Department of Revenue of the State of Alabama.

(3) COMMISSIONER. The Commissioner of Revenue of the State of Alabama.

(4) STORAGE. Any keeping or retention in this state for any purpose except sale in the regular course of business or subsequent use solely outside this state of the commodities subject to the provisions of this article.

(5) USE. The exercise of any right or power over the commodities subject to the provisions of this article, incident to the ownership of those commodities or by any transaction where possession is given; except, that it shall not include the sale of those commodities in the regular course of business.

(6) IN THIS STATE. Within the exterior limits of the State of Alabama, and includes all territory within such limits owned by or ceded to the United States of America.

(7) TOBACCO PRODUCT. Cigars, cheroots, stogies, cigarettes, smoking tobacco, chewing tobacco, snuff or tobacco in any form or condition or any substitute therefor.

(8) RETAIL SALE or SALE AT RETAIL. All sales except sales by wholesalers to licensed retail dealers or other wholesalers for resale.

(9) REGISTERED TAXPAYER. Any person who purchases tobacco products subject to the tax imposed by this article and who has been registered by the department as a responsible taxpayer.



Section 40-25-41 - Levied; amount; liability for payment; registration as responsible taxpayers; seizure of contraband.

An excise tax is hereby imposed on the storage, use or other consumption in this state of tobacco products purchased at retail in an amount equal to that set out in Section 40-25-2 or to any additional amount or amounts of tobacco sales tax as may be otherwise levied or provided by law.

Every person storing, using, or otherwise consuming in this state tobacco products purchased at retail shall be liable for the tax imposed by this article, and the liability shall not be extinguished until the tax has been paid to this state; provided, that if said tobacco products have attached thereto the stamps provided in said Section 40-25-2 as aforesaid, or as otherwise provided by law, or if said tax imposed by said Section 40-25-2 as aforesaid, or to any additional amount or amounts of tobacco sales tax as may be otherwise levied or provided by law has been paid by the seller of such tobacco products, then the tax imposed by this article shall not be due. Every person who shall purchase tobacco products subject to the tax imposed by this article shall register with the Department of Revenue as a responsible taxpayer subject to the obligation of maintaining records and making returns, and shall furnish his name and address and the address at which tobacco products are received if that address is different from his permanent address and shall furnish such other information as the commissioner shall deem appropriate for the administration of this article.

All tobacco products subject to the tax imposed by this article and with respect to which the tax has not been paid are declared to be contraband and may be seized without warrant by the commissioner or his agents or employees or by any peace officer of this state, and confiscated as provided in Section 40-25-8, and in such case the tax shall become immediately due; except, that tobacco products in the possession of a registered taxpayer, as defined in this article, shall not be deemed contraband and subject to seizure and confiscation unless the time for making the report required by Section 40-25-42 has expired.

Every person subject to the tax imposed by this article who fails to register with the Department of Revenue as a responsible taxpayer; or every person owning or possessing tobacco products declared to be contraband under this section shall be deemed a violator of this article and may be required to pay a penalty of not less than $25 nor more than $500.



Section 40-25-42 - Returns.

Every person owning or having in his possession or custody tobacco products, the storage, use or other consumption of which is subject to the tax imposed by this article, shall on or before the tenth day of the month following file with the department a return for the preceding month in such form as may be prescribed by the department showing the tobacco products purchased by such person, and such other information as the department may deem necessary for the proper administration of this article. The return shall be accompanied by a remittance of the amount of tax herein imposed.



Section 40-25-45 - Lien.

The tax herein levied shall constitute a debt due the State of Alabama and may be collected by civil suit in addition to the methods herein provided. The tax herein shall be secured by a lien, superior to all other liens except the liens for state, county and city ad valorem taxes upon the personal property of any person subject to the provisions hereof.



Section 40-25-46 - Records.

It shall be the duty of every person storing, using or otherwise consuming in this state tobacco products subject to the provisions of this article to keep and preserve all invoices, books, papers, cancelled checks, or other memoranda touching the purchase, sale, exchange, receipt, ownership, storage, use, or other consumption of such tobacco products. All such invoices, books, papers, cancelled checks, or other memoranda shall be subject to audit and inspection by any duly authorized representative of the Department of Revenue at any and all reasonable times. Any person who fails or refuses to keep and preserve the records as herein required or who upon request by a duly authorized agent of the Department of Revenue fails or refuses to allow an audit or inspection of the records as herein provided shall be guilty of a misdemeanor and upon conviction therefor be punished as in case of conviction for a misdemeanor.



Section 40-25-47 - Disposition of funds.

All revenue collected under the provisions of this article shall be paid to the Department of Revenue, and shall be distributed as is provided for the distribution of funds in Section 40-25-23.






Article 4 - Indian Reservation Tobacco Vendors.






Chapter 25A - TAX ON GUMMED CIGARETTE PAPERS.

Section 40-25A-1 - Definitions.

For the purposes of this chapter, the following terms shall have the respective meanings ascribed to them by this section:

(1) PERSON. Individuals, firms, corporations, partnerships, companies, or other agencies, associations, incorporated or otherwise, singular or plural.

(2) WHOLESALE SALE. A sale of tangible personal property by wholesalers to licensed retail merchants, jobbers, dealers, or other wholesalers for resale and does not include a sale by wholesalers to users or consumers, not for resale.

(3) NET TAX PROCEEDS. The entire proceeds from the tax herein levied less cost of collection, refunds, grants and credits as may be authorized by law.

(4) STATE. The State of Alabama.

(5) DEPARTMENT. The Department of Revenue of the State of Alabama.

(6) COMMISSIONER. The Commissioner of the Department of Revenue of the State of Alabama.



Section 40-25A-2 - Tax levied; amount.

There is hereby levied a tax of $.25 per package on all gummed cigarette papers sold at wholesale in this state or imported into this state for use, consumption, or sale at retail.



Section 40-25A-3 - License required.

Before any person engages in the business of selling any of these items on which the tax levied by this chapter has not been paid to the Department of Revenue, such person shall make application to the Department of Revenue upon forms prepared by the department for a license. Said license shall be a condition precedent to engaging or continuing in the business of selling those items taxed under this chapter.



Section 40-25A-4 - Monthly statement and remittance of tax.

On or before the twentieth day of each month each person on whom the tax levied by this chapter is imposed shall render to the Department of Revenue on forms prescribed by the department a true and correct statement showing the amounts utilized in the measurement of the tax and such other information as the department may require and shall pay to the department the amount of tax shown due.



Section 40-25A-6 - Penalty for failure to report or keep records.

Any person subject to this chapter who shall fail to make any report required of them by the Department of Revenue or shall fail to keep any of the records required herein shall be guilty of a Class B misdemeanor. Each month of such failure shall constitute a separate offense.



Section 40-25A-12 - Effect on other licenses and taxes.

The tax imposed by this chapter shall be in addition to all other licenses and taxes levied by law as a condition precedent to engaging in any business taxable hereunder.



Section 40-25A-15 - Restraint of violators from continuing in business.

Any taxpayer who shall violate any of the provisions of this chapter may be restrained from continuing in business, and the proper prosecution shall be instituted in the name of the State of Alabama by its Attorney General, by the counsel of the department or under their direction by any circuit solicitor of the state until such person shall have complied with the provisions of this chapter.



Section 40-25A-16 - Enforcement of chapter; promulgation of rules and regulations.

The Department of Revenue is hereby charged with the enforcement of the provisions of this chapter and is hereby authorized and empowered to prescribe, adopt, promulgate and enforce, rules and regulations, relating to any matter or thing pertaining to the administration and enforcement of the provisions of this chapter, and the collection of taxes, penalties and interest imposed by this chapter.



Section 40-25A-17 - Extensions for making returns authorized.

The department for good cause may grant up to a 30 day extension for the time for making any return required under the provisions of this chapter.



Section 40-25A-19 - Disposition of proceeds.

All taxes or other funds received or collected by the department under the provisions of this chapter shall be deposited in the Treasury without delay.



Section 40-25A-20 - Deduction of operating expenses.

Such amount of money as shall be appropriated for each fiscal year by the Legislature to the Department of Revenue with which to pay the salaries, the cost of operation and management of said department shall be deducted, as a first charge thereon, from the taxes collected under the provisions of this chapter; provided, however, that the expenditure of said sum so appropriated shall be budgeted and allotted pursuant to Sections 41-4-80 through 41-4-96, and limited to the amount appropriated to defray the expenses of operating said department for each fiscal year.






Chapter 26 - TRANSIENT OCCUPANCY TAX.

Section 40-26-1 - Tax imposed; exemptions; definitions.

(a) There is levied and imposed, in addition to all other taxes of every kind now imposed by law, a privilege or license tax upon every person, firm, or corporation engaging in the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, in any county which is located in the geographic region comprising the Alabama mountain lakes area, those being Blount, Cherokee, Colbert, Cullman, DeKalb, Etowah, Franklin, Jackson, Lauderdale, Lawrence, Limestone, Madison, Marion, Marshall, Morgan, and Winston, in an amount to be determined by the application of the rate of five percent of the charge for such room, rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in such room, and the rate of four percent of the charge in every other county. There is exempted from the tax levied under this chapter any rentals or services taxed under Division 1 of Article 1 of Chapter 23 of this title.

(b) The tax shall not apply to rooms, lodgings, or accommodations supplied: (i) For a period of 180 continuous days or more in any place; (ii) by camps, conference centers, or similar facilities operated by nonprofit organizations primarily for the benefit of, and in connection with, recreational or educational programs for children, students, or members or guests of other nonprofit organizations during any calendar year; or (iii) by privately operated camps, conference centers, or similar facilities that provide lodging and recreational or educational programs exclusively for the benefit of children, students, or members or guests of nonprofit organizations during any calendar year.

(c) For purposes of subsection (b): "Children" means individuals under age 21; "student" is defined in accordance with 26 U.S.C. §151(c)(4), as in effect from time to time or by any successor law; "nonprofit organization" is an organization exempt from federal income tax under 26 U.S.C. §501(c)(3), as in effect from time to time or any successor law; and "privately operated" refers to any camp, conference center, or similar facility other than those operated by a nonprofit organization as herein defined.



Section 40-26-2 - Certain municipal privilege license taxes excluded in computation of tax.

Municipal privilege license taxes which are levied and collected by the application of a flat percentage rate on gross sales or gross receipts from sales, and which are passed on directly by the licensee-seller to the purchaser-consumer or user shall be excluded from gross sales or gross receipts, as the case may be, in the computation of the state lodgings tax levied and imposed by this chapter.



Section 40-26-3 - When tax due; monthly reports and payments.

The taxes levied under the provisions of this chapter, except as otherwise provided, shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues. On or before the twentieth day of each month after this chapter has taken effect, every person, firm or corporation on whom the taxes levied by this chapter are imposed shall render to the Department of Revenue, hereinafter referred to as the department, on a form prescribed by the department, a true and correct statement showing the gross proceeds of the business for the next preceding month, together with such other information as the department may demand and require, and at the time of making such monthly report the taxpayer shall compute the taxes due and shall pay to the department the amount of taxes shown to be due. The department, for good cause, may extend the time for making any return required under the provisions of this chapter, but the time for filing any such return shall not be extended for a period greater than 30 days from the date such return is due to be made.



Section 40-26-4 - Cash and credit businesses.

Any person, firm or corporation taxable under this chapter having a cash and credit business may report such cash business and the taxpayer shall thereafter include in each monthly report all credit collections made during the month preceding and shall pay the taxes due thereon at the time of filing such report, but in no event shall the gross proceeds of such credit business be included in the measure of the tax to be paid until collections of such credit business shall have been made.



Section 40-26-5 - Annual return and payment.

On or before 30 days after the end of the tax year, each person, firm or corporation liable for the payment of a privilege tax as levied by this chapter shall make a return showing the gross proceeds of business done and compute the amount of tax chargeable against him or it in accordance with the provisions of this chapter and deduct the amount of monthly payments as hereinbefore provided, if any have been made, and transmit with this report a remittance in the form required by this chapter covering the residue of the tax chargeable against him, to the office of the department, and such report shall be verified by oath.



Section 40-26-7 - Verification of reports.

The monthly reports herein required to be made are not required to be made on oath, but wherever in this chapter any report is required to be sworn to, the same shall be sworn to by the taxpayer or his agent before some officer authorized to administer oaths; and any false statement of a material fact made with intent to defraud shall constitute perjury, and upon conviction thereof the person so convicted shall be punishable as provided by law.



Section 40-26-8 - Failure to make reports and keep records.

Any person, firm or corporation subject to the provisions of this chapter who fails to make the reports or any of them as herein required, or who fails to keep the records as herein required, shall be guilty of a misdemeanor and upon conviction shall be fined not less than $25 nor more than $500 for each offense. Each month of such failure shall constitute a separate offense.



Section 40-26-9 - Willful refusal to make reports or permit examination of records.

Any person, firm or corporation subject to the provisions of this chapter willfully refusing to make the reports herein required, or who shall refuse to permit the examination of his or its records by the Department of Revenue, or its duly authorized agents, shall be guilty of a misdemeanor, and upon conviction shall be fined not less than $50 nor more than $500 for each offense, and in addition may be imprisoned in the county jail for a period not to exceed six months. Each month of failure to make such report shall constitute a separate offense and each refusal of a written demand of the department to examine, inspect or audit such records shall constitute a separate offense.



Section 40-26-16 - Failure to add tax to price of service; refund or absorption of tax prohibited.

It shall be unlawful for any person, firm or corporation engaged in or continuing within this state in any business for which a license or privilege tax is required by this chapter to fail or refuse to add to the price of the service rendered the amount due by the taxpayer on account of the tax levied by this chapter. Nor shall any person refund or offer to refund all or any part of the amount collected as tax under this chapter or to absorb such tax or to advertise directly or indirectly the absorption or refund of such tax or any portion of the same. Any person, firm or corporation violating any of the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined in a sum not less than $50 nor more than $100, or may be imprisoned in the county jail for not more than six months, or by both such fine and imprisonment, and each act or violation of the provisions of this chapter shall constitute a separate offense.



Section 40-26-17 - Violators restrained from continuing in business.

Any taxpayer who shall violate any of the provisions of this chapter may be restrained from continuing in business, and the proper prosecution shall be instituted in the name of the State of Alabama by its Attorney General, by the counsel of the department or under their direction by any district attorney of the state until such person shall have complied with the provisions of this chapter.



Section 40-26-18 - Administration of chapter.

The administration of this chapter is vested in and shall be exercised by the Department of Revenue, except as otherwise herein provided, and the enforcement of any of the provisions of this chapter in any of the courts of the state shall be under the jurisdiction and supervision of the department, and the department may require the assistance of, and act through the district attorney of any county and the Attorney General of the state and any legal counsel of the Department of Revenue. The department shall appoint as needed such agents, clerks and stenographers as may be necessary to enforce the provisions of this chapter under the provisions of the merit system who shall perform such duties as may be required, and such duly appointed and qualified agents are authorized to act for the department as it may direct and as is authorized by law.



Section 40-26-19 - Rules and regulations.

The department shall from time to time promulgate such rules and regulations for making returns and for ascertainment, assessment and collection of the tax imposed hereunder as it may deem necessary to enforce the provisions of this chapter, and upon request shall furnish to the taxpayer a copy of such rules and regulations.



Section 40-26-20 - Disposition of proceeds of tax.

One-fifth of the proceeds of the tax levied by this chapter in counties which are members of the Alabama Mountain Lakes Association, after deduction of an agreed upon cost of collection between the counties involved and the state Department of Revenue, such cost of collection not to exceed five percent, shall be appropriated in the following manner: Fifty percent of said portion shall be appropriated to the Alabama Mountain Lakes Association to be used for promotion of tourism and travel. The remaining fifty percent of said portion shall be paid to the respective counties to be used for the promotion of tourism, recreation and conventions. Said money shall be controlled by the county commission unless local law provides otherwise. The balance of all taxes or other funds received or collected by the department under the provisions of this chapter shall be without delay deposited in the State Treasury. Three-fourths of said balance of the revenue derived under this chapter shall be deposited into the State General Fund, and the remaining one-fourth shall be used exclusively for state travel advertising and travel promotion by the State Bureau of Tourism and Travel from the appropriation made by the Legislature.



Section 40-26-21 - Allowance of discount of taxes.

The Governor may, by executive order, authorize the state Department of Revenue to provide by proper rules and regulations for the allowance of a discount of taxes due and payable to the state by persons subject to the lodgings tax levied by this chapter, in the same manner and to the same extent as the discount allowed persons licensed under the provisions of Division 1 of Article 1 of Chapter 23 of this title. The discount provided for herein shall not exceed five percent of the first $100 of taxes levied and two percent of the taxes levied over $100 and due and payable to the state by persons subject to this chapter. It is provided, however, that the discount provided for herein shall be authorized or allowed only upon taxes which are paid before delinquency.






Chapter 26A - DOG RACE TRACK PARI-MUTUEL POOL TAX.

Section 40-26A-1 - Definitions.

For the purpose of this chapter, the following terms shall have the respective meanings ascribed to them by this section except where the context clearly indicates a different meaning:

(1) COMMISSIONER. The Commissioner of the Department of Revenue of the State of Alabama.

(2) DEPARTMENT. The Alabama Department of Revenue.

(3) PARI-MUTUEL. A system of betting on races whereby the winners divide the total amount bet, after deducting authorized taxes, fees and management expenses, in proportion to the sums wagered individually.

(4) PARI-MUTUEL POOL. The total amount wagered under the pari-mutuel betting system in any particular race.



Section 40-26A-2 - Tax levied; amount.

(a) In addition to any and all other taxes imposed by law, there is hereby levied, upon every person engaged in the business of operating a dog race track in the State of Alabama, a privilege tax of one percent of the pari-mutuel pool on all pari-mutuel races.

(b) In addition to the tax levied by subsection (a) and in addition to any and all other taxes imposed by law, there is hereby levied, upon every person engaged in the business of operating a dog race track in the State of Alabama, a privilege tax of one percent of the pari-mutuel pool on all pari-mutuel races requiring the selection of three or more racers; provided that the commission received by said operator, after deducting local taxes in effect on September 28, 1988, shall not be reduced below the amount that said operator received prior to the imposition of this tax.

(c) Notwithstanding the provisions of any local or general act to the contrary, any dog race track licensee authorized to conduct pari-mutuel racing shall be entitled to retain as a commission from the pari-mutuel pool (the "take out") an amount equal to 19 percent of all pari-mutuel pools where a bettor is required to select two or less racers and an amount equal to 21 percent where a bettor is required to select three or more racers. The tax levied in this section is not imposed to the extent that it would require a licensee to increase the commissions above said amounts in order to receive such tax from the pari-mutuel pool.



Section 40-26A-3 - When tax due; monthly reports.

On or before the twentieth day of each month, every person on whom the taxes levied by this chapter are imposed shall render to the Department of Revenue, on a form prescribed by the department, a true and correct statement showing the pari-mutuel pool gross receipts of his race track operation for the next preceding month, together with such other information as the department may demand and require. At the time of making such monthly report such person shall compute and pay the amount of taxes shown to be due.



Section 40-26A-5 - Failure to make reports.

Any person subject to this chapter who shall fail to make any report required of him by the Department of Revenue or shall fail to keep any of the records required herein shall be guilty of a Class B misdemeanor. Each month of such failure shall constitute a separate offense.



Section 40-26A-11 - Effect on other licenses and taxes.

The taxes imposed by this chapter shall be in addition to all other licenses and taxes levied by law as a condition precedent to engaging in any business taxable hereunder.



Section 40-26A-14 - Violators restrained from continuing in business.

Any taxpayer who shall violate any of the provisions of this chapter may be restrained from continuing in business, and the proper prosecution shall be instituted in the name of the State of Alabama by its Attorney General, by the counsel of the department or, under their direction, by any circuit solicitor of the state until such person shall have complied with the provisions of this chapter.



Section 40-26A-15 - Writ of injunction authorized.

If it is brought to the attention of the department that any taxpayer subject to this chapter is guilty of violating any of the provisions of this chapter, the department is hereby authorized and required, through lawfully authorized counsel, to proceed in the courts of the state to obtain a writ of injunction, which writ shall be granted by the court when applied for in the manner prescribed by law. The department, however, is hereby relieved of the requirement to furnish bond of any character.



Section 40-26A-16 - Enforcement; rules and regulations of chapter.

The Department of Revenue is hereby charged with the enforcement of the provisions of this chapter and is hereby authorized and empowered to prescribe, adopt, promulgate and enforce, rules and regulations, relating to any matter or thing pertaining to the administration and enforcement of the provisions of this chapter, and the collection of taxes, penalties and interest imposed by this chapter.



Section 40-26A-17 - Appropriation for administration and enforcement; disposition of proceeds of tax.

(a) Such amount of money as shall be appropriated for each fiscal year by the Legislature to the Department of Revenue with which to pay the salaries, and the cost of operation and management of said department, pertaining to the administration and enforcement of the provisions of this chapter, shall be deducted, as a first charge thereon, from the taxes collected under the provisions of this chapter; provided, however, that the expenditure of said sum so appropriated shall be budgeted and allotted pursuant to Sections 41-4-80 through 41-4-96, and limited to the amount appropriated to defray the expenses of operating said department for each fiscal year.

(b) After payment of the aforesaid expenses, the balance of the taxes collected under the provisions of this chapter shall be deposited in the State Treasury to the credit of the State General Fund.






Chapter 26B - PROVIDERS OF MEDICAL SERVICES PRIVILEGE TAX.

Article 1 - Pharmaceutical Services.

Section 40-26B-1 - Definitions.

The following words, terms and phrases, when used in this article shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) DEPARTMENT. The Department of Revenue of the State of Alabama.

(2) FISCAL YEAR. An accounting period of 12 months beginning on the first day of the first month of the state fiscal year.

(3) MEDICAID PROGRAM. The medical assistance program as established in Title XIX of the Social Security Act and as administered in the State of Alabama by the Alabama Medicaid Agency pursuant to executive order and Title 560 of the Alabama Administrative Code.

(4) PHARMACEUTICAL PROVIDER. A provider of drugs, medicines, chemicals and poisons which, pursuant to a valid prescription, are offered for sale, compounded or dispensed to citizens of Alabama. This term shall include all places whose title may imply the sale, offering for sale, compounding or dispensing, of drugs, medicines, chemicals or poisons.

(5) PRESCRIPTION. Any order for drugs, biologicals or insulin syringes, written or signed or transmitted by word of mouth, telephone, telegraph, closed circuit television, or other means of communication by a legally competent practitioner, licensed by law to prescribe and administer such drugs, biologicals or insulin syringes intended to be filled, compounded or dispensed by a pharmacist.



Section 40-26B-2 - Privilege tax upon providers of pharmaceutical services; exceptions.

To provide further for the availability of indigent health care, the operation of the Medicaid Program and the maintenance and expansion of medical services thereunder, there is hereby levied and shall be collected as provided in this article a privilege tax on the business activities of every provider of pharmaceutical services to the citizens of Alabama, except for a pharmacy, or portion thereof, serving hospital inpatients or pharmacies owned or operated by the State of Alabama or an agency thereof. The privilege tax imposed by this article is in addition to all other taxes of any kind now imposed by law, and shall be at the rate of 10 cents for each prescription filled or refilled for a citizen of Alabama.



Section 40-26B-3 - Payment and collection of tax; appropriation of funds and use by Alabama Medicaid Agency.

(a) The taxes imposed by this article shall be due and payable to the department on or before the twentieth day of the month next succeeding the month in which the tax accrues, and shall, when collected, be paid by the department into the State Treasury. Payment by United States mail will be timely if mailed in accordance with Section 40-1-45. When paid into the State Treasury, all such taxes shall be deposited to the credit of the Alabama Health Care Trust Fund.

(b) The receipts from the tax levied in this article shall be solely available for appropriation by the Alabama Legislature to the Alabama Medicaid Agency for use by said agency in accomplishing the purposes of this article. Provided, however, for the first fiscal year in which this article is effective, to defray its expenses, including salaries and costs of operation incident to the collection of this tax, there is hereby appropriated to the department and shall be deducted as a first charge thereon, an amount not to exceed one percent of the revenues collected pursuant to this article. Such amount of money as shall be appropriated for each succeeding fiscal year by the Legislature to the department with which to pay the salaries, the cost of operation and the management of the department shall be deducted, as a first charge thereon, from the taxes collected under and pursuant to this article. Provided, however, the expenditure of said sum so appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41, and limited to the amount appropriated to defray the expenses of operating the department for each fiscal year, incident to the collection of this tax.



Section 40-26B-4 - Filing of statement; penalty.

(a) On or before the twentieth of each month, beginning with November 1991, every pharmaceutical provider subject to this article shall file with the department a statement under penalty of perjury on forms prescribed by the department, showing the total number of prescriptions filled or refilled by said provider for the previous month, the taxes due under this article and such other reasonable and necessary information as the department, after consultation with the Alabama Medicaid Agency and adoption of appropriate rules or regulations, may require for the proper enforcement of the provisions of this article. At the time of filing such monthly statement such provider shall pay to the department the amount of taxes shown to be due.

When the total tax for which any pharmaceutical provider liable under this article does not exceed $10 for any month, a quarterly return and remittance in lieu of the monthly returns may be made on or before the twentieth day of the month next succeeding the end of the quarter for which the tax is due when specially authorized by the department and under such rules and regulations as may be prescribed.

(b) Any pharmaceutical provider that fails to pay the taxes levied by this article within the time required by this article shall pay, in addition to the tax, a penalty of 10 percent of the amount of tax due, together with interest thereon at the rate prescribed by Section 40-1-44, such penalty and interest to be assessed and collected as part of the taxes. Provided, however, the department, if a good and sufficient reason is shown, may waive or remit the penalty of 10 percent or a portion thereof. If payment is not received by the last day of the month, the department shall notify the Alabama Medicaid Agency which shall determine whether the pharmaceutical provider is a Medicaid provider, and if so, shall withhold the payment, interest and penalty due from any reimbursement due said provider under the Medicaid Program. The taxes levied by this article shall constitute a debt due the State of Alabama and may be collected by civil action in addition to the methods provided in this article. The department is empowered to assess, file tax liens and collect the taxes levied by this article, as prescribed in this title.



Section 40-26B-5 - Duty to keep books and records; confidentiality of information; rules and regulations.

(a) It shall be the duty of each pharmaceutical provider subject to this article to keep and preserve such suitable books and records as may be necessary to determine the amount of taxes for which it is liable under the provisions of this article. Said books and records shall be kept and preserved for a period of not less than three years, and all such books and records shall be open for examination during business hours by the department or its duly authorized agents.

(b) All information secured pursuant to this article by the department shall be confidential, as prescribed by Section 40-2A-10, except that the department may provide such information to the Alabama Medicaid Agency as necessary for the proper administration of the Medicaid Program, or for the department's proper administration of the tax levied by this article.

(c) The department shall from time to time, as it deems desirable, promulgate such reasonable rules and regulations as necessary to provide for the orderly and efficient administration of the tax levied by this article.



Section 40-26B-6 - Use of revenues; reimbursement.

(a) The Alabama Medicaid Agency shall use the revenues from the tax levied by this article in furtherance of the purposes of this article, provided that any such uses shall be limited to those for which federal financial participation under Title XIX of the Social Security Act is available.

(b) Any reimbursement due a pharmaceutical provider under the Medicaid Program shall be paid in a timely fashion. If the amount payable is not in dispute and is not paid by the Alabama Medicaid Agency within 30 days of the due date, interest on the amount due shall be charged. The interest shall be the legal amount currently charged by the state.



Section 40-26B-7 - Reduction or elimination of revenues prohibited while tax in effect.

No revenues resulting from the tax established by this article and applied to increases in covered services or reimbursement levels or other enhancements of the Medicaid Program adopted by the Alabama Medicaid Agency as a result of revenues made available under the tax levied by this article shall be subject to reduction or elimination while said tax is in effect.



Section 40-26B-8 - Effect of article if federal financial participation is not available.

This article shall be of no effect if federal financial participation under Title XIX of the Social Security Act is not available to the Alabama Medicaid Program for the purposes of this article at the approved federal medical assistance percentage, established under Section 1905 of the Social Security Act, for the applicable fiscal year.



Section 40-26B-9 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2016 FIRST SPECIAL SESSION, EFFECTIVE AUGUST 30, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Each pharmaceutical service provider that collected and remitted the supplemental privilege tax on pharmaceutical services pursuant to Article 1A, as it read prior to August 30, 2016, shall be entitled to a refund of the taxes collected in the form of a credit against any future taxes levied pursuant to the privilege tax on pharmaceutical services provided for in Article 1 of Chapter 26B, commencing at Section 40-26B-1, due after August 30, 2016. Beginning October 1, 2016, monthly credits shall be allowed to the pharmaceutical service providers that remitted the supplemental privilege tax until tax amounts are credited in full.






Article 1A - Supplemental Privilege Tax.

Section 40-26B-10 - Creation and imposition of tax.

REPEALED IN THE 2016 FIRST SPECIAL SESSION BY ACT 2016-452 EFFECTIVE AUGUST 1, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.



Section 40-26B-11 - Legislative intent.

REPEALED IN THE 2016 FIRST SPECIAL SESSION BY ACT 2016-452 EFFECTIVE AUGUST 1, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.



Section 40-26B-12 - Request for increase in pharmacy dispensing fee.

REPEALED IN THE 2016 FIRST SPECIAL SESSION BY ACT 2016-452 EFFECTIVE AUGUST 1, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.



Section 40-26B-13 - Reduction in supplemental privilege tax.

REPEALED IN THE 2016 FIRST SPECIAL SESSION BY ACT 2016-452 EFFECTIVE AUGUST 1, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.



Section 40-26B-14 - Duration of tax.

REPEALED IN THE 2016 FIRST SPECIAL SESSION BY ACT 2016-452 EFFECTIVE AUGUST 1, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.






Article 2 - Nursing Facilities.

Section 40-26B-20 - Definitions.

The following words, terms, and phrases shall have the following meanings:

(1) BED. Any bed that is licensed by the Alabama Department of Health and its successor agency to provide nursing home care which is in a nursing facility.

(2) DEPARTMENT. The Department of Revenue of the State of Alabama.

(3) FISCAL YEAR. An accounting period of 12 months beginning on the first day of the first month of the state fiscal year.

(4) MEDICAID PROGRAM. The medical assistance program as established in Title XIX of the Social Security Act and as administered in the State of Alabama by the Alabama Medicaid Agency pursuant to executive order and Title 560 of the Alabama Administrative Code.

(5) NURSING FACILITY. An institution which is licensed under the laws of the State of Alabama as a skilled nursing facility or an intermediate nursing facility.

Nursing facility shall not include any facility owned or operated by, or operating under an exclusive contract with, the State of Alabama or any agency thereof, or any nursing facility/institution for the developmentally disabled (NF/IDD).

(6) NURSING FACILITY/INSTITUTION FOR THE DEVELOPMENTALLY DISABLED. A nursing facility that provides care only to physically and mentally disabled residents who are 18 years of age or less.



Section 40-26B-21 - Privilege assessment on nursing facilities.

To provide further for the availability of indigent health care, the operation of the Medicaid program, and the maintenance and expansion of medical services:

(a) There is levied and shall be collected a privilege assessment on the business activities of every nursing facility in the State of Alabama. The privilege assessment imposed is in addition to all other taxes and assessments, and shall be at the annual rate of $1,899.96 for each bed in the nursing facility.

(b) For the period September 1, 2010, through August 31, 2018, there is levied and shall be collected a supplemental privilege assessment on the business activities of every nursing facility in the State of Alabama. The supplemental privilege assessment imposed is in addition to all other taxes and assessments, including without limitation, the privilege taxes provided for under this article, and from September 1, 2010, through August 31, 2011, shall be at the annual rate of $1,063.08 for each bed in the nursing facility, and one thousand six hundred three dollars and eight cents ($1,603.08) for the period of September 1, 2011, through August 31, 2018, except that beginning with the monthly payment for the supplemental privilege assessment due beginning May 20, 2012, and ending August 31, 2018, there shall be a monthly surcharge due with each monthly payment of the supplemental privilege assessment. The initial monthly surcharge shall be one hundred thirty-one dollars and twenty-five cents ($131.25) per licensed bed. Beginning with the monthly payment of the supplemental privilege assessment due on September 20, 2012, the monthly surcharge shall be reduced to forty-three dollars and seventy-five cents ($43.75) per month.

For the period October 1, 2015, through August 31, 2018, there shall be collected a secondary supplemental privilege assessment on the business activities of every nursing facility in the State of Alabama. The secondary supplemental privilege assessment imposed in this paragraph is contingent upon the minimum appropriation provided in Section 2 of the act adding this paragraph, and is in addition to all other taxes and assessments, including without limitation, the privilege taxes provided for under this article, and beginning October 1, 2015, shall be at the annual rate of four hundred one dollars and twenty-eight cents ($401.28) for each bed in the nursing facility, payable monthly.

(c) The total privilege assessment, supplemental privilege assessment, secondary privilege assessment, (privilege assessments) and surcharge paid by a nursing facility pursuant to this article shall be considered an allowable cost, as that term is defined in the reimbursement methodology for nursing facilities contained in Title 560 of the Alabama Administrative Code, and, to the extent permitted under applicable federal law governing the Alabama Medicaid nursing home program, the total privilege assessments paid must be included in the computation of the Medicaid per diem rate determined under the reimbursement methodology for nursing facilities contained in Title 560 of the Alabama Administrative Code. The payment to nursing facilities of the determined allowable costs in respect to the supplemental privilege assessment described in subsection (b) shall be included in Medicaid per diem rates for services provided commencing as of January 1, 2011, and shall continue to be included in such Medicaid per diem rates for a period equal to the number of months during which the supplemental assessments shall have been in effect. For each Medicaid nursing facility, in determining the adjustment to the Medicaid per diem for the allowable costs associated with the supplemental assessment, the Alabama Medicaid Agency shall divide the total supplemental assessment due under subsection (b) by the total of all incurred resident days (regardless of payor class) reported by such nursing facility in its Medicaid cost report filed for the period then ended June 30, 2010. To accommodate the increase in the supplemental assessment and the surcharge described in subsection (b), Medicaid shall use the mechanism described herein to adjust each nursing facility's rate effective as of October 1, 2011, regarding the privilege assessment, and May 1, 2012, regarding the surcharge. Notwithstanding the foregoing, in the event that such cost report shall be for a period less than one year, the resident days reported shall be annualized. In the event that any portion of the privilege assessment paid by a facility cannot be included in the computation of the Medicaid per diem rate because of the effect of any cost ceiling provision of the reimbursement methodology, the cost ceiling must be adjusted to ensure continued treatment of the total privilege assessments as an allowable cost.

(d) The privilege assessment rate or the supplemental privilege assessment rate or the surcharge rate shall be reduced by the department upon the advice of the Alabama Medicaid Agency if, but only if, such reduction is required to ensure that the total revenues to the State of Alabama produced by this privilege assessment or, if the supplemental privilege assessment and surcharge are in effect, the aggregate of the supplemental privilege assessment and surcharge and the privilege assessment, during any state fiscal year are less than or equal to six percent of the total revenues received by the nursing facilities in the state subject to the assessment during that same fiscal year. In the event that the supplemental privilege assessment or surcharge are reduced as provided in the preceding sentence, then for each Medicaid nursing facility a corresponding reduction shall be made to the Medicaid per diem adjustment described in subsection (c) to ensure that only the amount of supplemental privilege assessment or surcharge actually paid is used in computing that Medicaid nursing facility's allowable costs.

(e) The Medicaid nursing facility program shall continue to be administered directly by the Alabama Medicaid Agency until at least October 1, 2018.



Section 40-26B-22 - Payment and collection of privilege assessment; appropriation of funds and use by Alabama Medicaid Agency.

(a) The privilege assessments imposed by this article shall be due and payable in monthly installments to the department on or before the twentieth day of the month next succeeding the month in which the assessment accrues, and shall, when collected, be paid by the department into the State Treasury. Payment by United States mail will be timely if mailed in accordance with Section 40-1-45. When so paid into the State Treasury, all such privilege assessments shall be deposited to the credit of the Alabama Health Care Trust Fund or any successor fund administered by or on behalf of the Alabama Medicaid Agency.

(b) The receipts from the privilege assessments levied in this article shall be solely available for appropriation by the Alabama Legislature to the Alabama Medicaid Agency for use by the agency in accomplishing the purposes of this article. Provided, however, for the first fiscal year in which this article is effective, to defray its expenses including salaries and costs of operation incident to the collection of this privilege assessment, there is hereby appropriated to the department and shall be deducted as a first charge thereon, an amount not to exceed one percent of the revenues collected pursuant to this article. Such amount of money as shall be appropriated for each succeeding fiscal year by the Legislature to the department with which to pay the salaries, the cost of operation and the management of the department shall be deducted, as a first charge thereon, from the privilege assessments collected under and pursuant to this article. Provided, however, the expenditure of the sum so appropriated shall be budgeted and allotted pursuant to Article 4 of Chapter 4 of Title 41, and limited to the amount appropriated to defray the expenses of operating the department for each fiscal year, incident to the collection of this privilege assessment.



Section 40-26B-23 - Filing of statement; privilege assessment prorated for beds added or subtracted; penalty.

(a) On or before the twentieth of each month, beginning October 1991, each nursing facility subject to this article shall file with the department a statement under penalty of perjury on forms prescribed by the department, showing the total number of beds as of the last day of the previous month, the privilege assessment due under this article, and such other reasonable and necessary information as the department, after consultation with the Alabama Medicaid Agency and adoption of appropriate rules and regulations, may require for the proper enforcement of the provisions of this article. At the time of filing such statement the nursing facility shall pay to the department the amount of privilege assessments shown to be due.

(b) The annual privilege assessments levied by this article shall be prorated on a month by month basis for any beds added to or subtracted from the nursing facility during the fiscal year except that, for any nursing facility which adds licensed beds after July 1, 1991, and has a monthly total occupancy rate of less than 85 percent according to Medicaid program methodology, the amount due for each such month shall be determined by prorating the annual privilege assessments due per bed on a daily basis and multiplying the amount times the total number of patient days furnished in such month by the facility. This exception shall cease as of the first month that the occupancy rate of the nursing facility equals or exceeds 85 percent.

(c) Any nursing facility that fails to pay the privilege assessments levied by this article within the time required by this article shall pay, in addition to the privilege assessments, a penalty of 10 percent of the amount of privilege assessments due, together with interest thereon at the rate prescribed by Section 40-1-44, such penalty and interest to be assessed and collected as part of the privilege assessments. Provided, however, the department, if a good and sufficient reason is shown, may waive or remit the penalty of 10 percent or a portion thereof. If payment is not received by the last day of the month, the department shall notify the Alabama Medicaid Agency, which shall withhold the payment, interest and penalty owed from any reimbursement due to the nursing facility under the Medicaid program. The privilege assessment levied by this article shall constitute a debt due the State of Alabama and may be collected by civil action in addition to the methods provided in this article. The department is empowered to assess, file tax liens, and collect the privilege assessments levied by this article, as prescribed in this title.



Section 40-26B-24 - Duty to keep books and records; confidentiality of information; rules and regulations.

(a) It shall be the duty of each nursing facility subject to this article to keep and preserve such suitable books and records as may be necessary to determine the amount of privilege assessments for which it is liable under the provisions of this article. The books and records shall be kept and preserved for a period of not less than three years, and all such books and records shall be open for examination during business hours by the department or its duly authorized agents.

(b) All information secured pursuant to this article by the department shall be confidential, as prescribed by Section 40-2A-10, except that the department may provide such information to the Alabama Medicaid Agency as necessary for the proper administration of the Medicaid program, or for the department's proper administration of the privilege assessments levied by this article.

(c) The department shall from time to time, as it deems desirable, and after consultation with the Alabama Medicaid Agency, promulgate such reasonable rules and regulations as necessary to provide for the orderly and efficient administration of the privilege assessment levied by this article.



Section 40-26B-25 - Use of revenues; reimbursement.

(a) The Alabama Medicaid Agency shall use the revenues from the privilege assessment in furtherance of the purposes of this article, provided that any uses shall be limited to those for which federal financial participation under Title XIX of the Social Security Act is available.

(b) Any reimbursement due a nursing facility under the Medicaid program shall be paid in a timely fashion. If the amount payable is not in dispute and is not paid by the Alabama Medicaid Agency within 30 days of the due date, interest on the amount due shall be charged. The interest rate shall be the legal amount currently charged by the state.



Section 40-26B-26 - Reduction of revenues; reimbursement computations.

(a) No revenues resulting from the privilege assessment established by this article and applied to increases in covered services or reimbursement levels or other enhancements of the Medicaid program shall be subject to reduction or elimination while the privilege assessment is in effect.

(b) Every nursing facility participating in the Medicaid program in the State of Alabama shall be reimbursed according to the reimbursement methodology contained in Chapter 560-X-22 of the Alabama Medicaid Agency Administrative Code (Supp. 12/31/95) on January 31, 1998, which methodology is incorporated by reference herein, except that the following shall apply:

(1) The ceiling for the operating cost center described in Title 560-X-22-.06 (2)(a) of the Alabama Medicaid Agency Administrative Code (Supp. 12/95) shall be computed at the median plus five percent.

(2) The ceiling for the direct patient care cost center described in Title 560-X-22-.06 (2)(b) of the Alabama Medicaid Agency Administrative Code (Supp. 12/95) shall be computed at the median plus 10 percent, and the provider's actual allowable reported cost per patient day plus 11 percent, or the established ceiling plus 11 percent, whichever is less, will be used for each provider's rate computation.

(3) The Medicaid Inflation Index described in Title 560-X-22-.07 of the Alabama Medicaid Agency Administrative Code (Supp. 12/95) shall be computed without regard to the trend factor variance described in Title 560-X-22-.07 (5) of the Alabama Medicaid Agency Administrative Code (Supp. 12/95).

(4) In calculating the ceiling for the operating cost center, the direct patient care cost center or the indirect patient care cost center, any increase in that ceiling over such ceiling set in the year next preceding, shall not exceed an amount equal to the product of such ceiling for the previous year times the sum of the Medicaid Inflation Index, described in Title 560-X-22-.07 of the Alabama Medicaid Agency Administrative Code (Supp. 12/95), plus four percent.

(5) In determining the reimbursement in any fiscal year to a nursing facility for certain specialized medical equipment as described in Title 560-X-22-.14 (19) of the Alabama Medicaid Agency Administrative Code (Supp. 12/95), there shall be added to the daily Medicaid per diem rate computed for that fiscal year, without regard to the cost of such specialized medical equipment, an amount equal to the actual cost of such specialized medical equipment utilized for Medicaid residents during the fiscal year next preceding and divided by the actual number of Medicaid patient days incurred during that preceding fiscal year. For the purpose of this subdivision the terms Medicaid patient days, Medicaid per diem rate, and fiscal year shall have the meanings assigned to them in Title 560-X-22 et seq. of the Alabama Medicaid Agency Administrative Code (Supp. 12/95).

(6) For the period that the federal financial participation under Title XIX of the Social Security Act for certain intergovernmental transfers is available to the Alabama Medicaid program, the Commissioner of the agency may pay an enhancement, not to exceed the upper limits for Medicare nursing facility payments, to rural hospital connected nursing facilities under governmental authority or control. Notwithstanding the foregoing, the enhancement shall not be limited by the provisions of Title 560-X-22 of the Alabama Medicaid Administrative Code.

(7) Notwithstanding subdivision (3), from October 1, 2011, through September 30, 2014, in applying the inflation factor, zero percent shall be used to compute overall rates.

(c) Payments by the Medicaid program to each nursing facility for nursing home services shall be sufficient to cover the costs determined by cost reporting principles incurred by each such nursing facility in providing care in an economical and efficient manner and that is adequate to permit the provision of care and services necessary to attain or maintain the highest practicable, physical, mental, and psychosocial well-being of each resident eligible for Alabama Medicaid nursing home benefits in conformity with applicable state and federal laws, rules and regulations and quality and safety standards.

(d) Notwithstanding subsection (b), Medicaid shall be empowered to create a special reimbursement model to accommodate enhanced reimbursed care provided in dedicated ventilator units in nursing facilities that meet special physical plant requirements such as dedicated emergency power generation, through-the-wall medical gases and suction, 24-hour per day staffing with trained licensed respiratory therapists, and medical direction through contract with or employment of an Alabama licensed physician who is a board certified pulmonologist.



Section 40-26B-27 - Effect of article if federal financial participation is not available.

This article shall be of no effect if federal financial participation under Title XIX of the Social Security Act is not available to the Alabama Medicaid program for the purposes of this article at the approved federal medical assistance percentage, established under Section 1905 of the Social Security Act, for the applicable fiscal year.






Article 4 - Refunds and Disproportionate Share Payments to Hospitals.

Section 40-26B-60 - Definitions.

(a) For the purposes of this article the following words have the following meanings unless the context clearly indicates otherwise:

(1) DISPROPORTIONATE SHARE HOSPITAL. A hospital meeting the requirements of Section 1923 of the Social Security Act and other criteria adopted by the Alabama Medicaid Agency in its state plan for medical assistance under Title XIX of the Social Security Act.

(2) FISCAL YEAR. An accounting period of 12 months beginning on the first day of the first month of the state fiscal year.

(3) HOSPITAL. A facility, which is licensed as a hospital under the laws of the State of Alabama, provides 24-hour nursing services, and is primarily engaged in providing, by or under the supervision of doctors of medicine or osteopathy, inpatient services for the diagnosis, treatment, and care or rehabilitation of persons who are sick, injured, or disabled.

(4) PUBLICLY-OWNED HOSPITAL. A hospital created and operating under the authority of a governmental unit which has been established as a public corporation pursuant to Chapter 21 of Title 22 or Chapter 95 of Title 11, or a hospital otherwise owned and operated by a unit of local government.



Section 40-26B-61 - Payment in timely manner.

Any disproportionate share payment due a hospital shall be paid in a timely fashion. If the amount payable is not in dispute and is not paid by the Alabama Medicaid Agency within 30 days of the due date, interest on the amount due shall be charged. The interest rate shall be the legal amount currently charged by the state.



Section 40-26B-62 - Funds appropriated for reimbursement.

In meeting its requirements under the Social Security Act that payments to hospitals will take into account the situation of disproportionate share hospitals, the agency shall, not later than the beginning of each fiscal year, promulgate regulations establishing the total amount of funds to be appropriated for each fiscal year by the agency for reimbursement, in accordance with its approved methodology, to disproportionate share hospitals other than state-owned teaching hospitals. In no event shall the total amount of funds appropriated for reimbursement to disproportionate share hospitals in accordance with and subject to the approved methodology be less than the disproportionate cap established by the Health Care Financing Administration.






Article 5 - Hospital Funding Program.

Section 40-26B-70 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) ACCESS PAYMENT. A payment by the Medicaid program to an eligible hospital for inpatient or outpatient hospital care, or both, provided to a Medicaid recipient.

(2) ALL PATIENT REFINED DIAGNOSIS-RELATED GROUP (APR-DRG). A statistical system of classifying any non-Medicare inpatient stay into groups for the purposes of payment.

(3) ALTERNATE CARE PROVIDER. A contractor, other than a regional care organization, that agrees to provide a comprehensive package of Medicaid benefits to Medicaid beneficiaries in a defined region of the state pursuant to a risk contract.

(4) CERTIFIED PUBLIC EXPENDITURE (CPE). A certification in writing of the cost of providing medical care to Medicaid beneficiaries by publicly owned hospitals and hospitals owned by a state agency or a state university plus the amount of uncompensated care provided by publicly owned hospitals and hospitals owned by an agency of state government or a state university.

(5) DEPARTMENT. The Department of Revenue of the State of Alabama.

(6) HOSPITAL. A facility that is licensed as a hospital under the laws of the State of Alabama, provides 24-hour nursing services, and is primarily engaged in providing, by or under the supervision of doctors of medicine or osteopathy, inpatient services for the diagnosis, treatment, and care or rehabilitation of persons who are sick, injured, or disabled.

(7) HOSPITAL PAYMENT. Any payments received by a hospital for providing inpatient care or outpatient care to Medicaid patients or for uncompensated care, including, but not limited to, base payments, access payments, incentive payments, capitated payments, disproportionate share payments, etc. Excludes payments not directly related to patient care, such as Integrated Provider System Payments.

(8) HOSPITAL SERVICES AND REIMBURSEMENT PANEL. A group of individuals appointed to review and approve any state plan amendments to be submitted to the Centers for Medicare and Medicaid Services which involve hospital services or reimbursement.

(9) INTERGOVERNMENTAL TRANSFER (IGT). A transfer of funds made by a publicly or state-owned hospital to the Medicaid Agency, which will be used by the agency to obtain federal matching funds for all hospital payments to public and state-owned hospitals.

(10) MEDICAID PROGRAM. The medical assistance program as established in Title XIX of the Social Security Act and as administered in the State of Alabama by the Alabama Medicaid Agency pursuant to executive order, Chapter 6 of Title 22, commencing with Section 22-6-1, and Title 560 of the Alabama Administrative Code.

(11) MEDICARE COST REPORT. CMS-2552-10, the Cost Report for Electronic Filing of Hospitals.

(12) NET PATIENT REVENUE. The amount calculated in accordance with generally accepted accounting principles for privately operated hospitals that is reported on Worksheet G-3, Column 1, Line 3, of the Medicare Cost Report, adjusted to exclude nonhospital revenue.

(13) OUTPATIENT PROSPECTIVE PAYMENT SYSTEM (OPPS). An outpatient visit-based patient classification system used to organize and pay services with similar resource consumption across multiple settings.

(14) PRIVATELY OPERATED HOSPITAL. A hospital in Alabama other than:

a. Any hospital that is owned and operated by the federal government;

b. Any state-owned hospital;

c. Any publicly owned hospital;

d. A hospital that limits services to patients primarily to rehabilitation services; or

e. A hospital granted a certificate of need as a long term acute care hospital.

(15) PUBLICLY OWNED HOSPITAL. A hospital created and operating under the authority of a governmental unit which has been established as a public corporation pursuant to Chapter 21 of Title 22, Chapter 95 of Title 11, or Chapter 51 of Title 22, or a hospital otherwise owned and operated by a unit of local government.

(16) REGIONAL CARE ORGANIZATION (RCO). An organization of health care providers that contracts with the Medicaid Agency to provide a comprehensive package of Medicaid benefits to Medicaid beneficiaries in a defined region of the state and that meets the requirements set forth by the Alabama Medicaid Agency.

(17) REGIONAL CARE ORGANIZATION CAPITATION PAYMENT. An actuarially sound payment made by Medicaid to the Regional Care Organizations.

(18) STATE-OWNED HOSPITAL. A hospital that is a state agency or unit of government, including, without limitation, an authority or a hospital owned by a state agency or a state university or a hospital created pursuant to Chapter 17A of Title 16.

(19) STATE PLAN AMENDMENT. A change or update to the state Medicaid plan that is approved by the Centers for Medicare and Medicaid Services.

(20) UPPER PAYMENT LIMIT. The maximum ceiling imposed by federal regulation on Medicaid reimbursement for inpatient hospital services under 42 C.F.R. §447.272 and outpatient hospital services under 42 C.F.R. §447.321.

a. The upper payment limit shall be calculated separately for hospital inpatient and outpatient services.

b. Medicaid disproportionate share payments shall be excluded from the calculation of the upper payment limit.

(21) UNCOMPENSATED CARE SURVEY. A survey of hospitals conducted by the Medicaid program to determine the amount of uncompensated care provided by a particular hospital in a particular fiscal year.



Section 40-26B-71 - Assessment.

(a) For state fiscal year 2018, an assessment is imposed on each privately operated hospital in the amount of 5.50 percent of net patient revenue in fiscal year 2014. The assessment is a cost of doing business as a privately operated hospital in the State of Alabama. Annually, the Medicaid Agency shall make a determination of whether changes in federal law or regulation have adversely affected hospital Medicaid reimbursement since October 1, 2015, or a reduction in capitation rates has occurred. If the agency determines that adverse impact to hospital Medicaid reimbursement has occurred, or will occur, the agency shall report its findings to the Chairman of the House Ways and Means General Fund Committee who shall propose an amendment to Act 2013-246 during any legislative session prior to the start of the upcoming fiscal year from the year the report was made, to address the adverse impact. The assessment imposed on each private hospital under this section shall be reduced pro rata, if the total disproportionate share allotment for all hospitals is reduced before or during the 2018 fiscal year, as a result of any action by Alabama Medicaid Agency or the Centers for Medicare and Medicaid Services.

(b)(1) For state fiscal year 2018, net patient revenue shall be determined using the data from each private hospital's fiscal year ending 2014 Medicare Cost Report contained in the Centers for Medicare and Medicaid Services Healthcare Cost Information System.

(2) The Medicare Cost Report for 2014 for each private hospital shall be used for fiscal year 2018. If the Medicare Cost Report is not available in Centers for Medicare and Medicaid Services' Healthcare Cost Report Information System, the hospital shall submit a copy to the department to determine the hospital's net patient revenue for fiscal year 2014.

(3) If a privately operated hospital commenced operations after the due date for a 2014 Medicare Cost Report, the hospital shall submit its most recent Medicare Cost Report to the department in order to allow the department to determine the hospital's net patient revenue.

(c) This article does not authorize a unit of county or local government to license for revenue or impose a tax or assessment upon hospitals or a tax or assessment measured by the income or earnings of a hospital.



Section 40-26B-72 - Program administration.

(a) The commissioner of the department shall administer the assessment program created in this article.

(b)(1) The department shall adopt rules pursuant to the Alabama Administrative Procedure Act to implement this article.

(2) Unless otherwise provided in this article, the rules adopted under subdivision (1) shall not grant any exceptions to or exemptions from the hospital assessment imposed.

(3) The rules adopted under this article shall include forms for:

a. The proper imposition and collection of the assessment imposed; and

b. Enforcement of this article, including without limitation letters of caution or sanctions; and

c. Reporting of net patient revenue.

(c) To the extent practicable, the department shall administer and enforce this article and collect the assessments, interest, and penalty assessments imposed under this article using procedures generally employed in the administration of the department's other powers, duties, and functions.



Section 40-26B-73 - Hospital Assessment Account.

(a)(1) There is created within the Health Care Trust Fund referenced in Article 3, Chapter 6, Title 22, a designated account known as the Hospital Assessment Account.

(2) The hospital assessments imposed under this article shall be deposited into the Hospital Assessment Account.

(3) If the Medicaid Agency begins making payments under Title 22, Chapter 6, Article 9, while Act 2017-382 is in force, the hospital intergovernmental transfers imposed under this article shall be deposited into the Hospital Assessment Account.

(b) Moneys in the Hospital Assessment Account shall consist of:

(1) All moneys collected or received by the department from privately operated hospital assessments imposed under this article;

(2) Any interest or penalties levied in conjunction with the administration of this article; and

(3) Any appropriations, transfers, donations, gifts, or moneys from other sources, as applicable; and

(4) If the Medicaid Agency begins making payments under Title 22, Chapter 6, Article 9, while Act 2017-382 is in force, all moneys collected or received by the department from publicly owned and state-owned hospital intergovernmental transfers imposed under this article.

(c) The Hospital Assessment Account shall be separate and distinct from the State General Fund and shall be supplementary to the Health Care Trust Fund.

(d) Moneys in the Hospital Assessment Account shall not be used to replace other general revenues appropriated and funded by the Legislature or other revenues used to support Medicaid.

(e) The Hospital Assessment Account shall be exempt from budgetary cuts, reductions, or eliminations caused by a deficiency of State General Fund revenues to the extent permissible under Amendment 26 to the Constitution of Alabama of 1901, now appearing as Section 213 of the Official Recompilation of the Constitution of Alabama of 1901, as amended.

(f)(1) Except as necessary to reimburse any funds borrowed to supplement funds in the Hospital Assessment Account, the moneys in the Hospital Assessment Account shall be used only as follows:

a. To make public, private, and state inpatient and outpatient hospital payments.

b. To reimburse moneys collected by the department from hospitals through error or mistake or under this article.

(2)a. The Hospital Assessment Account shall retain account balances remaining each fiscal year.

b. On September 30, 2014 and each year thereafter, any positive balance remaining in the Hospital Assessment Account which was not used by Alabama Medicaid to obtain federal matching funds and paid out for hospital payments, shall be factored into the calculation of any new assessment rate by reducing the amount of hospital assessment funds that must be generated during the next fiscal year. If there is no new assessment beginning October 1, 2018, the funds remaining shall be refunded to the hospital that paid the assessment or made an intergovernmental transfer in proportion to the amount remaining.

(3) A privately operated hospital shall not be guaranteed that its inpatient and outpatient hospital payments will equal or exceed the amount of its hospital assessment.



Section 40-26B-74 - Private hospital assessment.

(a) Privately operated hospitals shall pay the assessment imposed under this article.

(b) If any exemption from the assessment is adjudged to be unconstitutional or otherwise invalid, this article shall be automatically repealed by the finding of unconstitutionality or invalidity.



Section 40-26B-75 - Quarterly notice and collection.

(a)(1) The annual assessment imposed under this article shall be due and payable on a quarterly basis during the first 15 business days of each quarter.

(2) Notwithstanding subdivision (1), the installment payment of an assessment imposed by this article shall not be due and payable until:

a. The department issues the written notice required by this article stating that the payment methodologies to privately operated hospitals required under this article have been approved by the Centers for Medicare and Medicaid Services and the waiver under 42 C.F.R. §433.68 for the assessment imposed by this article, if necessary, has been granted by the Centers for Medicare and Medicaid Services, or if approval for the State Plan Amendment and the waiver under 42 CFR §433.68 for the assessment imposed by this article, if necessary, is delayed for any reason, the payment shall be recalulated by Medicaid upon actual approval; and

b. The 30-day verification period required by this article has expired; and

c. Medicaid has made all disproportionate share payments for the quarter, consistent with the effective date of the approved state plan amendment and waiver.

(3) After the initial installment has been paid under this section, each subsequent quarterly installment payment of an assessment imposed by this article shall be due and payable during the first 15 business days of the quarter, or if approval for the State Plan Amendment and the waiver under 42 CFR §433.68 for the assessment imposed by this article, if necessary, is delayed for any reason, the payment shall be recalculated by Medicaid upon actual approval.

(b) The payment by a privately operated hospital of the assessment created in this article shall be reported as an allowable cost for Medicaid reimbursement purposes.

(c)(1) If a privately operated hospital fails to pay the full amount of a quarterly assessment by the fifteenth business day of the quarter, the department shall add to the assessment:

a. A penalty assessment equal to five percent of the quarterly amount not paid on or before the due date; and

b. On the last day of each quarter after the due date until the assessed amount and the penalty imposed under this section are paid in full, an additional five percent penalty assessment on any unpaid quarterly and unpaid penalty assessment amounts.

(2) Payments shall be credited first to unpaid quarterly amounts, rather than to penalty or interest amounts, beginning with the most delinquent installment.



Section 40-26B-76 - Notice of assessment.

(a)(1) The department shall send a notice of assessment to each privately operated hospital informing the hospital of the assessment rate, the hospital's net patient revenue calculation, and the estimated assessment amount owed by the hospital for the applicable fiscal year.

(2) Annual notices of assessment shall be sent at least 30 days before the due date for the first quarterly assessment payment of each fiscal year.

(b)(1) The privately operated hospital shall have 30 days from the date of its receipt of a notice of assessment to review and verify the assessment rate, the hospital's net patient revenue calculation, and the estimated assessment amount.

(2) If a privately operated hospital disputes the hospital's net patient revenue calculation and the estimated assessment amount, the hospital shall notify the department of the disputed amounts within 15 business days of notification of the assessment by the department. The hospital and the department shall attempt to resolve the dispute on an informal basis initially. If the hospital and department cannot informally resolve the dispute, the dispute resolution process described in Chapter 2A of this title, the Alabama Taxpayer's Bill of Rights and Uniform Revenue Procedures Act and any subsequent amendatory acts shall be followed to resolve the dispute.

(c)(1) If a hospital provider operates, conducts, or maintains more than one privately operated hospital in the state, the hospital provider shall pay the assessment for each hospital separately.

(2) However, if the hospital provider operates more than one privately operated hospital under one Medicaid provider number, the hospital provider may pay the assessment for the hospitals in the aggregate.

(d) The total annual assessment amount for all private hospitals shall not exceed the amount of funds necessary to obtain federal funds needed to pay private hospital payments.

(e) (1) For a privately operated hospital subject to the assessment imposed under this article that ceases to conduct hospital operations or maintain its state license or did not conduct hospital operations throughout a state fiscal year, the assessment for the state fiscal year in which the cessation occurs shall be adjusted by multiplying the annual assessment computed under this article by a fraction, the numerator of which is the number of days during the year that the hospital operated and the denominator of which is 365.

(2)a. Immediately prior to ceasing operations, the hospital shall pay the adjusted assessment for that state fiscal year to the extent not previously paid.

b. The hospital also shall receive payments from Medicaid under this article, which shall be adjusted by the same fraction as its annual assessment.

(f) A privately operated hospital subject to an assessment under this article that has not been previously licensed as a hospital in Alabama and that commences hospital operations during a state fiscal year shall pay the required assessment computed under this article and shall be eligible for hospital access payments under this article on the date specified in rules promulgated by Medicaid under the Alabama Administrative Procedure Act.

(g) A hospital that is exempt from payment of the assessment under this article at the beginning of a state fiscal year, but during the state fiscal year experiences a change in status so that it becomes subject to the assessment shall pay the required assessment computed under this article and shall be eligible for hospital access payments under this article on the date specified in rules promulgated by Medicaid under the Alabama Administrative Procedure Act.

(h) A privately operated hospital that is subject to payment of the assessment computed under this article at the beginning of a state fiscal year, but during the state fiscal year experiences a change in status so that it becomes exempted from payment under this article shall be relieved of its obligation to pay the hospital assessment on the date specified in rules promulgated by Medicaid under the Alabama Administrative Procedure Act.



Section 40-26B-77 - Hospital certified public expenditures.

Repealed by Act 2016-299, §2, effective October 1, 2016.



Section 40-26B-77.1 - Intergovernmental transfers to the Medicaid Agency.

(a) Beginning on October 1, 2016, and ending on September 30, 2018, publicly owned and state-owned hospitals will begin making intergovernmental transfers to the Medicaid Agency. If Medicaid begins making payments pursuant to Title 22, Chapter 6, Article 9, on or before October 1, 2018, the amount of these intergovernmental transfers shall be calculated for each hospital using a pro-rata basis based on the hospitals IGT contribution for FY 2017 in relation to the total IGT for FY 2017. Total IGTs for any given fiscal year shall not exceed $333,434,048 with the exception of an adjustment as described in subsection (d) and to the extent adjustments are required to comply with federal regulations or terms of any waiver issued by the federal government relating to the state's Medicaid program. The total intergovernmental transfers shall equal and shall not exceed the amount of state funds necessary for the Medicaid Agency to obtain only those federal matching funds necessary to pay publicly owned and state-owned hospitals for hospital payments. If Medicaid does not begin making payments pursuant to Title 22, Chapter 6, Article 9, on or before September 30, 2018, the total intergovernmental transfers shall equal the amount of state funds necessary for the agency to obtain only those federal matching funds necessary to pay publicly owned and state-owned hospitals for hospital payments.

(b) These intergovernmental transfers shall be made in compliance with 42 U.S.C. §1396b.(w).

(c) If a publicly or state-owned hospital commences operations after October 1, 2013, the hospital shall commence making intergovernmental transfers to the Medicaid Agency in the first full month of operation of the hospital after October 1, 2013.

(d) If Medicaid begins making payments pursuant to Title 22, Chapter 6, Article 9, on or before September 30, 2018, notwithstanding any other provision of this article, a private hospital that is subject to payment of the assessment pursuant to this article at the beginning of a state fiscal year, but during the state fiscal year experiences a change in status so that it is subject to the intergovernmental transfer computed under this article, it shall continue to pay the same amount as calculated in Section 40-26B-71, but in the form of an Intergovernmental Transfer.



Section 40-26B-78 - Certified public expenditure accounting.

(a) Medicaid shall account for those federal funds derived from certified public expenditures by publicly and state-owned hospitals as those funds are received by Medicaid from the federal government.

(b) The certified public expenditure accounting shall be separate and distinct from the state General Fund appropriation accounting.

(c) Federal moneys accounted for shall not be used to replace other state General Fund revenues appropriated and funded by the Legislature or other revenues used to support Medicaid.

(d) The moneys obtained by Medicaid from hospital certified public expenditure certifications shall be used only as follows:

(1) To make disproportionate share hospital payments under this article;

(2) To reimburse moneys collected by the department through error or mistake under this article; or

(3) For any other permissible purpose allowed under Title XIX of the Social Security Act.



Section 40-26B-79 - Inpatient Medicaid base payments.

If Medicaid begins making payments pursuant to Title 22, Chapter 6, Article 9, on or before September 30, 2018, Medicaid shall pay hospitals as a base amount for state fiscal year 2018, for inpatient services an APR-DRG payment that is equal to the total modeled UPL submitted and approved by CMS during fiscal year 2017. If Medicaid begins making payments pursuant to Title 22, Chapter 6, Article 9, on a date other than the first day of fiscal year 2018, there shall be no retroactive adjustment to payments already made to hospitals in accordance with the approved State Plan. If approved by CMS, Medicaid shall publish the APR-DRG rates for each hospital prior to September 30, 2017. If Medicaid does not begin making payments pursuant to Title 22, Chapter 6, Article 9, on or before September 30, 2018, Medicaid shall pay hospitals as a base amount for fiscal year 2018 the total inpatient payments made by Medicaid during state fiscal year 2007, divided by the total patient days paid in state fiscal year 2007, multiplied by patient days paid during fiscal year 2018. This payment to be paid using Medicaid's published check write table is in addition to any hospital access payments Medicaid may elect to pay hospitals inpatient payments other than per diems and access payments, if Medicaid does not make payments pursuant to Title 22, Chapter 6, Article 9 in fiscal year 2017 or fiscal year 2018, only if the Hospital Services and Reimbursement Panel approves the change in Hospital Payments.



Section 40-26B-80 - Outpatient Medicaid base payments.

If Medicaid begins making payments pursuant to Title 22, Chapter 6, Article 9, on or before September 30, 2018, Medicaid shall pay hospitals as a base amount for fiscal year 2018 for outpatient services based upon a fee for service and access payments or OPPS schedule. If Medicaid begins making payments pursuant to Title 22, Chapter 6, Article 9, on a date other than the first day of fiscal year 2018, there shall be no retroactive adjustment to payments already made to hospitals in accordance with the approved State Plan.

Should Medicaid implement OPPS, the total amount budgeted (total base rate) for OPPS shall not be less than the total outpatient UPL.

If Medicaid does not begin making payments pursuant to Title 22, Chapter 6, Article 9, on or before September 30, 2018, Medicaid shall pay hospitals as a base amount for fiscal year 2018 for outpatient services, based upon an outpatient fee schedule in existence on September 30, 2015. Hospital outpatient base payments shall be in addition to any hospital access payments or other payments described in this article.



Section 40-26B-81 - Medicaid hospital access payments.

(a) If Medicaid begins making payments pursuant to Title 22, Chapter 6, Article 9, on or before September 30, 2018, to preserve and improve access to hospital services, for hospital inpatient and outpatient services rendered on or after October 1, 2016, Medicaid shall consider the published inpatient and outpatient rates as defined in Sections 40-26B-79 and 40-26B-80 as the minimum payment allowed.

(b) If Medicaid does not begin making payments pursuant to Title 22, Chapter 6, Article 9, on or before September 30, 2018, the aggregate hospital access payment amount is an amount equal to the upper payment limit, less total hospital base payments determined under this article. All publicly, state-owned, and privately operated hospitals shall be eligible for inpatient and outpatient hospital access payments for fiscal year 2018 as set forth in this article.

(1) In addition to any other funds paid to hospitals for inpatient hospital services to Medicaid patients, each eligible hospital shall receive inpatient hospital access payments each state fiscal year. Publicly and state-owned hospitals shall receive payments, including hospital base payments, that, in the aggregate, equal the upper payment limit for publicly and state-owned hospitals. Privately operated hospitals shall receive payments, including hospital base payments that, in the aggregate, equal the upper payment limit for privately operated hospitals.

(2) Inpatient hospital access payments shall be made on a quarterly basis.

(3) In addition to any other funds paid to hospitals for outpatient hospital services to Medicaid patients, each eligible hospital shall receive outpatient hospital access payments each state fiscal year. Publicly and state-owned hospitals shall receive payments, including hospital base payments, that, in the aggregate, equal the upper payment limit for publicly and state-owned hospitals. Privately operated hospitals shall receive payments, including hospital base payments that, in the aggregate, equal the upper payment limit for privately operated hospitals.

(4) Outpatient hospital access payments shall be made on a quarterly basis.

(c) A hospital access payment shall not be used to offset any other payment by Medicaid for hospital inpatient or outpatient services to Medicaid beneficiaries, including, without limitation, any fee-for-service, per diem, private or public hospital inpatient adjustment, or hospital cost settlement payment.

(d) The specific hospital payments for publicly, state-owned, and privately operated hospitals shall be described in the state plan amendment to be submitted to and approved by the Centers for Medicare and Medicaid Services.



Section 40-26B-82 - Effectiveness and cessation.

(a) The assessment imposed under this article shall not take effect or shall cease to be imposed and any moneys remaining in the Hospital Assessment Account in the Alabama Medicaid Program Trust Fund shall be refunded to hospitals in proportion to the amounts paid by them if any of the following occur:

(1) Expenditures for hospital inpatient and outpatient services paid for by the Alabama Medicaid Program for fiscal year 2018 are less than the amount paid during fiscal year 2017. Reimbursement rates under this article for fiscal year 2018 are less than the rates approved by CMS in Sections 40-26B-79 and 40-26B-80.

(2) Medicaid makes changes in its rules that reduce hospital inpatient payment rates, outpatient payment rates, or adjustment payments, including any cost settlement protocol, that were in effect on September 30, 2016.

(3) The inpatient or outpatient hospital access payments required under this article are changed or the assessments imposed or certified public expenditures, or intergovernmental transfers recognized under this article are not eligible for federal matching funds under Title XIX of the Social Security Act, 42 U.S.C. §1396 et seq., or 42 U.S.C. §1397aa et seq.

(4) The Medicaid Agency contracts with an alternate care provider in a Medicaid region under any terms other than the following:

a. If a regional care organization or alternate care provider failed to provide adequate service pursuant to its contract, or had its certification terminated, or if the Medicaid Agency could not award a contract to a regional care organization under its quality, efficiency, and cost conditions, or if no organization had been awarded a regional care organization certificate by October 1, 2016, or the date of extension as set out in Act No. 2016-377, then the Medicaid Agency shall first offer a contract, to resume interrupted service or to assume service in the region, under its quality, efficiency and cost conditions to any other regional care organization that Medicaid judged would meet its quality criteria.

b. If by October 1, 2014, no organization had a probationary regional care organization certification in a region. However, the Medicaid Agency could extend the deadline until January 1, 2015, if it judged an organization was making reasonable progress toward getting probationary certification. If Medicaid judged that no organization in the region likely would achieve probationary certification by January 1, 2015, then the Medicaid Agency shall let any organization with probationary or full regional care organization certification apply to develop a regional care organization in the region. If at least one organization made such an application, the agency no sooner than October 1, 2015, would decide whether any organization could reasonably be expected to become a fully certified regional care organization in the region and its initial region.

c. If an organization lost its probationary certification before October 1, 2016, or the date of the extension as set out in Act No. 2016-377, Medicaid shall offer any other organization with probationary or full regional care organization certification, which it judged could successfully provide service in the region and its initial region, the opportunity to serve Medicaid beneficiaries in both regions.

d. Medicaid may contract with an alternate care provider only if no regional care organization accepted a contract under the terms of a., or no organization was granted the opportunity to develop a regional care organization in the affected region under the terms of b., or no organization was granted the opportunity to serve Medicaid beneficiaries under the terms of c.

e. The Medicaid Agency may contract with an alternate care provider under the terms of paragraph d. only if, in the judgment of the Medicaid Agency, care of Medicaid enrollees would be better, more efficient, and less costly than under the then existing care delivery system. Medicaid may contract with more than one alternate care provider in a Medicaid region.

f.1. If the Medicaid Agency were to contract with an alternate care provider under the terms of this section, that provider would have to pay reimbursements for hospital inpatient or outpatient care at rates at least equal to those published as of October 1, 2016, pursuant to Sections 40-26B-79 and 40-26B-80.

2. If more than a year had elapsed since the Medicaid Agency directly paid reimbursements to hospitals, the minimum reimbursement rates paid by the alternate care provider would have to be changed to reflect any percentage increase in the national medical consumer price index minus 100 basis points.

(b)(1) The assessment imposed under this article shall not take effect or shall cease to be imposed if the assessment is determined to be an impermissible tax under Title XIX of the Social Security Act, 42 U.S.C. §1396 et seq.

(2) Moneys in the Hospital Assessment Account in the Alabama Medicaid Program Trust Fund derived from assessments imposed before the determination described in subdivision (1) shall be disbursed under this article to the extent federal matching is not reduced due to the impermissibility of the assessments, and any remaining moneys shall be refunded to hospitals in proportion to the amounts paid by them.



Section 40-26B-83 - State plan amendment.

(a) There is established the Hospital Services and Reimbursement Panel to advise in the development of and approve any state plan amendment which involves hospital services or reimbursement to be submitted to the Centers for Medicare and Medicaid Services.

(1) The panel shall consist of six members and be constituted in the following manner:

a. The Commissioner of the Alabama Medicaid Agency.

b. Three members to be appointed by the Governor from a list of 10 names submitted by the Alabama Hospital Association. The hospital members appointed shall represent the diverse ownership type of hospitals in the state.

c. Two members to be appointed by the Governor.

(2) All panel members shall be residents of Alabama and the composition of the board shall reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The panel shall meet within 30 days subsequent to May 15, 2009, to elect a chair and establish procedures necessary to carry out the business of the panel. A quorum shall be a majority of the members appointed to the panel. The sole purpose of the panel is to approve any amendments to the state plan to be submitted to the Centers for Medicare and Medicaid Services which involve hospital services or reimbursement. Amendments to the state plan must be approved by a majority of the members attending a meeting called for the purpose of reviewing and approving, amending, or disapproving the proposed state plan amendment.

(b) Medicaid shall file with the Centers for Medicare and Medicaid Services a state plan amendment approved by the Hospital Services and Reimbursement Panel to implement the requirements of this article, including the payment of hospital access payments under this article no later than 45 days after the effective date of this article.

(c) If the state plan amendment is not approved by the Centers for Medicare and Medicaid Services, the department shall:

(1) Not implement the assessment imposed under this article; and

(2) Return any assessment fees to the hospitals that paid the fees if assessment fees have been collected.



Section 40-26B-84 - Federal medical assistance percentage.

This article shall be of no effect if federal financial participation under Title XIX of the Social Security Act is not available to Medicaid at the approved federal medical assistance percentage, established under Section 1905 of the Social Security Act, for the state fiscal year 2018.



Section 40-26B-85 - Eligibility and benefit expansions.

If Medicaid elects to liberalize the eligibility criteria for individuals who apply for Medicaid services or to expand or increase the medical assistance benefits as defined in Title XIX of the Social Security Act which it currently provides to Medicaid beneficiaries, the state share of such funds necessary to increase medical assistance benefits or allow more persons to become eligible for Medicaid shall only be appropriated from the State General Fund and not from any funds produced or segregated for hospital payments under this article.



Section 40-26B-86 - Disproportionate share payments.

The Social Security Act provides for additional payments to hospitals qualifying as disproportionate share hospitals under Section 1923(d) of that act. Payments to disproportionate share hospitals shall be made to all hospitals qualifying for disproportionate share hospital payments under Section 1923(d) of that act, in addition to any other payments by Medicaid. Medicaid shall fully expend the allotment to hospitals under Section 1923(f)(3) of the Social Security Act. Medicaid shall not restrict the qualifications for disproportionate share hospital payments to anything less than what the act sets out as disproportionate share hospital qualifications. The disproportionate share hospital payment to each hospital shall be made quarterly during the first month of each quarter for the state fiscal year. Medicaid shall mandate an uncompensated care survey be completed annually and returned to Medicaid by each hospital affected by this article beginning with the state fiscal year ending September 30, 2009, and thereafter for each state fiscal year. The survey shall be conducted in a manner that complies with federal rules related to auditing and reporting of disproportionate share hospital payments, as described in 42 C.F.R. §§447 and 455.



Section 40-26B-87 - Exclusion from State General Fund.

The Commissioner of the Alabama Medicaid Agency is hereby directed to specifically exclude from the Plan Amendment submitted to the Centers for Medicare and Medicaid Services regarding the Hospital Assessment Program any language or calculations that would incur liability to the State General Fund.



Section 40-26B-88 - Expiration of article.

This article shall automatically terminate and become null and void by its own terms on September 30, 2018, unless a later act is enacted extending the article to future state fiscal years.









Chapter 27 - MULTISTATE TAX COMPACT.

Section 40-27-1 - Compact adopted; terms.

The following Multistate Tax Compact is hereby approved, adopted and enacted into law by the State of Alabama:

The purposes of this compact are to:

1. Facilitate proper determination of state and local tax liability of multistate taxpayers, including the equitable apportionment of tax bases and settlement of apportionment disputes.

2. Promote uniformity or compatibility in significant components of tax systems.

3. Facilitate taxpayer convenience and compliance in the filing of tax returns and in other phases of tax administration.

4. Avoid duplicative taxation.

As used in this compact:

1. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or possession of the United States.

2. "Subdivision" means any governmental unit or special district of a state.

3. "Taxpayer" means any corporation, partnership, firm, association, governmental unit or agency or other person acting as a business entity in more than one state, but does not include any individual.

4. "Income tax" means a tax imposed on or measured by net income including any tax imposed on or measured by an amount arrived at by deducting expenses from gross income, one or more forms of which expenses are not specifically and directly related to particular transactions.

5. "Capital stock tax" means a tax measured in any way by the capital of a corporation considered in its entirety.

6. "Gross receipts tax" means a tax, other than a sales tax, which is imposed on or measured by the gross volume of business, in terms of gross receipts or in other terms, and in the determination of which no deduction is allowed which would constitute the tax an income tax.

7. "Sales tax" means a tax imposed with respect to the transfer for a consideration of ownership, possession or custody of tangible personal property or the rendering of services measured by the price of the tangible personal property transferred or services rendered and which is required by state or local law to be separately stated from the sales price by the seller, or which is customarily separately stated from the sales price, but does not include a tax imposed exclusively on the sale of a specifically identified commodity or article or class of commodities or articles.

8. "Use tax" means a nonrecurring tax, other than a sales tax, which (a) is imposed on or with respect to the exercise or enjoyment of any right or power over tangible personal property incident to the ownership, possession or custody of that property or the leasing of that property from another including any consumption, keeping, retention or other use of tangible personal property and (b) is complementary to a sales tax.

9. "Tax" means an income tax, capital stock tax, gross receipts tax, sales tax, use tax and any other tax which has a multistate impact, except that the provisions of articles III, IV and V of this compact shall apply only to the taxes specifically designated therein and the provisions of article IX of this compact shall apply only in respect to determinations pursuant to article IV.

1. Any taxpayer subject to an income tax whose income is subject to apportionment and allocation for tax purposes pursuant to the laws of a party state or pursuant to the laws of subdivisions in two or more party states may elect to apportion and allocate his or her income in the manner provided by the laws of such state or by the laws of such states and subdivisions without reference to this compact, or may elect to apportion and allocate in accordance with article IV. This election for any tax year may be made in all party states or subdivisions thereof or in any one or more of the party states or subdivisions thereof without reference to the election made in the others. For the purposes of this paragraph, taxes imposed by subdivisions shall be considered separately from state taxes and the apportionment and allocation also may be applied to the entire tax base. In no instance wherein article IV is employed for all subdivisions of a state may the sum of all apportionments and allocations to subdivisions within a state be greater than the apportionment and allocation that would be assignable to that state if the apportionment or allocation were being made with respect to a state income tax.

2. Each party state or any subdivision thereof which imposes an income tax shall provide by law that any taxpayer required to file a return, whose only activities within the taxing jurisdiction consist of sales and do not include owning or renting real estate or tangible personal property, and whose dollar volume of gross sales made during the tax year within the state or subdivision, as the case may be, is not in excess of $100,000 may elect to report and pay any tax due on the basis of a percentage of such volume, and shall adopt rates which shall produce a tax which reasonably approximates the tax otherwise due. The Multistate Tax Commission, not more than once in five years, may adjust the $100,000 figure in order to reflect such changes as may occur in the real value of the dollar, and such adjusted figure, upon adoption by the commission, shall replace the $100,000 figure specifically provided herein. Each party state and subdivision thereof may make the same election available to taxpayers additional to those specified in this paragraph.

3. Nothing in this article relates to the reporting or payment of any tax other than an income tax.

1. As used in this article, unless the context otherwise requires:

(a) "Business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations.

(b) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(c) "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(d) "Financial organization" means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company or any type of insurance company.

(e) "Nonbusiness income" means all income other than business income.

(f) "Public utility" means any business entity (1) which owns or operates any plant, equipment, property, franchise or license for the transmission of communications, transportation of goods or persons, except by pipeline, or the production, transmission, sale, delivery, or furnishing of electricity, water or steam; and (2) whose rates of charges for goods or services have been established or approved by a federal, state or local government or governmental agency.

(g) "Sales" means all gross receipts of the taxpayer not allocated under paragraphs of this article.

(h) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

(i) "This state" means the state in which the relevant tax return is filed or, in the case of application of this article to the apportionment and allocation of income for local tax purposes, the subdivision or local taxing district in which the relevant tax return is filed.

2. Any taxpayer having income from business activity which is taxable both within and without this state, other than activity as a financial organization or public utility or an individual, shall allocate and apportion his or her or its net income as provided in this article. If a taxpayer has income from business activity as a public utility but derives the greater percentage of his or her or its income from activities subject to this article, the taxpayer may elect to allocate and apportion his or her or its entire net income as provided in this article.

3. For purposes of allocation and apportionment of income under this article, a taxpayer is taxable in another state if (1) in that state he or she or it is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or (2) that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

4. Rents and royalties from real or tangible personal property, capital gains, interest, dividends or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in paragraphs 5 through 8 of this article.

5. (a) Net rents and royalties from real property located in this state are allocable to this state.

(b) Net rents and royalties from tangible personal property are allocable to this state: (1) if and to the extent that the property is utilized in this state, or (2) in their entirety if the taxpayer's commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(c) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

6. (a) Capital gains and losses from sales of real property located in this state are allocable to this state.

(b) Capital gains and losses from sales of tangible personal property are allocable to this state if (1) the property had a situs in this state at the time of the sale, or (2) the taxpayer's commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

(c) Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer's commercial domicile is in this state.

7. Interest and dividends are allocable to this state if the taxpayer's commercial domicile is in this state.

8. (a) Patent and copyright royalties are allocable to this state: (1) if and to the extent that the patent or copyright is utilized by the payer in this state, or (2) if and to the extent that the patent copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this state.

(b) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.

(c) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.

9. All business income shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus twice the sales factor, and the denominator of which is four.

10. The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.

11. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

12. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

13. The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the tax period.

14. Compensation is paid in this state if:

(a) The individual's service is performed entirely within the state;

(b) The individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or

(c) Some of the service is performed in the state and (1) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (2) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

15. The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

16. Sales of tangible personal property are in this state if:

(a) The property is delivered or shipped to a purchaser, other than the United States government, within this state regardless of the f.o.b. point or other conditions of the sale; or

(b) The property is shipped from an office, store, warehouse, factory, or other place of storage in this state and (1) the purchaser is the United States government or (2) the taxpayer is not taxable in the state of the purchaser.

17. Sales, other than sales described in Section 16, are in this State if the taxpayer's market for the sale is in this state.

(a) The taxpayer's market for a sale is in this state:

(1) In the case of sale, rental, lease or license of real property, if and to the extent the property is located in this state;

(2) In the case of rental, lease or license of tangible personal property, if and to the extent the property is located in this state;

(3) In the case of sale of a service, if and to the extent the service is delivered to a location in this state;

(4) In the case of lease or license of intangible property; or sale or other exchange of intangible property if the receipts from the sale or exchange derive from payments that are contingent on the productivity, use, or disposition of the property, if and to the extent the intangible property is used in this state; provided that intangible property used in marketing a good or service to a consumer is used in this state if the good or service that is marketed using the intangible property is purchased by a consumer who is in this state; and

(5) In the case of sale of intangible property other than that referenced in subdivision (4) above; where the property sold is a contract right, government license, or similar intangible property that authorizes the holder to conduct a business activity in a specific geographic area; if and to the extent the intangible property is used in or otherwise associated with this state, provided that any sale of intangible property not otherwise described in this subdivision or subdivision (4) above shall be excluded from the numerator and the denominator of the sales factor.

(b) If the state of assignment cannot be determined under subsection (a), it shall be reasonably approximated.

(c) If the taxpayer is not taxable in a state to which a sale is assigned under subsection (a), or if the state of assignment cannot be determined under subsection (a) or reasonably approximated under subsection (b), the sale shall be excluded from the denominator of the sales factor.

18. If the allocation and apportionment provisions of this article do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the tax administrator may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(a) Separate accounting;

(b) The exclusion of any one or more of the factors;

(c) The inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(d) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

1. Each purchaser liable for a use tax on tangible personal property shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by him or her with respect to the same property to another state and any subdivision thereof. The credit shall be applied first against the amount of any use tax due the state, and any unused portion of the credit shall then be applied against the amount of any use tax due a subdivision.

2. Whenever a vendor receives and accepts in good faith from a purchaser a resale or other exemption certificate or other written evidence of exemption authorized by the appropriate state or subdivision taxing authority, the vendor shall be relieved of liability for a sales or use tax with respect to the transaction.

1. (a) The Multistate Tax Commission is hereby established. It shall be composed of one "member" from each party state who shall be the head of the state agency charged with the administration of the types of taxes to which this compact applies. If there is more than one such agency the state shall provide by law for the selection of the commission member from the heads of the relevant agencies. State law may provide that a member of the commission be represented by an alternate but only if there is on file with the commission written notification of the designation and identity of the alternate. The Attorney General of each party state or his or her designee, or other counsel if the laws of the party state specifically provide, shall be entitled to attend the meetings of the commission, but shall not vote. Such Attorneys General, designees, or other counsel shall receive all notices of meetings required under paragraph 1 (e) of this article.

(b) Each party state shall provide by law for the selection of representatives from its subdivisions affected by this compact to consult with the commission member from that state.

(c) Each member shall be entitled to one vote. The commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the total number of members.

(d) The commission shall adopt an official seal to be used as it may provide.

(e) The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its executive committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(f) The commission shall elect annually, from among its members, a chair, a vice-chair and a treasurer. The commission shall appoint an executive director who shall serve at its pleasure, and it shall fix his or her duties and compensation. The executive director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(g) Irrespective of the civil service, personnel or other merit system laws of any party state, the executive director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix their duties and compensation. The commission bylaws shall provide for personnel policies and programs.

(h) The commission may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental entity.

(i) The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(j) The commission may establish one or more offices for the transacting of its business.

(k) The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the party states.

(l) The commission annually shall make to the Governor and legislature of each party state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

2. (a) To assist in the conduct of its business when the full commission is not meeting, the commission shall have an executive committee of seven members, including the chair, vice-chair, treasurer and four other members elected annually by the commission. The executive committee, subject to the provisions of this compact and consistent with the policies of the commission, shall function as provided in the bylaws of the commission.

(b) The commission may establish advisory and technical committees, membership on which may include private persons and public officials, in furthering any of its activities. Such committees may consider any matter of concern to the commission, including problems of special interest to any party state and problems dealing with particular types of taxes.

(c) The commission may establish such additional committees as its bylaws may provide.

3. In addition to powers conferred elsewhere in this compact, the commission shall have power to:

(a) Study state and local tax systems and particular types of state and local taxes.

(b) Develop and recommend proposals for an increase in uniformity or compatibility of state and local tax laws with a view toward encouraging the simplification and improvement of state and local tax law and administration.

(c) Compile and publish information as in its judgment would assist the party states in implementation of the compact and taxpayers in complying with state and local tax laws.

(d) Do all things necessary and incidental to the administration of its functions pursuant to this compact.

4. (a) The commission shall submit to the Governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

(b) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: one tenth in equal shares; and the remainder in proportion to the amount of revenue collected by each party state and its subdivisions from income taxes, capital stock taxes, gross receipts taxes, sales and use taxes. In determining such amounts, the commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information employed in applying the formula contained in this paragraph.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under paragraph 1 (i) of this article: Provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under paragraph 1 (i), the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

1. Whenever any two or more party states, or subdivisions of party states, have uniform or similar provisions of law relating to an income tax, capital stock tax, gross receipts tax, sales or use tax, the commission may adopt uniform regulations for any phase of the administration of such law, including assertion of jurisdiction to tax, or prescribing uniform tax forms. The commission may also act with respect to the provisions of article IV of this compact.

2. Prior to the adoption of any regulation, the commission shall:

(a) As provided in its bylaws, hold at least one public hearing on due notice to all affected party states and subdivisions thereof and to all taxpayers and other persons who have made timely request of the commission for advance notice of its regulation-making proceedings.

(b) Afford all affected party states and subdivisions and interested persons an opportunity to submit relevant written data and views, which shall be considered fully by the commission.

3. The commission shall submit any regulations adopted by it to the appropriate officials of all party states and subdivisions to which they might apply. Each such state and subdivision shall consider any such regulation for adoption in accordance with its own laws and procedures.

1. This article shall be in force only in those party states that specifically provide therefor by statute.

2. Any party state or subdivision thereof desiring to make or participate in an audit of any accounts, books, papers, records or other documents may request the commission to perform the audit on its behalf. In responding to the request, the commission shall have access to and may examine, at any reasonable time, such accounts, books, papers, records and other documents and any relevant property or stock of merchandise. The commission may enter into agreements with party states or their subdivisions for assistance in performance of the audit. The commission shall make charges, to be paid by the state or local government or governments for which it performs the service, for any audits performed by it in order to reimburse itself for the actual costs incurred in making the audit.

3. The commission may require the attendance of any person within the state where it is conducting an audit or part thereof at a time and place fixed by it within such state for the purpose of giving testimony with respect to any account, book, paper, document, other record, property or stock of merchandise being examined in connection with the audit. If the person is not within the jurisdiction, he or she may be required to attend for such purpose at any time and place fixed by the commission within the state of which he or she is a resident: Provided that such state has adopted this article.

4. The commission may apply to any court having power to issue compulsory process for orders in aid of its powers and responsibilities pursuant to this article and any and all such courts shall have jurisdiction to issue such orders. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in the state or subdivision on behalf of which the audit is being made or a court in the state in which the object of the order being sought is situated. The provisions of this paragraph apply only to courts in a state that has adopted this article.

5. The commission may decline to perform any audit requested if it finds that its available personnel or other resources are insufficient for the purpose or that, in the terms requested, the audit is impracticable of satisfactory performance. If the commission, on the basis of its experience, has reason to believe that an audit of a particular taxpayer, either at a particular time or on a particular schedule, would be of interest to a number of party states or their subdivisions, it may offer to make the audit or audits, the offer to be contingent on sufficient participation therein as determined by the commission.

6. Information obtained by an audit pursuant to this article shall be confidential and available only for tax purposes to party states, their subdivisions or the United States. Availability of information shall be in accordance with the laws of the states or subdivisions on whose account the commission performs the audit, and only through the appropriate agencies or officers of such states or subdivisions. Nothing in this article shall be construed to require any taxpayer to keep records for any period not otherwise required by law.

7. Other arrangements made or authorized pursuant to law for cooperative audit by or on behalf of the party states or any of their subdivisions are not superseded or invalidated by this article.

8. In no event shall the commission make any charge against a taxpayer for an audit.

9. As used in this article, "tax," in addition to the meaning ascribed to it in article II, means any tax or license fee imposed in whole or in part for revenue purposes.

1. Whenever the commission finds a need for settling disputes concerning apportionments and allocations by arbitration, it may adopt a regulation placing this article in effect, notwithstanding the provisions of article VII.

2. The commission shall select and maintain an arbitration panel composed of officers and employees of state and local governments and private persons who shall be knowledgeable and experienced in matters of tax law and administration.

3. Whenever a taxpayer who has elected to employ article IV, or whenever the laws of the party state or subdivision thereof are substantially identical with the relevant provisions of article IV, the taxpayer, by written notice to the commission and to each party state or subdivision thereof that would be affected, may secure arbitration of an apportionment or allocation, if he or she is dissatisfied with the final administrative determination of the tax agency of the state or subdivision with respect thereto on the ground that it would subject him or her to double or multiple taxation by two or more party states or subdivisions thereof. Each party state and subdivision thereof hereby consents to the arbitration as provided herein, and agrees to be bound thereby.

4. The arbitration board shall be composed of one person selected by the taxpayer, one by the agency or agencies involved, and one member of the commission's arbitration panel. If the agencies involved are unable to agree on the person to be selected by them, such person shall be selected by lot from the total membership of the arbitration panel. The two persons selected for the board in the manner provided by the foregoing provisions of this paragraph shall jointly select the third member of the board. If they are unable to agree on the selection, the third member shall be selected by lot from among the total membership of the arbitration panel. No member of a board selected by lot shall be qualified to serve if he or she is an officer or employee or is otherwise affiliated with any party to the arbitration proceeding. Residence within the jurisdiction of a party to the arbitration proceeding shall not constitute affiliation within the meaning of this paragraph.

5. The board may sit in any state or subdivision party to the proceeding, in the state of the taxpayer's incorporation, residence or domicile, in any state where the taxpayer does business, or in any place that it finds most appropriate for gaining access to evidence relevant to the matter before it.

6. The board shall give due notice of the times and places of its hearings. The parties shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses. The board shall act by majority vote.

7. The board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of accounts, books, papers, records, and other documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, and upon application by the board, any judge of a court of competent jurisdiction of the state in which the board is sitting or in which the person to whom the subpoena is directed may be found may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt. The provisions of this paragraph apply only in states that have adopted this article.

8. Unless the parties otherwise agree the expenses and other costs of the arbitration shall be assessed and allocated among the parties by the board in such manner as it may determine. The commission shall fix a schedule of compensation for members of arbitration boards and of other allowable expenses and costs. No officer or employee of a state or local government who serves as a member of a board shall be entitled to compensation therefor unless he or she is required on account of his or her service to forego the regular compensation attaching to his or her public employment, but any such board member shall be entitled to expenses.

9. The board shall determine the disputed apportionment or allocation and any matters necessary thereto. The determinations of the board shall be final for purposes of making the apportionment or allocation, but for no other purpose.

10. The board shall file with the commission and with each tax agency represented in the proceeding: the determination of the board; the board's written statement of its reasons therefor; the record of the board's proceedings; and any other documents required by the arbitration rules of the commission to be filed.

11. The commission shall publish the determinations of boards together with the statements of the reasons therefor.

12. The commission shall adopt and publish rules of procedure and practice and shall file a copy of such rules and of any amendment thereto with the appropriate agency or officer in each of the party states.

13. Nothing contained herein shall prevent at any time a written compromise of any matter or matters in dispute, if otherwise lawful, by the parties to the arbitration proceeding.

1. This compact shall enter into force when enacted into law by any seven states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all party states whenever there is a new enactment of the compact.

2. Any party state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

3. No proceeding commenced before an arbitration board prior to the withdrawal of a state and to which the withdrawing state or any subdivision thereof is a party shall be discontinued or terminated by the withdrawal, nor shall the board thereby lose jurisdiction over any of the parties to the proceeding necessary to make a binding determination therein.

Nothing in this compact shall be construed to:

(a) Affect the power of any state or subdivision thereof to fix rates of taxation, except that a party state shall be obligated to implement article III 2. of this compact.

(b) Apply to any tax or fixed fee imposed for the registration of a motor vehicle or any tax on motor fuel, other than a sales tax: Provided that the definition of "tax" in article VIII 9. may apply for the purposes of that article and the commission's powers of study and recommendation pursuant to article VI 3. may apply.

(c) Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction is expressly conferred by or pursuant to this compact upon another agency or body.

(d) Supersede or limit the jurisdiction of any court of the United States.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.



Section 40-27-1.1 - "Business income" defined.

Notwithstanding any other provision of law to the contrary and specifically, Section 40-27-1, for purposes of Article IV of the Multistate Tax Compact, the term "business income" means income arising from transactions or activity in the course of the taxpayer's trade or business; or income from tangible or intangible property if the acquisition, management, or disposition of the property constitute integral parts of the taxpayer's trade or business operations; or gain or loss resulting from the sale, exchange, or other disposition of real property or of tangible or intangible personal property, if the property while owned by the taxpayer was operationally related to the taxpayer's trade or business carried on in Alabama or operationally related to sources within Alabama, or the property was operationally related to sources outside this state and to the taxpayer's trade or business carried on in Alabama; or gain or loss resulting from the sale, exchange, or other disposition of stock in another corporation if the activities of the other corporation were operationally related to the taxpayer's trade or business carried on in Alabama while the stock was owned by the taxpayer. A taxpayer may have more than one trade or business in determining whether income is business income.



Section 40-27-2 - State representative on Multistate Tax Commission.

The Commissioner of Revenue, State of Alabama, shall represent this state on the Multistate Tax Commission.



Section 40-27-3 - Alternate state representative.

The member representing this state on the Multistate Tax Commission may be represented thereon by an alternate designated by him. Any such alternate shall be a principal assistant of the member of the commission in the agency which the member heads.



Section 40-27-4 - Counsel for state representative.

The counsel, state Department of Revenue, State of Alabama, or an assistant counsel of said department designated by him, shall serve as counsel for the member representing this state on the Multistate Tax Commission.



Section 40-27-5 - Representatives from subdivisions affected by compact.

The Governor, after consultation with representatives of local governments, shall appoint three persons who are representatives of subdivisions affected or likely to be affected by the Multistate Tax Compact. The member of the commission representing this state, and any alternate designated by him, shall consult regularly with these appointees in accordance with article VI 1 (b) of the compact.



Section 40-27-6 - Interstate audits.

Article VIII of the Multistate Tax Compact relating to interstate audits shall be in force in and with respect to the State of Alabama.






Chapter 28 - DISTRIBUTION OF PAYMENTS MADE IN LIEU OF TAXES.

Section 40-28-1 - Definitions.

The following words, terms and phrases, where used in this chapter, shall have the following respective meanings, except where the context clearly indicates a different meaning:

(1) T.V.A. The Tennessee Valley Authority.

(2) A.B.C. The Alcoholic Beverage Control Board.

(3) A.B.C. PAYMENTS. Any moneys which are distributed by law to the several local governments from the taxes and/or profits of the Alcoholic Beverage Control Board.

(4) BOOK VALUE. The value that T.V.A. carries on its books for its property.

(5) INDUSTRIAL POWER SALES. That power which is sold by T.V.A. directly to individual concerns as reported and determined by T.V.A.

(6) IN-LIEU-OF-TAXES PAYMENTS. Those payments made directly to the state of Alabama and not to local governments or distributors under federal statute (16 USC, §831) by T.V.A. which are in lieu of all taxes to all levels of government in Alabama.

(7) PROPERTY. The property of T.V.A. allocated to or associated with the power program of T.V.A. as reported by T.V.A.

(8) SERVED or T.V.A.-SERVED. Provided power that is produced by T.V.A. and sold through municipal or cooperative distributors or T.V.A. as reported by T.V.A.

(9) WET. The local governments in areas which permit the sale of alcoholic beverages.

(10) DRY. The local governments in areas which prohibit the sale of alcoholic beverages.



Section 40-28-2 - Distribution of Tennessee Valley Authority payments.

(a) Beginning in the fiscal year ending September 30, 1980, the State of Alabama will annually transfer to the counties in Alabama served by T.V.A. a portion of the in-lieu-of-taxes payments made by T.V.A. to the State of Alabama. Such transfer of funds shall be according to the following schedule:

(b) The state shall distribute the in-lieu-of-taxes payments each fiscal year to each of the counties served by T.V.A., and the three percent increases after September 30, 2005, generated by the amendments to this section at the 2006 Regular Session of the Legislature shall be allocated by local legislation.

(c)(1) In addition to the distribution provided for in subsection (a) of this section, the state shall distribute each fiscal year five percent of the in-lieu-of-taxes payments to the dry counties and municipalities therein which are not served by T.V.A. Said five percent shall be distributed on the same proportionate basis that each such county received in fiscal year 1978-79 from A.B.C. payments as compared to the total A.B.C. payments received by all dry counties not served by T.V.A. during the same fiscal year. The distribution of such in-lieu-of-taxes payments between each dry non-T.V.A.-served county and the municipalities located therein shall be made pro rata on the basis of A.B.C. payments received by each such jurisdiction in the fiscal year 1979 to the total A.B.C. payments to the county and all municipalities in such county in the fiscal year 1979. Such distribution to the municipalities will be administered by the county governing body.

Beginning in the fiscal year ending September 30, 2010, the distribution provided in this subsection to the dry counties and municipalities that are not served by T.V.A. shall be reduced by an amount equal to the funds allocated to those dry counties and municipalities from liquor tax revenues pursuant to Section 40-28-5 until the aggregate annual amount of revenue received by those dry counties and municipalities from the provisions of Section 40-28-5 is equal to the amount of T.V.A. payments distributed to the dry counties and municipalities therein pursuant to this subdivision for the fiscal year ending September 30, 2009. Until the aggregate annual amount of liquor tax distributions to the dry counties and municipalities not served by T.V.A. provided in Section 40-28-5 is equal to the amount of T.V.A. payments distributed to the dry counties and municipalities therein pursuant to this subdivision for the fiscal year ending September 30, 2009, the annual amount by which any payments to such counties and municipalities are reduced by liquor tax revenues pursuant to Section 40-28-5 shall be distributed to the counties served by T.V.A. Thereafter, all payments distributed pursuant to this subsection shall be distributed to the counties served by T.V.A. The distribution to the counties served by T.V.A. provided in this subsection is to be allocated in the same manner as the increase generated by the amendment to this section made during the 2006 Regular Session of the Legislature that now appears as subsection (b).

Notwithstanding the foregoing, the distributions to Limestone County, to Madison County, to Marshall County, and to Morgan County provided in this subsection shall be allocated by local law.

The additional distributions to the above listed counties pursuant to Act 2010-135 shall be held by the respective county separate and apart from other T.V.A. distributions and shall not be expended by the county until the effective date of the local law providing for the allocation of such funds.

(2) Effective for transfers after July 1, 2006, the distribution to the State General Fund shall remain at the level received on July 1, 2006, until the level received attains the amount of seventeen million eight hundred forty thousand two hundred thirty-three dollars ($17,840,233) and thereafter the state shall receive 17 percent of the total amount of the in-lieu-of-taxes payments.

(d) Any T.V.A.-served dry county which is eligible to receive funds under Section 40-28-3 shall receive from that portion of the in-lieu-of-taxes payments not less than that amount which the county received in A.B.C. payments in the fiscal year 1978-79.



Section 40-28-3 - Counties to share payments with municipalities served by T.V.A.; basis for allocation of payments to counties served by T.V.A.

(a) Distribution of the in-lieu-of-taxes payments of T.V.A. by the state to the served counties shall be made to the governing bodies of served counties. Any county receiving a share of said payments that has within its boundaries a municipality or part thereof that is served in whole or in part by T.V.A. shall share in the county's payments with said municipality receiving the same amount as the ratio of T.V.A.-served population of the municipality bears to the T.V.A.-served population of the entire county. However, the Legislature may, by general or local laws, prescribe other distribution within such counties to local governments and/or public agencies therein.

(b) The in-lieu-of-taxes payments distributed each year to the served counties shall be as follows:

(1) Eighty percent of the amount of such distribution to the served counties shall be distributed among the counties in the same proportion that the amount of T.V.A. power sales revenue generated in that county less industrial power sales bears to the total amount of T.V.A. power sales revenue generated in all counties less industrial power sales in all served counties.

(2) Ten percent of the amount of such distribution to the served counties shall be distributed among the counties in the same proportion that the book value amount of the T.V.A.'s property in each county bears to the total book value of all T.V.A.'s property in all counties served by the T.V.A.

(3) Ten percent of the amount of such percentage of payments shall be distributed among the counties in the same proportion that the T.V.A.'s industrial power sales in each county bears to the total amount of T.V.A.'s industrial power sales in all served counties of the state.



Section 40-28-4 - When payments to be made to counties by state; manner of making payments.

Payments by the state to the counties pursuant to this chapter will be made within 30 days after the state Department of Revenue receives each payment from T.V.A., and such payments shall be made by warrants drawn by the Comptroller upon said T.V.A. funds in the State Treasury and in such amounts as certified by the Department of Revenue.



Section 40-28-5 - Reallocation of certain liquor tax revenues.

(a) Beginning with the fiscal year ending September 30, 2010, the Public Welfare Trust Fund, the Special Mental Health Fund, and the State General Fund shall annually receive the same amount of revenue from the state taxes on spirituous and vinous liquors pursuant to Sections 28-3-201, 28-3-202, 28-3-203, 28-3-204, and 28-3-205, respectively, that such entities received for the fiscal year ending September 30, 2009, until the annual growth in such receipts above this amount equals the amount of T.V.A. payments distributed to the dry counties and municipalities therein pursuant to subsection (c)(1) of Section 40-28-2, for the fiscal year ending September 30, 2009. Thereafter, in addition to the above amounts, the Public Welfare Trust Fund, the Special Mental Health Fund, and the State General Fund shall annually receive the amount of growth in those liquor tax receipts that exceeds the amount of T.V.A. payments distributed to the dry counties and municipalities therein pursuant to subsection (c)(1) of Section 40-28-2, for the fiscal year ending September 30, 2009.

(b) Beginning with the fiscal year ending September 30, 2010, an amount up to the amount of T.V.A. payments distributed to the dry counties and municipalities therein pursuant to subsection (c)(1) of Section 40-28-2, for the fiscal year ending September 30, 2009, of the growth in state taxes on spirituous and vinous liquors provided in subsection (a) above shall be distributed to the dry counties and municipalities therein that are not served by T.V.A. and that receive T.V.A. in-lieu-of-taxes payments pursuant to subsection (c)(1) of Section 40-28-2. Notwithstanding subsection (a), in addition to the distributions provided for in this subsection, the state shall distribute to the dry counties and dry municipalities therein each fiscal year from the state taxes on spirituous and vinous liquors an amount equal to the percentage growth in T.V.A. in-lieu-of-taxes payments received by the state.

(c) In addition to the above distribution, for the fiscal year ending September 30, 2011, there shall be an adjustment to increase or decrease the amount of state taxes on spirituous liquors distributed to the non-served T.V.A. counties as necessary to make the total amount paid to such counties for the fiscal year ending September 30, 2011, equal to the amount of T.V.A. payments such counties would have received prior to the amended distribution provided in Act 2010-135.






Chapter 29 - ENFORCEMENT OF TAX LAWS.

Article 1 - General Provisions.

Section 40-29-1 - Short title.

This chapter shall be known and may be cited as the "Tax Enforcement and Compliance Act" or "TECA."



Section 40-29-2 - Applicability of chapter; purpose; legislative intent.

The provisions of this chapter shall apply to every public tax, license or fee, and/or any penalty or interest payable thereon, levied under the provisions of any existing or hereafter enacted law which is codified in this title or any other title and is collectible by the Commissioner of Revenue.

The purpose of this chapter is to supplement and clarify existing provisions of the general law relating to the enforcement and collection of taxes. The provisions of this chapter shall be complementary and in addition to all other provisions of law. In the event of any conflict between the provisions of this chapter and those of any other specific statutory provisions contained in other chapters of this title, or of any other title, it is hereby declared to be the legislative intent that, to the extent such other specific provisions are inconsistent with or different from the provisions of this chapter, the provisions of this chapter shall prevail. It is the intent of the Legislature that no part of this chapter shall be construed so as to supersede any due process requirements presently in effect under this title.






Article 2 - Collections.

Section 40-29-20 - Lien for taxes - Generally.

If any person liable to pay any tax, other than ad valorem tax, neglects or refuses to pay the same, the amount (including any interest, additional amount, addition to tax, or assessable penalty together with any costs that may accrue in addition thereto) shall be a lien in favor of the State of Alabama upon all property and rights to property, whether real or personal, tangible or intangible, belonging to such person. The Department of Revenue shall give notice of lien to the taxpayer.

If the taxpayer shall file with the Department of Revenue a bond in double the amount of the lien filed, with surety or sureties to be either a surety company authorized to do business in Alabama or such individual property owners, not less than three in number, as are recommended by the judge of probate of the county in which the notice of lien is recorded, conditioned to pay all such tax, interest penalty, additional amount or addition to such tax, together with any costs which may occur in addition thereto as may be assessed against the taxpayer, principal in said bond, the Commissioner of Revenue or his delegate, shall withdraw and release said lien filed under the provisions of this section, and upon a determination that the said taxpayer owes any of said taxes to the state, the assessment (judgment) therefor shall be entered against said taxpayer and the surety or sureties on said bond; and, if not paid within 30 days from the date of said final assessment (judgment), then execution shall issue therefor against said principal and the surety or sureties on said bond. If the bond hereinabove provided for is not given and approved by the said commission, and a final assessment (judgment) is entered against said taxpayer and he duly and legally appeals therefrom within the time and in the manner provided for by this title, and the clerk or register of the court to which the appeal has been taken duly and legally approves the bond required for an appeal or the said taxpayer against whom the said assessment was entered by the Department of Revenue shall, within 30 days from the date of the assessment, pay the amount thereof to the state, then, in either of said events, the Commissioner of Revenue shall cancel or release from record said lien.



Section 40-29-21 - Lien for taxes - Term.

Unless another date is specifically fixed by law, the lien imposed by Section 40-29-20 shall arise at the time the assessment list, return therefor or the payment thereof, whichever is prior, was due to have been filed with or made to the Department of Revenue, and shall continue until the liability for the amount so assessed (or a judgment against the taxpayer arising out of such liability) is satisfied or becomes unenforceable by reason of lapse of time.



Section 40-29-22 - Lien for taxes - Validity and priority against certain persons.

(a) Purchasers, holders of security interests, mechanic's lienors, and judgment lien creditors. The lien imposed by Section 40-29-20 shall not be valid as against any purchaser, holder of a security interest, mechanic's lienor, or judgment lien creditor until notice thereof which meets the requirements of subsection (f) has been filed by the Commissioner of Revenue or his delegate, and shall not be perfected as against any purchaser, holder of a security interest, mechanic's lienor, or judgment lien creditor until the date such notice is filed.

(b) Protection for certain interest even though notice filed. Even though notice of a lien imposed by Section 40-29-20 has been filed, such lien shall not be valid:

(1) SECURITIES. With respect to a security (as defined in subsection (g)(4)):

a. As against a purchaser of such security who at the time of purchase did not have actual notice or knowledge of the existence of such lien; and

b. As against a holder of a security interest in such security who, at the time such interest came into existence, did not have actual notice or knowledge of the existence of such lien.

(2) MOTOR VEHICLES. With respect to a motor vehicle (as defined in subsection (g)(3)), as against a purchaser of such motor vehicle, if:

a. At the time of the purchase such purchaser did not have actual notice or knowledge of the existence of such lien; and

b. Before the purchaser obtains such notice or knowledge, he has acquired possession of such motor vehicle and has not thereafter relinquished possession of such motor vehicle to the seller or his agent.

(3) PERSONAL PROPERTY PURCHASED AT RETAIL. With respect to tangible personal property purchased at retail, as against a purchaser in the ordinary course of the seller's trade or business, unless at the time of such purchase such purchaser intends such purchase to (or knows such purchase will) hinder, evade, or defeat the collection of any tax under this title.

(4) PERSONAL PROPERTY PURCHASED IN CASUAL SALE. With respect to household goods, personal effects, or other tangible personal property purchased (not for resale) in a casual sale for less than $250, as against the purchaser, but only if such purchaser does not have actual notice or knowledge (A) of the existence of such lien, or (B) that this sale is one of a series of sales.

(5) PERSONAL PROPERTY SUBJECT TO POSSESSORY LIEN. With respect to tangible personal property subject to a lien securing the reasonable price of the repair or improvement of such property, as against a holder of such a lien, if such holder is, and has been, continuously in possession of such property from the time such lien arose.

(6) REAL PROPERTY TAX. With respect to real property, as against a holder of a lien upon such property, if such lien is entitled to priority over security interests in such property which are prior in time, and such lien secures payment of ad valorem tax.

(7) REAL PROPERTY SUBJECT TO A MECHANIC'S LIEN FOR CERTAIN REPAIRS AND IMPROVEMENTS. With respect to real property subject to a lien for repair or improvement as against a mechanic's lienor but not to exceed $5,000.

(8) ATTORNEYS' LIENS. With respect to a judgment or other amount in settlement of a claim or of a cause of action, as against an attorney who holds a lien upon or a contract enforceable against such judgment or amount, to the extent of his reasonable compensation for obtaining such judgment or procuring such settlement.

(9) CERTAIN INSURANCE CONTRACTS. With respect to a life insurance, endowment, or annuity contract, as against the organization which is the insurer under such contract, at any time:

a. Before such organization had actual notice or knowledge of the existence of such lien; or

b. After such organization had such notice or knowledge, with respect to advances required to be made automatically to maintain such contract in force under an agreement entered into before such organization had such notice or knowledge.

(c) Protection for certain commercial transactions financing agreements, etc.

(1) IN GENERAL. To the extent provided in this subsection, even though notice of a lien imposed by Section 40-29-20 has been filed, such lien shall not be valid with respect to a security interest which came into existence after tax lien filing but which:

a. Is in qualified property covered by the terms of a written agreement entered into before tax lien filing and constituting:

1. A commercial transactions financing agreement;

2. A real property construction or improvement financing agreement; or

3. An obligatory disbursement agreement; and

b. Is protected against a judgment lien arising, as of the time of tax lien filing, out of an unsecured obligation.

(2) COMMERCIAL TRANSACTIONS FINANCING AGREEMENT. For purposes of this subsection:

a. Definition. The term "commercial transactions financing agreement" means an agreement (entered into by a person in the course of his trade or business):

b. Limitation on qualified property. The term "qualified property," when used with respect to a commercial transactions financing agreement, includes only commercial financing security acquired by the taxpayer before the forty-sixth day after the date of tax lien filing.

c. Commercial financing security defined. The term "commercial financing security" means (i) paper of a kind ordinarily arising in commercial transactions, (ii) accounts receivable, (iii) mortgages on real property, and (iv) inventory.

d. Purchaser treated as acquiring security interest. A person who satisfies paragraph a. by reason of clause (ii) thereof shall be treated as having acquired a security interest in commercial financing security.

(3) REAL PROPERTY CONSTRUCTION OR IMPROVEMENT FINANCING AGREEMENT. For purposes of this subsection:

a. Definition. The term "real property construction or improvement financing agreement" means an agreement to make cash disbursements to finance:

b. Limitation on qualified property. The term "qualified property," when used with respect to a real property construction or improvement financing agreement, includes only:

1. In the case of subparagraph a1, the real property with respect to which the construction or improvement has been or is to be made;

2. In the case of subparagraph a2, the proceeds of the contract described therein; and

3. In the case of subparagraph a3, property subject to the lien imposed by Section 40-29-20 at the time of tax lien filing and the crop or the livestock or other animals referred to in subparagraph a3.

(4) OBLIGATORY DISBURSEMENT AGREEMENT. For purposes of this subsection:

a. Definition. The term "obligatory disbursement agreement" means an agreement (entered into by a person in the course of his trade or business) to make disbursements, but such an agreement shall be treated as coming within the term only to the extent of disbursements which are required to be made by reason of the intervention of the rights of a person other than the taxpayer.

b. Limitation on qualified property. The term "qualified property," when used with respect to an obligatory disbursement agreement, means property subject to the lien imposed by Section 40-29-20 at the time of tax lien filing and (to the extent that the acquisition is directly traceable to the disbursements referred to in paragraph a) property acquired by the taxpayer after tax lien filing.

c. Special rules for surety agreements. Where the obligatory disbursement agreement is an agreement ensuring the performance of a contract between the taxpayer and another person:

1. The term "qualified property" shall be treated as also including the proceeds of the contract the performance of which was ensured; and

2. If the contract the performance of which was ensured was a contract to construct or improve real property, to produce goods, or to furnish services, the term "qualified property" shall be treated as also including any tangible personal property used by the taxpayer in the performance of such ensured contract.

(d) Forty-five day period for making disbursement. Even though notice of a lien imposed by Section 40-29-20 has been filed, such lien shall not be valid with respect to a security interest which came into existence after tax lien filing by reason of disbursements made before the forty-sixth day after the date of tax lien filing, or (if earlier) before the person making such disbursements had actual notice or knowledge of tax lien filing, but only if such security interest:

(1) Is in property (A) subject at the time of tax lien filing, to the lien imposed by Section 40-29-20, and (B) covered by the terms of a written agreement entered into before tax lien filing; and

(2) Is protected against a judgment lien arising, as of the time of tax lien filing, out of an unsecured obligation.

(e) Priority of interest and expenses. If the lien imposed by Section 40-29-20 is not valid as against a lien or security interest, the priority of such lien or security interest shall extend to:

(1) Any interest or carrying charges upon the obligation secured;

(2) The reasonable charges and expenses of an indenture trustee or agent holding the security interest for the benefit of the holder of the security interest;

(3) The reasonable expenses, including reasonable compensation for attorneys, actually incurred in collecting or enforcing the obligation secured;

(4) The reasonable costs of insuring, preserving, or repairing the property to which the lien or security interest relates;

(5) The reasonable costs of insuring payment of the obligation secured; and

(6) Amounts paid to satisfy any lien on the property to which the lien or security interest relates, but only if the lien so satisfied is entitled to priority over the lien imposed by Section 40-29-20, to the extent that any such item has the same priority as the lien or security interest to which it relates.

(f) Place for filing; form.

(1) PLACE FOR FILING. The notice referred to in subsection (a) shall be filed:

a. Real property. In the case of real property, in the probate office of the county in which the property subject to the lien is situated; and

b. Personal property. In the case of personal property, whether tangible or intangible, in the office (i) in which a financing statement would be filed to perfect a security interest with respect to such property pursuant to the Alabama Uniform Commercial Code, or (ii) of the Secretary of State, if a financing statement would not be required to be filed to perfect a security interest with respect to such property; provided, however, if the property is a motor vehicle (as defined under subdivision (g)(3) of this section), the tax lien shall be perfected in the same manner as a security interest is required to be perfected with respect to such motor vehicle. Such notice shall be effective as to any third party only when properly included by name in the index of such financing statements available for public inspection, and shall not be effective against a third party who relies upon a certification of such filings obtained in the manner provided in Section 7-9A-523 if such notice is omitted from the certification. Each filing officer shall reflect such notices in any certificate provided pursuant to Section 7-9A-523.

(2) FORM. The form and content of the notice referred to in subsection (a) shall be prescribed by the Commissioner of Revenue or his delegate. Such notice shall be valid notwithstanding any other provision of law regarding the form or content of a notice of lien.

(g) Definitions. For purposes of this section, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) SECURITY INTEREST. Any interest in property acquired by contract for the purpose of securing payment or performance of an obligation or indemnifying against loss or liability. A security interest exists at any time (A) if, at such time, the property is in existence and the interest has become protected against a subsequent judgment lien arising out of an unsecured obligation, and (B) to the extent that, at such time, the holder has parted with money or money's worth.

(2) MECHANIC'S LIENOR. Any person who has a lien on real property (or on the proceeds of a contract relating to real property) for services, labor, or materials furnished in connection with the construction or improvement of such property. For purposes of the preceding sentence, a person has a lien on the earliest date such lien becomes valid against subsequent purchasers without actual notice, but not before he begins to furnish the services, labor, or materials.

(3) MOTOR VEHICLE. A self-propelled vehicle which is registered for highway use under the laws of any state or foreign country.

(4) SECURITY. Any bond, debenture, note, or certificate or other evidence of indebtedness, issued by a corporation or a government or political subdivision thereof, with interest coupons or in registered form, share of stock, voting trust certificate, or any certificate of interest or participation in, certificate of deposit or receipt for, temporary or interim certificate for, or warrant or right to subscribe to or purchase, any of the foregoing; negotiable instrument; or money.

(5) TAX LIEN FILING. The filing of notice (referred to in subsection (a)) of the lien imposed by Section 40-29-20.

(6) PURCHASER. A person who, for adequate and full consideration in money or money's worth, acquires an interest (other than a lien or security interest) in property which is valid against subsequent purchasers without actual notice. In applying the preceding sentence for purposes of subsection (a) of this section:

a. A lease of property;

b. A written executory contract to purchase or lease property;

c. An option to purchase or lease property or any interest therein; or

d. An option to renew or extend a lease of property, which is not a lien or security interest shall be treated as an interest in property.

(h) Special rules.

(1) ACTUAL NOTICE OR KNOWLEDGE. For purposes of this article, an organization shall be deemed for purposes of a particular transaction to have actual notice or knowledge of any fact from the time such fact is brought to the attention of the individual conducting such transaction, and in any event for the time such fact would have been brought to such individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routine. Due diligence does not require an individual acting for the organization to communicate information unless such communication is part of his regular duties or unless he has reason to know of the transaction and that the transaction would be materially affected by the information.

(2) SUBROGATION. Where one person is subrogated to the rights of another with respect to a lien or interest, such person shall be subrogated to such rights for purposes of any lien imposed by Section 40-29-20.

(3) DISCLOSURE OF AMOUNT OF OUTSTANDING LIEN. If a notice of lien has been filed pursuant to subsection (f), the commissioner or his delegate is authorized to provide by regulations the extent to which, and the conditions under which, information as to the amount of the outstanding obligation secured by the lien may be disclosed.



Section 40-29-23 - Levy and distraint.

(a) Authority of commissioner or delegate. If any person liable to pay any final assessment of tax neglects or refuses to pay the same or fails to appeal such final assessment within 30 days, it shall be lawful for the commissioner to collect such tax (and such further sum as shall be sufficient to cover the expenses of the levy) as herein provided or as otherwise provided by law. The commissioner may levy upon all property and rights for property belonging to such person or on which there is a lien as provided in this chapter for the payment of such tax. If the Commissioner of Revenue or his delegate makes a finding that the collection of such tax is in jeopardy, notice and demand for immediate payment of such tax may be made and, upon failure or refusal to pay such tax, collection thereof by levy shall be lawful without regard to the 30-day period provided in this chapter.

(b) Seizure and sale of property. The term "levy" as used in this chapter includes the power of distraint and seizure by any lawful means. Except as otherwise provided in subdivision (d)(3), a levy shall extend only to property possessed and obligations existing at the time thereof. In any case in which the Commissioner of Revenue may levy upon property or rights to property, he may seize and sell such property or rights to property (whether real or personal, tangible or intangible), as prescribed by law. The Department of Revenue may become the purchaser of any property seized by bidding up to the amount of the final assessment and accrued interest plus any costs associated with such sale. The amount of any successful bid by the department, less costs, shall be credited to the amount owing on the unpaid final assessments. If the department shall become the purchaser of any property at such sale, then the department may resell the property by either public auction or public sale under sealed bids.

(c) Successive seizures. Whenever any property or right to property upon which levy has been made by virtue of subsection (a) is not sufficient to satisfy the claim of the State of Alabama for which levy is made, the Commissioner of Revenue or his delegate may, thereafter, and as often as may be necessary, proceed to levy in like manner upon any other property liable to levy of the person against whom such claim exists, until the amount due from him, together with all expenses, is fully paid.

(d) Requirement of notice before levy.

(1) IN GENERAL. Levy may be made under subsection (a) upon the salary or wages or other property of any person with respect to any unpaid tax only after the Commissioner of Revenue has notified such person in writing of his intention to make such levy.

(2) THIRTY-DAY REQUIREMENT. The notice required under subdivision (1) shall be served in any one of the following methods:

a. Given in person;

b. Left at the dwelling or usual place of business of such person; or

c. Sent by certified or registered mail to such person's last known address; no less than 30 days before the day of the levy.

(3) JEOPARDY. Subdivision (1) shall not apply to a levy if the Commissioner of Revenue has made a finding under the last sentence of subsection (a) that the collection of tax is in jeopardy.

(e) Continuing levy on salary and wages.

(1) EFFECT OF LEVY. The effect of a levy on salary or wages payable to or received by a taxpayer shall be continuous from the date such levy is first made until the liability out of which such levy arose is satisfied; provided, however, that no such levy made shall be more than 25 percent of the total wages or salary due the taxpayer.

(2) RELEASE AND NOTICE OF RELEASE. With respect to a levy described in subdivision (1), the Commissioner of Revenue shall within 10 days release the levy when the liability out of which such levy arose is satisfied and shall promptly notify the person upon whom such levy was made that such levy has been released.

(f) Special rule for levies on banks. Any financial institution (as defined in Section 40-16-1) shall be allowed 21 days following the date of service to comply with a levy served by or on behalf of the department.



Section 40-29-24 - Surrender of property subject to levy; "person" defined.

(a) Requirement. Except as otherwise provided in subsection (b), any person in possession of (or obligated with respect to) property or rights to property subject to levy upon which a levy has been made shall, upon demand of the Commissioner of Revenue or his delegate, surrender such property or rights (or discharge such obligation) to the Commissioner of Revenue or his delegate, except such part of the property or rights as is, at the time of such demand, subject to an attachment or execution under any judicial process.

(b) Enforcement of levy.

(1) EXTENT OF PERSONAL LIABILITY. Any person who fails or refuses to surrender any property or rights to property, subject to levy, upon demand by the Commissioner of Revenue, shall be liable in his own person and estate to the State of Alabama in a sum equal to the value of the property or rights not so surrendered, but not exceeding the amount of taxes for the collection of which such levy has been made, together with costs and interest on such sum at an annual rate established by law from the date of such levy (or, in the case of a levy described in subdivision (3) of subsection (d) of Section 40-29-23, from the date such person would otherwise have been obligated to pay over such amounts to the taxpayer). Any amount (other than costs and the 10 percent penalty provided in subdivision (2) below) recovered under this subdivision shall be credited against the tax liability for the collection of which such levy was made.

(2) PENALTY FOR VIOLATION. In addition to the personal liability imposed by subdivision (1), if any person required to surrender property or rights to property fails or refuses to surrender such property or rights to property without reasonable cause, such person shall be liable for a penalty equal to 10 percent of the amount recoverable from the property under his control. No part of such penalty shall be credited against the tax liability for the collection of which such levy was made.

(c) Effect of honoring levy. Any person in possession of (or obligated with respect to) property or rights to property subject to levy upon which a levy has been made who, upon demand by the Commissioner of Revenue or his delegate, surrenders such property or rights to property (or discharges such obligation) to the Commissioner of Revenue or his delegate, or who pays a liability under subdivision (b)(1), shall be discharged from any obligation or liability to the delinquent taxpayer with respect to such property or rights to property arising from such surrender or payment.

(d) "Person" defined. The term "person" as used in subsection (a) includes an officer of a corporation or a member of a partnership, who as such officer or member is under a duty to surrender the property or rights to property, or to discharge the obligation.



Section 40-29-25 - Production of books.

If a levy has been made on any property, or right to property, any person having custody or control of any books or records containing evidence or statements relating to the property or rights to property subject to levy, shall, upon demand of the Commissioner of Revenue or his delegate, exhibit such books or records to the Commissioner of Revenue or his delegate.



Section 40-29-26 - Sale of seized property.

(a) Notice of seizure. As soon as practicable after seizure of property, notice in writing shall be given by the Commissioner of Revenue or his delegate to the owner of the property (or, in the case of personal property, the possessor thereof), or shall be left at his usual place of abode or business. If the owner cannot be readily located, or has no dwelling or place of business within the state, the notice may be mailed to his last known address. Such notice shall specify the sum demanded and shall contain, in the case of real property, a description with reasonable certainty of the property seized.

(b) Notice of sale. The commissioner or his delegate shall as soon as practicable after the seizure of the property give notice to the owner, in the manner prescribed in subsection (a), and shall cause a notification to be published in some newspaper published or generally circulated within the county wherein such seizure is made, or if there be no newspaper published or generally circulated in such county, shall post such notice at the post office nearest the place where the seizure is made, and in not less than two other public places. Such notice shall specify the property to be sold, including both a legal description and a readily understandable layman's description, and the time, place, manner, and conditions of the sale thereof.

(c) Sale of indivisible property. If any property liable to levy is not divisible, so as to enable the commissioner or his delegate by sale of a part thereof to raise the whole amount of the tax and expenses, the whole of such property shall be sold. Such indivisible property shall include only property in which the taxpayer has at least 50 percent interest.

(d) Time and place of sale. All sales shall be held between the hours of 9:00 A.M. and 5:00 P.M. In sale of personal property, the notice and advertisement of sale must be published at least 14 days prior to sale, but only one publication shall be necessary. In sales of real property, the publication in the newspaper must be once a week for three successive weeks prior to the sale.

(e) Manner and conditions of sale.

(1) MINIMUM PRICE. Before the sale the commissioner or his delegate may determine a minimum price for which the property shall be sold, and if such minimum price is determined, and if no person offers for such property at the sale the amount of the minimum price, the property shall be declared to be purchased at such price for the State of Alabama; otherwise the property shall be declared to be sold to the highest bidder.

(2) ADDITIONAL RULES APPLICABLE TO SALE. The commissioner or his delegate shall by regulations prescribe the manner and other conditions of the sale of property seized by levy. If one or more alternative methods or conditions are permitted by regulations, the commissioner or his delegate shall select the alternatives applicable to the sale. Such regulations shall provide:

a. That the sale shall not be conducted in any manner other than:

1. By public auction; or

2. By public sale under sealed bids.

b. In the case of the seizure of several items of property, whether such items shall be offered separately, in groups, or in the aggregate; and whether such property shall be offered both separately (or in groups) and in the aggregate, and sold under whichever method produces the highest aggregate amount.

c. Whether the announcement of the minimum price determined by the commissioner or his delegate may be delayed until the receipt of the highest bid.

d. Whether payment in full shall be required at the time of acceptance of a bid, or whether a part of such payment may be deferred for such period (not to exceed one month) as may be determined by the commissioner or his delegate to be appropriate.

e. The extent to which methods (including advertising) in addition to those prescribed in subsection (b) may be used in giving notice of the sale.

f. Under what circumstances the commissioner or his delegate may adjourn the sale from time to time (but such adjournments shall not be for a period to exceed in all one month).

(3) PAYMENT OF AMOUNT BID. If payment in full is required at the time of acceptance of a bid and is not then and there paid, the commissioner or his delegate shall forthwith proceed to again sell the property in the manner provided in this subsection. If the conditions of the sale permit part of the payment to be deferred, and if such part is not paid within the prescribed period, suit may be instituted against the purchaser for the purchase price or such part thereof as has not been paid, together with interest at the rate applicable to liabilities due the Department of Revenue from the date of the sale; or, in the discretion of the commissioner or his delegate, the sale may be declared to be null and void for failure to make full payment of the purchase price and the property may again be advertised and sold as provided in subsections (b) and (c) of this section. In the event of such readvertisement and sale any new purchaser shall receive such property or rights to property free and clear of any claim or right of the former defaulting purchaser, of any nature whatsoever, and the amount paid upon the bid price by such defaulting purchaser shall be forfeited.



Section 40-29-27 - Sale of perishable goods.

If the commissioner or his delegate determines that any property seized is liable to perish or become greatly reduced in price or value by keeping, or that such property cannot be kept without great expense, he shall appraise the value of such property and:

(a) Return to owner. If the owner of the property can be readily found, the commissioner or his delegate shall give him notice of such determination of the appraised value of the property. The property shall be returned to the owner if, within such time as may be specified in the notice, the owner:

(1) Pays to the commissioner or his delegate an amount equal to the appraised value; or

(2) Gives bond in such form, with such sureties, and in such amount as the commissioner or his delegate shall prescribe, to pay the appraised amount at such time as the commissioner or his delegate determines to be appropriate in the circumstances.

(b) Immediate sale. If the owner does not pay such amount or furnish such bond in accordance with this section, the commissioner or his delegate may as soon as practicable make public sale of the property in accordance with such regulations or in such manner as may be prescribed by the commissioner or his delegate.



Section 40-29-28 - Redemption of property.

(a) Before sale. Any person whose property has been levied upon hereunder or subject to execution under Section 40-2-11 shall have the right to pay the amount due, together with the expenses of the proceeding, if any, to the commissioner or his delegate at any time prior to the sale thereof, and upon such payment the commissioner or his delegate shall restore such property to him, and all further proceedings in connection with the levy on such property shall cease from the time of such payment.

(b) Redemption of real estate after sale.

(1) PERIOD. The owners of any real property sold as provided in Section 40-29-26, their heirs, executors, or administrators, or any person having any interest therein, or a lien thereon, or any person in their behalf, shall be permitted to redeem the property sold, or any particular tract of such property, at any time within one year after the sale thereof. Real property purchased by the state at said sale may be redeemed from the state at any time within one year after the sale thereof.

(2) PRICE. Such property or tract of property shall be permitted to be redeemed upon payment to the purchaser, or in case he cannot be found in the county in which the property to be redeemed is situated, then to the commissioner or his delegate, for the use of the purchaser, his heirs, or assigns, the amount paid by such purchaser and interest thereon at the current rate of interest per annum as last published and charged on delinquent taxes by the Internal Revenue Service. Where the state was purchaser, the tax liability must be paid in full in addition to the costs, penalties and interest in order to redeem.

(c) Record. When any lands sold are redeemed as provided in this section, the commissioner or his delegate shall cause entry of the fact to be made upon the record mentioned in Section 40-29-31, and such entry shall be evidence of such redemption.

(d) There may be no redemption of personal property.



Section 40-29-29 - Certificate of sale; deed of real property.

(a) Certificate of sale. In the case of personal property sold as provided in Section 40-29-26, the commissioner or his delegate shall give to the purchaser a certificate of sale upon payment in full of the purchase price.

(b) Deed to real property. In the case of any real property sold as provided in Section 40-29-26 and not redeemed in the manner and within the time provided in Section 40-29-28, the commissioner or his delegate shall execute to the purchaser of such real property at such sale, upon his surrender of the certificate of sale, a deed of the real property so purchased by him, reciting the facts set forth in the certificate.

(c) Real property purchased by State of Alabama. If real property is declared purchased by the State of Alabama at a sale pursuant to Section 40-29-26, the commissioner or his delegate shall at the proper time execute a deed therefor, and without delay cause such deed to be duly recorded in the probate office of the county in which the property is located.



Section 40-29-30 - Legal effect of certificate of sale of personal property and deed of real property.

(a) Certificate of sale of property other than real property. In all cases of a sale of property (other than real property) pursuant to Section 40-29-26, the certificate of such sale:

(1) AS EVIDENCE. Shall be prima facie evidence of the right of the officer to make such sale, and conclusive evidence of the regularity of his proceedings in making the sale; and

(2) AS CONVEYANCES. Shall transfer to the purchaser all right, title, and interest of the party delinquent in and to the property sold; and

(3) AS AUTHORITY FOR TRANSFER OF CORPORATE STOCK. If such property consists of stocks, shall be notice when received, to any corporation, company, or association of such transfer, and shall be authority to such corporation, company, or association to record the transfer on its books and records in the same manner as if the stocks were transferred or assigned by the party holding the same, in lieu of any original or prior certificate, which shall be void, whether canceled or not; and

(4) AS RECEIPTS. If the subject of sale is securities or other evidences of debt, shall be a good and valid receipt to the person holding the same, as against any person holding or claiming to hold possession of such securities or other evidences of debt; and

(5) AS AUTHORITY FOR TRANSFER OF TITLE TO MOTOR VEHICLE. If such property consists of a motor vehicle, shall be notice, when received, to any public official charged with the registration of title to motor vehicles, of such transfer and shall be authority to such official to record the transfer on his books and records in the same manner as if the certificate of title to such motor vehicle were transferred or assigned by the party holding the same, in lieu of any original or prior certificate, which shall be void, whether canceled or not.

(b) Deed of real property. In the case of the sale of real property pursuant to Section 40-29-26:

(1) DEED AS EVIDENCE. The deed of sale given pursuant to Section 40-29-29 shall be prima facie evidence of the facts therein stated; and

(2) DEED AS CONVEYANCE OF TITLE. If the proceedings of the commissioner or his delegate as set forth have been substantially in accordance with the provisions of law, such deed shall be considered and operate as a conveyance of all the right, title, and interest the party delinquent had in and to the real property thus sold at the time the lien of the State of Alabama attached thereto.

(c) Effect of junior encumbrances. A certificate of sale of personal property given or a deed to real property executed pursuant to Section 40-29-29 shall discharge such property from all liens, encumbrances, and titles over which the lien of the State of Alabama with respect to which the levy was made had priority.

(d) Effect of senior encumbrances. A certificate of sale of personal property given or a deed to real property does not discharge such property from liens, encumbrances, and titles senior to the lien of the State of Alabama.



Section 40-29-31 - Records of sales to be kept.

The commissioner or his delegate shall keep a record of all sales of real property sold under Section 40-29-26 and of redemptions of such property. The record shall set forth the tax for which the sale was made, the dates of seizure and sale, the amount of the expenses, the name of purchaser and the date of the deed. A deed to the State of Alabama by virtue of its purchase at the sale shall be promptly recorded in the probate office of the county or counties where the property is located.



Section 40-29-32 - Expense of levy and sale.

The commissioner or his delegate shall determine the expenses to be allowed in all cases of levy and sale, which expenses shall be actual expenses directly related to the sale. The fee for a professional auctioneer that may be employed at the discretion of the commissioner or his delegate shall be considered an expense of the levy and sale.



Section 40-29-33 - Application of proceeds of levy.

(a) Collection of liability. Any money realized by proceedings under this article (whether by seizure, by surrender under Section 40-29-24, except pursuant to subsection (b)(2) thereof, or by sale of seized property) or by sale of property redeemed by the State of Alabama (if the interest of the State of Alabama in such property was a lien arising under the provisions of this title) shall be applied as follows:

(1) EXPENSE OF LEVY AND SALE. First, against the expenses of the proceedings;

(2) SPECIFIC TAX LIABILITY ON SEIZED PROPERTY. If the property seized and sold is subject to a tax imposed under this title which has not been paid, the amount remaining after applying subdivision (1) shall then be applied against such tax liability, including any penalty and interest, (and, if such tax was not previously assessed, it shall then be assessed);

(3) LIABILITY OF DELINQUENT TAXPAYER. The amount, if any, remaining after applying subdivisions (1) and (2) shall then be applied against the liability in respect of which the levy was made or the sale was conducted.

(b) Surplus proceeds. Any surplus proceeds remaining after the application of subsection (a) shall be refunded by the commissioner or his delegate to the person or persons legally entitled thereto.



Section 40-29-34 - Authority to release levy and return property.

(a) Release of levy. It shall be lawful for the commissioner or his delegate to release the levy, and any liens, upon all or part of the property or rights to property levied upon, where the commissioner or his delegate, within their discretion, determines that such action will facilitate the collection of the liability or for other good reason that the levy should be released, but such release shall not operate to prevent any subsequent levy.

(b) Return of property. If the commissioner determines that property has been wrongfully levied upon, it shall be lawful for the commissioner to return:

(1) The specific property levied upon;

(2) An amount of money equal to the amount of money levied upon; or

(3) An amount of money equal to the fair market value of the property levied upon and the reasonable cost of a judicial determination of the existence of a wrongful levy.

(c) Interest. Interest shall be allowed and paid at an annual rate established by law:

(1) In a case described in subsection (b)(2), from the date the commissioner receives the money to a date (to be determined by the commissioner) preceding the date of return by not more than 30 days; or

(2) In a case described in subsection (b)(3), from the date of the sale of the property to a date (to be determined by the commissioner) preceding the date of return by not more than 30 days.






Article 3 - Limitations on Assessment and Collection.

Section 40-29-51 - Collection after assessment.

(a) Length of period. Where the assessment of any tax imposed by this title has been begun or made within the period of limitation properly applicable thereto, such tax may be collected by levy or by a proceeding in court, but only if the levy is made or the proceeding begun:

The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. The period provided by this subsection during which a tax may be collected by levy shall not be extended or curtailed by reason of a judgment against the taxpayer.

(b) Date when levy is considered made. The date on which a levy on property or rights to property is made shall be the date on which the notice of seizure provided in Section 40-29-26 is given.



Section 40-29-52 - Suspension of running of period of limitation.

(a) General rule. The running of the period of limitations provided in this title for collecting any tax shall be suspended for the period during which the commissioner is prohibited from collecting by levy or a proceeding in court and for 60 days thereafter.

(b) Assets of taxpayer in control or custody of court. The period of limitations on collection prescribed in this title shall be suspended for the period the assets of the taxpayer are in the control or custody of the court in any proceeding before any court of the State of Alabama, and for six months thereafter.

(c) Taxpayer outside State of Alabama. The running of the period of limitations on collection prescribed in this title shall be suspended for the period during which the taxpayer is outside the State of Alabama if such period or absence is for a continuous period of at least six months. If the preceding sentence applies and at the time of the taxpayer's return to the State of Alabama the period of limitations on collection after assessment prescribed in Section 40-29-51 would expire before the expiration of six months from the date of his return, such period shall not expire before the expiration of such six months.

(d) Case under Title 11 of the United States Code (Bankruptcy). The running of the period of limitations provided in Section 40-29-51 for collection shall, in a case under Title 11 of the United States Code (Bankruptcy), be suspended for the period during which the commissioner is prohibited by reason of such case from collecting said tax and for six months thereafter.






Article 4 - Additions to Tax and Penalties.

Section 40-29-70 - Bad checks.

If any check, money order, or electronic funds in payment of any amount receivable for payment of taxes under any provision of law is not duly paid, in addition to any other penalties provided by law, there shall be paid as a penalty by the person who tendered such check, money order, or electronic funds, upon notice and demand by the commissioner, or his or her delegate, or other taxing authority, in the same manner as tax, an amount equal to 10 percent of the amount of such check, money order, or electronic funds, except that if the amount of such check, money order, or electronic funds is less than five hundred dollars ($500), the penalty under this section shall be ten dollars ($10) or the amount of such check, money order, or electronic funds, whichever is the lesser. This section shall not apply if the person tendered such check, money order, or electronic funds in good faith and with reasonable cause to believe that it would be duly paid, and settlement is made by the taxpayer within 10 days after notification of receipt of a bad check, money order, or non-payable electronic funds by the department or other taxing authority.



Section 40-29-71 - Automatic refund.

Where the Department of Revenue determines that a taxpayer is entitled to a refund, the Department of Revenue shall automatically refund to that taxpayer the amount of any excess tax so paid to the State of Alabama; provided, however, that the statute of limitations provisions of the applicable tax law shall apply.



Section 40-29-72 - Rules for application of assessable penalties; "person" defined.

(a) Penalty assessed as tax. The penalties and liabilities provided by this article shall be paid upon notice and demand by the commissioner or his delegate, and shall be assessed and collected in the same manner as taxes. Except as otherwise provided, any reference in this title to "tax" imposed by this title shall be deemed also to refer to the penalties and liabilities provided by this article.

(b) "Person" defined. The term "person," as used in this article, includes an officer of a corporation, or a member of a partnership, who as such officer, or member is under a duty to perform the act in respect of which the violation occurs.



Section 40-29-73 - Failure to collect and pay over tax, or attempt to evade or defeat tax.

(a) General rule. Any person required to collect, truthfully account for, and/or pay over any tax imposed by Sections 40-17-2, 40-17-220, 40-18-71, 40-21-82, 40-23-2, 40-23-61, 40-26-1 and any other local sales, use, and gross receipts taxes collected by the state Department of Revenue who willfully fails to collect such tax, or truthfully account for, and/or pay over such tax, or willfully attempts in any manner to evade or defeat any such tax or the payment thereof, shall, in addition to other penalties provided by law, be liable for a penalty up to the total amount of the tax evaded, or not collected, or not accounted for and paid over.

(b) Extension of period of collection where bond is filed.

(1) IN GENERAL. If, within 30 days after the day on which notice and demand of any penalty under subsection (a) is made against any person, such person:

a. Pays an amount which is not less than the minimum amount required to commence a proceeding in court with respect to his liability for such penalty;

b. Files a claim for refund of the amount so paid; and

c. Furnishes a bond which meets the requirements of subdivision (3); no levy or proceeding in court for the collection of the remainder of such penalty shall be made, begun, or prosecuted until a final resolution of a proceeding begun as provided in subdivision (2).

(2) SUIT MUST BE BROUGHT TO DETERMINE LIABILITY FOR PENALTY. If, within 30 days after the day on which his claim for refund with respect to any penalty under subsection (a) is denied, the person described in subdivision (1) fails to begin a proceeding in the appropriate court for the determination of his liability for such penalty, subdivision (1) shall cease to apply with respect to such penalty, effective on the day following the close of the thirty-day period referred to in this subdivision.

(3) BOND. The bond referred to in subdivision (1) shall be in such form and with such sureties as the commissioner may by regulations prescribe and shall be in an amount equal to one and one-half times the amount of excess of the penalty assessed over the payment described in subdivision (1).

(4) SUSPENSION OF RUNNING OF PERIOD OF LIMITATIONS ON COLLECTION. The running of the period of limitations provided in Section 40-29-50 on the collection by levy or by a proceeding in court in respect of any penalty described in subdivision (1) shall be suspended for the period during which the commissioner is prohibited from collecting by levy or a proceeding in court.

(5) JEOPARDY COLLECTION. If the commissioner makes a finding that the collection of the penalty is in jeopardy, nothing in this subsection shall prevent the immediate collection of such penalty.



Section 40-29-74 - Fraudulent statement or failure to furnish statement to employee.

In addition to the criminal penalty provided by Section 40-29-114, any person required under this title to furnish a statement to an employee who willfully furnishes a false or fraudulent statement, or who willfully fails to furnish a statement in the manner, at the time, and showing the information required shall for each such failure be subject to a penalty under this article of $50.



Section 40-29-75 - False information with respect to withholding.

(a) Civil penalty. In addition to any criminal penalty provided by law, if:

(1) Any individual makes a statement under Section 40-18-73 which results in a decrease in the amounts deducted and withheld under Section 40-18-71; and

(2) As of the time such statement was made, there was no reasonable basis for such statement, such individual shall pay a penalty of $500 for such statement.

(b) Exception. The commissioner may waive (in whole or in part) the penalty imposed under subsection (a) if the taxes imposed with respect to the individual under Chapter 18 of this title for the taxable year are equal to or less than the sum of:

(1) The credits against such taxes allowed by Sections 40-18-21, 40-18-120 and 40-18-121; and

(2) The payments of estimated tax which are considered payments on account of such taxes.






Article 5 - Jeopardy.

Section 40-29-90 - Jeopardy assessment - For income tax.

(a) Termination of taxable period. If the commissioner or his delegate finds that a taxpayer designs quickly to depart from the State of Alabama or to remove his property therein, or to do any other act tending to prejudice or to render wholly or partly ineffectual proceedings to collect the income tax for the current or the preceding taxable year unless such proceedings be brought without delay, the commissioner or his delegate shall declare the taxable period for such taxpayer immediately terminated, and shall cause notice of such finding and declaration to be given the taxpayer, together with a demand for immediate payment of the tax for the taxable period so declared terminated and of the tax for the preceding taxable year or so much of such tax as is unpaid, whether or not the time otherwise allowed by law for filing return and paying the tax has expired; and such taxes shall thereupon become immediately due and payable. In any proceeding in court brought to enforce payment of taxes made due and payable by virtue of the provisions of this section, the finding of the commissioner or his delegate, made as herein provided, whether made after notice to the taxpayer or not, shall be for all purposes presumptive evidence of jeopardy.

(b) Reopening of taxable period. Notwithstanding the termination of the taxable period of the taxpayer by the commissioner or his delegate, as provided in subsection (a), the commissioner or his delegate may reopen such taxable period each time the taxpayer is found by the commissioner or his delegate to have received income, within the current taxable year, since a termination of the period under subsection (a). A taxable period so terminated by the commissioner or his delegate may be reopened by the taxpayer if he files with the commissioner or his delegate a true and accurate return of the items of gross income and of the deductions and credits allowed under this title for such taxable period, together with such other information required under this title. If the taxpayer is a nonresident, the taxable period so terminated may be reopened by him if he files, or causes to be filed, with the commissioner or his delegate a true and accurate return of his total income derived from all sources within the State of Alabama, in the manner prescribed in this title.

(c) Abatement if jeopardy does not exist. The commissioner or his delegate may abate the jeopardy assessment if he finds that jeopardy does not exist. The period of limitation on the making of assessments and levy or a proceeding in court for collection, in respect of any deficiency, shall be determined as if the jeopardy assessment so abated had not been made, except that the running of such period shall in any event be suspended for the period from the date of such jeopardy assessment until the expiration of the tenth day after the day on which such jeopardy assessment is abated.

(d) Approved bond. When a jeopardy assessment has been entered as provided in subsection (a), the collection of all or any part of such assessment may be stayed by filing with the commissioner or his delegate an approved bond conditioned upon the payment of the assessment together with applicable interest and costs of collection. The commissioner or his delegate shall have sole discretion to approve or disapprove the bond, but such approval shall not be unreasonably withheld.

(e) Appeal. A final jeopardy assessment entered hereunder may be appealed to either the Alabama Tax Tribunal of the department or the appropriate circuit court of Alabama in the same manner as provided by the procedures contained in Chapter 2B of this title for the appeal of final assessments. If the appeal is taken to the Alabama Tax Tribunal, the taxpayer must file the bond required by subsection (d).



Section 40-29-91 - Jeopardy assessment - Other taxes.

(a) If the commissioner or his delegate finds that a taxpayer designs quickly to depart from the State of Alabama or to remove his property therein, or to do any other act tending to prejudice or to render wholly or partly ineffectual proceedings to collect any tax imposed by this title other than income tax, the commissioner or his delegate may issue notice of such finding to the taxpayer by personal service or mailing to his/her last known address, together with a demand for immediate payment of the tax declared to be in jeopardy, including penalties and additions thereto and such tax, penalty, interest, and additions thereto shall be immediately due and payable. A final assessment of such tax may be entered immediately and if the assessment is not paid upon such demand of the commissioner or his delegate, the commissioner or his delegate may forthwith issue a warrant for levy and distraint of any personal property of the taxpayer which shall be collected in the same manner and with like effect as provided under Article 2 of this chapter.

(b) In the case of a tax for a current period, the commissioner or his delegate may declare the taxable period of the taxpayer immediately terminated and may at his discretion estimate the tax liability based upon the best information obtainable. Notice of such finding and declaration shall be issued to the taxpayer in the same manner as in subsection (a).

(c) When a jeopardy assessment has been made as provided in subsection (a), the collection of all or any part of such assessment may be stayed by filing with the commissioner or his delegate an approved bond conditioned upon the payment of the assessment together with applicable interest and costs of collection. The commissioner or his delegate shall have sole discretion to approve or disapprove the bond, but such approval shall not be unreasonably withheld.

(d) In any proceeding in court to contest the jeopardy assessment or to enforce payment of the taxes made due and payable by virtue of the provisions of this section, the finding of the commissioner or his delegate, made as herein provided, shall be for all purposes presumptive evidence of jeopardy.

(e) A final jeopardy assessment entered hereunder may be appealed to either the Alabama Tax Tribunal of the department or the appropriate circuit court of Alabama in the same manner as provided in Chapter 2B of this title for the appeal of final assessments. If the appeal is to the Alabama Tax Tribunal, the taxpayer must file the bond required by subsection (c). Provided further, an appeal from a final jeopardy assessment of the drugs and controlled substances excise tax levied by Chapter 17A of this title may only be taken to the appropriate circuit court.






Article 6 - Crimes.

Section 40-29-110 - Attempt to evade or defeat tax.

Any person who willfully attempts in any manner to evade or defeat any tax imposed by this title or the payment thereof shall, in addition to other penalties provided by law, be guilty of a felony and, upon conviction thereof, shall be fined not more than $100,000 ($500,000 in the case of a corporation), or imprisoned not more than five years, or both.



Section 40-29-111 - Willful failure to collect or pay over tax.

Any person required under this title to collect, account for, and pay over any tax imposed by this title who willfully fails to collect or truthfully account for and pay over such tax shall, in addition to other penalties provided by law, be guilty of a felony and, upon conviction thereof, shall be fined not more than $10,000, or imprisoned not more than five years, or both.



Section 40-29-112 - Willful failure to file return, supply information, or pay tax.

Any person required under this title to pay any estimated tax or tax, or required by this title or by regulations made under authority thereof to make a return (other than a return required under Section 40-18-82), keep any records, or supply any information, who willfully fails to pay such estimated tax or tax, make such return, keep such records, or supply such information, at the time or times required by law or regulations, shall, in addition to other penalties provided by law, be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $25,000 ($100,000 in the case of a corporation), or imprisoned not more than one year, or both, together with the costs of prosecution. In the case of any person with respect to whom there is a failure to pay any estimated tax, this section shall not apply to such person with respect to such failure if there is no addition to tax under subsections (a) and (b) of Section 40-18-80 with respect to such failure.



Section 40-29-113 - Fraudulent statement or failure to make statement to employees.

In lieu of any other penalty provided by law (except the penalty provided by Section 40-29-75) any person required under the provisions of Section 40-18-75 to furnish a statement who willfully furnishes a false or fraudulent statement or who willfully fails to furnish a statement in the manner, at the time, and showing the information required under Section 40-18-75, or regulations prescribed thereunder, shall, for each such offense, upon conviction thereof, be fined not more than $1,000, or imprisoned not more than one year, or both.



Section 40-29-114 - Fraudulent withholding exemption certificate or failure to supply information.

Any individual required to supply information to his employer under Section 40-18-73 who willfully supplies false or fraudulent information, or who willfully fails to supply information thereunder which would require an increase in the tax to be withheld under Section 40-18-73 shall, in lieu of any other penalty provided by law, upon conviction thereof, be fined not more than $500, or imprisoned not more than one year, or both.



Section 40-29-115 - Fraud and false statements.

(a) Any person who:

(1) DECLARATION UNDER PENALTIES OF PERJURY. Willfully makes and subscribes any return, statement, or other document, which contains or is verified by a written declaration that it is made under the penalties of perjury, and which he does not believe to be true and correct as to every material matter; or

(2) AID or ASSISTANCE. Willfully aids or assists in, or procures, counsels, or advises the preparation or presentation under, or in connection with any matter arising under, the state revenue laws, of a return, affidavit, claim, or other document, which is fraudulent or is false as to any material matter, whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such return, affidavit, claim, or document; or

(3) FRAUDULENT BONDS, PERMITS, AND ENTRIES. Simulates or falsely or fraudulently executes or signs any bond, permit, entry, or other document required by the provisions of this title, or by any regulation made in pursuance thereof, or procures the same to be falsely or fraudulently executed, or advises, aids in, or connives at such execution thereof; or

(4) REMOVAL OR CONCEALMENT WITH INTENT TO DEFRAUD. Removes, deposits, or conceals, or is concerned in removing, depositing, or concealing, any goods or commodities for or in respect whereof any tax is or shall be imposed, or any property upon which levy is authorized by Section 40-29-23, with intent to evade or defeat the assessment or collection of any tax imposed by this title; shall be guilty of a felony and, upon conviction thereof, shall be fined not more than $100,000 ($500,000 in the case of a corporation), or imprisoned not more than three years, or both.

(b) It shall be unlawful for anyone to falsify or misrepresent the correct residence address of the owner or the correct address of the business location, of an automotive vehicle, truck trailer, trailer, semitrailer, or travel trailer with the intent to avoid municipal or county ad valorem, sales or use tax in any county or municipality in which the owner resides, or in which the business owner of such vehicle or trailer is subject to tax. Violation of this subsection shall be a Class C misdemeanor.



Section 40-29-116 - Fraudulent returns, statements, or other documents.

Any person who willfully delivers or discloses to the commissioner or his delegate any list, return, account, statement, or other document, known by him to be fraudulent or to be false as to any material matter, shall be fined not more than $10,000 ($50,000 in the case of a corporation), or imprisoned not more than one year, or both. Any person required pursuant to this title to furnish any information to the commissioner or his delegate who willfully furnishes to the commissioner or his delegate any information known by him to the fraudulent or to be false as to any material matter shall be fined not more than $10,000 ($50,000 in the case of a corporation), or imprisoned not more than one year, or both.



Section 40-29-117 - Failure to obey subpoena.

Any person who, being duly subpoenaed to appear to testify, or to appear and produce books, accounts, records, memoranda, or other papers, as required under subdivisions (7) and (8) of Section 40-2-11, or any other section in this title requiring the production of information, neglects or fails to appear without cause or to produce such books, accounts, records, memoranda, or other papers without cause, shall, upon conviction thereof, be fined not more than $1,000, or imprisoned not more than one year, or both.



Section 40-29-118 - Attempts to interfere with administration of state revenue laws; taxpayer protection from harassment.

(a) Corrupt or forcible interference. Whoever corruptly or by force or threats of force (including any threatening letter or communication) endeavors to intimidate or impede any officer or employee of the State of Alabama acting in an official capacity under this title, or in any other way corruptly or by force or threats of force (including any threatening letter or communication) obstructs or impedes, or endeavors to obstruct or impede, the due administration of this title, shall, upon conviction thereof, be fined not more than $5,000, or imprisoned not more than three years, or both, except that if the offense is committed only by threats of force, the person convicted thereof shall be fined not more than $3,000, or imprisoned not more than one year, or both. The term "threats of force," as used in this subsection, means threats of bodily harm to the officer or employee of the State of Alabama or to a member of his family.

(b) Forcible rescue of seized property. Any person who forcibly rescues or causes to be rescued any property after it shall have been seized under this title, or shall attempt or endeavor so to do, shall, excepting in cases otherwise provided for, for every such offense, be fined not more than $500, or not more than double the value of the property so rescued, whichever is the greater, or be imprisoned not more than two years.

(c) Intimidation or harassment of taxpayer; "threats of force" defined. Any employee of the state Department of Revenue acting in an official capacity under the provisions of this title who by unlawful force or threats of force endeavors to intimidate or harass a taxpayer, upon determination by a special board to be appointed by the state Personnel Department that the charge is valid, shall be subject to immediate dismissal, and upon such dismissal may be subject to such penalties as provided under this section. The term "threats of force" as used in this subsection means threats of bodily harm to the taxpayer or to a member of his family.



Section 40-29-119 - Periods of limitation on criminal prosecutions.

(a) No person shall be prosecuted, tried, or punished for any of the various offenses arising under the revenue laws unless the indictment is found or the prosecution instituted within three years next after the commission of the offense, except that the period of limitation shall be six years:

(1) For offenses involving the defrauding or attempting to defraud the State of Alabama or any agency thereof, whether by conspiracy or not, and in any manner;

(2) For the offense of willfully attempting in any manner to evade or defeat any tax or the payment thereof;

(3) For the offense of willfully aiding or assisting in, or procuring, counseling, or advising, the preparation or presentation under, or in connection with any matter arising under, the statute revenue laws, of a false or fraudulent return, affidavit, claim or document (whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such return, affidavit, claim, or document);

(4) For the offense of willfully failing to pay any tax, or make any return at the time or times required by law or regulations;

(5) For offenses described in Sections 40-29-115 and 40-29-116 (relating to false statements and fraudulent documents);

(6) For the offense described in Section 40-29-118 (relating to intimidation of officers and employees of the State of Alabama); or

(7) For the offense described in Section 40-29-121 (relating to the possession or use of an automated sales suppression device or phantom-ware).

(b) The time during which the person committing any of the various offenses arising under the revenue laws is outside the State of Alabama or is a fugitive from justice within the meaning of the Code of Alabama, shall not be taken as any part of the time limited by law for the commencement of such proceedings.



Section 40-29-120 - Commissioner's report.

The Commissioner of Revenue will file a report in one-year periods from January 1, 1984, for a period of five years that states the amount of additional tax money that was collected as the result of this chapter. This report shall be delivered to each legislator and each constitutional officer.



Section 40-29-121 - Automated sales suppression devices or phantom-ware.

(a) For purposes of this section, the following terms have the following meanings:

(1) AUTOMATED SALES SUPPRESSION DEVICE. A software program carried on a memory stick or removable compact disc, accessed through an Internet link, or by any other means, that falsifies the electronic records of electronic cash registers and other point-of-sale systems, including, but not limited to, transaction data and transaction reports.

(2) ELECTRONIC CASH REGISTER. A device that keeps a register or supporting documents through the use of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling, or processing retail sales and other transaction data.

(3) PHANTOM-WARE. Any hidden or concealed programming option embedded in the operating system of an electronic cash register or hardwired into the electronic cash register that can be used to create a second set of records or to eliminate or manipulate transaction records that may or may not be preserved in digital formats in order to represent the true or manipulated record of a transaction in the electronic cash register.

(4) TRANSACTION DATA. Data relating to a transaction which includes, but is not limited to, data identifying each item purchased by a customer, the price for each item, a taxability determination for each item, a segregated tax amount for each of the taxed items, the amount of cash or credit tendered, the net amount returned to the customer in change, the date and time of the purchase, the name, address, and identification number of the vendor, and the receipt or invoice number of the transaction.

(5) TRANSACTION REPORTS. Either of the following or any variation thereof:

a. A report that contains, but is not limited to, documentation of sales, taxes, or fees collected; media totals; and discount voids at an electronic cash register, and that is printed on a cash register tape at the end of a day or shift, or

b. A report that documents every action at an electronic cash register and that is stored electronically.

(b) It is unlawful to knowingly sell, purchase, install, transfer, use, or possess in this state any automated sales suppression device or phantom-ware.

(c) Any person convicted of a violation of this section is guilty of a Class C felony and upon conviction, shall also be fined not more than one hundred thousand dollars ($100,000), or in the case of a corporation, not more than five hundred thousand dollars ($500,000). In addition, the person shall be liable for all taxes, fees, penalties, and interest due the state and any locality as the result of the fraudulent use of an automated sales suppression device or phantom-ware and shall forfeit to the state, as an additional penalty, all profits associated with the sale or use of an automated sales suppression device or phantom-ware.

(d) An automated sales suppression device or phantom-ware and any device containing such device or software shall be contraband and shall be forfeited to the state.









Chapter 29A - ALABAMA TAX DELINQUENCY AMNESTY ACT.

Section 40-29A-1 - Short title.

This chapter shall be known as and may be cited as the "Alabama Tax Delinquency Amnesty Act of 2016".



Section 40-29A-2 - Definitions.

As used in this chapter, the following terms have the meaning ascribed to them in this section, except when the context clearly indicates otherwise:

(1) COMMISSIONER. The Commissioner of the Department of Revenue.

(2) CONTACT or CONTACTED. Previous contact of any kind by the department or an agent of the department within five years prior to the initial written request for amnesty. This includes returns filed for the tax types included in the application for tax periods beginning before the look-back period. Contact includes, but is not limited to, with regard to potential liability for the type of tax identified in the amnesty application: receipt of a nexus questionnaire, an audit or notice of audit, payment of tax, registration for tax, registration with the Secretary of State, request for extension of time to file, making a payment of estimated tax, filing a return, and non-compliance issued in response to an application for a certificate of good standing or a certificate of compliance by the taxpayer, or on behalf of the taxpayer.

(3) COURIER. A messenger other than the United States Postal Service that delivers parcels, packages, and the like, containing returns, reports, and other documents or payments.

(4) DEPARTMENT. The Department of Revenue.

(5) LOOK-BACK PERIOD. The last three full tax years or 36 months of tax returns which are delinquent.

(6) POSTMARK. An official mark made by the United States Postal Service on a piece of mail to cancel the stamp and to indicate the place and date of sending.

(7) TAX PERIOD. Any period for which a tax return is required by law to be filed with the department.

(8) TAXPAYER. Any individual or entity subject to any tax imposed by any law of the State of Alabama, payable to the State of Alabama, and collected by the department.



Section 40-29A-3 - Tax amnesty program.

(a) The department shall develop and implement a tax amnesty program in accordance with the provisions of this chapter. The commissioner may provide by rule as necessary for the administration and implementation of the program. The commissioner shall publicize the program in order to maximize the public awareness of and participation in the program. The commissioner, for purpose of publicizing the program, may contract with any advertising agency within or outside this state and use public service announcements, pamphlets, mail notices, and print, television, and radio announcements. Such publications shall include increasing public awareness that the program will provide amnesty for sales and use tax due on internet, mail order, or other purchases made from out-of-state vendors for which Alabama sales or use tax was not charged at the time of purchase. In furthering the collections of amnesty, the commissioner may procure amnesty program administration services on a fee basis; however, the fee shall not exceed 10 percent of the total dollars collected.

(b) The amnesty program shall be effective for a period of at least two months duration in 2016, occurring prior to August 31, 2016. The program shall apply to all taxes administered by the department except for motor fuel taxes, penalties imposed by Section 40-29-73, and penalties for failure to submit information reports that are not based on an underpayment of tax.

(c) Notwithstanding any other provision of law to the contrary, and except as provided in subsection (b), the following taxes are eligible for amnesty:

(1) Taxes due prior to January 1, 2015.

(2) Taxes for taxable periods that began before January 1, 2015.

(d) Participation in the amnesty program shall be conditioned upon the agreement of the taxpayer that the right to protest or initiate an administrative or judicial proceeding is barred. The agreement shall only apply to the specific tax and the tax period for which amnesty is granted.

(e) Amnesty may be granted only for eligible taxes to eligible taxpayers who apply for amnesty during the amnesty period on forms prescribed by the commissioner and who pay all of the tax, all fees and costs, if applicable, and any interest due upon filing the amnesty application. A standard look-back period, as defined in this chapter, applies for all tax types eligible for amnesty. If the taxpayer has collected any tax without remitting such tax to the department, the look-back period shall be extended to include all periods, back to the point of collection. The commissioner shall reserve the right to require taxpayers to file tax returns with the amnesty application. Notwithstanding any other provision of law to the contrary, if the amnesty application is approved during the amnesty period the commissioner shall waive one-half of the interest and all of the penalties associated with the tax periods for which amnesty is applied. An amnesty payment or application submitted in a properly addressed envelope with sufficient postage delivered by the United States Postal Service is deemed paid or received on the date it is postmarked. An amnesty payment or application delivered by courier or taxpayer is deemed paid or received on the date it is delivered to the department's headquarters or a regional office. No installment agreements will be entered into for tax periods that are approved for amnesty.

(f) Amnesty shall not be granted to taxpayers who have been contacted by the department, who are parties to any criminal investigation or criminal litigations in any court of the United States or the State of Alabama pending on September 22, 2015, for nonpayment, delinquency, or fraud in relation to any state tax imposed by a law of the State of Alabama and administered by the department. Further, a taxpayer who delivers or discloses any false or fraudulent application, document, return, or other statement to the department in connection with an amnesty application shall be ineligible for amnesty and shall be subject of the fraud penalty under Section 40-2A-11(d), or a penalty of ten thousand dollars ($10,000), whichever is greater.

(g) Amnesty applications shall include a written waiver of all rights, restrictions, and delays for assessing, collecting, or protesting taxes and interest due as set forth in Chapter 2A and Chapter 2B. The filing of such applications shall make the tax, interest, and penalty immediately due and payable; subject to the notice and due process procedures provided for by law; ineligible for refund, credit, or claim against the state; and ineligible for redetermination; however, a taxpayer shall be eligible for a refund or credit if the overpayment arises after the amnesty application is submitted and is attributable to a properly claimed Alabama net operating loss or attributable to an adjustment made by the Internal Revenue Service to the taxpayer's federal income tax, and the taxpayer provides notice of the adjustment to the commissioner within 60 days of receipt of the adjustment from the Internal Revenue Service. A taxpayer who files an application for amnesty retains all administrative and judicial rights of appeal with respect to any additional tax assessed by the department.

(h) No interest shall be paid on refunds for those amounts previously collected by the department from the taxpayer for a tax period for which amnesty is granted.

(i) If, following the termination of the tax amnesty period, the commissioner issues a deficiency assessment for a period for which amnesty was taken, the commissioner shall have the authority to impose penalties and institute civil proceedings or criminal proceedings as authorized by law only with respect to the difference between the amount shown on the amnesty application and the correct amount of tax due. The commissioner may by rule impose after the expiration of the tax amnesty period a cost of collection penalty not to exceed twenty percent of any additional deficiency assessed for any taxable period for which amnesty was taken. This penalty shall be in addition to all other applicable penalties, fees, or costs. The commissioner shall have the right to waive any or all of the collection penalty when it is demonstrated that any of the deficiency of the taxpayer was not due to negligence, intentional disregard of administrative rules, or fraud. The imposition of penalties or civil proceedings or criminal proceedings shall not invalidate the amnesty that was previously granted. No penalty shall be imposed if the deficiency results from an adjustment made by the Internal Revenue Service to the taxpayer's federal income tax and the taxpayer provides written notice of the adjustment to the Commissioner within 60 days of receipt of the adjustment from the Internal Revenue Service or if the taxpayer's application for amnesty was based on a proposed assessment or notice of assessment.

(j) For taxable periods beginning on or after January 1, 2016, and before December 31, 2023, taxpayers that participate in the amnesty and later fail to comply with any payment or filing provision administered by the commissioner shall be subject to the negligence penalty under Section 40-2A-11(c), or a penalty of one hundred dollars, whichever is greater.



Section 40-29A-4 - Advertising expenses; disposition of funds.

(a) The commissioner shall also retain an amount not to exceed two hundred fifty thousand dollars ($250,000) for advertising expenses from monies collected from taxes paid pursuant to this chapter. Such amount is appropriated to the department and shall be in addition to any and all other funds heretofore or hereafter appropriated, for the fiscal year beginning October 1, 2015.

(b) After satisfaction of the requirements of Subsection (a), all remaining monies collected pursuant to this chapter shall be paid into the State Treasury and placed in the appropriate state funds for the specific tax collected pursuant to current law.






Chapter 30 - ELECTRONIC TAX RETURN FILING ACT.

Section 40-30-1 - Short title.

This chapter shall be known as and may be cited as the "Electronic Tax Return Filing Act."



Section 40-30-2 - Purpose and legislative intent.

(a) Purpose. The purpose of the Electronic Tax Return Filing Act is to authorize the Department of Revenue to accept tax returns and other documents of all types filed in electronic commerce without violating other statutes originally drafted for the use of paper returns submitted either personally or through the mail.

(b) Intent of the Legislature. It is recognized that because of constant technological advances, the statutory outline herein for filing tax returns and other documents electronically cannot encompass all of the intricacies in requirements or qualifications currently or into the future. The bulk of the requirements and qualifications must be implemented through the Department of Revenue's authority to promulgate regulations hereunder. It is the intent of the Legislature to allow the Department of Revenue the necessary flexibility to adopt specific regulations for accepting tax returns by electronic media, to control the integrity of the data submitted, to reduce processing costs and processing times, to aid accuracy, reduce complexities of filing, expedite the processing of refunds to taxpayers, and to update signature and return requirements.



Section 40-30-3 - Definitions.

Notwithstanding any other laws or understandings to the contrary, the following terms shall have the following meanings throughout this chapter:

(1) DEPARTMENT. The Alabama Department of Revenue.

(2) ELECTRONIC FILING. The filing of a tax return or other document of any type by any medium acceptable to the department as provided by rule or regulation, which may include but is not limited to the filing of returns and other documents by telephone transmission, electronic transmission, disk transfer, automated clearing-house, value added networks, or magnetic media.

(3) ELECTRONIC RETURN ORIGINATOR. A firm, organization, or person that provides services as an electronic return preparer, or an electronic return collector, or both.

(4) ELECTRONIC RETURN PREPARER. A firm, organization, or person who prepares tax returns including filing declarations, for taxpayers who intend to have their returns electronically filed.

(5) ELECTRONIC RETURN COLLECTOR. A firm, organization, or person who accepts completed tax returns, including filing declarations, for taxpayers who intend to have their returns electronically filed.

(6) FILING DECLARATION. A packet of information that is maintained by the electronic return originator, submitted to the Department of Revenue, or maintained by the taxpayer, in accordance with regulations of the department. The filing declaration includes all documents usually submitted with a tax return which may be more specifically designated by regulation. The filing declaration shall be considered a part of the tax return.

(7) SOFTWARE DEVELOPER. A firm, organization, or person which sells prepackaged software products or develops customized software for formatting returns to electronic filing specifications.

(8) TRANSMITTER. A firm, organization, or person that transmits electronic returns or other documents directly to the department or its designated receiver.



Section 40-30-4 - Electronic filing acceptance.

The department shall have the authority to accept electronically filed returns or other documents of any type which meet the requirements of this chapter and the department's regulations. Electronically filed returns may be accepted if submitted directly by the taxpayer, or by any entity authorized by the department in accordance with its regulations.



Section 40-30-5 - Electronic filing return and signature requirements.

(a) Electronic Filing Return. The tax return consists of the electronic transmission and electronic data, and any and all supporting documentation as required by regulation.

(b) Electronic Filing Signature Requirements. The signature requirement for all of the tax returns or other documents required to be filed for any tax or other matter administered by this department will be met if the submission is made pursuant to department regulations. The taxpayer's and the preparer's signature in the filing declaration is presumed to be a valid signature of the person with the responsibility for the filing of the tax return. The electronic return preparer shall be responsible for the verification of the taxpayer's and the preparer's signature in the filing declaration. In addition, all electronic return originators may be required by the department by regulation to maintain valid and verified signatures and other documents for the department.



Section 40-30-6 - Qualification of electronic return originators, transmitters and software developers.

(a) Generally. Qualified electronic return originators, qualified transmitters, and qualified software developers serve as agents of the Department of Revenue. Qualification with the department as an electronic return originator, transmitter, or software developer does not involve a property right of the party so qualified and such qualification may be revoked by the department at any time. The department may by regulation provide specific and general requirements for qualifications.

(b) Qualification. An entity or person may be qualified with the department as an electronic return originator, a transmitter, or as a software developer upon notification of the entity's or person's application. If the application for qualification is not accepted by the department, the party making the application may appeal the decision of the department pursuant to Section 40-2A-8. The department may promulgate regulations for the qualifications of electronic return originators, transmitters, and software developers. The failure of the applicant to meet minimum requirements for electronic return originators, transmitters, or software developers is reasonable cause for the department to deny the application for qualification or to revoke a previously granted application.

(c) Revocation of Qualification for Cause. The department may revoke an accepted qualification at any time for cause. Revocation for cause includes but is not limited to actual fraud or failure to adhere to any regulations of the department. An electronic return originator, transmitter, or software developer whose qualification has been revoked by the department is to be notified of the revocation of qualification by certified mail to their last known address or by actual notice. An entity whose qualification has been revoked may appeal the revocation of qualifications for cause by the same process and subject to the same limitations as an appeal under Section 40-2A-8. A revocation of qualification shall be effective upon the mailing of the revocation notice. This revocation of qualification may be stayed only as provided by subsection (d) of this section during the pendency of any appeal of the decision to revoke their qualification. A revocation of qualification for cause will not be considered a waiver of any other remedy at law or equity which the department may pursue against the party whose qualification is revoked.

(d) Temporary Qualification during Pendency of Appeal from Revocation of Qualification for Cause. If requested by the electronic return originator, transmitter, or software developer a temporary qualification may be granted by the Commissioner of the Department of Revenue to be effective during the pendency of the appeal. As a consideration in the grant of a temporary qualification, the commissioner may require a bond and personal guarantees to protect the interest of the department during the pendency of the appeal. The decision of the commissioner as to whether to grant the temporary qualification is final.






Chapter 31 - FACILITATING BUSINESS RAPID RESPONSE TO DECLARED DISASTERS ACT OF 2014

Section 40-31-1 - Short title.

This chapter shall be known and may be cited as the Facilitating Business Rapid Response to Declared Disasters Act of 2014.



Section 40-31-2 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) DECLARED STATE DISASTER OR EMERGENCY. A disaster or emergency event within the state for which either of the following applies:

a. A Governor's State of Emergency Proclamation has been issued.

b. A presidential declaration of a federal major disaster or emergency has been issued.

c. A joint resolution of the Legislature has been issued.

(2) DISASTER OR EMERGENCY RELATED WORK. Repairing, renovating, installing, building, rendering service, or other business activities that relate to infrastructure, owned or operated by a registered business, municipality, county, or public corporation, that has been damaged, impaired, or destroyed by the declared state disaster or emergency.

(3) DISASTER PERIOD. A period that begins 10 calendar days before the declared state disaster or emergency and that extends for a period of 60 calendar days after the end of the declared state disaster or emergency period, or any longer period authorized by the Governor, the President of the United States, or the Legislature.

(4) INFRASTRUCTURE. Property and equipment owned or used by communications networks, broadband and Internet service provider, cable and video service provider, electric generation, transmission and distribution systems, gas distribution systems, and related support facilities that service multiple customers or citizens including, but not limited to, real and personal property, such as lines, poles, pipes, structures, and equipment.

(5) OUT-OF-STATE BUSINESS. A business entity whose services are requested by:

a. a registered business in the state that owns or operates infrastructure in this state, or

b. a municipality, or public corporation the governing body of which is appointed by a municipality or the governing body thereof, that owns or operates infrastructure in this state, for purposes of performing disaster or emergency related work in the state that meets one of the following tests:

1. During the previous 12 months, the business entity did not have employees in Alabama who were subject to Alabama's income tax withholding requirements, excluding employees who were in Alabama for previous disaster or emergency related work.

2. The business entity is headquartered outside Alabama and is affiliated through common ownership with the registered business in the state requesting such disaster or emergency related work in Alabama.

(6) OUT-OF-STATE EMPLOYEE. An employee who does not work in the state except for disaster or emergency related work during one or more disaster periods.

(7) REGISTERED BUSINESS IN THE STATE. A business entity that is registered to do business in the state before the declared state disaster or emergency.



Section 40-31-3 - Temporary presence and residency in state for purpose of responding to declared state of emergency.

(a) An out-of-state employee performing disaster or emergency related work on infrastructure owned or operated by a registered business, municipality, county, or public corporation shall not be considered to have established residency or a presence in the state that would require that person or his or her employer to file and pay income taxes or to be subject to tax withholdings or to file and pay any other state or local tax or fee which is based on a physical presence in the State of Alabama or with a local taxing jurisdiction during one or more disaster periods. This includes any related state or local employer withholdings and remittance obligations, but does not include any transaction taxes and fees as described in subsection (d).

(b) Any out-of-state business that has no registrations or tax filings or nexus in the state prior to a declared state disaster or emergency that enters the state solely to conduct operations within the state for purposes of performing disaster or emergency related work during any disaster period shall not: (1) With respect to the requirements of Alabama law other than those codified in Title 37, be considered to have established a level of presence that would require that business or its out-of-state employees or property to be subject to any state or local taxes, licensing, registration, or filing requirements including, without limitation, state or local income taxes, payroll taxes, occupational and business licensing fees, privilege or franchise taxes, certification requirements, or Secretary of State licensing requirements, and (2) with respect to the requirements of Title 37, be subject to the certification requirements of Section 37-2-4 or Section 37-2A-9. Except as expressly provided in the preceding sentence, nothing in this chapter shall be construed to amend or affect any other provisions or requirements of Title 37. For the purpose of apportioning income, the payroll, sales or gross receipts, and property of the business related to the conduct of disaster or emergency work shall not be sourced or taxable to or by the state or any locality. The out-of-state business shall also not be subject to any use tax or ad valorem tax on equipment brought into the state during a disaster period for use or consumption during the disaster period. Business that is conducted in this state pursuant to this chapter shall be disregarded with respect to whether a return must be filed for such tax or fee including any filing required for a unitary or combined group of which the out-of-state business may be a part.

(c) Any out-of-state business that has registrations or tax filings or nexus in the state prior to a declared state disaster or emergency shall not: (1) With respect to the requirements of Alabama law other than those codified in Title 37, be considered to have established an additional level of presence, to the extent such business conducts additional operations within the state for purposes of performing disaster or emergency related work on infrastructure owned or operated by a registered business, municipality, county, or public corporation during any disaster period, that would require that business or its out-of-state employees or property to be further subject to any state or local taxes, licensing, registration, or filing requirements including, without limitation, state or local income taxes, occupational and business licensing fees, payroll taxes, privilege or franchise taxes, certification requirements, or Secretary of State licensing requirements, except for transaction-based taxes provided for in subsection (d) and (2) with respect to the requirements of Title 37, be subject to the certification requirements of Section 37-2-4 or Section 37-2A-9. Except as expressly provided in the preceding sentence, nothing in this chapter shall be construed to amend or affect any other provisions or requirements of Title 37. For the purpose of apportioning income, the payroll, sales or gross receipts, and property of the business related to the conduct of disaster or emergency work shall not be sourced or taxable to or by the state or any locality. The business shall also not be subject to any use tax or ad valorem tax on equipment brought into the state during a disaster period for use or consumption during the disaster period. Business that is conducted in this state pursuant to this chapter shall be disregarded with respect to whether a return must be filed for such tax or fee including any filing required for a unitary or combined group of which the out-of-state business may be a part.

(d) Except as otherwise provided in subsections (b) and (c), nothing in this chapter shall exempt an out-of-state employee and out-of-state business from paying transaction-based taxes and fees during the disaster period including, but not limited to, fuel taxes, lodging taxes, and automobile leasing taxes.

(e) Any out-of-state employee or out-of-state business that remains in or otherwise enters the state after one or more disaster periods shall thereafter become subject to the state's normal standards for establishing presence, residency, or doing business in the state, state and local registration requirements, licensing requirements, filing requirements, and employee and business tax requirements, but not retroactive to the disaster period.

(f) An out-of-state business, upon request, shall provide to the Secretary of State and to the Department of Revenue a statement that the business is in the state for the purpose of responding to the declared state disaster or emergency, which statement shall include the name of the business, state of domicile, principal business address, federal taxpayer identification number, date of entry, and contact information.

(g) A registered business in the state, upon request, shall provide the information required in subsection (f) for any affiliate that is an out-of-state business, including contact information for the registered business.

(h) Nothing in this chapter shall be interpreted to exempt any out-of-state business, out-of-state employee, or individual from securing and paying applicable license and related fees imposed by professional licensing boards of the State of Alabama.



Section 40-31-4 - Diversity in selection and hiring encouraged.

A registered business in the state and any out-of-state business whose services are requested by a registered business in the state are encouraged to be aware of the need for diversity in the selection or hiring of vendors, contractors, or other business entities whose services are required or requested during a disaster period.









Title 41 - STATE GOVERNMENT.

Chapter 1 - GENERAL PROVISIONS.

Article 1 - In General.

Section 41-1-1 - Sovereignty and jurisdiction of state; territorial waters; legislative findings.

(a) The sovereignty and jurisdiction of the state extend to all places within the boundaries of the state, but the extent of the jurisdiction over places that have been or may be ceded to the United States is qualified by the terms of the cession.

(b) The limits and boundaries of the territorial waters of the State of Alabama for management and protection of marine resources shall consist of all territory included within the boundaries described in the Act of Congress of March 2, 1819, together with all territory ceded to the State of Alabama by later acts of Congress or by compacts or agreements with other states or the United States, extending seaward to a distance of three Marine Leagues.

(c) The Legislature hereby finds, determines, and declares the following:

(1) Significant inequitable disparities exist in the limits and boundaries of the territorial waters among the Gulf Coast States of Texas, Florida, Louisiana, Mississippi, and Alabama.

(2) These inequities have resulted in economic and recreational losses to the State of Alabama, its political subdivisions, and its citizens.

(3) It is the policy and purpose of the State of Alabama by this section to place itself on an equal footing with the other Gulf Coast States with regard to the limits and boundaries of the territorial waters of the State of Alabama for management and protection of marine resources.

(4) This subsection shall be liberally construed to effect the policy and purposes hereof.



Section 41-1-2 - Maintenance and defense of state authority and jurisdiction.

It is the duty of the Governor and of all the subordinate officers of the state to maintain and defend its authority and jurisdiction.



Section 41-1-3 - Compromise of claims in favor of state.

The Governor, Attorney General and Auditor have authority to adjust, compromise and settle, on such terms as to them may seem just and reasonable, any doubtful claim of the state against any person or corporation, or any public officer, or his sureties, or because of the negligence or default in the safekeeping, collection or disbursement of the public moneys, funds or property by any officer having charge or custody of either. Such settlement or compromise being made, the Governor must file a statement thereof in the office of the Treasurer, showing the nature and character of the claim, the terms of the settlement or compromise and the reasons for the making thereof.



Section 41-1-4 - When bonds of state payable.

Any bonds which may be issued by the Governor of Alabama for the purpose of renewing or funding the bonded debt of this state shall be made payable and subject to redemption at any time not exceeding 50 years from the date of issue of said bonds.



Section 41-1-5 - Nepotism in state service prohibited.

(a) No officer or employee of the state or of any state department, board, bureau, committee, commission, institution, corporation, authority, or other agency of the state shall appoint, or enter a personal service contract with, any person related to him or her within the fourth degree of affinity or consanguinity to any job, position, or office of profit with the state or with any of its agencies.

(b) Any person within the fourth degree of affinity or consanguinity of the agency head or appointing authority, the appointing authority's designee, deputy director, assistant director, or associate director shall be ineligible to serve in any capacity with the state under authority of such an appointment, and any appointment so attempted shall be void. The provisions of this section shall not prohibit the continued employment of any person who is employed as a public employee as of August 1, 2013, nor shall it be construed to hinder, alter, or in any way affect normal promotional advancements under the state Merit System for the employee.

(c) Any person within the fourth degree of affinity or consanguinity of a public employee shall not be the immediate supervisor for or in the chain of command of, or participate in the hiring, evaluation, reassignment, promotion, or discipline of, the public employee within any state department, board, bureau, committee, commission, institution, corporation, authority, or other agency of the state.

(d) Whoever violates this section is guilty of a misdemeanor and shall be punished by a fine not to exceed five hundred dollars ($500) or by imprisonment not to exceed one year, or both. A willful violation of this section shall subject the public employee and the person or persons within the fourth degree of affinity or consanguinity of the public employee to disciplinary action, up to and including separation from state service.

(e) This section shall not apply to any city or county board of education.



Section 41-1-6 - Inventory of nonconsumable personal property by departments and agencies.

After the department has gone on-line with the Department Property Accounting Control System and is using scanning technology for inventory purposes, the property manager of each department or agency of the state shall make a full and complete inventory at least once every 12 months of all nonconsumable personal property, except books, of the value of five hundred dollars ($500) or more acquired or used by the department or agency.



Section 41-1-7 - Issuance of securities in fully registered form without coupons.

(a) The state, and each county, municipality, board of education, political subdivision, public instrumentality, public corporation or other public entity howsoever identified, which is authorized by law to issue bonds, warrants, notes, certificates of indebtedness or other securities howsoever identified is hereby further authorized to issue any such securities in fully registered form without coupons.

(b) This law shall not repeal any existing law which authorizes the issuance of securities in any other form but no such existing law shall be construed to prohibit the issuance of securities in the form permitted by subsection (a) hereof or to require that securities be issued in any form other than that permitted hereby.



Section 41-1-8 - Issuance of securities with facsimile signatures of officers and facsimile of corporate seal.

(a) In any instance where any bond, warrant, note, certificate of indebtedness or other security howsoever designated is authorized to be issued by the state, or by any county, municipality, board of education, political subdivision, public instrumentality, public corporation or other public entity howsoever identified and is required or permitted to be executed, attested, registered other than as to ownership or authenticated by one or more of its officers or other persons, a facsimile of the signature of any one or more of the officers or persons executing, attesting, registering or authenticating the same may be imprinted or reproduced on such security if such security is required to be authenticated by the manual signature of the duly designated registrar of such securities, or an authorized officer of such registrar. Any seal required or permitted to be affixed or impressed on such security may be imprinted or otherwise reproduced thereon in facsimile.

(b) This law shall not repeal or supersede any other law which authorizes execution, attestation, registration or authentication of securities by facsimile signature or imprinting or other reproduction thereon of any seal, but shall be construed as cumulative authorization thereof.



Section 41-1-9 - Issuance of interest bearing securities, etc.

In any instance where any bond, warrant, note, certificate of indebtedness or other securities howsoever designated is authorized to be issued by the state, or by any county, municipality, board of education, political subdivision, public instrumentality, public corporation or other public entity howsoever identified; any such security may bear one or more rates of interest, or no interest, or interest may be payable through one or more payments which reflect compound interest computed at specified intervals on accrued but unpaid interest, or through a discount in the sales price for such security equivalent to compound interest on such security for all or part of the term thereof, or through any combination of the foregoing methods of providing for the payment of interest, and any such amounts shall be payable at such time or times as may be provided in the proceedings authorizing any such security, regardless of the requirements of any other provision of law authorizing the issuance of any such security.



Section 41-1-10 - Section 41-1-9 deemed declarative of existing law.

The provisions of Section 41-1-9 shall be deemed declarative of existing law and shall not be construed in a manner adverse to the validity of, or the lawfulness of the interest payable with respect to, (i) any bonds, warrants, notes, certificates of indebtedness or other securities at any time issued by any issuer described in Section 41-1-9 hereof, or (ii) any debt at any time incurred by any private person, corporation or other legal entity.



Section 41-1-11 - State agencies authorized to increase fees in accordance with the Consumer Price Index.

(a) Any state agency that statutorily levies or assesses fees retained by the agency to fund its operations or programs may increase the fee by the percentage increase in the Consumer Price Index for all urban consumers as published by the U.S. Department of Labor, Bureau of Labor Statistics from the end of December in the tenth year preceding the year in which the fee increase is to be effective or from the end of December in the last year the fee was increased, whichever period is shorter, to the end of the month preceding the month in which the fee increase is to be effective, rounded down to the nearest dollar. Thereafter, every five years the agency may repeat this process using the Consumer Price Index for the previous five years forward to the date of the requested change. The change may not exceed an increase of two percent per year.

(b) Any change in a fee schedule pursuant to this section is a rule for purposes of the Alabama Administrative Procedure Act.

(c) If an increase is adopted, the assessed increase of the fee shall be retained by the agency to fund its operations or programs under the control of the agency.

(d) The provisions of this section shall not apply in any manner to the Alabama Public Service Commission, the State Parks Division of the Department of Conservation and Natural Resources, or the State Banking Department.






Article 2 - Payment of Obligations to the State.

Section 41-1-20 - Establishment of remittance requirements; applicability; payment procedures.

(a) Any state agency may establish a requirement, within its area of administrative responsibility, that every person, corporation or partnership, owing, in connection with an individual transaction consisting of any State of Alabama tax return, fee, report or other document, or any other obligation of indebtedness to the state, an amount of money, as specified in subsection (b) shall pay such tax liability, fee, or obligation to the state no later than the date such payment or remittance of funds is required by law, in funds which are immediately available to the state on the first banking day following the due date of payment.

(b) The determination as to which persons, corporations or partnerships shall be subject to the remittance provisions of this article is based on individual payments made during a calendar year, rather than the aggregate of payments made during a calendar year. Persons, corporations, or partnerships making an individual payment at the thresholds indicated below shall comply with this article and subsection (c):

(1) Twenty-five thousand dollars ($25,000) or more for payments made during the calendar year.

(2) On taxes, fees, and other obligations that are collected or administered by the Department of Revenue:

a. Seven hundred fifty dollars ($750) or more for payments by a business entity made after October 1, 2006, and all filing periods thereafter shall be paid electronically.

For purposes of this subdivision, electronically includes payments made over the telephone.

b. All local government business entity taxes and fees collected or administered by the department when the corresponding state tax is subject to paragraph a., shall also be paid electronically.

c. Notwithstanding paragraphs a. and b., the department, by rule, may designate specific revenue sources, fees, or monetary obligations which it may except from paragraphs a. and b.

d. The governing body of any self-administered county or city may elect to require electronic payments under the same provisions of this subdivision applicable to the department.

(c) When the provisions of subsection (a) are established, payment and the reporting of such remittance shall be made in accordance with procedures established by the administering state agency for the indebtedness involved; such procedures shall continue to be the method of reporting and remittance until established otherwise by the administering state agency.

(1) Such procedures shall include the use of the automated clearing house system.

(2) The state administrating agency shall coordinate with the State Treasurer to insure the availability of such funds to the state on the first banking day following the due date of payment.



Section 41-1-21 - Penalties.

Failure to make such payment or remittance in immediately available funds in a timely manner, or failure to provide such evidence of payment or remittance in a timely manner, shall subject the affected taxpayer or obligee to penalty, interest, and loss of applicable discount, as provided by state law for delinquent or deficient tax, fee or obligation payments. If payment is timely made in other than immediately available funds, penalty, interest, and loss of applicable discount shall be added to the amount due from the due date of the tax, fee or obligation payment to the date that funds from the tax, fee, or obligation payment subsequently become available to the state, in accordance with state law for delinquent or deficient tax, fee or obligation payments.



Section 41-1-22 - Penalties waived for good faith attempt.

To allow for possible late payments due to unexpected problems arising at financial institutions, federal reserve facilities, the automated clearing house system, or state agencies where it is proven that a good faith attempt was made and due diligence was exercised to initiate payment correctly and on a timely basis, the administering state agency is specifically authorized to waive all penalties, interest, or disallowed discount on late payments for a period not to exceed two business days following the due date of the payment.



Section 41-1-23 - Promulgation of rules and regulations.

The administering state agencies, in coordination with the State Treasurer, are authorized to prescribe and promulgate rules and regulations pertaining to their respective departments necessary for the administration of this article. These rules and regulations will address, as a minimum, the responsibility of the administering agencies to notify taxpayers and others responsible for making payments under this article, the identification of taxes, fees and other obligations of which payment is required under this article, the procedures for making payments, payment alternatives, and proof of timely payment.






Article 3 - Swap Agreements.

Section 41-1-40 - Legislative findings.

The Legislature finds and declares that the making and managing of investments or the borrowing of money by governmental entities involves a variety of interest rate, investment, payment, and similar risks. A number of financial instruments are available to hedge against those risks. Many governmental entities lack express statutory authority to take advantage of those instruments, and it is desirable that they have the authority.



Section 41-1-41 - Definitions.

In this article, the following terms shall have the following respective meanings:

(1) COUNTERPARTY. The provider of the interest rate floor, cap or collar, or the other party to the swap agreement.

(2) GOVERNMENTAL ENTITY. The state (or equivalent thereof) or any political subdivision thereof, or any department, agency, board, commission, or authority of the state, or any such political subdivision, or any public corporation, authority, agency, board, commission, state colleges, or universities, or other governmental entity controlled by the state or any such political subdivisions. This definition shall be inclusive of both the singular and plural form of this term.

(3) SWAP AGREEMENT. An agreement (including terms and conditions incorporated by reference therein) in the initial notional amount of $5,000,000.00 or more (which notional amount may reduce periodically under the agreement), commonly known as the following:

a. An interest rate swap agreement, an interest rate cap agreement, an interest rate floor agreement, an interest rate collar agreement, or any other similar agreement, including any option to enter into any of the foregoing.

b. Any combination of any of the foregoing.

c. A master agreement for any of the foregoing, together with all supplements.



Section 41-1-42 - When governmental entities authorized to enter into agreements.

Notwithstanding any other provision of law, governmental entities shall be authorized to enter into swap agreements as follows:

(1) Subject only to subdivision (2) of this section, any governmental entity may enter into one or more swap agreements which the governmental entity determines to be necessary or desirable in connection with, or incidental to, the conduct of its proper activities, including in connection with its acquisition or carrying of investments or the issuance, acquisition, carrying, or securing of its authorized debt instruments, bonds, notes, agreements, or indebtedness. The swap agreements shall be entered into with the financial institution or financial institutions selected by the means, and shall contain the payment, term, security (including the pledge of collateral by the governmental entity), default, remedy, and other terms and conditions, determined to be necessary or desirable by the governmental entity after giving consideration to the creditworthiness of the counterparties, based on criteria the governmental entity may deem appropriate.

(2) No governmental entity shall enter into any swap agreement unless all of the following occur:

a. The governmental entity's governing body first finds and determines, and certifies to the counterparty, that the swap agreement is entered into for the purpose of hedging against an interest rate, investment, payment, or other similar risk that arises in connection with or incidental to the proper activities of the governmental entity.

b. The swap agreement requires the counterparty to pledge collateral to the governmental entity in the approximate amount estimated at least quarterly, that would be payable by the counterparty to the governmental entity if the counterparty defaulted under the swap agreement on such estimation date. Collateral pledged by the governmental entity hereunder must be (1) obligations eligible for investment of municipal or county funds pursuant to Sections 11-81-19 and 11-81-21, as amended from time to time, or (2) cash in United States dollars. The valuation of collateral and amounts that would be payable under the swap agreement upon default may be determined by averaging bid quotations from two or more recognized dealers or upon any other basis agreed upon by the counterparty and governmental entity.

c. The counterparty has a net worth of at least $100,000,000.00, or the counterparty's obligations under the swap agreement are guaranteed by a person or entity having a net worth of at least $100,000,000.00.

A counterparty that enters into any swap agreement with a governmental entity may rely on a certification by the governmental entity that the factual matters relating to the governmental entity, and other matters in the certification, are correct. Any inaccuracy of the governmental entity's certification shall not affect the enforceability of the swap agreement.



Section 41-1-43 - Credit enhancement or liquidity agreements.

Except as specifically required by paragraph (2)b of Section 41-1-42, in connection with entering into any swap agreement, any governmental entity may enter into credit enhancement or liquidity agreements with payment, term, security (including the pledge of collateral by the governmental entity), substitution of collateral, valuation of collateral or amounts payable under the agreement, default, remedy, and other procedures, terms and conditions as the governmental entity determines are necessary or desirable.



Section 41-1-44 - Liberal construction.

This article shall be liberally construed to effect its purpose.






Article 4 - Credit Card Payments for State Government Services.

Section 41-1-60 - Acceptance of credit card payment.

(a) Notwithstanding any other provision of law to the contrary, any officer or unit of state government required or authorized to receive or collect any payments to state government may accept a credit card payment of the amount that is due. This section shall only apply to departments, agencies, boards, bureaus, commissions, and authorities which are units of state government, and shall not apply to any departments, agencies, boards, bureaus, commissions, or authorities which are units of county or municipal government and come under the provisions of Chapter 103 of Title 11.

(b) This section shall be broadly construed to authorize acceptance of credit card payments by:

(1) All departments, agencies, boards, bureaus, commissions, authorities, and other units of state government.

(2) All officers, officials, employees, and agents of the state and units of state government.

(c) This section shall be broadly construed to authorize acceptance of credit card payments of all types of amounts payable, including, but not limited to, taxes, license and registration fees, fines, and penalties. For purposes of this section, the term "credit card" shall include credit cards, charge cards, and debit cards issued by any bank, foreign lender, domestic lender, or credit card bank as defined in Section 5-20-3.

(d) The decision of whether to accept credit card payments for any type of payment shall be made by the officer or board or other body having general discretionary authority over the manner of acceptance of payments. If credit card payments are to be accepted, the officer or board or other body shall adopt reasonable policies, rules, or regulations not in conflict with this section governing the manner of acceptance of credit card payments. Notwithstanding the foregoing, no credit card payment shall be accepted for any state taxes without approval by the Alabama Department of Revenue. The officer or board or other body having general discretionary authority over the manner of acceptance of payments may enter into appropriate agreements with credit card issuers or other appropriate parties as needed to facilitate the acceptance of credit card payments. Without limiting the generality of the foregoing, the agreements may provide for the receipt of credit card payments at a discount from their face amount or the payment or withholding of administrative fees from the face amount of the payments. The officer, board, or other body having general discretionary authority over the manner of receipt of payments may make any payment of discount or administrative fees by paying an invoice or allowing withholding of discounts or administrative fees from the face amount of the credit card payments. The discount or administrative fees may be authorized when the officer or board or other body determines that any reduction of revenue resulting from the discount or administrative fees will be in the best interest of state government. Factors which may be considered in making that determination may include, but are not limited to, improved governmental cash flow, reduction of governmental overhead, improved governmental financial security, or a combination of one or more of the foregoing together with the benefit of increased public convenience. Any agreement shall provide that it may be canceled at any time by the affected officer or unit of state government, but the agreement shall provide for a reasonable period of notice for cancellation.

(e) An officer or board or other body authorizing acceptance of credit card payments may impose a surcharge or convenience fee upon the person making a payment by credit card to wholly or partially offset, but not to exceed the amount of any discount or administrative fees charged to state government. The surcharge or convenience fee shall be applied only when allowed by the operating rules and regulations of the credit card involved. When a party elects to make a payment to state government by credit card and a surcharge or convenience fee is imposed, the payment of the surcharge or convenience fee shall be deemed voluntary by the party and shall not be refundable.

(f) No person making any payment by credit card to the state government shall be relieved from liability for the underlying obligation except to the extent that the state government realizes final payment of the underlying obligation in cash or the equivalent. If final payment is not made by the credit card issuer or other guarantor of payment in the credit card transaction, then the underlying obligation shall survive and the state government shall retain all remedies for enforcement which would have applied if the credit card transaction had not occurred. No contract may modify the provisions of this subsection. This subsection shall not make the underlying obligor liable for any discount or administrative fees paid to a credit card issuer or other party by state government.

(g) A state government officer or employee who accepts a credit card payment in accordance with this section and any applicable policies, rules, or regulations of state government shall not thereby incur any personal liability for the final collection of such payments.






Article 5 - Flexibility of State Entities to Utilize State Revenue.

Section 41-1-70 - Definition.

State tax receipt. Any tax, fee, license or other source of revenue received by a state entity pursuant to statute, rule, or any other means.

The term shall in no way include specific appropriations from the State General Fund and the Education Trust Fund.



Section 41-1-71 - Use of funds for functions in addition to designated purposes.

Any other law or laws to the contrary notwithstanding, a state entity which receives state tax receipts which are designated for a particular purpose may in addition to the designated purpose expend those funds for other functions within the entity in order to offset the reduction in other funding for any given year. The flexibility provided by this section shall not apply to funds which are constitutionally dedicated for a specific purpose or to Medicaid provider taxes from hospitals, nursing homes, and pharmacies and Medicaid intergovernmental transfers from public hospitals and public nursing homes, or to funds otherwise designated by the federal government or state or federal court order, or to portions of a state-levied tax that are distributed directly to counties.



Section 41-1-72 - Automatic increase in fees.

Notwithstanding any other provision of the law to the contrary, in no instance shall this article induce an automatic increase in any fees to replenish a fund. No such fund requiring such automatic increase shall be depleted under this article.



Section 41-1-73 - Compliance with Section 41-1-71.

Each state entity shall be responsible for ensuring compliance with the provisions of Section 41-1-71.









Chapter 2 - BOUNDARIES OF STATE.

Section 41-2-1 - General description.

The boundaries of this state are established and declared to be as follows: Beginning at the point where the thirty-first degree of north latitude crosses the Perdido River; thence east to the western boundary line of the State of Georgia; thence along said line, to the southern boundary line of the State of Tennessee; thence west along the southern boundary line of the State of Tennessee, crossing the Tennessee River, and on to the second intersection of said river by said line; thence up said river to the mouth of Big Bear Creek; thence by a direct line to the northwest corner of Washington County, in this state, as originally formed; thence southerly along the line of the State of Mississippi to the Gulf of Mexico; thence eastwardly, including all islands within six leagues of the shore, to the Perdido River; and thence up the said river to the beginning.



Section 41-2-2 - Boundary between Alabama and Georgia.

The boundary line between Alabama and Georgia commences on the west side of the Chattahoochee River, at the point where it enters the State of Florida; from thence up the river, along the western bank thereof, to the point on Miller's Bend, next above the place where the Uchee creek empties into such river; thence in a direct line to the Nickajack.



Section 41-2-3 - Boundary between Alabama and Florida - Generally.

The boundary line between Alabama and Florida is the line commonly known as the "mound line," or "Ellicott's Line," as distinguished from a blazed line known as the "upper" or "Coffee Line," commencing at a point on the Chattahoochee River, near a place known as "Irwin's Mills"; and from thence to the Perdido River, marked the whole distance by blazes on the trees and by mounds of earth, at distances of about one mile.



Section 41-2-4 - Boundary between Alabama and Florida - Precise location at mouth of Perdido River and adjacent thereto.

(a) The State of Alabama hereby ratifies, confirms and adopts the recommendations of the joint committee heretofore appointed by the Governor of Florida and the Governor of Alabama to locate and mark the boundary line between the said states at the mouth of the Perdido River and adjacent thereto. Said committee consists of Honorable Richard W. Ervin, Honorable Richard H. Simpson, Honorable Philip D. Beall and Honorable F. C. Elliot, all on the part of the State of Florida, and Honorable Earl M. McGowin, Honorable W. C. Pruett and Honorable William N. McQueen, all on the part of the State of Alabama.

(b) In accordance with the recommendations of the said joint committee, the boundary at the location referred to in subsection (a) of this section shall be as follows:

(1) The middle of the Perdido River at its mouth, as defined by the constitutions of the States of Alabama and Florida, is at latitude 30 deg 16' 53" north and longitude 87 deg 31' 06" west as the control point;

(2) That the boundary line at the mouth of Perdido River is fixed, as nearly as may be, in the axis of the mouth of said river, passing through the control point and running north and south and having as its northern terminus a point of latitude 30 deg 17' 02" north and longitude 87 deg 31' 06" west, and as its southern terminus a point 1,000 feet due south of the control point;

(3) That from the northern terminus of the boundary line at the mouth of the river, the boundary up the lower portion of said river be a straight line to a point at latitude 30 deg 18' 00" north, longitude 87 deg 27' 08" west, thence by a straight line to a point in the center line of the Intracoastal Canal at longitude 87 deg 27' 00" west;

(4) That the seaward boundary between Florida and Alabama extends from the south end of the boundary line at the mouth of Perdido River, thence south 0 deg 01' 00" west to the seaward limit of each respective state;

(5) And shall be deemed, taken and declared, and is hereby deemed, taken and declared, to be the boundary line between the states of Florida and Alabama, at the mouth of the Perdido River and adjacent thereto, and shall be deemed and taken as such by the authorities and people of this state.

(c) Nothing contained in this section, nor any operations of the provisions of this section, shall prejudice the rights or claims of private individuals to any of the lands herein involved.






Chapter 3 - ABORIGINAL MOUNDS, EARTHWORKS AND OTHER ANTIQUITIES.

Section 41-3-1 - Reservation of exclusive right and privilege of state to explore, excavate or survey aboriginal mounds, earthworks, burial sites, etc.; state ownership of objects found or located therein declared.

The State of Alabama reserves to itself the exclusive right and privilege of exploring, excavating or surveying, through its authorized officers, agents or employees, all aboriginal mounds and other antiquities, earthworks, ancient or historical forts and burial sites within the State of Alabama, subject to the rights of the owner of the land upon which such antiquities are situated, for agricultural, domestic or industrial purposes, and the ownership of the state is hereby expressly declared in any and all objects whatsoever which may be found or located therein.



Section 41-3-2 - Nonresidents not to explore or excavate remains or carry away, etc., from state objects discovered therein, etc.

No person not a resident of the State of Alabama, either by himself personally or through any agent or employee or anyone else acting for such person, shall explore or excavate any of the remains described in Section 41-3-1 or carry or send away from the state any objects which may be discovered therein or which may be taken therefrom or found in the vicinity thereof.



Section 41-3-3 - Explorations or excavations of remains not to be done without consent of owner of land and not to injure crops, houses, etc., thereon.

No explorations or excavations shall be made in any of such remains without the consent of the owner of the land first had and obtained and unless such work is done in such way as not to injure any crops, houses or improvements on the land adjacent to or forming a part of such remains.



Section 41-3-4 - Explorations or excavations not to destroy, deface, etc., remains; restoration of remains after explorations or excavations.

No explorations or excavations shall be made which will destroy, deface or permanently injure such remains; and, after any such explorations or excavations, they shall be restored to the same or like condition as before such explorations or excavations were made.



Section 41-3-5 - Disposition of objects taken from remains.

No objects taken from such remains shall be sold or disposed of out of the state, but when removed therefrom the objects so gathered shall be retained in state custody and either placed in the collection of the Department of Archives and History or in the museums or in the libraries of the educational or other institutions of the state or they may be exchanged for similar or other objects from other states, museums, libraries or individuals.



Section 41-3-6 - Exploration or excavation of aboriginal mounds, earthworks, etc., contrary to law.

Any person who shall explore or excavate any of the aboriginal mounds, earthworks or other antiquities of this state contrary to the laws of this state shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than $1,000.00 for each offense.






Chapter 4 - DEPARTMENT OF FINANCE.

Article 1 - General Provisions.

Section 41-4-1 - Definitions.

The words "state and the departments, boards, bureaus, commissions, agencies, offices and institutions thereof," and the words "departments, boards, bureaus, commissions, agencies, offices and institutions of the state," wherever they appear in this chapter, shall not be construed to include counties, municipal corporations, political subdivisions, county and city boards of education, district boards of education of independent school districts and other local public bodies.



Section 41-4-2 - General purpose of department; seal.

There shall be a Department of Finance, which shall be an executive and administrative department and which shall have general supervision of all matters pertaining to the finances and real property of the state and the departments, boards, bureaus, commissions, agencies, offices, and institutions thereof and, to the extent herein indicated, over the finances of the counties, municipal corporations, political subdivisions, and local public bodies in the state, and to furnish the physical facilities, equipment, and supplies and, to the extent herein indicated, the personnel, for the operation of the state and such departments, boards, bureaus, commissions, agencies, offices, and institutions thereof. The Department of Finance shall have a seal, which shall be affixed to official acts.



Section 41-4-3 - Duties of department generally.

It shall be the duty of the Department of Finance:

(1) To manage, supervise and control all matters pertaining to the fiscal affairs and fiscal procedure of the state, except such as may, by the constitution or statute, be specifically required to be performed by the Auditor, the Treasurer or the Department of Revenue, and to keep all records, accounts, and data relating thereto.

(2) To manage and supervise all state real property wherever located through a centralized organization within the department.

(3) To manage, supervise and control the insurance of all state property, wherever located.

(4) To operate, manage, and administer the State Insurance Fund.

(5) To make the annual financial report of the state, as soon as possible after the close of each fiscal year, in accordance with approved public accounting practice, and in such form and such detail as may be necessary to present an accurate description of the financial condition of the state during the preceding fiscal year. The reports of the Auditor and the Treasurer shall be bound with, and printed as a part of, such report.

(6) To conduct such studies, to secure such information and data, to make such reports, and to furnish such information as may be required by the Governor or the Legislature.



Section 41-4-3.1 - Monthly reports on condition of General Fund and Education Trust Fund.

(a) The Alabama Department of Finance shall produce monthly financial reports. It is the intent of the Legislature that the monthly reports shall increase the transparency of state finances and, when conditions emerge that make budget proration likely, provide advance notice to the affected agencies of government so that they can prepare as much as possible for its impact on their operations.

(b) The monthly reports shall provide information on the State General Fund and the Education Trust Fund. Each monthly report shall be released no later than the final day of the month following the month covered by that report. Each monthly report shall be published in a prominent location on the Department of Finance web site to provide broad public access to the document.

(c) The monthly reports shall include at least the following information on the fiscal condition of the fund being reported:

(1) The beginning fund balance at the start of the fiscal year, including reversions and other amounts carried forward from prior years.

(2) The forecast of revenues expected to be received during the fiscal year, including receipts from all sources. The forecast shall include an estimate of each revenue source to the fund, except that revenue sources which represent less than one percent of the fund total may be combined into one category.

(3) Any adjustments to the forecast that result in the expectation of material increases or decreases in any revenue source or any one-time revenue sources, together with the amounts of the adjustments.

(4) The annual total of resources expected to be available for the year, as of the month covered by the report, considering the beginning balance, official revenue forecast, and all material adjustments to the forecast of expected revenues.

(5) The total expenditures authorized by law to be made from the fund during the fiscal year being reported. These expenditures shall include the amounts in original appropriations acts, any supplemental appropriations enacted, and any other acts that appropriate resources from the fund during the fiscal year, including laws that create continuing appropriations. In addition, the expenditures shall reflect any reductions in the amounts appropriated due to any proration or spending plan changes.

(6) The projected ending balance in the fund as of the last day of the fiscal year.

(7) The year-to-date expenditures from the fund by department, agency, or function.

(8) A statement of actual and year-to-date revenue collections for each revenue source, including a comparison with prior year amounts and with the most recent estimates by the Department of Finance.



Section 41-4-4 - Certain appropriations to be expended by department.

All appropriations heretofore or hereafter made for the purchase, acquisition or use of furniture, fixtures, supplies, materials, equipment or other personal property, appropriations for printing and binding and the distribution of printed matter, appropriations for the maintenance, repair, improvement, lighting, heating and cleaning of the State Capitol and other property owned or leased by the state in the City of Montgomery, and appropriations for postage and telephone expenses for any department, board, bureau, commission, agency or office of the state located and operating in the City of Montgomery shall be used for the purpose and, if so made, for the department, board, bureau, commission, agency, office or institution for which made. Such appropriations shall be expended by and on the order of the Department of Finance for such purposes.



Section 41-4-5 - Appointment of employees; officers and employees subject to Merit System.

The Director of Finance shall, subject to the provisions of the Merit System, have the right to appoint any employee in the department. All employees and officers of the Department of Finance, including the chiefs of divisions, except as otherwise provided for in this chapter, shall be subject to the Merit System.



Section 41-4-6 - Oath of office and full-time service of officers and chiefs of divisions.

Before entering upon the discharge of their duties, the Comptroller, the Budget Officer, the Purchasing Agent, the chief of the division of service, the chief of the division of local finance and the chief of any other division established by the Director of Finance shall take the constitutional oath of office. Each of such officers shall devote his full time to his official duties and shall hold no other lucrative position while serving as such.



Section 41-4-7 - Bonds of Comptroller, purchasing agent, chiefs of divisions of department, etc.

Before entering upon the duties of their respective offices, the Comptroller, the Purchasing Agent, the chief of the division of service, the chief of the division of finance, the chief of any other division established by the Director of Finance and such other officers or employees of the Department of Finance as are permitted to handle any money or to draw any warrants shall execute to the State of Alabama a bond, to be approved by the Governor, in amounts to be fixed by the Director of Finance, but, in the case of any officer or employee authorized to draw any warrants upon the Treasurer, not less than $25,000.00, for the faithful performance of their duties.



Section 41-4-9 - Grants received from the federal government.

Nothing in this chapter shall be deemed to authorize or require the allotment, handling or expenditure of any moneys received as grants from the federal Department of Health, Education and Welfare or any other agency of the federal government, or the use or disposition of any properties purchased therewith, in a manner contrary to any condition or limitation attached to any such grant.



Section 41-4-8 - Powers and duties of department as to educational and eleemosynary institutions.

(a) With respect to all state educational or eleemosynary institutions which are governed by a board of trustees or other similar governing body, the Department of Finance shall have the following powers and duties only:

(1) To make all budget allotments to such institutions.

(2) To require the furnishing of all information concerning such institutions insofar as necessary in the preparation of the general revenue bill.

(3) To maintain perpetual inventories of all furniture, fixtures, supplies, materials, equipment and other similar personal property on hand, or as may have been or as may be assigned to such institutions, and to make such periodic examinations of such property as may be necessary.

(4) To examine and audit, as provided by law, the records and accounts of all such institutions.

(5) To perform all functions and duties prescribed in Sections 41-4-36, 41-4-50 and 41-4-80 insofar as the provisions thereof are applicable to such institutions.

(6) To perform, unless otherwise provided by law, all the functions provided in Division 1 of Article 5 of this chapter with respect to purchases, contracts and leases for the use of, or acquisition for, such institutions of any personal property, with the exception of mortgages, bonds, choses in action or any other forms of personal property purchased for investment, resale or exchange, or perishable goods, or medical or surgical equipment and supplies.

(7) To maintain records as to prices and sources of supply of such personal property.

(b) None of the provisions of this chapter shall apply to any purchase of $50.00 or less, made by any such institutions.



Section 41-4-10 - Use of funds in sinking fund - Purchase and holding in trust of state bonds.

With the consent of the Governor, the funds in the sinking fund for retiring old bonded debt may be used from time to time by the Department of Finance for the purpose of purchasing and holding in trust in said fund bonds of the State of Alabama. It shall be the duty of the Department of Finance to see that the funds coming into any sinking fund are applied in satisfaction of the bonds against which said sinking fund was created.



Section 41-4-11 - Use of funds in sinking fund - Sale of bonds; reinvestment of funds; cancellation of paid bonds.

With the consent of the Governor, said bonds so purchased and held in trust may be sold from time to time by the Department of Finance, if it is deemed for the best interest of the sinking fund that said transactions be had, and the proceeds held or reinvested from time to time, provided always said fund be kept intact and be used at the maturity of the said bonds for the retirement of the same. Bonds in said sinking fund on maturity dates shall be cancelled and destroyed as other bond obligations of the state are handled when paid at maturity.



Section 41-4-12 - Use of funds in sinking fund - Purchase of state bonds in lieu of use of sinking fund; cancellation and destruction of bonds purchased.

Instead of, or in lieu of, using sinking funds, as is provided for in this article, the Director of Finance, by and with the advice and consent of the Governor, may purchase, upon the best terms obtainable, state bonds or obligations for the payment of which the sinking fund was created, and when such bonds or obligations are so purchased they may be cancelled and retired by the Treasurer, with the advice and consent of the Governor, but no bond or obligation so purchased shall be cancelled or destroyed unless it was purchased by and with the sinking funds which were created for the ultimate payment of such bond or obligation so purchased and cancelled. Such bonds or obligations, when so cancelled and retired, shall be cancelled and destroyed by the Treasurer in the presence of the Governor and the Attorney General, and entry thereof shall be made on the books of the Treasurer as to the number, amount, character and denomination of the bonds or obligations so cancelled and destroyed, and the Treasurer, Governor and Attorney General shall certify to the correctness of the entries so made upon the books of the Treasurer.



Section 41-4-13 - Use of funds in sinking fund - Deposit of funds in savings banks.

If any state sinking funds or any part thereof cannot be invested profitably in any of the other modes provided for in this article, the Director of Finance, by and with the advice and consent of the Governor, may direct the Treasurer to deposit any sinking fund or part thereof in a reputable and solvent savings bank on the best terms obtainable.



Section 41-4-14 - Use of funds in sinking fund - Books to be kept showing full entries as to sinking fund.

The Director of Finance shall keep a separate book in which separate and full entries shall be made as to all deposits of sinking funds, which entries shall show with what bank deposited, or from whom bonds or other obligations are purchased and the terms of the deposit or the purchase. In the event any sinking fund is used for the purchase of any interest-bearing bonds or other obligations of the state, the book entries shall show the amount of the funds so used and from whom the bonds or obligations were purchased. In the event any sinking fund or part thereof is used for the purchase of any bond or obligation under Section 41-4-12, for which the particular sinking fund so used was intended and created, which is authorized to be cancelled and retired when so purchased, the book entries shall show the particular fund so used, the amount thereof and the time, character and denomination of the bond, coupon or other obligation so purchased, which is authorized to be cancelled, destroyed and retired, together with the necessary and proper entry as is hereinbefore provided, showing when such bonds, coupons or obligations were cancelled, destroyed or retired.



Section 41-4-15 - Use of funds in sinking fund - Sinking fund not to be diverted from its object.

This article is not intended and shall not be executed, enforced or construed so as to allow any diversion or conversion of any particular sinking funds, or part thereof, from the object and purpose for which such particular fund or part thereof was created, but they shall be executed and enforced so as to enhance and increase the value of all sinking funds and to apply each particular fund and the increased value or interest accruing therefrom to the prompt and faithful payment of the particular indebtedness or obligation for which the fund was created, and no sinking funds or any part thereof shall be devoted to any other use or purpose than that for which it was created and provided.



Section 41-4-16 - Consent of department prerequisite to issuance of securities by state commissions, authorities, etc.; exception as to municipalities.

No bonds or other evidences of indebtedness of any commission or authority created to construct or reconstruct highway bridges, approaches and appurtenances thereto, any housing authority, any state rural electrification authority, any electric membership corporation, any power district or any improvement authority shall be issued or sold until the consent to the issuance and sale thereof shall have been given by the Department of Finance, to be evidenced by the written approval of the Director of Finance. Such consent shall be granted only after a public hearing and after a petition requesting such consent has been duly filed by the corporation, authority, district, commission or other body seeking such consent with the department more than five days before such public hearing. Such petition shall specify the plan or program of the body seeking such consent and the uses to which it is proposed to put the proceeds of such issue and such other matters as are necessary to fully advise such department of the nature of the proposed project, and said petition shall include such other information as may be required by the rules of the department. The Department of Finance shall grant such consent only after it finds that such issue or sale serves some public need and is in the public interest. It shall be unlawful for the body seeking such consent or anyone to use the proceeds of any such issue or sale contrary to the plan and purposes presented to the department in obtaining its consent thereto. The provisions of this section shall not apply to any bonds or other evidence of indebtedness issued by any municipality, or any agencies, bureaus or commissions thereof.



Section 41-4-17 - Rent charged for use of state buildings in Capitol complex; fund for operation, maintenance, etc.

(a) The Department of Finance shall charge reasonable rent for the use and occupancy of any building owned by the state located in the Capitol complex and maintained by the Department of Finance or any other building maintained by the Department of Finance now or in the future. The Director of Finance shall establish such rent at rates which shall not be more than an amount sufficient to pay the reasonable costs of operation, maintenance, repair, renovation and any other necessary expenses.

(b) All rents collected, and income earned from such rents, under the provisions of this section shall be deposited into a revolving fund in the State Treasury designated as the Capitol Complex Maintenance and Repair Fund, and the Director of Finance is authorized to make deposits and expenditures from time to time from such fund for said purposes.



Section 41-4-18 - Inventory of facilities and lands owned, leased, rented, etc., by certain state entities.

(a)(1) The State Department of Finance shall develop and maintain an automated inventory of all facilities and lands owned, leased, rented, or otherwise occupied or maintained by any agency of the state or by the judicial branch. The facilities inventory shall include the location, occupying agency, and ownership.

(2) For the purposes of this section, the term facility means buildings, structures, and building systems, and does not include facilities of the State Department of Transportation or the Alabama State Port Authority.

(3) The State Department of Transportation shall develop and maintain an inventory of their own facilities, which inventories should be available to the public online.

(4) The Alabama Commission on Higher Education and the State Department of Postsecondary Education, respectively, shall develop and maintain a facilities inventory, in the manner prescribed by the State Department of Finance, of all state university and community college facilities and shall make the data available in a format acceptable to the State Department of Finance.

(5) The lands inventory shall include the location and ownership.

(6) The State Department of Finance shall utilize any available information from existing inventories of facilities and lands to develop and maintain the inventory as required by this section, including any information about state lands managed by the State Lands Division of the Department of Conservation and Natural Resources.

(7) This section shall not require the Retirement Systems of Alabama to disclose any lease of a facility between the Retirement Systems of Alabama as a lessor and any person or entity as a lessee. Notwithstanding the foregoing, any agency of the state or judicial branch shall disclose any lease of a facility between that entity as a lessee and the Retirement Systems of Alabama as a lessor.

(b) The State Department of Finance shall update the automated inventory, and cause to be updated the other inventories required by subsection (a), at least one time every 3 years. Notwithstanding the foregoing, the inventories shall be updated to reflect acquisitions of new facilities and lands and significant changes in existing facilities and lands as they occur. The State Department of Finance shall provide each agency and the judicial branch with the most recent inventory applicable to that agency or branch. Each agency and branch, in the manner prescribed by the State Department of Finance, shall report significant changes in the inventory as they occur.

(c) The automated inventory required by this section shall be maintained on the website of the State Department of Finance for access by the public.






Article 2 - Director of Finance.

Section 41-4-30 - Head of department; chief financial officer of state; advisor to Governor and Legislature; appointment; term of office; filling of vacancies; oath of office; full-time position; conflicts of interest.

The Department of Finance shall be headed by, and shall be under the direction, supervision and control of, an officer who shall be known and designated as the Director of Finance. The Director of Finance shall be the chief financial officer of the state and the advisor of the Governor and of the Legislature in financial matters, and he shall at all times be charged with protecting the financial interests of the state. He shall be responsible to the Governor for the administration of the Department of Finance. The Director of Finance shall be appointed and hold office at the pleasure of the Governor. Vacancies for any reason shall be filled in the same manner as original appointments are made. Before entering upon the discharge of his duties, the Director of Finance shall take the constitutional oath of office. The Director of Finance shall devote full time to his office and shall not hold another office under the government of the United States, or under any other state, or of this state or any political subdivision thereof, during his incumbency in such office, and he shall not hold any position of trust or profit or engage in any occupation or business, the conduct of which shall interfere or be inconsistent with the performance of his duties as Director of Finance.



Section 41-4-31 - Bond.

Before entering the duties of his office, the Director of Finance shall execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the Governor, but not less than $150,000.00, for the faithful performance of his duties.



Section 41-4-32 - Exercise of functions and duties of Department of Finance.

All functions and duties of the Department of Finance shall be exercised by the Director of Finance, acting by and through such administrative divisions or such officers as he may designate. He shall have all power and authority necessary or convenient to carry out the functions and duties of the Department of Finance.



Section 41-4-33.1 - State-owned surplus property transferred to volunteer fire departments; determination by Forestry Commission; approval by department; penalty for unauthorized use; final disposition of property.

(a) All surplus property owned by the state to be disposed of by sale at auction by the Finance Department shall first be screened by the Forestry Commission to determine if such property may be of use by volunteer fire departments for specific use in fire suppression activities. If the Forestry Commission finds such property to be useful for such purposes, then, with the approval of the state Finance Director, such property shall be transferred to the Forestry Commission. All such property shall be loaned to the volunteer fire departments.

(b) Any property transferred to a volunteer fire department under the provisions of this section shall be used exclusively for fire protection purposes. The use of any such property other than on the business of the volunteer fire department is expressly prohibited. Any violation of the provision of this section shall be a Class A misdemeanor punishable as provided under Title 13A.

(c) Final disposition of all properties loaned by the Forestry Commission as a result of this section shall rest with the Finance Department of the state.



Section 41-4-33.2 - Applicability of section; use of public funds, etc., by ambulance services, etc., authorized; penalty for unauthorized use; final disposition of property.

(a) This section shall apply to voluntary nonprofit ambulance services and voluntary nonprofit rescue squads which are operated as a public service for the benefit of the citizens of this state. It is declared that said ambulance services and rescue squads are quasi-public entities that are entitled to receive and use public funds or property appropriated, donated or loaned to them by the state or any county or municipal governing body.

(b) All surplus property owned by the state to be disposed of by sale at auction by the Finance Department shall first be screened by the state Board of Health Ambulance Advisory Board created in Section 22-18-5, and the Alabama Association of Rescue Squads, Inc., to determine if such property may be of use by volunteer ambulance services or volunteer rescue squads respectively. If said entities find such property to be useful to voluntary ambulance services or rescue squads, then the state Finance Director shall loan said property to the voluntary services. The state Finance Director is authorized to promulgate necessary rules to implement this section.

(c) Any property transferred to a volunteer ambulance service or rescue squad under the provisions of this section shall be used exclusively for ambulance and rescue purposes. The use of any such property other than on the business of the volunteer ambulance service or rescue squad is expressly prohibited. Any violation of the provision of this section shall be a Class A misdemeanor punishable as provided under Title 13A.

Final disposition of all properties loaned as a result of this section shall rest with the Finance Department of the state.



Section 41-4-34 - Duty as to offices and rooms in Capitol and other locations in Montgomery.

The Director of Finance must assign rooms in the Capitol to the Secretary of State, Auditor, Treasurer, the Department of Revenue and such other officers as may be designated by law, or which, in the discretion of the Governor, should have such offices, and, in the absence of any legislative provision, designate the purposes to which other rooms are to be applied. The director may supply offices or quarters for state officers or departments of the state outside of the State Capitol, within the City of Montgomery, when, in the discretion of the Governor, the public interest and welfare will be subserved or promoted thereby.



Section 41-4-35 - Promulgation and effect of rules and regulations; enforcement and amendment of rules and regulations.

The Director of Finance shall, with the approval of the Governor, establish and promulgate rules and regulations with respect to the manner of performance of all functions and duties of the Department of Finance, the execution of the business of the department and its relations to and business with the other departments, boards, bureaus, commissions, agencies, offices and institutions of the state, the officers and employees thereof, the counties, municipal corporations, political subdivisions and local public bodies in the state, the officers and employees thereof, and the public, which rules and regulations shall be reasonably calculated to effect the expeditious and efficient performance of such functions and duties and shall not be in conflict with applicable statutes. When approved by the Governor, such rules and regulations shall have the effect of law and shall govern all departments, boards, bureaus, commissions, agencies, offices and institutions of the state and the officers and employees thereof, the counties, municipal corporations, political subdivisions and local public bodies in the state, the officers and employees thereof, and the public, in their respective relations to and business with the Department of Finance. Compliance with any such rules or regulations may be compelled by mandamus. Such rules and regulations may be amended from time to time, with the approval of the Governor. Anything herein to the contrary notwithstanding, the Department of Finance shall have no power to adopt any rule which shall impose any mandatory duties upon counties, municipal corporations, political subdivisions and local public bodies, including county and city boards of education and district boards of education of independent school districts, other than such mandatory duties as may be imposed upon them by law.



Section 41-4-36 - Inspection and production of books, records, accounts, etc.; examination of witnesses.

The Director of Finance and any authorized officer or employee of the Department of Finance shall, in the performance of his official duties, for the purpose of examination, have access to, and the right to copy from, any book, record, account, document, receipt or paper of any of the departments, boards, bureaus, commissions, agencies, offices or institutions of the state or of any of the counties, municipal corporations, political subdivisions or public bodies in the state or of the officers or employees thereof, in such manner as may be reasonable and at reasonable times. The Director of Finance or any officer or employee of the Department of Finance designated by the director, in the performance of his official duties, shall have the power to administer oaths, certify to official acts, take and cause to be taken depositions of witnesses, issue subpoenas, compel the attendance of witnesses and the production of accounts, documents, receipts, papers and testimony, and all witnesses regularly summoned as herein provided shall be paid $.05 per mile each way for the distance traveled plus $3.00 per diem for each day consumed in the hearing and in the traveling to and from the place of hearing. In the event of the failure of any person to comply with any subpoena lawfully issued, or on the refusal of any witness to produce evidence or to testify as to any matter regarding which he may be lawfully interrogated, it shall be the duty of any court of competent jurisdiction or the judge thereof, upon the application of the Director of Finance or any officer of the Department of Finance designated by the director, to compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued for such court or a refusal to testify therein. A wilfully false material statement in any examination herein provided for shall constitute perjury and be punishable as such.



Section 41-4-37 - Creation of additional divisions in department; assignment of functions and duties of divisions.

With the approval of the Governor, the Director of Finance may create and establish such additional divisions as may be determined to be necessary or convenient in the efficient and expeditious performance of the functions and duties of the Department of Finance and assign functions and duties for such divisions, and he may, with the approval of the Governor, reassign functions and duties as between existing divisions. Chiefs of such new divisions shall be appointed by the Director of Finance, with the approval of the Governor, subject to the provisions of the Merit System.



Section 41-4-38 - Cash Management Improvement Act of 1990 - Administration; appropriation from State General Fund.

(a) The Cash Management Improvement Act of 1990, Public Law 101-453, October 24, 1990, (CMIA), imposes requirements for the timely transfer of funds between a federal agency and a state, and for the exchange of interest where transfers are not made in a timely fashion. The Director of Finance is hereby authorized to make provision for such net interest payments required to be made to the federal government. All state agencies, boards, bureaus, departments and institutions shall cooperate fully with the requirements imposed by the Director of Finance in accumulating all the necessary data elements to fully comply with all the provisions of the CMIA.

(b) There is hereby appropriated annually from the State General Fund a sufficient amount to pay the net interest costs due to the federal government in accordance with the provisions of CMIA for all state agencies, boards, bureaus, departments and institutions which maintain their funds in the State Treasury. All state agencies, boards, bureaus, departments and institutions which maintain their funds outside the State Treasury shall pay from their own funds the net interest costs due as a result of their exchange of funds with the federal government.






Article 3 - Division of Control and Accounts.

Section 41-4-50 - Established; functions and duties.

There shall be in the Department of Finance the division of control and accounts. The functions and duties of the division of control and accounts shall be as follows:

(1) To keep all books, records and accounts relating to the finances of the state government (including the budget accounts) which are authorized or required to be kept by the Department of Finance, in accordance with recognized standards of public accounting and in such a manner as at all times to reveal the true financial status of the state government and of each special fund and account in the State Treasury.

(2) To control and make records of all payments into and out of the State Treasury and each special fund and account therein.

(3) To audit currently all receipts and receivables.

(4) To preaudit and determine the correctness and legality of every claim and account submitted for the issuance of a warrant and to determine that funds have been appropriated and allotted and are then available in the State Treasury for the payment of such claim or account before any warrant on the State Treasury shall be issued; except, that the preaudit of claims for unemployment compensation or public assistance or child welfare or income tax refunds shall be performed by the department or departments having charge of the other functions and duties relating to unemployment compensation, or public assistance, or child welfare, or income tax refunds subject to the general supervision of the division of control and accounts.

(5)a. To draw every warrant authorized to be drawn upon the State Treasury and any fund therein, whether a special or earmarked fund or not.

b. Any law to the contrary notwithstanding, any or all warrants issued by the division of control and accounts may be transferred or deposited electronically or by other acceptable methods to any financial institution capable of handling direct deposits by electronic transfer or other acceptable methods if written approval is given by the original payee of said warrant. The state Comptroller shall maintain files on all written approvals given by original payees and separate records on all transfers of funds authorized in this subsection and shall furnish sufficient documentation for the purpose of auditing and reconciling such electronic financial transactions.

(6) To secure such information and data, to prepare or make such studies and reports and to perform such other functions and duties of the Department of Finance as may from time to time be assigned by the Director of Finance.



Section 41-4-51 - Comptroller - Head of division; appointment.

The division of control and accounts shall be headed by and be under the direction, supervision and control of an officer who shall be designated the Comptroller. The Comptroller shall be appointed by the Director of Finance, with the approval of the Governor.



Section 41-4-52 - Comptroller - Restrictions on receipt of revenue.

The Comptroller has no authority in any civil action or proceeding commenced or directed by him, or in any other case, unless such authority is expressly given, to receive any of the state revenue.



Section 41-4-53 - Comptroller - Restrictions on drawing warrants in favor of defaulters.

The Comptroller must not give any public defaulter any warrant for moneys due him from the state, except the balance which is due after the application of the amount due from the state to the extinguishment of the debt, interest and damages, if any are given by law, due from such defaulter.



Section 41-4-54 - Accounts against state to be itemized.

All accounts against the state must be accurately and fully itemized.



Section 41-4-55 - Method of indicating Governor's approval of vouchers or accounts where required.

On all vouchers or accounts for payment of state funds by warrant of the state Comptroller which, by general or special law, require the approval of the Governor, such approval may be indicated thereon by method of certification by the director or executive officer duly designated for the department requesting payment that the Governor's approval has been obtained.

Certification executed pursuant to this section shall constitute prima facie evidence of the Governor's approval for such payment.



Section 41-4-56 - Evidence required for payment from contingent funds.

No money shall be paid out of any contingent fund, except upon account stated, setting forth the items upon which payment is claimed, signed by the proper person, with such authentication as the Governor may require of the correctness of the same.



Section 41-4-57 - Statement of expenses of state officers and employees to be filed with Comptroller before warrant issued.

All officers and employees who travel at the expense of the state or any of its departments, agencies, boards, bureaus, or commissions shall file with the Comptroller an itemized statement of all expenses incurred, including those for transportation, in connection with such travel at the expense of the state, agency, institution, board, bureau, or commission before any warrant shall issue for such expenses.



Section 41-4-58 - Issuance of duplicate warrants when originals lost.

The Comptroller must issue duplicate warrants upon the Treasury whenever he is satisfied that the original warrant has been destroyed or lost. The party holding the duplicate shall have the same right as if he held the original, and the treasurer is authorized to pay the same.



Section 41-4-59 - When warrant deemed duly executed.

Every warrant authorized to be drawn upon the State Treasury by the state Comptroller shall be deemed to have been duly executed if it is signed by the Comptroller himself or if it bears a facsimile of the Comptroller's signature placed thereon by the Comptroller or a duly authorized employee of the division of control and accounts in the Department of Finance, with the intent to execute such warrant.



Section 41-4-60 - When warrants void and claims based thereon barred.

(a) Any warrant heretofore or hereafter drawn by the state Comptroller on any fund in the State Treasury which is outstanding and unpaid one year from the date of issue shall be void and payment of the warrant shall be stopped by the State Treasurer.

(b) Upon the expiration of the period of time provided herein for the voiding of warrants, the State Treasurer shall transfer the amount of the voided warrants to the State Unclaimed Property Fund.

(c) Duplicate warrants issued to replace warrants which have been lost, mutilated, or destroyed shall be deemed to be original warrants for the purposes of this section.



Section 41-4-61 - Comptroller may require proof of correctness of claim.

The Comptroller has authority to require information on oath, to be administered by him, from any person, touching any claim or account he is required to audit.



Section 41-4-62 - Refund of money paid for invalid or unissued bonds, etc. - Authorized; interest.

In cases where any person, firm or corporation has purchased or may hereafter purchase from the state, or of its officers acting under authority or under color of authority purporting to be conferred by an act or resolution of the Legislature of this state, bonds or securities issued or proposed to be issued in consideration of funds or money which such person, firm or corporation has actually paid or caused to be paid into the Treasury of the state, and where for any reason such bonds or securities have not been paid or cannot be issued and delivered or, if issued and delivered, have been declared invalid by the Supreme Court, such person, firm or corporation may have the funds or money so paid into the Treasury of the state refunded, together with interest thereon at the rate of interest said bonds or securities proposed to bear from the date of the payment of said funds or money into the Treasury, on complying with the provisions and requirements of Section 41-4-63.



Section 41-4-63 - Refund of money paid for invalid or unissued bonds, etc. - Application to comptroller; proceedings.

Any person, firm or corporation entitled to the benefit of Section 41-4-62 and desiring to obtain relief hereunder may file an application with the Comptroller of the state, stating the facts upon which relief is sought, verified by his affidavit or that of a duly authorized agent or representative having knowledge of the facts, and when such an application is filed, the Comptroller shall ascertain from the records of the Treasurer of Alabama and other records whether the facts are correctly set forth in the application, and if it is made to appear to the satisfaction of the Comptroller that the state has actually received the funds or money of the applicant under the circumstances named in Section 41-4-62, upon the approval of the Governor and the Treasurer, the Comptroller shall draw a warrant on the treasurer for the payment to such person, firm or corporation of the amount of such funds or money, together with interest thereon at the rate said bonds or securities proposed to bear from the time said funds or money was paid into the treasury.



Section 41-4-64 - Comptroller may close out certain inactive funds and transfer balance to General Fund.

The state Comptroller is authorized to transfer to the State General Fund all sums carried in special funds on the books and daily balance sheets of the Comptroller but which have become inactive because all claims against them have been paid or when requests for payments from such funds have not been made or for any other reasons and a reasonable time for making such claims has been allowed. When the Comptroller transfers the balance in any special fund into the General Fund, he shall close out such special fund.



Section 41-4-65 - Online database of state expenditures.

(a) In this section, state entity shall mean, the State of Alabama, a political subdivision, an agency, board, commission, or department of the state, the State Board of Education, a public college or trade school, or a public university, except that the term shall not mean a county, a municipal corporation, a county board of education, a city board of education, or a professional licensure agency board that is self-sustaining by its own revenues and fees.

(b) The Comptroller shall establish and post on the Internet a database of state expenditures, including contracts and grants, that are electronically searchable by the public, except as provided by subsection (d). The database shall include all of the following:

(1) The amount, date, payor, and payee of expenditures.

(2) A listing of state expenditures by each of the following:

a. The object of the expense with links to the warrant or check register level.

b. To the extent maintained by the state entity accounting systems in a reportable format, class and item levels.

(c) To the extent possible, the Comptroller shall present information in the database established under this section in a manner that is searchable and intuitive to users. The Comptroller shall enhance and organize the presentation of the information through the use of graphical representations, such as pie charts, as the Comptroller considers appropriate. At a minimum, the database shall allow users to:

(1) Search state funding by any element of the information.

(2) Ascertain through a single search the total amount of state funding awarded to a person by a state entity.

(3) Download information yielded by a search of the database.

(d) The Comptroller may not allow public access under this section to a payee's address, except that the Comptroller may allow public access under this section to information identifying the county in which the payee is located. The Comptroller may not allow public access under this section to information that is identified by a state entity as excepted from required disclosure as confidential. The Comptroller, or an officer or employee of the Comptroller's office, shall be immune from any civil liability for posting confidential information under this section if the Comptroller, officer, or employee posted the information in reliance on a determination made by a state entity about the confidentiality of information relating to the expenditures of the agency.

(e) To the extent any information required to be in the database is already being collected or maintained by a state entity, the state entity shall provide that information to the Comptroller for inclusion in the database.

(f) The Comptroller may not charge a fee to the public to access the database.

(g) Except as provided by subsection (h), a state entity shall cooperate with and provide information to the Comptroller as necessary to implement and administer this section.

(h) This section does not require a state entity to record information or expend resources for the purpose of computer programming or other additional actions necessary to make information reportable under this section.

(i) The Alabama Department of Finance, after consultation with the Comptroller, shall prominently include a link to the database established under this section on the public home page of the State of Alabama.

(j) Each state entity that maintains a generally accessible Internet site or for which a generally accessible Internet site is maintained shall include a link on the entity's Internet site to the state expenditure database established by this section.

(k) The Comptroller shall establish procedures and adopt rules to implement and administer this section.

(l) Any vendor, contractor, or other supplier to any state entity may notify the Comptroller in writing that its prices or costs, or both, should be held confidential. Upon receipt of such written notification, the Comptroller shall not post the prices or costs, or both, specified in the notification unless and until the Comptroller shall investigate whether the prices or costs, or both, claimed in the notification to be confidential should be protected from posting. Such investigation shall include a hearing where the vendor, contractor, or other supplier can present justification for holding the information confidential. The Comptroller's ruling on confidentiality shall be based on a standard of reasonableness. The Comptroller's ruling shall be subject to review by the courts.



Section 41-4-66 - Online database of requests for a proposal for a public contract.

(a) The Division of Control and Accounts with the State Department of Finance shall establish and maintain and post on the state's website a statewide database of each request for a proposal for a public contract by the State of Alabama, any agency, board, commission, or department of the state which receives state or federally appropriated funds, the State Board of Education, a public college or trade school, or a public university.

(b) The Division of Control and Accounts shall establish procedures and adopt rules to implement this section.

(c) Each agency, board, commission, department, State Board of Education, public college or trade school and public university shall cooperate with and provide information to the Division of Control and Accounts as necessary to implement and administer the section.

(d) Beginning on October 1, 2013, the Division of Control and Accounts may charge any agency, board, commission, or department of the state which receives state or federally appropriated funds for this and any other services provided to them by this division.

(e) The database shall be a public record and may be viewed by any citizen, either in person or via the state's website.

(f) Each request for a proposal shall remain available on the website until the last posting date required by law has expired.

(g) There shall not be a charge for access to the database.






Article 4 - Division of the Budget.

Section 41-4-80 - Established; functions and duties.

There shall be in the Department of Finance a division of the budget. The functions and duties of the division of the budget shall be as follows:

(1) To prepare and administer the budget, and direct the execution thereof.

(2) To prepare a detailed tentative budget for every department, board, bureau, commission, agency, office and institution of the state, including those which employ special or earmarked funds, and all earmarked and special funds shall be included in the regular budget of each such department, board, bureau, commission, agency, office or institution.

(3) To make all budget allotments.

(4) To administer, enforce and supervise the execution of the budget, including the enforcement of penalties for the violation of any law, rule or regulation with respect thereto.

(5) To perform all acts and duties required with respect to the budget by the provisions of this article.

(6) To furnish all information for and assist in the preparation of the general revenue bill and all appropriation bills.

(7) To prepare or make such comparisons, studies and reports as may be helpful in the preparation or execution of the budget or the making of budget allotments or as may be required from time to time by the Director of Finance or the Governor.

(8) To secure such information and data from any department, board, bureau, commission, agency, office or institution of the state or any officer or employee thereof as may be needed or considered helpful in the preparation of the budget or any report, study, comparison or other assignment of the division of the budget.

(9) To perform such other functions and duties of the Department of Finance as may from time to time be assigned by the Director of Finance.



Section 41-4-81 - Budget Officer.

(a) The division of the budget shall be headed by and under the direction, supervision and control of an officer who shall be designated the Budget Officer. The Budget Officer may be employed from within or without the classified service; such Budget Officer shall be appointed by and serve at the pleasure of the Director of Finance, with the approval of the Governor. The Budget Officer shall be entitled to the same benefits as any person in the classified service.

(b) Any person who may be serving as such Budget Officer on July 5, 1983, who is not reemployed as such Budget Officer under the provisions of this section, and who prior to such employment as Budget Officer was a member of the state Merit System, may elect to return to the Merit System job classification previously held.



Section 41-4-82 - Transmission of budget to Legislature.

Within five days after the convening of each regular business session of the Legislature, the Governor shall transmit to the Legislature a document to be known as a budget, setting forth his financial program for each of the fiscal years which will have begun before the next succeeding regular session of the Legislature (hereinafter referred to as "budget years," regardless of the number thereof) and having the character and scope hereinafter set forth.



Section 41-4-83 - Form and contents of budget.

The budget shall consist of three parts, the nature and contents of which shall be as follows:

(1) Part I shall consist of the Governor's budget message, in which he shall set forth:

a. His program for meeting all the expenditure needs of the government for each of the budget years, indicating the fund, general or special, from which such expenditures are to be made and the means through which such expenditures are to be financed.

b. Financial statements giving in summary form:

1. The condition of the Treasury at the end of the last completed fiscal year, the estimated condition of the Treasury at the end of the fiscal year in progress and the estimated condition of the Treasury at the end of each of the budget years if his budget proposals are to be put into effect.

2. Statements showing the bonded indebtedness of the government, debt authorized and unissued, debt redemption and interest requirements and the condition of the sinking funds, if any.

3. A summary of appropriations recommended for each of the budget years for each department, board, bureau, commission, agency, office and institution of the state and for the government as a whole, in comparison with the actual expenditures for each of the completed fiscal years covered by the last preceding budget and the estimated expenditures for the fiscal year in progress.

4. A summary of the revenue, classified according to sources, estimated to be received by the government during each of the budget years, in comparison with the actual revenue received by the government during each of the completed fiscal years covered by the last preceding budget and the estimated income for the fiscal year in progress.

c. Such other financial statements, data and comments as in his opinion are necessary or desirable in order to make known in all practicable detail the financial condition and operation of the government and the effect that the budget as proposed by him will have on such condition and operation.

d. If the estimated revenues for the budget years plus the estimated amounts in the Treasury at the close of the fiscal year in progress are less than the aggregate appropriations recommended for the budget years, the Governor shall make recommendation to the Legislature with respect to the manner in which such deficit shall be met, whether by the imposition of new taxes, increased rates in existing taxes or otherwise. If the revenues are more than the aggregate appropriations recommended, he shall make such recommendations with respect to the application of such surplus to the reduction of debt, to reductions in taxation or to such other action as in his opinion is in the public interest.

(2) Part II shall present in detail for each of the budget years his recommendations for appropriations to meet the expenditure needs of the government from each fund, general or special, in comparison with the actual expenditures for each of said purposes during the completed fiscal years covered by the last preceding budget and the estimated expenditures for the fiscal year in progress, classified by departments, boards, bureaus, commissions, agencies, officers and institutions of the state and indicating for each the appropriations recommended for meeting the cost of salaries, travel and per diem expenses, administration, operation and maintenance. Each item of expenditure, actual or estimated, and appropriations recommended shall be supported by detailed statements showing the actual and estimated expenditures and appropriations classified according to a standard scheme of classification to be prescribed by the Department of Finance and the purchase of land, public improvements and other capital outlays in connection therewith.

(3) Part III shall embrace a proposed appropriation bill and a proposed revenue bill or bills for the purpose of proposing in statutory form the recommendations made in Parts I and II. Such appropriation bill or bills shall indicate the funds, general or special, from which such appropriations shall be made, but such appropriations need not be in greater detail than to indicate the total appropriation to be made for each department, board, bureau, commission, agency, office and institution of the state for each budget year for salaries, travel and per diem expenses, administration, operation and maintenance and the cost of land, public improvements and other capital outlays, itemized by specific projects or classes of projects of the same general character.



Section 41-4-84 - Estimates of appropriations to be submitted to Department of Finance.

On or before the first day of the third month next preceding each regular business session of the Legislature, each department, board, bureau, commission, agency, office and institution of the state shall transmit to the Department of Finance, on blanks to be furnished it, estimates of their expenditure requirements for each budget year, classified so as to distinguish between expenditures estimated for salaries, travel and per diem expenses, administration, operation and maintenance and the cost of each project involving the purchase of land or the making of a public improvement or a capital outlay of a permanent character, together with such supporting data and explanations as may be called for by the Department of Finance. In case of the failure of any department, board, bureau, commission, agency, office or institution of the state to submit such estimate within the time above specified, the Governor shall cause to be prepared such estimates for such department, board, bureau, commission, agency, officer or institution of the state as in his opinion are reasonable and proper.



Section 41-4-85 - Estimates of income to be prepared by Department of Finance.

On or before the first day of the third month next preceding each regular business session of the Legislature, the Department of Finance shall prepare an estimate of the total income of the government for each budget year, in which the several items of income shall be listed and classified according to source or character and by departments, boards, bureaus, commissions, agencies, officers and institutions of the state producing such funds and in which such items shall be compared with the income actually received during the completed fiscal years covered by the next preceding budget and the estimated income to be received during the fiscal year then in progress.



Section 41-4-86 - Tentative budget - Preparation.

Upon the receipt of the estimates of expenditure requirements called for by Section 41-4-84 and the preparation of the estimates of income called for by Section 41-4-85, and not later than the first day of the second month preceding each regular business session of the Legislature, the Department of Finance shall prepare a tentative budget conforming as to scope, contents and character to the requirements of Section 41-4-83, and containing the estimates of expenditure and revenue called for by Sections 41-4-84 and 41-4-85, which tentative budget shall be transmitted to the Governor. All facts relating to past receipts and expenditures shall be certified as correct and accurate by the Comptroller in the Department of Finance.



Section 41-4-87 - Tentative budget - Hearings.

The Governor shall, upon receipt by him of the tentative budget provided for by Section 41-4-86, make provision for public hearings thereon not later than two weeks prior to the convening of the next ensuing regular business session of the Legislature. To any such public hearings on the tentative budget, the Governor shall extend invitations to and may require the attendance of the heads of all departments, boards, bureaus, commissions, agencies, offices and institutions of the state and other persons receiving or requesting state funds and the giving by them of such explanations and suggestions as they may be called upon to give or as they may desire to offer with respect to the items of requested appropriations in which they are interested. He shall also extend invitations and may require the attendance of the Budget Officer and the Comptroller and the giving by them of any information or data pertinent to the proposed budget. The Governor shall also extend invitations to the Chairman of the Ways and Means Committee of the House and the Chairman of the Finance and Taxation Committee of the Senate of the Legislature which is then in office to be present at such hearings and to participate in such hearings through the asking of questions or the expression of opinions with regard to the items of the tentative budget. The Governor shall also extend a like invitation to the Governor-elect if such there be. The chairmen of said committees, while sitting at such hearings, shall hold the offices of budget advisors, and shall receive a per diem of $10.00 for each day in attendance at such hearings. If either chairman shall be unable to attend, the next ranking member of his committee shall act in his place.



Section 41-4-88 - Formulation of final budget.

After such public hearings, the Governor shall proceed to the formulation of the budget provided for in Sections 41-4-82 and 41-4-83. In doing so, he shall give such weight to the estimates of income prepared by the Department of Finance, to the estimates of expenditure requirements submitted by the departments, boards, bureaus, commissions, agencies, offices and institutions of the state, to the tentative budget prepared by the Department of Finance and to the testimony elicited at the hearing thereon as he deems proper, but the proposals contained in the budget shall represent his judgment and recommendations with respect to the provisions to be made for meeting the revenue and expenditure needs of the government for each of the budget years.



Section 41-4-89 - Supplemental estimates for additional appropriations.

The Governor shall transmit to the Legislature supplemental estimates for such appropriations as in his judgment may be necessary on account of laws enacted after the transmission of the budget, or as he deems otherwise in the public interest. He shall accompany such estimates with a statement of the reasons therefor, including the reasons for their omission from the budget. Whenever such supplemental estimates amount to an aggregate which, if they had been contained in the budget would have required the Governor to make a recommendation for the raising of additional revenue, he shall make such recommendation.



Section 41-4-90 - Availability and effect of appropriations; restriction of allotments by Governor.

No appropriations made by the Legislature shall be available for expenditures until allotted as provided for in Section 41-4-91. All appropriations, except per capita appropriations now in force or hereafter made to eleemosynary and correctional institutions and the Alabama School for the Deaf and Blind, located at Talladega, Alabama, which appropriations shall remain in full force and effect and be payable and disbursed as now provided by law, are hereby declared to be maximum, conditional and proportionate appropriations, the purpose being to make appropriations payable in full in the amounts named only in the event that the estimated budget resources during each budget year of the period are sufficient to pay all of the appropriations for such year in full. The Governor shall restrict allotments to prevent an overdraft or deficit in any fiscal year for which appropriations are made by prorating without discrimination against any department, board, bureau, commission, agency, office or institution of the state, the available revenues among the various departments, boards, bureaus, commissions, agencies, offices and institutions of the state. In other words, said appropriations shall be payable in such proportion as the total sum of all appropriations bears to the total revenues estimated by the Department of Finance as available in each of said fiscal years. The purpose of this provision is to insure that there shall be no overdraft or deficit in the several funds of the state at the end of any fiscal year, and the Governor is directed and required so to administer this article to prevent any such overdraft or deficit.



Section 41-4-91 - Requisition, duration, approval and modification of allotments of appropriations.

Before an appropriation for any purpose to any department, board, bureau, commission, agency, office or institution of the state shall become available, there shall be submitted to the Department of Finance, not less than 20 days before the expiration of the last period for which an allotment has been or shall have been made, a requisition for an allotment of the amount estimated to be necessary to carry on its work during the period for which allotments are made. Allotments shall be made for such length of time as may be determined to be appropriate and convenient by the Department of Finance, with the approval of the Governor, but no allotment (except for the acquisition of land, permanent improvements or other capital projects) shall, in any event, be for a period of longer than three months. Such requisition for an allotment shall contain such information and data and be in such details as may be required by the Department of Finance. The Department of Finance shall examine such requisition and, with the approval of the Governor, shall make such allotment, or modification thereof, as may be deemed necessary, but the total amount of annual appropriations to any department, board, bureau, commission, agency, office or institution of the state shall not be reduced except proportionately as provided for in Section 41-4-90. The Department of Finance shall submit copies of each allotment thus approved to the head of the department, board, bureau, commission, agency, office or institution of the state for which such allotment shall have been made. The Comptroller in the Department of Finance shall set up such allotment on his book and be governed accordingly in his control of expenditures. Allotments of appropriations made for the acquisition of land, permanent improvements and other capital projects may, however, be allotted in one amount by major classes or projects for which they are expendable without regard to allotment periods. Any allotments may be subsequently modified by the Department of Finance, with the approval of the Governor, either upon the written request of the head of the department, board, bureau, commission, agency, office or institution of the state concerned or upon the initiative of the Department of Finance or the Governor, and notice of such modification shall be given and such modification shall be set upon the books of said Comptroller in the same way as in the case of original allotments.



Section 41-4-92 - Disposition of departmental and institutional fees, receipts, etc.

All fees, receipts and income collected or received by any department, board, bureau, commission, agency or office or institution of the state shall be paid into the State Treasury or deposited in an approved state depository to the credit of the General Fund of the State of Alabama or to the credit of a special fund if the latter is required by law. No such payment or deposit shall be subject to withdrawal by any such department, board, bureau, commission, agency, office or institution, and all appropriations made to any such department, board, bureau, commission, agency, office or institution shall be specified amounts and shall be subject to allotment as provided in this article. Anything herein to the contrary notwithstanding, however, this article shall not apply to the fees, receipts and income (other than appropriations) of the Department of Conservation and Natural Resources, the Department of Agriculture and Industries or any educational, correctional or eleemosynary institution, or to any endowment or trust fund or gifts to any such institutions, or to the income from such endowments or trust funds, or to private funds belonging to students or inmates of such institutions, nor shall such funds be subject to any allotment under this article or be taken into consideration in making any allotment or prorating of appropriations under this article, and all appropriations made to any such institutions are hereby declared to be in addition to such fees, receipts and other income, and all allotments from such appropriations shall be paid over to such institution, and when such allotments are received by such institutions, the same shall be deposited in any bank or banks in the State of Alabama, which have been duly designated and qualified as state depositories, for the use and benefit of such institution, and such funds shall be available only on the check of such institution depositing them, which is hereby authorized to withdraw such funds at its discretion.



Section 41-4-93 - Lapsing of appropriations.

All unencumbered balances of all appropriations shall revert to the State Treasury at the end of each fiscal year and to the credit of the General Fund or the special fund from which the appropriation or appropriations were made. Appropriations for the purchase of land or the erection of buildings or new constructions or for State Department of Transportation maintenance of roads and bridges on the state highway system shall continue in force until the attainment of the object or the completion of the work for which such appropriations are made.



Section 41-4-94 - Emergency appropriations.

To the end that all expenses of the state may be brought and kept within the budget, the budget appropriation bills shall contain a specific sum or sums as an emergency appropriation or appropriations. Such sum shall not, however, exceed two percent of the total amount appropriated by such bill. The manner of allotment of such emergency appropriation shall be as follows: Any department, board, bureau, commission, agency, office or institution of the state or any person or persons in charge of any activity in which the state is interested, desiring an allotment out of such appropriation, shall present such request in writing to the Department of Finance with such information as it may require, and, such request shall be handled and allotments may be made pursuant thereto as in the case of regular allotments. Such allotments shall be made only for any purpose authorized by law for which no specific appropriation has been made or for which inadvertently an insufficient appropriation has been made.



Section 41-4-95 - Appropriations wrongfully expended.

It shall be unlawful for any trustee, commissioner, director, manager, building committee or other officer or person connected with any department, institution, bureau, board, commission or other state agency to which an appropriation is made to expend any appropriation for any purpose other than that for which the money was appropriated, budgeted and allotted, or to consent thereto. If the Governor shall ascertain that any department, institution, bureau, board, commission or other state agency has used any of the moneys appropriated to it for any purpose other than that for which the money was appropriated, budgeted and allotted and not in strict accordance with the provisions of law, the Governor shall have the power and he is hereby authorized to suspend all appropriations and allotments to such department, institution, bureau, board, commission or other state agency until and after such amounts diverted or wrongfully expended have been replaced.



Section 41-4-96 - Penalties for violations of article.

A wilful and knowing refusal to perform any of the requirements of this article or a wilful and knowing refusal to perform any rule or requirement or request of the Governor, Director of Finance or the Budget Officer made pursuant to or under authority of this article by any trustee, commissioner, director, manager, building committee or other officer or person connected with any department, board, bureau, commission, agency, office or institution of the state shall subject the offender to a penalty of $250.00, to be recovered in an action instituted in the Circuit Court of Montgomery County by the Attorney General for the use of the State of Alabama and shall also constitute a misdemeanor, punishable by fine or imprisonment or both, in the discretion of the court, and shall subject such offender to dismissal from office by the person, department, board, bureau, commission, agency, office or institution of the state under which such offender holds office or appointment in accordance with the provisions of the Merit System. If such offender is an officer elected by vote of the people, such offense shall be sufficient cause to subject the offender to impeachment. A refusal to perform any requirement of this article or an improper or illegal performance of any requirement of this article shall subject the Budget Officer or the Director of Finance to a penalty of $500.00, to be recovered in an action instituted in the Circuit Court of Montgomery County by the Attorney General for the use of the State of Alabama, and it shall also constitute a felony. A refusal to perform any of the requirements of this article or an improper or illegal performance of any requirement of this article by the Governor shall make him subject to impeachment.



Section 41-4-97 - Annual report by certain state agencies regarding receipt of federal funds.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) FEDERAL RECEIPTS. Federal financial assistance received or administered from federal entities in the form of grants, loans, loan guarantees, property, cooperative agreements, interest subsidies, insurance, food commodities, direct appropriations, other assistance, and amounts received as reimbursement for services rendered to individuals, that is reported as part of a single audit.

(2) SINGLE AUDIT. An audit, as described under 31 U.S.C. § 7502(d), of a non-federal entity that includes the entity's financial statements and federal awards.

(3) STATE AGENCY. An agency, department, authority, bureau, commission, or other administrative office of the state, including the legislative and judicial branches of state government. This term does not include a professional licensing board of the state.

(b) A state agency shall prepare an annual report on or before October 31, that includes all of the following:

(1) The aggregate value of federal receipts the state agency received and expended for the preceding fiscal year.

(2) The aggregate amount of federal funds appropriated by the Legislature to the state agency for the preceding fiscal year.

(3) A calculation of the percentage of the state agency's total budget for the preceding fiscal year that constitutes federal receipts that the state agency received for that fiscal year.

(4) A plan for operating the state agency if either of the following occurs:

a. A reduction of 5 percent or more in the federal receipts that the state agency receives.

b. A reduction of 25 percent or more in the federal receipts that the state agency receives.

(c) The state agency shall provide the report required under subsection (b) to the Executive Budget Office by October 31.

(d)(1) The Department of Education shall include information for each public school district in the report required under subsection (a).

(2) The Alabama Community College System shall include information for each public community or technical college or other school or university under its supervision.

(e)(1) The Executive Budget Office, on or before January 1 of each year, shall prepare a report that includes the following:

a. A compilation and summary of the reports the office receives from each state agency.

b. A comparison of the aggregate value of federal receipts each state agency received for the previous fiscal year to the aggregate amount of federal funds appropriated by the Legislature to that state agency for that fiscal year.

c. A list of state agencies that did not submit a report as required by this subsection.

(2) The Executive Budget Office shall submit the report required under subdivision (1) to the Legislative Council by January 1.

(3) Upon receipt of the report, the Legislative Council shall place the report on the agenda for review and consideration. Upon consideration of the report, the committee may elect to do any of the following:

a. Recommend that the Legislature revise appropriations for a state agency.

b. Take no action.

c. Take any other action upon majority approval of the committee members.






Article 5 - Division of Purchasing.

Division 1 - General Provisions.

Section 41-4-110 - Established; duties; contracts for stationery, printing, paper and fuel; use of approved credit cards for certain purchases; State Procurement Fund.

(a) There shall be in the Department of Finance the Division of Purchasing. The functions and duties of the Division of Purchasing shall be as follows:

(1) To purchase all personal property and nonprofessional services, except alcoholic beverages, which shall be purchased by the Alcoholic Beverage Control Board and except as otherwise provided by law, for the state and each department, board, bureau, commission, agency, office, and institution thereof, except as provided in subsection (e).

(2) To make and supervise the execution of all contracts and leases for the use or acquisition of any personal property and nonprofessional services unless otherwise provided by law.

(3) To fix standards of quality and quantity and to develop standard specifications for all personal property and nonprofessional services acquired by the state or any department, board, bureau, commission, agency, office, or institution thereof.

(4) To maintain records as to prices and sources of supply of such personal property and nonprofessional services, such records to be open to the inspection of any state, county, municipal, or other public officer or employee charged with the duty of acquiring any such property and nonprofessional services or article for his or her department, board, bureau, commission, agency, office, institution, county, municipal corporation, or local public body.

(5) To manage, supervise, and control all printing and binding for the state and for each department, board, bureau, commission, agency, office, and institution thereof and the distribution of all printed matter and to make and supervise the execution of all contracts with respect thereto, unless otherwise provided by law.

(6) To require the periodic reporting of all purchases of furniture, fixtures, supplies, material, equipment, and other personal property, except printing, and all contracts and leases for the use or acquisition thereof by or for counties, the purchase, contract or lease price of which is $100.00 or more, and to require information in connection therewith, to prescribe forms and fix the time for submitting such reports, and, when requested by any county, municipal corporation, and other local public body (including any board of education) to make such purchases, contracts, or leases for it. It shall be the duty of every county to make such report on forms furnished by the Department of Finance, whenever requested so to do, but not more than once every 30 days.

(7) To perform such other functions and duties of the Department of Finance as may from time to time be assigned by the Director of Finance.

(b) As long as the constitution so requires, all stationery, printing, paper, and fuel used in the legislative and other departments of the government shall be furnished, and the printing, binding, and distribution of the laws, journals, departmental reports, and all other printing, binding, and repairing and furnishing the halls and rooms used for the meetings of the Legislature and its committees shall be performed under contract, to be given to the lowest responsible bidder below a maximum price, under such regulations as have been or may be prescribed by law and as may be promulgated by the Director of Finance. No member or officer of any department of the government shall be in any way interested in such contracts, and all such contracts shall be subject to the approval of the Governor, the Auditor and the Treasurer. All contracts not required to be approved by a named officer or officers by the Constitution shall be subject to the approval of the Director of Finance, who may, however, provide for the automatic approval thereof by compliance with the general rules or regulations promulgated by him or her.

(c) The Purchasing Agent is further authorized to establish and maintain a system for the purchase of personal property and nonprofessional services by state departments, agencies, boards, and institutions that conduct their purchasing activities through the Division of Purchasing, through the utilization of approved credit cards. The Purchasing Agent shall establish by administrative rule a process for the competitive solicitation of credit card providers. The state Comptroller and the Purchasing Agent shall promulgate fiscal procedures governing the payment of charges incurred by credit card users and the utilization of credit cards. The use of approved credit cards shall be established by the state Comptroller and the State Purchasing Agent, with the approval of the Director of Finance, and be published through the Alabama fiscal procedures, in which each purchase made using approved credit cards is required to have prior approval by the department head or his or her designee and a record of such purchases and approvals is to be maintained. The Purchasing Agent may select the provider or providers offering the highest fees to the division for the use of its credit card or credit cards. Fees received by the division for the use of credit cards shall be placed in a special fund entitled the State Procurement Fund in the State Treasury for the use of the division and such funds shall be appropriated, budgeted, and allotted in accordance with Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts stipulated in general appropriations bills and other appropriation bills. Approved credit cards may be issued to requisitioning agencies upon the recommendation of the Purchasing Agent and the approval of the Director of Finance. Approved credit cards will be assigned to the department and will be in limited number. Such credit cards may be utilized to purchase items of personal property and nonprofessional services, and shall not exceed the limitations set forth in subsection (a) of Section 41-16-24. The director of the governmental entity utilizing credit cards is responsible for the proper use of credit cards assigned to his or her agency, in accordance with rules established by Alabama fiscal procedures. The Purchasing Agent may collect any credit card from any agency at any time due to improper use. The Purchasing Agent shall submit an annual report and accounting regarding the use of credit cards by each governmental entity to the Director of Finance and the Governor.

(d) The Division of Purchasing is authorized to charge a biannual registration fee to vendors desiring to register with the division to receive invitations-to-bid for any goods or services solicited by the division and to charge departments, boards, bureaus, commissions, agencies, offices, and institutions for their proportionate share of operating costs of the division. Any fee must be set by administrative rule upon the approval of the Director of Finance. Any fees collected under this provision shall be deposited in the State Treasury to the credit of the State Procurement Fund and shall be appropriated, budgeted, and allotted in accordance with Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts stipulated in general appropriations bills and other appropriation bills.

(e) Notwithstanding any law to the contrary, state departments, agencies, boards, and institutions may purchase personal property from any vendor that offers the item at a price at least ten percent below the price established on a statewide contract by the Division of Purchasing for the same item, provided that each acquisition of personal property pursuant to this subsection, whether for a single item or multiple items, does not exceed fifteen thousand dollars ($15,000). The Division of Purchasing shall confirm that the terms and conditions of such purchase are substantially similar to those of the statewide contract for the same item prior to the approval of any purchase pursuant to this subsection. This subsection shall not apply to construction or road-building materials, as identified by the Purchasing Agent. Any purchase that would be directly connected to any IT network used by the state shall require prior approval by the Secretary of Information Technology.

Any acquisition of personal property pursuant to this subsection shall be purchased solely from vendors physically located within the state, if the purchaser is to take possession of the purchased goods at the vendor's physical location.

The price of any goods or services purchased pursuant to this subsection shall be the market price readily available to the public at large.

Any acquisition of personal property pursuant to this subsection is not exempt from the supervision and administration of the Division of Purchasing.



Section 41-4-111 - Purchasing Agent.

The Division of Purchasing shall be headed by and be under the direction, supervision and control of an officer who shall be designated the Purchasing Agent. The Purchasing Agent shall be appointed by the Director of Finance with the approval of the Governor.



Section 41-4-112 - When vendor's affidavit not necessary before payment of invoices for state purchases.

In all cases where the state Purchasing Agent has issued a purchase order for the purchase of any supplies, material, equipment or other personal property, no affidavit of the vendor shall be required before payment of the invoice if the account is accurately and fully itemized.



Section 41-4-113 - Application and requisition for personal property or nonprofessional services; electronic signatures.

(a) Unless otherwise provided by law, when the head of any state department desires any items of personal property or nonprofessional services, or other articles of use or necessity, application shall be made therefor to the Division of Purchasing, stating by items the articles desired and needed, the fund that will pay for their purchase, that the articles are necessary, that the amount of the requisition is not excessive, and that no part of the requisition will be used except in conducting the public business. The application shall be kept on file in the office of the Division of Purchasing.

(b) For any application, requisition, or other document submitted to the Division of Purchasing which requires the signature of the head of any state department, any public employee or public official, or his or her designee, the Purchasing Agent may accept an electronic signature or other electronic indicia of the required signature. The Purchasing Agent may prescribe by written policy the types of electronic signatures and the methods for providing and affixing electronic signatures. The submission of documents containing approved electronic signatures or other electronic indicia does not relieve the department head, public employee, or public official of the responsibility for the accuracy of certifications otherwise required by law or rule and he or she shall be accountable as if the document were personally signed and attested to before a notary public.



Section 41-4-114 - Purchase of property from United States or its agencies.

(a) Whenever it appears advantageous to the state or any department, division, bureau, commission, board or other agency thereof to purchase or otherwise acquire any equipment, supplies, material or other property which may be offered for sale by the United States of America or any agency thereof, the state Purchasing Agent may, with the approval of the Governor and the Director of Finance, enter into a contract for such purchase with the federal government or with any federal agency charged with the sale or disposition of such equipment, supplies, material or other property, and, subject to the aforesaid approval, said state Purchasing Agent is hereby authorized to execute such contract or contracts.

(b) Subject to the approval of the Governor and the Director of Finance, the state Purchasing Agent may enter a bid or bids in behalf of any department, division, bureau, commission, board or other agency of the state at any sale of any equipment, supplies, material or other property offered for sale through written proposals by the United States of America or any agency thereof when it appears that it is to the interest of the state to do so.

(c) Should the regulations of the federal government, or any agency thereof handling the disposition and sale of any equipment, supplies, material or other property which it would be advantageous to the state to purchase, require that partial or full payment be made at the time sale is effected and before the equipment, supplies, material or other property will be delivered, or where such equipment, supplies, material or other property is sold under bids and the federal agency in charge of such sale requires a deposit in support of bids, the state Comptroller, upon requisition by the state Purchasing Agent, shall, with the approval of the Governor and the Director of Finance, draw a state warrant against the funds of such department or agency payable to the United States of America or its proper agency in such amount as may be necessary to meet the terms and conditions of sale without requiring a certificate showing that the equipment, supplies, material or other property has actually been delivered to the state department or other agency in whose behalf the purchase is being negotiated.



Section 41-4-115 - State departments and agencies authorized to enter into lease-sale contracts for procurement of equipment, etc.

All departments and agencies of the State of Alabama may, subject to the provisions of this chapter and Articles 2 and 3 of Chapter 16 of this title, execute and enter into lease-sale contracts for the procurement of materials, machinery and other equipment which are necessary to enable such state department or agency to carry out the obligations imposed by law upon such agency or department of the State of Alabama and which is in the best interest of the State of Alabama. All contracts under this section must be approved in writing by the Governor or by the Director of Finance when so authorized by the Governor.



Section 41-4-116 - Taxation on sales and leases of tangible personal property to state agency.

(a) For the purpose of this division, the following terms shall have the respective meanings ascribed by this section:

(1) AFFILIATE. A related party as defined in subsection (b) of Section 40-23-190 as that provision exists on January 1, 2004.

(2) STATE DEPARTMENT or AGENCY. Every state office, department, division, bureau, board, or commission of the State of Alabama.

(b) A state department or agency may not contract for the purchase or lease of tangible personal property from a vendor, contractor, or an affiliate of a vendor or contractor, unless that vendor, contractor, and all of its affiliates that make sales for delivery into Alabama or leases for use in Alabama are properly registered, collecting, and remitting Alabama, state, and local sales, use, and lease tax, as provided for by Chapter 12, Article 4, and Chapter 23, Articles 1 and 2 of Title 40 or by any local act or ordinance.

(c) Each vendor, contractor, or affiliate of a vendor or contractor that is offered a contract to do business with a state department or state agency shall be required to certify that the vendor or affiliate is appropriately registered to collect and remit sales, use, and lease tax as required by this section and submit to that state department or agency certification required by the Alabama Department of Revenue.

(d) Every bid submitted and contract executed by the state shall contain a certification by the bidder or contractor that the bidder or contractor is not barred from bidding for or entering into a contract under this section and that the bidder or contractor acknowledges that the contracting state agency may declare the contract void if the certification completed is false.

(e) Each vendor or contractor that sells or leases tangible personal property to a state department or agency, and each affiliate of that vendor or contractor that makes sales for delivery into Alabama, shall be required to collect and remit the Alabama sales, use, or lease tax on all its sales and leases into the state.






Division 2 - Public Printing and Binding.

Section 41-4-130 - Public printing and binding to be done under contract; House and Senate journals.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-131 - Classification of public printing and binding.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-132 - Biennial advertisements for bids for printing.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-133 - Proposals to be in writing; bonds.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-134 - Opening of bids; acceptance of bids; rejection and readvertisement of bids.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-135 - Entering into contract; failure of bidder to enter into contract within 10 days of acceptance.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-136 - Contract and bond to be approved by Governor, Auditor and Treasurer; filing of bonds.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-137 - Forfeiture of contract for cause; new contract.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-138 - Venue of actions on contracts.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-139 - Where printing to be done.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-140 - Paper and parchment for blanks.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-141 - Time for making reports by departments, officers, boards, etc.; printing of same.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-142 - Preparation of acts and joint resolutions for printing.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-143 - Bound acts of the Legislature; material to be included; delivery to printer.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-144 - Volumes of acts to be certified.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-145 - Preparation of journals.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-146 - Delivery and certification of acts and joint resolutions to printer.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-147 - Penalty for not delivering copies of acts to printer.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-148 - Style of printing and quality of paper of acts and journals; index.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-149 - Revenue laws to be printed separately.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-150 - When acts and journals must be printed and delivered by printer.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-151 - Payment for printing - Generally.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-152 - Payment for printing - Laws and journals.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-153 - Payment for printing - Revenue laws.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-154 - Payment for printing - Source of funds.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-155 - Charge for matters ordered to be printed by both houses.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-156 - Printing of acts and resolutions in pamphlet form - Distribution to certain officers, departments, etc.; certain officers to keep pamphlets in books until acts published in permanent form.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-157 - Printing of acts and resolutions in pamphlet form - Paper; type size; size of pages.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-158 - Printing of acts and resolutions in pamphlet form - Order of printing acts; size of pamphlets; required heading.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-159 - Printing of acts and resolutions in pamphlet form - Pamphlet acts to be delivered in 10 days; new contract upon failure of printer to deliver.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-160 - Bond of printer of acts and journals; deductions from contract price for failure to perform within time.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.



Section 41-4-161 - Printing of acts when recess taken by Legislature.

Repealed by Act 2009-763, p. 2310, §3, effective May 22, 2009.









Article 6 - Division of Service.

Section 41-4-180 - Established; duties generally.

There shall be in the Department of Finance the Division of Service. The functions and duties of the Division of Service shall be as follows:

(1) To provide for the stamping and mailing for each state department, board, bureau, commission, agency, and office located and operating in the City of Montgomery and to operate a central mailing room or rooms and service for the departments, boards, bureaus, commissions, agencies, and offices. The Director of Finance shall direct the delivery of mail to such mailing room or rooms by these departments, boards, bureaus, commissions, agencies, and officers as the director may see fit, ready to be delivered to the United States Post Office, except that it shall not be stamped with postage stamps or by means of a postage meter. Every piece of mail, when so delivered, shall bear the name of the department, board, bureau, commission, agency, or office of the state sending it, and all mail received in a mailing room shall be properly stamped with postage stamps or passed through an authorized postage meter and then delivered to the United States Post Office. The Chief of the Division of Service shall cause an accurate account to be kept of all pieces of mail from and the postage used on account of each department, board, bureau, commission, agency, and office of the state, and the cost of such postage shall be charged by the Comptroller against its appropriation for such purpose. Such central mailing rooms shall be conveniently located and shall be kept open for business as long as may be necessary to dispose of all outgoing mail daily. The expenditure of any state funds for postage by any department, board, bureau, commission, agency, or office of the state required to deliver its mail to a central mailing room (other than the Department of Finance) shall be unlawful. This section shall not, however, prevent the stamping or metering of envelopes for the transmittal of unemployment compensation warrants and warrants for the payment of any public assistance benefits in, or the mailing of such envelopes from, the department or departments having charge of the other functions and duties relating to unemployment compensation and public assistance.

(2) To provide exclusively for all telephone service for each state department, board, bureau, commission, agency, and office located and operating in the City of Montgomery and make all contracts and agreements in relation to the telephone service to each of the departments, boards, bureaus, commissions, agencies, and offices of the state located and operating in the City of Montgomery. Insofar as practicable, all telephones shall be connected through a central switchboard or switchboards, into which there may be as many trunk lines as the business of the state justifies. The telephone expense of each such department, board, bureau, commission, agency, or office of the state shall be charged by the Comptroller against its appropriation for such purpose.

(3) To provide exclusively for all clerical and stenographic services to all state departments, boards, bureaus, commissions, agencies, and offices located in the City of Montgomery for part-time or emergency needs, and to operate and maintain a central clerical and stenographic pool for the purpose of providing each department, board, bureau, commission, agency, and office of the state located and operating in the City of Montgomery with all part-time and emergency employees.

(4) To manage, supervise, maintain, repair, improve, light, heat, and clean the Capitol and all buildings and property owned or leased by the state in the City of Montgomery, including monuments and historical sites. In any case in which an appropriation has been or shall be made for such purposes to any department, board, bureau, commission, agency, or office of the state for such purpose, the expenses of such services for buildings or property used by it shall be charged by the Comptroller to such department, board, bureau, commission, agency, or office.

(5) With the approval of the Governor, to allocate space in the Capitol and in all buildings owned or leased by the state in the City of Montgomery for the use of the departments, boards, bureaus, commissions, agencies, and offices of the state.

(6) With the approval of the Governor, to transfer between departments, boards, bureaus, commissions, agencies, offices, and institutions of the state any furniture, fixtures, supplies, material, equipment, or other personal property.

(7) To sell, exchange, or otherwise dispose of any personal property of the state determined by the Director of Finance not to be needed for public use or to have become unsuited for such use.

(8) To perform such other functions and duties of the Department of Finance as may from time to time be assigned, by the Director of Finance.



Section 41-4-181 - Chief of service.

The Division of Service shall be headed by and be under the direction, supervision and control of an officer who shall be designated the Chief of Service. The Chief of Service shall be appointed by the Director of Finance, with the approval of the Governor.



Section 41-4-182 - Employment of police officers at Capitol and other state buildings; authority to prescribe duties and type and color of uniforms; minimum standards for such officers.

Repealed by Act 2003-363, §3, effective September 1, 2003.



Section 41-4-183 - Employment of landscape gardener for Capitol grounds.

Repealed by Act 2015-435 effective October 1, 2015.



Section 41-4-184 - Color of uniform to be worn by state Capitol police officers; powers of such officers.

Repealed by Act 2003-363, §3, effective September 1, 2003.



Section 41-4-185 - Uniforms and necessary equipment for state Capitol police officers to be furnished; authority to insure such officers against injury or death caused by accident or violence while discharging duties; limits as to amount of insurance; payment for such insurance.

Repealed by Act 2003-363, §3, effective September 1, 2003.



Section 41-4-186 - Montgomery City Council authorized to adopt ordinances to protect Capitol grounds.

The City Council of Montgomery may, with the approval of the Governor, pass such ordinances as may be necessary for the protection of the grass, trees and other public property on the Capitol grounds, but no ordinance or bylaw of the City Council of Montgomery shall be operative within the Capitol building or grounds without the consent of the Governor.






Article 7 - Legal Division.

Section 41-4-200 - Established.

There shall be in the Department of Finance a legal division.



Section 41-4-201 - Chief of legal division - Head of division; vacancies in office.

The legal division shall be headed by and be under the direction, supervision and control of the chief of said division. Any vacancy in this office shall, subject to the provisions of the state Merit System law, be filled by appointment by the Director of Finance, with the approval of the Attorney General.



Section 41-4-202 - Chief of legal division - Chief designated assistant attorney general; oath; duties.

The chief of the legal division shall be an assistant attorney general, shall take the oath required of other assistant attorneys general, shall be commissioned as an assistant attorney general, and shall, in addition to the duties and functions herein provided for, have the duties and functions of an assistant attorney general; except, that his entire time shall be devoted to the Department of Finance.



Section 41-4-203 - Chief of legal division - Advice and opinions; appearance in financial litigation.

The chief of the legal division shall confer with and advise the Director of Finance and any and all of the subordinate officers and employees of the Department of Finance on all legal matters pertaining to said department. He shall furnish either verbal or written opinions, when requested by the Director of Finance, on legal questions pertaining to said department, but such opinions shall not have the force and effect of official opinions of the Attorney General unless approved by the Attorney General. He shall appear for the state in all litigation, both civil and criminal, affecting the Department of Finance, when authorized to do so by the Director of Finance and the Attorney General.



Section 41-4-204 - Chief of legal division - Representation of State Board of Adjustment.

The chief of the legal division shall represent the State Board of Adjustment in all legal matters, and the legal division shall do and perform all clerical duties and functions prescribed by the board. He shall attend all hearings of the board and advise with the members, when requested, on any legal questions arising from claims filed against the state or any of its agencies or institutions.






Article 8 - Division of Data Systems Management.

Section 41-4-220 - Created.

There shall be in the Department of Finance a division of data systems management.



Section 41-4-221 - Duties generally.

The functions, powers and duties of the division of data systems management shall be as follows:

(1) To establish and supervise the administration of such data processing centers deemed necessary to best serve the data processing needs of all agencies.

(2) To provide for the centralization, consolidation and shared use of equipment and services deemed necessary to obtain maximum utilization and efficiency in data processing operations.

(3) To transfer to any data processing center the data processing activities of any agency.

(4) To provide systems design and programming services to all state agencies.

(5) To select and procure by purchase or by lease any and all data processing systems and associated software deemed necessary to best serve the data processing needs of the division.

(6) To conduct data processing studies as deemed necessary and to enter contracts with other agencies, organizations, corporations or individuals to make such studies as are deemed to be necessary.

(7) To prepare contract specifications for equipment and services.

(8) To adopt such rules and regulations deemed necessary to carry out the duties and responsibilities imposed by this article.



Section 41-4-222 - Director.

The division of data systems management shall be headed by and under the direction, supervision and control of an officer who shall be designated as director of such division, to be appointed by the Director of Finance with the approval of the Governor.



Section 41-4-223 - Employees.

The Director of Finance may employ, subject to the state Merit System Act, such additional employees as are deemed necessary to enable the division to perform its duties and responsibilities set out in this article. Their compensation shall be fixed in accordance with the state Merit System pay plan.



Section 41-4-224 - Advisory committee.

There is hereby created an advisory committee to meet on the call of the director of the data systems management division and to advise him on such matters as he deems necessary. The advisory committee shall be composed of the head of each data processing unit in state service.






Article 9 - Manager of Printing and Publications.

Section 41-4-240 - Office created; under direction of Director of Finance; subject to state Merit System; compensation.

There shall be in the Department of Finance an officer who will be responsible for coordination and control of all printing and publication performed by all agencies of the State of Alabama. This officer shall serve under the direction and control of and be appointed by the Director of the Department of Finance, with the approval of the Governor, subject to the state Merit System law, and his compensation shall be fixed in accordance with the state Merit System pay plan.



Section 41-4-241 - Functions, powers and duties.

The functions, duties and powers of such officer are as follows:

(1) To make investigations, studies and inventories relative to all printing and publication activities performed by state agencies.

(2) To make recommendations to the Director of Finance and with his approval to consolidate and centralize the present printing facilities of the state and to specify the number and location of such facilities.

(3) To approve and to consolidate all purchases of printing equipment and supplies, equipment locations and printing schedules in the Capitol complex.

(4) To centralize printing order schedules to enable such work to be performed at the lowest possible cost.

(5) To establish a formal cost and billing system.

(6) To review all work done by vendors for the state in an effort to determine how much of such work could be performed by state printing facilities.

(7) To consolidate and authorize all purchase of photographic equipment and supplies.

(8) To promulgate such rules and regulations as he may deem necessary to carry out the provisions of this article.



Section 41-4-242 - Additional employees.

Such additional employees as may be needed shall be employed subject to the provisions of the state Merit System Act. Their compensation shall be fixed in accordance with the Merit System pay plan.



Section 41-4-243 - Exemption from Sections 41-4-240 through 41-4-242 for departments and agencies whose printing costs are borne from certain federal grants.

Any department or agency of this state whose cost of printing and publishing, including the cost of the equipment, machines, supplies or any other item of inventory, documents, publications, reports, forms, regulations, instruction or other printed matter for use in the administration of the employment security program in the state, is borne from federal grants under authority of Title IX of the Social Security Act of 1935, as amended, shall be exempt from the requirements of Sections 41-4-240 through 41-4-242.






Article 10 - Office of Space Management.

Section 41-4-260 - Established.

There shall be in the Department of Finance an office of space management.



Section 41-4-261 - Duties generally.

The functions, powers, and duties of the division of space management shall be as follows:

(1) To formulate a statewide space management program.

(2) To establish long-range plans in regard to state space needs.

(3) To make studies, surveys, investigations, and inventories of all buildings owned or leased by the state and to require all agencies to assist in such activities.

(4) To promulgate uniform standards for allocation of facilities owned or leased by the state.

(5) To investigate all requests for additional facilities needed by all departments, boards, bureaus, commissions, agencies, and offices of the state and to allocate space for their use.

(6) To contract with other agencies, corporations, entities, or individuals to make studies, surveys, investigations, inventories, and recommendations relative to the most economic and feasible methods of acquiring new space and utilization of present space.

(7) To assist and advise the Director of Finance in allocating available space and in acquiring new space.

(8) To make recommendations and reports to the Director of Finance relative to the proper utilization of and acquisition of space by state agencies.

(9) To make rules and regulations necessary to implement the provisions of this article.



Section 41-4-262 - Director.

The office of space management shall be headed by and under the supervision, direction and control of an officer who shall be designated director of space management. He shall be appointed, subject to the provisions of the state Merit System law, by the Director of Finance, with the approval of the Governor. The compensation of such officer shall be fixed in accordance with the pay plan of the state Merit System.



Section 41-4-263 - Additional employees.

The Director of Finance may employ, subject to the provisions of the state Merit System, such additional employees as may be needed and fix their compensation in accordance with the state Merit System pay plan.






Article 11 - Telecommunications Division.

Section 41-4-280 - Definitions.

For the purposes of this article, the following words and phrases shall have the meanings ascribed:

(1) DEPARTMENT. The Department of Finance.

(2) AGENCY. Any agency, department, board, commission, office, agency or institution of the state, except those agencies and institutions excluded by Section 41-4-291.

(3) ELECTROMAGNETIC TRANSMISSION EQUIPMENT. Any transmission medium, switch, instrument, inside wiring system or other facility which is used, in whole or in part, to provide any transmission.

(4) EQUIPMENT SUPPORT CONTRACT. A contract which covers a specific class or classes of telecommunications equipment and all features associated with that class, through which state agencies may purchase or lease the item specified by issuing a purchase order under the terms of the contract without the necessity of further competitive bidding.

(5) PROCUREMENT. The buying, purchasing, renting, leasing, lease/purchasing or otherwise obtaining telecommunications equipment, systems or related services, as well as all activities engaged in, resulting in or expected to result in buying, purchasing, renting, leasing or otherwise obtaining telecommunications equipment.

(6) TELECOMMUNICATIONS EQUIPMENT, SYSTEMS, RELATED SERVICES.

a. All devices, such as telephone instruments, modulators, coders, etc., used to convert voices or digital data into a form suitable for transmission, by electric current or electromagnetic wave, from one point to another point;

b. All devices, such as telephone receivers, demodulators, decoders, etc., used to receive an electric current or electromagnetic wave containing voice information or digital data, and/or to convert this information into usable form;

c. All wiring, waveguides, optical fibers, or other physical means used to convey electric currents or electromagnetic waves containing voice information or digital data;

d. All switches, networks, branch exchanges, software, and other devices used to selectively interconnect devices which use electric current or electromagnetic waves for the purpose of communicating voice signals or digital data from one point to another;

e. All maintenance of the types of devices and means listed above in (i) through (iv), and all consulting, designs, or management services related to these devices, their interconnection, and their use.

(7) TELECOMMUNICATIONS SYSTEM LEASE CONTRACT. A contract between a supplier of telecommunications systems, including equipment and related services, and any agency as authorized by the department through which telecommunications systems, including equipment and related services, may be leased.



Section 41-4-281 - Legislative declaration; purpose.

The Legislature hereby declares it essential for the creation and maintenance of an efficient, modern, economically feasible, telecommunications system for Alabama state government that a telecommunications division be established under the jurisdiction of the Department of Finance. The purposes of this article shall be to coordinate and promote efficiency in the acquisition, operation and maintenance of all telecommunications equipment, systems and networks being used by agencies of the state and further to coordinate the compatibility of such equipment, systems and networks so as to promote a uniform, compatible communications system for agencies of state government.



Section 41-4-282 - Rules and regulations.

The department may promulgate rules and regulations governing the manner in which the authority and duties of the telecommunications division as prescribed in this article shall be carried out. The department shall employ competent personnel necessary to carry out its purposes under rules promulgated by the State Personnel Department and in accord with the Merit System Act.



Section 41-4-283 - Powers and duties of department.

The department is hereby authorized and empowered to exercise such duties and powers necessary to effectuate the purposes of this article, including the following:

(1) Provide effective management of state telecommunications resources and implement annual plans and procurement;

(2) Manage, plan and coordinate all telecommunications systems under the jurisdiction of the state. This centralized management function shall be provided through the following activities:

a. Administration of existing systems including coordination of activities, vendors, service orders and billing/record-keeping functions;

b. Planning of new systems of services;

c. Design of replacement systems;

d. Project management during specification writing, bid letting, proposal evaluation and contract negotiations;

e. Implementation supervision of new systems and ongoing support;

f. Implementation of long-term state plans;

g. Management of telecommunications networks.



Section 41-4-284 - Additional duties of department.

The department shall have the following additional duties:

(1) To establish and coordinate through either state ownership or commercial leasing, all telecommunications systems and services affecting the management and operations of the state or any county office of a state department.

(2) To act as the centralized approving authority for the acquisition of all telecommunications systems or services provided to state agencies whether obtained through lease or purchase, including pay telephones, computer services, internet delivery systems, radio communications, or any combination thereof, located on premises owned by the state or any of its agencies.

(3) To charge respective user agencies for their proportionate cost of the installation, maintenance, and operation of the telecommunications systems and services, including the operation of the telecommunications division.

(4) To develop coordinated telecommunications systems including, but not limited to, date, voice, and internet systems or services within and among all state agencies and require, where appropriate, cooperative utilization of telecommunications equipment, facilities, and services by aggregating users.

(5) To review, coordinate, approve, or disapprove all requests by state agencies for the procurement, through purchase or lease, of radio communications and telecommunications systems or services including telecommunications data, voice over, and consultation contracts.

(6) To establish and define telecommunications system and service specifications and designs so as to assure compatibility of telecommunications systems and services within state government and any county office of a state department.

(7) To provide a continuous, comprehensive analysis and inventory of telecommunications costs, facilities, and systems within state government and any county offices of state departments.

(8) To advise and provide consultation to agencies with respect to telecommunications management planning and related matters including training within state government in radio communications, telecommunications, computer, data, or any combination thereof, for technology and system use.

(9) Effective July 1, 1992, the telecommunications division shall destroy and discard from its system all records of telephone usage six months following the payment of the billing for that usage period.



Section 41-4-285 - Written approval of department required for lease purchase, etc., of telecommunications system by agency.

No agency shall rent, lease, lease/purchase, or in any way own or pay for the operation of any telecommunications system out of any funds available for that purpose without the written approval of the department.



Section 41-4-286 - Department authorized to contract on behalf of agency; appropriation dependency clause.

The department may, on behalf of any state agency, enter into an equipment support contract with a vendor of telecommunications equipment for the purchase, lease or lease/purchase of such equipment subject to the competitive bid law. Such contracts shall be valid for not more than five fiscal years and must include the following annual appropriation dependency clause: "The continuation of the contract is contingent upon the appropriation by the Legislature of funds to fulfill the requirements of the contract. If the Legislature fails to appropriate sufficient moneys to provide for the continuance of the contract, or if funds from other sources are not available, the contract shall terminate on the date of the beginning of the fiscal year for which funds are not appropriated or available."



Section 41-4-287 - Trade-in of equipment.

The department shall have the authority to allow the trade-in of telecommunications equipment the value of which may be credited against the cost of replacement equipment purchased in accordance with Alabama competitive bidding laws. This authority may be exercised with the approval of the state purchasing agent.



Section 41-4-288 - Additional contract requirements.

The department may enter into contracts for the lease of telecommunications equipment, systems or related services in accordance with the following provisions:

(1) The department may directly contract for or approve contracts for regulated or tariffed telecommunications services upon determination that the application of such service is in the best interests of the State of Alabama.

(2) Such contracts shall be valid for not more than five fiscal years.



Section 41-4-289 - Telecommunications Revolving Fund.

All user fees collected, direct appropriations, and other funds received under the provisions of this article shall be deposited into a revolving fund in the State Treasury designated as the Telecommunications Revolving Fund, and the Director of Finance is authorized to make deposits and expenditures from time to time from such fund to carry out the purposes of this article. All balances of revenue, income and receipts remaining in the Telecommunications Revolving Fund at the end of the fiscal year shall carry over to the next fiscal year and shall not revert to the State General Fund or any other fund under the provisions of Section 41-4-93.



Section 41-4-290 - Exemptions - Public safety, criminal justice, highway maintenance and construction.

The provisions of this article shall not apply to two-way radio communications equipment, systems or networks operated by state agencies for purposes related to public safety, the administration of criminal justice or highway maintenance and construction operations.



Section 41-4-291 - Applicability to certain entities; technical consultation and procurement; long-distance service.

The provisions of this article shall not apply to any county or city board of education, the education television commission, the postsecondary education system, or any public college or university. Upon request, the Department of Finance shall provide technical consultation and procurement services for telecommunications to any county or city board of education, the education television commission, the postsecondary education system, and public colleges and universities. The county and city boards of education, the education television commission, the postsecondary education system, and public colleges and universities shall continue to be provided in-state and out-of-state long distance service by the Telecommunications Division of the Department of Finance, so long as funding is provided to the Telephone Revolving Fund from the Education Trust Fund, and shall not be required to pay any additional charge for such service; however, any county or city board of education shall have the option of utilizing the telecommunications division for in-state and out-of-state long distance service only if reimbursement for actual costs are remitted to such division.



Section 41-4-292 - Sunset provision.

Repealed by Act 2000-707, § 4, p. 1484, effective May 23, 2000.



Section 41-4-293 - Exemption of legislative and judicial branches.

The legislative and judicial branches of government are exempt from the requirements of this article.






Article 12 - Division of Risk Management.

Section 41-4-300 - Division created.

There shall be created within the Department of Finance the division of risk management.



Section 41-4-301 - Function, powers and duties.

The function, powers and duties of the division of risk management shall be as follows:

(1) To carry out the provisions of Section 41-15-1 et seq., relating to the State Insurance Fund and Section 36-1-6.1 relating to the State Liability Insurance Fund;

(2) To assist and advise the Finance Director on insurance and bonding matters;

(3) To provide information and recommendations to the Legislature when requested;

(4) To provide programs and/or guidelines leading to premium and financial risk reductions, to include collection and investment of premiums, rate making, and claims administration; and

(5) To make, with the approval of the Finance Director, rules and regulations necessary to implement the provisions of this article.



Section 41-4-302 - Administration of insurance programs; coverage under state blanket bond.

(a) The Division of Risk Management shall have the authority to institute, manage, and administer programs of insurance, not specifically enumerated herein and which do not conflict with existing laws, upon a determination by the Director of Finance and the Governor that such insurance program or programs serve the best interests of the state.

(b) Notwithstanding the provisions of Article 1, commencing with Section 11-2-1, Chapter 2, Title 11, the state blanket bond which covers state officers and employees required to be bonded shall be made available, if approved by the county commission, to also cover sheriffs, judges of probate, county commissioners, chairs of county commissions, tax assessors, tax collectors, license commissioners, revenue commissioners, and other county employees and county elected officials who are required to be bonded if the Governor and the Director of Finance determine that extending the bond coverage to such local officials and employees is in the best interest of the state. Notice that coverage is provided under this state blanket bond shall be evidenced by resolution of the county commission, and the coverage shall satisfy all provisions and requirements found in Article 1, commencing with Section 11-2-1, Chapter 2, Title 11.



Section 41-4-303 - Applicability of article; coverage of risk management program.

The provisions of this article shall not apply to: universities and colleges; the state docks; or county and city boards of education, except as is already required by Section 41-15-1 et seq., relating to the State Insurance Fund. Provided however that universities and colleges may elect to participate in, and be covered by, such risk management program. A university or college may elect to participate in and be covered by such program by giving notice thereof to the division of risk management not less than six months prior to the beginning of the fiscal year in which such university or college desires to begin participation in and coverage by such program. Any university or college which elects to be covered by such risk management program may terminate such participation and coverage by giving notice thereof to the division of risk management not less than six months prior to the beginning of the fiscal year such university or college desires to terminate such participation and coverage.



Section 41-4-304 - Commingling of funds proscribed.

There shall be no commingling of funds between various self-insured programs.



Section 41-4-305 - Risk manager; appointment; compensation.

The division of risk management shall be headed by and under the supervision, direction and control of an officer who shall be designated "risk manager." The risk manager shall be appointed and compensated, subject to the provisions of the state Merit System, by the Director of Finance, with the approval of the Governor. Salary of said risk manager shall be paid from self-insured programs on a basis determined by the Finance Director.



Section 41-4-306 - Additional employees.

The Director of Finance may employ and compensate such additional employees as may be needed, in accordance with the Merit System.






Article 13 - Office of Indigent Defense Services.

Section 41-4-320 - Legislative findings.

The Legislature finds and declares the following:

The purpose of this article is to provide for the defense of those indigent defendants who have been found by a court to be unable to pay for their defense or representation in a trial or appellate court proceeding. When a court determines that a person is unable to pay for his or her defense, it shall be the responsibility of the court, subject to the establishment of the Office of Indigent Defense Services as set forth in this article, to provide that person with counsel and other necessary expenses of representation.



Section 41-4-321 - Creation of office.

There is created within the Department of Finance, the Office of Indigent Defense Services, which is subject to the control of the Director of Finance.



Section 41-4-322 - Programs; director; standards; duties of director and local indigent defense advisory board; budget.

(a) The office shall develop and improve programs to provide legal representation to indigents.

(b) The office shall have a director, who shall be chosen by the Director of Finance on the basis of training, experience, and other qualifications. The term of office shall be three years, subject to termination for cause. The person selected as Director of the Office of Indigent Defense Services, in addition to the above qualifications and experience, shall be an attorney licensed to practice law in the State of Alabama. The director shall be chosen from a list of three qualified candidates nominated by the Alabama State Bar Board of Bar Commissioners within 60 days of a vacancy occurring. The Director of Finance shall serve as the Director of Indigent Defense Services on an interim basis if a vacancy exists. If the Alabama State Bar Board of Bar Commissioners fails to provide a list as required, then the director shall be chosen by the Director of Finance from a list of the three qualified candidates provided by the Governor.

(c) The director shall develop standards governing the provision of defense services under this article. The standards shall include, but not be limited to, the following:

(1) Providing fiscal responsibility and accountability in indigent defense preparation.

(2) Maintaining and operating indigent defense systems, whether appointed counsel, contract counsel, public defender, or appellate defender offices, some combination of the above, or any other method which meets the goals set forth in this article.

(3) Prescribing minimum experience, training, and other qualifications for appointed counsel, contract counsel, and public defenders, including additional qualifications for counsel appointed in capital cases.

(4) Caseload management for appointed counsel, contract counsel, and public defenders, including the number of attorneys appointed in capital cases which, when appropriate, may include two attorneys.

(5) Performance for appointed counsel, contract counsel, and public defenders.

(6) Criteria for independent, competent, and efficient representation of clients whose cases present conflicts of interest.

(7) Providing and compensating experts who provide services related to legal representation of indigents.

(8) Determining indigency and partial indigency.

(9) Establishing procedures for the recoupment of fees, expenses, and salaries.

(d) The local indigent defense advisory board shall determine the methods for delivering indigent defense services in the trial courts in each county or circuit, or parts of the county or circuit. The director may appeal the determination of the indigent defense advisory board to the Indigent Defense Review Panel. The indigent defense advisory board shall certify its system to the Indigent Defense Review Panel and to the director on or before October 1 of each year. Should the indigent defense advisory board fail to make certification to the Indigent Defense Review Panel and to the director as herein prescribed, the Indigent Defense Review Panel, in consultation with the director, shall determine the system for delivery of indigent defense services in that circuit. The methods established for delivering indigent defense services may include, but are not limited to, appointed counsel systems, contract counsel systems, and part-time or full-time public defender systems. In determining the method for delivering indigent defense services, the indigent defense advisory board shall select the most efficient and effective counsel system available in each county or circuit, or parts of the county or circuit.

(e) The director shall determine the methods of providing indigent defense service in the appellate courts. If a method is selected by the director whereby someone other than the trial counsel shall serve as the appellate counsel for the appellant, the director, to the extent possible, shall see that the system provides for the representation of the appellant from the time the trial counsel is permitted to withdraw. In determining the method by which indigent defense services shall be provided in the appellate courts, the director shall consult with the Alabama Supreme Court, the Court of Criminal Appeals, and the Court of Civil Appeals.

(f) This article does not govern the provision of indigent defense services to municipal courts, and this article does not prohibit any of the systems or methods by which legal services are now or are in the future provided to indigent defendants in the municipal courts of this state.

(g) The director shall annually approve and recommend a budget for indigent defense systems to the Director of Finance.

(h) The director shall adopt other rules and procedures he or she deems necessary for the conduct of business by the Office of Indigent Defense Services.



Section 41-4-323 - Purpose; employees; compensation and benefits; payment of expenses; implementation; additional duties of director.

(a) The Office of Indigent Defense Services is established to carry out the administrative duties relating to the provision of indigent defense services. The director shall use existing employees of the Department of Finance and its existing offices, as assigned by the Director of Finance. The director's salary shall not exceed the state salary paid to a district attorney and be paid at the same time and in the same manner that salaries of other state employees are paid. The Director of the Office of Indigent Defense Services shall be entitled to annual and sick leave, insurance, retirement, and other state employee benefits, including cost-of-living raises authorized by the Legislature for state employees.

(b) The director may enter into contracts, and accept funds, grants, and charitable donations from any public or private source to pay expenses incident to implementing the purposes of the Office of Indigent Defense Services.

(c)(1) The director shall be responsible for implementing in each judicial circuit the system for providing legal representation and related services for indigent defendants after the indigent defense advisory board selects the method to be used in the circuit. In determining the method for delivering indigent defense services, the indigent defense advisory board shall select the most efficient and effective counsel system available in each county or circuit, or parts of the county or circuit.

(2) The director shall develop policies and procedures for determining whether a person is an indigent defendant, and those policies and procedures shall be applied uniformly throughout the state. This article may not be construed to prevent the office from establishing guidelines for determining partial indigency and establishing policies and procedures for providing indigent defense services to persons determined to be partially indigent, including policies and procedures governing recoupment of fees and expenses expended in conjunction with the indigent defense services to include filing of liens. In accordance with the policies and procedures established by the office, the court shall determine in each case whether a person is an indigent defendant. If the court determines that a person is an indigent defendant, indigent defense services shall be provided as required by Section 15-12-5.

(3) The director shall allocate and disburse funds appropriated for legal representation and related services in the cases subject to this article pursuant to rules and procedures established and in accordance with the Budget Management Act. The director shall also have the authority to approve monetary allocations requested by and for appointed counsel, contract counsel, and public defender offices.

(4) If the director for any reason determines that a bill submitted for indigent defense services does not comply with this article, the director may request the Department of Examiners of Public Accounts to audit the bill.

(d) In addition to any other duties and responsibilities of the director, the director shall have the following duties and authority with respect to all indigent defense services, subject to the approval of the Director of Finance:

(1) Prepare and submit budget recommendations for state appropriations necessary for the maintenance and operation of the state indigent defense services, including the operation of the office, local indigent defense systems, appellate defender services, and, if established, an appellate defender office, and request annually a sum certain necessary to be appropriated from the State General Fund and the Fair Trial Tax Fund pursuant to Section 12-19-252, and in accordance with this article.

(2) Prepare reports and collect and compile statistical data and all other information on the operations, costs, and needs of the office, and any other information which may be required. The director shall prepare and submit an annual report on the work of the office to the Chief Justice, the Governor, and the Legislature.

(3) Develop rules and standards for the delivery of services under this article.

(4) Administer and coordinate the operations of the office and supervise compliance with standards adopted by the office.

(5) Recommend to the Director of Finance the hiring of professional, technical, and support personnel by the Director of Finance as deemed necessary for the efficient operation of the Office of Indigent Defense Services.

(6) Keep and maintain proper financial records of the office and of the indigent defense services provided.

(7) Apply for and accept on behalf of the office any funds that may become available from government grants, gifts, donations, bequests, or otherwise from any source.

(8) Coordinate the services of the office with any and all federal, county, or private programs established to provide assistance to indigent defendants, and consult with professional bodies concerning the improvement of the administration of indigent defense services.

(9) Offer or approve training programs for attorneys and others involved in the legal representation of persons subject to this article.

(10) Approve and administer the processing of all claims from private counsel relative to appointments to indigent defense cases.

(11) Administer the processing of all contracts for contract counsel relating to handling indigent criminal cases.

(12) Administer the processing of all monetary allocations requested by and for a public defender's office relating to the annual operation of the requesting public defender's office.



Section 41-4-324 - Indigent Defense Review Panel.

There is created the Indigent Defense Review Panel which shall consist of five members who each shall serve a three-year term. Two members shall be appointed by the President of the Alabama State Bar, one member shall be appointed by the President of the Alabama Circuit Judges Association, one member shall be appointed by the President of the District Judges Association, and one member who shall be the President of the Alabama Lawyers Association, or his or her designee. They shall serve staggered terms. The initial appointee by the President of the District Judges Association shall serve a one-year term and the initial appointee of the President of the Circuit Judges Association shall serve a two-year term. The appointees shall be members of the association for which the appointing authority serves as president. Any decision of the director relating to delivery of indigent defense services may be appealed to the Indigent Defense Review Panel. The Indigent Defense Review Panel shall make a decision in a timely manner, which decision shall be deemed final. The membership of the Indigent Defense Review Panel shall be inclusive and reflect the racial and gender diversity of the state.



Section 41-4-325 - Temrs of public defenders and appellate defenders.

Any person holding the position of public defender or appellate defender on June 14, 2011, shall be entitled to serve the remainder of his or her term of office.



Section 41-4-326 - Ethics reporting.

Any state or public employee who provides indigent defense services pursuant to this article shall be required to comply with the reporting requirements of the Alabama State Ethics Commission.



Section 41-4-327 - Promulgation of rules.

The director shall promulgate rules pursuant to the Alabama Administrative Procedure Act necessary to implement this article.






Article 14 - Craft Training.

Division 1 - General Provisions.

Section 41-4-350 - Legislative findings; purpose.

(a) The Legislature of Alabama hereby finds and determines that the responsible stewardship of its state-owned and leased real property is a proper governmental function of the State of Alabama. The Legislature finds that costs for maintenance, construction, and leasing of real property in the state government comprise a significant portion of available resources. The Legislature also finds that as one of the largest owners and operators of buildings in Alabama, the state is a major consumer of energy. It is therefore the intent of Act 2015-435 to establish centralized management of real property through leasing administration, facilities maintenance and management, and construction management that consists of expanded duties in existing divisions, as well as newly established divisions, within the Department of Finance. In establishing this centralization, it is further the intent of the Legislature to establish comprehensive real property asset management practices to achieve immediate and long term cost savings and cost avoidance, to increase operational efficiency, to optimize opportunities to move from leased spaces to state-owned spaces, and to establish office space standards. The Legislature also intends to incorporate energy efficient practices and behaviors into daily and long term operations of state government which will preserve natural resources, conserve energy and water, and reduce waste.

(b) All real property owned or leased by state departments, boards, bureaus, commissions, agencies, offices and institutions shall be managed and supervised by the Department of Finance through centralized divisions. These centralized organizations shall be responsible for the management of facilities, the management of leasing of real property, the management of construction projects, space management and the management of energy efficiency efforts.



Section 41-4-351 - Definitions.

For the purposes of this article, real property shall mean all real property and all interests pertaining thereon, now or hereafter owned, leased, or otherwise possessed, by the State of Alabama, its departments, board, bureaus, commissions, institutions, corporations, agencies and other state entities, and used for government purposes, unless specifically excluded by other provisions of this article.



Section 41-4-352 - Real Property Management Fund.

All user fees collected, direct appropriations, and other funds received under the provisions of this article shall be deposited into a revolving fund in the State Treasury designated as the Real Property Management Fund, and the Director of Finance is authorized to make deposits and expenditures from time to time from such fund to carry out the purposes of this article. All balances of revenue, income, and receipts remaining in the Real Property Management Fund at the end of the fiscal year shall carry over to the next fiscal year and shall not revert to the State General Fund or any other fund under the provisions of Section 41-4-93. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96 and Sections 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations act or other appropriations acts.



Section 41-4-353 - Applicability of provisions; exceptions.

(a) All real property owned or leased by state departments, boards, bureaus, commissions, agencies, offices, and other instruments of the state is subject to the requirements of this article and in Sections 41-4-2, 41-4-3, 41-4-261, and 41-9-141 except:

(1) All educational facilities including K-12, postsecondary, and higher education facilities.

(2) Facilities of the Legislative Branch of government.

(3) Facilities of the Judicial Branch of government.

(4) Facilities of the Retirement Systems of Alabama.

(5) Facilities of the Alabama Port Authority.

(6) Facilities of the State Military Department.

(7) Lands managed by the Lands Division of the Department of Conservation and Natural Resources.

(8) Right-of-way owned by the Department of Transportation.

(9) Gulf State Park.

(10) Facilities and real property owned or leased by departments, boards, bureaus, commissions, agencies, offices, and other instruments of the state that do not receive any appropriation of state funds.

(11) Any real property, building, improvement, or facility managed or controlled by a state agency, if adherence with any requirement of this article would violate Sections 9-2-26 or 9-11-19, or any federal laws, regulations, or guidance, including, but not limited to, Title 50, Code of Federal Regulations, Part 80.

(12) Any unimproved real property owned, leased or otherwise possessed or controlled by the state or any department, board, bureau, commission, agency, office, or other instrument of the state.

(13) Real property owned or leased by the Alabama Home Builders Licensure Board, the Alabama Housing Finance Authority, the Alabama Plumbers and Gas Fitters Examining Board, the Alabama Board of Heating, Air Conditioning, and Refrigeration Contractors, the Alabama Real Estate Commission, and the State Licensing Board for General Contractors.

(14) Other real property owned or leased by state departments, boards, bureaus, commissions, agencies, offices, and other instruments of the state if the exemption is agreed to by both the Director of Finance and the head of the state department, board, bureau, commission, agency, office, or other instrument of the state seeking the exemption and the exemption is found by them to be in the best interest of the State of Alabama.

(15) Real property owned or leased by self-funded licensing and regulatory boards, commissions, and agencies.

(b) Any entity that is provided an exception from the requirements of this article under subsection (a) may elect to waive that exception and have its real property and facilities become subject to the provisions of this article by providing written notice of that election to the Director of Finance. Once an entity waives its exception, the entity may not rescind that waiver with respect to any real property or facilities that become subject to the provisions of this article as a result of the entity's waiver.

(c) The exceptions provided in subsection (a) do not alter or affect any of the provisions for compliance with a minimum building standards code or energy conservation building code as required by Sections 41-9-160 to 41-9-165 and Sections 41-9-171 to 41-9-174.

(d) The exceptions provided in subsection (a) (1) do not alter or affect the compliance of educational facilities with the contract forms and procedures of the Division of Construction Management.



Section 41-4-354 - Permanent Joint Legislative Oversight Committee on the Management of State-Owned and Leased Real Property.

(a) There is created a Permanent Joint Legislative Oversight Committee on the Management of State-Owned and Leased Real Property. The committee shall consist of the Lieutenant Governor, the Speaker of the House of Representatives, three members of the House of Representatives appointed by the Speaker of the House, one of whom shall be a member of the House minority party, and three members of the Senate appointed by the President Pro Tempore of the Senate, one of whom shall be a member of the Senate minority party. Each member of the committee shall receive compensation and expenses pursuant to Amendment 871 of the Constitution of Alabama of 1901.

(b) It shall be the duty and function of the committee to review, analyze, and study the transfer, implementation, and performance of the requirements of this article.

(c) In reviewing the management of state-owned and leased real property, the Committee shall review the work of the Divisions of Facilities Management, Leasing Management, Construction Management, Energy Management, and Space Management.



Section 41-4-355 - User fees.

Beginning on October 1, 2015, the Divisions of Space Management, Facilities Management, Leasing Management, Construction Management and Energy Management may charge user fees to any department, board, bureau, commission, agency, or office of the state for any services provided to them by these divisions.



Section 41-4-356 - Implementation of article.

The Director of Finance shall implement this article to achieve the intent expressed herein and shall have such full authority and power necessary to accomplish its objectives, including the following express powers, together with those that may be reasonably implied therefrom by the director in the exercise of his or her discretion:

(1) To organize the divisions in such fashion as the director determines will be most effective, to accomplish the objectives of this article.

(2) To employ such personnel as he or she deems necessary, subject to the provisions of the Merit System law, except as otherwise permitted by other provisions hereof. The State Personnel Board shall establish such positions as the director determines are needed for operations of the divisions.

(3) To engage such consultants, lawyers, accountants, real estate brokers, agents, and other professionals and service providers to provide advice, counsel, and such other services and to negotiate such arrangement for compensation as he or she determines to be in the best interest of the state, including payment in such fashion as is customary for the service providers industry.

(4) To determine the times for the orderly transfers of responsibilities and duties pursuant to this article.

(5) To develop such strategies, plans, and priorities that he or she determines necessary and appropriate.

(6) To establish such policies, procedures and rules to ensure that the intent of this article is realized.






Division 2 - Division of Facilities Management.

Section 41-4-370 - Division created; powers and duties; director.

There shall be established within the Department of Finance the Division of Facilities Management.

(a) The functions, powers, and duties of the Division of Facilities Management shall be as follows:

(1) To provide for the supervision, repair, maintenance, operation, and cleaning of all buildings, facilities, and structures owned or leased by the state.

(2) To develop a statewide maintenance plan to address maintaining and increasing operational efficiency of state buildings through ongoing and preventive maintenance, addressing deferred maintenance, and increasing building efficiency.

(3) To develop and implement minimal standards for the maintenance, operations, cleaning, and upkeep of state buildings, facilities, and structures.

(4) To study, develop, and implement methods of increasing building efficiency through operations and maintenance and to require all agencies to assist in such activities.

(5) To contract with other agencies, corporations, entities, or individuals for maintenance and operations, preventive maintenance, sourcing of facilities maintenance goods and services, and facilities inspection programs and activities for any department, board, bureau, commission, agency, or office.

(6) To perform such other functions and duties of the Department of Finance as may from time to time be assigned by the Director of Finance.

(b) The Division of Facilities Management shall be headed by and under the supervision, direction and control of an officer who shall be designated Director of Facilities Management. He or she shall be appointed, subject to the provisions of the state Merit Law, by the Director of Finance, with the approval of the Governor. The compensation of such officer shall be fixed in accordance with the pay plan of the state Merit System.






Division 3 - Division of Leasing Management.

Section 41-4-380 - Division created; powers and duties; director.

There shall be established within the Department of Finance the Division of Leasing Management.

(a) The functions, powers, and duties of the Division of Leasing Management shall be as follows:

(1) To formulate a statewide leasing plan for offices and other needed lease space for the various state departments, boards, bureaus, commissions, agencies, and offices managed by the division.

(2) To maintain and manage an inventory of all state leased property.

(3) To review and approve or disapprove all real property leases and to make recommendations to the Director of Finance.

(4) To develop and implement standards for real estate lease agreements.

(5) To administer and monitor all real estate lease agreements.

(6) To make recommendations and reports to the Director of Finance as to utilization of leased office space and future needs as well as other reports and recommendations as required by the Director of Finance.

(7) To contract with other agencies, corporations, entities or individuals for the management and the procurement of leasing of real property for any department, board, bureau, commission, agency, or office within the State.

(b) The Division of Leasing Management shall be headed by and under the supervision, direction and control of an officer who shall be designated Director of Leasing Management. He or she shall be appointed, subject to the provisions of the state Merit Law, by the Director of Finance, with the approval of the Governor. The compensation of such officer shall be fixed in accordance with the pay plan of the state Merit System.






Division 4 - Division of Emergency Management.

Section 41-4-390 - Division created; powers and duties; director.

There shall be established within the Department of Finance a Division of Energy Management.

(a) The functions, powers, and duties of the Division of Energy Management shall be, with respect to state-owned or state leased facilities, as follows:

(1) To formulate a statewide energy management program to promote energy conservation.

(2) To establish long-range plans in regard to state energy management needs.

(3) To study, develop, and implement methods of measuring and reporting energy efficiency and energy usage for state owned and leased facilities and to require all agencies to assist in such activities.

(4) To promulgate uniform standards of energy management and energy savings procedures and practices applicable to all state-owned or state leased facilities.

(5) To develop energy conservation practices in the design, construction, renovation, operation, furnishing, equipping, and maintenance of state facilities.

(6) To assist and advise the Director of Finance on cost savings methods through energy management.

(7) To contract with other agencies, corporations, entities, or individuals to make studies, surveys, investigations, or recommendations for energy management or energy savings procedures and practices.

(8) To make rules and regulations necessary to implement the provisions of this article.

(9) To perform such other functions and duties of the Department of Finance as may from time to time be assigned by the Director of Finance.

(b) The Division of Energy Management shall be headed by and under the supervision, direction and control of an officer who shall be designated Director of Energy Management. He or she shall be appointed, subject to the provisions of the state Merit Law, by the Director of Finance, with the approval of the Governor. The compensation of such officer shall be fixed in accordance with the pay plan of the state Merit System.






Division 5 - Division of Construction Management.

Part 1 - Creation.

Section 41-4-400 - Division created; powers and duties; director.

(a) There shall be established within the Department of Finance the Division of Construction Management. The division shall have full power and authority for, and on behalf of, the State of Alabama to do any or all of the following:

(1) To acquire lands by purchase, condemnation, or otherwise.

(2) To plan for the construction, repair, remodeling, enlargement, renovation, furnishing, refurnishing, improvement, or relocation of buildings, structures, and facilities for state departments, boards, bureaus, commissions, agencies, and offices.

(3) To set policies, procedures, and guidelines for the design, construction, renovation, equipment, furnishing, maintenance, and improvement of all property now owned or hereafter acquired by the state or any institution or agency thereof.

(4) To construct, repair, equip, remodel, enlarge, renovate, furnish, refurnish, improve, and locate buildings, structures, and facilities for the use of the State of Alabama or any of its departments, boards, bureaus, commissions, agencies, and offices as in its judgment shall be necessary for state, institutional, or agency purposes.

(5) To enter into contract or consult with architects, engineers, contractors, suppliers, and others as needed to perform any of the functions provided for in this subsection.

(6) To receive any moneys, land, or equipment donated, appropriated, or otherwise acquired by it for the purposes provided for in this subsection.

(7) To charge and provide for collection of user fees for its services. The fees established shall take into consideration the costs of operating the division.

(8) To make and adopt all necessary rules, regulations, and plans for its own guidance and for the proper conduct of the duties imposed upon it.

(9) To review and approve or disapprove all proposed construction, renovation, or improvement projects for constructability, durability, and maintainability and to ensure the efficient use and availability of funds.

(10) To promulgate uniform standards for the construction and renovation of all state-owned facilities.

(11) To review and administer all design and construction contracts for all state-owned facilities as provided for in this subsection.

(12) To submit to the Director of Finance the priorities and recommendations for the repair, renovation, capital improvement and planning needs of state departments, boards, bureaus, commissions, agencies and offices.

(13) To review and approve or disapprove all state bond expenditures approved for construction.

(14) To review all emergency project declarations and to aid in the timely execution of emergency projects.

(b) The Division of Construction Management shall be headed by and under the supervision, direction and control of an officer who shall be designated director of construction management. He or she shall be appointed, subject to the provisions of the state Merit Law, by the Director of Finance, with the approval of the Governor. The compensation of such officer shall be fixed in accordance with the pay plan of the state Merit System.

(c) Effective October 1, 2015, the Building Commission established in Section 41-9-140 is abolished. All powers, authority and jurisdiction of the Building Commission, including but not limited to those authorities currently established in Sections 16-1-.2.1 and 16-1-2.2, 16-16-10 (o)(2) and (p), 34-14B-1 to 34-14B-10, 39-2-2(f)(1), 41-9-160 to 41-9-165, 41-9-170 to 41-9-174, 41-9-243, 41-9-542, 41-10-271, 41-10-364, and 41-16-72(3)(a) through (f) are hereby transferred to the Division of Construction Management within the Department of Finance.

(d) Notwithstanding any other provisions of this article, all persons employed with the Building Commission on October 1, 2015, shall be transferred to the Department of Finance.






Part 2

Section 41-4-410 - Definitions.

For purposes of this part, the following terms have the following meanings:

(1) CONSTRUCTION INDUSTRY CRAFT TRAINING FEES. Revenues received by the state in the form of federal, state, local, or private sector grants for the purpose of funding construction industry craft training programs and fees imposed under Section 41-4-413. This subdivision may not be construed as authorizing the collection of fees from any licensed home builder, as defined in Chapter 14A of Title 34; any subcontractor working on a residential construction site including renovations to any residential structure; or from any person or entity specifically exempt under Chapter 14A of Title 34, except for subdivision (3) of Section 34-14A-6.

(2) CONSTRUCTION INDUSTRY CRAFT TRAINING PROGRAM. A program to be administered within the Division of Construction Management of the Department of Finance.



Section 41-4-411 - Craft Training Fund.

The Craft Training Fund is created for the benefit of the State of Alabama and its citizens and shall continue to exist as a special fund in the State Treasury and shall be funded with the construction industry craft training fees and administered solely in accordance with Section 41-4-412 and the decisions of the Craft Training Board. The revenue received by the fund shall be invested by the State Treasurer in permitted investments until the Craft Training Board uses money for the purposes established in that section. Earnings on permitted investments shall remain a part of the fund.



Section 41-4-412 - Alabama Construction Industry Craft Training Program; craft training board.

(a) It is the intent of the Legislature to establish and provide for a coordinated effort between the construction industry and institutions of higher education and other entities, including, but not limited to, union training programs, to enhance the availability and quality of programs which promote construction industry craft training and education, and thereby enhance the availability and competence of the work force for supporting the industry.

(b) In order to provide for efficient, competent, and resourceful construction industry craft training programs that will deliver the knowledge and skills necessary for persons to learn and meet the skill requirements for a craft and career in the construction industry trades and thereby enhance the development of a quality labor pool to support the construction industry of this state, there is established within the Division of Construction Management of the Department of Finance, a program to be known as the Alabama Construction Industry Craft Training Program. The program shall be managed and governed by the Craft Training Board which shall consist of seven members selected as follows:

(1) Two voting members appointed by the Governor from a list of six members, or member representatives, of the Associated Builders and Contractors of Alabama, Incorporated, or its successor, submitted to the Governor by the Associated Builders and Contractors of Alabama, Incorporated.

(2) Two voting members appointed by the Governor from a list of six members, or member representatives, of the Associated General Contractors of America, Incorporated, or its successor, submitted to the Governor by the Associated General Contractors of America, Incorporated.

(3) One voting member appointed by the Governor from a list of three members, or member representatives, of the Subcontractors Association of Alabama, or its successor, submitted to the Governor by the Subcontractors Association of Alabama.

(4) One voting member appointed by the Governor from a list of three members, or member representatives, of the Birmingham Construction Industry Authority, or its successor, submitted to the Governor by the Birmingham Construction Industry Authority.

(5) One voting member to be appointed by the Governor from a list of three members, or member representatives, of the Construction Users Roundtable, or its successor, submitted to the Governor by the Construction Users Roundtable.

(c) When a craft training board member resigns or otherwise relinquishes membership in the organization that recommended his or her appointment by the Governor, the resignation or relinquishment shall automatically result in forfeiture of membership on the board. Any vacancy on the board shall be filled by appointment by the Governor upon the recommendation of the relevant organization for the remainder of the unexpired term.

(d) Appointments to the craft training board shall be made by October 15, 2016. Each board member shall serve for a three-year term and until a successor is appointed, qualified, and assumes office. Board members shall be ineligible for reappointment. The organizational meeting of the board shall be held during the last 10 days of October 2016 at the time and place determined by the board members representing the Alabama Associated General Contractors of America, Incorporated. At the first meeting, the craft training board shall elect its chair and officers. Thereafter, the board shall determine its meeting schedule. The board shall meet at least quarterly. No member shall draw any salary for any service he or she may render or for any duty he or she may perform in connection with the board, but shall be entitled to reimbursement of reasonable expenses incurred that are directly related to the duties in serving as a member of the board. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural and economic diversity of the state. The board may also appoint geographically oriented advisory committees and invite local employers and employees in the construction industry to relate specific labor force problems that may be solved by the craft training program. The advisory committees may be composed of individuals who are not craft training board members.

(e) In addition to any other power established pursuant to this part, the craft training board shall have the following powers to be exercised in its discretion:

(1) To develop curricula for use in craft training programs.

(2) To establish forms, criteria, guidelines, and procedures regarding construction industry craft training programs and procedures to be used in requesting appropriations of funds from the Craft Training Fund.

(3) To solicit and receive from institutions of higher education and other entities, including, but not limited to, union training programs, applications for use of monies in the Craft Training Fund, to be used in the implementation of craft training programs and in accordance with this part.

(4) To disburse funds from the Craft Training Fund consistent with this section and which the Craft Training Board deems appropriate and under such conditions and terms as the Craft Training Board deems appropriate.

(5) To provide grants to educational, governmental, nonprofit, community-based, workforce development, economic development, and other organizations and associations engaged in the education, training, and professional development of persons engaged in activities leading to the furtherance of careers in nonresidential construction in accordance with the purposes of this part and which the Craft Training Board deems appropriate, and under such conditions and terms as the Craft Training Board deems appropriate.

(f) The Craft Training Board shall have exclusive control over the expenditure of all funds in the Craft Training Fund, as well as the exclusive authority to exercise the powers specifically listed in subsection (e). A majority of the members of the Craft Training Board shall constitute a quorum for the transaction of any and all business of the Craft Training Board. The director, technical staff, and support personnel of the Division of Construction Management of the Department of Finance shall implement the resolutions and decisions of the Craft Training Board. The Craft Training Board shall be responsible for reimbursing the Division of Construction Management of the Department of Finance, from the Craft Training Fund the costs it incurs in order to administer the program.



Section 41-4-413 - Fees.

(a) In order to fund the construction industry craft training program, a fee in the amount of one dollar ($1) per each one thousand dollars ($1,000) of construction authorized on any nonresidential construction building permit issued by any county, city, town, or other political subdivision of this state is imposed.

(b) The office of the political subdivision issuing the permit shall be responsible for collecting the fee and remitting it monthly to the Division of Construction Management of the Department of Finance.

(c) There shall be appropriated to the Division of Construction Management of the Department of Finance as a first charge against the revenues from the fee imposed by this section an amount that will offset its actual costs in the administration and regulation of this fee. The net proceeds received pursuant to this section shall be deposited in the Craft Training Fund and shall be used exclusively at the direction of the Craft Training Board.

(d) The proceeds from fees collected and deposited into the craft training fund are appropriated for the purposes of this part, to be expended, in whole or in part, by the Craft Training Board.















Chapter 5 - DEPARTMENT OF EXAMINERS OF PUBLIC ACCOUNTS.

Section 41-5-1 - Created; divisions.

There is created a Department of Examiners of Public Accounts, composed of such divisions as the Chief Examiner determines to be necessary.



Section 41-5-2 - Offices.

The offices of the Department of Examiners of Public Accounts shall be located at the seat of government, but the department may conduct examinations and audits at the seat of government or elsewhere. The Chief Examiner shall keep his offices open at all reasonable times for the transaction of public business.



Section 41-5-3 - Chief Examiner - Head of department; appointment; term of office; succession; filling of vacancies; confirmation of appointment by Senate; removal from office.

(a) The affairs of the department shall be administered by a Chief Examiner, whose actions shall be supervised and controlled by a Legislative Committee on Public Accounts. The Chief Examiner shall be selected and appointed by the Legislative Committee on Public Accounts to serve for a term of seven years and until his successor is appointed and qualified. The first of such terms shall commence on October 1, 1947, and such officer shall be eligible for reappointment to such office for such subsequent term of like duration as shall be deemed appropriate by the Legislative Committee on Public Accounts. Vacancies in the office of Chief Examiner arising from any cause shall be filled by the Legislative Committee on Public Accounts, the person so appointed to hold office for the unexpired term of his predecessor. Every appointment of the Chief Examiner shall be subject to confirmation by the Senate at the first regular or special session of the Legislature held thereafter; provided, however, that this shall not affect the right or authority of the Chief Examiner to act pending senatorial confirmation or rejection.

(b) The Chief Examiner may be removed from office through impeachment proceedings instituted before the Supreme Court by the Legislative Committee on Public Accounts, the Governor or by charges preferred by not less than 15 members of the Legislature for any of the causes enumerated in Section 173 of the Constitution of Alabama 1901, such proceedings to be conducted in accordance with the provisions of Sections 36-11-7 through 36-11-12.



Section 41-5-4 - Chief Examiner - Qualifications; not eligible for appointment or election to other office during term; political affiliation during term.

(a) The Chief Examiner shall be selected with special reference to his training, experience, capacity and fitness for the duties as executive and administrative head of the Department of Examiners of Public Accounts. He shall not be less than 35 years of age, a resident citizen of the State of Alabama and a qualified elector of the State of Alabama at the time of his appointment.

(b) The Chief Examiner shall not be eligible for appointment or election to any state, county or municipal office, nor shall he be a member of a committee of any political party during the term for which he is appointed. Violation of this provision shall automatically vacate the office of Chief Examiner.



Section 41-5-5 - Chief Examiner - Oath of office; bond.

The Chief Examiner, before entering upon the duties of his office, shall take and subscribe to the oath prescribed by Article XVI, Section 279 of the Constitution, and shall give bond for the faithful performance of his duties in the penal sum of $25,000.00. The oath and the bond, which must be approved by the Legislative Committee on Public Accounts and paid for from funds available to the Department of Examiners of Public Accounts, shall be filed with the Secretary of State. The Chief Examiner shall be a commissioned officer of the state.



Section 41-5-6 - Chief Examiner - Powers and duties generally.

The Chief Examiner shall be the executive and administrative head of the department and shall have the power and duty to:

(1) Exercise general supervision of and make regulations for the government of the department;

(2) Prescribe uniform rules pertaining to investigations, examinations, audits and departmental hearings;

(3) Supervise the fiscal affairs and responsibilities of the department;

(4) Appoint and remove the officers and employees of the department, subject to the provisions of the Merit System Act and the rules and regulations issued pursuant thereto;

(5) Keep an accurate and complete record of all departmental proceedings, record and file all bonds, reports and other documents and assume responsibility for the custody and preservation of all papers and documents of the department;

(6) Make recommendations and an annual report to the Governor and to the Legislative Committee on Public Accounts concerning the condition, operation, functioning and findings of the department;

(7) Invoke any legal, equitable or special remedy for the enforcement of orders or the provisions of this chapter;

(8) Exercise any other power necessary to expedite the making of thorough and accurate audits of the accounts of all persons receiving or disbursing public funds;

(9) Examine and audit the books, accounts and records of all state and county offices, officers, bureaus, boards, commissions, corporations, departments and agencies;

(10) Prepare, except with respect to county boards of education, such bookkeeping, accounting and reporting systems, procedures, records and forms as may be necessary to install a uniform system of accounting and reporting in the various state and county offices;

(11) Report to the Legislative Committee on Public Accounts and the Governor every expenditure or contract found to have been made in violation of law;

(12) Prepare, for use by the county boards of education, such bookkeeping, accounting and reporting systems, procedures, records and forms as may be necessary to the installation of a uniform system of accounting and reporting by the several county boards of education, install such bookkeeping, accounting and reporting systems in and for such county boards of education and exercise and maintain continuing supervision thereof; and

(13) Prepare and furnish to the chairmen of the county commissions of the several counties of the state a fiscal statement of each county, as of the end of each fiscal year, said statement showing receipts, disbursements, outstanding indebtedness and securities owned of and by each of the several counties.



Section 41-5-6.1 - Chief Examiner - Recovery audits for overpayments of state funds.

(a) As used in this section, the following words have the following meanings:

(1) CHIEF EXAMINER. The Chief Examiner of Public Accounts.

(2) OVERPAYMENT. Any payment of in excess of amounts due and includes failure to meet eligibility requirements, failure to identify third party liability where applicable, any payment for an ineligible good or service, any payment for a good or service not received, duplicate payments, invoice and pricing errors, failure to apply discounts, rebates or other allowances, failure to comply with contracts or purchasing agreements, or both, failure to provide adequate documentation or necessary signatures, or both, on documents, or any other inadvertent error resulting on overpayment.

(3) RECOVERY AUDIT. A financial management technique used to identify overpayments made by a state agency with respect to individuals, vendors, service providers, and other entities in connection with a payment activity.

(4) RECOVERY AUDITOR. A private contractor with recovery audit expertise.

(5) STATE AGENCY. A department, office, board, authority, commission, bureau, division, institution, state institution of higher education of this state, or any other state entity that makes payments of state funds.

(b) The Chief Examiner may contract with recovery auditors to conduct recovery audits of payments made by state agencies to individuals, vendors, service providers, and other entities. Any audit conducted pursuant to this subsection of any payment made by a state agency to an electric utility regulated by the Public Service Commission is limited to the three-year period following the date of the payment to be audited. Any contract shall be entered into in accordance with the purchasing provisions of the State of Alabama. The contracts may provide for reasonable compensation for services provided under the contract, including compensation determined by the application of a specified percentage of the total amount recovered because of the recovery auditor's audit activities. In no event shall the compensation to a recovery auditor exceed 15 percent of the amount recovered because of the recovery auditor's audit activities. A recovery audit of a payment may not be made within 90 days of the date of the payment. No payment shall be due a recovery auditor from any payment identified as an overpayment until the overpayment has been recovered and credited to the special fund established in this section.

(c)(1) A state agency whose payments are being audited under a recovery contract pursuant to this section shall provide a recovery auditor with any payment related information as determined by the Chief Examiner, including any confidential information, that is necessary for the performance of the audit or the recovery audit of an overpayment, to the extent the agency is not prohibited from sharing the information under an agreement with another state or federal government.

(2) A recovery audit shall be complementary to any other financial management process and shall not supplant any existing or future state audit or program integrity activity by a state agency.

(3) A recovery auditor acting under a contract authorized by this section, and each employee or agent of the recovery auditor, is subject to all prohibitions against the disclosure of confidential information obtained from the state in connection with the contract that apply to any official or employee of the applicable state agency. A recovery auditor acting under a contract authorized by this section or an employee or agent of the recovery auditor who discloses confidential information in violation of a prohibition made applicable to the recovery auditor under this section is subject to prosecution by the Attorney General in any court within this state.

(d) Recovery audits shall be performed on payments to individuals, vendors, service providers, and other entities made by each state agency as determined by the Chief Examiner. Notwithstanding the foregoing, the recovery audits provided for in this section shall not be performed on any entity, vendor, or service provider that is subject to audits under the federally mandated Recovery Audit Contractor Program adopted by the Alabama Medicaid Agency under Section 1902(a) (42) of the Social Security Act, as amended.

(e)(1) A special fund is established within the State Treasury for the deposit of all funds generated from recovery audits conducted pursuant to this section after payment of any percentages due under the contract to perform the audit. Amounts due a federal agency by a state agency as a result of a recovery audit shall be disbursed from the fund after certification by the agency of the amount due and verification of the amount by the Chief Examiner. Any amounts recovered that were appropriated for funds constitutionally earmarked shall be appropriated in accordance with law. Any amounts remaining in the fund shall be subject to expenditure for any lawful purpose through appropriation by the Legislature.

(2) A state agency shall compute the amount of federal money due to be returned to the federal government from any federal money that is recovered through a recovery audit conducted under this section. The state agency shall compute the amount due in accordance with the rules of the federal program through which the agency received the federal money.

(f) Recovery audit reports shall be public records and released by the Department of Examiners of Public Accounts in accordance with normal report release procedures. Copies shall be available in electronic form on the department's website.

(g) If the entity audited by the recovery auditor disagrees with the results or report of the recovery audit, the entity may request arbitration of the dispute pursuant to Division 1 of Article 1 of Chapter 6 of Title 6. The compensation of the arbitrators and the cost of the arbitration shall be paid by the entity audited and the recovery auditor in amounts that are in proportion to the ruling of the arbitrators regarding the correctness of the recovery auditor's report on an overpayment.



Section 41-5-7 - Chief Examiner - Delegation of power.

All powers and duties vested in the Chief Examiner may be delegated by him to his appointed assistants, deputies and employees, but the Chief Examiner shall be responsible for their acts.



Section 41-5-8 - Assistant chief examiner.

The Chief Examiner of public accounts may, with the approval of the Legislative Committee on Public Accounts, appoint an assistant Chief Examiner, who shall exercise such authority and perform such duties as the Chief Examiner may prescribe. The assistant Chief Examiner shall be selected because of his fitness and capacity. He must be some person who is eligible for appointment to, or holds the position of, public accounts examiner II in the classified service of the state; and he must have had not less than eight years, actual experience as an examiner of public accounts; provided, however, that the Chief Examiner may, at his discretion, have the employee so appointed revert to the classification previously held by him under the classified service and appoint some other employee, qualified under the provisions of this section, as assistant chief examiner. The assistant chief examiner shall be in the unclassified service of the state as defined in the Merit System Act.



Section 41-5-9 - Salaries of Chief Examiner and assistant chief examiner.

(a) The salary of the Chief Examiner of Public Accounts shall be fixed from time to time by the Legislative Committee on Public Accounts.

(b) The salary of the assistant chief examiner shall be fixed by the Chief Examiner at an amount not to exceed $1,000.00 less than the amount fixed by the Legislative Committee on Public Accounts as the salary for the Chief Examiner.

(c) The compensation for the Chief Examiner and the assistant chief examiner shall be paid out of funds appropriated to the Department of Examiners of Public Accounts and in the same manner as salaries of other officers and employees are paid.



Section 41-5-10 - Assistants and employees.

(a) Upon a nonpartisan merit basis and subject to the Merit System Act, the Chief Examiner shall appoint division and unit heads and such assistants, deputies and employees as may be necessary to the efficient operation of the department. Assistant and deputy examiners shall be required to give bond for the faithful performance of their duties in the penal sum of $3,000.00.

(b) Subject to the Merit System Act, the Chief Examiner shall establish regulations governing dismissals, terminations, layoffs and suspensions. Severance of an employee's relationship with the department shall be in accordance with these regulations. All severances shall be for good cause. Failure to maintain technical or professional qualifications shall be good cause for severance.



Section 41-5-11 - Legal assistance by Attorney General and district attorneys.

(a) The Attorney General and his assistants and the district attorneys of the several circuits shall render to the Chief Examiner, without additional compensation, such legal services as he may request.

(b) Whenever the legality of any payment or shortage is involved in an examination, the Chief Examiner shall submit the facts in writing to the Attorney General and request his opinion as to the law applying. A copy of every opinion of the Attorney General affecting any state or county officer in the collection or disbursement of public funds shall be furnished to the officer affected, to the Chief Examiner and to the Governor by the Attorney General immediately upon release.



Section 41-5-12 - Legal counsel for department.

(a) The Chief Examiner of Public Accounts, with the approval of the Attorney General, shall be authorized, subject to the provisions of the state Merit System law, to appoint a legal counsel for the Department of Examiners of Public Accounts.

(b) The legal counsel for the Department of Examiners of Public Accounts must be at least 30 years of age, of good character, learned in the law and be qualified by training and experience to perform the duties of his office. He shall be commissioned as an assistant attorney general and shall have the authority and duties of an assistant attorney general, but he shall devote his entire time to the business of the Department of Examiners of Public Accounts.

(c) The compensation for the said legal counsel shall be paid out of the funds appropriated to the Department of Examiners of Public Accounts and in the same manner as the salaries of other employees are paid.



Section 41-5-13 - Assistant legal counsels.

(a) The Chief Examiner of Public Accounts, with the approval of the Attorney General, shall be authorized, subject to the provisions of the state Merit System, to appoint not more than two assistant legal counsels for the Department of Examiners of Public Accounts. Each such assistant legal counsel shall be at least 22 years of age, of good character and learned in the law. Each such assistant legal counsel shall be commissioned as an assistant attorney general and have the authority and duties of an assistant attorney general, but he shall devote his entire time to the business of the Department of Examiners of Public Accounts and shall be subject to the supervision and control of the legal counsel of the Department of Examiners of Public Accounts.

(b) The compensation for the assistant legal counsels shall be paid out of the funds appropriated to the Department of Examiners of Public Accounts and in the same manner as the salaries of other employees are paid.



Section 41-5-14 - Periodic examinations and audits of state and county offices, departments, boards, etc.

(a) The books, records, vouchers and accounts of every state and county office, officer, bureau, board, commission, corporation, institution, department and agency shall be examined and audited at least once in every period of two years and more frequently or continuously if that is deemed necessary or desirable by the Chief Examiner. The books, records, vouchers and accounts of municipal boards of education may be examined and audited upon request.

(b) Examinations and audits shall be made at the expense of the state.



Section 41-5-17 - Publication of rules, regulations, etc.

The Chief Examiner shall compile and print for distribution:

(1) The rules and regulations of the department; and

(2) Such other material as the Chief Examiner deems relevant and suitable for the more effective administration of this chapter.



Section 41-5-16 - Subpoenas.

The Chief Examiner or his specially authorized representatives shall have the power to issue subpoenas to compel the attendance of witnesses and production of papers necessary as evidence in connection with a dispute, claim, examination, audit or the administration of this chapter. In case a person refuses to obey such subpoena, the Chief Examiner or his representatives may invoke the aid of any circuit court in order that the testimony or evidence be produced. Upon proper showing, such court shall issue a subpoena or order requiring such person to appear before the Chief Examiner or his representative and produce all evidence and give all testimony relating to the matter in issue. A person failing to obey such order may be punished by the court as for contempt.



Section 41-5-15 - Authority to administer oaths, take depositions and certify official acts.

The Chief Examiner and his assistant and deputy examiner shall have the power to administer oaths, take depositions and certify official acts.



Section 41-5-18 - Legislative Committee on Public Accounts - Established; supervisory agency; membership; chairman and vice-chairman; election and terms of members; filling of vacancies.

There shall be a Legislative Committee on Public Accounts to exercise general supervision and control over the actions of the Chief Examiner and the Department of Examiners of Public Accounts. The Legislative Committee on Public Accounts shall have 12 members. Five members shall be elected by the House of Representatives from its membership and five members shall be elected by the Senate from its membership. The President of the Senate shall be a member of the committee and the chairman thereof. The Speaker of the House of Representatives shall be a member of the committee and the vice-chairman thereof. Members of the committee shall be elected at the first regular session of each legislature and shall hold office, as long as they remain legislators, until their successors are elected at the next regular session. Vacancies shall be filled by the remaining members of the committee from members of the House of Representatives or the Senate, depending upon in which representation the vacancy occurs, until the next session of the Legislature, organizational, regular or special, at which time they shall be filled by the proper house.



Section 41-5-19 - Legislative Committee on Public Accounts - Meetings; compensation and expenses of members.

The Legislative Committee on Public Accounts shall meet annually at the capital, at a time which it shall set by resolution, for the purpose of receiving the report and recommendations of the Chief Examiner. The Chief Examiner shall attend such meetings and give such evidence, make such reports and perform such duties as the committee may direct. Annual meetings of the committee shall not be held for longer than 10 days. Special meetings not exceeding 10 days in total during any year may be called by the chairman and must be called by him within 10 days after receipt of a written request by the Chief Examiner, a majority of the committee or the Governor. The members of the committee shall not receive any compensation for their attendance at meetings, but each shall be reimbursed for his expenses in accordance with Article 2 of Chapter 7 of Title 36 of this Code. Such expenses shall be paid from funds available to the Department of Examiners of Public Accounts.



Section 41-5-20 - Legislative Committee on Public Accounts - Reports.

The Legislative Committee on Public Accounts shall report its findings and recommendations and concerning the work of the Department of Examiners of Public Accounts to the Senate and House of Representatives at each session of the Legislature and to the Governor.



Section 41-5-21 - Examiners to make sworn reports of audits.

The examiners shall make a sworn report of their findings within a reasonable time after an audit is completed. The Chief Examiner shall certify one copy of each report to the circuit judge of the county in which the office examined is located. The judge shall refer to the report in his next oral charge to the grand jury. The report shall be entered in full upon the minutes of the court. Such reports shall be public records and prima facie evidence of what they charge. Working papers used in the preparation of such reports shall be subject to and treated as being under the provisions of Section 12-16-216 and shall be subject to review by a court of competent jurisdiction only. One copy of each report shall be certified to the Governor.



Section 41-5-22 - Settlement of charges.

The Chief Examiner shall keep a docket in which shall be entered, in favor of the state, county or municipality, as the case may be, cases against persons who have not properly and lawfully accounted for all sums of money coming into their hands as public officers, agents or employees. If an amount found to be due the state, county or other governmental unit or agency as a result of an examination or audit is not settled upon demand by the examiner, the Chief Examiner shall immediately thereafter issue notice to the person in default and require him to appear on a day certain and show cause why the amount due should not be paid. If the defaulting officer fails to settle or to show just cause why the amount due should not be collected, the Chief Examiner shall certify such facts and the amount due the state to the Attorney General, and the Attorney General shall bring a civil action in the name of the State of Alabama against said officer and his bondsmen. If the amount due by said officer is in favor of the county or municipality, then the Chief Examiner shall certify to the district attorney of the circuit the amount or amounts so due, and such district attorney shall proceed to collect the same by a civil action against the officer and his bondsmen.



Section 41-5-23 - Officers to keep uniform accounts.

Every state and county officer shall keep the books, records and accounts and make the reports of his office in accordance with such systems, procedures and forms as may be prescribed by the Chief Examiner pursuant to this chapter. Any officer who fails or refuses willfully to do so and the surety on his official bond shall be liable for a penalty of $50.00 for each week such failure or refusal continues. Penalties imposed and collected under this section shall be paid into the General Fund of the State Treasury.



Section 41-5-24 - Disposition of money received by department.

All moneys or funds received or collected by the Department of Examiners of Public Accounts in the form of fees, receipts or income as a result of services rendered in connection with municipal audits shall be covered by said department into the Treasury of the State of Alabama to the credit of the General Fund of the State of Alabama. All moneys or funds received or collected by the Department of Examiners of Public Accounts from the federal government shall be deposited into a special fund in the State Treasury and these moneys and funds are hereby appropriated or reappropriated as necessary for the sole use of the Department of Examiners of Public Accounts.

No special, general or local law shall be repealed by this section, and the provisions of Section 41-4-92 remain fully effective as to the Department of Examiners of Public Accounts.






Chapter 6 - DEPARTMENT OF ARCHIVES AND HISTORY.

Article 1 - General Provisions.

Section 41-6-1 - Establishment; location.

There shall be a Department of Archives and History, to be located at Montgomery.



Section 41-6-2 - Objects and purposes.

(a) The objects and purposes of the department are:

(1) The care and custody of official archives;

(2) The collection of materials bearing upon the history of the state and of the territory included therein from the earliest times;

(3) The completion and publication of the state's official records and other historical materials;

(4) The diffusion of knowledge in reference to the history and resources of the state;

(5) The encouragement of historical work and research;

(6) The encouragement of and assistance in the establishment of public school libraries and in the improvement and strengthening of those already in existence; and

(7) The provision of advice and assistance to libraries and library workers in library administration, methods and economy.

(b) The department shall bring together and arrange for ready consultation a reference collection of materials for the use of members of the Legislature, state officers and others on all subjects which may, from time to time, be deemed of public interest and importance to the people of the state.

(c) The department shall perform such other acts and requirements as may be enjoined by law.



Section 41-6-3 - Board of trustees of department - Composition.

(a) The department shall be under the control of the Board of Trustees of the Department of Archives and History, which shall consist of one member from each congressional district and the additional members selected pursuant to subsection (b).

(b) Two additional at-large members shall be selected and an additional member shall be selected from each U.S. Congressional District. The additional members shall be selected by the board of trustees and their names shall be communicated to the Senate not later than the fifth legislative day of the 2004 Regular Session of the Legislature. Newly selected members shall be confirmed by the Senate in the same manner as vacancies filled pursuant to Section 41-6-4. The board of trustees shall select three of the new members to serve initial terms of two years, three of the new members to serve initial terms of four years, and three of the new members to serve initial terms of six years. All successor members shall serve terms of six years and shall be selected as provided in Section 41-6-4.

(c) The membership of the board of trustees shall be inclusive and shall reflect the racial and gender diversity of the state.



Section 41-6-4 - Board of trustees of department - Vacancies; terms of office; meetings; officers; compensation; powers and duties generally.

(a) The board of trustees shall fill all vacancies occurring on the board, whether by expiration of term of service or by death or resignation, but the names of all successor members shall be communicated to the current session or the next ensuing regular session of the state Senate for confirmation. If the Senate rejects any successor trustee, the board shall proceed forthwith to fill the vacancy.

(b) A trustee appointed to succeed a member whose term has expired shall serve for a term of six years. A person appointed to fill a vacancy occurring by death or resignation shall only serve out the unexpired term of his or her predecessor. A person whose appointment to the board has been confirmed by the Senate shall serve beyond his or her expired term until a successor has been confirmed by the Senate.

(c) The board shall hold at the State Capital at least one regular meeting during every year and as many special meetings as may be necessary, and at any meeting a majority of the trustees shall constitute a quorum. The Governor of the state shall be a member of the board, and he or she shall, as far as possible, lend every encouragement to the success and upbuilding of the department. The director shall be the secretary of the board. The trustees shall receive no compensation for their services. Each member of the board of trustees shall be reimbursed at the same per diem and travel allowance amounts paid by law to state employees for each day of attendance of the business of the board.

(d) The board may:

(1) Adopt rules for its own government and also for the government of the department.

(2) Elect a director and provide for the selection or appointment of other officials or employees as may be authorized.

(3) Provide for the publication of historical material pertaining to the state under the supervision of the director.

(4) Control and expend such appropriations as may be made for the maintenance of the department.

(5) Perform such other acts as may be necessary to carry out the intent and purposes of this article.



Section 41-6-5 - Director - Election; term of office.

The department shall be under the immediate management and control of a director, to be elected by the board of trustees, whose term of office shall be six years and until his successor is elected and qualified.



Section 41-6-6 - Director - Oath of office; director to be commissioned.

The director shall take an oath of office as other public officials and shall be commissioned in like manner.



Section 41-6-7 - Director - Salary.

The director shall receive an annual salary to be fixed in accordance with the provisions of Section 36-6-6, which shall be payable as the salaries of other state officers are paid.



Section 41-6-8 - Director - Powers, functions, and duties generally.

The powers, functions and duties of the Director of the Department of Archives and History shall be as follows:

(1) To control and direct the work and operations of the Department of Archives and History;

(2) To administer the state official archives;

(3) To prepare the Alabama official and statistical register;

(4) To diffuse knowledge in reference to the history and resources of the state;

(5) To administer all military records for historical purposes;

(6) To administer the state's historical library and to collect and administer historical portraits and museums;

(7) To collect, organize and preserve noncurrent county records for historical purposes;

(8) To edit the Alabama Historical Quarterly and other historical publications;

(9) To distribute state official reports;

(10) To designate and describe historic spots in Alabama for monumental purposes;

(11) To have custody and supervision, under the direction of the Director of Finance, of the Alabama Memorial Building; and

(12) To perform any and all other powers, functions and duties as may now or hereafter be placed upon the Director of the Department of Archives and History.



Section 41-6-9 - Clerical assistants in department.

Subject to the provisions of the state Merit System, there may be employed in the Department of Archives and History such number of curators, clerks, librarians, stenographers, statisticians and other employees as are necessary to carry out the functions and duties of the department.



Section 41-6-10 - Transfer by officials of objects, books, records, etc., to department for permanent preservation.

Any state, county or other official may turn over to the department for permanent preservation therein any objects, official books, records, documents, original papers, newspaper files, and printed books not in current use in the offices and that are determined by the Department of Archives and History to be of historical value. The Director of the Department of Archives and History shall develop guidelines and procedures for the appraisal and transfer of historical objects to the department from state, county, or other offices. Objects and other tangible items acquired for the historical collections of the Department of Archives and History shall be documented and maintained in accordance with an overall inventory control system for historical collections in the department as established by the director.



Section 41-6-11 - Provision of certified copies of books, records, etc., surrendered to department.

When books, records, documents, original papers and newspaper files have been surrendered in accordance with Section 41-6-10, copies therefrom shall be made and certified by the director upon the application of any person interested, which certificate shall have all the force and effect as if made by the officer originally in the custody of them and for which the same fees shall be charged, to be collected in advance.



Section 41-6-13 - Collection, etc., of data as to Alabama soldiers in war between states.

The department shall make special effort to collect data in reference to soldiers from Alabama in the war between the states, both from the Department of Defense and also from private individuals, and to cause the same to be prepared for publication as speedily as possible.



Section 41-6-14 - Statistical register.

(a) An official and statistical register of the State of Alabama shall be compiled every two years by the director to contain:

(1) Brief sketches of the several state officials, the members of Congress from Alabama, the Supreme Court judges and the members of the Senate and House of Representatives of the State of Alabama;

(2) Rosters of all state and county officials;

(3) Lists of all state institutions with officials;

(4) State and county population and election statistics; and

(5) Miscellaneous statistics.

(b) Said register shall be published in an edition of 1,000 copies for free distribution, the printing and binding to be paid for as other printing and binding.



Section 41-6-15 - Historical quarterly.

One thousand copies of the Alabama Historical Quarterly shall be published each quarter. The said quarterly shall be edited by the Director of the Department of Archives and History and shall be supplied gratis to public officials, public and high school libraries and, upon call, to any responsible person in the interest of propagating facts about the history of the state.






Article 2 - Endowment Fund.

Section 41-6-30 - Gifts or donations of money to Department of Archives and History to be deposited in State Treasury to credit of department.

Unless otherwise provided, in accordance with Section 41-6-50, whenever any gift or donation of money from any source is made to the Department of Archives and History of this state, the same must be deposited in the State Treasury for the use of said department as provided in this article.



Section 41-6-33 - Lease, sale, etc., of gifts or donations of real property authorized; disposition of proceeds from sale or rent.

Should any gift or donation to said department be in the form of real property, it may be leased, rented or sold in the discretion of said board of trustees, but the sum received as rent or the amount received as the purchase price, in the event of sale, must be deposited to the credit of said endowment fund, and such sum shall remain intact as a part of the principal amount of such endowment fund, and the interest received from the investment thereof shall be paid in the same manner as provided in this article for the payment of interest on other moneys deposited to the credit of said endowment fund.



Section 41-6-32 - Interest accruing, earned or paid from investment of fund appropriated to department; expenditure thereof.

The interest accrued, earned or paid as the result of investment of said endowment fund is hereby appropriated to said Department of Archives and History and shall be used by said department only for such purposes as its trustees may specify and the Governor approve; provided, however, that no expenditure of such funds may be made or approved by said board of trustees unless it is for the purpose of acquiring rare and valuable articles, property or materials or acquiring, marking and preserving or maintaining historical locations or spots within the State of Alabama.



Section 41-6-31 - Endowment fund established; composition; expenditure; investment of fund.

The principal amount of such gift or donation shall be set aside by the State Treasurer in a special fund designated: "Endowment Fund - Department of Archives and History," and moneys so deposited shall constitute an endowment fund for said department. In no event shall more than 10 percent of the amount remaining in said fund be expended in any one fiscal year. The Director of Finance shall invest or reinvest from time to time, at his discretion and with the approval of the Governor, all or any part or portion of said fund in such bonds as are authorized by the laws of Alabama governing investments in bonds by domestic life insurance companies, and the interest thereon shall be paid to said department by the State Treasurer upon a requisition signed by the director of said department and approved by the Governor.



Section 41-6-34 - Perpetuation or memorialization of names of certain donors.

Should any gift or donation by any person amount in value to as much as $5,000.00, said board of trustees is hereby authorized to perpetuate or memorialize the name of the persons making such gift or donation by designating any property or project or material or program acquired or carried on by proceeds derived from said endowment fund with appropriate nomenclature.






Article 3 - Memorial Fund.

Section 41-6-50 - Establishment; certain gifts or donations of money to be deposited in State Treasury in said fund.

Whenever any gift or donation of money to the Department of Archives and History is in an amount not exceeding $100.00 or whenever the donor thereof, regardless of the amount of the gift, requests that such gift be used for a specified purpose and such purpose is a purpose approved by the board of trustees of such department and whenever the donor designates the gift as a memorial gift, such money shall be deposited in the State Treasury in a special fund designated "Memorial Fund - Department of Archives and History," which fund is hereby established.



Section 41-6-51 - Disposition and expenditure of fund.

Such part of the fund as is derived from gifts for a designated purpose shall be used and expended by the Director of the Department of Archives and History in accordance with the terms of the gift. The remainder of the fund shall be used and expended by the director in accordance with such policies as may be established by the board of trustees, and, at each regular meeting of the board of trustees, the director shall report all such expenditures made since the next preceding regular meeting.



Section 41-6-52 - Identification of item or purpose for which gift expended where gift designated in memory of specified person.

When a gift is designated as a gift in memory of a specified person, then the item or purpose for which such gift is expended shall be identified as a memorial to such designated person.



Section 41-6-53 - Gifts deemed gifts to state; deduction of amount of gift for income tax purposes.

Every gift to the Department of Archives and History payable into the fund, whether or not the use thereof is prescribed by the donor or the gift is designated as a memorial to a specified person, shall be deemed a gift to the State of Alabama. The donor in computing his net income for state income tax purposes for the year in which he makes the gift may deduct the amount of the gift from his gross income as authorized in Section 40-18-15.






Article 4 - Transfer, Removal, Disposal, etc., of Historical Materials.

Section 41-6-70 - Definitions.

For purposes of Sections 41-6-71 through 41-6-77, inclusive, the following terms shall have the following meanings:

(1) BOARD. The Board of Trustees of the Department of Archives and History.

(2) DE-ACCESSION. To remove from the collection of the Department of Archives and History.

(3) DEPARTMENT. The Department of Archives and History.

(4) DIRECTOR. The Director of the Department of Archives and History.

(5) LOAN. A deposit of property not accompanied by transfer of title to the property.

(6) PROPERTY. Includes all books, materials, documents, and tangible objects in the possession of the Department of Archives and History.

(7) UNDOCUMENTED PROPERTY. Property in the possession of the Department of Archives and History for which the department cannot determine by reference to the department's records the property's owner.



Section 41-6-71 - De-accession of property; Archives Historical Collections Fund.

(a) The director, subject to the approval of the board, may from time to time de-accession property in the possession of the department. The director shall develop guidelines and procedures for the de-accession and transfer of property including, but not limited to, those that no longer fall within the department's collecting guidelines, that duplicate items in the collection, or that are no longer deemed appropriate for the department's collections. The transfer of historical materials may be made in any of the following ways:

(1) By return to the donor or donors.

(2) By gift to other cultural institutions.

(3) By trade with other institutions.

(4) By sale.

(5) By any other manner consistent with accepted practices for museums and archives.

(b) There is created in the State Treasury a fund to be known and designated as the Archives Historical Collections Fund. Any revenue collected from the sale or transfer of any historical materials pursuant to subsection (a) shall be deposited in the State Treasury to the credit of the Archives Historical Collections Fund.

(c) The expenditure of any funds collected under subsection (b) shall be solely for acquisitions or conservation of permanent collections for the department and in accordance with guidelines approved by the board.

(d) No funds deposited in the State Treasury to the credit of the Archives Historical Collections Fund shall be expended for any purpose whatsoever unless the funds have been allotted and budgeted in accordance with the provisions of Article 4 (commencing with Section 41-4-80), Chapter 4, Title 41, and only in the amounts and for the purposes provided by the Legislature.

(e) Funds deposited in the Archives Historical Collections Fund shall not revert to the General Fund of the state but shall remain in the Archives Historical Collections Fund until expended by the department.

(f) There is appropriated from the Archives Historical Collections Fund to the department the sum of $5,000.00 for the fiscal year ending September 30, 1993.



Section 41-6-72 - Property on loan to department.

(a) Property on loan to the department, subject to a loan agreement, shall be deemed to be donated to the department if no claim is made or action filed to recover the property after termination or expiration of the loan, and if the department has given notice pursuant to Section 41-6-74 and no assertion of title has been filed within 90 days from the date of the second published notice.

(b) The department may terminate a loan of property if the property was loaned to the department for an indefinite term and the property has been held by the department for five years or more. Property on "permanent loan" shall be deemed to be loaned for an indefinite term.

(c) If property was loaned to the department for a specified term, the department may give notice of termination of the loan at any time after expiration of the specified term.

(d) When the department accepts a loan of property, the department shall inform the owner in writing of the requirements of this article.

(e) It is the responsibility of the owner to notify the department promptly in writing of any change of address or change in ownership of the property.

(f) When a loan expires, the department shall make every effort, using the last known address of the owner, to locate the owner or the owner's heirs. The department shall document all efforts to locate the owner.



Section 41-6-73 - Abandoned property.

Any undocumented property that has been held by the department for five years or more and has remained unclaimed shall be deemed to be abandoned. The undocumented property shall become the property of the department if the department has given notice pursuant to Section 41-6-74 and no assertion of title has been filed for the property within 90 days from the date of the second published notice.



Section 41-6-74 - Notice.

(a) When the department is required to give notice of the abandonment of property or of termination of a loan, the department shall mail notice by certified mail, return receipt requested, to the last known owner at the most recent address of the owner as shown on the department's records. If the department does not know the identity of the owner, or does not have an address for the owner, or does not receive written proof of receipt of the mailed notice within 30 days of the date the notice was mailed, the department shall publish notice, at least once each week for two consecutive weeks, in a newspaper of general circulation in both Montgomery County and the county in which the last known address, if available, of the owner, if known, is located.

(b) The published notice shall contain all of the following:

(1) A description of the unclaimed property.

(2) The name and last known address of the owner, if available.

(3) A request that all persons who may have any knowledge of the location of the owner provide written notice to the department.

(4) A statement that if written assertion of title is not presented by the owner to the department within 90 days from the date of the second published notice, the property shall be deemed abandoned or donated and shall become the property of the department.

(c) If no written assertion of title has been presented by the owner to the department within 90 days from the date of the second published notice, title to the property shall vest in the department, free of all claims of the owner and of all persons claiming under the owner.

(d) One who purchases or otherwise acquires property from the department acquires good and marketable title to the property if the department has acquired title to the property under this section.



Section 41-6-75 - Conservation measures to property; disposal of property.

(a) The department may apply conservation measures to or dispose of undocumented property if immediate action is required to protect the property or other property in the custody of the department, or if the property is a hazard to the health and safety of the public or the department staff.

(b) Unless there is a written stipulation in the loan agreement to the contrary, the department may apply conservation measures to or dispose of property on loan to the department without the owner's permission or formal notice if immediate action is required to protect the property on loan or other property in the custody of the department, or if the property on loan is a hazard to the health and safety of the public or the department staff and if any of the following apply:

(1) The department is unable to reach the owner at the owner's last known address or phone number if action is to be taken within more than three days but less than one week from the time the department determined action was necessary.

(2) The department is unable to reach the owner at the owner's last known phone number prior to taking action if the action is to be taken within three days or less from the time the department determined action was necessary.

(3) The owner does not respond or will not agree to the protective measures the department recommends, yet is unwilling or unable to terminate the loan and retrieve the property.

(c) If the department applies conservation measures to or disposes of property under this section, or with the agreement of the owner, unless the agreement provides otherwise, the department:

(1) Has lien on the property and on the proceeds of any disposition of the property for the costs incurred by the department.

(2) Is not liable for injury to or loss of the property if the department:

a. Had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the department, or that the property on loan was a hazard to the health and safety of the public or the department staff.

b. Exercised reasonable care in the choice and application of conservation measures.



Section 41-6-76 - Collection of fees for services rendered by department; Archives Services Fund.

(a) The department may collect fees for certain services rendered by the department, including, but not limited to the following:

(1) SEARCH AND HANDLING FEES. These fees shall include, but not limited to, fees for conducting research for requests from outside the state and for handling all requests for reproducing special format materials.

(2) RECORDS CENTER AND MICROGRAPHICS STORAGE AND SERVICE FEES. These fees shall be collected from government agencies for storage, retrieval, and reproduction of nonpermanent records in the records center and for the security storage of microfilm. One year's notice shall be given to any agency prior to implementation of a storage fee.

(b) Fees for services shall be set by the board upon recommendation by the director and may be amended as required. Fees shall be based upon actual cost to the department for providing the services.

(c) There is created in the State Treasury a fund to be known and designated as the Archives Services Fund. Any revenue collected for services pursuant to subsection (a) shall be deposited in the State Treasury to the credit of the Archives Services Fund.

(d) The expenditure of funds collected under subsection (a) shall be used by the department to help defray expenses incurred in providing the services.

(e) No funds deposited in the State Treasury to the credit of the Archives Services Fund shall be expended for any purpose whatsoever unless the same shall have been allotted and budgeted in accordance with the provisions of Article 4 (commencing with Section 41-4-80), Chapter 4, Title 41, and only in the amounts and for the purposes provided by the Legislature.

(f) Funds deposited in the Archives Services Fund shall not revert to the General Fund of the state but shall remain in the Archives Services Fund until expended by the department.

(g) There is appropriated from the Archives Services Fund to the department the sum of $25,000.00 for the fiscal year ending September 30, 1993.



Section 41-6-77 - Establishment of store.

(a) The department may establish and administer or permit establishment and administration under contract of a store to provide information and materials relating to exhibits, collections, and programs to the public. The store may produce, acquire, and sell craft products, replicas, and reproductions of artifacts and documents, and other merchandise relating to historical and cultural resources and may make a reasonable charge for the merchandise.

(b) Items purchased specifically for resale in the store are not subject to the state competitive bid process.

(c) All profits from the store shall be used for the benefit of the department.






Article 5 - Alabama Historical Records Advisory Board.

Section 41-6-100 - Definitions.

As used in this article the following terms shall have the following meanings:

(1) NHPRC. The National Historical Publications and Records Commission is a federal statutory body affiliated with the United States National Archives and Records Administration. It provides grant funds for a wide range of activities to preserve, publish, and encourage the use of documentary sources relating to the history of the United States.

(2) AHRC. The Alabama Historical Records Coordinator is designated as the full-time professional official in charge of the Alabama Department of Archives and History and is the central coordinating officer for the NHPRC historical records grant program in the state.



Section 41-6-101 - Alabama Historical Records Advisory Board created.

The Alabama Historical Records Advisory Board (AHRAB) is created to serve as a state advisory body for historical records planning and to coordinate, as appropriate, the development, review, submission, and implementation of NHPRC and other grant-funded records projects developed and carried out within the state for the preservation and use of Alabama's historical records.



Section 41-6-102 - Powers and duties.

The board shall perform the following duties:

(1) Develop state priorities for historical records as part of a state board plan under program guidelines from the NHPRC.

(2) Promote an understanding of the role and value of historical records in Alabama.

(3) Solicit and develop proposals for NHPRC or other grant projects.

(4) Foster and support cooperative networks and programs dealing with historical records.

(5) Review and monitor the operation and progress of projects in the state financed by NHPRC grants.

(6) Advise the state archives and other statewide archival, records, or information agencies.

(7) Advise the NHPRC on archival issues of interest to the archival community in Alabama.

(8) Provide programs for Alabama repositories to assist them in efforts to preserve and promote appreciation for Alabama's historical records.



Section 41-6-103 - Composition of board.

The board shall be composed of the AHRC, who shall serve as chair of the board, and 15 members selected as representatives, one from each of the following organizations in accordance with the provisions of each organization's articles of incorporation, bylaws, or procedures:

(1) The Association of County Commissions of Alabama.

(2) The Alabama Genealogical Society.

(3) The Alabama Historical Association.

(4) The Alabama League of Municipalities.

(5) The Alabama Library Association.

(6) The Alabama Press Association.

(7) The Black Heritage Council.

(8) The Alabama Circuit Clerks Association.

(9) The Alabama Association of Municipal Clerks and Administrators.

(10) The Network of Alabama Academic Libraries.

(11) The Probate Judges Association.

(12) The Society of Alabama Archivists.

(13) The Sons of Confederate Veterans.

(14) The United Daughters of the Confederacy.

(15) The Birmingham Civil Rights Institute.



Section 41-6-104 - Terms of office.

Members of the board shall serve terms of three years each and are eligible for additional terms of office. The terms of the first board shall be staggered by drawing for one-year, two-year, and three-year terms. Thereafter, members shall serve three-year terms so that one third of the board is newly appointed or reappointed each year by the respective organizations. Members may continue to serve until successors are appointed. The board shall reflect the racial, gender, geographic, urban and rural, and economic diversity of the state.



Section 41-6-105 - Compensation for travel expenses.

Members of the AHRAB shall serve without compensation but shall be entitled to and may receive compensation for travel expenses incurred during the course of project activities from AHRAB grant funds if the project budget allows.









Chapter 6A - DEPARTMENT OF ENERGY.

Section 41-6A-1 - Short title.

This chapter shall be known and may be cited as the "Alabama Energy Management and Conservation Act of 1980."



Section 41-6A-2 - Legislative intent.

The Legislature finds that the development, management and efficient use of energy resources and the conservation of energy is of prime importance in an era of rising costs, foreign dependence and uncertain supplies. At the same time it is also important to protect the economic, social and environmental values of the citizens of the state. Such responsibilities require a comprehensive, coordinated capacity on the part of the state to respond to the needs and demands of her citizens. It is therefore the intent of the Legislature:

(1) To ensure the wise development and efficient use of traditional energy sources;

(2) To encourage and assist the development, the use of renewable energy resources, demonstration, and placement in the marketplace of viable, alternative energy sources, more efficient uses of energy sources and other appropriate technology;

(3) To encourage the conservation and efficient use of all energy resources and to provide a governmental environment which will encourage and promote private investment and initiative in the development of new energy resources and more efficient use of all energy resources;

(4) To provide information to the public relating to energy saving uses, designs and construction methods and techniques for all new and existing buildings;

(5) To increase the ability of state government to respond in an efficient, comprehensive and coordinated manner to energy problems which may arise;

(6) To assure, as far as practicable, an energy supply adequate to protect the economic, social and environmental values the state's citizens now enjoy;

(7) To promote the identification of specifically designed energy management technologies;

(8) To disseminate information about such technologies;

(9) To promote the acceptance and adoption of such technologies by all energy-consuming sectors of the state's economy; and

(10) That the state shall not enter into the production or distribution of energy in any form.



Section 41-6A-3 - Department created; organization; duties of officers; director; employees.

(a) There is hereby created and established the Alabama Department of Energy. For the purposes of this chapter, the term "department" or "ADE" means the "Alabama Department of Energy."

(b) The programs and activities of the department shall be administered by a director with the assistance of such other officers, agents and employees as are necessary to carry out the functions of the agency. The director shall propose priorities and funding required to ensure that the programs and activities as provided in this chapter are effectively and efficiently carried out and that the intent of the Legislature is fully implemented. The director shall organize and employ the staff of the department.

(c) The director of the department shall be appointed by, and serve at the pleasure of the Governor. The pay of the director shall be set by the Governor without regard to any other limitation set by law. Division chiefs shall be appointed by, and serve at the pleasure of, the director. The director shall be exempt from the provisions of Article 1 of Chapter 26 of Title 36, and the division chiefs shall serve as unclassified personnel under the provisions of Article 1 of Chapter 26 of Title 36. All except the director shall be members of the Alabama State Employees Retirement System. The director may, however, at his option, become a member of such system. All other employees of the department except as provided in this subsection shall be classified personnel and shall be members of the state Merit System.



Section 41-6A-4 - Departmental functions; clearinghouse for energy data.

The programs and activities of the department shall include, but are not limited to, the following:

(1) To develop and promulgate a state energy policy;

(2) To report regularly to the Governor and annually to the Legislature on the programs and activities of the department and to recommend needed changes in law or administrative practice;

(3) To periodically assess state energy requirements, and to coordinate with the state geologists, the State Oil and Gas Board, and other parties and with appropriate governmental agencies in their determination of available energy supplies and their capacities and their development;

(4) To formulate and update annually a comprehensive state energy management program which shall identify alternative ways in which projected demands for all forms of energy may be met;

(5) To formulate and update annually a contingency plan to provide for adequate energy supplies during any energy shortages which may occur;

(6) To monitor existing programs relating to curtailment, allocation, conservation, planning, regulation and management of all forms of energy and energy sources; and to administer all other programs that are not otherwise provided by law;

(7) To serve as the state's clearinghouse for energy data. The clearinghouse shall be developed with the coordination and cooperation of other governmental data collection and record keeping systems to provide for an inventory, and the cataloging, and dissemination of energy-related information. Upon the request of the director of the department, other governmental agencies, boards and commissions shall, to the fullest extent possible, exchange records, reports, material and other energy-related information in an effort to avoid unnecessary duplication. If the amount of data requested by the department places an unreasonable burden on another agency's manpower or moneys, then the department shall monetarily reimburse such agency for its efforts;

(8) To ensure that all information of a proprietary nature shall remain confidential;

(9) To develop, conduct and disseminate educational and training programs as provided in Section 41-6A-5;

(10) (Repealed effective October 1, 2015) To assist and encourage the various state agencies and universities when applying for energy-related contracts with federal or regional agencies or other groups. This shall be accomplished in such a manner to support and encourage the individual entrepreneurship of the universities in obtaining separately sponsored research;

(11) To review with appropriate energy related agencies regulatory or revenue-producing practices for their impact on energy production and consumption, and to recommend appropriate changes or modifications which may improve the state's energy position without harming its economic status;

(12) To constitute the responsible agency for administering and coordinating federal energy programs delegated to the state subsequent to the enactment of this chapter. Excluded are those programs currently delegated to other agencies, and those programs having objectives consistent with the jurisdiction of other agencies;

(13) To encourage, and coordinate research, development and demonstration activities in the energy areas;

(14) To apply for, when appropriate, and receive and administer federal and private grant funds which contribute to the programs and activities as set forth in this chapter;

(15) To enter into interstate agreements and contracts, when appropriate, to accomplish jointly with other states and the federal government energy research or planning which contribute to the purposes of the department; and

(16) To perform any other function necessary for implementation and enforcement of this chapter.



Section 41-6A-5 - Public awareness and education programs; objectives.

The department shall conduct and administer public awareness and education programs which shall inform the public and state and local government policymakers of at least the following:

(1) The energy prospects for the state;

(2) The alternative futures in economic and environmental terms under different energy policies;

(3) The manpower needs of alternative energy policies;

(4) The probable impact of existing and proposed actions of state and federal government;

(5) The potential of research and development programs; and

(6) The importance of, and the technologies and methods necessary to achieve, energy conservation goals in all consuming sectors of the state's economy.



Section 41-6A-6 - Rulemaking power; scope of rules.

The department may, after appropriate notice and public hearing, upon request, promulgate reasonable rules consistent with the laws of this state, for the following purposes:

(1) To ensure the department will, for the purpose of planning and policy formulation, be able to obtain all necessary information from state agencies, and information from energy producers, suppliers and consumers that is not required to be submitted to other state government agencies;

(2) To ensure that energy conservation measures shall be practiced by state government; and

(3) To establish such advisory groups that from time to time may be beneficial to the department.



Section 41-6A-7 - Administration of chapter; contracts with other agencies, departments, etc.; other agencies, departments, etc., affecting chapter to report to department; abstracts of proposals sent to department.

The department is solely responsible for the administration of this chapter; however, the department may enter into a contractual agreement with state agencies or departments, educational institutions and such other organizations and individuals necessary to fulfill its responsibilities. Any agency, department, educational institution or organization of the state which affects the administration or implementation of this chapter is required to communicate such activities to the department. Abstracts of proposals for energy-related grants shall be sent to the department for informational and coordination purposes. Such abstracts shall remain confidential.



Section 41-6A-8 - Advisory council created; membership; officers; meetings; compensation; term.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-6A-9 - Council duties and functions.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-6A-10 - Funding and assumption of contracts.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-6A-11 - Proprietary information; confidentiality.

Repealed by Act 2015-70 effective April 21, 2015.






Chapter 7 - ALABAMA TOURISM DEPARTMENT.

Section 41-7-1 - Definitions; department created; composition; powers and duties.

(a) For purposes of this chapter, the following terms shall have the following meanings:

(1) BOARD. The Advisory Board of the Alabama Tourism Department.

(2) DEPARTMENT. The Alabama Tourism Department.

(3) DIRECTOR. The Director of Publicity of the Alabama Tourism Department.

(b) There is created the Alabama Tourism Department, hereinafter referred to as the department, composed of a Division of Records and Reports and such other divisions as the director determines to be necessary. Notwithstanding any other provision of law, whenever any act or section of this code, or other provision of law, refers to the State Bureau of Tourism and Travel, the reference shall be deemed a reference to the Alabama Tourism Department.

(c) The department, with the advice and assistance of the board provided for in Section 41-7-3, shall have exclusive power and authority to plan and conduct all state programs of information and publicity designed to attract tourists to the State of Alabama. It shall be the duty of the principal administrator of each department, board, commission, institution, agency and office, upon request, to assist the Director of Publicity in preparing news items of general interest relating to tourism.



Section 41-7-2 - Director of Publicity; division and unit heads; assistants and employees; welcome center workers; Capitol hostesses.

The department shall be in charge of a Director of Publicity. The director shall be appointed by and serve at the pleasure of the Governor. The Governor shall fix the compensation of the director in accordance with the provisions of Section 36-6-6. The director shall appoint division and unit heads and such assistants and employees as may be necessary to the efficient operation of the department. All employees of the department shall be subject to the provisions of the Merit System Act. It is further provided, however, that all persons employed by the department for positions in state welcoming centers as of June 22, 1979, shall retain their employment positions with the department. All such persons so retained by the department shall immediately receive all benefits and privileges of the state Merit System law in the same manner and to the same extent as other Merit System employees of the state. All persons employed by the department after June 22, 1979, shall be employed subject to the provisions of the state Merit System law and such other state and federal laws, including state and federal court requirements and mandates, as may be applicable. It is further provided that any person, who is now serving as a Capitol hostess, and has been so employed for a period of 12 months immediately preceding June 22, 1979, without Merit System status, shall become an employee of the department with automatic classification under the state Merit System as a welcome center worker. The duties of such person shall include assignment to the Capitol building as a hostess.



Section 41-7-3 - Advisory Board.

(a) There is established the Advisory Board to the Alabama Tourism Department to advise and assist the director. The board shall be composed of 21 members who shall be appointed as follows:

(1) Two members who shall be appointed by the Governor from a list of three persons for each board position which shall be submitted to the Governor by the Alabama Travel Council, or its successor organization.

(2) Two members who shall be appointed by the Governor from a list of three persons for each board position which shall be submitted to the Governor by the Alabama Hospitality Association, or its successor organization.

(3) Two members who shall be appointed by the Governor from a list of three persons for each board position which shall be submitted to the Governor by the Alabama Association of Convention and Visitor Bureaus, or its successor organization.

(4) Two members who shall be appointed by the Governor from a list of three persons for each board position which shall be submitted to the Governor from the Alabama Restaurant Association, or its successor organization.

(5) Two members who shall be appointed by the Governor from a list of three persons for each board position which shall be submitted to the Governor from the Alabama Cooperative Extension System who shall be representatives of the private sector rural tourism industry.

(6) Two members who shall be appointed by the Governor from a list of three persons for each board position which shall be submitted to the Governor from the Economic Development Association of Alabama, or its successor organization.

(7) Three members appointed by the Governor who are not current full-time public officials or public employees, but who are representatives of the private sector of the tourism industry in Alabama.

(8) The Director of the Alabama State Parks who shall serve as an ex officio member.

(9) The Director of the Alabama Historical Commission who shall serve as an ex officio member.

(10) The Director of the Alabama State Council on the Arts who shall serve as an ex officio member.

(11) The Director of the Alabama Cooperative Extension Service who shall serve as an ex officio member.

(12) The Director of the Alabama Department of Public Safety who shall serve as an ex officio member.

(13) The Director of the Alabama Department of Transportation who shall serve as an ex officio member.

(b) Ex officio members of the board shall be voting members, but shall serve as a member of the board only as long as the ex officio member holds his or her respective office. Each member not serving in an ex officio capacity shall be appointed to a six-year term except for the initial appointments of one of the members for each of the positions designated in subsection (a), subdivisions (1) to (5), inclusive, which shall be appointed to initial three-year terms. Members shall serve until their successors are appointed and qualified. Vacancies which occur other than by expiration of the term shall be filled for the unexpired term only.

(c) The members of the board shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their duties as members.

(d) The director shall be a nonvoting member of the board.

(e) Members of the board shall be residents of the State of Alabama, and to the extent possible, appointments to the board shall be made from all geographic regions of the State of Alabama in order to promote economic diversity from throughout the state. Appointments to the board shall include Black and other minority representation, and to the extent possible, the appointments shall reflect the percentage of minority population of the state and the gender and urban and rural diversity of the state. Those members of the board not serving in an ex officio capacity shall be actively employed in the tourism industry throughout the term of their appointment, and if the member ceases to be so employed, that person shall immediately cease to be a member of the board, and the appointing authority shall promptly appoint a new member in the manner consistent with the initial appointment procedure to fill the remainder of the term.

(f) All members shall be notified in writing of the time and place of any regular or special meeting. Any member who misses four consecutive regularly scheduled meetings shall immediately cease to be a member of the board, and the appointing authority shall promptly appoint a new member in the manner consistent with the initial appointment procedure to fill the remainder of the term. Such meeting requirements shall not apply to the director nor to ex officio members.

(g) The board shall meet at least quarterly, and shall perform the following duties:

(1) Serve as a body to advise the director and private persons on the development and implementation of state policies and programs relating to tourism and recreation and to assist in the coordination of these activities.

(2) Adopt bylaws, elect officers, including a chairperson, and establish procedures for its operation.

(3) Advise and review marketing and annual advertising plans developed by the department. The comprehensive marketing plan shall be directed toward the accomplishment of at least the following purposes:

a. Maximizing the return on public and private investment and tourism.

b. Encouraging longer stays by visitors to Alabama.

c. Assisting local entities in attracting conferences and conventions.

d. Reducing season fluctuations in travel and tourist related industries.

e. Encouraging visitors to be destination oriented in this state.

f. Encouraging visitors from foreign countries to visit Alabama.

g. Encouraging Alabamians to vacation in Alabama.

(h) Seek and review the views of all levels of government and the private sector with respect to state programs and policies for the promotion and assistance of tourism.

(i) Cooperate and provide expertise for communities and tourism marketing associations in the development and promotion of their tourism attractions and businesses.

(j) Establish working committees to advise the department with specific areas of operation including marketing, advertising, regional issues, administration of grant and co-op programs, and product and service development.



Section 41-7-4 - Disposition of funds.

The department may, with the approval of the Governor, expend any funds appropriated to the department for advertising and promotions and for other purposes that support tourism in Alabama; provided, that no part of any appropriation made to the department by the Legislature shall be used to purchase any advertising within the State of Alabama; provided further, that the department may procure the printing of pamphlets, circulars, maps, leaflets and similar material in the State of Alabama to be circulated by the department for tourist advertising and promotion purposes.



Section 41-7-5 - Contracts and agreements with Southern Travel Directors Council.

The director may, with the approval of the Governor, enter into contracts and agreements with the organization known as the Southern Travel Directors Council, a regional travel advertising and promotion agency, for the purpose of expanding and extending the state's tourist advertising program. The director may, with the Governor's approval, spend a sum not exceeding $15,000.00 per annum for the support of the council, such expenditures to be made from legislative appropriations for tourist advertising.



Section 41-7-6 - Alabama Medal of Honor Wall established.

(a) It is the intent of the Legislature to recognize and honor those individuals who are accredited or associated by birth to the State of Alabama who, through their conspicuous bravery and gallantry during wartime, and at considerable risk to their own lives, were made recipients of the Medal of Honor. In doing so, these members of our armed forces brought great credit upon themselves, their military units, and the State of Alabama.

(b)(1) There is hereby established an Alabama Medal of Honor Wall to honor recipients of the Medal of Honor at each state welcome center. The department shall, in consultation with the American Legion, designate an appropriate area at each welcome center on the border of the state for the placement of the plaques on the wall.

(2) Each recipient of the Medal of Honor who is a native of the state and resided in the state for 10 years or more, whether deceased or living, shall have a plaque or similar designation approved by the Department of Veterans' Affairs placed on the Medal of Honor Wall, which designation shall provide information regarding the Alabamian's particular act of heroism as well as other information relating to the nature of the act.

(3) Verification of residency, dates of the receipt of the award, and other specific information pertaining to each recipient shall be the responsibility of the Department of Veterans' Affairs, which shall certify eligibility for inclusion of individuals to be added to the Medal of Honor Wall.

(4) The cost of each Medal of Honor Wall shall be borne from annual appropriations from the Legislature to the department.






Chapter 7A - ALABAMA FILM OFFICE.

Article 1 - Generally.

Section 41-7A-1 - Director - Position created; appointment; salary; rights, benefits, etc.

On September 1, 1995, the management of the Alabama Film Office shall be vested in a director who shall be appointed by the Governor and shall serve at his or her pleasure. The salary shall be established by the Governor at an amount not to exceed forty-eight thousand dollars ($48,000) annually and adjusted thereafter consistent with general cost-of-living adjustments approved for state employees. In fixing the salary, the Governor shall give due consideration to the salaries of comparable positions in other states in the southeast. The director shall have the same rights, privileges, benefits, and membership status in the Employees' Retirement System as other unclassified employees in the state service.



Section 41-7A-2 - Employees of office.

All other employees necessary to carry out the duties and functions of the Alabama Film Office shall be employed subject to the provisions of the Merit System law. The State Personnel Board, with the assistance of the Director of the Alabama Development Office, shall establish positions as needed in the classified service for the employees of the Alabama Film Office.



Section 41-7A-3 - Purchase of prior service credit for time in Employees' Retirement System.

If the director or a classified employee of the Alabama Film Office has previously served as an independent contractor of the Alabama Film Office, and desires to purchase prior service credit for time in the Employees' Retirement System after becoming an active and contributing member of the retirement system under this chapter, he or she shall pay to the Secretary-Treasurer of the Retirement System in a lump sum within five years from August 9, 1995, the full cost of the employer and employee contributions necessary to purchase the prior service credit as determined by the actuary for the retirement system based on the current compensation or final average compensation of the employee, whichever is greater.






Article 2 - Tax Incentives for Film Projects.

Section 41-7A-20 - Legislative findings.

Repealed by Act 2009-144, p. 268, §12, effective January 1, 2009.



Section 41-7A-21 - Definitions.

Repealed by Act 2009-144, p. 268, §12, effective January 1, 2009.



Section 41-7A-22 - Procedure and qualification standards for approval of film project applications.

Repealed by Act 2009-144, p. 268, §12, effective January 1, 2009.



Section 41-7A-23 - Final approval; appeal.

Repealed by Act 2009-144, p. 268, §12, effective January 1, 2009.



Section 41-7A-24 - Claims and issuance of refunds; repayment; disqualification.

Repealed by Act 2009-144, p. 268, §12, effective January 1, 2009.






Article 3 - Entertainment Industry Incentive Act of 2009.

Section 41-7A-40 - Short title.

This article may be cited as the "Entertainment Industry Incentive Act of 2009."



Section 41-7A-41 - Legislative findings.

The following is hereby found and declared by the Legislature of Alabama:

(1) Although Alabama is filled with attractive natural resources, a growing workforce, and other resources attractive to the entertainment industry, Alabama has not developed its potential in terms of attracting the entertainment industry to the state by offering production incentives for qualified productions not previously offered in Alabama.

(2) Entertainment industry incentives offered by other states attract valuable projects to their states which stimulate local economies, use local manpower, offer other employment and entrepreneurial opportunities for state residents, and provide public awareness of the natural resources available in their states.

(3) Because Alabama does not currently offer a viable incentive package to the industry, Alabama cannot effectively compete with other states for attracting industry projects and those projects locate elsewhere.

(4) For Alabama to compete nationally or internationally for the location and production of more projects in Alabama and to foster a growing entertainment industry in Alabama, industry specific production incentives are immediately necessary.

(5) The Legislature recognizes and confirms the planning and promotion of the entertainment industry are of vital importance to the economic development of Alabama as are the recruitment, expansion, and retention of industrial development within the state, and the promotion of the entertainment industry should be included as an integral part of any comprehensive economic development strategy plan promoted by the state and state agencies.



Section 41-7A-42 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) COMPANY. A corporation, partnership, limited liability company, or any other business entity.

(2) DEPARTMENT. The Alabama Department of Revenue.

(3) ENTERTAINMENT INDUSTRY. Those persons or entities engaged in the production of entertainment content as defined under paragraph a. of subdivision (8).

(4) EXPENDED IN ALABAMA. In the case of tangible property, property which is acquired or leased from a source within the State of Alabama; in the case of services, services performed for a qualified production project in the State of Alabama.

(5) OFFICE. The Alabama Film Office.

(6) PAYROLL. All salary, wages, and other compensation, including related benefits, including specifically, but not limited to, compensation and benefits provided to resident and nonresident producers, directors, writers, actors, and other personnel involved in qualified production projects in Alabama.

(7) PRODUCTION EXPENDITURES.

a. The term includes preproduction, production, and postproduction expenditures incurred in the State of Alabama that are directly used in a state-certified production, including, but not limited to, the following: Set construction and operation, wardrobe, makeup, set accessories, and related services; costs associated with photography and sound synchronization, lighting, and related services and materials; editing and related services; rental of facilities and equipment; leasing of vehicles; costs of food and lodging; costs of catering; digital or tape editing, film processing, transfer of film to tape or digital format; transfer direct to DVD, cable, or satellite for distribution; sound mixing, special and visual effects including duplication, film processing digital, DVD, music composition, and satellite distribution; total aggregate payroll; music; airfare; insurance costs of bonding; or other similar production expenditures as determined by rule or regulation.

b. The term includes financial contributions or educational or workforce development in partnership with related educational institutions, or local industry organizations, or both, contributed toward the furtherance of the local entertainment media industries.

c. The term does not include postproduction expenditures for marketing or any amounts that are paid to persons or entities as a result of their participation in profits from the exploitation of a motion picture production.

(8) QUALIFIED PRODUCTION.

a. The term means entertainment content created in whole or in part within the state, including motion pictures; soundtracks for motion pictures; documentaries; long-form, specials, miniseries, series, sound recordings, videos and music videos, and interstitials television programming; interactive television; interactive games; video games; commercials; infomercials; any format of digital media, including an interactive website that is intended for national or international distribution or exhibition to the general public; and any trailer, pilot, video teaser, or demo created primarily to stimulate the sale, marketing, promotion, or exploitation of future investment in either a product or a qualified production via any means and media in any digital media format, film, or videotape, provided such program meets all the underlying criteria of a qualified production.

b. The term does not include any ongoing television program created primarily as news, weather, or financial market reports, a production featuring current events, sporting events, an awards show or other gala event, a production whose sole purpose is fund-raising, a long-form production that primarily markets a product or service, a production used for corporate training or in-house corporate advertising or other similar productions; nor does the term include any production for which records are required to be maintained under 18 U.S.C. §2257 with respect to sexually explicit content; nor does the term mean or include any form of gambling, gaming, wagering, or pari-mutuel wagering activity or enterprise.

(9) QUALIFIED PRODUCTION COMPANY.

a. The term means a company engaged in the business of producing a qualified production, as that term is defined.

b. The term does not mean or include any company owned, affiliated, or controlled, in whole or in part, by any company or person which is in default on a loan.

(10) RESIDENT OF ALABAMA. A natural person and, for the purpose of determining eligibility for the incentives provided by this article, any person domiciled in the State of Alabama and any other person who maintains a permanent place of abode within the state and spends in the aggregate more than six months of each year within the State of Alabama.

(11) STATE-CERTIFIED PRODUCTION. A qualified production approved by the office, produced by a qualified production company.



Section 41-7A-43 - Rebates for qualified production companies.

(a) Beginning January 1, 2009, a qualified production company shall be entitled to a rebate for production expenditures, as defined in subdivision (7) of Section 41-7A-42, related to a state-certified production. The rebate shall be equal to 25 percent of the state-certified production's production expenditures excluding payroll paid to residents of Alabama plus 35 percent of all payroll paid to residents of Alabama for the state-certified production, provided the total production expenditures for a project must equal or exceed at least five hundred thousand dollars ($500,000), but no rebate shall be available for production expenditures incurred after the first twenty million dollars ($20,000,000) of production expenditures expended in Alabama on a state-certified production.

(b) A single episode in a television series or miniseries may be considered a single production project for purposes of this section. However, in determining the total production expenditures incurred by a qualified production company on a qualified production, the total production expenditures of a television series or miniseries, whether a single season or multiple seasons thereof, to be filmed within a period of 12 consecutive months, each individual episode of which separately and independently meets the definition of a qualified production, may be aggregated to meet the monetary requirements set forth in subsection (a) as long as each individual episode within the series pertains to the same subject as the other episodes in the series.

(c) A single commercial may be considered a single production project for purposes of this section. However, in determining the total production expenditures incurred by a qualified production company on a qualified production, the total production expenditures of a series of commercials to be filmed within a period of 12 consecutive months, each of which separately and independently meets the definition of a qualified production, may be aggregated to meet the monetary requirements set forth in subsection (a) as long as each individual commercial within the series pertains to the same subject as the other commercials in the series and was planned as part of a series of commercials to be filmed within a period of 12 consecutive months at the time the qualified production company applied for the incentives.

(d) A qualified production company shall be entitled to the rebate for production expenditures as provided in subsection (a) for a qualified project that is limited only to the production of a soundtrack used in a motion picture or documentary, provided that the production expenditures for the soundtrack project must equal or exceed at least fifty thousand dollars ($50,000), but no rebate shall be available for production expenditures incurred after the first three hundred thousand dollars ($300,000) of production expenditures expended in Alabama.

(e) A qualified production company shall be entitled to the rebate for production expenditures as provided in subsection (a) for a qualified project that is limited only to the production of a music video, provided that the production expenditures for the music video equal or exceed fifty thousand dollars ($50,000), but no rebate shall be available for production expenditures incurred after the first two hundred thousand dollars ($200,000) of production expenditures expended in Alabama.

(f) The rebate described in this section may be applied to offset any income tax liability applicable to a qualified production company for the tax year in which production activity in Alabama on the state-certified production concludes.

(g) If the rebate available under this section exceeds a qualified production company's Alabama income tax liability for the tax year in which production activity in Alabama concludes on the state-certified production, the excess of the rebate over a qualified production company's Alabama income tax liability shall be rebated to the qualified production company.

(h) The Commissioner of the Department of Revenue and the office shall promulgate rules necessary to administer this section.



Section 41-7A-44 - Proprietary and confidential information.

Commercial or financial information given in confidence that is not required to be disclosed pursuant to this article or any other state statute, and trade secrets, including, but not limited to, information relating to formulas, patterns, compilations, programs, devices, methods, techniques, processes, drawings, cost data, customer lists, film or television scripts, or detailed production budgets shall be treated by the office and the department as proprietary and confidential.



Section 41-7A-45 - Tax exemption - Qualifications.

A qualified production company that intends to expend in the aggregate one hundred fifty thousand dollars ($150,000) or more in connection with a qualified production in the State of Alabama within a consecutive 12-month period, upon making application for, meeting the requirements of, and receiving written certification of that designation from the office, shall be exempted from the payment of the state portion, but not the local portion of sales, use, and lodging taxes levied pursuant to Sections 40-23-2, 40-23-61, and 40-26-1, respectively, on production expenditures expended in Alabama in connection with the state-certified productions. The exemption provided by this section shall not be available for production expenditures incurred by a qualified production company after the first twenty million dollars ($20,000,000) of production expenditures expended in Alabama on a state-certified project.



Section 41-7A-46 - Tax exemptions - Application; issuance of certificates; reporting requirements.

(a) A qualified production company that intends to produce all or any part of a qualified production project in Alabama and desires to be exempted from the payment of state sales, use, and lodging taxes levied pursuant to Sections 40-23-2, 40-23-61, and 40-26-1, respectively, shall provide an estimate of total expenditures expected to be made in Alabama in connection with the production project. The estimate of expenditures shall be filed with the office before the commencement of the project in Alabama.

(b) At the time the qualified production company provides the estimate of expenditures to the department, it also shall designate a member or representative of the company to work with the office and the department on reporting of expenditures and other information necessary to take advantage of the sales, use, and lodging tax exemptions afforded by this article.

(c)(1) An application for the sales, use, and lodging tax exemptions provided in this article may be accepted only from those qualified production companies that report anticipated expenditures in the State of Alabama in the aggregate equal to or exceeding one hundred fifty thousand dollars ($150,000) in connection with the production of one or more qualified production projects in the State of Alabama within a consecutive 12-month period.

(2) The application shall be approved by the office.

(3) Once the application is approved by the office, the department shall issue sales, use, and lodging tax exemption certificates to the qualified production company as evidence of the exemptions. The exemptions are effective on the date the certificate is issued by the department.

(d) A qualified production company that is approved and receives sales, use, and lodging tax exemption certificates, but fails to expend one hundred fifty thousand dollars ($150,000) within a consecutive 12-month period, is liable for the sales, use, and lodging taxes that would have been paid had the approval not been granted; except that the company must be given a 60-day period in which to pay the sales, use, and lodging taxes without incurring penalties. The sales, use, and lodging taxes are considered due as of the date the tangible personal property was purchased in or brought into Alabama for use, storage, or consumption for purposes of state sales and use taxes and due as of the date that lodgings occur for purposes of state lodging taxes.

(e) Upon completion of a qualified production, the company shall return the sales, use, and lodging tax exemption certificates to the department and submit a report to the office of the actual expenditures made in Alabama in connection with the qualified production.

(f) Notwithstanding Act 98-192, the sales and use tax exemption provided for in this article shall only apply to the state sales and use tax.



Section 41-7A-47 - Promulgation of rules.

The department and the office may collectively promulgate rules as are necessary to implement and administer this article.



Section 41-7A-48 - Limitations on incentives.

For the fiscal year ending September 30, 2009, the aggregate cap of incentives granted under this article shall not exceed five million dollars ($5,000,000) for all qualified production companies. For the fiscal year ending September 30, 2010, the aggregate cap of incentives granted under this article shall not exceed seven million five hundred thousand dollars ($7,500,000) for all qualified production companies. For fiscal years ending September 30, 2011, and September 30, 2012, the aggregate cap of incentives granted under this article shall not exceed ten million dollars ($10,000,000) for all qualified production companies. For the fiscal year ending September 30, 2013, the aggregate cap of incentives granted under this article shall not exceed fifteen million dollars ($15,000,000). For the fiscal year ending September 30, 2014, the aggregate cap of incentives granted under this article shall not exceed fifteen million dollars ($15,000,000) and for all subsequent fiscal years thereafter, the aggregate cap of incentives granted under this article shall not exceed twenty million dollars ($20,000,000) for all qualified production companies.









Chapter 8 - ALABAMA PUBLIC LIBRARY SERVICE.

Article 1 - General Provisions.

Section 41-8-1 - Creation; chief objective.

In order to aid in the development of higher ideals of citizenship and the enlargement of opportunity for culture and recreation and in order to afford an additional means for the further upbuilding of the educational facilities of the state, there shall be a Public Library Service, which shall be known as the Alabama Public Library Service and shall have as its chief objective the development of a cooperative system of providing books and library service for the various municipalities and counties of the state.



Section 41-8-2 - Executive board generally.

The Executive Board of the Alabama Public Library Service shall consist of seven members appointed by the Governor, of which one member shall be from each congressional district. Such members shall be qualified electors of the state and shall have resided in the state for five years next preceding their appointment and shall live in the congressional district which he or she represents. Appointments shall be for five years, and all vacancies, including expired and unexpired terms, shall be filled by the Governor by appointment. Provided, however, present members of the executive board shall continue in office until the first expiration of the term of any member, at which time and thereafter each board member shall represent the congressional district in which he or she resides with no two members residing in the same district, and any vacancies, for whatever reason, shall be filled accordingly. Members of the executive board shall be allowed $10.00 per day, not to exceed 20 days per year, plus travel expenses pursuant to Article 2 of Chapter 7 of Title 36. It shall be the duty and power of the executive board to conduct the affairs of the Public Library Service, to administer the funds received from the Treasury that are allocated to the Public Library Service and to be responsible for the program and for such other activities as would naturally be administered by such an executive board.



Section 41-8-3 - Election of officers of executive board; Director of Public Library Service and assistants.

The members of the executive board shall elect from its membership a chairman and vice-chairman.

The board shall appoint a director. The director shall be a graduate of an accredited library school who shall have had a minimum of three years of library experience in an administrative capacity or shall be a college graduate with a master's degree with a major in library science who shall have had a minimum of five years of library experience in an administrative capacity. The director shall not be a member of the executive board and shall serve at the pleasure of the board. All other members of the staff of the service shall be appointed by the executive board on the nomination of the director and shall be subject to the provisions of the state Merit System law. The director shall keep a record of the proceedings of the board, shall keep accurate accounts of all financial transactions of the service, shall have charge of its work in organizing new libraries and improving those already established and in general perform such duties as may from time to time be assigned by the executive board.



Section 41-8-4 - Annual report of executive board to Governor.

The executive board shall make an annual report to the Governor. The report shall show public library conditions and progress in Alabama and a statement of the expenses and activities of the Public Library Service. These annual reports shall be printed as other annual reports of the state departments and shall be distributed by the board or the director thereof.



Section 41-8-5 - Powers and duties of Public Library Service generally.

(a) The Alabama Public Library Service shall give advice to all free public, regional, municipal and county libraries and to all communities in the state which may propose to establish public libraries, in the manner provided in this article, as to the best means of establishing and administering such Public Library Service, selecting and cataloging books and other details of library management and may send any of its staff to aid in organizing such libraries or to assist in the improvement of those already established. The service may advise as to the proper qualifications of librarians of free public, regional, municipal and county libraries and shall perform such other services consistent with and in furtherance of the purpose of this article as shall from time to time appear feasible. Moreover, the service shall advise as to arrangements as provided in Section 11-90-4, by which local governmental agencies may combine in the establishment of joint units of library service. The service may receive and shall administer all funds, books or other property from whatever source, under such conditions as may be deemed necessary in order to carry out the purpose of this article; and, by the use of such means and methods as circumstances warrant, the service may acquire and operate traveling libraries, and circulate or loan such books and libraries among communities, libraries, library associations, social and civic clubs and organizations and other public agencies and institutions under such conditions and rules as the board deems necessary in order to protect the interests of the state and to increase the efficiency and promote the extension of public library service throughout the state.

(b) The Alabama Public Library Service, through its board, shall have the authority to make exceptions in their criteria for receiving state aid as they relate to educational requirements and hours of operation.



Section 41-8-6 - Scholarships and grants in field of library service.

The Executive Board of the Alabama Public Library Service may, upon such terms and conditions as it may fix, award scholarships or grants in the field of library science on the graduate or undergraduate level to persons of high integrity whom it may select to the extent that funds are available therefor from funds not otherwise obligated which are available to the Alabama Public Library Service in accordance with the state plan provided for by United States Public Law 597, approved June 19, 1965, the "Library Services Act," as now exists or is hereafter amended or replaced.



Section 41-8-7 - Service to obtain reports from public libraries.

The Alabama Public Library Service shall each year obtain from all free public libraries in the State of Alabama reports showing the conditions, growth, development and conduct of said libraries. This provision shall not apply to the libraries of the Supreme Court of Alabama, the Department of Archives and History or school libraries aided and supervised by the Department of Education and the libraries of institutions of higher learning.



Section 41-8-8 - Applicability and effect of article.

This article shall in no way affect the administration and supervision of public school libraries which have been or may hereafter be established by aid through the Department of Education, except by agreement, nor shall this article affect in any way the administration and supervision of public school libraries under the control of any city or county board of education, except by agreement; nor shall it, except by agreement, affect or apply to libraries of institutions of higher learning nor to free public libraries in counties where a city having a population of not less than 65,000 already maintains a free public library.



Section 41-8-9 - "Registration records" defined.

As used in Section 41-8-10, the term "registration records" includes any information which a library requires a patron to provide in order to become eligible to borrow books and other materials, and the term "circulation records" includes all information which identifies the patrons utilizing particular books and any other library materials in any medium or format.



Section 41-8-10 - Registration, etc., records of public libraries to be confidential; right of parents to inspect records.

It is recognized that public library use by an individual should be of confidential nature. Any other provision of general, special or local law, rule or regulation to the contrary notwithstanding, the registration and circulation records and information concerning the use of the public, public school, college and university libraries of this state shall be confidential. Registration and circulation records shall not be open for inspection by, or otherwise available to, any agency or individual except for the following entities: (a) the library which manages the records; (b) the state education department for a library under its jurisdiction when it is necessary to assure the proper operation of such library; or (c) the state Public Library Service for a library under its jurisdiction when it is necessary to assure the proper operations of such library. Aggregate statistics shown from registration and circulation records, with all personal identification removed, may be released or used by a library for research and planning purposes. Provided however, any parent of a minor child shall have the right to inspect the registration and circulation records of any school or public library that pertain to his or her child.






Article 2 - Interstate Library Compact.

Section 41-8-20 - "State library agency" defined.

As used in the compact, "state library agency" with reference to this state means the Alabama Public Library Service.



Section 41-8-21 - Enactment of compact; form.

The Interstate Library Compact is hereby enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

Article I. Policy and Purpose.

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources makes the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

Article II. Definitions.

As used in this compact:

(a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(b) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

Article III. Interstate Library Districts.

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, any other materials suitable to be kept or made available by libraries and library equipment or for the dissemination of information about libraries, the value and significance of particular items therein and the use thereof.

2. Accept for any of its purposes under this compact any and all donations and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

4. Employ professional, technical, clerical and other personnel and fix terms of employment, compensation and other appropriate benefits and, where desirable, provide for the in-service training of such personnel.

5. Acquire, hold and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

6. Construct, maintain and operate a library, including any appropriate branches thereof.

7. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

Article IV. Interstate Library Districts, Governing Board.

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board, which shall be organized and conduct its business in accordance with provisions therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

Article V. State Library Agency Cooperation.

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.

Article VI. Library Agreement.

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

(1) Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

(2) Provide for the allocation of costs and other financial responsibilities.

(3) Specify the respective rights, duties, obligations and liabilities of the parties.

(4) Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved and approved in accordance with Article VII of this compact.

Article VII. Approval of Library Agreements.

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the Attorney General of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within 90 days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

Article VIII. Other Laws Applicable.

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

Article IX. Appropriations and Aid.

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

Article X. Compact Administrator.

Each state shall designate a compact administrator with whom copies of all library agreements to which this state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

Article XI. Entry Into Force and Withdrawal.

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

Article XII. Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable; and, if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



Section 41-8-22 - Compact administrator; deputy compact administrators.

The Director of the Alabama Public Library Service shall be the compact administrator pursuant to Article X of the compact. The Director of the Alabama Public Library Service may appoint one or more deputy compact administrators pursuant to said article.



Section 41-8-23 - Restrictions as to entry into library agreements for construction or maintenance of libraries, etc., by counties, municipalities, etc.

No county, municipality or other political subdivision of this state shall be party to a library agreement which provides for the construction or maintenance of a library pursuant to Article III, subdivision (c) 7 of the compact nor pledge its credit in support of such a library or contribute to the capital financing thereof, except after compliance with any laws applicable to such counties, municipalities or other political subdivisions relating to or governing capital outlays and the pledging of credit.



Section 41-8-24 - State aid to interstate library districts lying partly within state; application for and receipt of federal aid by such districts.

(a) An interstate library district lying partly within this state may claim and be entitled to receive state aid in support of any of its functions to the same extent and in the same manner as such functions are eligible for support when carried on by entities wholly within this state. For the purposes of computing and apportioning state aid to an interstate library district, this state will consider that portion of the area which lies within this state as an independent entity for the performance of the aided function or functions and compute and apportion the aid accordingly.

(b) Subject to any applicable laws of this state, such a district also may apply for and be entitled to receive any federal aid for which it may be eligible.



Section 41-8-25 - Sending and receipt of notices required in event of withdrawal from compact.

In the event of withdrawal from the compact the Governor shall send and receive any notices required by Article XI (b) of the compact.






Article 3 - Depositories and Clearinghouse For State Publications.

Section 41-8-40 - Legislative intent.

It is the intent of the Legislature that:

(1) State publications of public interest be made available to the public.

(2) An efficient distribution and depository system of state publications be established.

(3) The preservation of all state publications having historical value be ensured.



Section 41-8-41 - Definitions.

As used in this article, the following words shall have the following meanings:

(1) DEPOSITORY. An institution which contracts with the Alabama Public Library Service to participate in the state publications depository system.

(2) STATE AGENCY. Any permanent or temporary state office, department, division or unit, bureau, board, commission, task force, authority, institution, state college or university, or other unit of state government, whether executive, legislative, or judicial.

(3) STATE PRINTER. The state print shop, a commercial printer under contract with a state agency, or a state agency print shop.

(4) STATE PUBLICATION. Any document issued by a state agency which the agency may legally release for public distribution, but does not include any of the following:

1. Code of Alabama.

2. Bound volumes of the Acts of Alabama.

3. Legislative bills, journals, and slip laws.

4. The Alabama Digest.

5. Alabama Reporter.

6. Any other items prepared for commercial sales.

7. Correspondence, interoffice or intraoffice memoranda, routine forms, other internal records, or any other item of a strictly administrative nature.

8. Any document published pursuant to the Administrative Procedure Act.

9. Indices prepared by the Legislative Reference Service.



Section 41-8-42 - Alabama Clearinghouse for State Publications created.

There is created as a program of the Alabama Public Library Service, an Alabama Clearinghouse for State Publications. The clearinghouse shall establish and operate a state publications depository system for Alabama publications. The Alabama Public Library Service shall promulgate reasonable rules and regulations necessary to implement this article.



Section 41-8-43 - Method of obtaining materials; distribution.

(a) The state printer or the responsible state agency shall forward at the expense of the agency at least nine copies of every state publication to the clearinghouse. The clearinghouse shall distribute these copies as follows:

(1) Two to the Alabama Department of Archives and History for permanent retention in its historical collection.

(2) Two to the Library of Congress.

(3) Five to the Alabama Public Library Service to be distributed as follows:

a. One for its reference use.

b. Two for its circulation.

c. Two for reproduction by the Alabama Public Library Service for distribution to depositories.

(b) If the clearinghouse determines that a publication cannot be reproduced in a more suitable format for distribution, the state printer or the responsible state agency shall provide additional copies equal to the number of state publications depositories.

(c) When appropriate for distribution, the clearinghouse shall distribute one copy of every state publication to each state publications depository.

(d) The clearinghouse shall not engage in general public distribution of either state publications or lists of publications. This article shall not affect the existing distribution of state publications by state agencies, except that each state agency shall deposit in the clearinghouse the number of copies of each state publication published by it, certified by the clearinghouse.



Section 41-8-44 - Designation of agency publication officer; duties.

(a) Every state agency shall designate one of its employees as the publications officer for the agency and notify the clearinghouse of the identity of the publications officer.

(b) Each publications officer shall provide the clearinghouse with nine or more copies of each state publication of the state agency that was not printed by a state printer. Each publications officer shall compile and forward required lists of the state publications of the agency to the clearinghouse and provide other related information as may be requested.



Section 41-8-45 - Contracting with depository libraries; eligibility; obligations; penalty for noncompliance.

(a) The clearinghouse may enter into depository contracts with any municipal or county public library, public library system, state agency, in-state college or university library, or out-of-state research libraries. The requirements for eligibility to contract as a depository library shall be established by the clearinghouse. The standards shall include, but not be limited to, the type of library, the ability to preserve the publications and make them available for public use, and the location and accessibility of the library.

(b) Each depository library shall abide by the rules and regulations promulgated by the Alabama Public Library Service. Noncompliance with the contract shall result in the loss of depository status.



Section 41-8-46 - Distribution of publication lists.

The clearinghouse shall issue periodic lists of state publications to the depositories.



Section 41-8-47 - Funding; implementation of program contingent on sufficient appropriations.

Funding for the clearinghouse program shall be from separate appropriations provided to the Alabama Public Library Service in a program entitled "Alabama Clearinghouse for State Publications." This article shall not be implemented until the Alabama Public Library Service has determined that sufficient funds have been appropriated for its implementation.



Section 41-8-48 - Retroactivity.

This article shall not require state agencies to supply copies of publications produced prior to the implementation date of this article.









Chapter 8A - ALABAMA LAW ENFORCEMENT PLANNING AGENCY.

Section 41-8A-1 - Definitions.

(a) The following words, when used in this chapter, shall have the meanings ascribed to them below, unless the context clearly indicates a different meaning:

(1) LAW ENFORCEMENT and CRIMINAL JUSTICE. Any activity pertaining to crime prevention, control or reduction or enforcement of the criminal law, including, but not limited to, police efforts to prevent, control or reduce crime or to apprehend criminals, activities of courts having criminal jurisdiction and related agencies (including prosecutorial and defender services), activities of corrections, probation or parole authorities and programs relating to the prevention, control or reduction of juvenile delinquency or alcoholism, narcotic and drug addiction.

(2) STATE. The State of Alabama and all political subdivisions thereof.

(3) UNIT OF GENERAL LOCAL GOVERNMENT or UNIT OF LOCAL GOVERNMENT. Any city, county, township, town, borough, village or other general purpose political subdivision of the State of Alabama which performs law enforcement functions as determined by the United States Secretary of the Interior, or as may be otherwise defined by the Alabama Law Enforcement Planning Agency.

(4) COMBINATION. Such term, as applied to state agencies or departments or units of local government, means any grouping or joining together of such state agencies, departments or units for the purpose of preparing, developing or implementing a law enforcement plan.

(5) METROPOLITAN AREA. A standard metropolitan statistical area as established by the Bureau of the Budget of the United States, subject, however, to such modifications and extensions as the Law Enforcement Assistance Administration may determine to be appropriate from time to time.

(6) PUBLIC AGENCY. Any state agency or state department or unit of local government, combination of such state agencies, departments or units or any department, agency or instrumentality of any of the foregoing described state agencies, units or departments within the State of Alabama.

(7) JUVENILE CORRECTIONAL INSTITUTION or FACILITY. Any place for the confinement or rehabilitation of juvenile offenders or individuals charged with or convicted of criminal offenses.

(8) COMPREHENSIVE. The plan must be a total and integrated analysis of the problems regarding the law enforcement and criminal justice system within the State of Alabama; goals, priorities and standards must be established in the plan and the plan must address methods, organization and operation performance, physical and human resources necessary to accomplish crime prevention, identification, detection and apprehension of suspects, adjudication, custodial treatment of suspects and offenders and institutional and noninstitutional rehabilitative measures.

(9) TREATMENT. Such term includes, but is not limited to, medical, educational, social, psychological and vocational services, corrective and preventive guidance and training and other rehabilitative services designed to protect the public and benefit the addict or other user by eliminating his dependence on addicting or other drugs or by controlling his dependence, his susceptibility to addiction or use.

(10) ACRONYMS. The acronyms as used herein are as follows:

a. ALEPA. The Alabama Law Enforcement Planning Agency.

b. LEAA. The Law Enforcement Assistance Administration.

c. RPU. Regional Planning Unit.

(11) STATE BOARD. The Alabama Law Enforcement Planning Agency's State Supervisory Board.

(12) REGIONAL BOARDS. The regional advisory planning boards and the high crime commission's advisory board.

(13) SAFE STREETS ACT. The Omnibus Crime Control and Safe Streets Act of 1968, as amended.

(14) CENTRAL OFFICE. The ALEPA office in Montgomery, Alabama.



Section 41-8A-2 - Creation; composition; director generally.

(a) There is hereby established within the executive department of the State of Alabama, under the general authority, policy direction and general control of the chief executive, the Governor of the State of Alabama, an Alabama Law Enforcement Planning Agency (hereinafter referred to as the agency or ALEPA or the administrative agency) composed of a staff which shall carry out the planning and administrative functions of said agency.

(b) Central responsibility for the development, maintenance, operation and administration of the Alabama Law Enforcement Planning Agency shall be vested with the director of ALEPA under the general overview of the ALEPA State Supervisory Board.

(c) The director shall maintain the necessary staff along with support services necessary to enable the effective and efficient performance of the duties and responsibilities ascribed to ALEPA herein.



Section 41-8A-3 - Staff.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-8A-4 - Powers and duties of director.

(a) The ALEPA Director shall:

(1) Supervise and be responsible for the administration of the policies established by the state supervisory board in accordance with the Safe Streets Act and LEAA regulations and guidelines.

(2) Establish, consolidate or abolish any administrative subdivision within the Alabama Law Enforcement Planning Agency and appoint and remove for cause the heads thereof, and delegate appropriate powers and duties to them.

(3) Establish and administer programs and projects for the operation of ALEPA.

(4) Appoint and remove employees of ALEPA as provided by law and delegate appropriate powers and duties.

(5) Make rules and regulations for the management and the administration of policies of ALEPA and the conduct of employees under his jurisdiction.

(6) Collect, develop and maintain statistical information, records and reports as the state supervisory board may determine relevant to the functions of ALEPA.

(7) Execute and carry out the provisions of all contracts, leases and agreements authorized by the state supervisory board with agencies of federal, state or local governments, corporations or persons.

(8) Perform such additional duties as may be assigned to him by the state supervisory board, the chairperson of the board, the Governor or by law.

(b) The ALEPA Director is authorized to accept block grants, discretionary grants or any other funds from the federal government or state government as pertains to law enforcement and the criminal justice system, including juvenile justice and juvenile delinquency prevention, or any other federal grant designated by the Governor.

(c) The ALEPA Director shall have the authority to administratively reject any subgrant application which is not in compliance with the state comprehensive plan, the state supervisory board policy directives, the Safe Streets Act or LEAA requirements or is incorrect in regard to fiscal computations, and if no funds are available under the program area for which applied.



Section 41-8A-5 - State supervisory board - Creation; composition; qualifications, appointment, terms of office and compensation of members generally; filling of vacancies; officers; executive committee generally; appointment of director.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-8A-6 - State supervisory board - Powers and duties of board generally; powers as to law enforcement and criminal justice plans and applications.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-8A-7 - State supervisory board - Powers and duties of executive committee of board.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-8A-8 - Regional advisory boards and planning units - Establishment; composition; purpose; membership; officers and staff generally.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-8A-9 - Regional advisory boards and planning units - Powers and duties; compensation of members.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-8A-10 - Regional advisory boards and planning units - Budgetary and other financial procedures.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-8A-11 - Service by same individual on state supervisory board and regional advisory board; representation of more than one element or interest by board member.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-8A-12 - Submission to Governor of annual budget and request for funds; request for funds by Governor in appropriation bill.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-8A-13 - Construction of chapter; effect of chapter in event provisions thereof found in conflict with Omnibus Crime Control and Safe Streets Act of 1968.

(a) The provisions of this chapter are cumulative and shall not be construed to repeal or supersede any laws not inconsistent herewith.

(b) Should any provision of this chapter be found to be in conflict with the Omnibus Crime Control and Safe Streets Act of 1968, as amended, then, and in that event only, the Safe Streets Act shall be deemed to prevail, and to such limited extent this chapter is abridged and is subject to the provisions of the Safe Streets Act.






Chapter 9 - BOARDS AND COMMISSIONS.

Article 2 - Art Commission.

Section 41-9-20 - Creation.

There shall be a commission to be known as the Art Commission.



Section 41-9-21 - Composition; qualifications, appointment, term of office and compensation of members.

The commission shall consist of the Governor, the Superintendent of Education, the Director of Transportation, the Director of the Department of Archives and History, all ex officio members and six other members to be appointed by the Governor, which said appointive members shall be qualified by training, previous experience, profession or occupation in the fine and useful arts. The commissioners shall be appointed for a term of six years; and, on the resignation or death of a member, his successor shall be appointed by the Governor to serve out the unexpired term. The members of the commission shall serve without compensation.



Section 41-9-22 - Officers and employees; meetings; offices, books, etc.; powers and duties generally.

(a) The commission may receive donations and contributions to carry on its work. It may establish and maintain permanent offices and rooms. It may elect an executive officer, employ other officers and employees and fix their compensation. It shall hold an annual meeting and as many special meetings as may be necessary to conduct its business. Its books shall be subject to examination by the Department of Examiners of Public Accounts. It shall have power to adopt such rules and regulations, not inconsistent with the provisions of this chapter, as may be necessary for the execution of the powers and duties herein conferred.

(b) The commission shall encourage the study of the fine and useful arts and art teaching, shall make investigations and surveys, shall adopt standards and shall do and perform such other things as will promote an interest in art in all of its relations. When called upon by state, county or municipal officials or by the trustees or other officials of state or private institutions or by individuals, it shall advise in determining plans, designs and models for buildings, parks, statues, fountains and public monuments or in the making of additions or alterations in existing buildings. It may maintain permanent or temporary exhibitions and a library of art and allied subjects.



Section 41-9-23 - Annual report to Governor; issuance, etc., of publications.

The commission may make an annual report to the Governor and may issue such other publications as are necessary to better develop its activities, all to be printed and distributed as other state documents.






Article 3 - Council on the Arts.

Section 41-9-40 - Legislative findings; declaration of public policy.

(a) It is hereby found that many of our citizens lack the opportunity to view, enjoy or participate in living theatrical performances, musical concerts, operas, dance and ballet recitals, art exhibits, examples of fine architecture and the performing and fine arts generally. It is hereby further found that, with increasing leisure time, the practice and enjoyment of the arts are of increasing importance and that the general welfare of the people of the state will be promoted by giving further recognition to the arts as a vital aspect of our culture and heritage and as a valued means of expanding the scope of our educational programs.

(b) It is hereby declared to be the policy of the state to join with private patrons and with institutions and professional organizations concerned with the arts to insure that the role of the arts in the life of our communities will continue to grow and will play an ever more significant part in the welfare and educational experience of our citizens.



Section 41-9-41 - Establishment; composition; qualifications and appointment of members.

There is hereby established a state commission to be known as the Alabama State Council on the Arts, to consist of 15 members, broadly representative of all fields of the performing and fine arts, to be appointed by the Governor from among citizens of Alabama who are widely known for their competence and experience in connection with the performing and fine arts. In making such appointments, due consideration shall be given to the recommendations made by representative civic, educational and professional associations and groups concerned with or engaged in the production or presentation of the performing and fine arts generally.



Section 41-9-42 - Terms of office of members; officers generally; filling of vacancies; compensation of members.

The term of office of each member shall be six years; provided, however, that of the members first appointed, five shall be appointed for terms of two years, five for terms of four years and five for terms of six years. The council shall elect a chairman and a vice-chairman from the members of the council to serve at the pleasure of the council. The chairman and vice-chairman shall be the executive officers of the council. The council itself shall nominate three persons from the same geographical area to replace each of the members whose term of service is expiring, not less than six months prior to expiration of a regular term of service and promptly upon other occurrences of a vacancy. Vacancies shall be filled by appointment by the Governor from such nominees. The members of the council shall not receive any compensation for their services.



Section 41-9-43 - Executive director, consultants, advisors, etc.

The chairman, with the approval of the council, may employ an executive director and such additional personnel as may be necessary to accomplish the purpose of this article. The executive director, consultants, advisors, and any such additional personnel as may be necessary shall serve at the pleasure of the council and shall be paid such compensation as may be specified by the council. Except for the executive director and employees paid by federal funds such additional personnel shall be subject to the provisions of the state Merit System Act receiving the same salaries for the position each employee holds as of August 21, 1981 unless such salary is less than the minimum set by the Merit System and in that instance such salary shall be raised to the minimum; and shall be eligible for participation in the state health insurance plan and benefits for state employees as provided in Sections 36-29-1 through 36-29-12 and they shall not be eligible for participation in the state Employees' Retirement System.



Section 41-9-44 - Powers of council generally; liability upon debts or obligations incurred by council.

(a) The council is hereby authorized and empowered:

(1) To hold public and private hearings;

(2) To enter into contracts, within the limits of funds available therefor, with individuals, organizations and institutions, for services furthering the educational objectives of the council's program;

(3) To enter into contracts, within the limit of funds available therefor, with local and regional associations, for cooperative endeavors furthering the educational objectives of the council's programs;

(4) To accept public or private gifts, grants, donations or bequests of unrestricted funds;

(5) To acquire real property by lease or gift but not by purchase;

(6) To renovate, furnish and maintain such real property and to lease or sublease the same;

(7) To allocate and expend funds from all donations, income and revenue from any source whatsoever coming into the Treasury, for the fulfillment and accomplishment of the objectives for which the council was created;

(8) To make and sign any agreements and to do and perform any acts that may be necessary to carry out the purposes of this article.

(b) All debts or obligations incurred by the council shall be solely and exclusively obligations of the council and shall not create an obligation of the State of Alabama or of any county or municipality.



Section 41-9-45 - Duties of council generally.

The duties of the council shall be:

(1) To stimulate and encourage throughout the state the study and presentation of the performing and fine arts and public interest and participation therein;

(2) To make such surveys as may be deemed advisable of public and private institutions engaged within the state in artistic and cultural activities, including, but not limited to, music, theatre, dance, painting, sculpture, architecture and allied arts and crafts and to make recommendations concerning appropriate methods to encourage participation in and appreciation of the arts to meet the legitimate needs and aspirations of persons in all parts of the state;

(3) To take such steps as may be necessary and appropriate to encourage public interest in the cultural heritage of our state and to expand the state's cultural resources; and

(4) To encourage and assist freedom of artistic expression essential for the well-being of the arts.



Section 41-9-46 - Council designated official agency to receive and disburse funds from National Foundation on the Arts and Humanities; request and receipt of assistance and data from departments, agencies, etc., of state.

(a) The council shall be the official agency of this state to receive and disburse any funds made available by the National Foundation on the Arts and Humanities.

(b) The council may request and shall receive from any department, division, board, bureau, commission or agency of the state such assistance and data as may be reasonably consistent with the facilities, personnel and duties of the organization to which the request is made so as to enable the council properly to carry out its powers and duties under this article.



Section 41-9-47 - Reports to Governor and Legislature.

The council shall make an interim report to the Governor and the Legislature not later than the thirtieth legislative day of the 1967 Regular Session of the Legislature and from time to time thereafter.






Article 4 - Board of Adjustment.

Division 1 - General Provisions.

Section 41-9-60 - Purpose of division.

The purpose of this division is to provide a method of payment by the State of Alabama or any of its agencies, commissions, boards, institutions or departments to persons for injuries to person or property or for death occasioned by the State of Alabama or any of its agencies, commissions, boards, institutions or departments where in law, justice or good morals the same should be paid.



Section 41-9-61 - Creation; composition; officers; Attorney General to attend meetings of board, etc.; quarters, etc.; quorum; board may take views, conduct interviews, etc.; board to supervise, etc., preparation, etc., of records of cases.

There shall be a Board of Adjustment to be composed of the Director of Finance, the State Treasurer, the Secretary of State and the State Auditor. The chairman of said board shall be selected by the board from its members. The Secretary of State shall also be the secretary of said board and shall perform all the duties, powers and functions required of the secretary by the board. The Attorney General shall attend the meetings of the board and represent the State of Alabama in all proceedings before the board.

The Board of Adjustment shall be furnished with necessary quarters, stationery and postage in the same manner as the same are furnished to other state officers, agencies, commissions, boards, institutions or departments.

Any three of said board members shall constitute a quorum to transact business and discharge the functions of said board; provided, however, that in case there is an equal division of opinion on any decision or claim that the board is authorized to hear, the chairman of the board shall determine the decision in such instance.

The Board of Adjustment shall have the power, if, in its opinion the situation warrants it, to visit any scene of any injury or accident and make a view thereof and take said facts in consideration and personally interview such persons as may have knowledge or information as to the subject matter of the claim under consideration by said board and may take such views and information into consideration in reaching its conclusion and making awards on claims.

The Board of Adjustment shall supervise and direct the secretary of the board as to making a record as provided in Section 41-9-71 and shall aid and direct said secretary in making up a report of all cases heard and determined by said board, stating the substance of the claim and the disposition made of the case, and shall cause said cases to be classified under said board's direction in accordance with the types and kinds of cases coming before said board.



Section 41-9-62 - Claims within jurisdiction of board generally; employees of municipalities, counties, etc., not within jurisdiction of board, etc.

(a) The Board of Adjustment shall have the power and jurisdiction and it shall be its duty to hear and consider:

(1) All claims for damages to the person or property growing out of any injury done to either the person or property by the State of Alabama or any of its agencies, commissions, boards, institutions or departments, with the exception of claims by employees of the state for personal injury or death arising out of the course of employment with the State of Alabama, where such employees are covered by an employee injury compensation program;

(2) All claims for personal injuries to or the death of any convict, and all claims for personal injuries to or the death of any employee of a city or county board of education, or college or university, arising out of the course of the employee's employment and where the employee is not covered by a worker's compensation program;

(3) All claims of members of the public at large or of officers of the law who are not employees of the state arising out of injuries sustained while attempting to recapture escaped convicts, which convicts have escaped after they have been placed in the actual custody of the Department of Corrections;

(4) All claims against the State of Alabama or any of its agencies, commissions, boards, institutions or departments arising out of any contract, express or implied, to which the State of Alabama or any of its agencies, commissions, boards, institutions or departments are parties, where there is claimed a legal or moral obligation resting on the state;

(5) All claims for money overpaid on obligations to the State of Alabama or any of its agencies, commissions, boards, institutions or departments;

(6) All claims for money voluntarily paid to the State of Alabama or any of its agencies, commissions, boards, institutions or departments, where no legal liability existed to make such payment;

(7) All claims for underpayment by the State of Alabama or any of its agencies, commissions, boards, institutions or departments to parties having dealings with the State of Alabama or any of its agencies, commissions, boards, institutions or departments;

(8) All claims for money or property alleged to have wrongfully escheated to the State of Alabama; and

(9) All claims for injury or death of any student duly enrolled in any of the public schools of this state resulting from an accident sustained while being transported to or from school or in connection with any school activity in any bus or any motor vehicle operated directly by any school board or agency of the state or through contract with another. Awards payable to any such student for injuries sustained in such accident shall be equal to the maximum benefits payable to employees as provided in Chapter 5 of Title 25 for injuries, loss of time or medical attendance; and, where death results from such injuries, the amount payable to the parent or parents of such student shall be equal to the maximum amount payable to a totally dependent parent or parents as provided by Chapter 5 of Title 25; provided, however, that no payment for death of such student shall be made to any parent or parents unless they were actually supporting such student at the time of the accident causing the injuries and death. The fact that such student has no earning capacity or earns an average wage of less than the amount which would entitle him to maximum benefits under Chapter 5 of Title 25 shall in no way limit an award to him, his parent or parents. Awards for such injuries or death shall constitute a prior and preferred claim against moneys appropriated for the minimum program fund, and no part of any such award shall be charged against any funds allotted to the school board of the county or city or the district board of education of the independent school district where said accident occurred. If it should appear to the Board of Adjustment after investigation that the accident causing the injury or death of such student was caused under circumstances also creating a legal liability for damages on the part of any party and it should further appear to the Board of Adjustment that claim may be made against such party by such student, his parent or legal representative to recover damages, then, in that event, any payment otherwise due under this subdivision may be withheld by the Board of Adjustment pending final settlement of such claim and, if said student or his parent or legal representative recovers damages against said party, any sum so recovered and collected may be offset against payments due under this subdivision, and the balance due, if any, shall thereafter be promptly paid by the Board of Adjustment. The provisions of this subdivision shall apply to all claims relating to injuries to school children filed with said board within one year of the date of an accident. Minor students shall have, for the purpose of this subdivision, the same power to contract, make elections of remedy, make settlements and receive compensation as adults would have subject to the power of the Board of Adjustment in its discretion at any time to require the appointment of a guardian to receive moneys or awards and payments of awards made to such minor students or their guardian shall exclude any further compensation either to the minor students or to their parents for loss of service or otherwise.

(b) The jurisdiction of the Board of Adjustment is specifically limited to the consideration of the claims enumerated in subsection (a) of this section and no others; provided, that nothing contained in this division shall confer upon the Board of Adjustment any jurisdiction now conferred by law upon the State Board of Compromise provided for in Sections 41-1-3 and 41-1-4, and nothing contained in this division shall be construed to confer jurisdiction upon the Board of Adjustment to settle or adjust any matter or claim of which the courts of this state have or had jurisdiction; provided further, that the Board of Adjustment shall have no jurisdiction over claims growing out of forfeitures or of contracts with any state agency, commission, board, institution or department where, by law or contract, said state agency, commission, board, institution or department is made the final arbiter of any disagreement growing out of forfeitures or of contracts of said state agency, commission, board, institution or department, and, particularly, the Board of Adjustment shall have no jurisdiction of disagreements arising out of contracts entered into by the Department of Transportation.

(c) Employees of municipalities and counties are not to be considered employees of the State of Alabama or of any of its agencies, commissions, boards, institutions or departments within the jurisdiction of this board and within the meaning of the word "employee" as used in this section.



Section 41-9-63 - Claimant may prosecute claim in person or by counsel or agent.

A claimant shall have the right to file and prosecute his claim before the board in person or by counsel or agent of his own choice, whether such agent be licensed to practice law or not.



Section 41-9-64 - Claims for death to be made by personal representative; distribution of proceeds of claim.

Claims for death shall be made by the personal representative, who shall distribute the proceeds of the claim in the same manner as is provided by law with respect to damages awarded for death by wrongful act.



Section 41-9-65 - Limitation periods for presentation of claims.

(a) Unless otherwise provided in this section, all claims must be presented to the Board of Adjustment within one year after the cause of action accrues.

(b) Claims for injury to the person resulting in death must be presented to the Board of Adjustment within two years after the cause of action accrues, unless the same is first carried into the courts of the state, in which event the statute of limitations shall not begin to run until the date on which a final judgment in the same, holding the claimant not entitled to relief through the courts of the state, is entered.

(c) In the matter of escheats to the State of Alabama, any such claim must be filed with the Board of Adjustment within 10 years from the time of the escheat to the State of Alabama; except, that the claims of minors may be considered by the Board of Adjustment if the claims are filed within three years after the minor has reached the age of 19 years.

(d) The Board of Adjustment is prohibited from hearing or considering any claim not filed within the time specified and the limitations provided in this section shall apply both to claims which have already accrued and to those which accrue after July 10, 1943.

(e) If a claim filed by a county or a department, agency, board, commission, public corporation, or instrumentality of a county on or after October 1, 2009, is based upon a state agency's denial of a request for reimbursement of expenses required by law where the agency's denial is based solely on grounds of failure to comply with an agency deadline, the board shall not uphold the agency's denial on those grounds unless all of the following apply:

(1) The agency has promulgated written procedures for claiming reimbursement, which include timelines, which procedures have been approved by the agency head.

(2) A copy of the agency's current written procedures has been distributed to all counties prior to the time the county or a department, agency, board, commission, public corporation, or instrumentality of the county incurred the expenses for which reimbursement is sought.

(3) The agency has properly applied its procedures in denying the claim for reimbursement of expenses submitted by the county or a department, agency, board, commission, public corporation, or instrumentality of the county.

(4) The agency provided written notice of the denial to the county or a department, agency, board, commission, public corporation, or instrumentality of the county within 14 days of its decision, which notice included instructions for appealing the decision to the Board of Adjustment.

(f) The Board of Adjustment's one-year statute of limitations, as set out in subsection (a), shall apply to claims filed therein pursuant to subsection (e) and, for statute of limitations purposes, the Board of Adjustment claim shall be deemed to have accrued on the date the claim for reimbursement was denied by the state agency. The Board of Adjustment shall uphold the agency's denial of reimbursement based solely on the failure to file timely if the reimbursement request is submitted to the agency more than 12 months after the November 30 following the close of the fiscal year in which the expense was incurred.



Section 41-9-66 - Board may prescribe forms and adopt rules of evidence and procedure.

The Board of Adjustment may prescribe such forms and adopt such rules of evidence and procedure as it may deem necessary or proper, not inconsistent with the provisions of this division.



Section 41-9-67 - Powers, etc., of board as to requirement of production of documents, etc., generally; employment of clerical, etc., help for investigation of claims, etc.

(a) The Board of Adjustment shall have the power and it shall be its duty when any claim or claims for damages provided for in this division are presented to it to require any employee, agency, commission, board, institution or department of the State of Alabama to furnish any documents or information deemed necessary by the Board of Adjustment and to require the presence of any person or the production of any documents in the same manner as in circuit court trials with the same rights as the circuit courts to punish for contempt.

(b) With the approval of the Governor and subject to the provisions of the Merit System, the Board of Adjustment may employ such necessary clerical or other help in ascertaining the facts incident to or growing out of claims presented to it and to make such investigations and to interview such witnesses as in the opinion of the Board of Adjustment are essential to ascertain the true facts upon which to base their findings and awards.



Section 41-9-68 - Determination of amount of injury or damage and entry of award for payment of damages generally.

(a) When claims are properly prepared and presented to the Board of Adjustment and, after ascertaining the facts in the case, it is directed to determine the amount of the injury, death or disability or other injury or damage arising from contract or business and to fix the damages, using as its guide, when applicable, the ordinary rules of negligence and worker's compensation laid down by the courts and the moral obligation of the State of Alabama, and to award and find the person entitled to payment and the amount, if any, which should be paid and any other facts necessary for a proper adjustment of claims. The ordinary rules of negligence as to liability are to be followed in claims by parties not employees of the State of Alabama or any of its agencies, commissions, boards, institutions or departments. The rules of Chapter 5 of Title 25 as to liability are to be followed in claims for the injury or death of convicts, in claims for employment related injury or death of any employee of a city or county board of education, college or university, and in claims for injury or death of any employee of the State of Alabama arising out of employment with the state where the said employee is not covered by an employee injury compensation program.

(b) Whenever the provisions of this division authorize ascertainment of the amount of damages and provide for payment of the judgment, finding or award of the Board of Adjustment, they shall be construed to include also claims arising from contract or business dealings as well as for personal injury, property damage, death and disability.



Section 41-9-69 - Determination of agency, commission, etc., of state inflicting injury or damage and entry of award for payment of damages out of funds appropriated thereto.

The Board of Adjustment in its findings of facts and its findings and awards as to the amount of payment may also find the agency, commission, board, institution or department of the State of Alabama which inflicted the injury or damage complained of, if it finds there is injury or damage done to persons or property, and may adjudge and find that said damage shall be paid out of the appropriation made to the agency, commission, board, institution or department of the State of Alabama whose employees, servants, agents or instrumentalities inflicted the damages and injuries complained of; provided, that the Board of Adjustment may order the payment of any claim out of any fund or funds appropriated for the purposes of this division.



Section 41-9-70 - Limitation on amount of award for personal injury or death.

The Board of Adjustment shall not fix a greater amount to be paid on any claim for death or personal injuries than the limits fixed in Chapter 5 of Title 25 for injuries, loss of time, medical attendance or death; provided, that convicts shall be considered as receiving the minimum wages mentioned in Chapter 5 of Title 25.



Section 41-9-71 - Secretary of board to prepare, etc., history of cases, etc., and deliver to certain agencies, etc., certified copy of findings and awards of board; Comptroller to draw warrant in favor of persons, etc., found entitled to damages, etc.

The secretary of the Board of Adjustment shall make a record of and file in the office of the Secretary of State a history of the case, together with the findings and awards of the Board of Adjustment, and shall deliver to the agencies, commissions, boards, institutions or departments against whom the award is made and by whom payment must be made a certified copy of its findings and awards.

Upon receipt of such a copy of the findings and awards of the Board of Adjustment, the agencies, commissions, boards, institutions or departments will voucher and certify same to the Comptroller of the State of Alabama who is authorized and directed to draw his warrant in favor of the person or persons, association or corporation found by the Board of Adjustment to be entitled to the damages in the amount of the damages so certified, and he shall charge the same to the appropriation as directed in said findings or awards.



Section 41-9-72 - Payment by Treasurer of warrants drawn pursuant to findings and awards of board.

The Treasurer of the State of Alabama is authorized and directed to pay the warrants of the Comptroller, drawn pursuant to the findings and awards of the Board of Adjustment out of any money in the Treasury of the State of Alabama as directed by such findings and awards.



Section 41-9-73 - Appropriations for payment of awards, etc.

There is hereby appropriated annually out of the General Fund of the State of Alabama, the State Insurance Fund, the fund of the Department of Corrections, the Education Trust Fund, the Special Mental Health Fund or any other fund of the state, to be determined by the Board of Adjustment, an amount, not exceeding $1,000,000.00 for each fiscal year, as may be necessary to pay the claims ordered paid by the Board of Adjustment and its expenses. There is also hereby appropriated, for each fiscal year, an additional amount, not exceeding $175,000.00, from funds of the State Department of Transportation to pay the claims chargeable against the State Department of Transportation which are ordered paid by the Board of Adjustment and its expenses. There is also appropriated, in addition to the foregoing appropriations, from the State General Fund to the State Board of Adjustment, the sum of $400,000.00 for each fiscal year for the purpose of paying death benefits covered under the provisions of Article 1 of Chapter 30 of Title 36 of this Code.



Section 41-9-74 - Board to pay judgments against Board of Corrections officials; limitations, exceptions, etc.

(a) As part of the consideration of the employment or appointment of the Commissioner of the Board of Corrections, deputy commissioners of the Board of Corrections, members of the Board of Corrections and other officers, employees and agents of the Board of Corrections, whether part-time or full-time, the Board of Adjustment shall pay all final judgments awarded in courts of competent jurisdiction against the aforesaid commissioner, deputy commissioners, members of the Board of Corrections, officers, employees and agents, for acts arising out of and performed in connection with their official duties in behalf of the State of Alabama, except to the extent that such coverage may be provided by an insurance carrier.

(b) Payment shall be limited to a maximum of $100,000.00 for all claims arising out of the same act.

(c) No part of this section shall be admissible evidence in any court of law wherein any of the officers or persons indemnified herein are parties. Nothing in this section shall be deemed to waive the sovereign immunity of the state with respect to a claim covered under this section or to authorize the payment by the state of any judgment or settlement against the aforesaid commissioner, deputy commissioners, members of the Board of Corrections, officers, employees and agents, to the extent that the same exceeds the sum of $100,000.00.

(d) The provisions of this section shall not apply to the commissioner, any deputy commissioner, any member of the Board of Corrections and any other officer, employee and agent of the Board of Corrections who is found guilty of gross negligence or intentional or knowingly unlawful behavior.






Division 2 - Escrow Accounts for Benefit of Crime Victims.

Section 41-9-80 - Entity contracting with convicted felon to pay money to board; felony upon failure to pay; escrow account for crime victim who recovers judgment against felon.

Every person, firm, corporation, partnership, association or other legal entity contracting with any person or the representative or assignee of any person, indicted or convicted of a felony in this state, with respect to the reenactment of such crime, by way of a movie, book, magazine article, radio or television presentation, live entertainment of any kind, or from the expression of such person's thoughts, feelings, opinions or emotions regarding such crime, shall pay over to the Board of Adjustment any moneys which would otherwise, by terms of such contract, be owing to the person so convicted or his representatives. Any person, firm, corporation, partnership, association or other legal entity who fails to pay said moneys to the Board of Adjustment shall be guilty of a felony punishable by imprisonment for not less than one nor more than 10 years and by a fine equal to the net proceeds earned as a result of the reenactment of the crime. The Board of Adjustment shall deposit such moneys in an escrow account for the benefit of and payable to any victim of crimes committed by such person, provided that such person is eventually convicted of the crime and provided further that such victim, within five years of the date of the crime, brings a civil action in a court of competent jurisdiction and recovers a money judgment against such person or his representatives.



Section 41-9-81 - List of criminals to probate judge; board to notify victims of escrow money.

The Board of Adjustment shall maintain a list of criminals for whom money is being held in escrow. Said Board of Adjustment shall, once a year, send such list to each judge of probate of the state to be kept as a public record, open for inspection by the public.

The Board of Adjustment shall notify all known victims or their families, as determined by the criminal's record, that such escrow moneys are available to satisfy money judgments pursuant to this division. The cost of publication of the list of criminals and for the notification of victims as required by this section shall be paid out of the escrow account.



Section 41-9-82 - Escrow money to revert to state after five years.

If, five years after the establishment of the escrow account, neither the victim nor any of his heirs, as described above, have applied for the escrow moneys, such moneys shall revert to the state.



Section 41-9-83 - Limitation begins running when escrow account established.

Notwithstanding any inconsistent provision of the civil practice law and rules with respect to the timely bringing of an action, the five year period provided for in Section 41-9-80 shall not begin to run until an escrow account has been established.



Section 41-9-84 - Action to defeat division purpose null and void.

Any action taken by any person convicted of a crime, whether by way of execution of a power of attorney, creation of corporate entities or otherwise, to defeat the purpose of this division shall be null and void as against the public policy of this state.









Article 5 - State Athletic Commission.

Division 1 - General Provisions.

Section 41-9-90.1 - Creation of commission; composition; appointment and terms of members; officers; vacancies; mileage and per diem allowance; certain charges and interests unlawful for members and employees; penalty; meetings; quorum; function and purpose; rules and regulations; powers; Revenue Department to furnish clerical help; joint promulgation of administrative rules.

Repealed by Act 2011-164, p. 297, §5, effective April 28, 2011.



Section 41-9-96 - Collection of boxing, sparring and wrestling license and permit fees or taxes by Commissioner of Revenue Department; distribution of proceeds.

Repealed by Act 2011-164, p. 297, §5, effective April 28, 2011.









Article 6 - Building Commission and Building Code.

Division 1 - Building Commission.

Section 41-9-140 - Creation; composition; election and filling of vacancies of legislative members; officers; compensation and expenses of members; meetings generally.

Repealed by Act 2015-435 effective October 1, 2015.



Section 41-9-141 - Transferred to Section 41-4-400 by Act 2015-435. Powers and duties generally; appointment, etc., of officers, employees and agents; adoption of rules, regulations and plans; approval and allocation of funds; notice of meetings required.

Transferred to Section 41-4-400 by Act 2015-435.



Section 41-9-142 - Commission user fees to be deposited into revenue fund; permissible disbursements; limitations on uses; when commission may begin to charge.

Repealed by Act 2015-435 effective October 1, 2015.






Division 2 - Minimum Building Standards Code.

Section 41-9-160 - Definitions.

When used in this division, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) STATE BUILDING AND CONSTRUCTION. All buildings and other structures erected or acquired by or in behalf of the State of Alabama or any of its agencies or instrumentalities.

(2) SCHOOLHOUSE. Any building or other structure erected or acquired by the public schools of Alabama and also shall mean any private building in which 25 or more persons are congregated regularly for the purpose of instruction in any branch of knowledge.

(3) HOTEL. Any public inn or lodging house of 15 or more bedrooms, in which transient guests are lodged for pay.

(4) MOVING PICTURE THEATRE. Any building in which moving pictures are featured regularly for charge of admission.



Section 41-9-161 - Promulgation, distribution and enforcement of code of minimum building standards by commission generally.

For the further protection of the people of Alabama, the Building Commission is authorized and directed hereby to promulgate and to enforce a code of minimum building standards. The code adopted by the Building Commission under the provisions of this section, after having been recorded in the office of Secretary of State for 60 days, shall become effective.

The Building Commission shall have the code printed suitably immediately subsequent to its filing and shall distribute promptly the printed copies thereof in the same manner as acts of the legislature are distributed; provided, however, that no charge may be collected by the Building Commission for copies of the code and that any person shall be furnished a copy upon request.



Section 41-9-162 - Applicability of building code.

(a) The code of minimum building standards promulgated and enforced by the Building Commission shall be applicable only to all state buildings and construction, schoolhouses, hotels and moving picture theatres in Alabama.

(b) The effect of the building code shall be limited, in the cases of state building and construction and public schoolhouses, to buildings and structures erected or acquired after the operative date thereof. As to private schoolhouses, hotels and moving picture theatres, the code shall apply to the place of conduct of each such business activity not employed or in the process of erection for that purpose prior to the effective date thereof.



Section 41-9-163 - Requirements of building code; erection or acquisition of state building or construction or public schoolhouse not conforming to code; operation of private school, hotel, etc., not conforming to code.

(a) The requirements of the building code shall be such that the safety, health, general welfare and morals of the people of Alabama thereby will be protected.

(b) It shall be unlawful for any state building or construction or any public schoolhouse which does not conform to the requirements of the building code to be erected or acquired.

(c) It shall be unlawful for any person to operate a private school, hotel or moving picture theatre which does not meet fully the requirements of the building code unless such building was used for that purpose prior to the effective date of the code.



Section 41-9-164 - Changes in building code.

The Building Commission is authorized and directed to make such changes in the code from time to time as seem advisable in the best interest of the people of Alabama. Changes in the code shall take effect and shall be printed and distributed in the same manner as the original code was made effective, printed and distributed.



Section 41-9-165 - Enforcement of building code.

The Building Commission is empowered to provide adequate inspection service to insure compliance with the building code. Other agencies and instrumentalities of the state government are directed hereby to cooperate, as requested by the commission, in the enforcement of the building code. The commission may appoint, subject to the Merit System, such persons, including architectural and technical employees, as are necessary for the duties hereby imposed.



Section 41-9-166 - Adoption, etc., of building codes by municipalities and counties.

Any municipality in the State of Alabama may adopt any model building code published by the Southern Building Code Congress International and the National Electrical Code published by the National Fire Protection Association as a municipal ordinance, enlarging the applicability thereof to include private buildings and structures other than private schoolhouses, hotels, public and private hospitals, and moving picture houses as it deems necessary and to prescribe penalties for violations thereof in the same manner in which other ordinances and related penalty provisions are adopted and prescribed.

Any county commission similarly may adopt and enlarge the applicability of any model building code published by the Southern Building Code Congress International and the National Electrical Code published by the National Fire Protection Association for the county, prescribing penalties for violations thereof, by resolution duly recorded in its minutes and, after notice of four weeks, by publication once weekly in some county newspaper, if there is one published in the county, and by posted notices at the door of each courthouse in the county.

Changes in the provisions of the building code effected by the building commission may be adopted similarly by counties and municipalities.

No county or municipality shall apply the building code to state buildings and construction of public schoolhouses.

Model building codes adopted by a county or municipality pursuant to this section shall only apply to structures and facilities on the customer's side of the electric meter and shall not apply to any electric power generation, transmission, or distribution facilities on the electric service provider's side of the electric meter.

Nothing contained in this section shall be construed as requiring the advertising or posting of the code itself. The provisions of this section shall be satisfied by giving of notice that it is proposed to adopt a code.






Division 3 - Energy Conservation Building Code.

Section 41-9-170 - Definitions.

When used in this division, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) COMMISSION. The state Building Commission.

(2) DIRECTOR. The Director of the Technical Staff of the state Building Commission.

(3) CODE. The state building code to be adopted by the state Building Commission.



Section 41-9-171 - Promulgation, distribution and enforcement of code of minimum building standards for buildings constructed or remodeled with state funds by Building Commission generally.

For the health and welfare of the people of Alabama, the Building Commission of the State of Alabama, which was created in 1945 by the Legislature, is authorized and hereby directed to adopt, promulgate and enforce a state building code. The code adopted by the commission under the provisions of this division, after having been recorded in the office of Secretary of State for 60 days, shall become effective. The code shall be applicable to all buildings constructed or remodeled after May 2, 1978, with state appropriated funds or funds from any other instrumentality of the state. It shall include a minimal energy conservation section which controls those items affecting heat loss in the exterior envelopment of buildings and affecting climatic control and illumination of buildings.



Section 41-9-172 - Powers and duties of director of technical staff of commission as to promulgation, adoption and modification of code; standards to be included in code.

The director of the technical staff of the commission shall have the responsibility for developing said code and presenting it to the commission for adoption and, in fulfillment of such responsibility, may, as it becomes necessary, contract for the consultant services of architects, engineers and other technicians with a portion of the funds provided. It shall be the further responsibility of the director to keep the code updated and consistent with acceptable engineering and architectural practices by from time to time presenting the commission with recommended changes and modifications for adoption. The director shall, at the earliest possible date after the passage of this division, submit a state building code for any building or construction utilizing state funds to the commission for adoption. Said code shall contain provisions for an energy conservation code which regulates the thermal efficiency of the exterior of buildings and the efficiency of lighting design and climatic control in buildings.

The director shall include in the said code thermal and lighting efficiency standards which will meet the following criteria:

(1) Be applicable to all new and renovated buildings; and

(2) Be no less stringent than the Appendix J of the standard building code.



Section 41-9-173 - Preparation and offering by director of training and assistance in implementing provisions of division, etc.

The director shall prepare and offer such training and assistance as the state Building Commission deems necessary in implementing the provisions of this division and the standards herein established.



Section 41-9-174 - Formulation by director of thermal and lighting efficiency guidelines applicable to all new and renovated buildings.

The commission also shall cause the director to formulate guidelines for thermal and lighting efficiency applicable to all new and renovated buildings, whether such buildings are state funded or not, and the manner of implementation therefor.









Article 7A - Alabama Industrial Development Advisory Board.

Section 41-9-185 - Board established; officers; members; appointment; term; oath; removal; expenses; seal; meetings; quorum; rules and regulations.

(a) There is hereby created and established the Alabama Industrial Development Advisory Board. The Alabama Industrial Development Advisory Board shall consist of nine members at-large who shall be appointed by the Governor for terms of two years each and the Governor, as chairman of the board. When appointing members of the board, the Governor shall select citizens who are outstanding in the fields of manufacture and processing, business and commercial enterprise, engineering and industrial development, natural resources, electric and gas utilities, industrial real estate and industrial property management, banking and finance, labor relations and mass communications.

The initial terms of the appointees shall be as follows: four members for one year and five members for two years. Subsequent appointments shall be for two-year terms, and appointments to fill vacancies shall be for the unexpired terms. Provided, however, that members may be appointed for successive terms at the discretion of the chairman.

Before entering upon the discharge of their duties, the members of the board shall take the oath of office prescribed for other state officers. The members of the board shall hold office only during the tenure of the Governor making the appointment and until their successors are appointed and qualified. The Governor may remove any member of the board who fails to attend its meetings regularly or to perform properly his duties as a member of the board, by notifying the member in writing of his removal.

(b) Each member shall be paid the actual and necessary expenses incurred in the performance of his duties as a member of the board when approved by the chairman. Ex officio members of the board shall receive no additional compensation for their services as members of the board.

The board may have an appropriate seal with such words and emblem as it may prescribe.

A majority of the board shall constitute a quorum for the transaction of business. The secretary shall notify each member in writing of all meetings of the board in such manner and under such rules and regulations as the board may prescribe. The board shall adopt rules and regulations for the transaction of its business, and the secretary shall keep a record of all its proceedings and, upon request, furnish a copy thereof to each member of the board.



Section 41-9-186 - Duties.

It shall be the duty of the said board to consult with the Governor and the Director of the Alabama Development Office, to advise the Governor of the industrial possibilities of the state and to furnish him with such information and studies as it deems desirable to accomplish a comprehensive program for the promotion of the commercial and industrial development of the state and the counties and municipalities thereof, and as the Governor may request. It shall also consult and advise in the facilitation of foreign investment and foreign industry location within the state, as the Governor may request.



Section 41-9-187 - Transfer of powers, functions, etc., of industrial development board.

On May 28, 1980, all powers, duties, functions and authority invested in the State Industrial Development Board, including those in Section 41-9-183, shall be continued, transferred to and shall be vested in the Alabama Industrial Development Advisory Board, except those powers, duties and functions prescribed for the Office of State Planning and Federal Programs by Article 8A of this chapter. All books, records, supplies, funds, equipment, personnel, assets and property of whatsoever nature, had, exercised, used or employed by the State Industrial Development Board are transferred to the Alabama Industrial Development Advisory Board and all laws or parts of laws relating to the State Industrial Development Board shall be repealed and the said State Industrial Development Board shall be abolished.



Section 41-9-188 - Cooperation of Director of State Bureau of Tourism and Travel.

The authority of the State Bureau of Tourism and Travel to plan and conduct all state programs of information and publicity designed to attract tourists to the State of Alabama is hereby confirmed and continued; provided, however, that the Director of the State Bureau of Tourism and Travel shall cooperate to the fullest possible extent with the Alabama Industrial Development Advisory Board and the Director of the Alabama Development Office, toward the end that an integrated program of economic expansion and promotion may be pursued by the public agencies of this state.






Article 7B - Recycling Industry and Market Development Council.

Section 41-9-190 - Establishment; purpose.

There is established a Recycling Industry and Market Development Council to assist in the development of markets in this state for recovered materials and products with recycled content.



Section 41-9-191 - Time of members' appointment.

The members of the council shall be appointed not later than 90 days after May 13, 1993.



Section 41-9-192 - Composition of council.

The council shall consist of 15 appointed members, as follows:

(1) One member representing the paper industry, appointed by the Speaker of the House of Representatives.

(2) One member representing the oil industry, appointed by the Governor.

(3) One member representing county governments, who shall be appointed by the Governor.

(4) One member representing the solid waste collection and disposal industry, appointed by the Lieutenant Governor.

(5) One member representing the recycling industry, appointed by the Lieutenant Governor.

(6) One member representing the aluminum industry, appointed by the Lieutenant Governor.

(7) One member representing the steel can and steel scrap recycling industry, appointed by the Governor.

(8) One member representing municipalities, appointed by the Speaker of the House of Representatives.

(9) One member representing the glass industry, appointed by the Lieutenant Governor.

(10) One member representing the plastics industry, appointed by the Speaker of the House of Representatives.

(11) One member representing higher education research institutions, appointed by the Governor.

(12) One member representing the tire industry, appointed by the Governor.

(13) One member representing the hazardous waste recycling industry, appointed by the Lieutenant Governor.

(14) One member representing the general public, appointed by the Chair of the House Standing Committee on Commerce, Transportation, and Utilities, from a list provided by non-profit organizations each having its principal program extending generally throughout the state whose primary concerns are environmental protection for the state and its citizens and whose membership exceeds 500 individual residents of Alabama, including, but not limited to, the Alabama Audubon Council (comprising the chapters in Alabama of the National Audubon Society), the Alabama Conservancy, the Alabama Chapter of the Sierra Club and their respective successor organizations.

(15) One member representing the general public, appointed by the Chair of the Senate Standing Committee on Commerce, Transportation and Utilities, from a list provided by non-profit organizations each having its principal program extending generally throughout the state whose primary concerns are environmental protection for the state and its citizens and whose membership exceeds 500 individual residents of Alabama, including, but not limited to, the Alabama Audubon Council (comprising the chapters in Alabama of the National Audubon Society), the Alabama Conservancy, the Alabama Chapter of the Sierra Club and their respective successor organizations.



Section 41-9-193 - Length of term.

Each member of the council shall serve a two-year term beginning on the date of appointment until a successor is qualified and appointed.



Section 41-9-194 - Selection of chair and vice-chair; procedure; funding.

(a) The council shall select a chair and vice-chair. The council shall adopt operating procedures and meet on the call of the chair or of a majority of the members. A majority of members constitutes a quorum to do business.

(b) The council may apply for and receive grants, contributions, or donations from any source, including the state and federal governments, in order to carry out the duties and responsibilities of the council as provided in this article.



Section 41-9-195 - Council to provide initial report to Governor and Legislature; contents.

Not later than the first day of the next regular session of the Alabama Legislature following the appointment of the council, the council shall provide to the Governor and to the Legislature an initial report which, at a minimum, shall include:

(1) A description and analysis of this state's existing recycling industry.

(2) An analysis of the projected long-term capacity of existing markets to absorb materials generated by source separation, recovery, or recycling programs.

(3) An analysis of potential markets in this state, in other states, or in foreign countries for recovered materials and products with recycled content from this state.

(4) An analysis of institutional, economic, and technical barriers to the use of recovered materials and products with recycled content.

(5) Recommendations for actions which may be taken to increase demand for source separated, recovered, or recycled materials or products.

(6) Recommendations for actions which may be taken to increase the incentives for private individuals and for business and industry to consume or export recovered materials and products with recycled content.

(7) An analysis of the compatibility of recycling with waste treatment or disposal methods and recommendations on the feasibility of the implementation of mechanisms for cooperative marketing for recyclable materials.

(8) Recommendations on categories of materials which should be recovered, given existing and potential markets for those materials.

(9) A study of methods and cost effectiveness of source separation and recycling of recovered materials.

(10) A study of packaging reduction.

(11) A study of the design of products at the primary stage of development to promote recyclability.



Section 41-9-196 - Annual report to be provided; contents.

Following its initial report, the council may submit to the Governor and to the Legislature by the end of each calendar year an annual report on recycling activities in this state which, at a minimum, shall include:

(1) Revisions which the council determines necessary to its initial report.

(2) A description and analysis of the amounts and types of waste materials recovered or recycled in this state during the preceding year.

(3) Recommendations regarding materials which should be added to or deleted from source separation, recovery, and recycling programs.

(4) Any other recommendations, including tax incentives, to facilitate the development of markets for recovered materials or products in this state.






Article 8 - Department of Commerce.

Section 41-9-200 - Legislative findings; purpose of article.

(a) The Legislature finds and declares that:

(1) The people of this state have a fundamental interest in the orderly development of the state and its regions;

(2) The state has a positive interest in the preparation and maintenance of long-term, comprehensive plans for the economic, physical and human resource development of the whole state and of each of its regions, which plans can serve as a guide for local governmental units and state departments and agencies;

(3) The continued growth of the state, particularly in urban areas, and the readjustment of the people to the changed economy of the state present problems which can best be solved by overall state planning guidance for their solution;

(4) Local governmental planning and program implementation can be strengthened when done in relation to and coordinated with the planning efforts and program implementation of the state and of the regions of the state; and

(5) Orderly and harmonious coordination of state and local plans and programs with those of the federal government, state and regional planning and programming requires direct leadership by the Governor.

(b) It is the purpose of this article to promote the development of the state's human, economic and physical resources and to promote the health, safety and general welfare of its citizens by creating, within the executive branch, an agency for comprehensive statewide planning and economic development. The agency shall act as an advisory, consulting and coordinating agency to harmonize activities at all levels of government, render planning assistance to governmental units and stimulate public interest and participation in the human resource, economic and physical development of the state.



Section 41-9-201 - Creation; composition; support.

Transferred by Act 2015-450, §5, effective June 11, 2015. It is now Section 41-29-1.



Section 41-9-202 - Powers, duties, and functions of Department of Commerce.

Transferred by Act 2015-450, §5, effective June 11, 2015. It is now Section 41-29-2.



Section 41-9-202.1 - Project notification; applications.

Transferred by Act 2015-450, §5, effective June 11, 2015. It is now Section 41-29-3.



Section 41-9-203 - Advisory committees or councils.

Transferred by Act 2015-450, §5, effective June 11, 2015. It is now Section 41-29-4.



Section 41-9-204 - Consolidation and transfer of certain appropriations.

Repealed by Act 2015-450 effective June 11, 2015.






Article 8A - Office of State Planning and Federal Programs.

Section 41-9-205 - Definitions.

As used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) A-95. The process of evaluation, review and coordination of federal and federally assisted programs and projects;

(2) A-102. The process of establishing uniform administrative requirements for programs that provide financial assistance through grant or contractual arrangements;

(3) GOVERNING BODY. The chief legislative body of a governmental unit;

(4) GOVERNMENTAL UNIT. Counties and municipalities;

(5) MUNICIPALITY. Cities, towns, villages and other incorporated jurisdictions;

(6) REGION. All the geographical area contained within the aggregate territorial limits of all governmental units participating in regional planning and development commission as stipulated in Sections 41-9-181 through 41-9-183 and 41-9-200 through 41-9-201;

(7) REVIEW AND COMMENT. Review and comment of the Office of State Planning and Federal Programs as directly related to those federal programs covered under currently effective Office of Management and Budget (OMB) Circular A-95, A-102, and other appropriate OMB circulars.



Section 41-9-206 - Powers, duties, etc., of Alabama Development Office retained except as to federal programs, etc.

It specifically is the legislative intent to maintain and retain all of the powers, duties, responsibilities, personnel, property and assets of whatsoever nature, not involved in federal programs and federal grants and federal assistance, in the Alabama Development Office and in the Director of the Alabama Development Office, as the case may be, and that the Alabama Development Office shall retain all of its authority, powers, duties, responsibilities and functions for industrial development.



Section 41-9-207 - Legislative findings and declarations; purpose of article; agencies; duties and goals.

(a) The Legislature finds and declares that:

(1) The people of this state have a fundamental interest in the orderly development of the state and its regions;

(2) The state has a positive interest in the preparation and maintenance of long-term, comprehensive plans for the economic, physical and human resource development of the whole state and of each of its regions which plans can serve as guides for local governmental units and state departments and agencies;

(3) The continued growth of the state and the readjustment of the people to the changing economy of the state, present problems which can best be solved by overall state planning guidance for their solution;

(4) Local governmental planning and program implementation can be strengthened when done in relation to and coordinated with the planning efforts and program implementation of the state and of the regions of the state;

(5) Orderly and harmonious coordination of state and local plans and programs with those of the federal government, state and regional planning and programming requires direct leadership by the Governor;

(6) The state has a positive interest in assisting the various local governmental units, and state departments, agencies and institutions, in the procurement of various forms of assistance from the federal government for the benefit of the people of the state and to meet critical state needs;

(7) Orderly and efficient administration of state finances and programs, and improved state assistance to local governmental units and state departments, agencies, political subdivisions and institutions in the procurement of federal assistance can most effectively be accomplished if the state can monitor the types, amounts and purposes of advances, loans, grants, contributions and any other form of assistance from the federal government which is applied for and/or accepted by departments, agencies, institutions and political subdivisions of the state.

(b) It is the purpose of this article to promote the development of the state's human, economic and physical resources, and to promote the health, safety and general welfare of its citizens, by creating within the executive branch, an agency for comprehensive statewide planning and federal assistance oversight. The agency shall act as an advisory, consulting, monitoring and coordinating agency to harmonize activities at all levels of government, render technical assistance to governmental units and political subdivisions of this state and stimulate public interest and participation in the human resource, economic and physical development of the state as these relate to federal programs, federal grants and federal assistance.



Section 41-9-208 - Office created; director; salary; comprehensive planning encouraged; other agencies to aid office.

(a) There is hereby created the Office of State Planning and Federal Programs within the office of the Governor and directly under his supervision and control. The Office of State Planning and Federal Programs shall consist of the Governor as the State Planning and Federal Programs Officer, a chief administrative officer to be designated as Director of the Office of State Planning and Federal Programs, who shall be appointed by the Governor, and serve at his pleasure, at a salary to be set in the same manner and with the same limitations as otherwise provided by law for executive department heads. The Director of the Office of State Planning and Federal Programs shall be a member of such boards and commissions, as they relate to his authority under the provisions of this article, and as required and currently authorized under the various federal programs for the director of the Alabama Development Office, and as approved by the Governor. All other employees necessary to carry out the duties and functions of the Office of State Planning and Federal Programs shall be employed subject to the provisions of the state Merit System laws and shall be entitled to the same rights and benefits thereunder. Salaries set for employees shall not exceed the salary set by law for executive department heads.

(b) The Governor, through the Office of State Planning and Federal Programs, shall encourage comprehensive and coordinated planning and programming of the affairs of state government.

(c) The Governor may direct any state department or other agency of state government, directly under his control and supervision, to furnish the Office of State Planning and Federal Programs with such personnel, equipment and services as are necessary to enable it to carry out its responsibilities and duties, and he may prescribe the terms thereof, including reimbursement of costs therefor.



Section 41-9-209 - Advisory committees or councils authorized; membership; expenses; chairman; meetings.

The Governor, in carrying out his responsibilities under this article, may establish advisory committees or councils and appoint the members thereto, which members shall serve at his pleasure. Members shall serve without compensation, but shall be reimbursed for the necessary and actual expenses incurred in the performance of their duties. The Governor shall designate the chairman and such other officers as he may deem necessary for each advisory committee or council. Advisory committees or councils, established pursuant to this section, shall meet at the call of their chairman, or of the Director of the Office of State Planning and Federal Programs.



Section 41-9-210 - Office to succeed to Alabama Development Office as federal programs; purpose, responsibilities, etc.

The Office of State Planning and Federal Programs shall be the principal staff agency of the executive branch to plan with the other departments of state government, and with other governmental units, for the comprehensive development of the state's human, economic and physical resources and their relevance for programs administered by the state and the governmental structure required to put such programs into effect. The purpose of such planning shall be to insure that the maximum benefit will accrue to the state from the advances, loans, grants and other forms of assistance made available to local governmental units and state departments, agencies and institutions by the federal government, or any agency, or any political subdivision thereof. It shall provide information, assistance and staff support by all appropriate means available. The Office of State Planning and Federal Programs shall perform all duties and exercise all the powers and authority relative to state, regional and local planning, and to the study and review of plans, programs and federal aid applications filed with the federal government vested in the Alabama Development Office prior to May 28, 1980. All the functions, powers, authority and duties relative to carrying on a planning program for the human, economic and physical development of the state and the counties and municipalities thereof, including the preparation of a state master plan as well as the authority to provide an assistance program to regions, counties and municipalities in the preparation of comprehensive physical plans for such regions, counties and municipalities vested by Sections 41-9-181 through 41-9-183, and 41-9-200 through 41-9-204 in the Alabama Development Office and as they relate to federal programs, federal grants or federal assistance, are confirmed, continued, transferred to and shall be vested in the Office of State Planning and Federal Programs. All books, records, supplies, funds, equipment, personnel and assets and property of whatsoever nature, had, exercised, used or employed by the Alabama Development Office in the pursuit of the functions herein delineated are also hereby transferred to the Office of State Planning and Federal Programs.



Section 41-9-211 - Powers and duties of office.

(a) The powers and duties of the Office of State Planning and Federal Programs shall be as follows:

(1) To develop a comprehensive state plan, and yearly updates to the plan, to be submitted by the Governor to the Legislature for its consideration;

(2) To develop, for approval by the Governor and the Legislature, long-range plans and policies for the orderly and coordinated growth of the state, including but not limited to, functional plans;

(3) To prepare special reports and make available the results of the research, studies and other activities, through publications, memoranda, briefings and expert testimony;

(4) To analyze the quality and quantity of services required for the continued orderly and long-range growth of the state, taking into consideration the relationship of activities, capabilities and future plans of local units of government, area commissions, development districts, private enterprise and the state and federal government;

(5) To encourage the coordination of the planning and programming activities of all state departments, agencies and institutions, local levels of government, and other public and private bodies with the state;

(6) To advise and consult with regional, county and local units of government and planning and development agencies on matters of planning;

(7) At the direction of the Governor, and in cooperation with the State Budget Division of the Finance Department, survey, review and appraise the accomplishments of state government in achieving its goals and objectives;

(8) To apply for, accept and disburse advances, loans, grants, contributions and any other form of assistance from the federal government, the state or other public body, or from any sources, public or private, for the purposes of this article, and enter into and carry out contracts or agreements in connection therewith, and include in any contract for financial assistance with the federal government such conditions imposed pursuant to federal laws as it may deem reasonable and appropriate and which are not inconsistent with the purposes of this article;

(9) To make grants from said appropriations to regional planning and development commissions which are certified to receive such grants by the Governor, under the provisions of law heretofore or hereafter enacted providing for the delineation and designation of state planning and development districts and authorizing the governing bodies of counties and municipalities to establish regional planning and development commissions, in Sections 11-85-50 through 11-85-56 and 11-85-58;

(10) To advise and consult with state agencies, departments and institutions, political subdivisions and local units of government for the purpose of increasing their capacity to identify and obtain all forms of federal assistance;

(11) To review and comment on all local and areawide applications for federal planning assistance, or delegate such authority to a regional planning and development commission;

(12) To review and comment upon prior to their submission, as required by OMB A-95 regulations, plans, programs and federal assistance applications filed with the federal government or any instrumentality of the federal government by state departments, agencies and institutions;

(13) To maintain a record of and periodically analyze all action taken by any federal agency concerning plans, programs and federal assistance applications submitted to the federal government or any instrumentality of the federal government by state departments, agencies and institutions, local governmental units, and political subdivisions of the state;

(14) To monitor and analyze the sources, types, amounts and purposes of federal assistance received by state agencies, departments and institutions, local governmental units, and political subdivisions;

(15) To provide information and recommendations to the Governor and Legislature with respect to federal programs of state interest or programs pending congressional or federal administrative action which may affect or be of interest to the state or any of its agencies or political subdivisions;

(16) To promote the development and coordination of the federal assistance activities of all state departments, agencies and institutions, local levels of government and other public and private bodies within the state to meet state needs;

(17) To insure that data used by the federal government and its agencies and instrumentalities for calculating the state's share of formula-based federal assistance are accurate;

(18) To represent the Governor, and serve as an official liaison for the state in respect to federal assistance programs available to the state and its agencies and political subdivisions and be responsible for the establishment of responsible representation to assist in securing maximum benefits of the many forms of federal assistance; and

(19) To exercise all other powers necessary and proper for the discharge of its duties, including the promulgation of reasonable rules and regulations and to perform such other functions and duties of the Office of State Planning and Federal Programs as may from time to time be assigned by the Director of the Office of State Planning and Federal Programs. All state agencies, departments, institutions and political subdivisions are hereby empowered and authorized to make available to the Office of State Planning and Federal Programs such reasonable assistance and information as the office may request in carrying out the intentions and purposes of this article.

(b) It is the intent of this article that all reference herein to the duties and functions regarding review and comment of the Office of State Planning and Federal Programs be directly related to those federal programs covered under currently effective Office of Management and Budget Circulars A-95, A-102 and other appropriate Office of Management and Budget circulars.



Section 41-9-212 - Transfer of appropriations.

All parts of the state appropriation and any funds from federal sources made prior to May 28, 1980, to the Alabama Development Office for the planning office functions are hereby transferred to the Office of State Planning and Federal Programs.



Section 41-9-213 - Director to employ one unclassified employee; employees of community services administration placed in classified service; limitation upon employees' salaries.

The Director of the Office of State Planning and Federal Programs is authorized to employ one person in the unclassified service; without participation in the state Merit System; provided, however, that such person shall be entitled to the same rights, privileges and benefits as provided for classified employees within the state Merit System. All employees of the state community services administration shall be placed in a classified position within the state Merit System and under state planning and federal programs. Salaries set for employees shall not exceed the salary set by law for executive department heads.



Section 41-9-214 - Article not to apply to Law Enforcement Planning Agency or Criminal Justice Information Center.

The provisions of this article shall not apply to the Alabama Law Enforcement Planning Agency and the Alabama Criminal Justice Information Center.






Article 8B - State Economic Development Funds Committment; Parties Required to Enter Written Contract within Specified Time.

Section 41-9-215 - Commitment to provide economic development funds; contract containing conditions of project.

(a) After May 4, 2011, no commitment made by the state to provide economic development funds as an incentive for a company to build or expand in this state shall be valid unless the state and the company to whom the commitment was made, within five years of the date of the commitment, enter into a mutually acceptable written contract outlining the conditions of the project.

(b) Any commitment made by the state before May 4, 2011, in which the state and the company to whom the commitment was made have not entered into a mutually acceptable written contract outlining the conditions of the project is void after five years from the date of the commitment or one year after May 4, 2011, whichever is later.






Article 8C - Alabama New Markets Development Act.

Section 41-9-216 - Applicability of article.

This article shall only apply to those areas within the State of Alabama which qualify as a "low income community" pursuant to Section 45D of the Internal Revenue Code.



Section 41-9-217 - Short title.

This article shall be known as the Alabama New Markets Development Act.



Section 41-9-218 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) APPLICABLE PERCENTAGE. Zero percent for the first credit allowance date, 8.33 percent for the next six credit allowance dates, for the total of 50 percent.

(2) CREDIT ALLOWANCE DATE. With respect to any qualified equity investment, the date on which such investment is initially made and each of the six anniversary dates of that date thereafter.

(3) DEPARTMENT. The Department of Commerce.

(4) LONG-TERM DEBT SECURITY. Any debt instrument issued by a qualified community development entity, at par value or a premium, with an original maturity date of at least seven years from the date of its issuance, with no acceleration of repayment, amortization, or prepayment features prior to its original maturity date. The qualified community development entity that issues the debt instrument may not make cash interest payments on the debt instrument during the period beginning on the date of issuance and ending on the final credit allowance date in an amount that exceeds the cumulative operating income, as defined by regulations adopted under Section 45D, Internal Revenue Code of 1986, as amended, of the qualified community development entity for that period prior to giving effect to the expense of such cash interest payments. The foregoing shall in no way limit the holder's ability to accelerate payments on the debt instrument in situations where the issuer has defaulted on covenants designed to ensure compliance with this article or Section 45D of the Internal Revenue Code of 1986, as amended.

(5) PURCHASE PRICE. The amount paid to the issuer of a qualified equity investment for that qualified equity investment.

(6) QUALIFIED ACTIVE LOW-INCOME COMMUNITY BUSINESS. The same meaning given that term in Section 45D(d)(2) of the Internal Revenue Code of 1986, as amended. A business shall be considered a qualified active low-income community business for the duration of the qualified community development entity's investment in, or loan to, the business if the entity reasonably expects, at the time the qualified community development entity makes the investment or loan, that the business may continue to satisfy the requirements for being a qualified active low-income community business throughout the entire period of the investment or loan.

(7) QUALIFIED COMMUNITY DEVELOPMENT ENTITY. The same meaning given that term in Section 45D of the Internal Revenue Code of 1986, as amended; provided, that the entity has entered into, or is controlled by an entity that has entered into, an allocation agreement with the Community Development Financial Institutions Fund of the U.S. Treasury Department with respect to credits authorized by Section 45D of the Internal Revenue Code of 1986, as amended, which includes the State of Alabama within the service area set forth in that allocation agreement. The term shall include affiliated entities and subordinate community development entities of any such qualified community development entity.

(8) QUALIFIED EQUITY INVESTMENT. Any equity investment in, or long-term debt security issued by, a qualified community development entity that does all of the following:

a. Is acquired after August 1, 2012, at its original issuance solely in exchange for cash.

b. Has at least 85 percent of its cash purchase price used by the issuer to make qualified low-income community investments in qualified active low-income community businesses located in the State of Alabama by the first anniversary of the issuance of the qualified equity investment.

c. Is designated by the issuer as a qualified equity investment under this article and is certified by the department as not exceeding the limitation contained in Section 41-9-219.2. This term includes any qualified equity investment that does not meet the provisions of paragraph a., if the investment was a qualified equity investment in the hands of a prior holder.

(9) QUALIFIED LOW-INCOME COMMUNITY INVESTMENT. Any capital or equity investment in, or loan to, any qualified active low-income community business. With respect to any one qualified active low-income community business, the maximum amount of qualified low-income community investments made in that business, on a collective basis with all of its affiliates that may be counted towards the satisfaction of subdivision (8), shall be ten million dollars ($10,000,000) whether issued by one or several qualified community development entities.

(10) TAX CREDIT. A credit against the state-distributed portion of the tax otherwise due under Section 27-4A-3, 27-3-29, 40-16-4, 40-18-5, or 40-18-31. A taxpayer claiming a credit against state premium tax liability earned through a qualified equity investment is not required to pay any additional retaliatory tax levied by law as a result of claiming that credit.

(11) TAXPAYER. Any individual or entity subject to the tax imposed in Section 27-4A-3, 27-3-29, 40-16-4, 40-18-5, or 40-18-31.



Section 41-9-219 - Tax credit for qualified equity investment.

The purchaser of the qualified equity investment, or subsequent holder of the qualified equity investment, earns a vested right to a tax credit and shall be entitled to utilize a portion of such tax credit during the taxable year including that credit allowance date equal to the applicable percentage for such credit allowance date multiplied by the purchase price paid to the issuer of the qualified equity investment. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the tax year for which the tax credit is claimed. The basis of any qualified equity investment shall be reduced by the amount of any credit determined under this section with respect to such investment.



Section 41-9-219.1 - Allocation of tax credits.

Tax credits claimed under this article shall not be saleable or transferable. Tax credits earned by a partnership, limited liability company, S corporation, or other "pass-through" entity may be allocated to the partners, members, or shareholders of that entity for their direct use in accordance with the provisions of any agreement among the partners, members, or shareholders. Any amount of tax credit that the taxpayer, or partner, member, or shareholder thereof, is prohibited from claiming in a taxable year may be carried forward to any of the taxpayer's subsequent taxable years.



Section 41-9-219.2 - Limitation on certifications.

Once the department has certified a cumulative amount of qualified equity investments that can result in the utilization of twenty million dollars ($20,000,000) of tax credits in any tax year, the department may not certify any more qualified equity investments under Section 41-9-219.3. This limitation shall be based on the scheduled utilization of tax credits without regard to the potential for taxpayers to carry forward tax credits to later tax years.



Section 41-9-219.3 - Application for designation as a qualified equity investment.

(a) A qualified community development entity that seeks to have an equity investment or long-term debt security designated as a qualified equity investment and eligible for tax credits under this article shall apply to the department. The qualified community development entity shall submit an application on a form that the department provides that includes all of the following:

(1) The name, address, tax identification number of the entity, and evidence of the entity's certification as a qualified community development entity.

(2) A copy of any allocation agreement executed by the entity, or its controlling entity, and the Community Development Financial Institutions Fund.

(3) A certificate executed by an executive officer of the entity attesting that the allocation agreement remains in effect and has not been revoked or cancelled by the Community Development Financial Institutions Fund.

(4) A description of the proposed amount, structure, and purchaser of the equity investment or long-term debt security.

(5) The name and tax identification number of any taxpayer eligible to utilize tax credits earned as a result of the issuance of the qualified equity investment.

(6) Information regarding the proposed use of proceeds from the issuance of the qualified equity investment.

(7) A nonrefundable application fee of five thousand dollars ($5,000). This fee shall be paid to the department and shall be required of each application submitted.

(b) The department shall review the application and shall independently verify that the above requirements in subsection (a) have been met.

(c) Within 60 days after receipt of a completed application containing the information necessary for the department to certify a potential qualified equity investment, including payment of the application fee, the department shall grant or deny the application in full or in part. If the department denies any part of the application, it shall inform the qualified community development entity of the grounds for the denial. If the qualified community development entity provides any additional information required by the department and otherwise completes its application within 15 days of the notice of denial, the application shall be considered completed as of the original date of submission. If the qualified community development entity fails to provide the information or complete its application within the 15-day period, the application shall remain denied and shall be resubmitted in full with a new submission date.

(d) If the application is deemed complete, the department shall certify the proposed equity investment or long-term debt security as a qualified equity investment that is eligible for tax credits under this section, subject to the limitations contained in Section 41-9-219.2. The department shall provide written notice of the certification to the qualified community development entity. The notice shall include the names of those taxpayers who are eligible to utilize the credits and their respective credit amounts. If the names of the taxpayers who are eligible to utilize the credits change due to a transfer of a qualified equity investment or a change in an allocation pursuant to Section 41-9-219.1, the qualified community development entity shall notify the department of the change.

(e) The department shall establish a date on which it shall first accept applications to certify qualified equity investments which shall be no later than September 1, 2012. The department shall certify applications in the order applications are received by the department. Applications received on the same day shall be deemed to have been received simultaneously. For applications received on the same day and deemed complete, the department shall certify, consistent with remaining tax credit capacity, qualified equity investments in proportionate percentages based upon the ratio of the amount of qualified equity investment requested in an application to the total amount of qualified equity investments requested in all applications received on the same day.

(f) Once the department has certified qualified equity investments that, on a cumulative basis, equal the total allowable tax credits under Section 41-9-219.2, the department may not certify any more qualified equity investments. If a pending request cannot be fully certified, the department shall certify the portion that may be certified unless the qualified community development entity elects to withdraw its request rather than receive partial credit.

(g) Within 90 days after receiving notice of certification, the qualified community development entity shall issue the qualified equity investment in the amount of the certified amount. The qualified community development entity shall provide the department with evidence of the receipt or issuance of the qualified equity investment, or both, within 30 business days after receipt or issuance, or both. If the qualified community development entity does not issue the qualified equity investment within 180 days following receipt of the certification notice, the certification shall lapse and the entity may not issue the qualified equity investment without reapplying to the department for certification. A certification that lapses shall revert to the department and may be reissued only in accordance with the application process outlined in this section.



Section 41-9-219.4 - Recapture of tax credit; notice

(a) The Department of Revenue shall recapture, from the taxpayer that claimed or is entitled to claim the credit on a return, the tax credit allowed under this article if, at any time during the seven-year period beginning on the date of the original issue to the qualified equity investment in a qualified community development entity, one of the following occurs:

(1) Where any amount of the federal tax credit available with respect to a qualified equity investment that is eligible for a tax credit under this article is recaptured under Section 45D of the Internal Revenue Code of 1986, as amended, the Department of Revenue's recapture shall be proportionate to the federal recapture with respect to that qualified equity investment, and may then reallocate the recaptured credits to other qualified taxpayers in the year of recapture, without regard for the annual allocation limitation found in Section 41-9-219.2.

(2) The Department of Revenue shall recapture any allocated tax credit where the issuer fails to invest at least 85 percent of the purchase price of the qualified equity investment in qualified low-income community investments in the State of Alabama within 12 months of the issuance of the qualified equity investment and fails to maintain such level of investment in qualified low-income community investments in Alabama until the last credit allowance date for the qualified equity investment. An investment shall be considered held by an issuer even if the investment has been sold or repaid; provided that the issuer reinvests an amount equal to the capital returned to or recovered by the issuer from the original investment, exclusive of any profits realized, in another qualified low-income community investment in this state within 12 months of the receipt of that capital. An issuer shall not be required to reinvest capital returned from low-income community investments after the sixth anniversary of the issuance of the qualified equity investment, the proceeds of which were used to make the qualified low-income community investment, and the qualified low-income community investment shall be considered held by the issuer through the seventh anniversary of the qualified equity investment's issuance.

(3) Subject to the reinvestment provisions to avoid recapture in subdivision (2), the issuer shall redeem or make principal repayment with respect to a qualified equity investment prior to the seventh anniversary of the issuance of such qualified equity investment. The department's recapture shall be proportionate to the amount of the redemption or repayment with respect to such qualified equity investment.

(b) The Department of Revenue shall provide notice in accordance with the procedures outlined in Section 40-2A-7, to the qualified community development entity of any proposed preliminary assessment of recapture of tax credits pursuant to this article. The entity shall have 90 days to cure any deficiency indicated in the Department of Revenue's preliminary assessment and avoid recapture. If the entity fails or is unable to cure the deficiency within the 90-day period, the Department of Revenue shall provide the entity and the taxpayer from whom the credit is to be recaptured with a final assessment of recapture in accordance with the procedures stated in Section 40-2A-7. Any tax credit for which a final assessment has been issued may be recaptured by the Department of Revenue from the taxpayer who claimed the tax credit on a tax return in accordance with the Taxpayers' Bill of Rights and the Uniform Revenue Procedures contained in Chapter 2A of Title 40.



Section 41-9-219.5 - Report.

(a) On or before the 30th day prior to the third and sixth anniversaries of the issuance of each qualified equity investment, the issuer of such qualified equity investment shall submit a report on a form that the department provides that includes all of the following:

(1) The name, address, and tax identification number of the issuer.

(2) The name, address, and tax identification number of any qualified active low-income community businesses in which the qualified community development has made qualified low-income community investments.

(3) A certificate executed by an executive officer of the issuer attesting to the number of qualified jobs and corresponding payroll created at the qualified active low-income community business, the average of the salaries of such jobs, and the date each job was created and, if applicable, terminated.

(4) A certificate executed by an executive officer of the issuer attesting to all of the following:

a. The value of buildings and commercial real estate, as recorded in the balance sheet of the qualified active low-income community business.

b. State, county, and municipal sales, use, income, and property taxes paid, as recorded in the financial statement of the qualified active low-income community business.

(5) Further information supporting the creation of such jobs as the department shall request.

(b) The department shall review the report and conduct other investigations as it deems necessary or appropriate to determine if standards have been met on or prior to the third and sixth anniversary of the issuance of the qualified equity investment.



Section 41-9-219-6 - Examinations; rules; appraisal.

(a) The department may conduct examinations to verify that the tax credits under this article have been received and applied according to the requirements of this article and to verify that no event has occurred that would result in a recapture of tax credits under Section 41-9-219.4.

(b) The department and the Department of Revenue shall prescribe such rules as may be appropriate to carry out their respective duties under this section and may issue advisory letters to individual qualified community development entities and their investors that are limited to the specific facts outlined in an advisory letter request from a qualified community development entity. The rulings cannot be relied upon by any person or entity other than the qualified community development entity that requested the letter and the taxpayers that are entitled to any tax credits generated from investments in the entity.

(c) In rendering advisory letters and making other determinations under this article, to the extent applicable, the department and the Department of Revenue shall look for guidance to Section 45D of the Internal Revenue Code of 1986, as amended, and the rules and regulations issued thereunder.

(d) If the qualified equity investment in the qualified active low-income community business is used for the development of real estate in the taxable year in which a tax credit has been allocated to a taxpayer and the real estate is placed in service, the qualified community development entity shall deliver to the department an appraisal prepared by an independent MAI designated and licensed real estate appraiser that includes a valuation and description of the improvements. The department shall provide a copy of the appraisal to the taxing authority responsible for the assessment of ad valorem taxes. Upon notification, the taxing authority responsible for the assessment of ad valorem taxes shall complete a new assessment for the real estate to be used in the assessment of ad valorem taxes for the tax year in which the real estate was placed in service.



Section 41-9-219.7 - Exceptions.

Notwithstanding the foregoing, no landfill or dump, regardless of nature, toxic substance, trash, waste, household, chemical, or otherwise, shall qualify for any tax credit permitted by this article.






Article 9 - Memorial Boards.

Section 41-9-220 - Gorgas Memorial Board.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-9-222 - Hobson Memorial Board abolished; powers, etc., transferred to Historical Commission.

The Richmond Pearson Hobson Memorial Board as established in Section 41-9-221 is abolished. All property, real and personal, under the management and control of the memorial board, including but not limited to "Magnolia Grove," the Richmond Pearson Hobson home and lands located in Greensboro, Alabama, and all powers, authority and jurisdiction over such property, are hereby transferred to the Alabama Historical Commission; and any right, title or interest which the state has in the above described property is also transferred to the Alabama Historical Commission. The Alabama Historical Commission shall have full authority to develop, renovate, restore, preserve, maintain, operate, exhibit and publicize such property in accordance with the powers and responsibilities of the Alabama Historical Commission.






Article 9A - Alabama Memorial Preservation Act

Section 41-9-230 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This article shall be known and may be cited as the Alabama Memorial Preservation Act of 2017.



Section 41-9-231 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

For the purposes of this article, the following terms shall have the following meanings:

(1) ARCHITECTURALLY SIGNIFICANT BUILDING. A building located on public property that by its very nature, inherent design, or structure constitutes a monument.

(2) COMMITTEE. The Committee on Alabama Monument Protection created by this article.

(3) MEMORIAL BUILDING. A building, structure, park, or other institution, other than a Memorial School, that is located on public property and has been erected for, or named or dedicated in honor of, an event, a person, a group, a movement, or military service.

(4) MEMORIAL SCHOOL. A K-12 or two-year postsecondary institution or facility that is located on public property and has been erected for, or named or dedicated in honor of, an event, a person, a group, a movement, or military service.

(5) MEMORIAL STREET. A street that is located on public property and has been constructed for, or named or dedicated in honor of, an event, a person, a group, a movement, or military service.

(6) MONUMENT. A statue, portrait, or marker intended at the time of dedication to be a permanent memorial to an event, a person, a group, a movement, or military service that is part of the history of the people or geography now comprising the State of Alabama. The term does not include signage bearing historical or interpretive text, commonly known as a historical marker or wayside exhibit, or portraits or plaques installed by temporary means and not intended to be permanent at the time of installation.

(7) PUBLIC PROPERTY. All property owned or leased by the State of Alabama; any county, municipal, or metropolitan government in the state; or any other entity created by act of the Legislature to perform any public function.



Section 41-9-232 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) No architecturally significant building, memorial building, memorial street, or monument which is located on public property and has been so situated for 40 or more years may be relocated, removed, altered, renamed, or otherwise disturbed.

(b) No architecturally significant building, memorial building, memorial street, or monument which is located on public property and has been so situated for at least 20 years, and less than 40 years, may be relocated, removed, altered, renamed, or otherwise disturbed except as provided in Section 41-9-235.

(c) No memorial school which is located on public property and has been so situated for 20 or more years may be renamed except as provided in Section 41-9-235.



Section 41-9-233 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

No person may prevent the governmental entity having responsibility for maintaining any architecturally significant building, memorial building, memorial school, memorial street, or monument from taking proper and appropriate measures, and exercising proper and appropriate means, for the protection, preservation, care, repair, or restoration of those monuments, streets, or buildings.



Section 41-9-234 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) There is created the Committee on Alabama Monument Protection.

(b) The legislative members of the committee shall be appointed and reappointed at the beginning of each legislative quadrennium. The members of the committee appointed pursuant to subdivisions (3) to (5), inclusive, shall serve for terms of four years, with the exception of their initial terms, which shall be staggered as provided in subsection (d). Each term of a member appointed pursuant to subdivisions (3) to (5), inclusive, shall expire on September 30. The appointing authorities shall coordinate their appointments to assure committee membership is inclusive and reflects the racial, gender, geographic, urban, rural, and economic diversity of the state. The membership of the committee shall include all of the following:

(1) Two members of the House of Representatives, one from the majority party and one from the minority party, appointed by the Speaker of the House of Representatives.

(2) Two members of the Senate, one from the majority party and one from the minority party, appointed by the President Pro Tempore of the Senate.

(3) One member of the public, appointed by the Speaker of the House of Representatives.

(4) One member of the public, appointed by the President Pro Tempore of the Senate.

(5) Two members of the public, appointed by the Governor.

(6) One actively serving county commissioner appointed by the Governor.

(7) One actively serving mayor or member of the municipal governing body of a Class 1, Class 2, or Class 3 municipality appointed by the Governor.

(8) One actively serving mayor or member of the municipal governing body of a Class 4 to Class 8, inclusive, municipality appointed by the Governor.

(c) To assist the appointing authorities in the process of appointing public members to the committee, each of the following entities may submit a list of names to the Speaker of the House of Representatives, President Pro Tempore of the Senate, and Governor for consideration for appointment:

(1) The Department of Archives and History.

(2) The Alabama Historical Commission.

(3) The Alabama Historical Association.

(4) The Alabama Trust for Historic Preservation.

(5) The Black Heritage Council.

(d) The initial members of the committee shall be appointed before September 1, 2017, and shall hold an organizational meeting of the committee before October 1, 2017. At the organizational meeting of the committee, the membership of the committee shall select a chair and a vice chair, who shall serve in that position for one year, and the public members appointed pursuant to subdivisions (3) to (5), inclusive, of subsection (b) shall draw lots to determine which one of those members shall serve an initial term of two years expiring on September 30, 2019, which two of those members shall serve an initial term of three years expiring on September 30, 2020, and which two of those members shall serve an initial term of four years expiring on September 30, 2021. The committee shall meet at least once each year, during the month of October, to select a chair and vice chair to serve for the following year. Thereafter, the committee shall meet at the call of the chair or any majority of the members of the committee. The committee shall have a continuing existence and may meet, act, and conduct committee business at any place within this state.

(e) Initial committee members appointed pursuant to subdivisions (3) to (5), inclusive, of subsection (b), shall begin serving immediately upon appointment. Each committee member appointed pursuant to subdivisions (3) to (5), inclusive, of subsection (b), is subject to confirmation by the Senate during the legislative session in which the appointment is made or, if the appointment is made when the Legislature is not in session, during the next special or regular session. An appointee may serve in the position pending confirmation by the Senate. Failure of the Senate to act on the appointment during the session in which the appointment is made or, if the appointment is made while the Legislature is not in session, during the next special or regular session, shall constitute confirmation by the Senate. Each member of the committee shall serve after the expiration of his or her term until his or her successor is appointed and may be appointed to more than one term.

(f) The committee shall perform all duties prescribed by this article. The chair of the committee may create advisory subcommittees and appoint members thereto, which may include members of the committee, representatives from governmental agencies, and members of the public with interest and expertise in the objectives of the committee. The committee shall create no more than two active advisory subcommittees at any given time unless the committee votes unanimously for additional subcommittees.

(g) Each legislative member of the committee or any subcommittee, if created, shall be entitled to the legislative compensation, per diem, and travel as provided in Amendment 871 to the Constitution of Alabama of 1901, now appearing as Section 49.01 of the Official Recompilation of the Constitution of Alabama of 1901, as amended.



Section 41-9-235 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a)(1) Any entity exercising control of public property on which an architecturally significant building, memorial building, memorial school, memorial street, or monument is located may petition the committee for a waiver from subsection (b) or subsection (c) of Section 41-9-232 through an application including, at a minimum, all of the following:

a. A resolution by the controlling entity seeking a waiver for the renaming of a memorial school or for the relocation, removal, alteration, renaming, or other disturbance of the architecturally significant building, memorial building, memorial street, or monument and the reasons therefor.

b. Written documentation of the origin of the architecturally significant building, memorial building, memorial school, memorial street, or monument, the intent of the sponsoring entity at the time of dedication, and any subsequent alteration, renaming, or other disturbance of the architecturally significant building, memorial building, memorial street, or monument.

c. Written commentary from any heritage, historical, genealogical, or preservation organizations with interest in the decision of the controlling entity, and from the general public.

d. A written statement of any facts that were not known at the time of the origin of the architecturally significant building, memorial building, memorial school, memorial street, or monument, but are known now, that the committee should consider in granting the waiver. The absence of such facts should serve as a presumption against the granting of a waiver by the committee.

(2)(a) If the committee grants a waiver, the committee may provide reasonable conditions and instructions to ensure that the architecturally significant building, memorial building, memorial school, memorial street, or monument is restored or preserved to the greatest extent possible.

(b) In the event there is a need for emergency repairs or construction at the site of or to the architecturally significant building, memorial building, memorial street, or monument or on adjacent property, the controlling entity may temporarily relocate or otherwise protect the architecturally significant building, memorial building, memorial street, or monument without seeking a waiver under the process provided in this section; provided the architecturally significant building, memorial building, memorial street, or monument shall be returned to its prior location or condition, or both, as soon as safely and reasonably possible, and no later than one year after the completion of the repair or construction. If the repair or construction is expected to take more than one year, the controlling entity shall seek a waiver under the process specified in this section.

(c) If the committee fails to act on a completed application for a waiver within 90 days after the application is submitted to the committee, the waiver shall be deemed granted.

(d) If the Attorney General determines that an entity exercising control of public property has renamed a memorial school or has relocated, removed, altered, renamed, or otherwise disturbed an architecturally significant building, memorial building, memorial street, or monument from that public property without first obtaining a waiver from the committee as required by this article, or failed to comply with the conditions and instructions issued by the committee upon the grant of a waiver pursuant to this section, the entity shall be fined twenty-five thousand dollars ($25,000) for each violation. The fine shall be collected by the Attorney General, forwarded by his or her office to the State Treasurer, and deposited into the Alabama State Historic Preservation Fund created in Section 41-9-255.

(e) Judicial review of the final decision of the committee may be sought pursuant to the Alabama Administrative Procedure Act, Chapter 22 of this title.



Section 41-9-236 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This article does not apply to any of the following:

(1) Art and artifacts in the collections of museums, archives, and libraries.

(2) Any architecturally significant building, memorial building, memorial street, or monument that is any of the following:

a. Located on public property under the control of, or acquired by, the State Department of Transportation, which may interfere with the construction, maintenance, or operation of the public transportation system. The department shall strive to ensure that any architecturally significant building, memorial building, memorial street, or monument is preserved to the greatest extent possible.

b. Located on public property under the control of, or acquired by, a county or municipal body or a university, which may interfere with the construction, maintenance, or operation of the public transportation system. The governing body of the county, municipality, or university shall strive to ensure that any architecturally significant building, memorial building, memorial street, or monument is preserved to the greatest extent possible.

c. Located on public property operated or used by a utility, which may interfere with providing utility service. The utility shall strive to ensure that any architecturally significant building, memorial building, memorial street, or monument is preserved to the greatest extent possible.

d. Located on public property under the control of, or acquired by, the Alabama State Port Authority, which may interfere with the construction, maintenance, or operation of the port infrastructure or port related activities. The authority shall strive to ensure that any architecturally significant building, memorial building, memorial street, or monument is preserved to the greatest extent possible.



Section 41-9-237 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Committee on Alabama Monument Protection, pursuant to the Alabama Administrative Procedure Act, shall adopt rules as necessary to provide for the implementation of this article including, but not limited to, further defining an architecturally significant building.






Article 10 - Historical Commissions.

Division 1 - Alabama Historical Commission.

Section 41-9-240 - Legislative findings; purpose of division; creation of commission.

The historical heritage of the State of Alabama is among its most valued and important assets, and the preservation of historic sites, buildings and objects within the state is of great concern to Alabama and its people. It is of special value to the youth of Alabama as a constant reminder of the circumstances under which our state was born and nurtured and under which our great nation has developed. To further foster the understanding and preservation of our heritage, there is hereby created and established an agency of the State of Alabama to be known as the Alabama Historical Commission.



Section 41-9-241 - Commission a public body corporate.

The commission, as an agency of the State of Alabama, constitutes a public body corporate and shall have, in addition to those set forth specifically in this division, all powers necessary or convenient to effect the purposes for which it has been established under and by the terms of this division, together with all powers incidental thereto or necessary to the discharge of its powers and duties.



Section 41-9-242 - Purpose of commission.

The purpose of the Alabama Historical Commission, hereinafter referred to as the commission, shall be to acquire in its own name or in the name of the State of Alabama by purchase, devise, lease, assignment, license, condemnation, gift, bequest, transfer or otherwise buildings, objects and sites deemed worthy of being preserved, improved, protected and maintained for or on account of their particular historic, archaeological or architectural significance, including adjacent properties deemed necessary for the proper setting, use and administration of same, and said buildings, objects and sites shall include, but shall not be limited to, the following:

(1) Buildings in which events of great significance to Alabama's or the nation's history have taken place and the sites surrounding them;

(2) Birthplaces or residences of outstanding personages and the sites surrounding them;

(3) The sites of historic or significant events in Alabama or United States history, including military engagements, Indian treaties and massacres;

(4) Buildings of significant or outstanding architectural value;

(5) Buildings, sites, objects or monuments of special significance to our cultural, military, social, economic, religious or commercial heritage, including post roads, traces, ruins, railroads, plantations, wharfs, missions, places of treaties, cemeteries, fortifications and places of worship; and

(6) Archaeological sites for excavational, salvage, protective and interpretative purposes.



Section 41-9-243 - Composition of commission.

The commission shall consist of 21 members, one of whom shall be the Governor, one of whom shall be the Lieutenant Governor, one of whom shall be the Speaker of the House of Representatives, one of whom shall be the Director of the Department of Archives and History, one of whom shall be the Director of the Alabama Tourism Department, one of whom shall be the Commissioner of Conservation and Natural Resources, one of whom shall be the Director of the Technical Staff of the Alabama Building Commission, and 14 other persons to be appointed by the Governor, one of whom shall be selected from a list of three nominees submitted by the Alabama Council of the American Institute of Architects, one from a list of three nominees submitted by the Alabama Historical Association, one from a list of three nominees submitted by the Alabama State Chamber of Commerce, one from a list of three nominees submitted by the Alabama Farmers Federation, one from a list of three nominees submitted by the President of the University of Alabama, one from a list of three nominees submitted by the President of Auburn University, one from a list of three nominees submitted by the President of the University of South Alabama, one from a list of three nominees submitted by the President of Troy University, one from a list of three nominees submitted by the President of the University of Montevallo, one from a list of three qualified archaeologists nominated by the Alabama Archaeological Society, one from a list of three nominees submitted by the Alabama Black Heritage Council, and three from the state at-large. Beginning with the next appointment to a vacant at-large seat, one of the at-large members shall reside within the Tennessee Valley Authority service area. The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

The nominees and appointees shall be persons who have demonstrated interest in and concern about the preservation of this state's rich history and traditions and who are conversant with the history of the state and who are qualified to direct and supervise the work of the commission.

The members appointed by the Governor shall be citizens of this state and shall serve for terms of six years each; except, that the terms of the members of the first commission shall be three years for one half of the members appointed by the Governor and six years for the remaining members. After the expiration of the term of the initial members, all members appointed by the Governor shall be appointed for terms of six years each.

Any member of the commission may be removed by the Governor for cause, and vacancies in the commission shall be filled by the Governor by the appointment of a competent and qualified person for the unexpired term, from a list of three nominees submitted to him or her by the organization which originally nominated the member being replaced.

The Chair of the Restructured Historic Chattahoochee Commission shall serve as an ex officio policy making member of the commission.



Section 41-9-244 - Members to serve without pay; expenses.

No member of the commission shall receive any pay or emolument other than his expenses incurred in the discharge of his duties as a member of the commission which expenses shall be paid in the amounts provided for in Article 2 of Chapter 7 of Title 36 of this code. All such expenses are to be paid from the funds of the commission.



Section 41-9-245 - Meetings generally; quorum; organization and procedure; officers.

The commission shall hold an annual meeting at the Capitol building in Montgomery, and eight members of the commission shall constitute a quorum for the transaction of business. Additional meetings will be held at such times and places within the State of Alabama as may be considered necessary, desirable or convenient upon call of the chairman or, in the case of his absence or incapacity, of the vice-chairman. However, by four-fifths vote of the commission, such meetings may be held outside the State of Alabama. The commission shall determine and establish its own organization and procedures in accordance with the provisions of this division and the general law. The commission shall elect a chairman, a vice-chairman, a secretary and a treasurer, and such officers shall hold office for a period of one year and until successors are elected.



Section 41-9-246 - Board of advisors.

(a) There is hereby established a Board of Advisors to the Alabama Historical Commission. Said board of advisors shall consist of no less than 15 persons. Each of the below listed societies, organizations, individuals, commissions and institutions shall have the authority to name one member of said board and shall submit the name of said person to the chairman of the commission prior to the annual meeting of the commission:

(1) The Alabama Division, United Daughters of the Confederacy;

(2) The Alabama Society of the Daughters of the American Revolution;

(3) The Alabama Society of the Daughters of the American Colonists;

(4) The Mobile Historic Development Commission;

(5) The National Society of the Colonial Dames of America in the State of Alabama;

(6) The Huntsville Historic Preservation Commission;

(7) The Alabama Department of the Sons of Confederate Veterans;

(8) The Gorgas Memorial Board;

(9) The Hobson Memorial Board;

(10) The Cahaba Advisory Committee;

(11) The LaGrange Historical Commission;

(12) The Fort Morgan Historical Commission;

(13) The USS Alabama Battleship Commission;

(14) The Tennessee Valley Historical Society;

(15) The Montgomery Antiquarian Society;

(16) The Helen Keller Property Board;

(17) The Birmingham Historical Society;

(18) The Board of Trustees of the Mobile Museum Board;

(19) The Board of Trustees of the Montgomery Museum Board;

(20) The head of the department of history and the head of the department of archaeology of each accredited, four year, degree granting university and college located within the State of Alabama;

(21) The John H. Forney Historical Society;

(22) The Tuscaloosa County Preservation Society;

(23) The Blount County Historical Society;

(24) The Chattahoochee Valley Historical Society;

(25) The Dale County Historical Society;

(26) The Etowah Historical Society;

(27) The Hale County Historical Society;

(28) The Huntsville Historical Society;

(29) The North Alabama Historical Society;

(30) The Old South Historical Society;

(31) The Pike County Historical Society;

(32) The Society of Pioneers of Montgomery;

(33) The Eufaula Heritage Association;

(34) The Marengo Historical Society;

(35) The Historic Mobile Preservation Society;

(36) The Alabama Society, Sons of the American Revolution;

(37) The Alabama Society, Southern Dames of America;

(38) The Huguenot Society in Alabama;

(39) The Alabama Society of the Colonial Dames of the 17th Century;

(40) The Coweta Memorial Association; and

(41) Any other local or regional historical society duly recognized by the commission which may exist or which may be created subsequent to August 19, 1966.

(b) Said advisory board shall meet annually at a place to be designated by the commission and shall serve without compensation. The board shall advise the commission on matters relating to the historic and architectural assets of the State of Alabama and assist the commission in compiling and maintaining an inventory of such assets and in carrying out all of its various duties.

(c) There may further be added to the advisory board by the commission such other civic, charitable and patriotic organizations as it may from time to time deem to be to the best interest of the commission.



Section 41-9-247 - Executive director.

The commission may employ an executive director, who shall serve at the pleasure of the commission and who shall be responsible directly to the commission for the general supervision and execution of the work of the commission. The commission shall fix his compensation, with the approval of the Governor and the State Personnel Board, the same to be paid from the funds of the commission, and shall further designate his duties and authority.



Section 41-9-248 - Employees.

The commission may employ either on a part-time or full-time basis such advisors, archaeologists, architects, engineers, attorneys, real estate appraisers, laborers, artisans, historians, caretakers, guides, peace officers, technicians, superintendents, stenographers and administrative employees and supervisory and professional personnel as may be necessary or advisable for carrying out in the most efficient and beneficial manner the purposes and provisions of this division, and all permanent full-time employees other than the executive director, the state officer of archaeology and projects supervisor shall be subject to the state Merit System.



Section 41-9-249 - Powers and duties of commission generally.

The commission shall have the following duties and powers:

(1) To promote and increase knowledge and understanding of the history of this state from the earliest time to the present, including the archaeological, Indian, Spanish, British, French, Colonial, Confederate and American eras, by adopting and executing general plans, methods and policies for permanently preserving and marking objects, sites, structures and ruins as defined in Section 41-9-242;

(2) To promote and assist in the publicizing of the historic resources of the state by preparing and furnishing information to public mass media and to governmental agencies charged with publicity and to coordinate any of its objectives, efforts or functions with any agency or agencies of the federal government, of the State of Alabama and of other states or local governments having objectives similar or related to those of the commission;

(3) To accept for renovation, maintenance, restoration, preservation or management and operation any building or site within the State of Alabama owned by the United States, the State of Alabama or any agency or subdivision thereof or by the National Trust for Historic Preservation or by natural or corporate persons, public or private, upon such terms and conditions as to the commission shall be deemed in the best interest of the State of Alabama in conformity with the purposes of this division;

(4) To acquire, by exercise of the power of eminent domain, historic structures of paramount or exceptional importance, such as those Alabama landmarks eligible for nomination to or recorded in the National Register of Historic Places; provided, that at least two-thirds of the members of the commission shall vote to acquire such structures by the exercise of this measure;

(5) To charge admissions at the various buildings and sites under the control of the commission throughout the state and to sell booklets, pamphlets and souvenirs at said locations and to retain and use the proceeds of said sales and admissions for the furtherance of the purposes of the commission as defined by this division;

(6) To adopt a seal for the commission and to use the same on its brochures, stationery and other official publications and upon its historic site markers;

(7)a. To acquire, receive and take title to, by purchase, gift, lease, devise or otherwise, and to own, to hold, keep and develop, and to sell, transfer, convey, lease, and assign to any person or otherwise dispose of property of every kind and character, whether real, personal or mixed, whether tangible or intangible, whether in trust or otherwise, together with any and every interest therein, in furtherance of the lawful objectives of the commission;

b. To negotiate for Dismals Wonder Gardens in Franklin County; to be held in trust for the Alabama Indian Commission. The administration of said property shall be by and with consultation with the Alabama Historical Commission and the Alabama Indian Commission for the preservation of the historical heritage of said property and shall utilize any proceeds therefrom, including interest on any investments, for the preservation of the property;

c. To administer such property or trusts, whenever any such property is received or held to be used for the benefit of the historical heritage of the State of Alabama, for preservation of historic sites, buildings and objects, or for other lawful objectives of the commission, as it deems in the best interest of historical preservation or in furtherance of the objective for which the property is held or the donation or gift is made; and to convert such property or any portion thereof into securities or other forms of property and use the proceeds therefrom, including any interest on investments, as it deems will best promote the objectives of the commission;

d. To accept as trustee, beneficiary, or both, any interest in such property, together with any proceeds from its investment, for the benefit of historical preservation or other purposes of the commission, upon such conditions as may be acceptable to the donor and the commission. No such undertaking entered into by the commission or its agent or agents shall bind the state to pay any state moneys to anyone; provided, however, that nothing herein shall prevent the commission from undertaking payments out of the proceeds from such trust funds as a condition of the acceptance of the donation. All trust funds administered pursuant to this act may be required by the commission to pay the expenses of administering the same. Such gifts shall be deductible from Alabama state income tax by the donor or donors;

e. To convey title or any interest in real estate by deed or other instrument executed by a majority of the commissioners or by agent or agents authorized by a majority vote of the commission; and to convey property other than real estate by agent or agents authorized by a majority vote of commissioners present and voting.

(8) To maintain an office in a location in the state to be selected by the commission for the use of the executive director, the employees and the commission and to acquire the necessary furniture and equipment therefor;

(9) To prepare, create, purchase and distribute pamphlets and brochures describing the various historic buildings and sites under the jurisdiction of the State of Alabama or any of its agencies;

(10) To make and publish a survey of the buildings, ruins and sites of historic, architectural or archaeological significance within the State of Alabama and to make available such survey to individuals, institutions and governmental bodies desiring copies of same;

(11) To determine from such survey the buildings, ruins and sites listed therein which are considered worthy of permanent preservation, to certify same as being worthy and to publish said list;

(12) To establish criteria for the certification, selection and acquisition of historic properties for state ownership and for state aid to local historic site projects;

(13) To nominate selected landmarks with historic, architectural and archaeological significance to the National Register of Historic Places using priorities established by the commission;

(14) To establish and maintain an Alabama state historic preservation depository into which may be deposited antiques, relics, artifacts, mementos, paintings and other objects contributed to or acquired by the state or the commission. The commission shall have the authority to restore these objects and to use them for the furnishing of its own historic buildings and other selected landmarks in Alabama;

(15) To rent or lease any of its acquisitions to public or private agencies;

(16) To publish an informational newsletter which shall periodically report on and promote local, regional and state historic preservation activities;

(17) To produce and publish technical ("how to") manuals on historic preservation;

(18) To publish and present citations and distinguished service awards to selected private and public organizations and individuals for outstanding achievements in preserving the heritage of Alabama;

(19) To purchase, produce, sell and distribute historic souvenir items;

(20) To improve, restore, preserve, renovate, maintain, exhibit, repair, rebuild, recreate and reconstruct its acquisitions, and the commission shall have jurisdiction over the same and the exhibits located thereon;

(21) To purchase or otherwise acquire and to erect and maintain "historic markers" on such buildings, roads, trails, routes and sites as it shall designate and to cooperate with and assist local, regional and state historical groups in selecting and erecting such markers; and

(22) To accept the gift of money and real and personal property from any and all public and private sources. Such gifts shall be deductible from Alabama state income tax by the donor.



Section 41-9-249.1 - Contracts for recovery or salvage of archaeological treasure, etc.

(a) Notwithstanding any provision of law to the contrary, the Alabama Historical Commission may enter into contracts with any group or person for the recovery or salvage of archaeological treasure, sunken or abandoned ships and wrecks of the sea, or parts thereof or their contents, which are determined to be located on state owned lands, or on private land if the written consent of the owner thereof is first obtained. Such contracts shall be on forms approved by the commission and may provide for fair compensation to the salvager, and owner of the private land where applicable, in terms of a percentage of the reasonable cash value of the objects recovered or at the discretion of the commission, of a fair share of the objects recovered. The amount constituting a fair share shall be determined by the commission, taking into consideration the circumstances of each operation, and the reasonable cash value may be determined by contractual agreement for appraisal by qualified experts or by representatives of the contracting parties. Each contract shall provide for the termination of any right in the salvager thereunder upon the violation of any of the terms thereof. Each contract shall be approved by both the state Finance Director and the Governor. The distribution of the state's share of the recovery or salvage shall be as follows:

(1) All archaeological treasure and artifacts shall be placed in the custody and control of the Alabama Historical Commission.

(2) All monetary proceeds from the sale of any recovered or salvaged archaeological treasure or artifacts including but not limited to gold, silver or other precious metal shall be deposited with the State Treasurer to the credit of the State General Fund.

(b) The provisions of this section are supplemental. It shall be construed in pari materia with other laws regulating salvage and excavation of antiquities; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.



Section 41-9-250 - Preservation, operation, etc., of certain historical properties and sites by commission.

(a) The following historic properties and sites shall be under the jurisdiction and control of the Alabama Historical Commission:

(1) Fort Mims, Stockton, Baldwin County;

(2) Fort Toulouse, Wetumpka, Elmore County;

(3) Gaineswood, Demopolis, Marengo County; and

(4) Confederate Memorial Cemetery, Mountain Creek, Chilton County.

(b) The Alabama Historical Commission shall have full authority to develop, renovate, restore, preserve, maintain, operate, exhibit and publicize such properties in accordance with the powers and responsibilities of the said commission.



Section 41-9-251 - Cahawba Historical Site - Preservation, operation, etc.

The Cahawba Historical Site, a property on the National Register of Historic Places, Dallas County, Alabama, shall be under the jurisdiction and control of the Alabama Historical Commission, which shall have full authority to develop, renovate, preserve, maintain, operate, exhibit, and publicize the Cahawba Historical Site in accordance with the powers and responsibilities of the commission.



Section 41-9-252 - Cahawba Historical Site - Advisory committee.

(a)(1) There is established an advisory committee to be known as the Cahawba Advisory Committee, composed of 16 members, 15 of whom shall be appointed by the Governor. The Judge of Probate of Dallas County shall be the sixteenth member but shall be a member ex officio and shall not be entitled to a vote on the advisory committee. The members shall serve for terms of seven years each, and the judge of probate shall serve throughout his or her term of office. Members of the advisory committee shall be appointed so that each congressional district is represented by one appointed member on the advisory committee; except, that the congressional district in which Cahawba is situated shall be represented by eight appointed members, five of whom shall be residents of Dallas County and three of whom shall be from some other county in the congressional district. The membership of the advisory committee shall reflect the racial, ethnic, gender, urban/rural, and economic diversity of the state.

(2) The chair shall establish and maintain a bank account on behalf of the advisory committee and draw warrants for any lawful expenditures.

(3) The advisory committee shall advise the Alabama Historical Commission regarding the restoration and the development of the Old Cahawba Capital Site.

(4) The advisory committee shall chose biennially one of its members as chair, one as vice chair, and one as secretary-treasurer.

(5) Advisory committee members shall receive a per diem compensation sum to be fixed by the advisory committee, but the sum shall not be less than one hundred fifty dollars ($150), for attending official meetings of the advisory committee. The chair may approve the payment for an advisory committee member authorized to perform official duties at other times. Advisory committee members shall receive per diem allowance and travel expenses incurred in attending official meetings or in performing any actual service under the direction of the advisory committee and shall be paid in accordance with Article 2, commencing with Section 36-7-20, of Chapter 7 of Title 36, after approval by the chair.

(6) The secretary-treasurer shall receive such compensation as may be fixed by the advisory committee, which shall be in addition to his or her per diem compensation and payments made under Article 2, commencing with Section 36-7-20, of Chapter 7 of Title 36. The secretary-treasurer shall be paid a sum for clerical expenses fixed by the advisory committee.

(b) The chair of the advisory committee, with the approval of a majority of the committee members, may appoint an executive director. The executive director shall not be a member of the state classified service.

(c) The executive director shall be compensated by a salary payable from any funds available to the advisory committee. The exact amount of the executive director's salary shall be set by the advisory committee, but in no event shall the salary be less than 60 percent nor more than 75 percent of the amount set as the standard compensation for cabinet level officials of the state.

(d) The executive director may hire an assistant director and such staff, at the pleasure of the executive director, as deemed necessary, with the approval of the advisory committee, but without regard to the state Merit System. The advisory committee shall approve all staff members hired and their job descriptions, and shall set the rate of pay or compensation due the assistant director and other staff.

(e) The advisory committee may permit any employee of the advisory committee to be treated as a state employee for the purpose of participating in any insurance programs and other fringe benefits provided other nonclassified state employees.

(f) It is the duty of the advisory committee, acting through its executive director, assistant director, and staff to perform the following duties:

(1) To provide statewide public awareness, public information, and education services regarding the Old Cahawba Capital Site.

(2) To solicit, collect, and receive funds from the public and private sectors for the support, maintenance, and preservation of the Old Cahawba Capital Site.

(3) To promote and encourage public and private efforts to benefit the Old Cahawba Capital Site project.

(4) To appropriate and expend funds, make grants, contract, cooperate financially or otherwise with the Alabama Historical Commission, Dallas County, and any historical organization, nonprofit corporation, or governmental agency to acquire, establish, maintain, reconstruct, and preserve historical sites in and around Alabama's first permanent Capital at Cahawba, as may be deemed beneficial by the Alabama Historical Commission.

(5) To acquire title, possession, or control of properties and also objects of historic interest associated with or representative of the era of the Old Cahawba Capital Site, but only those located beyond the Old Cahawba Capital Site.

(6) To make grants to the Alabama Historical Commission, Dallas County, and any historical organization, nonprofit corporation, or governmental agency to acquire title, possession, or control of properties or for their preservation, maintenance, reconstruction in, or relocation to Alabama's first permanent Capital at Cahawba.

(7) To lease, gift, sell, or otherwise dispose of any surplus, duplicate, or unused properties.

(g) The executive director, assistant director, and staff shall perform those duties required by the advisory committee necessary to implement this section.



Section 41-9-253 - Cahawba Historical Site - Powers of commission; payment of expenses.

The Alabama Historical Commission may acquire title, possession, or control of such properties and also of objects of historic interest at the Cahawba Historical Site as it may deem necessary or proper to be maintained, preserved, and protected on behalf of the State of Alabama and may acquire, by purchase, construction, lease, gift, condemnation, or otherwise, lands and rights in land, including leaseholds and easements, and water rights in the rivers and lands adjacent to or in the immediate vicinity of Cahawba. The commission's power of eminent domain may be exercised under Title 18 and any amendments thereto, or pursuant to any other general statutory provision enacted for the exercise of the power of eminent domain. The commission may mark in suitable manner the places or locations of historic interest at such point and prepare and publish for distribution pamphlets or other printed matter with respect thereto. The expenses incurred for such purposes by the historical commission shall be paid out of any appropriation made to the commission, upon warrant drawn by the Comptroller, supported by an itemized account thereof approved by the board of trustees and by the Governor.



Section 41-9-254 - Acquisition, operation, etc., of libraries or museums by commission; commission not to engage in publishing or printing of historical quarterlies.

The commission shall not accept, acquire, operate or maintain libraries or museums, except when the same are an integral part of one of the properties owned or managed by the commission, nor shall the commission engage in the publishing or printing of historical quarterlies.



Section 41-9-255 - Alabama State Historic Preservation Fund.

There is hereby established in the State Treasury a fund to be known as the "Alabama State Historic Preservation Fund" into which shall be deposited all moneys received by the commission from admissions, inspection fees, gifts, donations, grants, leases, rentals, bequests, loans, governmental appropriations or any other sources, either public or private. Such funds shall be used by the commission to pay the costs of the maintenance, acquisitions, preservation and operation of its acquisitions and for carrying out any and all of the purposes of this division, including the payment of the salaries of any employees of said commission and any expenses of said commission. Money contributed to or deposited in this fund for capital outlay projects and from any source other than state appropriations for operations shall not revert to the General Fund of the state, but shall remain in the preservation fund until expended by the commission.



Section 41-9-256 - Exemption from taxation of commission and properties, income, etc., thereof.

The commission, as an agency of the State of Alabama, shall constitute a nonprofit governmental agency and shall have a tax-exempt status, and the properties of the commission and the income therefrom, all lease agreements and contracts made by it shall be forever exempt from any and all taxation by the State of Alabama and any political subdivision thereof, including, but not limited to, income, admission, amusement, excise, sales, use and ad valorem taxes.



Section 41-9-257 - Council on Historic Pilgrimages - Created; purpose.

There is hereby created the Alabama Council on Historic Pilgrimages, the same to be established under the auspices of the Alabama Historical Commission, said council having the purpose of coordinating the efforts of each of the existing and proposed historic pilgrimages in the State of Alabama, whether publicly or privately sponsored.



Section 41-9-258 - Council on Historic Pilgrimages - Composition.

The Council on Historic Pilgrimages shall consist of seven individual members, one being appointed from each of the six districts of the state as the same shall be established by the Alabama Historical Commission and one being a representative of the Alabama Historical Commission. Additionally, there shall be two ex officio individual members, one representing the Alabama Travel Council and one representing the State Bureau of Tourism and Travel.



Section 41-9-259 - Council on Historic Pilgrimages - Appointment and terms of members; duties.

(a) The individual members of the Council on Historic Pilgrimages who represent the six above described districts shall each be appointed, initially, by the Alabama Historical Commission, and three of the initially appointed members shall serve for terms of one year, with the other three serving for terms of two years each. Subsequent to the initial appointment, future individual members of the council shall be named for terms of two years each, and such future members of the council shall be named by the member historic pilgrimage organizations within the district represented by such council member.

(b) The Council on Historic Pilgrimages shall have the authority to establish such policies as it deems necessary for the carrying out of its purposes and to admit as general nonvoting members of the council such organizations in the State of Alabama engaged in the business of historic pilgrimages as it may, in its discretion, determine.

(c) The council shall have among its duties the duty to work closely with the Alabama Travel Council and the State Bureau of Tourism and Travel, and such organizations shall, themselves, provide assistance and advice to the Council on Historic Pilgrimages.



Section 41-9-260 - Transfer to commission of certain parts of Fort Morgan Military Reservation, etc.; development, restoration, etc., thereof by commission; operation of portion of reservation retained by Department of Conservation and Natural Resources.

All of that part of the Fort Morgan Military Reservation lying within the Fort Morgan Military Reservation conveyed from the United States of America to the State of Alabama by quitclaim deed executed May 26, 1927, and on which Fort Morgan itself is located, and also a certain part of the Fort Morgan Military Reservation conveyed by the United States of America to the State of Alabama by deed executed December 16, 1946, including all that area south of the outer south face of the east-west sea wall and west of the north-south sea wall, is hereby transferred to the Alabama Historical Commission. All other property, both real and personal, including structures and objects located on either of said tracts of land, owned by the Fort Morgan Historical Commission and all of its powers, authority and jurisdiction over said property are also hereby transferred to the Alabama Historical Commission, and any right, title or interest which the state Department of Conservation and Natural Resources has in the above described property is also hereby transferred to the Alabama Historical Commission.

Such commission shall have full authority to develop, renovate, restore, preserve, maintain, operate, exhibit and publicize the above described properties in accordance with the powers and responsibilities of said Alabama Historical Commission.

Any right, title or interest of the Department of Conservation and Natural Resources in all that part of the Fort Morgan Military Reservation not hereinabove transferred to the Alabama Historical Commission shall continue to be held by the state Department of Conservation and Natural Resources, and all such property may be used as a public park for recreation, such as camping, boating, fishing and any other purposes for which the Department of Conservation and Natural Resources is authorized to maintain and operate a public park. The paved road that runs south at the sea wall shall, however, be open for use by vehicles for ingress and egress to the beach, and the Department of Conservation and Natural Resources shall not prohibit camping on any part of the reservation under their jurisdiction and control.



Section 41-9-261 - Designation of commission as agency responsible for restoration and preservation of State Capitol; powers and duties.

(a) The primary restoration, planning and preservation responsibility for the State Capitol of Alabama and its contiguous historic grounds, designated by the United States government as a national historic landmark, is hereby delegated to the Alabama Historical Commission.

(b) The Alabama Historical Commission is instructed to protect the historic and architectural integrity of this historic Greek revival masterpiece which served as the first Capitol of the Confederacy in 1861 and has served as the Capitol of Alabama for more than 120 years.

(c) The agencies of the State of Alabama charged with architectural, engineering, maintenance and alteration responsibilities for the State Capitol shall submit plans and specifications to the Alabama Historical Commission which shall review them for the retention of the historic merit and architectural integrity of the landmark prior to any adaptive or construction activities.

(d) The commission shall be authorized and empowered to promote and preserve the historic character and architectural purity of the Capitol building and grounds and, to that end, it shall exercise its authority, control and general supervisory jurisdiction over the Capitol grounds, including walkways and driveways, and over all public areas within the Capitol building, including the outer office of the executive suite. Such authority shall specifically include, but not be limited to, the corridors, rotundas, lobbies, entranceways, stairways, restrooms, porticos, steps and elevators. The commission shall have no jurisdiction over the areas used for private office space, except as to structural modifications, but shall have jurisdiction over all areas specified in this section, and any and all changes contemplated, whether they be architectural in nature or merely the moving or replacement of furniture and furnishings, shall first require the approval of the commission.

With respect to the legislative chambers, legislative lounges and legislative meeting rooms, the commission shall be authorized and empowered to advise and consult with the Clerk of the House and the Secretary of the Senate and the presiding officer, respectively, and to suggest and recommend changes and renovations within such spaces that would be appropriate and in keeping with the preservation of the historic value and architectural purity therein; provided, however, that no changes or renovations to the said chambers, lounges or meeting rooms shall be undertaken or initiated without the approval of the Clerk of the House and the Secretary of the Senate and the presiding officer, respectively; provided further, that no changes or renovations to the Capitol building and grounds as defined in this section, other than the legislative chambers, legislative lounges and legislative meeting rooms provided for in the preceding provisions of this sentence, shall be undertaken or initiated without the approval of the Governor.

(e) Nothing in this section shall be construed as to supersede any authority of the state Building Commission and, if so, that portion is expressly repealed.



Section 41-9-262 - Fort Tombeckbee Historical Advisory Board.

(a) An advisory board to be known as the Fort Tombeckbee Historical Advisory Board is hereby authorized to be appointed by the Governor for the purpose of advising the Alabama Historical Commission on the acquisition, maintenance and protection of certain properties and objects of historical interest at Fort Tombeckbee in Sumter County. Said board shall be composed of three members, and the first appointees shall be appointed to serve for terms of two, four and six years, respectively, and subsequent appointees shall serve for terms of four years. Such members shall serve without compensation.

(b) Said board shall advise the Alabama Historical Commission: To acquire title, possession or control of such properties and also of objects of historic interest at Fort Tombeckbee as it may deem necessary or proper, to be maintained, preserved and protected on behalf of the State of Alabama; to mark in suitable manner the places or locations of historic interest at such point; and to prepare and publish for distribution pamphlets or other printed matter with respect thereto. The Alabama Historical Commission may, in its complete discretion, act upon any suggestions or advice of the advisory board. Any expenses incurred by the board shall be paid out of any money appropriated by the Legislature or by any gift, bequest or grant from whatever source.



Section 41-9-263 - Sunset provision.

The Alabama Historical Commission is subject to the Alabama Sunset Law, Chapter 20, Title 41, as an enumerated agency pursuant to Section 41-20-3, and shall have a termination date of October 1, 2007, and every four years thereafter, unless continued pursuant to the Alabama Sunset Law.






Division 2 - LaGrange Historical Commission.

Section 41-9-270 - LaGrange Historical Commission.

(a) A board of trustees, to be known as LaGrange Historical Commission, is hereby authorized to be appointed by the Governor for the purpose of acquiring, maintaining and protecting certain properties and objects of historical interest at LaGrange, in Colbert County, the site of the first chartered college in Alabama. Said board shall be composed of three members, and the first appointees shall be appointed to serve for terms of two, four and six years, respectively, and subsequent appointees shall serve for terms of four years. Such trustees shall serve without compensation other than payment of a per diem allowance and travel expenses in attending meetings of the board or in performing any actual service under the direction of the board, such expenses to be paid in accordance with Article 2 of Chapter 7 of Title 36 of this code. Such expenses shall be payable out of the appropriation made by subsection (c) of this section, upon warrant of the Comptroller, after the account for such expenses has been approved by the board of trustees and by the Governor.

(b) Said board of trustees, within its discretion, may acquire title, possession or control of such properties and also of objects of historic interest at LaGrange as it may deem necessary or proper to be maintained, preserved and protected on behalf of the State of Alabama, mark in suitable manner the places or locations of historic interest at such point and prepare and publish for distribution pamphlets or other printed matter with respect thereto. The expenses incurred for such purposes by the board of trustees shall be paid out of the appropriation made by subsection (c) of this section, upon warrant drawn by the Comptroller, supported by an itemized account thereof approved by the board of trustees and by the Governor.

(c) For the purposes provided by this section, the sum of $500.00 is hereby appropriated annually payable out of any funds in the treasury, not otherwise appropriated, all of which shall be released on order of the Governor.



Section 41-9-271 - LaGrange Historical Site transferred to state commission.

The LaGrange Historical Site, Colbert County, Alabama, owned by the LaGrange Historical Commission is hereby transferred to the Alabama Historical Commission which shall have full authority to develop, renovate, preserve, maintain, operate, exhibit and publicize the LaGrange Historical Site in accordance with the powers and responsibilities of said commission. The LaGrange Historical Commission board of trustees shall cause an appropriate deed or conveyance to be executed in accordance with the provisions of this section.



Section 41-9-272 - Alabama Historical Commission to transfer LaGrange Historical Site to LaGrange Living Historical Association.

(a) The LaGrange Historical Site in Colbert County, owned by the Alabama Historical Commission, is transferred to the LaGrange Living Historical Association, a nonprofit corporation, which shall have full authority to develop, renovate, preserve, maintain, operate, exhibit, and publicize the LaGrange Historical Site in accordance with the powers and responsibilities of the association. The Executive Director of the Alabama Historical Commission shall cause an appropriate deed or conveyance to be executed in accordance with the provisions of this section.

(b) The Alabama Historical Commission shall continue to assist the LaGrange Living Historical Association in the preservation and maintenance of the LaGrange Historical Site. Any funds appropriated to the Alabama Historical Commission for the preservation and maintenance of the LaGrange Historical Site, including any unencumbered and unexpended funds for the current fiscal year, shall continue to be appropriated to the Alabama Historical Commission for the preservation and maintenance of the LaGrange Historical Site by the LaGrange Living Historical Association.






Division 3A - Underwater Cultural Resources.

Section 41-9-290 - Short title.

This division shall be known as and may be cited as the "Alabama Underwater Cultural Resources Act."



Section 41-9-291 - Definitions.

As used in this division, the following terms shall have the following meanings:

(1) COMMISSION. The Alabama Historical Commission, acting as the custodian of cultural resources for the State of Alabama.

(2) CONTRACTOR. Any individual, company, corporation, or private or public institution determined by the commission to be appropriately qualified, that has applied for and received a permit or contract from the commission to begin exploration or excavation activities in state-owned waters.

(3) CULTURAL RESOURCES. All abandoned shipwrecks or remains of those ships and all underwater archaeological treasures, artifacts, treasure troves, or other cultural articles and materials, whether or not associated with any shipwreck, that are contained in or on submerged lands belonging to the State of Alabama and the sea within the jurisdiction of the state, and that have remained unclaimed for more than 50 years, excluding therefrom sunken logs, cants, and timber resources of any other type not associated as part of a shipping vessel, and are eligible for, or listed in, the National Register of Historic Places or the Alabama Register of Landmarks and Heritage.

(4) EXCAVATION. The study and intentional removal from submerged land belonging to the state, by accepted scientific methods, of any objects recognized as cultural resources.

(5) EXPLORATION. The systematic examination by actual survey of an area of submerged land belonging to the state for the purpose of locating and recognizing cultural resources.

(6) SUBMERGED LANDS. Lands under navigable waterways owned or controlled by the State of Alabama.

(7) TREASURE TROVE. Any gold bullion, gold ingots, gold dust, silver bars, and other precious metals or stones.



Section 41-9-292 - Use of state cultural resources.

(a) All cultural resources as defined herein are declared to be state cultural resources subject to the exclusive dominion and control of the State of Alabama.

(b) Cultural resources shall not be taken, damaged, destroyed, salvaged, excavated, or otherwise altered without a prior contract or permit obtained through the commission, which is designated as the official custodian of state cultural resources within the jurisdiction of the State of Alabama; provided, however, that issuance of any contract or permit shall also be subject to the prior written approval of the Commissioner of Conservation and Natural Resources.



Section 41-9-293 - Management plan; rules and regulations.

(a) The commission, in coordination with the Department of Conservation and Natural Resources, shall develop and implement a management plan for cultural resources. The commission may appoint an advisory committee to assist the commission in the development and implementation of a management plan for cultural resources, and to advise the commission with respect to needed rules or regulations. The commission, in coordination with the Department of Conservation and Natural Resources, may promulgate, in accordance with the state Administrative Procedure Act and in the best interest of the state, any rule or regulation necessary to implement this division; provided however, that the rules and regulations shall be subject to the approval of the director of the commission and the Commissioner of Conservation and Natural Resources. The rules and regulations shall have the force and effect of law.

(b) These regulations shall include, but not be limited to, any of the following:

(1) The classification of historic maritime and submerged resources.

(2) Contracting or permitting for various activities.

(3) Establishing a repository or repositories for holding the ships, artifacts, treasure troves, or other cultural artifacts and materials recovered in the areas stipulated in this division.

(4) Methods of enforcement of this division and rules and regulations promulgated hereunder.



Section 41-9-294 - Permit etc., for exploration or excavation.

(a) Any qualified individual, company, corporation, or public institution desiring to conduct any type of exploration or excavation of cultural resources shall first make application to the commission for a permit or contract to conduct the operation. If the commission finds that the granting of a permit or contract is in the best interest of the state, it may, subject to the other provisions of this division, grant the applicant a permit or contract for a period of time and under those terms and conditions as the commission considers to be in the best interest of the state.

(b) Holders of permits or contracts shall be responsible for obtaining permission of any federal agencies having jurisdiction, including, but not limited to, the United States Department of the Navy and the United States Army Corps of Engineers, prior to conducting those activities.

(c) Permits or contracts may be issued or made for any of the following activities, without limitation:

(1) Recreational diving permit or contract.

(2) Exploration and evaluation permit or contract.

(3) Excavation and recovery permit or contract.



Section 41-9-295 - Commercial fishing restrictions.

The commission may restrict, when necessary, as determined in writing in the sole discretion of the Commissioner of Conservation and Natural Resources, the activities of commercial fishing vessels in or around known underwater cultural resources when the likelihood of damage to or any alterations of the cultural resources is deemed evident. The restricted area shall encompass only the immediate area of the resource so as not to unduly disrupt fishing operations.



Section 41-9-296 - Distribution of funds.

(a) Any funds received by the commission under the terms and conditions of permits or contracts made pursuant to this division shall be placed in funds maintained in the State Treasury.

(b) The commission shall, pursuant to its rulemaking power, provide a procedure for the sale at public auction of any articles seized pursuant to this division, with the proceeds going to the State General Fund to be appropriated by the Legislature.



Section 41-9-297 - Theft or disturbance of a cultural resource.

(a) A person commits the crime of theft or disturbance of a cultural resource protected by the commission if the person does either of the following:

(1) Intentionally and knowingly removes, alters, disturbs, or destroys any cultural resource without the prior written authorization of the commission by permit or contract.

(2) Knowingly buys, receives, conceals, aids in the concealment of, or possesses any illegally obtained cultural resources.

(b) Intentional and knowing theft or disturbance of a cultural resource having a value of less than one thousand dollars ($1,000) shall constitute a Class A misdemeanor and be punishable, upon conviction, as provided by law.

(c) Intentional and knowing theft or disturbance of a cultural resource with a value of one thousand dollars ($1,000) or more shall constitute a Class C felony and shall be punishable, upon conviction, as provided by law.



Section 41-9-298 - Seizure of equipment, etc.

In all cases of arrest and conviction under Section 41-9-297, all boats, instruments, and other equipment used directly in connection with the offenses are declared to be contraband and shall be seized and brought before the court having jurisdiction of the offense for proper disposal.



Section 41-9-299 - Enforcement of division.

All law enforcement agencies and officers, state and local, shall assist the commission in the enforcement of this division.



Section 41-9-299.1 - Exceptions.

(a) Notwithstanding any other provisions of this division to the contrary, no contract with or permit from or fee paid to the commission shall be required for activities performed pursuant to United States Army Corps of Engineers' permits, including general permits.

(b) Notwithstanding any other provisions of this division to the contrary, any violation of this division caused by activities conducted for purposes not related to the exploration, excavation, or salvaging of cultural resources may be cured and any otherwise applicable crimes, penalties, or seizures will no longer apply if the activities in violation of this division are halted as soon as practicable after notice from the commission and an application for any contract or permit determined to be necessary is submitted to the commission.



Section 41-9-299.2 - Construction of division.

This division shall be construed in pari materia with Section 41-9-249.1.






Division 4 - Historic Chattahoochee Commission.

Section 41-9-311 - Historic Chattahoochee Compact.

The Governor on behalf of this state is hereby authorized to execute a compact, in substantially the following form, with the State of Georgia, and the Legislature hereby signifies in advance its approval and ratification of such compact, which compact is as follows:

The purpose of this compact is to promote the cooperative development of the Chattahoochee Valley's full potential for historic preservation and tourism and to establish a joint interstate authority to assist in these efforts.

This compact shall become effective immediately as to the states ratifying it whenever the states of Alabama and Georgia have ratified it and Congress has given consent thereto.

The states which are parties to this compact (hereinafter referred to as "party states") do hereby establish and create a joint agency which shall be known as the Historic Chattahoochee Commission (hereinafter referred to as the "commission"). The commission shall consist of 28 members who shall be bona fide residents and qualified voters of the party states and counties served by the commission. Election for vacant seats shall be by majority vote of the voting members of the commission board at a regularly scheduled meeting. In Alabama, two shall be residents of Barbour County, two shall be residents of Russell County, two shall be residents of Henry County, two shall be residents of Chambers County, two shall be residents of Lee County, two shall be residents of Houston County, and two shall be residents of Dale County. In Georgia, one shall be a resident of Troup County, one shall be a resident of Harris County, one shall be a resident of Muscogee County, one shall be a resident of Chattahoochee County, one shall be a resident of Stewart County, one shall be a resident of Randolph County, one shall be a resident of Clay County, one shall be a resident of Quitman County, one shall be a resident of Early County, one shall be a resident of Seminole County and one shall be a resident of Decatur County. In addition, there shall be three at-large members who shall be selected from any three of the Georgia member counties listed above. The commission at its discretion may appoint as many advisory members as it deems necessary from any Georgia or Alabama county which is located in the Chattahoochee Valley area. The contribution of each party state shall be in equal amounts. If the party states fail to appropriate equal amounts to the commission during any given fiscal year, voting membership on the commission board shall be determined as follows: The state making the larger appropriation shall be entitled to full voting membership. The total number of members from the other state shall be divided into the amount of the larger appropriation and the resulting quotient shall be divided into the amount of the smaller appropriation. The then resulting quotient, rounded to the next lowest whole number, shall be the number of voting members from the state making the smaller contribution. The members of the commission from the state making the larger contribution shall decide which of the members from the other state shall serve as voting members, based upon the level of tourism, preservation, promotional activity, and general support of the commission's activities by and in the county of residence of each of the members of the state making the smaller appropriation. Such determination shall be made at the next meeting of the commission following September 30 of each year. Members of the commission shall serve for terms of office as follows: Of the 14 Alabama members, one from each of said counties shall serve for two years and the remaining member of each county shall serve for four years. Upon the expiration of the original terms of office of Alabama members, all successor Alabama members shall be appointed for four-year terms of office, with seven vacancies in the Alabama membership occurring every two years. Of the 14 Georgia members, seven shall serve four-year terms and seven two-year terms for the initial term of this compact. The terms of the individual Georgia voting members shall be determined by their place in the alphabet by alternating the four and two year terms beginning with Chattahoochee County, four years, Clay County, two years, Decatur County, four years, etc. Upon the expiration of the original terms of office of Georgia members, all successor Georgia members shall be appointed for four-year terms of office, with seven vacancies in the Georgia membership occurring every two years. Of the three Georgia at-large board members, one shall serve a four-year term and two shall serve two-year terms.

All board members shall serve until their successors are appointed and qualified. Vacancies shall be filled by the voting members of the commission. The first chairman of the commission created by this compact shall be elected by the board of directors from among its voting membership. Annually thereafter, each succeeding chairman shall be selected by the members of the commission. The chairmanship shall rotate each year among the party states in order of their acceptance of this compact. Members of the commission shall serve without compensation but shall be entitled to reimbursement for actual expenses incurred in the performance of the duties of the commission.

The headquarters of the commission shall be selected by the commission and shall be centrally located in the Chattahoochee Valley area. Such headquarters shall be consistent with the legitimate need of the commission. The commission shall hold an annual meeting at the commission headquarters and one-half of the then members of the commission shall constitute a quorum for the transaction of business. Additional meetings may be held at such times and places as may be considered necessary, desirable or convenient, upon call of the chairman, or, in the case of his absence or incapacity, of the vice-chairman, or, on call of any three members of the commission. The commission shall determine and establish its own organization and procedure in accordance with the provisions of this compact and shall have an official seal. The commission shall elect its chairman, its vice-chairman, its secretary and its treasurer, and such officers shall hold office for a period of one year or until a successor is elected. Neither the secretary nor the treasurer need be members of the commission. The commission may require that the treasurer thereof be bonded in an amount to be determined by the commission.

The commission shall have the right to adopt such rules and regulations as may be necessary to carry out the intent and purposes of this compact, and shall be authorized to provide for an executive committee of not fewer than five of its members to whom it may delegate such powers and authority as the commission may deem to be advisable.

No member of the commission shall receive any pay or emolument other than his actual expenses incurred in the discharge of his duties as a member of the commission. All such expenses are to be paid from the funds of the commission. Further, it shall be unlawful for any member of the commission or any employee thereof to charge, receive or obtain, either directly or indirectly, any fee, commission, retainer or brokerage out of the funds of the commission, and no member of the commission or officer or employee thereof shall have any interest in any land, materials or contracts sold to or made or negotiated with the commission, or with any member or employee thereof acting in his capacity as a member of such commission. Violation of any provisions of this section shall be a misdemeanor and upon conviction shall be punishable by removal from membership or employment and by a fine of not less than $100 or by imprisonment not to exceed six months or both.

The commission shall establish and maintain at such lawful depository or depositories as it shall select, a "historic Chattahoochee fund" composed of the money or moneys which may come into its hands from admissions, inspection fees, gifts, donations, grants, bequests, loans, bond issues, governmental appropriations or other sources, either public or private. Such funds shall be used by the commission to pay for the purposes herein set forth, and the servicing, retirement or amortization of any bonds or other evidences of indebtedness issued by the commission.

The commission shall be authorized:

1. To investigate and select available sites for housing historic exhibits, including the surrounding grounds, with such state, federal or local agencies and governments and private individuals, corporations, associations or other organizations as may be involved, taking into consideration all pertinent factors affecting the suitability of such sites; to acquire, transport, renovate, maintain and exhibit appropriate and suitable military, or historic units, articles, exhibits and attractions; to have full, complete and exclusive jurisdiction over the sites and any related exhibits;

2. To promote tourism throughout the Chattahoochee Valley by attending travel shows; issuing news releases, calendars of events and news letters; publishing brochures and pamphlets; constructing mobile travel exhibits; producing films and other visual presentations as may be necessary; and advertising in magazines and/or newspapers;

3. To acquire by rent or lease agreement or otherwise the necessary housing facilities; and to establish, improve and enlarge available facilities, including providing them with necessary equipment, furnishings, landscaping and related facilities, including parking areas and ramps, roadways, sewers, curbs and gutters;

4. To enter into such contracts and cooperative agreements with the local, state and federal governments, with agencies of such governments, with private individuals, corporations, associations and other organizations as the commission may deem necessary or convenient to carry out the purposes of this compact, with such contracts and agreements to include leases to private industry;

5. To borrow money from private sources, the state emergency fund or such other source as may be acceptable to the commission under such terms and conditions as may be provided by law, and, in order to provide security for the repayment of any such private loans, the commission shall have the authority to pledge such future revenues from admissions and any other sources as may from time to time, be necessary or desirable;

6. To issue and sell at any time and from time to time its revenue bonds for the purpose of providing funds to acquire, enlarge, improve, equip and maintain its property, and for the payment of obligations incurred for such purposes. The principal and interest on any such revenue bonds shall be payable solely out of the revenues derived from the project;

7. To make such contracts in the issuance of its bonds as may seem necessary or desirable to assure their marketability and to provide for their retirement by a pledge of all or any revenue which may come to the commission from the investment of the proceeds of the sale of such bonds or from any other source whatsoever;

8. To accept public or private gifts, grants and donations;

9. To acquire property by purchase, lease, gift or license; and to dispose of any property of the commission when, in the opinion of the commission, such disposition is deemed expedient;

10. To allocate and expend funds from all donations, income and revenue from any source whatsoever coming into its treasury for the fulfillment and accomplishment of its duties and responsibilities in such manner as may be necessary and appropriate for the perfection of the purposes of this compact;

11. To sell, convey, transfer, lease or donate any property, franchise, grant, easement, license or lease, or interest therein which it may own, and to transfer, assign, sell, convey or donate any right, title or interest which it may have in any lease, contract, agreement, license or property;

12. To hire such laborers, artisans, caretakers, technicians, stenographers and administrative employees and supervisory and professional personnel as may be necessary or advisable for the carrying out in the most efficient and beneficial manner of the purposes and provisions of this compact;

13. To employ an executive director who shall serve at the pleasure of the commission, who shall be responsible directly to the commission, whose compensation shall be fixed by the commission whose duties and authority shall be designated by the commission, and who shall be paid from funds of the commission;

14. To make such rules and regulations as the commission may deem necessary and desirable to provide for the operation, management and control of its facilities; and

15. To perform such other acts necessary or incidental to the accomplishment of the purposes of this compact, whether or not specifically authorized in this section, and not otherwise prohibited by law.

The commission shall constitute a public body corporate and shall have, in addition to those set forth specifically in this compact, all powers necessary or convenient to effect the purposes for which it has been established under and by the terms of this compact, together with all powers incidental thereto or necessary to the discharge of its said powers and duties.

The commission, its property and income and all bonds issued by the commission, the income from such bonds or from the investment of such income and all conveyances, leases, mortgages and deeds of trust by or to the commission shall be exempt from all taxation in the State of Alabama and the State of Georgia.

All obligations incurred by the commission and all bonds issued by it shall be solely and exclusively an obligation of the commission and shall not create an obligation or debt of the State of Alabama or the State of Georgia or any county or municipality of either.

The commission shall maintain at all times accurate records and books of account covering revenues and expenditures. Such records and books shall be available for audit at any time by the Department of Examiners of Public Accounts, and shall be audited at least every two years in the same manner as audits are made of other state agencies and departments.






Division 5 - Tannehill Furnace and Foundry Commission.

Section 41-9-320 - Creation; purpose.

(a) There is hereby created the Tannehill Furnace and Foundry Commission to establish, operate and maintain as a state park or historic site the land and buildings in the County of Tuscaloosa where one of the state's early ironworks, known as the Tannehill Furnace and Foundry, was located.

(b) The purpose of the commission shall be to preserve, restore, maintain and promote as a state park or historic site the land and relics of the Tannehill furnace and, in recognition of the important part played by the iron and steel industry in the development of this state, to exhibit this old furnace as an example of the process of making iron in this state's early days.



Section 41-9-321 - Composition; appointment and terms of office of members; vacancies.

The commission shall be composed of 18 members, one of whom shall be appointed by the Board of Trustees of the University of Alabama, one of whom shall be appointed by the Board of Trustees of the University of Montevallo, and one of whom shall be a member of the Alabama Historical Commission, chosen by such commission in the manner prescribed by it. Fourteen members shall be appointed by the Governor and the remaining member who shall by virtue of historical background be knowledgeable about the early Alabama iron industry, be chosen by the commission membership and designated "historian." Four of the first members appointed by the Governor shall be appointed for eight-year terms, four shall be appointed for six-year terms, four shall be appointed for four-year terms, and two shall be appointed for two-year terms. Beginning in 1990, future appointments by the Governor shall include no less than three seats each to persons legally residing in Jefferson, Tuscaloosa and Bibb Counties. The first members appointed by the Board of Trustees of the University of Alabama and the University of Montevallo and the first member representative of the Alabama Historical Commission shall be appointed for two-year terms. Successors to these first members shall all be appointed for eight-year terms. The term of the historian shall be set by the commission.

Vacancies on the board during a term shall be filled for the unexpired portion of the term in the same manner and by the same appointing authority as the member whose place is being filled.



Section 41-9-322 - Members not to receive pay, etc.; payment of expenses of members; conflicts of interest of members or employees of commission.

No member of the commission shall receive any pay or emolument other than his expenses incurred in the discharge of his duties as a member of the commission, which expenses shall be paid in the amounts provided for in Article 2 of Chapter 7 of Title 36 of this Code. All such expenses shall be paid from the funds of the commission.

It shall be unlawful for any member of the commission or any employee thereof to charge, receive or obtain, either directly or indirectly, any fee, commission, retainer or brokerage out of the funds of the commission, and no member of the commission or officer or employee thereof shall have any interest in any land, materials or contracts sold to or made or negotiated with the commission or with any member or employee thereof acting in his capacity as a member or employee of such commission. Violation of any provision of this section shall be a misdemeanor and, upon conviction, shall be punishable by removal from membership or employment and by a fine of not less than $100.00 or by imprisonment not to exceed six months, or both.



Section 41-9-323 - Meetings generally; quorum; organization and procedure; seal; officers; requirement of bond from treasurer.

Ten members of the commission shall constitute a quorum for the transaction of business. Additional meetings may be held at such times and places within the state as may be necessary, desirable or convenient upon call of the chairman or, in the case of his absence or incapacity, of the vice-chairman or on the call of any three members of the commission. The commission shall determine and establish its own organization and procedure in accordance with the provisions of this division, and shall have an official seal. The commission shall elect its chairman, its vice-chairman, its secretary and its treasurer, and such officers shall hold office for a period of one year or until a successor is elected. Neither the secretary nor the treasurer need be members of the commission. The commission may require that the treasurer thereof be bonded in an amount to be determined by the commission.



Section 41-9-324 - Commission a body corporate.

The commission shall constitute a body corporate and shall have, in addition to those set forth specifically in this division, all powers necessary or convenient to effect the purposes for which it has been established under and by the terms of this division, together with all powers incidental thereto or necessary to the discharge of its said powers and duties.



Section 41-9-325 - Commission a state agency; commission to have exclusive control over Tannehill Furnace and Foundry; rule making and police power.

The commission shall be a state agency and shall have exclusive control over the Tannehill Furnace and Foundry and the area appurtenant thereto, the memorial park established under this division, all improvements and exhibits located thereon and any additions constructed, created, leased, acquired or erected in connection therewith. The commission shall have the power and authority to establish and promulgate and from time to time alter, amend or repeal rules and regulations concerning the preservation, protection and use of the Tannehill Furnace and Foundry and the memorial park and to preserve the peace therein. Any person who violates any rule or regulation so established and promulgated shall be guilty of a misdemeanor and shall be punished by a fine of not more than $1,000.00 or imprisonment for not more than one year, or both, and may be adjudged to pay all costs of the proceedings. The commissioners shall have and are hereby vested with full police power to prefer charges against and to make arrests of any person or persons violating any such rule or regulation. The commission shall have full authority to designate any employee or employees of the commission as deputy police officers, who shall have full authority to prefer charges against or to make arrests of any person or persons violating any rule or regulation established and promulgated by the commission as provided hereunder.



Section 41-9-326 - Acquisition of property; borrowing of money and issuance of revenue bonds.

(a) The commission is authorized to take possession under a lease or a deed of the land and other property in the County of Tuscaloosa, known as "old Tannehill Furnace," which is now owned by the University of Alabama, and the Board of Trustees of the University of Alabama is hereby authorized, in its discretion, to lease or to deed in fee simple such lands and appurtenances thereto to the commission. Such board of trustees may also sell, give or lend any other relics of old-style iron making or other items appropriate for display along with or as a part of a display or exhibit of iron making. The commission is further authorized to lease, accept as a gift or loan or otherwise acquire any other property, real or personal, including gifts or bequests of money or other things of value to be used in fulfilling the purpose for which it is established or for any auxiliary purpose incidental or appropriate thereto.

(b) The commission is also authorized to borrow money and issue revenue bonds in evidence thereof, but no such bonds shall be general obligations of the State of Alabama or any agency or any political subdivision thereof. Nor shall such commission pledge to the payment of any such loans the land, buildings, exhibits or other appurtenances thereto. It may, however, pledge to the repayment thereof the proceeds derived from admission fees or charges or other fees or charges made in connection with such park or historical site.



Section 41-9-327 - Operation, etc., of park or historic site; entry into agreements with civic organizations, etc.; acceptance of gratuitous services and employment of hostesses, guards, etc.

(a) The commission shall operate or provide for the operation of the park or historic site hereby provided for and any appurtenances thereto in such manner as to facilitate its exhibition to the public either with or without a charge. If the commission, in its discretion, decides that a charge is appropriate, then the commission shall fix and provide for the collection of such charge or charges as it deems appropriate for admission to the park and for the use, viewing of or other enjoyment of exhibits and other facilities appurtenant to the park.

(b) The commission may enter into agreements with any civic organization, lay group or industrial, professional or governmental organization relative to the general management of the park or historic site.

(c) The commission is also specifically authorized to accept gratuitous services from individuals and organizations and to employ such hostesses, guards, superintendents and other employees as, in its opinion, are needed for the operation and exhibition of such park or historic site.



Section 41-9-328 - Appropriations by counties and municipalities.

The county commission of any county or governing body of any municipality in this state shall be authorized, by resolution duly adopted and recorded, to appropriate any available public funds not otherwise pledged to the use of any such commission.



Section 41-9-329 - Exemption from taxation of commission and income, properties, etc., thereof.

This commission shall have a tax-exempt status, and the properties of the commission and the income therefrom, all lease agreements and contracts made by it, all bonds issued by it and the coupons applicable thereto and the income therefrom and all indentures executed with respect thereto shall be forever exempt from any and all taxation by the State of Alabama and any political subdivision thereof, including, but not limited to, income, admission, amusement, excise and ad valorem taxes.



Section 41-9-330 - Insurance programs for employees.

(a) All full-time employees of the Tannehill Furnace and Foundry Commission shall be treated as state employees for the purpose of participating in any insurance programs provided for state employees.

(b) The Tannehill Furnace and Foundry Commission is hereby authorized and empowered to pay the employer's contributions to any such programs out of any funds appropriated to them or available to them for any purpose whatsoever, and it may deduct the employees' contributions for such programs by means of payroll deductions or otherwise from any salary or compensation paid said employees.



Section 41-9-331 - Tannehill Furnace and Foundry Commission renamed Alabama Historic Ironworks Commission.

The Tannehill Furnace and Foundry Commission as provided for in this chapter and renamed by this section shall henceforth be officially named and called the Alabama Historic Ironworks Commission. In no manner shall this section alter the powers, duties, property, personnel, function, or liability of the commission. A reference in any provision of law to the Tannehill Furnace and Foundry Commission shall be deemed a reference to the Alabama Historic Ironworks Commission created by this section.



Section 41-9-332 - Commission granted additional authority.

In addition to the authority granted to the commission under Sections 41-9-320, and 41-9-325 to 41-9-328, inclusive, the commission is further authorized to offer technical assistance to other 19th Century ironworks or related industrial preservation projects in Alabama as funds are available and to conduct an inventory of historic ruins appropriate to this critical period in the industrial heritage of the state. The commission may preserve, restore, acquire, maintain, and promote the sites and accept by gift, grant, long-term lease or other legal conveyance properties which contributed to the heritage of the antebellum iron and coal industry of the state.






Division 6 - St. Stephens Historical Commission.

Section 41-9-335 - Created; composition; powers and duties.

(a) A board of trustees to be known as the St. Stephens Historical Commission is hereby authorized to be appointed and established for the purpose of acquiring, maintaining, protecting, and promoting certain properties of historical interest at St. Stephens, in Washington County, in the general vicinity of the site of the first territorial capital of Alabama. The board shall be comprised of 11 members, and the first five enumerated appointees designated herein shall serve for terms of two, three, four, five, and six years, respectively, with subsequent appointees serving for terms of six years. The four board members appointed by the legislative delegation representing Washington County pursuant to subsection (b), including the initial appointees, shall serve terms of six years. At least one of the four new members appointed by the Washington County Legislative Delegation shall be African American. The ex officio board member shall serve a term on the board concurrent with the serving of the term of the elected public office.

(b) The Board of Trustees of the St. Stephens Historical Commission shall consist of the following members:

(1) Two members appointed by the Governor.

(2) One member appointed by the Alabama Historical Commission.

(3) Two members appointed by the Washington County Historical Society.

(4) One member appointed by the Washington County Commission.

(5) Four members appointed by the legislative delegation representing Washington County.

(6) One ex officio, full member who shall be the member of the Alabama House of Representatives representing the geographical community of St. Stephens in Washington County.

(c) The trustees shall serve without compensation other than payment of a per diem allowance and travel expenses in attending meetings of the board or in performing any actual service under the direction of the board. The expenses shall be paid in amounts prescribed in Article 2 of Chapter 7 of Title 36, and shall be payable out of any appropriation, donation, or grant, by a check drawn upon a bank account of the commission, after payment for the expenses has been approved by the board of trustees or the treasurer thereof.

(d) The board, within its discretion, may acquire title, possession, or control of properties and also of objects of historic interest at St. Stephens as it may deem necessary or proper to be constructed, reconstructed, maintained, preserved, and protected on behalf of the State of Alabama, mark in a suitable manner the places or locations of historic interest at such point, and prepare and publish for distribution pamphlets or other printed matter with respect thereto. The expenses incurred for these purposes by the board of trustees shall be paid out of the appropriation upon a check drawn on the bank account of the commission, supported by an itemized account thereof approved by the board of trustees or the treasurer thereof.

(e) The board shall hold an annual meeting at St. Stephens in Washington County each September on a day designated by the chair. Six members shall constitute a quorum for the transaction of business. Additional meetings may be held at such times and places within the state as may be necessary, desirable, or convenient, upon call of the chair or, in the case of his or her absence or incapacity, of the vice chair, or on the call of any five members of the board.

(f) The board shall determine and establish its own procedure in accordance with this division, and shall have an official seal.

(g) The board shall elect its chair, its vice chair, its secretary, and its treasurer, and these officers shall hold office for a period of two years or until a successor is elected. The board may require that the treasurer be bonded in an amount to be determined by the board.

(h) The board may appropriate and expend funds and cooperate financially and otherwise with the Washington County Historical Society, the County of Washington, and any other historical organization, county, or municipality in this state to acquire, establish, maintain, and promote historical sites in and around the present community of St. Stephens, in the vicinity of the first territorial capital of Alabama.

(i) The board shall promulgate rules and regulations having the force and effect of law governing its operations and activities, including, but not limited to, the management of any real property under its jurisdiction and providing for fines for certain violations. Violations of specified rules and regulations shall be a Class C misdemeanor. The board is further authorized to hire law enforcement officers to enforce the rules and regulations, as well as enforce all other laws and regulations as necessary or appropriate. The law enforcement officers shall have the general law enforcement authority of other peace officers of the State of Alabama and shall be required to meet the minimum standards of law enforcement officers as provided by the Alabama Peace Officers Standards and Training Commission or other standards as may be hereafter provided by law.



Section 41-9-336 - Authorization for county or municipality to appropriate public funds for commission; acquisition, etc., of roads, bridges, etc., on commission land.

The county commission of any county or governing body of any municipality in this state or any other public or private agency or any historical organization shall be authorized, by resolution duly adopted and recorded, to appropriate any available public funds not otherwise pledged to the use of the St. Stephens Historical Commission and shall be authorized to acquire, construct and maintain roads and bridges and other public facilities and improvements on commission owned or controlled land.



Section 41-9-337 - Employees treated same as state employees for insurance or benefits purposes; employer's contributions to such programs; part-time employees.

(a) All full-time employees of the St. Stephens Historical Commission shall be treated as state employees for the purpose of participating in any insurance programs and other fringe benefits provided for state employees.

(b) The commission is hereby authorized and empowered to pay the employer's contributions to any such programs out of any funds appropriated them or available to them for any purpose whatsoever, and it may deduct the employees' contributions for such programs by means of payroll deductions or otherwise from any salary or compensation paid said employees.

(c) Part-time employees may be employed from time to time as needed.









Article 11 - USS Alabama Battleship Commission.

Section 41-9-340 - Creation; composition; qualifications, appointment, terms of office and removal of members; vacancies.

(a) There is hereby created a state commission to be known as the "USS Alabama Battleship Commission." The membership of the commission shall consist of 18 competent and qualified citizens of Alabama. The members shall be appointed by the Governor, with at least three being residents of Mobile County and at least one being a resident of Baldwin County. The remaining members shall be appointed from throughout the state in a manner as to provide general statewide representation of the commission.

(b) The terms of the members of the commission shall be for eight years, with nine members appointed every four years.

(c) Any member of the commission may be removed by the Governor for cause, and vacancies in the commission shall be filled by the Governor by appointment of a competent and qualified person for the unexpired term.



Section 41-9-341 - Members not to receive pay, etc.; payment of expenses of members; conflicts of interest of members or employees of commission; penalty.

No member of the commission shall receive any pay or emolument for the discharge of his duties. Commission members and employees of the commission shall be reimbursed for actual expenses incurred on behalf of the commission in the development, operation, promotion, and expansion of its programs and activities. All such expenses are to be paid from the funds of the commission.

It shall be unlawful for any member of the commission or any employee thereof to charge, receive or obtain, either directly or indirectly, any fee, commission, retainer or brokerage out of the funds of the commission, and no member of the commission or officer or employee thereof shall have any interest in any land, materials or contracts sold to or made or negotiated with the commission or with any member or employee thereof acting in his capacity as a member or employee of such commission. Violation of any provision of this section shall be a misdemeanor and, upon conviction, shall be punishable by removal from membership or employment and by a fine of not less than $100.00 or by imprisonment not to exceed six months or both.



Section 41-9-342 - Meetings generally; quorum; organization and procedure; seal; officers; requirement of bond from treasurer.

The commission shall hold an annual meeting at the site of the Battleship Memorial Park and one half of the members of the commission shall constitute a quorum for the transaction of business. Additional meetings may be held at such times and places within the State of Alabama as may be considered necessary, desirable or convenient upon call of the chair or, in the case of his or her absence or incapacity, of the vice-chair or on call of any three members of the commission. However, by two-thirds vote of the commission, the meetings may be held outside the State of Alabama. The commission shall determine and establish its own organization and procedure in accordance with the provisions of this article and shall have an official seal. The commission shall elect its chair, vice-chair, secretary, and treasurer. The officers shall hold office for a period of one year or until a successor is elected. Neither the secretary nor the treasurer need be members of the commission. The commission may require that the treasurer be bonded in an amount to be determined by the commission.



Section 41-9-343 - Executive committee.

The commission may, at its discretion, create and provide for an executive committee of not fewer than five members and delegate to such committee such powers and authority as are deemed advisable by the commission; except, that the executive committee may not be empowered to issue revenue or any other bonds or execute any lease or contract for a period in excess of one year or execute any contract for an amount in excess of $100,000.00. The commission shall notify the Governor when any member misses three consecutive meetings and the commission shall recommend that said member shall be removed by the Governor for cause.



Section 41-9-344 - Executive director.

The commission may employ an executive director, who shall serve at the pleasure of the commission and who shall be responsible directly to the commission for the general supervision, promotion and development of the battleship and of the state memorial park. The commission shall fix his compensation, the same to be paid from the funds of the commission and shall further designate his duties and authority.



Section 41-9-345 - Employees.

The commission may hire such laborers, artisans, caretakers, technicians, stenographers and administrative employees, and supervisory and professional personnel as may be necessary or advisable for the carrying out in the most efficient and beneficial manner of the purposes and provisions of this article. The commission may offer to its employees any benefits offered to employees of the State of Alabama, including retirement, medical and dental care, and workers' compensation plans.



Section 41-9-346 - Commission a public body corporate.

The commission shall constitute a public body corporate and shall have, in addition to those set forth specifically in this article, all powers necessary or convenient to effect the purposes for which it has been established under and by the terms of this article, together with all powers incidental thereto or necessary to the discharge of its said powers and duties.



Section 41-9-347 - Commission to establish, operate, etc., memorial park and acquire, exhibit, etc., Battleship USS Alabama, etc.

The commission shall establish, operate, and maintain a state memorial park to honor the Alabamians who participated in all armed conflicts of the United States, which shall be under the exclusive management and control of the commission as a separate agency of the state government. The principal purpose and function of the commission shall be to acquire, transport, berth, renovate, equip, maintain, and exhibit the Battleship USS Alabama and such other military artifacts and educational exhibits as deemed appropriate by the commission to effectively represent the veterans of all branches of the United States Armed Services in all conflicts and educate the public on their contributions and sacrifices as a permanent public memorial.



Section 41-9-348 - Commission to be state agency; commission to have exclusive control over battleship, park, etc.

The commission shall be a state agency and shall have exclusive control over the Battleship USS Alabama, the memorial park established under this article, any and all improvements and exhibits located thereon, and any additions constructed, created, leased, acquired, or erected in connection therewith, including any text, image, audio, or video developed from assets exclusively under the ownership and control of the commission.



Section 41-9-349 - Powers and duties of commission generally.

(a) The commission shall acquire the Battleship USS Alabama (BB60) for and on behalf of the State of Alabama and select and improve appropriate sites for the permanent or temporary berthing of the vessel, taking into consideration factors, including, but not limited to, the accessibility of same, the location of nearby roads and highways, scenic attractions, esthetic value, cost, cooperation with federal, state, county, municipal, and other governmental authorities, protection from the hazards of weather, fire, and sea and any other factors which may affect the suitability of the site for the establishment of the ship as a temporary or permanent memorial and exhibit.

(b) The commission shall generate and manage operating funds through parking fees, admission charges, and overnight berthing or camping programs for the education of scouts and other youth groups exempt from state lodging taxes, staff or concession operations offering merchandise, food, beverages, rides, or services compatible with the commission's mission, and short term rental of park sites for educational, commemorative, civic, camping, or social functions.

(c) The commission may accept public or private gifts, grants, and donations for the purposes of this article, may make and enter into contracts with other governmental departments, agencies, and boards, either federal, state, or municipal, and with private persons and corporations, may transport the ship to and berth the same at temporary and permanent park sites, ready the ship for visitation by the public, establish and provide for a proper charge for admission to the ship and otherwise renovate, maintain, and operate the ship as a permanent memorial and exhibit.

(d) The commission shall have full, complete and exclusive jurisdiction over the vessel, the sites and the related exhibits and shall allocate funds from its treasury for the fulfillment and accomplishment of its duties and responsibilities in a manner as may be necessary and appropriate for the perfection of the purposes of this article, including the power to lease lands of the commission whenever the commission shall find any action to be in furtherance of the purposes for which the commission was organized, and the authority to pledge revenues from its income from long term leases, future revenues from admissions, and any other sources as may from time to time be necessary or desirable.

(e) No lease may be entered into for longer than 25 years with option to renew every five year period thereafter.



Section 41-9-350 - Maintenance and audits of records and books of account; establishment, etc., of reserve fund for special contingencies and emergencies.

(a) The commission shall maintain books of account covering revenues derived by it from all sources whatsoever, together with accounts of all expenses incurred in connection with the carrying out by the commission of its purposes as established by and under the terms of this article. Such records and books shall be available for audit at any time by the Department of Examiners of Public Accounts and shall be audited at least every two years in the same manner as audits are made of other state agencies and departments.

(b) The commission shall establish a reserve fund for special contingencies and emergencies over and beyond those occurring in the normal course of routine maintenance and operation and may authorize the deposit of this reserve fund in any lawful depository or depositories.



Section 41-9-351 - Commission may provide for insurance for properties and employees.

(a) The commission may provide insurance covering loss or damage to its properties or any properties of others in its custody, care, or control or any properties as to which it has any insurable interest caused by fire or other casualty and may likewise provide insurance for the payment of damages on account of the injury or death of persons and the loss or destruction of properties of others, and may pay the premiums out of the revenues of the commission. Nothing in this section shall be construed to authorize or permit the institution of any civil action or proceeding in any court against the commission for or on account of any matter referred to in this section. Any contracts of insurance authorized by this section may, in the discretion of the chair of the commission, provide for a direct right of action against the insurance carrier for the enforcement of any claims or causes of action.

(b) The liability under any policy or contract of insurance, arising out of facts and circumstances as would bring the claim or cause of action within the provisions of Chapter 5 of Title 25 if the commission were subject to the provisions of the law shall be governed by the provisions of the law. The chair of the commission may increase the hospital and medical liability coverage if he or she deems the increase of liability coverage to be in the best interests of the commission. The liability in all other cases from any such policy or contract of insurance, except to the extent expressly stated to the contrary therein, shall be the same as that imposed by law upon private persons, firms, or corporations in like circumstances.

(c) The commission may, with the approval of the Governor, enter into contract by bond or policy with an insurance company authorized to do business in this state covering a certain amount to be paid to the employees of the commission who may be killed or injured in the line and scope of their employment. The amount paid to an employee on account of death or injury shall not exceed the amount or amounts as provided by Chapter 5 of Title 25; provided however, that the bond or policy may provide additional benefits not to exceed twenty-five thousand dollars ($25,000) per employee for the payment of hospital and medical expenses. The premium upon the bond or policy shall be paid out of the revenues of the commission.

(d) Claims by the general public against the commission or its staff will be referred to the State Board of Adjustment for adjudication. Claims by the commissioners or the commission's staff arising from their duties shall be referred to the Director of Finance, Division of Risk Management for settlement and compensation.



Section 41-9-352 - Authority for issuance and sale of revenue bonds; form, terms, denomination, etc., generally; sale; redemption; payment of principal and interest on bonds and security therefor.

The commission shall have the power and authority to issue and sell at any time and from time to time its revenue bonds for the purpose of providing funds to acquire, transport, outfit, renovate, maintain, improve and berth the Battleship USS Alabama and to construct, improve, enlarge, complete, maintain, operate and equip the memorial park established in this article and for the payment of obligations incurred for such purpose or purposes; provided, however, that the first proceeds from the first revenue bonds issued under this section shall be used to repay the loan received from the Alabama State Docks Department.

The principal of and interest on any such bonds shall be payable solely out of the revenues derived from the project. All bond service payments shall be subordinate to the acquisition, establishment and maintenance of a reasonable maintenance and operating fund.

Any bonds of the commission may be delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest, payable and evidenced in such manner, may contain provisions for redemption prior to maturity and may contain other provisions not inconsistent with this section, all as provided by duly adopted resolutions of the commission whereunder such bonds are authorized to be issued; provided, however, that no bond of the commission shall have a specified maturity date later than 30 years after its date. Each bond of the commission having a specified maturity date more than 10 years after its date shall be made subject to redemption at the option of the authority of the commission at the end of the tenth year after its date and on any interest payment date thereafter under such terms and conditions as may be provided in the resolution under which such bond is authorized to be issued.

Bonds of the commission may be sold at either public or private sale in such manner and at such time or times as may be determined by the commission to be most advantageous to it.

Bonds issued by the commission shall not be obligations of the State of Alabama but shall be payable solely out of the revenue derived from the park project in respect of which such bonds are issued. The principal of and the interest on the bonds shall be secured by a pledge of the revenues out of which the bonds shall be payable and by a pledge of the rentals or leases from any concessions granted by the commission and may be secured by nonforeclosable indenture covering the park project.



Section 41-9-353 - Bonds and other obligations to be exclusively obligations of commission; bonds and coupons to be negotiable instruments and to constitute legal investments for banks, insurance companies and fiduciaries; effect of recital as to issuance in resolution authorizing bonds.

All obligations incurred by the commission and all bonds issued by it shall be solely and exclusively an obligation of the commission and shall not create an obligation or debt of the State of Alabama or any county or municipality therein.

All bonds issued by the commission, while not registered, shall be construed to be negotiable instruments even though they are payable from a limited source. All coupons applicable to any bonds issued by the commission, while the applicable bonds are not registered as to both principal and interest, shall likewise be construed to be negotiable instruments although payable from a limited source. Such bonds shall constitute legal investments for savings banks and insurance companies organized under the laws of the state; and, unless otherwise directed by the court having jurisdiction thereof or the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable prudence, invest trust funds in the bonds of the commission.

Any resolution authorizing any bonds under this article shall contain a recital that they are issued pursuant to this article, which shall be conclusive evidence that said bonds have been duly authorized, notwithstanding the provisions of any other law now in force or hereafter enacted or amended.



Section 41-9-354 - Borrowing of money from private sources, etc., authorized generally; pledge of future revenues from admissions, etc., as security for repayment of such loans.

The commission shall have the authority to borrow money from private sources, the state emergency fund or such other sources as may be acceptable to the commission under such terms and conditions as may be provided by law. In order to provide security for the repayment of any such private or public loans, the commission shall have the authority to pledge such future revenues from admissions and any other sources as may, from time to time, be necessary or desirable.



Section 41-9-355 - Loan from State Docks Department; commission may borrow from banks pending such loan and pledge loan as security; $50,000.00 outstanding indebtedness forgiven.

(a) At such time as existing revenue bond covenants of the Alabama State Docks Department are satisfied as a result of any refunding of revenue bond issues of the Alabama State Docks Department that are outstanding as of August 1, 1963, the Alabama State Docks Department shall loan $50,000.00 to the USS Alabama Battleship Commission from the trust fund that will be released to the Alabama State Docks Department as a result of said refunding. This loan shall be repaid to the Alabama State Docks Department from the proceeds of the first revenue issue authorized under this article.

Pending said loan from the Alabama State Docks Department from the released trust fund, the USS Alabama Battleship Commission is hereby authorized to borrow from any bank or banks in the state of Alabama such sums up to $50,000.00 as are needed to carry out the purposes of this article. The USS Alabama Battleship Commission may pledge as collateral for this loan or loans the above described loan that will be received from the Alabama State Docks Department.

(b) Having issued no bonds as of May 29, 1985, and having no intentions to do so, the $50,000.00 outstanding indebtedness to the Alabama State Docks Department is hereby forgiven.



Section 41-9-356 - Appropriations by counties and municipalities.

The county commissions of the several counties of the state and the city commissions, the city councils and other like governing bodies of the cities and towns of the state are hereby authorized to make appropriations to the commission for the purposes enumerated in this article.



Section 41-9-357 - Battleship Fund.

The commission shall establish and maintain at such lawful depository or depositories in the State of Alabama as it shall select a "Battleship Fund," composed of the money or moneys which may come into its hands from admissions, inspection fees, gifts, donations, grants, bequests, loans, bond issues, governmental appropriations, or other sources, either public or private. The funds shall be used by the commission to pay the costs of acquiring, restoring, renovating, outfitting, documenting, developing, maintaining, displaying, recording, storing, and when deemed appropriate, disposing of artifacts, exhibits, and park assets, and conducting marketing, promotion, and other activities to sustain operations, and meet maintenance and development requirements for the purposes set forth in this article and for the servicing, retirement, or amortization of any bonds or other evidences of indebtedness issued by the commission. The commission, in the promotion of Battleship Memorial Park through its chair and such employees as may be designated in writing by the chair, may expend funds of the commission to entertain customers or prospective customers and prospects, including prospective contributors or in promoting public relations in such a manner as the chair deems necessary. Any funds expended under this section shall be subject to audit and accounting as otherwise provided for by law.



Section 41-9-358 - Exemption from taxation of commission and income, properties, etc., thereof.

The commission shall have a tax exempt status, and the properties of the commission and the income therefrom, all lease agreements and contracts made by it, all bonds issued by it and the coupons applicable thereto and the income therefrom and all indentures executed with respect thereto shall be forever exempt from any and all taxation by the State of Alabama and any political subdivision thereof, including, but not limited to, income, admission, amusement, excise and ad valorem taxes.






Article 12 - Commission on Uniform State Laws.

Section 41-9-370 - Continuation; composition; appointment and terms of office of members.

The Commission on Uniform State Laws is continued in existence as an advisory commission to the Legislature. The commission consists of three members of the bar appointed by the Governor for a term of four years or until their successors are appointed, a member of the Senate appointed by the President of the Senate, a member of the House of Representatives appointed by the Speaker of the House, the Director of Legislative Services, and the Deputy Director of Legislative Services, Legal.



Section 41-9-371 - Vacancies.

Upon the death, resignation, failure, or refusal to serve of any appointed commissioner, his or her office shall become vacant, and the Governor, President of the Senate, or the Speaker, as the case may be, shall make an appointment to fill the vacancy for the unexpired term of the former appointee.



Section 41-9-372 - Meetings; officers.

The commissioners shall meet at least once every two years and shall elect one of their number as chair and another as secretary, who shall hold their respective offices for a term of two years and until their successors are elected.



Section 41-9-373 - Duties of commission generally; reports to Legislature.

Each commissioner shall attend the meeting of the National Conference of Commissioners on Uniform State Laws and, both in and out of the national conference, shall do all in his or her power to promote uniformity in state laws upon all subjects where uniformity is deemed desirable and practicable. The commission shall report to the Legislature at each regular session and from time to time thereafter as the commission deems proper an account of its transactions and its advice and recommendations for legislation. It is also the duty of the commission to bring about as far as practicable the uniform judicial interpretation of all uniform laws.



Section 41-9-374 - Payment of commission members' expenses and dues.

(a) The Commission on Uniform State Laws shall annually present its budget to the Legislative Council for approval.

(b) From funds appropriated for the commission, the commission shall:

(1) Reimburse members of the commission for their necessary expenses in performing the duties of their offices, including travel for the meeting of the National Conference of Commissioners on Uniform State Laws, subject to the approval of the Legislative Council.

(2) Pay the cost of printing the commission's reports.

(3) Pay the dues of this state to the National Conference of Commissioners on Uniform State Laws.

(c) The amount of expenses and dues shall be certified to the state Comptroller by the chair of the commission, and the state Comptroller shall draw warrants and the State Treasurer shall pay the warrants for these purposes from funds appropriated for the commission.






Article 14 - Continuing Women's Commission.

Section 41-9-410 - Creation; composition; report; compensation and expenses.

(a) There is hereby created and established a continuing Women's Commission, hereinafter referred to as the commission, which shall be composed of three members of the House of Representatives appointed by the Speaker of the House, two members of the Senate appointed by the President Pro Tem of the Senate, and the following members appointed by the Governor: One member shall be appointed from each congressional district and three members shall be appointed from the state-at-large. The additional at-large membership created by Act 2016-247 shall be appointed by the Governor in 2016, for a term of two years. Successors to this position shall serve a term of five years. No existing member's term of office may be shortened due to the creation of the additional at-large membership. At least seven of the members appointed by the Governor shall be women. The original five members representing the Legislature shall be appointed for terms of two years, and their successors shall be appointed for terms of two years. Of those members initially appointed by the Governor, five members shall be appointed for terms of five years, and five members shall be appointed for terms of three years, and the successors to such appointees shall serve for terms of five years.

(b) Members shall be selected on the basis of their interests and knowledge in, and their ability to make contributions to, the solutions of problems related to the status of women.

(c) The commission shall report to the Governor and the Legislature.

(d) Vacancies on the commission shall be filled by appointment in the same manner provided for the appointment of the initial members. Any appointment to replace a member whose position becomes vacant prior to the expiration of the term shall be filled only for the remainder of the term.

(e) Members of the commission shall receive no compensation for their services, except that they may be reimbursed for reasonable and necessary expenses incident to their duties as members of the commission, in accordance with state law.



Section 41-9-411 - Officers; procedures and rules; committees and task forces.

The commission shall hold an organizational session at which time the commission shall select a chairman and such other officers from its membership as it deems necessary. The commission shall at its organizational session adopt such procedures and rules that will enable the implementation of the purposes of the commission. It shall have the responsibility of appointing such committees and task forces as they deem necessary.



Section 41-9-412 - Meetings.

The commission shall meet at least three times a year.



Section 41-9-413 - Purpose; functions.

The purpose of the commission is to improve and advance the lives of women in the State of Alabama. The commission may study, make recommendations, educate, and promote constructive action on issues related to women which shall include, but not be limited to, economic development, education, employment, health, legal rights, political participation, and the quality of individual and family life. The areas of responsibility may include any or all of the following:

(1) To create public awareness and understanding of the responsibilities, needs, potentials, and contributions of women and their roles in the changing society.

(2) To research, assemble, analyze, and disseminate pertinent data and educational materials relating to activities and programs which will assist in meeting the needs of women.

(3) To institute, conduct, or support, or any combination thereof, educational and other programs, meetings, conferences, hearings, forums, and discussion groups to address matters of concern to the women of the state.

(4) To advise and make recommendations to the Governor and to the Legislature on issues, policies, and programs relating to women.

(5) To evaluate and monitor legislation pending in the Legislature on issues relating to women and make recommendations concerning such legislation to the Governor and the Legislature.

(6) To maintain contact and collaborate with the appropriate federal, state, local, and international agencies concerned with the status of women.

(7) To perform such other functions and duties as imposed upon it by law or as assigned to it by the Governor or the Legislature, or both.



Section 41-9-414 - Annual report to Governor and Legislature.

The commission shall submit an annual report to the Governor and the Legislature of its activities and findings and any suggested legislation which would aid in accomplishing its objectives.



Section 41-9-415 - Executive director; personnel; employee benefits.

(a) The commission may employ an executive director, who shall serve at the pleasure of the commission and who shall be responsible directly to the commission. The commission shall determine the compensation of the executive director, which shall be paid from the funds of the commission. The commission shall designate the duties and responsibilities of the executive director.

(b) The commission may employ administrative employees, consultants, research assistants, and other supervisory and professional personnel as may be necessary or advisable for carrying out, in the most efficient and beneficial manner, the purposes and provisions of this article. The commission may offer to its employees any benefits offered to employees of the State of Alabama, including retirement, medical and dental care, and workers' compensation plans.



Section 41-9-416 - Administration of funds; records; office space and equipment.

(a) The commission shall administer funds allocated for its work and be authorized to accept, disburse, and allocate any funds that may become available from other governmental and private sources, provided that all such funds shall be disbursed or allocated in compliance with any specific designation stated by the donor. In the absence of such specific designation, the funds shall be disbursed or allocated to projects related to any of the purposes of the commission.

(b) The commission may impose user fees on participants in its programs, services, or activities. Fees shall not exceed the reasonable cost of administering the programs, services, or activities. The commission or the executive director may waive the user fee if the waiver would promote the purpose of the commission or if the participant is unable to pay the user fee.

(c) All user fees collected, sponsorships, direct appropriations, and other funds received shall be deposited into a special fund in the State Treasury to be known as the Women's Commission Fund. The commission may make deposits and expenditures from such special fund to administer and implement the purposes of this article, including, but not limited to, expenditures for expenses, meals and receptions, awards, and promotional items. All revenue remaining in the special fund at the end of the fiscal year shall carry over to the next fiscal year and shall not revert to the State General Fund or any other fund. Such funds shall be appropriated, budgeted, and allotted in accordance with Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts stipulated in general appropriations bills and other appropriations bills.

(d) All contributions and gifts of money and property made to the commission shall be exempt from all taxation in the state. All real and personal property, money, income, resources, and activities of the commission shall be exempt from all taxation in the state.

(e) The commission may award research grants in accordance with state law and subject to budget appropriations.

(f) The commission shall maintain accurate records and books of account covering revenue and expenditures, which shall be subject to audit by the Department of Examiners of Public Accounts.

(g) The commission shall be provided with office space and necessary office equipment.






Article 15 - Space Science Exhibit Commission.

Section 41-9-430 - Creation; commission a public body corporate; commission to provide, etc., facilities for exhibits of National Aeronautics and Space Administration, Department of Army, etc.; commission empowered to provide lodging for visitors, etc.

There is hereby created and established a state agency to be known as the Alabama Space Science Exhibit Commission, which shall be a public body corporate with all the powers and privileges of a corporation, for the purpose of providing for and participating in the management and control of facilities to house and display such visual exhibits of space exploration and hardware used therefor as may be made available by the National Aeronautics and Space Administration. Such facility shall constitute a permanent housing for the national aeronautics and space administration exhibit, which shall be open to the general public and shall be located at a place to be designated and made available in Madison County for a nominal cost through the cooperation of the Department of the Army or at such other locations as the commission may deem appropriate.

The commission is further empowered to provide such facilities as will be mutually agreed upon between the commission and Department of the Army for the housing and display of army weaponry and mementos of national defense.

The commission is further empowered to establish an energy information and exhibit center in order to provide information to the public on research and development in the field or energy as developed by the National Aeronautics and Space Administration, the Department of the Army, the Energy Research and Development Administration, other federal and state agencies, including universities and colleges, and other public and private sectors engaged in energy related activities.

The commission is further empowered to construct or otherwise acquire, whether by purchase, construction, exchange, gift, lease or otherwise, lodging and other similar facilities, including parking facilities and facilities for meetings, (provided said items are constructed within one mile of the Alabama Space and Rocket Center), for use by visitors to the permanent exhibit of the commission and users of the commission's visitors' center. In connection therewith, the commission may acquire any land or construct or acquire buildings or other improvements and all real and personal properties deemed necessary by the commission for such purpose, whether or not now in existence. The commission may lease to others any such facilities and may also lease lands of the commission on which such facilities may be constructed and charge and collect rent therefor, and terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof. The commission may also sell, exchange, or convey and grant options to any lessee to acquire any such facilities and may lease lands of the commission on which such facilities may be constructed whenever the commission shall find any such action to be in furtherance of the purpose for which the commission was organized.



Section 41-9-431 - Composition; qualifications, appointment, terms of office and removal of members; vacancies; chairman; compensation and expenses of members; meetings generally; quorum; executive committee.

The commission created by Section 41-9-430 shall consist of 18 members, to be appointed by the Governor, who shall be bona fide residents and qualified voters of this state, at least three of whom shall be residents of Madison County. The remaining members of the commission shall be appointed from throughout the state in such manner as to provide general statewide representation on the commission, but all members shall be qualified persons of unquestioned loyalty to this country who are knowledgeable and interested in national defense and space exploration and in the promotion of interest in such fields. Nine of the original members shall be appointed for terms of four years, and nine members shall be appointed for terms of eight years. Thereafter, all members shall serve for terms of eight years. All members shall serve until their successors are appointed and qualified, but any member may be removed by the Governor for just cause. Vacancies shall be filled in the same manner as original appointments are made.

The first chairman of the commission shall be appointed by the Governor from among the original appointees. Thereafter, each succeeding chairman shall be selected by the other members of the commission.

Members of the commission shall serve without compensation.

Members and employees of the commission shall be reimbursed for actual expenses incurred on behalf of the commission in the development, operation, promotion and expansion of its programs and activities.

The commission shall hold at least one annual meeting at the site of the exhibit, and one half of the members shall constitute a quorum for the transaction of any business which may properly come before the commission at any such meeting.

The commission shall be authorized to provide for an executive committee of not fewer than five of its members to whom it may delegate such powers and authority as the commission may deem to be advisable.



Section 41-9-432 - Powers generally.

The commission shall be authorized:

(1) To investigate and select an available site for housing the exhibits, including the surrounding grounds, in cooperation with the Department of the Army and the community, taking into consideration all pertinent factors affecting the suitability of such site;

(2) To acquire by rent or lease agreement or otherwise the necessary housing facilities and to establish, improve and enlarge the available facility, including providing it with necessary equipment, furnishings, landscaping and related facilities, including parking areas and ramps, roadways, sewers, curbs and gutters;

(3) To enter into such contracts and cooperative agreements with the local, state and federal governments, with agencies of such governments, including the Department of the Army and the National Aeronautics and Space Administration, with private individuals, corporations, associations and other organizations as the commission may deem necessary or convenient to carry out the purpose of this article, such contracts and agreements to include leases to private industry;

(4) To borrow money from private sources or such other sources as may be acceptable to the commission under such terms and conditions as may be provided by law and, in order to provide security for the repayment of any such private loans, to pledge such future revenues from admissions and any other sources as may from time to time be necessary or desirable;

(5) To issue and sell, subject to the approval of the Governor, interest-bearing general obligation bonds not in excess of $1,900,000.00 in principal amount as authorized by constitutional amendment. Such bonds shall be general obligations of the State of Alabama with full faith and credit and taxing power of the state to be pledged to the prompt and faithful payment of the principal of the bonds and the interest thereon. The proceeds from the sale of such bonds shall be used exclusively for the purpose of paying the expenses incurred in the sale and issuance thereof and for the construction, establishment, improvement or enlargement and equipment of building facilities and related grounds, including the renewal or replacement of structural parts of such facility, but not including the purchase of the site for such facility;

(6) To issue and sell at any time and from time to time its revenue bonds for the purpose of providing funds to acquire, enlarge, improve, equip and maintain a facility and for the payment of obligations incurred for such purposes. The principal and interest on any such revenue bonds shall be payable solely out of the revenues derived from the project;

(7) To borrow money and in evidence of such borrowing to issue and sell at any time and from time to time its revenue bonds (in addition to those authorized under subdivisions (5) and (6) hereof) for the purpose of carrying out the commission's power to construct or acquire lodging facilities, as set out in Section 41-9-430, the principal of and interest on which shall be payable solely out of the revenues and receipts derived by the commission from the operation, leasing or sale of the lodging facilities. The resolution under which such revenue bonds are authorized to be issued and any mortgage and deed of trust or trust indenture securing same may contain any agreements and provisions respecting the operation, maintenance and insurance of the property covered by said mortgage and deed of trust or trust indenture, the use of the revenues and receipts subject to such mortgage and deed of trust or trust indenture, the creation and maintenance of special funds from such revenues and receipts, the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the commission shall deem advisable and which are not in conflict herewith. Each pledge, agreement, mortgage and deed of trust or trust indenture made for the benefit or security of any of such revenue bonds of the commission shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid. In the event of default in such payment or in any agreements of the commission made as a part of the contract under which such revenue bonds were issued, whether contained in the proceedings authorizing those bonds or in any mortgage and deed of trust or trust indenture executed as security therefor, said payment may be enforced by mandamus, the appointment of a receiver, or either of said remedies, and foreclosure of such mortgage and deed of trust or trust indenture may, if provided for in said instrument, be had;

(8) To make such contracts in the issuance of its bonds as may seem necessary or desirable to assure their marketability and to provide for their retirement by a pledge of all or any revenue which may come to the commission from the investment of the proceeds of the sale of such bonds or from any other source whatsoever;

(9) To accept public or private gifts, grants and donations;

(10) To acquire property by purchase, lease, gift or license, such power not to include the purchase of a site for the facility;

(11) To allocate and expend funds from all donations, income and revenue from any source whatsoever coming into its treasury for the fulfillment and accomplishment of its duties and responsibilities in such manner as may be necessary and appropriate for the perfection of the purposes of this article;

(12) To sell, convey, transfer, mortgage, lease or donate any property, franchise, grant, easement, license or lease or interest therein which it may own and to transfer, assign, sell, mortgage, convey or donate any right, title or interest which it may have in any lease, contract, agreement, license or property;

(13) To employ an executive director and such additional personnel as may be necessary to accomplish the purposes of this article. The executive director and such additional personnel as may be employed by the commission will serve at the pleasure of the commission. The commission shall fix the compensation of the executive director, and such additional personnel and such compensation shall be paid from the funds of the commission. The commission shall designate the duties and authority of the executive director and such additional personnel. The executive director and such additional personnel shall not be subject to the provisions of the state Merit System Act; provided, however, that they shall be eligible for participation in the state health insurance plan and benefits as provided in Sections 36-29-1 through 36-29-12, and they shall be eligible for participation in the State Employees' Retirement System under the provisions of Section 36-27-6 governing counties, cities, towns and other quasi-public organizations of the state;

(14) To make such rules and regulations as the commission may deem necessary and desirable to provide for the operation, management and control of the facility in cooperation with the Department of the Army and with the National Aeronautics and Space Administration; and

(15) To expend funds of the commission in the development, operation, promotion and expansion of the programs and activities of the commission including the franchising, nationally and internationally, of the United States Space Camp, a youth science program developed and owned by the commission; and

(16) To perform such other acts necessary or incidental to the accomplishment of the purposes of this article, whether or not specifically authorized in this section, and not otherwise prohibited by law.



Section 41-9-433 - Form, terms, denominations, etc., of bonds; sale; redemption; execution of bonds and coupons.

All bonds shall be issued, subject to the approval of the Governor, in such forms, denominations, series and numbers, may be of such tenor and maturities, may bear such date or dates, may be in registered or bearer form either as to principal or interest or both with rights of conversion into another form, may be payable in such installments and at such place or places, may bear interest at such rate or rates payable and evidenced in such manner and may contain provisions for redemption at the option of the state, to be exercised by said commission at such date or dates prior to their maturity and upon payment of such redemption price or prices, as shall be provided by said commission in the resolution or resolutions whereunder the bonds are authorized to be issued. The principal of each series of bonds shall mature in annual installments in such amounts as shall be specified in the resolution or resolutions of the said commission under which they are issued, the first of which installments shall mature not later than one year after the date of the bonds of such series, and the last of which installments shall mature not later than 20 years after the date of the bonds of the same series. When each series of bonds is issued, the maturities of the bonds of that series shall, to such extent as may be practicable, be so arranged that during each then succeeding fiscal year of the state government the aggregate installments of principal and interest that will mature on all bonds that will be outstanding under this article immediately following the issuance of the bonds of that series will be substantially equal; provided, that the determination by the said commission that the requirements of this sentence have been complied with shall be conclusive of such compliance and the purchasers of the bonds with respect to such determination is made and all subsequent holders thereof shall be fully protected thereby.

None of the bonds shall be sold for less than face value plus accrued interest thereon to the date of delivery. All of the bonds shall be sold only at public sale or sales, either on sealed bids or at public auction, after such advertisement as may be prescribed by said commission, to the bidder whose bid reflects the lowest net interest cost to the state computed to the respective maturities of the bonds sold; provided, that if no bid deemed acceptable by the said commission is received, all bids may be rejected.

The bonds shall be signed in the name of the state by the Governor and countersigned by the chairman of the commission and the Great Seal of the State of Alabama or a facsimile thereof shall be impressed, printed or otherwise reproduced thereon and shall be attested by the signature of the Secretary of State; provided, that facsimile signatures of any one or any two but not all of said officers may be reproduced on such bonds in lieu of their manually signing the same. Coupons attached to the bonds and representing installments of interest thereon shall be signed with the facsimile signature of the State Treasurer, which facsimile signature is hereby adopted as due and sufficient authentication of said coupons.



Section 41-9-434 - Pledge of revenues and income of commission for security and payment of general obligation bonds.

Any general obligation bonds shall also be payable from and secured by a pledge of the revenues and income of the commission remaining after the payment of the reasonable and necessary expenses of operating and maintaining the facilities to be constructed by the commission.



Section 41-9-435 - Liability upon revenue bonds issued by commission.

All revenue bonds issued by the commission shall be solely and exclusively the obligations of the commission and shall not create an obligation or debt of the state or of any county or of any municipality within the state. All revenue bonds issued by the commission for the purpose of providing lodging facilities shall be payable solely out of the revenues and receipts derived from the operation, leasing or sale by the commission of such lodging facilities as may be designated in the proceedings of the commission under which the bonds shall be authorized to be issued.

The principal of and interest on any such revenue bonds shall be secured by a pledge of the revenues and receipts out of which the same may be payable and may be secured by a mortgage and deed of trust or trust indenture conveying as security for such revenue bonds all or any part of the property of the commission from which the revenues or receipts so pledged may be derived.



Section 41-9-436 - Promotion and advertising of exhibits and facilities by commission; purchase and acquisition of tangible personal property; operation or leasing of concessions in or on grounds and facilities of commission.

In view of the unique character and complexity of the duties and responsibilities imposed on the commission by this article, it is hereby specifically provided that the commission shall have, in addition to the power and authority enumerated in Section 41-9-432, the right, power and authority to:

(1) Develop and institute a program of promotion and advertising of the exhibits and facilities provided for by this article, said program of promotion and advertising to be conducted by the commission both within and without the state in such manner and to such extent as may be deemed economically advisable and appropriate by the commission;

(2) Purchase and acquire items of tangible personal property on a competitive bid basis in the manner prescribed by law for the purchase of such items by state trade schools, state junior colleges and state colleges and universities under the supervision and control of the State Board of Education, the city and county boards of education, the district boards of education of independent school districts, the county commissions and the governing bodies of the municipalities of the state and the governing boards of instrumentalities of counties and municipalities under Sections 41-16-50, 41-16-51 and 41-16-53 through 41-16-63; and

(3) Operate itself or, in its discretion enter into lease agreement with a person or agency of its choosing to operate, all concessions located in or on the grounds and facilities operated by the commission, any such lease agreement to be so designated as to provide maximum services and convenience to the patrons of the exhibit center and to provide reasonable revenue return to the commission.



Section 41-9-437 - Maintenance and audit of records and books of account.

It shall be the duty of the commission to maintain at all times accurate records and books of account covering revenues and expenditures which shall be subject to the audit of the Department of Examiners of Public Accounts.



Section 41-9-438 - Exemption from taxation of commission and properties, income, etc., thereof.

The commission, its property and income and all bonds issued by the commission, the income from such bonds or from the investment of such income and all conveyances, leases, mortgages and deeds of trust by or to the commission shall be exempt from all taxation in the State of Alabama.



Section 41-9-439 - Construction of article.

The provisions of this article shall be construed liberally, it being the purpose to provide in this state appropriate housing facilities for displaying to the general public exhibits of the Department of the Army and of the National Aeronautics and Space Administration and for providing for the management and control of that portion of the display furnished and supplied by the National Aeronautics and Space Administration by such means as may be feasible and agreed upon.






Article 16 - Sports Hall of Fame Board.

Section 41-9-450 - Creation; composition; appointment and terms of office of members; officers; compensation and expenses of members; meetings generally; quorum.

There shall be created and established as provided in this article a board to be designated and known as the Alabama Sports Hall of Fame Board. The board shall be composed of 14 members, eleven of whom shall be appointed by the Governor of Alabama for terms of six years each. Of the first members appointed, two shall serve for two years, and three shall serve for four years as the Governor may direct. One board member shall be appointed for each congressional district in the state. One member of the board shall be the Chair or President of the Jefferson County Civic Center Board by virtue of the office. One board member shall be appointed by the Lieutenant Governor from the state-at-large, and one board member shall be appointed by the Speaker of the House from the state-at-large, for terms of six years. The remaining member shall be appointed by the Governor of Alabama from the state-at-large for a term of six years.

The members of the board shall select a chair and vice-chair from among their own number. Members of the board shall not be compensated for their services, but each member shall be entitled to reimbursement for expenses incurred in attending board meetings. The board shall meet quarterly and at such other times as its rules and bylaws may prescribe. A majority of the members shall constitute a quorum for transaction of business.



Section 41-9-451 - Quarters, etc.; executive secretary or director; staff; display of busts, exhibits, etc., in Jefferson County Civic Center.

The board shall be domiciled at the Jefferson County Civic Center, where it shall maintain such halls, rooms or quarters as may be considered suitable and appropriate for conducting its affairs. The board may appoint an executive secretary or director and such staff as may be necessary for performance of its duties and functions. The Director of the Jefferson County Civic Center shall cause to be set apart at the center a section thereof to be used by the board for display of busts, statues, plaques, books, papers, pictures and other exhibits relating to sports, athletics and athletes.



Section 41-9-452 - Purpose of board; adoption of rules, regulations and bylaws; conduct of annual function to honor sports dignitaries; conduct of surveys and polls; appointment of committees and representatives.

It shall be the function and main purpose of the board to honor those, living or dead, who by achievement or service have made outstanding and lasting contributions to sports in Alabama or elsewhere. The board may adopt such rules, regulations and bylaws as may be needed to carry out its functions. The board may honor Alabama sports dignitaries at an annual function and may pay the actual expenses of celebrities and/or guest speakers who are invited to participate in the ceremonies. It may also conduct surveys and polls and may appoint such committees and representatives as it may determine necessary or desirable.



Section 41-9-453 - Solicitation and acceptance of donations, contributions, etc.; exemption from taxation of property, income, etc., of board and gifts thereto.

The board may solicit and accept donations, contributions and gifts of money and property, and all gifts made to the board shall be exempt from all taxation in Alabama. All property, money, income, resources and activities of the board shall likewise be exempt from taxation.



Section 41-9-454 - Expenditure of appropriations and other funds.

The board may spend all legislative appropriations made for the use of the board and may expend funds donated or contributed for its support.






Article 17 - Motor Sports Hall of Fame Commission.

Section 41-9-470 - Created; purpose; location of exhibition facility.

There is hereby created and established a state agency to be known as the Motor Sports Hall of Fame Commission for the purpose of providing for and participating in the management and control of facilities to house and display such visual exhibits relating to the automobile racing industry and the automobile industry as may be made available by the automobile racing industry, the automobile industry or any other individual, corporation or legal entity. Such facility shall constitute a permanent housing for the exhibit, which shall be open to the general public and shall be located at a place to be designated and made available in Talladega County.



Section 41-9-471 - Composition; appointment, qualifications, terms, compensation and removal of members; filling of vacancies; chairman; annual meetings; quorum; executive committee; adoption of rules and regulations.

The commission created herein shall consist of 18 members, to be appointed by the Governor, who shall be bona fide residents and qualified voters of this state, at least six of whom shall be residents of Talladega County. The remaining members of the commission shall be appointed from throughout the state in such manner as to provide general statewide representation on the commission. All members shall be knowledgeable and interested in the automobile racing industry and the automobile industry and in the promotion of interest in such fields. Nine of the original members shall be appointed for terms of four years, and nine members shall be appointed for terms of eight years. All members shall serve until their successors are appointed and qualified, but any member may be removed by the Governor for just cause. Vacancies shall be filled in the same manner as original appointments are made. The first chairman of the commission shall be appointed by the Governor from among the original appointees. Thereafter, each succeeding chairman shall be selected by the other members of the commission. Members of the commission shall serve without compensation, but shall be entitled to reimbursement for expenses incurred in the performance of the duties of the commission in the amounts provided by law. The commission shall hold at least one annual meeting at the site of the exhibit, and one half of the members shall constitute a quorum for the transaction of any business which may properly come before the commission at any such meeting. The commission shall have the right to adopt such rules and regulations as may be necessary to carry out the effect and purposes of this article and shall be authorized to provide for an executive committee of not fewer than five of its members to whom it may delegate such powers and authority as the commission may deem to be advisable.



Section 41-9-472 - Powers and duties.

The commission shall be authorized:

(1) To investigate and select an available site for housing the exhibits, including the surrounding grounds, in cooperation with the community, taking into consideration all pertinent factors affecting the suitability of such site;

(2) To acquire by rent or lease agreement or otherwise the necessary housing facilities; and to establish, improve and enlarge the available facility, including providing it with necessary equipment, furnishings, landscaping and related facilities, including parking areas and ramps, roadways, sewers, curbs, and gutters;

(3) To enter into such contracts and cooperative agreements with local, state and federal governments, with agencies of such governments, with private individuals, corporations, associations and other organizations as the commission may deem necessary or convenient to carry out the purpose of this article, with such contracts and agreements to include leases to private industry;

(4) To borrow money from private sources or such other source as may be acceptable to the commission under such terms and conditions as may be provided by law; and, in order to provide security for the repayment of any such private loans, the commission shall have the authority to pledge such future revenues from admissions and any other sources as from time to time, be necessary or desirable;

(5) To issue and sell, subject to the approval of the Governor, interest-bearing general obligation bonds not in excess of $3,000,000.00 in principal amount, as authorized by constitutional amendment; such bonds shall be general obligations of the State of Alabama, with full faith and credit and taxing power of the state to be pledged to the prompt and faithful payment of the principal of the bonds and the interest thereon. The proceeds from the sale of such bonds shall be used exclusively for the purpose of paying the expenses incurred in the sale and issuance thereof and for the construction, establishment, improvement or enlargement and equipment of building facilities and related grounds including the renewal or replacement of structural parts of such facility, but not including the purchase of the site for such facility;

(6) To issue and sell at any time and from time to time its revenue bonds for the purpose of providing funds to acquire, enlarge, improve, equip and maintain a facility and for the payment of obligations incurred for such purposes. The principal and interest on any such revenue bonds shall be payable solely out of the revenues derived from the project;

(7) To make such contracts in the issuance of its bonds as may seem necessary or desirable to assure their marketability and to provide for their retirement by a pledge of all or any revenue which may come to the commission from the investment of the proceeds of the sale of such bonds or from any other source whatsoever;

(8) To accept public or private gifts, grants and donations;

(9) To acquire property by purchase, lease, gift or license, but not to include the purchase of a site for the facility;

(10) To allocate and expend funds from all donations, income and revenue from any source whatsoever coming into its treasury, for the fulfillment and accomplishment of its duties and responsibilities in such manner as may be necessary and appropriate for the perfection of the purposes of this article;

(11) To sell, convey, transfer, lease or donate any property, franchise, grant, easement, license or lease or interest therein which it may own and to transfer, assign, sell, convey or donate any right, title or interest which it may have in any lease, contract, agreement or license of property;

(12) To employ an executive director and such additional personnel as may be necessary to accomplish the purposes of this article. The executive director and such additional personnel as may be employed by the commission will serve at the pleasure of the commission. The commission shall fix the compensation of the executive director and such additional personnel, and such compensation shall be paid from the funds of the commission. The commission shall designate the duties and authority of the executive director and such additional personnel. The executive director and such additional personnel shall not be subject to the provisions of the state Merit System Act; however, they shall be eligible for participation in the state health insurance plan and benefits as provided in Chapter 29 of Title 36 of this code, and they shall be eligible for participation in the State Employees' Retirement System law governing counties, cities, towns and other quasi-public organizations of the state; and

(13) To make such rules and regulations as the commission may deem necessary and desirable to provide for the operation, management and control of the facility.



Section 41-9-473 - Form, maturity, sale, etc., of bonds.

All bonds shall be issued, subject to the approval of the Governor, in such forms, denominations, series and numbers, may be of such tenor and maturities, may bear such date or dates, may be in registered or bearer form either as to principal or interest or both with rights of conversion into another form, may be payable in such installments and at such place or places, may bear interest at such rate or rates payable and evidenced in such manner and may contain provisions for redemption at the option of the state to be exercised by said commission at such date or dates prior to their maturity and upon payment of such redemption price or prices, all as shall be provided by said commission in the resolution or resolutions whereunder the bonds are authorized to be issued. The principal of each series of bonds shall mature in annual installments in such amounts as shall be specified in the resolution or resolutions of the said commission under which they are issued, the first of which installments shall mature not later than one year after the date of the bonds of such series, and the last of which installments shall mature not later than 20 years after the date of the bonds of the same series. When each series of bonds is issued, the maturities of the bonds of that series shall, to such extent as may be practicable, be so arranged that during each then succeeding fiscal year of the state the aggregate installments of principal and interest that will mature on all bonds that will be outstanding under this article, immediately following the issuance of the bonds of that series, will be substantially equal; provided, that the determination by the said commission that the requirements of this sentence have been complied with shall be conclusive of such compliance, and the purchasers of the bonds with respect to such determination is made and all subsequent holders thereof shall be fully protected thereby. None of the bonds shall be sold for less than face value plus accrued interest thereon to the date of delivery. All of the bonds shall be sold only at public sale or sales, either on sealed bids or at public auction, after such advertisement as may be prescribed by said commission, to the bidder whose bid reflects the lowest net interest cost to the state computed to the respective maturities of the bonds sold; provided, that if no bid deemed acceptable by said commission is received, all bids may be rejected. The bonds shall be signed in the name of the state by the Governor and countersigned by the chairman of the commission, and the Great Seal of the State of Alabama or a facsimile thereof shall be impressed, printed or otherwise reproduced thereon and shall be attested by the signature of the secretary of state; provided, that facsimile signatures of any one or any two, but not all, of said officers may be reproduced on such bonds in lieu of their manually signing the same. Coupons attached to the bonds and representing installments of interest thereon shall be signed by the facsimile signature of the State Treasurer, which facsimile signature is hereby adopted as due and sufficient authentication of said coupons.



Section 41-9-474 - Exemptions from taxation.

The commission, its property and income and all bonds issued by the commission, the income from such bonds or from the investment of such income, and all conveyances, leases, mortgages and deeds of trust by or to the commission shall be exempt from all taxation in the State of Alabama.



Section 41-9-475 - Bonds not obligation of state, counties or municipalities.

All revenue bonds issued by the commission shall be solely and exclusively the obligations of the commission and shall not create an obligation or debt of the state or any county or of any municipality within the state.



Section 41-9-476 - Pledge of revenues for payment of bonds.

Any general obligation bonds shall also be payable from and secured by a pledge of the revenues and income of the commission remaining after the payment of the reasonable and necessary expenses of operating and maintaining the facilities to be constructed by the commission.



Section 41-9-477 - Books and records; audits.

It shall be the duty of the commission to maintain at all times accurate records and books of account covering revenues and expenditures, which shall be subject to the audit of the Department of Examiners of Public Accounts.



Section 41-9-478 - Liberal construction of article; additional powers.

(a) The provisions of this article shall be construed liberally, it being the purpose to provide in this state appropriate housing facilities for displaying to the general public exhibits relating to the automobile racing industry and the automobile industry and providing for the management and control of the displays by such means as may be feasible and agreed upon.

(b) In view of the unique character and complexity of the duties and responsibilities imposed on the commission by this article, it is hereby specifically provided that the commission shall have, in addition to the power and authority enumerated in Section 41-9-472, the right, power and authority to:

(1) Develop and institute a program of promotion and advertising of the exhibits and facilities provided for by this article, said program of promotion and advertising to be conducted by the commission both within and without the state in such manner and to such extent as may be deemed economically advisable and appropriate by the commission;

(2) Purchase and acquire items of tangible personal property on a competitive bid basis in the manner prescribed by law for the purchase of such items by state trade schools, state junior colleges, state colleges and universities under the supervision and control of the State Board of Education, the city and county boards of education, and the county boards of revenue or other similar county governing bodies and the governing bodies of the municipalities of the state and the governing boards of instrumentalities of counties and municipalities under Article 3 of Chapter 16 of this title; and

(3) Itself operate, or in its discretion enter into lease agreement with a person or agency of its choosing to operate, all concessions located in or on the grounds and facilities operated by the commission, any such lease agreement to be so designated as to provide maximum services and convenience to the patrons of the exhibit center and to provide reasonable revenue to the commission.






Article 18 - Beautification Board.

Section 41-9-490 - Creation; composition.

There is hereby created and established in the State of Alabama a board to be known as the Beautification Board of the State of Alabama, hereinafter referred to as the board, to be composed of 25 members.



Section 41-9-491 - Appointment, terms of office and qualifications generally of members.

Members of the board shall be appointed by the Governor to serve as follows:

(1) Eight members initially appointed shall be designated to serve until October 1, 1969, and until their successors are elected and qualified. The members appointed under this subdivision shall be one from each congressional district of the State of Alabama. No member shall be eligible to serve under this subdivision at any time he or she ceases to be a resident citizen of the congressional district for which he or she was initially appointed.

(2) Nine members with the qualifications described in this subdivision shall be appointed by the Governor to serve until October 1, 1970, and until their successors are elected and qualified. One member appointed under this subdivision shall be a person primarily engaged in the practice of architecture in the State of Alabama, who shall hold a state registration for the practice of architecture within the state. One member appointed under this subdivision shall be a person primarily engaged in the wholesale or retail nursery business within the State of Alabama, either as owner or employee. One member appointed under this subdivision shall be a person primarily engaged within the State of Alabama in the practice of law. One member appointed under this subdivision shall be a person primarily engaged either as owner or manager in the home-building trade. One member appointed under this subdivision shall be a person primarily engaged as owner or manager of a large commercial contractor's firm holding a commercial contractor's license from the State of Alabama. One member appointed under this subdivision shall be a person primarily engaged either as owner or manager within the State of Alabama in the business of constructing streets and highways and holding a qualified contractor's license within the State of Alabama for that purpose. One member appointed under this subdivision shall be a person primarily engaged within the State of Alabama as a landscape architect. One member appointed under this subdivision shall be a person primarily engaged as a municipal planner within the State of Alabama.

(3) Eight members initially appointed shall be designated by the Governor to serve until October 1, 1971, and until their successors are elected and qualified. At least one of the persons appointed by the Governor under this subdivision shall be a person who at the time of his or her appointment is active as an officer or committee chairman in a civic organization engaged in the promotion of beautification projects throughout the state. At least one of the members serving under this subdivision shall be a person who at the time of his or her appointment is actively engaged as an officer or committee member of a civic organization within the state having a continuing project promoting beautification in rural and agricultural areas of the state. The remainder of members serving under this subdivision shall be appointed by the Governor without further qualifications, except that all shall be resident citizens of the State of Alabama.

(4) Thereafter all members shall be appointed by the Governor to serve for a term of three years.



Section 41-9-492 - Members to be resident citizens of state.

No person shall be eligible to serve on the board who is not a bona fide resident citizen of the State of Alabama.



Section 41-9-493 - Vacancies.

Vacancies on the board shall be filled by appointment in the same manner and on the same conditions provided for initial members. Appointments to fill vacancies shall be for the unexpired terms. An appointee shall cease to be a member upon resignation to the Governor, upon ceasing to be a resident of the State of Alabama and, if serving from a geographical area, upon ceasing to be a resident of the geographical area from which he or she was appointed or upon ceasing to be engaged in the activity, business or profession where the same is made a qualification for membership or upon two-thirds vote of the board for failure to attend meetings.



Section 41-9-494 - Meetings generally; officers; quorum; maintenance and examination of record of proceedings of board; meetings of board to be open to public.

The board shall hold regular meetings at such time and place within the State of Alabama as it may from time to time determine; provided, however, that the board shall hold at least one regular or one special meeting every 90 days.

At the first meeting of the board, the members thereof shall elect one of their number as chairman and one of their number as secretary. Thereafter, the committee shall annually elect from among its number a chairman and secretary and such other officers as it may from time to time determine necessary and appropriate for the conduct of board proceedings. Vacancies in the office of chairman and secretary and in other offices as provided in this section shall be filled by the board from among the membership of the board for the unexpired term. The chairman of the board or any eight members of the board may call a meeting at any time he or they consider that business demands that a meeting should be held. The chairman and any 12 members of the board shall constitute a quorum for the conduct of business at all regular or special meetings.

A thorough record of all meetings of the board shall be kept by the secretary. On the call of any member, the vote upon any pending question shall be taken by ayes and nays, and the same shall be entered on the record. A record of the proceedings of the board shall be open to the Governor and to the public at all reasonable times. All meetings of the board shall be open to the public.



Section 41-9-495 - Compensation and expenses of members.

The members of the board shall serve without compensation but may be reimbursed for the expenses incurred in the performance of their duty, which expenses shall be paid in the amounts provided for in Article 2 of Chapter 7 of Title 36 of this code; provided, that such members' expenses shall be limited to such amount as may be appropriated for that purpose.



Section 41-9-496 - Powers and duties of board generally.

The board shall have the following powers and duties:

(1) To study the cause of unsightly and unsanitary conditions within the State of Alabama and within any county or municipality thereof. Such studies shall include, but shall not be limited to, the following: litter and other unsanitary conditions over and along public streets and highways within the State of Alabama; unsanitary and unsightly conditions existing or which may hereafter exist in and around public buildings, public parks and other public places within the State of Alabama; unsightly and unsanitary conditions in and around public alleys and easements of the state or of any subdivision thereof; and rubbish, trash and waste material on and around private premises within the State of Alabama;

(2) To study the laws of the State of Alabama, the ordinances of the various municipal corporations of the State of Alabama and the rules and regulations of the various boards and agencies of the State of Alabama as the same pertains to litter, rubbish, waste and other unsightly and unsanitary conditions;

(3) To conduct or cause to be conducted surveys, routine observations and inspections for the purpose of finding and identifying the causes and sources of unsightly and unsanitary conditions within the state;

(4) To study and report from time to time all such matters and things as may be referred to them by the Governor, the Legislature or any other board, agency or political subdivision of the state;

(5) To encourage through mass media and through the various departments and agencies of the State of Alabama and through the various civic and governmental organizations of the State of Alabama the initiation and execution by governmental agencies, civic clubs and associations, merchants and property owners' associations of programs to enhance the cleanliness and beautification of the State of Alabama and its environs;

(6) To counsel with governmental agencies and private individuals when requested to do so on matters and things concerning the cleanliness and beautification of the State of Alabama and its environs;

(7) To counsel with nurseries, garden shops, landscaping establishments, garden clubs and private developers on a voluntary basis for the purpose of encouraging a comprehensive, coordinated program for beautification of private and public premises within the State of Alabama;

(8) To sponsor contests, offer prizes and confer awards to individuals and institutions for outstanding contributions to beautification in the State of Alabama; and

(9) To perform such other and additional duties as the Legislature and the Governor may from time to time direct.



Section 41-9-497 - Boards, commissions, etc., of state and political subdivisions to cooperate with board; board to make recommendations, criticisms and reports to Governor and to boards, commissions, etc.

(a) Every board, commission and department of the State of Alabama, or any political subdivision thereof, is hereby authorized and directed to cooperate with the Beautification Board of the State of Alabama in promoting the orderly and attractive operation of premises and facilities under its jurisdiction and control and in providing for the beautification of the state as a whole.

(b) The beautification board shall have the right and it shall be its duty to make recommendations, criticisms and reports to the Governor and to boards, commissions and agencies affected concerning beautification within the state.



Section 41-9-498 - Appropriations.

The Legislature shall appropriate such funds from the general funds of the State of Alabama which they may deem necessary for the reasonable and necessary expenses of the board.






Article 19 - State Capitol Advisory Committee.

Section 41-9-510 - Creation; composition; qualifications, appointment, terms of office, compensation, etc., of members.

There is hereby created and established a committee to be known as the State Capitol Advisory Committee. Such committee shall be composed of eight members, including two ex officio members, who shall be the Director of the Technical Staff of the Alabama Building Commission and the Director of the Department of Archives and History, one member shall be appointed by the Mobile Historic Development Commission, one shall be appointed by the Montgomery Historic Development Commission, and one member shall be appointed by the Huntsville Historic Preservation Commission. The Governor shall appoint three members from the state at large to serve for terms of two, three and four years respectively. Such members shall reside in divergent areas of the state and in some other area other than those areas in which the other appointed members reside. The three members representative of the historical commissions in the Cities of Mobile, Montgomery and Huntsville shall draw lots to determine which of such members shall serve for terms of two, three or four years. Thereafter all appointed members of the committee shall serve for terms of four years each, and the ex officio members shall serve throughout their terms of office. Members of the committee shall serve without compensation for their services and without reimbursement for expenses incurred.



Section 41-9-511 - Meetings; officers.

The committee shall meet at the State Capitol building at least twice each year, one of which said meetings shall be designated as the annual meeting. The committee at its organizational meeting shall elect a chairman and secretary. Said officers shall serve terms of one year each and until their successors are elected and take office.



Section 41-9-513 - Duties.

The committee shall advise the Alabama Historical Commission regarding the restoration and preservation of the State Capitol.






Article 20 - Governor's Mansion Advisory Board.

Section 41-9-530 - Creation; composition; appointment and terms of office of members; election of chairman and secretary; members to serve without compensation.

Repealed by Act 2011-568, p. 1146, §12, effective September 1, 2011.



Section 41-9-531 - Purpose of board.

Repealed by Act 2011-568, p. 1146, §12, effective September 1, 2011.



Section 41-9-532 - Receipt of gifts, contributions, etc., by board and vesting of title thereto; expenditure of funds; maintenance of account of receipts and expenditures and inventory of gifts.

Repealed by Act 2011-568, p. 1146, §12, effective September 1, 2011.






Article 20A - Governor's Mansion Authority.

Section 41-9-540 - Short title.

This article shall be known and may be cited as the First Lady Dianne Bentley Governor's Mansion Preservation Act.



Section 41-9-541 - Creation; purposes.

(a) There is created the Governor's Mansion Authority to preserve, operate, and maintain the Alabama Governor's Mansion, also known as the Ligon House, located on South Perry Street in Montgomery, Alabama, the adjacent historic property known as the John Blue-Hill House on South Perry Street, and such adjacent properties as shall be acquired from time to time, hereinafter designated the Governor's Mansion Complex. The Governor's Mansion Complex means the state-owned property within the area bounded on the north by Cromwell Street, bounded on the east by South Perry Street, bounded on the south by Finley Avenue, and bounded on the west by South Court Street.

(b) The purposes of the authority shall be to preserve and maintain the Governor's Mansion and to protect the historical and architectural integrity of the mansion exterior, interior, contents, and grounds; to develop, maintain, and operate the Governor's Mansion Complex as an appropriate setting for carrying on the official and ceremonial functions of the state, including, but not limited to, the recruitment of industry; and to provide a suitable housing for the Governor and the family of the Governor in comfortable, private, and physically secure quarters within the Governor's Mansion Complex, including the Hill House.



Section 41-9-542 - Composition.

(a) The authority shall be composed of the following members or their designees:

(1) The Director of the Alabama Department of Archives and History.

(2) The Director of the Technical Staff of the Alabama Building Commission.

(3) The Director of Finance of the State of Alabama.

(4) The Executive Director of the Alabama Historical Commission.

(5) The senior collections curator of the Alabama Department of Archives and History.

(6) The chief architectural historian of the Alabama Historical Commission.

(7) The President of the Alabama Trust for Historic Preservation.

(8) The President of the Friends of the Alabama Governor's Mansion.

(9) The President of the Business Council of Alabama.

(10) The Chairman of the Black Heritage Council.

(11) The Executive Director of the Landmarks Foundation of Montgomery.

(12) A history teacher to be appointed by the State Superintendent of Education, having demonstrated proficiency and interest in preservation of state history.

(13) The Director of the State Black Archives Research Center and Museum.

(14) The Director of the Historic Mobile Preservation Society.

(15) The President of the Alabama Historical Association.

(16) The spouse of the Governor of Alabama.

(17) The Executive Director of the Eufaula Heritage Association.

(b) At its first meeting each year, the members of the authority shall elect a chair, a vice chair, and a secretary, each of whom shall serve two-year terms. The vice chair shall act in the place of the chair in the chair's absence or disability. The vice chair and secretary shall not serve more than two consecutive terms. The authority shall meet at such times as designated by the authority at a place as is deemed necessary or convenient, but the chair shall call a meeting once a year. The chair may also call a special meeting at any time the chair deems it advisable or necessary. A quorum shall be a simple majority of the authority membership or their designees. Members of the authority or any committee thereof may participate in meetings of the authority or such committees by telephone conference or similar communications equipment through which all persons participating in the meeting can hear each other at the same time, and such participation by the members shall constitute presence at a meeting for all purposes. Members and their designees shall serve without compensation.

(c) Except as specified by subsection (a), the authority shall strive, when applicable, to select designees that reflect the racial, geographic, and economic diversity of the state.



Section 41-9-543 - Powers and duties.

(a) The authority shall constitute a body corporate and shall have, in addition to those powers and responsibilities set out in this article, all powers necessary or convenient to effect the purposes for which it has been established by this article, together with all powers incidental thereto or necessary for the discharge of its powers and duties.

(b) The authority shall be a state agency and shall have exclusive control over the Governor's Mansion Complex, all improvements located thereon, and any additions constructed, created, leased, acquired, or erected in connection therewith, including the contents of the Governor's Mansion. Any change to the exterior, interior, and contents of the Governor's Mansion and Hill House requires prior approval of the authority. The private living quarters of the Governor and the family of the Governor, as designated by the authority, are excepted from this requirement for an interior change to the contents or a nonstructural decorative change other than fixtures. The authority may establish and promulgate and, from time to time, alter, amend, or repeal rules concerning the preservation, protection, and use of the Governor's Mansion Complex. The complex shall be subject to the historic preservation ordinance of the City of Montgomery.

(c) The authority shall take possession under deed of the land and other property within the Governor's Mansion Complex. By October 1, 2011, the Director of Finance or any and all other state agencies or entities owning property within the complex shall deed in fee simple such lands and appurtenances to the authority and shall transfer ownership of the entire contents of the Governor's Mansion, the Hill House, and any other structure as audited by the State Auditor, to the authority. The Director of Finance shall also sell, give, or lend any personal property necessary or convenient for the operation of the complex to the authority. The authority also may lease, accept as a gift or loan, or otherwise acquire any property, real or personal, including gifts, bequests of money, or other things of value, to be used in fulfilling the purpose for which it is established, or for any auxiliary purpose incidental or appropriate thereto.

(d) By October 1, 2011, the State Treasurer shall deposit all remaining state appropriations for the current fiscal year for the Governor's Mansion into the Governor's Mansion Preservation Fund in the State Treasury, established pursuant to subsection (d) of Section 41-9-545.



Section 41-9-544 - Funding.

In addition to any other power established pursuant to this article, the authority may exercise the following powers:

(1) To solicit and receive appropriations, gifts, contributions of money, and property consistent with the purpose for which the authority is created. Title to all gifts, articles, and money received by the authority shall be vested in the authority. The authority shall use gifts, articles, and money received for the purpose specified by the grantor, to the extent consistent with this article and the rules of the authority.

(2) To solicit and accept loans of furniture and other objects as it deems suitable and appropriate. The authority shall use loaned furniture and objects for the purpose specified by the grantor to the extent consistent with this article and the rules of the authority.

(3) To make, enter into, and execute such contracts, agreements, and other instruments as may be necessary or desirable to accomplish any purpose for which it is created, including entering into agreements with any civic organization, nonprofit group or organization, or professional or government organization relative to the day-to-day operation of the Governor's Mansion Complex.

(4) To accept gratuitous services from individuals and organizations and to appoint, employ, and contract with such employees, agents, advisors, and consultants, including, but not limited to, architectural historians, landscape architects with experience in landscape architectural preservation, conservators, historians, engineers, and craftsmen as may in its judgment be necessary or desirable, and to fix their compensation.

(5) To expend any funds it may receive under this article as it deems appropriate and consistent with the purposes of this article.

(6) To participate with other public and private authorities in providing for the transportation of visitors between the complex and other historic and cultural sites. The authority may set and collect a fee for such transportation.

(7) To construct and operate a visitor's center and parking lot for the benefit of visitors to the complex, and to set and collect a fee for parking.

(8) To purchase, produce, sell, and distribute historical souvenir items.

(9) To publish or contract for the publication of brochures, books, and periodicals intended for the general public that are promotional, informational, or educational about the buildings, contents, and grounds of the complex, and to sell same at prices set by the authority.

(10) To apply for and accept from any federal, state, county, or municipal government or agency or any other public or private source, grants, or other assistance in furtherance of the authority's purposes under such conditions as may be provided by the source.



Section 41-9-545 - Audit of books; operation of Governor's Mansion Complex; inventory; Governor's Mansion Preservation Fund.

(a) The authority shall keep an account of all receipts and expenditures. Books of the authority shall be open to regular inspection and audit by the Department of Examiners of Public Accounts.

(b) The authority shall operate or provide for the operation of the Governor's Mansion Complex in such a manner as to effectuate the purposes enumerated in this article.

(c) No furniture, equipment, art work, or other items related to the function and operation of the complex may be disposed of by sale or donation except where allowed by law relating to the disposal of broken or damaged state property. The authority shall maintain an inventory of every item associated with the complex, its functions and operations made available to the Department of Examiners of Public Accounts.

(d) There is established in the State Treasury a fund to be known as the Governor's Mansion Preservation Fund into which shall be deposited all moneys received by the authority from fees, gifts, donations, grants, bequests, loans, governmental appropriations, or any other sources, either public or private. The funds shall be used for any purposes for which the authority is created. Money deposited in this fund from any source other than state appropriations for operations shall not revert to the State General Fund, but shall remain in the preservation fund until expended by the authority.



Section 41-9-546 - Availability for tours and events.

The authority shall make the Governor's Mansion Complex, most notably the Governor's Mansion, available to the public for tours and other such events on a regular basis, creating a schedule with the advice of the Governor and First Family that accommodates and conforms to the sitting First Family's schedule and needs. The private living quarters of the Governor and First Family shall not be available for tours and events except on the consent of and terms of the Governor.



Section 41-9-547 - Tax exempt status.

The authority shall be tax exempt and the properties of the authority and any income therefrom, all lease agreements and all contracts made by the authority and all income therefrom, and all indentures executed with respect thereto shall be forever exempt from any and all taxation by the State of Alabama and any political subdivision thereof, including, but not limited to, income taxes, admission taxes, amusement taxes, sales and use taxes, and ad valorem taxes.



Section 41-9-548 - Insurance of employees.

(a) All full-time employees of the authority shall be treated as state employees for the purposes of participating in any insurance programs provided for the state employees.

(b) The authority shall pay the employer's contributions to any insurance programs out of funds appropriated to it or otherwise available to it for any purpose whatsoever. The authority may deduct the employees' contributions for such programs by means of payroll deductions or otherwise from the compensation paid to the employees.



Section 41-9-549 - Assistance of Attorney General.

The authority shall be entitled to the services of the state Attorney General in connection with the affairs of the authority.






Article 21 - Women's Hall of Fame.

Section 41-9-550 - Creation; composition; appointment; qualifications of members; meetings; quorum; compensation; expenses; terms of office; chairman and executive secretary of board; vacancies on board.

There is created and established a board to be designated and known as the Alabama Women's Hall of Fame. The board shall be composed of 11 members with at least one member chosen from each of the following fields: politics, art, education, business, law, community service, medicine, religion, and science. The initial members of the board shall be appointed by the Governor. In addition, the Governor and the President of Judson College shall serve as voting members of the board. The executive secretary shall serve as a nonvoting member of the board. The board shall meet semiannually and at other times as its rules and bylaws may prescribe. A quorum of five members of the board shall be present for business to be conducted. The board may meet and transact any of its business by telephone provided written notice is given to all board members 10 days prior to the date of the meeting. The members of the board shall not be compensated for their services, but each member shall be entitled to reimbursement for expenses incurred in attending board meetings. Members of the board shall serve for terms of three years. The board shall fill vacancies as they occur and shall have the full and final right of choosing succeeding members. The chair shall be elected annually. The executive secretary shall serve at the pleasure of the board.



Section 41-9-551 - Location and offices of board and hall of fame.

The board shall be domiciled at Judson College, Marion, Perry County, where it shall maintain such halls, rooms or quarters as may be considered suitable and appropriate for conducting its affairs. Judson College shall cause to be set apart a section thereof to be used by the board for display of plaques, busts, books, papers, pictures and other memorabilia relating to women of achievement.



Section 41-9-552 - Functions and purposes of board; election and installation of members of hall.

It shall be the function and main purpose of the board to honor those women of Alabama who have rendered outstanding services or have won fame on account of their achievements. It shall elect to the Alabama Women's Hall of Fame such women who are nominated for election and who receive a unanimous vote of the board of directors with at least a quorum of the board present and voting unanimously. The installation of each elected member of the Alabama Women's Hall of Fame may occur on a separate occasion so as to focus attention on the individual contribution of each honoree. No more than two new members of the hall shall be selected each year, and these new members must be deceased at the time of their selection. Nominations shall be received from the public.



Section 41-9-553 - Appropriations to board.

The board shall receive an annual appropriation which shall be fixed by the Legislature during each regular session. The appropriation shall be used by the board to pay for stationery, plaques, display cases, installation programs, administrative functions, and such other necessary or appropriate expenses incurred in carrying out the purposes of the board.



Section 41-9-554 - Donations, gifts, etc.

The board may solicit and accept donations, contributions and gifts of money and property, and all gifts made to the board shall be exempt from taxation in Alabama. All property, money, income, resources and activities of the board shall likewise be exempt from taxation.






Article 22 - Criminal Justice Advisory Commission.

Section 41-9-570 - Created; composition.

There is hereby created the Alabama Criminal Justice Advisory Commission, hereinafter referred to as the commission, to be composed of the following members: The Commissioner of the Board of Corrections; the Chairman of the Board of Pardons and Paroles; the Commissioner of Mental Health; the Director of the Department of Public Safety; the Attorney General; the Chief Justice of the Alabama Supreme Court; the head of the Alabama Law Enforcement Planning Agency; the Superintendent of Education; the President of the Fraternal Order of Police; the Director of the Alabama Law Institute; the Chairman of the Alabama Bar Association Committee on Correctional Institutions and procedures; the Finance Director of the State of Alabama; the Governor; the Lieutenant Governor; the Speaker of the House of Representatives; the Director of the Department of Youth Services; the Chairmen of the Judiciary Committees of the House of Representatives and Senate of the State of Alabama; or a designated representative of each of the above. In addition, the president of the Alabama District Attorneys' Association shall be a member of the commission. In addition, the members of any joint interim committee of the Legislature created by Act 12, S.J.R. 9, Organizational Session 1975 to study the criminal justice system shall be members of the commission until January 1, 1979. Thereafter, the members of any joint interim committee of the Legislature created to study the criminal justice system shall be members of the commission.



Section 41-9-571 - Meetings; officers.

The commission shall meet in the Capitol on the call of the Governor and shall elect one of its members as chairman and one of its members as vice-chairman and thereafter shall meet from time to time on call of the chairman; except, that the commission shall meet at least twice yearly for the conduct of its business.



Section 41-9-572 - Function.

It shall be the function of the commission to encourage cooperation among its members in order to improve the operations of the criminal justice system.



Section 41-9-573 - Reports.

The commission shall report to the Governor and to the Legislature within 15 days after the convening of each regular session of the Legislature and at such other times as it deems appropriate.



Section 41-9-574 - Expenses.

Members of the commission shall be reimbursed for actual expenses for mileage, meals and lodging while attending meetings of the commission.






Article 23 - Criminal Justice Information Center Commission.

Division 1 - General Provisions.

Section 41-9-590 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates a different meaning:

(1) CRIMINAL JUSTICE AGENCIES. Such term shall include those public agencies at all levels of government which perform as their principal function activities or planning for such activities relating to the identification, apprehension, prosecution, adjudication or rehabilitation of civil, traffic and criminal offenders.

(2) OFFENSE. Any act which is a felony or is a misdemeanor as described in Section 41-9-622.

(3) CRIMINAL JUSTICE INFORMATION SYSTEM and SYSTEM. Such terms shall include that portion of those public agencies, procedures, mechanisms, media and Criminal Justice Information Center forms as well as the information itself involved in the origination, transmittal, storage, retrieval, analysis and dissemination of information related to reported offenses, offenders and actions related to such events or persons required to be reported to and received by, as well as stored, analyzed and disseminated by the Alabama Criminal Justice Information Center Commission through the center.

(4) COMMISSION. The Alabama Criminal Justice Information Center Commission.

(5) ACJICC. The Alabama Criminal Justice Information Center Commission.

(6) ACJIC. The Alabama Criminal Justice Information Center.

(7) CENTER. The Alabama Criminal Justice Information Center.

(8) DIRECTOR. The Director of the Alabama Criminal Justice Information Center.



Section 41-9-591 - Creation; functions generally; responsibility for development, administration, etc., of Alabama Criminal Justice Information Center.

There is hereby created and established an Alabama Criminal Justice Information Center Commission, which shall establish, develop and continue to operate a center and system for the interstate and intrastate accumulation, storage, retrieval, analysis and dissemination of vital information relating to certain crimes, criminals and criminal activity to be known as the Alabama Criminal Justice Information Center.

Central responsibility for the development, maintenance, operation and administration of the Alabama Criminal Justice Information Center shall be vested with the Director of the ACJIC under the supervision of the Alabama Criminal Justice Information Center Commission.



Section 41-9-592 - Composition of commission; terms of service of members of commission.

The commission shall be composed of two sections.

The voting section will include: the Secretary of the Alabama State Law Enforcement Agency, the Attorney General, the Chairman of the Board of Pardons and Paroles, the Commissioner of the Board of Corrections, the President of the Alabama Sheriffs' Association, the Director of the Department of Public Safety, the President of the Alabama Association of Chiefs of Police, the Director of the Alabama Law Enforcement Planning Agency, the President of the District Attorney's Association, the President of the Circuit Clerks' Association, the Chief Justice of the Alabama Supreme Court, the President of the Alabama Association of Intermediate Court Judges, the President of the Circuit Judges' Association, the Governor's Coordinator of Alabama Highway and Traffic Safety and the Director of the Data Systems Management Division of the Alabama Department of Finance.

The advisory section will include: the presiding officer of the Alabama Senate, the Speaker of the Alabama House of Representatives, the President of the Association of County Commissions of Alabama, the President of the Alabama League of Municipalities, the Administrative Director of the Courts and a citizen of the State of Alabama, to be appointed by the Governor. The member shall have authority to select a designee based upon qualifications and with a view of continuity of representation and attendance at the commission meetings.

No person or individual shall continue to serve on the commission when he no longer officially represents the function or serves in the capacity enumerated in this section as a member to which he was elected or appointed.



Section 41-9-593 - Chairman and vice-chairman; meetings; quorum; record of transactions discussed or voted upon; compensation of members of commission.

The commission shall, upon its first meeting, elect from its membership a chairman and a vice-chairman who shall serve for a period of one year. The vice-chairman shall act in the place of the chairman in his absence or disability. Commencing October 1, 2014, the Secretary of the Alabama State Law Enforcement Agency shall serve as chairman of the commission.

The commission shall meet at such times as designated by the commission or by the chairman at the state capital or at other places as is deemed necessary or convenient, but the chairman of the commission must call a meeting four times a year at the state capital or main location of the ACJIC in the months of January, April, July, and October. The chairman of the commission may also call a special meeting of the commission at any time he or she deems it advisable or necessary. A quorum shall be a simple majority of the voting commission membership or their designees and all matters coming before the commission shall be voted on by the commission.

The commission will keep or cause to be kept a record of all transactions discussed or voted on by the commission.

Members of the commission and their designees shall serve without compensation; except, that payment of their expenses may be paid in accordance with the applicable state travel regulations.



Section 41-9-594 - Establishment of rules, regulations and policies; disclosure of information.

(a) The commission shall establish its own rules, regulations, and policies for the performance of the responsibilities charged to it in this article. The commission shall ensure that: The information obtained under authority of this article is restricted to the items germane to the implementation of this article; the Alabama Criminal Justice Information Center (ACJIC) is administered so as not to accumulate or distribute any information not required by this article; and adequate safeguards are incorporated so that data available through this system is used only by properly authorized persons and agencies.

(b) The commission shall appoint a Privacy and Security Committee from the membership of the commission who are elected officials, consisting of a chair and three members, to study the privacy and security implications of criminal justice information and to formulate policy recommendations for consideration by the commission concerning the collection, storage, dissemination, or usage of criminal justice information.

(c) The commission may adopt policies regarding the collection, storage, and dissemination of arrest and criminal history information that conform to the policies of the National Crime Information Center of the Federal Bureau of Investigation. The ACJIC may supply employee criminal records as provided in subsection (a) and may provide for the procedure for obtaining the records including, but not limited to, charging a twenty-five dollar ($25) fee for securing records through the ACJIC system.

(d) Any rule, regulation, or policy of the commission to the contrary notwithstanding, the police department of any college or university in this state which offers medical, nursing, and health care education, or which operates a hospital, including, but not limited to, the University of Alabama in Birmingham and the University of South Alabama, and excluding the University of Alabama in Tuscaloosa may request from the ACJIC a criminal background check on any person who applies for employment with the college or university, and may charge a background search fee of twenty-five dollars ($25) from each applicant for each search conducted on the applicant. All fee proceeds from the background check fee shall be deposited in the State Treasury to the credit of the Criminal Justice Information System Automation Fund and shall be expended for any purposes for which the ACJIC is authorized to expend funds appropriated to that department.



Section 41-9-595 - Director and deputy director of Criminal Justice Information Center.

The commission shall appoint a director and a deputy director for the Alabama Criminal Justice Information Center who shall be responsible for the development, maintenance and operation of the ACJIC as required by the terms of this article and the implementation and operation of policies, programs and procedures established by the commission under the limitations of this article. The qualifications of the director and deputy director shall be determined by the State Personnel Department.



Section 41-9-596 - Maintenance of staff and support services for center.

The director shall maintain the necessary staff along with support services necessary to enable the effective and efficient performance of the duties and responsibilities ascribed to the ACJIC in this article under the supervision of the commission.



Section 41-9-597 - Applicability of rules and regulations of state personnel Merit System to staff and personnel employed by commission; employment conditions, etc., of employees of agencies or institutions transferred to center or commission.

The staff and personnel employed by the commission for the development and operation of the center and system shall be governed by the personnel Merit System rules and regulations of the State Personnel Department.

Employees of agencies or institutions which are transferred to the center or commission under the provisions of this article shall remain in their respective employments and shall be considered to meet the requirements of the department in terms of training and experience, but nothing in this section shall be construed to prevent or preclude the removal of an employee for cause in the manner provided by law. Such employees shall continue to enjoy employment conditions, including, but not limited to, salary range and advancement at a level no less than those enjoyed prior to transfer to the center or commission. All time accumulated while engaged in such prior employment shall be credited toward all privileges enjoyed under state merit employment.



Section 41-9-598 - Appeals from rules and regulations promulgated by commission.

The process for appeals by an individual or governmental body of any rules and regulations promulgated by the commission shall first be to the commission proper. The appellant may present his argument at a regular meeting of the commission requesting the alteration or suggesting the nonapplicability of a particular rule and/or regulation. If the appellant is not satisfied by the action of the commission, then an appeal may be made to the circuit court in Montgomery County.



Section 41-9-599 - Annual request for funds and budget; appropriations.

Annually the commission shall present to the Governor a request for funds based on projected needs for criminal justice information systems in the state, together with a budget showing proposed expenditures, and the Governor may include in his appropriation bill a request for funds to meet the financial needs of the commission.



Section 41-9-600 - Failure of officer or official to make report or do act required by article.

Any officer or official mentioned in this article who neglects or refuses to make any report or to do any act required in this article shall be subject to prosecution for a misdemeanor and, if found guilty, may be fined not less than $100.00 nor more than $10,000.00 and may be confined in a county jail for not more than one year. He shall also be subject to prosecution for nonfeasance and, if found guilty, shall be subject to removal from office therefor.



Section 41-9-601 - Obtaining, etc., of criminal offender record information under false pretenses, falsification of information, etc.

Any person who willfully requests, obtains or seeks to obtain criminal offender record information under false pretenses or who willfully communicates or seeks to communicate criminal offender record information to any agency or person except in accordance with this article, or any member, officer, employee or agent of the ACJICC, the ACJIC or any participating agency who willfully falsifies criminal offender record information or any records relating thereto shall, for each offense, be fined not less than $5,000.00 nor more than $10,000.00 or imprisoned in the state penitentiary for not more than five years or both.



Section 41-9-602 - Communication, etc., of criminal offender record information in violation of article.

Any person who knowingly communicates or seeks to communicate criminal offender record information, except in accordance with this article, shall, upon conviction, be guilty of a misdemeanor and, for each such offense, may be fined not less than $500.00 nor more than $10,000.00 or imprisoned for not less than 30 days nor more than one year or both.



Section 41-9-603 - Effect of article upon other provisions of law, etc.

(a) In the event of conflict, this article shall, to the extent of the conflict, supersede all conflicting parts of existing statutes which regulate, control or otherwise relate, directly or by implication, to the collection, storage and dissemination or usage of fingerprint identification, offender criminal history, uniform crime reporting and criminal justice activity data records or any conflicting parts of existing statutes which relate, directly or by implication, to any other provisions of this article.

(b) The provisions of this article shall not alter, amend or supersede the statutes and rules of law governing the collection, storage, dissemination or usage of records concerning individual juvenile offenders in which they are individually identified by name or other means until such time as the Alabama Legislature provides legislation permitting the collection, storage, dissemination or usage of records concerning individual juvenile offenders.

(c) All laws or parts of laws which conflict with this article are hereby repealed. No part of this article shall violate provisions of Article 8 of Chapter 4 of Title 41 of this code, Article VI of the Constitution of Alabama of 1901 or Chapter 1 of Title 44 of this code.






Division 2 - Collection, Dissemination, etc., of Criminal Data.

Section 41-9-620 - Commission to provide for uniform crime reporting system.

The commission shall provide for a uniform crime reporting system for the periodic collection and analysis of crimes reported to any and all criminal justice agencies within the state. The collection of said data and the time for submission of said data shall be subject to the commission's regulation-making authority.



Section 41-9-621 - Powers and duties of commission as to collection, dissemination, etc., of crime and offender data, etc., generally.

The commission, acting through the Director of the Alabama Criminal Justice Information Center, shall:

(1) Develop, operate and maintain an information system which will support the collection, storage, retrieval, analysis and dissemination of all crime and offender data described in this article consistent with those principles of scope, security and responsiveness prescribed by this article;

(2) Cooperate with all criminal justice agencies within the state in providing those forms, procedures, standards and related training assistance necessary for the uniform operation of the statewide ACJIC crime reporting and criminal justice information system;

(3) Offer assistance and, when practicable, instruction to all criminal justice agencies in establishing efficient systems for information management;

(4) Compile statistics on the nature and extent of crime in Alabama and compile data for planning and operating criminal justice agencies; provided, that such statistics shall not identify persons. The commission shall make available all such statistical information obtained to the Governor, the Legislature, the judiciary and any such other governmental agencies whose primary responsibilities include the planning, development or execution of crime reduction programs. Access to such information by such governmental agencies shall be on an individual written request basis or in accordance with the approved operational procedure, wherein must be demonstrated a need to know, the intent of any analyses and dissemination of such analyses, and shall be subject to any security provisions deemed necessary by the commission;

(5) Periodically publish statistics, no less frequently than annually, that do not identify persons and report such information to the chief executive officers of the agencies and branches of government concerned; such information shall accurately reflect the level and nature of crime in this state and the general operation of the agencies within the criminal justice system;

(6) Make available, upon request, to all criminal justice agencies in this state, to all federal criminal justice and criminal identification agencies and to state criminal justice and criminal identification agencies in other states any information in the files of the ACJIC which will aid these agencies in crime fighting; for this purpose the ACJIC shall operate 24 hours per day, seven days per week;

(7) Cooperate with other agencies of this state, the crime information agencies of other states and the uniform crime reports and national crime information center systems of the Federal Bureau of Investigation or any entity designated by the federal government as the central clearinghouse for criminal justice information systems in developing and conducting an interstate, national and international system of criminal identification, records and statistics;

(8) Provide the administrative mechanisms and procedures necessary to respond to those individuals who file requests to view their own records as provided for elsewhere in this article and to cooperate in the correction of the central ACJIC records and those of contributing agencies when their accuracy has been successfully challenged either through the related contributing agencies or by court order issued on behalf of the individual;

(9) Institute the necessary measures in the design, implementation and continued operation of the criminal justice information system to ensure the privacy and security of the system. Such security measures must meet standards to be set by the commission as well as those set by the nationally operated systems for interstate sharing of such information; and

(10) Designate in writing agents or employees of the ACJIC who shall be and are hereby constituted peace officers of the State of Alabama with full and unlimited police power and jurisdiction to enforce the laws of this state pertaining to the operation and administration of the Alabama Criminal Justice Information System and the storage, use and dissemination of information processed therein.



Section 41-9-622 - Maintenance, etc., of data.

The commission may obtain, compare, file, analyze, and disseminate, and all state, county, and municipal criminal justice agencies are required to report fingerprints, descriptions, photographs, and any other pertinent identifying and historical criminal data on the following persons:

(1) Persons who have been or are hereafter arrested or convicted in this state or any state for an offense which is a felony or an offense which is a misdemeanor escalating to a felony involving, but not limited to: Possession of burglary tools or unlawful entry; engaging in unlawful commercial gambling; dealing in gambling; dealing in gambling devices; contributing to the delinquency of a child; robbery, larceny or dealing in stolen property; possession of controlled substances and illegal drugs, including marijuana; firearms; dangerous weapons; explosives; pandering; prostitution; rape; sex offenses, where minors or adults are victims; misrepresentation; fraud; and worthless checks.

(2) Persons who have been or are hereafter charged with an act of delinquency or adjudicated a youthful offender in this state or any state for an act which would constitute a felony or misdemeanor offense, as described in subdivision (1), or any other offense as proscribed by state or federal law if it had been committed by an adult.



Section 41-9-623 - Submission of data to Criminal Justice Information Center.

(a) All criminal justice agencies within the state shall submit to the ACJIC, by forwarding to the Alabama Department of Public Safety, fingerprints, descriptions, photographs, when specifically requested, and other identifying data on the following persons:

(1) Persons who have been lawfully arrested in this state for all felonies and certain misdemeanors described in Section 41-9-622.

(2) Persons who have been charged with an act of delinquency or adjudicated a youthful offender for conduct which would constitute a felony or misdemeanor offense, as described in subdivision (1), if committed by an adult.

(b) All chiefs of police, sheriffs, prosecuting attorneys, parole and probation officers, wardens, or other persons in charge of correctional or detention institutions in this state shall furnish the ACJIC with any other data deemed necessary by the commission to carry out its responsibilities under this article.



Section 41-9-624 - Determination by commission as to criminal record of person arrested and notification of requesting agency or arresting officer.

The commission is authorized to compare all fingerprints and other identifying data received with information already on file, to ascertain whether or not a criminal record is found for that person and at once to inform the requesting agency or arresting officer of such facts.



Section 41-9-625 - Obtaining by law enforcement and correction agencies of fingerprints, photographs, etc., of persons arrested as fugitives from justice, unidentified human corpses, etc.; procedure where persons arrested released without charge or cleared of offense.

All persons in this state in charge of law enforcement and correction agencies shall obtain or cause to be obtained the fingerprints according to the fingerprint system of identification established by the commission, full face and profile photographs, if photo equipment is available, and other identifying data of each person arrested for an offense of a type designated in Section 41-9-622, of all persons arrested or taken into custody as fugitives from justice and of all unidentified human corpses in their jurisdictions, but photographs need not be taken if it is known that photographs of the type listed taken within the previous year are on file. Fingerprints and other identifying data of persons arrested for offenses other than those designated in this article may be taken at the discretion of the agency concerned.

If any person arrested or taken into custody is subsequently released without charge or cleared of the offense through criminal justice proceedings, such disposition shall be reported by all state, county and municipal criminal justice agencies to ACJIC within 30 days of such action, and all such information shall be eliminated and removed.



Section 41-9-626 - Forwarding of fingerprints, photographs, etc.

Fingerprints and other identifying data required to be taken by this article shall be forwarded within 24 hours after taking for filing and classification, but the period of 24 hours may be extended to cover any intervening holiday or weekend. Photographs taken shall be forwarded at the discretion of the agency concerned; but, if not forwarded, the fingerprint record shall be marked "photo available," and the photographs shall be forwarded subsequently if the commission so requests.



Section 41-9-627 - Forwarding to Department of Public Safety of descriptions of arrest warrants which cannot be served; notice where warrant subsequently served or withdrawn; annual, etc., confirmation of warrants remaining outstanding.

All persons in this state in charge of criminal justice agencies shall submit to the ACJIC by forwarding to the Alabama Department of Public Safety detailed descriptions of arrest warrants and related identifying data immediately upon determination of the fact that the warrant cannot be served for the reasons stated.

If the warrant is subsequently served or withdrawn, the criminal justice agency concerned must immediately notify the ACJIC of such service or withdrawal.

The agency concerned also must annually, no later than January 31 of each year and at other times if requested by the commission, confirm to the ACJIC all arrest warrants of this type which continue to be outstanding.



Section 41-9-628 - Obtaining and forwarding to Department of Public Safety by penal and correctional institutions of fingerprints, photographs, etc., of persons committed thereto; procedure upon release of such persons.

All persons in charge of state penal and correctional institutions shall obtain fingerprints, according to the fingerprint system of identification established by the commission, and full face and profile photographs of all persons received on commitment to these institutions. The prints so taken shall be forwarded to the ACJIC by forwarding to the Alabama Department of Public Safety together with any other identifying data requested within 10 days after the arrival at the institution of the person committed.

At the time of release, the institution will again obtain fingerprints as before and forward them to ACJIC within 10 days along with any other related information requested by the commission. Immediately upon release, the institution shall notify ACJIC of the release of such person.



Section 41-9-629 - Forwarding of data to Criminal Justice Information Center by Department of Public Safety.

The Alabama Department of Public Safety shall forward to ACJIC within a reasonable period, not to exceed 72 hours, all data collected pursuant to Sections 41-9-623, 41-9-627 and 41-9-628.



Section 41-9-630 - Furnishing of other identifying data to center by criminal justice agencies generally; furnishing of information in criminal identification files.

All persons in charge of criminal justice agencies in this state shall furnish the ACJIC with any other identifying data required in accordance with guidelines established by the ACJIC.

All criminal justice agencies in this state having criminal identification files shall cooperate in providing to ACJIC information in such files as will aid in establishing the nucleus of the state criminal identification file.



Section 41-9-631 - Submission by criminal justice agencies of uniform crime reports; contents thereof.

All criminal justice agencies within the state shall submit to the ACJIC periodically, at a time and in such a form as prescribed by the commission, information regarding only the cases within its jurisdiction. Said report shall be known as the "Alabama uniform crime report" and shall include crimes reported and otherwise processed during the reporting period.

Said report shall contain the number and nature of offenses committed, the disposition of such offenses and such other information as the commission shall specify relating to the method, frequency, cause and prevention of crime.



Section 41-9-632 - Submission of uniform crime reports by other governmental agencies; use of information contained therein.

Any governmental agency which is not included within the description of those departments and agencies required to submit the uniform crime report which desires to submit such a report shall be furnished with the proper forms by the ACJIC. When a report is received by ACJIC from a governmental agency not required to make such a report, the information contained therein shall be included within the periodic compilation provided for in this article.



Section 41-9-633 - Reporting by criminal justice agencies of persons wanted and vehicles and property stolen.

All criminal justice agencies within the state shall report to the ACJIC, in a time and manner prescribed by the commission, all persons wanted by and all vehicles and property stolen from their jurisdictions. The reports shall be made as soon as is practical after the investigating department or agency either ascertains that a vehicle or identifiable property has been stolen or obtains a warrant for an individual's arrest or determines that there are reasonable grounds to believe that the individual has committed the crime. In no event shall this time exceed 12 hours after the reporting department or agency determines that it has grounds to believe that a vehicle or property was stolen or that the wanted person should be arrested. The commission shall have authority to institute any and all procedures necessary to trace and complete the investigative cycles of stolen vehicles or wanted persons.



Section 41-9-634 - Notification of center, etc., of apprehension of person or recovery of property.

If it is determined by the reporting agency that a person is no longer wanted due to his apprehension or any other factor, or when a vehicle or property reported stolen is recovered, the determining agency shall notify immediately the Alabama Criminal Justice Information Center. Furthermore, if the agency making such apprehension or recovery is other than the one which made the original wanted or stolen report, then it shall notify immediately the originating agency of the full particulars relating to such apprehension or recovery.



Section 41-9-635 - Supplying of information on delinquent parolees by probation and parole officers.

All probation and parole officers shall supply the ACJIC with the information on delinquent parolees required by this article in a time and manner prescribed by the commission.



Section 41-9-636 - Limitations upon provision of information generally.

Provision of information under this article shall be limited by all constitutional provisions, limitations and guarantees, including, but not limited to, due process, the right of privacy and the tripartite form of Alabama's state government.



Section 41-9-637 - Obtaining and dissemination of identifying data and criminal histories generally - Persons convicted of offenses described in Section 41-9-622 and confined to jails, workhouses, etc.

Pertinent identifying data and historical criminal information may be obtained and disseminated on any person confined to any workhouse, jail, reformatory, prison, penitentiary or other penal institution having been convicted of an offense described in Section 41-9-622.



Section 41-9-638 - Obtaining and dissemination of identifying data and criminal histories generally - Unidentified human corpses found in state.

Pertinent identifying data and historical criminal information may be obtained and disseminated on any unidentified human corpse found in this state.



Section 41-9-640 - Log of disseminations of criminal histories.

A log shall be maintained of all disseminations made of each criminal history, including the date of information request and the recipient of said information.



Section 41-9-642 - Unconstitutional, etc., invasions of privacy of citizens not authorized by article; disclosure of criminal histories, etc., which might lead to identification of individuals to whom information pertains not to be made to persons, agencies, etc., not having "need to know" or "right to know."

Nothing in this article shall be construed to give authority to any person, agency or corporation or other legal entity to invade the privacy of any citizen as defined by the constitution, the Legislature or the courts other than to the extent provided in this article.

Disclosure of criminal histories or other information that may directly or otherwise lead to the identification of the individual to whom such information pertains may not be made to any person, agency, corporation or other legal entity that has neither the "need to know" nor the "right to know" as determined by the commission pursuant to Section 41-9-594.



Section 41-9-643 - Inspection of criminal records by persons to whom records pertain or attorneys thereof; establishment of procedures, etc., pertaining thereto by commission generally.

The center shall make a person's criminal records available for inspection to him or his attorney upon written application to the commission. Forms, procedures, identification and other related aspects pertinent to such access may be prescribed by the commission in providing access to such records and information.



Section 41-9-644 - Establishment of procedures, fees, etc., by agencies for inspection of criminal offender records.

Agencies, including ACJIC, at which criminal offender records are sought to be inspected may prescribe reasonable hours and places of inspection and may impose additional procedures, fees, not to exceed twenty-five dollars ($25), or restrictions, including fingerprinting, as are reasonably necessary to assure the records' security, to verify the identities of those who seek to inspect them, and to maintain an orderly and efficient mechanism for these accesses.

All fees collected shall be forwarded to the State General Fund.



Section 41-9-645 - Purging, modification or supplementation of criminal records - Applications to agencies by individuals; appeals to circuit courts upon refusal of agencies to act, etc.; costs.

If an individual believes such information to be inaccurate or incomplete, he may request the original agency having custody or control of the detail records to purge, modify or supplement them and to so notify the ACJIC of such changes.

Should the agency decline to so act or should the individual believe the agency's decision to be otherwise unsatisfactory, the individual or his attorney may within 30 days of such decision enter an appeal to the circuit court of the county of his residence or to the circuit court in the county where such agency exists, with notice to the agency, pursuant to acquiring an order by such court that the subject information be expunged, modified or supplemented by the agency of record. The court in each such case shall conduct a de novo hearing and may order such relief as it finds to be required by law. Such appeals shall be entered in the same manner as appeals are entered from the court of probate; except, that the appellant shall not be required to post bond nor pay the costs in advance. If the aggrieved person desires, the appeal may be heard by the judge at the first term or in chambers. A notice sent by registered or certified mail shall be sufficient service on the agency of disputed record that such appeal has been entered.

The party found to be in error shall assume all costs involved.



Section 41-9-646 - Purging, modification, or supplementation of criminal records - Entry of court order for purging, modification, or supplementation of record and compliance therewith by agencies, etc.; notification of agencies, individual, etc., of deletions, amendments, etc., in records.

Should the record in question be found to be inaccurate, incomplete or misleading, the court shall order it to be appropriately purged, modified or supplemented by an explanatory notation. Each agency or individual in the state with custody, possession or control of any such record shall promptly cause each and every copy thereof in his custody, possession or control to be altered in accordance with a court order. Notification of each such deletion, amendment and supplementary notation shall be promptly disseminated to any individuals or agencies to which the records in question have been communicated, including the ACJIC, as well as to the individual whose records have been ordered so altered.



Section 41-9-647 - Establishment of guidelines for action and institution of actions for violations as to data reporting or dissemination.

The commission shall establish guidelines for appropriate measures to be taken in the instance of any violation of data reporting or dissemination and shall initiate and pursue appropriate action for violations of rules, regulations, laws and constitutional provisions pertaining thereto.



Section 41-9-648 - Compilation of information and statistics pertaining to disposition of criminal cases.

The Administrator of the Department of Court Management or the chief administrative officer of any other entity that is charged with the compilation of information and statistics pertaining to the disposition of criminal cases shall report such disposition to the ACJIC within a reasonable time after formal rendition of judgment as prescribed by the commission.



Section 41-9-649 - Implementation of National Instant Criminal Background Check System; rules and regulations; use of information.

All transfers or purchases of firearms conducted by a licensed importer, licensed manufacturer, or licensed dealer shall be subject to the National Instant Criminal Background Check System (NICS) created by the federal "Brady Handgun Violence Prevention Act" (P.L. No. 103-159), the relevant portion of which is codified at 18 U.S.C. §922 (t). To the extent possible, all information from any state or local government agency that is necessary to complete an NICS check shall be provided to the Criminal Justice Information Center. The Criminal Justice Information Center Commission shall promulgate rules and regulations necessary to implement a complete NICS check. The commission shall also ensure that all information received shall be used solely for the purposes of compliance with NICS and every effort is made to protect the privacy of this information. All proposed rules shall go through the privacy and security committee of the commission which shall seek consultation from the President of the Probate Judges' Association and the Commissioner of the Department of Mental Health and consumer advocates as recommended by the commissioner.









Article 24 - Foreign Trade and Relations Commission.

Section 41-9-660 - Creation; composition; qualifications, appointment and terms of office of members; filling of vacancies; quorum.

There is hereby created a commission called the Foreign Trade and Relation Commission of Alabama which shall be composed of five members, each of whom shall be a citizen of the United States and a resident of the State of Alabama.

The members of the commission shall be appointed by the Governor with the advice and consent of the Senate. One of such members shall be appointed for a term of two years from August 23, 1976, two shall be appointed for terms of four years from August 23, 1976 and two for terms of six years from such date. Each two years after August 23, 1976, the Governor shall appoint one or two members of the commission, as the case may be, to fill any vacancy or vacancies, and such appointment shall be for a term of six years.

Vacancies in the membership of the commission shall be filled, as in the first instance, for the unexpired term.

Three members of the commission shall constitute a quorum for the transaction of business.



Section 41-9-661 - Powers and duties generally.

(a) It shall be the duty of the commission to devise and put into effect methods by which inter-American understanding and good will may be promoted and inter-American relations advanced without resort to tentative measures or the application of civil or criminal sanctions.

(b) The commission shall have power:

(1) To elect from its members a chairman and such other officers as it may deem desirable; provided, that the first chairman of the commission shall be named by the Governor and shall call the first meeting of the commission and serve as such president until his successor shall be elected by the commission. All officers of the commission shall serve as such only during the pleasure of the commission.

(2) To hold such meetings, at such places within or without the State of Alabama and at such times as the commission may designate.

(3) To conduct such research, investigations and inquiries as may be necessary to inform the commission as to matters concerning inter-American relations.

(4) To appoint committees from its membership and prescribe their duties.

(5) To appoint consultants to the commission.

(6) To make rules and regulations for the government of the commission, its officers and committees and to prescribe the duties of its officers, consultants and employees.

(7) To employ an executive secretary and such other clerical employees as it may think necessary and to fix the pay and compensation of such employees within the limits of funds available to it for such purposes.

(8) To receive, hold and expend any funds granted, donated or given to it. Any funds derived from a gift for a designated purpose shall be used and expended by the commission in accordance with the terms of the gift, but any funds received by the commission which are not limited to specified uses by the donor may be used and expended for the payment of salaries and expenses of the commission and its employees and for any other purpose incident to or which will promote the purposes of this article. Such funds when received by the commission shall be deposited with the State Treasury and shall be placed to the credit of a special account to be known as "the Foreign Trade and Relations Commission of Alabama Fund."



Section 41-9-662 - Annual report to Governor and Legislature; compensation of members, officers and consultants.

(a) On or before April 1 of each year, the commission shall make in writing a complete and detailed report to the Governor and to the presiding officer of each house of the Legislature of its activity.

(b) No member, consultant or officer of the commission shall receive any compensation for his services in acting in such capacity, but shall be paid his traveling and other necessary expenses incurred in attending the meetings of the commission and in the discharge of his duties as a member, consultant or officer, upon verified and itemized accounts approved by the chairman of the commission, in accordance with the provisions of Article 2 of Chapter 7 of Title 36 of this code.



Section 41-9-663 - Payment of clerical expenses, etc.; cooperation and assistance of officers, departments and agencies of state.

(a) The necessary clerical and other expenses of the commission shall be paid in the same manner as provided in Section 41-9-662 for the payment of expenses of members, consultants or officers of the commission.

(b) All officers, departments and agencies of the state government shall cooperate with the commission and, when requested by the commission, render to it such assistance as the officer, department or agency can without interfering with the discharge of its other regular duties.



Section 41-9-664 - Gifts to commission deemed gifts to state; taxation thereof.

Every gift to the Foreign Trade and Relations Commission, whether or not the use thereof is prescribed by the donor, shall be deemed a gift to the State of Alabama.

The donor in computing his net income for state income tax purposes for the year in which he makes his gift may deduct the amount of the gift from his gross income as authorized in Section 40-18-15.






Article 25 - Music Hall of Fame Board.

Section 41-9-680 - Creation; membership; appointment, qualifications, terms and compensation of members; officers; meetings; quorum.

There shall be created and established as herein provided a board to be designated and known as the Alabama Music Hall of Fame Board. The board shall be composed of seven members, who shall be appointed by the Governor of Alabama for terms of six years each; provided, that of the first members appointed under any restructured board, two shall serve for two years and two shall serve for four years, as the Governor may direct. Four board members shall be appointed from the membership of the Muscle Shoals Music Association and three board members shall be appointed from the state at large and shall not be employed in the music business. The members of the board shall select a chairman and vice-chairman from among their own number. Members of the board shall not be compensated for their services, but each member shall be entitled to reimbursement for expenses incurred in attending board meetings. The board shall meet quarterly and at such other times as its rules and bylaws may prescribe. A majority of the members shall constitute a quorum for transaction of business.



Section 41-9-681 - Domicile of board; halls, quarters, etc.; executive secretary or director; staff.

The board shall be domiciled within Colbert County, Alabama, where it shall maintain such halls, rooms or quarters as may be considered suitable and appropriate for conducting its affairs. The board may appoint an executive secretary or director and such staff as may be necessary for the performance of its duties and functions.



Section 41-9-682 - Function and powers generally.

(a) It shall be the function and main purpose of the board to honor those, living or dead, who, by achievement or service, have made outstanding and lasting contributions to music in Alabama or elsewhere. The board may adopt such rules, regulations and bylaws as may be needed to carry out its functions. Also, it may conduct surveys and polls and may appoint such committees and representatives as it may determine necessary or desirable. The board may acquire, construct, install, equip, lease, manage and operate buildings and other facilities consisting of any one or more of the following to be located in Colbert County, Alabama: (i) a music hall of fame and exhibition facility for the display of busts, statues, plaques, books, papers, computerized figures, memorabilia, records, films, audio tapes, video tapes, compact disks, recordings, pictures and other exhibits relating to music and musicians, (ii) a library, research and educational center for the collection and documentation of music and for music education and enrichment programs, (iii) an audiovisual auditorium/theatre, (iv) a recording studio, or (v) other facilities necessary or useful in connection with the use of any of the aforesaid facilities, including sites and equipment for any of the aforesaid facilities.

(b) Pursuant to the constitutional amendment authorizing the creation of the Alabama Music Hall of Fame Authority, the members of the Alabama Music Hall of Fame Board shall serve ex officio as members of such authority which shall be a public body corporate with all the powers and privileges of a corporation for the purposes of providing for and participating in the management and control of any of its facilities. The authority may acquire, construct, install, equip, lease, manage and operate buildings and other facilities consisting of any one or more of the following to be located in Colbert County, Alabama: (i) a music hall of fame and exhibition facility for the display of busts, statues, plaques, books, papers, computerized figures, memorabilia, records, films, audio tapes, video tapes, compact disks, recordings, pictures and other exhibits relating to music and musicians, (ii) a library, research and educational center for the collection and documentation of music and for music education and enrichment programs, (iii) an audiovisual auditorium/theatre, (iv) a recording studio, or (v) other facilities necessary or useful in connection with the use of any of the aforesaid facilities, including sites and equipment for any of the aforesaid facilities.

(c) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof:

(1) To adopt, alter and repeal bylaws, not inconsistent with the provisions of this section, for the regulation and conduct of its affairs and business;

(2) To acquire, whether by purchase, construction, exchange, gift, lease or otherwise and to improve, maintain, equip and furnish one or more projects, including all real and personal properties which the members of the authority may deem necessary in connection therewith, regardless of whether or not any such projects shall then be in existence;

(3) To lease to others any or all of its projects and properties and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof;

(4) To receive and accept, from any source, aid or contributions of money, property, labor or other items of value for furtherance of any of its purposes, subject to any conditions not inconsistent herewith, including, but without limitation to, gifts or grants from any department, agency or instrumentality of the United States of America;

(5) To procure such insurance and guarantees as the members of the authority may deem advisable, including, but without limitation to, insurance or guarantees against any loss in connection with any of its projects, property or assets and for payment of any bonds or other obligations issued by the board, in such amounts and from such public or private entities, as it may deem advisable, and to pay premiums or other charges for any such insurance or guarantees;

(6) To borrow money and to sell and issue its bonds for any authority function, use or purpose;

(7) To mortgage, pledge, assign or grant security interests in any or all of its projects and properties or any part or parts thereof, as security for the payment of the principal of and interest on any bonds issued by the board, or as security for any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues from which said bonds are payable as security for the payment of the principal of and interest on said bonds and any agreements made in connection therewith;

(8) To appoint, employ, contract with, and provide for the compensation of, such officers, employees and agents, including, but without limitation to, engineers, architects, construction contractors, attorneys, management consultants, and fiscal advisers, as the business of the authority may require;

(9) To invest any funds of the authority that the members of the authority may determine are not presently needed for any of its corporate purposes in obligations of the United States of America and interest-bearing bank and savings and loan association deposits and in any investments eligible under then applicable law for the investment of trust funds by fiduciaries, or any thereof;

(10) To enter into a management agreement or agreements with any person or firm for the management by said person or firm for the authority of any of its projects and properties upon such terms and conditions as may be mutually agreeable;

(11) To sell, exchange, donate and convey any or all of its projects, properties and assets whenever its members shall find any such action to be in furtherance of the purposes for which the authority was created; and

(12) To make, enter into, and execute such contracts, agreements, leases and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was created or to exercise any power expressly granted hereunder.

(d) All revenue bonds issued by the board shall be payable solely out of the revenues and other receipts of the board as may be designated in the proceedings of the authority under which the bonds shall be authorized to be issued.

(e) The principal of and interest on the bonds issued by the board shall be secured by a pledge of the revenues and other receipts out of which the same may be payable and may be secured by a trust indenture evidencing such pledge or by a foreclosable mortgage and deed of trust conveying as security for such bonds all or any part of the property of the board from which the revenues so pledged may be derived. The resolution under which the bonds are authorized to be issued or any such trust indenture or mortgage may contain any agreements and provisions respecting the maintenance and insurance of the property covered by such trust indenture or mortgage, the use of the revenues subject to such trust indenture or mortgage, the creation and maintenance of special funds from such revenues, the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the authority shall deem advisable and which are not in conflict with the provisions of this section.

(f) All bonds issued by the authority shall be signed by its chairman and attested by its secretary; provided, that a facsimile of the signature of any one or more of said officers executing or attesting any such bonds may be printed or otherwise reproduced on any such bonds in lieu of said officer or officers manually signing the same if such bonds are required to be authenticated by the manual signature of the duly authorized registrar of such bonds, or an authorized officer of such registrar.

(g) Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions permitting or restricting redemption of such bonds prior to their maturities, shall contain such provisions not inconsistent with the provisions of this section, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of the authority. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such times as determined by the authority to be advantageous. The authority may pay all expenses, premiums and commissions which the authority may deem necessary or advantageous in connection with any financing done by it.

(h) All revenue bonds issued by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or any county or municipality within the state, or a charge on the credit or taxing powers of the state or any county or municipality within the state. Any revenue bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues and other receipts of the authority specified in the proceedings authorizing those bonds.

(i) All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including, without limitation to, the establishment of reserve funds as security for the payment of the principal of (and premium, if any) and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to (i) the fiscal, consulting, legal and other expenses incurred in connection with the issuance of the bonds, (ii) in the case of bonds issued to pay costs of construction, interest on such bonds prior to and during such construction and for not exceeding one year after completion of such construction, and (iii) except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.

(j) Any bonds issued by the authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with such refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by it to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any refunding bonds issued by the board shall be issued and may be secured in accordance with the foregoing provisions of this section.

(k) The authority, its property and income and all bonds issued by the authority, the income from such bonds or from the investment of such income and all conveyances, leases, mortgages and deeds of trust by or to the authority shall be exempt from all taxation of any nature.

(l) The authority is hereby vested with full authority, except as limited herein, and in the constitution as amended, to provide for the terms of its bonds and to provide for the sale and issuance thereof.

(m) The full faith and credit of the State of Alabama shall be pledged to pay the principal, interest and premium (if any) of such bonds of the authority only as provided in such amendment or amendments to the Constitution of Alabama of 1901, which amendment or amendments may be adopted and ratified before or after July 23, 1987.

(n) The provisions of this section shall be construed liberally, it being the purpose to provide in this state appropriate housing facilities for displaying to the general public exhibits of the Alabama Music Hall of Fame Board and for the management and control of displays by such means as may be feasible and agreed upon.



Section 41-9-683 - Solicitation and acceptance of gifts, etc.; exemption from taxation.

The board may solicit and accept donations, contributions and gifts of money and property. All gifts made to the board shall be exempt from all taxation in Alabama. All property, money, income, resources and activities of the board shall likewise be exempt from taxation.



Section 41-9-684 - Expenditures and appropriations.

(a) The board may spend all legislative appropriations made for the use of the board and may expend funds donated or contributed for its support.

(b) There are no state funds appropriated for the expenses and implementation of this article.






Article 26 - Alabama Indian Affairs Commission.

Section 41-9-708 - Creation; administration; composition; qualifications; chairman; terms of office; recognition and representation of additional Indian tribes, bands, and groups; written complaints concerning commissioner.

(a) There is hereby created and established the Alabama Indian Affairs Commission hereinafter called the commission, which shall be administered under the direction and supervision of the Joint Committee on Administrative Regulations, as provided by Section 41-22-22.

(b) The commission shall be composed of at least 11 members. All members of the commission must reside in Alabama. Members shall include a member of the State Senate, appointed by the Lieutenant Governor, and a member of the House of Representatives, appointed by the Speaker of the House of Representatives, seven Indian representatives from the seven tribes, bands, or groups in the State of Alabama, and one member at large. The Governor shall appoint seven Indian members from recommendations submitted by each of the seven Indian tribes, bands or groups, principally geographically located as follows: The Poarch Band of Creeks of Escambia County, one member; the Mowa Band of Choctaws of southwest Alabama, one member; the Star Clan of Muscogee Creeks of Pike County, one member; the Echota Cherokees of Alabama, one member; the Cherokees of northeast Alabama, one member; the Cherokees of southeast Alabama, one member; and the Ma-Chis Lower Creek Indian Tribe, one member. Each of the seven identified groups shall have one member. The commission shall appoint one Alabama resident, who is a member of a federally recognized Indian tribe, band or group, that is not a member of any tribe represented on this commission. The Governor shall appoint one member at large, who may be Indian or non-Indian; provided, however, that the majority of the members of the commission shall always be Indian. All above stated tribes, bands, and groups shall be state recognized upon passage of this article. The commission shall have the power to recognize additional Indian tribes, bands, or groups. The commission shall adopt appropriate procedure for such recognition process. Any recognized Indian tribe, band, or group shall be entitled to have one representative on the commission who shall be appointed for an initial term of three years by the Governor and subject thereafter to the same requirements and privileges as specified in subsections (b) and (c) and any other applicable sections. Said member shall be granted the same voting powers accorded other members.

(c) The commission shall elect a chairman of the commission from among its members. Members serving by virtue of their office within state government shall serve so long as they hold that office. The terms of office for all other members shall be for four years each, except for the initial appointments which shall be as follows: Four members for two years; two members for three years; and two members for four years. The initial term of office for persons who are granted membership upon the recognition of their tribe, band, or group by the commission shall be as provided in subsection (b). The initial term and all subsequent terms of office of the member representing the Ma-Chis Lower Creek Indian Tribe shall be four years. Each member shall serve until his successor is appointed. Members shall be eligible for reappointment. Upon the death, disability, resignation, removal, or refusal to serve of any member, the Governor shall appoint a qualified member of that tribe, band, or group to fill the unexpired term of office.

(d) The chairman shall submit any written complaint of any tribal body that appoints members to the commission, or any written complaint of any other appointing authority that any commissioner is negligent in the performance of his or her commission duties to the Governor for review. After reviewing the complaint, if the Governor determines the commission has been negligent, the Governor may remove the commissioner from the commission and appoint a successor as provided in this section.



Section 41-9-709 - Purpose.

The purpose of this commission shall be to deal fairly and effectively with Indian affairs; to bring local, state, federal resources into focus for the implementation or continuation of meaningful programs for Indian citizens of the State of Alabama; to provide aid for Indians as needs demonstrate; to assist Indian communities in social and economic development; to promote recognition of the right of Indians to pursue cultural and religious traditions considered by them to be sacred and meaningful to the American Indian; and to establish appropriate procedures to provide for legal recognition of any future Indian organization who desires state recognition.



Section 41-9-710 - Powers and duties.

It shall be the duty of the commission to study, consider, accumulate, compile, assemble and disseminate information on any aspect of Indian affairs; to investigate relief needs of Indians of Alabama and to provide technical assistance in the preparation of plans for the alleviation of such needs; to confer with appropriate officials of local, state and federal governments and agencies of those concerned with Indian affairs to encourage and implement coordination of applicable resources to meet the needs of Indians in Alabama; to cooperate with and secure the assistance of the local, state and federal governments or any agencies thereof in formulating any such programs, and to coordinate such programs with any program regarding Indian affairs adopted or planned by the federal government to the end that the Alabama Indian Affairs Commission secure the full benefit of such programs; provided, however, that such commission is hereby authorized to directly seek and receive from the federal government any grants, funds or other benefits which may be available for Indians; to review all proposed or pending legislation and amendments to existing state legislation affecting Indians in Alabama; and to conduct public hearings on matters relating to Indian affairs.



Section 41-9-711 - Compensation.

The members of the Alabama Indian Affairs Commission shall receive no compensation for their services, other than reimbursement for travel and other expenses actually incurred in the performance of their official duties.



Section 41-9-712 - Time of meeting; notice; quorum; proxy vote prohibited.

(a) The commission shall meet at the call of the chair, or by a petition signed by a majority of the members of the commission. Ten days' notice shall be given in writing prior to the meeting date. Such notice shall describe the matters to be discussed at the meeting.

(b) A simple majority of the members of the commission shall constitute a quorum for the transaction of business at every meeting of the commission.

(c) Proxy vote shall not be permitted.



Section 41-9-713 - Executive director.

The commission shall hire an executive director for the commission. Such director shall serve as secretary of the commission and as chief administrator and executive officer of the commission, having general charge of the work of the commission under its direction, and shall hire such other personnel as may be necessary in carrying out the provisions of this article. The executive director shall always serve at the discretion of the commission.



Section 41-9-714 - Authority to receive gifts, etc.

The commission is authorized to receive, and hold, gifts, devises, bequests of money, real estate and other things of value to be used in the support and development of its work for the commission.



Section 41-9-715 - Perpetual appropriation; surplus property.

(a) There is continuously appropriated out of funds in the State Treasury, not otherwise appropriated, the sum of not less than $200,000, for the operation of the commission, which funds shall be disbursed in accordance with a financial management system approved by the Legislative Council.

(b) The commission may accept any surplus property from other government agencies and shall be exempt from paying the surplus property surcharge of the Alabama Department of Economic and Community Affairs.



Section 41-9-716 - Annual report.

The commission shall prepare and submit a written annual report to the Governor and the Legislature. The report will become a matter of public record and will be maintained in the state Department of Archives and History.



Section 41-9-717 - Fiscal records; annual audit; bond of certain members, etc., required.

(a) Fiscal records shall be kept by the executive director or his/her designee, and will be subject to annual audit by the state examiner of public accounts. The audit report will become a part of the annual report.

(b) Commission members or employees of the commission who are responsible for receiving and disbursing commission funds shall be bonded in an amount satisfactory to the commission, but not less than $50,000.00.






Article 27 - Aviation Hall of Fame Board.

Section 41-9-720 - Board created; purpose, function, etc.

There is hereby created and established a public agency of the state to be known as the Alabama Aviation Hall of Fame Board which shall be permanently located in the Southern Museum of Flight Building in Birmingham, Alabama. The purpose and function of the board shall be to promote and encourage the growth and public support of aviation, especially general aviation within the state by providing official and public recognition and honor to individuals, living or dead, who by extraordinary achievement and service have made outstanding and substantial contributions to aviation in Alabama. Persons to receive such recognition may be residents of the state who receive national recognition for aviation achievements elsewhere, or nonresidents who contributed directly to aviation in this state.



Section 41-9-721 - Meetings; composition; appointment, terms, etc., of members; expenses; organization.

The board shall meet annually by the first day of March each year and at such other times as called either by the chairman or upon petition for such meeting submitted by three or more members. The board shall be composed of seven Alabama residents, who shall serve for terms as herein prescribed until a successor is named or they are reappointed. Two members shall be appointed by the Governor of Alabama for terms of four years and six years, one shall be appointed by the trustees of the Southern Museum of Flight for a term of six years, and one each by the Mayors or chief executives of Mobile, Montgomery, Huntsville and Birmingham. The first members appointed by the Governor shall serve for a term of four years, and the first members appointed by the Mayors of Montgomery, Huntsville, Birmingham and Mobile shall serve for four years. Members of the board shall not be compensated for their services, but may be reimbursed for expenses in attending meetings of the board. The board shall elect a chairman from its members, and shall adopt bylaws to govern its organization and procedures.



Section 41-9-722 - Legislative appropriations, contributions, etc.; exempt from taxation.

The board may receive and expend legislative appropriations as provided by law, and may submit, receive and expend contributions of money and property. All gifts to, and property, funds, income and activities of the board shall be exempt from taxation.






Article 28 - Alabama Senior Citizens Hall of Fame.

Section 41-9-740 - Establishment; purpose.

Amended and renumbered as §38-3-20 by Act 2008-398, p. 787, §3, effective May 16, 2008.



Section 41-9-741 - Composition.

Amended and renumbered as §38-3-21 by Act 2008-398, p. 787, §3, effective May 16, 2008.



Section 41-9-742 - Election of members.

Amended and renumbered as §38-3-22 by Act 2008-398, p. 787, §3, effective May 16, 2008.



Section 41-9-743 - Election of chairman; term of office; appointment of secretary.

Amended and renumbered as §38-3-23 by Act 2008-398, p. 787, §3, effective May 16, 2008.



Section 41-9-744 - Annual meetings required; time and place of meetings; quorum; promulgation of rules and regulations.

Amended and renumbered as §38-3-24 by Act 2008-398, p. 787, §3, effective May 16, 2008.



Section 41-9-745 - Reimbursement for actual and necessary expenses.

Amended and renumbered as §38-3-25 by Act 2008-398, p. 787, §3, effective May 16, 2008.






Article 29 - Alabama Small Business Office of Advocacy.

Section 41-9-760 - Created; purpose.

Transferred by Act 2015-450, §5, effective June 11, 2015. It is now Section 41-29-220.



Section 41-9-761 - Definitions.

Transferred by Act 2015-450, §5, effective June 11, 2015. It is now Section 41-29-221.



Section 41-9-762 - Director and other employees.

Transferred by Act 2015-450, §5, effective June 11, 2015. It is now Section 41-29-222.



Section 41-9-763 - Duties and functions.

Transferred by Act 2015-450, §5, effective June 11, 2015. It is now Section 41-29-223.



Section 41-9-764 - Information required of state agencies requiring regulatory approval, etc.

Transferred by Act 2015-450, §5, effective June 11, 2015. It is now Section 41-29-224.



Section 41-9-765 - State agencies required to disclose establishment of new regulatory programs, etc.

Transferred by Act 2015-450, §5, effective June 11, 2015. It is now Section 41-29-225.



Section 41-9-766 - Toll-free telephone number authorized.

Transferred by Act 2015-450, §5, effective June 11, 2015. It is now Section 41-29-226.



Section 41-9-767 - State agencies required to furnish to director documents, etc., necessary to carry out functions; annual report.

Transferred by Act 2015-450, §5, effective June 11, 2015. It is now Section 41-29-227.






Article 30 - Tennessee Valley Exhibit Commission.

Section 41-9-780 - Creation; powers and privileges generally; purpose.

There is hereby created and established a state agency to be known as the Tennessee Valley Exhibit Commission of Alabama, which shall be a public body corporate with all the powers and privileges of a corporation, for the purpose of providing for and participating in the management and control of facilities to house and display such visual exhibits of energy related hardware and examples of technology used therefor as may be made available by the Tennessee Valley Authority, the Energy Research and Development Administration, other federal and state agencies, including universities and colleges, and other public and private sectors engaged in energy related activities. Such facility shall constitute a permanent housing for the Tennessee Valley Exhibit, which shall be open to the general public and shall be located at a place to be designated in the vicinity of the Muscle Shoals area for a nominal cost through the cooperation of the Tennessee Valley Authority or at such other locations as the commission may deem appropriate. The commission is further empowered to provide facilities for the housing and display of energy related hardware and technology, navigational river and tributary development practices, agriculture technology and innovations, and wildlife and environmental practices and protections, and mankind and his historical achievements and mementos of the Tennessee Valley Authority. All such facilities shall be principally constructed out of oolitic shadow vein Alabama limestone. The commission is further empowered to establish an information and exhibit center in order to provide information to the public on research and development in the field of energy related hardware and technology, navigational river and tributary development practices, agriculture technology and innovations, wildlife and environmental practices and protections and mankind and his historical achievements as developed by the Tennessee Valley Authority, the Energy Research and Development Administration, other federal and state agencies, including universities and colleges, and other public and private sectors engaged in energy related activities.



Section 41-9-782 - Authority of commission generally.

The commission shall be authorized:

(1) To investigate and select an available site for housing the exhibits, including the surrounding grounds, in cooperation with the Tennessee Valley Authority and the community, taking into consideration all pertinent factors affecting the suitability of such site;

(2) To acquire by rent or lease agreement or otherwise the necessary housing facilities and to establish, improve and enlarge the available facility, including providing it with necessary equipment, furnishings, landscaping and related facilities, including parking areas and ramps, roadways, sewers, curbs and gutters;

(3) To enter into such contracts and cooperative agreements with the local, state and federal governments, with agencies of such governments, including the Tennessee Valley Authority, with private individuals, corporations, associations and other organizations as the commission may deem necessary or convenient to carry out the purpose of this article, such contracts and agreements to include leases to private industry;

(4) To borrow money from private sources or such other sources as may be acceptable to the commission under such terms and conditions as may be provided by law and, in order to provide security for the repayment of any such private loans, to pledge such future revenues from admissions and any other sources as may from time to time be necessary or desirable;

(5) To issue and sell at any time, and from time to time, its revenue obligations for the purpose of providing funds to acquire, construct, enlarge, improve, equip and maintain a facility and for the payment of obligations incurred for such purposes. The principal and interest on any such obligations shall be payable from revenues derived from the project and from such other sources (including, to the extent applicable, the TVA payments referred to in Section 41-9-783) as the commission may deem necessary to provide sufficient security for the marketing of said obligations. In addition to any obligations of the commission that shall be payable from any other source or sources, the commission is further authorized to issue and sell revenue obligations in an aggregate principal amount of not to exceed $5,000,000.00 to construct and equip the information and exhibit center as provided for in Section 41-9-780, for the benefit of which the said TVA payments shall be pledged and appropriated as hereinafter provided. Any revenue obligations issued by the commission may thereafter at any time (whether before, at or after the maturity thereof) and from time to time be refunded by the issuance of refunding obligations, which revenue obligations or refunding obligations may be sold by the commission at public or private sale at such price or prices as may be determined by its executive committee to be most advantageous. The commission may pay all expenses, premiums and commissions which its executive committee may deem necessary and advantageous in connection with any financing done by it. Neither the full faith and credit nor taxing powers of the State of Alabama or any political subdivision thereof shall be pledged to the payment of the principal of, premium, if any, on or interest on said obligations;

(6) To make such contracts in the issuance of its obligations as may seem necessary or desirable to assure their marketability and to provide for their retirement by a pledge of all or any revenue which may come to the commission from the investment of the proceeds of the sale of such obligations or from any other source whatsoever;

(7) To accept public or private gifts, grants and donations;

(8) To acquire property by purchase, lease, gift or license, such power not to include the purchase of a site for the facility;

(9) To receive and deposit into the State Treasury funds from all donations, income and revenue from any source whatsoever coming into the commission and expend such funds for the fulfillment and accomplishment of its duties and responsibilities in such manner as may be necessary and appropriate for the perfection of the purposes of this article. However, such funds shall be paid out only by warrant of the Comptroller upon the Treasurer, upon itemized vouchers, approved by the executive director; provided, that no funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Sections 41-4-80 through 41-4-96 and Sections 41-19-1 through 41-19-12, and only in amounts as stipulated in the general appropriation or other appropriation bills;

(10) To sell, convey, transfer, lease or donate any property, franchise, grant, easement, license or lease or interest therein which it may own and to transfer, assign, sell, convey or donate any right, title or interest which it may have in any lease, contract, agreement, license or property;

(11) To employ an executive director and such additional personnel as may be necessary to accomplish the purposes of this article. The executive director and such additional personnel as may be employed by the commission will serve at the pleasure of the commission. The commission shall fix the compensation of the executive director, and such additional personnel and such compensation shall be paid from any funds of the commission. The commission shall designate the duties and authority of the executive director and such additional personnel. The executive director and such additional personnel shall not be subject to the provisions of the state Merit System Act; provided, however, that they shall be eligible for participation in the state health insurance plan and benefits as provided, and they shall be eligible for participation in the State Employees' Retirement System under the provisions governing counties, cities, towns and other quasi-public organizations of the state;

(12) To make such rules and regulations as the commission may deem necessary and desirable to provide for the operation, management and control of the facility; and

(13) To perform such other acts necessary or incidental to the accomplishment of the purposes of this article, whether or not specifically authorized in this section, and not otherwise prohibited by law.



Section 41-9-781 - Membership; chair; meetings; executive committee; bonded indebtedness.

(a) The membership of the commission created herein is terminated on June 30, 2000, and shall be replaced by a commission composed of five members to be appointed by the Governor no later than July 15, 2000. At least three of the five members shall be residents and qualified electors of the Shoals area in northwest Alabama. The terms of the members shall run concurrently with the term of the appointing authority. All members shall serve until their successors are appointed and qualified, but any member may be removed by the Governor for just cause. Vacancies for any reason whatsoever shall be filled in the same manner as original appointments are made. The chair of the commission shall be selected by a majority of the members of the commission. Members of the commission shall serve without compensation. The commission shall hold at least one annual meeting at the site of the exhibit, three members shall constitute a quorum for the transaction of any business which may properly come before the commission at any meeting. The commission may provide for an executive committee of not fewer than three of its members to whom it may delegate such powers and authority as the commission may deem to be advisable.

(b) Notwithstanding the provisions of subsection (a) or any other laws to the contrary, the commission shall continue to retire its outstanding bonded indebtedness and is prohibited from contracting any new bonded indebtedness after May 15, 2000.



Section 41-9-783 - Revenue bonds deemed exclusive obligation of commission - Appropriation and pledge of TVA payments.

All revenue obligations issued by the commission shall be solely and exclusively the obligations of the commission and shall not create an obligation or debt of the state or of any county or of any municipality within the state. For the purpose of providing additional funds to enable the commission to pay at their respective maturities the principal of and the interest on an issue of revenue bonds in an amount not to exceed $3,500,000.00 to pay the costs of constructing and equipping the said information and exhibit center or to pay the principal of and the interest on any revenue refunding bonds issued to refund any revenue bonds that shall be issued for that purpose, there is hereby irrevocably pledged to such purpose and hereby appropriated such amounts as may be necessary for such purpose from the revenues retained by the State of Alabama from the in-lieu-of-taxes payments made by Tennessee Valley Authority following the distribution of a portion of such payments to certain counties in the State of Alabama as provided in Section 40-28-2, or any successor law or statute. In order to carry out the said pledge and appropriation, the entire revenues so retained by the State of Alabama from the aforesaid in-lieu-of-taxes payments made by Tennessee Valley Authority (which are herein called the "TVA payments") in each fiscal year of the State of Alabama shall be deposited in the State Treasury to the credit of a special fund to be called the "Tennessee Valley Exhibit Commission Trust Fund" (herein called the "trust fund"), until an amount equal to the principal of and the interest on any such revenue bonds or revenue refunding bonds that shall come due in the then next succeeding fiscal year shall be on deposit in the trust fund. Further, for the purpose of providing additional funds to enable the commission to pay at their respective maturities the principal of and the interest on a second issue of revenue bonds of the commission in a principal amount not to exceed $1,500,000.00, the net proceeds of which shall be used to pay the costs of constructing and equipping the said information and exhibit center or to pay the principal of and the interest on any revenue refunding bonds issued to refund any revenue bonds that shall be issued for that purpose, there is hereby irrevocably pledged to such purpose and hereby appropriated, in addition to all amounts that shall have heretofore been so pledged and appropriated for the benefit of the aforesaid issue of revenue bonds of the commission in an amount not to exceed $3,500,000.00, such amounts from the TVA payments as may be necessary to pay all such principal and interest at their respective maturities. In order to carry out any such pledge and appropriation for the benefit of each of the foregoing issues of revenue bonds of the commission the entire TVA payments in each fiscal year shall be deposited to the credit of the trust fund until an amount equal to the principal of and the interest on each of the aforesaid issues of revenue bonds of the commission, or any revenue refunding bonds that shall be issued by the commission to refund any such revenue bonds, maturing in the then next succeeding fiscal year shall be on deposit in the trust fund. The amounts deposited into the trust fund in each fiscal year shall be disbursed and are hereby appropriated to the extent necessary to pay at their respective maturities, or to redeem under the terms thereof, the principal of and the interest on each of the foregoing issues of revenue bonds of the commission, or any revenue refunding bonds that may be issued to refund either of the said issues of revenue bonds that shall be so issued for such purpose.

In each fiscal year of the State of Alabama, beginning in the fiscal year in which any such revenue bonds are issued by the commission, all moneys retained by the State of Alabama from the TVA payments shall be so deposited into the trust fund until the amount on deposit in the trust fund shall equal the total principal and interest becoming payable with respect to the said revenue bonds or revenue refunding bonds in the next succeeding fiscal year of the state. After the said amount shall have been deposited into the trust fund in each fiscal year, all other moneys retained by the State of Alabama from TVA payments shall be credited to the State General Fund. Not less than 30 days before the end of each fiscal year, beginning with the fiscal year in which the said revenue bonds shall be issued, the executive director of the commission shall determine whether or not the net revenues of the commission derived from all sources whatsoever during the then current fiscal year, after payment of all the costs of operating the said information and exhibit center and all other expenses of the commission, shall be sufficient or insufficient to pay the principal and interest that will come due during the next succeeding fiscal year on those bonds of the commission for payment of which TVA payments have been pledged. Not less than 15 days before the end of each fiscal year the executive director of the commission shall file a notification with the Director of Finance stating whether such net revenues shall be sufficient or insufficient to pay the said principal and interest coming due in the next succeeding fiscal year. If the said executive director shall determine that the said net revenues of the commission shall not be sufficient to pay the said principal and interest during the then next succeeding fiscal year of the state, he shall so state in the said notification and shall specify the amount of any expected deficiency, supported by such documentation as shall be deemed appropriate by the Director of Finance. Upon receipt of said notification and such other documentation as he may specify, the Director of Finance shall cause to be transferred, and to the extent herein provided there is hereby in such event appropriated to the commission, solely for the purpose of paying such principal and interest, an amount equal to the lesser of (i) the amount of any expected deficiency as determined by the Director of Finance or (ii) the entire amount then on deposit in the trust fund. Following any such transfer, all moneys retained by the State of Alabama from TVA payments shall again be deposited into the trust fund until an amount equal to the entire principal and interest coming due on the said bonds in the then next succeeding fiscal year shall again be on deposit in the trust fund, after which all moneys retained by the State of Alabama from TVA payments shall again be credited to the State General Fund.

If at the end of any fiscal year of the commission there shall be on deposit in the State Treasury any surplus funds for the account of the commission, after payment of the principal of and the interest on any outstanding revenue bonds of the commission and all costs of operating, maintaining and improving all facilities of the commission in each such fiscal year, such surplus moneys shall first be applied to the reimbursement to the trust fund of all moneys previously withdrawn from the trust fund for the account of the commission, with interest at the legal rate on all such moneys from the date of their withdrawal from the trust fund. If, after all moneys so withdrawn from the trust fund shall have been repaid with interest thereon, any such surplus moneys shall be on deposit in the State Treasury for the account of the commission, such surplus moneys shall be transferred into the General Fund of the state promptly after the close of each such fiscal year.

At such time as the entire principal of and the interest on any revenue bonds or revenue refunding bonds issued by the commission for the payment of which TVA payments have been pledged have been paid, no further TVA payments shall be deposited into the trust fund, and all moneys then on deposit in the trust fund shall be paid into the General Fund.



Section 41-9-784 - Additional authority and power.

In view of the unique character and complexity of the duties and responsibilities imposed on the commission by this article, it is hereby specifically provided that the commission shall have, in addition to the power and authority enumerated in Section 41-9-782, the right, power and authority to:

(1) Develop and institute a program of promotion and advertising of the exhibits and facilities provided for by this article, said program of promotion and advertising to be conducted by the commission both within and without the state in such manner and to such extent as may be deemed economically advisable and appropriate by the commission;

(2) Purchase and acquire items of tangible personal property on a competitive bid basis in the manner prescribed by law for the purchase of such items by state trade schools, state junior colleges and state colleges and universities under the supervision and control of the State Board of Education, the city and county boards of education, the district boards of education of independent school districts, the county commissions and the governing bodies of the municipalities of the state and the governing boards of instrumentalities of counties and municipalities;

(3) Operate itself or, in its discretion enter into lease agreement with a person or agency of its choosing to operate, all concessions located in or on the grounds and facilities operated by the commission, any such lease agreement to be so designated as to provide maximum services and convenience to the patrons of the exhibit center and to provide reasonable revenue return to the commission.



Section 41-9-785 - Maintenance of accurate records and books required; audit.

It shall be the duty of the commission to maintain at all times accurate records and books of account covering revenues and expenditures which shall be subject to the audit of the Department of Examiners of Public Accounts.



Section 41-9-786 - Obligations, etc., exempt from taxation.

The commission, its property and income and all obligations issued by the commission, the income from such obligations or from the investment of such income and all conveyances, leases, mortgages and deeds of trust by or to the commission shall be exempt from all taxation in the State of Alabama.



Section 41-9-787 - Article liberally construed.

The provisions of this article shall be construed liberally, it being the purpose to provide in this state appropriate housing facilities for displaying to the general public exhibits of such hardware, technology, innovations, achievements, mementos, practices and protections as enumerated in Section 41-9-780, and for providing for the management and control of that portion of the display furnished and supplied by the Tennessee Valley Authority by such means as may be feasible and agreed upon.






Article 31 - Cahaba Trace Commission.

Section 41-9-800 - Cahaba Trace Commission created; members.

There is hereby created a commission to be known as the Cahaba Trace Commission to consist of 23 members who shall be appointed by the Governor of Alabama and shall be bona fide residents and qualified voters of the county represented. Said members shall be confirmed by the Senate. Two shall be residents of St. Clair County, two shall be residents of Jefferson County, two shall be residents of Shelby County, two shall be residents of Autauga County, two shall be residents of Tuscaloosa County, three shall be residents of Bibb County, two shall be residents of Perry County, two shall be residents of Hale County, two shall be residents of Dallas County, two shall be residents of Lowndes County and two shall be residents of Montgomery County. Said members appointed by the Governor shall constitute the board of directors of the commission and shall be the voting members of the commission. The board, at its discretion, may appoint as many advisory members as it deems necessary.



Section 41-9-801 - Terms of office; appointment of new members; chairman.

Members of the commission shall serve for terms of office as follows: One member from each county shall serve for two years and the remaining member of each county shall serve for four years. Two of Bibb County's members shall be appointed for an initial term of four years and one for an initial term of two years. The initial members from Autauga County shall serve one year and two years, respectively. Upon the expiration of the original term of office of commission members, all successor voting members shall be appointed for four-year terms, providing for approximately one-half membership vacancies every two years.

All board members shall serve until their successors are appointed and qualified. New members shall be appointed by the Governor from nominations submitted by the Cahaba Trace Commission. The first chairman of the commission shall be elected by the board of directors from among its voting membership. Annually thereafter, each succeeding chairman shall be selected by all the members of the commission.



Section 41-9-802 - Headquarters; meetings; quorum; chairman, vice-chairman, secretary, and treasurer; bonding of treasurer.

The headquarters of the commission shall be located in Bibb County. The commission shall hold an annual meeting and one-half of the voting members shall constitute a quorum for the transaction of business. Additional meetings may be held at such times as may be considered necessary, desirable or convenient, upon call of the chairman, or in the case of his absence or incapacity, of the vice-chairman. The commission shall elect a chairman, vice-chairman, secretary and treasurer, and such officers shall hold office for a period of one year or until a successor is elected. Neither secretary nor treasurer need be members of the commission. The commission may require that the treasurer be bonded in an amount to be determined by the commission.



Section 41-9-803 - Rules and regulations; executive committee.

The commission shall have the right to adopt such rules and regulations as may be necessary to carry out the intent and purpose of the commission, and shall be authorized to provide for an executive committee of not fewer than three members to whom such powers and authority as the commission may deem to be advisable shall be delegated.



Section 41-9-804 - Members not to receive pay or emoluments; expenses; fees, etc., from commission funds prohibited; interest in contracts, etc., with commission prohibited; penalty for violation of section.

No member of the commission shall receive any pay or emolument other than actual expenses incurred in the discharge of his duties as a member of the commission. All such expenses are to be paid from the funds of the commission. Further, it shall be unlawful for any member of the commission or any employee thereof to charge, receive or obtain, either directly or indirectly, any fee, commission, retainer or brokerage out of the funds of the commission, and no members of the commission or officer or employee thereof shall have any interest in any land, materials or contracts sold to or made or negotiated with the commission, or with any member or employee thereof acting in his capacity as a member of such commission. Any person violating the provisions of this section, upon conviction, shall be guilty of a Class C misdemeanor and shall be removed from the commission.



Section 41-9-805 - Cahaba Trace Fund.

The commission shall establish, and maintain at such lawful depository or depositories as it shall select, a "Cahaba Trace Fund" composed of the money or moneys which may come into its hands from admission, inspection fees, gifts, donations, grants, bequests, loans, bond issues, governmental appropriations or other sources, either public or private. Such funds shall be used by the commission to pay for the purposes herein set forth, and the servicing, retirement or amortization of any bonds or other evidences of indebtness issued by the commission.



Section 41-9-806 - Powers of commission.

The commission shall be authorized:

(1) To investigate and select available sites for housing historic exhibits, including the surrounding grounds, with such state, federal or local agencies and governments and private individuals, corporations, associations or other organizations as may be involved, taking into consideration all pertinent factors affecting the suitability of such sites; to acquire, transport, renovate, maintain and exhibit appropriate and suitable military or historic units, articles, exhibits and attractions; to have full, complete and exclusive jurisdiction over the sites and any related exhibits;

(2) To promote tourism throughout the Cahaba Valley by attending travel shows; issuing news releases, calendars of events and newsletters; publishing brochures and pamphlets; constructing mobile travel exhibits; producing films and other visual presentations as may be necessary; and advertising in magazines and/or newspapers;

(3) To acquire by rent or lease agreement or otherwise the necessary housing facilities; and to establish, improve and enlarge available facilities, including providing them with necessary equipment, furnishings, landscaping and related facilities, including parking areas and ramps, roadways, sewers, curbs and gutters;

(4) To enter into such contracts and cooperative agreements with the local, state and federal governments, with agencies of such governments, with private individuals, corporations, associations and other organizations as the commission may deem necessary or convenient to carry out the purposes of the commission with such contracts and agreements to include leases to private industry;

(5) To borrow money from private sources, the state emergency fund or such other source as may be acceptable to the commission under such terms and conditions as may be provided by law, and, in order to provide security for the repayment of any such private loans, the commission shall have the authority to pledge such future revenues from admissions and any other sources as may from time to time be necessary or desirable;

(6) To issue and sell at any time and from time to time its revenue bonds for the purpose of providing funds to acquire, enlarge, improve, equip and maintain its property, and for the payment of obligations incurred for such purposes. The principal and interest on any such revenue bonds shall be payable solely out of the revenues derived from the project;

(7) To make such contracts in the issuance of its bonds as may seem necessary or desirable to assure their marketability and to provide for their retirement by a pledge of all or any revenue which may come to the commission from the investment of the proceeds of the sale of such bonds or from any other source whatsoever;

(8) To accept public or private gifts, grants, and donations;

(9) To acquire property by purchase, lease, gift or license; and to dispose of any property of the commission when, in the opinion of the commission, such disposition is deemed expedient;

(10) To allocate and expend funds from all donations, income and revenue from any source whatsoever coming into its treasury for the fulfillment and accomplishment of its duties and responsibilities in such manner as may be necessary and appropriate for the perfection of the purposes of this article;

(11) To sell, convey, transfer, lease or donate any property, franchise, grant, easement, license, or lease or interest therein which it may own, and to transfer, assign, sell, convey or donate any right, title or interest which it may have in any lease, contract, agreement, license or property;

(12) To hire such laborers, artisans, caretakers, technicians, stenographers and administrative employees and supervisory and professional personnel as may be necessary or advisable for the carrying out in the most efficient and beneficial manner of the purposes and provisions of the commission;

(13) To employ an executive director who shall serve at the pleasure of the commission, who shall be responsible directly to the commission, whose compensation shall be fixed by the commission, whose duties and authority shall be designated by the commission and who shall be paid from funds of the commission;

(14) To make such rules and regulations as the commission may deem necessary and desirable to provide for the operation, management and control of its facilities; and

(15) To perform such other acts necessary or incidental to the accomplishment of the purposes of the commission, whether or not specifically authorized in this section, and not otherwise prohibited by law.

The commission shall constitute a public body corporate and shall have, in addition to those powers set forth specifically in this section, all powers necessary or convenient to effect the purposes for which it has been established, together with all powers incidental thereto or necessary to the discharge of its said powers and duties.



Section 41-9-807 - Exemption from taxation.

The commission, its property and income and all bonds issued by the commission, the income from such bonds or from the investment of such income and all conveyances, leases, mortgages and deeds of trust by or to the commission shall be exempt from all taxation in the State of Alabama.



Section 41-9-808 - Obligation of state not created by commission obligations.

All obligations incurred by the commission shall be solely and exclusively an obligation of the commission and shall not create an obligation or debt of the State of Alabama or any county or municipality of either.



Section 41-9-809 - Records of revenues and expenditures; audits.

The commission shall maintain at all times accurate records and books of account covering revenues and expenditures. Such records and books shall be available for audit at any time by the Department of Examiners of Public Accounts, and shall be audited at least every two years in the same manner as audits are made of other state agencies and departments.



Section 41-9-810 - State park or museum not authorized by article.

Nothing in this article shall be construed to grant authority to establish a state park or museum.






Article 32 - Alabama Turkey Hunters Hall of Fame.

Section 41-9-830 - Alabama Turkey Hunters Hall of Fame created; board membership; meetings; quorum; compensation; terms of office; vacancies.

There shall be created and established as herein provided a board and a facility to be designated and known as the Alabama Turkey Hunters Hall of Fame and the Alabama Turkey Hunters Hall of Fame Museum. The board shall be composed of nine members and the initial members of the board shall be appointed by the City of Linden, Alabama. The board shall meet semi-annually and at such other times as its rules and by-laws may prescribe. A quorum of seven members of the board must be present for business to be conducted. The members of the board shall not be compensated for their services. Members of the board shall serve for terms of three years. The board will fill vacancies as they occur and shall have full and final right of choosing succeeding members.



Section 41-9-831 - Location of board, museum, and other quarters.

The board shall be domiciled in the City of Linden in Marengo County, where it shall maintain a museum and such other quarters as may be considered suitable and appropriate for conducting its affairs.



Section 41-9-832 - Function and purpose of board; election to Alabama Turkey Hunters Hall of Fame.

It shall be the function and main purpose of the board to honor noteworthy and exceptionally skilled turkey hunters. It shall elect to the Alabama Turkey Hunters Hall of Fame such individuals who are nominated for election and who receive a unanimous vote of the board of directors with at least a quorum of the board present.



Section 41-9-833 - Donations; board responsible for museum; exemption from taxation.

The board may solicit and accept donations, contributions and gifts of money and property, and all gifts made to the board shall be exempt from taxation in Alabama. The board shall specifically be responsible for the establishment and operation of a museum. All property, money, income, resources and activities of the board shall likewise be exempt from taxation.






Article 33 - Alabama Men's Hall of Fame.

Section 41-9-850 - Creation of board known as Alabama Men's Hall of Fame; members; meetings; quorum; terms of office; chairman; secretary.

There shall be created and established as herein provided a board to be designated and known as the Alabama Men's Hall of Fame. The board shall be composed of 19 members: Five of whom shall be members of the Women's Committee of 100 for Birmingham; two members shall be appointed by the Governor from each of the United States Congressional Districts, except District Number 6, as such districts are presently established, for a total of 12 members appointed from said districts; and the Governor and the Director of the Department of Archives and History who shall serve as voting members of the board. The initial members of the board of directors of the hall shall be appointed by the Governor of the State of Alabama. The board shall meet semiannually and at such other times as its rules and bylaws may prescribe. A quorum for all meetings shall be a majority of those present and voting.

The newly created board of directors' membership shall serve for three years. After this initial period of organization, a rotation policy for members of the board shall go into effect and each member shall serve one, two, or three years in addition to the three-year minimum period. Five members shall rotate off the board in 1989, five more in 1990, and four more in 1991 unless a member should be reappointed to the board for an additional three-year term. Members appointed to fill vacancies shall serve for a term of three years on the board of directors.

The perpetuation of the board shall result from choices made by the board to fill all vacancies as they occur because of rotation, resignation, or incapacitation. The board shall have full and final right of choosing succeeding members.

The chairman of the board of directors shall be elected annually by the board of directors, and may not serve more than two consecutive years.

The chairman of the board shall appoint a secretary.



Section 41-9-851 - Location of Alabama Men's Hall of Fame.

The location of the hall shall be in the Library Building, Samford University, Birmingham, Alabama. All items pertaining to the hall shall be housed at the same location.



Section 41-9-852 - Purpose; selection of persons to be installed in hall of fame.

The purpose of the Alabama Men's Hall of Fame shall be to recognize those men native to or identified most closely with the State of Alabama who have made significant contributions on a state, national, or international scale within their professional or personal fields of activity and concern. The number of persons chosen to be installed at each noted period shall not exceed the following:

(1) The first selection meeting of the board of directors shall choose not more than five persons, who must be deceased for a minimum of two years.

(2) Once every year after the first selection meeting, the board may choose not more than three new members of the hall. These new members must be deceased, for a minimum of two years, at the time of their selection.



Section 41-9-853 - Donations, contributions and gifts; exemptions from taxation.

The board may solicit and accept donations, contributions and gifts of money and property, and all gifts made to the board shall be exempt from taxation in Alabama. All property, money, income, resources and activities of the board shall likewise be exempt from taxation.






Article 34 - Alabama Peace Officers' Hall of Fame.

Section 41-9-870 - Creation of Alabama Peace Officers' Hall of Fame Board; composition; compensation; meetings.

(a) The Alabama Peace Officers' Hall of Fame Board is hereby created and established. The board shall be composed of seven law enforcement officers. Any board member serving on May 14, 2012, shall serve a term of four years commencing from that date, and thereafter, all board members shall be appointed as herein provided and shall serve a term of office of four years. Each two years the board shall elect one of its members to serve as chair. The board members shall be appointed as follows: One member shall be appointed from the Alabama Peace Officers' Association; one member shall be appointed from the Alabama Sheriffs' Association; one member shall be appointed from the Fraternal Order of Police; one member shall be appointed from the Alabama League of Municipalities; one member shall be appointed from the Alabama Association of County Commissioners; one member shall be appointed by the Alabama Association of Chiefs of Police, and one member shall be appointed from the Alabama State Troopers Association. Members of the board shall not be compensated for their services. The board shall meet annually at the office of the Alabama Peace Officers' Association, or at such other times and places as its rules and bylaws may prescribe. A majority of the members shall constitute a quorum for the transaction of business.

(b) The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 41-9-871 - Function and purpose of board; rules, regulations, and bylaws.

It shall be the function and main purpose of the board to honor those living or dead, who by achievement or service, have made outstanding and lasting contributions to law enforcement in Alabama. The board may adopt such rules, regulations, and bylaws as it deems necessary to carry out its functions and duties.



Section 41-9-872 - Donations, contributions and gifts; exemption from taxation.

The board may solicit and accept donations, contributions and gifts of money and property or services, and all gifts made to the board shall be exempt from all taxation in Alabama. All property, money, and income, of the board shall likewise be exempt from taxation.



Section 41-9-873 - Expenditure of appropriations and donated funds.

The board may spend all appropriations of public money made for the use of the board and may expend funds donated or contributed for its use.






Article 35 - Alabama Chiropractors' Hall of Fame.

Section 41-9-880 - Creation; composition; meetings; quorum.

The Alabama Chiropractors' Hall of Fame Board is hereby created and established. The board shall be composed of the Executive Committee of the Alabama State Chiropractic Association. The board shall meet annually at the office of the Alabama State Chiropractic Association and at such other times and places as its rules and bylaws may prescribe. A majority of the members shall constitute a quorum for the transaction of business. Members who cannot attend a meeting may appoint another member of the State Chiropractic Association to serve in their place for that meeting.



Section 41-9-881 - Purpose of board; adoption of rules, regulations, and bylaws.

It shall be the function and main purpose of the board to honor those living or dead, who by achievement or service, have made outstanding and lasting contributions to the profession and exhibited outstanding civic service in Alabama. The board may adopt such rules, regulations, and bylaws as it deems necessary to carry out its functions and duties.



Section 41-9-882 - Solicitation and acceptance of donations, contributions, etc.; exemption from taxation.

The board may solicit and accept donations, contributions and gifts of money and property or services, and all gifts made to the board shall be exempt from all taxation in Alabama. All property, money and income of the board shall likewise be exempt from taxation.



Section 41-9-883 - Expenditure of appropriations and other funds.

The board may receive and spend all appropriations of public money made for the use of the board and may expend funds donated or contributed for its use.






Article 36 - Alabama Insurance Board.

Section 41-9-900 - Definitions.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-9-901 - Establishment; composition; terms; remuneration.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-9-902 - Board may establish insurance plan for state residents; contents.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-9-903 - Execution of contract to provide benefits; bidding procedure and evaluation guidelines; contract to cover all state residents; reinsurance authorization; insured to receive certificate detailing coverage.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-9-904 - Responsibility for plan cost; coverage of dependents; employer participation.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-9-905 - Benefits payable to service provider or insured resident; restrictions on board's authority to regulate or otherwise impact medical practices and procedures.

Repealed by Act 2015-70 effective April 21, 2015.



Section 41-9-906 - Rulemaking and regulatory authorization; board to determine inclusion of benefits within coverage; exclusions.

Repealed by Act 2015-70 effective April 21, 2015.






Article 37 - Alabama Agricultural Museum Board.

Section 41-9-920 - Creation, location, etc.

There is created and established a public agency of the state to be known as the Alabama Agricultural Museum Board. In accordance with Section 1-2-30, this board and museum shall be permanently located at Landmark Park in Dothan, Alabama, where it shall maintain buildings, exhibits, and equipment, considered suitable and appropriate for conducting its affairs.



Section 41-9-921 - Function, purpose, etc.

It shall be the function and main purpose of the board to recognize the important contribution of agriculture to the state and to preserve, exhibit, display, and interpret artifacts and other materials associated with it.



Section 41-9-922 - Composition, terms of members, etc.

(a) The board shall be composed of 11 members: One member shall be appointed by the President of Auburn University, one member shall be appointed by the Director of the Alabama Department of Archives and History, one member shall be appointed by the Commissioner of the Alabama Department of Agriculture and Industries, one member shall be appointed by the President of Tuskegee University, one member shall be appointed by the President of Alabama A & M University, and six members shall be appointed by the Governor, to be selected from a list of 20 individuals submitted by the Dothan Landmarks Foundation.

(b) Terms of members serving on the initial board shall be: 3 shall serve a two-year term, 3 shall serve a three-year term, and 3 shall serve a four-year term, determined by lot. Thereafter, all shall serve a four-year term, including those members appointed pursuant to Act 2000-672.



Section 41-9-923 - Officers, meetings, rules, travel expenses, vacancies, etc.

The board shall elect a chair, a vice-chair, and secretary-treasurer from its members for a term of one year and may appoint any committees it considers necessary to carry out its duties pursuant to this article. The board shall meet at least once each year. Additional meetings may be held as prescribed in its rules and by-laws. A majority of the members shall constitute a quorum for transaction of business. The secretary-treasurer shall keep a record of the proceedings of the board. The board may promulgate and adopt rules and regulations consistent with this article which are necessary for the performance of its duties. The members of the board shall not be compensated for their services. The board members shall be reimbursed for their travel expenses in the same manner as state employees. The board shall fill vacancies as they occur in the manner prescribed in this article. A board member shall serve until his or her successor is appointed.



Section 41-9-924 - Board personnel.

The board may hire personnel necessary or as advisable to carry out the purposes and provisions of this article. Personnel shall be subject to the provisions of the state Merit System Act.



Section 41-9-925 - Power of public body corporate.

The board shall constitute a public body corporate and shall have, in addition to those set forth specifically in this article, all powers necessary or convenient to effect the purposes for which it has been established under and by the terms of this article, together with all powers incidental thereto or necessary to the discharge of its powers and duties.



Section 41-9-926 - Acceptance of gifts, grants, etc.; tax exempt; entrance fees; concessions.

The board may solicit and accept public or private donations, grants, contributions, property, or services, and all gifts made to the board shall be exempt from all taxation in Alabama. The board is authorized to set and charge reasonable entrance fees to view the museum and related exhibits. The board may also provide for concessions in accordance with state law and charge or receive reasonable fees therefor.



Section 41-9-927 - Creation of fund; expenditure of funds.

All receipts and income of the Alabama Agricultural Museum Board shall be deposited into the State Treasury to the credit of the Alabama Agricultural Museum Fund, which is hereby created. Such receipts and income shall be paid out only by warrant of the Comptroller upon the Treasurer, upon itemized vouchers, approved by the chairman of the board; provided, that no funds shall be withdrawn or expended except as budgeted and allotted according to the provisions of Sections 41-4-80 through 41-4-96 and Sections 41-19-1 through 41-19-12, as amended and only in amounts as stipulated in the general appropriation or other appropriation bills.



Section 41-9-928 - Property rights.

The board may sell, convey, transfer, lease, or donate any property, franchise, grant, easement, license, or lease or interest therein which it may own and to transfer, assign, sell, convey, or donate any right, title, or interest which it may have in any lease, contract, agreement, license, or property.



Section 41-9-929 - State agency control.

The board shall be a state agency and shall have exclusive control over the Alabama Agricultural Museum at Landmark Park established pursuant to this article, all improvements and exhibits located thereon, and all additions constructed, created, leased, acquired, or erected in connection therewith.






Article 37A - North Alabama Agriplex and Board of Directors.

Section 41-9-930 - Board of Directors.

The North Alabama Agriplex Board of Directors is created and established as a public agency of this state. The North Alabama Agriplex shall be permanently located in Cullman County, Alabama, where the board shall maintain buildings, exhibits, and equipment suitable and appropriate for conducting its affairs.



Section 41-9-931 - Purpose.

The function and main purpose of the board shall be to recognize the important contribution of agriculture to our state through the North Alabama Agriplex, and to act in an advisory capacity to the North Alabama Agriplex. The Agriplex facility or facilities shall preserve, exhibit, display, and interpret artifacts and other materials associated with the agricultural heritage of Alabama at such places as may be designated in Cullman County by the board. The board shall administer and maintain the North Alabama Agriplex as provided in this article.



Section 41-9-932 - Membership.

(a) The board shall be composed of eleven members as follows:

(1) One appointed by the President of Auburn University.

(2) One appointed by the Commissioner of the Department of Agriculture and Industries.

(3) Three appointed by the Governor.

(4) One appointed by the President of Tuskegee University.

(5) One appointed by the President of Alabama A & M University.

(6) Four appointed by the members of the board, appointed pursuant to subdivisions (1) to (5), inclusive.

(b) Initial members of the board shall serve terms of office as follows and determined by drawing lots:

(1) Three shall serve one-year terms.

(2) Three shall serve two-year terms.

(3) Three shall serve three-year terms.

(c) After the expiration of initial appointments, all members shall serve three-year terms.

(d) When the term of any member of such board shall expire, the remaining members of the board shall elect his or her successor.



Section 41-9-933 - Meetings; personnel; powers.

(a) The board shall meet at least annually as prescribed in its rules and bylaws. Members of the board shall not be compensated for their services. The board shall fill vacancies as they occur in the manner prescribed in Section 41-9-932. A board member shall serve until his or her successor is appointed.

(b) The board may hire personnel necessary or advisable to carry out the purposes and provisions of this article through its Agriplex facilities. Personnel shall be subject to the state Merit System Act.

(c) The board shall constitute a public body corporate and shall have, in addition to those powers set forth specifically in this article, all powers necessary or convenient to effect the purposes for which it has been established under and by the terms of this article, together with all powers incidental or necessary to discharge its powers and duties.



Section 41-9-934 - Acceptance of donations, etc.; transfer, etc.; of interests.

(a) The North Alabama Agriplex may solicit and accept public or private donations, grants, contributions, property, or services, all of which shall be exempt from all taxation in Alabama.

(b) The North Alabama Agriplex may sell, convey, transfer, lease, or donate any property, franchise, grant, easement, license, or lease any interest therein which it may own and transfer, assign, sell, convey, or donate any right, title, or interest which it may have in any lease, contract, agreement, license, or property.



Section 41-9-935 - Appropriations.

(a) The North Alabama Agriplex may receive and expend all legislative appropriations and funds donated or contributed for its use.

(b) In any fiscal year after FY 2001, the direct appropriation from the State General Fund to the Alabama Agriculture Museum Board shall always be equal to the amount appropriated to the North Alabama Agriplex Board plus one hundred thirty-six thousand dollars ($136,000).






Article 38 - Alabama Legislative Commission on Total Quality.

Section 41-9-940 - Short title.

This article shall be known and may be cited as the "Alabama Legislative Commission on Total Quality Government Act of 1994."



Section 41-9-941 - Declaration of findings.

The Legislature hereby finds as follows:

(1) The state and federal governments are facing unprecedented demands for government services in a time of proration, national deficit spending, increasing national debt, a highly competitive world economy, and the increasing disillusionment on the part of the public with the ability of the governments to adequately meet the needs.

(2) Citizens want their governments, state and federal, to be more responsive to their needs, by operating at a more personal level with greater efficiency, higher performance, and lower cost.

(3) Total Quality, a structured management approach first used in private industry, has proven to increase profitability and marketshare, decrease costs, increase employee satisfaction, and decrease employee turnover.

(4) Early efforts to implement Total Quality within the federal government have produced favorable results; in fact, it is believed that Total Quality offers one of the greatest hopes for improving government services, managing the diverse demands of Alabama's government, and optimizing the results of state tax dollar expenditures.

(5) The application of Total Quality principles to Alabama government must begin with educating state government officials about Total Quality; there has been no established legislative group to educate the full Legislature and the service and regulatory departments of state government about the principles and application of Total Quality.

(6) There is a need for a legislative commission to examine Total Quality and its applications to state government.



Section 41-9-942 - Definitions.

As used in this article, the following words and phrases shall have the following meanings:

(1) COMMISSION. The Alabama Legislative Commission on Total Quality Government established by this article.

(2) CUSTOMER. Any individual, organization, or entity that is a recipient of state government products or services, including any individual, organization, or entity within the government that is a recipient of those products and services.

(3) STATE GOVERNMENT or GOVERNMENT. All service and regulatory agencies of the State of Alabama.

(4) SUPPLIER. Any individual, organization, or entity that provides products or services to the government, including any individual, organization, or entity within the state government that receives those products or services.

(5) TOTAL QUALITY. A strategic, customer-focused management approach that focuses on continual quality improvement processes, products, and services of an entire organization; the basic principles of Total Quality include:

a. Customer-defined and customer-driven quality.

b. Strong leadership and commitment.

c. Continuous improvement.

d. Actions based on facts, data, and analysis.

e. Large-scale employee involvement and teamwork.

f. Employee reward and recognition.

g. Effective two-way communication between employees and management.



Section 41-9-943 - Creation; qualification of members; vacancies; chair; meetings; clerical and legal support.

There is created the Alabama Legislative Commission on Total Quality to be composed of 15 members, of whom four shall be black, appointed as follows: Four members appointed by the Governor, to serve an initial term of either one, two, three, or four years; four members appointed by the Presiding Officer of the Senate, to serve an initial term of either one, two, three, or four years; and four members appointed by the Speaker of the House of Representatives, to serve an initial term of either one, two, three, or four years. After the initial terms, all members shall serve four-year terms. The Governor, Presiding Officer of the Senate, and Speaker of the House of Representatives shall serve as ex officio members. Vacancies on the commission shall be filled by the original appointing authority. A member shall not serve more than one term as a commissioner. A chair and vice chair shall be selected from the membership. The chair and vice chair shall serve one-year terms and not be permitted to succeed themselves. The commission shall meet at least bimonthly at the call of the chair at any other time deemed appropriate by the commission. The Clerk of the House of Representatives and the Secretary of the Senate shall furnish such clerical assistance, and the Director of the Legislative Reference Service shall furnish such legal assistance as may be necessary for the work of the commission.



Section 41-9-944 - Duties of commission.

The commission shall have the following duties:

(1) Provide for the education of members of the Legislature and state agencies of Alabama about Total Quality, including the basic concepts, potential benefits, and application to state government, among other responsibilities.

(2) Arrange Total Quality presentations for members of the Legislature and host quality meetings between invitees from the Legislature, the executive branch, state and local governments, private industry, or other relevant parties to discuss the application of Total Quality to government.

(3) Make and transmit to the Governor and the Legislature findings and recommendations regarding the application of Total Quality principles to the organization and continuous operations of state government. These findings and recommendations shall address the continuous improvement of government operations through the promotion of citizen satisfaction, cost-saving, employee satisfaction and service in the government, including:

a. Defining program missions in terms of measurable outcomes, with an emphasis on quality of the service, citizen satisfaction, and result-oriented accountability.

b. Improving department operating systems to improve morale, inspire initiative, maximize productivity and effectiveness, foster teamwork, and rewarding excellence.

c. Recommending procedural changes aimed at employee empowerment.

d. Empowering employees, agencies, and programs in order to reduce costs, simplify processes, and focus responsibility.

e. Promoting the application of state-of-the-art technologies in order to improve efficiency and reduce costs.

f. Developing of mechanisms to promote greater cooperation and coordination in policy-making between the legislative and executive branches, and greater attention to the long term impacts of budgetary and policy decisions.

(4) Sponsoring and participating in periodic forums with various state government customers and suppliers, and provide opportunities for citizens, government employees, and other affected groups to communicate their satisfaction with government services or their recommendation for improvement.



Section 41-9-945 - Annual report.

The commission shall annually submit a report to the Governor and the Legislature, which shall include:

(1) An outline of the educational strategy of the commission.

(2) A plan for accomplishing the goals of the commission.

(3) A summary of the activities of the commission following its establishment.

(4) A recommendation regarding the application of Total Quality principles to the organization and operation of Alabama state government.






Article 39 - Tuskegee Airmen Commission.

Section 41-9-950 - Creation; composition; terms; removal.

(a) The Tuskegee Airmen Commission is created to consist of 18 members. The members shall be appointed by the Governor, with at least three of the members being residents of Macon County as recommended by the legislative delegation and at least two of the original board members being Tuskegee Airmen.

(1) Three members appointed by the Governor from a list of six nominees submitted by the Speaker of the House of Representatives with one member recommended by the member of the House of Representatives from the district in which the commission is located. The Governor shall make the appointments from the list within 10 days of the submission of the list or may ask for a new list of nominees.

(2) Three members appointed by the Governor from a list of six nominees submitted by the Presiding Officer of the Senate with one member recommended by the member of the Senate from the district in which the commission is located. The Governor shall make the appointments from the list within 10 days of the submission of the list or may ask for a new list of nominees.

(3) Three members appointed by the Board of Trustees of Tuskegee University.

(4) Nine members appointed by the Governor.

(b) The terms of the members of the first commission shall be four years for nine members and eight years for the remaining nine members. After the expiration of the terms of the initial members, all members shall be appointed for terms of eight years.

(c) Any member of the commission may be removed by the Governor for cause, and vacancies in the commission shall be filled by the Governor by appointment of a competent and qualified person for the unexpired term.



Section 41-9-951 - Members not to receive pay; reimbursement of expenses funded; fee, commission, retainer, or brokerage unlawful; conflict of interest; violations.

(a) No member of the commission shall receive pay for the discharge of his or her duties. Commission members and employees of the commission shall be reimbursed for actual expenses incurred on behalf of the commission in the development, operation, promotion, and expansion of programs and activities. All expenses are to be paid from the funds of the commission.

(b) It shall be unlawful for any member of the commission or any employee to charge, receive, or obtain, either directly or indirectly, any fee, commission, retainer, or brokerage out of the funds of the commission, and no member of the commission or officer or employee shall have any interest in any land, materials, or contracts sold, made, or negotiated with the commission or with any member or employee acting in his or her capacity as a member or employee of the commission. Violation of any provision of this section shall be in accordance with the ethics law of the state.



Section 41-9-952 - Annual meeting; quorum; organization and procedure; seal; elections; treasurer may be bonded.

The commission shall hold an annual meeting in Macon County, Alabama, and nine of the members shall constitute a quorum for the transaction of business. Additional meetings may be held at times and places within the state as may be considered necessary, upon call of the chair or, in the case of his or her absence or incapacity, of the vice chair, or on call of any five members of the commission. However, meetings may be held outside the state upon a three-fifths vote of the commission. The commission shall determine and establish its own organization and procedure and shall have an official seal. The commission shall elect its chair, vice chair, secretary, and treasurer and each officer shall hold office for a period of one year or until a successor is elected. Neither the secretary nor the treasurer need to be members of the commission. The commission may require the treasurer to be bonded in an amount to be determined by the commission.



Section 41-9-953 - Executive committee; membership; delegation of powers and authority.

The commission may, at its discretion, create and provide for an executive committee of not fewer than five members and delegate to the committee powers and authority as are deemed advisable by the commission; except that the executive committee may not be empowered to issue revenue or any other bonds or execute any lease or contract for a period in excess of one year or execute any contract for an amount in excess of fifty thousand dollars ($50,000).



Section 41-9-954 - Executive director; supervision of Tuskegee Airmen Memorial; compensation; duties and authority.

The commission may employ or contract with an executive director, who shall serve at the pleasure of the commission and who shall be responsible directly to the commission for the general supervision, promotion, and development of the Tuskegee Airmen Memorial. The commission shall fix his or her compensation, the same to be paid from the funds of the commission and shall further designate his or her duties and authority.



Section 41-9-955 - Laborers, artisans, caretakers, technicians, stenographers, administrative employees, and supervisory and professional personnel; benefits.

The commission may hire or may delegate to the executive director the authority to hire laborers, artisans, caretakers, technicians, stenographers, administrative employees, and supervisory and professional personnel as may be necessary or advisable for the carrying out in the most efficient and beneficial manner the purposes and provisions of this article; and may at its discretion offer to its employees any benefits offered to employees of the State of Alabama.



Section 41-9-956 - Commission a public body corporate; powers.

The commission shall constitute a public body corporate and shall have all power necessary to effect the purposes for which it has been established under the terms of this article, together with all powers incidental or necessary to the discharge of its powers and duties, including promotional activities, advertising, and other related tourism activities.



Section 41-9-957 - Memorial to Tuskegee Airmen and others; museum; purpose.

The commission shall establish, operate, and maintain a memorial to honor the Tuskegee Airmen and other related individuals, which shall be under the exclusive management and control of the commission as a separate agency of the state government as provided for in this article, the principal purpose and function of which shall be to acquire, equip, maintain, and exhibit any and all memorials to honor the Tuskegee Airmen as a permanent public museum. The commission shall be responsible for making known the contributions of Tuskegee Institute (Tuskegee University) in the promotion, development, and operation of the Tuskegee Airmen. The commission shall be responsible for the coordination of historical information in conjunction with Tuskegee University to accurately depict the historical significance of airmen in the museum.



Section 41-9-958 - Commission a state agency; exclusive control over museum, improvements, etc.

The commission shall be a state agency and shall have exclusive control over the museum established under this article, all improvements and exhibits, and any additions constructed, created, leased, acquired, or erected.



Section 41-9-959 - Acquisition of membership; selection and improvement of museum site; considerations; acceptance of gifts, grants, etc.; contracts; admission fee; renovations and maintenance; exclusive jurisdiction; allocation of funds; leases.

(a) The commission shall have the duty and authority to acquire membership and to select and improve a site for the museum, taking into consideration the following factors:

(1) Accessibility.

(2) Location of nearby roads and highways.

(3) Scenic attractions.

(4) Esthetic value.

(5) Cost.

(6) Cooperation with federal, state, county, municipal, and other governmental authorities.

(7) Protection from the hazards of weather, fire, and any other factors which may affect the suitability of a site for the establishment of the museum.

(b) The commission may accept public or private gifts, grants, and donations and may make and enter into contracts with other governmental departments, agencies and boards, whether federal, state, or municipal, and with private persons and corporations, and establish and provide for a proper charge for admission and otherwise renovate, maintain, and operate the museum as a permanent memorial and exhibit.

(c) The commission shall have full, complete, and exclusive jurisdiction over the museum, the sites, and the related exhibits and shall have the power and authority to allocate funds from its treasury for the fulfillment and accomplishment of its duties and responsibilities in a manner as may be necessary and appropriate for the perfection of the purposes of this article, including the power to lease lands of the commission whenever the commission shall find any action to be in furtherance of the purposes for which the commission was organized, and the authority to pledge revenues from its income for long term leases, future revenues from admissions, and any other sources as may be necessary and desirable.

(d) No lease may be entered into for longer than 25 years with an option to renew every five-year period thereafter.



Section 41-9-960 - Accounting; auditing; reserve fund.

(a) The commission shall maintain books of accounts covering revenues derived by it from all sources, together with accounts of all expenses incurred in connection with the carrying out by the commission of its purposes as established under the terms of this article. Records and books shall be available for audit at any time by the Department of Examiners of Public Accounts or the commission may obtain the services of a certified public accountant which shall make annual audits which shall be in lieu of audits by the Department of Examiners of Public Accounts and are filed with the Department of Examiners of Public Accounts and opened for public inspection.

(b) The commission shall establish a reserve fund for special contingencies and emergencies over and beyond those occurring in the normal course of routine maintenance and operation and may authorize the deposit of this reserve fund in any lawful depository or depositories.



Section 41-9-961 - Insurance; civil actions; liability.

(a) The commission may provide insurance covering loss or damage to its properties or any properties of others in its custody, care, or control, or any properties as to which it has any insurable interest caused by fire or other casualty and may likewise provide insurance for the payment of damages on account of the injury to or death of persons and the loss of or destruction of properties of others, and may pay the premiums out of the revenues of the commission. Nothing in this section shall be construed to authorize or permit the institution of any civil action or proceeding in any court against the commission for or on account of any matter referred to in this section; provided, any contracts of insurance authorized by this section may, in the discretion of the chair of the commission, provide for a direct right of action against the insurance carrier for the enforcement of any claims or causes of action.

(b) The liability under any policy or contract of insurance, arising out of facts and circumstances that would bring a claim or cause of action within the provisions of Chapter 5 of Title 25 shall be governed by that chapter; provided that the chair of the commission may increase the hospital and medical liability coverage if, in his or her opinion, the increase in coverage is in the best interests of the commission. The liability in all other cases from any policy or contract of insurance, except stated to the contrary, shall be the same as that imposed by law upon private persons, firms, or corporations in like circumstances.



Section 41-9-962 - Authority to issue revenue bonds; purposes; redemption; maturity date limitation; public or private sale; obligations of project not state; security.

(a) The commission shall have the power and authority to issue and sell at any time its revenue bonds for the purpose of providing funds to acquire, transport, outfit, renovate, maintain, improve, and berth the items relevant to the Tuskegee Airmen and other related historic artifacts and to construct, improve, enlarge, complete, maintain, operate, and equip the museum established in this article and for the payment of obligations incurred.

(b) The principal of and interest on any bonds shall be payable solely out of the revenues derived from the project. All bond service payments shall be subordinate to the acquisition, establishment, and maintenance of a reasonable maintenance and operating fund.

(c) Any bonds of the commission may be delivered by the commission at any time and shall be in such form and denominations and of tenor and maturities, shall bear rate or rates of interest, may contain provisions for redemption prior to maturity, and may contain other provisions not inconsistent with this section, all as provided by duly adopted resolutions of the commission whereupon bonds are authorized to be issued; provided, however, that no bond of the commission shall have a specified maturity date later than 30 years after its date. Each bond of the commission having a specified maturity date more than 10 years after its date shall be made subject to redemption at the option of the authority of the commission at the end of the tenth year after its date and on any interest payment date thereafter under terms and conditions as may be provided in the resolution under which a bond is authorized to be issued.

(d) Bonds of the commission may be sold at either public or private sale in a manner and in a time as may be determined by the commission to be most advantageous.

(e) Bonds issued by the commission shall not be obligations of the State of Alabama but shall be payable solely out of the revenue derived from the park project in respect of which bonds are issued. The principal of and the interest on the bonds shall be secured by a pledge of the revenues out of which the bonds shall be payable and by a pledge of the rentals or leases from any concessions granted by the commission and may be secured by nonforeclosable indenture covering the park project.



Section 41-9-963 - Bonds and obligations solely and exclusively commission's; resolution recital.

(a) All obligations incurred by the commission and all bonds issued by it shall be solely and exclusively an obligation of the commission and shall not create an obligation or debt of the State of Alabama or any county or municipality.

(b) All bonds issued by the commission, while not registered, shall be construed to be negotiable instruments even though they are payable from a limited source. All coupons applicable to any bonds issued by the commission, while the applicable bonds are not registered as to both principal and interest, shall likewise be construed to be negotiable instruments although payable from a limited source. Bonds shall constitute legal investments for savings banks and insurance companies organized under the laws of the state; and, unless otherwise directed by the court having jurisdiction or the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable prudence, invest trust funds in the bonds of the commission.

(c) Any resolution authorizing bonds under this article shall contain a recital that they are issued pursuant to this article, which shall be conclusive evidence the bonds have been duly authorized.



Section 41-9-964 - Money from private sources, authority to borrow and pledge future revenues.

The commission shall have the authority to borrow money from private sources, the state emergency fund or other sources as may be acceptable to the commission under terms and conditions as may be provided by law. In order to provide security for the repayment of any private or public loans, the commission shall have the authority to pledge future revenues from admissions and any other sources.



Section 41-9-965 - Tuskegee Airmen Fund; establishment; composition; authorized uses.

The commission shall establish and maintain at a lawful depository in the State of Alabama a Tuskegee Airmen Fund composed of money which may come from admissions, inspection fees, gifts, donations, grants, bequests, loans, bond issues, governmental appropriations, or other sources, either public or private. Funds shall be used by the commission to pay the costs of operating, creating, establishing, enlarging, maintaining, and operating the state museum for the purposes set forth in this article and the servicing, retirement, or amortization of any bonds or other evidences of indebtedness issued by the commission.



Section 41-9-966 - Tax exemption.

The commission shall be exempt from taxation by the State of Alabama and any political subdivision, including, but not limited to, income, admission, amusement, excise and ad valorem taxes on any of the following items:

(1) Properties of the commission and the income derived.

(2) Lease agreements and contracts.

(3) Bonds and coupons and the income derived.

(4) Executed indentures.



Section 41-9-967 - Commission defined.

For purposes of this article, "commission" shall mean the commission or the chief staff persons designated by the commission during open meetings.






Article 40 - Alabama Holocaust Commission.

Section 41-9-980 - Commission - Established.

There is hereby established within the executive branch the Alabama Holocaust Commission. It shall be non-partisan and autonomous.



Section 41-9-981 - Legislative findings.

The Legislature finds and declares the following:

(1) During the period from 1933-1945, six million Jews and millions of other Europeans were murdered in Nazi concentration camps as part of a carefully orchestrated program of cultural, social, political, and ethnic genocide known as the Holocaust.

(2) All people should remember the horrible atrocities committed at that time and other times in human history as the result of bigotry, discrimination, and the abuse of power and should continually rededicate themselves to the principles of human rights and equal protection under the laws of this democratic society.

(3) It is desirable to educate Alabama citizens about the events leading up to the Holocaust and about organizations, institutions, and facilities that were created and used purposefully for the systematic destruction of human beings.

(4) It is the policy of the State of Alabama that Holocaust education is the proper concern of all peoples.

(5) Although annual commemorations for the remembrance of the Holocaust, programs, workshops, institutes, seminars, and other teacher-training activities for the study of the Holocaust have taken place on a limited basis during recent years in Alabama, it is now desirable to create a permanent state-level commission.

(6) The commission, as an organized body, shall survey, design, encourage, and promote implementation of ongoing Holocaust education and awareness programs of the Holocaust throughout the state.



Section 41-9-982 - Commission - Composition.

(a) The commission shall be composed of 20 members as follows:

(1) A member of the Senate appointed by the President Pro Tempore of the Senate.

(2) A member of the House of Representatives appointed by the Speaker of the House.

(3) The State Superintendent of Education.

(4) Five representatives from the Postsecondary Education System appointed by the State Board of Education.

(5) Twelve members of the public appointed by the Governor. The public members shall be residents of Alabama, with broad geographic representation, who have a personal interest or experience in the Holocaust or other genocide or human rights issue; have experience in the field of Holocaust education; or are liberators of victims of the Holocaust.

(b) Each public member of the commission shall serve for a term of three years. Public members shall be eligible for reappointment. They shall serve until their successors are appointed and qualified. A vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only. All other members shall serve indefinitely at the pleasure of the appointing authority.

(c) The members of the commission shall serve without compensation, but shall be entitled to reimbursement for all necessary expenses incurred in the performance of their duties in accordance with the comprehensive state travel regulations.

(d) The Governor shall appoint the chair of the commission to serve a three-year term. The commission shall meet upon the call of the chair or of a majority of commission members, but not less than four times per year. The presence of a majority of the authorized membership of the commission shall be required for the conduct of official business.

(e) The commission shall appoint an executive director, who shall serve at the commission's pleasure and shall be a person qualified by training and experience to perform the duties of the office.



Section 41-9-983 - Commission - Duties.

(a) The commission shall have the following responsibilities and duties:

(1) Provide assistance and advice to the public and private schools, colleges, and universities with respect to implementation of Holocaust education and awareness programs.

(2) Meet with appropriate education officials and other interested public and private organizations, including service organizations, to assist with the planning, coordinating, and enriching of courses of study dealing with the Holocaust.

(3) Survey and catalog the extent and breadth of Holocaust and genocide education presently incorporated into the curricula and taught in the educational systems of the state; to inventory those Holocaust memorials, exhibits, and resources which could be incorporated in courses of study; and to assist other educational agencies in the development and implementation of Holocaust and genocide education programs. In furtherance of this responsibility, the commission may contact and cooperate with existing resource organizations.

(4) Compile a roster of individual volunteers who are willing to share their knowledge and experience in classrooms, seminars, and workshops on the subject of the Holocaust. These volunteers may be survivors of the Holocaust, liberators of concentration camps, scholars, clergy, artists, community relations professionals, or other persons who, by virtue of their experience or interest, have acquired personal or academic knowledge of the Holocaust.

(5) Coordinate events commemorating the Holocaust and to seek volunteers who are willing and able to participate in events that will enhance public awareness of the consequences and significance of the Holocaust.

(6) Prepare reports for the Governor and the Legislature regarding findings and recommendations to facilitate the inclusion of Holocaust studies and commemorative programs throughout the state.

(7) Act as a liaison in matters concerning the United States Holocaust Memorial Museum.

(b) The commission shall be subject to the Alabama Administrative Procedure Act.



Section 41-9-984 - Corporation.

(a) The commission may create a not-for-profit corporation to raise funds, and to develop, implement, and manage the plans and programs of the commission.

(b) The commission may select a name for the corporation. The corporation shall have its own board of directors which shall consist of members of the commission, a representative appointed by the Governor, and a representative of the Attorney General. The board may select its own chair with the approval of the chair of the commission.

(c) Upon its incorporation, the not-for-profit corporation shall apply for tax-exempt status under Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. 501 (c)(3).

(d) In addition to funds received from the general public, the corporation may receive funds from the State of Alabama, in addition to its original mandated budget, at such times and in such amounts as appropriated by the Legislature to be used for its tax-exempt purposes.

(e) The not-for-profit corporation may hire support staff and name advisory groups or steering committees as necessary to assist in the promotion, coordination, and implementation of, and fund-raising for the programs developed by the commission.






Article 41 - International Voting Rights Trail and Commission.

Section 41-9-990 - Legislative findings.

The Legislature of Alabama finds and declares all of the following:

(1) On Sunday, March 7, 1965, citizens participating in a peaceful march while seeking their voting rights were beaten as they attempted to cross the Edmond Pettus Bridge in Selma, Alabama.

(2) The initial impetus for the march on March 7, 1965, derived from the killing of Jimmy Lee Jackson in Marion, Alabama, and the majority of the citizens on the march were citizens of Perry County, Alabama, who had traveled in a processional from Marion via Highway 14 to Selma, Alabama.

(3) On March 21, 1965, the Selma to Montgomery March brought international attention to the State of Alabama.

(4) Over 25,000 people marched together in a fight for the right to vote, free and fair from any discrimination.

(5) Due in part to the effort of the participants in the Selma to Montgomery March, the federal government enacted the Voting Rights Act of 1965, thereby protecting the right of all citizens to vote.

(6) The Selma to Montgomery March inspired people from nations all over the world, including South Africa and Poland, to proclaim and fight for their right to vote and is an international symbol for the right to vote.

(7) On September 19, 1996, the United States Secretary of Transportation designated the Selma to Montgomery Scenic Byway as an All-American Road under the National Scenic Byways Program.

(8) The National Park Omnibus Act of 1996 officially established the Selma to Montgomery National Historic Trail, consisting of 54 miles, of city streets and U.S. Highway 80 from Brown Chapel A.M.E. Church in Selma to the State Capitol Building in Montgomery, Alabama.

(9) The Selma to Montgomery March made America a true democracy by providing the impetus by which all citizens of the United States of America are allowed to exercise their constitutional right to vote.

(10) Although the rich history and notoriety surrounding the Selma to Montgomery March have had a tremendous impact on educating people about voting rights and promoting tourism and economic development in the State of Alabama, the designation of the "International Voting Rights Trail" and creation of the International Voting Rights Trail Commission will enable the people of Alabama to make an even greater impact on future generations.

(11) Sammie Young was murdered in Tuskegee while struggling for voting rights and Gomillion v. Lightfoot, one of the most important landmark cases of our time on voting rights, originated in Tuskegee, Alabama.



Section 41-9-991 - International Voting Rights Trail established.

Those portions of U. S. Highway 80 from Tuskegee to Montgomery to Selma and Alabama Highway 14 from Selma to Marion are jointly hereby designated the "International Voting Rights Trail."



Section 41-9-992 - Commission generally.

(a) There is created an International Voting Rights Trail Commission. The commission shall be responsible for educating people about the significant historical events associated with the trail and the voting rights movement and promoting economic development and tourism in connection with the trail inclusive of counties and cities that were sites of significant events that impacted the trail's inception. The commission may receive funds from any legal source and disburse those funds in furtherance of its mission.

(b) The commission shall coordinate its efforts with the Alabama Historical Commission, the Alabama Department of Transportation, the Alabama Development Office, the Alabama Department of Economic and Community Affairs, the State Department of Tourism and Travel, the Department of Conservation and National Resources, and the National Park Service.

(c) The commission shall perform all of the following duties:

(1) Work with the National Park Service, Department of Conservation and Natural Resources, and the Alabama Historical Commission in the coordination of projects and activities to promote the historical significance of the trail.

(2) Work with the Department of Tourism and Travel to promote tourism in, on, around, and in conjunction with the trail.

(3) Work with the Alabama Department of Economic and Community Affairs, the Alabama Development Office, county commissions, and local city officials to encourage businesses and tourist attractions located in the vicinity of the trail.

(4) Work with the Alabama Department of Transportation on any purpose included in this article.

(d) The commission shall consist of 28 members who shall be appointed in the following manner:

(1) Three members appointed by the Governor.

(2) One member appointed by the Member of Congress representing the Seventh Congressional District.

(3) One member appointed by the members of the Southern Christian Leadership Conference.

(4) One member appointed by the members of the Alabama Historical Commission.

(5) One member appointed by the members of the Montgomery City Council.

(6) One member of the Montgomery County Commission.

(7) One member appointed by the members of the Montgomery Improvement Association.

(8) One member appointed by the members of St. Jude of Montgomery.

(9) One member appointed by the members of Mt. Zion Church of Montgomery.

(10) One member appointed by the members of the Lowndes County Commission.

(11) One member appointed by the members of the Hayneville Town Council.

(12) One member appointed by the members of the Lowndes County Christian Movement.

(13) One member appointed by the members of the White Hall Town Council.

(14) One member appointed by the members of the Dallas County Commission.

(15) One member appointed by the members of the Dallas County Voters League.

(16) One member appointed by the Board of Directors of the National Voting Rights Museum and Institute.

(17) One member appointed by the members of the Selma City Council.

(18) One member appointed by the members of the Perry County Commission.

(19) One member appointed by the members of the Marion Town Council.

(20) One member appointed by the members of the Perry County Civic League.

(21) One member appointed by the members of Brown Chapel A.M.E. Church.

(22) One member appointed by the members of the Dexter Avenue King Memorial Church.

(23) One member appointed by the members of the First Baptist Church located on Martin Luther King Street in Selma.

(24) One member appointed by the Macon County Commission.

(25) One member appointed by the Tuskegee City Council.

(26) One member appointed by the City Council of Shorter.

(e) The members of the commission shall serve staggered three-year terms. The initial terms of the members shall be determined by lot, one-third for one year, one-third for two years, and one-third for three years. Membership on the commission shall, as nearly as possible, equally represent each county with appointing authorities appointed in each of the years of the staggered terms.

(f) The commission shall have the power to establish an executive committee of seven persons and establish its duties, responsibilities, and authorities consistent with the provisions of this article.






Article 42 - Alabama Military Hall of Honor

Section 41-9-1000 - Creation; composition.

There shall be created and established as herein provided a board to be designated and known as the Alabama Military Hall of Honor. The membership of the board shall be the Governor of the State of Alabama, who will serve as the permanent chair; the President of Marion Military Institute, who will serve as the permanent vice chair; the Adjutant General of the Alabama National Guard; the Commander of the Alabama Veterans of Foreign Wars; the Commander of the Alabama American Legion; the Commander of the Alabama Department of the Order of the Purple Heart; the Director of the Alabama Department of Archives and History; the President of the Alabama Press Association; the Command Sergeant Major of the Alabama National Guard; and the senior active duty officer on duty in Alabama and the retired officer presently living in the State of Alabama from the United States Army, United States Marine Corps, United States Navy, United States Air Force, and United States Coast Guard with retired seniority determined by the date of last active duty rank. The board may at its discretion add the commander or other titled leader of other Alabama Veterans' organizations as standing members of the board. There shall also be five additional members appointed to the board by the Governor. Of the first group of five appointed under this article, two shall be appointed for a term of one year; two shall be appointed for a term of two years; and one shall be appointed for a term of three years. After these initial terms expire, each successor shall serve four-year terms. Members appointed to fill vacancies shall serve for the remainder of the term filled. The board shall meet semiannually and at such other times as its rules and bylaws may prescribe. A quorum for all meetings shall be a majority of those present and voting.

The continuation of the board shall result from choices made by the board to fill all vacancies as they occur because of rotation, resignation, or incapacitation. The board shall have full and final right of choosing succeeding members.



Section 41-9-1001 - Location.

The location of the Hall shall be in the City of Marion, Alabama, on the campus of the Marion Military Institute. All items pertaining to the Hall shall be housed at the same location.



Section 41-9-1002 - Purpose; selection of persons installed.

The purpose of the Alabama Military Hall of Honor is to honor Alabama's military heroes and to provide a permanent and visible tribute to them. In addition to the main purpose, when properly funded and staffed, it will serve as a valuable tourism and educational vehicle providing tours for the public as well as students from all over the State of Alabama. The board may adopt rules and bylaws as may be needed to carry out its functions. The number and qualifications of persons selected for installation annually shall be in accordance with the following:

Once each year the board will meet to consider nominations and choose new members to be inducted into the Hall as prescribed by the bylaws. These new members must have, by their military achievements and service, made outstanding contributions to the State of Alabama or the United States. They must be Alabamians who have distinguished themselves in the Armed Forces of the United States, including National Guard and Reserves, and whose patriotism should be recognized and serve as a constant testimony to present and future generations. Persons to be considered shall be either native-born Alabamians or legal residents of Alabama at the time the individual performed the deed or deeds being recognized.



Section 41-9-1003 - Funding.

The board may receive an annual appropriation from the State General Fund that shall be fixed by the Legislature during each regular session. The appropriation shall be used by the board to pay for supplies, plaques, display cases, administrative functions, facility maintenance and upgrades as necessary, and such other necessary or appropriate expenses incurred in carrying out the purposes of the board.



Section 41-9-1004 - Tax exemptions.

The board may solicit and accept donations, contributions, and gifts of money and property, and all gifts made to the board shall be exempt from taxation in Alabama. All property, financial resources, income, and other resources and activities of the board shall likewise be exempt from taxation.



Section 41-9-1005 - Use of funds.

The board may spend all appropriations of public money made for the use of the board and may expend funds donated or contributed for its use.



Section 41-9-1006 - Appropriations.

The Alabama Military Hall of Honor may receive any appropriations from the State General Fund made by the Legislature.






Article 43 - Alabama Athletic Commission.

Section 41-9-1020 - Short title.

This article shall be known and may be cited as the Alabama Boxing, Wrestling, and Mixed Martial Arts Act.



Section 41-9-1021 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) AMATEUR. A person who engages in a match, contest, or exhibition of boxing, tough man contests, wrestling, or mixed martial arts, for no compensation or thing of value for participating, which is governed or authorized by any of the following:

a. U.S.A. Boxing.

b. The Alabama High School Athletic Association.

c. The National Collegiate Athletic Association.

d. Amateur Athletic Union.

e. Golden Gloves.

f. The local affiliate of any organization listed in this subdivision.

g. USA Wrestling.

h. The National Junior College Athletic Association.

i. The National Association of Intercollegiate Athletics.

j. The National Collegiate Wrestling Association.

k. Any organization licensed by the commission.

(2) BOXING MATCH. A contest between two individuals in which contestants score points in rounds of two or three minutes by striking with gloved fists the head and upper torso of the opponent or by knocking the opponent down and rendering the opponent unconscious or incapable of continuing the contest by the blows, which contest is held in a square ring supervised by a referee and scored by three judges.

(3) BOXING REGISTRY. A registry created or designated pursuant to subsection (k) of Section 41-9-1024.

(4) CHARITABLE ORGANIZATION. An entity described by either of the following:

a. Section 501(c)(3), Internal Revenue Code of 1986 (26 U.S.C. Section 501(c)(3)).

b. Section 170(c), Internal Revenue Code of 1986 (26 U.S.C. Section 170(c)).

(5) COMMISSION. The Alabama Athletic Commission.

(6) EXHIBITION. A contest where the participants engage in the use of boxing skills and techniques, tough man skills and techniques, wrestling skills and techniques, or mixed martial arts skills and techniques, or any or all of these, and where the objective is to display the skills and techniques without striving to win.

(7) FACE VALUE. The dollar value of a ticket or order shall reflect the dollar amount that the customer shall pay in order to view the match, contest, exhibition, or entertainment event. Face value shall include any charges or fees, such as dinner, gratuity, parking, surcharges, or any other charges or fees which are charged to and must be paid by the customer in order to view the match, contest, exhibition, or entertainment event. It shall exclude any portion paid by the customer for federal, state, or local taxes.

(8) GROSS RECEIPTS. Any of the following:

a. The gross price charged for the sale or lease of broadcasting, television, closed circuit, or motion picture rights without any deductions for commissions, brokerage fees, distribution fees, production fees, advertising, or other expenses or charges.

b. The face value of all tickets sold.

(9) MANAGER. A person who, under contract, agreement, or other arrangement with a boxer or a mixed martial arts competitor, undertakes to control or administer, directly or indirectly, a matter on behalf of a boxer or a mixed martial arts competitor. The term includes, but is not limited to, a person who functions as a booking agent, adviser, or consultant.

(10) MATCHMAKER. A person who is employed by or associated with a promoter in the capacity of booking and arranging professional matches, contests, or exhibitions of boxing or mixed martial arts between opponents or who proposes professional matches, contests, or exhibitions of boxing or mixed martial arts and selects and arranges for the participants in such events and for whose activities in this regard the promoter is legally responsible.

(11) MIXED MARTIAL ARTS. Unarmed combat involving the use of any combination of techniques from different disciplines of the martial arts, including, without limitation, grappling, submission holds, throws, and striking or kicking with the hands, feet, knees, or elbows. The term mixed martial arts includes kickboxing.

(12) PERSON. An individual, partnership, firm, association, corporation, or combination of individuals of whatever form or character.

(13) PHYSICIAN. A doctor of medicine or doctor of osteopathy licensed to practice medicine in the State of Alabama.

(14) PROFESSIONAL. A person who is participating or has participated in a match, contest, or exhibition of boxing, wrestling, or mixed martial arts which is not governed or authorized by one or more of the organizations listed in subdivision (1) and any of the following:

a. Has received or competed for or is receiving or competing for any cash as a salary, purse, or prize for participating in any match, contest, or exhibition of boxing, wrestling, or mixed martial arts.

b. Is participating or has participated in any match, contest, or exhibition of boxing, wrestling, or mixed martial arts to which admission is granted upon payment of any ticket for admission or other evidence of the right of entry.

c. Is participating or has participated in any match, contest, or exhibition of boxing, wrestling, or mixed martial arts which is or was filmed, broadcast, or transmitted for viewing.

d. Is participating or has participated in any match, contest, or exhibition of boxing, wrestling, or mixed martial arts which provides a commercial advantage by attracting persons to a particular place or promoting a commercial product or enterprise.

(15) PROFESSIONAL MATCH OF BOXING, WRESTLING, or MIXED MARTIAL ARTS.

a. A boxing match, contest, or exhibition; a wrestling match; or a mixed martial arts match, contest, or exhibition, which is not governed or authorized by one or more of the organizations listed in subdivision (1) and which does any of the following:

1. Rewards a boxer, wrestler, or mixed martial arts competitor participating with cash as a salary, purse, or prize for such participation.

2. Requires for admission payment of a ticket or other evidence of the right of entry.

3. Is filmed, broadcast, or transmitted for viewing.

4. Provides a commercial advantage by attracting persons to a particular place or promoting a commercial product or enterprise.

b. The term does not include unarmed combat.

(16) PROFESSIONAL WRESTLING. Any organized event between two unarmed contestants in which participants compete primarily for the purpose of providing entertainment to spectators that may or may not comprise a bona fide athletic contest or competition.

(17) PROMOTER. The person primarily responsible for organizing, promoting, and producing a match, contest, or exhibition of professional boxing, tough man contest, professional wrestling, or mixed martial arts and who is legally responsible for the lawful conduct of such professional match, contest, or exhibition.

(18) PURSE or RING EARNINGS. The financial guarantee or any other remuneration, or part thereof, which a professional boxer, wrestler, or mixed martial arts competitor participating in a match, contest, or exhibition will receive and includes any share of any payment received for radio broadcasting, television, or motion picture rights.

(19) TOUGH MAN CONTEST. A boxing match and tournament where each contestant wears headgear and oversized gloves. A contestant in a tough man contest is not an amateur or a professional and cash prizes may be awarded.

(20) UNARMED COMBAT.

a. Any form of competition between human beings in which both of the following occurs:

1. One or more blows are struck which may reasonably be expected to inflict injury on a human being.

2. There is some compensation or commercial benefit arising from such competition, whether in the form of cash or non-cash payment to the competitors or the person arranging the competition; the sale of the right to film, broadcast, transmit, or view the competition; or the use of the competition to attract persons to a particular location for some commercial advantage or to promote a commercial product or commercial enterprise.

b. Unarmed combat does not include any of the following:

1. Professional boxing.

2. Professional wrestling.

3. Amateur boxing.

4. Amateur wrestling.

5. Any competition displaying the skills of a single form of a system of unarmed self-defense, including, but not limited to, kickboxing, karate, or full-contact karate, which is held pursuant to the rules of that form and governed or authorized by a nationally recognized organization.

6. Professional mixed martial arts.

7. Amateur mixed martial arts.

8. Tough man contests.

9. Professional wrestling.



Section 41-9-1022 - Application.

This article shall not be construed to apply to any match, contest, or exhibition of boxing or wrestling in which the contestants are all amateurs and which is governed or authorized by any of the following:

(1) U.S.A. Boxing.

(2) The Alabama High School Athletic Association.

(3) The National Collegiate Athletic Association.

(4) Amateur Athletic Union.

(5) Golden Gloves.

(6) USA Wrestling.

(7) The National Junior College Athletic Association.

(8) The National Association of Intercollegiate Athletics.

(9) The National Collegiate Wrestling Association.

(10) The local affiliate of any organization listed in this section.



Section 41-9-1023 - Alabama Athletic Commission - Creation; composition; medical advisory panel.

(a) There is created the Alabama Athletic Commission composed of six members.

(b)(1) The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state. The six initial members shall be as follows:

a. Two members appointed by the Governor.

b. One member appointed by the Alabama Athlete Agents Commission.

c. One member appointed by the Speaker of the House of Representatives.

d. One member appointed by the President of the Senate.

e. One member appointed by the President Pro Tempore of the Senate.

(2) Initial appointments by the Governor shall be for one and three years, the initial appointment by the Speaker of the House of Representatives shall be for four years, the initial appointment of the President of the Senate shall be for two years, and the initial appointment of the President Pro Tempore of the Senate shall be for one year. The initial appointment by the commission shall be for four years. All subsequent appointments shall be for terms of four years. Vacancies shall be filled for the unexpired terms under the same procedures and requirements as appointments for full terms. Each member of the commission shall be a citizen of this state and no two members shall be from the same congressional district at the time of appointment.

(c) The commission shall elect a chair from among its membership for a term of one year. While serving as chair, a member may not vote on any matter coming before the commission. The commission may elect a vice chair from its membership for a term of one year. Any member serving as chair shall be eligible for successive election to the office by the commission. The chair may designate another member of the commission to perform the duties of chair in his or her absence. The commission may employ an executive director to manage the day-to-day operations of the commission within the available funds of the commission.

(d) A medical advisory panel of the commission shall be appointed by the Governor and shall consist of four persons licensed to practice medicine in this state, representing the specialties of neurology, ophthalmology, sports medicine, and general medicine. The medical advisory panel shall advise and assist the commission and its staff regarding issues and questions concerning the medical safety of professional boxers, tough man contestants, professional wrestlers, amateur mixed martial arts competitors, and professional mixed martial arts competitors including, but not limited to, matters relating to medical suspensions. The medical advisory panel may meet separately from the commission to discuss and formulate recommendations for the commission in connection with medical safety. Members of the medical advisory panel shall not be counted in determining a quorum of the commission and shall not vote as commission members.

(e) Each member of the commission and the medical advisory panel shall be reimbursed for expenses and travel as provided for public officials of this state.



Section 41-9-1024 - Alabama Athletic Commission - Powers and duties.

(a)(1) The commission shall be the sole regulator of professional boxing in this state and shall have authority to protect the physical safety and welfare of professional boxers and serve the public interest by closely supervising all professional boxing in this state.

(2) The commission shall be the sole regulator of professional and amateur matches, contests, or exhibitions of mixed martial arts and shall have the authority to protect the physical safety and welfare of professional competitors in mixed martial arts and serve the public interest by closely supervising all competitors in mixed martial arts. The commission shall regulate professional and amateur mixed martial arts to the same extent as professional boxing unless any rule of the commission is not by its nature applicable to mixed martial arts.

(3) Commencing on May 22, 2013, the commission shall be the sole regulator of professional matches, contests, or exhibitions of wrestling and shall have the authority to protect the physical safety and welfare of professional competitors in professional wrestling and serve the public interest by closely supervising all competitors in professional wrestling. The commission shall regulate professional wrestling to the same extent as professional boxing unless any rule of the commission is not by its nature applicable to professional wrestling.

(4) The commission shall have the sole authority to license a wrestling sanctioning organization to safeguard the public health, to protect competitors, and to provide for competitive matches by requiring each licensed organization to abide by rules promulgated by the commission. The commission, at the request of a licensed sanctioning organization, may provide direct oversight of any event sanctioned by the organization for a fee negotiated between the commission and the licensed sanctioning organization.

(5) The commission shall have the sole authority to license the promoters of tough man contests to safeguard the public health, to protect competitors, and to provide for competitive matches by requiring each licensed promoter to abide by rules promulgated by the commission. The commission, at the request of a promoter, may provide direct oversight of any tough man match for a fee negotiated between the commission and the promoter.

(b) The commission shall have the sole jurisdiction to license the promotion or holding of each match, contest, or exhibition of professional boxing, tough man contests, professional wrestling, amateur mixed martial arts, or professional mixed martial arts promoted or held within this state.

(c) The commission shall have the authority to license participants in any match, contest, or exhibition of professional boxing, professional wrestling, amateur mixed martial arts, or professional mixed martial arts held in this state.

(d) The commission shall have the authority to direct, manage, control, and supervise all matches, contests, or exhibitions of professional boxing, tough man contests, professional wrestling, amateur mixed martial arts, or professional mixed martial arts including, but not limited to, the authority to enforce safety measures and restrict access to certain areas for the protection of the public and participants. The commission may adopt bylaws for its own management and promulgate and enforce rules and regulations consistent with this article.

(e) The commission shall have the sole authority to inquire into the plans or arrangements for compliance of a licensed organization with rules promulgated by the commission. The commission may require a wrestling sanctioning organization to pay an annual licensure fee and any other fee determined necessary by the board and may penalize any organization for violation of this article or any rule promulgated by the commission pursuant to this article.

(f) The commission may appoint one or more inspectors as duly authorized representatives of the commission to ensure that the rules are strictly observed. The inspectors shall be present at all professional matches, contests, or exhibitions of boxing, wrestling, or mixed martial arts.

(g) The commission may designate physicians as duly authorized representatives of the commission to conduct physical examinations of boxers or mixed martial arts competitors licensed under this article and shall designate a roster of physicians authorized to conduct prefight physicals and serve as ringside physicians in all professional boxing, tough man, or mixed martial arts matches held in this state.

(h)(1) The commission or any agent duly designated by the commission may do any of the following:

a. Make investigations.

b. Hold hearings.

c. Issue subpoenas to compel the attendance of witnesses and the production of books, papers, and records.

d. Administer oaths to and examine any witnesses for the purpose of determining any question coming before it under this article or under the rules and regulations adopted pursuant to this article.

e. Swear out a warrant of arrest against any person violating the criminal provisions of this article, and the commission shall not be liable in damages or to any action for damages by reason of swearing out a warrant or for causing the arrest and detention or imprisonment of any person under such warrant, unless the commission or agent fails to act in a reasonably prudent manner.

(2) During an investigation of any allegation which, if proven, would result in criminal or civil sanctions as provided in this article, the commission may withhold all or a portion of the gross receipts to which the person under investigation is entitled until such time as the matter has been resolved.

(i) The commission may engage in activities which promote amateur boxing, amateur wrestling, and amateur mixed martial arts in this state and contract with any nonprofit organization which is exempted from the taxation of income. To support amateur boxing, amateur wrestling, and amateur mixed martial arts in this state, the commission may promote voluntary contributions through the application process or through any fund-raising or other promotional technique deemed appropriate by the commission.

(j) Pursuant to 15 U.S.C. Section 6301, et seq., the commission may issue to each boxer who is a resident of this state an identification card bearing the photograph of the boxer and in such form and containing such information as the commission deems necessary and appropriate. The commission shall ensure that the form and manner of issuance of the identification cards comply with any applicable federal law or regulation. The commission may charge an amount not to exceed one hundred dollars ($100) per card for the issuance or replacement of each identification card.

(k) The commission may create a boxing registry or designate a nationally recognized boxing registry and register each boxer who is a resident of this state or who is a resident of another state which has no boxing registry.

(l) The commission may inquire into the financial backing of any professional match, contest, or exhibition of boxing, wrestling, or mixed martial arts and obtain answers to written or oral questions propounded to all persons associated with the professional event.

(m) The commission, pursuant to rule, may license any concessionaire, ring announcer, photographer, or other person receiving any portion of the gate proceeds from a match, contest, or exhibition held in the state pursuant to this article.



Section 41-9-1025 - Alabama Athletic Commission - Executive Director.

The commission shall designate a person to serve as executive director and the executive director shall issue licenses and identification cards and perform other duties as the commission may direct in the enforcement of this article.



Section 41-9-1026 - Alabama Athletic Commission - Meetings.

(a) The commission shall meet upon the call of the chair or upon the call of any two members. The business of the commission shall be conducted by a majority vote of the members present. A majority of the commission members shall constitute a quorum.

(b) The chair, if necessary, may within 10 days of receiving an application and license fee call a meeting of the commission for the purpose of approving or rejecting an application for a license or match permit which has been submitted to the commission. The meeting shall be held within 20 days of the call of the chair at a place designated by the chair.



Section 41-9-1027 - Alabama Athletic Commission - Rules and regulations.

The commission shall adopt rules and regulations governing professional boxing, tough man contests, amateur mixed martial arts, and professional mixed martial arts to establish the following:

(1) Procedures to evaluate the professional records and physician certifications of each boxer participating in a match, contest, or exhibition of professional boxing, tough man contests, amateur mixed martial arts, and professional mixed martial arts and to deny authorization for a professional boxer, tough man contestant, amateur mixed martial arts competitor, or professional mixed martial arts competitor to fight where appropriate.

(2) Procedures to ensure that, except as otherwise provided in subsection (c) of Section 41-9-1032, no professional boxer, amateur mixed martial arts competitor, or professional mixed martial arts competitor shall be permitted to participate while under suspension from any state boxing or athletic commission because of any of the following:

a. A recent knockout, technical knockout, or series of consecutive losses.

b. An injury, requirement for a medical procedure, or physician's denial of certification.

c. Failure of a drug test.

d. The use of false aliases or falsifying official identification cards or document.

e. Other reasons as determined by the commission.

(3) Procedures to report to the boxing registry the results of all professional matches, contests, or exhibitions of boxing held in this state or being supervised by the commission and any related suspensions.



Section 41-9-1028 - Alabama Athletic Commission - Conflict of interest.

A member or employee of the commission and any person who administers or enforces this article or rules promulgated in accordance with this article shall not be a member of, contract with, or receive any compensation from any person or organization who authorizes, arranges, or promotes matches, contests, or exhibitions of professional boxing, tough man contests, professional wrestling, amateur mixed martial arts, or professional mixed martial arts or who otherwise has a financial interest in any activity or licensee regulated by the commission. The term compensation does not include funds held in escrow for payment to another person in connection with a professional match, contest, or exhibition of boxing, wrestling, or mixed martial arts.



Section 41-9-1029 - Promoter license; match permit; amateur mixed martial arts matches, contests, exhibitions.

(a)(1) No person shall promote or hold a match, contest, or exhibition of professional boxing, tough man contests, professional wrestling, amateur mixed martial arts, or professional mixed martial arts within this state without first applying for and obtaining a promoter's license from the commission.

(2) Licenses shall be issued annually and shall expire on December 31 of each calendar year.

(b) Promoters shall apply to the commission for a license required by subsection (a) on a form provided by the commission. The application shall be accompanied by a nonrefundable fee not to exceed two hundred fifty dollars ($250). The application shall also be accompanied by a performance bond in an amount and under any conditions required by the commission.

(c)(1) In addition to the license required by subsection (a), a match, contest, or exhibition of professional boxing, tough man contests, professional wrestling, amateur mixed martial arts, or professional mixed martial arts within this state shall not be staged unless a match permit has been issued by the commission for the match, contest, or exhibition.

(2) Each application for a match permit shall be on a form provided by the commission and shall be accompanied by a nonrefundable application fee not to exceed two hundred fifty dollars ($250). The commission may charge an additional match fee in accordance with rules and regulations promulgated by the commission.

(d) The commission, prior to issuing any match permit, may require a performance bond in addition to that required in subsection (b).

(e) The commission may refund any portion of the match permit fee in excess of two hundred fifty dollars ($250) to any person who paid the excess fee if the match, contest, or exhibition of professional boxing, tough man contests, professional wrestling, amateur mixed martial arts, or professional mixed martial arts for which the fees were paid is not held.

(f) The commission shall have the sole authority to certify the results of each amateur mixed martial arts match, contest, or exhibition held within the state.



Section 41-9-1030 - Participant license.

(a) Prior to participating in a match, contest, or exhibition of professional boxing, professional wrestling, amateur mixed martial arts, or professional mixed martial arts supervised by the commission, referees, judges, timekeepers, matchmakers, boxers, wrestlers, mixed martial arts competitors, managers, trainers, and each person who assists a boxer, wrestler, or mixed martial arts competitor immediately before and after a match, contest, or exhibition of boxing, wrestling, or mixed martial arts and between rounds during a match, contest, or exhibition of boxing, wrestling, or mixed martial arts shall be required by the commission to apply for and be issued a license. Licenses shall be issued annually and shall expire on December 31 of each calendar year. Each applicant shall make application on a form provided by the commission and pay an annual license fee not to exceed two hundred fifty dollars ($250).

(b) The nonrefundable initial licensing fee and annual renewal fee for a professional wrestling sanctioning organization may not exceed one thousand dollars ($1,000).

(c) The commission shall issue a license under this section only if:

(1) The commission has determined to the best of its ability that the applicant has the training or skills necessary to perform in a manner appropriate to the license.

(2) The applicant has complied with all applicable requirements of this article and any rules and regulations promulgated pursuant to this article.

(3) The commission or its designated representative has determined from information provided by the applicant and from any medical evaluation required by the commission that the health, welfare, and physical safety of the applicant will not be unduly jeopardized by the issuance of the license.

(4) The applicant is a citizen of the United States or, if not a citizen of the United States, a person who is legally present in the United States with appropriate documentation from the federal government.



Section 41-9-1031 - Participant registration.

(a) In addition to the license required in Section 41-9-1030, each professional boxer, amateur mixed martial arts competitor, or professional mixed martial arts competitor who is a resident of this state or another state which has no state boxing or athletic commission shall register with a boxing, amateur mixed martial arts, or professional mixed martial arts registry created or designated by the commission and renew his or her registration as prescribed by rules of the commission.

(b) At the time of registration and renewal, the boxer, amateur mixed martial arts competitor, or professional mixed martial arts competitor shall provide the registry with a recent photograph of the licensee and the Social Security number of the licensee or, in the case of a foreign licensee, any similar citizen identification number or licensee number from the country of residence of the licensee, along with any other information the commission requires. The registries shall issue a personal identification number to each licensee and the number shall appear on the identification card issued to the licensee as a result of registration. Each licensee shall present to the commission an identification card issued by the state in which he or she resides not later than the time of the weigh-in for a match, contest, or exhibition.

(c) The commission may charge a registration fee in an amount calculated to cover the administrative expense of the registration.



Section 41-9-1032 - Refusal to grant license; disciplinary action; suspension or revocation of match permit.

(a) The commission may refuse to grant a license to an applicant upon a finding by a majority of the entire commission that the applicant has failed to demonstrate the qualifications or standards for a license contained in this section or under the laws, rules, and regulations under which licensure is sought. The applicant shall demonstrate to the satisfaction of the commission that he or she meets all the requirements for the issuance of a license, and, if the commission is not satisfied as to the qualifications of the applicant, it may deny a license without a prior hearing; however, the applicant shall be allowed to appear before the commission if he or she so desires.

(b)(1) The commission, by majority vote, after prior notice to the holder of a license and after affording such a holder an opportunity to be heard, may fine the license holder, revoke or suspend the license, or take other disciplinary action against the licensee upon the recommendation of any officially designated representative for reasons involving the medical or physical safety of any professional boxer, tough man contestant, amateur mixed martial arts competitor, or professional mixed martial arts competitor licensed by the commission, summarily suspend any license previously issued by the commission, or take other disciplinary action against any licensee. The licensee shall, after the summary suspension, be afforded an opportunity to be heard, in accordance with the rules of the commission and the Alabama Administrative Procedure Act. A summary suspension imposed against such a licensee may include, but shall not be limited to, the following:

a. Prohibiting any professional boxer, tough man contestant, amateur mixed martial arts competitor, or professional mixed martial arts competitor from competing, appearing in, or participating in any match, contest, or exhibition within 60 days of having suffered a knockout.

b. Prohibiting any professional boxer, amateur mixed martial arts competitor, or professional mixed martial arts competitor, from competing, appearing in, or participating in any match, contest, or exhibition within 30 days of having suffered a technical knockout where evidence of head trauma has been determined by the attending ringside physician.

(2) The length of any summary suspension invoked pursuant to this subsection, upon the recommendation of the ringside physician, may be extended to any number of days. The terms and conditions of the suspension or revocation may require that the boxer submit to further medical evaluation as determined by the ringside physician.

(c) The commission, its executive director, or its duly authorized representative, at any time prior to the completion of a permitted match, contest, or exhibition of professional boxing, a tough man contest, professional wrestling, amateur mixed martial arts, or professional mixed martial arts, may summarily suspend or revoke the match permit or the license of any specific boxer, wrestler, or mixed martial arts competitor should it be determined by such person that the continuation of the match, contest, or exhibition of professional boxing, professional wrestling, amateur mixed martial arts, or professional mixed martial arts may jeopardize the health, welfare, morals, or safety of the citizens of this state or may jeopardize the health or personal safety of any participant of the match, contest, or exhibition of professional boxing, professional wrestling, amateur mixed martial arts, or professional mixed martial arts; provided, however, that the licensee, after a summary suspension, shall be afforded an opportunity to be heard, in accordance with the rules of the commission and the Alabama Administrative Procedure Act.

(d) The commission may revoke a suspension of a professional boxer, professional wrestler, amateur mixed martial arts competitor, or professional mixed martial arts competitor if any of the following applies:

(1) The professional boxer, professional wrestler, or mixed martial arts competitor was suspended pursuant to rules and regulations adopted pursuant to Section 41-9-1027 and has furnished proof of a sufficiently improved medical or physical condition.

(2) The professional boxer, professional wrestler, or mixed martial arts competitor furnishes proof that a suspension pursuant to Section 41-9-1027 was not or is no longer merited by the facts.



Section 41-9-1033 - Participant requirements.

No person shall arrange, promote, organize, produce, or participate in a match, contest, or exhibition of professional boxing, professional wrestling, amateur mixed martial arts, or professional mixed martial arts unless he or she has complied with the following requirements:

(1) An examination by a physician who has certified that the boxer or mixed martial arts competitor is physically fit to compete safely. Copies of each certificate shall be provided to the commission prior to the match, contest, or exhibition of professional boxing, amateur mixed martial arts, or professional mixed martial arts. The commission may require a boxer, tough man contestant, wrestler, or mixed martial arts competitor to undergo a physical examination, including neurological or neuropsychological tests and procedures.

(2) A physician approved by the commission shall be continuously present at ringside during every match, contest, or exhibition of professional boxing, tough man contest, professional wrestling, amateur mixed martial arts, or professional mixed martial arts. The physician shall observe the physical condition of the boxers, tough man contestants, wrestlers, or competitors in mixed martial arts and advise the referee with regard to the boxers, tough man contestants, wrestlers, or competitors.

(3) One or more inspectors appointed by the commission as duly authorized representatives of the commission shall be present at each match, contest, or exhibition of professional boxing, tough man contests, professional wrestling, amateur mixed martial arts, or professional mixed martial arts to ensure that the rules are strictly observed. An inspector or other duly authorized representative of the commission shall be present at the weigh-in and at the ring during the conduct of the match, contest, or exhibition of professional boxing, amateur mixed martial arts, or professional mixed martial arts. Inspectors and other duly authorized representatives of the commission shall have free access to the dressing rooms of the professional boxers, tough man contestants, and mixed martial arts competitors.

(4) Each boxer, tough man contestant, wrestler, or competitor in mixed martial arts shall be covered by health insurance which will cover injuries sustained during the match, contest, or exhibition of professional boxing, tough man contest, professional wrestling, amateur mixed martial arts, or professional mixed martial arts.

(5) An ambulance and medical personnel with appropriate resuscitation equipment shall be continuously present at the site during any match, contest, or exhibition of professional boxing, tough man contest, professional wrestling, amateur mixed martial arts, or professional mixed martial arts.



Section 41-9-1034 - Impairment of participant by alcohol or drugs.

It shall be unlawful for any professional boxer, tough man contestant, professional wrestler, amateur mixed martial arts competitor, or professional competitor in mixed martial arts to participate or attempt to participate in a match, contest, or exhibition of professional boxing, tough man contest, professional wrestling, amateur mixed martial arts, or professional mixed martial arts while under the influence of alcohol or any drug. A professional boxer, tough man contestant, professional wrestler, amateur mixed martial arts competitor, or professional mixed martial arts competitor shall be deemed under the influence of alcohol or a drug for the purposes of this section if a physical examination made during a period of time beginning not more than six hours prior to the beginning of the match, contest, or exhibition and ending not more than one hour after the completion of the match, contest, or exhibition reveals that the mental or physical ability of the professional boxer, tough man contestant, professional wrestler, amateur mixed martial arts competitor, or professional mixed martial arts competitor is impaired as a direct result of the use of alcohol or a drug.



Section 41-9-1035 - Site requirements.

All buildings or structures used or intended to be used for holding or giving matches, contests, or exhibitions of professional boxing, tough man contest, professional wrestling, amateur mixed martial arts, or professional mixed martial arts shall be safe and shall in all manner conform to the laws, ordinances, and regulations pertaining to buildings in the municipality or unincorporated area of the county where the building or structure is situated.



Section 41-9-1036 - Age requirement.

No person under the age of 18 years shall participate as a contestant in any match, contest, or exhibition of professional boxing, tough man contest, professional wrestling, amateur mixed martial arts, or professional mixed martial arts.



Section 41-9-1037 - Jurisdiction of commission.

The commission shall have jurisdiction over any match, contest, or exhibition of professional boxing, tough man contests, professional wrestling, amateur mixed martial arts, or professional mixed martial arts which occurs or is held within this state, is filmed in this state, or is broadcast or transmitted from this state.



Section 41-9-1038 - Violations.

(a) The Attorney General may bring a civil action requesting relief, including a permanent or temporary injunction, restraining order, or other order, against any person who he or she believes is violating Sections 41-9-1029, 41-9-1030, 41-9-1031, 41-9-1032, 41-9-1033, 41-9-1034, 41-9-1035, and 41-9-1037.

(b)(1) Any manager, promoter, matchmaker, or licensee who knowingly violates or coerces or causes any other person to violate Sections 41-9-1030, 41-9-1031, 41-9-1032, 41-9-1033, 41-9-1034, 41-9-1035, 41-9-1036, and 41-9-1037 shall, upon conviction, be guilty of a Class C felony.

(2) Any member or employee of the commission or any person who administers or enforces this article or rules and regulations promulgated pursuant to this article who knowingly violates Sections 41-9-1033 or 41-9-1034 shall, upon conviction, be guilty of a Class C felony.

(3) Any professional boxer, tough man contestant, professional wrestler, amateur mixed martial arts competitor, or professional competitor in mixed martial arts who knowingly violates this article, except Section 41-9-1034, shall, upon conviction, be guilty of a Class B misdemeanor.

(4) Any professional boxer, tough man contestant, professional wrestler, amateur mixed martial arts competitor, or professional competitor in mixed martial arts who violates Section 41-9-1034 may be punished by a civil fine not to exceed twenty-five thousand dollars ($25,000) together with a percentage of the purse not to exceed 15 percent for each violation.

(c) A person who participates in or promotes unarmed combat shall be guilty of a Class A misdemeanor.

(d) The criminal penalties in this section shall not be construed to repeal other criminal laws. Whenever conduct prescribed by this article is also prescribed by other provision of law, the provision which carries the more serious penalty shall be applied.



Section 41-9-1039 - Alabama Athletic Commission Fund.

There is established a separate trust fund in the State Treasury to be known as the Alabama Athletic Commission Fund. All receipts collected by the commission shall be deposited into this fund and used only to carry out the provisions of this article. Monies shall be disbursed only by warrant of the state Comptroller drawn upon the State Treasury supported by itemized vouchers approved by the commission. No funds shall be withdrawn or expended except as budgeted and allotted according to Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts as stipulated in the general appropriations act or other appropriation acts.



Section 41-9-1040 - Sunset provision.

The Alabama Athletic Commission shall be subject to the Alabama Sunset Law in Chapter 20 of Title 41, as an enumerated agency, and shall have a termination date of October 1, 2011, and every four years thereafter, unless continued as provided in the Alabama Sunset Law.






Article 44 - Commission on Girls and Women in the Criminal Justice System.

Section 41-9-1060 - Creation; composition; meetings.

(a) The Commission on Girls and Women in the Criminal Justice System is created.

(b) The commission shall be composed of all of the following members:

(1) Three members of each house, to be appointed by the presiding officer in each house. One member of each house shall be designated the co-chairperson of the commission.

(2) The Director of the Board of Pardons and Paroles or his or her designee.

(3) The Commissioner of the Department of Corrections or his or her designee.

(4) The Executive Director of the Alabama Department of Youth Services or his or her designee.

(5) The Commissioner of the Department of Human Resources or his or her designee.

(6) The Commissioner of the Department of Mental Health or his or her designee.

(7) The Executive Director of the Alabama Sentencing Commission or his or her designee.

(8) The State Health Officer of the Alabama Department of Public Health or his or her designee.

(9) The Chancellor of Postsecondary Education or his or her designee.

(10) The President of the Alabama Association of Community Corrections or his or her designee.

(11) The Deputy Commissioner of the Substance Abuse Division of the Department of Mental Health or his or her designee.

(12) The Executive Director of the Association of County Commissions of Alabama or his or her designee.

(13) A circuit court judge appointed by the Chief Justice of the Supreme Court of Alabama.

(14) The Chief Justice of the Supreme Court of Alabama.

(15) A representative from the Alabama Coalition Against Domestic Violence.

(16) A representative from Aid to Inmate Mothers.

(17) A re-entry professional appointed by the Governor.

(18) Two members of the Alabama State Bar Association with experience relating to women's legal issues, juvenile justice, or criminal justice appointed by the association president.

(19) An attorney specializing in criminal defense, appointed by the Alabama Association of Criminal Defense Lawyers.

(20) A district attorney, appointed by the District Attorney's Association.

(21) A representative of the Alabama Women's Resource Network.

(22) An adult recipient or family member of programs/services of the criminal or juvenile justice system appointed by the chair.

(23) The Executive Director of the Alabama Sheriff's Association or his or her designee.

(24) The Executive Director of the Fraternal Order of Police or his or her designee.

(25) The Chair of the Alabama Juvenile Court Judges Association or his or her designee.

(26) The President of the Chief Juvenile Probation Officers Association or his or her designee.

(27) The State Superintendent of Education or his or her designee.

(c) The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban and rural, and economic diversity of the state.

(d) Citizen members of the commission shall serve at the pleasure of the appointing authority.

(e) Initial legislative members of the commission shall be appointed after July 1, 2010. Thereafter, legislative members of the commission shall be appointed by the incoming President of the Senate and the incoming Speaker of the House of Representatives after the election of such officers for each legislative term. Legislative members shall serve a term concurrent with the legislative term of office.

(f) Legislative members of the commission may serve on the commission during the term for which appointed, and if reelected to the same house without break in service to that house, during the succeeding legislative term until a successor on the commission is appointed.

(g) Legislative vacancies shall be filled by the appointing authority who appointed the vacating member for the remainder of the vacated term.

(h) The commission shall meet for the purpose of organizing and electing such officers as it deems advisable, determining a quorum, adopting procedures for operations, and attending to such other matters as it deems appropriate by August 15, 2010. The date, time, and place of the first meeting shall be determined by the Speaker of the House of Representatives.



Section 41-9-1061 - Purposes, duties.

(a) The commission shall study the conditions, needs, issues, and problems of the criminal justice system in Alabama as it affects girls and women by conducting walk through inspections of each of the women's correctional facilities and female youth facilities and shall have unimpeded access to all documents of public record produced, used, and maintained by entities of the criminal justice system to assess the needs of the beneficiary population and to assess the impact of the commission's recommendations.

(b) The commission shall conduct beneficiary panels and focus groups to assess needs of the beneficiary population to ensure the responsiveness and accountability of the criminal justice system.

(c) In conducting such study, the commission shall study best practices regarding women victims and offenders in Alabama and other states and shall elicit views from experts in the field of criminal justice, drug treatment, and domestic violence.

(d) The commission shall review the range of services or sanctions that are needed by the criminal and juvenile justice, public health, and mental health systems to best serve the needs of the community, family, women victims, women offenders, and adjudicated female youth.

(e) Based on such research, investigation, and review, the commission shall develop comprehensive, evidence-based recommendations through all of the following:

(1) The generation of savings from the elimination of redundant administrative, management, and programmatic functions, and the reinvestment of those savings into community-based services.

(2) The development, establishment, and implementation of gender-specific risk assessments to ensure gender equity in public risk assessment.

(3) The establishment of reporting procedures between criminal justice system entities and the commission to ensure incarcerated girls and women are fairly afforded access to and are involved in the planning and evaluation of programs and services, including domestic violence services, educational services, work release, mental health services, rehabilitative programming, and supportive services for re-entry.

(4) The establishment and implementation of gender-specific risk assessments.

(5) The development of other policies, standards, or licensing procedures that will enhance gender responsiveness or gender equity, or both, in the criminal justice system.

(f) The commission may solicit the input of other government, provider, community, and consumer representatives not otherwise specified in this section, by appointing an advisory council, and by other means as it deems appropriate.

(g) The commission shall create such partnerships and tools as necessary to ensure that female offenders and female adjudicated youth in Alabama are provided a continuum of supervision strategies and program services reflecting best practices for female probationers, prisoners, parolees, and detainees in areas including, but not limited to, classification, diagnostic processes, facilities, medical and mental health care, and child custody and visitation.

(h) The commission may enter into agreements with other state agencies and public or private organizations for such additional staff or support as the commission may determine to be necessary. Any and all private funding shall be accepted only upon clear designation that such funding place no conditions on the findings or recommendations of the commission.

(i) The commission shall make recommendations for legislative or administrative rule changes that can safely reduce the women's prison population or increase the well-being of Alabama's women prisoners and criminal justice involved female youth, or both.

(j) The commission shall submit an annual report to the Legislature and the Governor no later than 20 days before the convening of each regular session. The report shall detail the development of the comprehensive continuum of care to address the gender-responsive needs of Alabama's female offenders and female adjudicated youth. The report shall highlight the existing gaps in the system and include recommendations for resources needed to reach a seamless continuum of care and other relevant information concerning the creation of a gender-responsive environment for female offenders and female adjudicated youth. The report may also include gender impact statements that provide a cost-benefit analysis comparing the costs and effectiveness of high security residential facilities, community corrections programs, community treatment programs, transitional facilities, and other alternatives to incarceration or high security correctional facilities, or both.



Section 41-9-1062 - Compensation; expenses.

Each citizen member of the commission shall receive the same daily expense, mileage, and travel allowance for each day he or she attends a commission meeting as authorized for state employees attending state business. Each legislator serving on the commission shall receive his or her regular legislative compensation, per diem, and travel expenses for each day he or she attends a meeting of the commission. Upon requisitions signed by the chair of the commission, these payments shall be paid out of any funds appropriated to the use of the commission by means of warrants drawn by the state Comptroller on the State Treasury. Notwithstanding the foregoing, no legislative member shall receive additional compensation or per diem for a meeting day on the commission when he or she attends a regular or special legislative session meeting day or legislative committee meeting day, or if a member is being paid any other payments on the same dates for attendance on other state business. Members of the commission who are state officials, other than legislative members, shall receive no compensation for their service on the commission, but may be reimbursed for expenses from funds appropriated to or otherwise available to their respective departments or agencies.






Article 45 - Alabama Industrial Development and Training Institute.

Section 41-9-1080 - Legislative findings.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-280.



Section 41-9-1081 - Definitions.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-281.



Section 41-9-1082 - Operation; supervision and oversight.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-282.



Section 41-9-1083 - Funding; financial statement.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-283.



Section 41-9-1084 - Employees.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-284.



Section 41-9-1085 - Confidentiality of project information.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-285.



Section 41-9-1086 - Policy manual.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-286.









Chapter 10 - AUTHORITIES.

Article 1 - General Provisions.

Section 41-10-1 - Alabama Building Authority.

To the extent that such have not been heretofore exercised or discharged, all rights, powers, duties and liabilities of the Alabama Building Authority created by Act No. 205 of the 1955 Legislature, page 501, Acts of 1951, approved August 3, 1955, are hereby continued in full force and effect until such have been fully exercised and discharged. At such time as all of the rights, powers, duties and liabilities of the said Alabama Building Authority have been exercised or discharged, including specifically the payment or discharge of all bonds or other securities issued by such authority, the said authority shall perform the acts of dissolution prescribed by Section 18 of said act, and thereupon the said authority shall cease to exist.



Section 41-10-2 - Alabama Building Finance Authority.

To the extent that such have not been heretofore exercised or discharged, all rights, powers, duties and liabilities of the Alabama Building Finance Authority created by Act No. 658 of the 1961 Legislature, page 807, Acts of 1961, approved September 6, 1961, are hereby continued in full force and effect until such have been fully exercised and discharged. At such time as all of the rights, powers, duties and liabilities of the said Alabama Building Finance Authority have been exercised or discharged, including specifically the payment or discharge of all bonds or other securities issued by such authority, the said authority shall perform the acts of dissolution prescribed by Section 25 of said act, and thereupon the said authority shall cease to exist.



Section 41-10-3 - Alabama Building Corporation.

To the extent that such have not been heretofore exercised or discharged, all rights, powers, duties and liabilities of the Alabama Building Corporation created by Act No. 477 of the 1951 Legislature, page 845, Acts of 1951, approved August 17, 1951, are hereby continued in full force and effect until such have been fully exercised and discharged. At such time as all of the rights, powers, duties and liabilities of the said Alabama Building Corporation have been exercised or discharged, including specifically the payment or discharge of all bonds or other securities issued by such corporation, the said corporation shall perform the acts of dissolution prescribed by Section 18 of said act, and thereupon the said corporation shall cease to exist.






Article 2 - Industrial Development Authority.

Division 1 - General Provisions.

Section 41-10-20 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this article.

(2) BOARD OF DIRECTORS. The board of directors of the authority.

(3) BONDS. The bonds issued under the provisions of this article.

(4) GRANTEE. A county, municipality or local industrial development board organized as a public corporation in this state, or an airport authority organized as a public corporation in this state pursuant to Chapter 3 of Title 4, or whether created by general, special or local laws, or general acts of local application, if such authority governs an airport operated by a county and at least one municipality therein jointly, to which a grant of money is made as provided in Section 41-10-26.

(5) INDUSTRIAL SITES. Land owned by a grantee or potential grantee on which industrial facilities have been or will be constructed for sale or lease to an individual, private association or private corporation.

(6) NOMINAL TRANSFEREE. Any person to whom a grantee transfers one or more industrial sites or any part of any thereof for less than fair market value and any person who derives title to such industrial sites or any part of any thereof through such a transferee.

(7) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a private firm, a private association, a public or private corporation, a municipality, a county or an agency, department or instrumentality of the state or of a county or municipality.

(8) PREPARATION OF INDUSTRIAL SITES. The grading and draining of industrial sites and the means of access thereto.

(9) STATE. The State of Alabama.



Section 41-10-21 - Legislative findings of fact and declaration of intent; construction of article.

The Legislature hereby makes the following findings of fact and declares its intent to be as follows: In recent years changes have taken place in the economy of this state which have had a far-reaching effect on the welfare of its citizens. The agrarian economy which once prevailed in this state and provided the principal means of livelihood for most of the citizens of the state has proven inadequate to provide employment for the state's growing population. The advent of mechanized and scientific farming methods has reduced greatly the number of persons required to obtain increased yields of agricultural products from land under cultivation. There has been a correspondingly greater dependence upon industrial development as the bulwark of the economy of this state. It is appropriate and necessary that measures be taken to secure to the citizens of this state the benefits of a strengthened economy resulting from increased industrial development. Among these benefits are diversification of available job opportunities, higher salaries, better working conditions, lower consumer prices for industrial products, conservation and efficient use of natural resources and maximum utilization of technical skills possessed by the citizens of this state. The police power of the state casts upon the Legislature the peculiar function of ascertaining and determining when the welfare of the people needs its exercise. The public interest lies in the promotion of industry, and the welfare of the people is so inextricably tied up with industry and industrial development as to make its well-being a matter of governmental concern.

It is the intention of the Legislature by the passage of this article to exercise its police power to authorize the formation of an independent public corporation which shall have as its general purpose the promotion of industrial development in this state and which shall have power to issue bonds payable solely from the proceeds of a special state tax set aside by this article for the purpose of retiring the said bonds. It is the further intention of the Legislature that the public corporation authorized by this article shall have discretion as to the manner of expending funds at its disposal for the purpose of promoting industrial development in this state, subject to the limitations more particularly detailed in this article.

This article shall be liberally construed in accordance with the foregoing findings of fact and declaration of intent.



Section 41-10-22 - Authorization and procedure for incorporation.

The Secretary of the Alabama Department of Commerce, the Commissioner of Revenue and the Director of Finance may become a public corporation with the powers provided for in this article by proceeding according to the provisions of Section 41-10-23.



Section 41-10-23 - Filing of application for incorporation with Secretary of State; contents and execution thereof; filing and recordation of application by Secretary of State.

(a) To become the public corporation authorized by this article, the Secretary of the Alabama Department of Commerce, the Commissioner of Revenue and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each applicant;

(3) The name of the proposed public corporation, which shall be the State Industrial Development Authority; and

(4) The location of the principal office of the proposed corporation. The applicants may also include in the said application any other matters which are not inconsistent with this article or with any of the other laws of the state.

(b) The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgments to deeds.

(c) The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 41-10-24 - Issuance and recordation of certificate of incorporation by Secretary of State; Secretary of State to receive no fees in connection with incorporation, dissolution, etc., of authority.

(a) When the application has been made, filed and recorded as provided in this article, the applicants shall constitute a corporation under the name proposed in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article, under the Great Seal of the State, and shall record the certificate with the application.

(b) There shall be no fees paid to the Secretary of State for any service rendered or work performed in connection with the authority, its incorporation, dissolution or records.



Section 41-10-25 - Composition; recordkeeping; admissibility in evidence.

(a) The applicants named in the application and their respective successors in office, the Governor, or his or her designee, an additional person to be designated by the Governor who shall serve at the pleasure of the Governor, the President Pro Tempore of the Senate, or his or her designee, and the Speaker of the House of Representatives, or his or her designee, shall constitute the members of the authority. The Secretary of the Department of Commerce shall be the president of the authority, the Commissioner of Revenue shall be the vice-president thereof, and the Director of Finance shall be the secretary thereof. The State Treasurer shall be treasurer of the authority, shall act as custodian of its funds and shall pay the principal of and interest on the bonds of the authority out of the funds provided for in this article. The members of the authority shall constitute all the members of the board of directors of the authority, and any five members of the board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold such office by reason of death, resignation, expiration of his or her term of office, or for any other reason, then his or her successor in office shall take his place as an officer, if applicable, and member of the board of directors of the authority. No officer or member of the board of directors of the authority shall draw any salary in addition to that now authorized by law for any service he or she may render or for any duty he or she may perform in connection with the authority.

(b) All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority, shall be signed by at least five members of the authority present at the proceedings and shall be recorded in a substantially bound book and filed in the office of the Secretary of State. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 41-10-26 - Powers of authority generally.

The authority shall have the following powers:

(1) To have succession by its corporate name until dissolved as provided in this article;

(2) To institute and defend legal proceedings in any court of competent jurisdiction and proper venue; provided, that the authority may not be sued in any trial court other than the courts of the county in which is located the principal office of the authority; provided further, that the officers, directors, agents and employees of the authority may not be sued for actions in behalf of the authority in any trial court other than the courts of the county in which is located the principal office of the authority;

(3) To have and to use a corporate seal and to alter the seal at pleasure;

(4) To establish a fiscal year;

(5) To anticipate by the issuance of its bonds the receipt of the revenues appropriated and pledged in this article;

(6) To pledge the proceeds of the appropriations and pledges provided for in this article as security for the payment of the principal of and interest on its bonds;

(7) To make surveys to determine suitable locations in the state for prospective industries;

(8) To make surveys to determine the availability of labor in various parts of the state and to classify such labor in terms of skills and educational levels;

(9) To assist counties, municipalities, local industrial development boards organized as public corporations in the state, or airport authorities organized as public corporations in this state pursuant to Chapter 3 of Title 4, or whether created by general, special or local law, or general acts of local application, if such authority governs an airport operated by a county and at least one municipality therein jointly, in the survey and analysis of their industrial resources and needs;

(10) To make grants of money to counties, municipalities and local industrial development boards organized as public corporations in the state, or airport authorities organized as public corporations in this state pursuant to Chapter 3 of Title 4, or whether created by general, special or local law, or general acts of local application if such authority governs an airport operated by a county and at least one municipality therein jointly, for the purposes and subject to the terms and conditions set forth in Section 41-10-27; and

(11) To appoint and employ such attorneys and agents as the authority may require for the carrying out of its corporate purposes and the exercise of the foregoing powers.



Section 41-10-26.1 - Exercise of powers granted to airport authorities.

Any industrial development authority organized and incorporated under the provisions of Chapter 10 of Title 41, which owns and utilizes property that has airport facilities is hereby authorized and empowered to exercise those powers granted to airport authorities under Section 4-3-11.



Section 41-10-27 - Issuance and sale of bonds for purpose of making grants for certain purposes authorized; terms and conditions.

(a) The authority is hereby authorized from time to time to sell and issue its bonds, not exceeding $2,600,000.00 in aggregate principal amount, for the purpose of making the grants of money authorized in Section 41-10-26. The grantees may use the grants authorized in that section for any of the following purposes:

(1) The making of surveys to determine the location of suitable industrial sites in the locality of the grantee.

(2) The making of surveys to determine the availability of labor in the locality of the grantee and to classify such labor in terms of skills and educational level.

(3) The preparation of industrial sites.

(4) Any combination of any of the foregoing which the grantees consider appropriate and necessary for the promotion of industrial development in their respective localities.

(b) Every grant of money made by the authority pursuant to Section 41-10-26 shall be made subject to the following terms and conditions, which are hereby declared to be legally enforceable in any court of competent jurisdiction:

(1) No part of any such grant or grants shall be used with respect to the preparation of industrial sites in excess of one and one-half percent of the amount that it is anticipated will be spent for the construction and equipment of the facilities that will occupy the industrial sites as such anticipated amount shall be certified to the authority by the architect or engineer for the facilities to be constructed and equipped or by the chief executive officer of the grantee.

(2) The authority shall have power to audit the disbursements by the grantee from such grant or grants.

(3) Any other appropriate terms and conditions to facilitate the enforcement of the foregoing provisions of this subsection.



Section 41-10-27.1 - State preparation grant money for raw or completely undeveloped sites.

Notwithstanding any other provision of law to the contrary, a corporation in Standard Industrial Code Classification 3275 shall qualify to receive in site preparation grant money the sum of one million dollars ($1,000,000) for a site that is raw or completely undeveloped if the corporation is making a one hundred million dollar ($100,000,000) or more capital investment and is employing 400 or more employees either directly or indirectly.



Section 41-10-27.2 - Appropriation of funds for payment of industrial development site grants.

Beginning in the fiscal year ending September 30, 2006, the Legislature shall annually appropriate an amount up to $2,000,000 from the Capital Improvement Trust Fund to the State Industrial Development Authority for the purpose of paying industrial development site grants. The bond commission established by Amendment 666 of the Constitution of Alabama of 1901, now appearing as Section 210.04, of the Official Recompilation of the Constitution of Alabama of 1901, as amended, shall consult with the State Industrial Development Authority and recommend to the Legislature the actual amount of the annual appropriation.



Section 41-10-28 - Execution of bonds and interest coupons; form, terms, denominations, etc., of bonds; sale; refunding bonds; liability upon bonds; pledges of certain funds as security for payment of principal and interest on bonds generally; bonds to be deemed negotiable instruments; bonds and income therefrom exempt from taxation; use of bonds as security for deposits of funds of state, etc.; investment of certain state funds and private trust funds in bonds; public hearing or consent of Department of Finance, etc., not a prerequisite to issuance of bonds.

The bonds of the authority shall be signed by its president and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to such bonds shall be signed by the president; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of being manually subscribed thereon, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the president's signature may be printed or otherwise reproduced on any such interest coupons in lieu of being manually subscribed thereon.

Any bonds of the authority may be executed and delivered by it at any time and from time to time and shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest, not exceeding five percent per annum, shall be payable at such times and evidenced in such manner and may contain such other provisions not inconsistent with this article as may be provided by the resolution of the board of directors of the authority under which such bonds are authorized to be issued; provided, that no bond of the authority shall have a specified maturity date later than 20 years after its date. Any bond of the authority may be made subject to redemption at the option of the authority at such times and after such notice and on such conditions and at such redemption price or prices as may be provided in the resolution under which it is authorized to be issued; provided, that those bonds of the authority having specified maturity dates more than 10 years after their date shall be made subject to redemption at the option of the authority not later than the end of the tenth year after their date and on any interest payment date thereafter, under such terms and conditions and at such redemption price or prices as may be provided in the resolution under which such bonds are authorized to be issued.

Bonds of the authority may be sold from time to time as the board of directors of the authority may consider advantageous, but bonds of the authority must be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the authority for the bonds being sold, computed from their date to their respective maturities; provided, that if no bid acceptable to the authority is received, it may reject all bids. Notice of each such sale shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a daily newspaper published in the State of Alabama not less than five days during each calendar week, each of which notices must be published at least one time not less than 10 days before the date fixed for the sale. The board of directors of the authority may fix the terms and conditions under which such sale may be held; provided, that none of the bonds may be sold for a price less than the face value thereof; provided further, that such terms and conditions shall not conflict with any of the requirements of this article.

Subject to the provisions and limitations contained in this article, the authority may from time to time sell and issue refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority then outstanding. Such refunding bonds shall be subrogated and entitled to all priorities, rights and pledges to which the bonds refunded thereby were entitled.

Approval by the president of the authority of the terms and conditions under which any bonds of the authority may be issued shall be requisite to their validity. Such approval shall be entered on the minutes of the meetings of the board of directors at which the bonds are authorized and shall be signed by the president of the authority.

The authority may pay out of the proceeds of the sale of its bonds attorneys' fees and the expenses of issuance which the said board of directors may deem necessary and advantageous in connection with the issuance of such bonds. No fiscal agents' fees shall be paid in connection with the issuance or sale of any bonds.

Bonds issued by the authority shall not be general obligations of the authority but shall be payable solely out of the funds appropriated and pledged therefor in Section 41-10-30.

As security for the payment of the principal of and interest on the bonds issued by it, the authority is hereby authorized and empowered to pledge for payment of such principal and interest the funds that are appropriated and pledged in Section 41-10-30 for payment of such principal and interest. All such pledges made by the authority shall take precedence in the order of the adoption of the resolutions containing such pledges; provided, that each pledge for the benefit of refunding bonds shall have the same priority as the pledge for the benefit of the bonds refunded thereby.

All contracts made and all bonds issued by the authority pursuant to the provisions of this article shall be solely and exclusively obligations of the authority and shall not constitute or create an obligation or debt of the State of Alabama.

Bonds issued by the authority shall be construed to be negotiable instruments, although payable solely from a specified source as provided in this article.

All bonds issued by the authority and the income therefrom shall be exempt from all taxation in the state.

Any bonds issued by the authority may be used by the holder thereof as security for any funds belonging to the state or to any political subdivision, instrumentality or agency of the state in any instance where security for such deposits may be required by law.

Unless otherwise directed by the court having jurisdiction thereof or the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in bonds of the authority.

Neither a public hearing nor consent of the state Department of Finance or any other department or agency shall be a prerequisite to the issuance of bonds by the authority. The bonds issued under the provisions of this article shall be legal investments for funds of the Teachers' Retirement System of Alabama, the Employees' Retirement System of Alabama and the State Insurance Fund.



Section 41-10-29 - Disposition of proceeds from sale of bonds and refunding bonds.

The proceeds of all bonds, other than refunding bonds, issued by the authority remaining after paying expenses of their issuance shall be deposited in the State Treasury and shall be carried in the State Treasury in a special or separate account. Such funds shall be subject to be drawn upon by the authority with the approval of the president of the authority, but any funds so withdrawn shall be used solely for the purposes for which the bonds were issued as authorized in this article.

The State Treasurer, with the approval of the president of the authority, shall invest funds not needed immediately or within the ensuing 30 days for any purpose for which they are held, which investments shall be made in the manner authorized and provided for in Section 36-17-18.

The proceeds from the sale of any refunding bonds issued under this article remaining after paying the expenses of their issuance shall be used only for the purpose of refunding the principal of outstanding bonds of the authority and of paying any premium that may be necessary to be paid in order to redeem or retire the bonds to be refunded.



Section 41-10-30 - Pledge and appropriation of certain tax receipts for sinking fund for payment of principal and interest on bonds.

For the purpose of providing funds to enable the authority to pay, at their respective maturities, the principal of and interest on any bonds issued by it under the provisions of this article and to accomplish the objects of this article, there is hereby irrevocably pledged to such purpose and there is hereby appropriated so much as may be necessary for such purpose of the receipts from the tax levied by Sections 40-25-2 and 40-25-41 and distributed in accordance with subparagraph (1) b. 1. i. of Section 40-25-23. All moneys hereby appropriated and pledged shall constitute a sinking fund for the purpose of paying the principal of and the interest on the bonds authorized by this article.



Section 41-10-31 - Payment of principal and interest on bonds and maintenance of records pertaining thereto by State Treasurer.

Out of the revenues appropriated and pledged in Section 41-10-30, the State Treasurer is hereby authorized and directed to pay the principal of and interest on the bonds issued by the authority under the provisions of this article, as said principal and interest shall respectively mature, and the State Treasurer is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 41-10-32 - Dissolution of authority; title to property of authority to vest in state upon dissolution of authority.

At any time when no bonds of the authority are outstanding, the authority may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the members of the authority and sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of such application for dissolution, the authority shall cease to exist. The Secretary of State shall file and record the application for dissolution in an appropriate book of record in his office and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved and shall record such certificate with the application for dissolution.

Title to all property held in the name of the authority shall be vested in the state upon dissolution of the authority.






Division 2 - State Ceiling.

Section 41-10-35 - Legislative findings and intent.

The Internal Revenue Code of 1986, as amended, imposes a "state ceiling" upon the aggregate principal amount of "private activity bonds" which may be issued in any calendar year by or on behalf of a state and its political subdivisions and instrumentalities, and establishes a method of allocating the available state ceiling within each state. Authority is granted by the Internal Revenue Code, however, to the states to provide for a different formula for allocation of the state ceiling. The Legislature has found and determined that the allocation method contained in the Internal Revenue Code is ill-suited for the needs of the State of Alabama and that the provisions of this division will result in a more equitable and efficient distribution of the state ceiling available to the state and will therefore promote the economic and industrial development of the state. It is the intent of the Legislature by the passage of this division to establish a method of allocation of the available state ceiling in the state and to delegate to the State Industrial Development Authority substantial responsibility for the administration of the bond allocation plan established by this division.



Section 41-10-36 - Definitions.

Unless the context requires otherwise, the terms defined in this section shall have the following meanings for purposes of this division:

(1) AFFECTED BOND. Any obligation or portion thereof which is required under the terms of the code to receive an allocation of the state ceiling as a condition for the exclusion of interest on such obligation from the gross income of the recipient thereof for federal income tax purposes.

(2) ALLOCATION. An allocation of a portion of the state ceiling issued by the authority pursuant to the provisions of this division.

(3) APPLICATION. An application for an allocation, submitted by an issuer under the provisions of this division.

(4) APPLICATION FOR CARRYFORWARD ALLOCATION. Any application filed with the authority seeking an elective carryforward of unused limitation for a "carryforward purpose" as defined in Section 146(f)(5) of the code.

(5) AUTHORITY. The State Industrial Development Authority, a public corporation of the state, organized and existing under Act No. 662, enacted at the 1965 Regular Session of the Legislature of Alabama.

(6) CARRYFORWARD ALLOCATION. An elective carryforward of state ceiling for a "carryforward purpose" which may be granted by the authority under the provisions of Section 41-10-39 and Section 146(f) of the code.

(7) CODE. The Internal Revenue Code of 1986, as amended, including any successor provision to any code section or subsection referred to herein.

(8) EXEMPT FACILITY BOND. Any obligation described as such in Section 142(a) of the code, other than bonds, the proceeds of which are to be used to provide airports or docks and wharves within the meaning of Sections 142(a)(1) and 142(a)(2), respectively, and includes any obligation issued to finance air and water pollution control facilities under the provisions of Section 103(b)(4)(F) of the Internal Revenue Code of 1954, as amended, to the extent permitted under any transitional or effective date provision of the code.

(9) ISSUER. The state, any agency or instrumentality of the state and any county, municipality or public corporation authorized by or pursuant to the constitution or laws of the state to issue affected bonds.

(10) LOCAL ISSUER. Any issuer which is a county, municipality, or public corporation organized by or pursuant to approval by a county or municipality (or pursuant to approval by two or more counties or municipalities or both) and which is authorized by or pursuant to the constitution or laws of the state to issue affected bonds.

(11) MANUFACTURING FACILITY. Any facility which is used in the manufacturing or production of tangible personal property (including processing resulting in a change in the condition of such property), and includes any facility devoted to an activity described in Standard Industrial Classification (SIC) Code Major Groups 20 through 39, or to agricultural activities, and further includes office facilities related to the foregoing so long as such office facilities are located on the premises of the manufacturing facility to which they are related.

(12) PRIVATE ACTIVITY BOND has the same meaning as that specified for such term in Section 141(a) of the code.

(13) QUALIFIED MORTGAGE BOND has the same meaning as that specified for such term in Section 143(a)(1)(A) of the code.

(14) QUALIFIED REDEVELOPMENT BOND has the same meaning as that specified for such term in Section 144(c) of the code.

(15) QUALIFIED RESIDENTIAL RENTAL PROJECT has the same meaning as that specified for such term in Section 142(d) of the code.

(16) QUALIFIED SMALL ISSUE BOND has the same meaning as that specified for such term in Section 144(a) of the code.

(17) QUALIFIED STUDENT LOAN BOND has the same meaning as that specified for such term in Section 144(b) of the code.

(18) REMAINING STATE CEILING. The total state ceiling for calendar year 1988, less the amount thereof which, as of September 27, 1988, has been allocated by the Governor of the state pursuant to the provisions of Executive Order No. 22 of the Governor, and less the amount thereof which, as of September 27, 1988, has been allocated to, or otherwise used by, local issuers for the issuance of affected bonds issued prior to September 27, 1988. The amount of the remaining state ceiling shall be determined by the authority pursuant to Section 41-10-38(b)(2).

(19) STATE. The State of Alabama.

(20) STATE CEILING. The maximum principal amount of affected bonds permitted to be issued in the state during a calendar year under the provisions of Section 146 of the code. Under the provisions of the code in effect on September 27, 1988, based upon the most recent estimate of the population of the state made by the Bureau of Census, the state ceiling for calendar year 1988 is $201,050,000. In the event that the provisions of Section 146 of the code are amended subsequent to September 27, 1988, or upon the publication by the Bureau of Census of revised estimates of the population of the state from time to time, the amount of the state ceiling available for allocation hereunder shall be revised in accordance with the provisions of Section 146 of the code.



Section 41-10-37 - Allocation procedure.

Allocations of the state ceiling shall be granted by the authority in response to applications filed with the authority by any issuer in the following manner:

(1) Each application shall be made by an instrument in writing signed by an officer or agent of the issuer and shall contain (i) the names and addresses of the issuer, the proposed lessee, purchaser or user of the project to be financed (if applicable), and bond counsel, (ii) the maximum principal amount of affected bonds proposed to be issued, (iii) a brief description of the project to be financed, and (iv) a brief description of the affected bonds proposed to be issued, identifying such bonds as "Exempt Facility Bonds," "Qualified Mortgage Bonds", "Qualified Small Issue Bonds" (and if "Qualified Small Issue Bonds," further indicating whether the project to be financed constitutes a "Manufacturing Facility"), "Qualified Student Loan Bonds," or "Qualified Redevelopment Bonds." In addition, a copy of any notification required by law to be filed with the Alabama Securities Commission in connection with the issuance of the bonds which are the subject of the application shall also be filed with the authority together with the application. All applications shall be mailed or otherwise delivered to the authority at such address and in such manner as may be specified by the authority.

(2) Each application and each request for an extension of an allocation shall be accompanied by an administrative fee in such amount as may be determined by the authority.

(3) All applications shall be processed and all allocations shall be made by the authority in accordance with the provisions of Section 41-10-38.

(4) Each allocation of state ceiling granted by the authority prior to December 1 of any calendar year shall expire upon the earlier of (i) 60 calendar days following the date of allocation, or (ii) midnight on November 30 of the calendar year in which the allocation is made, unless a notification confirming issuance of the bonds has been received by the authority as described in subdivision (5) below, subject to extension for such period as may be permitted at the discretion of the authority for good cause shown. Any application which has expired may be renewed by resubmission of a new application. Any allocation granted by the authority on or after December 1 of any year shall expire at such time as may be designated by the authority in such allocation. The foregoing provisions of this subdivision (4) shall not apply to carryforward allocation, which shall be effective for the period provided in Section 146(f)(3) of the code.

(5) Every allocation shall be subject to the condition subsequent that a notification confirming the issuance of bonds pursuant to such allocation must be received in the office of the president of the authority within such period of time following the date of issuance of the bonds as may be provided by the authority. The confirmation required hereby may be executed by any officer, representative or agent of the issuer, by hand delivery, or by regular, certified or registered mail, and shall be effective upon receipt at the office of the president of the authority. Failure to provide a confirmation within the specified period shall authorize the authority to revoke the allocation for which the confirmation is required; provided, however, that the authority shall waive any such revocation upon a reasonable and timely showing of good cause for such failure or undue hardship that would be caused by the said revocation, and any such revocation shall be subject to review by a court of competent jurisdiction.

(6) On December 1 of each calendar year, any portion of the state ceiling previously allocated by the authority, for which a confirmation of issuance has not been received by the authority as required by subdivision (5) above shall revert to the authority, to be allocated along with any other portion of the state ceiling then available, to issuers of affected bonds at the discretion of the authority, subject to the duty of fairness and impartiality in the granting of allocations set forth in Section 41-10-40. Applications for allocations to be made during the month of December shall be submitted to the authority in the manner required in subdivisions (1) and (2) above.



Section 41-10-38 - Allocation formulae.

(a) The state ceiling for calendar year 1989 and thereafter is hereby allocated in its entirety to the state, and no other governmental unit, issuer, or other entity of any type shall have or utilize any portion of the state ceiling for such year except in accordance with this division. The state ceiling for calendar year 1989 and thereafter shall be redistributed by the authority to issuers of affected bonds in the chronological order of receipt of completed applications, subject to the limitations, reservations and further provisions of this subsection.

(1) There is hereby reserved for Alabama Housing Finance Authority 25 percent of the state ceiling for each calendar year, to be used for the issuance of exempt facility bonds for qualified residential rental projects and for the issuance of qualified mortgage bonds, in such relative principal amounts as shall be determined by the Board of Directors of Alabama Housing Finance Authority. The reservation of state ceiling hereby granted to Alabama Housing Finance Authority shall extend until December 24 of each calendar year. Any portion thereof which shall be voluntarily released by Alabama Housing Finance Authority in favor of the authority or which shall remain unused as of 5:00 P.M., Central Standard Time, on December 24, shall revert to the authority and shall be available for reallocation under subdivision (a)(5) below. If, during any calendar year, the provisions of the code as then in effect shall not provide an exclusion from gross income for interest on bonds or other obligations issued by Alabama Housing Finance Authority, the reservation contained in this subdivision (a)(1) shall revert to the authority and shall be subject to allocation by the authority under subdivision (5) below.

(2) There is hereby reserved for Alabama Higher Education Loan Corporation 10 percent of the state ceiling for each calendar year, to be used for the issuance of qualified student loan bonds. The reservation of state ceiling hereby granted to Alabama Higher Education Loan Corporation shall extend until December 24 of each calendar year. Any portion thereof which shall be voluntarily released by Alabama Higher Education Loan Corporation in favor of the authority or which shall remain unused as of 5:00 P.M., Central Standard Time, on December 24 shall revert to the authority and shall be available for reallocation under subdivision (a)(5) below. If, during any calendar year, the provisions of the code as then in effect shall not provide an exclusion from gross income for interest on bonds or other obligations issued by Alabama Higher Education Loan Corporation, the reservation contained in this subdivision (a)(2) shall revert to the authority and shall be subject to allocation by the authority under subdivision (5) below.

(3) Subject to the provisions of subdivision (a)(6) below, 35 percent of the state ceiling for each calendar year is hereby reserved for issuers of qualified small issue bonds which are issued to finance manufacturing facilities.

(4) Subject to the provisions of subdivision (a)(6) below, 15 percent of the state ceiling for each calendar year is hereby reserved for issuers of exempt facility bonds.

(5) Subject to the duty of fairness and impartiality set forth in Section 41-10-40, the remaining 15 percent of the state ceiling for each calendar year not provided for in subdivisions (1), (2), (3) and (4) above, together with any amounts which shall revert to the authority under Section 41-10-37(6) or subdivisions (1) and (2) above, is hereby reserved for the authority, to be allocated to issuers of affected bonds in the discretion of the authority.

(6) Subject to the duty of fairness and impartiality set forth in Section 41-10-40, should the authority determine that inefficient use has been or is being made of the reservations contained in subdivisions (2), (3) and (4) above, or should the authority determine for any other reason that such reservations are inappropriate, the authority may, from time to time, reallocate all or any part of such reservations in accordance with subdivision (5) above.

(b) The Legislature has found and determined that the method for allocating the state ceiling contained in Section 146 of the code, as applicable to the state immediately prior to September 27, 1988, including particularly the provisions therein requiring that one-half of the state ceiling be distributed among local issuers on the basis of population, does not permit the full utilization of the state ceiling. In many instances, the amount of state ceiling available to local issuers under the provisions of the code are inadequate to permit the issuance of affected bonds in the principal amounts needed. In order to promote the complete and efficient utilization of the state ceiling available for use in calendar year 1988 as of September 27, 1988, the following provisions shall be applicable to affected bonds issued on or after September 27, 1988:

(1) The remaining state ceiling for calendar year 1988 is hereby allocated in its entirety to the state, and from and after September 27, 1988, no other governmental unit, issuer or other entity of any type shall have or utilize any portion of the remaining state ceiling for such year except in accordance with this division. The remaining state ceiling shall be allocated during calendar year 1988, in the discretion of the authority, to issuers of affected bonds upon receipt of completed applications subject to the further provisions of this subsection (b).

(2) The authority shall take all necessary and appropriate steps to determine the amount of the remaining state ceiling as soon as practicable after the passage of this division. In order to assist the authority in such determination, each county, municipality and other local issuer in the state shall be required to report to the authority such information as the authority may request with respect to the principal amount of affected bonds issued by such entities during calendar year 1988 and prior to September 27, 1988. The authority shall also review the records of the Alabama Securities Commission maintained under Article 5 of Chapter 6 of Title 8 as a further means of determining the amount of state ceiling heretofore used by local issuers in calendar year 1988 otherwise than pursuant to the provisions of Executive Order No. 22.



Section 41-10-39 - Carryforward allocation procedure.

Applications for carryforward allocations may be submitted to the authority on or after December 1 of each calendar year. The authority shall grant such carryforward allocations in its sole discretion, giving due regard to the likelihood of the use of the remaining state ceiling prior to December 31 of such year, and shall use its best efforts to assure that any remaining and unallocated state ceiling is used to satisfy applications for carryforward allocations.



Section 41-10-40 - Duty of fairness and impartiality in granting allocations.

Anything contained in this division to the contrary notwithstanding, the authority shall have a duty to administer the state ceiling allocation program created in this division fairly and impartially. In making any decision entrusted to its discretion, including particularly the granting of allocations or the reallocation of portions of the state ceiling among categories of affected bonds, or the revocation or waiver of revocation of an allocation, the authority shall give paramount importance to the fair, impartial and efficient discharge of its powers. Actions of the authority shall be subject to review by a court of competent jurisdiction to assure adherence to such standards of fairness and impartiality, which court may grant such legal and equitable remedies as it may deem necessary in order to assure such adherence; provided, however, that no member or director of the authority shall have any personal liability for the actions of the authority in connection with the allocation program.



Section 41-10-41 - Forms, regulations, and interpretations; employment of attorneys, agents, etc.

The authority may do all other things necessary or desirable to carry out the purpose of this division, including the establishment of fees to be paid with each application. The authority is hereby empowered to adopt and promulgate such rules, policies, regulations and forms as it may deem necessary or desirable to carry out the purposes of this division. The authority is hereby specifically authorized to adopt such rules and regulations, including rules and regulations limiting the principal amount of allocations to be granted to local issuers, as it may determine to be necessary or desirable to promote the fair and efficient distribution of the state ceiling among local issuers. The authority shall have the power to employ attorneys, agents or independent contractors to assist the authority in the administration of its duties hereunder.



Section 41-10-42 - Designation of official for certifications.

The president of the authority is hereby designated as the state official authorized to make certifications required by Section 149(e)(2)(F) of the code.



Section 41-10-43 - Confirmation of prior allocations.

All allocations of state ceiling applicable to the state made prior to September 27, 1988, pursuant to executive orders of the Governor of the state are hereby ratified and confirmed.









Article 2A - Additional Powers of State Industrial Development Authority.

Section 41-10-44.1 - Legislative intent with respect to additional powers of the authority.

The Legislature has found and determined that the economic well-being of the citizens of the State of Alabama will be enhanced by the increased development and growth of industry within the state and that it is in the best interest of the state to induce the location or expansion of industrial and research facilities within the state in order to promote the public purpose of creating new jobs within the state. The Legislature further has found and determined that the inducements herein provided will encourage the creation of jobs which would not otherwise exist and will create new sources of tax revenues for the state and its political subdivisions. The Legislature hereby finds and declares that the powers to be granted to the authority by this article and the purposes to be accomplished hereby are proper governmental and public purposes and that the inducement of the location or expansion of industrial and research facilities within the state is of paramount importance. The Legislature intends that the powers herein granted to the authority shall be in addition to those which it already possesses.

This article shall be liberally construed in conformity with intentions of the Legislature expressed above.



Section 41-10-44.2 - Additional definitions.

In addition to the definitions contained in Sections 41-10-20 and 41-10-36, the following terms shall have the following meanings, respectively, when used in this Article 2A unless the context clearly requires otherwise:

(1) APPROVED COMPANY. Any corporation, partnership, trust or other form of business entity approved by the authority pursuant to the provisions hereof.

(2) FINANCING AGREEMENT. Any loan, agreement, financing agreement, credit agreement, security agreement, mortgage, guaranty agreement or other type of agreement entered into by the authority and an approved company in connection with the financing of a project by the authority.

(3) INDUSTRIAL or RESEARCH ENTERPRISE. Any trade or business described in 1987 Standard Industrial Classification Major Group 07, Major Groups 20 through 39, inclusive, 50 and 51, Industrial Group Number 737, and Industry Numbers 8731, 8733 and 8734, as set forth in the Standard Industrial Classification Manual published by the United States Government Office of Management and Budget, and includes such trades and businesses as the same may be hereafter reclassified in any subsequent publication of the Standard Industrial Classification Manual.

(4) JOB DEVELOPMENT FEE. The amount permitted to be withheld by an approved company from the gross wages of the employees at a project pursuant to the provisions of this article.

(5) MAJOR PROJECT. Any project the capital cost of which is expected to equal or exceed $100,000,000.

(6) PROJECT. Any land, building or other improvement, and all real and personal properties deemed necessary or useful in connection therewith, whether or not now in existence, which shall be located in the state and shall be acquired, constructed, expanded or installed for use by an approved company as an industrial or research enterprise.

(7) PROJECT COSTS. All costs and expenses incurred by the authority or an approved company in connection with the acquisition, construction, installation and equipping of a project, including, without limitation, each of the following:

a. The costs of acquiring, constructing, installing and equipping a project, including all obligations incurred for labor and to contractors, subcontractors, builders, and materialmen.

b. The costs of acquiring land or rights in land and any cost incidental thereto, including recording fees.

c. The costs of contract bonds and of insurance of all kinds that may be required or necessary during the acquisition, construction or installation of a project.

d. The costs of architectural and engineering services, including test borings, surveys, estimates, plans and specifications, preliminary investigations, environmental mitigation and supervision of construction, as well as for the performance of all the duties required by or consequent upon the acquisition, construction and installation of a project.

e. The costs associated with installation of fixtures and equipment; surveys, including archeological and environmental surveys; site tests and inspections; subsurface site work; excavation; removal of structures, roadways, cemeteries, and other surface obstructions; filling, grading, and provisions for drainage, storm water retention, installation of utilities, including water, sewer, sewage treatment, gas, electricity, communications, and similar facilities; off-site construction of utility extensions to the boundaries of the property; and paving.

f. Interest costs prior to and during the acquisition, construction, installation and equipment of the project and for a period of up to two years after completion of the project.

g. All costs, expenses and fees incurred in connection with the issuance of project obligations, including, without limitation, all legal, accounting, financial, printing, recording, filing and other fees and expenses.

h. The costs for obtaining bond insurance, letters of credit or other forms of credit enhancement or liquidity facilities.

i. All other costs of a nature comparable to those described.

(8) PROJECT OBLIGATION. Any bond, note, debenture, certificate or other form of indebtedness, including refunding bonds or obligations, issued by the authority pursuant to this Article 2A.

(9) TAX INCREMENT FUND. Any trust fund established pursuant to Section 41-10-44.8.



Section 41-10-44.3 - Additional powers of authority.

In addition to the powers granted to it in Section 41-10-26 and in Sections 41-10-37 through 41-10-43, the authority shall have the following powers:

(1) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(2) To borrow money and to issue project obligations, whether or not the interest thereon is excluded from gross income for federal income tax purposes, for the purpose of financing project costs, and to provide for the rights of the purchasers, holders or owners of its project obligations;

(3) To execute and deliver mortgages, security agreements and trust indentures and other forms of agreements for the purpose of securing its project obligations, and in connection therewith, to mortgage, pledge or assign the revenues, receipts and other property of the authority received, and the financing agreements entered into by the authority in connection with, the financing of projects under this Article 2A;

(4) To purchase promissory notes, mortgages, security interests or participations in promissory notes evidencing loans executed to provide financing for projects and to enter into contracts and agreements in that regard;

(5) To make loans to any approved company for project costs, which loans may be evidenced or secured by loan agreements, promissory notes, mortgages, security agreements, assignments, letters of credit, guaranties, surety bonds, insurance policies or such other instruments, or upon such terms and conditions as the board of directors shall determine to be reasonable. In entering into any financing agreement, the authority shall have the right and power to require the inclusion therein of such provisions or requirements for guaranties of obligations, insurance, construction, use, operation, maintenance, management and financing of a project, and such other terms and conditions, as the authority may deem desirable and appropriate;

(6) To arrange for various forms of security or credit enhancement for its project obligations including letters of credit, guaranties, policies of insurance, surety bonds and the like;

(7) To sell mortgages and security interests at public or private sale, to negotiate modifications or alterations in mortgage and security interests, to foreclose on any mortgage or security interest in default or commence any action to protect or enforce any right conferred upon it by any law, mortgage, security agreement, contract, or other agreement, and to bid for and purchase property which was the subject of such mortgage or security interest at any foreclosure or at any other sale, to acquire or take possession of any such property, and to exercise any and all rights as provided by law for the benefit or protection of the authority or the holders of project obligations;

(8) To collect such fees and charges in connection with its loans, project obligations and financing agreements, including, but not limited to, reimbursement of costs of financing, as the authority shall determine to be reasonable;

(9) To make and execute contracts for the servicing of loans made by the authority and mortgages acquired by the authority and to pay the reasonable value of services rendered to the authority pursuant to such contracts;

(10) To accept gifts, grants, loans, appropriations and other forms of aid from the federal government, the state or any state agency, or any political subdivision of the state, or any person or corporation, foundation, or legal entity, and to agree to and comply with any conditions attached to federal and state financial assistance not inconsistent with the provisions of this Article 2A;

(11) To invest moneys of the authority not required for immediate use, including proceeds from the sale of any project obligations, in such manner as the board of directors shall determine;

(12) To establish accounts in one or more depositories;

(13) To appoint, employ, contract with and provide for the compensation of, such employees and agents, including engineers, attorneys, contractors, consultants, accountants, fiscal advisors, trustees, paying agents, investment bankers and underwriters as the board of directors shall deem necessary or desirable for the conduct of the business of the authority; provided, however, that when hiring investment bankers and underwriters, the board of directors shall retain the firm(s) requested by an approved company unless there is a compelling reason to the contrary, and provided further that when hiring investment bankers, underwriters, or attorneys, they shall retain a firm(s) whose principal office is located in the state;

(14) To make, enter into and execute financing agreements and such other contracts, agreements or other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power granted to it;

(15) To establish one or more tax increment funds with respect to a project as provided in Section 41-10-44.8;

(16) To exercise any power granted by the laws of the state to public or private corporations which is not in conflict with the public purpose of this article; and

(17) To adopt and promulgate administrative regulations necessary or appropriate to effectuate its purposes and to administer the program authorized herein.



Section 41-10-44.4 - Determination of approved companies.

The authority shall promulgate criteria for the determination and selection of approved companies and the approval of projects proposed by such companies. Such criteria shall give greatest weight to the creditworthiness of the project sponsors, the number, type and quality of new jobs to be provided by the project to residents of the state, and the economic viability of the proposed project. The authority may include in its criteria requirements relating to the capital costs of, and projected employment to be produced by, projects eligible for financing under this article and requirements relating to the employment of previously unemployed or underemployed persons. The authority shall require as a condition for designation as an approved company either (i) that the average hourly wage for full-time hourly wage paid employees at the project be at least eight dollars ($8) per hour, or (ii) that the average total compensation (including benefits) for full-time paid employees at the project be at least equivalent to ten dollars ($10) per hour. Notwithstanding the foregoing, the State Industrial Development Authority may allow up to a 10 percent variance from the aforementioned wage requirements for employees when determining and selecting an approved company or project producing or processing agricultural products if the authority expects that the company or project will have a significant economic impact on the area in which it will be located. Provided however, such a variance may not be allowed if the effect of the action of the authority will result in a decrease in state employment. With respect to each applicant for financing under this article, and with respect to the project described in its application, the authority shall request such materials and make such inquiries as are necessary to determine whether the applicant and its proposed project satisfy the authority's announced criteria and to conduct an adequate cost/benefit analysis with respect to the proposed project and the incentives proposed to be granted by the authority with respect thereto. After a diligent review of the relevant materials and completion of its inquiries and analysis, the authority may by resolution of its board of directors designate an applicant as an approved company and authorize the undertaking of its project.



Section 41-10-44.5 - Legislative oversight of the authority.

The criteria promulgated by the authority for the selection of approved companies shall be subject to prior approval by the Legislative Council. The Legislative Council shall approve or disapprove the general criteria proposed by the authority within 30 days after the submission of said criteria to the Legislative Council. The authority shall report quarterly to the Legislative Council on each project approved pursuant to such criteria, the amount of the financing provided to each approved company, the projected value of the tax incentives granted to each approved company and any other specific information requested by the Legislative Council.



Section 41-10-44.6 - Project obligations generally.

(a) Issuance of project obligations. The authority is authorized and empowered to issue its project obligations from time to time for the purpose of financing one or more projects in such aggregate principal amount as the board of directors shall determine to be necessary to provide for all or a portion of the project costs of the project or projects being financed and to pay the expenses of issuing the project obligations.

(b) Source of payment. All project obligations issued by the authority shall be limited obligations of the authority payable solely from any combination of the following: (1) The revenues and receipts of the authority derived from the financing agreement or agreements entered into by the authority with respect to the project or projects financed by such project obligations; (2) the income or proceeds realized by the authority under any mortgage or other security granted to the authority; (3) amounts derived from any letter of credit, insurance policy, or other form of credit enhancement applicable to the project obligations or loans made from the proceeds thereof; (4) any reserve or other fund established for such purpose by the authority; (5) any earnings on the proceeds of project obligations invested by the authority pending their disbursement; and (6) any tax increment fund or funds established by the authority. Project obligations shall not be general obligations of the authority, shall not be payable from any portion of the tax receipts pledged and appropriated to the authority for payment of bonds issued under Article 2, and shall not create a debt or obligation of the state.

(c) Pledge of revenues, receipts, and other security. The principal of, premium, if any, and interest on any project obligations issued by the authority shall be secured by a pledge of the revenues, receipts, funds, and other property out of which the same may be payable and may be secured by a mortgage and deed of trust or trust indenture conveying as security for such project obligations all or any part of the property of the authority from which the revenues or receipts so pledged may be derived.

The resolution of the board of directors under which any project obligations are authorized to be issued and any such mortgage and deed of trust or trust indenture may contain any agreements and provisions respecting the collection and disposition of the revenues and receipts subject to such mortgage and deed of trust or trust indenture, the creation and maintenance of special funds from such revenues and receipts, the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default, all as the board of directors shall deem advisable. Any pledge made with respect to project obligations shall be valid and binding from the time such pledge is made; the revenues, receipts, funds, and other property so pledged shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of such pledge shall be valid and binding as against all parties having claims of any kind against the authority irrespective of whether such parties have notice thereof. Neither the resolution of the board of directors authorizing the project obligations nor any other instrument by which such pledge is created need be recorded. Nonetheless, the authority may elect to have the provisions of the Alabama Uniform Commercial Code apply to any pledge made by or to the authority to secure its project obligations by filing a financing statement or statements with respect to the security interest created by such pledge, notwithstanding the exclusion of Section 7-9A-109(d)(14). Each pledge, agreement, mortgage and deed of trust or trust indenture made for the benefit or security of any of the project obligations of the authority shall continue effective until the principal of and interest on the project obligations for the benefit of which the same were made shall have been fully paid.

In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the project obligations were issued, whether contained in the proceedings authorizing the project obligations or in any mortgage and deed of trust or trust indenture executed as security therefor, such default may be enforced by mandamus, the appointment of a receiver, or either of said remedies, and foreclosure of such mortgage and deed of trust or trust indenture may, if provided for in said instrument, be had.

(d) Execution. All project obligations issued by the authority shall be signed by the president or the vice president of the authority and attested by its secretary, and the seal of the authority shall be affixed thereto and attested by the secretary. The signatures of the president, the vice president and the secretary may be facsimile signatures and a facsimile of the seal of the authority may be imprinted on project obligations if the board of directors provides for the manual authentication of project obligations by a trustee, or paying agent. Delivery of any project obligations so executed shall be valid notwithstanding any change in the officers of the authority or in the seal of the authority after such delivery.

(e) General provisions respecting form, interest rate, maturities, sale, and negotiability of project obligations. Project obligations may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this article, and shall bear such rate or rates of interest, payable and evidenced in such manner, or may bear no interest, as may be provided by resolution of the board of directors. Project obligations of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board of directors to be most advantageous. The authority may pay all fees, expenses, premiums, and commissions incurred in connection with the issuance of any of its project obligations. All project obligations, except those registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority, shall be construed to be negotiable instruments although payable solely from a specified source.

(f) Eligibility for investment. Project obligations of the authority are hereby made legal investments for executors, administrators, trustees, and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.



Section 41-10-44.7 - Proceeds from the sale of project obligations; revenues and other funds.

(a) After making adequate provision for the payment of the expenses of issuance, the authority is authorized and empowered to use the proceeds of any project obligations, together with any other available funds, (i) to finance project costs as herein authorized; (ii) to fund such reserves as the authority deems necessary and desirable; and (iii) to the extent not needed for the foregoing uses, to pay or redeem such project obligations.

(b) Pending the application of the proceeds of project obligations to the purpose or purposes for which such project obligations were issued, such proceeds may be invested by the authority in such manner, consistent with the resolution pursuant to which such project obligations are issued, as the board of directors may deem advisable.

(c) Any and all revenues, receipts, investment earnings and other funds paid to, or otherwise coming into the possession of, the authority as a result of financings accomplished from the proceeds of project obligations, shall be held, deposited, administered, invested and applied as provided in the resolution of the board of directors authorizing the issuance of such project obligations and as provided in any trust indenture or other agreement delivered in connection therewith, or otherwise as the authority may direct, consistent with the provisions of such resolution, trust indenture or other agreement.



Section 41-10-44.8 - Tax credits, job development fees and other incentives.

(a) Upon the issuance by the authority of its project obligations for the purpose of financing a project for an approved company with respect to which the authority adopted a resolution accepting the project prior to January 16, 1995, the approved company:

(1) Shall receive a credit against the corporate income tax levied by Section 40-18-31 that otherwise would be owed to the state in any year by the approved company on its income generated by or arising out of the project, such credit not to exceed the lesser of (i) the amount due in tax, or (ii) the amount paid by the approved company pursuant to a financing agreement in the year for which the tax is due, corresponding to debt service on the project obligations; and

(2) May elect to withhold and retain the aggregate job development fees described in paragraph (b) below, but only to the extent that debt service payments under the financing agreement(s) exceed the income tax credit permitted in subdivision (1) above.

The incentives described in (1) and (2) above shall be available to an approved company whose project is financed by the authority's project obligations for a period commencing on the date of issuance of such project obligations and, subject to the provisions of paragraph (c) below, ending on the first to occur of the following: (i) the termination of the financing agreement(s) entered into with respect to such project obligations; (ii) the maturity or earlier redemption or payment of the project obligations; or (iii) 25 years from the date the project is first placed in service. Immediately upon issuing any project obligations, the authority shall provide to the department the name of the approved company for whose benefit such project obligations were issued and sufficient information to determine the duration of the corporate income tax credit and the job development fees described in (1) and (2) above, respectively.

(b) As provided in subdivision (a) (2) above, an approved company may require, as a condition of employment, that each person employed by the approved company at the project financed by the authority's project obligations agree to permit the approved company to deduct and withhold a job development fee not to exceed five percent from the gross wages paid to such employee by the approved company. Job development fees shall not be collected from persons employed by an approved company prior to the entry by such approved company into an agreement with the authority for financing of a project. If an approved company elects to collect a job development fee, it shall deduct the fee from the paycheck of each new employee and shall make its payroll books and records available for inspection by the authority or its designee at such reasonable times as the authority may request. Each approved company collecting a job development fee shall be required to file with the authority such information and documentation respecting the imposition and collection of such fee as the authority may require. Each approved company collecting a job development fee shall be permitted a credit against the withholding tax liability provided in Section 40-18-76 otherwise owed to the state, such credit not to exceed the lesser of (i) the amount of such tax, or (ii) the aggregate job development fees withheld.

Each employee who has been assessed a job development fee, as provided above, shall be entitled to a credit against his or her state income taxes in an amount equal to 100 percent of the job development fee withheld from the employee's wages during the calendar year. Each employee who has been assessed a job development fee as provided above shall be entitled to a credit against his or her withholding tax liability calculated pursuant to Section 40-18-71 in an amount equal to 100 percent of the job development fee withheld from the employee's wages during the calendar year.

(c) If an approved company fails to achieve the level of capital investment or employment anticipated at the time the authority agreed to finance its project, the department may, after notice and hearing, reduce or suspend all or any part of such incentives until such time as the anticipated capital investment and employment levels are met; provided, however, that such incentives shall not be suspended retroactively. The authority may provide in the financing agreement(s) entered into in connection with a project for the levels of capital investment and employment expected to be achieved and for the time period(s) in which such levels are to be achieved.

(d) The board of directors of the authority may, upon the written request of any local industrial development board, industrial development association, chamber of commerce or other similar local entity, solicit and request from any person, corporation, foundation or other legal entity any gift, grant, contribution, loan or other kind of aid or assistance, whether in the form of property, services or monies, which the board of directors deems necessary to provide to an approved company in order to induce such company to undertake a major project within the state. Any such solicitation or request by the authority may be made only upon the condition that the person, corporation, foundation or other legal entity from whom assistance is requested agrees to continue its support for local economic development activities. The authority shall only be permitted to solicit assistance with respect to identified major projects and shall not solicit contributions for any general purpose. Any assistance which is provided to the authority and not used for the major project for which it was requested, shall be returned pro rata to the persons, corporations, foundations or other entities providing such assistance. The decision to provide all or a portion of the assistance requested by the authority shall lie solely within the discretion of the person, corporation, foundation or other legal entity receiving the request. Any assistance provided to the authority pursuant to the provisions of this subsection (d) is hereby deemed to have a valid business purpose and shall be allowed as a deduction against the corporate income tax levied by Section 40-18-31, the personal income tax levied by Section 40-18-2, or the financial institution excise tax levied by Section 40-16-4, whichever is appropriate. If assistance is provided to the authority by any person, corporation, foundation or other legal entity, whether regulated or non-regulated, the cost of such assistance will be deemed to be a prudent, legal and non-discriminatory expenditure for all purposes of state law and regulation.



Section 41-10-44.9 - Establishment of tax increment funds.

In order to provide a method of financing project costs other than by the issuance of project obligations payable from the amounts required to be paid by an approved company under a financing agreement, the authority may establish one or more tax increment funds with respect to a project, into which the authority and an approved company may agree that the approved company will deposit either or both of the following: (i) an annual amount equal to the amount of corporate income tax levied by Section 40-18-31 that otherwise would be owed by the approved company on its income generated by or arising from such project, and (ii) the aggregate job development fees withheld by the approved company as provided in Section 41-10-44.7. The authority may also arrange for any gifts, grants, loans, appropriations or other forms of aid from the federal or state governments or from any other public or private entity to be paid into a tax increment fund. As provided in Section 41-10-44.5, the authority may issue and sell project obligations payable solely or in part from the monies in any such tax increment fund and may use the proceeds of any such project obligations for the payment of project costs. If determined to be necessary or desirable, the authority and an approved company may specify a minimum annual amount to be paid into a tax increment fund with respect to corporate income taxes and job development fees. Any tax increment fund established pursuant to this section shall be held by the authority or by a trustee designated by the authority as a trust fund for the benefit of the owners of the authority's project obligations, all upon such terms as the board of directors may establish by resolution.

Any payments into a tax increment fund made by an approved company with respect to corporate income taxes as provided in (i) above, shall be permitted as a credit against the corporate income tax levied by Section 40-18-31 that would otherwise be owed to the state in any year by such approved company on its income generated by or arising from the project, such credit not to exceed the lesser of the amount due in tax, or the amount (exclusive of job development fees) paid into the tax increment fund.



Section 41-10-44.10 - Refunding obligations.

Any project obligations issued by the authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds or obligations payable from the same or different sources for the purpose of paying all or any part of the principal of the project obligations to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such project obligations that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the project obligations to be refunded, any interest to accrue on each project obligation to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such project obligations then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding project obligations for such refunding. Any refunding bonds or obligations may be sold by the authority at public or private sale at such price or prices as may be determined by the board of directors to be most advantageous, or may be exchanged for the project obligations to be refunded. Any such refunding bonds or obligations may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this article, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of the board of directors.

Any refunding bonds or obligations issued by the authority shall be issued and secured in accordance with the provisions of Section 41-10-44.5; provided, however, that no refunding bonds shall be issued unless the present value of all debt service on the refunding bonds (computed with a discount rate equal to the true interest rate of the refunding bonds and taking into account all underwriting discount and other issuance expenses) shall not be greater than 95 percent of the present value of all debt service on the bonds to be refunded (computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such bonds) determined as if such bonds to be refunded were paid and retired in accordance with the schedule of maturities (considering mandatory redemption as a scheduled maturity) provided at the time of their issuance. Provided further that the average maturity of the refunding bonds, as measured from the date of issuance of such refunding bonds, shall not exceed by more than three years the average maturity of the bonds to be refunded, as also measured from such date of issuance, with the average maturity of any principal amount of bonds to be determined by multiplying the principal of each maturity by the number of years (including any fractional part of a year) intervening between such date of issuance and each such maturity, taking the sum of all such products, and then dividing such sum by the aggregate principal amount of bonds for which the average maturity is to be determined.



Section 41-10-44.11 - Publication of notice; time limitation on actions questioning bonds or proceedings.

Upon the adoption by the board of directors of the authority of any resolution providing for the issuance of project obligations, the authority may, in its discretion, cause to be published once a week for two consecutive weeks, in newspapers published or having a general circulation in the Cities of Birmingham, Montgomery, Huntsville and Mobile, a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the president or the secretary of the authority:

"The State Industrial Development Authority, a public corporation under the laws of the State of Alabama, on the ______ day of ________, authorized the issuance of $___ principal amount of bonds or other obligations of the said public corporation for purposes authorized in Title 41, Chapter 10, Article 2A. The proceeds from the sale of the said bonds or other obligations are proposed to be used to finance the acquisition, construction and installation of facilities to be located at _______, for the use and occupancy of _________.

Any action or proceeding questioning the validity of the said bonds or other obligations, the security thereof, the use of the proceeds thereof or the proceedings authorizing the same, must be commenced within 30 days after the first publication of this notice."

Any action or proceeding in any court to set aside or question the proceedings for the issuance of the project obligations referred to in said notice or to contest the validity of any such project obligations, or the validity of security therefor, or the validity of the proposed use of the proceeds thereof, must be commenced within 30 days after the first publication of such notice. After the expiration of the said period no right of action or defense questioning or attacking any of the foregoing shall be asserted, nor shall the validity of the said proceedings, project obligations, security or use of proceeds be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 41-10-44.12 - Requirement to report to the Legislature.

The authority shall report annually to the Legislature as to its outstanding projects. Such report shall be due on the fifth legislative day of each regular session and shall include a detailed accounting of each project approved that year, the value of each outstanding project, the date each project will be completed, the criteria and cost/benefit analysis used to justify each project and the amount of tax credits utilized and job development fees retained by approved companies for each approved project in that year. Such report shall also include all bond fees, attorneys fees, commissions paid and all other costs of financing each project. The authority shall include any other information requested by the Legislature by a joint resolution.



Section 41-10-44.13 - Exemption from certain taxes and fees.

The income and property of the authority, all project obligations issued by the authority and the interest paid on any such project obligations, all conveyances by or to the authority, and all instruments by or to the authority shall be exempt from all taxation in the state. The authority shall also be exempt from all license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which the authority may engage. The authority shall not be obligated to pay or allow any fees, taxes or costs to the judge of probate of any county in respect of the recording of any document.



Section 41-10-44.14 - No notice, approval, public hearing required for issuance of obligations.

Except as may be expressly provided in this article, no proceeding, notice or approval shall be required for the issuance of any project obligations, the execution of any mortgage and deed of trust, trust indenture or other document or the exercise of any other of the powers of the authority. Neither a public hearing nor the consent of the state Department of Finance shall be prerequisite to the issuance of project obligations by the authority.



Section 41-10-44.15 - Earnings of the authority.

The authority is a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation.






Article 2B - Accelerate Alabama Act.

Section 41-10-45.1 - Definitions.

The following words and phrases shall have the following meanings when used in this article:

(a) AUTHORITY. The State Industrial Development Authority, a public corporation of the state, organized and existing under Articles 2, 2A, and 2B of this Chapter.

(b) DEPARTMENT. The Alabama Department of Commerce.

(c) ELIGIBLE BORROWER. A municipality, county, industrial development authority organized under Chapter 92A of Title 11, industrial development board organized under Article 4, Chapter 54 of Title 11, or nonprofit organization organized to foster economic development and described in Section 501(c) of the Internal Revenue Code of 1986, as in effect from time to time.

(d) ELIGIBLE EXPENSES. Expenses relating to land acquisition, site preparation or development, building improvements, building construction, building renovations, infrastructure, and any other real or personal property deemed necessary or useful in connection therewith.

(e) ELIGIBLE PROJECT. A project located in a targeted county that, when completed, will provide employment opportunities within one or more targeted counties. An eligible project shall be the subject of a project agreement, abatement agreement, or similar agreement between the company and the state or an eligible borrower.

(f) FUND. The Accelerate Alabama Fund.

(g) MAXIMUM LOAN AMOUNT. For any project anticipated to create more than 25 new jobs, $2,000,000, and in all other cases, $1,000,000.

(h) PROJECT OBLIGATIONS. The meaning in Section 41-10-44.2(8).

(i) QUALIFYING BORROWER. An eligible borrower selected by the authority to receive a loan.

(j) QUALIFYING EXPENSES. The eligible expenses permitted to be financed by the loan pursuant to the targeted county financing agreement.

(k) QUALIFYING PROJECT. An eligible project selected by the authority to receive a loan from the fund to finance its qualifying expenses.

(l) TARGETED COUNTY. Any Alabama county that is described by Section 40-18-376.1(a).

(m) TARGETED COUNTY FINANCING AGREEMENT. Any agreement entered into between the authority and a qualifying borrower pertaining to a loan from the fund including, without limitation, a loan agreement, trust indenture, security agreement, reimbursement agreement, guarantee agreement, bond or note, ordinance or resolution, or similar instrument. A targeted county financing agreement may contain, in addition to financial terms, provisions relating to the regulation and supervision of the qualifying project and other provisions as the authority may determine.



Section 41-10-45.2 - Fund created; project obligations.

(a) There is created the Accelerate Alabama Fund, which may consist of monies appropriated or otherwise made available by the Legislature in any manner, proceeds of project obligations issued by the authority, and monies from any other source designated for deposit into such fund, but not including monies subject to a constitutional designation for some other purpose. Unexpended amounts remaining in the fund at the end of each fiscal year of the state shall not lapse into the State General Fund. Any investment earnings or interest earned on amounts in the fund and all loan payments of principal and/or interest shall be deposited to the credit of the fund.

(b) In addition to the purposes for which the authority may issue project obligations, the authority is hereby authorized to issue project obligations to provide money for the fund. Project obligations shall be issued as provided in Section 41-10-44.6, subject, however, to the following:

(1) Project obligations may also be payable solely from revenues and receipts of the authority derived from a targeted county financing agreement, from any other source described in Section 41-10-45.4(a), or from any combination thereof; and

(2) Project obligations may be secured by a pledge of, or security interest in, any revenues, collateral, or other security described in Section 41-10-45.4(a), from any other source permitted by law, or from any combination thereof.

(c) In addition to the purposes for which the authority may use the proceeds of project obligations pursuant to Section 41-10-44.7, the proceeds of project obligations issued to provide money for the fund remaining after adequate provision for the payment of the expenses of issuance may be deposited in the fund and used as provided in this article.

(d) In addition to the purposes for which the authority may refund project obligations pursuant to Section 41-10-44.10, the authority may issue project obligations to refund project obligations issued to provide money for the fund. Refunding project obligations shall be issued as provided in Section 41-10-44.10, subject, however, to the following:

(1) Refunding project obligations may also be payable solely from revenues and receipts of the authority derived from a targeted county financing agreement, from any other source described in Section 41-10-45.4(a), or from any combination thereof; and

(2) Refunding project obligations may be secured by a pledge of, or security interest in, any revenues, collateral or other security described in Section 41-10-45.4(a), from any other source permitted by law, or from any combination thereof.



Section 41-10-45.3 - Loans; maximum amount of project obligations; refinancing; investment of funds.

(a) The authority may provide loans to an eligible borrower to pay for all or part of the eligible expenses of a qualifying project pursuant to a targeted county financing agreement. A loan may have a maturity or maturities not exceeding 20 years from its date, may bear interest or be interest free, may not exceed the maximum loan amount, and may contain terms not in conflict with the provisions of this article, all as the governing body of the authority may provide in the proceedings pursuant to which the loan is authorized to be issued. The authority may provide, in its discretion, that the loan shall bear interest at a rate or rates fixed at the time of the issuance thereof, or at fixed rates which may be changed from time to time during the term of the loan in accordance with an objective procedure determined by the authority at the time of the issuance of the loan, or at a floating rate or rates, and the authority may also provide, in its discretion, that interest on the loan may be payable in cash or in kind at fixed intervals, through one or more payments which reflect compound interest computed at specified intervals on accrued but unpaid interest, through a discount in the sales price for the loan equivalent to compound interest on the loan for all or part of the term thereof, or through any combination of the foregoing methods. The proceeds derived from the loan shall be used solely for the purpose specified in the targeted county financing agreement.

(b) The authority shall determine the form and content of loan applications, targeted county financing agreements, and loan obligations, including the term and rate or rates of interest. The loan application must include a description of the eligible project, the estimated cost of the project for which assistance is requested, and any other information required by the authority.

(c) The authority may not issue project obligations to provide money for the fund in excess of $20,000,000.

(d) The authority may:

(1) Require a qualifying borrower with an outstanding loan to submit to the authority information relevant to the loan; and

(2) Require a qualifying borrower with an outstanding loan to submit financial reports.

(e) The authority may refinance any loan previously made to a qualifying borrower.

(f) The Treasurer of the state may invest the money in the fund not currently needed to meet the obligations of the fund under this article. The Treasurer of the state may contract with investment management professionals, investment advisors, and legal counsel to assist in the management of the fund and may pay from the fund the state expenses incurred under those contracts.



Section 41-10-45.4 - Repayment of loans.

(a) In order to provide for the repayment of a loan by a qualifying borrower for a project, the qualifying borrower is hereby authorized and empowered to do and perform any one or more of the following:

(1) To obligate itself to pay to the authority at periodic intervals a sum sufficient to repay the authority loan according to the terms thereof;

(2) To levy, collect, and pay over to the authority and to obligate itself to continue to levy, collect, and pay over to the authority the proceeds of any fee, charge, license, permit, tax, or other source of revenue;

(3) To undertake and obligate itself to pay its contractual obligation to the authority solely from the proceeds from any one or more of the sources specified in paragraph (2), or to impose upon itself a general obligation pledge to the authority additionally secured by a pledge of any one or more of such sources;

(4) To obligate itself to continue to levy and collect such revenues, fees, and charges in such amounts as shall be required by the authority;

(5) As evidence of its obligation to repay any loan made by the authority, to issue its bonds, warrants, or other obligations;

(6) As security for its obligation to repay any loan made by the authority, to contract for letters of credit in favor of the authority, to execute and deliver mortgages on any of its property in favor of the authority, to obtain and provide guaranties of its obligation to the authority, or to provide any other security as may be requested by the authority; and

(7) To enter into such agreements, to perform such acts, and to delegate such functions and duties as its governing body shall determine to be necessary or desirable to enable the authority to fund a loan to the public body to aid it in the construction or acquisition of a project.

(b) The authority may pledge any of the foregoing as set forth in subsection (a) to repayment of project obligations or refunding project obligations.

(c) In the event of default, the authority may accelerate all principal and interest on any loan and utilize any other available remedies under state law.



Section 41-10-45.5 - Annual report; liability of state.

(a) The authority shall make an annual report to the Legislature as to the loans granted during, or outstanding at the end of, each fiscal year. The report shall be due on the fifth legislative day of each regular session and shall state, for each qualifying project, the county in which it is located, the name of the qualifying borrower, the outstanding principal amount of the loan, and the maturity date of the loan.

(b) Nothing in this article shall be construed to constitute a guarantee or assumption by the state of any debt of any qualifying borrower nor to authorize the credit of the state to be given, pledged, or loaned to any qualifying borrower.



Section 41-10-45.6 - Contracts; promulgation of regulations.

(a) The department and the authority may enter into contracts and other agreements in connection with the operation of the fund, including but not limited to agreements appointing the department as the agent of the authority for administration of the fund and the lending program authorized hereby.

(b) The department shall promulgate regulations to implement and administer the provisions of this article and Sections 40-18-376.1 and 40-18-376.2 and to administer the fund in accordance with applicable law.






Article 3 - Southern Products Mart Authority.

Section 41-10-50 - Short title.

This article shall be known as and may be cited as the Southern Products Mart Authority Act.



Section 41-10-51 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) STATE. The State of Alabama.

(2) COUNTY. Jefferson County in this state.

(3) AUTHORITY. The Southern Products Mart Authority authorized to be incorporated under the provisions of this article.

(4) BOARD or BOARD OF DIRECTORS. The board of directors of the authority.

(5) DIRECTOR OF FINANCE. The Director of Finance of the state.

(6) SECRETARY OF THE ALABAMA DEPARTMENT OF COMMERCE. The Secretary of the Alabama Department of Commerce of the state.

(7) EXECUTIVE SECRETARY TO THE GOVERNOR. The Executive Secretary to the Governor of the state.

(8) STATE TREASURER. The Treasurer of the state.

(9) STATE TREASURY. The Treasury of the state.

(10) BOND. Any bond authorized to be issued pursuant to the provisions of this article, including a refunding bond as hereinafter authorized.

(11) COUPON. Any interest coupon evidencing an installment of interest payable with respect to a bond.

(12) PERSON. Any individual, firm, partnership, corporation, company, association, joint-stock association, the state or any political subdivision thereof, any agency or board of the state, any municipality or body politic and includes any trustee, receiver, assignee or other similar representative thereof.



Section 41-10-52 - Purpose of article; construction of article.

It is the intention of the Legislature by the passage of this article to authorize the incorporation of the Director of Finance, the Secretary of the Alabama Department of Commerce, the State Treasurer and the Executive Secretary to the Governor for the purpose of acquiring land for and erecting, constructing, maintaining and operating thereon a products market, exhibition halls, buildings and other related structures and facilities in Jefferson County, Alabama, where products and goods may be displayed to encourage the buying and selling of such products and goods, to encourage the expansion of existing industries in Alabama, to encourage the location of new industries in Alabama and to foster and encourage the growth of the general economy of Alabama, through a corporation to be composed of said officials whose incorporation is hereby authorized and to vest such corporation with all powers, authorities, rights, privileges and titles that may be necessary to enable it to accomplish such purpose.

This article shall be liberally construed in order to effect the said purpose.



Section 41-10-53 - Authority and procedure for incorporation of authority; members, officers and directors of authority; reduction to writing, recordation and admissibility in evidence of proceedings of board of directors.

(a) The Director of Finance, the Secretary of the Alabama Department of Commerce, the State Treasurer and the Executive Secretary to the Governor are hereby authorized to become a corporation, with the powers and authorities provided for in this article, by proceeding according to the provisions hereinafter outlined in this article. To become a corporation, the Director of Finance, the Secretary of the Alabama Department of Commerce, the State Treasurer and the Executive Secretary to the Governor shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name, official designation and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be "Southern Products Mart Authority";

(4) The location of the principal office of the proposed corporation; and

(5) Any other matter relating to the proposed corporation which the applicants may choose to insert and which shall not be inconsistent with this article or the laws of the state.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the state to take acknowledgments to deeds. The Secretary of State of Alabama shall examine the application; and, if he finds it to be in substantial compliance with the provisions of this article, he shall receive and file it and record it in an appropriate book of record in his office. The Secretary of State of Alabama shall then make and issue to the applicants a certificate of incorporation, under the Great Seal of the State, reciting the fact of the incorporation of the authority and shall record a counterpart of said certificate of incorporation with the application. There shall be no fees paid to the Secretary of State of Alabama for any work in connection with the incorporation of the authority or in connection with the dissolution of the authority. Upon the issuance of said certificate of incorporation, the authority shall constitute a body corporate having corporate succession under the name proposed in the application.

(b) The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Secretary of the Alabama Department of Commerce shall be the president of the authority, the Executive Secretary to the Governor shall be the vice-president of the authority, the Director of Finance shall be the secretary of the authority, and the State Treasurer shall be the treasurer of the authority and shall act as custodian of its funds. The members of the authority shall constitute all the members of the board of directors of the authority, and any three members of said board of directors shall constitute a quorum for the transaction of business. The concurrence of three members of the board of directors shall be necessary for any action taken by the authority. Should any of said officials of the state die or should his term of office (as Director of Finance, Secretary of the Alabama Department of Commerce, State Treasurer or Executive Secretary to the Governor, as the case may be) expire or should he resign therefrom, his successor in office shall take his place as a member, officer and director of the authority. No member, officer or director of the authority shall draw any salary, in addition to that now authorized by law, for any service he may render or any duty he may perform in connection with the authority.

(c) All proceedings had and done by the board of directors shall be reduced to writing by the secretary of the authority and recorded in a substantially bound book. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 41-10-54 - Powers of authority generally; acquisition by eminent domain of real property or rights owned by railroads or utilities not authorized.

(a) The authority shall have the following powers:

(1) To have succession by its corporate name until it is dissolved;

(2) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(3) To adopt and use an official seal and alter the same at pleasure;

(4) To maintain a principal office in Jefferson County, Alabama, and suboffices at such places within the state as it may designate;

(5) To sue and be sued and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties;

(6) To acquire by purchase, gift, condemnation or any other lawful means any real, personal or mixed property necessary or convenient in connection with the purpose for which the authority is formed and to hold title to such property, together with all rights incidental to its estate in such property;

(7) To establish in Jefferson County, Alabama, a products market to be known as the Southern Products Mart Authority and, in connection therewith, to acquire, erect, construct, insure, maintain, manage, operate and lease all real and personal property, facilities, buildings, warehouses, storage facilities, exhibition halls, parking areas and other structures and appurtenances of every kind and character used or useful in promoting the buying and selling of products and goods or used or useful in promoting the expansion of existing industries in the state or used or useful in promoting the location of new industries in the state or used or useful in fostering and encouraging the growth of the general economy of the state, together with all the rights incidental to such acquiring, erecting, constructing, insuring, maintaining, managing, operating and leasing;

(8) To exercise the right of eminent domain to acquire property used or useful for the purpose for which the authority is formed as freely and completely as and in the same manner that the State of Alabama is empowered to exercise such rights;

(9) To lease all or any part of the facilities or property of the authority to any person and to fix, revise from time to time, charge and collect rentals under such leases;

(10) To establish rules and regulations for the use of any of the facilities or property of the authority;

(11) To make and enter into contracts, leases and agreements with any person necessary for or incidental to the execution of the powers of the authority under this article, including contracts and agreements for professional services deemed necessary for such purpose by the authority;

(12) To appoint and employ such managers, employees, agents, fiscal advisors and attorneys as the business of the authority may require for efficient accomplishment of the purpose of this article;

(13) To appoint an advisory committee consisting of any number of persons not in excess of nine to advise the authority on its affairs;

(14) To borrow money for its corporate purposes and, in evidence of such borrowing, to sell and issue bonds of the authority and to refund any thereof by the issuance of refunding bonds, such bonds to be payable as to both principal and interest solely from the revenues of the authority and proceeds from the sale of such bonds as provided in this article and, as security for payment of the principal of and the interest on its bonds, to pledge the revenues and anticipated revenues of the authority as provided in this article. No bonds issued under the provisions of this article shall constitute a debt or liability of the state or any political subdivision thereof other than the authority or a pledge of the faith and credit of the state or of any political subdivision thereof, but such bonds shall be payable solely from the revenues and anticipated revenues pledged or available for that payment as authorized in this article. All such bonds shall contain on the face thereof a statement to the effect that the authority is obligated to pay the principal thereof and interest thereon only from its revenues and the proceeds from the sale of such bonds, that neither the state nor any political subdivision thereof other than the authority is obligated to pay such principal or interest and that neither the faith and credit nor the taxing power of the state or of any political subdivision thereof is pledged to the payment of such principal or interests;

(15) To anticipate by the issuance of its bonds, as limited in this article, the receipt of the revenues from its facilities and, as security for the payment of the principal of and interest on its bonds, to enter into any lawful covenant and to pledge the revenues from its facilities;

(16) To invest as provided in this article the proceeds from the sale of its bonds pending need therefor;

(17) To establish a fiscal year; and

(18) To do all other acts and things necessary or convenient to carry out the powers granted in this article.

(b) Notwithstanding any provision to the contrary, nothing in this article shall be construed to authorize the acquisition by eminent domain of any real property or right owned or held by railroads or utilities, both public and private.



Section 41-10-55 - Issuance and sale of bonds authorized generally; form, terms, denominations, etc., thereof; bonds to be deemed negotiable instruments; redemption.

Bonds of the authority may be sold from time to time as the board of directors may deem advantageous; provided, that the aggregate principal amount of bonds of the authority which may be issued under this article shall be limited to $20,000,000.00, but the said limitation shall not apply to refunding bonds which may be issued under this article and also shall not apply to bonds of the authority which may be issued under any other act which may at any time hereafter be enacted.

The bonds shall be in such forms and denominations and of such tenor and maturities, shall bear such rate or rates of interest payable and evidenced in such manner and may contain other provisions not inconsistent with this article as may be provided in the resolution or resolutions of the board of directors of the authority wherein the bonds are authorized to be issued; provided, that none of the bonds shall have a specified maturity date later than 30 years after its date. Such bonds may be in bearer form with interest coupons or registered as to principal and interest or may be registered as to principal only and, upon surrender and endorsement or assignment, may be exchanged for a like bearer or registered security for a reasonable fee and upon such signature guarantees and other assurances as the authority may prudently require.

The bonds and coupons shall be construed to be negotiable instruments although payable from a specified source as provided in this article, and such bonds and coupons shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state.

The authority may at its election retain in the resolution or resolutions under which any of the bonds are issued an option to redeem all or any thereof and at such redemption price or prices and after such notice or notices and on such terms and conditions as may be set forth in said resolution or resolutions and as may be briefly recited on the face of the bonds with respect to which such option of redemption is retained. With respect to those of the bonds having stated maturities more than 10 years after the date thereof, the authority shall retain in the resolution or resolutions authorizing their issuance an option to redeem at the expiration of the tenth year following the date thereof and on any interest payment date thereafter all or any of the bonds having stated maturities after the expiration of the tenth year following their date, at such redemption price or prices and after such redemption notice or notices and on such terms and conditions as may be set forth in said resolution or resolutions and briefly recited on the face of the bonds.



Section 41-10-56 - Resolution authorizing issuance of bonds to contain recital as to authority for issuance; notice of passage of resolution; limitation period and venue for actions to contest validity of resolutions, bonds, etc.

(a) Any resolution authorizing any bonds under this article shall contain a recital that they are issued pursuant to the provisions of this article, which recital shall be conclusive evidence that said bonds have been duly authorized pursuant to the provisions of this article, notwithstanding the provisions of any other law now in force or hereafter enacted or amended.

(b) Upon the adoption by the board of directors of any resolution providing for the issuance of bonds under the provisions of this article, the authority may in its discretion cause to be published once a week for two consecutive weeks, in a newspaper published and having general circulation in Jefferson County, Alabama, a notice in substantially the following form (the blanks being properly filled in): "Southern Products Mart Authority, an agency of the State of Alabama, on the ____ day of ____, adopted a resolution providing for the issuance of $_____ principal amount of bonds of the said authority for purposes authorized in the act of the Legislature of Alabama under which the said authority was organized. Any civil action or proceeding questioning the validity of said resolution or said bonds or the pledge and agreements made in said resolution for the benefit thereof or the proceedings authorizing the same must be commenced within 20 days after the first publication of this notice. Southern Products Mart Authority, by: ___________, its president."

(c) Any civil action or proceeding in any court seeking to set aside or invalidate a resolution providing for the issuance of bonds under the provisions of this article or to contest the validity of any such bonds or the validity of the pledge or agreement made therefor must be commenced within 20 days after the first publication of such notice. After the expiration of the said 20-day period, no right of action or defense founded upon the validity of the resolution or other proceedings, if any, or of the said bonds, or the said pledge or agreement shall be asserted. In the event of such publication, the validity of the said resolution, proceedings, bonds, pledge or agreement shall not be open to question in any court on any ground whatever, except in a civil action or proceeding commenced within such period. Any such civil action and any civil action to protect or enforce any rights under the provisions of this article shall be brought in the Circuit Court of Jefferson County.



Section 41-10-57 - Execution and delivery of bonds and interest coupons.

The bonds shall be signed by the president of the authority and attested by its secretary, and all interest coupons applicable to the bonds shall be signed by the president of the authority; provided, that a facsimile of the signature of one, but not of both, of said officers may be printed or otherwise reproduced on any of the bonds in lieu of their being manually signed, and a facsimile of the president's signature may be printed or otherwise reproduced on any of the interest coupons in lieu of their being manually signed. The seal of the authority shall be impressed on the bonds; provided, that a facsimile of said seal may be printed or otherwise reproduced on any of the bonds in lieu of being manually impressed thereon. If any officer duly authorized thereunto, after signing any of such bonds or the interest coupons thereunto appertaining, manually or by facsimile, shall for any reason vacate said office, the said bonds and interest coupons may nevertheless be delivered at any time thereafter as the act and deed of the authority.



Section 41-10-58 - Sale of bonds; public hearing or consent of Department of Finance, etc., not a prerequisite to issuance of bonds.

(a) Any of the bonds may be sold at any time and from time to time as said board of directors may deem advantageous. The bonds must be sold only at public sale, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest net interest cost to the authority for the bonds being sold, computed from the date of those at the time being sold to their respective maturities; provided, that if no bid acceptable to the authority is received, it may reject all bids. Notice of each such sale must be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper published in this state which is customarily published not less often than six days during each calendar week, each of which notices must be published at least one time not less than 10 days prior to the date fixed for the sale. The board of directors may fix the terms and conditions under which each such sale may be held; provided, that none of the bonds may be sold for a price less than the face value thereof; provided further, that such terms and conditions shall not conflict with any of the requirements of this article.

(b) Neither a public hearing nor consent of the state Department of Finance or any other department or agency shall be a prerequisite to the issuance of any of the bonds.



Section 41-10-59 - Refunding bonds.

Subject to the provisions contained in this article, the authority may from time to time sell and issue refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority issued under this article and then outstanding, together with any premium that may be necessary to be paid in order to redeem or retire the bonds proposed to be refunded. The limitations provided for in Section 41-10-56 on the amount of bonds authorized in this article shall not apply to the said refunding bonds.



Section 41-10-60 - Disposition of proceeds from sale of bonds and refunding bonds.

(a) The authority shall pay out of the proceeds from the sale of any of the bonds all expenses, including fees of agents and attorneys and other charges, which said board of directors may deem necessary or advantageous in connection with the issuance of the bonds. The proceeds of the bonds, other than refunding bonds, remaining after paying the expenses of their issuance shall be turned over to the State Treasurer and shall be carried by him in a special account to the credit of the authority and shall be subject to be drawn on by the authority solely for the purposes of acquiring real estate suitable for the purpose of the authority in Jefferson County, Alabama, including all expenses reasonably necessary in connection with such acquisition, and erecting, constructing and equipping on such real estate exhibition halls, buildings, warehouses, storage facilities, parking areas and other structures and appurtenances of every kind and character used or useful in connection with the purpose for which the authority is created and all reasonable and necessary expenses incidental thereto and to the issuance of said bonds, including payment of principal of those bonds which shall mature during the construction of said facilities and for a period not exceeding six months thereafter and including payment of interest which shall accrue on said bonds during the construction of said facilities and for a period not exceeding six months thereafter.

Any portion of the principal proceeds derived from the sale of the bonds which the board of directors of the authority may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall, on order of the authority, be invested by the State Treasurer in any securities that are direct general obligations of the United States of America or the principal of and interest on which are unconditionally and irrevocably guaranteed by the United States of America. Any such securities may, at any time and from time to time on order of the authority, be sold or otherwise converted by the State Treasurer into cash. The income derived from any such investments shall be disbursed on order of the authority for any purpose for which it may lawfully expend funds.

Any balance in said account shall, upon completion of the facilities above described and the payment of all costs, be transferred to the reserve fund account of the authority provided for in this article.

(b) The proceeds from the sale of all refunding bonds issued by the authority under this article remaining after paying the expenses of their issuance shall be turned over to the state treasurer and used only for the purpose of refunding the principal of bonds of the authority theretofore issued under this article and then outstanding and paying any premium that may be necessary to be paid in order to redeem or retire the bonds to be refunded.



Section 41-10-61 - Exemption from taxation of bonds, properties, income, etc., of authority; use of bonds as security for deposits of state funds; investment of trust funds in bonds.

(a) The properties of the authority and the income therefrom and all lease agreements made by the authority and income therefrom shall be forever exempt from any and all taxation in the State of Alabama. The bonds of the authority and the income therefrom shall be forever exempt from any and all taxation in the State of Alabama.

(b) Any of the bonds may be used by the holder thereof as security for the deposit of any funds belonging to the state or to any instrumentality or agency of the state in any instance where security for such deposits may be required by law.

(c) Unless otherwise directed by the court having jurisdiction thereof or by the document that is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in any of the bonds.



Section 41-10-62 - Liability upon bonds, debts, agreements, etc., of authority.

All debts assumed or created by the authority and all bonds issued by it shall be solely and exclusively obligations of the authority and shall not be obligations or debts of the State of Alabama. All contracts and agreements made by the authority pursuant to the provisions of this article shall be solely and exclusively obligations of the authority and shall not be obligations of the State of Alabama.



Section 41-10-63 - Authority and procedure for pledge of revenues of authority and creation of statutory lien upon facilities and properties thereof for payment of principal and interest on bonds; remedies upon default in payment of principal or interest on bonds.

(a) In the proceedings authorizing the issuance of any of its bonds, the authority is hereby authorized and empowered to pledge for the payment of the principal of and interest on such bonds, as the said principal and interest shall respectively mature, and to agree to use solely for such purpose all the revenues which under the provisions of Section 41-10-65 are provided for the payment of the said principal and interest. All such pledges made by the authority shall take precedence in the order of the resolutions containing such pledge.

(b) In said proceedings the authority may further provide and create a statutory lien upon the facilities and properties of the authority as security for the payment of said principal and interest. Such statutory lien shall not be subject to foreclosure.

(c) Upon the issuance of any bonds pursuant to this article, the authority shall file in the office of the Judge of Probate of Jefferson County, Alabama, an instrument reciting the issuance of such bonds and the pledge of said revenues and the creation of said statutory lien as security therefor, and the filing of such instrument shall constitute constructive notice of said pledge and lien. Such instrument shall be received and recorded by said judge of probate upon payment of the fee for the recording of mortgages, but no tax shall be payable with respect thereto.

(d) If there be any default in the payment of the principal of or interest on any bonds issued under this article, then the holders of any of the bonds and any of the interest coupons applicable thereto or any one or more of them shall be limited to the following remedies:

(1) They may by civil action, mandamus or other proceeding compel performance of all duties of the officers and directors of the authority and of the State Treasurer with respect to the use of funds for the payment of the bonds and for the performance of the agreements of the authority contained in the proceedings under which they were issued; and

(2) They shall be entitled, regardless of the sufficiency of the security for the bonds in default and as a matter of right, to the appointment of a receiver to administer and operate the facilities and other properties of the authority out of the revenues from which the bonds issued with respect thereto are payable, with power to make leases and fix and collect rents sufficient to provide for the payment of the principal of and interest on the bonds and any other obligations outstanding against the facilities and other properties of the authority or the revenues therefrom and for the payment of the expenses of operating and maintaining such facilities and properties and with power to apply the income therefrom in accordance with the provisions of the proceedings under which the bonds were authorized to be issued; provided, that said receiver shall have no power to sell any of the property or facilities of the authority.



Section 41-10-64 - Special and continuing trust fund for payment of principal and interest on bonds of authority and maintenance, etc., of facilities thereof.

For the purpose of providing funds for the payment of the costs and expenses necessary to accomplish the purpose of this authority and for the payment of the principal of and interest on any bonds issued by the authority under the provisions of this article, there is hereby created and irrevocably pledged to the payment of such obligations a special and continuing trust fund which shall consist of all revenues, receipts and income from rents contracted for and received by the authority and all revenues, receipts and income received by the authority from any other source whatsoever.

There shall be created within said special and continuing trust fund a reserve fund account of said authority in the State Treasury, in which shall be placed as a trust fund and held separate and apart from all other moneys of the state or of the authority, any moneys left over after the completion of the acquisition, erection and construction of the facilities of the authority and the payment of all costs in connection therewith and in connection with the issuance of the bonds and all excess rentals and other surplus income after the payment of all annual charges and expenses of operation in each fiscal year, including principal and interest. Said reserve fund shall be held by the State Treasurer in trust for the authority and the holders of its bonds and may be invested only in securities which are either direct obligations of the United States of America or fully guaranteed as to principal and interest by the United States of America. Said reserve fund shall be used by the State Treasurer to pay, when due and payable, any installment of principal and interest or both on the outstanding bonds of the authority for which said fund was created which cannot be paid out of current revenues or other moneys of the authority. Said funds shall not be diverted or used for any other purpose.

There shall be created in said special and continuing trust fund an account thereof in which shall be deposited, segregated and held only the amounts reasonably estimated to be necessary for the maintenance, operation and upkeep of the facilities of the authority, with all excess moneys at the end of each fiscal year being transferred to the reserve fund, and the authority is authorized and is hereby directed to pay out of such account in the special and continuing trust fund all reasonable expenses of the maintenance, operation and upkeep of the facilities of the authority.



Section 41-10-65 - Payment of principal and interest on bonds and maintenance of records pertaining thereto by State Treasurer.

Out of the revenues referred to in Section 41-10-64, the State Treasurer is authorized and directed to pay the principal of and interest on the bonds issued by the authority under the provisions of this chapter as such principal and interest shall respectively mature, and he is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 41-10-66 - Annual audit of books and accounts of authority; disposition of reports thereof.

At least once every 12 months subsequent to the formation of the authority, the authority shall appoint and employ a certified public accountant who shall make an examination in detail of all books and accounts of the authority since the preceding examination and make a full report thereof in writing to be submitted to the authority and spread upon its minute book at the first meeting of the board after the receipt of said report. A copy of each such report shall be retained in the principal office of the authority and made available at reasonable hours to any holder of any bond of the authority upon request. A copy of each such report shall also be delivered by the authority to the State Treasurer within 30 days after its receipt by the authority.



Section 41-10-67 - Awarding, etc., of contracts for construction of facilities, buildings and structures; supervision, etc., of construction; payments to contractors; agreement of authority and Building Commission as to construction cost estimate.

All facilities, buildings and structures constructed by the authority shall be constructed according to plans and specifications of architects or engineers selected by the authority. Such construction shall be done under the supervision and direction of the Alabama Building Commission or any agency designated by the Legislature as its successor following award for each part of the work to the lowest responsible bidder after advertising for receipt and public opening of sealed bids; provided, that the invitations for bids and the bidding documents shall be so arranged that any alternates from the base bid shall constitute cumulative deductions from the base bid; and, in determining the lowest bidder, if funds are insufficient to construct the facilities, buildings and structures on the lowest base bid, then the commission may proceed to consider the bids upon the basis of the base bids of all bidders minus the respective reductions stated for the first alternate and, if the lowest bid so determined is not then within the funds available, the commission shall proceed to consider the base bid minus the first and second alternates together to determine the lowest bid and in like manner throughout all alternates, if need be, so that in no event shall there be any discretion as to which alternate or alternates will be used in determining the lowest responsible bidder. All such contracts shall be lump sum contracts. All contracts for the entire work shall be awarded at the same time, but notice to proceed may be withheld until prior work under another contract has progressed to a point where the joint or following work can best be coordinated for the earliest completion of the entire project in a sound and workmanlike manner. The contracts shall be executed by the authority upon the determination of the commission as to the lowest bidders, respectively.

Payments made by the authority under the construction contracts shall be upon the contractor's written sworn request only if endorsed as approved by the commission or in any lesser amount the commission shall endorse as having been the earned on said contract.

The authority and the commission shall agree to a construction cost estimate including reimbursement to the commission of its reasonable direct cost in having plans, specifications and contract documents prepared and in supervising and inspecting the work. After the contracts have been awarded, such construction cost estimates shall be revised, and all extras on the contracts may be awarded within the funds available.



Section 41-10-68 - Leasing of buildings, facilities and structures.

The authority and any person are hereby authorized to enter into a lease or leases for the use and occupancy of any or all property of the authority or for the use and occupancy of any space in or all of any buildings or facilities constructed by the authority under the provisions of this article; provided, that the proposed use by any such lessee or lessees shall be in furtherance of the purpose for which the authority is created; provided further, that an adequate rental is established in said lease or leases. Any executive head of any agency, board, commission, public corporation, bureau or department of the state is hereby separately authorized to enter into any said lease with the authority.

No free space shall be available to any person on any of the property or in any of the buildings, facilities and structures of the authority so long as the principal of or interest on any bonds, including refunding bonds, issued by the authority remains unpaid. If at any time there is or is about to be vacant space on the property or in the buildings, facilities or structures constructed by the authority and there is no person available to rent such space for the purpose for which the authority is created, then, but only in such event, in order to prevent default in its bonds, the authority is hereby authorized to enter into leases with any person for any lawful purposes pursuant to and subject to such rules and regulations as to such occupancy as may be adopted by the authority; provided, that the use of such facilities by such tenants shall not interfere with the use of the premises by other tenants who are occupying same in furtherance of the purpose for which the authority is created; provided further, that any such leases shall be based upon a rental rate, established by the authority, commensurate with the then current commercial rates for similar facilities and space of like character in the City of Birmingham, Jefferson County, Alabama. Any such lease shall not be for the purpose of competing with private enterprise or for lending public credit, but shall be solely for the use and benefit of the holders of the authority's bonds to avoid default thereon and to insure the prompt payment of the principal thereof and interest thereon when due.



Section 41-10-69 - Conveyance of lands, buildings, properties, etc., of authority to state upon payment in full of bonds, etc.; dissolution of authority.

(a) When all bonds issued by the authority and all obligations assumed by it under the provisions of this article shall have been paid in full, the president of the authority shall thereupon execute and deliver in the name of and in behalf of the authority an appropriate deed or deeds, to which the seal of the authority shall be affixed and attested by the secretary of the authority, whereby there shall be conveyed to the state all the lands, buildings, fixtures, properties and other assets then owned by the authority.

(b) The then officers and directors of the authority shall at such time file with the Secretary of State a written statement, subscribed and sworn to by each of them, reciting the payment in full of all bonds theretofore issued by the authority and the execution and delivery of such deed or deeds to the state, which statement shall be filed by the Secretary of State and recorded with the certificate of incorporation of the authority, whereupon the authority shall stand dissolved.






Article 4 - State Products Mart and Coliseum Authorities.

Section 41-10-80 - Short title.

This article shall be known and may be cited as the State Products Mart and Coliseum Authority Act.



Section 41-10-81 - Definitions.

When used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) CORPORATION. A corporation organized pursuant to the provisions of this article.

(2) BOARD. The board of directors of the corporation.

(3) STATE. The State of Alabama.

(4) COUNTY. That county in the state which authorized the organization of the corporation.

(5) MUNICIPALITY. The incorporated cities or towns located in the county which authorized the organization of the corporation.

(6) PUBLIC CORPORATION. Any public corporation now or hereafter organized or created in the state pursuant to the authorization or determination by the municipality or by the municipality and any one or more other cities and towns in the state or by the county or by the county and any one or more counties in the state.

(7) STATE AGENCY. Any public corporation now or hereafter organized or created in the state pursuant to the authorization or determination of the legislature of the state or any of its boards or agencies which are separate corporate entities from the state and from any of the counties or municipalities in the state and the debts of which are not debts of the state or any county or any municipality within the meaning of Sections 213, 224 or 225 of the constitution of the state.

(8) GOVERNING BODY. The county commission in which jurisdiction over the affairs of the county is vested by law.

(9) PROJECT. Any buildings and other improvements and facilities located or to be located within the municipality or within its police jurisdiction and designed for use as a products market, exhibition hall or coliseum where products and goods may be displayed to encourage the buying or selling thereof or where exhibits, contests and sporting events may be conducted, together with any lands deemed by the board to be desirable in connection therewith.

(10) BOND. Any bond authorized to be issued pursuant to the provisions of this article, including refunding bonds.

(11) COUPON. Any interest coupon evidencing an installment of interest payable with respect to a bond.

(12) INDENTURE. A mortgage, an indenture of mortgage, deed of trust, trust agreement or trust indenture executed by the corporation as security for any bonds.



Section 41-10-82 - Purpose of article; construction of article generally.

It is the intention of the Legislature by the passage of this chapter to empower each county in the state to authorize the incorporation of one or more public corporations as political subdivisions of the state for the purpose of providing products markets, exhibition halls, coliseums and buildings and related structures where products and goods may be displayed and exhibits, contests and sporting events conducted in order to encourage the buying and selling of products and goods, to encourage the expansion of existing industries in Alabama, to encourage the location of new industries in Alabama and to encourage public interest in sports and amusements and thus to promote commerce and goodwill in the State of Alabama and to invest each corporation organized hereunder with such powers as may be necessary or desirable to enable it to accomplish such purposes.

This article shall be liberally construed in conformity with such intent.



Section 41-10-83 - Application for authority to incorporate; adoption by governing body of resolution authorizing formation of corporation.

In the event that any number of natural persons, not less than three, shall file with the governing body an application in writing for authority to incorporate a public corporation under the provisions of this article, and it shall be made to appear to the governing body that each of said persons is a duly qualified elector of and owner of property in the municipality and the governing body shall duly adopt a resolution declaring that it will be wise, expedient and necessary or advisable that such corporation be formed and that the persons filing such application shall be authorized to proceed to form such corporation, then the said persons shall become the incorporators of and shall proceed to incorporate the corporation in the manner provided in this article. No corporation shall be formed under this article unless the application provided for in this section shall be made and unless the resolution provided for in this section shall be adopted.



Section 41-10-84 - Contents of certificate of incorporation generally; adoption of resolution by governing body approving form and contents of certificate of incorporation.

(a) The certificate of incorporation of the corporation shall state:

(1) The names of the persons forming the corporation, together with the residence of each thereof and a statement that each of them is a duly qualified elector of and owner of property in the municipality;

(2) The name of the corporation (which shall be "the state products mart (coliseum) authority located in _____ County" or some other name of similar import which is available for use);

(3) The location of its principal office, which shall be in the municipality;

(4) The purposes for which the corporation is proposed to be organized;

(5) The number of directors, which shall be not less than three nor more than five, subject, however, to mandatory increase as provided in this article; and

(6) Any other matter relating to the corporation which the incorporators may choose to insert and which is not inconsistent with this chapter or with the laws of the state.

(b) The form and contents of the certificate of incorporation must be submitted to the governing body for its approval. Any approval of such certificate by the governing body shall be evidenced by resolution duly entered upon the minutes of the governing body.



Section 41-10-85 - Execution of certificate of incorporation; filing of certificate of incorporation, resolution of governing body, etc., with probate judge and recordation thereof by probate judge.

(a) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments of deeds and shall have attached thereto a certified copy of the resolution provided for in Section 41-10-84 and a certificate by the Secretary of State of the state that the name proposed by the corporation is not identical with that of any other corporation in the state or so nearly similar thereto as to lead to confusion or uncertainty.

(b) The certificate of incorporation, together with the documents required by Section 41-10-84 to be attached thereto, shall be filed in the office of the judge of probate of the county, who shall forthwith receive and record the same.

(c) When such certificate of incorporation and attached documents have been so filed, the corporation shall come into existence and shall constitute a body corporate and politic and a political subdivision of the state under the name set forth in such certificate of incorporation, whereupon the corporation shall be vested with the rights and powers granted in this article.



Section 41-10-86 - Amendment of certificate of incorporation.

The certificate of incorporation may at any time and from time to time be amended so as to make any change therein and add any provision thereto which might have been included in the certificate of incorporation in the first instance.

Any such amendment shall be effected in the following manner: The members of the board of directors of the corporation shall file with the governing body an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made. Such governing body shall consider such application and, if it shall by appropriate resolution duly find and determine that it is wise, expedient, necessary or advisable that the proposed amendment be made and shall authorize the same to be made and shall approve the form of the proposed amendment, then the persons making such application shall execute an instrument embodying the amendment specified in such application and shall file the same with the judge of probate of the county in which the certificate of incorporation was originally filed. The proposed amendment shall be subscribed and acknowledged by each member of the board before an officer authorized by the laws of Alabama to take acknowledgments to deeds. Such judge of probate shall thereupon examine the proposed amendment and, if he finds that the requirements of this section have been complied with and that the proposed amendment is within the scope of what might properly be included in an original certificate of incorporation, he shall approve the amendment and record it in an appropriate book in his office. When such amendment has been so made, filed and approved, it shall thereupon become effective, and the certificate of incorporation shall thereupon be amended as provided in the amendment.

No certificate of incorporation shall be amended except in the manner provided in this section.



Section 41-10-87 - Board of directors of corporation - Composition; qualifications, reelection, etc., of members; vacancies; quorum; compensation and expenses of members; reduction to writing, recordation and admissibility in evidence of proceedings of board.

The corporation shall have a board of directors composed of the number of directors provided for in the certificate of incorporation and as otherwise provided in this article. All powers of the corporation shall be exercised by its board or pursuant to its authorization. All directors shall be residents of the county. No director shall be an officer of the state or of the county. If any director resigns, dies, becomes incapable of acting as director or ceases to reside in the county, the governing body shall elect a director to serve for the unexpired term of any director elected by it, and the Governor shall appoint a successor to serve the unexpired term of any director appointed by him. Directors shall be eligible for reelection or reappointment to succeed themselves in office. A majority of the qualified and voting members of the board shall constitute a quorum for the transaction of business. No vacancy in the membership of the board shall impair the right of a quorum to exercise the powers and duties of the corporation. The members of the board and the officers of the corporation shall serve without compensation, except that they may be reimbursed for actual expenses incurred in and about the performance of their duties. All proceedings of the board shall be reduced to writing by the secretary of the corporation and recorded in a well-bound book. Copies of such proceedings, when certified by the secretary of the corporation under its seal, shall be received in all courts as evidence of the matters and things therein certified.



Section 41-10-88 - Board of directors of corporation - Election and terms of office of members generally.

The governing body shall elect the number of directors provided in the certificate of incorporation of the corporation for staggered terms of office. At the time of the election of the first board, the governing body shall divide the directors into three groups containing as nearly equal whole numbers as may be possible. The first term of the directors included in the first group shall be two years; the first term of the directors included in the second group shall be four years; the first term of the directors included in the third group shall be six years; and, thereafter, the terms of all directors shall be six years; provided, that if at the expiration of any term of office of any director a successor shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his successor shall be so elected.



Section 41-10-89 - Board of directors of corporation - Appointment of additional members to board by Governor; terms of office, etc., of additional members.

In the event that there shall be provided to the corporation either by legislative appropriation or by executive allocation from funds of the state either moneys sufficient to pay the cost of necessary preliminary surveys and engineering, architectural or feasibility studies or reports or, in the alternative, one fourth or more of the total cost of constructing the project, then and in either of such events, the number of directors provided for in this article and in the certificate of incorporation of the corporation shall be doubled, and all the additional directors shall be appointed by the Governor for staggered terms of office terminating on the same respective dates as the terms of office of the directors elected by the governing body. The Governor shall likewise appoint the successors to such additional directors.

In all other respects, directors appointed by the Governor and the board, with such directors as members, shall be subject to the other provisions of this chapter respecting the individual directors and the board.



Section 41-10-90 - Officers of corporation.

The officers of the corporation shall consist of a chairman, a vice-chairman, a secretary, a treasurer and such other officers as the board shall deem necessary to accomplish the purposes for which the corporation was organized. The offices of secretary and treasurer may but need not be held by the same person. The chairman and vice-chairman of the corporation shall be elected by the board from its membership. The secretary, the treasurer and any other officers of the corporation who may but need not be members of the board, shall also be elected by the board. Before he shall receive any moneys or securities of the corporation, the treasurer shall make appropriate bond in such amount as the board shall determine.



Section 41-10-91 - Powers of corporation - Generally.

The corporation shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name until dissolved as provided in this article;

(2) To sue and be sued, to prosecute and defend civil actions in any court having jurisdiction of the subject matter and the parties;

(3) To make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, whether by purchase, gift, lease, devise, exercise of the power of eminent domain or otherwise, property of every description which the board may deem necessary to the acquisition, construction, improvement, enlargement, operation or maintenance of one or more projects and to hold title thereto or a leasehold interest therein;

(6) To borrow money for any of its corporate purposes and to sell and issue, in evidence of such borrowing, its interest-bearing revenue bonds;

(7) To sell and issue refunding revenue bonds;

(8) To secure any of its bonds by indenture as provided in this article;

(9) To appoint, employ and compensate such agents, architects, engineers and attorneys as the business of the corporation may require;

(10) To provide for such insurance as the board may deem advisable;

(11) To invest in obligations which are direct and general obligations of the United States of America or which are unconditionally guaranteed as to both principal and interest by the United States of America any of its funds that the board may determine are not presently needed for its corporate purposes;

(12) To contract, lease and make lease agreements respecting its properties or any thereof; and

(13) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful in connection with the operation of any project; provided, that it shall not have the power to sell or convey any project substantially as a whole except as provided in this article.



Section 41-10-92 - Powers of corporation - Eminent domain.

The corporation shall have the same powers of eminent domain as are vested by law in the county, which powers shall be exercised in the same manner and under the same conditions as are provided by law for the exercise of the power of eminent domain by the county.



Section 41-10-93 - Authority for issuance of bonds by corporation; liability upon bonds; form, terms, denominations, etc.; redemption; sale; payment of expenses in connection with authorization, sale and issuance; bonds to contain recital as to authority for issuance; bonds to be deemed negotiable instruments.

The corporation is authorized at any time and from time to time to issue its interest-bearing revenue bonds for the purpose of acquiring, constructing, improving, enlarging, completing and equipping one or more projects. The principal of and interest on any such bonds shall be payable solely out of the rent, revenues and income derived from the project with respect to which such bonds are issued. None of the bonds of the corporation shall ever constitute an obligation or debt of the state, the county or the municipality or a charge against the credit or taxing power of the state, the county or municipality.

The bonds of the corporation may be in such form and denomination, may be of such tenor, may be coupon bonds and may be payable to bearer or be registrable as to principal only or as to both principal and interest, may mature at such time or times, not exceeding 30 years from their date, may be payable at such place or places, whether within or without the state and, may bear interest at such rate or rates, payable and evidenced in such manner as shall not be inconsistent with the provisions of this article and as may be provided in the proceedings of the board wherein the bonds shall be authorized to be issued.

Any bond having a specified maturity of more than 10 years after its date shall be made subject to prior redemption at the option of the corporation at a time not later than the expiration of 10 years from its date and on any interest payment date thereafter, at such price or prices, not exceeding the par value thereof plus accrued interest thereon to the redemption date plus a premium which shall not exceed 12 months interest thereon, computed at the rate which such bond would bear on the redemption date as specified therein, if such option had not been exercised, and after such notice or notices and on such terms and in such manner as may be provided in the indenture or the proceedings of the board wherein such bond is authorized to be issued.

The bonds of the corporation shall be sold at public sale, on sealed bids or at auction, as the board may determine to be most advantageous and on such prior published notice as the board shall determine.

The corporation may pay all expenses, premiums and commissions which the board may determine to be necessary or advantageous in connection with the authorization, sale and issuance of its bonds.

All bonds shall contain a recital that they are issued pursuant to the provisions of this article, which recital shall be conclusive that they have been duly authorized pursuant to the provisions of this article.

All bonds issued under the provisions of this article shall be and they hereby are declared to be negotiable instruments under the laws of the state, despite the fact that they are payable from a limited source.



Section 41-10-94 - Notice of resolution authorizing issuance of bonds; limitation period for actions contesting validity of bonds, etc.

(a) Upon the adoption by the board of any resolution providing for the issuance of bonds, the corporation may, in its discretion, cause to be published once a week for two consecutive weeks in a newspaper published in the county a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of the corporation:

"Notice of proposed issuance of revenue bonds of _____ (name of corporation). The above named public corporation which is a political subdivision of the State of Alabama on the _____ day of _____, adopted a resolution authorizing the issuance of $_____ principal amount of the revenue bonds of said corporation for ______, which is a project authorized and permitted by the act of the Legislature of Alabama under which said corporation was organized. Any civil action or proceeding questioning the validity of the said bonds or pledge of any rent, revenues or income to the payment thereof or the indenture under which said bonds will be issued or the proceedings authorizing the same must be commenced within 20 days after the first publication of this notice."

(b) Any civil action or proceeding in any court to set aside, contest or question the legality of the bonds referred to in said notice or the proceedings authorizing the issuance of such bonds or the validity of the pledges made therefor or the indenture under which they are to be issued must be commenced within 20 days after the first publication of such notice. After the expiration of said period, no right of action or defense questioning or attacking the validity of said proceedings or the said bonds or the said pledges or indenture shall be asserted nor shall the validity of the said proceedings, bonds, pledges or indenture be open to question in any court on any grounds whatsoever except in a civil action commenced within such period.



Section 41-10-95 - Execution and delivery of bonds and interest coupons.

All bonds shall be signed by the chairman or vice-chairman of the corporation, and the seal of the corporation shall be affixed thereto and attested by its secretary. A facsimile of the seal of the corporation and of the signature of either of said officers, but not both of them, may be impressed on the bonds in lieu of their manually signing the same.

Coupons shall be signed by the chairman or vice-chairman of the corporation, but a facsimile of the signature of such chairman or such vice-chairman may be impressed on any such coupons in lieu of his manually signing the same. Bonds so executed shall be valid and may be delivered, notwithstanding any changes in the officers or the seal of the corporation after the signing and sealing of the bonds.



Section 41-10-96 - Security for payment of principal and interest on bonds.

The principal of and interest on the bonds shall be secured by a pledge of the rent, revenues and income out of which the bonds shall be made payable and by a pledge of any lease agreements covering the project or any part thereof from which the rent, revenues and income so pledged shall be derived and may be secured by an indenture covering such project. The trustee under an indenture may be a trust company or bank having trust powers, whether located within or without the state. The indenture may contain any agreements and provisions customarily contained in instruments securing evidences of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection, segregation and application of the rent, revenues and income from any project covered by such indenture, the terms to be incorporated in the lease agreements respecting such project or any part thereof, the maintenance and insurance of such project, the creation and maintenance of special funds from the rent, revenues and income of such project and the rights and remedies available in the event of default to the holders of the bonds or the trustee under the indenture as the board shall deem advisable and as shall not be in conflict with the provisions of this article.



Section 41-10-97 - Disposition of proceeds from sale of bonds generally.

The proceeds derived from the sale of any bonds, other than refunding bonds, may be used only to pay the cost of acquiring, constructing, improving, enlarging and equipping the project with respect to which they were issued, as may be specified in the indenture or the proceedings in which the bonds are authorized to be issued. Such cost shall be deemed to include the following: the cost of acquiring any interest in the land forming a part of the project; the cost of the labor, materials and supplies used in any such construction, improvement or enlargement, including architect's and engineer's fees and the cost of preparing contract documents and advertising for bids; the purchase price of and the cost of installing equipment for the project, the cost of landscaping the land forming a part of the project and of constructing and installing roads, sidewalks, curbs, gutters, utilities and parking places in connection therewith; legal fees and recording fees and expenses incurred in connection with the authorization, sale and issuance of the bonds issued in connection with such project and interest on the said bonds for a reasonable period prior to and during the time required for such construction and equipment and for not more than one year thereafter.

If any of the proceeds derived from the sale of the bonds remains undisbursed upon completion of such work and payment of all the costs and expenses thereof, such balance shall be used for the retirement of the principal of the bonds of the same issue.



Section 41-10-98 - Proceeds of bonds not to be used for payment of fees, commissions, etc., for services in sale, issuance, execution, etc., of bonds; maximum amount payable to attorneys for services rendered.

No part of any of the proceeds of the bonds provided for herein shall be used for the payment of fees, commission, expense, salary or other remuneration to any fiscal agent, person, firm or corporation for services in the sale, issuance, execution or refunding of the bonds provided for in this article, and the total attorneys' fees which may be paid for services rendered to the authority shall not exceed one half of one percent of the face amount of the bonds issued under the provisions of this article.



Section 41-10-99 - Refunding bonds.

The corporation may at any time and from time to time issue refunding bonds for the purpose of refunding the principal of and interest on any bonds of the corporation theretofore issued under this article and then outstanding, whether or not such principal and interest shall have matured at the time of such refunding, and for the payment of any expenses incurred in connection with such refunding and such premium as is necessary to be paid in order to redeem or retire the bonds to be refunded. The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued. Any such refunding may be effected either by sale of the refunding bonds, in the manner provided for in this article with respect to bonds, the application of the proceeds thereof or by exchange of the refunding bonds for the bonds or interest coupons to be refunded thereby; provided, that the holders of any bonds or coupons so to be refunded shall not be compelled without their consent to surrender their bonds or coupons for payment or exchange prior to the date on which they may be paid or redeemed by the corporation under their respective provisions. Any refunding bonds of the corporation shall be payable solely from the revenues out of which the bonds or coupons to be refunded thereby were payable. All provisions of this article pertaining to bonds of the corporation that are not inconsistent with the provisions of this section shall also apply to refunding bonds issued by the corporation.



Section 41-10-100 - Investment of surplus, etc., county funds in bonds of corporation.

The governing body is authorized in its discretion to invest in bonds of the corporation any idle or surplus money held in the treasury of the county which is not otherwise earmarked or pledged.



Section 41-10-101 - Investment in bonds of corporation by savings banks, insurance companies, trustees, etc.

Bonds issued under the provisions of this article are hereby made legal investments for executors, administrators, trustees and other fiduciaries and for savings banks and insurance companies organized under the laws of the state.



Section 41-10-102 - Remedies upon default on bonds, etc.

(a) Remedies upon default on bonds or indenture. If there shall be any default in the payment of the principal of or interest on any of the bonds issued under this article, or in the performance of any provisions of the indenture or proceedings authorizing the issuance of such bonds, then the holder of any of the bonds and the interest coupons applicable thereto and the trustee under such indenture or any one or more of them shall have and may exercise any one or more of the following remedies:

(1) They may by civil action, mandamus, injunction or other proceeding compel the performance of all duties of the officers and directors of the corporation with respect to the use of funds for the payment of the bonds and for the performance of the bonds and the agreements of the corporation contained in the bonds, the indenture or in the proceedings under which they were issued;

(2) They may institute a civil action and shall be entitled to a judgment against the corporation for the principal of and interest on the bonds so in default;

(3) They shall be entitled, regardless of the sufficiency of the security for the bonds in default and as a matter of right, to the appointment of a receiver to operate, administer and maintain the project out of the rent, revenues and income from which the bonds so in default are payable, with power to lease the project and the various parts thereof and to fix and collect rents therefor and to fix and collect charges and fees for exhibitions and contests conducted therein sufficient to provide for the payment of the principal of and interest on the bonds and any other obligations outstanding against the project or the revenues therefrom and for the payment of the expense of operating and maintaining the project and to apply the rent, revenues and income so collected to the court costs and expenses of the receivership and as provided in the indenture;

(4) They may foreclose any mortgage, conditional sale or lien upon the project or any part thereof provided in the indenture under which such bonds were issued and cause the project to be sold, either with or without court proceedings, either by the trustee or by the creditors or by their attorneys, or, if foreclosure is by court proceedings, by such official as the court may designate. The trustee or any holder of any of the bonds or coupons or any creditor may become a purchaser at any such foreclosure sale; and

(5) They may exercise any right or remedy, including the possession, operation and leasing of the project by the trustee under the indenture, as may be provided in the indenture.

(b) Remedies upon default in lease agreement. If there be any default by the municipality, county, state or any public corporation or state agency in the payment of any installment of rent or the performance of any agreement required to be made or performed by them under the provisions of any lease agreement, the corporation and the trustee under any indenture or either of them shall have and may exercise any one or more of the following remedies:

(1) They may by mandamus, injunction or other proceedings, compel performance by the officials of such lessee of their duties respecting payment of the rentals required to be paid and the performance of the agreements on the part of such lessee required to be performed under any such lease agreement;

(2) They shall be entitled to a judgment against such lessee for all monetary payments required to be made by such lessee under the provisions of such lease agreement with respect to which the lessee is then in default;

(3) They may terminate the lease and take possession of the project or part thereof leased to such lessee; and

(4) They may exercise any other remedy provided for in such lease.

(c) Remedies provided by section cumulative. The remedies specified in this section shall be cumulative to all other remedies which may otherwise be available to or for the benefit of the holders of the bonds and the coupons applicable thereto or the corporation as lessor of a project or any part thereof.



Section 41-10-103 - Leasing of projects.

(a) Leases to municipality, county or state. The corporation, the municipality, the county and the state are hereby respectively authorized to enter into with each other one or more lease agreements whereunder a project or any part thereof shall be leased by the corporation to such other party for a term not longer than the then current fiscal year of such lessee, but any such lease agreement may contain a grant to such lessee of successive options of renewing said lease agreement on the term specified therein for any subsequent fiscal year or years of such lessee. The rental for each fiscal year during which said lease agreement shall be in effect shall be due in advance on the first day of the fiscal year, and the said rental for said fiscal year shall be payable and any such covenant to pay rent on the part of such municipality or county or the state shall be performed solely out of its current revenues for such fiscal year. The rental payable and the covenants to be performed by the municipality or the county or the state under the provisions of said lease agreement shall not be such as to create an indebtedness within the meaning of Sections 213, 224 or 225 of the constitution.

(b) Leases to public corporations or state agencies. The corporation and any public corporation or state agency are hereby respectively authorized to enter into with each other one or more lease agreements whereunder a project or any part thereof shall be leased by the corporation to said public corporation or state agency for a term not longer than 30 years. Neither the state, the county nor any municipality in the county shall in any manner be liable for the performance of any obligation or agreement contained in any lease agreement between the corporation and a public corporation or state agency. The rental payable and the covenants to be performed by a public corporation or state agency under the provisions of any such lease agreement shall never create a debt of the state, the county or any municipality therein within the meaning of Sections 213, 224 or 225 of the constitution.

(c) Leases to others. The corporation is hereby authorized to lease a project or any part thereof to any person, firm or corporation for such period of time and on such terms and conditions as may be mutually agreed on by the parties to the agreement under which such lease shall be made.



Section 41-10-104 - Conduct of sporting events, exhibits, etc., in projects.

The corporation or any lessee of the project or a part thereof shall have the right to conduct such exhibits, contests and sporting events in a project or any part thereof as in the judgment of the board may be in the public interest or as may tend to promote and develop trade, industry or commerce in the state or to provide public recreation and enjoyment or to create goodwill for the state, with or without fees or charges for admission thereto.



Section 41-10-105 - Conveyances of property to corporation by municipality, county or state authorized.

The municipality, the county and the state are hereby respectively authorized to convey to the corporation, with or without the payment of monetary or other consideration therefor, any property that may be owned by the municipality, the county or the state, whether or not such property is necessary to the conduct of the governmental or other public functions of the municipality, the county or the state.



Section 41-10-106 - Appropriations to corporation by municipality or county authorized; limitations.

The municipality and the county are hereby each respectively authorized to appropriate and pay over to or for the use of the corporation such sums as they consider desirable either to provide funds to pay for preliminary surveys, engineering and architectural studies to determine the feasibility of a project and reports of such studies or to pay all or any part of the cost of any project. Neither the municipality nor the county shall be obligated to make any such appropriation nor shall they do so in such manner as to constitute the revenue bonds of the corporation an indebtedness of the municipality or the county within the meaning of Section 224 or 225 of the constitution of the state or bonds within the meaning of Section 222 thereof.



Section 41-10-107 - Exemption from taxation of bonds, income, projects, etc., of corporation.

Each project and the income from all leases made with respect thereto, the bonds issued by the corporation and the income therefrom and all lease agreements and indentures made pursuant to the provisions of this article shall be exempt from all taxation in the state.



Section 41-10-108 - Dissolution of corporation and vesting of title to properties thereof upon dissolution; vesting of title to projects upon payment in full of bonds pertaining thereto; formation of corporation not to prevent subsequent formation of other corporations by same county.

(a) At any time when the corporation does not have any bonds outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the corporation shall be dissolved. Upon the filing for record of a certified copy of said resolution in the office of the judge of probate of the county, the corporation shall thereupon stand dissolved and, in the event that it owns any property at the time of its dissolution, the title to all its property shall thereupon vest in the county.

(b) In the event that the corporation shall at any time have outstanding bonds issued under this article payable out of the revenues from different projects, then as and when the principal of and interest on all bonds payable, in whole or in part, from the revenues derived from any project shall have been paid in full, title to the project with respect to which the bonds so paid in full have been paid shall thereupon vest in the county, but such vesting of title in the county shall not affect the title of the corporation to any other project the rent, revenues or income from which are pledged to the payment of any other bonds then outstanding.

(c) The formation of one or more corporations under the provisions of this article shall not prevent the subsequent formation under this article of other corporations pursuant to the authorization by the same county.



Section 41-10-109 - Construction of article.

This article shall not be construed as a restriction or limitation upon any power, right or remedy which any county or any corporation now in existence or hereafter formed may have in the absence thereof and shall be construed as cumulative and independent thereof.






Article 5 - Historical Preservation Authorities.

Section 41-10-135 - Short title.

This article shall be known and cited as the Historical Preservation Authorities Act of 1979.



Section 41-10-136 - Definitions.

The following words and phrases used in this article and others evidently intended as the equivalent thereof shall, in the absence of clear implication in this article otherwise, be given the following respective interpretations:

(1) APPLICANT. A natural person who files a written application with the Governor in accordance with the provisions of Section 41-10-138.

(2) AREA OF OPERATION. The area specified in the certificate of incorporation of an authority, within which the authority is empowered to carry on its business and activities under this article.

(3) AUTHORITY. A public corporation organized pursuant to the provisions of this article.

(4) BOARD. The board of directors of an authority.

(5) BONDS. Includes bonds, notes, debentures and certificates representing an obligation to pay money.

(6) COMMISSION. The Alabama Historical Commission, an agency of the state established under Section 41-9-240.

(7) COUNTY. Any county in this state.

(8) DIRECTOR. A member of the board of directors of an authority.

(9) INCORPORATORS. The persons who form an authority pursuant to this article.

(10) MUNICIPALITY. Any incorporated city or town in this state.

(11) NATIONAL REGISTER OF HISTORIC PLACES. The national register of districts, sites, buildings, structures and objects significant in American history, architecture, archaeology and culture maintained by the Secretary of the Interior pursuant to the laws of the United States of America, including particularly the National Historic Preservation Act of 1966, as amended.

(12) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation, a partnership, an association, a municipality, a county or an agency, department or instrumentality of this state or of a county or municipality.

(13) PROPERTY. Includes real, personal and mixed property and interests therein.

(14) STATE. The State of Alabama.

(15) VICINITY IMPROVEMENTS. Buildings, facilities and improvements for the accommodation of visitors to any facility owned by an authority which is registered in the National Register of Historic Places including, without limitation, motels, restaurants, coffee shops, stores to provide gifts and souvenir items, picnic areas, camp sites, trailer sites, cabins, lodges, parking lots, museums, exhibition and lecture rooms and areas, comfort stations, meeting halls, pavilions, centers for cultural entertainment, exhibitions and exhibits and administrative or office buildings; provided that nothing contained in this article is intended to authorize any authority itself to operate as a commercial enterprise any such motel, restaurant, shop or store; and provided further that all such buildings, facilities and improvements are located within one-fourth of one mile of the facility registered in the National Register of Historic Places which is owned or operated or controlled by an authority, and within the area of operation of such authority.



Section 41-10-137 - Purposes for which authorities may be formed.

Public corporations may be formed under the provisions of this article as agencies or instrumentalities of this state for any one or more or all of the following purposes:

(1) To undertake and to make or cause to be made engineering, architectural, technical, financial, legal and other appropriate studies and surveys with respect to restoring, renovating, preserving, improving, protecting or maintaining any public or private property within the state that has been listed in the National Register of Historic Places, or providing vicinity improvements.

(2) To restore, construct, acquire, own and operate, singly or in conjunction with others, lease, sell and otherwise dispose of land, buildings, houses or other structures, facilities or property within the state that have been listed in the National Register of Historic Places, and any vicinity improvements.

(3) To cooperate with and lend financial assistance and other aid to persons in any matters and undertakings having to do with or the end purpose of which is to restore, renovate, preserve, improve, protect or maintain any public or private property that has been listed in the National Register of Historic Places, or to provide vicinity improvements.



Section 41-10-138 - Application for authority to incorporate; contents; review of application and issuance of executive order by Governor.

(a) In order to form a public corporation under the provisions of this article, any number of natural persons, not less than three, shall first file a written application with the Governor. Such application shall:

(1) Contain a statement that such public corporation proposes to undertake and carry out one or more or all of the purposes defined in Section 41-10-137 with respect to public corporations formed under this article;

(2) Contain a description by county name or otherwise of the area of operation in which the public corporation proposes to carry on its activities;

(3) State that land, buildings, houses or other structures, facilities or property located in the area of operation of the public corporation and listed in the National Register of Historic Places are in need of restoration, renovation, preservation, improvement, protection or maintenance;

(4) State that the proposed activities of the public corporation within the area of operation will promote the preservation of and interest in property listed in the National Register of Historic Places;

(5) State that each of the applicants is a person of good moral character and is a duly qualified elector of the state who resides in the proposed area of operation; and

(6) Request that the Governor issue an executive order declaring that he has reviewed the contents of the application and has found the statements of fact contained therein to be true and authorizing the persons filing the application to proceed to form such public corporation. Every such application shall be accompanied by such supporting documents or evidence as the applicants may deem appropriate.

(b) As promptly as is practicable after the application is filed as provided in this section, the Governor shall review the contents of the application and shall find and determine whether the statements of fact contained in the application are true. If the Governor finds and determines that any of the statements of fact contained in the application are not true, the Governor shall forthwith issue an executive order denying the application; but, if the Governor finds and determines that the statements of fact contained in the application are true, the Governor shall forthwith issue an executive order declaring that he has reviewed the contents of the application and has found and determined that the statements of fact contained in the application are true, declaring that the proposed activities of such public corporation in the area of operation described will promote the restoration, renovation, preservation, improvement, protection or maintenance of, and public interest in, land, buildings, houses or other structures, facilities or property listed in the National Register of Historic Places and that, for such reason, it is wise, expedient and necessary that such public corporation be formed and authorizing the persons filing the application to proceed to form such public corporation.

In finding and determining whether the statements of fact contained in the application are true, the Governor may, without investigation or further consideration, assume that the statements made pursuant to subdivisions (1) and (2) of subsection (a) of this section are true and, upon such assumption, so find and determine. It shall be sufficient to establish the truth of the statement made pursuant to subdivision (3) of subsection (a) of this section if there accompanies the application a resolution by the commission that land, buildings, houses or other structures, facilities or property located in the proposed area of operation of the public corporation and listed in the National Register of Historic Places are in need of restoration, renovation, preservation, improvement, protection or maintenance; provided, however, that such means of establishing the truth of said statements are not to be taken as being exclusive. If the statement of fact made pursuant to subdivision (3) of subsection (a) of this section is found and determined to be true, then the Governor may without investigation or further consideration assume that the statement of fact made pursuant to subdivision (4) of subsection (a) of this section is true and, upon such assumption, so find and determine.

Notwithstanding the preceding provisions of this subsection, the Governor shall notify the respective county governing bodies of any requests to form an authority in an area comprising two or more counties. Such notice must precede any executive order relating to the request by 20 days.



Section 41-10-139 - Filing certificate of incorporation with Secretary of State; contents, execution, recordation, etc.

(a) After the date of issuance by the Governor of his executive order authorizing the applicants to proceed to form a public corporation, as provided in Section 41-10-138, the applicants or not less than three of the applicants shall proceed to incorporate a public corporation by filing of record in the office of the Secretary of State a certificate of incorporation which shall comply in form and substance with the requirements of this section and be executed in the manner provided in this section.

(b) The certificate of incorporation of the authority shall state:

(1) The names of the persons incorporating the authority, together with their post office addresses and a statement that each of them is a qualified elector of the state;

(2) The name of the authority (which shall include the words "historical preservation authority");

(3) The location of the principal office of the authority, which shall be within the area of operation;

(4) A description, by county name or otherwise, of the area of operation;

(5) The objects for which the authority is incorporated;

(6) The period for the duration of the authority (which may be perpetual if so stated); and

(7) Any other matters relating to the authority not contrary to law which the incorporators choose to insert.

(c) The certificate of incorporation shall be signed by each of the incorporators and shall be acknowledged before an officer authorized by the laws of this state to take acknowledgments to deeds. When the certificate of incorporation is filed for record there shall be attached to it a copy of the executive order of the Governor authorizing the incorporation of the authority. When the certificate of incorporation is filed in his office, the Secretary of State shall forthwith receive and record the same, and thereupon the authority shall be in existence under the name stated in the certificate of incorporation and shall constitute and be a public corporation and instrumentality of the state.



Section 41-10-140 - Board of directors; appointment, terms, vacancies, reappointment, expenses, removal, etc.

Each authority shall be governed by a board of directors consisting of three directors, all of whom shall be persons of good moral character, duly qualified electors of the state and residents of the area of operation of the authority. All powers of an authority shall be exercised by the board or pursuant to its authorization. If the area of operation of an authority shall be wholly within the corporate limits of any municipality, the directors of that authority shall be appointed by the governing body of that municipality. If the area of operation of an authority shall be wholly within a single county, the directors of that authority shall be appointed by the governing body of that county. If the area of operation of an authority shall be larger than any single county, the directors of that authority shall be appointed by the Governor. Whenever the appointment of directors of such an authority is required, the Governor shall notify the respective county governing bodies in writing of the authority and the number of directors to be appointed. The Governor may appoint as a director of the authority any person qualified to serve as such under the provisions of this article; provided, however, that the Governor shall notify the respective county governing bodies, in writing, 20 days prior to the appointment. The terms of the directors shall be staggered, the first term of one director being for two years from and after the date of his appointment, the first term of another director being for four years from and after the date of his appointment, and the first term of the remaining director being for six years from and after the date of his appointment; thereafter, the term of office of each director shall be for six years. Each director shall serve during his term of office, and until his successor is appointed and qualified. Vacancies on the board shall be filled by appointment by the governing body or the Governor having the power to make the appointment for the full term. Appointments to fill vacancies which occur during a regular term shall be for the unexpired term. Directors shall be eligible for reappointment. If the certificate of incorporation shall so provide, each director may be reimbursed by the authority for actual expenses incurred by him in and about the performance of his duties. Any director of an authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the constitution of Alabama and the general laws of the state for impeachment and removal from office of the officers mentioned in said Section 175.



Section 41-10-141 - Powers and duties of authority generally.

An authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be in perpetuity) specified in its certificate of incorporation;

(2) To maintain civil actions and have civil actions maintained against it in its corporate name, except as otherwise provided in this article, and to defend civil actions against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To amend its certificate of incorporation by filing in the office of the Secretary of State a certificate signed by all of the directors of the authority setting forth the details of the amendment, such certificate to be acknowledged in the same manner as the certificate of incorporation;

(5) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(6) To acquire, receive and take title to, by purchase, gift, lease, devise or otherwise, to hold, keep and develop and to transfer, convey, lease, assign or otherwise dispose of property of every kind and character, real, personal and mixed, and any and every interest therein, located within the area of operation of the authority, to any person;

(7) To undertake and to make or cause to be made, either singly or in conjunction and cooperation with others, appropriate studies, surveys, arrangements, undertakings and construction designs and plans and supervision having to do, directly or indirectly, with the restoration, renovation, preservation, improvement, protection or maintenance of, or interest in, any public or private property that has been listed in the National Register of Historic Places or acquisition or construction of any vicinity improvements; provided, however, that the authority shall not pay out any of its funds by way of any form of remuneration or compensation to any persons engaged in the making of any such studies, surveys, arrangements, undertakings and construction designs, plans and supervision other than to persons who are directly employed in that connection by the authority;

(8) To make available and give, subject to the provisions of subdivision (7) of this section, to any person, financial and technical assistance and aid of every kind and character which will directly or indirectly promote, encourage or effect the restoration, renovation, preservation, improvement, protection or maintenance of, or interest in, any public or private property that has been listed in the National Register of Historic Places or acquisition or construction of any vicinity improvements;

(9) To make, enter into and execute such contracts, agreements, leases and other legal arrangements and to take such other steps and actions as may be necessary or convenient in the furtherance of any purpose or the exercise of any power provided or granted to it by law;

(10) To borrow money for any corporate purpose, function or use and to issue in evidence of the borrowing, interest-bearing bonds payable solely from the revenues derived from the operation or leasing or sale of any of its property;

(11) To pledge for the payment of any bonds issued or obligations assumed by the authority any revenues from which those bonds or obligations are made payable and to execute and deliver, as security for such bonds and obligations, mortgages, deeds of trust, trust indentures and pledge indentures as provided for hereinafter;

(12) To carry out all of its functions, exercise all of its powers and conduct all of its business and affairs without regard to the provisions of Sections 41-16-50 through 41-16-63, or any similar law respecting competitive bidding, that might otherwise be applicable;

(13) To provide for such insurance as the authority may deem advisable;

(14) To invest any of its funds deemed by the authority to be not presently needed in the operation of its properties and undertakings in bonds, bills or notes of the United States of America, bonds of the state, bonds of any county or municipality within the state and interest-bearing deposits in banks and savings and loan institutions or any thereof; and

(15) To cooperate with the United States of America and any agency or instrumentality thereof, any state and its agencies and instrumentalities, any county or municipality or other political subdivision of a state and any other person, and to make and enter into contracts and all manner of legal arrangements with them or any of them and to obtain money by way of loans, grants or payments from them or any of them or property or other forms of assistance as the authority may deem advisable to accomplish the purposes for which the authority was created.



Section 41-10-142 - Bonds - Issuance; form, terms, denominations, etc.; sale; refunding bonds; negotiable; security for payment.

All bonds issued by an authority may be executed by such officers of the authority and in such manner as shall be provided in the proceedings of the board whereunder the bonds shall be authorized to be issued. Any such bonds may be executed and delivered by an authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this article and shall bear such rate or rates of interest, payable and evidenced in such manner as may be provided by resolution of its board. Bonds of an authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The principal of or interest on any bonds issued or obligations assumed by an authority may thereafter at any time (whether before, at or after maturity of any such principal and whether at, after or not exceeding six months prior to the maturity of any such interest) and from time to time be refunded by the issuance of refunding bonds of the authority, which may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous or which may be exchanged for the bonds or other obligations to be refunded. An authority may pay all expenses, premiums and commissions which its board may deem necessary and advantageous in connection with any financing done by it. All bonds issued by an authority, unless registered as to principal, shall be construed to be negotiable instruments though payable from a specified source. All obligations created or assumed by an authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of any county or municipality or of the state; provided, that this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by an authority. Any bonds issued by an authority shall be limited or special obligations of the authority payable solely out of the revenues of the authority specified in the proceedings authorizing those bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of the revenues derived from the operation or leasing or sale of all property and facilities owned or operated by the authority or solely out of the revenues from the operation or leasing or sale of any one or more of such property and facilities, or parts thereof, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain property and facilities of the authority. An authority may pledge for the payment of any of its bonds issued or obligations assumed the revenues from which such bonds or obligations are payable and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds or obligations the property and facilities, or any part of any thereof, the revenues or any part of the revenues from which are so pledged. Any mortgage and deed of trust or trust indenture made by an authority may contain such agreements as the board may deem advisable respecting the operation, leasing and maintenance of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture and respecting the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made; provided, that no such instrument shall be subject to foreclosure unless the person to whom the property or facilities are leased by the authority operates for profit, in which event any such mortgage may be subject to foreclosure.



Section 41-10-143 - Bonds - Contracts to secure payment of principal and interest.

As security for payment of the principal and interest on bonds issued or obligations assumed by it, an authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation, leasing and maintenance of any property and facilities owned or controlled and operated by it or under its authority or any part or parts thereof, for the imposition and collection of reasonable rates and rentals for and the promulgation of reasonable regulations respecting the use of property and facilities of the authority and any service furnished therefrom, for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with the provisions of this article for the protection of the bonds and other obligations being secured and the assurance that revenues from such property and facilities will be sufficient to cover the cost of all direct operation of such property and facilities by the authority and the maintenance in good condition of such property and facilities owned and controlled by the authority, the payment of the principal of and interest on any bonds payable from such revenues and the maintenance of such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such property and facilities, and the making of replacements thereof and capital improvements thereto. Any contract pursuant to the provisions of this section may be set forth in any resolution of the board authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust and trust indenture made by an authority under this article.



Section 41-10-144 - Bonds - Statutory mortgage lien to secure payment of principal and interest; recording notice.

Any resolution of the board or trust indenture under which bonds may be issued pursuant to the provisions of this article may contain provisions creating a statutory mortgage lien in favor of the holders of such bonds and of the interest coupons applicable thereto on the property and facilities, or any part thereof (including any after-acquired property) out of the revenues from which such bonds are made payable. The said resolution of the board or the said trust indenture may provide for the filing for record in the office of the judge of probate of each county in which any property and facilities, or any part thereof, may be located of a notice containing a brief description of such bonds and a declaration that the said statutory mortgage lien has been created for the benefit of the holders of such bonds and the interest coupons applicable thereto upon such property and facilities, or any thereof, including additions thereto and extensions thereof. Each judge of probate shall receive and record and index under the name of the authority any such notice filed for record in his office. The recording of such notice, as provided in this section, shall operate as constructive notice of the contents thereof.



Section 41-10-145 - Bonds - Use of proceeds from sale.

All moneys derived from the sale of any bonds issued by an authority shall be used solely for the purpose or purposes for which the same are authorized and any costs and expenses incidental thereto. Such costs and expenses may include, but shall not be limited to:

(1) The fiscal, engineering, architectural, legal and other expenses incurred in connection with the issuance and sale of the bonds;

(2) In the case of bonds issued to pay costs of construction, building, acquisition, restoration, renovation or improvement of property of the authority, interest on such bonds (or, if a part only of bonds of any series is issued for such purposes, interest on that portion of the bonds of that series that is issued to pay such costs) prior to and during such construction, building, acquisition, restoration, renovation or improvement of property of the authority; and

(3) In the case of bonds issued for the purpose of refunding principal and interest or either with respect to bonds issued or obligations assumed by the authority, any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded.



Section 41-10-146 - Loans, sales, grants, etc., of money, property, etc., to authority by counties, municipalities, etc.

For the purpose of effecting the restoration, renovation, preservation, improvement, protection or maintenance of, or interest in, any public or private property that has been listed in the National Register of Historic Places, any county, municipality or other political subdivision, public corporation, agency or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to or perform services for the benefit of an authority;

(2) Donate, sell, convey, transfer, lease or grant to an authority, without the necessity of authorization at any election of qualified voters, any property of any kind, any interest therein and any franchise; and

(3) Do any and all things, whether or not specifically authorized in this article and not otherwise prohibited by law, that are necessary or convenient in connection with aiding and cooperating with an authority in its efforts to restore, renovate, preserve, improve, protect, maintain or promote interest in any public or private property that has been listed in the National Register of Historic Places.



Section 41-10-147 - Exemption from taxation, fees and costs.

Each authority formed under this article, the property and income of the authority, all bonds issued by the authority, the income from such bonds or from any other sources, the interest and other profits from such bonds enuring to and received by the holders thereof, conveyances by and to the authority and leases, mortgages and deeds of trust by and to the authority shall be exempt from all taxation in the state. An authority shall not be obligated to pay or allow the payment of any fees, taxes or costs to the Secretary of State in connection with its incorporation or with any amendment to its certificate of incorporation or otherwise or to any judge of probate of any county in connection with the recording by it of any document or otherwise, each authority being hereby exempted from the payment of any such fees, taxes and costs. No license or excise tax may be imposed by any authority with respect to the privilege of engaging in any of the activities authorized by this article.



Section 41-10-148 - Reports by authority to Governor.

Each authority shall submit to the Governor a detailed report of its activities during the previous year and of its financial condition. Such annual report shall be submitted as of October 1 of each year. The Governor may also require special interim reports by an authority of its activities and its financial condition; provided, that such interim reports may not be required more often than once each calendar quarter year.



Section 41-10-149 - Construction of article generally; certain provisions exclusive.

This article is intended to aid the state in the execution of its duties by providing appropriate and independent instrumentalities of the state with full and adequate powers to fulfill their functions. The foregoing sections of this article shall be deemed to provide additional and alternative methods for the doing of the things authorized thereby and shall be regarded as supplemental and additional to and not in derogation of any powers conferred upon corporations created by municipalities within this state or upon any other agencies of the state or the municipalities thereof which are concerned with the restoration, renovation, preservation, improvement, protection or maintenance of or interest in any public or private property that has been listed in the National Register of Historic Places.

Neither this article nor any provision contained in this article shall be construed as a restriction or limitation upon any power, right or remedy which any corporation organized under this article may have in the absence thereof, but shall be construed as cumulative and independent of any such power, right or remedy. No proceedings, notice or approval shall be required for the incorporation of such corporation or the amendment of its certificate of incorporation, the acquisition of any property or facilities, the making of any loans or the borrowing of money or assumption of obligations or the issuance of bonds or other instruments in evidence thereof or as security therefor except as prescribed in this article, any other law to the contrary notwithstanding.



Section 41-10-150 - Dissolution of authority; title to property vests in state.

At any time when no bonds or obligations assumed by an authority are outstanding, the board of directors of an authority may adopt a resolution, which shall be entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of the said resolution in the office of the Secretary of State, the authority shall thereupon stand dissolved and, in the event it owned any property at the time of its dissolution, the title to all of its properties shall thereupon pass to and vest in the state.



Section 41-10-151 - Authority organized under former law valid; reincorporation under this article.

Any authority organized under Acts 1978, No. 822, p. 1213 prior to July 19, 1979 shall continue to be valid and shall be governed by said act, and any authority organized under said act may reincorporate under Sections 41-10-135 through 41-10-150 by action of its board of directors and by the filing of documents required to be filed in forming a new authority under Sections 41-10-135 through 41-10-150.



Section 41-10-152 - Historical preservation authorities - To be nonprofit corporations; distribution of net earnings.

Each authority heretofore or hereafter organized pursuant to Sections 41-10-135 through 41-10-151, shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any private individual, firm or corporation; except that in the event the governing body of any such authority shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of such authority, then any net earnings thereafter accruing to such authority may be paid to the State of Alabama.



Section 41-10-153 - Historical preservation authorities - Exempt from usury or other interest limiting laws.

Each such authority is and shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.



Section 41-10-154 - Application of Sections 41-10-152 through 41-10-154; provisions not retrospectively validating.

The provisions of Sections 41-10-152 through 41-10-154 shall apply both prospectively and retrospectively, except that Sections 41-10-152 through 41-10-154 shall not apply retrospectively so as to validate, cure or remedy any act taken by an authority where such action has, prior to May 28, 1980, been held invalid by a court of competent jurisdiction and the period for appeal therefrom has expired or where such action is alleged to be invalid in an appropriate suit or proceeding pending in any court of competent jurisdiction on May 28, 1980.






Article 6 - Historic Blakeley Authority.

Section 41-10-170 - Creation and purposes.

There is hereby created the Historic Blakeley Authority:

(1) To establish, develop, operate, promote, protect, preserve, and maintain as a state historic park the lands in Baldwin County, Alabama listed on the National Register of Historic Places as the Blakeley site along with reconstructed buildings and all other present and future improvements within said sites, including, but not limited to:

a. The specific sites of Old Town Blakeley, Civil War battlegrounds, breastworks, batteries and encampments;

b. Early American military encampments;

c. Sites of Indian villages and encampments;

d. Period French plantations;

e. Early American residences, farms, homes, businesses and commercial sites and buildings;

f. Civilian and military roads and turnpikes; and

g. Significant natural plant and animal life and its habitat and specifically threatened or endangered plant and animal species;

(2) To protect and preserve bays, bayous, streams, marshlands, swamps and shorelines of rivers, bays and streams within the national register site, including bottomlands of all rivers and streams within or along the Blakeley site;

(3) To preserve and protect archaeological sites;

(4) To establish, develop, promote and maintain educational and cultural programs and facilities consistent with the role and influence of Blakeley in Alabama history;

(5) To develop, build, manage, operate, promote and maintain any and all types of public and private facilities consistent with the reconstruction of historic Old Town Blakeley and the development of an historic and recreational park and cultural center.



Section 41-10-171 - Composition; appointment, terms, vacancies, etc.

The authority shall be composed of 21 members as follows:

(1) Two representatives of education, one to be appointed by the President of the University of South Alabama for a two-year term and one to be appointed by the Baldwin County Board of Education from among school board members, who are residents of the geographic area that is now Baldwin County Commission District No. 2 for a two-year term;

(2) Four elected public officials or their representatives, who shall be:

a. The Chairman of the Baldwin County Commission or a member of the Baldwin County Commission to be chosen by the commission to serve during that commissioner's term of office;

b. The Sheriff of Baldwin County during his term of office;

c. The Alabama House of Representatives District 95 member during his term of office; and

d. The Governor of the State of Alabama or a representative appointed by him to serve during the Governor's term of office;

(3) Three representatives of historic organizations as follows:

a. The president of the Baldwin County Historic Society or a person designated by the president for a two-year term;

b. A representative of the Fort Bowyer Chapter, Daughters of the American Revolution to be chosen by the chapter for a two-year term; and

c. The President of Descendants of Blakeley Residents or a person designated by the president for a six-year term;

(4) Three representatives of public service and civic organizations as follows:

a. A representative of the Eastern Shore Chamber of Commerce to be selected by the organization for a two-year term;

b. The Chairman of the Board of Directors of the Tallulah Bankhead Center for the Performing Arts for a four-year term; and

c. The Chairman of the Blakeley Courthouse Museum Board for a term of four years; and

(5) Nine at-large members to be appointed by the Governor from nominations submitted by the Historic Blakeley Foundation according to the following:

a. Places 1-4 for six-year terms commencing with their appointment by the Governor;

b. Places 5-7 for four-year terms commencing with the appointment by the Governor; and

c. Places 8-9 for two-year terms commencing with their appointment by the Governor. Upon completion of the initial staggered terms all subsequent appointments of authority members in category 5 shall be by the same method, except they shall be for terms of four years.

Vacancies on the board during a term shall be filled for the unexpired portion of the term in the same manner and by the same appointing authority as the member whose place is being filled.



Section 41-10-172 - Pay, emoluments, and expenses of members of the authority.

No member of the authority shall receive any pay or emolument other than his expenses incurred in the discharge of his duties as a member of the authority, which expenses shall be paid in the amounts provided for by the Code of Alabama 1975. All such expenses shall be paid from the funds of the authority.



Section 41-10-173 - Charging, receiving, or obtaining of fees, etc., from the authority by members, employees, etc.; interests held by members, employees, etc., in land, materials, or contracts sold to, made with, etc., the authority.

It shall be unlawful for any member of the authority or any employee thereof to charge, receive or obtain, either directly or indirectly, any fee, commission, retainer or brokerage out of the funds of the authority, and no member of the authority or officer or employee thereof shall have any interest in any land, materials or contracts sold to or made or negotiated with the authority or with any member or employee thereof acting in his capacity as a member or employee of such authority. Violation of any provision of this section shall be a misdemeanor and, upon conviction, shall be punishable by removal from membership or employment and by a fine of not less than $100.00 or by imprisonment not to exceed six months, or both.



Section 41-10-174 - Meetings; quorum; organization and procedure of the authority; official seal; election and terms of office of chairman, vice-chairman, secretary and treasurer; bonding requirements for treasurer.

(a) The authority shall hold an annual meeting at Blakeley each September on a day designated by the chairman. Eleven members shall constitute a quorum for the transaction of business. Additional meetings may be held at such times and places within the state as may be necessary, desirable or convenient, upon call of the chairman or, in the case of his absence or incapacity, of the vice-chairman or on the call of any 12 members of the authority.

(b) The authority shall determine and establish its own organization and procedure in accordance with the provisions of this article, and shall have an official seal.

(c) The authority shall elect its chairman, its vice-chairman, its secretary and its treasurer, and such officers shall hold office for a period of two years or until a successor is elected. Neither the secretary nor the treasurer need be members of the authority. The authority may require that the treasurer thereof be bonded in an amount to be determined by the authority.



Section 41-10-175 - Powers and duties of authority generally.

The authority shall constitute a body corporate and shall have, in addition to those set forth specifically in this article, all powers necessary or convenient to effect the purposes for which it has been established under and by the terms of this article, together with all powers incidental thereto or necessary to the discharge of its said powers and duties, together with all powers and duties set forth in Sections 41-10-141 through 41-10-147.



Section 41-10-176 - Power to take possession under lease, etc., of property within the Blakeley national register site; power to lease, purchase, etc., any property in order to fulfill the purposes of the authority, power to borrow money, issue revenue bonds, and pledge security.

(a) The authority is authorized to take possession under a lease or a deed or other instrument granting use or easement property in Baldwin County, Alabama within the Blakeley national register site which is now owned by the Historic Blakeley Foundation or others. The authority is further authorized to lease, purchase, accept as a gift or loan or otherwise acquire any other property, real or personal, including gifts or bequests of money or other things of value to be used in fulfilling the purpose for which it is established or for any auxiliary purpose incidental or appropriate thereto.

(b) The authority is also authorized to borrow money and issue revenue bonds in evidence thereof, but no such bonds shall be general obligations of the State of Alabama or any agency or any political subdivision thereof nor shall such authority pledge to the payment of any such loans the land. It may, however, pledge to the repayment thereof buildings, exhibits, utilities, docks, roads, walks or other appurtenances; or improvements made by the authority and it may pledge to the repayment thereof the proceeds derived from admission fees or charges or other fees or charges made in connection with such park or historical site.



Section 41-10-177 - Duty to facilitate exhibition of park and historic site to the public; admission charges; agreements with other groups or organizations relative to management of the park and historic site; authority to accept gratuitous services.

(a) The authority shall operate or provide for the operation of the park or historic site hereby provided for and any appurtenances thereto in such manner as to facilitate its exhibition to the public, either with or without a charge. If the authority, in its discretion, decides that a charge is appropriate, then the authority shall fix and provide for the collection of such charge or charges as it deems appropriate for admission to the park and for the use, viewing of or other enjoyment of exhibits and other facilities appurtenant to the park.

(b) The authority may enter into agreements with any civic organization, lay group or industrial, professional, educational or governmental organization relative to the general management of the park or historic site.

(c) The authority is also specifically authorized to accept gratuitous services from individuals and organizations and to employ such rangers, guides, maintenance people, guards, superintendents and professional staff and other employees as, in its opinion, are needed for the operation and exhibition of such park or historic site.



Section 41-10-178 - Appropriation of public funds and construction and maintenance of roads and other public facilities, etc., for the authority by counties and municipalities.

The county commission of any county or governing body of any municipality in this state shall be authorized, by resolution duly adopted and recorded, to appropriate any available public funds not otherwise pledged to the use of the authority and shall be authorized to construct and maintain roads and bridges and other public facilities and improvements on authority owned or controlled land.



Section 41-10-179 - Taxation of income, property, leases, bonds, etc., of the authority.

The authority shall have a tax-exempt status, and the properties of the authority and the income therefrom, all lease agreements and contracts made by it, all bonds issued by it and the coupons applicable thereto and the income therefrom and all indentures executed with respect thereto shall be forever exempt from any and all taxation by the State of Alabama and any political subdivision thereof, including, but not limited to, income, admission, amusement, excise, and ad valorem taxes.



Section 41-10-180 - Participation of employees of the authority in insurance programs provided for state employees; payment of contributions for such insurance.

(a) All full-time employees of the authority shall be treated as state employees for the purpose of participating in any insurance programs provided for state employees.

(b) The authority is hereby authorized and empowered to pay the employer's contributions to any such programs out of any funds appropriated them or available to them for any purpose whatsoever, and it may deduct the employees' contributions for such programs by means of payroll deductions or otherwise from any salary or compensation paid said employees.



Section 41-10-181 - Authority as state agency; control over Blakeley site, historic park, etc.; promulgation, alteration, etc., of rules and regulations concerning preservation, etc., of Blakeley historic site; penalty for violation of rules or regulations; police powers of authority members; designation of deputy police officers.

(a) The authority shall be a state agency, and shall have exclusive control over the Blakeley site, the historic park, recreational areas, all improvements and exhibits located thereon, and any additions constructed, created, leased, acquired or erected in connection therewith.

(b) The authority shall have the power and authority to establish and promulgate and from time to time alter, amend, or repeal rules and regulations concerning the preservation, protection, and use of the Blakeley historic site and to preserve the peace therein. Any person who violates any rule or regulation so established and promulgated shall be guilty of a misdemeanor and shall be punished by a fine of not more than $1,000.00 or imprisonment for not more than one year, or both, and may be adjudged to pay all costs of the proceedings.

(c) The authority members shall have and are hereby vested with full police power to prefer charges against and to make arrests of any person or persons violating any such rule or regulation. The authority shall have full authority to designate any employee or employees of the authority as deputy police officers, who shall have full authority to prefer charges against or to make arrests of any person or persons violating any rule or regulation established and promulgated by the authority, as provided in this section.



Section 41-10-182 - Reaffirmation of charter of Town of Blakeley; recognition as municipality; boundaries; persons recognized as citizens for purposes of electing town officials and conducting town business; authority as governing body of Town of Blakeley.

The original charter of the Town of Blakeley by act of the Alabama Legislature in 1818 strengthened by an act of the Alabama state Legislature in 1820 and never revoked following demise of the town is hereby reaffirmed, and the Town of Blakeley is recognized as a municipality of the State of Alabama whose boundaries are hereby established as those of the national register site. Members of the authority and any other persons over the age of 21 whom the authority may designate, their place or places of residence in Alabama notwithstanding, shall be recognized as citizens of the Town of Blakeley for the purpose of conducting elections of town officials and other town business decided by referendum, until such time as citizens shall elect to come within the general provisions of the Code of Alabama 1975 as to government of municipalities. Until such time as the Town of Blakeley citizens decide on an alternative form of government, the authority shall be recognized as the governing body of the Town of Blakeley and is hereby empowered to elect from Blakeley citizens a mayor and members of town council to serve according to terms of office to be set by the authority.






Article 7 - Alabama Shakespeare Festival Theatre Finance Authority.

Section 41-10-200 - Declaration of purpose and legislative findings.

The Legislature has found and determined and does hereby declare that it is necessary, desirable and in the best interest of the citizens of this state that provision be made for the establishment of a public corporation to acquire, enlarge, improve, expand, replace, own, operate, lease and dispose of properties to the end that such corporation may be able to promote public interest in, and aid in the development of, The Alabama Shakespeare Festival, Inc., a not-for-profit corporation created under the laws of Alabama, and to provide certain facilities for use by said not-for-profit corporation and to vest such public corporation with all powers, rights and privileges that may be necessary to enable it to accomplish such purposes.



Section 41-10-201 - Definitions.

The following words and phrases used in this article, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this chapter.

(2) BOARD. The board of directors of the authority.

(3) BONDS. Bonds, notes, certificates, bond anticipation notes, grant anticipation notes or revenue anticipation notes or any other evidence of indebtedness representing an obligation to pay money.

(4) DIRECTOR. A member of the board of the authority.

(5) PERSON. Unless limited to a natural person by the context in which it is used, a person, corporation, association, partnership or cooperative.

(6) PROJECT. Land, any building or other improvement thereon or thereto, and any personal properties, whether or not now in existence, deemed necessary or suitable for use incident to or in connection with any theatrical or educational undertakings of the not-for-profit corporation known as The Alabama Shakespeare Festival, Inc.

(7) STATE. The State of Alabama.



Section 41-10-202 - Incorporation of authority; procedure.

(a) The Governor, the State Treasurer and the Director of Finance may incorporate and organize a public corporation, with the power and authority hereinafter provided, by proceeding according to the provisions of this chapter. To organize such a corporation, the Governor, the State Treasurer and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name and official designation of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be "Alabama Shakespeare Festival Theatre Finance Authority";

(4) The location of the principal office of the proposed corporation, which shall be in the state;

(5) The period of duration of the proposed corporation (if the duration is to be perpetual, subject to the provisions of Section 41-10-213 hereof that fact shall be stated); and

(6) Any other matter relating to the incorporation of the proposed corporation that the applicants may choose to insert and that is not inconsistent with this chapter or the laws of the state.

(b) The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the state to take acknowledgments to deeds.

(c) The Secretary of State shall examine the application; and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.

(d) When the application has been made, filed and recorded as herein provided, the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article under the Great Seal of the State, and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.



Section 41-10-203 - Board of directors; members; terms; vacancies; qualifications; expenses; quorum; impeachment; copies of proceedings as evidence.

(a) The authority shall be governed by a board of directors, and all powers of the authority shall be exercised by the board or pursuant to its authorization.

(b) The board shall consist of five directors. The Chancellor of the University of Alabama and the President of Auburn University shall be ex officio members of the board. The remaining three directors shall be appointed by the Governor in the manner hereinafter prescribed, as soon as may be practicable after the incorporation of the authority, for staggered terms as follows: The Governor shall appoint two directors each of whose initial terms shall begin immediately upon his respective appointment and shall end on September 30 in the fifth calendar year next following the calendar year in which the certificate of incorporation of the authority was issued; and the Governor shall appoint the remaining director whose initial term shall begin immediately upon his appointment and shall end on September 30 in the tenth calendar year next following the calendar year in which the certificate of incorporation of the authority was issued. Thereafter, the term of office of each appointed director shall be 10 years, commencing on the October 1 next following the September 30 on which the term of the immediate predecessor director ended. If at any time there should be a vacancy on the board not heretofore provided for, a successor director shall be appointed by the Governor to serve for the unexpired term applicable to such vacancy. If the term of office of any appointed director shall expire prior to the reappointment of such director or prior to the appointment of his successor, such director shall continue to serve until his successor is appointed and qualified, and if such director is reappointed for a new term after the expiration of the immediately preceding term which he has been serving, his new term of office shall be deemed to have commenced on the October 1 next following the expiration of such immediately preceding term. Directors shall be eligible for reappointment.

(c) Each appointed director shall, at the time of his appointment and at all times during his term of office, be a qualified elector of the state; and a failure by any appointed director to remain so qualified during such term shall cause a vacancy of the office of such director. No officer or employee of the state or of any county, city or town therein shall be eligible for appointment as a director. The acceptance by an appointed director of any office or employment which, had such director held such office or been so employed at the time of his appointment as a director, would have rendered him ineligible for appointment as a director, shall cause a vacancy of the office of such director. Each director shall serve without compensation, except that he may be reimbursed for expenses actually incurred by him in and about the performance of his duties.

(d) A majority of the directors in office shall constitute a quorum for the transaction of business. No vacancy in the membership of the board or the voluntary disqualification or abstention of any member thereof shall impair the right of a quorum of the board to exercise all the powers and duties of the authority. All proceedings of the board shall be reduced to writing by the secretary of the authority and maintained in the permanent records of the authority. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as evidence of the matters therein certified.



Section 41-10-204 - Officers.

The officers of the authority shall consist of a chairman, vice-chairman, secretary, treasurer and such other officers as the board shall deem necessary or appropriate. The chairman and the vice-chairman shall be elected by the board from the membership thereof, and the secretary, the treasurer and any other officers of the authority may, but need not, be members of the board and shall also be elected by the board. The offices of secretary and treasurer may, but need not, be held by the same person.



Section 41-10-205 - Powers of authority; open meetings required.

(a) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be perpetuity, subject to the provisions of Section 41-10-213) specified in its certificate of incorporation;

(2) To sue and be sued in its own name in civil suits and actions, and to defend suits against it;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt, alter and repeal bylaws, not inconsistent with the provisions of this article, for the regulation and conduct of its affairs and business;

(5) To acquire, whether by purchase, construction, exchange, gift, lease or otherwise and to improve, maintain, equip and furnish one or more projects, including all real and personal properties which the board may deem necessary in connection therewith, regardless of whether or not any such projects shall then be in existence;

(6) To lease to others any or all of its projects and to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof;

(7) To receive and accept, from any source, aid or contributions of money, property, labor or other items of value for furtherance of any of its purposes, subject to any conditions not inconsistent herewith or with the laws of this state pertaining to such contributions, including, but without limitation to, gifts or grants from any department, agency or instrumentality of the United States of America;

(8) To procure such insurance and guarantees as the board may deem advisable, including, but without limitation to, insurance or guarantees against any loss in connection with any of its property or assets and for payment of any bonds or other obligations issued by the authority, in such amounts and from such public or private entities, as it may deem advisable, and to pay premiums or other charges for any such insurance or guarantees;

(9) To borrow money and to sell and issue its bonds for any corporate function, use or purpose authorized herein;

(10) To mortgage, pledge, assign or grant security interests in any or all of its projects or any part or parts thereof, as security for the payment of the principal of and interest on any bonds issued by the authority, or as security for any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues from which said bonds are payable as security for the payment of the principal of and interest on said bonds and any agreements made in connection therewith;

(11) To appoint, employ, contract with, and provide for the compensation of, such officers, employees and agents, including, but without limitation to, engineers, architects, construction contractors, attorneys, management consultants, and fiscal advisers, as the business of the authority may require; provided, however, that no director or member of his or her firm, business, partnership or corporation shall be employed or compensated by the authority;

(12) To invest any funds of the authority that the board may determine are not presently needed for any of its corporate purposes in obligations of the United States of America and interest-bearing bank and savings and loan association deposits and in any investments eligible under then applicable law for the investment of trust funds by fiduciaries, or any thereof;

(13) To enter into a management agreement or agreements with any person for the management by said person for the authority of any of its properties upon such terms and conditions as may be mutually agreeable;

(14) To sell, exchange, donate and convey any or all of its properties whenever its board shall find any such action to be in furtherance of the purposes for which the authority was organized; and

(15) To make, enter into, and execute such contracts, agreements, leases and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder.

(b) All meetings of the board of the authority for any purpose shall be open to the public.



Section 41-10-206 - Bonds.

(a) Source of payment. All bonds issued by the authority shall be payable solely out of the revenues and other receipts of the authority as may be designated in the proceedings of the board under which the bonds shall be authorized to be issued.

(b) Pledge of revenues and other security. The principal of an interest on any bonds issued by the authority shall be secured by a pledge of the revenues and other receipts out of which the same may be payable and may be secured by a trust indenture evidencing such pledge or by a foreclosable mortgage and deed of trust conveying as security for such bonds all or any part of the property of the authority from which the revenues so pledged may be derived. The resolution under which the bonds are authorized to be issued or any such trust indenture or mortgage may contain any agreements and provisions respecting the maintenance and insurance of the property covered by such trust indenture or mortgage, the use of the revenues subject to such trust indenture or mortgage, the creation and maintenance of special funds from such revenues, the rights, duties and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the board shall deem advisable and which are not in conflict with the provisions of this article.

(c) Execution. All bonds issued by the authority shall be signed by its chairman or vice-chairman and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by its chairman or vice-chairman; provided, that a facsimile of the signature of one, but not both, of said officers may be printed or otherwise reproduced on any such bonds in lieu of his manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of its chairman or vice-chairman may be printed or otherwise reproduced on any such interest coupons in lieu of his manually signing the same.

(d) General provisions respecting form, interest rate, maturities, sale and negotiability of bonds. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions permitting or restricting redemption of such bonds prior to their maturities, shall contain such provisions not inconsistent with the provisions of this article, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such times as determined by the board of directors to be advantageous. The authority may pay all expenses, premiums and commissions which the board may deem necessary or advantageous in connection with any financing done by it. Whether or not any bonds of the authority, and any interest coupons appertaining thereto, are of such form and character as to be negotiable instruments under the terms of Title 7, all bonds, except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(e) Nature of obligation and source of payment. All obligations created and all bonds issued by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or a charge on its credit or taxing powers. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues and other receipts of the authority specified in the proceedings authorizing those bonds.



Section 41-10-207 - Proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the establishment of reserve funds as security for the payment of the principal of (and premium, if any) and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to (1) the fiscal, consulting, legal and other expenses incurred in connection with the issuance of the bonds, (2) in the case of bonds issued to pay costs of construction, interest on such bonds prior to and during such construction and for not exceeding one year after completion of such construction, and (3) except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.



Section 41-10-208 - Refunding bonds.

Any bonds issued by the authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with such refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any refunding bonds issued by the authority shall be issued and may be secured in accordance with the provisions of Section 41-10-206.



Section 41-10-209 - Exemption from taxation.

The property and income of the authority, all bonds issued by the authority, the income from such bonds, conveyances by or to the authority, and leases, mortgages and deeds of trust or trust indentures by or to the authority shall be exempt from all taxation in the State of Alabama. The authority shall be exempt from all taxes levied by any county, incorporated city or town, or other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which the authority may engage. The authority shall not be obligated to pay or allow any fees, taxes or costs to the judge of probate of any county of this state in respect of its incorporation or the recording of any document.



Section 41-10-210 - Exemption from usury and interest laws.

The authority shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8.



Section 41-10-211 - Freedom of authority from state supervision and control; inapplicability of code of ethics.

(a) This article is intended to aid the state through the furtherance of the purposes of the chapter by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this article, no proceeding, notice or approval shall be required for the incorporation of the authority, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture, or the exercise of any other of its powers by the authority. Neither a public hearing nor the consent of the state Department of Finance shall be prerequisite to the issuance of bonds by the authority.

(b) The directors, the officers and employees of the authority shall not be subject to the provisions of Chapter 25 of Title 36 or to the rules and promulgations by the Alabama Ethics Commission.



Section 41-10-212 - Exemption from competitive bid laws.

All contracts made by the authority shall be exempt from the laws of the state now or hereafter in effect that require competitive bids, including, but without limitation to, the provisions of Article 3 of Chapter 16 of this title.



Section 41-10-213 - Dissolution of authority and vesting of title to its property.

At any time when the authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record of a certified copy of the said resolution in the office of the Secretary of State, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to and vest in the Board of Trustees of the University of Alabama.



Section 41-10-214 - Article cumulative.

The provisions of this article are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with provisions of this article.



Section 41-10-215 - Liberal construction of article.

This article is remedial in nature and shall be liberally construed to effect its purposes.






Article 8 - Africatown, U.S.A. State Park and Historic Preservation Authority.

Section 41-10-230 - Short title.

This article shall be known and cited as "The Africatown, U.S.A. Act of 1985."



Section 41-10-231 - "Authority" defined.

The word "authority" as used throughout this article shall mean "The Africatown, U.S.A. Historic Preservation Authority" unless the context clearly intends a different meaning.



Section 41-10-232 - Africatown, U.S.A. State Park to be included in listings of state parks; use of park.

In order to preserve and interpret to the public the historic and cultural properties at and near Africatown, U.S.A. in Mobile County, the Commissioner of the state Department of Conservation and Natural Resources shall include the descriptions of lands and boundaries contained in Section 41-10-233 on any registry or listings of state parks. The Africatown, U.S.A. State Park shall be comprised of those facilities authorized in Section 41-10-234 and shall be utilized as a park for recreational use by the general public and for no other and different purpose, as stated in the deed conveying said property to the City of Prichard.



Section 41-10-233 - Africatown, U.S.A. State Park established; description of boundaries.

There is hereby established in the City of Prichard, Alabama, the Africatown, U.S.A. State Park to recognize the significance of Africatown, U.S.A. in American history and culture and to commemorate African heritage in the United States of America, with boundaries described as follows: All that portion of the southeast quarter and the southwest quarter of the northeast quarter of section 18, township 3 south, range 2 west, located south of Chickasawbogue Creek, excepting that part of the southeast quarter located east of the west line of the Basil Chastang claim.

Beginning at the southeast corner of section 18, township 3 south, range 2 west, thence run westerly a distance of 350 feet along the south line of said section 18 to a point; thence run north 12 deg 09' east, a distance of 1,663 feet to the point of beginning of the parcel of land herein conveyed; thence run south 45 deg 00' east along the south line of lot 1 in the Basil Chastang claim a distance of approximately 1,050 feet to the point of intersection with the east line of the right of way of the Alabama Power Company; thence run northeasterly along the east line of this right of way to its intersection with the south edge of Chickasawbogue Creek; thence run westerly along the south edge of Chickasawbogue Creek to a point where the south edge of Chickasawbogue Creek intersects the east line of section 18, township 3 south, range 2 west; thence run south along the said east line of section 18 a distance of approximately 700 feet to a point; thence run north 12 deg 09' east a distance of approximately 50 feet to the point of beginning. All of the aforesaid being a portion of lot 1 in the Basil Chastang claim as recorded in the office of the Judge of Probate of Mobile County, Alabama, in Deed Book 128 N.S., Page 3, and all of fractional southwest quarter of section 18, township 3 south, range 1 west. The aforesaid parcels of land contain 150 acres, more or less.



Section 41-10-234 - Agreements with City of Prichard as to development, administration, etc., of park.

The Governor is authorized to enter into agreements with the City of Prichard for supervision and maintenance of the park and for construction on a portion of the land as authorized, certain administrative facilities including the Institute of Ethnic Science and Technology, a visitor's center, museum, theatre, library and other facilities including a zoo for the interpretation of the historical-cultural features of the park and area and the cultural technology employed.

Such park shall be developed, administered and maintained by the City of Prichard through agreement with the State of Alabama and by standards of interpretation and scientific management for state parks. Nothing in this section precludes the City of Prichard from entering into contracts with private sector and public sector agencies to carry out the provisions of this section. The mayor of the City of Prichard is hereby authorized to implement the terms and conditions of this section.



Section 41-10-235 - Commemorative markers and plaques.

The State of Alabama, in recognition of the Africatown, U.S.A. settlement, to American history and culture, hereby authorizes and empowers the City of Prichard to enter into negotiations for the acquisition of, and to acquire, by conveyance, gift or bequest, rights to place commemorative markers and plaques to commemorate historical and cultural sites and landscapes, including natural wetlands, which bear significance to the cultural history of Africatown, U.S.A. as associated with the historical events relating to the Clotilde as recognized by the Alabama Historical Commission in Montgomery.



Section 41-10-236 - State advisory committee to Africatown, U.S.A. State Park.

There is hereby established a state advisory committee to the Africatown, U.S.A. State Park which shall include the Director of the state Historical Commission, the Director of the Department of Conservation and Natural Resources, the Director of the state Department of Tourism, the Mayor of the City of Prichard, Alabama, a member selected by the Black Heritage Council, the state representative and state senator representing the legislative districts in which the Africatown, U.S.A. State Park is located, and the senators and representatives representing the legislative districts in which the commemorative sites are located, a member of the Africatown, U.S.A. Historic Preservation Authority, and five other persons to be appointed by the Governor, at least one of whom shall be a descendent of the Africans brought over on the Clotilde and at least one of whom shall be a representative of the corporate community of Mobile County to be selected by the Mobile Area Chamber of Commerce and three persons appointed from the State of Alabama at large who shall have a demonstrated concern for protecting the historical and cultural resources of this state.

The duties of the advisory committee shall include coordination with the state Historical Commission, the state Department of Conservation and Natural Resources and the City of Prichard to assure the most advantageous development and interpretation of Alabama's cultural resources and the most efficient management of the park.



Section 41-10-237 - Functions of Institute of Ethnic Science and Technology as to black heritage resources and programs.

The Institute of Ethnic Science and Technology shall serve as a state resource for reviews, research and informational update on planning, design and management of the park as an African-American state heritage resource and for support to the State Department of Tourism in the development of a black heritage program. Such institute shall also work with state universities for teaching, research and public service programs on Alabama black settlements and heritage resources.



Section 41-10-238 - Establishment of Africatown, U.S.A. Historic Preservation Authority; duties.

In accordance with "The Historical Preservation Authorities Act of 1979," excluding any sections relating to the National Register of Historic Places as a qualifying element to establish a public corporation and exempting any corporation formed under the authority of said act from any listing on the National Register of Historic Places, a public corporation may be formed under the provisions of this section and said act for purposes of establishing the Africatown, U.S.A. Historic Preservation Authority. It shall be the duty of the authority to study, consider, accumulate, compile, assemble and disseminate information on any aspect of Africatown, U.S.A. State Park; to confer with appropriate officials of local, state and federal governments and agencies on matters related to any national and international recognition for Africatown, U.S.A. State Park; to cooperate with and secure assistance of local, state, federal and international governments or any agencies thereof in formulating related programs; and, to coordinate such programs with any program relating to Africatown, U.S.A. State Park that is adopted or planned by the federal government to the end that the authority may secure the full benefit of such program; provided, however, that such authority is hereby authorized to directly seek and receive from the federal government any grants, funds or other benefits which may be available for the Africatown, U.S.A. State Park.



Section 41-10-239 - Property rights not to be affected by article; sections imposing licensing requirements, taxes, etc., are void if such requirements not otherwise imposed.

It is the intent of this article that it shall not restrict or impair the real, personal or mixed property in which any individual person, industry, business, utility, industrial development board or similar board or authority, public or private corporation or the Alabama State Port Authority has any legal, equitable, absolute or conditional right, title or interest, whether by fee simple, leasehold, easement, possession, contract, license, permit or any other form of ownership or other rights thereto whatsoever or any existing or future rights of way required by the State of Alabama Department of Transportation for the construction of Interstate Route I-210 and the construction of the new Cochrane Bridge and its roadway approaches and any future connections to or between these two highway facilities. In the event that any individual person, industry, business, utility, industrial development board or similar board or authority, public or private corporation or the Alabama State Port Authority or the State of Alabama Department of Transportation shall at any time be required to obtain any license, permit or other certificate, or be made subject to any tax, assessment, fine, penalty, law, rule, regulation, ruling, ordinance or order of any city, county, state, federal or other governmental, quasi-governmental or public entity or any agency of any of them, to which such individual person, industry, business, utility, industrial development board or similar board or authority, public or private corporation or the Alabama State Port Authority or the State of Alabama Department of Transportation would not have been subject in the absence of this article, then, notwithstanding any severability provision herein to the contrary, any section or sections of this article causing that effect shall immediately become null and void without any further legislative or judicial action.



Section 41-10-240 - Injunction to protect property interests under Section 41-10-239.

Any person who has any interest in real, personal, or mixed property as described in Section 41-10-239 herein may enjoin the violation of, or enforce compliance with, this article or any program adopted hereunder.






Article 9 - Alabama Judicial Building Authority.

Section 41-10-260 - Definitions.

The following terms, wherever used in this article, shall have the following respective meanings unless the context clearly indicates otherwise:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this article.

(2) BOARD OF DIRECTORS. The board of directors of the authority.

(3) BONDS. When used with reference to debt instruments issued by the authority, means bonds, notes and other forms of indebtedness.

(4) BUILDING COMMISSION. The Building Commission created by Act No. 128 adopted at the 1945 Regular Session of the Legislature of the state, and any successor agency thereto.

(5) CHIEF JUSTICE. The Chief Justice of the Supreme Court of the State of Alabama.

(6) GOVERNMENT SECURITIES. Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof (which may consist of the principal thereof or the interest thereon).

(7) JUDICIAL FACILITIES. One or more buildings, and the site or sites therefor, to be constructed and acquired in the City of Montgomery, Alabama and designed primarily for the use by the Unified Judicial System, including the Supreme Court of the State of Alabama, the Court of Criminal Appeals, the Court of Civil Appeals, the State Law Library and the Administrative Office of Courts, and any equipment and other facilities necessary or useful in connection with such building(s), including courtrooms, conference rooms, library facilities, educational facilities, furnishings, offices, file rooms, parking facilities and the like.

(8) PERMITTED INVESTMENTS.

a. Government securities;

b. Bonds, debentures, notes or other evidences of indebtedness issued by any of the following agencies, to the extent that such obligations are secured by the full faith and credit of the United States of America: Bank for Cooperatives; federal intermediate credit banks; Federal Financing Bank; federal home loan banks; Federal Farm Credit Bank; Export-Import Bank of the United States; federal land banks; or Farmers Home Administration, or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof, the bonds, debentures, participation certificates or notes of which are unconditionally guaranteed by the United States of America;

c. Bonds, notes, pass through securities or other evidences of indebtedness of the Government National Mortgage Association and participation certificates of the Federal Home Loan Mortgage Corporation;

d. Full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service;

e. Public housing bonds issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States of America;

f. Time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation, provided that, to the extent such time deposits exceed available federal deposit insurance, such time deposits are fully secured by obligations described in paragraphs a., b., c. and e. above, which at all times have a market value (exclusive of accrued interest) at least equal to such bank time deposits so secured, including interest, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Corporation for structured financings;

g. Repurchase agreements for obligations of the type specified in paragraphs a, b, c and e above, provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value (exclusive of accrued interest) at least equal to the purchase price of such repurchase agreements and which are held by a depository satisfactory to the State Treasurer in such manner as may be required to provide a perfected security interest in such obligations, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Corporation for structured financings; and

h. Uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service.

(9) STATE. The State of Alabama.

(10) UNIFIED JUDICIAL SYSTEM. The Unified Judicial System of the state as constituted at the time of the adoption of this article or at any time subsequent thereto.

(11) Pronouns when used in this article shall include all applicable genders.



Section 41-10-261 - Legislative intent; liberal construction.

It is the intent of the Legislature by the passage of this article to authorize the incorporation by the Governor, the Director of Finance and the Chief Justice of a public corporation for the purpose of acquiring, constructing, installing, equipping, operating and maintaining judicial facilities, and to vest such corporation with all powers, authority, rights, privileges, and titles that may be necessary to enable it to accomplish such purpose. This article shall be liberally construed in conformity with the purpose expressed.



Section 41-10-262 - Authority to incorporate.

The Governor, the Director of Finance, the Lieutenant Governor, the Speaker of the House, and the Chief Justice may become a public corporation with the powers and authorities hereinafter provided, by proceeding according to the provisions of this article.



Section 41-10-263 - Procedure for incorporation.

To become a corporation, the Governor, the Director of Finance, the Lieutenant Governor, the Speaker of the House, and the Chief Justice shall present to the Secretary of State an application signed by each of them which shall set forth:

(1) The name, official designation, and official residence of each of the applicants, together with a certified copy of the document evidencing each applicant's right to office;

(2) The date on which each applicant was inducted into office and the term of office of each of the applicants;

(3) The name of the proposed corporation, which shall be "Alabama Judicial Building Authority";

(4) The location of the principal office of the proposed corporation, which shall be Montgomery, Alabama; and

(5) Any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this article or the laws of the state. The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the state to take acknowledgments to deeds.

The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section and that the name proposed in the application is not identical with that of a person or other corporation in the state or so nearly similar thereto as to lead to confusion and uncertainty, he shall receive and file it and record it in an appropriate book of records in his office.



Section 41-10-264 - Certificate of incorporation; no fees for incorporation or dissolution.

When the application has been made, filed, and recorded as provided in Section 41-10-263, the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article, under the Great Seal of the State, and shall record the certificate with the application, whereupon the applicants shall constitute a public corporation of the state under the name proposed in the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.



Section 41-10-265 - Members, directors and officers of authority; quorum; vacancies; no additional salary for service to authority; effect of resolutions; record of proceedings; establishment of legislative oversight committee.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the chairman of the authority, the Chief Justice shall be the vice chairman of the authority and the Director of Finance shall be the secretary of the authority. The State Treasurer shall be the treasurer of the authority but shall not be a member of the authority. The authority, at its option, may appoint an assistant secretary who shall not be a member of the authority. The members of the authority shall constitute all the members of the board of directors of the authority, which shall be the governing body of the authority. The presence of any three members of the said board of directors shall constitute a quorum for the transaction of business. No vacancy in the membership of the board of directors or the voluntary disqualification or abstention of any member thereof shall impair the right of a quorum of the board of directors to act. Should any person holding any state office named in this section cease to hold such office by reason of death, resignation, expiration of his term of office, or for any other reason, then his successor in office shall take his place as a member, officer, or director, as the case may be, of the authority. No member, officer, or director of the authority shall draw any salary in addition to that now authorized by law for any service he may render or for any duty he may perform in connection with the authority. All resolutions adopted by the board of directors shall constitute actions of the authority, and all proceedings of the board of directors shall be reduced to writing by the secretary or assistant secretary of the authority and shall be recorded in a substantially bound book and filed in the office of the Director of Finance. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.

There shall be established a legislative oversight committee to provide consultation and advice to the board of directors concerning the efficient operation of the authority. The oversight committee shall consist of three members of the House of Representatives appointed by the Speaker of the House, at least one of which shall be a member of the Ways and Means Committee and one of which shall be a member of the House Judiciary Committee, and three members of the Senate appointed by the Lieutenant Governor, at least one of which shall be a member of the Committee on Finance and Taxation and one of which shall be a member of the Senate Judiciary Committee. After their initial appointment, the members of the oversight committee shall be named at each organizational session of the Legislature, and all members shall serve until their successors are properly qualified. All members of the oversight committee shall be entitled to their actual expenses incurred in the performance of their duties as members of the committee.



Section 41-10-266 - Meetings of board of directors.

The board of directors of the authority shall meet at such times upon such notice as it shall determine.



Section 41-10-267 - Powers of authority.

The authority shall have the following powers among others specified in this article:

(1) To have succession by its corporate name until dissolved as provided in this article;

(2) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties thereto;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To make and alter all needful bylaws, rules and regulations for the transaction of the authority's business and the control of its property and affairs;

(5) To provide for the acquisition, construction, installation, equipping, operation and maintenance of judicial facilities;

(6) To receive, take and hold by sale, gift, lease, devise or otherwise, real and personal property of every description, and to manage the same;

(7) To acquire by purchase, gift, or the exercise of the power of eminent domain, or any other lawful means, and to transfer, convey or cause to be conveyed to the state, any real, personal or mixed property;

(8) To exercise the right of eminent domain as freely and completely as, and in the same manner as, the state is empowered to exercise such right;

(9) To borrow money and issue its bonds in evidence thereof subject to the provisions of this article;

(10) As security for payment of the principal of and the interest on its bonds, to pledge any funds or revenues from which its bonds may be made payable and to arrange for and provide such additional security for its bonds, including letters of credit, bond insurance policies, surety bonds and the like, as the board of directors shall determine to be necessary or desirable;

(11) To make and enter into such contracts, leases, agreements and other actions as may be necessary or desirable to accomplish any corporate purpose and to exercise any power necessary for the accomplishment of the purposes of the authority or incidental to the powers expressly set out herein; and

(12) To appoint and employ such attorneys, accountants, financial advisors, underwriters, trustees, depositories, registrars, fiscal agents and other advisors, agents and independent contractors as may, in the judgment of the board of directors, be necessary or desirable.



Section 41-10-268 - Authorization, issuance and sale of bonds.

The authority is hereby authorized from time to time to sell and issue its interest-bearing or noninterest-bearing bonds, in one or more series, not to exceed an aggregate principal amount of $40,000,000.00, excluding refunding bonds described in Section 41-10-277, for the purpose of providing funds for the acquisition, construction, installation and equipping of judicial facilities, and for payment of obligations incurred for any of said purposes.

Bonds of the authority may be in such form and denominations, may be of such tenor, may be payable in such installments and at such time or times not exceeding 30 years from their date, may be payable at such place or places, may be redeemable at such times and under such conditions, may bear interest at such rate or rates payable and evidenced in such manner or may be structured to bear no interest or to reflect compound interest and may be secured in such manner, all as shall not be inconsistent with the provisions of this article and as may be provided in the proceedings of the board of directors whereunder said bonds shall be authorized to be issued. Bonds of the authority may be sold at such price or prices and at such time or times as the board of directors may consider advantageous, either at public or private sale and by negotiation or by competitve bid. Bonds of the authority sold by competitive bid must be sold, whether on sealed bids or at public auction to the bidder whose bid reflects the lowest net interest cost to the authority for the bonds being sold, computed from their date to their respective maturities; provided, that if no bid acceptable to the authority is received, it may reject all bids. The authority may fix the terms and conditions under which each sale of bonds may be held; provided, that such terms and conditions shall not conflict with any of the requirements of this article. The authority may allow or pay, from the proceeds of sale of its bonds, all expenses, fees, premiums, discounts, insurance premiums and commissions as the board of directors may deem necessary or advantageous in connection with the authorization, sale and issuance of its bonds. Neither a public hearing nor consent of the state Department of Finance of any other department or agency of the state shall be a prerequisite to the issuance of bonds by the authority. All bonds issued by the authority shall contain a recital that they are issued pursuant to the provisions of this article, which recital shall be conclusive evidence that the said bonds have been duly authorized pursuant to the provisions of this article.



Section 41-10-268.1 - Issuance of bonds - 2007 authorization.

(a) As used in this section, the following terms shall have the following respective meanings:

(1) "Authority" means the Alabama Judicial Building Authority organized pursuant to the 1986 Act.

(2) "1986 Act" means Act No. 86-420, enacted at the 1986 Regular Session of the Legislature of Alabama and codified in this chapter

(3) "Series 1996 Bonds" means the Alabama Judicial Building Authority Revenue Refunding Bonds, Series 1996.

(b) In addition to those bonds authorized to be issued or refunded by the authority pursuant to the 1986 Act, the authority is hereby authorized to sell and issue additional revenue bonds not to exceed an aggregate principal amount of $10,000,000 for the purposes of providing funds for capital expenditures and for the repair of the roof and other structural damage to the judicial building; provided, however, that the additional bonds may only be issued if the authority refunds its Series 1996 Bonds and the total annual debt service payable in any fiscal year on the refunding bonds plus the total annual debt service payable in the same fiscal year on the additional bonds is not greater than $3,975,000.

(c) Relative to issuance expenses, contracts and appointments incurred in connection with the issuance of bonds, the authority shall contract with businesses or individuals which reflect the racial and ethnic diversity of the state.



Section 41-10-269 - Execution of bonds.

All bonds of the authority shall be signed by its chairman or vice chairman, and the seal of the authority shall be affixed thereto and attested by its secretary or assistant secretary. The signatures of the chairman, vice chairman, secretary and assistant secretary may be facsimile signatures and a facsimile of the seal of the authority may be imprinted on the bonds if the board of directors, in its proceedings with respect to issuance of such bonds, provides for manual authentication of such bonds by a trustee or paying agent or by named individuals who are employees of the state and who are assigned to the Department of Finance or office of the State Treasurer. Delivery of bonds so executed shall be valid notwithstanding any changes in officers or in the seal of the authority after the signing and sealing of such bonds.



Section 41-10-270 - Use of proceeds from sale of bonds.

All proceeds derived from the sale of any bonds (except refunding bonds) by the authority remaining after payment of the expenses of issuance thereof shall be turned over to the State Treasurer, shall be carried in a special account of the State Treasury to the credit of the authority, and shall be subject to be drawn on by the authority solely for the purposes of funding any required reserve fund, acquiring, constructing, installing and equipping judicial facilities and paying all reasonable and necessary expenses incidental thereto, including interest which shall accrue on said bonds during the construction of said judicial facilities. Any balance of said proceeds thereafter remaining shall, upon completion of said judicial facilities and the payment of all costs in connection therewith, be used for the redemption of bonds of the authority at the earliest permissible date.



Section 41-10-271 - Acquisition, construction, etc., of judicial facilities; award of contract; payments under contract; Building Commission expenses; revision of plans.

The authority shall proceed with the acquisition, construction, installation and equipping of the judicial facilities as soon as may be practicable following the sale of the authority's bonds. Such acquisition, construction, installation and equipping shall be done by the authority under the supervision of the Building Commission upon the award of a contract or contracts for each part of the work to the lowest responsible bidder after advertisement for and public opening of sealed bids; provided, that for the purpose of determining the lowest responsible bidder, the invitation for bids and the bidding documents shall be so arranged that alternates from the base bid shall constitute cumulative deductions from the base bid in the event such alternates should be selected. All such contracts shall be lump sum contracts and shall be awarded and executed by the authority to the respective lowest responsible bidders following determination by the Building Commission of the lowest responsible bidder. Payments made under any such contracts shall be only upon the contractor's written, verified statements when approved by the Building Commission or its agent, in such amounts as the Building Commission may approve as having been then earned under such contracts. The Building Commission shall be reimbursed for all reasonable direct costs incurred by it in connection with such acquisition, construction, installation and equipping, including expenses and fees for the preparation of plans, specifications and contract documents and supervision and inspection of the work. Such plans and specifications may be revised and extras may be added to the contracts only when approved by the Building Commission and only to the extent that funds are available therefor.



Section 41-10-272 - Creation of fund for payment of bonds.

For the purpose of providing funds for the payment of the principal of, premium, if any, and interest on the bonds issued by the authority under the provisions of this article, there is hereby created and irrevocably pledged to the payment of such obligations a special and continuing fund which shall consist of all receipts and income from rents contracted for and received by the authority under leases of the judicial facilities constructed with the proceeds from the sale of bonds. Moneys on deposit in said fund shall not be diverted or used for any other purpose if needed for the payment of the principal of, premium, if any, or interest on the bonds of the authority.



Section 41-10-273 - Security for bonds; collection and application of revenues pledged to payment of bonds; terms of leases of judicial facilities; maintenance and insurance of judicial facilities; reserve and other funds; rights of holders of bonds upon default.

Any resolution of the board of directors authorizing the issuance of bonds may contain any provision or agreement customarily contained in instruments securing evidences of indebtedness, including, without limiting the generality of the foregoing, a pledge, transfer or assignment of any leases of any judicial facilities out of the revenues from which such bonds are payable and a pledge of such revenues. Any such resolution may also contain provisions respecting the collection and application of any revenues pledged to the payment of the authority's bonds, the terms to be incorporated in lease agreements respecting judicial facilities out of the revenues from which such bonds are payable, the maintenance of and insurance on such judicial facilities, the creation and maintenance of reserve and other special funds from such revenues or from the proceeds of the authority's bonds, and the rights and remedies available in the event of default to the holders of the bonds, all as the authority may deem advisable and as shall not be in conflict with the provisions of this article. If there be any default by the authority in the payment of the principal of or interest on the bonds or in any of the agreements on the part of the authority which may properly be included in any resolution in which any of the bonds are authorized to be issued, any holder of any of the bonds may either at law or in equity, by suit, action, mandamus or other proceeding, enforce payment and compel performance of all duties of the board of directors and officers of the authority, and shall be entitled, as a matter of right and regardless of the sufficiency of any such security or the availability of any other remedy, to the appointment of a receiver in equity with all the power of such receiver for the maintenance, insurance, and leasing of the judicial facilities covered by such resolution and the collection and application of such revenues; provided, however, that no such resolution shall grant any lien subject to foreclosure, nor shall such resolution be construed so as to compel the sale of any of the judicial facilities of the authority in satisfaction of the bonds secured thereby. Any such resolution may contain provisions regarding the rights and remedies of the holders of the bonds and may contain provisions restricting the individual rights of action of the holders of the bonds.



Section 41-10-274 - State Treasurer to disburse funds for payment of bonds.

From the fund to be pledged pursuant to Section 41-10-272 hereof, the State Treasurer is authorized and directed to pay the principal of, premium, if any, and interest on the bonds as such principal and interest shall respectively mature, and is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 41-10-275 - Terms and conditions of leasing by authority.

The authority, as lessor, and the Unified Judicial System, as lessee (acting by and through the Chief Justice or his designee) are hereby authorized to enter into a lease or leases for the use and occupancy of the judicial facilities constructed by the authority under the provisions of this article by the Unified Judicial System, including the Supreme Court, the Court of Criminal Appeals, the Court of Civil Appeals, the State Law Library and the Administrative Office of Courts. Such lease or leases may commence, at the discretion of the authority and the lessee, at such time as the judicial facilities are completed and available for occupancy or at such time as the site for such judicial facilities is made available for construction of the judicial facilities. The responsibilities for control, management and maintenance of the judicial facilities shall be, and any lease entered by the authority, as lessor, shall provide that the control, management and maintenance of such facilities are, vested in the lessee.

Should any space become vacant in the judicial facilities constructed by the authority, the authority may enter into a lease or leases with any public entity. If any space remains vacant after an attempt to lease to public entities, the authority may enter into a lease with private entities but only in order to prevent default in the bonds of the authority. Any such lease with a private entity shall not be for the purpose of competing with private enterprise or for lending public credit but shall be solely for the use and benefit of the holders of the authority's bonds to avoid default thereon and to insure the prompt payment of the principal thereof and interest thereon when due. No free space shall be available in the said judicial facilities so long as the principal of or interest on any bonds, including refunding bonds, issued by the authority remains unpaid. The authority may also enter into leases with respect to concession space such as space for a cafeteria, lunch room, or vending machines, if it shall determine that such concession will not interfere with, but will better serve, the occupants of the said judicial facilities and that the use of a portion of the judicial facilities by concessionaires will not adversely affect the holders of the authority's bonds.

Leases by the authority of the judicial facilities financed from the proceeds of the authority's bonds shall provide for rental payments sufficient to pay debt service on the bonds of the authority due and payable during the term of such leases. Rental payments shall be due in advance on the first day of the fiscal year and shall, upon being so paid, entitle the lessee to quiet possession and maintenance, repairs, utilities and other customary office building services, as agreed upon in the lease for the remainder of said fiscal year. The rental payment for the first year or part of a year shall be due and payable when the authority notifies the lessee that the space is tenantable, and the rent for the remainder of the then current fiscal year shall be prorated in the same proportion as the number of days then remaining in the then current fiscal year bears to the total number of days in such fiscal year. Notwithstanding the foregoing, leases of the judicial facilities may provide for monthly rental payments so long as the obligation of the lessee to make such rental payments during the term of the lease is absolute and unconditional.

Leases by the authority may contain and grant to the lessee successive options of renewing the said lease on the terms specified therein for any subsequent fiscal year, provided that no lease to the state or any agency or department thereof, nor liability for the payment of rent, shall ever be for a term longer than one fiscal year. So long as the state or any department or agency thereof is the lessee of the judicial facilities, the obligation to pay rent and each covenant on the part of the state or such department or agency, shall be paid and performed solely out of the current revenues of the state for the fiscal year for which the lease is effective. Any such lease may contain appropriate provisions as to the method by which the lessee may, at its election, exercise any of the said options of renewal.

In the event that the judicial facilities of the authority or any portion thereof should become vacant or not be used by the Unified Judicial System, including the Supreme Court, the Court of Criminal Appeals, the Court of Civil Appeals, the State Law Library and the Administrative Office of Courts, then such entities shall not rent, purchase, acquire, construct or lease any office, courtroom, library or similar facility so long as the judicial facilities of the authority or any portion thereof shall remain vacant or unused and so long as any of the bonds of the authority shall remain outstanding and unpaid.



Section 41-10-276 - Investment of proceeds from sale of bonds; disposition of investment income.

Any portion of the principal proceeds derived from the sale of the bonds which the board of directors may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall, on order of the authority, be invested by the State Treasurer in permitted investments which mature at such time or times as the authority shall direct. Any such investments may, at any time and from time to time on order of the authority, be sold or otherwise converted by the State Treasurer into cash. The income derived from any such investments shall be disbursed on order of the authority for any purpose for which it may lawfully expend funds.



Section 41-10-277 - Refunding bonds.

Any bonds issued by the authority may from time to time thereafter be refunded by the issuance of refunding bonds of the authority. Any such refunding bonds may be issued regardless of whether the bonds to be refunded shall have then matured or shall thereafter mature, and such refunding may be effected either by sale of the refunding bonds and the application of the proceeds thereof to the payment or redemption of the bonds so refunded or by exchange of the refunding bonds for those to be refunded thereby; provided, that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they may be redeemed by the authority according to their terms. Any refunding bonds of the authority shall be payable solely from and secured by the revenues out of which the bonds to be refunded thereby were payable. The proceeds derived from any sale of refunding bonds remaining after paying the expenses of their issuance shall be applied to the purchase, redemption or payment of the principal of, premium, if any, and accrued but unpaid interest on the bonds refunded thereby. Pending the application of said proceeds to the purchase, redemption or payment of such outstanding bonds, the said proceeds may be invested in permitted investments pursuant to an escrow or trust agreement providing for the future application of such proceeds to the purchase, redemption or payment of such outstanding bonds. Bonds refunded prior to their maturity with the proceeds of refunding bonds shall be defeased if the authority, in its proceedings regarding issuance of the refunding bonds, provides for and establishes a trust or escrow fund comprised of moneys or government securities, or both, sufficient to pay, when due, the entire principal of, premium, if any, and interest on the refunded bonds; provided, that such government securities shall not be subject to redemption prior to their maturities other than at the option of the holder thereof. Upon the establishment of such a trust or escrow fund, the refunded bonds shall no longer be deemed to be outstanding, shall no longer be secured by the funds pledged therefor in Section 41-10-272, shall no longer be obligations of the authority and shall be secured solely by and payable from the moneys and government securities deposited in such trust or escrow fund.



Section 41-10-278 - Presumption of validity of bonds and publication of notice thereof; civil action challenging validity.

Any resolution authorizing any bonds hereunder shall contain a recital that they are issued pursuant to the provisions of this article, which recital shall be conclusive evidence that said bonds have been duly authorized pursuant to the provisions of this article, notwithstanding the provisions of any other law now in force or hereafter enacted or amended. Upon the passage of any resolution providing for the issuance of bonds under the provisions of this article, the authority may, in its discretion, cause to be published once in each of two consecutive weeks in a newspaper published and having general circulation in the City of Montgomery a notice in substantially the following form (the blanks being first properly filled in):

Alabama Judicial Building Authority, a public corporation in the State of Alabama, on the _____ day of _____, 20__, adopted a resolution providing for the issuance of _____ dollars principal amount of bonds of said authority. Any action or proceeding questioning the validity of said resolution or said bonds or the pledge and agreements made in said resolution for the benefit thereof, or the proceedings under which said bonds, pledge and agreements were authorized, must be commenced within twenty days after the first publication of this notice.

Any civil action or proceeding in any court seeking to set aside or invalidate a resolution providing for the issuance of bonds under the provisions of this article or to contest the validity of any such bonds, or the validity of any pledge or agreement made therefor, must be commenced within 20 days after the first publication of said notice. After the expiration of 20 days following such first publication, no right of action or defense founded upon the validity of the resolution or other proceedings, if any, or of the bonds, or of the pledge or agreements, shall be asserted. In the event of such publication the validity of such resolution, proceedings, bonds, pledge or agreements shall not be open to question in any court upon any ground whatever, except in a civil action or proceeding commenced within such period. Any such action and any action to protect or enforce any rights under the provisions of this article shall be brought in the Circuit Court of Montgomery County.



Section 41-10-279 - Exemption from taxation.

The properties of the authority and the income therefrom, all lease agreements made by the authority, all bonds issued by the authority and the income therefrom and all lien notices, mortgages, assignments and financing statements filed with respect thereto shall be forever exempt from any and all taxation in the state.



Section 41-10-280 - Bonds constitute negotiable instruments; registration of transfers.

All bonds (and income therefrom) issued by the authority shall be construed to be negotiable instruments subject to the registration provisions pertaining to transfers, even though they are payable from a limited source.



Section 41-10-281 - Obligations not debt of state.

All contracts made, obligations incurred and bonds issued by the authority shall be solely and exclusively obligations of the authority and shall not create obligations or debts of the state.



Section 41-10-282 - Bonds are lawful security for state deposits; investment of state, retirement, and other fiduciary funds in bonds of authority.

Any bonds issued by the authority may be used by the holders thereof as security for deposits of any funds belonging to the state or to any instrumentality, agency or political subdivision of the state in any instance where security for such deposits may be required or permitted by law. Any surplus in any state fund and any retirement or trust fund, where the investment thereof is permitted or required by law, may be invested in bonds issued by the authority. Unless otherwise directed by the court having jurisdiction thereof, or the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in the bonds of the authority.



Section 41-10-283 - Earnings of authority.

The authority shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any private entity.



Section 41-10-284 - Dissolution of authority.

At any time when the bonds and other obligations of the authority have been paid in full, the authority may be dissolved upon the filing with the Secretary of State of a written statement for dissolution, reciting payment in full of all bonds and other obligations of the authority, which statement shall be subscribed by each of the members of the authority and which shall be sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of said written statement for dissolution, the authority shall cease and any property owned by it at the time of its dissolution shall pass to the state. The Secretary of State shall file and record the written statement for dissolution in an appropriate book of record in his office, and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved, and shall record the said certificate with the written statement for dissolution.






Article 10 - Alabama Space Science Exhibit Finance Authority.

Section 41-10-300 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this article.

(2) COMMISSION. The Alabama Space Science Exhibit Commission established pursuant to and under the provisions of Article 15 of Chapter 9 of this title, and its successors as the state agency established for the purposes set out in said Article 15.

(3) CODE. The Code of Alabama, 1975, as amended.

(4) REFUNDING BONDS. Those refunding bonds issued under the provisions of Section 41-10-312.

(5) STATE. The State of Alabama.

(6) BONDS. Those bonds, including without limitation refunding bonds, issued under the provisions of this article.

(7) FACILITIES. Includes exhibit facilities, educational facilities and any other facilities or lands necessary or useful in connection with exhibit facilities or educational facilities, including, without limiting the generality of the foregoing, offices, camp counselors' quarters, warehouses, garages, storage facilities, food services facilities and hotel and motel facilities used in connection with the commission's exhibit facilities or educational facilities.

(8) EXHIBIT FACILITIES. Facilities of the types provided for in the aforesaid Article 15, together with the land on which such facilities are located.

(9) EDUCATIONAL FACILITIES. Without limiting the generality of the foregoing, a building or buildings containing classrooms, offices, support facilities and teaching and exhibit facilities related to the exhibits of the commission, dormitories and dining facilities for the accommodation of students located adjacent to or on the site of the commission's exhibits, and the land on which such facilities are located.



Section 41-10-301 - Purpose of article and construction.

It is the intent of the Legislature, by the passage of this article, to authorize the incorporation of a public corporation for the purposes of acquiring land, constructing and equipping facilities, leasing such facilities to the commission (or others, to the extent provided for herein), and providing financing therefor, and to vest such corporation with all powers, authority, rights, privileges and titles that may be necessary to enable it to accomplish such purposes. This article shall be liberally construed in conformity with the purpose herein stated.



Section 41-10-302 - Incorporation of authority.

Any three individual citizens of the state selected for such purpose by the commission and approved by the Governor of the state may become a public corporation with the power and authority provided in this article by proceeding according to the provisions hereof.



Section 41-10-303 - Certificate of incorporation - Application.

To become a corporation, the three individuals selected pursuant to Section 41-10-302 hereof shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name and residence of each of the applicants, together with a certified copy of all documents evidencing each applicant's selection by the commission and approval by the Governor;

(2) The name of the proposed corporation, which shall be the "Alabama Space Science Exhibit Finance Authority";

(3) The location of the principal office of the proposed corporation; and

(4) Any other matter relating to the incorporation of the proposed corporation which the applicants may choose to insert and which is not inconsistent with this article.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgements to deeds. The Secretary of State shall examine the application, and if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 41-10-304 - Certificate of incorporation - Issuance.

When the application has been made, filed and recorded as provided in Section 41-10-303 hereof, the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article, under the Great Seal of the State, and shall record the certificate with the application, whereupon the applicants shall constitute a public corporation of the state under the name proposed in the application.



Section 41-10-305 - Members; officers; directors; quorum; vacancies; salaries and expenses; liability.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. At the time of initial selection by the commission of the individual citizens to incorporate the authority pursuant to Section 41-10-302, the commission shall designate one of such persons to serve an initial term of two years, one to serve an initial term of four years, and one to serve an initial term of six years. Each succeeding appointment of a member of the authority thereafter shall be for a term of six years. The members shall be eligible to succeed themselves. The members shall select from among themselves a president of the authority, a secretary of the authority and a treasurer of the authority. The members of the authority shall constitute all the members of the board of directors of the authority, which shall be the governing body of the authority. A majority of the members of the said board of directors shall constitute a quorum for the transaction of business. Upon the expiration of the term of office of any member of the authority or in the event any member of the authority ceases to be a member of the authority, by reason of death, resignation, removal of his residence from the State of Alabama or for any other reason, then the commission shall, with the concurrence of the Governor, select a successor in office to take his place as a member of the authority. No member, officer or director of the authority shall draw any salary for any service he may render or for any duty he may perform in connection with the authority, but may be reimbursed by the authority for reasonable expenses incurred in carrying out the business of the authority. No member, officer, director or employee of the authority shall be personally liable for any debt, obligation or liability of the authority.



Section 41-10-306 - Resolutions and proceedings of board of directors.

All resolutions adopted by the board of directors shall constitute actions of the authority, and all proceedings of the board of directors shall be reduced to writing by the secretary of the authority, shall be signed by the members of the authority and shall be recorded in a substantially bound book and filed in the office of the Secretary of State. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 41-10-307 - Powers of authority.

The authority shall have the following powers among others specified in this article:

(1) To have succession in its corporate name until the principal of and interest on all bonds issued by it shall have been fully paid and until it shall have been dissolved as provided herein;

(2) To maintain actions and have actions maintained against it and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties thereof;

(3) To have and to use a corporate seal and to alter such seal at pleasure;

(4) To establish a fiscal year;

(5) To acquire and hold title to real and personal property and to sell, convey, mortgage or lease the same as provided in this article;

(6) To provide for the construction, reconstruction, alteration and improvement of facilities and for the procurement of sites and equipment for such facilities and for the lease thereof;

(7) To lease facilities to the state, the commission or any other agency or instrumentality of the state designated to perform the activities of the commission;

(8) To anticipate by the issuance of its bonds, subject to the provisions of this article, the receipt of the rent and revenues from such facilities;

(9) As security for the payment of the principal of and interest on its bonds, to enter into any lawful covenant, to grant mortgages upon or security interests in its facilities and to pledge the rents and revenues from such facilities;

(10) To appoint a bank or savings and loan association as a depositary for funds of the authority;

(11) To invest as provided in this article the proceeds from the sale of its bonds pending need therefor; and

(12) To appoint and employ such attorneys, agents and employees as the business of the authority may require, subject to the Merit System where applicable.



Section 41-10-308 - Temporary loans in anticipation of issuance of bonds.

In anticipation of issuance of bonds under this article, the authority may, from time to time, borrow such sums as may be needed for any of the purposes for which bonds are authorized to be issued under this article, and in evidence of the moneys so borrowed may issue its promissory notes. The principal of and the interest on notes so issued may, from time to time, be refunded by refunding notes or by bonds in anticipation of the issuance of which such notes were issued. All such notes, whether initial issues or refunding issues, may bear interest from their dates until their maturities at such rate or rates as may be deemed acceptable by the board of directors, not to exceed 15 percent per annum, shall mature within three years from their date, and the principal thereof, premium, if any, and interest thereon shall be payable solely from the proceeds of the refunding notes issued to refund any such notes outstanding, the proceeds from the sale of bonds in anticipation of the issuance of which any such notes were issued and the sources from which bonds may be made payable pursuant to Section 41-10-319, all as may be provided in the resolution of the board of directors under which such notes may be issued.



Section 41-10-309 - Execution of bonds and notes.

The bonds and notes of the authority shall be executed by the manual or facsimile signature of either its president or its treasurer, as shall be provided in the resolution under which such securities shall be issued, and the seal of the authority or a facsimile thereof shall be affixed to any bonds so issued and attested by the manual or facsimile signature of its secretary; provided, that if bonds are executed entirely by facsimile, such bonds shall be authenticated by the manual signature of the bond trustee, registrar or paying agent. If, after any of the bonds shall be so signed, whether manually or by facsimile, any such officer shall for any reason vacate his said office, the bonds so signed may nevertheless be delivered at any time thereafter as the act and deed of the authority.



Section 41-10-310 - Authority to issue bonds.

For the purpose of providing funds for the acquisition of sites, for the construction, reconstruction, alteration and improvement of facilities, for the procurement and installation of equipment therefor and for payment of obligations incurred and the principal of and interest on any temporary loans made for any of the said purposes, the authority is hereby authorized, from time to time, to sell and issue its bonds (other than refunding bonds) in such aggregate principal amounts as may be determined by the board of directors of the authority to be necessary for the said purposes.



Section 41-10-311 - Authority to issue refunding bonds.

The authority may, from time to time, sell and issue its refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority at the time outstanding and paying any premiums necessary to be paid to redeem any such bonds so to be refunded and all expenses incurred in connection therewith. Such refunding bonds shall be subrogated and entitled to all priorities, rights and pledges to which the bonds refunded thereby were entitled.



Section 41-10-312 - Specifications and priority of bonds.

Any bonds of the authority may be executed and delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest, fixed or floating, payable and evidenced in such manner, may contain provisions for redemption prior to maturity and may contain other provisions not inconsistent with this section, all as may be provided by the resolution of the board of directors whereunder such bonds are authorized to be issued; provided that no bond of the authority shall have a specified maturity date later than 30 years after its date. In the event that the authority shall make more than one pledge of the same revenues, such pledges shall, unless otherwise provided in the resolution or resolutions authorizing the earlier issued bonds, take precedence in the order of the adoption of the resolutions in which the pledges are made; provided, that each pledge for the benefit of refunding bonds shall have the same priority as the pledge for the benefit of the bonds refunded thereby.



Section 41-10-313 - Price of bonds; competitive bidding; notice of sale; expenses of sale.

Bonds of the authority may be sold at such price or prices and at such time or times as the board of directors of the authority may consider advantageous, at public or private sale. If bonds are to be sold by competitive bid on sealed bids or at public auction, the bonds may be sold only to the bidder whose bid reflects the lowest effective borrowing cost to the authority for the bonds being sold; provided, that if no bid acceptable to the authority is received, it may reject all bids. Notice of each such sale by competitive bids shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper published in the State of Alabama, each of which notices must be published at least one time not less than 10 days before the date fixed for such sale. The board of directors may fix the terms and conditions under which such sale by competitive bids may be held; provided that such terms and conditions shall not conflict with any of the requirements of this article. The authority may pay out of the proceeds of the sale of its bonds all expenses, including publication and printing charges, fiscal agents' fees, attorneys' fees and other expenses which said board of directors may deem necessary and advantageous in connection with the authorization, advertisement, sale, execution and issuance of such bonds. Neither a public hearing nor consent of the state shall be a prerequisite to the issuance or sale of bonds by the authority.



Section 41-10-314 - Investment of trust funds in bonds of authority.

Any trust fund, where the investment thereof is permitted or required by law, may be invested in bonds issued by the authority. Unless otherwise directed by the court having jurisdiction thereof or the document which is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in the bonds of the authority.



Section 41-10-315 - Security for deposit of governmental funds.

Any bonds issued by the authority may be used by the holders thereof as security for deposits of any funds belonging to the state or to any instrumentality, agency or political subdivision of the state in any instance where security for such deposits may be required or permitted by law.



Section 41-10-316 - Disposition of proceeds of bonds.

(a) All proceeds derived from the sale of any bonds, except refunding bonds, sold by the authority, remaining after payment of the expenses of issuance thereof, shall be held by the authority and used solely for the purposes of:

(1) Acquiring land for and constructing, reconstructing and equipping thereon one or more facilities;

(2) Paying all reasonable and necessary expenses incidental thereto, including filing, recording, surveying, legal and engineering fees and expenses;

(3) Paying the interest which will accrue on the said bonds during the period required for the construction and equipment of the said facilities and for a period not exceeding six months after the completion thereof; and

(4) Paying the principal of and interest on all then outstanding notes theretofore issued by the authority pursuant to the provisions hereof.

The balance of the said proceeds thereafter remaining shall be set aside as additional security for the bonds or shall be used to pay, purchase or redeem bonds as may be provided in the proceedings authorizing their issuance.

(b) All proceeds from the sale of refunding bonds issued by the authority that remain after paying the expenses of their issuance may be used only for the purpose of refunding the principal of and any unpaid and accrued interest on the outstanding bonds of the authority for the refunding of which the refunding bonds are authorized to be issued, together with any premium that may be necessary to be paid in order to redeem or retire such outstanding bonds.



Section 41-10-317 - Investment of proceeds.

Any portion of the principal proceeds derived from the sale of the bonds which the board of directors of the authority may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall, on order of the authority, be invested in such manner as the board of directors of the authority shall direct in any securities which are direct and general obligations of the United States of America or the principal of and interest on which are unconditionally and irrevocably guaranteed by the United States of America, or in certificates of deposit insured by an agency of the United States. Any such securities may, at anytime and from time to time on order of the authority, be sold or otherwise converted into cash. The income derived from any such investments shall be disbursed on order of the authority for any purpose for which it may lawfully expend funds.



Section 41-10-318 - Security for bonds.

The principal of, premium, if any, and interest on the bonds of the authority shall be secured by any or all of the following, as the authority may determine:

(1) The rent and revenues from the lease or use of one or more facilities of the authority;

(2) The proceeds from any sale of any facilities of the authority;

(3) Any bond proceeds remaining unexpended upon completion of all facilities to be constructed with such bond proceeds and the payment of the cost thereof;

(4) Any insurance proceeds which the authority may receive by reason of its ownership of any of the facilities; and

(5) Any mortgage upon or security interest in one or more facilities of the authority, granted in connection with the issuance of such bonds.

The authority shall have authority to transfer and assign any lease or mortgage of any of its facilities as security for the payment of such principal, premium, if any, and interest. The bonds may be issued under, and secured by, a resolution which may, but need not, provide for an indenture of trust covering one or more facilities of the authority. Such resolution or such indenture of trust may contain any provision or agreement customarily contained in instruments securing evidences of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection and application of any receipts pledged to the payment of bonds, the terms to be incorporated in lease agreements respecting the facilities, the maintenance and insurance thereof, the creation and maintenance of reserve and other special funds from such receipts and the rights and remedies available in the event of default to the holders of the bonds or to the trustee for the holders of the bonds or under any indenture of trust, all as the authority may deem advisable and as shall not be in conflict with the provisions of this article; provided, however, that in making such agreements or provisions the authority shall not have the power to obligate itself except with respect to its facilities, and the application of the rents, revenues and other moneys and assets which it is authorized in this article to pledge.



Section 41-10-319 - Rights of holders of bonds upon default.

If there be any default by the authority in the payment of the principal of or interest on the bonds or in any of the agreements on the part of the authority which may properly be included in any resolution or indenture of trust securing such bonds, any holder of any of the bonds or the trustee for the bondholders under any resolution or indenture of trust, if so authorized therein, may, by an action, mandamus or other proceedings, enforce payment of such items and foreclosure upon any mortgage or security interest granted as security for such bonds and compel performance of all duties of the directors and officers of the authority and shall be entitled, as a matter of right and regardless of the sufficiency of any such security or the availability of any other remedy, to the appointment of a receiver with all the power of such receiver for the maintenance, insurance and leasing of the facilities and property covered by such resolution or such indenture of trust and the collection and application of the receipts therefrom. Any such resolution or indenture of trust may contain provisions regarding the rights and remedies of any trustee thereunder and the holders of the bonds and may contain provisions restricting the individual rights of action of the holders of the bonds.



Section 41-10-320 - Bonds and coupons deemed negotiable instruments.

All bonds issued by the authority, while not registered, shall be construed to be negotiable instruments even though they are payable from a limited source. All coupons applicable to any bonds issued by the authority, while the applicable bonds are not registered as to both principal and interest, shall likewise be construed to be negotiable instruments although payable from a limited source



Section 41-10-321 - Obligations, bonds and notes not debts of state.

All obligations incurred by the authority and all bonds and notes issued by it shall be solely and exclusively an obligation of the authority, payable solely from the sources which may under the provisions of this article be pledged to the payment thereof. No obligation incurred by the authority and no bond or note issued by it shall create an obligation or debt of the state or of the commission.



Section 41-10-322 - Conveyance of property by commission; right to possession.

The chairman of the commission is authorized upon direction and authorization of the commission to execute and deliver, at any time and from time to time, an appropriate deed or deeds conveying to the authority:

(1) Any facilities belonging to the commission,

(2) Any unimproved real property belonging to the commission which the commission determines to be needed by the authority for the construction of facilities, and

(3) Any improved real property and any personal property associated therewith belonging to the commission which the commission determines to be needed by the authority for the construction, reconstruction or improvement of facilities, for such consideration as the commission shall determine to be appropriate. No concurrence in the conveyance evidenced by any such deed by any state official or any other person or persons shall be necessary or prerequisite to the validity of any such conveyance.

Upon delivery of any such deed to the authority, it thereby shall be invested with all right and title that the commission had in the property conveyed thereby, subject to the right of reverter to the commission of all such property upon the dissolution of the authority provided for in Section 41-10-330 hereof. The authority shall be entitled to immediate possession of all such property upon execution of the deed thereto.



Section 41-10-323 - Plans for construction of facilities.

All facilities constructed by the authority shall be constructed according to plans and specifications of architects or engineers, or both, selected by the commission. Such plans and specifications shall be approved by the authority.



Section 41-10-324 - Leasing to commission and other agencies.

(a) The authority is hereby authorized to enter into a lease or leases of any one or more facilities constructed, acquired, reconstructed, renovated or improved by the authority under the provisions of this article, to and with the commission or any other agency of the state which may be charged with the responsibility for the operation of the commission's facilities. The commission and any such other agency of the state and each of them are hereby authorized to lease any such facilities from the authority. No such lease shall, however, be for a term longer than the then current fiscal year of the state, but any such lease may contain a grant to the commission or any state agency of successive options of renewing said lease on the terms specified therein for any subsequent fiscal year or years of the state; provided, that liability for the payment of rent shall never be for a term longer than one fiscal year.

(b) Rent payments by the commission, the state, or any of its agencies shall be due and payable not less often than once each fiscal year at such time or times as shall be specified in the lease respecting the facilities leased and shall, upon being so paid, entitle the commission, the state or such agency to quiet possession of the facilities leased for such fiscal year. Said rent for such fiscal year shall be payable, and any such covenent with respect thereto on the part of the commission, the state or any of its agencies (as the case may be) shall be performed, solely out of the current revenues of the commission, the state or such agency for such fiscal year. The rent payable and the covenants to be performed by the commission, the state or any of its agencies under the provisions of said lease shall never be deemed to create a debt of the state within the meaning of the constitution.

(c) In the event that there shall be any default in the payment of any rent required to be paid or in the performance of any covenant required to be performed by the commission, the state or any of its agencies under the provisions of any such lease, while such lease is in effect, the authority and any pledgee of such lease may, by any appropriate proceedings instituted within the time permitted by law, enforce and compel the payment of such rent and the performance of such covenants. No free use shall be made of any facilities of the authority so long as the principal of or interest on any bonds, including refunding bonds, issued by the authority remains unpaid.

(d) In the event that any facility of the authority should become vacant or not be used by the commission or one of the state agencies, then neither the commission, the state nor any agency, board, bureau, commission, public corporation or department of the state shall rent, purchase, acquire, construct or lease any facilities or renew any lease of any facilities, nor shall it use any such facilities other than those of the authority, so long as any facility of the authority shall remain vacant or unused.



Section 41-10-325 - Lease of vacant facilities to prevent default on bonds.

If at any time any facility constructed or acquired by the authority is, or is about to be, vacant or unused as a result of there being no lease for such facility in effect for the current fiscal year, then, but only in such event, in order to prevent default on its bonds, the authority is hereby authorized to lease such facility to any other agency, department, bureau or commission of the state, any municipal corporation, public corporation, county, or other public body in the state, or any agency of the federal government. Any such lease shall not be for the purpose of lending public credit but shall be solely to avoid default on the authority's bonds and to insure the prompt payment of the principal thereof and interest thereon when due.



Section 41-10-326 - Special funds for payment of bonds, insurance, and other expenses.

In the resolution or proceedings authorizing the issuance of any bonds or any temporary loan or in any indenture of trust, the authority may provide for the establishment of one or more special funds for the payment of the principal of, or interest on, the bonds or notes, one or more reserve funds therefor and a fund, or funds, for the payment of insurance premiums or other expenses with respect to the ownership and leasing of the facilities. Any such special funds shall be held as trust funds pursuant to agreement with such trustee bank or banks as may be designated by the commission. The authority shall establish and maintain appropriate records pertaining to such funds. Such records shall be available at all reasonable times to public inspection.



Section 41-10-327 - Exemption from taxation.

The properties of the authority and the income therefrom, all lease agreements made by the authority and all bonds and promissory notes issued by the authority, the interest thereon, the coupons, if any, applicable thereto, the income therefrom and all lien notices with respect thereto, and all purchases and uses of property by the authority shall be forever exempt from any and all taxation in the state or in any county, municipality or political subdivision thereof.



Section 41-10-328 - Venue for actions.

Any action to protect or enforce any rights under the provisions of this article shall be brought in the Circuit Court of Madison County, Alabama.



Section 41-10-329 - No fees for incorporation or dissolution.

There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.



Section 41-10-330 - Dissolution.

When all bonds and securities issued by the authority and all obligations assumed by it under the provisions of this article shall have been paid in full, the then president of the authority may thereupon execute and deliver in the name of, and in behalf of, the authority an appropriate deed or deeds, to which the seal of the authority shall be affixed and attested by the secretary of the authority, conveying all facilities, properties and other assets then owned by the authority to the commission, or such agency of the state as shall at the time have succeeded to the rights and duties of the commission. The then directors of the authority may at such time file with the Secretary of State a written statement, subscribed and sworn to by each of them, reciting the payment in full of all bonds theretofore issued by the authority and the execution and delivery of such deed or deeds, which statement shall be filed by the Secretary of State and recorded with the certificate of incorporation of the authority, and thereupon the authority shall stand dissolved.



Section 41-10-331 - Exemption of leases of facilities from competitive bid laws.

All leases of facilities made by the authority shall be exempt from the provisions and requirements of Chapter 16 of this title of the code.



Section 41-10-332 - Exemption from Sunset Law.

The authority shall not be governed by the provisions of Chapter 20 of this title of the code (originally enacted as Act No. 512 of the 1976 Regular Session of the Legislature of Alabama).






Article 11 - Alabama Mental Health Finance Authority.

Section 41-10-350 - Legislative findings and purpose.

The Legislature hereby finds and declares that it is necessary, desirable and in the public interest that additional facilities be made available in this state for mental health purposes. It is the intention of the Legislature by the passage of this article to authorize the formation of a public corporation for the purpose of providing for the acquisition, construction, improvement and equipment of the mental health facilities (including improvements to existing facilities), and to authorize the said corporation, in order to provide for payment of the costs of the said facilities, to anticipate the proceeds of that portion of a special state tax (originally levied by Act No. 275, adopted at the 1967 Regular Session of the Legislature of Alabama), that was levied for mental health purposes by the issuance of the bonds of the said corporation payable solely from the proceeds of the said tax.



Section 41-10-351 - Definitions.

The following terms hereafter used in this article shall have the following respective meanings:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this article.

(2) BONDS. The bonds issued under the provisions of this article.

(3) COMMISSIONER. The Commissioner of Mental Health.

(4) DEPARTMENT. The Department of Mental Health provided for in Chapter 50 of Subtitle 2 of Title 22.

(5) DIRECTORS. The board of directors of the authority.

(6) MENTAL HEALTH FACILITIES. Any one or more of the following: hospitals and other facilities of any kind for treatment and care of the mentally ill and individuals with an intellectual disability; regional or community-based mental health centers; regional or community-based facilities for treatment and care of the mentally ill or individuals with an intellectual disability; regional or community-based centers for the treatment of alcoholism or drug addiction; and improvements to existing state hospitals or other facilities for the treatment and care of the mentally ill and individuals with an intellectual disability.

(7) COMMUNITY FACILITIES. Facilities operated by regional community mental health boards established pursuant to Section 22-51-2, community mental health centers, associations for retarded citizens and community substance abuse programs certified by the Alabama Department of Mental Health that provide services for the treatment and care of individuals with mental or emotional illnesses, intellectual disability, alcoholism or drug addiction.

(8) OVERSIGHT COMMITTEE. The Mental Health Capital Outlay Oversight Committee created in Section 22-50-25.

(9) PERMITTED INVESTMENTS. United States securities, certificates of deposit fully secured by United States securities and shall include investments in such obligations of the United States of America or its agencies under a repurchase agreement.

(10) UNITED STATES SECURITIES. Direct general obligations of the United States of America (including obligations of the state and local government series) and the obligations of any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof, the bonds, debentures, participation certificates or notes of which are unconditionally guaranteed by the United States of America.

(11) RETIREMENT SYSTEMS OF ALABAMA. The State Employees' Retirement System created pursuant to Chapter 27 of Title 36, and the Teachers' Retirement System created pursuant to Chapter 25 of Title 16.

The definitions hereinabove set forth shall be deemed applicable whether the words defined are used in the singular or the plural. Any pronoun or pronouns used herein shall be deemed to include both the singular and the plural and to cover all genders.



Section 41-10-352 - Authority for incorporation of Alabama Mental Health Finance Authority; members.

The Governor, the commissioner, the Director of Finance, the chairman of the oversight committee and the vice-chairman of the oversight committee may become a public corporation with the powers hereinafter provided, by proceeding according to the provisions of Section 41-10-353 of this article.



Section 41-10-353 - Application for authority to incorporate.

To become a corporation, the Governor, the commissioner, the Director of Finance, the chairman of the oversight committee and the vice-chairman of the oversight committee shall present to the Secretary of State of Alabama an application signed by them which shall set forth: (1) the name, official designation, and official residence of each of the applicants; (2) the date on which each applicant was inducted or elected into office and the term of office of each applicant; (3) the name of the proposed corporation, which shall be the Alabama Mental Health Finance Authority; (4) the location of the principal office of the proposed corporation; and (5) any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this article or the laws of the State of Alabama. The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 41-10-354 - Certificate of incorporation; no fee or compensation to Secretary of State.

When the application has been made, filed, and recorded as herein provided, the applicants shall constitute a public corporation under the name proposed in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation under the Great Seal of the State and shall record the certificate with the application. No fees or compensation shall be paid to the Secretary of State for any service rendered or work performed in connection with the authority, its incorporation, dissolution or records.



Section 41-10-355 - Members of authority; officers; payment of bonds of authority; quorum; vacancies; compensation; record of proceedings and use thereof as evidence; meetings.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the commissioner shall be the vice-president thereof, and the Director of Finance shall be the secretary thereof. The State Treasurer shall be treasurer of the authority, shall act as custodian of the funds of the authority, and shall pay the principal of and interest on the bonds of the authority out of the funds hereinafter provided for; provided, that the State Treasurer may designate one or more banks either within or without the state as the paying agent with respect to any series of bonds issued under this article. The members of the authority shall constitute all the members of the board of directors of the authority, and the presence of any three members of the directors shall constitute a quorum for the transaction of business. Should any person holding any office named in this section cease to hold office by reason of death, resignation, expiration of his term of office, or for any other reason, then his successor in office shall take his place as a member and officer of the authority. No member, officer, or director of the authority shall draw any salary in addition to that now authorized by law for any service he may render or for any duty he may perform in connection with the authority. All proceedings had and done by the directors shall be reduced to writing by the secretary of the authority, shall be signed by each of the directors, and shall then be recorded in a substantially bound book, which shall be kept in the office of the Director of Finance. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified. The board of directors of the authority shall meet at such times and upon such notice as it shall determine.



Section 41-10-356 - Powers of authority.

The authority shall have the following powers among others specified in this article:

(1) To have succession by its corporate name until dissolved as provided in this article;

(2) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties thereto;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To make and alter all needful bylaws, rules and regulations for the transaction of the authority's business and the control of its property and affairs;

(5) To provide for the acquisition, construction, installation, equipping, operation and maintenance of mental health facilities, including the equipping and improvement of existing mental health facilities;

(6) To receive, take and hold by sale, gift, lease, devise or otherwise, real and personal property of every description, and to manage the same;

(7) To acquire by purchase, gift, or any other lawful means, and to transfer, convey or cause to be conveyed to the state, any real, personal or mixed property;

(8) To borrow money and issue its bonds in evidence thereof subject to the provisions of this article;

(9) To anticipate by the issuance of its bonds the receipt of the revenues herein appropriated and pledged, all in the manner hereinafter provided;

(10) As security for payment of the principal of and the interest on its bonds, to pledge the proceeds of the appropriation and pledge herein provided for and any funds or revenues from which its bonds may be made payable and to arrange for and provide such additional security for its bonds, including letters of credit, bond insurance policies, surety bonds, all as the board of directors shall determine to be necessary or desirable;

(11) To make and enter into such contracts, leases, agreements and other actions as may be necessary or desirable to accomplish any corporate purpose and to exercise any power necessary for the accomplishment of the purposes of the authority or incidental to the powers expressly set out herein;

(12) To appoint and employ such attorneys, accountants, financial advisors, underwriters, trustees, depositories, registrars, fiscal agents and other advisors, agents and independent contractors as may, in the judgment of the directors, be necessary or desirable; provided that in selecting and engaging the services of such attorneys (including, without limitation, bond counsel and counsel to the authority), accountants, financial advisors, underwriters and other advisors, agents or contractors, whether in connection with an issue or series of bonds or any ongoing matters of the authority, the authority shall in every case request proposals from qualified parties offering such services by publishing a request for proposals once a week for two consecutive weeks in newspapers published or having a general circulation in the Cities of Birmingham, Montgomery, Huntsville and Mobile, shall fully and fairly review all of such proposals, and shall award such engagement to the proposing party in each case whose proposal is most advantageous to the state; and

(13) To enter into any necessary financial instruments, or obligations, or both, of the Retirement Systems of Alabama in order to provide financing for projects of the authority; provided further that principal and interest payments on any such instrument or obligation shall be payable solely from such funds as may from time to time be appropriated for the use and support of the Department of Mental Health, including the taxes appropriated and pledged in Section 41-10-365; provided further that any short-term securities developed between said authority and the Retirement Systems of Alabama for construction purposes shall bear an interest rate equal to other commercial paper purchases of the retirement system and further any intermediate or long-term securities shall bear an interest rate equal to or greater than the actuarial interest rate assumption and not less than 50 basis points above comparable U.S. Treasury Bonds. Fifty percent of all funds expended for facilities provided for by the Alabama Mental Health Finance Authority, under the provisions of this article, inclusive of any and all amendments to such article, shall be designated for community facilities as defined within the article.



Section 41-10-357 - Authorization to issue bonds; limitation on use of proceeds.

For the purpose of acquiring, constructing, installing and equipping mental health facilities, the authority is hereby authorized to issue and sell from time to time its bonds, which bonds may be in the form of interest-bearing bonds or noninterest-bearing bonds. The aggregate principal amount of bonds issued under this article shall (other than refunding bonds) not exceed $100,000,000.00. Provided, however, that the proceeds from the bonds issued under the provisions of this article shall not be utilized for the construction, installing or equipping of community crisis stabilization units unless there is no available existing hospital beds that can be leased for said purposes within the community where such facility is to be operated.



Section 41-10-358 - Form, terms, denominations, etc., of bonds; limitation on maturity date, redemption.

The bonds, which may be issued in one or more series, shall be in such forms and denominations and of such tenor and maturities, shall, if issued as interest-bearing bonds, bear such rate or rates of interest payable and evidenced in such manner, shall be payable in such installments, at such time or times and at such place or places, and may contain other provisions not inconsistent with this article, all as may be provided in the resolution or resolutions of the directors wherein the bonds are authorized to be issued; provided, that none of the bonds shall have a specified maturity date later than 30 years after its date. The authority may at its election retain in the resolution or resolutions under which any of the bonds are issued an option to redeem all or any thereof and at such redemption price or prices and after such notice or notices and on such dates and on such terms and conditions as may be set forth in said resolution or resolutions and as may be briefly recited in the bonds with respect to which such option of redemption is retained.



Section 41-10-359 - Execution and delivery of bonds; designation of bonds for community facilities.

The bonds shall be signed by the president of the authority and attested by its secretary; provided, that a facsimile of the signatures of both of said officers may be printed or otherwise reproduced on any of the bonds in lieu of their being manually signed if the proceedings under which the bonds are issued provide for the manual authentication of such bonds by officers or employees of the state designated by the authority. The seal of the authority shall be impressed on the bonds; provided, that a facsimile of said seal may be printed or otherwise reproduced on any of the bonds in lieu of being manually impressed thereon. Delivery of bonds so executed shall be valid notwithstanding any changes in officers subsequent to the signing of such bonds.

Fifty percent of the bonds issued under the provisions of this article shall be designated for community mental illness, mental retardation, and substance abuse facilities operated by regional community mental health boards established under Section 22-51-2, community mental health centers, associations for retarded citizens, and/or community substance abuse programs, all of which must be certified by the Alabama Department of Mental Health. Such community facilities may include, but shall not be limited to, those community facilities identified in the Department of Mental Health's capital construction plan.



Section 41-10-360 - Sale of bonds at public auction; rejection of bids; notice of sale; terms and conditions of sale; expenses, fees, etc.; recital that bonds issued pursuant to article.

Each series of the bonds shall be sold at such time or times as the directors may determine at public sale pursuant to competitive bidding, either on sealed bids or at public auction, to the bidder whose bid reflects the lowest total net interest cost to the authority for the bonds being sold, computed from the date of those at the time being sold to their respective maturities; provided, that if no bid acceptable to the authority is received it may reject all bids. Notice of the sale of any bonds at public sale shall be given either (1) by publication in either a financial journal or a financial newspaper published in the City of New York, New York, or (2) by publication in a newspaper published in the state which is customarily published not less often than six days during each calendar week, which notice must be published at least one time not less than 10 days prior to the date fixed for the sale. The authority may fix the terms and conditions under which each sale of bonds may be held. The authority may pay out of the proceeds from the sale of the bonds all expenses, fees, premiums, discounts, insurance premiums and commissions and letters of credit or other credit enhancement fees as the directors may deem necessary or advantageous. Neither a public hearing nor consent by the state Department of Finance or any other department or agency shall be a prerequisite to the issuance of any of the bonds. All bonds issued by the authority shall contain a recital that they are issued pursuant to the provisions of this article, which recital shall be conclusive evidence that the said bonds have been duly authorized pursuant to the provisions of this article.



Section 41-10-361 - Liability upon bonds of authority; authorization of authority to pledge for payment of principal and interest of bonds; bonds deemed negotiable instruments.

The bonds shall not be general obligations of the authority but shall be payable solely out of the funds appropriated and pledged therefor in Section 41-10-365 of this article. As security for the payment of the principal of and interest on the bonds issued by it under this article, the authority is hereby authorized and empowered to pledge for payment of the said principal and interest the funds that are appropriated and pledged in Section 41-10-365 of this article for payment of the said principal and interest. All such pledges made by the authority shall take precedence in the order of the adoption of the resolutions containing such pledges. All bonds issued by the authority pursuant to the provisions of this article shall be solely and exclusively obligations of the authority and shall not be an obligation or debt of the state. The bonds shall be construed to be negotiable instruments although payable solely from a specified source as herein provided.



Section 41-10-362 - Exemption from taxation of bonds and income of authority; use of bonds as security for deposits of state funds; investment of trust funds in bonds.

The bonds and the income therefrom shall be exempt from all taxation in the state. Any of the bonds may be used by the holder thereof as security for the deposit of any funds belonging to the state or to any instrumentality or agency of the state in any instance where security for such deposits may be required by law. Unless otherwise directed by the court having jurisdiction thereof, or by the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in any of the bonds.



Section 41-10-363 - Refunding bonds; proceeds of sale of refunding bonds.

Any bonds issued by the authority under this article may from time to time thereafter be refunded by the issuance of refunding bonds of the authority. Any such refunding bonds may be issued whether the bonds to be refunded shall have then matured or shall thereafter mature, and such refunding may be effected either by sale of the refunding bonds and the applications of the proceeds thereof to the payment or redemption of the bonds so refunded or by exchange of the refunding bonds for those to be refunded thereby; provided, that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they may be redeemed by the authority according to their terms. Any refunding bonds may be issued in such aggregate principal amount as the authority shall deem necessary to effect such refunding. The proceeds derived from any sale of refunding bonds remaining after payment of the expenses of their issuance shall be applied in accordance with the proceedings of the authority under which such refunding bonds are issued. Pending the application of said proceeds to the purchase, redemption or payment of such outstanding bonds, the said proceeds may be invested in permitted investments pursuant to a trust agreement providing for the future application of such proceeds to the purchase, redemption or payment of such outstanding bonds. Bonds refunded prior to their maturity with the proceeds of refunding bonds shall be deemed not outstanding if the authority, in the proceedings under which such refunding bonds are issued, establishes a trust fund comprised of cash or permitted investments, or both, sufficient to pay in accordance with the provisions of such trust fund, when due, the entire principal of, premium, if any, and interest on the refunded bonds; provided, that such government securities shall not be subject to redemption prior to their maturities other than at the option of the holder thereof. Upon the establishment of such a trust fund, the refunded bonds shall no longer be deemed to be outstanding, shall no longer be secured by the funds pledged therefor in Section 41-10-365 hereof, shall no longer be obligations of the authority and shall be secured solely by and payable from the moneys and investments deposited in such trust fund.



Section 41-10-364 - Proceeds of bonds, other than refunding bonds; special fund to pay costs of acquisition, construction, etc., of mental health facilities; such work supervised by Building Commission; such work subject to competitive bidding; disposition of moneys remaining.

The proceeds of the bonds, other than refunding bonds, remaining after paying the expenses of their sale and issuance shall be turned into the State Treasury, shall be carried in a special fund to be designated the Mental Health Facilities Building Fund, and shall be subject to be drawn on by the authority for the purpose of paying costs of acquisition, construction, improvement and equipping of mental health facilities in the state.

For the purposes of this article, the improvement of a facility shall be deemed to include the renovation, modernization, remodeling, and equipment thereof and the construction of additions thereof, and the construction of a facility shall be deemed to include the acquisition of real estate sites and equipment therefor. For purposes of this article, equipment shall mean any item of personal property having an estimated useful life of at least 10 years.

The preparation of all plans and specifications for any building, or capital improvements to a building, constructed wholly or in part with any of the proceeds from the sale of the bonds and all work done hereunder in constructing buildings and capital improvements thereto shall be supervised by Alabama Building Commission, or any agency that may be designated by the Legislature as its successor. All work done in the construction of buildings and all purchases of equipment shall be made on the basis of competitive bidding in the manner provided by law. Any moneys remaining on deposit in the Mental Health Facilities Building Fund shall, upon completion of the acquisition and construction of mental health facilities and the payment of all costs in connection therewith, be applied either to redemption of bonds on the earliest date on which they are by their terms subject to redemption or otherwise utilized by the authority in connection with the refunding of bonds.



Section 41-10-365 - Sinking fund for payment of principal and interest on bonds of authority.

For the purpose of providing funds to enable the authority to pay at their respective maturities the principal of and interest on any bonds issued by it under the provisions of this article and to accomplish the objects of this article, there are hereby irrevocably pledged to such purpose and there are hereby appropriated so much as may be necessary for such purpose of (a) the receipts from the tax levied by Sections 40-25-2 and 40-25-41 and required to be distributed to the authority in accordance with the provisions of Section 40-25-23 and, (b) to the extent that the receipts from said tax shall be insufficient for such purpose, the receipts from the tax levied by Acts 1988, 1st Ex. Sess., No. 88-869, that are required to be distributed to the authority pursuant to the provisions of Acts 1988, 1st Ex. Sess., No. 88-869. All moneys hereby appropriated and pledged shall constitute a sinking fund for the purpose of paying the principal of (premium, if any) and the interest on the bonds herein authorized.



Section 41-10-366 - Contracts, etc., do not create obligations of state.

All contracts made, obligations incurred and bonds issued by the authority shall be solely and exclusively obligations of the authority and shall not create obligations or debts of the state.



Section 41-10-367 - Investment of surplus proceeds from sale of bonds; disbursement of income derived from such investments.

Any portion of the principal proceeds derived from the sale of the bonds which the board of directors may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall, on order of the authority, be invested by the State Treasurer in permitted investments which mature at such time or times as the authority shall direct. Any such investments may, at any time and from time to time on order of the authority, be sold or otherwise converted by the State Treasurer into cash. The income derived from any such investments shall be disbursed on order of the authority for any purpose for which it may lawfully expend funds.



Section 41-10-368 - Authority is nonprofit corporation.

The authority shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any private entity.



Section 41-10-369 - Dissolution of authority; disposition of property upon dissolution of authority.

At any time when the bonds and other obligations of the authority have been paid in full, the authority may be dissolved upon the filing with the Secretary of State of a written statement for dissolution, reciting payment in full of all bonds and other obligations of the authority and which shall be sworn to by each such member before an officer authorized to take acknowledgments to deeds. Upon the filing of said written statement for dissolution, the authority shall cease and any property owned by it at the time of its dissolution shall pass to the state. The Secretary of State shall file and record the written statement for dissolution in an appropriate book of record in his office, and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved, and shall record the said certificate with the written statement for dissolution.



Section 41-10-370 - Payment of principal and interest on bonds and maintenance of records pertaining thereto by State Treasurer.

Out of the revenues appropriated and pledged in Section 41-10-365 of this article, the State Treasurer is authorized and directed to pay the principal of and interest on the bonds at the respective maturities of the said principal and interest, and he is further authorized and directed to set up and maintain appropriate records pertaining thereto. In the event that the State Treasurer designates any bank as the paying agent with respect to any bonds, the State Treasurer shall make available to such bank, not later than one business day prior to the date on which any principal of or interest on such bonds is due and payable, funds sufficient to pay such principal and interest due on such date.



Section 41-10-371 - Power of authority to pay and make agreements with the United States to exempt interest of bonds from federal income tax.

The authority shall have the power to make such payments to the United States as the directors deem necessary to cause the interest on any bonds of the authority to be and remain exempt from federal income taxation. The authority shall have the power to make agreements respecting the investment of funds of the authority necessary in order that the interest income on bonds of the authority be and remain exempt from federal income taxation.






Article 12 - Alabama Supercomputer Authority.

Section 41-10-390 - Short title.

This article shall be known as the Alabama Supercomputer Authority Act.



Section 41-10-391 - Legislative findings of fact and declaration of intent; construction of article.

The Legislature hereby makes the following findings of fact and declares its intent to be: Supercomputer technology is expected to have a significant impact on the research capabilities of research institutions, governmental agencies and private industries. The police power of the state authorizes the state to promote the prosperity and general welfare of its citizens. The development of supercomputer technology will greatly enhance research capabilities of the state's major research institutions and governmental agencies, and will attract industry to the state. For these reasons, it is the intent of the Legislature by the passage of this article to exercise its police power to authorize the incorporation by the Governor, the Director of Finance, the Secretary of the Alabama Department of Commerce, the Lieutenant Governor and the Speaker of the House, of a public corporation for the purpose of planning, acquiring, developing, administering and operating a statewide supercomputer and related telecommunications system, and to vest such corporation with all powers, authorities, rights, privileges and titles that may be necessary to enable it to accomplish such purpose. This article shall be liberally construed in conformity with the purpose expressed.

It shall be the duty of the authority to establish, administer and operate such supercomputer system for the primary purpose of providing state-of-the-art technology in supercomputer processing for scientific research and development to governmental agencies, educational institutions, private-sector businesses and industries.



Section 41-10-392 - Authorization and procedure for incorporation generally.

The Governor, the Director of Finance, the Secretary of the Alabama Department of Commerce, the Lieutenant Governor and the Speaker of the House may become a public corporation with the powers and authorities hereinafter provided, by proceeding according to the provisions of this article.



Section 41-10-393 - Filing of application for incorporation with Secretary of State; contents and execution thereof; filing and recordation of application by Secretary of State.

To become a public corporation, the Governor, the Director of Finance, the Secretary of the Alabama Department of Commerce, the Lieutenant Governor and the Speaker of the House, shall present to the Secretary of State an application signed by each of them which shall set forth (1) the name, official designation, and official residence of each of the applicants together with a certified copy of the document evidencing each applicant's right to office; (2) the date on which each applicant was inducted into office and the term of office of each of the applicants; (3) the name of the proposed public corporation, which shall be "Alabama Supercomputer Authority"; (4) the location of the principal office of the proposed public corporation, which shall be Montgomery, Alabama; and (5) any other matters relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this article or the laws of the state, including any provisions necessary or appropriate to secure qualification as a nonprofit corporation exempt from federal income tax under Section 501(c)(3) of the Internal Revenue Code. The application shall be sworn and subscribed to by each of the applicants before an officer authorized by the laws of the state to take acknowledgements to deeds. The Secretary of State shall examine the application and, if he or she finds that it substantially complies with the requirements of this section and that the name proposed in the application is not identical with that of a person or other corporation in the state or so nearly similar thereto as to lead to confusion and uncertainty, he or she shall receive and file it and record it in an appropriate book of records in his or her office.



Section 41-10-394 - Issuance and recordation of certificate of incorporation by Secretary of State; Secretary of State to receive no fees in connection with incorporation, dissolution, etc., of authority.

When the application has been made, filed and recorded as provided in the preceding section, the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article, under the Great Seal of the State, and shall record the certificate with the application, whereupon the applicants shall constitute a public corporation of the state under the name proposed in the application. No fee shall be paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.



Section 41-10-395 - Board of directors; composition; actions of the authority; record of proceedings.

(a) The authority shall be governed by a board of directors, constituted as provided for in this section. All powers of the authority shall be exercised by the board or pursuant to its authorization. The directors shall elect officers of the board. The presence of a majority of the members of the board of directors, or their designees, shall constitute a quorum for the transaction of business. No vacancy on the board of directors or the voluntary disqualification or abstention of any director thereof shall impair the right of a quorum of the board of directors to act. Any action which may be taken at a meeting of the directors or committee of directors may be taken without a meeting if a consent in writing, setting forth the action so taken, is signed by all the directors or all the members of the committee of directors, as the case may be. Such consent shall have the same force and effect as a unanimous vote and may be stated as such in any articles or documents filed with either the probate judge or the Secretary of State.

(b) The number of directors of the authority shall be selected as follows: The Director of Finance, the Secretary of the Alabama Department of Commerce, the Chancellor of the Postsecondary Education Department, and the State Superintendent of Education, each shall be a director, ex-officio. The Speaker of the House shall appoint a member of the House and the Lieutenant Governor shall appoint a member of the Senate. The Governor shall appoint as directors one representative of each of the doctoral-degree-granting public institutions of higher education in the State of Alabama as nominated by the president of each such institution. The Council of Presidents shall select a representative of the remaining four-year universities of this state to serve a four-year term. The Governor shall appoint four representatives from the business sector and two additional members of the board of directors as shall, in his or her judgment, be necessary for the proper and efficient functioning of the authority, so that the representation on the board of directors shall encompass the university, state government, and business sectors of the state.

(c) Directors other than those appointed at the time the authority is initially established, and except for ex-officio directors, shall be selected for four-year terms expiring on August 31 of the respective year. The Governor shall, at his or her discretion, indicate a length of initial term for initial appointees of from one to four years, so that each year the term of one-quarter of the members of the board of directors other than ex-officio directors shall expire. Any vacancy on the board of any director, other than an ex-officio director, shall be filled by appointment by the Governor, Speaker of the House, or Lieutenant Governor, as appropriate, for the remainder of that term. Directors may be reappointed for successive terms. Should any ex-officio director cease to hold such office by reason of death, resignation, expiration of his or her term of office, or for any other reason, then his or her successor in office shall take his or her place as an officer or director of the authority. No officer or director shall draw any salary in addition to that now authorized by law for any service he or she may render or for any duty he or she may perform in connection with the authority.

(d) All resolutions adopted by the board of directors shall constitute actions of the authority, and all proceedings of the board of directors shall be reduced to writing by the secretary and shall be recorded in a substantially bound book and filed in the office of the Director of Finance. Copies of such proceedings, when certified by the secretary under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified. The board of directors of the authority shall meet at such times upon such notice as it shall determine or upon call of the chairperson.



Section 41-10-396 - Powers of authority generally.

The authority shall have the following powers among others specified in this article:

(1) To have succession by its corporate names until dissolved as provided in this article;

(2) To institute legal proceedings in any court of competent jurisdiction to enforce its contractual, statutory and other rights; provided that the authority shall be considered an instrumentality of the State of Alabama and entitled to the sovereign immunity of the state; provided further, that any claim, demand or action against the authority, or any of its directors, officers, employees or agents arising out of their official capacities, shall be presented to the Board of Adjustment, which shall have exclusive jurisdiction of any such claim, demand or action;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To make and alter all needful bylaws, rules and regulations for the transaction of the authority's business and the control of its property and affairs;

(5) To acquire, improve, maintain, equip, repair, furnish and administer supercomputer and related communications equipment and facilities which the authority may determine to be necessary and not inconsistent with the provisions of this article;

(6) To make the time and resources of the supercomputer system and the other facilities and equipment of the authority available to federal, state and local governmental agencies, divisions, boards, and public corporations, including universities and other educational and research institutions and organizations; and to the businesses, industries, and others for such fees or charges as the authority shall determine to best support, promote and encourage research; and to the businesses and industries under such preferences, priorities, procedures, and policies as the board shall deem appropriate;

(7) To receive and accept from any source aid or contributions of money, property, labor or other items of value for furtherance of any of its purposes, subject to any limitations not inconsistent herewith or with the laws of this state pertaining to such contributions, including, but without limitation to, gifts or grants from any department, agency or entity of the federal, state or local government or business and industry;

(8) To procure such insurance and guarantees as the authority may deem advisable, including, but without limitation to, insurance and guarantees against any loss in connection with any of its property or assets, tangible or intangible, in such amounts and from such public or private entities as it may deem appropriate, and to pay premiums or other charges for such insurance or guarantees;

(9) To acquire by purchase, gift or any other lawful means, and to transfer, convey or cause to be conveyed to the State of Alabama, any real, personal or mixed property;

(10) To make and enter into such contracts, leases, agreements and other actions as may be necessary or desirable to accomplish any corporate purpose and to exercise any power necessary for the accomplishment of the purposes of the authority or incidental to the powers expressly set out herein;

(11) To appoint and employ such attorneys, accountants, technical consultants and other advisors, agents and independent contractors as may, in the judgment of the authority, be necessary or desirable; and

(12) To make and enter into such contracts and agreements as may be necessary to provide technical personnel and services required for the development, maintenance and operation of the supercomputer telecommunications system, and associated functions.



Section 41-10-397 - Employment of a chief executive officer and staff.

The authority may employ a chief executive officer who shall serve at the pleasure of the board of directors of the authority. The chief executive officer shall perform such duties as may be assigned to him or her by the authority and such duties as are required of him or her by law. He or she shall receive such compensation as may properly be fixed by the authority. In addition, he or she shall be entitled to remuneration for his or her necessary traveling expenses consistent with the general law.

The qualifications of the chief executive officer shall be determined by the authority.

The chief executive officer may employ, with the approval of the authority, such professional, technical and clerical persons as may be authorized by the authority; and the authority, upon the recommendation of the chief executive officer, shall define the duties and fix the compensation of such employees. Said employees shall serve at the pleasure of the authority. The authority shall comply with the required procedures so that said employees shall be eligible to participate in the State Employees' Retirement System.



Section 41-10-398 - Authority to have no proprietary interest in intellectual property.

The authority and its employees shall have no proprietary interest or property right in any product, process, idea, concept or procedure subject to protection under a copyright, patent or trade secret law, which was developed, invented or discovered through the utilization of its supercomputer and associated resources.



Section 41-10-399 - Confidentiality of data; inapplicability of public record laws; use of data by authority; requirements for contractual agreements for supercomputer services.

(a) The privacy, security and confidentiality of data collected, stored, processed or disseminated by the supercomputer system under the provisions of this article are the responsibility of the person, organization or entity collecting, storing, processing or disseminating such data.

(b) Data collected, stored, processed or disseminated through utilization of the supercomputer system under the provisions of this article are not subject to the requirements of the public record laws of the State of Alabama, and are therefore not subject to public disclosure by the authority.

(c) The authority shall not access, use or disseminate any data collected, stored, processed or disseminated by the supercomputer system under the provisions of this article without the prior written approval of the owner of such data. For the purposes of this article, the person, governmental entity, educational institution, business or industry contracting for supercomputer services with the authority shall be the owner of all data collected, stored, processed or disseminated under the terms of said contract.

(d) The authority shall require that each person, governmental entity, educational institution, business or industry receiving supercomputer services from the authority enter into a contractual agreement setting forth the following:

(1) All fees and charges for use of the supercomputer system;

(2) Each party's responsibility for the privacy, security and confidentiality of data, as well as any privacy, security and confidentiality requirements the user shall require in its use of the supercomputer system;

(3) That the authority, its directors, officers, employees and agents shall not be liable for damages caused by system malfunctions, hardware or software malfunctions, or other errors or omissions associated with the development, maintenance, use and operations of the supercomputer system, or the collection, storage, processing or dissemination of data through the supercomputer system;

(4) That the user will remove any program or data which the authority determines, in its sole discretion, may cause harm or damage to the authority's equipment, or to the data or programs of other users of the supercomputer;

(5) That the supercomputer system user shall comply in all respects with rules and regulations promulgated by the authority under the provisions of this article;

(6) That all statutory and/or governmental regulatory restrictions for the maintenance, storage, use or dissemination of data entered into the supercomputer system by the user shall be brought to the attention of the authority;

(7) Any other requirements or procedures deemed necessary by the authority for the administration and operation of the supercomputer system.



Section 41-10-400 - Establishment of the "Supercomputer System Fund."

There is hereby established in the State Treasury a special fund to be known as the "Supercomputer System Fund", which shall be used exclusively for the operation of the authority. All fees, charges, grants, gifts, appropriations or other moneys received by the authority from any source whatsoever shall be deposited in said fund. All funds contained in this special fund at the end of any fiscal year of the State of Alabama are hereby reappropriated to the authority for the purposes specified in this article.



Section 41-10-401 - Exemption from taxation of properties, income, etc., of authority.

The properties of the authority and the income therefrom, all lease agreements made by the authority and all lien notices, mortgages, assignments and financing statements filed with respect thereto shall be forever exempt from any and all taxation of the State of Alabama.



Section 41-10-402 - Liability upon contracts, obligations, etc., of authority.

All contracts made and obligations incurred by the authority shall be solely and exclusively obligations of the authority and shall not create debts of the State of Alabama.



Section 41-10-403 - Operation of authority as nonprofit corporation.

The authority shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any private person or entity.



Section 41-10-404 - Transfer of certain assets to authority.

Upon issuance of the certificate of incorporation, any unencumbered funds appropriated to the Department of Finance, Division of Data Systems Management, for capital outlay and operation and maintenance of the supercomputer system, are hereby transferred to the Supercomputer System Fund to be expended in accordance with the provisions of this article.

Upon issuance of the certificate of incorporation and pursuant to a written transfer, assignment or conveyance by the State of Alabama to the authority, all contracts, leases, management agreements, real or personal property acquired by the State of Alabama and utilized in the operation of a supercomputer center and system by the Alabama Department of Finance, shall be transferred, assigned or conveyed to the authority without payment or other consideration. Upon such assignment, transfer or conveyance, the State of Alabama shall have no further obligations or rights to or under the items or subject matters so assigned, transferred or conveyed.



Section 41-10-405 - Duplication of services to be avoided.

The authority shall not duplicate the services provided to agencies, departments, boards, bureaus, commissions and institutions of the State of Alabama by the Alabama Department of Finance. All telecommunications services used by the authority must have prior approval of the Data Systems Management Division, Department of Finance, State of Alabama.



Section 41-10-406 - Dissolution of authority; title to property of authority to rest in state upon dissolution of authority.

At any time when the incorporators named in Section 41-10-393 determine that the services provided by the authority are no longer of benefit to the entities served by the authority and that all obligations of the authority have been paid in full, the authority may be dissolved upon the filing with the Secretary of State of a written statement for dissolution, which shall be subscribed by each of the incorporators of the authority and which shall be sworn to by each such incorporator before an officer authorized to take acknowledgements to deeds. Upon the filing of said written statement for dissolution, the authority shall cease and any property or other asset owned by it at the time of dissolution shall pass to the State of Alabama exclusively for purposes of Section 501(c)(3) of the Internal Revenue Code. The Secretary of State shall file and record the written statement for dissolution in an appropriate book of record in his or her office and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved, and shall record the said certificate with the written statement for dissolution.






Article 13 - Real Estate Commission Building Authority.

Section 41-10-420 - Legislative intent.

The Legislature finds that the Real Estate Commission has acquired certain real property in Montgomery, Alabama, title to which is in the name of the State of Alabama, for the purpose of erecting a building to house the offices of the Real Estate Commission. The Real Estate Commission has also received authority from the Legislature to expend certain of its funds in the construction of such a facility. The Legislature further finds that the Real Estate Commission is unable to complete this building project without additional funding provided through temporary financing arrangements. Therefore, it is in the best interest of the State of Alabama and Real Estate Commission to establish a public corporation with the powers and authority necessary to construct and lease to the commission a facility adequate to serve the needs of the commission.



Section 41-10-421 - Real Estate Commission Building Authority established; composition; powers.

There is hereby established the Real Estate Commission Building Authority composed of the Governor, the Chairman of the Real Estate Commission, the Director of the state Building Commission, the Lieutenant Governor and the Speaker of the House who together with the Board of Directors of the Real Estate Commission shall be a public corporation for the purposes herein stated. Such corporation shall have all the powers, authorities, rights, privileges and title that may be necessary to enable it to implement the purposes of this article. The provisions of this article shall be liberally construed.



Section 41-10-422 - Commission to become public corporation.

To become a public corporation, the Governor, the Chairman of the Real Estate Commission, the Director of the state Building Commission, the Lieutenant Governor and the Speaker of the House, shall present to the Secretary of State an application signed by each of them which shall set forth (1) the name, official designation, and official residence of each of the applicants together with a certified copy of the document evidencing each applicant's right to office; (2) the date on which each applicant was inducted into office and the term of office of each of the applicants; (3) the name of the proposed public corporation, which shall be "Real Estate Commission Building Authority"; (4) the location of the principal office of the proposed public corporation, which shall be Montgomery, Alabama; and (5) any other matters relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this article or the laws of the state, including any provisions necessary or appropriate to secure qualification as a nonprofit corporation exempt from federal income tax under Section 501(c)(3) of the Internal Revenue Code. The application shall be sworn and subscribed to by each of the applicants before an officer authorized by the laws of the state to take acknowledgements to deeds. The Secretary of State shall examine the application and, if he or she finds that it substantially complies with the requirements of this section and that the name proposed in the application is not identical with that of a person or other corporation in the state or so nearly similar thereto as to lead to confusion and uncertainty he or she shall receive and file it and record it in an appropriate book of records in the office of the Secretary of State.



Section 41-10-423 - Certificate of incorporation.

When the application has been made, filed and recorded as provided in Section 41-10-422, the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article, under the Great Seal of the State, and shall record the certificate with the application, whereupon the applicants shall constitute a public corporation of the state under the name proposed in the application. No fee shall be paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.



Section 41-10-424 - Board of directors.

(a) The authority shall be governed by a board of directors, constituted as provided for in this section. All powers of the authority shall be exercised by said board or pursuant to its authorization. The directors shall elect officers of the board. The presence of a majority of the members of the board of directors, or their designees, shall constitute a quorum for the transaction of business. No vacancy on the board of directors or the voluntary disqualification or abstention of any director thereof shall impair the right of a quorum of the board of directors to act. Any action which may be taken at a meeting of the directors or committee of directors may be taken without a meeting if a consent in writing, setting forth the action so taken, is signed by all the directors or all the members of the committee of directors, as the case may be. Such consent shall have the same force and effect as a unanimous vote and may be stated as such in any articles or documents filed with either the probate judge or the Secretary of State.

(b) The number of directors of the authority shall be selected as follows: The Director of the state Building Commission, the Chairman of the Real Estate Commission each shall be a director, ex-officio. The Speaker of the House shall appoint a member of the House and the Lieutenant Governor shall appoint a member of the Senate. The Governor shall appoint as director one designee for himself. The members of the Real Estate Commission as constituted by Section 34-27-7, shall also serve ex-officio and all shall be entitled the same privileges.

(c) Directors other than those appointed at the time the authority is initially established, and except for ex-officio directors, shall be selected for four-year terms expiring on August 31 of the respective year. Any vacancy on the board of any director, other than an ex-officio director, shall be filled by appointment by the Governor, Speaker of the House or Lieutenant Governor, as appropriate, for the remainder of that term. Directors may be reappointed for successive terms. Should any ex-officio director cease to hold such office by reason of death, resignation, expiration of his or her term of office, or for any other reason, then his or her successor in office shall take his or her place as an officer or director of the authority. No officer or director shall draw any salary in addition to that now authorized by law for any service he or she may render or for any duty he or she may perform in connection with the authority.

(d) All resolutions adopted by the board of directors shall constitute actions of the authority, and all proceedings of the board of directors shall be reduced to writing by the secretary and shall be recorded in a substantially bound book and filed in the office of the Real Estate Commission. Copies of such proceedings, when certified by the secretary under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified. The board of directors of the authority shall meet at such times upon such notice as it shall determine or upon call of the chairperson.



Section 41-10-425 - Powers of the authority.

The authority shall have the following powers among others specified in this article:

(1) To have succession by its corporate names until dissolved as provided in this article;

(2) To institute or maintain legal proceedings in any court of competent jurisdiction to enforce its contractual, statutory and other rights;

(3) To have and to use a corporate seal and to alter the same at pleasure;

(4) To make and alter all needful bylaws, rules and regulations for transaction of the authority's business and the control of its property affairs;

(5) The authority may, from time to time, borrow an amount not to exceed $400,000.00, as may be needed, to acquire, hold title to real property, to prepare and construct facilities and to sell, convey, lease, leaseback or rent and maintain that certain property located in the City of Montgomery, Montgomery County, Alabama, which is owned by and in the name and interest of the State of Alabama and the Real Estate Commission, and in evidence of the moneys so borrowed may issue its promissory notes or other acceptable security as required;

The principal and interest on its debt shall be paid by the authority solely from its revenues from any source whatsoever, when due as deemed by the authority to be in its best interests and upon terms of written agreement and as recorded in its minutes. It is specifically provided that the authority shall not issue its revenue bonds;

(6) To receive and accept from any source aid or contributions of money, property, labor or other items of value for furtherance of any of its purposes subject to any limitations not inconsistent herewith or with the laws of this state pertaining to such contributions, including, but without limitation to, gifts or grants from any department, agency or entity of the federal, state or local government or business and industry;

(7) To procure such insurance and guarantees as the authority may deem advisable, including, but without limitation to, insurance and guarantees against any loss in connection with any of its property or assets, tangible or intangible, in such amounts and from such public or private entities as it may deem appropriate, and to pay premiums or other charges for such insurance or guarantees;

(8) To acquire by purchase, gift or any other lawful means, and transfer, convey or cause to be conveyed to the State of Alabama, any real, personal or mixed property;

(9) To make and enter into such contracts, leases, agreements and other actions as may be necessary or desirable to accomplish any corporate purpose and to exercise any power necessary for the accomplishment of the purposes of the authority or incidental to the powers expressly set out herein;

(10) To appoint and employ such attorneys, accountants, technical consultants and other advisors, agents and independent contractors as may in the judgment of the authority, be necessary or desirable; however, administrative support may be provided to the authority by the real estate commission;

(11) To make and enter into such contracts and agreements as may be necessary to provide technical personnel and services required for the implementation of this article; and

(12) To lease facilities to the state, the commission or any other agency or instrumentality of the state designated to perform the activities of the commission.



Section 41-10-426 - Notes of the authority.

The notes of the authority shall be executed by the manual or facsimile signature of either its president or its treasurer, as shall be provided in the resolution under which such securities shall be issued, and the seal of the authority or a facsimile thereof shall be affixed to any instruments so issued and attested by the manual or facsimile signature of its secretary; provided, that if such are executed entirely by facsimile, the notes shall be authenticated by the manual signature of the trustee, registrar or paying agent if any. If, after any of the notes shall be so signed, whether manually or by facsimile, any such officer shall for any reason vacate his said office, the notes so signed may nevertheless be redeemed at any time thereafter as the act and deed of the authority.



Section 41-10-427 - Authority authorized to sell, rent, etc., set charges or rents or make rent adjustments necessary to meet obligations.

For the purpose of providing funds for the acquisition and preparation of sites, for the construction, reconstruction, alteration and improvement of facilities, for the procurement and installation of equipment therefor and for payment of obligations incurred and the principal of and interest on any temporary loans made for any of the said purposes, the authority is hereby authorized, from time to time, to sell, rent, lease, leaseback, set charges or rents and to make rent adjustments necessary to meet such obligations and to use other revenues from any sources or income from said property. At no time shall any indebtedness or obligations or liabilities be that of the State of Alabama.



Section 41-10-428 - Resolutions adopted and all proceedings of board of directors to be recorded and filed; copies received in all courts as prima facie evidence.

All resolutions adopted by the board of directors shall constitute actions of the authority, and all proceedings of the board of directors shall be reduced to writing by the secretary of the authority, which shall be signed by the members of the authority and shall be recorded in a substantially bound book and filed in the office of the Secretary of State. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 41-10-429 - Properties, etc., forever exempt from any and all taxation.

The properties of the authority and the income therefrom, all lease agreements made by the authority and all lien notices, mortgages, assignments and financing statements filed with respect thereto shall be forever exempt from any and all taxation of the State of Alabama and its political subdivisions.



Section 41-10-430 - Contracts and obligations not debts of state.

All contracts made and obligations incurred by the authority shall be solely and exclusively obligations of the authority and shall not create debts of the State of Alabama.



Section 41-10-431 - Authority as nonprofit corporation.

The authority shall be a nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any private person or entity.



Section 41-10-432 - Funds appropriated for Alabama Real Estate Commission Building Authority Fund; state to have no further obligations or rights after property, contracts, etc., assigned, transferred or conveyed.

Upon issuance of the certificate of incorporation, all funds appropriated from the Real Estate Commission Fund for purposes of capital outlay by Acts of Alabama 88-777 and 88-953, which remain unspent or unencumbered, are hereby transferred to a fund in the State Treasury to be known as the Alabama Real Estate Commission Building Authority Fund. All funds received by the authority from any source whatsoever shall be deposited into such fund. Moneys contained therein are hereby appropriated for the purposes set forth in this article; said funds shall not revert to any other fund at the end of a fiscal year but are hereby reappropriated to the authority to be expended for any lawful purpose.

Upon issuance of the certificate of incorporation and pursuant to a written transfer, assignment or conveyance by the State of Alabama to the authority, all contracts, leases, management agreements, real or personal property acquired by the State of Alabama for the purpose of erecting a facility for the Real Estate Commission, shall be transferred, assigned or conveyed to the authority without payment or other consideration. Upon such assignment, transfer or conveyance, the State of Alabama shall have no further obligations or rights to or under the items or subject matters so assigned, transferred or conveyed.



Section 41-10-433 - Dissolution of authority.

At any time when the incorporators named in this article determine that the services provided by the authority are no longer of benefit to the entities served by the authority and that all obligations of the authority have been paid in full, the authority may be dissolved upon the filing with the Secretary of State of a written statement for dissolution, which shall be subscribed by each of the incorporators of the authority and which shall be sworn to by each such incorporator before an officer authorized to take acknowledgements to deeds. Upon the filing of said written statement for dissolution, the authority shall cease and any property or other asset owned by it at the time of dissolution shall pass to the State of Alabama exclusively for purposes of Section 501(c)(3) of the Internal Revenue Code. The Secretary of State shall file and record the written statement for dissolution in an appropriate book of record in his or her office and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved, and shall record the said certificate with the written statement for dissolution.






Article 14 - Alabama Building Renovation Finance Authority.

Section 41-10-450 - Legislative intent.

It is the intent of the Legislature by the passage of this article to authorize the incorporation of the Governor, the Director of Finance, and the State Treasurer as a public corporation for the sole purpose of constructing, renovating, reconstructing, improving, altering, adding to, demolishing, equipping, operating and maintaining or contracting for the constructing, renovation, reconstruction, improvement, alteration, addition, demolition, equipment, operation and maintenance of public office buildings (including the State Capitol), and surfacing and resurfacing of land for parking and other uses to produce revenue and to vest such corporation with all powers, authority, rights, privileges, and titles that may be necessary to enable it to accomplish such purpose. This article shall be liberally construed in conformity with the purpose expressed.



Section 41-10-451 - Definitions.

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this article.

(2) BONDS. Those bonds, including refunding bonds, authorized to be issued by the authority pursuant to act of the Legislature.

(3) GOVERNMENT SECURITIES. Any bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof (which may consist of the principal thereof or the interest thereon).

(4) PERMITTED INVESTMENTS. (i) Government securities; (ii) bonds, debentures, notes or other evidences of indebtedness issued by any of the following agencies: bank for cooperatives; federal intermediate credit banks; Federal Financing Bank; federal home loan banks; Federal Farm Credit Bank; Export-Import Bank of the United States; federal land banks, or Farmers Home Administration or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof; (iii) bonds, notes, pass through securities or other evidences of indebtedness of Government National Mortgage Association and participation certificates of Federal Home Loan Mortgage Corporation; (iv) full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service; (v) public housing bonds issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States of America; (vi) time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation, provided that, to the extent such time deposits exceed available federal deposit insurance, such time deposits are fully secured by obligations described in clauses (i), (ii), (iii), and (v) above, which at all times have a market value (exclusive of accrued interest) at least equal to such bank time deposits so secured, including interest and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Corporation for structured financings, (vii) repurchase agreements for obligations of the type specified in clauses (i), (ii), (iii), and (v) above, provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value (exclusive of accrued interest) at least equal to the purchase price of such repurchase agreements and which are held by a depository satisfactory to the State Treasurer in such manner as may be required to provide a perfected security interest in such obligations, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Corporation for structured financings; and (viii) uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Corporation and at least "Aa" by Moody's Investors Service.

(5) REFUNDING BONDS. Those bonds authorized to be issued by the authority pursuant to act of the Legislature for the purpose of refunding or paying bonds of the authority and purposes ancillary thereto.

(6) STATE. The State of Alabama.

(7) Pronouns when used in this article shall include all applicable genders.



Section 41-10-452 - Power to incorporate.

The Governor, the Director of Finance, and the State Treasurer may become a public corporation with the power and authority hereinafter provided, by proceeding according to the provisions of this article.



Section 41-10-453 - Provisions for incorporation.

To become a corporation, the Governor, the Director of Finance, and the State Treasurer shall present to the Secretary of State of Alabama an application signed by them which shall set forth: (1) the name, official designation, and official residence of each of the applicants, together with a certified copy of the document evidencing each applicant's right to office; (2) the date on which each applicant was inducted into office and the term of office of each of the applicants; (3) the name of the proposed corporation, which shall be the Alabama Building Renovation Finance Authority; (4) the location of the principal office of the proposed corporation; and (5) any other matter relating to the incorporation which the applicants may choose to insert and which is not inconsistent with this article or the laws of the state. The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgements to deeds. The Secretary of State shall examine the application and, if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 41-10-454 - Consummation of incorporation.

When the application has been made, filed, and recorded as provided in Section 41-10-453, the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article, under the Great Seal of the State, and shall record the certificate with the application, whereupon the applicants shall constitute a public corporation and agency of the state under the name proposed in the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.



Section 41-10-455 - Members, directors and officers of authority.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the Director of Finance shall be the secretary of the authority and the State Treasurer shall be treasurer of the authority. The members of the authority shall constitute all the members of the board of directors of the authority, which shall be the governing body of the authority. A majority of the members of the said board of directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold such office by reason of death, resignation, expiration of his term of office, or for any other reason, then his successor in office shall take his place as a member, officer, or director, as the case may be, of the authority. No member, officer, or director of the authority shall draw any salary in addition to that now authorized by law for any service he may render or for any duty he may perform in connection with the authority. All resolutions adopted by the board of directors shall constitute actions of the authority, and all proceedings of the board of directors shall be reduced to writing by the secretary of the authority, shall be signed by the members of the authority, and shall be recorded in a substantially bound book and maintained in the office of the Director of Finance. Copies of such proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 41-10-456 - Powers of authority.

The authority shall have the following powers among others specified in this article: (1) to have succession by its corporate name until dissolved as provided in this article; (2) to sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties thereto; (3) to have and to use a corporate seal and to alter the same at pleasure; (4) to make and alter all needful bylaws, rules and regulations for the transaction of the authority's business and the control of its property and affairs; (5) to establish a fiscal year; (6) to provide for the construction, renovation, reconstruction, improvement, alteration, addition, demolition, equipment, operation and maintenance of public office building facilities (including the State Capitol), surfacing and resurfacing of land for parking and other uses to produce revenue and for the procurement of sites and equipment for such facilities; (7) to receive, take and hold by sale, gift, lease, devise or otherwise, real and personal property of every description, and to manage the same; (8) to acquire by purchase, gift, or any other lawful means, and to transfer, convey or cause to be conveyed to the state, any real, personal or mixed property; (9) to borrow money and issue its bonds in evidence thereof subject to the provisions of this article; (10) to anticipate by the issuance of its bonds as hereinafter limited the receipt of the revenues from such public office buildings; (11) as security for the payment of the principal of and interest on its bonds, to enter into any lawful covenant and to pledge the revenues from such public office buildings; (12) to invest as hereinafter provided the proceeds from the sale of its bonds pending need therefor; (13) to make and enter into such contracts, leases, agreements and other actions as may be necessary or desirable to accomplish any corporate purpose and to exercise any power necessary for the accomplishment of the purposes of the authority or incidental to the powers expressly set out herein; (14) to appoint and employ such attorneys, agents, advisors, independent contractors, and employees as may, in the judgment of the board of directors, be necessary or desirable; and (15) to contract, lease and make lease arrangements as hereinafter provided for the use and occupation of all or any part of the public office buildings renovated, reconstructed, altered, added to, maintained or improved by it, other than the State Capitol.



Section 41-10-457 - Power of condemnation.

The authority shall have the same powers of eminent domain which shall be exercised in the same manner and under the same conditions as are provided by law for the exercise of the powers of eminent domain by the State of Alabama.



Section 41-10-458 - Authorization of bonds.

The authority is hereby authorized from time to time to sell and issue its bonds, not exceeding $29,500,000.00, exclusive of refunding bonds, in aggregate principal amount, and in such additional aggregate principal amounts as shall be authorized by act of the Legislature, for the purpose of providing funds for the construction, renovation, reconstruction, improvement, addition to, demolition, and alteration of public office building facilities including the State Capitol, for the procurement of equipment therefor, and for payment of obligations incurred for any of said purposes.



Section 41-10-458.1 - Definitions; additional authorization.

(a) Definitions. The following terms, whenever used in Act 98-245, shall have the following respective meanings unless the context clearly indicates otherwise:

(1) "Authority" means Alabama Building Renovation Finance Authority established pursuant to the 1990 Act.

(2) "Bonds" (except where that word is used with reference to bonds issued under another act) means those bonds authorized to be issued pursuant to the authorization contained in Act 98-245.

(3) "1990 Act" means Act No. 90-602 enacted at the 1990 Regular Session of the Legislature of Alabama, codified as Article 14 of Chapter 10 of Title 41.

(b) In addition to those bonds authorized to be issued by the authority pursuant to the 1990 Act, the authority is hereby authorized to sell and issue its bonds in the aggregate principal amount of twelve million dollars ($12,000,000) for the purpose of constructing and equipping a new west wing for the Alabama Memorial Building, commonly known as the Archives Building, for lease by the authority pursuant to the 1990 Act, paying the costs of such renovation and reconstruction of the existing said building as shall be necessary or convenient in connection with the construction and equipment of said wing, and paying the costs of issuance of the bonds. The bonds shall be solely and exclusively obligations of the authority, shall not create an obligation or debt of the State of Alabama, shall have the qualities and incidents of negotiable instruments subject to registration provisions pertaining to transfers and shall be secured, approved, executed, sealed, attested, sold and delivered as and in the manner provided in the 1990 Act for the bonds described therein, with such changes in detail as shall be necessary in connection with the bonds. Income from the bonds shall be forever exempt from any and all taxation in the State of Alabama. The proceeds of the bonds shall be temporarily invested prior to use for the purpose hereinabove provided, as provided for in the 1990 Act in respect of the proceeds of bonds as described therein. In respect of the bonds, the authority shall have all powers necessary to make such payments to the United States of America as the authority deems necessary to cause the interest on any bonds of the authority to be and remain exempt from federal income taxation. The authority shall have the power to make agreements respecting the investment of funds of the authority necessary in order that the interest income on the bonds shall be and remain exempt from federal income taxation.



Section 41-10-458.2 - Issuance of bonds - 2006 authorization.

(a) Definitions. The following terms, whenever used in Act 2006-618, shall have the following respective meanings unless the context clearly indicates otherwise:

(1) "Authority" means Alabama Building Renovation Finance Authority established pursuant to the 1990 Act.

(2) "Bonds" (except where that word is used with reference to bonds issued under another act) means those bonds authorized to be issued pursuant to the authorization contained in Act 2006-618.

(3) "1990 Act" means Act No. 90-602 enacted at the 1990 Regular Session of the Legislature of Alabama, codified as Article 14 of Chapter 10 of Title 41.

(4) "1998 Act" means Act No. 98-245 enacted at the 1998 Regular Session of the Legislature of Alabama.

(b) In addition to those bonds authorized to be issued or refunded by the authority pursuant to the 1990 and 1998 Acts, the authority, acting pursuant to and exercising the powers granted to it by this article is hereby authorized to sell and issue its bonds in an aggregate principal amount not to exceed thirty million dollars ($30,000,000) for the purpose of the construction, renovation, reconstruction, improvement, alteration, addition, demolition, surfacing and resurfacing of land for parking and other uses to produce revenue, equipment, operation and maintenance of public office building facilities (including the State Capitol) and any other public office facility or improvement related thereto, paying the costs of such projects as shall be necessary or convenient, and paying the costs of issuance of the bonds.



Section 41-10-459 - Refunding bonds.

The authority may from time to time sell and issue its refunding bonds without limit as to principal amount for the purpose of refunding any bonds of the authority at the time outstanding, paying the expenses of issuance thereof and paying any premiums necessary to be paid to redeem any bonds so to be refunded; provided, however, that no refunding bonds (other than refunding bonds issued to refund those bonds of the authority designated Building Renovation Revenue Bonds, Series 1990, originally issued in the aggregate principal amount of $29,500,000) shall be issued unless the present value of all debt service on the refunding bonds (computed with a discount rate equal to the true interest rate of the refunding bonds and taking into account all underwriting discount and other issuance expenses) shall not be greater than 99 percent of the present value of all debt service on the bonds to be refunded (computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such bonds) determined as if such bonds to be refunded were paid and retired in accordance with the schedule of maturities (considering mandatory redemption as a scheduled maturity) provided at the time of their issuance. Provided further that the average maturity of the refunding bonds, as measured from the date of issuance of such refunding bonds (other than refunding bonds issued to refund those bonds of the authority designated Building Renovation Revenue Bonds, Series 1990, originally issued in the aggregate principal amount of $29,500,000), shall not exceed by more than five years the average maturity of the bonds to be refunded, as also measured from such date of issuance, with the average maturity of any principal amount of bonds to be determined by multiplying the principal of each maturity by the number of years (including any fractional part of a year) intervening between such date of issuance and each such maturity, taking the sum of all such products, and then dividing such sum by the aggregate principal amount of bonds for which the average maturity is to be determined. All refunding bonds shall be subrogated to the bonds which are refunded thereby.



Section 41-10-460 - Execution of bonds.

All bonds of the authority shall be signed by its president, and the seal of the authority shall be affixed thereto and attested by its secretary. The signatures of the president and secretary may be facsimile signatures and a facsimile of the seal of the authority may be imprinted on the bonds if the board of directors, in its proceedings with respect to issuance of such bonds, provides for manual authentication of such bonds by a trustee or paying agent or by named individuals who are employees of the state and who are assigned to the Department of Finance or office of the State Treasurer. Delivery of bonds so executed shall be valid notwithstanding any changes in officers or in the seal of the authority after the signing and sealing of such bonds.



Section 41-10-461 - Sale of bonds.

Bonds may be sold by the authority from time to time in series, and if sold in more than one series may all be authorized in one initial resolution of the board of directors with the pledges therefor made in such initial resolution although some of the details applicable to each series may be specified in the respective resolutions under which the different series are issued; provided, however, that no bonds of the authority that are authorized under Act 98-245 shall be sold or counsel hired prior to February 1, 1999. Each series of the bonds may be sold at public or private sale, as determined by the authority, at such price or prices as the authority shall determine, and, if sold at public sale either on sealed bids or at public auction, on a basis determined by the authority to enable it to effect the sale of the bonds being sold at the lowest effective borrowing cost to the authority; provided, that if in the event of public sale of the bonds no bid acceptable to the authority is received it may reject all bids. Notice of each public sale or summary notice of sale or both shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper published in the state which is customarily published not less than five days during each calendar week, each of which notices must be published at least one time not less than 10 days prior to the date fixed for the sale. The board of directors may fix the terms and conditions under which each such sale may be held; provided, that such terms and conditions shall not conflict with any of the requirements of this article. Approval by the Governor of the terms and conditions under which any of the bonds may be issued shall be requisite to their validity, which approval signed by the Governor shall be entered on the minutes of the respective meetings of the board of directors at which the series of the bonds proposed to be issued are authorized or sold.



Section 41-10-462 - Bonds of authority.

Any bonds of the authority may be executed and delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest, payable and evidenced in such manner, may contain provisions for redemption prior to maturity, and may contain other provisions not inconsistent herewith, all as may be provided by the resolution of the board of directors whereunder such bonds are authorized to be issued; provided, that no bond of the authority shall have a specified maturity date later than 30 years after its date. Each bond of the authority having a specified maturity date more than 10 years after its date shall be made subject to redemption at the option of the authority at the end of the 10th year after its date, and on any interest payment date thereafter, under such terms and conditions and at such premiums, if any, as may be provided in the resolution under which such bond is authorized to be issued. The authority may pay out of the proceeds of the sale of its bonds all expenses, including fees and disbursements of attorneys, accountants, fiscal agents, financial advisors and other consultants, fees and disbursements of trustees, escrow agents, registrars, paying agents, transfer agents, depositories for safekeeping, authenticating agents, agents for the delivery and payment of bonds, fees and commissions of bond insurers and credit enhancers, printing costs and other customary bond issuance expenses. Bonds issued by the authority shall not be general obligations of the authority but shall be payable solely out of the funds referred to in Section 41-10-471. In the event the authority shall make more than one pledge of the same revenues, such pledges shall take precedence in the order of the adoption of the resolutions in which the pledges are made; provided, that each pledge for the benefit of refunding bonds shall have the same priority as the pledge for the benefit of the bonds refunded thereby. Neither a public hearing nor consent of the state Department of Finance or any other department or agency of the state shall be a prerequisite to the issuance of bonds by the authority.



Section 41-10-463 - Investment of proceeds from sale of bonds.

Any portion of the principal proceeds derived from the sale of the bonds which the board of directors of the authority may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall, on order of the authority, be invested by the State Treasurer in permitted investments. Any such securities may, at any time and from time to time on order of the authority, be sold or otherwise converted by the State Treasurer into cash. The income derived from any such investments shall be disbursed on order of the authority for any purpose for which the authority may lawfully expend funds.



Section 41-10-464 - Exemption from taxation.

The properties of the authority and the income therefrom, all lease agreements made by the authority, and all bonds issued by the authority and the income therefrom and all lien notices filed with respect thereto shall be forever exempt from any and all taxation in the State of Alabama.



Section 41-10-465 - Bonds constitute negotiable instruments.

All bonds issued by the authority shall be construed to have all the qualities and incidents of negotiable instruments subject to the registration provisions pertaining to transfers.



Section 41-10-466 - Obligations not debt of state.

All obligations incurred by the authority and all bonds issued by it shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the State of Alabama.



Section 41-10-467 - Bonds may be used to secure deposit and for investment of fiduciary funds.

The state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds of the authority, and such bonds shall be authorized security for all public deposits, it being the purpose of this article to authorize any persons, firms, corporations, associations, political subdivisions, bodies, and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this article with regard to legal investments shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.



Section 41-10-468 - Use of proceeds from sale of bonds.

All proceeds derived from the sale of any bonds (except refunding bonds) sold by the authority remaining after payment of the expenses of issuance thereof and the funding of any required reserve or replacement fund shall be turned over to the State Treasurer, shall be carried by the State Treasurer in a special account to the credit of the authority, and shall be subject to be drawn on by the authority solely for the purposes of constructing, renovating, reconstructing, improving, altering, adding to, demolishing, and equipping one or more public office buildings (including the State Capitol), surfacing and resurfacing of land for parking and other uses to produce revenue, and all reasonable and necessary expenses incidental thereto, including interest which shall accrue on said bonds during the construction, renovation, reconstruction, improvement, alteration, addition, demolition, and equipping of said buildings, surfacing and resurfacing of land for parking and other uses to produce revenue, and for a period not exceeding two years thereafter. The authority is specifically authorized and empowered to expend bond proceeds to pay a portion of the cost of renovation and equipping of the State Capitol even though the said State Capitol shall not be owned by the authority. Any balance of said proceeds thereafter remaining shall, upon completion of construction, renovation, reconstruction, improvement, alteration, addition, demolition and equipping of the building or buildings for which the bonds were issued and the payment of all costs in connection therewith, be transferred to the reserve fund account of the authority or used to redeem bonds issued by the authority as may be determined by the board of directors of the authority.



Section 41-10-469 - Use of proceeds of refunding bonds.

The proceeds of refunding bonds shall be applied, together with any other moneys legally available therefor, to the payment of the expenses authorized by this article and to the payment of the principal of, premium, if any, and interest due and to become due on any outstanding bonds to be refunded thereby and, if so required by resolution of the authority, shall be deposited in the State Treasury in an interest account to pay interest on refunding bonds, and in the State Treasury in a reserve account to further secure the payment of the principal of, premium, if any, and interest on any refunding bonds. The expenses authorized by this article shall include, in addition to expenses authorized by other sections hereof, all expenses that the board of directors may deem necessary or advantageous in connection with the sale and issuance of such refunding bonds, including without limitation, the expenses of selling and issuing such refunding bonds (including any discount reflected in the purchase price thereof paid to the authority), fees and disbursements of attorneys, accountants, fiscal agents, financial advisors and other consultants, fees and disbursements of trustees, escrow agents, registrars, paying agents, transfer agents, depositories for safekeeping, authenticating agents, agents for the delivery and payment of bonds, fees and commissions of bond insurers and credit enhancers, printing costs and other customary bond issuance expenses. To the extent not required for the immediate payment of outstanding bonds or for deposit into an interest account or a reserve account, proceeds of refunding bonds together with any other moneys legally available therefor, shall be deposited with the State Treasurer, in trust, to be held separate and apart from all other funds of the state, or, with the approval of the State Treasurer, shall be deposited in trust, on such terms as the State Treasurer shall approve, with one or more trustees or escrow agents, which trustees or escrow agents shall be trust companies or national or state banks, located either within or without the state, having powers of a trust company. Any such proceeds or moneys deposited in trust with the State Treasurer or with one or more trustees or escrow agents shall be applied solely to the payment when due of the principal of, premium, if any, and interest due and to become due on the outstanding bonds on or prior to the redemption date or maturity date thereof, as the case may be. Any such proceeds or moneys so held by the State Treasurer or deposited with one or more trustees or escrow agents, may be invested in government securities; provided, such government securities shall not be subject to redemption prior to their maturity other than at the option of the holder thereof. Except as provided in the immediately succeeding sentence, neither the government securities nor moneys so deposited with the State Treasurer, or with one or more trustees or escrow agents, shall be withdrawn or used for any purpose other than, and shall be held in trust for, the payment of the principal of, redemption premium, if any, and interest on such outstanding bonds to be refunded thereby; provided that any cash received from such principal or interest payments on such government securities deposited with the State Treasurer, or with one or more trustees or escrow agents, (a) to the extent such cash will not be required at any time for such purpose, shall be retained by, or paid over to the State Treasurer, as the case may be, for deposit to the account of the authority, and (b) to the extent such cash will be required for such purpose at a later date, shall, to the extent practicable and legally permissible, be reinvested in government securities maturing at times and in amounts sufficient to pay when due the principal of, premium, if any, and interest on such outstanding bonds on and prior to such redemption date or maturity date thereof, as the case may be, and interest earned from such reinvestments to the extent not required for the payment of such outstanding bonds shall be retained by, or paid over to the State Treasurer, as the case may be, for deposit to the account of the authority. Notwithstanding anything to the contrary contained herein: (a) moneys on deposit pursuant to the provisions of this section may be applied and government securities so deposited may be redeemed and sold and the proceeds thereof applied to (i) the purchase of the outstanding bonds which were refunded by the deposit with the State Treasurer or with one or more trustees or escrow agents of such moneys and government securities and immediately thereafter all outstanding bonds so purchased shall be cancelled, or (ii) the purchase of different government securities; provided, however, that the moneys and government securities on deposit with the State Treasurer or with one or more trustees or escrow agents after such purchase and cancellation of such outstanding bonds or such purchase of different government securities shall be sufficient to pay when due the principal of, premium, if any, and interest on all other outstanding bonds in respect of which such moneys and government securities were deposited on or prior to the redemption date or maturity date thereof, as the case may be; and (b) in the event that on any date, as a result of any purchases and cancellations of outstanding bonds or any purchases of different government securities as provided in this sentence, the total amount of moneys and government securities remaining on deposit with the State Treasurer or with one or more trustees or escrow agents, is in excess of the total amount which would have been required to be deposited with the State Treasurer or trustee or escrow agent on such date in respect of the remaining outstanding bonds for which such deposit was made in order to pay when due the principal of, premium, if any, and interest on such remaining outstanding bonds, the State Treasurer shall deposit the amount of such excess in the account of the authority, or the trustee or escrow agent shall, upon the direction of the State Treasurer, pay the amount of such excess to the State Treasurer for deposit to the account of the authority.

The State Treasurer, acting in the capacity of trustee, may name one or more trust companies, national banks, or state banks, located either within or without the state, to act as the State Treasurer's depository for any funds escrowed pursuant to the provisions of this section.

All applications of proceeds of refunding bonds or other moneys deposited in trust for the payment of outstanding bonds as provided in this section, including without limitation the investment thereof and the sale of any related government securities, shall be at the direction of the authority, but subject to the prior approval of the State Treasurer. Any such approval of the State Treasurer may be given at any time, including without limitation at the time of the adoption by the board of directors of any resolution relating to any bonds and, once given, such approval shall be irrevocable.

Moneys on deposit in any reserve account created pursuant to the provisions of this section shall be invested by the State Treasurer at the direction of the authority in permitted investments which mature at such time or times as the authority shall direct. Interest income earned from such investments shall be deposited as received by the State Treasurer in the account of the authority.



Section 41-10-470 - Conveyance to authority by state.

The Governor of Alabama is authorized to execute and deliver immediately before or simultaneously with the issuance of the first bonds of the authority an appropriate deed or deeds conveying to the authority any land belonging to the state situated in the City and County of Montgomery upon which the following buildings are located, such buildings being referred to herein by their commonly known names:

(1) Alabama State House

(2) Folsom Administrative Building

(3) Public Health Building

(4) Judicial Building

(5) Public Safety Building

(6) Archives and History Building

(7) State Office Building.

Upon delivery of such deed or deeds to the authority it thereby shall be invested with all rights and title that the State of Alabama had in the property conveyed thereby, subject to the right of reverter to the state upon the dissolution of the authority. The consideration for said conveyance shall be the authority's agreement to reconvey said land to the state, with all improvements thereon free of charge, immediately before the dissolution of the authority. Said consideration is hereby conclusively determined to be valuable, adequate and fair. Immediately prior to its dissolution the authority shall also convey to the state all other assets acquired by the authority, whether by purchase, gift, grant or otherwise, provided the terms of the grant are not violated thereby.



Section 41-10-471 - Creation of fund for benefit of bonds.

For the purpose of providing funds for the payment of the principal of and interest on the bonds issued by the authority under the provisions of this article, there is hereby created and irrevocably pledged to the payment of such obligations a special and continuing trust fund which shall consist of all receipts and income from rents contracted for and received by the authority under leases of the building or buildings constructed or renovated with the proceeds from sale of the bonds and any other income of the authority.



Section 41-10-472 - Pledge and lien for benefit of bonds.

In the proceedings authorizing the issuance of any of its bonds, the authority is authorized and empowered to pledge for the payment of the principal of and interest on such bonds at the respective maturities of said principal and interest, and to agree to use solely for such purpose, all the revenues which under the provisions of Section 41-10-471 are provided for the payment of the said principal and interest, subject to prior pledges thereof as and to the extent the authority may provide. In said proceedings the authority may further provide and create, as security for the payment of said principal and interest, a statutory lien upon the buildings and properties, other than the State Capitol, for the acquisition and construction or renovation of which the bonds are issued. Such statutory lien shall not be subject to foreclosure and, in the event of default in the payment of any such principal or interest, the remedies thereunder shall be limited to a remedy by way of mandamus and to the appointment, as a matter of right, by any court having equity powers and having jurisdiction over the authority, of a receiver in equity with all the powers of such a receiver, except the power to sell the said buildings and properties. Upon the issuance of any bonds pursuant to this article the authority may file in the office of the Judge of Probate of Montgomery County, Alabama, an instrument reciting the issuance of such bonds and the pledge of said revenues and the creation of said statutory lien, if any, as security therefor, and the filing of such instrument shall constitute constructive notice of said pledge and lien, if any. Such instrument shall be received and recorded by said judge of probate upon the payment of the fee for the recording of mortgages but no tax shall be payable with respect thereto.



Section 41-10-473 - State Treasurer to disburse funds.

Out of the revenues referred to in Section 41-10-471, the State Treasurer is authorized and directed to pay the principal of and interest on the bonds as such principal and interest shall respectively mature, and he is further authorized and directed to set up and maintain appropriate records pertaining thereto.



Section 41-10-474 - Terms and conditions of leasing by authority; delinquent lease payments.

The authority and the executive head of any agency, board, commission, public corporation, bureau or department of the State of Alabama, or the successor in office and duties of such executive head, are hereby authorized to enter into a lease or leases for the use and occupancy of offices and storage space in the public office buildings or buildings constructed, renovated, reconstructed, improved, altered, added to or equipped and owned by the authority under the provisions of this article. Such executive heads are hereby separately authorized to enter into lease agreements for the use and occupancy of any space in the said buildings. The authority and the Director of Finance on behalf of the Finance Department are hereby authorized to enter into a lease or leases for the use and occupancy of any or all of said buildings. In such event, the Finance Department may sublease space in said buildings upon such terms and conditions as may be determined by the Director of Finance. Upon a determination by the authority that a lessee has failed or refused to pay the lease payment charged to it under its lease agreement with the authority and that said lease payments are at least 90 days in arrears, the authority may request that the Director of Finance direct the state Comptroller to issue a state warrant to the authority in the amount of the delinquent lease payments. If the Director of Finance finds that the lessee has funds appropriated, budgeted and allotted for such payments, he may direct the state Comptroller to issue a state warrant to the authority in the amount owed. The state Comptroller is authorized to pay to the authority the amount of the delinquent lease payments that he finds to be appropriated, budgeted and allotted for that purpose if sufficient funds are then available in the fund from which such payments are to be made.



Section 41-10-475 - Presumption of validity of bonds and publication of notice thereof.

Any resolution authorizing any bonds hereunder shall contain a recital that they are issued pursuant to the provisions of this article, which recital shall be conclusive evidence that said bonds have been duly authorized pursuant to the provisions of this article, notwithstanding the provisions of any other law now in force or hereafter enacted or amended. Upon the passage of any resolution providing for the issuance of bonds under the provisions of this article, the authority may, in its discretion, cause to be published once in each of two consecutive weeks in a newspaper published and having general circulation in the City of Montgomery a notice in substantially the following form (the blanks being first properly filled in):

"Alabama Building Renovation Finance Authority, a public corporation and agency of the State of Alabama, on the _____ day of _____, _____, adopted a resolution providing for the issuance of ________ dollars principal amount of bonds of said authority. Any action or proceeding questioning the validity of said resolution or said bonds or the pledge and agreements made in said resolution for the benefit thereof, or the proceedings under which said bonds, pledge and agreements were authorized, must be commenced within 20 days after the first publication of this notice.

Alabama Building Renovation Finance Authority

By ________________________________________________

Any action or proceeding in any court seeking to set aside or invalidate a resolution providing for the issuance of bonds under the provisions of this article or to contest the validity of any such bonds, or the validity of any pledge or agreement made therefor, must be commenced within 20 days after the first publication of said notice. After the expiration of 20 days following such first publication, no right of action founded upon questioning or challenging in any way the validity of the resolution or other proceedings, if any, or of the bonds, or of the pledge and agreements, shall be asserted. In the event of such publication the validity of such resolution, proceedings, bonds, pledge and agreements shall not be open to question in any court upon any ground whatever, except in an action or proceeding commenced within such period. Any such action and any action to protect or enforce any rights under the provisions of this article shall be brought in the Circuit Court of Montgomery County.



Section 41-10-476 - Power to make payments and to make agreements respecting investment of funds.

The authority shall have the power to make such payments to the United States of America as the directors deem necessary to cause the interest on any bonds of the authority to be and remain exempt from federal income taxation. The authority shall have the power to make agreements respecting the investment of funds of the authority necessary in order that the interest income on bonds of the authority be and remain exempt from federal income taxation.



Section 41-10-477 - Dissolution of authority.

When all securities issued by the authority and all obligations assumed by it under the provisions of this article shall have been paid in full, the then president of the authority shall thereupon execute and deliver in the name of and in behalf of the authority an appropriate deed, or deeds, to which the seal of the authority shall be affixed and attested by the secretary of the authority, whereby there shall be conveyed to the state all the buildings, properties and other assets then owned by the authority. The then officers and directors of the authority shall at such time file with the Secretary of State a written statement, subscribed and sworn to by each of them, reciting the payment in full of all bonds therefore issued by the authority and the execution and delivery of such deed or deeds to the state, which statement shall be filed by the Secretary of State and recorded with the certificate of incorporation of the authority, whereupon the authority shall stand dissolved.






Article 15 - Alabama State Parking Deck Authority.

Section 41-10-490 - Definitions.

For the purposes of this article, the following terms shall have the meanings respectively ascribed to them by this section:

(1) AUTHORITY. The public corporation organized pursuant to the provisions of this article.

(2) CODE. The Code of Alabama 1975, as amended.

(3) REFUNDING BONDS. Those refunding bonds issued under the provisions of Section 41-10-502.

(4) STATE. The State of Alabama.

(5) BONDS. Those bonds, including without limitation refunding bonds, issued under the provisions of this article.

(6) FACILITIES. A multi-storied vehicle parking and storage facility and appurtenanaces necessary or incidental to the operation of such facility, to be constructed and erected on, or attached to, that block of land bounded by the following streets: Pelham, Jackson, Washington, and South Ripley in the Capitol complex in the City of Montgomery, Alabama.

(7) PERMITTED INVESTMENTS. United States Securities, certificates of deposit fully secured by United States Securities and shall include investments in such obligations of the United States of America or its agencies under a repurchase agreement.

(8) UNITED STATES SECURITIES. Direct general obligations of the United States of America (including obligations of the state and local government series) and the obligations of any other agency corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof, the bonds, debentures, participation certificates or notes of which are unconditionally guaranteed by the United States of America.



Section 41-10-491 - Purpose of article and construction.

It is the intent of the Legislature, by the passage of this article, to authorize the incorporation of a public corporation for the purposes of acquiring land, constructing and equipping facilities, leasing such facilities to state agencies (or others, to the extent provided for herein), and providing financing therefor, and to vest such corporation with all powers, authority, rights, privileges and titles that may be necessary to enable it to accomplish such purposes. This article shall be liberally construed in conformity with the purpose herein stated.



Section 41-10-492 - Authority as public corporation.

The state Finance Director, the state Budget Officer and one person appointed by the Governor, one person appointed by the Speaker of the House and one person appointed by the Lieutenant Governor, may become a public corporation with the power and authority provided in this article by proceeding according to the provisions hereof. Those persons appointed by the Governor, Lieutenant Governor and Speaker of the House shall serve at the pleasure of the official appointing them and until their replacements have been appointed. The State Treasurer shall be treasurer of the authority, shall act as custodian of the funds of the authority, and shall pay the principal of and interest on the bonds of the authority out of the funds hereinafter provided for; provided, that the State Treasurer may designate one or more banks either within or without the state as the paying agent with respect to any series of bonds issued under this article.



Section 41-10-493 - Application for certificate of incorporation.

To become a corporation, the individuals selected pursuant to Section 41-10-492 shall present to the Secretary of State of Alabama an application signed by them which shall set forth:

(1) The name and residence of each of the applicants, together with a certified copy of all documents evidencing each applicant's selection or the office he holds;

(2) The name of the proposed corporation, which shall be the "Alabama State Parking Deck Authority";

(3) The location of the principal office of the proposed corporation, which shall be in the office of the Director of Finance in Montgomery, Alabama; and

(4) Any other matter relating to the incorporation of the proposed corporation which the applicants may choose to insert and which is not inconsistent with this article.

The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of this state to take acknowledgements to deeds. The Secretary of State shall examine the application, and if he finds that it substantially complies with the requirements of this section, he shall receive and file it and record it in an appropriate book of records in his office.



Section 41-10-494 - Certificate of incorporation.

When the application has been made, filed and recorded as provided in Section 41-10-493, the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this article, under the Great Seal of the State, and shall record the certificate with the application, whereupon the applicants shall constitute a public corporation of the state under the name proposed in the application.



Section 41-10-495 - Members; directors; quorum; vacancies; salaries; officers.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. The members shall be eligible to succeed themselves. The members of the authority shall constitute all the members of the board of directors of the authority, which shall be the governing body of the authority. A majority of the members of the said board of directors shall constitute a quorum for the transaction of business. No member, officer or director of the authority shall draw any salary for any service he may render or for any duty he may perform in connection with the authority, but may be reimbursed by the authority for reasonable expenses incurred in carrying out the business of the authority. No member, officer, director or employee of the authority shall be personally liable for any debt, obligation or liability of the authority. The Finance Director shall serve as president of the authority, the state Budget Officer shall serve as secretary of the authority. The Treasurer of the State of Alabama shall be the treasurer of the authority.



Section 41-10-496 - Resolutions and proceedings of board of directors.

All resolutions adopted by the board of directors shall constitute actions of the authority, and all proceedings of the board of directors shall be reduced to writing by the secretary of the authority, shall be signed by the members of the authority and shall be recorded in a substantially bound book and filed in the office of the state Finance Director. Copies of such proceedings, when certified by the secretary of the authority under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 41-10-497 - Powers generally.

The authority shall have the following powers among others specified in this article:

(1) To have succession in its corporate name until the principal of and interest on all bonds issued by it shall have been fully paid and until it shall have been dissolved as provided herein;

(2) To maintain actions and have actions maintained against it and to prosecute and defend in any court having jurisdiction of the subject matter and of the parties thereof;

(3) To have and to use a corporate seal and to alter such seal at pleasure;

(4) To establish a fiscal year;

(5) To acquire and hold title to real and personal property and to sell, convey, mortgage or lease the same as provided in this article;

(6) To provide for the construction, reconstruction, alteration and improvement of facilities and for the procurement of sites and equipment for such facilities and for the lease thereof;

(7) To lease facilities to the state, or any agency or instrumentality of the state;

(8) To anticipate by the issuance of its bonds, subject to the provisions of this article, the receipt of the rent and revenues from such facilities;

(9) As security for the payment of the principal of and interest on its bonds, to enter into any lawful covenant, to grant mortgages upon or security interests in its facilities and to pledge the rents and revenues from such facilities;

(10) To invest as provided in this act the proceeds from the sale of its bonds pending need therefor;

(11) To appoint and employ such attorneys, agents and employees as the business of the authority may require, subject to the Merit System where applicable; and

(12) To perform such other acts and duties as are necessary to carry out the provisions of this article.



Section 41-10-498 - Temporary loans in anticipation of issuance of bonds.

In anticipation of issuance of bonds under this article, the authority may, from time to time, borrow such sums as may be needed for any of the purposes for which bonds are authorized to be issued under this article, and in evidence of the moneys so borrowed by issue of its promissory notes. The principal of and the interest on notes so issued may, from time to time, be refunded by refunding notes or by bonds in anticipation of the issuance of which such notes were issued. All such notes, whether initial issues or refunding issues, may bear interest from their dates until their maturities at such rate or rates as may be deemed acceptable by the board of directors, not to exceed 15 percent per annum, shall mature within three years from their date, and the principal thereof, premium, if any, and interest thereon shall be payable solely from the proceeds of the refunding notes issued to refund any such notes outstanding, the proceeds from the sale of bonds in anticipation of the issuance of which any such notes were issued and the sources from which bonds may be made payable pursuant to Section 41-10-509 of this article, all as may be provided in the resolution of the board of directors under which such notes may be issued.



Section 41-10-499 - Execution of bonds and notes.

The bonds and notes of the authority shall be executed by the manual or facsimile signature of either its president or its secretary, as shall be provided in the resolution under which such securities shall be issued, and the seal of the authority or a facsimile thereof shall be affixed to any bonds so issued and attested by the manuals or facsimile signature of its secretary; provided, that if bonds are executed entirely by facsimile, such bonds shall be authenticated by the manual signature of the bond trustee, registrar or paying agent or by named individuals who are employees of the state and who are assigned to the Department of Finance or office of the State Treasurer. The seal of the authority shall be impressed on the bonds, and a facsimile of said seal may be printed or otherwise reproduced on any of the bonds in lieu of being manually impressed thereon. If, after any of the bonds shall be so signed, whether manually or by facsimile, any such officer shall for any reason vacate his said office, the bonds so signed may nevertheless be delivered at any time thereafter as the act and deed of the authority.



Section 41-10-500 - Bonds authorization.

For the purpose of providing funds for the acquisition of sites, for the construction, reconstruction, alteration and improvement of facilities, for the procurement and installation of equipment therefor and for payment of obligations incurred and the principal of and interest on any temporary loans made for any of the said purposes, the authority is hereby authorized, from time to time, to sell and issue its bonds (other than refunding bonds) in an aggregate principal amount not to exceed $13,000,000.00.



Section 41-10-501 - Sale and issuance of refunding bonds.

The authority may, from time to time, sell and issue its refunding bonds, without limitation as to principal amount, for the purpose of refunding any matured or unmatured bonds of the authority at the time outstanding and paying any premiums necessary to be paid to redeem any such bonds so to be refunded and all expenses incurred in connection therewith. Such refunding bonds shall be subrogated and entitled to all priorities, rights and pledges to which the bonds refunded thereby were entitled.



Section 41-10-502 - Specifications and priority of bonds.

Any bonds of the authority may be executed and delivered by it at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall bear such rate or rates of interest, fixed or floating, payable and evidenced in such manner, may contain provisions for redemption prior to maturity and may contain other provisions not inconsistent with this section, all as may be provided by the resolution of the board of directors whereunder such bonds are authorized to be issued; provided that no bond of the authority shall have a specified maturity date later than 20 years after its date. At its election, the authority may retain in the resolution(s) under which any of the bonds are issued an option to redeem all or any thereof and at such redemption price(s) and after such notice(s) and on such dates and on such terms and conditions as may be set forth in said resolution(s) and as may be briefly recited in the bonds with respect to which such option of redemption is retained. In the event that the authority shall make more than one pledge of the same revenues, such pledges shall, unless otherwise provided in the resolution or resolutions authorizing the earlier issued bonds, take precedence in the order of the adoption of the resolutions in which the pledges are made; provided, that each pledge for the benefit of refunding bonds shall have the same priority as the pledge for the benefit of the bonds refunded thereby.



Section 41-10-503 - Sale of bonds.

Bonds of the authority may be sold at such price or prices and at such time or times as the board of directors of the authority may consider advantageous, at public or private sale. If bonds are to be sold by competitive bid on sealed bids or at public auction, the bonds may be sold only to the bidder whose bid reflects the lowest effective borrowing cost to the authority for the bonds being sold; provided, that if no bid acceptable to the authority is received, it may reject all bids. Notice of each such sale by competitive bids shall be given by publication in either a financial journal or a financial newspaper published in the City of New York, New York, and also by publication in a newspaper published in the State of Alabama, each of which notices must be published at least one time not less than 10 days before the date fixed for such sale. The board of directors may fix the terms and conditions under which such sale by competitive bids may be held; provided that such terms and conditions shall not conflict with any of the requirements of this article. The authority may pay out of the proceeds of the sale of its bonds all expenses, including publication and printing charges, fiscal agents' fees, attorneys' fees and other expenses which said board of directors may deem necessary and advantageous in connection with the authorization, advertisement, sale, execution and issuance of such bonds. Neither a public hearing nor consent of the state shall be a prerequisite to the issuance or sale of bonds by the authority.



Section 41-10-504 - Bonds of authority eligible for investment of trust funds.

Any trust fund, where the investment thereof is permitted or required by law, may be invested in bonds issued by the authority. Unless otherwise directed by the court having jurisdiction thereof or the document which is the source of authority, a trustee, executor, administrator, guardian or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in the bonds of the authority.



Section 41-10-505 - Security for deposit of governmental funds.

Any bonds issued by the authority may be used by the holders thereof as security for deposits of any funds belonging to the state or to any instrumentality, agency or political subdivision of the state in any instance where security for such deposits may be required or permitted by law.



Section 41-10-506 - Disposition of proceeds of bonds.

(a) All proceeds derived from the sale of any bonds, except refunding bonds, sold by the authority, remaining after payment of the expenses of issuance thereof, shall be turned over to the State Treasurer, shall be carried by him in a special account to the credit of the authority, and shall be subject to be drawn on by the authority solely for the purposes of:

(1) Acquiring land for and constructing, reconstructing and equipping thereon one or more facilities;

(2) Paying all reasonable and necessary expenses incidental thereto, including filing, recording, surveying, legal and engineering fees and expenses;

(3) Paying the interest which will accrue on the said bonds during the period required for the construction and equipment of the said facilities and for a period not exceeding six months after the completion thereof; and

(4) Paying the principal of and interest on all then outstanding notes theretofore issued by the authority pursuant to the provisions hereof.

The balance of the said proceeds thereafter remaining shall be set aside as additional security for the bonds or shall be used to pay, purchase or redeem bonds as may be provided in the proceedings authorizing their issuance.

(b) All proceeds from the sale of refunding bonds issued by the authority that remain after paying the expenses of their issuance may be used only for the purpose of refunding the principal of and any unpaid and accrued interest on the outstanding bonds of the authority for the refunding of which the refunding bonds are authorized to be issued, together with any premium that may be necessary to be paid in order to redeem or retire such outstanding bonds.



Section 41-10-507 - Investment of proceeds.

Any portion of the principal proceeds derived from the sale of the bonds which the board of directors of the authority may determine is not then needed for any of the purposes for which the bonds are authorized to be issued shall, on order of the authority, be invested by the State Treasurer in permitted investments which mature at such time or times as the authority shall direct. Any such investments may, at any time and from time to time on order of the authority, be sold or otherwise converted by the State Treasurer into cash. The income derived from any such investments shall be disbursed on order of the authority for any purpose for which it may lawfully expend funds.



Section 41-10-508 - Security.

The principal of, premium, if any, and interest on the bonds of the authority shall be secured by any or all of the following, as the authority may determine:

(1) The rent and revenues from the lease or use of one or more facilities of the authority;

(2) The proceeds from any sale of any facilities of the authority;

(3) Any bond proceeds remaining unexpended upon completion of all facilities to be constructed with such bond proceeds and the payment of the cost thereof;

(4) Any insurance proceeds which the authority may receive by reason of its ownership of any of the facilities; and

(5) Any mortgage upon or security interest in one or more facilities of the authority, granted in connection with the issuance of such bonds.

The authority shall have authority to transfer and assign any lease or mortgage of any of its facilities as security for the payment of such principal, premium, if any, and interest. The bonds may be issued under, and secured by, a resolution which may, but need not, provide for an indenture of trust covering one or more facilities of the authority. Such resolution or such indenture of trust may contain any provision or agreement customarily contained in instruments securing evidences of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection and application of any receipts pledged to the payment of bonds, the terms to be incorporated in lease agreements respecting the facilities, the maintenance and insurance thereof, the creation and maintenance of reserve and other special funds from such receipts and the rights and remedies available in the event of default to the holders of the bonds or to the trustee for the holders of the bonds or under any indenture of trust, all as the authority may deem advisable and as shall not be in conflict with the provisions of this article; provided, however, that in making such agreements or provisions the authority shall not have the power to obligate itself except with respect to its facilities, and the application of the rents, revenues and other moneys and assets which it is authorized in this article to pledge.



Section 41-10-509 - Enforcement upon default.

If there be any default by the authority in the payment of the principal of or interest on the bonds or in any of the agreements on the part of the authority which may properly be included in any resolution or indenture of trust securing such bonds, any holder of any of the bonds or the trustee for the bondholders under any resolution or indenture of trust, if so authorized therein, may, by an action, mandamus or other proceedings, enforce payment of such items and foreclosure upon any mortgage or security interest granted as security for such bonds and compel performance of all duties of the directors and officers of the authority and shall be entitled, as a matter of right and regardless of the sufficiency of any such security or the availability of any other remedy, to the appointment of a receiver with all the power of such receiver for the maintenance, insurance and leasing of the facilities and property covered by such resolution or such indenture of trust and the collection and application of the receipts therefrom. Any such resolution or indenture of trust may contain provisions regarding the rights and remedies of any trustee thereunder and the holders of the bonds and may contain provisions restricting the individual rights of action of the holders of the bonds.



Section 41-10-510 - Bonds and coupons deemed negotiable instruments.

All bonds issued by the authority shall be construed to be negotiable instruments even though they are payable from a limited source. All coupons applicable to any bonds issued by the authority shall likewise be construed to be negotiable instruments although payable from a limited source.



Section 41-10-511 - Obligations, bonds and notes not debt of state.

All obligations incurred by the authority and all bonds and notes issued by it shall be solely and exclusively an obligation of the authority, payable solely from the sources which may under the provisions of this article be pledged to the payment thereof. No obligation incurred by the authority and no bond or note issued by it shall create an obligation or debt of the state.



Section 41-10-512 - Conveyance of land to corporation; conveyance of improvements back to state.

The Governor of Alabama or the officers of any public corporation, as appropriate, are authorized and directed to execute and deliver immediately before or simultaneously with the issuance of the first series of the bonds of the corporation contemplated by this article appropriate deeds conveying to the corporation the title to that block of land bounded by the following streets: Pelham, Jackson, Washington, and South Ripley in the Capitol complex in the City of Montgomery, Alabama. The consideration for said conveyances shall be the corporation's undertaking to reconvey said land with improvements free of charge to the state immediately before the dissolution of the corporation. Since the land would otherwise remain unimproved, said consideration is hereby conclusively determined to be valuable, adequate and fair. Immediately prior to its dissolution the corporation shall also convey to the state the title to that block of land bounded by the following streets: Pelham, Jackson, Washington, and South Ripley in the Capitol complex in the City of Montgomery, Alabama acquired for construction of buildings thereon whether by purchase, gift, grant, or otherwise provided the terms of the grant are not violated thereby.



Section 41-10-513 - Facilities - Construction.

All facilities constructed by the authority shall be constructed according to plans and specifications of architects or engineers, or both, selected by the authority. The parking deck shall be planned and constructed in such a manner as to accommodate the construction of a mirror image of the Persons Office Building. All such plans and specifications shall be approved by the authority and by the state Building Commission.



Section 41-10-514 - Leasing to state agencies.

(a) The authority is hereby authorized to enter into one or more leases of all or any part or portion of the facilities constructed, acquired, reconstructed, renovated or improved by the authority under the provisions of this article, to any agency of the state. Any agency of the state and each of them is hereby authorized to lease any such facilities from the authority. No such lease shall, however, be for a term longer than the then current fiscal year of the state, but any such lease may contain a grant to any state agency of successive options of renewing said lease on the terms specified therein for any subsequent fiscal year or years of the state; provided, that liability for the payment of rent shall never be for a term longer than one fiscal year.

(b) Rent payments by the state, or any of its agencies shall be due and payable at such time or times as shall be specified in the lease respecting the facilities leased and shall, upon being so paid, entitle the state or such agency to quiet possession of the facilities leased for such fiscal year. Said rent shall be payable, and any such covenant with respect thereto on the part of the state or any of its agencies (as the case may be) shall be performed, solely out of the current revenues of the state or such agency for such fiscal year. The rent payable and the covenants to be performed by the state or any of its agencies under the provisions of said lease shall never be deemed to create a debt of the state within the meaning of the constitution.

(c) In the event that there shall be any default in the payment of any rent required to be paid or in the performance of any covenant required to be performed by the state or any of its agencies under the provisions of any such lease, while such lease is in effect, the authority and any pledgee of such lease may, by any appropriate proceedings instituted within the time permitted by law, enforce and compel the payment of such rent and the performance of such covenants. No free use shall be made of any facilities of the authority so long as the principal of or interest on any bonds, including refunding bonds, issued by the authority remains unpaid.

(d) In the event that any facility owned by the authority should become vacant or not be used by one of the state agencies, then neither the state nor any agency, board, bureau, commission, public corporation or department of the state shall rent, purchase, acquire, construct or lease any facilities or renew any lease of any facilities, nor shall it use any such facilities other than those owned by the authority, so long as any facility owned by the authority shall remain vacant or unused.



Section 41-10-515 - Leasing to county, municipal corporation, agency of federal government, etc.

If at any time any facility constructed or acquired by the authority is, or is about to be, vacant or unused as a result of there being no lease for such facility in effect for the current fiscal year, then, but only in such event, in order to prevent default on its bonds, the authority is hereby authorized to lease such facility to any other agency, department, bureau or commission of the state, any municipal corporation, public corporation, county, or other public body in the state, or any agency of the federal government, and lastly, and in no other order of priority, to a private person, firm or corporation. Any such lease shall not be for the purpose of lending public credit but shall be solely to avoid default on the authority's bonds and to insure the prompt payment of the principal thereof and interest thereon when due.



Section 41-10-516 - Special funds.

For the purpose of providing funds for the payment of the principal of and interest on the bonds issued by the authority under the provisions of this article, there is hereby created and irrevocably pledged to the payment of such obligations a special and continuing trust fund which shall consist of all receipts and income from rents contracted for and received by the authority under leases of the facility or facilities constructed with the proceeds from the sale of the bonds. There shall be created within said special and continuing trust fund a reserve fund account of said authority in the State Treasury in which shall be placed as trust fund and held separate and apart from all other moneys of the state or of the authority, (1) any moneys left after the completion of the facility and the payment of all costs in connection therewith and in connection with the issuance of the bonds, and, (2) all excess rentals and other surplus income from the facility or facilities constructed with the proceeds from the sale of the bonds remaining each fiscal year after payment of all charges and expenses of operating and maintaining such facility or facilities during such fiscal year, including all payments required to be made during such fiscal year with respect to the bonds issued for such facility or facilities. Said reserve fund shall be held by the State Treasurer in trust for the authority and the holders of its bonds and may be invested at the direction of the authority. Said reserve fund shall be used to pay, when due and payable, any installment of principal or interest or both on the bonds for which said fund was created which cannot be paid out of current revenues or other moneys of the authority. Said funds shall not be diverted or used for any other purpose. There shall also be created in said special and continuing trust fund an account thereof in which shall be deposited, segregated and held only the amounts reasonably estimated to be necessary for the maintenance, operation and upkeep of said facilities with all excess moneys at the end of each fiscal year being transferred to the reserve fund.



Section 41-10-517 - Exemption from taxation.

The properties of the authority and the income therefrom, all lease agreements made by the authority and all bonds and promissory notes issued by the authority, the interest thereon, the coupons, if any, applicable thereto, the income therefrom and all lien notices with respect thereto, and all purchases and use of property by the authority shall be forever exempt from any and all taxation in the state or in any county, municipality or political subdivision thereof.



Section 41-10-518 - Venue for actions.

Any action to protect or enforce any rights under the provisions of this article shall be brought in the Circuit Court of Montgomery County, Alabama.



Section 41-10-519 - Fees of Secretary of State.

There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.



Section 41-10-520 - Interest on bonds exempt from federal income tax.

The authority shall have the power to make such payments to the United States of America as the directors deem necessary to cause the interest on any bonds of the authority to be and remain exempt from federal income taxation. The authority shall have the power to make agreements respecting the investment of funds of the authority necessary in order that the interest income on bonds of the authority be and remain exempt from federal income taxation.



Section 41-10-521 - Dissolution.

When all bonds and securities issued by the authority and all obligations assumed by it under the provisions of this article shall have been paid in full, the then president of the authority may thereupon execute and deliver in the name of, and in behalf of, the authority an appropriate deed or deeds, to which the seal of the authority shall be affixed and attested by the secretary of the authority, conveying all facilities, properties and other assets then owned by the authority to such agency of the state as shall be designated by the Governor. The then directors of the authority may at such time file with the Secretary of State a written statement, subscribed and sworn to by each of them, reciting the payment in full of all bonds theretofore issued by the authority and the execution and delivery of such deed or deeds, which statement shall be filed by the Secretary of State and recorded with the certificate of incorporation of the authority, and thereupon the authority shall stand dissolved.



Section 41-10-522 - Exemption of leases of facilities from competitive bid laws.

All leases of facilities made by the authority shall be exempt from the provisions and requirements of Chapter 16 of this title of the code.



Section 41-10-523 - Exemption from Sunset Law.

The authority shall not be governed by the provisions of Chapter 20 of this title of the code (originally enacted as Act No. 512 of the 1976 Regular Session of the Legislature of Alabama).






Article 16 - Alabama Incentives Financing Authority.

Division 1 - General Provisions.

Section 41-10-540 - Legislative findings; construction.

The Legislature finds and declares the following: That the State of Alabama, acting in its own name and through various public corporations, has made substantial financial contractual commitments for incentives to industries agreeing to locate or expand their operations in Alabama; that the creation of a state-level agency with power to fund the commitments is desirable and in the public interest; that by the passage of this division it is the intention to provide for the creation of Alabama Incentives Financing Authority with broad powers to meet existing commitments made by the state to industries committing to locate or expand in the state; and that it is necessary and in the public interest that the authority pledge for payment of its obligations the funds appropriated to the authority in order to enable it to fund existing commitments and to carry out functions that are essential to the public welfare. This division shall be liberally construed in accordance with its remedial purposes.



Section 41-10-541 - Definitions.

(a) The following words and phrases used in this division, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) APPROPRIATED FUNDS. Net TVA payments to the extent such payments are pledged and appropriated to the authority pursuant to Section 41-10-550.

(2) AUTHORITY. The public corporation organized pursuant to this division.

(3) AUTHORITY GUARANTY. An agreement of the authority pursuant to which the payment of debt service referable to bonds, notes, or other evidences of indebtedness of a development agency is guaranteed by the authority.

(4) AUTHORITY OBLIGATIONS. Bonds of the authority and authority guaranties.

(5) AUTHORITY-GUARANTEED OBLIGATIONS. Bonds, notes, or other evidences of indebtedness of a development agency that are issued solely for the purpose in financing a project and that are guaranteed, in whole or in part, by an authority guaranty.

(6) BONDS. Bonds of the authority issued for any authorized purpose.

(7) DEBT SERVICE. The principal of and interest (and premium, if any) on an obligation (including, without limitation, any principal required to be paid prior to its stated maturity) and any ongoing trustee or paying agent fees or fees of providers of credit enhancement or liquidity facilities.

(8) DEVELOPMENT AGENCY. A county, municipality, or industrial development authority organized under Chapter 92A of Title 11; an industrial development board organized under Article 4, Chapter 54 of Title 11, or the State Industrial Development Authority.

(9) DIRECTORS. The Board of Directors of the Alabama Incentives Financing Authority.

(10) ELIGIBLE INVESTMENTS. a. Bonds or other obligations which as to principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof (which may consist of the principal thereof or the interest thereon); b. Bonds, debentures, notes, or other evidences of indebtedness issued by any of the following agencies: Bank of Cooperatives; federal intermediate credit banks; Federal Financing Bank; federal home loan banks; Federal Farm Credit Bank; Export-Import Bank of the United States; federal land banks; Farmers Home Administration or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof; c. Bonds, notes, pass through securities, or other evidences of indebtedness of Government National Mortgage Association and participation certificates of Federal Home Loan Mortgage Corporation; d. Full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated as least "AA" by Standard & Poor's Ratings Group and at least "Aa" by Moody's Investor Service; e. Public housing bonds issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States of America; f. Time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation, provided that, to the extent such time deposits are not covered by federal deposit insurance, such time deposits (including interest thereon) are fully secured by a pledge of obligations described in paragraphs a., b., c., and e. above, which at all times have a market value not less than the amount of such bank time deposits required to be so secured and which meet the greater of 100% collateralization or the "AA" collateral levels established by Standard & Poor's Ratings Group for structured financing; g. Repurchase agreements for obligations of the type specified in paragraphs a., b., c., and e. above, provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value at least equal to the purchase price of such repurchase agreements which are held by a depository satisfactory to the State Treasurer in such manner as may be required to provide a perfected security interest in such obligations, and which meet the greater of 100% collateralization or the "AA" collateral levels established by Standard & Poor's Rating Group for structured financings; and h. Uncollateralized investment agreements with, or certificates of deposit issued by banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Rating Group and at least "Aa" by Moody's Investors Service.

(11) FINANCED PROPERTY. All property whether real, personal, or mixed, the costs of which were or are to be paid or reimbursed in whole or in part with the proceeds of bonds of the authority or the proceeds of authority-guaranteed obligations.

(12) FINANCING AGREEMENT. Any loan, lease, agreement, grant agreement, financing agreement, credit agreement, security agreement, mortgage, indenture, guaranty agreement, or other type of agreement entered into by the authority in connection with the incurring of authority obligations.

(13) FUNDING AGREEMENT. An agreement between the state and the authority under which the state shall agree to make funds available to the authority to be used for the payment, or to enhance the payment, of debt service on bonds issued by the authority; provided (i) such agreement shall have an initial term from the date of execution thereof through the September 30 immediately succeeding the date of execution, and shall be subject to renewal, at the sole option of the state, for successive terms of twelve (12) months each, each such term to coincide with the fiscal year of the state beginning on October 1 and continuing until and including the next succeeding September 30, and (ii) any obligation on the part of the state to pay amounts required to be paid during any fiscal year of the state under such agreement shall constitute a limited obligation of the state payable solely out of the revenues and receipts appropriated to and received by the state during the fiscal year of the state during which any such amount is to be payable.

(14) HEREIN, HEREBY, HEREUNDER, HEREOF, and OTHER EQUIVALENT WORDS. Refer to this division as an entirety and not solely to the particular section or portion thereof in which any such word is used.

(15) INDUSTRIAL OR RESEARCH ENTERPRISE. Any trade or business described in 1987 Standard Industrial Classification Major Groups 20 to 39, inclusive, 50 and 51, Industrial Group Number 737, and Industry Numbers 8731, 8733, and 8734, as set forth in the Standard Industrial Classification Manual published by the United States Government Office of Management and Budget, and includes such trades and businesses as may be hereafter reclassified in any subsequent publication of the Standard Industrial Classification Manual.

(16) MAINTENANCE FUND. A fund established by resolution of the directors for the purpose of holding amounts directed by resolution of the authority to be maintained and used to pay the costs and expenses of acquiring, operating, and maintaining any project or other property owned, acquired or operated by the authority and to pay any other costs, expenses or obligations of the authority.

(17) NET TVA PAYMENTS. With respect to any fiscal year of the state, the in-lieu-of-taxes payments made by the Tennessee Valley Authority to and retained by the state during such fiscal year after distributions made pursuant to Section 40-28-2 and after compliance with Section 41-9-783.

(18) PERSON. Unless limited to a natural person by the context in which it is used, includes a private firm, a private association, a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state or of a county or municipality.

(19) PROJECT. Any land, building, or other improvement, and all real and personal properties deemed necessary or useful in connection therewith, whether or not now in existence, that are or are to be located in the state and that have been or are to be acquired, constructed, expanded, or installed for use (i) by an industrial or research enterprise, (ii) by a manufacturing, aviation or transportation enterprise, (iii) by any enterprise engaged in manufacturing, processing, cultivating or assembling any agricultural or manufactured product, (iv) as a training facility, or (v) by any entity in promoting economic development or the recruitment of industrial, research, manufacturing, aviation or transportation prospects to the state.

(20) PROJECT COSTS. All costs and expenses incurred by the authority or any person in connection with the acquisition, construction, installation, and equipping of a project, including, without limitation, any of the following:

a. The costs of acquiring, constructing, installing, and equipping a project, including all obligations incurred for labor and to contractors, subcontractors, builders, and materialmen.

b. The costs of acquiring land or rights in land and any cost incidental thereto, including recording fees.

c. The costs of contract bonds and of insurance of all kinds that may be required or necessary during the acquisition, construction, or installation of a project.

d. The costs of architectural and engineering services, including test borings, surveys, estimates, plans and specifications, preliminary investigations, environmental mitigation, and supervision of construction, as well as for the performance of all the duties required by or consequent upon the acquisition, construction, and installation of a project.

e. The costs associated with installation of fixtures and equipment, surveys, including archeological and environmental surveys, site tests and inspections, subsurface site work, excavation, removal of structures, roadways, cemeteries, and other surface obstructions, filling, grading, and provisions for drainage, storm water retention, installation of utilities, including water, sewer, sewage treatment, gas, electricity, communications, and similar facilities, off-site construction of utility extensions to the boundaries of the property, and paving.

f. Interest accruing with respect to bonds of the authority or authority-guaranteed obligations for a period of up to two years after the issuance of such bonds.

g. All costs, expenses, and fees incurred in connection with the issuance of authority obligations and authority-guaranteed obligations, including, without limitation, all legal, accounting, financial, printing, recording, filing, and other fees and expenses.

h. The costs for obtaining bond insurance, letters of credit, or other forms of credit enhancement or liquidity facilities.

i. Amounts to be deposited in any reserve fund established with respect to such authority obligations or authority-guaranteed obligations.

j. All other costs of a nature comparable to or required in connection with those described.

k. Reimbursement to any person of any of the foregoing costs incurred by the person either for its own account, or for the account of the authority and without regard to when incurred.

(21) RESERVE FUND. Any fund or account established by the authority in which moneys are placed in reserve to be used to pay the principal of or interest on bonds issued by the authority in the event funds pledged for the payment of debt service on such bonds are insufficient to timely satisfy the payment requirements.

(22) STATE INDUSTRIAL DEVELOPMENT AUTHORITY. The public corporation created pursuant to Article 2, Chapter 10 of this title, as amended.

(23) TRAINING FACILITY. Any facility to be used for the purpose of providing vocational, technical, or other training for employees or prospective employees of any industry for the manufacturing, processing, cultivating, or assembling of any agricultural or manufactured product.

(24) TRAINING FACILITY MANAGEMENT FEES. Fees payable to any person as compensation for managing a training facility under a management agreement entered into pursuant to Section 41-10-551, including payments to be made to reimburse such person for the costs of operating and maintaining a training facility.

(b) The definitions set forth in this section shall be deemed applicable whether the words defined are used in the singular or plural. Whenever used herein any pronoun or pronouns shall be deemed to include both singular and plural and to cover all genders.



Section 41-10-542 - Incorporation of authority.

The Governor, the State Treasurer and the Director of Finance may become a public corporation and public instrumentality of the state with the powers herein provided, by proceeding according to Section 41-10-543 hereof.



Section 41-10-543 - Application for incorporation.

(a) To become the public corporation herein authorized, the Governor, the State Treasurer, and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth all of the following:

(1) The name, official designation, and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office.

(2) The date on which each applicant was inducted into office and the term of office of each applicant.

(3) The name of the proposed public corporation, which shall be "Alabama Incentives Financing Authority."

(4) The location of the principal office of the proposed corporation, which shall be in the City of Montgomery.

(b) The applicants may also include in the application any other matters which are not inconsistent with this division or with any of the other laws of the state. The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the state to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he or she finds that it substantially complies with the requirements of this section, it shall be filed and recorded in an appropriate book of records in the office of the Secretary of State.



Section 41-10-544 - Certificate of incorporation.

When the application has been made, filed, and recorded, the applicants shall constitute a public corporation and public instrumentality of the state under the name set forth in the application and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this division, under the Great Seal of the State, and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any service rendered or work performed in connection with the authority, its incorporation, dissolution or records.



Section 41-10-545 - Members; officers; quorum; vacancies; salaries; record of proceedings.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the State Treasurer shall be the vice president, and the Director of Finance shall be the secretary. The State Treasurer shall be treasurer of the authority, shall act as custodian of its funds, and shall pay, out of the funds appropriated to the authority and other funds available to the authority, debt service referable to bonds of the authority and any authority-guaranteed obligations and amounts due with respect to any other obligations of the authority incurred pursuant to this division. The members of the authority shall constitute all the members of the directors of the authority, and any two members of the directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold the office by reason of death, resignation, expiration of the term of office, or for any other reason, then his or her successor in office shall take the place as an officer and member of the directors of the authority. No officer or member of the directors of the authority shall receive any salary in addition to that now authorized by law for any service rendered or for any duty performed in connection with the authority. All proceedings had and done by the directors shall be reduced to writing by the secretary of the authority, shall be signed by at least two members of the authority present at the proceedings, and shall be recorded in a substantially bound book, and filed in the office of the Secretary of State. Copies of the proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 41-10-546 - Powers of authority.

The authority shall have, in addition to all other powers granted to it in this division, all of the following powers:

(1) To have succession by its corporate name until dissolved as herein provided.

(2) To institute and defend legal proceedings in any court of competent jurisdiction and proper venue; provided, however, that the authority may not be sued in any nisi prius court other than the courts of the county in which is located the principal office of the authority, and provided further that the officers, directors, agents, and employees of the authority may not be sued for actions in behalf of the authority in any nisi prius court other than the courts of the county in which is located the principal office of the authority.

(3) To have and to use a corporate seal and to alter the seal at pleasure.

(4) To establish a fiscal year.

(5) To acquire, purchase, lease, receive, hold, transmit, and convey the title to real and personal property to or from any person.

(6) To issue and incur authority obligations, whether or not the interest thereon (or, in the case of authority guaranties, on the authority-guaranteed obligations to which such authority guaranties relate) is excluded from gross income for federal income tax purposes, for the purpose of financing project costs and providing for the payment of training facility management fees and to provide for the rights of the purchasers, holders, or owners of authority obligations.

(7) To execute and deliver mortgages, security agreements, and trust indentures, and other forms of agreements for the purpose of securing authority obligations, and in connection therewith, to mortgage, pledge, or assign the revenues, receipts, and other property of the authority received, and the financing agreements entered into by the authority in connection with, the financing of projects under this division.

(8) To anticipate by the incurrence of authority obligations the receipt of the revenues appropriated and pledged to the authority and any other revenues available to the authority.

(9) As security for the payment of authority obligations, to pledge the proceeds of the appropriations and pledges herein provided for and any other funds available to the authority.

(10) To arrange for various forms of security or credit enhancement for authority obligations, including letter of credit, guaranties, policies of insurance, surety bonds, and the like.

(11) To collect such fees and charges in connection with authority obligations and financing agreements, including, but not limited to, reimbursement of costs of financing, as the authority shall determine to be reasonable.

(12) To accept gifts, grants, loans, appropriations, and other forms of aid from the federal government, the state or any state agency, or any political subdivision of the state, or any person or corporation, foundation, or legal entity, and to agree to and comply with any conditions attached to federal and state financial assistance not inconsistent with this division.

(13) To establish accounts in one or more depositories.

(14) To appoint, employ, contract with, and provide for the compensation of such employees and agents, including engineers, attorneys, contractors, consultants, accountants, fiscal advisors, trustees, paying agents, investment bankers, and underwriters as the directors deem necessary or desirable for the conduct of the business of the authority.

(15) To make, enter into, and execute financing agreements and such other contracts, agreements, or other instruments, and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power granted to it.

(16) To exercise any power granted by the laws of the state to public or private corporations which is not in conflict with the public purpose of this division.

(17) To adopt and promulgate administrative regulations necessary or appropriate to effectuate its purposes and to administer the programs authorized herein.



Section 41-10-547 - Bonds of the authority.

(a) The authority is authorized from time to time to sell and issue its bonds for the purpose of financing project costs pertaining to one or more projects or for the purpose of providing funds to pay training facility management fees, or any combination of the foregoing including, without limitation, in the case of authority obligations issued for the purpose of providing funds to pay training facility management fees, costs, expenses, and other items of the type described in paragraphs g., h., i., and j. of the definition of project costs in Section 41-10-541 or to enter into guaranty agreements wherein the authority guarantees payment, in whole or in part, of debt service referable to obligations issued by development agencies for the purpose of financing project costs pertaining to one or more projects; provided, however, that the principal amount of authority obligations shall not exceed three hundred million dollars ($300,000,000). For purposes of determining compliance with this section and Section 41-10-550, (i) the principal amount of authority guaranties outstanding shall be determined on the basis of the outstanding principal of the authority-guaranteed obligations to which such authority guaranties relate, (ii) bonds of the authority (or, in the case of authority guaranties, the authority-guaranteed obligations to which such authority guaranties relate), the payment of debt service referable to which at and prior to their respective stated maturities is fully provided for by an irrevocable escrow consisting solely of cash and direct obligations of the United States, shall not be deemed to be outstanding, and (iii) in the case of bonds of the authority or authority-guaranteed obligations with respect to which interest is not payable on a current basis (generally referred to as "capital appreciation bonds"), the principal amount outstanding shall be computed on the basis of their original principal amount and not on the basis of their accreted value. The authorization granted in the first sentence of this section shall include, but shall not be limited to, (1) the power to issue authority obligations related to financing project costs with respect to projects that are under construction on the date of issuance of such obligations and (2) the power to fund training facility management fees in advance of their incurrence and for such period as the directors deem appropriate based upon estimates furnished to the authority.

(b) The bonds of the authority shall be signed by its president and attested by its secretary and the seal of the authority shall be affixed. A facsimile of the signature of one or both of the officers may be printed or otherwise reproduced on any such bonds in lieu of being manually subscribed thereon and a facsimile of the seal of the authority may be printed or otherwise reproduced on any of the bonds in lieu of being manually affixed thereto. Any bonds of the authority may be executed and delivered by it at any time and from time to time, and shall be in the form and denominations and of such tenor and maturities, shall bear such rate or rates of interest, shall be payable at such times and evidenced in such manner, may be made subject to redemption at the option of the authority at such times and after such notice and on such conditions and at such redemption price or prices, and may contain such other provisions not inconsistent herewith, all as may be provided by the resolution of the directors of the authority under which the bonds are authorized to be issued. Bonds of the authority may be sold at public or private sale from time to time as the directors may consider advantageous.

(c) Subject to the provisions and limitations contained in this division, the authority may from time to time sell and issue refunding bonds for the purpose of refunding any matured or unmatured bonds of the authority or authority-guaranteed obligations then outstanding. The authority may pay out of the proceeds of the sale of refunding bonds such fees and the expenses of issuance which the said directors may deem necessary and advantageous in connection with the issuance of the refunding bonds; provided, however, that no refunding bonds shall be issued unless the present value of all debt service on the refunding bonds (computed with a discount rate equal to the true interest rate of the refunding bonds and taking into account all underwriting discount and other issuance expenses) shall not be greater than 95% of the present value of all debt service on the bonds to be refunded (computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such bonds) determined as if such bonds to be refunded were paid and retired in accordance with the schedule of maturities (considering mandatory redemption as a scheduled maturity) provided at the time of their issuance.

(d) Authority obligations shall not be general obligations of the authority but shall be payable solely from one or more of the following sources: (1) appropriated funds; (2) the revenues and receipts of the authority derived from any financing agreement entered into by the authority with respect to the project or projects financed by such authority obligations; (3) the income or proceeds realized by the authority under any mortgage or other security granted to the authority; (4) amounts derived from any letter of credit, insurance policy or other form of credit enhancement applicable to the authority obligations; (5) any reserve or other fund established for such purpose by the authority; (6) any earnings on the proceeds of authority obligations invested by the authority pending their disbursement; and (7) any other amounts that may hereafter be appropriated to the authority. As security for the payment of the debt service referable to bonds issued by it and of its obligations under authority guaranties, the authority is authorized and empowered to pledge for payment of such debt service and such obligations appropriated funds and other moneys and funds from which such authority obligations are made payable. All contracts made and all authority obligations issued or incurred by the authority pursuant to this division shall be solely and exclusively obligations of the authority and shall not constitute or create an obligation or debt of the state. Bonds issued by the authority shall be construed to be negotiable instruments, although payable solely from a specified source, as provided herein. The proceedings of the directors under which any authority obligations are authorized to be issued and any such mortgage and deed of trust or trust indenture may contain any agreements and provisions respecting the collection and disposition of appropriated funds, revenues, and receipts subject to such mortgage and deed of trust or trust indenture, the creation and maintenance of special funds from such appropriated funds, revenues, and receipts, the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit of whom the instrument is made and the rights and remedies available in the event of default, all as the directors shall deem advisable. Any pledge made with respect to authority obligations shall be valid and binding from the time such pledge is made; the appropriated funds, revenues, receipts, funds, and other property so pledged shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of pledge shall be valid and binding as against all parties having claims of any kind against the authority irrespective of whether the parties have notice thereof. Neither the proceedings of the directors authorizing the authority obligations nor any other instrument by which a pledge is created need be recorded. Each pledge, agreement, mortgage, and deed of trust or trust indenture made for the benefit or security of any of the authority obligations of the authority shall continue effective until the authority obligations have been fully paid or satisfied.

(e) Any bonds of the authority and any authority guaranteed obligations may be used by the holder as security for any funds belonging to the state, or to any political subdivision, instrumentality, or agency of the state, in any instance where security for the deposits may be required by law. Unless otherwise directed by the court having jurisdiction, or the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds in bonds of the authority and authority-guaranteed obligations. Neither a public hearing nor consent of the Department of Finance or any other department or agency shall be a prerequisite to the issuance of bonds by the authority. Bonds of the authority and authority-guaranteed obligations shall be legal investments for funds of the Teachers' Retirement System of Alabama, the Employees' Retirement System of Alabama, and the State Insurance Fund.

(f) The State Treasurer shall be registrar, transfer agent, and paying agent for the bonds. The State Treasurer may designate named individuals who are employees of the state and who are assigned to the State Treasurer's office to authenticate the bonds.



Section 41-10-548 - Use of proceeds from bonds.

The authority is authorized and empowered to apply the proceeds of any bonds of the authority, together with any other available funds, (i) for the purposes for which the bonds were issued; (ii) to fund the reserves as the authority deems necessary and desirable; and (iii) to the extent not needed for the foregoing uses, to pay or redeem the authority obligations. Pending the application of the proceeds of bonds of the authority to the purpose or purposes for which the bonds were issued, the proceeds and any moneys held in special funds created as security for the bonds may be invested by the authority in eligible investments, as the directors deem advisable. Any and all revenues, receipts, investment earnings, and other funds paid to, or otherwise coming into the possession of, the authority as a result of financings accomplished from the proceeds of bonds of the authority, shall be held, deposited, administered, invested, and applied as provided in the resolution of the directors authorizing the issuance of the authority obligations and as provided in any trust indenture or other agreement delivered in connection therewith, or otherwise as the authority may direct, consistent with the resolution, trust indenture, or other agreement and this division.



Section 41-10-549 - Payment or reimbursement of training facility management fees.

In addition to the power to finance training facility management fees through the issuance of bonds of the authority, the authority may, subject to this division, pay or reimburse such fees from any funds available to it, including, without limitation, appropriated funds.



Section 41-10-550 - Appropriation and pledge of funds for authority obligations.

(a) For the purpose of providing funds to enable the authority to pay debt service referable to any bonds issued by it, amounts due on any authority guaranties entered into by it under this division and other obligations incurred by the authority pursuant to this division, and to pay the costs of acquiring, operating, and maintaining any project or other property the authority may own, acquire, or operate and to pay any other costs, expenses, or obligations of the authority, there is irrevocably pledged to such purpose and is appropriated to the authority so much as may be necessary therefor of the appropriated funds. All moneys hereby appropriated and pledged shall be deposited in a special fund maintained by the State Treasurer separate and apart from all other funds under his or her supervision, and the State Treasurer is hereby directed to cause moneys in the special fund to be disbursed solely for the following purposes:

(1) Prior to dissolution of the authority, moneys on deposit in the special fund shall be disbursed by the State Treasurer in payment of debt service referable to authority obligations and in payment of other obligations of the authority incurred pursuant to this division; provided, however, that if directed so to do by a resolution of the directors, the State Treasurer shall transfer from the special fund to the General Fund of the state or to such Maintenance Fund established by the authority for payment of the costs of acquiring, operating, and maintaining any project or other facilities the authority may at any time own, acquire, or operate and to pay any other costs, expenses, or obligations of the authority, moneys and securities the directors determine are not needed to meet the aforesaid obligations of the authority; provided, however, that no such transfer to the General Fund or Maintenance Fund shall be made during any year in which any authority obligations are outstanding unless, with respect to each of the two fiscal years immediately preceding the fiscal year in which such transfer is proposed to be made, the amount of money that had been deposited from time to time into the special fund was not less than 1.3 times the maximum annual debt service payable on all authority obligations outstanding during such fiscal year.

(2) Promptly upon dissolution of the authority, the State Treasurer shall transfer all cash and securities on deposit in the special fund to the General Fund of the state.

(b) Pending disbursement for the above purposes, moneys on deposit in the special fund shall be invested by the State Treasurer in eligible investments as specified by the directors.

(c) The Governor, on behalf of the state, and the authority are hereby authorized to enter into a funding agreement pursuant to which the state may agree, in the event that moneys are withdrawn during any fiscal year of the state from any reserve fund established by the authority for any of its bonds owing to the inadequacy of pledged revenues to pay when due debt service thereon as herein provided for, to provide funds to the authority not in excess of the amount so withdrawn from whatever source lawfully available to the state for that purpose in order to fully fund such reserve fund in accordance with the proceedings of the authority pursuant to which the authority issued the bonds for which such reserve fund was established. Any funding agreement entered into pursuant hereto shall be executed by the Governor and countersigned by the Finance Director of the state and by the president of the authority and countersigned by the secretary of the authority.



Section 41-10-551 - Manner of ownership, operation, leasing, and disposition of facilities financed by authority.

No authority obligations shall be incurred with respect to any training facility and no funds of the authority shall be applied to payment of training facility management fees pursuant to Section 41-10-550 unless the following conditions are met:

(1) Subject to subdivisions (3), (4), and (5) of this subsection, in the case of any training facility financed in whole or in part through the issuance of bonds of the authority, title to the financed property shall be acquired in the name of, or transferred promptly after acquisition to, the authority and the title shall remain in the authority.

(2) Subject to subdivisions (3), (4), and (5) of this subsection, in the case of any training facility financed in whole or in part through the issuance of authority-guaranteed obligations, title to the financed property shall be acquired in the name of, or transferred promptly after acquisition to, the development agency issuing such authority-guaranteed obligations and the title shall remain in the development agency.

(3) In the case of any training facility constituting an industrial or research facility and financed in whole or in part through the issuance of bonds of the authority or authority-guaranteed obligations, the financed property may be leased to any person under an agreement containing such provisions as the authority may require, including without limitation, provisions for the payment of nominal rental by the lessee.

(4) In the case of any training facility constituting an industrial or research facility and financed in whole or in part through the issuance of bonds of the authority or authority-guaranteed obligations, the financed property may be acquired and held in the name of any person, provided that the authority may require such person to enter into an agreement containing, among other things, an option by the authority to purchase or otherwise acquire such training facility if the operation of the training facility by such person ceases.

(5) In the case of the issuance of bonds of the authority to provide funds for payment of project costs referable to a training facility or training facility management fees or in the case of direct funding of training facility management fees pursuant to the provisions of Section 41-10-549 without the issuance of bonds of the authority, the authority may enter into an agreement with any person to provide for operation and management of such training facility by such person and to prescribe the terms and conditions upon which training facility management fees are to be paid or reimbursed by the authority from the proceeds of the bonds. Such agreement shall contain such other provisions as the authority may require. Without limiting the generality of the foregoing, the authority shall have the power to lease or convey title to any training facility to the Alabama Public School and College Authority or to the State Board of Education, acting by and through the Alabama Industrial Development Training Institute, and such agencies shall have the power to acquire title to or a leasehold interest in any such training facility.



Section 41-10-552 - Publication of notice; time limitation on actions contesting proceedings, validity of obligations, etc.

Upon the adoption by the directors of any resolution providing for the issuance of authority obligations, the authority may, in its discretion, cause to be published once a week for two consecutive weeks, in newspapers published or having a general circulation in the Cities of Birmingham, Montgomery, Huntsville, and Mobile, a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the president or the secretary of the authority:

"Alabama Incentives Financing Authority, a public corporation under the laws of the State of Alabama, on the _______ day of _____, authorized the issuance of $ ______ principal amount of bonds (a guaranty agreement securing $ _____ principal amount of bonds of _______) for purposes authorized in Title 41, Chapter 10, Article 16, Division 1 of the Code of Alabama 1975. The proceeds from the sale of the bonds are proposed to be used to finance the acquisition, construction, and installation of facilities to be located at _______ (to provide funds for payment of management fees associated with a training facility located at_______ ). Any action or proceeding questioning the validity of the bonds (guaranty agreement), the security thereof, the use of the proceeds thereof (the obligations so guaranteed) or the proceedings authorizing the bonds, shall be commenced within 30 days after the first publication of this notice."

Any action or proceeding in any court to set aside or question the proceedings for the incurrence of the authority obligations referred to in the notice or to contest the validity of any authority obligations, or the validity of security therefor, or the validity of the proposed use of the proceeds thereof or (in the case of an authority guaranty) the proceeds (of the obligations so guaranteed), must be commenced within 30 days after the first publication of the notice. After the expiration of the period, no right of action or defense questioning or attacking any of the foregoing shall be asserted, nor shall the validity of the said proceedings, authority obligations, security or use of proceeds be open to question in any court on any ground whatsoever except in an action commenced within the period.



Section 41-10-553 - Exemption from taxes, fees, etc.

The income and property of the authority, all authority obligations and the interest paid on any such authority obligations, all conveyances by or to the authority, and all instruments by or to the authority shall be exempt from all taxation in the state. The authority shall also be exempt from all license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which the authority may engage. The authority shall not be obligated to pay or allow any fees, taxes, or costs in the recording of any document to the judge of probate of any county.



Section 41-10-554 - No notice, approval, public hearing, etc., required for issuance of obligations.

Except as may be expressly provided in this division, no proceeding, notice, or approval shall be required for the issuance of any authority obligations, the execution of any mortgage and deed of trust, trust indenture, or other document, or the exercise of any other of the powers of the authority. Neither a public hearing nor the consent of the Department of Finance shall be prerequisite to the issuance of authority obligations by the authority.



Section 41-10-555 - Exemption from competitive bid laws.

Articles 2 and 3 of Chapter 16 of this title or other similar laws, shall not apply to the authority, its directors, or any of its officers, agents, or employees in their capacities as such.



Section 41-10-556 - Dissolution of authority.

At any time when no authority obligations are outstanding and the authority has no outstanding obligation with respect to payment of training facility management fees, the authority may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the directors of the authority and sworn to by each director before an officer authorized to take acknowledgments to deeds. Upon the filing of the application for dissolution, the authority shall cease to exist. The Secretary of State shall file and record the application for dissolution in an appropriate book of record in his or her office, and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved, and shall record the certificate with the application for dissolution. Title to all property held in the name of the authority shall be vested in the state upon dissolution of the authority.






Division 2 - Pledge and Appropriation of TVA Payments to Redeem Bonds.

Section 41-10-570 - Pledge and appropriation of state revenues from TVA payments to pay and redeem bonds prior to maturity.

There is hereby irrevocably pledged and appropriated such amounts as may be necessary to pay and to redeem prior to their respective maturities the principal of and the interest on any issue of bonds or to pay the principal of and the interest on any refunding bonds issued to refund any revenue bonds that shall be issued by the Alabama Incentives Finance Authority from the revenues retained by the State of Alabama from the in-lieu-of-taxes payments made by the Tennessee Valley Authority (which are herein called the "TVA payments") following the distribution of a portion of such TVA payments to certain counties in the State of Alabama as provided in Section 40-28-2, and following the pledge and appropriation of TVA payments pursuant to Section 41-9-783, for the Tennessee Valley Exhibit Commission Bonds outstanding on July 20, 1995.






Division 3 - Financing Y2K Expenditures.

Section 41-10-590 - Legislative findings.

The Legislature finds and declares the following: That the State of Alabama places a high priority on the recruitment of industries to locate or expand their operations in Alabama; that it is a vital economic development tool for the state to be able to offer strategic incentives to such industries in the form of limited financial commitments; that the Alabama Incentives Financing Authority has heretofore been created for the purpose of funding such financial commitments made prior to July 20, 1995; and that by the passage of Act 99-198 of the 1999 Regular Session it is the intention of the Legislature to enable the authority to meet commitments made by the state to industries committing to locate or expand in the state after such date and, further, to enable the authority to lease or convey title to worker training facilities to the Alabama Public School and College Authority and to the Alabama Industrial Development Training Institute.

The Legislature further finds and declares that the State of Alabama has a critical need (i) to test the state's computer hardware, firmware, and software systems to determine whether such systems are Y2K compliant and (ii) to implement modifications to or replacement of all or part of such systems so as to cause them to become Y2K compliant without creating new errors or side effects; that the cost to the state of making such systems Y2K compliant is more than it is desirable for the state to pay out of current General Fund revenues; that it is necessary and in the public interest for the Alabama Incentives Financing Authority to be given the power to issue bonds in order to fund such expenditures and to pledge for payment of such bonds the funds appropriated to the authority pursuant to Section 41-10-550 and Section 41-10-570.

Therefore, the Legislature finds that it is desirable and appropriate to grant to the Alabama Incentives Financing Authority sufficient powers to accomplish the goals and objectives set forth herein. Act 99-198 of the 1999 Regular Session shall be liberally construed in accordance with its remedial purposes.



Section 41-10-591 - Definitions.

(a) Except as otherwise expressly provided herein, words and phrases used in this division that are defined in Section 41-10-541, shall have the meanings assigned in such section.

(b) The following words and phrases used in this division, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective meanings:

(1) COMPUTER SYSTEMS. Any and all computer hardware, firmware, and software owned by or useful in the performance of any function for any state entity.

(2) STATE ENTITY. The State of Alabama and any agency, authority, board, commission, department, or instrumentality thereof.

(3) Y2K COMPLIANT. When used to describe the state's computer systems, such computer systems are, or will be, capable of accurately processing, storing, providing and/or receiving date data from, into, and between the twentieth and twenty-first centuries, including the years 1999 and 2000, and leap year calculations, when used on a stand-alone basis or in combination with other hardware, firmware, or software, without creating new errors or side effects.

(4) Y2K EXPENDITURE. All costs and expenses incurred by a state entity to obtain the services, hardware, firmware, software, work product, materials, and equipment required (i) to test the computer systems to determine whether such systems are Y2K compliant or (ii) to implement modifications to or replacement of all or parts of such computer systems so as to cause them to become Y2K compliant; (iii) to develop and implement Y2K contingency plans; or (iv) to purchase any Y2K related equipment or services.

(5) CAPITAL IMPROVEMENT. As may in the circumstances be appropriate for the Department of Mental Health, Department of Corrections, Department of Public Safety, Department of Revenue, Department of Human Resources, Office of Voter Registration, and economic development, including, but not limited to, economic development of a county, (i) the acquisition of land to serve as a site for any new building, structure, or other facility, (ii) the acquisition by purchase of any new building, structure, or other facility, (iii) the construction of any new building, structure, or other facility, and (iv) the renovation, expansion, modernization, alteration, or other improvement of any existing building, structure, or facility; provided that to qualify as a capital improvement any building, structure, or other facility, whether previously existing for any period of time or newly constructed, or any renovation, expansion, modernization, alteration, or other improvement of any building, structure, or other facility, shall have an anticipated useful life of not less than 25 years as of the date that such shall be acquired, constructed, or made by any entity using any money provided pursuant to this division to pay all or any portion of the costs thereof. The term capital improvement shall be deemed to include all items of machinery, equipment, hardware, appliances, fixtures, and other property that are permanently installed as part of any building, structure, or other facility regardless of the fact that the anticipated useful lives of such items may be less than 25 years as of the date of acquisition or construction of the building, structure, or other facility in which they may be installed. Any language to the contrary notwithstanding, no provision of this division shall authorize recreational facilities.

(6) CAPITAL EQUIPMENT. Any items of movable machinery, equipment, furniture, or other personal property to efficiently carry out the functions of state government provided that each item has an anticipated useful life of not less than 10 years.

(7) IMPLEMENTATION PROGRAMS. Any new programs, procedures, or administrative costs, which state agencies are required to implement and maintain under the laws of the State of Alabama.

(8) AGING PROGRAMS. Any program for the operation of the the Department of Senior Services.



Section 41-10-592 - Authority to issue bonds to finance Y2K expenditures.

(a) The authority shall have, in addition to all other powers granted to it in Section 41-10-546, the power to issue bonds for the purpose of financing Y2K expenditures and, as security for the payment thereof, to pledge appropriated funds on a parity with the pledge thereof for the benefit of any or all other bonds of the authority secured or to be secured thereby; provided, however, that the principal amount of bonds that may be issued by the authority for such purposes shall not exceed fifty-five million dollars ($55,000,000).

(b) All bonds issued pursuant to this division (i) shall be issued and sold in the manner required by Section 41-10-547, as amended, and (ii) shall not be general obligations of the authority but shall be payable solely from one or more of the sources described in subdivisions (1) and (4) to (7), inclusive, of subsection (d) of Section 41-10-547.



Section 41-10-593 - Use of bond proceeds.

The proceeds derived from the sale of bonds issued by the authority to finance Y2K expenditures shall be deposited in the State Treasury and shall be carried in a separate fund therein for the account of the authority, which shall pay therefrom the expenses of issuance thereof. The proceeds from the sale of bonds remaining after payment of the expenses of issuance thereof shall be retained in the fund and, until they are paid out, shall be invested by the State Treasurer at the direction of the authority in eligible investments which mature at such time or times as the state Finance Director shall direct. Monies in the fund, whether original proceeds from the sale of bonds or the proceeds of or earnings on the eligible investments, shall be paid out from time to time for the purposes of this division in orders or warrants issued by or on the direction of the state Finance Director. After the Finance Director has certified to the State Treasurer that there are no Y2K expenditures remaining to be paid, monies remaining in such special fund may be applied to the payment of any capital improvements, capital equipment, implementation programs, and aging programs as defined herein. If all capital improvements, capital equipment, implementation programs, and aging programs costs are expended as certified by the Finance Director, then any monies remaining in such special fund may be applied to the payment of any other costs or expenses for which the authority shall be authorized to insure authority obligations.



Section 41-10-594 - Report of expenditures; diversity requirement.

The state Finance Director shall report to the Lieutenant Governor, the President Pro Tempore of the Senate, and the Speaker of the House any purchase of Y2K related equipment or services by the Alabama Incentives Finance Authority within 30 working days after the purchase. Any contract expending Y2K funds by the authority shall at least reflect the racial, social, and economic diversity of the state.









Article 17 - Alabama 21st Century Authority.

Division 1 - Authority Generally.

Section 41-10-620 - Short title.

This division shall be known and may be cited as the "Alabama 21st Century Fund Act."



Section 41-10-621 - Legislative findings and purpose.

(a) The Legislature finds and declares the following:

(1) The State of Alabama has a great need from time to time to have access to financing for economic development and industrial recruitment that does not involve improvements to revenue-producing facilities.

(2) It is desirable and in the public interest to establish a state-level authority with the power to issue bonds for such general purposes.

(3) The Alabama Supreme Court has held, in effect, that only when the debt of a public corporation is payable out of a new revenue source will such debt not be considered a debt of the state in contravention of Section 213 of the Constitution of Alabama of 1901; the State of Alabama expects to receive in the near future new revenues from the settlement of certain litigation between the state and the tobacco industry.

(4) By the passage of this division, it is the intention of the Legislature to:

a. Provide for the creation of a special fund known as the Alabama 21st Century Fund into which tobacco revenues will be deposited.

b. Authorize the incorporation of the Alabama 21st Century Authority, which will have the power to issue bonds in limited amounts as provided in this division and for the purpose of promoting economic development and industrial recruitment, subject to legislative approval by separate act, which bonds may be payable out of specified monies held in the Alabama 21st Century Fund and other monies and property available to the authority.

c. Appropriate annually for the payment of such bonds a portion of the revenues held in the Alabama 21st Century Fund.

(b) The Legislature further finds and declares that it is desirable and in the public interest that tobacco revenues in an amount of up to $60,000,000 in the fiscal year ending September 30, 2000, up to $65,000,000 in the fiscal year ending September 30, 2001, and up to $70,000,000 in the fiscal year ending September 30, 2002, and in each fiscal year thereafter be transferred to the Children First Trust Fund to be appropriated by the Legislature, upon the recommendation of the Governor, for programs authorized by the Children First Act, Section 41-15B-1.

(c) The Legislature further finds and declares that it is desirable and in the public interest that tobacco revenues remaining each fiscal year after the distributions in subsection (a)(4)c. and subsection (b) be distributed to the Alabama Senior Services Trust Fund and the State General Fund for Medicaid purposes.



Section 41-10-622 - Definitions.

When used in this division, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) APPROPRIATED FUNDS. The tobacco revenues deposited in the special fund to the extent such revenues are appropriated to the authority pursuant to Section 41-10-630.

(2) AUTHORITY. The Alabama 21st Century Authority authorized to be established pursuant to Section 41-10-623.

(3) BONDS. Those bonds, including refunding bonds, issued pursuant to this division.

(4) GOVERNMENT SECURITIES. Any bonds or other obligations which as the principal and interest constitute direct obligations of, or are unconditionally guaranteed by, the United States of America, including obligations of any federal agency to the extent such obligations are unconditionally guaranteed by the United States of America and any certificates or any other evidences of an ownership interest in such obligations of, or unconditionally guaranteed by, the United States of America or in specified portions thereof, which may consist of the principal thereof or the interest thereon.

(5) PERMITTED INVESTMENTS. (i) Government Securities; (ii) bonds, debentures, notes, or other evidences of indebtedness issued by any of the following agencies: Bank for Cooperatives; federal intermediate credit banks; Federal Financing Bank; federal home loan banks; Federal Farm Credit Bank; Export-Import Bank of the United States; federal land banks; or Farmers Home Administration or any other agency or corporation which has been or may hereafter be created by or pursuant to an act of the Congress of the United States as an agency or instrumentality thereof; (iii) bonds, notes, pass through securities or other evidences of indebtedness of the Government National Mortgage Association and participation certificates of the Federal Home Loan Mortgage Corporation; (iv) full faith and credit obligations of any state, provided that at the time of purchase such obligations are rated at least "AA" by Standard & Poor's Ratings Group and at least "Aa" by Moody's Investors Service; (v) public housing bonds issued by public agencies or municipalities and fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes, or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by contracts with the United States of America, or temporary notes, preliminary notes or project notes issued by public agencies or municipalities, in each case fully secured as to the payment of both principal and interest by a requisition or payment agreement with the United States of America; (vi) time deposits evidenced by certificates of deposit issued by banks or savings and loan associations which are members of the Federal Deposit Insurance Corporation, provided that, to the extent such time deposits are not covered by federal deposit insurance, such time deposits (including interest thereon) are fully secured by a pledge of obligations described in items (i), (ii), (iii), and (v) above, which at all times have a market value not less than the amount of such bank time deposits required to be so secured and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Ratings Group for structured financings; (vii) repurchase agreements for obligations of the type specified in items (i), (ii), (iii), and (v) above, provided such repurchase agreements are fully collateralized and secured by such obligations which have a market value at least equal to the purchase price of such repurchase agreements which are held by a depository satisfactory to the State Treasurer in such manner as may be required to provide a perfected security interest in such obligations, and which meet the greater of 100 percent collateralization or the "AA" collateral levels established by Standard & Poor's Ratings Group for structured financings; and (viii) uncollateralized investment agreements with, or certificates of deposit issued by, banks or bank holding companies, the senior long-term securities of which are rated at least "AA" by Standard & Poor's Ratings Group and at least "Aa" by Moody's Investors Service.

(6) REFUNDING BONDS. Those refunding bonds issued pursuant to this division.

(7) SPECIAL FUND. The Alabama 21st Century Fund established pursuant to Section 41-10-629.

(8) STATE. The State of Alabama.

(9) TOBACCO REVENUES. Revenues received by the state pursuant to any federal tobacco-related settlement, any tobacco-related appropriations made by the United States Congress to the State of Alabama, or any revenues received by the state from litigation against any tobacco-related industry.



Section 41-10-623 - Incorporation of authority authorized; application; filing.

(a) To become a public corporation and instrumentality of the state with the powers herein provided, the Governor, the state Commissioner of Revenue, and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth all of the following:

(1) The name, official designation, and official residence of each of the applicants, together with a certified copy of the commission evidencing each applicant's right to office.

(2) The date on which each applicant was inducted into office and the term of office of each applicant.

(3) The name of the proposed public corporation, which shall be "Alabama 21st Century Authority."

(4) The location of the principal office of the proposed corporation, which shall be in the City of Montgomery.

(5) Any other matter relating to the authority which the applicants may choose to insert and which is not inconsistent with this division or the laws of the state.

(b) The application shall be subscribed and sworn to by each of the applicants before an officer authorized by the laws of the state to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he or she finds that it substantially complies with the requirements of this section, it shall be filed and recorded in an appropriate book of records in the office of the Secretary of State.

(c) When the application has been made, filed, and recorded as provided in subsection (b), the applicants shall constitute a corporation under the name stated in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this division, under the Great Seal of the State and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the authority.



Section 41-10-624 - Members, officers, and directors.

The applicants named in the application and their respective successors in office shall constitute the members of the authority. The Governor shall be the president of the authority, the state Commissioner of Revenue shall be the vice president, and the Director of Finance shall be the secretary. The State Treasurer shall act as custodian of the authority's funds, and shall pay, out of appropriated funds and any other monies and property available to the authority, debt service referable to bonds of the authority issued pursuant to this division. The members of the authority shall constitute all of the directors of the authority, and any two directors shall constitute a quorum for the transaction of business. Should any person holding any state office named in this section cease to hold the office by reason of death, resignation, expiration of the term of office, or for any other reason, then his or her successor in office shall take the place as an officer and member of the directors of the authority. No officer or director of the authority shall receive any salary in addition to that now authorized by law for any service rendered or for any duty performed in connection with the authority. All proceedings had and done by the directors shall be reduced to writing by the secretary of the authority, shall be signed by at least two directors present at the proceedings, and shall be recorded in a substantially bound book and filed in the office of the Secretary of State. Copies of the proceedings, when certified by the secretary of the authority, under the seal of the authority, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 41-10-625 - Powers of the authority.

The authority shall have, in addition to all other powers granted to it in this division, all of the following powers:

(1) To have succession by its corporate name until dissolved as herein provided.

(2) To institute and defend legal proceedings in any court of competent jurisdiction and proper venue; provided, however, that the authority may not be sued in any nisi prius court other than the courts of the county in which is located the principal office of the authority; and provided further that the officers, directors, agents, and employees of the authority may not be sued for actions in behalf of the authority in any nisi prius court other than the courts of the county in which is located the principal office of the authority.

(3) To have and to use a corporate seal and to alter the seal at pleasure.

(4) To establish a fiscal year.

(5) To adopt, and from time to time amend and repeal, bylaws, rules, and regulations not inconsistent with this division, to carry out and to effect the powers and purposes of the authority in the conduct of its business.

(6) To sell and issue bonds in limited amounts as provided in this division and for the purpose of promoting economic development and industrial recruitment as specified by the Legislature by separate act thereof.

(7) To sell and issue refunding bonds, subject to the terms and conditions of this division.

(8) To receive and deposit the tobacco revenues into the special fund to invest such tobacco revenues in the manner provided in this division, to apply such tobacco revenues to payment of bonds issued by the authority in the manner provided in this division, and to transfer funds from the special fund to fund accounts in the State Treasury, including the Children First Trust Fund, Alabama Senior Services Trust Fund, and the State General Fund, as required by law.

(9) To execute and deliver mortgages, security agreements and trust indentures, and other forms of agreements for the purpose of securing the authority's bonds and in connection therewith, to mortgage, pledge, or assign the appropriated funds and other monies and property available to the authority.

(10) As security for the payment of the authority's bonds, to pledge the appropriated funds and any other monies and property available to the authority.

(11) To arrange for various forms of security or credit enhancement for the authority's bonds, including letters of credit, guaranties, policies of insurance, surety bonds, and similar instruments.

(12) To accept gifts, grants, loans, appropriations, and other forms of aid from the federal government, the state or any state agency, or any political subdivision of the state, or any person, corporation, foundation, or legal entity, and to agree to and comply with any conditions attached to federal and state financial assistance not inconsistent with this division.

(13) To establish accounts in one or more depositories.

(14) To appoint, employ, contract with, and provide for the compensation of employees and agents, including engineers, attorneys, contractors, consultants, accountants, fiscal advisors, trustees, paying agents, investment bankers, and underwriters as the directors deem necessary or desirable for the conduct of the business of the authority.

(15) To make, enter into, and execute financing agreements and other contracts, agreements, or other instruments, and to take other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power granted to it.

(16) To sell, exchange, and convey any or all real or personal property belonging to the authority whenever its directors shall find any such action to be in furtherance of the purposes for which the authority was organized.

(17) To acquire, hold, and dispose of real and personal property.

(18) To exercise any power granted by the laws of the state to public or private corporations which is not in conflict with the public purpose of this division.

(19) To adopt and promulgate administrative regulations necessary or appropriate to effectuate its purposes and to administer the programs herein authorized.



Section 41-10-626 - Bonds of the authority.

(a) General. The authority is authorized from time to time to sell and issue its bonds in limited amounts and for the purpose of promoting economic development and industrial recruitment as specified by the Legislature from time to time by separate act, provided that refunding bonds may be issued by the authority pursuant to Section 41-10-627 without first obtaining separate authorization from the Legislature.

(b) Sources of payment. Bonds issued by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state. Such bonds shall not be general obligations of the authority but shall be payable solely from one or more of the following sources:

(1) Appropriated funds.

(2) The income or proceeds realized by the authority under any mortgage or security granted to the authority.

(3) Amounts derived from any letter of credit, insurance policy, or other form of credit enhancement applicable to the bonds.

(4) Any reserve or other fund established for such purpose by the authority.

(5) Any earnings on the proceeds of bonds invested by the authority pending their disbursement.

(6) Any other revenues that may hereafter be available to the authority.

All pledges of appropriated funds made by the authority shall be on a parity unless otherwise provided by the Legislature, it being the intention hereof that all bonds of the authority secured by a pledge of appropriated funds shall be equally and ratably so secured without regard to time of issuance. Bonds issued by the authority shall be construed to be negotiable instruments, although payable solely from a specified source, as provided herein.

(c) Security for the bonds. The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the appropriated funds or other monies and property available to the authority and may be secured by a trust indenture evidencing such pledge or by a foreclosable mortgage and deed of trust conveying as security for such bonds all, or any part, of the authority's property. The resolution under which the bonds are authorized to be issued or any such trust indenture or mortgage may contain any agreements and provisions respecting the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit for whom such instrument is made and the rights and remedies available in the event of default as the authority shall deem advisable and which are not in conflict with the provisions of this division.

(d) General provisions respecting form, sale, and execution of the bonds. All bonds issued by the authority shall be signed by its president and attested by its secretary and the seal of the authority shall be affixed. A facsimile of the signature of one or both of the officers may be printed or otherwise reproduced on any such bonds in lieu of being manually subscribed thereon and a facsimile of the seal of the authority may be printed or otherwise reproduced on any of the bonds in lieu of being manually affixed thereto. Any bonds of the authority may be executed and delivered by it at any time and from time to time, and shall be in the form and denominations and of such tenor and maturities, shall bear such rate or rates of interest, shall be payable at such times and evidenced in such manner, may be made subject to redemption at the option of the authority at such times and after such notice and on such conditions and at such redemption price or prices, and may contain such other provisions not inconsistent herewith, all as may be provided by the resolution of the directors of the authority under which the bonds are authorized to be issued. Bonds of the authority may be sold at a public or private sale from time to time as the directors may consider advantageous. Such bonds may be issued in the form of current interest bonds or capital appreciation bonds and may be issued as serial bonds or term bonds, all as may be directed by the authority.

(e) Other matters. Any bonds of the authority may be used by the holder as security for any funds belonging to the state, or to any political subdivision, instrumentality, or agency of the state, in any instance where security for the deposits may be required by law. Unless otherwise directed by the court having jurisdiction, or the document that is the source of authority, a trustee, executor, administrator, guardian, or one acting in any other fiduciary capacity may, in addition to any other investment powers conferred by law and with the exercise of reasonable business prudence, invest trust funds and bonds of the authority. Neither a public hearing nor consent of the Department of Finance or any other department or agency shall be a prerequisite to the issuance of bonds by the authority. Bonds of the authority shall be legal investments for funds of the Teachers' Retirement System of Alabama, the Employees' Retirement System of Alabama, and the State Insurance Fund.



Section 41-10-627 - Refunding bonds.

(a) Any bonds issued by the authority may from time to time be refunded by the issuance, sale, or exchange of refunding bonds for the purpose of paying the following items:

(1) All or any part of the principal of the bonds to be refunded.

(2) Any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding.

(3) Any accrued and unpaid interest on the bonds to be refunded.

(4) Any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity.

(5) The expenses incurred in connection with the refunding.

(b) Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by the authority to be most advantageous, or may be exchanged for the bonds to be refunded. Any such refunding bonds may be executed and delivered by the authority at any time and, from time to time, shall be in such form and denomination or denominations and of such tenor and maturity or maturities, shall contain such provisions not inconsistent with the provisions of this division, and shall bear such rate or rates of interest, payable at such place or places, either within or without the state, and evidenced in such manner, as may be provided by resolution of the authority; provided, however, that no refunding bonds shall be issued unless the present value of all debt service on the refunding bonds (computed with a discount rate equal to the true interest rate of the refunding bonds and taking into account all underwriting discount and other issuance expenses) shall be less than the present value of all debt service on the bonds to be refunded (computed using the same discount rate and taking into account the underwriting discount and other issuance expenses originally applicable to such bonds) determined as if such bonds to be refunded were paid and retired in accordance with the schedule of maturities (considering mandatory redemption as a scheduled maturity) provided at the time of their issuance.

(c) Any refunding bonds issued by the authority may be issued at the discretion of the authority, subject to this division, without any separate authorization by the Legislature.



Section 41-10-628 - Disposition of proceeds of bonds.

(a) The authority is authorized and empowered to apply the proceeds of any bonds for any of the following purposes or uses:

(1) For the purposes for which the bonds were authorized to be issued.

(2) To fund any reserve fund established in connection with an authorized issue if the authority deems the establishment of such reserve fund to be necessary and desirable.

(3) To pay for the cost of obtaining credit enhancement for the bonds.

(4) To pay capitalized interest on the bonds.

(5) To pay the costs of issuing the bonds.

(6) If refunding bonds are issued pursuant to this division, to pay debt service on and the redemption price of any bonds to be refunded.

(b) Pending the application of the proceeds of bonds of the authority to the purpose or purposes for which the bonds were issued, the proceeds and any monies held in funds created as security for the bonds may be invested by the authority in permitted investments, as the authority shall deem advisable.

(c) Any and all revenues, receipts, investment earnings, and other funds paid to, or otherwise coming into the possession of the authority shall be held, deposited, administered, invested, and applied as provided in the resolution of the directors authorizing the issuance of the bonds and as provided in any trust indenture or other agreement delivered in connection therewith, or otherwise as the authority may direct, consistent with the resolution, trust indenture, or other agreement and this division.



Section 41-10-629 - Alabama 21st Century Fund.

For the benefit of the State of Alabama and the citizens thereof, there is hereby created a special fund named the "Alabama 21st Century Fund" which shall be funded with tobacco revenues and administered in accordance with this division. The following amounts shall be retained in the special fund in the following fiscal years and shall be used to pay principal, interest, and premium, if any, due on bonds issued by the authority.

Pending the use of revenues in the special fund for the payment of debt service on the bonds, such revenues shall be invested by the State Treasurer in permitted investments until such revenues are needed for such purposes. Earnings on such permitted investments shall remain a part of the special fund. For the fiscal year ended September 30, 2015, twenty million dollars ($20,000,000) shall be transferred from the Alabama 21st Century Fund to the State General Fund.



Section 41-10-630 - Pledge and appropriation of tobacco revenues to redeem bonds.

There is hereby irrevocably pledged and appropriated such amounts of tobacco revenues retained in the special fund, and earnings thereon, as shall be necessary to pay and to redeem prior to their respective maturities the principal, interest, and premium, if any, on the authority's bonds and to pay the principal of and the interest on any refunding bonds issued to refund such bonds.



Section 41-10-631 - Notice; contested actions.

(a) Upon the adoption by the directors of any resolution providing for the issuance of bonds, the authority may cause to be published once a week for two consecutive weeks, in newspapers published or having a general circulation in the Cities of Birmingham, Montgomery, Huntsville, and Mobile, a notice in substantially the following form, the blanks being properly filled in, at the end of which shall be printed the name and title of either the president or the secretary of the authority:

"Alabama 21st Century Authority, a public corporation under the laws of the State of Alabama, on the __ day of __, authorized the issuance of $____ principal amount of bonds for purposes authorized in Division 1 of Article 17 of Chapter 10 of Title 41, Code of Alabama 1975. The proceeds from the sale of the bonds are proposed to be issued to finance ___. Any action or proceeding questioning the validity of the bonds, the security thereof, the use of the proceeds thereof, or the proceedings authorizing the bonds, shall be commenced within 30 days after the first publication of this notice."

(b) Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in the notice or to contest the validity of any bonds or the validity of security therefor, or the validity of the proposed use of the proceeds thereof must be commenced within 30 days after the first publication of the notice. After the expiration of the period, no right of action or defense questioning or attacking the foregoing shall be asserted, nor shall the validity of the proceeding, bonds, security, or use of proceeds be open to question in any court on any ground whatsoever except in an action commenced within the period.



Section 41-10-632 - Tax exemption.

The income and property of the authority, all bonds of the authority and the interest paid on any such bonds, all conveyances by or to the authority, and all instruments by and to the authority shall be exempt from all taxation in the state. The authority shall also be exempt from all license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which the authority may engage. The authority shall not be obligated to pay or allow any fees, taxes, or costs in the recording of any document to the judge of probate of any county.



Section 41-10-633 - Notice and hearing not required.

Except as may be expressly provided in this division, no proceeding, notice, or approval shall be required for the issuance of any bonds by the authority, the execution of any mortgage and deed of trust, trust indenture, or other document, or the exercise of any other of the powers of the authority. Neither a public hearing nor the consent of the Department of Finance shall be prerequisite to the issuance of bonds by the authority.



Section 41-10-634 - Application of other laws.

Articles 2 and 3 of Chapter 16 of this title, and other similar laws shall not apply to the authority, its directors, or any of its officers, agents, or employees in their capacities as such.



Section 41-10-635 - Dissolution.

At any time when no bonds of the authority are outstanding, the authority may be dissolved upon the filing with the Secretary of State of an application for dissolution, which shall be subscribed by each of the directors of the authority and sworn to by each director before an officer authorized to take acknowledgments to deeds. Upon the filing of the application for dissolution, the authority shall cease to exist. The Secretary of State shall file and record the application for dissolution in an appropriate book of record in his or her office, and shall make and issue, under the Great Seal of the State, a certificate that the authority is dissolved, and shall record the certificate with the application for dissolution. Title to all property held in the name of the authority shall be vested in the state upon dissolution of the authority.



Section 41-10-636 - Racial and ethnic diversity.

The Alabama 21st Century Authority shall, to the extent practical, utilize businesses and companies in all aspects of the bond and construction sections of this division that reflect the racial and ethnic diversity of the state.



Section 41-10-637 - Utilization of services provided by Department of Finance.

The authority shall utilize all administrative services which may be provided by the state Department of Finance.



Section 41-10-638 - Transfers from the special fund.

(a) All monies in the special fund in excess of the monies to be retained therein as provided in Section 41-10-629 shall be immediately transferred by the authority as follows:

(1) Anything in Act 98-382, now appearing in Sections 41-15B-1 to 41-15B-4, inclusive, to the contrary notwithstanding, tobacco revenues in the following amounts received in each of the following fiscal years by the State of Alabama, beginning in the fiscal year ending September 30, 2000, shall be transferred from the special fund to the Children First Trust Fund to be appropriated by the Legislature, upon the recommendation of the Governor, for programs authorized by the Children First Act:

(2) An amount up to $2,000,000 shall be transferred beginning in the fiscal year ending September 30, 2000, and each fiscal year thereafter to the Alabama Senior Services Trust Fund to be appropriated by the Legislature in the manner prescribed in Chapter 15C of this title.

(3) The remainder of tobacco revenues shall be annually transferred to the State General Fund. In fiscal years 2000 and 2001 an amount up to $40,000,000 transferred to the State General Fund shall be appropriated by the Legislature to the Alabama Medicaid Agency, of which up to $3,000,000 shall be appropriated to fund the Medicaid Waiver Program at the Alabama Department of Senior Services. In fiscal year 2002 and each fiscal year thereafter an amount up to $45,000,000 shall be transferred to the State General Fund and shall be appropriated by the Legislature to the Alabama Medicaid Agency, of which up to $3,000,000 shall be appropriated to fund the Medicaid Waiver Program at the Alabama Department of Senior Services. Sufficient safeguards shall be implemented to ensure that these new monies will increase and not supplant or decrease existing state support.

(4) After the funding required in Section 41-10-629, the first $38,800,000 of tobacco revenues received by the State of Alabama shall be distributed and is hereby appropriated as follows: a. fifty percent to the Alabama Medicaid Agency and b. fifty percent to the State General Fund.

(b) In any fiscal year in which the distribution of tobacco revenues, after retaining in the special fund the sums set forth in Section 41-10-629, is insufficient to fund the allocations provided for in subdivisions (1) to (3), inclusive, of subsection (a), the distribution to the funds and programs in subdivisions (1) to (3), inclusive, of subsection (a) shall be prorated accordingly. In any fiscal year in which tobacco revenues, after retaining in the special fund the sums set forth in Section 41-10-629, exceed the total authorized to fund the allocations provided for in subdivisions (1) to (3), inclusive, of subsection (a), the Medicaid Legislative Oversight Committee shall determine the amount of any excess funds necessary to meet the needs of the Alabama Medicaid Agency. Any additional excess funds shall be distributed to the Children First Trust Fund.



Section 41-10-639 - Liberal construction.

This division being remedial in nature, it shall be liberally construed to effect its purpose.



Section 41-10-640 - Alabama Construction Recruitment Institute - Application.

Transferred to §41-10-723 by Act 2010-220, p. 365, §3, effective March 22, 2010.



Section 41-10-641 - Alabama Construction Recruitment Institute - Board of directors.

Transferred to §41-10-724 by Act 2010-220, p. 365, §3, effective March 22, 2010.



Section 41-10-642 - Alabama Construction Recruitment Institute - Powers.

Transferred to §41-10-725 by Act 2010-220, p. 365, §3, effective March 22, 2010.



Section 41-10-643 - Alabama Construction Recruitment Institute - Records.

AMENDED AND RENUMBERED §41-10-726 BY ACT 2010-220, EFFECTIVE MARCH 22, 2010.



Section 41-10-644 - Applicability.

Nothing in Act 2009-563 shall apply to anyone licensed by the Home Builders Licensure Board or any subcontractor working on any residential project falling under the jurisdiction of the Alabama Home Builders Licensure Board or those specifically exempted under the provisions of Title 34, Chapter 14A. Notwithstanding the foregoing, anyone licensed by the Alabama Home Builders Licensure Board or subcontractors working on any commercial or industrial project shall be subject to Act 2009-563.






Division 2 - Job Development Act of 1999.

Section 41-10-650 - Short title.

This division shall be known and may be cited as the "Job Development Act of 1999."



Section 41-10-651 - Legislative findings.

(a) The Legislature finds and declares the following:

(1) That it is appropriate and necessary that measures be taken to secure to the citizens of the state the benefits of a strengthening economy resulting from increased industrial development. That among these benefits are diversification of available job opportunities, higher salaries, better working conditions, lower consumer prices for industrial products, conservation and efficient use of natural resources, and maximum utilization of technical skills possessed by the citizens of the state.

(2) That the police power of the state places upon the Legislature the duties of ascertaining and determining when the welfare of the people requires the exercise of such power.

(3) That the public interest lies in the promotion of industry, and the welfare of the people is so inextricably intertwined with industry and industrial development as to make its well-being a matter of governmental concern.

(4) That the recruitment of industries to the state, which produces additional jobs and strengthens the state's economy, has become increasingly competitive, with the state being required to compete not only with other states, but also foreign nations.

(5) That in an effort to secure for its citizens the benefits of a sound and diversified economy and a higher quality of life, the State of Alabama, acting in its own name and through various entities, has made substantial financial commitments for incentives to induce an internationally renowned company to locate a state-of-the-art manufacturing facility in Alabama.

(6) That it is necessary and in the public interest to honor the commitments heretofore made by the State of Alabama to such company.

(b) By the passage of this division, it is the intention of the Legislature to:

(1) Authorize the authority to sell and issue from time to time its bonds not exceeding fifty million dollars ($50,000,000) in aggregate principal amount for the purpose of providing the State of Alabama with the funds necessary to honor its commitments to such company;

(2) Prescribe certain additional powers and duties of the authority which are necessary to enable the State of Alabama to honor its commitments to the company;

(3) Provide that the bonds authorized hereby will be payable solely out of and secured by a pledge and assignment of tobacco revenues held in the Alabama 21st Century Fund.



Section 41-10-652 - Definitions.

When used in this division, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) ANCILLARY COSTS shall mean the costs incurred in acquiring and constructing public improvements that benefit all or any part of the project including, without limitation, (i) improvements to streets, roads and bridges, (ii) improvements to water and sewer systems, gas and electric systems, and other utilities providing services to any part of the project, (iii) improvements to the police, fire, and emergency rescue services provided to the company by local governmental entities, and (iv) improvements to transportation systems benefiting the company, such as railroad spur and switching facilities.

(2) AUTHORITY shall mean the Alabama 21st Century Authority, which is provided for pursuant to Division 1.

(3) BONDS shall mean the bonds that are authorized herein to be issued by the authority.

(4) COMPANY shall mean an internationally renowned company that commits to locate a state-of-the-art manufacturing facility in Alabama during calendar year 1999.

(5) LOCAL GOVERNMENTAL ENTITY means any county or municipality or any public corporation or instrumentality thereof that provides incentives to the company to locate the project in the State of Alabama.

(6) MANUFACTURING FACILITY shall mean the manufacturing plant that will be constructed for use by the company in the State of Alabama.

(7) PERSON, unless limited to a natural person by the context in which it is used, shall mean a private firm, a private association, a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state or of a county or municipality.

(8) PLEDGED REVENUES shall mean all revenues received by the state pursuant to any federal tobacco-related settlement, any tobacco-related appropriations made by the United States Congress to the State of Alabama, and any revenues received by the state as a result of litigation against any tobacco-related industry, which revenues will be deposited in the special fund pursuant to Division 1.

(9) PROJECT shall mean all land, buildings, equipment, and other improvements constituting the manufacturing facility and the training facility, and all real and personal properties being necessary or useful in connection therewith.

(10) PROJECT COSTS shall mean all costs and expenses incurred by the authority or any person in connection with the acquisition, construction, installation and equipping of any part of the project, including without limitation, any of the following:

a. The direct costs of acquiring, constructing, installing, and equipping any part of the project, including building materials, equipment, labor costs, and payments to contractors, subcontractors, builders, and materialmen;

b. The costs of acquiring land or rights in land for use in the project, and any costs incidental thereto, including recording fees;

c. The costs of site preparation for any part of the project;

d. The costs of contract bonds and of insurance of all kinds that may be required or necessary during the acquisition, construction, or installation of any part of the project;

e. The costs of architectural and engineering services, including without limitation, test borings, surveys, estimates, plans and specifications, preliminary investigations, environmental mitigation, and supervision of construction, as well as for the performance of all the duties acquired by or consequent upon the acquisition, construction, and installation of any part of the project;

f. The costs incurred in connection with installation of fixtures and equipment, surveys, including archeological and environmental surveys, site tests and inspections, subsurface site work, excavation, removal of structures, roadways, cemeteries, and other surface obstructions, filling, grading and provisions for drainage, storm water retention, installation of utilities, including water, sewer, sewage treatment, gas, electricity, communications, and other similar facilities, off-site construction of utility extensions to the boundaries of the project, and paving;

g. Interest accruing with respect to the bonds for a period of up to two years after the issuance of the bonds;

h. All costs, expenses, and fees incurred in connection with actions taken to induce the company to locate the manufacturing facility in the state and with the issuance of the bonds, including without limitation, all legal, accounting, financial, printing, recording, filing, and other fees and expenses;

i. The costs of obtaining bond insurance, letters of credit, or other forms of credit enhancement for liquidity facilities;

j. Amounts to be deposited in any reserve fund established with respect to the bonds;

k. All other costs of a nature comparable to or required in connection with those described;

l. Reimbursement to any person of any of the foregoing costs incurred by the person either for its own account or for the account of the authority and without regard to when incurred.

(11) SPECIAL FUND shall mean the Alabama 21st Century Fund established pursuant to Division 1.

(12) TRAINING COSTS shall mean all reasonable and necessary expenses of (i) performing pre-employment screening and training of employees and prospective employees of the company, regardless of whether or not such prospective employees are ultimately hired by the company, (ii) operating and maintaining any training facility, and (iii) performing basic training as well as actual on-line training in operation, production control, trouble-shooting, and management.

(13) TRAINING FACILITY shall mean any facility to be used for the purpose of providing vocational, technical, or other training for employees or prospective employees of the company, regardless of whether or not such training facility is owned or operated by the company or is within close proximity of the manufacturing facility.



Section 41-10-653 - Powers of the authority.

The authority shall have, in addition to all powers heretofore granted to the authority pursuant to Division 1, the following powers:

(1) To sell and issue the bonds authorized herein for the purposes specified herein.

(2) To pledge the pledged revenues as security for the payment of the bonds.

(3) To acquire any real or personal property and to convey the same to the company or to any local governmental entity with or without consideration.

(4) To lease any real or personal property to the company or to any local governmental entity for use in any part of the project.

(5) To mortgage any part of the project as security for the bonds.

(6) To make, enter into, and execute contracts, agreements, or other instruments necessary to acquire or construct capital improvements to any part of the project.

(7) To incur ancillary costs, project costs and training costs and to pay for the same out of proceeds of the bonds, subject to the provisions of Section 41-10-657.

(8) To cooperate with and provide financial assistance to local governmental entities in order to facilitate the construction of public improvements that benefit the company.

(9) To guarantee the performance by any local governmental entity of any obligations or commitments undertaken by such local governmental entity as an incentive to induce the company to locate the manufacturing facility in the state, and to provide indemnification to the company with respect to such obligations and commitments.



Section 41-10-654 - Bonds of the authority.

(a) General authorization to issue bonds. The authority is authorized from time to time to sell and issue the bonds in one or more series in an aggregate principal amount of up to fifty million dollars ($50,000,000) in order to provide the funds to pay project costs, ancillary costs, and training costs.

(b) Source of payment. The bonds authorized herein shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state. Such bonds shall not be general obligations of the authority but shall be payable solely from the pledged revenues.

(c) Security for the bonds. The principal of and interest on the bonds shall be secured by a pledge of the pledged revenues and, if necessary and desirable in the authority's sole discretion, a mortgage on any part of the project. The resolution under which the bonds are authorized by the authority to be issued and any trust indenture or mortgage may contain any agreements and provisions respecting the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit for whom any such instrument is made and the rights and remedies available in the event of default as the authority shall deem advisable.

(d) General provisions respecting form, sale, and execution of the bonds. All bonds shall be issued, executed and sold in the form and in the manner set forth in Division 1. The bonds may be sold at public or private sale as the authority shall deem advisable.

(e) State Treasurer as registrar, transfer agent, and paying agent. The State Treasurer shall be registrar, transfer agent, and paying agent for the bonds. The State Treasurer may designate named individuals who are employees of the state and who are assigned to the State Treasurer's office to authenticate the bonds.



Section 41-10-655 - Debt service.

There is hereby irrevocably pledged and appropriated such amount of pledged revenues deposited in the special fund, and earnings thereon, as may be necessary to pay and to redeem prior to their respective maturities the principal, interest and premium, if any, on the bonds; provided, however that the bonds may not be issued in principal amounts and maturities such that the debt service payable on such bonds may ever be greater than the amounts permitted by Division 1.



Section 41-10-656 - Use of bond proceeds.

(a) The proceeds derived from the sale of the bonds shall be deposited in the State Treasury and shall be carried in a separate fund therein for the account of the authority. The proceeds from the sale of the bonds remaining after payment of the expenses of issuance thereof shall be retained in such fund and, until they are paid out, shall be invested by the State Treasurer at the direction of the authority, in investments that constitute permitted investments, as defined in Division 1. Monies in such fund, whether original proceeds from the sale of the bonds or principal proceeds of matured investments, shall be paid out from time to time in orders or warrants issued by or on the direction of the authority for any one or more of the purposes specified in Section 41-10-654 that may be deemed by the authority to be necessary to comply with any and all commitments made by the state to the company.

(b) Notwithstanding subsection (a), the authority may use proceeds of the bonds to fund any reserve fund or capitalized interest fund deemed by the authority to be necessary and desirable.



Section 41-10-657 - Payment of training costs.

In addition to the power to finance the payment of training costs through the issuance of the bonds, the authority may, if it determines that it is in the best interests of the state to do so, pay such training costs directly out of pledged revenues in the special fund, provided that any such payment in any fiscal year, together with debt service payable on outstanding bonds in such fiscal year, shall not exceed the total amount of pledged revenues permitted to be used by Division 1 to pay debt service on the authority's outstanding bonds in such fiscal year.



Section 41-10-658 - Construction of division.

This division being remedial in nature, it shall be liberally construed to effect its purpose.






Division 3 - Job Development Act of 2001.

Section 41-10-670 - Short title.

This division shall be known and may be cited as the "Job Development Act of 2001."



Section 41-10-671 - Legislative findings and purpose.

(a) The Legislature finds and declares the following:

(1) That it is appropriate and necessary that measures be taken to secure to the citizens of the state the benefits of a strengthening economy resulting from increased industrial development. That among these benefits are diversification of available job opportunities, higher salaries, better working conditions, lower consumer prices for industrial products, conservation and efficient use of natural resources, and maximum utilization of technical skills possessed by the citizens of the state.

(2) That the police power of the state places upon the Legislature the duties of ascertaining and determining when the welfare of the people requires the exercise of such power.

(3) That the public interest lies in the promotion of industry, and the welfare of the people is so inextricably intertwined with industry and industrial development as to make its well being a matter of governmental concern.

(4) That the recruitment of industries to the state, and the support of those industries, which produces additional jobs and strengthens the state's economy, has become increasingly competitive, with the state being required to compete not only with other states, but also foreign nations.

(5) That in an effort to secure for its citizens the benefits of a sound and diversified economy and a higher quality of life, the State of Alabama, acting in its own name and through various entities, has made substantial financial commitments for incentives to induce certain companies to locate state-of-the-art manufacturing and other facilities in Alabama.

(6) That it is necessary and in the public interest to honor the commitments heretofore made by the State of Alabama to such companies.

(b) By the passage of this division, it is the intention of the Legislature to:

(1) Authorize the authority to sell and issue, in addition to all other bonds previously issued by the authority, its bonds not exceeding one hundred three million seven hundred sixty thousand dollars ($103,760,000) in aggregate principal amount for the purpose of providing the State of Alabama with the funds necessary to honor its commitments to the companies described herein;

(2) Prescribe certain additional powers and duties of the authority, which are necessary to enable the State of Alabama to honor its commitments to such companies;

(3) Provide that the bonds authorized hereby will be payable solely out of and secured by a pledge and assignment of tobacco revenues held in the Alabama 21st Century Fund.



Section 41-10-672 - Definitions.

When used in this division, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) ANCILLARY COSTS shall mean the costs incurred in acquiring and constructing public improvements that benefit all or any part of the projects including, without limitation, (i) improvements to streets, roads, and bridges, (ii) improvements to water and sewer systems, gas and electric systems, and other utilities providing services to any part of the projects, (iii) improvements to the police, fire, and emergency rescue services provided to the companies by local governmental entities, and (iv) improvements to transportation systems benefiting the companies, such as railroad spur and switching facilities.

(2) AUTHORITY shall mean the Alabama 21st Century Authority, which is provided for pursuant to the Enabling Act.

(3) BOEING shall mean the Boeing Company, a corporation, or any affiliate thereof.

(4) BONDS shall mean the bonds that are authorized herein to be issued by the authority.

(5) BUNKHOUSE shall mean Bunkhouse Conversions, Inc., a corporation, or any affiliate thereof.

(6) COMPANIES shall mean, collectively, Diamond Homes, L.L.C., Honda, Mercedes, Toyota, Teksid, CRH, Lockheed-Martin, Service Zone, Bunkhouse, Sykes, and Boeing.

(7) CRH shall mean CRH North America, Inc., a corporation, or any affiliate thereof.

(8) DIAMOND HOMES L.L.C. shall mean Diamond Homes L.L.C., a limited liability company, or any affiliate thereof.

(9) ENABLING ACT shall mean Section 41-10-620 et seq.

(10) FACILITIES shall mean the manufacturing and other facilities that have been or will be constructed for use by the companies in the State of Alabama.

(11) HONDA shall mean American Honda Motor Co., Inc., a corporation, or any affiliate thereof.

(12) LOCAL GOVERNMENTAL ENTITY shall mean any county or municipality or any public corporation or instrumentality thereof.

(13) LOCKHEED-MARTIN shall mean Lockheed-Martin Corporation, a corporation, or any affiliate thereof.

(14) MERCEDES shall mean Mercedes-Benz U. S. International, Inc., a corporation, or any affiliate thereof.

(15) PERSON, unless limited to a natural person by the context in which it is used, shall mean a private firm, a private association, a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state or of a county or municipality.

(16) PLEDGED REVENUES shall mean those tobacco revenues which are required by the Enabling Act to be retained in the special fund and have been irrevocably pledged and appropriated for the payment of the bonds.

(17) PROJECTS shall mean all land, buildings, equipment, and other improvements constituting the facilities and the training facilities, and all real and personal properties being necessary or useful in connection therewith.

(18) PROJECT COSTS shall mean all costs and expenses incurred by the authority or any person in connection with the acquisition, construction, installation, and equipping of any part of the projects, including without limitation, any of the following:

a. The direct costs of acquiring, constructing, installing, and equipping any part of the projects, including building materials, equipment, labor costs, and payments to contractors, subcontractors, builders, and materialmen;

b. The costs of acquiring land or rights in land for use in the projects, and any costs incidental thereto, including recording fees;

c. The costs of site preparation for any part of the projects;

d. The costs of contract bonds and of insurance of all kinds that may be required or necessary during the acquisition, construction, or installation of any part of the projects;

e. The costs of architectural and engineering services, including without limitation, test borings, surveys, estimates, plans and specifications, preliminary investigations, environmental mitigation, and supervision of construction, as well as for the performance of all the duties acquired by or consequent upon the acquisition, construction, and installation of any part of the projects;

f. The costs incurred in connection with installation of fixtures and equipment, surveys, including archeological and environmental surveys, site tests and inspections, subsurface site work, excavation, removal of structures, roadways, cemeteries, and other surface obstructions, filling, grading and provisions for drainage, storm water retention, installation of utilities, including water, sewer, sewage treatment, gas, electricity, communications, and other similar facilities, off-site construction of utility extensions to the boundaries of the projects, and paving;

g. Interest accruing with respect to the bonds for a period of up to two years after the issuance of the bonds;

h. All costs, expenses, and fees incurred in connection with actions taken to induce the companies to locate the facilities in the state and the issuance of the bonds, including without limitation, all administrative, legal, accounting, financial, printing, recording, filing, and other fees and expenses;

i. The costs of obtaining bond insurance, letters of credit, or other forms of credit enhancement for liquidity facilities;

j. Amounts to be deposited in any reserve fund established with respect to the bonds;

k. All other costs of a nature comparable to or required in connection with those described;

l. Reimbursement of the Alabama Incentives Authority for any of the foregoing costs paid by said Alabama Incentives Financing Authority at the request of the authority.

(19) SERVICE ZONE shall mean Service Zone, Inc., a corporation, or any affiliate thereof.

(20) SPECIAL FUND shall mean the Alabama 21st Century Fund established pursuant to the Enabling Act.

(21) STATE shall mean the State of Alabama or any of its agencies, instrumentalities, or bureaus.

(22) SYKES shall mean Sykes, Inc., a corporation, or any affiliate thereof, at locations in Greenville and Enterprise.

(23) TEKSID shall mean Teksid Aluminum Foundry, Inc., a corporation, or any affiliate thereof.

(24) TOBACCO REVENUES shall mean all revenues received by the state pursuant to any federal tobacco-related settlement, any tobacco-related appropriations made by the United States Congress to the State of Alabama, and any revenues received by the state as a result of litigation against any tobacco-related industry, which revenues will be deposited in the Special Fund pursuant to the Enabling Act.

(25) TOYOTA shall mean Toyota Motor Manufacturing North America, Inc., a corporation, or any affiliate thereof.

(26) TRAINING COSTS shall mean all reasonable and necessary expenses of (i) performing pre-employment screening and training of employees and potential employees of the companies for employment in Alabama, (ii) operating and maintaining any training facilities located in Alabama, and (iii) performing basic training as well as actual on-line training in operation, production control, trouble shooting, and management for the companies' facilities in Alabama.

(27) TRAINING FACILITIES shall mean any facilities located in Alabama to be used for the purpose of providing vocational, technical, or other training for employees or prospective employees of the companies, regardless of whether or not such training facilities are owned or operated by the companies.



Section 41-10-673 - Powers and duties of the authority.

The authority shall have, in addition to all powers heretofore granted to the authority pursuant to the enabling act, the following powers:

(1) To sell and issue the bonds authorized herein for the purposes specified herein.

(2) To pledge the pledged revenues as security for the payment of the bonds.

(3) To acquire any real or personal property and to convey the same to the companies or to any local governmental entity with or without consideration.

(4) To lease any real or personal property to the companies or to any local governmental entity for use in any part of the projects.

(5) To mortgage any part of the projects as security for the bonds.

(6) To make, enter into, and execute contracts, agreements, or other instruments necessary to acquire or construct capital improvements to any part of the projects.

(7) To incur ancillary costs, projects costs, and training costs and to pay for the same out of proceeds of the bonds, subject to the provisions of Section 41-10-677.

(8) To cooperate with and provide financial assistance to local governmental entities in order to effectuate the reconstruction and improvement of the flood levees identified in subsection (a) of Section 41-10-674.

(9) To reimburse any company for the payment of training costs incurred by such company pursuant to an agreement with the authority.



Section 41-10-674 - Authorization to issue bonds.

(a) General. The authority is authorized from time to time to sell and issue the bonds in one or more series in an aggregate principal amount of up to one hundred three million seven hundred sixty thousand dollars ($103,760,000) in order to provide the funds to pay project costs, ancillary costs and training costs. In addition, proceeds of the bonds in an amount up to four million six hundred fifty-five thousand dollars ($4,655,000) shall be used to pay the cost of reconstructing and improving the flood levee located in Elba, Alabama and proceeds in an amount up to five million eight hundred ten thousand dollars ($5,810,000) shall be used to pay the cost of reconstructing and improving the flood levee located in Geneva, Alabama. Of the proceeds of the bonds an amount up to seven hundred sixty thousand dollars ($760,000) shall be allocated for the acquisition of high technology and audio-visual equipment for an advanced aerospace training facility for Boeing.

(b) Source of payment. The bonds authorized herein shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state. Such bonds shall not be general obligations of the authority but shall be payable solely from the pledged revenues.

(c) Security for the bonds. The principal of and interest on the bonds shall be secured by a pledge of the pledged revenues on a parity of lien with the pledge thereof in favor of all other bonds previously issued by the authority. The resolution under which the bonds are authorized by the authority to be issued and any trust indenture may contain any agreements and provisions respecting the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit for whom any such instrument is made and the rights and remedies available in the event of default as the authority shall deem advisable.

(d) General provisions respecting form, sale, and execution of the bonds. All bonds shall be issued and executed in the form and in the manner set forth in the Enabling Act. The bonds shall be sold only at public sale or sales, based on sealed bids received either electronically or on paper, after such advertisement as may be prescribed by the authority, to the bidder whose bid reflects the lowest true interest cost to the state computed to the respective maturities of the bonds sold; provided, however, that if no bid deemed acceptable by the authority is received, all bids may be rejected and the authority subsequently may re-offer the bonds for competitive sale.

(e) State Treasurer as registrar, transfer agent, and paying agent. The State Treasurer shall be registrar, transfer agent, and paying agent for the bonds and shall have the power to appoint any financial institution as depository for such proceeds. The State Treasurer may designate named individuals who are employees of the state and who are assigned to the State Treasurer's office to authenticate the bonds.

(f) Trustee for the pledged revenues. The authority shall appoint a financial institution having general trust powers to serve as trustee for the bondholders with authority to hold the pledged revenues and to administer any indenture funds including, without limitation, any debt service reserve fund that may be necessary for the issuance of the bonds. Any such trustee shall at all times be the same as the trustee for all other outstanding bonds issued by the authority.



Section 41-10-675 - Pledge and appropriation of pledged revenues.

There is hereby irrevocably pledged and appropriated such amount of pledged revenues deposited in the special fund, and earnings thereon, as may be necessary to pay and to redeem prior to their respective maturities the principal, interest, and premium, if any, on the bonds; provided, however that the bonds may not be issued in principal amounts and maturities such that the debt service payable on such bonds may ever be greater than the amounts permitted by the Enabling Act.



Section 41-10-676 - Use of bond proceeds.

(a) The proceeds derived from the sale of the bonds shall be deposited in the State Treasury and shall be carried in a separate fund therein for the account of the authority. The proceeds from the sale of the bonds remaining after payment of the expenses of issuance thereof shall be retained in such fund and, until they are paid out, shall be invested by the State Treasurer at the direction of the authority, in investments that constitute permitted investments, as defined in the Enabling Act. Monies in such fund, whether original proceeds from the sale of the bonds or earnings on such proceeds, shall be paid out from time to time in orders or warrants issued by or on the direction of the authority for any one or more of the purposes specified in Section 41-10-674 that may be deemed by the authority to be necessary to comply with any and all commitments made by the state to any company.

(b) Notwithstanding subsection (a), the authority may use proceeds of the bonds to fund any reserve fund or capitalized interest fund deemed by the authority to be necessary and desirable.

(c) The authority shall have the power to make such payments to the United States of America as the authority deems necessary to cause interest on the bonds to be and remain exempt from federal income taxation. The authority shall have the power to make agreements respecting the investment of funds as necessary to comply with applicable federal tax regulations.



Section 41-10-677 - Payment of training costs directly out of pledged revenues.

In addition to the power to finance the payment of training costs through the issuance of the bonds, the authority may, if it determines that it is in the best interests of the state to do so, pay such training costs directly out of pledged revenues in the special fund, provided that any such payment in any fiscal year, together with debt service payable on outstanding bonds in such fiscal year, shall not exceed the total amount of pledged revenues permitted to be used by the Enabling Act to pay debt service on the authority's outstanding bonds in such fiscal year.



Section 41-10-678 - Appointments.

The authority shall attempt to hire or contract with businesses or individuals which reflect the racial and ethnic diversity of the state.



Section 41-10-679 - Competitive bid.

Notwithstanding any contrary provision set forth in the Enabling Act, the contracts awarded by the authority with respect to the acquisition, construction, and equipping of any project shall be subject to all applicable competitive bid provisions of Alabama law pertaining to state contracts, including without limitation, those contained in Chapter 16 of this title and Chapter 2 of Title 39.



Section 41-10-680 - Liberal construction.

This division being remedial in nature, it shall be liberally construed to effect its purpose.






Division 4 - Construction Craft Training Program Fee.

Section 41-10-700 - Definitions.

Transferred to §41-10-727 by Act 2010-220, p. 365, §4, effective March 22, 2010.



Section 41-10-701 - Fee imposed on wages of certain employees.

Transferred to §41-10-728 by Act 2010-220, p. 365, §4, effective March 22, 2010.



Section 41-10-702 - Duties of department.

Transferred to §41-10-729 by Act 2010-220, p. 365, §4, effective March 22, 2010.



Section 41-10-703 - Failure to pay fee.

Transferred to §41-10-730 by Act 2010-220, p. 365, §4, effective March 22, 2010.



Section 41-10-704 - Disposition of funds.

Transferred to §41-10-731 by Act 2010-220, p. 365, §4, effective March 22, 2010.



Section 41-10-705 - Applicability.

Transferred to §41-10-732 by Act 2010-220, p. 365, §4, effective March 22, 2010.









Article 18 - Alabama Construction Recruitment Institute.

Division 1 - Authority Generally.

Section 41-10-720 - Legislative findings.

The Legislature makes the following findings:

(1) At any given time, the level of activity in our construction industry is a primary yardstick for measuring the overall economic health of this country and this state, and that the success and stability of the building, manufacturing, and commercial businesses are dependent upon a sufficient supply of skilled artisans and craft persons who can produce quality products that inspire public confidence. The State of Alabama and the nation has a great need for a program that provides for the recruitment of, and training programs and opportunities for, new construction craft trade workers. It is desirable and in the public interest to establish a public authority at the state level to create and implement such a program.

(2) The passage of a federal economic stimulus package provides substantial funding for significant new highway, road, bridge, and public infrastructure projects, and the Legislature recognizes that these projects will place additional demands for skilled artisans and craft persons which the existing construction workforce may not support.

(3) It is desirable and in the public interest that construction craft industry fees dedicated for the recruitment of and the promotion of training programs and opportunities for new construction craft workers shall be annually appropriated to the Recruitment and Training Promotion Fund and dedicated for expenses incurred or to be incurred by the Alabama Construction Recruitment Institute.

(4) By passage of Act 2010-220, it is the intention of the Legislature to do all of the following:

a. Establish the Alabama Construction Recruitment Institute as an independent public authority that is separate and distinct from the Alabama 21st Century Authority.

b. Provide for the continuation of the special fund known as the Recruitment and Training Promotion Fund created pursuant to Act 2009-563 and provide for the deposit of certain construction craft industry fees into the Recruitment and Training Promotion Fund.

c. Provide that Alabama 21st Century Authority shall have no duties or powers related to the Recruitment and Training Promotion Fund.

d. Provide that the Alabama 21st Century Authority shall provide limited assistance to the institute for the purpose of enabling the institute to commence operations.



Section 41-10-721 - Definitions.

For purposes of this article, the following terms have the following meanings:

(1) CONSTRUCTION CRAFT INDUSTRY FEES. Revenues received by the state in the form of federal, state, local, or private sector grants for the purpose of providing for the recruitment of, and the promotion of training programs and opportunities for, new construction industry craft workers and fees enacted for such purpose after January 1, 2009, specifically, but not limited to, fees imposed under Division 2 of this article. Except as provided in Section 41-10-732, no fee shall be collected from any licensed home builder, as defined in Chapter 14A of Title 34; from any subcontractor working on a residential construction site, including renovations to any residential structure; or from any person or entity specifically exempt under Chapter 14A of Title 34, except for subdivision (3) of Section 34-14A-6.

(2) INSTITUTE. The Alabama Construction Recruitment Institute, a public corporation authorized to be established pursuant to Section 41-10-723.

(3) RECRUITMENT AND TRAINING PROMOTION FUND. The fund established pursuant to Act 2009-563 and continued pursuant to Section 41-10-722.



Section 41-10-722 - Recruitment and Training Promotion Fund.

The Recruitment and Training Promotion Fund, created pursuant to Act 2009-563 for the benefit of the State of Alabama and the citizens thereof, shall continue to exist as a special fund in the State Treasury and shall be funded with construction craft industry fees administered in accordance with this article. The revenue received by the fund shall be invested by the State Treasurer in permitted investments until the institute uses money for the purposes established by this article. Earnings on permitted investments shall remain part of the fund.



Section 41-10-723 - Alabama Construction Recruitment Institute - Application.

(a) The Alabama Construction Recruitment Institute shall be incorporated as a public corporation with the powers herein provided.

(b) The Governor, the state Commissioner of Revenue, and the Director of Finance shall present to the Secretary of State of Alabama an application signed by them which shall set forth all of the following:

(1) The name, official designation, and official residence of each of the applicants and the initial appointed members of the board.

(2) The date on which each applicant and member of the board took office or was appointed, respectively, by his or her respective appointing authority and the term of office of each member's respective appointing authority.

(3) The location of the principal office of the proposed corporation, which shall be in the City of Montgomery.

(4) Any other matter relating to the institute which the applicants may choose to insert and which is not inconsistent with this division or the laws of the state.

(c) The application shall be subscribed and sworn to by each of the applicants and members before an officer authorized by the laws of the state to take acknowledgments to deeds. The Secretary of State shall examine the application and, if he or she finds that it substantially complies with the requirements of this section, it shall be filed and recorded in an appropriate book of records in the office of the Secretary of State.

(d) When the application has been made, filed, and recorded as provided in subsection (c), the applicants shall constitute a corporation under the name stated in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation pursuant to this division under the Great Seal of the State and shall record the certificate with the application. There shall be no fees paid to the Secretary of State for any work done in connection with the incorporation or dissolution of the institute.



Section 41-10-724 - Alabama Construction Recruitment Institute - Board of directors.

(a) All powers of the institute shall be exercised by or under the authority of, and the business and affairs of the institute shall be managed and governed, under the direction of, a board of directors, constituted as provided for in this section.

(b) The board of directors shall consist of six voting members selected as follows:

(1) One member to be appointed by the Governor upon nomination and submission by the Construction Users Roundtable, or its successor organization.

(2) One member to be appointed by the Lieutenant Governor upon nomination and submission by the Alabama State Construction Building Trades, or its successor organization.

(3) Two members to be appointed by the Speaker of the House as follows: One upon nomination and submission by the Alabama Associated General Contractors, or its successor organization, and one upon nomination and submission by the Alabama Road Builders Association, or its successor organization.

(4) Two members to be appointed by the President Pro Tempore of the Senate as follows: One upon nomination and submission by the Alabama Associated Builders and Contractors, or its successor organization, and one upon nomination and submission by the Subcontractors Association of Alabama, or its successor organization.

(5) The membership of the board of directors and employees and contractors of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural and economic diversity of the state. All appointing authorities shall coordinate their appointments so that diversity of gender, race, and geographical areas is reflective of the makeup of this state.

(c) All initial members of the board shall be appointed as provided in subsection (b) within 30 days of May 18, 2009. Members of the board of directors shall be selected for four-year terms expiring on June 30 four years thereafter and shall serve until a successor is appointed by the Governor, Speaker of the House, President Pro Tempore of the Senate, or Lieutenant Governor, as appropriate, pursuant to the same selection method described in subsection (b). Any vacancy on the board of directors shall be filled in the same manner within 45 days of the vacancy by appointment by the Governor, Speaker of the House, President Pro Tempore of the Senate, or Lieutenant Governor, as appropriate. Each director shall reside within the State of Alabama. Directors may be reappointed for successive terms. No director shall draw any salary for any service he or she may render or for any duty he or she may perform in connection with the institute, but shall be entitled to the reimbursement of reasonable expenses incurred that are directly related to the duties in serving as a member of the board. No director shall continue to serve as a member of the board after ceasing to be an active member of the respective recommending organization from whose list the appointment was initially made as provided in subsection (b).

(d) A director may or shall be removed from the board of directors as follows:

(1) If, for any reason, other than an illness which shall be documented in writing to the institute by a physician, a director is absent for more than 25 percent of scheduled board meetings during the fiscal year of the institute, the director may be removed by a unanimous vote of the other five directors.

(2) A director may be removed, with or without cause, by vote of the respective recommending organization from whose list the appointment was initially made.

(3) If a director is found guilty by a court of competent jurisdiction of willful or wanton misconduct, fraud, gross negligence, or a knowing violation of a criminal law, the director shall be automatically removed and shall cease to serve as a member of the board.

(e) The first organizational meeting of the board shall be held within 30 days following the appointment of all of the directors. At the organizational meeting, the board shall elect officers of the board from among its members. Officers of the board shall serve for the terms and shall have the powers and duties as the board by rule may prescribe.

(f) The presence of all members of the board of directors shall constitute a quorum for the transaction of business. Action of the board may only occur with unanimous approval of all members of the board.

(g) All resolutions adopted by the board of directors shall constitute actions of the institute. All proceedings of the board shall be reduced to writing by the secretary and shall be recorded in a substantially bound book and filed in the office of the institute. Copies of such proceedings, when certified by the secretary of the institute under the seal of the institute, shall be received in all courts as prima facie evidence of the matters and things therein certified. The board of directors of the institute shall meet at such times upon such notice as it shall determine or upon call of the chair.

(h) The institute shall have the authority through its board to disburse funds appropriated to the fund for the purposes stated in this article.



Section 41-10-724.1 - Alabama Construction Recruitment Institute - Sunset provision.

The Alabama Construction Recruitment Institute shall be subject to the Alabama Sunset Law, Chapter 20, Title 41, as an enumerated agency as provided in Section 41-20-3, and shall have a termination date of October 1, 2014, and every four years thereafter, unless continued pursuant to the Alabama Sunset Law.



Section 41-10-725 - Alabama Construction Recruitment Institute - Powers.

The institute shall have the following powers:

(1) To design, implement, and amend a program or programs to provide for the recruitment of, and the promotion of training programs and opportunities for, new craft trade workers for the construction industry and the users of the construction industry.

(2) To educate the public about career opportunities as craft trade workers in the construction industry.

(3) To acquire, receive, and take title to, by purchase, gift, lease, license, devise, or otherwise, to hold, keep, improve, maintain, equip, furnish, develop, and to transfer, convey, donate, sell, lease, license, grant options to, assign, or otherwise dispose of property of every kind and character, real, personal, mixed, tangible and intangible, and any and every interest therein, to any person or entity.

(4) To accept gifts, grants, bequests, or devises of money and tangible and intangible property.

(5) To make and alter bylaws, not inconsistent with the provisions of this division or laws of the State of Alabama, for the administration and regulation of the affairs of the institute.

(6) To make, enter into, and execute contracts, agreements, leases, licenses, or other legal arrangements and to take such steps and actions as may be necessary or convenient in the furtherance of any purpose or the exercise of any power provided or granted to it by this section.

(7) To engage in media advertising, marketing, website creation, website design, website maintenance, database creation, database design, database maintenance, data and information collection, and data and information dissemination and distribution, including the dissemination or distribution of data and information on potential construction workforce recruits, to the construction industry, users of the construction industry, and educational institutions, or other entities, as deemed necessary or appropriate by the institute in its sole discretion.

(8) To conduct surveys, studies, metrics, and other analyses of the construction industry and its potential workforce, and to disseminate or distribute the surveys, studies, metrics, and other analyses of the construction industry and its potential workforce to the construction industry, users of the construction industry, and educational institutions, or other entities, as deemed necessary or appropriate by the institute in its sole discretion.

(9) To incur ancillary costs, project costs, advertising costs, and recruitment costs and to pay these costs out of proceeds of the Recruitment and Training Promotion Fund.

(10) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, public or private, for grants or other similar financial assistance in furtherance of the institute's purpose and to accept and use the same upon the terms and conditions as are prescribed by the federal, state, county, or municipal government or agency or other source.

(11) To employ and provide for the compensation of an executive director and staff and support personnel according to policies and procedures adopted by the institute. The executive director and the employees of the institute shall not be considered state employees; however, the director and employees may petition the Employees' Retirement System and the State Employees' Insurance Board for inclusion in these systems subject to terms and conditions of similarly situated persons who may petition for benefits from these entities. The Employees' Retirement System may elect to provide retirement benefits and the State Employees' Insurance Board may elect to provide health insurance benefits to the employees of the institute upon petition of the employees and subject to terms and conditions for similarly situated employees of other public entities.

(12) To hire accountants, attorneys, engineers, consultants, and other professionals as the board shall deem necessary for the conduct of the business of the institute.

(13) To provide grants to educational, governmental, nonprofit, community-based, workforce development, economic development, and other organizations and associations engaged in the education, recruitment, training, placement, and professional development of persons engaged in activities leading to the furtherance of careers in commercial and industrial construction in accordance with the purposes of the institute.

(14) To cooperate or partner, or both, with regional and national organizations promoting construction workforce development, including the sharing of non-monetary marketing and educational resources and databases, in furtherance of the purposes of the institute.

(15) To do all things necessary or convenient to carry out the powers and purposes conferred by this section.

(16) To exercise any and all powers permissible under state law not in conflict with the purposes of the institute.



Section 41-10-726 - Alabama Construction Recruitment Institute - Records.

The records of the institute shall be subject to the public records laws of this state, as amended, with the exception of any personal information collected or received by the institute from any individual. The books and the expenditures of the institute shall be audited annually by the Department of Examiners of Public Accounts.






Division 2 - Construction Craft Industry Fee.

Section 41-10-727 - Definitions.

As used in this division, the following words shall have the following meanings:

(1) DEPARTMENT. The Department of Revenue.

(2) EMPLOYEE. An employee, as defined in the Internal Revenue Code, as amended from time to time; except that any individual providing services to an employer on an hourly, part-time, full-time, salaried, or contractual basis shall be considered an employee for purposes of this division.

(3) EMPLOYER. An employer, as defined in the Internal Revenue Code, as amended from time to time, that is either a general contractor or subcontractor that primarily holds itself out for hire to the general public as a general contractor or subcontractor and who receives more than five percent of its annual gross revenue from business described in either North American Industry Classification System (NAICS) Code 236, 237, or 238 of the United States Department of Commerce in effect as of January 1, 2009. This definition does not apply to or include residential home building and licensed residential home builders contracting for home building as defined in Chapter 14A of Title 34, or those specifically exempted under Chapter 14A of Title 34, except for subdivision (3) of Section 34-14A-6.

(4) FEE. The tax levied by this division.

(5) GENERAL CONTRACTOR. Any individual, person, corporation, limited liability entity, trust, association, or any other business enterprise other than home building projects by licensed residential home builders as defined in Chapter 14A of Title 34, or those specifically exempted under Chapter 14A of Title 34, except for subdivision (3) of Section 34-14A-6, that for a price, commission, fee, or payment undertakes to construct or superintend or engage in the construction, alteration, maintenance, repair, rehabilitation, remediation, reclamation, demolition of any building, highway, sewer, structure, site work, grading, or paving of any project, or any improvement, in the State of Alabama.

(6) SKILLED LABOR. Includes all labor or services performed by employees directly engaged in construction operations at the location of any construction, alteration, maintenance, repair, rehabilitation, remediation, reclamation, demolition, highway, sewer, structure, grading, paving, or improvement project in Alabama. The term does not include labor or services performed by supervisory employees above the working foreman level.

(7) SUBCONTRACTOR. Any individual, person, corporation, limited liability entity, trust, association, or any other business enterprise performing work under contract to a general contractor, but not licensed residential home builders building homes as defined in Chapter 14A of Title 34, or those specifically exempted under Chapter 14A of Title 34, except for subdivision (3) of Section 34-14A-6.

(8) WAGES. The gross earnings paid by an employer to an employee covered by this division, including all forms of compensation such as salaries, hourly payments, commissions, remuneration, dismissal pay, bonuses, and vacation and sick leave pay, prior to deductions for items such as Social Security contributions, withholding taxes, group health insurance, union dues, and savings bonds.



Section 41-10-728 - Fee imposed on wages of certain employees.

(a) In addition to all other taxes now imposed by law, there is hereby levied and imposed a fee on the wages, as defined in this division, paid by the employer to employees engaged in skilled labor in the performance of a construction contract or job in the State of Alabama, which fee shall be assessed, collected, and paid quarterly at the rate and as specified in subsection (b) and for each year as hereinafter provided.

(b) Each employer subject to this division shall remit to the department a fee for the purpose of funding a program providing for the recruitment of, and training opportunities for, new construction craft trade labor in an amount equal to nine one-hundredths of one percent of the Alabama wages paid during the preceding quarter to all employees of the employer engaged in skilled labor under a construction contract or on a job located in this state for the first five quarters following May 18, 2009.

(c) Following the first five quarters following May 18, 2009, the receipts of the fee, less cost of collection for the second through fifth quarters, shall be tabulated and the fee rate shall be adjusted in order for the aggregate net collections for the subsequent four quarters to amount to one million seven hundred fifty thousand dollars ($1,750,000), and the revised fee rate shall be the fee rate utilized for each quarterly period thereafter.

(d) The fee levied by this division shall be remitted in a manner and on forms prescribed by the department.



Section 41-10-729 - Duties of department.

It shall be the duty of the department to administer this division. The department may adopt, amend, or rescind rules and employ persons, make expenditures, require reports, make investigations, and take any other action as may be necessary or suitable to that end. The same penalties, interest, lien, and criminal provisions of Chapters 1, 2A, and 18 of Title 40, shall apply to taxpayers failing to accurately compute and remit the fee owed as established by this division to the department within the time set forth by this division and as further prescribed by the department.



Section 41-10-730 - Failure to pay fee.

In the event an employer fails to pay to the department any amount required to be paid under this division, that amount may be assessed against the employer in the same manner, including interest and penalties, as is prescribed for the assessment of income tax under the provisions of Chapter 2A of Title 40. The employer may appeal from any preliminary or final assessment in the same manner and subject to the same procedures prescribed for income tax appeals by Chapter 2A of Title 40. When no appeal from a final assessment is timely filed by the employer, execution may be issued upon the final assessment in the same manner as is provided by law for the issuance of an execution by the department.



Section 41-10-731 - Disposition of funds.

(a) Any fees required by this division shall be remitted to the department and, after the cost appropriation in subsection (c), shall be deposited to the credit of the Recruitment and Training Promotion Fund in the State Treasury which is hereby created for the purpose of funding a recruitment and training promotion program to be administered by the Alabama Construction Recruitment Institute.

(b) The proceeds from fees collected and deposited into the Recruitment and Training Promotion Fund are appropriated to the Alabama Construction Recruitment Institute for the purposes of this article. Such funds shall be appropriated, budgeted, and allotted in accordance with Sections 41-4-80 to 41-4-96, inclusive, and 41-19-1 to 41-19-12, inclusive, and only in amounts stipulated in general appropriations bills and other appropriations bills to be expended, in whole or in part, by vote of the Board of Directors of the institute.

(c) In addition to all other appropriations heretofore or hereinafter made, there is hereby appropriated to the department for the fiscal year ending September 30, 2009, such amount as is reasonably required to offset its administrative and collection costs as a first charge against the revenues from the fee levied by this division. For all subsequent fiscal years, there shall be appropriated to the department as a first charge against the revenues from the fee levied by this division an amount that will offset its actual costs in the administration and regulation of this fee.



Section 41-10-732 - Applicability.

Nothing in this division, including the fees collected pursuant to this division, shall apply to any person or entity licensed by the Alabama Home Builders Licensure Board or any subcontractor working on any residential project falling under the jurisdiction of the Alabama Home Builders Licensure Board. Further, nothing in this division shall apply to any person or entity that is granted an exemption from the licensing requirements under Chapter 14A of Title 34, except for subdivision (3) of Section 34-14A-6, or their subcontractors working on any residential project in Alabama. Notwithstanding any provision of this division, any person or entity licensed by the Alabama Home Builders Licensure Board or subcontractors that work on any commercial or industrial project shall be subject to the fee levied by this division.












Chapter 11 - ALABAMA ACADEMY OF HONOR.

Section 41-11-1 - Creation; purpose.

There is hereby created and established an organization which shall be known as the "Alabama Academy of Honor," hereinafter referred to as "the academy." The purpose of the academy shall be to bestow honor and recognition upon living Alabamians for their outstanding accomplishments and service.



Section 41-11-2 - Composition; qualifications and election of members generally.

The academy shall be composed of not more than 100 living members, and no more than 10 of such members shall be elected to membership in any calendar year. Each person elected for membership shall be a distinguished citizen of Alabama who shall be chosen for accomplishment or service greatly benefiting the state or for accomplishment or service reflecting great credit on the state. Each living Governor or former Governor of Alabama shall be a member of the academy but shall not be counted in the total maximum membership nor in the 10 members who may be elected annually. No more than 25 percent of the elected members at any time shall be from the political field.



Section 41-11-3 - Election of members; nominations for new members.

(a) The initial 10 members of the academy shall be elected by a committee appointed for such purpose by the Governor.

New members, not to exceed 10 in any calendar year, shall be elected by the existing members of the academy. A majority of the votes cast by existing members shall be necessary for the election of each new member.

(b) Nominations for new members shall be made in writing by members of the academy and by citizens of the state.



Section 41-11-4 - Executive committee; clerical assistance.

The members of the academy shall elect among themselves an executive committee, which shall select a chairman and shall fix his or her term of office and shall conduct the affairs of the academy between annual meetings. The chairman shall preside over meetings, direct the business of the academy, and perform such other duties as may be prescribed or delegated by the executive committee. The executive committee shall appoint one of the members as secretary, who shall keep minutes of each meeting. The Department of Archives and History shall provide such administrative and clerical and other aid and assistance as may be necessary or appropriate for the academy. The costs of such assistance, which may include expenses for receptions or luncheons associated with the academy's annual induction ceremony, shall be paid by the Department of Archives and History from funds appropriated to it. Members of the academy shall not be entitled to remuneration for their services to the academy.



Section 41-11-5 - Meetings; rules and regulations.

The academy shall meet at least once annually to award new memberships and shall hold such other meetings as necessary to carry out its purpose. The time and place of meetings shall be designated by the executive committee. One-third of the members of the academy shall constitute a quorum for conducting business. The executive committee may make rules and regulations necessary to carry out the purposes and functions of the academy as prescribed in this chapter. No person may be denied membership on the basis of race, religion, gender, place of residence in Alabama, or cultural background.



Section 41-11-6 - Maximum amount and use of annual appropriation.

Repealed by Act 2008-278, p. 535, §2, effective August 1, 2008.






Chapter 12 - WHITE HOUSE OF THE CONFEDERACY.

Section 41-12-1 - Designation as memorial; purposes for which memorial may be used.

The building and grounds known as the first White House of the Confederacy, opposite the Capitol and now the property of the state, shall be preserved and held inviolate as a perpetual memorial to Jefferson Davis and the men and women associated with him in the organization of the Confederate government and as a reminder to all future generations that this great historical event, one of the most memorable in the annals of time, occurred in the City of Montgomery and State of Alabama.

To this end its use shall be confined to a display of what is known as the Jefferson Davis relics and such other relics of the Confederacy as may be gathered from time to time; provided, that vacant space not so in use may be occupied by such state officials as the Governor may from time to time direct.



Section 41-12-2 - Department of Finance to maintain building; payment of expenses thereof.

The care and upkeep of the building as a building shall be a part of the duties of the Department of Finance, and the expenses for such care and upkeep shall be payable from the funds annually appropriated therefor by the Legislature.



Section 41-12-3 - White House Association to manage building.

The management of the first White House of the Confederacy as an institution for the cultivation of Confederate history, the preservation of Confederate relics and as a reminder for all time of how pure and great were southern statesmen and southern valor is confided to the organization known as the White House Association, through its duly accredited officers, this association having begun the work of acquiring the building and having carried it to a successful conclusion. Their several acts shall at all times be subject to the approval of the Governor.






Chapter 13 - PUBLIC RECORDS.

Article 1 - General Provisions.

Section 41-13-1 - Public records defined.

As used in this article, the term "public records" shall include all written, typed or printed books, papers, letters, documents and maps made or received in pursuance of law by the public officers of the state, counties, municipalities and other subdivisions of government in the transactions of public business and shall also include any record authorized to be made by any law of this state belonging or pertaining to any court of record or any other public record authorized by law or any paper, pleading, exhibit or other writing filed with, in or by any such court, office or officer.



Section 41-13-4 - Assistance of public officials in preserving, filing, etc., of public records by Department of Archives and History.

The Department of Archives and History may examine into the condition of public records and shall at the request of the custodian thereof give advice and assistance to any public official in the solution of his problems of preserving, filing and making available the public records in his custody.



Section 41-13-5 - Destruction, etc., of public records having no significance, importance or value.

Any public records, books, papers, newspapers, files, printed books, manuscripts, tapes or other public records which have no significance, importance or value may, upon the advice and recommendation of the custodian thereof and upon the further advice, recommendation and consent of the State or Local Government Records Commission be destroyed or otherwise disposed of. The State and Local Government Records Commissions are hereby authorized and empowered to make such orders, rules, and regulations as may be necessary or proper to carry the provisions of this section into effect.



Section 41-13-6 - Use of Social Security numbers on documents available for public inspection.

Notwithstanding any other law to the contrary, a state department, licensing or regulatory board, agency, or commission is prohibited from placing or otherwise revealing the Social Security number of a person, including, but not limited to, full- or part-time employees thereof, on any document that is available for public inspection including, but not limited to, state personnel evaluation forms and any other forms related thereto unless otherwise required by law, without the express consent of the person with the number, or the consent of that person's parent, custodian, legal guardian, or legal representative. The foregoing prohibition shall not apply when a federal or state agency makes a request for or releases a Social Security number for a legitimate government purpose, or pursuant to a federal or state statute, regulation, or federally funded program or pursuant to an administrative or judicial subpoena or order. Nothing in this section is intended to create or establish a new cause of action for damages in any court. Nothing in this section shall be construed as a waiver of sovereign or qualified immunity. This section shall not be applicable to a document originating with any court or taxing authority, any document that when filed by law constitutes a consensual or nonconsensual lien or security lien or security interest, or any record of judgment, conviction, eviction, or bankruptcy. If express consent to reveal a Social Security number has not been obtained, a state department or agency shall redact, remove, cover, or otherwise excise the Social Security number of any person from any document that is available for public inspection so that the remaining portion of the document may be revealed.



Section 41-13-7 - Identifying information of state employees on records available for public inspection.

(a) As used in this section, the following terms shall have the following meanings:

(1) EMPLOYEE. Any person who is regularly employed by the state and who is subject to the provisions of the state Merit System or any person who is regularly employed by a criminal justice agency or entity or by a law enforcement agency within the state or any honorably retired employee thereof, to include, but not be limited to, the following: A judge of any position, including a judge of a municipal court; a district attorney; a deputy district attorney; an assistant district attorney; an investigator employed by a district attorney; an attorney, investigator, or special agent of the Office of the Attorney General; a sheriff; a deputy sheriff; a jailor; or a law enforcement officer of a county, municipality, the state, or special district, provided the law enforcement officer is certified by the Alabama Peace Officers' Standards and Training Commission and is not pending decertification.

(2) IDENTIFYING INFORMATION. Any information, not including a person's name, which used either alone or in conjunction with other information specifically identifies a person or a person's property, and includes, but is not limited to, any of the following information related to a person:

a. Date of birth.

b. Social Security number.

c. Driver's license number.

d. Financial services account numbers, including checking and savings accounts.

e. Credit or debit card numbers.

f. Personal identification numbers (PIN).

g. Electronic identification codes.

h. Automated or electronic signatures.

i. Biometric data.

j. Fingerprints.

k. Passwords.

l. Parents' legal surname prior to marriage.

m. Name or names of any dependent child or children.

n. Home address or phone number.

o. Any other numbers or information that can be used to access a person's financial resources, obtain identification, act as identification, or obtain goods or services.

(b) Notwithstanding any other law to the contrary, a state department, licensing or regulatory board, agency, or commission is prohibited from placing or otherwise revealing the identifying information of an employee including, but not limited to, full- or part-time employees thereof, on any document that is available for public inspection including, but not limited to, state personnel evaluation forms and any other forms related thereto unless otherwise required by law, without the express consent of the person with the identifying information, or the consent of that person's parent, custodian, legal guardian, or legal representative. The foregoing prohibition shall not apply to a bona fide news organization or when a federal or state agency makes a request for or releases identifying information for a legitimate government purpose, or pursuant to a federal or state statute, regulation, or federally funded program or pursuant to an administrative or judicial subpoena or order. Nothing in this section is intended to create or establish a new cause of action for damages in any court. Nothing in this section shall be construed as a waiver of sovereign or qualified immunity. This section shall not be applicable to a document originating with any court or taxing authority, any document that when filed by law constitutes a consensual or nonconsensual lien or security lien or security interest, or any record of judgment, conviction, eviction, or bankruptcy. If express consent to reveal identifying information has not been obtained, a state department or agency shall redact, remove, cover, or otherwise excise the identifying information of any person from any document that is available for public inspection so that the remaining portion of the document may be revealed.






Article 2 - State and Local Government Records Commissions.

Section 41-13-20 - State Records Commission created; composition; compensation; meetings.

There is hereby created a State Records Commission consisting of nine members as follows: The Director of the Department of Archives and History, who shall be chair of the commission; the Chief Examiner of the Department of Examiners of Public Accounts; the Attorney General; the Secretary of State; the Commissioner of the Department of Revenue; the Director of the Department of Finance; one member from the University of Alabama, to be designated by the head of the Department of History; one member from Auburn University, to be designated by the head of the Department of History; and one member, an archivist, historian, or librarian, from one of Alabama's Historically Black Colleges and Universities (HBCUs), to be appointed by the Governor. The members from the University of Alabama, Auburn University, and the HBCUs may be removed by the Governor at any time. All ex officio members, except the Director of the Department of Archives and History, may select a designee to represent him or her on the commission. No salary or compensation shall be allowed any member of the commission except expenses incurred in the performance of their duties, which expenses shall be paid pursuant to Article 2 of Chapter 7 of Title 36. The commission shall hold two regular meetings each year and at other times upon the call of the chair.



Section 41-13-21 - State Records Commission to make determination as to state records to be preserved or destroyed, etc., after or without microfilming; classification of records; state officers, etc., not to cause destruction, etc., of records without prior approval of commission; Supreme Court to determine disposition of court records.

The State Records Commission shall be charged with the responsibility of determining which state records shall be permanently preserved because of historical value, which state records may be destroyed or otherwise disposed of after they have been microfilmed and which state records may be destroyed or otherwise disposed of without microfilming. The commission may classify the different types of records accordingly.

No state officer or agency head shall cause any state record to be destroyed or otherwise disposed of without first obtaining approval of the State Records Commission; provided, however, that records of the courts within the Unified Judicial System may be disposed of in the manner and in accordance with such procedures as may be prescribed by rule of the Supreme Court, after consultation with the State Records Commission. Any such retention schedule prescribed by rule of the Supreme Court pertaining to records of the Unified Judicial System shall be deemed sufficient authorization for disposal and shall supersede any prior retention schedule with respect to such records, other provisions of the law to the contrary notwithstanding.



Section 41-13-22 - Local Government Records Commission created; composition; compensation; meetings.

There is hereby created a Local Government Records Commission consisting of 16 members as follows: The Director of the Department of Archives and History, who shall be the chair of the commission; the Chief Examiner of the Department of Examiners of Public Accounts; the Attorney General; the Secretary of State; one member from the University of Alabama, to be designated by the head of the Department of History; one member from Auburn University, to be designated by the head of the Department of History; one member, an archivist, historian, or librarian, from one of Alabama's Historically Black Colleges and Universities (HBCUs), to be appointed by the Governor; and one judge of probate who is not also chair of a county commission, one chair of a county commission who is not also a judge of probate, one county administrator, one county taxation official, one superintendent of a county or municipal school system, one sheriff, one municipal police chief, and two city clerks, each to be appointed by the Governor. The members from the University of Alabama, Auburn University, the HBCUs, the judge of probate, the county commission chair, the county administrator, the county taxation official, the superintendent of a county or municipal school system, the county sheriff, the municipal police chief, and the two city clerks may be removed by the Governor at any time. All ex officio members, except the Director of the Department of Archives and History, may select a designee to represent him or her on the commission. No salary or compensation shall be allowed any member of the commission except expenses incurred in the performance of their duties, which expenses shall be paid pursuant to Article 2 of Chapter 7 of Title 36. The commission shall hold two meetings each year and at other times upon the call of the chair. The quorum for the Local Government Records Commission shall be one more than half of the total of ex officio members plus the filled appointed positions.



Section 41-13-23 - Local government commission to make determination as to county, municipal, etc., records to be preserved or destroyed, etc., after microfilming; classification of records; officials not to cause destruction, etc., of records without prior approval of commission.

The Local Government Records Commission shall be charged with the responsibility of determining which county, municipal, and other local government records shall be permanently preserved because of historical value and which county, municipal, and other local government records may be destroyed or otherwise disposed of after they have been microfilmed. The commission may classify the different types of records accordingly.

No county, municipal, or other local government official shall cause any county, municipal, or other local government record to be destroyed or otherwise disposed of without first obtaining the approval of the Local Government Records Commission.



Section 41-13-24 - Conduct of surveys by State and Local Government Records Commissions authorized; issuance, etc., by commissions of regulations classifying public records, etc.

(a) Both the State Records Commission and the Local Government Records Commission are hereby empowered to conduct surveys of public records in carrying out the provisions of this chapter.

(b) Both commissions shall from time to time issue regulations classifying all public records and shall prescribe the period for which records of each class shall be retained. Such records may be permanent or for a lesser number of years. Such regulations may from time to time be amended or repealed. Prior to issuing such regulations, both the State Records Commission and the Local Government Records Commission shall consider the following factors:

(1) Actions at law and administrative proceedings in which the production of public records might be necessary or desirable;

(2) State and federal statutes of limitation applicable to such actions or proceedings;

(3) The availability of information contained in public records from other sources;

(4) The actual or potential historical value of certain public records; and

(5) Such other matters as the commissions shall deem pertinent in order that public records be retained for as short a period as is commensurate with the interests of the public.



Section 41-13-25 - Payment of expenses of certain members of State and Local Government Records Commissions.

The expenses allowed by law for the county, municipal, and other local government officials who are members of the Local Government Records Commission shall be paid pursuant to Article 2 of Chapter 7 of Title 36. The expenses allowed by law for the representatives of the University of Alabama and Auburn University who are members of either the State Records Commission or the Local Government Records Commission shall be paid by their respective institutions.






Article 3 - Photographing or Microphotographing of Records.

Section 41-13-40 - Photographing or microphotographing of records, books, files, etc.; admissibility in evidence, etc., of photographs, microfilms, etc.

The head of any office, court, commission, board, institution, department or agency of the state or of any political subdivision thereof may cause any record, document, plat, court file, book, map, paper, or writing made, acquired or received as required by law to be photographed or microphotographed on plate or film. Such photographs, microfilms or prints made therefrom, when duly authenticated by the custodian thereof, shall have the same force and effect at law as the original record or of a record made by any other legally authorized means and may be offered in like manner and shall be received in evidence in any court where such original record or record made by other legally authorized means could have been so introduced and received; provided, that the provisions of this article shall not apply to the State Department of Human Resources, the State Health Department, the State Board of Health, the state Department of Labor or to any other office, court, commission, board, institution, department or agency of the state which is otherwise authorized by law to provide for the photographing or microphotographing of its records.



Section 41-13-41 - Photographing or microphotographing of state records centralized in Department of Archives and History; charges for photographing or microphotographing.

The photographing or microphotographing of public records, except the public records of counties, municipalities and other political subdivisions of the State of Alabama, shall be centralized in the Department of Archives and History. The Department of Archives and History is authorized to charge any office, court, commission, board, institution, department or agency of the state for the photographing or microphotographing of public records belonging to that office, court, commission, board, institution, department or agency. Such charge shall be on a cost basis.



Section 41-13-42 - Purchase or lease of photographic or microphotographic equipment and supplies by Department of Archives and History authorized; appropriation of funds therefor.

The Department of Archives and History is hereby authorized to purchase or lease photographic or microphotographic equipment and supplies necessary to carry out the duties prescribed in this article.

There is hereby appropriated out of the General Fund of the state an amount sufficient to cover the cost of purchase or lease of such equipment and supplies, such appropriation to be released only upon the approval of the Governor.



Section 41-13-43 - Appropriation of funds by counties or municipalities for photographing or microphotographing of public records authorized.

The county commission of any county or municipality may appropriate an amount sufficient to cover the cost of photographing or microphotographing the public records belonging to that county or municipality.



Section 41-13-44 - State and county officials, etc., not to destroy, etc., public records until microfilmed copies processed and checked for accuracy.

No state or county official or employee shall destroy, dispose of or cause to be destroyed or disposed of any public record that has been microfilmed under the provisions of this article until the microfilm copy has been processed and checked with the original for accuracy.









Chapter 14 - STATE FUNDS GENERALLY.

Article 1 - State Depositaries.

Section 41-14-1 - Designation of state depositaries.

The Governor may designate any bank or savings association which is a qualified public depositary under Chapter 14A of this title as a state depositary as provided in this article.



Section 41-14-2 - Application for designation action upon default or insolvency.

Before any bank or savings association shall be designated as a state depositary, it shall be designated as a qualified public depository under Chapter 14A of this title, and it shall file with the State Treasurer an application in writing to be designated as a state depositary under the terms of this article.

Such qualified public depository shall accompany such application with a statement, verified by the affidavit of its president or other executive head, setting forth the amount of its paid-in capital stock, the amount of its surplus and undivided profits, its principal place of business, the length of time it has been engaged in business and its assets and liabilities at the time of making application.

In the event of the default or insolvency, as defined in Section 41-14A-2, of any state depository, the State Treasurer shall take prompt action to enforce the rights of the state and the State Treasurer as a public depositor under Chapter 14A of this title.



Section 41-14-3 - Certification by Treasurer; order by Governor.

Upon the filing of such application with the State Treasurer, the Treasurer shall certify to the Governor the fact of such application and the sworn statement accompanying the same, and thereupon the Governor may designate the applicant as a state depositary.

In the event the application is granted by the Governor, he shall promulgate an order declaring that the applicant is a state depositary until its authority is revoked.



Section 41-14-4 - Transfer or removal of state funds to or from state depositary.

The state may pay any state depositary for the transfer or removal of funds to or from the state depositary, item handling charges, and for any other services performed by the state depositary. Payment for transfers, removals, item handling charges, and other services performed by the state depositary may be paid by credit allowances for investable balances; except where the service performed is for the benefit of a department of state government other than the State Treasury, then payment of the charges shall be from funds appropriated for the applicable department. When any funds or moneys are transmitted or transferred by any state depositary upon the order of the Treasurer, the same shall be and continue at the risk of the depositary until it shall have reached the destination contemplated by the order.



Section 41-14-5 - State or county officers may deposit state funds in depositaries; maximum amount of state funds which depositaries may receive, etc.

Any state or county officer in this state having in his possession or under his control funds or moneys belonging to the state may place the same in a state depositary to the credit of the State Treasurer and subject to the check or order of the Treasurer. No state depositary shall receive or have at any time an amount of paid money or funds in excess of the face value of bonds and other securities deposited or for which receipts have been deposited by it with the Treasurer.



Section 41-14-7 - Depositaries to give receipts to officers making deposits; disposition of copies of receipts, etc.

Each state depositary shall give to the officer placing funds or moneys therein to the credit of the Treasurer a receipt therefor in duplicate, and such officers shall immediately mail to the Department of Finance a duplicate of the said receipt. The Department of Finance shall, upon receiving the same, pass the amount therein mentioned to the credit of said officer and transmit the duplicate receipt to the Treasurer, who shall mail to the said officer a receipt for the same.



Section 41-14-8 - Depositaries to report daily deposits to Treasurer; monthly statements of balance in depositaries to be made to Treasurer, Governor, etc.

Each state depositary shall report in writing at the close of each business day to the Treasurer the total amount of all sums placed therein for his account on that day, by whom made and for what purpose made.

At the end of each calendar month, a statement of the balance to the credit of the treasurer in such depositary shall be made by it to the Governor, Department of Finance and Treasurer.



Section 41-14-9 - Sale of bonds, etc., deposited as security upon failure of depositary to pay check, etc., of treasurer or account for state funds generally.

Repealed effective January 1, 2001, by Act 2000-748, §3.



Section 41-14-10 - Sale passes title to bonds to purchaser; registration of bonds in name of purchaser.

THIS SECTION WAS REPEALED BY ACT 2000-748, 2000 REGULAR SESSION, EFFECTIVE JANUARY 1, 2001.



Section 41-14-11 - Notice of intent to surrender designation.

Before any voluntary surrender of its designation as a state depository, any bank or savings association shall give at least 30 days' notice to the Governor, Department of Finance and Treasurer of its purpose to cease acting as a state depositary.



Section 41-14-12 - Withdrawal of bonds, securities, etc., by bank or trust company ceasing, etc., to act as state depositary.

THIS SECTION WAS REPEALED BY ACT 2000-748, 2000 REGULAR SESSION, EFFECTIVE JANUARY 1, 2001.



Section 41-14-13 - Deposit of state funds in depositaries by state or county officers not required by article.

Nothing in this article shall be construed as requiring county or state officers to place state funds in state depositaries, and they may pay such funds into the State Treasury as now provided by law.



Section 41-14-14 - Treasurer may deposit funds received from state or county officers in state depositaries.

The Treasurer, by and with the approval of the Governor, may place all funds or any part thereof paid to him by county or state officers or any other funds that he may have at any time on hand in any one or more of the state depositaries under the same rules and regulations governing other deposits made under this article.



Section 41-14-15 - Governor, Treasurer, etc., to establish regulations and collection methods for transaction of business with state depositaries.

The Governor, the Department of Finance and the Treasurer are authorized to establish such regulations and collection methods not inconsistent with the provisions of this article as they may deem necessary for the convenient transaction of business with state depositaries.



Section 41-14-16 - Penalties for violations of provisions of article.

Any state or county officer, or state depositary or agent thereof, who shall violate any of the provisions of this article shall be guilty of a misdemeanor and may, on conviction, be fined not more than $2,500.00; and, in addition to the fine, such state or county officer may be removed from office.






Article 2 - Deposit of State Funds.

Section 41-14-30 - Deposit of funds in qualified public depositories; types of investments.

(a) The State Treasurer may deposit the money of the state in any available bank product in any bank or savings association that is a qualified public depository under Chapter 14A of this title and that has been designated as a state depositary according to law, so long as the bank or savings association agrees to pay interest on the money.

(b) The State Treasurer may invest so much of the funds as he or she may deem appropriate in bonds, notes, or treasury bills of the United States or in obligations of any agency or instrumentality of the United States of America, including but not limited to the Federal Land Bank, Federal Home Loan Bank, Federal National Mortgage Association, Federal Intermediate Credit Bank, banks for cooperatives, Resolution Trust Corporation, or any of its other agencies, or in any other obligations guaranteed as to principal and interest by the United States, or in money market mutual funds which invest solely in securities otherwise authorized in this section.

(c) Funds may also be invested in such obligations of the United States or its agencies under a repurchase agreement for a shorter time than the maturity date of the security itself.

(d) Funds may also be invested in commercial paper with the highest quality credit rating at the time of purchase and in banker's acceptances.



Section 41-14-31 - Maintenance of money for current operational expenses; apportionment of demand deposits.

As much money as may be needed for current operational purposes of the state government, as determined by the State Treasurer in accordance with procedures prescribed by Section 41-14-32 and with the approval of the Governor, shall be maintained at all times in the State Treasury in cash or in demand deposits with state depositary banks.

The State Treasurer shall apportion such demand deposits among state depositaries, giving preference to banks that are located in Alabama and giving due consideration to the activities of the various banking accounts maintained therein, the reasonable value of the banking services rendered or to be rendered the state by depositary banks, and giving first priority to the value and importance of such deposits to the economy of the communities and the various areas of the state to be affected thereby, as indicated by the loan to deposit ratio.



Section 41-14-33 - Contracts covering time deposits, open account; early withdrawal; apportionment; payment and rate of interest.

(a) The State Treasurer is authorized to enter into contracts with the state depositories for the deposit of state funds in time deposits, open account, having maturities of 91 days, six months, or one year; provided that any such contract for a time deposit, open account, having a maturity of 91 days shall provide for early withdrawal of funds upon written notice delivered at least 14 days (or the minimum period of time as is prescribed by applicable banking regulation then in effect) prior to the date of withdrawal.

(b) The State Treasurer shall apportion the time deposits, open account, among state depositories, giving preference to banks that are located in Alabama and giving due consideration to the activities of the various banking accounts maintained therein, the reasonable value of the banking services rendered or to be rendered the state by depositary banks, and giving first priority to the value and importance of such deposits to the economy of the communities and the various areas of the state to be affected thereby, as indicated by the loan to deposit ratio.

(c) The rate of interest to be paid on each time deposit, open account, of 91 days, six months, and one year maturity shall correspond to the rate borne by United States Treasury obligations of comparable maturity and shall be calculated as the average auction rate for United States Treasury Bills with maturities of 91 days and 26 weeks, respectively, as established at the four most recent auctions held immediately prior to the execution of the contract for such time deposit, open account, or where the maturity of the time deposit, open account, is one year, the weekly average one-year constant maturity yield, as published by the Board of Governors of the Federal Reserve System, for the calendar week immediately preceding the execution of the contract.

(d) The interest shall be payable in accordance with Section 41-14-34.



Section 41-14-34 - How interest on time deposits, open account, calculated and paid; emergency withdrawal of funds on time deposit, open account.

(a) Interest shall be calculated on the basis of the contracts existing with respect to time deposits, open account, and shall be payable monthly to the State Treasurer and by that officer paid into the State Treasury to the credit of the General Fund of the state.

(b) In the event of an emergency, the Treasurer is authorized to comply with applicable banking regulations in order to receive all or any portion of the funds placed on time deposits, open account, on shorter notice than the agreement provides and to forfeit such amount of accrued and unpaid interest as may be required by such regulations.



Section 41-14-35 - Security for deposits or accounts.

(a) All public deposits, as defined in Chapter 14A, of the state shall be secured to the extent and in the manner provided in Chapter 14A by any combination of the following securities and instruments, which may be issued and held in either definitive or book-entry form: Direct obligations of the State of Alabama or any other state of the United States; obligations of the United States government or that are fully guaranteed as to payment of principal and interest by the United States; obligations issued or guaranteed by any agency or instrumentality of the United States, including, without limitation, the Government National Mortgage Association or any successor thereto, any Federal Farm Credit Bank or any successor thereto, the Federal Housing Finance Board or any successor thereto, the Federal Home Loan Bank System or any successor thereto, or any Federal Home Loan Bank or any successor thereto; debt obligations, including, without limitation, participation certificates of the Federal Home Loan Mortgage Corporation or any successor thereto or of the Federal National Mortgage Corporation or any successor thereto; subject to the approval of the State Treasurer and compliance with all related requirements, conditions, and procedures established by the State Treasurer or the Board of Directors of the SAFE Program established under Chapter 14A, irrevocable, unconditional letters of credit issued by any Federal Home Loan Bank on behalf of a qualified public depository and naming the State Treasurer as beneficiary; any direct obligations of any agency, political subdivision, or instrumentality of the State of Alabama, including, without limitation, any direct obligation of any county or municipality, which carries the full faith and credit of the issuing entity; general obligations of any county, municipality, agency, political subdivision, or instrumentality of any of the various other states of the United States, which have a rating of "A2" or better by Moody's Investors Service (or any successor to that firm) or of "A" or better by Standard & Poor's (or any successor to that firm) or Fitch Ratings (or any successor to that firm); any revenue obligation issued by the State of Alabama or any agency, political subdivision, instrumentality, county, municipality, or district thereof, or by any authority, board, or public corporation of the State of Alabama or any such agency, political subdivision, instrumentality, county, municipality, or district, payable from designated taxes or from revenues or other limited or special sources of funds derived from any public facility or project which either (1) has a current rating of "A2" or better by Moody's Investors Service (or any successor to that firm) or of "A" or better by Standard & Poor's (or any successor to that firm) or Fitch Ratings (or any successor to that firm), or (2) has an average annual debt service coverage of at least two times; and mortgage-backed securities, collateralized mortgage obligations, and asset-backed securities (excluding, however, mortgage-backed securities, collateralized mortgage obligations, and asset-backed securities constituting inverse floaters, interest-only strips, principal-only strips, or similar leveraged derivative instruments), issued by any public entity or organization, quasi-public entity or organization, or private entity or organization, provided that, except in the case of mortgage-backed securities, collateralized mortgage obligations, and asset-backed securities issued by an agency or instrumentality of the United States or any federally chartered or sponsored quasi-public entity or organization (including the Federal National Mortgage Corporation or the Federal Home Loan Mortgage Corporation), such securities or obligations shall have a current rating of "Aaa" by Moody's Investors Service (or any successor to that firm) or of "AAA" by Standard & Poor's (or any successor to that firm) or Fitch Ratings (or any successor to that firm). All securities and other collateral shall be held in accordance with the requirements of Chapter 14A of this title, provided, however, any provisions of Chapter 14A notwithstanding, any Federal Home Loan Bank letters of credit accepted by the State Treasurer as collateral shall be held by the State Treasurer rather than a third-party custodian and may be drawn by the State Treasurer when necessary to satisfy losses to public depositors under Chapter 14A.

(b) No security shall be required for the amount of any deposit or account to the extent said deposit or account is insured by the Federal Deposit Insurance Corporation or any successor federal insurance corporation or agency.

(c) In accordance with subdivision (9) Section 41-14A-2, the types of securities and instruments that are eligible under or pursuant to this section to secure state money deposited in state depositories shall be eligible collateral for purposes of Chapter 14A and all qualified public depositories holding public deposits of any covered public entities or covered public officials, as such terms are defined in Chapter 14A, shall be required to pledge collateral, to the extent and in the manner specified in Chapter 14A, that complies with the requirements of this section. Notwithstanding the foregoing, the State Treasurer is authorized to disapprove any security or instrument offered or pledged as collateral under this section or under any provisions of Chapter 14A, including, without limitation, in any circumstance in which the State Treasurer determines that the security or instrument is not sufficiently marketable.



Section 41-14-36 - Receipt, etc., of fee, compensation, etc., for placement, etc., of state moneys in time deposits, open account, demand deposits, etc.

Any person who knowingly demands or receives any fee, compensation or reward or who demands or accepts directly or indirectly as payment or gift or otherwise any sum of money or other thing of value as an inducement or in return for the placement of any funds or for assistance either directly or indirectly in securing the placement of any moneys of the State of Alabama in time deposits, open account, demand accounts or otherwise shall be guilty of a felony and, upon conviction, shall be imprisoned for not more than three years or fined not more than $3,000.00 or both; and, in the event the person convicted is an officer, agent or employee of the State of Alabama, he shall be dismissed from office or discharged from employment.



Section 41-14-37 - Section 36-17-18 not affected by provisions of article.

Nothing contained in this article shall be construed to modify, amend or repeal the provisions of Section 36-17-18, as now existing or hereafter amended, relating to investment in direct obligations of the United States of America registered in the name of the State Treasurer.



Section 41-14-38 - Applicability of provisions of article.

The provisions of this article shall not apply to funds subject to withdrawal by a state official, state department or state agency other than the State Treasurer.






Article 3 - Linked Deposit Program of 2007.

Section 41-14-50 - Short title; legislative intent.

This article shall be known as the Linked Deposit Program of 2007. The purpose of this article is to enhance the George Wallace, Jr., Plan for Linked Deposits of 1988 and further stimulate growth and development in agricultural and small business operations, and to provide disaster relief funds to citizens, by authorizing the State Treasurer to invest a portion of the portfolio of the state with participating eligible lending institutions in a below market rate deposit which links the deposit to a reduced rate loan to eligible borrowers.



Section 41-14-51 - Definitions.

When used in this article, the following words and phrases have the following meanings:

(1) AGRICULTURE and AGRICULTURAL. Those activities, land, buildings, and machinery relating to any of the following:

a. The raising, harvesting, rotation, selling, or marketing of crops or products of the soil planted, served, or saved including cereals, vegetables, fruits, fibers, sugars, resins and pitches, grasses, grains, seeds, nuts, bulbs, feed, forage, wood and wood by-products, nursery stock, including trees and shrubs or other plants grown or kept for propagation, distribution, or sale, vegetable oils, flowers, silage, pasturage, and other products and produce thereof.

b. The feeding, breeding, management, raising, marketing, sale, or production of livestock of all types, poultry, insects, fish, and other aquatic animals for meat, leather, eggs, fur, milk, bone, liquids, and other products and produce thereof.

c. Recreational or educational activities directly involving or relating to the production of farm products of the types described in paragraphs a. and b., fishing or the taking, capture, or capture and release of wildlife, including wildlife animal feeding, husbandry, and conservation activities, as well as fish and game management, culling, hunting, and related wildlife environmental preservation activities.

(2) AGRICULTURAL BORROWER. Any individual, partnership, cooperative, corporation, or other entity engaged in agriculture or agricultural activities, or both, and which meets all of the following criteria:

a. Derives at least 60 percent of gross income from agriculture or agricultural activities.

b. Is an Alabama resident.

c. Is headquartered and operating in Alabama.

d. Does not currently owe any defaulted taxes to the State of Alabama or any political subdivision.

(3) CONSTANT MATURITY TREASURY RATE (CMT). Yields interpolated by the United States Treasury from the daily yield curve. This curve, which relates the yield on a security to its time to maturity is based on the closing market bid yields on actively traded U.S. Treasury securities in the over-the-counter market. These market yields are calculated from composites of quotations obtained by the Federal Reserve Bank of New York.

(4) ELIGIBLE BORROWER. An agricultural, emergency, or small business borrower that meets the definition and criteria to participate in the program.

(5) ELIGIBLE LENDING INSTITUTION. Any bank or financial institution designated as a state depositary, as provided under Section 41-14-3, and amendments thereto, that agrees to participate in the program and completes a linked deposit participation agreement.

(6) EMERGENCY BORROWER. Any individual, business, organization, or local government which has suffered loss, and which is located in areas in which property loss has occurred due to fire, flood, tornado, hurricane, or other act of God, or other natural or man-made disaster.

(7) LINKED DEPOSIT. Deposit of state funds made by the Treasurer in support of loans made by eligible lending institutions to eligible borrowers.

(8) LINKED DEPOSIT LOAN. Reduced rate loan made to an eligible borrower by an eligible lending institution that received a below market rate linked deposit for the same term.

(9) LINKED DEPOSIT PARTICIPATION AGREEMENT. The written agreement between the Treasurer and the eligible lending institution that specifies duties and responsibilities of each party consistent with this article and the program.

(10) PROGRAM. The linked deposit program, created in Section 41-14-52, and administered by the Treasurer whereby an investment of state funds is placed with an eligible lending institution which in turn funds a loan in the full amount of the deposit to an eligible borrower.

(11) SMALL BUSINESS BORROWER. Any individual, proprietor, corporation, partnership, or other entity which meets all of the following criteria:

a. Is headquartered in Alabama.

b. Maintains operations and transacts business in Alabama.

c. Employs fewer than 150 full-time and part-time employees.

d. Is organized for profit.

e. Does not currently owe any defaulted taxes to the State of Alabama or any political subdivision.

(12) TREASURER. The Treasurer of the State of Alabama, or the designee of the Treasurer.



Section 41-14-52 - Creation and administration of program.

(a) The Linked Deposit Program of 2007 is created and the Treasurer shall administer the program.

(b) The Treasurer shall establish procedures, guidelines, forms, and other requirements to carry out this article. The Treasurer may disseminate program information to interested parties.

(c) The maximum amount that the Treasurer may invest in the program shall not exceed 10 percent of all monies available to the Treasurer for investment as calculated by the average of the quarter-end amount for the previous four quarters. The amount invested in the program is at the total discretion of the Treasurer.

(d) The Treasurer shall provide an annual report outlining the status of the program and publish the report on the Treasury website for the benefit of the Governor, Legislature, and general public.



Section 41-14-53 - Applications for loans; linked deposit package.

(a) An eligible lending institution shall accept and review applications for linked deposit loans from eligible borrowers. The lending institution shall apply all usual lending standards to determine the credit worthiness of eligible borrowers.

(b) The eligible lending institution shall forward to the Treasurer a linked deposit package, in the form and manner prescribed by the Treasurer.



Section 41-14-54 - Terms of linked deposits.

(a) Only one linked deposit shall be made and be outstanding at any one time to any one eligible borrower.

(b) The linked deposit amount shall not exceed seven hundred fifty thousand dollars ($750,000) per eligible borrower.

(c) The initial linked deposit term shall be two years.

(d) The linked deposit may be renewed for three additional two-year terms at the option of the Treasurer for a total duration of eight years.

(e) The linked deposit may not be made in support of a loan for the purpose of construction, leasing, rental, real estate investment, other than for owner-occupied business premises of the borrower, or speculation.

(f) The linked deposit shall be returned to the Treasurer at the earliest of (1) repayment of the linked deposit loan; or (2) expiration of the linked deposit.

(g) All linked deposit funds and interest shall be electronically disbursed and received through the State Treasury.

(h) Linked deposit interest shall be paid to the Treasurer monthly.



Section 41-14-55 - Loan rates.

(a) The linked deposit fixed rate paid by the eligible lending institution shall be two percent below the two-year constant maturity treasury rate.

(b) The minimum linked deposit rate shall be one percent.

(c) The linked deposit loan rate to the eligible borrower shall be set by the eligible lending institution at a fixed rate not more than four percent greater than the interest rate on the linked deposit as provided in subsection (a).



Section 41-14-56 - Liability of state and Treasurer ; delays in payments.

(a) Neither the state nor the Treasurer shall be liable to any eligible lending institution in any manner for payment of the principal or interest on the linked deposit loan to an eligible borrower.

(b) Any delay in payments or any default on the part of the eligible borrower does not in any manner affect the linked deposit participation agreement between the eligible lending institution and the Treasurer.









Chapter 14A - SECURITY FOR PUBLIC DEPOSITS.

Section 41-14A-1 - Short title.

This chapter may be cited as the "Security for Alabama Funds Enhancement Act."



Section 41-14A-2 - Definitions.

As used in this chapter, the following words and terms shall have the following meanings:

(1) AVERAGE MONTHLY BALANCE OF PUBLIC DEPOSITS. The sum of the average daily balances of public deposits, meaning the net average daily balances of public deposits determined without any deduction for deposit insurance, for the reported month and the 11 months preceding that month, divided by 12.

(2) BOARD OF DIRECTORS or BOARD. The Board of Directors of the SAFE Program established under Section 41-14A-6. The board of directors shall consist of eight members.

(3) COLLATERAL-PLEDGING LEVEL or COLLATERAL-PLEDGING REQUIREMENT. The percentage or percentages of collateral, in relation to one or more levels of public deposits held, required to be pledged by a qualified public depository as determined in accordance with the provisions of this chapter or rules or orders of the board adopted pursuant to this chapter.

(4) COVERED PUBLIC ENTITY. The state and its political subdivisions, including its agencies, departments, boards, commissions, officers, public institutions of higher learning as defined in Section 16-5-1, and courts; counties, including the offices of their public officials, whether elected or appointed, and any of their agencies, departments, boards, school districts, commissions, and courts; municipalities, and any of their agencies, departments, boards, school districts, commissions, and courts; public corporations, including any public board, authority, or district, heretofore or hereafter organized or created in this state pursuant to authorization or determination of any municipality or municipalities or by any county or counties or the governing body of any one or more thereof and that receive any appropriations of funds by action of the Legislature of this state or any governing body of any political subdivision, municipality, or county of this state or that receive the proceeds of any tax levied pursuant to any statute of this state; any improvement authority incorporated under Chapter 7 of Title 39; any public corporation or instrumentality created under the statutes of this state enacted prior to January 1, 2001, that expressly provide that depositories of funds of such public corporation or instrumentality shall pledge collateral to secure the public corporation's or instrumentality's deposits; and any other public corporation created under statutes of this state enacted on or after January 1, 2001, that provide that the public corporation shall be subject to the provisions of this chapter.

(5) COVERED PUBLIC OFFICIAL. In the case of the State of Alabama, the State Treasurer or the State Treasurer's designee, and, in the case of each other covered public entity, the treasurer or other chief financial officer or public official, or designee thereof, responsible for handling deposits of any funds of such covered public entity.

(6) CUSTODIAN. Any bank, savings association, or trust company that:

a. Is organized and existing under the laws of this state, any other state of the United States, or the United States.

b. Has executed all forms required under this chapter or any rule adopted hereunder.

c. Agrees to be subject to the jurisdiction of the courts of this state, or of courts of the United States which are located within this state, for the purpose of any litigation arising out of this chapter.

d. Has been approved pursuant to this chapter to act as a custodian.

(7) DEFAULT or INSOLVENCY. The failure or refusal of a qualified public depository to pay any check or warrant drawn upon sufficient and collected funds by any public depositor or to return any deposit on demand or at maturity together with interest as agreed; the issuance of an order by any supervisory authority restraining such depository from making payments of deposit liabilities; or the appointment of a receiver for such depository.

(8) DEPOSIT INSURANCE. That amount of insurance provided by the Federal Deposit Insurance Corporation or its successor, applicable to each public depositor's public deposits in a particular financial institution.

(9) ELIGIBLE COLLATERAL. Any of the types of securities or other investment instruments designated as being eligible collateral for state depositories in Section 41-14-35.

(10) FINANCIAL INSTITUTION. A bank or savings association which is organized and existing under the laws of this state, any other state of the United States, or the United States, and which is authorized pursuant to the laws of this state or the United States to conduct, and is conducting, the business of making loans and taking deposits in this state.

(11) GENERALLY APPLICABLE PLEDGING LEVEL. Prior to December 31, 2003, 100 percent of a qualified public depository's net average daily balance of public deposits; and on and after December 31, 2003, the percentage of net average daily balance of public deposits established by the board of directors as the generally applicable collateral pledging level for qualified public depositories, provided, however, that the generally applicable collateral pledging level established by the board of directors shall not be less than 70 percent of a qualified public depository's net average daily balance of public deposits.

(12) LOSS PAYMENT FUND. The SAFE Loss Payment Fund established under Section 41-14A-10.

(13) LOSS TO PUBLIC DEPOSITORS. Loss of all or part of principal or all or part of interest, or both, or other earnings on the principal accrued or accruing as of the date the qualified public depository was declared in default or insolvent.

(14) NET AVERAGE DAILY BALANCE OF PUBLIC DEPOSITS. With respect to a reported month, the total of the daily account balances of all public deposits held by a qualified public depository, less applicable deposit insurance, divided by the number of calendar days in the month.

(15) PROGRAM ADMINISTRATION FUND. The SAFE Program Administration Fund established under Section 41-14A-12.

(16) PROGRAM ENFORCEMENT FUND. The SAFE Program Enforcement Fund established under Section 41-14A-13.

(17) PUBLIC DEPOSIT. The funds of any covered public entity or covered public official that are placed on deposit in a qualified public depository, including, but not limited to, time deposit accounts, demand deposit accounts, and certificates of deposit. All certificates of deposit, whether negotiable or nonnegotiable, shall be considered deposits and shall be subject to the provisions of this chapter. Funds held by a financial institution, on behalf of a covered public entity or covered public official, in securities and other investment vehicles, including, but not limited to, bonds, notes, bills, warrants, common trust funds, money market mutual funds and other mutual funds, investment trusts, repurchase agreements, and reverse repurchase agreements and similar instruments are considered investments and are not public deposits as defined in this subdivision.

(18) PUBLIC DEPOSITOR. Any covered public entity or covered public official which or who makes a public deposit.

(19) QUALIFIED PUBLIC DEPOSITORY. Any financial institution that has deposit insurance under the provisions of the Federal Deposit Insurance Act, 12 U.S.C. § 1811 et seq., that meets all of the requirements of this chapter, and that has been designated by the board as a qualified public depository.

(20) REQUIRED COLLATERAL. That eligible collateral which is required to be pledged by a qualified public depository in order to satisfy the qualified public depository's collateral-pledging requirement.

(21) SAFE COLLATERAL POOL. At any given time, the aggregate collateral pledged by all qualified public depositories pursuant to this chapter in connection with the SAFE Program.

(22) SAFE PROGRAM. The Security for Alabama Funds Enhancement Program established and to be administered under this chapter.

(23) STATE TREASURER. The Treasurer of the State of Alabama.



Section 41-14A-3 - Public deposits to be secured; exemptions.

(a) On and after January 1, 2001:

(1) All public deposits of all covered public entities and covered public officials shall be governed by this chapter and shall be secured as provided in this chapter.

(2) All public depositors shall, notwithstanding any other laws to the contrary, place their public deposits with one or more qualified public depositories in accordance with this chapter. Notwithstanding the foregoing, funds placed in interest-bearing deposits through a qualified public depository pursuant to subsection (c) shall be exempt from the other requirements of this chapter.

(3) All financial institutions shall file the reports required by this chapter or by rule, regulation, or order of the board of directors and all financial institutions accepting any public deposits shall be a qualified public depository and shall comply with all provisions of this chapter, including, without limitation, the collateral pledging requirements of Section 41-14A-5.

(b) Funds held solely for the purpose of paying registrars or paying agents are exempt from the requirements of this chapter.

(c) In addition to any other authorization for the investment or deposit of funds by a public depositor, a public depositor may deposit funds in banks and savings associations that are not qualified public depositories provided that all of the following are satisfied:

(1) The public depositor enters into one or more agreements with a qualified public depository designated by the public depositor pursuant to which the qualified public depository agrees to arrange for the placement of funds of the public depositor in interest bearing deposits of other banks or savings associations in amounts not exceeding applicable Federal Deposit Insurance Corporation deposit insurance limits.

(2) To prevent deposits from exceeding the insurance coverage provided by the Federal Deposit Insurance Corporation, the public depositor provides the qualified public depository with a notification that identifies all banks and savings associations that are holding deposits on behalf of the public depositor and on behalf of any department, agency, or other instrumentality whose deposits would be aggregated with those of the public depositor in determining the maximum available Federal Deposit Insurance Corporation insurance coverage.

(3) The qualified public depository arranges for the deposit of the funds in one or more federally insured banks or savings associations, wherever located, for the account of the public depositor, provided, that the qualified public depository shall not arrange for the deposit of the funds with any bank or savings association identified in the notification provided by the public depositor pursuant to subdivision (2).

(4) Each deposit is entered in the records of the qualified public depository and the other banks and savings associations that receive or are credited with the deposit in such manner that the full amount of principal and accrued interest of the deposit is insured by the Federal Deposit Insurance Corporation.

(5) The deposits are held by the qualified public depository for the public depositor under a custodial arrangement.

(6) At the time the funds are deposited through the qualified public depository, the qualified public depository receives or is credited with an amount of deposits from customers of other federally insured banks or savings associations equal to or greater than the amount of funds deposited by the public depositor in other banks and savings associations through the qualified public depository.

(7) The public depositor receives confirmation of the deposits and periodic statements that reflect the ownership of the deposits by the public depositor, the names of the banks and savings associations that hold the deposits, and the interest rate or rates on the deposits.

(8) a. The qualified public depository agrees to provide to the Department of Examiners of Public Accounts, upon request, information necessary to permit the department to verify the deposits of the public depositor that are held by the banks and savings associations named on the confirmation of deposits and periodic statements and were placed through the qualified public depository.

b. Notwithstanding any other provision of law, any qualified public depository may release records and other documentation and information to the department for the purposes of this subdivision.

(d) Subsection (c) shall not apply to funds or moneys of the state that are deposited or invested by the State Treasurer pursuant to Chapter 14.

(e) No funds placed pursuant to subsection (c) shall be protected by the SAFE Program or eligible to participate in the SAFE collateral pool or the Loss Payment Fund.



Section 41-14A-4 - Establishment of Security for Alabama Funds Enhancement Program; powers and duties of the State Treasurer relating to the program; tax exemption for funds maintained by State Treasurer pursuant to chapter.

There is hereby created the Security for Alabama Funds Enhancement (SAFE) Program. The SAFE Program shall be administered by the State Treasurer in accordance with the provisions of this chapter and rules, regulations, and guidelines established by the board of directors of the SAFE Program pursuant to Section 41-14A-6. The facilities and resources of the State Treasurer's office shall be used and employed in the administration of the SAFE Program including the keeping of records and the management of funds and accounts.

In addition to all other powers and responsibilities assigned or undertaken by the State Treasurer under this chapter, the State Treasurer shall be authorized to undertake such powers and responsibilities as shall be delegated to the State Treasurer by the Board of Directors of the SAFE Program.

The Loss Payment Fund, the Program Administration Fund, the Program Enforcement Fund, and any other funds and accounts maintained by the State Treasurer pursuant to this chapter, and all interest and earnings from the investment thereof, shall be exempt from all taxation by the state and by all of its political subdivisions.



Section 41-14A-5 - Collateral for public deposits; general provisions.

(a) Every qualified public depository shall maintain on deposit with a custodian, to be held subject to the order of the State Treasurer or the State Treasurer's designee (which may be a financial institution designated by the State Treasurer), eligible collateral having a market value equal to or in excess of the amount of collateral required under this section.

(b) Each qualified public depository shall be required to pledge collateral, in accordance with procedures established by the board of directors, equal to or exceeding the greater of the following: (1) The generally applicable pledging requirement; and (2) the applicable percentage of the qualified public depository's net average daily balance of public deposits established under rules or orders adopted pursuant to subsection (c) or subsection (d) below.

(c) The State Treasurer may, from time to time, in his or her discretion require that certain qualified public depositories pledge collateral at levels greater than the generally applicable pledging percentage, including, without limitation, in the case of a qualified public depository with capital accounts which exceed, or constitute an unacceptably high percentage of, the public deposits maintained with the qualified public depository, and in the case of qualified public depositories which the State Treasurer determines may present a higher risk of potential default or insolvency in light of when they commenced operation, recent decrease in capital accounts, recent change in financial condition, and similar matters. The State Treasurer may impose increased collateral-pledging requirements under this subsection pursuant to generally applicable rules and guidelines adopted by the board of directors or by entering orders applicable to individual qualified public depositories in accordance with criteria and conditions approved by the board of directors, or both. In the event the State Treasurer issues an order establishing an increased collateral-pledging level applicable to a particular qualified public depository, the State Treasurer shall promptly notify the affected qualified public depository in writing.

(d) The State Treasurer may impose higher collateral-pledging requirements on a qualified public depository to the extent that the public deposits maintained by the qualified public depository exceed a specified percentage (the "designated concentration level") established by the board of directors by rule or regulation of the total public deposits held in all qualified public depositories, in which event each affected qualified public depository shall maintain a collateral-pledging level as follows:

(1) With respect to the qualified public depository's net average daily balance of public deposits that do not exceed the designated concentration level, the collateral-pledging requirement shall be determined under subsections (b) or (c) above, as applicable.

(2) With respect to the qualified public depository's net average daily balance of public deposits that exceed the designated concentration level, the collateral-pledging requirement shall be the percentage of net average daily balances of public deposits designated by the board.

Determination of whether any qualified public depository maintains collateral in excess of the designated concentration level shall be made by the State Treasurer on the basis of the net average monthly balance of public deposits during the immediately preceding 12-month period.

(e) Deposits of eligible collateral shall be made with a custodian in accordance with procedures established by the State Treasurer, including procedures relating to the execution of documentation to assure that the State Treasurer, on behalf of the Loss Payment Fund, will be able to liquidate collateral deposited by each qualified public depository in the event of a loss to public depositors. Each custodian shall be approved by the State Treasurer in accordance with rules, regulations, or guidelines adopted by the board of directors and the laws of this state.

A qualified public depository may not accept or retain any public deposits which are required to be secured unless it has first deposited eligible collateral equal to or exceeding its required collateral pursuant to this chapter. During any month, a qualified public depository may not accept any public deposit that would increase its net average daily balance of public deposits for that month by 25 percent over the net average daily balance of public deposits for the previously reported month unless it deposits or has on deposit additional required collateral to secure such increase and reports such additional collateral to the State Treasurer prior to the acceptance of such deposit.

(f) Collateral shall be valued in such manner as shall be established in rules or regulations adopted by the board of directors, provided that valuations may not be required more frequently than monthly for any qualified public depositories other than in the case of depositories which are then subject to any suspension, disqualification, or cease and desist order under this chapter. Withdrawals and substitutions of collateral pledged by qualified public depositories shall not be permitted without the approval of the State Treasurer. The State Treasurer shall adopt rules, regulations, or guidelines to permit qualified public depositories to withdraw collateral pledged under this chapter by substituting other eligible collateral of at least equal market value. Any qualified public depository that withdraws or substitutes collateral or custodian that permits withdrawal or substitution of collateral in violation of this chapter shall be subject to the penalties provided in subdivision (3) of subsection (e) of Section 41-14A-7.

(g) A custodian holding collateral under this chapter shall hold such collateral for the benefit of the Loss Payment Fund. The security interest of the Loss Payment Fund in collateral placed with a custodian shall be deemed automatically perfected under the provisions of Articles 8 and 9 of Title 7, as of the date of the acceptance of the deposit of the collateral with the custodian or any subagent of the custodian without the necessity of further action on the part of the Loss Payment Fund. Prior to a default by a qualified public depository and the institution of action by the State Treasurer to enforce the security interest of the Loss Payment Fund under this chapter, the qualified public depository shall not be deemed to have transferred ownership of any pledged collateral to the State Treasurer or the Loss Payment Fund but the qualified public depository's ownership of the pledged collateral shall be subject to a valid and enforceable lien and security interest in favor of the Loss Payment Fund. Any sale pursuant to the provisions of this chapter by the State Treasurer of any collateral pledged to the Loss Payment Fund shall, when the sale is made and the purchase price paid, have the effect of transferring to and vesting in the purchaser of such sale title to the said bonds or other securities comprising such collateral and as authorizing the said purchaser to have the bonds or other securities so purchased registered in the name of the purchaser or its nominee.



Section 41-14A-6 - Establishment of SAFE board of directors; powers and duties of the board of directors.

(a) There is hereby established a Board of Directors of the SAFE Program charged with responsibility and authority to assess and manage the sufficiency of the collateral pool and the SAFE Program to provide adequate protection from losses to public depositors. In exercising its powers and performing its responsibilities, the board of directors shall constitute a body politic under the laws of the state performing the public function of assuring the safety of public deposits.

(b) The State Treasurer shall be a permanent, standing, voting member of the board of directors and shall serve as its chair. The Superintendent of Banks shall be a permanent, standing, non-voting member of the board of directors. The remaining six members shall each possess knowledge, skill, and experience in one or more of the following areas:

(1) Financial analysis.

(2) Trend analysis.

(3) Accounting.

(4) Banking.

(5) Risk management.

(6) Investment management.

The remaining six members shall be comprised of four members each of whom shall be a representative of an active qualified public depository, which is not in the process of withdrawing from the SAFE Program and which is in compliance with all applicable rules, regulations, and reporting requirements of this chapter, one of whom will be selected and approved by the State Treasurer and three of whom shall be selected and approved by the State Treasurer from three or more nominations submitted by the Alabama Bankers Association (or any successor association or entity, or, if no such association or successor association or entity shall then exist, submitted by the Superintendent of Banks); one member who shall be a representative of a municipality within the state and who will be selected and approved by the State Treasurer from one or more nominations submitted to the State Treasurer by the League of Municipalities of Alabama; and one member who shall be a representative of a county within the state and who will be selected and approved by the State Treasurer from one or more nominations submitted to the State Treasurer by the Association of County Commissions of Alabama. The terms of the members of the board of directors other than the State Treasurer and the Superintendent of Banks shall be four years, except that, with respect to the initial appointments, as determined by the State Treasurer, one member will serve one year, one member will serve two years, two members will serve three years, and two members will serve four years. Any person appointed to fill a vacancy on the board may serve only for the remainder of the unexpired term. Any member is eligible for reappointment and shall serve until a successor is selected. The chair shall annually designate a member of the board of directors to serve as vice chair, and a secretary who need not be a member of the board of directors. The secretary shall keep a record of the proceedings of the board of directors and shall be the custodian of all printed materials filed with or by the board. Notwithstanding the existence of vacancies on the board of directors, two thirds of the voting members then serving shall constitute a quorum. The board of directors may not take official action in the absence of a quorum. The board of directors shall meet quarterly and at other times deemed necessary to assess and manage the operations of the SAFE Program. Meetings of the board of directors, including meetings at which administrative fines and penalties are established, shall be subject to the provisions of Section 13A-14-2, as amended, the Sunshine Law, except that sessions at which any information that is confidential under the provisions of subsection (f) below shall not be subject to Section 13A-14-2, and shall not be open to the public.

(c) In adopting, amending or repealing any rule, regulation, standard, or statement of general applicability, the board of directors shall be subject to the applicable requirements of the Alabama Administrative Procedure Act, Chapter 22 of this title.

(d) In connection with the assessment and management of the sufficiency of the collateral pool and the SAFE Program to provide adequate protection from losses to public depositors, the board of directors shall be authorized to exercise the following powers:

(1) Designate financial institutions as qualified public depositories and require such collateral, or increase the collateral-pledging level, of any qualified public depository as may be necessary to administer the provisions of this chapter and to ensure the sufficiency of the collateral pool and the SAFE Program to provide adequate protection from losses to public depositors.

(2) Establish guidelines for accepting, or for reducing the reported value of, collateral as circumstances may require in order to ensure the pledging of sufficient marketable collateral to meet the purposes of this chapter.

(3) Authorize the State Treasurer to issue suspensions, disqualifications, administrative penalties, and cease and desist orders in accordance with Section 41-14A-7 against any qualified public depository that has violated any of the provisions of this chapter or any rules, regulations, or orders of the board of directors or the State Treasurer adopted under this chapter.

(4) Take such actions as the board of directors shall consider to be necessary, appropriate, or desirable in order to assess and manage the sufficiency of the collateral pool and the SAFE Program to provide adequate protection from losses to public depositors, including, without limitation:

a. Establish procedures for the verification of the reports of any qualified public depository relating to public deposits it holds when necessary to ensure the availability of adequate funds to pay any potential losses to public depositors.

b. Establish criteria, based on the overall financial condition of the participants and applicants, as may be necessary, to ensure the sufficiency of the collateral pool and the SAFE Program to provide adequate protection from losses to public depositors.

c. Establish collateral-pledging levels based on qualitative and quantitative standards.

d. Establish rules and procedures for the State Treasurer to monitor and confirm, as often as deemed necessary by the State Treasurer, the pledged collateral held by custodians.

e. Set requirements for the filing by qualified public depositories, custodians, the State Treasurer, the board's agents and contractors, and other persons of such documents, reports, records, or other information deemed necessary by the board of directors to monitor the sufficiency of the collateral pool and the SAFE Program to provide adequate protection from losses to public depositors, including, without limitation:

1. Require reports of each qualified public depository to reflect the net average monthly balance of the public deposits held by the qualified public depository and to reflect the collateral pledged by qualified public depositories under this chapter, which reports shall not be required more frequently than monthly except in the case of any qualified public depository that is then subject to default or insolvency or is the subject of an order of suspension or disqualification or a cease and desist order issued by the State Treasurer.

2. Require the submission of copies of quarterly or annual financial and regulatory reports of qualified public depositories.

f. Direct the State Treasurer to maintain perpetual inventory of pledged collateral.

g. Perform, or direct the State Treasurer to perform, financial analysis of any qualified public depository as needed.

h. Establish a minimum amount of required collateral as the board of directors deems necessary to provide for the contingent liability pool.

(5) Empower the State Treasurer to sell pledged securities, or move pledged securities to an account established in the Loss Payment Fund's name, for the purpose of paying losses to public depositors not covered by deposit insurance or to perfect the Loss Payment Fund's interest in the pledged securities.

(6) Empower the State Treasurer to transfer funds directly from any custodian to public depositors or the receiver in order to facilitate prompt payment of claims.

(7) Adopt and implement, and monitor compliance with, such standards, rules, regulations, guidelines, and orders as the board of directors shall consider to be appropriate or desirable for the purposes of maintaining the sufficiency of the collateral pool to provide adequate protection from losses to public depositors.

(8) Delegate to the State Treasurer all of the responsibility for the day-to-day administration of the SAFE Program and of the standards, rules, regulations, guidelines, and orders adopted by the board of directors, as deemed appropriate or desirable by the board of directors.

(9) Establish the conditions under which entities resulting from mergers, consolidations, sales of assets and similar transactions involving qualified public depositories will succeed qualified public depositories and assume the former institution's contingent liability agreement under Section 41-14A-8, and to prescribe requirements for notification by qualified public depositories to the board of mergers, consolidations, sales of assets, changes of address, changes of name, and similar matters.

(10) Establish the conditions under which qualified public depositories will be required to involuntarily withdraw from participation in the program and for the conditions under which collateral pledged by withdrawing qualified public depositories will be released.

(11) Authorize the filing of any information or forms required under this chapter to be by electronic data transmission. Such filings of information or forms shall have the same force and effect as a signed writing.

(e) The board of directors shall adopt rules or regulations empowering the State Treasurer to impose requirements on qualified public depositories to ensure that applicable accounts maintained by covered public entities and covered public officials are adequately identified as public deposits covered by this chapter and that each qualified public depository can identify on its records the name, address, and federal employer identification number of the covered public entities and covered public officials maintaining public deposits in such qualified public depository. The State Treasurer may require that each qualified public depository shall provide an annual statement to each public depositor then maintaining public deposits with the qualified public depository summarizing the balances of public deposits held by the qualified public depository for the public depositor. The balances reflected in any such annual statement provided by a qualified public depository shall be deemed correct unless the public depositor notifies the qualified public depository to the contrary within 60 days of receipt of the statement.

(f) Any information contained in a report of a financial institution provided to the board of directors or the State Treasurer under this chapter shall, if made confidential by any law of the United States or of this state and if the board is notified by the financial institution of such confidentiality, be considered confidential and exempt from the provisions of Section 36-12-40, and not subject to dissemination to anyone other than the board of directors and the State Treasurer under the provisions of this chapter.

(g) Members of the board of directors shall serve without compensation, but shall be reimbursed for each day's official duties of the board of directors at the same per diem and travel rate as is paid employees of the state.

(h) Neither the board of directors nor the State Treasurer shall have the authority to assess, charge, or collect any of the costs associated with the implementation, administration, or enforcement of the SAFE Program against any covered public entities, covered public officials, or qualified public depositories, provided, however, that this subsection shall not limit or restrict the authority of the board or the State Treasurer, as applicable, to impose administrative penalties or order restitution pursuant to Section 41-14A-7 or to make assessments against qualified public depositories for losses in accordance with Section 41-14A-9.



Section 41-14A-7 - Disciplinary actions against qualified public depositories for violations of this chapter.

(a) The board of directors shall have the authority to establish by rule or regulation conditions and procedures under which qualified public depositories may be suspended or disqualified and assessed administrative penalties in lieu of suspension or disqualification for violations of this chapter or violations of the board's standards, rules, regulations, and orders pursuant to this chapter. The State Treasurer shall have the authority to require that qualified public depositories violating this chapter or any of the board's standards, rules, regulations, and orders make restitution, with interest at the legal rate, for losses of public depositors or to the Loss Payment Fund, and to issue cease and desist orders against any qualified public depository violating or believed to be violating any provisions of this chapter or any of the board of directors' or the State Treasurer's standards, rules, regulations, and orders pursuant to this chapter and to impose administrative penalties against any qualified public depository violating any cease and desist order issued by the State Treasurer.

(b) The suspension or disqualification of a financial institution as a qualified public depository shall be by order of the State Treasurer, and such order shall be mailed to the qualified public depository by registered or certified mail. Within the time and in the manner specified in the order of suspension or disqualification, the financial institution shall provide to the State Treasurer a report listing the names and addresses of each public depositor having public deposits with the financial institution and such other relevant information as the State Treasurer may request, and the State Treasurer shall provide for the prompt notification to each public depositor having public deposits with a suspended or disqualified financial institution of any such suspension or disqualification.

(c) The procedures for suspension or disqualification shall be as set forth in Chapter 22 of this title, and in the rules of the board of directors adopted pursuant to this chapter.

(d) Whenever the State Treasurer determines that an immediate danger to the public health, safety, or welfare exists, the board may take any appropriate action that may be available under the provisions of Chapter 22 of this title.

(e) If the State Treasurer finds that one or more grounds exist for the suspension or disqualification of a qualified public depository, the State Treasurer, in lieu of such suspension or disqualification, may impose an administrative penalty upon the qualified public depository as follows:

(1) With respect to any nonwillful violation, such penalty, exclusive of any restitution found to be due, may not exceed two hundred fifty dollars ($250) for each violation. Each day a violation continues constitutes a separate violation; provided, however, that the maximum aggregate penalty for any continuing violation under this subdivision shall be five thousand dollars ($5,000) irrespective of the number of days the violation continues prior to the assessment of the penalty.

(2) With respect to any knowing and willful violation of a lawful order or rule, including, without limitation, the failure to make restitution in accordance with a lawful order of the State Treasurer following notification to the qualified public depository, the State Treasurer may impose a penalty upon the qualified public depository in an amount not exceeding two thousand five hundred dollars ($2,500) for each violation. Each day a violation continues constitutes a separate violation; provided, however, that the maximum aggregate penalty for any single continuing violation under this subdivision shall be twenty thousand dollars ($20,000) irrespective of the number of days the violation continues prior to the assessment of the penalty.

(3) A qualified public depository or custodian that violates subsection (f) of Section 41-14A-5 is subject to an administrative penalty in an amount not exceeding the greater of two thousand five hundred dollars ($2,500) or 10 percent of the amount of withdrawal, not exceeding twenty thousand dollars ($20,000) in the aggregate.

(4) If any qualified public depository or other financial institution violates a cease and desist order, the State Treasurer may, in addition to suspending or disqualifying the qualified public depository, impose an administrative penalty in an amount not exceeding two thousand five hundred dollars ($2,500) for each violation. Each day a violation continues constitutes a separate violation; provided, however, that the maximum aggregate penalty for any single continuing violation under this subdivision shall be twenty thousand dollars ($20,000) irrespective of the number of days the violation continues prior to the assessment of the penalty.

(f) Any suspension shall be for the period established by the board in the order of suspension, not to exceed a period of six months. During the period of suspension of any qualified public depository, the contingent liability, required collateral, and reporting requirements of the suspended public depository remain in force under the same conditions as if the suspended depository had remained qualified. Upon expiration of the suspension period, the suspended qualified public depository may, by order of the State Treasurer, be reinstated as a qualified public depository if the State Treasurer finds that the financial institution has corrected the conditions that resulted in suspension and otherwise is in compliance with all provisions of this chapter and of the board's standards, rules, regulations, and orders.

(g) Except as may otherwise be provided by the board of directors by rule or regulation, any qualified public depository which has been disqualified may not reapply for qualification until after the expiration of one year from the date of the final order of disqualification or the final disposition of any appeal taken therefrom. During the period of disqualification, the contingent liability, required collateral, and reporting requirements of the disqualified public depository remain in force under the same conditions as if the disqualified depository had remained qualified. A qualified public depository that has been disqualified shall not receive or retain public deposits after the effective date of disqualification. The State Treasurer shall, upon request, return to the disqualified public depository that portion of the collateral pledged that is in excess of the required collateral applicable to the disqualified public depository.



Section 41-14A-8 - Contingent liability.

Every qualified public depository that is solvent shall guarantee public depositors against loss caused by the default or insolvency of other qualified public depositories according to the terms of this chapter and shall enter into an agreement of contingent liability with the State Treasurer on behalf of the Loss Payment Fund, which agreement shall be in a form which is prescribed or approved by the board of directors, and which, when executed, shall become a part of the official records of the SAFE Program. The qualified public depository shall submit to the State Treasurer evidence that the depository's contingent liability agreement has been approved by the board of directors or other governing body of the qualified public depository and shall become a part of the official records of the qualified public depository.



Section 41-14A-9 - Procedures for payment of losses.

(a) When the State Treasurer becomes aware that a default or insolvency has occurred, the State Treasurer shall provide notice as required in subsection (b) and implement the following procedures:

(1) The State Treasurer shall obtain information from the Superintendent of Banks of the State Banking Department or the receiver of the qualified public depository in default in order to ascertain the amount of funds of each public depositor on deposit at such depository and the amount of deposit insurance applicable to such deposits.

(2) The potential loss to public depositors shall be calculated by compiling claims received from public depositors. The State Treasurer shall validate claims of public depositors who filed claims under subsection (b) and which have been confirmed under subdivision (1).

(3) The loss to public depositors shall be satisfied, insofar as possible, first through any applicable deposit insurance and then through the sale of securities pledged by the defaulting depository. If the loss to public depositors is not covered by insurance or the proceeds of the sale, coverage of the remaining loss shall be provided by assessment against the other qualified public depositories following the expiration of the 120-day period for the filing of claims by public depositors. However, if the sale of securities cannot be accomplished within seven days following the expiration of the 120-day period for the filing of claims by public depositors, the State Treasurer may proceed with the assessment for qualified public depositories. The assessment for each qualified public depository shall be determined by multiplying the total amount of any remaining loss to all public depositors by a percentage which represents the average monthly balance of public deposits held by each qualified public depository during the previous 12 months or, in the event a qualified public depository shall have participated in the program for less than 12 months, the qualified public depository's average monthly balance for the month or months during which the qualified public depository shall have held any public deposits, divided by the total average monthly balances of public deposits held by all qualified public depositories, excluding those of the defaulting or insolvent depository, during the same period.

(4) Each qualified public depository shall pay its assessment to the State Treasurer for deposit to the Loss Payment Fund within seven business days after it receives notice of the assessment. If a depository fails to pay its assessment when due, the State Treasurer shall satisfy the assessment by selling securities pledged by that depository.

(5) The State Treasurer shall distribute the funds to the public depositors of the qualified public depository in default according to their validated claims. At the discretion of the State Treasurer, the State Treasurer may make partial payments to public depositors that have experienced a loss of public funds which is critical to the immediate operations of the public entity.

(6) Public depositors receiving payment under the provisions of this section shall assign to the Loss Payment Fund any interest they may have in funds that may subsequently be made available to the qualified public depository in default. If the qualified public depository in default or its receiver provides the funds to the State Treasurer for the account of the Loss Payment Fund, the State Treasurer shall distribute the funds, plus all accrued interest which has accumulated from the investment of the funds, if any, to the depositories which paid assessments on the same pro rata basis as the assessments were paid. If the board of directors deems it prudent to do so, the board of directors may authorize the State Treasurer to enforce any or all claims, or take any other action, against a defaulting or insolvent qualified public depository or third party to recover all or part of any losses to any public depositor or assessments against any other qualified public depositories. Action or inaction by the board of directors or the State Treasurer will not impair the rights that any public depositor or qualified public depository may have against a defaulting or insolvent qualified public depository or any third party.

(7) Expenses incurred by the board of directors, the State Treasurer, or their agents in connection with a default or insolvency that is not normally incurred in the administration of the SAFE Program shall be paid out of the proceeds from the sale of the pledged collateral.

(b) Upon determining the default or insolvency of a qualified public depository, the State Treasurer shall provide notice of such default or insolvency to all public depositors of such qualified public depository the identity of which is reflected in the board's or the qualified public depository's records, "known public depositors," which notice, the "first notice," shall be provided by certified or registered mail to the last address for each such public depositor reflected in the qualified public depository's records and shall specify that public depositors having claims or demands against the funds occasioned by the default or insolvency must file their claims with the State Treasurer within 120 days after the date of the notice. In the case of any known public depositor which has not filed a claim with the State Treasurer within 45 days after the date of the first notice, the State Treasurer shall mail a second notice, the "second notice," by certified or registered mail to the last address for such known public depositor reflected in the qualified public depository's records, which second notice shall specify the date by which claims must be filed with the State Treasurer. The second notice shall be mailed by the State Treasurer not more than 55 days after the date of the first notice. Contemporaneously with the mailing of the first notice and the second notice, the State Treasurer shall provide to the judge of probate of each county of the state and publish in a newspaper of general circulation a notice, which notice shall identify the defaulted or insolvent qualified public depository, the date before which public depositors must file claims with the State Treasurer under this chapter, and requesting that the judge of probate provide copies of such notice to each covered public entity within the judge of probate's county. The judge of probate of the various counties of this state shall promptly endeavor to provide copies of said notices to each covered public entity in the judge of probate's county which is known to the judge of probate, but in no event shall the judge of probate be liable for the failure of any covered public entity to receive copies of said notices.

(c) No claim against the Loss Payment Fund is binding on the State Treasurer or the Loss Payment Fund unless presented within 120 days after the date of the first notice.

(d) Nothing contained in this chapter shall affect any proceeding to:

(1) Enforce any real property mortgage, chattel mortgage, security interest, or other lien on property of a qualified public depository that is in default or insolvency.

(2) Establish liability of a qualified public depository that is in default or insolvency to the limits of any federal or other casualty insurance protection.



Section 41-14A-10 - SAFE Loss Payment Fund.

(a) In order to facilitate the administration of this chapter, there is created the SAFE Loss Payment Fund, which shall be held and administered by the State Treasurer, for the account of the SAFE Program, separate and apart from the State General Fund. The proceeds from the sale of securities pledged as collateral or from any assessment pursuant to Section 41-14A-9 shall be deposited into the Loss Payment Fund. The amounts on deposit in the Loss Payment Fund shall be disbursed as necessary in accordance with the provisions of this chapter in order to pay losses to public depositors and for such other purposes as may be expressly provided for in this chapter.

(b) The State Treasurer is authorized to pay any losses to public depositors from the Loss Payment Fund. The term "losses," for purposes of this chapter, shall also include losses of interest or other accumulations to the public depositor as a result of penalties for early withdrawal required by applicable federal laws or regulations because of suspension or disqualification of a qualified public depository by the State Treasurer under the authority granted in this chapter or because of withdrawal from the SAFE Program in accordance with rules or regulations adopted by the board of directors pursuant to this chapter. In that event, the State Treasurer is authorized to assess against the suspended, disqualified, or withdrawing public depository, in addition to any amount authorized by any other provisions of this chapter, an administrative penalty equal to the amount of the early withdrawal penalty and to pay that amount over to the public depositor as reimbursement for such loss. Any money in the Loss Payment Fund estimated not to be needed for immediate cash requirements shall be invested in any securities or other investments selected by the State Treasurer that are permitted under Section 41-14-30. All interest and other earnings from the investment of assets of the Loss Payment Fund shall accrue to the Loss Payment Fund.



Section 41-14A-11 - Liability of public depositors and the state.

(a) When public deposits are made in accordance with this chapter, no public depositor shall be liable for any loss thereof resulting from the default or insolvency of any qualified public depository in the absence of negligence, malfeasance, misfeasance, or nonfeasance on the part of the public depositor, or its agents or employees.

(b) Under no circumstance shall this state, or any state agency or any covered public entity, be liable for all or any portion of any loss resulting from the default or insolvency of a qualified public depository.



Section 41-14A-12 - Disposition of funds.

(a) The amounts in the State Treasury Operations Fund shall be applied and disbursed by the State Treasurer to pay the costs and expenses of administering the SAFE Program, and to pay the members of the board of directors the per diem and travel rates permitted by Section 41-14A-6(g).

(b) Any unobligated amounts remaining in the SAFE Program Administration Fund after September 30, 2013, shall be transferred to the State Treasury Operations Fund.



Section 41-14A-13 - Establishment of Program Enforcement Fund.

There is hereby created a SAFE Program Enforcement Fund, which shall be held and administered by the State Treasurer. There shall be paid into the Program Enforcement Fund all administrative penalties collected under this chapter. The amounts in the Program Enforcement Fund shall be applied and disbursed by the State Treasurer to pay the costs and expenses of enforcing the requirements and provisions of this chapter, including the costs of foreclosing on pledged collateral, of making and collecting assessments from qualified public depositories, and of enforcing the obligations of qualified public depositories under contingent liability agreements. Any money in the Program Enforcement Fund estimated not to be needed for immediate cash requirements shall be invested in any securities or other investments selected by the State Treasurer that are permitted under Section 41-14-30. All interest and other earnings from the investment of assets of the Program Enforcement Fund shall accrue to the Program Enforcement Fund.



Section 41-14A-14 - Audit by Examiner of Public Accounts.

The SAFE Program shall be audited annually by the Examiners of Public Accounts to ensure that collateral is being maintained to secure public deposits in amounts that are consistent with the requirements of this chapter. The Program Enforcement Fund shall also be audited annually by the Examiners of Public Accounts.






Chapter 15 - STATE INSURANCE FUND.

Section 41-15-1 - Creation; purpose.

There shall be a fund, to be known as the State Insurance Fund, carried by the State Treasurer for the purpose of insuring direct physical loss on buildings and contents for the perils as may be determined by the Finance Director in which title in whole or in part is vested in the State of Alabama or any of its agencies or institutions or in which funds provided by the state have been used for the purchase of the land, construction of the building, purchase or maintenance of any equipment, machinery, furniture, fixtures or supplies in such buildings and public school buildings together with the contents of all such buildings; provided, that this section shall neither repeal nor in any manner affect the provisions of any local act of the Legislature or any general act of local application authorizing city or county boards of education or district boards of education of independent school districts to insure school buildings and property either in the State Insurance Fund or in an insurance company, whichever in the opinion of such board provides the best coverage for such school buildings and property.



Section 41-15-2 - Department of Finance to administer chapter; administrator of State Insurance Fund.

The Department of Finance is hereby constituted and designated as the agency through which this chapter shall be administered, and the director of said department is empowered with such authority as may be necessary to carry out its purposes.

The director of said department, with the approval of the Governor, may appoint a risk manager, as administrator of the State Insurance Fund, who is familiar with insurance customs and practices and is otherwise qualified by actual experience in the underwriting of risks and adjustment of losses, to assist the director of said department in carrying out the purpose of this chapter. The said risk manager shall install and keep an accurate system of accounting and statistical records and shall adjust losses, make appraisals of insured properties for insurance purposes, when necessary, and shall handle or supervise the handling of all other details incident to carrying out the provisions of this chapter. The risk manager shall furnish to the Department of Finance each month a statement showing in detail the accumulated income and disbursements during the fiscal year, together with a financial statement showing assets and liabilities of the State Insurance Fund. At the close of each fiscal year the risk manager, shall furnish to the said department an annual statement of the affairs of the State Insurance Fund. The unearned net premium computed on a pro rata basis shall be considered as a liability and carried as a reserve. Said risk manager shall file with the said department a bond in the penal sum of $10,000.00, executed by a surety company authorized to do business in this state, conditioned upon faithful performance of his duties, payable to the State of Alabama.



Section 41-15-3 - Survey and appraisal of property.

The Director of Finance may make or cause to be made a survey and appraisal of all property, to assist in the determination of the amount of insurance to be carried on the several properties and to classify all exposures or property.



Section 41-15-4 - Value for which state property to be insured; annual certification; gap coverage and gap plus coverage; survey of public property; sale or salvage of insured items.

(a) All covered property, unless otherwise provided in this section, shall be insured for no more than its replacement cost and shall be insured for no less than 80 percent of its actual cash value. Replacement cost coverage may be provided with an amount of insurance as agreed upon by the proper insuring authority and the risk manager based upon a written statement of values. Replacement cost shall be the cost to repair or replace property with comparable materials of like kind and quality by generally accepted construction methods or technology to serve the same function as the lost or damaged property. No payment for a loss shall exceed the limit of the policy.

(b) The officer or person having charge by law of insuring any public building, contents, machinery, and equipment shall annually certify to the Department of Finance the description and the value of all buildings, contents, machinery, and equipment under the supervision or control of the officer or person on forms prescribed by the department for the purpose of showing the character of the risk and determining the rate of premium. No coverage shall be issued unless such certificate is on file in the office of the Department of Finance or the director has waived, in writing, the filing of the same.

(c) Buildings, contents, machinery, and equipment owned by any county, city, or school district and used for school purposes, or under control of a board of education, or owned or under the control of the Alabama Community College System may be insured under this chapter. The risk manager, upon review and approval by the Finance Director, shall develop a program of coverage under the State Insurance Fund which provides, within reasonable limitations, for the use of gap coverage and gap plus coverage, to provide proceeds sufficient to allow a school building that has suffered an 80 percent or greater loss as a result of a covered peril to be reconstructed with materials superior to its original construction and in an increased size, if appropriate, based upon current construction standards and occupancy. The risk manager shall draft rules, guidelines, limitations, and coverage endorsements under which this program shall operate, and shall determine actuarially sound premiums to assess covered entities.

Additional premiums required for gap and gap plus coverage for participating systems shall be paid annually from the Public School Fund to the Department of Finance, Division of Risk Management. Distribution of the remaining Public School funds shall be pursuant to Section 16-13-234.

Gap coverage and gap plus coverage shall be mandatory for K-12 systems and public two-year institutions of postsecondary education with buildings that qualify under the terms of this program.

(1) For the purposes of this subsection, gap coverage is coverage that allows for improved construction type from an ISO of 1, 2, or 3 to an ISO of 4; allows for additional square footage in preapproved incremental amounts; and requires that building damages must exceed 80 percent or greater of the insured school building value as determined by State Insurance Fund adjusters, engineers, and other experts. For purposes of this subsection, the following construction ISO designations apply:

a. An ISO of 1 is a frame.

b. An ISO of 2 is masonry and wood roof supports or trusses, or both.

c. An ISO of 3 is pre-engineered metal.

d. An ISO of 4 is a steel frame and roof supports with a masonry exterior.

e. An ISO of 5 is a protected steel frame with a masonry exterior.

f. An ISO of 6 is a reinforced concrete.

(2) For the purposes of this subsection, gap plus coverage is coverage that allows the insured to select amounts of insurance for normally uncovered expenses including, but not limited to, a new preparation site if the building is not rebuilt on the same foundation, underground wiring, plumbing, paving, and other expenses. Gap plus coverage requires that building damages must exceed 80 percent of the insured school building value as determined by State Insurance Fund adjusters, engineers, and other experts. Gap plus coverage also requires that the maximum amount of coverage allowed for gap plus is 10 percent of the insured value of the destroyed building.

(d) The Department of Finance may cause to be surveyed, annually, if practicable, all public property coming within the provisions of this chapter, and the officer or person in charge of the public property shall receive a copy of such report. A survey shall be an examination of property for physical discrepancies, construction characteristics, usage, or occupancy.

(e) Notwithstanding any law to the contrary, the Department of Finance in adjusting a loss, at its option, may assume title, ownership, and possession of any insured item, including building materials, fixtures, furniture, machinery, and equipment, for which insured value has been paid, and may arrange for the salvage and sale thereof in whatever manner is deemed most advantageous to the State Insurance Fund, to which all sale proceeds shall be deposited. Alternatively, the Department of Finance may deduct the salvage value of the insured item from the payment to the owner of insurance proceeds arising from the loss of the insured item.



Section 41-15-5 - Basis upon which premiums charged generally; reinsurance.

The net premium charged shall be based on the current commercial rate with not less than a 40 percent discount. The risk manager with the approval of the Director of Finance may purchase such reinsurance as may in the opinion of the risk manager, be necessary for the proper distribution of the risk. The risk manager shall collect such reinsurance upon any loss sustained and pay the same into the State Insurance Fund.



Section 41-15-6 - Payment of premiums generally.

All premiums shall be paid to the Department of Finance, not later than 60 days from the effective date of such insurance or renewal thereof, by the treasurer or executive officer of the agency affected. Such funds shall be promptly transmitted to the State Treasurer, who shall place the same to the credit of the State Insurance Fund. Upon failure or refusal of any officer to comply with the provisions of this section with regard to the payment of premiums, the state Comptroller shall, when requested by the Director of the Department of Finance, deduct from any funds due or which may become due the delinquent amount of unpaid premiums and pay the same to the State Insurance Fund.



Section 41-15-8 - Resolution of disagreements between Department of Finance and person in charge of insured property as to value of property, premium rates, etc.

In the event a disagreement arises between the Department of Finance and any person or persons in charge of any insured property as to its replacement cost or actual cash value or the amount payable under the claim for loss or the proper premium rate or rates, the matter in disagreement shall be determined by a third person to be agreed upon by the Director of Finance on the one hand and the person or persons disagreeing with him on the other. In case of inability to agree on such third person, the Governor shall appoint a third person to determine the question, and his decision thereon shall be binding on all parties concerned.



Section 41-15-9 - Director of Finance may prescribe insurance coverages, forms of policies, etc., define terms, make rules and regulations, etc., for administration of chapter.

The Director of Finance is authorized to prescribe insurance coverages, forms of policies, proofs of losses and other forms; to define terms; make rules and regulations; to provide additional experience and schedule rating factors and appropriate deductibles from losses as may be necessary or expedient for the proper administration of the provisions of this chapter.



Section 41-15-10 - Premiums and collected earnings to constitute trust fund; surplus may be invested in bonds, stocks, mutual funds, etc.; limitations and conditions; requisition for payment of losses, expenses, etc.

All premiums and earnings collected under the provisions of this chapter shall constitute a trust fund to be applied as authorized in this chapter.

With the approval of the Governor, any surplus in the fund over a necessary working capital, which shall be determined by the Director of Finance, at not less than $400,000.00, may be invested in the bonds or other obligations of the United States, of the State of Alabama or of any agency, institution or instrumentality of the State of Alabama. The Director of Finance shall also have the authority to invest and reinvest said state insurance trust funds in such classes of bonds, mortgages, common and preferred stocks, shares of investment companies or mutual funds or other investments as the Finance Director with the consent of the Governor may approve, subject to all the terms, conditions, limitations and restrictions imposed by the laws of Alabama upon domestic life insurance companies in the making of their investments. Subject to like terms, conditions, limitations and restrictions, the Finance Director shall have full power to hold, purchase, sell, assign, transfer and dispose of any such investments, as well as the proceeds of said investments. The necessary working capital may also be invested and reinvested by the Finance Director in securities deemed to be cash equivalents. Any and all funds derived from operations under this chapter shall be subject to requisition by the Director of Finance, approved by the Governor, for the payment of losses, necessary expenses of administering this chapter and for investment.



Section 41-15-11 - Limitations upon expenditure of funds; employees subject to Merit System.

No part of the funds provided for in Section 41-15-10 shall be used to increase the salary of any state employee. Only the salary of the designated risk manager, stenographic secretary, inspector, clerical force and such other employees and expenses as may be necessary for the efficient administration of the provisions of this chapter shall be paid from these funds. Such expenditures shall be limited to that amount appropriated by the Legislature.

All employees as provided in this section shall be subject to the Merit System Act.



Section 41-15-12 - Appropriation for payment of excess fire or tornado losses; reimbursement.

There is hereby appropriated from the Treasury the sum of $100,000.00 to be available only in case the loss by fire or tornado in any year shall exceed the premiums collected under the provisions of this chapter, and then only in such amount as may be required in addition to the amount of funds on deposit in the State Insurance Fund at the time of said loss for the payment thereof, less the amounts set aside in this chapter for the purpose of administration of the provisions of this chapter.

The first surplus next thereafter accruing to such fund shall be used to reimburse the Treasury for any amount which may have been drawn therefrom under this appropriation.



Section 41-15-13 - Appropriation of funds received in payment for loss to property by fire, etc.

There is hereby appropriated in addition to all other appropriations and for capital outlay purposes only any and all funds received by the State of Alabama or any department, board, bureau, agency or institution of the state in payment for any loss to property suffered by reason of fire, lightning, windstorm or hail.






Chapter 15A - PENNY TRUST FUND.

Article 1 - General Provisions.

Section 41-15A-1 - Contributions; promotions.

The State Treasurer is authorized to accept gifts, donations, and bequests from any person, association, company, or corporation wishing to contribute voluntarily to the Penny Trust Fund. Any person, association, company, or corporation may deposit funds in the Penny Trust Fund through the auspices of the State Treasurer or in the appropriately designated depository. The State Treasurer may seek the voluntary participation of banks, financial institutions, or other businesses in receiving and transferring donations to the Penny Trust Fund. The State Treasurer shall promulgate rules and regulations governing the procedures and administration for the voluntary donations, contributions, and transfers to the Penny Trust Fund. Donation and transmittal forms and promotional materials may be developed and distributed as authorized by the State Treasurer. It shall be legal and permissible for any agency of the state, including the Teachers' Retirement System, the State Employees' Retirement System, the Judicial Retirement System, local or state governing boards of education, and all other instrumentalities of the state to provide a listing of its employees, members, and/or students available through the auspices of the state Comptroller's office for the distribution and/or mailing of materials promoting the Penny Trust Fund. It shall be legal and permissible for the state, or any department, division, agency, board, bureau, and all other instrumentalities of the state, and local governing boards of education to cause promotional materials to be given to its employees and students in promotion of the Penny Trust Fund.



Section 41-15A-2 - Distribution of proceeds.

(a) Proceeds from the Penny Trust Fund which are dedicated for the promotion of the public health shall be transmitted by the Comptroller to the Department of Public Health for the Alabama Drug Assistance Program and other similar programs upon application of the State Health Officer and approval by the board.

(b) Proceeds from the Penny Trust Fund which are dedicated for the promotion of the public health of children in public schools shall be transmitted by the Comptroller to the State Board of Education upon application of the State Superintendent of Education and approval by the board. Revenues received by any school system from the Penny Trust Fund shall not replace or supplant any existing funds or programs from any other source.

(c) There is appropriated from the Penny Trust Fund for any fiscal year accumulated earnings, available and not appropriated in any fiscal year 2001 and forward sufficient to fund all applications and proposals approved by the board and in the amount certified by the State Treasurer to the Director of Finance.



Section 41-15A-3 - Tax deduction.

Donations and bequests to the Penny Trust Fund by individuals, associations, corporations, and companies shall be exempt from all county and municipal taxes and deductible from state taxes in accordance with Section 40-18-15.



Section 41-15A-4 - Income tax return.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.



Section 41-15A-6 - Definitions; duties of board.

(a) As used in this chapter, the following words shall have the following meanings, respectively:

(1) BOARD. The Board of Control of the Penny Trust Fund, which shall consist of the following officials or their designees and the following representatives:

a. The Governor.

b. The State Treasurer.

c. The State Health Officer.

d. The State Superintendent of Education.

e. The State Auditor.

f. A member to be appointed by the Governor from one of Alabama's historically black colleges and universities, whose term on the board shall end when the appointing Governor's term ends.

g. A member to be appointed by the Governor from a non-profit health-related agency, organization, or health-related community action agency, whose term on the board shall end when the appointing Governor's term ends.

(2) EARNINGS. Ninety percent of the prior fiscal year's earnings of the Penny Trust Fund.

(b) The duties of the board shall include, but not necessarily be limited to, the following:

(1) Elect a chairperson and a secretary of the board from among its membership. Service as the chairperson and secretary shall be for the term of service to which the individual was elected.

(2) Review and approve the proposals by the governing authority of the Department of Public Health and the State Superintendent of Education for the expenditure of its portion of proceeds from the Penny Trust Fund and, if desirable, offer comments and suggestions on the expenditure of the funds.

(3) Develop and approve an investment policy.

(4) Notify the State Superintendent of Education and the State Health Officer once annually of the amount of funds eligible for payment from the Penny Trust Fund.



Section 41-15A-7 - Audit, examination of expenditures.

Expenditure of funds by the State Health Department and school systems shall at all times be subject to audit by the State Auditor and examination by the Examiners of Public Accounts. Any misexpenditure of funds by any individual shall, upon conviction in a court of competent jurisdiction, consist of a Class B misdemeanor and be subject to the penalties therefor.






Article 2 - State Matching Funds.

Section 41-15A-10 - Short title.

Repealed by Act 2011-707, p. 2189, §1, effective September 30, 2011.



Section 41-15A-11 - Legislative intent.

Repealed by Act 2011-707, p. 2189, §1, effective September 30, 2011.



Section 41-15A-12 - Source for matching funds; transfer procedure; limitation; cap.

Repealed by Act 2011-707, p. 2189, §1, effective September 30, 2011.









Chapter 15B - CHILDREN FIRST.

Section 41-15B-1 - Definitions.

For purposes of this chapter, the following terms have the meanings respectively ascribed to them:

(1) AT-RISK CHILDREN. Children who because of social, health, or educational factors are experiencing difficulty with learning, school achievement, or preparation for employment as evidenced by excessive absence from school without acceptable excuse, by virtue of being parents, by having been referred to the juvenile court, or by being one or more years behind their age group in the number of credits obtained or in basic skill levels obtained.

(2) CHILD POPULATION. The population of children below the age of 18 in any federal decennial census.

(3) COUNCIL. The Alabama Children's Policy Council created pursuant to Sections 12-15-130 to 12-15-132, inclusive.

(4) FUND. The Children First Trust Fund as established by Section 41-15B-2.

(5) JUVENILE PROBATION SERVICES. Any juvenile probation officer, including, but not limited to, administrative personnel, juvenile officers who supervise caseloads, professional staff charged with developing programs for early intervention and correction of delinquent behavior, and officers assigned to intensively supervise juveniles returning from regional or state institutions. Juvenile probation services do not include juvenile detention staff.

(6) OVERSIGHT COMMITTEE. The permanent Joint Legislative Oversight Committee of the Children First Trust Fund.

(7) RURAL. Any community within this state that has a population of less than 25,000 according to the latest federal decennial census.

(8) SPECIAL NEEDS ADOPTIONS. Adoptions that may be hindered or delayed because of the special circumstances or obstacles surrounding the adoptive children. The circumstances include, but are not limited to, the adoption of disabled children, children with multiple siblings, older children, minority children, and other children who have been in the custody of the Alabama Department of Human Resources for an extended period of time.

(9) TOBACCO REVENUES. Revenues received by the state pursuant to any federal tobacco-related settlement, any tobacco-related appropriations made by the United States Congress to the State of Alabama, or any revenues received by the state from litigation against any tobacco-related industry.



Section 41-15B-2 - Children First Trust Fund.

(a) There is established a special fund in the State Treasury to be known as the Children First Trust Fund.

(b) The existence of the fund is contingent upon the receipt by the state of tobacco revenues.

(c) The fund shall consist of tobacco revenues and any appropriations or revenues received from any other source. The amounts provided for in Section 41-15B-2.1 shall be deposited into the fund from tobacco revenues with the remainder of the tobacco revenues being distributed as provided in Division 1, Article 17, Chapter 10 of this title.

(d) The council shall keep detailed permanent records of all expenditures and distributions from the fund and shall file a monthly written report of all transactions, and any other information requested, with the permanent Joint Legislative Oversight Committee of the Children First Trust Fund.

(e) The council shall prepare an annual report to the Governor and the Legislature detailing the expenditures and distributions from the fund and the success or failure of each program receiving monies from the fund. The council shall also make annual recommendations to the Governor and the Legislature concerning the distribution of monies based upon the annual report. The Commissioner of Children's Affairs shall assist the council in preparing the annual report by identifying any unmet needs relating to children throughout the state and suggesting how available resources could be applied toward those needs. The commissioner shall also assist the council by providing detailed information relating to the activities and accomplishments of the Children First Trust Fund toward meeting the needs of all children in the state and preparing a statement of goals of the fund for the next fiscal year.

(f) The council may employ personnel as needed to assist the council in carrying out the duties of administering these funds and preparing the reports.

(g) The council may accept and use monies available to it from all sources, including, but not limited to, grants, appropriations, gifts, donations, and other sources for purposes of implementing and administering this chapter. The proceeds of any gift, grant, or other donation may be specifically designated for use in one or more specific program area identified and described in the Children First Implementation Program.

(h) The council may not award or promise to award more monies than are available in the fund.

(i) Any conflicting prior law notwithstanding, the Governor, or the Attorney General with the consent of the Governor, shall file any litigation necessary to effectuate the compelling interest of the State of Alabama to recover tobacco-related damages incurred by the state or pursue any other legal cause of action in which the state has an interest.

The Governor may institute or participate in any civil litigation in which the state has an interest. When initiated by the Governor, such litigation shall be brought in the name of the Governor acting in his official capacity; when the Governor intervenes in existing litigation, he shall do so in the name of the Governor, also acting in his official capacity. In the unlikely event that the Attorney General fails or refuses to bring litigation requested by the Governor, the Governor may bring such litigation "on relation of" the state and shall appoint counsel for such litigation.

The Attorney General shall not settle any litigation involving any executive agency or department under the control of the Governor without the concurrence of the Governor.

The Attorney General has the authority to determine how litigation affecting the state is conducted. Therefore, in the appointment of attorneys to represent the state, the Attorney General has a duty to ensure that only qualified individuals and firms are appointed. The Governor has the authority to determine policies of the state. Therefore, in the appointment of attorneys to represent the state, the Governor has a duty to ensure that only individuals and firms that will advance the best interests of the state are appointed.

The Attorney General will appoint all deputy attorneys general who are to represent any department, agency, board, commission, or instrumentality of the state before any court or tribunal with the consent of the Governor, except for any full time deputy attorneys general. The Governor has the sole power to fix the rate of compensation for any such deputy attorney general, except for any full time deputy attorneys general. The Governor, either directly or through departmental heads who report directly to the Governor, shall have the sole power to hire outside lawyers for such executive departments for non-litigation work.

The Attorney General or his authorized representative shall have the power to issue subpoenas to compel the attendance of witnesses and production papers or other materials or items necessary as evidence in connection with any criminal investigation being conducted by the office of the Attorney General. In case a person refuses to obey such subpoena, the Attorney General or his representatives may invoke the aid of any circuit court in order that the testimony or evidence be produced. Upon proper showing, the court shall issue a subpoena or order requiring such person to appear before the Attorney General or his representative and produce all evidence and give all testimony relating to the matter under investigation. A person failing to obey such order may be punished by the court as for contempt.

(j) No monies shall be withdrawn or expended from the fund for any purpose unless the monies have been appropriated by the Legislature and allocated pursuant to this chapter. Any monies appropriated shall be budgeted and allotted pursuant to the Budget Management Act in accordance with Article 4 (commencing with Section 41-4-80) of Chapter 4 of Title 41, and only in the amounts provided by the Legislature in the general appropriations act or other appropriations act for the purposes prescribed in this chapter and as allocated by Section 41-15B-2.2.

(k) Any monies remaining in the fund at the end of any fiscal year, except monies contributed from appropriations from other state funds, shall not revert to the General Fund or the Alabama Education Trust Fund and shall remain in the Children First Trust Fund.



Section 41-15B-2.1 - Transfer and use of funds.

It is the intent of the Legislature that in each of the following fiscal years the following amounts from tobacco revenues shall be transferred to the Children First Trust Fund:

It is the intent of the Legislature that strict accountability measures, including needs assessments, legislative oversight, annual reports of expenditures, and program evaluations, be undertaken to ensure the wise and prudent use of these funds for the children of our state.



Section 41-15B-2.2 - Allocation of trust fund revenues.

(a) For each fiscal year, beginning October 1, 1999, contingent upon the Children First Trust Fund receiving tobacco revenues and upon appropriation by the Legislature, an amount of up to and including two hundred twenty-five thousand dollars ($225,000), or equivalent percentage of the total fund, shall be designated for the administration of the fund by the council and the Commissioner of Children's Affairs.

(b) For the each fiscal year, beginning October 1, 1999, contingent upon the Children First Trust Fund receiving tobacco revenues, the remainder of the Children First Trust Fund, in the amounts provided for in Section 41-15B-2.1, shall be allocated as follows:

(1) Ten percent of the fund shall be allocated to the Department of Public Health for distribution to one or more of the following:

a. The Children's Health Insurance Program.

b. Programs for tobacco control among children with the purpose being to reduce the consumption of all tobacco products by children. To be eligible to initially receive a portion of these funds, any county health department, school, local civic club, charity, or not-for-profit corporation shall submit a grant application pursuant to the guidelines promulgated by the State Department of Public Health, with provisions for annual renewal of the grants. Provisions for program evaluation in order to determine effectiveness, number of children served, and financial accountability shall be included in the guidelines. The Department of Public Health may employ personnel to carry out the purposes of this section and may not expend these funds for any purpose other than those set out in this section.

c. The Alabama Qualified Health Center Grant Program to increase access to preventative and primary services by uninsured, underinsured, or medically indigent patients served by such centers.

d. Any other children's services provided by the Department of Public Health.

(2) Twenty-two percent of the fund shall be allocated to the State Board of Education to one or more of the following:

a. The operation of alternative schools as defined below:

1. In the initial fiscal year funding after June 9, 1999, the State Board of Education shall distribute a pro rata share of the monies based upon the second month enrollment of the preceding school year to each local board of education which submits a plan that satisfies all of the following criteria:

(i) The local board of education shall provide a 25 percent match of all funds for alternative school programs.

(ii) The local board of education shall provide suitable facilities for housing alternative school programs.

(iii) The plan submitted by each local board of education shall provide multiple tiers of alternative school programs which include, but are not limited to, "in-school suspension," a short-term alternative school program designed to enable children to perform in the traditional classroom setting, and a long-term program which is a true alternative to expulsion.

(iv) The plan as submitted by each local board of education shall outline the educational services which shall be available to each child assigned to the short-term or long-term programs. Those services shall include, but are not limited to, all of the following:

A. Remedial education where necessary.

B. Counseling, including sessions on conflict resolution.

C. Social skills development.

(v) Each tier of the local plan shall be curriculum-based to address the goal of academic improvement and shall include, to the extent possible, mandatory parental notification and involvement.

(vi) If a local board of education can satisfactorily demonstrate that alternative school programs meeting all of the criteria in this section have been implemented, the allocation to the local board of education for alternative school programs may be directed by the State Board of Education to programs under the School Safety Enhancement Program.

(vii) Each year any monies remaining after distribution by the State Board of Education to the local boards of education which meet the criteria pursuant to subparagraph 1. and qualify for a portion of the monies, shall be allocated to those local boards of education demonstrating innovative programs with measurable improvements in academic achievement, attendance, school behavior, and parental involvement.

2. The State Board of Education shall review the programs of each local board of education receiving monies from the fund and shall annually submit a report to the council by July 1. This report shall include all of the following:

(i) The number of children served in each tier of the program.

(ii) The improvement in academic achievement.

(iii) The improvement in behavior.

(iv) The improvement in parental involvement.

(v) Financial accounting for the state and local monies expended.

3. The State Board of Education shall develop additional criteria for continued state funding of programs initiated pursuant to this chapter.

4. Sufficient safeguards shall be implemented to ensure that the new monies will increase and not supplant or decrease existing state or local support.

b.1. The School Safety Enhancement Program. The amount of monies available to each local board of education shall be determined by the State Board of Education based upon the second month enrollment of the preceding school year. To be eligible to initially receive a portion of the monies, each local board of education shall submit a grant application pursuant to guidelines promulgated by the State Board of Education with provisions for annual renewal of the grants. Provisions for program evaluation in order to determine effectiveness and financial accountability shall be included in the guidelines. The guidelines shall include all of the following:

(i) A component to enhance parental participation in school activities and promote parental responsibility for the performance and behavior of their children.

(ii) A requirement for a local 25 percent match of funds for school safety activities, excluding pre-kindergarten programs for at-risk children listed in item (ii) of subparagraph 2.

(iii) Sufficient safeguards implemented to ensure that the new monies will increase and not supplant or decrease existing local support.

2. School Safety Enhancement Programs eligible for grants shall be designed to prevent or reduce violence in the schools and communities and reduce school disciplinary or safety problems. The programs shall relate to one or more of the following:

(i) Extended day programs with supervised activities including, but not limited to, remedial education; tutorial assistance; arts, music, or other cultural enhancement; and activities for gifted children. Each local board of education may charge a fee based upon income for participation in the programs.

(ii) Pre-kindergarten programs for "at-risk" children. These programs do not require the local 25 percent match of funds for school safety activities mandated by item (ii) of subparagraph 1.

(iii) Truancy prevention programs which may include additional school attendance personnel and a Saturday school component.

(iv) Programs to assist children in dealing with anger and emphasizing acceptable ways of dealing with violence including peer mediation, conflict resolution, and law related education.

(v) Safety plans involving the use of metal detectors, other security devices, uniforms, school safety resource officers, or other personnel employed to provide a safe school environment.

(vi) Drug, alcohol, tobacco, gang-related, or satanic worshipping-related education, prevention, detection, or enforcement programs.

(vii) At-risk identification and intervention programs designed to identify children who are at-risk and coordinate school and community services so that the mental, physical, and social capabilities of the child are enhanced.

3. The State Board of Education shall review the programs of each local board of education which receive monies from the fund and annually submit a report to the council by July 1. This report shall include all of the following:

(i) The number of children served.

(ii) The improvement in academic achievement.

(iii) The improvement in behavior.

(iv) The improvement in parental involvement.

(v) Financial accounting for the state and local monies expended.

4. The State Board of Education shall develop additional criteria for continued state funding of programs initiated pursuant to this chapter.

c. Any other children's services provided by the State Board of Education.

(3) a. Twenty percent of the fund shall be allocated to the Alabama Department of Human Resources for distribution to one or more of the following:

1. Foster care basic monthly maintenance rates to foster families.

2. Recruit and maintain additional therapeutic foster homes.

3.(i) Alabama Child Care Management Agencies to fund child care programs utilizing trained, qualified, and licensed child care facilities. These child care providers shall have specific emphasis on early intervention and nutrition services for all of the following:

A. The children of working parents who are income eligible as is defined by the guidelines of the Alabama Department of Human Resources for participation in the subsidized child care program.

B. The children of parents who have been unemployed and on public assistance but who have obtained employment and are income eligible as is defined by the guidelines of the Alabama Department of Human Resources for participation in the subsidized child care program.

C. The children of parents who are properly enrolled in Alabama public schools but have not yet completed school through grade level 12 and who are income eligible as defined by the guidelines of the Alabama Department of Human Resources for participation in the subsidized child care program.

(ii) The Alabama Department of Human Resources shall ensure that at least 25 percent of the funds allotted to Alabama Child Care Management Agencies annually shall be allocated to those children indicated in subitem A. of item (i) and at least 25 percent of the funds allotted to Alabama Child Care Management Agencies annually shall be allocated to those children indicated in subitem C. of item (i).

4. Services through licensed shelter care and licensed residential foster homes.

5. Special needs adoptions to assist in recruiting prospective adoptive parents, to facilitate the adoption of children with special needs, and to provide financial assistance to parents after adoption of these children.

6. Child advocacy centers within the state that are certified by the Alabama Network of Children's Advocacy Centers, Incorporated, or its successor organization.

7. Any other children's services provided by the Alabama Department of Human Resources.

b. Sufficient safeguards shall be implemented to ensure that these new monies will increase and not supplant or decrease existing state and local support received from any source.

(4) Five percent of the fund shall be allocated to the Children's Trust Fund for distribution to one or more of the following:

a. Community-based programs providing unification of prevention services which shall include, but not be limited to, all of the following:

1. Parenting education.

2. Health screening for at-risk children.

3. Adult education classes.

4. Job readiness training.

5. Welfare-to-work programs.

6. Quality child care for participants.

b. Grants for community-based programs targeted toward "at-risk" children or teens with specific emphasis on plans, programs, and services to eradicate gangs, investigation of child pornography, criminal behavior, illiteracy, teen unemployment, teen pregnancy, and single parent families pursuant to the guidelines of the Children's Trust Fund as provided in Sections 26-16-30 to 26-16-33, inclusive.

c. The Children's Cabinet.

d. The Wallace Newborn Screening program.

e. The Child Abuse and Neglect Prevention Board.

f. Any other children's services provided by the Children's Trust Fund.

(5) Five percent of the fund shall be allocated to the State Multiple Needs Children's Fund, pursuant to Section 12-15-174, to be allocated by the Alabama Children's Services Facilitation Team for services for multiple needs children in accordance with Sections 12-15-171 and 12-15-175. The Alabama Children's Services Facilitation Team shall develop a written plan to address the needs of multiple needs children. Disbursements from the Multiple Needs Children Fund shall be based on the written plan. The monies allocated pursuant to this subdivision shall be distributed to one or more of the following:

a. Counties, based upon the per capita child population of each county, according to the most recent federal census, to provide services for multiple needs children identified by the county children's services facilitation team or referred by the juvenile court. These funds may be expended by a county children's services facilitation team to meet the needs of children for whom individualized service plans have been developed and approved and which are within the guidelines, policies, and procedures of the Alabama Children's Services Facilitation Team. Allotments to county children's services facilitation teams shall be disbursed quarterly.

b. Alabama Children's Services Facilitation Team for children whose needs exceed the resources available in the local community. These monies shall be used to purchase services or to develop services when a sufficient need can be documented.

c. Any other children's services provided by the State Multiple Needs Children's Fund.

(6) Five percent of the fund shall be allocated to the Department of Mental Health for distribution to one or more of the following:

a. Community-based services for children and families in crisis. The department shall maintain standards and procedures to require that all staff members who provide services pursuant to this subdivision have the appropriate specialized training or experience, or both, to meet the needs of the children and families served.

b. Intensive long term programs designed to change behavior and rehabilitate children with gang-related problems, satanic worshipping-related problems, drug or alcohol problems or addictions. Private providers may be utilized for these drug and alcohol and gang-related and satanic worshipping-related treatment programs. A portion of the funds allocated pursuant to this paragraph shall be used to fund halfway houses or other graduated release facilities for children with drug or alcohol problems or addictions.

c. Any other children's services provided by the Department of Mental Health.

(7) a. Ten percent of the funds shall be allocated to the Juvenile Probation Services Fund and administered by the Administrative Office of Courts to unify and upgrade the juvenile justice system and improve the delivery of services to children who have been referred to the juvenile court. The monies allocated to the Juvenile Probation Services Fund shall be allotted to one or more of the following:

1. Convert juvenile probation officers and support staff in counties with a population of 99,000 or less, according to the most recent federal census, and Mobile County, Calhoun County, Etowah County, and Tuscaloosa County to state employee status under the direction and supervision of the Administrative Office of Courts pursuant to the Juvenile Probation Services Improvement Act. These funds shall also be used to provide salary subsidies for juvenile probation officers in each county with a population of more than 99,000, on the basis of one salary subsidy per 15,000 population or a fraction thereof.

2. In the fiscal year ending September 30, 1999, additional juvenile probation services positions at the ratio of one position per population of 47,000 or a major fraction of that amount. At a minimum, each county shall receive at least one additional juvenile probation officer. Juvenile probation services positions shall include juvenile probation officers, professional staff charged with developing programs for early intervention and correction of delinquent behavior, and officers assigned to intensively supervise juveniles returning from regional or state institutions. Each county shall be allocated at least one additional juvenile probation officer subsidy for the fiscal year ending September 30, 1999.

3. Any other juvenile probation service provided by the Administrative Office of Courts through the Juvenile Probation Services Fund.

b. In successive fiscal years, the percentage of monies received pursuant to this subdivision shall be allotted to the Juvenile Probation Services Fund to provide funding for juvenile probation services administered by the Administrative Office of Courts.

c. Each presiding juvenile court judge and chief juvenile probation officer shall jointly file a sworn statement on approved forms with the Administrative Office of Courts prior to July 1 of each year which shall contain a detailed listing of the general services provided by the juvenile probation staff to the children under their supervision. The services provided in each county shall include, but not be limited to, all of the following:

1. Programs to develop basic competency in social skills.

2. Truancy prevention programs.

3. Restitution collection programs.

4. Community service work programs.

5. Programs utilizing trained volunteers including mentor programs, volunteers in probation, and other programs.

6. Programs mandating parental accountability.

7. Intensive aftercare programs for children returning from regional or state institutions.

d. The responsibilities provided in this subdivision are supplemental to those provided in Section 12-15-7.

(8) a. Seventeen percent of the revenues shall be allocated to the Department of Youth Services to fund through public or private providers secure beds, group homes, graduated release facilities, community-based alternatives to commitment to the Department of Youth Services, and for subsidies for regional detention facilities. The public or private providers shall develop an aftercare plan for each juvenile leaving the custody of the Department of Youth Services and shall be responsible for monitoring compliance with and completion of each plan. The Department of Youth Services Board shall develop criteria and an allocation formula to insure that monies received from the fund shall be equitably distributed to provide access to local juvenile offender programs for both urban and rural areas throughout the state. The funds allocated to the Department of Youth Services shall be distributed for one or more of the following:

1. Facilities for secure beds and for graduated release facilities to integrate children from the Department of Youth Services secure facilities back into their local communities.

2. Intensive programs to include, but not be limited to, wilderness programs of sufficient duration to change behavior, to develop self-reliance, and to develop a work ethic. Not less than 20 percent of these funds shall be designated for the treatment of juvenile sex offenders.

3. Alternative programs which shall include, but not be limited to, bootcamps with a minimum required stay of 90 days, day-reporting centers, and intensive monitoring systems which are community-based.

4. Subsidies for regional detention facilities.

5. Any other children's services provided by the Department of Youth Services.

b. An annual accounting of the distribution of the monies and the effectiveness of the programs shall be prepared by the Department of Youth Services and filed with the council prior to July 1. Sufficient safeguards shall be implemented to ensure that the new monies will increase and not supplant or decrease existing state or local support, except the portion of funds used year to year according to needs enumerated in this section.

(9) Three and one-half percent of the funds shall be allocated to the Alabama Medicaid Agency to fund services to directly benefit the needs of children and an AIDS waiver.

(10) One percent of the funds shall be allocated to the Alcoholic Beverage Control Board for education and enforcement of Chapter 11 of Title 28, which prohibits access to tobacco products by minors.

(11) a. One percent of the funds shall be allocated to the Department of Forensic Sciences to fund forensic services including, but not limited to, all of the following:

1. Investigation of child deaths where the child was not under the care of a physician, identification of missing children remains, and analysis of forensic evidence associated with crimes where the victim is a child.

2. Provision of medical examiners for local child death review teams.

3. Education of medical students and resident physicians regarding fatal child abuse.

4. Provision of expert testimony in court cases involving forensic findings in criminal investigations.

5. Provision of other forensic services for children when requested by the council.

b. The Department of Forensic Sciences shall prepare an annual accounting of the distribution of monies received and the effectiveness of programs implemented pursuant to this chapter and shall file the accounting with the council before July 1. Sufficient safeguards shall be implemented to ensure that the new monies increase and not supplant or decrease existing state support.

(12) One-half of one percent of the fund shall be allocated to the Department of Rehabilitation Services for distribution to one or more of the following:

a. Early intervention services for children from birth through age three and services for children who have traumatic brain injury.

b. Child death review teams pursuant to Article 5 of Chapter 16 of Title 26. The Department of Rehabilitation Services shall work in cooperation with the Department of Public Health to administer this paragraph.



Section 41-15B-2.3 - Appropriations or allocations to State Board of Education.

Notwithstanding Section 41-15B-2.2, or any other provision of law, beginning with the appropriation from the Children First Trust Fund for the fiscal year ending September 30, 2006, and each fiscal year thereafter, the Legislature may, but shall not be required to, make appropriations or allocations to the State Board of Education from the Children First Trust Fund. If there is no appropriation or allocation made to the State Board of Education, any tobacco revenue in or received by the Children First Trust Fund which is allocated for the State Board of Education by Section 41-15B-2.2(b)(2), may be appropriated or allocated by the Legislature to any other entity or fund which receives appropriations or allocations pursuant to Section 41-15B-2.2.



Section 41-15B-3 - Eligibility to receive allocations.

The following criteria shall be met in order for any state agency or local entity to be eligible to receive allocations from the Children First Trust Fund:

(1) After the first year, these state agencies shall annually conduct a needs assessment of the children of Alabama and shall develop and implement a strategic plan which addresses the special needs of children. The purpose of this plan is to alleviate duplication of services. The plan and evaluation of results of programs shall be submitted to the council by July 1.

(2) Each county children's policy council shall comply with Sections 12-15-133 and 12-15-134, and shall be actively involved in the coordination of requests for grants funded by the Children First Trust Fund.



Section 41-15B-4 - Permanent joint interim legislative oversight committee.

(a) There is created the Permanent Joint Interim Legislative Oversight Committee of the Children First Trust Fund. The committee shall be composed of three members of each house, to be appointed by the presiding officer of each house. The chair and vice chair of the oversight committee shall be elected at the first meeting by the members of the oversight committee. The oversight committee shall meet as it deems necessary and shall study and oversee all facets of the Children First Trust Fund. The committee shall review each monthly report provided by the council, and may make recommendations as it deems appropriate.

(b) The oversight committee shall consider recommending to the council a comprehensive plan to establish a grants program to assist parents in placing their children in accredited behavior modification programs.

(c) Upon the request of the chair, the Secretary of the Senate and the Clerk of the House shall provide the clerical assistance necessary for the work of the oversight committee.

(d) The oversight committee shall review each community service grant awarded pursuant to this chapter to determine compliance with this chapter and the guidelines established in Chapter 24, the Community Service Grant Program Act of 1989.

(e) Each member of the oversight committee shall be entitled to his or her regular legislative compensation, his or her per diem, and travel expenses for each day he or she attends a meeting of the oversight committee which shall be paid out of any funds appropriated to the use of the Legislature, upon warrants drawn on the state Comptroller upon requisitions signed by the chair of the oversight committee. Notwithstanding the foregoing, no member shall receive additional legislative compensation or per diem when the Legislature is in session or if a member is being paid any other payments on the same dates for attendance of other state business.



Section 41-15B-5 - Budget request information.

The Alabama Children's Policy Council, on the date and in the form and content prescribed by the Department of Finance, shall prepare and forward to the Governor's Commissioner of Children's Affairs, the budget request information required in subdivisions (1) to (6), inclusive, of subsection (a) of Section 41-19-6.



Section 41-15B-6 - Funding of programs.

Beginning with the fiscal year ending September 30, 2000, and each fiscal year thereafter, these programs shall be funded through a separate appropriation in a separate act from tobacco settlement or litigation revenues received by the State of Alabama.



Section 41-15B-7 - Disposition of funds.

(a) All tobacco revenues from the tobacco settlement received by the state previously designated for the Children First Trust Fund shall be deposited to the Children First Trust Fund within 30 calendar days of receipt of those tobacco revenues.

(b) Allocations from the Children First Trust Fund are conditioned upon the receipt of tobacco revenues.



Section 41-15B-8 - Transfer from State General Funds; repayment.

It is the intent of the Legislature that each fiscal year, beginning with the fiscal year ending September 30, 2007, if the beginning of the year balance in the Children First Trust Fund is not equal to or greater than one-half of the total amount of the appropriations for that fiscal year from the Children First Trust Fund, the amount necessary to bring the balance in the Children First Trust Fund to one-half of the appropriations from the Children First Trust Fund for that fiscal year shall be transferred to the Children First Trust Fund from the State General Fund, or from any other fund from which the Finance Director may determine funds are available for transfer to the Children First Trust Fund. Upon receipt by the Children First Trust Fund of that portion of tobacco revenue allocated for deposit to the Children First Trust Fund, any State General Fund monies or other funds transferred to the Children First Trust Fund pursuant to this section shall be repaid from the Children First Trust Fund to the fund from which they were transferred.






Chapter 15C - ALABAMA SENIOR SERVICES TRUST FUND.

Section 41-15C-1 - Creation; funding and distribution.

(a) There is hereby created the Alabama Senior Services Trust Fund as a separate fund in the State Treasury. The trust fund shall be administered by the Secretary/Treasurer of the Retirement Systems of Alabama, which shall be entitled to a reasonable fee for the administration. All investments shall be made pursuant to the same authority and restrictions that apply to the investment of funds of the Retirement Systems of Alabama.

(b) Funding to the Alabama Senior Services Trust Fund shall be from the distribution of tobacco settlement proceeds as enacted in Division 1 of Article 17 of Chapter 10 of this title. Distributions to the trust fund shall be made each fiscal year that the state receives proceeds from the tobacco settlement.

(c) Earnings in the trust fund shall not be subject to appropriation until the Legislature includes an appropriation in the general appropriations act from the trust fund to the Department of Senior Services or its successor. Appropriations by the Legislature from the trust fund to the Department of Senior Services or its successor shall equal 85 percent of the earnings of the prior year and shall be utilized to acquire maximum federal dollars available to be used to provide benefits and services to Alabama's elderly. The remaining 15 percent of the earnings shall be retained in the trust fund and reinvested as other monies are invested in the trust fund.

(d) Any funds appropriated pursuant to this section shall be additional funds distributed to the Alabama Department of Senior Services or its successor and shall not be used to supplant or decrease existing state or local support to the Alabama Department of Senior Services or its successor. Appropriations from the trust fund shall be used to both expand existing services and create new services for Alabama's elderly.

(e) No funds shall be withdrawn or expended from this fund except as budgeted and allotted according to the provisions of Sections 41-4-80 to 41-4-96, inclusive, and only in amounts as stipulated in the general appropriations act or other appropriations acts.






Chapter 16 - PUBLIC CONTRACTS.

Article 1 - General Provisions.

Section 41-16-1 - Withdrawal by contractor of amounts retained from payments under contract.

Repealed by Acts 1997, No. 97-225, p. 348, §4, effective April 22, 1997.



Section 41-16-2 - Limitation on prosecutions for violations of competitive bid laws.

A prosecution for any offense in violation of the competitive bid laws of Articles 2 and 3 of this chapter must be commenced within six years after the commission of the offense.



Section 41-16-3 - Timely execution of state contracts required.

(a) Whenever the State of Alabama is a party to any contract, the contract shall be executed by all parties in a timely fashion. When a party to a contract, other than the state, has fully executed the responsibility under the contract and there remains only the payment of funds by the state, payment shall be made in a timely manner. If the amount due by the state is not in dispute, payment shall be made within 30 days after the other party has completed his or her portion of the contract and presented a proper invoice. If the amount payable is not paid within 30 days, interest on the amount shall be charged. A party who receives a payment from the state in connection with a contract shall pay each of its subcontractors or sub-subcontractors the portion of the state's payment to the extent of that subcontractor's or sub-subcontractor's interest in the state's payment in accordance with the payment terms agreed to by the contractor and the subcontractor, but if payment terms are not agreed to, then within seven days after receipt of payment from the state. The payment shall include interest, if any, that is attributable to work performed by the subcontractor or sub-subcontractor. The interest rate shall be the legal amount currently charged by the state. Interest shall be paid from the same fund or source from which the contract principal is paid. Nothing in this subsection shall prevent the state, contractor, or subcontractor from withholding payments if there is a bona fide dispute over one or more of the following:

(1) Unsatisfactory job progress.

(2) Defective construction not remedied.

(3) Disputed work.

(4) Third party claims filed or reasonable evidence that a claim will be filed.

(5) Failure of the contractor, subcontractor, or sub-subcontractor to make timely payments for labor, equipment and materials.

(6) Property damage to owner, contractor, or subcontractor.

(7) Reasonable evidence that the contract, subcontract, or sub-subcontract cannot be completed for the unpaid balance of the contract or contract sum.

(b) In the event that there is a bona fide dispute over all or any portion of the amount due on a progress payment from the owner, contractor, or subcontractor then the owner, contractor, or subcontractor may withhold payment in an amount not to exceed two times the disputed amount.

(c) An owner is required to notify a contractor in writing within 15 days of receipt of any disputed request for payment. A contractor, subcontractor, and sub-subcontractor is required to provide written notification within five days of disputed request for payment or notice of disputed request for payment.

(d) The amount of retainage withheld by the contractor to the subcontractor or the subcontractor to the sub-subcontractor shall not exceed the retainage withheld by the state unless interest is applied to the withheld amount.



Section 41-16-4 - Limitation on use of reverse auction process.

The reverse auction process shall not be used to procure professional services of architects, landscape architects, engineers, land surveyors, geoscience and other professions, as described in Section 41-16-51(a)(3), or contracts for construction, repairs, renovation, or maintenance of public works.



Section 41-16-5 - Public contracts with entities engaging in certain boycotting activities.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) BOYCOTT. To blacklist, divest from, or otherwise refuse to deal with a person or business entity when the action is based on race, color, religion, gender, or national origin of the targeted person or entity or is based on the fact that the boycotted person or entity is doing business in a jurisdiction with which this state can enjoy open trade and with which the targeted person or entity is doing business.

(2) BUSINESS ENTITY. A corporation, partnership, limited liability company, organization, or other legal entity conducting or operating any trade or business in Alabama or a corporation, organization, or other legal entity operating in Alabama that is exempt from taxation under Section 501(C)(3) or (4) of the Internal Revenue Code.

(3) GOVERNMENTAL ENTITY. The state or any political subdivision thereof, or any department, agency, board, commission, or authority of the state, or any political subdivision, or any public corporation, authority, agency, board, commission, state college, or university, municipality, or other governmental entity controlled by the state or any political subdivision.

(4) JURISDICTION WITH WHICH THIS STATE CAN ENJOY OPEN TRADE. Includes World Trade Organization members and those with which the United States has free trade or other agreements aimed at ensuring open and nondiscriminatory trade relations.

(b) Subject to subsection (c), a governmental entity may not enter into a contract governed by Title 39 or Chapter 16, Title 41, with a business entity unless the contract includes a representation that the business entity is not currently engaged in, and an agreement that the business entity will not engage in, the boycott of a person or an entity based in or doing business with a jurisdiction with which this state can enjoy open trade.

(c)(1) This section does not apply if a business fails to meet the requirements of subsection (b) but offers to provide the goods or services for at least 20 percent less than the lowest certifying business entity.

(2) This section does not apply to contracts with a total potential value of less than fifteen thousand dollars ($15,000).

(d) Nothing in this section requires a business entity or individual to do business with any other particular business entity or individual in order to enter into a contract with a governmental entity.






Article 2 - Competitive Bidding on Public Contracts Generally.

Section 41-16-20 - Contracts for which competitive bidding required; award to preferred vendor.

(a) With the exception of contracts for public works whose competitive bidding requirements are governed exclusively by Title 39, all contracts of whatever nature for labor, services, work, or for the purchase or lease of materials, equipment, supplies, other personal property or other nonprofessional services, involving fifteen thousand dollars ($15,000) or more, made by or on behalf of any state department, board, bureau, commission, committee, institution, corporation, authority, or office shall, except as otherwise provided in this article, be let by free and open competitive bidding, on sealed bids, to the lowest responsible bidder.

(b) A "preferred vendor" shall be a person, firm, or corporation which is granted preference priority according to the following:

(1) PRIORITY #1. Produces or manufactures the product within the state.

(2) PRIORITY #2. Has an assembly plant or distribution facility for the product within the state.

(3) PRIORITY #3. Is organized for business under the applicable laws of the state as a corporation, partnership, or professional association and has maintained at least one retail outlet or service center for the product or service within the state for not less than one year prior to the deadline date for the competitive bid.

(c) In the event a bid is received for the product or service from a person, firm, or corporation deemed to be a responsible bidder and a preferred vendor where any state higher education institution, department, board, bureau, commission, committee, institution, corporation, authority, or office is the awarding authority and the bid is no more than five percent greater than the bid of the lowest responsible bidder, the awarding authority may award the contract to the preferred vendor.



Section 41-16-21 - Contracts for which competitive bidding not required generally.

(a) Competitive bids shall not be required for utility services where no competition exists or where rates are fixed by law or ordinance, and the competitive bidding requirements of this article shall not apply to: The purchase of insurance by the state; contracts for the securing of services of attorneys, physicians, architects, teachers, artists, appraisers, engineers, or other individuals possessing a high degree of professional skill where the personality of the individual plays a decisive part; contracts of employment in the regular civil service of the state; purchases of alcoholic beverages only by the Alcoholic Beverage Control Board; purchases and contracts for repair of equipment used in the construction and maintenance of highways by the State Department of Transportation; purchases of products made or manufactured by the blind or visually handicapped under the direction or supervision of the Alabama Institute for Deaf and Blind in accordance with Sections 21-2-1 through 21-2-4; purchases of maps or photographs purchased from any federal agency; contractual services and purchases of personal property, which by their very nature are impossible of award by competitive bidding; barter transactions by the Department of Corrections; and purchases, contracts, or repairs by the Alabama State Port Authority when it is deemed by the Director of the Alabama State Port Authority and the Secretary-Treasurer of the Alabama State Port Authority that the purchases, contracts, or repairs are impractical of award by competitive bidding due to the exigencies of time or interference with the flow of commerce. The Director of the Alabama State Port Authority and the Secretary-Treasurer of the Alabama State Port Authority shall place a sworn statement in writing in the permanent file or records setting out the emergency or exigency relied upon and the necessity for negotiation instead of proceeding by competitive bidding in that particular instance, and the sworn statement shall be open to public inspection. A copy of the sworn statement shall be furnished forthwith to the Governor and Attorney General.

(b) All educational and eleemosynary institutions governed by a board of trustees or other similar governing body and the Alabama State Port Authority shall be exempt from this article which relate to the powers, duties, authority, restrictions, and limitations conferred or imposed upon the Department of Finance, Division of Purchasing. The educational and eleemosynary institutions, the Alabama State Port Authority, and the other state agencies exempted from this article shall let by free and open competitive bidding on sealed bids to the lowest responsible bidder all contracts of whatever nature for labor, services or work or for the purchase or lease of materials, equipment, supplies, or other personal property involving fifteen thousand dollars ($15,000) or more. The institutions, departments, and agencies shall establish and maintain purchasing facilities as may be necessary to carry out the intent and purpose of this article by complying with the requirements for competitive bidding in the operation and management of each institution, department, or agency.

(c) Contracts entered into in violation of this article shall be void.

(d) Nothing in this section shall be construed as repealing Sections 9-2-106 and 9-2-107.



Section 41-16-21.1 - Joint purchasing agreements.

(a) In the event that utility services are no longer exempt from competitive bidding under this article, non-adjoining counties may not purchase utility services by joint agreement under authority granted by this section.

(b) The Division of Purchasing, Department of Finance, is hereby authorized to enter into joint purchasing agreements to purchase, lease, or lease-purchase child support services, materials, equipment, supplies, or other personal property which have been let by competitive bid or competitive solicitation process by any group or consortium of governmental entities within or without the State of Alabama upon a finding by the Purchasing Agent that such joint purchasing agreements are in the best interests of the State of Alabama. Joint purchasing agreements entered into by the Division of Purchasing may be utilized by any governmental entity subject to the requirements of Title 41, Chapter 16, Articles 2 or 3A. This subsection shall not apply to the purchase, lease, or lease-purchase of materials, equipment, supplies, or other personal property which can only be utilized in conjunction with a service or service contract, whether subject to competitive bidding under this article or not, for the materials, equipment, supplies, or other personal property that must remain in effect to utilize the materials, equipment, supplies, or other personal property.

Nothing in this subsection prohibits or limits public four-year institutions from entering into joint purchasing agreements to purchase, lease, or lease-purchase materials, equipment, supplies, other personal property and services which have been let by competitive bid or competitive solicitation process by any group or consortium of governmental entities or through a group purchasing organization within or without the State of Alabama upon a finding by the institution that such purchasing agreements are in the best interests of the institution; provided, however, this sentence shall not permit agreements to purchase, lease, or lease-purchase wireless communications equipment or services through any group or consortium of governmental entities or through any group purchasing organization.



Section 41-16-21.2 - Exemption of certain departments or agencies whose principal business is honorariums from competitive bid laws.

All laws to the contrary notwithstanding, any state department or agency whose principal business is honorariums is hereby exempted from the provisions of the state competitive bid laws on purchases and contracts for services made by such department or agency.



Section 41-16-22 - Competitive bidding not required on purchases from federal government.

The state may without advertisement or receiving competitive bids purchase materials, equipment, supplies or other personal property from the United States government or any agency, division or instrumentality thereof when such purchase is deemed by the state Purchasing Agent to be in the best interest of the State of Alabama.



Section 41-16-23 - Letting of contracts without public advertisement authorized in case of emergencies affecting public health, safety, etc.

In case of emergency affecting public health, safety or convenience, so declared in writing by the head of the institution or state agency involved, setting forth the nature of the danger to public health, safety or convenience involved in delay, contracts may be let to the extent necessary to meet the emergency without public advertisement. Such action and the reasons therefor shall immediately be made public by the awarding authority.



Section 41-16-24 - Advertisement for and solicitation of bids; opening of bids; public inspection; reverse auction procedures; certain partial contracts void.

(a)(1) The Purchasing Agent shall advertise for sealed bids on all purchases in excess of the competitive bid limit as established in Section 41-16-20 by posting notice thereof on a bulletin board maintained outside the office door or by publication of notice thereof, one time, in a newspaper published in Montgomery County, Alabama, or in any other manner, for such lengths of time as the Purchasing Agent may determine. The Purchasing Agent shall also solicit sealed bids or bids to be submitted by reverse auction procedure by notifying all Alabama persons, firms, or corporations who have filed a request in writing that they be listed for solicitation on bids for the particular items set forth in the request and the other persons, firms, or corporations the Purchasing Agent deems necessary to insure competition. If any person, firm, or corporation whose name is listed fails to respond to any solicitation for bids after the receipt of three solicitations, the listing may be cancelled by the Purchasing Agent.

(2) A Purchasing Agent may enter into a contract for purchases if a newspaper to which an advertisement for purchases did not publish the advertisement if the Purchasing Agent can provide proof that it in good faith submitted the advertisement to the newspaper with instructions to publish the notice in accordance with this section.

(b) All bids, except as provided in subsection (d), shall be sealed when received, shall be opened in public at the hour stated in the notice, and all original bids together with all documents pertaining to the award of the contract shall be retained in accordance with a retention period established by the State Records Commission and shall be open to public inspection.

(c) If the purchase or contract will involve an amount of the competitive bid limit as established in Section 41-16-20 or less, the Purchasing Agent may make the purchases or contracts either upon the basis of sealed bids, reverse auction procedure, or in the open market.

(d) For purposes of this article, a reverse auction procedure includes either of the following:

(1) A real-time bidding process usually lasting less than one hour and taking place at a previously scheduled time and Internet location, in which multiple anonymous suppliers submit bids to provide the designated goods or services.

(2) A bidding process usually lasting less than two weeks and taking place during a previously scheduled period and at a previously scheduled Internet location, in which multiple anonymous suppliers submit bids to provide the designated goods or services.

(e) No purchase or contract involving an amount in excess of the competitive bid limit as established in Section 41-16-20 shall be divided into parts involving amounts of the competitive bid limit as established in Section 41-16-20 or less for the purpose of avoiding the requirements of this article. All such partial contracts involving the competitive bid limit as established in Section 41-16-20 or less shall be void.



Section 41-16-25 - Effect of agreements or collusion among bidders in restraint of competition; sworn statements as to agreements to accompany bids.

Any agreement or collusion among bidders or prospective bidders in restraint of freedom of competition by agreement to bid at a fixed price or to refrain from bidding or otherwise shall render the bids of such bidders void. Each bidder shall accompany his bid with a sworn statement that he has not been a party to such an agreement.



Section 41-16-26 - Effect of advance disclosure of terms of bid.

Any disclosure in advance of the terms of a bid submitted in response to an advertisement for bids shall render the proceedings void and require advertisement and award anew.



Section 41-16-27 - Manner of awarding contracts; records; exemptions.

(a) When purchases are required to be made through competitive bidding, award shall, except as provided in subsection (f), be made to the lowest responsible bidder taking into consideration the qualities of the commodities proposed to be supplied, their conformity with specifications, the purposes for which required, the terms of delivery, transportation charges and the dates of delivery provided, that the awarding authority may at any time within 30 days after the bids are opened negotiate and award the contract to anyone, provided he secures a price at least five percent under the low acceptable bid. The award of such a negotiated contract shall be subject to approval by the Director of Finance and the Governor, except in cases where the awarding authority is a two-year or four-year college or university governed by a board. The awarding authority or requisitioning agency shall have the right to reject any bid if the price is deemed excessive or quality of product inferior. Awards are final only after approval of the Purchasing Agent.

(b) The awarding authority may award multiple purchase contracts resulting from a single invitation-to-bid where the specifications of the items of personal property intended to be purchased by a requisitioning agency or agencies are determined, in whole or in part, by technical compatibility and operational requirements. In order to make multiple awards under this provision, the awarding authority must include in the invitation-to-bid a notice that multiple awards may be made and the specific technical compatibility or operational requirements necessitating multiple awards. Multiple awards of purchase contracts with unique technical compatibility or operational specifications shall be made to the lowest responsible bidder complying with the unique technical compatibility or operational specifications. The requisitioning agency shall provide the awarding authority with the information necessary for it to determine the necessity for the award of multiple purchase contracts under this provision.

This subsection (b) shall not apply to contracts for the purchase or use of push to talk services, which shall be purchased through a separate competitive bid process.

(c) Each bid, with the name of the bidder, shall be entered on a record. Each record, with the successful bid indicated thereon and with the reasons for the award if not awarded to the lowest bidder shall, after award of the order or contract, be open to public inspection.

(d) The Purchasing Agent in the purchase of or contract for personal property or contractual services shall give preference, provided there is no sacrifice or loss in price or quality, to commodities produced in Alabama or sold by Alabama persons, firms, or corporations.

(e)(1) Contracts for the purchase of personal property or contractual services other than personal services shall be let by competitive bid for periods not greater than five years and current contracts existing on February 28, 2006, may be extended or renewed for an additional two years with a 90-day notice of such extension or renewal given to the Legislative Council, however, any contract that generates funds or will reduce annual costs by awarding the contract for a longer term than a period of three years which is let by or on behalf of a state two-year or four-year college or university may be let for periods not greater than 10 years. Any contract awarded pursuant to this section for terms of less than 10 years may be extended for a period not to exceed 10 years from the initial awarding of the contract provided that the terms of the contract shall not be altered or renegotiated during the period for which the contract is extended.

(2) For purchases of personal property made on or after January 1, 2010, in instances in which the awarding authority determines that the total cost of ownership over the expected life of the item or items, including acquisition costs plus sustaining costs, and including specifically life cycle costs, can be reasonably ascertained from industry recognized and accepted sources, the lowest responsible bid may be determined to be the bid offering the lowest life cycle costs and otherwise meeting all of the conditions and specifications contained in the invitation to bid. To utilize this provision to determine the lowest responsible bidder, the awarding authority must include a notice in the invitation to bid that the lowest responsible bid may be determined by using life cycle costs and identify the industry recognized and accepted sources that will be applicable to such an evaluation.

(3) Industry recognized and accepted sources may be provided by rules adopted pursuant to the Alabama Administrative Procedure Act by the Green Fleets Review Committee if the review committee is established and enacted at the 2009 Regular Session. If the Green Fleets Review Committee is not enacted at the 2009 Regular Session, the Permanent Joint Legislative Committee on Energy Policy may adopt rules providing industry recognized and accepted sources, pursuant to the Alabama Administrative Procedure Act.

(f) Contracts for the purchase of services for receiving, processing, and paying claims for services rendered recipients of the Alabama Medicaid program authorized under Section 22-6-7 which are required to be competitively bid may be awarded to the bidder whose proposal is most advantageous to the state, taking into consideration cost factors, program suitability factors (technical factors) including understanding of program requirements, management plan, excellence of program design, key personnel, corporate or company resources and designated location, and other factors including financial condition and capability of the bidder, corporate experience and past performance and priority of the business to insure the contract awarded is the best for the purposes required. Each of these criteria shall be given relative weight value as designated in the invitation to bid, with price retaining the most significant weight. Responsiveness to the bid shall be scored for each designated criteria. If, for reasons cited above, the bid selected is not from the lowest bidding contractor, the Alabama Medicaid Agency shall present its reasons for not recommending award to the low bidder to the Medicaid Interim Committee. The committee shall evaluate the findings of the Alabama Medicaid Agency and must, by resolution, approve the action of the awarding authority before final awarding of any such contract. The committee shall also hear any valid appeals against the recommendation of the Alabama Medicaid Agency from the low bid contractor(s) whose bid was not selected.

(g) Notwithstanding the requirements under Sections 41-16-20, 41-16-21, and this section, contractual services and purchases of personal property regarding the athletic department, food services, and transit services negotiated on behalf of two-year and four-year colleges and universities may be awarded without competitive bidding provided that no state revenues, appropriations, or other state funds are expended or committed and when it is deemed by the respective board that financial benefits will accrue to the institution, except that in the cases where an Alabama business entity as defined by this section is available to supply the product or service they will have preference unless the product or service supplied by a foreign corporation is substantially different or superior to the product or service supplied by the Alabama business entity. However, the terms and conditions of any of the services or purchases which are contracted through negotiation without being competitively bid and the name and address of the recipient of such a contract shall be advertised in a newspaper of general circulation in the municipality in which the college or university is located once a week for two consecutive weeks commencing no later than 10 days after the date of the contract. For the purposes of this section, the term Alabama business entity shall mean any sole proprietorship, partnership, or corporation organized in the State of Alabama.

(h)(1) For purchases of motor vehicles by the state made on or after January 1, 2010, the lowest responsible bid may be determined to be a bid offering the lowest life cycle costs, if it is determined that the total cost of ownership over the expected life of a motor vehicle, including acquisition costs plus maintenance costs, including specifically life cycle costs, can be reasonably ascertained from industry recognized and accepted sources. The lowest responsible bid shall otherwise meet all of the conditions and specifications contained in the invitation to bid. To utilize this provision to determine the lowest responsible bidder, the state must include a notice in the invitation to bid that the lowest responsible bid may be determined by using life cycle costs and identify the industry recognized and accepted sources that will be applicable to such an evaluation.

(2) Industry recognized and accepted sources may be provided by rules adopted pursuant to the Alabama Administrative Procedure Act by the Green Fleets Review Committee if the review committee is established and enacted at the 2009 Regular Session. If the Green Fleets Review Committee is not enacted at the 2009 Regular Session, the Permanent Joint Legislative Committee on Energy Policy may adopt rules providing industry recognized and accepted sources pursuant to the Alabama Administrative Procedure Act.

(i) When a single invitation-to-bid specifies a set of deliverables that would be capable of division into separate, independent contracts, the awarding authority, at its discretion, may award a secondary contract for any subset of such deliverables, not to exceed 20 percent of the original contract value, to any Alabama business certified under the Federal HUBZone program whose properly submitted responsible bid does not exceed five percent of the lowest responsible bid. In order to make a secondary award under this provision, the awarding authority shall include in the invitation-to-bid a notice that a secondary award may be made.



Section 41-16-28 - Bond for faithful performance of contract to be required.

Bond in a responsible sum for faithful performance of the contract, with adequate surety, shall be required in an amount specified in the advertisement for bids.



Section 41-16-29 - Assignment of contracts.

No contract awarded to the lowest responsible bidder shall be assignable by the successful bidder without written consent of the awarding authority and requisitioning agency, and in no event shall a contract be assigned to an unsuccessful bidder whose bid was rejected because he was not a responsible bidder.



Section 41-16-30 - Conflicts of interest of purchasing agents, assistants, etc., generally; making of purchases or awarding of contracts in violation of article.

Neither the Purchasing Agent nor any assistant or employee of his shall be financially interested or have any personal beneficial interest, either directly or indirectly, in the purchase of or contract for any personal property or contractual service, nor in any firm, partnership, association or corporation furnishing any such personal property or contractual services to the state government or to any of its departments, agencies or institutions. Neither the Purchasing Agent nor any assistant or employee of his shall accept or receive, directly or indirectly, from any person, firm, association or corporation to whom any contract may be awarded, by rebate, gifts or otherwise, any money or thing of value whatsoever or any promise, obligation or contract for future reward or compensation, nor shall any person willfully make any purchase or award any contract in violation of the provisions of this article.

Any violation of this section shall be deemed a misdemeanor, and any person who violates this section shall, upon conviction, be imprisoned for not more than 12 months or fined not more than $500.00 or both. Upon conviction thereof, any such Purchasing Agent, assistant or employee of his or any person who willfully makes any purchase or awards any contract in violation of the provisions of this article shall be removed from office.



Section 41-16-31 - Institution of actions to enjoin execution of contracts entered into in violation of article.

Any taxpayer of the area within the jurisdiction of the awarding authority and any bona fide unsuccessful bidder on a particular contract shall be empowered to bring a civil action in the appropriate court to enjoin execution of any contract entered into in violation of the provisions of this article.



Section 41-16-32 - Provisions of article cumulative; repeal of other provisions of law.

This article shall be cumulative in its nature.

All conflicting provisions of law are hereby expressly repealed; however, this article shall in no manner repeal any of the provisions of Chapter 36 of Title 16 of this code or Chapters 2 and 5 of Title 39 of this code or Article 5 of Chapter 4 of this title.






Article 3 - Competitive Bidding on Contracts of Certain State and Local Agencies, etc.

Section 41-16-50 - Contracts for which competitive bidding required.

(a) With the exception of contracts for public works whose competitive bidding requirements are governed exclusively by Title 39, all expenditure of funds of whatever nature for labor, services, work, or for the purchase of materials, equipment, supplies, or other personal property involving fifteen thousand dollars ($15,000) or more, and the lease of materials, equipment, supplies, or other personal property where the lessee is, or becomes legally and contractually, bound under the terms of the lease, to pay a total amount of fifteen thousand dollars ($15,000) or more, made by or on behalf of any state trade school, state junior college, state college, or university under the supervision and control of the Alabama Community College System, the district boards of education of independent school districts, the county commissions, the governing bodies of the municipalities of the state, and the governing boards of instrumentalities of counties and municipalities, including waterworks boards, sewer boards, gas boards, and other like utility boards and commissions, except as hereinafter provided, shall be made under contractual agreement entered into by free and open competitive bidding, on sealed bids, to the lowest responsible bidder. Prior to advertising for bids for an item of personal property or services, where a county, a municipality, or an instrumentality thereof is the awarding authority, the awarding authority may establish a local preference zone consisting of either the legal boundaries or jurisdiction of the awarding authority, or the boundaries of the county in which the awarding authority is located, or the boundaries of the Core Based Statistical Area in which the awarding authority is located. If no such action is taken by the awarding authority, the boundaries of the local preference zone shall be deemed to be the same as the legal boundaries or jurisdiction of the awarding authority. In the event a bid is received for an item of personal property or services to be purchased or contracted for from a person, firm, or corporation deemed to be a responsible bidder, having a place of business within the local preference zone where the county, a municipality, or an instrumentality thereof is the awarding authority, and the bid is no more than five percent greater than the bid of the lowest responsible bidder, the awarding authority may award the contract to the resident responsible bidder. In the event only one bidder responds to the invitation to bid, the awarding authority may reject the bid and negotiate the purchase or contract, providing the negotiated price is lower than the bid price.

(b) The governing bodies of two or more contracting agencies, as enumerated in subsection (a), or the governing bodies of two or more counties, or the governing bodies of two or more city or county boards of education, may provide, by joint agreement, for the purchase of labor, services, or work, or for the purchase or lease of materials, equipment, supplies, or other personal property for use by their respective agencies. The agreement shall be entered into by similar ordinances, in the case of municipalities, or resolutions, in the case of other contracting agencies, adopted by each of the participating governing bodies, which shall set forth the categories of labor, services, or work, or for the purchase or lease of materials, equipment, supplies, or other personal property to be purchased, the manner of advertising for bids and the awarding of contracts, the method of payment by each participating contracting agency, and other matters deemed necessary to carry out the purposes of the agreement. Each contracting agency's share of expenditures for purchases under any agreement shall be appropriated and paid in the manner set forth in the agreement and in the same manner as for other expenses of the contracting agency. The contracting agencies entering into a joint agreement, as herein permitted, may designate a joint purchasing or bidding agent, and the agent shall comply with this article. Purchases, contracts, or agreements made pursuant to a joint purchasing or bidding agreement shall be subject to all terms and conditions of this article.

In the event that utility services are no longer exempt from competitive bidding under this article, non-adjoining counties may not purchase utility services by joint agreement under authority granted by this subsection.

(c) The awarding authority may require bidders to furnish a bid bond for a particular bid solicitation if the bonding requirement applies to all bidders, is included in the written bid specifications, and if bonding is available for the services, equipment, or materials.

(d) Notwithstanding subsection (a), in the event the lowest bid for an item of personal property or services to be purchased or contracted for is received from a foreign entity, where the county, a municipality, or an instrumentality thereof is the awarding authority, the awarding authority may award the contract to responsible bidder whose bid is no more than 10 percent greater than the foreign entity if the bidder has a place of business within the local preference zone or is a responsible bidder from a business within the state that is a woman-owned enterprise, an enterprise of small business, as defined in Section 25-10-3, a minority-owned business enterprise, a veteran-owned business enterprise, or a disadvantaged-owned business enterprise. For the purposes of this subsection, foreign entity means a business entity that does not have a place of business within the state.



Section 41-16-51 - Contracts for which competitive bidding not required.

(a) Competitive bids for entities subject to this article shall not be required for utility services, the rates for which are fixed by law, regulation, or ordinance, and the competitive bidding requirements of this article shall not apply to:

(1) The purchase of insurance.

(2) The purchase of ballots and supplies for conducting any primary, general, special, or municipal election.

(3) Contracts for securing services of attorneys, physicians, architects, teachers, superintendents of construction, artists, appraisers, engineers, consultants, certified public accountants, public accountants, or other individuals possessing a high degree of professional skill where the personality of the individual plays a decisive part.

(4) Contracts of employment in the regular civil service.

(5) Contracts for fiscal or financial advice or services.

(6) Purchases of products made or manufactured by the blind or visually handicapped under the direction or supervision of the Alabama Institute for Deaf and Blind in accordance with Sections 21-2-1 to 21-2-4, inclusive.

(7) Purchases of maps or photographs from any federal agency.

(8) Purchases of manuscripts, books, maps, pamphlets, periodicals, and library/research electronic data bases of manuscripts, books, maps, pamphlets, or periodicals.

(9) The selection of paying agents and trustees for any security issued by a public body.

(10) Existing contracts up for renewal for sanitation or solid waste collection, recycling, and disposal between municipalities or counties, or both, and those providing the service.

(11) Purchases of computer and word processing hardware when the hardware is the only type that is compatible with hardware already owned by the entity taking bids and custom software.

(12) Professional services contracts for codification and publication of the laws and ordinances of municipalities and counties.

(13) Contractual services and purchases of commodities for which there is only one vendor or supplier and contractual services and purchases of personal property which by their very nature are impossible to award by competitive bidding.

(14) Purchases of dirt, sand, or gravel by a county governing body from in-county property owners in order to supply a county road or bridge project in which the materials will be used. The material shall be delivered to the project site by county employees and equipment used only on projects conducted exclusively by county employees.

(15) Contractual services and purchases of products related to, or having an impact upon, security plans, procedures, assessments, measures, or systems, or the security or safety of persons, structures, facilities, or infrastructures.

(16) Subject to the limitations in this subdivision, purchases of goods or services, other than voice or data wireless communication services, made as a part of the purchasing cooperative sponsored by the National Association of Counties, its successor organization, or any other national or regional governmental cooperative purchasing program. Such purchases may only be made if all of the following occur:

a. The goods or services being purchased are available as a result of a competitive bid process conducted by a governmental entity and approved by the Alabama Department of Examiners of Public Accounts for each bid.

b. The goods or services are either not at the time available to counties on the state purchasing program or are available at a price equal to or less than that on the state purchasing program.

c. The purchase is made through a participating Alabama vendor holding an Alabama business license if such a vendor exists.

d. The entity purchasing goods or services under this subdivision has been notified by the Department of Examiners of Public Accounts that the competitive bid process utilized by the cooperative program offering the goods complies with this subdivision.

(17) Purchase of goods or services, other than wireless communication services, whether voice or data, from vendors that have been awarded a current and valid Government Services Administration contract. Any purchase made pursuant to this subdivision shall be under the same terms and conditions as provided in the Government Services Administration contract. Prices paid for such goods and services, other than wireless communication services, whether voice or data, may not exceed the amount provided in the Government Services Administration contract.

(b) This article shall not apply to:

(1) Any purchases of products where the price of the products is already regulated and established by state law.

(2) Purchases made by individual schools of the county or municipal public school systems from moneys other than those raised by taxation or received through appropriations from state or county sources.

(3) The purchase, lease, sale, construction, installation, acquisition, improvement, enlargement, or expansion of any building or structure or other facility designed or intended for lease or sale by a medical clinic board organized under Sections 11-58-1 to 11-58-14, inclusive.

(4) The purchase, lease, or other acquisition of machinery, equipment, supplies, and other personal property or services by a medical clinic board organized under Sections 11-58-1 to 11-58-14, inclusive.

(5) Purchases for public hospitals and nursing homes operated by the governing boards of instrumentalities of the state, counties, and municipalities.

(6) Contracts for the purchase, lease, sale, construction, installation, acquisition, improvement, enlargement, or extension of any plant, building, structure, or other facility or any machinery, equipment, furniture, or furnishings therefor designed or intended for lease or sale for industrial development, other than public utilities, under Sections 11-54-80 to 11-54-99, inclusive, or Sections 11-54-20 to 11-54-28, inclusive, or any other statute or amendment to the Constitution of Alabama authorizing the construction of plants or other facilities for industrial development or for the construction and equipment of buildings for public building authorities under Sections 11-56-1 to 11-56-22, inclusive.

(7) The purchase of equipment, supplies, or materials needed, used, and consumed in the normal and routine operation of any waterworks system, sanitary sewer system, gas system, or electric system, or any two or more thereof, that are owned by municipalities, counties, or public corporations, boards, or authorities that are agencies, departments, or instrumentalities of municipalities or counties and no part of the operating expenses of which system or systems have, during the then current fiscal year, been paid from revenues derived from taxes or from appropriations of the state, a county, or a municipality.

(8) Purchases made by local housing authorities, organized and existing under Chapter 1 of Title 24, from moneys other than those raised by state, county, or city taxation or received through appropriations from state, county, or city sources.

(c) The state trade schools, state junior colleges, state colleges, and universities under the supervision and control of the State Board of Education, the district boards of education of independent school districts, the county commissions, and the governing bodies of the municipalities of the state shall establish and maintain such purchasing facilities and procedures as may be necessary to carry out the intent and purpose of this article by complying with the requirements for competitive bidding in the operation and management of each state trade school, state junior college, state college, or university under the supervision and control of the State Board of Education, the district boards of education of independent school districts, the county commissions, and the governing bodies of the municipalities of the state and the governing boards of instrumentalities of counties and municipalities, including waterworks boards, sewer boards, gas boards, and other like utility boards and commissions.

(d) Contracts entered into in violation of this article shall be void and anyone who violates the provisions of this article shall be guilty of a Class C felony.



Section 41-16-51.1 - Municipal or county contracts for certain services exempt from competitive bid requirement.

Notwithstanding any other laws to the contrary, when it is necessary for a county or an incorporated municipality to enter into a public contract for the provision of services or for the provision of primarily services even though the contract may include the furnishing of ancillary products or ancillary goods which would otherwise be required to be let by competitive bid, the county or municipality may, without soliciting and obtaining competitive bids, contract with a vendor or provider for the services at a price which does not exceed the price which the state has established through the competitive bid process for the same services under the same terms and conditions and provided it pertains to a current and active bid on a non-statewide agency contract. The mere delivery of products or goods, or the performance of a common, non-specialized service with relation to goods or products shall not make a purchase or contract qualify for the bid exemption hereunder. If a county or incorporated municipality desires to purchase under this bid exception procedure, the purchase must be approved by a majority vote of its governing body at a public meeting thereof.



Section 41-16-52 - Expenditures for repair or lease of heavy duty off-highway construction equipment may be made without regard to provisions of article.

(a) All expenditures of funds of whatever nature for repair parts and the repair of heavy duty off-highway construction equipment or of any vehicles with a gross vehicle weight rating of 25,000 pounds or greater, including machinery used for grading, drainage, road construction, and compaction for the exclusive use of county and municipal highway, street, and sanitation departments, involving not more than twenty-two thousand five hundred dollars ($22,500) made by or on behalf of any county commissions and the governing bodies of the municipalities of the state, and the governing bodies of instrumentalities, including waterworks boards, sewer boards, gas boards, and other like utility boards and commissions, shall be made, at the option of the governing boards, bodies, instrumentalities, and commissions, without regard to this article. The foregoing exemption from this article shall apply to each incident of repair as to any repair parts, equipment, vehicles, or machinery. The amount of the exempted expenditure shall not be construed to be an aggregate of all the expenditures per fiscal year as to any individual vehicle or piece of equipment or machinery.

(b) The option provided by subsection (a) may be exercised by the governing boards, bodies, instrumentalities, and commissions by specific reference to this section on any and all purchase orders and purchase commitments executed by the governing boards, bodies, instrumentalities, and commissions; provided, however the option shall not be exercised by any employee, agent, or servant unless done so after having received official prior approval of the respective governing board, body, instrumentality, or commission or unless exercised pursuant to a formal policy adopted by the governing board, body, instrumentality, or commission setting out conditions and restrictions under which the option shall be exercised.

(c) All expenditures of funds of whatever nature for the leasing of heavy duty off-highway construction equipment and all vehicles with a gross vehicle weight rating of 25,000 pounds or greater, including machinery for grading, drainage, road construction, and compaction for exclusive use of county and municipal, highway, street, and sanitation departments, involving a monthly rental of not more than five thousand dollars ($5,000) per month per vehicle or piece of equipment or machinery but not to exceed fifteen thousand dollars ($15,000) per month for all such vehicles and pieces of equipment made by or on behalf of any county commissions and the governing boards of municipalities of the state and the governing bodies of instrumentalities, including waterworks boards, sewer boards, gas boards, and other like utility boards and commissions shall be made, at the option of the governing boards, bodies, instrumentalities, and commissions, without regard to the provisions of this article.



Section 41-16-53 - Letting of contracts without public advertisement authorized in case of emergencies affecting public health, safety, etc.

In case of emergency affecting public health, safety or convenience, so declared in writing by the awarding authority, setting forth the nature of the danger to public health, safety or convenience involved in delay, contracts may be let to the extent necessary to meet the emergency without public advertisement. Such action and the reasons therefor shall immediately be made public by the awarding authority.



Section 41-16-54 - Advertisement for and solicitation of bids; opening of bids; reverse auction procedures; public inspection; certain partial contracts void.

(a)(1) All proposed purchases in excess of fifteen thousand dollars ($15,000) shall be advertised by posting notice thereof on a bulletin board maintained outside the purchasing office and in any other manner and for any length of time as may be determined. Sealed bids or bids to be submitted by a reverse auction procedure shall also be solicited by sending notice by mail or other electronic means to all persons, firms, or corporations who have filed a request in writing that they be listed for solicitation on bids for the particular items that are set forth in the request. If any person, firm, or corporation whose name is listed fails to respond to any solicitation for bids after the receipt of three solicitations, the listing may be cancelled.

(2) If a governing body mandates that advertisement for bids shall be published in a newspaper, the contract for purchase shall be awarded if the newspaper to which the advertisement was submitted did not publish the advertisement if the governing body can provide proof that it in good faith submitted the advertisement to the newspaper with instructions to publish the notice in accordance with this section.

(b) Except as provided in subsection (d), all bids shall be sealed when received and shall be opened in public at the hour stated in the notice.

(c) If the purchase or contract will involve an amount of fifteen thousand dollars ($15,000) or less, the purchases or contracts may be made upon the basis of sealed bids, a joint purchasing agreement, a reverse auction procedure, or in the open market.

(d) Beginning January 1, 2009, the awarding authority may make purchases or contracts involving an amount of fifteen thousand dollars ($15,000) or more through a reverse auction procedure; provided, however, that a reverse auction shall only be allowed where the item to be purchased at a reverse auction is either not at the time available on the state purchasing program under the same terms and conditions or, if available, the lowest price offered in the reverse auction is equal to or less than the price for which the item is available on the state purchasing program under the same terms and conditions. All of the purchases shall be subject to audit by the Examiners of Public Accounts. For purposes of this article, a reverse auction procedure includes either of the following:

(1) A real-time bidding process usually lasting less than one hour and taking place at a previously scheduled time and Internet location, in which multiple anonymous suppliers submit bids to provide the designated goods or services.

(2) a. A bidding process usually lasting less than two weeks and taking place during a previously scheduled period and at a previously scheduled Internet location, in which multiple anonymous suppliers submit bids to provide the designated goods or services.

b. No later than November 30, 2008, the Department of Examiners of Public Accounts shall establish procedures for the use of reverse auction, which shall be distributed to all contracting agencies and shall be used in conducting any audits of the purchasing agency.

(e) All original bids together with all documents pertaining to the award of the contract shall be retained in accordance with a retention period of at least seven years established by the Local Government Records Commission and shall be open to public inspection.

(f) No purchase or contract involving professional services shall be subject to the requirements of this article and no purchase or contract involving an amount in excess of fifteen thousand dollars ($15,000) shall be divided into parts involving amounts of fifteen thousand dollars ($15,000) or less for the purpose of avoiding the requirements of this article. All such partial contracts involving fifteen thousand dollars ($15,000) or less shall be void.

(g) This section shall be applicable to education purchases made pursuant to Chapter 13B of Title 16.



Section 41-16-55 - Effect of agreements or collusion among bidders in restraint of competition; knowing participation in collusive agreement.

Any agreement or collusion among bidders or prospective bidders in restraint of freedom of competition, by agreement, to bid at a fixed price or to refrain from bidding or otherwise shall render the bids of such bidders void and shall cause such bidders to be disqualified from submitting further bids to the awarding authority on future purchases.

Whoever knowingly participates in a collusive agreement in violation of this section involving a bid or bids of fifteen thousand dollars ($15,000) and under shall be guilty of a Class A misdemeanor and, upon conviction, shall be punished as prescribed by law.

Whoever knowingly and intentionally participates in a collusive agreement in violation of this section involving a bid or bids of over fifteen thousand dollars ($15,000) shall be guilty of a Class C felony, and upon conviction shall be punished as prescribed by law.



Section 41-16-56 - Effect of advance disclosure of terms of bid.

Any disclosure in advance of the terms of a bid submitted in response to an advertisement for bids shall render the proceedings void and require advertisement and award anew.



Section 41-16-57 - Municipal or county contracts for certain services exempt from competitive bid requirements.

(a) When purchases are required to be made through competitive bidding, awards shall be made to the lowest responsible bidder taking into consideration the qualities of the commodities proposed to be supplied, their conformity with specifications, the purposes for which required, the terms of delivery, transportation charges, and the dates of delivery. If at any time after the award has been made the lowest responsible bidder notifies the awarding authority in writing that the bidder will no longer comply with the terms of the award to provide the goods or services to the awarding authority under the terms and conditions of the original award, or the awarding authority documents that the lowest responsible bidder defaults under the terms of the original award, the awarding authority may terminate the award to the defaulting bidder and make an award to the second lowest responsible bidder for the remainder of the award period without rebidding, provided the award to the second lowest responsible bidder is in all respects made under the terms and conditions contained in the original bid specifications and is for the same or a lower price than the bid originally submitted to the awarding authority by the second lowest responsible bidder.

(b) The awarding authority in the purchase of or contract for goods or services shall give preference, provided there is no sacrifice or loss in price or quality, to commodities produced in Alabama or sold by Alabama persons, firms, or corporations. Notwithstanding the foregoing, no county official, county commission, city council or city councilmen, or other public official charged with the letting of contracts or purchase of goods or services may specify the use of materials or systems by a sole source, unless:

(1) The governmental body can document that the sole source goods or services are of an indispensable nature, all other viable alternatives have been explored, and it has been determined that only these goods or services will fulfill the function for which the product is needed. Frivolous features will not be considered.

(2) No other vendor offers substantially equivalent goods or services that can accomplish the purpose for which the goods or services are required.

(3) All information substantiating the use of a sole source specification is documented in writing and is filed into the project file.

(c)(1) Beginning January 1, 2009, for purchases of personal property, including on or after June 9, 2011, goods which are, or are to become, fixtures, in instances where the awarding authority determines that the total cost of ownership over the expected life of the item or items, including acquisition costs plus sustaining costs or life cycle costs, can be reasonably ascertained from industry recognized and accepted sources, the lowest responsible bid may be determined to be the bid offering the lowest life cycle costs and otherwise meeting all of the conditions and specifications contained in the invitation to bid. To utilize this subdivision to determine the lowest responsible bidder, the awarding authority shall include a notice in the invitation to bid that the lowest responsible bid may be determined by using life cycle costs and identify the industry recognized and accepted sources that will be applicable to such an evaluation.

(2) No later than November 30, 2008, the Department of Examiners of Public Accounts shall establish procedures for the use of life cycle costs, which shall be distributed to all contracting agencies and shall be used in conducting any audits of the purchasing agency.

(d) The awarding authority or requisitioning agency may reject any bid if the price is deemed excessive or quality of product inferior.

(e) Each record, with the successful bid indicated thereon, and with the reasons for the award if not awarded to the lowest bidder, shall, after award of the order or contract, be open to public inspection.

(f) Contracts for the purchase of personal property or contractual services shall be let for periods not greater than three years. Contracts for the leasing of motor vehicles by local governing bodies shall be let for periods not greater than five years. Lease-purchase contracts for capital improvements and repairs to real property shall be let for periods not greater than 10 years and all other lease-purchase contracts shall be let for periods not greater than 10 years.



Section 41-16-58 - Bond for faithful performance of contract may be required.

Bond in a responsible sum for faithful performance of the contract, with adequate surety, may be required in an amount specified in the advertisement for bids.



Section 41-16-59 - Assignment of contracts.

No contract awarded to the lowest responsible bidder shall be assignable by the successful bidder without written consent of the awarding authority, and in no event shall a contract be assigned to an unsuccessful bidder whose bid was rejected because he was not a responsible bidder.



Section 41-16-60 - Conflicts of interest of members or officers of certain public offices or positions.

Members and officers of the city and county boards of education and the district boards of education of independent school districts may be financially interested in or have any personal beneficial interest, either directly or indirectly, in the purchase of or contract for any personal property or contractual service under either of the following conditions:

(1) The contract or agreement under which the financial interest arises was created prior to the election or appointment of the individual to the position he or she holds.

(2) The individual holding the position does not participate in, by discussion or by vote, the decision-making process which creates the financial or personal beneficial interest.



Section 41-16-61 - Institution of actions to enjoin execution of contracts entered into in violation of article.

Any taxpayer of the area within the jurisdiction of the awarding authority and any bona fide unsuccessful bidder on a particular contract shall be empowered to bring a civil action in the appropriate court to enjoin execution of any contract entered into in violation of the provisions of this article.



Section 41-16-62 - Provisions of article not applicable to certain municipal contracts.

The provisions of this article shall not be applicable to any contracts made by a municipality pursuant to the provisions of Act No. 4 adopted at the 1956 Second Special Session of the Legislature of Alabama, as amended, which relates to the promotion of trade by inducing commercial enterprises to locate in the state and which confers on municipalities having a population not exceeding 100,000 inhabitants, according to the last or any subsequent federal census, powers with respect to the acquisition, leasing and financing of projects suitable for use by certain commercial enterprises.



Section 41-16-63 - Provisions of article cumulative.

This article shall be cumulative in its nature.






Article 3A - Competitive Bidding on Contracts for Goods and Services.

Section 41-16-70 - Legislative findings.

The Legislature finds and declares that the best interests of the taxpayers of Alabama are served when competition exists in the procurement of goods and services by state departments, boards, commissions, authorities, and instrumentalities of state government. Competitive bid requirements ensure that all citizens have the opportunity to compete for government procurements and it is imperative that officials charged with expending public funds conduct competitive processes which are open to all interested and qualified persons and businesses. In order to ensure fair and open competition in the procurement of goods and services, this article shall be liberally construed.



Section 41-16-71 - Definitions.

The following terms as used in this article shall have the following meanings:

(1) GSA CONTRACT. A contract for goods or services established by the General Services Administration of the United States Government or its successor agency.

(2) PROFESSIONAL SERVICES. The services of physicians, architects, engineers, attorneys, and other individuals, or business entities offering the services of such individuals, who possess a high degree of scientific or specialized skill and knowledge where the experience and professional qualifications of the service provider are particularly relevant to the provision of the required service. Questions of whether a required service is a professional service under this article or a service subject to the requirements of Section 41-16-20 shall be determined by the Director of Finance with the advice of the Attorney General.

(3) SOLE SOURCE. The provision of goods or a service where only one person or business entity can provide the required goods or service.



Section 41-16-72 - Procurement of professional services.

Any other provision of law notwithstanding, the procurement of professional services by any agency, department, board, bureau, commission, authority, public corporation, or instrumentality of the State of Alabama shall be conducted through the following selection process:

(1)a. Except as otherwise provided herein, attorneys retained to represent the state in litigation shall be appointed by the Attorney General in consultation with the Governor from a listing of attorneys maintained by the Attorney General. All attorneys interested in representing the State of Alabama may apply and shall be included on the listing. The selection of the attorney or law firm shall be based upon the level of skill, experience, and expertise required in the litigation and the fees charged by the attorney or law firm shall be taken into consideration so that the State of Alabama receives the best representation for the funds paid. Fees shall be negotiated and approved by the Governor in consultation with the Attorney General. Maximum fees paid for legal representation that does not involve a contingency fee contract as defined in subparagraph f.1. of subdivision (1), may be established by executive order of the Governor.

Nothing in this article and nothing in Chapter 15 of Title 36 modifies or repeals the exclusive authority of the governing boards of the public institutions of higher education or public pension funds to direct and control litigation involving their respective universities or public pension fund and to employ and retain legal counsel of their own choice, consistent with their broad powers of management and control set forth in Chapters 47-56 of Title 16 and in the constitution, Chapter 25 of Title 16, and Chapter 27 of Title 36, respectively. Provided further, nothing in this article modifies or repeals the authority of the Attorney General to direct and control litigation involving the state or any agency, department, or instrumentality of the state, or the authority of the Governor to appear in civil cases in which the state is interested.

b. Attorneys retained by any state purchasing entity to render nonlitigation legal services shall be selected by such entity from a listing of attorneys maintained by the Legal Advisor to the Governor. All attorneys interested in representing any purchasing state entity may apply and shall be included on the listing. The selection of the attorney or law firm shall be based upon the level of skill, experience, and expertise required for the services, but the fees charged by the attorney or law firm shall be taken into consideration so that such state entity shall receive the best representation for the funds paid. Fees for such services shall be negotiated by the state entity requiring the services and shall be subject to the review and approval of the Governor or the Director of Finance when so designated by the Governor.

c. This article shall not apply to the appointment by a court of attorneys or experts.

d. This article shall not apply to the retention of experts by the state for the purposes of litigation, or avoidance of litigation.

e. Nothing in this article shall be construed as altering or amending the Governor's authority to retain attorneys pursuant to Section 36-13-2, however, the Governor shall select such attorneys from three proposals received from attorneys included on the listing maintained by the Attorney General.

f. 1. For the purposes of this paragraph, the following terms shall have the following meanings:

(i) Contingency Fee Contract. An agreement, express or implied, for litigation legal services of an attorney or attorneys, including any associated counsel, under which compensation is contingent in whole or in part upon the successful accomplishment or disposition of the subject matter of the agreement. The payment may be in an amount which either is fixed or is to be determined under a formula.

(ii) Contracting Agency. The Governor, Attorney General, or director of a state agency, department, bureau, commission, authority, public corporation, or instrumentality of the State of Alabama that seeks to enter a contingency fee contract.

2. The state may not enter into a contingency fee contract with any attorney or law firm unless the contracting agency makes a written determination prior to entering into a contingency fee contract that contingency fee representation is both cost-effective and in the public interest. Any written determination shall include specific findings for each of the following factors:

(i) Whether there exists sufficient and appropriate legal and financial resources within the state to handle the matter without a contingency contract.

(ii) The expected time and labor required; the novelty, complexity, and difficulty of the questions involved; and the skill requisite to perform the attorney services properly.

(iii) The geographic area where the attorney services are to be provided.

(iv) The amount of experience desired for the particular kind of attorney services to be provided and the nature of the private attorney's experience with similar issues or cases.

3. The state may not enter into a contingency fee contract that provides for the private attorney to receive an aggregate contingency fee calculated from the gross recovery resulting from a judgement or settlement in each action, exclusive of expenses, in excess of:

(i) Twenty-two percent of any recovery of up to ten million dollars ($10,000,000); plus

(ii) Twenty percent of any portion of such recovery between ten million dollars ($10,000,000) and twenty-five million dollars ($25,000,000); plus

(iii) Sixteen percent of any portion of such recovery between twenty-five million dollars ($25,000,000) and fifty million dollars ($50,000,000); plus

(iv) Twelve percent of any portion of such recovery between fifty million dollars ($50,000,000) and seventy-five million dollars ($75,000,000); plus

(v) Eight percent of any portion of such recovery between seventy-five million dollars ($75,000,000) and one hundred million dollars ($100,000,000); plus

(vi) Seven and one-tenth (7.1) percent of any portion of such recovery exceeding one hundred million dollars ($100,000,000).

(vii) The aggregate fee paid to contingency fee counsel shall not exceed seventy-five million dollars ($75,000,000) per action.

4. All litigation expenses incurred by the private attorney shall be paid or reimbursed upon approval on a monthly basis upon presentation of documentation of the expenses to the contracting agency.

5. The Attorney General may certify in writing to the Governor that, in the opinion of the Attorney General, an issue affecting the public health, safety, convenience, or economic welfare of the State of Alabama exists that justifies that the contingency fee limitations set forth in subparagraph 3 be suspended in the case of a particular contingency fee contract. Upon receipt of the written certification, the Governor, by the issuance of an Executive Order, may waive the limitations with respect to the specified contingency fee contract.

6. The state may not enter into a contract for contingency fee attorney services unless all of the following requirements are met throughout the contract period and any extensions thereof:

(i) A government attorney or attorneys retains complete control over the course and conduct of the case.

(ii) A government attorney with supervisory authority is personally involved in overseeing the litigation.

(iii) A government attorney or attorneys retains veto power over any decisions made by a private attorney.

(iv) After giving reasonable notice to the contingency fee counsel, any defendant that is the subject of the litigation may contact the lead government attorney or attorneys directly unless directed to do otherwise by the lead government attorney for the litigation matter. Contingency fee counsel shall have the right to participate in such discussions with the lead government attorney or attorneys unless, after consultation with contingency fee counsel, the lead government attorney agrees to such discussions without contingency fee counsel being present.

(v) A government attorney with supervisory authority for the case shall attend all settlement conferences.

(vi) Decisions regarding settlement of the case shall be reserved exclusively to the discretion of the government attorney or attorneys and the state.

7. The Attorney General shall develop a standard addendum to every contract for contingent fee attorney services that shall be used in all cases, describing in detail what is expected of both the contracted private attorney and the state, including, without limitation, the requirements listed in subparagraph 6.

8. Copies of any executed contingency fee contract and the contracting agency's written determination to enter into a contingency fee contract with the private attorney and any payment of any contingency fees shall be posted online pursuant to Section 41-4-65(b).

9. Any private attorney under contract to provide services to the state on a contingency fee basis, from the inception of the contract until at least four years after the contract expires or is terminated, shall maintain detailed current records, including documentation of all time records, expenses, disbursements, charges, credits, underlying receipts and invoices, and other financial transactions that concern the provision of the attorney services. The private attorney shall make all the records available for inspection and copying upon request by the Governor, Attorney General, or contracting agency. In addition, the private attorney shall maintain detailed contemporaneous time records for the attorneys and paralegals working on the contract in increments not greater than 1/10 of an hour and shall promptly provide these records to the Governor, Attorney General, or contracting agency, upon request.

10. Any contingency fee paid to a private attorney or law firm shall be paid from the State Treasury from the funds recovered as a result of the contingent fee contract within thirty days of receipt thereof unless ordered to do otherwise by a court with jurisdiction over the litigation subject to the contingency contract.

(2) Physicians retained to provide medical services to the state shall be selected by the purchasing state entity from a list of qualified physicians maintained by the Alabama Medical Licensure Commission. All physicians interested in providing medical services to the State of Alabama may apply and shall be included on the listing.

(3) Professional services of architects, landscape architects, engineers, land surveyors, geoscience, and other similar professionals shall be procured in accordance with competitive, qualification-based selection policies and procedures. Selection shall be based on factors to be developed by the procuring state entity which may include, among others, the following:

a. Specialized expertise, capabilities, and technical competence, as demonstrated by the proposed approach and methodology to meet project requirements.

b. Resources available to perform the work, including any specialized services within the specified time limits for the project.

c. Record of past performance, quality of work, ability to meet schedules, cost control, and contract administration.

d. Availability to and familiarity with the project locale.

e. Proposed project management techniques.

f. Ability and proven history in handling special project contracts. Notice of need for professional services shall be widely disseminated to the professional community in a full and open manner. Procuring state entities shall evaluate such professionals that respond to the notice of need based on such state entity's qualification-based selection process criteria. Any such procuring state entity shall then make a good faith effort to negotiate a contract for professional services from the selected professional after first discussing and refining the scope of services for the project with such professional. Where the Alabama Building Commission has set a fee schedule for the professional services sought, fees shall not exceed the schedule without approval of the Director of the Alabama Building Commission and the Governor.

(4) The Director of Finance, through the Division of Purchasing of the Department of Finance, shall establish and maintain lists of professional service providers, other than those specifically named in this section, which may be required from time to time by any state agency, department, board, bureau, commission, authority, public corporation, or instrumentality. When such professional services are needed, the purchasing state entity shall solicit proposals from the professional service providers desiring to receive requests for proposals. The purchasing state entity shall select the professional service provider that best meets the needs of the purchasing entity as expressed in the request for proposals. Price shall be taken into consideration. In the event the fees paid to the selected professional service provider exceed by 10 percent the professional service fee offered by the lowest qualified proposal, the reasons for selecting a professional service provider must be stated in writing, signed by the director of the purchasing state entity, and made a part of the selection record.

(5) Contracts for professional services shall be limited only to that portion of a contract relating to the professional service provided. Goods purchased by the state in conjunction with the contract for professional services shall be purchased pursuant to Section 41-16-20.

(6) Should an emergency affecting the public health, safety, convenience, or the economic welfare of the State of Alabama so declared in writing under oath to the Governor and the Attorney General by the state entity requiring the professional services arise, the professional services required to alleviate the emergency situation may be procured from any qualified professional service provider without following the process or procedure required by this article.

(7) The process set forth herein for the selection of professional service providers shall not apply to the Legislature, the Alabama State Port Authority, or to colleges and universities governed by a board of trustees or by the Department of Postsecondary Education. The State Department of Education shall not be subject to the provisions of this article, requiring the process set forth herein for the selection of professional service providers, except for the future acquisition of professional services in support of computer technology on a statewide basis which exceeds the amount of expenditures set forth within this chapter. However, if a state agency or department is able to provide the necessary computer networking services, then the services shall be provided by the agency or department without being contracted to an outside provider. In the event the State Department of Education has intervened into the financial operations of a local board of education, the State Department of Education shall follow the provisions of law applicable to local boards of education for services related to the local board of education subject to intervention. The Alabama Medicaid Agency shall not be subject to the provisions of this article requiring the process set forth herein for the selection of professional service providers for contracts with physicians, pharmacists, dentists, optometrists, opticians, nurses, and other health professionals which involve only service on agency task forces, boards, or committees.

(8) Under any contract letting process in this section, all requests for proposals from any state entity purchasing professional services shall be sent to all professional service providers regardless of race that have notified the state of their interest in receiving state business.

(9) Under any contract letting process in this section, all lists containing professional service providers and contractors for contracts under the provisions of this article shall seek the racial and ethnic diversity of the state.



Section 41-16-73 - Purchase of insurance.

The purchase of insurance shall be pursuant to a competitive qualification based process developed by the Department of Finance. The Alabama State Port Authority shall be exempt from this section.



Section 41-16-74 - Purchase from vendors with GSA contracts; purchase of utilities.

All goods and services purchased under the provisions of this article must be competitively bid or procured as provided for in this article. However, goods and services may be purchased from vendors that have been awarded a current and valid GSA contract. Prices paid for such goods and services may not exceed the lowest competitively bid price for these goods or services. In contracting for the purchase of utilities, the Director of Finance may not purchase services if the price exceeds the price in an existing state contract. The Director of Finance may require any additional terms and conditions determined to be necessary.



Section 41-16-75 - Sole source purchases.

State entities seeking to purchase goods or services from a sole source vendor may do so only upon the approval of the Department of Finance, through the Division of Purchasing, unless the purchasing state entity is authorized by law to conduct its own purchasing activities. Approval for sole source purchases shall be given only if the purchasing state entity establishes that no other goods or service can meet its needs and that no other vendor offers substantially equivalent goods or service that can accomplish the purpose for which the goods or service is required. The Director of Finance may require information from either the purchasing entity or the vendor seeking to be declared a sole source that is deemed necessary to meet the requirements of this provision.



Section 41-16-76 - Promulgation of rules and regulations.

The Director of Finance, through the Division of Purchasing, may promulgate rules or regulations necessary for the implementation of this article. The rules and regulations shall be issued in accordance with the Alabama Administrative Procedure Act. Nothing in this article shall be construed as giving purchasing authority to any state agency, department, board, bureau, commission, authority, public corporation, or instrumentality that does not otherwise have the purchasing authority.



Section 41-16-77 - Violations; void contracts; opportunity to compete; relation to other laws.

(a) Any person who willfully or intentionally violates this article shall be subject to a civil penalty of not less than five hundred dollars ($500) and not to exceed five thousand dollars ($5,000) to be deposited into the State General Fund.

(b) Any contract entered into in violation of the provisions of this article shall be void. All persons or business entities doing business with the State of Alabama are presumed to understand all laws and regulations governing the purchase of goods and services by the State of Alabama.

(c) All state entities shall implement policies and procedures to ensure that the opportunity to compete for state contracts and business is open to qualified individuals and firms representing the racial, ethnic, and cultural diversity of the state.

(d) Nothing in this article shall be construed to repeal or supersede the enabling laws of professional licensing boards or commissions listed in Title 34, and any contracts lawfully entered into by such boards or commissions shall not be construed to violate any of the provisions of this article.



Section 41-16-78 - Exceptions.

(a) This article shall not apply to any entity that does not receive state funds.

(b) This article shall also not apply to direct health care services provided by the Alabama Department of Public Health.

(c) This article shall not apply to any county or municipality, or any board, public corporation, authority, public utility district, or other entity created by any county or municipality, or to the Alabama Municipal Electric Authority created pursuant to the provisions of Section 11-50A-1, et seq., nor shall it apply to any local school board, the State Department of Education, or other entity covered under Section 41-16-50, et seq., except as herein provided for future support of computer technology or any educational and eleemosynary institutions governed by a board of trustees or other similar governing body, nor shall it apply to any statewide non-profit water and wastewater utility association.

(d) This article shall not apply to any state authority, board, or other entity with respect to contracts related to the issuance of debt which is to be repaid from sources other than state funds.



Section 41-16-79 - Contracts under review by Contract Review Permanent Legislative Oversight Committee.

All contracts which are subject to the requirements of Section 29-2-41, shall remain subject to that section and shall first be reviewed by the Contract Review Permanent Legislative Oversight Committee.






Article 3B - Submissions for Public Contracts and Grants, Disclosure Requirements.

Section 41-16-80 - Legislative findings.

The Legislature of Alabama finds and declares that information currently available to the public does not include the disclosure of all persons who for the purpose of financial gain submit a proposal, bid, contract, or grant proposal to the State of Alabama.



Section 41-16-81 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) FAMILY MEMBER OF A PUBLIC EMPLOYEE. The spouse or a dependent of the public employee.

(2) FAMILY MEMBER OF A PUBLIC OFFICIAL. The spouse, a dependent, an adult child and his or her spouse, a parent, a spouse's parents, or a sibling and his or her spouse, of the public official.

(3) FAMILY RELATIONSHIP. A person has a family relationship with a public official or public employee if the person is a family member of the public official or public employee.

(4) PERSON. An individual, firm, partnership, association, joint venture, cooperative, or corporation, or any other group or combination acting in concert.

(5) PUBLIC OFFICIAL and PUBLIC EMPLOYEE. These terms shall have the same meanings ascribed to them in Sections 36-25-1(23) and 36-25-1(24), except for purposes of the disclosure requirements of this article, the terms shall only include persons in a position to influence the awarding of a grant or contract who are affiliated with the awarding entity. Notwithstanding the foregoing, these terms shall also include the Governor, Lieutenant Governor, members of the cabinet of the Governor, and members of the Legislature.



Section 41-16-82 - Disclosure statement required.

(a) This article shall only apply in cases where the proposed grant or proposed contract at issue exceeds five thousand dollars ($5,000).

(b) All persons who, for the purpose of direct financial gain, submit a proposal, bid, contract, or grant proposal to the State of Alabama, shall include a disclosure statement developed by the Attorney General and approved by the Legislative Council. The disclosure statement shall not be required for contracts for gas, water, and electric services where no competition exists, or where rates are fixed by law or ordinance. In circumstances where a contract is awarded by competitive bid, the disclosure statement shall be required only from the person receiving the contract and shall be submitted within 10 days of the award.



Section 41-16-83 - Required information.

(a) The information required on the disclosure statement shall be made under oath and penalty as prescribed herein and shall include, but not be limited to, the following:

(1) A list of the names and addresses of any public official and public employee, and family members of the public official and public employee, who have a family relationship with the person or his or her immediate family members, or his or her employees, who may directly personally benefit financially from the contract, proposal, request for proposal, invitation to bid, or grant proposal.

(2) A description of any financial benefit that may be knowingly gained by any public official, public employee, and family members of the public official and public employee that may result either directly or indirectly from the person or his or her immediate family members, or his or her employees.

(3) The names and addresses of any paid consultant or lobbyist for the contract, proposal, request for proposal, invitation to bid, or grant proposal.

(b) The State of Alabama shall not enter into any contract or appropriate any public funds with any person who refuses to provide information required by this section.



Section 41-16-84 - Furnishing of disclosure statement; affirmative defense.

Each state agency, department, or division receiving a proposal, bid, contract, or grant proposal from all persons shall inform each person of this article and shall give each person a disclosure statement to complete. It shall be an affirmative defense under this article if any awarding agency fails to furnish and require the return of the disclosure statement.



Section 41-16-85 - Filing of disclosure statement; public records.

A copy of the disclosure statement shall be filed with the awarding entity and the Department of Examiners of Public Accounts and if it pertains to a state contract, a copy shall be submitted to the Contract Review Permanent Legislative Oversight Committee. Any disclosure statement filed pursuant to this article shall be a public record.



Section 41-16-86 - Violations.

(a) A person who knowingly violates this article shall be subject to civil penalty in an amount of ten thousand dollars ($10,000), or 10 percent of the amount of the contract, whichever is less, to be deposited in the State General Fund. The statute of limitations for the acts covered in this article shall be one year. Any action brought to enforce the provisions of this article shall be initiated by the Attorney General in the circuit or district court in the county in which the awarding entity is located.

(b) If there is a finding of a knowing violation of this article, the contract or grant shall be voidable by the awarding entity.



Section 41-16-87 - Applicability.

This article shall not apply to any entity which does not receive state funds.



Section 41-16-88 - Relation to ethics law.

Nothing in this article shall be construed to alter, amend, or repeal any disclosure required under the ethics law.






Article 6 - Disposition of Surplus Personal Property Owned by State.

Section 41-16-120 - Powers and duties; definitions.

(a) The Director of the Department of Economic and Community Affairs shall be responsible for the distribution, transfer, or disposal of all surplus personal property owned by the state and all right, title, interest, and equity in the property shall be transferred to the department for such purpose. The director may delegate to the Director of the Surplus Property Division such supervision and control of the distribution or disposal of state owned surplus personal property.

(b) As used in this article, the following terms shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) DIVISION. Surplus Property Division of the Department of Economic and Community Affairs.

(2) SURPLUS PROPERTY. That property declared by the property manager of each state department, bureau, board, commission, or agency to be surplus and so designated in writing to the director of the division. All real property owned by any state department, bureau, board, commission, agency, or institution, and any subdivision thereof; including, but not limited to, real property owned by any state college, university, two-year college, technical school, or other postsecondary institution of higher learning shall be handled in the manner provided in Section 41-4-33, or such other provisions of law as may be appropriate but in no circumstance shall any law regarding real property acquired, owned, or disposed of by the state or any subdivision thereof be amended, substituted, or in other manner altered by this article.

(3) ELIGIBLE ENTITY. Any public agency or nonprofit educational or public health institution or organization that is eligible to participate as a recipient of surplus property pursuant to the Federal Property and Administrative Services Act of 1949, as amended, and that is not found to be in violation of division rules and regulations during the 12 months immediately preceding the intended purchase.

(4) PROPERTY MANAGER. That officer or employee who shall be designated by the head of each department, board, bureau, commission, institution, corporation, or agency of the state, in writing, to the division and the State Auditor's office, to be the property manager.

(5) PUBLISH. Print or electronic distribution of information.

(c) The property manager shall report to the Surplus Property Division of the Department of Economic and Community Affairs any personal property declared surplus by his or her department, board, bureau, commission, institution, corporation, or agency and deliver the property to any place designated by the division to be the proper place for such delivery.

(d) The director or his or her designee shall be authorized to promulgate such administrative rules and regulations as deemed necessary including, but not limited to:

(1) Promotion of surplus property.

(2) Shipment of surplus property.

(3) Storage of surplus property.

(4) Length of retention of surplus property.

(5) Public auction of surplus property.

(6) Such other rules and regulations as, from time to time, may be determined to be necessary.

(e) The division shall have authority to sell surplus property at fair market value, as established by the division and set out in its published rules, to eligible entities as defined in subsection (b)(3). Payment for purchases by any of the eligible entities shall be made within 30 days after such purchase. Payment plans may be established at the discretion of the division director or his or her designee within guidelines approved by the Director of ADECA. If payment is not made within 60 days after a purchase, in cases where a payment plan has not been established, then such purchase shall be declared void and in default, and the property shall be returned immediately by the defaulting purchaser to the division.

(f) Any eligible entity authorized to purchase federal surplus property shall be authorized to purchase state surplus property under this section provided the corporation complies with all federal laws, regulations, and guidelines regarding the purchase of surplus federal property.



Section 41-16-121 - Availability of surplus property; publication and dissemination of list of property; disposition of hazardous material prohibited.

(a) Surplus property shall be made available at such times and places as determined to be appropriate by the division for inspection and acquisition by those agencies determined to be eligible for such acquisition under criteria developed and published by the division.

(b) The division shall periodically publish a list of all surplus property held by it at the time of such publication.

(c) The published list shall be made available to all state departments, boards, bureaus, commissions, institutions, corporations, or agencies.

(d) The published list shall also be made available to all eligible counties, cities, boards of education, civil defense agencies, and volunteer fire departments.

(e) The division will determine the manner in which the list of surplus personal property shall be published.

(f) The division shall not be authorized to handle or dispose of any regulated hazardous materials.



Section 41-16-122 - Authority of division.

(a) The division shall be authorized to collect fees for transfer, handling, shipping, classification, warehousing, bidding, destruction, scrapping, or other disposal of property and such other fees as may be deemed appropriate in order to insure the continued efficient operation of the surplus property function of the department.

(b) The division shall be exclusively authorized to receive donated federal surplus property from any source, including the General Services Administration (GSA), for distribution following required federal guidelines in the same manner as state surplus property. The division shall also be exclusively authorized to purchase GSA property of any nature including, but not limited to, vehicles of any type for resale.

(c) The division shall establish three accounts within the State Treasury for the operation of the surplus property function as follows:

(1) The first account shall be known as the Federal Surplus Property Account into which all moneys received from the distribution of federally donated surplus property shall be deposited;

(2) The second account shall be known as the State Surplus Property Account into which all moneys received from the distribution of state owned surplus property and any funds appropriated from the State General Fund for the operation of the surplus property function shall be deposited.

(3) The third account shall be known as the Surplus Federal Property Inventory Purchase Account into which moneys received by the division from the sale and distribution of surplus federal and state property and deposited into the Federal Surplus Property Account or the State Surplus Property Account may be transferred and deposited as approved by the director, and the moneys from which account shall be used for the purchase of surplus federal property for resale within the State of Alabama, as established by the division and set out in its published rules. This account shall not be subject to appropriation spending restrictions but shall be a perpetual inventory account. Initial moneys to establish this account shall be deposited from such other department moneys as approved by the director. Transfers of moneys may be made from time to time, with approval of the director, between this account and the Federal Surplus Property Account, and between this account and the State Surplus Property Account, subject to the needs of each account.

(d) Any moneys deposited into any of the three aforementioned surplus property accounts may be expended from time to time by the department for operation of the surplus property function including, but not limited to, repairs, salaries, rent, travel, acquisition of exchange and surplus property, and all other necessary operating expenditures providing, however, that on September 30 any unencumbered moneys remaining in the State Surplus Property Account, up to an amount equal to the operating expenses of the quarter ending on September 30, shall be set aside for use during the quarter beginning October 1 for the purposes heretofore stated and any remainder shall revert to the State General Fund. The Federal Surplus Property Account and the Surplus Federal Property Inventory Purchase Account shall be perpetual accounts, and funds therein shall not revert to the State General Fund.



Section 41-16-123 - Provisions applicable to certain property held by division.

This section shall apply only to that property that has been held by the division for a period of not less than 60 days from the date the property is first published in the list of surplus property, as set out in subsection (b) of Section 41-16-121, and not purchased by any eligible entity as set out in subsection (e) of Section 41-16-120 as follows:

(1) All contracts made by or on behalf of the State of Alabama or a department, board, bureau, commission, institution, corporation, or agency thereof, of whatever nature for the sale or disposal of tangible personal property owned by the State of Alabama, other than the following:

a. Alcoholic beverages.

b. Products of the Alabama Institute for Deaf and Blind.

c. Barter arrangements of the state prison system.

d. Books.

e. School supplies.

f. Food.

g. Property used in vocational projects.

h. Livestock.

i. Property owned by any state college or university, including those state two-year colleges under the control of the Board of Education of the State of Alabama, which has market value or which has trade-in value which may be credited against the cost of replacement property purchased in accordance with the Alabama competitive bid laws. For property owned by those state two-year colleges under control of the State Board of Education, the college shall file with the Chancellor of the Postsecondary Education Department, on forms provided by the Chancellor, a list of the property to be sold, the auctioneer to be used, the place the property will be sold, and when and where the property will be advertised pursuant to state law. After the sale, the college shall file a report with the Chancellor stating the property sold at auction, the price paid for each piece of property, the amount received from sale of each piece of property, the account to which auction receipts were deposited, a copy of the advertisement, and the commission paid to the auctioneer.

j. Types of property, the disposal of which is otherwise provided for by law or which, by nature, are incapable of sale by auction or bid, shall be let by free and open competitive public auction or sealed bids. This subsection shall not be construed to prevent disposal by the division of property owned by a state college or university should there be an agreement between the division and the respective college or university for the disposal by free and open competitive public auction or sealed bids as described in this subsection.

k. Alabama State Port Authority surplus property.

l. Surplus personal computers may be designated as scrap by the division. The division is hereby authorized to sell by sealed bid property designated as scrap at such intervals as deemed necessary by the division.

m. Surplus property of the Alabama Space Science Exhibit Commission and of the Alabama Space Science Exhibit Finance Authority.

(2) Every proposal to make a sale covered by this section shall be advertised for at least two weeks in advance of the date fixed for receiving bids. The advertisement shall appear at least once a week for two consecutive weeks in a newspaper of general circulation in the county where the sale is to be made, and a copy of the proposal shall simultaneously be posted on a readily accessible public bulletin board at the main office of the director of the division. Advertisements for bids shall state the item or items to be sold, by class and description, where the property is located and the dates, time, and place the property may be inspected. The advertisements shall further state the date, time, and place of auction or opening of sealed bids, and no bid shall be received at any time after the time advertised.

(3) The bids shall be publicly taken or opened, in case of sealed bids, by the director of the division and all bidders shall be entitled to be present in person or by representative.

(4) The award of the contract shall be made to the successful bidder within 72 hours after taking of the bids.

(5) The bid of the successful bidder so marked, as well as the bids of the unsuccessful bidders in the case of sealed bids, shall be placed on file open to public inspection and shall become matters of public record.

(6) If a successful bidder shall fail to accept award of a contract, then he or she shall be prohibited from bidding at any sale held by the division unless reinstated by the director.

(7) The director of the division may sell all items by lot or by individual item, whichever method, in his or her opinion, will bring the highest return for the items advertised.

(8) In the event all bids received are less than the estimated market value of the property, the director of the division may reject all bids and readvertise and rebid.

(9) Nothing herein shall be construed to prevent the director of the division from contracting with the highest bidder for any type of property to sell to that bidder all of that type of property at his or her bid price during that fiscal year providing that arrangement was included in the initial request for bids.

(10) All property advertised pursuant to this section shall be available for inspection during the normal state office hours and at whatever place advertised for at least 48 hours prior to sale.

(11) All property sold pursuant to this section shall be paid for by the purchaser or his or her representative by cashier's check, bank draft, certified check, U.S. currency, or notarized bank letter stating that the holder may purchase surplus property and also stating a maximum amount, at the time of acceptance of bid and award of contract, and the removal shall be not later than seven business days after the awarding of the contract and the time limit of seven days shall not be applicable to sales of standing timber.

(12) All proceeds from sales made pursuant to this section shall be paid into the State Treasury or other legally authorized depositary to be credited to the proper fund as set out in subsection (c) of Section 41-16-122 prior to final distribution as set out in subdivision (16) of this section.

(13) No officer or employee of the State of Alabama or any of its departments, boards, bureaus, commissions, institutions, corporations, or agencies shall act as agent for any bidder and the officers or employees shall not be excluded from bidding on or purchasing state property at public sale or sealed bid.

(14) Any sale of tangible personal property or standing timber of the state made in violation of the terms of this article shall be null and void, and the person or persons responsible for the violation shall be subject to liquidated damages of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), which may be recovered for the State of Alabama by the Attorney General by civil action in the Circuit Court of Montgomery County. Any moneys recovered by the Attorney General under this section shall be equally divided between the office of the Attorney General and the State General Fund.

(15) The provisions of this article shall not apply to the sale of diseased, storm, or fire-damaged timber, to timber cut on rights-of-way or easements, or to the sale of timber cut for safety, maintenance, or construction purposes at any state park or state-owned public fishing lake under the jurisdiction of the Department of Conservation and Natural Resources. The timber may be sold or otherwise disposed of in a manner the Commissioner of Conservation and Natural Resources deems in the best interest of the state and no sale of diseased timber shall be made until the State Forester shall certify that the timber is diseased, and the certification shall be in written form and filed with the Director of Finance.

(16) Whenever any surplus property that was purchased with either earmarked state funds or restricted federal funds is sold by the division, the proceeds from the sale, less administrative expenses, shall be deposited to the credit of the specific fund of the state department, commission, or agency from which the original purchase of the property was made within 30 days from receipt of the proceeds. If the source of the original purchase of the property was a General Fund appropriation, then the sale proceeds, less any administrative fee, as set out in the rules authorized to be promulgated by the division, shall be credited to the account from which it was purchased. In no event shall the administrative fee exceed 30 percent of the gross sale price.

(17) All educational and eleemosynary institutions, not exempted in subdivision (1) of this section, governed by a board of trustees or other similar governing body, and the Department of Mental Health shall be governed by the provisions of this article.

(18) Violation of the provisions of this article shall constitute a Class B misdemeanor punishable as prescribed by law.

(19) Following the implementation of subdivisions (1) to (18), inclusive, the division shall have the authority to make available for sale to the general public such remaining unsold surplus property, as established by the division and set out in its published rules.



Section 41-16-124 - Effect of article upon status of division employees.

All personnel, including those on personal service contracts, working within the Surplus Property Division of the Department of Economic and Community Affairs at the passage of this article shall, by virtue of this section, be considered to meet the requirements of the department in terms of education, training, and experience and shall automatically be placed within the state Merit System with permanent status with all the rights and privileges thereof and shall enjoy the same employment and retirement privileges and rights as the Legislature may determine from time to time or as may be otherwise determined by law or administrative rule or regulation according to the rules and regulations of the Personnel Department of the State of Alabama. All new future employees of the Surplus Property Division of the Department of Economic and Community Affairs shall be required to meet the requirements of the state Merit System.

All present employees of the Surplus Property Division of the Department of Economic and Community Affairs shall remain in their respective positions and continue to enjoy employment conditions including, but not limited to, salary range and advancement at a level no less than those enjoyed prior to the enactment of this article. However, nothing herein shall be construed to prevent or preclude the removal of an employee for cause in the manner provided by law.



Section 41-16-125 - State plan of operation for state agency for federal property assistance.

The temporary state plan of operation for the state agency for federal property assistance which was approved by the Governor of Alabama on July 14, 1977, and accepted by the General Services Administration on September 14, 1977, shall become the permanent state plan of operation; provided, however, the division shall have authority, with approval of the Governor, to revise said plan from time to time in accordance with regulations as established by the General Services Administration pursuant to Public Law 94-519 which governs the distribution of federal surplus property.






Article 7 - Guaranteed Energy Cost Savings Contracts.

Section 41-16-140 - Short title.

This article shall be known as the "Guaranteed Energy Cost Savings Act."



Section 41-16-141 - Definitions.

For purposes of this article, the following terms shall have the following meanings:

(1) ENERGY COST SAVINGS MEASURE. A training program or new facility or existing facility alteration designed to reduce energy consumption or operating costs, or water and other natural resources consumption, and may include one or more of the following:

a. Insulation and reduced air infiltration of the building structure including walls, ceilings, and roofs or systems within the building.

b. Storm windows or doors, caulking or weather-stripping, multiglazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption.

c. Automated or computerized energy control systems, including computer software and technical data licenses.

d. Heating, ventilating, or air conditioning system modifications or replacements.

e. Replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable state or local building code for the lighting system after the proposed modifications are made.

f. Indoor air quality improvements.

g. Energy recovery systems.

h. Electric systems improvements.

i. Life safety measures that provide long-term operating cost reductions.

j. Building operation programs that reduce operating costs.

k. Other energy-conservation-related improvements or equipment, including improvements or equipment related to renewable energy.

l. Water and other natural resources conservation.

(2) GOVERNMENTAL UNIT. A state government agency, department, institution, college, university, technical school, legislative body, or other establishment or official of the Executive, Judicial, or Legislative Branches of the state authorized by law to enter into contracts, including all local political subdivisions such as counties, municipalities, or public school districts.

(3) GUARANTEED ENERGY COST SAVINGS CONTRACT. A contract for the implementation of one or more energy cost savings measures.

(4) OPERATIONAL COST SAVINGS. Expenses eliminated and future replacement expenditures avoided as a result of new equipment installed or services performed.

(5) QUALIFIED PROVIDER. A person or business experienced in the design, implementation, and installation of energy cost savings measures.

(6) REQUEST FOR PROPOSALS. A negotiated procurement that is announced through a public notice from a governmental unit which will administer the guaranteed energy cost savings contract requesting innovative solutions and proposals for energy conservation measures. The request for proposal shall include the following:

a. The name and address of the governmental unit.

b. The name, address, title, and phone number of a contact person.

c. The date, time, and place where proposals must be received.

d. The evaluation criteria for assessing the proposals.

e. Any other stipulations and clarifications the governmental unit may require.



Section 41-16-142 - Energy cost savings measures authorized.

(a) A governmental unit may enter into a guaranteed energy cost savings contract in order to reduce energy consumption or operating costs of government facilities in accordance with this article.

(b) All energy cost savings measures shall comply with current local, state, and federal construction and environmental codes and regulations. Notwithstanding anything to the contrary, a guaranteed energy cost savings contract does not include improvements or equipment that allow or cause water from any condensing, cooling, or industrial process or any system of nonpotable usage over which public water supply system officials do not have sanitary control, to be returned to the potable water supply.



Section 41-16-143 - Request for proposals; meeting; public notice; guarantee required; bond; type, duration, funding, etc., of contract.

(a) Before entering into a guaranteed energy cost savings contract, a governmental unit shall submit a request for proposals. The governmental unit shall evaluate any proposal from a qualified provider and shall select the qualified provider that best meets the needs of the unit. After reviewing the proposals, the governmental unit may enter into a guaranteed energy cost savings contract with a qualified provider if it finds that the amount it would spend on the energy cost savings measures recommended in the proposal would not exceed the amount of energy or operational cost savings, or both, within the lesser of a 20-year period or the average useful life of the energy cost savings measures from the date installation is complete and has been accepted by the governmental unit, if the recommendations in the proposal are followed. The governmental unit shall analyze the following:

(1) The estimates of all costs of installation, modifications, or remodeling, including, without limitation, costs of a pre-installation energy audit or analysis, design, engineering, installation, maintenance, repairs, debt service, and post-installation project monitoring, data collection, and reporting, as well as whether energy consumed or the operating costs, or both, will be reduced.

(2) The qualifications of the provider.

(b) The governmental unit shall provide public notice of the meeting at which it proposes to award a guaranteed energy cost savings contract, of the names of the parties to the proposed contract, and of the purpose of the contract. The public notice shall be made at least 10 days prior to the meeting.

(c) The guaranteed energy cost savings contract shall include a written guarantee of the qualified provider that either the energy or operational cost savings, or both, will meet or exceed the costs of the energy cost savings measures within the lesser of 20 years or the average useful life of the energy cost savings measures. The qualified provider shall reimburse the governmental unit for any shortfall of guaranteed energy cost savings on an annual basis. The guaranteed energy cost savings contract may provide for payments over a period of time, not to exceed the lesser of 20 years or the average useful life of the energy cost savings measures.

(d) Notwithstanding any law to the contrary, before entering into a guaranteed energy cost savings contract, the governmental unit may require the qualified provider to file with the governmental unit a payment and performance bond relating to the installation of energy cost savings measures that is in an amount the governmental unit finds reasonable and necessary to protect its interests and that may also cover the value of the guaranteed savings on the contract and is conditioned on the faithful execution of the terms of the contract.

(e) A governmental unit, or several governmental units together, may enter into an installment payment contract or lease purchase agreement with a qualified provider or a third party financing company designated by the qualified provider, or both, for the purchase and installation of energy cost savings measures with a term not to exceed the lesser of 20 years or the average useful life of the energy cost savings measures from the date the energy cost savings measures have been completed and accepted by the governmental unit.

(f) Guaranteed energy cost savings contracts, including installment payment contracts and lease purchase agreements financing the contracts, may extend beyond the fiscal year in which they become effective. The governmental unit may include in its annual budget and appropriations measures for each subsequent fiscal year any amounts payable under guaranteed energy savings contracts, including installment payment contracts and lease purchase agreements financing the contracts, during that fiscal year.

(g) A governmental unit may use a combination of funds designated for operating, capital expenditures, or other specially designated funds for any guaranteed energy cost savings contract including purchases using installment payment contracts or lease purchase agreements.

(h) State aid and other amounts appropriated for distribution to, or reimbursement to, a governmental unit may not be reduced as a result of energy cost savings realized from a guaranteed energy cost savings contract or a lease purchase agreement for the purchase and installation of energy cost savings measures.



Section 41-16-144 - Construction of article.

The provisions of this article shall not be construed to alter or circumvent present law which requires education support personnel to work under the direct supervision, employment, and/or control of local boards of education.









Chapter 16A - GOVERNMENTAL LEASING.

Section 41-16A-1 - Short title.

This chapter shall be known and may be cited as the Alabama Governmental Leasing Act.



Section 41-16A-2 - Legislative intent.

It is hereby found and declared by the Legislature of Alabama that it is in the public interest that the state, political subdivisions, agencies, boards, commissions, and departments thereof, the various counties of the state, the various municipal corporations within the state, county boards of education, city boards of education, instrumentalities of any of the foregoing, and public corporations arising under or organized pursuant to any statute of the state shall have the flexibility to finance the acquisition, installation, equipping, and/or improvement of any eligible property that such governmental entity otherwise is legally authorized to acquire through the use of lease, lease-purchase, and/or installment-purchase financing. It is the intention of the Legislature by passage of this chapter that wherever, either by express grant or by implication, a governmental entity has the power and authority to acquire any eligible property by purchase, lease, lease-purchase, bailment, or otherwise, such governmental entity shall have the power and authority to acquire such eligible property through the use of any lease, lease-purchase, lease with option to purchase, installment-sale agreement or arrangement, or similar agreement or arrangement authorized by this chapter. Furthermore, it is the intention of the Legislature by passage of this chapter to authorize each such governmental entity, in its discretion, to enter into lease, lease-purchase, and/or installment-purchase contracts and arrangements, on such terms and containing such conditions, stipulations, and requirements as such governmental entity shall believe necessary in order to obtain such lease, lease-purchase, and/or installment-sale financing or as may be mandated by this chapter. This chapter shall be construed liberally in conformity with the intention stated in the foregoing provisions of this section.



Section 41-16A-3 - Definitions.

For the purposes of this chapter, the following terms shall have the respective meanings provided by this section:

(a) ALTERNATIVE FINANCING CONTRACT. A lease, lease-purchase, lease with option to purchase, installment-sale agreement or arrangement, or other similar agreement or arrangement.

(b) GOVERNMENTAL ENTITY. The state; any political subdivision of the state; any agency, board, commission, or department of the state; any county; any municipal corporation; any county board of education; any city board of education; any instrumentality of any of the foregoing; the State Board of Education, acting for the respective educational institutions under its supervision; each public corporation that conducts one or more state educational institutions under its supervision; and any public corporation arising under or organized pursuant to any statute of the state.

(c) GRANTOR PARTY. The lessor under a lease or lease-purchase contract, grantor under an installment-purchase contract, or other comparable party under any other alternative financing contract. Unless otherwise indicated by the context, each reference to grantor party shall include any assignee of the rights of the grantor party under the alternative financing contract.

(d) ELIGIBLE PROPERTY. Any tangible personal property, or any interest therein, including without limitation any goods, supplies, materials, appliances, equipment, furnishings, and/or machinery, whether or not such items constitute fixtures.

(e) STATE. The State of Alabama.

(f) SUBJECT PROPERTY. The eligible property which is the subject of an alternative financing contract.



Section 41-16A-4 - Authorization to utilize alternative financing contracts; scope of contracts.

In addition to and not as a limitation upon other powers and authority, any governmental entity shall have the power and authority to execute, perform, and authorize payments under any alternative financing contract relating to any eligible property deemed by such governmental entity to be necessary, useful, or appropriate to one or more lawful purposes of such governmental entity. Any alternative financing contract may provide financing or a source of funds for any or all costs of acquiring (by lease, purchase, lease-purchase, or otherwise), installing, equipping, and/or improving any eligible property and for any or all associated costs, fees, and expenses (including, without limitation, finance charges).



Section 41-16A-5 - Permissible contract provisions; general and limited obligation distinction may be made; allowable pledge payment sources; classification of entity's contracting and contracts.

(a) Alternative financing contracts may be for such term, provide for such renewal or extension options, provide for such terminating events, provide for the payment of such rentals, purchase installments, purchase price, and other amounts, and contain such other terms, provisions, and conditions as the governmental entity shall deem appropriate, and without limitation to the generality of the foregoing, may contain terms and conditions substantially similar to any one or more of the following:

(1) Provisions for the automatic renewal of the alternative financing contract for one or more successive periods unless affirmative action is taken by the governmental entity to terminate such alternative financing contract, and, if desired, specifying the nature of such affirmative action sufficient to terminate such alternative financing contract;

(2) Provisions for the payment by the governmental entity of interest at such fixed or variable rates of interest as such governmental entity shall deem appropriate or for the allocation of a portion of specified rentals or other payments to interest (which such allocation shall be deemed conclusively correct in the absence of bad faith);

(3) Provisions specifying the rights, remedies, obligations, and other liabilities of the parties in the event of a default or other failure to comply with the provisions of the alternative financing contract;

(4) Provisions designating whether the rights and/or obligations of the respective parties under the alternative financing contract shall be subject to assignment and/or delegation or specifying the terms and conditions under which such assignment and/or delegation shall be permitted; provided that, notwithstanding any other statute or law of the state to the contrary, in the absence of an express provision of an alternative financing contract prohibiting the assignment and/or delegation by the grantor party, such grantor party shall be permitted to assign its rights and/or delegate its obligations under such alternative financing contract without the consent or approval of the governmental entity;

(5) Provisions establishing which party to the alternative financing contract will retain title to the subject property and which party to the alternative financing contract will bear the risk of loss with respect to the subject property and provisions establishing the circumstances in which title to and/or risk of loss with respect to the subject property shall be transferred (including, without limitation, provisions establishing any applicable purchase price or formula for computing such purchase price);

(6) Provisions specifying the consequences of theft, casualty loss, destruction, condemnation of, or other loss affecting the subject property (in whole or in part), which provisions may specify that in the event of such a theft, casualty loss, destruction, condemnation, or other loss the governmental entity shall be required to pay a stipulated amount to the grantor party and that, upon payment of such stipulated amount, title to that subject property (if not already held by the governmental entity) will pass to the governmental entity;

(7) Provisions requiring the governmental entity or the grantor party to maintain casualty insurance with respect to the subject property and/or to maintain liability, workmen's compensation, and/or other insurance coverages during the term of the alternative financing contract and specifying the application of the proceeds of such insurance;

(8) If required by the grantor party or its assignee, covenants precluding or limiting the right of the governmental entity to acquire property comparable to the subject property within a specified time (not to exceed five years) after early cancellation or termination of the alternative financing contract or the failure of the governmental entity to exercise all available optional renewals or extensions on the basis of a failure to appropriate funds for payment of amounts due under such alternative financing contract;

(9) Covenants of the governmental entity to indemnify, hold harmless, and/or defend the grantor party with respect to any or all of the transactions contemplated by the alternative financing contract and/or in connection with the subject property;

(10) Provisions allocating responsibility for taxes, duties, assessments, and other impositions applicable to the alternative financing contract, any transactions contemplated by the alternative financing contract and/or the subject property;

(11) At the option of the governmental entity, a stipulation that such alternative financing contract shall terminate without further monetary obligation on the part of such governmental entity at the close of any fiscal year of such governmental entity in the event sufficient funds shall not have been appropriated or otherwise lawfully set aside to permit the governmental entity to satisfy its obligations under the alternative financing contract during the next succeeding fiscal year of such governmental entity, including during any renewal term under such alternative financing contract; and

(12) Provisions concerning the disposition of the subject property in the event of the expiration, cancellation, or termination of an alternative financing contract for any reason (including, without limitation, default by the governmental entity thereunder); including, without limitation, stipulations that upon any such expiration, cancellation, or termination of an alternative financing contract under the terms of which either (A) the governmental entity does not have an option to purchase or otherwise to acquire title to the subject property or (B) at the time of such cancellation or termination the governmental entity has not paid in full all amounts specified in such alternative financing contract in order to entitle the governmental entity to title to or transfer of title to the subject property, (i) such governmental entity shall no longer be entitled to claim any title or interest in the subject property as against the grantor party or any person claiming by, through or under the grantor party and the governmental entity shall, at its sole expense, deliver the subject property to the grantor party at the location specified in or pursuant to the alternative financing contract and in such condition as is specified in the alternative financing contract, (ii) in the event the governmental entity shall fail to return the subject property to the grantor party as described in clause (i), the grantor party shall have the right to take possession of the subject property, (iii) in taking possession of the subject property, a grantor party may proceed without judicial process if this can be done without breach of the peace or may proceed by action, and/or (iv) without removal, the grantor party may render subject property constituting personal property or fixtures unusable and may dispose of the same on the governmental entity's premises.

(b) If an alternative financing contract contains the terms contained in subdivision (a)(11) hereof, such alternative financing contract shall be deemed to obligate the governmental entity thereunder only for those sums payable during the then current fiscal year of such governmental entity, including in the case of a renewable alternative financing contract for those sums payable in the individual fiscal year renewal term, and, if and to the extent any constitutional or statutory debt limit is applicable to such governmental entity, such alternative financing contract shall not be deemed to create a debt of such governmental entity within the meaning of any constitutional or statutory provision. Notwithstanding the foregoing, nothing in this section shall diminish the obligation of a governmental entity to pay all sums payable under such alternative financing contract during the then current fiscal year and to satisfy and discharge all obligations required to be performed under the alternative financing contract during the then current fiscal year of the governmental entity, including in the case of a renewable alternative financing contract those sums payable in the then applicable renewal term and those obligations required to be performed in the then applicable renewal term.

(c) Unless otherwise prohibited by the constitution or statutes of the state, a governmental entity may specify that its obligations under any alternative financing contract shall be a general obligation of such governmental entity or that such obligations shall be payable solely from specified sources. A governmental entity may assign and specifically pledge for the payment of any of its alternative financing contracts constituting general obligations (as additional security therefor) or for the payment of any of its alternative financing contracts constituting limited obligations (as the sole source for the payment thereof), as the case may be, all or any portion of the funds derived from any one or more of the following sources that are not subject to previous pledges or covenants which would prevent the assignment and pledge hereby authorized, that are not required by the laws and constitution of the state to be devoted to other purposes:

(1) The proceeds from any tax (including any ad valorem tax and any occupational, privilege, license, or excise tax) that such governmental entity is authorized to levy at the time of execution of such alternative financing contract;

(2) Any payments in lieu of taxes paid or payable to such governmental entity by other governmental units or by private persons or companies pursuant to contractual arrangements or laws in effect at the time of the execution of such alternative financing contract;

(3) The portion of any tax levied and collected by any other governmental entity that shall be apportioned and paid to such governmental entity pursuant to laws in effect at the time of the execution of such alternative financing contract;

(4) The income derived from the investment of moneys lawfully held by such governmental entity; and

(5) The revenues from any revenue-producing properties owned, leased, or operated by such governmental entity, including, without limitation thereto, any water system, sewer system, electric distribution system, or other utility.

The pledge of any pledged funds for the obligations of a governmental entity under an alternative financing contract pursuant to this chapter, together with any covenants of such governmental entity relating to such pledge, shall have the force of contract between such governmental entity and the grantor party or anyone claiming by, through, or under the grantor party. To the extent necessary, such pledged funds shall constitute a trust fund or funds which shall be impressed with a lien in favor of the grantor party and any person claiming by, through, or under the grantor party. In the event that more than one pledge should be made with respect to any pledged funds, then such pledges shall take precedence in the order in which they are made unless the proceedings making such pledge shall expressly provide that such pledge shall be on a parity with or subordinate to a subsequent pledge of such pledged funds. All alternative financing contracts for which any pledge authorized by this chapter may be made shall constitute preferred claims against that portion of the pledged funds so pledged, and shall have preference over any claims for any other purpose whatsoever.

(d) The execution of and performance under an alternative financing contract by a governmental entity shall constitute the exercise of the borrowing power of the governmental entity. Alternative financing contracts shall constitute "other evidences of indebtedness" within the meaning and usage of Section 8-8-7, as amended.



Section 41-16A-6 - Proprietary function contracting not restricted.

Nothing in this chapter shall restrict governmental entities from executing contracts arising out of their proprietary functions.



Section 41-16A-7 - Impact of other state laws upon interpretation of contracts executed pursuant to this chapter.

The provisions of any alternative financing contract that are either permitted or required to be included therein pursuant to this chapter shall be valid and enforceable in accordance with their terms notwithstanding any other laws of the state to the contrary. Notwithstanding the foregoing, the laws of the state other than this chapter shall determine whether a particular alternative financing contract constitutes a lease or a sale of the subject property to the governmental entity with the retention by the grantor party of a security interest and shall determine the applicability of Articles 2, 2A, and/or 9 of Title 7, as amended, to such alternative financing contract.



Section 41-16A-8 - Investment status of contracts.

Alternative financing contracts or any interest therein shall be a legal and authorized investment for banks, savings and loan associations, insurance companies, fiduciaries, and trustees.



Section 41-16A-9 - Construction.

To the extent of any conflict or inconsistency between any provisions of this chapter and any provisions of any other law as applied to alternative financing contracts entered into in accordance with this chapter, the provisions of this chapter shall prevail and control. Subject to the immediately preceding sentence, this chapter does and shall be construed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to other laws. Any governmental entity may use the provisions of any other law, not in conflict with the provisions of this chapter, to the extent convenient or necessary to carry out any power or authority, express or implied, granted by this chapter. Nothing contained in this chapter shall exempt any governmental entity from the requirements, if applicable, of Section 41-4-115, as amended.



Section 41-16A-10 - Reliance of grantor party on legal authority of entity.

Any grantor party and each person claiming by, through, or under a grantor party may conclusively rely on the legal authority of a governmental entity to enter into an alternative financing contract and to perform the obligations of such governmental entity thereunder.



Section 41-16A-11 - Chapter declaratory of existing law.

It is hereby found, determined, and declared that the provisions of this chapter are declaratory of existing law and the provisions of this chapter shall not be construed adversely to the legality, authorization, or validity of any contract, agreement, or arrangement heretofore entered into by any governmental entity.






Chapter 17 - STATE-OWNED MOTOR VEHICLES.

Section 41-17-1 - Standards.

Repealed by Act 2013-282, §2, effective October 1, 2014.



Section 41-17-2 - Purchase for or assignment to state officers or employees of passenger automobiles.

Repealed by Act 2013-282, §2, effective October 1, 2014.



Section 41-17-3 - Maintenance and operation of transportation pool in City of Montgomery by Department of Finance generally; establishment of mileage fees and charges for use of pool cars.

Repealed by Act 2013-282, §2, effective October 1, 2014.



Section 41-17-4 - Number, etc., of automobiles to be kept in pool.

Repealed by Act 2013-282, §2, effective October 1, 2014.



Section 41-17-5 - Establishment of Transportation Revolving Fund; disposition of fees collected for use of pool cars; transportation pool to be self-supporting.

Repealed by Act 2013-282, §2, effective October 1, 2014.



Section 41-17-6 - Establishment, operation, etc., of area transportation pools.

Repealed by Act 2013-282, §2, effective October 1, 2014.



Section 41-17-7 - Promulgation of rules and regulations for provision of parking and storage for pool, etc., by Director of Finance.

Repealed by Act 2013-282, §2, effective October 1, 2014.



Section 41-17-8 - Maintenance and repair of state-owned automobiles.

Repealed by Act 2013-282, §2, effective October 1, 2014.



Section 41-17-9 - Unauthorized use, etc., of state-owned automobile; alteration, etc., of license plate affixed to state vehicle.

Repealed by Act 2013-282, §2, effective October 1, 2014.






Chapter 17A - GREEN FLEETS POLICY.

Section 41-17A-1 - Legislative findings.

(a) The Legislature of Alabama makes the following findings and statements:

(1) Energy use associated with the operation of state motor vehicle fleets exacerbates local air quality problems and results in greenhouse gas emissions that contribute to global climate change.

(2) Agencies and departments of state government have a significant role to play in improving local air quality and reducing greenhouse gas emissions by improving the energy efficiency of their fleets and reducing emissions from fleet operations.

(3) Improving the energy efficiency of state fleets will result in a significant monetary savings in the long term.

(b) The Legislature expresses its intent as follows:

(1) To express its power as a participant in the marketplace to ensure that purchases and expenditures of public monies are made in a manner consistent with the policies of improving local air quality, reducing Alabama's water pollution of hazardous waste oil, reducing the state's petroleum dependency, and reducing greenhouse gas emissions.

(2) To establish a green fleets policy in conjunction with establishing life cycle costing as a method of addressing the management, operation, and procurement of fleet vehicles under the control of the State of Alabama in order to improve the energy efficiency of its fleets and reduce emissions from its fleets.



Section 41-17A-2 - Definitions.

As used in this chapter the following terms shall have the following meanings:

(1) FUEL ECONOMY. The applicable model year combined highway/city fuel economy with respect to a vehicle as determined on a gasoline gallon equivalent basis as determined by the Administrator of the U.S. Environmental Protection Agency with respect to the vehicle. If such data is not available from the administrator, the fuel economy shall be the total in-use fuel consumed divided by the total miles driven for the most recent fiscal year.

(2) HEAVY DUTY VEHICLE. Any motor vehicle, licensed for use on roadways, having a manufacturer's gross vehicle weight rating greater than 14,000 pounds.

(3) LIGHT DUTY VEHICLE. Any motor vehicle designed primarily for the transportation of persons and with a manufacturer's gross vehicle weight rating of 8,500 pounds or less.

(4) MEDIUM DUTY VEHICLE. Any vehicle having a manufacturer's gross vehicle weight rating of 14,000 pounds or less and which is not a light-duty truck or passenger vehicle.



Section 41-17A-3 - Inventory of fleet vehicles.

(a) In order to establish a baseline of data so that a state green fleets policy may be established, implemented, and monitored, each state department and agency fleet manager shall develop an inventory and analysis of the fleet vehicles within that department or agency as of the close of fiscal year 2010. This inventory shall include the following specific information:

(1) Number of vehicles classified by the model year, make, model, engine size, vehicle identification number (VIN), drivetrain type of 2-wheel drive or 4-wheel drive, and the rated vehicle weight and classification as either light-duty, medium-duty, or heavy-duty.

(2) Miles per gallon or gallon equivalent, per vehicle.

(3) Average fuel economy of all light-duty vehicles in the fleet.

(4) Average fuel economy of all medium-duty vehicles in the fleet.

(5) Average fuel economy of all heavy-duty vehicles in the fleet.

(6) Type of fuel or power source including, but not limited to, electricity used.

(7) Average cost per gallon, or gallon equivalent of fuel.

(8) Average fuel cost per mile.

(9) Annual miles driven per vehicle.

(10) Total fuel or power consumption per vehicle.

(11) Vehicle function, such as the tasks associated with the vehicle's use.

(b) Fleet managers from state departments and agencies shall be responsible for providing baseline data in a reliable and verifiable manner. The data shall be submitted to the Green Fleets Review Committee established in Section 41-17A-6 for use in measuring progress toward the goals outlined in Section 41-17A-4.



Section 41-17A-4 - Average fleet fuel economy improvement.

(a) Except as otherwise provided under this section, the average fleet fuel economy for light-duty vehicles shall be increased by four percent per fiscal year, rounded to the nearest 1/10 mile per gallon, beginning November 21, 2009.

(b) Except as otherwise provided under this section, the average fleet fuel economy for medium-duty vehicles shall be increased by three percent per fiscal year, rounded to the nearest 1/10 mile per gallon, beginning November 21, 2009.

(c) Except as otherwise provided under this section, the average fleet fuel economy for heavy-duty vehicles shall be increased by two percent per fiscal year, rounded to the nearest 1/10 mile per gallon, beginning November 21, 2009.

(d) Notwithstanding the requirements of subsections (a), (b), and (c), the Green Fleets Review Committee may prescribe a lower average fuel economy percentage improvement for a specific fiscal year if the committee determines that the standards prescribed pursuant to subsections (a), (b), or (c) are neither of the following:

(1) Technologically achievable.

(2) Cost effective, as demonstrated by clear evidence.

(e) If a lower percentage fuel economy improvement is prescribed for a specific fiscal year under subsection (d), that percentage increase shall be the maximum increase that is both of the following:

(1) Technologically achievable.

(2) Cost effective.

(f) In determining cost effectiveness under this section, the committee shall take into account the total value to the nation of reduced petroleum use, including the value of reducing external costs of petroleum use, using a value for such costs equal to 25 percent of the value of a gallon of gasoline saved.

(g) In addition to determining cost effectiveness under this section, reducing harmful emissions and greenhouse gases created by the production and use of a fuel source shall be the second primary criteria taken into account by the committee. Whenever a fleet is taking into consideration a new fuel, the fuel provider shall submit U.S. Department of Energy statistics showing the life cycle emissions per gallon gasoline equivalent for the green fleet manager to submit to the committee.



Section 41-17A-5 - Procurement policies.

(a) In order to accomplish the goals stated in Section 41-17A-4, the State of Alabama shall modify procurement procedures, implement policies, conduct reviews, and take other actions as provided in this section.

(b) The following shall be the official policies of the State of Alabama pursuant to this chapter:

(1) To purchase, lease, or otherwise obtain or procure the most energy efficient vehicles possible that meet the operational needs of the department or agency for which the vehicles are intended by using life cycle costing as a method of determining the most cost efficient vehicles for the departments or agencies.

(2) To manage and operate its fleets in a manner that is energy efficient, that minimizes emissions, and that reduces petroleum dependency by utilizing specified proven technology identified by the Green Fleets Review Committee.

(3) To review every new vehicle purchase request and modify as necessary to ensure that the vehicle class to which the requesting vehicle belongs is appropriate for the duty requirements that the vehicle will be called upon to perform.

(4) To review the fleet inventory data required by Section 41-17A-3 to identify older vehicles that are not used or used infrequently, as well as those vehicles that are disproportionately inefficient, and schedule their elimination or replacement by determining the most cost effective methodology of establishing surplus inventory within all departments and agencies.

(5) To implement an anti-idling policy prohibiting state employees from idling all state-owned or operated vehicles for an excessive period of time.

(6) To implement educational programs for state employees to drive efficiently and utilize efficient vehicle operating techniques.

(7) To maintain vehicles at optimal efficiency by reviewing current maintenance schedules for all fleet vehicles and increasing or decreasing maintenance wherever cost-effective benefits will accrue as a result.

(8) To encourage carpooling and vanpooling by state employees by allowing commuter fees to be paid out of pretax income withholding as allowed by federal tax laws to help reduce fuel consumption, pollution, traffic, and parking congestion.



Section 41-17A-6 - Green Fleets Review Committee.

(a) In order to ensure compliance with the goals outlined in Section 41-17A-4, as well as to monitor the actions outlined in Section 41-17A-5, a Green Fleets Review Committee is created. The Permanent Joint Legislative Committee on Energy will appoint the members of the Green Fleets Review Committee. The membership of the committee shall reflect the racial, gender, geographic, urban/rural and economic diversity of the state. The Chair of the Green Fleets Review Committee may create advisory subcommittees and appoint members thereto, which may include members of the Green Fleets Review Committee, representatives from governmental agencies, and members of the public with interest and expertise in the objectives of the committee. The Green Fleets Review Committee shall create no more than two active advisory subcommittees at any given time unless the committee votes unanimously for additional subcommittees.

(b) The committee shall thereafter meet at the call of the chair or any majority of the members thereof; provided, that the committee shall meet at least once each four months. The committee shall have a continuing existence and may meet, act, and conduct its business at any place within this state during the sessions of the Legislature or any recess thereof, and in the interim period between sessions.

(c) Each legislative member of the committee or any subcommittee, if created, shall be entitled to his or her regular legislative compensation, his or her per diem, and travel expenses for each day he or she attends a meeting of the committee. Upon requisitions signed by the chair of the committee or subcommittees, these payments shall be paid out of any funds appropriated to the use of the Legislature by means of warrants drawn by the Comptroller on the State Treasury. Notwithstanding the foregoing, no member shall receive additional legislative compensation or per diem when the Legislature is in session or if a member is being paid any other payments on the same dates for attendance on other state business. The total legislative expenditures of the committee shall not exceed five thousand dollars ($5,000) per fiscal year.

(d) On an annual basis, all state department and agency fleet managers shall submit a draft of their green fleets plan to the Department of Transportation Office of Fleet Management, and the Green Fleets Review Committee detailing how vehicle procurement, fleet operations, and employee travel activity are intended to conform to the green fleet policies and strategies outlined in Section 41-17A-5. Each green fleets plan submitted shall also include, as an appendix or addendum, an updated fleet vehicle inventory list in the same format as the fleet vehicle inventory required by Section 41-17A-3.

(e) Each green fleets plan shall be reviewed by the Department of Transportation Office of Fleet Management, and the committee for overall conformity with the policies and for completeness in addressing the green fleets strategies. Inadequate plans shall be returned to the submitting department or agency for revision and discussion with the committee.

(f) Any appeal of the committee's decisions must be made in writing to the committee accompanied by appropriate documentation. Valid reasons for an appeal include unavailability of appropriate fleet vehicles, incremental costs in excess of the full life-cycle savings that would accrue from the acquisition of a given vehicle, and the primacy of a given vehicle's mission to public safety or a similar area judged to be applicable by the committee.

(g) Approval of vehicle procurement requests for each department or agency is contingent upon a satisfactory recommendation from the State Fleet Manager as to the merit of the department's or agency's green fleets plan.

(h) The most innovative green fleets plan implemented shall receive recognition in an annual award to the department or agency submitting the most innovative plan. The committee shall determine the recipient of the award during the annual green fleets review meeting.






Chapter 18 - SOUTHERN GROWTH POLICIES AGREEMENT.

Section 41-18-1 - Text.

(a) The party states find that the South has a sense of community based on common social, cultural and economic needs and fostered by a regional tradition. There are vast potentialities for mutual improvement of each state in the region by cooperative planning for the development, conservation and efficient utilization of human and natural resources in a geographic area large enough to afford a high degree of flexibility in identifying and taking maximum advantage of opportunities for healthy and beneficial growth. The independence of each state and the special needs of subregions are recognized and are to be safeguarded. Accordingly, the cooperation resulting from this agreement is intended to assist the states in meeting their own problems by enhancing their abilities to recognize and analyze regional opportunities and take account of regional influences in planning and implementing their public policies.

(b) The purposes of this agreement are to provide:

(1) Improved facilities and procedures for study, analysis and planning of governmental policies, programs and activities of regional significance;

(2) Assistance in the prevention of interstate conflicts and the promotion of regional cooperation;

(3) Mechanisms for the coordination of state and local interests on a regional basis; and

(4) An agency to assist the states in accomplishing the foregoing.

(a) There is hereby created the southern growth policies board, hereinafter called "the board."

(b) The board shall consist of five members from each party state, as follows:

(1) The governor,

(2) Two members of the state legislature, one appointed by the presiding officer of each house of the legislature or in such other manner as the legislature may provide, and

(3) Two residents of the state who shall be appointed by the governor to serve at his pleasure.

(c) In making appointments pursuant to paragraph (b)(3), a governor shall, to the greatest extent practicable, select persons who, along with the other members serving pursuant to paragraph (b), will make the state's representation on the board broadly representative of the several socioeconomic elements within his state.

(d)(1) A governor may be represented by an alternate with power to act in his place and stead, if notice of the designation of such alternate is given to the board in such manner as its bylaws may provide.

(2) A legislative member of the board may be represented by an alternate with power to act in his place and stead, unless the laws of his state prohibit such representation, and if notice of the designation of such alternate is given to the board in such manner as its bylaws may provide. An alternate for a legislative member of the board shall be selected by the member from among the members of the legislative house in which he serves.

(3) A member of the board serving pursuant to paragraph (b)(3), of this article may be represented by another resident of his state who may participate in his place and stead, except that he shall not vote; provided, that notice of the identity and designation of the representative selected by the member is given to the board in such manner as its bylaws may provide.

(a) The board shall prepare and keep current a statement of regional objectives, including recommended approaches to regional problems. The statement may also identify projects deemed by the board to be of regional significance. The statement shall be available in its initial form two years from the effective date of this agreement and shall be amended or revised no less frequently than once every six years. The statement shall be in such detail as the board may prescribe. Amendments, revisions, supplements or evaluations may be transmitted at any time. An annual commentary on the statement shall be submitted at a regular time to be determined by the board.

(b) In addition to powers conferred on the board elsewhere in this agreement, the board shall have the power to make or commission studies, investigations and recommendations with respect to:

(1) The planning and programming of projects of interstate or regional significance;

(2) Planning and scheduling of governmental services and programs which would be of assistance to the orderly growth and prosperity of the region and to the well-being of its population;

(3) Effective utilization of such federal assistance as may be available on a regional basis or as may have an interstate or regional impact;

(4) Measures for influencing population distribution, land use, development of new communities and redevelopment of existing ones;

(5) Transportation patterns and systems of interstate and regional significance;

(6) Improved utilization of human and natural resources for the advancement of the region as a whole; and

(7) Any other matters of a planning, data collection or informational character that the board may determine to be of value to the party states.

(a) To avoid duplication of effort and in the interest of economy, the board shall make use of existing studies, surveys, plans and data and other materials in the possession of the governmental agencies of the party states and their respective subdivisions or in the possession of other interstate agencies. Each such agency, within available appropriations and if not expressly prevented or limited by law, is hereby authorized to make such materials available to the board and to otherwise assist it in the performance of its functions. At the request of the board, each such agency is further authorized to provide information regarding plans and programs affecting the region, or any subarea thereof, so that the board may have available to it current information with respect thereto.

(b) The board shall use qualified public and private agencies to make investigations and conduct research, but if it is unable to secure the undertaking of such investigations or original research by a qualified public or private agency, it shall have the power to make its own investigations and conduct its own research. The board may make contracts with any public or private agencies or private persons or entities for the undertaking of such investigations or original research within its purview.

(c) In general, the policy of paragraph (b) of this article shall apply to the activities of the board relating to its statement of regional objectives, but nothing herein shall be construed to require the board to rely on the services of other persons or agencies in developing the statement of regional objectives or any amendment, supplement or revision thereof.

The board shall establish a local governments advisory committee. In addition, the board may establish advisory committees representative of subregions of the South, civic and community interests, industry, agriculture, labor or other categories or any combinations thereof. Unless the laws of a party state contain a contrary requirement, any public official of the party state or a subdivision thereof may serve on an advisory committee established pursuant hereto, and such service may be considered as a duty of his regular office or employment.

(a) The members of the board shall be entitled to one vote each. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor thereof. Action of the board shall be only at a meeting at which a majority of the members or their alternates are present. The board shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the board may delegate the exercise of any of its powers relating to internal administration and management to an executive committee or the executive director. In no event shall any such delegation include final approval of:

(1) A budget or appropriation request,

(2) The statement of regional objectives or any amendment, supplement or revision thereof,

(3) Official comments on or recommendations with respect to projects of interstate or regional significance, or

(4) The annual report.

(b) To assist in the expeditious conduct of its business when the full board is not meeting, the board shall elect an executive committee of not to exceed 17 members, including at least one member from each party state. The executive committee, subject to the provisions of this agreement and consistent with the policies of the board, shall be constituted and function as provided in the bylaws of the board. One half of the membership of the executive committee shall consist of governors, and the remainder shall consist of other members of the board, except that at any time when there is an odd number of members on the executive committee the number of governors shall be one less than half of the total membership. The members of the executive committee shall serve for terms of two years, except that members elected to the first executive committee shall be elected as follows: one less than half of the membership for two years and the remainder for one year. The chairman, chairman-elect, vice-chairman and treasurer of the board shall be members of the executive committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the executive committee shall not affect its authority to act, but the board at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term.

(c) The board shall have a seal.

(d) The board shall elect from among its members a chairman, a chairman-elect, a vice-chairman and a treasurer. Elections shall be annual. The chairman-elect shall succeed to the office of chairman for the year following his service as chairman-elect. For purposes of the election and service of officers of the board, the year shall be deemed to commence at the conclusion of the annual meeting of the board and terminate at the conclusion of the next annual meeting thereof. The board shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the board and, together with the treasurer and such other personnel as the board may deem appropriate, shall be bonded in such amounts as the board shall determine. The executive director shall be secretary.

(e) The executive director, subject to the policy set forth in this agreement and any applicable directions given by the board, may make contracts on behalf of the board.

(f) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, subject to the approval of the board, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the board and shall fix the duties and compensation of such personnel. The board in its bylaws shall provide for the personnel policies and programs of the board.

(g) The board may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

(h) The board may accept for any of its purposes and functions under this agreement any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the board pursuant to this paragraph or services borrowed pursuant to paragraph (g) of this article shall be reported in the annual report of the board. Such report shall include the nature, amount and conditions if any, of the donation, grant or services borrowed and the identity of the donor or lender.

(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold and convey real and personal property and any interest therein.

(j) The board shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The board shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(k) The board annually shall make to the governor and legislature of each party state a report covering the activities of the board for the preceding year. The board at any time may make such additional reports and transmit such studies as it may deem desirable.

(l) The board may do any other or additional things appropriate to implement powers conferred upon it by this agreement.

(a) The board shall advise the governor or designated officer or officers of each party state of its budget of estimated expenditures for such period as may be required by the laws of that party state. Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(b) The total amount of appropriation requests under any budget shall be apportioned among the party states. Such apportionment shall be in accordance with the following formula:

(1) One third in equal shares,

(2) One third in the proportion that the population of a party state bears to the population of all party states, and

(3) One third in the proportion that the per capita income in a party state bears to the per capita income in all party states.

In implementing this formula, the board shall employ the most recent authoritative sources of information and shall specify the sources used.

(c) The board shall not pledge the credit of any party state. The board may meet any of its obligations in whole or in part with funds available to it pursuant to article VI (h) of this agreement, provided that the board takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the board makes use of funds available to it pursuant to article VI (h), or borrows pursuant to this paragraph, the board shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same. The board may borrow against anticipated revenues for terms not to exceed two years, but in any such event the credit pledged shall be that of the board and not of a party state.

(d) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the board.

(e) The accounts of the board shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the board.

(f) Nothing contained herein shall be construed to prevent board compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the board.

Each party state is hereby authorized to participate in cooperative or joint planning undertakings with the federal government, and any appropriate agency or agencies thereof, or with any interstate agency or agencies. Such participation shall be at the instance of the governor or in such manner as state law may provide or authorize. The board may facilitate the work of state representatives in any joint interstate or cooperative federal-state undertaking authorized by this article, and each such state shall keep the board advised of its activities in respect of such undertakings, to the extent that they have interstate or regional significance.

The board may undertake studies or investigations centering on the problems of one or more selected subareas within the region; provided, that in its judgment such studies or investigations will have value as demonstrations for similar or other areas within the region. If a study or investigation that would be of primary benefit to a given state, unit of local government, or intrastate or interstate area is proposed, and if the board finds that it is not justified in undertaking the work for its regional value as a demonstration, the board may undertake the study or investigation as a special project. In any such event, it shall be a condition precedent that satisfactory financing and personnel arrangements be concluded to assure that the party or parties benefited bear all costs which the board determines that it would be inequitable for it to assume. Prior to undertaking any study or investigation pursuant to this article as a special project, the board shall make reasonable efforts to secure the undertaking of the work by another responsible public or private entity in accordance with the policy set forth in article IV (b).

If any two or more contiguous party states desire to prepare a single or consolidated comprehensive land use plan or a land use plan for any interstate area lying partly within each such state, the governors of the states involved may designate the board as their joint agency for the purpose. The board shall accept such designation and carry out such responsibility; provided, that the states involved make arrangements satisfactory to the board to reimburse it or otherwise provide the resources with which the land use plan is to be prepared. Nothing contained in this article shall be construed to deny the availability for use in the preparation of any such plan of data and information already in the possession of the board or to require payment on account of the use thereof in addition to payments otherwise required to be made pursuant to other provisions of this agreement.

Nothing in this agreement shall be construed to:

(1) Affect the powers or jurisdiction of any agency of a party state or any subdivision thereof;

(2) Affect the rights or obligations of any governmental units, agencies or officials, or of any private persons or entities conferred or imposed by any interstate or interstate-federal compacts to which any one or more states participating herein are parties; or

(3) Impinge on the jurisdiction of any existing interstate-federal mechanism for regional planning or development.

(a) This agreement shall have as eligible parties the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia and West Virginia.

(b) Any eligible state may enter into this agreement, and it shall become binding thereon when it has adopted the same; provided, that in order to enter into initial effect, adoption by at least five states shall be required.

(c) Adoption of the agreement may be either by enactment thereof or by adherence thereto by the governor; provided, that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1977. During any period when a state is participating in this agreement through gubernatorial action, the governor may provide to the board an equitable share of the financial support of the board from any source available to him. Nothing in this paragraph shall be construed to require a governor to take action contrary to the constitution or laws of his state.

(d) Except for a withdrawal effective on December 31, 1977, in accordance with paragraph (c) of this article, any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable, and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters.



Section 41-18-2 - Copies of bylaws and amendments.

Copies of bylaws and amendments to be filed pursuant to article VI (j) of the agreement shall be filed with the Secretary of State.



Section 41-18-3 - Effect of adoption.

Nothing contained in the southern growth policies agreement, as enacted by this chapter, shall in any event be construed to terminate the participation of this state with any state which adopted the southern growth policies agreement prior to October 10, 1975; except, that the provisions of article XII (c) shall govern with respect to the continuance of states as parties thereto after December 31, 1977.

No section, article or provision contained in this chapter shall be construed so as to prohibit, restrict or restrain the actions of any individual member state or the actions of any county or municipal government within the boundaries of any individual member state, nor shall any delegate from the State of Alabama be authorized by this legislature to cast any vote that would in any manner restrict the sovereign rights presently granted to or retained by this state under the United States Constitution, or the rights of any local governments granted by the Constitution of the State of Alabama or by statutory acts of the Legislature.






Chapter 19 - BUDGET MANAGEMENT.

Section 41-19-1 - Short title.

This chapter may be cited as The Budget Management Act.



Section 41-19-2 - "Agency/department" defined.

For the purposes of this chapter, the term "agency/department" shall include state agencies, departments, boards, bureaus, the Legislature and institutions of the state.



Section 41-19-3 - Purpose of chapter; Governor to develop and present four-year strategic plan.

It is the purpose of this chapter to establish a comprehensive system for budgeting and financial management which furthers the capacity of the Governor and the Legislature to plan and finance the services which they determine the state will provide for citizens. The system shall include procedures for all of the following:

(1) The orderly establishment, continuing review, and periodic revision of the program and financial goals and policies of the state.

(2) The development, coordination, and review of long-range program and financial plans that will implement established state goals and policies.

(3) The preparation, coordination, analysis, and enactment of a budget, organized to focus on state services and their costs, that authorizes the implementation of policies and plans in the succeeding budget period.

(4) The evaluation of alternatives to existing policies, plans, and procedures that offer potential for more efficient or effective state services.

(5) The regular appraisal and reporting of program performance.

To this end, each Governor shall develop a four-year strategic plan for presentation to the Legislature prior to the first day of the second regular legislative session in each term of office. The plan shall include program, long-range revenue and expenditure plans for the quadrennium, improvements in the state infrastructure requiring capital outlay, and recommended steps to reduce the cost of operation of state government.



Section 41-19-3.1 - Joint Fiscal Committee to serve in advisory capacity to Governor in development of plans.

The Legislative Council shall serve in an advisory capacity to the Governor in the development of the long-range program, revenue and expenditure plans. The Legislative Council shall be aided by the Legislative Fiscal Office.



Section 41-19-4 - Responsibilities of Governor as to preparation and administration of state budget, etc., generally.

The Governor is responsible for the preparation and administration of the state budget and the evaluation of the long range program plans, requested budgets and alternatives to state agency/department policies and programs and formulation and recommendation for consideration by the Legislature of a proposed comprehensive program and financial plan which shall cover all estimated receipts and expenditures of the state government, including all grants, loans and moneys received from the federal government. Proposed expenditures shall not exceed estimated revenues and resources.



Section 41-19-5 - Responsibilities of Department of Finance as to preparation of budget, etc., generally.

The Department of Finance shall:

(1) Assist the Governor in the preparation and explanation of the proposed comprehensive program and financial plan, including the coordination and analysis of state agency/department program goals and objectives, program plans and program budget requests;

(2) Develop procedures to produce the information needed for effective decision making;

(3) Assist agencies/departments in preparing their statement of goals and objectives, program plans, program budget requests and reporting of program performance;

(4) Administer its responsibilities under the program execution provisions of this chapter so that the policy decisions and budget determination of the Governor and the Legislature are implemented to the fullest extent possible within the concepts of proper management;

(5) Provide the Legislature with budget information; and

(6) Assist agencies/departments in the preparation of their proposals under Section 41-19-6. This assistance shall include organization of materials, provision of centrally collected accounting, budgeting and personnel information, standards and guidelines formulation, provision of population and other required data, and any other assistance that will help the state agencies/departments produce the information necessary for efficient agency/department management and effective decision making by the Governor and the Legislature.



Section 41-19-6 - Program and financial information to be submitted to Department of Finance by agencies/departments; preparation of information by Department of Finance upon failure of agencies/departments to transmit same; compilation and submission to Governor of summary of information.

(a) Each state agency/department, on the date and in the form and content prescribed by the Department of Finance, shall prepare and forward to the Budget Officer the following program and financial information:

(1) The goals and objectives of the agency/department programs, together with proposed supplements, deletions and revisions to such programs;

(2) Its proposed plans to implement the goals and objectives, including estimates of future service needs, planned methods of administration, proposed modification of existing program services and establishment of new program services, and the estimated resources needed to carry out the proposed plan;

(3) The budget requested to carry out its proposed plans in the succeeding fiscal year. The budget request information shall include the expenditures during the last fiscal year, those estimated for the current fiscal year, those proposed for the succeeding fiscal year and any other information requested by the Department of Finance;

(4) A report of the revenues during the last fiscal year, an estimate of the revenues during the current fiscal year and an estimate for the succeeding fiscal year;

(5) A statement of legislation required to implement the proposed programs and financial plans; and

(6) An evaluation of the advantages and disadvantages of specific alternatives to existing or proposed program policies or administrative methods.

(b) The state agency/department proposals prepared under subsection (a) of this section shall describe the relationships of their programs services to those of other state agencies/departments and other branches of state government.

(c) If any state agency/department fails to transmit the program and financial information required under subsection (a) of this section on the specified date, the Department of Finance may prepare such information.

(d) The Department of Finance shall compile and submit to the Governor or the Governor-elect for any year when a new Governor has been elected, not later than November 20, a summary of the program and financial information prepared by state agencies/departments.



Section 41-19-7 - Formulation and presentation to Legislature and agencies/departments of Governor's proposed program and financial plan.

(a) The Governor shall formulate the program and financial plan to be recommended to the Legislature after considering each state agency's proposed program and financial plan. The Governor's plan shall include his recommended goals and policies, recommended plans to implement the goals and policies, recommended budget for the succeeding fiscal year and recommended revenue measures to balance the budget.

(b) The proposed comprehensive program and financial plan shall be presented by the Governor in a message to a joint session of the Legislature on or before the fifth legislative day of each regular session of the Legislature. The message shall be accompanied by an explanatory report which summarizes recommended goals, plans and appropriations. The explanatory report shall be furnished each member of the Legislature and each state agency/department on or before the fifth legislative day of the regular session of the Legislature. The report shall contain the following information:

(1) The coordinate program goals and objectives that the Governor recommends to guide the decisions on the proposed program plans and budget appropriations;

(2) The program and budget recommendations of the Governor for the succeeding fiscal year;

(3) A summary of state revenues in the last fiscal year, a revised estimate for the current fiscal year and an estimate for the succeeding fiscal year;

(4) A summary of expenditures during the last fiscal year, those estimated for the current fiscal year and those recommended by the Governor for the succeeding fiscal year; and

(5) Any additional information which will facilitate understanding of the Governor's proposed program and financial plan by the Legislature and the public.



Section 41-19-8 - Responsibilities of Legislature as to consideration and adoption of program and financial plan, etc. - Generally.

The Legislature shall:

(1) Consider the program and financial plan recommended by the Governor, including proposed goals and policies, tax rate and other revenue changes and long range program plans;

(2) Adopt programs and alternatives to the plan recommended by the Governor which it deems appropriate;

(3) Adopt legislation to authorize the implementation of a comprehensive program and financial plan; and

(4) Provide for a post audit of financial transactions, program accomplishments and execution of legislative policy direction.



Section 41-19-9 - Responsibilities of Legislature as to consideration and adoption of program and financial plan, etc. - Balancing of authorized expenditures and estimated revenues and resources.

The Legislature shall consider the Governor's proposed comprehensive program and financial plan, evaluate alternatives to the Governor's recommendations and determine the comprehensive program and financial plan to support the services to be provided the citizens of the state; provided, however, that in such determination authorized expenditures shall not exceed estimated revenues and resources.



Section 41-19-10 - Authority of agencies/departments as to administration of programs and appropriations generally; preparation, review, approval, etc., of annual plans for operation of programs; granting of salary increases, etc., by agencies/departments; transfers or changes of appropriations; quarterly reports by Department of Finance as to operations of agencies/departments.

(a) Except as limited by policy decisions of the Governor, appropriations by the Legislature and other provisions of law, the several state agencies/departments shall have full authority for administering their program assignments and appropriations and shall be responsible for their proper management.

(b) Each state agency/department shall prepare an annual plan for the operation of each of its assigned programs. The operations plan shall be prepared in the form and content and be transmitted on the date prescribed to the Department of Finance.

(c) The Department of Finance shall:

(1) Review each operations plan to determine that it is consistent with the policy decisions of the Governor and appropriations by the Legislature, that it reflects proper planning and efficient management methods and that appropriations have been made for the planned purpose and will not be exhausted before the end of the fiscal year;

(2) Approve the operations plan if satisfied that it meets the requirements under subdivision (1) of this subsection; otherwise, the Department of Finance shall require revision of the operations plan in whole or in part; and

(3) Modify or withhold the planned expenditures at any time during the appropriation period if the Department of Finance finds that such expenditures are greater than those necessary to execute the programs at the level authorized by the Governor and the Legislature or that the revenues and resources will be insufficient to meet the authorized expenditure levels.

(d) No state agency/department may increase salaries of its employees, employ additional employees or expend money or incur any obligations except in accordance with law and with a properly approved operations plan by the Director of Finance.

(e) Appropriation transfers or changes as between objects of expenditures within a program may be made only by the Director of Finance. Appropriation transfers or changes between programs within an agency/department may be made only by the Governor and shall be reported to the Legislature quarterly. No transfers shall be made between agencies/departments except pursuant to interagency agreements executed for purposes of accomplishing objectives for which the funds involved were appropriated.

(f) The Department of Finance shall report quarterly to the Governor and the Legislature on the operations of each state agency/department, relating actual accomplishments to those planned and modifying, if necessary, the operations plan of any agency/department for the balance of the fiscal year.



Section 41-19-11 - Submission of performance reports to Department of Finance by agencies/departments; form and contents thereof; preparation and forwarding to members of Legislature of summary of reports.

(a) Each state agency/department, shall submit a performance report to the Department of Finance on or before November 1 for the preceding fiscal year. These reports shall be in the form prescribed by the Budget Officer and shall include statements concerning:

(1) The work accomplished and the services provided in the preceding fiscal year or other meaningful work period, relating actual accomplishments to those planned under subsection (b) of Section 41-19-10;

(2) The relationship of accomplishments and services to the policy decisions and budget determinations of the Governor and the Legislature;

(3) The costs of accomplishing the work and providing the services, to the extent feasible, citing meaningful measures of program effectiveness and costs; and

(4) The administrative improvements made in the preceding year, potential improvements in future years and suggested changes in legislation or administrative procedures to make further improvements.

(b) The Finance Department shall summarize the performance reports and forward copies to each member of the Legislature annually.



Section 41-19-12 - Preparation for presentation or presentation to legislative committee of false budget or fiscal information.

(a) Any person in state government, including elected or appointed officials, who prepares false budget or fiscal information to be presented to any legislative committee or who presents false budget or fiscal information to any legislative committee, knowing such budget or fiscal information to be false, shall be guilty of a misdemeanor and, on conviction, shall be imprisoned in the county jail for not more than one year and may also be fined not more than $1,000.00.

(b) In the event of a second conviction under this section, such person shall be forever ineligible to hold any position with the State of Alabama.






Chapter 19A - BUDGET ACCOUNTABILITY ACT.

Section 41-19A-1 - Short title.

This chapter shall be known and may be cited as the Budget Accountability Act.



Section 41-19A-2 - Legislative findings.

The Legislature recognizes that Alabama citizens demand and deserve accountability for the expenditure of taxpayer funds. The Legislature further recognizes that any member of the Alabama Legislature, as well as any other citizen, can lobby for or offer support for a program administered by an entity that receives public funds. The Legislature further recognizes that while at least two executive orders have banned pass-through appropriations, not all entities are effectively included under these executive orders.



Section 41-19A-3 - Definitions.

For the purposes of this chapter, the following terms shall have the following meanings:

(1) AGENCY. Any recipient of state funds.

(2) DIRECTED, DIRECTIVE, or DIRECTION. As used in this chapter refers to the exercise of control over the selection of projects or grants for which the expenditure of funds are made.

(3) LINE-ITEM APPROPRIATION. A separate reference in an appropriation bill to a proposed expenditure, which is certain as to the recipients and the amount with a general description of the expenditure.

(4) PASS-THROUGH APPROPRIATIONS. The expenditure of state funds by an agency at the explicit direction of a member of the Legislature, or a person acting on behalf of such member, if such expenditure is not for a purpose specified in a line-item appropriation. The expenditure of funds pursuant to Chapter 24 of Title 41, any federal or state grants or contracts awarded under federal or state guidelines or regulations, and any expenditures under Article 8, commencing with Section 29-2-121 of Chapter 2 of Title 29 shall not be considered pass-through appropriations. State funds transferred between state entities for the same program shall not be considered pass-through appropriations.



Section 41-19A-4 - Violations.

(a) Pass-through appropriations are prohibited. An agency director, assistant director, executive assistant, or any similar direct subordinate directing or permitting a pass-through appropriation shall be subject to disciplinary action or dismissal, or both, by the appropriate appointing authority.

(b) An agency director, assistant director, executive assistant, or any similar direct subordinate who violates this section shall be guilty of a Class C misdemeanor unless the agency director, assistant director, executive assistant, or any similar direct subordinate did not know and did not have reason to know of the pass-through appropriation. Acts constituting a violation of this chapter shall not be the basis for a violation of any other criminal law by the agency director, assistant director, executive assistant, or any similar direct subordinate or any other person.



Section 41-19A-5 - Duty to report.

The director, assistant director, executive assistant, or any similar direct subordinate of any agency shall have an affirmative duty to report to his or her superior, or in the case of an agency director, the Governor of Alabama and the Alabama Ethics Commission, any explicit directives regarding a pass-through appropriation and the agency director shall submit a copy of the report to the legislator involved and the presiding officer of each house.



Section 41-19A-6 - Lobbying.

Nothing in this chapter shall be deemed to prohibit or discourage a member of the Legislature from performing his or her duties. Those duties include the right to protect and promote activities and projects with agency personnel that constitute legal and valid functions of the agency or department. Therefore, any member of the Legislature or any citizen may lobby for or offer support for a program administered by the agency without violating this chapter.






Chapter 20 - CONTINUATION OR TERMINATION OF STATE AGENCIES.

Section 41-20-1 - Short title.

This chapter shall be known as the Alabama Sunset Law of 1981.



Section 41-20-2 - Definitions.

As used in this chapter, unless the context requires a different meaning, the following words shall be defined as follows:

(1) ENUMERATED AGENCY. All departments, councils, boards, commissions, divisions, bureaus or like governmental units or subunits of the State of Alabama which are enumerated herein.

(2) NONENUMERATED AGENCY. All departments, councils, boards, commissions, divisions, bureaus or like governmental units of the State of Alabama which are not enumerated herein.

(3) CONTINUANCE. Such term, or any derivative thereof shall mean continuance as presently in existence or as modified or reestablished by recommended legislation.

(4) PERFORMANCE AUDIT. The same as operational audit.

(5) SUNSET BILL. Any bill introduced pursuant to subsection (d) of Section 41-20-4 of this act.

(6) TERMINATION. The end, abolishment or annulment of any agency or the act of causing the existence to cease.



Section 41-20-3 - Specification of termination dates for certain agencies; date and procedure generally for termination of agencies not designated; committee's right to review and make recommendations.

(a) The following agencies shall automatically terminate on the dates specified, unless a bill is passed that they be continued, modified or reestablished:

(1) October 1, 1981 shall be the termination date for:

a. State Board of Auctioneers - created by Section 34-4-50.

b. Alabama Board of Cosmetology - created by Section 34-7-40.

c. Examining Board for Professional Entomologists, Horticulturists, Plant Pathologists, Floriculturists and Tree Surgeons - created by Section 2-28-2.

d. Alabama Board of Funeral Service - created by Section 34-13-20.

e. State Pilotage Commission - created by Section 33-4-1.

f. Polygraphic Examiners Board - created by Section 34-25-4.

g. Alabama Board of Examiners for Speech Pathology and Audiology - created by Section 34-28A-40.

h. State Board of Veterinary Medical Examiners - created by Section 34-29-20.

i. Alabama Real Estate Commission - created by Section 34-27-7.

j. Board of Bar Examiners - created by Section 34-3-2.

k. Board of Examiners of Mine Personnel - created by Section 25-9-9.

l. Alabama Board of Social Work Examiners - created by Section 34-30-50.

(2) October 1, 1982, shall be the termination date for:

a. State Board for Registration of Architects - created by Section 34-2-38.

b. Alabama Board of Examiners of Landscape Architects - created by Section 34-17-2.

c. Alabama State Board of Public Accountancy - created by Section 34-1-3.

d. State Board of Registration for Foresters - created by Section 34-12-30.

e. State Board for Registration of Professional Engineers and Land Surveyors - created by Section 34-11-30.

f. State Licensing Board for General Contractors - created by Section 34-8-20.

g. State Board of Chiropractic Examiners - created by Section 34-24-140.

h. Alabama Firefighters' Personnel Standards and Education Commission - created by Section 36-32-2.

i. Board of Hearing Aid Dealers - created by Section 34-14-30.

j. Alabama Board of Optometry - created by Section 34-22-40.

k. Alabama Peace Officers' Standards and Training Commission - created by Section 36-21-41.

l. Board of Physical Therapy - created by Section 34-24-192.

m. Board of Plumbing Examiners - created by Section 34-37-1 to 34-37-18.

n. Alabama Board of Examiners in Psychology - created by Section 34-26-20.

o. State Board of Heating, Air Conditioning, Roofing and Sheet Metal Contractors - created by Section 34-31-2.

p. Alabama Dairy Commission - created by Section 2-13-42.

q. Board of Dental Examiners of Alabama - created by Section 34-9-40.

r. Board of Nursing - created by Section 34-21-2.

s. State Board of Examiners of Nursing Home Administrators - created by Section 34-20-4.

t. State Board of Pharmacy - created by Section 34-23-90.

u. State Board of Podiatry - created by Section 34-24-250.

v. State Athletic Commission - created by Section 41-9-90.1.

(3) October 1, 1983 and every fourth year thereafter shall be the termination date for:

a. State Board for Registration of Architects - created by Section 34-2-38.

b. Alabama Board of Examiners of Landscape Architects - created by Section 34-17-2.

c. State Licensing Board for General Contractors - created by Section 34-8-20.

d. State Board of Licensure for Professional Engineers and Land Surveyors - created by Section 34-11-30.

e. Board of Bar Examiners - created by Section 34-3-2.

f. Polygraph Examiners Board - created by Section 34-25-4.

g. Alabama State Board of Occupational Therapy - created by Section 34-39-6.

(4) October 1, 1984 and every fourth year thereafter shall be the termination date for:

a. Alabama Board of Social Work Examiners - created by Section 34-30-50.

b. Alabama Board of Examiners in Psychology - created by Section 34-26-20.

c. Alabama State Board of Public Accountancy - created by Section 34-1-3.

d. Alabama Board of Cosmetology - created by Section 34-7-40.

e. Alabama Board of Funeral Service - created by Section 34-13-20.

f. Alabama Real Estate Commission - created by Section 34-27-7.

g. Alcoholic Beverage Control Board - created by Section 28-3-40.

h. Department of Insurance - created by Section 27-2-1.

i. Alabama Securities Commission - created by Section 8-6-50.

j. State Pilotage Commission - created by Section 33-4-1.

k. Public Service Commission - created by Section 37-1-1.

l. Examining Board for Professional Entomologists, Horticulturists, Plant Pathologists, Floriculturists and Tree Surgeons - created by Section 2-28-2.

m. State Board of Heating, Air Conditioning, Roofing and Sheet Metal Contractors - created by Section 34-31-2.

n. Board of Examiners of Mine Personnel - created by Section 25-9-9.

o. Plumbing Examiners Board - created by Section 40-12-145.

p. Alabama Liquefied Petroleum Gas Board - created by Section 9-17-101.

q. State Board of Auctioneers - created by Section 34-4-50.

(5) October 1, 1985 and every fourth year thereafter shall be the termination date for:

a. Alabama Board of Examiners for Speech-Language Pathology and Audiology - created by Section 34-28A-40.

b. Board of Nursing - created by Section 34-21-2.

c. State Board of Chiropractic Examiners - created by Section 34-24-140.

d. State Board of Veterinary Medical Examiners - created by Section 34-29-20.

e. Board of Examiners of Nursing Home Administrators - created by Section 34-20-4.

f. Board of Physical Therapy - created by Section 34-24-192.

g. Board of Hearing Instrument Dealers - created by Section 34-14-30.

h. Alabama Board of Examiners for Speech-Language Pathology and Audiology - created by Section 34-28A-40.

i. Board of Dental Examiners of Alabama - created by Section 34-9-40.

j. State Board of Medical Examiners - created by Section 34-24-53.

k. Alabama Board of Optometry - created by Section 34-22-40.

l. Alabama State Board of Pharmacy - created by Section 34-23-90.

m. State Board of Podiatry - created by Section 34-24-250.

(6) October 1, 1986 and every fourth year thereafter shall be the termination date for:

a. Board of Registration for Sanitarians - created by Section 34-28-20.

b. Alabama Surface Mining Reclamation Commission - created by Section 9-16-33.

c. State Oil and Gas Board - created by Section 9-17-3.

d. State Board of Registration for Foresters - created by Section 34-12-30.

e. Alabama Dairy Commission - created by Section 2-13-42.

f. State Radiation Control Agency - created by Section 22-14-4.

(b) Any law to the contrary notwithstanding, nothing in this chapter shall be construed to limit the joint committee's right to call any enumerated agency for review at a date earlier than specified in this section; nor shall the committee be limited to making recommendations for termination only or continuance only.

(c) The Sunset Committee shall have the authority to review any enumerated or nonenumerated agency and shall make recommendations for continuance, termination or modification. Any nonenumerated agency reviewed shall continue unless a bill is passed and becomes law to terminate or modify the agency.

(d) Either house may pass a resolution instructing the Sunset Committee to review an enumerated or nonenumerated agency. After passage of said resolution, the Sunset Committee shall review such agency and report its findings as provided for in subsection (d) of Section 41-20-4.



Section 41-20-4 - Creation of select joint committee for review and evaluation of agencies; composition; selection of members; chairman; duties generally; submission of data and report of recommendations as to continuation or termination of agencies; voting upon committee recommendations by Legislature generally; compensation of members of committee.

(a) A select joint committee, known as the Sunset Committee, shall be constituted as follows:

(b) Three members of the House and three members of the Senate shall be elected in the same manner as the elected members of the Legislative Council by the respective houses: two from the Alabama Senate and two from the Alabama House of Representatives shall be appointed by the presiding officer of said elected bodies; and the President Pro Tempore of the Senate and the Speaker Pro Tem of the House of Representatives. The chairman shall be elected from among the members of the committee, alternating annually between a House member and a Senate member. Any vacancy in the Sunset Committee shall be filled through appointment by the presiding officer of the elected body having the vacancy.

(c) Said select joint committee shall be charged with the duty of assisting in the implementation of the procedures of this chapter and shall be charged with the duty of establishing administrative procedures which shall facilitate the review and the evaluation procedure as provided for in this chapter.

(d) The committee shall submit its report and any accompanying legislation to the offices of the speaker and the president for distribution to legislators and the Governor on or before the first legislative day of the ensuing regular legislative session.

(e) The committee members shall be entitled to their usual legislative per diem and expenses for attending meetings of the committee, which shall be paid from funds appropriated for the payment of the expenses of the Legislature. There shall be no limitation upon the number of days the committee or any subcommittee thereof shall meet; provided, however, the members shall be entitled to payment only for the days they are actually engaged in committee business.



Section 41-20-5 - Procedure for review and evaluation of agencies - Commencement and conclusion.

Legislative committee review of the enumerated agencies shall begin in the year prior to the scheduled regular legislative session next preceding the date upon which the enumerated agencies are scheduled to terminate pursuant to Section 41-20-3, and shall conclude with a recommendation for continuation, modification or termination on or before the first legislative day immediately following said review.



Section 41-20-6 - Procedure for review and evaluation of agencies - Public hearings and receipt of testimony generally; burden of establishing public need for continuation of agencies; information to be provided by agencies under review.

(a) The Sunset Committee reviewing enumerated or nonenumerated agencies, shall hold public hearings and receive testimony from the public and all interested parties.

(b) All enumerated or nonenumerated agencies shall bear the burden of establishing that sufficient public need is present which justifies their continued existence.

(c) All enumerated or nonenumerated agencies shall provide the reviewing and evaluating committee with the following information:

(1) The identity of all agencies under the direct or advisory control of the agency under review;

(2) All powers, duties and functions currently performed by the agency under review;

(3) All constitutional, statutory or other authority under which said powers, duties and functions of the agency are carried out;

(4) Any powers, duties or functions which, in the opinion of the agency under review, are being performed and duplicated by another agency within the state, including the manner in which and the extent to which this duplication of efforts is occurring and any recommendations as to eliminating the duplication;

(5) Any powers, duties or functions which, in the opinion of the agency under review, are inconsistent with current and projected public needs and which should be terminated or altered; and

(6) Any other information which the reviewing committee, in its discretion, feels is necessary and proper in carrying out its review and evaluative duties.



Section 41-20-7 - Procedure for review and evaluation of agencies - Factors to be considered in determining public need for continuation of agencies generally.

In said public hearings, the determination as to whether a sufficient public need for continuance is present shall take into consideration the following factors concerning the enumerated or nonenumerated agency under review and evaluation:

(1) The extent to which any information required to be furnished to the reviewing committee pursuant to Section 41-20-6 has been omitted, misstated or refused and the extent to which conclusions reasonably drawn from said information is adverse to the legislative intent inherent in the powers, duties and functions as established in the enabling legislation creating said agency or is inconsistent with present or projected public demands or needs;

(2) The extent to which statutory changes have been recommended which would benefit the public in general as opposed to benefitting the agency;

(3) The extent to which operation has been efficient and responsive to public needs;

(4) The extent to which it has been encouraged that persons regulated, report to the agency concerning the impact of rules and decisions regarding improved service, economy of service or availability of service to the public;

(5) The extent to which the public has been encouraged to participate in rule and decision making as opposed to participation solely by persons regulated;

(6) The extent to which complaints have been expeditiously processed to completion in the public interest;

(7) The extent to which the division, agency or board has permitted qualified applicants to serve the public;

(8) The extent to which affirmative action requirements of state and federal statutes and constitutions have been complied with by the agency or the industry it regulates; and

(9) Any other relevant criteria which the reviewing committee, in its discretion, deems necessary and proper in reviewing and evaluating the sufficient public need for continuance of the respective agency.



Section 41-20-8 - Procedure for review and evaluation of agencies - Zero-based review and evaluation.

(a) In conjunction with the criteria enumerated in Section 41-20-7, one criterion which may be used in determining sufficient public need in such public hearings shall be a "zero-based review and evaluation." A "zero-based review and evaluation" shall be a comprehensive review and evaluation to determine if the merits of the agency support continuation rather than termination and a finding as to what amounts of funding, if any, shall be authorized to produce correspondingly greater or lesser levels of responsibility and service output. Such a procedure shall necessitate the review and evaluation of all powers, duties and functions which currently are exercised by the agency as well as any request for additions to said powers, duties or functions when reviewing the sufficient public need of the agency.

(b) Said "zero-based review and evaluation" shall include, but not be limited to, the following factors:

(1) An identification of other agencies having the same or similar objective, along with a comparison of the cost and effectiveness of said agencies, and any duplication of the agency under review;

(2) An identification of any agency which has not received and expended state tax dollar revenues within a period of two years prior to said hearings;

(3) An examination of the extent to which the objectives of the agency have been achieved in comparison with the objectives as initially set forth in the enabling legislation and an analysis of any significant variance between projected and actual performance;

(4) A specification, to the extent feasible, in quantitative terms of the objectives of said agency for the next four years; and

(5) An examination of the impact of said agency on the economy of the state.



Section 41-20-9 - Procedure for review and evaluation of agencies - Furnishing of information by Department of Examiners of Public Accounts; Legislative Reference Service; and Legislative Fiscal Office.

The Department of Examiners of Public Accounts, the Legislative Reference Service and the Legislative Fiscal Office of the state shall furnish, upon request of the reviewing and evaluating committee, any relevant information, including the results of prior audits and reviews of any agency under review.



Section 41-20-10 - Debate and voting upon recommendations as to continuance or termination of agencies.

(a) On the tenth legislative day of the regular session, one hour after the convening of the house of which the chairman of the select joint committee of the Sunset Committee is a member, voting in that house on sunset bills not previously considered during this regular session shall commence and thereafter continue as the first order of business, from day to day, until voting on all the bills with respect to each enumerated or nonenumerated agency is completed.

(b) On the fifth legislative day after passage of bills passed pursuant to subsection (a) of this section, one hour after convening of the house of which the chairman of the select joint committee of the Sunset Committee is not a member, voting in that house on said sunset bills not previously considered during this regular session shall commence and thereafter continue as the first order of business, from day to day, until voting on said bills is completed. Provided, however, that either house may, by a three-fifths vote of those members present and voting, consider other business before that house.

(c) (1) If a committee considering sunset legislation recommending modification shall fail to report a sunset bill within the time prescribed in subsection (a) or (b) of this section, then a substitute bill specifying only continuance concerning the status of the state agency shall be referred to the considering legislative body as a committee of the whole on the legislative day preceding the legislative day of prescribed reporting, there to be acted on by the Legislature as a committee of the whole.

(2) Debate on a sunset bill being acted upon by the Legislature as a committee of the whole shall be limited to one hour and must be continuous and uninterrupted. Thereafter a recorded vote must be taken at the expiration of said debate.

(3) An additional one hour of debate, beyond the time permitted in subdivision (2) of this subsection, may be permitted by a vote of two-thirds of those voting. Such additional period of debate may not be allowed more than one time per bill and must be continuous and uninterrupted. Thereafter a recorded vote must be taken at the expiration of said debate.

(d) Debate on the termination or continuance of any enumerated or nonenumerated agency shall not continue beyond the period of one hour from the start of the debate on each bill and a recorded vote must be taken at the expiration of said debate. "Debate" as used in this section shall mean one hour total time allocated for discussion on each agency considered. At the end of this one hour period of time allocated, which shall be continuous and uninterrupted, it shall be mandatory for the presiding officer of the house considering the bill to call for a recorded vote with respect to the agency in question.

(e) An additional one hour for debate on termination or continuation of said agency, beyond the time permitted in subsection (d) of this section, may be permitted by a vote of two-thirds of those voting. Such additional period of debate may not be allowed more than one time per bill and must be continuous and uninterrupted. Thereafter a recorded vote must be taken at the expiration of said debate.

(f) A sunset bill which terminates or continues an agency and is passed by the originating house, amended by the second house and returned to the originating house shall be allowed one hour of debate upon return to the originating house. Such debate must be continuous and uninterrupted. Thereafter a recorded vote must be taken at the expiration of said debate.

(g) An additional one hour for debate on termination or continuation of said agency, beyond the time permitted in subsection (f) of this section, may be permitted by a vote of two-thirds of those voting. Such additional period of debate may not be allowed more than one time per bill and must be continuous and uninterrupted. Thereafter a recorded vote must be taken at the expiration of said debate.

(h) The debate limitations established under this section relate only to those bills that either continue or terminate an agency.



Section 41-20-11 - Requirement as to bill continuing, modifying or reestablishing agencies.

No more than one enumerated or nonenumerated agency shall be continued, modified or reestablished in any one bill for an act, as provided for in Section 41-20-4, and such agency shall be mentioned in title as provided by law.



Section 41-20-12 - Cessation of affairs of agencies terminated; abolition of personnel positions and reversion to state of unexpended funds; expiration of licenses; penalties unenforceable.

Any enumerated agency which is terminated shall cease its affairs on the date specified in Section 41-20-3. Any nonenumerated agency shall cease its affairs on the date specified in the bill terminating said agency. From the date of sine die of the regular legislative session, immediately preceding the date of termination, any enumerated agency terminated pursuant to Section 41-20-3 shall exercise no functions or powers except to administratively wind up its affairs. Any nonenumerated agency which has been terminated shall exercise no functions or powers, except to administratively wind up its affairs, after the date provided for in the bill terminating such agency. Upon the termination date such enumerated or nonenumerated agency, its personnel position shall be abolished with all unexpended funds reverting back to the state fund from which its appropriation was made, unless otherwise provided by law. Any license issued by any agency, which has an expiration date after the agency's date of termination, shall expire on the effective date of the agency's abolishment. Any penalties for engaging in any profession or activity without being licensed therefor shall not be enforceable with respect to activities occurring after an enumerated or nonenumerated agency has ceased its functions pursuant to this chapter.



Section 41-20-14 - Effect of termination of agency upon claims or rights against said agency; payment of unsettled accounts.

(a) This chapter shall not cause the dismissal of any claim or right of any citizen which is subject to administrative hearing or litigation against any state agency terminated pursuant to the provisions of this chapter.

(b) The state Comptroller is authorized to draw warrants on the State Treasury for any outstanding accounts which are legally owed but unsettled by any agency which has ceased functioning pursuant to this chapter. Such claims must be presented and paid in the same manner as required by law for any claim for the payment of state funds.



Section 41-20-15 - Utilization of principles of zero-based review and evaluation by Governor in preparation of budget.

The Governor is urged to utilize the principles of "zero-based review and evaluation" for each state agency in his preparation of the budget for each fiscal year and to include such analysis, together with his recommendations, in his transmission of the budget to the Legislature.



Section 41-20-16 - Construction of chapter.

Nothing in this chapter shall be construed to abrogate any powers, duties or functions of any agency established by the people of Alabama in the Constitution of 1901.






Chapter 21 - STATE CODE DISTRIBUTION.

Section 41-21-1 - Distribution of sets of state code to agencies, departments, etc., by Secretary of State.

(a) It shall be the duty of the Secretary of State, on publication and delivery to the state, to transmit sets of the Code of Alabama 1975, and supplements or replacement volumes thereof, subject to subsection (b), to all of the following agencies, departments, institutions, bureaus, boards, commissions, and offices:

(1) One set to the law library of Congress.

(2) One set to the custodian of the law library of the court of last resort of every state and territory for exchange upon the approval of the state law librarian of the request therefor.

(3) One set to the library of the University of Alabama and one set to the Land Commissioner of the University of Alabama.

(4) One set to each member of the Legislature, the Lieutenant Governor, the Clerk of the House of Representatives, and the Secretary of the Senate.

(5) One set to the library of each junior college, trade school, technical college, and public institution of higher education.

(6) Twenty sets to the librarian of the Supreme Court and State Law Library for the use of the library.

(7) Two sets to the Department of Archives and History.

(8) Two sets to the office of the Governor.

(9) Twenty sets to the office of the Attorney General.

(10) Five sets to the Legislative Reference Service.

(11) Two sets to the Department of Court Management.

(12) One set to each functioning agency, department, institution, bureau, board, and commission of state government not otherwise provided for by this chapter, upon application therefor to the Secretary of State.

(13) One set to the commission of each county for use of the county commission and for use of the tax assessor, tax collector, and other county officers to whom distribution is not otherwise provided.

(14) One set to the circuit court of each county and, in counties having two courthouses, one set for the office of the circuit clerk maintained in each of the courthouses.

(15) One set to the clerk of the district court and juvenile court in counties where clerks' offices for these courts are maintained.

(16) One set to the probate judge of each county.

(17) Three sets to every justice of the Supreme Court and two sets to every judge of the Court of Criminal Appeals and Court of Civil Appeals.

(18) Three sets to the Clerk of the Supreme Court, and one set each to the Court of Criminal Appeals, Court of Civil Appeals, and Reporter of Decisions.

(19) One set to every judge of the circuit and district courts.

(20) One set to every district attorney.

(21) One set to the office of the Secretary of the Senate for the use of the Senate and one set to the office of the Clerk of the House of Representatives for the use of the House of Representatives.

(22) One set to the mayor or other executive or presiding officer of each municipality for use of such municipality.

(b) Code sets, annual supplements, and replacement volumes shall be provided to each eligible recipient under subsection (a) upon written request submitted by the recipient to the Secretary of State. The written request shall be filed once every four years within 30 days of receipt of a notice provided by the Secretary of State to the recipient concerning the necessity of filing a written request. The notice shall be provided by the Secretary of State within one month after the first legislative day of the first regular session of a legislative quadrennium.

(c) Notwithstanding subsection (b), the code sets, annual supplements, and replacement volumes distributed to members of the Legislature shall be provided unless the member submits a written request to the Secretary of State declining these volumes.

(d) The Secretary of State shall provide notice to an eligible recipient who newly assumes a vacated office within 30 days of being informed of the filling of the vacancy. The eligible recipient shall have 30 days from receipt of the notice from the Secretary of State to file a written request for code sets, annual supplements, and replacement volumes. Upon receipt of the request, the Secretary of State shall provide the materials to the eligible recipient during the remainder of the four-year period.



Section 41-21-2 - Storage of additional sets of code; distribution thereof.

Repealed by Act 2009-723, §2, effective August 1, 2009.



Section 41-21-3 - Furnishing of duplicate copies to replace lost or destroyed sets of code.

Duplicate sets of said annotated code, to replace sets lost or destroyed without fault of the custodian, may be furnished to any officer entitled thereto upon application to the Secretary of State, provided said application is approved by the Governor.



Section 41-21-4 - Contract to publish code not subject to competitive bid laws; sale of code by contractor.

(a) Any contract to publish the official code of the statutes of Alabama under Section 29-7-6 may relate to any medium or form of the code and shall not be subject to the competitive bid laws of the state, including, but not limited to, Article 2 (commencing with Section 41-16-20) and Article 3 (commencing with Section 41-16-50) of Chapter 16 of this title.

(b) A person under contract with the state to publish the official code of the statutes of Alabama may sell the code or any portion of the code, in any form or medium, pursuant to the contract to any person, firm, or corporation within or outside the state, if it is sold at prices determined and fixed by the publisher and the Legislative Council.



Section 41-21-5 - Vesting of title to sets of code; duty of officers, employees, etc., of state as to disposition of sets of code in custody thereof upon severance of connection with offices, etc.; effect of failure to dispose of code in manner prescribed by section.

Except those sets of codes distributed to members of the Legislature and the Lieutenant Governor, the title to all of the sets of the annotated code, the distribution of which to officers and offices of the state and the several counties and municipalities thereof is provided for in this chapter, shall forever remain in the State of Alabama and said sets shall never become the personal property of any person or corporation, however long they shall have had possession thereof. Officers, employees and agents of the state and of the several counties thereof to whom a set of said annotated code is transmitted by the Secretary of State under the provisions of this chapter, upon the severance of their connection with their offices, employments or agencies, shall deliver over to their successors, if any, and, if there are no successors, to the Secretary of State, sets of the annotated code in their custody. Upon the failure of any officer, employee or agent to comply with the provisions of this section relative to the return of sets of annotated code in their custody, they and the sureties upon their official bonds, if any, shall be liable for the value of the sets or volumes thereof not returned as required by this section, to be recovered by action in the name of the state, commenced and prosecuted by the district attorney of the county of their respective residences in any court having jurisdiction of said action.



Section 41-21-6 - Taking of receipts from officers, etc., to whom sets of code distributed; maintenance by Secretary of State of record book as to distribution of sets of code.

It shall be the duty of the Secretary of State to take receipts from each public official of the state and of the several counties to whom he distributes sets of said annotated code. And, in the event that the Secretary of State shall transmit sets for the use of all of the officers of a county to one officer of the county for distribution to the several officers in said county entitled thereto, the officer making such distribution shall take receipts from the officers, agents or employees in said county to whom he distributes said sets, showing the number of sets distributed and the date of distribution, which said receipts must be witnessed by the officer distributing the same, and said receipts shall forthwith be sent by registered mail to the office of the Secretary of State.

The Secretary of State shall register in a well-bound book, which shall be a permanent record in his office, the name, official title and address of every public official, employee or agent of the state and of the several counties thereof to whom has been distributed sets of said annotated code under the provisions of this chapter, and who has signed a receipt therefor and shall record the date of said distribution and the number of sets distributed to each such officer, agent or employee. Upon the return of any sets by officers, agents and employees of the state or of any county thereof, as provided in this chapter, the Secretary of State shall note in said record book the date of said return and the number of sets or volumes returned.



Section 41-21-7 - Preparation and publication of compilations or abridgments of code provisions relating to specific agencies, departments, etc.

The Code Commissioner may contract for the preparation and publication of a compilation or abridgment in any form or medium of those sections of the Code of Alabama relating to a specific agency, department, institution, bureau, board, commission, or subject which, in the opinion of the Legislative Council, is essential to the effective performance of the duties of the agency, department, institution, bureau, board, or commission requesting the publication. A contract for the publication of a compilation or abridgment may be entered into only after funds have been appropriated or are otherwise available to the agency, department, institution, bureau, board, or commission for the publication. The compilation may be completely indexed and may include the annotations to the sections of the code included in the compilation.



Section 41-21-8 - Appropriation.

There is hereby appropriated, out of the moneys in the State Treasury not otherwise appropriated, such amounts of money as are, or may be, necessary to carry out the provisions of this chapter relating to the distribution of the sets of said code to the several state and county officers, agents and employees.






Chapter 22 - ADMINISTRATIVE PROCEDURE.

Section 41-22-1 - Short title.

This chapter shall be known as and may be cited as the "Alabama Administrative Procedure Act."



Section 41-22-2 - Legislative intent and purpose; effect on substantive rights; applicability; authority to prescribe rules and regulations required in connection with this chapter.

(a) This chapter is intended to provide a minimum procedural code for the operation of all state agencies when they take action affecting the rights and duties of the public. Nothing in this chapter is meant to discourage agencies from adopting procedures conferring additional rights upon the public; and, save for express provisions of this act to the contrary, nothing in this chapter is meant to abrogate in whole or in part any statute prescribing procedural duties for an agency which are in addition to those provided herein.

(b) The purposes of the Alabama Administrative Procedure Act are:

(1) To provide legislative oversight of powers and duties delegated to administrative agencies;

(2) To increase public accountability of administrative agencies;

(3) To simplify government by assuring a uniform minimum procedure to which all agencies will be held in the conduct of their most important functions;

(4) To increase public access to governmental information;

(5) To increase public participation in the formulation of administrative rules;

(6) To increase the fairness of agencies in their conduct of contested case proceedings; and

(7) To simplify the process of judicial review of agency action as well as increase its ease and availability.

In accomplishing its objectives, the intention of this chapter is to strike a fair balance between these purposes and the need for efficient, economical and effective government administration.

(c) This chapter is not meant to alter the substantive rights of any person or agency. Its impact is limited to procedural rights with the expectation that better substantive results will be achieved in the everyday conduct of state government by improving the process by which those results are attained.

(d) Every state agency having express statutory authority to promulgate rules and regulations shall be governed by the provisions of this chapter and any additional provisions required by statute, and shall also have the authority to amend or repeal rules and regulations, and to prescribe methods and procedures required in connection therewith. Nothing in this chapter shall be construed as granting to any agency the authority to adopt or promulgate rules and regulations.

(e) All agencies whose rules or administrative decisions are subject to approval by the Supreme Court of Alabama and the Department of Insurance of the State of Alabama are exempted from the provisions of this chapter.



Section 41-22-3 - Definitions.

The following words and phrases when used in this chapter shall, for the purpose of this chapter, have meanings respectively ascribed to them in this section, except when the context otherwise requires:

(1) AGENCY. Every board, bureau, commission, department, officer, or other administrative office or unit of the state, including the Alabama Department of Environmental Management, other than the Legislature and its agencies, the Alabama State Port Authority, the courts, the Alabama Public Service Commission, or the State Banking Department, whose administrative procedures are governed by Sections 5-2A-8 and 5-2A-9. The term shall not include boards of trustees of postsecondary institutions, boards of plans administered by public pension systems, counties, municipalities, or any agencies of local governmental units, unless they are expressly made subject to this chapter by general or special law.

(2) COMMITTEE. The Joint Committee on Administrative Regulation Review shall be the members of the Legislative Council.

(3) CONTESTED CASE. A proceeding, including but not restricted to ratemaking, price fixing, and licensing, in which the legal rights, duties, or privileges of a party are required by law to be determined by an agency after an opportunity for hearing. The term shall not include intra-agency personnel actions; shall not include those hearings or proceedings in which the Alabama Board of Pardons and Paroles considers the granting or denial of pardons, paroles or restoration of civil and political rights or remission of fines and forfeitures; and which are exempt from Sections 41-22-12 through 41-22-21, relating to contested cases.

(4) LICENSE. The whole or part of any agency franchise, permit, certificate, approval, registration, charter, or similar form of permission required by law, but not a license required solely for revenue purposes when issuance of the license is merely a ministerial act.

(5) LICENSING. The agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal, or amendment of a license or imposition of terms for the exercise of a license.

(6) PARTY. Each person or agency named or admitted as a party or properly seeking and entitled as a matter of right, whether established by constitution, statute, or agency regulation or otherwise, to be admitted as a party, or admitted as an intervenor under Section 41-22-14. An agency may by rule authorize limited forms of participation in agency proceedings for persons who are not eligible to become parties.

(7) PERSON. Any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character other than an agency.

(8) QUORUM. No less than a majority of the members of a multimember agency shall constitute a quorum authorized to act in the name of the agency, unless provided otherwise by statute.

(9) RULE. Each agency regulation, standard, or statement of general applicability that implements, interprets, or prescribes law or policy, or that describes the organization, procedure, or practice requirements of any agency and includes any form which imposes any requirement or solicits any information not specifically required by statute or by an existing rule or by federal statute or by federal rule or regulation; provided, however, all forms shall be filed with the secretary of the agency and with the Legislative Reference Service and all forms, except intergovernmental, interagency, and intra-agency forms which do not affect the rights of the public and emergency forms adopted pursuant to Section 41-22-5, shall be published in the Agency Administrative Code. The term includes the amendment or repeal of all existing rules, but does not include any of the following:

a. Statements concerning only the internal management of an agency and not affecting private rights or procedures available to the public.

b. Declaratory rulings issued pursuant to Section 41-22-11.

c. Intergovernmental, interagency, and intra-agency memoranda, directives, manuals, or other communications which do not substantially affect the legal rights of, or procedures available to, the public or any segment thereof.

d. Determinations, decisions, orders, statements of policy, and interpretations that are made in contested cases.

e. An order which is directed to a specifically named person or to a group of specifically named persons which does not constitute a general class, and the order is served on the person or persons to whom it is directed by the appropriate means applicable thereto. The fact that the named person who is being regulated serves a group of unnamed persons who will be affected does not make the order a rule.

f. An order which applies to a specifically described tract of real estate.

g. Any rules or actions relating to any of the following:

1. The conduct of inmates of public institutions and prisoners on parole.

2. The curriculum of public educational institutions or the admission, conduct, discipline, or graduation of students of the institutions; provided, however, that this exception shall not extend to rules or actions of the State Department of Education.

3. Opinions issued by the Attorney General of the State of Alabama.

4. The conduct of commissioned officers, warrant officers, and enlisted persons in the military service.

5. Advisory opinions issued by the Alabama Ethics Commission.

6. Hunting and fishing seasons or bag or creel limits promulgated by the Commissioner of the Department of Conservation and Natural Resources.

h. Standards, specifications, codes, plans, manuals, and publications used in the design, construction, repair, and maintenance of highways, roads, and bridges under the jurisdiction of the Department of Transportation.



Section 41-22-4 - Adoption by agencies of rules governing organization, practice, etc.; public access to rules, orders, etc.; effect of rules, orders, etc., not made available to public.

(a) In addition to the other rulemaking requirements imposed by law, each agency shall:

(1) Adopt as a rule a description of its organization, stating the general course and method of its operations and the methods whereby the public may obtain information or make submissions or requests;

(2) Adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the agency;

(3) Make available for public inspection and copying, at cost, all rules and all other written statements of policy or interpretations formulated, adopted or used by the agency in the discharge of its functions;

(4) Make available for public inspection and copying, at cost, and index by name and subject all final orders, decisions, and opinions which are issued after October 1, 1982, except those expressly made confidential or privileged by statute or order of court.

(b) No agency rule, order, or decision shall be valid or effective against any person or party nor may it be invoked by the agency for any purpose until it has been made available for public inspection and indexed as required by this section and the agency has given all notices required by Section 41-22-5. This provision is not applicable in favor of any person or party who has actual knowledge thereof, and the burden of proving such knowledge shall be on the agency.



Section 41-22-5 - Notice of intent to adopt, amend, or repeal rules; adoption of emergency rules; procedural requirements; proceedings to contest rules.

(a) Prior to the adoption, amendment, or repeal of any rule, the agency shall:

(1) Give at least 35 days' notice of its intended action. Date of publication in the Alabama Administrative Monthly shall constitute the date of notice. The notice shall include a statement of either the terms or substance of the intended action or a description of the subjects and issues involved, shall specify a notice period ending not less than 35 days or more than 90 days from the date of the notice, during which period interested persons may present their views thereon, and shall specify the place where, and the manner in which interested persons may present their views thereon. The notice shall be given to the chairman of the legislative committee, as provided in Section 41-22-23, and mailed to all persons who pay the cost of such mailing and who have made timely request of the agency for advance notice of its rulemaking proceedings and shall be published, prior to any action thereon, in the Alabama Administrative Monthly. A complete copy of the proposed rule shall be filed with the secretary of the agency and the Legislative Reference Service.

(2) Afford all interested persons reasonable opportunity to submit data, views, or arguments, orally or in writing. The agency shall consider fully all written and oral submissions respecting the proposed rule. Upon adoption of a rule, the agency, if conflicting views are submitted on the proposed rule, shall issue a concise statement of the principal reasons for and against its adoption, incorporating therein its reasons for overruling any considerations urged against its adoption.

(b) Notwithstanding any other provision of this chapter to the contrary, if an agency finds that an immediate danger to the public health, safety, or welfare requires adoption of a rule upon fewer than 35 days' notice or that action is required by or to comply with a federal statute or regulation which requires adoption of a rule upon fewer than 35 days' notice and states in writing its reasons for that finding to the committee, it may proceed without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, to adopt an emergency rule. The rule shall become effective immediately, unless otherwise stated therein, upon the filing of the rule and a copy of the written statement of the reasons therefor with the Legislative Reference Service and the secretary of the agency. The rule may be effective for a period of not longer than 120 days and shall not be renewable. An agency shall not adopt the same or a substantially similar emergency rule within one calendar year from its first adoption unless the agency clearly establishes it could not reasonably be foreseen during the initial 120-day period that such emergency would continue or would likely reoccur during the next nine months. The adoption of the same or a substantially similar rule by normal rule-making procedures is not precluded. In any subsequent action contesting the effective date of a rule adopted pursuant to this subsection, the burden of proof shall be on the agency to justify its finding. Prior to indexing and publication, the agency shall make reasonable efforts to apprise the persons who may be affected by its rules of the adoption of the emergency rule. An emergency rule shall be strictly construed and shall not be valid except to the extent necessary to prevent, mitigate, or resolve immediate danger to the public health, safety, or welfare.

(c) It is the intent of this section to establish basic minimum procedural requirements for the adoption, amendment, or repeal of administrative rules. Except for emergency rules which are provided for in subsection (b) of this section, the provisions of this section are applicable to the exercise of any rulemaking authority conferred by any statute, but nothing in this section repeals or diminishes additional requirements imposed by law or diminishes or repeals any summary power granted by law to the state or any agency thereof.

(d) No rule adopted after October 1, 1982, is valid unless adopted in substantial compliance with this section. A proceeding to contest any rule on the ground of noncompliance with the procedural requirements of this section must be commenced within two years from the effective date of the rule; provided, however, that a proceeding to contest a rule based on failure to provide notice as herein required may be commenced at any time.



Section 41-22-5.1 - Public notification of proposed rules; business economic impact statement; applicability.

(a) This section and Section 41-22-5.2 shall be known and may be cited as "The Red Tape Reduction Act."

(b) When an agency files a notice of intent to adopt, amend, or repeal any rule, the agency shall make its best efforts to notify the public of the proposed rule. At a minimum, when the agency files the notice of intent, the agency shall post the text of the rule the agency proposes to adopt, amend, or repeal on its website or, if the agency has no website, on a website operated or maintained by the executive branch. Additionally, when the agency files a notice of intent to adopt, amend, or repeal a rule, the agency shall electronically notify any person who has registered with the agency his or her desire to receive notification of any proposal by the agency to adopt, amend, or repeal a rule.

(c) If, prior to the end of the notice period, a business notifies an agency that it will be negatively impacted by an action proposed under subsection (b), the agency shall prepare and submit to the committee or its successor committee, agency, or service the information provided by the affected business as well as a Business Economic Impact Statement. The statement shall estimate the number of businesses subject to the agency's proposal as well as the projected reporting, recordkeeping, and other administrative costs required for compliance with the proposal. An agency shall prepare the business economic impact statement using information available to the agency in the normal course of business and utilizing the expertise and experience of existing agency employees.

(d) After receiving a business economic impact statement from an agency, the committee or its successor committee, agency, or service may require the agency to analyze and report to the committee or its successor committee, agency, or service the feasibility of some or all of the following methods of reducing the impact of the rule on businesses:

(1) The establishment of less stringent compliance or reporting requirements for businesses.

(2) The establishment of less stringent schedules or deadlines for compliance or reporting requirements for businesses.

(3) The consolidation or simplification of compliance or reporting requirements for businesses.

(4) The establishment of performance standards for businesses to replace design or operational standards required in the rule.

(e) An agency shall include information on any business economic impact statement whether the proposed rule is proposed as a result of a requirement issued by a federal agency.

(f) A business economic impact statement required to be filed pursuant to this section shall be filed with the Legislative Reference Service at the same time as the proposed rule is certified to the Legislative Reference Service and shall be available for public inspection.

(g) Each agency that files a business economic impact statement, at the time it is filed, shall place that statement on its website in a location that is easily accessible by the general public, or, if the agency does not have a website, on a website operated or maintained by the executive branch.

(h) If the committee or its successor committee, agency, or service determines that an agency or a division of an agency exists primarily to perform certification or licensing-related functions, the agency is not required to comply with the provisions of this section unless the committee or its successor committee, agency, or service determines in writing that an agency's proposal has such a negative impact on businesses that the filing of a business economic impact statement is warranted. Notwithstanding the provisions of subsection (c) of Section 41-22-6 providing that a rule is effective 45 days after filing with Legislative Reference Service, in any case in which the committee or its successor committee, agency, or service determines that the filing of a business economic impact statement is warranted as provided herein, the effective date of the rule shall be 45 additional days after the effective date specified in subsection (c) of Section 41-22-6. In all other respects, the remainder of this chapter shall continue to apply to the proposed rule.

(i) An agency or department shall fulfill any request for license or permit within 28 calendar days after receiving the application or notify the applicant of the reason for failure to issue the license or permit.

(j) An agency is not required to comply with this section if the proposed rule is being adopted in order for the agency to comply with membership requirements in a multi-state or national membership organization.

(k) This section shall not apply to the promulgation of an emergency rule adopted pursuant to subsection (b) of Section 41-22-5.



Section 41-22-5.2 - Review of existing rules.

(a) Within five years of July 1, 2013, each agency shall review all agency rules existing on that date to determine whether the rules should be continued without change, or should be amended or rescinded. If the head of the agency determines that completion of the review of existing rules is not feasible by the established date, the agency shall publish a statement certifying that determination.

(b) A rule adopted after July 1, 2013, shall be reviewed every five years in a manner consistent with subsection (a).



Section 41-22-6 - Designation and duties of agency secretaries; effective dates of rules.

(a) Each agency shall have an officer designated as its secretary and shall file in the office of the secretary of the agency a certified copy of each rule adopted by it, including all rules, as defined in this chapter, existing on October 1, 1981. Each rule or regulation promulgated, whether the original or a revision, and all copies thereof, shall have the name or names of the author or authors, respectively, on its face. The secretary of the agency shall keep a permanent register of the rules open to public inspection.

(b) The secretary of each agency shall file in the office of the Legislative Reference Service, no later than 15 days after the filing with the secretary of the agency and within 90 days after completion of the notice, in a form and manner prescribed by the Legislative Reference Service, a certified copy of each rule adopted by it. As used in this section, "completion of notice" means the end of the notice period specified pursuant to subdivision (1) of subsection (a) of Section 41-22-5. A rule that is not filed with the Legislative Reference Service within the time limits prescribed in this subdivision is invalid. The Legislative Reference Service shall keep a permanent register of the rules open to public inspection.

(c) Each rule hereafter adopted is effective 45 days after filing with the Legislative Reference Service, unless it is:

(1) A rule for which a later date is required by statute or specified in the rule.

(2) A rule for which an earlier date is required by statute.

(3) An emergency rule adopted pursuant to subsection (b) of Section 41-22-5.

(4) A rule which the committee disapproves of or proposes an amendment for pursuant to Section 41-22-23.

(5) A rule that takes effect upon adjournment of the next legislative session following the completion of the appeal process as set forth in Section 41-22-23, if the Legislature fails to take action to disapprove the rule after approval by the Lieutenant Governor.



Section 41-22-7 - Contents, publication, and availability of agency administrative codes, Alabama Administrative Code, and Alabama Administrative Monthly; filing of rules, amendments and repealers with Legislative Reference Service; uniform system for numbering rules; omission from publications of rules which are applicable to only one county; cost to agencies for use of Alabama Administrative Monthly.

(a) The secretary of the agency shall establish and maintain an official register of regulations which shall be compiled, indexed, published in loose-leaf form, and kept up to date by the secretary of the agency. This register of regulations shall be known as "The (name of the agency) Administrative Code," and it shall be made available, upon request, at cost to all persons for copying and inspection and to those persons who subscribe thereto. Supplementation shall be made as often as is practicable, but at least once every year. The secretary of the agency shall number and renumber rules to conform with a uniform numbering system devised by the Legislative Reference Service.

(b) The secretary of the agency may omit from its administrative code rules that are general in form, but are applicable to only one county or a part thereof. Rules so omitted shall be filed with the secretary of the agency, and exclusion from publication shall not affect their validity or effectiveness. The secretary of the agency shall publish a compilation of and index to all rules so omitted at least annually.

(c) The secretary of the agency shall make copies of the agency's administrative code available on an annual subscription basis, at cost.

(d) The secretary of the agency shall file with the Legislative Reference Service, not later than 15 days after filing with the secretary of the agency, all rules or amendments or repeal of rules promulgated by the agency. In addition, the secretary of the Alabama Public Service Commission and the Alabama State Port Authority shall file with the Legislative Reference Service, not later than 15 days after filing with the secretary of the commission, all rules or amendments or repeal of rules promulgated by that commission.

(e) The Legislative Reference Service shall establish and maintain an official register of regulations which shall be so compiled, indexed, published in loose-leaf form, and kept up to date by the Legislative Reference Service. The register of regulations shall be known as the "Alabama Administrative Code," and shall be made available at cost, upon request, to all persons for inspection and copying or who subscribe thereto. Supplementation shall be made as often as is practicable, but at least once every year. The Legislative Reference Service shall devise a uniform numbering system for rules and may renumber rules before publication to conform with the system.

(f) The Legislative Reference Service shall publish a monthly bulletin entitled the "Alabama Administrative Monthly," which shall contain a statement of either the terms or substance of all rules filed during the preceding month, excluding rules in effect on October 1, 1982, together with other material required by law and such other material the agency or committee determines to be of general interest.

(g) The Legislative Reference Service may omit from the Alabama Administrative Monthly and the Alabama Administrative Code rules that are general in form, but are applicable to only one county or a part thereof. Rules so omitted shall be filed with the Legislative Reference Service, and exclusion from publication shall not affect their validity or effectiveness. The Legislative Reference Service shall publish a compilation of, and index to, all rules so omitted at least annually.

(h) The Legislative Reference Service shall make copies of the Alabama Administrative Code and copies of the Alabama Administrative Monthly available at cost on an annual subscription basis.

(i) The Legislative Reference Service shall charge each agency using the Alabama Administrative Monthly a space rate computed to cover all publishing or printing costs related to the Alabama Administrative Monthly and shall charge each agency a per page rate for each page published in the Alabama Administrative Code to cover costs incurred by the Legislative Reference Service in publishing the Alabama Administrative Code.



Section 41-22-8 - Form for petition for adoption, amendment or repeal of rules; procedure upon submission of petition.

Each agency shall prescribe by rule the form for petition requesting the adoption, amendment or repeal of a rule and the procedure for submission, consideration, and disposition thereof. Within 60 days after submission of a petition, the agency either shall deny the petition in writing on the merits, stating its reasons for the denial, or initiate rule-making proceedings in accordance with Section 41-22-5; provided, however, an agency which has its next regularly scheduled meeting beyond said 60-day period, may by written notice extend said period for not more than 30 days during which it shall deny or initiate rule-making proceedings.



Section 41-22-9 - Adoption by reference of codes, standards, and regulations of other agencies of this state or the United States or of other approved organizations; form of reference; availability from agency of information as to rules, etc., adopted by reference.

An agency may adopt, by reference in its rules and without publishing the adopted matter in full, all or any part of a code, standard or regulation which has been adopted by any other agency of this state or any agency of the United States or by a generally recognized organization or association approved by the joint committee administrative regulation review. The reference shall fully identify the adopted matter by date and otherwise. The agency shall have available copies of the adopted matter for inspection and the rules shall state where copies of the adopted matter can be obtained and any charge therefor as of the time the rule is adopted.



Section 41-22-10 - Action for declaratory judgment as to validity or applicability of rule; stay of enforcement of rule by injunction.

The validity or applicability of a rule may be determined in an action for a declaratory judgment or its enforcement stayed by injunctive relief in the circuit court of Montgomery County, unless otherwise specifically provided by statute, if the court finds that the rule, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the plaintiff. The agency shall be made a party to the action. In passing on such rules the court shall declare the rule invalid only if it finds that it violates constitutional provisions or exceeds the statutory authority of the agency or was adopted without substantial compliance with rule-making procedures provided for in this chapter.



Section 41-22-11 - Petition for declaratory ruling as to validity of rule, as to applicability of any rule or statute enforceable by an agency, or as to meaning and scope of agency order; form and contents; binding effect of agency ruling; effect of failure to issue ruling; judicial review.

(a) On the petition of any person substantially affected by a rule, an agency may issue a declaratory ruling with respect to the validity of the rule or with respect to the applicability to any person, property or state of facts of any rule or statute enforceable by it or with respect to the meaning and scope of any order of the agency. The petition seeking an administrative determination under this section shall be in writing and shall state with particularity facts sufficient to show the person seeking relief is substantially affected by the rule. Each agency shall prescribe by rule the form of such petitions and the procedure for their submission, consideration and disposition, and shall prescribe in its rules the circumstances in which rulings shall or shall not be issued.

(b) A declaratory ruling is binding on the agency and the person requesting it unless it is altered or set aside by a court in a proper proceeding. Such rulings are subject to review in the Circuit Court of Montgomery County, unless otherwise specifically provided by the statute, in the manner provided in Section 41-22-20 for the review of decisions in contested cases. Failure of the agency to issue a declaratory ruling on the merits within 45 days of the request for such ruling shall constitute a denial of the request as well as a denial of the merits of the request and shall be subject to judicial review.



Section 41-22-12 - Notice and opportunity for hearing in contested cases; contents of notice; power of presiding officer to issue subpoenas, discovery and protective orders; procedure upon failure of notified party to appear; presentation of evidence and argument; right to counsel; disposition by stipulation, settlement, etc.; contents of record; public attendance at oral proceedings; recordings and transcripts of oral proceedings.

(a) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice in writing delivered either by personal service as in civil actions or by certified mail, return receipt requested. However, an agency may provide by rule for the delivery of such notice by other means, including, where permitted by existing statute, delivery by first class mail, postage prepaid, to be effective upon the deposit of the notice in the mail. Delivery of the notice referred to in this subsection shall constitute commencement of the contested case proceeding.

(b) The notice shall include:

(1) A statement of the time, place, and nature of the hearing;

(2) A statement of the legal authority and jurisdiction under which the hearing is to be held;

(3) A reference to the particular sections of the statutes and rules involved; and

(4) A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon application, a more definite and detailed statement shall be furnished.

(c) In a contested case, on motion of a party, the presiding officer conducting the hearing may issue subpoenas, discovery orders related to relevant matters, and protective orders in accordance with the rules of civil procedure. The agency may set a reasonable fee by rule for the issuance of a subpoena to be paid by the moving party. Process issued pursuant to this subsection shall be enforced by a court in the same manner as process issued by the court. This subsection shall not apply to proceedings before the State Ethics Commission.

(d) If a party fails to appear in a contested case proceeding after proper service of notice, the presiding officer may, if no adjournment is granted, proceed with the hearing and make a decision in the absence of the party.

(e) Opportunity shall be afforded all parties to respond and present evidence and argument on all material issues involved and to be represented by counsel at their own expense. Provided, where the statutory determinative process is a multi-level or multi-step procedure, the opportunity to present evidence need be afforded the parties at only one level or step in the determination process, unless otherwise provided by statute establishing such determination process.

(f) Unless precluded by statute, informal dispositions may be made of any contested case by stipulation, agreed settlement, consent order, or default or by another method agreed upon by the parties in writing.

(g) The record in a contested case shall include:

(1) All pleadings, motions, and intermediate rulings;

(2) All evidence received or considered and all other submissions; provided, in the event that evidence in any proceeding may contain proprietary and confidential information, steps shall be taken to prevent public disclosure of that information;

(3) A statement of all matters officially noticed;

(4) All questions and offers of proof, objections, and rulings thereon;

(5) All proposed findings and exceptions;

(6) Any decision, opinion, or report by the hearing officer at the hearing; and

(7) All staff memoranda or data submitted to the hearing officer or members of the agency in connection with their consideration of the case unless such memoranda or data is protected as confidential or privileged; provided, if such memoranda or data contains information of a proprietary and confidential nature, it shall be protected by the agency from public disclosure.

(h) Oral proceedings shall be open to the public, unless private hearings are otherwise authorized by law. Oral proceedings shall be recorded either by mechanized means or by qualified shorthand reporters. Oral proceedings or any part thereof shall be transcribed at the request of any party with the expense of the transcription charged to the requesting party. The recording or stenographic notes of oral proceedings or the transcription thereof shall be filed with and maintained by the agency for at least five years from the date of decision and shall be made available for inspection by the public, except in those cases where private hearings are authorized by law, or where the proceedings shall be ordered sealed by order of court, or are required to be sealed by statute.

(i) Findings of fact shall be based solely on the evidence in the record and on matters officially noticed in the record.



Section 41-22-13 - Rules of evidence in contested cases.

In contested cases:

(1) The rules of evidence as applied in nonjury civil cases in the circuit courts of this state shall be followed. When necessary to ascertain facts not reasonably susceptible of proof under those rules, evidence not admissible thereunder may be admitted (except where precluded by statute) if it is of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs. Agencies shall give effect to the rules of privilege recognized by law. Except as hereinafter provided, objections to evidentiary offers may be made and shall be noted in the record. Whenever any evidence is excluded as inadmissible, all such evidence existing in written form shall remain a part of the record as an offer of proof. The party seeking the admission of oral testimony may make an offer of proof by means of a brief statement on the record describing the testimony excluded. All rulings on the admissibility of evidence shall be final and shall appear in the record. Subject to these requirements, when a hearing will be expedited and interests of the parties will not be prejudiced substantially, any part of the evidence may be received or may be required to be submitted in verified form; provided, the adversary party shall not be denied the right of cross-examination of the witness. The testimony of parties and witnesses shall be made under oath. Provided, however, in the hearing of a contested case where judicial review of the case is by trial de novo, the agency may announce that it shall not be necessary that objections be made during the hearing and upon such announcement, it shall not be required or necessary that objection to be made to any testimony or evidence which may be offered by either party, and on the consideration of such cases the agency shall consider only such testimony and evidence as is relevant, material, competent and legal, and shall not consider any testimony or evidence which is irrelevant, immaterial, incompetent or illegal, whether objection shall have been made thereto or not, and whether such testimony be brought out on direct, cross or re-direct examination, or is hearsay. The agency shall not be required to point out what testimony or evidence should be excluded or not considered. Either party, on submission, shall have the privilege of calling attention to any testimony or evidence which is deemed objectionable. If specific objection be made to any evidence and a ruling made thereon by the agency, this exception shall not apply to such evidence.

(2) Documentary evidence otherwise admissible may be received in the form of copies or excerpts, or by incorporation by reference to material already on file with the agency. Upon request, parties shall be given an opportunity to compare the copy with the original.

(3) A party may conduct cross-examination required for a full and true disclosure of the facts, except as may otherwise be limited by law.

(4) Official notice may be taken of all facts of which judicial notice may be taken and of other scientific and technical facts within the specialized knowledge of the agency. Parties shall be notified at the earliest practicable time, either before or during the hearing, or by reference in preliminary reports, preliminary decisions or otherwise, of the facts proposed to be noticed and their source, including any staff memoranda or data, and the parties shall be afforded an opportunity to contest such facts before the decision is announced unless the agency determines as part of the record or decision that fairness to the parties does not require an opportunity to contest such facts.

(5) The experience, technical competence, and specialized knowledge of the agency may be utilized in the evaluation of the evidence.



Section 41-22-14 - Intervention in contested cases.

In contested cases, upon timely application, any person shall be permitted to intervene when a statute confers an unconditional right to intervene, or when the applicant has an individual interest in the outcome of the case as distinguished from a public interest and the representation of the interest of the applicant is inadequate.



Section 41-22-15 - Majority requirement for adoption of final decision in contested cases; use of proposed orders in cases where any official is unfamiliar with the case; finality of proposed orders.

In a contested case, a majority of the officials of the agency who are to render the final order must be in accord for the decision of the agency to be a final decision. If any official of the agency who is to participate in the final decision has not heard the case or read the record and his vote would affect the final decision, the final decision shall not be made until a proposed order is prepared and an opportunity is afforded to each party adversely affected by the proposed order to file exceptions and present briefs and oral argument to the official not having heard the case or read the record. The proposed order shall contain a statement of the reasons therefor and of each issue of fact or law necessary to the proposed decision prepared by the person who conducted the hearing or one who read the record. The proposed order shall become the final decision of the agency without further proceedings, unless there are exceptions filed or an appeal to the agency within the time provided by rule. The parties by written stipulation may waive compliance with this section.



Section 41-22-16 - Form and content of final order; when final order to be rendered; service of notice and copies of final order.

(a) The final order in a proceeding which affects substantial interests shall be in writing and made a part of the record and include findings of fact and conclusions of law separately stated, and it shall be rendered within 30 days:

(1) After the hearing is concluded, if conducted by the agency;

(2) After a recommended order, or findings and conclusions are submitted to the agency and mailed to all parties, if the hearing is conducted by a hearing officer; or

(3) After the agency has received the written and oral material it has authorized to be submitted, if there has been no hearing. The 30 day period may be waived or extended with the consent of all parties and may be extended by law with reference to specific agencies.

(b) Findings of fact, if set forth in a manner which is no more than mere tracking of the statutory language, shall be accompanied by a concise and explicit statement of the underlying facts of record which support the findings. If, in accordance with agency rules, a party submitted proposed findings of fact or filed any written application or other request in connection with the proceeding, the order shall include a ruling upon each proposed finding and a brief statement of the grounds for denying the application or request.

(c) If an agency head finds that an immediate danger to the public health, safety, or welfare requires an immediate final order, it shall recite with particularity the facts underlying such findings in the final order, which shall be appealable or enjoinable from the date rendered.

(d) Parties shall be notified either personally or by certified mail return receipt requested of any order and, unless waived, a copy of the final order shall be so delivered or mailed to each party or to his attorney of record. Provided, however, that, except as hereinafter provided, notification of any order other than a final decision or order subject to judicial review may, where permitted by existing statute, be delivered by first class mail, postage prepaid, and delivery shall be effective upon deposit of the notice and, unless waived, the final order in the mail; provided, the notification of the final order subject to judicial review, together with a copy of the final order, shall be delivered either by personal service as in civil actions or by certified mail, return receipt requested.



Section 41-22-17 - Filing of application for rehearing in contested cases; form and content; effect of application on final order; grounds for rehearing; service of application on parties of record; agency decision on application.

(a) Any party to a contested case who deems himself aggrieved by a final order and who desires to have the same modified or set aside may, within 15 days after entry of said order, file an application for rehearing, which shall specify in detail the grounds for the relief sought therein and authorities in support thereof.

(b) The filing of such an application for rehearing shall not extend, modify, suspend or delay the effective date of the order, and said order shall take effect on the date fixed by the agency and shall continue in effect unless and until said application shall be granted or until said order shall be superseded, modified, or set aside in a manner provided by law.

(c) Such application for rehearing will lie only if the final order is:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) In violation of an agency rule;

(4) Made upon unlawful procedure;

(5) Affected by other error of law;

(6) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(7) Unreasonable, arbitrary or capricious or characterized by an abuse of discretion or a clearly unwarranted exercise of discretion.

(d) Copies of such application for rehearing shall be served on all parties of record, who may file replies thereto.

(e) Within 30 days from the filing of an application the agency may in its discretion enter an order:



Section 41-22-18 - Disqualification from participation in proposed order or final decision based upon conflict of interest or personal bias.

(a) No individual who participates in the making of any proposed order or final decision in a contested case shall have prosecuted or represented a party in connection with that case, the specific controversy underlying that case, or another pending factually related contested case, or pending factually related controversy that may culminate in a contested case involving the same parties. Nor shall any such individual be subject to the authority, direction or discretion of any person who has prosecuted or advocated in connection with that contested case, the specific controversy underlying that contested case, or a pending factually related contested case or controversy, involving the same parties.

(b) A party to a contested case proceeding may file a timely and sufficient affidavit asserting disqualification according to the provisions of subsection (a) or asserting personal bias of an individual participating in the making of any proposed order or final decision in that case. The agency shall determine the matter as part of the record in the case. When an agency in these circumstances makes such a determination with respect to an agency member, that determination shall be subject to de novo judicial review in any subsequent review proceeding of the case.



Section 41-22-19 - Grant, denial, renewal, etc., of licenses.

(a) The provisions of this chapter concerning contested cases shall apply to the grant, denial, revocation, suspension, or renewal of a license.

(b) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency, and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.

(c) No revocation, suspension, or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by certified mail to the licensee of facts or conduct which warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license.

(d) If the agency finds that danger to the public health, safety, or welfare requires emergency suspension of a license and states in writing its reasons for that finding, it may proceed without hearing or upon any abbreviated hearing that it finds practicable to suspend the license. The suspension shall become effective immediately, unless otherwise stated therein. The suspension may be effective for a period of not longer than 120 days and shall not be renewable. An agency shall not suspend the same license for the same or a substantially similar emergency within one calendar year from its first suspension unless the agency clearly establishes that it could not reasonably be foreseen during the initial 120-day period that such emergency would continue or would likely reoccur during the next nine months. When such summary suspension is ordered, a formal suspension or revocation proceeding under subsection (c) of this section shall also be promptly instituted and acted upon.



Section 41-22-20 - Judicial review of preliminary, procedural, etc., actions or rulings and final decisions in contested cases.

(a) A person who has exhausted all administrative remedies available within the agency, other than rehearing, and who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter. A preliminary, procedural, or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy.

(b) All proceedings for review may be instituted by filing of notice of appeal or review and a cost bond with the agency to cover the reasonable costs of preparing the transcript of the proceeding under review, unless waived by the agency or the court on a showing of substantial hardship. A petition shall be filed either in the Circuit Court of Montgomery County or in the circuit court of the county in which the agency maintains its headquarters, or unless otherwise specifically provided by statute, in the circuit court of the county where a party other than an intervenor, resides or if a party, other than an intervenor, is a corporation, domestic or foreign, having a registered office or business office in this state, then in the county of the registered office or principal place of business within this state.

(c) The filing of the notice of appeal or the petition does not itself stay enforcement of the agency decision. If the agency decision has the effect of suspending or revoking a license, a stay or supersedeas shall be granted as a matter of right upon such conditions as are reasonable, unless the reviewing court, upon petition of the agency, determines that a stay or supersedeas would constitute a probable danger to the public health, safety, or welfare. In all other cases, the agency may grant, or the reviewing court may order, a stay upon appropriate terms, but, in any event, the order shall specify the conditions upon which the stay or supersedeas is granted; provided, however, if the appeal or proceedings for review to any reviewing court is from an order of the agency increasing or reducing or refusing to increase rates, fares, or charges, or any of them, or any schedule or parts of any schedule of rates, fares, or charges, the reviewing court shall not direct or order a supersedeas or stay of the action or order to be reviewed without requiring, as a condition precedent to the granting of such supersedeas, that the party applying for supersedeas or stay shall execute and file with the clerk of the court a bond as provided for and required by statute or law. If the circuit court shall fail or refuse to grant supersedeas or stay, the party seeking such relief may petition the appropriate court to which the appeal or review lies to order a supersedeas or stay of the action or order of the agency from which review is sought. After the required bond shall have been filed and approved by the clerk, such agency order shall be stayed and superseded, and it shall be lawful to charge the rates, fares, or charges which have been reduced, refused, or denied by the agency order, until the final disposition of the cause. The provisions of this subsection shall apply when applicable, anything in Rule 60 of the Alabama Rules of Civil Procedure restricting the provisions of this subsection to the contrary notwithstanding.

(d) The notice of appeal or review shall be filed within 30 days after the receipt of the notice of or other service of the final decision of the agency upon the petitioner or, if a rehearing is requested under Section 41-22-17, within 30 days after the receipt of the notice of or other service of the decision of the agency thereon. The petition for judicial review in the circuit court shall be filed within 30 days after the filing of the notice of appeal or review. Copies of the petition shall be served upon the agency and all parties of record. Any person aggrieved who is not a party may petition to become a party by filing a motion to intervene as provided in Section 41-22-14. Failure to file such petition within the time stated shall operate as a waiver of the right of such person to review under this chapter, except that for good cause shown, the judge of the reviewing court may extend the time for filing, not to exceed an additional 30 days, or, within four months after the issuance of the agency order, issue an order permitting a review of the agency decision under this chapter notwithstanding such waiver. Any notice required herein which is mailed by the petitioner, certified mail return receipt requested, shall be deemed to have been filed as of the date it is postmarked. This section shall apply to judicial review from the final order or action of all agencies, and amends the judicial review statutes relating to all agencies to provide a period of 30 days within which to appeal or to institute judicial review.

(e) If there has been no hearing prior to agency action and the reviewing court finds that the validity of the action depends upon disputed facts, the court shall order the agency to conduct a prompt fact-finding proceeding under this chapter after having a reasonable opportunity to reconsider its determination on the record of the proceedings.

(f) Unreasonable delay on the part of an agency in reaching a final decision shall be justification for any person whose rights, duties, or privileges are adversely affected by such delay to seek a court order compelling action by the agency.

(g) Within 30 days after receipt of the notice of appeal or within such additional time as the court may allow, the agency shall transmit to the reviewing court the original or a certified copy of the entire record and transcript of the proceedings under review. With the permission of the court, the record of the proceedings under review may be shortened by stipulation of all parties to the review proceedings. Any party found by the reviewing court to have unreasonably refused to stipulate to limit the record may be taxed by the court for such additional costs as may be occasioned by the refusal. The court may require or permit subsequent corrections or additions to the record when deemed desirable.

(h) The petition for review shall name the agency as respondent and shall contain a concise statement of:

(1) The nature of the agency action which is the subject of the petition;

(2) The particular agency action appealed from;

(3) The facts and law on which jurisdiction and venue are based;

(4) The grounds on which relief is sought; and

(5) The relief sought.

(i) In proceedings for judicial review of agency action in a contested case, except where appeal or judicial review is by a trial de novo, a reviewing court shall not itself hear or accept any further evidence with respect to those issues of fact whose determination was entrusted by law to the agency in that contested case proceeding; provided, however, that evidence may be introduced in the reviewing court as to fraud or misconduct of some person engaged in the administration of the agency or procedural irregularities before the agency not shown in the record and the affecting order, ruling, or award from which review is sought, and proof thereon may be taken in the reviewing court. If, before the date set for hearing a petition for judicial review of agency action in a contested case, it is shown to the satisfaction of the court that additional evidence is material and that there were good reasons for failure to present it in the contested case proceeding before the agency, the court may remand to the agency and order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision in the case by reason of the additional evidence and shall file that evidence and any modification, new findings, or decision with the reviewing court and mail copies of the new findings, or decision to all parties.

(j) The review shall be conducted by the court without a jury and, except as herein provided, shall in the review of contested cases be confined to the record and the additions thereto as may be made under subsection (i) of this section. Judicial review shall be by trial de novo in the circuit court where review is sought from tax assessments, tax determinations or tax redeterminations, rulings of the Revenue Department granting, denying, or revoking licenses, or rulings on petitions for tax refunds, or, unless a subsequent agency statute provides otherwise, where an agency statute existing on the effective date of Act No. 81-855, 1981 Acts of Alabama, or thereafter enacted provides for a trial de novo on appeal to or review by the courts; provided, however, in the review of tax assessments, tax determinations, or tax redeterminations, rulings of the Revenue Department granting, denying, or revoking licenses, or rulings on petitions for tax refunds, the administrative record and transcript shall be transmitted to the reviewing court as provided in subsection (g) of this section, and, on motion of either party, shall be admitted into evidence in the trial de novo, subject to the rights of either party to assign errors, objections, or motions to exclude calling attention to any testimony or evidence in the administrative record or transcript which is deemed objectionable or inadmissible. Provided further that, with the consent of all parties, judicial review may be on the administrative record and transcript. The court, upon request, shall hear oral argument and receive written briefs.

(k) Except where judicial review is by trial de novo, the agency order shall be taken as prima facie just and reasonable and the court shall not substitute its judgment for that of the agency as to the weight of the evidence on questions of fact, except where otherwise authorized by statute. The court may affirm the agency action or remand the case to the agency for taking additional testimony and evidence or for further proceedings. The court may reverse or modify the decision or grant other appropriate relief from the agency action, equitable or legal, including declaratory relief, if the court finds that the agency action is due to be set aside or modified under standards set forth in appeal or review statutes applicable to that agency or if substantial rights of the petitioner have been prejudiced because the agency action is any one or more of the following:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) In violation of any pertinent agency rule;

(4) Made upon unlawful procedure;

(5) Affected by other error of law;

(6) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(7) Unreasonable, arbitrary, or capricious, or characterized by an abuse of discretion or a clearly unwarranted exercise of discretion.

(l) Unless the court affirms the decision of the agency, the court shall set out in writing, which writing shall become a part of the record, the reasons for its decision.



Section 41-22-21 - Appeal of final judgment of circuit court under Section 41-22-20.

An aggrieved party may obtain a review of any final judgment of the circuit court under Section 41-22-20 by appeal to the appropriate court to which the appeal or review lies. The appeal shall be taken within 42 days of the date of the entry of the judgment or order appealed from as in other civil cases, although the appeal may be taken regardless of the amount involved.



Section 41-22-22 - Joint Committee on Administrative Regulation Review.

The committee shall review all agency rules prior to their adoption. The committee shall have full access to all resources of the legislative department and all agencies thereof when conducting its review.



Section 41-22-22.1 - Review of board and commission rules and actions by Legislative Reference Service and Joint Committee on Administrative Regulation Review; fees.

(a) The Legislative Reference Service shall review each rule certified to it by a state board or commission that regulates a profession, a controlling number of the members of which are active market participants in the profession, to determine whether the rule may significantly lessen competition and, if so, whether the rule was made pursuant to a clearly articulated state policy to displace competition.

(b) If the Legislative Reference Service determines that a rule subject to subsection (a) may significantly lessen competition, it shall determine whether the rule was made pursuant to a clearly articulated state policy to displace competition, and shall certify those determinations to the committee. The board or commission shall submit a position paper, a transcript of any public hearings regarding the rule, and any other material collected during the consideration of the rule by the board or commission to accompany the rule as it is submitted to the committee. Upon receipt of a certification under this subsection, the chair of the committee shall call a meeting of the committee to review the substance of the rule, determine whether the rule may significantly lessen competition, and if so, whether it was made pursuant to a clearly articulated state policy to displace competition. The committee shall approve, disapprove, disapprove with a suggested amendment, or allow the agency to withdraw the rule for revision. The committee shall conduct public hearings and shall allow public comment during its consideration of the rule. If the committee approves the rule, it shall issue a written statement explaining its rationale for approving the rule. If the committee fails to act on a rule certified to it pursuant to this subsection, the rule shall not become effective and shall be placed on the agenda of the committee at each subsequent meeting until the committee disposes of the rule.

(c) A state board or commission that regulates a profession, a controlling number of the members of which are active market participants in the profession, may submit a previously adopted rule, along with a position paper, a transcript of any public hearings regarding the rule, and any other material collected during the consideration of the rule, to the Legislative Reference Service for a determination of whether the previously adopted rule may significantly lessen competition and whether the rule was made pursuant to a clearly articulated state policy to displace competition. If the Legislative Reference Service makes those determinations, it shall notify the board or commission and certify the determinations to the committee. Upon receipt of a certification under this subsection, the chair of the committee shall call a meeting of the committee to review the substance of the rule and either approve the rule or notify the board or commission that it agrees with the determination of the Legislative Reference Service. If the committee approves the rule, it shall issue a written statement explaining its rationale for approving the rule. The committee shall take action on a rule submitted under this subsection within 45 days of receipt of certification from the Legislative Reference Service.

(d) The Legislative Reference Service shall review each proposed action submitted to it by a state board or commission that regulates a profession, a controlling number of the members of which are active market participants in the profession, to determine whether the action proposed may significantly lessen competition and, if so, whether the action was proposed pursuant to a clearly articulated state policy to displace competition.

(e) If the Legislative Reference Service determines that an action subject to subsection (d) may significantly lessen competition, it shall determine whether the action was proposed pursuant to a clearly articulated state policy to displace competition, and shall certify those determinations to the committee. The board or commission shall submit a position paper, a transcript of any public hearings regarding the action, and any other material collected during the consideration of the action by the board or commission to accompany the action as it is submitted to the committee. Upon receipt of a certification under this subsection, the chair of the committee shall call a meeting of the committee to review the substance of the action, determine whether the action may lessen or has significantly lessened competition and, if so, whether it was proposed pursuant to a clearly articulated state policy to displace competition. The committee shall approve, disapprove, or propose a modification of a proposed action. The committee may conduct public hearings and solicit public comment during its consideration of the action. When the committee approves, disapproves, or proposes a modification of the action, it shall issue a written statement explaining its rationale. If the committee fails to act on an action certified to it pursuant to subsection (d), the action shall be placed on the agenda of the committee at each subsequent meeting until the committee acts on the certified action. Due to the timely nature of actions, the certified actions shall be given priority in the work of the committee.

(f) In addition to the fee levied under Section 41-22-7(i), the Legislative Reference Service shall charge a board or commission that is subject to subsection (a) , which submits a previously adopted rule to the Legislative Reference Service under subsection (c), or which submits a proposed action under subsection (d), a fee in the amount necessary to recover the costs of the Legislative Reference Service in complying with this section.



Section 41-22-23 - Submission and review of proposed rules; fiscal note required for rules with economic impact.

(a) The notice required by subdivision (a)(1) of Section 41-22-5 shall be given, in addition to the persons therein named, to each member of the committee and such other persons in the legislative department as the committee requires. The form of the proposed rule presented to the committee shall be as follows: New language shall be underlined and language to be deleted shall be typed and lined through.

(b) Within the 45-day period between the time a rule is certified and the date it becomes effective, and subject to subsection (h) of Section 41-22-5.1, the committee shall study all proposed rules and may hold public hearings thereon. The committee may adopt a policy providing when a public hearing will be held on a rule meeting specified criteria. In the event the committee fails to give notice to the agency of either its approval or disapproval of the proposed rule within 45 days after filing of the adopted rule with the Legislative Reference Service pursuant to Section 41-22-6, the committee shall be deemed to have approved the proposed rule for the purposes of this section. In the event the committee disapproves a proposed rule or any part thereof, it shall give notice of the disapproval to the agency. The disapproval of any rule may be appealed to the Lieutenant Governor in writing by the agency that submitted the rule within 15 days of disapproval. The Office of the Lieutenant Governor shall stamp the written appeal to denote the date the appeal was received. If the disapproval of a rule is appealed to the Lieutenant Governor, the Lieutenant Governor, within the 15 days after the notice of appeal of the disapproval of the rule is filed, may review the rule and hold public hearings he or she determines necessary.

If the Lieutenant Governor sustains the disapproval of the rule, he or she shall notify the committee and return the rule to the agency and the disapproval shall be final.

If the Lieutenant Governor approves the rule, he or she shall notify the chair of the committee. The rule shall become effective upon adjournment of the next regular session of the Legislature that commences after the approval unless, prior to that time, the Legislature adopts a joint resolution that overrules the approval by the Lieutenant Governor and sustains the action of the committee.

If the Lieutenant Governor fails to either approve or disapprove the rule within the 15 days after the notice of appeal of the disapproval of the committee, the rule shall be deemed approved and the rule shall become effective upon adjournment of the next regular session of the Legislature that commences after the deemed approval unless, prior to that time, the Legislature adopts a joint resolution that overrides the deemed approval of the Lieutenant Governor and sustains the action of the committee. In the event the Office of the Lieutenant Governor is vacant, a rule disapproved by the committee shall be suspended until the adjournment of the next regular session of the Legislature following the disapproval. The rule shall be reinstated on adjournment of that regular session unless the Legislature, by joint resolution, sustains the disapproval.

(c) The committee may propose an amendment to any proposed rule and return it to the agency with the suggested amendment. In the event the agency accepts the rule as amended, the agency may resubmit the rule as amended to the committee and the rule shall become effective on the date specified in the rule, or on the date the amended rule is submitted, whichever is later. In the event the agency does not accept the amendment, the proposed amended rule shall be deemed disapproved, as provided in subsection (b).

(d) An agency may withdraw a proposed or certified rule. An agency may resubmit a rule so withdrawn or returned under this section with minor modification. Such a rule is a new filing and subject to this section but is not subject to further notice as provided in subsection (a) of Section 41-22-5.

(e) The committee is authorized to review and approve or disapprove any rule adopted prior to October 1, 1982.

(f) A rule submitted to the committee which has an economic impact shall be accompanied by a fiscal note prepared by the agency in accordance with this subsection. Upon receiving the fiscal note, the committee may require additional information from the submitting agency, other state agencies, or other sources. A state agency shall cooperate and provide information to the committee. At a minimum, the fiscal note submitted with a proposed rule shall include the following:

(1) A determination of the need for the regulation and the expected benefit of the regulation.

(2) A determination of the costs and benefits associated with the regulation and an explanation of why the regulation is considered to be the most cost effective, efficient, and feasible means for allocating public and private resources and for achieving the stated purpose.

(3) The effect of the regulation on competition.

(4) The effect of the regulation on the cost of living and doing business in the geographical area in which the regulation would be implemented.

(5) The effect of the regulation on employment in the geographical area in which the regulation would be implemented.

(6) The source of revenue to be used for implementing and enforcing the regulation.

(7) A conclusion on the short-term and long-term economic impact upon all persons substantially affected by the regulation, including an analysis containing a description of which persons will bear the costs of the regulation and which persons will benefit directly and indirectly from the regulation.

(8) The uncertainties associated with the estimation of particular benefits and burdens and the difficulties involved in the comparison of qualitatively and quantitatively dissimilar benefits and burdens. A determination of the need for the regulation shall consider qualitative and quantitative benefits and burdens.

(9) The effect of the regulation on the environment and public health.

(10) The detrimental effect on the environment and public health if the regulation is not implemented.

(g) In determining whether to approve or disapprove proposed rules, the committee shall consider the following criteria:

(1) Is there a statutory authority for the proposed rule?

(2) Would the absence of the rule or rules significantly harm or endanger the public health, safety, or welfare?

(3) Is there a reasonable relationship between the state's police power and the protection of the public health, safety, or welfare?

(4) Is there another, less restrictive method of regulation available that could adequately protect the public?

(5) Does the rule or do the rules have the effect of directly or indirectly increasing the costs of any goods or services involved and, if so, to what degree?

(6) Is the increase in cost, if any, more harmful to the public than the harm that might result from the absence of the rule or rules?

(7) Are all facets of the rulemaking process designed solely for the purpose of, and so they have, as their primary effect, the protection of the public?

(8) Any other criteria the committee may deem appropriate.



Section 41-22-24 - Reconsideration of disapproved rules by the Legislature.

Repealed by Act 2015-291, §3, effective October 1, 2015.



Section 41-22-25 - Construction and applicability of chapter.

(a) This chapter shall be construed broadly to effectuate its purposes. Except as expressly provided otherwise by this chapter or by another statute referring to this chapter by name, the rights created and the requirements imposed by this chapter shall be in addition to those created or imposed by every other statute in existence on the date of the passage of this chapter or thereafter enacted. If any other statute in existence on the date of the passage of this chapter or thereafter enacted diminishes any right conferred upon a person by this chapter or diminishes any requirement imposed upon an agency by this chapter, this chapter shall take precedence unless the other statute expressly provides that it shall take precedence over all or some specified portion of this named chapter.

(b) Except as to proceedings in process on October 1, 1982, this chapter shall be construed to apply to all covered agency proceedings and all agency action not expressly exempted by this chapter or by another statute specifically referring to this chapter by name.



Section 41-22-26 - Repeal of inconsistent laws.

It is the express intent of the Legislature to replace all provisions in statutes of this state relating to rule-making, agency orders, administrative adjudication, or judicial review thereof that are inconsistent with the provisions of this chapter. Therefore, all laws or parts of laws that conflict with this chapter are hereby repealed on October 1, 1982; provided, however, nothing contained in this section shall be construed to repeal or modify Sections 22-22-1, 22-22-4, 22-22-8 through 22-22-10, 22-22-12 and 22-22-14, authorizing the Water Improvement Commission as the state Water Pollution Control Agency to issue one stop permits for the state for all purposes of the federal Water Pollution Control Act, as amended.



Section 41-22-27 - Effective date of chapter; validity, review, etc., of existing rules; disposition of adjudicative proceedings commenced prior to October 1, 1983; effective date and applicability as to Alabama Department of Environmental Management.

(a) This chapter shall take effect at 12:01 A.M., October 1, 1982; provided, however, that Section 41-22-22 shall take effect October 1, 1981. In order that the Legislative Reference Service may appoint and hire an aide to receive the rules and in order to promulgate the Alabama Administrative Code and the Alabama Administrative Monthly as soon as possible, subsections (a) and (b) of Section 41-22-6 and subsections (a) through (e) of Section 41-22-7 shall also become effective October 1, 1981. It shall be the duty of all agencies in existence on the passage of this chapter and all agencies created thereafter to cooperate with the office of the Legislative Reference Service in compiling the Alabama Administrative Code and the Alabama Administrative Monthly by submitting to the committee all rules now and hereafter in effect, and all proposed rules.

(b) All existing rules shall be indexed by October 1, 1983, and the administrative code of each agency shall be completed and up-to-date at that time and the Alabama Administrative Code shall be completed and up-to-date by November 15, 1983.

(c) Any rule in effect before 12:01 A.M., October 1, 1983, except those adopted following a public hearing that was required by statute, shall forthwith be reviewed by the agency concerned on the written request of a person substantially affected by the rule involved. The agency concerned shall initiate the rule making procedures provided by this chapter within 90 days after receiving such written request. If the agency concerned fails to initiate the rule making procedures within 90 days, the operation of the rule shall be suspended. The right of review established by this subsection shall be exercisable no earlier than October 1, 1983.

(d) All rules in effect on September 30, 1983, shall be and become invalid on October 1, 1983, unless:

(1) Such rules are properly filed, indexed, and included within the administrative code of the agency in accordance with all the provisions of this chapter; and

(2) Such rules adopted prior to October 1, 1982, were validly adopted under procedures in effect prior to those provided in this chapter, or were readopted pursuant to the requirements of this chapter; or

(3) Such rules adopted on or subsequent to October 1, 1982, were validly adopted pursuant to the requirements of this chapter.

(e) All contested cases and other adjudicative proceedings conducted pursuant to any provision of the statutes of this state that were begun prior to October 1, 1983, shall be continued to a conclusion, including judicial review, under the provisions of such statutes, except that contested cases and other adjudicative proceedings that have not progressed to the stage of a hearing may, with the consent of all parties and the agency conducting the proceedings, be conducted in accordance with the provisions of this chapter as nearly as feasible.

(f) Sections 41-22-1 through 41-22-11 and 41-22-22 through 41-22-27 shall take effect with regard to the Alabama Department of Environmental Management at 12:01 A.M. on October 1, 1986. All rules which were validly adopted by the Alabama Department of Environmental Management prior to October 1, 1986, under procedures in effect at the times such rules were adopted shall be valid, and all such rules adopted by the aforesaid department shall be properly filed, indexed and included within the administrative code of the aforesaid department in accordance with all the provisions of this chapter by October 1, 1987. The Alabama Department of Environmental Management shall be exempt from the provisions of Sections 41-22-12 through 41-22-19. Except as provided in subdivision (6) of subsection (c) of Section 22-22A-7, judicial review of any order of the environmental management commission modifying, approving or disapproving an administrative action of the Alabama Department of Environmental Management shall be in accordance with the provisions for review of final agency decisions of contested cases in Sections 41-22-20 and 41-22-21.






Chapter 23 - DEPARTMENT OF ECONOMIC AND COMMUNITY AFFAIRS.

Article 1 - General Consideration.

Section 41-23-1 - Creation; composition; transfer of functions, etc., to department.

There is hereby created and established the Department of Economic and Community Affairs within the Office of the Governor and directly under his supervision and control. The Department of Economic and Community Affairs shall consist of: the Governor, the Office of State Planning and Federal Programs, the Alabama Department of Energy, the Alabama Law Enforcement Planning Agency, the Office of Highway and Traffic Safety, the Office of Employment and Training, and the Office of Water Resources as presently created by and provided for in Sections 41-9-205 through 41-9-214, Sections 41-6A-1 through 41-6A-11, Sections 41-8A-1 through 41-8A-4, Sections 41-8A-8 through 41-8A-10, and Sections 41-8A-12 through 41-8A-13, 32-4-1 through 32-4-7, Executive Order No. 34, 1980, and Sections 9-10B-1 through 9-10B-30, respectively, and in accordance with the applicable federal laws. All respective functions, duties, responsibilities, obligations, property rights, appropriations, employees, property, and supplies as provided by said sections, and whether accruing or vesting, are hereby transferred to and vested in the Department of Economic and Community Affairs.



Section 41-23-2 - Implementation of duties and functions by employees in classified service; salaries.

Present employees in the classified service of the state Merit System within each agency transferred in Section 41-23-1 whose job classifications are not abolished hereinafter, shall continue with the Department of Economic and Community Affairs in such functions deemed necessary to carry out the duties and responsibilities of the Department of Economic and Community Affairs. Other employees necessary to implement the duties and functions of the Department of Economic and Community Affairs may be employed subject to the provisions of the state Merit System laws and shall be entitled to the same rights and benefits thereunder. Salaries set for such employees shall not exceed the salary set by law for executive department heads.

Nothing herein shall be construed to prevent or preclude the removal of an employee in a manner provided by this article, or for cause in a manner provided by law.



Section 41-23-3 - Transfer of appropriations to department.

All appropriations heretofore or hereafter made to: The Office of State Planning and Federal Programs, the Alabama Department of Energy, the Alabama Law Enforcement Planning Agency, the State Manpower Planning Council (CETA), the Office of Highway and Traffic Safety, and the Office of Employment and Training are hereby consolidated and transferred to the Department of Economic and Community Affairs.



Section 41-23-4 - Appointment of director; term of office; salary; qualifications; planning and programming by department.

(a) The Governor shall appoint a chief administrative officer to be designated as Director of the Department of Economic and Community Affairs. Such officer shall serve at the pleasure of the Governor at a salary to be set in the same manner and with the same limitations as otherwise provided by law for executive department heads. The director of the said department shall be a member of such boards, councils and commissions, as they relate to his authority under the provisions of this article, and as required and currently authorized under the various federal programs and as approved by the Governor.

(b) The Governor through the Department of Economic and Community Affairs shall encourage comprehensive and coordinated planning and programming of economic and community affairs.



Section 41-23-5 - Establishment of divisions; appointment of division chiefs; oath of office; restrictions on employment; directors of merged agencies abolished; purpose of chapter.

(a) The Director of the Department of Economic and Community Affairs, with the approval of the Governor, may establish such division or divisions as may, in his discretion, be reasonably necessary for the administration and enforcement of any law, rule or regulation with which the department is charged or the performance of any of its functions or duties. Each division in the department shall be headed by and be under the direction, supervision and control of an officer who shall be designated as the chief of such division. All chiefs of divisions shall be appointed by the director of said department, with the approval of the Governor. Before entering upon the discharge of their duties, such chiefs of divisions shall take the constitutional oath of office. Each of such officers shall devote his full time to his official duties and shall hold no other lucrative position while serving as such. The offices or positions of director of any of the merged departments or agencies are hereby abolished.

(b) It is one of the purposes of this article to coordinate, into one department, the functions of the Office of State Planning and Federal Programs, the Alabama Department of Energy, Alabama Law Enforcement Planning Agency, the Office of Highway and Traffic Safety, and the Office of Employment and Training or any successor thereto. There is hereby established the following divisions: The Office of State Planning and Federal Programs, the Alabama Department of Energy, Alabama Law Enforcement Planning Agency, the Office of Highway and Traffic Safety, and the Office of Employment and Training. The functions of each division shall be administered by a division chief who shall be full-time and salaried as now provided by law. Each division chief shall report to and be under the supervision of the Director of the Department of Economic and Community Affairs.



Section 41-23-6 - Promulgation of rules and regulations.

The Director of the Department of Economic and Community Affairs may prescribe such reasonable rules and regulations for the conduct of its business and made in accordance with the Alabama Administrative Procedure Act.



Section 41-23-7 - Legislative oversight commission.

This section was amended and renumbered by Act 2015-450, effective June 11, 2015. It is now Section 41-29-400.



Section 41-23-8 - Traffic Safety Trust Fund established.

The Traffic Safety Trust Fund is established as a separate fund in the State Treasury. Upon appropriation by the Legislature, the fund shall be used for traffic safety purposes and programmed along with federal funds that are received for the same purposes by the staff of the Traffic Safety Section of the Alabama Department of Economic and Community Affairs. Unexpended or unencumbered sums remaining in the fund at the end of the fiscal year shall remain in the fund and be brought forward to the next fiscal year.






Article 2 - Alabama Enterprise Zone Act.

Section 41-23-20 - Short title; legislative findings and purpose.

This article shall be cited as the "Alabama Enterprise Zone Act."

The Legislature of Alabama hereby finds and declares that the health, safety, and welfare of the people of this state are dependent upon the continued encouragement, development, growth, and expansion of the private sector within the state and that there are certain depressed areas in the state that need the particular attention of government to help attract private sector investment into these areas. Therefore, it is declared to be the purpose of this article to stimulate business and industrial growth in the depressed areas of the state, both in urban and rural areas, by the relaxation of certain governmental controls, by providing assistance to businesses and industries, and by providing state and local tax and nontax incentives in these areas.



Section 41-23-21 - Definitions.

For purposes of this article, the following terms shall have the meaning hereinafter ascribed to them, unless the context clearly indicates otherwise:

(1) COUNCIL. The Enterprise Zone Advisory Council.

(2) DEPARTMENT. The Alabama Department of Economic and Community Affairs.

(3) GOVERNING AUTHORITY. The governing body of a county or municipality.

(4) ENTERPRISE ZONE. A geographic area which is economically depressed, in need of expansion of business and industry and the creation of jobs and designated to be eligible for the benefits of this article, and is a target by governments for development by providing tax and nontax incentives to private enterprise. Effective October 1, 2016, the definition of an Enterprise Zone shall mean any Alabama county that is described by Section 40-18-376.1(a). Notwithstanding any other law or agreement to the contrary, any eligible business having received an approved application from the department prior to October 1, 2016, shall continue to receive those approved exemptions for the period of time specified in those agreements.

(5) RURAL ENTERPRISE ZONE. An enterprise zone located in a non-MSA county, as such is defined by the United States Bureau of the Census.

(6) URBAN ENTERPRISE ZONE. An enterprise zone located in an MSA county, as such is defined by the United States Bureau of the Census.



Section 41-23-22 - Enterprise zones generally.

(a) The department shall establish criteria for qualifications of enterprise zones. These criteria shall not be in conflict with any provisions of federal enterprise zone legislation that may be enacted for enterprise zones which apply for federal designation. The department shall give consideration to the following:

(1) Unemployment.

(2) Poverty rate.

(3) Per capita income.

(4) Migration.

(5) Number of residents receiving public assistance.

(b) There initially shall be 10 enterprise zones within the State of Alabama, excluding any zones established in Birmingham [pursuant to Act No. 83-142, S. 18 of the 1983 Second Special Session (Acts 1983, p. 150)] and Prichard [pursuant to Act No. 83-676, S. 506 of the 1983 Regular Session (Acts 1983, p. 1065)], and Montgomery [pursuant to Act No. 86-201, H. 538 of the 1986 Regular Session (Acts 1986, p. 264)]. Within 18 months after passage of this article, additional geographic areas shall be targeted as enterprise zones. There shall not be more than 27 enterprise zones established in Alabama.

(c) Each zone shall not exceed a maximum of 10,000 acres.

(d) Notwithstanding any provision of this section to the contrary, effective June 1, 1999, an enterprise zone shall be established in Tallapoosa County and every incorporated municipality therein.



Section 41-23-23 - Applications; selection of zones; Enterprise Zone Advisory Council; legislative oversight committee.

Selection of zones and the general guidelines for implementation of the provisions of this article shall be as follows:

(1) The Alabama Department of Economic and Community Affairs shall see that all applications are processed as follows:

a. The state or any governmental entity in the proposed area may submit an application for zone designation.

b. Each application should provide a statement of incentives being offered by the governmental entities, such as:

1. Regulatory relief or waiver;

2. Services provided;

3. Tax incentives;

4. Other nontax incentives.

c. It is contemplated that state, county and/or municipal governments may devise an innovative package of local incentives in their respective jurisdictions and aggressively pursue zone designation.

(2) Zones shall be selected by the department, with input from the advisory council, which shall have the responsibility for the general implementation of the law.

(3) An Enterprise Zone Advisory Council consisting of members of the Alabama Department of Commerce, Southern Development Council, Department of Labor, Department of Education, State Department of Transportation, Department of Environmental Management, Department of Agriculture and Industries, Department of Revenue and other qualified individuals or organizations shall be appointed by the Governor with provisions to insure geographic representation of rural and urban areas. This council shall be limited to 11 representatives and shall serve at the pleasure of the Governor.

(4) A legislative oversight committee shall be appointed by the Lieutenant Governor and the Speaker. Such committee shall consist of three members from the House of Representatives and three members from the senate appointed by the respective officers of each body.



Section 41-23-24 - Tax incentives; adoption of rules to implement tax credits and incentives; maximum tax credit per new permanent employee; application of tax credits; tax credits are in addition to exemptions and credits under Chapter 18 of Title 40; no credits for taxes to other states.

(a) Any provisions of Title 40, Chapter 18, notwithstanding, and specifically any provisions of Sections 40-18-22, 40-18-35, 40-18-35.1, 40-18-37 and 40-18-38, to the contrary notwithstanding, the following tax incentives may be available to any business, industry or manufacturer who complies with the provisions of this article:

(1) INCOME TAX CREDIT. There may be a five-year credit of varying proportions of taxes due from zone operations: first year, 80 percent; second year, 60 percent; third year, 40 percent; fourth and fifth years, 20 percent. This credit is available for corporations, partnerships, and proprietorships provided that 30 percent of the new permanent employees were formerly unemployed for at least 90 days prior to this employment.

(2) CREDIT FOR EXPENSES OF TRAINING NEW EMPLOYEES. There may be a tax credit for the expenses of training new employees in new skills. The maximum credit shall be $1,000.00 per employee.

(3) CREDIT FOR NEW INVESTMENTS. There may be a credit for new investments within the state in the following amounts: 10 percent on first $10,000.00 invested, five percent on next $90,000.00 invested, and two percent on remaining investment. This credit is also available for improvements to existing facilities, provided at least five new permanent employees are hired.

(4) LOCAL TAXES. A reduction of permit fees, user fees and business, professional and occupational license taxes may be permitted by the local governments. This incentive is optional and shall be stated when the area applies for zone designation.

(b) The Commissioner of the Department of Revenue shall formulate, promulgate, issue and enforce any reasonable and necessary rules to implement any state tax credits or incentives.

(c) It is expressly provided that any tax credit, pursuant to this section, shall not total in excess of $2,500.00 per new permanent employee hired pursuant to this article. This tax credit may be applied in all enterprise zones to any state income tax liability or any state business privilege tax liability and shall be used for the taxable year in which the increase in average annual employment occurred to the maximum allowed. However, if the entire credit cannot be used in the year earned, the remainder may be applied against the income tax or state business privilege tax for the succeeding two years or until the entire credit is used, whichever occurs first.

(d) All tax credits herein prescribed may be in addition to any exemptions and credits authorized in Title 40, Chapter 18.

(e) No tax credits for tax incentives shall be authorized for any credit for taxes, fees or funds to other states or territories.



Section 41-23-25 - Nontax incentives.

Nontax incentives shall include:

(1) REGULATION EXEMPTIONS. The local governments may exempt regulations to the extent they propose in the application for designation; however, no such exemption can adversely affect the health and welfare of the citizens of the state. Such exemption shall be by resolution or ordinance.

(2) EMPLOYEE TRAINING AND TECHNICAL ASSISTANCE.

a. Employee training may be made available to zone business through the department.

b. Technical assistance in business start-ups. A business starting up in the enterprise zone may be afforded technical assistance such as accounting, planning, etc., through a public university or state junior college in the area, which has agreed to accept such responsibility. Assistance may be provided by the small business development centers, technical assistance centers and others.

(3) INCREASED OR SPECIALIZED SERVICES PROVIDED BY LOCAL GOVERNMENTS. The local governments would state in the application for designation such increased services it would provide, such as fire protection, police protection and utility services. All services are at local option.



Section 41-23-26 - Additional requirements for business, etc., to receive benefits.

Additional requirements for a business, partnership, corporation or individual to receive benefits shall include:

(1) The business must expand its labor force or make new capital investments or prevent a loss of employment to an existing business.

(2) A business may not have closed or reduced employment elsewhere in Alabama in order to expand into the zone.



Section 41-23-27 - Annual report of department.

The department shall report annually to the Legislature and the Governor, and provide a thorough evaluation of the implementation of the zone law, including: numbers of business activity; actual new income for the state after taxes and benefits pursuant to this article; number of new employees; cost to state for each new employee; and state and local taxes generated.



Section 41-23-28 - Required agreement by appropriate governing authority.

The department shall designate qualified enterprise zones only after receiving notice from the appropriate governing authority that it additionally agrees to:

(1) Devise and implement a program to improve police protection within the zone.

(2) Give priority to the use in the zone of any UDAG, CDBG, JTPA, industrial bonds, or other funds received from the appropriate agencies of the federal government.

(3) Assist the department in certifying employers to be eligible for said benefits.

(4) Authorize the department to supersede certain specified local regulations and ordinances which may serve to discourage economic development within the enterprise zone.

(5) Assist the department in evaluating progress made in any enterprise zone within its jurisdiction.



Section 41-23-29 - Powers and duties of department.

The department shall administer the provisions of this article and shall have the following powers and duties in addition to those mentioned elsewhere in this article and in other laws of this state:

(1) To monitor the implementation and operation of this article and conduct a continuing evaluation of the progress made in the enterprise zones.

(2) To assist the governing authority of an enterprise zone in obtaining assistance from the federal government, including the possible suspension of federal regulations within the enterprise zone.

(3) To assist the governing authority of an enterprise zone in obtaining assistance from any other department of state government, including assistance in providing training, technical assistance, and wage subsidies to new businesses and small businesses within an enterprise zone.

(4) To assist any employer or prospective employer within an enterprise zone in obtaining the benefits of any incentive or inducement program authorized by Alabama law.

(5) To submit an annual written report evaluating the effectiveness of the program and any suggestions for legislation to the Governor and the Legislature no later than the third day of each regular session.

(6) To promulgate rules and regulations to effectuate this article, in accordance with the Administrative Procedure Act.

(7) To notify each legislator whose district includes any portion of an enterprise zone when the department designates such a zone.



Section 41-23-30 - Contracts with eligible businesses to provide for tax exemptions; preference to Alabama manufacturers; endorsement resolution; certification as to employees; wage subsidies.

(a) The department, after consultation with the council, and with the approval of the Governor, may enter into contracts with eligible businesses to provide:

(1) For the exemption from sales and use tax imposed by the State of Alabama or from sales and use tax imposed by its political subdivisions, upon approval of the governing authority thereof, of the purchases of the material used in the construction of a building, or any addition or improvement thereon, for housing any legitimate zone business enterprise, and machinery and equipment used in that enterprise.

(2) For certain exemptions from income taxes levied by the State of Alabama levied on eligible corporations and individuals for a period of five years.

(3) For certain exemptions of business privilege taxes levied by the State of Alabama for a period of five years.

(4) For certain exemptions from utility gross receipts taxes levied by Article 3, Chapter 21, Title 40, and utility gross receipts service taxes levied by Article 4, Chapter 21, Title 40, within the enterprise zone, for a period of up to 20 years, for eligible businesses which meet the conditions of subdivision (4) of subsection (c).

(5) For certain exemptions from sales and use taxes imposed by the State of Alabama or from sales and use taxes imposed by local governmental entities, upon approval of the governing authority thereof, within the enterprise zone, for a period of up to 20 years, for eligible businesses which meet the conditions of subdivision (4) of subsection (c).

(6) For certain exemptions from income taxes levied by the State of Alabama levied on eligible corporations and individuals, from income arising from enterprise zone operations, for a period of up to 20 years, for eligible businesses which meet the conditions of subdivision (4) of subsection (c).

(b) The exemptions provided for in subdivisions (4), (5), and (6) of subsection (a) shall not be available to any eligible business after June 30, 1996. Notwithstanding the foregoing, any eligible business receiving the exemptions provided for in subdivisions (4), (5), (6) of subsection (a) before June 30, 1996, shall continue to receive those exemptions for the period of time specified in those subdivisions.

(c) The department may enter into the contracts provided in subsection (a) of this section provided that:

(1) The business and its contractors give preference and priority to Alabama manufacturers and, in the absence of Alabama manufacturers, to Alabama suppliers, contractors, and labor, except where not reasonably possible to do so without added expense, substantial inconvenience, or sacrifice in operational efficiency.

(2) The request for such exemption is accompanied by an endorsement resolution approved by the appropriate local governing body, port district, or industrial development board in whose jurisdiction the establishment is to be located.

(3) The business is or shall be located within the boundaries of an urban or rural enterprise zone.

(4) The provisions of subdivisions (4), (5), and (6) of subsection (a) shall be applicable only for businesses which employ at least 1,200 people and make capital investments and capital improvements of at least seventy-five million dollars ($75,000,000) within the enterprise zone.

(5) For businesses which meet the conditions of subdivision (4) above, amounts equivalent to all tax exemptions granted in subsection (a) above shall be utilized by the business solely and exclusively to pay for the new capital investments and improvements within the enterprise zone. These amounts will be maintained by the business in a special account for this purpose and will be subject to verification by the department.

(6) The business located in an urban or rural enterprise zone and receiving the benefits of this article certifies that at least 35 percent of its employees:

a. Are residents of the urban enterprise zone hosting the location of the business at the time of their employment; or are residents of the same county in which a rural enterprise zone is located; and

b. Were receiving some form of public assistance prior to employment; or

c. Were considered unemployable by traditional standards, or lacking in basic skills; or

d. Any combination of the above.

Certification shall be updated annually in order for the business to continue receiving the benefits pursuant to this article.

(d) The department, in cooperation with the council, may enter into agreements with employers located in either urban or rural enterprise zones under which the employers may receive wage subsidies payable from the United States Department of Labor JTPA manpower block grant funds, to the extent that these funds are granted to the State of Alabama by the United States Department of Labor.

(e) All provisions of Title 40 for the enforcement and collection of the taxes herein levied, not specifically addressed in this section, are applicable.



Section 41-23-31 - Rules and regulations; cooperation of agencies.

The Directors of the Alabama Department of Economic and Community Affairs, Alabama Department of Commerce, Department of Education, the Department of Labor and the Commissioner of the Department of Revenue shall be authorized to formulate reasonable rules and regulations necessary to implement the provisions of this article and shall cooperate with each other in the implementation of this article.



Section 41-23-32 - Federal tax exemptions and enterprise zone legislation.

The provisions of this article shall be complementary to and consistent with federal tax exemptions and be superseded when necessary by the passage of federal enterprise zone legislation.






Article 3 - Economic Development Revolving Loan Funds.

Section 41-23-50 - Creation of economic development revolving loan funds; regional planning and development commissions to disburse moneys; administration; use of funds; interest and costs.

There is hereby appropriated from the State General Fund to the Alabama Department of Economic and Community Affairs for the 1990-91 fiscal year the sum of $500,000 to be used to create and establish throughout this state several economic development revolving loan funds from which the several existing regional planning and development commissions, as defined in Articles 4 and 5 of Chapter 85 of Title 11, may disperse moneys, from time to time, to finance local economic development projects. These funds shall be distributed by the Department of Economic and Community Affairs to qualifying regional planning commissions for disbursement. The Department of Economic and Community Affairs shall establish such policies and procedures as may be deemed necessary as to insure accountability of funds in relation to state statutes and federal programs to which these funds may be pledged as required match. Such policies and procedures will be reviewed and approved or disapproved by the Regional Revolving Loan Policy Committee herein established by this article. Moneys borrowed from such revolving loan funds may be combined with or used to facilitate access to either federal funds or foundation grants or loans or to leverage private sector financing that may be available for initial or "seed" capital, long or short term fixed asset or equipment loans or working capital for local economic development projects for improving, developing, or financing new, existing, or expanding business or industry to preserve or create employment. Such borrowed moneys shall be loaned and repaid under such rules, regulations, and conditions as prescribed by Alabama Department of Economic and Community Affairs and approved, from time to time, by the Regional Revolving Loan Policy Committee provided for in Section 41-23-51. Principal and interest payments to the economic development revolving loan funds shall be retained by the respective economic development revolving loan funds for local economic development. Reasonable administrative costs for servicing such loans and for the administration of the respective economic development revolving loan funds may be paid from fees, charges and interest on the loans and from available balances.



Section 41-23-51 - Regional Revolving Loan Policy Committee; duties; membership; length of terms; meetings.

The moneys appropriated to the Alabama Department of Economic and Community Affairs under the provisions of Section 41-23-50 shall be used to create and establish economic development revolving loan funds throughout this state, pursuant to rules hereunder and approved by the Regional Revolving Loan Policy Committee. This committee shall be established for purposes of reviewing and approving policies and procedures, and to provide general oversight for this program. This committee shall be composed of the following members: the Director of the Alabama Department of Economic and Community Affairs, the Director of the Alabama Department of Commerce, two members of the Senate appointed by the Lieutenant Governor, the Chairperson of the Senate Economic Affairs Committee, two members of the House appointed by the Speaker of the House, the Chairperson of the House Commerce and Industrial Development Committee, and four members appointed by the Governor. The executive directors from the regional planning commissions shall serve as ex officio, nonvoting members of the Regional Revolving Loan Policy Committee. The terms of the legislative members and the Alabama Department of Commerce Secretary and the Alabama Department of Economic and Community Affairs Director shall run concurrent with the four-year term of the Governor. The initial members appointed by the Governor shall serve staggered terms of one, two, three, and four years. The length of the terms for the Governor's appointees, except for the original appointees, shall be four years. Vacancies shall be filled by the same method of appointment. The Director of the Alabama Department of Economic and Community Affairs shall call an organizational meeting for such committee no later than 30 days after April 25, 1990. At such meeting, such committee shall select from its membership a chairperson and a vice-chairperson. Thereafter, such committee shall likewise reorganize itself at its first meeting of each new legislative quadrennium. Such committee shall meet at least four times per year on call of its chairperson. All members of the Regional Revolving Loan Policy Committee shall serve without compensation except legislative members who shall be entitled to their regular legislative compensation for attendance in committee meetings. The Alabama Department of Economic and Community Affairs shall promulgate and implement administrative rules, regulations, and procedures for the allocation of the appropriated General Fund moneys.






Article 4 - Alabama Small Business Incubator Act.

Section 41-23-60 - Short title.

This article will be known as the "Alabama Small Business Incubator Act of 1994."



Section 41-23-61 - Definitions.

As used in this article, the following words and phrases shall have the following meanings:

(1) ADVISORY COUNCIL. A subcommittee of the committee.

(2) BASE FUNDS. Any money not appropriated pursuant to this article, that is used to match the state funds. Base funds may be federal, local, private, foundation grants, or money derived from any other source.

(3) COMMITTEE. The Regional Revolving Loan Policy Committee established by Section 41-23-51.

(4) CONTRACTUAL SERVICES. Any services necessary for the implementation of and the administration of this article.

(5) DEPARTMENT. The Alabama Department of Economic and Community Affairs.

(6) INCUBATOR. A multitenanted facility characterized by shared business services, equipment, space, and access to on-premises business consultants.

(7) LEGAL ENTITY. Any authority, agency, regional planning and development commission, city government, county government, or subdivisions thereof to which the state may grant funds.

(8) SPONSOR. Any entity that qualifies to make application for state funds and that enters into a written agreement with the committee to establish, operate, and administer a small business incubator or to provide funding to an organization that operates as a small business incubator.

(9) STATE FUNDS. The allocation of moneys from the State General Fund to the department for the purposes of this article.

(10) TENANT. A sole proprietorship, partnership, or corporation that operates in a small business incubator.



Section 41-23-62 - Responsibilities of loan policy committee.

The committee is responsible for the implementation of this article, including, but not limited to:

(1) Assessing the current status of small business incubators in Alabama.

(2) Establishing criteria for the awarding of any grants.

(3) Reviewing and approving applications for grants.

(4) Creating an advisory council of knowledgeable entrepreneurial developers to assist the committee in establishing any policies and procedures pursuant to this article.



Section 41-23-63 - Promulgation of rules and regulations governing allocation and accountability of funds.

The department shall establish policies and procedures necessary to insure accountability of funds relative to state statutes and federal programs to which the funds may be pledged as a required match. The policies and procedures shall be reviewed and shall be approved or disapproved by the committee. The department shall promulgate and implement administrative rules, regulations, and procedures for the allocation of the appropriated General Fund moneys.



Section 41-23-64 - Establishment of grant programs.

The following grant programs shall be established:

(1) FEASIBILITY STUDY MATCHING GRANTS. As a necessary step in incubator start-ups, funds may be provided on a 50 percent state to 50 percent sponsor basis. Any feasibility study shall conform to the format established by the National Business Incubator Association. The maximum state funds for this purpose shall be $10,000.

(2) TECHNICAL ASSISTANCE GRANTS. Funds may be provided as deemed necessary by the committee.

(3) CAPITAL OUTLAY AND OPERATIONAL MATCHING GRANTS. To offset operation costs related to beginning and maintaining a small business incubator for the first two years of operation. The maximum state funds for the first year shall be 50 percent of operational costs not to exceed $75,000, and the second year shall be limited to 50 percent of that amount.

(4) START-UPS OR EXPANSION GRANTS. Grants to provide for the renovation of start-ups or expansions of space in buildings or other buildings determined to be suitable for small business incubation purposes. The maximum participation for state funds for this purpose is 30 percent of the project amount, not to exceed $200,000 per grant.

(5) CONSTRUCTION GRANTS. Grants to provide for the construction of new facilities. The maximum participation for state funds for this purpose is 30 percent of the project amount, not to exceed $200,000 per grant.



Section 41-23-65 - Use of funds; remuneration.

The committee may use funds for the purpose of implementing and administering this article.

Legislative members of the committee may receive their regular legislative compensation for attendance of committee meetings. Other committee members shall be entitled to per diem and mileage allowances in the same amount as state employees receive as per diem and mileage allowance.



Section 41-23-66 - Disbursed grant funds not utilized to revert to loans; repayment.

If state grant funds are not utilized for the purposes stated in the approved grant application within two years of the date of the grant award, then the disbursed grant funds shall revert to loans. Repayment of these funds shall be made in yearly principal and interest installments for five years at the New York prime rate at the time of notification by the department that the two year limit has expired. These loans may be repaid on a shorter schedule if the grantee so desires. Loan funds recouped by the department and grant funds obligated, but not disbursed, shall become available for other purposes pursuant to this article.






Article 5 - Alabama Residential Energy Code Board.

Section 41-23-80 - Legislative findings.

The Legislature finds that the development, management, efficient consumption, and conservation of residential energy resources are of prime importance throughout this state and this nation. It is also important to ensure the protection of the economic and environmental values of Alabama's citizens. It is the intent of the Legislature to do each of the following pursuant to this article:

(1) Encourage the conservation and efficient use of residential energy resources within this state's counties and municipalities.

(2) Provide a governmental environment that will promote an initiative for the implementation of the Alabama Energy and Residential Codes by the units of local government.

(3) Advise and assist the units of local government in adopting the Alabama Energy and Residential Codes and implementing those code provisions within their boundaries.

(4) Promote the identification of energy management technologies available for residential uses, and to disseminate information to the units of local government about such technologies and their uses.

(5) Promote the acceptance and adoption of those energy management technologies for use in all energy-consuming residential facilities throughout this state.

(6) Provide a process for the adoption of modern building and energy codes by the State of Alabama.

(7) Provide a process by which the State of Alabama shall adopt required codes in compliance with federal law.



Section 41-23-81 - Definitions.

The following terms shall have the meanings respectively prescribed for them, except when the context otherwise requires:

(1) ALABAMA ENERGY AND RESIDENTIAL CODES. The codes adopted by the board, as amended by the board, and based on the 2006 Edition of the International Energy Conservation Code, ANSI/ASHRAE/IESNA Standard 90.1-2007 for commercial buildings, and the 2006 International Residential Code published by the International Code Council, or any subsequent editions, changes, or recompilations thereof, or any other code which the board officially adopts.

(2) BOARD. The Alabama Energy and Residential Codes Board created by this article.

(3) DEPARTMENT. The Alabama Department of Economic and Community Affairs.

(4) DIVISION. The Energy Division of the Alabama Department of Economic and Community Affairs.

(5) UNIT OF LOCAL GOVERNMENT. Any county or municipality within the State of Alabama.



Section 41-23-82 - Creation; composition; purpose; supervision.

(a) The Alabama Energy and Residential Codes Board is established.

(b) The board shall consist of 15 members appointed by the Governor and two additional members, numbered 16 and 17, appointed by the Chair of the Permanent Joint Legislative Committee on Energy Policy. The members appointed by the Governor shall be legal residents of the state, and shall be selected on the basis of their representation of the following organizations, industries, entities, and professions:

(1) One member shall represent the Home Builders Association.

(2) One member shall represent the Board of General Contractors.

(3) One member shall represent the State Board of Heating, Air Conditioning, and Refrigeration.

(4) One member shall represent the private, investor-owned, electric utility industry.

(5) One member shall represent the rural electric cooperative industry.

(6) One member shall represent the natural gas industry.

(7) One member shall be a licensed professional engineer.

(8) One member shall represent municipalities.

(9) One member shall represent county governments.

(10) One member shall represent the Alabama Council, American Institute of Architects.

(11) One member shall represent the Alabama Liquefied Petroleum Gas Board.

(12) One member shall represent the International Code Council (ICC) Alabama Chapter, Code Officials Association of Alabama.

(13) One member shall represent the Home Builders Licensure Board.

(14) One member shall represent the Alabama Joint Fire Council.

(15) One member shall represent the Property and Casualty Insurance Industry.

(16) One member shall be a Senate member of the Permanent Joint Legislative Committee on Energy Policy selected by the chair of the committee.

(17) One member shall be a House of Representatives member of the Permanent Joint Legislative Committee on Energy Policy selected by the chair of the committee.

(c) Each member appointed by the Governor shall be selected from a list of three candidates provided to the Governor by the division from each entity listed above. Board appointees shall be selected on the basis of their interest in problems concerning residential energy resources, consumption, and conservation, and without regard to political affiliation. Appointments shall be of such a nature as to aid the work of the board and to inspire the highest degree of coordination and cooperation. All members of the board shall be deemed members at-large charged with the responsibility of serving the best interests of the board, the division, the units of local government, and the state. No member shall act as the representative of any particular region, United States congressional district in Alabama, or state Senate or legislative district in Alabama.

(d) The board shall exercise authority with respect to all matters pertaining to the acceptance, adoption, and implementation of the Alabama Energy and Residential Codes by the State of Alabama. Decisions of the board shall be administered by the chief of the division with the assistance of such other officers and department employees as are deemed necessary to carry out the purpose, functions, duties, and activities of the board.

(e) The membership of the board shall be inclusive and should reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(f) This article shall not apply to the erection or construction of a farm structure. The term farm structure, for the purposes of this act, means a structure that is constructed on a farm, other than a residence or a structure attached to it, for use on the farm including, but not limited to, barns, sheds, and poultry houses. A farm structure does not include a structure originally qualifying as a farm structure but later converted to another use.



Section 41-23-83 - Terms; vacancies; compensation; expenses.

(a) Each member of the board shall be selected for a five-year term, the term to begin on the date of appointment of each member. Of the initial appointees, however, the terms of membership shall be as follows:

(1) Four members shall be appointed to serve for two years.

(2) Three members shall be appointed to serve for three years.

(3) Three members shall be appointed to serve for four years.

(4) Three members shall be appointed to serve for five years.

(b) The members of the board shall continue to serve after the expiration of their terms until their successors have been appointed. Any member may be reappointed to serve on the board; however, no member shall serve for more than a total of 10 consecutive years on the board from the date of initial appointment.

(c) Vacancies on the board shall be filled by appointment by the original appointing authority for the unexpired term.

(d) The members of the board shall receive no salary or compensation for serving on the board but shall be reimbursed for travel expenses in accordance with State of Alabama law, incurred in the performance of their duties.



Section 41-23-84 - Meetings; officers; committees.

(a) The first meeting of the board shall be called by the chief of the division as soon as is practicable after July 31, 1995. The division chief shall preside until a chair and a vice chair are selected by the board. The board shall elect annually from its own members a chair, a vice chair, and such other officers as it may deem desirable, and shall adopt rules for its organization in the conduct of its business.

(b) The board shall hold a regular meeting at least once during each calendar year at a time and place as designated or specified in its rules. Special or additional meetings may be held on a call of the chair, upon a call signed by at least seven members, or upon a call by the division chief.

(c) A majority of the members of the board shall constitute a quorum at all its meetings, and adoption or resolution of any business shall require the concurrence of a majority of all the members of the board. An agenda for the meetings in sufficient detail to indicate the terms on which final action is contemplated shall be mailed by the division chief to the chair, vice chair, and board members at least 30 days prior to the meeting.

(d) The division chief shall serve as ex officio secretary of the board, shall keep a record of the proceedings of all board meetings, and perform such other duties as may be delegated by the board. The division chief shall not receive any additional compensation for the performance of those duties on the board or pursuant to this article.

(e) The board may establish committees among its membership, as it deems necessary, to assist in the conduct of its business. Subcommittees shall include representation from suppliers or others interested in the subject matter assigned to the subcommittees, or both.

(f) All meetings of the board shall be held in accordance with the Alabama Open Meetings Act, Chapter 25A of Title 36.



Section 41-23-85 - Functions of board and division.

(a) The board shall exercise authority with respect to all matters pertaining to the acceptance and adoption, and implementation of the Alabama Energy and Residential Codes by the State of Alabama. In so doing, the board may perform any of the following functions:

(1) Review, amend, and adopt the Alabama Energy and Residential Codes. The board shall consider updates and changes to the codes referenced herein no less than two years after the date of publication of the most recent version of the codes.

(2) Evaluate, assess, advise, and counsel the division and the units of local government, on residential energy codes and the impact of those codes upon the economy and the environment.

(3) Solicit and enlist the cooperation of all appropriate private-sector and community-based organizations to implement the purpose of this article.

(4) Make recommendations to the division for the enactment of additional legislation as it deems necessary which proposes to further enhance the capabilities of the state and the units of local government in accepting, adopting, and implementing the Alabama Energy and Residential Codes, and in meeting the need for increasing residential energy resources and conservation due to trends in residential population and the change in technical requirements of the economy.

(5) Make continuing studies, on its own initiative or upon the request of the division, of the residential energy resources, conservation, and consumption needs throughout the state, and issue those reports to the division and to the units of local government as may result from its studies.

(6) Submit to the chief of the division, on an annual basis, a written report covering the activities of the board.

(7) Make rules and regulations for the conduct of its board meetings, procedures, and execution of the purpose, functions, powers, and duties delegated to it by this article.

(8) Conduct a program of public information in order to inform the units of local government and the citizens of the state on the importance of residential and energy codes, conservation, and consumption.

(9) Identify any and all resources needed or required for the board to implement the purpose, functions, powers, and duties of this article.

(b) The division shall be responsible for taking action upon any and all recommendations to which the board may from time to time submit.

(c)(1) Except as provided in this section, any code adopted by any state or county entity or agency after March 9, 2010, shall not conflict with the codes adopted by the board. A county entity or agency may elect to amend the Alabama Energy and Residential Codes as local conditions require, but shall not make any amendment to mandate residential fire sprinklers or to provisions which are mandated or required by any federal law or federal regulation.

(2) As of March 9, 2010, any municipality which does not have a code in effect adopted pursuant to Section 11-45-8 shall not adopt any energy or residential code other than the Alabama Energy and Residential Codes adopted by the board or any newer versions thereof. Provided, however, a municipality may elect to amend the Alabama Energy and Residential Codes as local conditions require, but shall not make any amendment to mandate residential fire sprinklers or to provisions which are mandated or required by any federal law or federal regulation.

(3) Except as provided in subsection (d), nothing contained in this article shall apply to any municipality with a code adopted pursuant to Section 11-45-8 in effect as of March 9, 2010, nor shall it prevent any such municipality from making any changes or amendments to existing codes after March 9, 2010. Provided, however, that a municipality shall not make any amendment to provisions which are mandated by any federal law or federal regulation.

(d) A municipal, county, or state governing entity or agency may not enact an ordinance, rule, bylaw, order, building code, or other legal device that would restrict a consumer's ability to elect to install, by the consumer's choice and for a fee, a residential fire sprinkler system in any new or existing one-family or two-family dwelling. A municipal, county, or state governing entity or agency may not enact an ordinance, rule, bylaw, order, building code, or other legal device that would require the installation of a residential fire sprinkler system in any new or existing one-family or two-family dwelling. Provided, however, all municipalities governed by subdivision (3) of subsection (c) which have enacted any ordinance, rule, bylaw, order, building code, or other legal device as of March 9, 2010, relating to the installation of a residential fire sprinkler system may continue to enforce or amend such ordinance, rule, bylaw, order, building code, or other legal device.






Article 6 - Neighbors Helping Neighbors Fund.

Section 41-23-100 - Establishment of fund; sources of monies.

(a) The Neighbors Helping Neighbors Fund is established in the State Treasury to provide eligible recipients weatherization assistance.

(b) The monies in the fund shall consist of any of the following:

(1) Contributions from taxpayers received by the Department of Revenue and transferred to the fund.

(2) Appropriations from the Legislature.

(3) Donations from private sources.

(4) Interest earned on principal remaining in the fund.

(c) The monies in the fund shall not revert to the General Fund at the end of the fiscal year.



Section 41-23-101 - Eligible recipients; assistance funds provided by Director of Department of Economic and Community Affairs; administrative costs; reports.

(a) Eligible recipients of assistance are individuals who have a household income at or below 125 percent of the poverty level or individuals who are 60 years of age or older or handicapped and families with children under 18 years of age as determined by the United States Office of Management and Budget and reported in the federal register.

(b) Beginning July 1, 1996, the Director of the Department of Economic and Community Affairs shall provide assistance funds to designated community action agencies and county governments currently providing energy assistance to people who are eligible to receive assistance under this article. Disbursement of assistance funds shall be coordinated with all other state and federal home weatherization assistance programs administered by the Department of Economic and Community Affairs.

(c) An amount of not more than 10 percent of the fund monies may be used for administrative costs in providing services specified under this article.

(d) On or before October 15 of each year, the director shall submit a report to the appropriate legislative committees. The report shall include a summary of the total monies collected and distributed under this article and such other information as the legislative committees may request.



Section 41-23-102 - Designation of part of taxpayer's refund as voluntary contribution.

Repealed by Act 2006-503, p. 1145, §2, effective for tax years beginning after December 31, 2005.






Article 7 - Office of Inland Waterways and Intermodal Infrastructure.

Section 41-23-120 - Creation; administration.

(a) The Office of Inland Waterways and Intermodal Infrastructure is created as an office within the Alabama Department of Economic and Community Affairs (ADECA).

(b) The office shall be administered by an Executive Director of Inland Waterways and Intermodal Infrastructure, who shall be appointed by and report directly to the Director of ADECA. The executive director shall have experience and knowledge of Alabama's inland waterways and intermodal infrastructure development. The executive director may hire an assistant and staff as necessary to participate in the administration of the office and the implementation of this article.



Section 41-23-121 - Powers of office.

The office shall have the following powers to:

(1) Ensure that assets and needs of water transportation and intermodal infrastructure are properly considered and reflected in the state's comprehensive transportation and strategic planning policies.

(2) Assist and coordinate with public and private entities in the development of the state's rivers, ports, harbors, and intermodal facilities.

(3) Coordinate with the Coalition of Alabama Waterway Associations and other interests to formulate recommendations on annual budget requirements for federal waterway projects, infrastructure development, and related needs.

(4) Coordinate with each of Alabama's individual waterway associations to promote the continued development, maintenance, and multiple use benefits of federally maintained navigation channels within the state and to market the benefits of improved water transportation.

(5) Coordinate with local and state development agencies to ensure a better understanding of the state's navigable waterways and intermodal infrastructure needs in a manner that will result in the use and coordinated growth of the state's transportation resources and facilities.

(6) Monitor and intercede on behalf of and represent the state before any agency of the United States government in matters pertaining to the application of fees, tolls, or user charges levied or contemplated to be levied against the water transportation industry engaged in either intrastate or interstate water commerce.

(7) Receive and use any federal, state, or private funds, donations, and grants made available for the development, use, expansion, and rehabilitation of river transportation and intermodal infrastructure resources of this state, provided that nothing herein shall be deemed to deny or prohibit any municipality, county, port authority, commission, or other governmental or private agency or authority from accepting the donations and grants they are now authorized by law to receive.

(8) Cooperate and enter into contracts with the federal government or any agency thereof or agencies of other states as necessary to carry out the purpose of this article, provided that no contract may obligate or potentially obligate any state funds or the full faith and credit of the State of Alabama unless expressly authorized by the Legislature.

(9) Serve as a resource for and assist all state agencies including, but not limited to, the Alabama Department of Transportation, the Alabama Department of Commerce, the Alabama State Port Authority, the Alabama Department of Agriculture and Industries, and others on any matters pertaining to and concerning the water transportation industry, including the promotion of the inland waterways and intermodal facilities as an attraction for new and expanding industries.

(10) Promote the development of commercial water transportation and intermodal infrastructure in this state through cooperation, in any manner whatsoever, with other states, other agencies of this state, the state Legislature, agencies of the United States government, and the Congress of the United States.

(11) Study all state and federal executive orders, legislation, and regulatory actions which may affect the commercial development of interstate or intrastate water transportation and intermodal infrastructure, and make recommendations concerning any executive orders, legislation, or regulatory actions.

(12) Compile, update, and provide, when and where necessary, a repository or database of information describing the capabilities of the state's inland river ports, harbors, and intermodal infrastructure facilities with respect to equipment, systems, or types of products handled, economic benefits, job creation, capital investments, and other pertinent data, including studies and planning for the expansion to further the development of the inland river ports, harbors, intermodal facilities, and the water transportation industry in general.

(13) Provide, when and where necessary, any and all information and data, individually or collectively, or both, to the Legislature, through the Director of ADECA, for the inland river ports, harbors, and intermodal infrastructure facilities within the state.

(14) Assist in the formation and presentation of any legislation to promote the development and growth of the waterways industry and intermodal infrastructure in the State of Alabama.

(15) Prepare studies and make plans for the expansion, use, and growth of the inland water transportation resources and intermodal infrastructure facilities of this state.

(16) Serve as Secretary to the Inland Waterways and Intermodal Infrastructure Advisory Board, and coordinate all administrative requirements in support of the board.

(17) Perform all other functions for and on behalf of the state which may be necessary or desirable to accomplish the purposes of this article.



Section 41-23-122 - Inland Waterways and Intermodal Infrastructure Advisory Board.

(a) The Director of ADECA shall create an Inland Waterways and Intermodal Infrastructure Advisory Board to advise the Director of ADECA. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban and rural, and economic diversity of the state. The membership of the board shall be composed of the following members to be selected and appointed by the Director of ADECA in consultation with the Coalition of Alabama Waterway Associations:

(1) One representative from each of the associations representing the five major navigable waterways serving Alabama, namely the Coosa-Alabama River Improvement Association, Warrior-Tombigbee Waterway Association, Tri Rivers Waterway Development Association, Tennessee River Valley Association, and Tennessee-Tombigbee Waterway Development Authority.

(2) One member from public port operations which have existing waterfront cargo handling facilities and which regularly employ the use of barge transportation.

(3) One member from private port operations which serve the public, have existing waterfront cargo handling facilities, and which regularly employ the use of barge transportation.

(4) The Executive Director of the Alabama State Port Authority, or his or her designee.

(5) The Chair of the Alabama delegation of the Southern Rapid Rail Commission, or his or her designee.

(6) The Director of the Alabama Department of Transportation, or his or her designee.

(7) The Commissioner of the Alabama Department of Agriculture and Industries, or his or her designee.

(8) The Secretary of the Department of Commerce, or his or her designee.

(9) The Division Chief of the Office of Water Resources at ADECA, or his or her designee.

(10) One member at large from a business or industry associated with inland waterway navigation or intermodal infrastructure facilities in the state.

(b) Board members shall serve at the pleasure of the Director of ADECA and shall continue in office until replaced. The Director of ADECA shall serve as chair, and a vice chair shall be elected by the board membership. Members of the board shall be reimbursed from funds available to ADECA for expenses, including travel and lodging in support of official board activities, to the same extent as state officers are reimbursed for state travel and per diem. The board shall meet at least two times a year and as necessary at the call of the chair.

(c) The board shall perform the following functions:

(1) Serve in an advisory capacity to the Director of ADECA, the Governor, and the Legislature in accomplishing its mission pursuant to this article.

(2) Assist in the development of rules, standards, policies, procedures, and directions of the office regarding its duties and responsibilities authorized by this article.

(3) Recommend specific public and private actions that would enable the state to utilize its waterways and intermodal infrastructure to promote future growth and economic development.

(4) Advise the Director of ADECA on applications submitted to the Inland Waterways and Intermodal Infrastructure Fund for financial assistance in the development and improvement of infrastructure supporting commercial river activities and intermodal facilities.



Section 41-23-123 - Inland Waterways and Intermodal Infrastructure Fund.

(a) The Inland Waterways and Intermodal Infrastructure Fund is created in ADECA to finance infrastructure improvements related to inland waterway and intermodal development projects, any national water recreation trail in Alabama which is designated by the National Park Service, and other projects as may be authorized by law for multi-modal transportation development.

(b) To receive funds under this article, a port, authority, other legal entity, or commission shall file an application with ADECA describing how the funds will be used and any other information ADECA may require. No application shall be approved or funds distributed unless the expenditure of funds are:

(1) Directly related to capital improvements, dredging for project development, including economic development for recreation, or the rebuilding or rehabilitation of basic waterway infrastructure and not for routine maintenance, administrative, or operational expenses; or

(2) For a project or use directly related to intermodal infrastructure development including, but not limited to, the operation of a port in its modal role; or

(3) For a purpose outside the normal operating budget of a port or intermodal infrastructure facility or a river-related community.



Section 41-23-124 - Construction and application.

(a) This article shall not apply nor have any effect on any state agency currently having control over local port or infrastructure commissions or authorities.

(b) This article shall not change any existing laws that apply to any existing port or infrastructure commission or authority, or to powers presently provided for conducting and developing the water transportation industry, and all such existing laws are hereby expressly preserved and shall not be preempted by this article.

(c) No provision of this article shall be construed to authorize any diversion from local port or infrastructure commissions or authorities of fees, funds, donations, grants, or monies to which the commission or authorities are otherwise entitled.

(d) The Alabama State Port Authority, including its inland ports, is expressly exempt from the purview of this article.






Article 8 - Alabama Trails Commission.

Section 41-23-140 - Definitions; commission created; composition; staff; duties; annual report.

(a) For the purposes of this article, the term trail means any form of paved or unpaved trail including freshwater and saltwater paddling trails. The term trail user community includes, but is not limited to, the following: Paved and unpaved trail users, hikers, bicyclists, users of off-highway vehicles, paddlers, equestrians, disabled outdoor recreational users, and commercial recreational interests.

(b) There is created within the Alabama Department of Economic and Community Affairs, the Alabama Trails Commission which shall advance development, interconnection, and use of trails in this state and as further provided in this article. The commission shall be composed of the following members:

(1) Two members recognized for expertise in trail development, management, or use, appointed by the Governor and representing the trail user community.

(2) One member recognized for expertise in trail development, management, or use, appointed by the Lieutenant Governor and representing the trail user community.

(3) One member recognized for expertise in trail development, management, or use, appointed by the Speaker of the House of Representatives and representing the trail user community.

(4) One member appointed by the Director of the Alabama Department of Economic and Community Affairs.

(5) One member appointed by the Director of the state Department of Transportation.

(6) One member appointed by the Director of the Department of Tourism.

(7) One member appointed by the Commissioner of the Department of Conservation and Natural Resources.

(8) One staff member from the Governor's office appointed by the Governor.

(9) One member who shall be a representative of the regional planning councils appointed by the Governor.

(10) One member representing counties appointed by the Association of County Commissions of Alabama.

(11) One member representing municipalities appointed by the Alabama League of Municipalities.

(12) One member appointed by the Business Council of Alabama.

(c) The term of all appointees appointed after July 1, 2016, shall be for four years unless otherwise specified. The appointees may be reappointed for not more than two consecutive terms by the same appointing authority. All other appointees shall serve until a successor is appointed.

(d) The membership of the commission shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(e) The commission shall be located for administrative purposes within the Alabama Department of Economic and Community Affairs and the department shall provide necessary staff assistance to the commission. Notwithstanding the foregoing, the commission may be transferred for administrative and staff assistance purposes to another state agency or department upon approval by a three-fourths vote of the commission and the approval of the Director of the Department of Economic and Community Affairs and the director of the state agency or department accepting the transfer.

(f) The duties of the commission shall include the following:

(1) Develop and support the Alabama Trails System.

(2) Facilitate a statewide system of interconnected landscape linkages, conservation corridors, greenbelts, recreational corridors and trails, scenic corridors, utilitarian corridors, reserves, regional parks and preserves, ecological sites, and cultural/historic/recreational sites using land-based trails that connect urban, suburban, and rural areas of the state and facilitate expansion of the statewide system of freshwater and saltwater paddling trails.

(3) Recommend priorities for critical links in the Alabama Trails System and coordinate local needs goals and leadership to accomplish this mission.

(4) Review designation proposals for inclusion in the Alabama Trails System.

(5) Encourage public-private partnerships to develop and manage trails.

(6) Review progress toward meeting goals for the establishment and operation of the Alabama Trails System and recommend appropriate action.

(7) Make recommendations for updating and revising the implementation plan for the Alabama Trails System.

(8) Promote trail support organizations.

(9) Support the Alabama Trails System through intergovernmental coordination, advocacy, education, alternative funding sources, and any other appropriate way.

(10) Organize and coordinate a nonprofit tax deductible corporation that should be expected to aggressively serve Alabama trails in enterprises normally beyond the reach of government, such as fundraising, coordination of local and national institutions similarly intended, and supporting education and civic outreach.

(g) The commission shall establish procedures for conducting its affairs in execution of the duties and responsibilities stated in this section, which operating procedures shall include determination of a commission chair and other appropriate operational guidelines. The commission shall meet at the call of the chair, or at other times as may be prescribed by its operating procedures. The commission may establish committees to conduct the work of the commission and the committees may include nonmembers as appropriate.

(h) A vacancy on the commission shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Members whose terms have expired may continue to serve until replaced or reappointed.

(i) The commission shall report annually to the Legislature detailing progress, plans, and milestones in its conduct of duties authorized by this article and to what extent the commission is in compliance with the diversity provisions provided for in this article.



Section 41-23-141 - Advisory board of directors.

(a) There shall also be created an Alabama Trails Commission Advisory Board which shall advise the commission in the execution of the Alabama Trails Commission's powers and duties under this article. The advisory board of directors shall be composed of the following:

(1) Two Senators appointed by the Lieutenant Governor.

(2) Two members of the House of Representatives appointed by the Speaker of the House.

(3) Three members of the Alabama Recreational Trails Advisory Board.

(4) One member representing a university in this state appointed by the Governor.

(5) One member appointed by the State Forestry Commission.

(6) One member appointed by the Commissioner of Agriculture and Industries.

(7) One member appointed by the State Health Officer.

(8) One member appointed by the Executive Director of the Retirement Systems of Alabama.

(9) One member appointed by the U.S. Forest Service.

(10) One member shall be a representative of the Alabama Power Company.

(11) One member shall be a representative of the Tennessee Valley Authority.

(12) One member shall be a representative of Power South.

(13) One member appointed by the Alabama Farmers Federation.

(14) One member appointed by the Army Corps of Engineers.

(15) One member appointed by the Natural Resources Conservation Services.

(16) One member appointed by the Commissioner of the Department of Conservation and Natural Resources.

(17) One member who shall be a representative of a land trust headquartered in this state to be appointed by the Governor. This position shall rotate between land trusts every four years.

(18) One member appointed by Blue Cross and Blue Shield.

(19) Two members from under-represented user groups appointed by the Trails Commission.

(20) One member from an under-represented federal agency appointed by the Trails Commission.

(21) One member appointed by the Alabama Association of Resource Conservation and Development Council.

(22) One member representing railroads appointed by the Alabama Railway Association.

(b) The term of all Alabama Trails Commission Advisory Board appointees appointed after July 1, 2016, shall be for four years. The appointees may be reappointed for no more than two consecutive terms by the same appointing authority. The members of the Alabama Trails Commission Advisory Board shall serve until a successor is appointed.

(c) A vacancy on the advisory board shall be filled for the remainder of the unexpired term in the same manner as the original appointment. Members whose terms have expired may continue to serve until replaced or reappointed.

(d) The membership of the advisory board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.



Section 41-23-142 - Compensation; expenses.

Members of the commission and advisory board may not receive any compensation for their services but are entitled to receive reimbursement for per diem and travel expenses incurred in the performance of their duties.






Article 9 - Healthy Food Financing Act.

Section 41-23-150 - Short title; purpose.

(a) This article shall be known as the Healthy Food Financing Act.

(b) The purpose of this article is to establish a statewide program to increase the availability of fresh and nutritious food, including fruits and vegetables, in underserved communities by providing financing for retailers to open, renovate, or expand grocery stores.



Section 41-23-151 - Definitions.

For the purposes of this article, the following words have the following meanings:

(1) DEPARTMENT. The Alabama Department of Economic and Community Affairs.

(2) FINANCING. Loans or grants.

(3) GROCERY STORE. A for-profit or nonprofit self-service retail establishment that primarily sells meat, seafood, fruits, vegetables, dairy products, dry groceries, household products, and other healthy or fresh food retailers.

(4) LOW INCOME AREA. A census tract, as reported in the most recently completed decennial census published by the U.S. Bureau of the Census, that has a poverty rate of at least 20 percent or in which the median family income does not exceed 80 percent of the greater of the statewide or metropolitan median family income.

(5) MODERATE INCOME AREA. A census tract in which the median family income is between 81 and 95 percent of the median family income for the area.

(6) UNDERSERVED COMMUNITY. A census tract determined to be an area with low supermarket access by either the U.S. Department of Agriculture, as identified in the USDA's Food Access Research Atlas, or through a methodology that has been adopted for use by another governmental or philanthropic healthy food initiative.



Section 41-23-152 - Healthy Food Financing Fund.

There is established the Healthy Food Financing Fund, which shall be comprised of federal, state, or private grants or loans, federal tax credits, or other type of financial assistance, for the construction or expansion of grocery stores to expand access to fresh produce and other nutritious foods in underserved communities. Monies in the fund shall be used, to the extent practicable, to leverage other forms of financing. No less than 25 percent of the monies in the fund shall be expended in the form of grants or forgivable loans.



Section 41-23-153 - Establishment and administration of financing program.

(a) The department, in cooperation with public and private sector partners, shall establish a financing program to provide financing to retailers to construct, rehabilitate, or expand grocery stores in underserved communities in urban and rural low and moderate income areas.

(b) The department may contract with one or more qualified nonprofit organizations or community development financial institutions to administer this program through a public-private partnership. The department shall establish program guidelines, promote the program statewide, evaluate applicants, underwrite and disburse grants and loans, and monitor compliance and impact. The department may develop rules in accordance with the Administrative Procedure Act to carry out the program and to meet the intent of this article. No more than 10 percent of the monies in the fund shall be reserved for administrative and operational costs to manage the program by the department, unless those costs are provided for from other budgets or in-kind resources.

(c) The department shall establish monitoring and accountability mechanisms for projects receiving financing and shall report annually to the Legislature on the projects funded, the geographic distribution of the projects, the costs of the program, the administrative cost of the program, and the outcomes, including the number and type of jobs created and health impacts associated with the program.

(d) The department shall create eligibility guidelines and provide financing through an application process. Projects shall be located in an underserved community and primarily serve low or moderate income areas. Projects eligible for financing include the following:

(1) Construction of new grocery stores.

(2) Store renovations, expansion, and infrastructure upgrades that improve the availability and quality of fresh produce and other healthy foods.

(e) An applicant for financing may be a for-profit or nonprofit entity, including, but not limited to, a sole proprietorship, partnership, limited liability company, corporation, cooperative, nonprofit organization, nonprofit community development entity, university, or government entity. An applicant for financing shall do all of the following:

(1) Demonstrate the capacity to successfully implement the project and the likelihood that the project will be economically self-sustaining.

(2) Demonstrate the ability to repay the debt.

(3) Agree, for a period of at least five years, to comply with the following conditions:

a. To allocate at least 30 percent of food retail space for the sale of perishable foods, which may include fresh or frozen dairy, fresh produce, whole grains, fresh meats, poultry, and fish.

b. To comply with all data collection and reporting requirements established by the department.

c. To promote the hiring of local residents.

(f) In determining which qualified projects to finance, the department shall consider all of the following:

(1) The level of need in the area to be served.

(2) The degree to which the project requires an investment of public financing to move forward, create impact, or be competitive, and the level of need in the area to be served.

(3) The degree to which the project will have a positive economic impact on the underserved community, including by creating or retaining jobs for local residents.

(4) The degree to which the project will participate in state and local health department initiatives to educate consumers on nutrition and promote healthier eating.

(5) Other criteria the department determines to be consistent with the purposes of this article.

(g) Financing made available for projects may be used for any of the following purposes:

(1) Site acquisition and preparation.

(2) Construction and build-out costs.

(3) Equipment and furnishings.

(4) Workforce training or security.

(5) Pre-development costs such as market studies and appraisals.

(6) Energy efficiency measures.

(7) Working capital for first-time inventory and startup costs.






Article 10 - Domestic Violence Center Capital Improvement Grant Program.

Section 41-23-160 - Certified domestic violence center capital improvement grant program.

(a) For the purposes of this article, the following terms shall have the following meanings:

(1) ACADV. The Alabama Coalition Against Domestic Violence.

(2) DIRECTOR. The Director of the Department of Economic and Community Affairs.

(3) OTHER QUALIFIED ENTITY. An entity designated by the director to fulfill the duties of the ACADV in the event the ACADV ceases operations or is otherwise ineligible to receive federal funds for domestic violence programs in this state.

(b) There is established a certified domestic violence center capital improvement grant program under the Department of Economic and Community Affairs.

(c) A certified domestic violence center, as provided for in Section 30-6-6, may apply to the director, or his or her designee, for a capital improvement grant. The grant application shall provide all of the following information:

(1) A statement specifying the capital improvement and the projected costs that the certified domestic violence center proposes to make with the grant funds.

(2) The proposed strategy for making the capital improvement.

(3) The organizational structure that will carry out the capital improvement.

(4) Evidence that the certified domestic violence center has difficulty in obtaining funding or that the funds available for the proposed improvement are inadequate.

(5) Evidence that the grant funds will assist in meeting the needs of victims of domestic violence and their children in the certified domestic violence center service area.

(6) Evidence of a satisfactory recordkeeping system to account for grant fund expenditures.

(7) Evidence of the ability to generate a local match.

(8) Proof of who owns the real property, building, and structures upon which domestic violence services are being provided or will be provided.

(d) A certified domestic violence center may receive funding subject to legislative appropriation, upon application to the director, for projects to construct, acquire, repair, improve, or upgrade systems, facilities, or equipment, subject to availability of grant funds.

(e) An award of grant funds under this article shall be made in accordance with a needs assessment developed by the ACADV or other qualified entity and the director. The director shall perform annually the needs assessment and shall rank in order of need those centers that are requesting grant funds for capital improvement.

(f) The director, in collaboration with the ACADV or other qualified entity, shall establish criteria for awarding the capital improvement grant funds that shall be used exclusively for support and assistance with the capital improvement needs of the certified domestic violence center.

(g) The director shall ensure that the grant funds awarded under this article are used solely for the purposes specified in this article. The director shall also ensure that the grant process maintains the confidentiality of the location of the certified domestic violence center applying for the grant. The total amount of the grants awarded under this article may not exceed the amount appropriated for the program.






Article 11 - Alabama Space Authority.

Section 41-23-170 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

There is hereby established the Alabama Space Authority.



Section 41-23-171 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The authority shall be composed of a representative of the University of Alabama in Huntsville, selected by the President of the University of Alabama in Huntsville, the Director of the Auburn University Aviation Center, the President of Alabama Agricultural and Mechanical University, the Secretary of the Alabama Department of Commerce, the Director of the Alabama Department of Economic and Community Affairs, the Director of the Department of Transportation, and six other members to be selected from the aerospace, aviation, and related industries, or persons having knowledge or interest in space technology, according to the following manner: One member appointed by the Governor, the Finance Director, two members appointed by the Speaker of the House of Representatives, and two members appointed by the President Pro Tempore of the Senate.



Section 41-23-172 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The authority shall be created as an office in the Alabama Department of Economic and Community Affairs (ADECA). ADECA shall provide for the initial support needed to apply for grant funding. Upon receipt of grant funding, ADECA shall provide administrative support for the authority.



Section 41-23-173 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The authority shall have the following duties:

(1) Encourage the education and training of aerospace professionals to pioneer the frontier of space and to develop new methods and technologies for the exploration of space.

(2) Promote new space exploration, space tourism, and spaceport technologies across a wide spectrum of corporate, academic, public, and private innovation infrastructures.

(3) Sponsor aerospace conferences and business roundtables to enable networking among key aerospace leaders and public officials.

(4) Encourage the leveraging of venture capital and seed public-private partnerships to promote entrepreneurship and expand space enterprise.

(5) Propose business initiatives, tax credits, small business incubator programs, and other initiatives to stimulate economic development and innovation within the aerospace and space systems communities.

(6) Perform a study on the feasibility of securing approval for the State of Alabama to have a federally licensed spaceport.

(7) Encourage space research and education centers to support these programs and facilitate technology transfer.

(8) Work with the Department of Tourism, the Alabama Space Science Exhibit Commission, and other public agencies to communicate the multiple scientific, educational, and commercial benefits of space exploration and the legacy of Alabama's contributions to America's space program to the public and to promote space tourism and training.



Section 41-23-174 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

For the purpose of accomplishing the duties enumerated in Section 41-23-173, the authority shall have the following powers:

(1) To acquire by purchase or gift any real, personal, or mixed property necessary or convenient in connection with the purpose for which the authority is formed and to hold title to such property, together with all rights incidental to its estate in such property.

(2) To lease all or any part of the facilities or property of the authority to any person and, from time to time, fix, revise, charge, and collect rentals under such leases.



Section 41-23-175 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Nothing in this article should be construed to limit the ability of municipalities, counties, or airport authorities incorporated or reincorporated pursuant to Title 4 from developing aerospace and spaceport infrastructure and capabilities.



Section 41-23-176 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Members of the authority shall serve without compensation but shall be reimbursed for per diem and travel expenses at the same rate and under the same circumstances as are payable by law to state employees for each day they attend business of the authority. Per diem and travel expenses for members who are state officers or employees shall be paid from the budget of the Alabama Department of Economic and Community Affairs.









Chapter 24 - ALABAMA COMMUNITY SERVICE GRANT PROGRAM.

Section 41-24-1 - Definitions.

The following words and phrases, whenever used in this chapter, shall have the respective meanings unless the context clearly indicates otherwise:

(1) ACT. The Alabama Community Service Grant Program Act of 1989.

(2) GRANT. The award by a state grant-making agency of funds appropriated by the Legislature or from funds received as gifts or donations to a qualifying grant-recipient agency for expenditure according to the provisions of a grant proposal.

(3) GRANT-MAKING AGENCY. A state agency of the State of Alabama, designated by the Legislature through an Alabama Community Service Grant Program appropriation, having authority to approve grant proposals, direct and coordinate the expenditure of grant funds.

(4) GRANT PROPOSAL. A written plan for the expenditure of grant funds by a grant-recipient agency, which meets one or more of the purposes delineated in Section 41-24-3, subject to approval by and to be expended under the direction of the head of the grant-making agency.

(5) GRANT RECIPIENT AGENCY. A local community agency, organization, institution or project within the State of Alabama whose grant proposal has been approved by a grant-making agency.



Section 41-24-2 - Purpose.

The purpose of this chapter is to create the Alabama Community Service Grant Program to advance the program objectives of participating state departments and agencies by the awarding of grants to qualified community agencies, institutions, organizations and projects within the State of Alabama. The Legislature recognizes that the program objectives of the several departments and agencies of the State of Alabama can be advanced and, in some cases, advanced in a more economical manner by awarding grants to qualified grant recipient agencies, when the expenditure of such grant funds are made under the approval, direction and in coordination with the grant-making agency. The Legislature may from time to time appropriate state funds to grant-making agencies in accordance with the provisions of this chapter under the title, "Alabama Community Service Grant Program"; said funds shall be awarded to grant recipient agencies in denominations approved by and the expenditure of same shall be under the control of the heads of grant-making agencies.



Section 41-24-3 - Purposes for which Alabama community service grants shall be made.

Alabama community service grants shall be made only for the following purposes: 1) To enhance the education of the citizenry through activities, expenditures for capital improvements or equipment, that promote literacy, learning, arts appreciation, public health and mental health; 2) to promote activities that provide human and social services which reduce the hardships of old age, poor health or poverty; 3) to promote the marketability, yield or quality of Alabama-produced agricultural commodities; and 4) to promote the preservation, restoration, development and propagation of Alabama's natural resources, recreational facilities, environment, history, culture, transportation lanes, tourism, public safety, historic landmarks and buildings.



Section 41-24-4 - Authority and responsibilities of heads of grant-making agencies.

It will be the responsibility of the heads of grant-making agencies to evaluate grant proposals based on the criteria shown in Section 41-24-5; to monitor and insure that the expenditure of grant funds are in accordance with the associated grant proposal, this chapter and relevant state laws; and upon finding that such grant expenditures are not in accordance with the aforementioned conditions, to suspend the release of further grant funds and take action to recover the improperly expended grant funds; to design and distribute its grant proposal instrument; to maintain up-to-date records of all grants that are currently in effect; to maintain records of all completed grants and grant proposals that were denied for a period of three full years; and may promulgate reasonable rules to implement and enforce the provisions of this chapter.



Section 41-24-5 - Criteria used to evaluate grant proposals.

The heads of grant making agencies shall evaluate grant proposals based on the relevance of such proposals to the purposes for which such grants shall be made, as stated in Section 41-24-3; the extent to which such grant proposal advances the program objective(s) of the grant-making agency, the ability of the grant recipient to fulfill the objectives of the grant proposal, the extent to which the grant proposal can benefit the greatest number of citizens, without persistently excluding any geographic regions of the state. All of the above information may be ascertained by appropriate measures, which shall include interviews, public hearings and recommendations by members of the Legislature.






Chapter 24A - STATE EXECUTIVE COMMISSION ON COMMUNITY SERVICES GRANTS.

Section 41-24A-1 - Creation; composition; operation.

There is hereby created the State Executive Commission on Community Services Grants, hereafter referred to as the commission, which shall be designated a grant-making agency to receive and by majority vote to distribute any appropriations made by the Legislature to the commission for the community services grant program pursuant to Chapter 24 of this title. The commission shall consist of the State Superintendent of Education, the Lieutenant Governor, the State Treasurer, and the Commissioner of Agriculture and Industries. The chairman of the commission shall be the Lieutenant Governor, who shall only vote in the case of a tie. The commission shall elect a secretary who shall be responsible for and maintain all documents related to the commission. The commission shall meet at least twice each quarter or until all grant funds have been awarded for each fiscal year. The commission members shall serve without compensation but the commission may receive funds and/or staffing for administrative support from the Legislature.






Chapter 25 - ALABAMA DRUG EDUCATION AND AWARENESS OVERSIGHT COUNCIL.

Section 41-25-1 - Creation of council.

There is hereby created and established a special council to be known as the Alabama Drug Education and Awareness Oversight Council, hereinafter referred to as the council, which shall have the powers, duties, and authority provided in this chapter.



Section 41-25-2 - Members - Composition; service.

(a) The council shall be composed of sixteen members, as follows:

(1) Two persons appointed by the Governor.

(2) Two members of the House of Representatives appointed by the Speaker of the House.

(3) Two members of the Senate appointed by the presiding officer of the Senate.

(4) The Executive Director of the Alabama League of Municipalities, or his/her designee.

(5) The Executive Director of the Association of County Commissions of Alabama, or his/her designee.

(6) The Executive Director of the Alabama Sheriffs Association, or his/her designee.

(7) The Executive Director of the Alabama Association of School Boards, or his/her designee.

(8) The Executive Director of the Alabama State Police Association, or his/her designee.

(9) The Executive Director of the Children's Hospital in Birmingham, or his/her designee.

(10) The Executive Director of the Children's and Women's Hospital in Mobile, or his/her designee.

(11) The Chairman of the Alabama United Way Association, or his/her designee.

(12) The Substance Abuse Director of the Alabama Department of Mental Health.

(13) The Director of the Court Referral Officer Section responsible for the Mandatory Treatment Program of the Administrative Office of Courts.

(b) Members of the council shall serve at the pleasure of the appointing authority or entity. Legislative members shall serve for the quadrennium for which elected.



Section 41-25-3 - Organizational meeting; officers; rules and procedures; quorum; compensation; expenses.

The council shall hold its organizational meeting on the date and at the place designated by the Governor. The Governor shall notify each member of the council of the organizational meeting in writing within 30 days after August 2, 1995. At the organizational meeting, the council shall select a chair, vice chair, and such other officers as it deems appropriate from among its members. The council shall adopt such bylaws, rules, regulations, and procedures for the conduct of its business as the council deems necessary. A quorum shall consist of a majority of the members of the council then serving. A quorum shall be required for conducting any council business. Members of the council shall serve without compensation. Members of the council may be reimbursed for any expenses incurred in the conduct of council business from any funds available to the council.



Section 41-25-4 - Duties of council.

(a) The council shall establish and administer a program of grants for drug education and awareness programs. The council is specifically authorized to receive state appropriations for drug education and awareness programs. The council shall establish guidelines for the types of groups that may apply for drug education and awareness program grants. The council shall determine the application process, the review process, and the award process. The council shall require from each grantee at least the following:

(1) A copy of the financial statements for the most recently completed fiscal year.

(2) A copy of the operations plan for the proposed grant.

(3) A set of performance indicators or measurements for the proposed grant.

(4) Such other information as is required of state agencies in the budget request and appropriation process.

(b) The council shall require grantees to provide a local match for state funding in the ratio of thirty cents for each seventy cents of state dollars; except that those existing Project DARE and DON'T programs which have previously received state appropriations shall provide an amount equal to the greater of the previous level of local funding or the matching ratio of 30 to 70 provided for above.

(c) The council shall require that drug education and awareness programs use certified instructors. Instructors shall be certified by the Huntsville Drug Education Training Program.



Section 41-25-5 - Meeting space, supplies, and other support.

The Legislature, through the appropriate officers of the House of Representatives and the Senate, shall provide meeting space, supplies, and clerical assistance as may be requested by the council. The Legislature, through its annual appropriation, shall provide up to $5,000 annually for the cost of postage and mailings and other council expenses as approved by a vote of the council. The Legislative Fiscal Office and the Legislative Reference Service shall provide the commission, without charge, with technical assistance, information, and such other support as the council may request.






Chapter 26 - ALABAMA EDUCATION LOTTERY AND ASSOCIATED PROGRAMS.

Article 1 - Alabama Education Lottery Corporation.

Section 41-26-1 - Short title.

Not effective.



Section 41-26-2 - Legislative intent.

Not effective.



Section 41-26-3 - Definitions.

Not effective



Section 41-26-4 - Corporation - Generally.

Not effective



Section 41-26-5 - Corporation. - Board of directors.

Not effective.



Section 41-26-6 - Corporation. - Casino gambling prohibited.

Not effective.



Section 41-26-7 - Lottery Retailer Advisory Board.

Not effective.



Section 41-26-8 - Corporation - Board of directors - Duties.

Not effective.



Section 41-26-9 - Corporation - Board of directors - Chief executive officer.

Not effective.



Section 41-26-10 - Corporation - Powers.

Not effective.



Section 41-26-11 - Corporation - Board of directors - Chief executive officer - Duties.

Not effective.



Section 41-26-12 - Corporation - Personnel program; employees.

Not effective.



Section 41-26-13 - Lottery Trust fund - Generally.

Not effective.



Section 41-26-14 - Participation by minority businesses.

Not effective.



Section 41-26-15 - Vendors.

Not effective.



Section 41-26-16 - Vendors - Performance bond, etc.

Not effective.



Section 41-26-17 - Retailers.

Not effective.



Section 41-26-18 - Retailers - Contract.

Not effective.



Section 41-26-19 - Retailers - Contract - Cancellation.

Not effective.



Section 41-26-20 - Sale of lottery tickets - Proceeds.

Not effective.



Section 41-26-21 - Sale of lottery tickets.

Not effective.



Section 41-26-22 - Lottery prize - Taxation; award of prize; unclaimed prize.

Not effective.



Section 41-26-23 - Lottery prize - Subject to lien for debts.

Not effective.



Section 41-26-24 - Board subject to sunshine law and open records law; additional duties.

Not effective.



Section 41-26-25 - Penalties - Sale to person under 19 years of age.

Not effective.



Section 41-26-26 - Penalties - Counterfeiting, etc.

Not effective.



Section 41-26-27 - Penalties - False statements.

Not effective.



Section 41-26-28 - Corporation - Disclosure of information.

Not effective.



Section 41-26-29 - Corporation - Competitive bidding for contract.

Not effective.



Section 41-26-30 - Appeal from actions of board.

Not effective.



Section 41-26-31 - Corporation - Funding.

Not effective.



Section 41-26-32 - Corporation - Duties for financial integrity of lottery.

Not effective.



Section 41-26-33 - Legislative Oversight Committee.

Not effective.



Section 41-26-34 - Lottery Trust Fund - Appropriation and allocation of monies.

Not effective.






Article 2 - HOPE Scholarship Program.

Section 41-26-60 - Scholarship Office.

Not effective.



Section 41-26-61 - Definitions.

Not effective.



Section 41-26-62 - Director.

Not effective.



Section 41-26-63 - Powers and duties.

Not effective.






Article 3 - Office of School Readiness.

Section 41-26-80 - Created.

Not effective.



Section 41-26-81 - Definitions.

Not effective.



Section 41-26-82 - Director.

Not effective.



Section 41-26-83 - Duties of office.

Not effective.



Section 41-26-84 - Participation in programs and services.

Not effective.






Article 4 - Office of Information Technology.

Section 41-26-100 - Created.

Not effective.



Section 41-26-101 - Definitions.

Not effective.



Section 41-26-102 - Director.

Not effective.



Section 41-26-103 - Duties of office.

Not effective.









Chapter 27 - ALABAMA STATE LAW ENFORCEMENT AGENCY.

Article 1 - Alabama State Law Enforcement Agency.

Section 41-27-1 - Creation; composition.

The Alabama State Law Enforcement Agency is hereby created within the Executive Branch of State Government to coordinate public safety in this state. The Alabama State Law Enforcement Agency shall be comprised of the following:

(1) The Department of Public Safety.

(2) The State Bureau of Investigations.



Section 41-27-2 - Secretary - Functions; appointment; compensation; qualifications.

(a) The position of Secretary of the Alabama State Law Enforcement Agency is created. The secretary shall serve as the appointing authority and executive head of the agency and the appointing authority and department head of the Department of Public Safety and State Bureau of Investigations. The secretary may delegate all or part of the functions of appointing authority and department head for the department and bureau to the Director of the Department of Public Safety and the Director of the State Bureau of Investigations, respectively.

(b)(1) The secretary shall be appointed by and hold office at the pleasure of the Governor, and shall serve until his or her successor is appointed. The salary of the secretary shall be set by the Governor, and shall not be subject to Section 36-6-6.

(2) A person appointed secretary shall have an extensive law enforcement background and, by virtue of office, is a state law enforcement officer with the immunity set forth in Section 6-5-338.

(c) The secretary is a member of the Governor's Cabinet who shall advise the Governor on matters of public safety.

(d) The secretary shall serve as the Homeland Security Advisor for this state, assume all duties of the Director of Homeland Security, including all functions of the Alabama Fusion Center, and shall be responsible for coordinating, designing, and implementing Alabama's program for homeland security, including immigration enforcement. The secretary shall be the principal point of contact between the State of Alabama and the federal government with respect to homeland security issues. Any reference in law to the authority of the Director of Homeland Security shall be deemed a reference to the Secretary of the Alabama State Law Enforcement Agency. The secretary may delegate all or a portion of the functions required by this section to the State Bureau of Investigations.



Section 41-27-2.1 - Secretary - Appointment of designee to perform as Homeland Security Advisor.

The Secretary of the Alabama Law Enforcement Agency may appoint a designee as the Homeland Security Advisor under subsection (d) of Section 41-27-2.

The Secretary of the Alabama Law Enforcement Agency shall consider the racial, gender, geographic, urban/rural, and economic diversity of the state when appointing the designee.



Section 41-27-3 - Secretary - Powers and duties; Protective Services Unit; employees.

(a) The Secretary of the Alabama State Law Enforcement Agency shall establish general policies for the Department of Public Safety and the State Bureau of Investigations.

(b) The secretary shall coordinate efforts within the Alabama State Law Enforcement Agency and the entities therein to promote the recruitment, selection, and training of state law enforcement officers in the agency.

(c)(1) A Protective Services Unit is created in the office of the secretary. The unit is vested with all functions of the Dignitary Protection Services of the Department of Public Safety, and a reference in any law to the Dignitary Protection Services of the Department of Public Safety shall be deemed a reference to the Protective Services Unit.

(2) The secretary shall appoint a chief of the unit from a legacy agency as defined in Section 41-27-7.

(d) Investigators employed on January 1, 2015, by the State Office of Prosecution Services as computer forensics investigators/analysts in the Alabama Computer Forensics Labs shall be transferred to the Alabama Fusion Center and shall receive a rank and classification in the state Merit System equivalent to their current employment rank or years of service.



Section 41-27-3.1 - Powers of Alabama State Law Enforcement Agency.

The Alabama State Law Enforcement Agency shall have the authority to apply for any grants and to accept any lawful gifts or donations.



Section 41-27-3.2 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The Secretary of the Alabama State Law Enforcement Agency, in coordination with the Commissioner of the Department of Corrections, shall have the authority to promulgate rules to establish a program by January 1, 2018, to issue a nondriver identification card to a resident upon his or her release from the Department of Corrections.



Section 41-27-4 - Public Safety Fund.

(a) There is hereby created the Public Safety Fund in the State Treasury. The fund consists of all monies appropriated for support of the functions of the Secretary of the Alabama State Law Enforcement Agency, Department of Public Safety, and the State Bureau of Investigations, including funds transferred to any of the foregoing pursuant to Section 41-27-9. Any monies in the fund from a source that restricts the use of the funds to a certain purpose or that are appropriated for a particular purpose may be expended only for that purpose.

(b) Subject to subsection (a), the Secretary of the Alabama State Law Enforcement Agency may expend monies in the Public Safety Fund for the support of the Secretary, the Department of Public Safety, and the State Bureau of Investigations.



Section 41-27-5 - State Bureau of Investigations.

(a) The State Bureau of Investigations is hereby created in the Alabama State Law Enforcement Agency. The bureau shall succeed to and be vested with all powers of the Alabama Bureau of Investigation. A reference in any law to the Alabama Bureau of Investigation shall be deemed a reference to the State Bureau of Investigations.

(b) The position of Director of the State Bureau of Investigations is created. The director shall be appointed by the Secretary of the Alabama State Law Enforcement Agency, after consultation with the Governor, and shall hold office at the pleasure of the secretary. The director shall be appointed from a legacy agency as defined in Section 41-27-7. The salary of the director shall be set by the secretary, and shall not be subject to Section 36-6-6. A person appointed director shall have an extensive law enforcement background and, by virtue of office, is a state law enforcement officer with the immunity set forth in Section 6-5-338.

(c) The bureau succeeds to and is vested with all functions of the Alabama Criminal Justice Information Center. A reference in any law to the Alabama Criminal Justice Information Center shall be deemed a reference to a division of the State Bureau of Investigations. The Alabama Criminal Justice Information Center Commission shall be renamed the Alabama Justice Information Commission. The commission shall retain its regulatory and policymaking authority regarding information in the Criminal Justice Information System and uniform crime reports, including its adjudicatory authority for misuse of information, but is divested of any employee selection or supervision responsibility.

(d) The bureau succeeds to and is vested with all investigative functions of the following investigative and enforcement units, and a reference in any law to these investigation and enforcement units shall be deemed a reference to the State Bureau of Investigations:

(1) The law enforcement unit of the Alabama Alcoholic Beverage Control Board.

(2) The investigative unit of the Alabama Forestry Commission.

(3) The investigative unit of the Department of Agriculture and Industries.

(e) The Director of the State Bureau of Investigations shall have overall supervision and management of functions transferred to the bureau pursuant to this section, subject to approval by the secretary, including the power to change the working title of any position or to reorganize or rename any of the divisions, units, or functions specified in this section. Any change of working title shall not alter the classification or compensation of any person in the state Merit System.



Section 41-27-6 - Appointment of the Director of the Department of Public Safety; functions of department; Highway Patrol Division; Marine Police Division.

(a)(1) The Director of the Department of Public Safety shall be appointed by the Secretary of the Alabama State Law Enforcement Agency, after consultation with the Governor, and shall hold office at the pleasure of the secretary. The director shall be appointed from a legacy agency as defined in Section 41-27-7. The salary of the director shall be set by the secretary, and shall not be subject to Section 36-6-6. A person appointed director shall have an extensive law enforcement background and, by virtue of office, is a state law enforcement officer with the immunity set forth in Section 6-5-338.

(2) The director shall have overall supervision and management of functions transferred to the department pursuant to this section, subject to the approval of the secretary, including the power to change the working title of any position or to reorganize or rename any of the divisions, units, or functions specified in this section. Any change of working title shall not alter the classification or compensation of any person in the state Merit System.

(3) All functions performed by the department on October 1, 2014, shall remain under the Department of Public Safety unless reorganized by the secretary or otherwise transferred pursuant to this chapter.

(b)(1) The Highway Patrol Division of the Department of Public Safety succeeds to and is vested with all law enforcement functions of the following enforcement units, and a reference in any law to these enforcement units shall be deemed a reference to the Highway Patrol Division of the Department of Public Safety:

a. The law enforcement unit of the Public Service Commission.

b. The revenue enforcement officers of the Department of Revenue.

(2) The director shall appoint a chief of the division.

(c)(1) The Marine Police Division is hereby created within the Department of Public Safety. The director shall appoint a chief of the division.

(2) The Marine Police Division of the Department of Public Safety succeeds to and is vested with all functions of the Marine Police Division of the Department of Conservation and Natural Resources. A reference in any law to the Marine Police Division of the Department of Conservation and Natural Resources shall be deemed a reference to the Marine Police Division of the Department of Public Safety.



Section 41-27-7 - Legacy agencies; classification of employees.

(a) For the purposes of this chapter, the term "legacy agency" means an existing agency, department, or division that is being reorganized or abolished under this chapter.

(b) Unless otherwise provided in this chapter, all positions created by this chapter shall be in the classified service of the state Merit System.

(c) All persons employed on January 1, 2015, with a legacy agency and transferred to the Alabama State Law Enforcement Agency, Department of Public Safety, or State Bureau of Investigations shall maintain his or her classification and benefits under the legacy agency. A person employed by a legacy agency on January 1, 2015, shall not receive a decrease in salary, benefits, or seniority or otherwise receive a decrease in classification as a result of the transfer to the Alabama State Law Enforcement Agency, Department of Public Safety, or State Bureau of Investigations.

(d) Any future change in classification shall not result in any change in benefits an employee previously had at a legacy agency.

(e) An employee of a legacy agency transferred to the Alabama State Law Enforcement Agency, Department of Public Safety, or State Bureau of Investigations under this chapter shall remain in his or her current classification unless appointed to the appropriate classification within the newly created department according to state Merit System procedures.

(f) Any employee hired in the Alabama State Law Enforcement Agency after January 1, 2015, who is certified by the Alabama Peace Officers' Standards and Training Commission and performs law enforcement duties shall be considered a law enforcement officer, as defined by Section 36-27-59(a)(3), but is not eligible for the benefits specified in Section 36-26-35(d).



Section 41-27-7.1 - Powers, duties, etc., of legacy agencies.

Any and all authority, power, duties, or other responsibilities contained in any law or rule relating to any legacy agency as provided in this chapter shall be applicable to, and under the authority and power of, the Alabama State Law Enforcement Agency and the Secretary of Law Enforcement. Any reference in any law or rule to a legacy agency or a subdivision of a legacy agency is deemed a reference to the Alabama State Law Enforcement Agency.



Section 41-27-8 - Immunity of law enforcement officers.

Any law enforcement officer employed by the Alabama State Law Enforcement Agency shall be entitled to the immunity set forth in Section 6-5-338.



Section 41-27-9 - Transfer of books, records, supplies, funds, equipment, and personnel.

All books, records, supplies, funds, equipment, and personnel of the units, departments, divisions, and other state entities merged with another state entity or abolished and the functions of which are transferred to another state agency by this chapter shall be transferred to the succeeding department or state entity to the extent that the books, records, supplies, funds, equipment, and personnel are related to the functions transferred to the succeeding department or entity.



Section 41-27-10 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 11, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Pursuant to the requirements of Public Law 92-544, the states may conduct a nationwide criminal history background check on state employees and contractors for the purpose of determining whether an employee or contractor who has access to federal tax information has been convicted of a crime that would warrant denying the employee or contractor access to the federal tax information. For the purposes of this section, federal tax information includes tax return or tax return information received directly from the Internal Revenue Service or obtained through an authorized secondary source. An authorized secondary source shall not include official court records maintained by the Alabama Administrative Office of Courts. A state department or agency shall require each applicant for a position of employment with the department or agency and all current employees and contractors of the department or agency who have access to federal tax information to (1) state in writing whether such applicant, employee, or contractor has ever been convicted of a crime or whether criminal charges are pending against such applicant, employee, or contractor and, if so, to identify the charges and court in which such charges are pending, and (2) be fingerprinted and submit to state and national criminal history records checks.

(b) State and national criminal history records checks shall be requested by the department or agency from the Alabama State Law Enforcement Agency (hereinafter ALEA) and shall be applicable to the individual identified in the request. The department or agency shall arrange for the fingerprinting of the individual or for conducting any other method of positive identification required by ALEA. The request shall also specify whether a national criminal history records check is requested by the Federal Bureau of Investigation on the specified individual in addition to a state criminal history records check. ALEA shall submit the fingerprints or other positive identifying information to the Federal Bureau of Investigation for a national criminal history records check when requested by a department or agency. The results of the state and national criminal history records checks shall be returned to the department or agency by ALEA.

(c) Any criminal history reports received by a department or agency from ALEA shall be marked confidential and shall not be disclosed or made available for public inspection. All criminal history reports received pursuant to this section are specifically excluded from any requirement of public disclosure as a public record.

(d) The Secretary of ALEA may charge fees to a department or agency for conducting state and national criminal history records checks.

(e) In conjunction with making criminal history records checks, each department or agency with access to federal tax information shall establish a policy in determining which criminal elements would result in preventing or removing an employee's or contractor's access to federal tax information in the hands of the department or agency.



Section 41-27-11 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) January 1, 2018, each person who applies for a new driver's license, nondriver identification card, or vessel license, or a learner's license or permit, or the renewal of any of the above licenses, cards, or permits, may provide the Alabama State Law Enforcement Agency with documentation of deafness. The information provided in this section shall be stored in the records of the agency and made available to law enforcement personnel for use in their official duties.

(b) The Alabama State Law Enforcement Agency may adopt rules necessary to carry out this section.



Section 41-27-12 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Legislature finds and declares the following:

(1) The preservation of human life is of the highest value in this state.

(2) It is of utmost importance that law enforcement agencies implement policies and practices to prohibit the use of unnecessary lethal force by law enforcement officers.

(3) Law enforcement officers should be properly trained to reduce the prevalence of incidents involving excessive force.

(b) Beginning on January 1, 2018, the Alabama Criminal Justice Information System shall collect data regarding any and all allegations of excessive force by state, county, and municipal law enforcement officers.

(c) The Alabama Criminal Justice Information System shall collect data for all incidents, including the race of the officer and the victim or victims, specific facts relating to the incident, whether the incident was subject to court action and final disposition of the court action, and the final determination of any local review of the incident.

(d) Using the data collected under subsection (c), the Alabama Criminal Justice Information System shall compile an annual report that shall be presented to the House Public Safety and Homeland Security Committee and the Senate Judiciary Committee.






Article 2 - Mandatory Motor Vehicle Liability Insurance Law.

Section 41-27-40 - Definitions.

For the purposes of this article, the following words have the following meanings:

(1) AGENCY. The Alabama State Law Enforcement Agency.

(2) MANDATORY MOTOR VEHICLE LIABILITY INSURANCE LAW. Chapter 7A of Title 32.

(3) MOTOR VEHICLE INCIDENT. An incident involving the driver of a motor vehicle when a traffic citation was issued by a law enforcement officer or the driver of a motor vehicle was involved in an accident and an accident report was filed.



Section 41-27-41 - Review of motor vehicle incidents; determination whether vehicles insured at time of incident.

(a) The Secretary of the Alabama State Law Enforcement Agency shall develop procedures for the agency to review each motor vehicle incident to determine if the driver of a motor vehicle involved in the incident was given a citation for failure to comply with the Mandatory Motor Vehicle Liability Insurance Law.

(b) If the agency determines that the driver of a motor vehicle was given a citation for failure to comply with the Mandatory Motor Vehicle Liability Insurance Law, related to a motor vehicle incident, this article shall have no further application to the driver and the driver shall have the citation processed through the criminal courts of the state.

(c) If the agency determines that the driver of a motor vehicle was not given a citation for failure to comply with the Mandatory Motor Vehicle Liability Insurance Law at the time of the motor vehicle incident, the agency shall make an independent determination whether the motor vehicle was insured under the Mandatory Motor Vehicle Liability Insurance Law at the time of the motor vehicle incident.



Section 41-27-42 - Assessment of penalties for noncompliance.

(a) If the agency determines that the motor vehicle the driver was driving at the time of the motor vehicle incident was not in compliance, the agency shall issue the assessment of a civil penalty in the amount of two hundred dollars ($200) for the first offense, three hundred dollars ($300) for a second offense, and four hundred dollars ($400) for a third or subsequent offense against the driver for failure to comply with the Mandatory Motor Vehicle Liability Insurance Law unless the motor vehicle is owned by any person, firm, association, or corporation licensed and engaged in the business of renting or leasing motor vehicles. The notice shall be sent by first class U.S. mail to the address in the records of the agency or otherwise available to the agency on a traffic citation or accident report. The notice shall state that the driver's license of the person will be suspended for 90 days if the person, within 45 days of the notice, does not either pay the assessment in a manner acceptable to the agency or appeal the assessment by filing a notice of appeal with the agency. If the person fails to pay the civil penalty or file an appeal as provided herein, the person's driver's license shall be suspended for 90 days and the civil penalty shall be final. Notwithstanding the foregoing, the agency may grant a person an extension to pay the civil penalty not to exceed 60 days if the person files a written settlement of the assessment.

(b) An assessment under the provisions of this article may not be made more than six months after a motor vehicle incident.



Section 41-27-43 - Hearing and administrative resolution procedures.

The agency shall provide by rule a hearing procedure and procedures for the administrative resolution of the notice of assessment. The rules shall provide that the hearing shall be conducted by a driver license hearing officer or other hearing officer appointed by its agency. The hearing may be informal and the sole issue shall be whether the motor vehicle being operated at the time of the motor vehicle incident was in compliance with the Mandatory Motor Vehicle Liability Insurance Law. The appeal shall not be a contested case under the Alabama Administrative Procedure Act. The final order concerning the appeal may be reviewed in circuit court by the filing of a petition for review within 35 days after the final order is issued in the original appeal.



Section 41-27-44 - Finality of penalty; failure to pay.

If after a hearing, a person is found to be driving a motor vehicle in violation of the Mandatory Motor Vehicle Liability Insurance Law, the civil penalty shall be final. If the civil penalty is not paid within 15 days, the person's driver's license shall be suspended for 90 days.



Section 41-27-45 - Reinstatement of license.

The driver's license of a person assessed a civil penalty pursuant to this article shall not be reinstated unless the civil penalty is paid.



Section 41-27-46 - Disposition of funds.

All civil penalties collected pursuant to this article, after the collection, shall be deposited in the Highway Traffic Safety Fund on a monthly basis. After the deduction of the actual and necessary expenses of administering this article, the net proceeds shall be distributed as follows:

(1) 33 1/3 percent shall be deposited in the Motor Vehicle Replacement Fund of the agency.

(2) 60 1/3 percent shall be deposited in the Highway Traffic Safety Fund. One-third of this amount shall be used to improve communications for first responders and two-thirds of this amount shall be used to hire additional state troopers.

(3) 6 1/3 percent shall be deposited in the Alabama Peace Officers' Annuity and Benefit Fund as authorized by Section 36-21-66.



Section 41-27-47 - Subsequent criminal penalty for same violation prohibited.

Any driver assessed a civil penalty for a violation of the Mandatory Motor Vehicle Liability Insurance Law shall not thereafter be subject to a criminal penalty for the same violation.



Section 41-27-48 - Construction of article.

The provisions of this article are supplemental and shall not be construed to repeal any law not in direct conflict herewith.






Article 3 - Nonconsensual Towing Fees Regulated

Section 41-27-60 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

For the purposes of this article, the following terms shall have the following meanings:

(1) AGENCY. The Alabama State Law Enforcement Agency.

(2) MOTOR VEHICLE. A vehicle intended primarily for use and operation on the public roads and highways which is self-propelled.

(3) NONCONSENSUAL TOWING. The moving, transporting, or recovery of a commercial vehicle by a towing and recovery service without the prior consent or authorization of the owner or operator of the vehicle.

(4) TOWING. The moving, transporting, or recovery from private property or from a storage facility of a person's commercial motor vehicle, the moving or removing of an unclaimed motor vehicle, as defined in Section 32-8-84, or the immobilization of or preparation for moving or removing of the commercial motor vehicle, for which a fee is charged, either directly or indirectly.

(5) TOWING AND RECOVERY SERVICE. An individual or business entity that provides towing and recovery services at the direction of a law enforcement officer of the agency in exchange for a fee or charge.



Section 41-27-61 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Subject to the Alabama Administrative Procedure Act, the Alabama State Law Enforcement Agency shall establish rules governing the use of towing and recovery services for nonconsensual towing directed by the agency of commercial motor vehicles as defined by 49 C.F.R. Part 390.5. At a minimum, the rules shall include all of the following provisions:

(1) The agency may not receive compensation from a towing and recovery service.

(2) A state trooper of the agency may not do any of the following:

a. Receive compensation or receive any other incentive, monetary or otherwise, to use a particular towing and recovery service.

b. Hold any financial interest in a towing and recovery service.

c. Recommend any towing and recovery service in the performance of his or her duties.

(3) All assignments for towing and recovery services shall be made by the trooper commander or his or her designee with jurisdiction over the location in which the vehicle is located at the time the services are needed.

(4) The agency shall approve rates as reasonable based on what is customary in practice of the industry.

(5) Upon nonconsensual towing or recovery of a commercial vehicle and movement of the vehicle to a storage facility, a towing and recovery service shall allow an owner of a commercial vehicle or a designee of the owner of the commercial vehicle to access the vehicle in a reasonable manner as established by rules adopted by the agency pursuant to this section and retrieve any freight or contents in or on the commercial vehicle, including a trailer, tractor, and any items necessary to carry out the interrupted job. Freight and contents in or on the commercial vehicle may not be held by the towing and recovery service to secure towing and recovery charges. In the event that the trailer or the tractor is retrieved from the storage facility, the commercial vehicle owner shall pay up to a two thousand dollar ($2,000) security deposit until the service bill is paid. Nothing in this section shall be construed to conflict with any existing law giving the towing service provider a lien on the commercial vehicle for the services provided.

(b) The agency shall adopt a service charge dispute resolution process that includes all of the following provisions:

(1) Upon a dispute over fees and charges related to towing and recovery services for nonconsensual towing, the commercial motor vehicle owner or the motor vehicle owner's designee must file a written complaint with the towing and recovery service provider and the trooper commander or his or her designee within three business days of receiving an invoice for the services provided.

(2) Upon receipt of the written complaint challenging the fees and charges, a towing and recovery service shall cease any and all storage charges that would incur during the complaint review procedure.

(3) Upon a dispute based on an unpaid invoice, the towing and recovery service provider may file a complaint after 30 days of the date of the invoice but no later than 90 days after that same date.

(4) If no agreement for cost adjustments can be made by the commercial motor vehicle owner or the commercial motor vehicle owner's designee and the towing and recovery service within seven days from the date of the submission of the complaint under subdivision (1) or (2), the complaint shall be reviewed by the trooper commander or his or her designee with jurisdiction over the location upon which the vehicle was located at the time of towing or recovery. The trooper commander or his or her designee shall make a determination on the complaint within three business days as follows:

a. If the trooper commander or his or her designee determines that the fees are reasonable, the towing and recovery service may submit additional charges for any and all storage fees that have incurred during the complaint procedure.

b. If the trooper commander or his or her designee finds the towing and recovery charges to be in excess of the reasonable rates that are customary in practice of the industry, the trooper commander or his or her designee may adjust the charges accordingly and require the towing and recovery service to comply with the revised fees and charges.



Section 41-27-62 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) If a towing and recovery service violates a rule adopted by the Alabama State Law Enforcement Agency as required in Section 41-27-61, the agency may administer any disciplinary action provided for by agency rules governing rotation towing services, including the assessment of fines for violations, not to exceed five hundred dollars ($500) per violation.

(b) Any determination or order by the agency under this section may be appealed in accordance with the Alabama Administrative Procedure Act.



Section 41-27-63 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Rules required to be adopted pursuant to this article shall be adopted by the agency no later than November 1, 2017.









Chapter 28 - INFORMATION TECHNOLOGY.

Section 41-28-1 - Office of secretary.

There is in state government the Office of Information Technology, which shall be headed by the Secretary of Information Technology.



Section 41-28-2 - Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) COMMITTEE. The Permanent Legislative Oversight Committee on Information Technology.

(2) INFORMATION TECHNOLOGY. Automated data processing, communications systems and services, wide area and local area networks, the Internet, electronic information systems and related information, databases, equipment, goods, and services.

(3) OFFICE. The Office of Information Technology.

(4) SECRETARY OF INFORMATION TECHNOLOGY. The chief administrative and executive officer of the Office of Information Technology.

(5) STATE AGENCIES. All departments, agencies, offices, boards, commissions, bureaus, and authorities of state government. The term shall not include counties, municipalities, the Alabama State Port Authority, the State Department of Education, the Retirement Systems of Alabama, or institutions of higher education governed by a separate board of trustees, although these entities and institutions may enter into cooperative agreements and contracts related to information technology efforts with the state information technology system.



Section 41-28-3 - Appointment and compensation of secretary; personnel; transfer of employees.

(a) The Secretary of Information Technology shall be appointed by and serve at the pleasure of the Governor. The Secretary of Information Technology is a cabinet level position and the secretary shall be responsible for the performance and exercise of the duties, responsibilities, functions, powers, and authority imposed upon the Secretary of Information Technology and the Office of Information Technology by law and shall be the state Chief Information Officer (CIO) and the principal advisor to the Governor on information technology policy, including policy on the acquisition and management of information technology and resources. The Secretary of Information Technology shall receive a salary in an amount to be determined by the Governor.

(b) Before entering upon the discharge of his or her duties, the secretary shall take the constitutional oath of office and shall execute to the State of Alabama a bond, to be approved by the Governor, in an amount to be fixed by the Governor, but not less than fifty thousand dollars ($50,000), for the faithful performance of the secretary's duties.

(c) The secretary shall devote full time to the office and shall not hold another office under the government of the United States, any other state, or this state, or any political subdivision thereof, during his or her incumbency in the office and shall not hold any position of trust or profit or engage in any occupation or business the conduct of which interferes or is inconsistent with the performance of his or her duties as secretary.

(d) The employees of the office shall be either members of the classified service of the Merit System or exempt from the Merit System. In addition to any other exempt positions as otherwise allowed by law, the exempt positions in the office shall be limited to:

(1) Up to two deputy secretaries.

(2) Up to six highly trained, highly specialized information technology professionals.

(e) Employees of the office in the exempt service shall serve at the pleasure of the secretary and, notwithstanding Section 36-6-6, shall receive salaries to be determined by the secretary.



Section 41-28-4 - Powers and duties of secretary.

The secretary shall have all of the following powers and duties:

(1) Develop a comprehensive four-year strategic plan for the state's information technology to include acquisition, management, and use of information technology by state agencies. The plan shall be developed in conjunction with the planning and budgeting processes for state agencies and may include review of state agencies' information technology plans, capital budgets, and operating budgets as appropriate to accomplish the goals of reducing redundant expenditures and maximizing the return on information technology investments. The plan shall be updated annually and submitted to the Governor and shall be presented during a public meeting to the Permanent Legislative Oversight Committee on Information Technology. The plan shall further be coordinated with the Boards of Directors of the Alabama Supercomputer Authority.

(2) Collaborate and coordinate with the Division of Data Systems Management of the Department of Finance as set forth in Article 8 of Chapter 4 of this title, the Alabama Supercomputer Authority, or any state authority, board, or agency of like kind, and promote standards and coordinate services and infrastructure to ensure that information technology is used to support designated needs areas, including identifying applications, equipment, and services that may be statewide in scope and assisting state agencies in avoiding duplication of applications, equipment, and services.

(3) Serve as a member of the board, or boards, for the Alabama Supercomputer Authority.

(4) Solicit, receive, and administer funds, goods, services, and equipment from public and private entities to be used for the purchase of computers, satellites, hardware, software, and other information technology equipment and services and for staff training in the use of information technology development programs.

(5) Establish an inventory of information technology resources to allow identification of underutilized or idle resources and all data and data systems in state agencies to promote improved asset management, utilization, and data sharing, with information technology resources to include personnel, software, hardware, and services.

(6) Establish and administer a structured system for review and approval of new information technology initiatives and projects, including business case, cost benefit analysis, and compatibility analysis.

(7) Administer any funds appropriated to the secretary by the Legislature for the establishment, operation, and coordination of the office.

(8) Represent state information technology and related areas with both the private and public sectors, including the federal government.

(9) Issue annual reports to the Governor, the Legislature, and the general public concerning the coordination and operation of the office.

(10) Promulgate rules, regulations, and policies and establish procedures and standards for the management and operation of information technology by state agencies to carry out this chapter, including coordinating state information technology; providing technical assistance to state agency administrators on design and management of state information technology systems; evaluating the cost, system design, and suitability of information technology equipment and related services; establishing standards and policies for project management and project methodologies; and developing a unified and integrated structure and enterprise architecture for information technology systems for all state agencies.

(11) Plan and coordinate information technology activities for state agencies in such a manner as to promote the most economical and effective use of state resources.



Section 41-28-5 - Disposition of funds.

No public monies shall be expended by the secretary for any purpose unless the monies have been appropriated by the Legislature to the entity from which the funds are received or to the office. Any monies appropriated shall be budgeted and allotted pursuant to the Budget Management Act in accordance with Article 4, commencing with Section 41-4-80, of Chapter 4 of this title, and only in the amounts provided by the Legislature in the general appropriations act or other appropriation acts.



Section 41-28-6 - Permanent Legislative Oversight Committee for Information Technology created; composition.

There is created a Permanent Legislative Oversight Committee for Information Technology to review the operations and performance of the Secretary of Information Technology and to promote the effective use of information technology in state government. A chair and a vice chair shall be selected by the membership. The committee shall meet at least once annually and may meet more often as directed by the chair of the committee. The membership of the committee shall reflect the racial, gender, urban/rural, and ethnic diversity of the state. The committee shall consist of the following:

(1) The chairs of the House and Senate General and Education appropriations committees.

(2) Two members of the House appointed by the Speaker of the House of Representatives.

(3) One member of the Senate appointed by the President of the Senate.

(4) One member of the Senate appointed by the President Pro Tempore of the Senate.



Section 41-28-7 - Search committee.

(a) There is created a search committee whose purpose, when the need arises, is to recommend candidates to the Governor to serve as the Secretary of Information Technology.

(b) The committee shall be composed of the following individuals:

(1) Two members appointed by the Governor.

(2) A member appointed by the Speaker of the House of Representatives.

(3) A member appointed by the President Pro Tempore of the Senate.

(4) A member appointed by the Lieutenant Governor.

(c) The committee shall conduct a search using, at a minimum, the following criteria:

(1) A minimum of 15 years senior management experience in a large organization.

(2) Demonstrated experience in the following areas:

a. Strategic planning and execution.

b. Financial budgeting.

c. Innovation and business transformation.

d. Facilitating and building consensus among a diverse set of stakeholders.

e. Operating in complex, politicized environment.

f. Contracting, negotiating, and change management.

g. Creating and sustaining work cultures.

h. Leading a large functionally diverse information technology organization.

i. Demonstrating ability to work independently with elected officials and heads of agencies from the executive, legislative, and judicial branches of government.

(d) The committee shall forward a list of five to ten qualified candidates to the Governor who may select an individual or reject the list.

(e) Each candidate shall have at a minimum a baccalaureate degree; however, a combination of education and experience may be considered.



Section 41-28-8 - Exemption from Alabama Sunset Law.

The Office of the Secretary of Information Technology shall not be subject to the Alabama Sunset Law, Chapter 20 of this title, as an enumerated agency as provided in Section 41-20-3.






Chapter 29 - DEPARTMENT OF COMMERCE.

Article 1 - General Provisions.

Section 41-29-1 - Creation; composition; support.

(a)(1) There is hereby created the Department of Commerce within the office of the Governor and directly under his or her supervision and control. The Department of Commerce shall be headed by the Secretary of Commerce, who shall be a person possessed with extensive responsible experience in development of economic, human, and physical resources and promotion of industrial and commercial development. The secretary shall be appointed by the Governor and serve at his or her pleasure at a salary of any reasonable amount not to exceed by forty thousand dollars ($40,000) the highest authorized salary for employees of the Department of Commerce who are subject to the Merit System law. In fixing such salary, the Governor shall give due consideration of the salaries of comparable positions in other states and in private industry. All other employees necessary to carry out the duties and functions of the Department of Commerce shall be employed subject to the Merit System law. In addition to any other employees, there may be employed a total of eight assistant secretaries for the office, who shall not be subject to the Merit System law and whose compensation shall be determined by the secretary.

(2) The eight additional assistant secretaries shall be persons experienced in industrial and commercial development for at least the two years prior to their employment. Compensation for the eight additional assistant secretaries shall not exceed the amount of compensation paid for the highest classification of Merit System employees employed by the Department of Commerce.

(3) The makeup of the assistant secretaries shall be inclusive and should reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(b) On the date determined pursuant to Section 41-29-6, , the Department of Commerce shall be comprised of the following divisions: The Business Development Division and the Workforce Development Division. Each division shall be headed by a deputy secretary who shall be appointed by the Secretary of Commerce outside of the classified service and who shall serve at the pleasure of the secretary at a salary of any reasonable amount not to exceed by ten thousand dollars ($10,000) the highest authorized salary for employees of the Department of Commerce who are subject to the Merit System law. The deputy secretary of each division shall report to the Secretary of Commerce.

(c) The Governor, through the Department of Commerce, shall encourage comprehensive and coordinated planning and programming of the affairs of state government.

All economic development functions as defined in subdvision (12) of Section 36-25-1 or otherwise engaged in by any employee, department, agency, or body corporate in the executive branch of the state shall be pre-approved by the Secretary of Commerce or the Governor.

(d) The Governor may direct any state department or other agency of state government directly under his or her control and supervision to furnish the Department of Commerce with such personnel, equipment, and services as are necessary to enable it to carry out its responsibilities and duties and prescribe the terms thereof, including reimbursement of costs thereof.

(e)(1) The Legislature finds and declares that the Alabama Community College System consists of comprehensive community and technical colleges and the Alabama Technology Network, an effective workforce development initiative. The Alabama Community College System provides a unified system of institutions delivering excellence in academic education, adult education, and workforce development initiatives that are responsive to industry needs for highly specialized training programs that help prepare entry level employees to meet growing demands.

(2) Notwithstanding any other provision of this chapter, the Alabama Community College System shall continue to provide a wide range of career-technical courses and short-term training for job-specific certifications.



Section 41-29-2 - Powers, duties, and functions of Department of Commerce.

(a) The Department of Commerce shall be the principal staff agency of the executive branch to plan with the other departments of state government and with other governmental units for the comprehensive development of the state's human, economic and physical resources and their relevance for programs administered by the state and the governmental structure required to put such programs into effect. It shall provide information, assistance and staff support by all appropriate means. The Department of Commerce shall perform all the duties and exercise all the powers and authority relative to state regional and local planning and industrial development heretofore vested in the Alabama Development Office. All books, records, supplies, funds, equipment, and personnel of the Alabama Development Office are also hereby transferred to the Department of Commerce.

(b) All of the powers and authority heretofore vested in the Alabama Development Office and the Director of Development shall be vested in the Department of Commerce created by this chapter and the Secretary of Commerce, respectively. A reference in any provision of law to the Alabama Development Office or the Director of Development shall be deemed a reference to the Department of Commerce and Secretary of Commerce, respectively.

(c) Without in any way limiting the foregoing general powers and duties, the Department of Commerce shall have the following additional powers and duties:

(1) To formulate a long-range state comprehensive plan, to be submitted by the Governor to the Legislature for its consideration.

(2) To formulate, for approval by the Governor and the Legislature, long-range plans and policies for the orderly and coordinated growth of the state, including, but not limited to, functional plans.

(3) To prepare special reports and make available the results of the agency's research, studies, and other activities through publications, memoranda, briefings, and expert testimony.

(4) To analyze the quality and quantity of services required for the continued orderly and long-range growth of the state, taking into consideration the relationship of activities, capabilities, and future plans of local units of government, area commissions, development districts, private enterprise, and the state and federal governments.

(5) To encourage the coordination of the planning and programming activities of all state departments, agencies, and institutions, local levels of government, and other public and private bodies within the state.

(6) To advise and consult with regional, county, and local planning and development agencies.

(7) To work with the state budget agency and other state departments, agencies, and institutions to study and review plans, programs and federal aid applications filed with the federal government.

(8) To survey, review, and appraise the accomplishments of state government in achieving its goals and objectives at the direction of the Governor and in cooperation with the state budget agency.

(9) To apply for and accept advances, loans, grants, contributions, and any other form of assistance from the federal government, the state or other public body, or from any sources, public or private, for the purposes of this article and to enter into and carry out contracts or agreements in connection therewith and to include in any contract for financial assistance with the federal government such conditions imposed pursuant to federal laws as it may deem reasonable and appropriate and which are not inconsistent with the purposes of this chapter.

(10) To review and comment on all local and areawide applications for federal planning assistance or to delegate such authority to a regional planning and development commission.

(11) To exercise all other powers necessary and proper for the discharge of its duties, including the promulgation of reasonable rules and regulations.

(d) The Department of Commerce is hereby authorized to make grants from appropriations to regional planning and development commissions which are certified to receive such grants by the Governor under the provisions of Sections 11-85-50 through 11-85-55.



Section 41-29-3 - Project notification; applications.

(a)(1) The Secretary of Commerce shall be notified, either orally or in writing, about the general parameters of a project if an entity is considering locating or expanding a facility at a site within this state and intends to claim any of the incentives provided by the State of Alabama that are described in subdivision (2). The required notification should be made as soon as the project's parameters are generally known or when a site or sites have been identified by an investing entity or entities or a visit is made to the State of Alabama by the entity or its representative. The initial required notification may be made on an anonymous basis (i.e., "Project Alpha") in order to protect the confidentiality of a proposed project. Upon timely notifying the secretary within the time frame specified in this subdivision, the secretary shall transmit a letter to the company or its representative acknowledging receipt of the required notification (the "notification acknowledgment letter").

(2) The required notification set forth in subdivision (1) applies to (i) capital investment credits pursuant to Act 95-187, as amended; (ii) site preparation grants pursuant to Act 91-635, as amended; (iii) funding for access roads and bridges through the Alabama Industrial Access Road and Bridge Corporation pursuant to Act 85-549, as amended; (iv) training or other assistance from the Alabama Industrial Development Training Program where the annual expenditures of cash is estimated to be in excess of one million dollars ($1,000,000); and (v) any direct or indirect cash payment for a project from the State of Alabama, whether in the form of an in-kind contribution of a site, building, or equipment, or otherwise.

(b) All information concerning a proposed project which is provided to the secretary and the Department of Commerce shall be confidential. The secretary is authorized to enter into a confidentiality agreement with a prospective entity which prohibits the disclosure of the identity of the prospective entity and any information obtained, whether orally or in writing, about the entity's proposed project.

(c) All written statements of intent to claim the capital credit which may be filed with the Department of Revenue at anytime prior to the date on which a qualifying project is placed in service pursuant to Section 40-18-191, shall include the notification acknowledgment letter from the secretary.

(d) All applications to the State Industrial Development Authority for site preparation grants pursuant to Act 91-635, 1991 Regular Session, as last amended by Act 97-645, 1997 Regular Session, shall include the notification acknowledgment letter from the secretary.

(e) All applications to the Industrial Access Road and Bridge Corporation for funding for access roads and bridges shall include the notification acknowledgment letter from the secretary.

(f) All companies seeking training or other assistance from the Alabama Industrial Development Training Program shall file an application with the Secretary of Commerce if the annual expenditure of cash is estimated to be in excess of one million dollars ($1,000,000). The application shall include the notification acknowledgment letter from the secretary. The secretary shall be responsible for reviewing, coordinating, and processing each application. The secretary shall have 30 days to process each application.

(g) An application must be filed with the secretary before any direct or indirect cash payments are expended for a project from the State of Alabama, whether the payment is in the form of an in-kind contribution of a site, building, equipment, or otherwise. The application shall include the notification acknowledgment letter from the secretary. The secretary shall be responsible for reviewing, coordinating, processing, and approving each application for direct or indirect cash payments and shall have 30 days to approve or deny each application.



Section 41-29-4 - Advisory committees or councils.

The Governor, in carrying out his or her responsibilities under this chapter, may establish advisory committees or councils and appoint the members thereof, who shall serve at his or her pleasure. Members shall serve without compensation. The Governor shall designate the chairmen and such other officers as he or she may deem necessary for each advisory committee or council. Advisory committees or councils established pursuant to this section shall meet at the call of their chairmen or of the Secretary of Commerce.



Section 41-29-5 - Reorganization of department.

On the date determined pursuant to Section 41-29-6, the Department of Commerce shall be reorganized into two divisions that shall have the functions prescribed as follows:

(1) The Business Development Division shall be responsible for all of the functions of the Department of Commerce as it existed before date determined pursuant to Section 41-29-6, including, but not limited to, small business advocacy; the functions performed by the Alabama Small Business Commission, created and functioning pursuant to Section 41-29-240 and international trade.

(2) The Workforce Development Division shall be comprised of the following entities which shall report to the Deputy Secretary of the division: The Workforce Development Division and Workforce Investment Division of the Department of Economic and Community Affairs, formerly Chapter 23 of Title 41, the Alabama Industrial Development and Training Institute, formerly functioning pursuant to Sections 41-9-1080 to 41-9-1086, inclusive, and the Alabama Workforce Council and the regional workforce councils of the Department of Postsecondary Education, formerly functioning pursuant to Sections 16-66-1 to 16-66-8, inclusive, and the Legislative Oversight Commission of the Alabama Department of Economic and Community Affairs, formerly functioning pursuant to Section 41-23-7.

Any transfer of personnel, appropriations, funds, or property, real or personal from the Alabama Community College System to the Department of Commerce pursuant to this subdivision, shall be made with the cooperation and approval of the Chancellor and the Board of Trustees of the Alabama Community College System.



Section 41-29-6 - Effective and operative dates.

This chapter shall become effective immediately following its passage and approval by the Governor, or its otherwise becoming law and shall become operative in whole or in part on a date or dates determined by the Secretary of Commerce but in any event no later than October 1, 2016.






Article 2 - Business Development Division.

Division 1 - Office of Small Business Advocacy.

Part 1 - Creation and General Operation.

Section 41-29-220 - Created; purpose.

There is hereby created, within the Business Development Division of the Alabama Department of Commerce, the Alabama Small Business Office of Advocacy for the purpose of aiding, counselling, assisting, and protecting, insofar as possible, the interests of small business concerns in order to preserve free competitive enterprise and maintain a healthy state economy; and to provide information and assistance to citizens interested in entering into commercial activity.



Section 41-29-221 - Definitions.

For purposes of this division, unless the context otherwise requires, the following words and phrases shall have the following meanings:

(1) DIVISION. The Business Development Division of the Department of Commerce.

(2) DIRECTOR. The Director of the Alabama Small Business Office of Advocacy.

(3) OFFICE. The Alabama Small Business Office of Advocacy.

(4) SMALL BUSINESS. A small business, as defined in Section 25-10-3.



Section 41-29-222 - Director and other employees.

(a) The management of the office created by this division shall be vested in a director, who shall be designated by the deputy secretary of the division.

(b) The Secretary of Commerce may assign other Department of Commerce employees or other employees in the state Merit System and exempt positions in the various executive branch departments to assist the director for such periods of time as are necessary to enable the director to carry out his or her responsibilities.



Section 41-29-223 - Duties and functions.

The duties and functions of the office shall include all of the following:

(1) Serve as the principal advocate in the state on behalf of small businesses, including, but not limited to, advisory participation in the consideration of all legislation and administrative regulations which affect small businesses.

(2) Establish a central reference program and general counseling service to assist small businesses.

(3) Represent the views and interests of small businesses before other state agencies whose policies and activities may affect small businesses.

(4) Enlist the cooperation and assistance of public and private agencies, businesses, and other organizations in disseminating information about the programs and services provided by state government which are of benefit to small businesses, and information on how small businesses can participate in, or make use of, those programs and services.

(5) Evaluate the efforts of state agencies, businesses, and industry to assist minority small business enterprises, and make such recommendations as may be appropriate to assist the development and strengthening of minority and other small business enterprises.

(6) Consult with experts and authorities in the fields of small business investment, venture capital investment, and commercial banking and other comparable financial institutions involved in the financing of business, and with individuals with regulatory, legal, economic, or financial expertise, including members of the academic community, and individuals who generally represent the public interest.

(7) Determine the desirability of developing a set of rational, objective criteria to be used to define small business, and to develop such criteria, if appropriate.

(8) To provide a center of information where a person interested in establishing a commercial facility or engaging in a commercial activity may be informed of any registration, license, or other approval of a state regulatory agency that is required for that facility or activity or of the existence of standards, criteria, or requirements which the laws of this state require that facility or activity to meet.



Section 41-29-224 - Information required of state agencies requiring regulatory approval, etc.

Each state agency which requires a permit, license, or other regulatory approval or maintains standards or criteria with which an activity or facility must comply shall inform the office of the following:

(1) The activity or facility that is subject to regulation.

(2) The existence of any threshold levels which would exempt the activity or facility from regulation.

(3) The nature of the regulatory program.

(4) The amount of any fees.

(5) How to apply for any permits or regulatory approvals.

(6) A brief statement of the purpose of requiring the permit or regulatory approval or requiring compliance with the standards or criteria.



Section 41-29-225 - State agencies required to disclose establishment of new regulatory programs, etc.

Each state agency shall promptly inform the office of any changes in the information provided under this division or the establishment of a new regulatory program. The information provided to or disseminated by the office shall not be binding upon the regulatory program of a state agency.



Section 41-29-226 - Toll-free telephone number authorized.

For the purpose of implementing the provisions of this division, the office shall establish a toll-free telephone number.



Section 41-29-227 - State agencies required to furnish to director documents, etc., necessary to carry out functions; annual report.

Each agency of the state shall furnish to the director such reports, documents, and information as the director deems necessary to carry out his or her functions under this division. The office shall prepare and submit a written annual report to the Governor and to the Legislature, that describes the activities and recommendations of the office.






Part 2 - Alabama Small Business Commission and Small Business Advisory Committee.

Section 41-29-240 - Alabama Small Business Commission created; duties; composition.

(a) The Alabama Small Business Commission is created as part of the Office of Small Business Advocacy.

(b) The commission shall have the following duties:

(1) Formulate policies encouraging innovation of small business in the state.

(2) Discuss issues critical to the economic growth of small, independent businesses and their interests that will encourage the formation of and foster the growth of small businesses in the state.

(3) Advise the Department of Commerce in formulating and promoting policies relating to small businesses.

(4) Act as an advocate for small businesses and the entrepreneurs who work to create opportunities for new small businesses and sustain those that are already in existence.

(5) Promote policies to assist new business start-ups and expansion of existing businesses.

(c) The commission shall be chaired by an appointee of the Governor, who shall be a voting member. The Director of the Business Development Division shall be responsible for the administrative functions of the commission including, but not limited to, the organization of meetings, preparing the annual reports, and other items as needed by the commission. The commission shall be composed of the following members who shall serve a term of two years with the option of being reappointed to one additional term by their appointing authority:

(1) One member from each of the congressional districts of the state appointed by the Governor.

(2) One member appointed by the Governor from a list of three names submitted by the Alabama Homebuilders Association.

(3) One member appointed by the Governor from a list of three names submitted by the Alabama Retail Association.

(4) One member appointed by the Governor from a list of three names submitted by the Alabama Bankers Association.

(5) One member appointed by the Governor from a list of three names submitted by the Medical Association of Alabama.

(6) One member appointed by the Governor from a list of three names submitted by the Alabama Farmers Federation.

(7) One member appointed by the Governor from a list of three names submitted by the Alabama Trucking Association.

(8) One member appointed by the Governor from a list of three names submitted by the Alabama Association of General Contractors.

(9) One member appointed by the Governor from a list of three names submitted by the Alabama Automobile Dealers Association.

(10) One member appointed by the Governor from the manufacturing sector.

(11) One member appointed by the Lieutenant Governor from a list of three names submitted by the Alabama Forestry Association.

(12) One at-large member appointed by the Lieutenant Governor.

(13) One member appointed by the Speaker of the House of Representatives from the service, hospitality, and tourism sector.

(14) One member of the House of Representatives appointed by the Speaker of the House of Representatives.

(15) One member of the manufacturing sector appointed by the President Pro Tempore of the Senate.

(16) One member of the Senate appointed by the President Pro Tempore of the Senate.

(d) To the extent possible, the commission members shall be small business owners representing businesses with 50 or fewer employees.

(e) The commission shall prepare and submit an annual report to the Governor no later than December 31 of each year.



Section 41-29-241 - Alabama Small Business Advisory Committee created; composition; meetings.

(a) The Alabama Small Business Advisory Committee is created and shall serve as a technical and informational source to the Alabama Small Business Commission. The chair of the commission shall also serve as chair of the committee.

(b) The advisory committee shall be comprised of the following members:

(1) The Commissioner of the Department of Revenue, or his or her designee.

(2) The Commissioner of the Department of Labor, or his or her designee.

(3) The Secretary of Commerce, or his or her designee.

(4) A member representing the Alabama Association of Chambers of Commerce, appointed by the Governor.

(5) A member representing the Economic Development Association of Alabama, appointed by the Governor.

(6) A member representing the Association of County Commissions of Alabama, appointed by the Governor.

(7) A member representing the Alabama League of Municipalities, appointed by the Governor.

(8) A member representing the utility industry, appointed by the Governor.

(9) The Chancellor of the Alabama Community College System, or his or her designee.

(10) Additional members as the Governor deems necessary.

(c) The advisory committee shall meet at the call of the chair.






Part 3 - International Trade.

Section 41-29-250 - Transfer of functions.

On the effective date of the act adding this section, all functions performed by the Department of Economic and Community Affairs administering international trade policies and programs are transferred to the Department of Commerce and shall be administered by the division.












Article 3 - Workforce Development Division.

Division 1 - Workforce Programs.

Section 41-29-260 - Transfer of programs.

All of the workforce programs administered by the Department of Economic and Community Affairs before the effective date of the act adding this section shall be transferred to the Department of Commerce and administered by the Workforce Development Division of the Department of Commerce including, but not limited to, programs administered through the federal Workforce Investment Act, Alabama Career Centers, Incumbent Worker Training Program, On-the-Job Training Program, Individual Training Account, Rapid Response Team, youth programs, eligible training provider list, Mentor Alabama, the Alabama Community Partnership for Recovery and Reentry, National Emergency Grant-Occupational Skills Training for Dislocated Workers, and the Alabama Disability Employment Initiative.






Division 2 - Workforce Investment.

Section 41-29-270 - Administration of boards.

The administration of Workforce Investment Board and Local Workforce Investment Boards administered by the Department of Economic and Community Affairs before the date determined pursuant to Section 41-29-6 is transferred to the Workforce Development Division of the Department of Commerce and, on the date determined pursuant to Section 41-29-6, the boards shall be administered through the Workforce Development Division of the department.






Division 3 - Alabama Industrial Development Training Institute.

Section 41-29-280 - Legislative findings.

The Legislature makes the following findings:

(1) The Alabama Industrial Development and Training Institute, hereinafter AIDT, was established in fiscal year 1970-1971 as a contract program reporting to the State Board of Education through the Division of Vocational-Technical Education. In 1976, the State Board of Education adopted a resolution approving the establishment of AIDT as a mobile training institute, appointed a director, established staff positions and salary schedules, and mandated personnel procedures for the staff identical to those with technical colleges. AIDT continued operating under the Department of Postsecondary Education when the Legislature established the department and position of Chancellor. AIDT has been continuously funded through an annual line item in the Education Trust Fund budget.

(2) AIDT provides quality workforce development for the new and expanding businesses in the state and expands the opportunities of its citizens through the jobs these businesses create.

(3) AIDT serves a unique role in the state by providing its citizens the specific skills, knowledge, and training needed to address the dynamic labor needs of new or expanding businesses in a flexible manner that allows for careful coordination with the time and location or the new or expanding businesses and their labor needs.

(4) AIDT's role in educating and training the state's workforce is critical to the state's economic development, job creation and retention, and AIDT's mission is consistent with, and crucial to the success of, the projects, and services of the Department of Commerce.



Section 41-29-281 - Definitions.

As used in this division. the following words shall have the following meanings:

(1) AIDT. The Alabama Industrial Development and Training Institute.

(2) DIRECTOR. The Director of the Alabama Industrial Development and Training Institute.



Section 41-29-282 - Operation; supervision and oversight.

AIDT shall operate as a part of the Workforce Development Division of the Department of Commerce. All of the powers, authority, duties, functions, policies, and funds of, and appropriations to, AIDT previously conferred upon or granted to AIDT reporting to the State Board of Education through the Division of Vocational-Technical Education or by Alabama Executive Order No. 2012-31 are confirmed, ratified, continued, transferred to, and vested in AIDT. All contracts, leases, grants, and agreements previously entered by AIDT shall continue in full force and effect without modification or interruption by this restructuring. All property currently owned by AIDT shall continue to be the property of AIDT. AIDT shall continue to be headed by the director, who shall be appointed by the Secretary of Commerce and shall serve at his or her pleasure. The powers, duties, and qualifications required of the director shall be as set forth in the AIDT Policy Manual, as amended from time to time and approved by the Secretary of Commerce.



Section 41-29-283 - Funding; financial statement.

(a) AIDT shall continue to be funded from the Education Trust Fund and may receive any other funds appropriated by the United States or the state. AIDT shall maintain accounts in its own name and shall make all of its disbursements and payments directly from accounts maintained outside the State Treasury rather than through state warrants. Funds that have been allocated by AIDT under a project agreement for workforce development shall not be transferred to any other expenditure or for any other purpose without the express written approval of the Secretary of Commerce. All disbursements and payments by AIDT shall be subject to the approval of the director as prescribed in the AIDT Policy Manual as it may be amended from time to time with the approval of the Secretary of Commerce.

(b) Before the third legislative day of each regular session of the Legislature AIDT shall provide to the Chair of the House Ways and Means Education Fund Committee and the Chair of the Senate Finance and Taxation Education Committee a reconciled financial statement of the project commitments and the actual expenditures on project commitments for the preceding fiscal year.



Section 41-29-284 - Employees.

All individuals serving as employees of AIDT immediately prior to the date determined pursuant to Section 41-29-6, shall remain employees of AIDT. The salary and benefits of such AIDT employees shall not be changed solely as a result of this division. All AIDT employees shall receive compensation determined by the director and approved by the Secretary of Commerce and shall continue to be exempt from the provisions of the state Merit System Law and tenure laws with respect to the method of selection, classification, compensation, and termination of state employees. All AIDT employees shall remain subject to the AIDT policies and procedures existing immediately prior to the date determined pursuant to Section 41-29-6, unless and until such policies are modified or amended by written amendment approved by the Secretary of Commerce.



Section 41-29-285 - Confidentiality of project information.

All information concerning a proposed project which is provided to the director and AIDT shall be confidential. AIDT, through the director, is authorized to enter into a confidentiality agreement or other contract provision with a prospective entity considering locating or expanding within the state which prohibits the disclosure by AIDT or any of its employees or contractors of the identity of the prospective entity and any information obtained, whether orally or in writing, by such persons about the entity's proposed project. Further, AIDT, through the director as approved by the Secretary of Commerce, is authorized to enter into a confidentiality agreement or other contract provision with a prospective entity who is considering locating or expanding or has relocated or expanded within the state to reasonably protect trade secrets or other confidential business information of such entity. Such confidentiality agreement or other contract provision shall not otherwise limit the disclosure under applicable open records laws of public documents which describe the nature, quantity, cost, or other pertinent information related to the activities of, or services performed by, AIDT.



Section 41-29-286 - Policy manual.

Any operations, processes, and matters of AIDT that are not covered by this division shall be governed by the AIDT Policy Manual, as amended from time to time with the written approval of the Secretary of Commerce.






Division 4 - Alabama Workforce Council.

Section 41-29-290 - Creation; purpose.

The Alabama Workforce Council is continued in existence as a part of the Workforce Development Division of the Department of Commerce. The council is responsible for advising and supporting the Chancellor of the Alabama Community College System, the Superintendent of the Alabama Department of Education, and the Council of College and University Presidents. The Alabama Workforce Council will serve as an advisory body in formulating policies, developing innovative educational workforce programming, and discussing issues critical to the workforce development needs in the State of Alabama. Furthermore, the council will promote, coordinate, and collaborate across prekindergarten-12, two-year colleges, four-year universities, and business and industry.



Section 41-29-291 - Composition.

The Alabama Workforce Council shall consist of the following members and shall reflect the racial, gender, geographic, urban and rural, and economic diversity of the state:

(1) Two members appointed by the Governor.

(2) One member appointed by the Lieutenant Governor.

(3) One member appointed by the Speaker of the House of Representatives.

(4) One member appointed by the President Pro Tempore of the Senate.

(5) One member from each of the regions that comprise the regional workforce development councils of Alabama appointed by the Governor.

(6) The Deputy Secretary of the Workforce Development Division shall be an ex officio member of the council but shall have no voting rights.

(7) The Chancellor of the Alabama Community College System shall be an ex officio member of the council, but shall have no voting rights.

(8) The State Superintendent of Education shall be an ex officio member of the council, but shall have no voting rights.

(9) The Governor shall have the authority to appoint additional members to the council when necessary.



Section 41-29-292 - Duties of Secretary of Commerce.

The Deputy Secretary of the Workforce Development Division shall be responsible for the administrative functions of the council, including, but not limited to, the organization of meetings, preparing the annual report, and other items as needed by the council.



Section 41-29-293 - Meetings.

The council shall meet within 30 days after the appointment of the council membership and establish procedures and other policies necessary to carry on the business of the council, including the establishment of a quorum. The council shall meet at least twice a year, but may meet more frequently upon the call of the chair. Members of the council may participate in a meeting of the council by means of conference telephone, video conference, or similar communications equipment by means of which all persons participating in the meeting may hear each other at the same time. Participation by such means shall constitute presence in person at a meeting for all purposes, including the establishment of a quorum.



Section 41-29-294 - Terms of members; vacancies.

Members of the council shall serve at the pleasure of the official responsible for designating the members, but in no case shall the term of any member exceed four years. The initial council members shall be appointed for terms from one to four years and shall serve such staggered terms so that one member may be appointed subsequently each year. Vacancies shall be filled in the manner provided for the original appointments. Persons appointed to fill vacancies shall serve the unexpired portions of the terms.



Section 41-29-295 - Annual report.

The council shall report to the Governor, the Legislature, the State Board of Education, and the Alabama Council of College and University Presidents on its advisory recommendations, if any, by January 31 of each year. The council will also meet with the above mentioned groups, if necessary, to discuss the recommendations in the report.



Section 41-29-296 - Reimbursement for expenses.

The members of the council shall not receive a salary or per diem allowance for serving as members of the council, but shall be entitled to reimbursement, from the Department of Commerce for expenses incurred in the performance of the duties of the office at the same rate allowed state employees pursuant to general law.



Section 41-29-297 - Duties of council.

The advisory duties and responsibilities of the council shall include, but are not restricted to, the following:

(1) Review ways to streamline and align the existing workforce development functions of the state.

(2) Evaluate the best way to increase awareness and educate students on available opportunities in industry sectors.

(3) Evaluate ways to create a feedback loop for industry and education.

(4) Evaluate private/public partnerships to create industry-funded scholarship programs for community colleges, vocational programs, and dual enrollment programs.

(5) Evaluate the value of increasing the marketing associated with career readiness and skilled craft trades.

(6) Evaluate the standards for membership and operations to the existing 10 regional workforce development councils.

(7) Evaluate and make recommendations to realign the counties that comprise a regional council, as required to meet the needs of employers.






Division 5 - Regional Workforce Development Councils.

Section 41-29-300 - Establishment; duties; meetings; objectives.

(a) The Regional Workforce Development Councils are hereby established as an appointed group of state business and industry senior managers. The Regional Workforce Development Councils shall be appointed from no less than six and no more than 10 regions. The Deputy Secretary of the Workforce Development Division of the Department of Commerce and the Chancellor of the Alabama Community College System shall jointly promulgate rules related to the establishment and governance of these councils. The Deputy Secretary of the Workforce Development Division of the Department of Commerce shall follow the operating guidelines previously adopted by the Workforce Development Division of the Alabama Community College System (WDD/ACCS). The Regional Workforce Development Councils shall provide a direct link to the workforce needs of business and industry at the local level. The councils shall be business-driven and business-led and work with their member counties and shall develop a regional strategic plan and comprehensive workforce development system that supports local economic and job development activities.

(b) The Regional Workforce Development Councils shall make funding recommendations for grant applications submitted, based on the documented needs of the region as identified in their strategic plans.

(c) Each council shall meet at least quarterly, but may meet more frequently upon the call of the chair. Members of each council may participate in a meeting of the council by means of conference telephone, video conference, or similar communications equipment by means of which all persons participating in the meeting may hear each other at the same time. Participation by such means shall constitute presence in person at a meeting for all purposes, including the establishment of a quorum.

(d) The objectives of the Regional Workforce Development Councils are to:

(1) Promote a workforce development system in the region through the development of communication strategies among agencies and by advancing initiatives that support the efficient and effective use of resources.

(2) Assess current and future workforce needs of employers in the region. Establish a strategic plan to meet capacity and skill development and training needs in the region and ensure that the investment of public workforce development funds are addressing priority needs in the region.

(3) Partner with workforce development service providers, including the two-year colleges, or other workforce development regions in planning and developing actions to address specific workforce development priorities.

(4) Serve as a co-applicant for workforce development funds requested through the WDD/ACCS.

(5) Monitor effectiveness of state-funded and federally funded training projects in the region and the impact on overall workforce and economic development.

(6) Assist in examining the service delivery structure and coordination among entities providing workforce development services in the region.

(7) Expand the resource base available for workforce development in the region.

(8) Coordinate planning with economic developers and elected officials to ensure that workforce development strategies support economic development goals in the region.

(9) Serve as an advocate for high quality workforce development activities in the region.

(10) Assist the WDD/ACCS in establishing practices that ensure high quality training and services are provided in the region. The Regional Workforce Development Councils will utilize the WDD/ACCS as the provider of high quality training and services, unless otherwise restricted by law, rule, or regulation.






Division 6 - Ex-Offender Small Business Pilot Program.

Section 41-29-320 - Pilot Program for Small Business Development by Ex-Offenders.

(a) In this section, program means the Pilot Program for Small Business Development by Ex-Offenders.

(b)(1) On or before January 1, 2016, subject to the availability of funds, the Department of Commerce, in consultation with the Department of Corrections, shall establish a program to assist individuals exiting the correctional system by providing both of the following:

a. Training in how to establish small businesses.

b. Funding to establish small businesses.

(2) The program established under this section shall terminate at the end of December 31, 2020.

(3) The Department of Commerce may coordinate with other entities that offer to provide resources for the program, including funding, training, and mentoring services.

(c) The Department of Commerce shall develop an evaluation process for the program that includes a mechanism to evaluate whether the program has operated to encourage the establishment of stable small businesses by individuals who have participated in the program.

(d) In consultation with the Department of Corrections, the Department of Commerce shall select individuals to participate in the program who:

(1) Have recently exited the correctional system.

(2) Have identified an interest or a skill set that indicates a likelihood of successful implementation of the business plan proposed by the individual.

(e) An individual selected to participate in the program shall receive training and mentoring in the development of a business plan.

(f) The Department of Commerce shall do both of the following:

(1) Partner an individual participating in the program with a mentor who will guide the individual over a three-year period following the implementation of the individual's business plan.

(2) Assist the individual in obtaining financing for the individual's small business through the Alabama Small Business Incubator Act, Sections 41-23-60 to 41-23-66, inclusive, or through other sources.

(g) On or before February 1, 2017, the Department of Commerce shall report to the Legislature the effectiveness of the Pilot Program established under this section in assisting individuals who have been recently released from the correctional system in establishing successful, stable small businesses.

(h) This section shall take effect July 1, 2015. It shall remain effective for a period of five years and six months. At the end of December 31, 2020, with no further action required by the Legislature, this section shall be abrogated and of no further force and effect.









Article 4 - Legislative Oversight.

Section 41-29-400 - Legislative oversight commission.

(a) There is hereby created the Legislative Oversight Commission of the Workforce Development Division to consist of the Chairman and Deputy Chairman of the Senate Committee on Finance and Taxation, three members of the Senate to be appointed by the Lieutenant Governor, the Chairman and Vice-chairman of the House Ways and Means Committee, and three members of the House of Representatives to be appointed by the Speaker of the House.

(b) The commission shall hold an organizational meeting within 30 days after the date determined pursuant to Section 41-29-6, and shall elect a chairman and vice-chairman from among its members. Thereafter, the commission shall meet at least two times annually, and additional meetings shall be held at the call of the chairman or upon the request of six or more members. Such meetings shall be held with the Director of the Workforce Development Division in attendance.

(c) The commission shall adopt its own rules of procedure for the transaction of business, and a majority of the members present shall constitute a quorum for the purpose of transacting business or performing authorized duties.

(d) Each member of the commission shall be entitled to his or her regular legislative compensation and per diem and travel expenses for each day he or she attends a meeting or conducts business of the commission, and such compensation and expenses shall be paid from the funds appropriated for the use of the Legislature.

(e) The commission shall monitor and evaluate the management and operations of the Workforce Development Division, shall recommend to the Legislature the enactment of such laws respecting the Workforce Development Division as the commission shall deem desirable, and shall submit a written report on the operations, finances and grants made by the Workforce Development Division during each regular session of the Alabama Legislature.












Title 42 - UNITED STATES.

Chapter 1 - GENERAL PROVISIONS.

Section 42-1-1 - United States may acquire lands.

The United States may acquire and hold lands within the limits of this state as sites for forts, magazines, arsenals, dockyards and other needful buildings, or either of them, as contemplated and provided by the Constitution of the United States, which purchase may be made by contract with the owners or as otherwise provided in this title. In like manner, the United States may acquire and hold lands, rights-of-way and material needed in maintaining, operating or prosecuting works for the improvement of rivers and harbors within this state.



Section 42-1-2 - Consent to acquisition of lands needed for consolidation and administration of national forests.

The consent of the State of Alabama is hereby given to the United States to acquire by purchase, condemnation or gift, for forest purposes, such lands, within the exterior national forest boundaries or within the watershed or drainage areas of the Tennessee River in Alabama, as have heretofore or may hereafter be approved by the Department of Conservation and Natural Resources and as, in the opinion of the administrative executives of the United States, may be or are needed for the consolidation, extension and administration of national forests. In all condemnation proceedings for the acquisition of lands, the rights of the United States shall be limited to the specific object set by the laws of the United States regarding national forests.






Chapter 2 - CONDEMNATION OF LAND OR RIGHTS-OF-WAY.

Section 42-2-1 - When authorized; jurisdiction of probate court.

If the agent of the United States and the owner of the lands or right-of-way to be condemned cannot agree as to the terms of the sale and purchase thereof, the probate court of the county in which such lands or any part thereof may lie may, on the application of the agent of the United States, proceed to condemn such lands to such uses as may be provided for.



Section 42-2-2 - Application.

The application of the United States or its agent must be in writing, verified by the oath of an agent or attorney, and must state with certainty the uses or purposes for which the land is to be taken or the interest or easement therein to be acquired, and must state the name and residence of the owner if known or, if unknown, must show that reasonable diligence has been used to ascertain the same.



Section 42-2-3 - Order appointing day of hearing; publication and service of notice of hearing.

On the filing of the application, the court must make and enter an order appointing the day for the hearing thereof. If the owner of the land resides within the state, the court must issue notice to him of the application and of the day of the hearing thereof, which must be served by the sheriff or other legal officer at least 10 days before the day appointed for the hearing. If the owner is unknown or if he resides without the state or has been absent from the state or beyond the jurisdiction of the court in which the application is made for six months next before the time of the filing of the application in said court, notice may be given by advertisement in any newspaper published in the county or, if there be no newspaper published in the county, by posting notice at the courthouse and three other public places for at least three weeks before the day appointed for the hearing. If the owner is an infant or of unsound mind, notice must be served on his guardian, if any he have, resident in the state, but if he resides in the state and has no such guardian, then the person who may have him in charge or with whom he may reside. If the owner is dead and the lands are in the possession or under the control of his personal representative, notice must be served on such representative and on the heirs at law of the decedent.



Section 42-2-4 - Appointment of guardian ad litem and counsel for infants and persons of unsound mind.

If the owner of the lands is an infant or is of unsound mind, the court, on the day appointed for the hearing, must appoint a guardian ad litem to represent him, and the guardian so appointed must file a written acceptance of the appointment, must appear and protect the rights and interests of such infant or person of unsound mind and, if he deems it necessary, may employ counsel to assist him. The compensation of such guardian and of his counsel must be ascertained by the court and taxed as costs of the proceedings.



Section 42-2-5 - Failure of owner to appear at hearing.

If the owner does not appear on the hearing of the application, the court must hear the same and, if the application is granted, must appoint commissioners as herein provided for, and thereafter the same proceedings shall be had as if such owner had appeared.



Section 42-2-6 - Conduct of hearing; order granting or refusing application; appeal from grant or refusal of application.

On the day appointed or any other day to which the hearing may be continued, the court must hear the allegations of the application and any objections which may be filed to the granting thereof and any legal evidence touching the same, and shall make an order granting or refusing the application.

The hearing herein provided for must in all respects be conducted and evidence taken as in civil cases, and either party may, by bill of exception, reserve any opinion or decision of the court. Either party is entitled to an appeal to the Supreme Court from the order of the court granting or refusing the application within 42 days from the making thereof.



Section 42-2-7 - Commissioners for assessment of damages and compensation - Appointment; notice to commissioners; duties.

If the application is granted, the judge of probate must appoint three citizens of the county in which the lands sought to be condemned are situated, who shall possess the qualifications of jurors, who shall be disinterested and who shall be required to file a certificate along with their award that neither of them had ever been consulted, advised with or approached by any person in reference to the value of the lands or the proceedings to condemn the same, prior to the assessment of the damages, and that they knew nothing of the same before their appointment. The judge of probate is authorized to fill any vacancy occasioned by the death, resignation, failure to act or any disqualification of any such commissioners from interest, prior knowledge of the subject matter or by being consulted, advised with or approached in reference to the condemnation of such lands prior to appointment or to the assessment of damages. When the court shall have appointed the commissioners as herein provided, it shall at once issue a notice of such appointment to the sheriff, whose duty it shall be to serve such notice upon the person therein designated within five days of the receipt thereof, and the sheriff shall receive the same compensation for serving such notice as allowed for summoning jurors. It shall be the duty of the commissioners, or a majority of them, thus appointed by the judge of probate to assess the damages and compensation to which the owner of the land is entitled, and they shall be sworn as jurors are sworn. The commissioners may view the lands to be subjected and must receive all legal evidence that may be offered by either party touching the amount of the damages the owner of the lands will sustain and the amount of compensation he is entitled to receive. The amount of compensation to which the owner is entitled must not be reduced or diminished because of any incidental benefits which may accrue to him or to his remaining lands in consequence of the uses to which the lands proposed to be taken or in which an easement is proposed to be acquired will be appropriated. Nothing in this section shall be construed to prevent any applicant for the condemnation of land or any landowner whose land is sought to be condemned from being present in person or by attorney at any of the proceedings or trials provided for in this chapter.



Section 42-2-8 - Commissioners for assessment of damages and compensation - Report.

The commissioners must, within 10 days from their appointment, report in writing to the court the amount of damages and compensation ascertained and assessed by them, and thereupon the court must order the same to be recorded and must make an order of condemnation in pursuance thereof upon payment of the damages and compensation so assessed and reported or the deposit of the same in court.



Section 42-2-9 - Appeal from assessment of damages.

Either party may appeal from the assessment of damages and compensation by the commissioners to the circuit court of the county within 30 days after the making of the order of condemnation, upon the report of the commissioners, by filing in the court rendering the judgment a written notice of appeal, a copy of which shall be served on the opposite party, and on such appeal the trial shall be de novo. No appeal shall suspend the judgment if the applicant shall pay into court in money the amount of damages assessed and give bond in double the amount so assessed, with good and sufficient surety, to be approved by the judge of probate, to pay such damages as the owner may sustain.



Section 42-2-10 - Order of condemnation vests title; right of entry on land pending appeal.

The order of condemnation, upon the payment of the sum ascertained and assessed by the verdict of the jury, or the deposit thereof in the court for the defendant, shall vest in the United States the title in fee simple to the lands to be acquired for the uses and purposes stated in the application. But if an appeal shall be taken by either party, then the United States or its agents, upon the deposit in the court for the party whose land is sought to be condemned of the amount of damages and compensation so assessed, together with the cost of the proceeding, and giving a bond in double the amount of damages assessed, shall be entitled to enter upon the land so condemned and survey, construct and operate on the same for the uses, and purposes stated in the application, but such easement shall not vest absolutely in the United States until the final determination of the cause and payment or deposit in court of such damages and compensation as shall then be adjudged.



Section 42-2-11 - When damages to be paid; failure to pay damages.

The applicant may pay the damages and compensation assessed at any time within six months after the assessment thereof or, in case an appeal is taken, within six months after the appeal is determined. If the applicant fails to pay the same within such time, such assessment shall cease to be binding on the owner of the lands, and the rights of the United States thereunder shall be terminated.



Section 42-2-12 - Appointment of commissioner to execute conveyance.

If the application is granted and the lands condemned, as provided in this chapter, and no appeal is taken therefrom, or, if appeal is taken and the lands described are condemned on appeal, the probate court in which the application is filed shall at once appoint a commissioner to execute the conveyance of the title to the lands so condemned and shall convey thereby all such title as the owners had therein to the United States, free from the claims of all persons whomsoever.






Chapter 3 - CESSION OF LAND BY STATE.

Section 42-3-1 - Authority of Governor to cede jurisdiction.

The Governor, upon application made to him in writing on behalf of the United States for that purpose, accompanied by the proper evidence of title in the United States describing the lands, is authorized on the part of the state, by patent to be recorded in the office of the Secretary of State, to cede to the United States such jurisdiction as he may deem wise over such lands, to hold, to use and occupy the same for the purposes of the cession and none other.



Section 42-3-2 - Cession of sites covered by navigable waters.

Whenever the United States desires to acquire title to land belonging to this state, covered by the navigable waters of the United States and within the limits of this state for the site of a lighthouse, beacon or other aid to navigation, and application is made therefor by a duly authorized agent of the United States, describing the site required for one of the purposes aforesaid, then the Governor of the state may convey the title to the United States and may also cede to the United States such jurisdiction over the same as may be necessary for the purposes of the United States. Upon like application, the Governor may convey to the United States the title to any land belonging to this state and covered by the navigable waters of the United States upon which any lighthouse or other aid to navigation has heretofore been erected, and may also cede to the United States such jurisdiction over the same as may be necessary for the purposes of the United States. No single tract shall contain more than 10 acres.



Section 42-3-3 - Reservation of rights, etc., by state.

The jurisdiction heretofore ceded to the United States over any lands acquired by it within the State of Alabama, with the consent of the state, shall be subject to such reservations, restrictions and conditions as provided in the act or instrument of cession relating to such acquisition and shall be subject to the exercise by the state of such jurisdiction, rights, privileges or powers as may now or hereafter be ceded by the United States to the state. The jurisdiction ceded to the United States over any lands hereafter acquired by it within the State of Alabama, with the consent of the state, pursuant to the provisions of this title or any other law of the state, unless otherwise expressly provided in the act or instrument of cession, shall be subject to the following reservations, restrictions or conditions:

(1) The jurisdiction so ceded shall not prevent the execution upon such lands of any process, civil or criminal, issued under the authority of this state, except as such process might affect the property of the United States thereon.

(2) The state expressly reserves the right to tax all persons, firms, corporations or associations now or hereafter residing or located upon such lands.

(3) The state expressly reserves the right to tax the exercise by any person, firm, corporation or association of any and all rights, privileges and franchises upon said lands, and to tax property of all persons, firms, corporations or associations situated upon such lands.

(4) The jurisdiction ceded to the United States shall be for the purposes of the cession and none other and shall continue during the time the United States shall be or remain the owner thereof and shall use such lands for the purpose of the cession.

(5) The state expressly reserves the right to exercise over or upon any such lands any and all rights, privileges, powers or jurisdiction which may now or hereafter be released or receded by the United States to the state.









Title 43 - WILLS AND DECEDENTS' ESTATES.

Chapter 2 - ADMINISTRATION OF ESTATES.

Article 1 - General Provisions.

Section 43-2-1 - Recordation of letters and bonds; transcripts as evidence.

All letters testamentary and of administration, general or special, and the bonds given by executors and administrators must be recorded by the judge of probate. Transcripts thereof, duly certified, are evidence in all the courts of this state to the same extent as if the originals were produced.






Article 2 - Grant of Letters Testamentary of Administration.

Division 1 - Grant of Letters Testamentary.

Section 43-2-20 - Generally.

Whenever a will has been admitted to probate in this state, the judge of the court in which the will was probated may issue letters testamentary, according to the provisions of this article, to the persons named as the executors in such will, if they are fit persons to serve as such.



Section 43-2-21 - Form.

Letters testamentary may be substantially in the following form:

The will of ______, having been duly admitted to record in said county, letters testamentary are hereby granted to _____, the executor named in said will, who has complied with the requisitions of the law and is authorized to take upon himself the execution of such will.

Witness my hand and dated this _____day of _____, 19__.



Section 43-2-22 - Disqualification of certain persons to serve as executor or administrator.

(a) No person must be deemed a fit person to serve as executor who is under the age of 19 years, or who has been convicted of an infamous crime, or who, from intemperance, improvidence or want of understanding, is incompetent to discharge the duties of the trust. Nor shall any nonresident of the state be appointed as administrator unless he is at the time executor or administrator of the same estate in some other state or territory or jurisdiction, duly qualified under the laws of that jurisdiction.

(b) If the person named in the will as sole executor is or if all the persons named therein as executors are, from any of the causes enumerated in subsection (a), unfit to serve as executor or executors, letters of administration, with the will annexed, may be granted on the testator's estate, under the provisions of section 43-2-27.



Section 43-2-23 - Issuance of letters to married woman.

It shall not be necessary, in order for letters testamentary to issue to a married woman, for her husband to consent thereto; and the husband shall not be responsible for her acts.



Section 43-2-24 - Supplemental letters for minors and married women upon removal of disability.

If the disability of a person under age or of a married woman named as executor in any will is removed before the administration of such will is completed, such person is entitled to supplementary letters testamentary, to be issued in the same manner as original letters, and shall thereupon be authorized to join in the execution of such will with the persons previously appointed.



Section 43-2-25 - Procedure for renouncing appointment.

Any person named as executor in a will may renounce such appointment by appearing before the judge of probate and declaring such renunciation, which must be entered of record; or such person may renounce his appointment by an instrument in writing executed by him and acknowledged before an officer authorized to take and certify acknowledgments to conveyances, whether within or beyond the state; and such instrument must be filed and recorded in the office of the judge of probate of the county in which the will is probated.



Section 43-2-26 - Issuance of letters to others named in will upon renunciation or failure to apply by one named.

If any person named as executor in the will renounces his appointment or fails to apply for letters testamentary within 30 days after probate and any other persons named therein as executors make application for such letters and are fit persons to discharge the trust, letters testamentary must issue to them if they comply with the other requisitions of the law.



Section 43-2-27 - Letters of administration granted in stated order on failure of executor to apply, etc.

If no person is named in the will as executor, or if named executors, one or more, all renounce or fail to apply within 30 days after probate or are unfit persons to serve, the residuary legatee, or if he fails to apply within such time, refuses to accept or is unfit to serve, then the principal legatee, is entitled to letters of administration, with the will annexed; and, if both residuary and principal legatees fail to apply within such time, refuse to accept or are unfit to serve, then such letters may be granted to the same persons and in the same order as letters of administration are granted in cases of intestacy.



Section 43-2-28 - Death of sole or surviving executor.

No executor of an executor can, as such, administer on the estate of the first testator; but on the death of a sole or surviving executor, letters of administration with the will annexed may be granted to the persons entitled thereto, as in any case in which a sole executor has renounced his appointment.



Section 43-2-29 - Grant of letters testamentary after revocation of letters of administration.

(a) If, after letters of administration have been granted as in case of intestacy, any will is proved and the executor therein named appears, claims letters testamentary and complies with the requisition of the law, the probate court having jurisdiction must revoke the letters of administration and grant letters testamentary to such executor.

(b) If, in the case provided for by subsection (a), the sole executor or some of the executors, within five days after the proof of such will, do not appear and take out letters testamentary thereon, a copy of the will must be annexed to the letters of administration and must be executed by the administrator.






Division 2 - Grant of Letters of Administration.

Section 43-2-40 - Generally.

Courts of probate, within their respective counties, have authority to grant letters of administration on the estates of persons dying intestate, as follows:

(1) Where the intestate, at the time of his death, was an inhabitant of the county.

(2) Where the intestate, not being an inhabitant of the state, dies in the county, leaving assets therein.

(3) Where the intestate, not being an inhabitant of the state, dies out of the county, leaving assets therein.

(4) Where the intestate, not being an inhabitant of the state, dies, leaving no assets therein, and assets are afterwards brought into the county.

(5) Where the intestate, being an inhabitant of the state, dies, leaving no assets subject to administration in the county of his residence, and no administration has been granted in such county within three months after the death of the intestate, then administration may be granted in any county where the intestate leaves assets.



Section 43-2-41 - Form.

Letters of administration may be substantially in the following form:

Letters of administration on the estate of _____ (or letters of administration on the annexed will of _____, as the case may be) are hereby granted to _____, who has duly qualified and given bond as such administrator, and is authorized to administer such estate (or to execute such will, as the case may be).

Witness my hand and dated this _____day of _____, 19__.



Section 43-2-42 - Order of grant of administration.

(a) Administration of an intestate's estate must be granted to one of the persons herein named if the person is willing to accept and satisfactory to serve in the following order:

(1) The husband or widow.

(2) The next of kin entitled to share in the distribution of the estate.

(3) The largest creditor of the estate residing in this state.

(4) Any other person as the judge of probate may appoint.

(b) Notwithstanding the provisions of subsection (a) of this section, in all counties having a population of 400,000 or more, according to the last or any subsequent federal census, or in any county having an elected general or county administrator, administration of an intestate's estate must be granted to some one of the persons hereinafter named, if willing to accept and satisfactory to serve, in the following order:

(1) The husband or widow.

(2) The next of kin entitled to share in the distribution of the estate.

(3) The largest creditor of the estate residing in this state.

(4) The county or general administrator.

(5) Any other person as the judge of probate may appoint.



Section 43-2-43 - Renunciation or relinquishment of right to administration.

(a) Any person entitled to administration may relinquish his right thereto in the same manner as executors are authorized to renounce their appointment.

(b) If no person entitled to the administration of the estate, according to the first three subdivisions of subsections (a) or (b) of section 43-2-42, applies for letters within 40 days after the death of the intestate is known, the persons so entitled must be held to have relinquished their right to the administration.



Section 43-2-44 - Grant of administration when more than one person entitled thereto; preference of whole blood over half blood.

If several persons of the same degree of kindred to the intestate, computed by the rules of the civil law, are entitled to the administration, and when several persons are equally entitled thereto, the court may, in its discretion, grant letters to one or more of them; except, that the whole blood shall be preferred to the half blood. When a married woman is entitled to the administration, it may be granted to her husband in her right.



Section 43-2-45 - Letters not granted until five days after intestate's death; examination of applicants and witnesses.

No letters of administration must be granted until the expiration of five days after the death of the intestate is known; and the court may, in all cases, examine the persons applying therefor, on oath, touching the time and place of the death of the intestate and as to whether or not he left any will and other matters necessary to give the court jurisdiction; and may also examine any other witnesses as to the same facts and may compel their attendance for that purpose by subpoena and attachment.



Section 43-2-46 - Postponing issuance of letters during time for appeal.

When there are contesting applicants for letters testamentary or of administration, no letters must issue until the time for taking an appeal from the judgment thereon has passed; and, if such appeal is taken, no letters in chief must be granted until the appeal is finally disposed of; but a special administrator may be appointed if necessary.



Section 43-2-47 - Special administrator ad colligendum.

(a) The judge of probate may, in any contest respecting the validity of a will, or for the purpose of collecting the goods of a deceased, or in any other case in which it is necessary, appoint a special administrator, authorizing the collection and preservation by him of the goods of the deceased until letters testamentary or of administration have been duly issued.

(b) Every such special administrator has authority to collect the goods and chattels of the estate and debts of the deceased, to give receipts for moneys collected, to satisfy liens and mortgages paid to him and to secure and preserve such goods and chattels at such expense as may be deemed reasonable by the probate court; and for such purposes, he may maintain civil actions as administrator.

(c) Such special administrator may also, under the direction of the probate court, sell such goods as are perishable or wasting, after the same have been appraised, upon such notice as the judge of probate may prescribe.

(d) Upon the grant of letters testamentary or of administration, the authority of such special administrator ceases, and on demand he must deliver to the rightful executor or administrator all the assets of the deceased which may be in his hands and render an account on oath of all his proceedings to the probate court.



Section 43-2-48 - Conclusiveness of letters.

Letters testamentary or of administration and letters to a special administrator or to any general administrator, sheriff or coroner, granted by any court having jurisdiction, are conclusive evidence of the authority of the person to whom the same are granted, from the date thereof until the same are revoked; and, when granted, such letters exclude the probate court of every other county from the jurisdiction thereof and extend to all the property of the deceased in the state.









Article 3 - Notice of Appointment of Executors or Administrators.

Section 43-2-60 - Generally; time of notice.

The personal representative must give notice of the appointment, stating the name of the deceased, the day on which letters were granted, by what court, stating the county and notifying all persons having claims against the estate to present the same within the time allowed by law or that the same will be barred. The notice of appointment,

(1) For actual notice as required in section 43-2-61(1), must be given as soon as practicable after a creditor's identification is known; and

(2) For publication notice as required in section 43-2-61(2), must be given within thirty days from grant of letters.



Section 43-2-61 - Manner of giving notice.

Notice, as prescribed in section 43-2-60, must be given:

(1) By first-class mail addressed to their last known address, or by other mechanism reasonably calculated to provide actual notice, to all persons, firms, and corporations having claims against the decedent, who are known or who are reasonably ascertainable by the personal representative within six months from the grant of letters; and

(2) By publishing a notice once a week for three successive weeks in a newspaper of general circulation published in the county in which the letters were granted or, if none is published in the county, in the one published nearest to the courthouse thereof or in an adjoining county.



Section 43-2-62 - Penalty for failure to give notice.

It is the duty of the judge of probate to see that such publication is duly made; and any executor or administrator failing to make the same must not be allowed any compensation as such; and he and his sureties are liable, on proof that such notice has not been given, to any creditor for the amount which he would have been entitled to out of the assets of the estate had his claim been duly presented.






Article 4 - Bonds of Executors and Administrators.

Section 43-2-82 - Liability of judge in taking bond.

When a party is required to give a bond and is not otherwise exempt from giving a bond, the judge of probate is liable for any wanton, fraudulent, or intentional misconduct for not requiring a bond or for taking an insufficient bond from any personal representative, fiduciary, or someone serving in a similar capacity. Any person injured thereby may maintain an action against the judge and his or her sureties and recover for the injury proved.



Section 43-2-83 - Discharge of surety; new bond.

(a) Upon the application in writing of any surety or sureties upon the bond of an executor or administrator requesting to be discharged from any future liability as such surety or sureties, or upon the application in writing of the personal representative or of an heir or devisee of a deceased surety upon such bond requesting that the estate of such deceased surety be discharged from future liability by reason of such suretyship, the court shall give to such executor or administrator notice of such application and require him, within 15 days after the service of the notice, to make a new bond; and upon the failure to make such bond, such executor or administrator shall be removed and his letters revoked; and upon such removal he shall make settlement of his administration. Any number of persons having the right to make application under this section may join in the application.

(b) When a new bond is given under subsection (a) of this section, the surety on whose application or the estate of the deceased surety on whose behalf the application was made, as the case may be, is discharged as to all breaches subsequent to the execution and approval of the new bond.



Section 43-2-84 - Bond of applicant when administration committed to general administrator or sheriff.

(a) When administration is committed to the general administrator or sheriff, on the application of a third person, such letters must not be granted unless such person enters into bond, with surety, to be approved by the judge, to pay the fees and allowances made by the court on such administration, if the property of the estate is insufficient therefor.

(b) If, upon the settlement of an administrator appointed under subsection (a), it appears that sufficient assets of his intestate have not come to his hands to pay the costs and expenses legally incurred in his administration, the probate court having jurisdiction of such administration may enter a judgment and thereon issue execution against the obligors in the bond mentioned in subsection (a), for any excess due above the assets in the hands of such administrator.



Section 43-2-85 - Bond of general administrator.

The general administrator of a county must give bond, with at least two sufficient sureties or a sufficient guaranty or surety company, in an amount to be prescribed by the judge of probate sufficient to secure all persons interested, payable to the judge of probate and conditioned faithfully to administer all estates which may come to his charge as such general administrator, which bond must be approved by such judge.



Section 43-2-86 - Additional bond of general administrator.

An additional bond may also be required of the general administrator, whenever the judge of probate deems it necessary to secure the interests of the estate confided to his charge or the sureties may be unwilling to remain longer bound; and, if he fails to give such bond within the time prescribed by the court, he must be removed and his letters revoked; and when any person interested in an estate committed to the general administrator shall give notice in writing to the judge of probate that the interest of the estate requires that the general administrator should give an additional bond, such judge must require him to give such bond; and if, in such case, the judge of probate fails or omits to require such bond and loss thereby results to anyone interested, he and the sureties on his official bond shall be responsible therefor.



Section 43-2-87 - Additional bond of sheriff.

When the administration of any estate is committed to the sheriff, the judge of probate, at such time or at any time thereafter, while the administration is in the hands of such officer, may require of him an additional bond if, in his opinion, the official bond of such officer is not sufficient security for the protection of the estate; and if he fails to give such additional bond for 10 days after notice that the same is required, he vacates his office, and the judge of probate must certify the vacancy to the appointing power.



Section 43-2-88 - When sureties discharged by additional bond.

When an additional bond is given on the application of the surety of an executor or administrator, such surety is discharged as to all breaches subsequent to the execution and approval of the additional bond.



Section 43-2-89 - Force and obligations of former bonds continued.

When the additional bond is not given on the application of a surety, the former bonds are not discharged, but each remains of the same force and obligation as if such additional bond had not been given; and any person aggrieved, for a breach of the last bond, may proceed on either or all of the bonds, in the same or in separate proceedings.



Section 43-2-90 - Rights of sureties among themselves.

The sureties in either bond, who have been compelled to make any payment thereon for the principal obligor, on a breach subsequent to the execution of the last bond, have the same remedies against the sureties on the remaining bonds as cosureties have against each other and may recover against such sureties such an amount as shall be in the same proportion to the sum paid by the plaintiff as the aggregate penalty of the two bonds bears to the penalty of the bond of the defendant, apportioning the same among the solvent sureties.



Section 43-2-91 - Bonds valid and operative as statutory bonds.

The bond of the general administrator of the county or of any executor or administrator is valid and operative as a statutory bond and is of the same obligation, force and effect as a statutory bond, though it may not be approved, or in the penalty, or payable or with the condition required by law.



Section 43-2-92 - Conditional execution or delivery of bond.

A surety on the bond of the general administrator of the county or on the bond of any executor or administrator cannot avoid liability thereon on the ground that he signed or delivered it on condition that it should not be delivered to the judge of probate or should not become perfect, unless it was executed by some other person who does not execute it.



Section 43-2-93 - Reducing amount of bond.

Upon the filing of any partial settlement by the executor under a will, or the administrator of the estate of a deceased person, in the court in which such estate is pending, such executor or administrator may pray for a reduction in the amount of his or her bond as a fiduciary, and thereupon the court must set a day for the hearing of such partial settlement and must cause notices to be issued to all parties in interest as is now provided by law for final settlements of such estates. And on the day set for hearing the court may fix the amount to which the bond shall be reduced, which shall be determined as now provided by law for such bonds.






Article 5 - Liability of Executors and Administrators.

Section 43-2-110 - Limits of liability generally.

No executor or administrator is liable, except in the case provided by section 43-2-62, beyond the amount of assets which have come to his hands or which have been lost, destroyed, wasted, injured, depreciated or not collected by want of diligence on his part or an abuse of his trust.



Section 43-2-111 - Liability for damages recovered under sections 6-5-391, 6-5-410 or 25-6-3.

The personal representative and the sureties on his bond are liable to the parties in interest for the due and legal distribution of all damages recovered by such representative under sections 6-5-391, 6-5-410 or 25-6-3, and are subject to all remedies which may be pursued against such representative and sureties for the due administration of personal assets.



Section 43-2-112 - Executor or administrator of decedent who wasted or converted another decedent's assets.

The executor or administrator of any decedent who, as executor, administrator or otherwise, has wasted or converted to his own use any assets of any other decedent is liable in the same manner as his testator or intestate would have been if living.



Section 43-2-113 - Executor de son tort.

No person is liable to an action, as executor of his own wrong, for having taken, received or interfered with the property of a deceased person but is liable to the executor or administrator for the value of all the property so taken or received and for all damages caused by his act to the estate of the deceased; but the provisions of this section must not be construed so as to prevent any creditor from maintaining a civil action against anyone in possession of property fraudulently transferred by such deceased person.



Section 43-2-114 - Resignation as defense.

No executor or administrator can allege his resignation in defense to any action or proceeding without an averment that he has settled his administration and delivered over the assets of the estate as required by law.






Article 6 - Actions by and Against Executors and Administrators.

Division 1 - General Provisions.

Section 43-2-130 - Venue; service of process.

Civil actions may be brought against executors or administrators in their representative character, in all cases, in the county in which letters were granted. Service of process may be made on them in any county in the state.



Section 43-2-131 - Limitation on actions against executor or administrator.

No civil action must be commenced against an executor or administrator, as such, until six months after the grant of letters testamentary or of administration, unless the executor or administrator has given notice of the disallowance of the claim.



Section 43-2-132 - Actions begun by special administrator not abated.

Civil actions commenced by a special administrator do not abate by the appointment of an executor or administrator in chief, but may be prosecuted by such executor or administrator.



Section 43-2-133 - Succeeding executor or administrator to be made party to civil actions.

When any civil action has been commenced by or against the personal representative of a decedent, the same may be prosecuted by or against any succeeding executor or administrator, who may, on motion, be made a party.



Section 43-2-134 - Judgments against administrators in chief revived against administrators de bonis non.

In all cases where judgment has been rendered against an administrator in chief of any estate, and such administrator in chief dies, resigns or is removed before the satisfaction of such judgment, such judgment may be revived in favor of the owners of such judgment, or their personal representative, against the administrator de bonis non of such estate on 10 days' notice to such administrator de bonis non; but such liabilities shall only bind the administrator de bonis non to the extent of the assets of the estate which have come into his possession.



Section 43-2-135 - Actions against survivor of two or more executors or administrators.

If any one of two or more executors or administrators, against whom a civil action is pending, die during the pendency of the action, it does not abate but may be continued against the survivor or survivors, on a suggestion of such death on the record.



Section 43-2-136 - Survival of actions for damages to realty.

All proceedings to ascertain damages done to real property survive to the executors or administrators.



Section 43-2-137 - Action on bond.

Civil actions may be brought or proceedings had on any bond given by an executor or administrator, as such, in the name of the party aggrieved until the whole penalty is exhausted.



Section 43-2-138 - Action by legatee to recover legacy.

Any legatee, after six months from the grant of letters testamentary or of administration, with the will annexed, may bring a civil action and recover his legacy, upon proof that the executor assented to the same.



Section 43-2-139 - Inventory as evidence.

In an action against an executor or administrator, in which the fact of his having administered the estate of his testator or intestate, or any part thereof, comes in issue, and the inventory of the property of the deceased, filed by him, is given in evidence, the effect of the same may be repelled by evidence:

(1) That any property has been omitted in such inventory, or was not returned therein at its full value, or since the filing thereof has increased in value; or

(2) That such property has perished, or been lost without the fault of such executor or administrator, or that it has been fairly sold, according to law, at a less price than the value so returned, or that, since the return of the inventory, such property has deteriorated or decreased in value; and in such action the defendant cannot be charged for anything in action specified in the inventory, unless it appears that it was, or might have been, collected by the exercise of due diligence.






Division 2 - Execution and Garnishment to Enforce Judgments and Decrees Against Personal Representatives.

Section 43-2-150 - Enforcement of judgments, etc., of probate court against representatives - Generally.

All judgments, orders, and decrees of the probate court against an executor or administrator for the payment of money may be enforced by execution or by process of garnishment, which may issue in like cases and manner as it may issue on judgments in circuit courts, and may, in like manner, be prosecuted to judgment against the garnishee; for the delivery of personal property, by attachment or a special order to the sheriff, requiring him to take such property and deliver the same according to the judgment, order or decree; for the possession of land, by a writ to the sheriff against the executor or administrator, requiring him to put the heir or devisee in possession of the same.



Section 43-2-151 - Enforcement of judgments, etc., of probate court against representatives - Liability of sureties.

When an execution against an executor or administrator, issued from the probate court on any judgment, order or decree for money is returned to any regular term of such court "no property" by the sheriff of the county, such judgment, order or decree may be enforced against the executor or administrator and his sureties, by execution or by process of garnishment, which may issue in like cases and manner as it may issue on judgment in circuit courts and may, in like manner, be prosecuted to judgment against the garnishee.



Section 43-2-152 - Enforcement of judgment rendered against decedent before his death.

When a judgment has been entered against a decedent before his death, no execution can issue thereon against his personal representative, except in the case provided for in section 6-9-62; but such judgment may be revived against his personal representative by appropriate action or motion after the lapse of six months from the grant of letters; and sections 43-2-709 and 43-2-810 through 43-2-812 are applicable to such proceeding.



Section 43-2-153 - Enforcement of judgment of circuit court against representative.

When any judgment is entered in the circuit court against any executor or administrator, as such, and an execution thereon has been returned "no property" by the sheriff or other officer of the county in which such judgment was entered, an execution may issue against the executor or administrator personally, to be levied on his goods and chattels, lands and tenements.



Section 43-2-154 - Purchase of property sold under execution.

The executor or administrator of any decedent may purchase for the estate property sold under any judgment of the circuit court or under any execution in his favor as such executor or administrator.



Section 43-2-155 - Right of succeeding representative to execution.

Any subsequent administrator, or administrator with the will annexed, may have execution on any judgment recovered by any person who preceded him in the administration of the same estate, without reviving the same or without proceeding to notify the defendant in such judgment.









Article 7 - County or General Administrators.

Section 43-2-170 - Appointment and duties generally; term of office.

Each judge of probate must appoint a suitable person as a general administrator within his county, who must take charge of the estates of deceased persons or act as special administrator, in those cases in which no other persons entitled thereto will administer and no other person is appointed by the court. His office shall expire with the expiration of the term of the judge who appointed him.



Section 43-2-171 - Time delay for committing administration of estate.

The administration of an estate must not be committed to the general administrator or to the sheriff, except as special administrator, until the death of the decedent has been known 40 days, nor until one month after the death, resignation or removal of an executor or administrator previously appointed.



Section 43-2-172 - Commitment of administration to sheriff.

In case there is no general administrator and no other fit person will administer, the court may commit administration to the sheriff of the county; when so committed, the administration attaches to the office, and the official oath and bond of such office are the security for his faithful administration.



Section 43-2-173 - Resignation and removal - Generally.

(a) The general administrator may be removed for the same causes as other administrators. Such removal may be made by the judge of probate without notice, but the grounds thereof must be entered on the minutes of the court.

(b) The resignation of the office of general administrator shall not operate to discharge the incumbent from the administration of any estate previously committed to his charge as such general administrator; but he may proceed, notwithstanding such resignation, to administer and finally settle the same, as if he had not resigned such office; and the sureties on his bond as general administrator shall be liable for every act of maladministration on such estate committed after his resignation, to the same extent as if he had not resigned; but he may be removed from the administration of such estate for any of the causes prescribed by law, or he may resign his administration thereon by leave of the probate court of his county.



Section 43-2-174 - Resignation and removal - Appointment of successor.

Upon the resignation or removal of a general administrator from office, the judge of the probate court of the proper county must proceed to appoint some other suitable person general administrator for such county, who shall give bond as required by law, and administer on such estates as may be committed to his charge by the probate court of his county.



Section 43-2-175 - Record of official acts.

The general administrator must, from time to time, enter, in a well-bound book to be supplied by the court of county commissioners, a full and complete record of his official acts concerning each estate in his charge. Such book shall be kept in the office of the judge of probate and free to the examination of all persons when not in use.






Article 8 - Nonresidents as Executors and Administrators.

Section 43-2-190 - Applications for letters testamentary or of administration.

The application filed by a nonresident for letters testamentary or of administration must set forth his name and post-office address; but the address so given may, at any time, be changed by such nonresident executor or administrator, such change to be shown by a written statement setting forth his present post-office address, signed by such executor or administrator, or his attorney and filed and recorded in the court granting the letters.



Section 43-2-191 - Appointment of nonresident executor - Generally.

Judges of probate are authorized to issue letters testamentary to persons named as executors in wills regularly probated who are nonresidents of this state, upon like bond and surety and upon the same terms, conditions and requirements as are required by law of citizens of this state.



Section 43-2-192 - Appointment of nonresident executor - Filing of copies of will and letters testamentary; bond and surety.

When the will has been probated in another state or territory, before issuing letters testamentary thereon to a nonresident executor, the judge of probate must require him to file in court a copy of the will under which he is appointed, together with a certificate of the judge of the court in which the will was probated, that such will was regularly proved and established and that letters testamentary were issued to him thereon, in accordance with the laws of the state or territory in which such original letters were granted, and also to give bond and surety upon the same terms, conditions and requirements as are required by law of citizens of this state. But if it shall appear from the will that the testator, by an express provision therein, has exempted the applicant from giving bond as executor, such bond must not be required, except in the cases specified in section 43-2-81. The certified copy of the foreign letters must be filed and recorded.



Section 43-2-193 - Appointment of nonresident administrator.

When any nonresident dies, leaving assets in this state, if no application for letters of administration is made by a relative or creditor entitled thereto, an administrator of his estate, appointed by the competent authority of the state or territory of his domicile, shall be entitled to letters of administration on such estate in this state, upon the production of the letters granted to him by the state or territory of his intestate's domicile, duly certified as required by law, in preference to any other person, upon his giving like bond and surety and upon the same terms, conditions and requirements as are required by law of citizens of this state. The certified copy of his foreign letters shall be filed and recorded in the office of the judge of probate issuing letters in this state.



Section 43-2-194 - Manner of administering and settling estate.

When letters are granted to a nonresident executor or administrator, the assets of the estate upon which such letters are granted, which may be within this state at the date of such letters, shall in all respects be administered and settled as if such letters had been issued to a resident executor or administrator.



Section 43-2-195 - Collection of debts and deposits by nonresident personal representative.

The personal representative of a deceased person, by appointment of a court having jurisdiction in any state other than the state of Alabama, may receive and collect any indebtedness or bank deposit owing to the deceased by any person who is a resident of Alabama, and such personal representative may execute a release, discharge and satisfaction of such indebtedness. Such personal representative, at the time of or before making such collection and satisfaction, release or discharge, shall file for record in the probate office of the county wherein the debtor resides a certified copy of the letters testamentary or of administration issued to such personal representative, certified in accordance with 28 U.S.C.A., §1738, but no such collection shall be made until the lapse of 60 days from the date of the death of the deceased, and no such collection shall be made if proceedings are pending for the grant of letters testamentary or of administration in or have been issued by any court having jurisdiction in Alabama.



Section 43-2-196 - Right to maintain actions.

Nonresident executors or administrators appointed under the provisions of this article may, by giving security for costs as required by law of nonresidents, bring and maintain civil actions in the courts of this state in all respects as may be done by resident executors and administrators.



Section 43-2-197 - Liability to actions; venue.

Civil actions may be brought against nonresident executors and administrators in their representative character, in all cases, in the county in which letters were granted.



Section 43-2-198 - Service of process - Generally.

Service of summons or other process may be made upon nonresident executors and administrators personally if found within the state. Such service may be made in any case by personal service upon them if found within the state, or by filing in the probate court granting letters a copy of the summons or other process and by sending a copy thereof through the mail to such executor or administrator and serving a copy thereof upon a resident surety, if there be one, as provided in section 43-2-199.



Section 43-2-199 - Service of process - Citations or notices, etc.; return of process.

Citations to make settlements and other citations or notices to such nonresident executors and administrators, and all writs or legal process, including executions on decrees and judgments, may be served by depositing a copy in a sealed envelope, postage prepaid, in a post office at or near the court or office issuing such process, such envelope to be plainly addressed and directed to such nonresident executor or administrator at the place and by the name furnished by him upon the filing of his application for letters, or thereafter as provided in section 43-2-190 and, when the sureties, or either of them, reside in the state, and their place of residence is known, by the service of a copy of such writ or process upon one of such sureties. When service is had by depositing a copy of the writ or process in the post office only and not accompanied by service upon a surety, such service shall not take effect until the expiration of 10 days from the date of mailing such copy. If the post-office address of such nonresident executor or administrator is not furnished as required by section 43-2-190, service on one of his sureties is sufficient. If such post-office address is not so furnished and if there be no resident surety, notice of such writ or process may be given by publication in a newspaper published in the county wherein the proceedings are had for two consecutive weeks, and a copy thereof must be sent by mail to such nonresident executor or administrator, if his post-office address can be ascertained; and, if in such case there be no newspaper published in the county, the notice may be given by posting a copy thereof at the door of the courthouse for 15 days. The sheriff or other officer executing the writ or process must make return thereof according to the facts.



Section 43-2-200 - Liability of sureties to execution.

Upon the return of an execution as provided in section 43-2-199 and, further, that no property of such executor or administrator, or property not sufficient to satisfy the same, is found in the county in which the execution is issued, the sureties on his bond shall be liable in all respects as in cases of a return of no property found on executions issued against resident executors or administrators.






Article 9 - Foreign Executors and Administrators.

Section 43-2-210 - Bond.

The judge of probate, in determining the amount of the bond which such executor or administrator should give, may examine him on oath; and such bond, when given, stands as security, on its condition being broken, for any person thereby injured.



Section 43-2-211 - Right to maintain actions and recover or receive property in state.

Any executor or administrator who has obtained letters testamentary or of administration on the estate of a person who was not, at the time of his death, an inhabitant of this state, in any other of the United States, and who has not obtained letters of administration thereon in this state, as authorized by article 8 of chapter 2 of this title, may maintain civil actions and recover or receive property in this state:

(1) By recording, at any time before judgment or the receipt of the property, a copy of his letters, duly authenticated according to the laws of the United States, in the office of the judge of probate of the county in which such civil action is brought or property received; or

(2) By giving bond, with at least two good and sufficient sureties, payable to and approved by such judge of probate, in such amount as he may prescribe, to be determined with reference to the value of the property to be recovered or received and conditioned to faithfully administer such recovery or property according to law.



Section 43-2-212 - Action not affected by grant of letters of administration in state; right of intervention.

No civil action brought by any foreign executor or administrator, under the provisions of section 43-2-211, must be abated, barred or affected by the grant of letters of administration in this state, either prior or subsequent to the institution of such action; but, in such case, the administrator appointed in this state may, if necessary for the protection of creditors, distributees, or legatees, resident in this state, intervene in such action and shall be entitled to the recovery therein.



Section 43-2-213 - Plaintiff required to prove compliance with section 43-2-211.

Before a judgment is rendered in a civil action brought by such foreign executor or administrator, the plaintiff must prove that he has complied in all respects with the provisions of section 43-2-211, and, failing to do so, he cannot recover.



Section 43-2-214 - Protection afforded by delivery of property or recovery of judgment.

A delivery of property or the recovery of judgment, under the provisions of section 43-2-211, is a protection to the defendant or to the person delivering the property, to the extent of such judgment or the value of such property.






Article 10 - Administration of Estates of Persons Presumed Dead.

Section 43-2-230 - Applications for letters of administration.

Whenever letters of administration on the estate of any person presumed to be dead on account of absence for five or more years from the place of his last domicile within this state shall be applied for, it shall be the duty of the judge of probate to whom the application shall be made to accept and file the same and to thereupon take the testimony with respect to whether the petitioner is entitled to such letters; and, if the court is satisfied by the testimony that the applicant would be entitled thereto were the supposed decedent in fact dead, the court shall cause to be advertised in a newspaper published in the county, once a week for four consecutive weeks, the fact of said application, together with notice that on a day certain which shall be at least two weeks after the last of said advertisements, the court will hear evidence concerning the alleged absence of the supposed decedent, and the circumstances and duration thereof.



Section 43-2-231 - Appointment of personal representative.

It shall be lawful for the respective probate courts of this state to appoint a personal representative of the estates of persons who are presumed to be dead on account of absence for five or more years from the place of their last domicile within this state as provided in this article.



Section 43-2-232 - Hearing.

At the hearing, the probate court shall take such legal evidence as shall then be offered for the purpose of ascertaining whether the presumption of death is established, and no person shall be disqualified to testify by reason of his or her relationship as husband or wife to the supposed decedent or of his or her interest in the estate of the person supposed to be dead.



Section 43-2-233 - Publication of notice of presumption of death.

If satisfied upon the hearing that the legal presumption of death is made out, the court shall so decree and shall forthwith cause notice thereof to be inserted for two successive weeks in a newspaper published in the county and also, when practicable, in a newspaper published at, or near, the place shown in the commonwealth, where, when last heard from, the supposed decedent had his residence. The said notice shall require the supposed decedent, if alive, or any other person for him to produce to the court, within 12 weeks from the date of its last insertion, satisfactory evidence of his continuance in life.



Section 43-2-234 - Issuance of letters of administration.

If, within the period of said 12 weeks, evidence satisfactory to the probate court of the continuance in life of the said decedent shall not be forthcoming, it shall be the duty of the court to issue the letters of administration to the party thereto entitled, and the said letters, until revoked, and all acts done in pursuance thereof, and in reliance thereupon, shall be as valid as if the supposed decedent were actually dead.



Section 43-2-236 - Revocation of letters upon proof that supposed decedent is alive - Substitution of parties; reopening judgments.

After revocation of the letters, the person erroneously supposed to be dead, may, on suggestion filed of record of the proper fact, be substituted as plaintiff in all actions brought by the administrator, whether prosecuted to judgment or otherwise. He may in all actions previously brought against his administrator be substituted as defendant on proper suggestion filed by him, or by the plaintiff therein, but shall not be compelled to go to trial in less than three months from the time of such suggestion filed. Judgments recovered against the administrator before revocation, as aforesaid, of the letters may be reopened on application by the supposed decedent made within three months from the said revocation and supported by affidavit denying specifically on the knowledge of the affiant the cause of action or specifically alleging the existence of facts which would be a valid defense; but, if within the said three months, such application shall not be made or, being made, the facts exhibited shall be adjudged an insufficient defense, the judgment shall be conclusive to all intents, saving the defendant's right to have it reviewed, as in other cases, by certiorari, or writ of error or by appeal, whichever is applicable under the practice then prevailing in this state with respect thereto.



Section 43-2-235 - Revocation of letters upon proof that supposed decedent is alive - Distribution of assets.

The probate court may revoke the said letters at any time on due and satisfactory proof that the supposed decedent is in fact alive, after which revocation all the powers of the administrator shall cease, but all receipts, disbursements of assets and other acts previously done by him shall remain as valid as if the said letters were unrevoked. The administrator shall settle an account of his administration, down to the time of such revocation, and shall transfer all assets remaining in his hands to the person as whose administrator he had acted or to his duly authorized agent or attorney. Nothing in this article shall validate the title of any person to any property or money received as widow, next of kin or heir of such supposed decedent, but the same may be recovered from such person, provided such supposed decedent shall make due and sufficient legal proof to the court having jurisdiction of said estate, within one year after the petition for letters of said administration was filed, that he is alive; provided further, that if such proof is not furnished as provided in this article, the court having jurisdiction of said estate is authorized and directed to direct the administrator of said estate to disburse such funds or money as he may have belonging to said estate to the persons entitled to receive the same under the law.



Section 43-2-237 - Costs.

The costs attending the issue of letters, or their revocation, shall be paid out of the estate of the supposed decedent. Costs arising upon an application for letters which shall not be granted shall be paid by the applicant.



Section 43-2-238 - Applicability of other laws relating to administration of decedents' estates.

All laws in this state with respect to procedure in the administration of estates of deceased persons which are not in conflict with the provisions of this article are made applicable to proceedings under this article.






Article 11 - Administrators Ad Litem.

Section 43-2-250 - Appointment.

When, in any proceeding in any court, the estate of a deceased person must be represented, and there is no executor or administrator of such estate, or he is interested adversely thereto, it shall be the duty of the court to appoint an administrator ad litem of such estate for the particular proceeding, without bond, whenever the facts rendering such appointment necessary shall appear in the record of such case or shall be made known to the court by the affidavit of any person interested therein.



Section 43-2-251 - Decree in favor of administrator ad litem.

When, in such proceedings, the estate represented by the administrator ad litem is entitled to a decree or judgment for the recovery of money or for the possession of real or personal property, such decree or judgment shall be rendered in favor of the administrator ad litem for the use of the estate.



Section 43-2-252 - Execution on money decree or judgment.

When such decree or judgment is for the recovery of money and the estate has no executor or administrator, execution shall issue thereon in favor of the administrator ad litem for the use of the estate, and the money, when collected, shall be paid by the officer to the judge of the probate court, or to the clerk or register of the circuit or other court having jurisdiction, from which the execution issued. The party against whom such decree or judgment is rendered may pay the same to such judge, clerk or register, before the issue of execution, whose receipt to him therefor shall be a full discharge of such decree or judgment.



Section 43-2-253 - Enforcement of decree or judgment for recovery of property.

When such decree or judgment is for the recovery of real or personal property and the estate has no executor or administrator, no writ of possession or other writ for the enforcement of such decree or judgment shall issue thereon until there shall be some person duly authorized under the laws of this state to receive the possession of such property, and then such writ shall issue in favor of such person.



Section 43-2-254 - Enforcement of decree or judgment when administrator adversely interested.

When such administrator ad litem is appointed on account of the adverse interest of the executor or administrator, and the decree or judgment is rendered against such executor or administrator, no execution, writ of possession or other writ for the enforcement of the decree or judgment shall issue thereon, but in such decree or judgment the court shall require the executor or administrator to charge himself, as executor or administrator of the estate represented by the administrator ad litem, with the money or property recovered of him by the administrator ad litem; but when the decree or judgment is not against the executor or administrator, execution, writ of possession, or other writ for the enforcement of the judgment or decree, shall issue thereon in favor of such executor or administrator.



Section 43-2-255 - Duty of judge, clerk or register to make payment; penalty.

It shall be the duty of the judge of probate, clerk or register receiving the money to pay over the same, less one half of one percent thereon, to the person entitled thereto, on demand; and for failure to do so, he incurs a penalty in favor of such person of 10 percent thereon, which, together with the money received and interest thereon, may be recovered by suit on his bond.



Section 43-2-256 - Compensation of administrator ad litem.

Such administrator ad litem must be allowed for his services such compensation as the judge of probate or judge of the circuit court appointing him may direct, to be taxed and collected as part of the costs of the proceedings, either out of the estate represented by him, or out of the general fund administered therein or out of any party to the action who may be taxed therewith, as the court may direct.






Article 12 - Resignation, Removal, etc., of Executors or Administrators.

Division 1 - General Provisions.

Section 43-2-270 - Filing and recordation of resignation.

An executor or administrator may, by a writing subscribed by him, resign; and his resignation must be filed and entered of record in the court having jurisdiction of the administration.



Section 43-2-271 - Liability for assets upon resignation.

In case of resignation, the executor or administrator and his sureties are bound for all the assets not administered, which have not been delivered over to his successor.



Section 43-2-272 - Duty of probate court to grant letters of administration upon vacancy.

(a) If the sole executor or all the executors die, resign or are removed, the probate court having jurisdiction of the estate must grant letters of administration, with will annexed, to the person entitled thereto under section 43-2-27.

(b) If an administrator dies, resigns or is removed, the probate court having jurisdiction of the estate must grant letters of administration of the goods and chattels, rights and credits, unadministered, to the person entitled thereto, as in cases of intestacy.



Section 43-2-274 - Appointment of administrator after final settlement.

After a final settlement, there being personally not administered which requires an administrator for the proper disposition thereof, the judge of probate of the proper county must proceed to appoint a suitable person as administrator who shall give bond as required by law and administer the personal estate of the decedent not already administered.



Section 43-2-275 - Removal of resident executor from state.

The removal of any resident executor from this state to any other state or territory of the United States shall not be cause for his removal from the office of executor; but, on and after his removal, he shall in all respects be regarded and treated as a nonresident executor, and the provisions of article 8 of this chapter shall be applicable to him. Upon such removal, his sureties may require him to resign and make final settlement of his accounts or give a new bond as such executor.






Division 2 - Removal and Proceedings to Require New or Additional Bond.

Section 43-2-290 - Causes of removal generally.

An administrator may be removed, and his letters revoked for his removal from the state; and an administrator or executor may be removed and his letters revoked for any of the following causes:

(1) Imbecility of mind; intemperance; continued sickness, rendering him incapable of the discharge of his duties; or when from his conduct or character there is reason to believe that he is not a suitable person to have the charge and control of the estate.

(2) Failure to make and return inventories or accounts of sale; failure to make settlements as required by law; or the failure to do any act as such executor or administrator, when lawfully required by the judge of probate.

(3) The wasting, embezzlement or any other maladministration of the estate.

(4) The using of any of the funds of the estate for his own benefit.

(5) A sentence of imprisonment in the penitentiary, county jail or for hard labor for the county for a term of 12 months or more.



Section 43-2-291 - Rights terminated by sentence of imprisonment.

A sentence of imprisonment in the penitentiary, imprisonment in the county jail or hard labor for the county, for a term of 12 months or more, terminates the right of the convict to execute the office of executor or administrator, in the same manner as if he had been removed from office and extinguishes all private trusts not susceptible of delegation by him.



Section 43-2-292 - Additional bond may be required; removal for default.

An executor or administrator may also be required to give additional bond and, in default thereof, may be removed and his letters revoked, in the following cases:

(1) When it is shown to the court by his sureties, or either of them, that he has become, or is likely to become, insolvent, and that they have sustained, or probably will sustain, loss thereby.

(2) When his letters have been granted on insufficient security, or the security has become insufficient since the grant, or any of his sureties have died or have removed from the state.

(3) When the penalty of the bond is not sufficient to secure the due performance of the trusts committed to him.



Section 43-2-293 - Application for removal or additional bond.

Application for the removal of any executor or administrator, or for an additional bond, must be in writing, verified by oath, must specify the grounds of complaint and must be made to the court from which letters issued, or in which the administration is pending; and may be made by any creditor, legatee, devisee, heir or distributee, or by any coexecutor, coadministrator or the sureties, or any of them.



Section 43-2-294 - Service of citation.

A citation to such executor or administrator to appear and answer the application on a day specified therein must be served on him five days before the hearing of the complaint.



Section 43-2-295 - Notice by publication.

If such executor or administrator is not an inhabitant of the state, or is absent therefrom, upon such fact being shown by proof satisfactory to the judge, he must direct notice of such application to be given by publication for three successive weeks in some newspaper published in the county, or if none is published therein in the newspaper published nearest to the courthouse thereof; and the applicant must pay the expense of such publication, which may be taxed as costs.



Section 43-2-296 - Trial.

On the day specified in the citation, or after publication as required, or on any day thereafter to which the hearing may be continued, the court must proceed to hear the evidence, and may, in its discretion, examine the parties; and when the application charges embezzlement, waste or any other maladministration of the estate, either party is entitled to a trial by jury.



Section 43-2-297 - Costs.

If the application is determined against the applicant, he, otherwise the executor or administrator, must be taxed with the costs, for which execution may be issued.



Section 43-2-298 - Order to give additional bond.

If an additional bond is required by the court, an order must be made to that effect, allowing such time to give the same as the court may think reasonable; and if such order is not complied with within the time prescribed, the executor or administrator must be removed and his letters revoked.



Section 43-2-299 - Removal or additional bond on motion of court.

Whenever the judge of probate has reason to believe that any just ground or cause of removal exists, or that an additional bond should be required of an executor, or administrator, he may cause a citation to be served on such executor or administrator, requiring him to appear on a day therein named, five days after service thereof, and show cause why he should not be removed, or give an additional bond, as the case may be; and if no sufficient cause is shown, the court may remove such executor or administrator, or require him to give an additional bond; and, if an additional bond is required, on failure to give the same within the time prescribed the court may remove him.









Article 13 - Collection, Inventory, and Appraisement of Personal Property.

Section 43-2-311 - Testator may exempt executor from filing inventory or making report or final settlement.

Any testator may, by express provision in his will to that effect, exempt an executor from filing an inventory or making any report or final settlement, and when such provision is made, such inventory, report or final settlement shall not be required except in the following cases:

(1) When any executor, heir, legatee or other person interested in the estate makes affidavit showing his interest, and alleging that such interest is or will be endangered for want of security.

(2) When, in the opinion of the judge of the court having jurisdiction of the estate, the estate is likely to be wasted, to the prejudice of any person interested therein.



Section 43-2-312 - Contents of inventory.

The inventory must set forth the property, enumerating each item separately, all debts or demands due or accruing to the decedent, the time such debts or demands are due, the amount of the same and how evidenced, with the credits, if any, and the name of the debtor and the amount of money.



Section 43-2-313 - Oath upon return of inventory.

On the return of the inventory, the executor or administrator must take and subscribe an oath, to be administered by the judge of probate, or any justice of the peace or notary public of the county, that such inventory is full and complete, as to the property of the decedent, which has come to his knowledge or possession.



Section 43-2-318 - Exhibit showing condition of estate.

Six months after his appointment, and at any time thereafter when required by the court, either upon its own motion or upon the application of any person interested in the estate, the executor or administrator must render, for the information of the court, an exhibit under oath, showing the amount of all claims presented against the estate, and the names of the claimants, and all other matters necessary to show the condition of its affairs.






Article 14 - Keeping Estates Together.

Section 43-2-330 - Authorization by probate court to keep estate together; term.

The probate court may authorize the executor or administrator, on application made and good cause shown, to keep the real and personal estate, or any portion thereof, together for such length of time as the court may deem advisable, not exceeding 10 years, and employ laborers to cultivate, improve, keep in repair and carry on the plantation belonging to the estate.



Section 43-2-331 - Extension of time upon showing of good cause.

Whenever any executor or administrator has kept an estate together, under the order of the probate court, for 10 years, the time may be extended annually, upon application and good cause shown, if the court is of the opinion that the interest of such estate demands such extension.



Section 43-2-332 - When distributed share kept and worked with undivided portion of estate.

When a share or shares of real or personal property of any decedent is or are set apart or distributed to any widow, heir at law or distributee of such decedent, and it appears to the satisfaction of the court that it is to the interest of the parties interested in the estate that such share or shares should be kept and worked together with such estate remaining undivided, the probate court, upon the application of the executor or administrator, and of the owner or owners of such share or shares, may order the executor or administrator to keep such share or shares, and work the same, together with the estate remaining undivided, for a term not exceeding 10 years; but such order must not be granted, if in conflict with the will of the testator.



Section 43-2-333 - Payment of profits to share owners.

The executor or administrator must pay, at the end of each year, to the owner or owners of such share or shares a proportionate share of the profits arising from such estate, and is entitled to a credit for same; but if it shall appear, on a settlement of his accounts, that he has not paid the same, a decree therefor in favor of the owner or owners must be rendered by the probate court.



Section 43-2-334 - Order authorizing hiring of laborers - Generally.

The probate court has power to grant orders authorizing administrators, in cases of intestacy, to hire a sufficient number of laborers to keep up and cultivate the plantation of their intestates, where it is deemed by the court advisable to order the same to be kept together for a term of years.



Section 43-2-335 - Order authorizing hiring of laborers - Petition; notice and hearing.

Before granting such order, the court must require the administrator to file a petition under oath, setting forth the facts upon which the application is based; and, upon the filing of such petition, the court must appoint a day for the hearing of the same, and must give 10 days' notice thereof by advertisement in some newspaper published in the county, or if there be no newspaper published in the county, then by posting the notice at the courthouse door. On the day appointed, the court must proceed to hear and determine the same upon the evidence adduced by the petitioner, or the other parties in interest, and any other evidence that the court may, in its discretion, cause to be adduced. Unless good cause be shown to the contrary, the court must grant such order, and must require the petitioner to return a written report of such hiring under oath, on or before a day specified in such order.



Section 43-2-336 - Cultivation under direction of executor or administrator.

When the estate of any decedent is kept together the real estate may be cultivated under the direction of the executor or administrator.



Section 43-2-337 - Preceding sections not to be construed so as to conflict with will.

The provisions of the preceding sections of this article must not be so construed as to conflict with the will of the testator.



Section 43-2-338 - Annual settlements.

(a) The executor or administrator must make annual settlements of such estates, as required in other cases, and in such settlements he must show how such estate has been managed, crops made, expenses incurred and the disposition of all moneys received; and he must also show the amounts appropriated and expended for each and every person entitled to any distribution from such estate.

(b) The accounts and vouchers, evidence and statement of the heirs and legatees must be filed, notice given and contest made, in the same manner as on annual settlements in other cases.

(c) Such settlement may be compelled by attachment, or the probate court may proceed in the same manner as in other cases, when an executor or administrator, being cited to make a settlement, fails to do so.



Section 43-2-339 - Certain rights not affected by provisions of article.

The provisions of this article in relation to keeping estates together must not be so construed as to affect the rights of creditors, or to prevent any legatee or distributee from receiving his proportion of the estate on his arriving at full age.






Article 15 - Claims and Debts.

Division 1 - Presentation.

Section 43-2-350 - Time and manner of filing claims - Generally.

(a) All claims against the estate of a decedent, held by the personal representative of the decedent or by an assignee or transferee of the personal representative, or in which the personal representative has an interest, whether due or to become due, must be presented within six months after the grant of letters, or within five months from the date of the first publication of notice, whichever is the later to occur, provided however, that any creditor entitled to actual notice as prescribed in section 43-2-61 must be allowed thirty days after notice within which to present the claim, by filing the claims, or statement thereof, verified by affidavit, in the office of the judge of probate, in all respects as provided by section 43-2-352. All claims not so presented and filed are forever barred, and the payment or allowance thereof is prohibited. But this subsection shall not apply to claims of personal representatives to compensation for their services as such, nor to sums properly disbursed by them in the course of administration.

(b) All claims against the estate of a decedent, other than the claims referred to in subsection (a) of this section, whether due or to become due, must be presented within six months after the grant of letters, or within five months from the date of the first publication of notice, whichever is the later to occur, provided however, that any creditor entitled to actual notice as prescribed in section 43-2-61 must be allowed 30 days after notice within which to present the claim, and if not presented within that time, they are forever barred and the payment or allowance thereof is prohibited. Presentation must be made by filing a verified claim or verified statement thereof in the office of the judge of probate of the county in which the letters are granted. Claims which have not been filed and which are liens against the property of the decedent may be paid by the personal representative to protect the assets of the estate. The provisions of this subsection do not apply to heirs or devisees claiming as heirs or devisees.



Section 43-2-351 - Time and manner of filing claims - Exception as to minors or persons of unsound mind.

The provisions of subsection (b) of section 43-2-350 do not apply to minors or persons of unsound mind who have no legal guardian at the time of the grant of letters testamentary or of administration; but such minors and persons of unsound mind are allowed six months after the appointment of a guardian, or, if none be appointed, six months after the removal of their respective disabilities, in which to present their claims.



Section 43-2-352 - Verification of claims.

The presentation must be made by filing a verified claim, or a verified statement thereof, in the office of the judge of probate in which letters are granted, and the same must be docketed with a note of the date of such presentation; and, if required, a statement must be given by such judge, showing the date of presentation. Every such claim or statement thereof so presented must be verified by the oath of the claimant or some person having knowledge of the correctness thereof, and that the amount claimed is justly due, or to become due, after allowing all proper credits. Any defect or insufficiency in the affidavit may be supplied by amendment at any time. All claims not presented within six months from the granting of letters testamentary or letters of administration shall be forever barred, and the payment or allowance thereof is prohibited. But this section shall not apply to claims of executors or administrators to compensation for their services as such, nor to sums properly disbursed by them in the course of administration.



Section 43-2-353 - Revival of pending action considered as presentation.

The revival of any action pending against any person at the time of his death, which by law survives against his personal representative, by notice served on the executor or administrator within six months after the grant of letters, shall be considered as a presentation of the claim on which the action is founded.



Section 43-2-354 - Notice and hearing; judgment; costs; appeals.

The personal representative of the estate of a decedent may give notice in writing to the claimant or anyone having a beneficial interest in a claim against the estate that such claim is disputed in whole or in part; if in part, specifying the part disputed. Thereupon the judge of the court having jurisdiction of the administration of the estate shall, on written application of either the personal representative or the claimant, hear and pass on the validity of such claim, or part thereof, first giving 10 days' notice of such hearing to the interested parties. If the claimant in such proceeding shall fail to recover upon the disputed part of such claim, he shall be taxed with the costs thereof. This section shall not apply to claims against estates declared insolvent. If the judgment on any such claim is rendered by a probate court, either party may, within 30 days after the rendition of such judgment, appeal to the circuit court of the county in which the administration of said estate is pending, and the trial of the validity of said claim in said circuit court shall be de novo, and upon demand of either party, filed in the circuit court within 30 days from the taking of said appeal, shall be tried by a jury. If the administration of an estate in which a claim is disputed is pending in the circuit court, the trial of the validity of said claim shall be by jury upon demand of either party filed within 30 days after written notice that the claim is disputed. In any event either party may appeal to the supreme court or court of civil appeals, as the case may be, from the judgment of the circuit court, such appeal to be taken within 42 days and as other appeals are taken.






Division 2 - Payment and Preference.

Section 43-2-370 - Property charged with payment of debts.

All the property of the decedent, except as otherwise provided, is charged with the payment of his debts, and, if necessary, may be sold for that purpose.



Section 43-2-371 - Order of preference.

The debts against the estates of decedents are to be paid in the following order:

(1) The funeral expenses.

(2) The fees and charges of administration.

(3) Expenses of the last sickness.

(4) Taxes assessed on the estate of the decedent previous to his death.

(5) Debts due to employees, as such, for services rendered the year of the death of the decedent.

(6) The other debts of the decedent.



Section 43-2-372 - No preference among debts of same class.

No executor or administrator must, before the expiration of six months from the grant of letters, give a preference in the payment of any debt over others of the same class; nor is a debt due and payable entitled to any preference over debts of the same class which are not due.



Section 43-2-373 - Payment of claims barred by statute of limitations.

No claim against the estate of a decedent whether in favor of the personal representative or any other person, which was barred by the statute of limitations at the time of the death of such decedent, shall be paid by or allowed to the personal representative, unless the payment of such claim be expressly directed by a testator in his will.



Section 43-2-374 - When executor or administrator protected in payment of debts.

The payment of any debt against the estate of the executor or administrator, after six months from the grant of letters, protects him to the extent of the payment from liability on any other debt against such estate which had not been presented at the time of such payment.



Section 43-2-375 - Payment of debts not due.

Any debt not due, which has been presented, may be paid by an executor or administrator after six months from the grant of letters, and the provisions of section 43-2-374 include such debts; but such payment must not be made unless the creditor accepts, in discharge of such debt, such an amount as, with interest from the day of payment to the day when such debt is due, would make the amount thereof.






Division 3 - Sale, Compromise, and Settlement.

Section 43-2-390 - Authorization to compromise or sell claims.

The probate court having jurisdiction of the estate may authorize any executor or administrator to compromise or sell any bad or doubtful claim due the estate, on the written application of the executor or administrator, verified by his affidavit, and stating the facts, supported by evidence satisfactory to the court, that such claim is bad or doubtful, and that a compromise or sale thereof will promote the interests of the estate.



Section 43-2-391 - Notice and hearing.

Such application must not be heard until 10 days after the filing thereof, and notice thereof may be given to some person adversely interested whenever the court may deem just. When, or at such time as the court may continue the hearing, the court, satisfied that the claim is bad or doubtful, and that a sale or compromise thereof will promote the interests of the estate, must make and enter a decree directing the sale or compromise of the claim, as may be best for the interests of the estate. If a sale is decreed, it must be made by the executor or administrator at the courthouse of the county, or such other place as the court may direct, at public outcry to the highest bidder for cash, after having first given notice of the time and place thereof by publication, once a week for three successive weeks, in some newspaper published in the county, or if none is published therein, by posting notices for three weeks at the courthouse door, and three other public places in the county, or the notice may be given in any manner and for any time which may be directed by the court.



Section 43-2-392 - Report.

The executor or administrator shall make report, in writing and under oath, of such sale or compromise within 30 days thereafter; and when such report is made, the sale or compromise may be confirmed, unless good cause is shown for setting the same aside.



Section 43-2-393 - When executor or administrator may give note, etc., to extend or settle debt.

Any executor or administrator, by authority of the probate court given on his written application, may, in his representative capacity, give his note, bond or bill for the purpose of extending or settling a debt of the decedent, or settling a debt contracted by such representative for articles, or for work and labor for the estate; and for such note, bond or bill the estate is liable, and the executor or administrator is not personally liable. But the heirs, devisees, distributees or legatees must have 10 days' notice of such application.



Section 43-2-394 - Compounding with and discharge of debtor.

Whenever a debtor of the decedent is unable to pay all his debts, the executor or administrator, with the approbation of the court or judge thereof, may compound with him and give him a discharge, upon receiving a fair and just dividend of his effects. A compromise may also be authorized when it appears to be just, and for the best interest of the estate.









Article 16 - Sale of Personal Property.

Section 43-2-410 - Power of sale conferred.

Any part of the personal property of a decedent, including land warrants and choses in action, may be sold only by order of the court, on the written application of the executor or administrator, verified by affidavit, in the following cases, unless, in such cases, power to sell is conferred by the will:

(1) For the payment of debts.

(2) To make distribution among the distributees or legatees.

(3) To prevent the waste or destruction of property liable to waste, or of a perishable nature, if it is proved that the sale would be beneficial to the estate.



Section 43-2-411 - Notice of application.

Notice of such application must be given to some person adversely interested in such manner, and for such length of time, not less than three weeks, as the judge of probate may require; but when the property is perishable, and it is so specified in the application, no notice is required if the judge is satisfied of the truth of the allegations contained in the application.



Section 43-2-412 - Contesting application.

Any person interested may appear and contest such application, and show that no sale is required, or that it is more for the interest of the estate that other property should be sold.



Section 43-2-413 - Notice of sale.

When the application is granted for the sale of any personal property, the executor or administrator must give notice of the day, place and terms of sale, and a description of the property to be sold, by advertisement for three successive weeks in some newspaper published in the county where the sale is to take place, or, by posting notice at the courthouse door and at three other public places in the county. But when the property is perishable, or the expense of keeping it is very great, the sale may be made after five days' notice, which may be given by one insertion in a newspaper published in the county where the sale is to take place, or, if there be no such paper, by posting at the courthouse door, and at three other public places in the county. In addition to the notice prescribed in this article, the court may direct the giving of notice by printed handbills, or posters, to be distributed and posted in the manner best calculated to give extended notice of the sale.



Section 43-2-414 - Hours of sale.

Such sale must not commence before 11:00 A.M., nor continue longer than 4:00 P.M.; and, if not completed within those hours, it may be continued from day to day.



Section 43-2-415 - Terms of sale.

Such sale may be for cash or on credit not exceeding 12 months, as the court may direct; and if on credit, notes or bonds, with at least two sufficient sureties, must be taken by the executor or administrator.



Section 43-2-416 - When bid rejected and sale postponed.

When the highest amount bid for the property, or any part thereof, is, in the opinion of the executor or administrator, greatly less than its fair value, he may withdraw the property and postpone the sale.



Section 43-2-417 - Resale upon failure of purchaser to comply with terms; liability for deficiency.

If the purchaser fails to comply with the terms of the sale, the executor or administrator may again proceed to advertise and sell the property. If, on another and a completed sale, the property sells for a less sum than the amount bid at the former sale, the purchaser so in default is liable to the executor, administrator or any person damaged for the deficiency, and also the expense of the sale.



Section 43-2-418 - Completion, gathering and sale of crops commenced by decedent.

Any crop commenced by a decedent may be completed and gathered by the executor or administrator, and, the expenses of the plantation being deducted therefrom, is assets in his hands, and may be sold by him at private sale, either in or out of the state.



Section 43-2-419 - Sale of farm products.

All farm products coming into the hands of the executor or administrator as assets of the estate may be sold by him at public or private sale, at the reasonable market value, either in or out of the state.



Section 43-2-420 - Assignment or transfer of mortgages, notes or accounts.

Executors and administrators may assign and transfer by endorsement, without recourse or warranty, any mortgages, notes or accounts belonging to a decedent, provided he receives the full amount due thereon, and provided said mortgages, notes or accounts shall have been entered on the inventory returned to the court.



Section 43-2-421 - Stock in trade.

(a) When any person engaged in mercantile business dies, leaving a stock of goods, wares and merchandise, and leaving no surviving partner in such business, the executor or administrator of his estate may sell such stock or goods, wares or merchandise, either at public or private sale, by wholesale or retail, upon first obtaining an order for such sale, as provided in subsection (b) of this section, from the probate court having jurisdiction of the estate.

(b) To obtain such order, the executor or administrator must file in such court an application in writing, verified by his oath, setting forth with reasonable certainty the kind, quantity and estimated value of such goods, wares or merchandise, and any facts or circumstances that may render it necessary or expedient to sell the same; and if it should appear to the court that it would benefit those interested in the estate that such order should be made, the court must make the same, and may, in its discretion, prescribe such terms and conditions of sale as may seem to the court most advantageous to those interested in the estate. Such sale must be made within one year from the making of such order.



Section 43-2-422 - Returns of accounts of sales.

All accounts of sales of personalty made by the executor or administrator must be returned on oath, within 30 days after such sale, and must be recorded; and such returns may be compelled by attachment.






Article 17 - Renting and Sale of Real Estate.

Division 1 - For Payment of Debts and for Division.

Section 43-2-441 - Authorization to sell - Where will exists.

Lands may be sold by the executor or by the administrator with the will annexed, for the payment of debts, when the will gives no power to sell the same for that purpose.



Section 43-2-440 - Renting of lands.

The executor or administrator may rent the decedent's lands at public outcry, or, when the interest of the estate requires it, privately; and such rent is assets; but when lands are rented privately, he must report such renting to the probate court of the proper county within 30 days thereafter.



Section 43-2-442 - Authorization to sell - In case of intestacy.

In case of intestacy, lands may be sold by the administrator for the payment of debts.



Section 43-2-443 - Authorization to sell - Sale for division.

Lands of an estate may be sold by order of the probate court having jurisdiction of the estate when the same cannot be equitably divided among the heirs or devisees, when an adult heir or devisee files his written consent that the land be sold.



Section 43-2-444 - Application for sale.

The application for the sale of lands, either for payment of debts or for division, must be made by the executor or administrator in writing, verified by affidavit, to the probate court having jurisdiction of the estate, must describe the lands accurately, must give the names of the heirs or devisees, and their places of residence and must also state whether any, and which of such heirs or devisees, are under the age of 19 years or of unsound mind; and such application may be contested by any party interested in the estate.



Section 43-2-445 - Notice and hearing generally; time for hearing; appointment of guardian ad litem.

(a) The court must appoint a day, not less than 30 days from the time of making such application, for the hearing thereof, and must appoint a proper person, not a petitioner or of kin to a petitioner, as a guardian ad litem, to represent the minors or persons of unsound mind, if any there be, and must issue a citation to the heirs or devisees of full age, and residing in this state, notifying them of the application, and the day appointed for hearing the same, which must be served on them 10 days before the day appointed for the hearing.

(b) If such application be for the sale of land for the payment of debts, notice must also be given by publication, once a week for three successive weeks, in some newspaper published in the county, or by posting up notice at the courthouse door and three other public places in the county, at the discretion of the court. If no newspaper is published in the county, notices must be posted as above prescribed.



Section 43-2-446 - Notice to nonresidents.

If any of the heirs or devisees reside out of this state, such heirs or devisees may be brought into court by publication, once a week for three successive weeks, in a newspaper published in the county in which the application is made, or if none is published therein, then in the newspaper published nearest to the courthouse of such county.



Section 43-2-447 - Notice to unknown parties; appointment of special guardian; disposition of shares.

If it shall be averred in an application for the sale of lands for the payment of debts or for division, that the names of any of the heirs or devisees are unknown, that the petitioner has made diligent inquiry and cannot ascertain the same, the cause may proceed against them without naming them; but the court must make publication as in case of nonresidents, describing such unknown parties as near as may be by the character in which they are made parties and with reference to their interest in the lands sought to be sold, and must appoint a suitable and competent person not of kin or counsel to the petitioner, as special guardian to represent such unknown parties. The shares or interests of such unknown parties, in the proceeds of lands sold for division, shall be paid into court and there retained and paid out to the proper parties when ascertained.



Section 43-2-448 - Duties and compensation of guardian ad litem and special guardian.

The person appointed to represent minors, or persons of unsound mind, or unknown parties, must deny in writing the allegations contained in the application, and, if necessary, must employ counsel to defend the interests of those he represents. He is entitled to reasonable compensation, to be fixed by the court, and taxed and collected as costs.



Section 43-2-450 - Order of sale for payment of debts.

On the hearing of such application, and when the application is by an executor or administrator with the will annexed, that no power is given by the will for that purpose, the court may direct the sale of all, or such portion of the real estate as may be necessary to pay the debts; and such sale may be had on such credit as the court may direct, not exceeding two years.



Section 43-2-451 - Proof of facts on application to sell for division; order of sale.

The facts stated in an application to sell land for distribution may be proved or disproved by the deposition of disinterested witnesses, or by oral examination of disinterested witnesses in open court, which must be reduced to writing, filed and recorded; and if the facts stated in such application are proven to the satisfaction of the court by the evidence, the court may order a sale of the land, which must be sold on such terms as the court may direct, not exceeding a credit of three years.



Section 43-2-452 - When depositions required.

No order for the sale of land belonging to any estate, whether for the payment of debts, or for division, must be made when there are minors or persons of unsound mind or unknown parties interested in such estate, unless the probate court has taken evidence by deposition, showing the necessity of such sale; and such evidence must be taken, whether the allegations in the petition are denied or not by the guardian appointed by the court to represent the minors or persons of unsound mind or unknown parties; and any order of sale and sale, made without a compliance with the requisitions of this section, shall be wholly void.



Section 43-2-453 - Evidence of title.

In applications to the probate court for the sale of lands, the patent or deed shall be sufficient evidence to authorize the court to proceed and hear the application.



Section 43-2-454 - Dismissal of application upon failure of proof.

If, on the hearing of the application, the facts are not proved, the same must be dismissed at the cost of the applicant, for which execution may issue against him and his sureties.



Section 43-2-455 - Advertisement of sale.

When the application for the sale of land for the payment of debts or division is granted and the land directed to be sold, the executor or administrator must give notice of the day, place and terms of sale, and a description of the property to be sold, by advertisement for three successive weeks in some newspaper published in the county where the sale is to take place; and in case of a sale of lands lying in one body, but in more than one county, such notice must be given in each of the counties. If there is no such paper published in the county or in any county in which notice is required to be given, then, as to the county having no such paper, the notice must be given by posting at the courthouse door, and at three other public places in the county. In addition to the notice prescribed in this section, the court may direct the giving of notice by printed handbills or posters, to be distributed and posted in the manner best calculated to give extended notice of the sale.



Section 43-2-456 - Applicability of sections 43-2-414, 43-2-416 and 43-2-417.

Sections 43-2-414, 43-2-416 and 43-2-417 are applicable to sales of real estate.



Section 43-2-457 - How purchase money secured.

The executor or administrator must secure the purchase money by taking notes or bonds of the purchaser, with sufficient sureties, or taking a purchase money mortgage.



Section 43-2-458 - Place of sale.

Lands may be sold at such place in the county where they lie, as the court may direct; and if they lie in one body, but in more than one county, they may be sold in either of the counties, as the court may direct.



Section 43-2-459 - Report and examination of sale - Generally.

The executor or administrator must, within 30 days after such sale, report on oath his proceedings to the court, which report must show whether or not the executor or administrator has any personal pecuniary interest in the sale, whether he is, directly or indirectly, a purchaser at such sale; and the court must examine the same, and may also examine witnesses in relation thereto.



Section 43-2-460 - Report and examination of sale - Notice and hearing.

If it appears from the report of the personal representative provided for in section 43-2-459 that he has a personal interest in such sale, or that he was, directly or indirectly, the purchaser at such sale, or if the court is satisfied from the examination of witnesses in relation to the report as provided for in section 43-2-459 that he has such personal interest in the sale adverse to the interest of the heirs or devisees, or that he was, directly or indirectly, the purchaser at such sale, the court shall set a day for the hearing of such report for confirmation, of which hearing the court shall give the adverse parties at least 10 days' notice in any mode or manner to be directed by the court.



Section 43-2-461 - Setting aside sale; resale.

(a) If, on such examination, the court is satisfied that the sale was not fairly conducted, or that the amount for which the land, or any portion of the same, sold was greatly less than its real value, the court may vacate such sale, either in whole or in part.

(b) If it is made to appear to the court previous to the confirmation of such sale, that the sureties taken on the notes or bonds of the purchasers or the security given are insufficient, such sale, as to every such purchaser, must not be confirmed until he gives security for the purchase money to the satisfaction of the court; and if such security is not given within 10 days the sale must be vacated as to the purchaser thus failing.

(c) When any sale of land is vacated, in whole or in part, according to the provisions of subsections (a) and (b) of this section, the court must direct another sale to be had, which must be advertised and conducted in all respects as is provided for the sale of lands under the provisions of this division.



Section 43-2-462 - Confirmation of sale.

Whenever the court is satisfied that such sale was fairly conducted, and the land sold for an amount not greatly less than its real value, and the purchase money is paid, or sufficiently secured, by mortgage or other personal security, it must make an order confirming such sale; but such order of confirmation shall not be made until after the expiration of 10 days after the report of sale is filed.



Section 43-2-463 - Report of payment of purchase money.

When lands have been sold on credit, and when the whole of the purchase money has been paid, the executor or administrator must, within 30 days after such complete payment has been made, report the fact of such payment to the court of probate. If he fails to do so within the time specified in this section, such report may be compelled of him in the manner provided by section 43-2-465.



Section 43-2-464 - Conveyance.

After such confirmation, and when the whole of the purchase money has been paid by the purchaser, or his heirs, or any other person holding under him, directly or derivatively, on the application of such purchaser, or his heirs, or such other person holding under him, or of the executor or administrator, the court must order a conveyance to be made to such purchaser, or to his heirs, or to such other person holding under him, as the case may be, by the executor or administrator, or such other person as the court may appoint, conveying all the right, title and interest which the decedent had, at the time of his death, in such lands; and such order shall operate to vest the right, title and interest of the decedent in such purchaser, or his heirs, or such other person holding under him.



Section 43-2-465 - Right of purchaser to cite executor or administrator to report sale.

(a) If the executor or administrator fails, within the time required by law, to report any sale of lands made by him under the provisions of this article, the purchaser, or his heirs, or any other person claiming under him directly or derivatively, may, on motion in the probate court, have citation to issue to such executor or administrator, citing him to appear within 20 days from the date of the service of the citation, and report the sale; and if such executor or administrator is then a nonresident of the state, or his place of residence is unknown to the party asking for the citation, the court, on affidavit being made of either of these facts, must cause service of such citation to be made by publication, once a week for three successive weeks, in some newspaper published in the county, or if none is published therein, in the newspaper published nearest to the courthouse of such county.

(b) If the executor or administrator fails to appear and report the sale, as required by such citation, the probate court must, on the day such executor or administrator is cited to appear, or on such other day as may be set by the court, proceed to hear evidence touching the regularity of the sale, the compliance with the terms of sale, and the adequacy of the price bid for the lands; and if from the evidence the court is satisfied that the sale was regular and fair, that the purchase money has been paid or secured, according to the terms of sale, and that the amount bid at the sale is an adequate price for the lands, an order confirming the sale, and, if the sale was for cash, and the purchase money has been paid, designating and authorizing some person to convey the title to the lands to the party entitled thereto, must be made.



Section 43-2-467 - Correction of mistake in description of lands sold.

(a) When a mistake has been made in the description of lands of a decedent sold in good faith under an order of the probate court, either in the petition, order or other proceedings, the court ordering the sale has authority, on the written application of the purchaser, or his heirs or personal representatives, or any person holding under him, verified by affidavit, to correct such mistake. The application must contain a correct description of the lands sold, and must state the facts, and the names, ages and places of residence of the personal representatives and heirs or devisees of such decedent, if known, and if there be no personal representative, that fact must be stated; and, upon the filing of such application, the court must appoint a day for the hearing, of which, and of the nature of the application, notice must be given, by personal service, to the personal representative of such decedent, and such of his heirs as are of age, and are of sound mind, if residents of the state at least 20 days before the day appointed for the hearing, and also by publication, once a week for three successive weeks, in some newspaper published in the county, or if none is published therein, in a newspaper published nearest to the courthouse thereof. If there is no personal representative of the estate of such decedent, the court must appoint an administrator ad litem to represent the estate in such proceeding; and the court must also appoint a guardian ad litem for such of the heirs or devisees as are under the age of 19 years, or are of unsound mind.

(b) If, upon the hearing, the court is satisfied from the evidence adduced, that the sale of such lands was made in good faith, and that a mistake was made in the description of the lands sold, as stated in the application, a decree must be made and entered, correcting the mistake. If the purchase money has been fully paid, and a deed executed, the court must order the personal representative, or, if there be none, the administrator ad litem, to execute to the party making the application a new deed, conveying to him the lands according to the description as corrected.



Section 43-2-468 - Sale or division of land received on compromise.

Real estate received by an executor or administrator in payment of any bad or doubtful claim, on a compromise of such claim made under an order of the probate court, may be distributed by the court having jurisdiction of the estate, by sale or division, upon the same proceedings as are had for the sale or division of real estate of decedents; but such real estate, or the proceeds thereof, if sold, must otherwise be treated and distributed as personal property.






Division 2 - Sale of Land for Payment of Legacies.

Section 43-2-480 - Authorization to sell.

Lands of an estate may be ordered sold by the probate court having jurisdiction of the estate for the payment of pecuniary legacies, when such legacies are expressly or by necessary implication made a charge on such lands and the will does not confer upon the personal representative the power or authority to make sale of lands for such purpose.



Section 43-2-481 - Application for sale.

The application for the sale of lands for the payment of legacies must be made by the executor by petition, verified by affidavit, to the probate court having jurisdiction of the estate. It must describe the lands accurately and give the names of the devisees and their places of residence and must state whether any and which such devisees are under the age of 19 years or of unsound mind, and must also show that the lands prayed to be sold are charged or chargeable, expressly or by necessary implication, with the payment of pecuniary legacies, and that no power is given the personal representative to sell the lands for such purpose.



Section 43-2-482 - Notice; proceedings; order of sale.

Notice of the filing of such petition must be given as provided by law on petition by the personal representative to sell lands for division or for the payment of debts, and testimony shall be taken and all other proceedings had and the sale, if ordered, shall be made as now provided by law for the sale of lands by personal representatives for the payment of debts.









Article 18 - Settlements and Distributions.

Division 1 - General Provisions.

Section 43-2-500 - When annual or partial settlement required.

Every executor or administrator must make annual settlements of his administration; and he may, when necessary for the interests of the estate, be required to make a settlement at any time.



Section 43-2-501 - When final settlement may be made.

Final settlement may be made at any time after six months from the grant of letters, if the debts are all paid and the condition of the estate in other respects will admit of it.



Section 43-2-502 - Filing of account, etc. - Generally.

In making settlements of an administration, the executor or administrator must proceed as follows:

He must make out an account between himself and the estate he represents, charging himself with all the assets of the deceased which have come into his possession, except the lands, and crediting himself with all the credits he is by law entitled to; which account, verified by his oath, must be filed with the judge of probate of the court having jurisdiction.

With such account he must also file written evidence in his possession, on which he relies to sustain the credit side of such account, which may consist of an affidavit or any other legal evidence, in the discretion of the executor or administrator.

He must, at the same time, file a statement, on oath, of the names of the heirs and legatees of such estate, specifying particularly which are under the age of 19 years; and, if any of them are persons of unsound mind, it must be stated; but if the names, ages or condition of such heirs or legatees are unknown and they reside out of the state, they may be made parties as unknown heirs or legatees.

He must state the sum of funds of the estate which he has used for his own benefit, the time and the profit resulting from such use, if over legal interest, or, if he has not so used any of the funds of the estate for his own benefit, he must expressly deny on oath that he has so used such funds, and any party interested in the the estate may contest the same.

He shall be allowed all reasonable premiums paid on his bond as administrator or executor.



Section 43-2-503 - Filing of account, etc. - Liability for failure to file statement.

If such statement is not filed, the executor or administrator and his sureties are liable for all damages arising therefrom.



Section 43-2-504 - Appointment of guardian ad litem.

The court must appoint a competent attorney-at-law as guardian ad litem to represent the interests of minors and persons of unsound mind interested in such settlement.



Section 43-2-505 - Time for settlement; notice generally.

(a) Upon the filing of such account, vouchers, evidence, and statement, the judge of probate must appoint a day for such settlement, and must give notice of the same, by publication in some newspaper published in the county, for three successive weeks; or, if none is published in the county, by posting such notice at the courthouse and three other public places in such county, for the same length of time; but if the settlement be only an annual one, publication shall only be given by posting up notices as above provided. If the settlement is a final one, the probate judge must also give 10 days' notice of the day set for making the settlement to every adult distributee resident in the state whose place of residence is known or can be ascertained with reasonable diligence, and to all sureties on the bond of the administrator or executor.

(b) Such notice must state the name of the executor or administrator, the name of the deceased, the day appointed for settlement and the nature of the settlement, whether annual or final.

(c) If the heirs or legatees are of age and waive publication in a newspaper, notice must, in such case, be given by posting the same at the courthouse door.



Section 43-2-506 - Settlement by consent without notice.

In any case in which an administration is conducted pursuant to letters testamentary or letters of administration with the will annexed granted in this state and all legatees and distributees named in the will are of age and proof is made that all legal charges against the estate have been paid in full, the probate court, upon verified petition of the personal representative consented to by written instrument properly executed and acknowledged by all legatees and distributees, may approve a consent settlement without notice or publication or posting. In any case in which an administration is conducted pursuant to letters testamentary or letters of administration granted in this state and such administration in this state is ancillary to a primary administration in another state, and proof is made that all legal charges against the estate in this state have been paid in full and the balance of the assets of the estate in this state have been delivered to the executor or personal representative in the state of primary administration, the probate court, upon verified petition of the executor or personal representative appointed in this state consented to by the executor or personal representative in the state of primary administration, may approve a consent settlement without notice or publication or posting. In all other cases, when all heirs and next of kin are of age and proof is made that all legal charges against the estate have been paid in full, the probate court, upon verified petition of the personal representative consented to by written instrument properly executed and acknowledged by all heirs and next of kin, may approve a consent settlement without notice or publication or posting. In any of the above enumerated cases in which a minor or person of unsound mind may be a distributee or legatee and such minor or person of unsound mind has a guardian, duly appointed by any court of this state, and such guardian is not adversely interested to his ward in said settlement, such guardian may approve a consent settlement as evidenced by his consent in writing, if properly executed and acknowledged.



Section 43-2-507 - Auditing of account; proof of credits.

On the day appointed or any other day to which the settlement is continued, the court must proceed to examine and audit the account; and, on such auditing, the executor or administrator must produce satisfactory proof of the correctness of each item on the credit side of the account which may be made by the affidavit or oral examination of witnesses or by any other legal evidence.



Section 43-2-508 - Satisfaction of claims.

Any judge of probate, clerk or register of any circuit court or officer of any other court in Alabama having jurisdiction of partial or final settlement of estates of deceased persons shall be authorized to satisfy any claim legally filed against such estates and recorded in the solvent docket book in the office of the probate court, when satisfied from the evidence presented on a partial or final settlement that such claims have been paid.

Such satisfaction shall have the effect of notifying all interested parties that evidence of payment of such debt has been filed in the court.

For each such satisfaction, the officer shall be paid a fee of $.25.

A cancelled check for the amount claimed, properly endorsed by the claimant, may be considered as proof of the payment of such claim, and further proof of payment shall not be required.



Section 43-2-509 - Liability of executor or administrator for interest or profits.

If any executor or administrator uses any of the funds of the estate for his own benefit, he is accountable for any profit made thereon or legal interest.



Section 43-2-510 - Credit for expenses of minor distributees.

(a) When the estate of a decedent is solvent, the executor or administrator, out of the assets in his hands, may defray the necessary and reasonable expenses of maintaining and educating minors who are entitled to distribution therein, and who have no legal guardian; and, upon any partial or final settlement by him, the probate court must allow him credit for such expenses. To the extent the expenses are not within the family allowance, the expenses shall be charged against the shares of such minors and deducted therefrom on any distribution of the estate.

(b) An executor or administrator defraying such expenses must file with his account for a settlement a separate account of the amounts paid therefor on account of each of such minors accompanied by proper vouchers, showing the amounts and for what expended.



Section 43-2-511 - Contest of account - Generally.

Any person interested may appear and contest any item of the account and may examine the executor or administrator or any other witness and may introduce any legal evidence in support of his contest.



Section 43-2-512 - Contest of account - Showing of failure to discharge trust, etc.

Upon final settlement, any person contesting may also show that the executor or administrator has failed to charge himself with or to account for all the assets of the decedent received by him, or that he has failed to collect the same, or any portion thereof, or that by any abuse of, or failure to discharge his trust, such assets or any portion thereof have been depreciated, injured or destroyed.



Section 43-2-513 - Contest of account - Examination of witnesses.

The depositions of witnesses may be taken on interrogatories and read in evidence, or witnesses examined orally, by any party to the settlement, in the same cases, for the same causes and under the same rules as depositions are taken and read, or as witnesses are examined in civil actions.



Section 43-2-514 - Contest of account - Reduction or disallowance of item.

If any item as charged by the executor or administrator is reduced or not allowed, the costs of the contest in relation to such item must be paid by the executor or administrator, otherwise, by the party contesting.



Section 43-2-515 - Contest of account - Withdrawal of item.

The executor or administrator may, before the decision of the court on any item, withdraw the same; but in such case he must pay the costs of the contest as to such item.



Section 43-2-516 - Decree passing account as stated.

On auditing the account, the court must state the same and render a decree passing it as stated; and the same must be recorded.



Section 43-2-517 - Appointment and compensation of special guardian.

The jurisdiction of the probate court to make partial or final settlements or distributions of the estates of decedents is not affected by the fact that the executor or administrator making the settlement is also guardian of any heir or distributee, devisee or legatee of the decedent; but in such case the court must appoint a special guardian, without bond, to represent such heir or distributee, devisee or legatee on the settlement and distribution; and, upon final settlement, any decree to which such ward may be entitled must be rendered against the executor or administrator in the name of the special guardian for the use of the ward; and thereafter the executor or administrator, in the capacity of guardian, shall be accountable for such decree. The special guardian shall be entitled to reasonable compensation for his services and for the services of counsel properly employed to be allowed by the court and to be paid by such general guardian out of the estate of the ward.



Section 43-2-518 - Reexamination of items included in previous settlements.

Upon the final settlement, any item of account included in any previous settlement may be reexamined; but its allowance in the previous settlement is presumptive evidence of its correctness.



Section 43-2-519 - Notice of annual or partial settlement; conclusiveness of order or decree; reopening account.

Whenever any administrator or executor shall file any annual, partial or final settlement in any court having jurisdiction thereof, the court shall, at the request of such administrator or executor, require that notice thereof be given in the same manner as required by law in cases of final settlements, and any order or decree of the court on such settlement after such notice shall be final and conclusive as to all items of receipts and disbursements and other transactions and matters shown therein, and as to all fees and compensation fixed or allowed to any such administrator, executor or attorney, and appeals therefrom shall and must be taken in the manner provided for from any other final decrees of such court. Thereafter, at any time prior to final settlement, the account may be reopened by the court on motion or petition of the administrator, executor, beneficiary or other party having an interest in the estate for amendment or revision, if it later appears that the account is incorrect, either because of fraud or mistake.






Division 2 - Compelling Settlement by Existing Executor or Administrator.

Section 43-2-530 - Authorization to compel settlement.

Any executor or administrator may be required by citation to file his accounts and vouchers and to make a settlement, notwithstanding any provision in any will or other instrument to the contrary; and, if after service of the citation, he fails to file his accounts and vouchers for a settlement on the day named in the citation, the probate court or other court having jurisdiction of the said estate may compel him to do so by attachment or may proceed to state the account against him from the materials on file or such other information as may be accessible, charging him with such assets as may have come to his hands.



Section 43-2-531 - Issuance of citation; notice; when court required to examine, audit or restate account.

After stating such account, the court must issue a citation to such executor or administrator to appear on a day therein named and file his accounts and vouchers for settlement or that the account so stated will be passed, which must be served on him at least 10 days before the day named therein; and must also give notice of such settlement by publication, as in case of settlements voluntarily made by executors and administrators; and, if on the day named such executor or administrator fails to appear and file his accounts and vouchers for settlement, as required by law, the court must proceed to examine the account so stated and audit and, if necessary, restate the same.



Section 43-2-532 - Proceedings on settlement of account.

On the day appointed for auditing such account, any person may attend on the part of such executor or administrator and show that he is entitled to additional credits; and any person interested may attend and contest any item of such account or in any previous account, or may show assets not accounted for, or that such executor or administrator has failed to collect any assets from want of due diligence, or that, by any abuse of, or failure to discharge his trust, such assets or any portion thereof have been injured, destroyed or depreciated; and, in case of such proof, the executor or administrator must be charged therewith; and, upon such settlements, decrees must be rendered as upon settlements voluntarily made.



Section 43-2-533 - Setting aside decree.

If, however, such executor or administrator appears and files his accounts and vouchers for settlement and pays such costs as have accrued upon the proceedings had under sections 43-2-530 through 43-2-532, the court may set aside such decree and proceed as if none had been rendered.






Division 3 - Compelling Settlement of Executor or Administrator Whose Authority Has Ceased.

Section 43-2-550 - Final settlement required following death, removal or resignation of executor or administrator.

When an executor or administrator dies, resigns or is removed, or his letters are revoked, or his authority ceases from any cause, he must within one month after his authority ceases or, in case of his death, his personal representative must or, in case of his removal from the state, his sureties must, within six months after the grant of letters, file his accounts, vouchers and statement of heirs and legatees for and must make final settlement of the administration of, such executor or administrator, of which settlement notice must be given in the same manner; and such settlement must be conducted and governed, except as otherwise provided in this article, by the same rules and provisions of law as other final settlements by executors or administrators.



Section 43-2-551 - Making succeeding executor or administrator party to settlement.

The remaining or succeeding executor or administrator of the estate of the decedent, if there be one, must be made a party to such settlement and, if a resident of this state, must have personal notice of the time of making the same served on him at least 10 days before the day appointed therefor.



Section 43-2-552 - Decree for balance - Generally.

If there remains any act of administration to be done, other than making settlement and distribution or payment of legacies, and there is a remaining or succeeding executor or administrator, a decree must be rendered in his favor for the amount found due on such settlement, and for the delivery of any personal property in the hands of the executor or administrator whose authority has ceased or, if dead, of his personal representative; but if more than six months have elapsed from the original grant of letters and there remains no other act of administration to be done than making distribution or payment of legacies, and the estate is solvent, the court must at once proceed to decree distribution or payment of legacies directly to those entitled; or, if in the case last mentioned, there are money assets in the hands of the outgoing executor or administrator, or, if dead, of his personal representative, in excess of a sum sufficient for the payment of debts and expenses of further administration, such excess must be distributed, or legacies paid therefrom, directly to those entitled, without passing through the hands of the remaining or succeeding administrator.



Section 43-2-553 - Decree for balance - Decree in favor of outgoing executor or administrator; insolvent estates.

If, on such settlement, a balance is ascertained to be due from the estate of such decedent to the deceased or outgoing executor or administrator, the probate court may, if six months have elapsed from the grant of original letters, render a decree in favor of the outgoing executor or administrator or, if dead, of his personal representative, against the remaining or succeeding executor or administrator for such balance; and if the estate is solvent, payment thereof may be enforced by execution against him, to be levied on any effects of such estate in his hands unadministered; but if the estate is insolvent, such decree is to be paid as other claims against insolvent estates; and if such balance or any part thereof is for expenses of administration necessarily incurred, such balance, or such part thereof as may be for such expenses, shall be a preferred claim against such estate and shall be paid as other preferred claims are paid.



Section 43-2-554 - When execution may be stayed.

The probate court may stay execution on any decree rendered under the provisions of section 43-2-553, for any time not exceeding six months, if, in the judgment of the court, the interest of the estate requires extension.



Section 43-2-555 - Stating account or compelling settlement by attachment.

If such outgoing executor or administrator or, if dead, his personal representative or, in case of his removal from the state, his sureties fail to make settlement within the time required by this division, the court may, of its own motion or on the application of any party in interest, compel him or his sureties to do so by attachment, or may state the account against him or his sureties from the materials on file or such other information as may be accessible to the court, charging him or his personal representative or his sureties with such assets as may have come into the hands of such executor or administrator.



Section 43-2-556 - Issuance of citation; notice; when court required to examine, audit or restate account.

After stating such account, the court must issue citation to such executor or administrator or, if dead, to his personal representative or, in case of his removal from the state, to his sureties to appear on a day therein named and to file his account and vouchers for settlement, or that the account so stated will be passed, which must be served on him, or, if dead, on his personal representative or, in case of his removal from the state, his sureties at least 10 days before the day named therein; and must also give notice of such settlement by publication, as in case of final settlements voluntarily made by executors or administrators; and if, on the day named, such executor or administrator or, if dead, his personal representative or, in case of his removal from the state, his sureties fail to appear and file his accounts and vouchers for settlement, as required by law, the court must proceed to examine the account, audit and, if necessary, restate the same.



Section 43-2-557 - Proceedings on final settlement of account.

On the day appointed for auditing such account, any person may attend on the part of such executor or administrator or, if dead, of his personal representative or, in case of his removal from the state, his sureties and show that he is entitled to additional credits; and any person interested may attend and contest any item of such account or in any previous account, or may show assets not accounted for, or that such executor or administrator has failed to collect any assets from want of due diligence, or that, by any abuse of or failure to discharge his trust, such assets, or any portion thereof, have been injured, destroyed or depreciated; and, in case of such proof, the executor or administrator or, if dead, his personal representative or, in case of his removal from the state, his sureties must be charged therewith. On such settlements, decrees must be rendered as upon like settlements voluntarily made.



Section 43-2-558 - Setting aside decree.

If, however, such executor or administrator or, if dead, his personal representative or, in event of his removal from the state, his sureties appear and file his accounts and vouchers for settlement and pay such costs as have accrued upon the proceedings had under sections 43-2-555 through 43-2-557, the court may set aside such decree and proceed as if none had been rendered.



Section 43-2-559 - Other actions not barred.

The proceedings for the settlement of the accounts of deceased or outgoing executors or administrators provided for in this division do not prevent any action by the remaining or succeeding executor or administrator, or by any other person entitled thereto, against such executor or administrator or his personal representative for any property remaining in his hands or for any other cause of action.



Section 43-2-560 - Settlement by sureties of deceased executor or administrator - Filing account and vouchers.

In case of the death of an executor or administrator who had not made a final settlement of his executorship or administration, and where letters of administration or testamentary have not been granted on his estate, the sureties on his official bond may proceed to make settlement of his administration of said estate as executor or administrator in the probate court having jurisdiction thereof by filing an account and vouchers for final settlement with the heirs and distributees, or with the administrator de bonis non, or cestui que trust, or minors and guardian ad litem, where minors are interested.



Section 43-2-561 - Settlement by sureties of deceased executor or administrator - Making representative of deceased executor or administrator party to settlement.

Should an administrator or executor of such deceased executor or administrator be appointed at any time before final decree, any party to the proceeding may, on motion, have such executor or administrator of such deceased executor or administrator made a party to such settlement on 10 days' notice.



Section 43-2-562 - Settlement by sureties of deceased executor or administrator - Petition for order requiring sureties to make settlement.

In any case where an executor or administrator shall die without having made a final settlement of his administration and a successor is appointed, such succeeding executor or administrator or the heirs and distributees, legatees or cestui que trust may, by petition to the court in which such estate is pending, have an order requiring the sureties on such bond to make settlement of such estate in said court after 10 days' notice of the day fixed by the court or judge thereof.



Section 43-2-563 - Settlement by sureties of deceased executor or administrator - Conclusiveness of settlement.

In all such cases provided for in section 43-2-562, the settlement therein provided for shall be final and conclusive against such sureties save the right of review by appeal or otherwise as now provided by law.



Section 43-2-564 - Settlement by sureties of deceased executor or administrator - Execution against sureties.

Execution and all other final process may issue against the said sureties on said bond to enforce said judgments.






Division 4 - Compelling Payment of Legacies.

Section 43-2-580 - When legatee or widow entitled to compel payment.

After the expiration of six months from the grant of letters testamentary, or of administration, with the will annexed, if there are more than sufficient assets in the hands of such executor or administrator to pay the debts of the deceased, any legatee may apply to the probate court of the county in which letters were granted to compel the payment of his legacy; and a widow who has dissented from her husband's will or her personal representative, if she is dead, shall have like remedy to compel the payment of the distributive share to which she may be entitled.



Section 43-2-581 - Application.

The application for such purpose must be in writing, verified by affidavit; must set forth the applicant's claim and must allege a sufficiency of assets in the hands of such executor or administrator to pay the same after discharging the debts of the testator, charges on his estate and other legacies entitled to priority of payment.



Section 43-2-582 - Time for hearing; notice to executor or administrator.

The court must appoint a day for hearing such application, and a citation must be issued and served on the executor or administrator notifying him of the grounds of such application and of the day appointed for hearing the same, 10 days before such day.



Section 43-2-583 - Conduct of hearing; when payment or delivery directed.

On the day appointed or on any other day to which the hearing of the application may be continued, the court must hear the same; and, if it appears that the applicant is a legatee and that after the payment of his legacy there will be a sufficiency of assets to pay all the debts which have been presented, charges and other legacies which are entitled to priority, the court may direct the payment or delivery of such legacy, or any part thereof, according to the proof of assets and of the other legacies in the same degree with that of the applicant, on the legatee's executing a refunding bond according to the provisions of section 43-2-584.



Section 43-2-584 - Refunding bond.

Such refunding bond must be payable to the executor or administrator with the will annexed and must be in double the amount directed to be paid or in double the value of the property to be delivered, to be ascertained by the appraisement or other evidence satisfactory to the court, with at least two sufficient sureties, conditioned to refund the amount paid or to return the property or pay the value thereof, with interest on such amount or value from the time the same was received, should the assets prove insufficient to discharge the other debts presented and charges and other legacies entitled to priority of payment.



Section 43-2-585 - Enforcement of payment or delivery.

If the legacy is not payable in money, the value thereof as ascertained under section 43-2-584 must be entered of record; and, if the amount directed to be paid or the property directed to be delivered is not paid or delivered within 60 days after such order, an execution may issue for such amount or the value of such property against such executor or administrator and his sureties.



Section 43-2-586 - Applicability of sections 43-2-581 through 43-2-585 to widow.

Sections 43-2-581 through 43-2-585 apply to the widow who has dissented from her husband's will and seeks to compel the payment of her distributive share or, if she is dead, to her administrator or executor.






Division 5 - Arbitration on Settlement of Estates.

Section 43-2-600 - When matters of controversy may be referred to arbitration.

On the settlement of the estate of a decedent, when such estate is free from debt, the probate court in which such settlement may be pending has authority to refer all matters of controversy arising in such settlement to arbitration, if, in the opinion of the court, the interests of the parties can be best subserved thereby and the parties, or their attorneys, consent thereto.



Section 43-2-601 - Consent by guardian.

If any person interested in such estate is an infant or of unsound mind, his guardian shall have authority to consent to the reference to arbitration, which consent must be in writing, and, when so given, shall be binding on such person as fully and effectually as if he were of full age or of sound mind.



Section 43-2-602 - Appointment of arbitrators.

The arbitrators must not exceed three in number and must be entirely disinterested and must be appointed by order of the probate court.



Section 43-2-603 - Award - Generally.

The arbitrators must make their award in writing, and, within 10 days after making the same, they must return it to such court; and, if approved by the court, it must be entered of record and shall be final and conclusive upon all the parties. But such award must not be approved until after the expiration of 10 days from the time it is returned to the court.



Section 43-2-604 - Award - Force and effect; execution.

If such award, or any part thereof, is for the payment of money, it shall, when approved and entered of record, have the force and effect of a judgment at law in favor of the person to whom the money may be awarded; and execution may issue thereon as in other cases.



Section 43-2-605 - Award - Setting aside; second reference.

If such award is not approved by the court, it must be set aside; and the court may refer the matters again to the same or other arbitrators.



Section 43-2-606 - Award - Objections.

Any of the parties may, within 10 days after such award has been returned to the court, file objections to the same; and, if objections are filed, the court must appoint a day, not less than 30 days from the filing of such objections, to hear and determine the same, notice of which must be given as now required by law in cases of applications for final settlements of the estates of decedents by executors or administrators.



Section 43-2-607 - Applicability of certain sections in Title 6.

Sections 6-6-4 through 6-6-10 and 6-6-13 are made applicable to the settlement of estates by arbitration.






Division 6 - Distribution or Division on Final Settlement.

Section 43-2-620 - Orders of distribution - Generally.

On the final settlement of an estate, the court may make such orders of distribution as may be necessary, and, on the confirmation of the same, may render a decree thereon, and the property must be delivered according to such decree; or, if there is money only to be divided, it may render a decree in favor of each distributee entitled to the same, for his distributive share, against the executor or administrator.



Section 43-2-621 - Orders of distribution - To whom directed; contents.

All orders of distribution must be directed to three disinterested persons appointed by the court, must specify the property to be divided, the persons and their respective shares and must require them to return their proceedings on a day specified in such order.



Section 43-2-622 - Orders of distribution - Oath; return; exceptions to report.

(a) The persons therein named, or a majority of them, must proceed to make distribution according to such order, having first taken an oath to make such distribution fairly and impartially, if the same can be made, which oath may be administered by the executor or administrator, and must return their proceedings in writing, signed by them, to the court by the day specified in such order.

(b) If the property cannot be divided equitably without a sale of all or some portion thereof, the commissioners must so report.

(c) Any person may file exceptions to the report of the commissioners within 30 days after the day appointed for the return or, if returned at any time thereafter, within 30 days after the return.



Section 43-2-623 - Confirming or setting aside distribution; when sale may be directed.

The court, for causes shown on such exceptions, or otherwise, may set aside such distribution and direct another distribution or, if the same is just, may confirm it; or, if it appears from such report that the property cannot be equitably divided without a sale of all or some portion thereof, it may direct a sale of all or any portion of the personal property.



Section 43-2-624 - How sale advertised and made.

Such a sale must be advertised and made as sales of personal property under the order of the court for the payment of debts.



Section 43-2-625 - Delivery of property upon confirmation.

Upon the confirmation of any order of distribution, the executor or administrator must deliver the property to the persons entitled thereto.



Section 43-2-626 - Division, sale or assignment of judgments or claims.

(a) Any judgments or claims in favor of the estate, which are not collected at the time of final distribution, may be divided among the persons entitled, on final distribution; or, if such division cannot be equitably made, may be sold as other personal property.

(b) The executor or administrator must assign any such judgment or claim to the distributee, legatee or purchaser, as the case may be; and such person is entitled to collect the same by civil action or otherwise.



Section 43-2-627 - Setting off indebtedness of distributee or legatee.

(a) If, on final settlement, any distributee or legatee owes the estate any debt, contracted with the decedent in his lifetime or with the executor or administrator in his representative capacity, the court shall allow the same in favor of the executor or administrator, as a setoff against the distributive share of such distributee or legatee and shall decree satisfaction of his distributive share to the extent of such debt or demand; but the distributee or legatee may make any defense to the setoff that would be available to him in a direct proceeding for the recovery of the debt.

(b) In no case shall a decree be rendered in favor of the executor or administrator against such distributee or legatee for the excess, when the debt is greater in amount than the distributive share; nor shall the executor or administrator be prevented from prosecuting a civil action in the proper court for any excess that may be due him from such distributee or legatee.



Section 43-2-628 - Discharge of executor or administrator from liability.

When the estate has been fully administered and it is shown by the executor or administrator, by the production of satisfactory vouchers, that he has paid all sums of money due from him and delivered up, under the order of the court, all the property of the estate to the parties entitled and performed all the acts lawfully required of him, the court must make a judgment or decree discharging him from all liability as such executor or administrator.



Section 43-2-629 - Disposition of personal estate of foreign decedent.

(a) When administration is taken out in this state on the estate of any person who, at the time of his death, was an inhabitant of any other state or country, his personal estate, after the payment of debts and charges on his estate, must be disposed of according to his last will, if probated in this state and, if no such will is probated in this state, according to the law of the state or country of which he was an inhabitant.

(b) Upon the settlement of such estate and after the payment of all debts for which the same is liable in this state, the residue of the personal estate may be distributed and disposed of according to the provisions of subsection (a); or it may be transmitted or paid over to the executor or administrator of the state or country where the deceased had his domicile.






Division 7 - Distribution Before Settlement.

Section 43-2-640 - Authorization to make distribution - Distribution by executor or administrator.

When the executor or administrator is satisfied that the estate is solvent, he may, after six months from the date of the grant of letters testamentary or of administration, make distribution of the whole or any part of the property without obtaining an order of court, or he may so report it and obtain an order of distribution as to the whole, or any part of the property; but, in such case, if the distribution or the order is made before a final settlement of such estate, neither the distribution, the order, nor the proceedings thereon are a defense in any action brought against such executor or administrator as such.



Section 43-2-641 - Authorization to make distribution - Distribution by court after six months from grant of letters.

(a) The court may also, in case of intestacy, make an order of distribution out of the assets of the decedent, on the application of any person entitled to distribution, after six months from the grant of letters.

(b) The order of the court, made after six months from the grant of letters on the application of any legatee or person entitled to distribution, is a protection to the executor or administrator, to the extent of the amount or value of the legacy or share ordered to be paid or distributed.



Section 43-2-642 - Contents of application.

Such application must be in writing, verified by affidavit, must specify the share to which the applicant is entitled and must allege that the assets of the decedent are more than sufficient to pay the debts of the decedent and the charges on his estate.



Section 43-2-643 - Time for hearing; notice.

A day must be appointed for the hearing of such application, and a citation must be issued and served on the administrator 10 days before the day appointed, notifying him of the grounds of the application and the day of hearing the same.



Section 43-2-644 - When distribution made; limit on amount.

On the day appointed, or on any other day to which the application may be continued, if the court is satisfied from the evidence that the assets are more than sufficient to pay the debts and charges, it may make an order of distribution for such portion of the distributive share of the applicant as may be authorized by the evidence; but, in making such order, the court must not exceed the share to which the applicant would be entitled on a final settlement and distribution.



Section 43-2-647 - Refunding bonds - Bond stands as security; action on bond.

(a) Such refunding bond stands as security for the executor or administrator, should the assets in his hands, after any payment of money or delivery of property under the order of the court, prove insufficient to pay the debts, claims and charges against the estate, and the executor or administrator pays the same; and also as security for the creditors of the estate; and any creditor may bring a civil action thereon.

(b) The extent of the recoveries on such bond is the amount or value of the property received by the legatee or distributee and interest on such amount or value from the date of its receipt; and the value of property received may be proved by the entry of record, made according to the provisions of this division or other evidence; and civil actions may be brought on such bond from time to time in the name of any person aggrieved until the whole amount of the liability, as determined by this section, is recovered.



Section 43-2-646 - Refunding bonds - Recordation; transcript as evidence.

All refunding bonds provided for in this division must be recorded by the judge of probate and then delivered to the executor or administrator; and a transcript of any such bond as recorded, duly certified, is evidence to the same extent as the original would have been if produced.



Section 43-2-645 - Refunding bonds - Required; terms and conditions.

Such order must not in any case be made, unless the applicant gives a refunding bond, with two sufficient sureties, to be approved by the judge of probate, payable to the administrator, in double the amount distributed to the applicant or in double the value of his share of the property directed to be distributed, to be ascertained by the appraisement or other evidence and entered of record, and conditioned to refund the amount directed to be paid, or to return the property received on such distribution, or to pay the value thereof and interest on such amount or value from the time the same was received, if the assets are insufficient to discharge the debts and charges against the estate.



Section 43-2-648 - Refunding bonds - Rights of parties among themselves.

Any party making a payment on any refunding bond taken under this division, may recover against the parties to any other refunding bond such an amount as shall be in the same proportion to the amount collected from the plaintiff, as the amount of money and value of the property delivered on both bonds bears to the amount of money or property delivered on the bond of the defendant.



Section 43-2-649 - Costs.

If any application made under the provisions of this division is determined against the applicant, he must pay the costs.






Division 8 - Presumption of Settlement After 20 Years.

Section 43-2-660 - When presumption arises.

When the administration of the estate of a deceased person shall be pending in any court, and the records of such court shall show that letters testamentary or letters of administration on such estate were issued and that 20 years or more have elapsed since six months after such letters were issued, without further action in said cause, or if any further action was taken in said cause, and 20 or more years have elapsed since any such action, and if all bequests and legacies provided for in a will being administered in such cause have been payable or demandable for more than 20 years, and if the executor or administrator in such cause shall not for 20 or more years have made any payment or partial payment or promise of payment of any claim against such estate or of any bequest, devise or distributive share due from such estate, then it shall be conclusively presumed that final settlement of said estate has been made by the executor or administrator thereof and that all debts of said estate, all legacies and bequests due by said estate, and all distributive shares in said estate have been paid to the persons entitled thereto.



Section 43-2-661 - Petition to establish presumption.

An executor, administrator or surety on the bond of the executor or administrator of said estate, or the heirs or next of kin of such executor, administrator or surety may file a petition or complaint, verified by affidavits, in the court in which such a cause is pending, alleging the existence of the facts that raise the presumptions stated in section 43-2-660, and, upon the filing of such petition or complaint and giving security for costs of the proceeding, the court must appoint a day for the hearing of such petition or complaint and must give notice of the same by publication in some newspaper published in the county for three successive weeks or, if none is published in the county, by posting such notice at the courthouse and three other public places in such county for the same length of time; and the court must also give 10 days' notice to every adult distributee resident in the state and to all sureties on the bond of the administrator or executor in said cause, of the day set for hearing the petition or complaint.



Section 43-2-662 - Notice of hearing on petition.

Such notice must state the name of the executor or administrator, the name of the deceased and the day appointed for the hearing of the petition or complaint. If all heirs and legatees are of age and waive publication in a newspaper, notice must, in such case be given by posting the same at the courthouse door.



Section 43-2-663 - Contest.

Any person interested may appear and contest any statement in the petition or complaint and may examine the parties or any other witness and may introduce any legal evidence in support of his contest.



Section 43-2-664 - Order after hearing.

Should the court find the allegations of the petition or complaint to be true, it shall enter an order, decree or judgment in said cause discharging the executor or the administrator and the sureties on their official bonds from all liability growing out of the administration of said estate. Should it find otherwise, the court shall dismiss the petition or complaint.






Division 9 - Compensation, Commissions, Fees, etc.

Section 43-2-682 - Court may allow compensation or attorney's fees up to time of settlement.

Upon any annual, partial or final settlement made by any administrator or executor, the court having jurisdiction thereof may fix, determine and allow the fees or other compensation to which any such administrator or executor is entitled from an estate up to the time of such settlement, and may also fix, determine and allow an attorney's fee or compensation, to be paid from such estate to attorneys representing such administrator or executor, for services rendered to the time of such settlement.



Section 43-2-683 - Previous fees considered upon final settlement.

In the allowance of fees to executors or administrators and their attorneys on final settlement, the court shall take into consideration such fees as may have been allowed and paid to them prior to such final settlement, but such administrators or executors shall be entitled to full credit for any fees allowed and paid on any annual or partial settlement after notice given as provided for in case of final settlements.






Division 10 - Summary Distribution of Small Estates.

Section 43-2-690 - Short title.

This division shall be known as the "Alabama Small Estates Act."



Section 43-2-691 - Definitions.

For the purposes of this division, the following words and phrases shall have the meanings respectively ascribed to them by this section:

(1) DEVISEES. The persons who are entitled to the personal property of a decedent under the terms of a testamentary disposition.

(2) DISTRIBUTEES. The persons who are entitled to the personal property of a decedent under the terms of a testamentary disposition or under the Alabama descent and distribution statutes.

(3) ESTATE. All the personal property of a decedent who owns no real property at the time of his or her death for which title does not pass by operation of law.

(4) HEIRS. The persons who are entitled to the personal property of a decedent under the Alabama descent and distribution statutes.

(5) PERSON. The term includes natural persons and corporations.

(6) PERSONAL REPRESENTATIVE. The term includes an executor, administrator, administrator with the will annexed, and special administrator.



Section 43-2-692 - Petition for summary distribution; when surviving spouse or distributee entitled to personal property without administration.

(a) The surviving spouse, if there is one, otherwise the distributees of an estate of personal property only, may initiate a proceeding for summary distribution of the estate by filing a verified petition in the office of the judge of probate of the county in which the decedent was domiciled at death alleging the conditions provided in subsection (b). The petition shall include a description of the estate of the decedent. No bond shall be required to be filed with the petition.

(b) The surviving spouse or distributee shall have a defeasible right to the personal property of the decedent without awaiting the appointment of a personal representative or the probate of a will if all of the following conditions exist:

(1) The value of the entire estate does not exceed twenty-five thousand dollars ($25,000). This figure shall be adjusted annually for changes in the Consumer Price Index by the State Finance Director who shall notify each judge of probate of the newly adjusted figure.

(2) The decedent died a resident of this state.

(3) No petition for the appointment of a personal representative is pending or has been granted.

(4) At least 30 days have elapsed since the notice of the filing of the petition was published as hereinafter provided.

(5) All funeral expenses of the decedent have been paid, or alternatively, that arrangements for the payment out of the estate of the decedent of all unpaid funeral expenses have been made by the surviving spouse or other distributee.

(6) If the decedent died intestate, the awards due under Alabama descent and distribution statutes to the surviving spouse and to the child or children have been determined by the judge of probate.

(7) If the decedent died testate, a document purporting to be his or her will, which on its face, is properly executed, witnessed, and attested in compliance with Alabama law, has been duly filed in the office of the judge of probate.

(8) Notice of the filing of a petition for a summary distribution under this division shall be published once in a newspaper of general circulation in the county in which the decedent was domiciled, or if there is no newspaper of general circulation in the county, then notice thereof shall be posted at the county courthouse for one week.

(9) All claims against the decedent's estate have been paid or arrangements for the payment out of the estate of the decedent have been made by the surviving spouse or other distributee according to the following priority:

a. First, to each person entitled to payment for any funeral expenses owed by the decedent or his or her estate.

b. To the judge of probate for fees and charges incurred in the proceedings for summary distribution.

c. To any person entitled to payment for expenses incurred in the decedent's last illness.

d. To the State of Alabama, the county, and any municipality therein for taxes assessed on the estate of the decedent previous to his or her death.

e. To each secured creditor.

f. To each unsecured lienholder.

g. To each remaining general unsecured creditor of the decedent.

h. To each surviving spouse, child, or other distributee who is entitled to take under Alabama's descent and distribution laws, or, alternatively, to each devisee entitled to take under any testamentary disposition of the decedent.



Section 43-2-693 - Entry of order directing summary distribution.

When all of the applicable conditions enumerated in subsection (b) of Section 43-2-692 occur, the judge of probate shall enter an order directing a summary distribution of the estate.



Section 43-2-694 - Transfer of property or evidence of rights therein to surviving spouse or distributees.

Upon delivering a copy of the judge's order for summary distribution or an affidavit executed by any person having knowledge of the fact and alleging the concurrence of the conditions listed in subsection (b) of section 43-2-692 showing the defeasible right therein, together with a copy of the decedent's will if the claim is under such will, such spouse or distributee shall be entitled to have the decedent's property or the evidence of the decedent's ownership in such property transferred to him by any person owing any money to the decedent's estate, having custody of any personal property of the decedent or acting as a registrar or transfer agent of any evidence of interest, indebtedness, property or right of the deceased therein.



Section 43-2-695 - Limitation on defeasible rights of surviving spouse or distributees.

The defeasible right of the surviving spouse or distributees provided for by this division shall be subject only to any preexisting rights to administer the estate or probate the will, or to the superior rights of any other person to such personal property.



Section 43-2-696 - Effect of transfer pursuant to affidavit.

The person making payment, delivery, transfer or issuance of personal property or evidence thereof pursuant to the affidavit prescribed in section 43-2-694 shall be discharged and released to the same extent as if made to a personal representative of the decedent, and he shall not be required to see the application thereof or to inquire into the truth of any statement in the affidavit if made by any other person. If any person to whom such affidavit is delivered refuses to pay, deliver, transfer or issue any personal property or evidence thereof, it may be recovered or its payment, delivery, transfer or issuance compelled in an action brought for such purpose by or on behalf of the person entitled thereto under sections 43-2-692 and 43-2-695 upon proof of the defeasible right declared by such sections. Any person to whom payment, delivery, transfer or issuance is made shall be answerable and accountable therefor to any personal representative of the estate or to the surviving spouse or minor children of the decedent who shall proceed against such person, or to any other person having a superior right to the decedent's estate.









Article 19 - Insolvent Estates.

Division 1 - General Provisions.

Section 43-2-700 - Order and preference of payment of debts.

When the real and personal property of any decedent is insufficient for the payment of the debts, the proceeds arising from the sale thereof must be distributed as directed by section 43-2-371 in proportion to the amounts due to each class of creditors, in the order in such section specified.



Section 43-2-701 - Report of insolvency - Generally.

Whenever the executor or administrator of any estate is satisfied that the property of the estate is insufficient to pay its debts, he must file with the judge of probate of the court having jurisdiction of the estate a report in writing that such estate is, to the best of his knowledge and belief, insolvent.



Section 43-2-702 - Report of insolvency - Statement to be filed with report.

He must file with such report:

(1) A statement of all the goods and chattels, evidences of debt and other personal property, with the estimated value of each, and the amount of money belonging to such estate;

(2) A full statement of the real property of the deceased, or any interest therein, and estimated value thereof;

(3) A full statement of the claims against the estate which have come to his knowledge, the character and amount of each claim and the name and residence of each creditor, if known; and

(4) A full statement of the names and ages of all heirs or distributees and their places of residence.



Section 43-2-703 - Report of insolvency - Affidavit accompanying report and statement.

Such report and statement must be accompanied by an affidavit of the executor or administrator to the effect that they are correct to the best of his knowledge, information and belief.



Section 43-2-704 - Time for hearing; notice of hearing.

The probate court, on the filing of such report and statements, must appoint a day, not less than 30 nor more than 60 days therefrom, to hear and determine the same and must give notice to the creditors of and to all persons interested in the estate of the filing of the report and the day appointed to hear and determine the same by publication, once a week for three successive weeks, in some newspaper published in the county or, if none is published therein, in a newspaper published nearest to the courthouse of such county, and by posting such notice at the courthouse door for the same length of time and by forwarding such notice by mail to all creditors and to all adult heirs or distributees whose places of residence are known, and shall appoint guardians ad litem for all heirs or distributees who are minors or of unsound mind. Upon the day appointed or on any other day to which the hearing is continued, the court must proceed to hear and determine such report.



Section 43-2-705 - Trial of issue of insolvency to be by jury.

Any creditor or other person interested in the estate may make an issue as to the correctness of such report by denying in writing that the estate is insolvent, which issue must be tried by a jury on the application of any party; but only one issue must be made, in which any number of the creditors or persons interested in the estate may join at any time before the determination thereof.



Section 43-2-706 - Payment of costs.

If such issue is decided against the executor or administrator, the report must be dismissed, and execution for the costs may issue against him and his sureties; but if it is decided in his favor, the costs must be paid by the contesting creditor, or parties interested in the estate, or out of the estate, as the court may direct.



Section 43-2-707 - Declaration of insolvency.

If no person contests the correctness of the report or if the issue is decided against contestant, the court must declare the estate insolvent and must make an order for the executor or administrator on a day therein named, not less than 30 nor more than 60 days therefrom, to appear and make a settlement of his administration; and of such order, and of the day appointed for such settlement, notice must be given by the judge of probate as is required by section 43-2-704.



Section 43-2-708 - Second declaration by succeeding administrator not necessary.

An estate of a decedent having once been declared insolvent, it shall not be necessary for any succeeding administrator to apply for or obtain a declaration or decree of insolvency; but a declaration of insolvency once had, and remaining unreversed, shall continue and apply to and be effectual under all subsequent administrations, as if obtained under each of them.



Section 43-2-709 - Appeals.

(a) Any party to the proceedings to declare an estate insolvent may appeal to the supreme court or court of civil appeals from the decree or order declaring the estate insolvent or dismissing the report within 42 days from the rendition of such order or decree in the manner provided by law for appeals from the probate court in other similar or like proceedings.

(b) If an appeal has been taken on a contest as to the report of insolvency, the case must, on motion, be continued during the pendency of such appeal.






Division 2 - Nomination and Election of Administrators of Insolvent Estates.

Section 43-2-720 - When creditors may make nomination; who may be nominated.

On the day appointed for the settlement of the administration of an estate declared insolvent or on any day to which the same is continued, the creditors present or represented may nominate to the court any fit person, an inhabitant of this state, as administrator of the property, rights and credits of such estate unadministered.



Section 43-2-721 - Voting procedure generally; proof of claims required.

(a) In making the nomination, each creditor, in person or represented, votes as follows:

(1) On claims held by any one creditor, not exceeding in the aggregate $1,000.00, one vote for each $100.00; and

(2) On claims held by any one creditor, exceeding in the aggregate $1,000.00, 10 votes for the first $1, 000.00, and one for every additional $500.00.

(b) Every creditor is entitled to one vote, and no creditor to more than 20.

(c) The nomination must be made in the presence and under the direction of the court. The amount of claims held by any creditor must be proved by affidavit, as required by section 43-2-352. The court may require other evidence of the correctness and amount of the claim.



Section 43-2-722 - Person receiving plurality appointed administrator.

The person receiving a plurality of votes must be appointed by the court administrator of the property, rights and credits of the estate unadministered.



Section 43-2-723 - Discretion of court upon failure of creditors to attend.

If none of the creditors attend at the time appointed or if, from any other cause, no appointment of such administrator is made, the court may, in its discretion, continue the former executor or administrator or may appoint any fit person, or the general administrator of the county or, should there be none, the sheriff of the county, to administer the estate according to the provisions of this division.



Section 43-2-724 - Former letters revoked upon appointment; property vested in administrator.

Whenever an administrator is appointed under the provisions of this division, any former grant of letters on the estate is thereby revoked; and the property of such estate is thereby vested in such administrator.



Section 43-2-725 - Vacancy.

Whenever a vacancy occurs in the office of such administrator, the court, on motion of any creditor of the estate, may order another meeting of creditors, and hold another election, and make the appointment of the person elected, in all respects, as upon the first meeting of the creditors.






Division 3 - Filing and Allowing Claims Against Insolvent Estates.

Section 43-2-740 - Time and manner of filing claims - Generally.

Every person having any claim against the estate declared insolvent must file the same in the office of the judge of probate as provided by subsection (b) of section 43-2-350. Any defect or insufficiency in the affidavit may be supplied by amendment at any time. And when, prior to the declaration of insolvency, a claim has been filed in the office of the judge of probate, as required by said section, such claim shall be considered as duly filed under this section.



Section 43-2-741 - Time and manner of filing claims - Time allowed certain minors and persons of unsound mind.

The provisions of section 43-2-740, as to the time within which claims are to be filed, do not apply to infants and persons of unsound mind who have no legal guardian at the time of the declaration of insolvency; but such minors and persons of unsound mind are allowed six months after the appointment of a guardian or, if none be appointed, six months after the removal of their respective disabilities in which to file their claims.



Section 43-2-742 - Time and manner of filing claims - Claims verified in another state.

When a claim against such estate is verified by the oath of a person out of this state, but within the United States, such oath may be made before a notary public, justice of the peace or any judge or clerk of a court of record or a commissioner of such state. When made before a justice of the peace, it must be certified that such officer was a justice of the peace and that his attestation is genuine, by some judge of a court of record or a commissioner of said state; but, when made before either of the other officers specified, no other proof of the taking of such oath is necessary than the certificate of such officer.



Section 43-2-743 - Time and manner of filing claims - Claims verified in foreign country.

When such oath is taken out of the United States, it may be taken before any judge or clerk of a court of record, mayor or chief magistrate of any county, city, borough or town, notary public or diplomatic, consular or commercial agent of the United States. No proof of the taking of such oath is necessary, other than the certificate of such officer.



Section 43-2-744 - Receipt for claim; endorsement by judge.

The judge of probate must, when required, give a receipt for such claim to the claimant, his agent or attorney and must endorse on the claim the day when the same was filed and sign his name thereto.



Section 43-2-745 - Claims docket.

Such judge must keep a docket of all the claims thus filed, which must be at all times, during office hours, subject to the inspection of the administrator and creditors of, or any person interested in, the estate.



Section 43-2-746 - When claim allowed without further proof.

If no opposition is made, in the manner provided in section 43-2-747, within six months after the time when the estate was declared insolvent, such claim must be allowed against the estate without further proof.



Section 43-2-747 - Objections.

At any time within six months after the declaration of insolvency, the administrator or any creditor, heir, legatee, devisee or distributee may object to the allowance of any claim filed against the estate by filing objections thereto in writing; and, thereupon, the court must cause an issue to be made up between the claimant and objector, in which issue the correctness of such claim must be tried as in a civil action, if required; and, if it is found for the claimant to the whole amount thereof, the same must be allowed and such claimant recover the costs of the trial of such issue; but, if against the claimant, the claim must be rejected, and the party contesting recovers the cost of the trial of such issue.



Section 43-2-748 - Allowance of due part of claim.

If a part only of such claim is found to be due, it must be allowed for that amount and the costs paid by either party, or in such proportion by either party as the court may direct.



Section 43-2-749 - Debt not due.

Any creditor whose debt is not due must file the same as if due and thereupon must be considered as a creditor under this division; and he is entitled to his dividend or such an amount as, with the interest added from the time of payment to the maturity of the debt, would be equal to the amount thereof.



Section 43-2-750 - Claim allowed after partial distribution.

Any creditor of an insolvent estate, whose claim is allowed after a partial distribution, must be allowed out of the remaining assets of such estate, if sufficient, such an amount as will give him his just dividend.



Section 43-2-751 - Action by creditor to recover dividend.

(a) Any creditor of an insolvent estate, whose claim is not barred, may bring a civil action against any person who has received any dividend of such estate and may recover from him such an amount of the dividend he has received as shall be in the same proportion thereto as the claim of the plaintiff bears to the debts of the estate distributed, including the claim of the plaintiff.

(b) But, in such action, the defendant may reduce the recovery, by showing that such dividend has been reduced by the recovery or payment of the claims of other creditors of such estate in the like proportion.

(c) In such action, the plaintiff must pay the costs, unless he proves that he has exhibited his claim and demanded of the defendant his proportion of the dividend received by him before the commencement of the action.






Division 4 - Settlement of Insolvent Estates.

Section 43-2-770 - When settlement must be made.

Every executor or administrator of an insolvent estate must make a settlement of his accounts, as such, at such time as the court may appoint, not less than six months nor more than 12 months from the time the estate is declared insolvent.



Section 43-2-771 - Decree.

At such settlement, the court must decree to each creditor whose claim has been allowed, as provided in this article, his proportion of all moneys then found due from such executor or administrator, reserving in his hands a ratable proportion of such moneys for such claims as may be then contested and undecided; and a similar settlement and distribution must be made at least every six months thereafter, at such times as the court may appoint, until the estate is finally settled and distributed.






Division 5 - Sale of and Actions for Lands of Insolvent Estates.

Section 43-2-790 - Application for order for sale - Generally.

On the application of an executor or administrator of an estate which has been declared insolvent for an order for the sale of lands belonging to the estate for the payment of debts, he shall be allowed to obtain such order without taking any evidence to show the necessity of such sale.



Section 43-2-791 - Application for order for sale - Form and contents; verification; notice to heirs and devisees.

Such application shall be in writing, verified by affidavit, shall contain an accurate description of the lands sought to be sold and shall set forth the names and places of residence of the heirs or devisees and whether they are under or over the age of 19 years; and the court shall give notice to such heirs or devisees of the filing of such application and of the day appointed to hear the same by publication once a week for three successive weeks in some newspaper published in the county or, if none is published therein, in the newspaper published nearest to the courthouse of such county, by posting notice at the courthouse door for the same length of time and by forwarding notices to those whose places of residence are known. If any of the heirs or devisees are unknown, they may be made parties in the manner provided by section 43-2-447.



Section 43-2-792 - Action by administrator for recovery of lands.

The administrator of an insolvent estate may maintain an action for the recovery of lands of the estate in every case in which such action might be maintained by him if the estate was solvent.






Division 6 - Report or Decree of Insolvency as Affecting Pending Civil Actions.

Section 43-2-810 - Continuance upon showing of insolvency.

During the progress of any civil action against an executor or administrator, he may show that such estate has been reported insolvent; and, upon such showing, the case must be continued until the final disposition of such report.



Section 43-2-811 - Special plea of insolvency.

The executor or administrator may, at any time before judgment, plead specially that the estate has been declared insolvent; and, in such case, the other issues must be tried and judgment entered thereon.



Section 43-2-812 - Judgment certified to probate court; execution for costs.

If such judgment is for the plaintiff, and it is shown to the court that such estate has been declared insolvent, an order must be made to the effect that no execution issue on such judgment, but that the same be certified to the proper probate court. Upon a certified copy of such judgment being filed as a claim against the estate, it must be allowed with the costs against such estate, unless shown to have been obtained by collusion; and when such judgment is certified, the clerk may demand of the plaintiff payment of all costs incurred in obtaining the same. If the plaintiff fails for 20 days after the judgment is so certified to pay such costs, execution may issue against him for the same as in other cases.



Section 43-2-813 - Effect of order or decree of insolvency certified to other courts after judgment or decree therein rendered.

After judgment or decree has been rendered in any court against an executor or administrator for any debt, damages or costs, if the estate is subsequently declared insolvent, such personal representative may file a certified copy of the decree or order of the probate court declaring such estate insolvent with the clerk or register of the court in which such judgment or decree was rendered against the personal representative; whereupon, it shall be the duty of such clerk or register to certify back to the probate court a copy of such judgment or decree for payment in the probate court as other claims against insolvent estates, after which no execution shall issue or be further enforced against such executor or administrator or sureties personally by the court rendering such judgment or decree.









Article 20 - Probate Procedure Act.

Section 43-2-830 - Devolution of estate at death; restrictions.

(a) Upon the death of a person, decedent's real property devolves to the persons to whom it is devised by decedent's last will or to those indicated as substitutes for them in cases involving lapse, renunciation, or other circumstances affecting the devolution of a testate estate, or in the absence of testamentary disposition, to decedent's heirs, or to those indicated as substitutes for them in cases involving renunciation or other circumstances affecting devolution of intestate estates.

(b) Decedent's personal property devolves to the personal representative to be distributed to:

(1) Those persons to whom it is devised by the testator's last will or to those indicated as substitutes for them in cases involving lapse, renunciation, or other circumstances affecting the devolution of a testate estate; or

(2) In the absence of testamentary disposition, to decedent's heirs, or to those indicated as substitutes for them in cases involving renunciations or other circumstances affecting devolution of intestate estates.

(c) The devolution of a decedent's property, real and personal, is subject to homestead allowance, exempt property, family allowance, rights of creditors, elective share of the surviving spouse, and to administration.



Section 43-2-831 - Time of accrual of duties and powers.

The duties and powers of a personal representative commence upon appointment. The powers of a personal representative relate back in time to give acts by the person appointed which are beneficial to the estate occurring prior to appointment the same effect as those occurring thereafter. Prior to appointment, a person named personal representative in a will may carry out written instructions of the decedent relating to the decedent's body, funeral, and burial arrangements. A personal representative may ratify and accept acts on behalf of the estate done by others where the acts would have been proper for a personal representative.



Section 43-2-832 - Priority among different letters.

A person to whom general letters are issued first has exclusive authority under the letters until the appointment is terminated or modified. If, through error, general letters are afterwards issued to another, the first appointed personal representative may recover any property of the estate in the hands of the personal representative subsequently appointed, but the acts of the latter done in good faith before notice of the first letters are not void for want of validity of appointment.



Section 43-2-833 - General duties; relation and liability to persons interested in estate; standing to sue.

(a) A personal representative is a fiduciary. Except as otherwise provided by the terms of the will, the personal representative shall observe the standards in dealing with the estate that would be observed by a prudent person dealing with the property of another. If the personal representative has special skills or is named personal representative on the basis of representations of special skills or expertise, the personal representative is under a duty to use those skills. A personal representative is under a duty to settle and distribute the estate of the decedent in accordance with the terms of any probated and effective will and Title 43, and as expeditiously and efficiently as is consistent with the best interests of the estate. The personal representative shall use the authority conferred upon personal representatives by law, the terms of the will, if any, and any order in proceedings to which the personal representative is party for the best interests of successors to the estate.

(b) A personal representative shall not be surcharged for acts of administration or distribution if the conduct in question was authorized at the time. Subject to other obligations of administration, a probated will is authority to administer and distribute the estate according to its terms. An order of appointment of a personal representative is authority to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of a pending testacy proceeding, a proceeding to vacate an order entered in an earlier testacy proceeding, a proceeding questioning the personal representative's appointment or fitness to continue, or a supervised administration proceeding. Nothing in this section affects the duty of the personal representative to administer and distribute the estate in accordance with the rights of claimants, the surviving spouse, any minor or dependent child, and any pretermitted child of the decedent.

(c) Except as to proceedings which do not survive the death of the decedent, a personal representative of a decedent domiciled in this state at death has the same standing to sue and be sued in the courts of this state and the courts of any other jurisdiction as the decedent had immediately prior to death.



Section 43-2-834 - Personal representative to proceed without court order; exception.

A personal representative shall proceed expeditiously with the settlement and distribution of a decedent's estate, and except as otherwise specified by law or ordered by the court, shall do so without adjudication, order, or direction of the court, but the personal representative may invoke the jurisdiction of the court to resolve any questions concerning the estate or its administration.



Section 43-2-835 - Duty of personal representative; inventory and appraisement.

(a) Within two months after appointment, a personal representative, who is not a special administrator or a successor to another representative who has previously discharged this duty, shall file an inventory of property owned by the decedent at the time of death, listing it with reasonable detail, and indicating as to each listed item, its fair market value as of the date of the decedent's death, and the type and amount of any encumbrance that may exist with reference to any item.

(b) The personal representative shall send a copy of the inventory to interested persons who request it. If the testator, by express provision in the will to that effect, exempts the personal representative from filing an inventory, the personal representative shall not be required to file the initial inventory, or any supplement thereto, with the court, unless in the opinion of the court, the estate is likely to be wasted, to the prejudice of any interested person.



Section 43-2-836 - Duty of personal representative; supplementary inventory.

If any property not included in the initial inventory comes to the knowledge of a personal representative or if the personal representative learns that the value or description indicated in the initial inventory for any item is erroneous or misleading, the personal representative shall make a supplement to the initial inventory or appraisement showing the market value as of the date of the decedent's death of the new item or the revised market value or descriptions, and the appraisers or other data relied upon, if any, and file it with the court if the initial inventory was filed, or furnish copies thereof to persons interested in the new information.



Section 43-2-837 - Duty of personal representative; possession of estate.

Except as otherwise provided by a decedent's will, every personal representative has a right to, and shall take possession or control of, the decedent's property, except that any real property or tangible personal property may be left with or surrendered to the person presumptively entitled thereto unless or until, in the judgment of the personal representative, possession of the property by the personal representative will be necessary for purposes of administration. A request in writing by a personal representative for delivery of any property possessed by an heir or devisee is conclusive evidence, in any action against the heir or devisee for possession thereof, that the possession of the property by the personal representative is necessary for purposes of administration. The personal representative shall pay taxes on, receive the income therefrom, and pay the expenses reasonably necessary for the management, protection, and preservation of, the estate in the possession of the personal representative. The personal representative may maintain an action to recover possession of property or to determine the title thereto.



Section 43-2-838 - Power to avoid transfers.

The property liable for the payment of unsecured debts of a decedent includes all property transferred by the decedent by any means which is in law void or voidable as against creditors, and subject to prior liens, the right to recover this property, so far as necessary for the payment of unsecured debts of the decedent, is exclusively in the personal representative.



Section 43-2-839 - Powers of personal representatives; in general.

Until termination of the appointment, a personal representative has the same power over the title to property of the estate, subject to Sections 43-2-843 and 43-2-844, that an absolute owner would have, in trust however, for the benefit of the creditors and others interested in the estate. This power may be exercised without notice, hearing, or order of court.



Section 43-2-840 - Improper exercise of power; breach of fiduciary duty.

If the exercise of power concerning the estate is improper, the personal representative is liable to interested persons for damage or loss resulting from breach of the personal representative's fiduciary duty to the same extent as a trustee of an express trust. The rights of purchasers and others dealing with a personal representative shall be determined as provided in Sections 43-2-841 and 43-2-842.



Section 43-2-841 - Sale, encumbrance, or transaction involving conflict of interest; voidable; exceptions.

Any sale or encumbrance to the personal representative, the personal representative's spouse, agent or attorney, or any corporation or trust in which the personal representative has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest on the part of the personal representative, is voidable by any person interested in the estate except one who has consented after fair disclosure, unless:

(1) The will or a contract entered into by the decedent expressly authorized the transaction.

(2) The transaction is approved by the court after notice to interested persons.

(3) The transaction is otherwise authorized by law.



Section 43-2-842 - Persons dealing with personal representative; protection.

A person who, in good faith, either assists a personal representative or deals with the personal representative for value is protected as if the personal representative properly exercised the power. The fact that a person knowingly deals with a personal representative does not alone require the person to inquire into the existence of a power or the propriety of its exercise. Except for restrictions on powers of personal representatives which are endorsed on the letters, no provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge thereof. A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which the alleged decedent is found to be alive. The protection here expressed is not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.



Section 43-2-843 - Transactions authorized for personal representatives; exceptions.

Except as restricted or otherwise provided by the will or by an order of court and subject to the priorities stated in Section 43-8-76, a personal representative, acting prudently for the benefit of the interested persons, may properly:

(1) Retain assets owned by the decedent pending distribution or liquidation including those in which the representative is personally interested or which are otherwise improper for trust investment.

(2) Receive assets from fiduciaries, or other sources.

(3) Perform, compromise, or refuse performance of the decedent's contracts that continue as obligations of the estate, as the personal representative may determine under the circumstances. In performing enforceable contracts by the decedent to convey or lease land, the personal representative, among other possible courses of action, may do either of the following:

a. Execute and deliver a deed of conveyance for cash payment of all sums remaining due or the purchaser's note for the sum remaining due secured by a mortgage or deed of trust on the land.

b. Deliver a deed in escrow with directions that the proceeds when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement.

(4) Satisfy written charitable pledges of the decedent irrespective of whether the pledges constituted binding obligations of the decedent or were properly presented as claims, if in the judgment of the personal representative the decedent would have wanted the pledges completed under the circumstances.

(5) If funds are not needed to meet debts and expenses currently payable and are not immediately distributable, deposit or invest liquid assets of the estate, including moneys received from the sale of other assets, in federally insured interest-bearing accounts, readily marketable secured loan arrangements, or other prudent investments which would be reasonable for use by trustees generally.

(6) Abandon personal property when, in the opinion of the personal representative, it is valueless, or is so encumbered, or is in condition that it is of no benefit to the estate.

(7) Vote stocks or other securities in person or by general or limited proxy.

(8) Pay calls, assessments, and other sums chargeable or accruing against or on account of securities, unless barred by the provisions relating to claims.

(9) Hold a security in the name of a nominee or in other form without disclosure of the interest of the estate but the personal representative is liable for any act of the nominee in connection with the security so held.

(10) Insure the assets of the estate against damage, loss, and liability and the personal representative against liability as to third persons.

(11) Borrow money without security or with security of personal property to be repaid from the estate assets or otherwise; and advance money for the protection of the estate.

(12) Effect a fair and reasonable compromise with any debtor or obligor, or extend, renew, or in any manner modify the terms of any obligation owing to the estate. If the personal representative holds a mortgage, pledge, or other lien upon property of another person, the personal representative may, in lieu of foreclosure, accept a conveyance or transfer of encumbered assets from the owner thereof in satisfaction of the indebtedness secured by the lien.

(13) Pay taxes, assessments, and other expenses incident to the administration of the estate.

(14) Sell or exercise stock subscription or conversion rights; consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise.

(15) Enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term not to exceed one year.

(16) Allocate items of income or expense to either estate income or principal, as permitted or provided by law.

(17) Employ necessary persons, including appraisers, attorneys, auditors (who may include certified public accountants, public accountants, or internal auditors), investment advisors, or agents, even if they are associated with the personal representative, to advise or assist the personal representative in the performance of administrative duties; act without independent investigation upon recommendations of agents or advisors; and instead of acting personally, employ one or more agents to perform any act of administration, whether or not discretionary.

(18) Prosecute or defend claims or proceedings in any jurisdiction for the protection or benefit of the estate and of the personal representative in the performance of duties of the personal representative.

(19) Continue any unincorporated business or venture in which the decedent was engaged at the time of death as provided in any of the following:

a. In the same business form for a period of not more than one year from the date of appointment of a general personal representative if continuation is a reasonable means of preserving the value of the business including good will.

b. In the same business form for any additional period of time that may be approved by order of the court in a proceeding to which the persons interested in the estate are parties.

c. Throughout the period of administration if the business is incorporated by the personal representative and if none of the probable distributees of the business who are competent adults object to its incorporation and retention in the estate.

(20) Incorporate any business or venture in which the decedent was engaged at the time of death.

(21) Provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate.

(22) Satisfy and settle claims and distribute the estate as provided in Title 43.



Section 43-2-844 - Transactions authorized for personal representatives; prior court approval.

Unless expressly authorized by the will, a personal representative, only after prior approval of court, may:

(1) Acquire or dispose of an asset, including land in this or another state, for cash or on credit, at public or private sale; and manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset.

(2) Make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, or raze existing or erect new party walls or buildings.

(3) Subdivide, develop, or dedicate land to public use; make or obtain the vacation of plats and adjust boundaries; adjust differences in valuation on exchange or partition by giving or receiving considerations; or dedicate easements to public use without consideration.

(4) Enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term of more than one year.

(5) Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement.

(6) Sell, mortgage, or lease any real or personal property of the estate or any interest therein for cash, credit, or for part cash and part credit, and with or without security for any unpaid balance.

(7) Pay compensation of the personal representative.



Section 43-2-845 - Powers and duties of successor personal representative.

A successor personal representative has the same power and duty as the original personal representative to complete the administration and distribution of the estate, as expeditiously as possible, but a successor personal representative shall not exercise any power expressly made personal to the personal representative named in the will.



Section 43-2-846 - Co-representatives; when joint action required.

If two or more persons are appointed co-representatives and unless the will provides otherwise, the concurrence of all is required on all acts connected with the administration and distribution of the estate. This restriction does not apply: (i) when any co-representative receives and receipts for property due the estate; (ii) when the concurrence of all cannot readily be obtained in the time reasonably available for emergency action necessary to preserve the estate; or (iii) when a co-representative has been delegated to act for the others. Persons dealing with a co-representative, if actually unaware that another has been appointed to serve as co-representative or if advised by the personal representative with whom they deal that the personal representative has authority to act alone for any of the reasons mentioned herein, are as fully protected as if the person with whom they dealt had been the sole personal representative.



Section 43-2-847 - Powers of surviving personal representative.

Unless the terms of the will otherwise provide, every power exercisable by personal co-representatives may be exercised by the one or more remaining after the appointment of one or more is terminated, and if one of two or more nominated as personal co-representatives is not appointed, those appointed may exercise all the powers incident to the office.



Section 43-2-848 - Compensation of personal representative.

(a) A personal representative is entitled to reasonable compensation for services as may appear to the court to be fair considering such factors that may include, but are not limited to, the novelty and difficulty of the administrative process, the skill requisite to perform the service, the likelihood that the acceptance of the particular employment will preclude other employment, the fee customarily charged in the locality for similar services, the amount involved and the results obtained, the requirements imposed by the circumstances and condition of the estate, the nature and length of the professional relationship with the decedent, the experience, reputation, diligence, and ability of the person performing the services, the liability, financial or otherwise, of the personal representative, or the risk and responsibility involved, which shall not exceed two and one-half percent of the value of all property received and under the possession and control of the personal representative and two and one-half percent of all disbursements.

(b) In addition the court may allow a reasonable compensation for extraordinary services performed for the estate.

(c) If a will provides for compensation, or no compensation, of the personal representative either directly or conditionally and there is no contract with the decedent regarding compensation, the personal representative may renounce the provisions and if no alternate or successor personal representative is willing to serve for the compensation provided in the will for the personal representative, the personal representative in the order of priority provided in the will shall be entitled to reasonable compensation. A personal representative also may renounce the right to all or any part of the compensation. A renunciation may be filed with the court.

(d) Nothing in this section shall be construed to limit the right of a decedent or all affected beneficiaries to agree in writing with the personal representative, as to the amount or the method of determining the personal representative's compensation, which shall be binding on all parties if the appointment is accepted and the agreement is not unconscionable.



Section 43-2-849 - Expenses in estate litigation.

If any personal representative or person nominated as personal representative defends or prosecutes any proceeding in good faith, whether successful or not, the personal representative is entitled to receive from the estate necessary expenses and disbursements, including, but not limited to, reasonable attorneys' fees incurred.



Section 43-2-850 - Proceedings for review of employment of agents and compensation of personal representatives and employees of estate.

On petition or appropriate motion of an interested person, and after notice to all interested persons, the propriety of employment of any person by a personal representative including any attorney, auditor (who may include certified public accountants, public accountants, or internal auditors), investment advisor, or other specialized agent or assistant, the reasonableness of the compensation of any person so employed, or the reasonableness of the compensation determined by the personal representative for the personal representative's own services, may be reviewed by the court. Any person who has received excessive compensation from an estate for services rendered may be ordered to make appropriate refunds.



Section 43-2-851 - Bond.

(a) The court must require a personal representative or special administrator to furnish bond payable to the judge of probate conditioned upon faithful discharge of all duties of the trust according to law, with sureties as it shall specify. Unless otherwise directed, the bond must be in the amount of the aggregate capital value of the property of the estate in the personal representative's control, plus one year's estimated income, and minus the value of securities deposited under arrangements requiring an order of the court for their removal and the value of any land which the fiduciary, pursuant to Section 43-2-844, lacks power to sell or convey without court authorization. The court, in lieu of sureties on a bond, may accept other collateral for the performance of the bond, including a pledge of securities or any other assets or a mortgage of land.

(b) The court may at any time reduce the bond of the personal representative or require the personal representative to provide additional or larger bond as may seem to be proper or necessary to protect the estate and the interests of persons interested in the estate.

(c) Any individual, who is authorized under Chapter 2 of Title 43, to nominate a personal representative by will, may, by express provision in the will, exempt the personal representative from giving bond; and when a provision to that effect is made, the bond must not be required except in the following cases:

(1) When any guardian, conservator, guardian ad litem, other fiduciary, or any person interested in the estate of the decedent makes an affidavit, showing the affiant's interest and alleging that the interest is, or will be, endangered for want of security.

(2) When, in the opinion of the court, on its own motion, the estate is likely to be wasted, to the prejudice of any person interested therein.

(d) In the cases provided for by subsection (c), upon application for the personal representative to give bond, the personal representative may show cause against applications of the exceptions and must have notice as the court may deem reasonable; but if the personal representative is not in the state, the application may be heard and determined without notice.



Section 43-2-852 - Terms and requirements of bonds.

(a) The following requirements and provisions apply to any bond required under Section 43-2-850:

(1) Sureties are jointly and severally liable with the personal representative and with each other.

(2) By executing an approved bond of a personal representative, the surety consents to the jurisdiction of the court that issued letters to the primary obligor in any proceeding pertaining to the fiduciary duties of the personal representative and naming the surety as a party respondent. Notice of any proceeding must be delivered to the surety or mailed by registered or certified mail to the address listed with the court at the place where the bond is filed and to the address as then known to the petitioner.

(3) On petition of a successor personal representative or any interested person, a proceeding may be initiated against a surety for breach of the obligation of the bond of the personal representative.

(4) The bond of the personal representative is not void after the first recovery, but may be proceeded against from time to time until the whole penalty is exhausted.

(b) No proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.



Section 43-2-853 - Application to existing estates.

(a) Estates filed for probate prior to January 1, 1994, the administration of which continues in effect after January 1, 1994, are unaffected by this article. Those estates continue in effect and administration continues as they existed prior to this article with all the powers and duties previously granted to the personal representative either under the will or by a court; except that a personal representative appointed prior to January 1, 1994, upon petition to and approved by the court, may be governed by this article, and in addition, have the powers and duties of a personal representative enumerated in this article and as further authorized by the court.

(b) Upon election by a previously appointed personal representative to be governed by this article, the court also may approve the bond, reduce the bond, or require additional or larger bond of the personal representative and set fees of the personal representative as provided in this article.



Section 43-2-854 - Avoiding conflicts of law.

Nothing contained in this article shall be construed to abrogate any right, authority, or discretion conferred upon a personal representative or other fiduciary under any other law.









Chapter 6 - ESCHEATS.

Section 43-6-2 - Notice by representative.

The personal representative of any person leaving property not devised or bequeathed, or where the devisees or legatees are incapable of taking and such representative is unable to ascertain any lawful heirs or distributees or persons capable of taking within six months after the grant of letters testamentary or of administration, must give notice thereof in some newspaper published in the state once a week for three successive weeks; but it shall not be necessary for any personal representative to institute escheat proceedings under this chapter until the debts of the decedent have been paid.



Section 43-6-3 - Contents of notice.

Such notice must contain the name of the deceased, as near as may be, a description of his person, the place where he was or is supposed to have been born, the place where he died, or was known to reside, and a description of the property of which he died seised and possessed.



Section 43-6-4 - Disposition of personalty when no heir appears.

If no heir or person entitled to receive such estate appears or is ascertained within 12 months after such publication, the money and proceeds of the personal assets must be paid to the judge of probate, after deducting the expenses of administration.



Section 43-6-5 - Disposition of real estate when no heir appears.

If, after two years from the publication of such notice, no heir or person entitled to receive such estate appears, the real estate must be sold by such personal representative, under the direction of the judge of probate of the county in which letters testamentary or of administration were granted and upon such notice as real estate is sold by executors and administrators; and the proceeds thereof must, after deducting all expenses and allowances, be paid to such judge.



Section 43-6-6 - Decree against personal representative for failure to pay over proceeds.

The judge of probate may render decrees against such personal representative, in the name of the state, for the money or proceeds of the property, under the provisions of this chapter, and enforce the same as other decrees by the judge of probate against executors or administrators are enforced.



Section 43-6-7 - Payment of receipts to state treasurer.

The judge of probate must, within three months after the receipt thereof, pay to the treasurer all moneys he may receive under the provisions of this chapter, and, failing so to do, he is liable as a defaulter and also forfeits $300.00, one half to the state, and the other half to any one suing for the same; and, on the trial, the certificate of the treasurer is presumptive evidence of his failure to make such payment.



Section 43-6-8 - Action by state to recover personal property distributed without authority.

The state may enforce its right to any personal property to which it is entitled under the provisions of this chapter by action against any person into whose possession the same may come; and, if any personal representative pays any money or delivers any property to which the state is, under the provisions of this chapter, entitled, to any person not authorized to receive the same, such personal representative and his sureties are liable to the state for the amount of such money or value of such property and interest thereon from the time of such payment or delivery.



Section 43-6-9 - Duty of probate judge to attend to interest of state.

It is the official duty of the judge of probate of each county to attend to the interest of the state intended to be secured by the provisions of this chapter.






Chapter 7 - UNIFORM SIMULTANEOUS DEATH ACT.

Section 43-7-1 - Short title.

This chapter may be cited as the Uniform Simultaneous Death Act.



Section 43-7-2 - No sufficient evidence of survivorship; disposition of property of decedents.

Where the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if he had survived, except as provided otherwise in this chapter.



Section 43-7-3 - Beneficiaries of another person's disposition of property.

Where two or more beneficiaries are designated to take successively by reason of survivorship under another person's disposition of property and there is no sufficient evidence that these beneficiaries have died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal portions as there are successive beneficiaries and these portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.



Section 43-7-4 - Joint tenants or tenants by the entirety.

Where there is no sufficient evidence that two joint tenants or tenants by the entirety have died otherwise than simultaneously, the property so held shall be distributed one half as if one had survived and one half as if the other had survived. If there are more than two joint tenants and all of them have so died, the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.



Section 43-7-5 - Insurance policies.

Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.



Section 43-7-6 - Chapter not retroactive.

This chapter shall not apply to the distribution of the property of a person who died before September 7, 1949.



Section 43-7-7 - Chapter not applicable if decedent provides otherwise.

This chapter shall not apply in the case of wills, living trusts, deeds or contracts of insurance wherein provision has been made for distribution of property different from the provisions of this chapter or wherein provision is made for a presumption as to the order of survivorship if there is no sufficient evidence that the persons died otherwise than simultaneously, in which event full effect shall be given to the presumption so provided as to the order of survivorship.



Section 43-7-8 - Uniformity of interpretation.

This chapter shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.






Chapter 8 - PROBATE CODE.

Article 1 - General Provisions.

Section 43-8-1 - General definitions.

Subject to additional definitions contained in the subsequent articles which are applicable to specific articles or divisions, and unless the context otherwise requires, in this chapter, the following words shall have the following meanings:

(1) BENEFICIARY. As it relates to trust beneficiaries, includes a person who has any present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer and as it relates to a charitable trust, includes any person entitled to enforce the trust.

(2) CHILD. Includes any individual entitled to take as a child under this chapter by intestate succession from the parent whose relationship is involved and excludes any person who is only a stepchild, a foster child, a grandchild or any more remote descendant.

(3) COURT. The court having jurisdiction in matters relating to the affairs of decedents. This court in Alabama is known as the probate court.

(4) DAYS. That period of time as computed in accordance with section 1-1-4 and Rule 6(a), Alabama Rules of Civil Procedure.

(5) DEVISE. When used as a noun, means a testamentary disposition of real or personal property and when used as a verb, means to dispose of real or personal property by will.

(6) DEVISEE. Any person designated in a will to receive a devise. In the case of a devise to an existing trust or trustee, or to a trustee or trust described by will, the trust or trustee is the devisee and the beneficiaries are not devisees.

(7) DISTRIBUTEE. Any person who has received property of a decedent from his personal representative other than as creditor or purchaser. A testamentary trustee is a distributee only to the extent of distributed assets or increment thereto remaining in his hands. A beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative is a distributee of the personal representative. For purposes of this provision, "testamentary trustee" includes a trustee to whom assets are transferred by will, to the extent of the devised assets.

(8) ESTATE. Includes the property of the decedent whose affairs are subject to this chapter as originally constituted and as it exists from time to time during administration.

(9) EXEMPT PROPERTY. That property of a decedent's estate which is described in section 43-8-111.

(10) FIDUCIARY. Includes personal representative, guardian and trustee.

(11) FOREIGN PERSONAL REPRESENTATIVE. A personal representative of another jurisdiction.

(12) GUARDIAN. A person who has qualified as a guardian of a minor or incompetent person pursuant to testamentary or court appointment, but excludes one who is merely a guardian ad litem.

(13) HEIRS. Those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

(14) INTERESTED PERSON. Any person having an enforceable right or claim, which may be affected by the proceeding, and may include heirs, devisees, children, spouses, creditors, beneficiaries and any others having a property right in or claim against a trust estate or the estate of a decedent which may be affected by the proceeding. "Interested person" also includes persons having priority for appointment as personal representative, and other fiduciaries representing interested persons. The meaning of "interested person" as it relates to particular persons may vary from time to time and must be determined according to the particular purposes of, and matter involved in, any proceeding.

(15) ISSUE OF A PERSON. All his lineal descendants of all generations, with the relationship of parent and child at each generation being determined by the definitions of child and parent contained in this chapter.

(16) LEASE. Includes an oil, gas, or other mineral lease.

(17) LETTERS. Includes letters testamentary and letters of administration.

(18) MINOR. A person who is under 19 years of age.

(19) MORTGAGE. Any conveyance, agreement or arrangement in which property is used as security.

(20) NONRESIDENT DECEDENT. A decedent who was domiciled in another jurisdiction at the time of his death.

(21) ORGANIZATION. Includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal entity.

(22) PARENT. Includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent under this chapter by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent, or grandparent.

(23) PERSON. An individual, a corporation, an organization, or other legal entity.

(24) PERSONAL REPRESENTATIVE. Includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.

(25) PROPERTY. Includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

(26) SECURITY. Includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas or mining title or lease or in payments out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate, or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation, any temporary or interim certificate, receipt or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing.

(27) SETTLEMENT. In reference to a decedent's estate, includes the full process of administration, distribution, accounting and closing.

(28) STATE. Includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(29) SUCCESSOR PERSONAL REPRESENTATIVE. A personal representative who is appointed to succeed a previously appointed personal representative.

(30) SUCCESSORS. Those persons, other than creditors, who are entitled to property of a decedent under his will or this chapter.

(31) TESTACY PROCEEDING. A proceeding to establish a will or determine intestacy.

(32) TRUST. Includes any express trust, private or charitable, with additions thereto, wherever and however created. It also includes a trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust. "Trust" excludes other constructive trusts, and it excludes resulting trusts, guardianships, curatorships, personal representatives, custodial arrangements pursuant to chapter 5 of Title 35, business trusts providing for certificates to be issued to beneficiaries, common trust funds, voting trusts, security arrangements, liquidation trusts, and trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind, and any arrangement under which a person is nominee or escrowee for another.

(33) TRUSTEE. Includes an original, additional, or successor trustee, whether or not appointed or confirmed by court.

(34) WILL. Includes codicil and any testamentary instrument which merely appoints an executor or revokes or revises another will.



Section 43-8-2 - Construction of chapter; purposes and policies.

(a) This chapter shall be liberally construed and applied to promote its underlying purposes and policies.

(b) The underlying purposes and policies of this chapter are:

(1) To simplify and clarify the law concerning the affairs of decedents;

(2) To discover and make effective the intent of a decedent in the distribution of his property.



Section 43-8-3 - Supplementary effect of principles of law and equity.

Unless displaced by the particular provisions of this chapter, the principles of law and equity supplement its provisions.



Section 43-8-4 - Construction against implied repeal.

This chapter is a general act intended as a unified coverage of its subject matter and no part of it shall be deemed impliedly repealed by subsequent legislation if it can reasonably be avoided.



Section 43-8-5 - Relief against fraud; limitations.

Whenever fraud has been perpetrated in connection with any proceeding or in any statement filed under this chapter or if fraud is used to avoid or circumvent the provisions or purposes of this chapter, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud or restitution from any person (other than a bona fide purchaser) benefitting from the fraud, whether innocent or not. Any proceeding must be commenced within one year after the discovery of the fraud or from the time when the fraud should have been discovered, but no proceeding may be brought against one not a perpetrator of the fraud later than five years after the time of the commission of the fraud. This section has no bearing on remedies relating to fraud practiced on a decedent during his lifetime which affects the succession of his estate.



Section 43-8-6 - Rules of evidence; evidence as to death or status; presumption of death.

In proceedings under this chapter the rules of evidence in courts of general jurisdiction including any relating to simultaneous deaths, are applicable unless specifically displaced by the chapter. In addition, the following rules relating to determination of death and status are applicable:

(1) A certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death purportedly occurred is prima facie proof of the fact, place, date and time of death and the identity of the decedent;

(2) A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that a person is missing, detained, dead, or alive is prima facie evidence of the status and of the dates, circumstances and places disclosed by the record or report;

(3) A person who is absent for a continuous period of five years, during which he has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry is presumed to be dead. His death is presumed to have occurred at the end of the period unless there is sufficient evidence for determining that death occurred earlier.



Section 43-8-7 - Effect of acts by holder of general power of appointment, etc., on beneficiaries.

For the purpose of granting consent or approval with regard to the acts or accounts of a personal representative or trustee, including relief from liability or penalty for failure to post bond, or to perform other duties, and for purposes of consenting to modification or termination of a trust or to deviation from its terms, the sole holder or all co-holders of a presently exercisable general power of appointment, including one in the form of a power of amendment or revocation, are deemed to act for beneficiaries to the extent their interests (as objects, takers in default, or otherwise) are subject to the power.



Section 43-8-8 - Effective date; transition provisions.

(a) This chapter takes effect on January 1, 1983.

(b) Except as provided elsewhere in this chapter, on January 1, 1983:

(1) The chapter applies to any wills of decedents dying thereafter;

(2) An act of any personal representative or guardian done before January 1, 1983 in any proceeding and any accrued right is not impaired by this chapter. If a right is acquired, extinguished or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before January 1, 1983, the provisions shall remain in force with respect to that right; and

(3) Any rule of construction or presumption provided in this chapter applies to instruments executed before January 1, 1983 unless there is a clear indication of a contrary intent.



Section 43-8-9 - Savings provision for counties of Jefferson and Mobile.

No provision of this chapter shall be construed to void, alter, or modify, when invoked, the equity jurisdiction or powers of Jefferson and Mobile counties.






Article 2 - Applicability, Jurisdiction and Venue, and Implied Oath.

Section 43-8-20 - Applicability of chapter.

Except as otherwise provided in this chapter, this chapter applies to:

(1) The affairs and estates of decedents domiciled in this state; and

(2) The property of nonresidents located in this state or property coming into the control of a fiduciary who is subject to the laws of this state.



Section 43-8-21 - Venue; multiple proceedings; transfer.

(a) Where a proceeding under this chapter could be maintained in more than one place in this state, the court in which the proceeding is first commenced has the exclusive right to proceed.

(b) If proceedings concerning the same estate are commenced in more than one court of this state, the court in which the proceeding was first commenced shall continue to hear the matter, and the other courts shall hold the matter in abeyance until the question of venue is decided, and if the ruling court determines that venue is properly in another court, it shall transfer the proceeding to the other court.

(c) If the court finds that in the interest of justice a proceeding or a file should be located in another court of this state, the court making the finding may transfer the proceeding or file to the other court.



Section 43-8-22 - Filed documents deemed to include oath or affirmation.

Except as otherwise specifically provided in this chapter or by rule, every document filed with the court under this chapter including applications, petitions, and demands for notice, shall be deemed to include an oath, affirmation, or statement to the effect that its representations are true as far as the person executing or filing it knows and penalties for perjury may follow deliberate falsification therein.






Article 3 - Intestate Succession.

Section 43-8-40 - Intestate estate generally.

Any part of the estate of a decedent not effectively disposed of by his will passes to his heirs as prescribed in the following sections of this chapter.



Section 43-8-41 - Share of the spouse.

The intestate share of the surviving spouse is as follows:

(1) If there is no surviving issue or parent of the decedent, the entire intestate estate;

(2) If there is no surviving issue but the decedent is survived by a parent or parents, the first $100,000.00 in value, plus one-half of the balance of the intestate estate;

(3) If there are surviving issue all of whom are issue of the surviving spouse also, the first $50,000.00 in value, plus one-half of the balance of the intestate estate;

(4) If there are surviving issue one or more of whom are not issue of the surviving spouse, one-half of the intestate estate;

(5) If the estate is located in two or more states, the share shall not exceed in the aggregate the allowable amounts under this chapter.



Section 43-8-42 - Share of heirs other than surviving spouse.

The part of the intestate estate not passing to the surviving spouse under section 43-8-41, or the entire intestate estate if there is no surviving spouse, passes as follows:

(1) To the issue of the decedent; if they are all of the same degree of kinship to the decedent they take equally, but if of unequal degree, then those of more remote degree take by representation;

(2) If there is no surviving issue, to his parent or parents equally;

(3) If there is no surviving issue or parent, to the issue of the parents or either of them by representation;

(4) If there is no surviving issue, parent or issue of a parent, but the decedent is survived by one or more grandparents or issue of grandparents, half of the estate passes to the paternal grandparents if both survive, or to the surviving paternal grandparent, or to the issue of the paternal grandparents if both are deceased, the issue taking equally if they are all of the same degree of kinship to the decedent, but if of unequal degree those of more remote degree take by representation; and the other half passes to the maternal relatives in the same manner; but if there be no surviving grandparent or issue of grandparent on either the paternal or the maternal side, the entire estate passes to the relatives on the other side in the same manner as the other half.



Section 43-8-43 - Requirement that heir survive decedent for five days.

Any person who fails to survive the decedent by five days is deemed to have predeceased the decedent for purposes of homestead allowance, the exempt property and intestate succession, and the decedent's heirs are determined accordingly. If the time of death of the decedent or of the person who would otherwise be an heir, or the times of death of both, cannot be determined, and it cannot be established that the person who would otherwise be an heir has survived the decedent by five days, it is deemed that the person failed to survive for the required period. This section is not to be applied where its application would result in a taking of intestate estate by the state under section 43-8-44.



Section 43-8-44 - When estate passes to state.

If there is no taker under the provisions of this article, the intestate estate passes to the state of Alabama.



Section 43-8-45 - Division of estate where representation is involved.

If representation is called for by this chapter, the estate is divided into as many shares as there are surviving heirs in the nearest degree of kinship and deceased persons in the same degree who left issue who survive the decedent, each surviving heir in the nearest degree receiving one share and the share of each deceased person in the same degree being divided among the issue of such deceased heir in the same manner.



Section 43-8-46 - Inheritance by relatives of half blood.

Relatives of the half blood inherit the same share they would inherit if they were of the whole blood.



Section 43-8-47 - Inheritance by afterborn heirs.

Relative of the decedent conceived before his death but born thereafter inherit as if they had been born in the lifetime of the decedent.



Section 43-8-48 - Parent and child relationship.

If, for purposes of intestate succession, a relationship of parent and child must be established to determine succession by, through, or from a person:

(1) An adopted person is the child of an adopting parent and not of the natural parents except that adoption of a child by the spouse of a natural parent has no effect on the right of the child to inherit from or through either natural parent;

(2) In cases not covered by subdivision (1) of this section, a person born out of wedlock is a child of the mother. That person is also a child of the father, if:

a. The natural parents participated in a marriage ceremony before or after the birth of the child, even though the attempted marriage is void; or

b. The paternity is established by an adjudication before the death of the father or is established thereafter by clear and convincing proof, but the paternity established under this paragraph is ineffective to qualify the father or his kindred to inherit from or through the child unless the father has openly treated the child as his, and has not refused to support the child.



Section 43-8-49 - Advancements.

If a person dies intestate as to all his estate, property which he gave in his lifetime to an heir is treated as an advancement against the latter's share of the estate only if declared in a contemporaneous writing by the decedent or acknowledged in writing by the heir to be an advancement. For this purpose the property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of death of the decedent, whichever first occurs. If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the intestate share to be received by the recipient's issue, unless the declaration or acknowledgment provides otherwise.



Section 43-8-50 - Controversy as to advancements - How issue made up and tried.

Controversies as to advancements are cognizable before the probate court, on the application, either of a party who has received an advancement, or of a party in interest, who alleges that an advancement has been made; and upon demand of either party, an issue in writing shall be made up under the direction of the court and tried by a jury as in other cases of contested fact.



Section 43-8-52 - Controversy as to advancements - Proceedings and answer upon death of distributee.

In case of the death of any distributee or heir alleged to have received advancements, his legal representatives or heirs at law shall be required to report or answer in the same manner as set forth in section 43-8-51; and if they are residents of this state, notice must be given by citation, and if nonresidents, by publication, as provided for in cases embraced in section 43-8-51. If any of the heirs at law of such deceased distributee or heir are minors or persons of unsound mind, the probate court must appoint a suitable guardian ad litem for them, who shall deny the allegation contained in such application, and demand proof thereof.



Section 43-8-51 - Controversy as to advancements - Discovery of advancements.

Pending administration of an estate, on the application of the executor or administrator, or someone interested in the estate, to the probate court where the administration is, alleging on oath that an advancement has been made by the decedent, and that the value of such advancement is not expressed in any conveyance or receipt, within the applicant's knowledge, or in any charge made by the decedent, the judge of probate must issue citation to the distributee or heir alleged to have received such advancement, requiring him, within a specified time, not less than 30 nor more than 60 days, to report on oath a list of the property received, the time when and the value of the same when received, or to deny on oath having received any advancement from the decedent. If the party alleged to have received the advancement is a nonresident of the state, notice must be given by publication once a week for three successive weeks in some newspaper published in the county, or if no paper is published in the county, then in one published in the adjoining county, requiring him to answer within a specified time, not less than 40 days, nor more than 90 days.



Section 43-8-53 - Controversy as to advancements - Contest of answer.

Upon the rendition of the report or answer of the distributee or heir alleged to have received an advancement, or of his legal representatives or heirs, if deceased, if the executor or administrator, or any of the parties interested in such estate are not satisfied with the report or answer, on the ground that the same does not set forth all the property received or advanced, or does not set forth the true value of the property at the time it was received or advanced, or is not satisfied that the report or answer is true, then, in either case, such party may file objections thereto, stating the grounds of the objections, and the judge of probate must set a day, at such time as he may think proper, for hearing and determining, according to the evidence, as to the amount of property advanced, the time when advanced, and its value when received. He must give all the parties interested notice of such objections, and of the time set for hearing the same, by citation, if residents of this state, or if nonresidents, by publication in some newspaper published in the county, or if no paper is published in the county, then in one published in an adjoining county, once a week for three successive weeks.



Section 43-8-54 - Controversy as to advancements - Consequence of failure to answer.

In case any distributee or heir, or the legal representatives of heirs at law of any distributee or heir alleged to have received an advancement, and on whom a citation has been personally served as above provided, fail or neglect to return a report, as required, or fail to answer such application, denying that he has received any advancement, such failure or neglect to report or answer shall be considered by the probate court as prima facie evidence that such person has received his full proportionate part of such estate. In case any nonresident against whom publication has been made fails or neglects to return a report as required, or to answer such application, denying that he has received any advancement, the court may proceed to take evidence ex parte as to the matters alleged in such application.



Section 43-8-55 - Against whom debts owed to decedent charged.

A debt owed to the decedent is not charged against the intestate share of any person except the debtor. If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor's issue.



Section 43-8-56 - Alien status not a disqualification to inheriting.

No person is disqualified to take as an heir because he or a person through whom he claims is or has been an alien.



Section 43-8-57 - Dower and curtesy abolished.

The estates of dower and curtesy are abolished.



Section 43-8-58 - Share of persons related to decedent through two lines.

A person who is related to the decedent through two lines of relationship is entitled to only a single share, based on the relationship which would entitle him to the larger share.






Article 4 - Elective Share of Surviving Spouse; Abatement.

Section 43-8-70 - Right of surviving spouse to elective share.

(a) If a married person domiciled in this state dies, the surviving spouse has a right of election to take an elective share of the estate. The elective share shall be the lesser of:

(1) All of the estate of the deceased reduced by the value of the surviving spouse's separate estate; or

(2) One-third of the estate of the deceased.

(b) The "separate estate" of the surviving spouse shall include:

(1) All property which immediately after the death of the decedent is owned by the spouse outright or in fee simple absolute;

(2) All legal and equitable interests in property the possession or enjoyment of which are acquired only by surviving the decedent; and

(3) All income and other beneficial interests:

a. Under a trust;

b. In proceeds of insurance on the life of the decedent; and

c. Under any broad-based nondiscriminatory pension, profit-sharing, stock bonus, deferred compensation, disability, death benefit or other such plan established by an employer.

(c) If a married person not domiciled in this state dies, the right, if any, of the surviving spouse to take an elective share in property in this state is governed by the law of the decedent's domicile at death.



Section 43-8-71 - Right of election personal to surviving spouse.

The right of election of the surviving spouse may be exercised only by the surviving spouse during his lifetime. If a guardian, custodian, curator, or conservator has been appointed for the surviving spouse, the right of election may be exercised only by order of the court upon petition of the fiduciary or upon the court's own initiative, after finding that exercise is necessary to provide adequate support for the surviving spouse during his probable life expectancy.



Section 43-8-72 - Waiver of right to elect and of other rights.

The right of election of a surviving spouse and the rights of the surviving spouse to homestead allowance, exempt property and family allowance, or any of them, may be waived, wholly or partially, before or after marriage, by a written contract, agreement, or a waiver signed by the party waiving after fair disclosure. Unless it provides to the contrary, a waiver of "all rights" (or equivalent language) in the property or estate of a present or prospective spouse or a complete property settlement entered into after or in anticipation of separation or divorce is a waiver of all rights to elective share, homestead allowance, exempt property and family allowance by each spouse in the property of the other at death and a renunciation by each of all benefits which would otherwise pass to him from the other by intestate succession or by virtue of the provisions of any will executed before the waiver or property settlement.



Section 43-8-73 - Procedure for making election; petition; time limit; notice and hearing; withdrawal of demand; order of court; enforcement of order.

(a) The surviving spouse may elect to take his elective share by filing with the court and mailing or delivering to the personal representative, if any, a petition for the elective share within six months after the date of death, or within six months after the probate of the decedent's will, whichever limitation last expires.

The court may extend the time for election for cause shown by the surviving spouse before the time for election has expired.

(b) The surviving spouse shall give notice of the time and place set for hearing to persons interested in the estate whose interests will be adversely affected by the taking of the elective share.

(c) The surviving spouse may withdraw his demand for an elective share at any time before entry of a final determination by the court.

(d) After notice and hearing, the court shall determine the amount of the elective share and shall order its satisfaction from the assets of the estate. If it appears that a fund or property included in the estate has not come into the possession of the personal representative, or has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the fund or property or who has possession thereof, whether as trustee or otherwise. The proceeding may be maintained against fewer than all persons against whom relief could be sought, but no person is subject to contribution in any greater amount than he would have been if relief had been secured against all persons subject to contribution.

(e) The order or judgment of the court may be enforced as necessary in suit for contribution or payment in other courts of this state or other jurisdictions.



Section 43-8-74 - Entitlement of surviving spouse to certain benefits regardless of election.

A surviving spouse is entitled to homestead allowance, exempt property, and family allowance, whether or not he elects to take an elective share.



Section 43-8-75 - How elective share satisfied; what property applied first; apportionment of others' liability for balance of elective share.

(a) In the proceeding for an elective share, values included in the estate which pass or have passed to the surviving spouse, or which would have passed to the surviving spouse but were renounced, are applied first to satisfy the elective share and to reduce any contributions due from other recipients of transfers included in the estate. For purposes of this subsection, the electing spouse's beneficial interest in any life estate or in any trust shall be computed as if worth one-half of the total value of the property subject to the life estate, or of the trust estate, unless higher or lower values for these interests are established by proof; provided, however, that, to the extent that the electing spouse's beneficial interest is a life estate or is an interest in a trust and is coupled with a general power of appointment (whether exercisable by deed or by will or by either), the beneficial interest shall be computed as being equal to two-thirds of the total value of the property subject to the life estate, or of the trust estate, with respect to which the general power of appointment exists.

(b) Remaining property of the estate is so applied that liability for the balance of the elective share of the surviving spouse is equitably apportioned among the recipients of the estate in proportion to the value of their interests therein.



Section 43-8-76 - Order of abatement.

(a) Except as provided in subsection (b) of this section and except as provided in connection with the share of the surviving spouse who elects to take an elective share, shares of distributees abate, without any preference or priority as between real and personal property, in the following order:

(1) Property not disposed of by the will;

(2) Residuary devises;

(3) General devises;

(4) Specific devises.

For purposes of abatement, a general devise charged on any specific property or fund is a specific devise to the extent of the value of the property on which it is charged, and upon the failure or insufficiency of the property on which it is charged, a general devise to the extent of the failure or insufficiency. Abatement within each classification is in proportion to the value of property each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the will.

(b) If the will expresses an order of abatement, or if the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in subsection (a) of this section, the shares of the distributees abate as may be found necessary to give effect to the intention of the testator.

(c) If the subject of a preferred devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets.






Article 5 - Spouse and Children Not Provided for in Will.

Section 43-8-90 - Omitted spouse.

(a) If a testator fails to provide by will for his surviving spouse who married the testator after the execution of the will, the omitted spouse shall receive the same share of the estate he would have received if the decedent left no will unless it appears from the will that the omission was intentional or the testator provided for the spouse by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision be reasonably proven.

(b) In satisfying a share provided by this section, the devises made by the will abate as provided in section 43-8-76.



Section 43-8-91 - Pretermitted children.

(a) If a testator fails to provide in his will for any of his children born or adopted after the execution of his will, the omitted child receives a share in the estate equal in value to that which he would have received if the testator had died intestate unless:

(1) It appears from the will that the omission was intentional;

(2) When the will was executed the testator had one or more children and devised substantially all his estate to the other parent of the omitted child; or

(3) The testator provided for the child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision be reasonably proven.

(b) If at the time of execution of the will the testator fails to provide in his will for a living child solely because he believes the child to be dead, the child receives a share in the estate equal in value to that which he would have received if the testator had died intestate.

(c) In satisfying a share provided by this section, the devisees made by the will abate as provided in section 43-8-76.






Article 6 - Exempt Property and Allowances.

Section 43-8-110 - Homestead allowance.

(a) A surviving spouse of a decedent who was domiciled in this state is entitled to a homestead allowance of fifteen thousand dollars ($15,000). If there is no surviving spouse, each minor child and each dependent child of the decedent is entitled to a homestead allowance amounting to fifteen thousand dollars ($15,000) divided by the number of minor and dependent children of the decedent. The homestead allowance is exempt from and has priority over all claims against the estate. Homestead allowance is in addition to any share passing to the surviving spouse or minor or dependent child by the will of the decedent unless otherwise provided in the will, by intestate succession or by way of elective share.

(b) The value of any constitutional right of homestead in the family home received by a surviving spouse or child shall be charged against that spouse or child's homestead allowance to the extent that the family home is part of the decedent's estate or would have been but for the homestead provision of the Constitution.



Section 43-8-111 - Exempt property.

If the decedent was domiciled in this state at the time of death the surviving spouse is entitled to receive, in addition to the homestead allowance, property of a value not exceeding seven thousand five hundred dollars ($7,500) in excess of any security interests therein in household furniture, automobiles, furnishings, appliances and personal effects. If there is no surviving spouse, children of the decedent are entitled jointly to the same value. If encumbered chattels are selected and if the value in excess of security interests, plus that of other exempt property, is less than seven thousand five hundred dollars ($7,500), or if there is not seven thousand five hundred dollars ($7,500) worth of exempt property in the estate, the spouse or children are entitled to other assets of the estate, if any, to the extent necessary to make up the seven thousand five hundred dollars ($7,500) value. Rights to exempt property and assets needed to make up a deficiency of exempt property have priority over all claims against the estate, except that the right to any assets to make up a deficiency of exempt property shall abate as necessary to permit prior payment of homestead allowance and family allowance. These rights are in addition to any benefit or share passing to the surviving spouse or children by the will of the decedent unless otherwise provided, by intestate succession, or by way of elective share.



Section 43-8-112 - Family allowance.

In addition to the right to homestead allowance and exempt property, if the decedent was domiciled in this state, the surviving spouse and minor children whom the decedent was obligated to support and children who were in fact being supported by him are entitled to a reasonable allowance in money out of the estate for their maintenance during the period of administration, which allowance may not continue for longer than one year if the estate is inadequate to discharge allowed claims. The allowance may be paid as a lump sum or in periodic installments. It is payable to the surviving spouse, if living, for the use of the surviving spouse and minor and dependent children; otherwise to the children, or persons having their care and custody; but in case any minor child or dependent child is not living with the surviving spouse, the allowance may be made partially to the child or his guardian or other person having his care and custody, and partially to the spouse, as their needs may appear. The family allowance is exempt from and has priority over all claims but does not have priority over the homestead allowance.

The family allowance is not chargeable against any benefit or share passing to the surviving spouse or children by the will of the decedent unless otherwise provided in the will, by intestate succession, or by way of elective share. The death of any person entitled to family allowance terminates his right to allowances not yet paid.



Section 43-8-113 - Source, determination and documentation of exempt property and allowances; petition for relief by personal representative or interested person.

If the estate is otherwise sufficient, property specifically devised is not used to satisfy rights to homestead and exempt property. Subject to this restriction, the surviving spouse, the guardians of the minor children, or children who are adults may select property of the estate as homestead allowance and exempt property. The personal representative may make these selections if the surviving spouse, the children or the guardians of the minor children are unable or fail to do so within a reasonable time or if there are no guardians of the minor children. The personal representative may execute an instrument or deed of distribution to establish the ownership of property taken as homestead allowance or exempt property. He or she may determine the family allowance in a lump sum not exceeding fifteen thousand dollars ($15,000) or in periodic installments not exceeding $500.00 per month, and may disburse funds of the estate in payment of the family allowance and any part of the homestead allowance payable in cash. The personal representative or any interested person aggrieved by any selection, determination, payment, proposed payment, or failure to act under this section may petition the court for appropriate relief, which relief may provide a family allowance larger or smaller than that which the personal representative determined or could have determined.



Section 43-8-114 - Spouse may retain dwelling, etc., until assignment of homestead.

The spouse may retain possession of the dwelling house where the surviving spouse resided with the decedent, with the offices and buildings appurtenant thereto and the plantation connected therewith until homestead is assigned, free from the payment of rent. The obligation to pay rent, if any, on the dwelling shall be an obligation of the decedent's estate.



Section 43-8-115 - Discharge of debtor from liability for wages, etc., owed intestate former employee of another; status of funds paid under this section.

(a) Whenever an employee of another shall die intestate and there shall be due him or her any sum as wages or salary the debtor may discharge himself or herself from liability therefor by paying such amount to the surviving spouse of the deceased employee or, if there is no surviving spouse to the person having the legal custody and control of his or her minor child or children, or either as the case may be, who may commence an action for and recover the same as part of the property or allowance exempted to them.

(b) Any sums paid in accordance with subsection (a) shall be considered as part of the exempt property, as defined in Section 43-8-111; and, if the sums exceed seven thousand five hundred dollars ($7,500) the excess shall be considered part of the family allowance, as defined in Section 43-8-112.



Section 43-8-116 - Adjustments to exemption values.

On July 1, 2017, and at the end of each 3-year period thereafter, the State Treasurer shall adjust each dollar amount in this article or, for each adjustment after July 1, 2017, each adjusted amount, by an amount determined by the State Treasurer to reflect the cumulative change in the consumer price index, as published by the United States Department of Labor, or, if that index is no longer published, a generally available comparable index, for the 3-year period ending on the December 31 preceding the adjustment date and rounded to the nearest twenty-five dollars ($25.00). The State Treasurer shall publish the adjusted amounts. The adjusted amounts apply to exemptions claimed on or after April 1 following the adjustment date.






Article 7 - Wills Generally.

Division 1 - Execution of Will.

Section 43-8-130 - Who may make a will.

Any person 18 or more years of age who is of sound mind may make a will.



Section 43-8-131 - Execution and signature of will; witnesses.

Except as provided within section 43-8-135, every will shall be in writing signed by the testator or in the testator's name by some other person in the testator's presence and by his direction, and shall be signed by at least two persons each of whom witnessed either the signing or the testator's acknowledgment of the signature or of the will.



Section 43-8-132 - Self-proved will - Form and execution; how attested will made self-proved; effect.

(a) Any will may be simultaneously executed, attested, and made self-proved, by acknowledgment thereof by the testator and affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state where execution occurs and evidenced by the officer's certificate, under official seal, in substantially the following form:

"I, _____, the testator, sign my name to this instrument this ______ day of _____, 19__, and being first duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my last will and that I sign it willingly (or willingly direct another to sign for me), that I execute it as my free and voluntary act for the purposes therein expressed, and that I am 18 years of age or older, of sound mind, and under no constraint or undue influence."

"We, _____, the witnesses, sign our names to this instrument, being first duly sworn, and do hereby declare to the undersigned authority that the testator signs and executes this instrument as his last will and that he signs it willingly (or willingly directs another to sign for him), and that each of us, in the presence and hearing of the testator, hereby signs this will as witness to the testator's signing, and that to the best of our knowledge the testator is 18 years of age or older, of sound mind, and under no constraint or undue influence."

Subscribed, sworn to and acknowledged before me by _____, the testator and subscribed and sworn to before me by _____, and _____, witnesses, this _____ day of _____, 19__.

(b) An attested will may at any time subsequent to its execution be made self-proved by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state where the acknowledgment occurs and evidenced by the officer's certificate, under the official seal, attached or annexed to the will in substantially the following form:

We, ______, ______, and _____, the testator and the witnesses, respectively, whose names are signed to the attached or foregoing instrument, being first duly sworn, do hereby declare to the undersigned authority that the testator signed and executed the instrument as his last will and that he had signed willingly (or willingly directed another to sign for him), and that he executed it as his free and voluntary act for the purposes therein expressed, and that each of the witnesses, in the presence and hearing of the testator, signed the will as witness and that to the best of his knowledge the testator was at that time 18 years of age or older, of sound mind and under no constraint or undue influence."

Subscribed, sworn to and acknowledged before me by _____, the testator, and subscribed and sworn to before me by _____, and _____, witnesses, this _____ day of _____, 19_____.

(c) If the will is self-proved, as provided in this section, compliance with signature requirements for execution is conclusively presumed, other requirements of execution are presumed subject to rebuttal without the testimony of any witness, and the will shall be probated without further proof, unless there is proof of fraud or forgery affecting the acknowledgment or affidavit.



Section 43-8-133 - Self-proved will - Making attested will self-proved.

An attested will may be made self-proved through compliance with section 43-8-132 or as otherwise provided by law.



Section 43-8-134 - Who may witness will.

(a) Any person generally competent to be a witness may act as a witness to a will.

(b) A will or any provision thereof is not invalid because the will is signed by an interested witness.



Section 43-8-135 - Choice of law as to validity of execution.

A written will is valid if executed in compliance with section 43-8-131 or if its execution complies with the law at the time of execution of the place where the will is executed, or with the law of the place where at the time of execution or at the time of death the testator is domiciled, has a place of abode or is a national.



Section 43-8-136 - Revocation by writing or by act; when witnesses required.

(a) A will or any part thereof is revoked by a subsequent will which revokes the prior will or part expressly or by inconsistency.

(b) A will is revoked by being burned, torn, canceled, obliterated, or destroyed, with the intent and for the purpose of revoking it by the testator or by another person in his presence by his consent and direction. If the physical act is by someone other than the testator, consent and direction of the testator must be proved by at least two witnesses.



Section 43-8-137 - Revocation by divorce or annulment; revival by remarriage; no revocation by other changes or circumstances.

If after executing a will the testator is divorced or his marriage annulled, the divorce or annulment revokes any disposition or appointment of property made by the will to the former spouse, any provision conferring a general or special power of appointment on the former spouse, and any nomination of the former spouse as executor, trustee, or guardian, unless the will expressly provides otherwise. Property prevented from passing to a former spouse because of revocation by divorce or annulment passes as if the former spouse failed to survive the decedent, and other provisions conferring some power or office on the former spouse are interpreted as if the spouse failed to survive the decedent. If provisions are revoked solely by this section, they are revived by testator's remarriage to the former spouse. For purposes of this section, divorce or annulment means any divorce or annulment which would exclude the spouse as a surviving spouse within the meaning of section 43-8-252(b). A decree of separation which does not terminate the status of husband and wife is not a divorce for purposes of this section. No change of circumstances other than as described in this section revokes a will.



Section 43-8-138 - When will revived on revocation of subsequent will.

(a) If a second will which, had it remained effective at death, would have revoked the first will in whole or in part, is thereafter revoked by acts under section 43-8-136, the first will is revoked in whole or in part unless it is evident from the circumstances of the revocation of the second will or from testator's contemporary or subsequent declarations in writing, signed by the testator and attested as prescribed in section 43-8-131, that he intended the first will to take effect as executed.

(b) If a second will which, had it remained effective at death, would have revoked the first will in whole or in part, is thereafter revoked by a third will, the first will is revoked in whole or in part, except to the extent it appears from the terms of the third will that the testator intended the first will to take effect.



Section 43-8-139 - Incorporation by reference.

Any writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification.



Section 43-8-140 - Testamentary additions to trusts.

A devise or bequest, the validity of which is determinable by the law of this state, may be made by a will to the trustee of a trust established or to be established by the testator and some other person or by some other person (including a funded or unfunded life insurance trust, although the trustor has reserved any or all rights of ownership of the insurance contracts) if the trust is identified in the testator's will and its terms are set forth in a written instrument (other than a will) executed before or concurrently with the execution of the testator's will or in the valid last will of a person who has predeceased the testator (regardless of the existence, size, or character of the corpus of the trust). The devise is not invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or after the death of the testator. Unless the testator's will provides otherwise, the property so devised (1) is not deemed to be held under a testamentary trust of the testator but becomes a part of the trust to which it is given and (2) shall be administered and disposed of in accordance with the provisions of the instrument or will setting forth the terms of the trust, including any amendments thereto made before the death of the testator (regardless of whether made before or after the execution of the testator's will), and, if the testator's will so provides, including any amendments to the trust made after the death of a testator. A revocation or termination of the trust before the death of the testator causes the devise to lapse.



Section 43-8-141 - Reference to events of independent significance.

A will may dispose of property by reference to acts and events which have significance apart from their effect upon the dispositions made by the will, whether they occur before or after the execution of the will or before or after the testator's death. The execution or revocation of a will of another person is such an event.






Division 2 - Probate of Will.

Section 43-8-160 - Who may have will probated.

Upon the death of a testator, any executor, devisee, or legatee named in the will, or any person interested in the estate, or who has custody of such will may have the will proved before the proper probate court.



Section 43-8-161 - Time limit for probate.

Wills shall not be effective unless filed for probate within five years from the date of the death of the testator. If the testator was not an inhabitant of this state at the time of his or her death, the will may be admitted to probate in this state pursuant to section 43-8-175, provided the will was admitted to probate, within five years from the date of death, in the state, territory or country where the testator resided at the time of death; provided further, that the probate in the state of the will of an inhabitant of another state, territory or country shall not be effective against persons purchasing from the heirs of such testator if such purchase was made more than five years after the death of the testator and prior to February 24, 1959.



Section 43-8-162 - Where will probated.

Wills must be proved in the several probate courts as follows:

(1) When the testator, at the time of his death, was an inhabitant of the county, in the probate court of such county.

(2) When the testator, not being an inhabitant of the state, dies in the county, leaving assets therein, in the probate court of such county.

(3) When the testator, not being an inhabitant of the state, dies out of the county, leaving assets therein, in the probate of the county in which such assets, or any part thereof, are.

(4) When the testator, not being an inhabitant of the state, dies, not leaving assets therein, and assets thereafter come into any county, in the probate court of any county into which such assets are brought.

(5) In the probate court of the county designated by testator in the will if the testator owns property in such county at the time of his death.



Section 43-8-163 - Probate not prevented by subsequent incompetency of witnesses.

If the witnesses attesting the execution of any will are competent at the time of their attestation, their subsequent incompetency, from whatever cause it may arise, must not prevent the probate of such will, if otherwise satisfactorily proved.



Section 43-8-164 - Notice to surviving spouse and next of kin - Generally.

Whenever an application is made to prove a will in this state, at least 10 days' notice must be given to the surviving spouse and next of kin, or either of them, residing and being within the state, before such application is heard.



Section 43-8-165 - Notice to surviving spouse and next of kin - Minors.

If any of the next of kin are minors, such notice may be served as provided by the Alabama Rules of Civil Procedure; and in addition to the service above provided for minors, the court must appoint a guardian ad litem who is disinterested and who shall be an attorney-at-law and who does not represent any party having an interest adverse to such minors; and notice shall issue to such guardian ad litem. Such guardian shall accept service and agree to represent the minors in the proof and probate of the will, and if he fail to accept service and agree to appear for the minors within 10 days after service, the court appoint another guardian ad litem, upon whom notice must be served, and he must agree to accept service and represent the minors as is provided in the first instance, and the will must not be probated until a guardian ad litem has agreed to accept the appointment and to represent the minors in the proof and probate of the will, which acceptance and agreement must be in writing and filed with the papers in the cause, and notice must be given to such guardian ad litem in all proceedings to contest the probate of the will.



Section 43-8-166 - Notice to surviving spouse and next of kin - Persons outside state.

If either the surviving spouse or next of kin reside and are without the state, notice of such application must be given by publication once a week for three successive weeks in a newspaper published in the county in which such application is made, and if no paper is published therein, by posting of the same at the courthouse three weeks before such application is heard. In lieu of the notice herein provided, notice may be had on such persons as provided by the Alabama Rules of Civil Procedure.



Section 43-8-167 - Mode of proving will generally.

(a) Wills offered for probate, except nuncupative wills, must be proved by one or more of the subscribing witnesses, or if they be dead, insane or out of the state or have become incompetent since the attestation, then by the proof of the handwriting of the testator, and that of at least one of the witnesses to the will. Where no contest is filed, the testimony of only one attesting witness is sufficient.

(b) If none of the subscribing witnesses to such will are produced, their insanity, death, subsequent incompetency or absence from the state must be satisfactorily shown before proof of the handwriting of the testator, or any of the subscribing witnesses, can be received; in addition to the methods already provided, the will of a person serving in the armed forces of the United States, executed while such person is in the actual service of the United States, or the will of a seaman, executed while such seaman was at sea, shall be admitted to probate when either or all of the subscribing witnesses is out of the state at the time said will is offered for probate, or when the places of address of such witness or witnesses are unknown upon the oath of at least three credible witnesses, that the signature to said will is in the handwriting of the person whose will it purports to be. Such will so proven shall be effective to devise real property as well as to bequeath personal property of all kinds.



Section 43-8-168 - Depositions of witnesses.

When the subscribing witnesses, or any of them, reside out of the state, or are physically unable or in any case in which depositions are authorized to be taken in circuit court, the judge of probate may issue a commission to take the testimony of such witnesses in proof of such will.



Section 43-8-169 - Recordation of witnesses' testimony.

If it appears, on the proof taken before the judge of probate, that the will was duly executed, the testimony of the witnesses must be reduced to writing by him, signed by the witnesses and, with the will, immediately recorded in a book provided and kept for that purpose.



Section 43-8-170 - Certificate endorsed on will.

Every will so proved must have a certificate endorsed thereon, setting forth in substance that such will had been duly proved and recorded, with the proof, specifying also the date of the probate, the book in and page or pages on which it is recorded. Such endorsement must be signed by such judge of probate.



Section 43-8-171 - Admission of will in evidence.

Every will, so proved or endorsed, may be read in evidence in any court of the state, without further proof thereof; and the record of such will and proof or a transcript thereof, certified by the judge of probate, must be received as evidence to the same extent as if the original will was produced, and the same proof made.



Section 43-8-172 - Protection of bona fide purchasers, etc.

Any will which is not propounded for probate in this state within 12 months from the date of the death of the testator shall be inoperative and void as to bona fide purchasers, mortgagees or pledgees (and those claiming under them) of property or any interest therein from the executors, administrators, heirs at law, devisees, distributees of the estate of such deceased or anyone claiming under them, provided such purchasers acquire their interest in such property prior to the time such will is propounded for probate in this state and without actual notice of such will.

The provisions of this section shall not affect the right of any beneficiary entitled thereto under any such will to follow the proceeds from the sale of any such property in lieu of such property in the hands of the executors, administrators, heirs at law or distributees of such estate.



Section 43-8-173 - Withdrawal of will before probate.

When any will is filed with the probate judge or in the probate court for the purpose of probating the same, and it becomes necessary to withdraw said will before it is probated, the probate judge shall have the same recorded in the book in which are recorded probated wills, but shall mark or have written on the page or pages of the record where recorded the following: "Recorded Before Being Probated." The probate judge shall not allow any will filed with him or his office for the purpose of probating to be removed from such office by anyone until it is so recorded, and in the event such will is lost, destroyed or mutilated, the record of such will and certified transcripts therefrom shall be given the same force and effect as could be given the original.



Section 43-8-174 - Withdrawal of will for proof out of state.

Whenever any will has been proved and recorded for six months in any county of this state, as required by this article, and such will is required to be proved out of this state, the judge of probate may, on the application of the executor, duly sworn to, allow him to withdraw the will.



Section 43-8-175 - Probate of foreign will.

When the testator was not, at the time of his or her death, an inhabitant of this state, but was an inhabitant of some other state or territory of the United States of America, or of some other territory, district or country subject to the jurisdiction of the United States of America, and his or her will has been duly proved in any other state of the United States of America, or in any territory, district or country subject to the jurisdiction of the United States of America, it may be admitted to probate in the proper court of this state in the manner following: If the will has been admitted to probate out of the state of Alabama, but within another state of the United States of America, or within any territory, district or country subject to the jurisdiction of the United States of America, such will, or copy of the same, and the probate thereof must be certified and authenticated as provided in 28 U.S.C.A., §1738. Upon the presentation to the probate judge of any such will, already admitted to probate out of the state of Alabama, but in another state of the United States of America, or in any territory, district or country subject to the jurisdiction of the United States of America, authenticated as herein provided for, he shall, without notice or further proceedings, enter a decree admitting said will to probate, and shall record the same, together with a certificate of probate, in a record kept for that purpose. If the will has been admitted to probate elsewhere than in some other state of the United States of America, or some territory, district or country subject to the jurisdiction of the United States of America, if such will purports or undertakes to dispose of, or if it has the effect of disposing of, any land or real estate situated within the state of Alabama, such will, in order to be valid to that end, shall be probated in all respects, including notice to the next of kin of the testator or testatrix, as wills are required to be probated in the courts of the state of Alabama, upon original proceedings to probate wills in this state, and shall be subject to be contested and controverted in the same manner as wills are subject to be contested and controverted when offered or propounded for original probate and record in the courts of this state. If the will has been admitted to probate elsewhere than in some other state of the United States of America, or some territory, district or country subject to the jurisdiction of the United States of America, if such will purports or undertakes to dispose of, or if it has the effect of disposing of, any personal property situated within the state of Alabama, such will, in order to be valid to that end, shall be probated in all respects, including notice to the next of kin of the testator or testatrix, as wills are required to be probated in the courts of the state of Alabama, upon original proceedings to probate wills in this state, and shall be subject to be contested and controverted when offered or propounded for original probate and record in the courts of this state.






Division 3 - Contesting Validity of Will.

Section 43-8-190 - Who may contest will; filing objections; making up issue; trial by jury.

A will, before the probate thereof, may be contested by any person interested therein, or by any person, who, if the testator had died intestate, would have been an heir or distributee of his estate, by filing in the court where it is offered for probate allegations in writing that the will was not duly executed, or of the unsoundness of mind of the testator, or of any other valid objections thereto; and thereupon an issue must be made up, under the direction of the court, between the person making the application, as plaintiff, and the person contesting the validity of the will, as defendant; and such issue must, on application of either party, be tried by a jury.



Section 43-8-191 - Time for trial; continuance; summoning witnesses.

Upon the institution of such contest, a day must be appointed for the trial thereof, and the trial may, on good cause shown by either party, be continued to any other day; and the judge of probate must, on application of either party, issue subpoenas for witnesses to appear on the day fixed for such trial, and may resummon them to any day to which the same may be continued.



Section 43-8-192 - Drawing and summoning of jurors; penalty for default.

(a) The jury for the trial of such contest must be drawn and summoned as provided by law.

(b) Any person summoned as a juror who shall, without legal cause or good excuse, fail to attend at the time and place required, shall be guilty of a contempt of court and may be punished by the court by a fine of not exceeding $100.00.



Section 43-8-193 - Proceedings against defaulting witness.

If any witness, being duly summoned, fails to attend, the judge of probate shall enter up a conditional fine against him, not exceeding $50.00, and shall thereupon issue a notice to such witness to appear at a term of said court, not more than 30 days from the date of such notice and show cause why such fine should not be made absolute. The proceedings thereafter shall be governed by the same rules, and such witness shall be subject to the same liabilities, except as to the amount of the fine, as are provided by law in cases of defaulting witnesses in the circuit court.



Section 43-8-194 - Depositions of witnesses; rules governing procedure.

For the trial of such contest, depositions of witnesses may be taken in like cases, for the same causes and in the same manner, as depositions are taken in civil actions in the circuit court. In all matters relating to the organization and impaneling of the jury, to the evidence, mode of proceeding and investigation and determination of such contest, not specially provided for by this article, the court shall proceed and be governed by the same rules and regulations, so far as applicable, as prevail in courts of law in civil cases.



Section 43-8-195 - Admission or rejection of will.

When the judgment of the probate court is against the validity of the will, the probate thereof must be rejected; otherwise, the will must be admitted to probate.



Section 43-8-196 - Costs.

The costs of any contest under the provisions of this article must be paid by the party contesting if he fails; otherwise, it must be paid by the plaintiff or out of the estate, or in such proportion by the plaintiff or out of the estate as the court may direct; and for the costs directed to be paid by the plaintiff or defendant, execution may be issued as in other cases; and the costs directed to be paid out of the estate may be collected as other claims against an estate are collected.



Section 43-8-197 - Change of venue.

(a) At any time before the trial of such contest, either party may remove the same to another county by proceeding as is required in civil actions in the circuit court; and when an order for the removal of the trial of such contest is made, the judge of probate must transmit the will, subpoenas and all other papers belonging, and a transcript of all the entries of record relating thereto, to the judge of the probate court of the county to which the trial is ordered to be removed. Such judge of probate must proceed to try the case in the same manner as prescribed for the judge of probate of the county from which it has been removed.

(b) If the judgment is rendered in the probate court to which it has been removed, and no appeal is taken within 30 days thereafter, such judgment must be certified by the judge of such probate court, and the will and other papers be returned to the probate court from which the trial was removed; and the will must be probated or rejected in such probate court as such judgment may be for or against the validity of the will.

(c) If, on the removal of the trial, the costs are directed to be paid out of the estate, a bill of costs must be made out by the judge of probate trying the same and certified to the judge of probate of the county from which the trial was removed; and such bill of costs may be taxed by motion in the court in which the trial was had, and the same may be recertified to such judge of probate.



Section 43-8-198 - Transfer of contest to circuit court; appeal from judgment of circuit court; certification of judgment, etc., to probate court.

Upon the demand of any party to the contest, made in writing at the time of filing the initial pleading, the probate court, or the judge thereof, must enter an order transferring the contest to the circuit court of the county in which the contest is made, and must certify all papers and documents pertaining to the contest to the clerk of the circuit court, and the case shall be docketed by the clerk of the circuit court and a special session of said court may be called for the trial of said contest or, said contest may be tried by said circuit court at any special or regular session of said court. The issues must be made up in the circuit court as if the trial were to be had in the probate court, and the trial had in all other respects as trials in other civil cases in the circuit court. An appeal to the supreme court may be taken from the judgment of the circuit court on such contest within 42 days after the entry of such judgment. After a final determination of the contest, the clerk of the circuit court shall certify the transcript of all judgments of the circuit court in such proceedings, together with all of the papers and documents theretofore certified to the circuit court by the probate court, back to the probate court from which they were first certified to the circuit court, and thereafter shall be recorded in the probate court as all other contested wills are recorded in the probate court.



Section 43-8-199 - Contest in circuit court after admission to probate - Generally.

Any person interested in any will who has not contested the same under the provisions of this article, may, at any time within the six months after the admission of such will to probate in this state, contest the validity of the same by filing a complaint in the circuit court in the county in which such will was probated.



Section 43-8-200 - Contest in circuit court after admission to probate - Parties; conclusiveness of judgment.

In the event a contest of the probate of a will is instituted in the circuit court, as is or may be authorized by law, all parties interested in the probate of the will, as devisees, legatees or otherwise, as well as those interested in the testator if he had died intestate, as heirs, distributees or next of kin, shall be made parties to the contest; and if there be minors or persons of unsound mind interested in the estate or in the probate of the will, they shall be represented by their legal guardian, if such they have; if they have no such guardian, the court shall appoint an attorney-at-law as guardian ad litem to represent their interest in the contest, and the final judgment in such contest proceedings shall be conclusive as to all matters which were litigated or could have been litigated in such contest; and no further proceedings shall ever be entertained in any courts of this state to probate or contest the probate of such will.



Section 43-8-201 - Contest in circuit court after admission to probate - Additional time for contest by infants and persons of unsound mind.

After the expiration of such six months, the validity of the will can only be contested by infants and persons of unsound mind who had no legal guardian at the time the will was admitted to probate, or who were not represented by a guardian ad litem, who are allowed 12 months after the appointment of a guardian, or, if none be appointed, 12 months from the termination of their respective disabilities in which to contest such will, but in no case to exceed 20 years from the time the will was admitted to probate; and also provided there has not been one contest instituted and prosecuted to final judgment in the circuit court as is provided for in sections 43-8-199 and 43-8-200; in which case the final judgment of the circuit court, court of civil appeals or supreme court shall be final and conclusive against all parties.



Section 43-8-202 - Contest in circuit court after admission to probate - Trial of issues by jury; consideration of witnesses' testimony.

The circuit court may, in such case, direct an issue to be tried by a jury, and on the trial before the jury, or hearing before the circuit judge, the testimony of the witnesses reduced to writing by the judge of probate, according to section 43-8-169, is evidence to be considered by the judge or jury.









Article 8 - Construction of Wills.

Section 43-8-220 - Requirement that devisee survive testator by five days.

A devisee who does not survive the testator by five days is treated as if he predeceased the testator, unless the will of decedent contains some language dealing explicitly with simultaneous deaths or deaths in a common disaster, or requiring that the devisee survive the testator or survive the testator for a stated period in order to take under the will.



Section 43-8-221 - Choice of law as to meaning and effect of wills.

The meaning and legal effect of a disposition in a will shall be determined by the local law of a particular state selected by the testator in his instrument unless the application of that law is contrary to the provisions relating to the elective share described in sections 43-8-70 through 43-8-75, the provisions relating to exempt property and allowances described in sections 43-8-110 through 43-8-113, or any other public policy of this state otherwise applicable to the disposition.



Section 43-8-222 - Controlling effect of intention of testator.

The intention of a testator as expressed in his will controls the legal effect of his dispositions. The rules of construction expressed in the succeeding sections of this article apply unless a contrary intention is indicated by the will.



Section 43-8-223 - Construction of will to pass all property, including after-acquired property.

A will is construed to pass all property which the testator owns at his death including property acquired after the execution of the will.



Section 43-8-224 - Anti-lapse provision; applicability to deceased devisees and to class gifts.

If a devisee who is a grandparent or a lineal descendant of a grandparent of the testator is dead at the time of execution of the will, fails to survive the testator, or is treated as if he predeceased the testator, the issue of the deceased devisee who survive the testator by five days take in place of the deceased devisee and if they are all of the same degree of kinship to the devisee they take equally, but if of unequal degree then those of more remote degree take by representation. One who would have been a devisee under a class gift if he had survived the testator is treated as a devisee for purposes of this section whether his death occurred before or after the execution of the will.



Section 43-8-225 - Effect of failure of testamentary provisions.

(a) Except as provided in section 43-8-224 if a devise other than a residuary devise fails for any reason, it becomes a part of the residue.

(b) Except as provided in section 43-8-224 if the residue is devised to two or more persons and the share of one of the residuary devisees fails for any reason, his share passes to the other residuary devisee, or to other residuary devisees in proportion to their interests in the residue.



Section 43-8-226 - Specific devise of securities; change in securities; accessions; nonademption.

(a) If the testator intended a specific devise of certain securities rather than the equivalent value thereof, the specific devisee is entitled only to:

(1) As much of the devised securities as is a part of the estate at time of the testator's death;

(2) Any additional or other securities of the same entity derived from the securities specifically devised and owned by the testator by reason of action initiated by the entity excluding any acquired by exercise of purchase options;

(3) Securities of another entity derived from the securities specifically devised and owned by the testator as a result of a merger, consolidation, reorganization or other similar action initiated by the entity; and

(4) Any additional securities of the entity owned by the testator as a result of a plan of reinvestment if it is a regulated investment company, which is defined in section 851 of the Federal Internal Revenue Code of 1954 as amended.

(b) Distributions prior to death with respect to a specifically devised security not provided for in subsection (a) of this section are not part of the specific devise.



Section 43-8-227 - Nonademption of specific devises in certain cases; proceeds of sale, condemnation, insurance or foreclosure; sale by guardian or curator.

(a) A specific devisee has the right to the remaining specifically devised property and:

(1) Any balance of the purchase price (together with any security interest) owing from a purchaser to the testator at death by reason of sale of the property;

(2) Any amount of a condemnation award for the taking of the property unpaid at death;

(3) Any proceeds unpaid at death on fire or casualty insurance on the property; and

(4) Property owned by testator at his death as a result of foreclosure, or obtained in lieu of foreclosure, of the security for a specifically devised obligation.

(b) If specifically devised property is sold by a guardian or curator, or if a condemnation award or insurance proceeds are paid to a guardian or curator as a result of condemnation, fire, or casualty, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the condemnation award, or the insurance proceeds. This subsection does not apply if after the sale, condemnation or casualty, it is adjudicated that the disability of the testator has ceased and the testator survives the adjudication by one year. The right of the specific devisee under this subsection is reduced by any right he had under subsection (a) of this section.



Section 43-8-228 - Nonexoneration.

A specific devise passes subject to any mortgage interest existing at the date of death, without right of exoneration, regardless of a general directive in the will to pay debts.



Section 43-8-229 - Exercise of power of appointment.

A general residuary clause in a will, or a will making general disposition of all of the testator's property, does not exercise a power of appointment held by the testator unless specific reference is made to the power or there is some other indication of intention to include the property subject to the power.



Section 43-8-230 - Construction of generic terms to accord with relationships as defined for intestate succession; when person born out of wedlock treated as child of father.

Half-bloods, adopted persons, and persons born out of wedlock are included in class gift terminology and terms of relationship in accordance with rules for determining relationships for purposes of intestate succession. However, a person born out of wedlock is not treated as the child of the father unless the person is openly and notoriously so treated by the father.



Section 43-8-231 - Ademption by satisfaction.

Property which a testator gave in his lifetime to a person is treated as a satisfaction of a devise to that person in whole or in part, only if the will provides for deduction of the lifetime gift, or the testator declares in a contemporaneous writing that the gift is to be deducted from the devise or is in satisfaction of the devise, or the devisee acknowledges in writing that the gift is in satisfaction. For purposes of partial satisfaction, property given during lifetime is valued as of the time the devisee came into possession or enjoyment of the property or as of the time of death of the testator, whichever occurs first.






Article 9 - Miscellaneous Provisions.

Section 43-8-250 - Contracts concerning succession, etc.; no presumption of nonrevocation from joint or mutual wills.

A contract to make a will or devise, or not to revoke a will or devise, or to die intestate, if executed after January 1, 1983, can be established only by:

(1) Provisions of a will stating material provisions of the contract;

(2) An express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or

(3) A writing signed by the decedent evidencing the contract.

The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills.



Section 43-8-251 - Renunciation of succession.

Renunciation of succession shall be through compliance with Article 11 of this chapter or as otherwise provided by law.



Section 43-8-252 - Effect of divorce, annulment, or decree of separation.

(a) A person who is divorced from the decedent or whose marriage to the decedent has been annulled is not a surviving spouse unless, by virtue of a subsequent marriage, he is married to the decedent at the time of death. A decree of separation which does not terminate the status of husband and wife is not a divorce for purposes of this section.

(b) For purposes of sections 43-8-40 through 43-8-49, 43-8-55 through 43-8-58, 43-8-70 through 43-8-76, 43-8-90, 43-8-91, and 43-8-110 through 43-8-113, a surviving spouse does not include:

(1) A person who obtains or consents to a final decree or judgment of divorce from the decedent or an annulment of their marriage, which decree or judgment is not recognized as valid in this state, unless they subsequently participate in a marriage ceremony purporting to marry each to the other, or subsequently live together as man and wife;

(2) A person who, following a decree or judgment of divorce or annulment obtained by the decedent, participates in a marriage ceremony with a third person; or

(3) A person who is a party to a valid proceeding concluded by an order purporting to terminate all marital property rights.



Section 43-8-253 - Effect of homicide on intestate succession, wills, joint assets, life insurance and beneficiary designations; effect of bona fide purchase by third party or good faith payment by obligor, etc.

(a) A surviving spouse, heir or devisee who feloniously and intentionally kills the decedent is not entitled to any benefits under the will or under articles 3 through 10 of this chapter, and the estate of decedent passes as if the killer had predeceased the decedent. Property appointed by the will of the decedent to or for the benefit of the killer passes as if the killer had predeceased the decedent.

(b) Any joint tenant who feloniously and intentionally kills another joint tenant thereby effects a severance of the interest of the decedent so that the share of the decedent passes as his property and the killer has no rights by survivorship. This provision applies to joint tenancies with the right of survivorship and tenancies in common during the respective lives of the grantees with cross-contingent remainders in fee to the survivor in real and personal property, joint and multiple-party accounts in banks, savings and loan associations, credit unions and other institutions, and any other form of co-ownership with survivorship incidents.

(c) A named beneficiary of a bond, life insurance policy, or other contractual arrangement who feloniously and intentionally kills the principal obligee or the person upon whose life the policy is issued is not entitled to any benefit under the bond, policy or other contractual arrangement, and it becomes payable as though the killer had predeceased the decedent.

(d) Any other acquisition of property or interest by the killer shall be treated in accordance with the principles of this section.

(e) A final judgment of conviction of felonious and intentional killing is conclusive for purposes of this section. In the absence of a conviction of felonious and intentional killing the court may determine by a preponderance of evidence whether the killing was felonious and intentional for purposes of this section.

(f) This section does not affect the rights of any person who, before rights under this section have been adjudicated, purchases from the killer for value and without notice property which the killer would have acquired except for this section, but the killer is liable for the amount of the proceeds or the value of the property. Any insurance company, bank, or other obligor making payment according to the terms of its policy or obligation is not liable by reason of this section unless prior to payment it has received at its home office or principal address written notice of a claim under this section.



Section 43-8-254 - Appointment of debtor as executor.

The appointment of a debtor as an executor is not a discharge of the debt, unless it is so directed in the will.



Section 43-8-255 - Administrators with will annexed have same powers as executors.

Administrators with the will annexed have the same powers and authority over the estates which executors named in the will would have, and their acts are as effectual for all purposes.



Section 43-8-256 - Testator may preclude corporation from becoming surety on bond of executor or administrator.

Whenever any testator, by the terms of his will, so provides, no corporation shall be accepted upon the bond of any executor or administrator of such testator.






Article 10 - Custody of Wills.

Section 43-8-270 - Duty of custodian of will after death of testator; liability.

After the death of a testator and on request of an interested person, any person having custody of a will of the testator shall deliver it with reasonable promptness to a person able to secure its probate and if none is known, to an appropriate court. Any person who wilfully fails to deliver a will is liable to any person aggrieved for the damages which may be sustained by the failure. Any person who wilfully refuses or fails to deliver a will after being ordered by the court in a proceeding brought for the purpose of compelling delivery is subject to the penalty for contempt of court.






Article 11 - Uniform Disclaimer of Property Interests.

Section 43-8-290 - Short title.

This article may be cited as the Alabama Uniform Disclaimer of Property Interests Act.



Section 43-8-291 - Right to disclaim interest in property.

(a) A person, or the representative of a deceased, incapacitated person, protected person, incompetent or ward, who is an heir, next of kin, devisee, legatee, grantee, donee, surviving joint tenant, person succeeding to a disclaimed interest, beneficiary under a testamentary or nontestamentary instrument or contract, or appointee under a power of appointment exercised by a testamentary or nontestamentary instrument, or to whom any property or interest therein devolves, by whatever means, may disclaim in whole or in part the right of succession to any property or interest therein by delivering or filing a written disclaimer under this article.

(b) A surviving joint tenant may disclaim as a separate interest any property or interest therein devolving to him by right of survivorship. A surviving joint tenant may disclaim the entire interest in any property or interest therein that is the subject of a joint tenancy devolving to him, if the joint tenancy was created by act of a deceased joint tenant, if the survivor did not join in creating the joint tenancy.

(c) The right to disclaim exists notwithstanding any limitation on the interest of the disclaimant in the nature of a spendthrift provision or similar restriction.



Section 43-8-292 - Filing and delivery of disclaimer.

(a) Except as provided in subsection (c) of this section, if the property or interest has devolved to the disclaimant under a testamentary instrument or by the laws of intestacy, the disclaimer shall be filed, as to a present interest, not later than nine months after the death of the deceased owner or deceased donee of a power of appointment and, if of a future interest, not later than nine months after the event determining that the taker of the property or interest has become finally ascertained and his interest is indefeasibly vested. The disclaimer shall be filed in the probate court of the county in which proceedings for the administration of the estate of the deceased owner or deceased donee of the power have been commenced or, if they have not been commenced, in which they could be commenced. A copy of the disclaimer shall be delivered in person or mailed by registered or certified mail to any personal representative or other fiduciary of the decedent or donee of the power.

(b) Except as provided in subsection (c) of this section, if the property or interest has devolved to the disclaimant under a nontestamentary instrument or contract, the disclaimer shall be delivered or filed, as to a present interest, not later than nine months after the effective date of the nontestamentary instrument or contract and, as to a future interest, not later than nine months after the event determining that the taker of the property or interest has become finally ascertained and his interest is indefeasibly vested. If the person entitled to disclaim does not have actual knowledge of the existence of the interest, the disclaimer shall be delivered or filed not later than nine months after he has actual knowledge of the existence of the interest. The effective date of a revocable instrument or contract is the date on which the maker no longer has power to revoke it or to transfer to himself or another the entire legal and equitable ownership of the interest. The disclaimer or a copy thereof shall be delivered in person or mailed by registered or certified mail to the trustee or other person who has legal title to, or possession of, the interest disclaimed.

(c) In any case, as to a transfer creating an interest in the disclaimant made after December 31, 1976, and subject to tax under chapter 11, 12, or 13 of the Internal Revenue Code of 1954, as amended, a disclaimer intended as a qualified disclaimer thereunder must specifically so state and must be delivered not later than nine months after the later of the date the transfer is made or the day on which the person disclaiming attains age 21.

(d) If real property or an interest therein is disclaimed, a copy of the disclaimer instrument may be filed for record in the office of the probate judge of the county in which the property or interest disclaimed is located.



Section 43-8-293 - Form of disclaimer.

The disclaimer shall:

(1) Be in writing;

(2) Describe the property or interest disclaimed;

(3) Declare the disclaimer and extent thereof; and

(4) Be signed by the disclaimant.



Section 43-8-294 - Effect of disclaimer.

(a) If the property or interest devolved to a disclaimant under a testamentary instrument or under the laws of intestacy and the deceased owner or donee of a power of appointment has not provided for another disposition, it devolves as if the disclaimant had predeceased the decedent or, if the disclaimant was designated to take under a power of appointment exercised by a testamentary instrument, as if the disclaimant had predeceased the donee of the power. Any future interest that takes effect in possession or enjoyment after the termination of the estate or interest disclaimed takes effect as if the disclaimant had died before the event determining that the taker of the property or interest had become finally ascertained and his interest is indefeasibly vested. A disclaimer relates back for all purposes to the date of death of the decedent, or of the donee of the power, or the determinative event, as the case may be.

(b) If the property or interest devolved to a disclaimant under a nontestamentary instrument or contract and the instrument or contract does not provide for another disposition:

(c) The disclaimer or the written waiver of the right to disclaim is binding upon the disclaimant or person waiving and all persons claiming through or under him.



Section 43-8-295 - Waiver and bar.

The right to disclaim property or an interest therein is barred by:

(1) An assignment, conveyance, encumbrance, pledge, or transfer of the property or interest, or a contract therefor;

(2) A written waiver of the right to disclaim;

(3) An acceptance of the property or interest or a benefit thereunder; or

(4) A sale of the property or interest under judicial sale made before the disclaimer is effected.



Section 43-8-296 - Remedy not exclusive.

This article does not abridge the right of a person to waive, release, disclaim, or renounce property or an interest therein under any other statute.



Section 43-8-297 - Uniformity of application and construction.

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it. It is the intent of the legislature of the state of Alabama by this article to clarify the laws of this state with respect to the subject matter hereof in order to ensure the ability of persons to disclaim interests in property without the imposition of federal and state estate, inheritance, gift and transfer taxes. This article is to be interpreted and construed in accordance with, and in furtherance of, that intent.



Section 43-8-298 - Applicability of article.

An interest in property that exists on the effective date of this article as to which, if a present interest, the time for delivering or filing a disclaimer under this article has not expired or, if a future interest, the interest has not become indefeasibly vested or the taker finally ascertained, may be disclaimed within nine months after the effective date of this article.












Title 44 - YOUTH SERVICES.

Chapter 1 - DEPARTMENT OF YOUTH SERVICES AND YOUTH SERVICES BOARD.

Article 1 - General Provisions.

Section 44-1-1 - Purpose of chapter.

The purpose of this chapter is to promote and safeguard the social well-being and general welfare of the youth of the state through a comprehensive and coordinated program of public services for the prevention of juvenile delinquency and the rehabilitation of delinquent youth. This state program shall provide the following:

(1) Social and educational services and facilities for any youth whom a juvenile judge deems in need of such state services;

(2) The establishment of standards for social and educational services and facilities for such youth;

(3) Cooperation with public and voluntary agencies, organizations and citizen groups in the development and coordination of programs and activities directed toward the prevention, control and treatment of delinquency;

(4) The promotion and improvement of community conditions, programs and resources to aid parents in discharging their responsibilities for the care, development and well-being of their children; and

(5) The promotion of improved communications between the public and voluntary agencies and bodies of this state responsible for said youth and the juvenile courts of this state.



Section 44-1-2 - Definitions.

The following terms, wherever used in this chapter, shall have the following meanings:

(1) AFTERCARE. A youth is released by the department from a state training school operated by the department, wherein the department releases legal custody, supervision, and the right to return until further order of the juvenile court. The term means a legal status created by order of the committing court at the time of release from a state training school whereby a youth is permitted to return to the community subject to supervision by the court or any agency designated by the court and subject to return to the court at any time during the aftercare period.

(2) BOARD. The Alabama Youth Services Board.

(3) BOARD MEMBER. Any member of the Alabama Youth Services Board.

(4) COMMITTED YOUTH. Any youth committed to the legal custody of the department upon a finding of delinquency and a finding by a juvenile judge that the youth is in need of care or treatment, or both, in a state training school. The terms shall not include any youth committed upon a finding of in need of supervision or dependency.

(5) DEPARTMENT. The Department of Youth Services established in this chapter.

(6) DETENTION or DETENTION CARE. Temporary care in a detention facility.

(7) DETENTION FACILITY. A facility licensed by the department, other than a jail, affording secure custody for children and youths.

(8) DIRECTOR. The Alabama Youth Services Director.

(9) DISCHARGE. A complete release of a committed youth by the department without further supervision.

(10) FOSTER CARE FACILITY or GROUP HOME. Any place providing care for one or more youths alleged or adjudicated delinquent, exclusive of the state training schools.

(11) GUARDIAN. Any parent who has legal custody of the person or property of a youth or a person or agency who has custody of the person or property of the youth pursuant to a court order.

(12) JUVENILE COURT. Any court having jurisdiction over juveniles pursuant to Amendment No. 328 of the Constitution of Alabama of 1901 and Title 12.

(13) JUVENILE CODE. Chapter 15 of Title 12.

(14) LEGAL CUSTODY. A legal status created by a court order embodying all of the following rights and responsibilities:

a. The right to have physical possession of the youth.

b. The right and the duty to protect, train, and discipline him or her.

c. The responsibility to provide him or her with food, clothing, shelter, education, and medical, dental, and hospital care.

d. The right to determine where and with whom the youth shall reside.

(15) MAINTENANCE. All general expenses for care including food, clothing, shelter, education, and medical, dental, and hospital care, transportation, and other necessary or incidental expenses or money payments therefor.

(16) PROBATION. A legal status created by a court order following adjudication in a delinquency or in need of supervision case whereby a youth is permitted to remain in the community, subject to supervision by the court or any agency designated by the court and subject to return to the court at any time during the probation period.

(17) STATE. The State of Alabama.

(18) TRAINING SCHOOL. An institution operated by the department for the rehabilitation of delinquent youth.

(19) YOUTH. Prior to January 1, 1978, the term means an individual under the age of 17 or under 19 years of age who committed the act of delinquency with which he or she is charged before reaching the age of 17 years. After December 31, 1977, the term means an individual under the age of 18 or under 19 years of age who committed the act of delinquency with which he or she is charged before reaching the age of 18 years, and for the purpose of continuing to provide services only, jurisdiction obtained by the court in the case of a youth shall be retained by the court until the youth becomes 21 years of age unless terminated prior thereto by order of the judge of the juvenile court.

(20) YOUTH SERVICES. The duties and functions which are authorized or required by this chapter to be provided by the department with respect to the establishment and enforcement of standards of treatment for youths.



Section 44-1-3 - Alabama Boys Industrial School, Alabama Training School for Girls and Alabama Industrial School - Control; priority as to use of funds of department; legal custody of inhabitants.

The Alabama Boys Industrial School, the Alabama Training School for Girls and the Alabama Industrial School shall be under the control of the youth services board. All duties, responsibilities, authority, power, assets, appropriations, liabilities, contractual rights and obligations and property rights, whether accruing or vesting in the aforementioned institutions before or after September 5, 1973, shall be vested in the youth services board. It is the intention of the legislature that out of moneys available to the board the first priority shall be given to insuring that the services provided by the financial resources available to the Alabama Boys Industrial School, the Alabama Training School for Girls and the Alabama Industrial School shall be maintained at least at the level existing on January 22, 1975. All youths in the custody of or committed to the Alabama Boys Industrial School, the Alabama Training School for Girls and the Alabama Industrial School shall be in the legal custody of the department of youth services.



Section 44-1-4 - Alabama Boys Industrial School, Alabama Training School for Girls and Alabama Industrial School - Separate advisory boards; regulations.

The department of youth services shall establish separate advisory boards for the Alabama Boys Industrial School, the Alabama Training School for Girls and the Alabama Industrial School. Any regulation of the aforementioned institutions in existence on January 22, 1975, shall be made a regulation of the department on January 22, 1975, and shall continue in force until repealed or amended by the board.



Section 44-1-5 - Alabama Boys Industrial School, Alabama Training School for Girls and Alabama Industrial School - Continuation of rights, etc., of employees; personal leave for teachers.

(a) Employees of the Alabama Boys Industrial School, the Alabama Training School for Girls and the Alabama Industrial School holding positions on January 22, 1975, shall become employees of the department of youth services on the date of such transfer. Such employees of the abovementioned institutions shall continue to enjoy employment conditions, including salary, housing and office arrangements, at a level no less than those enjoyed prior to transfer to the department.

(b) The youth services board shall grant personal leave to any teacher employed by the board at Alabama Boys Industrial School, Alabama Training School for Girls and the Alabama Industrial School at Mt. Meigs up to five days annually, noncumulative, during the time such schools are in session. Two days of personal leave shall be granted upon the request of the teacher with full pay and three days may, at the discretion of the board, be granted with part pay or with full pay. The teacher shall, whenever possible, notify the board five days in advance of the time such leave is to be taken; however, when such notice is not practical, leave may be taken in the same manner and under the procedures governing sick leave.



Section 44-1-6 - Alabama Boys Industrial School, Alabama Training School for Girls and Alabama Industrial School - Restrictions on appropriations.

All moneys appropriated to the Alabama Industrial School, Alabama Boys Industrial School and the Alabama Training School for Girls from the special education trust funds shall be used solely for the operations of these institutions.



Section 44-1-7 - Alabama Boys Industrial School, Alabama Training School for Girls, and Alabama Industrial School - Donations and endowment funds.

In order to make provision for the proper preservation and application of donations from private sources by gift, devise or otherwise, heretofore made to the board of trustees of the Alabama Boys Industrial School, the board of trustees of the Alabama Training School for Girls or the board of trustees of the Alabama Industrial School for the uses and purposes intended by the private donors and in order to encourage future donations from private sources by way of gift, devise or otherwise to said schools and assure prospective private donors of the use thereof at the particular school or schools designated as the object of donations and to prohibit the diversion of past and future donations to said schools from the uses and purposes for which the same were made, the advisory board of each school is authorized and empowered to serve as trustee or trustees for an endowment trust fund for its respective school set up under an agreement with a bank or banks organized either under the national banking laws or the banking laws of this state and having trust powers, to accept donations from private sources for the benefit of the particular school involved, manage the trust property in a prudent manner in accordance with sound financial principles and pay out so much of the income therefrom and/or of the principal as may be required by appropriate resolutions adopted and approved by the youth services board and, in the event of disestablishment of the particular school, to provide for the termination of its endowment trust fund and transfer of trust property then on hand to the department of youth services for use for the particular uses and purposes of each separate endowment fund then included in the trust, or, if such use has ceased to be practicable, then for such use as in the department's judgment constitutes an equitable approximation of such uses and purposes. The trustee or trustees of any endowment trust fund established pursuant to this section shall periodically, not less than once every three years, make a full accounting of its handling of the trust estate to the youth services board, and written approval of the trustee's or trustees' accounts by said board shall be final and binding and have the same full force and effect as a partial final settlement or final settlement, as the case may be, had the accounting been accomplished through judicial proceedings. The advisory board of said school is prohibited from authorizing or directing any payment out of the endowment trust fund of said school for any purposes contrary to the expressed uses and purposes of the private donors of a donation constituting a part of the school's endowment trust fund.



Section 44-1-8 - Confinement of youth in adult penal institutions.

The department of youth services shall not have the power, by virtue of the vesting in it of the legal custody of a youth or of anything contained in this chapter, to confine any youth in any adult jail or adult penal institution now or hereafter established, except under conditions set forth in section 12-15-61.



Section 44-1-9 - Detention without order or warrant of escaped youths.

A committed youth who has been placed by the department of youth services in any state training school and who has escaped or run away therefrom may be taken into custody without warrant or order of the state youth services director by a peace officer or employee designated by the department. Any youth taken into custody pursuant to this section shall be detained in a suitable place designated by the department until determination concerning his further care and treatment is made.



Section 44-1-10 - Penalties; enforcement of chapter.

(a) Violations of the provisions of this chapter shall be penalized or punished as follows:

(1) Any person, partnership, corporation or association that violates the provisions of this chapter or any regulations promulgated under the authority delegated to the youth services board or to the state youth services director, after notice of such violation served upon such person, partnership, corporation or association by United States registered or certified mail to the last known address thereof, shall be liable to pay to the department of youth services a penalty of $50.00 per day for each day such violation continues after receipt of such notice.

(2) Any person, group of persons, association or corporation who

(3) Any person who shall allow, assist, aid or abet in the escape of any juvenile confined by court action or pursuant to the authority of the board or department shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than $100.00 or by imprisonment in the county jail in the county in which such act shall occur at hard labor for the said county for not more than 90 days, or by both such fine and imprisonment as the court may decide.

(4) Any member of the legislature, any member of the board, any employee of the department or any holder of any office of the state who takes any contract for work or services for the board, the department or any of their agencies, or is employed in any way under such contract or sells any goods or supplies to the board, the department or any of their agencies, or is in any way pecuniarily interested in any such contract or sale as principal or agent must, on conviction, be fined not less than $50.00 nor more than $1,000.00 and also shall forfeit his office or employment.

(b) It shall be the duty of every district attorney or assistant district attorney to institute action for the enforcement of the provisions of this chapter or prosecute action for the violation of the provisions of this chapter, or both.






Article 2 - Department of Youth Services.

Section 44-1-20 - Created; composition and principal offices.

There is hereby created and established a department of the state to be known as the department of youth services. The department shall be composed of the youth services board, the director and such divisions and administrative sections as the board may establish. The principal offices of the department shall be located at the state capital. The department shall have the powers and duties and shall perform the functions prescribed in this chapter.



Section 44-1-21 - State youth services director.

(a) The state youth services director shall have at a minimum a master's degree in behavioral or social science or a related field from an accredited school and shall have at least six years' experience in the field of services to children and youth, with at least three years of that experience being in the field of juvenile delinquency services. The last three years of such experience must have been in an administrative and/or management position with demonstrated competence as indicated by promotion or other indications of responsibility.

(b) The director may be removed from office by a vote of nine members of the board for reasons fully set forth in the minutes of the meeting at which such removal takes place.

(c) The director shall have the following powers and duties:

(1) Subject to the provisions of the state merit system, to appoint all officers and employees of the department, or to authorize any superintendent, division or bureau head or other administrator to select with his approval all staff members and employees.

(2) To exercise supervision over all the officers and employees of the department, and should any such officer or employee fail to perform faithfully any of the duties which are lawfully prescribed for him or if he fails or refuses to observe or conform to any rule, regulation or policy of the board, to remove him from office, in conformity with the state merit system law.

(3) To make agreements with the heads of other executive departments of the state providing for the coordination of the functions of the various departments of the state.

(4) Serve as the administrator of the Interstate Compact on Juveniles.



Section 44-1-22 - Employees of department.

The employees of the department of youth services shall be governed by the personnel merit system rules and regulations of the state personnel department. Employees of institutions and agencies which are transferred to the department under the provisions of this chapter, who have been so employed for six months immediately preceding such date, shall remain in their respective employments and shall be considered to meet the requirements of the department in terms of training and experience; but nothing herein shall be construed to prevent or preclude the removal of an employee for cause in the manner provided by law.



Section 44-1-23 - Legal counsel.

The state youth services director shall be authorized, subject to the provisions of the state merit system law, to appoint legal counsel for the department. Such counsel shall be commissioned as assistant attorney generals; except, that they shall devote their entire time to the business of the department. Salaries for such counsel will be paid by the department.



Section 44-1-24 - Powers and duties of department generally.

The Department of Youth Services shall perform the following:

(1) Provide services for youths who have run away from their own communities in this state or from their home communities in other states to this state, and provide such services, care, or cost for the youths as may be required pursuant to the provisions of the Interstate Compact on Juveniles.

(2) Provide for the expansion of local detention care for youths alleged to be delinquent pending court hearing.

(3) Secure the provision of medical, hospital, psychiatric, surgical, or dental service, or payment of the cost of such services, as may be needed for committed youths.

(4) License and subsidize foster care facilities or group homes for youths alleged to be delinquent pending hearing before a juvenile court or adjudged delinquent following hearing, including detention, examination, study, care, treatment, and training.

(5) Establish, maintain, and subsidize programs to train employees of the department, juvenile courts, and law enforcement personnel in such subject matters and techniques as may be necessary to assure efficient and effective administration of services in accordance with the purpose of this chapter.

(6) Make and enforce all rules and regulations which are necessary and appropriate to the proper accomplishment of the duties and functions vested in the department by law with respect to youth services and which do not conflict with or exceed the provisions of law vesting the duties and functions in the department.

(7) Enter into contracts with any other state or federal agency or with any private person, organization, or group capable of contracting, if the department finds the action to be in the public interest.

(8) Upon approval of the Attorney General, file and prosecute civil actions in any court in the name of the department to enforce this chapter and enforce such rules and regulations as may be promulgated under this chapter. Civil actions may include actions for an injunction to restrain any person, agency, or organization from violating any provision of this chapter or any rule or regulation promulgated under this chapter.

(9) Accept gifts, trusts, bequests, grants, endowments, or transfers of property of any kind and prudently to manage the property in accordance with sound financial principles.

(10) Prescribe and furnish forms to clerks of probate and juvenile courts for use in connection with any action to be taken under this chapter.

(11) Enter into reciprocal agreements with appropriate agencies of other states relative to youth services programs.

(12) Engage in research in the field of youth services, enter into contracts with public or voluntary organizations, including educational institutions, and with individuals for the purpose of securing research and to make provisions for any pay grants to such organizations or individuals in accordance with the rules of the department, as may be necessary to secure the performance of the research.



Section 44-1-25 - Development of department program.

The department of youth services shall develop a workable program of youth services as follows:

(1) Collect statistics, information and data concerning the need for and condition of rehabilitative services to delinquent youth or youth in need of supervision throughout the state;

(2) Disseminate information to the public and to appropriate public and private agencies and organizations within the state on the conditions and needs thus ascertained;

(3) Serve in a consultative and licensing capacity and develop materials and standards concerning delinquent youth within the state;

(4) Enlist the participation of citizens and representatives of other agencies and organizations in the planning and development throughout the state of an adequate youth services program as provided for in this chapter;

(5) Cooperate with and assist other public and voluntary agencies and organizations in the development and coordination of programs and activities for youths, particularly those programs and activities which contribute to the prevention or treatment of delinquency;

(6) Collaborate with others in the establishment of statewide and local planning bodies, or assist and cooperate with any such existing bodies which are concerned with promoting the physical, mental, emotional and social well-being of youths;

(7) Assist local communities in making surveys of conditions contributing to delinquency and of the facilities and services provided to rehabilitate committed youths; and

(8) Prescribe and furnish uniform procedures and forms for all law enforcement agencies and court clerks to use in reporting contacts with youths.



Section 44-1-26 - Salary subsidies for probation services; juvenile probation officers; responsibilities of Department of Human Resources.

Repealed by Act 98-392, p. 782, §17, effective July 21, 2004.



Section 44-1-27 - Standards for programs and youth detention facilities; licensing and inspection of youth detention and foster care facilities.

(a) The Department of Youth Services shall establish and promulgate reasonable minimum standards for the construction and operation of detention facilities, programs for the prevention and correction of youth delinquency, consultation from local officials, and subsidies to local delinquency projects. The standards shall include, but not be limited to, reasonable minimum standards for detention facilities, foster care facilities, group homes, and correctional institutions.

(b) No county, city, public or private agency, group, corporation, partnership, or individual shall establish, maintain, or operate any detention facility or any foster care facility for youths found delinquent or in need of supervision by a juvenile court without a license from the department. A license shall be required on an annual basis or as determined by the department. The department shall revoke the license of any city, county, or public or private agency, group, corporation, or individual conducting, operating or acting as a detention facility or foster care facility caring for children and youths alleged or adjudged to be delinquent or in need of supervision that fails to meet the standards prescribed by the department. The department may visit and inspect any public or voluntary detention facility, foster care facility, or group home as it deems necessary.



Section 44-1-28 - Subsidies for youth detention facilities.

The functions and facilities related to youth detention facilities, licensed by the department of youth services of each county or counties, acting together may, upon the express written agreement of each such county or such counties acting together and the department, receive funds from the department according to formulae for disbursement established by the department and in accordance with the terms of written agreements between each such county or such counties acting together and the department, relative to detention care. Any county or counties acting together shall retain control of such detention functions and detention facilities and shall continue to have financial responsibility for their operation, unless otherwise provided for by the department. All detention programs and facilities shall maintain standards prescribed by the department. All funds expended by the department will be contingent upon the recipients of said funds meeting the standards established by the department.



Section 44-1-29 - Competitive bids; conflicts of interest.

Any purchase and any construction or supply contract of the department of youth services in an amount in excess of $500.00 shall be made or let by competitive bids through the state purchasing agent or otherwise, as the board may direct. No purchases, except for rights-of-way, shall be made from, nor shall any sales be made to, any member of the legislature, any member of the youth services board, any employee of the department or any other person holding an office of the state.



Section 44-1-30 - Study and evaluation of youth in custody of department.

When the legal custody of a youth has been vested in the department of youth services by order of the juvenile judge, the department shall, under rules established by it, study and evaluate such youth and investigate all pertinent circumstances of his behavior and life in order to prepare a service plan while he or she is detained in the state training schools. Data concerning such youth secured in any previous study and evaluation undertaken under this chapter may be utilized by the department in lieu of or in supplementation of a new study and evaluation. The police authorities, the school authorities and other public officials and agencies of the state or any county or municipality in the state shall, upon the request of the department, promptly make available to the department all pertinent information in their possession with respect to a youth whose custody is vested in the department; provided, that this section shall not require any disclosure which would be inconsistent with the requirements of any federal statute or regulation under which grants are made to the state or any state law. The department shall make available its findings pursuant to this section to any juvenile court in the state.



Section 44-1-31 - Guardianship of youth in custody of department.

If, at any time while legal custody of a youth is vested in the department of youth services, the department learns that he or she, for any reason does not have a natural or adoptive parent in a position to exercise effective guardianship or a legally appointed guardian of his or her person, the department may thereupon file a petition in the appropriate court for the appointment of a guardian of the person or property of such youth. No officer or employee of the department shall accept appointment as the guardian of a youth whose legal custody is vested in the department.



Section 44-1-32 - Determination of social service plan.

(a) When legal custody of a youth has been vested in the department of youth services and so long as such legal custody is so vested in the department, the department may, after an objective consideration of all available information, take one of the following social service actions:

(1) The department may place the youth in a state training school within the state or in another state in accordance with the provisions of the Interstate Compact on Juveniles, under such conditions as it believes best designed for his welfare or the protection of the public;

(2) The department may release the youth to the jurisdiction of the committing court;

(3) The department may arrange temporary return or a trial visit of the youth to his own home, as often as conditions appear desirable; and

(4) The department may revoke or modify any social service plan as often as conditions appear desirable.

(b) The committing court shall be kept informed by the department of the physical location of the youth at all times.



Section 44-1-33 - Authorization of medical, psychiatric, surgical and dental treatment.

(a) The state youth services director or his delegate may authorize major surgery or medical treatment to be performed upon any committed youth or general anesthetic to be administered to a committed youth when it is deemed necessary by a licensed medical physician and approval by the parent or guardian is acquired. If such approval is not given or the parent or guardian is unavailable for two weeks, the director or his delegate may apply to the juvenile court in the county where the child is confined for an order to undertake such surgery or treatment. A ruling must be made within 24 hours by the said juvenile judge.

(b) The state youth services director or his delegate may authorize major surgery or medical treatment to be performed upon any committed youth or general anesthetic to be administered to a committed youth when it is deemed an emergency situation where a child has suffered serious injury or is experiencing severe pain or his or her life is endangered and such judgment is made by a licensed medical physician. The director shall within 48 hours notify in writing the juvenile court in the county where the child is confined and the parent or guardian of such action. A copy of the report shall be sent to the committing court.



Section 44-1-34 - Review of committed youth.

The department of youth services shall make a periodic review in the case of each youth whose legal custody is vested in the department who has not been finally discharged. Such review shall be in the form of a written report to the committing court and shall include study of all pertinent circumstances of his personal and family situation and shall be for the purpose of determining whether existing decisions, orders and dispositions in his case should be modified or continued in force. Such review may be made as frequently as the department deems necessary and shall be made with respect to every youth at least every nine months.



Section 44-1-35 - Petition for examination or review by director or court.

In the event any committed youth has not been examined as provided in section 44-1-30 or has not been reviewed within nine months of a previous review as provided in section 44-1-34, such youth or his parent or guardian shall be entitled to petition the state youth services director for such examination or review and to have his petition given prompt consideration in accordance with appropriate rules established therefor. In the event such petition to the director has not been granted or where it has not been acted upon within 30 days, such youth or his parent or guardian shall be entitled to petition the committing court for such examination and review, and the same shall be granted. Pending the determination of such a petition by the court, the authority of the department of youth services to take such action as it may deem necessary with respect to such youth shall in no way be affected.



Section 44-1-36 - Commitment of mentally ill or retarded youth to state hospital; discharge of rehabilitated youth; release of youth into aftercare; termination or extension of orders of commitment.

(a) In the event a committed youth shall be diagnosed in writing as mentally ill to the degree that said youth is unable to profit from the programs operated by the department of youth services for the benefit of delinquent youth, the department may petition the proper juvenile court for the commitment of the said youth to the state hospital for the mentally ill. The diagnosis must be made by a person who is legally and professionally qualified under the laws of Alabama to make such a diagnosis.

(b) In the event a committed youth shall be diagnosed in writing as mentally retarded to the degree that said youth is unable to profit from the programs operated by the department for the benefit of delinquent youth, the department may petition the proper juvenile court for the commitment of the said youth to the state hospital for the mentally retarded. The diagnosis must be made by a person who is legally and professionally qualified under the laws of Alabama to make such a diagnosis.

(c) A committed youth shall be discharged who, in the judgment of the director, has gained optimal rehabilitation from the programs of the department and will not be received again by the department under the original commitment order.

(d) A committed youth shall be released into aftercare when the department determines that said youth is no longer in need of the services of the state training schools and can function within open society under the supervision of a probation officer in accordance with terms and conditions as established by the committing court. The department shall notify the committing court in writing at least 10 days in advance of the release. The committing court, at the time of release into aftercare, shall then invest custody in a party which the court deems suitable.

(e) The committing court shall have jurisdiction to extend an order of commitment during the time of aftercare and to issue further orders in relation to the investment of legal custody in some other party until the youth reaches his twenty-first birthday only upon proper petitions being filed with the said court by a probation officer alleging all reasons for any aftercare extension or change of legal custody. A hearing shall be held in said juvenile court within 10 days after the filing of the petition to determine whether the youth's aftercare should be extended, for no more than six months.

(f) When a committed youth has fulfilled his period of commitment, he or she shall be discharged from the department's custody, and any recommitment to the department must be based on a new offense and a new hearing.

(g) In the event that a youth has not been discharged prior to the expiration of two years from the date of the entry of the original commitment order, the department must request either:

(h) Upon the youth's reaching his twenty-first birthday, custody awarded by the commitment order is terminated, and such order as regards such person has no further force and effect.



Section 44-1-37 - Clothing, money and transportation to be furnished upon release.

The department of youth services shall insure that each youth it releases from the state training schools has clothing, transportation to his home or to the place at which a suitable home or employment has been found for him and such an amount of money as the rules of the department shall authorize.



Section 44-1-38 - Records of examinations, etc.

The department of youth services shall keep adequate written records of all social studies and examinations and of the conclusions based thereon and of all major decisions and orders concerning the disposition or treatment of every youth for whom the department provided social services and care pursuant to this chapter.



Section 44-1-39 - Restrictions on release or use of records.

(a) It shall be unlawful, except for purposes directly connected with the administration of this chapter, or as herein provided, and in accordance with regulations of the department of youth services, for any person or persons to solicit, disclose, receive or make use of, or authorize, knowingly permit, participate in or acquiesce in the use of any information concerning any youth for whom the department provides social services or care in accordance with the provisions of this chapter and derived from the records, papers, files or communications of the department, or of any agency or facility utilized by the department in providing services to any youth or acquired in the course of the performance of official duties.

(b) Nothing contained in this section shall preclude the disclosure of information secured in the performance of functions under this chapter upon order of the court which vested legal custody of the youth in the department, in any one of the following circumstances:

(1) In subsequent proceedings for delinquency involving the same youth;

(2) To other youth care agencies which subsequently provide services to the said youth;

(3) In any issue of custody before a court in which the court finds that such disclosure is necessary to protect the general welfare of the youth; or

(4) For research purposes where anonymity is preserved.



Section 44-1-40 - Agreements with federal government.

The department of youth services is authorized to serve as an agent of the state in entering into agreements with any appropriate agency of the federal government to provide care and treatment for a youth found by a federal court to be delinquent and committed to the custody of the attorney general of the United States. Such agreement shall be upon such terms and conditions and shall provide for such compensation as may be mutually agreed upon between the department and the appropriate agency of the federal government. Funds received as compensation under such agreement shall be placed in the state treasury and are hereby appropriated for the use of the department for carrying out the provisions of this chapter.






Article 3 - Youth Services Board.

Section 44-1-50 - Created; principal offices.

There is hereby created and established the Alabama youth services board. The principal offices of the board shall be located at the state capital. The board shall have the powers and duties and shall perform the functions described in this Code.



Section 44-1-51 - Composition; compensation; records.

(a) The Governor shall be the ex officio Chair of the Youth Services Board.

(b) The board shall be composed of 18 voting members, five of whom shall be the Commissioner of the State Department of Human Resources, the State Superintendent of Education, the Commissioner of Mental Health, the State Health Officer, and the Director of the Alabama Law Enforcement Planning Agency, each of whom may delegate his or her vote to an agent or employee by written notification 10 days prior to a meeting of the board.

(c) The chair, vice chair, and secretary of the board shall be elected by the members thereof. The chair shall vote only in the case of a tie.

(d) The Speaker of the Alabama House of Representatives shall appoint two members to be selected from the membership of the House and the Presiding Officer of the Alabama Senate shall appoint two members to be selected from the membership of the Senate. The President of the Alabama Council of Juvenile Court Judges shall appoint one member to be selected from the membership of the council. The Chair of the Alabama Chief Probation Officers Association shall appoint one member to be selected from the membership of the association. Commencing April 21, 2006, the Governor, as vacancies occur, shall appoint the remaining seven members of the board, as representatives of the public, one from each of the congressional districts of the state as such districts exist on January 1, 2006. The membership of the board shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the state.

(e) The term of each member representative of the public appointed by the Governor shall be determined by lot at the first meeting of the board following September 3, 1973. Two of the public members shall serve five-year terms, two shall serve two-year terms, and one each shall serve three, four, and six-year terms, respectively. Thereafter, the terms of office of the public members shall be six years. The terms of office of the appointed legislative members shall be for the duration of their respective elected terms of office to the Senate or House of Representatives. The term of office of the member representative of the Alabama Council of Juvenile Court Judges and the member representative of the Chief Probation Officers Association shall be six years.

(f) If any appointed legislative member should die, cease to be a member of the Legislature, or resign from the board, such vacancy shall be filled by the Speaker of the House or Presiding Officer of the Senate, with such member to be selected from the respective legislative body, as applicable. If the appointed juvenile court judge should die, cease to be a juvenile court judge, or resign from the board, the President of the Alabama Council of Juvenile Court Judges shall appoint a successor for the unexpired term of that member. If the appointed chief probation officer should die, cease to be a probation officer, or resign from the board, the Chair of the Alabama Chief Probation Officers Association shall appoint a successor for the unexpired term of that member. If a vacancy occurs in the appointed membership made by the Governor, upon certification thereof by the board, the Governor shall appoint a person to fill the vacancy for the unexpired term of the member. If any person holding any state office named in this section should cease to hold such office by reason of death, resignation, expiration of term of office, or for any other reason, then his or her successor in office shall take his or her place as a member of the board.

(g) No member of the board shall draw any salary in addition to that now authorized by law for any service he or she may render or for any deed he or she may perform in connection with the board. If not otherwise reimbursed by public funds for services provided to this board, the member representative of the Alabama Council of Juvenile Court Judges, the member representative of the Alabama Chief Probation Officers Association, and each member representative of the public shall receive the same mileage and per diem allowance as paid to state employees while attending meetings of the board or while engaged in other official duties at the request of the board. The legislative members shall receive their regular legislative compensation and mileage when actively engaged in board business.

(h) All proceedings of the board shall be reduced to writing by the secretary of the board, shall be signed by at least six members of the board, and shall be recorded in a substantially bound book and filed in the office of the secretary, who shall be the custodian of the records of the board. Copies of the proceedings, when certified by the secretary of the board, shall be received in all courts as prima facie evidence of the matters and things therein set forth.



Section 44-1-52 - Powers.

The youth services board shall have the following powers:

(1) To appoint the state youth services director and to fix his salary.

(2) To institute and defend legal proceedings in any court of competent jurisdiction and proper venue.

(3) To contract with any private person, organization or entity or any combination thereof capable of contracting, if it finds such act to be in the public interest.

(4) To establish and promulgate reasonable rules, policies, orders and regulations for the carrying out of its duties and responsibilities.

(5) To purchase or lease land or to acquire property by eminent domain and to purchase, lease, let, sell, exchange or otherwise transfer property, land or buildings in order to carry out its duties and responsibilities under the provisions of this chapter.



Section 44-1-53 - Meetings; quorum.

The youth services board may hold such meetings as are convenient and necessary, which shall be at least annually, to carry out its duties and responsibilities at such place or places within the state as it may direct. A quorum consisting of any nine members of the board shall be competent to act at all regular or special meetings. Special meetings may be called by the chairman of the board or by any three members of the board upon one week's written notice to every member of the board, which notice shall state the purpose of the meeting.



Section 44-1-54 - Court review of board orders or decisions.

Any person aggrieved by any final order or decision of the youth services board may have a review of such order or decision in the circuit court of Montgomery county, provided a complaint is filed within 15 days of the date of such order or decision, charging that such order or decision was arbitrary, illegal or capricious. The review granted by this section shall be cumulative with that provided elsewhere in the laws of Alabama.



Section 44-1-55 - Annual report to governor.

As soon after the end of a fiscal year as practicable, the youth services board shall print and send to the governor of Alabama a report to include the activities of the board, the need for facilities under its jurisdiction, juvenile service conditions in the state, plans for the future, financial reports for the preceding year and the names and addresses of the members of the board. A sufficient number of copies of such report shall be printed and distributed to the members of the legislature of Alabama.



Section 44-1-56 - Budget requests.

Each biennium the youth services board shall present to the governor a request for funds based on projected needs for juvenile services in the state, together with a budget showing proposed expenditures. The governor shall include in his appropriation bill a request for funds to meet the reasonable financial needs of the department.






Article 4 - Youth Services Department District.

Section 44-1-70 - Department of youth services designated "youth services department district."

The department of youth services as presently constituted by law is hereby designated as a special school district of the state to be known as the "youth services department district," hereinafter referred to as the district. The relationship existing between the district and the state board of education shall be the same as that of local boards of education to the state board.



Section 44-1-71 - Superintendent of education for youth services department district - Appointment and qualifications.

There is hereby established the position of superintendent of education for the district which shall be filled by the appointment of the governing board of the department of youth services upon the recommendation of the director of said department, and the superintendent shall serve at the pleasure of, and be directly responsible to, the director. The superintendent shall possess such qualifications as may be specified by the youth services board and as provided by section 16-9-2.



Section 44-1-72 - Superintendent of education for youth services department district - Responsibility; annual budget.

The superintendent of the district shall have the general responsibility for administering and supervising the educational programs of the youth services department as approved by the department director. The superintendent shall have the specific duty of submitting the department's annual educational budget recommendations to the director, which shall be based on any funds made available to the department for such educational purposes. The final annual budget shall be approved by the board upon submission by the director.



Section 44-1-73 - Funding.

The youth services board and the state board of education shall cooperatively establish a funding formula which reflects the educational needs of the students assigned to its custody. The funds for the educational programs shall be appropriated by the legislature from the special educational trust fund and shall be used only for educational purposes, except when the board determines an emergency situation exists; and upon such a determination the board, as recommended by the director, may transfer funds between items of educational and noneducational sources of funding.



Section 44-1-74 - Retention of certain personnel; employment and status of new teaching personnel; merit system coverage of nonteaching personnel.

As of October 1, 1983, all personnel who have been employed by the department of youth services for at least six months shall remain in their respective jobs and shall be considered to meet all requirements of the department in terms of training and experience; but nothing herein shall be construed to prevent or preclude the removal of an employee for cause in the manner provided by law. The employment of any new teaching personnel after October 1, 1983, shall be on a probationary or nontenured status with the expectation of attaining tenure under the state's tenure law after three consecutive years of service and reemployment for the fourth year. The employment of nonteaching personnel after October 1, 1983, shall continue to be under the provisions and protection of the state merit system.



Section 44-1-75 - Salary schedule for teachers; leaves, benefits and insurance.

The youth services director shall work with the superintendent and the teaching staffs on each of the three campuses to develop a salary schedule for teachers. In placing teachers, granted tenure in section 44-1-74, on the resulting salary schedule, no teacher shall be placed at a salary level lower than that held on October 1, 1983. In addition to developing this salary schedule, the director and superintendent shall work together with teachers to arrange replacement of all leaves and benefits previously enjoyed by the teachers of the department under the state merit system. For purposes of obtaining hospital/medical benefits and life insurance, teaching personnel shall remain under the state employees' hospital/medical and life insurance plans until such time as statewide hospital/medical and life insurance plans are developed for all state teachers.



Section 44-1-76 - Relationship of board of youth services and superintendent to state board of education; powers and duties of board and superintendent; functioning of district.

The board of youth services and the superintendent of education of the special school district shall stand in the same relationship to the state board of education as do local boards of education and local superintendents of education. The powers, duties and responsibilities of the board of youth services, the superintendent, and the functioning of the district shall be the same as provided for in sections 16-8-10 and 16-11-18.



Section 44-1-77 - Construction of article.

The provisions of this article shall be construed in pari materia with the provisions of law contained in Title 44, chapters 1 and 2, and shall supersede and repeal such provisions of law only to the extent there exists a conflict herewith.



Section 44-1-78 - Certain Eufaula Adolescent Center School instructional personnel considered employees under Department of Youth Services Local Education Agency School District.

All appropriate State Department of Education or teacher certified personnel employed with the Department of Mental Health as Eufaula Adolescent Center School instructional personnel on May 28, 1996, shall become employees under the Department of Youth Services Local Education Agency School District. Said employees shall be given credit for continuous teaching experience at the Eufaula Adolescent Center School relating to consideration for tenure. All salary schedules, leaves, benefits, and insurance shall be congruent with the Department of Youth Services Special School District.









Chapter 2 - INTERSTATE COMPACT ON JUVENILES.

Article 1 - General Provisions.

Section 44-2-1 - (Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles) Legislative findings and declaration of policy.

Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles



Section 44-2-2 - (Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles) Compact administrator.

Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles



Section 44-2-3 - (Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles) Supplementary agreements.

Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles.



Section 44-2-4 - (Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles) Financial arrangements.

Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles.



Section 44-2-5 - (Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles) Responsibilities of state courts, departments, agencies and officers.

Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles.



Section 44-2-6 - (Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles) Additional procedures not precluded.

Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles.



Section 44-2-7 - (Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles) Execution and text of compact.

Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles.



Section 44-2-8 - (Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles) Rendition amendment to Interstate Compact on Juveniles.

Repealed upon enactment by 35th jurisdiction of the Interstate Compact for Juveniles.






Article 1A - Interstate Compact for Juveniles.

Section 44-2-10 - Text of compact.

The Interstate Compact for Juveniles is enacted into law and entered into with all jurisdictions mutually adopting the compact in the form substantially as follows:

THE INTERSTATE COMPACT FOR JUVENILES

Article I. Purpose.

The compacting states to this interstate compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (A) Ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (B) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (C) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return; (D) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (E) provide for the effective tracking and supervision of juveniles; (F) equitably allocate the costs, benefits and obligations of the compacting states; (G) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (H) insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; (I) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (J) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (K) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct non-compliance; (L) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (M) coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

Article II. Definitions.

As used in this compact, unless the context clearly requires a different construction:

A. "By-laws" means: Those by-laws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

B. "Compact administrator" means: The individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the state council under this compact.

C. "Compacting state" means: Any state which has enacted the enabling legislation for this compact.

D. "Commissioner" means: The voting representative of each compacting state appointed pursuant to Article III of this compact.

E. "Court" means: Any court having jurisdiction over delinquent, neglected, or dependent children.

F. "Deputy compact administrator" means: The individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the state council under this compact.

G. "Interstate Commission" means: The Interstate Commission for Juveniles created by Article III of this compact.

H. "Juvenile" means: Any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1) Accused delinquent – a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated delinquent – a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused status offender – a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated status offender - a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-offender – a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

I. "Non-compacting state" means: Any state which has not enacted the enabling legislation for this compact.

J. "Probation or parole" means: Any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

K. "Rule" means: A written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

L. "State" means: A state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

Article III. Interstate Commission for Juveniles.

A. The compacting states hereby create the "Interstate Commission for Juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (non-voting) members. The Interstate Commission may provide in its by-laws for such additional ex-officio (non-voting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

D. Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

E. The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the by-laws.

G. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing any person of a crime, or formally censuring any person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes;

7. Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

9. Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

K. The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

Article IV. Powers and Duties of the Interstate Commission.

The commission shall have the following powers and duties:

1. To provide for dispute resolution among compacting states.

2. To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

3. To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any by-laws adopted and rules promulgated by the Interstate Commission.

4. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the by-laws, using all necessary and proper means, including, but not limited to, the use of judicial process.

5. To establish and maintain offices which shall be located within one or more of the compacting states.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept, hire or contract for services of personnel.

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

9. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

10. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

13. To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

14. To sue and be sued.

15. To adopt a seal and by-laws governing the management and operation of the Interstate Commission.

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

17. To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

18. To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

19. To establish uniform standards of the reporting, collecting and exchanging of data.

20. The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

Article V. Organization and Operation of the Interstate Commission.

Section A. By-laws

The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the Interstate Commission;

f. Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations.

g. Providing "start-up" rules for initial administration of the compact; and

h. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and staff

1. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified immunity, defense and indemnification

1. The Commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person or caused by acts or omissions outside of the scope of commission employment.

2. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person or caused by any acts or omissions outside of the scope of their employment.

3. The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

4. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

Article VI. Rulemaking Functions of the Interstate Commission.

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U. S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. Publish the proposed rule's entire text stating the reason(s) for that proposed rule;

2. Allow and invite any and all persons to submit written data, facts, opinions, and arguments, which information shall be added to the record, and be made publicly available;

3. Provide an opportunity for an informal hearing if petitioned by 10 or more persons; and

4. Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

F. The existing rules governing the operation of the Interstate Compact on Juveniles superceded by this article shall be null and void 12 months after the first meeting of the Interstate Commission created hereunder.

G. Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than 90 days after the effective date of the emergency rule.

Article VII. Oversight, Enforcement, and Dispute Resolution by the Interstate Commission.

Section A. Oversight

1. The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute resolution

1. The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

2. The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and non-compacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

3. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

Article VIII. Finance.

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Article IX. The State Council.

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

Article X. Compacting States, Effective Date and Amendment.

A. Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004 or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

C. The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

Article XI. Withdrawal, Default, Termination, and Judicial Enforcement.

Section A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination, and Default

1. If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the by-laws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. Remedial training and technical assistance as directed by the Interstate Commission;

b. Alternative dispute resolution;

c. Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

d. Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the chief justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the by-laws, or duly promulgated rules and any other grounds designated in commission by-laws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination.

2. Within sixty days of the effective date of termination of a defaulting state, the commission shall notify the Governor, the chief justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section D. Dissolution of compact

1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

Article XII. Severability and Construction.

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

Article XIII. Binding Effect of Compact and Other Laws.

Section A. Other laws

1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding effect of the compact

1. All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.



Section 44-2-11 - Authority to enter into compact with other states.

The Governor is directed to enter into a compact on behalf of the State of Alabama with any state in the United States legally joining the compact in the form as substantially provided for in Section 44-2-10.






Article 2 - Interstate Compact on the Placement of Children.

Section 44-2-20 - Text of compact.

The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

Article I. Purpose and Policy.

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

Article II. Definitions.

As used in this compact:

(a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) "Sending agency" means a party state, or officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings or causes to be sent or brought any child to another party state.

(c) "Receiving state" means the state to which a child is sent, brought or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

Article III. Conditions for Placement.

(a) No sending agency shall send, bring or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institution to or with which the sending agency proposed to send, bring or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

Article IV. Penalty for Illegal Placement.

The sending, bringing or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

Article V. Retention of Jurisdiction.

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

Article VI. Institutional Care of Delinquent Children.

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

1. Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

2. Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

Article VII. Compact Administrator.

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

Article VIII. Limitations.

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by his parent, step-parent, grandparent, adult brother or sister, adult uncle or aunt or his guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

Article IX. Enactment and Withdrawal.

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico and, with the consent of congress, the government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

Article X. Construction and Severability.

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



Section 44-2-21 - Financial responsibility.

Financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of sections 30-4-50 through 30-4-82, also may be invoked.



Section 44-2-22 - Department of pensions and security to act as appropriate public authority.

The [term] "appropriate public authorities" as used in Article III of the Interstate Compact on the Placement of Children shall, with reference to this state, mean the department of pensions and security of the state of Alabama and said department shall receive and act with reference to notices required by said Article III.



Section 44-2-23 - Commissioner of department of pensions and security to be appropriate authority in the receiving state.

As used in paragraph (a) of Article V of the Interstate Compact on the Placement of Children the phrase "appropriate authority in the receiving state" with reference to this state shall mean the commissioner of the department of pensions and security.



Section 44-2-24 - Authority to enter into agreements; commissioner of department of pensions and security to approve financial commitments or obligations.

The officers and agencies of this state and its subdivisions having authority to place children are hereby empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the Interstate Compact on the Placement of Children. Any such agreement which contains a financial commitment or imposes a financial obligation of this state or subdivision or agency thereof shall not be binding unless it has the approval in writing of the commissioner of the department of pensions and security or his designated agent.



Section 44-2-25 - Governor to act as executive head.

As used in Article VI [Article VII] of the Interstate Compact on the Placement of Children, the term "executive head" means the governor. The governor of each state party to this compact shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.



Section 44-2-26 - Commissioner of department of pensions and security to be compact administrator.

The commissioner of the state department of pensions and security shall be the compact administrator and, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrator is hereby authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or any supplementary agreement or agreements entered into by this state hereunder.









Chapter 3 - REGIONAL CUSTODY AND CARE OF YOUTHS UNDER JURISDICTION OF JUVENILE COURT.

Section 44-3-1 - Definitions.

The following words and phrases used in this chapter, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) ALABAMA DEPARTMENT OF YOUTH SERVICES. The state department of that name or any other department created by the legislature in lieu of said department.

(2) BOARD OF DIRECTORS. That body of persons selected in accordance with the articles of incorporation and bylaws of a corporation formed pursuant to this chapter.

(3) COUNTY. Any county in this state.

(4) FACILITIES. Structures, equipment and furnishings, or any other part or combination thereof, which are used, useful or capable of use, and the use thereof in connection with the implementation and operation of programs as defined herein.

(5) GOVERNING BODY. A county commission, board of revenue or other like governing body of a county, or the council, commission or other like governing body of an incorporated municipality.

(6) PROGRAMS. The use of various behavioral programs in the care and supervision of children. All programs are to be in compliance with the minimum standards as established by the Alabama department of youth services as defined herein.



Section 44-3-2 - Authorization for creation by counties and municipalities of regional, nonprofit public corporations for provision of temporary care and custody of youths under juvenile court jurisdiction.

All counties and incorporated municipalities in this state are hereby authorized and empowered to form regional, nonprofit, public corporations which shall provide for the temporary care and custody of youths who have been placed under the jurisdiction of a juvenile court.



Section 44-3-3 - Effect of formation of corporations upon presently existing juvenile facilities and programs and corporations.

Any corporation so created shall be a public, nonprofit corporation and may be organized as a successor to presently existing juvenile facilities and programs. Members in presently existing corporations shall automatically retain membership in any successor corporation formed after the passage of this chapter.



Section 44-3-4 - Service areas of corporations.

The service area of such corporation shall be those present and future Alabama counties who are members of a corporation formed for the purpose of providing temporary care and custody to those children who are placed with the corporation by order of a judge exercising juvenile court jurisdiction or otherwise placed under the authority of existing law.



Section 44-3-5 - Corporations to be governed by boards of directors; selection and meetings of boards of directors.

Such corporation shall be governed by a board of directors selected from member counties or municipalities, as the case may be, as may be specified in the bylaws of the corporation. The board of directors shall hold regular quarterly meetings and such meetings as may be called from time to time by the chairman of the board who shall be selected in accordance with procedure as outlined in the bylaws. The annual meeting of the corporation shall be held in conjunction with the last board of directors meeting in the calendar year.



Section 44-3-6 - Powers of corporations generally.

Pursuant to the provisions of this chapter, such corporation, in acting through the board of directors, shall have all the powers of a corporation as granted by the laws of Alabama.



Section 44-3-7 - Amendment of articles of incorporation of corporations.

The articles of incorporation of such corporation may be amended as specified in the articles of incorporation.



Section 44-3-8 - Admission of governing bodies into membership of corporations.

Any governing body in the state as defined in this chapter may submit a letter of application to the corporation's chairman of the board of directors. Said letter shall be in compliance with admission procedures as established by the board. Upon approval of a majority of board members present at a regularly scheduled board meeting, new members shall be admitted into the corporation and the number of directors representing that body will be determined by the existing board.



Section 44-3-9 - Appropriations to corporations by governing bodies.

All governing bodies, as defined in this chapter, are hereby authorized to appropriate and pay over to the corporation a respective share of the costs of operation of the facilities and programs of said corporation and the construction, renovation or operation of any future facility or programs as determined by the board of directors.



Section 44-3-10 - Responsibility of boards of directors for control and direction of facilities and programs.

Nothing in this chapter shall be construed to mean that the facilities and programs, provided for herein, are to be under the control or direction of any person other than the board of directors, who shall require the facilities and programs of the corporation to be in compliance with the minimum standards of construction, maintenance and operation adopted by state regulatory agencies and laws of the state of Alabama.



Section 44-3-11 - Exemption from taxation of corporations, property, income, etc.

Such corporation authorized herein, and its property, including bonds, conveyances, mortgages, leases and all income from such property, and operation of programs shall be exempt from all taxation that shall be imposed on said corporation for the privilege of engaging in any of the activities authorized by this chapter.



Section 44-3-12 - Commencement of existence of corporations.

Such corporation authorized herein shall come into being upon the filing of the articles of incorporation with the office of probate judge in the county in which its principal facility is located.









Title 45 - LOCAL LAWS.

Chapter 1 - AUTAUGA COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-1-10 - Disclaimer,

(a) This chapter endeavors to add to the Code of Alabama 1975, all Autauga County local laws enacted after 1978 and all Autauga County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no affect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Section 45-1-20 - Licensing and regulation; violations.

(a) Each local government entity within Autauga County, whether it be a municipality or the county commission, shall have the right and authority to suspend or revoke any license issued for the sale of alcoholic beverages which the local governmental entity approved for issuances to any hotel, restaurant, or club for any reason which the local governmental entity may deem sufficient and proper. This power to suspend or revoke such license shall be subject to the review of the State of Alabama Alcoholic Beverage Control Board.

(b) Each local governmental entity in Autauga County, whether it be a municipal governing body or the county commission, may promulgate and implement rules and regulations for controlling the liquor traffic within the jurisdiction of the local governmental entity, by allowing or prohibiting nudity, topless dancing, or any other type of similar live entertainment on the premises of a business which serves or sells alcoholic beverages or allows the public to consume alcoholic beverages on the premises. The rules and regulations shall be adopted by a majority vote of the governing body of the local governmental entity and the action shall be spread upon the minutes of a regular meeting of the governing body. The unincorporated areas of the county shall be subject only to the rules and regulations adopted by the county commission.

(c) When a local governmental entity deems that a rule or regulation adopted under this section has been violated, it may suspend or revoke the business license of the violator until the violator is deemed by the governmental entity to be in compliance with the rule or regulation. An alleged violation of a rule or regulation shall be afforded due process at a hearing before the governing body of the appropriate local governmental entity before a license is suspended or revoked. The appropriate governing body shall prescribe procedural rules for the hearing. Any appeal of a suspension or revocation of a license under this section shall lie directly to the circuit court of the county.

(d) If a business continues or attempts to continue to operate after a license of the business has been suspended or revoked under this section or in violation of any rule or regulation of a local governmental entity, the proprietor of the business shall be guilty of a Class C misdemeanor and upon conviction thereof shall be punished as prescribed by law.

(e) When a local governmental entity deems that a rule or regulation adopted by the governing body of the entity has been violated, it may commence a civil action in the name of the local governmental entity in the Circuit Court of Autauga County to enjoin the activity which may be in violation of the rule or regulation. In any civil action brought pursuant to this subsection, the circuit court of the county may assess all costs of enjoining the action, including attorney fees, court costs, and all other expenses of litigation against the proprietor of a business found to be in violation of the rule or regulation.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.

Section 45-1-50 - Office of constable abolished.

In Autauga County, the office of constable shall be abolished, pursuant to Section 36-23-1. All assets, money, property, real or personal, equipment, and supplies belonging to the office shall be transferred to the county governing body for use or disposition as it shall deem proper for the county.






Article 6 - Coroner

Part 1 - Compensation.

Section 45-1-60 - Salary of coroner.

(a) Commencing with the next term of office, the salary of the Coroner of Autauga County shall be fourteen thousand six hundred dollars ($14,600) per year, which shall be paid in the same manner and at the same time as other county employees.

(b) The salary provided in this section shall be in lieu of any other salary, compensation, or expense allowance provided for by general or local law.



Section 45-1-60.01 - Benefits and allowances; additional expenses.

(a) In addition to the salary provided by law, the coroner shall be entitled to the same benefits and allowances as are provided by the Autauga County Commission to all other public officials elected in Autauga County.

(b) The county commission shall reimburse the coroner for any additional expenses incurred in the performance of the duties of the coroner with the prior consent and approval of the county commission.

(c) The county commission may provide a vehicle, communications equipment, and office space to the coroner as the commission deems necessary for the efficient operation of the coroner's office.






Part 2 - Employees.

Section 45-1-61 - Deputy coroners.

The Coroner of Autauga County may appoint deputy coroners to serve without compensation and to serve at the pleasure of the county coroner. The deputy coroners shall take the oath of office required by Section 279 of the Constitution of Alabama of 1901, shall serve under the supervision of the coroner, and shall perform the same duties as the coroner. Deputy coroners shall possess the same authority to issue subpoenas related to inquests as prescribed for coroners by state law.









Article 7 - County Commission.

Section 45-1-70 - Regular and special meetings.

(a) Beginning June 1993, the County Commission of Autauga County shall meet regularly at the courthouse on the first Thursday of each month unless this day falls on a holiday and in this case shall meet the following day, unless some other day be agreed upon prior to the meeting for the transaction of business properly coming before the commission.

(b) The commission may hold special meetings at the call of the chairman.






Article 8 - Courts.

Part 1 - Court Costs.

Section 45-1-80 - Juvenile Court Services Fund.

(a) In addition to all other costs and charges in circuit and district court cases in Autauga County, a fee of ten dollars ($10) shall be charged and collected by the clerk of the court. When collected by the clerk of the court, the additional fee shall be remitted monthly to the Juvenile Court Services Fund.

(b) In addition to any other costs and charges now provided by law, a monthly supervision fee may be assessed in juvenile court cases at the discretion of the juvenile court judge. The supervision fee shall be collected by the juvenile court office and deposited in the Juvenile Court Services Fund.

(c) There is hereby established a Juvenile Court Services Fund for the deposit of the additional court costs levied by this section. The fund shall be maintained in an interest-bearing account in a bank of known responsibility under the supervision of the Juvenile Court Judge of Autauga County, expended solely for juvenile programs, equipment, and subsistence for the juvenile court staff in the county to aid the functions of the juvenile court and benefit of the children of Autauga County. Any funds expended shall be authorized by the Juvenile Court Judge of Autauga County.



Section 45-1-80.01 - Service of Process Serving Fund.

(a) This section shall only apply to Autauga County.

(b) The Autauga County Sheriff Service of Process Serving Fund is created and hereinafter referred to in this section as the fund.

(c) The Sheriff of Autauga County, except for warrants for arrest, may contract with or enter into contract or agreement with a private, public, or governmental entity for the purpose of service of process.

(d)(1) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the criminal division of the district and circuit courts of Autauga County, a service of process fee of twenty dollars ($20) per document is imposed and shall be paid into the fund.

(2) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the civil division of the district and circuit courts of Autauga County, a service of process fee of twenty dollars ($20) per document is imposed and shall be paid into the fund.

(3) The court official designated in Autauga County by law for the respective courts shall collect the service of process fee designated in subdivisions (1) and (2) and remit the fees collected to the sheriff for deposit in the fund.

(e) The sheriff may use the monies generated by this section for law enforcement purposes in Autauga County, as the sheriff sees fit, including contracting with or entering into a contract or agreement with a private, public, or governmental entity for service of process of documents from the civil or criminal division of the district or circuit court. The funds shall not revert to the general fund of the county at the end of the fiscal year.



Section 45-1-80.02 - Docket fee; Solicitor's Fund.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Autauga, Chilton, and Elmore Counties, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly as follows: One dollar of the fees assessed in each case shall be distributed to the office of the circuit clerk in the county where collected and the remainder to the Solicitor's Fund or District Attorney's Fund in the county where the fee is collected or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office. That portion of the fees earmarked for the office of the circuit clerk may be expended in the county where collected at the request of the circuit clerk for any lawful purpose.






Part 2 - Probate Court.

Division 1 - License Division.

Section 45-1-81 - License division created.

There is hereby created within the judge of probate's office of Autauga County license division which shall issue all licenses issued through the judge of probate's office, except marriage licenses. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment and supplies, except such stationery forms and supplies as are furnished pursuant to law by the state Department of Finance or the state Comptroller. The county commission shall also provide such clerks, and other assistants for the judge of probate as shall be necessary from time to time for the proper and efficient performance of the duties of his or her office. The judge of probate shall have authority to employ such clerks, and other assistants, and to fix their compensation; however, the number and compensation of such clerks and other assistants shall be subject to the approval of the county commission. The compensation of the clerks and assistants shall be paid out of the general fund of the county in the same manner as other county employees are paid.



Section 45-1-81.01 - Assessment and collection of certain motor vehicle taxes; license records.

(a) The judge of probate shall perform all duties relating to the assessment and collection of ad valorem taxes and casual sales and use taxes on motor vehicles in the county, which have heretofore been performed by the tax assessor and the tax collector. The tax assessor and the tax collector of Autauga County are hereby relived of all duties and responsibilities relative to the assessment and collection of taxes on such motor vehicles. The judge of probate shall receive the commissions and fees now allowed the assessor and collector for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting such collections shall be made by the judge of probate or as otherwise required by statute.

(b) The judge of probate shall keep at all times an accurate record of all licenses received by him or her from the State Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. The judge of probate shall report to the State Comptroller at the same time and in the same manner that the judges of probate are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that judges of probate are required to account for by law.



Section 45-1-81.02 - Collection and disposition of fees.

Except as hereinafter provided, the judge of probate shall be entitled to charge and collect the same fees that are provided for by law. All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake or fact of law and shall be made under the conditions and in the manner prescribed by this code.



Section 45-1-81.03 - Payment of ad valorem vehicle tax prerequisite to issuance of license or transfer; certificate of assessment.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the judge of probate until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the judge. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the judge of probate who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this subpart.



Section 45-1-81.04 - Vehicle information required for assessment.

Before any vehicle can be assessed, the judge of probate shall be furnished the tag number presently on the vehicle unless such vehicle is new, in which case the judge of probate shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the judge of probate shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle will be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.



Section 45-1-81.05 - Renewal of license by mail; mail order fee.

The judge of probate may, at his or her discretion, mail an application for renewal of licenses to whom such license has been previously issued, such renewal forms required to be mailed prior to the expiration date of the license. Such renewal forms may be in post card form and with sufficient information thereon to adequately identify and process such renewal. There is hereby established a fee to be entitled "Mail Order Fee" which shall be set from time to time by the county commission in an amount not to exceed two dollars ($2) to pay the cost of the mailing procedure herein provided. This mail order fee shall only be collected from those persons who request their license to be mailed and such fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions. The signature of the licensee thereon and proper remittance plus mail order fee if mail service is requested shall constitute sufficient authority for the judge of probate to issue such license and return to the licensee by mail.






Division 2 - Recording System.

Section 45-1-81.30 - Purpose.

This subpart shall apply only in Autauga County. The purpose of this subpart is to facilitate the use of public records in property transactions in Autauga County by providing for the installation of an improved system of recording, archiving, and retrieving instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate, and for the recording, archiving, and retrieving of other instruments, documents, and other uses in the discretion of the judge of probate.



Section 45-1-81.31 - Definitions.

The following words and phrases when used in this subpart shall have the following meanings:

(1) GENERAL PROPERTY INSTRUMENT. A real property instrument that affects the title to personal property as well as real property.

(2) IMPROVED RECORDING SYSTEM. A system of recording real property instruments and personal property instruments in the probate office and, in the discretion of the judge of probate, of recording other instruments and documents, which system, when completed, will consist of the equipment necessary and suitable to record, archive, and retrieve records.

(3) PERSONAL PROPERTY INSTRUMENT. Any instrument or document affecting the title to personal property only, as distinguished from real property, that may be now or hereafter required to be filed or titled for record in the probate office, in accordance with the applicable requirements of the laws of this state, including, without limitation, Sections 35-4-50 and 35-4-90.

(4) REAL PROPERTY INSTRUMENT. Includes any instrument or document affecting the title to real property that may now or hereafter be filed for record in the probate office pursuant to the applicable requirements of the laws of this state, including, without limitation, Section 12-13-43, and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgments, and plats or maps showing the subdivision of real estate.



Section 45-1-82.32 - Recording, archiving, and retrieval system.

The judge of probate may provide for the installation and thereafter for the maintenance of an improved recording, archiving, and retrieval system in the probate office of Autauga County. The initial installation of the improved recording, archival, and retrieval system shall include the following:

(1) The acquisition of the equipment for an improved recording, archiving, and retrieving system.

(2) The establishment of procedures for the continued recording, archiving, and retrieving of all instruments and records that will, after the effective installation date, constitute a part of the improved recording, archiving, and retrieving system.

(3) The initial installation of the improved recording, archiving, and retrieving system shall be performed by a person or persons, firm, or corporation engaged in the records management business and experienced in setting up county records and shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts or titles. Following installation in the county, the improved recording, archiving, and retrieving system shall be thereafter maintained in the county and all real property instruments, general property instruments, personal property instruments, and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the improved recording, archiving, and retrieving system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with existing law, including, without limitation, Section 12-13-43.



Section 45-1-81.33 - Official record of instruments.

Following the effective installation date, real property instruments, personal property instruments, and other documents and records to be recorded, archived, and retrieved with computer-generated files or to be stored and filed on either optical disk or on paper, as determined by the judge of probate, shall constitute the official record of instruments for the purpose of Section 12-13-43.



Section 45-1-81.34 - Construction with other laws.

All laws of Alabama relating to the recording of real property instruments, personal property instruments, general property instruments, miscellaneous instruments, and other instruments and records that may constitute part of an improved recording, archiving, and retrieving system installed hereunder, including, without limitation, Section 12-13-43, and all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of lis pendens, declarations of claims or exemptions, certificates of judgment, or plats or maps showing subdivisions of real estate that are not inconsistent with this subpart shall continue in effect with respect to an improved recording, archiving, and retrieving system installed hereunder, the recording of instruments therein, and the duties of the judge of probate with respect thereto.



Section 45-1-81.35 - System costs.

The initial installation costs shall be paid entirely out of the special recording fees. Nothing contained in this section, however, shall prohibit the county from using any part of its own funds for the purpose of paying the costs of purchasing, operating, or maintaining, after the initial installation, any improved system installed pursuant to this subpart.



Section 45-1-81.36 - Recording and filing fee - Certain instruments.

Effective September 1, 2003, a special recording and filing fee of five dollars ($5) shall be paid to and collected by the Judge of Probate of Autauga County, with respect to each real property instrument, each personal property instrument, and each Uniform Commercial Code document that may be filed for record in the office of the judge of probate and with respect to other instruments and documents in the probate office at the discretion of the judge of probate, and on and after September 1, 2003, no instrument or document shall be received for record in the office of the judge of probate unless the special recording fee of five dollars ($5) is paid. The special recording fee shall be in addition to all other fees, taxes, and charges required by law to be paid upon the filing for record of any real property instrument, personal property instrument, or Uniform Commercial Code document, and for the recording of other instruments and documents in the probate office at the discretion of the judge of probate. All special recording fees collected shall be paid to a special fund in the office of the judge of probate to be designated as the Judge of Probate Fund. These funds shall be used at the discretion of the judge of probate for an improved recording, archiving, and retrieving system and other equipment, maintenance, and services necessary for the improvement of the office of the judge of probate.



Section 45-1-81.37 - Recording fee - Every case.

Effective September 1, 2003, a special recording fee of ten dollars ($10) shall be paid to and collected by the judge of probate with respect to every case filed in the Probate Court of Autauga County. This amount shall be in addition to all other costs and fees heretofore collected. The additional fee shall be paid into the special fund of the judge of probate created in Section 45-1-81.36.



Section 45-1-81.38 - Transaction fee - Certain transactions.

Effective September 1, 2003, a special transaction fee of two dollars ($2) shall be paid to and collected by the judge of probate on any transaction, at the discretion of the judge of probate, occurring in, or under the jurisdiction of the judge of probate with the exception of drivers' licenses and motor vehicle registration. This amount shall be in addition to all other costs and fees heretofore collected. Any, all, or none of the special transaction fees collected shall be paid into the special fund of the judge of probate created in Section 45-1-81.36.



Section 45-1-81.39 - Transaction fee - Marriage.

Effective September 1, 2003, a special transaction fee of five dollars ($5) shall be paid to and collected by the judge of probate with respect to the celebration of the rites of marriage as performed by the judge of probate. This amount shall be in addition to all other costs and fees heretofore collected. The additional fee shall be paid into the special fund of the judge of probate as created in Section 45-1-81.36.



Section 45-1-81.40 - Control and audit of fees; availability of records.

The fees collected pursuant to this subpart shall be controlled by the sole discretion of the judge of probate and shall be audited by the Examiners of Public Accounts. Records of these expenditures shall be open to the public on a continuous basis.









Part 3 - District Attorney.

Section 45-1-82 - Definitions.

For the purposes of this subpart, the following terms shall have the following meanings:

(1) DISTRICT ATTORNEY. The District Attorney of the Nineteenth Judicial Circuit, or any of his or her staff.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. Any person who is employed by an agency or department whose purpose is to protect people. This may include, but is not limited to, police personnel, sheriff personnel, coroner, Department of Human Resources personnel, parole and probation personnel, community corrections office personnel, and court referral office personnel, whether that agency or department is in the State of Alabama or located elsewhere.

(3) OFFENDER. Any person charged with a crime as defined by this code, which was allegedly committed in the jurisdiction of the Nineteenth Judicial Circuit.

(4) SERIOUS PHYSICAL INJURY. As that term is defined in subdivision (14) of Section 13A-1-2.



Section 45-1-82.01 - Establishment of pretrial diversion program; discretionary powers; supervision and control.

(a) The district attorney may establish a pretrial diversion program.

(b) All discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the district attorney shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this part. The district attorney may employ necessary persons to accomplish this subpart and these persons shall serve at the pleasure of the district attorney.



Section 45-1-82.02 - Applicants for admittance.

(a) A person charged with a criminal offense specified in this section whose jurisdiction is in the circuit or district court of the Nineteenth Judicial Circuit may apply to the district attorney for admittance to the pretrial diversion program.

(b) A person charged with any of the following offenses may apply for admission into the program:

(1) A traffic offense.

(2) A property offense.

(3) An offense wherein the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor other than one specifically excluded in this section.

(6) A violation classified under this code.

(c) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Trafficking in or distribution of drugs.

(2) Any offense involving the abuse of a child or an elderly person.

(3) Any sex offense.

(4) Any Class A felony.

(5) Any offense involving serious injury to a person.

(6) Any offense involving death of an individual.

(d) A person deemed by the district attorney to be a threat to the safety or well-being of the community shall not be eligible for the pretrial diversion program.



Section 45-1-82.03 - Standards for admission.

(a) Admittance to the pretrial diversion program shall be appropriate in any of the following instances:

(1) The offender is 18 years of age or older, or 16 years of age or older if the offense is a traffic citation, at the time the alleged offense was committed.

(2) There is a probability justice will be served if the offender is placed in the diversion program.

(3) It is determined the needs of the state and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no threat to the safety and well-being of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(7) The offender has never been granted pretrial diversion or participated in any similar program in any court in any state.

(8) The offender has no prior misdemeanor or felony convictions.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-1-82.04 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part of the district attorney's evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological tests taken, and any other information concerning the offender which the district attorney believes has a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or as provided for by this part.



Section 45-1-82.05 - Program requirements; records.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) While in the program, the applicant shall agree, in writing, to the tolling of periods of limitations established by statutes or rules of court.

(3) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(4) If there is a victim of the crime, agree in writing to pay restitution, if any, due the victim within a specified period of time and in an amount to be determined by the district attorney taking into account circumstances of the offender and victim.

(5) Voluntarily execute in writing a permission to search and seize illegal contraband or substances.

(b) The district attorney's pretrial diversion program records, along with the records relating to pretrial diversion programs admission, are confidential records and shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and offenders shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be submitted to the court for an in camera review.



Section 45-1-82.06 - Time for application.

(a) Except for traffic offenses, an offender shall make application to the pretrial diversion program no later than 21 days after his or her first appearance or arraignment, whichever occurs first. In the case of eligible traffic offenses, application shall be made within 21 days of the issuance of the citation.

(b) For good cause established and at the discretion of the district attorney, the provision of subsection (a) may be waived by the district attorney.



Section 45-1-82.07 - Cost and fees.

(a) An applicant may be assessed a fee to be established by the district attorney when the applicant is approved for the program. The amount of the assessment for participation in the program shall be in addition to any court costs and assessments for victims or drug, alcohol, or anger management treatment required by law, the district attorney, or the court, and are in addition to costs of supervision, treatment, and restitution for which the pretrial diversion admittee may be responsible. Pretrial diversion program fees as established by this subpart may be waived or reduced due to indigency or reduced ability to pay or for other just cause at the discretion of the district attorney. The determination of indigency of the offender, for the purpose of pretrial diversion admission, fee waiver, or fee reduction shall be made by the district attorney. A schedule of payments for any of these fees may be established by the district attorney.

(b) Except as herein specifically allocated, the district attorney may use fees collected by the pretrial diversion program to fund the pretrial diversion program; for the prosecution of state criminal cases; to help support local and state law enforcement and coroners; for education programs which relate to the prosecution, detection, or prevention of crime; or to benefit any agency or department of state, city, or county government which assists local law enforcement. This support shall be provided to help employ more prosecutors, law enforcement officers, investigators, or staff, buy needed equipment or supplies, provide training opportunities, or for any other prosecutorial or law enforcement purposes.

(c) Except for court costs which are payable by the applicant directly to the clerk of court, fees required by this subpart shall be collected by the office of the district attorney. Those fees collected shall be deposited by the district attorney into the Pretrial Diversion Fund as described in Section 45-1-82.10. The district attorney shall timely make disbursement as provided in this subpart.

(d) The district attorney shall be allowed without further legislative action to raise fees to meet and equal those prescribed by the Alabama Legislature in the event a state pretrial diversion program is enacted after February 22, 2006.



Section 45-1-82.08 - Self-improvement or self-help programs; drug testing.

The district attorney and the offender may enter into agreement as a part of the pretrial diversion program that the offender be admitted to a drug, alcohol, violence, or any other self-improvement or self-help program on an inpatient or outpatient basis or receive other treatment alternatives deemed by the district attorney to be in the best interest of the offender and society. The district attorney may require the offender to submit to periodic or random drug or other testing as a part of the pretrial diversion program and require other terms and conditions related to substance abuse, domestic violence, or the offense charged as the district attorney may direct. The offender shall pay the costs of all services unless otherwise approved by the district attorney after considering the offender's ability to pay.



Section 45-1-82.09 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner or what charges the defendant will plead guilty to and the recommended sentence the offender is suggested to receive. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and to be subjected to receive a recommended specific sentence, this agreement concerning the offense and suggested or recommended sentence, or both, shall be submitted to and shall be subject to approval or disapproval by an appropriate circuit or district judge of this state prior to admission of the offender in the pretrial diversion program.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Participate in an education setting to include, but not be limited to, K-12, college, job training school, trade school, GED classes, or adult basic education courses.

(2) If appropriate, attempt to learn to read and write.

(3) Financially support his or her spouse, children, or both, or pay child support, spousal support, or both.

(4) Refrain from the use of alcohol and drugs and refrain from frequenting places where alcoholic beverages or illegal controlled substances are sold, possessed, or used in violation of law.

(5) Refrain from contact with certain persons or premises.

(6) Obtain and maintain employment.

(7) Attend and pay for individual, group, or family counseling.

(8) Pay victim restitution, if any is due.

(9) Pay court costs, fines, or both, incurred as a result of the offense charged and any other amounts the offender owes state, federal, or local government as a result of the criminal offenses.

(10) Pay supervision fees, application fees pursuant to this subpart, and pay court referral officer fees, drug, alcohol, violence, or other self-help fees charged as a result of participation in the pretrial diversion program.

(11) Enter into an agreement with the district attorney that all fees paid for admission into the pretrial diversion program shall be forfeited to the use and benefit of the pretrial diversion program should the offender be removed from the pretrial diversion program by the district attorney for any cause.

(12) Observe curfews or home detention or travel constraints as set out in the offender's agreement.

(13) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in their written agreement, it being the purpose of this subpart to allow the district attorney broad discretion in designing a program specifically for each offender and circumstances of the offender.



Section 45-1-82.10 - Pretrial Diversion Program Fund.

The district attorney shall establish a Pretrial Diversion Program Fund. The district attorney shall use the funds in the Pretrial Diversion Program Fund to pay costs associated with the administration of the pretrial diversion program and to pay those things earlier herein provided for or for other law enforcement or criminal prosecution purposes. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, professional or business attire, telephones, communication equipment, postage, office supplies and equipment, training and travel expenses, service contracts, and professional services. At the discretion of the district attorney, after considering an offender's reduced or inability to pay, the district attorney may pay for services or programs for an offender out of pretrial diversion program funds while the offender is in the pretrial diversion program, if special circumstances and justice dictate. However, the district attorney may require the offender to repay these funds.



Section 45-1-82.11 - Violations; waiver.

(a) If the offender violates any condition of the pretrial diversion program agreed to in writing by the offender, the district attorney may terminate the participation of the offender in the pretrial diversion program and actively pursue prosecution of the offender for the crime or crimes charged. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program, including the reason for the termination. Upon removal from the program, the offender shall be deemed to forfeit, for the use of the pretrial diversion program purposes provided for in this subpart, any fees paid for the admission into the pretrial diversion program.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.



Section 45-1-82.12 - Liability of district attorney.

The district attorney shall have no liability, criminal or civil, for the conduct of any offender participating in the pretrial diversion program.



Section 45-1-82.13 - Funding.

The pretrial diversion program may apply for and accept grant funding applicable to the aims of the program and may receive funding or appropriations from city, county, state, or federal agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-1-82.14 - Advisory board.

The district attorney may form an advisory board to assist in the determination of appropriate pretrial diversion candidates and conditions for participation in the program. The district attorney shall retain the final decision as to the admittance of individuals or administration of the program regardless of the board's views. It shall be the district attorney's decision who and how many persons will comprise the board and when or if it should meet.



Division 2 - Employees.

Section 45-1-82.30 - Investigators.

The District Attorney of the Nineteenth Judicial Circuit composed of Autauga, Chilton, and Elmore Counties may appoint a chief investigator and from time to time additional investigators. The investigators shall serve at the pleasure of the district attorney. The investigators shall meet the minimum standards for law enforcement officers and shall have the same power and authority as deputy sheriffs and other law enforcement officers in this state. The investigators shall be paid in the same manner as other employees in the district attorney's office. The investigators shall be responsible to the district attorney and shall perform duties as assigned by the district attorney.









Part 4 - Circuit Court.

Section 45-1-83 - Salary of court reporters.

In the Nineteenth Judicial Circuit, the official court reporters appointed and holding office under the provisions of law applicable thereto, in addition to any other salary provided by the state, shall each receive a total salary supplement in the amount of twelve thousand dollars ($12,000) per annum. This supplement shall be payable in monthly installments by each county out of that county's general fund and shall be conditioned upon adequate funds being available in the county's budget. Each county shall be responsible for paying one-third of the salary supplement due to each official court reporter.









Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Section 45-1-100 - Board of education - Meetings; compensation.

The Board of Education of Autauga County may, in its discretion, meet such number of days as its members may deem necessary for the orderly and efficient transaction of its business. The members of the board shall be compensated as provided by law for each day the board meets.






Article 11 - Elections.

Section 45-1-110 - Compensation of poll workers.

In Autauga County, election officials who work at polling places shall receive an additional expense allowance in an amount as will, together with any amount paid by the state pursuant to Section 17-6-13, make the total amount paid to each inspector fifty dollars ($50) for each day the inspector works at the polls; and make the total amount paid to each clerk forty-four dollars ($44) for each day the clerk works at the polls. The additional expense allowance provided for in this section shall be paid from the county general fund.






Article 12 - Employees.



Article 13 - Engineer, County

Section 45-1-130 - Duties of county engineer.

Effective April 23, 1992, all functions, duties, and responsibilities for the construction, maintenance, and repair of public roads, highways, bridges, and ferries in Autauga County shall vest in the county engineer, who shall, insofar as possible, construct and maintain such roads, highways, bridges, and ferries on the basis of the county as a whole or as a unit, without regard to district or beat lines.






Article 14 - Fire Protection and Emergency Medical Services.



Article 15 - Gambling.



Article 16 - Government Finance and Operations.



Article 17 - Health and Environment.

Section 45-1-170 - Collection and disposition of fees; ability to pay.

(a) The Autauga County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. Any fees to be charged under the authority of this section by the county health department shall be subject to approval by the county commission prior to implementation. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the state Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are hereby appropriated to the respective health department which collected such fees.






Article 18 - Highways and Bridges.



Article 19 - Legislature



Article 20 - Licenses and Licensing.

Section 45-1-200 - License requirements for door-to-door sales.

(a) All persons engaged in the business of selling products door-to-door for profit in Autauga County shall have a state transient business license, governed by either Section 40-12-172 or Section 40-12-174, if applicable, and a county business license issued by the commissioner of licenses, and shall pay any license or privilege fee and any issuance fee required therefor.

(b) The person or business shall apply for application to the commissioner of licenses on forms provided by the commissioner. The application form shall require the applicant to fully describe the nature of the business and the type of products or services to be sold.

(c) Any person who is engaged in door-to-door sales shall provide to the commissioner his or her full name, date of birth, Social Security number or federal employer identification number, driver's license or other government issued identification number, address, and the name and address of the business with which he or she is employed as a door-to-door salesperson. The information collected shall be submitted to the Autauga County Sheriff for a criminal background check and a check as to whether the person is required to register as a sex offender. The sheriff shall report to the commissioner of licenses his or her findings. No person convicted of a felony or required to register as a sex offender shall be eligible to be licensed. Any person denied a license to conduct door-to-door sales shall be entitled to a hearing before the commissioner of licenses.

(d) Those persons who become licensed to conduct door-to-door sales in Autauga County shall be required to wear an identification badge clearly visible to others while conducting business or visiting homes in the course of their business. The badge, at a minimum, shall display all of the following: The name of the person, the name of the business, a valid telephone number, and color photograph of the person. The identification badge shall be approved by the commissioner of licenses. The commissioner may adjust the requirements of the badge at his or her discretion.

(e) The salesperson shall keep a copy of licenses for each person in his or her vehicle during the hours of operation.

(f) Any vehicle used by a door-to-door salesperson shall display a sign on each side of the vehicle that is at least 24 inches by 30 inches, and be clearly visible and clean. The commissioner of licenses shall approve all vehicle signs.

(g) The salesperson may engage in door-to-door sales only during the hours between 8:00 a.m. and sunset.

(h) The commissioner of licenses shall make a recommendation to the Autauga County Commission as to the fee to be charged for the license and the county commission, by resolution, shall set the fee for the license.

(i) Nothing in this section shall limit or prevent the sale of items by students to benefit their schools or organizations, including, but not limited to, the Girl Scouts, Boy Scouts, or volunteer organizations such as volunteer fire departments.

Nothing in this section shall apply to a person or business who engages in door-to-door sales if the person or business or its affiliate has an existing or past business relationship with the prospective customer and the person or business is licensed to do business in Autauga County.

(j) A person who engages in the door-to-door sales or promotions of products or services in violation of this section may be assessed a civil penalty of fifty dollars ($50) for the first violation and one hundred dollars ($100) for each subsequent violation. Any law enforcement officer in the county may issue a citation for a violation of this section. The person charged with the violation may pay the civil fine or request, within 30 days of receipt of the citation, a due process hearing before the county commission or its hearing officer on the validity of the citation. An order of the county commission finding a violation and an assessment of a civil fine shall be final within 30 days thereof unless appealed to the Circuit Court in Autauga County based on the administrative record of the hearing. Any fine due and owing shall be considered a debt owed to the Autauga County Commission and shall be enforceable by civil action in the same manner as any other debt. The person owing the fine shall be liable for all costs, including court costs and attorney fees, and all other expenses of litigation if action is taken to collect the fine owed.



Section 45-1-200.01 - Definitions; purpose; fees authorized.

(a) As used in this section, the following words and terms shall have the following meanings:

(1) BUSINESS. Includes all activities engaged in, or caused to be engaged in, by any person with the object of gain, profit, benefit, or advantage, either direct or indirect to such person.

(2) COUNTY. Autauga County, Alabama.

(3) GOVERNING BODY. The governing body of Autauga County, Alabama, whether it be a county commission, board of revenue, or other governing body.

(4) LICENSE OR PRIVILEGE FEE. Does not include any sales or use tax.

(5) PERSON. Includes any natural person, partnership, corporation, firm, association, trust, estate, or other entity.

(b) The purposes of this section are to equalize the burden of taxation by authorizing the county to impose a license or privilege fee upon persons now engaging in certain businesses without paying any license fee or tax thereon to the county. By imposing an additional license or privilege fee upon persons now engaging in or who may hereafter engage in certain businesses to pay license or privilege fees to the county to generate additional revenue for the county.

(c) The governing body of the county is hereby authorized to levy an annual license or privilege fee upon any person for engaging in any business in the county. The license or privilege fee hereby authorized shall be in addition to any other license or privilege fee which is currently authorized or may hereafter be authorized.

(d) The fee hereby levied shall be paid annually on October 1 for the succeeding year to that officer or employee of the county chargeable with the duty of collecting license or privilege fees and shall be deposited in the county general fund for the use of the county.

(e) The license or privilege fee levied by the governing body of the county on any person for engaging in any business, including the business of selling products door-to-door pursuant to this section and Section 45-1-200, shall be at a rate of from ten dollars ($10) to one hundred dollars ($100) for each business conducted in the county. The governing body of the county is expressly authorized to set the rate of the license or privilege fee within the limits herein provided for each type or category of business in the county. The rates of the license or privilege fee for each type or category of business shall be uniform throughout the county and shall be set forth in a schedule promulgated by the governing body of the county in which the rate for each type or category of business is dependent on the type, size, gross receipts, or number of employees, or both, of the business, or such other reasonable criteria as the governing body of the county shall determine.

(f) The governing body of the county is hereby expressly authorized to prescribe all necessary or appropriate rules for the implementation and enforcement of this section, including all rules as may be necessary by reason of any alteration of law in relation to this section.

(g) Nothing in this section shall be construed to authorize or require a license or privilege fee for practicing the religious tenets of any church.

(h) Any person found by the commissioner of licenses to be engaging in business without having paid the license fee required by this section shall pay a citation fee of seven dollars ($7) in addition to the regular license fee. The citation fee shall be deposited into the county treasury for the county general fund.

(i) The licenses required in this section shall be obtained before engaging in door-to-door sales.






Article 21 - Motor Vehicles and Transportation.

Section 45-1-210 - Motor vehicle licenses voided upon non-collectibility of payment.

In Autauga County, when a personal check given for a motor vehicle license is found to be noncollectible for any reason, the judge of probate shall notify the license inspector who shall make a reasonable attempt to retrieve the motor vehicle license in question. In the event the motor vehicle license cannot be retrieved, the license inspector shall so state and the statement shall constitute authorization for the judge of probate to void the motor vehicle license. Upon voiding the motor vehicle license, the judge of probate shall receive credit for the cost of the motor vehicle license, sales and use tax, ad valorem tax, issuance fee, interest, and penalty for which payment was made on the non-collectible check. The appropriate state official shall mark the records pertaining to the void license accordingly and, upon inquiry by any law enforcement agency, shall notify the agency that the license in question is a void license. All violations shall be prosecuted in accordance with current law.






Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-1-230 - Expense allowance; compensation.

(a) The Sheriff of Autauga County shall receive an additional expense allowance of thirteen thousand dollars ($13,000) per annum, payable in equal monthly installments. The expense allowance shall be in addition to all other compensation, expense allowances, or benefits granted to the sheriff.

(b) Beginning with the next term of office, the expense allowance paid to the sheriff as provided in subsection (a) shall be null and void. In lieu thereof the sheriff shall receive an additional compensation of thirteen thousand dollars ($13,000) per annum. The compensation shall be in addition to all other compensation, expense allowances, or benefits received.



Section 45-1-230.01 - Additional expense allowance; salary increases.

(a) The Sheriff of Autauga County shall receive an annual expense allowance of twelve thousand dollars ($12,000), payable in equal biweekly installments from the general fund of the county. This expense allowance shall be in addition to all other compensation or benefits granted to the sheriff and may be treated as compensation for retirement purposes.

(b) Effective beginning the next term of office, the annual salary of the Sheriff of Autauga County shall be increased by twelve thousand dollars ($12,000) and the expense allowance provided for in subsection (a) shall be null and void.

(c) In addition, notwithstanding any other provision of law, the sheriff shall continue to receive any uniform cost-of-living or other salary increases granted by the county commission to other elected officials in the county.






Part 2 - Pistol Permit.

Section 45-1-231 - Collection and disposition of pistol permit fee.

In Autauga County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twenty dollars ($20), which shall be collected by the sheriff and deposited in any bank located in Autauga County into a fund designated the Sheriff's Fund. The fund shall be drawn upon by the sheriff and used exclusively for purposes of law enforcement in the discharge of the sheriff's office as the sheriff sees fit.






Part 3 - Prisons.

Section 45-1-232 - Operation of jail store; inmate telephone service; Sheriff's Jail Fund.

(a) The Sheriff of Autauga County is hereby authorized to operate a jail store and contract telephone installation for inmates within the confines of the county jail. The jail store and inmate telephones shall be operated to serve the needs of the county jail population.

(b) Any and all monies collected under subsection (a) shall be deposited by the Sheriff of Autauga County or his or her appointed agent in any bank located in Autauga County selected by the sheriff into a fund known as the Sheriff's Jail Fund.

(c) The Sheriff's Jail Fund as provided in subsection (b) shall be drawn upon by the Sheriff of Autauga County or his or her appointed agent and shall be used exclusively for law enforcement purposes in the public's interest in the discharge of the sheriff's office as the sheriff sees fit.

(d) Any and all monies collected as outlined in subsection (a) prior to May 21, 1996, shall be transferred into the Sheriff's Jail Fund created by this section.

(e) The establishment of the Sheriff's Jail Fund as provided in this section and the use of such funds shall in no way diminish or take the place of any other source of income established for the sheriff or the operation of his or her office.

(f) The state Examiners of Public Accounts is hereby authorized to audit said monies annually and submit a copy of said audit to the sheriff within 30 days of its completion.



Division 2 - Work Release.

Section 45-1-232.20 - Applicability.

This subpart shall apply only to Autauga County.



Section 45-1-232.21 - Definitions.

For purposes of this subpart, the following terms shall have the following meanings:

(1) BOARD. The Autauga County Work Release Board, which shall be composed of the following members: The circuit clerk of the county, the chief jailer of the county, and the sheriff of the county.

(2) FUND. The Autauga County Work Release Fund.

(3) INMATE. Anyone housed in the Autauga County Metro Jail, regardless of reason for the housing.

(4) PROGRAM. The Autauga County Work Release Program.



Section 45-1-232.22 - Autauga County Work Release Board.

The Autauga County Work Release Board is established to develop, promulgate, and adopt rules for the operation and maintenance of the Autauga County Work Release Program established by this subpart. The rules shall include, but are not limited to, the eligibility requirements of inmates who may be considered for the program.



Section 45-1-232.23 - Release of inmates for employment.

Any inmate qualified and eligible to participate in the program may be released from housing at the Autauga County Metro Jail during the hours of his or her employment, including sufficient time to travel to and from the employment.



Section 45-1-232.24 - Autauga County Work Release Fund; disposition of wages.

(a) The sheriff may establish the Autauga County Work Release Fund at a bank selected by the sheriff located in Autauga County, Alabama. The employer of an inmate involved in work release shall pay the wages of the inmate directly to the board. All wages received by the board under this subpart shall be deposited by the board into the fund. The fund shall be administered by the board, or by the sheriff as designee of the board, in accordance with the rules established by the board.

(b) The board shall adopt rules concerning the disbursement of any wages of the inmate involved in the program.

(c) The board may apply from the wages of the inmate received by the board up to 40 percent of the gross wages of the inmate for the payment of costs incident to the confinement of the inmate, as well as for any law enforcement purposes deemed appropriate by the board.

(d) The board may adopt policies to allow the monies to be spent exclusively for the betterment of law enforcement in the interest of the public as the sheriff sees fit in addition to for operation of the jail.

(e) After application of the wages of the inmate as provided by this subpart, the remainder shall be applied by the board to the payment of court-ordered child support.

(f) After deduction from the gross pay of the inmate as provided by this subpart, the remainder of the wages of the inmate shall be credited to the account of the inmate in the Autauga County Work Release Fund and, upon his or her release from confinement, shall be turned over to the inmate.

(g) The board may turn over the remainder of the wages of the inmate to the family of the inmate for its support while the inmate is confined, provided the inmate gives written consent prior to his or her release into the program.



Section 45-1-232.25 - Escape from custody.

The willful failure of an inmate to remain within the extended limits of his or her confinement or to return within the time prescribed by the sheriff to the county jail shall be deemed as an escape from the custody of the sheriff and shall be punishable as provided by law for escaped prisoners.



Section 45-1-232.26 - Investigations and recommendations.

Employees of the board, or its designees, may make investigations and recommendations pertaining to the validity of requests for job opportunities for inmates and to otherwise assist the sheriff in the implementation of the program.



Section 45-1-232.27 - Employment criteria.

The board, or its designee, shall endeavor to secure employment for eligible inmates under this subpart, subject to all of the following:

(1) Employment must be at a wage at least as high as the prevailing wage for similar work in the area or community where the work is performed in accordance with the prevailing working conditions in the area.

(2) Employment shall not result in displacement of employed workers.

(3) Inmates eligible for work release shall not be employed as strike-breakers or in impairing any existing contracts.

(4) Exploitation of eligible inmates in any form is prohibited.



Section 45-1-232.28 - Employment status of inmate.

No inmate granted privileges under this subpart shall be deemed to be an agent, employee, or involuntary servant of the board, state, county, or municipality while involved in the free community or while going to and from employment, or other specified areas, or while on furlough.



Section 45-1-232.29 - Liability for negligence.

Autauga County, its commission, sheriff, and board members or their designated agents shall be immune from any claims of negligence that may be made against them by any inmate or employer participating in the program and shall additionally be immune from any claims of negligence made by any third party.



Section 45-1-232.30 - Audit of fund.

The sheriff shall keep an account of all fund transactions for audit by the Department of Examiners of Public Accounts. The fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.



Section 45-1-232.31 - Ratification of prior actions.

Any actions relating to the operation of the program prior to April 29, 2010, are ratified and confirmed. Any existing proceeds derived from the operation of the program prior to April 29, 2010, shall be deposited into the fund created by this subpart.









Part 4 - Police Jurisdiction.

Section 45-1-233 - Police jurisdiction within Autauga County.

No municipality whose corporate limits do not lie within or extend into and embrace and include a portion of Autauga County shall have or exercise police jurisdiction within Autauga County; nor shall the municipality exercise police jurisdiction, police powers or taxing powers within Autauga County or over or on any person in Autauga County or property or business or trade or profession in Autauga County; nor shall the municipality levy, fix, or collect any license or fee of any kind in Autauga County; nor shall any ordinance of the municipality enforcing police or sanitation regulations or prescribing fines or penalties for violation thereof have force or effect in Autauga County.






Part 5 - Retirement.

Section 45-1-234 - Receipt of badge, pistol, etc., upon retirement.

(a) Any individual employed by the Autauga County Sheriff's office as a law enforcement officer for a period of 10 years or more who retires from the department in good standing may receive from the sheriff, without cost, a retired badge, a retired commission card, and a pistol, provided the pistol is furnished by the department.

(b) The provisions of this section are retroactive to January 15, 1991.






Part 6 - Sale of Abandoned, Stolen and Unclaimed Property.

Section 45-1-235 - Records of abandoned and stolen property; storage.

(a) The Sheriff of Autauga County shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff's office. These records shall state the description of the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. The records shall be open to public inspection at all reasonable times.

(b) All abandoned or stolen property recovered by the sheriff's office shall be stored in a suitable place to protect the property from deterioration.



Section 45-1-235.01 - Sale of perishable property.

If the abandoned or stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The sheriff shall attempt to obtain the best possible price for the property. The proceeds of such a sale shall be held in a separate account for a period of six months for the owner. During this period, the proceeds will be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the Office of the Sheriff of Autauga County.



Section 45-1-235.02 - Records of abandoned and stolen firearms; sale or destruction.

(a) The sheriff shall keep and maintain a separate permanent record of all abandoned or stolen firearms, not subject to disposition by general law. The records shall state the description of the firearm, the date of recovery of the firearm, the serial or other identifying number, if any, of the firearm, and the place and recovery of the firearm. Firearm as used in this part shall have the same meaning as defined in Section 13A-8-1.

(b) Unless otherwise provided by law, the sheriff may sell or destroy these firearms if the owner of the firearm does not claim the firearm within six months of the date the sheriff obtained it.

(c) The sheriff may sell the firearms only to gun dealers who have a current federal firearms license on the date of sale. A firearm shall be sold to the gun dealer submitting the highest sealed bid. All sales shall be on a cash basis. The proceeds of the sale, after deducting and paying all expenses incurred in the recovery, maintenance, and sale of the firearms shall be paid to the Office of the Sheriff of Autauga County.

(d) The sheriff may establish a procedure to destroy firearms and may expend necessary sheriff's office funds for that purpose.



Section 45-1-235.03 - Notice and sale of stolen or abandoned property.

(a) At least every six months, the sheriff may sell at public auction or Internet auction provider, such as "GOVDeals.com," to the highest bidder for cash all abandoned or stolen personal property, other than firearms, which has been recovered by the sheriff and has remained unclaimed by the rightful owner during the preceding six-month period.

(b) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Autauga County once a week for two successive weeks or by posting notice in a conspicuous place at the Autauga County Courthouse for a period of no less than 20 days. The notice shall contain the place, date, and time of each auction and a description of each item of personal property to be sold at the auction. If publication of notice is made in the newspaper, the first notice shall run not less than 20 days prior to the auction.



Section 45-1-235.04 - Claim of property.

The owner of any abandoned or stolen personal property recovered by the Autauga County Sheriff's Office, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the sheriff and by paying any reasonable expenses incurred in the recovery of the property, its maintenance, storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.



Section 45-1-235.05 - Record of sale; rejection of bid.

If property is sold at public auction, as provided in this part, a notation in the storage record book shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.



Section 45-1-235.06 - Disposition of sale proceeds.

The proceeds from the sale of property at an auction conducted under the authority of this part, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be collected by the sheriff and deposited into any bank located in Autauga County to a fund designated as the Sheriff's Fund. The fund shall be drawn upon by the sheriff and used exclusively for purposes of law enforcement in the discharge of the sheriff's office as the sheriff sees fit.






Part 7 - Funding.

Section 45-1-236 - Purchasing procedures using credit or debit card.

(a) For purposes of this section, the following words have the following meanings:

(1) CREDIT CARD. A line of credit issued by a domestic lender or credit card bank.

(2) DEBIT CARD. A card issued by a bank in relation to a checking or savings account held by the Autauga County Sheriff's Office.

(b) To provide for convenience in making purchases of tangible personal property or services approved by the sheriff, the Sheriff of Autauga County may establish procedures to make certain purchases through use of a credit or debit card issued to the Autauga County Sheriff's Office. The sheriff may promulgate written policy and procedures governing the utilization of credit or debit cards which, at a minimum, shall include each of the following:

(1) A monetary limit on the amount of any individual purchase which may be made with a credit or debit card.

(2) A monetary limit on the total monthly amount that may be purchased with a credit or debit card taking into consideration the monetary limit of the discretionary fund used.

(3) Procedures to ensure that the sheriff has sole access to any credit or debit card, credit or debit card numbers, access codes, or security codes.

(4) Procedures to keep accurate records of all purchases made with a credit or debit card which shall be periodically reviewed during required audits.

(5) Procedures to ensure that all credit or debit card bills are carefully reviewed by the sheriff each month to make sure that no unauthorized charges appear on the bill.

(6) Procedures to ensure that all credit or debit card bills are paid in full on a timely basis each month to avoid service charges, late fees, or interest payments.

(c) The sheriff shall select the credit or debit card provider or providers taking into consideration each of the following:

(1) Whether the credit or debit card issuer requires an annual fee for utilizing the card.

(2) Whether the credit or debit card issuer offers rewards or rebates based upon purchases made utilizing the account.

(3) What interest rates, service charges, finance charges, or late fees will be assessed in the event a bill from the credit or debit card issuer is paid late or the balance is not paid in full.

(4) Whether penalties or fees will be assessed against the sheriff in the event he or she decides to terminate the credit or debit card.

(5) Any other consideration deemed relevant by the sheriff.

(d) In the event the credit or debit card provides rewards or rebates based upon the use of the card, any rewards or rebates earned from the card or cards shall be deposited in the Sheriff's Discretionary Fund of Autauga County.






Part 8 - Qualifications.

Section 45-1-237 - Minimum qualifications for sheriff; continuing education.

(a) After March 7, 2016, any person qualifying for election to the office of Sheriff of Autauga County or any person appointed to serve as sheriff, in addition to any other qualifications required by law, shall meet all of the following minimum qualifications:

(1) The person is a citizen of the United States.

(2) The person has been a resident of the county for at least one year immediately prior to the qualification date.

(3) The person has the qualifications of an elector pursuant to state and federal law and the person has been registered to vote in the county at least one year immediately prior to qualifying.

(4) The person has been awarded a high school diploma or a GED equivalence.

(5) The person is 25 years of age or older prior to qualifying.

(6) The person has three or more years of prior service as a law enforcement officer with the power to arrest.

(7) The person has never been convicted of a felony.

(b) Upon election, the Sheriff of Autauga County shall attend annually a minimum of 12 hours of executive level continuing education approved by the Alabama Sheriff's Association or the National Sheriff's Association. Certification of annual continuing education shall be filed with the judge of probate of the county by December 31.









Article 24 - Taxation.

Part 1 - Board of Equalization.

Section 45-1-240 - Expense allowance.

The chairman and members of the County Board of Equalization of Autauga County shall each be entitled up to twenty-five dollars ($25) a day for expenses for each day the board is in session as provided by law, the exact amount to be established by the county commission. The expense allowances herein provided for shall be payable from the general fund of Autauga County upon presentation of claims therefor.






Part 2 - Revenue Commissioner.

Section 45-1-241 - Election of commissioner.

On September 30, 1997, or upon occurrence of a vacancy in either the office of tax assessor or tax collector, there shall be a county revenue commissioner in Autauga County. A commissioner shall be elected at the general election in 1996 and at the general election every six years thereafter, who shall serve for a term of six years beginning on the first day of October next after election, and until his or her successor is elected and has qualified.



Section 45-1-241.01 - Duties of commissioner.

The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation and the collection of taxes.



Section 45-1-241.02 - Deputies, clerks, and assistants.

Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner personally.



Section 45-1-241.03 - Oath of office, bond.

Before entering upon the duties of office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by Section 40-5-3 for tax collectors in Alabama, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission, and shall be preferred claim against the county.



Section 45-1-241.04 - Facilities and equipment.

The county commission shall provide the necessary offices for the county revenue commissioner, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.



Section 45-1-241.05 - Collection and disposition of funds; compensation of county revenue commissioner.

The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of office, the county revenue commissioner shall receive an annual salary as provided by law, payable in equal monthly installments.



Section 45-1-241.06 - Offices of tax assessor and tax collector abolished.

The offices of the tax assessor and tax collector of Autauga County are hereby abolished effective the first day of October 1997, or upon the occurrence of a vacancy in the office of tax assessor or tax collector. In the event that the office of tax assessor or tax collector becomes vacant before October 1, 1997, the office of county revenue commissioner shall immediately come into being, and the remaining officer, tax assessor or tax collector, as the case may be, shall immediately assume the duties of the office of county revenue commissioner and shall perform such duties until a county revenue commissioner has been elected as provided herein. For the performance of such duties, he or she shall be entitled to the salary herein above prescribed for the county revenue commissioner.



Section 45-1-241.07 - Purpose.

It is the purpose of this part to promote the public convenience in Autauga County by consolidating the offices of tax assessor and tax collector into one office.



Section 45-1-241.08 - Tax sales, redemption duties transferred.

In Autauga County, all duties, responsibilities, and liabilities regarding real property sales for failure to pay taxes and subsequent redemption heretofore performed by the judge of probate shall be transferred to and shall be performed by the revenue commissioner.



Section 45-1-241.09 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MARCH 29, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Commencing April 1, 2017, the Revenue Commissioner of Autauga County shall receive an annual expense allowance of twelve thousand dollars ($12,000) payable in equal monthly installments. This expense allowance shall be in addition to all other compensation or benefits granted to the revenue commissioner and may be treated as compensation for retirement purposes.

(b) Effective beginning the next term of office, the annual salary of the Revenue Commissioner of Autauga County shall be increased by twelve thousand dollars ($12,000) and the expense allowance provided for in subsection (a) shall be null and void.

(c) Notwithstanding any other provision of law, in addition to any other compensation provided to the revenue commissioner, the revenue commissioner shall continue to receive any cost-of-living or other salary increases granted by the county commission to other elected officials in the county.






Part 3 - Tax, Ad Valorem.

Division 1 - Emergency Services.



Division 2 - Firefighters Association.

Section 45-1-242.20 - Applicability of Subpart 2.

The provisions of this subpart shall apply only to those portions of Autauga County located outside the corporate boundaries of the City of Prattville.



Section 45-1-242.21 - Legislative findings.

The Legislature declares that the fire association and the volunteer fire departments that receive funds pursuant to this subpart are organizations which are public in nature, as they promote and protect the health, safety, and welfare of the citizens of the county.



Section 45-1-242.22 - Special property tax for fire, emergency medical, and rescue services.

The County Commission of Autauga County may levy and collect a special property tax, in addition to all other taxes now or hereafter authorized by the constitution and laws of Alabama, not exceeding three mils on each dollar's worth of taxable property outside the corporate limits of the City of Prattville, as assessed for state taxation during the preceding year, the proceeds of which shall be used exclusively for fire, emergency medical, and rescue services.



Section 45-1-242.23 - Assessment and collection of tax; distribution of funds.

The Revenue Commissioner of Autauga County shall assess the tax provided for in this subpart and shall collect the tax in the same manner and method that other ad valorem taxes are collected. The proceeds of the tax shall be paid into a special county fund. Within 30 days after payment into the special fund, the county commission shall pay the funds to the Autauga Firefighters' Association. The Autauga Firefighters' Association shall distribute the funds as follows: The Autauga Firefighters' Association shall receive two thousand dollars ($2,000) of the funds and the remainder of the funds shall be divided among the eligible volunteer fire departments as determined annually by the Autauga Firefighters' Association.



Section 45-1-242.24 - Eligible volunteer fire department under Subpart 2.

An eligible volunteer fire department, for the purposes of this subpart, shall mean a volunteer fire department located in Autauga County which maintains an ISO approved rating or is certified, or both, under the Alabama Forestry Commission guidelines and is in good standing with the Autauga County Fire Association.



Section 45-1-242.25 - Use of funds; accounting forms.

Funds paid to eligible volunteer fire departments shall only be expended for fire protection and emergency medical and rescue services, including training, supplies, and equipment. The funds may also be expended to purchase liability insurance to insure coverage of acts or omission of acts which are directly related to the functions of a volunteer fire department and which are committed by a volunteer fire department or the personnel of a volunteer fire department, or both. The funds may not be expended for salaries, food, drink, social activities, or fund-raising activities. After receiving funds, the volunteer fire departments shall keep accurate records to verify that the funds were properly expended. By September 15 of each year, the department shall file a form with the county association detailing the expenditure of all funds during the previous 12 months. The filing shall also account for all unspent funds and whether unspent funds have been obligated. The county association shall supply the accounting forms to each eligible volunteer fire department.



Section 45-1-241.26 - Disposition of funds upon dissolution or abandonment of eligible volunteer fire department.

Upon dissolution or abandonment of any eligible volunteer fire department, any remaining funds derived from this subpart or any assets purchased with funds derived from this subpart shall, after all indebtedness has been satisfied, be transferred to the county commission. The funds and assets shall be reallocated by the county commission to other volunteer fire departments. In the event there are no volunteer fire departments, the funds or assets shall be placed in the county general fund.



Section 45-1-242.27 - Liability of personnel.

The personnel of volunteer fire departments provided for in this subpart shall not be considered as employees, servants, or agents of the county and the members of the county commission and the employees of the county shall not be liable in either their official capacity or in a private capacity for the actions of the personnel of volunteer fire departments.






Part 3 - School Purposes.






Part 4 - Tax, General.

Section 45-1-243 - Definitions.

(a) The following words, terms, and phrases where used in this subpart shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) "County" means Autauga County in the State of Alabama.

(2) "Commissioner" means the Commissioner of Revenue of the state.

(3) "State Department of Revenue" means the Department of Revenue of the state.

(4) "State" means the State of Alabama.

(5) "State sales tax statutes" means Division 1 of Article 1 of Chapter 23 of Title 40, as amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the taxes levied in Division 1 and all other statutes which expressly apply to, or purport to affect, the administration of Division 1 and the incidence and collection of the taxes imposed therein.

(6) "State sales tax" means the tax or taxes imposed by the state sales tax statutes.

(7) "State use tax statutes" means Article 2 of Chapter 23 of Title 40, as amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the tax levied in Article 2 and all other statutes of the state which expressly apply to or purport to affect the administration of Article 2 and the incidence and collection of the taxes imposed therein.

(8) "State use tax" means the tax or taxes imposed by the state use tax statutes.

(9) "Registered seller" means the person registered with the State Department of Revenue pursuant to the state use tax statutes or licensed under the state sales tax statutes.

(10) "Month" means a calendar month.

(11) "Quarterly period" means the period of three months ending on the last day of each March, June, September, and December.

(12) "Fiscal year" means the period commencing on October 1 of each calendar year and ending on September 30 of the next succeeding calendar year.

(b) Except where another meaning is clearly indicated by the context, all definitions set forth in the state sales tax statutes and the state use tax statutes shall be effective as definitions of the words, terms, and phrases used in this subpart. All words, terms and phrases used herein, other than those hereinabove specifically defined, shall have the respective meanings ascribed to them in the state sales tax statutes and the state use tax statutes and shall have the same scope and effect that the same words, terms, and phrases have where used in the state sales tax statutes and the state use tax statutes.



Section 45-1-243.01 - Authorization of levy of sales tax.

(a) The governing body of the county is hereby authorized to levy and impose in the county, in addition to all other taxes of every kind now imposed by law, and to collect as herein provided, a privilege or license tax on account of the business activities and in the amount to be determined by the application of rates against gross sales or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation (including the State of Alabama, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether such institutions be denominational, state, county, or municipal institutions, any association or other agency or instrumentality of such institutions) engaged or continuing within the county in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character (not including, however, bonds or other evidences of debts or stock, nor sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, ships, and other watercraft of over 50 tons burden) an amount not exceeding one percent of the gross proceeds of sales of the business, except where a different amount is expressly provided herein; provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such business at the rates specified when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as a retailer, on the gross sales of the business; and provided further, that where any used part of an automotive vehicle or a truck trailer, semi-trailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or rebuilt part, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used part sold less the credit for the used part taken in trade, provided, however, that this provision shall not be construed to include tires or batteries;

(2) Upon every person, firm, or corporation engaged or continuing within the county in the business of conducting or operating places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theatres, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games (including athletic contests conducted by or under the auspices of any educational institution within this state, or any athletic association thereof, or other association whether such institution or association be denominational, a state, county, or municipal institution or association or a state, county, or city school, or other institution, association, or school), skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, and public dance halls of every kind and description within the county, an amount not exceeding one percent of the gross receipts of any such business;

(3) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property an amount not exceeding one-half of one percent of the gross proceeds of the sale of such machines; provided that the term "machine" as herein used shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used;

(4) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any automotive vehicle, truck, trailer, semi-trailer, or house trailer, an amount not exceeding one-half of one percent of the gross proceeds of sale of the automotive vehicle, truck, trailer, semi-trailer, or house trailer; provided, however, where a person subject to the tax provided for in this subsection withdraws from his or her stock in trade any automotive vehicle or truck, trailer, semi-trailer, or house trailer for use by him or her or by his or her employee or agent in the operation of such business, there shall be paid, in lieu of the tax authorized to be levied herein, a fee of one dollar twenty-five cents ($1.25) per year or part thereof during which such automotive vehicle, truck, trailer, semi-trailer, or house trailer shall remain the property of such person; provided, that each such year or part thereof shall be deemed to begin with the day or anniversary date, as the case may be, of such withdrawal and shall run for the 12 succeeding months or part thereof during which such automotive vehicle, truck, trailer, semi-trailer, or house trailer shall remain the property of such person; and provided further, that where any used automotive vehicle, truck, trailer, semi-trailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade;

(5) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment and attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation such machine, machinery, or equipment, an amount equal to one-half percent of the gross proceeds of the sale thereof. Provided, however, the one-half percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities.

Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade; and

(6) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling, through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products, and substitutes therefor, an amount not exceeding one-half of one percent of the cost of such food, food products, and beverages sold through such machines, which cost for the purpose of this subdivision shall be the gross proceeds of sales of such business.

(b) There are exempted, however, from the provisions of this section and from the computation of the amount of the taxes authorized to be imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.



Section 45-1-243.02 - Authorization of levy of use tax.

(a) The governing body of the county is hereby authorized to levy and impose excise taxes on the storage, use, or other consumption of property in the county as hereinafter provided in this section:

(1) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of tangible personal property (not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft of more than 50 tons burden) purchased at retail on or after the effective date of such tax, for the storage, use, or other consumption in the county on or after the effective date of such tax, at the rate of not exceeding one percent of the sale price of such property, except as provided in subdivisions (2), (3), (4), and (5);

(2) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property purchased at retail on or after the effective date of such tax for storage, use, or other consumption in the county, at the rate of not exceeding one-half of one percent of the sales price of any such machine; provided, that the term "machine," as used herein shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and are customarily so used;

(3) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of any automotive vehicle, truck, trailer, semi-trailer, or house trailer purchased at retail on or after the effective date of such tax for storage, use, or other consumption in the county at the rate of not exceeding one-half of one percent of the sales price of such automotive vehicle, truck, trailer, semi-trailer, or house trailer; provided, that where any used automotive vehicle, truck, trailer, semi-trailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax herein authorized to be levied shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade; and

(4) An excise tax is hereby levied and imposed on the storage, use, or other consumption in the county of any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment and attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment which is purchased at retail after the effective date of this ordinance, for the storage, use, or other consumption in the county at the rate of one-half of one percent of the sales price of such property within the county, regardless of whether the retailer is or is not engaged in the business in this county. Provided, however, the one-half of one percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities. Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment taken in trade; and

(5) An excise tax is hereby authorized to be levied and imposed on the classes of tangible personal property, and at not exceeding the rate authorized to be imposed on such classes, specified in subdivision (1), (2), (3), or (4), on the storage, use or other consumption in the performance of a contract in the county of any such tangible personal property, new or used, the tax to be measured by the sales price or the fair and reasonable market value of such tangible personal property when put into use in the county, whichever is less; provided, however, the tax authorized to be imposed by this subdivision shall not apply where the taxes imposed by subdivision (1), (2), (3), or (4) apply.

(b) There are exempted from the provisions of this section, and from the taxes authorized to be imposed by this section, the storage, use, or other consumption of property the storage, use, or other consumption of which is presently exempted under the state use tax statutes from the state use tax. Subject to those exemptions, every person storing or using or otherwise consuming in the county tangible personal property purchased at retail on or after the effective date of such taxes shall be liable for the taxes authorized to be imposed by this section, and the liability shall not be extinguished until the tax has been paid by such person; provided, however, that a receipt from a registered seller given pursuant to Section 45-1-243.05 to the purchaser of any property to be used, stored or consumed in the county shall be sufficient to relieve the purchaser from further liability for a tax to which such receipt may refer.



Section 45-1-243.03 - Payment of taxes herein levied; reports by taxpayers.

The sales taxes authorized to be levied in Section 45-1-243.01 shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues; and the use taxes authorized to be levied in Section 45-1-243.02 shall be due and payable quarterly on or before the twentieth day of the month next succeeding each quarterly period during which the storage, use, or other consumption of the tangible personal property became taxable hereunder, each such quarterly period to end on the last day of each of the months of March, June, September, and December. The sales taxes authorized to be levied in Section 45-1-243.01 shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state sales tax; and the use taxes authorized to be levied in Section 45-1-243.02 shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state use tax. On or prior to the due dates of the taxes herein authorized to be levied, each person subject to such taxes shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business that are required to be used as a measure of the sales taxes herein authorized to be levied, a correct statement of the gross proceeds of all such taxes and the gross receipts of all such business, and setting forth, with respect to the use taxes authorized to be levied herein, the total sales price of all property, the use, storage, or other consumption of which became subject to the taxes during the then preceding quarterly period. Such report shall include all such other items of information pertinent to the taxes and the amount thereof as the State Department of Revenue may require. Any person subject to the sales taxes authorized to be levied herein may defer reporting credit sales until after their collection, and in the event he or she so defers reporting them, he or she shall thereafter include in each monthly report all credit collections made during the month preceding and shall pay the taxes due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the governing body of the county or its designated agent at reasonable times during business hours.



Section 45-1-243.04 - Sales tax to be added to sales price or admission fee.

Each person engaging or continuing within the county in a business subject to the sales taxes authorized to be levied in Section 45-1-243.01 shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the taxes. It shall be unlawful for any person subject to the sales taxes authorized to be levied in Section 45-1-243.01 to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or the person paying the admission fee the amount herein required to be so added to the sales or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the taxes to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the taxes or any portion thereof.



Section 45-1-243.05 - Special provisions respecting payment of use tax; receipts and returns by registered sellers.

Every registered seller making sales of tangible personal property for storage, use, or other consumption in the county (which storage, use, or other consumption is not exempted from the use taxes herein authorized to be levied) shall at the time of making such sale, or if the storage, use, or other consumption of such tangible personal property in the county is not then subject to the taxes herein authorized to be levied, at the time such storage, use, or other consumption becomes subject to the taxes herein authorized to be levied, collect the tax from the purchaser, and shall give to the purchaser a receipt therefor in the manner and form prescribed by the State Department of Revenue. On the twentieth day of the month next succeeding following the close of each quarterly period, each registered seller shall file with the State Department of Revenue a return for the then preceding quarterly period in such form as may be prescribed by the State Department of Revenue showing the total sales price of the tangible personal property sold by such registered seller, the storage, use, or other consumption of which became subject to the use taxes herein authorized to be imposed, during the then preceding quarterly period; and each return shall be accompanied by a remittance of the amount of the use taxes required to be collected by such registered seller during the period covered by the return; provided that any registered seller may defer collecting the taxes with respect to credit sales until collection of the proceeds of such sales and may defer reporting credit sales until after their collection, but shall thereafter collect the taxes along with collection of the credit sales, shall include in each quarterly report all credit collections made during the preceding quarterly period and shall remit the taxes with respect thereto at the time of filing such report or return. Any person who has paid to a registered seller the tax with respect to the use, storage, or other consumption of tangible personal property in the county need not file a report or make any further payment of the tax, but each person who purchases tangible personal property the storage, use, or other consumption of which is subject to the use taxes authorized to be imposed herein, and who has not paid the use taxes due with respect thereto to a registered seller, shall report and pay the use taxes as required by Section 45-1-243.03. It shall be unlawful for any registered seller to fail or refuse to add to the sales price and to collect from the purchaser the amount of the use taxes authorized to be imposed herein or to refund or offer to refund or absorb, or to advertise directly or indirectly, the absorption of the use taxes or any portion thereof.



Section 45-1-243.06 - Enforcement of this subpart; taxes a lien.

The taxes authorized to be imposed by this subpart shall constitute a debt due the county and may be collected by civil suit, in addition to all other methods provided by law and in this subpart. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All the provisions of the revenue laws of the state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the taxes herein authorized to be levied, and the State Department of Revenue, for the use and benefit of the county, shall collect such taxes and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that the State Department of Revenue has for collection of the state sales tax and the state use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this subpart and otherwise to enforce the provisions of this subpart, including the institution, prosecution, and defense of any litigation involving this subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it hereunder.



Section 45-1-243.07 - Applicability of state sales and use tax statutes.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of monthly reports and keeping and preserving records with respect thereto, interest after the due date of the tax, penalties for failure to pay the tax, make reports or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with the provisions of this subpart, when applied to the sales taxes authorized to be levied in Section 45-1-243.01, shall apply to the sales taxes authorized to be levied in Section 45-1-243.01; and all provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making quarterly reports and keeping and preserving records with respect thereto, interest after the due date of the state use tax, penalties for failure to pay the tax, make reports, or otherwise to comply with the state use tax statutes, the promulgation of rules and regulations with respect to the state use tax and the administration and enforcement of the state use tax statutes, which are not inconsistent with the provisions of this subpart, when applied to the use taxes authorized to be levied in Section 45-1-243.02, shall apply to the use taxes authorized to be levied in Section 45-1-243.02. The commissioner and the State Department of Revenue shall have and exercise the same powers, duties, and obligations, with respect to the taxes herein authorized to be levied, that are imposed on the commissioner and the department by the state sales tax statutes and the state use tax statutes. All provisions of the state sales tax statutes and the state use tax statutes that are made applicable by this subpart to the taxes herein authorized to be levied and to the administration of this subpart are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-1-243.08 - Charge of State Department of Revenue; disposition of tax proceeds.

The State Department of Revenue shall charge the county, for collecting the taxes authorized to be levied herein, the costs of the department in collecting the taxes; provided such charge shall not, in any event, exceed five percent of the total amount of the taxes collected hereunder. Such charge for collecting the taxes for the county may be deducted each month from the tax proceeds collected before the amount of the proceeds due the county for that month is certified as provided in this section. The commissioner shall pay into the State Treasury all taxes collected under this subpart, as such taxes are received by the State Department of Revenue; and on or before the first of each successive month (commencing with the month next succeeding the month in which the department makes the first collection of any of the taxes authorized to be levied hereunder) the commissioner shall certify to the state Comptroller the amount of taxes collected under the provisions of this subpart and paid by him or her into the State Treasury for the benefit of the county during the month immediately preceding the making of such certificate and shall state separately in the certificate the amount of the proceeds so collected from the taxes authorized to be levied in Section 45-1-243.01 and the amount of the proceeds so collected from the taxes authorized to be levied in Section 45-1-243.02; provided, however, that before certifying the amount of taxes paid into the State Treasury for the benefit of the county during each month, the commissioner may deduct from the taxes collected hereunder in the month the charges due the department for collection of the taxes. It shall be the duty of the State Comptroller (i) to issue his or her warrant each month, payable to the county in an amount equal to the amount so certified by the commissioner as having been collected for the use of the county, and (ii) to transmit to the county, along with the warrant, a copy of the certificate by the commissioner.



Section 45-1-243.09 - Use of tax proceeds.

The proceeds of any taxes authorized to be levied in this subpart shall be paid over by the county within 10 days after their receipt as follows:

(1) Fifty percent shall be paid over to the county board of education,

(2) Fifty percent shall be paid over to the county general fund.



Section 45-1-243.10 - Effective date of levy.

If the governing body of the county elects to levy or impose any of the taxes herein authorized to be levied and imposed, it shall specify, as the effective date of any such levy, the first day of the second month following such levy.






Part 5 - Tax, Sales and Use.

Section 45-1-244 - The Crime Prevention Inc. and Spinners Inc.

In Autauga County, The Crime Prevention Inc. and Spinners Inc. are hereby exempted from the payment of any and all county and municipal sales and use taxes.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 1A - AUTAUGA COUNTY MUNICIPALITIES.

Article 1 - Autaugaville.



Article 2 - Billingsley.



Article 3 - Mulberry.

Section 45-1A-30 - Sale or consumption of alcoholic beverages within two miles of Ivy Creek Methodist Church.

(a) Pursuant to the authority of Section 104 of the Constitution of Alabama of 1901, on and after December 1, 2001, no person or other entity may sell any alcoholic beverage for on-premises or off-premises consumption, nor allow the consumption of alcoholic beverages in any bar, restaurant, or other commercial or business establishment within two miles of the Ivy Creek Methodist Church in the Mulberry Community of Autauga County.

(b) This section shall not prevent, restrict, or affect the otherwise legal consumption of alcoholic beverages in a private social setting within the prescribed area.

(c) Any violation of subsection (a) shall constitute a Class A misdemeanor and shall be punishable as provided by law.

(d)(1) Any licensee of the Alabama Alcoholic Beverage Control Board who is granted a license after December 1, 2001, and who violates subsection (a) may be subject to any disciplinary action by the board authorized by law.

(2) Subdivision (1) shall not apply to any person holding a license within the prescribed area on December 1, 2001.






Article 4 - Prattville.

Part 1 - Alcoholic Beverages.

Section 45-1A-40 - Regulation of sale and consumption of alcoholic beverages on Sunday.

(a) The city council or other governing body of the City of Prattville may, by resolution passed by simple majority, regulate and permit the sale for on premises consumption only of alcoholic beverages on Sunday after 12:00 p.m. upon the licensed premises of retail licensees of the Alcoholic Beverage Control Board of the State of Alabama and of the City of Prattville serving the general public including, but not limited to, hotels with conference centers and golf courses located within the corporate limits of the city. Any licensee granted authority to sell alcoholic beverages on Sunday pursuant to this section shall be required to have all servers of alcoholic beverages complete responsible vendor training in the manner provided by the Alcoholic Beverage Control Board.

(b) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Prattville, and is not intended to, nor shall it be interpreted so as to repeal any existing power or authority of the City of Prattville now permitted under the general laws of the state, or under any local or special act of the Legislature.



Section 45-1A-40.01 - Sale of draft beer by retail licensees of Alcoholic Beverage Control Board.

(a) This section shall apply to the regulation of the sale and distribution of alcoholic beverages in the City of Prattville in Autauga County and Elmore County.

(b) The city council, by resolution or ordinance, may authorize the sale and distribution of draft beer by retail licensees of the Alcoholic Beverage Control Board. Notwithstanding the foregoing, keg beer may not be sold for off-premises consumption.






Part 2 - Historic Preservation.

Section 45-1A-41 - Protection of historic architectural character of Prattville.

(a) In Autauga County, the governing body of the City of Prattville is hereby authorized to adopt ordinances to protect the historic architectural character of the city in the manner hereinafter prescribed.

(b) The governing body of the city may dedicate as an historic district any section of the city having an overall atmosphere of architectural and historic distinction. A single structure may be designated as an historic district.

(c) An historic development commission with the following membership, duties and powers may be created by the city governing body.

(1) The commission shall be composed of no less than 11 members who shall be selected by the city governing body in such a manner as to serve overlapping terms, Except for the first members, their terms shall be four years.

(2) The commission shall operate under a constitution as adopted by the commission and approved by the city governing body.

(3) The commission shall have as its purposes all of the following:

a. The preservation and protection of buildings of historic and architectural value in the historic districts, as defined in subsection (b), and the maintenance of the distinctive character of these districts.

b. The fostering and encouraging of the preservation, restoration, and utilization of buildings of historic and architectural value in the historic districts.

c. The development and promotion of historic districts as major tourist attractions of historic and economic value.

(4) It shall be the duty of the commission to exercise such powers as the commission shall deem necessary and fitting to carry out the above stated purposes.

(d) An architectural review board with the following membership, duties, and powers may be created by the city governing body:

(1) The board shall be composed of seven members. The seven members shall be selected by the city governing body to serve overlapping terms and shall all have voting rights. The initial members shall be appointed for the following terms: Two members shall be appointed for a term of one year; two members shall be appointed for a term of two years; and three members shall be appointed for a term of three years. Except for the first members appointed by the city, their terms shall be four years.

(2) The board shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which shall be a public record. Meetings shall be held at regular intervals, but at least monthly. Subject to the approval of the governing body of the city, the board may appoint such employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same provisions of law as govern other civil employees of the city. The board may also contract with architects and other professional and technical consultants for such services as it may require. The expenditures of the board, exclusive of gifts or grants, shall be within the amounts appropriated for the purpose by the city governing body, which shall provide the funds, equipment, and accommodations necessary for the board's work.

(3) It shall be the duty of the board to recommend, approve, or disapprove plans for buildings to be erected or renovated which are located or are to be located within the historic districts.

(e) The city governing body shall prescribe the procedure for the review of building plans for any building to be erected or renovated which is located or is to be located in the designated historic districts, including rules governing decisions of the architectural review board and the procedure for appeal from decisions of the board.

(f) The city governing body may adopt such other regulations as are necessary to effect the purposes of this section.






Part 3 - Police Jurisdiction.

Section 45-1A-42 - Police jurisdiction in Prattville and Millbrook.

(a) Except as provided in subsection (b), the police jurisdiction of the City of Prattville outside of the corporate limits of the city shall not include any territory in Elmore County; nor shall the City of Prattville exercise police powers or taxing powers outside of the corporate limits in the police jurisdiction of the City of Prattville in any territory in Elmore County or over or on any person or property or business, trade, or profession outside of the corporate limits of the City of Prattville in Elmore County; nor shall the City of Prattville levy, fix, or collect any license or fee of any kind outside of the corporate limits in the police jurisdiction of the City of Prattville in any territory in Elmore County; nor shall any ordinance of the City of Prattville enforcing police or sanitation regulations or prescribing fines or penalties for violations thereof have any force or effect outside of the corporate limits in the police jurisdiction of the City of Prattville in any territory in Elmore County.

(b) This section shall have no force or effect on lands in Elmore County West of the East right-of-way of Interstate 65 in Elmore County.






Part 4 - Taxation.

Section 45-1A-43 - Sales and use tax rates in Prattville; disposition of funds.

(a) Notwithstanding any provision of law to the contrary, in addition to all other taxes, including, but not limited to, municipal gross receipts license taxes, there is hereby levied in those portions of the City of Prattville that are located in Elmore County an additional general sales and use tax in an amount necessary to equalize the general sales and use tax in all of the City of Prattville. Provided, however, the additional general sales and use tax levied herein shall not apply to automobiles, manufacturing machinery, farm machinery, or vending sales.

(b) The tax levied by this section shall be collected at the same time and in the same manner as other Elmore County sales and use taxes and the proceeds shall be distributed by the first day of each month as follows:

(1) Fifty percent to the Elmore County General Fund, of which 10 percent shall be placed in a special fund to be used for improvements within the area subject to the tax; and

(2) Fifty percent to the City of Prattville General Fund, of which 10 percent shall be placed in a special fund to be used for improvements within the area subject to the tax.









Article 5 - Robinson Springs.



Article 6 - Vernon.



Article 7 - Washington.






Chapter 2 - BALDWIN COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-2-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Baldwin County local laws enacted after 1978 and all Baldwin County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. This inclusion or exclusion of a law in this chapter is an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Boundaries.

Section 45-2-11 - Boundary between Baldwin and Mobile Counties.

(a) The boundary between Mobile County and Baldwin County is hereby defined as follows, to wit:

Beginning at a point at the three mile limit in the Gulf of Mexico, said point designated by Alabama State Coordinates, North 53,249.34, East 330,549.12; thence on a grid bearing and distance of N. 0° 12'29.8" E., 27,750.84 feet to a point in the center of the existing ship channel between Fort Morgan and Dauphin Island; thence on a grid bearing and distance, N. 5°59'52.32" E., 113, 115.77 feet to a point of intersection with the arc of a curve, said curve having a radius point with grid coordinates of, North 188,705.16, East 348,236.48, said curve having a central angle of 7°00'31.74", and a radius of 7,497.60 feet; thence along the arc of said curve to the right 917.16 feet to the point of reverse curvature of a curve to the left having a radius of 6,758.40 feet; thence along the arc of said curve to the left 5,238.49 feet to the point of tangency; thence on a grid bearing and distance of N. 2°19'11.76" E., 27,516.37 feet to the point of curvature of a curve to the left having a radius of 82,375.03 feet; thence along the arc of said curve to the left 9,468.04 feet to the point of compound curvature of a curve to the left having a radius of 5,280.00 feet; thence along the arc of said curve to the left 6,149.77 feet to the point of tangency; thence on a grid bearing and distance of N. 75°38'21.96" W., 686.40 feet to the point of curvature of a curve to the right having a radius of 1,372.80 feet; thence along the arc of said curve to the right 2,558.58 feet to a point in the center of the Tensaw River; thence northwardly along the center of the junction of the Tensaw River and the Spanish River to a point in the center of the Spanish River, thence northwardly along the meanders of the center of the Spanish River to its junction with the center of the Mobile River; thence continuing northwardly along the meanders of the center of Mobile River to its junction with Little Lizzard Creek; thence northeastwardly along the meanders of the center line of said Little Lizzard Creek to its junction with Middle River; thence northwardly along the meanders of the center line of said Middle River to its junction with the Tensaw River; thence northwardly along the meanders of the center line of said Tensaw River to its junction with the Alabama River and the Tombigbee River; thence northwardly along the meanders of the center line of the Tombigbee River to its intersection with the Washington County Boundary Line in Fractional Section 6, Township North, Range 1 East.

(b) That the South boundary of Mobile County, Alabama, from the West boundary of Baldwin County to the East boundary of Jackson County, Mississippi, is herby defined as follows:

Beginning at a point on the Alabama three mile limit in the Gulf of Mexico south of Fort Morgan, said point being designated by Alabama State Coordinates North 53,249.34, East 330,549.12; thence westwardly along said Alabama three mile limit in the Gulf of Mexico to the boundary line between the State of Alabama and the State of Mississippi.

(c) That the South boundary of Baldwin County, Alabama, from the East boundary of Mobile County to the West boundary of Escambia County, Florida, is hereby defined as follows:

Beginning at a point on the Alabama three mile limit in the Gulf of Mexico south of Fort Morgan, said point being designated by Alabama State Coordinates North 53,249.34, East 330,549.12; thence eastwardly along said Alabama three mile limit in the Gulf of Mexico to the east boundary line between the State of Alabama and the State of Florida.









Article 2 - Alcoholic Beverages.

Part 1 - Conduct Prohibited in Licensed Estabishments.

Section 45-2-20.02 - Prohibited entertainment, attire, and conduct.

The following types of entertainment, attire, and conduct are prohibited upon any premises of a licensed establishment within the unincorporated area of Baldwin County.

(1) The employment or use of any person, in any capacity, in the sale or service of alcoholic beverages while the person is unclothed or in such attire, costume, or clothing, as to expose to view any portion of the female breast below the top of the areola, or of any portion of the male or female pubic hair, anus, cleft of the buttocks, vulva, or genitals.

(2) Live entertainment where any person appears in the manner described in subdivision (1) or where the person perform, or the person performs, acts of or acts which simulate any of the following:

a. Sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual act which is prohibited by law.

b. The caressing or fondling of the breasts, buttocks, anus, or genitals.

c. The displaying of the male or female pubic hair, anus, vulva, or genitals.

(3) The holding, promotion, sponsoring, or allowance of any contest, promotion, special night, event, or any other activity where patrons of the licensed establishment are encouraged or allowed to engage in any of the conduct described in subdivisions (1) and (2); provided, however, that nothing contained in this section shall apply to the premises of any performance house, museum, or theater which derives less than 20 percent of its gross annual income from the sale of alcoholic beverages.



Section 45-2-20.03 - Violations.

(a) Any person violating any provision of this part shall upon conviction be punished by a fine of not less than one dollar ($1) nor more than five hundred dollars ($500) and may also be imprisoned in the county jail for a period of not more than six months at the discretion of the court trying the case.

(b) Any licensed establishment which knowingly allows any person to violate any provision of this part on the premises of a licensed establishment shall also be subject to being prosecuted and punished under the general statutes of this state as if the violator were operating without a valid Alcoholic Beverage Control Board license.






Part 2 - Sunday Sales.

Division 1 - Off-premises Consumption.

Section 45-2-21 - Applicability - Locality.

The Alabama Alcoholic Beverage Control Board may, in its discretion, grant permits to licensed clubs and retailers to sell or dispense draft or keg beer or malt beverages in Barbour County, any provisions of this code to the contrary notwithstanding.



Section 45-2-21.01 - Applicability - Subject matter.

This subpart shall apply to the sale of alcoholic beverages for off-premises consumption on Sunday of certain licensees of the Alcoholic Beverage Control Board of the State of Alabama.



Section 45-2-21.02 - Referendum - Authorized.

The governing bodies of municipalities within the county, may, by resolution, call for a referendum within the corporate limits of the municipality to determine if the sale of alcoholic beverages for off-premises consumption on Sunday will be allowed under the same authority applicable to other days of the week within the corporate limits of the municipality.



Section 45-2-21.03 - Referendum - Procedures; districts; notification; exclusion of incorporated areas; approval in incorporated areas.

(a) Any county commission district, or areas within a district to be defined by the county commission, may hold a referendum administered by the Judge of Probate of Baldwin County for the approval of the sale of alcoholic beverages for off-premises consumption within those areas on Sunday under the same license authority applicable to other days of the week by one of the following procedures:

(1) A resolution of the county commission.

(2) A petition for a referendum certified by the Judge of Probate of Baldwin County consisting of at least 10 percent of the registered voters at any date within six months prior to the certification of the petition in the county commission district or the defined areas of that county commission district.

(b) County commission districts shall be those areas defined by law at the time of the referendum. Subsequent changes in county commission district boundaries shall not affect the results of any referendum held prior to those changes in any county commission district or area and the results of any referendum shall remain in place for those areas.

(c) Areas within a particular county commission district to be defined by the county commission as a referendum area shall coincide with county voting precinct boundaries and shall not be smaller than an individual precinct, except where an individual precinct contains incorporated areas, in which case that portion of the precinct which is not incorporated shall constitute all or part of the referendum area to be defined by the county commission.

(d) If the county commission calls a district-wide referendum, notification shall be delivered to the governing bodies of all incorporated areas within that district within five working days.

(e) Incorporated areas may be excluded from any referendum by resolution of the governing bodies of those areas delivered to the county commission within 21 days from the notification of the call for a referendum.

(f) Where these procedures result in a district-wide referendum, if a majority of voters in any incorporated area approve the sale of alcoholic beverages for off-premises consumption on Sunday under the same license authority applicable to other days of the week, then the sale of alcoholic beverages for off-premises consumption shall be permitted in those areas incorporated regardless of the total district's vote.



Section 45-2-21.04 - Referendum - Powers of governing body.

The governing body in the jurisdiction of the referendum shall have the authority to establish hours of sale and other provisions of the referendum necessary to implement this subpart.



Section 45-2-21.05 - Referendum - Timing costs.

A referendum provided for by this subpart shall be held not less than 60 days from the date of the local authorization and not more than 120 days from the date of the local authorization. The referendum shall be held at the next regular election or at a special election called by the governing bodies of the municipalities holding the referendum, or by the county commission. The governing body or the county commission calling the referendum shall pay the costs associated with the referendum.



Section 45-2-21.06 - Referendum - Ballot.

The question on the ballot shall be:

"Do you favor approving the sale of alcoholic beverages for off-premises consumption on Sunday under the same license authority applicable to other days of the week on the premises of establishments, including, but not limited to: Restaurants, hotels, premises of golf courses, lounges, retail beer licenses, and other licensed premises of licensees of the Alcoholic Beverage Control Board of the State of Alabama as currently defined by Title 28 of the Code of Alabama 1975, as of September 1, 2003, and by the establishments hereafter licensed? Yes _____ No ____."



Section 45-2-21.07 - Subsequent referendum.

A referendum for any area held pursuant to this subpart which fails to win approval for the sale of alcoholic beverages for off-premises consumption on Sunday in that area shall not be followed by a subsequent referendum applicable to the same area in less than 24 months.



Section 45-2-21.08 - Construction.

This subpart shall be construed together with all other existing laws not in conflict with this subpart relating to the sale of alcoholic beverages in Baldwin County including, but not limited to, subpart 2.






Division 2 - On-premises Consumption.

Section 45-2-21.30 - Applicability - Locality.

This subpart applies only to Baldwin County.



Section 45-2-21.31 - Applicability - Subject matter.

This subpart shall apply to the sale of alcoholic beverages for consumption on the licensed selling premises on Sunday of certain licensees of the Alcoholic Beverage Control Board of the State of Alabama.



Section 45-2-21.32 - Referendum - Authorized.

The governing bodies of municipalities within the county may, by resolution, call for a referendum within the corporate limits of the municipality to determine if the sale of alcoholic beverages for consumption on the licensed selling premises on Sunday will be allowed under the same authority applicable to other days of the week within the corporate limits of the municipality.



Section 45-2-21.33 - Referendum - Procedures; districts; notification; exclusion of incorporated areas; approval in incorporated areas.

(a) Any county commission district, or areas within a district to be defined by the county commission, may hold a referendum administered by the Judge of Probate of Baldwin County for the approval of the sale of alcoholic beverages for consumption on the licensed selling premises within those areas on Sunday under the same license authority applicable to other days of the week by one of the following procedures:

(1) A resolution of the county commission.

(2) A petition for a referendum certified by the Judge of Probate of Baldwin County consisting of at least 10 percent of the registered voters at any date within six months prior to the certification of the petition in the county commission or the defined areas of that county commission district.

(b) County commission districts shall be those areas defined by law at the time of the referendum. Subsequent changes in county commission district boundaries shall not affect the results of any referendum held prior to those changes in any county commission district or area and the results of any referendum shall remain in place for those areas.

(c) Areas within a particular county commission district to be defined by the county commission as a referendum area shall coincide with county voting precinct boundaries and shall not be smaller than an individual precinct, except where an individual precinct contains incorporated areas, in which case that portion of the precinct which is unincorporated shall constitute all or part of the referendum area to be defined by the county commission.

(d) If the county commission calls a district-wide referendum, notification shall be delivered to the governing bodies of all incorporated areas within that district within five working days.

(e) Incorporated areas may be excluded from any referendum by resolution of the governing bodies of those areas delivered to the county commission within 21 days from the notification of the call for a referendum.

(f) Where these procedures result in a district-wide referendum, if a majority of voters in any incorporated area approve the sale of alcoholic beverages for consumption on the licensed selling premises on Sunday under the same license authority applicable to other days of the week, then the sale of alcoholic beverages for consumption on the licensed selling premises shall be permitted in those areas incorporated regardless of the total district's vote.



Section 45-2-21.34 - Referendum - Powers of governing body.

The governing body in the jurisdiction of the referendum shall have the authority to establish hours of sale and other provisions of the referendum necessary to implement this subpart.



Section 45-2-21.35 - Referendum - Timing; costs.

Any referendum authorized by this subpart shall be held not less than 60 days from the date of that authorization and not more than 120 days from the date of that authorization. The referendum shall be held at the next regular election or at a special election called by the governing bodies of the municipalities holding the referendum, or by the county commission. The governing body or the county commission calling the referendum shall pay the costs associated with the referendum.



Section 45-2-21.36 - Referendum - Ballot.

The question on the ballot shall be:

"Do you favor approving the sale of alcoholic beverages for consumption on the licensed selling premises on Sunday under the same license authority applicable to other days of the week on the premises of establishments, including, but not limited to: Restaurants, hotels, premises of golf courses, lounges, retail beer licenses, and other licensed premises of licensees of the Alcoholic Beverage Control Board of the State of Alabama as currently defined by Title 28 of the Code of Alabama 1975, as of September 1, 1997 and on the premises of such establishments hereafter licensed? Yes _____. No _____."



Section 45-2-21.37 - Subsequent referendum.

Any referendum for any area held pursuant to this subpart which fails to win approval for the sale of alcoholic beverages for consumption on the licensed selling premises on Sunday in that area shall not be followed by another referendum applicable to the same area in less than 24 months.









Part 3 - Wine Sales.

Section 45-2-22 - Applicability.

This part shall be operative only in Baldwin County.



Section 45-2-22.01 - Purpose.

The legislative intent and purpose of this part is to provide a structure for the business relations between a wholesaler and a supplier of wine in Baldwin County. Regulation in this area within the county is considered necessary for the following reasons:

(1) To maintain stability and health competition in the wine industry in Baldwin County.

(2) To provide and maintain a sound, stable, and viable three-tier system of distribution of wine to the public in Baldwin County.

(3) To promote the public health, safety, and welfare.



Section 45-2-22.02 - Definitions.

(a) The following words or phrases, or the plural thereof, whenever they appear in this part, unless the context clearly requires otherwise, shall have the meaning ascribed to them in this section:

(1) AGREEMENT. Any agreement between a wholesaler and a supplier, whether oral or written, whereby a wholesaler is granted the right to purchase and sell a brand or brands of wine sold by a supplier.

(2) ANCILLARY BUSINESS. A business owned by a wholesaler, or by a substantial partner of a wholesaler, the primary business of which is directly related to the transporting, storing, or marketing of the brand or brands of wine of a supplier with whom the wholesaler has an agreement; or a business owned by a wholesaler, a substantial stockholder of a wholesaler, or a substantial partner of a wholesaler which recycles empty beverage containers.

(3) DESIGNATED MEMBER. The spouse, child, grandchild, parent, brother, or sister of a deceased individual who owned an interest, including a controlling interest, in a wholesaler; or any person who inherits the deceased individual's ownership interest in the wholesaler under the terms of the deceased individual's will, or under the laws of intestate succession of this state; or any person who or entity which has otherwise by designation in writing by the deceased individual, succeeded the deceased individual in the wholesaler's business, or has succeeded to the deceased individual's ownership interest in the wholesaler pursuant to a written contract or instrument; and also includes the appointed and qualified personal representative and the testamentary trustee of a deceased individual owning an ownership interest in a wholesaler. Designated member also includes a person appointed by the court as the guardian or conservator of the property of an incapacitated individual owning an ownership interest in a wholesaler.

(4) GOOD FAITH. Honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade, as defined in and interpreted under the Uniform Commercial Code, Section 7-2-103.

(5) REASONABLE QUALIFICATIONS. The standard of the reasonable criteria established and consistently used by the respective supplier for Alabama wholesalers that entered into, continued, or renewed an agreement with the supplier during a period of 24 months prior to the proposed transfer of the wholesaler's business, or for Alabama wholesalers who have changed managers or designated managers during a period of 24 months prior to the proposed change in manager or successor manager of the wholesaler's business.

(6) RETALIATORY ACTION. Includes, but is not limited to, the refusal to continue an agreement, or a material reduction in the quality of service or in the quantity of products available to a wholesaler under an agreement, which refusal or reduction is not made in good faith.

(7) SALES TERRITORY. an area of exclusive sales responsibility for the brand or brands of wine sold by a supplier as designated by an agreement.

(8) SUBSTANTIAL STOCKHOLDER or SUBSTANTIAL PARTNER. A stockholder of or partner in the wholesaler who owns a interest of 25 percent or more of the partnership or of the capital stock of a corporate wholesaler.

(9) SUPPLIER. A manufacturer or importer of wine licensed by the board.

(10) TRANSFER OF WHOLESALER'S BUSINESS. The voluntary sale, assignment, or other transfer of all or control of the business or all or substantially all of the assets of the wholesaler, or all or control of the capital stock of the wholesaler, including, without limitation, the sale or other transfer of capital stock or assets by merger, consolidation, or dissolution, or of the capital stock of the parent corporation, or of the capital stock or beneficial ownership of any other entity owning or controlling the wholesaler.

(11) WHOLESALER. A wholesaler of wine licensed by the board.

(b) Other words or phrases used in this part shall have the meanings ascribed to them in Section 28-3-1, as amended, and any acts amendatory thereof, supplementary thereto, or substituted therefor, unless the context clearly requires otherwise.



Section 45-2-22.03 - Wholesaler licensees; exclusive sales territories.

Each supplier of wine licensed by the board authorizing such licensee to sell its wine within the State of Alabama shall sell its wine through wholesaler licensees of the board and shall grant in writing to each of its wholesalers an exclusive sales territory in accordance with Chapter 8, Title 28, as amended.



Section 45-2-22.04 - Prohibited activities - Supplier.

A supplier is prohibited from doing the following:

(1) Fail to provide each wholesaler of the supplier's brand or brands with a written agreement which contains in total the supplier's agreement with each wholesaler, and designates a specific exclusive sales territory. Any agreement which is in existence on April 19, 2004, shall be renewed consistent with this part; provided, that this part may be incorporated by reference in the agreement. Provided, however, nothing contained herein shall prevent a supplier from appointing, one time for a period not to exceed 90 days, a wholesaler to temporarily service a sales territory not designated to another wholesaler, until such time as a wholesaler is appointed by the supplier; and such wholesaler who is designated to service the sales territory during this period of temporary service shall not be in violation of this part, and, with respect to the temporary service territory, shall not have any of the rights provided under Sections 45-2-22.06 and 45-2-22.08.

(2) Fix, maintain, or establish the price at which a wholesaler shall sell any wine.

(3) Enter into an additional agreement with any other wholesaler for, or to sell to any other wholesaler, the same brand or brands of wine in the same territory or any portion thereof, or to sell directly to any retailer in this state.

(4) Coerce, or attempt to coerce, any wholesaler to accept delivery of any wine, or other commodity which has not been ordered by the wholesaler. Provided, however, a supplier may impose reasonable inventory requirements upon a wholesaler if the requirements are made in good faith and are generally applied to other similarly situated wholesalers having an agreement with the supplier.

(5) Coerce, or attempt to coerce, any wholesaler to accept delivery of any wine, or other commodity ordered by a wholesaler if the order was cancelled by the wholesaler.

(6) Coerce, or attempt to coerce, any wholesaler to do any illegal act or to violate any law or any regulation by threatening to amend, modify, cancel, terminate, or refuse to review any agreement existing between the supplier and wholesaler.

(7) Require a wholesaler to assent to any condition, stipulation, or provision limiting the wholesaler's right to sell the brand or brands of wine or other products of any other supplier unless the acquisition of the brand or brands or products of another supplier would materially impair or adversely affect the wholesaler's quality of service, sales, or ability to compete effectively in representing the brand or brands of the supplier presently being sold by the wholesaler. The supplier shall have the burden of providing that such acquisition of such other brand or brands or products would have such effect.

(8) Require a wholesaler to purchase one or more brands of wine or other products in order for the wholesaler to purchase another brand or brands of wine for any reason. Provided, however, the wholesaler has agreed to distribute a brand or brands before April 19, 2004, shall continue to distribute the brand or brands in conformance with this part.

(9) Request a wholesaler to submit audited profit and loss statements, balance sheets, or financial records as a condition of renewal or continuation of an agreement.

(10) Withhold delivery of wine ordered by a wholesaler, or change a wholesaler's quota of a brand or brands if the withholding or change is not made in good faith.

(11) Require a wholesaler by any means directly to participate in or contribute to any local or national advertising fund controlled directly or indirectly by a supplier.

(12) Take any retaliatory action against a wholesaler that files a complaint regarding an alleged violation by the supplier of federal, state, or local law or an administrative rule.

(13) Require or prohibit, without just and reasonable cause, any change in the manager or successor manager of any wholesaler who has been approved by the supplier as of or subsequent to April 19, 2004. Should a wholesaler change an approved manager or successor manager, a supplier shall not require or prohibit the change unless the person selected by the wholesaler fails to meet the nondiscriminatory, material, and reasonable standards and qualifications for managers of Alabama wholesalers of the supplier, which standards and qualifications previously have been consistently applied to Alabama wholesalers by the supplier. Provided, however, the supplier shall have the burden of proving that such person fails to meet such standards and qualifications which are nondiscriminatory, material, reasonable, and have been consistently applied to Alabama wholesalers.

(14) Upon written notice of intent to transfer the wholesaler's business, interfere with, prevent, or unreasonably delay (not to exceed 30 days) the transfer of the wholesaler's business if the proposed transferee is a designated member.

(15) Upon written notice of intent to transfer the wholesaler's business, other than to a designated member, withhold consent to or approval of, or unreasonably delay (not to exceed 30 days after receipt of all material information reasonably requested) a response to a request by the wholesaler for any transfer of a wholesaler's business if the proposed transferee meets the nondiscriminatory, material, and reasonable qualifications and standards required by the supplier for Alabama wholesalers. Provided, however, the supplier shall meet the burden of proving that the proposed transferee does not meet such standards and qualifications which are nondiscriminatory, material, reasonable, and have been consistently applied to Alabama wholesalers.

(16) Restrict or inhibit, directly or indirectly, the right of free association among wholesalers for any lawful purpose.



Section 45-2-22.05 - Prohibited activities - Wholesaler.

A wholesaler is prohibited from doing the following:

(1) Failing to devote reasonable efforts and resources, within supplier's designated sales territory, to the sale and distribution of all the supplier's brands of wine which the wholesaler has been granted the right to sell or distribute.

(2) Selling or delivering wine to a retail licensee located outside the sales territory designated to the wholesaler by the supplier of a particular brand or brands of wine. Provided, however, during periods of temporary service interruptions impacting a particular sales territory, a wholesaler who normally services the impacted sales territory shall file with the board and give to the affected supplier written notice designating the specific licensed wholesaler or wholesalers, not disapproved by the supplier, who will service the sales territory during the period of temporary service interruption and the approximate length of time for the service interruption. Each wholesaler designated to temporarily service the sales territory shall be a wholesaler who has a current written agreement with the supplier for the brand or brands affected. When the temporary service interruption is over, the wholesaler who normally services the sales territory shall notify in writing the board, the supplier, and the wholesaler, or wholesalers, servicing the sales territory on a temporary basis of this fact, and any wholesaler servicing the sales territory on a temporary basis shall cease servicing the sales territory upon receipt of notice. A wholesaler who is designated to service the impacted sales territory during the period of temporary service shall not be in violation of this part, and, with respect to the temporary service territory, shall not have any of the rights provided under Sections 45-2-22.06 and 45-2-22.08.

(3) Transfer the wholesaler's business without giving the supplier written notice of intent to transfer the wholesaler's business, and, where required by this part, receiving the supplier's approval for the proposed transfer. Provided, the consent or approval of the supplier shall not be required of any transfer of the wholesaler's business to a designated member, or any transfer of less than control of the wholesaler's business. Provided, however, that the wholesaler shall give the supplier written notice of any change in ownership of the wholesaler.



Section 45-2-22.06 - Conditions of amendment, modification, termination, etc., of agreement.

(a) Notwithstanding any agreement and except as otherwise provided for in this part, a supplier shall not: Amend or modify an agreement; cause a wholesaler to resign from an agreement; or cancel, terminate, fail to renew, or refuse to continue under an agreement, unless the supplier has complied with all of the following:

(1) Has satisfied the applicable notice requirements of subsection (c).

(2) Has acted in good faith.

(3) Has good cause for the amendment, modification, cancellation, termination, nonrenewal, discontinuance, or forced resignation.

(b) For each amendment, modification, termination, cancellation, nonrenewal, or discontinuance, the supplier shall have the burden of proving that it has acted in good faith, that the notice requirements under this section have been complied with, and that there was good cause for the amendment, modification, termination, cancellation, nonrenewal, or discontinuance.

(c) Notwithstanding any agreement and except as otherwise provided in this section, and in addition to the time limits set forth in subdivision (5) of subsection (d), the supplier shall furnish written notice of the amendment, modification, termination, cancellation, nonrenewal, or discontinuance of an agreement to the wholesaler not less than 60 days before the effective date of the amendment, modification, termination, cancellation, nonrenewal, or discontinuance. The notice shall be by certified mail and shall contain all of the following:

(1) A statement of intention to amend, modify, terminate, cancel, not renew, or discontinue the agreement.

(2) A statement of the reason for the amendment, modification, termination, cancellation, nonrenewal, or discontinuance.

(3) The date on which the amendment, modification, termination, cancellation, nonrenewal, or discontinuance takes effect.

(d) Notwithstanding any agreement, good cause shall exist for the purposes of a termination, cancellation, nonrenewal, or discontinuance under subdivision (3) of subsection (a) when all of the following occur:

(1) There is a failure by the wholesaler to comply with a provision of the agreement which is both reasonable and of material significance to the business relationship between the wholesaler and the supplier.

(2) The supplier first acquired knowledge of the failure described in subdivision (1) not more than 18 months before the date notification was given pursuant to subdivision (1) of subsection (a).

(3) The wholesaler was given notice by the supplier of failure to comply with the agreement.

(4) The wholesaler was afforded a reasonable opportunity to assert good faith efforts to comply with the agreement within the time limits as provided for in subdivision (5).

(5) The wholesaler has been afforded 30 days in which to submit a plan of corrective action to comply with the agreement and an additional 120 days to cure such noncompliance in accordance with the plan.

(e) Notwithstanding subsections (a) and (c), a supplier may terminate, cancel, fail to renew, or discontinue an agreement immediately upon written notice given in the manner and containing information required by subsection (c) if any of the following occur:

(1) Insolvency of the wholesaler, the filing of any petition by or against the wholesaler under any bankruptcy or receivership law, or the assignment for the benefit of creditors or dissolution or liquidation of the wholesaler which materially affects the wholesaler's ability to remain in business.

(2) Revocation or suspension of the wholesaler's state or federal license by the appropriate regulatory agency whereby the wholesaler cannot service the wholesaler's sales territory for more than 61 days.

(3) The wholesaler, or partner or individual who owns 10 percent or more of the partnership or stock of a corporate wholesaler, has been convicted of a felony under the United States Code or the laws of any state which reasonably may adversely affect the good will or the interest of the wholesaler or supplier. However, an existing stockholder or stockholders, or partner or partners, or a designated member or members, shall have, subject to the provisions of this part, the right to purchase the partnership interest or the stock of the offending partner or stockholder prior to the conviction of the offending partner or stockholder and if the sale is completed prior to conviction the provisions of this subdivision shall not apply.

(f) Notwithstanding subsections (a), (c), and (e), upon not less than 15 days' prior written notice given in the manner and containing the information required by subsection (c) a supplier may terminate, cancel, fail to renew, or discontinue an agreement if any of the following events occur:

(1) There was intentional fraudulent conduct relating to a material matter on the part of the wholesaler in dealings with the supplier. Provided, however, the supplier shall have the burden of proving intentional fraudulent conduct relating to a material matter on the part of the wholesaler.

(2) The wholesaler failed to confine to the designated sales territory its sales of a brand or brands to retailers. Provided this subdivision does not apply if there is a dispute between two or more wholesalers as to the boundaries of the assigned territory and the boundary cannot be determined by a reading of the description contained in the agreements between the suppliers and the wholesalers.

(3) A wholesaler who has failed to pay for wine ordered and delivered in accordance with established terms with the supplier fails to make full payment within two business days after receipt of written notice of the delinquency and demand for immediate payment from the supplier.

(4) A wholesaler intentionally has made a transfer of wholesaler's business, other than a transfer to a designated member or pursuant to a loan agreement or debt instrument, without prior written notice to the supplier, and has failed, within 30 days from the receipt of written notice from the supplier of its intent to terminate on the ground of such transfer; to reverse the transfer of wholesaler's business.

(5) A wholesaler intentionally has made a transfer of wholesaler's business other than a transfer to a designated member, although the wholesaler has prior to the transfer received from supplier a timely notice of disapproval of the transfer in accordance with this part.

(6) The wholesaler intentionally ceases, or ceases for more than a period of 61 days, to carry on business with respect to any of supplier's brand or brands previously serviced by the wholesaler in its territory designated by the supplier, unless such cessation is due to force majeure or to labor dispute and the wholesaler has made food faith efforts to overcome such events. Provided, however, this shall affect only that brand or brands with respect to which the wholesaler ceased to carry on business.

(g) Notwithstanding subsections (a), (c), (e), and (f), a supplier may terminate, cancel, not renew, or discontinue an agreement upon not less than 30 days' prior written notice if the supplier discontinues production or discontinues distribution in this state of all brands sold by the supplier to the wholesaler. Provided, however, nothing in this section shall prohibit a supplier from: (1) Upon not less than 30 days' notice, discontinuing the distribution of any particular brand of wine; or (2) conducting test marketing of a new brand of wine or of a brand of wine which is not currently being sold in this state, provided that the supplier has notified the board in writing of its plan to test market, which notice shall describe the market area in which the test shall be conducted; the name or names of the wholesaler or wholesalers who will be selling the wine; the name or names of the brand of wine being tested; and the period of time not to exceed 18 months during which the testing will take place.



Section 45-2-22.07 - Transfer of wholesaler business.

(a) Upon written notice of intent to transfer the wholesaler's business, any individual owning or deceased individual who owned an interest in a wholesaler may transfer the wholesaler's business to a designated member, or any other person who meets the nondiscriminatory, material, and reasonable qualifications and standards required by the supplier for Alabama wholesalers. The consent or approval of the supplier shall not be required of any transfer of the wholesaler's business, including the assignment of wholesaler's rights under the agreement, to a designated member or shall not be withheld or unreasonably delayed to a proposed transferee (other than a designated member) who meets such nondiscriminatory, material, and reasonable qualifications and standards. Provided, however, the supplier shall have the burden of proving that the proposed transferee fails to meet such qualifications and standards which are nondiscriminatory, material, and reasonable and consistently applied to Alabama wholesalers by the supplier. Provided, such designated member or transferee shall in no event be qualified as a transferee without the prior written approval or consent of the supplier, where such proposed transferee shall have been involved in any of the following:

(1) Insolvency filing of any voluntary or involuntary petition under any bankruptcy or receivership law, or execution of an assignment for the benefit of creditors.

(2) Revocation or suspension of an alcoholic beverage license by the regulatory agency of the U.S. government or any state, whereby service was interrupted for more than 61 days.

(3) Convicted of a felony under the United States Code, or the laws of any state which reasonably may adversely affect the good will or interest of the wholesaler or supplier.

(4) Had an agreement involuntarily terminated, cancelled, not renewed, or discontinued by a supplier for good cause.

(b) The supplier shall not interfere with, prevent, or unreasonably delay the transfer of the wholesaler's business, including an assignment of wholesaler's rights under the agreement, if the proposed transferee is a designated member, or if the transferee other than a designated member meets such nondiscriminatory, material, and reasonable qualifications required by the supplier for Alabama wholesalers. Where the transferee is other than a designated member, the supplier may in good faith and for good cause related to the reasonable qualifications refuse to accept the transfer of the wholesaler's business or the assignment of wholesaler's rights under the agreement. The supplier shall have the burden of proving that it has acted in good faith and that there was good cause for failure to accept or consent to the transfer of the wholesaler's business or the assignment of the wholesaler's rights under the agreement.



Section 45-2-22.08 - Compensation for violation; arbitration.

(a) Except as provided for in this part, a supplier that has amended, modified, cancelled, terminated, or refused to renew any agreement; or has caused a wholesaler to resign from any agreement; or has interfered with, prevented, or unreasonably delayed, or where required by this part, has withheld or unreasonably delayed consent to or approval of, any assignment or transfer of a wholesaler's business, shall pay the wholesaler reasonable compensation for the diminished value of the wholesaler's business, including any ancillary business which has been negatively affected by the act of the supplier. The value of the wholesaler's business or ancillary business shall include, but not be limited to, any good will. Provided, however, nothing contained in this part shall give rise to a claim against the supplier or wholesaler by any proposed purchaser of wholesaler's business.

(b) Should either party, at any time, determine that mutual agreement on the amount of reasonable compensation cannot be reached, the supplier or the wholesaler may send by certified mail, return receipt requested, written notice to the other party declaring its intention to proceed with arbitration. Arbitration shall proceed only by mutual agreement by both parties.

(c) Not more than 10 business days after the notice to enter into arbitration has been delivered, the other party shall send written notice to the requesting party declaring its intention either to proceed or not to proceed with arbitration. Should the other party fail to respond within the 10 business days, it shall be conclusively presumed that the party shall have agreed to arbitration.

(d) The matter of determining the amount of compensation may, by agreement of the parties, be submitted to a three-member arbitration panel consisting of one representative selected by the supplier but unassociated with the affected supplier; one wholesaler representative selected by the wholesaler but unassociated with the wholesaler; and an impartial arbitrator.

(e) Not more than 10 business days after mutual agreement of both parties has been reached to arbitrate, each party shall designate, in writing, its one arbitrator representative and the party initiating arbitration shall request, in writing, a list of five arbitrators from the American Arbitration Association or its successor and request that the list shall be mailed to each party by certified mail, return receipt requested. Not more than 10 business days after the receipt of the list of five choices, the wholesaler arbitrator and the supplier arbitrator shall strike and disqualify up to two names each from the list. Should either party fail to respond within 10 business days or should more than one name remain after the strikes, the American Arbitration Association shall make the selection of the impartial arbitrator from the names not stricken from the list.

(f) Not more than 30 days after the final selection of the arbitration panel is made, the arbitration panel shall convene to decide the dispute. The panel shall conclude the arbitration within 20 days after the arbitration panel convenes and shall render a decision by majority vote of the arbitrators within 20 days from the conclusion of the arbitration. The award of the arbitration panel shall be final and binding on the parties as to the amount of compensation for the diminished value.

(g) The cost of the impartial arbitrator, the stenographer, and the meeting site shall be equally divided between the wholesaler and the supplier. All other costs shall be paid by the party incurring them.

(h) After both parties have agreed to arbitrate should either party, except by mutual agreement, fail to abide by the time limitations as prescribed in subsections (c), (e), and (f), or fail or refuse to make the selection of any arbitrators, or fail to participate in the arbitration hearings, the other party shall make the selection of its arbitrator and proceed to arbitration. The party who has failed or refused to comply as prescribed in this section shall be considered to be in default. Any party considered to be in default pursuant to this subsection shall have waived any and all rights the party would have had in the arbitration and shall be considered to have consented to the determination of the arbitration panel.



Section 45-2-22.09 - Waiver of rights; voluntary settlements.

A wholesaler may not waive any of the rights granted in any provision of this part and the provisions of any agreement which would have such an effect shall be null and void. Nothing in this part shall be construed to limit or prohibit good faith dispute settlements voluntarily entered into by the parties.



Section 45-2-22.10 - Agreements governed by this part; transferees; successors.

(a) This part shall apply to agreements in existence on April 19, 2004, as well as agreements entered into or renewed after May 6, 2004.

(b) A transferee of a wholesaler that continues in business as a wholesaler shall have the benefit of and be bound by all terms and conditions of the agreement with the supplier in effect on the date of the transfer; provided, however, a transfer of a wholesaler's business which requires supplier's consent or approval but is disapproved by the supplier shall be null and void.

(c) A successor to a supplier that continues in business as a supplier shall be bound by all terms and conditions of each agreement of the supplier in effect on the date of succession.



Section 45-2-22.11 - Remedies.

(a) If a supplier engages in conduct prohibited under this part, a wholesaler with which the supplier has an agreement may maintain a civil action against the supplier to recover actual damages reasonably incurred as the result of the prohibited conduct. If a wholesaler engages in conduct prohibited under this part, a supplier with which the wholesaler has an agreement may maintain a civil action against the wholesaler to recover actual damages reasonably incurred as the result of the prohibited conduct.

(b) A supplier that violates any provision of this part shall be liable for all actual damages and all court costs and, in the court's discretion, reasonable attorney fees incurred by a wholesaler as a result of that violation. A wholesaler that violates any provision of this part shall be liable for all actual damages and all court costs and, in the court's discretion, reasonable attorney fees incurred by the supplier as a result of that violation.

(c) This part imposes upon a supplier the duty to deal fairly and in good faith with a wholesaler which has entered into an agreement with the supplier to purchase and sell a brand or brands of wine sold by the supplier. Except as otherwise provided in this part, if a court finds that a supplier has intentionally, consciously, or deliberately acted or failed to act which was not in good faith or was in bad faith either in (1) effecting an amendment, modification, termination, cancellation, or nonrenewal of any agreement; or (2) unreasonably interfering with, preventing, or unreasonably delaying the transfer of the wholesaler's business where approval of the proposed transferee is not required by this part; or (3) unreasonably withholding its consent to or approval of any assignment, transfer, or sale of a wholesaler's business, where approval of the proposed transferee is required by this part; it may, upon proof thereof by clear and convincing evidence as defined in Section 6-11-20, award exemplary or punitive damages, as well as actual damages, court costs, and reasonable attorney fees to the wholesaler who has been damaged by the action or the failure to act of the supplier. Such actions or failure to act on the part of the supplier shall constitute the tort of bad faith, and the amount of any award of punitive damages and the review thereof by the trial or appellate court shall be governed by Section 6-11-25.

(d) A supplier or wholesaler may bring an action for declaratory judgment for determination of any controversy arising pursuant to this part.

(e) Upon proper application to the court, a supplier or wholesaler may obtain injunctive relief against any violation of this part. If the court grants injunctive relief or issues a temporary restraining order, bond shall not be required to be posted.

(f) The remedies provided by this section are nonexclusive, and nothing contained herein shall abolish any cause of action or remedy available to the supplier or the wholesaler existing on April 19, 2004.

(g) Any legal action taken under this part, or in a dispute arising out of an agreement or breach thereof, or over the provisions of an agreement shall be filed in either Baldwin County Circuit Court or the United States District Court for the Southern District of Alabama.



Section 45-2-22.12 - Provisions cumulative.

This part is cumulative, and supplements and is in addition to Sections 28-8-1 to 28-8-8, inclusive.









Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.

Section 45-2-40 - Applicability.

The provisions of this article shall apply to Baldwin County, Alabama.



Section 45-2-40.01 - Definitions.

The following words and terms as used in this article shall, unless the context requires a different meaning, have the meanings respectively ascribed to them by this section:

(1) The term "massage parlor" shall mean any establishment, building, room, or place other than a regularly licensed hospital, medical clinic, nursing home, or dispensary, the offices of a physician, a surgeon, or an osteopath, where nonmedical, nonsurgical, nonosteopathic, and nonchiropractic manipulative exercises, massages, or procedures are practiced upon the human body, or any part thereof, for other than cosmetic or beautifying purposes, with or without the use of mechanical or other devices, by anyone not a physician, surgeon, osteopath, or chiropractor or of a similarly registered status, and shall include any place where baths, exercises, or similar services are offered.

(2) The term "masseur (male) and masseuse (female)" is a person who practices any one or more of the arts of body massage, either by hand or mechanical apparatus, oil rubs, corrective gymnastics, mechanotherapy, including color therapy, dietetics, hot packs, cabinet, tub, shower, sitz, vapor, steam, or any other special type of bath.

(3) The word "establishment" shall mean a place of business or operation of any kind.

(4) The word "person" shall include a firm, partnership, association of persons, corporation, organization, or any other group acting as a unit.



Section 45-2-40.02 - License required for operation of massage parlor.

It shall be unlawful for any person to operate a massage parlor as herein defined without first having acquired from the county governing body a license for the operation of the business as required by this article.



Section 45-2-40.03 - Compliance with health requirements.

Any massage parlor licensed by the county governing body shall at all times comply with all health regulations, rules, and requirements as shall now or hereafter be promulgated by the State Board of Health, and any premises used for the purposes of a massage parlor shall, during all hours of operation, be made open and available to inspection by duly authorized county officials for the purpose of assuring compliance with the health rules, regulations, and requirements. Each massage parlor shall be equipped with toilet and lavatory facilities for patrons and separate toilet and lavatory facilities for employees, and each operating area shall be equipped with a hand lavatory.



Section 45-2-40.04 - Sanitary requirements.

(a) No towels, wash cloths, or other linen items shall come in contact with the body or any other part thereof of any customer or patron at a massage parlor that have not been boiled and laundered since last used.

(b) Every person applying or administering massages shall cleanse his or her hands thoroughly by washing same with soap and hot water before attending or massaging any person.

(c) Any person while applying or administering massages shall be clothed from the shoulders to the knees by a robe, smock, or other opaque apparel so that the patron or customer shall be protected from bodily contact with the person applying or administering the massage except for the hands and arms of the person applying or administering the massage.

(d) Any massage parlor licensed pursuant to this article shall be equipped with running hot and cold water, and with all appliances, furnishings, and materials as may be necessary to enable persons employed in and about the massage parlor to comply with the provisions of this article.



Section 45-2-40.05 - Use of massage parlor as dormitory or place of sleep.

No massage parlor shall be used as and for a dormitory or place of sleep, nor shall any licensee under this article permit any massage parlor to be so used.



Section 45-2-40.06 - Massages administered only at regular, licensed place of business.

No massage shall be administered or applied by any licensee hereunder or any employee, operator, or attendant while working for such licensee, except in or upon the premises or regular place of business of the licensee where the license is regularly displayed and at the place and location designated for the operation of the massage parlor in the license.



Section 45-2-40.07 - Treatment prohibited behind locked doors.

No masseur, masseuse, or other employee or attendant in any massage parlor shall apply or administer any massage or other treatment to any person behind locked doors.



Section 45-2-40.08 - Written medical verification required for persons administering treatment.

Subsequent to May 19, 1980, it shall be unlawful for any masseur, masseuse, or other employee or attendant to administer massages in any massage parlor within the county without first, and within six months from the date thereof, having secured a written verification from a licensed Alabama physician that the person or employee if free of any contagious, infectious, or communicable disease, and the masseur, masseuse, or other employee or attendant of any massage parlor shall, at all time while on duty or working in any such massage parlor, may, upon his or her person, the written medical verification.



Section 45-2-40.09 - Services rendered only when establishment open to public; inspections.

It shall be unlawful for any person to render any service to the public upon the premises of a massage parlor within the county except during the time that the establishment is open with free access thereto by the public, during which time all portions of such establishment shall be open to the inspection of any county official and to any law enforcement officer of the state, or of the jurisdiction where the establishment is located.



Section 45-2-40.10 - Use of establishment for unlawful behavior; termination of license.

(a) It shall be unlawful for the owner, manager, or supervisor of a massage parlor within the county to allow, authorize, or tolerate in his or her establishment any activity or behavior prohibited by the laws of the State of Alabama including such laws proscribing acts of prostitution, sodomy, adultery, fornication, or any lewd or obscene act or performance.

(b) Any final conviction of any owner, manager, or supervisor of any massage parlor of a violation of the foregoing mentioned acts occurring or in connection with the establishment shall automatically terminate the license of the establishment and the county governing body shall so notify the holder thereof, and no new license for the operation of a massage parlor on the same premises thereafter shall be issued by the county governing body for a period of one year.



Section 45-2-40.11 - Treatment by person of opposite gender prohibited.

It shall be unlawful for any person to operate a massage parlor, regardless of whether it is a public or private facility, or any bath parlor, or any similar type business within the county, where any physical contact with the recipient of such service is provided by a person of the opposite sex. Any person violating the provisions of this article shall, upon conviction, be punished by fine of five hundred dollars ($500) or 12 months in jail, one or both; and in addition, final conviction of any owner, manager, or person in charge of premises upon which a massage parlor is operated shall automatically terminate the license of the establishment and the county governing body shall so notify the holder thereof, and no new license for the operation of a massage parlor on the same premises shall thereafter be issued by the county governing body for a period of one year.



Section 45-2-40.12 - Unlawful massage or touching of another.

It shall be unlawful for any masseur, masseuse, attendant, or person employed in a massage parlor within the county to massage or in any way touch the genital organs of another in connection with any massage or other service rendered by the establishment. It shall be unlawful for any person to advertise or offer any massage or physical touching of the genital organs of another in connection with such a massage.



Section 45-2-40.13 - Notification and hearing; revocation of license.

Any license issued hereunder by the county governing body upon the violation of any section, requirement, or provision of this article by the licensee or any agent, attendant, or other employee of the licensee, provided the licensee shall first be notified of the violation and be afforded a hearing before the county governing body. Written notice of any violation hereunder and any hearing thereon before the county governing body may be given to licensees by delivering the notice by hand to licensee, or in his or her absence to any adult person employed by licensee at the licensed premises or the deposit of the notice postage prepaid with the United States Postal Service and addressed to licensee at the licensed premises, not less than 10 days prior to such hearing before the county governing body and the licensee may present such evidence as he or she shall wish to the governing body. In the event of any revocation of a license for the operation of a massage parlor in accordance with this section, the licensee shall not be entitled to the issuance of a subsequent license for the operation of a massage parlor in the county within 12 months following the date of the revocation.



Section 45-2-40.14 - Penalties.

Any person who shall violate any provision or section of this article for which a penalty is not otherwise provided, or who shall do any act made unlawful by this article for which a penalty is not otherwise provided, shall, upon conviction thereof, be guilty of a Class B misdemeanor as defined in Section 13A-5-3.



Part 2 - Liquid Goods.

Section 45-2-41 - Applicability.

This part shall only apply in Baldwin County.



Section 45-2-41.01 - Definitions.

For purposes of this part, the following terms have the following meanings:

(1) COMMUNITY OF INTEREST. A continuing financial interest between the grantor and the grantee in either the operation of the dealership business or the marketing of such goods and services.

(2) DEALER. A person whose business is the wholesale distribution of liquid goods for resale and who is a grantee of a dealership agreement for the sale or distribution of liquid goods at wholesale within Baldwin County.

(3) DEALERSHIP AGREEMENT. An agreement or contract, either express or implied, between two or more persons, by which a person is granted the right to sell or distribute liquid goods, or use a trade name, trademark, service mark, logotype, advertising, or other commercial symbol in the sale of liquid goods, in which there is a community of interest in the business of offering, selling, or distributing liquid goods at wholesale, retail, by lease, agreement, or otherwise.

(4) GOOD CAUSE. Failure by a dealer to comply substantially with a provision of the dealership agreement which is both reasonable and of material significance to the business relationship between the dealer and grantor, provided such provision is not different from or not enforced differently than those provisions imposed on other similarly situated dealers.

(5) GRANTOR. A person who grants a dealership for the sale or distribution of liquid goods within Baldwin County, Alabama.

(6) LIQUID GOODS. Any good sold or distributed in liquid form.

(7) PERSON. A natural person, partnership, joint venture, corporation, or other entity.



Section 45-2-41.02 - Construction and application.

(a) This part shall be liberally construed and applied to promote its underlying remedial purposes and policies.

(b) This part shall govern dealership agreements for the sale or distribution of liquid goods in Baldwin County, Alabama, to the full extent consistent with the constitutions of this state and the United States.

(c) The effect of this part may not be varied by contract or agreement. Any contract or agreement purporting to do so is void and unenforceable to that extent only.



Section 45-2-41.03 - Termination, modification, etc., of dealership agreement - Good cause required.

No grantor, directly or through any officer, agent, or employee, may terminate, cancel, fail to renew, or amend or modify a dealership agreement without good cause. The burden of proving good cause is on the grantor.



Section 45-2-41.04 - Termination, modification, etc., of dealership agreement - Notice.

Provided good cause exists for the purposes of an amendment or modification, termination, cancellation, nonrenewal, or discontinuance of a dealership agreement, a grantor shall provide a dealer at least 90 days' prior written notice of the amendment or modification, termination, cancellation, nonrenewal, or discontinuance of the dealership agreement. The notice shall state all of the reasons for the amendment or modification, termination, cancellation, nonrenewal, or discontinuance of a dealership agreement and shall provide that the dealer has 90 days in which to rectify any claimed deficiency. If the deficiency is rectified within 90 days the notice shall be void.



Section 45-2-41.05 - Repurchase of inventory.

If a dealership agreement is terminated by a grantor, the grantor, at the option of the dealer, shall repurchase all inventories sold by the grantor to the dealer for resale under the dealership agreement at the fair wholesale market value. This section applies only to merchandise with a name, trademark, label, or other mark on it which identifies the grantor.



Section 45-2-41.06 - Competing product lines or brands.

It shall be a violation of this part for a grantor to prevent a dealer from having investments in, or holding a dealership agreement for, the sale of, competing product lines or brands of liquid goods.



Section 45-2-41.07 - Remedies.

If any grantor violates this part, a dealer may bring an action against the grantor in the Circuit Court of Baldwin County for damages sustained by the dealer as a consequence of the grantor's violation, together with the actual costs of the action, including reasonable actual attorneys' fees. The dealer may seek and the court may grant injunctive relief against unlawful amendment or modification, termination, cancellation, nonrenewal, or discontinuance of the dealership agreement.



Section 45-2-41.08 - Irreparable injury; temporary injunction.

In any action brought against a grantor under this part, any violation of this part by the grantor may be deemed by a court of competent jurisdiction to be an irreparable injury to the dealer in determining if temporary injunctions should issue.



Section 45-2-41.09 - Relation to other laws; rights of transferees and successors.

(a) This part applies to a new or existing dealership agreement for the sale or distribution of liquid goods within Baldwin County, Alabama. However, the provisions of this part shall not apply to those business relations, actions, transactions, dealerships, or franchises subject to the provisions of Title 28, Chapter 9; Title 8, Chapter 20; or Title 8, Chapter 21A.

(b) This part shall apply to a dealership agreement in existence on January 1, 2008, as well as any dealership agreement entered into or renewed after January 1, 2008.

(c) A transferee of a dealer that continues business as a dealer shall have the benefit of and be bound by all terms and conditions of the dealership agreement with the grantor in effect on the date of the transfer.

(d) A successor to a grantor that continues in business as a grantor shall be bound by all terms and conditions of each agreement of the grantor in effect on the date of succession.









Article 5 - Constables.

Section 45-2-50 - Office of constable abolished.

In Baldwin County, the office of constable shall be abolished, pursuant to Section 36-23-1. All assets, money, property, real or personal, equipment, and supplies belonging to the office shall be transferred to the county governing body for use or disposition as deemed proper for the county.






Article 6 - Coroner.

Part 1 - Compensation.

Section 45-2-60 - Expense allowance; salary.

(a) The coroner of Baldwin County shall receive an additional expense allowance of five hundred dollars ($500) per month which shall be paid from the county general funds. The expense allowance shall be in addition to any salary and other expense allowance heretofore provided to such officer.

(b)(1) The Coroner of Baldwin County shall receive an additional expense allowance not to exceed six hundred dollars ($600) per month, the amount of which shall be determined by the county governing body and paid from the county general fund. The expense allowance shall be in addition to any salary and other expense allowance heretofore provided to the coroner, including the expense allowance provided in subsection (a).

(2) Beginning with the expiration of the term of the incumbent coroner, the salary for the coroner shall be increased by the amount of the then existing expense money allowable, payable in equal monthly installments from the general fund of the county and at that time subdivision (1) shall become null and void.

(c) In Baldwin County, the coroner shall be entitled to the same cost of living increase percentage granted to other public officials pursuant to Act 2000-108. If an increase is due during the term of the coroner, the increase shall be in the form of an expense allowance which will convert to salary effective the next term of office.






Part 2 - Investigations.

Section 45-2-61 - Coroner's investigation.

A coroner's investigation shall mean a process of collecting pertinent information concerning the circumstances surrounding the death of an individual, and background information, including all, but not limited to, medical information, which may be helpful in determining the cause and manner of death, or the identification of the deceased. A coroner's investigation does not include criminal investigation responsibilities.



Section 45-2-61.01 - Qualifications.

The county coroner must have a high school education or an equivalent degree. The county coroner prior to beginning his or her first term and all deputy coroners prior to their first such appointment shall complete at least a 20-hour coroner's death investigation course comparable to the standard course designed for death investigators by the National Association of Medical Examiners. After their first year of service, all coroners and deputy coroners shall attend not less than 20 hours of coroner's death investigation training during each calendar year that they serve and certification made and recorded in the Probate Office of Baldwin County.



Section 45-2-61.02 - Limitation of coroner's investigation.

(a) A coroner's investigation is limited to inquiries for determining the cause and manner of death, the identity of the deceased, and circumstances surrounding death.

(b) If the coroner's investigation reveals any evidence or suspicion of foul play in regard to the death, he or she shall immediately notify the proper law enforcement agency and shall cooperate fully in such law enforcement agency's criminal investigation.



Section 45-2-61.04 - Postmortem examination and autopsies.

When the Baldwin County Coroner determines a death under investigation is one described in Section 45-2-61.03, the coroner may, and upon request, shall be assisted by a state medical examiner in the Alabama Department of Forensic Sciences, as necessary, to help determine the cause and manner of death or to provide other information to the coroner or investigating law enforcement agency. The state medical examiner may upon request, assist by reviewing the coroner's case file and the circumstances of the death, by conducting an external examination of the body, or by conducting an autopsy on the body under the following circumstances:

(1) An autopsy or postmortem examination shall be performed by a state medical examiner at the written direction of the district attorney or his or her authorized representative in any case in which the district attorney is conducting a criminal investigation.

(2) In a death where the Baldwin County coroner or state medical examiner does not deem it advisable and in the public interest that an autopsy be performed, the state medical examiner, or his or her designated pathologist, may perform the autopsy and the cost thereof shall be paid by the next of kin, funds to be deposited in the State Treasury for the Department of Forensic Sciences.



Section 45-2-61.05 - County coroner or state medical examiner may take charge of bodies.

While conducting a coroner's investigation of a death hereunder, the Baldwin County Coroner or state medical examiner shall be authorized to take charge of the dead body, and he or she or a law enforcement officer having jurisdiction may take possession and examine or have examined related physical evidence on or about the body at the scene as may be useful in establishing identity of the deceased or the cause, manner, and circumstances of death. The Baldwin County Coroner is authorized to take or order the taking of certain tissues and fluids under Section 22-19-80. When a state medical examiner takes charge of a body, he or she is authorized to take, retain, and examine or have examined whatever tissues, biological fluids, or other evidence from the body he or she deems necessary to determine the cause, manner, and circumstances of death and the identity of the deceased.



Section 45-2-61.06 - Responsibility to certify deaths.

If after conducting a coroner's investigation of a death, the Baldwin County Coroner or the designated deputy coroner is satisfied that the death was not caused by a criminal act or omission, that there are no suspicious circumstances about the death, that the law enforcement agency of the jurisdiction has no questions about the death, and that he or she knows to a reasonable certainty the cause of death, then he or she or the designated deputy coroner may execute a death certificate in the form required by law and authorize release of the body for final disposition on a certificate as prescribed by the State Health Department. If the deceased is unidentified or if the Baldwin County Coroner suspects a death was caused by a criminal act or omission or if the cause of death is obscure or if the law enforcement agency of the jurisdiction has questions about the death, the coroner shall ask a medical examiner for assistance in the death investigation. The state medical examiner or a qualified pathologist under his or her direction, may then execute a death certificate in the form required by law and authorize release of the body for final disposition on a certificate as prescribed by the State Health Department or provide the cause and manner of death to the coroner so the coroner can execute the death certificate. If the state medical examiner executes the death certificate, he or she shall furnish a copy to the coroner at the time of execution.



Section 45-2-61.07 - Hospital and medical records.

While conducting a coroner's investigation of a death hereunder, the Baldwin County Coroner or a state medical examiner or the director of the Alabama Department of Forensic Sciences is authorized to issue subpoenas for the production of pertinent medical records, radiographs, and biological tissues and fluids as may be required by his or her investigation to determine the cause and manner of death.



Section 45-2-61.08 - Duty to report deaths; alteration of body evidence prohibited.

It shall be the duty and responsibility of any person in the county having knowledge concerning a death occurring under the categories defined in Section 45-2-61.03 to report such death promptly to the Baldwin County Coroner or to any law enforcement agency who, in turn, shall promptly report the same to the Baldwin County Coroner. Deaths reportable to the Baldwin County Coroner shall be reported whether the cause is known or suspected, primary or contributory, or recent, delayed, or remote. No one shall disturb or remove the body or human remains or evidence on the body until authorized by the Baldwin County Coroner or his or her designee except for the purpose of preserving such body or remains from loss or destruction. No person shall knowingly fail to make such report or withhold related medical or other evidence, or willfully alter the body or related evidence without the authority of the county coroner and outside the exceptions stated.



Section 45-2-61.09 - Duty to notify next of kin and account for personal effects.

The county coroner or any law enforcement officer having jurisdiction and with approval of the county coroner shall take possession of personal effects on or about the dead body and ascertain that the next of kin is notified in regard to the death. Such personal effects may: (1) Be retained as evidence if deemed necessary, or (2) forthwith be returned to the next of kin.



Section 45-2-61.10 - Cost of assistance.

The assistance provided by the Alabama Department of Forensic Sciences through its state medical examiners or other scientists, employees, or agents shall be provided without fee to Baldwin County unless otherwise provided for by the law or agreement between the county governing body and the Alabama Department of Forensic Sciences.



Section 45-2-61.11 - Reports as evidence.

The reports of death investigations conducted by the county coroner or by the Alabama Department of Forensic Sciences, or true copies thereof duly certified by the county coroner or the director of the department, respectively, are admissible in any court in the county with or without testimony by the county coroner or Department of Forensic Sciences' officials. However, any person preparing a report given in evidence under this part may be summoned as a witness in any civil or criminal case by either party to the case.



Section 45-2-61.12 - No liability incurred for proper performance.

Neither the Baldwin County Coroner nor any member of his or her staff, the Director of the Alabama Department of Forensic Sciences, the state medical examiners or any member of the department's staff or agents, shall incur any civil or criminal liability for the proper and reasonable performance of their duties under this part.









Article 7 - County Commission.

Part 1 - Compensation.

Section 45-2-70 - Mileage allowance.

(a) In Baldwin County, each member of the county commission, at the discretion of the county commission, shall be entitled to receive a mileage allowance in the same amount as the mileage allowance authorized by the Internal Revenue Service.

(b) The provisions of this section shall be retroactive to January 1, 1987.



Section 45-2-70.01 - Basic compensation; compensation of chair; effect of increase in commission members; waiver; compensation adjustments.

(a) In Baldwin County, effective beginning the next term of office, the annual basic compensation of each member of the county commission shall be an average of the median annual household income in Baldwin County for the previous four years as ascertained and adjusted each four-year term by the State Department of Labor to take effect on the first day of November the first year of each four-year term and to be payable in equal monthly installments from the general fund of the county.

(b) Effective beginning the next term of office, the member serving as chair of the commission shall receive additional compensation in the amount of five thousand dollars ($5,000) per annum for service as chair, payable from the general fund of the county in equal monthly installments.

(c) In the event the number of county commissioners in Baldwin County is increased for any reason or if the county commissioners are no longer elected at-large in countywide elections, the salary of each county commissioner, including the chair as provided in subsections (a) and (b), shall revert back to the amount of compensation received on November 1, 2004.

(d) Notwithstanding the other provisions of this section, in order to be eligible to receive any compensation or expense allowance increase provided pursuant to this section, a county commissioner shall waive in writing any compensation increase otherwise provided pursuant to Section 11-2A-4.






Part 2 - Publication of Codes.

Section 45-2-71 - Commission authorized to contract for printing and publishing of local laws, regulations, etc.; sale of codes.

(a) This section shall apply only to Baldwin County.

(b) Notwithstanding any law to the contrary, the Baldwin County Commission may contract for the codifying, printing, and publication of the laws, resolutions, bylaws, ordinances, court orders, constitutional laws, rules and regulations, and all other related legal issues of the county.

(c) The county commission shall sell copies of the codes to the general public and state, county, and local governmental agencies and departments. The cost shall include all expenses in the preparation, printing, and publication of the codes.






Part 3 - Terms of Office.

Section 45-2-72 - Duration of terms; elections.

In Baldwin County, any law to the contrary notwithstanding, the county commissioners elected in November whose terms of office commence January 1985, shall serve two years, and each commissioner elected thereafter shall serve for a term of four years each. Elections shall be held accordingly.



Section 45-2-72.01 - Membership; terms of office.

(a) Effective beginning the next term of office, the position of Chair of Baldwin County Commission shall rotate from among the members of the commission on an annual basis. At its organizational meeting required in Section 11-3-1, the commission, by majority vote of its members, shall elect a chair who shall serve in that capacity for 12 months. Also during the meeting, the commission shall establish a rotation of the position of chair to enable a commissioner from each of the other three districts to serve as chair for 12 months beginning with the first meeting in November of the year following the organizational meeting required in Section 11-3-1. Notwithstanding the foregoing, a member may decline to serve as chair during all or part of the period of his or her rotation by the submission of a written statement to the commission, and the commission shall select a member to serve as chair during the rotation period of the member.

(b) During the current term of the county commission, the chair of the commission serving on May 12, 2005, shall serve as chair until the first meeting in November 2005, and the commission shall elect another member of the commission to serve as chair to serve until the organizational meeting of the commission after the next election of the commission.









Article 8 - Courts.

Part 1 - Court Costs.

Division 1 - District Attorney.

Section 45-2-80 - Fee for additional funding.

In addition to the assessment and distribution of the additional court costs and charges for Baldwin County circuit, district, and municipal courts, there shall be assessed and collected in each case, excluding parking violations, by the clerks of the courts an additional fee of two dollars ($2). When collected by the clerks of the courts, the additional two dollar ($2) fee shall be deposited in the county treasury and may be used only for additional funding of the office of the district attorney. The additional revenue distributed to the office of the district attorney pursuant to this section shall be in addition to a minimum of one hundred nine thousand seven hundred eighty dollars ($109,780) provided annually by the county commission.



Section 45-2-80.01 - Assessment of docket fee in certain cases.

(a) In all juvenile cases, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Baldwin County in the Twenty-eighth Judicial Circuit, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly to the Solicitor's Fund or District Attorney's Fund in the county where the fee is collected or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office in the county in which it was collected.






Division 2 - Domestic Violence Shelters.

Section 45-2-80.20 - Assessment in domestic violence cases.

In addition to all other costs and charges in circuit, district, and municipal court cases in Baldwin County, there shall be levied and assessed a court cost of twenty-five dollars ($25) in all cases in which court costs are assessed which are determined by the judge to be domestic violence cases. The clerk of the court shall collect the court costs and shall periodically remit the proceeds to the Chief Presiding District Court Judge of Baldwin County to be used to establish and operate domestic violence shelters in Baldwin County.






Division 3 - Juvenile Detention Facility.

Section 45-2-80.40 - Assessment in juvenile, criminal, quasi-criminal, and bond forfeiture proceedings.

In Baldwin County, in addition to all other fees and costs prescribed by law, there shall be taxed as costs the sum of twenty dollars ($20) in each juvenile case, criminal case, quasi-criminal case, proceedings on forfeited bail bond or original conviction in any inferior or municipal court of the county except a conviction on a municipal parking violation, in the Circuit Court of Baldwin County or the District Court of Baldwin County, or brought by appeal, certiorari or otherwise to the Circuit Court of Baldwin County, or the District Court of Baldwin County, which costs shall be collected as other costs in such cases are collected by the clerk, or ex officio clerk, of said courts or the register of the Circuit Court of Baldwin County as the case may be. It is the intent of this section that such additional costs shall be taxed on all criminal violations cited for adjudication in the county, whether state, county or municipal in nature, except municipal parking violations. Such additional costs, when collected by the appropriate officials throughout the county, shall be paid into the county treasury to be expended for the care, maintenance, transportation, and other expenses related to juvenile offenders through September 30, 1990. Commencing October 1, 1990, revenues from such additional costs shall be used for the planning, construction, operation, and other expenses directly related to the operation of a county juvenile detention facility. In the event a county juvenile detention facility has not been constructed by October 1, 1991, such revenues shall be deposited in a special trust account in the county treasury until such juvenile detention facility has been constructed and is in operation.






Division 4 - Law Enforcement Fund.

Section 45-2-80.60 - Assessment for persons incarcerated in the Baldwin County jail.

(a) In Baldwin County, additional court costs in the amount of up to twenty dollars ($20) per day to be set by the sheriff shall be assessed and collected against each person incarcerated in the Baldwin County jail. The court costs assessed pursuant to this section shall be in addition to any other court costs or other costs and charges imposed on persons incarcerated in the Baldwin County jail not to exceed one thousand dollars ($1,000).

(b) The court costs imposed by this section shall be assessed against a defendant upon conviction, violation of probation, or order of commitment, by the appropriate court having jurisdiction. The sheriff shall notify the appropriate court on a regular basis of the exact amount of the assessment for entry on the docket sheet.

(c) The revenues derived from the fees shall be credited on a monthly basis to a Law Enforcement Fund established by Part 3 of Article 23 to be used by the Sheriff of Baldwin County for the operation of the office of the sheriff including, but not limited to, office equipment, communication equipment, salary supplements, expense allowances, training, the operation of the Baldwin County jail, and other expenses for the enhancement of law enforcement in the county.

(d) In any case where the fees provided by this section are not paid, the district attorney of the county shall assist in the collection of the fees in the same manner as other court ordered monies and shall be entitled to the same fees.

(e) Any revenues derived from this section shall be in addition to any other funding for the operation of the sheriff's office and shall not reduce any funding from any other source.






Division 5 - Law Library and Judicial Administration Fund.

Section 45-2-80.80 - County law library established.

The Baldwin County Commission, the governing body of Baldwin County, Alabama, is hereby fully authorized to establish and maintain a public law library in the courthouse of the county and to accomplish such purpose may, from time to time, expend such public funds of the county as are not required by law to be expended for any other purpose or purposes; to provide suitable quarters or space for such library; to provide furniture, fixtures, and equipment therefor; to keep the same in a good state of maintenance and repair; and from time to time to enlarge, expand, and improve such library facilities and equipment and from time to time to provide such books, reports, periodicals, and other equipment for the library as are not provided therefor out of the proceeds of the special fund created by this subpart or otherwise, which expenditures shall from time to time be made on warrants drawn in the usual manner upon the county, payable out of the appropriate fund or funds, as further specifically provided in this subpart.



Section 45-2-80.81 - Costs taxes in cases filed in the circuit court or juvenile court.

In order to provide a special fund for the creation and maintenance of the library and for the purposes of judicial administration as further specified in this subpart, there shall be taxed as costs the sum of fifteen dollars ($15) in each civil or quasi-civil action at law, suit in equity, criminal case, quasi-criminal case, juvenile court case, proceeding on a forfeited bond bail, or a proceeding on a forfeited bond given in connection with an appeal from a judgment of conviction in any district or municipal court to each circuit court or to the juvenile court hereinafter filed in, arising in, or brought by appeal, certiorari, or otherwise to the Circuit Court or to the Juvenile Court of Baldwin County. The costs shall be collected as other costs in cases are collected by the clerk of the court and shall be paid to the Baldwin County Commission.



Section 45-2-80.82 - Costs taxed in court cases filed in the Baldwin County District Court.

There also shall be taxed as costs the sum of fifteen dollars ($15) in each criminal case and civil case, including any juvenile court case, hereafter filed in the District Court of Baldwin County, including any case in which the district court sits as the juvenile court. The costs shall be collected as other costs are collected, and shall be paid to the Baldwin County Commission.



Section 45-2-80.83 - Baldwin County Law Library and Judicial Administration Fund.

The sums to be paid to the Baldwin County Commission, as herein provided, shall be kept in a special fund designated as the Baldwin County Law Library and Judicial Administration Fund and shall be expended by the Presiding Circuit Judge of the Circuit Court of Baldwin County, to create, establish, and maintain the law library and to provide for the more effective administration of justice, including, but not limited to: Paying the costs of securing the advice and attendance of witnesses; registration fees and other actual expenses incurred in attending seminars, institutes, conferences, and other meetings in connection with continuing legal and judicial education, membership fees, or dues in legal and judicial organizations; paying the salaries of court employees when necessary for the efficient operation of the courts; and any other actual and necessary expenses incurred by the judges of the circuit in promoting legal and judicial competency. The presiding circuit judge shall draw warrants on the county for expenditures by indicating on the warrants the funds against which the warrants are to be drawn. One dollar fifty cents ($1.50) from each fee in the fund shall be used primarily to purchase books, periodicals, and other library fixtures and equipment as, in the opinion of the presiding circuit judge, may be advisable, but to the extent not so used the funds may be otherwise expended for the maintenance of the library. Thirteen dollars fifty cents ($13.50) from each fee in the fund shall be used for the purposes of judicial administration as provided in this section. The management of the law library is and shall be vested in the Presiding Judge of the Circuit Court of Baldwin County, and all books, periodicals, reports, and other property purchased with the funds produced by this subpart shall be the property of Baldwin County. The presiding judge may from time to time sell or exchange the books, reports, periodicals, and personal property as may be necessary to keep the library up to date and apply the proceeds of the sale thereof or the value thereof upon the purchase of other books, reports, periodicals, and personal property for use in the library. The presiding judge of the circuit court may accept any gift or loan of any books, reports, periodicals, and other property for public use in the library upon the terms and conditions as may be stipulated by the donor or lender thereof and as may be agreeable to the judge. The presiding circuit judge may designate the clerk of the circuit court or any other suitable person to operate or assist in the operation of the library. The funds established by this subpart shall be audited in the same manner as other county funds are audited.



Section 45-2-80.84 - Law Library and Judicial Administration Fees.

The items of cost referred to above shall be designated in the respective courts as "Law Library and Judicial Administration Fee" and when any part of the costs in such a case or proceeding shall have been paid, the amount necessary for the payment of the fee shall be applied thereto before applying any of the amount paid as costs to any other item of cost. On or before the tenth day of each month the clerk or register of the respective courts shall pay to the Baldwin County Commission the amounts collected for the law library and judicial administration fees previous to the first day of the month.



Section 45-2-80.85 - Construction.

This subpart shall be construed together with other laws relating to court costs in Baldwin County.



Section 45-2-80.86 - Actions to collect costs.

Any actions by the Clerk of the Circuit Court of Baldwin County arising out of the collection of court costs in Baldwin County are hereby ratified, confirmed, and approved retroactively to January 1, 1977.



Section 45-2-80.87 - Costs taxed in civil and criminal cases in county courts to fund salaries of court employees, etc.

(a) In addition to any court costs and fees now or hereafter authorized in Baldwin County, excluding all municipal courts, additional court costs in an amount not to exceed fifteen dollars ($15) shall be assessed and taxed as costs on each civil case and on each criminal case, including traffic cases and small claims cases, filed in the circuit court and district court, including the juvenile court, in Baldwin County. The fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(b) The additional fees when collected by the clerks or their collection officers of the courts shall be paid into the Baldwin County Law Library and Judicial Administration Fund to be used to fund the salaries of court employees for the continued operation of the courts in the county and for other lawful purposes of this fund.

(c) The court costs imposed by this section shall expire on September 30, 2019, and this section shall be repealed.

(d) The court costs imposed by this section may be adjusted within the amount authorized by this section or may be eliminated by order of the presiding circuit court judge if the presiding circuit court judge finds that the court costs may be adjusted or eliminated based on funding from the state.

(e) It is legislative intent that the presiding circuit court judge may increase or decrease the court costs authorized by this section as deemed necessary not to exceed fifteen dollars ($15) per case.






Division 6

Section 45-2-80.110 - Supervision fee; fund established.

(a) In Baldwin County, a supervision fee of twenty dollars ($20) per month shall be levied against any person placed under supervised probation status of the Juvenile Court of Baldwin County, and shall be assessed, collected, waived, or determined as provided for in subsection (b). The supervision fee assessed pursuant to this section shall be in addition to any other costs and charges, including, but not limited to, court costs, fines, and restitution payments imposed on any person placed on supervised probation status of the Juvenile Court of Baldwin County.

(b) The supervision fee imposed by this section shall be assessed against the probationer, his or her parent or guardian, or both individuals by the Juvenile Court of the Twenty-eighth Judicial Circuit of Alabama or its successor. The fee shall be paid through the Office of the Circuit Clerk of Baldwin County for each month that the person is subject to supervised probation status pursuant to the order of the Juvenile Judge of Baldwin County. Notwithstanding the foregoing and only in cases of extreme financial hardship, as determined by the judge of the juvenile court, the fee may be waived or set at a lower amount than the fee provided in subsection (a).

(c) In cases where the fees provided by this section are not paid, the Office of Juvenile Probation, along with the Office of the District Attorney of the Twenty-eighth Judicial Circuit, shall bring the delinquency in payment to the attention of the juvenile judge and assist in the collection of the same in the manner as other court-ordered monies.

(d) The revenues derived from this section shall be credited on a monthly basis to a separate fund established and administered by the Baldwin County Commission, to be known as the Juvenile Supervision Services Fund, to be expended as necessary by the juvenile court to provide juvenile supervision services, such as those provided by the Office of Juvenile Probation and the Juvenile Conference Committee portion of the Judicial Volunteer Program in Baldwin County, to offset travel expenses, administrative expenses, and if necessary, to assist in paying salaries for juvenile probation officers and the juvenile volunteer coordinator.









Part 2 - District Attorney.

Division 1 - Employees.

Section 45-2-81 - Investigators; presence of bailiffs and employees at grand jury deliberations.

(a) The district attorney's office in the Twenty-eighth Judicial Circuit is hereby authorized to employ such investigators as it deems necessary from time to time.

(b) All court bailiffs and employees of the district attorney's office in the Twenty-eighth Judicial Circuit shall be entitled to be present during sessions of the grand jury except when the jury is deliberating.



Section 45-2-81.01 - Powers of investigators.

Investigators in the office of the District Attorney of the Twenty-eighth Judicial Circuit, composed of Baldwin County, who hold a current certification from the Alabama Peace Officers' Standards and Training Commission, may make arrests and serve search warrants in the performance of their official duties to the same extent as deputy sheriffs are authorized and empowered to make arrests and serve search warrants in the county.






Division 2 - Funding.

Section 45-2-81.20 - Disposition of phased-out supplements.

(a) This section shall apply only to Baldwin County.

(b) The local supplements of circuit and district judges in Baldwin County that are phased out pursuant to Section 12-10A-1 shall be redistributed to the Baldwin County District Attorney's Office at the same rate as the local supplements are phased out. The funds shall be appropriated on an annual basis for the operation and maintenance of the district attorney's office.

(c) Funds appropriated to the district attorney's office as a result of the redistribution of funds pursuant to this section shall be in addition to a minimum of one hundred nine thousand seven hundred eighty dollars ($109,780) provided annually by the county commission.






Division 3 - Pre-Trial Intervention Program.

Section 45-2-81.40 - Pre-Trial Intervention Program.

(a) The District Attorney of the Twenty-eighth Judicial Circuit of Alabama may establish a Pre-Trial Intervention Program.

(b) The district attorney shall retain all discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the District Attorney of the Twenty-eighth Judicial Circuit.

(c) The Pre-Trial Intervention Program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this subpart or for any law enforcement purposes. The district attorney may employ necessary persons to accomplish this subpart and these persons shall serve at the pleasure of the district attorney.



Section 45-2-81.41 - Eligibility.

(a) A person charged with a criminal offense specified in this subsection whose jurisdiction is in the circuit or district court of the Twenty-eighth Judicial Circuit of Alabama may apply to the District Attorney of the Twenty-eighth Judicial Circuit for admittance to the Pre-Trial Intervention Program. The district attorney may allow a person charged with a drug offense to apply for admittance to the Pre-Trial Intervention Program. No person charged with a Class A felony or a crime that involved serious injury to a person or death shall be eligible for pre-trial intervention.

(b) Any person deemed by the district attorney to be a threat to the safety or well-being of the community shall not be eligible for the Pre-Trial Intervention Program. This section shall not apply if the district attorney determines the elements of the offense do not fit the charges filed.



Section 45-2-81.42 - Appropriateness of intervention.

(a) Intervention shall be appropriate if:

(1) There is a likelihood justice will be served if the offender is placed in an intervention program.

(2) It is determined the needs of the state and of the offender can be met through the Pre-Trial Intervention Program.

(3) The offender poses no substantial threat to the safety and well-being of the community.

(4) It appears the offender is not likely to be involved in further criminal activity.

(5) The offender will likely respond to rehabilitative treatment.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-2-81.43 - Admission into program.

(a) Prior to being admitted to the Pre-Trial Intervention Program or as a part of the district attorney's evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological test taken, and any other information concerning the offender which the district attorney feels has a bearing on the decision as to whether or not the offender should be admitted to the Pre-Trial Intervention Program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview the district attorney deems appropriate in evaluating the offender for admittance into the Pre-Trial Intervention Program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this subpart.



Section 45-2-81.44 - Program requirements.

(a) An offender who enters an intervention program shall:

(1) Waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling, while in the program, of periods of limitations established by statute or rules of court.

(3) Agree, in writing, to the conditions of the Pre-Trial Intervention Program established by the district attorney.

(4) Provide a statement as to the involvement in the crime charged which shall be admissible in any criminal trial.

(5) If there is a victim of the crime, agree in writing to a restitution agreement within a specified period of time and in an amount to be determined by the district attorney taking into account all circumstances of the offender and victim.

(b) Pre-Trial Intervention Program records or records related to Pre-Trial Intervention Program admission, except for the statement of the applicant concerning his or her involvement in the crime charged, shall not be admissible in subsequent proceedings, criminal or civil, and communications between Pre-Trial Intervention Program counselors and defendants shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be revealed.



Section 45-2-81.45 - Time for application.

(a) An offender shall make application to the Pre-Trial Intervention Program no later than 45 days after service of the warrant or within 21 days following appointment of counsel for the charge for which the offender applies or at his or her first court appearance.

(b) In the discretion of the district attorney, the time provision of this section may be waived.



Section 45-2-81.46 - Costs and fees.

An applicant for the Pre-Trial Intervention Program on each charge shall pay a nonrefundable application fee of an amount not exceeding the cost of court charged offense at the time the offense is charged. The assessment shall be in addition to any court costs and assessments for victims or drug or alcohol treatment required by law, and are in addition to costs of supervision, treatment, and restitution for which the person may be responsible. In addition to the application fee, the offender shall pay an administration and supervision fee not to exceed twenty-five dollars ($25) per week during the time that the offender is in the Pre-Trial Intervention Program. Fees may be waived by the district attorney or a schedule of payments for any of the abovementioned fees may be established by the district attorney. The fees set out in this section are maximum and may in the discretion of the district attorney be reduced because of circumstances relating to a specific offender and the financial status of the offender.



Section 45-2-81.47 - Substance abuse treatment program; drug testing.

The district attorney and the offender may enter into an agreement as a part of the Pre-Trial Intervention Program of an offender that the offender be admitted to a drug or alcohol program on an in-patient or out-patient basis or receive other treatment alternatives for substance abuse. The district attorney may require the offender to submit to periodic or random drug testing as a part of the Pre-Trial Intervention Program of the offender and other terms and conditions related to substance abuse as the district attorney may direct. The offender shall pay the costs of all services unless otherwise agreed.



Section 45-2-81.48 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a Pre-Trial Intervention Program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the following:

(1) The terms of the Pre-Trial Intervention Program.

(2) The length of the program.

(3) The period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner or what charges the defendant will plead guilty to.

(4) The sentence the offender will receive.

If as part of the Pre-Trial Intervention Program, the offender agrees to plead guilty to a particular offense and receive a specific sentence, this agreement concerning the offense and sentence shall be approved by an appropriate circuit or district judge of the Twenty-eighth Judicial Circuit prior to admission of the offender in the Pre-Trial Intervention Program.

(b) As a condition of being admitted to the Pre-Trial Intervention Program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Attend school, including, but not limited to, high school, college, job training school, trade school, or adult basic education courses.

(2) Learn to read and write.

(3) Financially support his or her children or pay child support.

(4) Refrain from the use of alcohol or drugs or frequenting places where alcohol or drugs are sold or used.

(5) Refrain from contact with certain persons or premises.

(6) Maintain or seek employment.

(7) Attend counseling, individual, group, or family.

(8) Pay restitution to a victim if any is due.

(9) Pay court costs and fines.

(10) Pay supervision fees and application fees pursuant to this subpart.

(11) Observe curfews or home detention or travel constraints as set out in the offender's agreement.

(12) Enter into an agreement with the district attorney to have restitution, court cost, fines, fees, or child support withheld from the wages or salary of the offender and applied to the restitution.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in the written agreement of the offender, it being the purpose of this subpart to allow the district attorney broad discretion in designing a program specifically for each offender and circumstances of the offender.



Section 45-2-81.49 - Pre-Trial Intervention Fund.

The district attorney shall establish a Pre-Trial Intervention Fund. All fees paid by offenders as set out in this subpart to the district attorney shall be placed into the Pre-Trial Intervention Fund. The district attorney shall use the funds to pay costs associated with the administration of the Pre-Trial Intervention Program or for other law enforcement purposes. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, telephones, postage, office supplies and equipment, training and travel services, service contracts, and professional services. The district attorney may pay for services or programs for an offender while the offender is in the Pre-Trial Intervention Program if special circumstances and justice dictate.



Section 45-2-81.50 - Violations; waiver.

(a) If the offender violates the conditions of the Pre-Trial Intervention Program agreed to in writing by the offender and the district attorney, the district attorney may terminate the participation of the offender in the program and pursue criminal charges against the offender. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the Pre-Trial Intervention Program.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the Pre-Trial Intervention Program.






Division 4 - Restitution Recovery Division.

Section 45-2-81.70 - Applicability.

This subpart shall apply only in the Twenty-eighth Judicial Circuit.



Section 45-2-81.71 - Purpose.

The purpose of this subpart is to ensure that court-ordered restitution to crime victims, victim compensation assessments, bail bond forfeitures, court costs required by law, fines levied against criminals for wrongful conduct, and other court-ordered sums payable to the state or to the crime victims be paid in full and that cost of collection be borne by the person who is responsible for payment.



Section 45-2-81.72 - Restitution Recovery Division - Establishment.

The district attorney may establish a special division designated the "Restitution Recovery Division" for the administration, collection, and enforcement of court costs, fines, penalty payments, victim compensation assessments, bail bond forfeitures, restitution, or like payments in civil or criminal proceedings ordered by the court and payable to the state or to crime victims, or judgments entered which have not been otherwise vacated or judicial relief given from the operation of the order or judgment.



Section 45-2-81.73 - Written notice of defaults - Enforcement of the collection of fund.

The court, the clerk of the court, or a probation officer shall notify the district attorney in writing when any bail bond forfeitures, court costs, fines, penalty payments, crime victims' restitution, or victims' compensation assessments or like payments in any civil or criminal proceeding ordered by the court to be paid to the state or to crime victims have not been paid or are in default and the default has not been vacated. Upon written notification to the district attorney, the Restitution Recovery Division of the district attorney's office may collect or enforce the collection of funds that have not been paid or that are in default which, under the direction of the district attorney, are appropriate to be processed. In no event shall a court, court clerk, or probation officer notify the district attorney in less than 90 days from the date the payments are due to be paid in full.



Section 45-2-81.74 - Manner of enforcement.

After notification, as provided in Section 45-2-81.73, the district attorney may take all lawful steps necessary in order to require compliance with the court-ordered payments including any of the following: (1) A petition for revocation of probation; (2) a show cause petition for contempt of court; (3) any other civil or criminal proceedings which may be authorized by law or by rule of court. In addition, the district attorney may issue appropriate notices to inform the defendant of the noncompliance of the defendant and a warning of the penalty for noncompliance.



Section 45-2-81.75 - Collection fees; disposition of funds.

(a) After a matter has been transferred to the district attorney under Section 45-2-81.73, a court shall assess a collection fee of 30 percent of the funds due which shall be added to the amount of funds due. Any amount collected pursuant to this subpart shall be distributed as follows:

(1) Seventy-five percent of the collection fee shall be distributed to the County District Attorney Fund to be expended for lawful purposes for the operation of the office of the district attorney. Funds provided to the district attorney by this subpart shall not reduce the amount payable to the district attorney under any local act or general act or reduce or affect the amounts of funding of the budget allocated by law. The funds shall be audited as all other state funds are audited.

(2) Twenty-five percent of the collection fee shall be distributed to the Circuit Clerk's Fund which shall be kept and maintained by the circuit clerk in a separate account to be used for the operation of the office of the clerk to include, but not be limited to, equipment purchases, education, and other office-related expenses including personnel. Funds retained by the circuit clerk shall not reduce the amount payable to the circuit clerk under any local act or general act or reduce or affect the amounts of funding of the budget of the circuit clerk allocated by the Administrative Office of Courts. The funds shall be audited as all other state funds are audited.

(b) The remainder of the fees, fines, penalties, charges, court costs, and bail bond forfeitures after the deduction for collection shall be disbursed as provided by law on a monthly basis.

(c) This subpart shall not affect the right of the office of the district attorney to proceed with the prosecution of any violation as currently provided by law.



Section 45-2-81.76 - Amnesty period.

There shall be an amnesty period of 60 days after May 2, 1994, during which any person may voluntarily pay in full any duly assessed court costs, fines, victim compensation assessments, bail bond forfeitures, penalty payments, restitution, or like payments in default. Commencing with the sixty-first day after May 2, 1994, the enforcement and collection procedures provided in this subpart shall be implemented.



Section 45-2-81.77 - Civil judgments.

In addition to the provisions of this subpart, all court costs, fines, victim compensation assessments, bail bond forfeitures, and restitution, and other court-ordered charges shall be considered a civil judgment which can be recorded and enforced in the manner provided by law.









Part 3 - Judicial Circuit.

Division 1 - Branch Courthouses.

Section 45-2-82 - Branch offices of the judge of probate and revenue commissioner.

(a) This section shall only apply in Baldwin County.

(b)(1) In addition to the main courthouse in Bay Minette, the Legislature hereby authorizes the judge of probate and revenue commissioner to operate offices in the branch courthouses located in the Cities of Foley and Fairhope year-round, an additional office in Bay Minette, removed from the main courthouse, at the county seat in Bay Minette year-round, and an additional office in Robertsdale year-round. The judge of probate and revenue commissioner shall employ a clerk and other personnel to perform all the functions that are authorized by law to be performed for their respective offices. The offices shall remain open during the normal business hours set by the Baldwin County Commission.

(2) All documents for recordation shall be recorded in a timely manner at the main courthouse, at the branch courthouses, or at the Central Baldwin County Annex in Robertsdale where the documents are presented for recordation. Documents may be transmitted by the postal service, by hand delivery, electronically, or by other means.

(3) It is the intent of the Legislature that documents may not be routed or distributed from the original location where presented for recordation unless the document is transmitted or transported from the branch courthouse to the main courthouse for recordation.

(c) The Baldwin County Commission may authorize payment of expenses incurred at the additional offices located in Bay Minette, Fairhope, Robertsdale, and Foley according to the budgetary process established by the commission.

(d) The provisions of this section shall be retroactive to January 1, 1985.



Section 45-2-82.01 - Filing for record and preservation of orders and decrees.

The Judge of Probate of Baldwin County may conduct nonjury probate proceedings in the branch courthouses located in the Cities of Foley and Fairhope not to exceed a total of 52 days during any calendar year at each location.



Section 45-2-82.02 - Authorization and limitation of nonjury court proceedings in branch courthouses.

The circuit and district court judges for the Twenty-eighth Judicial Circuit are authorized to conduct nonjury court proceedings in branch courthouses within the Twenty-eighth Judicial Circuit located in the Cities of Foley and Fairhope not to exceed a total of 175 days in each courthouse during any year. This section shall not limit the authority of district court judges to conduct nonjury court proceedings if authorized by general law or by rule of the Administrative Office of Courts.






Division 2 - Circuit Courts.

Section 45-2-82.20 - Minute books.

(a) In the Twenty-eighth Judicial Circuit of Alabama, all orders and decrees may be made and entered by circuit judges sitting and for the circuit on a sheet or sheets now commonly called trial sheets or case action summary sheets. There shall be a trial sheet or case action summary sheet or sheets for each case docketed in such courts properly identified by the style of the case and a case number.

(b) After all orders and decrees have been made and entered, in any case, by the circuit judge or judges sitting in and for such circuit, the clerk of the circuit court of such circuit shall file such sheets or copies thereof in numerical order in well bound books labeled "Minute Books" and such judgments or decrees shall have the same force and effect as minutes of the circuit court of the circuit prior to April 30, 1986.



Section 45-2-82.21 - Passports.

In Baldwin County, passports shall be issued by the circuit clerk pursuant to the authority granted in Section 36-1-10. Any fees collected by the circuit clerk for the issuance of passports pursuant to Section 36-1-10, or otherwise, shall be deposited in a special account maintained by the clerk's office to be designated the "Circuit Clerk's Account." Funds in the Circuit Clerk's Account may be expended by the clerk for the administration of the issuance of passports and for the operation of the office of the clerk. The Circuit Clerk's Account shall be audited by the Department of Examiners of Public Accounts.






Division 3 - Compensation.

Section 45-2-82.40 - Supplemental salary for circuit and district judges.

(a) Immediately upon April 27, 1981, all circuit judges for the Twenty-eighth Judicial Circuit of Alabama shall receive a supplemental salary payable in equal monthly installments from the Baldwin County General Fund in the sum of six thousand dollars ($6,000) per year. Such supplement shall be paid in lieu of all other supplemental or expense payments heretofore authorized by law.

(b) Immediately upon April 27, 1981, all district judges for the Twenty-eighth Judicial Circuit of Alabama shall receive a supplemental salary payable in equal monthly installments from the Baldwin County General Fund in the sum of five thousand four hundred dollars ($5,400) per year, such supplement shall be paid in lieu of all other supplemental or expense payments heretofore authorized by law.



Section 45-2-82.41 - Expense and automobile allowance for district attorney.

The District Attorney of the Twenty-eighth Judicial Circuit shall receive, in addition to any other compensation and in addition to any other supplement provided by law, an expense and automobile allowance, equal to one percent of the annual salary paid by the state to the district attorney, per month, to be paid from the District Attorney's Fund of the Twenty-eighth Judicial Circuit.



Section 45-2-82.42 - County salary supplement - Circuit judges and district attorney.

(a) It has come to the attention of the Legislature that the present compensation of the circuit judges and District Attorney for the Twenty-eighth Judicial Circuit is somewhat below the average of that being paid to circuit judges and district attorneys in other judicial circuits in this state which have considerably lighter caseloads than the Twenty-eighth Judicial Circuit. Therefore, the Legislature intends through this section to provide that the compensation of the circuit judges and the District Attorney of the Twenty-eighth Judicial Circuit shall hereafter be consistent with that paid to circuit judges and district attorneys in similar judicial circuits in this state.

(b) Beginning October 1, 1987, all circuit judges and the District Attorney for the Twenty-eighth Judicial Circuit shall receive a county salary supplement in an amount, as hereinafter prescribed, which shall be in lieu of any and all other county salary supplements and expense allowances heretofore provided by law for such judges and district attorney. The total amount of such county salary supplement for such judges and district attorney shall be twenty thousand dollars ($20,000) per annum payable in equal monthly installments from the general fund of the county containing the judicial circuit. Provided, however, that the payment of the full amount twenty thousand dollars ($20,000) of such salary supplements on October 1, 1987, shall be conditioned upon the county's ability to pay such supplements as determined by the county commission from revenue projections and budget analyses. If the county commission deems that the county cannot afford to pay the full amount twenty thousand dollars ($20,000) of such salary supplements beginning October 1, 1987, then, the county commission shall phase in such salary supplements over a three-year period as follows:

It is the intent of this section that by October 1, 1989, that the total amount of the county salary supplements provided by this section for circuit judges and the District Attorney of the Twenty-eighth Judicial Circuit shall be twenty thousand dollars ($20,000) per annum. Provided further, that the county commission may pay the full twenty thousand dollars ($20,000) per annum supplement at any time they feel county finances can afford same.



Section 45-2-82.43 - County salary supplement - Court reporters.

The Baldwin County Commission, by the adoption of a resolution, may grant each court reporter of the Twenty-eighth Judicial Circuit a county salary supplement in an amount not to exceed 42 percent of the salary paid each court reporter by the state. The supplement shall be paid in equal installments from the county treasury at the same time and in the same manner that the salaries of county employees are paid. The county supplement shall be the total compensation paid to a court reporter by the county. The county supplement shall be in addition to any compensation provided by general law.









Part 4 - Probate.

Division 1 - Compensation.



Division 2 - Recording of Property Instruments.

Section 45-2-83.20 - Names and addresses of grantors and grantees required.

(a) The Probate Judge of Baldwin County shall not receive for record or permit the recording of an instrument in which the title to real property, or of any interest therein, or lien thereon, is conveyed, granted, encumbered, assigned, or otherwise disposed of, unless such an instrument has endorsed on it, printed, typewritten, or stamped thereon, the grantee's and grantor's names and latest complete addresses.

(b) The probate judge shall not be liable in damages or penalty for any error or mistake in the performance of the duties by this section if committed in good faith.

(c) This requirement imposed by subsection (a) shall be construed to be in addition to and supplemental to any other laws relating to the recording of any vesting instruments, conveying title or any interest to real property.



Section 45-2-83.21 - Special recording fee.

(a) Beginning May 18, 2017, a special recording fee of five dollars ($5) shall be collected by the Judge of Probate of Baldwin County, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the office of the judge of probate in the discretion of the county commission. No instrument shall be received for record in the office of the judge of probate unless the special recording fee of five dollars ($5) is paid. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the office of the judge of probate in the discretion of the Baldwin County Commission.

(b) The special recording fee of five dollars ($5) as provided for by subsection (a) shall be deposited by the judge of probate into the treasury of Baldwin County and kept in a special fund to the credit of the judge of probate. Monies from the special fund shall be expended at the discretion of the judge of probate for microfilming recorded documents and placing recorded documents on an electronic database including the Internet.






Division 3 - Wills and Estates.

Section 45-2-83.40 - Deposit of will during life of testator.

(a) Any testator who resides in Baldwin County may deposit his or her will with the Baldwin County Probate Court. The will shall be sealed in an envelope with the name and address of the testator and the date of deposit noted thereon. If the will is deposited by a person other than the testator, that fact also shall be noted on the envelope. The size of the envelope may be regulated by the Baldwin County Probate Court to provide uniformity and ease of filing.

(b) The judge of probate shall issue a receipt for the deposit of the will and shall maintain a registry of all wills deposited in the probate court. The original will, unless withdrawn pursuant to subsection (c) or opened after death of the testator pursuant to subsection (d), shall be kept on file.

(c) A testator may withdraw the testator's will during the testator's lifetime, but the judge of probate shall deliver the will only to the testator personally or to a person duly authorized to withdraw it for the testator, by a writing signed by the testator and two witnesses other than the person authorized.

(d) If a will has been filed with the probate court for safekeeping during the testator's lifetime, the court on learning of the death of the testator shall open the will and give notice of the court's possession to the executor named in the will, otherwise to some person interested in the provisions of the will. If probate jurisdiction belongs to any other court, the will shall be delivered to that court.

(e) Guidelines and procedures for the implementation of this section shall be developed jointly by the Judge of Probate of Baldwin County and a committee of the Baldwin County Bar Association to be appointed by the President of the Baldwin County Bar Association.

(f) The Judge of Probate of Baldwin County may collect a filing fee not to exceed twenty-five dollars ($25) for each will filed for safekeeping. The fee shall be collected at the time of filing and shall be remitted to the Baldwin County Commission to the credit of the general fund.









Part 5 - Pretrial Release and Community Corrections.

Section 45-2-84 - Legislative intent.

The purpose of this part is not only to promote the rehabilitation of offenders, but insofar as possible, to make the implementation of this part self-supporting. It is also the intent of the Legislature that the provisions of this part pertaining to pretrial release shall be a guide to judicial officers in Baldwin County, as defined herein, to insure that no person be needlessly detained in the county because of his or her personal economic circumstances so long as his or her release shall not be contrary to the public interest and also shall serve the purpose of assuring the defendant's presence at the trial. It is not the intent of the Legislature that this part be so liberally construed as to allow the indiscriminate release of accused persons.



Section 45-2-84.01 - Powers and duties of county commission.

(a) The Baldwin County Commission may implement this part. Upon implementation of this part, the Baldwin County Commission shall have the duty to generally superintend all administrative functions pursuant hereto, subject, however, to the provisions of duly promulgated rules by the Baldwin County Pretrial Release and Community Corrections Board. The Baldwin County Commission and the Baldwin County Pretrial Release and Community Corrections Board may not direct any judicial officer in the exercise of his or her judicial function.

(b) The Baldwin County Commission, by resolution and any necessary supporting interagency agreement, may delegate and assign the commission's duties to superintend, administer, and staff the Baldwin County Community Corrections Center and the programs developed pursuant to this part to the Sheriff of Baldwin County or the Baldwin County Pretrial Release and Community Corrections Board.

(c) The Baldwin County Commission or its delegated agency may employ and dismiss personnel employed to carry out this part in the same manner as other employees except that the director, two department chiefs, and the financial officer shall be appointed or contract positions.

(d) The director shall be appointed or contracted with by the Baldwin County Commission or its delegated agency. The Baldwin County Commission or its delegated agency may not appoint or contract with a director without the approval of a majority of the members of the Baldwin County Pretrial Release and Community Corrections Board.

(e) The Baldwin County Commission or its delegated agency shall be the agency to apply for, receive, and administer any grant funds received from any government agency or private entity.

(f) The Baldwin County Commission may contract with municipalities in the county for defendants in municipal jails to participate in programs pursuant to this part.



Section 45-2-84.02 - Definitions.

As used in this part, the following words shall have the following meanings:

(1) BALDWIN COUNTY COMMUNITY CORRECTIONS CENTER. The entity, programs, or physical structure which shall provide the programs or custodial care for eligible persons released from custody prior to the adjudication of their case or sentenced to participate in programs developed pursuant to this part after having been adjudicated and sentenced.

(2) BALDWIN COUNTY COMMUNITY CORRECTIONS FUND. A fund established in a local bank and supervised by either the Baldwin County Commission, the Baldwin County Sheriff's Office, or the Baldwin County Pretrial Release and Community Corrections Board for the deposit of all funds, from whatever source, collected for the operation and supervision of the programs developed and operated pursuant to this part. The agency superintending the Baldwin County Community Corrections Center shall supervise and manage this account. Funds deposited into this account for the benefit of third parties as ordered by the court shall be so designated or may be subsequently deposited and designated in a separate account.

(3) BALDWIN COUNTY PRETRIAL RELEASE AND COMMUNITY CORRECTIONS BOARD. A five-member board established to promulgate the administrative and program regulations of operations of the pretrial release programs and community correction programs developed pursuant to this part and to provide oversight, advice, guidance, and recommendations to the Director of the Baldwin County Community Corrections Center. The board shall consist of the following officers or their delegated representative:

a. The presiding circuit court judge.

b. The county commission chair.

c. The sheriff.

d. The district attorney.

e. The circuit clerk.

The board shall elect a chair from among its members. The board shall make and publish its own rules for the conduct of its affairs. The chair shall be required to call a meeting of the board upon the request in writing of any three members of the board.

(4) DIRECTOR. A person appointed or contracted with by the Baldwin County Commission or the delegated agency as set forth in Section 45-2-84.01 with the approval of the majority of the members of the Baldwin County Pretrial Release and Community Corrections Board for the specific purpose of supervising the Baldwin County community corrections programs, pretrial release programs, the Baldwin County Community Corrections Center, and any other activities or programs developed pursuant to this part.

The director shall not be appointed or contracted with for a term longer than four years. The director may be reappointed or contracted with for as many terms as approved by the Baldwin County Pretrial Release and Community Corrections Board.

The director shall employ the appointed or contract positions otherwise provided for in this part with the approval of the head of the agency superintending the Baldwin County Community Corrections Center. The terms of the persons employed by the director in appointed or contracted positions shall not exceed the term of the director.

(5) ELIGIBLE PERSON. An offender who at the time of his or her application or consideration for pretrial release or community corrections programs pursuant to this part is not presently charged with the offense of murder, kidnapping in the first degree, rape in the first degree, sodomy in the first degree, selling or trafficking in controlled substances, robbery in the first degree, sexual abuse in the first degree, forcible sex crimes, lewd and lascivious acts upon a child, assault in the first degree, or domestic violence in the first degree. A person who has a pattern of violent behavior, regardless of the charges against the person, shall not be an eligible person for purposes of this part. In reaching this determination, the court may consider prior convictions, other acts not resulting in conviction or criminal charges, and the behavior of the offender while in state, county, or municipal confinement.

(6) GROSS INCOME. Total salaries, wages, and other compensation received by an eligible person for work performed while the person is released pursuant to this part, before all sums are withheld for federal income tax, state income tax, taxes paid by an employee under the Federal Deposit Insurance Contributions Act, group insurance, union dues, garnishments, or court-ordered payments to or through the State Department of Human Resources.

(7) JUDICIAL OFFICER. Any circuit or district judge in the Twenty-eighth Judicial Circuit.

(8) SUPERVISION FEE. A fee imposed on any eligible person, as defined in this part, by any judicial officer or the Baldwin County Pretrial Release and Community Corrections Board to compensate the Baldwin County Community Corrections Center for administrative and supervisory functions performed for any eligible person for any pretrial release programs, rehabilitative programs, alternative sentencing programs, educational programs, intervention programs, treatment programs, supervision programs, or other programs established pursuant to this part to serve the courts of the Twenty-eighth Judicial Circuit.



Section 45-2-84.03 - Release of eligible persons; participation in programs.

(a) Any eligible person, who is within the jurisdiction of the Circuit or District Courts of the Twenty-eighth Judicial Circuit, may be released at the discretion of a judicial officer from the Baldwin County Jail pursuant to the terms of the pretrial release program developed pursuant to this part or upon conviction sentenced to the custody of the Baldwin County Community Corrections Center or placed in programs developed pursuant to this part.

(b) An eligible person may be considered for participation in the programs developed pursuant to the provisions of this part upon an order of the court having jurisdiction of the eligible person, upon the motion of the eligible person, and upon motion of the district attorney. An eligible person may not be ordered by a judicial officer to be placed in the programs developed pursuant to this part unless the eligible person meets the criteria promulgated by the Baldwin County Pretrial Release and Community Corrections Board for admission into a program and there is space available for the eligible person.



Section 45-2-84.04 - Payment of court ordered sums.

Any eligible person who has been sentenced to the Baldwin County Community Corrections Center or a program pursuant to this part, granted probation or whose sentence has been otherwise suspended, and it is conditioned on the payment of court costs, fines, restitution, appointed attorney fee recoupment, or payment of any other court ordered sums, the eligible person may be ordered to report to the Baldwin County Community Corrections Center for times the court deems sufficient for the periodic payment of the above sums, together with a daily supervision fee in an amount to be determined by the Baldwin County Pretrial Release and Community Corrections Board, but not less than one dollar ($1) to be paid to the Baldwin County Community Corrections Fund. The Baldwin County Pretrial Release and Community Corrections Board shall promulgate rules for the management and disbursement of monies ordered by the court to be paid to third parties.



Section 45-2-84.05 - Credit for jail time; community service; violations of terms and conditions.

(a) Any person who has been released from custody or sentenced under this part may be required by the court to report to the Baldwin County Jail during weekends or at the times or intervals of time as the court may direct. Jail time credit may be given for the time served and calculated in the customary manner. In no event shall the number of days in confinement exceed the number of days in the original sentence. Any person who has been ordered released or sentenced pursuant to this part may be required by the judicial officer as a condition of release or sentencing to perform community service hours for nonprofit entities, civil organizations, or government agencies as directed and supervised by the Baldwin County Community Corrections Center.

(b) Any part of a day spent outside of jail or the custody of the Department of Corrections, but in the actual physical custody of the Baldwin County Community Corrections Center shall be counted as a full day toward the serving of the sentence imposed unless otherwise provided by the court. If a person violates the terms and conditions laid down for his or her conduct, custody, and employment, he or she shall be returned to the sentencing court. The court may then deny the defendant pretrial release or if the defendant has been sentenced require that the balance of the sentence be spent in actual confinement at a jail or with the Department of Corrections and may cancel any earned reduction of his or her term.



Section 45-2-84.06 - Application for pretrial release; payment of fees, etc.

(a) Any person charged in Baldwin County for an offense, other than those enumerated in subdivision (5) of Section 45-2-84.02, may request and apply for pretrial release under this part. Employees of the Baldwin County Community Corrections Center or other persons designated by rules of the Baldwin County Pretrial Release and Community Corrections Board may investigate, evaluate, and recommend to a judicial officer the terms of the defendant's pretrial release pursuant to a pretrial release program developed by the Baldwin County Pretrial Release and Community Corrections Board. The defendant shall be notified prior to his or her release of all fees or other monies he or she will be responsible to pay if he or she participates in pretrial release pursuant to this part.

(b) The judicial officer having jurisdiction of the defendant may order, as a condition of pretrial release pursuant to this part, that in addition to any fees charged by the Baldwin County Pretrial Release and Community Corrections Board the defendant pay monies otherwise ordered by the court.



Section 45-2-84.07 - Periodic reporting; supervision fee.

(a) In addition to all other conditions of release of a defendant pending trial as now or hereafter provided by law or rule of court, a judicial officer, as a condition of release, may require the defendant to report to the Baldwin County Community Corrections Center on a periodic basis pending adjudication and require the defendant to pay the Baldwin County Community Corrections Fund a reasonable supervision fee in an amount to be determined by the Baldwin County Pretrial Release and Community Corrections Board, but not less than one dollar ($1) per day, to cover the costs of supervision.

(b) Any preadjudication monies that have been ordered by the court to be paid by the defendant may be paid to the Baldwin County Community Corrections Fund for management and disbursement as ordered by the court. For any monies ordered to be paid to the Baldwin County Community Corrections Fund for payment to third parties or the court, the Baldwin County Pretrial Release and Community Corrections Board may establish a fee to be paid by the defendant for the administration and payment of monies to the court or third parties.



Section 45-2-84.08 - Rules and regulations; revocation hearings.

(a) The Baldwin County Pretrial Release and Community Corrections Board may promulgate rules and regulations for establishing pretrial release programs, alternative sentencing programs, educational programs, intervention programs, treatment programs, supervision programs, and other programs to serve the courts of the Twenty-eighth Judicial Circuit.

(b) A person who has been released or sentenced pursuant to this part and who has violated a condition of release or sentencing shall be subject to revocation of release or subject to revocation of any other sentence imposed upon motion of the court, the district attorney, or the supervising officer of the defendant in the program in which he or she has been placed. A revocation hearing shall be conducted by the court as provided by the Alabama Rules of Criminal Procedure for bond revocation in cases of violation of terms of pretrial release and probation revocation in cases where conditions of sentencing have been violated.

(c) The procedures and programs in this part shall be cumulative and in addition to all other bond and release procedures and sentencing procedures provided by law.



Section 45-2-84.09 - Failure to report for confinement.

Any person released under this part at any stage of the proceeding of his or her case, or ordered confined to the Baldwin County Community Corrections Center or other specified area of confinement, who willfully fails to report for confinement as ordered, shall be deemed to have escaped from the institution to which the person has been sentenced, and upon conviction, shall be subject to the punishment provided for escape therefrom.



Section 45-2-84.10 - Payment of portion of earnings; payroll deduction.

Any person released from jail or the custody of the Department of Corrections pursuant to this part or sentenced under the provisions of this part may be ordered to pay into the Baldwin County Community Corrections Fund a sum in an amount to be determined by the Baldwin County Pretrial Release and Community Corrections Board, but not less than an amount equal to 20 percent of his or her gross earnings earned while released from jail or the custody of the Department of Corrections. The court having jurisdiction of the case, as a condition to releasing a defendant or granting a suspended sentence pursuant to the terms of this part, may require that the defendant establish a payroll deduction for the payment of any sums due pursuant to this part or that the employer pay the wages of the defendant directly to the Baldwin County Community Corrections Fund. All sums collected, whether by payroll deduction or otherwise, shall be paid over to and collected by the Baldwin County Community Corrections Center and deposited into the Baldwin County Community Corrections Fund, which shall be established under the conditions and for the purpose set out in this part.



Section 45-2-84.11 - Administrative and supervision fees.

The Baldwin County Pretrial Release and Community Corrections Board may establish administrative and supervision fees to fund pretrial release programs, alternative sentencing programs, educational programs, intervention programs, supervision programs, treatment programs, and other programs to serve the courts of the Twenty-eighth Judicial Circuit and may collect fees from any person placed in the programs developed pursuant to this part. The Baldwin County Pretrial Release and Community Corrections Board shall have the sole authority to establish fees to be charged. The director shall make recommendations to the board regarding the fees to be charged.



Section 45-2-84.12 - Waiver of fees.

Any judicial officer of the Twenty-eighth Judicial Circuit, upon making a determination that the defendant is indigent and not able to be employed, may waive or defer any administrative or supervision fee, or a portion thereof, associated with a defendant's assignment to a program administered pursuant to the terms of this part. The court, in making this determination, should take into consideration that it is the intent of the Legislature that the programs established hereunder should strive to be self-supporting.



Section 45-2-84.13 - Disposition of funds.

All sums collected pursuant to this part other than those collected under order of the court for the benefit of some other purpose or agency, shall be expended for implementation of this part, including, but not limited to, paying salaries and other expenses involved in the execution of this part, including supervision of the defendants, housing, feeding, medical care, and transportation of defendants committed to the program, matching any federal or state grants which may be available in relation to the purpose of this part, investigation and screening of prisoners subject to this part, the leasing, purchasing, or construction of buildings used as the Baldwin County Community Corrections Center, or any other purpose reasonably related to carrying out this part or in furtherance of the intent of this part.



Section 45-2-84.14 - Transport of eligible persons; participants not deemed government agents or employees.

The Baldwin County Commission, its employees and agents, the Baldwin County Sheriff's Office, its agents and employees, or the Baldwin County Community Corrections Center, its agents or employees, may transport eligible persons to any job site within the county at the expense of the eligible person and shall not be liable for any damage or injury caused to the eligible person during the transportation. No eligible person in any programs pursuant to this part shall be deemed an agent or employee of the board, state, county, or sheriff while participating in programs under this part or while going to and from places of employment or other areas specified while in the program.



Section 45-2-84.15 - Exemption from civil liability.

The Baldwin County Pretrial Release and Community Corrections Board and the Baldwin County Community Corrections Center, its members, agents, and employees shall be exempt from civil liability for any act or omission occurring while acting in an official capacity under this part.



Section 45-2-84.16 - Punishment for contempt.

This part shall not interfere with or prevent the exercise by any court of its power to punish for contempt.



Section 45-2-84.17 - Implementation by resolution; allocation of funds; personnel; probation officers.

(a) The Baldwin County Commission may by resolution implement this part. The Baldwin County Commission upon passing a resolution to implement this part shall by the terms of the same resolution or by separate resolution provide for the method of operation of the part in accordance with terms set forth in Section 45-2-84.01. Upon implementation of this part by the Baldwin County Commission, the Baldwin County Pretrial Release and Community Corrections Board shall be deemed established.

(b) The Baldwin County Commission, upon implementation of this part, may allocate funds to the Baldwin County Community Corrections Fund, as it deems necessary for the implementation, operation, and expansion of the Baldwin County Community Corrections Center and programs established pursuant to this part. In allocating funds to the Baldwin County Community Corrections Fund, the Baldwin County Commission shall take into account the reasonableness of fees being charged and collected for the programs, as it is the intent of the Legislature that the Baldwin County Pretrial Release and Community Corrections Board charge and collect supervision fees so that programs under this part, whenever appropriate, will be self-supporting.

(c) The Baldwin County Commission or its delegated agency authorized to generally superintend all administrative and operational functions pursuant to this part may employ and dismiss personnel, direct, regulate, and supervise personnel, obtain fidelity bonds for the faithful performances of duties, and create positions and set pay grades necessary for the implementation of this part and budget allocations.

(d) Any personnel employed pursuant to this part responsible for supervision of defendants and designated as a probation officer as defined by the Baldwin County Pretrial Release and Community Corrections Board shall have the same authorities and powers vested in deputy sheriffs and other law enforcement officers of the State of Alabama and shall be required to meet the same qualifications as law enforcement officers. This authority shall be limited to carrying out the objectives of this part, taking into custody defendants charged with new crimes while placed in programs pursuant to this part, and things incidental thereto.



Section 45-2-84.18 - Fund surplus.

If, at the end of any calendar year, there remains a surplus in the Baldwin County Community Corrections Fund, the surplus may be held by the Baldwin County Pretrial Release and Community Corrections Board to be used to expand the provisions of this part or be paid over to the General Fund of Baldwin County Commission at the discretion of the Baldwin County Pretrial Release and Community Corrections Board to be used to expand the services provided to defendants and victims in the criminal justice system, including, but not limited to, the sheriff, the district attorney's office, the law library, or any funds for the benefit of the court, court facilities, and equipment for indigent defense.









Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Section 45-2-100 - Expenditure of public school funds for supplies for use by the office of the county superintendent of education.

(a) The Baldwin County Board of Education is hereby authorized to expend public school funds for supplies and equipment to be used in the office of the county superintendent of education over and beyond the supplies and equipment furnished by the Baldwin County Commission.

(b) This authorization for the Baldwin County Board of Education to expend public school funds for supplies and equipment for the superintendent's office shall in no way relieve the Baldwin County Commission of its responsibility to continue furnishing suitable office quarters, forms, and supplies to the Baldwin County Superintendent of Education.



Section 45-2-100.1 - Compensation - Board of education.

Each member of the Baldwin County Board of Education, in addition to any other compensation provided by law, shall receive the same mileage reimbursement as paid to employees of the Baldwin County Board of Education for actual mileage to and from official meetings of the board.






Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-2-110 - Compensation - Board of registrars.

In Baldwin County, in addition to any and all other compensation, salary, and expense allowance provided for by law, there may be paid to each member of the board of registrars a county expense allowance in the amount of forty dollars ($40) per day. The amount paid under this section shall be paid out of the county general fund in the same manner as other county officials are paid.



Section 45-2-110.01 - Health insurance coverage.

The Baldwin County Commission, by resolution duly adopted, may authorize the members of the Baldwin County Board of Registrars to be covered under the county health insurance program and may pay the full cost of the county's share of the cost to the same extent as it pays for a full-time regular county employee or may pay the amount permitted under the county health insurance program for the member to be covered in the same manner as a county employee is covered under the county health insurance program.






Part 2 - Compensation of Election Officers and Poll Workers.

Section 45-2-111 - Compensation - Poll workers.

In Baldwin County, each poll worker shall receive compensation payable out of the general fund of the county as set by the county commission from time to time. The compensation shall be in lieu of any and all prior or subsequent compensation provided by local law.



Section 45-2-111.01 - Compensation - Election officials.

In Baldwin County, election officials who work at polling places are hereby entitled to an additional per diem allowance in such an amount as will, together with any amount paid by the state, make the total paid to such officials thirty dollars ($30) for each day they work at the polls. If the amount paid to such officials as compensation or expense allowance by the state increases in the future, then the amount paid by the county under this section shall automatically decrease in a like amount. In addition, the returning officer shall be entitled to a mileage allowance in the amount of eighteen cents ($.18) per mile. The expense allowances provided for in this section shall be paid from the general fund of the county.






Part 3 - Polling Places.

Section 45-2-112 - Designation of fire stations as polling places.

In addition to the authority granted in Chapter 46 of Title 11 and Article 1, commencing with Section 17-6-1, of Chapter 6 of Title 17, the Baldwin County Commission or any Baldwin County municipal governing body may designate any fire station whose fire department receives any portion of the tax proceeds derived from Section 45-2-242, as a voting place for any voting precinct, district, center, or ward for elections held in Baldwin County, whether primary, general, or special or federal, state, district, county, or municipal. When so designated by the Baldwin County Commission or any Baldwin County municipal governing body, no fire department shall deny access to a fire station for an election pursuant to this section and the access shall be free of charge.









Article 12 - Employees.

Section 45-2-120 - Purpose.

The purpose of this article is to establish a Baldwin County personnel merit system in order to maintain high quality employee conduct, integrity, and concern for the public interest.



Section 45-2-120.01 - Definitions.

As used in this article, the following words shall have the following meanings:

(1) APPOINTING AUTHORITY. The sheriff, judge of probate, revenue commissioner, the county commission, or the county administrator authorized by the county commission to act in its behalf.

(2) APPOINTED CONTRACT EMPLOYEE. A limited class of employees who serves under contract with the county commission as specified in this article or other statute.

(3) APPOINTED EMPLOYEE. A limited class of employees who serves at the pleasure of a county department as designated in this article.

(4) BOARD. The Baldwin County Personnel Appeals Board.

(5) CLASSIFIED EMPLOYEE. An individual who is assigned to a regular position authorized by the county commission whose salary is paid with funds allocated by the county commission and which initially includes a probationary period of not more than six months during which time a probationary employee is not a merit employee. Time spent in special training or education courses shall not be considered a part of the probationary period.

(6) COUNTY. Baldwin County.

(7) COUNTY COMMISSION. The governing body of Baldwin County or any succeeding governing body that may be established.

(8) DEPARTMENT HEAD. All persons having the authority to hire employees for the various departments of county government under their direct supervision or as may be authorized hereafter by the county commission.

(9) PROBATIONARY EMPLOYEE. An employee assigned to a classified position who has not achieved permanent status.



Section 45-2-120.02 - Personnel merit system established.

There is established a merit based personnel system for Baldwin County. This system is based on the following principles:

(1) The recruitment, selection, and advancement of employees based on their seniority, education, demonstrated job performance, knowledge, and skills, including the open competition of qualified applicants for initial appointment.

(2) The establishment of pay rates consistent with the principle of equal pay for equal jobs.

(3) The opportunity for training of employees, as needed, to assure quality job performance.

(4) The retention of employees on the basis of county needs, adequacy of performance, the correction of inadequate performance, when possible, and the separation of employees who cannot or will not improve their performance to meet standards.

(5) The assuring of fair treatment of applicants and employees in all aspects of personnel administration without regard to political affiliation, sex, race, color, religion, national origin, impairment, or age.

(6) The providing to all classified employees who have been notified of disciplinary action access to a fair and impartial hearing to review the disciplinary action. The hearing shall include for those employees who have been suspended without pay, demoted, or separated, due process procedures, and upon timely request of the employee, a hearing before the appeal board created in this article.



Section 45-2-120.03 - Employees subject to system.

All county employees shall be hired, retained, disciplined, and dismissed based on rules, policies, and procedures adopted to implement this article. This personnel system shall apply to all employees except the following:

(1) Elected officials.

(2) Members of appointed boards and commissions.

(3) Volunteers who receive no compensation from the county.

(4) Persons performing work under contract with the county and not carried on the payroll as employees.

(5) Persons whose employment is subject to the approval of the United States Government or the State of Alabama.

(6) Appointed employees.

(7) Appointed contract employees.



Section 45-2-120.04 - Hearing required for separation from county employment.

All classified county employees who have successfully completed a probationary period with the county shall not be separated from county employment without the minimum of a hearing with the employees' department head and the personnel director if requested by the employee.



Section 45-2-120.05 - Powers and duties of county commission.

The county commission shall establish a personnel system for Baldwin County and create a personnel department. The county commission shall adopt all rules, policies, and procedures necessary for the creation and operation of the department.



Section 45-2-120.06 - Personnel department - Duties; funding.

The personnel department shall assist the county commission in the establishment and implementation of a merit-based personnel system. The county commission shall fund the personnel department adequately for the department to carry out its tasks and duties including necessary and reasonable funding for operation of the personnel appeals board.



Section 45-2-120.07 - Rules, policies, procedures.

The personnel department shall promulgate all rules, policies, and procedures necessary to implement this article after consultation with the county commission and subject to the approval of the county commission. All rules, policies, and procedures shall be submitted to the county appointing authorities and department heads prior to final adoption and approval by the county commission. The initial rules, policies, and procedures to implement this article shall be approved by the county commission within 90 days of July 31, 1995.



Section 45-2-120.08 - Personnel Appeals Board.

(a) There shall be established the Baldwin County Personnel Appeals Board. The board shall hear all appeals from final action as requested by an affected employee.

(b) The Baldwin County Personnel Appeals Board shall be composed of five persons who are residents of the county. The members of the board shall be appointed as follows: Two members shall be appointed by the county commission, two members shall be selected by the classified employees using the procedure provided in this section. The fifth member shall be selected by the other four members of the board within 30 days after the four members of the board are selected and take office. In the event the four members of the board cannot agree on a fifth member within 30 days, then the fifth member shall be selected as follows: The members appointed by the county commission shall nominate one person and the members selected by the classified employees shall nominate one person. From these two nominees, the fifth member of the board shall be selected by lot.

(c)(1) The personnel department shall notify all classified employees that nominations for membership on the board will be accepted for a period of 10 work days from that date and instructing all interested classified employees to submit nominations to the Personnel Director of Baldwin County within that period. Nominations shall be limited to persons who are classified employees of the county.

(2) The personnel director shall compile a list of the nominations and cause ballots to be prepared and distributed to all classified employees and shall instruct all classified employees of their right to vote for one name contained on the list of nominees.

(3) The employees shall be instructed to tender their ballots in sealed envelopes to their supervisors within five work days for submission to the personnel director who shall make appropriate arrangements for their tabulation. Upon tabulation of the ballots, the personnel director shall obtain written certification executed by all the county employees who assisted during the counting of the ballots and shall submit the fully executed written certification to the Baldwin County legislative delegation following each election. The certification and ballots shall be retained by the personnel director as public records for 12 months from the date of certification of the results.

(4) In the event that any one employee received a majority of all votes cast, he or she shall be deemed elected to serve on the board. In the event that no employee receives a majority of all votes cast, then the names of the two employees receiving the most votes on the initial ballot shall be placed on a run-off ballot and voted upon by the employees as set forth above. The employee then receiving the most votes shall be deemed elected to membership on the board.

(d) No person who holds elected office, is a candidate for elected office, or receives a salary from the county, except the classified employee board members, shall serve on the board. An employee board member's term shall immediately terminate upon occurrence of any one of the foregoing conditions. A vacancy shall be filled in the same manner as the original appointment of a board member as soon as possible after a vacancy occurs. A board member shall be eligible for reappointment to successive terms on the board.

(e) Each member shall serve a three-year term with the exception of the initial members of the board. The initial members shall draw lots to determine two members who shall serve a three-year term, two members who shall serve a two-year term, and one member who shall serve a one-year term.

(f) The board shall follow administrative procedures adopted by the county commission to implement the appeals process. The personnel department shall provide all necessary clerical and administrative support for the board. The board shall meet as needed. Each year, board members shall select from among themselves a chairperson and secretary of the board. Board members may be compensated as established from time to time by the county commission.

(g) All testimony shall be under oath and the board has the power to subpoena witnesses and demand production of relevant documents. The board has the authority to affirm, revise, or amend any previous personnel decisions after a hearing.

(h) The board shall hear all appeals from the final action of the department head with respect to disciplinary action. From any adverse decision of the county commission, the employee shall be entitled to, within seven work days, appeal to the Circuit Court of Baldwin County for a nonjury trial.



Section 45-2-120.09 - Appeals from disciplinary actions.

(a) A classified employee shall have the right to appeal any disciplinary action taken against him or her. An employee on probationary status shall not have that right unless the employee had permanent status in some other position at the time of appointment to the probationary position. An employee desiring to appeal any disciplinary action directed against him or her shall first exhaust any administrative remedy as provided by policy of the commission. Upon exhausting any administrative remedy, the employee shall then file his or her appeal in writing with the personnel director within seven calendar days of the last final administrative action on the disciplinary action, and shall request a hearing before the personnel appeals board. Within seven calendar days after the receipt of the appeal, the personnel director shall file with the chair of the board and mail to the employee by certified mail a statement specifying the charges against the employee on which the disciplinary action was based. Upon the filing of the charges, the chair shall call a meeting of the board to be held within 30 days after the filing of charges to hear the appeal, and shall forthwith give notice by certified mail to the employee and the board of the time and place of the meeting. Notice must be given 10 days prior to the meeting. The board shall have the authority to continue the hearing from time to time as may be necessary. In preparing for and conducting the hearing, the chair and secretary of the board shall each have the power to administer oaths, to subpoena and require the attendance of witnesses and the production of books, documents, and accounts pertaining to the grievance.

(b) Subpoenas issued as herein provided shall be served and the fees and allowances for the services thereof shall be the same as is provided by law for the service of subpoenas issued by the Circuit Court of Baldwin County. The fees and allowances in connection with the service of the subpoena issued at the request of the county commission upon request of the board shall constitute reasonable and necessary expenses of the board. Any subpoena issued at the request of the employee shall be served as aforesaid, but only after the employee shall have deposited sufficient security with the sheriff or other recognized officer as will guarantee payment of the fees and allowances for the service. Any person failing to obey any summons by either of the officers of the board without good cause, to be determined by the Circuit Court of Baldwin County, may be punished by the court in the same method and manner as is provided by law for contempt of the court, and any person failing to obey any order or subpoena of the court, may be proceeded against by the court as is by law provided in the case of contempt of the court. In addition, any employee of the county who fails to obey any of the orders or subpoenas may be disciplined as provided in this article.

(c) At the hearing before the board, the employee and his or her department head or supervisor shall each have the right to be represented by counsel, with the county commission authorized to employ legal counsel to represent the interest of the county, the hearing shall be governed by rules of practice and procedure as shall be adopted by the board, and in conducting the hearing, the board shall not be bound by the technical rules of evidence. No informality of procedure in the conduct of the hearing shall invalidate any recommendation made by the board. At the conclusion of the hearing, and within five working days therefrom, the board shall recommend to the commission one of the following:

(1) That the disciplinary action taken against the employee be affirmed.

(2) That the disciplinary action be reversed and that the employee be reinstated with full back pay at the normal rate of pay that would have been in effect for the employee had he or she not been suspended without pay.

(3) That the disciplinary action be reduced and that the employee be reinstated either without or with pay for any time suspended without pay.

(d) The recommendation shall be in writing to the chair of the county commission, and the county commission shall act upon such recommendation at its next regular or special called meeting and shall vote their approval or disapproval of the action of the board or may modify if the modification is less stringent than the action of the board, with the action becoming a matter of its official and public records.



Section 45-2-120.10 - Hiring of employees; placement actions.

(a) Each appointing authority and department head is authorized to hire employees to fill approved vacancies as established by the county commission. All classified employees and temporary employees shall be hired from a certified register provided by the personnel department of job applicants who meet the job-related qualifications. After a certified register is submitted to a county appointing authority or department head, the selection of an employee shall be acted upon within 30 days of submission for approval of the county commission. An appointed employee is not required to be hired from a certified register. Employees appointed by the county shall be classified employees, except as provided by this article.

(b) All personnel activities shall be in accordance with the rules, policies, and procedures adopted by the county commission.

(c) The county commission shall provide full, fair, and adequate justification for each placement action taken and must be able to relate each such action to objective criteria established from commencement of the requisition and recruiting process. The county commission is directed to establish sufficient safeguards to prevent the arbitrary or capricious application of personnel policies and procedures to classified employees.



Section 45-2-120.11 - Classification of existing employees.

All existing employees of Baldwin County who have successfully completed a probationary period on July 31, 1995, as currently provided shall be classified employees except employees designated in appointed employee positions as provided in this article.



Section 45-2-120.12 - Appointed and contract employees.

One appointed employee position may be filled by the judge of probate which position shall be designated chief clerk. Two appointed employee positions may be filled by the revenue commissioner which positions shall be designated chief clerk of collections and chief appraiser. Three appointed employee positions may be filled by the sheriff which positions shall be designated chief deputy, chief jailer, and chief of the civil division. The following shall be appointed contract employees: County administrator, emergency management director, juvenile detention director, personnel director, building official, clerk/treasurer, county engineer, development and environmental director, budget director, and communication and information systems director. Each of the appointed contract employees shall be employed under contract with the commission. Each contract shall include at a minimum the following provisions:

(1) A provision for termination and severance.

(2) A job description for the position.

(3) An annual written evaluation to be reviewed with the employee and retained by the commission in the employee's personnel file.

(4) A provision that the contract will be nonbinding on the successor commission after each four-year election; however, the contracts must be cancelled or continued within 90 days of the successor commission taking office.

(5) A provision that any appointed contract employee employed by the county commission may not be subject to any action to cancel or not to renew the contract or in any other manner dismiss or terminate the contract employee except by a three-fourths vote of the elected members of the county commission.



Section 45-2-120.13 - Power of commission to contract for professional services.

This article shall not affect the power of the county commission to contract for professional services or services not performed by a county employee on a regular basis.



Section 45-2-120.14 - Construction of article.

It is the intent of the Legislature that the personnel system, appeals processes, policies, procedures, rules, and regulations herein established shall comply with and be construed to be in pari materia with orders of the Circuit Court of Baldwin County in that certain litigation styled Baldwin County Employees Association versus Baldwin County Commission Case No. CV-90- 831, CCP.



Section 45-2-120.15 - Effective date.

The provisions of this article providing for the hiring of county employees from certified registers shall become operative 90 days from July 31, 1995.






Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Part 1 - Access to Property.

Section 45-2-140 - Emergency services.

In Baldwin County, the county or any municipality or any of its respective agents, contractors, agencies, or departments may access property using privately owned roads for purposes of providing emergency services and debris cleanup when the Governor declares a state of emergency or declares any portion of Baldwin County a disaster area.






Part 2 - Forest Protection.

Section 45-2-141 - Protection of forests; costs.

(a) The County Commission of Baldwin County is authorized, when the need exists, to provide for the protection of forests from fire, insects, disease, beavers, and other pests in Baldwin County by participating in the Alabama Forestry Commission's forest protection program in the manner hereinafter specified.

(b)(1) After the Baldwin County Commission has determined that such a need does exist in Baldwin County, the county commission may, in the manner hereinafter specified, provide for a finance charge to be paid by the owners of forest lands located in Baldwin County for the use of the land for timber growing purposes amounting to the whole or any part of the cost of such forest protection program, but not in excess of ten cents ($.10) per acre, provided such finance charge is not greater than the benefit accruing to such forest lands due to availability of such forest protection as specified in subsection (a).

(2) "Forest lands" as used in this section, shall mean any land which supports a forest growth, or which is being used or reserved for such purpose. "Forest lands" as used in this section, shall not include any lands primarily used for residential purposes or homesites of five acres or less, nor shall it include any publicly owned lands.

(3) The finance charge fixed as provided in subdivision (1) shall be payable at the same time and in the same manner as county taxes, and the owners of the "Forest lands," as herein defined, shall make report of the same to the Tax Assessor of Baldwin County, Alabama, at the time fixed by law for making return of the property of such property owned. Finance charges levied shall constitute a lien on the property against which they are charged or taxed in case of default in the payment of such financial charge.

(c) The county governing body of Baldwin County is authorized to appoint agents and delegate authority to individuals to search out forest lands in Baldwin County, to determine the area and owners thereof, and report the same to the Tax Assessor of Baldwin County who shall be authorized, after notice by mail to such owners, and hearing before the county governing body if so requested by such owners, to place the finance charge against the forest lands as may be determined by the report of such agents or the determination of the county governing body. It shall be the responsibility of the County Commission of Baldwin County to establish such rules and regulations as are necessary to administer the provisions of this section.

(d) The finance charge herein imposed shall be due and payable to the Tax Collector of Baldwin County, and shall when collected, be paid to the Treasurer of Baldwin County. All monies collected in accordance with this section shall be spent in participating in the Alabama Forestry Commission's forest protection program in Baldwin County as specified in subsection (a) and less administrative expenses of one thousand dollars ($1,000) per year and paid to Baldwin County.

(e) The County Commission of Baldwin County is authorized to remove such finance charge after the county commission has determined that the finance charge is no longer needed. The county commission shall hold public hearings to determine whether or not the finance charge is still needed. Procedures for such public hearings shall be the same as those in subsection (c).






Part 3 - Funding.

Section 45-2-142 - Civil air patrol, Daphne and Hub City Search and Rescue Squads.

The Baldwin County Commission is hereby authorized to appropriate the combined sum of not more than one thousand dollars ($1,000) each year to the Baldwin County civil air patrol, the Daphne Search and Rescue Squad and/or the Hub City Search and Rescue Squad for the purpose of assisting said organizations in purchasing equipment and supplies. Such appropriation shall be made from any funds in the county treasury which are not otherwise appropriated and shall be made upon the warrant of the chairman of the county governing body.



Section 45-2-142.01 - Search and rescue squads.

(a) This section shall apply to voluntary nonprofit search and rescue units or squads which are operated as a public service for the benefit of the citizens of Baldwin County. It is declared that those search and rescue squads are quasi-public entities that are entitled to receive and use public funds or property appropriated to them by the county.

(b) The Baldwin County Commission is hereby authorized to appropriate county money or equipment to duly organized and established search and rescue squads or units which are approved by the county commission.

(c) Any money or property transferred to a volunteer search and rescue squad under the provisions of this section shall be used exclusively for search and rescue purposes. The use of any such money or property other than on behalf of the volunteer search and rescue squad is expressly prohibited.






Part 4 - Records.

Section 45-2-143 - Recordkeeping; audits.

(a) This section shall only apply in Baldwin County.

(b) Each volunteer fire department and each rescue squad organized as a nonprofit corporation under Chapter 3 of Title 10A, or receiving ad valorem tax revenue pursuant to Section 45-2-242, shall keep correct and complete books and records of all accounts and shall keep minutes of the proceedings of its members, board of directors, and committees having any of the authority of the board of directors. All books and records of a volunteer fire department or rescue squad may be inspected by any member, director, or officer, or his or her agent or attorney, for any proper purpose at any reasonable time and are subject to audit as provided in subsection (c).

(c) The chair of the board of directors of each volunteer fire department and each rescue squad, at least once a year, shall appoint a certified public accountant or request the Department of Examiners of Public Accounts to conduct an audit of all books and accounts of the volunteer fire department or rescue squad since the preceding audit. Additionally, the Chief Examiner of the Department of Examiners of Public Accounts, pursuant to the authority granted under Section 41-5-23, may prescribe additional reporting requirements as deemed necessary. The certified public accountant or the Department of Examiners of Public Accounts shall make a full report, in writing, which shall be submitted to the board of directors. The report shall be spread upon the minutes of the volunteer fire department or rescue squad and shall immediately be made available for public view at any reasonable time. For their services, the certified public accountant or the Department of Examiners of Public Accounts shall be paid a sum as may be agreed upon by both parties.

(d) Any volunteer fire department may expend funds received pursuant to Section 45-2-242, to comply with this section and the expenditures of the funds are declared to be a public purpose for the operation of the volunteer fire department.









Article 15 - Gambling.



Article 16 - Government Finance and Operations.

Part 1 - Baldwin County Employees Fund.

Section 45-2-160 - Fund authorized; committee.

(a) The Baldwin County Commission may establish a fund known as the "Baldwin County Employees Fund." The purpose of the fund shall be to account for the receipt and expenditure of funds derived from sales from vending machines and pay telephones located in all county buildings and facilities, with the exception of the Baldwin County jail. The fund shall be established with funds presently collected from the sales.

(b) Receipts and expenditures of the funds shall be separately accounted for by county location. A county location shall consist of one or more county buildings or facilities as determined by the county commission.

(c) The county commission shall appoint a three member committee for each county location to oversee and approve expenditures for that location. Each committee shall consist of a county commissioner, a county supervisor employed at the location, and a county employee employed at the location.

(d) Payments shall be made from the fund for a particular location upon receipt of signed documentation from the appropriate committee directing the county treasurer to make payment. Payments and expenditures from the fund shall be for any purpose, not otherwise provided for by law, that in the judgment of a committee is worthy and for the best interest of the county.

(e) Each calendar year, the county commission shall be reimbursed for the electricity used by the vending machines and pay telephones.






Part 2 - Commission Discretionary Fund.

Section 45-2-161 - Established; disposition of funds.

(a) This section shall apply only in Baldwin County. The governing body of Baldwin County may appropriate out of any moneys in the county treasury not otherwise appropriated, and expend not more than the sum of twenty-five thousand dollars ($25,000) per fiscal year for any purposes, not otherwise provided for by law, that in their judgement are worthy and for the best interest of the county. The fund shall be known as the Commission Discretionary Fund. Provided, however, the expenditure provided shall first be authorized by the governing body of the county in a resolution spread upon its minutes and for promoting the economic well-being of the citizens of Baldwin County.

(b) Under the provisions of subsection (a), not more than twenty-five thousand dollars ($25,000) shall be appropriated and expended in any fiscal year. Any sum or sums remaining unexpended in the fund at the end of the fiscal year, only so much shall be appropriated for the next succeeding fiscal year as will together with the sum so remaining unexpended bring the Commission Discretionary Fund up to the total sum of twenty-five thousand dollars ($25,000).






Part 3 - Liability for Monetary Loss.

Section 45-2-162 - Duties and liability of revenue commissioner, judge of probate, and sheriff.

(a) The Baldwin County Revenue Commissioner, Judge of Probate of Baldwin County, and Sheriff of Baldwin County shall not be assessed any monetary loss, not to exceed five thousand dollars ($5,000) per year, arising or caused by error if the mistake or omission was made in good faith or was caused without the personal knowledge of the officer, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the revenue commissioner, judge of probate, and sheriff to insure that the employees of the respective offices exercise due care in performing their required duties and make a diligent effort to correct the error, mistake, or omission. The respective officers shall make a good faith effort to collect the amount subject to potential loss immediately upon becoming aware of the potential loss.

(c) This section shall not apply to any deliberate misuse or misappropriation of funds by the revenue commissioner, judge of probate, or the sheriff, or by any clerk, or any employee of the respective officials.

(d) The revenue commissioner, judge of probate, or sheriff, or any official, any clerk, or any employee of the respective officials, shall not be liable for worthless checks if the respective officers make a good faith effort to collect on the worthless checks.

(e) In cases where worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent given for a license to the revenue commissioner, judge of probate, or sheriff is found to be noncollectible for any reason, the revenue commissioner, judge of probate, or sheriff shall make a reasonable attempt to retrieve the license in question. In the event that the license cannot be retrieved, the revenue commissioner, judge of probate, or sheriff shall so state and that statement shall constitute authorization to void any license in question. Once the license has been voided, the revenue commissioner, judge of probate, or sheriff, if applicable, shall receive credit for the cost of the license, taxes, and all other fees from the appropriate agencies. If applicable, the appropriate state office shall mark the records pertaining to the license void and, upon inquiry by law enforcement agencies, shall notify the agencies that the party in question is operating under a void license. All violations will be prosecuted in accordance with current law.









Article 17 - Health and Environment.

Part 1 - Construction.

Section 45-2-170 - Permits for construction using discoloring materials prohibited.

(a) This section shall apply only to Baldwin County, Alabama.

(b) As used in this section, the term "clays, sand clays, and other materials" means all soils and fill materials exhibiting red, pink, yellow and brown, or both, characteristics, including, but not limited to, Blakely sand clays, Carnegie sand clays, Eustis loam sand, Faceville sandy clay and loams, Huckabee Aluvium, Izagora clay, Red Bay fine sand loam and clay loam, Ruston fine and sandy clay, Sunsweet fine sandy loam and clay loam, and Wahee clay.

(c)(1) The Building Official of Baldwin County, Alabama, shall not issue a building permit for the construction of improvements, including, but not limited to, driveways and foundations which use clays, sand clays, and other materials which may discolor the natural white sands and waters in any of the following unincorporated areas of Baldwin County, Alabama:

a. All land located south of Highway 180.

b. All land located south of Highway 182.

c. All land 600 feet north of Highway 182.

d. All land within 500 feet of Baldwin County Highway No. 2.

e. The land known as "Ono Island."

(2) Notwithstanding subdivision (1), the building official may issue a permit to haul or deliver clays, sand clays, and other materials for septic tank pads. A permit may also be issued to haul, deliver, or use nonclay topsoil for landscaping purposes.






Part 2 - Health.

Division 1 - Board of Health.

Section 45-2-171 - Schedule of fees; rules and regulations.

(a) The Board of Health of Baldwin County may annually fix a schedule of fees which shall cover the actual cost or a portion thereof involved in the performance of services rendered, pursuant to the duties, functions, and programs required by law or by regulation or of the county or State Board of Health. Any fee schedule fixed pursuant to this section shall be effective upon approval of the County Commission of Baldwin County.

(b) The Baldwin County Board of Health is hereby authorized to promulgate rules and regulations necessary and proper for the administration of this section. Such regulations shall include but not be limited to the furnishing of services without charge to documented indigent residents, or persons of the county, and matters pertaining to payment of the fee for personal health services, permits, and inspections.

(c) All fees and receipts collected shall be paid over to the Baldwin County Health Officer of Baldwin County and deposited in a depository of the county and shall be expended for the support, maintenance, and operation of the public health services in the county.

(d) Funds collected under this section may be utilized to match funds from other available sources.






Division 2 - Indigent Care Board.

Section 45-2-171.20 - Definitions.

For the purposes of this subpart, unless otherwise indicated, the following terms shall have the meanings respectively ascribed to them by this section:

(1) "Medically indigent person" means any natural person who is a resident of Baldwin County and who is ill, injured, and suffering whose condition can be helped or relieved by treatment in an approved hospital, but is certified as being unable to pay the cost of hospital treatment, or who is able to pay only a portion of the cost of such hospital treatment.

(2) "County Commission" means the County Commission of Baldwin County, as it is duly constituted on July 1, 1984, and any subsequently duly constituted governing body of Baldwin County.



Section 45-2-171.21 - Baldwin County Indigent Care Board authorized.

At the determination of the county commission, there may be hereby established the Baldwin County Indigent Care Board, hereinafter referred to as the board, whose composition and duties shall be as follows:

(1) The county commission may appoint a Baldwin County Indigent Care Board which shall consist of four members who are duly qualified electors of Baldwin County, but no member of such board shall be employed by any hospital. Of the members of the board first appointed under the provisions of this section, one shall be appointed for a term of one year, one shall be appointed for a term of two years, one shall be appointed for a term of three years and one shall be appointed for a term of four years. Thereafter, their successors shall be appointed for terms of four years and may be appointed to succeed themselves as members of the board. The county commission shall appoint all members of the board. In the event the county commission does not appoint the subject board, the duties and responsibilities of the board provided for herein shall be carried out by the county commission. Members of the board shall serve without compensation, except that they may be reimbursed for all necessary and proper expenses incurred in performance of their duties.

(2) The board shall meet monthly at a public place within Baldwin County to certify accounts presented to the board by hospitals of medical care who are providing medical care to medically indigent citizens of Baldwin County and to make recommendations for payments from the board's account or accounts to such hospitals of medical care. The board shall be empowered to employ appropriate personnel with county commission approval for the purpose of maintaining the board's records and accounts or the county commission may provide such personnel for the purpose of maintaining the board's records and accounts, and the board shall be empowered to expend revenues in its account or accounts to carry out the several provisions of this subpart.

(3) Notwithstanding any other provision of this section, the board, or the county commission if no board is established, may elect to disburse all or any portion of the funds received, collected, or held pursuant to or in accordance with subdivision (5) of Section 45-2-245 as approved by the board or the county commission in accordance with the terms, conditions, criteria, or limitations adopted by the board or county commission, in its discretion. The board or county commission may disburse the funds as set forth in this section, regardless of whether or not there are any individual claims for payment pending or asserted by any individual hospital. Upon the depletion of all funds received for a given year pursuant to subdivision (5) of Section 45-2-245, the board or the county commission shall have no obligation to pay any other reimbursements pursuant to this section.



Section 45-2-171.22 - Funding of board.

The board shall receive into its account or accounts funds received or collected by Baldwin County under the provisions of subdivision (5) of Section 45-2-245, providing for a revenue source within Baldwin County; provided, that such taxes or other funds shall be used exclusively by the board to provide medical care for medically indigent persons as provided in this subpart; and provided further that if at the end of any fiscal year the board ascertains that there exists a surplus of such taxes or other funds not used during the fiscal year to provide medical care to medically indigent persons as provided for in this subpart, then the board shall deposit such surplus into the account or accounts of the county commission to be used for county purposes.









Part 3 - Solid Waste.

Section 45-2-172 - Exemption from mandatory solid waste fee.

Pursuant to the authorization contained in Section 22-27-3, the Baldwin County Commission is authorized by this section to grant an exemption from the county mandatory solid waste collection program fee for any household whose total income does not exceed 75 percent of the federal poverty level.









Article 18 - Highways and Bridges.

Part 1 - Billboards, Signs, and Advertising.

Division 1 - Billboards.

Section 45-2-180 - Regulation of billboards along the Foley Beach Express.

(a) This section shall apply only within the unincorporated areas of Baldwin County.

(b)(1) In the unincorporated areas of Baldwin County, the county commission may regulate and shall have exclusive zoning authority to regulate billboards, including, but not limited to, the size and location of any billboards, outside of the corporate limits of any municipality along the Foley Beach Express, otherwise known as the Eastern Corridor.

(2) This section is supplemental to Division 3 of Article 9 of Chapter 1 of Title 23.



Section 45-2-180.01 - Regulation of billboards in unincorporated areas; enforcement; variances; appeals.

(a) This section shall apply only within the unincorporated areas of Baldwin County.

(b)(1) In the unincorporated areas of Baldwin County, the county commission may regulate and shall have exclusive zoning authority to regulate billboards, including, but not limited to, the size and location of any billboards. Within the planning jurisdiction of a municipality that regulates billboards, the county commission shall regulate and shall have exclusive authority to regulate billboards which regulation and enforcement shall be no less stringent than the regulation of billboards by municipal ordinance within the corporate limits of the municipality. The regulations shall be adopted by resolution or ordinance of the county commission at a regularly scheduled meeting of the commission. Any resolution or ordinance adopted pursuant to this section shall have standards as to distance between signs not less than the distances provided pursuant to Division 3 of Article 9 of Chapter 1 of Title 23.

(2) Any resolution establishing a zoning ordinance adopted pursuant to this section may provide for civil penalties for each day of violation. The ordinance shall provide for notice and a hearing before the assessment of the penalties.

(3) Any resolution establishing a zoning ordinance adopted pursuant to this section may be enforced by the county commission by an action against the owner of the land where the sign is located for injunctive relief in the Circuit Court of Baldwin County. In addition, any violation shall be public nuisance. Upon a finding that a sign violates the ordinance or resolution, the county commission may remove the sign and all costs of removal shall be assessed against the landowner and recorded as a lien on the property until satisfied.

(4) Any resolution establishing a zoning ordinance adopted pursuant to this section shall authorize a variance process to be determined by the county commission.

(5) Any resolution establishing a zoning ordinance adopted pursuant to this section shall include a variance appeals process for any party aggrieved by a final variance decision of the county commission to appeal therefrom to the Circuit Court of Baldwin County.

(6) In the case of any unincorporated area of Baldwin County covered by subdivision (1) which is also in an overlapping municipal planning jurisdiction or an area which has established a planning and zoning district, the most stringent regulation shall apply.

(7) This section shall not affect any highway covered by Division 3 of Article 9 of Chapter 1 of Title 23.






Division 2 - Political Campaign Signs.

Section 45-2-180.20 - Political signs on public rights-of-way.

(a) Signs, markers, and advertising, pertaining to political campaigns, on the rights-of-way of state and county controlled highways are prohibited in Baldwin County except those official signs or markers placed thereon by the State Department of Transportation or by Baldwin County or under the authority or either governmental entity. No sign, marker, or political poster may be attached to any official sign or marker placed by the highway department or by the county or on any utility pole or tree on the rights-of-way of a state or county highway.

(b) Any person violating the provisions of this section shall upon conviction be guilty of violating Section 23-1-6.









Part 2 - Personnel.

Section 45-2-181 - Highway maintenance, repair or construction; personnel; equipment; compensation.

(a) Any special, local, or general law to the contrary notwithstanding, the Baldwin County governing body, upon adoption of a resolution, is authorized to employ, supervise, and direct highway personnel necessary to construct, maintain, and repair public roads, bridges, and ferries, together with or supplemental to those persons now employed by the State Department of Transportation.

(b) Any special, local, or general law to the contrary notwithstanding, the Baldwin County governing body is authorized, upon adoption of a resolution, to purchase or lease equipment and materials and to contract for the purchase or lease of equipment and materials necessary for the construction, maintenance, and repair of public roads, bridges, and ferries in Baldwin County.

(c) The Baldwin County governing body is authorized to provide, upon adoption of a resolution, for the compensation of personnel, and the payment for the purchase or lease of equipment and materials in the same manner as heretofore; provided, however, that additional appropriations from the county treasury may be made therefor as prescribed in Chapter 11A of Title 11.






Part 3 - Wreckers.

Section 45-2-182 - Regulation of motor vehicle wreckers.

(a) In Baldwin County, all motor vehicle wreckers shall be placed upon a rotation system to be devised by the Alabama State Department of Public Safety to be used in calling wreckers to the scene of motor vehicle wrecks or where a motor vehicle is disable. Provided, however, that the provisions of this section shall not be applicable to any municipality which has an ordinance or which enacts an ordinance contrary to the provisions herein.

(b) A request system shall be used in cases where the owner or operator of the motor vehicle expresses a preference for a particular wrecker, but in cases where no preference is expressed or where the owner/operator is unconscious or otherwise unable to communicate, the trooper or other law enforcement officer shall call the wrecker at the top of the rotation list.

(c) Wreckers shall not go to the scene of a wreck unsolicited; nor while en route to a wreck, shall they speed or drive recklessly. They shall not jam up the scene of a wreck, nor shall they solicit wreck victims on the scene.

(d) There shall be a time limit set for how long a rotation wrecker may take in getting to the scene of a wreck. Any wrecker company which is consistently tardy in reporting to the wreck scene when summoned shall be removed from the rotation list.

(e) State troopers or other law enforcement officers are forbidden to show any favoritism whatsoever in calling wreckers.

(f) Wreckers on the rotation list must meet the criteria set by the Alabama State Department of Public Safety.

(g) Any person who violates any provision of this section or any rule or regulation of the Alabama State Department of Public Safety promulgated hereunder shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished as prescribed by law.









Article 19 - Legislature.

Section 45-2-190 - Baldwin County Legislative Office established.

There is hereby established the Baldwin County Legislative Office. The County Commission of Baldwin County shall provide office space, office furniture, office equipment, telephone service, and accommodation for the members of the legislative delegation from the county. The personnel for the legislative delegation office shall be selected by the members of the legislative delegation. The personnel may or may not be considered county employees for the purposes of being eligible to participate in and be eligible for benefits available to county employees. The county commission or members of the legislative delegation may contract for services or employment with such personnel. The personnel shall serve at the pleasure of the legislative delegation. The amount of compensation for each of the assistants shall be fixed by the members of the legislative delegation and such compensation and benefits shall be paid by the county from the special fund established in Section 45-2-220.05.






Article 20 - Licenses and Licensing.

Section 45-2-200 - Payment with dishonored or invalid personal check.

(a) In Baldwin County, in cases where a personal check given for a license is found to be noncollectible for any reason, the probate judge will notify the license inspector, who will make a reasonable attempt to retrieve the license in question. In the event that the license cannot be retrieved, the license inspector will so state and such statement shall constitute authorization for the probate judge to void any license in question. Once such license has been voided, the probate judge will receive credit for the cost of the license plus the issuance fee. The appropriate state office will mark the records pertaining to the void license and, upon inquiry by law enforcement agencies, will notify the agencies that the party in question is operating under a void license. All violations will be prosecuted in accordance with current law.

(b) The provisions of this section are supplemental. It shall be construed in pari materia with other laws relating to such matters; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.



Section 45-2-200.01 - Renewal by mail.

(a) In Baldwin County, all licenses issued by the judge of probate or the license commissioner, including, but not limited to, those relating to motor vehicles, utility trailers, manufactured homes, and business licenses may be issued and renewed by mail.

(b) The judge of probate or the license commissioner shall charge and collect a reasonable postage and handling fee to include the applicable U.S. postal rates plus a fifty cent ($.50) handling fee, which combined amount shall be rounded to the nearest dollar figure for the issuance or renewal by mail of any license as provided for by this section.

(c) The previous collection of any mailing or issuance fees for the issuance or renewal of licenses by mail by the office of the judge of probate is hereby ratified and confirmed.






Article 22 - Parks, Historic Preservation, Museums, and Recreation.

Part 1 - Baldwin County Department of Archives and History.

Section 45-2-220.01 - Legislative findings.

The Legislature finds that Baldwin County has a legal obligation to create and maintain records which document its work and to make those records accessible to the public. The Legislature further finds that the current storage facilities and method of providing access to those records are inadequate to meet the needs of the county government and the citizens of Baldwin County.



Section 45-2-220.02 - Department of Archives and History established; fees and costs.

(a) The Legislature hereby establishes the Baldwin County Department of Archives and History to facilitate the preservation, conservation, and accessibility of the records of Baldwin County through the operation of the Baldwin County Archives. The Baldwin County Department of Archives and History shall be a separate department of the Baldwin County government under the control of the county commission.

(b) Two dollars ($2) remaining from each three dollar ($3) additional recording fee and up to two dollars ($2) from each additional recording fee imposed by the county commission, as levied and collected pursuant to Section 45-2- 220.05, shall be paid and credited to the special funds as hereinafter described.

(c) In Baldwin County, the Baldwin County Commission may impose, by resolution of the county commission, additional court costs in an amount not to exceed three dollars ($3) which shall be assessed and collected in each criminal and civil court case in the circuit court. The court costs required by this part shall be in addition to all other court costs provided by law.

(d)(1) The filing fees and court costs required by this part shall be collected by the judge of probate and the clerk of the circuit court and shall be paid and credited to the special funds as hereinafter described.

(2) The judge of probate and the circuit clerk shall retain 10 percent of the filing fee and court costs collected by each of them and the proceeds so collected shall be deposited by the official collecting the fee and costs into two separate special funds established in a bank located in Baldwin County to be used by either or both of them for any of the following purposes:

a. Developing, implementing, or operating, or any combination thereof, an improved indexing and records management program.

b. Purchasing or upgrading equipment.

c. Necessary operations.

(3) The remaining balance shall be paid to the Baldwin County Commission and credited to a special fund to be used exclusively for establishing and operating an archives in Baldwin County.

(e) It is the intent of the Legislature that expenditure by the circuit clerk and judge of probate shall be used for facilitating the establishment of the archives as it relates to documents and other items in their respective offices which will become part of the archives.



Section 45-2-220.03 - Archives as depository of records and historical items.

The Baldwin County Archives shall act as a separate depository for the archival and historic records of all branches of Baldwin County government including, but not limited to, the county commission, the judge of probate, the office of the revenue commissioner, the office of the license commissioner, and the sheriff's department. Any records required to be kept by law by any of the above county officers or departments may be stored in the Baldwin County Archives by agreement of the county officer or department. In addition, the Baldwin County Archives may act as a depository for items of historical significance from the private sector of Baldwin County including, but not be limited to, photographs, books, family histories, diaries, letters, ledgers, and artifacts.



Section 45-2-220.04 - Funding.

(a) The Baldwin County Archives shall be funded by all of the following:

(1) By transaction fees levied by the county commission for the purpose of this part from the departments of government that it serves.

(2) By funds appropriated by the county commission.

(3) By private donations from individuals, corporations, and nonprofit organizations.

(4) By grants.

(5) By revenues generated by providing archival and records management services to local government offices not included in the Baldwin County budget system.

(b) The Baldwin County Commission may set user fees, filing, and transactions fees from departments and agencies of government and others for services provided by the Baldwin County Archives, including, but not limited to, the storing of records, use of records, and copying. The user fees shall be based on a schedule adopted by the county governing body upon recommendation of the Baldwin County Department of Archives and History Advisory Board. The county governing body may increase or decrease the fees, from time to time, as necessary to implement this part, based on the recommendations of the advisory board.



Section 45-2-220.05 - Additional recording fees.

(a) In Baldwin County, there is levied an additional recording fee of three dollars ($3), and the Baldwin County Commission may impose, by resolution of the county commission, an additional recording fee not to exceed two dollars ($2), which shall be charged and collected on each instrument, unless the instrument is otherwise exempt from all fees filed for record in the office of the judge of probate. The office of the judge of probate shall not receive an instrument, unless the instrument is otherwise exempt from the payment of a filing fee, for filing unless the filing fee required by this part is paid. The fees required by this part shall be in addition to all other fees provided by law.

(b) One dollar ($1) from each three dollar ($3) additional recording fee collected shall be deposited by the county commission in a special fund established in a bank located in Baldwin County to be used for the purpose of establishing, operating, and maintaining the county legislative delegation office. Disbursements from the fund shall be made by the county commission only upon direction of a majority of the members of the county legislative delegation who reside in Baldwin County. Any unexpended balance in the fund at the end of the county fiscal year shall remain in the fund and shall not revert to any other state or local fund. Starting with the 2000 fiscal year budget, the county commission may make such appropriations as it deems necessary from time to time from the county general fund to the special fund for the county legislative delegation office.

(c) Fees collected under this part shall be audited by the Examiners of Public Accounts.



Section 45-2-220.06 - Advisory Board.

The Baldwin County Department of Archives and History Advisory Board is created and shall be composed of the following members: Chair of county commission, presiding circuit judge, judge of probate, revenue commissioner, sheriff, circuit clerk, or their designees, a person designated by the Baldwin County Historical Society, and one person designated by the Baldwin County Genealogical Society. The latter two persons shall be members of the respective societies.



Section 45-2-220.07 - Development of record management program.

The Baldwin County Archives shall provide assistance to the departments of the Baldwin County government in the development and operations of the record management program of the county upon request from the department and with the approval of the county commission.



Section 45-2-220.08 - Archives; staff.

The staff of the Baldwin County Archives shall consist of an archivist and other employees deemed necessary by the archivist and county commission. The archivist shall meet the minimum requirements set forth in the State of Alabama personnel announcement for archivist, currently designated Class Code 1-30430. The staff of the Baldwin County Archives shall be classified according to the standard personnel system currently used by the Baldwin County Commission and the State of Alabama and shall receive the same benefits as other Baldwin County employees of the same or equivalent grade.






Part 2 - Historic Districts.

Section 45-2-221 - Preservation of historic architecture.

The County Commission of Baldwin County may adopt ordinances to protect the historic architectural character of the county in the manner hereinafter prescribed.



Section 45-2-221.01 - Designation of historic or preservation districts.

The county commission may designate as a historic district any section of the county containing buildings designated by the Historic American Buildings Survey or any other recognized historic buildings survey, and having an overall atmosphere of architectural and historic distinction. In addition thereto, the county commission may also designate a second type of district to be known as a preservation district to preserve the distinctive architectural character of the county by recognizing neighborhoods that continue to grow and develop over the course of years and possess a unique character that merits recognition and protection.



Section 45-2-221.02 - Definitions.

As used in this part, the following terms shall have the meanings or descriptions as provided herein unless the context clearly indicates otherwise:

(1) "Historic district" shall refer to any district designated as a historic district by the Baldwin County Commission pursuant to the terms of this part. A historic district shall meet at least one of the following criteria:

a. The district is listed on the national and/or state registers; or

b. The district shall contain a significant number of buildings that are 50 years or older; or

c. The district shall contain buildings of distinct historical architectural character; or

d. Is an area where significant personalities or events existed or occurred.

(2) "Preservation district" shall refer to any district designated as a preservation district by the Baldwin County Commission pursuant to this part. A preservation district shall meet at least one of the following criteria:

a. The district is a geographically definable urban or rural area which contains structures or sites or a combination thereof which have a special character, aesthetic interest or value, and represent one or more period(s) of styles of architecture typical of one or more era(s) of the history of the area constituting a visibly perceptible section of the municipality or county; or

b. The district is an area with special character, design, or aesthetic value.



Section 45-2-221.03 - Requirements for historic district designation.

Applicants shall meet requirements of subdivision (1) and one or more of the other following requirements in order to be considered for historic district designation:

(1) At least 60 percent of the district property owners, which shall also consist of at least 60 percent of the property, shall petition the Baldwin County Commission for a historic district designation.

(2) The buildings or district shall already be on the state and/or national register.

(3) The historic district shall contain buildings or sites of historic importance.

(4) The historic district shall contain buildings or sites with distinctive stylistic aesthetic or locational character which will likely be considered historical in the future.

(5) The historic district shall contain buildings or sites exhibiting particular skilled examples of craftsmanship and design which are or will likely be considered historical in nature.

(6) The historic district may have recommendations for designation by any federal, state, or other recognized survey of historic sites or structures.



Section 45-2-221.04 - Requirements for preservation district designation.

Applicants shall meet requirements of subdivision (1) and one or more of the other following requirements in order to be considered for preservation district designation:

(1) At least 60 percent of the district property owners, which shall also consist of at least 60 percent of the property, shall petition the Baldwin County Commission for a preservation district designation.

(2) Is a geographically definable urban or rural area which contains structures or sites or a combination thereof which have a special character, aesthetic interest or value, and represent one or more period(s) of styles of architecture typical of one or more era(s) of the history of the area constituting a visibly perceptible section of the municipality or county.

(3) Recommendation for designation by any federal, state, or other recognized survey of historic sites or structures.



Section 45-2-221.05 - Application form.

Applicants submitted for historic district or preservation district designation need be of no particular form, but shall contain the following information:

(1) The name, address, and telephone number of the applicant. If applicant is a group or organization, include the name of the person who is to be contacted with respect to the application.

(2) A written description of the proposed district, including present land use and general location, and of the structures and sites within the district, their condition, appearance, etc.

(3) A map or other graphic description of the proposed district.

(4) The legal description of the proposed district.

(5) The historic, architectural, or other significance of the proposed district.

(6) A one page petition for each property owner within the proposed district, whether the property owner signed in support or opposition or was nonresponsive to the petitioned cause.

a. For the purpose of this part, each parcel of land is considered to have a single owner whether the parcel is owned by: An individual, a joint arrangement, a family unit, a partnership, a corporation, a religious or fraternal organization, or a government body.

b. Each petition shall identify the property owner by name and shall list all property thusly owned by that property owner within the district by map and parcel number as maintained by the Baldwin County Tax Assessor.

(7) A list of all land parcels within the district by map and parcel number, property owner name and address, and indication of support or opposition for the petitioned cause.

(8) A survey of significant sites and structures within the district.

(9) A list of national and/or state register designees.

(10) A proposed plan of development, if any.



Section 45-2-221.06 - Enlargement of designated district.

The county commission may vote to enlarge a designated historic district or preservation district if it determines that the best interest of the district and county would be served by such action and where the county commission has received an appropriate application. Applicants requesting enlargement of a district shall meet the requirements and follow the procedures set forth in this part for designation of the applicable type district. The geographical area of enlargement shall be contiguous to the existing district.



Section 45-2-221.07 - Rescission of district designation.

The county commission may vote to rescind the designation of a historic district or preservation district if it determines that compelling and substantial supportive reasons exist and that the best interest of the county and district would be served by such action. In arriving at a decision, the county commission shall consider information received with the application for rescission, information received at the time of the district, designation, and information received from both the public and Baldwin County Historic Development Commission. If the county commission denies the application for rescission of a district designation, that district shall remain as designated and no application for rescission will be permitted within the following period of four years. A decision to rescind the district designation will abolish that district in total, not in part.



Section 45-2-221.08 - Application for rescission of district designation.

Applicants shall meet the following requirements in order for the county commission to consider rescission of a district designation:

(1) Notification of the county commission and the Baldwin County Historic Development Commission by registered mail or by personal presentation to the county commission in a regularly scheduled county commission meeting of the intent to submit an application for rescission of a district designation. Notification shall precede solicitation of the signatures on petitions which request rescission of the district designation.

(2) A percentage of district property owners not less than 70 percent shall petition the Baldwin County Commission for rescission of the designation.

(3) Copies of the application containing the information as required in this part must be received by the county commission and Baldwin County Historic Development Commission within the six-month period following receipt of the required notification from the applicant.

(4) If the completed application is not received by the county commission and Baldwin County Historic Development Commission within the prescribed six-month period, the issue will be considered dead and no application for rescission will be permitted within the following period of four years.



Section 45-2-221.09 - Form of application for rescission.

Applications submitted for rescission of a historic district or preservation district designation need be of no particular form, but shall contain the following information:

(1) The name, address, and telephone number of the applicant. If applicant is a group or organization, include the name of the person who is to be contacted with respect to the application.

(2) A written description of the district, including present land use and general location.

(3) A written and detailed description of the reasons to be considered for rescission of the district designation.

(4) A map or other graphic description of the district.

(5) The legal description of the district.

(6) A one page petition for each property owner within the district, whether the property owner signed in support or opposition or was nonresponsive to the petitioned cause.

a. For the purpose of this part, each parcel of land is considered to have a single owner whether the parcel is owned by: An individual, a joint arrangement, a family unit, a partnership, a corporation, a religious or fraternal organization, or a government body.

b. Each petition shall identify the property owner by name and shall list all property thusly owned by that property owner within the district by map and parcel number as maintained by the Baldwin County Tax Assessor. Each petition shall be dated on the date of signing.

(7) A list of all land parcels within the district by map and parcel number, property owner name and address, and indication of support or opposition for the petitioned cause.



Section 45-2-221.10 - Historic development commission.

A historic development commission with the following membership, duties, and powers may be created by the county commission.

(a) The commission shall be composed of no less than 11 members who shall be selected by the county commission in such a manner as to serve overlapping terms. Except for the first members, their terms shall be four years.

(b) The commission shall operate under a constitution as adopted by the commission and approved by the county commission.

(c) The commission shall have as its purposes: (1) The preservation and protection of buildings of historic and architectural value in the historic districts, as defined in Section 45-2-221.01, and the maintenance of the distinctive character of these districts; (2) the fostering and encouraging of the preservation, restoration, and utilization of buildings of historic and architectural value in the historic districts; and (3) the development and promotion of historic districts, as major tourist attractions of historic and economic value.

(d) The commission shall have the power and authority in addition to all powers conferred on it by the general law: (1) To purchase, sell, contract to purchase, contract to sell, own, encumber, lease, mortgage, and insure real and personal property of all kinds and descriptions; (2) to request, solicit, and accept gifts, donations, pledges, fees, bequests, devises, loans, or appropriations from any source whatsoever; (3) to set up at such lawful depository or depositories within Baldwin County, as it may select, a "Revolving Fund for Historic Development" which shall be composed of the monies which may come into its hands from any source whatsoever and which shall be used for the furtherance of the objectives and purposes of the commission; and (4) the commission may employ such professional, office, technical, and other personnel as may be necessary or desirable for the carrying out in the most efficient manner of the purposes of such commission.

(e) The commission shall constitute a nonprofit governmental agency whose funds shall be used exclusively for public purposes. Such commission shall have a tax exempt status, and the properties of the commission and the income therefrom, together with all leases, agreements, and contracts made by it shall be forever exempt from any and all taxation by the State of Alabama and any political subdivision thereof, including, but not limited to, income, admission, amusement, exercise, and ad valorem taxes.

(f) It shall be the duty of the commission to exercise such powers as the commission shall deem necessary and fitting to carry out the above stated purposes.



Section 45-2-221.11 - Architectural review board and preservation district review board.

An architectural review board and a preservation district review board with the following membership, duties, and powers may be created by the county commission.

(a) Each board shall be composed of five members selected by the county commission to serve overlapping terms. Except for the first members, their terms shall be five years.

(b) Each board shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which record shall be a public record. Meetings shall be held at regular intervals, but at least monthly. Each board may appoint such employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same provisions of law as govern other civil employees of the county. Each board may also contract with architects and other professional and technical consultants for such services as it may require. The expenditures of each board, exclusive of gifts or grants, shall be within the amounts appropriated for the purpose by the county commission, which may provide the funds, equipment, and accommodations necessary for the work of each board.

(c) It shall be the duty of the architectural review board and preservation district review board to approve or disapprove plans for buildings to be erected or renovated which are located or are to be located within the historic and preservation districts respectively and landscaping for the same. The boards' authority shall extend only to the exterior of any building within the boundaries of such districts and the board shall have no authority to review the interior construction, renovation, or style of any buildings within such districts.



Section 45-2-221.12 - Review of building plans.

The county commission shall prescribe the procedure for the review of building plans for any building to be erected or renovated which is located or to be located in the designated historic districts, including rules governing decisions of the architectural review board and the procedure for appeal from decisions of the architectural review board. The county commission shall prescribe the procedure for the review of building plans for any building to be erected or renovated which is located or is to be located within the designated preservation districts, including rules governing decisions of the preservation district review board and the procedure for appeal from decisions of the preservation district review board.



Section 45-2-221.13 - Regulations.

The county commission may adopt such other regulations as are necessary to effect the purposes of this part; provided however that nothing in this part shall be construed to authorize the county commission or any architectural review board, preservation district review board, or historic development commission, or any other entity created under this part to prevent or regulate the construction or placement of utility poles, wires, or equipment in any historic district or preservation district.






Part 3 - Leasing of Oil, Gas, and Mineral Rights for Public Recreation Purposes.

Section 45-2-222 - Lease of oil, gas, and mineral rights.

(a) On roads where Baldwin County owns the oil, gas, and mineral rights, the Baldwin County Commission is authorized to lease the oil, gas, and mineral rights on the right-of-way of the county roads on a competitive basis in the same manner as provided by the competitive bid laws applying to county purchases.

(b)(1) Any funds accruing from the leasing of the oil, gas, and mineral rights of the county road system as provided in this section shall be used to build and maintain public boat launching ramps in the Mobile North River Delta Region of Baldwin County from the Bay Bridge North to the Baldwin County line.

(2) After one such ramp is built such funds may be used to construct, repair, or maintain public launching ramps in any part of Baldwin County, to provide for the acquisition of property for and the construction, repair, and maintenance of public parks, recreational areas, water access areas, and access roads thereto within the county, upon official acceptance at the discretion of the county commission. Provided, however, the county commission shall first cause the fund to be restored to the balance, determined by the Department of Examiners of Public Accounts, before transfer of revenues for other purposes; thereafter, the fund shall maintain a balance of at least ten thousand dollars ($10,000), including interest, in the fund designated for construction of roads to public parks.









Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-2-230 - Salary and expense allowance.

(a) Commencing with the term of office beginning January 1999, the Sheriff of Baldwin County shall receive an annual salary of seventy-six thousand one hundred fifty-six dollars ($76,156) in lieu of any and all compensation now provided by law.

(b) Commencing on September 1, 2003, the Sheriff of Baldwin County shall receive an additional expense allowance in the amount of fifteen thousand dollars ($15,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(c) Effective upon any vacancy or upon the expiration of the term of the incumbent sheriff, the annual salary for the sheriff shall be increased by fifteen thousand dollars ($15,000) per annum, payable in equal monthly installments from the general fund of the county and at that time, subsection (b) shall become null and void.



Section 45-2-230.01 - Compensation. THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2008 REGULAR SESSION, RETROACTIVELY EFFECTIVE TO SEPTEMBER 21, 2004.

(a) This section shall only apply to Baldwin County.

(b) The compensation paid to the sheriff serving on September 21, 2004, from that date to the end of his or her term, as computed by the county pursuant to Section 45-2-230, and the application of Section 11-2A-4 is hereby ratified and confirmed.

(c) The total compensation paid to the supernumerary sheriff serving on the effective date of Act 2008-487 is hereby ratified and confirmed as the proper compensation and shall continue as the total compensation paid to the supernumerary sheriff.

(d) The compensation paid to the sheriff who took office on January 16, 2007, as computed by the county, is ratified and confirmed as the compensation of the sheriff and shall continue as the compensation of the sheriff until such time as the requirements of Section 11-2A-4(b) have been met.






Part 2 - Funding.

Division 1 - County Appropriations.

Section 45-2-231 - Appropriations for use of sheriff in enforcement of drug laws.

The county commission of Baldwin County is hereby authorized and empowered, in its discretion, to appropriate funds from the county general fund for the use of the sheriff in the investigation of, and the enforcement of laws relating to, drugs and the possession and sale of controlled substances.






Division 2 - Private Contributions.

Section 45-2-231.20 - Private contributions to support official programs.

The Sheriff of Baldwin County is hereby authorized to accept private contributions of money to support programs under the official auspices of the sheriff's department. Provided, such contributions shall be expended only for operations directly related to the operation of the sheriff's department; including but not limited to: Drug prevention, crime prevention, and education. The contributions shall be deposited into the Sheriff's Pistol Permit Fund and audited in the same manner as other such funds are audited.






Division 3 - Sale of Abandoned, Stolen, and Unclaimed Property.

Section 45-2-231.40 - Records of abandoned and stolen property; storage.

(a) The Sheriff of Baldwin County shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff's department. These records shall state the description of the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. The records shall be open to public inspection at all reasonable times.

(b) All abandoned or stolen property recovered by the sheriff's department shall be stored in a suitable place to protect the property from deterioration.



Section 45-2-231.41 - Sale of perishable property.

If the abandoned and stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The sheriff shall attempt to obtain the best possible price for the property. The proceeds of such a sale shall be held in a separate account for a period of six months for the owner. During this period, the proceeds will be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the office of the Sheriff of Baldwin County.



Section 45-2-231.42 - Records of abandoned and stolen firearms; sale or destruction.

(a) The sheriff shall keep and maintain a separate permanent record of all abandoned and stolen firearms, not subject to disposition by general law. The records shall state the description of the firearm, the date of recovery of the firearm, the serial or other identifying number, if any, of the firearm, and the place of recovery of the firearm. Firearm as used in this subpart, shall have the same meaning as defined in Section 13A-8-1.

(b) Unless otherwise provided by law, the sheriff may sell or destroy these firearms if the owner of the firearm does not claim the firearm within six months of the date the sheriff obtained it.

(c) The sheriff may sell the firearms only to gun dealers who have held an active business license from Baldwin County for at least one year immediately prior to the date of the sale. The sheriff shall establish a procedure to notify gun dealers of a sale. A firearm shall be sold to the gun dealer submitting the highest sealed bid. All sales shall be on a cash basis. The proceeds of the sale, after deducting and paying all expenses incurred in the recovery, maintenance, and sale of the firearms shall be paid to the office of the Sheriff of Baldwin County.

(d) The sheriff may establish a procedure to destroy firearms and may expend necessary sheriff department funds for that purpose.



Section 45-2-231.43 - Notice and sale of stolen or abandoned property.

(a) At least every six months, the sheriff shall sell at public auction to the highest bidder for cash all abandoned or stolen personal property, other than firearms, which has been recovered by the sheriff's department and has remained unclaimed by the rightful owner during the preceding six month period.

(b) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Baldwin County once a week for two successive weeks and by posting a notice in a conspicuous place at the Baldwin County Courthouse for a period of at least 20 days. The notice shall contain the place, date, and time of each auction and a description of each item of personal property to be sold at the auction. Publication of notice shall be made in the newspaper; the first notice shall run at least 20 days prior to the auction.



Section 45-2-231.44 - Claim of property.

The owner of any abandoned or stolen personal property recovered by the Baldwin County Sheriff's office, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the sheriff and by paying any reasonable expenses incurred in the recovery of the property, its maintenance, storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.



Section 45-2-231.45 - Record of sale; rejection of bid.

If property is sold at public auction, as provided in this subpart, a notation in the storage record book shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.



Section 45-2-231.46 - Disposition of sale proceeds.

The proceeds from the sale of property at an auction conducted under the authority of this subpart, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be paid to the office of the Sheriff of Baldwin County.






Division 4 - Sale of Confiscated Property.

Section 45-2-231.70 - Disposition of proceeds.

The Sheriff's Department of Baldwin County shall receive 25 percent of the proceeds of the sale of property confiscated under Section 20-2-93, known as the Controlled Substances Act. The percentage shall be computed from the sum remaining after the payment of all proper expenses of the proceedings for forfeiture and sale, as provided by Section 20-2-93(e)(2). The money received by the sheriff's department pursuant to this section shall be placed in a separate fund to be used to pay drug informants whose information leads to the conviction of an individual for a drug offense.






Division 5 - Service of Process Serving Fund.

Section 45-2-231.90 - Baldwin County Sheriff Service of Process Serving Fund.

(a) This section shall only apply to Baldwin County.

(b) The Baldwin County Sheriff Service of Process Serving Fund is created and hereinafter referred to in this section as the fund.

(c) The Sheriff of Baldwin County, except for warrants for arrest, may contract with or enter into contract or agreement with a private, public, or governmental entity for the purpose of service of process.

(d)(1) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the criminal division of the district and circuit courts of Baldwin County, shall collect a service of process fee of twenty dollars ($20) per document which shall be paid into the fund.

(2) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the civil division of the district and circuit courts of Baldwin County, shall collect a service of process fee of twenty dollars ($20) per document which shall be paid into the fund.

(3) The court official designated in Baldwin County by law for the respective courts shall collect the service of process fee designated in subdivisions (1) and (2) and shall retain two dollars ($2) of each fee for deposit in the circuit clerk's fund for the operation of the office of circuit clerk or for compensation or reimbursement of mileage incurred by jurors. The remainder of the fees collected shall be remitted to the sheriff for deposit in the Sheriff's Service of Process Serving Fund.

(e) The sheriff may use the monies generated by this section for law enforcement purposes in Baldwin County, as the sheriff sees fit, including contracting with or entering into a contract or agreement with a private, public, or governmental entity for service of process of documents from the civil or criminal division of the district or circuit court. The funds shall not revert to the general fund of the county at the end of the fiscal year.









Part 3 - Jails.

Section 45-2-232 - Jail store and telephone system.

(a) The Sheriff of Baldwin County or the authorized agents of the sheriff may operate a jail store and a telephone system for prisoners within the confines of the county jail. The jail store and a telephone system shall be operated to serve the needs of the jail population.

(b) The sheriff may apply for and receive Social Security Incentive Programs Funds pursuant to federal law and court costs and other funds collected pursuant to Section 45-2-80.60 and other laws. These funds shall be deposited in the Sheriff's Law Enforcement Fund established pursuant to this part and shall be accounted for and distributed in the same manner as other transactions in the fund.



Section 45-2-232.01 - Law Enforcement Fund.

(a) The sheriff shall establish and maintain a Law Enforcement Fund in a bank located in Baldwin County. All proceeds collected under this part shall be deposited by the sheriff into the Law Enforcement Fund.

(b) The sheriff shall keep an account of all jail store sales and telephone usage and transactions of the Law Enforcement Fund for annual audit by the Department of Examiners of Public Accounts, which shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.



Section 45-2-232.02 - Disposition of funds.

All profits realized pursuant to this part shall be expended for any lawful purpose by the sheriff for the operation of the office of the sheriff or the jail, including, but not limited to, office supplies and equipment, communications equipment, salaries and salary supplements, expense allowances, training and related activities, the construction, renovation, furnishings, and maintenance of offices, buildings, and grounds operated by the office of the sheriff, uniforms and personal equipment, automobiles, professional dues, the general operation of the Baldwin County Corrections Center and courthouse security operations, and any other expenses related to the enhancement of law enforcement and corrections in the county.



Section 45-2-232.03 - Law Enforcement Fund nonexclusive.

The establishment of the Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.



Section 45-2-232.04 - Prior actions ratified.

Any actions relating to the operation of a jail store and a telephone system in the county jail prior to May 21, 1996, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store and a telephone system in the county jail prior to May 21, 1996, shall be deposited into the Law Enforcement Fund created by this part.






Part 4 - Liability.

Section 45-2-233 - Liability of sheriff.

The Sheriff of Baldwin County shall not be liable for the acts of his or her deputies unless he or she participates in such acts or the same are done in compliance with his or her orders or with his or her knowledge and consent; provided, however, the sheriff and the sureties on his or her bond shall be liable for the misappropriation of money collected by any deputy sheriff under color of his or her office or in the course of his or her employment.






Part 5 - Personnel.

Division 1 - Sheriff's Personnel Merit System.

Section 45-2-234 - Applicability.

This subpart shall apply only in Baldwin County.



Section 45-2-234.01 - Definitions.

As used in this subpart, the following words have the following meanings:

(1) APPOINTED EMPLOYEE. A limited class of employees who serve at the pleasure of the sheriff. These employees are the chief deputy, chief corrections officer, chief civil deputy, financial officer, and personnel officer.

(2) APPOINTING AUTHORITY. The Sheriff of Baldwin County.

(3) BOARD. The Sheriff's Office Personnel Appeals Board established by this subpart.

(4) COUNTY. Baldwin County.

(5) EMPLOYEE. Any law enforcement officer, radio operator, corrections officer, and law enforcement support personnel, not excepted by Section 45-2-234.02, who is employed by the Sheriff of Baldwin County.

(6) MERIT EMPLOYEE. Any employee who has completed 12 months of probationary employment, either prior to transferring to the Sheriff's Personnel Merit System, after transferring to the Sheriff's Personnel Merit System, or a combination of both the county system and the Sheriff's Personnel Merit System.



Section 45-2-234.02 - Scope of subpart.

This subpart applies to all law enforcement officials, corrections officers, and employees employed by the office of Sheriff of Baldwin County except the chief deputy, chief corrections officer, chief civil deputy, financial officer, and personnel officer.



Section 45-2-234.03 - Merit system rules and regulations.

All employees to whom this subpart applies shall be governed by merit system rules and regulations governing dismissals, suspensions, layoffs, and terminations adopted by the appointing authority and administered by the board. Presently employed persons shall remain in their respective employments, but nothing herein shall be construed to prevent or preclude the removal of an employee for cause as provided herein.



Section 45-2-234.04 - Administration of compensation and benefits.

All employees of the office of Sheriff of Baldwin County shall continue to participate and be serviced in matters of health insurance, life insurance, and disability insurance by the Baldwin County Commission. The office of sheriff shall administer all matters regarding personnel overtime, longevity, subsistence, salaries, retirement, Social Security, workers' compensation, and retirement cost-of-living for employees of the sheriff's office. The financial accounting and maintenance of these activities shall be from an account of the office of sheriff with a local banking institution and from funds which are provided for these activities from the county's general fund budget.



Section 45-2-234.05 - Transfer of annual, personal, sick leave, and longevity time.

All annual, personal, sick leave, and longevity time accrued by an employee shall be transferred, with the employee, from the county system to the Sheriff's Personnel Merit System.



Section 45-2-234.06 - Sheriff's Office Personnel Appeals Board - Creation; composition.

(a) There shall be established the Sheriff's Office Personnel Appeals Board. The board shall hear all appeals from final action as requested by an affected employee of the sheriff's office, other than an appointed employee.

(b) The Sheriff's Office Personnel Appeals Board shall be composed of five persons who are residents of the county. The members of the board shall be appointed as follows: Two members shall be appointed by the sheriff and two members shall be selected by the classified employees using the procedure provided in Section 45-2-234.07. The fifth member shall be selected by the other four members of the board within 30 days after the four members of the board are selected and take office. In the event the four members of the board cannot agree on a fifth member within 30 days, then the fifth member shall be selected as follows: The members appointed by the sheriff shall nominate one person and the members selected by the classified employees shall nominate one person. From these two nominees, the fifth member of the board shall be selected by lot.



Section 45-2-234.07 - Sheriff's Office Personnel Appeals Board - Nomination and election of members.

(a) The personnel officer shall cause to be placed with the paychecks tendered to all classified employees, other than appointed officials, a notification that nominations for membership on the board will be accepted for a period of 10 days from that date and instructing all interested classified employees to submit nominations to the personnel officer of the sheriff's office within that period. Nominations shall be limited to persons who are classified employees of the sheriff's office.

(b) The personnel officer shall compile a list of the nominations and cause ballots to be prepared for inclusion with the next paychecks tendered to all classified employees, other than appointed officials, and shall instruct all classified employees of their right to vote for two names and only two names contained on the list of nominees.

(c) The employees shall be instructed to tender their ballots in sealed envelopes to their supervisors within five days for submission to the personnel officer who shall make appropriate arrangements for their retrieval and tabulation in the presence of at least two members of the Baldwin County legislative delegation.

(d) In the event that any one employee receives a majority of all votes cast, he or she shall be deemed elected to serve on the board. In the event that no two employees receive at least a 25 percent plurality of all votes, then the names of the four employees receiving the most votes on the initial ballot shall be placed on a run-off ballot and voted upon by the employees as set forth above. The two employees then receiving the most votes shall be deemed elected to membership on the board.



Section 45-2-234.08 - Terms of office; oath; compensation; appeals procedures.

(a) The original members shall serve for the following terms: One for one year, one for two years, one for three years, and two for four years, as determined by the drawing of lots. Thereafter, all members shall serve for a period of four years. No person shall be appointed to the board unless he or she is a resident and qualified elector of Baldwin County and over the age of 21 years.

(b) Members of the board shall take the constitutional oath of office, which shall be filed in the office of the Judge of Probate of Baldwin County. Vacancies on the board shall be filled for the unexpired term of the vacant position in the same manner as original appointments are made. The members of the board shall elect a chair and secretary from among their members. Any member of the board who becomes a candidate for, or is elected or appointed to, another public office of profit must vacate his or her office as a member of the board. No board member shall be an elected official, appointed employee, or employee of the county, or any municipal government.

(c) The office of sheriff may provide reasonable compensation to members of the board for the performance of their duties. The compensation may be paid from any monies allocated to the office of sheriff.

(d) No person who holds elected office, is a candidate for elected office, or receives a salary from the sheriff's office, except the classified employee board members, shall serve on the board. An employee board member's term shall immediately terminate upon occurrence of any one of the foregoing conditions. A vacancy shall be filled in the same manner as the original appointment of a board member as soon as possible after a vacancy occurs. A board member shall be eligible for reappointment to successive terms on the board.

(e) The board shall follow administrative procedures adopted by the appointing authority to implement the appeals process. The personnel officer shall provide all necessary clerical and administrative support for the board. The board shall meet as needed. Each year, board members shall select from among themselves a chairperson and secretary of the board. Board members may be compensated as established from time to time by the sheriff's office.

(f) All testimony shall be under oath and the board has the power to subpoena witnesses and demand production of relevant documents. The board has the authority to affirm, revise, or amend any previous personnel decisions after a hearing. Final action may be taken by the sheriff or by a division or department head subject to the final authority of the sheriff.

(g) The board shall hear all appeals from the final action of the division or department head or the sheriff with respect to disciplinary action, except for appointed officials. From any adverse decision of the board, the employee or the sheriff may, within seven days, appeal to the Circuit Court of Baldwin County based on the record of the administrative hearing before the board.



Section 45-2-234.09 - Appeals; subpoenas; hearing.

(a) A classified employee, other than appointed officials, shall have the right to appeal any disciplinary action taken against him or her. An employee on probationary status shall not have that right unless the employee had permanent status in some other position at the time of appointment to the probationary position. An employee, other than appointed officials, desiring to appeal any disciplinary action directed against him or her shall first exhaust any administrative remedy as provided by policy of the sheriff's personnel system. Upon exhausting any administrative remedy, the employee shall then file his or her appeal in writing with the personnel officer within seven calendar days of the last final administrative action on the disciplinary action, and shall request a hearing before the personnel appeals board. Within seven calendar days after the receipt of the appeal, the personnel officer shall file with the chair of the board and mail to the employee by certified mail a statement specifying the charges against the employee on which the disciplinary action was based. Upon the filing of the charges, the chair shall call a meeting of the board to be held within 30 days after the filing of charges to hear the appeal, and shall forthwith give notice by certified mail to the employee and the board of the time and place of the meeting. Notice must be given 10 days prior to the meeting. The board shall have the authority to continue the hearing from time to time as may be necessary. In preparing for and conducting the hearing, the chair and secretary of the board shall each have the power to administer oaths, to subpoena and require the attendance of witnesses and the production of books, documents, and accounts pertaining to the grievance.

(b) Subpoenas issued as herein provided shall be served and the fees and allowances for the services thereof shall be the same as is provided by law for the service of subpoenas issued by the Circuit Court of Baldwin County. The fees and allowances in connection with the service of the subpoena issued at the request of the sheriff's office upon request of the board shall constitute reasonable and necessary expenses of the board. Any subpoena issued at the request of the employee shall be served as provided above, but only after the employee shall have deposited sufficient security with the sheriff or other recognized officer as will guarantee payment of the fees and allowances for the service. Any person failing to obey any summons by either of the officers of the board without good cause, to be determined by the Circuit Court of Baldwin County, may be punished by the court in the same method and manner as is provided by law for contempt of the court, and any person failing to obey any order or subpoena of the court, may be proceeded against by the court as is by law provided in the case of contempt of the court. In addition, any employee of the county who fails to obey any of the orders or subpoenas may be disciplined as provided in this subpart.

(c) At the hearing before the board, the employee and his or her department head or supervisor shall each have the right to be represented by counsel, with the sheriff's office authorized to employ legal counsel to represent the interest of the sheriff's office, the hearing shall be governed by rules of practice and procedure as shall be adopted by the board, and in conducting the hearing, the board shall not be bound by the technical rules of evidence. No informality of procedure in the conduct of the hearing shall invalidate any recommendation made by the board. At the conclusion of the hearing, and within five working days therefrom, the board shall recommend to the sheriff one of the following:

(1) That the disciplinary action taken against the employee be affirmed.

(2) That the disciplinary action be reversed and that the employee be reinstated with full back pay at the normal rate of pay that would have been in effect for the employee had he or she not been suspended without pay.

(3) That the disciplinary action be reduced and that the employee be reinstated either without or with pay for any time suspended without pay. The recommendation shall be in writing to the sheriff, and the sheriff shall act upon the recommendation within 10 working days of receipt of the recommendation and shall approve or disapprove of the action of the board, or may modify if the modification is less stringent than the action of the board, with the action becoming a matter of public record.



Section 45-2-234.10 - Probationary employees.

All appointments of employees to which this subpart applies, other than temporary appointments, shall be probationary for 12 months from the date of appointment. A probationary employee may be discharged by the sheriff at his or her pleasure at any time before the expiration of 12 months from his or her appointment. After the employee has served for 12 months in the position to which he or she was originally appointed or employed under either the county or Sheriff's Personnel Merit System, the employee shall become a merit employee.



Section 45-2-234.11 - Appointment of chief deputy sheriff and chief civil deputy.

Whenever a new sheriff is elected or appointed, he or she may appoint any person as his or her chief deputy sheriff and chief civil deputy provided the person meets the minimum standards for law enforcement officers as prescribed by the general law of the state. The persons holding the positions of chief deputy sheriff, chief civil deputy, chief corrections officer, financial officer, and personnel officer may be terminated without benefit of the provisions of this subpart.



Section 45-2-234.12 - Files and records of transferred employees.

The office of sheriff shall insure the generation of new and continued required files and records of all employees transferred pursuant to this subpart and on all new employees of the office of sheriff.



Section 45-2-234.13 - Political activity.

Each employee may exercise his or her right as a citizen to express his or her opinion and to cast his or her vote. No employee shall receive any appointment or advancement as a reward for his or her support of a candidate for a political office nor shall he or she be dismissed, suspended, or reduced in rank or pay as punishment for his or her failure to support any candidate for political office.



Section 45-2-234.14 - Violations.

Any merit employee who willfully violates any provision of this subpart, or any rule or regulation issued in pursuance to this subpart, may be dismissed from service under the system and, if dismissed, shall not be appointed or reemployed for two years.



Section 45-2-234.15 - Employees covered upon implementation.

Employees to which this subpart applies shall be covered by the merit system upon implementation of this subpart.






Division 2 - Retirement.

Section 45-2-234.40 - Receipt of badge and pistol.

(a) Any individual employed by the Baldwin County Sheriff's office as a law enforcement officer, including the sheriff, for a period of 10 years or more who retires from the department in good standing may receive from the sheriff, without cost, a retired badge, a retired commission card, and a pistol, provided the pistol is furnished by the department.

(b) The provisions of this section are retroactive to January 15, 1991.









Part 6 - Pistol Permit.

Section 45-2-235 - Fees; disposition of funds.

(a) In Baldwin County the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13-6-155, shall not exceed the sum of thirty dollars ($30), as set by the sheriff. The fee shall be collected by the sheriff of the county. It is the intent of the Legislature that the fee collected is in addition to any other appropriations received by the sheriff.

(b) All fees collected from the sale of pistol permits under subsection (a) shall be deposited by the sheriff of the county, in any bank located in such county, into a fund known as the Sheriff's Fund. The Sheriff's Fund shall be drawn upon by the sheriff of such county or his appointed agent and shall be used exclusively for law enforcement purposes and in the discharge of the sheriff's office as the sheriff sees fit.

(c) The establishment of the Sheriff's Fund in Baldwin County as provided in this section and the use of such funds shall in no way diminish or take the place of any other imbursement or source of income established for the sheriff or the operation of his or her office.

(d) This section shall have retroactive effect to October 31, 1977.






Part 7 - Municipal Contract for Services.

Section 45-2-236 - Contracting of police services by municipality.

(a) This section shall apply only to Baldwin County.

(b) On and after September 1, 2007, any municipality within Baldwin County may contract for police services with the sheriff of the county. The contract may include the enforcement by the sheriff and his or her duly commissioned deputies of all laws within the corporate limits and police jurisdiction of the municipality including municipal ordinances and the arrest or citation of any offenders as if the sheriff and his or her deputies were duly constituted police officers of the municipality.

(c) A municipality entering into a contract with the sheriff for police services shall pay to the county treasury a sum sufficient to provide the necessary manpower and equipment as mutually agreed upon by the municipal governing body, the sheriff of the county, and the county commission.

(d) The county governing body may receive from the municipality within the county money for police services and may expend funds for police services in the contracting municipality, including the police jurisdiction of the municipality.

(e) Each contract between the sheriff and the contracting municipality shall be with the consent and approval of the sheriff and the county commission.

(f) The sheriff and his or her duly commissioned deputies shall retain the legal and constitutional immunity afforded to each of them by law.






Part 8 - Notice by Municipality of Decision to Stop Enforcing Laws within Police Jurisdiction.

Section 45-2-237 - Enforcement of laws.

In Baldwin County, any municipality which is enforcing laws within its police jurisdiction shall give 180 days' notice in writing to the county commission and sheriff of the county if the municipality elects not to enforce laws within its police jurisdiction.






Part 9 - Qualifications.

Section 45-2-238 - Minimum qualifications for sheriff; continuing education.

(a) This section shall apply only to Baldwin County.

(b) After May 13, 2013, any person qualifying for election to the office of sheriff in the county or any person appointed to serve as a sheriff shall meet all of the following minimum qualifications, in addition to any other qualifications required by law:

(1) The person is a citizen of the United States.

(2) The person has been a resident of the county for at least one year immediately prior to the qualification date.

(3) The person has the qualifications of an elector pursuant to state and federal law and the person has been registered to vote in the county at least one year immediately prior to qualifying.

(4) The person has been awarded a high school diploma or a GED equivalence.

(5) The person is 25 years of age or older prior to qualifying.

(6) The person has three or more years of prior service as a law enforcement officer.

(7) The person has never been convicted of a felony.

(c) Upon election, the sheriff of the county shall attend annually a minimum of 12 hours of executive level continuing education approved by the Alabama Sheriff's Association or the National Sheriff's Association. Certification of annual continuing education will be filed with the judge of probate of the county by December 31.

(d) This section shall not apply to or affect a supernumerary sheriff.






Part 10 - Purchasing Procedures.

Section 45-2-239 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2016 FIRST SPECIAL SESSION, EFFECTIVE AUGUST 30, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) For purposes of this section, the following words have the following meanings:

(1) CREDIT CARD. A line of credit issued by a domestic lender or credit card bank.

(2) DEBIT CARD. A card issued by a bank in relation to a checking or savings account held by the Baldwin County Sheriff's Office.

(b) To provide for convenience in making purchases of tangible personal property or services approved by the sheriff, the Sheriff of Baldwin County may establish procedures to make certain purchases through use of a credit or debit card issued to the Office of the Baldwin County Sheriff.

(c) The sheriff may promulgate written policy and procedures governing the utilization of credit or debit cards which, at a minimum, shall include all of the following:

(1) A monetary limit on the amount of any individual purchase which may be made with a credit or debit card.

(2) A monetary limit on the total monthly amount that may be purchased with a credit or debit card taking into consideration the monetary limit of the discretionary fund used.

(3) Procedures to ensure that the sheriff or his or her designee has sole access to any credit or debit card, credit or debit card numbers, access codes, or security codes.

(4) Procedures to keep accurate records of all purchases made with a credit or debit card which shall be periodically reviewed during required audits.

(5) Procedures to ensure that all credit or debit card bills are carefully reviewed by the sheriff each month to make sure that no unauthorized charges appear on the bill.

(6) Procedures to ensure that all credit or debit card bills are paid in full on a timely basis each month to avoid service charges, late fees, or interest payments.

(d) The sheriff shall select that credit or debit card provider or providers taking into consideration all of the following:

(1) Whether the credit or debit card issuer requires an annual fee for utilizing the card.

(2) Whether the credit or debit card issuer offers rewards or rebates based upon purchases made utilizing the account.

(3) What interest rates, service charges, finance charges, or late fees will be assessed in event a bill from the credit or debit card issuer is paid late or the balance is not paid in full.

(4) Whether penalties or fees will be assessed against the sheriff in the event he or she decides to terminate the credit or debit card.

(5) Any other consideration deemed relevant by the sheriff.

(e) In the event the credit or debit card provides rewards or rebates based upon the use of the card, any rewards or rebates earned from the card or cards shall be deposited in the Sheriff's Discretionary Fund of Baldwin County.









Article 24 - Taxation.

Part 1 - Equalization, Board of

Section 45-2-240 - Compensation.

(a) In addition to the per diem paid by the state pursuant to the general law, the members of the Baldwin County Board of Equalization shall receive a supplement in an amount sufficient to bring the per diem to one hundred fifty dollars ($150) for the years 2008 and 2009, including any days the board has met in 2008 prior to April 8, 2008, and one hundred dollars ($100) thereafter. The board members shall be allowed mileage after the annual allowance set by general law has been exhausted. The mileage shall be at the same rate as that paid to state employees for official business. Any mileage paid pursuant to this section shall be for mileage incurred in any necessary business directly related to the duties of the office, including, but not limited to, the inspection of property and travel between the member's residence and the location set for hearing taxpayer protests.

(b) The additional compensation provided for by this section shall be paid on a pro rata basis by the political subdivisions or funds in the county receiving ad valorem taxes by computing the percentage that the amount any political subdivision or fund in the county receives bears to the total local ad valorem taxes.






Part 2 - Revenue Commissioner.

Section 45-2-241 - Consolidation of unified system.

(a) At the expiration of the terms of office, or if a vacancy occurs in either the office of Tax Assessor or the office of Tax Collector of Baldwin County, then immediately upon the occurrence of a vacancy there shall be established the office of County Revenue Commissioner in Baldwin County. If the office is established upon the occurrence of a vacancy in either the office of tax assessor or tax collector, then the tax assessor or tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term for which he or she was elected. A revenue commissioner shall be elected at an election called for that purpose and every six years thereafter. He or she shall serve for a term of office of six years.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for ad valorem taxation, the collection of the taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.

(c) Subject to the approval of the county commission, the county revenue commissioner shall within the policies and procedures of the county commissioner appoint and fix the duties of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of the deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in a sum fixed by the county commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned, as other official bonds are conditioned, and shall be approved by and filed with the judge of probate. The cost of the bond shall be paid out of the general funds of the county on a warrant of the county commission and shall be a preferred claim against the county.

(e) The county commission shall provide the necessary offices for the county revenue commissioner and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor and the tax collector are now or hereafter by law authorized or directed to charge or collect for the performance of a duty imposed by law on the officers and transferred to and imposed on the county revenue commissioner. As compensation for performance of the duties of his or her office, the county revenue commissioner shall receive a minimum salary as provided by Section 40-6A-2, payable in the manner prescribed by the county commission, out of the county general fund with the exact amount to be set by resolution of the county commission prior to the county revenue commissioner taking office.

(g) The offices of Tax Assessor and Tax Collector of Baldwin County are abolished effective on the last day of the term to which they are elected, or on an earlier date, as is prescribed in subsection (a), if a vacancy occurs in either the office of tax assessor or tax collector.

(h) It is the purpose of this section to conserve revenue and promote the public convenience in Baldwin County by consolidating the offices of tax assessor and tax collector into one county office.



Section 45-2-241.01 - Electronic filing of business personal property tax returns.

(a) This section is enacted pursuant to Amendment No. 783 of the Constitution of Alabama of 1901, now appearing as Section 5.01 of the Baldwin County Local Amendments, Official Recompilation of the Constitution of Alabama of 1901, as amended.

(b) The Legislature finds that it is in the best interest of Baldwin County and the operation of the office of the Baldwin County Revenue Commissioner to provide for the electronic filing of business property tax returns including payment of any taxes due.

(c)(1) The Baldwin County Revenue Commissioner may establish procedures for electronic filing for the reporting, assessment, and payment of business personal property taxes pursuant to Section 40-7-14. A complete business personal property tax return filed electronically shall be in the format prescribed by the revenue commissioner and shall contain the same information as a business personal property tax return filed on paper. The timely filing and electronic signature requirements shall be as provided by the revenue commissioner generally in conformance with existing procedures for electronic filing of other electronic tax returns.

(2) Effective for any business personal property tax return filed on or after October 1, 2014, any business personal property tax return filed with the office of the Baldwin County Revenue Commissioner for any business engaged in the leasing of personal property or for any business with personal property assets of ten thousand dollars ($10,000) or more or any business personal property tax return which is prepared for filing by any professional or other third party tax preparer shall be filed electronically. The revenue commissioner may grant a temporary exemption from this subdivision for good cause.

(3) The Baldwin County Revenue Commissioner shall conduct training sessions and otherwise assist any taxpayer in the procedures for the electronic filing pursuant to this section.

(d) The provisions of this section are supplemental to any laws relating to the operation of the office of the Baldwin County Revenue Commissioner. Any law in direct conflict with this section is repealed.



Section 45-2-241.02 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 18, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Commencing on June 1, 2017, the Revenue Commissioner of Baldwin County shall be entitled to an additional expense allowance in the amount of twenty thousand dollars ($20,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(b) Beginning with the expiration of the term of the incumbent revenue commissioner, the annual salary for the revenue commissioner shall be increased by twenty thousand dollars ($20,000) per annum, payable in equal monthly installments from the general fund of the county and at that time, subsection (a) shall be come null and void.






Part 3 - Tax, Ad Valorem

Division 1 - Fire Departments.

Section 45-2-242 - Levy of tax; disposition of funds.

(a) In addition to any other taxes levied and collected in Baldwin County, there is hereby levied, and shall be collected, a one and one-half mill ad valorem tax on all property located in Baldwin County.

(b)(1) The net proceeds of the tax herein levied shall be equally distributed among the qualified existing and subsequently formed county volunteer, municipal fire departments, and volunteer municipal fire departments which are qualified. A qualified department is one which is certified and incorporated and has a Class 9 Insurance Service Office (I.S.O.) or higher rating, and which maintains such Class 9 I.S.O. classification or better. Nonqualified departments shall become qualified by meeting the following requirements:

a. Noncertified departments shall become certified within one year after agreeing to certification;

b. A certified department shall receive a Class 9 I.S.O. rating or better within two years after seeking such rating; and

c. Certified departments, excluding municipal fire departments, shall become incorporated as nonprofit organizations within one year following April 17, 1990.

(2) Any department which meets the above requirements within the respective time limits prescribed shall temporarily participate in the distribution of proceeds until becoming a qualified department. If a department fails to meet any requirement within the time allowed, the department shall have no further participation in the funds until such time as each respective requirement is met. It is provided that no new fire departments will be funded within Baldwin County without the prior approval of the Baldwin County Fire Chiefs Association, the Alabama Forestry Commission, and the Baldwin County Commission.

(c)(1) Fire departments which participate in the distribution of tax proceeds shall expend such funds only for the acquisition of fire trucks, fire stations, fire equipment, communications, fire training, fire vehicle and station insurance, oil, gas, hydrants, utilities, and vehicle or station repair. Such funds shall not be used to pay salaries, purchase food and drink, or to hold fund raising projects.

(2) Any exceptions to the above spending guidelines must be approved by the Baldwin County Fire Chiefs Association and the Baldwin County Commission.






Division 2 - Libraries.

Section 45-2-242.20 - Levy of tax; disposition of funds.

Pursuant to Amendment No. 319 to the Constitution of Alabama of 1901, the Baldwin County Commission may levy, in addition to any other tax, an ad valorem tax in the amount of one mill on each dollar of taxable property in the county, beginning with the tax year commencing October 1, 1993. Monies realized from this tax will be used to meet minimum requirements, standards, and guidelines of each library's respective governing bodies and to encourage resource and information sharing through a mutual library network including public, school and college libraries, and to provide for expanding technology in order to improve access to information. Funds shall be distributed as follows:

(1) Ten percent to Faulkner State Community College.

(2) Thirty percent to the Baldwin County Board of Education to be distributed to each school library, based on enrollment and shall be in addition to and not in lieu of other funds.

(3) Thirty percent to be divided among the municipalities having a municipal library or hereafter establishing a municipal library based on the population of each municipality having a municipal library according to the most recent federal census.

(4) Thirty percent to the Baldwin County Library System. Each agency shall be accountable through recognized auditing procedures to the public through the county commission.






Division 3 - Residential Classification.

Section 45-2-242.40 - Classification of property.

(a) Residential property located in Baldwin County shall include single-family dwellings and the underlying lot which is destroyed or damaged to the extent that the dwelling is uninhabitable. The property shall retain its classification as residential property while the dwelling is being rebuilt or restored to an inhabitable state for a period not to exceed 24 months from the date of the destruction or damage. If the destroyed or damaged dwelling is not rebuilt or restored to an inhabitable state as the owner's single-family dwelling within 24 months from the date of the destruction or damage or the property is converted at any time to a use other than as the owner's single-family dwelling, the property shall lose its classification as residential property.

(b) The owner may request an extension not to exceed an additional 24 months upon submission of proof that the work necessary to rebuild or restore the destruction or damage could not be contracted or if contracted could not be completed within 24 months from the date of the destruction or damage.









Part 4 - Tax, General.

Division 1 - Administration and Enforcement.

Section 45-2-243 - Designees; compensation; powers.

(a) The Baldwin County Commission and any municipality located in Baldwin County, if authorized by resolution or ordinance duly adopted by the Baldwin County Commission or the governing body of the municipality, may enter into agreements by which a designee may administer and enforce any tax or license enacted by the county or a municipality, and collect the taxes and license fees due thereunder or, in the case of a county levied tax or license, the county commission may by resolution duly adopted, administer, collect, and enforce any county levied tax or license fee. For purposes of this section, a designee means any entity, person, or corporation, including, but not limited to, the State Department of Revenue, designated by resolution or ordinance of the Baldwin County Commission or a municipality to act for or on behalf of the county or municipality. A county or a municipality may agree to pay the designee compensation for its services, not to exceed three percent of the aggregate amount collected pursuant to the agreement, or in the event the county commission elects to administer, collect, and enforce a county levied tax or license fee, the county commission may retain not more than two percent of aggregate amount collected to be distributed to any other entity. Any contract or alteration thereto or any resolution made pursuant to this section under which revenue is collected for the Baldwin County Board of Education shall be approved by a resolution of the Baldwin County Board of Education prior to implementation and must be reviewed for renewal the third year of implementation and each subsequent three-year period thereafter.

(b) The designee, in the performance of any contract or agreement and the administration and enforcement of any local tax and license collection, or the county commission, shall have the same rights, remedies, powers, and authorities as would be available to the State Department of Revenue or the municipality if the tax or license collection were being administered and enforced by the State Department of Revenue or the municipality and shall report information on new accounts to the State Department of Revenue on a monthly basis; provided, however, that any rules and regulations adopted or utilized by Baldwin County or its designee shall be consistent with the rules and regulations of the State Department of Revenue.






Division 2 - Alabama Gulf Coast Convention and Visitors Bureau.

Section 45-2-243.20 - Bureau established.

There is created and established in Baldwin County a public corporation, which shall be vested with the powers conferred upon it by this subpart. The corporation shall be known as the "Alabama Gulf Coast Convention and Visitors Bureau," or other name as the board of directors of the corporation may choose. The public corporation is hereinafter referred to as "the bureau."



Section 45-2-243.21 - Programs; contracts; powers.

(a) The bureau shall conduct programs, including but not limited to, programs of information and publicity designed to attract conventions and tourists to the area. The bureau shall conduct programs in Alabama and elsewhere, and expend its funds in the furtherance of the programs in Alabama and elsewhere.

(b) The bureau may enter into contracts with a person, firm, corporation, or association to carry out the purposes set forth in this subpart. No contract entered into by the bureau shall bind the State of Alabama, a county, or a municipality of the State of Alabama.

(c) The bureau shall have the following powers:

(1) To sue and be sued.

(2) To acquire property, rights, and interest, in property by gift, lease, or purchase.

(3) To have a seal and alter the seal at pleasure.

(4) To appoint officers, agents, employees, and attorneys and fix their compensation.

(5) To make bylaws for the management and regulation of its affairs.

(6) To enter into contracts and execute all instruments necessary or convenient to lease, purchase, and own real or personal property used in furtherance of the purposes for the accomplishment of which the bureau is created.

(7) To accept or receive gifts, bequests and devises.

(8) To borrow money, execute notes, and other evidence of indebtedness which may be required by the lender, and pledge anticipated revenue or income to secure payment of loans.

(9) To do all things necessary or convenient to carry out the powers expressly given herein.

(d) The taxes which the Legislature imposes shall be payable to the bureau and the bureau shall use and apply the proceeds of the taxes for the purposes set forth in subsection (c).



Section 45-2-243.22 - Board of directors - Composition; expenses.

(a) The affairs of the bureau shall be managed by a board of directors, hereinafter called "the board," which shall consist of the following: At least one and no more than four board members representing each incorporated municipality located within the defined "lodging tax district" and at least one and no more than four board members from the unincorporated area of the "lodging tax district."

(b) The number of board members representing each municipality shall be computed as follows:

(1) One board seat for each one hundred thousand dollars ($100,000) of annual lodging tax collections, collected pursuant to this subpart. The minimum board seats per municipality shall be one and the maximum board seats per municipality shall be four.

(2) The board members representing the incorporated municipalities shall be appointed by the governing body of their respective municipality. The initial board member terms shall be appointed one each for a one, two, three, and four-year term. Subsequent appointments shall be for a term of four years.

(3) Appointed board members shall represent the following from within their respective municipality:

a. No more than one board member from each municipality shall be a member of the elected body of the municipality.

b. No more than two board members from each municipality shall be engaged in the lodging business and subject to the taxing provisions of this subpart.

c. No more than one board member from each municipality shall be engaged in a business, other than a lodging business, whose customers or clients are primarily tourists or visitors.

(4) The number of board members representing the unincorporated area of the defined lodging tax district shall be computed as follows:

a. One board seat for each one hundred thousand dollars ($100,000) of annual lodging tax collections, collected pursuant to this subpart. The minimum board seats for the unincorporated area shall be one and the maximum board seats for the unincorporated area shall be four.

b. The board members representing the unincorporated area of the defined lodging tax district shall be appointed by a majority vote of the Baldwin County legislative delegation for a term of four years. The board members shall be engaged in the lodging business within the unincorporated area and subject to the taxing provisions of this subpart.

c. Board members whose terms have expired shall continue to serve until either replaced or reappointed by the appropriate governing body.

(5) The members of the board shall serve without compensation but they may be reimbursed for actual expenses incurred in the performance of their duties for the bureau.



Section 45-2-243.23 - Board of directors - Powers and duties.

(a) The power of the bureau shall be vested in and exercised by the board of directors pursuant to this subpart.

(b) The board shall employ agents, employees, officers, consultants, attorneys, and secure services and assistance the board deems necessary to enable it to conduct and engage in the activities and purposes for which this bureau is created.

(c) The board may delegate to one or more of its members, employees, agents, or officers, the duties it deems proper.

(d) The board shall elect a chair, a vice chair of the board who shall serve as chair in the event of the absence of the chair, a treasurer, and a secretary. One person may serve as treasurer and secretary. The treasurer and secretary may, but need not be, a member of the board.

(e) The board shall provide by resolution for the dates on which the chair, vice chair, treasurer, and secretary shall be elected, which resolution shall also specify the term or period for which each of the offices shall serve.

(f) The treasurer shall act as custodian of all of the funds, from whatever sources derived, received by the officer.

(g) The treasurer of the board shall execute a fidelity bond with a company authorized to write bonds in the State of Alabama being surety thereon, which bond shall be in an amount approved by the board.

(h) Contracts of the bureau shall be executed in the name of the bureau by the chair of the board and attested by the secretary of the board. The board may by resolution provide for a different form for the execution of contracts and for the execution by an officer or agent other than the chair and secretary. In no event shall a contract, irrespective of its form and of the persons executing it, be binding unless the contract was authorized or ratified by the board.



Section 45-2-243.24 - Lodging tax district established.

There is established a "lodging tax district" located in Baldwin County, to include all areas within the following boundaries:

(1) All areas within the corporate limits of the City of Gulf Shores, Alabama.

(2) All unincorporated areas of Baldwin County located south of the Intracoastal Waterway and west of the City of Gulf Shores.

(3) Other areas which choose to be included in this act pursuant to the following provisions:

a. If an incorporated municipality, a resolution adopted by a majority vote of the municipality governing body shall be recorded in the office of the Judge of Probate of Baldwin County, stating the inclusion of the municipality into the lodging tax district. The municipality need not be contiguous to the existing lodging tax district. Once the resolution is adopted and recorded, the area within the municipality shall be included in the lodging tax district, subject to the provisions of this subpart, and can only be removed or excluded by subsequent legislative action. A copy of the recorded resolution shall be forwarded to the Alabama Department of Revenue.

b. If an unincorporated area of Baldwin County, a resolution adopted by a majority vote of the Baldwin County Commission shall be recorded in the office of the Judge of Probate of Baldwin County stating the inclusion of the defined area into the lodging tax district. The defined area need not be contiguous to the existing lodging tax district. Once the resolution is adopted and recorded, the unincorporated area defined shall be subject to the provisions of this subpart and can only be removed or excluded by subsequent legislative action. A copy of the recorded resolution shall be forwarded to the Alabama Department of Revenue.



Section 45-2-243.25 - Privilege or license tax on lodging.

In addition to all other taxes imposed by law, there is levied a privilege or license tax in the amount prescribed against every person within the defined lodging tax district engaging in the business of renting or furnishing a room or rooms, lodging or accommodations, to a transient in a hotel, motel, inn, condominium, house, tourist court, or another place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. The amount of the tax shall be equal to two percent of the charge for the rooms, lodgings, or accommodations, including the charge for use of rental of personal property and services furnished in the room or rooms.



Section 45-2-243.26 - Exemptions.

(a) There are exempted from the provisions of the tax levied by this subpart and from the computation of the amount of the tax levied or payable the following: Charges for property sold or services furnished which are required to be included in the tax levied by the state sales tax act; charges for the rental of rooms, lodgings, or accommodations to a person for a period of 30 continuous days or more pursuant to the exemption provision of Alabama's transient occupancy tax, Section 40-26-1. A subsequent amendment or change to the Alabama transient occupancy tax shall also have the effect of similarly changing the exemption provision of this subpart.

(b) Notwithstanding the aforesaid provisions of this section, the tax shall not apply to the rental of living accommodations which are intended primarily for rental to persons as their principal or permanent place of residence.



Section 45-2-243.27 - Payment and collection of tax.

(a) The taxes levied by this subpart, except as otherwise provided, shall be due and payable to the Department of Revenue on or before the 20th day of the month next succeeding the month in which the tax accrues. On or before the 20th day of each month after the effective date of the taxes, every person on whom the tax is levied by this subpart shall render to the Department of Revenue on a form prescribed by the department, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with other information as the department demands and requires. At the time of making the monthly report, the taxpayer shall compute and pay to the department the amount of taxes shown due. A person subject to the tax who conducts business on a credit basis may defer reporting and paying the tax until after the person has received payment of the items, articles, or accommodations furnished. In the event he or she defers reporting and paying the taxes, he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing the report.

(b) It shall be the duty of every person engaged or continuing in a business subject to the taxes levied by this subpart to keep and preserve suitable records of the gross proceeds of the business and other books or accounts necessary to determine the amount of tax for which he or she is liable pursuant to this subpart. The records shall be kept and preserved for a period of two years and shall be open for examination at all times by the Department of Revenue or by a duly authorized agent, deputy, or employee of the department.

(c) A person who fails to pay the tax levied by this subpart within the time required by this subpart shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest from the date on which the tax became due and payable at the rate due and payable on the state lodging tax. The penalty and interest shall be assessed and collected as a part of the tax. The Department of Revenue may, if good and sufficient reason be shown, waive or remit the penalty or a portion of the penalty.



Section 45-2-243.28 - Application of subpart.

All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports and keeping and preserving records, interest after due date of tax, or otherwise; the promulgation of rules and regulations with respect to the state lodging tax; and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with the provisions of this subpart when applied to the tax levied by this subpart, shall apply to the levied district tax. The Commissioner of Revenue and the Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the district taxes levied as imposed on the commissioner and the department, respectively, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable to this subpart, to the district taxes levied, and to the administration of this subpart are incorporated herein by reference and made a part as if fully set forth.



Section 45-2-243.29 - Severability.

None of the provisions of this subpart shall be applied in a manner to violate the Commerce Clause of the United States Constitution. If a provision of this subpart is held invalid, the invalidity shall not affect the remaining provisions of this act.



Section 45-2-243.30 - Disposition of funds.

The Department of Revenue shall charge and deduct from the proceeds of the tax levied, an amount equal to the cost to the department of making the collections and the charge shall not exceed five percent of the total amount of tax collected. Following that deduction, the department shall pay the remainder of the tax proceeds to the bureau.






Division 3 - Public Improvement Association.

Section 45-2-243.50 - Authority to manage public improvements outside municipal boundaries.

(a) The Baldwin County Commission shall have authority to control, manage, supervise, regulate, repair, maintain, and improve any type public improvement which enhances the value of property; including but not limited to paving, sewerage, sanitation, water, drainage, gas, lighting, and flood prevention, on any land in Baldwin County which does not lie within the corporate limits of any municipality. Provided however, any existing or future public improvement as defined herein under the control or authority of any municipality whether the improvement is within or outside the corporate limits of the municipality or any existing or future improvement under the authority or control of any legally constituted public authority shall be exempt from the provisions of this subpart.

(b) The cost and expense of any materials used in the repair, maintenance, or improvement of the public improvements may be assessed in fair proportion against the property specially served, benefited, or increased in value by such repair, maintenance, or improvement to the extent of the increased value thereof by reason of such service. Provided, however, no assessment may be levied unless written approval of two-thirds of the property owners affected is obtained by the county commission.



Section 45-2-243.51 - List of assessed property owners.

When any assessment is made pursuant to this subpart, the chairman of the county commission shall cause to be prepared a roll or list showing the names of the property owners so assessed and opposite each name a description of the lot or parcel of land assessed for such repairs, maintenance, and improvements to such owner or owners and the amount assessed against each lot or parcel of land.



Section 45-2-243.52 - Assessment book for county improvements.

Such list shall be entered in a well-bound book or loose-leaf book firmly bound, prepared for that purpose, and shall contain appropriate columns in which payments may be credited and the lien of the assessment satisfied by the tax collector of the county. The book shall be known as the "assessment book for county improvements" and shall be a public record. No error or mistake in regard to the name of the owner shall be held to invalidate any assessment, and it shall be sufficient if the name of the person in whose name such property was last assessed for taxes for state taxation is shown in the book.



Section 45-2-243.53 - Notice of delivery of assessment book.

After the completion of the proper entries of each improvement, the book shall be delivered to the tax collector of the county, who shall thereupon give notice by publication one time in some newspaper published in Baldwin County or of general circulation therein that the assessment roll or list has been delivered to him or her and is open for inspection in his or her office.



Section 45-2-243.54 - Notice requirements.

The notice provided for in the preceding section shall state that, at a time and place therein mentioned, not less than 20 days from the date of publication, the Baldwin County Commission shall meet to hear and determine any objections or defense that may be filed to such assessment or the amount thereof. The county commission shall also verify that the two-thirds approval requirement provided in Section 45-2-243.50 is met.



Section 45-2-243.55 - Defect in notice or proceedings.

If there is any defect in the notice or proceedings before or subsequent to the notice with respect to one or more interested persons, the same shall not affect such notice or proceedings except insofar as it may touch the interest or property of such person or persons and shall not avail any other person concerned therein. In the case of such defect, supplementary proceedings of the same general character as those prescribed in this subpart may be had in order to supply such defect.



Section 45-2-243.56 - Objections or defenses to proposed assessments.

The owner or owners of any real estate or any interest therein which it is proposed to assess for the cost or any part thereof of the repair, maintenance, or improvement may appear at any time on or before the date named in the notice or at the meeting and file in writing with the clerk of the county commission or in his or her office any objections or defense to the proposed assessment against the property or to the amount thereof, and persons who do not file objections or protests in writing against such assessment shall be held to have consented to the same.



Section 45-2-243.57 - Hearing.

The county commission shall hear and pass upon all such objections to and protests against the proposed assessment under such reasonable rules and regulations as it may adopt.



Section 45-2-243.58 - Time and manner of payment of assessments.

The costs and expenses of materials used in the repair, maintenance, and improvement of the public improvements which is assessed by the county commission against property pursuant to this subpart shall be paid to the county tax collector at the same time that county ad valorem taxes are paid, and shall be by such collector paid into the county treasury at the same time and in the same manner that he or she remits other county taxes to Baldwin County.



Section 45-2-243.59 - Assessments liens.

Assessment liens for charges and expenses authorized in this subpart, except as herein provided, shall insofar as feasible be governed by laws governing assessment liens for municipal improvements; and all powers, duties, and authority relative to municipal improvements vested by such laws in municipal governing bodies may be had and exercised by the county commission. All such assessments may be enforced, contested, and appeals therefrom taken in the manner prescribed for enforcing municipal improvement assessments; and liens for county improvement assessments shall have the same force and effect as liens for municipal improvement assessments.



Section 45-2-243.60 - Savings provision.

The provisions of this subpart are cumulative, and it shall not repeal any local law granting similar duties to the Baldwin County Commission unless inconsistent or in direct conflict herewith.



Section 45-2-243.61 - Scope.

(a) This section shall apply to Baldwin County in the unincorporated areas of the county.

(b) In addition to the authority granted pursuant to Sections 45-2-243.50 to 45-2-243.60, inclusive, in any subdivision recorded with a plat prior to 1990, the county commission may control, manage, supervise, regulate, maintain, and improve any type of public improvement provided in Sections 45-2-243.50 to 45-2-243.60, inclusive, except that the county commission may assess against the property specially served, benefited, or increased in value all costs of the improvement including labor, equipment usage, and any direct and indirect costs as determined by the commission upon the written petition approval of 85 percent of the property owners. In addition, any assessment made by this section may be paid in equal installments over a five-year period. In all other respects, the procedures for the assessment and collection of improvement assessments pursuant to this section shall be in accordance with Sections 45-2-243.50 to 45-2-243.60, inclusive.






Division 4 - Impact Fees.

Section 45-2-243.80 - Applicability.

This subpart shall apply only in Baldwin County.



Section 45-2-243.81 - Definitions.

For the purposes of this subpart, the following words have the following meanings:

(1) GOVERNMENTAL INFRASTRUCTURE. Any facilities, systems, or services that are owned and operated by or on behalf of a political subdivision for any of the following purposes:

a. Storm water, drainage, and flood control.

b. Roads and bridges.

c. Capital expenditures related to law enforcement and public safety, fire protection, emergency medical services, public park and recreational facilities, and public schools.

d. Maintenance and upkeep of facilities or resurfacing of roadways where needed because of the impact of new development.

(2) IMPACT FEE. A charge or assessment imposed by a political subdivision against new development in order to generate revenue for funding or recouping the costs of governmental infrastructure necessitated by and attributable directly to the new development. The term includes the dedication of land for public parks or payments made in lieu of the dedication to serve park needs and includes amortized charges, lump-sum charges, capital recovery fees, contributions in aid of construction, and any other similar fee that functions as described by this definition. The term does not include any of the following:

a. Dedication of rights-of-way or easements or construction or dedication of on-site or off-site water distribution, wastewater collection or drainage facilities, or streets, sidewalks, or curbs if the dedication or construction is required or necessitated by and attributable to the new development.

b. Lot or acreage fees to be placed in trust funds for the purpose of reimbursing developers for oversizing or constructing water or sewer mains or lines.

c. Other pro rata fees for reimbursement of water or sewer mains or lines extended by the political subdivision.

(3) NEW DEVELOPMENT. The subdivision of land; the construction, reconstruction, redevelopment, conversion, structural alteration, relocation, or enlargement of any structure; or any use or extension of the use of land; any of which increases the demands on governmental infrastructure.

(4) POLITICAL SUBDIVISION. A municipality or the county.

(5) ROADS AND BRIDGES. Any public highway, road, or bridge in the political subdivision, together with all necessary appurtenances. The term includes the political subdivision's share of costs for roadways and associated improvements designated on the federal or state highway system, including local matching funds and costs related to utility line relocation and the establishment of curbs, gutters, sidewalks, drainage appurtenances, and rights-of-way.



Section 45-2-243.82 - Limitations on impact fees; governmental infrastructure outside corporate limits of municipality.

(a) Unless otherwise specifically authorized by state law or this subpart, the Baldwin County Commission or a municipality in the county may not enact or impose an impact fee.

(b) Municipalities may enact or impose impact fees only on land within their corporate limits by complying with this subpart. The Baldwin County Commission may enact or impose impact fees only on land outside of the corporate limits of a municipality by complying with this subpart.

(c) A municipality may contract with the Baldwin County Commission to provide governmental infrastructure, except roadway facilities, to an area outside its corporate limits.



Section 45-2-243.83 - Impact fees for governmental infrastructure.

An impact fee may be imposed only for governmental infrastructure and costs directly related thereto.



Section 45-2-243.84 - Setting impact fees; levy; credits; sharing of revenues.

(a)(1) An impact fee per service unit of new development may be set by the political subdivision not to exceed one percent of the estimated fair and reasonable market value of the new development after completion.

(2) The estimated fair and reasonable market value of a new development for the purpose of setting an impact fee pursuant to subdivision (1) shall be based on the amount set forth for the issuance of the building permit plus the value of the land or an estimated fair and reasonable market value based on information submitted by the developer. If the political subdivision does not agree with the estimated fair and reasonable market value submitted by the developer, the political subdivision may obtain an appraisal by a licensed appraiser. If the value of the development as submitted by the developer and the value as set forth in the appraisal obtained by the political subdivision are within 10 percent of each other, the two values shall be averaged to determine the estimated fair and reasonable market value of the development. If the two values are not within 10 percent of each other, the developer and the political subdivision shall together select a licensed appraiser to submit an appraisal that would be binding on both parties.

(b) An impact fee may be levied only once on a service unit.

(c) A political subdivision, by ordinance, may provide for credits against any impact fees for expenditures for governmental infrastructure by the developer of a new development and may provide credits based on the demonstrated public benefit of the development. The political subdivision may provide the procedure for the approval of any credit against any impact fees on the development as provided in this subsection.

(d) A county may elect to share revenues from the collection of impact fees with a municipality when the revenues are generated in the police jurisdiction of the municipality. Any revenues shared pursuant to this subsection shall be used by the municipality in accordance with this subpart.



Section 45-2-243.85 - Collection and payment of impact fees.

A political subdivision may collect impact fees at either the time of the transfer of a lot or service unit, at the time of connection to the political subdivision's water or sewer system, or at the time the political subdivision issues either the building permit or the certificate of occupancy. Any impact fees assessed pursuant to this subpart shall be paid by the developer and shall be a lien on the property.



Section 45-2-243.86 - Hearing.

Prior to the adoption of an impact fee for the political subdivision, the political subdivision shall hold a public hearing on the governmental infrastructure needs as a result of new development. Notice of the public hearing shall be published at least once in a newspaper of general circulation in the political subdivision not less than two weeks prior to the public hearing. Action or the resolution or ordinance setting the impact fee in the political subdivision may be taken at a regularly scheduled meeting of the governing body of the political subdivision not less than two weeks after the public hearing. The political subdivision shall make a specific finding that the impact fee will benefit the new development.



Section 45-2-243.87 - Disposition of funds.

Any impact fees collected within a political subdivision shall be used only for governmental infrastructure purposes. Any impact fees collected pursuant to this subpart shall be expended or contracted to be expended within five years of the collection of the fees unless the development or the expenditure or contracting for expenditure of the fees is delayed by an Act of God or litigation. Any impact fee not expended or contracted for within five years unless subject to an exception as provided above shall be refunded to the developer.









Part 5 - Tax, Sales and Use.

Division 1 - Cigarettes.

Section 45-2-244 - Applicability.

This subpart shall apply in, and only in, Baldwin County, Alabama; it does not alter or repeal any statute, but is in addition to and cumulative of laws now in effect.



Section 45-2-244.001 - Definitions; construction.

(a) As used in this subpart, unless the context requires a different meaning, "person" includes a firm, corporation, club, partnership, company, trustee, agency, or association, or any agent, servant, employee, or officer thereof; "seller" means a person who is engaged in the business of selling, storing, or delivering cigarettes within the county.

(b) The rules of construction and interpretation of statutes contained in Title 1 shall apply in the construction and interpretation of this.



Section 45-2-244.002 - Levy of tax.

In addition to all other taxes now imposed by law, every person who sells, stores, or delivers any cigarettes within the county shall pay a license tax to the county, which may be imposed and levied by the county commission in an amount which shall not exceed ten cents ($.10) for each package of cigarettes, made of tobacco or any substitute therefor.



Section 45-2-244.003 - Payment of tax through use of stamp.

The tax herein levied shall be paid through the use of one stamp as herein provided for. The one stamp shall be used to designate or represent the county license tax, and municipal license or privilege tax, if any is levied by a municipality within the county, collected on the sale of each package of cigarettes. It is intended that this one stamp be used in place of separate stamps for county license taxes and city or town license or privilege taxes. It is further intended that no city may impose or affix an additional stamp or stamps. It being the purpose and intent of this subpart that the tax hereby levied is in fact a levy on the ultimate consumer or user with the wholesaler, distributor, jobber, or retail dealer acting merely as an agent for the county, and, if appropriate, the city or town, for the collection and payment of the tax levied by this subpart and any existing city license or privilege taxes, and the intent being that such license tax hereby required shall be paid but once on each package of cigarettes.



Section 45-2-244.004 - Duties of cigarette wholesalers, jobbers, and retailers.

(a) It shall be the duty of each wholesale dealer or jobber who sells, stores, or delivers cigarettes to retail sellers in this county to affix to each package of cigarettes sold or delivered in the county the designated stamp. Each wholesaler or jobber who desires to do so may purchase the stamps from the county commission of the county at a 10 percent discount on the entire amount of sale when the purchases are made in quantities of one thousand dollars ($1,000) or more. The discount allowed hereby will be compensation to the wholesale dealer or jobber for the cost of affixing the stamp to the cigarettes and for the keeping of the records required by this subpart. All other persons, except such wholesale dealers, or jobbers, must pay the full face amount for stamps, and no person, wholesaler, jobber, or dealer, shall be entitled to purchase any such number of the stamps as would cause the purchase price to include fraction of a cent. Between the first day and the tenth day of each calendar month, each wholesaler or jobber selling, storing, or delivering cigarettes for retail in this county, shall submit to the county commission on a form provided for the same by the county commission a sworn statement setting forth the amount of sales of cigarettes made in Baldwin County, Alabama, during the preceding calendar month, to whom the sales were made, and designating the sales as being within the city limits of the cities or towns located within the county, when such sales are made therein, or designating the sales as "rural" if sold outside of the city limits of the municipalities or towns located within the county.

(b) Each seller, "wholesaler, jobber, or retailer" shall keep complete records of all purchases, sales, receipts, inventories, and all other matters necessary to determine the correct amount of license tax of which he or she is liable. In the event a seller discontinues his or her business, he or she shall not dispose of his or her records without giving the county commission 30 days' notice in writing.

(c) The seller's records, books of accounts, bank deposit books, and bank statements shall be open, during reasonable hours at the place of business of the seller, for inspection and examination by the county commission, or its agent, or such other person as may be designated under any rule or regulation adopted and promulgated by the County Commission of Baldwin County, Alabama.

(d) In the event the amount of tax due by the seller cannot be accurately determined from the seller's monthly report, or if the seller does not keep adequate records, or if he or she refuses to allow an examination of his or her records, the amount of tax due may be determined from any other information or data available, and the amount of the tax so determined shall be assessed against seller. Notice of such assessment shall be given to the seller and a demand made for immediate payment.

(e) No person shall divulge any information obtained by him or her in the course of an inspection and examination of the records of any seller, except to a person duly authorized by the county or municipal governing body, the county attorney, or any others connected with the administration of this subpart, unless he or she is required to do so by an order of competent court.



Section 45-2-244.005 - Supply and description of stamps.

The county commission shall keep on hand for sale an adequate supply of stamps to be affixed to each package of cigarettes as required under this subpart. Each such stamp shall have inscribed thereon the words "County of Baldwin Cigarette Tax," but the words need not be arranged in the foregoing order and may be abbreviated. Likewise the county commission, shall keep on hand an adequate supply of forms and other necessary supplies as may be required for the proper enforcement of the provisions of this subpart, and all necessary forms and supplies other than the stamps herein mentioned shall be furnished free of charge to each wholesaler and jobber as needed.



Section 45-2-244.006 - Disposition of funds.

(a) The county license tax imposed by this subpart and collected by the seller (wholesaler or retailer) shall be paid to the county commission, and the county commission, after first reimbursing the county general fund for expenses incurred in the administration and enforcement of this subpart, shall, between the 11th and 20th day of each month deposit the remainder of the proceeds of the tax in the county general fund of Baldwin County to be expended exclusively for mental health and child advocacy purposes as the county governing body sees fit.

(b) The city or municipal license tax, if any, collected by the seller (wholesaler or retailer) shall be payable by the seller directly to the city, municipality, or town entitled to the city license tax.



Section 45-2-244.007 - Rules and regulations.

The county commission is hereby given the right, power, and authority to promulgate and adopt rules and regulations governing the collection of the county tax hereby imposed, if it is necessary so to do in order to more effectually carry out the terms and provisions of this subpart, but it shall not have the right to alter or change the distribution of the taxes herein provided for. The county governing body shall make available ample funds from the county general fund for the purchase of stamps and other materials and supplies needed for carrying out the provisions of this subpart. However, the county general fund shall be reimbursed for all monies expended in connection with the administration and enforcement of this subpart as provided under Section 45-2-244.006.



Section 45-2-244.008 - Violation - Duty to affix stamps.

(a) It shall be unlawful for any person to offer for sale either at wholesale or retail in Baldwin County, Alabama, any cigarettes on which the stamp as herein provided does not appear and the possession of cigarettes in Baldwin County, Alabama, by a seller in any retail establishment without the proper stamp thereon shall be prima facie evidence of violation of this by the retail seller.

(b) It shall be the duty and responsibility of all wholesalers and jobbers selling or distributing cigarettes in Baldwin County, Alabama, to see that the proper stamp is placed on the cigarettes packages before leaving them in a retail establishment, and it shall be the responsibility of all retail sellers of cigarettes in Baldwin County, Alabama, to have the proper stamp on all cigarette packages in their place of business which are offered for sale to the general public and failure to comply with this provision by wholesalers, jobbers, or retail sellers shall be a violation of this subpart.



Section 45-2-244.009 - Violation - Classification.

A person who violates the provisions of this subpart or any rule or regulation promulgated and adopted by the county commission, shall be guilty of a Class C misdemeanor, and each day his or her violation continues shall constitute a separate offense.



Section 45-2-244.010 - Additional penalty.

No seller shall continue in business when he or she is in default in payment of the tax imposed by this subpart. In addition to other penalties, a delinquent taxpayer shall be liable for a penalty of 20 percent of the amount found to be due by him or her. Penalties shall be paid into the general fund of the county.



Section 45-2-244.011 - Savings provision.

This subpart shall not apply to acts or transactions in interstate commerce; nor shall any provision hereof apply to any business conducted by or for the United States or any other government. This subpart shall not be construed to apply to cigarettes stored by a wholesale dealer for the purpose of resale or reshipment outside of the county, which cigarettes are actually resold or reshipped.






Division 2 - Gasoline and Motor Fuel.

Section 45-2-244.030 - Definitions.

For the purposes of this subpart, the following terms shall have the respective meaning ascribed by this section:

(1) COUNTY. Baldwin County which has levied excise taxes pursuant to the provisions of this subpart.

(2) GASOLINE. Gasoline, naphtha, and other liquid motor fuels or any device or substitute therefor commonly used in internal combustion engines; provided, that such term shall not be held to apply to those products known commercially as "kerosene oil," "fuel oil," or "crude oil" when used for lighting, heating, or industrial purposes.

(3) MOTOR FUEL. Diesel oil, tractor fuel, gas oil, distillate or liquefied gas, kerosene, and jet fuel or any substitutes or devices therefor when sold, distributed, stored, or withdrawn from storage in any county for use in the operation of any motor vehicle upon the highways of this state.

(4) PERSON. Persons, corporations, copartnerships, companies, agencies, associations, incorporated or otherwise, singular or plural.

(5) DISTRIBUTOR. Any person who engages in the selling of gasoline or motor fuel in this state by wholesale domestic trade, but shall not apply to any transaction of such distributor in interstate commerce.

(6) REFINER. Any person who manufactures, distills, blends, compounds, or mixes any one or more products in the production of gasoline or motor fuel as herein defined.

(7) RETAIL DEALER. Any person herein defined as a distributor who is also engaged in the selling of gasoline or motor fuel in this state at any place in this state in broken quantities.

(8) STORER. Any person who ships or causes to be shipped or receives gasoline or motor fuel into this state in any quantities and stores the same in any manner and withdraws or uses the same for any purpose.

(9) USER. Any person who uses or consumes gasoline or motor fuel in this state in any manner or for any purpose; provided, that the term "user" is not to include any refiner who has a refinery or refineries located within the State of Alabama when using gasoline or motor fuel in the manufacturing or refining process, or any person who holds a federal permit to blend motor fuels under the federal law and statutes and who pays the federal excise tax on such motor fuels directly to the federal government, when such person uses gasoline in this state in such blending process.



Section 45-2-244.031 - Levy of tax.

Subject to the provisions of Section 45-2-244.043, there is hereby imposed excise taxes in an amount not to exceed three cents ($.03) per gallon on persons selling, distributing, storing, or withdrawing from storage for any purpose whatever, gasoline and motor fuel within such counties and to require every distributor, retail dealer, or storer of gasoline or motor fuel as herein defined to pay such excise taxes upon the selling, distributing, or withdrawing from storage for any use, gasoline and motor fuel as herein defined in such counties; provided that excise taxes levied pursuant to the provisions of this subpart shall not be levied upon the sale of gasoline or motor fuel in interstate commerce, and provided further that if the excise tax imposed under this subpart upon the sale of such gasoline or motor fuel shall have been paid by a distributor or by retail dealer or storer, such payment shall be sufficient, the intention being that the taxes shall not be paid but once. Pursuant to the rulemaking authority of Section 45-2-244.036, the term "interstate commerce" shall have the meaning prescribed by the county commission and/or the State Department of Revenue. The excise taxes imposed pursuant to the provisions of this subpart shall apply to persons, firms, corporations, dealers, or distributors storing gasoline or motor fuel and distributing the same or allowing the same to be withdrawn from storage, whether such withdrawal be for sale or other use, provided that sellers of gasoline or motor fuel and its substitutes paying the taxes herein provided may pay the same computed and paid on the basis of their sales as hereinafter required, and storers and distributors shall compute and pay such taxes on the basis of their withdrawals or distributions. The taxes herein provided for shall be in addition to any and all excise or other taxes imposed on gasoline or motor fuel or any device or substitute therefor, or on the business of selling, distributing, storing, or withdrawing from storage for any purpose, gasoline or motor fuel as herein defined; however, there shall not be levied any tax upon any gasoline or motor fuel as herein defined when used in essential governmental functions by the State of Alabama or any agency thereof, or county governing agencies, municipalities, any other entity as determined by the county governing body, to be exempted under existing state statutes and boards of education. Provided, further, any user exempt from the state gasoline or motor fuel tax is hereby exempt from the tax levied pursuant to this subpart.



Section 45-2-244.032 - Statement of sales and withdrawals; other information required.

On or before the 20th day of each month after June 27, 1991, every person upon whom the excise tax is levied shall render to the County Commission of Baldwin County on forms prescribed by such county commission a true and correct statement of all sales and withdrawals of gasoline made by him, her, or them during the next preceding month, liable for payment of the excise tax imposed pursuant to the provisions of this subpart, and shall furnish to the Baldwin County Commission such additional information as the Baldwin County Commission may require upon blanks to be formulated and furnished by the Baldwin County Commission, and at the time of making such report shall pay to the Baldwin County Commission an amount of money equal to the excise tax levied under this subpart. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths, and any false statement sworn to shall constitute perjury and upon conviction thereupon the person so convicted shall be punished as provided by law for the crime of perjury.



Section 45-2-244.033 - Recordkeeping.

All distributors, storers, and retail dealers shall keep for not less than three years within the State of Alabama at some certain place or office such books, documents, or papers as will clearly show the amount of sale or withdrawals of gasoline and motor fuel made in Baldwin County taxed under this subpart.



Section 45-2-244.034 - Report to commission.

Within 30 days after any tax shall have been levied under authority of this subpart, every distributor, storer, or retail dealer engaged in the sale or withdrawal of gasoline or motor fuel in Baldwin County shall make a report on blanks furnished under Section 45-2-244.032 to the Baldwin County Commission, showing the place and post office address at which he or she is engaged in the business of distributor or storer or retail dealer in gasoline or motor fuel within Baldwin County, which information shall be entered by the Baldwin County Commission on a book kept for that purpose, and should such distributor, storer, or retail dealer move his or her place of business from one business address to another such distributor, storer, or retail dealer shall within 30 days thereafter notify the Baldwin County Commission of such removal giving the former place and post office address and also the place and post office address to which his or her place of business has been removed. After the tax imposed under this subpart has become effective, no person shall become a distributor, storer, or seller of gasoline or motor fuel in Baldwin County until he or she shall have made such reports to the Baldwin County Commission.



Section 45-2-244.035 - Failure to report.

If any distributor, storer, or retail dealer of gasoline or motor fuel in Baldwin County shall fail to make the reports or any of them as required in any provision of this subpart or shall fail to comply with any regulation adopted for the collection of the tax by the Baldwin County Commission, within the time required for making such reports, or shall fail to pay the tax imposed within the time fixed for the payment thereof, the distributor, storer, or retail dealer shall be guilty of a Class C misdemeanor, and upon conviction thereof shall be punished for each offense as otherwise provided by law.



Section 45-2-244.036 - Enforcement of subpart.

It shall be the duty of the County Commission of Baldwin County to enforce the provisions of this subpart upon its imposing the tax thereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every distributor, storer, or retail dealer of gasoline or motor fuel on which such tax has been imposed and to make any and all rules and regulations necessary and proper for the collection of such tax. Provided, however, upon resolution of the Baldwin County Commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by the county under the provisions of this subpart. All persons, firms, businesses, and corporations subject to and owing such taxes shall be and hereby are directed to pay the same over to the department and such payment shall be a full and complete discharge of all liability therefor to the county. The department is authorized to promulgate reasonable rules and regulations to facilitate the orderly and efficient collection of the taxes. The department is authorized to recover all costs of collecting such taxes, not to exceed five percent of the proceeds thereof, from such proceeds and shall pay the net amount remaining thereafter to the county.



Section 45-2-244.037 - Delinquency.

If any distributor, storer, or retail dealer in gasoline or motor fuel shall fail to make monthly reports or shall fail to pay the tax imposed under authority of this subpart, the tax shall be deemed delinquent within the meaning of this subpart and there shall be added to the amount of his or her tax a penalty of 25 percent, provided, if in the opinion of the County Commission of Baldwin County a good and sufficient cause or reason is shown for such delinquency, the penalty may be rescinded. The Baldwin County Commission shall be authorized and empowered to make returns for delinquent taxpayers upon such information as it may reasonably obtain and add to that the penalty as prescribed by this subpart. If any person shall be delinquent in the payment of any tax imposed pursuant to the provisions of this subpart, the County Commission of Baldwin County shall issue execution for the collection of the same, directed to the Baldwin County Sheriff, who shall proceed to collect the same in the manner now provided by law for the collection of delinquent taxes by the county tax collector and make return of such execution to the Baldwin County Commission. The tax herein authorized to be levied and the penalties herein provided for shall be held as a debt payable to Baldwin County by the person against whom the same shall have been imposed or against whom the penalties shall have accrued, and all such taxes and penalties shall be a lien upon the property in Baldwin County and elsewhere in this state of the person against whom the tax shall have been imposed and the penalties shall have accrued.



Section 45-2-244.038 - Payment deemed a credit against amount due.

The acceptance of any amount paid for the excise tax imposed under this subpart shall not preclude the collection of the amount actually due. However, the amount actually paid shall constitute a credit against the amount actually due.



Section 45-2-244.039 - Violations.

Any distributor, storer, or dealer who shall violate any provisions of this subpart or shall fail to comply with any reasonable rule or regulation promulgated hereunder, may be restrained, and proper prosecution instituted in the name of Baldwin County by the Attorney General of the State of Alabama, or by such counsel as the County Commission of Baldwin County shall direct, from distributing, selling, storing, or withdrawing from storage any gasoline or motor fuel the sale or withdrawal of which is taxable until such persons shall have complied with the provisions of this subpart.



Section 45-2-244.040 - Reports of gasoline or motor fuel shipments.

Each agent of any railroad company, bus or truck operator, or other transportation company or agency operating in Baldwin County shall report to the County Commission of Baldwin County on the first day of January, April, July, and October of each year all shipments of gasoline or motor fuel as defined in this subpart or substitutes therefor handled by him or her or through the station or office at which he or she is the agent, and delivered to any person in Baldwin County during the preceding three months, giving the names and address of the consignor or consignee shipping and receiving The gasoline or motor fuel or substitute therefor and the number of gallons or pounds contained in each and every shipment.



Section 45-2-244.041 - Special fund.

The proceeds of any tax imposed under authority of this subpart shall be paid into a special fund in the county treasury for use as provided in Section 45-2-244.42.



Section 45-2-244.042 - Expenditures from special fund.

Expenditures from the special fund provided for in Section 45-2-244.041 shall be made exclusively for the purpose of construction, improvement, and maintenance of public highways and bridges including administrative expenses in connection therewith, the retirement of securities evidencing obligations incurred for payment of costs of such construction, improvement, and maintenance, the matching of federal or state funds in the construction of improved roads and bridges in Baldwin County in the same manner as other county funds are used to match federal and state funds and for payment of the costs incurred in the administration and enforcement of this subpart.



Section 45-2-244.043 - Suspension of levy.

The county commission is hereby authorized to suspend the levy of the tax imposed pursuant to this subpart in the event annual increases in the ad valorem tax revenue and/or the offshore severance tax revenue received by the county in the period from October 1, 1991, to January 1, 1995, exceeds the amount of revenue collected pursuant to this subpart. In the event the levy of the tax is suspended, all expenses of taxpayer notification, unconsumed forms, and other actual and direct expenses of the Department of Revenue shall be paid by the county commission.



Section 45-2-244.044 - Additional levy authorized.

(a) After January 1, 1995, the county commission is authorized to levy two separate and distinct taxes each in the amount of one cent ($.01) per gallon on persons, corporations, copartnerships, companies, agencies, and associations engaged in the business of selling, distributing, storing, or withdrawing from storage, for any purpose whatever, gasoline and motor fuel and substitutes therefor in the county. The tax shall parallel the state excise tax on gasoline and motor fuel and shall be collected in the same manner.

(b) Effective October 1, 2018, the county commission is authorized to levy an additional tax not to exceed three cents ($.03) per gallon on persons, corporations, copartnerships, companies, agencies, and associations engaged in the business of selling, distributing, storing, or withdrawing from storage, for any purpose whatever, gasoline and motor fuel and substitutes therefor in the county. The tax shall parallel the state excise tax on gasoline and motor fuel and shall be levied and collected in the same manner as the tax authorized in subsection (a). The net proceeds of any tax levied pursuant to this subsection shall be deposited in the special fund and the funds shall all be expended on a pay-as-you-go basis and not pledged for any bonded indebtedness. The funds shall generally be expended for the same purposes as the special fund except one-fouth of the net proceeds shall be distributed on a proportional basis to the organized and active municipalities in the county based on the percent that the population of each organized and active municipality in the county bears to the total population of all organized and active municipalities in the county to be used by the municipality for the purposes of the fund.






Division 3 - County General Fund and Juvenile Home.

Section 45-2-244.070 - Applicability.

The provisions of this subpart shall only apply to Baldwin County.



Section 45-2-244.071 - Definitions.

THIS SECTION WAS AMENDED BY ACT 2017-447 IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

All words, terms, and phrases as defined in Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4, as amended, providing for the levy of a state sales tax shall, wherever used in this subpart, have the same meanings respectively ascribed to them in the sections, except where the context herein clearly indicates a different meaning. In addition, the following words, terms, and phrases where used in this subpart shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) "State sales tax statutes" means Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4, as amended, which levy a certain retail sales tax, and include all statutes, including amendments to those sections, which expressly set forth any exemptions from the computation of the tax levied by the sections and all other statutes which expressly apply to, or purport to affect, the administration of the sections and the incidence and collection of the tax imposed therein;

(2) "State sales tax" means the tax imposed by the state sales tax statutes;

(3) "Month" means the calendar month;

(4) "County" means Baldwin County.



Section 45-2-244.072 - Special county privilege license tax.

(a) The county commission is hereby authorized with or without a referendum of the people, to levy and impose, in addition to all other taxes, including municipal gross receipts license taxes now imposed by law, a special county privilege license tax paralleling the state sales tax, such privilege license tax to be determined by the application of rates against gross sales or gross receipts, as the case may be, and within specified areas at the rate of one percent of the gross proceeds of sales or receipts. At its discretion, the county commission is hereby authorized to conduct a referendum election on the issue of an additional sales tax in any manner which it deems appropriate and the costs of such election shall be paid from the county general fund.

(b) There are exempted, however, from the provisions of this section and from the computation of the amount of the tax imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.



Section 45-2-244.073 - Payment of tax.

THIS SECTION WAS AMENDED BY ACT 2017-447 IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

The sales taxes authorized to be levied in Section 45-2-244.072 shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the months in which the tax accrues. All taxes levied in this subpart shall be paid to and collected by the State Department of Revenue at the same time and along with the collection of the state sales tax. On or prior to the due dates of the tax herein levied each person subject to such tax shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all such sales and gross receipts of all such business transactions. Such report shall also include such other items of information pertinent to the said tax and the amount thereof as the State Department of Revenue may require. Any person subject to the tax levied may defer reporting credit sales until after their collection, and in the event such person so defers reporting them, such person shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the tax due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the Baldwin County Commission, or its designated agent, at reasonable times during business hours.



Section 45-2-244.074 - Addition of tax to sales price or admission fee.

Each person engaging or continuing within Baldwin County in a business subject to the tax levied in Section 45-2-244.072, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the sale or admission. It shall be unlawful for any person subject to the tax levied to fail or refuse to add on the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount herein required to be so added to the sale or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the tax or any portion thereof.



Section 45-2-244.075 - Collections and enforcement.

THIS SECTION WAS AMENDED BY ACT 2017-447 IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

The tax authorized to be imposed by this subpart shall constitute a debt due Baldwin County and may be collected as provided by law. The tax, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. All of the provisions of the revenue laws of this state which apply to the enforcement of liens for license taxes due to this state shall apply fully to the collection of the tax herein levied, and the State Department of Revenue, for the use and benefit of Baldwin County shall collect such tax and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state sales tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the tax levied by this subpart, and to otherwise enforce the provisions of this subpart, including any litigation involving this subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the tax collected by it for Baldwin County.



Section 45-2-244.076 - Application of state sales tax statutes.

THIS SECTION WAS AMENDED BY ACT 2017-447 IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of reports and keeping and preserving records with respect thereto, penalties for failure to pay the tax, the promulgation of the rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with the provisions of this subpart when applied to the tax authorized to be levied in Section 45-2-244.072 shall apply to the county tax levied under this subpart. The State Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county tax levied under this subpart that are imposed on such commissioner and department, respectively, by the state tax statutes. All provisions of the state sales tax statutes that are made applicable by this subpart to the county tax levied under this subpart and to the administration and enforcement of this subpart are hereby incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-2-244.077 - Charge for collections; dispositition of funds.

THIS SECTION WAS AMENDED BY ACT 2017-447 IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

The State Department of Revenue shall charge Baldwin County for collecting the special county tax levied under this subpart such amount or percentage of total collections as may be agreed upon by the Commissioner of Revenue and the Baldwin County Commission, but such charge shall not, in any event, exceed 10 percent of the total amount of the special county tax collected in said county under this subpart. Such charge for collecting such special tax may be deducted each month from the gross revenues from such special tax before certification of the amount of the proceeds thereof due Baldwin County for that month. The Commissioner of Revenue shall pay into the State Treasury all tax collected under this subpart, as such tax is received by the Department of Revenue, and on or before the first day of each successive month (commencing with the month following the month in which the department makes the first collection hereunder) the commissioner shall certify to the State Comptroller the amount of tax collected under the provisions of this subpart and paid by him or her into the State Treasury for the benefit of Baldwin County during the month immediately preceding such certification. Provided, however, that before certifying the amount of the tax paid into the State Treasury for the benefit of Baldwin County during each month, the commissioner may deduct from the tax collected in the month the charge due the department for the collection of the tax for the county. It shall be the duty of the Comptroller to issue his or her warrant each month payable to the County Treasurer of Baldwin County in his or her official capacity in an amount equal to the amount so certified by the Commissioner of Revenue as having been collected for the use of the county. All revenues arising from the taxes herein authorized to be levied shall be distributed as follows: (1) 55 percent shall be distributed to the Baldwin County Board of Education to be utilized exclusively for capital improvement, capital construction, and maintenance purposes; (2) five percent shall be distributed to Faulkner State Junior College in Bay Minette to be used as other appropriations to the school are used; and (3) 40 percent shall be deposited in the general fund of the county to be expended as other county funds. Provided, however, in the initial fiscal year that this sales tax is levied, prior to any distribution provided herein, a one-time disbursement of two percent of all revenues arising from the tax shall be appropriated for the erection of a suitable county animal pound as provided in Section 3-7-7. The one-time two percent appropriation shall be made only during the fiscal year that the sales tax provided by this subpart is implemented. Effective for the fiscal year beginning October 1, 1984, and each fiscal year thereafter, prior to any other distribution, two percent of all net revenues herein collected shall be appropriated to the Juvenile Court for Baldwin County to be used for the leasing or building, staffing, and operation of a home for juveniles.






Division 4 - Paralleling State Tax.

Section 45-2-244.100 - Applicability.

The provisions of this subpart shall only apply to Baldwin County.



Section 45-2-244.101 - Definitions.

All words, terms, and phrases as defined in Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4, as amended, providing for the levy of a state sales tax shall, wherever used in this subpart, have the same meanings respectively ascribed to them in those sections, except where the context herein clearly indicates a different meaning. In addition, the following words, terms, and phrases where used in this subpart shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) "State sales tax statutes" means Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4, as amended, which levy a certain retail sales tax, and include all statutes, including amendments to those sections, which expressly set forth any exemptions from the computation of the tax levied by the sections and all other statutes which expressly apply to, or purport to effect, the administration of those sections and the incidence and collection of the tax imposed therein;

(2) "State sales tax" means the tax imposed by the state sales tax statutes;

(3) "Month" means the calendar month;

(4) "County" means Baldwin County.



Section 45-2-244.102 - Levy of additional sales tax paralleling state sales tax; exemptions.

(a) There is hereby levied and imposed with the county, in addition to all other taxes, including municipal gross receipts license taxes now imposed by law, a special county privilege license tax paralleling the state sales tax, such privilege license tax to be determined by the application of rates against gross sales or gross receipts, as the case may be, and within specified areas at the rate of one percent of the gross proceeds of sales or receipts.

(b) There are exempted, however, from the provisions of this section and from the computation of the amount of the tax imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.



Section 45-2-244.103 - Payment of tax.

The sales taxes levied in Section 45-2-244.102 shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues. All taxes levied in this subpart shall be paid to and collected by the State Department of Revenue at the same time and along with the collection of the state sales tax. On or prior to the due dates of the tax herein levied each person subject to such tax shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all such sales and gross receipts of all such business transactions. Such report shall also include such other items of information pertinent to the tax and the amount thereof as the State Department of Revenue may require. Any person subject to the tax levied may defer reporting credit sale until after their collection, and in the event such person so defers reporting them, such person shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the tax due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the Baldwin County Commission, or its designated agent, at reasonable times during business hours.



Section 45-2-244.104 - Addition of tax to sales price or admission fee.

Each person engaging or continuing within Baldwin County in a business subject to the tax levied in Section 45-2-244.102, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the sale or admission. It shall be unlawful for any person subject to the tax levied to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount herein required to be so added to the sale or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the tax or any portion thereof.



Section 45-2-244.105 - Collections and enforcement.

The tax imposed by this subpart shall constitute a debt due Baldwin County and may be collected as provided by law. The tax, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. All of the provisions of the revenue laws of this state which apply to the enforcement of liens for license taxes due this state shall apply fully to the collection of the tax herein levied, and the State Department of Revenue, for the use and benefit of Baldwin County shall collect such tax and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state sales tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the tax levied by this subpart, and to otherwise enforce the provisions of this subpart, including any litigation involving this subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the tax collected by it for Baldwin County.



Section 45-2-244.106 - Application of state sales tax statutes.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of reports and keeping and preserving records with respect thereto, penalties for failure to pay the tax, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with the provisions of this subpart when applied to the tax levied in Section 45-2-244.102 shall apply to the county tax levied under this subpart. The State Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county tax levied under this subpart that are imposed on such commissioner and department, respectively, by the state tax statutes. All provisions of the state sales tax statutes that are made applicable by this subpart to the county tax levied under this subpart and to the administration and enforcement of this subpart are hereby incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-2-244.107 - Charge for collection; disposition of funds.

The State Department of Revenue shall charge Baldwin County for collecting the special county tax levied under this subpart such amount or percentage of total collections as may be agreed upon by the Commissioner of Revenue and the Baldwin County Commission, but such charge shall not, in any event, exceed 10 percent of the total amount of the special county tax collected in the county under this subpart. Such charge for collecting such special tax may be deducted each month from the gross revenues from such special tax before certification of the amount of the proceeds thereof due Baldwin County for that month. The Commissioner of Revenue shall pay into the State Treasury all tax collected under this subpart, as such tax is received by the Department of Revenue, and on or before the first day of each successive month (commencing with the month following the month in which the department makes the first collection hereunder) the commissioner shall certify to the State Comptroller the amount of tax collected under the provisions of this subpart and paid by him or her into the State Treasury for the benefit of Baldwin County during the month immediately preceding such certification. Provided, however, that before certifying the amount of the tax paid into the State Treasury for the benefit of Baldwin County during each month, the commissioner may deduct from the tax collected in the month the charge due the department for the collection of the tax for the county. It shall be the duty of the Comptroller to issue his or her warrant each month payable to the County Treasurer of Baldwin County in his or her official capacity in an amount equal to the amount so certified by the Commissioner of Revenue as having been collected for the use of the county. He or she shall then deliver to the Baldwin County Board of Education the balance remaining, to be used exclusively by the board for the construction, maintenance, and repair of the public schools.






Division 5 - Tobacco Products.

Section 45-2-244.130 - Levy of tax.

(a) There is hereby imposed on every person, firm, or corporation that sells, stores, delivers, uses, or otherwise consumes tobacco or tobacco products in Baldwin County, a county privilege, license, or excise tax in the following amounts:

(1) Five cents ($0.05) for each sack, can, package, excluding cigarette packages, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner suitable for smoking in a pipe or cigarette.

(2) Five cents ($0.05) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner suitable for chewing only and not suitable for smoking as described in subdivision (3).

(3) Five cents ($0.05) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(4) Eight cents ($0.08) for each package of tobacco paper, both gummed and ungummed.

(b) The privilege, license, or excise tax shall be in addition to all other taxes imposed by law and shall be collected in the same manner as other taxes on tobacco, except that when the license tax required by this subpart has been paid by a wholesaler or seller of the products, that payment shall be sufficient. The legislative intent is that the tax shall be paid only once on each package of chewing tobacco, snuff, and smoking tobacco of every description, and for each package of tobacco paper, whether gummed or ungummed.



Section 45-2-244.131 - Addition of tax to tobacco products.

Every person, firm, corporation, club, or association that sells, stores, or receives, for the purpose of selling or storing in Baldwin County, any snuff and smoking tobacco products shall add the amount of the license or privilege tax levied and assessed to the price of the snuff and smoking tobacco products. It is the purpose and intent of this section that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, that sells or stores or receives for the purpose of distributing the snuff and smoking tobacco products, acting merely as an agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the snuff and smoking tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the snuff and smoking tobacco products.



Section 45-2-244.132 - Failure to collect tax; powers and duties of department; unavailability of stamps.

(a) It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in the business in Baldwin County for which the tax is levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided, to refund or offer to refund all or any part of the amount collected or absorb, or advertise directly or indirectly, the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this section shall be subject to a civil penalty of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500). Each act in violation of this section shall constitute a separate offense.

(b) The State Department of Revenue or, as otherwise provided by resolution of the county commission, the Baldwin County Commission shall collect all taxes levied pursuant to this subpart at the same time and in the same manner as state tobacco taxes are collected.

(c) The tax levied herein shall be paid by affixing stamps that are required for the payment of the tax imposed by Sections 40-25-1 to 40-25-28, inclusive.

(d) The department shall have the same duties relative to the preparation and sale of stamps to evidence the payment of the tax that it has relative to the preparation and sale of stamps under Sections 40-25-1 to 40-25-28, inclusive. The department may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax levied herein that it does relative to the collection of the state tax.

(e) In accordance with Section 40-25-2(g), in the event the aforementioned tobacco stamps are not available for affixing to tobacco product packages and containers, or by the authority of a duly promulgated regulation eliminating the requirement of affixing county tobacco stamps, the Commissioner of the Department of Revenue or the Baldwin County Commission may require a monthly report in lieu of stamps to report the amount of tax due. The monthly report shall be in a form approved by the commissioner and adopted by the department under the Alabama Administrative Procedure Act, Title 41, Chapter 22.

(f) The department or the Baldwin County Commission may promulgate and enforce rules and regulations to effectuate the purposes of this. All rules and regulations duly promulgated shall have the same force and effect of law.



Section 45-2-244.133 - Time and manner of payment.

All laws, rules, and regulations of the department relating to the manner and time of payment of the tax levied by Sections 40-25-1 to 40-25-28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this subpart as provided for in this subpart.



Section 45-2-244.134 - Disposition of funds.

The proceeds from the tax authorized, less the amount or percentage of the actual cost of collection as may be agreed upon by the Commissioner of the Department of Revenue and the Baldwin County Commission, shall be distributed to the Baldwin County Commission to be allocated on an annual basis for the remainder of the 2005 fiscal year, and for each fiscal year thereafter, as follows:

(1) The first eighty thousand dollars ($80,000) of the funds or portion thereof received pursuant to this subpart shall be equally divided among the following rescue squads: Lower Alabama Search and Rescue, Inc., North Baldwin Sheriff's Search and Rescue, Inc., and Daphne Search and Rescue, Inc. Any additional search and rescue squad authorized by the county commission after May 13, 2005, shall be funded out of the county treasury in an amount equal to the amount that each squad existing on September 26, 2003, receives from the tobacco tax. Each of the recipient rescue squads shall be a Baldwin County recognized quasi-public entity, as defined in Section 45-2-140.21, and a member in good standing with the Alabama Association of Rescue Squads, Inc. Notwithstanding the foregoing, any rescue squad receiving ad valorem tax funds pursuant to Section 45-2-242, shall be excluded from the distribution in this section regardless of the other requirements being met. Provided, however, after five years from September 26, 2003, the county commission may equally distribute funds received to any additional certified rescue squad established after September 26, 2003.

(2) The next forty thousand dollars ($40,000) of the funds or portion thereof received pursuant to this subpart shall be distributed to the Baldwin Abuse Network, Incorporated, a nonprofit corporation/Southwest Alabama Abuse Network, or successor thereto.

(3) The remainder of the funds received pursuant to this subpart shall be distributed to the office of the District Attorney of Baldwin County.



Section 45-2-244.135 - Construction.

This subpart shall not be construed to apply to snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of the county which are actually resold or reshipped.






Division 6 - Video Cassette Rentals.

Section 45-2-244.160 - Privilege license fee.

(a)(1) The Baldwin County Commission may levy a privilege license fee in an amount not to exceed five cents ($.05) per visual entertainment device on the rental of each visual entertainment device in the county. This fee is in addition to all other taxes heretofore levied.

(2) For the purposes of this section, the term "visual entertainment device" includes, but is not limited to, video cassettes, compact discs (CDs), digital versatile disks (DVDs), or any similar device for replaying movies or other visual images, including cartoons, video games, or other visual entertainment.

(b) Each person, firm, partnership, corporation, or other business venture which rents visual entertainment devices shall report the rentals thereof each month on a form provided by the Baldwin County tax collecting official and pay the fees to the tax collecting official in the same method and manner as prescribed in Article 1 of Title 40, as last amended or otherwise provided by local act. It is intended that this levy shall be on the consumer and the individual or company renting the visual entertainment devices is acting as the agent for the county in collecting and reporting these fees.

(c) The receipts of the fees shall be deposited into the county general fund, shall be allocated for county library service, public libraries within the county, the South Baldwin Literacy Council, the Eastern Shore Literacy Council, and the North Baldwin Literacy Council according to guidelines promulgated by the county commission after consultation and input from the recipients.

(d) Anyone who fails to report or remit the fees when due shall be subject to the penalties prescribed in Sections 40-23-11, et seq.






Division 7 - Tangible Personal Property Rentals.

Section 45-2-244.180 - Definitions.

The following terms shall have the following meanings:

(1) BUSINESS. All activities engaged in, or caused to be engaged in, by any person with the object of gain, profit, benefit, or advantage, either direct or indirect to such person.

(2) COUNTY. Baldwin County, Alabama.

(3) EXEMPT ORGANIZATION. Any organization exempt from taxation under 26 U.S.C. §501, as in effect from time to time.

(4) GROSS PROCEEDS. The value proceeding or accruing from leasing or renting tangible personal property, without any deduction on account of the cost of the property so leased or rented, the cost of materials used, labor or service cost, interest paid, or any other expenses whatsoever, and without any deduction on account of loss and shall also include on the part of any person claiming an exemption under subdivision (4) of Section 45-2-244.182 an amount equal to the amount of rental paid on any tangible personal property acquired under such exception and thereafter diverted to the use of such person.

(5) LEASING or RENTING. A transaction whereunder the person who owns or controls the possession of tangible personal property permits another person to have the possession or use thereof for a consideration and for the duration of a definite or indefinite period of time without transfer of the title to such property. The detention by the user thereof of freight cars, oxygen and acetylene tanks, and similar property, in respect of which detention a demurrage or per diem charge is made against the user of such property, shall not be deemed to constitute a transaction whereunder property is leased or rented to another within the meaning of this subpart.

(6) PERSON. Any natural person, firm, partnership, association, corporation, receiver, trust, estate, or other entity, or any other group or combination of any thereof acting as a unit.

(7) TANGIBLE PERSONAL PROPERTY. Personal property which may be seen, weighed, measured, felt, or touched, or is in any other manner perceptible to the senses. The term "tangible personal property" shall not include stocks, bonds, notes, insurance, or other contracts or securities.



Section 45-2-244.181 - Levy of tax.

There is levied, in addition to all privilege license taxes of every kind now or hereinafter imposed by law, which shall be collected as herein provided, a privilege or license tax on each person engaging or continuing within the county in the business of leasing or renting tangible personal property, and such tax shall be in the amounts to be determined by the application of the rates against gross proceeds as follows:

At a rate up to four percent set by a resolution of the county commission of the gross proceeds derived by the lessor or renter from the lease or rental of tangible personal property, provided the privilege or license tax on each person engaging or continuing within this county in the business of leasing or renting any automotive vehicle or truck trailer, semi-trailer, or manufactured home shall be at the rate up to one and three-fourths percent of the gross proceeds derived by the lessor from the lease or rental of such automotive vehicle or truck trailer, semi-trailer, or manufactured home; provided further, that the tax levied hereby shall not apply to any leasing or rental, as lessor, by the state, or any municipality or county in the state or United States of America or any agency or unit thereof.



Section 45-2-244.182 - Exemptions.

There shall be exempted from the computation of any tax due hereunder all of the following:

(1) The gross proceeds accruing from the leasing or renting of film or visual entertainment devices as defined by Section 45-2-244.160, to a lessee who charges, or proposes to charge, admission for viewing same.

(2) The gross proceeds accruing from any charge in respect of the use of docks or docking facilities furnished for boats or other craft operated on waterways.

(3) The gross proceeds accruing from any charge made by a landlord to tenant in respect to the leasing or furnishing of tangible personal property to be used on the premises of real property leased by the same landlord to the same tenant for use as a residence or dwelling place, including manufactured homes.

(4) The gross proceeds accruing from the leasing or renting of tangible personal property to a lessee who acquires possession of the property for the purpose of leasing or renting to another the same property under a leasing or rental transaction subject to tax hereunder.

(5) The gross proceeds accruing from any charge made by a landlord to a tenant in respect to the leasing or furnishing of tangible personal property to be used on the premises of any room or rooms, lodging, or accommodations leased or rented to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for consideration.

(6) The gross proceeds accruing from the leasing or renting of tangible personal property which the county is prohibited from taxing under the Constitution or laws of the United States or under the constitution or laws of the state.

(7) The gross proceeds accruing from the leasing or renting of nuclear fuel assemblies together with the nuclear material contained therein and other nuclear material used for or useful in the production of electricity and assemblies containing ionizing radiation sources together with the ionizing radiation sources contained therein used or useful in medical treatment or scientific research.

(8) The gross proceeds accruing from a transaction whereunder the lessor leases a truck or tractor trailer or semi-trailer for operation over public roads and highways, and such lessor furnishes a driver for each vehicle, and such transaction shall be deemed to constitute the rendition of service and not a "leasing or rental" within the meaning of this subpart.

(9) The gross proceeds accruing from the leasing or renting of vehicles in interchange between regulated motor carriers on a per diem basis.

(10) The gross proceeds accruing from the leasing or renting of all structures, devices, facilities, and identifiable components of any thereof acquired primarily for the control, reduction, or elimination of air or water pollution and the gross proceeds accruing from the leasing or renting of all materials used or intended for use in structures built primarily for the control, reduction, or elimination of air and water pollution.

(11) The gross proceeds derived by the lessor, which term includes a sublessor, from the leasing or renting of tangible personal property when the lessor and lessee, which term includes sublessee, are wholly-owned subsidiary corporations of the same parent corporation or one is the wholly-owned subsidiary of the other, provided that the appropriate sales or use tax, if any was due, has been paid on such item of personal property, and provided further, that in the event of any subsequent subleasing of such tangible personal property to any person other than such sister, parent, or subsidiary corporation, any privilege or license tax due and payable with respect to such subsequent subleasing under the provisions hereof shall be paid.

(12) The gross proceeds accrued or accruing from any leases or rental contracts in effect before August 1, 2007, provided, however, that the exemption hereby afforded shall not apply to any renewal or extension of such leases or contracts and shall not apply to gross proceeds accruing after one year from August 1, 2007.

(13) The gross proceeds accruing from a transaction which involves the leasing or renting of vessels or railroad equipment engaged in interstate or foreign commerce, or both.

(14) The gross proceeds accruing from the leasing or renting of aircraft replacement parts, components, systems, sundries, and supplies affixed or used on the aircraft and all ground support equipment and vehicles used by or for the aircraft to or by a certified or licensed air carrier with a hub operation within this county, for use in conducting intrastate, interstate, or foreign commerce for transporting people or property by air. For the purpose of this subdivision, the words "hub operation within this county" shall be constructed to have all the following criteria:

a. There originates from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year.

b. Passengers or property, or both, are regularly exchanged at the location between flights of the same or a different certified or licensed air carrier.



Section 45-2-244.183 - Monthly installments of taxes; statements of gross proceeds; disposition of funds; violations.

(a) The privilege license tax levied hereunder, except where otherwise provided, shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the privilege license tax accrues. On or before such twentieth day, every person on whom the amounts levied hereunder are imposed shall render to the county, on a form or forms prescribed by the county commission or State Department of Revenue, a true and correct statement showing the gross proceeds of his or her business for the next preceding month, the amount of gross proceeds which are not subject to the privilege license tax, or are not to be used as a measurement of the amounts due by such person and the nature thereof, together with such other information as the county commission may require, and at the time of making such monthly report such person shall compute the privilege license taxes due and shall pay the Baldwin County Commission the amounts shown to be due. All taxes of the county shall be deposited into the general fund of the county treasury to be distributed as follows:

(1) Seventy-five percent shall be distributed to the county general fund to be expended, as approved by the Baldwin County Commission, for general purposes; however, and per fiscal year from the foregoing distribution, the Baldwin County Commission shall appropriate one hundred fifty thousand dollars ($150,000) into a separate county fund to be used for the operation of the Baldwin County Legislative Office, established by Section 45-2-190, including, but not limited to, office equipment, communication equipment, salary supplements for personnel of the legislative delegation office, training, and official public travel for members of the Baldwin County Legislative Delegation and personnel of the legislative delegation office and other expenses deemed appropriate only by written direction provided the Baldwin County Commission by the members of the Baldwin County Legislative Delegation. Notwithstanding the foregoing, the expenses for official travel shall not exceed two thousand dollars ($2,000) per member per year and shall be subject to periodic audits by the Examiners of Public Accounts.

(2) Ten percent shall be distributed into a separate county fund to be expended, as approved by the Baldwin County Commission in a resolution spread upon its minutes, for the Historic Blakeley Authority. Of the funds distributed to the Historic Blakeley Authority annually, twenty-five thousand dollars ($25,000) shall be expended by the authority for the preservation, restoration, and interpretation of Fort Mims and of the remaining funds 50 percent shall be expended for capital improvement. Notwithstanding the foregoing earmarking of expenditures for the Historic Blakeley Authority for capital outlay, in any fiscal year that the authority adds to and supplements its lease tax revenue with contributions of capital expansion funds or other equivalent capital contributions of real or personal property from other sources, an amount of funds from this section earmarked for capital outlay equal to 50 percent of the additional contributions for capital outlay or equivalent capital contributions may be expended for operations in lieu of expending for capital outlay. Disbursements shall be made quarterly to the Historic Blakeley Authority.

(3) Fifteen percent shall be distributed into the Baldwin County Community Capital Fund, which is hereby established, to be expended only upon the unanimous direction of the members of the Baldwin County Legislative Delegation and for public purposes, not otherwise provided for by law, that in their judgment are worthy, for the best interest of the county, and promote the economic well-being of the citizens of Baldwin County and may specifically include projects at the Fort Morgan State Historic Site. Any unexpended balance in the fund at the end of the county fiscal year shall remain in the fund and shall not revert to any other state or local fund.

(4) Privilege or license taxes collected and expended under authority of this subpart shall be audited by the Examiners of Public Accounts.

(b) If any person subject hereto should fail to render any report, return, statement, or form required hereby or should willfully make false statement of facts in the report, return, statement, or form required hereunder, he or she shall upon conviction be punished by a fine of not more than five hundred dollars ($500) for each violation of this section.



Section 45-2-244.184 - Reports of cash or credit leases or rentals.

Any person taxable hereunder who makes cash or credit leases or rentals, may report such cash leases or rental only, and he or she shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the privilege license tax due thereon at the time of filing such report.



Section 45-2-244.185 - Recordkeeping.

It shall be the duty of every person engaging or continuing in any business for which a privilege or license tax is imposed hereby to keep and preserve suitable records of the gross proceeds of any such business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable hereunder. It shall be the duty of every person to keep and preserve for a period of three years, all invoices of gross proceeds, proceeding or accruing from the leasing or renting herein taxed and all such books, invoices, and other records shall be open for examination at any time by the county commission or its agent. Any person leasing, who in addition leases for releasing, shall keep his or her books so as to show separately the gross proceeds of leasing for releasing. Each occurrence of a failure to keep records or allow examination thereof shall constitute a separate offense.

Any person who shall fail to keep records as herein required or who shall refuse to permit such examination thereof or who violates any other provision hereof shall upon conviction be punished by a fine of not more than five hundred dollars ($500) for each violation of this section.



Section 45-2-244.186 - Delinquent taxes.

Any person who fails to pay the tax herein levied within the time required by this subpart shall pay, in addition to the tax, a penalty of 10 percent of the amount of tax due, together with interest thereon at the rate of one percent per month or fraction thereof, from the date at which the tax herein levied became delinquent, that is, due and payable, such penalty and interest to be assessed and collected as part of the tax. Provided the county commission, if a good and sufficient reason is shown, may waive or remit the penalty of 10 percent or a portion thereof.



Section 45-2-244.187 - Rules and regulations.

The County Commission of Baldwin County may prescribe all necessary or appropriate rules and regulations for the implementation of this subpart, including all rules and regulations as may be necessary by reason of any alteration of law in relation to this subpart.









Part 6 - Tax, Severance

Division 1 - Distribution of Proceeds.

Section 45-2-245 - Disposition of proceeds from offshore oil and gas severance taxes.

In Baldwin County, the distribution of the producing county's 10 percent share of the net amount of the proceeds from offshore oil and gas severance taxes as provided for in Section 40-20-8(a) as last amended by Act No. 83-889, H. 26 of the 1983 Fourth Special Session of the Legislature shall be as follows:

(1) Five percent shall be allocated and distributed to Faulkner State Junior College;

(2) Twenty-five percent shall be allocated and distributed to each municipality in the county on a per capita basis;

(3) Thirty-two and one-half percent shall be allocated and distributed to the Baldwin County Board of Education;

(4) Thirty-two and one-half percent shall be allocated and distributed to the county general fund; and

(5) Five percent shall be allocated and distributed to the Baldwin County Indigent Care Board.






Division 2 - Oil and Gas Severance Tax Trust Fud.

Section 45-2-245.20 - Trust fund established; administration.

(a) Any laws or parts of laws to the contrary notwithstanding, any annual privilege tax levied upon persons engaging in the business of producing or severing oil or gas or other hydrocarbons from the soil or waters of Baldwin County measured by the gross value of such oil or gas or other hydrocarbons and which tax is applicable only in Baldwin County and under which collections were being made on January 1, 1987, shall be continued and collected only as herein prescribed.

(1) All revenues collected from such local severance taxes, shall, beginning the first day of the month following May 19, 1989, be paid into the general fund of the county exclusively for transfer and deposit into the trust fund hereby established until the total sum of fifteen million dollars ($15,000,000) in severance tax revenues of the type described in this section, excluding any interest income on amounts deposited therein from such total sum, has been deposited into such trust fund. Upon the deposit into the trust fund of the county general fund of a total of fifteen million dollars ($15,000,000) in such severance tax revenues, any local law authorizing or levying such tax, including, without limitation, Act No. 2120, H. 2450, Regular Session 1971 (Acts 1971, Vol. V, p. 3399), shall stand repealed and no further taxes shall be levied thereunder. Any such local oil and gas severance tax revenues in excess of such fifteen million dollars ($15,000,000) amount collected in Baldwin County after the time the total of such tax proceeds paid into such trust fund established hereby for Baldwin County shall reach fifteen million dollars ($15,000,000), shall be refunded as promptly as shall be reasonably practicable to the payers thereof. Except as is set forth below, the county commission shall not be authorized to make any expenditure from any monies composing the corpus of the trust fund so long as it shall remain in existence. The trust fund shall be designated as the "Baldwin County Oil and Gas Severance Tax Trust Fund," and is hereinafter referred to as the "trust fund."

(2) Commencing with the first year in which the trust fund provided for in this section shall receive deposits as required hereunder, and in each year thereafter, the Baldwin County Commission shall take steps to ensure that the trust fund shall retain the total severance tax revenues paid therein plus 10 percent of any net income or interest generated by the investment of such severance tax revenues, which sum shall be and become a part of the corpus of the trust fund. A sum, not to exceed 90 percent of the net income or interest thereby generated from the investments, shall be distributed quarterly, semi-annually, or annually, as designated by the trustees of the trust, to the General Fund of Baldwin County for which the trust fund is established pursuant to this section.

(3) The county commission shall constitute the trustees of the trust, provided, however, that the commission may in its discretion appoint one or more trustees or escrow agents for the trust, which trustees or escrow agents shall be trust companies or national or state banks having powers of a trust company within or without the State of Alabama. The trustees shall invest the corpus of the trust only in direct general obligations of, or obligations the payment of the principal of and interest on which are unconditionally and irrevocably guaranteed by the United States of America. Provided, however, that notwithstanding any legal limitation that might otherwise be applicable, the trustees shall further have the authority in their discretion to invest such trust fund in certificates of deposit of any savings and loan associations or banks, whether federally or state chartered, whose principal office is located in this state, provided that such funds so invested are fully secured by pledges of securities of the type described in the immediately preceding sentence hereof. Provided, however, that notwithstanding any legal limitation that might otherwise be applicable, the trustees shall further have the authority in their discretion to loan, in one transaction and one transaction only, all or any part of the funds on deposit in the trust fund to Baldwin County, and the Baldwin County Commission shall have the authority in their discretion, in one transaction and one transaction only, to borrow the funds from the trust fund and shall be required to expend all funds so borrowed solely for the purpose of encouraging, promoting, or assisting economic and industrial development in Baldwin County including, but not limited to, acquisition of property or projects or financing or refinancing of new or existing projects, or for the construction, maintenance, or repair of roads and bridges within Baldwin County directly related to specific economic and industrial development projects. Any loan by the trust fund shall be a general obligation of Baldwin County, the repayment of which shall be made in semi-annual installments of principal and interest over a term not to exceed 15 years from the date of the loan, at a rate of interest equal to one percent more than the published market rate payable on 10-year term U. S. Treasury Notes prevailing on the date of the loan. Repaid principal funds may not be borrowed a second time pursuant to this provision.

(4) Upon the deposit into a trust fund established pursuant to this section of the total sum of fifteen million dollars ($15,000,000) in severance tax revenues of the type described in this section, excluding any interest as income in such total sum, and the consequent repeal of the local law authorizing or levying such tax, the Baldwin County Commission shall be thereafter prohibited from levying or collecting, directly or indirectly, any local county severance tax of the type described in this section that was in existence prior to January 1, 1987.

(b) It is specifically provided that this section shall not be construed to repeal or be in any way deemed amendatory of any of the provisions of Article 1 of Chapter 20 of Title 40, as amended.









Part 7 - Tax, Special.

Section 45-2-246 - Support of public schools.

(a) Sections 1 and 3 of Act No. 609, H. 1167 of the 1900-1901 Legislature (Acts 1900-01, p. 1446), relating to the levy and collection of a two mill special tax, shall not apply as long as the privilege, license, and excise tax for school purposes levied by ordinance of the Baldwin County Commission adopted on December 20, 1988, pursuant to the authority vested in it by Sections 40-12-4 through 40-12-7, as amended, remain in force and effect or the rate of such tax is increased. Should the Baldwin County Commission amend, repeal, or rescind the ordinance of December 20, 1988, with the result that in and by the terms of such amendment, such repeal or recession of the tax imposed in the ordinance is repealed, abolished, or is reduced to a rate less than that imposed thereby; then, in that event, the provisions of this section shall thereupon become null, void, and of no force and effect, and the provisions of Sections 1 and 3 of Act No. 609, H. 1167 of the 1900-1901 Legislature of Alabama (Acts 1900-01, p. 1446), shall again become operative and in full force and effect to the same extent as if this section had not been enacted.

(b) If this section is declared invalid or unconstitutional such declaration shall not affect the remaining portions of Act No. 609 which are now in force and effect.









Article 25 - Utilities.



Article 26 - Zoning and Planning.

Part 1 - Construction Setbacks.

Section 45-2-260 - Regulation of setbacks.

(a) This section shall apply only to Baldwin County.

(b) The Baldwin County Commission, through the county planning and zoning commission, shall regulate the construction setback from the centerline of any state or county public road or highway located outside the corporate limits of a municipality in Baldwin County.

(c) The provisions of this section do not apply to poles, facilities, structures, water, gas, sewer, electric, telephone, bill boards, or utility lines or other facilities of public utilities.

(d) The construction setback from any state or county public road or highway shall vary according to the highway functional classifications submitted by the Baldwin County Commission and approved by the Federal Highway Administration for Baldwin County.

(e) The functional classifications and the construction setbacks required for each classification are established as follows:

(1) Principal arterials require a 125 foot setback from the centerline of the right-of-way.

(2) Minor arterials require a 100 foot setback from the centerline of the right-of-way.

(3) Major collectors require a 75 foot setback from the centerline of the right-of-way.

(4) Minor collectors require a 50 foot setback from the centerline of the right-of-way.

(f) No permanent structure shall be erected or constructed within the designated construction setback.

(g) Any landowner or other aggrieved party may appeal any decision made pursuant to this section by filing notice with the Baldwin County Planning and Zoning Commission within a reasonable time after such decision. On such appeal, the Baldwin County Planning and Zoning Commission shall have authority to grant such relief as it may deem appropriate to remedy a gross inequity or extreme economic hardship as may be occasioned by strict enforcement of this section or any determination made pursuant to it. From the decision of the Baldwin County Planning and Zoning Commission, and within 30 days thereof, any party may appeal the decision to the Circuit Court of Baldwin County, Alabama, for trial, de novo.

(h) The county may institute an appropriate civil action to prevent an unlawful setback or to otherwise enforce this section.

(i) The provisions of this section are supplemental to any laws or any rules, regulations, or ordinances, state or local, relating to the right-of-way and the construction setback along or near any county or state public road or highway outside the corporate limits of a municipality in Baldwin County.



Section 45-2-260.01 - Regulation of subdivisions; application of certain setback requirements.

(a) The Baldwin County Commission is authorized to regulate the minimum size of lots located or to be located in subdivisions of land situated outside the corporate limits of any municipality in the county and is authorized to regulate the planning and construction of all public streets, public roads, and drainage structures located or to be located in subdivisions of land situated outside the corporate limits of any municipality in the county, including the power to require the filing and posting of a reasonable surety bond with the county commission by the developers of such subdivisions to guarantee the actual construction and installation of approved proposed public streets, public roads, and drainage structures before the sale or offering for sale of any lots from such subdivision to the public. The county commission may require the developers of all proposed subdivisions of lands situated outside the corporate limits of any municipality in the county to submit the plat of such proposed subdivision to the county commission for approval before such plat is filed for record in the office of the judge of probate.

(b)(1) If any such public street, public road, or drainage structure is erected, constructed, or maintained in violation of this section or any regulations made pursuant thereto, the county may institute appropriate action or proceedings to prevent such unlawful erection, construction, or maintenance, or to require such erection, construction, or maintenance to conform to the regulations prescribed therefor.

(2) Notwithstanding any authority otherwise conferred by this section, after June 15, 1973, once a subdivision has been approved in accordance with the subdivision regulations applicable to the subdivision at the time of approval, the county commission shall have no authority to impose, by amendment to any subdivision regulations, zoning regulations, or otherwise, any new or additional front, side, rear, or wetland setback requirements on any lot contained within a previously approved subdivision which would increase the setback requirements or impose a more restrictive setback requirement on the use of the lot.






Part 2 - Planning and Zoning Commission.

Division 1 - Establishment.

Section 45-2-261 - Creation of the County Planning and Zoning Commission.

There is created a planning and zoning commission for Baldwin County, Alabama, which commission shall be appointed as provided and shall have responsibilities and duties as stated in this subpart. The commission shall be known as the Baldwin County Planning and Zoning Commission hereinafter referred to as the "planning commission." The planning commission shall adopt bylaws to administer the provisions of this subpart. The planning commission shall elect its chair and create and fill other offices as it may determine. The term of the chair shall be for one year, with eligibility for reelection. The planning commission shall hold at least one regular meeting each month and shall keep a record of its resolutions and actions, all of which shall be a public record. A majority of the members on the planning commission shall be required to constitute a quorum to transact the business of the planning commission.



Section 45-2-261.01 - Appointment of members and personnel of the Baldwin County Planning and Zoning Commission.

The planning commission shall be composed of nine regular members, each of whom shall be a qualified elector and an actual resident of the county. One and only one regular member of the planning commission may be a qualified elector of the county who resides in the corporate limits of a municipality in the county. All regular members shall be appointed by the Baldwin County Commission for a term of four years. Upon the affirmative vote of a majority of the qualified electors in a district election held pursuant to Section 45-2-261.07, the membership of the planning commission shall be increased by appointment by the county commission of a qualified elector from that district for a temporary one-time term of three years. In the event of any vacancy on the planning commission, such vacancy shall be filled by appointment of the Baldwin County Commission. The Baldwin County Commission may remove any member for cause upon written charges and after a public hearing. All members shall serve without compensation, and no member shall be a county officer or employee; however, reasonable and necessary expenses of the members of the planning commission shall be paid from the General Fund of Baldwin County.



Section 45-2-261.02 - Jurisdiction of the planning commission.

The jurisdiction of the planning commission for planning and zoning by district pursuant to Section 45-2-261.07 shall apply to all unincorporated areas of Baldwin County. The planning commission shall not have authority over removal of natural resources growing on, placed on, or naturally existing on or under private lands or properties. Provided further, that any owner of record of real property upon the date of the adoption by the Baldwin County Commission of the zoning ordinance for the district in which the property is located shall automatically obtain a variance, if needed, for a single family dwelling notwithstanding the type of dwelling to be placed or constructed on the property. Notwithstanding any provisions, rules, or regulations to the contrary, no application called for or required by the ordinances and zoning regulations promulgated hereunder may be rejected solely on the grounds that the applicant is not the record owner of the subject land, provided that such applicant maintains or owns an interest in the real property made the subject of the application and is seeking to exercise the applicant's rights in such property. The Baldwin County Commission may enter into agreements with municipalities for planning purposes with the extraterritorial planning jurisdiction of the municipalities. The county commission may designate the planning commission to administer subdivision regulations adopted pursuant to the provisions of Sections 11-19-1 to 11-19-24, inclusive, and 11-24-1 to 11-24-7, inclusive, and §45-2-260.1.



Section 45-2-261.03 - Preparation of master plan.

In availing itself of the powers conferred by this subpart, the Baldwin County Commission shall appoint the planning commission to make and maintain in an up-to-date manner, a master plan for the physical development of the unincorporated areas of Baldwin County. The master plan with the accompanying maps, plats, charts, and descriptive material shall show the planning commission's recommendations for the use and development of the unincorporated areas of Baldwin County. The planning commission shall make a preliminary report and hold a public hearing thereon. The master plan recommended thereunder shall be presented in a final report to the Baldwin County Commission. The Baldwin County Commission shall not hold a public hearing and take action until it has received the final report of the planning commission. After a public hearing by the Baldwin County Commission, the master plan may be approved or amended by the Baldwin County Commission, or remanded to the planning commission for further revision. The master plan shall not be effective until adopted by the Baldwin County Commission. The planning commission may prepare and the Baldwin County Commission may adopt the master plan as a whole or in successive parts corresponding with planning districts as provided in Section 45-2-261.05 or with functional sections of the subject matter of the master plan.



Section 45-2-261.04 - Procedure for adoption and amendment of ordinances and regulations.

(a) The Baldwin County Commission may adopt ordinances and regulations as necessary to effect the provisions of this subpart. The ordinances or regulations shall be made in accordance with a master plan and designed to lessen congestion in the streets, to secure safety from fire, panic, and other dangers, to promote health and general welfare, to provide adequate light and air, to prevent overcrowding of land, to avoid undue concentration of population and to facilitate the adequate provision of transportation, water, sewerage, schools, parks, and other public requirements. The ordinances and regulations shall be made with reasonable consideration, among other things, to the character of the district and its peculiar suitability for particular uses and with the view of conserving the value of the buildings and encouraging the most appropriate use of land throughout the district. For the purpose of promoting the health, safety, morals, and general welfare of the community, the county commission may regulate and restrict the height, number of stories, and size of buildings or structures, the percentage of lots that may be occupied, the size of yards, courts, and other open spaces, the density of population and the location and use of buildings, structures, and land for trade, industry, residences, or other purposes.

(b) Prior to the adoption of a proposed ordinance or regulation, or amendment thereto, pursuant to this subpart, notice that an ordinance or regulation, or amendment thereto, will be considered shall be published for three consecutive weeks in the legal section of a newspaper of general circulation in the county. In addition, a notice shall be published at least five days prior to the date of the public hearing in the regular section of the newspaper which shall be in the form of at least one quarter page advertisement. The notice shall state that an ordinance or regulation, or amendment thereto, will be considered by the Baldwin County Commission pursuant to this subpart and that a copy of the proposed ordinance or regulation, or amendment thereto, is available for public inspection at the nearest county courthouse or the nearest county courthouse satellite office which locations shall be clearly published in the notice. The notice required to be published by this subpart shall also state the time and place and location where all persons may be heard in opposition to or in favor of the ordinance or regulation or amendment thereto. The regulation, ordinance, or amendment thereto, shall not become effective until adoption by the Baldwin County Commission after a public hearing thereon, at which parties in interest and citizens shall have an opportunity to be heard. If a parcel of property may be rezoned by a proposed amendment, a conspicuously located sign advising the general public of the proposed amendment shall be posted on the property no less than three weeks prior to the date of the hearing.



Section 45-2-261.05 - Planning districts and authority.

The Baldwin County Commission shall divide the unincorporated areas of Baldwin County into planning districts. Prior to submission of a written petition to hold an election pursuant to Section 45-2-261.07, the planning districts may be altered as necessary by the Baldwin County Commission to effect the provisions of this subpart. In establishing the boundaries of the planning districts, the Baldwin County Commission may consider, but not be limited to, the natural geography of the county, identifiable landmarks, both natural and man-made, current land use patterns, areas of historical significance, natural resources, convenience of holding elections within a planning district, administrative convenience, projected land use, population density, population growth, and common community interests.



Section 45-2-261.06 - Purposes and view.

In preparation of the proposed master plan and planning and zoning ordinances and regulations, the planning commission shall make careful and comprehensive studies and surveys of the present conditions existing within unincorporated areas with due regard to existing agricultural uses, to land by virtue of its availability, proximity to water supplies, and other geographical features as particularly suited to agricultural uses, to neighboring municipalities, towns and villages, to growth of subdivisions, to the general population, to growth of the resort areas in the county, and make adequate provisions for traffic, recreational areas, and industries and other public requirements. The comprehensive plan, development and zoning ordinances, and regulations shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted, and harmonious development of the county which will in accordance with present and future needs best promote the health, environment, safety, morals, order, convenience, prosperity, and general welfare, as well as efficiency and economy in the process of development, and shall promote safety from fire, flood, and other dangers and the healthful and convenient distribution of population, and the wise and efficient expenditure of public funds. The plan, regulations, and ordinances shall be public record but their purpose and effect shall be to aid the Baldwin County Commission in the performance of its duties hereunder, and assisting and cooperating with other federal, state, and local agencies so as to achieve coordinated, adjusted, and harmonious development. The Baldwin County Commission may contract or appoint planners, engineers, architects, or other consultants to assist the planning commission in developing the master plan, ordinances, and regulations. The consultants shall be paid by the county commission for their service according to the terms and conditions of their contracts or appointments.



Section 45-2-261.07 - Procedure for exercising jurisdiction in each district.

The Baldwin County Commission shall not exercise its planning and zoning powers and jurisdiction in any district established hereunder until the majority of the qualified electors of the district voting in an election shall have voted their desire to come within the planning and zoning authority of the Baldwin County Commission. The election shall be held if 10 percent of the qualified electors in any district submit a written petition to the county commission expressing a desire to be subject to the planning and zoning jurisdiction of the Baldwin County Commission under authority of this subpart. For the purposes of the establishment of districts after June 1, 2010, a district shall correspond to a voting precinct or precincts in the county unless the county governing body determines that the use of voting precinct boundaries is not feasible. A party or parties seeking to file a petition shall notify the county governing body in writing that the parties will petition for the formation of a district and the proposed boundaries of the district. The judge of probate within 15 days shall give a preliminary estimate of the number of signatures needed to call the election. The county governing body shall notify the principal party in writing within 30 days of written notification by petitioners of intent to request a referendum, by United States mail, return receipt requested, that the proposed district is acceptable for planning, zoning, and voting purposes and shall furnish forms to the petitioner for use in seeking the number of signatures required to call an election. The parties shall have 120 days thereafter to obtain the necessary signatures and file the petition. The County Commission and the Judge of Probate of Baldwin County shall certify or reject the accuracy of the petition no later than 45 days after receiving the petition. If the number of signatures is not sufficient, the parties shall have another 60 days to complete the petition and have it certified. If the petition is not certified, a petition for the proposed district may not be refiled for two year after the final denial of certification. Upon certification, the county commission shall then instruct the Judge of Probate of Baldwin County to provide for an election within that district no later than 90 days after the certification. Notice of the election shall be published four times during the 30-day period immediately preceding the date of the election in a newspaper of general circulation in Baldwin County. In addition, the county commission shall notify by U.S. mail each elector in a district of the election and the process to obtain additional information. The notification shall state the date of the election and the polling place or places for voting. The judge of probate shall conduct the election. All costs for the notification and election shall be paid from the General Fund of Baldwin County. If a majority of the qualified electors in a district vote in the negative in the election, then the district shall not be subject to the zoning and planning jurisdiction of the Baldwin County Commission, and the qualified electors of the district shall not be eligible to petition for another election until two years from the date of the last election. If a majority of the qualified electors in a district vote in the affirmative, then the district shall be subject to the zoning and planning jurisdiction of the Baldwin County Commission.



Section 45-2-261.08 - Appointment of advisory committees.

In each district wherein the qualified electors vote to become subject to the planning and zoning authority of the Baldwin County Commission as provided in Section 45-2-261.07, the Baldwin County Commission shall appoint an advisory committee from that district to work with and assist the planning commission in formulating and developing regulations, ordinances, and zoning measures for the district. Each advisory committee shall consist of five members who shall be qualified electors of the district and who shall reflect as nearly as practical the diversity of land use in a district. The members of each district advisory committee shall elect a chair. Upon the adoption of zoning ordinances and regulations for the district by the Baldwin County Commission pursuant to the terms of this subpart, the services of the district advisory committee shall terminate and the committee shall be abolished. In any district which is contiguous to one or more municipalities, a member of the municipal planning commission of each contiguous municipality shall serve in an ex officio capacity on the advisory committee.



Section 45-2-261.09 - Assessment of uniform zoning fee.

The county commission may levy upon the owner of any real property located within any planning district in which a majority of the qualified electors have voted in the affirmative in an election described in Section 45-2-261.07, a uniform zoning fee not in excess of ten dollars ($10) per parcel of real property per year. Upon the levy the Tax Assessor of Baldwin County shall assess the uniform zoning fee on the real property subject to the uniform zoning fee within the planning district. The assessment shall be collected by the Tax Collector of Baldwin County on annual ad valorem tax bills and non-payment of the assessment shall constitute a lien on the assessed property. The uniform zoning fee shall not be assessed for more than two years. The Tax Collector of Baldwin County shall collect the fee and the proceeds therefrom shall be deposited in the General Fund of Baldwin County to be expended exclusively for the purpose of administering the master plan and zoning and planning ordinances and regulations promulgated under this subpart.



Section 45-2-261.10 - Boards of adjustment.

The Baldwin County Commission shall provide for the appointment of boards of adjustment and the regulations and ordinances adopted pursuant to the authority of this subpart shall provide that the boards of adjustment, in appropriate cases and subject to appropriate conditions and safeguards, may make special exceptions to the terms of the ordinances and regulations in harmony with their general purposes and interests and in accordance with general or specific rules therein contained. Four district boards of adjustment shall be appointed by the Baldwin County Commission with the same boundaries as the county commission districts as currently provided for by law on April 26, 2006. If a planning district is in more than one commission district, the board of adjustment for the planning district shall be the board of adjustment for the county commission district which contains the greatest part of the planning district. Each board of adjustment shall consist of not less than three and not more than the same number of regular members as the number of planning districts within the jurisdiction of a board of adjustment. Each member of a board of adjustment shall be a qualified elector of a planning district within the territory of the respective board of adjustment. The board of adjustment for each county commission district shall be composed of at least one member from each planning district and shall reflect as nearly as practical the diversity of land use in the commission district. The initial appointment of members to boards of adjustment and the alternates provided by Act 2006-609 shall be from nominations by the boards of adjustment of the local planning districts on April 26, 2006. Not more than one member of a board of adjustment shall be directly engaged in real estate sales, development, or construction or any directly related field. The county commission shall consider the size of the territory which has formed planning districts under a board of adjustment district in determining the size of a board of adjustment. Each regular member shall be appointed for a term of three years in such a manner to serve staggered terms. A regular member shall continue service until a successor is duly appointed. The members of each board of adjustment shall elect a chair. In addition to the regular members provided for in this section, one alternate member for each regular member shall be appointed to serve on each board of adjustment only in the absence of the regular member for the place for which he or she was appointed an alternate and while serving shall have and exercise authority of a regular member. The alternate member shall have the same qualifications as a regular member and shall serve for a term concurrent with the regular member for the district. Members of each board of adjustment may be removed for cause by the Baldwin County Commission upon written charges and after a public hearing. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. Each board of adjustment for each district shall adopt bylaws in accordance with the provisions of any ordinance or regulation promulgated pursuant to this subpart. Meetings of each board of adjustment shall be held at the call of the chair of the board and at such other times as each board may determine, provided that no board of adjustment shall meet less than once every three months on a day to be determined by the board. The chair, or in his or her absence, the acting chair may administer oaths and compel the attendance of witnesses. All meetings of the boards of adjustment shall be open to the public. The board shall keep minutes of its proceedings showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and of other official actions, all of which shall immediately be filed in the office of the board and shall be a public record.



Section 45-2-261.11 - Appeals to the board of adjustment.

Appeals to the planning district board of adjustment may be taken by any person aggrieved or by any officer or department of Baldwin County affected by any decision of any administrative officer representing the county in an official capacity in the enforcement of this subpart or of any ordinance or regulation adopted pursuant to this subpart. Notwithstanding any provision herein, a board of adjustment shall have no jurisdiction to review any decision already determined by the Baldwin County Commission. The appeal shall be taken within 30 days of the decision by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall transmit forthwith to the board of adjustment all papers constituting the record upon which the action was taken. An appeal stays all proceedings in furtherance of the action appealed unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal shall have been filed with him or her that by reason of facts stated in the certificate a stay would in his or her opinion cause imminent peril to life or property. The proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record on application and notice to the officer from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for hearing the appeal, give public notice to the interested parties, and decide the appeal within a reasonable time. Any party may appear in person, by agent, or by an attorney.



Section 45-2-261.12 - Powers of the board of adjustment.

The board of adjustment shall have all of the following powers:

(1) To hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of the zoning regulations adopted pursuant to this subpart.

(2) To hear and decide special exceptions to the terms of the zoning regulations adopted pursuant to this subpart.

(3) To authorize upon appeal in specific cases the variance from the terms of the zoning regulations as will not be contrary to the public interest where, owing to special conditions, a literal enforcement of the provisions of the zoning regulations will result in unnecessary hardship and so that the spirit of the ordinance or regulations required shall be observed and substantial justice done. The foregoing provisions shall not authorize the board of adjustment to approve a use not permitted by the zoning regulations.

In exercising its authority, the board may, in conformity with this subpart, reverse or affirm, wholly or partly, or modify the order, requirement, decision, or determination appealed from and make the order, requirement, decision, or determination as should be made and, to that end, shall have all the powers of the officer from whom the appeal is taken. The concurring vote of a majority of the members of a board of adjustment shall be necessary to reverse any order, requirement, decision, or determination of any administrative official or decide in favor of the applicant on any matter upon which it is required to act or to approve a variance from the terms of the zoning regulations adopted pursuant to this subpart.



Section 45-2-261.13 - Appeals from final decision of board of adjustment.

(a) Any party aggrieved by a final judgment or decision of a board of adjustment, except a decision on the approval or disapproval of a subdivision, within 15 days thereafter, may appeal therefrom to the Circuit Court of Baldwin County, Alabama, by filing with the circuit court and the board of adjustment a written notice of appeal specifying the judgment or decision from which the appeal is taken. In case of the appeal, the board of adjustment shall cause a transcript of the proceedings and the action to be certified to the court to which the appeal is taken.

(b) Any party aggrieved by a final judgment or decision of a board of adjustment on the decision on the final approval or disapproval of a subdivision, within 15 days thereafter, may appeal therefrom to the county commission. Any party aggrieved by the final judgment or decision of the county commission, within 15 days thereafter, may appeal therefrom to the Circuit Court of Baldwin County, Alabama, by filing with the circuit court and the county commission a written notice of appeal specifying the judgment or decision from which the appeal is taken. In case of an appeal to circuit court, the county commission shall cause a transcript of the proceedings and the action to be certified to the court to which the appeal is taken.



Section 45-2-261.14 - Permit and application fees.

The Baldwin County Commission may levy permit and application fees deemed necessary to administer ordinances and zoning regulations promulgated hereunder. The fees shall cover the cost of administrative activities performed hereunder by the agencies of the county commission and the boards of adjustment. The county commission may adopt the administrative rules and procedures as it deems necessary to carry out the provisions of this subpart.



Section 45-2-261.15 - Remedies.

If any building or structure is erected, constructed, altered, repaired, converted, or maintained, or if any land is used in violation of this subpart or any ordinance or regulation promulgated under the authority conferred by this subpart, the county attorney, or other appropriate administrative officer of Baldwin County shall institute any appropriate action or proceeding to prevent an unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance, or use of the land or to restrain, correct, or abate the violation, or to prevent the occupancy of any building or structure, or to prevent any illegal act, conduct, business, or misuse in or upon any premises regulated under the authority conferred by this subpart. In addition to the foregoing, the Baldwin County Commission may adopt ordinances or regulations providing for a penalty in the form of a fine for the violation of the provisions of any ordinance or regulation promulgated under this subpart. The fine shall not exceed one hundred fifty dollars ($150) and cost of court for each offense. Each day the violation continues shall constitute a separate offense.



Section 45-2-261.16 - Housing.

The Baldwin County Planning and Zoning Commission shall have no jurisdiction over the type of single family housing or dwelling to be placed or constructed on private property.



Section 45-2-261.17 - Construction with other laws.

The authority of the Baldwin County Commission under this subpart shall not conflict with present or future regulations or policies of the Alabama Department of Health. Except as expressly set forth in this subpart, no provision of this subpart shall infringe upon the existing authority of the Baldwin County Commission to regulate the development of subdivisions under Section 45-2-260.01, and any amendments thereto, or any additional power or authority granted to the Baldwin County Commission by local legislative act. Notwithstanding any authority otherwise conferred by this subpart or any local act applicable to Baldwin County, after June 15, 1973, once a subdivision has been approved in accordance with the subdivision regulations applicable to the subdivision at the time of approval, the Baldwin County Commission and the Baldwin County Planning Commission shall have no authority to impose, by amendment to any subdivision regulations, zoning regulations, or otherwise, any new or additional front, side, rear, or wetland setback requirements on any lot contained within a previously approved subdivision which would increase the setback requirements or impose a more restrictive setback requirement on the use of the lot. After June 15, 1973, all subdivisions and lots approved in accordance with the applicable subdivision regulations prior to the date the Baldwin County zoning regulations become applicable to the subdivision or lot, or prior to the amendment of any applicable zoning regulations, shall not be subject to any new or additional front, side, rear, or wetland setback requirements which would increase the setback requirements or impose a more restrictive setback requirement on the use of the lot, and the lot shall not be deemed a nonconforming lot for the purposes of any zoning or subdivision regulations and may be used and improved without regard to the new or additional requirements and without any limitation applicable thereto based on any nonconformity with subsequently enacted regulations. No provision of this subpart shall affect any existing statute or regulation promulgated pursuant to any law creating historic or preservation districts within Baldwin County; however, historic or preservation districts are subject to the provisions of this subpart.



Section 45-2-261.18 - Zoning ordinances and regulations not retroactive.

No zoning ordinance or regulation promulgated by the Baldwin County Commission under the authority of this subpart shall change any use to which land is being made at the time the zoning ordinance or regulation becomes applicable to any district.






Division 2 - Membership.

Section 45-2-261.40 - Appointments to planning commission.

(a) The Baldwin County Commission may appoint real estate agents or other persons in the real estate field to the Baldwin County Planning Commission. The appointed real estate agents or other persons in the real estate field to the Baldwin County Planning Commission shall not exceed three members of such commission.

(b) The operation of this section shall be retroactive to January 1, 1976.






Division 3 - Fort Morgan Planning and Zoning Advisory Committee.

Section 45-2-261.60 - Applicability.

(a) This subpart shall apply only in Baldwin County.

(b) Any reference in this subpart to Act 91-719 of the 1991 Regular Session Acts 1991, p. 1389), refers to Act 91-719, as amended, and now appearing as Sections 45-2-261 to 45-2-261.18.



Section 45-2-261.61 - Establishment of Fort Morgan Zoning District.

(a) The establishment of the Baldwin County Planning and Zoning District 25 as established by the Baldwin County Commission pursuant to Act 91-719 of the 1991 Regular Session (Acts 1991, p. 1389), as amended, hereinafter referred to as the Fort Morgan Zoning District, as that zoning district was adopted and in effect on July 1, 2014, is ratified and confirmed subject to the provisions of this section. This area is generally described as follows: Beginning at the Western most tip of Fort Morgan; thence meandering Eastwardly along the shoreline of Gulf of Mexico to the East section line of Section 28; run thence Northwardly to the Southern Shoreline of Bon Secour Bay; meandering Westwardly along the shoreline to the point of beginning. The Fort Morgan Zoning District shall include all property that was deannexed from the City of Gulf Shores as a result of the Alabama Supreme Court decision in Fort Morgan Civic Association, Inc., and Charles H. Browdy v. City of Gulf Shores (Ala. Supreme Court No. 1101440, February 28, 2014) and the property shall be zoned in the same manner as prior to annexation into the City of Gulf Shores as of April 1, 2003. In addition, any parts of the Baldwin County zoning map as of April 1, 2003, any zoning ordinances or regulations, and any existing exceptions or variances granted and approved pursuant to Act 91-719, adopted or applicable to the Fort Morgan Zoning District are ratified and confirmed and adopted by reference and expressly made applicable to Fort Morgan Zoning District.

(b) For the purposes of this subpart, the Fort Morgan Zoning District is adopted by reference as the Fort Morgan Planning and Zoning Advisory District.



Section 45-2-261.62 - Planning and zoning advisory committee established; composition; purpose and duties.

(a) There is established the Fort Morgan Planning and Zoning Advisory Committee, hereinafter referred to as the planning and zoning advisory committee, to be composed of the following members: Two members appointed by the Baldwin County Commission from a list of not less than four nominations by the Fort Morgan Civic Association, Inc.; and three members appointed by the Fort Morgan Civic Association, Inc. All members shall be residents and registered voters in the Fort Morgan District. All members shall serve a term of four years and may be reappointed to succeeding terms. Members shall serve until a replacement is appointed and qualified. Any vacancy on the committee shall be filled by the original appointing authority. Members shall serve without compensation, but may be reimbursed for expenses in the performance of their duties by the county. A member may be removed for cause by his or her original appointing authority.

In addition, the committee shall include the following nonvoting ex-officio members:

(1) The Mayor of Gulf Shores, or his or her designee.

(2) The member of the House of Representatives of the State Legislature representing all or a majority of the district.

(3) The member of the Baldwin County Commission whose district includes all or a majority of the district.

(b) The planning and zoning advisory committee shall adopt bylaws to administer this subpart. The planning and zoning advisory committee shall select a chair and may create other offices. The term of the chair shall be two years with eligibility for reelection. The planning and zoning advisory committee shall hold one regular meeting each six months or upon call of the chair and shall keep a record of its actions, all of which shall be a public record. The planning and zoning advisory committee shall be subject to the Alabama Open Meetings Act and other requirements of this subpart. A majority of the members shall constitute a quorum.

(c) The purpose of the planning and zoning advisory committee shall be to make recommendation to the Baldwin County Planning and Zoning Commission concerning any proposed changes to zoning ordinances or regulations or the master plan, or variances thereto, related to the Fort Morgan Zoning District.



Section 45-2-261.63 - Notification of amendments or changes to zoning ordinances, regulations, etc., and annexations.

After june 10, 2015, the Fort Morgan Planning and Zoning Advisory Committee shall be notified in writing by the Baldwin County Planning and Zoning Commission not less than 10 days prior to consideration of any proposal to adopt any amendments or changes to any zoning ordinances or regulations or the master plan, including any variances thereto, previously adopted by the Baldwin County Commission pursuant to Act 91-719 applicable in the Fort Morgan Zoning District. In addition, the Advisory Committee shall be notified in writing by any municipality of any proposed annexation of any portion of the Fort Morgan Zoning District.



Section 45-2-261.64 - Enforcement and administration of subpart.

The Baldwin County Commission shall enforce this subpart in the same manner as provided in Section 16 of Act 91-719, and, in performing its functions related to planning and zoning, the Baldwin County Planning and Zoning Commission and the Baldwin County Commission shall specifically consider the historical nature of existing development within the Fort Morgan District, the historical and environmental character of the district, and the unique needs of the district related to hurricane safety and infrastructure for potential evacuation.



Section 45-2-261.65 - Relation to Subpart 1.

This subpart shall repeal and supersede Act 91-719, as amended, to the extent of any conflict herein and as expressly provided herein related only to the Twenty-fifth Zoning District established under Act 91-719 and as referred in this act as the Fort Morgan Zoning District.



Section 45-2-261.66 - Construction of subpart.

This subpart shall not be interpreted to affect the enforcement of building codes, the planning jurisdiction of the City of Gulf Shores as provided in the Baldwin County zoning maps of April 1, 2003, or of approval of subdivisions by the Baldwin County Commission.









Part 3

Section 45-2-262 - Regulation of wind generated energy production facilities or equipment in unincorporated areas.

(a) This section shall apply within all unincorporated areas of Baldwin County.

(b) The county commission shall have zoning authority and the power to establish and adopt ordinances, resolutions, rules, regulations, and procedures to regulate the permitting, construction, placement, and operation of wind turbines, windmills, wind farms, and any other wind-generated energy production facilities or equipment operated, in whole or in part, by wind, sometimes referred to collectively as "wind-generated energy production facilities," also including, but not limited to, regulations regarding the size, location, and noise generated by wind-generated energy production facilities. The regulations shall be adopted by ordinance or resolution of the county commission at a regularly scheduled meeting of the commission.

(c) The county commission shall have zoning authority and the power to establish and adopt ordinances, resolutions, rules, regulations, and procedures establishing standards, specifications, criteria, and conditions related to the permitting, construction, placement, and operation of wind turbines, wind mills, wind farms, and any other wind-generated energy production facilities or equipment operated, in whole or in part, by wind in the unincorporated areas of Baldwin County.

(d) The county commission shall have zoning authority and the power to establish and adopt ordinances, rules, regulations, policies, and procedures to establish and determine the appropriate locations where wind turbines, wind mills, wind farms, and any other wind-generated energy production facilities or equipment operated, in whole or in part, by wind may be located or allowed and to prohibit the same, if deemed necessary by the county commission.

As part of the commission's authority, the commission is to provide for a minimum setback for wind-generated energy production facilities that is no closer laterally than one and one-half times the height of the tower to an overhead electrical power line, excluding secondary electrical service lines or service drops. The commission may also provide for a minimum setback from underground electrical and gas distribution lines.

(e) If any building or structure is erected, constructed, altered, repaired, converted, operated, or maintained, or if any land is used, in violation of this section or any ordinance, resolution, rule, regulation, or procedure promulgated under the authority conferred by this section, the county commission, or other appropriate administrative officer designated by the county commission, may institute any appropriate action or proceeding to prevent an unlawful erection, construction, reconstruction, alteration, repair, conversion, operation, maintenance, or use of the land or to restrain, correct, or abate the violation, or to prevent the use of any building or structure, or to prevent any illegal act, conduct, business, or misuse in or upon any premises regulated under the authority conferred by this section. In addition to the foregoing, the county commission may adopt ordinances or regulations providing for a penalty in the form of a fine for the violation of the provisions of any ordinance, resolution, rule, regulation, or procedure promulgated under this section. The fine shall not exceed one thousand dollars ($1,000.00) and costs of court for each offense. Each day the violation continues shall constitute a separate offense. In addition, any violation shall be a public nuisance. Upon a finding that a building or structure violates the provisions of any ordinance, resolution, rule, regulation, or procedure adopted pursuant to this section, the county commission may remove such building or structure, and all costs of removal shall be assessed against the landowner and recorded as a lien on the property and may be enforced until satisfied.

(f) The county commission may levy permit and application fees deemed necessary to administer the ordinances, resolutions, rules, regulations, or procedures adopted pursuant to this section. The fees shall cover the cost of administrative activities and the cost of reviewing applications, including the costs or fees of any experts or consultants deemed necessary to assist the county in reviewing applications.

(g) The county commission shall have the authority and power to establish rules and procedures to determine the terms and conditions of any exceptions and exemptions from the provisions of any laws, ordinances, rules, or regulations adopted pursuant to this section. In addition, any ordinance or resolution adopted pursuant to this section shall authorize a variance process to be determined by the county commission. Furthermore, any ordinance or resolution adopted pursuant to this section shall include a variance appeals process for any party aggrieved by a final variance decision of the county commission to appeal therefrom to the Circuit Court of Baldwin County.

(h) The authority granted to the county commission pursuant to this section shall be in addition to, and not in substitution of, any powers or authority granted to the county commission pursuant to any other laws, rules, or regulations.

(i) Nothing in this section shall serve to alter, affect, limit, or avoid other state laws and regulations that would otherwise be applicable to the permitting, construction, placement, or operation of wind-generated energy production facilities, or to sales therefrom, including but not limited to the provisions of Title 37.












Chapter 2A - BALDWIN COUNTY MUNICIPALITIES.

Article 1 - Bay Minette.



Article 2 - Blakely.



Article 3 - Daphne.

Section 45-2A-30 - Continuation and alteration of name.

The name of the corporate limits of the City of Daphne and the incorporated area thereof shall continue to be called "Daphne" and shall not be changed except by unanimous vote of the full complement of all elected council persons of the City of Daphne.



Section 45-2A-30.01 - Governing body.

(a) The governing body of the City of Daphne shall consist of a mayor-council-city manager. The mayor shall be elected at large, represent the City of Daphne at all ceremonial functions and have veto power over all ordinances and resolutions of a general and permanent nature. The council shall consist of seven members elected by districts in compliance with the Voting Rights Act of 1964. The council shall exercise the legislative functions of the city, shall have the power to appoint and remove a city manager, board, commission and/or committee member, to establish other administrative departments, to distribute the work of such departments, and promulgate rules and regulations for the operation thereof.

(b) The council shall be presided over by a president elected by a majority vote of the council members and the president of the council shall be a voting member of the council.

(c) The city manager shall be the head of the administrative branch of the municipal government responsible to the council for the proper administration of all affairs of the municipality as listed in Section 11-43-28.



Section 45-2A-30.02 - Adoption of ordinances and resolutions; veto override.

The affirmative vote of five of the seven council persons shall be required to override the veto vote of the mayor, the adoption of all ordinances and resolutions of a permanent nature, the approval of expenditures for the relocation or construction of city offices, complexes, civic centers, jails, fire stations, parks, and recreational facilities, the approval of street and road expenditures that are not budgeted annually on a pro rata mileage basis to council districts and the approval of surface water drainage expenditures that are not budgeted annually on a pro rata acreage basis to council districts.



Section 45-2A-30.03 - Incumbent officials.

The incumbent elected officials of the City of Daphne shall remain in office and carry out the legislative and executive and administrative functions of government until a mayor and council can be elected as provided by this article upon it being signed into law and approved by the Justice Department.



Section 45-2A-30.04 - Application of certain state statutes.

All other statutes and parts of statutes of the State of Alabama applying to all municipalities in the state, and to municipalities over 12,000 inhabitants, governing the incorporation, organization, and operation of cities that are not in conflict with Sections 45-2A-30 to 45-2A-30.03, inclusive, shall apply to the City of Daphne and those areas annexed under Act 88-615.



Part 2 - Courts.

Section 45-2A-31 - Warrant recall fee.

(a)(1) Notwithstanding any law to the contrary, a municipal judge or a municipal magistrate of the City of Daphne, Alabama, may assess a defendant with a warrant recall fee that shall be paid in order for a municipal judge or magistrate to recall a failure to appear warrant arising from any municipal ordinance violation against the City of Daphne.

(2) The warrant recall fee shall be one hundred dollars ($100) and is to be paid by the defendant at the time the warrant is recalled.

(3) Nothing herein shall be construed to require the City of Daphne to recall a warrant that has been issued. All orders to recall a warrant shall be issued solely in the discretion of the municipal judge or magistrate.

(b) All fees received by the City of Daphne Municipal Court for the warrant recall fee shall be deposited into the City of Daphne Corrections Fund and allocated in conformity with subsection (a) of Section 11-47-7.1.









Article 4 - Elberta.



Article 5 - Fairhope in Baldwin County.



Article 6 - Foley.

Part 1 - Police Jurisdiction.

Division 1 - Billboards.

Section 45-2A-60 - Regulation in unincorporated areas and certain cities.

(a) This section shall apply only within the police jurisdictions of the Town of Summerdale, the City of Gulf Shores, the City of Orange Beach, and the City of Foley in the unincorporated areas of Baldwin County.

(b)(1) Except as provided in subdivision (2), in the unincorporated areas of Baldwin County, the Town of Summerdale within its police jurisdiction, the City of Gulf Shores within its police jurisdiction, the City of Orange Beach within its police jurisdiction, and the City of Foley within its police jurisdiction may regulate and shall have exclusive zoning authority to regulate billboards within the police jurisdiction of each respective city or town along the Foley Beach Express, otherwise known as the Eastern Corridor.

(2) In the case of any area of Baldwin County covered by subdivision (1) which is also in a county zoning district or in an overlapping police jurisdiction, the most stringent regulation shall apply.

(3) This section is supplemental to Division 3, commencing with Section 23-1-270, of Article 9 of Chapter 1 of Title 23.






Division 2 - Boundaries.

Section 45-2A-60.20 - Boundary line established; exercise of police jurisdiction.

(a) The police jurisdiction boundary between the City of Gulf Shores and the City of Foley is fixed along the line lying in Baldwin County, Alabama, described as follows: Begin at the point of confluence of the midline of Bon Secour River with Mobile Bay; thence northeasterly along the midline of Bon Secour River to the point of intersection of the midline of Bon Secour River with the midline of Boggy Branch; thence easterly along the midline of Boggy Branch to the point of intersection of the midline of Boggy Branch with the west line of the Northwest Quarter of the Southeast Quarter of Section 20, Township 8 South, Range 4 East; thence southerly along the west line of said Northwest Quarter of the Southeast Quarter to the southwest corner of said Northwest Quarter of the Southeast Quarter; thence easterly along the north line of the South Half of the Southeast Quarter of Section 20, Township 8 South, Range 4 East to the point of intersection with the west right-of-way line of Alabama Highway 59; thence northerly along said west right-of-way line to a point that is twelve (12) feet south of the south right-of-way line of South Baldwin County Road 10 (Bon Secour Road); thence easterly along the extension of a line that is parallel to and twelve feet south of the south right-of-way line of South Baldwin County Road 10 (Bon Secour Road) to a point 326.79 feet west of the east line of the Northwest Quarter of the Southwest Quarter of Section 21, Township 8 South, Range 4, East, thence northerly to a point of intersection with the north line of the South Half of said Section 21; thence easterly along the north line of the South Half of Section 21, Township 8 South, Range 4 East; thence easterly along the north line of the South Half of Section 22, Township 8 South, Range 4 East; thence easterly along the north line of the South Half of Section 23, Township 8 South, Range 4 East; thence easterly along the north line of the South Half of Section 24, Township 8 South, Range 4 East; thence easterly along the north line of the South Half of Section 19, Township 8 South, Range 5 East to the point of intersection with the shore of Wolf Bay.

(b) The City of Gulf Shores shall not have or exercise police jurisdiction north of the police jurisdiction boundary defined in subsection (a). Specifically, but without limitation, the City of Gulf Shores shall not have or exercise any police jurisdiction powers or authority, general police powers or authority, or taxing powers or authority north of the police jurisdiction boundary and shall not levy, fix, or collect any license, fee, or tax of any kind on or for the exercise of any business, trade, or profession done north of the police jurisdiction boundary.

(c) The City of Foley shall not have or exercise police jurisdiction south of the police jurisdiction boundary defined in subsection (a). Specifically, but without limitation, the City of Foley shall not have or exercise any police jurisdiction powers or authority, general police powers or authority, or taxing powers or authority south of the police jurisdiction boundary and shall not levy, fix, or collect any license, fee, or tax of any kind on or for the exercise of any business, trade, or profession done south of the police jurisdiction boundary.

(d) The provisions of this section shall not be affected by any annexations or deannexations by the City of Gulf Shores or the City of Foley occurring after December 1, 1997, or by any increase or decrease in population in the City of Gulf Shores or the City of Foley occurring after December 1, 1997. Nothing in this section shall be construed to alter, amend, or diminish the authority of law enforcement officers of the City of Gulf Shores and the City of Foley to make arrests or take other enforcement actions anywhere in Baldwin County as otherwise authorized or allowed by the laws of this state.









Part 2 - Utilities.

Section 45-2A-61 - Utilities Board.

As used in this part the words "utilities board" shall mean the Utilities Board of the City of Foley in Baldwin County, a corporation organized and existing under the authority of Sections 11-50-310 through 11-50-318 and 11-50-320 through 11-50-324.



Section 45-2A-61.01 - Acquisition and administration of cable television system and auxiliary services.

In addition to all other powers, rights, and authority heretofore granted by law:

(1) Such utilities board is hereby authorized and empowered to acquire, purchase, construct, lease, operate, maintain, enlarge, extend, and improve a cable television system which may be defined, without limiting the generality, as a facility that in whole or in part, receives directly, or indirectly, or over the air, and amplifies or otherwise modifies the signal transmitting programs broadcast by one or more television or radio stations, and distributes such signals by wire or cable to subscribing members of the public who pay for such service; and

(2) Such utilities board is hereby authorized and empowered to acquire, purchase, lease, construct, operate, maintain, enlarge, extend, and improve a system of auxiliary services which may be identified generally as any communication service, in addition to the cable television transmissions, which shall include, but be not limited to burglar alarm systems, data transmissions, facsimile service, home shopping service, and any allied or similar communications services.



Section 45-2A-61.02 - Eminent domain.

For the purposes of this part, such utilities board may exercise the right of eminent domain. Such eminent domain proceedings shall be conducted in the manner now provided by law.



Section 45-2A-61.03 - Bond issue authorized.

(a) In payment for the purchase, lease, construction, acquisition, extension, or maintenance of such television cable system, the utilities board may issue its bonds in the manner provided by law.

(b) Such utilities board, in order to secure the prompt and faithful payment of the principal and interest of all debts, bonds, or other evidences of indebtedness incurred or issued by it for the construction, acquisition, lease, extension, or maintenance of a television cable system may execute a mortgage or deed of trust upon any or all of such system and all property used in connection therewith, including the franchise or any part thereof.

(c) Such mortgage or deed of trust may contain such terms, conditions, covenants, and warranties for the protection of the utilities board and holders of such bonds or securities issued by such utilities board as may be determined and agreed upon by the governing body of the utilities board and persons, firms, or corporations owning such debts, bonds, or securities.

(d) Such mortgages may provide that in the event of the foreclosure of such mortgage or deed of trust, that the purchaser at such foreclosure sale may acquire the right, privilege, or franchise of operating such system as may be so sold or conveyed, and such purchaser or his or her vendee may have the right, authority, and privilege to carry on and operate such system in the same manner, on the same terms and to the same extent as the utilities board is authorized to operate until the utilities board is authorized to operate until the utilities board may redeem such system from such mortgage sale.

(e) Such mortgage or deed of trust may provide that during the ownership of the system by the utilities board, its control of the service of the system shall not be diminished or interfered with by the grant of any other franchise for the operation of any other plant or system for similar purposes; and that such rates and charges shall be established and maintained as are sufficient to meet the costs of operation and maintenance; and such utilities board may pledge all of the receipts, earnings, and revenues from the operation of the system for the payment of the debts, bonds, or other evidences of indebtedness secured by such mortgages or deeds of trust.



Section 45-2A-61.04 - Interconnection of cable lines.

The utilities board furnishing television cable service pursuant to this part shall have the right to require any person furnishing television cable service to the public within its jurisdiction to interconnect the television cable, lines, facilities, or systems furnishing such service with, or otherwise make available such cables, lines, facilities, or systems to the utilities board's television cable, lines, facilities, or system in order to provide a continuous line of communication for the utilities board's subscribers. In the event such person and the utilities board shall be unable to agree upon the terms and conditions of such interconnection, including compensation therefor, the Alabama Public Service Commission, upon the request of the utilities board, shall establish such terms and conditions which shall be reasonable and nondiscriminatory.



Section 45-2A-61.05 - Power and authority of board.

The utilities board shall have all the power and authority necessary and proper to the exercise of the powers conferred on it by this part and in effectuating the purposes of this part.



Section 45-2A-61.06 - Exemption from the jurisdiction and control of Alabama Public Service Commission.

For the transaction of business pursuant to this part, the utilities board shall be exempt from the jurisdiction and control of the Alabama Public Service Commission with respect to such business.



Section 45-2A-61.07 - Debt.

No provision of this part shall be used to constitute the incurring of a debt by the utilities board within the state constitutional provisions or statutory limitations on debts of the City of Foley.









Article 7 - Gulf Shores.



Article 8 - Loxley.

Part 1 - Utilities.

Section 45-2A-80 - Municipal corporation

As used in this article the words "municipal corporation" shall mean the Town of Loxley in Baldwin County.



Section 45-2A-80.01 - Acquisition and administration of cable television system.

In addition to all other powers, rights, and authority heretofore granted by law:

(1) Such municipal corporation is hereby authorized and empowered to acquire, purchase, construct, lease, operate, maintain, enlarge, extend, and improve a cable television system which may be defined, without limiting the generality, as a facility that in whole or in part, receives directly, or indirectly, or over the air, and amplifies or otherwise modifies the signal transmitting programs broadcast by one or more television or radio stations, and distributes such signals by wire or cable to subscribing members of the public who pay for such service; and

(2) Such municipal corporation is hereby authorized and empowered to acquire, purchase, lease, construct, operate, maintain, enlarge, extend, and improve a system of auxiliary services which may be identified generally as any communication service, in addition to the cable television transmissions, which shall include, but be not limited to burglar alarm systems, data transmissions, facsimile service, home shopping service, and any allied or similar communication services.



Section 45-2A-80.02 - Eminent domain.

For the purposes of this article, such municipal corporation may exercise the right of eminent domain. Such eminent domain proceedings shall be conducted in the manner now provided by law.



Section 45-2A-80.03 - Bond issue authorized.

(a) In payment for the purchase, lease, construction, acquisition, extension, or maintenance of such television cable system, the municipal corporation may issue its bonds in the manner provided by law.

(b) Such municipal corporation, in order to secure the prompt and faithful payment of the principal and interest of all debts, bonds, or other evidences of indebtedness incurred or issued by it for the construction, acquisition, lease, extension, or maintenance of a television cable system may execute a mortgage or deed of trust upon any or all of such system and all property used in connection therewith, including the franchise or any part thereof.

(c) Such mortgage or deed of trust may contain such terms, conditions, covenants, and warranties for the protection of the utilities board and holders of such bonds or securities issued by such municipal corporation as may be determined and agreed upon by the governing body of the municipal corporation and persons, firms, or corporations owning such debts, bonds, or securities.

(d) Such mortgages may provide that in the event of the foreclosure of such mortgage or deed of trust, that the purchaser at such foreclosure sale may acquire the right, privilege, and franchise of operating such system as may be so sold or conveyed, and such purchaser or his or her vendee may have the right, authority, and privilege to carry on and operate such system in the same manner, on the same terms and to the same extent as the municipal corporation is authorized to operate until the municipal corporation may redeem such system from such mortgage sale.

(e) Such mortgage or deed of trust may provide that during the ownership of the system by the municipal corporation, its control of the service of the system shall not be diminished or interfered with by the grant of any other franchise for the operation of any other plant or system for similar purposes; and that such rates and charges shall be established and maintained as are sufficient to meet the costs of operation and maintenance; and such municipal corporation may pledge all of the receipts, earnings, and revenues from the operation of the system for the payment of the debts, bonds, or other evidences of indebtedness secured by such mortgages or deeds of trust.



Section 45-2A-80.04 - Interconnection of cable lines.

The municipal corporation furnishing television cable service pursuant to this article shall have the right to require any person furnishing television cable service to the public in this state to interconnect the television cable, lines, facilities, or systems furnishing such service with, or otherwise make available such cables, lines, facilities, or systems to the municipal corporation's television cable, lines, facilities, or system in order to provide a continuous line of communication for the municipal corporation's subscribers. In the event such person and the municipal corporation shall be unable to agree upon the terms and conditions of such interconnection, including compensation therefor, the Alabama Public Service Commission, upon the request of the municipal corporation, shall establish such terms and conditions which shall be reasonable and nondiscriminatory.



Section 45-2A-80.05 - Power and authority of board.

The municipal corporation shall have all the power and authority necessary and proper to the exercise of the powers conferred on it by this article and in effectuating the purposes of this article.



Section 45-2A-80.06 - Exemption from the jurisdiction and control of Alabama Public Service Commission.

For the transaction of business pursuant to this article, the municipal corporation shall be exempt from the jurisdiction and control of the Alabama Public Service Commission with respect to such business.









Article 9 - Magnolia Springs.



Article 10 - Montrose.



Article 11 - Orange Beach.



Article 12 - Poiint Clear.



Article 13 - Robertsdale.



Article 13A - Silverhill.

Section 45-2A-136 - Warrant recall fee.

(a) Notwithstanding any law to the contrary, a municipal magistrate of the Town of Silverhill may assess a defendant with a warrant recall fee that shall be paid in order for a municipal judge or magistrate to recall a failure to appear warrant arising from any municipal ordinance violation against the Town of Silverhill.

(b) The warrant recall fee shall be one hundred dollars ($100) and is to be paid by the defendant at the time the warrant is recalled.

(c) Nothing herein shall be construed to require the Town of Silverhill to recall a warrant that has been issued. All orders to recall a warrant shall be issued solely in the discretion of the municipal judge or magistrate.

(d) All fees received by the Town of Silverhill Municipal Court for the warrant recall fee shall be deposited into the Town of Silverhill Corrections Fund and allocated in conformity with subsection (a) of Section 11-47-7.1.






Article 14 - Spanish Fort.

Section 45-2A-140 - Boundaries; exemption from certain building codes.

(a) The boundaries of the municipality of Spanish Fort, in the County of Baldwin, and the State of Alabama, are hereby altered and rearranged so as to include within the corporate limits of the municipality all of that territory lying within and included in the following boundaries:

Lots 1, 2, 3, 4, and 5 of Blakeley Square Shopping Center Subdivision, as per plat thereof recorded in Slide #1560B, of the records in the Office of the Judge of Probate of Baldwin County, Alabama.

(b) Any improvements and signage located within the boundaries of the property as set out in subsection (a), but which was not a part of the City of Spanish Fort prior to the passage of this section fixing the above boundaries, shall not for a period of 25 years be subject to any changes subsequently enacted by the City of Spanish Fort to the building codes, ordinances, and regulations, the electrical codes, ordinances, and regulations, mechanical codes, ordinances, and regulations, plumbing codes, ordinances, and regulations, and the signage codes, ordinances, and regulations applicable to the construction of buildings and the erection of signs within the municipality of Spanish Fort. As of May 17, 1996, the property described in subsection (a) is subject to the provisions of the 1991 version of the Standard Building Code.

(c) This section shall apply only to improvements existing on the property described in subsection (a) prior to May 17, 1996. Any new construction or substantial alteration made with respect to the above described property or improvements thereon shall be subject to all laws and ordinances of the City of Spanish Fort in existence at the time of such construction or alteration. For the purposes hereof, normal repairs and maintenance shall not be regarded as new construction or substantial alteration.

(d) This section shall not apply to any ordinances or resolutions subsequently enacted by the City of Spanish Fort which are designed to protect the health, safety, and welfare of the citizens thereof, nor shall this section apply to any law, rule, or regulation adopted by the State of Alabama, the United States of America, or any agency or department thereof.






Article 15 - Stocktown.



Article 16 - Summerdale.

Part 1 - Boundaries.

Section 45-2A-160






Part 2 - Courts.

Section 45-2A-161 - Warrant recall fee.

(a) Notwithstanding any law to the contrary, a municipal magistrate of the Town of Summerdale may assess a defendant with a warrant recall fee that shall be paid in order for a municipal judge or magistrate to recall a failure to appear warrant arising from any municipal ordinance violation against the Town of Summerdale.

(b) The warrant recall fee shall be one hundred dollars ($100) and is to be paid by the defendant at the time the warrant is recalled.

(c) Nothing herein shall be construed to require the Town of Summerdale to recall a warrant that has been issued. All orders to recall a warrant shall be issued solely in the discretion of the municipal judge or magistrate.

(d) All fees received by the Town of Summerdale Municipal Court for the warrant recall shall be deposited into the Town of Summerdale Corrections Fund and allocated in conformity with subsection (a) of Section 11-47-7.1.












Chapter 3 - BARBOUR COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-3-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Barbour County local laws enacted after 1978 and all Barbour County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no affect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Part 1 - Containers.

Section 45-3-20 - Beer or ale container size limits; taxes.

In Barbour County, in addition to all other containers provided for by law, beer or ale may be sold in containers that do not exceed 32 ounces in size. The taxes on the beer or ale in such containers shall be as provided by general state law.






Part 2 - Sell or Dispense.

Section 45-2-21 - Draft or keg beer or malt beverages; permits.

The Alabama Alcoholic Beverage Control Board may, in its discretion, grant permits to licensed clubs and retailers to sell or dispense draft or keg beer or malt beverages in Barbour County, any provisions of this code to the contrary notwithstanding.









Article 3 - Boards and Commisions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Part 1 - Compensation.

Section 45-3-60 - Expense and mileage allowance.

In addition to any compensation or expense allowance now provided by Section 12-19-192, the Coroner of Barbour County shall receive an expense allowance and mileage to be set by the county commission by resolution not to exceed four hundred dollars ($400) a month expense allowance and fifty cents ($.50) per mile to be paid from the county general fund.






Part 2 - Deputies.

Section 45-3-61 - Appointment; oath; fees for services.

(a) The Coroner of Barbour County may appoint one or more deputies, as deemed necessary, who shall hold office at the pleasure of the coroner and perform such duties, from time to time, as the coroner may direct.

(b) A deputy coroner shall take the oath of office required by Section 279 of the Constitution of Alabama of 1901, and shall receive the same fees for services performed in the place of the coroner that the coroner would receive in performing similar services, with the exception of any expense allowance now received by the coroner.









Article 7 - County Commission.

Section 45-3-70 - Membership; qualifications; chairperson; terms.

After May 2, 2001, the Barbour County Commission shall continue to be composed of seven members elected from seven districts as currently provided and each member shall be a resident and qualified elector of the district he or she represents. The chair of the commission shall continue to be elected from among the membership in the same manner as elected on May 2, 2001. The term of the members of the commission shall continue to be six years. The composition of the county commission on May 2, 2001, is ratified and confirmed.



Section 45-3-70.01 - Expense allowance.

The members of the Barbour County Commission, upon approval by a recorded roll call vote of the commission, may receive an additional expense allowance in the amount of three hundred dollars ($300) per month to be paid out of the county general fund. This expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.






Article 8 - Courts.

Part 1 - Circuit Courts.

Section 45-3-80 - Written plea of not guilty; waiver of arraignment.

(a) The provisions of this section shall apply only to the 3rd Judicial Circuit of Alabama.

(b) If a defendant in a criminal case pending in a court of competent jurisdiction shall enter a written plea of not guilty at any time prior to the day of his or her arraignment such plea shall constitute a waiver of his or her right to have an arraignment at which he or she is present in person or at which he or she is represented by an attorney.






Part 2 - Compensation.

Division 1 - Judges, Expense Allowance.

Section 45-3-81 - Expense allowances.

The circuit judge serving Barbour County shall receive a three hundred dollar ($300) per month expense allowance. The district attorney serving Barbour County shall receive a three hundred dollar ($300) per month expense allowance. The district judge of Barbour County shall receive a two hundred and fifty dollar ($250) per month expense allowance. The circuit clerk of Barbour County shall receive a two hundred dollar ($200) per month expense allowance. The expense allowance paid to each official shall be in addition to all other expense allowance, supplements, compensation, salary or other emoluments paid to the officers. The expense allowance paid to each official shall be for in-county travel and travel related expenses. The expense allowance shall be paid from the Barbour County General Fund and shall be funded from revenues derived from certain costs levied pursuant to any Barbour County local law enacted during 1988.






Division 2 - Judges, Salary Supplement.

Section 45-3-81.20 - Supplementary salary.

Immediately upon May 6, 1980, the circuit judge and the district court judge of Barbour County shall both receive a supplemental salary, payable in equal monthly installments from the general fund of the county, in an amount equal to 15 percent of the prevailing salary paid to circuit judges by the state. Such supplement shall be paid in addition to all other supplemental or expense payments heretofore authorized by law for such judges.









Part 3 - District Attorney.

Division 1 - Compensation.

Section 45-3-82 - Supplementary salary.

Immediately upon April 21, 1982, the district attorney may, at the discretion of the county commission, receive a supplemental salary, payable in equal monthly installments from the General Fund of Barbour County, in an amount equal to 15 percent of the prevailing salary paid to circuit judges by the state. Such supplement may be paid in addition to all other supplemental or expense payments heretofore authorized by law for such district attorney.






Division 2 - Investigators.

Section 45-3-82.20 - Appointment; power and authority; payment.

The District Attorney of the Third Judicial Circuit composed of Barbour and Bullock Counties may appoint a chief investigator and from time to time additional investigators. The investigators shall serve at the pleasure of the district attorney. The investigators shall meet the minimum standards for law enforcement officers and shall have the same power and authority as deputy sheriffs and other law enforcement officers in this state. The investigators shall be paid in the same manner as other employees in the district attorney's office. The investigators shall be responsible to the district attorney and shall perform duties as assigned by the district attorney.






Division 3 - Pretrial Diversion Program.

Section 45-3-82.40 - Established; discretionary powers; supervision and control.

(a) The District Attorney of the Third Judicial Circuit of Alabama may establish a pretrial diversion program.

(b) All discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the District Attorney of the Third Judicial Circuit shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this subpart. The district attorney may employ necessary persons to accomplish this subpart and these persons shall serve at the pleasure of the district attorney.



Section 45-3-82.41 - Definitions.

For purposes of this subpart, the following terms shall have the following meanings:

(1) DISTRICT ATTORNEY. The elected District Attorney of the Third Judicial Circuit or any of his or her staff.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. Any person who is employed by an agency or department whose purpose is to protect people. This may include, but is not limited to, police personnel, sheriff personnel, coroner, Department of Human Resources personnel, parole and probation personnel, community corrections office personnel, court referral office personnel, whether that agency or department is in the State of Alabama or located elsewhere.

(3) OFFENDER. Any person charged with a crime as defined by the Code of Alabama 1975, which was allegedly committed in the jurisdiction of the Third Judicial Circuit.

(4) SERIOUS PHYSICAL INJURY. As defined in Section 13A-1-2(14).



Section 45-3-82.42 - Applicants for admittance.

(a) A person charged with a criminal offense specified in subsection (b) whose jurisdiction is in the circuit or district court of the Third Judicial Circuit may apply to the District Attorney of the Third Judicial Circuit for admittance to the pretrial diversion program.

(b) A person charged with any of the following offenses may apply for the program:

(1) A traffic offense, other than driving under the influence (DUI) or a traffic offense charged to a commercial driver's license holder, whether or not the holder was operating a commercial motor vehicle at the time of the offense.

(2) A property offense.

(3) An offense wherein the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor other than one specifically excluded in this section.

(6) A violation classified under the Code of Alabama 1975.

(c) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Trafficking in or distribution of drugs, or both.

(2) Any offense involving the abuse of a child or an elderly person.

(3) Any sex offense.

(4) Any Class A felony.

(5) Any offense involving serious injury to a person.

(6) Any offense involving death.

(7) Driving under the influence or a traffic offense charged to a commercial driver's license holder, whether or not the holder was operating a commercial motor vehicle at the time of the offense.

(d) A person deemed by the district attorney to be a threat to the safety or well-being of the community shall not be eligible for the pretrial diversion program.

(e) The opinion of law enforcement officers involved in the offense may be sought and used in the decision whether to approve the applicant for the pretrial diversion program.



Section 45-3-82.43 - Standards for admission.

(a) Admittance to the pretrial diversion program shall be appropriate in any of the following instances:

(1) The offender is 18 years of age or older, or 16 years of age or older if the offense is a traffic citation, at the time the alleged offense was committed.

(2) There is a probability justice will be served if the offender is placed in the pretrial diversion program.

(3) It is determined the needs of the state and the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and well-being of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to the rehabilitative treatment.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-3-82.44 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part of the district attorney's evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological tests taken, and any other information concerning the offender which the district attorney believes has a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or as provided by this subpart.



Section 45-3-82.45 - Program requirements.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) While in the program, agree, in writing, to the tolling of periods of limitations by statutes or rules of court.

(3) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(4) If there is a victim of the crime, agree in writing to pay restitution, if any, due the victim within a specified period of time and in an amount to be determined by the district attorney taking into account circumstances of the offender and victim.

(b) The district attorney's pretrial diversion program records, along with the records relating to pretrial diversion programs admission, are confidential records and shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and defendants shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be submitted to the court for an in camera view.



Section 45-3-82.46 - Time for application.

(a) Except for traffic offenses, an offender shall make application to the pretrial diversion program no later than 21 days after his or her first appearance or arraignment, whichever occurs first. In the case of eligible traffic offenses, application shall be made within 21 days of the issuance of the citation.

(b) For good cause established and at the discretion of the district attorney, the provision of subsection (a) may be waived by the district attorney.



Section 45-3-82.47 - Costs and fees.

(a) An applicant may be assessed a fee to be established by the district attorney when the applicant is approved for the program. The amount of the assessment for participation in the program shall be in addition to any court costs and assessments for victims or drug, alcohol, or anger management treatment required by law, the district attorney, or the court, and are in addition to costs of supervision, treatment, and restitution for which the pretrial diversion admittee may be responsible. Pretrial diversion program fees as established by this subpart may be waived or reduced due to indigency or reduced ability to pay or for other just cause at the discretion of the district attorney. The determination of indigency of the offender, for the purpose of pretrial diversion admission, fee waiver, or reduction shall be made by the district attorney. A schedule of payments for any of these fees may be established by the district attorney.

(b) The following fees shall be paid by the applicants accepted into the pretrial diversion program:

(1) Felony offenses: Up to eight hundred fifty dollars ($850).

(2) Misdemeanor offenses, excluding traffic: Up to five hundred dollars ($500).

(3) Traffic offenses: Up to three hundred dollars ($300).

(4) Violations: Up to two hundred dollars ($200).

(c) The following additional fees may be applied to each applicable case in the following amounts:

(1) Up to one hundred dollars ($100) of the fee for each applicant accepted into the pretrial diversion program may be allocated at the discretion of the district attorney to the Barbour County Circuit Clerk's Office for offenses filed in Barbour County and to the Bullock County Circuit Clerk's Office for offenses filed in Bullock County. Money allocated to a circuit clerk pursuant to this subdivision shall be available for use, at the clerk's discretion, to support the clerk's office operation. These uses may include, but not be limited to, hiring employees, buying needed equipment and supplies, or providing training opportunities.

(2) Up to fifty dollars ($50) of the fee for each applicant accepted into the pretrial diversion program may be allocated at the discretion of the district attorney to the arresting or ticketing law enforcement agency making the case. Those fees may be used at the agency's discretion to support its operations. These uses may include, but are not limited to, hiring employees, buying needed equipment and supplies, providing training opportunities, or any other lawful purpose.

(3) Up to one hundred dollars ($100) of the fee for each applicant accepted into the pretrial diversion program may be allocated at the discretion of the district attorney to the Barbour County General Fund for offenses filed in Barbour County and to the Bullock County General Fund for offenses filed in Bullock County.

(d) Except as herein specifically allocated, the district attorney may use fees collected by the pretrial diversion program to fund the pretrial diversion program; for the prosecution of state criminal cases; to help support local and state law enforcement and coroners; for education programs which relate to the prosecution, detection, or prevention of crime; or to benefit any agency or department of state, city, or county government which assists local law enforcement. This support shall be provided to help employ more prosecutors, law enforcement officers, investigators, or staff, buy needed equipment or supplies, provide training opportunities, or any other prosecutorial or law enforcement purposes.

(e) All fees required by this subpart shall be collected and disbursed by the circuit clerk's office in which the offense was filed. Those fees due to the district attorney shall then be disbursed to the district attorney and shall be deposited by the district attorney into the Pretrial Diversion Fund as provided in Section 45-3-82.50. The circuit clerk shall make the disbursement in a timely manner.

(f) The district attorney shall be allowed without further legislative action to raise fees to meet and equal those prescribed by the Legislature in the event a state pretrial diversion program is enacted after the enactment of this subpart.



Section 45-3-82.48 - Self-improvement programs; testing.

The district attorney and the offender may enter into an agreement as a part of the pretrial diversion program that the offender be admitted to a drug, alcohol, violence, or any other self-improvement or self-help program on an inpatient or outpatient basis or receive other treatment alternatives deemed by the district attorney to be in the best interest of the offender and society. The district attorney may require the offender to submit to periodic or random drug or other testing as a part of the pretrial diversion program and require other terms and conditions related to substance abuse, domestic violence, or the offense charged as the district attorney may direct. The offender shall pay the costs of all services unless otherwise approved by the district attorney after considering the offender's ability to pay.



Section 45-3-82.49 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner or what charges the defendant will plead guilty to and the recommended sentence the offender is suggested to receive. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and to be subjected to receive a recommended specific sentence, this agreement concerning the offense and suggested or recommended sentence, or both, shall be submitted to and shall be subject to the approval or disapproval by an appropriate circuit or district judge of this state prior to admission of the offender in the pretrial diversion program.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Participate in an education setting to include, but not limited to, K-12, college, job training school, trade school, GED classes, or adult basic education courses.

(2) If appropriate, attempt to learn to read and write.

(3) Financially support his or her spouse, children, or both, or pay child support, spousal support, or both.

(4) Refrain from the use of alcohol and drugs and refrain from frequenting places where alcoholic beverages or illegal controlled substances are sold, possessed, or used in violation of law.

(5) Refrain from contact with certain persons or premises.

(6) Obtain and maintain employment.

(7) Attend and pay for individual, group, or family counseling.

(8) Pay victim restitution, if any is due.

(9) Pay court costs, fines, or both, incurred as a result of the offense charged and any other amounts the offender owes the state, federal, or local government as a result of the criminal offense.

(10) Pay supervision fees, application fees pursuant to this subpart, and pay court referral fees, drug, alcohol, violence, or other self-help fees charged as a result of participation in the pretrial diversion program.

(11) Enter into an agreement with the district attorney that all fees paid for admission into the pretrial diversion program shall be forfeited to the use and benefit of the pretrial diversion program should the offender be removed from the pretrial diversion program by the district attorney for any cause.

(12) Observe curfews or home detention or travel constraints as set out in the offender's agreement.

(13) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in their written agreement, it being the purpose of this subpart to allow the district attorney broad discretion in designing a program specifically for each offender and circumstances of the offender.



Section 45-3-82.50 - Pretrial Diversion Program Fund.

The district attorney shall establish a Pretrial Diversion Program Fund. The district attorney shall use the funds in the Pretrial Diversion Program Fund to pay costs associated with the administration of the pretrial diversion program and to pay those things earlier herein provided for or for other law enforcement or criminal prosecution purposes. Costs associated with the program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, professional or business attire, telephones, communication equipment, postage, office supplies and equipment, training and travel expenses, service contracts, and professional services. At the discretion of the district attorney, after considering an offender's reduced or inability to pay, the district attorney may pay for services or programs for an offender out of pretrial diversion program funds while the offender is in the pretrial diversion program if special circumstances and justice dictate. However, the district attorney may require the offender to repay these funds.



Section 45-3-82.51 - Violations; waiver.

(a) If the offender violates any condition of the pretrial diversion program agreed to in writing by the offender, the district attorney may terminate the participation of the offender in the pretrial diversion program and actively pursue the prosecution of the offender for the crime or crimes charged. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program, including the reason for the termination. Upon removal from the program, the offender will be deemed to forfeit, for the use of the pretrial diversion program purposes provided for in this subpart, any fees paid for the admission into the pretrial diversion program.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.



Section 45-3-82.52 - Liability of district attorney.

The district attorney shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program.



Section 45-3-82.53 - Funding.

The pretrial diversion program may apply for and accept grant funding applicable to the aims of the program and may receive funding or appropriations from city, county, state, or federal agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-3-82.54 - Advisory board.

The district attorney may form an advisory board to assist in the determination of appropriate pretrial diversion candidates. The district attorney shall retain the final decision as to the admittance of individuals or administration of the program regardless of the board's views. It shall be the district attorney's decision who and how many persons will comprise the board and when or if it should meet.









Part 4 - Court Costs.

Section 45-3-83 - Additional fees; collection; use.

In Barbour County, in addition to all other fees, there shall be taxed as costs the sum of three dollars ($3) in each civil or quasi-civil action at law other than traffic violation cases, each suit in equity, each criminal case, each quasi-criminal case, and proceedings on a forfeited bail bond or proceedings on a forfeited bond given in connection with an appeal from a judgment or conviction in any inferior or municipal court of the county, in the Circuit Court of Barbour County, or the District Court of Barbour County, hereinafter filed in or arising in the Circuit Court of Barbour County, or the District Court of Barbour County, or brought by appeal, certiorari, or otherwise, to the Circuit Court of Barbour County, or the District Court of Barbour County. In addition to all other fees, there shall be taxed as costs the sum of two dollars fifty cents ($2.50) for each traffic violation case. The costs shall be collected as other costs in such cases are collected by the clerk, or ex officio clerk, of the courts or the register of the Circuit Court of Barbour County as the case may be. The fees, when collected by the clerks or other collection officer of such court, shall be paid into the Barbour County General Fund to be used to fund expense allowances paid to the circuit judge, district attorney, district judge, and circuit clerk serving Barbour County.






Part 5 - Probate Court.

Division 1 - Boat Licenses.

Section 45-3-84 - Issuance by mail; additional issuance fee.

The Judge of Probate of Barbour County may issue boat licenses, pursuant to Chapter 5, Title 33, by mail and may collect an additional issuance fee established by the judge of probate in an amount not to exceed two dollars ($2) to cover the expenses of mailing the boat licenses.






Division 2 - Chief Clerk.

Section 45-3-84.20 - Authority to employ chief clerk.

(a) The County Commission of Barbour County is authorized to employ a chief clerk to work in the office of the probate judge and such employee shall be selected by the probate judge and paid out of the general fund of the county. The salary shall be set by the Barbour County Commission.

(b) The operation of this section shall be retroactive to August 22, 1982, and all actions taken and payments made pursuant thereto on and after that date are ratified and confirmed.






Division 3 - Judge of Probate Compensation.

Section 45-3-84.40 - Salary.

(a) Commencing with the next term of office, in lieu of any other fees, compensation, or expense allowances, the Judge of Probate of Barbour County shall receive the salary determined by the Barbour County Commission, but in no event in an amount not less than the minimum salary provided by general law for judges of probate. The salary shall be paid in equal monthly installments in the same manner as county employees are paid.

(b) Commencing October 1, 1997, after ratification of the proposed constitutional amendment relating to Barbour County and the compensation of the judge or probate in the current session of the Legislature, the judge or probate shall receive a salary in the amount equal to the payment of all fees, expenses, and compensation currently paid to the Judge of Probate of Barbour County, not to exceed seventy-five thousand dollars ($75,000) per year. The annual salary shall be paid in equal monthly installments in the same manner as county employees are paid and shall be in lieu of any fees or expense allowances.

(c) Commencing October 1, 1997, all fees, charges, and compensation currently payable to the judge of probate shall be paid into the county general fund and all expenses and costs for the operation of the Office of the Judge of Probate of Barbour County shall be paid by the county commission from county funds.






Division 4 - Motor Vehicle Licenses.

Section 45-3-84.60 - Assessment and collection of taxes.

The Judge of Probate of Barbour County shall perform all duties relative to the assessment and collection of taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles in Barbour County which the revenue commissioner is required under the law to perform. The revenue commissioner shall be relieved of all duties and responsibilities relative to the assessment and collection of taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles, and the judge of probate shall have all the duties and responsibilities relative to the assessment and collection of taxes and issuance of motor vehicle licenses and titles for motorized and non-motorized vehicles. For purposes of this subpart, the term "motor vehicle" shall mean the same as defined in Article 5, Chapter 12, Title 40, as amended.



Section 45-3-84.61 - Bond of judge of probate.

Before entering upon the additional duties imposed by this subpart the judge of probate shall execute an additional bond in a sum prescribed by a written recommendation to the judge of probate from the Examiners of Public Accounts, giving as surety a bonding company authorized to do business in this state. The bond shall be conditioned as other official bonds and shall be filed and recorded in the Office of the Clerk of the Circuit Court in Barbour County. A certified copy of the bond shall be furnished by the judge of probate in the State Comptroller. Premiums on the bond of the judge of probate shall be paid from the general fund of the county.



Section 45-3-84.62 - Office and supplies.

The Barbour County Commission shall furnish suitable quarters or additional space if necessary for the efficient performance of the additional duties of the judge of probate and shall transfer all necessary forms, books, records, and supplies from the office of the revenue commissioner to the judge of probate as are pertinent to the transference of the duties and shall thereafter provide stationery, forms, and supplies as are furnished pursuant to law by the State Department of Finance, the State Comptroller, and the State Department of Revenue. The county commission shall provide clerks to the judge of probate for the proper and efficient performance of the duties of the office at the rate of compensation set by the county commission. The compensation of the clerks shall be paid out of the county general fund in the same manner as other county employees are paid.



Section 45-3-84.63 - Collection of fees.

The judge of probate shall charge and collect the same fee that is prescribed in the general law for a like service when performed by the tax assessor, tax collector, revenue commissioner, or license commissioner as the case may be. All fees shall be the property of Barbour County and shall be paid into the general fund of the county.



Section 45-3-84.64 - Ad valorem and sales taxes - Collection.

To prevent motor vehicles from escaping taxation and to provide for the more efficient assessment and collection of taxes due on motor vehicles, no license shall be issued to operate a motor vehicle on the public highways of this state, nor shall any transfer be made by the judge of probate as provided under this subpart until the ad valorem tax and the sales tax on the vehicle are paid in the county for the preceding year as evidenced by receipt of the judge of probate, if the motor vehicle belongs to a resident of Barbour County or is principally used or operated in Barbour County.



Section 45-3-84.65 - Ad valorem and sales taxes - Certificate of assessment; valuation; disposition of funds.

(a) Every person, firm, or corporation residing in or owning a motor vehicle which is principally used in Barbour County who desires to operate a motor vehicle on the public highways of Alabama shall first be required to pay ad valorem taxes and sales taxes to the judge of probate. The judge of probate shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the tax as shown thereon, and shall make a duplicate of the tax receipt and keep the receipt on file in the probate office for one year after each audit. The license tag shall be evidence of the payment of the license and ad valorem taxes and sales taxes due under this subpart.

(b) Valuation for ad valorem assessment of motor vehicles shall be at the same rate and on the same basis as is provided in Article 5, Chapter 12, Title 40, and all laws relating to the assessment on a quarterly basis are hereby incorporated in this subpart and made a part hereof.

(c) The judge of probate, in addition to assessing and collecting the ad valorem taxes and sales taxes due the state and county on motor vehicles, motor vehicle titles, and non-motorized vehicles, shall collect the ad valorem taxes and sales taxes on motor vehicles, motor vehicles titles, and non-motorized vehicles due all municipalities in Barbour County and shall report and pay over the money collected for the municipalities at the same time and in the same manner as state and county taxes and licenses are reported and paid over by him or her. The judge of probate shall collect and deposit into the General Fund of Barbour County five percent of the amount of municipal taxes collected for assessing and collecting the taxes and shall deduct that amount from the total amount collected before paying the city treasury. The judge of probate may not issue a license to operate a motor vehicle on the highways of the state until all ad valorem taxes and sales taxes due the state, county, and municipalities are paid for the preceding year as shown by the tax receipts.



Section 45-3-84.66 - Books, records, and blanks.

The State Comptroller, the State Department of Revenue, and the State Department of Finance shall furnish the judge of probate all books, records, and blanks now or hereafter required by law to be furnished to judges of probate, tax assessors, tax collectors, revenue commissioners, or license commissioners in connection with the performance of their duties in the issuance of license plates and titles on motorized and non-motorized vehicles and the assessment and collection of ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles.



Section 45-3-84.67 - Fees and commissions.

The judge of probate shall receive for the assessing and collecting of state and county ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles the same fees charged and commissions fixed by law to be paid to tax assessors, tax collectors, revenue commissioners, or license commissioners for like services. All fees and commissions, including those charged for ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles in all municipalities in Barbour County shall be paid into the general fund of the county.



Section 45-3-84.68 - Application for renewal.

The judge of probate may mail to any person to whom a motor vehicle license has been previously issued an application for renewal of a license required to be returned prior to the expiration date of the license. The application for renewal may be in the form of a postcard and shall contain sufficient information to adequately identify and process the renewal. The signature of the licensee on the application and proper remittance shall constitute sufficient authority for the judge of probate to issue the license and return the license to the licensee by mail. The county commission may establish a fee to be entitled "Mail Order Fee" in an amount not to exceed three dollars ($3) to pay the cost of this mailing procedure. The fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions.



Section 45-3-84.69 - Construction of subpart.

Notwithstanding the foregoing, nothing in this subpart shall be construed to increase the taxes and fees of motor vehicles, motor vehicle titles, and non-motorized vehicles as prescribed by law.






Division 5 - Recording Fees.

Section 45-3-84.90 - Special recording fee - Beginning May 5, 1992.

On and after May 5, 1992, and upon the passage of a resolution by the county commission at a regularly scheduled meeting authorizing the same, the county commission is hereby authorized to levy a special recording fee of three dollars ($3) which shall be paid to the county, and collected by its judge of probate, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office, and on and after such date no such instrument shall be received for record in the office of the judge of probate unless the special recording fee of three dollars ($3) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the probate office at the discretion of the governing body of the county. All special recording fees so collected shall be appropriated into the county general fund by the probate office on a monthly basis to be used for general county purposes.



Section 45-3-84.91 - Special recording fee - Beginning April 15, 1982.

On and after April 15, 1982, a special recording fee of one dollar ($1) shall be paid and collected by its judge of probate for services with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office in the discretion of the governing body of the county, and, on and after such date, no such instrument shall be received for record in the office of the judge of probate unless the special recording fee of one dollar ($1) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments in the probate office in the discretion of the governing body of the county. All special recording fees so collected shall be paid to the judge of probate to be expended by the judge of probate at his or her discretion for the improvement of the equipment and operations in the records room and for the salaries of any records personnel.






Division 6 - Recording System.

Section 45-3-84.110 - Purpose.

This subpart shall apply only in Barbour County. The purpose of the subpart is to facilitate the use of public records in property transactions in Barbour County by providing for the installation of an improved system of recording, archiving, and retrieving instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate, and for the recording, archiving, and retrieving of other instruments, documents, and other uses in the discretion of the judge of probate.



Section 45-3-84.111 - Definitions.

The following words and phrases when used in this subpart shall have the following meanings:

(1) GENERAL PROPERTY INSTRUMENT. A real property instrument that affects the title to personal property as well as real property.

(2) IMPROVED RECORDING SYSTEM. A system of recording real property instruments and personal property instruments in the probate office and, in the discretion of the judge of probate, of recording other instruments and documents, which system when completed, will consist of the equipment necessary and suitable to record, archive, and retrieve records.

(3) PERSONAL PROPERTY INSTRUMENT. Any instrument or document affecting the title to personal property only, as distinguished from real property, that may be now or hereafter required to be filed or titled for record in the probate office, in accordance with the applicable requirements of the laws of this state, including, without limitation, Sections 35-4-50 and 35-4-90.

(4) REAL PROPERTY INSTRUMENT. Includes any instrument or document affecting the title to real property that may now or hereafter be filed for record in the probate office pursuant to the applicable requirements of the laws of this state, including, without limitation, Section 12-13-43, and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgments, and plats or maps showing the subdivision of real estate.



Section 45-3-84.112 - Improved recording, archiving and retrieval system.

The judge of probate may provide for the installation and thereafter for the maintenance of an improved recording, archiving, and retrieval system in the Probate Offices of Barbour County. The initial installation of the improved recording, archival, and retrieval system shall include the following:

(1) The acquisition of the equipment for an improved recording, archiving, and retrieving system.

(2) The establishment of procedures for the continued recording, archiving, and retrieving of all instruments and records that will, after the effective installation date, constitute a part of the improved recording, archiving, and retrieving system.

(3) The initial installation of the improved recording, archiving, and retrieving system shall be performed by a person or persons, firm, or corporation engaged in the records management business and experienced in setting up county records and shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts or titles. Following installation in the county, the improved recording, archiving, and retrieving system shall be thereafter maintained in the county and all real property instruments, general property instruments, personal property instruments, and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the improved recording, archiving, and retrieving system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with existing law, including, without limitation, Section 12-13-43.



Section 45-3-84.113 - Official record of instruments.

Following the effective installation date, real property instruments, personal property instruments, and other documents and records to be recorded, archived, and retrieved with computer-generated files or to be stored and filed on either optical disk or on pager (as determined by the Barbour County Commission) shall constitute the official record of instruments for the purpose of Section 12-13-43.



Section 45-3-84.114 - Existing laws and statutes continued in effect.

All laws of Alabama relating to the recording of real property instruments, personal property instruments, general property instruments, miscellaneous instruments, and other instruments and records that may constitute part of an improved recording, archiving, and retrieving system installed hereunder, including, without limitation, Section 12-13-43, and all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of Lis Pendens, declarations of claims or exemptions, certificates of judgement, or plats or maps showing subdivisions of real estate that are not inconsistent with this subpart shall continue in effect with respect to an improved recording, archiving, and retrieving system installed hereunder, the recording of instruments therein, and the duties of the judge of probate with respect thereto.



Section 45-3-84.115 - Initial installation costs.

The initial installation costs shall be paid entirely out of the special recording fees. Nothing contained in this section, however, shall prohibit the county from using any part of its own funds for the purpose of paying the costs of purchasing, operating, or maintaining, after the initial installation, any improved system installed pursuant to this subpart.



Section 45-3-84.116 - Special recording and filing fee.

Effective immediately after August 1, 1998, a special recording and filing fee of five dollars ($5) shall be paid to and collected by the Judge of Probate of Barbour County, with respect to each real property instrument, each personal property instrument, and each Uniform Commercial Code document that may be filed for record in the office of the judge of probate and with respect to other instruments and documents in the probate office at the discretion of the judge of probate, and on and after that date, no instrument or document shall be received for record in the office of the judge of probate unless the special recording fee of five dollars ($5) is paid. The special recording fee shall be in addition to all other fees, taxes, and charges required by law to be paid upon the filing for record of any real property instrument, personal property instrument, or Uniform Commercial Code document, and for the recording of other instruments and documents in the probate office at the discretion of the judge of probate. All special recording fees collected shall be paid into the General Fund of Barbour County. These funds shall be used at the discretion of the judge of probate for an improved recording, archiving, and retrieving system and other equipment, maintenance, and services necessary for the improvement of the office of the judge of probate.



Section 45-3-84.117 - Disposition of funds.

Effective August 1, 1998, any and all revenues generated either directly or indirectly due to the use of or access to the improved recording, archiving, and retrieving system shall be paid directly into the General Fund of Barbour County for the use of the judge of probate.






Division 7 - Transaction Fees.

Section 45-3-84.140 - Additional special transaction fee.

In addition to all other fees and costs provided by law, a special transaction fee not exceeding three dollars ($3) shall be paid to the Barbour County Judge of Probate when any public business other than the issuance of motor vehicle license plates is transacted in his or her office. Initially, the additional special transaction fee charged by the judge of probate shall be two dollars ($2). The additional fee may be increased to three dollars ($3) by resolution adopted by the Barbour County Commission calling for the increase. The special additional transaction fees shall be collected by the judge of probate and deposited in the county general fund for appropriation for general county purposes.












Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Section 45-3-100 - Board of education; monthly compensation.

In lieu of all other compensation authorized by law, including expenses incurred in attending meetings, each member of the Barbour County Board of Education shall receive from the public school funds of Barbour County the sum of two hundred dollars ($200) for each month or portion of a month that he or she serves as a member of the Barbour County Board of Education.






Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-3-110 - Board of registrars; daily compensation.

The compensation of each member of the Board of Registrars of Barbour County, excluding the usual compensation paid by the state, may be up to twenty dollars ($20), for each day's attendance on sessions of the board, as the county commission or like governing body of the county may prescribe. The compensation hereby authorized shall be set by the county commission or like governing body of the county, and paid from the general funds of the county.



Section 45-3-110.01 - Appointment of additional members.

The Barbour County Commission may appoint additional members to the board of registrars pursuant to subsection (b) of Section 17-4-150.






Part 2 - Voting Centers.

Section 45-3-111 - Establishment of voting centers.

(a) This section shall only apply to Barbour County.

(b) Pursuant to subsection (c) of Section 17-6-4, the Barbour County Commission may establish voting centers by combining voters from two or more precincts in order to create new voting centers in order to facilitate or reduce costs for elections and may otherwise provide for voting centers. Voting centers considered by the commission shall include, but shall not be limited to, the following voting centers:

(1) A new voting center located at the Eufaula Water Board, 840 Washington Street, Eufaula, to serve certain voters in District 1, Precincts 6 and 11.

(2) A new voting center at the Baker Hill Town Hall, 1896 State Highway 131, Eufaula, to serve certain voters in the Western part of District 5, Precinct 4.

(3) A new voting center at the Bevell Center, 3223 South Eufaula Avenue, Eufaula, to serve certain voters in the Eastern part of District 5, Precincts 4 and 1.

(4) A new voting center at the Eufaula Community Center, 452 Lake Drive, Eufaula, to serve certain voters in District 2, Precinct 7.

(5) A new voting center at the Clio City Hall, 3311 Elamville Street, Clio, to serve certain voters in District 7, Precinct 2.









Article 12 - Employees.

Section 45-3-120 - Purpose.

It is the purpose of this article to create and establish a county-wide personnel system in Barbour County based on principles of human resource management which shall include equity, fairness, and compliance with all applicable state and federal laws.



Section 45-3-120.01 - Definitions.

For purposes of this article, the following words and terms shall have meanings ascribed to them as follows:

(1) CLASSIFIED EMPLOYEE. An individual who is assigned to an on-going position, full or part-time, authorized by the county commission and whose salary is paid with funds allocated by the county commission, regardless of the source of those funds, and who must initially complete a probationary period.

(2) FULL-TIME EMPLOYEE. An individual who works for the county on an on-going basis and is regularly scheduled to work the county's established full-time work week as defined by the county commission.

(3) PART-TIME EMPLOYEE. An individual who works for the county on an on-going basis but is regularly scheduled to work less than the hours established for full-time employees as defined by the county commission.

(4) TEMPORARY EMPLOYEE. An individual who works for the county for a predetermined time period that is no more than 12 months.

(5) UNCLASSIFIED EMPLOYEE. An individual who works for the county and whose employment is the same as a classified employee except that he or she serves at the pleasure of an elected official.

(6) VACANCY. A position approved and funded by the county commission which is currently unoccupied.



Section 45-3-120.02 - Establishment and guidelines.

There is established a personnel system for Barbour County based on the following principles:

(1) Recruiting, selecting, and advancing employees based on their ability, knowledge, and skills, including the open competition of qualified applicants for initial and subsequent appointment.

(2) Providing fair and equitable pay based on a compensation schedule consistent with the principle of pay equity.

(3) Providing training for employees, as needed, to assure quality job performance.

(4) Retaining employees on the basis of county needs, adequacy of their performance, and meeting reasonable standards of conduct.

(5) Disciplining employees, to include discharge, when such action is in the best interests of the county.

(6) Providing classified employees and other employees, as defined by the county commission, a grievance procedure for appealing final personnel actions, to include disciplinary and administrative actions.

(7) Assuring fair treatment of applicants and employees in all aspects of personnel administration without regard to political affiliation, sex, race, color, religion, national origin, disability, or age.



Section 45-3-120.03 - Personnel system.

All personnel activities required to create and administer the personnel system authorized by this article shall be based upon rules, policies, and procedures adopted by the Barbour County Commission. All county employees shall be hired, retained, and separated based on such rules, policies, and procedures. The personnel system established herein shall apply to all employees except:

(1) Elected officials.

(2) Members of appointed boards and commissions.

(3) Volunteer personnel who receive no compensation from the county.

(4) Persons performing work under contract with the county and not carried on the payroll as employees.

(5) Persons whose employment is subject to the approval of the United States government or the State of Alabama.

(6) Unclassified employees.



Section 45-3-120.04 - Continuation of employment.

The employment of all individuals covered by this article shall be contingent upon:

(1) Availability of funds.

(2) Need for the work to be done.

(3) Compliance with all rules, policies, and procedures established in accordance with this article.

(4) Completion of a satisfactory probationary period.

(5) Continued satisfactory job performance by the employee.

45-3-120.05.

The Barbour County Commission shall have the authority to develop, adopt, and administer rules, policies, procedures, and other documents as may be necessary to implement the intent of this article. The commission may employ, at its discretion, personnel it deems necessary to assist in the administration of the county personnel system.



Section 45-3-120.05 - Administration by the county commission.

Under the personnel system, the appointing authority in Barbour County shall be the Barbour County Commission. The county commission may also designate other appointing authorities. Appointing authorities shall be authorized to hire individuals to fill approved vacancies and to supervise, discipline, and separate employees from county employment so long as such actions are consistent with this article and the rules, policies, and procedures established by the county commission.



Section 45-3-120.06 - Appointing authority.

Under the personnel system, the appointing authority in Barbour County shall be the Barbour County Commission. The county commission may also designate other appointing authorities. Appointing authorities shall be authorized to hire individuals to fill approved vacancies and to supervise, discipline, and separate employees from county employment so long as such actions are consistent with this article and the rules, policies, and procedures established by the county commission.



Section 45-3-120.07 - Personnel board - Membership; eligibility term clerical and administrative support; meetings.

(a) There is created the Barbour County Personnel Board. The personnel board shall be composed of five persons. The board members shall be registered voters and residents of the county. No member of the board, while a member of the board or for a period of one year after he or she ceases to be a member, may be eligible for appointment to, or election to, any county elective office. Two members shall be appointed to the board by a consensus of the county commission. Two members shall be elected to the board by vote of the classified employees of the county in an election conducted pursuant to election procedures and regulations promulgated and administered by the judge of probate of the county. The election procedures and regulations shall provide for nominations and balloting. One member shall be appointed by agreement of the appointed members and the elected members. The county employees shall vote for two personnel board members from a list of persons recommended by the county classified employees. Each eligible employee shall be given the opportunity to vote for two persons to serve as the employee representatives on the personnel board. The individuals receiving the greatest number of votes shall be the employee personnel board members.

(b) No person who holds an elected county office, or who is a candidate for an elected county office, or receives a salary from the county shall serve on the board. The term of a board member shall be terminated if he or she is no longer eligible for membership on the board. When a board seat is vacated, the group which initially appointed or elected a board member shall, in like manner, appoint or elect another board member, as soon as possible. The replacement member shall serve the remainder of the unexpired term.

(c) Each member of the board shall serve a three-year term with the exception of the initial members of the board. The initial members shall draw lots to determine the two members who shall serve for three years, the two members who shall serve for two years, and the member who shall serve for one year. Members may be reappointed or reelected so as to serve a total of no more than two complete terms.

(d) The county commission may provide all necessary clerical and administrative support for the board. The commission may employ an individual or designate an existing employee to provide the support.

(e) The board shall meet as often as necessary to conduct the business of the board. Each year, after advertisement in each newspaper published in Barbour County for three consecutive weeks, the members of the board shall select a member to serve as chairperson for 12 months. This meeting shall be an open and public meeting. The board members may be compensated for their services as provided, from time to time, by the county commission. Three members of the board shall constitute a quorum for the transaction of business.



Section 45-3-120.08 - Personnel board - Procedure for appeals.

(a) The personnel board shall hear all appeals from final personnel action as requested by an affected and eligible employee. Eligible employees shall include regular status classified employees and may include other employees as authorized by the county commission so long as the inclusion does not violate the intent of this article. The board shall hear the appeals in accordance with guidelines written by the board, with the advice of the Barbour County Commission. Final personnel action shall include administrative action, action based on the rules, policies, and procedures of the county, and disciplinary action. All appeals shall be made in good faith and timely filed. Willfully filing an appeal based on false facts or solely for the purpose of harassment may be grounds for disciplinary action.

(b) Hearings before the personnel board shall not be evidentiary hearings, or follow the formalities of a court of law, or require that the rules of evidence be followed. However, all testimony shall be under oath and the board shall have the power to subpoena witnesses and demand production of relevant documents and things. The personnel board shall adopt its own rules regarding the guidelines to be used in conducting hearings. The personnel board shall have the authority to render a decision at the conclusion of a hearing. The decision may uphold, reverse, or amend any prior action. All decisions shall be made within 10 days of the board's receipt of the employee's appeal and shall be supported by factual findings based on the hearing, appropriate law, and approved personnel rules, policies, and procedures. The decision of the personnel board shall be binding on all parties. Only after all administrative remedies have been exhausted may an affected party take an appeal to the Circuit Court of Barbour County. The appeal to the circuit court shall be de novo. The board shall maintain sufficient records to document its decisions and actions in any matter.



Section 45-3-120.09 - Employment.

(a) All classified employees shall be hired from a list of job applicants who meet the job related qualifications for a vacancy. Other employees will be employed in accordance with procedures established by the Barbour County Commission.

(b) The judge of probate, sheriff, tax assessor, tax collector, and the county commission as a collective body shall each be authorized to employ on a discretionary basis, one employee to serve as a principal assistant in that office. The persons so employed shall be unclassified employees and need not be hired from a list of applicants, but must meet the job qualifications for the position to which they are to be appointed. The county commission may authorize additional unclassified employees, but it is the intent of this article to keep the assistants to a minimum. If two or more elected offices are combined, the elected official shall have no more than one unclassified employee unless additional unclassified employees are approved by the county commission.



Section 45-3-120.10 - Political activity.

Any employee may participate in city or state political activities to the same extent that any citizen of Alabama may so participate. This activity may include endorsing a candidate and contributing to campaigns. Employees may join local political organizations, and state and national political parties. Employees may also support issues of public welfare, circulate petitions and make contributions.



Section 45-3-120.11 - Subsequently created elected office.

For the purpose of this article, the elected offices in Barbour County are: The county commission, sheriff, tax assessor, and the tax collector. Any subsequent change in the number, scope, title, or other aspect of these offices is subsumed within this article.






Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Section 45-3-140 - Applicability.

The provisions of this article shall apply to all portions of Barbour County except that portion of Barbour County which lies within the city limits of the City of Eufaula.



Section 45-3-140.01 - Legislative findings.

The Legislature declares that volunteer fire departments and the Barbour County Firefighters Association that receive funds pursuant to this article are nonprofit organizations which are public in nature, as they protect the health, safety, and welfare of the citizens of the county.



Section 45-3-140.02 - Purpose.

The purposes and use of funds generated by this article are to enable all participating volunteer fire departments in Barbour County to lower their ISO ratings and to provide fire protection services to the citizens of the county. All volunteer fire departments are required to attain and maintain an ISO rating of "9/10" or below within two years of the approval of this article.



Section 45-3-140.03 - Fire protection service fee - Levy; definitions; exemption.

(a) There is levied on the owner of each residence or dwelling in Barbour County, a fire protection service fee of thirty dollars ($30) per year and on each commercial business at a specified location, a fire protection service fee of seventy-five dollars ($75) per year.

(b) For purposes of this article, a "residence or dwelling" shall be defined as any building, structure, or other improvement to real property used or expected to be used as a dwelling or residence for one or more human beings, including, but not limited to:

(1) Any building, structure, or improvement assessed, for the purposes of state and county ad valorem taxation, as "Class III" single-family owner-occupied residential property.

(2) Any mobile home or house trailer used or expected to be used as a dwelling or residence for one or more human beings.

(c) Any buildings, structure, or other improvement shall be classified as a "dwelling" for purposes of this article notwithstanding:

(1) That it is wholly or partially vacant or uninhabited at any time during the year for which a fire protection service fee with respect thereto is to be levied.

(2) That it is also used or expected to be used simultaneously for a purpose, whether or not commercial in nature, other than as a dwelling or residence.

(d) For the purposes of this article, a "commercial building" shall be defined as any building, structure, or other improvement to real property used or expected to be used for commercial or business purposes including rental or lease property. A duplex or apartment building or other rental residential property is considered a commercial building if used for rental or lease income. The term "commercial building" shall not apply to any school, church, senior citizen facility, or any building used primarily for volunteer fire services and shall not apply to any building or structure used primarily for agricultural purposes or poultry production by the owner or an employee of an agricultural or poultry business or concern.

(e) The fee shall not be construed as a tax on property. The fee shall be levied for the purposes of funding fire protection services under this article.

(f) Any person age 65 or older exempted from paying property tax in Barbour County in partial or in whole shall also be exempted from paying the fee levied by this article. Any person less than the age of 65 and having an annual adjusted gross income of twelve thousand dollars ($12,000) or less, as shown on the person's and spouse's latest United States income tax return, may apply for an exemption annually and shall be exempted from paying the fee levied by this article for the principle residence of the household provided the person seeking to claim the exemption shall present proof of income to the county administrator no later than July 1 of any year in which the exemption is desired. In the event that such person and spouse are not required to file a United States income tax return, then an affidavit indicating that the annual gross income of such person and spouse for the preceding taxable year was twelve thousand dollars ($12,000) or less shall be sufficient proof. The exemption shall apply only so long as the person's annual gross income shall be twelve thousand dollars ($12,000) or less and shall be requested each year in which the exemption is desired. The fee levied by this article shall be assessed unless application for exemption is submitted to the Barbour County Commission, or its designee, and approved. Any person who knowingly provides false or misleading information in order to obtain an exemption shall lose his or her household exemption and shall be subject to the provisions of this article.



Section 45-3-140.04 - Fire protection service fee - Collection, administration, and enforcement.

The fire protection service fee shall be collected, administered, and enforced in the same manner, and under the same requirements and laws as are the ad valorem taxes of this state. In the case of mobile homes, the fee shall be collected, administered, and enforced at the same time, in the same manner, and under the same requirements and laws as the annual registration fee for manufactured homes provided in Section 40-12-255. The proceeds of the fee shall be paid into a special county fire services fund no later than February 1. Within 30 days of payment into the special fund, the county commission shall transfer the funds to the Barbour County volunteer fire departments in the following manner: Ninety-seven percent of the fee shall be distributed among Barbour County's eligible volunteer fire departments in equal shares, and three percent of the fee shall be distributed to the Barbour County Commission for administrative costs incurred for the collection, expending, and accounting for the funds.



Section 45-3-140.05 - Eligible volunteer fire department.

An eligible volunteer fire department, for the purposes of this article, shall mean a certified nonprofit volunteer fire department located in Barbour County that is certified under the Alabama Forestry Commission guidelines and is a member of the Barbour County Volunteer Firefighters Association.



Section 45-3-140.06 - Disposition of funds.

Funds paid to the county volunteer fire departments shall only be expended for fire protection services, including training, supplies, and equipment. The funds may also be expended to purchase insurance, including liability insurance, to insure coverage of acts or omissions which are directly related to the functions of a volunteer fire department which are committed by a volunteer fire department and the personnel of a volunteer fire department. The funds may not be expended for salaries, food, drink, social activities, or fund raising activities. After receiving the funds, the volunteer fire departments shall keep accurate records to verify that the funds were properly expended. Should the Barbour County Commission, in its sole discretion, find or determine that funds provided by this article have been improperly expended by an eligible volunteer fire department, the department that has improperly expended the funds shall reimburse and refund to the Barbour County Commission all such funds found by the county commission to have been improperly expended and in addition thereto shall pay a penalty amount equal to 10 percent of all improperly expended funds. Any volunteer fire department that fails to comply with this article, at the discretion of the Barbour County Commission, may be deemed to have forfeited the funds generated by this article and shall be subject to the penalties provided in this section.



Section 45-3-140.07 - Transfer of funds upon dissolution or abandonment of volunteer fire department.

Upon dissolution or abandonment of any eligible volunteer fire department, any remaining funds derived from this article or any assets purchased with funds derived from this article, after all lawful indebtedness has been satisfied, shall be transferred to the county commission. The county commission shall transfer the funds in the following manner: If a volunteer fire department is abandoned or dissolved, funds shall be equally divided and transferred to the remaining volunteer fire departments in good standing with the Barbour County Firefighter's Association and State Forestry Commission.



Section 45-3-140.08 - Liability of personnel.

The personnel of volunteer fire departments or the volunteer fire association provided for in this article shall not be considered employees, servants, or agents of the county and the members of the county commission and the officers and employees of the county shall not be liable in either their official capacity or in a private or individual capacity for the actions of the volunteer fire departments, volunteer fire association, or their personnel.






Article 15 - Gambling.



Article 16 - Government Finance and Operations.



Article 17 - Health and Environment.

Part 1 - Board of Health Environmental Services Fees.

Section 45-3-170 - Environmental services fees.

The Barbour County Board of Health shall designate the environmental services by the Barbour County Health Department for which a fee may be levied and shall set the fee to be levied for each service. Any fees to be levied, or increased, pursuant to this section shall be subject to prior approval by the Barbour County Commission. Prior to the approval by the Barbour County Commission, the Barbour County Health Department shall publish written notice for two consecutive weeks of the levy or increase of fees in a newspaper of general circulation published in the county. The Barbour County Health Department shall levy and collect the fees authorized by this section. All fees collected shall be appropriated to the Barbour County Health Department.






Part 2 - Nuisances.

Section 45-3-171 - Applicability.

The provisions of this part shall only apply to any municipality located in Barbour County, Alabama.



Section 45-3-171.02 - Weeds may be declared a public nuisance and abated.

All weeds growing upon streets, sidewalks, or upon private property within any municipalities located in Barbour County, Alabama, which bear seeds of a wingy or downy nature, which attain such a large growth as to become a fire menace when dry, or which are otherwise noxious or dangerous may be declared to be a public nuisance by the governing body of the municipality and may be abated as hereinafter provided.



Section 45-3-171.04 - Report of appropriate city official; resolution declaring a public nuisance.

The term appropriate city official as used in Section 45-3-171.02 to 45-3-171.14, inclusive, shall mean any city official or employee designated by the mayor or other chief executive officer of the city as the person to exercise the authority and perform the duties delegated by those sections to be "appropriate city official."

The appropriate city official shall report to the city governing body whenever weeds are growing upon any street, sidewalk, or private property which constitute a nuisance. Upon receiving a report, the city governing body may declare the same to be a public nuisance and order its abatement.



Section 45-3-171.06 - Notice to owner; contents; posting of signs.

After the passage of a resolution, the appropriate city official shall send notice of the action to the last person or persons, firm, association, or corporation last assessing the property for state taxes, by certified or registered mail to the address on file in the revenue commissioner's office to remedy the growth of weeds within a reasonable time set out in the notice, not to exceed 14 days or suffer the weeds to be abated by the city and the cost thereof assessed against the property. The mailing of the certified or registered notice, properly addressed and postage prepaid, shall constitute notice as required herein. The city shall also place a sign conspicuously on the property indicating that the city governing body has found the property to be a public nuisance because of the unlawful growth of weeds.



Section 45-3-171.08 - Hearings on weeds.

Within the time specified in the notice, but not more than 14 days from the date the notice is given, any person, firm, or corporation, may file a written request for a hearing before the governing body of the city, together with objections to the finding by the city governing body that the weeds constitute a public nuisance. The filing of the request shall hold in abeyance any action on the finding of the city governing body until a determination thereon is made by the city governing body. The hearing shall be held not less than five nor more than 30 days after the request. In the event that no hearing is timely requested, the mayor of the city governing body shall order the weeds to be abated as hereinafter provided.



Section 45-3-171.10 - Entry of municipal employees and agents on property to abate nuisance; abatement by private contractor.

If the nuisance on the property has not been abated within 14 days after the city governing body's resolution, the major of the city shall order the nuisance to be abated. The abatement may be accomplished, at the option of the city, by its own forces or by contract. Compliance with the competitive bid laws shall not be required. All city employees and duly authorized agents are expressly authorized to enter private property for the purpose of abating the nuisance thereon.



Section 45-3-171.12 - Accounting of cost of abatement.

The appropriate city official shall given an itemized written report to the city governing body regarding the cost of abating the nuisance. The cost of abatement shall be the actual cost the city incurs in the abatement, including administrative costs. Should the city contract for abatement, the cost shall be the actual costs the contractor charges the city for the abatement, including administrative costs the city incurs. Upon report of the costs by the appropriate city official, the governing body shall adopt a resolution confirming the costs of the reports, provided that any person, firm, or corporation having an interest in the property may be heard at the meeting concerning the fixing of the costs or the amounts thereof. The city clerk of the city shall give at least 10 days' notice of the meeting at which the fixing of the costs is to be considered by first-class mail to all entities having an interest in the property whose address and interest is determined from the revenue commissioner's records on the property or is otherwise known to the clerk.



Section 45-3-171.14 - Cost of constitute weed lines; report to revenue commissioner; amounts to be included in tax bills; collection.

The confirmed cost of abatement shall hereinafter be referred to as a weed lien and thus made and confirmed shall constitute a weed lien on the property for the amount of the weed lien. After confirmation of the reports, a copy shall be turned over to the Revenue Commissioner of Barbour County who, under the optional method of taxation, is charged with the collection of the city's municipal taxes pursuant to Sections 11-51-40 through 11-51-74. Whereupon it shall be the duty of the county revenue commissioner to add the amounts of any weed lien to the next regular bills for taxes levied against the respective lots and parcels of land, and thereafter any weed liens shall be collected at the same time and in the same manner as ordinary municipal ad valorem taxes are collected, and shall be subject to the same penalties and the same procedure under foreclosure and sale in case of delinquency. The county revenue commissioner shall retain 10 percent of the amount of each weed lien collected and remit the remainder to the municipality. The amount retained by the revenue commissioner shall be used for operational purposes.



Section 45-3-171.16 - Demolition of unsafe structures.

Any municipality located in Barbour County, Alabama, shall have authority, after notice provided herein, to move or demolish buildings and structures, or parts of buildings and structures, party walls and foundations, when the same are found by the governing body of the city to be unsafe to the extent of being a public nuisance from any cause.



Section 45-3-171.18 - Appropriate city officials.

The term appropriate city official as used in Sections 45-3-171.16 to 45-3-171.26, inclusive, shall mean any city building official or deputy and any other city official or city employee designated by the mayor or other chief executive officer of the city as the person to exercise the authority and perform the duties delegated by those sections to appropriate city official. Whenever the appropriate city official of the city shall find that any building, structure, part of building or structure, party wall or foundation situated in any city is unsafe to the extent that it is a public nuisance, the official shall report the findings to the city governing body. At that time the city governing body shall determine whether the building, structure, part of building or structure, party wall, or foundation constitutes a public nuisance. Should the city governing body find by resolution that the building, structure, part of building or structure, party wall, or foundation is a public nuisance, then the appropriate city official shall give the person or persons, firm, association, or corporation last assessing the property for state taxes, by certified or registered mail to the address on file in the revenue commissioner's office, notice to remedy the unsafe or dangerous condition of the building or structure, or to demolish the same, within a reasonable time set out in the notice, which time shall not be less than 30 days unless an extension is granted by the appropriate city official or suffer the building or structure to be demolished by the city and the cost thereof assessed against the property. The mailing of the certified or registered notice, properly addressed and postage prepaid, shall constitute notice as required herein. The city shall place a sign or placard within 15 feet of the entrance of the building or structure, indicating that the city had declared the building or structure to be a public nuisance; however, if there is no entrance in which to place the sign or placard, then the sign or placard may be posted at any location upon the building or structure.



Section 45-3-171.20 - Hearings on unsafe structures; orders; appeals.

(a) Within the time specified in the notice, but not more than 30 days from the date the notice is given, any person, firm, or corporation having an interest in the building or structure may file a written request for a hearing before the governing body of the city, together with the objections to the finding by the city governing body that the building or structure is unsafe to the extent of becoming a public nuisance. The filing of the request shall hold in abeyance any action on the finding of the city governing body until a determination thereon is made by the city governing body. The hearing shall be held not less than five nor more than 30 days after the request. In the event that no hearing is timely requested, the governing body shall order the building or structure to be demolished. The demolition may be accomplished, at the option of the city, by the use of its own forces or it may provide by contract for the demolition. Compliance with the competitive bid laws are not required. The city shall have authority to sell or otherwise dispose of salvaged materials resulting from the demolition.

(b) Any person aggrieved by the decision of the governing body at the hearing may, within 10 days thereafter, appeal to the circuit court upon filing with the clerk of the court notice of appeal and bond for security of costs in the form and amount to be approved by the circuit clerk. Upon filing of the notice of appeal and approval of the bond, the clerk of the court shall serve a copy of the notice of appeal on the clerk of the city and the appeal shall be docketed in the court, and shall be a preferred case therein. The clerk of the city shall, upon receiving the notice, file with the clerk of the court a copy of the findings and determination of the governing body in proceedings, and trials shall be held without jury upon the determination of the governing body that the building or structure is unsafe to the extent that it is a public nuisance.



Section 45-3-171.22 - Report of cost of demolition; adoption of resolution fixing costs; proceeds of sale of salvaged materials; objections to finding of cost; notice.

Upon demolition of the building or structure, the appropriate city official shall make an itemized written report to the governing body of the cost thereof. The cost of the demolition shall be the actual cost the city incurs in the demolition should the city use its own forces, including administrative costs the city incurs in abating the nuisance. Should the city contract for demolition, the cost shall be the actual cost the contractor charges the city for the demolition, including administrative costs the city incurs in abating the nuisance. Upon report of the costs by the appropriate city official, the governing body shall adopt a resolution fixing the costs which it finds were incurred in the demolition and assessing the same against the property; provided, however, the proceeds of any moneys received from the use of salvaged materials from the building or structure shall be used or applied against the cost of the demolition; and provided, further, then any person, firm, or corporation having an interest in the property may be heard at the meeting concerning the fixing of the costs or the amounts thereof. The city clerk of the city shall give at least 10 days' notice of the meeting at which the fixing of the costs is to be considered by first-class mail to all entities having an interest in the property whose address and interest is determined from the revenue commissioner's records on the property or is otherwise known to the clerk. The fixing of costs by the governing body shall constitute a special assessment against the lot or lots, parcel or parcels of land upon which the building or structure was located, and thus made and confirmed shall constitute lien on the property for the amount of the assessment. The lien shall be superior to all other liens on the property except liens for taxes, and shall continue in force until paid. A certified copy of the resolution shall be filed in the Office of the Judge of Probate of Barbour County. Upon filing, the revenue commissioner of the county shall add the amount of the lien to the ad valorem tax bill on the property and shall collect the amount as if it were a tax and remit the amount to the city. The county revenue commissioner shall retain 10 percent of the amount of each lien collected to be used for operational purposes.



Section 45-3-171.24 - Assessment of costs; sale and redemption of lots.

The city shall have the power to assess the costs authorized herein against any lot or lots, parcel or parcels of land purchased by the State of Alabama at any sale for nonpayment of taxes, and where any assessment is made against the lot or lots, parcel or parcels of the land, a subsequent redemption thereof by any person authorized to redeem, or sale thereof by the state, shall not operate to discharge, or in any manner affect the lien of the city for the assessment, but any redemptioner or purchaser at any sale by the state of any lot or lots, parcel or parcels of land upon which an assessment has been levied, whether prior to or subsequent to sale to the state for the nonpayment of taxes, shall take the same subject to the assessment. The assessment shall then be added to the tax bill of the property, collected as a tax, and remitted to the city.



Section 45-3-171.26 - Payment of assessments.

Payment of any assessment, or if delinquent, the collection of the assessment, shall be made in the manner and as provided for the payment of municipal improvement assessments as provided for the payment of an delinquent collection of municipal improvement assessments pursuant to Article 1 (commending with Section 11-48-1) of Chapter 2 of Title 11. The city may, in the latter notice, elect to have the revenue commissioner collect the assessment by adding the same to the tax bill; upon the election the revenue commissioner shall collect the assessment using all methods available for collecting ad valorem taxes. Ten percent of the amount of each assessment collected by the county revenue commissioner shall be retained by the county revenue commissioner and used for operational purposes.



Section 45-3-171.28 - Part cumulative in nature.

This part shall be cumulative in its nature, and in addition to any and all power and authority which any city may have under any other law.









Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Part 1 - License Inspector Mobile Home Fees.

Section 45-3-200 - Citation issuance fee.

The Barbour County Commission is hereby authorized and empowered to impose, by resolution duly adopted and spread upon its minutes, a citation issuance fee in an amount not to exceed fifteen dollars ($15) per each citation issued by the county license inspector citing a delinquent mobile home license tag as provided by law. Such issuance fee shall be in addition to any penalty heretofore or hereafter prescribed by law for such delinquency and shall be collected with such penalty in the usual manner. All proceeds from collections of such issuance fee shall be paid to the county license inspector.









Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Division 1 - Clerk.

Section 45-3-230 - Selection and compensation.

The County Commission of Barbour County, Alabama, is authorized to compensate the clerk in the sheriff's office in Clayton, Alabama, to be paid out of the general fund of the county. The salary shall be set by the Barbour County Commission up to eight thousand four hundred dollars ($8,400) annually.






Division 2 - Secretary.

Section 45-3-230.20 - Secretary.

The Barbour County Commission is hereby authorized and empowered to employ a secretary who shall work in the office of the sheriff. Such employee shall be selected by the sheriff and shall be compensated out of the general fund of the county. The salary of such secretary shall be set by the county commission.






Division 3 - Sheriff.

Section 45-3-230.40 - Compensation.

(a) Commencing with the next term of office, the Sheriff of Barbour County shall be paid a salary of forty-seven thousand five hundred dollars ($47,500) per annum, payable in equal installments as other county employees are paid from the county treasury.

(b) The compensation herein provided shall be in lieu of any and all other compensation or expense allowance now provided by law.









Part 2 - Jails.

Division 1 - Feeding of Prisoners.

Section 45-3-231 - Responsibility of sheriff.

The Sheriff of Barbour County shall be responsible for feeding prisoners and shall be entitled to keep and retain the allowances payable by the state for feeding prisoners.






Division 2 - Jail Store.

Section 45-3-231.20 - Jail canteen and inmate telephone system; Sheriff's Jail Fund; accounting and use of proceeds.

(a) The Sheriff of Barbour County or the authorized agents of the sheriff may operate a jail canteen and inmate telephone system within the confines of the county jail to serve the needs of the jail population. After the costs and operating expenses are deducted from the income, excluding any income from fees paid for the boarding and feeding of prisoners, the net revenues shall be deposited in the Sheriff's Jail Fund.

(b) The sheriff shall establish and maintain a Sheriff's Jail Fund in a bank located in Barbour County.

(c) The sheriff shall keep an account of all jail canteen and inmate telephone system sales and transactions and the Sheriff's Jail Fund for annual audit by the Department of Examiners of Public Accounts. The jail canteen and inmate telephone system account and fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(d) All profits realized in the operation of the jail canteen and inmate telephone system shall be expended at the discretion of the sheriff for salaries, equipment, and supplies for the county jail and other law enforcement purposes in Barbour County that are in the interest of the public.

(e) The establishment of the Sheriff's Jail Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(f) Any actions relating to the operation of a jail canteen and inmate telephone system in the county jail prior to April 16, 1997, are ratified and confirmed. Any existing proceeds derived from the operation of a jail canteen in the county jail prior to April 16, 1997, shall be deposited into the Sheriff's Jail Fund created by this section.









Part 3 - Pistol Permit.

Section 45-3-232 - Permit fee; Sheriff's Fund; disposition of funds.

(a) In Barbour County the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75 shall be fifteen dollars ($15) which shall be collected by the sheriff, or his or her agent.

(b) Nine dollars ($9) of each fee collected under subsection (a) shall be paid to the county treasury which shall be used for the specific purpose of motor vehicle purchases for the Barbour County Sheriff's Department. The remaining six dollars ($6) of each fee shall be deposited by the Sheriff of Barbour County, or his or her agent, in any bank located in Barbour County into a fund known as the Sheriff's Fund.

(c) The Sheriff's Fund provided for in subsection (b) shall be drawn upon by the Sheriff of Barbour County or his or her appointed agent and shall be used exclusively for law enforcement purposes and in the discharge of the sheriff's office as he or she sees fit.

(d) The establishment of the Sheriff's Fund as provided in this section and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of his or her office.

(e) Effective after August 1, 2010, the Barbour County Commission by resolution of the commission may increase the fee for the issuance of a pistol permit as provided for in Section 13A-11-75, by five dollars ($5). The additional fee when collected by the sheriff shall be deposited in the county treasury and used only for the purchase and maintenance of motor vehicles for the Barbour County Sheriff's Department. The additional fee when adopted by the county commission shall not be effective prior to the first day of the month thereafter or at a later time designated in the resolution.






Part 4 - Service of Process.

Section 45-3-233 - Contracts with private, public, or governmental entities.

The Sheriff of Barbour County, except for warrants for arrest, may contract with or enter into contract or agreement with a private, public, or governmental entity for the purpose of service of process. Nothing in this section should be construed as conflicting with the provisions of Rule 4.1 (b)(2) of the Alabama Rules of Civil Procedure.



Section 45-3-233.01 - Additional service of process fee.

(a) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the civil division of the district and circuit courts of Barbour County shall increase the fees by fifteen dollars ($15) per document personally served by the sheriff's office, or its designee. For purposes of this part the term document shall include multiple papers served on a party or entity at one time.

(b) The court official designated in Barbour County by law for the respective courts shall collect the additional service of process fee designated in subsection (a) and remit the fees collected to the Barbour County Commission General Fund for deposit in the fund to be expended for law enforcement purposes.



Section 45-3-233.02 - Disposition of funds.

The Barbour County Commission may use the monies generated by this part for law enforcement purposes in Barbour County, including contracting with or entering into a contract or agreement with a private, public, or governmental entity for service of process of documents from the civil or criminal division of the district or circuit court.









Article 24 - Taxation.

Part 1 - Board of Equalization.

Section 45-3-240 - Compensation.

The County Commission of Barbour County is authorized to compensate members of the board of equalization up to thirty dollars ($30) per diem as set by the commission. Compensation under this section shall be in addition to the provisions of Section 40-3-7.






Part 2 - Real Property.

Section 45-3-241 - Procedure for sale and redemption of lands.

(a) The provisions of this section shall apply to Barbour County.

(b) The procedure for selling and redeeming lands for taxes in such county shall be the same as provided in Title 40, amended, except that all such duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the tax collector of the county, and the judge of probate shall be relieved of all such duties.






Part 3 - Revenue Commissioner.

Section 45-3-242 - Election of commissioner.

Effective October 1, 1997, or upon occurrence of a vacancy in either the office of tax assessor or tax collector, there shall be a county revenue commissioner in Barbour County. A revenue commissioner shall be elected at the general election held in 1996 and at the general election held every six years thereafter, who shall serve for a term of six years beginning on the first day of October immediately following his or her election, and until a successor is elected and has qualified.



Section 45-3-242.01 - Powers and duties.

The revenue commissioner shall perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning assessment and collection of taxes.



Section 45-3-242.02 - Deputies, clerks, and assistants.

When approved by the county commission, the revenue commissioner may appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to adequately perform the duties of the office. The acts of deputies shall have the same force and legal effect as if performed by the revenue commissioner.



Section 45-3-242.03 - Oath of office; bond.

Before entering upon the duties of the office, the revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in the sum prescribed in Section 40-5-3, for tax collectors, giving as security on the bond a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the required bond shall be paid out of the county general fund on warrant of the county commission and shall be a preferred claim against the county.



Section 45-3-242.04 - Office space, equipment, etc.

The county commission shall provide adequate office space for the revenue commissioner, and shall also provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed by the commission to completely perform the duties of the office.



Section 45-3-244.05 - Collection of fees and taxes; compensation.

All laws, rules, and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this subpart as fully set out herein.



Section 45-3-242.06 - Transitional provisions.

The offices of the Tax Assessor and Tax Collector of Barbour County are abolished effective the first day of October 1997, or upon the occurrence of a vacancy in the office of tax assessor or tax collector. If the office of tax assessor or tax collector becomes vacant before October 1, 1997, the office of revenue commissioner shall immediately come into being, and the remaining officer, tax assessor or tax collector, as the case may be, shall immediately assume the duties of the office of County Revenue Commissioner of Barbour County and shall perform the duties of the office until a revenue commissioner has been elected as provided in this part. For performing the duties of the new office, he or she shall be entitled to the salary prescribed by law for the revenue commissioner.



Section 45-3-242.07 - Purpose of part.

It is the purpose of this part to promote the public convenience in Barbour County by consolidating the offices of Tax Assessor and Tax Collector of Barbour County into one office.






Part 4 - Tax, Ad Valorem.

Division 1

Section 45-3-243 - Special transaction fee.

In addition to all other fees and costs provided by law, a special transaction fee not exceeding three dollars ($3) shall be paid to the Barbour County Tax Collector or Revenue Commissioner when public business is transacted in the office of either county official. The tax assessor shall charge the additional special transaction fee not exceeding three dollars ($3) when a parcel of property is assessed for ad valorem taxes. The additional fee shall be collected by the tax collector or revenue commissioner when the ad valorem taxes are collected. Initially, the additional special transaction fee charged by the tax assessor, tax collector, or revenue commissioner shall be two dollars ($2). The additional fee may be increased to three dollars ($3) by resolution adopted by the Barbour County Commission calling for the increase. The special additional transaction fees shall be collected by the tax collector or revenue commissioner and deposited in the county general fund for appropriation for general county purposes.






Division 2

Section 45-3-243.20 - Additional tax for public school purposes in School Tax District No. 1.

In addition to any taxes now authorized or that may hereafter be authorized by the Constitution and laws of the State of Alabama, there is hereby approved an additional special district ad valorem tax to be levied and collected annually in the Barbour County Board of Education School Tax District No. 1, as hereinafter described, in Barbour County for public school purposes in the district at the uniform rate of forty cents ($0.40) on each one hundred dollars ($100) worth of taxable property in the district pursuant to Amendment 373 to the Constitution of Alabama of 1901, for a period of 30 years beginning with the levy for the tax year October 1, 2012 to September 30, 2013 (the tax for which year to be due and payable October 1, 2013) and ending with the levy for the tax year October 1, 2042 to September 30, 2043 (the tax for which year to be due and payable October 1, 2043), the levy and collection, if authorized, to operate to increase the district school tax authorized to be levied and collected pursuant to law in Barbour County Board of Education School Tax District No. 1, which constitutes and includes, for purposes of the levy and collection of the additional four mill tax, all of Barbour County outside the corporate limits of the City of Eufaula, and outside of Eufaula City Board of Education School Tax District No. 55 in Barbour County, for the proposed collection of the additional tax on October 1, 2013, and for the proposed collection of such additional tax on October 1 in each of the years 2014 through 2043, inclusive; provided, that the increased rate of tax, the time it is to continue, and the purpose thereof shall have been first submitted to the vote of the qualified electors of Barbour County Board of Education School Tax District No. 1, which includes the qualified electors of Barbour County outside the corporate limits of the City of Eufaula, and approved by a majority of those voting at an election called and held in accordance with applicable law governing elections.









Part 5 - Tax, Tobacco

Division 1 - 1990 Tax.

Section 45-3-244 - County privilege, license, or excise tax - Established.

There is hereby imposed upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Barbour County a county privilege, license, or excise tax in the following amounts:

(1) Five cents ($0.05) for each package of cigarettes, made of tobacco or any substitute therefor.

(2) Two cents ($0.02) for each cigar of any description made of tobacco or any substitute therefor, with the exception of the cigarette sized or near cigarette sized cigars which may be taxed at the same rate as cigarettes under subdivision (1).

(3) Two cents ($0.02) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(4) Three cents ($0.03) for each sack, plug, package or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) Three cents ($0.03) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor. The privilege, license, or excise tax shall be in addition to all other federal, state, or local taxes heretofore imposed by law. Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.

(6) Fifteen cents ($0.15) for each package of tobacco paper, both gummed and ungummed.



Section 45-3-244.01 - County privilege, license, or excise tax - Purpose and intent.

Upon adoption of a resolution by the Barbour County Commission, every person, firm, corporation, club, or association that sells, stores, or receives for the purpose in Barbour County, any cigarettes, cigars, snuff, smoking tobacco and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, on all price display signs, sales or delivery slips, bills and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products.



Section 45-3-244.02 - County privilege, license, or excise tax - Failure to add or levy tax; penalty.

It shall be unlawful for any dealer, storer or distributor engaged in or continuing in Barbour County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or absorb or advertise directly or indirectly the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating any of the provisions of this section shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail for not more than 60 days or by both such fine and imprisonment. Each act in violation of this section shall constitute a separate offense.



Section 45-3-244.03 - County privilege, license, or excise tax - Tax stamps.

The tax hereby authorized shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 through Section 40-25-28. The State Department of Revenue shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax.



Section 45-3-244.04 - Rules and regulations.

The State Department of Revenue is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this subpart. All such rules and regulations duly promulgated shall have the force and effect of law.



Section 45-3-244.05 - Applicability of Department of Revenue law, rules or regulations.

All laws, rules, and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this subpart as fully set out herein.



Section 45-3-244.06 - Disposition of funds.

The proceeds from the tax hereby authorized less the actual cost of collection not to exceed five per centum shall be paid by the State Department of Revenue to the Barbour County Commission to be used for the purposes of fire protection and for funding for programs for the elderly in Barbour County. These funds shall be payable on a monthly basis and will be expended solely for the purposes of funding programs for the elderly and paid and volunteer fire departments in order to encourage a strong firefighters network in Barbour County. The proceeds paid by the State Department of Revenue to the Barbour County Commission shall be distributed as follows:

(1) Ten percent to the Barbour County Commission to be distributed equally to the Clio Senior Center, the Clayton Senior Center, and RSVP (Retired Senior Volunteer Program) in Barbour County; and

(2) Ninety percent to the volunteer fire departments in Barbour County as determined by the Barbour County Commission in consultation with the Barbour County Volunteer Fire Department Association on an equal basis, share and share alike, and the Eufaula city departments.



Section 45-3-244.07 - Construction and application of subpart.

(a) None of the provisions of this subpart shall be applied in such manner as to be in violation with the commerce or other clauses of the federal or state constitution.

(b) This subpart shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.






Division 2 - 2003 Tax.

Section 45-3-244.30 - County privilege, license, or excise tax - Established.

The Barbour County Commission may impose on every person, firm, or corporation that sells, stores, delivers, uses, or otherwise consumes tobacco or tobacco products in Barbour County, a county privilege, license, or excise tax in the following amounts:

(1) Five cents ($0.05) for each package of cigarettes made of tobacco or any substitute therefor.

(2) Five cents ($0.05) for each package of cigars made of tobacco or any substitute therefor, including the cigarette-sized or near cigarette-sized cigars, but excluding single wrapped cigars.

(3) Five cents ($0.05) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner suitable for smoking in a pipe or cigarette.

(4) Five cents ($0.05) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) Five cents ($0.05) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(6) Five cents ($0.05) for each package of tobacco paper, both gummed and ungummed.

(7) Five cents ($0.05) on each single wrapped cigar made of tobacco or any substitute therefor.

The privilege, license, or excise tax shall be in addition to all other taxes imposed by law and shall be collected in the same manner as other taxes on tobacco, except that when the license tax required by this subpart has been paid by a wholesaler or seller of the products, that payment shall be sufficient. The legislative intent is that the tax shall be paid only once on each package of cigarettes, chewing tobacco, snuff, cigars of every description, and smoking tobacco of every description, and for each package of tobacco paper, whether gummed or ungummed.



Section 45-3-244.31 - County privilege, license, or excise tax - Purpose and intent.

Every person, firm, corporation, club, or association that sells, stores, or receives, for the purpose of selling or storing in Barbour County, any cigarettes, cigars, snuff, and smoking tobacco products shall add the amount of the license or privilege tax levied and assessed to the price of the cigarettes, cigars, snuff, and smoking tobacco products. It is the purpose and intent of this section that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, that sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, and smoking tobacco products, acting merely as an agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, and smoking tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, and smoking tobacco products.



Section 45-3-244.32 - County privilege, license, or excise tax - Failure to add or levy tax; penalty; tax stamps; rules and regulations.

(a) It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in the business in Barbour County for which the tax is levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided, to refund or offer to refund all or any part of the amount collected or absorb, or advertise directly or indirectly, the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this section shall be subject to a civil penalty of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500). Each act in violation of this sections hall constitute a separate offense.

(b) The State Department of Revenue or, as otherwise provided by resolution of the county commission, the Barbour County Tax Collector shall collect all taxes levied pursuant to this subpart at the same time and in the same manner as state tobacco taxes are collected.

(c) The tax levied herein shall be paid by affixing stamps that are required for the payment of the tax imposed by Sections 40-25-1 to 40-25-28, inclusive.

(d) The department shall have the same duties relative to the preparation and sale of stamps to evidence the payment of the tax that it has relative to the preparation and sale of stamps under Sections 40-25-1 to 40-25-28, inclusive. The department may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax levied herein that it does relative to the collection of the state tax.

(e) In accordance with Section 40-25-2(q), in the event the aforementioned tobacco stamps are not available for affixing to tobacco product packages and containers, or by the authority of a duly promulgated regulation eliminating the requirement of affixing county tobacco stamps, the Commissioner of the Department of Revenue may require a monthly report in lieu of stamps to report the amount of tax due. The monthly report shall be in a form approved by the commissioner and adopted by the department under the Alabama Administrative Procedure Act, Title 41, Chapter 22.

(f) The department may promulgate and enforce rules and regulations to effectuate the purposes of this subpart. All rules and regulations duly promulgated shall have the same force and effect of law.



Section 45-3-244.33 - Applicability of department laws, rules or regulations.

All laws, rules, and regulations of the department relating to the manner and time of payment of the tax levied by Sections 40-25-1 to 40-25-28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this subpart as provided for in this subpart.



Section 45-3-244.34 - Disposition of funds.

The proceeds from the tax authorized, less the amount or percentage of the actual cost of collection as may be agreed upon by the Commissioner of the Department of Revenue and the Barbour County Commission, shall be distributed to the Barbour County Commission with the funds earmarked for the Barbour County Sheriff's Department. These funds are to be used for future raises for the deputies and the jailers and to provide additional hiring of deputies in the department.



Section 45-3-244.35 - Construction and application of subpart.

This subpart shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of the county which are actually resold or reshipped.









Part 6 - Tax, Sales, Use, and Amusement.

Section 45-3-245 - Levy of tax; collection and enforcement; disposition of funds.

(a) This section shall only apply to Barbour County.

(b) As used in this section, state sales and use tax means the tax imposed by the state sales and use tax statutes including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.

(c)(1) The County Commission of Barbour County, after a public hearing, notice of which has been given for at least two consecutive weeks in a newspaper of general circulation in the county and by posting the notice outside the offices of the county commission, may levy, in addition to all other previously authorized taxes, an additional one-half cent ($0.005) privilege and excise license tax against gross sales and gross receipts. All notices shall state the date, time, and location of the meeting at which the proposal to levy a sales, use, and amusement tax of not more than one-half cent ($0.005) shall be considered by the Barbour County Commission. At the meeting, the commission shall receive comments from the public about the imposition of the tax.

(2) Following the notice requirements set out in subdivision (1), the county commission, by recorded majority vote, may levy such a sales, use, and amusement tax.

(3) The gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this section.

(d) The tax authorized to be levied by this section shall be collected by the State Department of Revenue, or such other entity as determined by the county commission, at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department a report in the form prescribed by the department or other entity. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include such items of information pertinent to the tax as the department or other entity may require. Any person subject to the tax levied by this section may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the department or other entity under this subsection shall be available for inspection by the county commission, or its designee.

(e) Each person engaging or continuing in a business subject to the tax authorized to be levied by this section shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.

(f) The tax authorized to be levied by this section shall constitute a debt due Barbour County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The department or other entity shall collect the tax, enforce this section, and have and exercise all rights and remedies that the state or the department has for collection of the state sales and use tax. The department may employ special counsel as is necessary to enforce collection of the tax and to enforce this section. The department or other entity shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Barbour County.

(g) All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this section shall apply to the tax authorized to be levied by this section. The State Commissioner of Revenue and the department or other entity shall have and exercise the same powers, duties, and obligations with respect to the tax that are imposed on the commissioner and department or other entity by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this section to the tax, and to the administration and enforcement of this section, are incorporated by reference and made a part of this section as if fully set forth herein.

(h) The department or other entity shall charge Barbour County for collecting the tax in an amount or percentage of total collections as may be agreed upon by the Commissioner of Revenue or other entity and the Barbour County Commission. The charge shall not exceed five percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Barbour County for that month. The commissioner or other entity shall pay into the State Treasury all amounts collected under this section, as the tax is received by the department or other entity on or before the first day of each successive month. The commissioner or other entity shall certify to the Comptroller the amount collected and paid into the State Treasury for the benefit of Barbour County during the month immediately preceding the certification. The Comptroller shall issue a warrant each month payable to the County Treasurer of Barbour County in an amount equal to the certified amount which shall be deposited into the county general fund.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 3A - BARBOUR COUNTY MUNICIPALITIES.

Article 1 - Batesville.



Article 2 - Blue Springs.



Article 3 - Clayton.

Part 1 - Taxation.

Section 45-3A-30 - Renting or furnishing rooms, lodging, or accommodations; bed and breakfast establishments.

In the City of Clayton in Barbour County, in addition to all other taxes imposed by law, there is levied a privilege or license tax in the amount herein prescribed against every person within the city engaging in the business of renting or furnishing a room or rooms, lodging or accommodations, to a transient in a hotel, motel, inn, condominium, house, any bed and breakfast establishment, tourist court, or another place in which rooms, lodgings, or to accommodations which are regularly furnished to transients for a consideration. A bed and breakfast establishment, for purposes of this part, means an establishment recognized as such by the bylaws of the Bed and Breakfast Association of Alabama. The amount of the tax shall be equal to four percent of the charge for the rooms, lodgings, or accommodations, including the charge for use of rental of personal property and services furnished in the room or rooms.



Section 45-3A-30.01 - Exemptions and application of tax.

(a) Each of the following charges are exempted from the provisions of the tax levied by this part and from the computation of the amount of the tax levied or payable: Charges for property sold or services furnished which are required to be included in the tax levied by the state sales tax act; and charges for the rental of rooms, lodgings, or accommodations to a person for a period of 30 continuous days or more pursuant to the exemption provision of Alabama's Transient Occupancy Tax, Section 40-26-1. A subsequent amendment or change to the Alabama Transient Occupancy Tax shall also have the effect of similarly changing the exemption provision of this part.

(b) Notwithstanding the provisions of this section, the tax shall not apply to the rental of living accommodations which are intended primarily for rental to persons as their principal or permanent place of residence.



Section 45-3A-30.02 - Payment of taxes; records; penalty.

(a) The tax levied by this part, except as otherwise provided, shall be due and payable to the City of Clayton, the Barbour County Commission, or Department of Revenue, or other collection agent as may be designated by resolution of the city governing body, on or before the 20th day of the month next succeeding the month in which the tax accrues. On or before the 20th day of each month, every person on whom the tax is levied by this part shall render to the designated collection agent on a form prescribed by the agent, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with other information as the designated collection agent requires. At the time of making the monthly report, the taxpayer shall compute and pay to the designated collection agent the amount of tax shown due. A person subject to the tax who conducts business on a credit basis may defer reporting and paying the tax until after the person has received payment of the items, articles, or accommodations furnished. In the event the taxpayer defers reporting and paying the taxes, he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing the report.

(b) It shall be the duty of every person engaged or continuing in a business subject to the tax levied by this part to keep and preserve suitable records of the gross proceeds of the business and other books or accounts necessary to determine the amount of tax for which he or she is liable pursuant to this part. The records shall be kept and preserved for a period of two years and shall be open for examination at all times by the designated collection agent or by a duly authorized agent, deputy, or employee of the agent.

(c) A person who fails to pay the tax levied by this part within the time required by this part shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest from the date on which the tax became due and payable at the rate due and payable on the state lodging tax. The penalty and interest shall be assessed and collected as a part of the tax. The designated collection agent may, if good and sufficient reason be shown, waive or remit the penalty or a portion of the penalty.



Section 45-3A-30.03 - Application and construction of state lodging tax.

All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports and keeping and preserving records, interest after due date of tax, or otherwise; the promulgation of rules and regulations with respect to the state lodging tax; and the administration and enforcement of the state lodging tax statute, which are not inconsistent with the provisions of this part when applied to the tax levied by this part, shall apply to the levied tax. The designated collection agent shall have and exercise the same powers, duties, and obligations with respect to the district taxes levied as imposed on the designated collection agent, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable to this part, to the taxes levied, and to the administration of this part are incorporated herein by reference and made a part as if fully set forth.



Section 45-3A-30.04 - Disposition of funds.

Except as otherwise provided in this part, all proceeds from the tax levied by this part shall be deposited into the City of Clayton General Fund.



Section 45-3A-30.05 - Application and severability of part.

None of the provisions of this part shall be supplied in a manner to violate the Commerce Clause of the United States Constitution. If a provision of this part is held invalid, the invalidity shall not affect the remaining provision of this part.



Section 45-3A-30.06 - Costs of collections; remainder of proceeds.

The designated collection agent shall charge and deduct from the proceeds of the tax levied, an amount equal to the cost to the agency of making the collections and the charge shall not exceed five percent of the total amount of tax collected. Following that deduction, the agent shall pay the remainder of the tax proceeds to the city general fund.






Part 2 - Alcoholic Beverages.

Section 45-3A-31 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The sale of alcoholic beverages after 1:00 p.m. on Sundays may be authorized by the city council within the corporate limits of the City of Clayton as provided in this section. The city council, by ordinance, may regulate and permit the sale and consumption of alcoholic beverages on Sunday after 1:00 p.m. as determined by the city council by properly licensed retail licensees of the Alcoholic Beverage Control Board. Pursuant to this authority, the city council may regulate which retail licensees may sell alcoholic beverages on Sunday, whether the sale may be for off-premises consumption, and any other aspect of the Sunday sale of alcoholic beverages.









Article 4 - Clio.



Article 5 - Eufaula.

Part 1 - Alcoholic Beverages.

Section 45-3A-50 - State parks; rules and regulations.

The governing body of the City of Eufaula located in Barbour County shall have the authority and the duty to fix reasonable rules and regulations for the sale of alcoholic beverages by licensees of the Alabama Alcoholic Beverage Control Board within the premises of any state park located in the corporate limits of such city, including rules and regulations as to times and places wherein alcoholic beverages may be sold within any such state park, and the types of meetings and functions at which the same may be sold.



Section 45-3A-50.01 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The governing body of the City of Eufaula in Barbour County, by ordinance, may regulate and permit the sale of alcoholic beverages after 12:00 p.m. on Sunday, as determined by the governing body, by properly licensed retail licensees of the Alcoholic Beverage Control Board and the City of Eufaula serving the general public in the city.






Part 2 - Taxation.

Section 45-3A-51 - Renting or furnishing rooms, lodging or accommodations.

There is hereby levied in the City of Eufaula, in addition to all other taxes now imposed by law, a privilege or license tax, paralleling, at lower rate, the state tax on the businesses of renting rooms, lodging or accommodations to transients as provided for in Chapter 26, Title 40, as heretofore or hereafter amended or supplemented, hereinafter referred to as state lodging tax, in the manner and at the rate hereinafter prescribed.

Upon every person, firm, or corporation engaging in the City of Eufaula in the business of renting or furnishing any room or rooms, lodging or accommodations to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, in an amount to be determined by the application of the rate of two percent of the charge for such room, rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in such room. Provided, however, there is exempted from the tax levied under this part any rentals or services taxed under the provisions of the Alabama Sales Tax Act, Act 100, of the Second Special Session of the 1959 Legislature, Acts 1959, p. 298, as amended or as may hereafter be amended. The tax shall not apply to rooms, lodgings or accommodations supplied for a period of 30 continuous days or more in any place.



Section 45-3A-51.01 - Collection of tax.

The tax levied under this part shall be paid to and collected by the Eufaula City Clerk/Treasurer at the same time as the collection of the state lodging tax.



Section 45-3A-51.02 - Payment of taxes.

The tax levied under this part, except as otherwise provided, shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues. On or before the twentieth day of each month after June 1, 1996, every person, firm, or corporation on whom the taxes levied by this part are imposed, shall render to the city, on a form prescribed by the city, a true and correct statement showing the gross proceeds of the business for the next preceding month, together with such other information as the city may demand and require, and at the time of making such monthly report the taxpayer shall compute the taxes due and shall pay to the city the amount of taxes shown to be due. The city, for good cause, may extend the time for making any return required under the provisions of this part but the time for filing any such return shall not be extended for a period greater than 30 days from the date such return is due to be made.



Section 45-3A-51.03 - Cash and credit businesses.

Any person, firm, or corporation taxable under this part having a cash and credit business may report such cash business, and the taxpayer shall thereafter include in each monthly report all credit collections made during the month preceding and shall pay the taxes due thereon at the time of filing such report, but in no event shall the gross proceeds of such credit business be included in the measure of the tax to be paid until collections of such credit business shall have been made.



Section 45-3A-51.04 - Returns; computation, deduction, and transmission of tax.

On or before 30 days after the end of the tax year, each person, firm, or corporation liable for the payment of a privilege tax as levied by this part shall make a return showing the gross proceeds of business done and compute the amount of tax chargeable against him or her, or it in accordance with this part and deduct the amount of monthly payments as hereinbefore provided, if any have been made, and transmit with this report a remittance in the form required by this part covering the residue of the tax chargeable against him or her, to the city, and such report shall be verified by oath.



Section 45-3A-51.05 - Maintenance of records.

It shall be the duty of every person, firm, or corporation engaging, or continuing in the City of Eufaula in any business taxed hereunder to keep and preserve suitable records of the gross proceeds of such business and such other books or accounts as may be necessary to determine the amount of tax for which he, she, or it is liable under this part. Such records shall be kept and preserved for a period of two years and shall be open for examination at any time by the city, or its duly authorized agent.



Section 45-3A-51.06 - Oaths; perjury.

The monthly reports herein required to be made are not required to be made on oath, but wherever in this part any report is required to be sworn to, the same shall be sworn to by the taxpayer or his or her agent before some officer authorized to administer oaths; and any false statement of a material fact made with intent to defraud shall constitute perjury, and upon conviction thereof the person so convicted shall be punishable as provided by law.



Section 45-3A-51.07 - Inspection of reports and returns.

All reports or returns filed with the City of Eufaula under this part shall be available for inspection by the governing body of Barbour County, or its designated agent, at reasonable times during business hours.



Section 45-3A-51.08 - Failure to collect tax.

It shall be unlawful for any person, firm, or corporation engaged in or continuing within the City of Eufaula in any business for which a license or privilege tax is required by this part to fail or refuse to add to the price of the service rendered the amount due by the taxpayer on account of the tax levied by this part. Nor shall any person refund or offer to refund all or any part of the amount collected as tax under this part or to absorb such tax or to advertise directly or indirectly the absorption or refund of such tax or any portion of the same.



Section 45-3A-51.09 - Collection by civil suit.

The tax levied by this part, together with interest and penalties that may be imposed, shall constitute a debt due the City of Eufaula and may be collected by civil suit, in addition to all other methods provided by law and in this part. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All provisions of the revenue laws of this state which apply to the enforcement of liens for privilege or license taxes due the state shall apply fully to the collection of the county taxes levied, and the City of Eufaula for the use and benefit of the City of Eufaula shall collect such taxes and enforce this part and shall have and exercise for such collection and enforcement all rights and remedies that this state or the city has for collection of the state lodging tax. The City of Eufaula shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this part, and to otherwise enforce the part, including any litigations involving the part, and the city shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected.



Section 45-3A-51.10 - Application of part.

All provisions of the state lodging tax statutes with respect to payment, assessment and collection of the state lodging tax, making of reports and keeping and preserving records with respect thereto, interest after due date of tax; make reports, or otherwise comply with the state lodging tax statutes, the promulgation of rules and regulations with respect to the state lodging tax, and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with the provisions of this part when applied to the tax levied by this part, shall apply to the city tax levied. All provisions of the state lodging tax statutes that are made applicable to this part to the city taxes levied and to the administration of this part are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-3A-51.11 - Charge for collecting taxes.

The City of Eufaula shall charge 10 percent of the total amount of the special city taxes collected hereunder within the city. Such charge for collecting the taxes for the city may be deducted each month from the taxes collected before certifying the amount of the proceeds thereof due the city for that month.



Section 45-3A-51.12 - Disposition of funds.

All state, local and municipal laws or ordinances to the contrary notwithstanding, the proceeds of the tax levied herein as well as the proceeds of any municipal taxes levied, including any levy collected by the Department of Revenue, in the City of Eufaula as of June 1, 1996, on businesses of renting rooms, lodging or accommodations to transients within the City of Eufaula shall be distributed, after deduction of cost of collection, 60 percent of the combined total to the Eufaula-Barbour County Chamber of Commerce, for the public purpose of promoting tourism and economic development and 40 percent of the combined total to the Eufaula City General Fund.









Article 6 - Irwinton.



Article 7 - Louisville.






Chapter 4 - BIBB COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-4-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Bibb County local laws enacted after 1978 and all Bibb County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no affect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Boundaries.

Section 45-4-11 - Boundary between Chilton and Bibb Counties.

The boundary line between Chilton and Bibb Counties shall be as follows:

Commencing at the northwest corner of Township 21 north, Range 11 east, thence east along the township line between township 21 north and township 22 north to the southeast corner of the southwest 1/4 of the southwest 1/4 of Section 33, Township 22 north, range 12 east; thence north along the east line of the west 1/2 of the west 1/2 of sections 33, 28, 21, 16, 9 and 4, township 22 north, range 12 east; sections 33, 28, 21, 16, 9 and 4, township 23 north, range 12 east; sections 33, 28, and 21 to the northeast corner of the northwest 1/4 of the southwest 1/4 of said section 21, township 24 north, range 12 east; thence west along the north line of the south 1/2 of said section 21 to the southwest corner of the northwest 1/4 of said section 21.



Section 45-4-11.01 - Boundary between Bibb and Tuscaloosa Counties.

A certain portion of the boundary line between Bibb and Tuscaloosa Counties is hereby altered as follows:

From Southeast Corner of the SE 1/4 of the SE 1/4 Section 7, Township 22 South, Range 6 West to the Northeast corner of the Southeast 1/4 of the Southeast 1/4, Section 3, Township 21 south, Range 6 West.

Begin at the Southwest Corner of the Southeast Quarter of the Southeast Quarter of Section 7, Township 22 South, Range 6 West; thence North along the Western Boundary of the East half of the East half of Section 7, Section 6, Township 22 South, Range 6 West, also continue along the Western Boundary of the East half of the East half of Section 31, Section 30, and Section 19 to the Northwest corner of the Northeast Quarter of the Southeast Quarter, Section 19, Township 21 South, Range 6 West; thence in a Northeasterly direction to the Southwest corner of the Southwest Quarter of the Southeast Quarter Section 3, Township 21 South, Range 6 West; thence Easterly along the Southern Boundary of Section 3, Township 21 South, Range 6 West to the Southeast corner of Section 3, Township 21 South, Range 6 West; thence Northerly along Eastern Boundary of Section 3 to the Northeast corner of the Southeast Quarter of the Southeast Quarter Section 3, Township 21 South, Range 6 West, point of ending.









Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.



Article 4 - Business, Labor and Occupations.



Article 5 - Constables.

Section 45-4-50 - Office of constable abolished.

In Bibb County, effective at the end of the current term of office, the office of constable provided for in each election precinct pursuant to Chapter 23 of Title 36 is abolished.






Article 6 - Coroner.

Part 1 - Office Abolished; Medical Examiner Created.

Section 45-4-60 - Office of coroner abolished.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.01 - County Medical Examiner.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.02 - Appointment of assistant county medical examiners.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.03 - Death investigation training.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.04 - Duty to investigate certain deaths.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.05 - Medical examiner's investigative authority.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.06 - Execution of death certificate; circumstances requiring notice to Department of Forensic Sciences.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.07 - Autopsies or postmortem examinations.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.08 - Personal effects of deceased; notice to next of kin.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.09 - Persons in county having knowledge of certain deaths.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.10 - Subpoenas.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.11 - Immunity from civil or criminal liability.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.12 - Death investigation reports.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.13 - Duties of medical examiner.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.14 - Reimbursement for services.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.15 - Transfer of title to property to county medical examiner and Department of Forensic Sciences.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.16 - Transportation of bodies.

Repealed Act 2015-321 effective June 3, 2015.



Section 45-4-60.17 - Annual report.

Repealed Act 2015-321 effective June 3, 2015.









Article 7 - County Commission.

Part 1 - Compensation.

Section 45-4-70 - Expense allowances.

(a) In addition to any and all other compensation or allowances heretofore provided by law, the chairman of the county governing body of Bibb County shall receive an additional expense allowance of two hundred dollars ($200) per month payable from the county treasury.

(b) The chairman and each member of the county governing body of Bibb County shall each receive an expense allowance of two hundred dollars ($200) per month. The allowances herein provided shall be payable in equal monthly installments from the county general fund and shall be payable in addition to any other compensation or allowance payable by law to such persons.

(c) The expense allowances of the Bibb County governing body provided for by subsection (a), shall hereafter be paid from the gasoline tax fund allocated to Bibb County by the Department of Revenue of the State of Alabama as provided for by law.






Part 2 - Employees.

Section 45-4-71 - Employment of personnel.

(a) The Bibb County Commission, or other like governing body, is hereby authorized to employ such clerks, secretaries, and clerical assistants as are needed to perform duties in the office of the Judge of Probate and in the office of the Sheriff of Bibb County, Alabama. All such employees shall have their salaries determined by the county commission to be paid in equal monthly installments from any funds available in the county treasury, upon warrants drawn upon the county treasury in the manner prescribed by law.

(b) The Bibb County Commission, or other like governing body, is hereby authorized to pay the salaries, or any portion thereof, of existing and future clerks, secretaries and clerical assistants employed by the judge of probate and the sheriff and who are performing duties in the office of the Judge of Probate of Bibb County and in the office of Sheriff of Bibb County respectively. The county commission shall determine the portion of such salaries to be paid by the county commission, and the same shall be paid in equal monthly installments from any funds available in the county treasury upon warrants drawn upon the county treasury in the manner prescribed by law.






Part 3 - Meetings.

Section 45-4-72 - Meeting dates.

Repealed by Act 2015-286 effective June 2, 2015.






Part 4 - Membership.

Section 45-4-73 - Composition of county commission.

After May 14, 2004, the Bibb County Commission shall continue to be composed of five members elected from five districts as currently provided and each member shall be a resident and qualified elector of the district he or she represents. The chair of the commission shall continue to be elected from among the membership in the same manner as elected on May 14, 2004. The composition of the county commission on May 14, 2004, is ratified and confirmed.






Part 5 - Private Property.

Section 45-4-74 - Performance of duties on private property.

Repealed by Act 2015-286 effective June 2, 2015.









Article 8 - Courts.

Part 1 - Circuit Court.

Section 45-4-80 - Case action summaries; filing of orders and judgments.

(a) All orders and decrees issued by circuit judges sitting in and for the circuit court in Bibb County may be made and entered on a sheet or sheets now commonly called case action summaries and there shall be a case action summary for each case docketed in such courts properly identified by the style of the case and a case number.

(b) After all orders and judgments have been made and entered, in any case, by the circuit judge or judges, the clerk of the circuit court of the county shall file such sheet in numerical order in well bound books labeled "Minute Books" and such judgments or orders shall have the same force and effect as minutes of the circuit court prior to June 23, 1987.






Part 2 - Court Costs.

Section 45-4-81 - Additional court costs for certain district and circuit cases.

(a) In Bibb County, in addition to all other court charges or fees, there shall be taxed as court cost the sum of five dollars ($5) in each civil or quasi-civil action at law, suit in equity, criminal case, quasi-criminal case, proceeding on a forfeited bail bond or proceedings on a forfeited bond given in connection with an appeal from a judgement or conviction in any inferior or municipal court of the county, the district or circuit court of Bibb County, hereinafter filed in or arising in the circuit or district court of Bibb County, or brought by appeal, certiorari, or otherwise to either of the courts, which costs shall be collected as other costs in such cases are collected by the clerk, or ex-officio clerk, of the courts or the register of the circuit court or district court of Bibb County, as the case may be.

(b) Such fees, when collected by the clerks or other collection officers of such courts, shall be paid into the general fund of Bibb County to provide for courtroom and jail facilities.






Part 3 - Probate Court.

Division 1 - Fees.

Section 45-4-82 - Motor vehicle tag fees.

An additional fee of one dollar fifty cents ($1.50) shall be collected by the probate judge for motor vehicle tags in Bibb County and be deposited in the general fund of the county one dollar ($1) of that amount shall be distributed for ambulance service and fifty cents ($.50) shall be distributed to volunteer fire departments, both of which are hereby declared to be essential public services.



Section 45-4-82.01 - Special recording fee.

(a) On and after May 17, 1981, a special recording fee of one dollar fifty cents ($1.50) shall be paid to the county, and collected by its judge of probate, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office in the discretion of the governing body of the county, and, on and after such date, no such instrument shall be received for record in the office of the judge of probate unless the special recording fee of one dollar fifty cents ($1.50) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the probate office in the discretion of the governing body of the county. All special recording fees so collected shall be deposited into the county general fund.

(b) In Bibb County, on and after April 27, 1989, a special recording fee of three dollars ($3) shall be paid to the county, and collected by the judge of probate, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office, in the discretion of the county commission. On and after such date no such instrument shall be received for record in the office of the judge of probate unless the special recording fee of three dollars ($3) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the probate office in the discretion of the county commission. All special recording fees so collected shall be deposited into the county general fund.



Section 45-4-82.02 - Special transaction fee.

In addition to all other fees and costs provided by law, a special transaction fee not exceeding two dollars ($2) shall be paid to the Bibb County Judge of Probate when any public business is transacted in his or her office. The special additional transaction fees shall be collected by the judge of probate and deposited in the county general fund for appropriation for the improvement and computerization of the probate office.






Division 2 - License Division.

Section 45-4-82.20 - Creation; powers and duties; payment of ad valorem tax.

(a) There is created within the office of the Judge of Probate of Bibb County a license division which shall issue all motor vehicle licenses and titles. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except the stationery, forms, and supplies furnished pursuant to law by the State Department of Finance or state Comptroller. The county commission shall also provide clerks and other assistants for the judge of probate as shall be necessary from time to time for the proper and efficient performance of the duties of his or her office. The judge of probate shall have authority to employ clerks and other assistants and to fix their compensation, subject to and in accordance with the personnel policies and procedures of Bibb County concerning county employees. The compensation of the clerks and assistants shall be paid out of the general fund of the county in the same manner as other county employees are paid.

(b) The judge of probate shall perform all duties relating to the issuing of licenses and titles on motor vehicles in the county which have heretofore been performed by the tax assessor/collector. The tax assessor/collector is relieved of all duties and responsibilities relative to the issuance of licenses and titles, the payment of taxes collected by the tax assessor/collector, and the collection of certain monies relating to motor vehicles and titles. The judge of probate shall receive the commissions and fees now allowed the tax assessor/collector for performing these functions and the fees and commissions shall be remitted to the county general fund. Reporting and remitting of the monies shall be made at the same time as other reports and remittances are now made by the tax assessor/collector.

(c) The judge of probate shall keep at all times an accurate record of all motor vehicle licenses and titles received by him or her from the state Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. He or she shall report to the state Comptroller at the same time and in the same manner that other officials with the duties are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that the officials are required to account for by law.

(d) To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state nor shall any transfer be made by the judge of probate until the ad valorem tax on the vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the judge of probate. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return the motor vehicle for ad valorem taxation purposes to the judge of probate who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on files in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this section.

(e) Before any vehicles can be assessed, the judge of probate shall be furnished the tag number presently on the vehicle unless the vehicle is new, in which case the judge of probate shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the judge of probate shall be furnished a bona fide certificate of title property assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If the tag number or bill of sale or certificate of title is not furnished, the vehicle will be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.

(f) The judge of probate may mail an application for renewal of licenses to whom the license has been previously issued renewal forms required to be returned prior to the expiration date of the license. The renewal forms may be in post card form and with sufficient information thereon to adequately identify and process the renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the judge of probate to issue the license and return to the licensee by mail. There is established a fee to be entitled "Mail Order Fee" which shall be set from time to time by the county commission to pay the cost of the mailing procedure herein provided, and the fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions.









Part 4 - District Attorney.

Section 45-4-83 - Establishment of pretrial diversion program; discretionary powers; supervision and control.

(a) The District Attorney of the Fourth Judicial Circuit of Alabama may establish a pretrial diversion program.

(b) All discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the District Attorney of the Fourth Judicial Circuit shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this part. The district attorney may employ necessary persons to accomplish this part and these persons shall serve at the pleasure of the district attorney.



Section 45-4-83.01 - Definitions.

For purposes of this part, the following terms shall have the following meanings:

(1) DISTRICT ATTORNEY. The elected District Attorney of the Fourth Judicial Circuit or any of his or her staff.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. Any person who is employed by an agency or department whose purpose is to protect people. This may include, but is not limited to, police personnel, sheriff personnel, Department of Human Resources personnel, Department of Public Safety personnel, parole and probation personnel, community corrections office personnel, and court referral office personnel, whether that agency or department is in the State of Alabama or located elsewhere.

(3) OFFENDER. Any person charged with a crime as defined by this code which was allegedly committed in the jurisdiction of the Fourth Judicial Circuit.

(4) SERIOUS PHYSICAL INJURY as defined in subdivision (14) of Section 13A-1-2.



Section 45-4-83.02 - Applicants for admittance.

(a) A person charged with a criminal offense specified in this subsection whose jurisdiction is in the circuit or district court of the Fourth Judicial Circuit may apply to the district attorney for admittance to the pretrial diversion program. A person charged with any of the following offenses may apply for the program:

(1) A traffic offense, other than driving under the influence.

(2) A property offense.

(3) An offense wherein the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor other than one specifically excluded in this section.

(b) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Trafficking or distribution of drugs, or both.

(2) Any offense involving the abuse of a child or an elderly person.

(3) Any sex offense.

(4) Any Class A felony.

(5) Any offense involving serious injury to a person.

(6) Any offense involving death.

(c) A person deemed by the district attorney to be a threat to the safety or well-being of the community shall not be eligible for the pretrial diversion program.

(d) The opinion of law enforcement officers involved in the offense shall be sought and used in the decision as to whether to approve the applicant for the pretrial diversion program.



Section 45-4-83.03 - Standards for admission.

(a) Admittance to the pretrial diversion program shall be appropriate in any of the following instances:

(1) The offender is 18 years of age or older, or 16 years of age or older if the offense is a traffic citation, at the time the alleged offense was committed.

(2) There is a probability justice will be served if the offender is placed in the diversion program.

(3) It is determined the needs of the state and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and well-being of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-4-83.04 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part of the district attorney's evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological test taken, and any other information concerning the offender which the district attorney believes has a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this part.



Section 45-4-83.05 - Program requirements; records.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling, while in the program, of periods of limitations established by statutes or rules of court.

(3) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(4) If there is a victim of the crime, agree in writing to a restitution agreement within a specified period of time and in an amount to be determined by the district attorney taking into account circumstances of the offender and victim.

(b) Pretrial diversion program records or records related to pretrial diversion program admission shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and defendants shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be submitted to the court for an in camera review.

(c) The records of the offender maintained as a part of the pretrial diversion program shall be destroyed in a timely manner after the program has been successfully completed by the offender. However, the district attorney may keep the contract signed by the offender in order to maintain an accurate record of pretrial diversion program participation.



Section 45-4-83.06 - Time for application.

(a) An offender shall make application to the pretrial diversion program no later than 21 days after his or her first appearance or arraignment, whichever occurs first. In the case of traffic citations, application shall be made within 21 days of the issuance of the citation.

(b) At the discretion of the district attorney, the time provision of this section may be waived.



Section 45-4-83.07 - Costs and fees.

(a) An applicant may be assessed a fee when the applicant is approved for the program. The amount of the assessment for participation in the program shall be in addition to any court costs and assessments for victims or drug, alcohol, or anger management treatment required by law, and are in addition to costs of supervision, treatment, and restitution for which the person may be responsible. Pretrial diversion program fees as established by this part may be waived or reduced for just cause at the discretion of the district attorney. A schedule of payments for any of these fees may be established by the district attorney.

(b) The following fees shall be applied to applicants accepted into the pretrial diversion program:

(1) Felony offenses: Up to seven hundred fifty dollars ($750).

(2) Misdemeanor offenses (excluding traffic): Up to five hundred dollars ($500).

(3) Traffic offenses: Up to three hundred dollars ($300).

(c) Twenty-five dollars ($25) of the fee for each applicant accepted into the pretrial diversion program shall be allocated to the Dallas County Circuit Clerk's Office, for offenses filed in Dallas County, to the Bibb County Circuit Clerk's Office, for offenses filed in Bibb County, to the Perry County Circuit Clerk's Office, for offenses filed in Perry County, to the Hale County Circuit Clerk's Office, for offenses filed in Hale County, and to the Wilcox Circuit Clerk's Office, for offenses filed in Wilcox County. Money allocated to a circuit clerk pursuant to this subsection shall be available for use, at the clerk's discretion, to support the clerk's office.

(d) Twenty-five dollars ($25) of the fee for each applicant accepted into the pretrial diversion program shall be allocated to the Dallas County General Fund, for offenses filed in Dallas County, to the Bibb County General Fund, for offenses filed in Bibb County, to the Perry County General Fund, for offenses filed in Perry County, to the Hale County General Fund, for the offenses filed in Hale County, and to the Wilcox County General Fund, for offenses filed in Wilcox County.

(e) The district attorney may use fees collected by the pretrial diversion program to help support local and state law enforcement, or any agency or department of city or county government which assists local law enforcement. This support shall be provided to help employ more officers or staff, buy needed equipment or supplies, provide training opportunities, or any other law enforcement purposes.

(f) Fees required by this part shall be collected by the circuit clerk's office in which the offense was filed. Those fees due to the district attorney shall then be disbursed to the district attorney and shall be deposited by the district attorney into the Pretrial Diversion Program Fund as described in Section 45-4-83.10. The circuit clerk shall make the disbursement in a timely manner.



Section 45-4-83.08 - Self-improvement or self-help programs; drug testing.

The district attorney and the offender may enter into an agreement as a part of the pretrial diversion program of an offender that the offender be admitted to a drug or alcohol program on an inpatient or out-patient basis or receive other treatment alternatives for substance abuse. The district attorney may require the offender to submit to periodic or random drug testing as a part of the pretrial diversion program of the offender and other terms and conditions related to substance abuse as the district attorney may direct. The offender shall pay the costs of all services unless otherwise approved by the district attorney.



Section 45-4-83.09 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner or what charges the defendant will plead guilty to and the sentence the offender will receive. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and receive a specific sentence, this agreement concerning the offense and sentence shall be approved by an appropriate circuit or district judge of the Fourth Judicial Circuit prior to admission of the offender in the pretrial diversion program.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Participate in an education setting to include, but not be limited to, K-12, college, job training school, trade school, GED classes, or adult basic education courses.

(2) If appropriate, attempt to learn to read and write.

(3) Financially support his or her children or pay child support.

(4) Refrain from the use of alcohol or drugs or frequenting places where alcohol or drugs are sold or used.

(5) Refrain from contact with certain persons or premises.

(6) Maintain or seek employment.

(7) Attend individual, group, or family counseling.

(8) Pay approved restitution to a victim, if any is due.

(9) Pay court costs and fines.

(10) Pay supervision fees and application fees pursuant to this part.

(11) Observe curfews or home detention or travel constraints as set out in the offender's agreement.

(12) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender and applied to the above.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in the written agreement of the offender, it being the purpose of this part to allow the district attorney broad discretion in designing a program specifically for each offender and circumstances of each offender.



Section 45-4-83.10 - Pretrial Diversion Program Fund.

The district attorney shall establish a Pretrial Diversion Program Fund. Except for the twenty-five dollars ($25) payable to the circuit clerk pursuant to subsection (c) of Section 45-4-83.07, fees paid by offenders pursuant to Section 45-4-83.07 shall be placed into the Pretrial Diversion Program Fund. The district attorney shall use the funds in the Pretrial Diversion Program fund to pay costs associated with the administration of the pretrial diversion program or for other law enforcement purposes. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, professional or business attire, telephones, postage, office supplies and equipment, training and travel services, service contracts, and professional services. The district attorney may pay for services or programs for an offender while the offender is in the pretrial diversion program if special circumstances and justice dictate.



Section 45-4-83.11 - Violations; waiver.

(a) If the offender violates the conditions of the pretrial diversion program agreed to in writing by the offender and the district attorney, the district attorney may terminate the participation of the offender. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program, including the reason for the termination.

(b) The district attorney may waive a violation for good cause shown as to why the offender should stay in the pretrial diversion program.



Section 45-4-83.12 - Liability of district attorney.

The district attorney shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program.



Section 45-4-83.13 - Funding.

The pretrial diversion program may apply for grants applicable to the aims of the program, may accept gifts from individuals or corporations, and may receive funding or appropriations from city, county, or state agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-4-83.14 - Advisory board.

The district attorney may form an advisory board to assist in the determination of appropriate pretrial diversion candidates. The district attorney shall retain the final decision as to the admittance of individuals or administration of the program regardless of the board's views. It shall be the district attorney's decision who will comprise the board and when or if it should meet.









Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Part 1 - Board of Education.

Section 45-4-100 - Board of Education member expense allowance.

The members of the County Board of Education of Bibb County shall be entitled to expenses in an amount of fifty dollars ($50) per month. Such allowance shall be in addition to all other allowances provided by law and shall be payable from the public school funds of the county at the end of each month.



Section 45-4-100.01 - Expense allowance.

The members of the county board of education shall be entitled to an expense allowance in an amount of one hundred dollars ($100) per month. Such allowance shall be in addition to all other expense allowances provided by law and shall be payable from public school funds of the county on the last day of each month.






Part 2 - Superintendent of Education.

Section 45-4-101 - Additional expense allowance.

The county Superintendent of Education of Bibb County shall receive an annual expense allowance to be fixed by the county board of education in such amount as the board deems appropriate. It shall be paid in equal monthly installments out of the public school funds of the county and shall be in lieu of any other expense allowances heretofore provided for the county superintendent of education. The county board shall fix the amount of the expense allowance authorized in this section by resolution duly entered upon the minutes of the board.









Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-4-110 - Compensation.

In Bibb County each member of the board of registrars shall receive an additional ten dollars ($10) per day for each day's attendance of the sessions of the board. Such compensation shall be in addition to any and all compensation for such members and shall be payable from the county general fund in the same manner as all other compensation therefor.



Section 45-4-110.01 - Health insurance for board members.

Beginning May 1, 1998, the Bibb County Commission may, by resolution, provide for the reimbursement of all or a portion of the cost of health insurance premiums for the members of the Bibb County Board of Registrars. Upon authorization by the resolution, the cost of reimbursement shall be paid from the county general fund in an amount not to exceed the amount of the county's contribution toward health insurance coverage provided for each regular county employee. Reimbursement to each member of the Bibb County Board of Registrars shall be made on a quarterly basis upon presentation to the Bibb County Commission of evidence of payment of the member's health insurance premiums.






Part 2 - Electronic Voting Systems.

Section 45-4-111 - Electronic voting system authorized; requirements for use.

(a) As used in this section:

(1) "Automatic tabulating equipment" shall mean apparatus which automatically examines and counts votes recorded on paper ballots or ballot cards and tabulates the results.

(2) "Paper ballot" shall mean a printed paper ballot which conforms in layout and format to the electronic voting system in use.

(3) "Ballot card" shall mean a tabulating card on which votes may be recorded.

(4) "Ballot label" shall mean the cards, papers, booklet, pages, or other material which contain the names of offices and candidates and statements of measures to be voted on and which are used in conjunction with ballot cards.

(5) "Ballot" shall mean ballot cards or paper ballots.

(6) "Counting center" shall mean one or more locations selected and designated by the county commission or the municipal governing body, as the case may be, for the automatic counting of ballots in the election.

(7) "Electronic voting system" shall mean a system in which votes cast by paper ballots or ballot cards, may be tabulated by automatic tabulating equipment.

(8) "Voting device" shall mean an apparatus in which paper ballots or ballot cards are used in connection with either a punch device for the piercing of ballots by the voter, or a device for marking ballots with ink or other substance, or any other method for recording votes on ballots in such way that the ballot may be tabulated by means of automatic tabulating equipment.

(b)(1) In Bibb County, the county commission, or the governing body of any city or town in the county may adopt; experiment with; acquire by purchase, lease, or otherwise, or abandon any electronic voting system authorized by this section for use in all elections in the county or city or only for use thereof in certain elections. Further, may use such system in combination with paper ballots; and may use such system in all or a part of the voting districts within its boundaries. The local authorities, on the adoption and acquisition of an electronic voting system, shall provide for payment therefor in such manner as they deem for the best interest of the locality. Provided, however, the county or city shall not be required to furnish electronic voting systems in voting precincts or districts that contain less than 600 voters.

(2) Notwithstanding any other provisions of this section or of any other law, the ballots to be counted by means of electronic or electro-mechanical devices shall be of such size, layout, and texture, and shall be printed in any type of ink or combination of inks that will be suitable for use in the automatic counting devices.

(c) No electronic voting system shall be used in any election unless it satisfies the requirements of Section 17-9-7 and:

(1) Permits each voter, at other than primary elections, to vote for the nominees of one or more political parties and for independent candidates;

(2) Permits each voter to vote for candidates in the primary of the political party of his or her choice;

(3) Prevents a voter from voting for the same person more than once for the same office;

(4) Is suitably designed for its purpose and in such a manner that it may be used safely, efficiently, and accurately in the conduct of elections and the counting of ballots; and

(5) Accurately and correctly records and counts every vote cast when properly operated.

(d)(1) If automatic tabulating equipment which requires the use of ballot cards is used:

a. Ballot labels used in conjunction with ballot cards shall, as far as practicable, be in the same order or arrangement as provided for ballots for elections conducted under the general law, except that the names of all candidates for each office shall be arranged in alphabetical order according to their surnames or last names, and except that such information may be printed in vertical columns or on a number of separate pages which are placed on the voting device.

Following the listing of particular candidates, the pages placed on the voting device shall be of sufficient number to include the names of candidates for any non-partisan offices and any measures on which a voter may be qualified to vote.

In a primary election the pages placed on the voting device may be arranged with the entire ballot label consisting of several groups of pages, so that a separate group can be used to list the names of candidates seeking nomination of each qualified political party, with additional groups or pages used to list candidates for non-partisan offices or measures. Groups of pages shall be identified by color or other suitable means, and voters shall be instructed to vote only for candidates of the party of their choice and, thereafter, to vote for non-partisan candidates or measures.

b. Ballot labels shall be printed in plain clear type in black ink, or such size and arrangement as to fit the construction of the voting device. The labels shall be printed on clear white material or on material of different colors to identify different ballots or parts of a ballot. In primary elections multi-colored ballot labels may be used to identify each political party.

c. On all ballot labels the titles of offices and the names of candidates shall in all election primaries be arranged in vertical columns or in a series of separate pages. The office titles and the name, or an abbreviation of the name of the political party, shall be printed above or at the side of the names of candidates so as to indicate clearly the candidates for each office, the party, and the number to be elected. All candidates for one office shall, insofar as feasible, be grouped on one page. In case there are more candidates for an office than can be printed in one column or on one ballot page, the ballot label shall be clearly marked to show that the list of candidates is continued on the following column or page. In partisan elections the party designation of each candidate shall be printed to the right or below the candidate's name. Arrows may be used to indicate the place to vote for each candidate and on each measure.

d. In partisan elections the ballot labels shall include a voting square or position whereby the voter may by one punch or one X record a straight party ticket vote for all the candidates of one party or may vote a split ticket for the candidates of his or her choice. In such partisan elections the party designation and party emblem of each party shall be printed on the ballot labels immediately above the square or position which permits the straight ticket voting. The name or abbreviation of the name of the party shall appear after the name of each individual candidate seeking nomination by such party or seeking election after nomination as such party's candidate.

(2) If automatic tabulating equipment which requires the use of paper ballots is used, such ballots shall conform to the requirements of Section 17-8-1 et seq.

(3) If either of the above automatic tabulating equipment is used:

a. Paper ballots or ballot cards shall be of the size, design, and stock suitable for processing by automatic data processing machines. Each paper ballot or ballot card shall have an attached, serially numbered, stub or perforated stub, which shall be removed by an election officer before it is deposited in the ballot box, or a place where a number can be recorded and obscured. A record of the number of each ballot issued shall be kept by the election official and such record shall record the name of the recipient of such ballot. The name of the county or other local governmental unit, the district number, the designation, and date of the election, and a facsimile of the signature of the judge or appropriate municipal officer who has caused the ballot to be printed shall be printed on the paper ballot or ballot card stub. Each paper ballot or ballot card shall contain the same serial number as the stub.

b. Sample ballots, which shall be facsimile copies of the official ballot or ballot labels, shall be provided and posted in each polling place on election day as required by law. Sample ballots may be printed on a single page or on a number of pages stapled together.

c. In elections in which voters are authorized to vote for persons whose names do not appear on the ballot, a place shall be placed on the ballot or a separate write-in ballot shall be provided to permit voters to write in the title of the office and the name of the person or persons for whom they wish to vote.

(e)(1) Prior to any election at which electronic voting devices are used, the probate judge or appropriate municipal officer shall have prepared the voting devices, voting booth, ballot boxes, ballot labels, ballot cards or paper ballots, "write-in" ballots, and such other records and supplies as required.

(2) Unless the voting device enables the voter to mark his or her choices in secret, the sheriff or appropriate municipal officer shall provide voting booths for each voting box or voting center, which shall be of a size and design so as to enable the voter to mark his or her ballot in secret. The probate judge or appropriate municipal officer shall determine the number of voting devices and voting booths to be provided.

(f)(1) The election official shall arrive at the polling place 30 minutes before the opening of the polls, open the voting devices, and examine them to see that they are in proper working order. They shall open and check the ballots, supplies, records, and forms and they shall also post the sample ballots and instructions to voters.

(2) In the event paper ballots are not used, each voter shall be instructed how to operate the voting device before he or she enters the voting booth. If paper ballots are used and the voter needs instructions or assistance, he or she may be provided such assistance or instructions in the manner provided by Alabama law as it applies to use of paper ballots.

(3) Any voter who spoils his or her paper ballot or ballot card may return it and secure another. The word "spoiled" shall be written across the face of the ballot and it shall be placed in the envelop for spoiled ballots.

(4) After the voter has marked his or her paper ballot or ballot card, he or she shall place the paper ballot or ballot card in the box provided or place the ballot inside the envelope provided and return it to an election officer, who shall remove the stub and deposit the envelop with the ballot inside the ballot box. No ballot card from which the stub has been detached shall be accepted by the election officer in charge of the ballot box, but shall be marked "spoiled" and placed with the spoiled ballot cards.

(5) As soon as the polls have been closed and the last qualified voter has voted, all unused ballots shall be placed in a container and sealed for return to the sheriff or appropriate municipal officer. If the ballots are to be tabulated in the polling place, the counting equipment used shall have an element which generates a printed record at the beginning of its operation which verifies that the tabulating elements for each candidate's position, each question, and the public counter are all set to zero, and with an element which generates a printed record at the finish of its operation of the total number of voters whose ballots have been tabulated, the total number of votes cast for each candidate, and the total number of votes cast for, or against any question appearing on the ballot. If the ballots are to be counted centrally, the ballot box shall be opened, and any ballots containing write-in votes may be separated, counted, and tabulated on a standard form provided for this purpose, or such may be separated, counted, and tabulated at the central place of counting and tabulation as the equipment for counting tabulation dictates. If the voter has cast more votes for an office than he or she is entitled as a result of the write-in vote, such write-in vote shall be counted as being the obvious intent of the voter. Any such ballots shall be fastened to the reporting form for write-in vote tabulation and placed in the ballot container with all other voted ballots for delivery to the counting center. The voting devices shall be placed in their containers and locked or sealed for returning to the sheriff or appropriate municipal officer, and the sealed container shall be returned to the sheriff by chief inspector.

(6) The election inspector shall prepare a report of the number of voters who have voted, as indicated by the poll list, and shall place the original copy of this report in the ballot container so that no additional ballots may be deposited or removed, and shall deliver such container to the counting center. The duplicate copy of this report shall be returned to the sheriff or appropriate municipal officer with other records. The returning officer and the inspector, who shall be members of different political parties when this is feasible, shall forthwith deliver the ballot container to the counting center or other designated place. The judge of probate or appropriate municipal officer may provide that the ballots shall be picked up at the polling places by two authorized returning officers, who shall be of different political parties, if feasible.

(g)(1) Prior to the start of the counting of the ballots, the judge of probate or appropriate municipal officer shall have the automatic tabulating equipment tested in the presence of authorized watchers for interested persons or designated representatives of political parties, to ensure proper performance and to ascertain that it will accurately count the votes cast for all offices and all measures.

(2) All proceedings at the counting center shall be under the direction of the probate judge or appropriate municipal officer, or persons designated by him or her, and shall be conducted under observation of authorized watchers for interested persons and the public, but no person except those authorized for the purpose shall touch any ballot or ballot card or return. All persons who are engaged in processing and counting of the ballots shall be deputized and take an oath that they will faithfully perform their assigned duties. Each political party having election watchers at the polls shall be entitled to have watchers at the counting center in sufficient number, to be determined by the governing body of the county or city, so as to permit accurate observance of the receipt, handling, duplication, and processing of all ballots.

If any ballot is damaged or is defective so that it cannot properly be counted by the automatic tabulating equipment, a true duplicate copy shall be made and substituted for the damaged ballot. All duplicate ballots shall be clearly labeled "duplicate" and shall bear a serial number which shall be recorded on the damaged or defective ballot. The probate judge or appropriate municipal officer may, prior to the conduct of the official count, conduct an official count in order to provide early unofficial returns to the public.

(3) The return by the automatic tabulating equipment, to which have been added write-in, challenged, and absentee votes, shall, when certified by the board of election supervisors as provided for in Section 17-14-1, constitute the official return of each election. The persons engaged in processing and counting ballots may from time to time release unofficial returns. Upon completion of the count the returns shall be open to the public, but such returns shall be deemed unofficial until canvassed and the results declared pursuant to Sections 17-14-1 through 17-14-25.

(4) If for any reason it becomes impracticable to count all or a part of the ballots with tabulating equipment, the judge of probate or appropriate municipal officer may direct that the ballots be counted manually, following as far as practicable the provisions governing the counting of paper ballots.

(h) Absentee votes and challenged votes shall be cast on paper ballots or on ballot cards and handled in all ways as prescribed by law relative to challenged votes, the absentee ballot law, or any other applicable law.

(i) All challenged votes shall be counted and handled in the manner prescribed by law.

(j) Upon completion of the count, all ballot cards, absentee ballots, challenged ballots, write-in ballots, and paper ballots, shall be securely packaged, suitably labeled and sealed, and delivered to the returning officer of the election. The election officials shall likewise package and seal a true copy of the ballot label used in each voting district or at each voting center. Thereafter these packages are to be retained and disposed of in accordance with the provisions of Section 17-13-5. The election officials shall likewise package and retain all tabulating cards and other materials used in programming the automatic tabulating equipment. The person programming such equipment may have access to these tabulating cards and other materials; he or she shall not, however, alter or make changes to these materials, but may make copies of the originals and make changes to the copies. The sheriff shall retain and dispose of these materials in the same manner and at the same time he or she is directed by Section 17-13-5 to retain and dispose of paper ballots.

(k) Any election held pursuant to this section may be contested in the same manner prescribed by law for contesting other elections, and a recount of votes may be ordered under the same circumstances and conditions as recounts relative to other elections are ordered. Should a recount of votes be ordered as provided by law, the ballots shall be recounted in the manner directed by the judicial authority.

(l)(1) If the governing body of the county, with the approval of the probate judge, or the governing body of a municipality authorizes and provides for the use of the electronic voting system pursuant to this section, then such governing body shall also designate voting beats and voting boxes within such beat in the county. The order so designating voting boxes shall state (i) the location of the voting beat and box and (ii) the boundaries of the territory in which electors shall reside to be entitled to vote at the voting beat. A copy of this order shall be posted at the courthouse door of the county or at the post office door of any municipality which provides for the use of such electronic voting systems. The limitations prescribed by law as to the number of electors who may reside in a voting district shall not apply to a territory designated hereunder. Boxes may be established for territory or alphabetically. All of the territory designated for a voting box shall be located in the same beat. The county or municipal governing body may by law abolish a voting beat and discontinue the voting box or boxes therein or may extend or restrict the boundary of such voting territory and retain the voting boxes therein or may subdivide such voting territory and designate additional voting boxes therein.

(2) Except as herein expressly provided, in designating voting beats and the territory for which they were established, the county or municipal governing body shall be subject to all other applicable laws regarding the change or establishment of the district of a precinct, including but not limited to the provisions of Section 17-5-1, et seq.

(m)(1) The voting list of any territory which is furnished the election officers serving at the voting box or boxes designated for such territory shall contain the names of all qualified electors of the territory on a single roll; however, when the roll contains more than 2,400 names the list of qualified electors shall be divided into alphabetical sections of not more than 2,400 names per section. Except as herein provided, the laws applicable to the preparation, distribution, publication, and checking of qualified lists shall apply to the poll list of a territory for which a voting box has been established by the county governing body pursuant to authority hereby conferred.

(2) No elector shall vote at any voting beat and box other than the voting beat or box of the territory of which he or she is a qualified elector.

(n) The county governing body shall determine the number of voting beats and boxes and the location of each box deemed necessary to serve adequately the voters at an election, taking into consideration the nature or character of the election; provided, that during each election there shall be maintained at least one box for each 600 registered electors, or fraction thereof, residing in the territory designated as a beat. At least 30 days prior to the time when the election officials for an election are required to be appointed, the county governing body shall in writing inform the officers whose duty it is to appoint the election officials of the boxes which will be maintained in the respective beats during the forthcoming election. The officers whose duty is to appoint election officials shall appoint four of the officials for each of the respective boxes required to conduct elections as shown in the statement of the county governing body.

(o)(1) At each box of each beat, the election officials shall consist of an inspector, a chief clerk, and two assistant clerks.

(2) If an election official should be absent from the box at the opening of such box, a substitute election official may be appointed by the chief inspector in charge of the voting center.

(3) The election officials provided for herein shall be appointed by the same officers that appoint other election officials. They shall perform all duties imposed on election officials by the general law.

(4) The assistant clerk in charge of the voting device shall require that each voter sign a poll list when the punch card or other ballot is given to him or her, which shall contain a serial number, the same as on the paper ballot or ballot card given him or her. A separate poll list of persons casting challenged votes shall be kept by the officials. The poll list shall be signed or the name of the voter recorded as provided in Section 17-7-15.

(5) The inspector shall certify on a statement form furnished with the other election supplies the total number of votes cast on all devices at the voting box and the total number of electors' names recorded on the poll lists at such voting box. Election officials provided for by this section shall be compensated for their services in the same manner and at the same rate provided by law for election officials where voting machines are used.

(6) It shall be the duty of all election officials to see that order is maintained in the polling place. The inspector shall see that the reports required by subsection (f)(6) are filled out for each voting device as required by law and delivered to the proper officials, that the records of the election relating to each device are enclosed respectively in each ballot box or other receptacle provided therefor, and that the list of qualified voters, challenged ballots, and one copy of each challenged vote and any other records relating to the election in general are enclosed in an appropriate box or other receptacle.

(p)(1) If the governing body of the county or municipality authorizes and provides for the use of the electronic voting system hereby authorized, then such governing body may, in its discretion, also provide for holding a school of instruction for those who will actually conduct the election at the polling places. If the governing body of the county or the municipality decides to do so, then not less than five days before an election the authority in charge shall cause to be held a school of instruction for those who will actually conduct the election at the polling places. The sheriff shall notify the election officials of the time and place of the holding of such school and shall also publish notice thereof at least 48 hours before the same is to be held.

(2) No election official shall serve in any election district or at any voting box in which a voting device is used, unless he or she shall have received such instruction and is fully qualified to perform the duties in connection with the voting device, has received a certificate from the authorized instructor to that effect, and is a qualified voter. This shall not, however, prevent the appointment of an uninstructed person as an election official to fill a vacancy among the election officials, and in the event that the governing body does not order the holding of such school of instruction, the appointment of election officials without such school shall be valid.









Article 12 - Employees.

Section 45-4-120 - Countywide personnel system.

(a) The County Commission of Bibb County may establish and administer a countywide personnel system based on principles of human resource management which shall include equity, fairness, and compliance with all applicable state and federal laws.

(b) As used in this section, the following words shall have the following meanings:

(1) APPOINTING AUTHORITY. All persons having the authority to hire, fire, and discipline employees for their department.

(2) CLASSIFIED EMPLOYEE. An individual who is assigned to an on-going position, full or part-time, authorized by the county commission and whose salary is paid with funds allocated by the county commission, regardless of the source of those funds, and who is required initially to complete a probationary period.

(3) COUNTY. Bibb County, Alabama.

(4) COUNTY COMMISSION. The governing body of Bibb County or any succeeding governing system that may be established.

(5) DISCIPLINARY ACTION. Suspension without pay, demotion, or termination only.

(6) EMPLOYEE. Any individual who works for the county in a temporary, part-time, classified, or unclassified position whose salary is paid with funds allocated by the county commission.

(7) PART-TIME EMPLOYEE. An individual who works for the county on an on-going basis and is regularly scheduled to work less than 30 hours per week.

(8) TEMPORARY EMPLOYEE. An individual who works for the county for a predetermined time period that is no more than six months.

(9) UNCLASSIFIED EMPLOYEE. An individual who works for the county and whose employment is the same as a classified employee except that the individual serves at the pleasure of an elected official.

(10) VACANCY. A position approved and funded by the county commission which is currently unoccupied.

(c) There is established a personnel system for Bibb County based on all of the following principles:

(1) Recruiting, selecting, and advancing employees based on their ability, knowledge, and skills, including the open competition of qualified applicants for initial and subsequent appointment.

(2) Establishing compensation rates consistent with the principle of comparable pay for comparable jobs.

(3) Training employees, as needed, to assure quality job performance.

(4) Retaining employees on the basis of county needs, adequacy of performance, correcting inadequate performance when possible, and disciplining employees, including discharge, when the actions are in the best interest of the county.

(5) Assuring fair treatment of applicants and employees in all aspects of personnel administration without regard to political affiliation, sex, race, color, religion, national origin, disability, or age.

(d) All personnel activities required to create or administer the personnel system authorized by this section shall be based upon rules, policies, and procedures adopted by the county commission as necessary to implement this section. All county employees shall be hired, retained, and separated based on the rules, policies, and procedures. This personnel system shall apply to all employees except the following:

(1) Elected officials.

(2) Members of appointed boards and commissions.

(3) Volunteer personnel who receive no compensation from the county.

(4) Persons performing work under contract with the county and not carried on the payroll as employees.

(5) Persons whose employment is subject to the approval of the United States government or the State of Alabama.

(6) Other persons so designated by the county commission who meet the intent of this subsection.

(e) An individual's employment with Bibb County is contingent upon all of the following:

(1) Availability of funds.

(2) Need for the work to be performed.

(3) Compliance by the employee with all rules, policies, and procedures established in accordance with this section.

(4) Completion of a satisfactory probationary period.

(5) Continued satisfactory job performance by the employee.

(f) The county commission may develop, implement, and administer a countywide personnel system that is consistent with this section. All rules, policies, and procedures necessary to implement this section shall be approved by the county commission. The county commission may employ individuals to assist in the performance of those activities necessary to administer the county personnel system. The county commission may also grant special awards and incentives to employees in accordance with preestablished guidelines.

(g) Each county appointing authority may hire, fire, and discipline employees within their department. Appointing authorities shall include, but not be limited to, the county coordinator, the sheriff, the judge of probate, the tax assessor, the tax collector, and the county engineer. The county commission may also designate other appointing authorities. Appointing authorities shall supervise employees in their activities based on this section and the rules, policies, and procedures established by the county commission.

(h)(1) Hearings before the commission shall not be evidentiary hearings, or follow the formalities of a court of law, or require the rules of evidence be followed. All testimony shall be under oath. The county commission may subpoena witnesses and demand production of relevant documents. The county commission shall adopt its own rules regarding the guidelines to be used in its hearings and its rulings on hearings. The county commission may render decisions at the conclusion of a hearing and a decision shall be made within 10 calendar days of the hearing. All decisions shall be supported by factual findings based on the hearing, appropriate law, or the approved personnel rules, policies, and procedures. The decision of the county commission is binding on all parties. The decision of the county commission may uphold, reverse, or amend any prior action.

(2) The county commission shall hear all appeals from final personnel actions as requested by an affected and eligible employee. Eligible employees shall include classified employees and may include other employees as authorized by the county commission so long as the inclusion does not violate the intent of this section. The commission shall hear the appeals in accordance with guidelines established in the policies and procedures. Final action may be from administrative action; action based on the rules, policies, and procedures of the county; or disciplinary action. All appeals shall be made in good faith and timely filed. Willfully filing an appeal based on false facts or solely for the purpose of harassment may be the basis for disciplinary action.

(3) Only after all administrative remedies have been exhausted may an affected party take an appeal to the appropriate circuit court. The county commission shall maintain such records to sufficiently document its decision and actions in any matter.

(i) All classified employees shall be hired from a list of job applicants who meet the job related qualifications for the vacancy in accordance with policies and procedures adopted by the county commission. Other employees shall be employed in accordance with procedures established by the county commission. The judge of probate, sheriff, tax assessor, tax collector, and the county coordinator may employ one employee each to serve as a principle assistant to that department. These persons are unclassified employees and need not be hired from a list of applicants. Notwithstanding the foregoing, they shall meet the job qualifications for the position to which they are to be appointed. The county commission may authorize additional unclassified employees, but it is the intent of this section to keep these assistants to a minimum. If two or more elected offices or departments are combined, the elected official shall have no more than one unclassified employee unless so approved by the county commission.

(j) (1) Any employee may participate in city, county, or state political activities to the same extent any citizen of Alabama may. This activity may include endorsing a candidate and contributing to campaigns. Employees may join local political organizations, and state and national political parties. Employees may also support issues of public welfare, circulate petitions, and make contributions.

(2) No employee or elected county official shall use his or her official position or authority to influence the vote or political action of any employee nor shall any county funds, property, or time be used for any political activity. No employee or elected county official shall solicit political contributions or solicit work in any capacity in a campaign from any person who is a subordinate employee.






Article 13 - Engineer.

Section 45-4-130 - Appointment; powers and duties; bond.

(a) The Bibb County Commission, or any succeeding county governing body performing the functions of the county governing body in the county, shall employ a county engineer, who shall be a thoroughly qualified and competent civil engineer, possessing all of the qualifications as specified for county engineers under the general laws of the State of Alabama. The engineer shall devote his or her entire time and attention to the maintenance and construction of the Bibb County public roads, highways, bridges, and ferries.

(b) The county engineer shall be appointed by the county commission from a nomination made by the State Director of Transportation. If the nomination is not acceptable to the county commission, the State Director of Transportation shall be requested to make additional nominations. Should the State Director of Transportation refuse, or fail to make nominations, the county commission may fill the position of county engineer with any person who has the qualifications herein set out.

(c) It shall be the duty of the county engineer:

(1) To employ, supervise, and direct all such assistants as are necessary properly to maintain and construct the public roads, highways, bridges, and ferries of Bibb County, and he or she shall have authority to prescribe their duties, and to discharge employees for cause, or when not needed;

(2) To perform such engineering and surveying service as may be required, and to prepare and maintain the necessary maps and records;

(3) To maintain the necessary accounting records to reflect the cost of the county highway system;

(4) To build, or construct new roads, or change old roads, but only when ordered to do so by proper order or the county commission; and

(5) It shall be his or her further duty, insofar as is feasible to construct and maintain all county roads on the basis of the county as a unit, without regard to any district or beat lines.

(d) The county engineer is hereby designated as the person authorized to make written requisition upon the duly designated purchasing agency, for all articles, materials, supplies, and equipment necessary for the maintenance and construction of roads, bridges, and ferries in Bibb County.

(e) It shall be the duty of the county commission to fix, from time to time in accordance with prevailing economic conditions, the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of roads, bridges, and ferries, and the wage or salary scale shall not be exceeded by the engineer in the employment of labor and assistants.

(f) The county commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments from the road and highway funds of Bibb County.

(g) Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in the amount of five thousand dollars ($5,000) payable to Bibb County, conditioned for the faithful discharge and performance of his of her duties as such engineer, and for the faithful accounting of all monies or property of the county, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama, and be approved by the county commission. The premiums thereon shall be paid by the county.

(h) The county engineer shall report on a day-to-day basis to the chairman of the county commission and shall report regularly to the county commission as a whole.

(i) The county commission shall furnish the county engineer with an office at the courthouse, or elsewhere within a three-mile radius of the courthouse, and all necessary office supplies, and shall furnish the county engineer with necessary transportation to perform his or her duties under this section.

(j) The county engineer shall be the custodian of all road tools, machinery, supplies, and equipment of Bibb County, and he or she shall be accountable for the same, at all times. The county commission shall furnish the necessary storage facilities in which to keep the tools, machinery, supplies, and equipment, and the county engineer shall keep on file in his or her office, at all times, an up-to-date inventory, containing a list of all tools, machinery, equipment, and supplies belonging to Bibb County.

(k) The county engineer shall make written requisition to the chairman of the county commission for all materials, machinery, equipment, and necessary supplies needed for the construction, maintenance, or repair of the public roads, bridges, and ferries of Bibb County. The requisitions shall be filed and presented by the chairman of the county commission at its next meeting for the approval of the board. Provided, however, that the chairman shall have full power and authority to make purchases without first obtaining the approval of the whole board if the delay caused by the hereinabove procedure might, in his or her judgment, cause an unnecessary and harmful interruption in the operation of the county road system.

(l) It shall be the further duty of the county engineer to inspect all materials, machinery, equipment, and supplies purchased by Bibb County for use on public roads, bridges, and ferries, when the same is delivered, and the same shall not be accepted and paid for without its first having been approved by him or her.

(m) In the event an emergency should arise in which it would be impossible for the county commission to employ an engineer, as hereinabove provided for, then, in that event, the county commission shall employ a competent road supervisor who need not be an engineer, but when so employed, he or she shall have all the duties and authority of the engineer, and be subject to the provisions of this section; but an emergency shall not exist so long as the State Director of Transportation can nominate an engineer who will accept employment by the board under the terms of this section, it being the intention of this section to provide that, when county roads are to be maintained or constructed in the county, the supervision thereof shall be either under a county engineer, as hereinabove provided for, or, by a road supervisor who is not a member of the county commission.

(n) The county commission is prohibited from authorizing or performing any work on private property with the exception of work performed on church, school, or cemetery property. Any violation of the provisions of this section shall be punishable by a civil fine of not more than five hundred dollars ($500).






Article 14 - Fire Protection.



Article 15 - Gambling.



Article 16 - Government Finance.



Article 17 - Health.

Section 45-4-170 - County Health Department - Service fees.

(a) The West Alabama District Board of Health shall designate the services rendered by the Bibb County Health Department for which a reasonable fee may be charged and shall set the maximum allowable fee to be charged for each service.

(b) The Bibb County Health Department shall be authorized to charge and collect such fees. Any fees to be charged under the authority of this section by the county health department shall be subject to approval by the respective county commission prior to implementation. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(c) No citizen shall be denied any service because that person is unable to pay. West Alabama District Board of Health may establish a sliding fee scale based on ability to pay.

(d) This section shall not apply to nor affect any fees otherwise authorized, set, and collected under state, local, or federal law or regulation.

(e) All fees collected pursuant to this section are hereby appropriated to the Bibb County Health Department which collected such fees.






Article 18 - Highways and Bridges.

Section 45-4-180 - Enforcement of traffic and motor vehicle laws.

The Bibb County Commission may expend funds from the Public Highway and Traffic Fund to enforce state traffic and motor vehicle laws.



Section 45-4-180.01 - Funding.

In Bibb County, the county commission may expend funds accruing to the county from the County Government Capital Improvement Fund in any amount up to 50 percent for the operation of the Bibb County Highway Department, including, but not limited to, expenses for that portion of any costs directly related to the operation of the highway department such as liability insurance, workers' compensation insurance, and bond payments. Any expenditures of the funds shall be approved by the county commission prior to expenditure.






Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Section 45-4-200 - County license inspector; deputy license inspector.

(a) There are hereby created and established the offices of county license inspector and deputy license inspector in Bibb County.

(b) The license inspector, and any deputy license inspectors as may be authorized by the county governing body be appointed by the governing body, and shall serve at the pleasure of such appointing authority.

(c) The salary of the license inspector and any deputy license inspectors shall be in such sum as shall be approved by the governing body of the county and shall be payable in equal monthly installments out of the general fund of the county. The license inspector shall be a county officer. Any deputy license inspectors shall be county officers.

(d) The license inspector and any deputy license inspectors shall, before entering upon the duties of their offices, take the oath of office prescribed in the constitution, and shall enter into bond, which bond, shall be conditioned as other official bonds are conditioned and be in such penal sum and form as the governing body of the county may prescribe. The bond shall be approved by and be filed with the probate judge of the county and may be made by any surety company or companies authorized and qualified to do business in the State of Alabama. All premiums on the bond shall be payable out of the general fund of the county.

(e) The county governing body of such county shall furnish and equip suitable office space for the license inspector and any deputy license inspector, and shall furnish and supply all stationery, equipment, and supplies necessary for the conduct of such offices, except such stationery and supplies as the law requires the State Department of Revenue or the State Department of Finance to furnish license inspectors.

(f) All duties and authority imposed on or vested in license inspectors by Section 40-12-10, or by any other statute, are hereby imposed upon and vested in the office of the county license inspector and in the office of deputy county license inspector created by this section, and such license inspector and such deputy license inspectors shall perform such further duties as may be prescribed by the county governing body.

(g) Fees, commissions, and penalties due to license delinquencies shall be as provided by Section 40-12-10 or by any other statute; provided however, that in addition to all other penalty or fees for delinquency in payment of any license there shall be a delinquency fee in the penal sum of ten dollars ($10).

(h) All citations to delinquents shall be served by mail or otherwise, by any lawful officer, or by the county license inspector or his or her deputy who shall be allowed as a fee five dollars ($5) for each citation served, in lieu of any other fee provided by law for the service of such citations, to be taxed against the delinquent.

(i) No fee, commissions, or penalties shall be paid to any license inspector appointed under the provisions of Section 40-12-10. All fees, commissions, and penalties allowable to the county license inspector, or his or her deputy under any provision of law, or to any license inspector appointed under the provisions of law, or to any license inspector appointed under the provisions of Section 40-12-10, shall be paid into the general fund of the county for the use of the county.






Article 21 - Motor Vehicles.



Article 22 - Parks, Historic Preservation, Musuems, and Recreation.



Article 23 - Sheriff.

Part 1 - Pistol Permits.

Section 45-4-230 - Fee.

The fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twenty dollars ($20) which shall be collected by the Sheriff of Bibb County.






Part 2 - Service of Process Serving Fund.

Section 45-4-231 - Fund established; fees.

(a) This section shall only apply to Bibb County.

(b) The Bibb County Sheriff Service of Process Serving Fund is created and hereinafter referred to in this section as the "fund."

(c) The Sheriff of Bibb County, except for warrants for arrest, may contract with or enter into contract or agreement with a private, public, or governmental entity for the purpose of service of process.

(d)(1) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the criminal division of the district and circuit courts of Bibb County, shall increase the fees by fifteen dollars ($15) per document for the fund.

(2) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the civil division of the district and circuit courts of Bibb County shall increase the fees by fifteen dollars ($15) per document for the fund.

(3) The court official designated in Bibb County by law for the respective courts shall collect the additional service of process fee designated in subdivisions (1) and (2) and remit the fees collected to the sheriff for deposit in the fund.

(e) The sheriff may use the monies generated by this section for law enforcement purposes in Bibb County, including contracting with or entering into a contract or agreement with a private, public, or governmental entity for service of process of documents from the civil or criminal division of the district or circuit court. The funds shall not revert to the general fund of the county at the end of the fiscal year.






Part 3 - Subpoenas.

Section 45-4-232 - Service of witness subpoenas by mail.

In Bibb County, the sheriff shall execute every order from every court in Bibb County to subpoena witnesses as provided in Section 12-21-180, or the service may be made by first class mail as follows: It shall be the duty of the sheriff of the county to enclose the subpoenas in an envelope addressed to the person to be served and place all necessary postage and a return address thereon. In the event the witness subpoena is returned to the sheriff by the post office department of the United States without delivery, the subpoena shall be by the sheriff returned NOT FOUND. All witness subpoenas not returned to the sheriff by the post office department shall be considered for all purposes as sufficient personal and legal service. It is specifically provided, however, that, if the party calling a witness expressly requests in writing that the subpoena be delivered to such witness personally by the sheriff or one of his or her deputies in person, such witness shall be so served. The provisions of this section in reference to service by mail shall not apply, however, to witness subpoenas returnable before the court instanter. Such subpoenas shall be served only a provided in Section 12-21-180.






Part 4 - Work Release Program.

Section 45-4-233 - Work Release board; powers and duties; work release fund; escape of inmates from custody.

In Bibb County, the sheriff shall execute every order from every court in Bibb County to subpoena witnesses as provided in Section 12-21-180, or the service may be made by first class mail as follows: It shall be the duty of the sheriff of the county to enclose the subpoenas in an envelope addressed to the person to be served and place all necessary postage and a return address thereon. In the event the witness subpoena is returned to the sheriff by the post office department of the United States without delivery, the subpoena shall be by the sheriff returned NOT FOUND. All witness subpoenas not returned to the sheriff by the post office department shall be considered for all purposes as sufficient personal and legal service. It is specifically provided, however, that, if the party calling a witness expressly requests in writing that the subpoena be delivered to such witness personally by the sheriff or one of his or her deputies in person, such witness shall be so served. The provisions of this section in reference to service by mail shall not apply, however, to witness subpoenas returnable before the court instanter. Such subpoenas shall be served only as provided in Section 12-21-180.

45-4-233.

(a) This section shall only apply to Bibb County.

(b) As used in this section, the term "board" shall mean the Bibb County Work Release Board, and shall be composed of the following members: The judge of probate of the county, the District Attorney of the 4th Judicial Circuit, and the county sheriff.

(c) The employer of an inmate involved in work release shall pay the wages of the inmate directly to the board. The board may adopt regulations concerning the disbursement of any earnings of the inmates involved in the work release program. The board shall withhold from the inmate's earnings up to 40 percent of his or her gross earnings to pay each cost incident to the inmate's confinement as the board shall deem appropriate. The board may adopt policies to allow the monies to be spent exclusively for the betterment of law enforcement in the public's interest as the sheriff sees fit in addition to operation of the jail. The sheriff shall establish and maintain a work release fund in a bank selected by the sheriff located in Bibb County. All proceeds collected under this section shall be deposited by the sheriff into the work release fund. After deduction from the inmate's gross pay, the remainder of the inmate's earnings shall be credited to his or her account in a local bank and upon his or her release from confinement shall be turned over to the inmate. The board may turn the remainder of the inmate's earnings over to his or her family to be used by them in their support while the inmate is confined, provided the inmate gives written consent to this procedure prior to the inmate's release into the work release program.

(d) The willful failure of an inmate to remain within the extended limits of his or her confinement or to return within the time prescribed by the sheriff to the county jail shall be deemed as an escape from the custody of the sheriff and shall be punishable as provided by law for escaped prisoners.

(e) Employees of the board or persons designated by the board may make investigations and recommendations pertaining to the validity of requests for job opportunities for inmates and to otherwise assist the sheriff in the implementation of the program herein authorized.

(f) The board or members of the board shall endeavor to secure employment for eligible inmates under this section subject to the following:

(1) The employment shall be at a wage at least as high as the prevailing wage for similar work in the area or community where the work is performed in accordance with the prevailing working conditions in the area.

(2) The employment shall not result in displacement of employed workers.

(3) Inmates eligible for work release shall not be employed as strikebreakers or in impairing any existing contracts.

(4) Exploitation of eligible inmates in any form is prohibited.

(g) An inmate granted privileges under this section shall not be deemed to be an agent, employee, or involuntary servant of the board, state, county, or municipality while involved in the free community or while going to and from employment, or other specified areas or while on furlough.

(h) The sheriff shall keep an account of all work release fund transactions for audit by the Department of Examiners of Public Accounts. The work release fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(i) Any actions relating to the operation of the work release program prior to April 21, 2004, are ratified and confirmed. Any existing proceeds derived from the operation of the work release program prior to April 21, 2004, shall be deposited into the work release fund created by this section.






Part 5 - Retirement.

Section 45-4-234 - Receipt of badge, pistol, etc., upon retirement.

Any person employed as a law enforcement officer by the Sheriff's Office of Bibb County for a period of 10 years or more who retires from the office in good standing may receive from the office, without cost, a retired badge, a retired commission card, and his or her service pistol, provided the pistol is furnished by the office.






Part 6 - Jails.

Section 45-4-235 - Operation of jail store; disposition of funds.

(a) The Sheriff of Bibb County or the authorized agents of the sheriff may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population. The county commission, at the request of the sheriff, may contract with a provider to supply and operate the jail store.

(b) All proceeds collected under this section shall be deposited in the county general fund.

(c) The sheriff shall keep an account of all jail store sales. The jail store account shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff and county commission within 30 days of its completion.






Part 7

Section 45-4-236 - Expense allowance; salary.

(a) The Sheriff of Bibb County shall receive an annual expense allowance of eight thousand four hundred eighty dollars ($8,480), payable in equal biweekly installments from the general fund of the county. This expense allowance shall be in addition to all other compensation or benefits granted to the sheriff and may be treated as compensation for retirement purposes.

(b) Effective beginning the next term of office, the annual salary of the Sheriff of Bibb County shall be increased by eight thousand four hundred eighty dollars ($8,480) and the expense allowance provided for in subsection (a) shall become null and void.

(c) In addition, the sheriff shall continue to receive any uniform cost-of-living or other salary increases granted by the county commission to other elected officials in the county.






Part 8

Section 45-4-237 - Minimum qualifications for sheriff; continuing education.

(a) This section shall apply only to Bibb County.

(b) After June 3, 2015, any person qualifying for election to the office of sheriff in the county or any person appointed to serve as sheriff, in addition to any other qualifications required by law, shall meet all of the following minimum qualifications:

(1) The person is a citizen of the United States.

(2) The person has been a resident of the county for at least one year immediately prior to the qualification date.

(3) The person has the qualifications of an elector pursuant to state and federal law and the person has been registered to vote in the county at least one year immediately prior to qualifying.

(4) The person has been awarded a high school diploma or a GED equivalence.

(5) The person is 25 years of age or older prior to qualifying.

(6) The person has three or more years of prior service as a law enforcement officer.

(7) The person has never been convicted of a felony.

(c) Upon election, the sheriff of the county shall attend annually a minimum of 12 hours of executive level continuing education approved by the Alabama Sheriff's Association or the National Sheriff's Association. Certification of annual continuing education shall be filed with the judge of probate of the county by December 31.









Article 24 - Taxation.

Part 1 - Collection of Taxes.

Section 45-4-240 - Revenue collection program.

(a) The County Commission of Bibb County may establish and administer a program of revenue collection for all local taxes, licenses, fees, and other fees, charges, and revenues levied by the county commission pursuant to local law.

(b) The County Commission of Bibb County may, within 30 days' written notice to the State Department of Revenue, assume the collection of all legally authorized tax proceeds levied by the county commission and currently being collected by the State Department of Revenue on behalf of Bibb County.

(c) If the county commission elects to collect one or more of the local taxes, fees, charges, or other revenues under this section, the county shall have the local taxes, fees, charges, and all lawful powers of the State Department of Revenue to collect revenues and to conduct audits to determine the amounts of revenue liable and due to the county.

(d) The county commission may, at its option, hire persons, firms, corporations, auditors, or tax collectors it deems reasonably necessary to carry out the purposes and intent of this section.






Part 2 - Board of Equalization.

Section 45-4-241 - Expense allowance for secretary of board.

The secretary of the Board of Equalization of Bibb County shall receive an additional expense allowance in the amount of two hundred dollars ($200) per month to be paid out of the county general fund. The expense allowance provided for in this section shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.






Part 3 - Redemption of Land.

Section 45-4-242 - Sale and redemption of lands.

(a) The provisions of this section shall apply to Bibb County.

(b) The procedure for selling and redeeming lands for taxes in such county shall be the same as provided in Title 40, except that all such duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the tax collector of the county, and the judge of probate shall be relieved of all such duties.






Part 4 - Tax, ad Valorem.

Division 1 - Buildings, Bridges, and Roads.



Division 2 - Courthouse.

Section 45-4-243.20 - Additional ad valorem tax; disposition of funds.

(a) Subject to the referendum election approval of a majority of the qualified electors of Bibb County, effective October 1, 1988, there is hereby levied an additional two mill ad valorem tax on all taxable property in Bibb County.

(b) The net proceeds of the additional two mill tax herein levied, if approved, shall be used only for the maintenance, repair, and necessary additions of the Bibb County courthouse.






Division 3 - Schools.

Section 45-4-243.40 - Additional ad valorem tax; disposition of funds.

(a) The following words and phrases used in this section, and others evidently intended as the equivalent thereof, shall, in the absence of a clear implication herein otherwise, be given the following respective interpretations herein:

(1) "Amendment No. 3" means that certain amendment to the constitution that was proposed by Act No. 60 enacted at the 1915 Regular Session of the Legislature of Alabama.

(2) "Amendment No. 373" means that certain amendment to the constitution that was proposed by Act No. 6 enacted at the 1978 Second Special Session of the Legislature of Alabama.

(3) "Commission" means Bibb County Commission or other governing body of the county.

(4) "Constitution" means the Constitution of Alabama of 1901.

(5) "County" means Bibb County, Alabama.

(6) "Special countywide tax" means the special ad valorem tax for public school purposes that is authorized in Amendment No. 3 and pursuant to an election held in the county on July 21, 1964, to be levied and collected on taxable property in the county.

(b) The county is presently authorized to levy and collect the special countywide tax at a rate of thirty cents ($.30) on each one hundred dollars ($100) (3 mills on each dollar) of assessed value pursuant to Amendment No. 3. Pursuant to a resolution adopted by the county commission in accordance with the provisions of Amendment No. 373, the county proposes to increase the rate at which the county is authorized to levy and collect the special countywide tax to a maximum rate, for any tax year, which is equal to one dollar sixty cents ($1.60) on each one hundred dollars ($100) (16 mills on each dollar) of assessed value.

(c) Pursuant to subsection (f) of Amendment No. 373 and a resolution heretofore adopted by the county commission after a public hearing, the county commission is hereby authorized to increase the rate at which the county is authorized to levy and collect the special countywide tax to a maximum rate, for any tax year, which is equal to one dollar sixty cents ($1.60) on each one hundred dollars ($100) (16 mills on each dollar) of assessed value.






Division 4 - Transaction Fee for Law Enforcement.

Section 45-4-243.60 - Collection and disposition.

(a) In addition to all other fees and costs provided by law, a special transaction fee of three dollars ($3) shall be paid to the Bibb County Tax Collector when a parcel of property is assessed for ad valorem taxes and ad valorem taxes are collected. The special additional transaction fees shall be collected by the tax collector and deposited in the county general fund for appropriation for law enforcement purposes.

(b) Those persons exempted from paying ad valorem taxes are also exempted from the special transaction fee levied pursuant to this section.









Part 5 - Tax, Sales.

Division 1 - 1989 Tax.

Section 45-4-244 - Levy of tax; exemptions; disposition of funds.

(a) The Bibb County Commission is hereby authorized to levy and provide for the collection of an additional sales and use tax, paralleling the state sales and use taxes, on any sales and use in Bibb County in an amount of one cent ($.01) per dollar of gross sales or usage.

(b) There are exempted and excluded from the provisions of this section the same exemptions and exclusions applicable to the state sales and use taxes.

(c) The proceeds from the taxes provided for herein shall be collected by the State Department of Revenue. The proceeds, less any costs of collection, shall be deposited without delay into the Bibb County Treasury. The amount deducted from the proceeds by the Department of Revenue for the cost of collection shall be an amount equivalent to five percent of the revenue collected hereunder.

(d) The State Department of Revenue shall have the same authority to enforce the provisions of this section that it has to enforce the provisions of the state sales and use tax laws.






Division 2 - 1991 Tax.

Section 45-4-244.20 - County sales tax to parallel state tax; exemptions; collection and disposition of funds; enforcement.

(a) All words, terms, and phrases that are defined in Article 1 of Chapter 23 of Title 40 shall, where used in this section have the meanings respectively ascribed to them in Article 1 except where the context herein clearly indicates a different meaning. In addition, the following words, terms, and phrases where used in this section shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) STATE SALES TAX STATUTES. Article 1 of Chapter 23 of Title 40, which levies a retail sales tax for state purposes, and includes all statutes, heretofore enacted, which expressly set forth any exemptions from the computation of the tax levied in Article 1 and all other statutes heretofore enacted which expressly apply to, or purport to affect, the administration of Article 1 and the incidence and collection of the tax imposed therein.

(2) STATE SALES TAX. The tax imposed by the state sales tax statutes.

(3) MONTH. A calendar month.

(4) FISCAL YEAR. The period commencing on October 1 of each calendar year and ending on September 30 of the next succeeding calendar year.

(b)(1) There is hereby authorized to be levied and imposed in Bibb County, in addition to all other taxes of every kind now imposed by law, a county tax to be determined by the application of rates against gross sales or gross receipts as the case may be, upon the unanimous recorded approval of a resolution by the Bibb County governing body, as follows:

a. Upon every person, firm, or corporation (including the State of Alabama and its Alcoholic Beverage Control Board in the sale of alcoholic beverages of all kinds, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether such institutions be denominational, state, county, or municipal institutions, any association or other agency or instrumentality of such institutions) engaged or continuing within Bibb County in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character (not including, however, bonds or other evidence of debt or stocks, nor sales of materials and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, barges, ships, and other watercraft of over 50 tons burden), an amount equal to one percent of the gross proceeds of sales of the business except when a different amount is expressly provided herein. Any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such business at the rates specified, when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as a retailer, on the gross sales of the business.

b. Upon every person, firm, or corporation engaged or continuing within Bibb County in the business of conducting or operating places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theaters, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games (including athletic contests conducted by or under the auspices of any educational institution within this state, or any athletic association thereof, or other association whether such institution or association be denominational, a state, or county, or municipal institution, or association or a state, county, or city school, or other institution, association or school), skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description, conducted or carried on within Bibb County, an amount equal to one percent of the gross receipts of any such business.

c. Upon every person, firm, or corporation engaged or continuing within Bibb County in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of personal property, an amount equal to one-fourth of one percent of the gross proceeds of the sale of such machines; provided, that the term "machines," as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

d. Upon every person, firm, or corporation engaged or continuing within Bibb County in the business of selling at retail any automotive vehicle or truck trailer, semitrailer, or house trailer, or mobile home set-up materials and supplies including but not limited to steps, blocks, anchoring, cable pipes, and any other materials pertaining thereto, an amount equal to one-fourth of one percent of the gross receipts of sale of the automotive vehicle or truck trailer, semitrailer, or house trailer, or mobile home set-up materials and supplies; provided, that where any used automotive vehicle or truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

e. Upon every business, firm, or corporation engaged or continuing within Bibb County in the business of selling through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products and substitutes therefor, there is hereby levied a tax equal to one percent of the cost of such food, food products, and beverages sold through such machines, which cost for the purpose of this subdivision shall be the gross proceeds of sales of such business.

(2) There are exempted, however, from the provisions of this section and from the computation of the amount of the tax imposed in this section the gross receipts of any business and the gross proceeds of all sales which are exempted under the state sales tax statutes from the computation of the amount of the state sales tax.

(c) The tax authorized to be levied in this section shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues. All tax levied pursuant to this section shall be paid to and collected by the State Department of Revenue at the same time and along with the collection of the state sales tax. On or prior to the due dates of the tax levied pursuant to this section, each person subject to such tax shall file with the State Department of Revenue a report in such form as may be prescribed by the department, setting forth, with respect to all sales and business that are provided in this section to be used as a measurement of the tax authorized to be levied in this section; provided, however, that the report shall include also such other items of information pertinent to the tax in the amount thereof as the State Department of Revenue may require. Any person subject to the tax authorized to be levied in this section may defer reporting credit sales until after their collection, and in the event he or she so defers reporting them, he or she shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the tax due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the chairman of the governing body of Bibb County, or his or her designated agent, at reasonable times during business hours.

(d) Each person engaging or continuing within Bibb County in a business subject to the tax authorized to be levied in this section shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the tax. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount herein required to be so added to the sales or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the tax or any portion thereof.

(e) The tax shall constitute a debt due Bibb County and may be collected by civil suit, in addition to all other methods provided by law and in this section. The tax, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. All of the provisions of the revenue laws of this state which apply to the enforcement of liens for license taxes due this state shall apply fully to the collection of the tax herein authorized to be levied, and the State Department of Revenue, for the use and benefit of Bibb County, shall collect such tax and enforce this section and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state sales tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the tax authorized to be levied by this section, and to otherwise enforce the provisions of this section, including any litigation involving this section; and the department shall pay the special counsel such fees as it deems necessary and proper from the proceeds of the tax collected by it for Bibb County.

(f) All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, including discounts to licensees, making of monthly reports, and keeping and preserving records with respect thereto, interest after due date of tax, penalties for failure to pay tax, make reports, or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with the provisions of this section when applied to the tax authorized to be levied shall apply to the tax. The state Commissioner of Revenue and the State Department of Revenue shall have and exercise all of the same powers, duties, and obligations with respect to the tax that are imposed on the commissioner and the department, respectively, by the state sales tax statutes. All provisions of the state sales tax statutes that are made applicable in this section to the tax herein authorized to be levied and to the administration of this section are hereby incorporated herein by reference and made a part hereof as if fully set forth herein.

(g) The State Department of Revenue shall charge Bibb County for collecting the special tax herein authorized to be levied, which charge shall not exceed five percent of the amount collected. Such charge may be deducted once each month from the special tax collected before certifying the amount of the tax due Bibb County. The state Commissioner of Revenue shall pay into the State Treasury all tax collected under this section, as such tax moneys are received by the State Department of Revenue; and on or before the tenth day of each successive month (commencing with the month following the month in which the department makes the first collection hereunder), the commissioner shall certify to the state Comptroller the amount of tax collected under the provisions of this section and paid by him or her into the State Treasury for the benefit of Bibb County during the month immediately preceding the making of such certificate; provided, however, that before certifying the amount of the tax paid into the State Treasury for the benefit of Bibb County during each month, the commissioner may deduct from the tax collected the charges due the department for the collection of the tax. It shall be the duty of the Comptroller to issue his or her warrant each month payable to Bibb County in an amount equal to the amount so certified by the state Commissioner of Revenue as having been collected for the use of Bibb County and paid into the State Treasury.

(h) Proceeds received by Bibb County from the tax herein authorized to be levied shall be used as follows:

(1) During the first 12 months of the collection of the tax:

a. Sixty-two and one-half percent shall be used to pay the costs of acquiring and providing real property, and utilities services in connection therewith, for use by the State of Alabama in the event the state should construct a prison or correctional facility in Bibb County and to provide for the promotion of economic development and tourism in Bibb County, as may be directed by the governing body of Bibb County;

b. Twelve and one-half percent shall be used to pay the costs of acquiring a vote counter and such other items of equipment and machinery as may be directed by the governing body of Bibb County; and

c. Twenty-five percent shall be paid into the general fund of Bibb County; and

(2) From and after the thirteenth month of collection of the tax,

a. Seventy percent shall be paid into the general fund of Bibb County;

b. Fourteen percent shall be used to provide fire protection services in Bibb County, as may be directed by the governing body of Bibb County;

c. Ten percent shall be used for the promotion of economic development and tourism in Bibb County, as may be directed by the governing body of Bibb County;

d. One percent to the rescue and medical squads;

e. Two percent to the public library;

f. Two percent to the public parks; and

g. One percent to the airport authority.









Part 6 - Tobacco Tax.

Section 45-4-245 - Collection and enforcement; disposition of funds.

(a) The Bibb County Commission is hereby authorized to impose upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Bibb County a county privilege, license, or excise tax up to the following amounts:

(1) Four cents ($0.04) for each package of cigarettes, made of tobacco or any substitute therefor.

(2) Four cents ($0.04) for each cigar of any description made of tobacco or any substitute therefor.

(3) Four cents ($0.04) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which is prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(4) Four cents ($0.04) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in subsection (c) of this section.

(5) Four cents ($0.04) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

The privilege, license, or excise tax shall be in addition to all other taxes heretofore imposed by law.

Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.

(b) Upon adoption by the Bibb County Commission, every person, firm, corporation, club, or association that sells or stores or receives for the purpose of distribution in Bibb County any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and the tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products. It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Bibb County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating any of the provisions of this section shall be guilty of a misdemeanor, and upon conviction shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail for not more than 60 days, or by both such fine and imprisonment. Each act in violation of this section shall constitute a separate offense.

(c) The tax hereby authorized shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 through Section 40-25-28. The State Department of Revenue shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax.

(d) The State Department of Revenue is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this section. All such rules and regulations duly promulgated shall have the force and effect of law.

(e) All laws, and rules and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this section as fully as if set out herein.

(f) The proceeds from the tax hereby authorized, less the actual costs of collection not to exceed five per centum shall be paid by the State Department of Revenue into the county general fund of Bibb County to be expended at the discretion of the county commission.

(g)(1) None of the provisions of this section shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(2) This statute shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.






Part 7 - Tax Assessor/Collector.

Division 1

Section 45-4-246 - Budgetary operations.

The Tax Assessor/Collector of Bibb County, respectively, shall be responsible for the budgetary operations and functions of his or her office. The expenses of the office shall be financed on a pro rata share basis from the proceeds of any state, county, and municipal ad valorem taxes collected in the county in the same manner as the salary of the tax assessor/collector is paid pursuant to Section 40-6A-2. Any funds retained by the office pursuant to this section shall be used solely for the operation of the office, respectively, subject to approval of the budget for the office by the county commission in the same manner as the budget is currently approved.






Division 2 - Supernumerary Tax Collector/Assessor, Compensation.

Section 45-4-246.20 - Cost-of-living increases.

In Bibb County, any supernumerary tax assessor-collector serving on August 1, 2016, shall be entitled to a three percent cost-of-living increase in compensation. The sum to cover the cost-of-living increase shall be deducted on a pro rata millage basis by the tax collecting official in the county from taxes collected and shall be paid to the supernumerary official in the same manner as the salary of the supernumerary official is paid pursuant to Section 40-6-3.












Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 4A - BIBB COUNTY MUNICIPALITIES.

Article 1 - Brent.



Article 2 - Centreville.



Article 3 - Smith Hill.



Article 4 - West Blocton.






Chapter 5 - BLOUNT COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-5-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Blount County local laws enacted after 1978 and all Blount County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no affect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangements, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.



Section 45-5-11 - Cost-of-living adjustment for supernumerary county officers.

Beginning October 1, 2007, each supernumerary county officer, or his or her surviving spouse, if applicable, shall receive the same percentage cost-of-living adjustment (COLA) to income as the COLA provided for county employees, payable from the county general fund.






Article 2 - Alcholic Beverages.

Section 45-5-20 - Regulation of sale and distribution of draft beer.

Each city council of a municipality located in Blount County, by ordinance, may authorize each retail licensee of the Alcoholic Beverage Control Board to sell, dispense, or distribute draft beer.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.

Section 45-5-40 - Branch banking.

After May 20, 1985, any bank which is authorized by law to do a general banking business in Blount County may, with the written consent of the State Department of Banks, open, establish, and operate branch banks, branch offices, or places for doing a banking business anywhere within the county, any other provision of law to the contrary notwithstanding.






Article 5 - Constables.

Section 45-5-50 - Office abolished.

In Blount County, effective at the end of the current term of office, the office of constable provided for in each election precinct pursuant to Chapter 23, Title 36, is abolished.






Article 6 - Coroner.

Section 45-5-60 - Expense allowance.

Repealed by Act 2008-424, p. 824, §4, effective May 16, 2008.



Section 45-5-60.01 - Additional expense allowance; compensation.

(a) Commencing on August 1, 2000, the Coroner of Blount County shall be entitled to an additional expense allowance in the amount of four thousand eight hundred dollars ($4,800) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(b) Beginning with the expiration of the term of the incumbent coroner, the annual salary for the Coroner of Blount County shall be twelve thousand dollars ($12,00) per annum, payable in equal monthly installments from the general fund of the county and at that time, subsection (a) shall become null and void.

(c) The expense allowance and salary provided in this section shall be inoperative if the coroner receives an additional expense allowance or salary increase pursuant to general law during the current term of office or effective upon the beginning of the next term of office which is equal to or greater than the amount provided by this section.



Section 45-5-60.02 - Additional expense allowance; health care benefits; cost-of-living increases.

(a) Commencing on May 16, 2008, the Coroner of Blount County shall be entitled to an additional expense allowance in an amount equal to the employer portion of all health care benefits provided to any other elected official of Blount County to be paid in equal monthly installments out of the county general fund. The expense allowance shall be in addition to all other expense allowances, compensation, or salary provided by law.

(b) Beginning the next term of office for coroner, the expense allowance authorized in subsection (a) is repealed and, subject to approval of the Blount County Commission prior to the beginning of each term of office, the coroner may receive the same health care benefits provided any other elected official of Blount County.

(c) Beginning with the next term of office for the coroner, the coroner shall be entitled to the same cost-of-living increases that all other Blount County officials receive at the time of adoption of the annual budget.






Article 7 - County Commission.

Part 1 - Compensation and Expenses.

Section 45-5-70 - Expense allowance.

Each member, except the chair, of the County Commission of Blount County shall be entitled to receive an expense allowance in the amount of five hundred dollars ($500) per month to be paid out of the county general fund. This expense allowance shall be in addition to any and all other compensation and salary provided for by law.






Part 2 - Contingent Fund.

Section 45-5-71 - Appropriations from general fund.

(a) The Blount County Commission may appropriate from the county general fund an amount not exceeding two thousand five hundred dollars ($2,500) for each fiscal year, for a contingent fund to be used for any purpose the commission may deem appropriate.

(b) Any funds appropriated for a fiscal year which remain unexpended at the end of the fiscal year shall revert to the county general fund.






Part 3 - Districts.

Section 45-5-72 - Members elected from single-member districts; reapportionment.

(a) Effective the next election of the Blount County Commission, the members of the Blount County Commission shall be elected from single-member districts. Each member of the commission shall be a resident and qualified elector of the district he or she represents.

(b) Not later than January 1, 2002, the Blount County Commission shall adopt a plan dividing the county into districts of approximately equal population based on the immediately preceding federal decennial census. The variation between districts shall not exceed five percent plus or minus based on districts of equal population.

(c) The county commission shall reapportion the commission districts in accordance with the standard in subsection (b) after each federal decennial census.

(d) The members of the Blount County Commission serving pursuant to this section shall serve full-time.






Part 4 - Membship; Chair.

Section 45-5-73 - Compensation.

The position of county commissioner of Blount County shall be a full-time position. Such commissioner shall receive compensation for serving as full-time officers in accordance with the minimum allowable by state law. The chairman of the county commission shall not be considered a county commissioner for the purposes of this section.






Part 5 - Private Roads.

Section 45-5-74 - Repair and maintenance.

The county commissioners of Blount County may authorize the use of county personnel and county equipment to load sand, gravel, and chert for the purpose of repairing and maintaining existing private roads when the use of the personnel and equipment is not detrimental to the use for county purposes and when the county is compensated for the reasonable costs of the use of the personnel and equipment, including any indirect costs such as overhead and depreciation.






Part 6 - Regulation of Explosives.

Section 45-5-75 - Rules and regulations; bond.

(a) The Legislature finds and declares that the regulation of the detonation of explosives for industrial purposes is not currently regulated and that it is in the interest of the health and safety of the citizens of Blount County for the Blount County Commission to regulate the detonation of explosives for industrial purposes.

(b) Any law to the contrary notwithstanding, the Blount County Commission may adopt, amend, repeal, and enforce reasonable rules and regulations governing the detonation of explosives for industrial purposes. Industrial purposes shall include but shall not be limited to the detonation of explosives for the hardening of metal.

(c) The rules and regulations of the county commission shall include a provision for the licensing of persons who detonate explosives for industrial purposes and use permits for the detonation of explosives for commercial purposes.

(d) The Blount County Commission is hereby empowered to require all licensed applicants to post a bond, in an amount to be approved by the commission, so as to insure that adequate compensation is available in case of injury or damage to any citizen or legal entity of Blount County, as a result of the blasting operation.






Part 7 - Revenue Collection.

Section 45-5-76 - Collection program; establishment and administration; powers; hiring.

(a) The County Commission of Blount County may establish and administer a program of revenue collection for all legally authorized fees, taxes, licenses, and other revenues not presently being collected locally.

(b) The County Commission of Blount County may with 30 days' written notice to the State Department of Revenue assume the collection of all such legally authorized tax proceeds currently being collected by the State Department of Revenue on behalf of Blount County.

(c) If the county commission elects to collect one or more taxes, fees, or licenses, or other revenues under this section, the county shall have all lawful powers of the State Department of Revenue to collect revenues and conduct audits to determine the amounts of revenue liable and due to the county.

(d) The county commission may, at its option, hire such persons, firms, corporations, auditors, or tax collectors it deems reasonably necessary to carry out the purposes and intents of this section.









Article 8 - Courts.

Part 1 - Court Costs.

Section 45-5-80 - Service for actions instituted outside Alabama; Sheriff's Department Fund.

(a) In Blount County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of twenty dollars ($20) in the service of any papers or documents by the sheriff or any deputy sheriff arising out of any civil or criminal action instituted outside the State of Alabama, whether at law or equity. The costs shall be collected in the same manner as other court costs in actions instituted or arising outside the State of Alabama.

(b) All funds generated by the provisions of this section shall be paid into the General Fund of Blount County, designated for the "Sheriff's Department Fund," and shall be used for the costs and expenses incurred and related to the service of the civil or criminal papers or documents.

45-5-80.10.

(a) In Blount County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of twelve dollars fifty cents ($12.50) in the service of any papers or documents by the sheriff or any deputy sheriff arising out of any civil or quasi-civil proceeding at law or in equity, whether such proceeding is in any inferior court, municipal court, district court, or circuit court and whether such proceeding is filed in or arising in any of the courts, or on appeal, certiorari or otherwise to the district court or the circuit court. The costs shall be collected in the same manner as other costs in such cases in the respective courts.

(b) All funds generated by the provisions of this section shall be paid into the General Fund of Blount County, designated for the "Sheriff's Department Fund," and shall be used for the costs and expenses incurred and related to the service of the civil papers or documents.



Section 45-5-80.10 - Services of papers or documents; disposition of funds.

(a) In Blount County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of twelve dollars fifty cents ($12.50) in the service of any papers or documents by the sheriff or any deputy sheriff arising out of any civil or quasi-civil proceeding at law or in equity, whether such proceeding is in any inferior court, municipal court, district court, or circuit court and whether such proceeding is filed in or arising in any of the courts, or on appeal, certiorari or otherwise to the district court or the circuit court. The costs shall be collected in the same manner as other costs in such cases in the respective courts.

(b) All funds generated by the provisions of this section shall be paid into the General Fund of Blount County, designated for the "Sheriff's Department Fund," and shall be used for the costs and expenses incurred and related to the service of the civil papers or documents.



Section 45-5-80.20 - Conviction of misdemeanor or felony.

(a) In Blount County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of ten dollars ($10) upon conviction in any criminal proceeding arising out of the commission of a misdemeanor or felony. The costs shall be collected in the same manner as other costs in such cases in the respective courts.

(b) All funds generated by the provisions of this section shall be paid into the General Fund of Blount County and shall be used exclusively for the maintenance and supervision of the county jail building.



Section 45-5-80.30 - Civil and criminal cases; service of pleadings or documents.

(a) In addition to any court costs and fees now or hereafter authorized in Blount County, the Blount County Commission may impose by resolution of the commission an additional fee in an amount not to exceed twenty dollars ($20) to be assessed and taxed as costs on each civil case and on each criminal case, including traffic cases, but excluding small claims cases, filed in the circuit court, district court, or any municipal court in Blount County, as well as an additional fee not to exceed five dollars ($5) for the service of a pleading or other document in connection with any action or case. These fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(b) The additional fees when collected by the clerks or their collection officers of the courts shall be paid into the General Fund of Blount County to be used by the Blount County Commission for the operation, equipping, furnishing, and financing of a newly constructed county jail. The Blount County Commission may set and adjust by resolution the fees within the limits authorized by this section based on the needs associated with the county jail.



Section 45-5-80.40 - Additional fee; municipal courts.

(a) In addition to any court costs and fees now or hereafter authorized in Blount County, the Blount County Commission may impose by resolution of the commission an additional fee in an amount not to exceed forty dollars ($40) to be assessed and taxed as costs on each civil case and on each criminal case, including traffic cases. These fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(b) The municipal courts of Blount County that have opted not to be included in the District Court of Blount County shall collect costs, fees, fines, and charges from cases that originate and are executed in the municipal courts from violations within the municipalities. The municipality shall retain 50 percent of the costs, fees, fines, and charges collected and 50 percent shall be remitted by the clerk to the General Fund of Blount County.

(c) The additional fees when collected by the clerks or their collection officers of the courts shall be paid into the General Fund of Blount County to be used by the Blount County Commission for the operation, equipping, furnishing, and financing of the county jail or other law enforcement expenses.






Part 2 - Jury Commission.

Section 45-5-81 - Compensation.

In addition to any compensation provided by the state, each member and the clerk of the jury commission in Blount County shall receive a supplemental salary in the amount of twenty dollars ($20) per day for each day spent in the discharge of his or her duties up to a maximum of 120 days per year to be paid out of the county treasury upon the warrant of the probate judge of the county upon satisfactory evidence that such service has been rendered. That part of the compensation of the members and the clerk of the jury commission not paid by the state shall be paid from the general fund of the county.






Part 3 - Probate Court.

Division 1 - Compensation.

Section 45-5-82 - Compensation for Judge of Probate.

Immediately upon May 2, 1994, the salary of the Judge of Probate of Blount County shall be increased by the amount of three hundred dollars ($300) per month, and upon receipt of the salary increase provided by this section, the judge of probate shall no longer receive the expense allowance in the same amount currently provided by law to the judge of probate as a member of the county commission.






Division 2 - Recording of Instruments.

Section 45-5-82.20 - Name and address of grantee; liability; falsification; application.

(a) In Blount County no probate judge shall receive for record or permit the recording of any instrument in which the title to real property, or any interest therein, or lien thereon, is conveyed, granted, encumbered, assigned, or otherwise disposed of, unless such an instrument has endorsed on it, a printed, typewritten, or stamped statement showing the name and address of the grantee in the instrument.

(b) The probate judge shall not be liable in damages or penalty for any error or mistake in the performance of the duties prescribed by this section if committed in good faith.

(c) Any person who falsifies or is a party to the falsification of such a statement as described in subsection (a), shall be guilty of a misdemeanor.

(d) Subsection (a) shall not apply to any will, decree, court order, or judgment; to any instrument executed or acknowledged prior to October 1, 1984; nor to any instrument executed or acknowledged outside of the county or counties to which this section applies.



Section 45-5-82.30 - Special recording fee.

On and after July 22, 1987, a special recording fee of two dollars ($2) shall be paid to the county, and collected by its judge or probate, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office, and on and after such date no such instrument shall be received for record in the office of the judge of probate unless the special recording fee of two dollars ($2) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the probate office at the discretion of the governing body of the county. All special recording fees so collected shall be deposited into the county treasury to the credit of the probate office to be expended by the judge of probate, at his or her discretion for improving the recording system, purchase of equipment, indexing, and other related office expense for general office operations.









Part 4 - Investigator.

Section 45-5-83 - Investigators.

(a) In Blount County, the district attorney for the Forty-first Judicial Circuit may appoint, with the concurrence of the county governing body, an investigator for the office who shall serve at the pleasure of the district attorney. The investigator shall be responsible to the district attorney and shall perform all duties assigned by the district attorney.

(b) The investigator authorized by this section shall have the same authority and powers vested in deputy sheriffs and all other law enforcement officers of this state, including the power of arrest, and in addition thereto, he or she may administer oaths and take testimony.

(c) Compensation of the investigator shall be a minimum of twenty-two thousand dollars ($22,000) per year. The salary shall be set by the district attorney with the approval of the county commission and shall be paid from any funds available for the operation of the office of the district attorney.

(d) Equipment and supplies for the investigator and other expenses of the investigator shall be paid for in the same manner as paid for other employees in the office of the district attorney.









Article 9 - Economic and Industrial Development and Tourism.

Section 45-5-90 - 2020 Strategic Planning Commission.

(a) In Blount County, there is hereby created the "Blount County 2020 Strategic Planning Commission" (hereinafter called the commission), for the development of long-term goals and objectives for Blount County covering economic, environment, business, and education, and other significant areas of concern to the citizens of the county, whose members shall serve on a voluntary basis and without compensation.

(b)(1) The commission shall be composed of volunteer residents of the county who submit written applications to the appointing authority. The appointing authority will be composed of the Blount County Probate Judge, the President of the Blount County/Oneonta Chamber of Commerce, and the Blount County Legislative Delegation. The following appointive positions will be created: Director, deputy director, associate directors for the areas described in subdivision (2), and other commission membership positions as the appointing authority may offer.

(2) An associate directorship shall be available for each of the following areas:

a. Education.

b. Economic development.

c. Business and industry.

d. Recreation and tourism.

e. Environment.

f. Governmental roles and relations.

g. Agriculture and forestry.

h. Health.

i. Any other areas deemed necessary by the appointing authority. However, the commission shall not consist of more than 25 appointees at any given time.

(3) The appointing authority shall make all appointments for a period of five years for each position described or that is subsequently created. Successors shall be appointed by the appointing authority for five-year terms. Appointees may be reappointed for one additional term. Vacancies for the unexpired terms shall be filled by the appointing authority.

(4) Formulation of the 2020 plan should involve a wide spectrum of individuals and interests reflecting the diversity of citizens of the county. Each associate director serving as chairperson of one of the areas shall be encouraged to include any number of interested persons in the development of the plan components. Wide publicity and encouragement should be given to the total effort to make certain that all interested parties are aware of it.

(c) The commission is authorized to receive, hold, and expend any public or private grant or grants for a specific purpose and is authorized to receive financial or other assistance from any governmental agency if approved by the agency for the purposes without limitation, of the hiring of clerical or office personnel, supplies, furniture, office space, other accommodations, or equipment.

(d)(1) The commission shall prepare a comprehensive plan describing in detail what Blount County should and can be in the year 2020. The plan should cover desired economic, educational, environmental, and other quality of life conditions that would reflect the aspirations, needs, and responsibilities of Blount County citizens as the county moves ahead into its second century. Benchmark goals, objectives, and actions required to attain the overall 2020 goals shall also be established for the years 1995, 2000, 2005, 2010, and 2015.

(2) The 2020 plan and its benchmark components shall be completed and presented to the appointing authority no later than January 15, 1994. It shall be made available to all interested citizens of the county and to other interested parties as appropriate.

(3) During each benchmarks year (and possibly at other times if deemed necessary by the commission) the plan shall be reviewed by the commission, and revised and updated as needed to insure that changing conditions and opportunities are recognized and incorporated into the plan for the year 2020 and for all intervening benchmark years. This review should likewise extend the overall plan to maintain its life cycle at 25 years. For example, the review made in the year 2000, should establish long-range goals for the year 2025; the 2005 review would establish goals for 2030; and always with comprehensive information relating to the five-year interval benchmark years.

(e) The commission shall not engage in partisan politics in any form concerning its official duties.






Article 10 - Education.

Part 1 - Board of Education.

Division 1 - Districts.

Section 45-5-100 - Compensation.

(a) Members of the county Board of Education of Blount County, except the member serving from beat or precinct 36, serving on August 10, 1973, shall serve out the terms for which they have theretofore been elected. The Governor shall appoint a member of the board to fill the vacancy caused by the elimination of a member from beat or precinct 36 for the remainder of the term for which the member from the beat or precinct 36 had theretofore been elected. Their successors shall be elected as provided in this section.

(b) For the purpose of the nomination and election of members of the county board of education, that part of Blount County lying outside the corporate limits of the City of Oneonta is redivided into five districts having the following beats and boundaries as established on May 7, 1992:

(1) DISTRICT I: Mount High, Smoke Rise, Blount Springs, Hayden, Bangor/Sugar Creek, and Nectar.

(2) DISTRICT II: Blountsville, Summit, and Royal.

(3) DISTRICT III: Murphrees Valley, Susan Moore, Brooksville, and Snead.

(4) DISTRICT IV: Rosa, Cleveland, Locust Fork, and Dallas/Selfville.

(5) DISTRICT V: Remlap, Pine Mountain, Allgood, Holly Springs, and Straight Mountain.

(c)(1) One member of the county board of education of Blount County shall reside in and be a qualified elector of each of the several above described districts; and one of such members shall be nominated by the qualified electors of each of the several districts, such member being nominated by the qualified electors of the district he or she resides in and represents. All members of the board shall be elected by the qualified electors of all the county, except that part lying within the corporate limits of the City of Oneonta. Such members shall be elected as follows: Successors to the member appointed to serve out the term of the member from Beat 36 of Blount County on August 10, 1973, shall be nominated by the qualified electors of district number five as hereinabove described and successors to the member serving from district number four of Blount County exclusive of Beat 36, on August 10, 1973, shall be nominated by the qualified electors of district number four as hereinabove described. They shall be elected at the general election in 1974 and each six years thereafter.

(2) Successors to the members serving from districts numbers one and two on August 10, 1973, shall be nominated by the qualified electors of districts numbers one and two, respectively, as hereinabove described. They shall be elected at the general election in 1976 and each six years thereafter.

(3) Successors to the member serving from district number three on August 10, 1973, shall be nominated by the qualified electors of district number three as hereinabove described; and shall be elected at the general election in 1978 and each six years thereafter.

(4) The nomination of members of the board shall be made in the year such members, respectively, shall be elected.

(d) The members of the Board of Education of Blount County shall possess all the qualifications required by the constitution and general laws of the State of Alabama for members of county boards of education, and in addition thereto, each member must be a resident citizen and qualified elector of the designated district for which he or she is nominated and elected.






Division 2 - Expenses.

Section 45-5-100.20 - Expense allowance.

In Blount County, the members of the county board of education are hereby granted an additional expense allowance in the amount of two hundred dollars ($200) per month. The expense allowance shall be in addition to any and all other salary, compensation, and expense allowances provided for by law and shall be paid out of the same funds as are used to pay other compensation of the board members.









Part 2 - Insurance of Schools.

Section 45-5-101 - Board of Education authorized to insure school property.

In accordance with Section 41-15-1, the Blount County Board of Education is hereby authorized to insure school buildings and property in the state insurance fund or in an insurance company, whichever in the opinion of such board provides the best coverage for such school buildings and property.






Part 3 - Superintendent.

Section 45-5-102 - Method of electing superintendent.

The Blount County Superintendent of Education shall be elected by only those qualified electors residing in the jurisdiction of the Blount County School District.









Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-5-110 - Expense allowance.

Each member of the Board of Registrars of Blount County, upon approval by the Blount County Commission, shall be entitled to receive an additional expense allowance of twenty dollars ($20) per day to be paid as prescribed by general law for the payment of other compensation and expenses of the members of the board of registrars. The portion of the compensation of the board of registrars which is not paid by the state shall be paid from the county general fund.






Part 2 - Voter Registration and Procedure.

Section 45-5-111 - Appointment of clerks; rules and regulations.

(a) The Probate Judge of Blount County shall appoint one or more regular clerks in the probate office as deputy registrars empowered to take applications, testimony, and oaths of applicants for voting registration at any time the probate office is open to the public for business. Such application shall then be submitted to the board of registrars at their next meeting and the board shall notify the applicants in writing of their action on the application.

(b) The board of registrars is hereby authorized and empowered to promulgate such rules and regulations necessary to carry out the provisions of this section.



Section 45-5-111.20 - Use of voting machines.

In Blount County, election officials shall allow voters who have signed in to vote, to use the voting machine with the fewest number of voters standing in line to use the machines.









Article 12 - Emploeyes.

Section 45-5-120 - Merit system; board; violations.

(a) This section shall apply only in Blount County, Alabama.

(b) As used in this section, unless the context clearly requires a different meaning:

(1) "County" means Blount County;

(2) "Municipality" means any municipality in Blount County;

(3) "Employee" means any person, including law enforcement officers, not excepted by subsection (c), who is employed in the service of Blount County or any municipality of Blount County or any board, agency, or instrumentality thereof;

(4) "Merit employee" means any such employee who shall have completed one year of probationary employment;

(5) "Board" means the merit system board created by this section;

(6) "Appointment authority" means in the case of employees in the offices of the elected officials of the county or of a municipality, such elected officials, and means, in the case of all other county or municipal employees, the county or municipal governing body, or the board or other agency supervising their work.

(c) The provisions of this section shall apply to all officials and employees in the service of the county or any board, agency, or instrumentality thereof except: (1) persons holding elective offices; (2) members of appointive boards, commissions, and committees; (3) all employees of the county board of education in a teaching or administrative position; (4) independent contractors; and (5) any person whose employment is subject to the approval of the United States government or any agency thereof; (6) the chief deputy sheriff and chief clerk in the sheriff's department; and (7) the chief of police of any municipality.

(d) All employees to whom the provisions of this section apply shall be governed by merit system rules and regulations prescribed in or promulgated pursuant to this section, administered by the merit system board, the creation of which is provided for in subsection (e). Present employees shall remain in their respective employments during good behavior; but nothing herein shall be construed to prevent or preclude the removal of such an employee for cause in the manner hereinafter provided; and such employees shall be subject fully to this section.

(e)(1) There is hereby created the Merit System Board of Blount County, Alabama, which shall become effective within 60 days of its passage by the majority vote of the people of Blount County and shall be composed of five members;

a. One member shall be appointed by the Blount County Commission and one member by the municipalities of the county.

b. One member shall be appointed by Blount County Lodge No. 28 of the Fraternal Order of Police, and one member by all other county employees.

c. One member shall be appointed jointly by paragraph a. and b.

(2) Original appointees shall serve for terms of one, two, and four years, assignment of terms to be determined by drawing lots. Thereafter, all appointees shall serve for a period of four years. No person shall be appointed to the board unless he or she is a resident and qualified elector of Blount County and over the age of 21 years.

(3) Members of the board shall take the constitutional oath of office, which shall be filed in the office of the probate judge. Vacancies on the board shall be filled for the unexpired term of the vacant position in the same manner as original appointments. The members of the board shall elect a chairman and secretary from among their members. Any member of the board who becomes a candidate for, or is elected or appointed to another public office of profit must vacate his or her office as a member of the board. All board members cannot be an elected official, appointed employee, or employee of the municipal or county government.

(f) Each member of the board shall serve without compensation.

(g) The board shall fix the times for its regular meetings; and it may hold special, adjourned, or called meetings at any time. A majority of the members of the board shall constitute a quorum for the transaction of business. All meetings of the board shall be held in the Blount County Courthouse. The board may prescribe rules governing its procedure provided such rules are not inconsistent with this section.

(h) The county governing body shall provide the board with secretarial help when needed during meetings and shall assign an area from time to time for the meetings. Also, material needed for meetings and storage space and/or filing cabinets. The compensation and all expenses of the board arising under the provisions hereof shall be paid from the funds of the county on the order of the board in the same manner as other expenses are paid.

(i) The board shall keep minutes of its meetings and a record of all business transacted by it. Its records, except those which the rules of the board require to be held confidential for reasons of public policy, shall be open for inspection by any resident of the county at all reasonable times.

(j) All appointments, other than temporary appointments, shall be probationary for one year from the date of appointment. A probationary employee may be discharged by the sheriff or a governmental entity at their pleasure at any time before the expiration of one year from his or her appointment. After he or she shall have served for one year in the position to which he or she was appointed or employed, such employee shall become a merit employee.

(k) The appointing authority shall have authority to suspend without pay a merit employee for any personal misconduct, or fact, affecting or concerning his or her fitness or ability to perform his or her duties in the public interest. In the event a merit employee is suspended without pay for more than 30 days in any one year, he or she shall be entitled to a public hearing by the board upon written demand filed within five days from the date of the order of suspension. If, after hearing, the board determines that the action of the appointing authority was not with good cause, the suspension shall be revoked.

(l)(1) The governing body of the county or a municipality, any member of such a governing body, or the head of any department or office can remove, discharge, or demote any merit employee who is directly under such governing body, member thereof, or department head, provided that within five days a report in writing of such action is made to the board, giving the reason for such removal, discharge, or demotion. The employee shall have 10 days from the time of notification of his or her removal, discharge, or demotion in which to appeal to the board. If such appeal is filed, the board shall thereupon order the charges or complaint to be filed forthwith in writing, if not already filed, and shall hold a hearing de novo on such charges. No merit employee shall be removed, discharged, or demoted except for some personal misconduct, or fact, rendering his or her further tenure harmful to the public interest, or for some cause affecting or concerning his or her fitness or ability; and if such removal, discharge or demotion is appealed to the board, then the same will become final only upon affirmation by the board after a hearing upon written charges or complaint has been had and after an opportunity has been given such employee to face his or her accusers and be heard in his or her own defense. Pending a hearing on the appeal, the affected employee may be suspended; and after such hearing the board may order the employee reinstated, demoted, removed, discharged, or suspended, or take such other disciplinary action as in their judgment is warranted by the evidence and under the law. In all cases, the decision of the board shall be reduced to writing and entered in the record of the case and shall include the board's finding of facts upon which its decision is based.

The board shall have the power to administer oaths, take depositions, certify official acts, and issue subpoenas to compel the attendance of witnesses and production of papers necessary as evidence in connection with any hearing, investigation, or proceeding within the purview of this section. The sheriff or some other law enforcement officer of the county shall serve all processes of the board. In case a person refuses to obey such subpoena, the board may invoke the aid of the Circuit Court of Blount County, Alabama, in order that the testimony or evidence be produced. Upon proper showing, such court shall issue a subpoena or order requiring the person to appear before the board and produce all evidence and give all testimony relating to the matter in issue. A person who fails to obey such subpoena or order may be punished by the court as for contempt. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the Circuit Court of Blount County, Alabama, which fees shall be paid from the treasury of the county in a case involving an employee of the sheriff's department or from the treasury of the city, municipality, or town in a case involving an employee of the city, municipality, or town police department.

(2) In all proceedings before the board, the county attorney of Blount County or the attorney for the appointing authority that is removing, discharging, demoting, or firing the employee shall appear before the board and prosecute all charges instituted by the sheriff or the governmental entity when requested or directed to do so and give any legal advise and legal assistance to the board as may be requested of it.

(3) Any person aggrieved by a decision of the board may appeal such decision to the Circuit Court of Blount County within 30 days from the rendition of such decision by the board. Review by the circuit court shall be without a jury and be confined to the record, and a determination of the questions of law presented; the board's findings of fact shall be final and conclusive.

(m) No employee shall make, solicit, or receive any assessment, donation, subscription, or contribution for any political purpose whatsoever, or be a member of a committee or an officer of a political party, or take any part in its management or affairs except to exercise his or her right as a citizen to express his or her opinion and cast his or her vote; no employee shall assist any candidate for nomination or election to public office, or make any public statement in support of or against any such candidate, or participate in general or primary election; and no employee shall receive any appointment or advancement as a reward for his or her support of a candidate for office or a political party; nor shall he or she be dismissed, suspended, or reduced in rank or pay as punishment for his or her failure to support any candidate for political office.

(n) Any merit employee who willfully violates any of the provisions of this section, or any rule or regulation issued in pursuance hereof, shall be dismissed from service under the system and shall not be appointed or re-employed for two years.

(o) All employees to which this section applies must be covered by the merit system by May 1, 1979.






Article 13 - Engineer.

Section 45-5-130 - Duties; salary; bond; county commissioners employed as part-time officers.

(a) In addition to all other authority vested in the Blount County Commission, the county commission shall set the necessary policies and priorities for the construction, maintenance, and repair of all public roads, county highways, bridges, ferries, and public facilities within the county, to insure the people a safe and adequate road system based on the county unit system. Each member of the county commission shall inspect the roads of his or her district from time to time, and hear the suggestions and complaints of the citizens, and report the suggestions and complaints to the commission with his or her recommendations; confer with the county engineer concerning the problems of his or her district; and to assist in securing rights-of-ways, and assist in public service generally. The county engineer shall provide the necessary equipment and personnel, in the absence of a county commissioner, to respond to any request of an emergency nature made by a member of the county commission, or by any citizen wherever and whenever an emergency may arise in Blount County.

(b) The Blount County Commission shall continue to employ a county engineer, who shall be a thoroughly qualified and competent professional engineer although he or she shall not be required to be a licensed land surveyor, but otherwise shall possess all of the qualifications specified for county engineers under the general laws of the state and shall devote his or her entire time and attention to the maintenance and construction of the county public roads, highways, bridges, ferries, and other county engineering projects and shall, during his or her employment, reside in Blount County, Alabama. The county engineer shall serve under the Blount County merit system.

(c) The county engineer, in accordance with policy established by the county commission and within the law of the State of Alabama, shall: (1) Employ, supervise, and direct all laborers and assistants necessary to properly maintain and construct the public roads, highways, bridges, and ferries of the county, to prescribe their duties, and to discharge employees for cause; (2) perform the engineering service and surveying required; (3) maintain the necessary accounting records to reflect the cost of the county road system; (4) build or construct new roads, or change old roads in accordance with the policies and priorities established by the county commission; (5) locate the necessary equipment within the various districts of the county in order to perform routine maintenance on all public roads, highways, bridges, and ferries on a continuing basis; and (6) construct and maintain all county roads on the basis of the county as a unit, without regard to any district or beat lines, insofar as is feasible.

(d) The county commission shall fix, from time to time, in accordance with prevailing economic conditions, the various scales of wages or salaries to be paid for labor and assistants necessary in the maintenance and construction of the roads, bridges, ferries, and public facilities. The county engineer shall not exceed the wage or salary scale in the employment of laborers and assistants.

(e) The county commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments, from appropriate road and highway funds.

(f) Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in the amount of five thousand dollars ($5,000), payable to Blount County, conditioned for the faithful discharge and performance of his or her duties as county engineer, and for the faithful accounting of all monies and property of the county, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama, and shall be approved by the county commission. The premiums thereon shall be paid by the county.

(g) The county commission shall furnish the county engineer with an office within the county and all office supplies, equipment, communication, utilities, and transportation necessary to accomplish his or her duties under this section.

(h) The county engineer shall be the custodian of all road machinery and equipment, tools, supplies, and repair parts, owned by Blount County, and he or she shall be accountable to the county commission for the same. The county commission shall establish necessary policies and regulations governing accountability and relief therefrom and shall furnish the necessary storage and repair facilities for the tools, machinery, supplies, and equipment. The county engineer shall keep on file in his or her office at all times, an up-to-date inventory containing a list of all tools, machinery, equipment, and supplies belonging to Blount County.

(i) The authority of the county engineer shall be limited to the expenditure of those funds allocated for the purpose of construction, maintenance, or repairs of public roads, bridges, ferries, or the expenditure of any other funds for duties or other projects for Blount County that the county commission may set aside and appropriate. The county commission at a meeting in September of each calendar year, or not later than the first meeting in October following, by order or resolution spread upon the minutes, shall fix and determine the amount of funds which shall be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of the county for the forthcoming or current fiscal year, as the case may be, beginning on October 1st. That amount, other than the salary of the county engineer and his or her necessary expenses, shall not be exceeded by him or her in building, maintaining, and constructing public roads, bridges, and ferries in Blount County during that period. The county commission may, from time to time, within any fiscal year, increase the amount allocated for expenditure by the county engineer, when the authorization is not in conflict with the general laws of the state.

(j) The county engineer shall make written requisition to the county administrator for all materials, machinery, equipment, and necessary supplies needed for the construction, maintenance, or repair of the public roads, bridges, and ferries of Blount County. The requisitions shall be filed and presented by the chairman to the county commission at its next secondary meeting, for the approval by the county commission. However, the county administrator shall have full power and authority to make purchases without first obtaining the approval of the county commission if a delay might, in his or her judgment, cause an unnecessary and harmful interruption in the operation of the county road system, provided that the purchases are made in accordance with prevailing law. The county administrator shall be solely responsible and accountable for purchasing the materials, machinery, equipment, and supplies under the approved requisitions, and shall report monthly to the county commission.

(k) The county engineer shall inspect all materials, machinery, equipment, and supplies, purchased by the county for use on public roads, bridges, and ferries upon delivery and the materials, machinery, equipment, and supplies shall neither be accepted nor paid for without prior approval by the county engineer, and any deviation from the specifications, requisitions, or purchase orders shall be reported to the county administrator and the county commission.

(l) In the event an emergency should arise in which it would be impossible for the county commission to employ an engineer, the county commission shall employ a competent road supervisor who need not be an engineer, but when employed shall have all the duties and authority of the county engineer and shall be subject to the terms of this section. An emergency shall not exist longer than is necessary to employ a qualified engineer who will accept employment by the county commission under the terms of this section. It is the intent of this section that, except in an emergency, county roads, bridges, and ferries shall be maintained or constructed in Blount County under the supervision of a qualified engineer.

(m) Beginning with the expiration of the current term of office for each county commissioner, the positions of county commissioner of Blount County shall be part-time positions. The county commissioners shall receive compensation for serving as part-time officers in accordance with the minimum allowable by state law.






Article 14 - Fire Protection and Emergency Medical Services.

Part 1 - Alabama Forestry Commission Fire Protection Program.

Section 45-5-140 - Assessment of tax against owners of forest lands.

(a) The County Commission of Blount County is authorized, when the need exists, to provide protection against forest fires in Blount County by participating in the Alabama Forestry Commission's fire protection program in the manner hereinafter specified.

(b)(1) After the Blount County Commission has determined that such a need does exist in Blount County, the county commission may, in the manner hereinafter specified, provide for a financial charge or tax to be paid by the owners of forest lands located in Blount County for the use of the land for timber growing purposes amounting to the whole or any part of the cost of such fire protection program, but not in excess of ten cents ($0.10) per acre, provided such financial charge or tax is not greater than the benefit accruing to such forest lands due to availability of such fire protection.

(2) "Forest lands" as used in this section, shall mean any land which supports a forest growth, or which under prevailing natural and economic conditions may be expected to support such a growth in the future, or which is being used or reserved for any purpose. "Forest lands" as used in this section, shall not include any lands primarily used for residential purposes nor shall it include any publicly owned lands.

(3) The finance charge or tax fixed as provided in this section shall be payable at the same time and in the same manner as county taxes, and the owners of the "forest lands," as herein defined, shall make report of the same to the Tax Assessor of Blount County, Alabama, at the time fixed by law for making return of the property of such property owned. Financial charges or taxes levied shall constitute a lien on the property against which they are charged or taxed in case of default in the payment of such financial charge or tax.

(c) The county governing body of Blount County is authorized to determine the area and owners thereof, and report the same to the Tax Assessor of Blount County who shall be authorized, after notice by mail to such owners, and hearing before the county governing body is requested by such owners, to place the financial charge or tax against the forest land as may be determined. It shall be the responsibility of the Tax Assessor of Blount County to establish such rules and regulations as are necessary to administer this section.

(d) The tax herein imposed shall be due and payable to the Tax Collector of Blount County, and shall, when collected, be paid to the Treasurer of Blount County. All monies collected in accordance with this section shall be spent in participating in the Alabama Forestry Commission's forest fire protection program in Blount County.

(e) The County Commission of Blount County is authorized to remove such financial charge or tax after the county commission has determined that the financial charge or tax is no longer needed. The county commission shall hold public hearings to determine whether or not the financial charge or tax is still needed. Procedures for such public hearings shall be the same as those in subsection (c).






Part 2 - Districts.

Division 1 - Created by County Commission.

Section 45-5-141 - Fire districts; rules and regulations; boundaries.

(a) In Blount County the county commission shall have the power and authority to establish rules and regulations governing the establishment, operation, and control of fire districts on matters not specifically covered by local or general law.

(b) The Blount County Commission shall have the authority to establish fire district lines and boundaries within the county.

(c) All rules and regulations promulgated under authority of this section by the Blount County Commission shall be in consultation with the Blount County Fire Protection Association: However, if there is a conflict between the county commission and the Blount County Fire Protection Association as to the establishment or promulgation of a rule or regulation, the decision of the Blount County Commission shall be final.






Division 2 - Created by Referendum.

Section 45-5-141.20 - Powers and duties; annual dues; board of trustees; referendum election.

(a) This section shall apply only in Blount County.

(b) A district for the delivery of fire and emergency medical services may be formed in any unincorporated area of the county pursuant to this section subject to the approval of a majority of the qualified electors who vote at a referendum election for that purpose in the proposed district and for the approval of the mandatory annual dues of the district.

(c) In order to call for a referendum election for the formation of a district, a petition signed by not less than 20 percent of the registered voters who reside in the proposed district shall be presented to the county commission and the Judge of Probate of Blount County. The petition shall contain an accurate legal description of the proposed area and shall state the name of the proposed district. The petition for the establishment of a district shall be accompanied by a request for the establishment of mandatory annual dues for the district. The petition and the legal description of the proposed district shall be recorded in the office of the judge of probate.

(d) Upon the receipt of a petition meeting the requirements of this section, the judge of probate of a county shall order an election on the formation of the district for the delivery of fire and emergency medical services. The referendum election shall be held in conjunction with the next regularly scheduled county election at least 30 days after the receipt of a petition or the judge of probate may call for a special election in a proposed district in which case the district or proposed district shall be responsible for the costs of the election.

(e) In the event mandatory annual dues are approved pursuant to this section, the dues shall become effective on the first day of the next month following approval and shall be paid within the calendar year of approval. Thereafter, dues shall be due and payable each calendar year. After the first year, the board of trustees may set a three-to-five-month period during each calendar year when dues may be paid without penalty.

(f) Mandatory annual dues for a district may not be increased for a period of six years after the approval of mandatory annual dues. Any increase in the amount of mandatory annual dues shall not be effective until after the approval at a referendum election held for that purpose in the same manner as the approval of the formation of a district. The amount of any increase submitted shall be approved by the board of trustees of the district.

(g)(1) After the formation of a district pursuant to this section, additional land or territory that is contiguous to the district may be added to the district by petition of the land owner or all land owners to the board of trustees of the district and approval by the board. Upon approval, there shall be a 90-day waiting period before the addition is final. Mandatory annual dues for the land or territory for the year shall be due and payable at the end of the 90-day period after approval.

(2) An unincorporated area with 50 or more residences, businesses, and churches shall be added to a district if the area to be annexed is contiguous to the district and upon submission to the judge of probate of a legal description of the area to be annexed, a petition signed by not less than 20 percent of the registered voters residing within the proposed area to be annexed, and a letter of acceptance from the board of trustees of the district to which the area seeks annexation. Upon fulfillment of the aforementioned requirements, the judge of probate shall order an election to vote on the annexation at the next county election or shall call for a special election, in which case the district shall be responsible for the costs of the special election. The following statement shall appear on the ballot for any election for annexation of an area into a district which has mandatory annual dues: "Do you favor the annexation of ______ into the ______ Fire and Emergency Medical Services District and the collection of mandatory annual dues of ______ to be assessed annually on each residence, business, and church within the boundaries of the annexed area? Yes ______ No ______." Upon approval by a majority of the qualified electors who vote at the annexation election, the area shall be annexed to the district and shall be subject to the provisions of this section.

(h) Each district formed pursuant to this section shall be governed by a local board of trustees consisting of five members appointed by the Blount County Commission. The initial members shall be appointed from a list of seven persons provided by the organization providing services in the district.

(i) Initial members of the board of trustees or directors of a district shall be appointed by the county commission so that the terms of the board shall be staggered as follows: One member shall be appointed for a one-year term, one for a two-year term, one for a three-year term, one for a four-year term, and one for a five-year term. When the term of any member of the initial board expires, the county commission shall appoint one member to fill the position from a list of three names provided by the organization providing services in the district. After the initial members, the term for members of the board of trustees or directors shall be five years. There shall be no term limits. Members of the board shall serve until a successor is appointed. The members of the board shall elect one member to serve as chair of the board on an annual basis. In the event a position on the board becomes vacant, the remaining board members shall elect a replacement to serve for the unexpired term of the member whose position is vacant.

(j)(1) The board of trustees or directors for the district formed under this section shall have the following powers and duties: To mail annual billing notices; to collect mandatory annual dues; to charge up to 10 percent of annual dues as late fees; to add attorney's fees, if applicable, to the amount due; to place liens on property for nonpayment of dues; to budget and borrow monies for the district; to spend monies given to or borrowed by the district, or generated from mandatory annual dues collected under this section, for, but not limited to, fire suppression, fire prevention, fire education, fire inspection, fire investigation, fire or emergency medical services training, supplies directly related to the operation of the fire service or emergency medical services; to provide fire stations, capital improvements, fire or emergency medical services equipment, insurance on fire or emergency medical services-related activities; to pay professional licenses, fees, subscriptions, dues, and salaries; to employ or relieve the fire chief, and determine whether the fire chief or the personnel of the district are compensated or noncompensated employees of the district; and to make policies governing the district.

(2) The members of the board shall serve without compensation, but may be reimbursed for reasonable expenses in the performance of their duties.

(k) The board of trustees shall appoint the fire chief of the district with full authority over employing the district's personnel, whether compensated or noncompensated. The fire chief shall have the authority to make rules governing the operation of the district; to be the fire marshal of the district or to appoint a fire marshal for the district; and to prepare a budget for the operation of the district including a budget for new fire and emergency medical service equipment.

(l) The board of trustees may consider any local individual benevolent request that is related to the waiver or partial waiver of the district's mandatory annual dues. Each benevolent request application shall be reviewed on an annual basis by the board of trustees.

(m) The district formed under this section shall constitute a nonprofit public corporation, which shall have the power to do any and all acts or things necessary and convenient for carrying out the purposes for which it is created, including, but not limited to, the following:

(1) To have a seal and alter the seal at pleasure.

(2) To acquire, hold, and dispose of property, real and personal, tangible and intangible, or interest therein and pay therefor in cash or on credit, and to secure and procure payment for all or any part of the purchase price thereof on such terms and conditions as the board shall determine.

(3) To negotiate and enter into contract with residents, businesses, or churches in areas outside the district, including areas outside the county, or with other districts to furnish fire or emergency medical services, or both, and to charge fees for the service.

(4) To employ agents, servants, and attorneys.

(5) To perform any and all of the foregoing acts and to do any and all of the foregoing things under, through, or by means of its own officers, agents, and employees, or by contracts with any federal, state, county, or municipal agency.

(6) To merge with one or more existing fire districts. Any merger agreement may be negotiated between the boards of trustees or directors of the fire districts. After approval by the boards of trustees, the merger shall be subject to review and approval by the county commission. Prior to the meeting of the county commission to consider approval, notice of the merger agreement as approved by the boards of trustees of both districts shall be published in the legal section of a newspaper published in the county once a week for four consecutive weeks. The merger shall become effective 90 days after approval by the county commission.

(n) A district shall be exempt from all taxes levied by any county, municipality, or other political subdivision of the state, including, but not limited to, license, utility, and excise taxes imposed in respect of the privilege of engaging in any of the activities of the district. The district shall be exempt from any fees, taxes, or costs relating to its incorporation, the amendment of its certificate of incorporation, or the recording of any document in the office of the judge or probate of the county.

(o) A district formed under this section shall provide at least basic emergency medical services, and if possible, advanced life support medical rescue.

(p) The board of trustees of the district shall publish in the local newspaper a statement of income and expenditures 45 days after the end of the district's fiscal year. The first board shall designate the fiscal year of the newly formed district. All funds generated pursuant to this section are public in nature and the records of the district shall be open for public view upon request during normal business hours.

(q)(1) A district formed pursuant to this section may contract with a municipality in the county to provide fire or emergency medical services to the municipality.

(2) If a municipality's fire or emergency medical services are provided by a fire and emergency medical service, prior to formation of a fire and emergency medical services district with mandatory fire dues, the mayor and council shall, by resolution, petition the judge of probate to order a referendum election for that purpose, to be held in accordance with the provisions of this section.

(3) If a municipality has formed a fire and emergency medical services district pursuant to this section, but the mayor and council seek to contract for these services, they shall, by resolution, request an election be held for that purpose. The following statement shall appear on the ballot: "Do you favor the City/Town of ______ joining the ______ Fire and Emergency Medical Services District and the collection of mandatory annual dues of ______ to be assessed annually on each residence, business, and church in the present and future boundaries of the City/Town of ______? Yes ______ No ______." The referendum shall be approved by a majority of the qualified electors who vote at the election.

(4) A municipality may provide permanent funding for fire and emergency medical services whether or not its service is part of the municipal government and whether or not it provides fire and emergency medical services to residences, businesses, and churches beyond the municipal limits and jurisdiction.

(5) In the event a mayor and council of a municipality decide, by resolution, to form a fire and emergency medical services district pursuant to this section, and the district will include an area outside the municipal boundaries, the registered voters in the area outside the municipality shall be included in any municipal election for the formation of the district. If the voters by majority approve the formation of the district, then all of the fire and emergency medical service duties and responsibilities formerly assigned to the county governing body to perform for the unincorporated area of the county to be included in the new fire and emergency medical services district shall be assigned to the municipal governing body.

(6) Each residence, business, and church shall have 90 days within which to contract for services. A contract shall be for any length of time not to exceed six years, with a 90-day grace period upon expiration of the contract within which the contract may be renewed. The form and terms of the contract shall have been previously approved by the county attorney for the county in which the residence, business, or church contracting for the services is located. Either party to the contract may terminate the contract by written notice to the other party at least one year prior to termination. Each contract shall be recorded in the probate office of the county in which the residence, business, or church is located.

(r) If any portion of a district formed under this section becomes incorporated as a town or city or is annexed into a town or city, the residents, businesses, and churches of the incorporated area shall be considered thereafter in the town or city rather than the district, but shall continue to be liable for the mandatory annual dues of the district for four years.

(s) The board of trustees and any persons providing any fire or emergency medical services in the district shall not be considered to be employees, servants, or agents of the county or the county commission. The county, county commission, or any employee of the county shall not be liable in any capacity for the actions of the board of trustees or any personnel performing any function of the district.

(t)(1) The following statement shall appear on the ballot for any referendum election for the formation of a district and the amount of mandatory annual dues:

"Do you favor the formation of a district to be known as the ______ Fire and Emergency Medical Services District and the collection of mandatory annual dues of ______ to be assessed annually on each residence, business, and church in the boundaries of the district? Yes ______ No ______."

(2) The following statement shall appear on the ballot for any referendum election for the amount of mandatory annual dues of a district:

"Do you favor mandatory annual dues in the ______ Fire and Emergency Medical Services District in the amount of ______ ? Yes ______ No ______."

(u) If a majority of the votes at a referendum are affirmative, a district may be formed pursuant to this section and mandatory annual dues may be collected in the amount approved. If a majority of the votes cast at a referendum are negative, another referendum on the formation of a district in the same area or setting the amount of mandatory annual dues may be called by the Judge of Probate of Blount County upon the request of the board of trustees or directors of the fire district or the persons proposing the fire district be established if the referendum can be scheduled at the next general election and the general election is at least six months and not more than one year from the negative vote. No more than two referendums may be held in any two-year period.

(v) Except as otherwise provided in this section, the mandatory annual dues authorized to be collected pursuant to this section shall be assessed on each residence, business, or church in the district. Any dues that are delinquent shall constitute a lien on the property and may be recorded in the office of the judge of probate of the county.












Article 15 - Gambling.



Article 16 - Government Finance and Operations.

Section 45-5-160 - Reimbursement for monetary loss from errors or mistakes made in good faith; voiding of licenses based on worthless or forged instruments.

(a) The Blount County Commission shall reimburse the offices of judge of probate, revenue commissioner, and sheriff from the general fund in the amount of any monetary loss, not to exceed two thousand five hundred dollars ($2,500) per year for each officer, arising or caused without the personal knowledge of the officer, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the judge of probate, revenue commissioner, and the sheriff to insure that the employees of the respective offices exercise due care in performing their required duties and to make a diligent effort to correct the error, mistake, or omission. The respective officers shall make a good faith effort to collect the amount subject to potential loss immediately upon becoming aware of the potential loss.

(c) This section shall not apply to any deliberate misuse or misappropriation of funds by the respective official or by any clerk or employee of his or her office.

(d) In a case where worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent given for a license or in payment for any transaction to the judge of probate, revenue commissioner, or sheriff is found to be noncollectible for any reason, the judge of probate, revenue commissioner, or sheriff shall make a reasonable attempt to retrieve the license in question. In the event that the license cannot be retrieved or a transaction has been recorded in the records, the judge of probate, revenue commissioner, or sheriff shall so state and that statement shall constitute authorization to void any license in question or to reverse or cancel any other transaction. Once the license has been voided or a transaction has been reversed or canceled, the judge of probate, revenue commissioner, or sheriff, if applicable, shall receive credit for the cost of the license, taxes, and all other fees from the appropriate agencies. If applicable, the appropriate state office shall mark the records pertaining to the license void or shall mark the transaction reversed or canceled. In the event of any inquiry by any law enforcement agency concerning any license, the official shall notify the agency that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.






Article 17 - Health and Environment.

Part 1 - Health.

Division 1 - Death Certificates.

Section 45-5-170 - Issuance; fees.

(a) Any Blount County health officer or administrator is authorized to issue an official death certificate in any case within the county, except where an autopsy is required. Data obtained from the attending physician or funeral director shall be kept on the file for one year following the death for the purpose of issuing such death certificate. Such certificate shall be in all particulars the same as those issued by the State Department of Public Health in any court or for insurance purposes. Nothing in this section shall affect any existing duty of any person to gather and transmit data to the local registrar or to the State Health Department.

(b) The county health officer shall not later than 10 days from the date of death, make such official death certificate available to the surviving spouse or next of kin of the deceased at a fee not greater than that charged by the State Health Department for the same service. The county health officer shall cause a complete and correct account to be kept of all fees received by him or her under this section and shall remit the fees to the treasurer of the county board of health or like official for custody subject to disbursement for purposes of health services in Blount County.






Division 2 - Fee Schedule for Services.

Section 45-5-170.20 - Schedule of fees; rules and regulations.

(a) The Board of Health of Blount County may fix a schedule of fees which shall cover the actual cost or a portion thereof involved in the performance of services rendered pursuant to the duties, functions, and programs required by law or by regulation or of the county or State Board of Health. Any fee schedule fixed pursuant to this section shall be effective upon approval of the County Commission of Blount County, Alabama.

(b) The Blount County Board of Health is hereby authorized to promulgate rules and regulations necessary and proper for the administration of this section. Such regulations shall include but not be limited to the furnishing of services without charge to indigent residents, or persons of the county, and matters pertaining to payment of the fee for personal health services permits and inspections.

(c) All fees collected pursuant to this section are recurring and hereby appropriated or reappropriated to the county health department for the continued operation of the services and programs.



Section 45-5-171 - Dumping fee.

(a) In addition to any other cost, fee, or charge imposed on the dumping or depositing of solid waste material on or in any privately owned solid waste landfill in Blount County, there is hereby levied a monthly fee of one dollar fifty cents ($1.50) per ton of solid waste so dumped or deposited, which shall be collected monthly by the landfill owner and distributed as provided in subsection (b).

(b) The fees collected in subsection (a) shall be distributed as follows: 50 percent to the General Fund of Blount County and 50 percent to the Blount County Commission. The Blount County Commission, on a quarterly basis, shall return the 50 percent share of the funds to the Blount County Fire and EMS Association to be distributed equally to all volunteer fire departments and rescue squads belonging to the association.












Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensng.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Musuems, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-5-230 - Expense allowance; salary.

(a) Commencing July 1, 2000, the Sheriff of Blount County shall be entitled to an additional expense allowance in the amount of twelve thousand dollars ($12,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(b) Beginning with the expiration of the term of the incumbent sheriff, the annual salary for the Sheriff of Blount County shall be fifty thousand dollars ($50,000) per annum, payable in equal monthly installments from the general fund of the county and at that time, subsection (a) shall become null and void.

(c) The expense allowance and salary provided in this section shall be inoperative if the sheriff receives an additional expense allowance or salary increase pursuant to general law during the current term of office or effective upon the beginning of the next term of office which is equal to or greater than the amount provided by this section.



Section 45-5-230.01 - Additional expense allowance.

Effective October 1, 2012, and each October 1 thereafter, the Blount County Commission may provide the Sheriff of Blount County with an expense allowance for the fiscal year equal to the monthly expense allowance received by a county commission member, provided the county commission has approved the payment of the expense allowance for that fiscal year. The expense allowance provided by this section shall be paid monthly from the county general fund in the same manner as other salaries and expense allowances are paid and shall be in addition to any other salary and expense allowance of the sheriff.






Part 2 - Jails.

Section 45-5-231 - Jail commissary, contract telephones, and vending machines; disposition of funds.

(a) The Sheriff of Blount County may operate a jail commissary and contract telephones for inmates within the confines of the county jail. The jail commissary and inmate telephones shall be operated to serve the needs of the county jail population.

(b) The sheriff may retain the profits derived from the commissary, inmate telephones, pay telephones, and vending machines located at the Blount County Law Enforcement Center. Any and all profits collected shall be deposited by the Sheriff of Blount County or his or her appointed agent in any bank located in Blount County selected by the sheriff into a fund known as the "Sheriff's Jail Fund."

(c) The Sheriff's Jail Fund as provided in subsection (b) shall be drawn upon the Sheriff of Blount County or his or her appointed agent and shall be used exclusively for law enforcement purposes in the public's interest in the discharge of the sheriff's office as the sheriff sees fit.

(d) Any actions relating to the operation of a jail commissary, contract telephones, pay telephones, and vending machines located at the Blount County Law Enforcement Center of the Blount County Jail prior to May 21, 1996, are ratified and confirmed. Any existing profits derived from the operation of a jail commissary, contract telephones, pay telephones, and vending machines or/and combination of these services, in the law enforcement center or county jail prior to May 21, 1996, shall be deposited into the Sheriff's Jail Fund created by this section.

(e) The establishment of the Sheriff's Jail Fund as provided in this section and the use of such funds shall in no way diminish or take the place of any other source of income established for the sheriff or the operation of his or her office.

(f) The State Examiners of Public Accounts is hereby authorized to audit the fund annually and submit a copy of the audit to the sheriff within 30 days of its completion.






Part 3 - Pistol Permit Fee.

Section 45-5-232 - License fee; disposition of funds.

(a) Beginning January 1, 2008, in Blount County, the fee for issuing a license to carry a pistol shall be twenty dollars ($20) which shall be collected by the sheriff. The fee imposed by this section shall constitute the total fee imposed by local law in Blount County for the issuance of a pistol license and shall be paid in lieu of any and all fees for pistol licensing previously provided by local law.

(b) Eighty percent of the fees collected shall be deposited into a bank account maintained by the sheriff. The funds shall be used and expended by the sheriff for the employment of personnel, the purchase of equipment, supplies, and materials, and for any other lawful purpose related to law enforcement in the county.

(c) Twenty percent of the fees collected shall be deposited into the Blount County General Fund.






Part 4 - Property, Sale of Abandon, Stolen, and Unclaim

Section 45-5-233 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Sheriff of Blount County shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff's office. These records shall state the description of the property, the date of recovery of the property, and the serial or other identifying number of the property. The records shall be open to public inspection at all reasonable times.

(b) All abandoned or stolen property recovered by the sheriff's office shall be stored in a suitable place to protect the property from deterioration.



Section 45-5-233.01 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

If the abandoned or stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The sheriff shall attempt to obtain the best possible price for the property. The proceeds of such a sale shall be held in a separate account for a period of six months for the owner. During this period, the proceeds will be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the office of the Sheriff of Blount County.



Section 45-5-233-02 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The sheriff shall keep and maintain a permanent record of all abandoned or stolen firearms, not subject to disposition by general law. The records shall state the description of the firearm, the date of recovery of the firearm, and the serial or other identifying number, if any, of the firearm. Firearm as used in this part shall have the same meaning as defined in Section 13A-8-1.

(b) Unless otherwise provided by law, the sheriff may sell or destroy these firearms if the owner of the firearm does not claim the firearm within six months of the date the sheriff obtained it.

(c) The sheriff may sell the firearms only to gun dealers who have held an active business license in this state for at least one year immediately prior to the date of the sale. The sheriff shall establish a procedure to notify gun dealers of a sale. A firearm shall be sold to the gun dealer submitting the highest sealed bid. All sales shall be on a cash basis. The proceeds of the sale, after deducting and paying all expenses incurred in the recovery, maintenance, and sale of the firearms shall be paid to the office of the Sheriff of Blount County.

(d) The sheriff may establish a procedure to destroy firearms and may expend necessary sheriff's office funds for that purpose.

(e) Any firearm held by the sheriff on August 1, 2017 shall be subject to this section, but shall be held for at least six months after August 1, 2017.



Section 45-5-233.03 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) As often as necessary, the sheriff shall sell at public auction to the highest bidder all abandoned or stolen personal property, other than firearms, which has been recovered by the sheriff's office and has remained unclaimed by the rightful owner for a six-month period.

(b) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Blount County once a week for two successive weeks or by posting notice in a conspicuous place at the Blount County Courthouse and by posting on the sheriff's office website for a period of at least 20 days. The notice shall contain the place, date, and time of each auction and a general description of items of personal property to be sold at the auction. If publication of notice is made in the newspaper, the first notice shall run at least 20 days prior to the auction.



Section 45-5-233.04 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The owner of any abandoned or stolen personal property recovered by the Blount County Sheriff's Office, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the sheriff.



Section 45-5-233.05 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

If property is sold at public auction, as provided in this part, a notation in the storage record shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.



Section 45-5-233.06 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The proceeds from the sale of property at an auction conducted under the authority of this part, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be paid to the office of the Sheriff of Blount County and shall be used solely for law enforcement purposes. The receipts and expenditures of funds shall be audited by the Examiners of Public Accounts.



Section 45-5-233.07 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This part shall not apply to abandoned motor vehicles, which are subject to Chapter 13 of Title 32.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Creation of Office.

Section 45-5-240 - Creation of office; duties of commissioner; deputies, clerks, assistants.

(a) After September 30, 1985, there shall be a county revenue commissioner in Blount County. A commissioner shall be elected at the general election in 1984 and at the general election every six years thereafter, who shall serve for a term of six years beginning on the first day of October next after his or her election, and until his or her successor is elected and has qualified.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.

(c) Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the county commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission, and shall be a preferred claim against the county.

(e) The county shall provide the necessary offices for the county revenue commissioner, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. The salary of the revenue commissioner shall be thirty-two thousand five hundred dollars ($32,500) annually and shall be paid in accordance with Sections 40-6A-1 through 40-6A-8.

(g) The offices of Tax Assessor and Tax Collector of Blount County are hereby abolished effective the first day of October 1985.

(h) It is the purpose of this section to promote the public convenience in Blount County by consolidating the offices of tax assessor and tax collector into one office.






Division 2 - Motor Vehicles Licenses.

Section 45-5-240.20 - License division created; clerks and other assistants; duties; fees; evidence of payment.

(a) There is hereby created within the Revenue Commissioner's Office of Blount County a license division which shall issue all motor vehicle licenses issued through the revenue commissioner's office. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationery, forms and supplies as are furnished pursuant to law by the State Department of Finance or the state Comptroller. The county commission shall also provide such clerks, and other assistants for the revenue commissioner as shall be necessary from time to time for the proper and efficient performance of the duties of his or her office. The revenue commissioner shall have authority to employ such clerks, and other assistants, and to fix their compensation; however, the number and compensation of such clerks and other assistants shall be subject to the approval of the county commission. The compensation of the clerks and assistants shall be paid out of the general fund of the county in the same manner as other county employees are paid.

(b) The revenue commissioner shall perform all duties relating to the issuing of licenses on motor vehicles in the county which have heretofore been performed by the probate judge. The Probate Judge of Blount County is hereby relieved of all duties and responsibilities relative to the issuance of licenses and collection of certain monies on such motor vehicles. The revenue commissioner shall receive the commissions and fees now allowed the probate judge for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting of such monies shall be made at the same time as other reports and remittances are now made by the revenue commissioner.

(c) The revenue commissioner shall keep at all times an accurate record of all motor vehicle licenses received by him or her from the state Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. He or she shall report to the state Comptroller at the same time and in the same manner that other officials with the duties are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that the officials are required to account for by law.

(d) Except as hereinafter provided, the revenue commissioner shall be entitled to charge and collect the same fees that are provided for by law. For the performance of duties relative to the recording of the transfer of the ownership of motor vehicles as prescribed in this code, the revenue commissioner shall charge and collect a fee of one dollar ($1). All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake or fact of law shall be made under the conditions and in the manner prescribed by this code.

(e) To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the revenue commissioner until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the revenue commissioner. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the revenue commissioner who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this section.

(f) Before any vehicle can be assessed, the revenue commissioner shall be furnished the tag number presently on the vehicle unless such vehicle is new, in which case the revenue commissioner shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the revenue commissioner shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle will be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.

(g) The revenue commissioner may, at his or her discretion, mail an application for renewal of licenses to whom such license has been previously issued, such renewal forms required to be returned prior to the expiration date of the license. Such renewal forms may be in post card form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the revenue commissioner to issue such license and return to the licensee by mail. There is hereby established a fee to be entitled "mail order fee" which shall be set from time to time by the county governing body to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the revenue commissioner at the time of issuance and paid over to the general fund of the county as are other fees and commissions.






Division 3 - Operation of Office.

Section 45-5-240.40 - Merging of budgetary operations.

The Revenue Commissioner of Blount County is hereby authorized to take the necessary action to merge the budgetary operations and functions of his or her office. The office shall be financed on a pro rata share basis from the proceeds of state, county, and municipal ad valorem taxes collected in the county. This section is not intended to affect any other county office.









Part 2 - Tax, Ad Valorem.

Division 1 - Hayden School Tax District.

Section 45-5-241 - Increase of tax rate.

(a) The following words and phrases shall have the following meanings:

(1) AMENDMENT NO. 3. That amendment to the constitution that was proposed by Act No. 60, S. 130, 1915 Regular Session.

(2) AMENDMENT NO. 373. That amendment to the constitution that was proposed by Act No. 6, H. 170, 1978 Second Special Session.

(3) COMMISSION. Blount County Commission.

(4) CONSTITUTION. The Constitution of Alabama of 1901.

(5) COUNTY. Blount County, Alabama.

(6) SPECIAL SCHOOL DISTRICT TAX. The special district ad valorem tax for public school purposes authorized in Amendment No. 3 and levied and collected on taxable property in the special school tax district.

(7) SPECIAL SCHOOL TAX DISTRICT. The Hayden School Tax District in the county subject to the jurisdiction and control of the Blount County Board of Education, as the school tax district now exists or as it may be hereafter formed.

(b) The county presently levies and collects the special school district tax at a rate of thirty cents ($.30) on each one hundred dollars ($100) (three mills on each dollar) of assessed value pursuant to Amendment No. 3. Pursuant to a resolution adopted by the county commission in accordance with Amendment No. 373, the county proposes to increase the rate at which it may levy and collect the special school district tax to a maximum rate, for any tax year, which is equal to one dollar thirty cents ($1.30) on each one hundred dollars ($100) (13 mills on each dollar) of assessed value.

(c) Pursuant to subsection (f) of Amendment No. 373 and a resolution adopted by the county commission after a public hearing, the county commission may increase the rate at which the county levies and collects the special school district tax to a maximum rate, for any tax year, which is equal to one dollar thirty cents ($1.30) on each one hundred dollars ($100) (13 mills on each dollar) of assessed value.

(d) The increase in the rate at which the special school district tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the special school tax district who vote on the proposed increase at a special election called and held for such purpose pursuant to the provisions of subsection (f) of Amendment No. 373.






Division 2 - Blount County Water Authority.

Section 45-5-241.20 - Additional ad valorem tax; Water Authority created; referendum.

(a) Pursuant to subsection (f) of Amendment No. 373 to the Constitution of Alabama of 1901, the Blount County Commission may levy, in addition to any other tax, an ad valorem tax in the amount of two mills on each dollar of taxable property in the county. The revenue from the additional tax shall be paid to the Blount County Water Authority Trust Fund, which shall be a separate fund within the county general fund and shall be used only for the expansion of existing facilities and service of water authorities in the county. There is created the Blount County Water Authority which shall administer the fund. The authority shall be composed of one member from each town council if the town council operates the water department, one member from each water authority, one member for each water board in existence on May 15, 1992, and one member appointed by the county commission. All appointees to the authority shall serve at the pleasure of their appointing authorities. All appointments shall be made within 30 days of May 15, 1992. The Blount County Water Authority shall issue rules and regulations for the implementation and administration of this section within 60 days of May 15, 1992.

(b) The increase in the rate of the tax provided by this section is subject to the approval of a majority of the qualified electors of the county who vote on the proposed increase at the next general, primary, constitutional, or special election held for that purpose.









Part 3 - Tax, Gasoline.

Section 45-5-242 - Levy of gasoline tax; use of proceeds.

(a) The following words, when used in this section shall have the meaning ascribed to them below, unless the context clearly indicates a different meaning:

(1) "Gasoline" means any type of gasoline, naptha, or other liquid motor fuel, or any device or substitute therefor, commonly used in internal combustion engines.

(2) "Diesel fuel" means any type diesel oil, tractor fuel, gas oil, distillate or liquefied gas, jet fuel, or any device or substitute therefor.

(3) "Kerosene" means the product known commercially as "kerosene oil."

(b) In addition to all other taxes and licenses, there is hereby levied upon every distributor, refiner, retail dealer, or storer of gasoline, kerosene, or diesel fuel in Blount County, Alabama, an excise tax of one cent ($.01) per gallon upon the selling, distributing, storing, or withdrawing from storage in Blount County for any use, gasoline, kerosene, or diesel fuel as defined by this section; provided, the tax shall not be levied or paid on the sale of gasoline, kerosene, or diesel fuel in interstate commerce or to the government of the United States or its agencies, or direct to the State of Alabama. When the tax levied herein shall have been paid by a distributor, refiner, retail dealer or storer, such payment shall be sufficient, the intention being that the tax shall be paid but once. The tax shall not be levied or paid on gasoline, kerosene, or diesel fuel which is withdrawn from storage within Blount County for delivery only to a point or points outside the county, when the distributor or seller of such gasoline, kerosene, or diesel fuel prepares and files with the governing body of Blount County written statements sworn to and subscribed, in such form as may be required by the county governing body, showing the name and address of the person to whom the gasoline, kerosene, or diesel fuel is or has been delivered by the distributor; the volume and kind of such gasoline, kerosene, or diesel fuel; the dates of such withdrawals; and the point or points outside the county to which such gasoline, kerosene, or diesel fuel is delivered or is to be delivered.

(c) On or before the twentieth day of each month after March 1, 1956, every person upon whom the tax levied herein is imposed shall render to the governing body of Blount County, on forms prescribed by the county governing body, a true and correct statement of all sales and withdrawals of gasoline, kerosene, or diesel fuel liable for payment of the tax imposed by this section made by them during the next preceding month; shall furnish to the county governing body such additional information as the county governing body may require upon blanks to be formulated and furnished by the county governing body; and, at the time of making such report, shall pay to the county governing body the tax levied by this section upon such sales and withdrawals. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths. Any false statement sworn to shall constitute perjury, and upon conviction thereof the person so convicted shall be punished as provided by law.

(d) All distributors, storers, or retail dealers shall keep for not less than two years within the State of Alabama at some certain place or office such books, documents, or papers as will clearly show the amount of sales or withdrawals of gasoline, kerosene, or diesel fuel made in Blount County and subject to the tax levied by this section.

(e) Within 30 days of March 1, 1956, every distributor, storer, or retail dealer engaged in the sale or withdrawal of gasoline, kerosene, or diesel fuel in Blount County shall make a report on blanks furnished under subsection (c) hereof to the governing body of the county, showing the place and post office address at which his or her business of distributor or storer or retail dealer in gasoline, kerosene, or diesel fuel is located in the county, which information shall be entered by the county governing body on a book kept for that purpose, and should such distributor, storer, or retail dealer move his or her place of business from one business address to another, such distributor, storer, or retail dealer shall within 30 days thereafter notify the county governing body of such removal, giving the former place and post office address and also the place and post office address to which his or her place of business has been removed. After March 1, 1956, no person shall become a distributor, storer, or retail dealer of gasoline, kerosene, or diesel fuel in Blount County until he or she shall have made such report to the county governing body.

(f) If any distributor, storer, or retail dealer in gasoline, kerosene, or diesel fuel in Blount County fails to make any report required by this section, or fails to comply with any regulation adopted by the county governing body for the collection of the tax, or fails to make any report within the time prescribed, or fails to pay the tax imposed within the time fixed for the payment thereof, such distributor, storer, or retail dealer shall be guilty of a misdemeanor, and upon the conviction thereof shall be fined not less than fifty dollars ($50) nor more than three hundred dollars ($300) for each offense.

(g) It shall be the duty of the court of county commissioners, board of revenue, or like governing body of Blount County to enforce this section, and to make any and all rules and regulations necessary and proper for the collection of the tax levied herein. The county governing body or any member thereof or its agents shall have the right to examine the books, reports, and accounts of every distributor, storer, or retail dealer of gasoline, kerosene, or diesel fuel subject to such tax.

(h) If any distributor, storer, or retail dealer in gasoline, kerosene, or diesel fuel fails to make monthly reports or fails to pay the tax imposed under this section, the tax shall be deemed delinquent within the meaning of this section and there shall be added to the amount of the tax a penalty of 25 percent; provided, however, that if in the opinion of the county governing body a good and sufficient cause and reason is shown for such delinquency, the penalty may be remitted. The county governing body is hereby authorized and empowered to make returns for delinquent taxpayers upon such information as it may reasonably obtain and add to that the penalty as prescribed by this section. If any person shall be delinquent in the payment of any tax imposed by this section, the county governing body shall issue execution for the collection of the same, directed to any sheriff of the State of Alabama, who shall proceed to collect the same in the manner now provided by law for the collection of delinquent taxes by the county tax collector, and make return of such execution to the governing body issuing the same. The tax levied by this section and the penalty herein provided for shall be held as a debt payable to the county by the person against whom the same shall have been imposed or against whom the penalties shall have accrued; and all such taxes and penalties shall be a lien upon the property in the county and elsewhere in this state of the person against whom the tax shall have been imposed and the penalties shall have accrued.

(i) The acceptance of any amount paid for the excise tax levied by this section shall not preclude the collection of the amount actually due. However, the amount actually paid shall constitute a credit against the amount actually due.

(j) Any distributor, storer, or retail dealer who violates any provision of this section or who fails to comply with any reasonable rule or regulation promulgated hereunder may be restrained by proper legal proceedings from distributing, selling, storing, or withdrawing from storage any gasoline, kerosene, or diesel fuel the sale or withdrawal of which is taxable, until such person or persons shall have complied with the provisions of this section. Such proceedings shall be instituted in the name of Blount County by counsel chosen by the county governing body.

(k) Each agent of any railroad company, bus, or truck operator or other transportation company or agency operating in Blount County shall report to the county governing body on the first day of October, January, April, and July of each year all shipments of gasoline, kerosene, or diesel fuel as defined in this section handled by him or her or through the station or office at which he or she is agent, and delivered to any person in Blount County, Alabama, during the preceding three months, giving the names and addresses of the consignor and consignee shipping and receiving gasoline, kerosene, or diesel fuel and the number of gallons or pounds contained in each and every shipment.

(l) The proceeds of the tax levied by this section shall be paid into a special fund, and a one-time distribution of three hundred thousand dollars ($300,000) shall be made to the county general fund from the special fund upon the recommendation of the chairman of the county commission.

(m) The governing body of Blount County shall be charged with the duty of enforcing the provisions of this section and is hereby authorized and empowered to employ such clerical assistants and inspectors, and fix their rate of pay, as may be necessary in aiding them in the enforcement of the provisions of the section. The salaries of such clerical assistants and inspectors, and other necessary expense of enforcing this section, shall be paid from the proceeds of the tax levied herein.






Part 4 - Tax, General.

Section 45-5-243 - Power to levy; disposition of proceeds.

(a) Subject to any limitation of the Constitution of Alabama of 1901, or of any general law of this state, the Blount County Commission shall have the power to levy and provide for the collection of additional privilege license taxes, excise taxes, gasoline taxes, and sales and use taxes. The proceeds from any of the taxes authorized above shall be collected by the State Department of Revenue, less any costs of collection, and shall be deposited into the county treasury to be used in the manner prescribed by the county commission or by law. The amount deducted from the proceeds by the Department of Revenue for the cost of collection shall be an amount equivalent to five percent of the revenue collected hereunder.

(b) The county Board of Education of Blount County shall, periodically upon receipt of the proceeds from the county commission from any of the taxes authorized hereunder, divide or pro rate the funds to the county board of education and to any or all other independent boards of education within the county upon the same basis that the State Department of Education prorates the Minimum School Program funds between the county Board of Education of Blount County and the independent school board or boards within the county.

(c) The State Department of Revenue is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this section. All such rules and regulations duly promulgated shall have the force and effect of law.

(d) The County Commission of Blount County is hereby empowered and authorized to implement the additional taxes as provided for in subsection (a).

(e) Any such additional tax levied by the county commission shall become law either with or without a referendum in the sole discretion of the county commission; in the event the county commission provides that the tax levied shall become law only upon approval of a majority of those voting in any election called for by the county commission for such purpose, then the election shall be held not less than 30 days nor more than 90 days after the county commission adopts such a resolution. No taxes shall be implemented under the provisions of this section after December 31, 1991.






Part 5 - Tobacco Tax.

Section 45-5-244 - Levy of tobacco tax; use of proceeds; violations.

(a) The County Commission of Blount County may levy a county privilege or excise tax on every person, firm, or corporation that sells, delivers, uses, or otherwise consumes tobacco products in the county. Tobacco products include cigarettes, cigars, smoking tobacco, chewing tobacco, snuff, and tobacco paper, both gummed and ungummed, or packages thereof. The amount of the tax shall be established by ordinance and shall not exceed ten cents ($.10) per tobacco product or package thereof. The proceeds of any tax levied pursuant to this section shall be used exclusively for school resource officers, drug task force officers, patrol cars, or other related equipment deemed necessary by the county sheriff's department.

(b) It shall be unlawful for any dealer, storer, or distributor engaged in or continuing the business in Blount County for which the tax is levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided, to refund or offer to refund all or any part of the amount collected or absorbed, or advertise directly or indirectly, the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this section shall be subject to a civil penalty of not less than two hundred fifty dollars ($250). Each act in violation of this section shall constitute a separate offense. The proceeds of any fine collected pursuant to this subsection shall be deposited into the General Fund of Blount County to assist in funding the School Resource Officer Program.






Part 6 - Tax, Privilege.

Section 45-6-246 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 26, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This section shall be known as the Moving Blount County Forward Initiative.



Section 45-6-246.01 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 26, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

As used in this section, sales and use tax means a tax imposed by the state sales and use tax statutes and such other acts applicable to Blount County, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.



Section 45-6-246.02 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 26, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Subject to the approval of a majority of the electors voting at a referendum as provided for herein, the County Commission of Blount County may, upon a majority vote of the members, levy, in addition to all other taxes, including, but not limited to, county and municipal gross receipts license taxes, a privilege license tax in an amount up to one percent of gross sales and use on categories defined by the Alabama Department of Revenue as general, amusement, and vending. Additional sales and use tax on categories defined by the Alabama Department of Revenue as automotive, agricultural, and manufacturing machine is not authorized pursuant to the provisions of this part.

The gross receipts for sales and use of any business and the gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this part.



Section 45-6-246.03 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 26, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The tax authorized to be levied by this part shall be collected at the same time and in the same manner as the state sales and use taxes are collected in the county.



Section 45-6-246.04 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 26, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Each person engaging or continuing in a business subject to the tax authorized by this part, and each casual sale, storage, use, or other consumption (sales or use) in this state that is subject to tax, shall add the sales or use price and collect from the purchaser the amount due by the taxpayer because of such sale or use. It shall be unlawful for any person subject to the tax to fail to refuse to add the sales or use price and to collect the tax from the purchaser.

It shall be unlawful for any person subject to the sales or use tax to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.



Section 45-6-246.05 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 26, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The tax authorized by this part, if levied, shall constitute a debt due the county. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The county shall collect the tax, enforce this part, and have and exercise all rights and remedies otherwise currently applicable or which may be provided for in the future for the collection of the sales and use taxes in the county.



Section 45-6-246.06 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 26, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

All existing provisions of the sales and use tax statutes, whether imposed by state statutes or local act applicable to Blount County, with respect to the payment, assessment, and collection of the sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the sales and use tax, and the administration and enforcement of the sales and use taxes which are not inconsistent with this part shall apply to the tax authorized under this part. The county shall have and exercise the same powers, duties, and obligations with respect to the tax authorized under this part as imposed by the existing sales and use tax statutes, whether imposed by state statutes or local act. All provisions of the existing sales and use tax statutes that are made applicable by this part, and the administration and enforcement of this part, are incorporated by reference and made part of this part as if fully set forth herein.



Section 45-6-246.07 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 26, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

All taxes collected under this part shall be remitted to Blount County as all other sales and use taxes applicable to the county, whether imposed by state statutes or local act. All net proceeds from the tax authorized by this part shall be distributed as follows:

(1) The first fifty thousand dollars ($50,000) collected annually shall be remitted to the Blount County Commission for disbursement equally to the fire departments with ISO ratings of 9 or below located within Blount County, which shall include the Blount County Rescue Squad.

(2) Of the remaining proceeds, fifty percent (50%) to the Blount County Commission restricted to the general maintenance and construction of county roads and bridges classified as farm-to-market roadways, major or minor collectors, or other roadways that have previously received federal aid, with the first 100 miles of roadways so described, to be renovated pursuant to step two of the moving Blount County Forward Initiative, as adopted by the Blount County Commission, to be prioritized subject to final approval of the Blount County Commission. Cost of roadway projects so described thereafter shall be based on the percentage of total county road miles per district within the county allowing for a variance of seven and one-half percent (7.5%) per district per 10-year period.

Funds expended pursuant to this subdivision may not be used for county salaries, equipment, daily operational expenses, or employment expenses.

(3) Of the remaining proceeds, thirty three and one-third percent (33 1/3%) to the Blount County Board of Education to be divided between Blount County schools and Oneonta City schools, pro rata, based on student enrollment to be used only for capital improvement and construction or for the advancement of technology in education.

(4) Of the remaining proceeds, sixteen and two-thirds percent (16 2/3%) to county municipalities which lie in whole or in part within Blount County, divided pro rata, based on the most recent decennial census of those citizens who live within the boundaries of Blount County. These distributions may be used only for municipal road and bridge improvements and support of public education within the limits of municipalities within Blount County.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 5A - BLOUNT COUNTY MUNICIPALITIES.

Article 1 - Allgood.



Article 2 - Bangor.



Article 3 - Blountsville.



Article 4 - County Line.



Article 5 - Hayden.



Article 6 - Nectar.



Article 7 - Oneonta.

Section 45-5A-70 - Election of board of education; referendum.

(a)(1) Pursuant to Amendment 659 to the Constitution of Alabama of 1901, and as soon as practicable after final approval of this section by the United States Department of Justice, if necessary, the Oneonta City Council shall call an authorizing referendum election, to be held at the time of the next general election held in the city on November 7, 2000, regarding changing the Oneonta City Board of Education to an elected city board of education.

(2) If a majority of the qualified electors of the municipality voting in the authorizing referendum election vote in favor of an elected city board of education, the board shall be established as provided in this section and the Legislature, as provided in Amendment 659, from time to time, by local law may provide further for the election and operation of the Oneonta City Board of Education. The local laws may provide for the termination of the terms of office of members of the existing city board of education; the composition of the city board of education; initial and succeeding terms of office, including staggered terms; election districts and at-large membership; qualifications; powers, duties, and responsibilities; vacancies; compensation; and any other matter that the Legislature determines necessary for the operation of the board.

(3) The question on the ballot shall read as follows: "Do you favor changing the Oneonta City Board of Education from an appointed to an elected board?

"Yes (______ ) No ( ______ )."

(4) If a majority of the qualified electors of the municipality voting in the authorizing referendum vote against an elected city board of education, the current board shall continue to operate as provided by law and the remaining portions of this section shall have no further effect.

(5) The official charged with conducting municipal elections shall conduct this election. The city shall pay any costs and expenses not otherwise reimbursed by a governmental agency which are incidental to the election. The official shall report the results of the election to the State Board of Education as provided in Amendment 659.

(b) If the majority of electors voting pursuant to subsection (a) vote in favor of changing to an elected board, an elected board of education for the City of Oneonta shall be established. The board shall be called the "Oneonta City Board of Education." The board shall be composed of five members, with each member qualifying and being elected by place number from the city at-large by the qualified electors voting who reside in the city.

(c) A member shall reside in the City of Oneonta during the entire term of office.

(d) A candidate for each place on the board of education shall be at least 21 years of age, a resident of the City of Oneonta for at least 90 consecutive days immediately preceding the deadline date for qualifying as a candidate, and shall not be an employee of the board or have a record of conviction for any crime involving moral turpitude.

(e)(1) The Oneonta City Council shall take necessary steps to ensure that this section complies with the Federal Voting Rights Act of 1965, as amended.

(2) The Oneonta City Council shall call an election to elect the initial members of the board of education. This election shall be held after preclearance by the United States Department of Justice is obtained and within one year after May 11, 2000.

(3) The initial election and the initial runoff election, if necessary, and all subsequent elections held pursuant to this section shall be conducted, the vote canvassed, and the results declared in the same manner as provided for the election of members of the city council, unless otherwise required in this section.

(4) The initial elected members of the board of education shall assume office immediately upon the certification of the election results and shall serve initial terms of office as follows: Place 1, Place 3, and Place 5 shall serve initial terms of office that correspond in duration with the terms of office of the members of the city council elected in 2000; Place 2 and Place 4 shall serve until their successors, elected at a municipal election held on the fourth Tuesday in August 2002, are qualified and assume office on the first Monday in October 2002. Thereafter, all members of the board shall be elected to serve terms of four years.

(f)(1) Upon the assumption of office of the initially elected members of the board of education, the Oneonta City Board of Education as provided in this section shall be constituted and the terms, powers, duties, responsibilities, and emoluments of office of the prior members of the board of education shall end.

(2)a. Upon assumption of office of the initial elected members of the board of education, these members shall have the powers, authority, duties, and responsibilities as are otherwise provided by law for members of city boards of education as set forth in Chapter 11 (commencing with Section 16-11-1) of Title 16.

b. At the first meeting after the board takes office, and every year thereafter, the board shall by majority vote of those voting, select a chair and vice chair from among its members. The vice chair shall preside over meetings of the board in the absence of the chair.

c. All property, records, supplies, and equipment of the prior board of education shall be vested in the board created by this section.

(3) The establishment of the board of education as provided in this section shall not affect or impair any of the following:

a. Existing rights or privileges of employees of the board including, but not limited to, employment, personnel, salary, and retirement rights and privileges.

b. Existing contractual obligations of the board of education.

c. Existing civil and criminal actions.

(g) A vacancy on the board of education shall be filled by appointment by a majority of the remaining members of the board of education for the unexpired term. If the vacancy is not filled by the remaining members of the board of education within 30 days, the city council, or a designee of the city council, shall notify the State Superintendent of Education who shall fill the vacancy by appointment. A person filling a vacancy on the board shall be a resident of the City of Oneonta.

(h) The compensation for each member of the board of education, if any, shall be in an amount prescribed by resolution of the city council and payable from city school system funds.

(i) An annual audit of the financial records of the city school system and of the board of education shall be conducted by a reputable certified public accountant or auditing firm as selected by the board. The audit results shall be made a matter of public record. All monies of the school system shall be accounted for whether reserved for capital outlay or held for any other purpose.

(j) Any member of the board of education who fails to attend more than two regularly scheduled monthly board meetings without an authorized excused absence as recognized by the board through written policy shall receive a written request from the city superintendent of education to attend the meetings. If the board member persists in his or her unexcused absence for two additional regularly scheduled monthly board meetings, then the position shall be declared vacant by the chair of the board, subject to review and approval by the city council.

(k) The chair of the board shall have all of the following duties:

(1) To preside over all board meetings.

(2) To set the meeting dates and times of all board meetings consistent with state law. The chair shall endeavor to set meeting times at 7:00 p.m. or at a similar time which will afford citizens the best opportunity to attend.

(3) To set the agenda of the board meetings in consultation with the city superintendent of education.

(4) To ensure proper and adequate notice to the public for public hearings on the budget of the school system.

(5) To maintain order at all board meetings.

(6) To assist the superintendent in seeking public input into the operations and support of the city school system.

(7) To vote on all matters which come before the board if he or she so desires.

(8) To ensure due process for the employees of the city school system according to duly adopted written policies and applicable state laws.

(9) To promote the city school system as authorized by the board.









Chapter 6 - BULLOCK COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-6-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Bullock County local laws enacted after 1978 and all Bullock County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no affect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Section 45-6-20 - Permits.

The Alabama Alcoholic Beverage Control Board may in its discretion grant permits to licensed clubs and retailers to sell or dispense draft or keg beer or malt beverages in Bullock County, any provision of this code to the contrary notwithstanding.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constable.

Section 45-6-50 - Office of constable abolished.

In Bullock County, effective at the end of the current term of office, the office of constable provided for in each election precinct pursuant to Chapter 23, Title 36, is abolished.






Article 6 - Coroner.

Section 45-6-60 - Expense allowance.

The Coroner of Bullock County shall receive an expense allowance of six hundred dollars ($600) per month and seven dollars fifty cents ($7.50) per case payable out of the county general fund. The expense allowance shall be in lieu of any prior expense allowance received by the coroner and shall be in addition to all other compensation presently received.



Section 45-6-60.01 - Additional expense allowance.

The Coroner of Bullock County shall be entitled to receive an additional expense allowance in the amount of one thousand dollars ($1,000) per month to be paid out of the county gasoline tax fund or the county general fund. This expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.






Article 7 - County Commission.

Part 1 - Chair.

Section 45-6-70 - Election of chair; compensation.

(a) In Bullock County, the chairman of the county commission shall, beginning with the next general election, be elected by the qualified voters of the county. The chairman shall serve full time for a six-year term of office and shall take office on the first Monday after the second Tuesday in January following his or her election, and shall serve until his or her successor is elected and qualified as prescribed by law.

(b) In Bullock County, the chair of the county commission shall receive the minimum salary provided by general law, unless otherwise provided by local law.



Section 45-6-70.01 - Probate judge to serve as chair.

In Bullock County, the judge of probate shall serve as chair of the county commission.






Part 2 - Compensation.

Section 45-6-71 - Expense allowances.

(a) Beginning October 1, 2001, the following Bullock County officials shall be entitled to expense allowances in the amounts indicated:

(1) The Chair of the Bullock County Commission, twenty-two thousand five hundred dollars ($22,500) per annum.

(2) Each of the four members of the Bullock County Commission, twelve thousand dollars ($12,000) per annum.

(3) The Bullock County Revenue Commissioner, ten thousand dollars ($10,000) per annum.

(b) The expense allowances provided for in subsection (a) shall be payable in equal monthly installments from the general fund of the county.

(c) The expense allowances provided for in subsection (a) shall be included in the base salary of the officials at the beginning of the next term of office and the expense allowances shall be void.






Part 3 - Supernumerary County Commissioner.

Section 45-6-72 - Creation; eligibility; salary.

(a) There is hereby created in Bullock County the office of supernumerary county commissioner. All persons who have served for at least 12 years on the county commission and who are not less than 65 years of age, may elect to become a supernumerary county commissioner by filing a statement under oath with the Secretary of State which states that such person meets the qualifications of such office.

(b) Upon receipt of such statement filed under subsection (a), the Secretary of State shall issue a certificate naming such person as a supernumerary county commissioner in Bullock County.

(c) Such supernumerary county commissioners shall be paid a salary of two hundred fifty dollars ($250) per month from the county general fund and shall advise the county general body on financial and governmental problems as the need arises.









Article 8 - Courts.

Part 1 - Circuit Court.

Section 45-6-80 - Applicability; plea of not guilty; waiver of arraignment.

(a) The provisions of this section shall apply only to the Third Judicial Circuit of Alabama.

(b) If a defendant in a criminal case pending in a court of competent jurisdiction shall enter a written plea of not guilty at any time prior to the day of his or her arraignment such plea shall constitute a waiver of his or her right to have an arraignment at which he or she is present in person or at which he or she is represented by an attorney.






Part 2 - Court Costs.

Section 45-6-81 - Additional court costs.

(a) In any case in which court costs are assessed in the district and circuit courts of Bullock County, or the municipal courts in the county, there shall be assessed and collected as other costs and charges are collected, and additional court cost in civil cases in the amount of twenty-five dollars ($25), in each criminal and traffic case an additional fifty dollars ($50), and a fee not to exceed five dollars ($5) for the service of all pleadings and other documents. The additional court costs and fees shall not be waived unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(b) The additional fees, when collected in the district and circuit courts shall be paid into the general fund of Bullock County and shall be used by the county for salaries, supplies, equipment, or any other operational expenses of the sheriff's office.






Part 3 - Probate Court.

Division 1 - Employees.

Section 45-6-82 - Additional clerks.

(a) The Probate Judge of Bullock County shall have the absolute right to hire one additional clerk to serve in his or her office. The clerk shall be employed by and serve at the pleasure of the probate judge. The salary of this clerk shall be set by the County Commission of Bullock County in such amounts as they deem appropriate.

(b) In addition to the above clerk, the probate judge may hire additional clerks to serve in his or her office and to serve at his or her pleasure; provided, however, that such additional clerks must be approved by the County Commission of Bullock County who shall set their salary from time to time.

(c) All the clerks provided for above shall be paid in equal monthly payments from such funds in the county treasury as the county commission deems appropriate.



Section 45-6-82.20 - Fees.

(a) In Bullock County, the judge of probate shall, in lieu of the fees prescribed by the general law for the following services, charge and collect for his or her services the following fees:

(1) Probate of will of not more than five pages, whether contested or not, with three copies of letters and including partial or final settlement when not more than 10 pages. An additional charge of one dollar and fifty cents ($1.50) per page for a will over five pages in length and for partial or final settlements in excess of 10 pages in length shall be made. ............ $50

(2) Granting of Letters of Administration with three certified copies of Letters of Administration. ........................... $50

(3) Final settlement of administration of an estate when not more than 10 pages. When over 10 pages, an additional charge of one dollar and fifty cents ($1.50) per page. ............................... $50

(4) Partial or final settlement of guardianship. ............ $50

(5) Each additional certified copy of Letters of Testamentary, Letters of Administration, or Letters of Guardianship. .............. $3.50

(6) Proceedings in filing and granting petition of adoption, including one certified copy of decree for petitioner, one certified copy for the Department of Human Resources and one copy to the State Bureau of Vital Statistics. This fee shall apply to each child adopted. ................ $50

(7) Proceedings in legitimations, fee to apply to each child. ...... $25

(8) Proceedings in change of name. .................. $25

(9) Each certified copy of a marriage certificate. ............. $10

(10) Proceedings appointing notary public and recording. ........... $15

(11) Recording the change of ownership of an automobile or other motor vehicle as provided in Section 40-10-260. .................. $5

(12) All deeds, mortgages, affidavits, and miscellaneous documents. .... $5

(13) Uniform Commercial Code forms. ................. $15

(14) Releases. ........................ $5

(15) Judgments. ...................... $7.50

(16) Mortgage satisfaction. ............. $3.50

(17) Hearing pertaining to mental illness. ................. $50

(18) Filing of claims against estates. ........................ $3.50

(19) Making of any certified copy. ........................... $3.50

(20) Issuing of marriage certificates. ......................... $10

(b) Except as provided in subsection (a), the Judge of Probate of Bullock County shall continue to charge and collect the fees which are prescribed by general law for services which he or she renders.






Division 2 - Fees.

Section 45-6-82.21 - Special recording fee; tag issuance fee.

(a) This section shall apply only in Bullock County.

(b)(1) A special recording fee of seven dollars ($7) shall be charged and collected by the judge of probate for each document or instrument recorded in the office of the judge of probate. No document or instrument shall be received for record in the office of the judge of probate unless the special recording fee is paid. This fee shall be in addition to any other fee collected by the judge of probate.

(2) The special recording fees collected shall be deposited into a special account to be used by the judge of probate for the operation of the office of the judge of probate, including the purchase of upgrades of equipment, including computer equipment, for operation of the recording system, and for training of employees.

(c) An additional tag issuance fee of four dollars ($4) shall be charged and collected by the judge of probate for each motor vehicle license tag issued or renewed by the office of the judge of probate. No motor vehicle license tag shall be issued or renewed in the office of the judge of probate unless the tag issuance fee is paid. The additional tag issuance fee shall be collected by the judge of probate or his or her agents and deposited in the county general fund.



Section 45-6-82.22 - Assessment and collection of motor vehicle ad valorem taxes.

(a) This section shall apply only in Bullock County.

(b) All duties, responsibilities, and liabilities regarding motor vehicle ad valorem tax assessment and collection heretofore performed by the revenue commissioner shall be transferred to and shall be performed by the judge of probate.












Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Section 45-6-100 - Expense allowance - Board of Education.

Each member of the Bullock County Board of Education shall receive an expense allowance in the amount of one hundred fifty dollars ($150) per month in lieu of all other expense allowances.






Article 11 - Elections.

Section 45-6-110 - Expense allowance - Board of Registrars.

(a) In Bullock County, in addition to any and all other compensation, salary, and expense allowance provided by law, there shall be paid to each member of the board of registrars an expense allowance in such an amount as will, together with any amount paid by the state as salary, make the total compensation paid to the member equal to seventy-five dollars ($75) per day for the period from October 1, 1999, to August 10, 2001, and thereafter, in an amount as will, together with any amount paid by the state as salary, make the total compensation paid to the member equal to sixty dollars ($60) per day.

(b) The amount paid under the provisions of this section shall be paid out of the county general fund and shall be paid only when the members actually attend meetings.






Article 12 - Employees and Officers.

Section 45-6-120 - Expense allowances.

(a) In Bullock County the following county officials shall receive an expense allowance in the amount specified as follows, viz:

District Attorney .................................. $400.00 per month

Sheriff ................................................. $400.00 per month

Circuit Judge ........................................ $400.00 per month

District Judge ....................................... $400.00 per month

Circuit Clerk ......................................... $400.00 per month

The expense allowances provided for by this section shall be in lieu of all other expense allowances provided by law and shall be paid out of the county general fund.

(b) The Bullock County Commission, in its discretion, shall pay the expense allowances if and when funds are available or if expense allowances are to be paid. The district attorney shall receive his or her expense allowance first and the sheriff shall receive his or her expense allowance second; Thereafter, if and when funds are available, the remaining officials, in an order determined by the county commission, shall receive their expense allowances.






Article 13 - Engineer, County.



Article 14 - Fire Protection.

Section 45-6-140 - Participation in Forestry Commission's fire protection program.

(a) The county governing body of Bullock County is authorized, when the need exists to provide protection against forest fires in Bullock County by participating in the Alabama Forestry Commission's fire protection program in the manner hereinafter specified.

(b)(1) After the Bullock County governing body has determined that such a need does exist in Bullock County, the county governing body may, in the manner hereinafter specified, provide for a financial charge or tax to be paid by the owners of forestlands located in Bullock County for the use of land for timber growing purposes amounting to the whole or any part of the cost of such fire protection program, but not in excess of ten cents ($.10) per acre, provided such financial charge or tax is not greater than the benefit accruing to such forestlands due to the availability of such fire protection.

(2) "Forestlands" as used in this section, shall mean any land which supports a forest growth, or which under prevailing natural and economic conditions may be expected to support such a growth in the future, or which is being used or reserved for any forest purpose. "Forestlands" as used in this section, shall not include any lands primarily used for residential purposes nor shall it include any publicly owned lands.

(c) The need for such a financial charge or tax to provide forest fire protection within the county shall be determined by the county governing body after a public hearing is held thereon. Notice of such public hearing shall be given by the county governing body for a period of two consecutive weeks by advertisement in a newspaper of general circulation in Bullock County. Such advertisement must indicate the date, time, and place of hearing, the manner proposed to finance such fire protection program, and the part of the cost of such program that is proposed to be paid by the owners of the forest lands. Any person owning forest land in Bullock County may appear in person or by attorney at such time and place and make defense against such financial charge or tax or the amount thereof. After such hearing the county governing body shall determine the amount of such financial charge or tax and enter on the minutes of the governing body an order fixing such financial charge or tax.

(d) Any such financial charge or tax fixed as provided in the above subsection shall be payable at the same time and in the same manner as county taxes and the owners of the forest lands, as herein defined, shall make report of the same to the Tax Assessor of Bullock County at the time fixed by law for making return of the property of such property owner. Financial charges or taxes levied shall constitute a lien on the property against which they are charged or taxed in case of default in the payment of such financial charge or tax the land may be sold in the same manner and under the same conditions that lands are sold for the satisfaction of liens for county ad valorem taxes and redemption from such sale may be effected in the same manner as is provided by law for redemption where land is sold for nonpayment of ad valorem taxes.

(e) The county governing body of Bullock County is authorized to appoint agents and delegate authority to individuals to search out forest lands in Bullock County, determine the area and owners thereof, and report same to the Tax Assessor of Bullock County who shall be authorized, after notice by certified mail to such owners, and hearing before the county governing body is so requested by such owners, to place the financial charge or tax against the forest lands as may be determined by the report of such agents or the determination of the county governing body.

(f) All monies accruing to Bullock County shall be placed in the general fund of the county and shall only be spent by the county governing body in participating in the Alabama Forestry Commission's forest fire protection program in Bullock County.






Article 15 - Gambling.



Article 16 - Government Finance and Operations.



Article 17 - Health and Environment.



Article 18 - Highways and Bridges.



Article 19 - Legislature.

Part 1 - Delegation Office.

Section 45-6-190 - Legislative coordinators; expense allowance.

(a) There is hereby created the positions of legislative coordinators in Macon and Bullock Counties. Two persons shall serve as coordinators for Macon County and one person shall serve as coordinator for Bullock County. The duties of the legislative coordinators shall be established by the members of the Alabama Legislature who represent Macon and Bullock Counties.

(b) The County Commission of Macon County and the County Commission of Bullock County or the governing body of the largest municipality located in each county shall provide office space, office furniture, office equipment, telephone service, and other accommodations for the legislative coordinators serving each county.

(c) The legislative coordinators serving Macon County shall each be paid an expense allowance of four hundred dollars ($400) per month out of the county general fund.

(d) The legislative coordinator serving Bullock County shall be paid an expense allowance of four hundred dollars ($400) per month out of the county general fund.






Part 2 - Publication of Local Laws.

Section 45-6-191 - Application for passage of local legislation; identification.

No person or persons shall advertise notice of intention to apply for passage of local legislation affecting Bullock County in the Legislature of Alabama unless such person or persons shall be identified by name and address and shall clearly state whether such person or persons are members of the Legislature or are not members of the Legislature.









Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Musuems, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-6-230 - Salary.

In Bullock County, the sheriff shall continue to receive the same salary as the sheriff is receiving on June 1, 2000, unless otherwise provided by general or local law.






Part 2 - Criminal Rehabilitation Program.

Section 45-6-231 - Inmate work release program.

(a) The provisions of this section shall apply to Bullock County, however, the implementation of the provisions of this section shall be completely discretionary with the county commission.

(b) Certain terms, as used in this section, shall have the following meaning:

(1) "Board" shall mean County Rehabilitation Board, composed of the probate judge, the district attorney, the sheriff, the circuit judge, the superintendent of education, the head of the ministerial conference, the juvenile probation officer, the probation officer, the chairman of the county commission, the mayors of all towns and cities within Bullock County, president of each public school Parent Teacher Association, president of the county civic association, a representative of the Southern Christian Leadership Conference, and a representative of the National Association for the Advancement of Colored People; a social worker and a physician, preferably a psychologist or a psychiatrist, shall be appointed by the legislative delegation; four residents of Bullock County: One adult male, one adult female, one minor male, and one minor female, shall be named by the legislative delegation representing Bullock County. The senator or the representative or representatives of Bullock County shall individually or jointly convene persons named in this section and shall preside over the meetings. The four Bullock County residents' term of office as members of the board shall end when the term of office of the appointing authority ends. Any vacancy in the positions filled by the four residents shall be filled by the appointing authority.

(2) "Inmate" shall mean a prisoner, either male or female, convicted of a crime and sentenced to a term of confinement in the county jail.

(c) The board shall adopt regulations and policies permitting the sheriff to extend the limits of the place of confinement of an inmate, as to whom there is reasonable cause to believe he or she will know his or her trust, by authorizing him or her under prescribed conditions, to leave the confines of the county jail unaccompanied by a custodial agent for a prescribed period of time to work at paid employment, while continuing as an inmate in the county jail in which he or she shall be confined except during the hours of his or her employment or any other absence authorized by the board and traveling thereto and therefrom. Inmates shall participate in paid employment at the discretion of the board.

(d) The employer of an inmate involved in the work release program shall pay the inmate's wages direct to the board. The board may adopt regulations concerning the disbursement of any earnings of the inmates involved in the work release program. The board is authorized to withhold from an inmate's earnings 20 percent of his or her gross earnings to pay such cost incident to the inmate's confinement. After 20 percent has been deducted from the inmate's gross pay, the remainder of the inmate's earnings shall be credited to his or her account in a local bank, and upon his or her release from confinement shall be turned over to the inmate. The board may elect, however, to pay the remaining 80 percent of the inmate's earnings to his or her family to be used by them for their support while the inmate is confined, provided the inmate consents to such payment.

(e) The willful failure of an inmate to remain within the extended limits of his or her confinement or to return to the county jail within the time prescribed by the sheriff shall be deemed as an escape from the custody of the sheriff and shall be punishable as prescribed by law for escaped prisoners.

(f) Employees of the board or persons designated by the board are authorized to make investigations and recommendations pertaining to the validity of request for job opportunities for inmates and to otherwise assist the sheriff in the implementation of the program herein authorized.

(g) The board or members of the board shall endeavor to secure employment for eligible inmates under this section subject to the following:

(1) Such employment must be at a wage at least as high as the prevailing wage for similar work in the area or community where the work is performed in accordance with the prevailing working conditions in such area.

(2) Such employment shall not result in displacement of employed workers.

(3) Inmates eligible for work release shall not be employed as strike-breakers or in impairing any existing contracts.

(4) Exploitation of eligible inmates, in any form, is prohibited either as it might affect the community, the inmates, or the board.

(h) The board, at its discretion, may also allow an inmate to participate in the release program to further the inmate's education. Under this subsection the inmate must follow all the rules and regulations prescribed for other inmates participating in the work release program.

(i) The board may adopt rules and allow the sheriff to grant furloughs or leave time not to exceed three consecutive days or 72 hours to inmates whom the board deems are deserving.

(j) No inmate granted privileges under the provisions of this section shall be deemed to be an agent, employee, or involuntary servant of the board, state, or county, while involved in the free community or while going to and from employment, or other specified areas or while on furlough.

(k) The sheriff or person designated by the board shall prepare an annual report to be filed with the board not later than 60 days from the close of each fiscal year showing the operations and administrations and suggestions as deemed advisable. The board shall designate someone to keep such records as they deem appropriate and shall compensate them from the 20 percent earnings retained from the inmates.






Part 3 - Jails.

Section 45-6-232 - Vending machines.

Repealed by Act 2010-529, p. 889, §5, effective April 21, 2010.



Section 45-6-232.01 - Vending machines.

(a) This section shall be operative only in Bullock County.

(b) The Sheriff of Bullock County may allow vending machines to be placed in the canteen in the county jail. Proceeds from the vending machines shall be deposited in the Sheriff's Fund.

(c) The Sheriff's Fund provided for by this section shall be drawn upon by the Sheriff of Bullock County or appointed agent and shall be used exclusively for law enforcement purposes and in the discharge of the sheriff's office as the sheriff sees fit.

(d) The Sheriff's Fund as provided in this section and the use of funds shall not diminish or take the place of any other reimbursement or other source of income established for the sheriff or the operation of the office of the sheriff.






Part 4 - Pistol Permit.

Section 45-6-233 - Fee.

In Bullock County, the total fee for issuance of a permit to carry a pistol as provided by Section 13A-11-75, shall be twenty dollars ($20) per year. The entire amount of the fee levied pursuant to this section shall be distributed to the sheriff's fund to be used at the discretion of the sheriff. The twenty dollars ($20) fee shall be in lieu of all other pistol permit fees required by law.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Section 45-6-240 - Creation of office; duties of commissioner; deputies, clerks, assistants.

(a) Effective October 1, 1996, upon the approval of a majority of the electors of Bullock County, there is hereby created the office of county Revenue Commissioner for Bullock County. Such revenue commissioner shall be elected at the general election in 1996 and at the general election every six years thereafter, the same as the tax assessor and tax collector are now elected.

(b) The offices of Tax Assessor and Tax Collector of Bullock County are hereby abolished effective upon the implementation of this section, and the revenue commissioner shall perform all acts, duties, and functions required by law to be performed either by the tax assessor or the tax collector of the county, including, but not limited to, the assessment of all real property for taxation, the collection of taxes and distribution of taxes according to law, the keeping of records, and the making of reports concerning assessments.

(c) Subject to the approval of the Bullock County Commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to adequately perform the duties of the office. The acts of the deputies and/or chief clerks shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of office, the county revenue commissioner shall take the oath of office prescribed by Article XI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the Bullock County Commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other officials' bonds are conditioned and shall be approved by and filed with the Judge of Probate of Bullock County. The cost of the bond required herein shall be paid out of the general funds of the county on a warrant of the Bullock County Commission, and shall be preferred claim against the county.

(e) The Bullock County Commission shall provide the necessary offices for the county revenue commissioner and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, necessary for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or are hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of the office, the county revenue commissioner shall receive an annual salary as provided by the laws of the State of Alabama. The salary of the county revenue commissioner shall be payable in equal installments, as are the salaries of other county employees.

(g) Should either the offices of Tax Assessor or Tax Collector for Bullock County be vacated for any reason whatsoever between July 24, 1991, and September 30, 1996, the provisions of this section shall become effective immediately with the remaining officeholder acting as county revenue commissioner for the remainder of the term for which he or she was elected.

(h) The purpose of this section is to promote the public convenience in Bullock County by consolidation of the offices of tax assessor and tax collector into one county office.



Section 45-6-240.01 - Performance of duties regarding real estate sales for failure to pay taxes and subsequent redemptions.

All duties, responsibilities, and liabilities regarding real property sales for failure to pay taxes and subsequent redemptions heretofore performed by the judge of probate shall be transferred to and shall be performed by the revenue commissioner.






Part 2 - Tax, General.

Division 1 - Gasoline.

Section 45-6-241 - Imposition of excise taxes; monthly report; failure to comply.

(a) For the purposes of this section, the following terms shall have the respective meanings ascribed by this subsection.

(1) COUNTY. Bullock County.

(2) COMMISSION. The Bullock County Commission.

(3) GASOLINE. Gasoline, gasohol, naphtha, and other liquid motor fuels or any device or substitute therefor commonly used in internal combustion engines; provided, that such term shall not be held to apply to those products known commercially as "kerosene oil," "fuel oil" or "crude oil" when used for lighting, heating, or industrial purposes.

(4) MOTOR FUEL. Diesel oil, tractor fuel, gas oil, distillate, kerosene, jet fuel, or any substitutes or devices therefor when sold, distributed, stored, or withdrawn from storage in any county for use in the operation of any motor vehicle upon the highways of this state.

(5) PERSON. Persons, corporations, copartnerships, companies, agencies, associations, incorporated or otherwise, singular or plural.

(6) DISTRIBUTOR. Any person who engages in the selling of gasoline or motor fuel in this state by wholesale domestic trade, but shall not apply to any transaction of such distributor in interstate commerce.

(7) REFINER. Any person who manufactures, distills, blends, compounds, or mixes any one or more products in the production of gasoline or motor fuel as herein defined.

(8) RETAIL DEALER. Any person herein defined as a distributor who is also engaged in the selling of gasoline or motor fuel in this state at any place in this state in broken quantities.

(9) STORER. Any person who ships or causes to be shipped or receives gasoline or motor fuel into this state in any quantities and stores the same in any manner and withdraws or uses the same for any purpose.

(10) USER. Any person who uses or consumes gasoline or motor fuel in this state in any manner or for any purpose; provided, that the term "user" is not to include any refiner who has a refinery or refineries located within the State of Alabama when using gasoline or motor fuel in the manufacturing or refining process, or any person who holds a federal permit to blend motor fuels under the federal law and statutes and who pays the federal excise tax on such motor fuels directly to the federal government, when such person uses gasoline in this state in such blending process.

(b) The Bullock County Commission is hereby authorized to impose excise taxes on persons selling, distributing, storing, or withdrawing from storage for any purpose whatever, gasoline and motor fuel within such county not to exceed three cents ($.03) per gallon and to require every distributor, retail dealer, or storer of gasoline or motor fuel as herein defined to pay such excise taxes upon the selling, distributing, or withdrawing from storage for any use, gasoline and motor fuel as herein defined in such county; provided that excise taxes levied pursuant to the provisions of this section shall not be levied upon the sale of gasoline or motor fuel in interstate commerce, and provided further that if the excise tax imposed under this section upon the sale of such gasoline or motor fuel shall have been paid by a distributor or by retail dealer or storer, such payment shall be sufficient, the intention being that the taxes shall not be paid but once. The excise taxes imposed pursuant to the provisions of this section shall apply to persons, firms, corporations, dealers, or distributors storing gasoline or motor fuel and distributing the same or allowing the same to be withdrawn from storage, whether such withdrawal be for sale or other use, provided that sellers of gasoline or motor fuel and its substitutes paying the taxes herein provided may pay the same computed and paid on the bases of their sales as hereinafter required, and storers and distributors shall compute and pay such taxes on the basis of their withdrawals or distributions. The taxes herein provided for shall be in addition to any and all excise or other taxes imposed on gasoline or motor fuel or any device or substitute therefor, or on the business of selling, distributing, storing, or withdrawing from storage for any purpose, gasoline or motor fuel as herein defined; however, the county commission shall have no authority to levy any tax upon any gasoline or motor fuel as herein defined when used in essential governmental functions by the State of Alabama or any agency thereof, or the government of the United States or any agency thereof.

(c) On or before the 20th days of each month after May 21, 1987, every person upon whom the excise tax is levied shall render to the county commission of the county on forms prescribed by such county commission a true and correct statement of all sales and withdrawals of gasoline made by him, her, or them during the next preceding month, liable for payment of the excise tax imposed pursuant to the provisions of this section, and shall furnish to the county commission such additional information as such county commission may require upon blanks to be formulated and furnished by the county commission, and at the time of making such report shall pay to the county commission an amount of money equal to the excise tax levied under this section. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths, and any false statement sworn to shall constitute perjury and upon conviction thereupon the person so convicted shall be punished as provided by law for the crime of perjury.

(d) All distributors, storers, and retail dealers shall keep for not less than three years within the State of Alabama at some certain place or office such books, documents, or papers as will clearly show the amount of sale and withdrawals of gasoline and motor fuel made in such county taxed under this section.

(e) Within 30 days after any tax shall have been levied under authority of this section every distributor, storer, or retail dealer engaged in the sale or withdrawal of gasoline or motor fuel in such county shall make a report on blanks furnished under subsection (b) to the county commission of such county, showing the place and post office address at which he or she is engaged in the business of distributor or storer or retail dealer in gasoline or motor fuel within such county, which information shall be entered by the county commission of such county on a book kept for that purpose, and should such distributor, storer, or retail dealer move his or her place of business from one business address to another such distributor, storer, or retail dealer shall within 30 days thereafter notify the county commission of such removal, giving the former place and post office address and also the place and post office address to which his or her place of business has been removed. After the tax imposed under this section has become effective, no person shall become a distributor, storer, or seller of gasoline or motor fuel in such county until he or she shall have made such reports to the county commission.

(f) If any distributor, storer, or retail dealer of gasoline or motor fuel in such county shall fail to make the reports or any of them as required in any provision of this section or shall fail to comply with any regulation adopted for the collection of the tax by the county commission of such county, within the time required for making such reports, or shall fail to pay the tax imposed within the time fixed for the payment thereof, the distributor, storer, or retail dealer shall be guilty of a Class C misdemeanor, and upon conviction thereof shall be punished for each offense as otherwise provided by law.

(g) It shall be the duty of the county commission of such county to enforce the provisions of this section upon its imposing the tax hereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every distributor, storer, or retail dealer of gasoline or motor fuel on which such tax has been imposed and to make any and all rules and regulations necessary and proper for the collection of such tax. Provided however, upon resolution of the county commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by such county under the provisions of this section. All persons, firms, businesses, and corporations subject to and owing such taxes shall be and hereby are directed to pay the same over to the department and such payment shall be a full and complete discharge of all liability therefor to the county. The department is authorized to promulgate reasonable rules and regulations to facilitate the orderly and efficient collection of the taxes. The department is authorized to recover all costs of collecting such taxes, not to exceed five percent of the proceeds thereof, from such proceeds and shall pay the net amount remaining thereafter to the county.

(h) If any distributor, storer, or retail dealer in gasoline or motor fuel shall fail to make monthly reports or shall fail to pay the tax imposed under authority of this section, the tax shall be deemed delinquent within the meaning of this section and there shall be added to the amount of the tax a penalty of 25 percent, provided if in the opinion of the county commission of the county a good and sufficient cause or reason is shown for such delinquency, the penalty may be remitted. The county commission shall be authorized and empowered to make returns for delinquent tax payers upon such information as it may reasonable obtain and add to that the penalty as prescribed by this section. If any person shall be delinquent in the payment of any tax imposed pursuant to the provisions of this section, the county commission of the county shall issue execution for the collection of the same, directed to any sheriff of the State of Alabama, who shall proceed to collect the same in the manner now provided by law for the collection of delinquent taxes by the county tax collector and make return of such execution to the county commission issuing the same. The tax herein authorized to be levied and the penalties herein provided for shall be held as a debt payable to such county by the person against whom the same shall have been imposed or against whom the penalties shall have accrued, and all such taxes and penalties shall be a lien upon the property in the county and elsewhere in this state of the person against whom the tax shall have been imposed and the penalties shall have accrued.

(i) The acceptance of any amount paid for the excise tax imposed under this section shall not preclude the collection of the amount actually due. However, the amount actually paid shall constitute a credit against the amount actually due.

(j) Any distributor, storer, or dealer who shall violate any provisions of this section, or shall fail to comply with any reasonable rule or regulation promulgated hereunder, may be restrained, and proper prosecution instituted in the name of the county by the Attorney General of the State of Alabama, or by such counsel as the county commission of the county shall direct, from distributing, selling, storing, or withdrawing from storage any gasoline or motor fuel the sale or withdrawal of which is taxable until such persons shall have complied with the provisions of this section.

(k) Each agent or any railroad company, bus or truck operator, or other transportation company or agency operating in such county shall report to the county commission of the county on the first day of January, April, July, and October of each year all shipments of gasoline or motor fuel as defined in this section or substitutes therefor handled by him or her or through the station or office at which he or she is the agent, and delivered to any person in such county during the preceding three months, giving the names and address of the consignor or consignee shipping and receiving the gasoline or motor fuel or substitute therefor and the number of gallons or pounds contained in each and every shipment.

(l) The proceeds of any tax imposed under authority of this section shall be paid into the general fund of the county treasury for use by the county commission for any purpose for which the general funds of the county may now be used by law and for payment of the costs incurred in the administration and enforcement of this section.






Division 2 - Lodging.

Section 45-6-241.20 - License tax.

(a) For the purposes of this section, the following terms shall have the respective meanings ascribed by this subsection.

(1) COUNTY. Bullock County.

(2) COMMISSION. The Bullock County Commission.

(3) GASOLINE. Gasoline, gasohol, naphtha, and other liquid motor fuels or any device or substitute therefor commonly used in internal combustion engines; provided, that such term shall not be held to apply to those products known commercially as "kerosene oil," "fuel oil" or "crude oil" when used for lighting, heating, or industrial purposes.

(4) MOTOR FUEL. Diesel oil, tractor fuel, gas oil, distillate, kerosene, jet fuel, or any substitutes or devices therefor when sold, distributed, stored, or withdrawn from storage in any county for use in the operation of any motor vehicle upon the highways of this state.

(5) PERSON. Persons, corporations, copartnerships, companies, agencies, associations, incorporated or otherwise, singular or plural.

(6) DISTRIBUTOR. Any person who engages in the selling of gasoline or motor fuel in this state by wholesale domestic trade, but shall not apply to any transaction of such distributor in interstate commerce.

(7) REFINER. Any person who manufactures, distills, blends, compounds, or mixes any one or more products in the production of gasoline or motor fuel as herein defined.

(8) RETAIL DEALER. Any person herein defined as a distributor who is also engaged in the selling of gasoline or motor fuel in this state at any place in this state in broken quantities.

(9) STORER. Any person who ships or causes to be shipped or receives gasoline or motor fuel into this state in any quantities and stores the same in any manner and withdraws or uses the same for any purpose.

(10) USER. Any person who uses or consumes gasoline or motor fuel in this state in any manner or for any purpose; provided, that the term "user" is not to include any refiner who has a refinery or refineries located within the State of Alabama when using gasoline or motor fuel in the manufacturing or refining process, or any person who holds a federal permit to blend motor fuels under the federal law and statutes and who pays the federal excise tax on such motor fuels directly to the federal government, when such person uses gasoline in this state in such blending process.

(b) The Bullock County Commission is hereby authorized to impose excise taxes on persons selling, distributing, storing, or withdrawing from storage for any purpose whatever, gasoline and motor fuel within such county not to exceed three cents ($.03) per gallon and to require every distributor, retail dealer, or storer of gasoline or motor fuel as herein defined to pay such excise taxes upon the selling, distributing, or withdrawing from storage for any use, gasoline and motor fuel as herein defined in such county; provided that excise taxes levied pursuant to the provisions of this section shall not be levied upon the sale of gasoline or motor fuel in interstate commerce, and provided further that if the excise tax imposed under this section upon the sale of such gasoline or motor fuel shall have been paid by a distributor or by retail dealer or storer, such payment shall be sufficient, the intention being that the taxes shall not be paid but once. The excise taxes imposed pursuant to the provisions of this section shall apply to persons, firms, corporations, dealers, or distributors storing gasoline or motor fuel and distributing the same or allowing the same to be withdrawn from storage, whether such withdrawal be for sale or other use, provided that sellers of gasoline or motor fuel and its substitutes paying the taxes herein provided may pay the same computed and paid on the bases of their sales as hereinafter required, and storers and distributors shall compute and pay such taxes on the basis of their withdrawals or distributions. The taxes herein provided for shall be in addition to any and all excise or other taxes imposed on gasoline or motor fuel or any device or substitute therefor, or on the business of selling, distributing, storing, or withdrawing from storage for any purpose, gasoline or motor fuel as herein defined; however, the county commission shall have no authority to levy any tax upon any gasoline or motor fuel as herein defined when used in essential governmental functions by the State of Alabama or any agency thereof, or the government of the United States or any agency thereof.

(c) On or before the 20th days of each month after May 21, 1987, every person upon whom the excise tax is levied shall render to the county commission of the county on forms prescribed by such county commission a true and correct statement of all sales and withdrawals of gasoline made by him, her, or them during the next preceding month, liable for payment of the excise tax imposed pursuant to the provisions of this section, and shall furnish to the county commission such additional information as such county commission may require upon blanks to be formulated and furnished by the county commission, and at the time of making such report shall pay to the county commission an amount of money equal to the excise tax levied under this section. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths, and any false statement sworn to shall constitute perjury and upon conviction thereupon the person so convicted shall be punished as provided by law for the crime of perjury.

(d) All distributors, storers, and retail dealers shall keep for not less than three years within the State of Alabama at some certain place or office such books, documents, or papers as will clearly show the amount of sale and withdrawals of gasoline and motor fuel made in such county taxed under this section.

(e) Within 30 days after any tax shall have been levied under authority of this section every distributor, storer, or retail dealer engaged in the sale or withdrawal of gasoline or motor fuel in such county shall make a report on blanks furnished under subsection (b) to the county commission of such county, showing the place and post office address at which he or she is engaged in the business of distributor or storer or retail dealer in gasoline or motor fuel within such county, which information shall be entered by the county commission of such county on a book kept for that purpose, and should such distributor, storer, or retail dealer move his or her place of business from one business address to another such distributor, storer, or retail dealer shall within 30 days thereafter notify the county commission of such removal, giving the former place and post office address and also the place and post office address to which his or her place of business has been removed. After the tax imposed under this section has become effective, no person shall become a distributor, storer, or seller of gasoline or motor fuel in such county until he or she shall have made such reports to the county commission.

(f) If any distributor, storer, or retail dealer of gasoline or motor fuel in such county shall fail to make the reports or any of them as required in any provision of this section or shall fail to comply with any regulation adopted for the collection of the tax by the county commission of such county, within the time required for making such reports, or shall fail to pay the tax imposed within the time fixed for the payment thereof, the distributor, storer, or retail dealer shall be guilty of a Class C misdemeanor, and upon conviction thereof shall be punished for each offense as otherwise provided by law.

(g) It shall be the duty of the county commission of such county to enforce the provisions of this section upon its imposing the tax hereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every distributor, storer, or retail dealer of gasoline or motor fuel on which such tax has been imposed and to make any and all rules and regulations necessary and proper for the collection of such tax. Provided however, upon resolution of the county commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by such county under the provisions of this section. All persons, firms, businesses, and corporations subject to and owing such taxes shall be and hereby are directed to pay the same over to the department and such payment shall be a full and complete discharge of all liability therefor to the county. The department is authorized to promulgate reasonable rules and regulations to facilitate the orderly and efficient collection of the taxes. The department is authorized to recover all costs of collecting such taxes, not to exceed five percent of the proceeds thereof, from such proceeds and shall pay the net amount remaining thereafter to the county.

(h) If any distributor, storer, or retail dealer in gasoline or motor fuel shall fail to make monthly reports or shall fail to pay the tax imposed under authority of this section, the tax shall be deemed delinquent within the meaning of this section and there shall be added to the amount of the tax a penalty of 25 percent, provided if in the opinion of the county commission of the county a good and sufficient cause or reason is shown for such delinquency, the penalty may be remitted. The county commission shall be authorized and empowered to make returns for delinquent tax payers upon such information as it may reasonable obtain and add to that the penalty as prescribed by this section. If any person shall be delinquent in the payment of any tax imposed pursuant to the provisions of this section, the county commission of the county shall issue execution for the collection of the same, directed to any sheriff of the State of Alabama, who shall proceed to collect the same in the manner now provided by law for the collection of delinquent taxes by the county tax collector and make return of such execution to the county commission issuing the same. The tax herein authorized to be levied and the penalties herein provided for shall be held as a debt payable to such county by the person against whom the same shall have been imposed or against whom the penalties shall have accrued, and all such taxes and penalties shall be a lien upon the property in the county and elsewhere in this state of the person against whom the tax shall have been imposed and the penalties shall have accrued.

(i) The acceptance of any amount paid for the excise tax imposed under this section shall not preclude the collection of the amount actually due. However, the amount actually paid shall constitute a credit against the amount actually due.

(j) Any distributor, storer, or dealer who shall violate any provisions of this section, or shall fail to comply with any reasonable rule or regulation promulgated hereunder, may be restrained, and proper prosecution instituted in the name of the county by the Attorney General of the State of Alabama, or by such counsel as the county commission of the county shall direct, from distributing, selling, storing, or withdrawing from storage any gasoline or motor fuel the sale or withdrawal of which is taxable until such persons shall have complied with the provisions of this section.

(k) Each agent or any railroad company, bus or truck operator, or other transportation company or agency operating in such county shall report to the county commission of the county on the first day of January, April, July, and October of each year all shipments of gasoline or motor fuel as defined in this section or substitutes therefor handled by him or her or through the station or office at which he or she is the agent, and delivered to any person in such county during the preceding three months, giving the names and address of the consignor or consignee shipping and receiving the gasoline or motor fuel or substitute therefor and the number of gallons or pounds contained in each and every shipment.

(l) The proceeds of any tax imposed under authority of this section shall be paid into the general fund of the county treasury for use by the county commission for any purpose for which the general funds of the county may now be used by law and for payment of the costs incurred in the administration and enforcement of this section.






Division 3 - Tobacco.

Section 45-6-241.40 - Imposition of tobacco tax; stamps; disposition of funds; rules and regulations.

(a)(1) The Bullock County Commission is hereby authorized to impose upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Bullock County a county privilege, license, or excise tax in the following amounts:

a. Five cents ($.05) for each package of cigarettes, made of tobacco or any substitute therefor.

b. Five cents ($.05) for each package of cigars or cigarellos, such as Winchester, which are similar to, and which are packaged like, cigarettes.

c. Three cents ($.03) for each cigar, cheroot, or stogie of any description made of tobacco or any substitute therefor which are not similar to, nor packaged like, cigarettes as provided for in paragraph b.

d. Three cents ($.03) for each sack, can, package, or other container of smoking tobacco, including granulated, plug, cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner as to be suitable for smoking in a pipe or cigarette.

e. Five cents ($.05) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in paragraph c.

f. Five cents ($.05) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

g. Fifteen cents ($.15) for each package of tobacco paper, both gummed and ungummed.

(2) The privilege, license, or excise tax shall be in addition to all other federal, state, or local taxes heretofore imposed by law. Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.

(b) Upon adoption of a resolution by the Bullock County Commission, every person, firm, corporation, club, or association that sells or stores or receives for the purpose in Bullock County any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, on all price display signs, sales or delivery slips, bills and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products.

(c) It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Bullock County in the business for which the tax is hereby levied to fail or refuse to add to the price and collect from the purchaser the amount due on account on the tax herein provided or to refund or offer to refund all or part of the amount collected or absorb or advertise directly or indirectly the absorption of the tax or any portion thereof.

(d)(1) The proceeds from the tax hereby authorized, less the actual cost of collection not to exceed five per centum shall be paid by the State Department of Revenue to the Bullock County Commission to be used for the following purposes:

a. Five per centum of the proceeds shall be distributed to U.S.A. Recreation, Inc.; and

b. The remaining proceeds shall be distributed equally among each certified fire department in the county. Annually, on October 1, the Alabama Forestry Commission shall submit to the Bullock County Commission a list of each certified fire department.

(2) It is the intent of the Legislature that the volunteer fire departments and municipally supported fire departments shall not be considered as employees, servants, or agents of the county and the members of the county commission and the employees of the county shall not be liable in either their official capacity or in a private capacity for the actions of the fire departments.

(e) The tax hereby authorized shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 through Section 40-25-28. The State Department of Revenue shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax.

(f) The State Department of Revenue is hereby authorized to promulgate and enforce rules and regulations to effectuate the purpose of this section. All such rules and regulations duly promulgated shall have force and effect of law.

(g) All laws and rules and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, as amended, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this section as fully set out herein.

(h)(1) None of the provisions of this section shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(2) This statute shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesaler dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.









Part 3 - Tax, Sales, and Use.

Division 1 - 1981 Tax.

Section 45-6-242 - Levy of taxes; exemptions; payment of taxes; reports by taxpayers; applicability of state sales tax statutes; disposition of funds.

(a) The following words, terms, and phrases where used in this section shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) "County" means Bullock County in the State of Alabama.

(2) "Commissioner" means the Commissioner of Revenue of the state.

(3) "State Department of Revenue" means the Department of Revenue of the state.

(4) "State" means the State of Alabama.

(5) "State sales tax statutes" means Division 1 of Article 1 of Chapter 23 of Title 40, as amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the taxes levied in Division 1 and all other statutes which expressly apply to, or purport to affect, the administration of Division 1 and the incidence and collection of the taxes imposed therein.

(6) "State sales tax" means the tax or taxes imposed by the state sales tax statutes.

(7) "State use tax statutes" means Article 2 of Chapter 23 of Title 40, as amended, including all other statutes of the state which expressly set forth any exemption from the computation of the tax levied in Article 2 and all other statutes of the state which expressly apply to or purport to affect the administration of Article 2 and the incidence and collection of the taxes imposed therein.

(8) "State use tax" means the tax or taxes imposed by the state use tax statutes.

(9) "Registered seller" means the person registered with the State Department of Revenue pursuant to the state use tax statutes or licensed under the state sales tax statutes.

(10) "Month" means a calendar month.

(11) "Quarterly period" means the period of three months ending on the last day of each March, June, September, and December.

Except where another meaning is clearly indicated by the context, all definitions set forth in the state sales tax statutes and the state use tax statutes shall be effective as definitions of the words, terms, and phrases used in this section. All words, terms, and phrases used herein, other than those hereinabove specifically defined, shall have the respective meanings ascribed to them in the state sales tax statutes and the state use tax statutes and shall have the same scope and effect that the same words, terms, and phrases have where used in the state sales tax statutes and the state use tax statutes.

(b) Privilege or license tax. There is hereby authorized to be levied in the county, in addition to all other taxes of every kind now imposed by law, and to be collected as herein provided, a privilege or license tax on account of the business activities and in the amount to be determined by the application of rates against gross sales or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation (including the state, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether such institutions be denominational, state, county, or municipal institutions, any association or other agency or instrumentality of such institutions) engaged or continuing within the county in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character (not including, however, bonds or other evidences of debts or stock, nor sales of material and supplies to any person for use in fulfilling a contract for the painting, repair or reconditioning of vessels, ships, and other watercraft of over 50 tons burden) an amount of one percent of the gross proceeds of sales of the business, except where a different amount is expressly provided herein; provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such business at the rates specified when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as a retailer, on the gross sales of the business; and provided further, that where any used part of an automotive vehicle or truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or rebuilt part, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used part sold less the credit for the used part taken in trade; provided however, that this provision shall not be construed to include tires or batteries.

(2) Upon every person, firm, or corporation engaged or continuing within the county in the business of conducting or operating places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theatres, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games (including athletic contests conducted by or under the auspices of any educational institution within the state, or any athletic association, be it denominational, state, county, or a municipal institution or association or a state, county, or city school, or other institution, association, or school), skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places and public dance halls of every kind and description within the county, an amount of one percent of the gross receipts of any such business.

(3) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property an amount of one-half of one percent of the gross proceeds of the sale of such machines; provided that the term "machine" as herein used shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(4) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any automotive vehicle, truck, trailer, semitrailer, or house trailer, an amount of one-half of one percent of the gross proceeds of the sale of the automotive vehicle, truck, trailer, semitrailer, or house trailer; provided, however, where a person subject to the tax provided for in this subsection withdraws from his or her stock in trade any automotive vehicle or truck, trailer, semitrailer, or house trailer for use by him or her or by his or her employee or agent in the operation of such business, there shall be paid, in lieu of the tax authorized to be levied herein, a fee of one dollar twenty-five cents ($1.25) per year or part thereof during which such automotive vehicle, truck, trailer, semitrailer, or house trailer shall remain the property of such person; provided, that each such year or part thereof shall be deemed to begin with the day or anniversary date, as the case may be, of such withdrawal and shall run for the 12 succeeding months or part thereof during which such automotive vehicle, truck, trailer, semitrailer, or house trailer shall remain the property of such person; and provided further, that where any used automotive vehicle, truck, trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(5) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock or poultry on farms, and the parts of such machines, machinery, or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, an amount equal to one-half of one percent of the gross proceeds of the sales thereof; provided, however, the one-half of one percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities; provided, further, that where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products; or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(6) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling, through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products, and substitutes therefor, an amount of one percent of the cost of such food, food products, and beverages sold through such machines, which cost for the purpose of this subdivision shall be the gross proceeds of sales of such business.

There are exempted, however, from the provisions of this subsection and from the computations of the amount of the taxes authorized to be imposed in this subsection, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.

(c) Excise tax. There is hereby authorized to be levied and imposed an excise tax on the storage, use, or other consumption of property in the county as hereinafter provided in this subsection.

(1) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of tangible personal property (not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft of more than 50 tons burden) purchased at retail on or after the effective date of such tax, for the storage, use, or other consumption in the county on or after the effective date of such tax, at the rate of one percent of the sales price of such property, except as provided in subdivisions (2), (3), and (4).

(2) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property purchased at retail on or after the effective date of such tax for storage, use, or other consumption in the county, at the rate of one-half of one percent of the sales price of any such machine; provided, that the term "machine," as used herein shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and are customarily so used.

(3) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of any automotive vehicle, truck, trailer, semitrailer, or house trailer purchased at retail on or after the effective date of such tax for storage, use, or other consumption in the county at the rate of one-half of one percent of the sales price of such automotive vehicle, truck, trailer, semitrailer, or house trailer; provided, that where any used automotive vehicle, truck, trailer, semitrailer, or house trailer is taken or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax herein authorized to be levied shall be paid on the net difference, that is the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(4) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, which is purchased at retail for storage, use, or other consumption in the county at the rate of one-half of one percent of the sales price of such property; provided, however, the one-half of one percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities; provided, further, that where any used machine, machinery, or equipment which is used in planting, cultivating and harvesting farm products or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(5) An excise tax is hereby authorized to be levied and imposed on the classes of tangible personal property, and at the rates authorized to be imposed on such classes, specified in subdivisions (1), (2), or (3), on the storage, use, or other consumption in the performance of a contract in the county of any such tangible personal property, new or used, the tax to be measured by the sales price or the fair and reasonable market value of such tangible personal property when put into use in the county, whichever is less; provided, however, the tax authorized to be levied and imposed by this subsection shall not apply where the taxes authorized to be levied and imposed by subdivisions (1), (2), and (3) apply.

There are exempted from the provisions of this subsection and from the taxes authorized to be levied and imposed by this subsection, the storage, use, or other consumption of property the storage, use, or other consumption of which is presently exempted under the state use tax statutes from the state use tax. Subject to those exemptions, every person storing or using or otherwise consuming in the county tangible personal property purchased at retail on or after the effective date of such taxes shall be liable for the taxes authorized to be levied and imposed by this section, and the liability shall not be extinguished until the tax has been paid by such person; provided, however, that a receipt from a registered seller given pursuant to subsection (f) to the purchaser of any property to be used, stored, or consumed in the county shall be sufficient to relieve the purchaser from further liability for a tax to which such receipt may refer.

(d) Payment of taxes; reports by taxpayers. The taxes authorized to be levied in subsection (b) shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues; and the taxes authorized to be levied in subsection (c) shall be due and payable quarterly on or before the twentieth day of the month next succeeding each quarterly period during which the storage, use, or other consumption of the tangible personal property became taxable hereunder, each such quarterly period to end on the last day of each of the months of March, June, September, and December. The taxes authorized to be levied in subsection (b) shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state sales tax; and the taxes authorized to be levied in subsection (c) shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state use tax. On or prior to the due dates of the taxes herein authorized to be levied, each person subject to such taxes shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business that are required to be used as a measure of the privilege or license taxes herein authorized to be levied, a correct statement of the gross proceeds of all such taxes and the gross receipts of all such business, and setting forth, with respect to the excise taxes authorized to be levied herein the total sales price of all property, the use, storage, or other consumption of which became subject to the taxes during the then preceding quarterly period. Such report shall include all such other items of information pertinent to the taxes and the amount thereof as the State Department of Revenue may require. Any person subject to the privilege or license taxes authorized to be levied herein may defer reporting credit sales until after their collection, and in the event he or she so defers reporting them, he or she shall thereafter include in each monthly report all credit collections made during the month preceding and shall pay the taxes due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this subsection shall be available for inspection by the governing body of the county or its designated agent at reasonable times during business hours.

(e) Tax to be added to sales price or admission fee. Each person engaging or continuing within the county in a business subject to the taxes authorized to be levied in subsection (b) shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the taxes. It shall be unlawful for any person subject to the taxes authorized to be levied in subsection (b) to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or the person paying the admission fee the amount herein authorized to be required to be so added to the sales or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the taxes to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the taxes or any portion thereof.

(f) Special provisions respecting payment of tax authorized in subsection (c), receipts and returns by registered sellers. Every registered seller making sales of tangible personal property for storage, use, or other consumption in the county (which storage, use, or other consumption is not exempted from the taxes herein authorized to be levied pursuant to subsection (c)) shall at the time of making such sale, or if the storage, use, or other consumption of such tangible personal property in the county is not then subject to the excise taxes herein authorized to be levied, at the time such storage, use, or other consumption becomes subject to the excise taxes herein authorized to be levied, collect the tax from the purchaser and shall give to the purchaser a receipt therefor in the manner and form prescribed by the State Department of Revenue. On the twentieth day of the month next succeeding following the close of each quarterly period, each registered seller shall file with the State Department of Revenue a return for the then preceding quarterly period in such form as may be prescribed by the State Department of Revenue showing the total sales price of the tangible personal property sold by such registered seller, the storage, use, or other consumption of which became subject to the excise taxes herein authorized to be imposed, during the then preceding quarterly period; and each return shall be accompanied by a remittance of the amount of the taxes required to be collected by such registered seller during the period covered by the return; provided that any registered seller may defer collecting the taxes with respect to credit sales until collection of the proceeds of such sales and may defer reporting credit sales until after their collection, but shall thereafter collect the taxes along with collection of the credit sales, shall include in each quarterly report all credit collections made during the preceding quarterly period and shall remit the taxes with respect thereto at the time of filing such report or return. Any person who has paid to a registered seller the tax with respect to the use, storage, or other consumption of tangible personal property in the county need not file a report or make any further payment of the tax, but each person who purchases tangible personal property the storage, use, or consumption of which is subject to the taxes authorized to be imposed herein, and who has not paid the taxes due with respect thereto to a registered seller, shall report and pay the taxes as required by subsection (d). It shall be unlawful for any registered seller to fail or refuse to add to the sales price and to collect from the purchaser the amount of the taxes authorized to be imposed herein or to refund or offer to refund or absorb, or to advertise directly or indirectly, the absorption of the taxes or any portion thereof.

(g) Enforcement of this section civil suit; taxes a lien. The taxes authorized to be imposed by this section shall constitute a debt due the county and may be collected by civil suit, in addition to all other methods provided by law and in this section. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All of the provisions of the revenue laws of the state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the taxes herein authorized to be levied, and the State Department of Revenue, for the use and benefit of the county as hereinafter specified, shall collect such taxes and enforce this section and shall have and exercise for such collection and enforcement all rights and remedies that the State Department of Revenue has for collection of the state sales tax and the state use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this section and otherwise to enforce the provisions of this section, including the institution, prosecution, and defense of any litigation involving this section; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it hereunder.

(h) Applicability of state sales and use tax statutes. All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of monthly reports, and keeping and preserving records with respect thereto, interest after the due date of the tax, penalties for failure to pay the tax, make reports, or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with the provisions of this section when applied to the taxes levied in subsection (b), shall apply to the taxes authorized to be levied in subsection (b), and all provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making quarterly reports and keeping and preserving records with respect thereto, interest after the due date of the state use tax, penalties for failure to pay the tax, make reports or otherwise to comply with the state use tax statutes, the promulgation of rules and regulations with respect to the state use tax, and the administration and enforcement of the state use tax statutes, which are not inconsistent with the provisions of this section, when applied to the taxes authorized to be levied in subsection (c), shall apply to the taxes authorized to be levied in subsection (c). The commissioner and the State Department of Revenue shall have and exercise the same powers, duties, and obligations, with respect to the taxes herein authorized to be levied, that are imposed on the commissioner and the department by the state sales tax statutes and the state use tax statutes. All provisions of the state sales tax statutes and the state use tax statutes that are made applicable by this section to the taxes herein authorized to be levied and to the administration of this section are incorporated herein by reference and made a part hereof as if fully set forth herein.

(i) Charge of State Department of Revenue; disposition of tax proceeds. The State Department of Revenue shall charge the county, for collecting the taxes authorized to be levied herein, the costs of the department in collecting the taxes; provided such charge shall not, in any event, exceed five percent of the total amount of the taxes collected hereunder. Such charge for collecting the taxes for the county may be deducted each month from the tax proceeds collected before the amount of the proceeds due the county for that month is certified as provided in this section. The commissioner shall pay into the State Treasury all taxes collected under this section as such taxes are received by the State Department of Revenue; and on or before the first day of each successive month (commending with the month next succeeding the month in which the department makes the first collection of any of the taxes authorized to be levied hereunder) the commissioner shall certify to the state Comptroller the amount of taxes collected under the provisions of this section and paid by him or her into the State Treasury for the benefit of the county during the month immediately preceding the making of such certificate; provided, however, that before certifying the amount of taxes paid into the State Treasury for the benefit of the county during each month, the commissioner may deduct from the taxes authorized to be collected hereunder in the month the charges due the department for collection of the taxes. It shall be the duty of the state Comptroller (i) to issue his or her warrant each month, payable to the county in an amount equal to the amount so certified by the commissioner as having been collected for the use of the county, and (ii) to transmit to the county, along with the warrant, a copy of the certificate by the commissioner.

(j) Use of tax proceeds. The proceeds of any taxes herein authorized to be levied shall be paid into the county general fund and shall be applied to the fullest extent necessary to payment of the costs of construction, operation, and maintenance of a facility which shall include, among other things, space for a county jail, including, without limitation, payment of principal and interest, directly or indirectly, on any obligations issued by the county or by any public corporation established by or operating in the county to pay the cost of such construction, and appurtenant costs, and establishment of any reserve funds in connection therewith.






Division 2 - 1999 Tax.

Section 45-6-242.20 - Additional sales and use tax; collection, distribution, and use of proceeds.

(a) This section shall only apply to Bullock County.

(b) As used in this section state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.

(c) The County Commission of Bullock County may levy, in addition to all other taxes, including, but not limited to, municipal gross receipts license taxes, a one cent ($.01) privilege license tax against gross sales or gross receipts, including the sale of items and property by persons who are not engaged in the business of retail sales or casual sales. The gross receipts of any business and the gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this section. Notwithstanding the foregoing, the amount authorized to be levied pursuant to this section shall not be levied against the sale of farm machinery which is exempt from the provisions of this section.

(d) The tax levied by this section shall be collected by the State Department of Revenue, or other entity or agency chosen by the county commission, at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department a report in the form prescribed by the department. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transaction. The report shall also include items of information pertinent to the tax as the department may require. Any person subject to the tax levied by this section may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the department under this subsection shall be available for inspection by the county commission or its designee.

(e) Each person engaging or continuing in a business subject to the tax levied by this section shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied by this section to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.

(f) The tax levied by this section shall constitute a debt due Bullock County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The department or other entity or agency shall collect the tax, enforce this section, and have and exercise all rights and remedies that the state or the department has for collection of the state sales and use tax. The department may employ special counsel as is necessary to enforce collection of the tax levied by this section and to enforce this section. The department shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Bullock County.

(g) All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this section shall apply to the tax levied under this section. The State Commissioner of Revenue and the department shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this section that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this section to the tax levied under this section and to the administration and enforcement of this section are incorporated by reference and made a part of this section as if fully set forth herein.

(h) The department or other entity or agency shall charge Bullock County for collecting the tax levied under this section in an amount or percentage of total collections as may be agreed upon by the commissioner or other entity or agency and the Bullock County Commission. The charge shall not exceed five percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Bullock County for that month. The Commissioner of Revenue shall pay into the State Treasury all amounts collected under this section, as the tax is received by the department on or before the first day of each successive month. The commissioner shall certify to the state Comptroller the amount collected and paid into the State Treasury for the benefit of Bullock County during the month immediately preceding the certification. The state Comptroller shall issue a warrant each month payable to the County Treasurer of Bullock County in an amount equal to the certified amount which shall be paid into the county general fund to be distributed and used as follows:

(1) Fifty percent to the Bullock County Board of Education for general education purposes.

(2) Forty percent to the Bullock County Commission for general county purposes, including the operation and maintenance of the county jail.

(3) Ten percent to the Bullock County Commission specifically for the establishment and operation of a countywide YMCA. In the event that the YMCA ceases to exist, then the funds shall be used for other countywide recreational programs.






Division 3 - Economic Development.

Section 45-6-242.40 - Collection of special county taxes.

Any special county privilege license tax or taxes authorized in Bullock County under the provisions of Amendment No. 128 to the Constitution of Alabama of 1901, shall be collected by the State Revenue Department. The State Revenue Department is authorized to charge Bullock County for collecting the tax its actual costs, not to exceed five percent of the amount collected and the tax shall be collected in the same manner as other local taxes are collected by the State Revenue Department.






Division 4 - Exemptions.

Section 45-6-242.60 - Bullock County Health Services, Inc.

The Bullock County Health Services, Inc., is hereby exempted from paying any county or municipal sales or use taxes.



Section 45-6-242.61 - Bullock County Ambulance Services, Inc.

The Bullock County Ambulance Service, Inc., is hereby exempted from paying any county or municipal sales or use taxes.









Part 4 - Tax Ad Valorem

Section 45-6-243 - Additional tax for education purposes.

(a) Pursuant to subsection (f) of Amendment No. 373 to the Constitution of Alabama of 1901, the Bullock County Commission may levy, in addition to any other tax, an ad valorem tax in the amount of 4.5 mills on each dollar of taxable property in Districts 1 and 2 for a period of 25 years commencing October 1, 2004. The revenue from the additional tax shall be paid to the county general fund to be used for general education purposes.

(b) The increase in the rate of the tax as provided by this section is subject to the approval of a majority of the qualified electors of Districts 1 and 2 in the county who vote on the proposed increase at the next general, primary, constitutional, or special election held for that purpose. The tax imposed pursuant to this section shall terminate on October 1, 2029.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 6A - BULLOCK COUNTY MUNICIPALTIES.

Article 1 - Aberfoil.



Article 2 - Enon.



Article 3 - Inverness.



Article 4 - James.



Article 5 - Midway.



Article 6 - Perote.



Article 7 - Thompson.



Article 8 - Union Springs.






Chapter 7 - BUTLER COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-7-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Butler County local laws enacted after 1978 and all Butler County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no affect on any law that is not included or otherwise treated and law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcholic Beverages.

Section 45-7-20 - Distributions of beer tax proceeds.

Any law to the contrary notwithstanding, in Butler County, the proceeds of the beer tax collected pursuant to Section 28-3-190, shall be paid and distributed as follows:

(1) All taxes collected on sales within the corporate limits of a municipality shall be paid to the municipality who shall, after deducting three percent for administering the tax, distribute 33 percent to the Butler County Board of Education and retain the balance for the general fund of the municipality.

(2) All taxes collected on sales outside the corporate limits of a municipality shall be paid to the Butler County Commission, who shall, after deducting three percent for administering the tax, distribute 33 percent to the Butler County Board of Education, and retain the balance for the general fund of the county.



Section 45-7-20.01 - Draft and keg beer sales authorized.

(a) This section only applies in Butler County.

(b) The sale of draft or keg beer or malt beverages for on-premises consumption by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within the county if approved by a majority vote of the Butler County Commission.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.

Section 45-7-50 - Office abolished.

(a) The office of constable is hereby abolished in Butler County.

(b) Any person now serving in such office in Butler County shall be entitled to any vested rights accrued.






Article 6 - Coroner.



Article 7 - County Commission.

Part 1 - Composition, Election, Compensation.

Section 45-7-70 - Membership; salaries.

(a) The Butler County Commission shall be composed of five members, elected from single-member districts one through five, inclusive, by the qualified voters residing within each district. The five districts shall be apportioned as provided by law. Unless otherwise provided by general law, each commissioner shall reside in the district he or she represents at the time of qualifying for office and during his or her tenure. For the purposes of establishing staggered terms for the members of the county commission, the members of the commission elected to represent districts two and three elected at the general election in 2020 shall serve a term of two years, and beginning with the general election in 2022 and each subsequent general election thereafter, shall serve a term of four years.

(b) Effective beginning the next term of office, the chair of the commission shall be elected from among the five members of the commission to serve at the pleasure of the commission. The Judge of Probate of Butler County shall not serve as a member or chair of the commission.

(c) The members of the county commission shall continue to receive the same salary the members receive on September 30, 2003, and shall be eligible for any increases as authorized by law. Effective on the selection of the chair of the county commission pursuant to subsection (b) and thereafter, the chair of the county commission shall receive an additional salary supplement in the amount of 25 percent of the regular salary of a member of the commission.

(d) The composition and election of the county commission, including the manner of selection of the chair, as it existed on January 1, 2003, is ratified and confirmed until the end of the current term of the commission.






Part 2 - Revenue Collection.

Section 45-7-71 - Revenue collection program.

(a) The County Commission of Butler County may establish and administer a program of revenue collection for all legally authorized taxes, licenses, fees, and other revenues not presently being collected locally.

(b) The County Commission of Butler County may, with 30 days written notice to the State Department of Revenue, assume the collection of all legally authorized tax proceeds currently being collected by the State Department of Revenue on behalf of the county.

(c) If the county commission elects to collect one or more taxes, licenses, fees, and other revenues pursuant to this section, the county shall have all lawful powers of the State Department of Revenue to collect revenues and conduct audits to determine the amount of revenue liable and due to the county.

(d) The county commission may employ persons, firms, corporations, auditors, or tax collectors it deems reasonably necessary to carry out the purposes and intent of this section.









Article 8 - Courts.

Part 1 - Court Costs.

Section 45-7-80 - Imposition and collection of additional fee.

(a) In addition to any court costs and fees now or hereafter authorized in Butler County, the Butler County Commission may impose by resolution of the commission an additional fee in an amount not to exceed forty-five dollars ($45) to be assessed and taxed as costs on each civil case and on each criminal case, including traffic cases, but excluding small claims cases, filed in the circuit court, district court, or any municipal court in Butler County, as well as an additional fee not to exceed five dollars ($5) for the service of a pleading or other document in connection with any action or case. These fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(b) The additional fees when collected by the clerks or their collection officers of the courts shall be paid into the General Fund of Butler County to be used by the Butler County Commission for the planning, construction, operation, furnishing, and financing of a county jail and other capital projects and for economic development in the county. The Butler County Commission may set and adjust by resolution the fees within the limits authorized by this section based on the needs of the county.






Part 2 - Court Reporters.

Section 45-7-81 - Expense allowance.

There shall be paid to the Circuit Court Reporter of the Second Judicial Circuit, by the counties composing the circuit, an additional annual expense allowance of four thousand dollars ($4,000). Such allowance shall be in addition to any compensation now payable to the court reporter and shall be paid monthly from the general funds of the counties composing the judicial circuit on a pro rata basis calculated upon the assessed value of taxable property in the counties of the circuit for the previous fiscal year, as shown by the records in the tax assessors' offices, in such manner that each county shall pay such proportion of the expense allowance as the assessed value of the property in the county bears to the total assessed value of the property within the judicial circuit.






Part 3 - District Attorney.

Section 45-7-82 - Assistance of investigators etc., before grand jury.

The District Attorney of the Second Judicial Circuit shall have the authority to have his or her investigators and any other employees of his or her office assist him in the presence of the grand jury except when the jury is deliberating.



Section 45-7-82.20 - Definitions.

For the purposes of this subpart, the following terms shall have the following meanings:

(1) DISTRICT ATTORNEY. The District Attorney of the Second Judicial Circuit of the State of Alabama, or any of his or her staff.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. Any person who is employed by an agency or department whose purpose is to protect people. This may include, but is not limited to, police personnel, sheriff personnel, the coroner, the department of human resources personnel, parole and probation personnel, community corrections office personnel, and court referral office personnel, whether that agency or department is in the State of Alabama or located elsewhere.

(3) OFFENDER. Any person charged with a crime as defined by this code, which was allegedly committed in the jurisdiction of the Second Judicial Circuit of the State of Alabama.

(4) SERIOUS PHYSICAL INJURY. As that term is defined in subdivision (14) of Section 13A-1-2.



Section 45-7-82.21 - Established; discretionary powers; supervision and control.

(a) The district attorney may establish a pretrial diversion program.

(b) The district attorney shall retain all discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the district attorney.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this subpart. The district attorney may employ necessary persons to accomplish this subpart and these persons shall serve at the pleasure of the district attorney.



Section 45-7-82.22 - Applicants for admittance.

(a) A person charged with a criminal offense specified in subsection (b) whose jurisdiction is in the circuit or district court of the Second Judicial Circuit of Alabama may apply to the district attorney for admittance to the pretrial diversion program.

(b) A person charged with any of the following offenses may apply for admission into the program:

(1) A traffic offense.

(2) A property offense.

(3) An offense wherein the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor, unless specifically excluded in this section.

(6) A violation classified under this code.

(c) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Trafficking, distribution, or manufacturing of drugs.

(2) Any offense involving the abuse of a child or an elderly person.

(3) Any sex offense.

(4) Any Class A felony.

(5) Any offense involving serious injury to a person.

(6) Any offense involving death of an individual.

(7) An offense for the operation of a vehicle for which a commercial driver license was required.



Section 45-7-82.23 - Standards for admission.

(a) Admittance to the pretrial diversion program shall be appropriate in any of the following circumstances:

(1) The offender is 18 years of age or older at the time the alleged offense was committed; 16 years of age or older if the offense is a traffic violation.

(2) There is a probability justice will be served if the offender is placed in the pretrial diversion program.

(3) It is determined the needs of the state and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no threat to the safety and wellbeing of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(7) The offender has never been granted pretrial diversion or participated in any similar program in any court in the state.

(8) The offender has no prior felony convictions.

(9) The offender does not hold a commercial driver license issued in any U.S. state, any U.S. possession, any U.S. territory, or any U.S. insular area.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-7-82.24 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part of the evaluation process of the district attorney, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological tests taken, and any other information concerning the offender which the district attorney believes has a bearing on the decision as to whether the offender should be admitted into the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview deemed appropriate by the district attorney in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this subpart.



Section 45-7-82.25 - Program requirements; records.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling, while in the program, of periods of limitations established by statute or rules of court.

(3) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(4) If there is a victim of the crime, agree in writing to pay restitution, if any due the victim, within a specified period of time and in an amount to be determined by the district attorney taking into account all circumstances of the offender and victim.

(5) Voluntarily execute in writing permission to search and seize illegal contraband or substances.

(b) Pretrial diversion program records, including admission records, are confidential and shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and defendants shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be submitted to the court for an in camera review.

(c) The records of the offender maintained as part of the pretrial diversion program shall be destroyed in a timely manner after the program has been successfully completed by the offender. The district attorney may keep the contract signed by the offender in order to maintain an accurate record of pretrial diversion program participation.



Section 45-7-82.26 - Time for application.

(a) An offender shall make application to the pretrial diversion program no later than 21 days after his or her first appearance or arraignment, whichever occurs first. In the case of traffic citations, application shall be made within 21 days of the issuance of the citation.

(b) The district attorney may waive the time provision of this section for good cause.



Section 45-7-82.27 - Costs and fees.

(a) Prior to admission, the office of the district attorney may charge a nonrefundable application fee of one hundred dollars ($100). The amount of the assessment for participation in the program shall be in addition to any program supervision fees, court costs, and assessments for drug, alcohol, or anger treatments required by law, the district attorney, or the court, and are in addition to costs of supervision, treatment, and restitution for which the pretrial diversion admittee may be responsible. It may be mandatory for the offender to pay all court costs for the offense charged. Pretrial diversion program fees as established by this subpart may be waived or reduced due to indigence, reduced ability to pay, or for other just cause at the discretion of the district attorney. The determination of indigence of the offender, for the purpose of pretrial diversion admission, fee waiver, or reduction shall be made by the district attorney. A schedule of payments for any of these fees may be established by the district attorney.

(b) The following fees shall be applied to applicants accepted into the pretrial diversion program:

(1) Felony offenses, up to seven hundred fifty dollars ($750).

(2) Misdemeanor and traffic offenses, up to five hundred dollars ($500).

(c) The district attorney may use fees collected by the pretrial diversion program for any of the following:

(1) To fund the pretrial diversion program.

(2) For the prosecution of state criminal cases.

(3) To help support local and state law enforcement and coroners.

(4) For education programs which relate to the prosecution of, detection of, or prevention of crime.

(5) To benefit any agency or department of state, city, or county government which assists local law enforcement.

(d) In cases where the applicant is not indigent, the following additional fees may be applied to each case in the following amounts:

(1) Fifty dollars ($50) allocated to the clerk of court in the filing county for each application.

(2) Twenty-five dollars ($25) allocated to the clerk of court in the filing county for each applicant accepted into the pretrial diversion program per charge.

(3) Twenty-five dollars ($25) for felony offenses, allocated to the arresting or ticketing agency.

(4) Twenty-five dollars ($25) for misdemeanor offenses, allocated to the arresting or ticketing agency.

(5) Twenty-five dollars ($25) for all traffic offenses, allocated to the Department of Forensic Sciences Implied Consent Unit.

(6) Up to fifty dollars ($50) for each offense, allocated to the general fund of the county commission of the county where the offense occurred.

(e) All fees collected under subsection (d) are to be used at the discretion of the given entity to support its operations. These uses may include, but are not limited to, hiring employees, buying needed equipment and supplies, providing training opportunities, or any other lawful purposes.

(f) Fees required by this subpart shall be collected by the office of the circuit clerk in which the offense was filed. Those fees due to the district attorney shall then be disbursed to the district attorney and shall be deposited by the district attorney into the pretrial diversion fund as described in Section 45-7-82.30. The circuit clerk shall make the disbursement in a timely manner.

(g) The district attorney shall be allowed, without further legislative action, to raise fees to meet and equal those prescribed by the Legislature in the event a state pretrial diversion program is enacted after the enactment of this subpart.



Section 45-7-82.28 - Treatment programs; drug testing.

The district attorney and the offender may enter into an agreement as a part of the pretrial diversion program that the offender be admitted to a drug, alcohol, violence, or any other self-improvement or self-help program on an inpatient or outpatient basis or receive other treatment alternatives deemed by the district attorney to be in the best interest of the offender and society. The district attorney may require the offender to submit to periodic or random drug or other testing as a part of the pretrial diversion program and require other terms and conditions related to substance abuse, domestic violence, or the offense charged as the district attorney may direct. The offender shall pay the costs of all services unless otherwise approved by the district attorney after considering the ability of the offender to pay.



Section 45-7-82.29 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner or what charges the defendant will plead guilty to and the recommended sentence the offender should receive.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Participate in an education setting, to include, but not be limited to, K-12, college, job training, trade school, GED classes, or adult basic education courses.

(2) If appropriate, attempt to learn to read and write.

(3) Financially support his or her spouse, children, or both, or pay child support, spousal support, or both.

(4) Refrain from the use of alcohol and drugs and refrain from frequenting places where alcoholic beverages or illegal controlled substances are sold, possessed, or used in violation of the law.

(5) Refrain from contact with certain persons or premises.

(6) Obtain and maintain employment.

(7) Attend and pay for individual, group, or family counseling.

(8) Pay restitution to a victim if any is due.

(9) Pay fines as a result of the offense charged and any other amounts the offender owes the state, federal, or local government as a result of participation in the pretrial diversion program.

(10) Pay supervision fees and application fees pursuant to this subpart and pay court referral officer fees, drug, alcohol, violence, or other self-help fees charged as a result of participation in the pretrial diversion program.

(11) Observe curfews or home detention or travel constraints as set out in the offender's agreement.

(12) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender.

(13) Enter into an agreement with the district attorney that all fees paid for admission into the pretrial diversion program shall be forfeited to the use and benefit of the pretrial diversion program should the offender be removed from the pretrial diversion program by the district attorney for any cause.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in the written agreement of the offender, it being the purpose of this subpart to allow the district attorney broad discretion in designing a program specifically for each offender and circumstances of the offender.



Section 45-7-82.30 - Pretrial diversion program fund.

The district attorney shall establish a pretrial diversion program fund. The district attorney shall use the funds to pay costs associated with the administration of the pretrial diversion program, to pay those things earlier provided for in this subpart, or for other law enforcement or criminal prosecution purposes. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, professional or business attire, telephones, communication equipment, postage, office supplies and equipment, training and travel expenses, service contracts, and professional services. At the discretion of the district attorney, the district attorney may consider the reduced or inability of an offender to pay and may pay for services or programs for an offender out of pretrial diversion program funds while the offender is in the pretrial diversion program if special circumstances and justice dictate. The district attorney may require the offender to repay these funds.



Section 45-7-82.31 - Pretrial Diversion Program Fund.

(a) If the offender violates any condition of the pretrial diversion program agreed to in writing by the offender and the district attorney, the district attorney may terminate the participation of the offender in the program and pursue criminal charges against the offender. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program, including the reason for the termination. Upon removal from the program, the offender will be deemed to forfeit, for the use of the pretrial diversion program purposes provided for in this subpart, any fees paid for the admission into the pretrial diversion program.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.



Section 45-7-82.32 - Liability of district attorney.

The district attorney shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program.



Section 45-7-82.33 - Funding.

The pretrial diversion program may apply for and accept grant funding applicable to the aims of the program and may receive funding or appropriations from city, county, state, or federal agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-7-82.34 - Advisory board.

The district attorney may form an advisory board to assist in the determination of appropriate pretrial diversion candidates and conditions for participation in the program. The district attorney shall retain the final decision as to the admittance of individuals or administration of the program regardless of the views of the board. It shall be the decision of the district attorney who and how many persons will comprise the board and when or if it should meet.






Part 4 - Probate Court.

Section 45-7-83 - Duties of tax assessor and tax collector transferred.

The Judge of Probate of Butler County shall perform all duties relative to the assessment and collection of taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles in Butler County which the tax assessor and tax collector are required under the law to perform. The tax assessor and tax collector shall be relieved of all duties and responsibilities relative to the assessment and collection of taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles, and the judge of probate shall have all the duties and responsibilities relative to the assessment and collection of taxes and issuance of motor vehicle licenses and titles for motorized and non-motorized vehicles. For purposes of this part, the term "motor vehicle", shall mean the same as defined in Article 5, Chapter 12, Title 40, as amended.



Section 45-7-83.02 - Bond.

Before entering upon the additional duties imposed by this part, the judge of probate shall execute an additional bond in a sum prescribed by a written recommendation to the judge of probate from the Examiners of Public Accounts, giving as surety a bonding company authorized to do business in this state. The bond shall be conditioned as other official bonds and shall be filed and recorded in the Office of the Clerk of the Circuit Court in Butler County. A certified copy of the bond shall be furnished by the judge of probate to the State Comptroller. Premiums on the bond of the judge of probate shall be paid from the general fund of the county.



Section 45-7-83.04 - Office space, equipment, personnel.

The Butler County Commission shall furnish suitable quarters or additional space as it deems necessary for the efficient performance of the additional duties of the judge of probate and shall transfer all necessary forms, books, records, and supplies from the offices of the tax assessor and tax collector to the judge of probate as are pertinent to the transference of the duties and shall thereafter provide stationery, forms, and supplies as are furnished pursuant to law by the State Department of Finance, the State Comptroller, and the State Department of Revenue. The county commission shall provide clerks to the judge of probate as it deems necessary for the proper and efficient performance of the duties of the office at the rate of compensation set by the county commission. The compensation of the clerks shall be paid out of the county general fund in the same manner as other county employees are paid.



Section 45-7-83.06 - Assessment and collection of fees; disposition of funds.

The judge of probate shall charge and collect the same fee that is prescribed in the general law for a like service when performed by the tax assessor, tax collector, revenue commissioner, or license commissioner as the case may be. All fees shall be the property of Butler County and shall be paid into the general fund of the county.



Section 45-7-83.08 - Payment of tax required for issuance of license.

To prevent motor vehicles from escaping taxation and to provide for the more efficient assessment and collection of taxes due on motor vehicles, no license shall be issued to operate a motor vehicle on the public highways of this state, nor shall any transfer be made by the judge of probate as provided under this part, until the ad valorem tax and the sales tax on the vehicle are paid in the county for the preceding year as evidenced by receipt of the judge of probate, if the motor vehicle belongs to a resident of Butler County or is principally used or operated in Butler County.



Section 45-7-83.10 - Certificate of assessment; issuance of license tag; valuation; municipal taxes.

(a) Every person, firm, or corporation residing in or owning a motor vehicle which is principally used in Butler County who desires to operate a motor vehicle on the public highways of Alabama shall first be required to pay ad valorem taxes and sales taxes to the judge of probate. The judge of probate shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the tax as shown thereon, and shall make a duplicate of the tax receipt and keep the receipt on file in the probate office for one year after each audit. The license tag shall be evidence of the payment of the license and ad valorem taxes and sales taxes due under this part.

(b) Valuation for ad valorem assessment of motor vehicles shall be at the same rate and on the same basis as is provided in Article 5, Chapter 12, Title 40, and all laws relating to the assessment on a quarterly basis are hereby incorporated in this part and made a part hereof.

(c) The judge of probate, in addition to assessing and collecting the ad valorem taxes and sales taxes due the state and county on motor vehicles, motor vehicle titles, and non-motorized vehicles, shall collect the ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles due all municipalities in Butler County and shall report and pay over the money collected for the municipalities at the same time and in the same manner as state and county taxes and licenses are reported and paid over by him or her. The judge of probate shall collect and deposit into the General Fund of Butler County five percent of the amount of municipal taxes collected for assessing and collecting the taxes and shall deduct that amount from the total amount collected before paying the city treasury. The judge of probate may not issue a license to operate a motor vehicle on the highways of the state until all ad valorem taxes and sales taxes due the state, county, and municipalities are paid for the preceding year as shown by the tax receipts.



Section 45-7-83.12 - Department of Revenue to furnish books, records, and blanks.

The State Comptroller, the State Department of Revenue, and the State Department of Finance shall furnish the judge of probate all books, records, and blanks now or hereafter required by law to be furnished to judges of probate, tax assessors, tax collectors, revenue commissioners, or license commissioners in connection with the performance of their duties in the issuance of license plates and titles on motorized and non-motorized vehicles and the assessment and collection of ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles.



Section 45-7-83.14 - Fees and commissions.

The judge of probate shall receive for the assessing and collecting of state and county ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles the same fees charged and commissions fixed by law to be paid to tax assessors, tax collectors, revenue commissioners, or license commissioners for like services. All fees and commissions, including those charged for ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles in all municipalities in Butler County shall be paid into the general fund of the county.



Section 45-7-83.16 - Renewal of licenses by mail.

The judge of probate may mail to any person to whom a motor vehicle license has been previously issued an application for renewal of a license required to be returned prior to the expiration date of the license. The application for renewal may be in the form of a postcard and shall contain sufficient information to adequately identify and process the renewal. The signature of the licensee on the application and proper remittance shall constitute sufficient authority for the judge of probate to issue the license and return the license to the licensee by mail. The county commission may establish a fee to be entitled "Mail Order Fee" in an amount not to exceed three dollars ($3) to pay the cost of this mailing procedure. The fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions.



Section 45-7-83.18 - Construction.

Notwithstanding the foregoing, nothing in this part shall be construed to increase the taxes and fees of motor vehicles, motor vehicle titles, and non-motorized vehicles as prescribed by law.









Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Section 45-7-100 - Board of Education.

(a) The Board of Education of Butler County, Alabama, shall consist of five members, a chairman and four associate members, who are qualified electors of the county.

(b) One associate member shall be elected from each of the four commissioner's districts constituted by Local Act No. 183, Local Acts, 1945, page 99. Associate members must reside within the district they represent, and they shall be nominated and elected by the qualified electors of the entire county. The chairman of the board may reside anywhere in the county, and shall be nominated and elected by the qualified electors of the entire county. Except as otherwise hereinafter provided, the chairman and the associate members shall be elected for terms of four years or until their successors are elected and qualified, their terms commencing on the second Tuesday in January immediately following their election.

(c) The county board of education shall exercise all the jurisdiction, powers, and duties now or hereafter granted or conferred upon county boards of education by the law of the state.

(d) The members of the county board of education shall receive ten dollars ($10) a day and their actual traveling expenses incurred in attending meetings of the board, and transacting the business of the board, not to exceed pay for 12 days in any one year.

(e) The two associate members of the board from commissioners' districts numbered one and two shall be elected at the general election in 1950 for terms of two years. A chairman and the four associate members shall be elected at the general election in 1952 and every four years thereafter. The incumbent chairman and associate members shall hold office until their successors are elected as provided in this section.






Article 11 - Elections.

Section 45-7-110 - Compensation - Board of Registars.

Each member of the Board of Registrars of Butler County shall be entitled to receive an additional per diem compensation in the amount of five dollars ($5) for each day's attendance to the business of the board. The supplemental compensation provided in this section shall be in addition to compensation paid by the state and county and shall be paid out of the county treasury on a monthly basis in the same manner as other compensation is paid.






Article 12 - Employees and Officers.



Article 13 - Engineer, County.

Section 45-7-130 - Policies and priorities set by County Commission.

The Butler County Commission shall set the necessary policies and priorities for the construction, maintenance, and repair of all public roads, county highways, bridges, ferries, and public facilities within Butler County, Alabama, to provide the people of Butler County with a safe and adequate road system.



Section 45-7-130.01 - Appointment of county engineer; qualifications; requirements.

The Butler County Commission, or any succeeding county governing body, shall appoint and employ a county engineer, who shall be a thoroughly qualified and competent professional engineer and may or may not be a land surveyor. The county engineer shall possess all of the qualifications as specified for county engineers under the general laws of the State of Alabama. The county engineer shall devote his or her entire time and attention to the maintenance, and construction of the Butler County public roads, highways, bridges, ferries, and other county engineering projects and shall, during employment, reside in Butler County, Alabama. The county engineer shall serve at the pleasure of the Butler County Commission.



Section 45-7-130.02 - Duties.

It shall be the duty of the county engineer to:

(1) Employ, supervise, and direct all assistants to properly maintain and construct the public roads, highways, bridges, and ferries of Butler County, and prescribe the duties, discharge employees for cause, or when he or she is not needed.

(2) Perform engineering and surveying service as may be required, and to prepare and maintain the necessary maps and records.

(3) Maintain the necessary accounting records to reflect the cost of the county highway system.

(4) Build or construct new roads, or change old roads, but only when ordered to do so by proper order of the county commission.

(5) Construct and maintain all county roads on the basis of the county as a unit to the extent it is feasible, without regard to any district or beat lines.



Section 45-7-130.03 - Wage or salary scale.

It shall be the duty of the commission to fix, from time to time, in accordance with prevailing economic conditions, the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of roads, bridges, ferries, and public facilities. The wage or salary scale shall not be exceeded by the engineer in employing labor and assistants.



Section 45-7-130.04 - Compensation.

The commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments from appropriate road and highway funds.



Section 45-7-130.05 - Bond.

Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in the amount of five thousand dollars ($5,000), payable to Butler County, conditioned on the faithful discharge and performance of his or her duties as engineer, and for the faithful accounting of all monies or property of Butler County, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama and be approved by the commission. The premiums shall be paid by the county.



Section 45-7-130.06 - Office space and equipment.

The commission shall furnish the county engineer with an office within the county and all necessary office supplies, equipment, communication, utilities, and necessary transportation to accomplish his or her duties under this article.



Section 45-7-130.07 - Accountability for equipment; inventory.

The county engineer shall be the custodian and accountable to the Butler County Commission for all road machinery and equipment, tools, supplies, and repair parts owned by Butler County. The Butler County Commission shall establish necessary policies and regulations governing accountability and relief therefrom. The commission shall furnish the necessary storage and repair facilities for the tools, machinery, supplies, and equipment, and the county engineer shall keep on file in his or her office an up-to-date inventory containing a list of all tools, machinery, equipment, parts, and supplies owned by Butler County.



Section 45-7-130.08 - Requisition for expenditure of funds; appropriation by commission.

The authority of the county engineer shall be limited to the requisition for the expenditure of funds for the purpose of construction, maintenance, or repairs of public roads, bridges, ferries, or any other duties for Butler County as may be set aside and appropriated by the commission as hereinafter provided. It shall be the duty of the commission at some meeting in September of each calendar year, or not later than the first meeting in October following, by order or resolution spread upon the minutes, to fix and determine the amount of funds which will be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of Butler County for the current fiscal year, beginning on October 1st, which amount, other than the salary of the county engineer, shall not be exceeded in the performance of duties required of the county engineer for that period. The commission is authorized from time to time within any period, to increase the amount so allowed to be expended by the county engineer during the period, when the authorization will not conflict with provisions of the general law under the Budget Act, Section 11-8-3. On October 6, 1992, if funds are presently available and have not been set aside by the present Butler County Commission for the current fiscal year, it shall be the duty of the commission to set aside a sufficient portion of the balance of the funds for the maintenance of the roads, bridges, and ferries until the meeting in September, or October, 1993, as provided by this article.



Section 45-7-130.09 - Requisition for materials, supplies, etc., authority and accountability of County Purchasing Agent.

The county engineer shall make written requisition to the county purchasing agent for all materials, machinery, equipment, and necessary supplies needed for the construction, maintenance, or repair of the public roads, bridges, and ferries of Butler County. The requisitions shall be filed and presented by the chair to the commission at its next meeting, for the approval of the commission. The county purchasing agent may make purchases without first obtaining the approval of the Butler County Commission if in the judgment of the engineer, the delay caused by this procedure may cause an unnecessary and harmful interruption in the operation of the county road system. The purchases shall be made in accordance with prevailing law. The county purchasing agent shall be solely responsible and accountable for purchasing the materials, machinery, equipment, and supplies under the approved requisitions and shall report these monthly to the Butler County Commission.



Section 45-7-130.10 - Inspection and approval of materials, supplies, etc., prior to payment.

It shall be the further duty of the county engineer to inspect and approve on delivery all materials, machinery, equipment, and supplies, purchased by Butler County for the use on public roads, bridges, and ferries prior to payment. Any deviation from this policy shall be reported by the engineer to the Butler County Commission.



Section 45-7-130.11 - Employment of road supervisor in emergency.

In the event of an emergency in which it would be impossible for the commission to employ an engineer, the commission shall employ a competent road supervisor who need not be an engineer, but, when so employed shall have all the duties and authority of the engineer, and be subject to this act. An emergency employment of a competent road supervisor shall not exist longer than necessary to employ a qualified engineer who will accept employment by the commission under the terms of this article. It is the intention of this article to provide that when county roads, bridges, and ferries are to be maintained or constructed in the county, the supervision thereof shall be under a qualified engineer.






Article 14 - Fire Protection and Emergency Medical Services.



Article 15 - Gambling.



Article 16 - Government Finance and Operations.



Article 17 - Health and Environment.

Section 45-7-170 - Services provided by County Health Department, fees.

(a) The Butler County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. Any fees to be charged under the authority of this section by the county health department shall be subject to approval by the respective county commission prior to implementation. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are hereby appropriated to the respective health department which collected such fees.






Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Musuems, and Recreation.

Section 45-7-220 - Hunting and taking of raccoons and opossums at night.

Raccoons and opossums may be legally hunted and taken at night by catching or killing with the use of dogs, a light and a 22-caliber rimfire rifle using 22-caliber-short ammunition, and/or number six size shot used in shotguns.






Article 23 - Sheriff.

Part 1 - Pistol Permits.

Section 45-7-230 - Fee; Sheriff's Fund.

Repealed by Act 2010-270, p. 491, §6, effective April 1, 2010.



Section 45-7-230.01 - Fee; Sheriff's Fund.

(a) In Butler County, the fee for issuance of a permit to carry a pistol in vehicle or concealed on or about the person as provided in Section 13A-11-75, as amended, shall be twenty dollars ($20) per year, which shall be collected by the sheriff.

(b) dollars ($5) of each fee collected under this section shall be paid to the county treasury and the remaining fifteen dollars ($15) of each fee shall be deposited by the Sheriff of Butler County or agents of the sheriff in any bank located in Butler County selected by the sheriff, into the fund known as the Sheriff's Fund.

(c) The Sheriff's Fund provided for by this section shall be drawn upon by the Sheriff of Butler County or appointed agent and shall be used exclusively for law enforcement purposes and in the discharge of the sheriff's office as the sheriff sees fit.

(d) The establishment of the Sheriff's Fund as provided in this section and the use of funds shall not diminish or take the place of any other reimbursement or other source of income established for the sheriff or the operation of the office of the sheriff.






Part 2 - Retirement.

Section 45-7-231 - Refund of retirement system contributions.

Any former sheriff of Butler County who is forced to withdraw from any retirement system in which he or she was a member and who by virtue of being a member of such retirement system was required to pay both the employer's and the employee's share of contributions, shall have refunded by the county all personal contributions as hereinafter provided. The county commission shall refund any contributions not previously refunded by warrant drawn on the county treasury in the same manner and under the same conditions as any such previous refund.






Part 3 - Jails.

Section 45-7-232 - Operation of jail store; Law Enforcement Fund.

(a) The Sheriff of Butler County or the authorized agents of the sheriff may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Law Enforcement Fund in a bank located in Butler County. All proceeds collected under this section shall be deposited by the sheriff into the Law Enforcement Fund.

(2) The sheriff shall keep an account of all jail store sales and transactions of the Law Enforcement Fund for annual audit by the Department of Examiners of Public Accounts. The jail store account and Law Enforcement Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store shall be expended at the discretion of the sheriff for law enforcement purposes in Butler County that are in the interest of the public, except that the funds may not be expended for salaries or employee compensation or benefits.

(d) The establishment of the Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store in the county jail prior to March 10, 2008, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store in the county jail prior March 10, 2008, shall be deposited into the Law Enforcement Fund created by this section.






Part 4 - Sale of Abandoned, Stolen, and Unclaimed Property.

Section 45-7-233 - Sale of abandoned, stolen, and unclaimed property.

(a) The Sheriff of Butler County shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff's office. These records shall state the description of the property, the date of recovery of the property, and the serial or other identifying number of the property. The records shall be open to public inspection at all reasonable times.

(b) All abandoned or stolen property recovered by the sheriff's office shall be stored in a suitable place to protect the property from deterioration.

(c) If the abandoned or stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The sheriff shall attempt to obtain the best possible price for the property. The proceeds of such a sale shall be held in a separate account for a period of six months for the owner. During this period, the proceeds will be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the office of the Sheriff of Butler County.

(d)(1) The sheriff shall keep and maintain a permanent record of all abandoned or stolen firearms, not subject to disposition by general law. The records shall state the description of the firearm, the date of recovery of the firearm, and the serial or other identifying number, if any, of the firearm. Firearm as used in this section shall have the same meaning as defined in Section 13A-8-1.

(2) Unless otherwise provided by law, the sheriff may sell or destroy these firearms if the owner of the firearm does not claim the firearm within six months of the date the sheriff obtained it.

(3) The sheriff may sell the firearms only to gun dealers who have held an active business license in this state for at least one year immediately prior to the date of the sale. The sheriff shall establish a procedure to notify gun dealers of a sale. A firearm shall be sold to the gun dealer submitting the highest sealed bid. All sales shall be on a cash basis. The proceeds of the sale, after deducting and paying all expenses incurred in the recovery, maintenance, and sale of the firearms shall be paid to the office of the Sheriff of Butler County.

(4) The sheriff may establish a procedure to destroy firearms and may expend necessary sheriff's office funds for that purpose.

(5) Any firearm held by the sheriff on August 1, 2013, shall be subject to this section, but shall be held for at least six months after August 1, 2013.

(e)(1) As often as necessary, the sheriff shall sell at public auction to the highest bidder all abandoned or stolen personal property, other than firearms, which has been recovered by the sheriff's office and has remained unclaimed by the rightful owner for a six-month period.

(2) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Butler County once a week for two successive weeks or by posting notice in a conspicuous place at the Butler County Courthouse and by posting on the sheriff's office website for a period of at least 20 days. The notice shall contain the place, date, and time of each auction and a general description of items of personal property to be sold at the auction. If publication of notice is made in the newspaper, the first notice shall run at least 20 days prior to the auction.

(f) The owner of any abandoned or stolen personal property recovered by the Butler County Sheriff's Office, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the sheriff. The sheriff may require the owner to pay a pro rata share of the costs, if any, of publication of notice of the sale of the property.

(g) If property is sold at public auction, as provided in this section, a notation in the storage record shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.

(h) The proceeds from the sale of property at an auction conducted under the authority of this section, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be paid to the office of the Sheriff of Butler County and shall be used solely for law enforcement purposes. The receipts and expenditures of funds shall be audited by the Examiners of Public Accounts.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Section 45-7-240 - Establishment of county revenue commissioner; powers and duties.

(a) This section shall apply only in Butler County.

(b) The purpose of this section is to conserve revenue and promote the public convenience in the county by consolidating the office of tax assessor and the office of tax collector into one county office designated as the office of county revenue commissioner.

(c) At the expiration of the term of office of the tax assessor and the office of the tax collector of the county ending September 30, 2009, or if a vacancy occurs in either office, then immediately upon the occurrence of the vacancy, the office of county revenue commissioner shall be established. If the office of county revenue commissioner is established upon the occurrence of a vacancy in either the office of tax assessor or the office of tax collector, the tax assessor or the tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term of office for which he or she was elected. For the purpose of this section, the words "vacancy in the office of the tax assessor or tax collector" shall mean when either of the elected officials holding the office of Tax Collector of Butler County or Tax Assessor of Butler County, on June 17, 2003, should die, resign, retire, or fail to seek re-election to such office, provided that, in the event of a vacancy by the means described above other than death, the vacancy shall not accrue until the effective date of resignation or retirement or until the expiration of the term of office for which elected, as the case may be. The county revenue commissioner shall be elected at the general election and every six years thereafter and shall serve for a term of office of six years.

(d) The county revenue commissioner shall perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning the assessment and collection of taxes.

(e) As deemed necessary by the county commission, the county revenue commissioner shall appoint and fix the duties of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner. The compensation for any deputies, clerks, and assistants shall be fixed by the county commission and shall be paid out of the general fund of the county in the same manner as the salaries of other county employees are paid.

(f) Before entering the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed in Article XVI of the Constitution of Alabama of 1901, and execute a bond in a sum as may be fixed by Section 40-5-3, for tax collectors. The bond shall be conditioned as other official bonds are conditioned and shall be approved and filed with the judge of probate. The cost of the bond required shall be paid out of the general fund of the county on warrant of the county commission, and shall be preferred claim against the county.

(g) The county commission, as it deems necessary shall provide the offices for the county revenue commissioner, and his or her deputies, clerks, and assistants, and shall provide all stationery, equipment, and office supplies needed for the efficient performance of the duties of the office and not otherwise furnished by law by the Department of Revenue, the Department of Finance, or the State Comptroller.

(h) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or tax collector of the county is authorized and directed to charge or collect for the performance of any duty imposed on the county revenue commissioner. As compensation for the performance of the duties of his or her office, the county revenue commissioner shall receive an annual salary of sixty thousand dollars ($60,000) payable as provided in Section 40-6A-2.

(i) The offices of tax assessor and tax collector are abolished effective the first day of October 2009, or on such earlier date as prescribed in subsection (c) if a vacancy occurs in the office of tax assessor or tax collector.






Part 2 - Tax, Sales and Use.

Section 45-7-241 - Levy of tax; disposition of funds; construction with state sales tax statutes.

(a) The following words, terms, and phrases as used in this section shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) "Commissioner" means the Commissioner of Revenue of the State.

(2) "County" means Butler County in the State of Alabama.

(3) "Fiscal Year" means the period commencing on October 1 of each calendar year and ending on September 30 of the next succeeding calendar year.

(4) "Month" means a calendar month.

(5) "Quarterly Period" means the period of three months ending on the last of each March, June, September, and December.

(6) "Registered Seller" means the person registered with the State Department of Revenue pursuant to the state use tax statutes or licenses under the state sales tax statutes.

(7) "State" means the State of Alabama.

(8) "State Department of Revenue" means the Department of Revenue of the State.

(9) "State Sales Tax" means the tax or taxes imposed by the state sales tax statutes.

(10) "State Sales Tax Statutes" means Division 1 of Article 1 of Chapter 23 of Title 40, as amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the taxes levied in Division 1 and all other statutes which expressly apply to, or purport to affect, the administration of Division 1 and the incidence and collection of the taxes imposed therein.

(11) "State Use Tax" means the tax or taxes imposed by the state use tax statutes.

(12) "State Use Tax Statutes" means Article 2 of Chapter 23 of Title 40, as amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the tax levied in Article 2 and all other statutes of the state which expressly apply to, or purport to affect, the administration of Article 2 and the incidence and collection of the taxes imposed therein.

(b) Except where another meaning is clearly indicated by the context, all definitions set forth in the state sales tax statutes and the state use tax statutes shall be effective as definitions of the words, terms, and phrases used in this section. All words, terms, and phrases used herein, other than those hereinabove specifically defined, shall have the respective meanings ascribed to them in the state sales tax statutes and the state use tax statutes and shall have the same scope and effect that the same words, terms, and phrases have where used in the state sales tax statutes and the state use tax statutes.

(c) The governing body of the county is hereby authorized to levy and impose in the county, in addition to all other taxes of every kind now imposed by law, and to collect as herein provided, a privilege or license tax on account of the business activities and in the amount to be determined by the application of rates against gross sales or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation, (including the State of Alabama, the University of Alabama, Auburn University and all other institutions of higher learning in the state, whether such institutions by denominational, state, county, or municipal institutions, and any association or other agency or instrumentality of such institutions) engaged, or continuing within Butler County in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character, (not including, however, bonds or other evidences of debts or stocks, nor sale or sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, barges, ships, and other watercraft of over 50 tons burden), an amount equal to one percent of the gross proceeds of sales of the business except where a different amount is expressly provided herein. Provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such business at the rates specified, when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as retailer on the gross sales of the business.

(2) Upon every person, firm, or corporation engaged, or continuing within Butler County, in the business of conducting, or operating places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theaters, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games, (including athletic contests, conducted by or under the auspices of any education institution within Butler County, or any athletic association thereof, or other association whether such institution or association be a denominational, a state, or county, or a municipal institution or association or a state, county, or city school, or other institution, association or school), skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description within Butler County, an amount equal to one percent of the gross receipts of any such business.

(3) Upon every person, firm, or corporation engaged or continuing within Butler County in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, an amount equal to one fifth percent of the gross proceeds of the sale of such machines; provided, that the term "machines," as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(4) Upon every person, firm, or corporation engaged or continuing within Butler County in the business of selling at retail any automotive vehicle or truck trailer, semitrailer, or house trailer, an amount equal to one fifth percent of the gross proceeds of sale of the automotive vehicle or truck trailer, semitrailer, or house trailer, provided, however, where a person subject to the tax provided for in this subdivision withdraws from his or her stock in trade any automotive vehicle or truck trailer, semitrailer, or house trailer for use by him or her or by his or her employee or agent in the operation of such business, there shall be paid, in lieu of the tax levied herein, a fee of one dollar twenty-five cents ($1.25) per year or part thereof during which such automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of such person. Each such year or part thereof shall begin with the day or anniversary date, as the case may be, or such withdrawal and shall run for the 12 succeeding months or part thereof during which such automotive vehicle, truck trailer, or house trailer shall remain the property of such person.

Where any used automotive vehicle or truck trailer, semitrailer, or house trailer is taken in trade or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(5) Upon every person, firm, or corporation engaged or continuing within Butler County in the business of selling at retail any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery or equipment, an amount equal to one fifth percent of the gross proceeds of the sale thereof. Provided, however, the one fifth percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities.

Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery or equipment taken in trade.

(6) Upon every person, firm, or corporation engaged or continuing within Butler County in the business of selling through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products, and substitutes therefor, there is hereby levied a tax equal to one percent of the cost of such food, food products, and beverages sold through such machines, which cost for the purpose of this subdivision shall be the gross proceeds of sale of such business.

(d) The taxes provided for by subsection (c) shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, provisions, discounts, penalties, fines, punishments, and deductions that are applicable to the taxes levied by the state sales tax statutes, except where inapplicable or where herein otherwise provided, including all provision of the state sales tax statutes for enforcement and collection of taxes.

(e) The governing body of the county is hereby authorized to levy and impose excise taxes on the storage, use, or other consumption in the county of the following:

(1) Tangible personal property (not including materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft of more than 50 tons burden) purchased at retail on or after March 28, 1986, for storage, use, or other consumption in Butler County, except as provided in subdivisions (2), (3), and (4) at the rate of one percent of the sale price of such property.

(2) Any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property purchased at retail on or after March 28, 1986, at the rate of one fifth percent of the sales price of any such machine; provided, that the term "machine" as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(3) Any automotive vehicle or truck tailer, semitrailer, or house trailer purchased at retail on or after March 28, 1986, for storage, use, or other consumption in Butler County at the rate of one fifth percent of the sales price of such automotive vehicle, truck trailer, semitrailer, or house trailer. Where any used automotive vehicle, truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(4) Any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, which is purchased at retail after March 28, 1986, for the storage, use, or other consumption in Butler County at the rate of one fifth percent of the sales price of such property; regardless of whether the retailer is or is not engaged in the business in this county. Provided, however, the one fifth percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities. Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(f) The taxes provided for by subsection (e) shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, provisions, discounts, penalties, fines, punishments, and deductions that are applicable to the taxes levied by the state use tax statutes except where inapplicable or where herein otherwise provided including all provisions of the state use tax statutes for enforcement and collection of taxes.

(g) The sales taxes authorized to be levied in subsection (c) shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state sales tax; and the use taxes authorized to be levied in subsection (e) shall be paid and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state use tax.

(h) The taxes authorized to be imposed by this section shall constitute a debt due the county and may be collected by civil suit, in addition to all other methods provided by law and in this section. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All the provisions of the revenue laws of the state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the taxes herein authorized to be levied, and the State Department of Revenue, for the use and benefit of the county, shall collect such taxes and enforce this section and shall have and exercise for such collection and enforcement all rights and remedies that the State Department of Revenue has for collection of the state sales tax and the state use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this section and otherwise to enforce the provisions of this section, including the institution, prosecution, and defense of any litigation involving this section; and the Department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it hereunder.

(i) All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of monthly reports, and keeping and preserving records with respect thereto, interest after the due date of the tax, penalties for failure to pay the tax, make reports or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with this section, when applied to the sales tax authorized to be levied in subsection (c), shall apply to the sales tax authorized to be levied in subsection (c) and all provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making quarterly reports, and keeping and preserving records with respect thereto, interest after the due date of the state use tax, penalties for failure to pay the tax, make reports or otherwise to comply with the state use tax statutes, the promulgation of rules and regulations with respect to the state use tax and the administration and enforcement of the state use tax statutes, which are not inconsistent with, when applied to the use tax authorized to be levied in this section, shall apply to the use tax authorized to be levied in subsection (e). The Commissioner and the State Department of Revenue shall have and exercise the same powers, duties, and obligations, with respect to the taxes herein authorized to be levied, that are imposed on the commissioner and the department by the state sales tax statutes and the state use tax statutes that are made applicable by this section to the taxes herein authorized to be levied and to the administration of this section are incorporated herein by reference and made a part hereof as if fully set forth herein.

(j) The State Department of Revenue shall charge Butler County for collecting the taxes levied under this section such amount or percentage of total collections as may be agreed upon by the Commissioner of Revenue and the Butler County Commission, but such charge shall not, in any event, exceed five percent of the total amount of the taxes collected in the county under this section. Such charge for collecting such taxes may be deducted each month from the gross revenues from such taxes before certification of the amount of the proceeds thereof due Butler County for that month. The Commissioner of Revenue shall pay into the State Treasury all taxes collected under this section, as such taxes are received by the Department of Revenue, and on or before the first day of each successive month (commencing with the month following the month in which the department makes the first collection hereunder) the commissioner shall certify to the State Comptroller the amount of taxes collected under this section and paid by him or her into the State Treasury for the benefit of Butler County during the month immediately preceding such certification. Provided, however, that before certifying the amount of the taxes paid into the State Treasury for the benefit of Butler County during each month, the commissioner may deduct from the taxes collected in the month the charge due the department for the collection of the taxes for the county. It shall be the duty of the State Comptroller to issue his or her warrant each month payable to the Butler County Commission in an amount equal to the amount so certified by the Commissioner of Revenue as having been collected for the use of the county.

(k) The proceeds of any taxes provided for herein shall be paid over by the county within 10 days after their receipt as follows:

(1) Fifty percent shall be paid over to the county board of education;

(2) Fifty percent shall be paid over to the county general fund.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 7A - BULTER COUNTY MUNICIPALITIES.

Article 1 - Georgiana.



Article 2 - Greenville.



Article 3 - McKenzie.






Chapter 8 - CALHOUN COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-8-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Calhoun County local laws enacted after 1978 and all Calhoun County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) a condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no affect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Compensation.

Section 45-8-11 - Expense allowance - Board of equalization, board of registration, jury commissioners.

(a) In Calhoun County, in addition to any and all other compensation, salary, and expense allowances provided for by law, there shall be paid to each member of the board of equalization, each member of the board of registrars, and each member of the jury commission of the county an expense allowance in such an amount as will, together with any amount paid by the state, a salary, compensation, or expense allowance, make the total paid to such members equal thirty dollars ($30) per day. If the amount paid to such members as compensation or expense allowance by the state increases in the future, then the amount paid by the county under this section shall automatically decrease.

(b) The amount paid under the provisions of this section shall be paid out of the county general fund and shall be paid only when the members of the board of equalization, members of the board of registrars, and the members of the jury commission actually attend meetings of their respective bodies.



Section 45-8-11.01 - Annual salaries of certain officials; reimbursements.

(a) Beginning with the next term of office, in lieu of any other compensation or expense allowances now provided by law, certain officials of Calhoun County shall be entitled to annual salaries as follows:

Such salaries shall be paid in equal monthly installments from the county general fund.

(b) In addition to the annual salary provided for the judge of probate in subsection (a), such official shall be reimbursed for actual expenses incurred in carrying out the duties of his or her office in the preparation of voter lists.



Section 45-8-11.02 - Annual salaries and expense allowances - Sheriff and license commissioner.

(a) This section shall apply only to Calhoun County.

(b) Upon the expiration of the present terms of office held by the sheriff and the license commissioner, such officials shall receive the following annual salaries, payable in equal installments per pay period from the general fund of the county:

The salaries herein provided, when they become effective, shall be the total compensation payable to the officials in lieu of any salary, expense allowance, or other compensation provided by law.

(c) The salaries herein provided, when they become effective, shall be subject to retirement withholding, and shall be the total compensation payable to the officials in lieu of any salary, expense allowance, or other compensation provided by law.

(d)(1) The Sheriff and License Commissioner of Calhoun County shall receive in addition to any other compensation, fees, and expense allowances provided by a law or laws in effect June 1, 1991, an expense allowance for the fiscal year of Calhoun County beginning October 1, 1991, in equal installments per pay period as follows:

(2) The Sheriff and License Commissioner of Calhoun County shall receive in addition to any other compensation, fees, and expense allowances provided by a law or laws in effect June 1, 1991, an expense allowance for the fiscal year of Calhoun County beginning October 1, 1992, and each year thereafter in equal installments per pay period until terminated as otherwise herein provided, as follows:

The expense allowances herein provided shall be payable in equal installments per pay period from the county treasury and shall automatically terminate upon the expiration of the current term of office of the incumbent officers provided for in this section notwithstanding that the termination may occur before the end of the fiscal year of Calhoun County.

(e)(1) Anything in this section and any other act or provision of the law to the contrary notwithstanding, this section shall not cause or require the combined or total amount of salary, expense allowance, or other compensation for the following officials and the Sheriff of Calhoun County to exceed the amounts shown in the following table for the fiscal years of Calhoun County shown and in each year thereafter unless this section is expressly repealed:

(2) Should any act or statute provide for an additional salary supplement, expense allowance, or other addition to compensation which would increase the combined or total amount of salary, expense allowance, or other compensation above the amounts provided in subdivision (1), the amounts of salary, salary supplement, and expense allowances provided for in this section shall be reduced by the amount the act or statute increases the combined or total amount of salary, expense allowance, or other compensation above the amounts shown in subdivision (1).



Section 45-8-11.03 - Expense allowances of certain officials; annual salary adjustments.

(a) Commencing with May 23, 2000, each county official listed below shall be entitled to an expense allowance in the following amounts per annum, which shall be payable in equal monthly installments from the county general fund:

(1) The Sheriff of Calhoun County, the sum of ten thousand five hundred dollars ($10,500) per annum.

(2) The Coroner of Calhoun County, the sum of eight thousand eight hundred dollars ($8,800) per annum.

(3) The chair of the county commission, the sum of ten thousand dollars ($10,000) per annum.

(4) The Assistant Coroner of Calhoun County, the sum of one thousand two hundred dollars ($1,200) per annum.

(b) The coroner shall also receive each of the following expense allowances:

(1) Six thousand dollars ($6,000) per annum for vehicle allowance or a vehicle for official use to be payable in equal monthly installments from the general fund of the county.

(2) Two thousand dollars ($2,000) per annum for educational expenses to be payable form the general fund of the county as incurred.

(3) Two thousand four hundred dollars ($2,400) per annum for office expenses to be payable from the general fund of the county as incurred.

(4) One thousand dollars ($1,000) per annum for equipment to be payable from the general fund of the county as incurred.

(c) At the beginning of the next term of office, the annual salary for each county official listed below shall be increased by the following amounts per annum, payable in equal biweekly installments from the general fund of the county, and at that time the expense allowances provided for in subsection (a) shall become null and void:

(1) The Sheriff of Calhoun County, the sum of ten thousand five hundred dollars ($10,500).

(2) The Coroner of Calhoun County, the sum of eight thousand eight hundred dollars ($8,800).

(3) The chair of the county commission, the sum of ten thousand dollars ($10,000) per annum.

(d) The annual salary of the Judge of Probate of Calhoun County shall be increased by an additional sum of three thousand four hundred dollars ($3,400) per annum.

(e) This section shall read in pari materia with Section 40-6A-2. All compensation paid under the provisions of this section to the tax assessor or tax collector, any other official whose compensation is prorated under the provisions of Section 40-6A-2, shall continue to be paid from the same fund and in the same manner as provided under that section.



Section 45-8-11.04 - Cost-of-living expense allowances of certain officials.

(a) From May 1, 2002, until September 30, 2002, the Sheriff, License Commissioner, Tax Assessor, and Tax Collector of Calhoun County shall be entitled to receive a cost-of-living expense allowance in the amount of three percent of their annual salary for the fiscal year ending September 30, 2002, to be paid in equal monthly installments from the general fund of the county for the remaining months of the fiscal year. This expense allowance shall be in addition to any an all other compensation, salary, and expense allowance provided for by law.

(b)(1) On and after October 1, 2002, the sheriff, license commissioner, tax assessor, and tax collector shall be entitled to receive a cost-of-living expense allowance per annum in the amount of three percent of their annual salary on May 1, 2002, to be paid in equal monthly installments from the general fund of the county. This expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law and shall be paid at the time the other expense allowances due the officers are paid.

(2) Effective beginning the next term of office of the sheriff and license commissioner, the expense allowance provided in subdivision (1) shall be included in the base salary of the official, and the expense allowance shall become null and void. In addition, the sheriff shall be entitled to receive any cost-of-living increase that county employees receive.

(c) Deductions from the cost-of-living expense allowances provided under this section shall be made for supernumerary programs, the State Employees' Retirement System, or other retirement programs as provided by law, the same as if the expense allowances were salary.

(d) This section shall be read in pari materia with Section 40-6A-2. All compensation paid pursuant to this section to tax assessors, tax collectors, revenue commissioners, license commissioners, elected assistant tax assessors, or elected assistant tax collectors, or any official whose salary is prorated pursuant to Section 40-6A-2, shall continue to be prorated and paid from the same funds and in the same manner as provided under that section.



Section 45-8-11.05 - Additional expense allowances and uniform compensation increases for certain county officers.

(a) As used in this section, county means Calhoun County and county official means each local Calhoun County official covered by Chapter 2A of Title 11.

(b)(1) Commencing July 1, 2007, the following county officers shall receive the following additional expense allowances payable in biweekly installments from the funds from which their salaries, compensation, or expense allowances are paid.

a. The county revenue commissioner shall receive an expense allowance of seven thousand eight hundred dollars ($7,800) per annum.

b. The county license commissioner shall receive an expense allowance of five thousand six hundred dollars ($5,600) per annum.

c. Each county commissioner shall receive an expense allowance of ten thousand dollars ($10,000) per annum.

(2) The chair of the county commission when serving as chair shall receive compensation the same as currently set per annum for the chair of the county commission per term of service as chair payable in equal biweekly installments.

(3) After June 7, 2007, each county official shall receive uniform increases in compensation in the same manner as provided in Section 11-2A-4, provided, however, that the county revenue commissioner serving on June 7, 2007, shall receive the increases even though the county revenue commissioner is receiving an amount as provided in subsection (3) of Section 11-2A-2. Longevity increases of county officials shall be based on the average of longevity increases of all county employees as shown on county pay scales, as determined by the county commission, with the previous and continuing use of the average of longevity increases of all county employees being ratified and approved. Longevity increases for county officials shall be based on the official's most recent period of time of continuous, uninterrupted service as a county official. County officials shall be entitled to receive longevity increases for up to the same number of years a county employee is entitled to receive longevity increases. Past service as a county employee shall not be counted in determining the number of years a county official may receive longevity increases. Compensation increases provided for in this section shall be calculated based on the compensation of the officials being received at the time the increases become effective for county employees. The inclusion of funds in the county budget, at the time of its approval, to cover the costs for compensation increases, as provided in this section, shall be considered the granting of an increase for whatever type of compensation increase funds are included in the county budget when it is approved. Compensation increases, as provided for in this section, shall be due without being subject to the limitation contained in subsection (b) of Section 11-2A-4.

(c) Unless allowed by the constitution and state law to be paid as salary, compensation increases provided for in this section to incumbent county office holders shall be paid as an expense allowance until the beginning of the next term of office whereupon the expense allowance shall be included in the base salary for the office holder and the expense allowance shall be void.

(d) Notwithstanding any other provision of this section, the starting salary of any successor county official shall be the salary of his or her predecessor, including all cost-of-living increases of his or her predecessor in office, but not including longevity increases, merit raises, or bonuses received by any of his or her predecessors in office.

(e) Deductions from the expense allowances provided under this section shall be made for supernumerary programs, the State Employees' Retirement System, or any other retirement programs as provided by law, the same as if the expense allowances were salary.

(f) This section shall be read in pari materia with Section 40-6A-2. All compensation paid under this section to any county official whose compensation is prorated under Section 40-6A-2 shall be and continue to be prorated and paid from the same funds and in the same manner as provided under that section.






Part 3 - Reimbursement for Advertisement of Proposed Local Laws.

Section 45-8-12 - Payment of reimbursement.

Calhoun County, the Calhoun County Commission, or any municipality in Calhoun County shall be reimbursed for any expenditures incurred by the county, the county commission, or municipality, respectively, in advertising a proposed local bill that raises revenues for any local entity, whether public or private. The reimbursement payments shall be made by the entity which requested the revenue raising measure from the first revenues generated by the local act that was advertised.









Article 2 - Alcoholic Beverages.

Part 1 - General Provisions.

Section 45-8-20 - Limitations on sale of beer or ale; taxes.

(a) In Calhoun County, in addition to all other containers provided for by law, beer or ale may be sold in cans that do not exceed 24 fluid ounces in size.

(b) The taxes on the beer or ale in such containers shall be as provided by law.






Part 2 - Licensing.

Section 45-8-21 - Prohibited activity in licensed premises; violations and penalties.

(a) The Legislature finds that nudity, sexual conduct, and the depiction or simulation thereof in conjunction with the furnishing of alcoholic beverages in public places is contrary to the safety, health, and morals of the inhabitants of Calhoun County, Alabama, and is desirous of prohibiting such conduct. This section is therefore enacted pursuant to the authority granted in Article IV, Section 104 of the Constitution of Alabama of 1901, that allows local legislation to regulate or prohibit alcoholic beverage traffic and as otherwise granted in the Constitution of Alabama of 1901.

(b) The following words, terms, and phrases as used herein shall have the meanings ascribed to them in this section except where the context clearly otherwise requires:

(1) "Person" shall mean any natural person, firm, association, joint venture, partnership, corporation, or any other entity.

(2) "Licensed establishment" shall mean any business operating pursuant to a license issued by the Alabama Alcoholic Beverage Control Board within an unincorporated area of Calhoun County, Alabama, which sells, serves, or dispenses alcoholic beverages or otherwise allows the consumption of alcoholic beverages on the premises.

(c) The following types of entertainment, attire, and conduct are prohibited upon any premises, of a licensed establishment, within the unincorporated area of Calhoun County.

(1) The employment or use of any person, in any capacity, in the sale or service of alcoholic beverages while such person is unclothed or in such attire, costume, or clothing, as to expose to view any portion of the female breast below the top of the areola, or of any portion of the male or female pubic hair, anus, cleft of the buttocks, vulva, or genitals.

(2) Live entertainment where any person appears in the manner described in subdivision (1) or where such persons perform, or person performs, acts of or acts which simulate any of the following:

a. Sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual act which is prohibited by law.

b. The caressing or fondling of the breasts, buttocks, anus, or genitals.

c. The displaying of the male or female pubic hair, anus, vulva, or genitals.

(3) The holding, promotion, sponsoring, or allowance of any contest, promotion, special night, event, or any other activity where patrons of the licensed establishment are encouraged or allowed to engage in any of the conduct described in subdivisions (1) and (2); provided, however, that nothing contained in this subsection shall apply to the premises of any performance house, museum, or theater which derives less than 20 percent of its gross annual income from the sale of alcoholic beverages.

(d)(1) Any person violating this section shall, upon conviction, be punished by a fine of not less than one dollar ($1) nor more than five hundred dollars ($500) and may also be imprisoned in the county jail for a period of not more than six months at the discretion of the court trying the case.

(2) Any licensed establishment which knowingly allows any person to violate this section on the licensed establishment's premises shall also be subject to being prosecuted and punished under the general statutes of this state as if the violator were operating without a valid Alcoholic Beverage Control Board license.



Section 45-8-21.01 - Issuance of license; review.

(a) All other provisions of law, rules, or regulations to the contrary notwithstanding, the Alabama Alcoholic Beverage Control Board shall absolutely have no authority to issue any form of on-premise license in any municipality in Calhoun County, Alabama, for the retail sale of any form of intoxicating beverages, including, but not limited to, beer and other forms of malt beverages, wine, liquor, or other alcoholic beverages regulated by the board, unless the application therefor has first been approved by the governing body of the county or the municipality within whose corporate limits the site of the license is to be situated. The county or the municipality shall adopt and promulgate rules and regulations for the administration and processing of applications for such licenses.

(b) The Alabama Alcoholic Beverage Control Board may issue such license only if the denial of approval by the governing body of the county or the municipality has been set aside by order of the Circuit Court of Calhoun County and the order has been affirmed by the appropriate appellate court, if an appeal has been taken. The Circuit Court of Calhoun County may set aside the denial of approval of a license only on the basis that the denial by the county or the municipality was arbitrary and capricious.

(c) Proceedings in circuit court to review an action of the county or a municipal governing body denying approval of a license application shall be expedited de novo proceedings, heard by a circuit judge without a jury who shall consider any testimony presented by the county or city governing body and any new evidence presented in explanation or contradiction of the testimony. If a licensee ultimately prevails in any judicial review as herein provided on any basis other than new evidence presented to the court that was not fully presented to the county or the municipal governing body, then the applicant shall be entitled to an award of reasonable attorneys' fees against the municipality. Any proceeding to review the denial of approval of a license application by the county or a municipality shall be commenced within 14 calendar days of the action by the county or municipal governing body and shall be set for hearing by the court within 30 calendar days thereafter.

(d) This section shall supersede any and all laws, rules, and regulations contrary to or inconsistent with subsection (a).






Part 3 - Taxation.

Section 45-8-22 - Special licenses; additional taxes; maintenance of records.

(a) It shall be unlawful for any person, firm, or corporation, other than the state Alcoholic Beverage Control Board, to sell at retail in Calhoun County any spirituous or vinous liquors without first obtaining a special license from the judge of probate that shall be in addition to all other licenses required by law. The amount of the special license shall be determined by the county commission and shall be levied in the same manner as other county licenses are levied. Licenses required by this subsection shall expire on September 30th following the date of purchase. All proceeds from sales of the special licenses shall be placed in the general fund of the county.

(b) In addition to all other taxes levied on the possession for sale, or the sale, of alcoholic beverages in Alabama, a tax is levied on the possession for sale, or the sale of, spirituous or vinous beverages in Calhoun County in an amount set by the county commission that shall be a percentage of the purchase price of the beverages and shall be levied in the same manner as other county taxes are levied.

(c) The proceeds of the tax imposed by this section less the costs of issuance, shall be paid into the county general fund and shall be distributed as follows:

(1) Twenty-five percent to the city and county boards of education in the county on the same basis as funds are distributed to the board under the minimum program fund laws.

(2) Fifteen percent to the mental health authority serving the county.

(3) Twelve and one-half percent to be apportioned among the municipalities according to their pro rata collections of the taxes.

(4) Thirty-five percent shall be deposited in a special fund and used by the county commission in its discretion for medical and hospital care for the indigent.

(5) Twelve and one-half percent to the general fund of the county to be used for general county purposes.

(d) The tax authorized by this section shall be collected by the judge of probate who shall be solely responsible for the administration of this section. The judge of probate shall also provide rules, regulations, and administrative procedure for the enforcement and collection of the tax levied by this section. It shall be the duty of the sheriff and other local and state law enforcement officers to enforce the provisions of this section.

(e)(1) No later than the 15th day of the first full calendar month immediately following May 15, 1992, and no later than the 20th day of each calendar month thereafter, each alcoholic beverage licensee subject to this section shall file with the judge of probate a record of the amount of each purchase of spirituous and vinous liquor made by the licensee during the month next preceding together with the name and address of the state wholesale store from which the purchase was made, and the date of the purchase, on forms prescribed and supplied by the judge of probate. Any licensee failing to timely file the reports shall be subject to a penalty in an amount equal to 20 percent of the total purchases delinquently filed.

(2) Any licensee failing, refusing, or omitting to file the required records shall be guilty of a misdemeanor, and each day the default continues shall constitute a separate offense.

(f)(1) Upon demand by the Calhoun County Judge of Probate or his or her authorized agent, auditor, or representative, any person, firm, or corporation subject to the tax imposed by this section shall furnish, without delay, all information required to determine the correct amount of tax that the person or entity is required to pay under this section. All books of account, invoices, papers, reports, sales receipts, inventories, bank statements, and deposits, and any other information from which the correct amount of tax to be paid may be determined shall be made available during business hours at the place of business of the licensee subject to the tax imposed by this section. Failure or refusal to submit the required information for inspection or examination, upon lawful demand therefor, shall be a Class C misdemeanor, punishable as provided by law.

(2) Any licensee subject to this section who fails to keep and control correct and detailed books of account, invoices, papers, and reports of memoranda that correctly show the date and information necessary for the determination of the correct amount of the tax due, and the required information on sales in the several tax areas, or if, possessing the required information, the licensee fails or refuses to submit and exhibit it for inspection and examination as required, then, the judge of probate may ascertain from the information the amount of tax due from the licensee and assess the tax against the licensee and give notice of the assessment and demand from the licensee immediate payment of the taxes. Failure to pay the taxes within 10 days of receipt of the demand for the taxes shall be a Class C misdemeanor punishable as prescribed by law. Each day of delay in payment shall constitute a separate offense.



Section 45-8-22.01 - Legislative intent; disposition of funds.

(a) The Legislature of Alabama finds and declares that it is the intent of the Legislature that the provisions of this section clarify but not change existing law and supplement existing law, by clarifying and showing the intent of the Legislature in, but not changing, Act 2001-361, 2001 Regular Session, and supplementing Act 2001-361, 2001 Regular Session, concerning the distribution of the proceeds of the Calhoun County portion of the levelized excise tax on beer levied pursuant to Chapter 3 of Title 28.

(b) The Calhoun County portion of the proceeds of the levelized state excise tax on beer levied pursuant to Chapter 3 of Title 28, shall be collected by the Calhoun County Judge of Probate and paid to the Calhoun County Commission. All of the tax proceeds shall be distributed by the Calhoun County Commission as follows:

(1) The first one thousand five hundred dollars ($1,500) of the proceeds each month shall be deposited in the county general fund to cover the administrative and enforcement expenses of the tax.

(2) One hundred sixty thousand dollars ($160,000) of the remaining proceeds shall be paid during each fiscal year, commencing October 1 of a year and ending September 30 of the succeeding year, in equal monthly payments to the Calhoun County Economic Development Council, which may share any portion thereof with the Anniston-Calhoun County Fort McClellan Redevelopment Joint Powers Authority.

(3) Out of the remaining beer tax proceeds after the distributions provided for in subdivisions (1) and (2) of this subsection, an amount equal to the total amount of beer tax proceeds distributed to the following entities during the October 1, 1994, to September 30, 1995, fiscal year, or the entire amount of remaining proceeds if insufficient proceeds remain to provide the full allocation, shall be distributed as follows:

a. Two-thirds of the proceeds, in any fiscal year commencing on October 1 of any year and ending September 30 of the succeeding fiscal year, shall be distributed monthly to the custodian of county school funds who shall each month allocate the proceeds according to the final distribution percentages for the Foundation Program for the October 1, 1994, to September 30, 1995, fiscal year, so that if there are adequate beer tax proceeds each school system in the county shall receive a share of the proceeds which is not less than the share which the school system received from beer tax proceeds during the October 1, 1994, to September 30, 1995, fiscal year.

b. One-third of the proceeds, in any fiscal year commencing on October 1 of any year and ending September 30 of the succeeding fiscal year, shall be distributed monthly to municipalities as follows:

1. Anniston, 24 percent.

2. Jacksonville, 18 percent.

3. Oxford, 17 percent.

4. Piedmont, 17 percent.

5. Hobson City, eight percent.

6. Ohatchee, eight percent.

7. Weaver, eight percent.

(4) Any remaining proceeds after the funds are distributed pursuant to subdivisions (1) through (3) shall be distributed as follows:

a. The first twenty-five thousand dollars ($25,000), or any portion thereof, to the Anniston Museum Complex.

b. The next one hundred fifty thousand dollars ($150,000), or any portion thereof, to the Calhoun County Economic Development Council.

c. Any remaining proceeds thereafter shall be distributed pursuant to the formula outlined in paragraphs a. and b. of subdivision (3).

(c) All distributions of the proceeds from the excise tax on beer by the Calhoun County Commission prior to October 1, 1995, are ratified, validated, and confirmed.









Article 3 - Boards and Commissions.

Section 45-8-30 - Fort McClellan Joint Powers Authority.

(a) It is the intent of the Legislature in enacting this section, to make the deliberative process of the Fort McClellan Joint Powers Authority open to the public during meetings as defined in the Alabama Open Meetings Act, Chapter 25A (commencing with Section 36-25A-1) of Title 36, that all meetings of the Fort McClellan Joint Powers Authority shall be open to the public, and that no meetings of the Fort McClellan Joint Powers Authority may be held without providing notice pursuant to the requirements of Section 36-25A-3.

(b) The Fort McClellan Joint Powers Authority shall be subject to all of the requirements of the Alabama Open Meetings Act, Chapter 25A (commencing with Section 36-25A-1) of Title 36.






Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.

Section 45-8-50 - Office abolished.

In Calhoun County, effective at the end of the current term of office, the office of constable provided for in each election precinct pursuant to Chapter 23, Title 36, is abolished.






Article 6 - Coroners.

Section 45-8-60 - Expense allowance.

The coroner shall be entitled to an allowance of not more than three hundred dollars ($300) per month for expense incurred in and about the performance of the duties of his or her office. The amount of the allowance shall be determined by the county governing body and shall be paid at the end of each month from any funds in the county treasury not otherwise appropriated. The allowance shall be in addition to all compensation, fees, and allowances heretofore provided by law.



Section 45-8-60.01 - Salary and expense allowance; assistant coroners.

(a) This section shall apply only to Calhoun County.

(b)(1) After May 6, 2009, the coroner shall continue to receive the salary and expense allowances the coroner is receiving on May 6, 2009, subject to any adjustments as further provided herein.

(2) Commencing June 1, 2009, the coroner shall receive an expense allowance in the amount of five thousand dollars ($5,000) per annum payable in equal bi-weekly installments as provided in subsection (d).

(3) At the beginning of the next term of office of the coroner, the annual salary for the coroner shall be increased by five thousand dollars ($5,000) per annum, and the expense allowance provided for in subdivision (2) shall become void.

(c) Commencing on May 6, 2009, there shall be no more than two compensated assistant coroners. The compensation of a compensated assistant coroner shall be in the form of a salary of four thousand eight hundred dollars ($4,800) annually.

(d) Any salary or expense allowances provided pursuant to this section shall be paid bi-weekly out of the general fund of the county at the same time as county employees are paid.

(e) The county commission may, in addition to the expense allowances already provided by law, provide additional funds to pay the necessary expenses to provide for the operation of the office of the coroner.

(f)(1)a. Except as otherwise provided in paragraph b., commencing on June 1, 2009, the coroner shall receive the same uniform increases in compensation, including cost-of-living increases, longevity increases, merit raises, and bonuses that are granted to county employees by the county commission at the time of the approval of the county budget. The increases shall be in the same amount or percentage, as the case may be, as that amount or percentage increase provided to the employees of the county.

b. Notwithstanding any provision of this section to the contrary, longevity increases for the incumbent coroner shall be due and payable commencing January 6, 2010.

c. If the implementation of any cost-of-living adjustment increases the salary of an incumbent coroner, the increase shall be paid as provided in subdivision (3). The base compensation for the purpose of implementing this subsection shall be that compensation established on June 1, 2009, and shall remain that amount unless increased as provided by general or local law applicable to the coroner.

d. Longevity increases of the coroner shall be based on the average of longevity increases of all county employees as shown on county pay scales, as determined by the county commission. Longevity increases for the coroner shall be based on the coroner's most recent period of continuous, uninterrupted service as the coroner. The coroner shall be entitled to receive longevity increases for up to the same number of years as a county employee is entitled to receive increases. Past service as a county employee shall not be counted in determining the number of years a coroner may receive longevity increases. Compensation increases provided for in this section shall be calculated based on the compensation of the coroner being received at the time the increases become effective for county employees. The inclusion of funds in the county budget, at the time of its approval, to cover the costs for compensation increases, as provided in this section, shall be considered the granting of an increase for whatever type of compensation increases funds are included in the county budget when it is approved.

e. Notwithstanding any provision of this section to the contrary, the starting salary of any successor coroner shall be the salary of his or her predecessor, including all cost-of-living increases of his or her predecessor in office, but not including longevity increases, merit raises, or bonuses received by any of his or her predecessors in office.

(2) Notwithstanding any provision of this section to the contrary, the expense allowances provided for in subsection (b) of Section 45-8-11.03 shall not be increased or become part of the salary of the coroner.

(3) Unless otherwise authorized by the law, compensation increases provided for in this section to an incumbent coroner shall be paid as an expense allowance until the beginning of the next term of office whereupon the expense allowance shall be included in the base salary for the coroner, and the expense allowance shall be void.

(g) The coroner may accept reimbursement from funeral establishments for the reasonable and necessary cost to the office of the coroner for removing and transporting the body of a decedent to a funeral establishment and reimbursement for the reasonable and necessary cost of providing copies of reports and other documentation. Before the tenth of each month all amounts reimbursed to the office of the coroner during the preceding month shall be disbursed by the coroner to the county commission and deposited in a separate account for use by the coroner to pay operating expenses of the coroner's office, to furnish supplies and equipment necessary for the performance of the official duties of the office, and to pay training expenses, including expenses for travel to obtain training for the coroner, assistant coroners, and other personnel of the coroner's office.






Article 7 - County Commission.

Part 1 - Compensation.

Section 45-8-70 - Mileage compensation.

The Calhoun County Commission shall pay all persons entitled to receive mileage compensation from the county commission the same rate for each mile traveled as the State of Alabama pays to persons entitled to receive mileage compensation from the state. The mileage compensation shall be in lieu of any previous mileage compensation paid by the Calhoun County Commission to the qualifying individuals.



Section 45-8-70.01 - Automobile or travel expense allowance.

(a) This section shall apply only to Calhoun County.

(b) Each Commissioner of the Calhoun County Commission and the county commissioner of licenses shall have the option of electing, as hereinafter provided in subsection (c), to have an automobile furnished by Calhoun County, for use in carrying out his or her official duties as a commissioner, and payment for or reimbursement for fuel and oil for and repairs of the automobile, or in lieu of the automobile and expenses therefor, to have a travel expense allowance of four hundred dollars ($400) per month.

(c)(1) Each incumbent Calhoun County Commissioner shall inform the Administrator/Treasurer of the Calhoun County Commission in writing within 30 days of this section becoming effective, and the incumbent county commissioner of licenses by August 31, 2013, whether he or she elects to be furnished an automobile and expenses therefor, or a travel expense allowance as provided in subsection (b), during his or her remaining term in office as a commissioner.

(2) Each incumbent Calhoun County Commissioner, each newly elected Calhoun County Commissioner, and the county commissioner of licenses shall, within 60 days after his or her election to a new term in office or a term in office, inform the Administrator/Treasurer of the Calhoun County Commission in writing whether he or she elects to be furnished an automobile and expenses therefor, or a travel expense allowance as provided in subsection (b), during his or her next or upcoming term in office as a commissioner.






Part 2 - Property.

Section 45-8-71 - Deed recording transfer of property to commission; resolution.

(a) This section shall apply only to Calhoun County.

(b) The Judge of Probate of Calhoun County shall not accept for recording any deed, plat, or other document purporting to convey to Calhoun County or the Calhoun County Commission any right, title, or other interest in land unless such document is accompanied by a resolution of the Calhoun County Commission accepting the transfer. Such copy of the resolution shall be recorded as part of the document.



Section 45-8-71.01 - Development or disposal of Fort McClellan property.

(a) Calhoun County, Alabama, may take title as a result of conveyance from the federal government to any property within the current boundaries of Fort McClellan in Calhoun County, Alabama, for purposes of developing or redeveloping and disposal of the property according to plans and policies established by the Fort McClellan Development Commission provided for in Act 97-274 of the 1997 Regular Session and hereinafter referred to as the FMDC. The county commission shall administer all funds and fiscal operations associated with the development and redevelopment and disposal of the property and shall be reimbursed from the funds for actual expenses associated with administering the fiscal operations, and shall receive all amounts allowed, pursuant to any grant received, for administration.

(b)(1) As a condition precedent to accepting a conveyance of title to the Fort McClellan property, the Calhoun County Commission shall secure if possible a written agreement from the federal government under which Calhoun County would be indemnified for any costs required to clean up or otherwise alleviate any environmental problem on the property.

(2) Notwithstanding the provisions of subdivision (1), Calhoun County may refuse to take title to or control of any tract, parcel, or portion of any property with an environmental problem, or possible environmental problem, and may take title to other tracts, parcels, or portions of the property.

(c) The FMDC, and each of its officers, employees, servants, and agents, and each member of its board, shall be immune from suit, and not subject to civil liability, and shall not be liable for any tort, arising from or due to the conduct of the affairs of the FMDC pursuant to Act 97-274 of the 1997 Regular Session of the Alabama Legislature, or as that act may from time to time be amended or modified.

(d) The FMDC shall recommend the policy for the development and redevelopment of the Fort McClellan property and shall inform the Calhoun County Commission of the policy and the estimated cost of implementing the policy. The FMDC shall make recommendations to the Calhoun County Commission as to the implementation of the policy and how the policy may be carried out within available funds for the development and redevelopment of Fort McClellan. The Calhoun County Commission may deviate from the FMDC recommended policies only for clear and compelling reasons associated with fiscal responsibility. Any and all accounting and fiscal management practices shall rest solely with the Calhoun County Commission. Any utility facilities currently owned by the federal government on the former federal property (Fort McClellan) may be owned, leased, and otherwise disposed of by Calhoun County.

(e) The City of Anniston shall provide city services and implement zoning for the property consistent with the FMDC redevelopment plan and state law. The county shall enter into agreements with the City of Anniston and the Water and Sewer Board of the City of Anniston for the provision of services in furtherance of the developing and redeveloping, and disposal of property pursuant to this section and consistent with the FMDC redevelopment plan and state law.

(f) Any municipality that extends its corporate limits within any federal property shall not extend its police jurisdiction beyond its corporate limits.

(g) The Calhoun County Commission, all municipalities within Calhoun County, all elected state and federal officials, and the FMDC shall work together to secure and use any available private and public grant funds for the development and redevelopment of Fort McClellan property.

(h) If any of the Fort McClellan federal property is annexed to any municipality, the annexing municipality shall assume all rights, duties, authority, and liability associated with the annexed area. The annexed property shall be zoned so that its use shall be consistent with the FMDC plan.

(i) Nothing in this section shall be construed to prohibit the Calhoun County Commission and the City of Anniston from entering into an intergovernmental agreement to form a joint powers authority consistent with state law for the purpose of assisting with the development of the Fort McClellan property.






Part 3 - Roads.

Section 45-8-72 - Subdivision streets and roads; minimum standards.

(a) This section shall apply only to Calhoun County.

(b) There is hereby created a cause of action against subdividers of land who fail to construct roads and streets within their subdivisions in conformity with minimum standards established by the county commission.

(c) The cause of action hereby created shall be in favor of the county and any landowner affected by the subdivider's failure to construct roads which meet minimum county standards and shall be for the actual cost of construction of roads which do comply with minimum standards.

(d) Nothing in this section shall be construed to require that the county accept for maintenance any road which does not meet its minimum standards.









Article 8 - Courts.

Part 1 - Circuit Courts.

Section 45-8-80 - Court reporters; salary supplement discontinued.

(a) This section shall apply only in Calhoun County.

(b) Any person who commences employment in the county as a court reporter after January 1, 2001, shall not be entitled to receive the salary supplements as provided in Act 392 of the 1971 Regular Session (Acts 1971, p. 680) and Act 581 of the 1971 Regular Session (Acts 1971, p. 1300), or any other salary supplement provided by local law.



Section 45-8-80.01 - Expense allowance for part-time bailiffs.

In Calhoun County, each part-time bailiff engaged in service in the Circuit Court of Calhoun County shall be entitled to receive an expense allowance in an amount not to exceed the prevailing minimum wage for each hour of service rendered to the court while in session. The exact amount of the expense allowance shall be set by the county commission and shall be paid from the general fund of the county.






Part 2 - Court Costs.

Section 45-8-81 - Law library.

(a) In Calhoun County, in addition to any costs and charges fixed by law upon conviction for violations of municipal ordinances in municipalities having a municipal court, there shall be assessed in each case an amount of additional court costs for law libraries in the same amount as the amount of court costs for law libraries assessed in each case in circuit court.

(b) The court costs for law libraries provided by this section shall be collected in the same manner as other court costs in municipal court, shall be paid into the county general fund on a monthly basis, and shall be used solely for the purpose of funding the county law library in Calhoun County.



Section 45-8-81.01 - Courthouse security.

(a) In Calhoun County, in any case in which court costs are assessed in the district and circuit court of the county, there shall be assessed and collected as other costs and charges are collected an additional court cost in the amount of five dollars ($5) which shall be used solely for security at the Calhoun County Courthouse.

(b) The provisions of this section are supplemental and shall not be construed to repeal any section not in direct conflict with this section.



Section 45-8-81.02 - Computer systems; Justice Technology Fund; additional costs, charges, booking fees.

(a)(1) In Calhoun County, in any case in which court costs are assessed in a municipal court in the county, there shall be assessed and collected, in the same manner as other costs and charges are collected, an additional court cost in the amount of five dollars ($5) per case which shall be used for the operation, maintenance, upgrade, and support of computer or technology systems at the Calhoun County Courthouse and for the Calhoun County Justice Technology Fund.

(2) The Calhoun County Justice Technology Fund shall be established for the deposit of the additional court costs collected in municipal court cases pursuant to this section. The fund shall be maintained in an interest-bearing account in a bank within Calhoun County and shall be under the supervision of the Calhoun County Justice Information System. Funds collected shall be forwarded monthly by the clerks of the municipal courts to the Calhoun County Justice Technology Fund.

(3) Funds deposited in the Calhoun County Justice Technology Fund may be expended for the operation, maintenance, support, expansion, and upgrade of the courthouse information system and information systems of other agencies related to the administration of criminal justice in Calhoun County as determined by the Calhoun County Justice Network Board.

(4) The Calhoun County Justice Network Board shall oversee the Calhoun County Justice Technology Fund and shall authorize the expenditure of any funds collected and deposited into the fund. The board shall consist of the circuit court clerk, the presiding family court judge, the presiding circuit court judge, the district attorney, the sheriff, a chief of police as selected by the chiefs of police in the county acting together, the Superintendent of the Calhoun County Board of Education, the Director of Coosa Valley Youth Services, and the Chair of the Calhoun County Commission.

(5) The Calhoun County Justice Technology Fund may seek and receive funds, equipment, or other assets from any lawful source, including, but not limited to, grants or donations. The Calhoun County Justice Network Board may transfer or dispose of any property purchased from the Calhoun County Justice Technology Fund to agencies related to the administration of justice in Calhoun County.

(6) All actions of and expenditures from the Calhoun County Justice Technology Fund shall be authorized by a majority vote by the board. The board shall maintain a record of the minutes of the meetings to include monthly financial statements and reports. A copy of each monthly financial statement and report shall, in a timely manner after it is prepared, be sent to the Calhoun County Commission. The board shall have at least one meeting per calendar quarter, and more often if determined by the board. Meetings shall be called by the presiding circuit court judge or by a letter signed by at least four of the members of the board. The time and location of the meetings shall be announced to the members no less than seven days prior to the meeting date, except in emergency circumstances.

(b)(1) The Calhoun County Commission is authorized to fix, regulate, and alter booking fees, and from time to time to fix, regulate, and alter additional costs and charges in the circuit, district, juvenile, and probate courts in Calhoun County, other than municipal courts, in all cases. When collected by the clerks or other officials of the courts, as designated by law, the additional costs, charges, and booking fees, as set by the Calhoun County Commission, collected in each case shall be remitted monthly to the Calhoun County Commission.

(2) The funds from the additional costs, charges, and booking fees, as set by the Calhoun County Commission pursuant to this subsection, shall be expended as determined by the Calhoun County Commission for security at the Calhoun County Courthouse; for the maintenance and upkeep of the Calhoun County Courthouse; for the operation, maintenance, support, expansion, and upgrade of the computer or technology systems and information systems at the Calhoun County Courthouse; for information systems of agencies related to the administration of the criminal justice system in Calhoun County; for information systems of agencies related to the administration of the civil justice system in Calhoun County; for the maintenance, upkeep, and staffing of the Calhoun County Jail; for medical treatment for Calhoun County Jail inmates; for Calhoun County juvenile detention purposes; for law enforcement purposes; and for other similar purposes related to the criminal and civil justice systems in Calhoun County.

(c) The costs, charges, and fees provided for in, and fixed, regulated, or altered pursuant to, this section shall be assessed and collected in the same manner as other costs, charges, and fees are collected and shall not be waived in any case unless all costs, charges, and fees in the case are waived.



Section 45-8-81.03 - Drug and violent crime reduction fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Calhoun County, a docket fee in the amount of twenty-five dollars ($25), hereinafter referred to as a drug and violent crime reduction fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly as follows:

(1) In the case of municipalities, two dollars ($2) per case to the municipal court clerk's office, three dollars ($3) per case to the chief of police for use by the police department, and twenty dollars ($20) to the Calhoun/Cleburne Drug and Violent Crime Task Force.

(2) In the case of district and circuit court, two dollars ($2) per case to the circuit court clerk's office, three dollars ($3) per case to the Calhoun County Commission and twenty dollars ($20) to the Calhoun/Cleburne Drug and Violent Crime Task Force.

(b) The drug and violent crime reduction fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The drug and violent crime reduction fee shall be in addition to and not in lieu of any other fees or costs. The drug and violent crime reduction fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The drug and violent crime reduction fee may be expended, as the Board of the Calhoun/Cleburne Drug and Violent Crime Task Force sees fit, for the payment of any and all expenses incurred by the Calhoun/Cleburne Drug and Violent Crime Task Force law enforcement and in the discharge of the duties of the task force.



Section 45-8-81.04 - Additional court costs in domestic violence cases, drug possession cases, and traffic cases.

(a) In addition to all other costs and charges in circuit, district, and municipal court cases in Calhoun County in the 7th Judicial Circuit, there shall be levied and assessed the following court costs:

(1) Forty dollars ($40) in all domestic violence cases, violation of protection from abuse cases, stalking cases, or any other case which is determined by the judge to be a domestic violence case.

(2) Forty dollars ($40) in all drug possession cases, to include possession of controlled substances, attempt to commit a controlled substance crime distribution of controlled substances, possession of marijuana first and second degree, trafficking of controlled substances and possession of drug paraphernalia, or any other case which is determined by the judge to be a drug possession case.

(3) Twelve dollars ($12) in all traffic cases.

(b) Unless remitted by the court, upon the conviction or dismissal, the clerk of the court in which the case originates shall collect the court costs. The clerk shall retain two dollars ($2) in each of the court costs listed above as an administrative cost. The remaining proceeds shall be collected and maintained by the clerk of court and remitted quarterly to the Calhoun County Commission, which shall place the monies in a designated account in the county treasury earmarked for the Calhoun County Dependency Drug Court, the Calhoun County Juvenile Drug Court, and the Calhoun County Adult Felony Drug Court. A committee composed of the judge over the Calhoun County Dependency Drug Court and the judge over the Calhoun County Adult Felony Drug Court shall determine the division of the proceeds between agencies enumerated in this subsection, with priority given to the programs with greater number of participants. The committee shall annually submit a budget to the county commission for appropriation in the next fiscal year.






Part 3 - District Attorney.

Division 1 - Employees.

Section 45-8-82 - Investigators.

(a) The District Attorney of Calhoun County may appoint an investigator to conduct investigations of alleged violations of law in the circuit. Such investigator shall be entitled to a salary on the same scale as deputy sheriffs of that county receive. The salary shall be paid from the General Fund of Calhoun County as other county employees are paid, and the necessary expenses incurred in investigation. He or she shall be furnished an automobile by the county for which he or she is employed and such county shall pay the expenses thereof.

(b) The investigator shall have the same authority and powers vested in deputy sheriffs and all other law enforcement officers of the State of Alabama. He or she shall be responsible to the district attorney and shall perform all duties assigned him or her by such official.






Division 2 - Funding.

Section 45-8-82.20 - District Attorney's Fund.

(a) The District Attorney for the Seventh Judicial Circuit shall maintain and keep a special fund known as the District Attorney's Fund. Any funds on deposit in the treasuries of the counties in the circuit that generally would be designated for appropriation to the District Attorney's Fund shall be transferred to the office of the district attorney to be deposited and maintained in the District Attorney's Fund.

(b) All fees taxed as costs and collected in all criminal cases heretofore paid to the respective county treasury in the circuit, for the District Attorney's Fund, shall be paid directly to the district attorney for deposit into the District Attorney's Fund. All other fees including, but not limited to, fees collected by the Worthless Check Unit and fees collected by forfeiture shall also be deposited in this fund.

(c) The district attorney shall make expenditures from the District Attorney's Fund for expenses incurred in performing the duties of his or her office.



Section 45-8-82.21 - Docket fee; Solicitor's Fund.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Calhoun County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly to the Solicitor's Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office.



Section 45-8-82.22 - Sale of abandoned, stolen, and unclaimed property.

(a)(1) The District Attorney of Calhoun County shall keep and maintain a permanent record of all abandoned or stolen personal property recovered by the Calhoun County Drug Task Force. These records shall state the description of the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. The records shall be open to public inspection at all reasonable times.

(2) All abandoned or stolen property recovered by the drug task force shall be stored in a suitable place to protect the property from deterioration.

(b) If the abandoned or stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The district attorney shall attempt to obtain the best possible price for the property. The proceeds of a sale shall be held in a separate account for a period of six months for the owner. During this period, the proceeds shall be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the office of the district attorney to be used for the operation of the drug task force.

(c)(1) The district attorney shall keep and maintain a separate permanent record of all abandoned or stolen firearms not subject to disposition by general law. The records shall state the description of the firearm, the date of recovery of the firearm, the serial or other identifying number, if any, of the firearm, and the place of recovery of the firearm. Firearm as used in this section shall have the same meaning as defined in Section 13A-8-1.

(2) Unless otherwise provided by law, the district attorney may sell or destroy these firearms if the owner of the firearm does not claim the firearm within six months of the date the drug task force obtained the firearm.

(3) The district attorney may sell the firearms only to a person who has been licensed as a gun dealer for at least one year immediately prior to the date of the sale. The district attorney shall establish a procedure to notify gun dealers of a sale. A firearm shall be sold to the gun dealer submitting the highest sealed bid. All sales shall be on a cash basis. The proceeds of the sale, after deducting and paying all expenses incurred in the recovery, maintenance, and sale of the firearms, shall be paid to the office of the district attorney to be used for the operation of the drug task force.

(4) The district attorney may establish a procedure to destroy firearms and may expend necessary funds for that purpose.

(5) Any firearm held by the drug task force on November 1, 2009, shall be subject to this subsection, but shall be held for at least six months after November 1, 2009.

(d)(1) At least every six months, the district attorney shall sell at public auction to the highest bidder, for cash, all abandoned or stolen personal property, other than firearms, which has been recovered by the drug task force and has remained unclaimed by the rightful owner during the preceding six-month period.

(2) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Calhoun County once a week for two successive weeks or by posting a notice in a conspicuous place at the Calhoun County Courthouse for a period of at least 20 days. The notice shall contain the place, date, and time of each auction and a description of each item of personal property to be sold at the auction. If publication of notice is made in the newspaper, the first notice shall run at least 20 days prior to the auction.

(3) The owner of any abandoned or stolen personal property recovered by the drug task force, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the district attorney and by paying any reasonable expenses incurred in the recovery of the property, its maintenance, storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.

(4) If personal property is sold at public auction, as provided in this section, a notation in the storage record book shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.

(5) The proceeds from the sale of personal property at an auction conducted under the authority of this section, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be paid to the office of the district attorney to be used for the operation of the drug task force.






Division 3 - Pretrial Diversion Program.

Section 45-82.40 - Preprosecution or pretrial diversionary programs.

(a) The following words or phrases when used in this section shall mean:

(1) ACCUSATORY INSTRUMENT. A warrant of arrest, information, or grand jury indictment.

(2) DEFERRED PROSECUTION. The suspension of prosecution prior to indictment for a specified period of time upon the request of the accused with the consent of the district attorney.

(3) DIVERSIONARY SCREENING. The discretionary power of the district attorney to suspend, prior to the indictment, all formal prosecutorial proceedings against a person who has become involved in the criminal justice system as a defendant or an accused.

(4) NONCRIMINAL DISPOSITION. The dismissal of a criminal charge without prejudice to the state to reinstate criminal proceedings on motion of the district attorney as herein provided.

(5) PREPROSECUTION OR PRETRIAL DIVERSION. The imposition of conditions of behavior and conduct by the district attorney upon defendants charged with certain criminal offenses for a specified period of time prior to the formal prosecution or indictment.

(6) PROSECUTORIAL DISCRETION. The power of the district attorney, prior to indictment, to consider all circumstances of criminal proceedings and to determine whether any legal action is to be taken and if so taken, of what kind and degree and to what conclusion.

(b)(1) The District Attorney for the Seventh Judicial Circuit is specifically endowed with and shall retain all of his or her discretionary powers under the common law.

(2) The district attorney shall have the prosecutorial discretion as defined herein or any which he or she has under the common law, and may as a matter of such prosecutorial discretion establish a pretrial or a preprosecution diversionary or deferred prosecution program in all courts within the circuit.

(c) The district attorney shall utilize the discretion to screen or divert cases out of the criminal justice system when he or she feels that the advantages of the diversion, or preprosecution probation would outweigh the advantages of prosecution. Among the factors which may be considered by the district attorney are:

(1) Undue hardship caused to the accused or the victim.

(2) Excessive costs of prosecution in relation to the offense.

(3) Possible deterrent value of prosecution.

(4) Aid to other prosecution goals through nonprosecution.

(5) The expressed wish of the victim not to prosecute or to prosecute.

(6) Age of the case and of the defendant.

(7) The seriousness of the crime and the effect upon the public sense of security and justice if the offender were to be treated without criminal conviction.

(8) Whether the offender or the victim has medical, psychiatric, family, or vocational difficulties.

(9) Whether there is a reason to believe that the offender or the victim will benefit from and cooperate with a diversionary program.

(10) What the impact of criminal charges would be upon the victim, witnesses, the offender, and their families.

(11) The economic advantages of restitution of loss to the victim.

(d)(1) The presiding judge of the Criminal Division of the Seventh Judicial Circuit, after consultation with the other circuit judge of the circuit, shall appoint an advisory commission comprised of at least seven citizens of counties within the circuit which shall be known as the Citizens Advisory Commission on Prosecution. The commission shall serve at the pleasure of the appointing authority for the circuit, and shall make recommendations to the district attorney concerning which defendants shall be eligible or shall not be eligible for preprosecution or pretrial diversion based upon criteria established by the district attorney and the commission, and upon its consideration of factors enumerated in subsection (c).

(2) The commission shall serve without personal profit, but may be paid from the funds of the district attorney for actual expenses incurred in connection with its duties.

(3) At least one member shall be appointed upon the recommendation of the board of directors of the bar association of the counties comprising the circuit.

(e) Prior to or upon the issuance of an accusatory instrument other than an indictment charging a defendant with an offense other than an offense enumerated in subsection (g) the district attorney, upon the request of the defendant, may withhold prosecution or presentment to the grand jury thereon. The district attorney may then establish a preprosecution or pretrial diversionary program for a specified period of time.

(f) During that period, the district attorney may impose conditions upon the behavior and conduct of the defendant which assures the safety and well being of the community as well as that of the defendant. The conditions imposed by the district attorney shall include the following:

(1) Placing the person under the supervision of a designated person or organization or appointed agency agreeing to supervise the defendant.

(2) Requiring absolute noncriminal behavior on the part of the defendant.

(3) Requiring the defendant to conduct himself or herself in an honorable manner as a good member of the community, and not endanger the person, property rights, dignity, or morals of himself or herself or others.

(4) Requiring the defendant to comply with municipal, county, state, and federal laws, ordinances, and orders.

(5) Requiring the defendant to promptly reply to communication from the office of the district attorney, probation counselor, or other representative, or person designated by the district attorney or the probation department.

(6) Requiring the defendant to submit written reports in accordance with the instructions of the office of the district attorney or the probation department or other written or oral reports as required of the defendant by the office of the district attorney or probation department.

(7) Requiring the defendant to be absolutely truthful in the oral or written reports.

(8) Requiring the defendant to make every effort to obtain and hold a legitimate job and cooperate with the office of the district attorney in an effort which the office may make to obtain employment for the defendant.

(9) Requiring the defendant to report a loss of employment to the office of the district attorney or his or her probation counselor.

(10) Requiring the defendant to give notice of his or her arrest on any charge to the office of the district attorney or to his or her probation counselor.

(11) Requiring the defendant to support his or her dependents, if any, and assume toward them all moral and legal obligations.

(12) Requiring the defendant to pay restitution to the victim of the offense in an amount and upon terms determined by the district attorney.

(13) Requiring the defendant to pay a monthly supervision fee to the office of the district attorney in an amount equalling for monthly supervision fee paid by probationers and parolees to the Alabama Board of Pardons and Paroles, and the supervision fee monies shall be used to support the preprosecution diversionary program, or for other law enforcement purposes.

(g) Persons charged with the following criminal conduct shall not be eligible for participation in any preprosecution diversionary program instituted under the provisions of this section:

(1) Kidnapping.

(2) Arson.

(3) Extortion.

(4) Bribery by or of a public official.

(5) Burglary in the first degree.

(6) Illegal use of dynamite or other explosives.

(7) Escape.

(8) Homicides.

(9) Assault in the first degree.

(10) Forcible sex crimes.

(11) Robbery.

(12) Sale of controlled substances.

(13) Sexual offenses involving a child.

(14) Violation of public officials' duty and obligation.

(15) Introduction of drugs into a penal or correctional institution.

(16) Capital offense.

(h) Prior to the issuance of an indictment by a grand jury, the responsibility and authority for the decision to screen or divert cases, or to refuse to screen or divert particular cases, shall rest within the sole judgment and discretion of the district attorney for the circuit. After the issuance of an indictment, a criminal case shall not be diverted or screened without the express approval and concurrence of the presiding judge of the circuit or a circuit court judge designated by him or her for such purposes, and the approval and acceptance into the program shall not require the defendant to enter a plea or change a prior plea.

(i) A defendant voluntarily participating in the program shall have the right to:

(1) Insist on criminal prosecution at any time the prosecution for the offense for which he or she is charged is pending, and to have a circuit court judge determine whether pressure or coercion was applied to the defendant to accept noncriminal disposition.

(2) The right of counsel of his or her choosing or if indigent, court appointed counsel during all phases of the diversionary or preprosecution probationary proceedings, unless the right to counsel is knowingly and voluntarily waived by the accused.

(j) In conducting the program, the district attorney may:

(1) Insist at any point upon the reinitiation of criminal proceedings, when, in his or her judgment, the action would be desirable.

(2) Require the services of available probation workers within the county comprising the circuit for investigation reports for the purposes of determining eligibility of persons for participation in the pretrial probation.

(k) After the completion of the preprosecution or pretrial diversionary period and the conditions imposed upon the defendant to the satisfaction of the district attorney, defendants participating in the programs shall be entitled to a noncriminal disposition of charges against him or her which may be done by the appropriate judge entering on a docket sheet, "Diverted and Dismissed." The noncriminal disposition may, in the discretion of the district attorney, be without prejudice to the State of Alabama for the reinstitution of criminal proceedings on the diverted criminal charges upon any subsequent criminal activity on the part of the accused.

(l) At the request of the defendant, the district attorney for the circuit may file in the circuit courts of the circuit or elsewhere as necessary, petitions seeking to expunge or purge all records against an accused for the diverted offense, provided, however, the accused has satisfactorily performed the conditions of his or her preprosecution probation, if any. The circuit courts of the circuit are empowered to issue whatever process necessary to grant the petitions.

(m) The county commission for the circuit shall in its discretion expend monies from the general fund of the county for the payment of any or all of the costs of the program.

(n) The district attorney for the circuit may, in his or her discretion, use or expend monies from the District Attorney's Fund for any or all of the costs of the program.









Part 4 - Juvenile Court.

Section 45-8-83 - Juvenile Court Services Fund.

(a) Monthly supervision fees assessed in juvenile court cases may continue to be assessed in the manner as currently assessed by law at the discretion of the juvenile court judge. The supervision fees shall be collected by the juvenile court clerk's office and deposited into the Juvenile Court Services Fund.

(b) There is hereby established a "Juvenile Court Services Fund" for the deposit of the juvenile court supervision fees and any monies received for the benefit of the Juvenile Court Volunteer Program or the Juvenile Probation/Dependent Child Services by legislative appropriation or by grant, gift, or contribution by the county, municipalities, organizations, or individuals. The fund shall be maintained in an interest-bearing account in a bank of known responsibility under the supervision of the Presiding Family and Juvenile Court Judge of Calhoun County.

(c) Any monies, fees, etc., deposited in this fund shall be disbursed solely for the administration, implementation, and maintenance of juvenile court programs, for the training and education of the juvenile court staff, to aid the functions of the juvenile court, and for the benefit of the children of Calhoun County. The expenditure of funds shall be authorized by the Presiding Family and Juvenile Court Judge of Calhoun County. At the end of each fiscal year, a report shall be made to the county commission on receipts to and expenditures from the fund.






Part 5 - Probate Court.

Division 1 - Fees.

Section 45-8-84 - Matrimony fees.

The Judge of Probate of Calhoun County is hereby authorized, at his or her discretion, to charge for celebrating the rites of matrimony. Any such fee, when charged by the judge of probate, may be retained by the judge of probate.



Section 45-8-84.01 - Additional fees - Marriage license; petition for adoption.

(a) In addition to all other costs, fees, and charges assessed pursuant to current applicable law in the Probate Court of Calhoun County, a fee of thirty dollars ($30) shall be charged and collected for each marriage license and for each petition for adoption filed in the probate court. The additional fee shall be collected in the probate office at the time of the filing of an application for marriage license or petition for adoption. The fees, after collection and deduction of an administrative fee of ten dollars ($10) for the judge of probate and county commission, shall be remitted to the Calhoun County Commission at the end of each calendar month or as is the customary business practice in the probate office for all fees collected and distributed to the county commission. Five dollars ($5) of the administrative fee shall be retained by the judge of probate to be used for the operation of his or her office. The remaining five dollars ($5) of the administrative fee shall be remitted to the Calhoun County Commission and deposited into its capital improvements fund to be used by the Calhoun County Commission for capital improvement projects and maintenance of capital improvements.

(b) The remaining twenty dollar ($20) portion of the fee remitted to the county commission shall be earmarked by the Calhoun County Commission for the operation of the Calhoun/Cleburne Children's Center, to be used by the center in providing programs and services to qualified children and families of Calhoun and Cleburne Counties. The funds shall be appropriated by the county commission. Two months prior to the end of each fiscal year, the Calhoun/Cleburne Children's Center shall provide the Calhoun County Commission with an accounting of the annual expenditures of the funds appropriated pursuant to this section and shall provide a proposed budget for the next fiscal year.






Division 2 - Indexing System.

Section 45-8-84.20 - Indexing system; special indexing fee.

(a) The provisions of this section shall apply only in Calhoun County. The purpose of this section is to facilitate the use of public records in property transactions in Calhoun County by providing for the installation of an improved system of indexing of instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate and for the indexing of other instruments, documents, and other uses in the discretion of the judge of probate.

(b) The following words and phrases, including plural of any thereof, whenever used in this section, shall have the following respective meanings:

(1) "Real property instrument" means and includes any instrument or document affecting the title to real property that may now or hereafter be filed for record in the probate office pursuant to the applicable requirements of the laws of this state, including but without limitation to Section 12-13-43, and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgment, and plats or maps showing subdivisions of real estate.

(2) "General property instrument" means a real property instrument that affects the title to personal property as well as real property.

(3) "Personal property instrument" means any instrument or document affecting the title to personal property only (as distinguished from real property) that may be now or hereafter titled for record in the probate office, in accordance with the applicable requirements of the law of this state, including and particularly Sections 35-4-50 and 35-4-90.

(4) "Improved indexing system" means a system of indexing real property instruments and personal property instruments in the probate office, and in the discretion of the judge of probate, of indexing other instruments and documents, which system when completed, will consist of equipment necessary and suitable to prepare and index records.

(c) The judge of probate is hereby authorized to provide for the installation and thereafter for the maintenance of an improved indexing system in the probate offices of the county. The initial installation of the improved indexing system shall include the following:

(1) The acquisition of the equipment provided for in the definition hereinabove set forth of an improved indexing system;

(2) The establishment of procedures for the continued indexing and filing of all instruments and records that will, after the effective installation date, constitute a part of the improved indexing system;

(3) The initial installation of the improved indexing system shall be performed by a person or persons, firm, or corporation engaged in records management business and experienced in setting up county records; and such initial installation shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts and title. Following its installation in the county, the improved indexing system shall be thereafter maintained in the county and all real property instruments, general property instruments, and personal property instruments and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the aforesaid improved indexing system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with the provisions of existing law, including particularly Section 12-13-43.

(d) Following the effective installation date, real property instruments, personal property instruments, and other documents and records provided herein to be indexed with computer-generated indexes to be filed in binders, shall constitute the official record of such instruments for the purpose of Section 12-13-43.

(e) All provisions of the laws of Alabama with respect to the recording of real property instruments, personal property instruments, general property instruments, miscellaneous instruments, and other instruments and records that may constitute part of an improved indexing system installed hereunder (including without limitation to the provisions of Section 12-13-43 and the provisions of all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of Lis Pendens, declarations of claims or exemption, certificates of judgment, or plats or maps showing subdivisions of real estate) that are not inconsistent with the provisions of this section shall continue in effect with respect to an improved indexing system installed hereunder, the recording of the instruments therein, and the duties of the judge of probate with respect thereto.

(f) Thirty days after May 21, 1996, a special indexing fee of three dollars ($3) shall be paid to the county, and collected by the judge of probate with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the indexing of other instruments and documents in the probate office, in the discretion of the judge of probate in the county, and, on and after such date, no instrument may be received for record in the office of the judge of probate unless the special indexing fee shall be paid. The special indexing fee shall be in addition to all other fees, taxes, and charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument and for the indexing of other instruments and documents in the probate office in the discretion of the judge of probate in the county. All special indexing fees collected shall be deposited by the judge of probate to any bank in Calhoun County and spent by the judge of probate for the improvement of the services of the office of the Judge of Probate of Calhoun County.

(g) The fees collected under the provisions of this section shall be controlled by the sole discretion of the judge of probate and shall be audited by the Examiners of Public Accounts. The expenditures shall be open to the public on a continuous basis.






Division 3 - Recording of Instrument.

Section 45-8-84.40 - Grantee's mailing address required.

The Judge of Probate of Calhoun County shall not receive for record or permit the recording of any instrument in which the title to real property is conveyed, unless such instrument has endorsed on it a printed or typewritten mailing address of the grantee within the body of the instrument.












Article 9 - Economic Development and Tourism.

Section 45-8-90 - Economic Development Council - Creation; composition; powers and duties.

(a)(1) For the purposes of promoting industry and trade and economic development and to assist Calhoun County and the municipalities located therein in their pursuits therefor and to provide for the exercise by the county and the municipalities of certain powers and authority proposed to be granted to them by an amendment to the Constitution of Alabama, the act proposing such amendment being adopted at the same session of the Legislature at which the act adding this section was adopted, there is hereby created an economic development council for Calhoun County, which council shall constitute a public corporation under the name Calhoun County Economic Development Council.

(2) This section shall be liberally construed in conformity with the purposes.

(b)(1) The powers and authorities of the Calhoun County Economic Development Council shall be vested in and performed by a board of directors.

(2) The board shall be composed of 11 appointed members and one ex officio non-voting member, appointed as follows: Six of the directors shall be appointed by the Calhoun County Legislative Delegation, with each legislator appointing one member; two of the directors shall be appointed by the governing body of the county; two of the directors shall be appointed by an appointing body composed of the mayors from each of the municipalities in the county; and one of the directors shall be appointed by the chair of the economic development council. The non-voting ex officio member shall be the chair of the oversight committee. Three of the initial members shall be appointed for a term of two years, three for a term of four years, and the remaining three for a term of six years. All successor members shall be appointed for terms of office of six years each. In determining who shall be appointed for an initial term of two, four, or six years, the following procedure shall apply: The positions on the board shall be numbered as indicated hereinabove, and, by lot, shall be designated as having initial terms of two, four, or six years, respectively. Of the two members added in 2004, one shall be appointed by the Calhoun County Legislative Delegation for an initial term of four years and one shall be appointed by the chair of the economic development council for an initial term of six years. All successor appointments shall be made by the entity originally entitled to make the appointment to the initial term.

(3) Each appointee shall reside either within the county or within any municipality located in the county, shall not hold any elective office, shall be a duly qualified elector of the county or of any municipality located within the county, and shall possess a background in business and financial affairs.

(4) If, for any reason, other than an illness which shall be documented in writing to the council by a physician, a board member is absent for more than 25 percent of regular monthly council meetings in any calendar year, his or her term shall automatically expire on December 31 of the calendar year in which he or she has missed the meetings. The entity originally making the appointment of the member whose term has expired pursuant to this subdivision shall make a successor appointment no later than 60 days after the date on which the defaulting member's term expires. If the appointing entity does not make a successor appointment within 60 days, the Calhoun County Legislative Delegation may make the appointment.

(5) If at the expiration of any term of office of any director a successor thereto has not been elected, then the director whose term of office has expired shall continue to hold office until a successor is elected.

(c) The affairs and operations of the Calhoun County Economic Development Council shall be supervised and monitored by the Calhoun County Economic Development Council Oversight Committee. This committee shall be composed of all the members of the legislative delegation from the county, as well as the members of the governing body of the county, and the mayors of each of the municipalities located in the county. The chairman of the oversight committee shall be a member of the legislative delegation elected by the oversight committee. The oversight committee shall meet not less often than semiannually, and otherwise at the call of its chairman or a majority of its membership. The approval of the oversight committee shall not be essential to the validity of any action taken by the board of directors in the exercise of any of the powers granted the council in this section.

(d) The council shall hold an organizational meeting within 30 days after the appointment of all its directors and shall elect a chairman, vice chairman, secretary, and treasurer from among its members. Such officers shall serve for such terms as the council by rule or regulation may prescribe. After the organizational meeting, the council shall meet at such time and place as shall be designated in the call. The chairman or a majority of the directors may call a meeting of the council, and at least four meetings shall be held annually. The chairman shall preside at each meeting of the council. In the absence of the chairman, the vice chairman or other person elected in accordance with any rule or regulation adopted by the board of directors shall preside. A majority of the directors shall constitute a quorum. Members of the board of directors shall receive no compensation for their services, but they shall be entitled to reimbursement for their actual and necessary expenses incurred in the performance of their duties under this section.

(e) Upon the organization of the council the council shall be constituted an instrumentality for the exercise of public and essential governmental functions and the exercise of the powers conferred by this section, and the economic and industrial development of the county shall be deemed to be an essential governmental function of the county.

(f) The council shall have the following powers, together with all power incidental thereto or necessary to the discharge thereof: The council or its agents and employees may (1) cooperate with municipal, regional, state, or federal planning or other industrial and economic development authorities; (2) contract with other agencies, individuals, or corporations to promote the purposes of this section; provided, however, that no funds of the council be expended for any purpose other than purchase and/or development of industrial property except expenses as provided in subsection (d); (3) act as the industrial development agency for the entire county and as such agency to exercise all powers granted to municipal development agencies under the general laws of the state; (4) enter upon any land in the county, with consent of the owner, and make examinations and surveys, and place, and maintain necessary monuments, and markings thereon; (5) accept gifts, grants, bequests, or devises; (6) acquire, develop, improve, sell, or lease land for industrial development only; (7) to borrow money and to pledge as security therefor its assets, and anticipated revenues; (8) to maintain civil actions and have civil actions maintained against it and to defend civil actions against it; (9) to adopt and alter bylaws for the regulation and conduct of its affairs and business; (10) to acquire, receive, and take title to, by purchase, gift, lease, devise, or otherwise, to hold, keep, and develop and to transfer, convey, lease, assign, or otherwise dispose of property of every kind and character, real, personal, and mixed, and any and every interest therein, located within the area of operation of the council, to any person; (11) to make, enter into, and execute such contracts, agreements, leases, and other legal arrangements and to take such steps and actions as may be necessary or convenient in the furtherance of any purpose or the exercise of any power provided or granted to it by law; (12) to borrow money for any council purpose, function, or use and to issue in evidence of the borrowing, interest-bearing bonds payable solely from the revenues derived from the operation or leasing or sale of any of its property; (13) to pledge for the payment of any bonds issued or obligations assumed by the council any revenues from which those bonds or obligations are made payable and to execute and deliver, security for such bonds and obligations, mortgages, deeds of trust, trust indentures, and pledge indentures as provided for by law or hereafter; (14) to provide for such insurance as the council may deem advisable; (15) to invest any of its funds deemed by the authority to be not presently needed in the operation of its properties and undertakings and bonds, bills, or notes of the United States of America, bonds of the state, bonds of any county or municipality within the state and interest-bearing deposits in banks and savings and loan institutions or any thereof; (16) to cooperate with the United States of America and any agency, or instrumentality thereof, any state and its agencies and instrumentalities, any county or municipality, or other political subdivision of a state and any other person, and to make and enter into contracts and all manner of legal arrangements with them or any of them and to obtain money by way of loans, grants, or payments from them or any of them or property or other forms of assistance as the council may deem advisable to accomplish the purposes for which the council was created; and (17) in furtherance of the purposes, the council shall have all powers conferred on corporations, entities, or institutions of like nature by the laws of the State of Alabama and any amendments thereof or supplementary thereto.

(g) Neither the county nor any municipality therein shall in any event be liable for the payment of any indebtedness of the council or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the council, and no indebtedness of the council and none of its agreements or obligations shall be construed to constitute an indebtedness of the county or any municipality within the meaning of any constitutional or statutory provision whatsoever.

(h) Whenever the board of directors shall by resolution determine that the purposes for which the council was formed have been substantially complied with and all bonds theretofore issued and all obligations theretofore incurred by the council have been fully paid, the members of the board of directors shall thereupon execute and file for record in the office of the judge of probate of the county a certificate of dissolution reciting such facts and declaring the council to be dissolved.

(i) The certificate of incorporation of the council, any deed or other documents whereby properties are conveyed to the council, any mortgages or deed of trust executed by the council, any leases made by the council, and the certificate of dissolution of the council may all be filed for record in the office of the judge of probate of the county without the payment of any tax or fees other than such fees as may be authorized by law for the recording of such instruments.

(j) The council and all properties at any time owned by it and the income therefrom and all bonds issued by it and the income therefrom shall be exempt from all taxation in the State of Alabama.

(k) All funds of the economic development council shall be received by the treasurer of the economic development council, and expended by the council only for the purposes described herein. All proceeds from the sale, lease or other disposition of assets of the council shall be reinvested in like purposes. The economic development council shall receive all funds (1) appropriated to it under the provisions of House Bill 165, Regular Session 1982 of the Alabama Legislature; (2) all funds collected and remitted to the State Department of Revenue under the provisions of House Bill 221, Regular Session 1982 of the Alabama Legislature which would otherwise be distributed to the Calhoun County Commission and municipalities in Calhoun County.

(l) The council is hereby exempted from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8, as amended.

(m) The council and all contracts made by it shall be exempt from the provisions and requirements of Sections 41-16-50 through 41-16-63, which sections provide for competitive bids in connection with certain contracts.



Section 45-8-90.01 - Economic Development Council - Contracts, leases, compacts, etc.

(a) This section shall be operative only in Calhoun County.

(b)(1) The Calhoun County Economic Development Council (CCEDC) is authorized and empowered to enter into contracts, leases, compacts, or other form of agreement with the United States of America or its agencies, departments, bureaus, divisions, or institutions, with the State of Alabama or its agencies, departments, bureaus, divisions, or institutions, and with any other county or economic development authority, within or without the state, for the purpose of receiving or acquiring funds, matching funds, services, land, materials, supplies, buildings, structures, waterways, docking facilities, and any and all other benefits deemed for the public interest in the promotion of regional industrial and economic development.

(2) The contracts, leases, compacts, or other forms of agreement may contain covenants and considerations as considered reasonable and necessary and for public use only, including, but not limited to, contributions by the CCEDC either in funds or materials, supplies, machinery, services, land, labor, rights-of-way, easements, buildings, terminals, and related facilities for waterway improvements and expansion and may contain other provisions of maintenance, indemnification, and utility facilities as shall be required by the contracting agencies to provide a useful and feasible development for use by the public.






Article 10 - Education.



Article 11 - Elections.

Part 1 - Board of Registrars.

Division 1 - Compensation.

Section 45-8-110 - Additional compensation.

(a) Notwithstanding any other provision of law to the contrary, in Calhoun County, each member of the board of registrars shall receive additional compensation in the amount of fifteen dollars ($15) per day for each day's attendance upon business of the board, on days the board is authorized to meet and conduct business, to be paid by the county commission out of the general fund of the county treasury. Such amount shall be in addition to any and all other amounts provided for by law.

(b) If implementation of the compensation in this section increases the compensation of an incumbent office holder and is prohibited by the Constitution of Alabama of 1901, as amended, or otherwise by law, the increase shall be paid as an expense allowance until the beginning of the next term of office whereupon the amount of the expense allowance shall be included in the compensation for the office holder and the expense allowance shall be voided.






Division 2 - Meeting Days.

Section 45-8-110.20 - Meeting dates; executive secretary; office space and supplies.

(a) The Board of Registrars of Calhoun County shall meet on the first Monday and for nine consecutive days thereafter, Sundays and legal holidays excepted, in the months of February, March, April, May, June, July, August, and September of each year, and on the first Monday and for 19 consecutive days thereafter, Sundays and legal holidays excepted, in the months of October, November, December, and January of each year, for the purpose of registering voters. An applicant may register at the courthouse or at any other location in the county designated by the board of registrars. When the board meets at the courthouse it shall stay in session from 8 a.m. until 5 p.m. each day.

(b) Such board of registrars shall also meet at the courthouse on the third Monday in February in each year and for 39 consecutive days thereafter, Sundays, legal holidays, and the time or times for registering voters excepted, for the purpose of purging the voting list.

(c) The Board of Registrars of Calhoun County is authorized to employ an executive secretary, subject to the approval by the county governing body of Calhoun County, Alabama. The executive secretary shall keep the office of the board of registrars open from 8 a.m. until 5 p.m. at such times when the board is not in session and he or she is authorized to take applications for registration and acknowledgements thereto, provided he or she is a notary public or some other officer authorized to take acknowledgements to deeds or is bonded as such executive secretary in such amount as is prescribed by the board of registrars. The executive secretary shall also attend to all clerical work of the board, and he or she shall devote his or her entire time to duties imposed by the board.

(d) The county governing body of Calhoun County shall provide office space for the board of registrars and shall provide the executive secretary of the board of registrars with clerical help and such office supplies as may be necessary in the opinion of the governing body of Calhoun County, Alabama.

(e) The executive secretary provided for herein shall be paid a salary out of the county treasury of not less than four hundred dollars ($400), the exact amount to be fixed by the county governing body of Calhoun County.









Part 2 - Election Officials.

Section 45-8-111 - Compensation.

(a) Each election official of Calhoun County shall receive the rate of minimum wage for each hour, or fraction thereof, that the polls are open per day for the performance of his or her official duties. The county governing body of Calhoun County shall supplement the compensation already provided by the general law of the state with funds out of the county general fund sufficient to bring said compensation up to the amount provided for by this section; provided, however, in any municipal election in which the official serves, the supplement provided for herein shall be paid by the municipality in which such election is held.

(b) In Calhoun County, commencing May 12, 2005, each election official shall be entitled to receive an additional compensation payable from the county general fund in the amount of twenty-five dollars ($25) for each returning officer and clerk and fifty dollars ($50) for each inspector. The amount shall be paid in addition to any amount received pursuant to Section 17-6-13, and shall be paid as a supplement for each election official for each day's service at elections in the county.









Article 12 - Employees.

Section 45-8-120 - County civil system created.

The selection and employment of all individuals in the service of Calhoun County, Alabama, except for those exempted in Section 45-8-120.01 shall be subject to the provisions of the Calhoun County Civil Service System as established herein and the rules and regulations established by the Calhoun County Civil Service Board as required to implement the intent of the article. This article and the county civil service system it creates shall specifically apply to employment in the offices and activities of the tax assessor, tax collector, judge of probate, sheriff, county commission, commissioner of licenses, county engineer, and other departments of the county whose employees are paid from county controlled funds, regardless of the source of such funds, but it shall not apply to those employees exempted in Section 45-8-120.01. All employees who are covered by this article shall be selected and hold their positions pursuant to this article and the board's implementing rules and regulations. Any current employee of Calhoun County who is subject to the provisions of this article and who has satisfactorily completed a probationary period previously required by the county civil service system in effect at the time that this article becomes law and has been determined by the board to have standing under such civil service system shall be considered to be a regular status classified service employee under this article and shall not be required to stand an examination in order to retain his or her position and shall remain in his or her employment so long as he or she continues to meet the conditions of employment established by this article and the board's implementing rules and regulations. Those individuals who are still serving a probationary period under previous civil service system requirements must complete the probationary period required by this article before they may be designated regular status classified service employees.



Section 45-8-120.01 - Exempt employment.

The employment of the following individuals is exempted from the provisions of this article (a) elective officers; (b) members of appointive boards, commissions, and committees; (c) persons engaged in the profession of teaching or in supervising teaching in the public schools; (d) attorneys, physicians, surgeons, dentists, and similar individuals performing duties for the county in a professional capacity; (e) the judge of any court; (f) independent contractors under contract with the county; (g) any person whose employment is subject to the approval of the United States Government, or any agency thereof; (h) the county engineer and any assistant county engineer; (i) any individual who is not paid exclusively by Calhoun County; (j) mappers and appraisers assigned to the tax assessor's office; (k) county electrician/maintenance superintendent; (l) county administrator/treasurer; (m) cooks and kitchen help; (n) common laborers who are employed less than 180 days; (o) clerical aides who are employed less than 180 days; (p) interns employed for less than one year; and (q) any employee associated with the operators at the Calhoun County Land Fill and Transfer Station.



Section 45-8-120.02 - Definitions.

As used in this article the following words shall have the following meanings:

(1) APPOINTING AUTHORITY. The judge of probate, the license commissioner, the tax assessor, the tax collector, the sheriff, the county commission, the county engineer, the county administrator, or other individuals as designated by law, who is responsible for the selection and supervision of individuals employed in his or her department.

(2) BOARD or CIVIL SERVICE BOARD. The Civil Service Board of Calhoun County.

(3) CLASSIFIED SERVICE. That category of service to the county in which the incumbent employees are approved to work on an on-going basis in an authorized job or position at least 32 hours in their established workweek.

(4) COUNTY. Calhoun County, Alabama.

(5) COUNTY COMMISSION. The County Commission of Calhoun County or any other body established by law in its stead.

(6) ELIGIBILITY LIST. A listing prepared by the board that contains the names of those applicants who have been determined by the board to have completed prescribed qualification tests and possess the required prerequisites necessary for appointment to a position in the classified service.

(7) EMPLOYEE. Any person employed by Calhoun County in any capacity who has not been exempted from the county civil service system by Section 45-8-120.01.

(8) JOB or POSITION. Any job or position that has been duly funded by the Calhoun County Commission, and classified by the Calhoun County Civil Service Board.

(9) PART-TIME SERVICE. That category of service to the county in which the incumbent employees are approved to work on an on-going basis in an authorized job or position less than 32 hours in their established workweek.

(10) PERFORMANCE RATING. A documented employee evaluation conducted by the appointing authority or his or her designee and noted on an evaluation conducted by the appointing authority or his or her designee and noted on an evaluation form approved by the board.

(11) PROBATIONARY STATUS. That condition of employment that an individual employed in classified service is afforded until he or she satisfactorily completes the probationary period established herein, but in no event shall this probationary period exceed six months continuous employment. Additionally, throughout this probationary status period, the appointing authority may terminate a probationary employee at his or her discretion regardless of whether a performance rating has been performed.

(12) REEMPLOYMENT LIST. That list of names of individuals who were designated as regular status employees in the classified service and have been laid off in the past two years or who have resigned in good standing.

(13) REGULAR STATUS. That condition of employment that an individual employed in the classified service is afforded by the board upon satisfactorily completion of the established probationary period.

(14) TEMPORARY SERVICE. That category of service to the county in which the individuals are employed to work in a job or position that has been approved for a limited period of time that shall not exceed 180 consecutive calendar days.

(15) WORKWEEK. A period of seven consecutive days that has been established in the same manner as required by the Fair Labor Standards Act.



Section 45-8-120.03 - Appointment and employment; funding of positions.

The employment of all employees, except those exempted in Section 45-8-120.01, of Calhoun County, who are covered by this article shall be subject to the provisions of this article and the civil service rules and regulations developed, promulgated, and administered by the Calhoun County Civil Service Board pursuant to this article. The appointment and employment shall be upon a non-partisan merit basis and without regard to race, color, national origin, disability, age, sex, or religion. The county commission shall be responsible for authorizing funding for those positions, regardless of service category, as determined to be necessary and within the financial resources of the county. At the beginning of each fiscal year the commission will furnish a list, by service category and department, of the positions that have been funded for the fiscal year to the board. If additional positions are required during the fiscal year, the appropriate appointing authority shall submit his or her written request and justification to the commission for funding approval. Upon approval, the commission will furnish the board with written notification that the additional positions have been funded. The board shall be responsible for assigning the position to its proper classification. The establishment of compensation will, in every case, conform to the approved classification plan, pay plan, and guidelines established by the board, in its implementing rules and regulations. Except in connection with an action associated with a reduction in force, demotion, suspension, discharge, or removal as herein provided for, no employees' regular compensation may be reduced unless the action is a part of a general across-the-board decrease in the compensation of all employees in the county. The board shall not knowingly test, or appoint, any person who has been convicted of a felony or an offense involving moral turpitude. In the event a countywide reduction in force becomes necessary for economic reasons or a job or position is determined by the appointing authority to be no longer needed or required in his or her department, any employee may be laid off from the county service by the appointing authority with approval of the civil service board and county commission. The order of layoff for regular status classified service employees assigned to a particular job or position shall be inverse to the order of their appointment to the job or position, but only after all temporary service, part-time service, and probationary status individuals have first been separated from the position. All individuals who are employed now, or hereafter, by the county and are covered by this article shall remain in their respective employment so long as their conduct and performance meet appointing authority requirements and standards established by this article and the board's implementing rules and regulations so long as the job remains a validly authorized position.



Section 45-8-120.04 - Categories of service.

All employees and positions covered by this article shall be assigned by the board, in coordination with the county commission and the responsible appointing authority, to one of the following categories of service: (a) classified service, (b) part-time service, or (c) temporary service. Assignments shall be made in accordance with the definitions established in Section 45-8-120.02.



Section 45-8-120.05 - Civil Service Board - Creation; composition; meetings; annual budget.

There is created the Civil Service Board of Calhoun County, composed of five members each of whom shall be over 25 years of age, of recognized character and ability, and an actual resident in and a qualified elector of the county. No person shall be eligible to be, or continue to be, a member of the board who holds any elected or appointed office of profit under the state, county, or city; or who presently serves as an employee of Calhoun County. The members of the Civil Service Board of Calhoun County currently serving on May 16, 1996, shall complete their terms. Each vacancy occurring thereafter will be filled for a term of four years by the appointment of an individual selected by the majority vote of the members of the Alabama Legislature representing Calhoun County at the time the vacancy occurs. Any member of the board who is appointed or elected to another public office of profit shall resign as a member of the board. If a member does not complete the term of his or her appointment, the individual selected to replace him or her will be appointed for the remainder of the term. Any member of the board desiring to become a candidate for public office shall first resign as a member of the board and in the event he or she fails to resign and becomes a candidate for public office, then his or her office on the board shall become immediately vacant. It shall be the duty of the clerk of the board to inform the legislative delegation when a vacancy occurs on the board. Any member of the board may be eligible for reappointment so long as he or she is qualified to serve, but in no event shall a member be eligible for appointment to more than two full terms. Any member of the board may be terminated by the majority vote of the Legislative Delegation of Calhoun County when they deem the action is necessary to maintain the efficiency and credibility of the board. The board shall elect a chairperson and a vice chairperson from among its members who shall hold office as such officers at the pleasure of the board. The chairperson shall preside at all regular and special meetings of the board, and shall have responsibility for the preparation of an agenda for all board meetings and day-to-day supervision of board business. The vice chairperson shall serve in the absence of the chairperson. Three members of the board shall constitute a quorum for the conducting of board business. The board shall hold regular meetings for the transaction of board business at least quarterly on a day and at a time to be fixed by the board's rules and regulations. The board may hold special, adjourned, or called meetings at any time upon call of the chairperson or request of the county commission or an appointing authority. All meetings of the board shall be held at the office of the board, unless otherwise provided by the board. The board shall keep minutes of its meetings and records of all business transacted by it at each and every meeting. The clerk of the board shall act as the custodian of the board records and will furnish such assistance as may be required by the board. All minutes and records of the board shall be open for inspection by any individual at any reasonable time upon written request to the clerk of the board. The county commission shall provide in its annual budget an appropriation based upon a recommended budget submitted by the board in accordance with budget guidelines provided by the county commission. The board's annual budget shall include funds to cover the expense allowances provided board members and the reasonable and necessary expenses for operation of the board.



Section 45-8-120.06 - Civil Service Board - Oath.

Every person who shall be appointed a member of the Civil Service Board of Calhoun County shall within 15 days thereafter qualify by making oath that they are eligible for the office and will execute the duties of the office to the best of their knowledge and ability. The oath shall be administered by any person authorized to administer oaths, reduced to writing, and a copy filed in the office of the judge of probate.



Section 45-8-120.07 - Civil Service Board - Rules and regulations.

The board shall make such rules and regulations as necessary to carry out the purposes of this article. The rules and regulations shall include, but not be limited to, provisions for: (1) Classifying the different types of service to be performed in the service of the county; (2) allocating covered positions to their proper class; (3) prescribing job related qualifications for covered positions; (4) approving, in coordination with the county commission, any across-the-board increases or decreases; (5) assigning approved positions to the proper category of service; (6) announcing vacancies, establishing and conducting examinations, creating eligibility lists, and approving or authorizing initial appointments; (7) disciplining employees, to include dismissals, suspensions, demotions, and other actions; (8) hearing employee grievances; (9) separating individuals from county service and granting leaves of absence; and (10) establishing equitable pay levels for the different classifications established in the county subject to approval of the county commission. The board may, from time to time, make changes in such rules and regulations as it deems necessary to ensure effective administration of the civil service system. The board may appoint a clerk of the board who shall assist the board in the administration of the county civil service system and, upon authorization of the county commission, other clerical assistants as necessary to assist the clerk. The clerk of the board and other clerical assistants shall be assigned to the classified service and shall be subject to the same selection process and conditions of employment as other classified service employees. The board shall have reasonable access to all files, records, and data available in each activity of the county as necessary to properly perform the duties and responsibilities required by this article. Upon written request by the board to the appropriate official, the official shall furnish all records which the board desires to examine. The board shall also have the authority to select and engage legal counsel of its choice who shall be paid from funds established in the board's annual budget.



Section 45-8-120.08 - Civil Service Board - Expense allowances.

Each member of the board, except the chairperson, shall receive an expense allowance of at least one hundred seventy-five dollars ($175) per month. The chairperson shall receive an expense allowance of at least two hundred twenty-five dollars ($225) per month. The expense allowances shall be for normal expenses incurred in the day-to-day activities of the board and shall be in lieu of any other compensation and allowances, except for reimbursement of unusual board related expenses that are approved in advance by the board to be paid from the board's budget in accordance with procedures to be established by the board. These amounts may be increased by the county commission when required to meet incurred expenses as justified in writing by the board.



Section 45-8-120.09 - Applications for employment; examinations; vacancies.

All individuals seeking employment in positions that are covered by this article shall file their applications with the Civil Service Board of Calhoun County in accordance with guidelines to be established by the board. All applications shall be on forms furnished by the board, and all applicants for positions assigned to the classified and part-time services, except for those considered by the board to be unskilled or otherwise unsuitable for examination, shall be subject to examinations. Applicants for positions assigned to the temporary service shall not be required to undergo examinations or otherwise be tested for the position they seek unless determined by the board and appointing authority to be necessary. All examinations shall be public, competitive, and open to all individuals who meet the eligibility requirements established by the board. All examinations shall be practical in their character and relate to those matters as determined by the board, in coordination with the appropriate appointing authority, to fairly test the relative ability of an individual to discharge satisfactorily the duties of the position he or she seeks. The board shall conduct all examinations, or arrange for the examination to be conducted by an appropriate person or persons, and determine the time and location of the examinations. The board shall rank each qualified applicant on the appropriate eligibility list based upon the applicants examination results and his or her demonstrated ability to satisfactorily discharge the duties of the position he or she seeks. When an appointing authority has a vacancy in a job or position that is covered by this article, he or she shall notify the board and request names be forwarded to him or her for his or her consideration in filling the vacancy. If the vacancy is in a classified service job or position, the board shall forward the names of the top applicants from the eligibility list for the position to the appointing authority in accordance with guidelines to be established by the board. The board may, at its discretion, provide in its implementing rules and regulations for the reassignment, to include promotion, transfer, or voluntary demotion, of a qualified regular status classified employee before consideration shall be given to the employment of an individual from an eligibility list. If the vacancy is in a job or position assigned to the temporary or part-time service, it shall be filled in accordance with guidelines as established by the board in its implementing rules and regulations.



Section 45-8-120.10 - Performance rating.

(a) All employees shall maintain an above marginal performance rating to be able to retain employment with the county. No county employee under the Civil Service System, but not to include probationary status employees, shall be dismissed from service for unacceptable performance prior to their being given an official performance rating of less than fully acceptable; an explanation as to how they can improve their performance; and and at least a two-week period to allow the employee a chance to improve. This time period to allow the employee to improve may be longer depending on the situation and shall be left to the discretion of the appointing authority. But in no event shall this probationary improvement period exceed 45 days. Notwithstanding the foregoing, in all cases the employee shall be told the amount of time he or she has to improve at the time of the rating. Nothing in this section should be construed to preclude the termination of an employee by the appointing authority for either insubordination or unacceptable behavior.

(b) This section shall be construed to allow employees to be aware of their current performance rating and to enable and encourage employees to better their performance; department heads shall insure that all employees are provided performance evaluations on a periodic basis. These evaluations shall be documented on "performance rating" forms furnished by the civil service board and shall be filed in the employee's personnel file. These performance ratings shall be provided by the first level of supervision and shall be reviewed by the second level of supervision; also the rating shall be discussed with the employee by the supervisor. In this discussion, the employee shall be told such things as the results of the current rating, what the rating means to their continued employment as well as their chances of promotion, and how they could improve their performance. After this discussion, the employee shall be given a chance to make written comments on the valuation form then sign and date the form. The signature of the employee denotes that the rating was discussed with them and does not denote that they agree with the rating. Performance ratings are to be used as a management tool by the supervisor and may be given at the discretion of the supervisor but shall be given at a minimum as follows:

(1) PROBATIONARY EMPLOYEES. This is a critical time for the employer and frequent discussions should be held so that the employee is well aware of his or her performance as related to management expectations. This becomes more critical for those employees who are not performing at an acceptable level. The frequency of performance ratings for these employees shall be at the discretion of appointing authority.

(2) PERMANENT EMPLOYEES. Since these employees shall have had at least one prior performance rating of acceptable level or higher, it is assumed that they are capable of performing at this level. The performance ratings should be used to insure a continuing understanding of management's expectations and to enable and encourage the employee to increase his or her level of performance. The frequency of performance ratings shall be at the discretion of management with the exceptions that the supervisor shall discuss performance with employees semi-annually; provide an official performance rating annually; and if they are given a performance rating of below acceptable level, at least one month prior to dismissal for unacceptable performance.



Section 45-8-120.11 - Probationary term of employment.

Normally, all appointments to jobs or positions assigned to the classified service shall be probationary for a period of six months from the date of an individual's initial hire date. Before the expiration of the probationary period, the appointing authority may discharge any probationer in his or her department or office upon written notification to the board. If the probationer is not discharged before the expiration of his or her probationary period, his or her appointment shall be deemed complete and he or she shall be designated as a regular status employee in the classified service of the county.



Section 45-8-120.12 - Temporary employees; filing of vacancies.

(a) The Civil Service Board of Calhoun County may, in cases where the board and the appointing authority deem it proper, authorize the appointing authority to fill a vacancy in the classified service with a temporary individual, if an eligibility list for the position is not available, or if the appointing authority notifies the board in writing that an emergency exists and he or she may not properly operate his or her office while the normal procedures are being followed to fill the vacancy. Normally, the employment of a temporary individual to fill a classified service position shall not exceed a period of 90 calendar days, but the board may extend the appointment for an additional 90 calendar days, when the board and appointing authority determine such action to be warranted. However, all temporary appointments shall be terminated when an eligibility register has been established by the board for the vacancy and an individual has been appointed from the list.

(b) An appointing authority may also, at his or her discretion, employ individuals for temporary work in his or her department so long as the employment is funded, does not involve a job assigned to the classified service, and does not exceed 180 consecutive calendar days.



Section 45-8-120.13 - Disciplinary action.

An appointing authority may take disciplinary action against any employee assigned to his or her department so long as the action is taken in accordance with the guidelines established by the board and this article. If the appointing authority's action involves the dismissal, demotion, or suspension without pay of a regular status classified service employee, the appointing authority shall ensure that a pre-determination hearing is held between the employee and appointing authority before the action is taken against the individual. Such hearing shall be held in accordance with guidelines as established by the board. The appointing authority shall, also, submit a written report to the board within five working days of the effective date of such disciplinary action giving the reason for the dismissal, demotion, or suspension without pay. A regular status classified service employee may appeal his or her dismissal, demotion, or suspension without pay to the board in accordance with Section 45-8-120.15 and guidelines as established by the board.



Section 45-8-120.14 - Charges; investigation; hearing.

Charges may be filed by any individual against any employee covered by this article as follows: The charges must be in writing, must set forth succinctly the matters complained of, and shall be sworn to before a member of the board or any other person authorized to administer oaths. Upon receipt of such charges, the board shall refer them to the appropriate appointing authority who shall make an investigation of the charges along with the county attorney and take action as determined to be warranted by the findings of his or her investigation. If the appointing authority's action involves a demotion, suspension without pay, or dismissal of a regular status classified service employee, such action shall be taken in accordance with Section 45-8-120.13. A written report of the appointing authority's findings and action shall be submitted to the board within 15 calendar days of his or her receipt of the charges from the board. If the board, or the complainant, objects to the appointing authority's findings or action, or both, the board shall hold a public hearing de novo on the charges, and take such disciplinary action as in their judgment is warranted by the evidence and under the law. If the employee objects to the appointing authority's action, he or she may file an appeal with the board in accordance with Section 45-8-120.15 and guidelines as established by the board.



Section 45-8-120.15 - Written appeal of board action; hearing.

A regular status classified service employee shall have 30 calendar days from his or her receipt of written notification of any disciplinary action taken against him or her that involves a dismissal, demotion, or suspension without pay in which he or she may file a written appeal of the action with the board. If the employee chooses to file an appeal with the board, the action against the employee shall not become final until the board holds a hearing on the employee's appeal. Within a reasonable time after receipt of the employee's appeal, the board shall schedule and hold a public hearing de novo on the charges against the employee and render a decision. The hearing shall be held in accordance with this article and guidelines as established by the board. Both the employee and the appointing authority, or their designated representatives, shall be afforded an opportunity to present information concerning the action. The board may in its decision uphold the action by the appointing authority, modify the action, set aside the action, or impose some other action as it determines is warranted by the facts involved. In all hearings, the decision of the board shall be reduced to writing and entered in the record of the case. Pending completion of the board's hearing and rendering of its decision, the board may, upon written request of the appointing authority, approve the employee's suspension without pay by the appointing authority.



Section 45-8-120.16 - Open meetings and hearings of board.

All meetings and hearings of the board shall be open to the public. Notwithstanding the foregoing, when the good name and character of an individual is to be discussed by the board at one of its meetings, or a written waiver of public hearing signed by the affected employee, the appointing authority, or the citizen complainant, as the case may be, is filed with the board, the board may, by majority vote of its members, close a meeting or hearing and exclude the public. No other matter may be discussed by the board, if a meeting or hearing has been so closed. In any proceeding before the board, the county commission and appointing authorities, or their designated representatives, and any other interested individual may appear and present information in their interests. The board and its specially authorized representatives shall have the power to administer oaths, take depositions, certify official acts, and issue subpoenas to compel the attendance of witnesses and the production of papers necessary as evidence in connection with any hearing, investigation, or other proceeding within the purview of this act. The sheriff or other law enforcement officer of the county shall serve all processes of the board and shall attend and preserve order at the board's public hearings or other proceedings, when requested by the board. In case a person refuses to obey a duly authorized subpoena of the board, the board, or its representative, may invoke the aid of any circuit court in order that the testimony or evidence is produced. Upon proper showing, such court shall issue a subpoena or order requiring the person to appear before the board or its representatives and produce all evidence relating to the matter in issue. Any person who fails to obey the subpoena or order may be punished by the court as for contempt. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the circuit courts of this state and shall be paid by the county commission from the general fund of the county. All testimony given in all hearings before the board shall be recorded and transcribed. In all cases, the decision of the board shall be reduced to writing and entered in the record of the case.



Section 45-8-120.17 - Petition for review of board action.

Any party, including the county commission and county appointing authorities, aggrieved by a final action of the board, shall be entitled to a review of the action by filing a petition in the Circuit Court of Calhoun County within 30 days after the action is taken. Upon the filing of any petition, notice shall also be served upon the chairperson of the board by the petitioner. The petitioner shall be heard by the court at the earliest practical date. Review by the court shall be without a jury and confined to the record of the board action. The record shall include transcripts or other documentation used by the board in arriving at its action. The court may, upon the terms and conditions as it shall deem proper, at any time before the hearing of the petition, permit the board to gather additional information and modify its final decision. The court, upon a hearing of the petition, may affirm or reverse and render or remand the matter to the board for further proceedings consistent with the judgment of the court. The court shall affirm the decision of the board unless it finds that the substantial rights of the petitioner have been prejudiced because the final action was: (1) Unsupported by substantial evidence in the facts submitted; (2) in excess of the authority conferred by this act on the board; (3) violative of constitutional provisions; (4) arbitrary or capricious; or (5) affected otherwise by substantial error or injustice. An appeal may be taken from any final judgment of such court to the Court of Appeals of Alabama or the Supreme Court of Alabama as now provided by law.



Section 45-8-120.18 - Pending proceedings.

All proceedings pending before the board in accordance with prior legislative and board requirements in effect on May 16, 1996, shall be completed in accordance with this article and the board's implementing rules and regulations.



Section 45-8-120.19 - Employment discrimination.

No individual shall be appointed or promoted to, or dismissed from, any position, or in any way favored or discriminated against with respect to employment because of his or her political or religious opinions or affiliations. No employee shall engage in any political activity during the hours of his or her employment. There shall be no restriction placed on the political activities of an employee other than during his or her actual hours of employment. An off-duty employee shall enjoy all the rights and privileges regarding political activity of any private citizen. Neither an appointing authority nor any employee in his or her department shall in any way undertake, or threaten to degrade, discharge, or demote, or in any manner change the official position or pay of any employee, officer, or official for giving or withholding, or neglecting to make any contribution of money or any valuable thing for any party or for any political purpose whatsoever.



Section 45-8-120.20 - Violations; penalties.

Any person who willfully or through culpable negligence violates any provision of this article shall be subject to a fine of not less than fifty dollars ($50) but not more than five hundred dollars ($500). In addition, any person who is in the service of the county and is covered by this article shall also be dismissed from the service of the county and shall not be eligible for reappointment to a position covered by the article for two years.



Section 45-8-120.21 - Prospective nature of article.

The provisions of this article shall be prospective in nature. The board shall by November 16, 1996, draw and have printed such rules, regulations, and plans as it determines necessary to implement the intent thereof.






Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Section 45-8-140 - Fire hydrants.

(a) This section shall apply only to Calhoun County, Alabama.

(b) It has been shown to be in the public interest that an adequate supply of water be available in order to fight fires. Such a supply of water is not available in certain unincorporated areas of Calhoun County due to the lack of fire hydrants. This section is to authorize Calhoun County, in furtherance of the public health, safety, and general welfare of the citizens of Calhoun County to engage in arranging for the purchase, installation, inspection, and maintenance of fire hydrants where feasible and practical on and along all water mains of appropriate diameter in unincorporated areas of Calhoun County. The county's responsibility in regard to fire hydrants provided pursuant to this section shall be to provide stability, continuity, and administration of a procedure that will maximize the utilization of existing and future water systems in the county in providing for fire protection at the expense of those receiving the service.

(c) Calhoun County is authorized to engage in arranging for the purchase, installation, inspection, and maintenance of fire hydrants where feasible and practical on and along all water mains of appropriate diameter located in all unincorporated areas of Calhoun County. Calhoun County is further authorized to negotiate and enter into agreements, including but not limited to agreements for maintenance and indemnification, with any entity or entities owning or maintaining water mains or systems in unincorporated areas of Calhoun County, as may be necessary to allow fire hydrants to be provided pursuant to the provisions of this section.

(d) Calhoun County is authorized to establish and maintain special funds, separate from other funds of the county, for the purposes of financing the purchase and installation, and the inspection and maintenance of fire hydrants in unincorporated areas of the county. Calhoun County is further authorized to maintain a portion of the special funds in investments so as to generate adequate income for the continued inspection and maintenance of fire hydrants, which are purchased and installed pursuant to this section.

(e) The Calhoun County Commission is authorized to set, and to set from time to time as necessary, the amount required for the purchase and installation of a fire hydrant and the amount necessary to be invested such as to provide adequate income to provide for the continued inspection and maintenance of a fire hydrant. A person, persons, or legal entity desiring a fire hydrant shall pay to Calhoun County the amount set by the Calhoun County Commission for a fire hydrant to be purchased and installed and shall also pay to Calhoun County the amount set by the Calhoun County Commission to provide for the continued inspection and maintenance of the fire hydrant.

(f) All entities, now or in the future, providing water or water services within the boundaries of Calhoun County shall be required to make all purchases, and to do all installations, maintenance, and servicing of fire hydrants provided under the provisions of this section, for their usual and customary charges for such purchases and services.

(g) Should the income to Calhoun County from the amount invested to provide for the continued inspection and maintenance of a fire hydrant not be adequate to provide for such inspection and maintenance, the Calhoun County Commission is authorized to set a reasonable inspection and maintenance fee which shall be collected from those who reside or own land in the area of the fire hydrant such as to receive benefit from it if there was a fire.

(h) Any municipality which is formed so as to include land with fire hydrants installed pursuant to this section or which annexes land into its corporate limits with fire hydrants installed pursuant to this section shall assume full responsibility for the continued inspection and maintenance of fire hydrants installed pursuant to the provisions of this section within such incorporated or annexed areas, or such municipalities shall adequately provide for the assumption of such responsibility.

(i) The furnishing of fire hydrants pursuant to this section is hereby declared to be a governmental function. Calhoun County shall not be liable for any tort, whether negligent or wilful, committed by any commissioner, agent, servant, or employee of the county in the purchase, installation, inspection, or maintenance of fire hydrants provided pursuant to the provisions of this section.






Article 15 - Gambling.

Section 45-8-150 - Definitions.

For purposes of this article the following words shall have the following meanings:

(1) BINGO. The game commonly known as bingo, which is a game of chance played with cards printed with five rows of five squares each. Participants place markers over randomly called numbers on the cards in an attempt to form a preselected pattern such as a horizontal, vertical, or diagonal line, or all four corners. The first participant to form the preselected pattern wins the game. The term "bingo" means any game of bingo of the type described above in which wagers are placed, winners are determined, and prizes or other property is distributed in the presence of all persons placing wagers in that game. The term "bingo" does not refer to any game of chance other than the type of game described in this subdivision.

(2) BINGO SESSION. A consecutive period of time not to exceed 10 consecutive hours during which bingo is played in a given day.

(3) CALHOUN COUNTY BINGO REGULATORY COMMISSION. A regulatory body created by this article to regulate the conducting of bingo games pursuant to Amendment No. 508 of the Constitution of Alabama of 1901, and this article.

(4) EQUIVALENT VALUE. The fair market value of a gift on the date the gift is awarded as a prize in a bingo game.

(5) LOCATION. A single building, hall, enclosure, or outdoor area used for the purpose of playing bingo pursuant to a permit or license issued under this article.

(6) PERMIT HOLDER. A qualified nonprofit organization which has a permit or license pursuant to this article.

(7) PERSON. Any human being, corporation, association, or other legal entity.

(8) QUALIFIED NONPROFIT ORGANIZATION. A bona fide religious, educational, service, senior citizens, fraternal, or veterans' organization which qualifies as an exempt organization under Section 501(c) of the Internal Revenue Code and operates without profit to its members and, except for special permit holders issued a permit pursuant to Section 45-8-150.04 which has been in existence and operating continuously in Calhoun County as that organization for a period of three years and which has owned or leased real property in Calhoun County for at least three years immediately prior to making application for operating bingo in Calhoun County.

(9) SPECIAL PERMIT HOLDER. One who holds a valid permit for a special occasion as provided by Section 45-8-150.04.



Section 45-8-150.01 - Bingo games authorized.

The operation of bingo games for prizes or money by certain nonprofit organizations for charitable, educational, or other lawful purposes shall be legal in Calhoun County subject to this article.



Section 45-8-150.02 - Calhoun County Bingo Regulatory Commission.

(a) There is created the Calhoun County Bingo Regulatory Commission which shall be comprised of nine members, each of whom shall be a fair, equitable citizen of Calhoun County, and of high moral character. No member of the commission shall be eligible for appointment to two successive terms. Three of the members shall be appointed by the Legislative Delegation of Calhoun County, two of the members shall be appointed by the Calhoun County Commission, two of the members shall be appointed by the Council of Mayors of Calhoun County, one member shall be appointed by the office of the District Attorney of Calhoun County, and one member shall be appointed by the office of the Sheriff of Calhoun County. The terms of initial commission members shall expire as follows: The initial terms of one member appointed by the Legislative Delegation of Calhoun County and one member appointed by the Calhoun County Commission shall expire on January 1, 1998; the initial terms of one member appointed by the Council of Mayors of Calhoun County and the member appointed by the office of the District Attorney of Calhoun County shall expire on January 1, 1999; the initial terms of one member appointed by the Legislative Delegation of Calhoun County and the member appointed by the office of the Sheriff of Calhoun County shall expire on January 1, 2000; the initial terms of one member appointed by the Calhoun County Commission and one member appointed by the Council of Mayors of Calhoun County shall expire on January 1, 2001; and the initial term of one member appointed by the Legislative Delegation of Calhoun County shall expire on January 1, 2002. Successor members shall be appointed for five-year terms and until their successors are appointed and have qualified. If at any time there should be a vacancy on the commission, a successor member to serve for the unexpired term applicable to the vacancy shall be appointed by the legislative delegation. Members of the commission shall serve without personal profit, but may be paid, from the funds derived from the payment of fees from applicants and permit holders pursuant to this act, for actual expenses incurred in connection with their duties as members of the commission.

(b) No member of the commission shall have any personal financial interest in the operation of any bingo game in the state or elsewhere.

(c) The Calhoun County Bingo Regulatory Commission shall do all of the following:

(1) Prescribe forms for any statement required to be filed pursuant to this article, including, but not limited to, applications for a permit to conduct bingo games in Calhoun County.

(2) Accept and file any information supplied by any governing body of Calhoun County pursuant to this article.

(3) Investigate any application for a permit to conduct bingo games in Calhoun County, any alleged failure to file any document required pursuant to this article, and, upon complaint by any person, any alleged violation of this article or the gambling laws of this state.

(4) Make recommendations to governing bodies in Calhoun County concerning the issuance and revocation of a permit to conduct bingo games in the county.

(5) Report suspected violations of law to the appropriate law enforcement authorities.

(6) Make recommendations to the Legislative Delegation of Calhoun County concerning the need for further or different legislation and regulations regarding bingo games in Calhoun County.

(7) Utilize funds provided to the commission pursuant to this article for the performance of official duties regarding the regulation of bingo games conducted in Calhoun County.

(8) Promulgate rules and regulations as necessary for the proper administration and enforcement of this article. These rules and regulations shall in no way conflict with provisions of the original constitutional amendment or with provisions of this article.



Section 45-8-150.03 - Bingo games - Permits; ordinances.

(a) No qualified organization shall be permitted to operate a bingo game unless the county governing body, or the governing bodies of the respective cities and towns, within their respective jurisdictions, issues a permit to the organization authorizing it to do so. The permit required by this article is in addition to, and not in lieu of, any other business license which may be required by law, and no bingo game shall be operated until all required licenses have been obtained. A permit holder may hold only one permit and that permit is valid for only one location. A permit is not assignable or transferable.

(b) The Calhoun County Commission, or any governing body for any municipality wholly or partially located within Calhoun County, may establish an ordinance for the operation of bingo games within its jurisdiction. Any ordinance adopted by a governing body shall be at least as restrictive of the operation of bingo games as this article. Any person, organization, or other legal entity not authorized to conduct bingo games pursuant to this part shall not be allowed to conduct bingo games under any ordinance.

(c) Any qualified organization desiring to obtain a permit to conduct bingo games in a calendar year shall apply to the county governing body if the proposed site for the bingo session or sessions are not within the police jurisdiction of any municipality. If the proposed site for the bingo session or sessions is within the police jurisdiction of any municipality in Calhoun County, the qualified organization desiring to obtain a permit shall apply to the governing body of the respective municipality. Application shall be made on forms provided by the Calhoun County Bingo Regulatory Commission to each governing body. Applications by qualified organizations shall be subscribed to by a legal representative of the qualified organization before a notary public or other attesting officer authorized to administer oaths, and each application shall contain a certification by the notary public or other attesting officer that the subscriber has appeared before him or her and sworn to the truth of the contents thereof. Each governing body, upon receiving completed applications from qualified organizations for the issuance of permits, shall immediately deliver to the Calhoun County Bingo Regulatory Commission a copy of each application. It is the intent of the Legislature that the governing body to which application is made for a permit to conduct a bingo session or sessions consult with the Calhoun County Bingo Regulatory Commission before issuing any permit. In no event shall any governing body issue a permit for the operation of bingo within its jurisdiction until 30 days after the governing body has delivered a copy of the completed application to the Calhoun County Bingo Regulatory Commission. In the event of any controversy concerning whether or not a permit for the operation of bingo should be issued, the decision of the Calhoun County Bingo Regulatory Commission that the permit shall not be issued shall control, but the Calhoun County Bingo Regulatory Commission shall not unreasonably deny nor arbitrarily deny a permit, and the commission shall consult with the governing body at least 10 days before any denial of a permit. Under no circumstances may the Calhoun County Bingo Regulatory Commission require the governing body to issue a permit for the operation of bingo. The governing body may charge a reasonable fee for the issuance of any permit to operate bingo games within its jurisdiction. In addition, each applicant for a permit shall pay an operator's fee to the Calhoun County Bingo Regulatory Commission in accordance with the schedule below.

(d) The governing body shall refuse to grant a bingo permit to any applicant who fails to fully provide the information required by this subsection. Each applicant for a permit shall prove its length of existence and, except for an applicant for a "D" or special permit, the ownership of real property in Calhoun County for at least three years immediately preceding the application. Additionally, each applicant shall provide all of the following information:

(1) The name and home address of the applicant and, if the applicant is a corporation, association, private club, or other similar legal entity, the name and home address of each officer, director, or other similarly situated person in the organization.

(2) The name and home address of each person anticipated to operate or promote the bingo game.

(3) The name and home address of each person, organization, club, or other legal entity anticipated to act as surety for the applicant.

(4) The location where the applicant will conduct the bingo games. Bingo games shall be held only on premises wholly owned by a qualified permit holder except in the situation where a rental agreement has been entered into by the applicant pursuant to this article.

(5) A statement revealing the existence of any other bingo or gambling establishment with which any person listed in subdivisions (1), (2), or (3) is presently associated or has a proprietary interest in, or with which the person has been associated or had a proprietary interest in within the past 15 years.

(6) A certification by the applicant that all bingo sessions shall only be organized, promoted, and operated by officers, directors, legal representatives, or employees of the qualified organization applicant.

(7) Any other necessary and reasonable information which the Calhoun County Bingo Regulatory Commission or the governing body may require.

(e) Permits may be amended upon resubmission of an application by the applicant to the governing body, submission by the governing body of a copy of the resubmitted application to the Calhoun County Bingo Regulatory Commission, and surrender of the current permit. The governing body may charge a reasonable fee for the issuance of an amended permit. The applicant shall pay a fee upon issuance of an amended permit to the Calhoun County Bingo Regulatory Commission in accordance with this article.

(f) Permits, except for special permits issued pursuant to this article, are issued on an annual basis and shall expire at midnight one year after the date of issuance.



Section 45-8-150.04 - Bingo games - Types of permits; prizes.

(a) The maximum amount given away at any one bingo session shall be the determination of the governing body issuing the permit. The governing bodies having the authority to issue permits may issue the following types of permits to qualified organizations for the operating of bingo sessions in their jurisdictions:

(1) "A" PERMIT. A qualified organization issued an "A" permit may award prize money or merchandise of a value in excess of twenty-five thousand dollars ($25,000).

(2) "B" PERMIT. A qualified organization issued a "B" permit may award prize money or merchandise of a value up to and including twenty-five thousand dollars ($25,000) during any one bingo session.

(3) "C" PERMIT. A qualified organization issued a "C" permit may award prize money or merchandise of a value up to and including three thousand dollars ($3,000) during any one bingo session.

(4) "D" OR "SPECIAL" PERMIT. A qualified organization which does not hold an "A", "B", or "C" permit may apply for a "D" or special permit for conducting a bingo session at a designated location for a special occasion. A special permit shall contain the name and address of the permit holder and shall specify the location and date of the bingo session. The applicant shall submit to the governing body of the jurisdiction where the bingo session is to be conducted a written application prepared in accordance with the rules and on a form provided by the Calhoun County Bingo Regulatory Commission. The applicant and the governing body shall follow the procedure provided in subsection (b) of Section 45-8-150.03 before the special permit is issued, and the application for a "D" or special permit shall include the information required by subsections (b) and (c) of Section 45-8-150.03. The applicant shall also indicate the day or days on which the bingo session for the special occasion is to occur. Once the Calhoun County Bingo Regulatory Commission and the appropriate governing body determine that the applicant is a qualified organization and the applicant pays the required fees, the governing body may issue the applicant a "D" or special permit. Only one special permit may be issued to the same qualified organization per quarter, not to exceed four special permits per year. Special permits are not transferable or assignable.

(b) The permits described in this article are in addition to, and not in lieu of, any other business license which may be required by law, and no bingo game shall be conducted until all required licenses have been obtained. In addition to any permit issuance fee charged by the governing body, the qualified organization shall pay to the governing body a fee for the benefit of the Calhoun County Bingo Regulatory Commission. Fees collected in this manner shall be deposited in the general funds of the governing bodies collecting the fee and then paid by the governing bodies directly to the Calhoun County Bingo Regulatory Commission for use in the regulation of bingo games in Calhoun County. The amount of the fee charged to qualified organizations for the benefit of the Calhoun County Bingo Regulatory Commission shall be as follows:

(1) "A" PERMIT. One thousand dollars ($1,000) upon issuance of the permit, upon issuance of an amended permit, and upon reissuance of any permit annually.

(2) "B" PERMIT. Five hundred dollars ($500) upon issuance of the permit, upon issuance of an amended permit, and upon reissuance of any permit annually.

(3) "C" PERMIT. Two hundred fifty dollars ($250) upon issuance of the permit, upon issuance of an amended permit, and upon reissuance of any permit annually.

(4) "D" OR "SPECIAL" PERMIT. One hundred dollars ($100) upon issuance of each permit, except, there shall be no permit fee required for educational institutions or religious organizations in Calhoun County.



Section 45-8-150.05 - Bingo games - Permit requirements.

(a) Each bingo permit shall contain the name and address of the permit holder, the location at which the permit holder is permitted to conduct bingo games, and the day or days of the week on which the permit holder is permitted to conduct bingo games.

(b) The bingo permit holder shall display the permit conspicuously at the location where bingo is being conducted at all times during the conduct of the games.



Section 45-8-150.06 - Bingo games - Legislative intent; prize limits; deductions for actual expenses; consulting fees, management, revocation of permit.

(a) It is the intention of the Legislature that only those qualified organizations which are properly issued permits pursuant to this article shall be allowed to conduct bingo games. A qualified organization shall not lend its name or allow its identity to be used by any other person in operating or promoting a bingo game in which the other person has a substantial financial interest.

(b) It shall be unlawful for two or more qualified organizations to pyramid the valuation of prizes in a manner to exceed the limits in cash, or gifts of equivalent value, as provided in Section 45-8-150.08.

(c) Except as otherwise provided by this article, a qualified organization may deduct the actual expense of operating and conducting bingo games. Actual expense shall be defined as including customary and usual business overhead expenses incurred in the operation of the bingo operation and as specified in Section 45-8-150.07, and deemed reasonable and acceptable by the Calhoun County Bingo Regulatory Commission.

(d) No person shall pay consulting fees to any person for any services performed in relation to the operation or conduct of a bingo game.

(e) No person other than a bona fide member of the permit holder may participate in the management or operation of a bingo game conducted pursuant to this article.

(f) The District Attorney of Calhoun County may revoke a permit from any holder thereof for just cause upon recommendation of the Calhoun County Bingo Regulatory Commission.



Section 45-8-150.07 - Bingo games - Charitable or educational purposes of proceeds.

(a) All of the net proceeds of a bingo game shall be designated and expended for charitable or educational purposes. Provided, however, in no event shall less than 10 percent of the adjusted gross proceeds be designated for charitable or educational purposes. Adjusted gross proceeds shall be defined as gross proceeds less prize payouts. Net proceeds shall include gross proceeds less reasonable expenses incurred or paid in connection with the holding, operating, or conducting of bingo games, including all of the following bona fide expenses, in reasonable amounts:

(1) The purchase or rental of equipment necessary for conducting bingo games and payment of services reasonably necessary for the repair and maintenance of equipment.

(2) The payment of cash prizes or the purchase of prizes or merchandise.

(3) The actual rental or mortgage payment on the location at which bingo is conducted or a pro rata share if the building is used for other purposes in addition to the operation of bingo games. The rental or mortgage payment shall be reasonable as compared to the fair rental value or fair market value of similar property located in the area where the bingo games are conducted.

(4) Actual insurance or a pro rata share if the building is used for other purposes in addition to the operation of bingo games.

(5) Utilities or a pro rata share if the building is used for other purposes in addition to the operation of bingo games.

(6) Janitorial services or a pro rata share if the building is used for other purposes in addition to the operation of bingo games.

(7) The fee required for issuance or reissuance of a permit to conduct bingo, including the fee to be collected by the governing body and paid to the Calhoun County Bingo Regulatory Commission.

(8) Security personnel or a pro rata share if the building is used for other purposes in addition to the operation of bingo games.

(9) Accountant fees in connection with the preparing and filing of financial statements required by this article.

(10) A reserve for a cash operating account not to exceed fifteen thousand dollars ($15,000).

(11) Other reasonable expenses incurred by the permit holder, not inconsistent with this article.

(b) Each permit holder shall transfer the proceeds for charity or education to the charity or educational agency at the end of each calendar quarter or place the proceeds in a separate account for the benefit of charity or education in an interest bearing trust account at the end of each calendar quarter. If the proceeds are placed in a trust account they shall be transferred to the charity or educational agency at the end of the next calendar quarter preceding the transfer.



Section 45-8-150.08 - Bingo games - Equipment; prize and conduct limitations.

(a) Bingo may not be conducted with any equipment which is not owned, being purchased, or being rented at a reasonable rate by the permit holder, except as otherwise provided in this article.

(b)(1) Prizes awarded by any organization for the playing of bingo games during a bingo session shall not be less than 50 percent of the gross receipts in cash or gifts of equivalent value during the bingo session.

(2) The maximum amount of prize money that may be paid in any one week for all games during the week shall be not more than one million dollars ($1,000,000).

(c) A permit holder shall display its bingo license conspicuously at the location where the bingo game is conducted.

(d) In any advertisement for bingo, the permit holder shall indicate the purposes for which the net proceeds will be used by the permit holder.

(e) A permit holder shall conduct bingo games only at the single location specified in the application of the permit holder. Any video or audio broadcast of bingo from that location shall be performed in accordance with all state and federal laws relating to the broadcasting of gambling events, and any proceeds received by the permit holder as a result of the broadcast shall be considered part of the gross proceeds of the bingo session which is broadcast.

(f) A permit holder shall not conduct more than six bingo sessions during any one calendar week and no session shall exceed 10 hours.

(g) The same organization shall not be issued a permit more than once annually and no session shall exceed 10 hours.

(h) No person under the age of 19 years shall be permitted to play, unless accompanied by a parent or guardian, any game or games of bingo conducted pursuant to any permit issued pursuant to this article. No person under the age of 19 years shall be permitted to conduct or assist in conducting any game of bingo or other related activity in the location where the bingo games are conducted.



Section 45-8-150.09 - Bingo games - Record keeping.

Each permit holder, for compliance with this article only, shall maintain all of the following records pertaining to each bingo session for at least three years from the date of the session:

(1) An itemized list of gross receipts.

(2) An itemized list of all expenses, including the name and address of each person to whom the expenses are paid and a receipt or invoice for all expenses.

(3) An itemized list of the names and addresses of all prizewinners and the amount of prize money or merchandise awarded by the organization to the prizewinner.

(4) A current list of all officers, directors, and employees of the qualified organization.

(5) A current list of all members of the organization conducting or assisting in the conducting of the bingo session or sessions.



Section 45-8-150.10 - Bingo games - Filing of records; inspection of records and bingo location.

(a) On or before January 15, April 15, July 15, and October 15, respectively, occurring one year after January 1, 1997, and on or before January 15, April 15, July 15, and October 15 of each year thereafter, each permit holder shall file with the governing body which issued the permit and with the Calhoun County Bingo Regulatory Commission, a copy of the records required in Section 45-8-150.08 relating to the operation of bingo sessions in the previous quarter of the calendar year in which bingo games were operated by the qualified organization. Copies of the records shall be maintained by the governing body and the Calhoun County Bingo Regulatory Commission, and shall be open to inspection by any law enforcement agency. For good cause shown, the governing body or the Calhoun County Bingo Regulatory Commission may require the permit holder to file with the governing body the records at intervals more frequent than quarterly.

(b) The records required to be kept pursuant to Section 45-8-150.08 shall be open to inspection by the sheriff, the district attorney, the governing body which issued the permit, members of the Calhoun County Bingo Regulatory Commission, any law enforcement agency, or the duly authorized representatives of any of these, during regular business hours. Upon the request of the governing body of the Calhoun County Bingo Regulatory Commission, the State Auditor, the Department of Examiners of Public Accounts, or a certified public accountant appointed by the governing body or the commission shall examine and conduct an audit of the records, accounts, and transactions related to the operation of bingo of a permit holder.

(c) The location at which bingo is being conducted, or at which an applicant or permit holder intends to conduct bingo, shall be open to inspection during regular business hours by the sheriff, district attorney, or any law enforcement agency, or their duly authorized representatives.



Section 45-8-150.11 - Bingo games - Revocation of permit.

The governing body of the jurisdiction in which bingo is conducted by a permit holder may, for good cause shown, revoke any permit if the permit holder or any officer, director, agent, member, or employee of the permit holder violates this article or rule promulgated pursuant to this article. The revocation by the governing body shall become effective 10 days after proper notice by the governing body to the permit holder unless within the 10 days the permit holder makes a written request for a hearing to the governing body. All existing rules and procedures for meetings and hearings before the particular governing body which issued the permit shall apply unless in direct conflict with this article. After a full hearing and the rendering of a written decision by the governing body adverse to the permit holder, the permit shall immediately be revoked. Members of the Calhoun County Bingo Regulatory Commission may attend any hearing granted by the governing body to consider revocation of any permit to operate bingo games and shall have the right to be heard prior to the rendering of any decision by the governing body whether a permit should be revoked.



Section 45-8-150.12 - Bingo games - Powers and duties of Calhoun County Bingo Regulatory Commission.

The Calhoun County Bingo Regulatory Commission may, for good cause shown, and after diligent investigation subsequent to the receipt of an application pursuant to this article, recommend to any governing body that a permit to operate bingo games in this county be issued or not be issued to any applicant. The Calhoun County Bingo Regulatory Commission may, for good cause shown, recommend to any governing body that a permit which has been issued to a permit holder for the conducting of bingo games pursuant to this article be revoked or not be revoked. If, after the Calhoun County Bingo Regulatory Commission recommends to the appropriate governing body that a permit not be issued, or be revoked by the governing body, and the governing body notwithstanding the recommendation of the commission issues the permit or fails to revoke the permit, the Calhoun County Bingo Regulatory Commission shall file with the district attorney a report of its findings and shall make recommendations to the district attorney concerning the actions of the governing body.



Section 45-8-150.13 - Revocation of bingo permit - Authority of District Attorney.

Notwithstanding the provisions contained in Sections 45-8-150.11 and 45-8-150.12, the district attorney, with or without the consent of the governing body which issued the permit, and with or without the consent and recommendation of the Calhoun County Bingo Regulatory Commission, may file a motion to revoke the permit with the Circuit Court of Calhoun County if, in his or her opinion, the permit should not have been issued, or if the permit holder or any officer, director, agent, member, or employee of the permit holder has violated this article or any provision of this code pertaining to gambling offenses.



Section 45-8-150.14 - Revocation of bingo permit - Eligibility; effect of convictions.

(a) A permit holder whose permit is revoked for any reason is ineligible to apply for a permit for the operation of bingo games in Calhoun County for a period of one year after the revocation.

(b) A person convicted subsequent to January 1, 1997, of an offense under Section 45-8-150.16 or any other gambling offense is ineligible to serve as an officer or a permit holder, or to participate in conducting bingo games for a period of one year after the conviction becomes final. If the person is licensed pursuant to this article, the person shall forfeit the permit and is ineligible to apply for the issuance or reissuance of the permit for a period of one year from the date of conviction.

(c) The permit holder shall return the permit to the governing body which issued the permit on or before the effective date of a revocation or forfeiture. Whether returned or not, the permit shall not be valid beyond the effective date of the revocation or forfeiture, and if the permit holder conducts bingo games after the effective date of the revocation of the permit, the permit holder or any officer, director, agent, member, or employee of the permit holder may be prosecuted for violation of this article or any other gambling offense.



Section 45-8-150.15 - Revocation of bingo permit - Jurisdiction to restrain or enjoin.

The Circuit Court of Calhoun County shall have jurisdiction to restrain or enjoin violations of this article and shall have jurisdiction to revoke permits issued by any governing body in this county for the conducting of bingo games pursuant to this article.



Section 45-8-150.16 - Violations; punishment.

Any person who violates this article shall be guilty of a Class A misdemeanor and shall be punished as provided by law.



Section 45-8-150.17 - Seizure and forfeiture of contraband.

Any device, equipment, record, money, or stakes used in any bingo game or operation in violation of this article is contraband and may be seized and forfeited. Property forfeited may be sold, destroyed, or retained for official use by the municipal, county, or state law enforcement agencies instrumental in its seizure, as the circuit court directs following a hearing in the court.



Section 45-8-150.18 - Prior permit holders.

Bingo operators presently holding a valid bingo permit in Calhoun County after January 1, 1997 shall be allowed to continue to operate for a period of six months while working to come into compliance with this article.






Article 16 - Government Finance and Operations.



Article 17 - Health and Environment.

Part 1 - Animal Control.

Section 45-8-170 - Fees, charges, and rates; “animal control” defined.

Calhoun County and each of the municipalities therein which undertake to provide animal control services or programs for the public are hereby authorized and empowered to establish, fix, and collect reasonable fees, charges, and rates and to enter into contracts, including the leasing of county and/or municipal property, with other political subdivisions or private entities for the operation and maintenance of such services or programs. For the purposes of this section, the term "animal control" shall include, but shall not be limited to, the control, removal, and containment of stray or farm animals.






Part 2 - Board of Health.

Division 1 - Death Certificates.

Section 45-8-171 - Issuance of death certificates.

(a) In Calhoun County, any county health officer or administrator is hereby authorized to issue an official death certificate in any case within the county, except where an autopsy is required. Data obtained from the attending physician or funeral director shall be kept on file for one year following the death for the purpose of issuing such death certificate. The certificate shall be in all particulars the same as those issued by the State Department of Public Health in any court or for insurance purposes. Nothing in this section shall affect any existing duty of any person to gather and transmit data to the local registrar or to the State Health Department.

(b) The county health officer shall, not later than 10 days from the date of death, make such official death certificate available to the surviving spouse or next of kin of the deceased at a fee not greater than that charged by the State Health Department for the same service. Any officer failing to comply with this subsection is guilty of a misdemeanor.






Division 2 - Fees.

Section 45-8-171.20 - Sliding fee schedule.

(a) The Calhoun County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are hereby appropriated to the respective health department which collected the fees.









Part 3 - Environment.

Section 45-8-172 - "City" defined; application of part.

(a) For purposes of this part, "city" means any city or town located in Calhoun County. Any city in Calhoun County and the Calhoun County Commission may have the provisions of this part apply to the city adopting an ordinance or the county by adopting a resolution stating that fact. Subject to subsection (b), upon the adoption of the ordinance or resolution by the city, the city within its corporate limits, and, upon the adoption of a resolution by the county, the county shall exercise the authority and perform the duties delegated by this part outside of the corporate limits of any municipality within or partially within the county.

(b) This part shall not apply to any property that is assessed for ad valorem taxes as agricultural or forest property.



Section 45-8-172.01 - Public nuisances.

All weeds growing upon streets or sidewalks or upon private property subject to this part within the city limits of the city or in unincorporated areas of the county, which attain such large growth as to become a fire menace when dry, or which are otherwise noxious or dangerous, and any accumulation of trash, rubbish, junk or debris, or any unsightly or dangerous walls, or any abandoned or unsafe construction of any kind or nature, or motor vehicles not in usable condition, or any debris of a burned building, or any abandoned or unused swimming pool, or any abandoned wells or cisterns, may be declared to be a public nuisance by the city governing body or by the county commission, and thereafter abated as provided in this part.



Section 45-8-172.02 - Resolution declaring public nuisance.

Whenever any officer or employee of the city or the county having that responsibility reports to the city or county governing body the existence of any condition enumerated in Section 45-8-172.01, the city governing body or the county commission may, by resolution, if the proof is satisfactory, declare the condition to be a public nuisance. The resolution shall refer to the street or road by the name under which it is commonly known, and describe the property upon which or in front of which the nuisance exists by giving a legal description thereof. No other description of the property shall be required. Any number of streets, roads, sidewalks, or parcels of private property may be included in the same resolution.



Section 45-8-172.03 - Notice to remove public nuisance.

After the passage of the resolution, the city governing body or the county commission shall conspicuously post in front of the property on which or in front of which the nuisance exists, at not more than one hundred feet in distance apart, at least two notices headed "Notice to Remove Public Nuisance." The heading to be in words not less than one inch in height and substantially in the following form:

NOTICE TO REMOVE PUBLIC NUISANCE

Notice is hereby given that on the ___ day of __________, 19___, the (city) or (county) governing body passed a resolution declaring that a public nuisance exists upon or in front of the property on __________ (street) (road) in the city or county, more particularly described in the resolution. The public nuisance must be abated by its removal by the city or county authorities, and the cost of the removal shall be assessed upon the lots and lands from which or in front of which the public nuisance is removed. The cost shall constitute a lien upon the lots or lands until paid. Reference is hereby made to the resolution for further particulars.

All property owners having any objections to the proposed removal of the public nuisance are notified to attend a meeting of the governing body of the City of __________ (or county commission) to be held (give date, time, and location), when their objections will be heard and given due consideration.

Dated this day of __________, 2___, Name of City (or County) __________ By __________ City Clerk.

The notice shall be posted at least five days prior to the time for hearing objections by the governing body of the city or county. In addition, a notice shall be mailed to the owner of the property at least five days before the meeting at which objections will be heard. A notice mailed to the person last assessed for property taxes due on the property according to the records of the county tax assessor shall be conclusively presumed to be adequate and to comply with these requirements.



Section 45-8-172.04 - Hearings regarding public nuisances.

At the time stated in the notices, the governing body of the city or county shall hear and consider all objections or protests, if any, to the proposed removal of the nuisance, and may continue the hearing from time to time. Upon the conclusion of the hearing, the governing body, by motion or resolution, shall allow or overrule any or all objections. If the objections are overruled with respect to any piece of property, the governing body shall be deemed to have acquired jurisdiction to proceed and perform the work of removal with respect to the piece of property. The decision of the governing body on the matter shall be deemed final and conclusive.



Section 45-8-172.05 - Order for abatement of nuisance.

After final action has been taken by the governing body on the overruling of any protests or objections with respect to any described piece of property, or in case no protests or objections have been received, the city or county governing body, by motion or resolution, shall order the abatement of the nuisance by having the nuisance removed. All necessary employees of the city or county are expressly authorized to enter upon private property for the purpose of abatement. Any property owner may have any nuisance removed at his or her own expense providing it is done prior to the arrival of the employees of the city or county to remove it.



Section 45-8-172.06 - Accounting of cost for abatement of nuisance; report; civil action to abate or enjoin nuisance.

(a) The city or county governing body shall keep an account of the cost of abating the nuisance and render an itemized report in writing showing the cost of removing the nuisance on each separate lot, or in front thereof, or both. Before the report is submitted, a copy shall be mailed to the owner or owners of the property at least three days before the report shall be submitted.

(b) In addition to the other provisions of this part, outside of the corporate limits of a municipality, this part may be enforced by the county commission by the commencement of a civil action to abate or enjoin any public nuisance as defined by this part. Prior to commencing a civil action to enforce this part, the county commission shall give reasonable notice to the owner of the land to abate any alleged nuisance and the owner of the land may request a reasonable time to abate or have abated the condition on the land. In addition, if any alleged nuisance under this part is in the police jurisdiction of a municipality, the county commission shall give notice to the municipality of the alleged nuisance. The property owner may have any alleged nuisance abated at his or her own expense prior to commencement of a legal action provided for in this subsection without any costs. The civil action may be commenced in the name of the Calhoun County Commission or Calhoun County, Alabama, or both, in the Circuit Court of Calhoun County, Alabama. In the action, the Circuit Court of Calhoun County, Alabama, may enter a judgment for all costs of abating the public nuisance declared by this part, including attorney's fees, court costs, and all other expenses of litigation, against the person creating or maintaining the public nuisance.



Section 45-8-172.07 - Report on abatement of nuisance; modifications; liens; special assessments.

At the time fixed for receiving and considering the report, the city or county governing body shall hear the report, together with any objections which may be raised by any of the property owners liable to be assessed for the work of abating the nuisance. It shall make such modifications in the report as it deems necessary, after which by motion or resolution the report shall be confirmed. The amounts of the cost for abating the nuisance in front of or upon the various parcels of land mentioned in the report shall constitute special assessments against the respective parcels of land and shall constitute a lien on the property for the amount of the assessments. After confirmation of the report, a copy shall be turned over to the appropriate official or employee of the city or county who is charged with the collection of taxes or assessments. The official or employee shall add the amounts of the respective assessments to the next regular bills for taxes levied against the respective lots and parcels of land for city or county purposes. Thereafter, the amounts shall be collected at the same time and in the same manner as ordinary city or county taxes are collected, and shall be subject to the same penalties and the same procedure under foreclosure and sale in case of delinquency as provided for ordinary city or county taxes.






Part 4 - Mental Health.

Section 45-8-173 - Short title.

This part shall be known as the "Sheldon and Haley Pugh Act of Calhoun County."



Section 45-8-173.01 - Additional recording fee; Mental Health Advisory Board; disposition fee.

(a) In addition to any fees currently assessed, the probate office of Calhoun County shall charge an additional fee of four dollars ($4) on certain transactions as provided herein in the probate office of Calhoun County. For purposes of this section, a transaction means the recording of any document in the probate office and the issuance of a marriage license by the judge of probate. The fee shall be paid by the party filing the document or persons receiving the marriage license at the time of the transaction in the probate court. After the first year of the operation of this part, the Calhoun County Mental Health Advisory Board may increase or lower the fee, provided the fee may not exceed six dollars ($6). The fee shall not apply to matters filed in the Calhoun County Probate Court.

(b) There is established the Calhoun County Mental Health Advisory Board which shall have five members as follows:

(1) The Executive Director of the Calhoun-Cleburne Mental Health Board, Inc., or his or her designee.

(2) The Sheriff of Calhoun County.

(3) A member of the Calhoun County Legislative Delegation, or their designee.

(4) The Calhoun County Judge of Probate.

(5) A resident of Calhoun County to be selected by the other members of the board for a term of four years.

(c) By the tenth of each month following the collection of the fee, the proceeds of the fee shall be disbursed by the judge of probate to the Calhoun-Cleburne Mental Health Board, Inc., to be used as the Calhoun County Mental Health Advisory Board directs for crisis intervention services, or should the Calhoun-Cleburne Mental Health Board, Inc., cease to exist or refuse the funds, to such entities or persons as the Calhoun County Mental Health Advisory Board may direct, to be used as the Calhoun County Mental Health Advisory Board directs for crisis intervention services, which may include any of the following:

(1) A mental health officer, who shall be appointed by the Calhoun County Mental Health Advisory Board. The duties, education, qualifications, training, and experience requirements of the position shall be set by the Calhoun County Mental Health Advisory Board. All necessary equipment, supplies, and training, including an appropriately equipped vehicle, shall also be provided as determined by the Calhoun County Mental Health Advisory Board. The Calhoun County Mental Health Advisory Board may, if it so determines, appoint assistant mental health officers. The Calhoun County Mental Health Advisory Board shall set the salary or compensation for the mental health officer and assistant mental health officers, if any. The Calhoun County Mental Health Advisory Board may also set performance standards and take such personnel actions, as to the mental health officer, and assistant mental health officers, if any, as may be necessary up to and including termination.

(2) Purchase of hospitalization days at a certified psychiatric inpatient unit determined and approved by the executive director of the Calhoun-Cleburne Mental Health Board, Inc. Admissions shall be approved by the Executive Director or designee of the Calhoun-Cleburne Mental Health Board, Inc., and the mental health officer or an assistant mental health officer, and based upon available funds as determined by the Calhoun County Mental Health Advisory Board.

(3) Crisis intervention shall be provided through programs of the Calhoun-Cleburne Mental Health Board, Inc. Program expenditures shall include, but not be limited to, salaries, equipment, and other expenses related to services and treatment.

(4) The Calhoun County Mental Health Advisory Board may contract with other entities for services which would otherwise be provided by a Calhoun County Mental Health Officer or assistant mental health officers. If and as determined by the Calhoun County Mental Health Advisory Board, based on need and the availability of funding, the Calhoun County Mental Health Advisory Board may purchase other necessary services or pay necessary expenses, including, but not limited to, the obtaining of liability insurance and errors and omissions insurance for the Calhoun County Mental Health Advisory Board, its members, and its employees, if any.



Section 45-8-173.02 - Report of income and expenditures.

The Calhoun-Cleburne Mental Health Board, Inc., shall provide the Calhoun County Judge of Probate, the Calhoun County Sheriff, and the Chair of the Calhoun County Commission, no later than November 1 of each calendar year, a written report of all income received under this part and the itemized expenditures of the income so received for the preceding fiscal year of from October 1 to the following September 30.



Section 45-8-173.03 - Liability.

The Calhoun County Mental Health Advisory Board, board members, mental health officer, and assistant mental health officers shall be granted immunity from liability except for intentional wrongful and wanton acts.



Section 45-8-173.04 - Charge of other fees.

The judge of probate shall continue to charge any filing or recording fee or any other fee provided by law for matters not covered by this part.



Section 45-8-173.05 - Implementation of crisis intervention procedure.

The Calhoun County Mental Health Advisory Board shall oversee the implementation of the mental health officer crisis intervention procedures.



Section 45-8-173.06 - Appointments as mental health officers.

The Calhoun County Mental Health Advisory Board shall consider for appointment the names of all persons submitted to it for appointment as a mental health officer, and assistant mental health officers, if any.



Section 45-8-173.07 - Specialized training.

The Calhoun-Cleburne Mental Health Board, Inc., shall provide additional specialized training related to crisis intervention, mental health center operations, and the evaluation of persons suspected to be mentally ill to the mental health officer, and assistant mental health officers, if any.









Article 18 - Highways and Bridges.

Section 45-8-180 - E 911 service; street and road signs.

(a) This section shall apply only to Calhoun County.

(b) In order to establish effective E 911 service in Calhoun County, it is necessary for various streets and roads to be renamed and for new street and road signs to be purchased and erected such that those providing emergency services may be able to quickly identify and find the location where emergency services are required. Funds to provide new street and road signs are not available and have not been provided for by other legislation. Without these funds the establishment of an effective E 911 service in the communications districts in Calhoun County will not be possible. This section is to provide for this local need that exists in Calhoun County such that an effective E 911 service may be established in the communications districts of that county.

(c) Funds collected or obtained pursuant to the provisions of Title 11, Subtitle 3, Chapter 98, by communications districts in Calhoun County may be used to purchase road and street signs necessary for roads and streets which are renamed in order to establish E 911 service in the communications districts in Calhoun County.

(d) It is the intention of the Legislature that the provisions of this section be interpreted to allow an additional use of funds collected or obtained pursuant to the provisions of Title 11, Subtitle 3, Chapter 98, in Calhoun County as herein provided.



Section 45-8-180.01 - County maintenance barn.

(a) This section shall apply only to Calhoun County, Alabama.

(b) The Calhoun County Commission shall maintain and staff the county maintenance barn located in Piedmont, Alabama.






Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Part 1 - Commissioner of Licenses.

Section 45-8-200 - Application of part.

This part shall apply only in counties having a population of not less than 76,000 nor more than 96,000 according to the last or any subsequent federal decennial census.



Section 45-8-200.01 - Commissioner of licenses - Appointment; salary.

There is hereby created the office of commissioner of licenses who shall be appointed by the chairman or president of the county governing body, the tax assessor, and the judge of probate, or a majority of them, who shall constitute a board of appointment for such purpose. Such officer shall hold office at the pleasure of the appointing board and any vacancy occurring shall be filled by the appointing board or a majority of them. The salary of the commissioner of licenses shall be fixed by the appointing board in an amount not to exceed nine thousand dollars ($9,000) annually, and shall be based on a study of the duties and responsibilities of the office and the salary schedules applicable to like public officials in counties of comparable size, said annual salary when fixed by the appointing board shall be payable in equal monthly installments from the general funds of the county.



Section 45-8-200.02 - Commissioner of licenses - Official seal; oath; bond.

The commissioner of licenses shall be a county officer, shall have an official seal of office, and shall maintain his or her permanent office in the county courthouse. Before entering upon the duties of his or her office, the commissioner of licenses shall take the oath of office prescribed by the constitution and enter into bond in such sum as may be fixed by the county governing body, giving as surety thereon a bonding company authorized to do business in this state. The bond shall be approved by the county governing body and filed with and recorded by the judge of probate of the county. All premiums on such bond shall be paid out of the general fund of the county.



Section 45-8-200.03 - Commissioner of licenses - Office space and equipment furnished.

Suitable office space and all stationery, equipment, supplies, and postage necessary for the conduct of the office shall be furnished by the governing body of the county to the commissioner of licenses except such stationery and supplies as the law now requires to be furnished by the State Department of Revenue or the State Comptroller.



Section 45-8-200.04 - Commissioner of licenses - Deputy commissioner, clerks, assistants.

The commissioner of licenses herein provided for may appoint a deputy commissioner of licenses who shall, in his absence, have the power and authority herein granted to the commissioner of licenses. The commissioner of licenses may also appoint a sufficient number of clerks and assistants to properly perform the duties of his or her office. The compensation of the deputy commissioner of licenses, clerks, and assistants shall be fixed by the commissioner of licenses subject to the approval of the county governing body and paid out of the general fund of the county in the same manner as the salaries of other county employees are paid.



Section 45-8-200.05 - Commissioner of licenses - Duties.

It shall be the duty of the commissioner of licenses to collect and issue all licenses, except marriage licenses, for exercising any rights or privileges for which a license is required, privilege licenses, store licenses, chain store licenses, milk licenses, boat licenses, hunting licenses, fishing licenses, driver's licenses, licenses for motor vehicles, and any and all other licenses, except marriage licenses, which are now or which may hereafter be required by law to be paid to the State of Alabama or the counties thereof.



Section 45-8-200.06 - License issuance and collections.

Before any person, firm, or corporation shall engage in or carry on any business or do any act in any county in which this part is applicable for which a license is required by law, he, she, they, or it, except as otherwise provided, shall pay to the commissioner of licenses the amount required for such licenses, and shall comply with all the requirements of this part. All such licenses as shown in Section 45-8-200.05, which are now or may hereafter be required by law to be issued, collected for and paid to the State of Alabama or the counties thereof in which this part is applicable shall be issued and collected for in accordance with law.



Section 45-8-200.07 - License application forms.

On or after the first day of September each year, the commissioner of licenses, may mail an application in the form and containing the information hereinafter provided to all owners of motor vehicles listed as such in the motor vehicle license records (including transfers) in his or her office or, at his option, to such owners as request that such application be mailed to them. The application shall be on a form to be provided by the State Department of Revenue. The application form shall contain a space for the name and address of the owner of the motor vehicle and the make, model, year, and motor number of his or her motor vehicle and such other information with respect thereto as the State Department of Revenue may prescribe. The application form shall also contain a space for the correct amount of ad valorem taxes (state, county, school districts, and municipal), and the amount of the motor vehicle license tax due thereon, and the issuance fee, including the mailing fee provided for herein. The application form shall also contain a space for the owner to fill in his or her present address, if different from that shown in the application form, and a space for his or her signature. The commissioner of licenses shall cause the application form to be filled in with the name and address of the owner; the description of the motor vehicle; the license tax and fees to become due on October 1 succeeding, as shown on the license registration and transfer records in his or her office; and the amount of ad valorem taxes on the motor vehicle for the preceding tax year as provided by Section 40-12-253. The commissioner of licenses shall thereupon cause the application, so filled in, to be mailed to the owner of the motor vehicle at his or her address shown thereon, or at the address to which such owner requests that the application form be mailed. The owner of the motor vehicle, if he or she is still the owner of the motor vehicle and if he or she desires to pay his or her motor vehicle ad valorem taxes and license tax and secure his or her motor vehicle registration tag by mail, shall sign the application form, indicating thereon any change of address, and return the same by mail together with his or her remittance for ad valorem taxes, license taxes, and fees as shown thereon to the commissioner of licenses. Money orders and checks for the payment of such taxes and fees shall be made payable to the commissioner of licenses. Upon receipt of the signed application form and the remittance for the amount properly due for ad valorem taxes, license tax, and fees, the commissioner of licenses shall thereupon mail a receipt for such taxes and fees and the license tag for his or her motor vehicle to the owner thereof. When an application is returned to the commissioner of licenses, unsigned, or when less than the correct amount of the taxes and fees due therefor has been paid, due to a change of address or other causes, such application shall be returned to the owner for correction or for signature. A return of such application or remittance shall not, however, extend the time within which taxes may be paid or a tag secured. If more than the correct amount of taxes and fees is received, the commissioner of licenses shall retain the correct amount of taxes and fees and return the excess together with the tag for the motor vehicle.



Section 45-8-200.08 - Application by mail.

All applications for motor vehicle tags by mail and the correct amount of taxes and fees shall be received by the commissioner of licenses on or before the last day of the month of expiration, and the commissioner of licenses shall mail such tag forthwith. Applications by mail which are postmarked on or before the last day of the month of expiration are deemed to have been received by the license commissioner on the date of the postmark. The commissioner of licenses shall charge and collect a reasonable fee for each motor vehicle license tag issued by mail, in addition to all fees prescribed by law. The county commission shall, by resolution, annually establish the amount of the fee, upon a written recommendation of the license commissioner. The license commissioner shall submit his or her recommendation on or before October 1 of each year. Upon receipt of the recommendation, the county commission shall set the fee for the following calendar year. Such additional fee shall be paid by the owner of the motor vehicle with his or her mailed request for license tags, and such fees collected by the commissioner of licenses shall be paid into the general fund of the county. The procedure authorized by this part for the payment of ad valorem taxes and motor vehicle license taxes and the issuance of license tags is optional, additional, and alternative to the procedure now provided by law. Each owner of a motor vehicle shall continue to have the right to pay taxes and to receive his or her tag in person without the payment of the additional fee hereinabove provided. All the forms necessary in the administration of this part shall be furnished by the State Department of Revenue.



Section 45-8-200.09 - Automobile purchases; transfer of title; penalty.

The purchaser of an automobile shall within 10 days after transfer of title to him or her, have the transfer of title made on the records contained in the office of the commissioner of licenses; should the purchaser fail to so do he or she shall at the time his or her automobile is assessed for the preceding year pay to the commissioner of licenses the sum of one dollar ($1) as a penalty; this penalty shall be remitted by the commissioner of licenses to the county general fund.



Section 45-8-200.10 - Powers and duties of judge of probate transferred.

All duties now or which may hereafter be required by law of the judge of probate with reference to the issuance of all licenses, except marriage licenses, shall be performed by the commissioner of licenses and the commissioner of licenses shall be entitled to collect all fees, commissions, charges, penalties, and allowances now or hereafter fixed by law for the judge of probate to collect in connection with performance of the duties, and the judge of probate is relieved from any or all duties, liabilities, and responsibilities with reference thereto. The fees, commissions, charges, penalties, and allowances collected by the commissioner of licenses in connection with the performance of the duties hereinabove enumerated shall be distributed as now, or as hereinafter, provided by law, either general or local. All records in the custody of the judge of probate of a county relating to the duties herein imposed on the commissioner of licenses shall, commencing July 20, 1965, in the county as hereinafter provided, be delivered to the commissioner of licenses of the county.



Section 45-8-200.11 - State Comptroller to furnish books, records, blanks.

The State Comptroller is hereby required to furnish to the commissioner of licenses all books, records, and blanks, now or hereafter required by law to be furnished to the judge of probate in connection with the performance of his or her duties in the issuance or collection of licenses or privilege taxes.



Section 45-8-200.12 - Powers and duties of tax assessor and tax collector transferred.

All duties required by law of the tax assessor and the tax collector with reference to the assessment and collection of ad valorem taxes on automobiles, trucks, or other motor vehicles, shall be performed and exercised by the commissioner of licenses, and the tax assessor and the tax collector of the county are hereby relieved of all duties and responsibilities with reference thereto. The commissioner of licenses shall collect for the assessment and collection of state and county ad valorem taxes on motor vehicles the same fees, charges, penalties, and commissions fixed by law to be paid to the tax assessor and the tax collector for the same services. The fees, charges, penalties, and commissions collected by the commissioner of licenses shall be distributed as now, or as hereinafter, provided by law, either general or local. All records in the custody of the tax assessor and the tax collector of a county relating to the duties herein imposed on the commissioner of licenses shall, commencing July 20, 1965, in the county as hereinafter provided, be delivered to the commissioner of licenses of the county.



Section 45-8-200.13 - State Department of Revenue to furnish forms and blanks.

The State Department of Revenue shall furnish the commissioner of licenses all forms and blanks necessary in connection with the performance of his or her duties in the assessment and collection of ad valorem taxes on automobiles, trucks, or other motor vehicles.



Section 45-8-200.14 - Powers and duties of county license inspectors transferred.

On and after the termination of the services of any county license inspector now in office in any county in which this part applies, the commissioner of licenses shall perform all duties required by law of a county license inspector and no county license inspector shall be appointed as authorized in Section 40-12-10. The commissioner of licenses, his or her deputy commissioner and such other assistants as are duly authorized by him or her shall have authority and execute all citations, writs and other processes that a county license inspector is authorized to execute. All the duties imposed upon a county license inspector as authorized by Section 40-12-10 shall be performed by the commissioner of licenses or his or her authorized agents. While performing the duties of a county license inspector required by this part the commissioner of licenses shall be entitled to receive all the fees, citations, costs, penalties, commissions, and other charges now or hereafter authorized by law to be collected by a county license inspector, and he or she shall also be entitled to receive the 15 percent penalty now required to be paid by delinquents on taking out licenses, and any other penalties that may hereafter be imposed upon the delinquent license taxpayers and all such monies collected shall be paid into the general fund of the county.



Section 45-8-200.15 - Intent and purpose of part.

It is the intent and purpose of this part to provide a more convenient and efficient method of issuing licenses and to render a better service to the people of such counties, by incorporating in one county office the assessment and collection of all taxes on motor vehicles.






Part 2 - Piedmont Branch Office Established.

Section 45-8-201 - Establishment of branch office of the county license commissioner.

In Calhoun County, within the City of Piedmont, there is hereby established a branch office of the county license commissioner. The office created by this section shall be funded by monies from the county general fund and shall perform all functions and duties of the license commissioner, along with certain duties and responsibilities of other county officials at the discretion of the license commissioner.









Article 21 - Motor Vehicles and Transportation.

Section 45-8-210 - Motor vehicle wreckers; rotation system and request system; violations.

(a) In Calhoun County, all motor vehicle wreckers shall be placed upon a rotation system to be devised by the Alabama State Department of Public Safety to be used in calling wreckers to the scene of motor vehicle wrecks or where a motor vehicle is disabled. Provided, however, that the provisions of this section shall not be applicable to any municipality which has an ordinance or which enacts an ordinance contrary to the provisions herein.

(b) A request system shall be used in cases where the owner or operator of the motor vehicle expresses a preference for a particular wrecker, but in cases where no preference is expressed or where the owner operator is unconscious or otherwise unable to communicate, the trooper or other law enforcement officer shall call the wrecker at the top of the rotation list.

(c) Wreckers shall not go to the scene of a wreck unsolicited; nor while en route to a wreck, shall they speed or drive recklessly. They shall not jam up the scene of a wreck, nor shall they solicit wreck victims on the scene.

(d) There shall be a time limit set for how long a rotation wrecker may take in getting to the scene of a wreck. Any wrecker company which is consistently tardy in reporting to the wreck scene when summoned shall be removed from the rotation list.

(e) State troopers or other law enforcement officers are forbidden to show any favoritism whatsoever in calling wreckers.

(f) Wreckers on the rotation list must meet the criteria set by the Alabama State Department of Public Safety.

(g) Any person who violates any provision of this section or any rule or regulation of the Alabama State Department of Public Safety promulgated hereunder shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished as prescribed by law.






Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - General Provisions.

Section 45-8-230 - Supplies, materials, and equipment; civil liability immunity; bond; legal representation; special deputies.

(a) The governing body of Calhoun County shall furnish to the sheriff of the county all necessary supplies, materials, and equipment, including uniforms, needed for the efficient enforcement of the law in the county and for the efficient operation of the sheriff's office, including, but not limited to, five automobiles with two-way communication radios and motor fuel, tires, and accessories for their operation, all to be furnished upon the written requisition of the sheriff. One such automobile shall be clearly identified as a county patrol, and used to patrol the county roads of Calhoun County.

(b) The Sheriff of Calhoun County shall not be taxed with or liable for costs, fees, or charges of court when he or she, in his or her official capacity or for acts done under color of his or her office, is made a party defendant to any action at law or suit in equity. It is provided, however, that the sheriff shall be liable for the witness fees of witnesses summoned in his or her behalf when he or she is cast in litigation.

(c) The Sheriff of Calhoun County shall not be liable for the wrongful acts or omissions of his or her assistants, including special deputies sheriff, unless he or she participates in such acts or they are done in compliance with his or her orders or with his or her knowledge and consent. It is provided, however, that the sheriff shall be liable for the misappropriation of money collected by any such assistant under color of his or her office or in the course of his or her employment.

(d) The assistants provided for or by the sheriff, except special deputies sheriff and the attorney herein provided, shall each enter into bond in the penal sum of two thousand dollars ($2,000), payable, conditioned and approved as is the bond of the sheriff, and such bonds shall be recorded, held, and governed in all respects by the laws of this state relating to official bonds insofar as such laws are applicable.

(e) In the event the bond of the Sheriff of Calhoun County or that of any of his or her assistants shall be executed by a guaranty, surety, or bonding company as surety, the amount of the annual premium paid such company in consideration of such suretyship shall be paid by the county out of the county treasury as other obligations of the county are paid.

(f) The Sheriff of Calhoun County may employ an attorney-at-law to advise and represent him or her and his or her assistants in their official capacities. Such attorney shall receive as compensation therefor such reasonable sum as the sheriff may fix, not exceeding three thousand dollars ($3,000) a year, and the same shall be paid from county funds allocated for the payment of compensation to assistants to the sheriff. Such attorney shall serve at the pleasure of the sheriff.

(g) In addition to the paid assistants provided for him or her, the Sheriff of Calhoun County, as the need may arise or as he or she may deem proper, may appoint special deputies sheriff for the county without expense to the county.






Part 2 - Funding,

Section 45-8-231 - Abandoned and stolen personal property; abandoned and stolen firearms.

(a)(1) The sheriff shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff's department. These records shall state the description of the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. The records shall be open to public inspection at all reasonable times.

(2) All abandoned or stolen property recovered by the sheriff's department shall be stored in a suitable place to protect the property from deterioration.

(b) If the abandoned and stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The sheriff shall attempt to obtain the best possible price for the property. The proceeds of such a sale shall be held in a separate account for a period of six months for the owner. During this period, the proceeds will be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the office of the Sheriff of Calhoun County.

(c)(1) The sheriff shall keep and maintain a separate permanent record of all abandoned and stolen firearms, not subject to disposition by general law. The records shall state the description of the firearm, the date of recovery of the firearm, the serial or other identifying number, if any, of the firearm, and the place of recovery of the firearm. Firearm as used in this section shall have the same meaning as defined in Section 13A-8-1.

(2) Unless otherwise provided by law, the sheriff may sell or destroy these firearms if the owner of the firearm does not claim the firearm within 12 months of the date the sheriff obtained it.

(3) The sheriff may sell the firearms only to gun dealers who have held an active business license from Calhoun County for at least one year immediately prior to the date of the sale. The sheriff shall establish a procedure to notify gun dealers of a sale. A firearm shall be sold to the gun dealer submitting the highest sealed bid. All sales shall be on a cash basis. The proceeds of the sale, after deducting and paying all expenses incurred in the recovery, maintenance, and sale of the firearms shall be paid to the office of the Sheriff of Calhoun County.

(4) The sheriff may establish a procedure to destroy firearms and may expend necessary sheriff department funds for that purpose.

(d)(1) At least every six months, the sheriff shall sell at public auction to the highest bidder for cash all abandoned or stolen personal property, other than firearms, which has been recovered by the sheriff's department and has remained unclaimed by the rightful owner during the preceding six-month period.

(2) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Calhoun County once a week for two successive weeks or by posting a notice in a conspicuous place at the Calhoun County Courthouse for a period of at least 20 days. The notice shall contain the place, date, and time of each auction and a description of each item of personal property to be sold at the auction. If publication of notice is made in the newspaper, the first notice shall run at least 20 days prior to the auction.

(e) The owner of any abandoned or stolen personal property recovered by the Calhoun County Sheriff's Department, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the sheriff and by paying any reasonable expenses incurred in the recovery of the property, its maintenance, storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.

(f) If property is sold at public auction, as provided in this section, a notation in the storage record book shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.

(g) The proceeds from the sale of property at an auction conducted under the authority of this section after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be paid to the office of the Sheriff of Calhoun County.

(h) The Sheriff of Calhoun County shall provide to the Chairman of the Calhoun County Commission on June 30th of each calendar year an itemization of all items sold or destroyed under this section; an itemization of all income received under this section, and the expenditures of the income so received for the preceding 12 months.






Part 3 - Jails.

Division 1 - Jail Store.

Section 45-8-232 - Operation of jail store and telephone system; Law Enforcement Fund.

(a) The Sheriff of Calhoun County or the authorized agents of the sheriff may operate a jail store and a telephone system for prisoners within the confines of the county jail. The jail store and telephone system shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Law Enforcement Fund in a bank located in Calhoun County and selected by the Calhoun County Commission. All proceeds collected under this section shall be deposited by the sheriff into the Law Enforcement Fund.

(2) The sheriff shall keep an account of all jail store sales, telephone usage fees, and transactions of the Law Enforcement Fund for annual audit by the Department of Examiners of Public Accounts. The jail store account, telephone system account, and Law Enforcement Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff and the Calhoun County Commission within 30 days of its completion.

(c) All profits realized in the operation of the jail store and telephone system shall be expended at the discretion of the sheriff for law enforcement purposes in Calhoun County, including office expenses, that are in the interest of the public.

(d) The establishment of the Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store and telephone system in the county jail prior to May 22, 1997, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store and telephone system in the county jail prior to May 22, 1997, shall be deposited into the Law Enforcement Fund created by this section.

(f) The sheriff shall provide to the Calhoun County Commission on an annual basis an itemization of all funds generated and of all expenditures made pursuant to this section.






Division 2 - Rehabilitation of Inmates; Work Release.

Section 45-8-232.20 - Rehabilitation board; rules and regulations; inmate wages; escape from custody; work release program requests; annual report.

(a) This section shall apply to Calhoun County.

(b) The following words shall have the following meanings:

(1) BOARD. The Calhoun County Rehabilitation Board, which shall be composed of the sheriff who shall act as chair; the district attorney; the senior circuit judge; the senior district judge; and a fifth person to be selected by the Calhoun County Commission.

(2) INMATE. Any person convicted of a crime and sentenced to the county jail or state prison.

(c)(1) The board shall adopt written procedures of operation and administration and shall elect one of its members as chair on an annual basis. Meetings shall generally be conducted in accordance with Robert's Rules of Order.

(2) Any rules, regulations, or policies promulgated by the board shall be written upon the minutes of the board, and shall be acknowledged and signed by each member of the board a minimum of 30 days before the rules, regulations, or policies can be implemented or utilized for any prisoner pursuant to this section.

(3) Inmates shall participate in paid employment at the discretion of the board.

(d) The board shall adopt written regulations and policies permitting the sheriff to extend the limits of the place of confinement of an inmate, if there is reasonable cause to believe his or her suitability, by authorizing him or her under prescribed conditions to leave the confines of the county jail unaccompanied by a custodial agent for a prescribed period of time to work at paid employment while continuing as an inmate in the jail in which he or she shall be confined except during the hours of his or her employment and transportation to and from the place of employment.

(e)(1) The employer of an inmate involved in work release shall pay the wages of the inmate to the board or an agent designated by the board to administer the accounting and disposition of the wages of the inmate. This designation will be renewed annually or can be terminated by agreement of the board and the employer. The disposition of the net wages of the inmate shall be in the following amounts and priority:

a. Thirty percent shall be withheld for the costs of the confinement of the inmate and paid to the sheriff monthly. The sheriff may use these funds to pay any costs associated with the administration and operation of the jail including, but not limited to, salaries for necessary staff, equipment, and administrative costs for purposes of this section.

b. That amount ordered by the circuit or juvenile or district court to be paid for child support shall be paid monthly to the appropriate court or agency.

c. An amount as ordered by the circuit or district court to be paid monthly to the clerk of the court for court costs, fines, restitution, and other costs up to 25 percent of the net wages of the inmate.

d. An amount as agreed to in writing by the inmate to be paid monthly to the family of the inmate.

e. Any remaining amount each month will be deposited in the Calhoun County Jail Inmate Trust Fund, to be paid to the inmate for his or her personal use as prescribed by jail rules or held until the inmate's release.

(2) Any legal encumbrances upon the wages of the inmate may preclude participation of the inmate in this program.

(f) The willful failure of an inmate to remain within the extended limits of his or her confinement or to return within the time prescribed by the sheriff to the county jail shall be deemed as an escape from the custody of the sheriff and shall be punishable as provided by law for escaped prisoners.

(g) The board, its employees, or an agency designated by the board are authorized to make investigations and recommendations pertaining to the validity of requests by inmates to be considered for this work release program. The agency initially designated shall be the Calhoun County Community Punishment and Corrections Authority, Inc. This designation shall be renewed annually or may be terminated by agreement of the board or both parties. The investigations shall include, but not be limited to, actual employment of the inmate, reliability of transportation to and from work, knowledge by the employer of the status of the inmate, the agreement of the employer to send the inmate's pay checks to the agency, and the inmate's signed agreement to abide by the conditions governing his or her participation in the program. A nonrefundable investigation application fee of fifty dollars ($50) shall be paid to the designated agent by the inmate in applying for this program. This fee may be changed at the discretion of the board.

(h) A primary consideration for inmates to participate in this program is that they already have a source of employment. However, the board may endeavor to secure employment for eligible inmates under this section subject to the following:

(1) Wages shall be at least as high as the prevailing wage for similar work in the area.

(2) The employment shall not result in displacement of currently employed workers.

(3) Inmates eligible for work release shall not be employed as strike breakers or in impairment of any existing contracts.

(4) Exploitation of eligible inmates in any form is prohibited.

(i) No inmate granted privileges pursuant to this section shall be deemed to be an agent, employee, or involuntary servant of the board, state, county, or municipality while working in the community or while going to and from employment or other specified areas, or while on furlough.

(j) The sheriff shall prepare an annual report to be filed not later than 60 days from the close of each fiscal year, a copy of the report shall be filed with each of the following persons or agencies: The board, the governing bodies to which this section applies, and to the circuit and district judges serving Calhoun County. This report shall include, but not be limited to, the prior year activities including number of inmates participating in the program, monies earned and disposition thereof, general effectiveness of the program, and any recommendation for the activities of the current year and other pertinent information. Supporting documentation for this report will be supplied to the sheriff by the organization making investigations or background checks for work release within 30 days of the end of the fiscal year.









Part 4 - Pistol Permits.

Section 45-8-233 - Fees.

(a) In Calhoun County, except as provided in subsection (b) the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twenty dollars ($20), which shall be collected by the sheriff of the county. Thirty-seven and one-half percent of the fee shall be credited to a special fund or account established by the sheriff to be known as the Sheriff's Law Enforcement Fund to be used exclusively by the sheriff, at the discretion of the sheriff, for law enforcement purposes including any expenses reasonably related to the administration and operation of the sheriff's office. The remaining 62.5 percent of the monies shall be delivered to the county commission each month to be deposited in the county treasury to be used for the specific purpose of automobile purchases for the Calhoun County Sheriff's Department.

(b) Notwithstanding the foregoing, the fee for issuing the described pistol permit to a person aged 65 or older shall be ten dollars ($10).









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Creation of Office.

Section 45-8-240 - Establishment of office; election and term.

At the expiration of the terms of office of the Tax Assessor and Tax Collector of Calhoun County in September 2003, there shall be established the office of County Revenue Commissioner in Calhoun County. A county revenue commissioner shall be elected at an election called for that purpose in 2002 and every six years thereafter. He or she shall serve for a term of office of six years.



Section 45-8-240.01 - Assessment, tax collection, records, and reports.

The county revenue commissioner shall do and perform all acts, duties, and functions required by law performed either by the tax assessor or the tax collector of the county relative to the assessment of property for ad valorem taxation, the collection of the taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.



Section 45-8-240.02 - Deputies, clerks, and assistants.

Subject to the approval of the county commission and the provisions of the Civil Service Act, Section 45-8-120, et seq., as amended, the county revenue commissioner shall appoint and fix the duties of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of the deputies shall have the same force and legal effect as if performed by the county revenue commissioner.



Section 45-8-240.03 - Oath; bond.

Before entering upon the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in a sum fixed by the county commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned, as other official bonds are conditioned, and shall be approved by and filed with the judge of probate. The cost of the bond shall be paid out of the general funds of the county on a warrant of the county commission and shall be a preferred claim against the county.



Section 45-8-240.04 - Stationery, equipment, and office supplies.

The county commission shall provide the necessary offices for the county revenue commissioner and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.



Section 45-8-240.05 - Fees, percentages, commissions, etc.; compensation.

The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor and the tax collector are now or hereafter by law authorized or directed to charge or collect for the performance of a duty imposed by law on the officers and transferred to and imposed on the county revenue commissioner. As compensation for performance of the duties of his or her office, the county revenue commissioner shall receive a minimum salary as provided by Section 40-6A-2, payable in the manner prescribed by the county commission, out of the county general fund with the exact amount to be set by resolution of the county commission prior to the county revenue commissioner taking office.



Section 45-8-244.06 - Offices of Tax Assessor and Tax Collector abolished.

The offices of Tax Assessor and Tax Collector of Calhoun County shall be abolished effective on the last day of the term to which they are elected in the year 1996.



Section 45-8-244.07 - Consolidation of offices.

It is the purpose of this subpart to conserve revenue and promote the public convenience in Calhoun County by consolidating the offices of tax assessor and tax collector into one county office.






Division 2 - Powers and Duties.

Section 45-8-240.30 - Commission for assessment and collection of property taxes.

The Tax Assessor and the Tax Collector of Calhoun County shall each be authorized to collect a commission of not to exceed one percent respectively for the assessment and collection of property taxes now or hereafter levied by any municipality located in Calhoun County.



Section 45-8-240.31 - Delinquent taxes statement; list of delinquent properties; newspaper notice; trial and decree of sale; fees; reports.

(a) After the first day of January, the Tax Collector of Calhoun County shall mail a statement to all delinquent taxpayers addressed to the party in whose name the property was assessed, showing a brief description of the property, and the amount of taxes, fees, and cost due. It shall be the duty of such party to pay the taxes and fees assessed and charged against the property. The failure to comply with the requirement of this section, or the failure to receive the statement shall not invalidate a sale of the property for taxes, nor invalidate the title of any property sold for taxes.

(b)(1) Within the time allowed by law, it shall be the duty of the tax collector to furnish the judge of probate a list of all property on which the entire amount of taxes have not been paid, which list shall show the name of the person to whom the property was assessed. The tax collector shall certify the amount of taxes, fees, and cost due on each parcel so listed and the parcel number as appears on the records of the tax assessor, but not the precinct in which the property is located. On receiving the list, the judge of probate shall, as speedily as practicable, give notice by publication one time, one week in a newspaper published in Calhoun County substantially in the following form:

"The State of Alabama, Calhoun County, To whom it may concern: Take notice that the tax collector has filed in my office a list of delinquent taxpayers, and the real estate upon which taxes are due and therein reported that taxes on certain real estate assessed to the following named parties is delinquent (here insert names of delinquent taxpayers). This is to notify you to appear before the probate court of this county at the next term thereof, commencing on Monday, the ___ day of __________, 2___, then and there to show cause; if any you have, why a decree of sale of the real estate should not be made for the payment of the taxes, fees, and cost assessed upon each piece or parcel of land. (Signature of judge of probate), Judge of Probate."

(2) In answer to the notice, any person having an interest in, or claim to the real estate, may appear and defend against the proceedings seeking to condemn it to sale for the payment of taxes assessed. When practicable, all real estate so assessed for any one year shall be incorporated in one notice.

(c)(1) The cause shall be triable at the term named in the notice; and unless the cause is contested at the trial term, the judge of probate shall issue his or her decree for the sale of lands. It shall be the duty of the tax collector to attend the several terms of the probate court at which any of the causes are triable, and to have with him or her the list. In all cases, the tax list shall be accepted as prima facie evidence of the amount of taxes and fees due, and that the same have been properly assessed and charged, and are unpaid. Upon a trial of the cause if no defense is interposed or if interposed and on trial thereof is not sustained by the evidence adduced, the judge of probate shall make and enter a decree of sale substantially in the following form:

"It appearing to the court that the taxes have been assessed against the real estate mentioned in this cause in the amount set opposite each piece or parcel of real estate described herein, and that the same is still due and unpaid and it further appearing that notice of these proceedings has been given as required by law and no valid defense has been interposed against the sale of the real estate for the payment of the taxes. It is therefore ordered, adjudged, and decreed by the court that the State of Alabama. Calhoun County, and any municipality in which the property is located, has a lien for the payment of the amount of taxes set opposite each piece or parcel of real estate together with interest at the rate of 12 percent on said sum from __________ (the date the taxes became delinquent), and for the additional sum of fees, charges, and cost in the cause in the amount set opposite each piece or parcel of real estate in a column marked 'fees and cost' on the real estate mentioned in this cause. It is further ordered, adjudged, and decreed that the real estate be sold for the payment of the delinquent taxes, and of the fees, charges, and cost, and expense of such sale."

(2) When entered, the decree shall be signed by the judge of probate and shall have, when the jurisdiction of the court is shown, the effect of judgment in other cases in courts of record and shall have the same force and effect had the judgment been entered against each piece or parcel of real estate described therein. Any person having any interest in any piece or parcel of property ordered to be sold, shall have the right to appeal from the judgment in the manner now provided for by law in appealing from a decree ordering a sale of property for taxes, on any piece of property so ordered to be sold. Immediately at the end of any term of court at which any decree for sale of real estate for the payment of taxes is rendered, or as soon as practicable, the tax collector shall proceed to enforce the decree by sale of the real estate ordered to be sold, and to this end shall give notice for 30 days before the day of sale by publication, once a week, for three consecutive weeks in some newspaper published in the county, that at the time specified therein he or she will proceed to sell the real estate separately, describing the portions referred to in the decree and stating the amount for which each parcel of real estate is to be sold and against whom assessed and the amount of taxes, fees, charges, and cost against each piece or parcel of property. For notice to each delinquent property owner to show cause why a decree of sale should not be rendered against the property assessed to him or her, the judge of probate is entitled to a fee of fifty cents ($.50), and the tax collector shall be entitled to a fee of five dollars ($5) for making the sale against each person whose property was sold for taxes, and the judge of probate shall be entitled to a fee of fifty cents ($.50) for confirming and making a report of the sale, but no other fee shall be charged by the tax collector or judge of probate. In the discretion of the tax collector, the fees shall be charged against the highest assessed piece or parcel of the taxpayer or against his or her home place. The judge of probate shall confirm and make a report of the sale to the state as now required by law except that he or she shall not be required to report the amount of state, county, municipal, or special district school taxes due on each parcel of land, provided he or she furnishes the parcel numbers which parcel number shall clearly indicate in which district or municipality each piece or parcel of land is located, and its rate of taxation.



Section 45-8-240.32 - Additional rights, powers, duties, and authorities; contracts; application of statutes, acts, and laws of state.

(a) This section shall apply only to Calhoun County, Alabama.

(b)(1) In addition to all other rights, powers, duties, and authorities, the tax assessor and tax collector of Calhoun County may contract with and enter into contracts or other forms of agreements with any industrial development board, other public corporation, or public authority heretofore or hereafter created by Calhoun County or any municipality in Calhoun County or partially in Calhoun County, including but not limited to the Anniston Downtown Redevelopment Council, the Anniston Industrial Development Board, the Calhoun County Economic Development Council, and the Oxford Industrial Development Board, for the purpose of providing through and with employees, personnel, records, and equipment of the tax assessor's office and tax collector's office, all services, labor, supplies, and other things, including but not limited to all calculations, notices, and records necessary for the proper collection and distribution of payments in lieu of school ad valorem taxes, and for the collection and distribution of payments in lieu of school ad valorem taxes made pursuant to any and all contracts or agreements entered into between any industrial development board, other public corporation, or public authority heretofore or hereafter created by Calhoun County or any municipality in Calhoun County or partially in Calhoun County, including but not limited to the Anniston Downtown Redevelopment Council, the Anniston Industrial Development Board, the Calhoun County Economic Development Council, and the Oxford Industrial Development Board, and any person, corporation, partnership, or other entity.

(2) The contracts and other forms of agreements allowed by subdivision (1) shall contain such provisions, covenants, and considerations as considered reasonable and necessary by the parties thereto.

(c) All statutes, acts, and laws of the State of Alabama pertaining to the levy and collection of ad valorem taxes and to the assessment of property for ad valorem taxation shall be or become, as hereinafter provided, applicable to all payments in lieu of school taxes made pursuant to any and all contracts or agreements entered into by any industrial development board, other public corporation, or public authority heretofore or hereafter created by Calhoun County or any municipality therein or partially therein, including but not limited to the Anniston Downtown Redevelopment Council, the Anniston Industrial Development Board, the Calhoun County Economic Development Council, and the Oxford Industrial Development Board, and any person, corporation, partnership, or other entity, as if the payments in lieu of school ad valorem taxes were ad valorem taxes, immediately upon this section becoming effective or the earliest later date allowed pursuant to the Constitution of the United States of America and the Constitution of the State of Alabama, as amended



Section 45-8-240.33 - Liability for monetary loss.

(a) This section shall apply only to Calhoun County.

(b) The Calhoun County Commission shall reimburse the office of revenue commissioner from the General Fund of Calhoun County up to two thousand five hundred dollars ($2,500) per year for the amount of any loss, by the office of the revenue commissioner, arising or caused by error, mistake, or omission, in the office of the revenue commissioner, caused without the revenue commissioner's personal knowledge, including loss arising from acceptance by the office of the revenue commissioner of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(c) It shall be the duty of the revenue commissioner to insure that his or her employees exercise due care in performing their duties and to make a diligent effort to correct the error, mistake, or omission and collect the amount subject to potential loss immediately upon becoming aware of the potential loss. This section shall not apply to any deliberate misuse or misappropriation of funds by the revenue commissioner or any clerk or employee of his or her office.









Part 2 - Tax, General.

Division 1 - Business License Tax.

Section 45-8-241 - Purpose; license or privilege fee; enforcement; exemption for religious practices.

(a) This section shall apply only to Calhoun County, Alabama, and to no other county.

(b) As used in this section, the following words and terms shall, except as otherwise provided in this section, have the following meanings hereby ascribed to them: "the county" means Calhoun County, Alabama; "the governing body" means the governing body of Calhoun County, Alabama, whether it be a county commission, board of revenue, or other governing body; "person" includes any natural person, partnership, corporation, firm, association, trust, estate or other entity; and "business" includes all activities engaged in, or caused to be engaged in, by any person with the object of gain, profit, benefit, or advantage, either direct or indirect to such person; "license or privilege fee" shall not include any sales or use tax.

(c) The purposes of this section are to equalize the burden of taxation by authorizing the county to impose a license or privilege fee upon persons now engaging in certain businesses without paying any license fee or tax thereon to either the state or county, to generate additional revenue for the county by imposing an additional license or privilege fee upon persons now engaging or who may hereafter engage in certain businesses and pay license or privilege fees to the state or county, and to generate additional revenue for the county due to urbanization and population creating greater needs and demands for services than can be provided for by revenue generated pursuant to the general laws.

(d) The governing body of the county is hereby authorized to levy an annual license or privilege fee upon any person for engaging in any business in the county. The license or privilege fee hereby authorized shall be in addition to any other license or privilege fee which is currently authorized or may hereafter be authorized.

(e) The fee hereby levied shall be paid annually on October 1 for the succeeding year to that officer or employee of the county chargeable with the duty of collecting license or privilege fees or taxes payable to the county, and shall be deposited in the county general fund for the use of the county.

(f) The license or privilege fee levied by the governing body of the county on any person for engaging in any business, including the business of selling products door-to-door pursuant to Section 45-8-241.01, shall be at a rate of from ten dollars ($10) to one hundred dollars ($100) for each business conducted in the county. The governing body of the county is expressly authorized to set the rate of the license or privilege fee within the limits herein provided for each type or category of business in the county. The rates of the license or privilege fee for each type or category of business shall be uniform throughout the county and shall be set forth in a schedule promulgated by the governing body of the county in which the rate for each type or category of business is dependent on the type, size, gross receipts, and/or number of employees of the business, and/or such other reasonable criteria as the governing body of the county shall determine.

(g) The governing body of the county is hereby expressly authorized to prescribe all necessary or appropriate rules and regulations for the implementation and enforcement of this section, including all rules and regulations as may be necessary by reason of any alteration of law in relation to this section.

(h) Nothing in this section shall be construed to authorize or require a license or privilege fee for practicing the religious tenets of any church.

(i) Any person found by the commissioner of licenses to be engaging in business without having paid the license fee required by this section shall pay a citation fee of seven dollars ($7) in addition to the regular license fee. The citation fee shall be deposited into the county treasury and two dollars ($2) of each citation fee shall be disbursed to the commissioner of licenses for the operation of that office.



Section 45-8-241.01 - License requirements for door-to-door sales.

(a) All persons engaged in the business of selling products door-to-door for profit shall have a state transient business license and a county business license issued by the commissioner of licenses as provided in Section 45-8-241, and shall pay any license or privilege fee and any issuance fee required therein.

(b) The person or business shall apply for application to the commissioner of licenses on forms provided by the commissioner. The application form shall require the applicant to fully describe the nature of the business and type of products or services to be sold.

(c) Any person who is to be engaged in door-to-door sales shall provide to the commissioner his or her full name, date of birth, driver's license, or other government issued identification number, address, and the name and address of the business with which he or she is employed as a door-to-door salesperson. The information collected shall be submitted to the Calhoun County Sheriff for a criminal background check and a check as to whether the person is required to register as a sex offender. The sheriff shall report to the commissioner of licenses his or her findings. No person convicted of a felony or required to register as a sex offender shall be eligible to be licensed. Any person denied a license to conduct door-to-door sales shall be entitled to a hearing before the commissioner of licenses.

(d) Those persons who become licensed to conduct door-to-door sales in Calhoun County shall be required to wear an identification badge clearly visible to others while conducting business or visiting homes in the course of their business. The badge shall, at a minimum, display all of the following: The name of the person, the name of the business, a valid telephone number, and a color photograph of the person. The identification badge shall be approved by the commissioner of licenses. The commissioner may adjust the requirements of the badge at his or her discretion.

(e) The salesperson shall keep a copy of both licenses for each person in his or her vehicle during hours of operation.

(f) Any vehicle used by a door-to-door salesperson shall display a sign on each side of the vehicle, that is at least 24 inches by 30 inches, and that is clearly visible and clean. The commissioner of licenses shall approve all vehicle signs.

(g) The salesperson may engage in door-to-door sales only between sunrise and sunset.

(h) The commissioner of licenses shall make a recommendation to the Calhoun County Commission as to the amount of the fee, and the county commission, by resolution, shall set the fee for the license.

(i) Nothing in this section shall limit or prevent the sale of charitable items by students to benefit their school, Girl Scouts, Boy Scouts, or similar organizations, including volunteer organizations such as volunteer fire departments.

(j) A person who engages in the door-to-door sales or promotions of products or services in violation of this section shall be guilty of a Class C misdemeanor and may be punished as provided by law.






Division 2 - Lodging Tax.

Section 45-8-241.20 - Levy of tax; exemptions or exclusions.

(a) There is hereby levied in Calhoun County, in addition to all other taxes now imposed by law, a privilege or license tax, paralleling, at lower rate, the state tax on the businesses of renting rooms, lodging, or accommodations to transients as provided for in Title 40, Chapter 26, hereinafter referred to a state lodging tax, in the manner and at the rate hereinafter prescribed.

(b) Upon every person, firm, or corporation engaging in Calhoun County in the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, a privilege or license tax is hereby levied in an amount to be determined by the application of the rate of one percent of the charge for such room, rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in such room. Provided, however, there is exempted from the tax levied under the provisions of this subpart any rentals or services taxed under the provisions of the Alabama sales tax act, provided for in Title 40, Chapter 23. The tax shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place. All hotels, motels, or like lodging accommodations with 30 or less rooms are specifically excluded from the tax levied by this subpart.



Section 45-8-241.21 - Payment and collection of taxes.

The tax levied under the provisions of this subpart shall be paid to and collected by the State Department of Revenue, hereinafter referred to as the department, at the same time and along with the collection of the state lodging tax.



Section 45-8-241.22 - Tax due dates; gross proceeds statements.

The tax levied under the provisions of this subpart, except as otherwise provided, shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues. On or before the twentieth day in each month after this subpart has taken effect, every person, firm, or corporation on whom the taxes are levied by this subpart are imposed, shall render to the department, on a form prescribed by the department, a true and correct statement showing the gross proceeds of the business for the next preceding month, together with such other information as the department may demand and require, and at the time of making such monthly report the taxpayer shall compute the taxes due and shall pay to the department the amount of taxes shown to be due. The department, for good cause, may extend the time for making any return required under the provisions of this subpart, but the time for filing any such return shall not be extended for a period greater than 30 days from the date such return is due to be made.



Section 45-8-241.23 - Monthly reports of cash and credit businesses.

Any person, firm, or corporation taxable under this subpart having a cash and credit business may report such cash business, and the taxpayer shall thereafter include in each monthly report all credit collections made during the month preceding and shall pay the taxes due thereon at the time of filing such report, but in no event shall the gross proceeds of such credit business be included in the measure of the tax to be paid until collections of such credit business shall have been made.



Section 45-8-241.24 - Tax returns, forms, and remittances.

On or before 30 days after the end of the tax year, each person, firm, or corporation liable for the payment of a privilege tax as levied by this subpart shall make a return showing the gross proceeds of business done and compute the amount of tax chargeable against him, her, or it in accordance with the provisions of this subpart and deduct the amount of monthly payments as hereinbefore provided, if any have been made, and transmit with this report a remittance in the form required by this subpart covering the residue of the tax chargeable against him or her, to the office of the department, and such report shall be verified by oath.



Section 45-8-241.25 - Records, books, and accounts.

It shall be the duty of every person, firm, or corporation engaging, or continuing in Calhoun County in any business taxed hereunder to keep and preserve suitable records of the gross proceeds of such business and such other books or accounts as may be necessary to determine the amount of tax for which he or she or it is liable under the provisions of this subpart. Such records shall be kept and preserved for a period of two years and shall be open for examination at any time by the department, or its duly authorized agent.



Section 45-8-241.26 - Oaths; perjury.

The monthly reports herein required to be made are not required to be made on oath, but wherever in this subpart any report is required to be sworn to, the same shall be sworn to by the taxpayer or his or her agent before some officer authorized to administer oaths; and any false statement of a material fact made with the intent to defraud shall constitute perjury, and upon conviction thereof the person so convicted shall be punishable as provided by law.



Section 45-8-241.27 - Inspection of reports or returns.

All reports of returns filed with the State Department of Revenue under this subpart shall be available for inspection by the governing body of Calhoun County, or its designated agent, at reasonable times during business hours.



Section 45-8-241.28 - Failure to include tax; absorption or refund of tax.

It shall be unlawful for any person, firm, or corporation engaged in or continuing within Calhoun County in any business for which a license or privilege tax is required by this subpart to fail or refuse to add to the price of the service rendered the amount due by the taxpayer on account of the tax levied by this subpart. Nor shall any person refund or offer to refund all or any part of the amount collected as tax under this subpart or to absorb such tax or to advertise directly or indirectly the absorption or refund of such tax or any portion of the same.



Section 45-8-241.29 - Enforcement of collection of taxes; civil suits; special counsel.

The tax levied by this subpart together with interest and penalties that may be imposed, shall constitute a debt due Calhoun County and may be collected by civil suit, in addition to all other methods provided by law and in this subpart. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All provisions of the revenue laws of this state which apply to the enforcement of liens for privilege or license taxes due the state shall apply fully to the collection of the county taxes levied, and the State Department of Revenue for the use and benefit of Calhoun County shall collect such taxes and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state lodging tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary, from time to time, to enforce collection of the taxes authorized to be levied by this subpart and to otherwise enforce the provisions of this subpart, including any litigations involving the subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it for Calhoun County.



Section 45-8-241.30 - Application of law and statutes.

All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports and keeping and preserving records with respect thereto, interest after due date of tax; make reports, or otherwise comply with the state lodging tax statutes, the promulgation of rules and regulations with respect to the state lodging tax, and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with the provisions of this subpart when applied to the tax levied by this subpart shall apply to the county tax levied. The Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county taxes levied as are imposed on the commissioner and the department, respectively, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable to this subpart to the county taxes levied and to the administration of this subpart are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-8-241.31 - Charges for collection of taxes; tourism and convention promotion.

The State Department of Revenue shall charge Calhoun County for collecting the county taxes levied such amount or percentage of total collections as may be agreed upon by the governing body of the county, but such charge shall not in any event exceed 10 percent of the total amount of special county taxes collected hereunder within the county. Such charge for collecting the taxes for the county may be deducted each month from the taxes collected before certifying the amount of the proceeds thereof due Calhoun County for that month. The State Commissioner of Revenue shall pay into the State Treasury all taxes collected under this subpart, as such taxes are received by the Department of Revenue; and on or before the first day of each successive month (commencing with the month following the month in which the department makes the first collections hereunder), the commissioner shall certify to the State Comptroller the amount of taxes collected under the provisions of this subpart and paid by him or her into the State Treasury for the benefit of Calhoun County during the month immediately preceding the making of such certificate. Provided, however, that before certifying the amount of the taxes paid into the State Treasury for the benefit of Calhoun County during each month, the commissioner may deduct from the taxes collected in the month the charges due the department for the collection of the taxes for the county. It shall be the duty of the Comptroller to issue his or her warrant each month payable to the governing body of Calhoun County, in an amount equal to the amount so certified by the State Commissioner of Revenue as having been collected for the use of the county. The custodian of the general funds of Calhoun County shall deposit the revenue derived from the tax levied herein in a special account separate and apart from other funds of the county and such funds shall be used exclusively for the purpose of developing and promoting tourism and conventions. It is hereby further provided that the county and each municipality located in the county shall be authorized to expend revenues generated by the tax imposed herein or other revenues to contract with persons, firms, corporations, or other public or private entities for the exclusive purpose of promoting and developing tourism and conventions in the county and municipalities located therein.






Division 3 - Tangible Personal Property Rentals.

Section 45-8-241.60 - Definitions.

The following words, terms, and phrases, when used in this subpart shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:

(1) PERSON. Any natural person, firm, partnership, association, corporation, receiver, trust, estate, or other entity, or any other group or combination of any thereof acting as a unit.

(2) LICENSE COMMISSIONER. The License Commissioner of Calhoun County, Alabama.

(3) COUNTY. Calhoun County, Alabama.

(4) BUSINESS. All activities engaged in, or caused to be engaged in, by any person with the object of gain, profit, benefit, or advantage, either direct or indirect to such person.

(5) GROSS PROCEEDS. The value proceeding or accruing from the leasing or rental of tangible personal property, without any deduction on account of the cost of the property so leased or rented, the cost of materials used, labor, or service cost, interest paid or any other expenses whatsoever, and without any deduction on account of loss and shall also include on the part of any person claiming exemption under Section 45-8-241.62(4) an amount equal to the amount of rental paid on any tangible personal property acquired under such exception and thereafter diverted to the use of such person.

(6) LEASING or RENTAL. A transaction whereunder the person who owns or controls the possession of tangible personal property permits another person to have the possession or use thereof for a consideration and for the duration of a definite or indefinite period of time without transfer of the title to such property. The detention by the user thereof of freight cars, oxygen, and acetylene tanks, and similar property, in respect of which detention a demurrage or per diem charge is made against the user of such property, shall not be deemed to constitute a transaction whereunder property is leased or rented to another within the meaning of this subpart.

(7) TANGIBLE PERSONAL PROPERTY. Personal property which may be seen, weighed, measured, felt, or touched, or is in any other manner perceptible to the senses. The term "tangible personal property" shall not include stocks, bonds, notes, insurance, or other contracts, or securities.

(8) MEDICAL EQUIPMENT. Equipment used primarily for and essential to medical care for or to aid in the diagnosis, cure, mitigation, or treatment of disease or injury affecting any structure or function of the body. Such term shall include, but not be limited to, hospital beds, wheelchairs, walkers, orthopedic appliances, and convalescent aids.

(9) EXEMPT ORGANIZATION. Any organization exempt from taxation under 26 U.S.C. § 501, as in effect from time to time.



Section 45-8-241.61 - Levy of tax; allocation of revenues; non-appliacbility to contracts entered into before May 19, 1992.

(a)(1) LEVY OF TAX. Effective July 1, 1992, there is hereby levied in addition to all privilege license taxes of every kind now or hereinafter imposed by law, which shall be collected as herein provided, a privilege or license tax on each person engaging or continuing within the county in the business of leasing or renting tangible personal property, and such tax shall be in the amounts to be determined by the application of the rates against gross proceeds as follows:

(2) At a rate of six percent of the gross proceeds derived by the lessor or renter from the lease or rental of tangible personal property; provided the privilege or license tax on each person engaging or continuing within this county in the business of leasing or renting any automotive vehicle or truck trailer, semitrailer, or house trailer, shall be at the rate of 2.25 percent of the gross proceeds derived by the lessor from the lease or rental of such automotive vehicle or truck trailer, semitrailer, or house trailer; provided further, that the tax levied hereby shall not apply to any leasing or rental, as lessor, by the state, or any municipality or county in the state or United States of America or any agency or unit thereof.

(b)(1) The revenues resulting from the increase in the levy of the tax on lessors and renters of certain tangible personal property provided under subsection (a) shall be allocated to the Calhoun County Economic Development Council.

(2) Any funds generated from the increase in the levy of this tax may be expended, at the direction of the economic development council, in the promotion of business opportunities which are available in Calhoun County.

(c) No increase in taxes under this section shall apply to any contract entered into prior to May 19, 1992.



Section 45-8-241.62 - Exemptions.

There shall be exempted from the computation of any tax due hereunder the following:

(1) The gross proceeds accruing from the leasing or rental of film to a lessee who charges, or proposes to charge, admission for viewing same;

(2) The gross proceeds accruing from any charge in respect of the use of docks or docking facilities furnished for boats or other craft operated on waterways;

(3) The gross proceeds accruing from any charge made by a landlord to a tenant in respect to the leasing or furnishing of tangible personal property to be used on the premises of real property leased by the same landlord to the same tenant for use as a residence or dwelling place, including mobile homes;

(4) The gross proceeds accruing from the leasing or rental of tangible personal property to a lessee who acquires possession of the property for the purpose of leasing or renting to another the same property under a leasing or rental transaction subject to a tax hereunder;

(5) The gross proceeds accruing from any charge made by a landlord to a tenant in respect to the leasing or furnishing of tangible personal property to be used on the premises of any room or rooms, lodging, or accommodations leased or rented to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration;

(6) The gross proceeds accruing from the leasing or rental of tangible personal property which the county is prohibited from taxing under the Constitution or laws of the United States or under the constitution or laws of the state;

(7) The gross proceeds accruing from the leasing or rental of nuclear fuel assemblies together with the nuclear material contained therein and other nuclear material used or useful in the production of electricity and assemblies containing ionizing radiation sources together with the ionizing radiation sources contained therein used or useful in medical treatment or scientific research;

(8) The gross proceeds accruing from a transaction whereunder the lessor leases a truck or tractor-trailer or semitrailer, for operation over the public roads and highways, and such lessor furnishes a driver for each such vehicle, and such transaction shall be deemed to constitute the rendition of service and not a "leasing or rental" within the meaning of this subpart;

(9) The gross proceeds accruing from the leasing or rental of vehicles in interchange between regulated motor carriers on per diem basis;

(10) The gross proceeds accruing from the leasing or rental of all structures, devices, facilities, and identifiable components of any thereof acquired primarily for the control, reduction, or elimination of air or water pollution, and the gross proceeds accruing from the leasing or rental of all materials used or intended for use in structures built primarily for the control, reduction, or elimination of air or water pollution;

(11) The gross proceeds derived by the lessor (which term includes a sublessor) from the leasing or rental of tangible personal property when the lessor and lessee (which term includes sublessee) are wholly owned subsidiary corporations of the same parent corporation or one is the wholly owned subsidiary of the other, provided that the appropriate sales or use tax, if any was due, has been paid on such item of personal property, and provided further, that in the event of any subsequent subleasing of such tangible personal property to any person other than any such sister, parent, or subsidiary corporation, any privilege or license tax due and payable with respect to such subsequent subleasing under the provisions hereof shall be paid;

(12) The gross proceeds accruing from the leasing or rental of any tangible personal property by a lessee which is a public or private hospital, nursing home, or health care facility, or by a lessee which is an exempt organization;

(13) The gross proceeds accruing from the leasing or rental of medical equipment;

(14) The gross proceeds accrued or accruing from any leases or rental contracts in effect before October 1, 1987, provided, however, that the exemption hereby afforded shall not apply to any renewal or extension of such leases or contracts and shall not apply to gross proceeds accruing after October 1, 1988;

(15) The gross proceeds accruing from a transaction which involves the leasing or rental of vessels or railroad equipment which are engaged in interstate or foreign commerce, or both; and

(16) The gross proceeds accruing from the leasing or rental of aircraft, replacement parts, components, systems, sundries, and supplies affixed or used on the aircraft and all ground support equipment and vehicles used by or for the aircraft to or by a certificated or licensed air carrier with a hub operation within this county, for use in conducting intrastate, interstate, or foreign commerce for transporting people or property by air. For the purpose of this subdivision, the words "hub operation within this county" shall be construed to have all of the following criteria:

a. There originates from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year; and

b. Passengers and/or property regularly exchanged at the location between flights of the same or a different certificated or licensed air carrier.



Section 45-8-241.63 - Monthly installments of taxes; statements of gross proceeds; fines for false statements.

The privilege license tax levied hereunder, except as otherwise provided, shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the privilege license tax accrues. On or before such twentieth day, every person on whom the amounts levied hereunder are imposed shall render to the county, on a form or forms prescribed by the county commission, a true and correct statement showing the gross proceeds of his or her business, for the next preceding month, the amount of gross proceeds which are not subject to the privilege license tax, or are not to be used as a measurement of the amounts due by such person and the nature thereof, together with such other information as the county commission may require, and at the time of making such monthly report such person shall compute the privilege license taxes due and shall pay the license commissioner of the county the amounts shown to be due. The license commissioner of the county shall deposit all taxes collected under this subpart into the general fund of the county treasury for the use of the county. If any person subject hereto should fail to render any report, return, statement, or form required hereby or should willfully make a false statement of facts in the report, return, statement, or form required hereunder, he or she shall upon conviction be punished by a fine of not more than five hundred dollars ($500) for each violation of any provision of this section.



Section 45-8-241.64 - Reports of cash or credit leases or rentals.

Any person taxable hereunder who makes cash or credit leases or rentals, may report such cash leases or rentals only, and he or she shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the privilege license tax due thereon at the time of filing such report.



Section 45-8-241.65 - Books and records; violations and penalties.

(a) It shall be the duty of every person engaging or continuing in any business for which a privilege or license tax is imposed hereby to keep and preserve suitable records of the gross proceeds of any such business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable hereunder. It shall be the duty of every person to keep and preserve for a period of three years, all invoices of gross proceeds, proceeding or accruing from the leasing or rental herein taxed and all such books, invoices, and other records shall be open for examination, at any time by the county commission or its agent. Any person leasing, who in addition leases for releasing, shall keep his or her books so as to show separately the gross proceeds of leasing and the gross proceeds of leasing for releasing. Each occurrence of a failure to keep records or allow examination thereof shall constitute a separate offense.

(b) Any person who shall fail to keep records as herein required or who shall refuse to permit such examination thereof, or who violates any other provision hereof shall upon conviction be punished by a fine of not more than five hundred dollars ($500) for each violation of any provision of this section.



Section 45-8-241.66 - Delinquent taxes; penalty and interest.

Any person who fails to pay the tax herein levied within the time required by this subpart shall pay, in addition to the tax, a penalty of 10 percent of the amount of tax due, together with interest thereon at the rate of one percent per month or fraction thereof, from the date at which the tax herein levied became delinquent, that is, due and payable, such penalty and interest to be assessed and collected as part of the tax. Provided the county commission, if a good and sufficient reason is shown, may waive or remit the penalty of 10 percent or a portion thereof.



Section 45-8-241.67 - Implementation and enforcement.

The County Commission of Calhoun County is hereby expressly authorized to prescribe all necessary or appropriate rules and regulations for the implementation and enforcement of this subpart, including all rules and regulations as may be necessary by reason of any alteration of law in relation to this subpart.









Part 3 - Tax, Sales and Use.

Division 1 - Authorization.

Section 45-8-242 - Levy of tax; advisory referendum; collection of tax; disposition of funds.

(a) This section shall only apply to Calhoun County.

(b) As used in this section, state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.

(c)(1) The County Commission of Calhoun County may levy in the police jurisdictions of the incorporated municipalities in the county and in the unincorporated areas of the county, in addition to all other taxes a sales and use tax, parallel to the state sales and use tax, of up to two percent of the gross sales, gross receipts, or the fair and reasonable market value of tangible personal property, as appropriate, except where a different rate is provided herein. Notwithstanding any other part or provision of this section, no additional tax levied by this section shall be levied or collected on the sale, storage, use, or consumption of any new or used agricultural machinery or equipment, and the county commission shall establish a tax rate of zero for such machinery and equipment.

(2) Notwithstanding any other part or provision of this section, every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any automotive vehicle, truck trailer, semitrailer, or house trailer shall be subject to a sales tax, parallel to the state sales and use tax except as to rate, due to the county, in an amount equal to the following schedule as applied against the gross proceeds of the sale of such automotive vehicle, truck trailer, semitrailer, or house trailer:

a. If the sale occurs within that portion of the police jurisdiction of a municipality lying within the county which is levying a sales tax in its police jurisdiction, the county sales tax rate applicable hereunder shall be at the same rate as imposed by the municipality, in its police jurisdiction, on such sale, and in the event the municipality reduces its sales tax rate on such sales occurring within its police jurisdiction, the county commission may continue to levy and collect the sales tax authorized by this section on such sales at the rate imposed before the reduction, or at a lesser rate as specified from time to time by the commission in a resolution.

b. If the sale occurs within that portion of the police jurisdiction of a municipality lying within the county that is not then levying a sales tax in the police jurisdiction, the county sales tax rate applicable hereunder to the sale shall be specified by the county commission from time to time by resolution, provided that the rate shall not exceed 0.75 percent of the gross proceeds of the sale.

c. If the sale occurs outside the police jurisdiction of any municipality lying within the county, but within an unincorporated portion of the county, the county sales tax rate applicable hereunder shall be as specified by the county commission from time to time by resolution, provided that the rate shall not exceed 0.75 percent of the gross proceeds of the sale.

(3) The rate of county use tax due hereunder with respect to the storage, use, or consumption of automotive vehicles, truck trailers, semitrailers, or house trailers within the police jurisdictions of the incorporated municipalities in the county and in the unincorporated areas in the county shall be at the same rate as specified in subdivision (2), depending on where the storage, use, or consumption occurs.

(4) Except as provided in subdivision (1), the exemptions applicable under the state sales and use tax statutes shall be equally applicable under this section.

(5) For purposes of this section, the following words or terms shall have the following meanings:

a. Automotive vehicle, truck trailer, semitrailer, or house trailer shall have the same meaning as those terms contained in Section 40-23-2(4), including certain mobile home set-up materials and supplies as described therein.

b. County commission shall mean the county commission or any successor governing body of Calhoun County.

c. County shall mean Calhoun County.

d. Private collection agency and collection agency shall both have the same meaning as private auditing or collecting firm as that term is defined in Section 40-2A-3(17).

(d) The county commission may call an advisory countywide referendum election on the question of whether or not the qualified electors to the county support or oppose the county commission levying the additional sales tax provided for in this section. All costs of the advisory referendum or election, including, but not limited to, the cost of publishing the notice and of furnishing ballots or renting voting machines, shall be paid by the county.

(e) The tax levied by this section may be collected by the State Department of Revenue, the county commission, or a private collection agency under contract with the county commission, at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the collection agency a report in the form prescribed by the collection agency. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the collection agency may require. Any person subject to the tax levied by this section may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the collection agency under this subsection shall be available for inspection by the county commission or its designee.

(f) Each person engaging or continuing in a business subject to the tax levied by this section, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied by this section to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.

(g) The tax levied by this section shall constitute a debt due Calhoun County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The collection agency shall collect the tax, enforce this section, and have and exercise all rights and remedies that the state or the collection agency has for collection of the state sales and use tax. The collection agency may employ special counsel as is necessary to enforce collection of the tax levied by this section and to enforce this section. The collection agency shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Calhoun County.

(h) All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this section shall apply to the tax levied under this section. The collection agency shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this section that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this section to the tax levied under this section, and to the administration and enforcement of this section, are incorporated by reference and made a part of this section as if fully set forth herein.

(i) The collection agency may charge Calhoun County for collecting the tax levied under this section in an amount or percentage of total collections as may be agreed upon by the collection agency and the Calhoun County Commission. The charge shall not exceed two percent of the total amount of the tax collected in the county if collected by the Department of Revenue or the actual cost of collection, whichever is less. If collected by an entity or agency other than the state, the collection charge shall be two percent of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Calhoun County for that month. The collection agency shall pay into the Calhoun County Road and Bridge Fund all amounts collected under this section as the tax is received by the collection agency within 10 days after it is collected. The collection agency shall certify to the county commission the amount collected and paid into the Road and Bridge Fund of Calhoun County during the month immediately preceding the certification.

(j) The net proceeds of the additional tax imposed under authority of this section shall be paid into the road and bridge fund, which is created in the county treasury, and shall be used as provided in subsection (k).

(k) Expenditures from the road and bridge fund shall be made exclusively for the purpose of construction, improvement, and maintenance of public highways and bridges, the full-time operation of the county road and bridge maintenance barn referenced in Section 45-8-180.01 to at least the same extent that this barn was operating in Piedmont during the 1994-1995 fiscal year, the retirement of securities evidencing obligations incurred for payment of costs of any construction improvement and maintenance, the matching of federal or state funds in the construction of improved roads and bridges in the county in the same manner as other county funds are used to match federal and state funds, and for payment of the costs incurred in the administration and the enforcement of this section.

(l) Any municipality in the county which levies an additional sales tax pursuant to this section which would make the aggregate of all state and local sales taxes more than eight percent shall earmark 25 percent of any amount in excess of eight percent to the county general fund. Any future increase in sales tax levied by the county in excess of an aggregate of all state and local taxes of eight percent shall be apportioned between the county general fund and each municipality in the county on a per capita basis.






Division 2 - Exemptions.

Section 45-8-242.01 - Exemption for East Alabama Community Development Corporation.

(a) This section shall be applicable only to Calhoun County.

(b) The East Alabama Community Development Corporation operating in the county is exempted from paying or collecting any county and municipal sales and use taxes.









Part 4 - Tax, Tobacco.

Section 45-8-243 - Levy of tax; failure to add tax or refund or absorption of tax; disposition of funds; affixing of tax stamps; rules and regulations; construction and application.

(a) The Calhoun County Commission is hereby authorized to impose upon every person, firm, corporation, club, association, partnership, or other legal entity who or which sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Calhoun County a county privilege, license, or excise tax in the following amounts:

(1) Three cents ($0.03) for each package of cigarettes, made of tobacco or any substitute therefor.

(2) Three cents ($0.03) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(3) Three cents ($0.03) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in subdivision (2).

(4) Three cents ($0.03) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

Said privilege, license, or excise tax shall be in addition to all other federal, state, or local taxes heretofore imposed by law.

Provided, however, when the privilege, license or excise tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, smoking tobacco, chewing tobacco, snuff, and like tobacco products, such payment shall be sufficient, the intent being that such privilege, license, or excise tax hereby required to be paid shall be paid but once on each package of cigarettes, each package of cigars or cigarellos, on each cigar, cheroot, or stogie, and on each sack, can, bottle, glass, tumbler, plug, package, or other container of smoking tobacco, chewing tobacco, or snuff, as herein provided.

(b) Upon the passage of a unanimously adopted resolution by the entire Calhoun County Commission, every person, firm, corporation, club, association, partnership, or other legal entity that sells or stores or receives for the purpose of distribution in Calhoun County any cigarettes, cigars, smoking tobacco, chewing tobacco, snuff, and like tobacco products shall add the amount of the privilege, license, or excise tax levied and assessed herein to the price of the cigarettes, cigars, smoking tobacco, chewing tobacco, snuff, and like tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, association, partnership, or other legal entity, who or which sells or stores or receives for the purpose of distributing the cigarettes, cigars, smoking tobacco, chewing tobacco, snuff, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, smoking tobacco, chewing tobacco, snuff, and like tobacco products, on all price display signs, sales, or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, smoking tobacco, chewing tobacco, snuff, and like tobacco products. Provided, however, that the resolution shall not be effective unless the Calhoun County Commission has given 10 days' public notice of the meeting at which the resolution is considered.

(c) It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Calhoun County in the business for which the tax is hereby levied to fail or refuse to add to the price and collect from the purchaser the amount due on account on the tax herein provided, or to refund, or offer to refund all or part of the amount collected, or absorb or advertise directly or indirectly the absorption of the tax or any portion thereof.

(d) The proceeds from the tax hereby authorized, less the actual cost of collection not to exceed five per centum shall be paid by the State Department of Revenue into the county general fund of Calhoun County to be expended at the discretion of the Calhoun County Commission for the erection, construction, or maintenance of the necessary public buildings in Calhoun County.

(e) The tax hereby authorized shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 through Section 40-25-28. The State Department of Revenue shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax.

(f) The State Department of Revenue is hereby authorized to promulgate and enforce rules and regulations to effectuate the purpose of this section. All such rules and regulations duly promulgated shall have the force and effect of law.

(g) All laws, rules, and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this section as if fully set out herein.

(h)(1) None of the provisions of this section shall be applied in such a manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(2) This statute shall not be construed to apply to cigarettes, cigars, smoking tobacco, chewing tobacco, snuff, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of Calhoun County which are actually resold or reshipped.






Part 5 - Board of Equalization.

Section 45-8-244 - Supplemental compensation.

The Calhoun County Commission may provide supplemental compensation to the members of the county board of equalization up to an amount to be set by the county commission so that the total compensation of the board members will not exceed seventy-five dollars ($75) for each day the members are engaged in the performance of the duties of the board. The supplemental compensation of the members of the county board of equalization shall be paid out of the general fund of the county upon warrant drawn on the county treasury.






Part 6 - Tax, Alcoholic Beverages.

Section 45-8-245 - Sales tax on spirituous and vinous liquors.

Pursuant to the authority granted in Section 104 of the Constitution of Alabama of 1901, in Calhoun County, there is hereby levied and shall be collected a sales tax at the rate of five percent upon the wholesale and retail price, excluding taxes, of spirituous or vinous liquors sold at retail or wholesale in the county by the Alcoholic Beverage Control Board, its stores, or its successors or assigns. The county tax herein levied shall be collected by the board, its successors, or assigns, from the wholesale and retail purchaser at the time the wholesale or retail price is paid. The tax shall be collected as are other taxes on alcoholic beverages and deposited into the county general fund to be distributed to the Calhoun County district attorney's office, district attorney fund, for the operation of the office. The Alcoholic Beverage Control Board may withhold five percent of the tax collected under this section for costs for administration and collection not to exceed two thousand dollars ($2,000) per year.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 8A - CALHOUN COUNTY MUNICIPALITIES.

Article 1 - Alexandria.



Article 2 - Anniston.

Part 1 - Downtown Development Authority.

Section 45-8A-20 - Legislative intent.

The revitalization and redevelopment of the central business district of the City of Anniston in Calhoun County develops and promotes for the public good and general welfare, trade, commerce, industry, and employment opportunities and promotes the general welfare of the city and state by creating a climate favorable to the location of new industry, trade, and commerce, and the development of existing industry, trade, and commerce. Revitalization and redevelopment of such central business district by financing projects under this part will develop and promote for the public good and general welfare, trade, commerce, industry, and employment opportunities and will promote the general welfare of the city and state. It is therefore in the public interest and is vital to the public welfare of the people of Anniston and of Alabama, and it is hereby declared to be the public purpose of this part, to so revitalize and redevelop the central business district of the City of Anniston.



Section 45-8A-20.01 - Definitions.

The following words and phrases used in this part, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) "Applicant" means a natural person who files a written application with the governing body of the city in accordance with the provisions of Section 45-8A-20.03.

(2) "Authority" means the Anniston Downtown Development Authority, a public corporation organized pursuant to the provisions of this part.

(3) "Authorizing resolution" means a resolution adopted by the governing body of the city in accordance with the provisions of Section 45-8A-20.03, that authorizes the corporation of the authority.

(4) "Board" means the board of directors of the authority.

(5) "Bonds" means and shall include bonds, notes, and certificates representing an obligation to pay money.

(6) "City" means the City of Anniston, Alabama.

(7) "Director" means a member of the board of the authority.

(8) "Downtown development area" means the central business district of the city as established by ordinance of the city council.

(9) "Governing body" means, with respect to the city, its city council, board of commissioners, or other like governing body.

(10) "Incorporators" means the persons forming a public corporation organized pursuant to the provisions of this part.

(11) "Person" unless limited to a natural person by the context in which it is used, includes a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state, or of a county or municipality.

(12) "Principal office" means the place at which the certificate of incorporation and amendments thereto, the bylaws and the minutes of the proceedings of the board of the authority are kept.

(13) "Project" means interests in land, buildings, structures, facilities, or other improvements located or to be located within the downtown development area, and any fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of the development of trade, commerce, industry, and employment opportunities in downtown development area. A project may be for any industrial, commercial, business, office, parking, utility, residential (including without limitation homes, apartments, townhouses, condominiums, hotels, and motels) or other use, provided that a majority of the members of the authority determine, by a resolution duly adopted, that the project and such use thereof would further the public purpose of this part.

(14) "State" means the State of Alabama.



Section 45-8A-20.02 - Use of phrases.

The following provisions shall be applied wherever appropriate herein:

"Herein," "hereby," "hereunder," "hereof," and other equivalent words refer to this part as an entirety and not solely to the particular section or portion thereof in which any such word is used.

The definitions set forth in Section 45-8A-20.01 shall be deemed to include both singular and plural and to cover all genders.



Section 45-8A-20.03 - Filing of application; authorization of incorporation by governing body of city.

(a) The authority may be organized pursuant to the provisions of this part. In order to incorporate such a public corporation, any number of natural persons, not less than three, who are duly qualified electors of the city, shall first file a written application with the governing body of the city, which application shall:

(1) Contain a statement that the applicants propose to incorporate the authority pursuant to the provisions of this part;

(2) State the proposed location of the principal office of the authority, which shall be within the corporate limits of the city;

(3) State that each of the applicants is a duly qualified elector of the city; and

(4) Request that the governing body of the city adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 45-8A-20.04.

(b) Each such application shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate. As promptly as may be practicable after the filing of the application with it in accordance with the provisions of this section, the governing body of the city shall review the contents of the application, and shall adopt a resolution either (1) denying the application or (2) declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with the provisions of Section 45-8A-20.04. The governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon the application is taken.



Section 45-8A-20.04 - Procedure to incorporate; contents and execution of certificate of incorporation.

(a) Within 40 days following the adoption of the authorizing resolution the applicants shall proceed to incorporate the authority by filing for record in the office of the Judge of Probate of Calhoun County a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided.

(b) The certificate of incorporation of the authority shall state:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the city;

(2) The name of the authority, which shall be "The Anniston Downtown Development Authority";

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to the provisions of Section 45-8A-20.19, that fact shall be stated);

(4) The name of the city together with the date on which the governing body thereof adopted the authorizing resolution;

(5) The location of the principal office of the authority, which shall be within the corporate limits of the city;

(6) That the authority is organized pursuant to the provisions of this part; and

(7) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this part or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it (1) a copy of the application as filed with the governing body of the city in accordance with the provisions of Section 45-8A-20.03, and (2) a certified copy of the authorizing resolution adopted by the governing body of the city. Upon the filing for record of the said certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 45-8A-20.05 - Amendments to certificate of incorporation.

(a) The certificate of incorporation of the authority incorporated under the provisions of this part may at any time and from time to time be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include any matters which might have been included in the original certificate of incorporation.

(b) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chairman of the board and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the city, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the resolution adopted by the board proposing the amendment to the certificate of incorporation, together with such documents in support of the application as the chairman may consider appropriate. As promptly as may be practicable after the filing of the application with the governing body of the city pursuant to the foregoing provisions of this section, that governing body shall review the application and shall adopt a resolution either denying the application or authorizing the proposed amendment. Such governing body shall also cause a copy of the application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken.

(c) Within 40 days following the adoption by the governing body of the city of a resolution approving the proposed amendment the chairman of the board of the authority and the secretary of the authority shall sign, and file for record in the office of the Judge of Probate of Calhoun County a certificate in the name of and in behalf of the authority under its seal reciting the adoption of the respective resolutions by the board and by the governing body and setting forth the proposed amendment. The judge of probate for such county shall thereupon record such certificate in an appropriate book in his or her office. When such certificate has been so filed and recorded, such amendment shall become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of the authority shall be amended except in the manner provided in this section.



Section 45-8A-20.06 - Board of directors.

Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of seven directors who shall be elected by the governing body of the city for staggered terms as hereinafter provided. The governing body of the city shall specify for which term each director is elected. The initial term of office of two directors shall be two years each. The initial term of office of two directors shall be four years each. The initial term of office of three directors shall be six years. Thereafter, the term of office of each such director shall be six years. If at the expiration of any term of office of any director, a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his or her successor shall be so elected. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the city. No officer or employee of the state or of any county or municipality shall, during his or her tenure as such officer, be eligible to serve as a director. Each director must be a duly qualified elector of the city. Directors shall be eligible for reelection. Each director shall be reimbursed for expenses actually incurred by him or her in and about the performance of his or her duties. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama of 1901, and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 45-8A-20.07 - Officers of the authority.

The officers of the authority shall consist of a chairman, vice chairman, secretary, treasurer, and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may, but need not, be held by the same person. The chairman and vice chairman of the authority shall be elected by the board from the membership thereof: The secretary, the treasurer, and any other officers of the authority may, but need not, be members of the board and shall also be elected by the board. The chairman, vice chairman, secretary, and treasurer of the authority shall also be the chairman, vice chairman, secretary, and treasurer of the board, respectively. Prior to receipt by the authority of any tax revenues from the city, any county, state or federal governments, the treasurer of the authority shall provide evidence to the governmental entity from which the funds are to be received of procurement of a fidelity bond in an amount equal to or greater than the amount of tax funds to be received and that the company issuing the bond is qualified to issue fidelity bonds in the State of Alabama.



Section 45-8A-20.08 - Powers of authority.

(a) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be perpetuity, subject to the provisions of Section 45-8A-20.19) specified in its certificate of incorporation;

(2) To sue and be sued in its own name and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise and to refinance existing indebtedness on, improve, maintain, equip, and furnish one or more projects, including all real and personal properties which the board of the authority may deem necessary in connection therewith, regardless of whether or not any such projects shall then be in existence;

(6) To lease to others any or all of its projects and to charge and collect rent therefor, and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof;

(7) To sell, exchange, donate, or convey and to grant options to any lessee to acquire any of its projects and any or all of its properties whenever its board shall find any such action to be in furtherance of the purposes for which the authority was organized;

(8) To issue its bonds for the purpose of carrying out any of its powers;

(9) To mortgage and pledge any or all of its projects or any part or parts thereof, as security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof;

(10) To execute and deliver, in accordance with the provisions of this section and Section 45-8A-20.09, mortgages and deeds of trust and trust indentures, or either;

(11) To finance (by loan, grant, lease, or otherwise), construct, erect, assemble, purchase, acquire, own, repair, remodel, renovate, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage projects and to pay the cost of any project from the proceeds of bonds, or any other funds of the authority, or from any contributions or loans by persons, corporations, partnerships (limited or general), or other entities, all of which the authority is hereby authorized to receive and accept and use;

(12) To issue and use the proceeds thereof for the purpose of paying, or loaning the proceeds thereof to pay all or any part of the cost of any project and otherwise to further or carry out the public purpose of the authority and to pay all costs of the authority incident to, or necessary and appropriate to, furthering or carrying out such purpose;

(13) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, public or private, for loans, grants, guarantees, or other financial assistance in furtherance of the authority's public purpose and to accept and use the same upon such terms and conditions as are prescribed by such federal, state, county, or municipal government or agency or other source;

(14) To enter into agreements with the federal government or any agency thereof to use the facilities or the services of the federal government or any agency thereof in order to further or carry out the public purposes of the authority;

(15) To contract for any period with the State of Alabama state institutions or any city, town, municipality, or county of the state for the use by the authority of any facilities or services of the state or any such state institution, city, town, municipality, or county, or for the use by any state institution or any city, town, municipality, or county of any facilities or services of the authority, provided such contracts shall deal with such activities and transactions as the authority and any such political subdivision with which the authority contracts are by law authorized to undertake;

(16) To extend credit or make loans to any person, corporation, partnership (limited or general), or other entity for the costs of any project or any part of the costs of any project, which credit or loans may be evidenced or secured by loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, or such other instruments, or by rentals, revenues, fees, or charges, upon such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans including provision for the establishment and maintenance of reserve funds, and, in the exercise of powers granted hereby in connection with any project, the authority shall have the right and power to require the inclusion in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument of such provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of a project, and such other terms and conditions, as the authority may deem necessary or desirable;

(17) To acquire, accept, or retrain equitable interests, security interests or other interests in any real property, personal property or fixtures by loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any monies loaned or credit extended by the authority;

(18) To appoint, employ, contract with, and provide for the compensation of, such officers, employees, and agents, including but without limitation to engineers, attorneys, contractors, consultants, and fiscal advisors, as the board shall deem necessary for the conduct of the business of the authority;

(19) To provide for such insurance as the board may deem advisable;

(20) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder;

(21) To require payments in lieu of taxes to be made by the lessee of the project to either the authority or the city;

(22) To receive and use the proceeds of any tax levied by a municipal corporation to pay the costs of any project or for any other purpose for which the authority may use its own funds pursuant to this part;

(23) To encourage and promote the improvement and revitalization of the downtown development area and to make, contract for or otherwise cause to be made long-range plans or proposals for the downtown development area in cooperation with the city or Calhoun County;

(24) To exercise any power granted by the laws of the State of Alabama to public or private corporations which is not in conflict with the public purpose of the authority; and

(25) To do all things necessary or convenient to carry out the powers conferred by this part.

(b) All projects of the authority shall be located wholly within the corporate limits of the city and shall be in the downtown development area, which area shall be established by an ordinance of the city governing body.



Section 45-8A-20.09 - Bonds of authority.

(a) Source of payment. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the board of its projects or of any thereof as may be designated in the proceedings of the board under which the bonds shall be authorized to be issued.

(b) Pledge of revenues, receipts, and other security. The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the same may be payable and may be secured by a mortgage and deed of trust or trust indenture conveying as security for such bonds all or any part of the property of the authority from which the revenues or receipts so pledged may be derived.

The resolution under which the bonds are authorized to be issued and any such mortgage and deed of trust or trust indenture may contain any agreements and provisions respecting the operation, maintenance, and insurance of the property covered by the mortgage and deed of trust or trust indenture, the use of the revenues and receipts subject to such mortgage and deed of trust or trust indenture, the creation and maintenance of special funds from such revenues and receipts, the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made, and the rights and remedies available in the event of default as the board shall deem advisable and which are not in conflict with the provisions of this part. Each pledge, agreement, mortgage, and deed of trust or trust indenture made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust or trust indenture executed as security therefor, the rights of any holder of the bonds may be enforced by mandamus, the appointment of a receiver, or either of the remedies, and foreclosure of such mortgage and deed of trust or trust indenture may, if provided for in the instrument, be had.

(c) Execution. All bonds issued by the authority shall be signed by the chairman of its board and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chairman of its board; provided, that a facsimile of the signature of one, but not both, of the officers may be printed or otherwise reproduced on any such bonds in lieu of his or her manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chairman of the board may be printed or otherwise reproduced on any such interest coupons in lieu of his or her manually signing the same.

(d) General provisions respecting form, interest rate, maturities, sale, and negotiability of bonds. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The authority may pay all expenses, premiums, and commissions in connection with any financing done by it. All bonds, except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(e) Nature of obligation and source of payment. All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or of any county or of the city; provided that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of its revenues and receipts of the authority specified in the proceedings authorizing those bonds.

(f) Eligibility for investment. Bonds of the authority are hereby made legal investments for executors, administrators, trustees, and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.



Section 45-8A-20.10 - Proceeds from the sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the use of bond proceeds to establish reserve funds as security for the payment of the principal of (and premium, if any) and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to (1) the fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds, and (2) except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.



Section 45-8A-20.11 - Refunding bonds.

Any bonds issued by the authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any such refunding bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this part and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board.

Any refunding bonds issued by the authority shall be issued and may be secured in accordance with the provisions of Section 45-8A-20.09.



Section 45-8A-20.12 - Notice of bond resolution.

Upon the adoption by the board of the authority of any resolution providing for the issuance of bonds, such authority may, in its discretion, cause to be published once a week for two consecutive weeks, in a newspaper published or having a general circulation in the city, a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of such authority: "The Anniston Downtown Development Authority, a public corporation under the laws of the State of Alabama, on the ___ day of __________, authorized the issuance of $ ______ principal amount of bonds of the public corporation for purpose authorized in the act of the Legislature of Alabama under which the public corporation was organized. Any action or proceeding questioning the validity of the bonds, or the pledge and the mortgage and deed of trust or trust indenture to secure the same, or the proceedings authorizing the same, must be commenced within 30 days after the first publication of this notice." A newspaper shall be deemed to be published in the city, within the meaning of this section, if its principal editorial office is located in the city.

Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds, referred to in the notice or to contest the validity of any such bonds, or the validity of any pledge and mortgage and deed of trust or trust indenture made therefor, must be commenced within 30 days after the first publication of such notice. After the expiration of the period no right of action or defense questioning or attacking the validity of the proceedings or of the bonds or the pledge or mortgage and deed of trust or trust indenture shall be asserted, nor shall the validity of the proceedings, bonds, pledge, mortgage, and deed of trust or trust indenture be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 45-8A-20.13 - Exemption from taxation.

The authority formed under this part the property and income of the authority (whether used by it or leased to others), all bonds issued by the authority, the income from such bonds or from any other sources, the interest and other profits from such bonds enuring to and received by the holders thereof, conveyances by and to the authority and leases, mortgages, and deeds of trust by and to the authority shall be exempt from all taxation in the state. The authority shall not be obligated to pay any fees, taxes, or costs to the Judge of Probate of Calhoun County in connection with its incorporation or with any amendment to its certificate of incorporation or otherwise or to any judge of probate of any county in connection with the recording by it of any document or otherwise, the authority being hereby exempted from the payment of any such fees, taxes, and costs. No license or excise tax may be imposed by any authority with respect to the privilege of engaging in any of the activities authorized by this part, provided, however, that nothing contained in this section shall be construed to exempt the property of the authority from any ad valorem taxes levied by the State of Alabama or exempt the authority from sales and use taxes levied by the state but this proviso shall only apply to such taxes levied by the state and shall not apply to such taxes levied by any county, municipality, or other political subdivision.



Section 45-8A-20.14 - Liability of city.

The city shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the city within the meaning of any constitutional or statutory provision whatsoever.



Section 45-8A-20.15 - Exemption from usury and interest laws.

The authority shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8.



Section 45-8A-20.16 - Exemption from competitive bid laws.

The authority and all contracts made by it shall be exempt from the laws of the State of Alabama requiring competitive bids for any contract to be entered into by municipalities or public corporations authorized by them, including, but without limitation to, the provisions of Article 3 of Chapter 16 of Title 41.



Section 45-8A-20.17 - Freedom of authority from state supervision and control.

This part is intended to aid the state through the furtherance of the purposes of the part by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this part, no proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the issuance of any bonds, the execution of any mortgage, and deed of trust or trust indenture, or the exercise of any other of its powers by the authority. Neither a public hearing nor the consent of the State Department of Finance shall be a prerequisite to the issuance of bonds by the authority. The authority shall hold a public hearing before approving or obligating the expenditure of any tax revenues received by the authority from the city, any county, the state, or federal governments. Such notice shall be advertised in a newspaper of general circulation in Calhoun County, Alabama, and the notice shall be published not less than seven days prior to the hearing.



Section 45-8A-20.18 - Earnings of the authority.

The authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event a board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the city.



Section 45-8A-20.19 - Dissolution of the corporation and vesting of title to property in the city.

At any time when the authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record a certified copy of the resolution in the office of the Judge of Probate of Calhoun County, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to the city.



Section 45-8A-20.20 - Existence of the authority to prevent incorporation of another by the city.

The existence of the authority incorporated under the provisions of this part shall prevent the subsequent incorporation hereunder of another authority pursuant to authority granted by this part.



Section 45-8A-20.21 - Power of eminent domain.

The authority is hereby granted the power of eminent domain and may exercise such power for the purpose of obtaining real property or any interest therein for any project it undertakes in the manner provided by law for the exercise of the power of eminent domain by municipalities.



Section 45-8A-20.22 - Loans, sales, grants, etc., of money property, etc. to authority by counties, municipalities, etc.

For the purpose of effecting the revitalization and redevelopment of the central business district of the city, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to or perform services for the benefit of the authority;

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, any interest therein and any franchise; and

(3) Do any and all things, whether or not specifically authorized in this article and not otherwise prohibited by law, that are necessary or convenient in connection with aiding and cooperating with the authority in its efforts to revitalize and redevelop the central business district of the city.






Part 2 - Education.

Section 45-8A-21 - Anniston City Board of Education.

(a) A school board as established by the City of Anniston, Alabama, shall be called "The Anniston City Board of Education." The board shall be composed of one member being elected from each of the wards in the city as defined in this section by a majority of the qualified electors voting who reside in each of the wards, and one member elected citywide.

(b) The initial school board districts for the elected members shall be geographically identical to the wards of the city council. If the boundaries of the wards for the election of the city council should be changed for any reason, the boundaries of the corresponding school board district shall automatically change accordingly without the necessity of further action by the Legislature.

(c) Candidates for each elected place on the board of education shall be at least 21 years of age, residents of the board of education district which they seek to represent on the board for at least 90 consecutive days immediately preceding the deadline date for qualifying as a candidate, and may not have a record of conviction for any crime involving moral turpitude. The qualification fee for the initial election to be held for the election of the members of the board shall be fifty dollars ($50) for each candidate. Thereafter, each candidate shall pay a qualifying fee in an amount prescribed by the Anniston City Council.

(d)(1) The Anniston City Council shall take necessary steps to ensure this act complies with the Federal Voting Rights Act of 1965, as amended.

(2) Within 10 days after the receipt of notification of compliance with the Voting Rights Act of 1965, as amended, and the provision of proper notice, the Anniston City Council shall call an initial election to elect the members of the board of education. The election for the Anniston City Board of Education may be held concurrent with other elections held within the city.

(3) The initial election and the initial run-off election, if necessary, and all subsequent elections held pursuant to this section shall be conducted, the vote canvassed, and the results declared in the same manner as provided for the election of members of the city council, unless otherwise required in this section.

(4) The initial elected members of the board of education shall assume office immediately upon their qualification. The initial elected members of the board shall serve an initial term of office which shall expire at the same time as the expiration of the current term of office of the current city council.

(5) Upon completion of the initial term of office of members of the city board of education, succeeding elected members shall be elected at the same time and in the same manner as the city council. All succeeding members shall assume office at the same time and for the same term as the city council.

(e)(1) Upon the assumption of office of the initial members of the board of education, the Anniston City Board of Education as provided in subsection (a) shall be constituted. At this time, the terms, powers, duties, responsibilities, and emoluments of office of the prior members of the board of education shall end.

(2)a. Upon assumption of office of the members of the board of education as provided by this section, these members shall have the powers, authority, duties, and responsibilities as are otherwise provided by law for members of city boards of education as set forth in Chapter 11, commencing with Section 16-11-1, of Title 16.

b. At the first meeting after the board takes office and each year thereafter, the board shall select a chair from among its members. The chair shall preside over meetings of the board and shall possess the same powers and duties as other members of the board.

c. All property, records, supplies, and equipment of the prior board of education shall be vested in the succeeding board.

(3) The establishment of the board of education as provided in this section shall not affect or impair any of the following:

a. Existing rights or privileges of employees of the board including, but not limited to, employment, personnel, salary, and retirement rights and privileges.

b. Existing contractual obligations of the board of education.

c. Existing civil and criminal actions.

(f) A vacancy in the board of education shall be filled by appointment by a majority of the members of the Anniston City Council for the unexpired term. If the vacancy is not filled by the Anniston City Council within 30 days, the State Superintendent of Education shall fill the vacancy by appointment. The city superintendent of education shall notify the State Superintendent of Education when a vacancy on the city board of education has not been filled within 30 days.

(g) The compensation for the members of the board of education shall be three hundred dollars ($300) per month to be paid from city school system funds. The board may change this amount by majority vote, which change may be made not later than six months prior to the deadline for qualification of candidates for seats on the board of education. Thereafter, the compensation as set by the board from time to time shall be in effect for successor boards.






Part 3 - Employees.

Division 1 - Civil Service.

Section 45-8A-22 - Applicability.

This subpart shall apply only in the City of Anniston in Calhoun County.



Section 45-8A-22.01 - Definitions.

As used in this subpart, the following words have the following meanings:

(1) APPOINTING AUTHORITY. The city manager or as otherwise authorized pursuant to Section 45-8A-23.091.

(2) BOARD. The civil service board created by this subpart.

(3) CITY. The City of Anniston in Calhoun County.

(4) CIVIL SERVICE EMPLOYEE. Any person who is employed in the service of the city in the police department or fire department.

(5) GRANDFATHERED EMPLOYEE. Any person who is employed in the service of the city on April 2, 2014, in a position that is subject to the civil service system. A person to whom this subdivision applies shall remain a civil service employee for the purposes of this subpart unless the employee accepts a promotion or employment in a different position with the city, without regard to whether the different position was formerly subject to the civil service system, or unless the employee voluntarily opts-out of the civil service system through proper notice, as set forth in this subpart.



Section 45-8A-22.02 - Exemptions; opting out.

(a) The provisions of this subpart shall not apply to the following: (1) Elective officers; (2) members of appointive boards, commissions, and committees; (3) all employees of the city board of education engaged in the profession of teaching or in supervising teaching in the public schools; (4) attorneys, physicians, surgeons, nurses, and dentists employed in their professional capacities; (5) the judge of any court; (6) independent contractors receiving their remuneration from public funds under contracts awarded by competitive bidding; (7) any person whose employment is subject to the approval of the United States government or any agency thereof; (8) the secretary of the chief executive officer of the city; (9) the following employees of the Anniston Museum of Natural History: Director, assistant director for programs and marketing, museum business manager, curator of natural history, curator of exhibits, artist II, artist I, assistant preparator, exhibit fabricator, naturalist, registrar, public relations coordinator, museum building and grounds supervisor, museum technician, museum horticulturist, museum display technician, and preparator and any new classifications in the exempt category of employment which are created by the Anniston Museum Board.

(b) The provisions of the civil service system provided in this subpart shall not apply to any person employed by the city except civil service employees and grandfathered employees.

(c) A grandfathered employee who remains a civil service employee, at his or her discretion, may opt-out of the civil service system by submitting a signed and verified written notice to his or her appointing authority and a copy to the board, attesting to all of the following:

(1) That the employee is knowingly and voluntarily withdrawing from the civil service system.

(2) That the employee understands and acknowledges that his or her withdrawal is permanent and irrevocable.

(3) That the employee understands and acknowledges that he or she permanently and irrevocably relinquishes his or her status as a grandfathered employee, together with any and all rights and privileges afforded by the board or its rules.

(4) That the employee has relied upon his or her own judgment in an exercise of his or her own free will and has not been coerced, threatened, or otherwise forced to withdraw from the civil service system.

(d) The employee's withdrawal from the civil service system shall take effect immediately upon his or her delivery of notice, in accordance with subdivision (c), at which time the employee shall be subject to the personnel policies and procedures adopted by the city council.



Section 45-8A-22.03 - Civil service rules and regulations.

All civil service employees and grandfathered employees of the city shall be governed by civil service rules and regulations prescribed in or promulgated pursuant to this subpart, administered by a civil service board, the creation of which is provided for in Section 45-8A-22.04. Present civil service employees and grandfathered employees shall remain in their respective employments during good behavior; but nothing herein shall be construed to prevent or preclude the removal of an employee for cause in the manner hereinafter provided; and such employees, except for appointment, shall be subject fully to the provisions of this subpart.



Section 45-8A-22.04 - Civil Service Board.

There shall be the Civil Service Board of the City of Anniston, which shall be composed of three members. The members serving on October 2, 1975, shall serve out the terms for which they, respectively, have been theretofore appointed. Their successors, each, shall be appointed for terms of six years by the senator and the representative representing the City of Anniston in the Alabama Legislature. No person shall be appointed to the board who is not a resident and qualified elector of the City of Anniston and over the age of 21 years. No member of the board shall hold any office of profit under the city. If any person actively solicits a position on the civil service board, that shall disqualify him or her from being appointed. Members of the board shall take the constitutional oath of office, which shall be filed in the office of the judge of probate. Vacancies on the board shall be filled, within 30 days after the vacancy occurs, for the unexpired term by the senator and the representative representing the City of Anniston in the Alabama Legislature in the same manner as original appointments. The members of the board shall elect a chairman and secretary from among their number. Any member of the board who becomes a candidate for or is elected to another public office vacates his or her office as a member of the board, and the mayor or other chief executive officer of the City of Anniston shall forthwith notify the senator and the representative, representing the City of Anniston in the Alabama Legislature, who shall fill the vacancy as provided in this section.



Section 45-8A-22.05 - Expense allowances.

The members of the board of the civil service commission of any city which has a civil service commission in any county having a population of not less than 95,000 nor more than 130,000 according to the last or any subsequent federal decennial census shall receive an expense allowance as follows: the chair shall receive two hundred dollars ($200) per month, and the other members shall receive one hundred twenty-five dollars ($125) per month. The expense allowance shall be paid from funds of the city on order of the board in the same manner as other city salaries and expenses and shall be in lieu of all other compensation and expenses provided members of the board by general, special, or local law. The board shall appoint clerical assistance and engage legal counsel of its own choice.



Section 45-8A-22.06 - Meetings.

The board shall fix the times for its regular meetings; and it may hold special, adjourned or call meetings at any time. A majority of the members of the board shall constitute a quorum for the transaction of business. All meetings of the board shall be held in the city hall.



Section 45-8A-22.07 - Minutes; records.

The board shall keep minutes of its meetings and a record of all business transacted by it. Its records, except those the rules of the board require to be held confidential for reasons of public policy, shall be open for inspection by any resident of the city at all reasonable times.



Section 45-8A-22.08 - Rules and regulations.

The board shall have power to make rules and regulations applicable to civil service employees and, in part, to grandfathered employees, governing examinations, eligible registers, appointments, transfers, salaries, promotions, demotions, annual and sick leave, and such other matters as may be necessary to accomplish the purposes of this subpart. A rule or regulation of the board may be made effective only after a public hearing is held on the proposal thereof and after a certified copy thereof has been filed with the city clerk. All employees shall be appointed upon a non-partisan merit basis. There shall not be appointed, and the board shall not examine, any person who is not a citizen of the United States. With regard to civil service employees, the board shall: (1) Classify the different types of services to be performed in the service of the city; (2) prescribe qualifications, including those of education, training, and experience, for the appointees and incumbents of each class; (3) with the approval of the city council, fix a maximum and minimum salary for each class; and (4) allocate each position in the service to its proper class. It shall provide for the periodic rating of civil service employees and grandfathered employees according to their merit to determine whether they are maintaining standards of service. The board shall establish rules and regulations governing dismissals, suspensions, layoffs, terminations, and leaves of absence, and the severance of a civil service employee's and a grandfathered employee's relationship with the city shall be in accordance with such regulations.



Section 45-8A-22.09 - Salaries.

The salary to be paid each civil service employee and each grandfathered employee shall be determined by his or her appointing authority; but in every case the salary paid shall be within the pay plan and pay rules and regulations established by the board and shall be no more than the board approves. It shall be unlawful for any official or employee to draw or issue any warrant on the city treasury for the payment of salary to any civil service employee or grandfathered employee covered by the provisions of this subpart unless the warrant is in an amount authorized by the board to be paid such employee. A sum paid as salary contrary to the provisions of this section may be recovered in an action brought by any resident of the city against the official or employee who draws or issues the warrant, or against the sureties on his or her bond.



Section 45-8A-22.10 - Persons eligible and available for appointment; registers; examinations.

The board shall make and keep a register of all persons eligible and available for appointment to each class of position in the police department and fire department, ranked according to ability; it is provided, however, that no examination shall be given and no register kept for positions to be filled by persons designated by the board as common laborers. Layoffs available for reemployment in the police department and fire department shall be placed at the head of the proper present and subsequent eligible registers in the inverse order of their terminations. Civil service employees who voluntarily terminate their services may be granted reemployment status upon proper eligible registers under such circumstances and in such manner as may be provided for in the board's rules and regulations, subject, however, to stipulations of this section concerning layoffs. Persons desiring appointment to the police or fire department may file applications with the board, and the board, from time to time, shall conduct examinations to test the ability of such applicants. All qualified applicants shall be examined, and examinations shall be public, competitive, and, subject to limitations specified by the board as to age, residence, health, height, weight, habits, moral character, and other factors pertinent to ability to discharge the duties of the position, open to all citizens of the United States. Examinations shall be practical in character and shall relate to those matters which test the ability of the person examined to discharge intelligently the duties of the position for which he or she applies. In no case shall an appointment be made from an eligible register that is more than two years old, and no eligible register shall be the result of more than one examination.



Section 45-8A-22.11 - Vacancies filled from eligible register.

Whenever a vacancy exists in the police or fire department, it shall be filled by appointment of one of the five persons who rank highest on the appropriate eligible register of the board or by transfer within the service of the city from another position of the same class. Whenever a vacancy exists in the police or fire department that requires a promotion from within the police or fire department, it shall be filled by appointment of one of the three persons who rank highest on the appropriate eligible promotion register of the board. The ranking layoff of the same class shall be appointed in every instance. When the eligible list submitted by the board to the appointing authority contains less than five persons, the appointing authority may appoint from the list, but shall not be required to appoint from the list. In the event the appointing authority declines to appoint from an eligible list containing less than five persons, the appointing authority may request the board to abolish the eligible list. Whenever it is impossible for the board to certify eligible persons to a vacancy in the police or fire department, the board may authorize the appointing authority to fill the vacancy temporarily pending the establishment of an eligible register. The authorization shall not be given for longer than 120 days, and no such employees shall have status under this subpart. All appointments, other than temporary appointments, to the police and fire departments shall be probationary for one year from the date of appointment. A probationary subordinate employee of the police department and fire department may be discharged by his or her appointing authority for unsatisfactory service at any time before the expiration of the probationary period. if the action is approved by the board. A probationary civil service department head employee may be discharged or demoted similarly by his or her appointing authority upon approval by the board. After the expiration of the probationary period, an appointment of a civil service employee shall become permanent.



Section 45-8A-22.12 - Suspension of employee; hearing.

An appointing authority shall have authority to suspend a civil service employee or a grandfathered employee for any personal misconduct, or fact, affecting or concerning his or her fitness or ability to perform his or her duties in the public interest. In the event a civil service employee or a grandfathered employee is suspended for more than 30 days, he or she shall be entitled to a public hearing by the board upon written demand filed within five days from the date of the order of suspension. If, after hearing, the board determines that the action of the appointing authority was not with cause, the suspension shall be revoked.



Section 45-8A-22.13 - Removal, suspension, or discharge; appeal; charges; hearings, investigations, and proceedings.

(a) The appointing authority can remove, discharge, or demote any civil service employee or grandfathered employee provided that within five days a report in writing of such action is made to the board, giving the reason for such removal, discharge, or demotion. The civil service employee or grandfathered employee shall have 10 days from the time of notification of his or her discharge, removal, or demotion in which to appeal to the board. The board shall thereupon order the charges or complaint to be filed forthwith in writing and shall hold a hearing de novo on such charges. No permanent civil service employee or grandfathered employee, whose probationary period has been served, shall be removed, discharged, or demoted except for some personal misconduct, or fact, rendering his or her further tenure harmful to the public interest, or for some cause affecting or concerning his or her fitness or ability; and if such removal, discharge, or demotion is appealed to the board, then the same will become final only after a hearing upon written charges or complaint has been had and after an opportunity has been given him or her to face his or her accusers and be heard in his or her own defense. Pending a hearing on appeal, the affected civil service employee or grandfathered employee may be suspended; and after such hearing the board may order the civil service employee or grandfathered employee reinstated, demoted, removed, discharged, or suspended, or take such other disciplinary action as in their judgment is warranted by the evidence and under the law. Charges may be filed by any resident citizen of the city as follows: The charges must be in writing, must set forth succinctly the matters complained of, and must be sworn to before any member of the board or before any person authorized to administer oaths. Upon the receipt of such charges, the board, after due consideration, shall determine whether in its opinion it considers that the good of the service will be served by a trial thereon; and, if not, such charges may be dismissed by the board. If in the judgment of the board such charges are of a minor nature, such charges may be referred by the board to the appointing authority who shall make an investigation of the charges and make his or her recommendation to the board within such time as the board may prescribe, as to what disciplinary action, if any, should be taken. After such recommendation is made by the appointing authority and after due notice is given to the affected civil service employee or grandfathered employee of the receipt of such recommendation and the contents thereof, the board may, in its discretion, adopt and order executed the action recommended by the appointing authority, or any part thereof. However, if the complainant or the affected employee, or both of them, objects to the recommendation of the appointing authority, the board shall hold a public hearing de novo on the charges, and take such disciplinary action as in their judgment is warranted by the evidence and under the law. All hearings before the board shall be open to the public. All testimony given in all hearings before the board shall be taken down in shorthand by a stenographer. In all cases, the decision of the board shall be reduced to writing and entered in the record of the case. In all proceedings before the board, the city attorney may appear and prosecute all charges instituted by the appointing authority when requested or directed to do so by the appointing authority. It shall not be the duty of the city attorney to prosecute any charges brought by a private citizen. In all proceedings before the board, the city attorney may appear and represent the interests of the city, and he or she shall also give such legal advice and legal assistance to the board as may be requested by it.

The board and its specially authorized representatives shall have the power to administer oaths, take depositions, certify official acts, and issue subpoenas to compel the attendance of witnesses and production of papers necessary as evidence in connection with any hearing, investigation, or proceeding within the purview of this subpart. The chief of police or some other police officer of the city shall serve all processes of the board, and shall attend upon and preserve order at all public hearings conducted by the board. In case a person refuses to obey such subpoena, the board or its representative may invoke the aid of any circuit court in order that the testimony or evidence be produced. Upon proper showing, such court shall issue a subpoena or order requiring the person to appear before the board or its representative and produce all evidence and give all testimony relating to the matter in issue. A person who fails to obey such subpoena order may be punished by the court as for contempt. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the circuit courts of this state, which fees shall be paid from the treasury of the city.

(b) Any person aggrieved by a decision of the board may appeal such decision to the Circuit Court of Calhoun County in equity within 30 days from the rendition of such decision by the board. Review by the court shall be without a jury and be confined to the record, and to a determination of the questions of law presented; the board's findings of fact shall be final and conclusive.

(c) All cases pending before the civil service board provided by Title 62, Chapter 4 Article 8, Code 1940, on September 11, 1953, shall be transferred to the board herein provided for and the proceedings thereon shall be held and conducted hereafter in accordance with the provisions of this subpart.



Section 45-8A-22.14 - Political activity.

No employee shall make, solicit, or receive any assessment, donation, subscription, or contribution for any political purpose whatsoever, or be a member of a committee or an officer of a political party, or take any part in its management or affairs except to exercise his or her right as a citizen to express his or her opinion and cast his or her vote; no employee shall assist any candidate for nomination or election to public office, or make any public statement in support of or against any such candidate, or participate in any manner whatever in the campaign of any candidate in any general or primary election; and no employee shall receive any appointment or advancement as a reward for his or her support of a candidate for office or a political party; nor shall he or she be dismissed, suspended or reduced in rank or pay as punishment for his or her failure to support any candidate for political office.



Section 45-8A-22.15 - Compensation and expenses.

The compensation and all other expenses of the board arising under this subpart shall be paid from funds of the city on the order of the board in the same manner as other city salaries and expenses are paid. The total expenditures in any one year shall not exceed thirty-five thousand dollars ($35,000) without the approval of the city governing body. The city governing body shall provide the board an office in the city hall, which shall be suitably equipped and furnished for the needs of the board, and telephone service, postage, office supplies, and stationery.



Section 45-8A-22.16 - Dismissal for violations.

Any person in the service of the city by appointment under civil service rules or regulations who wilfully violates any of the provisions of this subpart, or any rule or regulation issued in pursuance thereof, shall be dismissed from service under the system and shall not be reappointed for two years.



Section 45-8A-22.17 - Violation a misdemeanor.

Any person who violates any of the provisions of this subpart shall be guilty of a misdemeanor.






Division 2 - Firemen and Police Retirement System.

Section 45-8A-22.60 - Applicability.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.61 - Creation of retirement fund and board.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.62 - Board membership.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.63 - Secretary-treasurer.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.64 - Trustee; exclusive management and control of fund; pensions and benefits.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.65 - Investment of fund for revenue purposes.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.66 - Reports.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.67 - List of retired police and firefighters.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.68 - Board's attorney.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.69 - Reasonable and necessary expenses.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.70 - Contributions to fund.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.71 - Participation in plan.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.72 - Participant eligibility for benefits.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.73 - Credit for military service.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.74 - Credit for continuous service - Retirement eligibility and benefit.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.75 - Credit for continuous service - Benefit amounts and limitations.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.76 - Retirement at age 60; benefit calculation.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.77 - Disability benefits; on-duty and off-duty injuries; hearings.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.78 - Termination of employment; return of contributions; participation in plan ceased.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.79 - Maximum benefits; limitations; adjustments.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.80 - Surviving spouse or child payments; designated beneficiary.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.81 - Optional benefit plans.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.82 - Partial lump sum option.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.83 - Death benefit.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.84 - Proof of marriage.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.85 - Distribution of benefits.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.86 - Eligible rollover distribution; direct rollover.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.87 - Termination of employment; return of contributions; return to employment.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.88 - Appeal of final decision of retirement board.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.89 - Exclusive use of assets of fund; vesting; forfeitures; highly compensated participants.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.90 - Actuary; reports.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.91 - Annual audits.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.92 - Insufficiency of funds.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.93 - Warrants for payment of money.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.94 - Protection of fund; exemptions.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.95 - Transfer, assignment, and conveyance of existing funds, etc., to police and firefighters retirement fund.

Repealed by Act 2012-484, §1, effective May 16, 2012.



Section 45-8A-22.96 - Construction.

Repealed by Act 2012-484, §1, effective May 16, 2012.






Division 3 - Police and Firefighters Retirement System.

Section 45-8A-22.100 - Applicability, the trust and the retirement board.

(a) This subpart shall apply only to the City of Anniston.

(b) Act 608 of the 1951 Regular Session (Acts 1951, p. 1045), as last repealed and reenacted by Act 2002-298 and Act 2002-304 of the 2002 Regular Session (Acts 2002, p. 815), now appearing as Section 45-8A-22.60 to Section 45-8A-22.96, is repealed and reenacted as provided herein.

(c) In connection with the regularly organized and paid police and fire departments of the City of Anniston, a City of Anniston Police and Firefighters Retirement Trust (the "trust"), for the persons hereafter named, shall be funded and maintained in the manner hereinafter provided. In connection with the trust, the retirement board (the "retirement board") shall be responsible for the general administration and proper operation of the City of Anniston Police and Firefighters Retirement Plan (the "plan").



Section 45-8A-22.101 - Retirement board membership; secretary-treasurer.

(a) Retirement Board.

(1) The retirement board shall be composed of five members:

a. One member shall be elected by the retirees and surviving spouses of retirees of the plan.

b. One member shall be a member of the City of Anniston Fire Department ("fire department") elected by the members of the fire department.

c. One member shall be a member of the City of Anniston Police Department ("police department") elected by the members of the police department.

d. One member shall be the City of Anniston Finance Director.

e. One member shall be appointed by the City Council of the City of Anniston and such member shall be a qualified elector in the City of Anniston and shall not be an individual who is a member or the spouse, child, parent, sibling, or in-law of a member currently represented on the retirement board.

(2) The member elected by the retirees and surviving spouses of retirees of the plan, the member elected by the members of the fire department, and the member elected by the members of the police department each shall serve for a term of three years, and such terms shall be staggered such that the terms of the members do not expire simultaneously. Any vacancy on the retirement board shall be filled for the unexpired term in the same manner that the position was previously filled. A member of the retirement board may resign by delivering a written resignation to the retirement board.

(3) The members of the retirement board shall elect one of their members as chair (the "chair").

(4) Three members of the retirement board shall constitute a quorum for the transaction of all business.

(5) Three votes shall be necessary for a decision by the retirement board; provided, however, four votes shall be necessary for:

a. a decision by the retirement board that materially affects the terms of the plan or materially affects the benefits offered hereunder, or

b. a decision by the retirement board made pursuant to Section 45-8A-22.109(b), Section 45-8A-22.113(d), Section 45-8A-22.116(a)(2)b., or Section 45-8A-22.119(a)(2)c.

(6) The members of the retirement board shall serve without compensation.

(7) The actual and reasonable cost incurred by members of the retirement board for travel, meals, gratuities, lodging, and registration fees for any seminars or programs attended by the members provided, however, that the retirement board shall approve in advance the retirement board member's participation in any seminar or program as being related to the retirement board member's performance of his or her duties under the plan in the management of the plan. Within 30 days of the retirement board member attending such seminar or program, receipts for such authorized expenses shall be submitted to the secretary-treasurer and must be approved by the retirement board. If the expenditures, or any portion thereof, are not approved by the retirement board, the member shall not be reimbursed for the expenditures, or if he or she has been advanced such funds, he or she shall immediately repay the funds to the secretary-treasurer. Such expenses described herein shall be limited to three thousand dollars ($3,000) per retirement board member each calendar year.

(b) Secretary-Treasurer. The City of Anniston clerk shall serve as the secretary and the treasurer (the "secretary-treasurer") to the retirement board. The secretary-treasurer shall receive as compensation for his or her services an amount to be fixed from time to time by the retirement board which is to be paid on the first day of each month by a warrant drawn upon the trust as other warrants are drawn upon the trust. The secretary-treasurer shall be responsible for maintaining the records of all monies belonging to the trust and evidence of all securities and other things of value belonging to the trust. He or she, before taking office as secretary-treasurer, shall make bond, in an amount to be fixed from time to time by the retirement board and approved by the chair, with a surety company authorized to do business in the State of Alabama for the faithful performance of his or her official duties and for the faithful accounting for all monies, securities, and other things of value which may come into his or her possession relating to the trust. The premiums on the bond shall be paid out of the trust. He or she shall keep the monies of the trust in a separate account or accounts that shall show at all times the true condition of the trust. Upon his or her resignation or removal from office, the secretary-treasurer shall surrender and deliver to his or her successor all bonds, securities, unexpended monies, properties, and assets which are in his or her hands relating to the trust. The secretary-treasurer shall keep a full and complete record of all proceedings of the retirement board and perform such other duties as may be imposed upon him or her by the retirement board. He or she shall keep a record of the terms of office of each member of the retirement board and shall notify the electing body or bodies not less than 30 days nor more than 60 days prior to the date that an election of a member or members should be held.



Section 45-8A-22.102 - Powers and duties of the retirement board..

(a) The retirement board shall be responsible for the general administration and proper operation of the plan and shall administer the plan for the exclusive benefit of participants and their beneficiaries, subject to the terms of the plan. The retirement board shall administer the plan in accordance with its terms and shall have the power and discretion to construe the terms of the plan and this subpart and to determine all questions arising in connection with the administration, interpretation, and application of the plan. Any such determination by the retirement board shall be conclusive and binding upon all persons.

(1) The retirement board shall have all powers necessary or appropriate to accomplish the retirement board's duties under the plan, including, but not limited to, the following:

a. To determine all questions relating to the eligibility of a sworn police officer or a sworn firefighter of the City of Anniston to participate or remain a participant hereunder and to receive benefits under the plan.

b. To hear and, except as otherwise provided herein, make final decisions regarding all applications for benefits under the plan.

c. To compute and certify the amount and the kind of benefits to which any participant shall be entitled hereunder.

d. To maintain all necessary records for the administration of the plan.

e. To establish rules and regulations for the administration of the plan and the trust as are consistent with this subpart and the terms hereof.

f. To exercise any investment discretion in a manner designed to accomplish specific objectives related to the plan's long-term and short-term liquidity needs.

g. To, by written agreement or designation, appoint at its option an investment manager, qualified under the Investment Company Act of 1940, as amended, investment adviser, or other agent to provide direction regarding any or all plan assets. Such appointment shall specifically identify the plan assets with respect to which the investment manager or other agent shall have authority to direct the investment.

h. To establish an investment policy.

i. To hold meetings at least once per calendar quarter or upon the call of the chair.

(2) Failure of the retirement board to follow any provisions or procedures in the plan shall not constitute a waiver of any provision or procedure contained herein.

(b) The retirement board may allocate responsibilities among its members and may delegate responsibilities to authorized third parties. The retirement board may appoint counsel, specialists, advisers, agents, including non-fiduciary agents, and other persons as the retirement board deems necessary or desirable in connection with its administration of the plan, including, but not limited to, agents and advisers to assist with the administration and management of the plan, and thereby to provide, among such other duties as the retirement board may appoint, assistance with maintaining plan records and the providing of investment information to the plan's investment fiduciaries.

(c) In addition to the general powers and responsibilities otherwise provided for in the plan, the retirement board shall be empowered to appoint and remove the trustee from time to time as it deems necessary for the proper administration of the plan to ensure that the plan is being operated for the exclusive benefit of the participants and their beneficiaries in accordance with the terms of the plan, this subpart, and the Internal Revenue Code.



Section 45-8A-22.103 - Trustee; pensions and benefits.

(a) The retirement board or the person or entity appointed by the retirement board and named as trustee in any separate trust forming a part of the plan shall serve as the trustee of the trust (the "trustee"). It may adopt and enforce necessary rules and regulations to carry out the purposes of the plan and enable it to properly manage and administer the trust, including employing investment counselors and agents to invest and manage portions of the trust, as the retirement board may direct.

(b) When the actuary certifies that the necessary funds are available, the retirement board, in accordance with Section 45-8A-22.101, may increase the benefits provided for retirees by passing a written board resolution which declares that the monthly benefit paid to each retiree, surviving spouse, or other beneficiary of the retiree shall be increased by a flat dollar amount per month, increased by a flat dollar amount per year of active service per month, or increased to a minimum monthly amount. Additionally, the retirement board may pass a written board resolution to issue thirteenth checks, i.e., an additional payment each year equal to one month's benefits.



Section 45-8A-22.104 - Investment of the trust for revenue purposes.

(a) The retirement board and any investment manager it appoints is authorized to invest and reinvest the funds of the trust in all classes and forms of bonds, mortgages, common and preferred stocks, shares of investment companies or mutual funds, or any other investment. The retirement board is further authorized to hold, purchase, sell, assign, transfer, and dispose of any investment in which the funds of the trust previously have been invested as well as the proceeds thereof.

(b) No participant or employee of the City of Anniston shall have any direct interest in the gains or profits of any investment made by the retirement board nor shall any participant or employee of the City of Anniston become an endorser or surety or act in any manner as an obligor for monies loaned to or borrowed from the retirement board.



Section 45-8A-22.105 - Reports.

On a regular basis, but not less than annually, the retirement board shall provide a report to the City Council of the City of Anniston regarding the condition of the trust and shall cause such report to be published each year in a newspaper of general circulation published in the City of Anniston.



Section 45-8A-22.106 - List of retired police and firefighters.

There shall be kept by the secretary-treasurer a book to be known as the List of Retired Police and Firefighters. The book shall give a full and complete history and record of the action of the retirement board in retiring any and all persons under the plan, including, but not limited to, each name, the date of entering service of the fire department or the police department, the date of retirement or other separation, and the reason for the retirement or separation.



Section 45-8A-22.107 - Retirement board's attorney.

The retirement board shall be authorized to employ the services of such attorney as it deems appropriate to represent the interests of the plan and to pay as compensation for such attorney's services an amount to be approved by the retirement board. It shall be the duty of the retirement board's attorney to give such advice to the retirement board in all matters pertaining to the duties of the retirement board and the management of the trust whenever he or she is requested to do so; and the retirement board shall be authorized to hire the services of an attorney to represent and defend the retirement board as it deems necessary or appropriate in any actions that may be brought against it.



Section 45-8A-22.108 - Reasonable and necessary expenses.

The retirement board shall be authorized to pay out of the trust all benefits, expenses of administration, including the cost of advertising amendatory or supplementary legislation related to the plan, and other expenses arising hereunder, unless otherwise paid by the City of Anniston. Such expenses shall include expenses incident to the functioning of the retirement board, or any person or persons retained or appointed by any fiduciary incident to the exercise of their duties under the plan, including, but not limited to, fees of actuaries, accountants, attorneys, investment managers, and other specialists and their agents, and other costs of administering the plan. Until paid, the expenses shall constitute a liability of the trust.



Section 45-8A-22.109 - Contributions to the trust.

(a) The secretary-treasurer shall receive contributions to the trust that shall consist of the following:

(1) All of the money, securities, things of value, and assets belonging to any similar fund now being maintained by the City of Anniston.

(2) All money or properties that may be given or donated by any person, firm, association, or corporation for the uses and purposes for which the trust is created, and the retirement board may take by gift, grant, devise, or bequest, any money, personal property or real estate, or any interest therein or any right of property for the benefit of the trust.

(3) Participant Contributions.

a. Employee Contributions. Effective prior to October 1, 2002, 10 percent of each participant's monthly compensation, including overtime and any other pay, which shall be deducted from such compensation and paid to the secretary-treasurer on or before the tenth day each month next succeeding the month in which such compensation is earned.

b. Pick-Up Contributions.

1. City of Anniston Contributions on Behalf of Participants.

(i) Effective October 1, 2002, in lieu of employee contributions, the City of Anniston shall contribute on behalf of each participant an amount equal to 10 percent of the participant's compensation, such payment being sometimes hereinafter referred to as "pick-up contributions" in accordance with Internal Revenue Code Section 414(h)(2).

(ii) Effective on and after October 1, 2012, the City of Anniston shall contribute on behalf of each participant a pick-up contribution equal to 14 percent of the participant's compensation each payroll period.

2. The employee's compensation shall be reduced by the amount of the pick-up contribution, but the pick-up contribution shall not reduce the amount of his or her compensation for purposes of determining benefits hereunder. No employee shall have the option to opt-out of the pick-up contribution or to receive the pick-up contribution as described in this paragraph, directly instead of having it paid by the City of Anniston directly to the trust.

(4) City of Anniston Contributions.

a. Effective October 1, 2002, the City of Anniston shall contribute to the trust an amount equal to the participant contributions paid into the trust under subdivision (3)b.1.(i) out of the City of Anniston treasury, the payment to be made at the same time that the participant contributions described in subdivision (3)b.1.(i) are required to be paid.

b. Effective on and after October 1, 2012, subject to subsection (b), the City of Anniston shall contribute to the trust out of the City of Anniston treasury, such amounts that are sufficient to meet the normal cost of the plan and to amortize the plan's unfunded liability, if any, within 30 years. Furthermore, the net increase, if any, in the plan's unfunded liability arising from significant amendments to the plan, changes in actuarial assumptions, changes in funding methods, or actuarial gains or losses shall be amortized within 30 years.

(5) Public Utility Contributions.

a. Effective for fiscal years before October 1, 2012, each public utility, qualified to do business under the laws of the State of Alabama and selling electricity or electric current or natural gas or intra-city bus transportation or local exchange telephone service or telegraph service within the corporate limits and police jurisdiction of the City of Anniston ("public utility"), shall annually, on or before the first day of February, pay into the trust a sum equal to one-half of one percent of the gross revenues of such public utility from the sale of electricity or electric current or natural gas or intra-city bus transportation or local exchange telephone service or telegraph service within the corporate limits and police jurisdiction of the City of Anniston during the preceding fiscal year ("gross revenues"); however, the sum equal to one-half of one percent of the gross revenues of such public utilities shall be deducted from and offset against any privilege or license tax which the municipal corporation may by law impose upon such public utility. The payment required in this subsection shall be treated as a privilege or license tax and shall be subject to the provisions of Sections 11-51-128 and 11-51-129.

Accompanying such payment by each public utility there shall be filed with the secretary-treasurer a sworn statement by an officer or authorized agent of such public utility showing the amount of the gross revenue received by such public utility. Any such public utility which fails or refuses to comply with the provisions of this subsection shall forfeit to the trust the sum of one thousand dollars ($1,000) to be recovered in a civil action instituted in the name of the trust by the City of Anniston attorney.

b. Effective for fiscal years beginning on and after October 1, 2012, public utilities shall no longer contribute any gross revenues to the trust, and further, such public utilities shall no longer deduct from or offset against any privilege or license tax any gross revenues.

(b) Notwithstanding the foregoing and anything to the contrary herein, if the City of Anniston's contributions, as calculated in accordance with subsection (a)(4)b., equal or exceed three times, or are less than two times, the participants' contributions, as calculated in accordance with subsection (a)(3)b.1.(ii) ("contribution limitations"), or are reasonably expected to approach, based on reasonable actuarial assumptions or projections, or both, such contribution limitations, the retirement board may amend or modify pursuant to a written board resolution:

(1) Participants' contributions described in subsection (a)(3)b.1.(ii) or

(2) The City of Anniston's contributions described in subsection (a)(4)b., or both.



Section 45-8A-22.110 - Participation.

(a) Every individual who becomes employed by the City of Anniston, excluding any person who is employed as an independent contractor, as a sworn police officer or as a sworn firefighter shall become a participant ("participant") in the plan and shall make contributions to the trust in accordance with Section 45-8A-22.109.

(b) The City of Anniston shall withhold from all participants' compensation such participant contributions each payroll period and the aggregate amount so withheld shall be paid to the trustee to deposit in the trust. Participant contributions shall be paid beginning with a participant's first paycheck after becoming a sworn police officer or as a sworn firefighter as provided in subsection (a).



Section 45-8A-22.111 - Participant eligibility for benefits.

A participant's service with the City of Anniston as a sworn police officer or a sworn firefighter is used to determine the participant's eligibility for a benefit from the plan and the amount of benefits that the participant may be entitled to receive. Unless provided otherwise, service shall be based on a continuous period beginning on the first day of employment as a sworn police officer or a sworn firefighter and ending on the participant's date of retirement, or if earlier, his or her date of termination of employment or date of death. No service is credited for any partial years of service. If the participant's employment with the City of Anniston as a sworn police officer or a sworn firefighter terminates prior to becoming eligible for retirement, he or she will lose any service credited under the plan.



Section 45-8A-22.112 - Credit for military service.

(a) Qualified Military Service. The plan will grant continuous service in accordance with the Uniformed Services Employment and Reemployment Rights Act of 1994 ("USERRA"), 38 U.S.C. Sections 4301 through 4333, for a participant who is an employee immediately prior to the commencement of qualified military service, as defined in Code Section 414(u)(5), provided such participant:

(1) Provides the City of Anniston with advance written notice of the qualified military service.

(2) Has accumulated five years or less of qualified military service while employed with the City of Anniston.

(3) Returns to work or applies for reemployment within the applicable time period specified in subsections (b)(1) through (4).

(4) Has not been separated from the qualified military service with a disqualifying discharge or under other than honorable conditions.

(b) Time frame for Reemployment. Under USERRA, the time period in which a participant must return to work or apply for reemployment depends on the length of qualified military service. In general, those time periods are as follows:

(1) One day after a participant's qualified military service ends, if such service was less than 31 days.

(2) Fourteen days after a participant's qualified military service ends, if such service was more than 30, but less than 181 days.

(3) Ninety days after a participant's qualified military service ends, if such service was more than 180 days.

(4) If a participant is hospitalized for or recovering from an illness or injury that was incurred or aggravated during qualified military service, USERRA requires that such participant return to work or apply for reemployment with the City of Anniston as soon as he or she has recovered. Except as otherwise provided by USERRA, such recovery period cannot exceed two years.

(c) Plan Contributions. A participant returning from qualified military service who meets the requirements of subsections (a) and (b) shall have the right to make up his or her participant contributions for the period of qualified military service and thereby receive credit for continuous service equal to his or her period of qualified military service. Such participant must notify the retirement board within a reasonable period of time following reemployment of his or her desire to repay his or her participant contributions. Such contributions shall be made (1) in a lump sum payment or (2) over a period of time beginning with the participant's date of reemployment and extending three times the period of the participant's qualified military service, with such payment period not to exceed five years. No such payment may exceed the amount the participant would have been permitted or required to contribute had the participant remained continuously employed throughout the period of qualified military service.

For purposes of calculating participant contributions under this section, the participant's compensation during the period of qualified military service shall be computed as the compensation the participant would have received but for the period of qualified military service; provided, however, in the event that the determination of such compensation is not reasonably certain, the participant's compensation shall be calculated as the participant's average rate of compensation during the 12-month period immediately preceding the qualified military service, or, if shorter, the period of employment immediately preceding such period.

(d) Except as provided in this section, a participant shall not receive credited service for periods of absence from employment during which he or she receives no compensation from the City of Anniston.

(e) Notwithstanding any provision of the plan to the contrary, all contributions and benefits relating to qualified military service shall be made in accordance with applicable state and federal law, including, but not limited to, USERRA and the Internal Revenue Code, including those provisions created by the Heroes Earnings Assistance and Relief Tax (HEART) Act of 2008.



Section 45-8A-22.113 - Retirement eligibility and benefit.

(a) Participants Hired Before May 29, 1979. Subject to Section 45-8A-22.114, any person who was hired by the City of Anniston as a sworn police officer or sworn firefighter before May 29, 1979, and who has been in continuous service as a participant for a period of 20 years shall have a non-forfeitable right to a benefit and shall be entitled to retire and receive a monthly benefit from the plan in an amount equal to three percent of the average of his or her monthly compensation for the last three years preceding his or her retirement multiplied by the number of years of continuous service; provided, however, credit shall not be counted for continuous service in excess of 30 years.

(b) Participants Hired On and After May 29, 1979. Any participant who was hired by the City of Anniston as a sworn police officer or sworn firefighter on or after May 29, 1979, shall have a non-forfeitable right to a benefit to the extent described in this subsection (b), subject to subsections (c) and (d).

(1) A participant shall have a non-forfeitable right to a benefit if such participant has been in continuous service as a participant for a period of 20 years. Such participant shall be entitled to retire and receive a monthly benefit from the plan in an amount equal to the following:

a. Two and one-half percent of the average of his or her monthly compensation for the last three years preceding his or her retirement multiplied by the number of full years of continuous service beginning on or after October 1, 2012, plus

b. Three percent of the average of his or her monthly compensation for the last three years preceding his or her retirement multiplied by the number of full years of continuous service minus those full years of continuous service accounted for in subsection (b)(1)a.

Reduced by four percent for each year his or her total continuous service is less than 25 years.

Notwithstanding the foregoing, there shall be no reduction in a participant's monthly benefit described herein if such participant has been in continuous service for a period of at least 25 years. Credit shall not be counted for continuous service in excess of 30 years.

(2) A participant shall have a non-forfeitable right to a benefit if such participant was an active participant in the plan as of September 30, 2012, and will attain age 60 prior to being in continuous service as a participant for a period of 20 years. Such participant shall be entitled to retire and receive a monthly benefit from the plan in an amount equal to the following:

a. Two and one-half percent of the average of his or her monthly compensation for the last three years preceding his or her retirement multiplied by the number of full years of continuous service beginning on or after the participant attains age 60, plus

b. Three percent of the average of his or her monthly compensation for the last three years preceding his or her retirement multiplied by the number of full years of continuous service minus those full years of continuous service accounted for in subsection (b)(2)a.

Notwithstanding the foregoing, credit shall not be counted for continuous service in excess of 30 years.

(c) Seventy-Five Percent Limitation. Notwithstanding the foregoing, effective as of October 1, 2012, a participant's monthly benefit under this section shall not exceed 75 percent of his or her monthly compensation; provided, however, with respect to any participant whose accrued benefit may equal or exceed 75 percent of his or her monthly compensation as of October 1, 2012, his or her monthly benefit shall not exceed the participant's accrued benefit calculated as of the end of the first full year of continuous service beginning on or after October 1, 2012.

(d) Notwithstanding this section, if the City of Anniston's contributions meet the contribution limitations described in subsection (b) of Section 45-8A-22.109, or the City of Anniston's contributions are reasonably expected to approach, based on reasonable actuarial assumptions or projections, or both, such contribution limitations, the retirement board may amend or modify the provisions of this section pursuant to a written board resolution.



Section 45-8A-22.114 - Normal retirement age.

(a) Effective with respect to retirements that occur before October 1, 2012, the retirement board shall retire from service any participant who has attained age 60 years, and such participant shall be entitled to receive a monthly benefit from the plan equal to three percent of the average of his or her monthly compensation for the last three years preceding his or her retirement multiplied by the number of years of continuous service; provided, however, credit shall not be counted for continuous service in excess of 30 years.

(b) Effective with respect to retirements that occur on and after October 1, 2012, the retirement board shall retire from service any participant who has attained age 65 years, and such participant shall become fully vested and entitled to receive a monthly benefit from the plan calculated in accordance with Section 45-8A-22.113(b).



Section 45-8A-22.115 - Compensation for purposes of benefit calculations.

(a) Compensation. For purposes of calculating contributions to the plan in accordance with Section 45-8A-22.109 and benefits paid under the plan in accordance with Section 45-8A-22.113, Section 45-8A-22.116, and Section 45-8A-22.119, "compensation" shall include all of the following amounts:

(1) Regular salary, including accumulated vacation pay.

(2) Overtime pay.

(3) Longevity pay.

(4) Comp pay.

(5) Any differential wage payment, as defined in Code Section 3401(h)(2), generally relating to military pay.

Bonuses and paid accumulated sick leave, expense allowances, and any other non-regular forms of compensation are excluded.

(b) Compliance with Internal Revenue Code Section 401(a)(17). Compensation of each participant taken into account in determining benefit accruals in any plan year beginning after December 31, 2001, shall not exceed two hundred thousand dollars ($200,000), or such other amount provided in the Internal Revenue Code. Such amount shall be adjusted for increases in the cost of living in accordance with Internal Revenue Code Section 401(a)(17)(B), except that the dollar increase in effect on January 1 of any calendar year shall be effective for the calendar years beginning with such calendar year. For any short calendar year, the compensation limit shall be an amount equal to the compensation limit for the calendar year in which the calendar year begins multiplied by the ratio obtained by dividing the number of full months in the short calendar year by 12.



Section 45-8A-22.116 - Disability benefits.

(a) Line of Duty Disability Benefit.

(1) Effective for Disabilities Occurring Before October 1, 2012.

a. Participants Hired Before July 1, 2002. A participant, who was hired by the City of Anniston as a sworn police officer or sworn firefighter before July 1, 2002, who becomes permanently physically or mentally disabled as a result of injuries received in the line of duty, rendering his or her retirement from service necessary, shall be entitled to receive a disability benefit equal to the following:

1. Participants With At Least Three Years of Service. The participant's disability benefit shall equal three percent times the average of his or her monthly compensation for the last three years preceding his or her retirement multiplied by 30.

2. Participants With Less Than Three Years of Service. The participant's disability benefit shall equal three percent times the average of his or her monthly compensation for all years of continuous service multiplied by 30.

b. Participants Hired on or after July 1, 2002. A participant, who was hired by the City of Anniston as a sworn police officer or sworn firefighter on or after July 1, 2002, who becomes physically or mentally disabled as a result of injuries received in the line of duty, rendering his or her retirement from service necessary, shall be entitled to receive a disability benefit equal to the following:

1. Participants 50 Percent or Greater Disabled. If the participant is determined to be 50 percent disabled or greater, the participant's disability benefit shall equal the following:

(i) Participants With At Least Three Years of Service. The participant's disability benefit shall equal three percent times the average of his or her monthly compensation for the last three years preceding his or her retirement multiplied by 30.

(ii) Participants With Less Than Three Years of Service. If the total service of the participant is less than three years, the participant shall be entitled to receive a disability benefit of three percent times the average of his or her monthly compensation for all years of service multiplied by 30.

2. Participants Less Than 50 Percent Disabled. If the participant is determined to be less than 50 percent disabled, the participant's disability benefit shall be determined in accordance with paragraph b.1.; provided, however, such disability benefit shall be reduced by the percent of disability, as determined in accordance with subsection (c).

(2) Effective for Disabilities Occurring On and After October 1, 2012.

a. Subject to paragraph b., a participant who becomes physically or mentally disabled as a result of bodily injury, disease, or mental disorder received in the line of duty, which renders such participant incapable of continuing his or her employment as a sworn police officer or sworn firefighter performing the same duties and having the same responsibilities as those immediately prior to the time of the disability, shall be entitled to receive a monthly disability benefit equal to the greater of:

1. Forty percent of the participant's monthly compensation at the time of such termination from service as a sworn police officer or sworn firefighter due to disability, or

2. One hundred percent of the participant's monthly benefit calculated in accordance with Section 45-8A-22.113 using the participant's actual number of years of continuous service and disregarding the requirement that the participant have been in continuous service for a period of 20 years.

In lieu of the disability benefit described in this subdivision, a participant may elect instead to receive all of his or her contributions to the plan, without interest, in accordance with Section 45-8A-22.117.

b. Notwithstanding this subdivision, if the City of Anniston's contributions meet the contribution limitations described in subsection (b) of Section 45-8A-22.109, or the City of Anniston's contributions are reasonably expected to approach, based on reasonable actuarial assumptions or projections, or both, such contribution limitations, the retirement board may amend or modify the provisions of this subdivision pursuant to a written board resolution.

(b) Off-Duty Disability Benefits.

(1) Effective for Disabilities Occurring After June 30, 2002, and Before October 1, 2012. If a participant becomes physically or mentally disabled, other than as a result of injuries received in the line of duty as described in subsection (a)(1), rendering retirement from service as a sworn police officer or sworn firefighter necessary, and has at least five years of continuous service, and the disability continues for at least three months, the participant shall be entitled to receive a disability benefit equal to three percent multiplied by the average of his or her monthly compensation for the last three years preceding his or her retirement from service multiplied by 25; and then multiplied by the percentage of disability, as determined according to subsection (c).

(2) Effective for Disabilities Occurring On and After October 1, 2012. The plan does not provide a disability benefit to a participant who becomes physically or mentally disabled, other than as a result of injuries received in the line of duty as described in subsection (a)(2), rendering retirement from service as a sworn police officer or sworn firefighter necessary as described therein; provided, however, the participant may make a request to the retirement board for the payment of all the participant's contributions made to the plan pursuant to Section 45-8A-22.117, without interest.

(c) Determination of Disability.

(1) The retirement board shall have the authority to adopt such rules and regulations as it deems necessary to provide for procedures which shall be followed by the retirement board and by a participant applying for or receiving or continuing to receive disability benefits.

(2) The retirement board shall have the right at any time to cause the retired participant to be examined by a licensed medical advisor selected by the retirement board to assist it in ascertaining whether a participant is entitled to a disability benefit or entitled to a continued disability benefit. The American Medical Association's Guidelines for the Evaluation of Permanent Impairment ("Impairment Guide") shall be used to determine the percentage of disability suffered by the participant. The retirement board may accept documentation presented from the participant's physician, provided it complies with the criteria set forth in the Impairment Guide and further provided that the physician certifies that he or she is familiar with the duties and functions of the participant and that the participant is expected to be unable to perform certain material functions of his or her service to the City of Anniston as a sworn police officer or sworn firefighter. The retirement board shall have the authority to issue such subpoenas to compel the production of such records or the attendance of such witnesses to assist it in its determination and adopt such rules and regulations as it deems necessary to provide for procedures which shall be followed by the retirement board and by a participant applying for or receiving disability benefits. In no event, however, shall a participant's application for disability benefits remain pending before the retirement board for a period in excess of six months, except with the express written consent of the participant.

(3) The participant shall be entitled to notice and to be present at all hearings of the evidence related to his or her application for disability benefits or any hearing relating to the continuation of his or her disability benefits. The participant shall be permitted to propound any questions pertinent or relevant to the issue of the disability. The participant also shall have the right to introduce in his or her own behalf any competent evidence under oath.

(4) The retirement board, or anyone acting on its behalf, shall administer oaths to witnesses and shall be authorized to issue such subpoenas as it deems necessary to compel the production of such records or the attendance of such witnesses to determine such issue of disability, or the continuation thereof.

(5) If the retirement board determines that the participant is no longer disabled to the degree previously approved, the retirement board shall order that the disability benefits to the participant from the trust shall be adjusted or discontinued, whichever is applicable.

(6) Workers' Compensation. For purposes of computing the average of the monthly compensation of a participant, the average of the monthly compensation of the participant shall not be decreased during any portion of the three-year period preceding his or her retirement by virtue of being placed on workers' compensation for any portion of the income shall be calculated as if he or she was receiving the monthly compensation which would have otherwise been paid to him or her during the period that he or she was paid workers' compensation benefits notwithstanding the decrease in the contributions made for the participant or by the participant into the trust during the time that the workers' compensation benefits are paid. Workers' compensation means benefits paid to a participant under any workers' compensation law of the State of Alabama for any injury or disability suffered by such participant while working for the City of Anniston on the job or position by reason of which he or she is a participant.



Section 45-8A-22.117 - Termination of employment; return of contributions; participation in the plan ceased.

In the event a participant terminates employment with the City of Anniston as a sworn police officer or sworn firefighter for any reason prior to becoming eligible for a benefit from the plan, the participant shall be entitled to receive all his or her participant contributions, without interest, made to the plan pursuant to Section 45-8A-22.109 and shall have no further claim to benefits from the plan, and his or her participation in the plan shall cease as of the date of termination. If the participant subsequently becomes employed by the City of Anniston as a sworn police officer or as a sworn firefighter, he or she shall be treated as a new participant and accrual of benefits shall begin as of the date of his or her reemployment, unless otherwise allowed by applicable law to repay such participant contributions to the plan and continue participation in the plan.

All other contributions made to the plan pursuant to Section 45-8A-22.109, including the City of Anniston contributions, are never returned to a participant who terminates employment or a participant's beneficiary. All such contributions shall remain in the trust, except such contributions that are returned to the City of Anniston to correct certain errors, e.g., inclusion in the plan of an ineligible individual or the overpayment of contributions to the trust, etc.



Section 45-8A-22.118 - Maximum benefits; limitations; adjustments.

(a) Annual Benefit and Final Regulations Under Internal Revenue Code Section 415.

(1) Annual Benefit. For purposes of this section, "annual benefit" means the benefit payable annually under the terms of the plan, exclusive of any benefit not required to be considered for purposes of applying the limitations of Internal Revenue Code Section 415 to the plan, in the form of a straight life annuity with no ancillary benefits. If the benefit is payable in any other form, the annual benefit shall be adjusted to the equivalent of a straight life annuity pursuant to subsection (c).

(2) Final Regulations Under Internal Revenue Code Section 415. Notwithstanding anything in this section to the contrary, the following provisions apply beginning on or after January 1, 1976, except as otherwise provided in this section.

a. Incorporation by Reference. The limitations, adjustments, and other requirements prescribed in the plan shall comply with the provisions of Internal Revenue Code Section 415 and the final regulations promulgated thereunder, the terms of which are specifically incorporated herein by reference for limitation years beginning on or after July 1, 2007, except where an earlier effective date is otherwise provided in the final regulations or in this section. However, where the final regulations permit the plan to specify an alternative option to a default option set forth in the regulations, and the alternative option was available under statutory provisions, regulations, and other published guidance relating to Internal Revenue Code Section 415 as in effect prior to April 5, 2007, and the plan provisions in effect as of April 5, 2007, incorporated the alternative option, the alternative option shall remain in effect as a plan provision for limitation years beginning on or after July 1, 2007, unless another permissible option is selected herein.

b. Grandfather Provision. The application of the provisions of this section shall not cause the maximum annual benefit for any participant to be less than the participant's accrued benefit under all the defined benefit plans of the City of Anniston or a predecessor employer as of the end of the last limitation year beginning before July 1, 2007, under provisions of the plans that were both adopted and in effect before April 5, 2007. The preceding sentence applies only if the provisions of such defined benefit plans that were both adopted and in effect before April 5, 2007, satisfied the applicable requirements of statutory provisions, regulations, and other published guidance relating to Internal Revenue Code Section 415 in effect as of the end of the last limitation year beginning before July 1, 2007, as described in Treasury Regulations Section 1.415(a)-1(g)(4).

c. Adjustment to Dollar Limit After Date of Severance. In the case of a participant who has had a severance from employment with the City of Anniston, the defined benefit dollar limitation applicable to the participant in any limitation year beginning after the date of severance shall automatically be adjusted under Internal Revenue Code Section 415(d).

(3) Treatment of Qualified Governmental Excess Benefit Arrangements. Pursuant to Internal Revenue Code Section 415(m), in determining whether the plan meets the requirements of this section, the annual benefit does not include benefits provided under any qualified governmental excess benefit arrangement as defined in Internal Revenue Code Section 415(m)(3).

(b) Maximum Annual Benefit.

(1) Notwithstanding the foregoing and subject to the exceptions and adjustments below, effective for limitation years ending after December 31, 2001, the annual benefit otherwise payable to a participant under the plan at any time shall not exceed the maximum annual benefit, and if the benefit a participant would otherwise accrue in a limitation year would produce an annual benefit in excess of the maximum annual benefit, the benefit shall be limited, or the rate of accrual reduced, to a benefit that does not exceed the maximum annual benefit. The maximum annual benefit payable to a participant under the plan in any limitation year shall equal the "defined benefit dollar limitation" ("Maximum Annual Benefit"). The "defined benefit dollar limitation" one hundred sixty thousand dollars ($160,000), as adjusted, effective January 1 of each year, under Internal Revenue Code Section 415(d) in such manner as the secretary-treasurer shall prescribe, and payable in the form of a straight life annuity. Such dollar limitation as adjusted under Internal Revenue Code Section 415(d) will apply to limitation years ending with or within the calendar year for which the adjustment applies.

(2) For purposes of applying the limitations of Internal Revenue Code Section 415, the "limitation year" shall be the calendar year. All qualified plans maintained by the City of Anniston must use the same limitation year. If the limitation year is amended to a different 12 consecutive month period, the new limitation year must begin on a date within the limitation year in which the amendment is made.

(3) Notwithstanding anything in this section to the contrary, if the plan was in existence on May 6, 1986, and had complied at all times with the requirements of Internal Revenue Code Section 415, the maximum annual benefit for any individual who is a participant as of the first day of the limitation year beginning after December 31, 1986, shall not be less than the "current accrued benefit." "Current accrued benefit" shall mean a participant's accrued benefit under the plan, determined as if the participant had separated from service as of the close of the last limitation year beginning before January 1, 1987, when expressed as an annual benefit within the meaning of Internal Revenue Code Section 415(b)(2). In determining the amount of a participant's current accrued benefit, the following shall be disregarded: a. any change in the terms and conditions of the plan after May 5, 1986; and b. any cost of living adjustment occurring after May 5, 1986.

(4) For the purpose of this section, all qualified defined benefit plans, whether terminated or not, ever maintained by the City of Anniston shall be treated as one defined benefit plan.

If a participant is, or has ever been, a participant in more than one defined benefit plan maintained by the City of Anniston, the sum of the participant's annual benefits from all such plans may not exceed the maximum annual benefit of this subsection (b). Where the participant's City of Anniston provided benefits under all defined benefit plans ever maintained by the City of Anniston, determined as of the same age, would exceed the maximum annual benefit applicable at that age, the City of Anniston will reduce the rate of accrual in the plan to the extent necessary so that the total annual benefit payable at any time under such plans will not exceed the maximum annual benefit.

(5) For the purpose of this section, if the City of Anniston is a member of a controlled group of corporations, trades or businesses under common control, as defined by Internal Revenue Code Section 1563(a) or Internal Revenue Code Section 414(b) and (c) as modified by Internal Revenue Code Section 415(h), or is a member of an affiliated service group, as defined by Internal Revenue Code Section 414(m), all employees of such employers shall be considered to be employed by a single employer.

(6) Notwithstanding anything contained in this section to the contrary, the limitations, adjustments, and other requirements prescribed in this section shall at all times comply with the provisions of Internal Revenue Code Section 415 and the regulations thereunder.

(7) Affect on Participants of EGTRRA Increase in Internal Revenue Code Section 415(b) Limitations. Effective for limitation years ending after December 31, 2001, benefit increases resulting from the increase in the limitations of Internal Revenue Code Section 415(b) on account of the Economic Growth and Tax Relief Reconciliation Act of 2001 ("EGTRRA") will be provided to all current and former participants, with benefits limited by Internal Revenue Code Section 415(b), who have an accrued benefit under the plan immediately prior to the effective date of this section, other than an accrued benefit resulting from a benefit increase solely as a result of the increases in limitations under Internal Revenue Code Section 415(b).

(c) Adjustments to Annual Benefit and Limitations.

(1) Adjustment if Fewer than 10 Years. Effective for limitation years ending after December 31, 2001, if a participant has fewer than 10 years of participation in the plan, then the defined benefit dollar limitation of subsection (b) shall be multiplied by a fraction, a. the numerator of which is the number of years, or part thereof, of participation in the plan, and b. the denominator of which is 10. However, in no event shall such fraction be less than 1/10th. Notwithstanding the foregoing, no adjustment shall be made to the defined benefit dollar limitation for a distribution on account of a participant becoming disabled by reason of personal injuries or sickness, or as a result of the death of a participant.

For purposes of this section, a "year of participation" means each accrual computation period for which the following conditions are met: a. the participant is credited with a period of service for benefit accrual purposes, required under the terms of the plan in order to accrue a benefit for the accrual computation period, and b. the participant is included as a participant under the eligibility provisions of the plan for at least one day of the accrual computation period. If these two conditions are met, the portion of a year of participation credited to the participant shall equal the amount of benefit accrual service credited to the participant for such accrual computation period. A participant who is permanently and totally disabled within the meaning of Internal Revenue Code Section 415(c)(3)(C)(i) for an accrual computation period shall receive a year of participation with respect to the period. In no event will more than one year of participation be credited for any 12-month period.

(2) Adjustment of Defined Benefit Dollar Limitation for Commencement Before Age 62. Effective for benefits commencing in limitation years ending after December 31, 2001, the defined benefit dollar limitation shall be adjusted if the annuity starting date of the participant's benefit is before age 62.

a. Limitation Years Beginning Before July 1, 2007. If the annuity starting date for the participant's benefit is prior to age 62 and occurs in a limitation year beginning before July 1, 2007, the defined benefit dollar limitation for the participant's annuity starting date is the annual amount of a benefit payable in the form of a straight life annuity commencing at the participant's annuity starting date that is the actuarial equivalent of the defined benefit dollar limitation with actuarial equivalence computed using whichever of the following produces the smaller annual amount: 1. the applicable interest rate and applicable mortality table, or other tabular factor, as defined in Internal Revenue Code Section 417(e)(3); or 2. a five percent interest rate assumption and the applicable mortality table as defined in Internal Revenue Code Section 417(e)(3).

b. Limitation Years Beginning On or After July 1, 2007.

1. Plan Does Not Have Immediately Commencing Straight Life Annuity Payable at Both Age 62 and the Age of Benefit Commencement. If the annuity starting date for the participant's benefit is prior to age 62 and occurs in a limitation year beginning on or after July 1, 2007, and the plan does not have an immediately commencing straight life annuity payable at both age 62 and the age of benefit commencement, the defined benefit dollar limitation for the participant's annuity starting date is the annual amount of a benefit payable in the form of a straight life annuity commencing at the participant's annuity starting date that is the actuarial equivalent of the defined benefit dollar limitation with actuarial equivalence computed using a five percent interest rate assumption and the applicable mortality table under Treasury Regulations Section 1.417(e)-1(d)(2), or the applicable mortality table as required by law, that is effective for that annuity starting date, and expressing the participant's age based on completed calendar months as of the annuity starting date.

2. Plan Has Immediately Commencing Straight Life Annuity Payable at Both Age 62 and the Age of Benefit Commencement. If the annuity starting date for the participant's benefit is prior to age 62 and occurs in a limitation year beginning on or after July 1, 2007, and the plan has an immediately commencing straight life annuity payable at both age 62 and the age of benefit commencement, the defined benefit dollar limitation for the participant's annuity starting date is the lesser of the limitation determined under paragraph b.1. and the defined benefit dollar limitation multiplied by the ratio of the annual amount of the immediately commencing straight life annuity under the plan at the participant's annuity starting date to the annual amount of the immediately commencing straight life annuity under the plan at age 62, both determined without applying the limitations of this section.

c. Mortality Adjustments. Notwithstanding the other requirements of this section, no adjustment shall be made to the defined benefit dollar limitation to reflect the probability of a participant's death between the annuity starting date and age 62 if benefits are not forfeited upon the death of the participant prior to the annuity starting date. To the extent benefits are forfeited upon death before the annuity starting date, such an adjustment shall be made. For this purpose, no forfeiture shall be treated as occurring upon the participant's death if the plan does not charge participants for providing a qualified preretirement survivor annuity, as defined in Internal Revenue Code Section 417(c), upon the participant's death.

d. Exception for Certain Participants to the Adjustment of Defined Benefit Dollar Limitation for Commencement Before Age 62.

1. Qualified Participants. Pursuant to Internal Revenue Code Section 415(b)(2)(G) and (H), no age adjustment is made to the defined benefit dollar limitation for commencement before age 62 for any "qualified participant." For this purpose, a "qualified participant" is a participant in a defined benefit plan that is maintained by a state or any political subdivision of a state with respect to whom the service taken into account in determining the amount of the benefit under the defined benefit plan includes at least 15 years of service of the participant as a full-time employee of any police department or fire department that is organized and operated by the state or political subdivision maintaining such defined benefit plan to provide police protection, firefighting services, or emergency medical services for any area within the jurisdiction of such state or political subdivision, or as a member of the Armed Forces of the United States.

2. Survivor and Disability Benefits. Pursuant to Internal Revenue Code Section 415(b)(2)(I), no age adjustment is made to the defined benefit dollar limitation for commencement before age 62 for a distribution from the plan on account of a participant becoming disabled by reason of personal injuries or sickness, or as a result of the death of a participant.

(3) Actuarial Equivalence of Forms of Benefit Other Than a Straight Life Annuity. Effective for distributions in plan years beginning after December 31, 2003, the determination of actuarial equivalence of forms of benefit other than a straight life annuity shall be made in accordance with paragraph a. or b.

a. Benefit Forms Based on a Participant's Life, Not Subject to Internal Revenue Code Section 417(e)(3). The straight life annuity that is actuarially equivalent to the participant's form of benefit shall be determined under this section if the form of the participant's benefit is either 1. a nondecreasing annuity, other than a straight life annuity, payable for a period of not less than the life of the participant, or, in the case of a qualified pre-retirement survivor annuity, the life of the surviving spouse, or 2. an annuity that decreases during the life of the participant merely because of (i) the death of the survivor annuitant, but only if the reduction is not below 50 percent of the benefit payable before the death of the survivor annuitant, or (ii) the cessation or reduction of Social Security supplements or qualified disability payments, as defined in Internal Revenue Code Section 401(a)(11).

1. Limitation Years Beginning Before July 1, 2007. For limitation years beginning before July 1, 2007, the actuarially equivalent straight life annuity is equal to the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the participant's form of benefit computed using whichever of the following produces the greater annual amount:

(i) The applicable interest rate and applicable mortality table, or other tabular factor, as defined in Internal Revenue Code Section 417(e)(3) for adjusting benefits in the same form; or

(ii) Five percent interest rate assumption and the applicable mortality table as defined in Internal Revenue Code Section 417(e)(3).

2. Limitation Years Beginning On or After July 1, 2007. For limitation years beginning on or after July 1, 2007, the actuarially equivalent straight life annuity is equal to the greater of:

(i) The annual amount of the straight life annuity, if any, payable to the participant under the plan commencing at the same annuity starting date as the participant's form of benefit; or

(ii) The annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the participant's form of benefit, computed using a five percent interest rate assumption and the applicable mortality table as described in Treasury Regulations Section 1.417(e)-1(d)(2), or the applicable mortality table as required by law for that annuity starting date.

b. Benefit Forms Not Based on a Participant's Life, Lump Sum, Term Certain, Subject to Internal Revenue Code Section 417(e)(3). The straight life annuity that is actuarially equivalent to the participant's form of benefit shall be determined under this subsection if the form of the participant's benefit is other than a benefit form described in paragraph a. In this case, the actuarially equivalent straight life annuity shall be determined as follows:

1. Annuity Starting Date in Plan Years Beginning After 2005. If the annuity starting date of the participant's form of benefit is in a plan year beginning after 2005, the actuarially equivalent straight life annuity is equal to the greatest of:

(i) The annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the participant's form of benefit, computed using the interest rate and mortality table specified in the plan for adjusting benefits in the same form.

(ii) The annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the participant's form of benefit, computed using a five and one-half percent interest rate assumption and the applicable mortality table for the distribution under Treasury Regulations Section 1.417(e)-1(d)(2), or the applicable mortality table as required by law.

(iii) The annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the participant's form of benefit, computed for the distribution under Treasury Regulations Section 1.417(e)-1(d)(3), or the applicable interest rate as required by law, and the applicable mortality table for the distribution under Treasury Regulations Section 1.417(e)-1(d)(2), or the applicable mortality table as required by law, divided by 1.05.

2. Annuity Starting Date in Plan Years Beginning in 2004 or 2005. If the annuity starting date of the participant's form of benefit is in a plan year beginning in 2004 or 2005, the actuarially equivalent straight life annuity is equal to the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the participant's form of benefit, computed using whichever of the following produces the greater annual amount:

(i) The applicable interest rate and applicable mortality table, or other tabular factor, as defined in Internal Revenue Code Section 417(e)(3) for adjusting benefits in the same form.

(ii) A five and one-half percent interest rate assumption and the applicable mortality table for the distribution under Treasury Regulations Section 1.417(e)-1(d)(2).

(4) For purposes of subsection (a) and subsection (c)(2), no adjustments under Internal Revenue Code Section 415(d) shall be taken into account before the limitation year for which such adjustment first takes effect.

(5) No actuarial adjustment to the benefit is required for a. the value of a qualified joint and survivor annuity, b. ancillary benefits that are not directly related to retirement benefits, such as a qualified disability benefit, pre-retirement death benefits, and post-retirement medical benefits, and c. the value of post-retirement cost of living increases made in accordance with Internal Revenue Code Section 415(d) and Treasury Regulations Section 1.415(d)-1. The annual benefit does not include any benefits attributable to employee contributions or rollover contributions, or the assets transferred from a qualified plan that was not maintained by the City of Anniston.

(d) Annual Benefit Not in Excess of Ten Thousand Dollars ($10,000).

(1) The plan may pay an annual benefit to any participant in excess of the participant's maximum annual benefit if the annual benefit derived from employer contributions under the plan and all other defined benefit plans maintained by the City of Anniston does not in the aggregate exceed ten thousand dollars ($10,000) for the limitation year or for any prior limitation year and the City of Anniston has not at any time maintained a defined contribution plan, a welfare benefit fund under which amounts attributable to post-retirement medical benefits are allocated to separate accounts of key employees, as defined in Internal Revenue Code Section 419(A)(d)(3), or an individual medical account in which the participant participated. For purposes of this subsection, if the plan provides for voluntary or mandatory employee contributions, such contributions will not be considered a separate defined contribution plan maintained by the City of Anniston.

(2) However, if a participant has fewer than 10 years of service with the City of Anniston, then the ten thousand dollar ($10,000) threshold of subsection (d)(1) shall be multiplied by a fraction, a. the numerator of which is the number of years, or part thereof, of service with the City of Anniston and b. the denominator of which is 10. However, in no event shall such fraction be less than 1/10th.

(e) Purchase of Permissive Service Credit.

(1) In General. If a participant makes one or more contributions to the plan to purchase permissive service credit under the plan, the requirements of Internal Revenue Code Section 415 shall be treated as met with respect to these contributions if:

a. The requirements of Internal Revenue Code Section 415(b) are met, determined by treating the accrued benefit derived from all such contributions as an annual benefit for purposes of Internal Revenue Code Section 415(b), provided, however, the plan shall not fail to meet the reduced limit under Internal Revenue Code Section 415(b)(2)(C) solely by reason of this section; or

b. The requirements of Internal Revenue Code Section 415(c) are met, determined by treating all such contributions as annual additions for purposes of Internal Revenue Code Section 415(c), provided, however, the plan shall not fail to meet the percentage limitation under Internal Revenue Code Section 415(c)(1)(B) solely by reason of this section.

(2) Limitation on Nonqualified Service Credit. The plan shall fail to meet the requirements of this section if:

a. More than five years of nonqualified service credit are taken into account; or

b. Any nonqualified service credit is taken into account before the participant has at least five years of participation under the plan.

(3) Definitions.

a. Permissive Service Credit. For purposes of this section, "permissive service credit" means service credit:

1. Recognized by the plan for purposes of calculating a participant's benefit under the plan;

2. Which such participant has not otherwise received under the plan; and

3. Which such participant may receive only by making a voluntary additional contribution, in an amount determined under the plan, which does not exceed the amount necessary to fund the benefit attributable to such service credit.

Permissive service credit may include service credit for periods for which there is no performance of service, and, notwithstanding subsection (e)(3)a.2., may include service credited in order to provide an increased benefit for service credit which a participant is receiving under the plan.

b. Nonqualified Service Credit. For purposes of this section, "nonqualified service credit" means permissive service credit other than that allowed with respect to:

1. Service, including parental, medical, sabbatical, and similar leave, as an employee of the government of the United States, any state or political subdivision thereof, or any agency or instrumentality of any of the foregoing, other than military service or service for credit which was obtained as a result of a repayment described in Internal Revenue Code Section 415(k)(3);

2. Service, including parental, medical, sabbatical, and similar leave, as an employee, other than as an employee described in subparagraph 1., of an educational organization described in Internal Revenue Code Section 170(b)(1)(A)(ii) which is a public, private, or sectarian school which provides elementary or secondary education, through grade 12, or a comparable level of education, as determined under state law;

3. Service as an employee of an association of employees who are described in subsection (e)(3)b.1.; or

4. Military service, other than qualified military service, recognized by the plan.

In the case of service described in subsections (e)(3)b.1, 2, and 3, such service will be nonqualified service if recognition of such service would cause a participant to receive a retirement benefit for the same service under more than one plan.

(4) Special Rules for Trustee-to-Trustee Transfers. In the case of a trustee-to-trustee transfer to which Section 403(b)(13)(A) or 457(e)(17)(A) applies, without regard to whether the transfer is made between plans maintained by the same employer:

a. The limitations above shall not apply in determining whether the transfer is for the purchase of permissive service credit; and

b. The distribution rules applicable to the defined benefit governmental plan to which any amounts are so transferred shall apply to such amounts and any benefits attributable to such amounts.

(5) Effective Date. This section shall be effective with respect to permissive service credit contributions made in years beginning after December 31, 1997. Notwithstanding the foregoing, in the case of an "eligible participant," the limitations of Internal Revenue Code Section 415(c)(1) shall not be applied to reduce the amount of permissive service credit which may be purchased to an amount which is less than the amount which was allowed to be purchased under the terms of the plan as in effect on August 5, 1997. For purposes of this subsection, an "eligible participant" is an individual who became a participant in the plan before January 1, 1998.

(f) Annual Benefit Attributable to Mandatory Employee Contributions.

(1) In the case of "mandatory employee contributions" as defined in Internal Revenue Code Section 411(c)(2)(C) and Treasury Regulations Section 1.411(c)-1(c)(4), or contributions that would be mandatory employee contributions if Internal Revenue Code Section 411 applied to the plan, the annual benefit attributable to such mandatory employee contributions is determined by applying the factors applicable to mandatory employee contributions as described in Internal Revenue Code Section 411(c)(2)(B) and (C) and regulations promulgated under Internal Revenue Code Section 411 to those contributions to determine the amount of a straight life annuity commencing at the annuity starting date, regardless of whether the requirements of Internal Revenue Code Sections 411 and 417 apply.

(2) For purposes of applying such factors to the plan, the applicable effective date of Internal Revenue Code Section 411(a)(2), which is used under Treasury Regulations Section 1.411(c)-1(c)(3) to determine the beginning date from which statutorily specified interest must be credited to mandatory employee contributions, must be determined as if Internal Revenue Code Section 411 applied to the plan, and in determining the annual benefit that is actuarially equivalent to these accumulated contributions, the plan must determine the interest rate that would have been required under Internal Revenue Code Section 417(e)(3) as if Internal Revenue Code Section 417 applied to the plan.



Section 45-8A-22.119 - Death benefits.

(a) Participant Death in the Line of Duty.

(1) Effective for Deaths Occurring Before October 1, 2012.

a. Surviving Spouse. If a participant dies as a result of injuries received in the line of duty and leaves a surviving spouse, the retirement board shall direct the payment to the surviving spouse of a monthly pension equal to Option B-100 percent joint and survivor plan, described in Section 45-8A-22.120, based on a 30-year service retirement.

b. No Surviving Spouse and Surviving Children. If a participant dies as a result of injuries received in the line of duty and leaves no surviving spouse or the surviving spouse should die, and if the participant leaves a surviving child or children under the age of 18 years, then a benefit of 50 percent of the amount the participant would have been paid under the 100 percent joint and survivor plan based on a 30-year service retirement shall be paid to the legal guardian of the child or children then under the age of 18 years, for the use and benefit of the child or children, until the youngest child reaches the age of 18 years. As each child reaches the age of 18 years, the child shall cease to participate in the 50 percent, thereby increasing the share or shares of the other child or children under the age of 18 years.

(2) Effective for Deaths Occurring On and After October 1, 2012.

a. Surviving Spouse. Subject to paragraph c., if a participant dies as a result of injuries received in the line of duty and leaves a surviving spouse, the retirement board shall direct the payment to the surviving spouse of a monthly death benefit equal to 62 1/2 percent of the participant's monthly benefit calculated in accordance with Section 45-8A-22.113 using a period of 25 years of continuous service regardless of the participant's actual number of years of continuous service.

Notwithstanding the forgoing, such monthly death benefits shall cease should the surviving spouse remarry.

b. No Surviving Spouse and Surviving Children. Subject to paragraph c., if a participant dies as a result of injuries received in the line of duty and leaves no surviving spouse or the surviving spouse should die, and if the participant leaves a surviving child or children under the age of 18 years at the time of the participant's death, the retirement board shall direct the payment to the legal guardian of such child or children, for the use and benefit of the child or children, until the youngest child reaches the age 18 years, a monthly death benefit equal to 62 1/2 percent of the participant's monthly benefit calculated in accordance with Section 45-8A-22.113 using a period of 25 years of continuous service regardless of the participant's actual number of years of continuous service.

As each child attains, or in the event the child dies before attaining, the age of 18 years, the child shall cease to participate in the monthly death benefits, thereby increasing the share or shares of the other child or children under the age of 18 years.

c. Notwithstanding this subsection, if the City of Anniston's contributions meet the contribution limitations described in subsection (b) of Section 45-8A-22.109, or the City of Anniston's contributions are reasonably expected to approach, based on reasonable actuarial assumptions or projections, or both, such contribution limitations, the retirement board may amend or modify the provisions of this subsection pursuant to a written board resolution.

(b) Participant Death Other Than in the Line of Duty.

(1) Effective for Participant Deaths Occurring Before October 1, 2012.

a. Twenty Years of Service.

1. Surviving Spouse. If a participant, who has been in continuous service for a period of at least 20 years, dies from any cause other than as a result of injuries received in the line of duty and leaves a surviving spouse, the retirement board shall direct the payment to the surviving spouse of a monthly pension equal to Option B-100 percent joint and survivor plan, described in Section 45-8A-22.120, based on the participant's years of continuous service as calculated in accordance with Section 45-8A-22.113.

2. No Surviving Spouse and Surviving Children. If a participant, who has been in continuous service for a period of at least 20 years, dies from any cause other than as a result of injuries received in the line of duty and leaves no surviving spouse or the surviving spouse should die, and if the participant leaves a surviving child or children under the age of 18 years, then a benefit of 50 percent of the amount the participant would have been paid under the 100 percent joint and survivor plan based on the participant's years of continuous service as calculated in accordance with Section 45-8A-22.113 shall be paid to the legal guardian of the child or children then under the age of 18 years, for the use and benefit of the child or children, until the youngest child reaches the age of 18 years. As each child reaches the age of 18 years, the child shall cease to participate in the 50 percent, thereby increasing the share or shares of the other child or children under the age of 18 years.

b. Less Than 20 Years of Service.

1. Surviving Spouse. If a participant who has been in continuous service for a period of less than 20 years dies from any cause other than as a result of injuries received in the line of duty and leaves a surviving spouse, the retirement board shall direct the payment to the surviving spouse of all the participant's contributions made to the plan pursuant to Section 45-8A-22.117, without interest.

2. No Surviving Spouse and Surviving Children. If a participant who has been in continuous service for a period of less than 20 years dies from any cause other than as a result of injuries received in the line of duty and leaves no surviving spouse, and if the participant leaves a surviving child or children under the age of 18 years, the retirement board shall direct the payment of all the participant's contributions made to the plan pursuant to Section 45-8A-22.117, without interest, to the legal guardian of the child or children who are then under the age of 18 years for the use and benefit of the child or children.

(2) Effective for Participant Deaths On and After October 1, 2012. The plan does not provide a death benefit, other than as a result of death in the line of duty as described in subsection (a); provided, however, if a participant leaves a surviving spouse or leaves no surviving spouse but leaves a surviving child or children under the age of 18 years, the surviving spouse or surviving child or children may make a request to the retirement board for the payment of all the participant's contributions made to the plan pursuant to Section 45-8A-22.117, without interest.

(c) Participant Retires Prior to January 1, 1989, and Subsequent Death.

(1) Surviving Spouse. If a participant, having retired prior to January 1, 1989, dies from any cause and leaves a surviving spouse, the retirement board shall direct the payment of a monthly pension to the surviving spouse equal to 50 percent of the amount of the pension being paid to the retired participant at the time of his or her death.

(2) No Surviving Spouse and Surviving Children. If a participant, having retired prior to January 1, 1989, dies from any cause and leaves no surviving spouse, and if the participant leaves a surviving child or children under the age of 18 years, the retirement board shall direct the payment to the legal guardian of the child or children then under the age of 18 years, a monthly pension equal to 25 percent of the amount that the participant was receiving prior to his or her death for the use and benefit of the child or children.

(d) Participant Death and No Surviving Spouse or Children Under 18 Years. Notwithstanding any provisions contained in the plan to the contrary, in the event a participant dies from any cause leaving no surviving spouse or child under the age of 18 years, or if the youngest child of the participant has attained the age of 18 years, the retirement board shall pay a lump sum equal to the participant's contributions made to the plan pursuant to Section 45-8A-22.117, into the trust to a beneficiary who has been designated by the participant, in writing, executed by the participant on a form prescribed by the retirement board and delivered to the secretary-treasurer. In the event that the participant has not designated a beneficiary, the retirement board shall, upon demand, pay the lump sum equal to the deceased participant's contributions made to the plan pursuant to Section 45-8A-22.117, into the trust to the personal representative of the estate of the deceased participant. Any amounts received by the participant in his or her lifetime or by his or her surviving spouse or children following the death of the participant shall be deducted from the amount payable to the beneficiary properly designated by the participant or to the estate of the deceased participant pursuant to the terms of the plan. Any attempt to designate a beneficiary pursuant to the terms of this subsection not in compliance with the procedure set forth herein shall be wholly ineffective and the retirement board and the secretary-treasurer shall be exempted and immune from any suit, action, or cause of action for damages or from any other compelling the payment of the lump sum provided herein to a person not properly designated as a beneficiary in accordance with the terms of the plan.

(e) Surviving Spouse or Children by a Prior Marriage. Notwithstanding any provisions contained in the plan to the contrary, any participant whose death meets the criteria set out in subsections (a), (b), and (c) and who leaves surviving children by a prior marriage or marriages, who are under the age of 18 years, and for whom no other court-ordered provision in contemplation of divorce has been made in regard to this section, the retirement board shall direct that 50 percent of the monthly benefits from the trust be paid to the surviving child or children under the age of 18 years in the same manner set out in each subsection as if there were no surviving spouse and that any surviving spouse shall receive the other 50 percent in the same manner as each subsection sets out. It being the intent of the retirement board to provide benefits to any child or children of the participant from a prior marriage or marriages, who are under the age of 18 years, and for whom no court-ordered provision regarding the plan has been previously made. In no event shall a child or children receive any dependent benefits from the plan under this subsection after attaining the age of 18 years, except as otherwise payable under the terms of this subsection.



Section 45-8A-22.120 - Optional benefit plans.

(a) Optional Plans. Any participant terminating service on or after January 1, 1989, pursuant to the terms of Section 45-8A-22.113, Section 45-8A-22.114, or Section 45-8A-22.116 shall, within 20 days of the effective date of termination have the option of electing a pension plan with or without death benefits from one of the following three optional plans:

(1) Option A-Fifty Percent Joint and Survivor Plan.

a. A participant having elected Option A shall, during his or her lifetime, receive a monthly benefit from the plan in accordance with Section 45-8A-22.113, Section 45-8A-22.114, or Section 45-8A-22.116.

b. In the event that a participant dies from any cause and leaves a surviving spouse, the retirement board shall direct the payment to the spouse of a monthly pension equal to 50 percent of the amount of the pension being paid to the participant at the time of his or her death; provided, however, with respect to retirements pursuant to Section 45-8A-22.113 or Section 45-8A-22.114 occurring on and after October 1, 2012, if a participant's spouse thereafter remarries, such monthly pension benefits shall cease.

c. If the participant dies and leaves no surviving spouse or if the participant dies and simultaneously or thereafter the surviving spouse dies but leaves a surviving child or children of the participant under the age of 18 years, the retirement board shall direct the payment to the legal guardian of the child or children who are then under the age of 18 years, a monthly pension equal to 25 percent of the amount that the participant was receiving prior to his or her death for the use and benefit of the child or children.

(2) Option B-One Hundred Percent Joint and Survivor Plan.

a. A participant having elected Option B shall, during his or her lifetime, receive a monthly benefit from the plan in an amount which shall be the actuarial equivalent monthly benefit which would have been due to the participant had the participant elected Option A.

b. In the event that a participant dies from any cause and leaves a surviving spouse, the retirement board shall direct the payment to the spouse of a monthly pension equal to 100 percent of the amount of the pension being paid to the participant at the time of his or her death; provided, however, with respect to retirements pursuant to Section 45-8A-22.113 or Section 45-8A-22.114 occurring on and after October 1, 2012, if a participant's spouse thereafter remarries, such monthly pension benefits shall cease.

c. If the participant dies and leaves no surviving spouse or if the participant dies and simultaneously or thereafter the surviving spouse dies but leaves a surviving child or children of the participant under the age of 18 years, the retirement board shall direct the payment to the legal guardian of the child or children who are then under the age of 18 years, a monthly pension equal to 50 percent of the amount that the participant was receiving prior to his or her death for the use and benefit of the child or children.

(3) Option C - Life Only Benefit Plan.

a. A participant having elected Option C shall, during his or her lifetime, receive a monthly benefit from the plan in an amount which shall be the actuarial equivalent monthly benefit which would have been due to the participant had the participant elected Option A.

b. No death benefits shall be payable to any survivor or dependents of the participant under this Option C and all benefits under the plan shall terminate upon the death of the participant.

(b) Elections. A participant shall be entitled to elect in writing to the secretary-treasurer one of the optional plans set forth in subsection (a) on the form prescribed by the retirement board, which election shall be irrevocable. An election made pursuant to this subsection shall not be effective unless accompanied by a document executed by the spouse of the participant explaining the effect of the various options available to the participant and affirmatively consenting to the election made by the participant. In the event that a participant fails to elect an optional plan, the participant automatically shall receive benefits provided under Option A. For purposes of calculating benefits under the three optional plans, a spouse or surviving spouse means the spouse of the participant at the time the election is made by the participant, such that a former spouse will be treated as the spouse or surviving spouse and a current spouse will not be treated as the spouse or surviving spouse.

(c) Actuarial Assumptions. For the purposes of calculating the actuarial equivalent monthly benefit under the preceding subsections (a) and (b), the following assumptions shall apply:

(1) The 1971 Group Annuity Mortality Table.

(2) Seven percent interest.

(d) Payments to a Surviving Child or Children. Payments made to a surviving child or children under the age of 18 years shall be paid equally. As each child attains, or in the event the child dies before attaining, the age of 18 years, that child shall cease to receive benefits, thereby increasing the share or shares of the child or children under the age of 18 years, until the youngest child reaches age 18 years.



Section 45-8A-22.121 - Partial lump sum option.

(a) Notwithstanding Section 45-8A-22.120, effective with respect to distributions before October 1, 2012, a participant may elect to receive a partial lump sum option whereby the amount of his or her monthly retirement benefit shall be reduced, in return for the payment to the participant of a lump sum amount, in cash, at the time his or her monthly pension is first payable. The participant may elect to receive the lump sum, which is based on the reduced amount of his or her regular monthly benefit, before any reduction for survivor benefits, for life multiplied by the specified number of months, as set forth below:

Lump Sum Benefit = Monthly Retirement Benefit X Reduction Factor X Multiplier

The monthly benefit then shall be reduced appropriately for survivor benefit options.

(b) Effective with respect to distributions on and after October 1, 2012, the plan does not provide a partial lump sum distribution option; rather all distributions shall be made in accordance with Section 45-8A-22.120.



Section 45-8A-22.122 - Proof of marriage and parentage.

(a) When the spouse or children of an active or retired participant shall be entitled to benefits under the plan, such spouse or children shall make, or cause to be made, an application to the retirement board through the secretary-treasurer which shall demonstrate (1) proof of the marriage of such participant to the spouse or (2) the ages of the participant's children by birth certificate or other competent evidence, as the case may be. All such applications and evidence of marriage and parental relationships shall be kept and retained in the custody of the retirement board.

(b) The retirement board shall have the right to require such proper proof of parentage or marriage and such other evidence as the retirement board deems desirable to determine eligibility for or to deny a benefit. Such documentation may include, but not be limited to, a birth certificate, a marriage certificate, and affidavits of relatives, participants, or other persons knowledgeable of the fact of marriage. If no marriage certificate is available, for common law marriage, proof shall include evidence of the existence of the marriage as may be required by applicable law and also may require indemnification and hold harmless agreements. The retirement board may require that unclear cases be adjudicated in an appropriate court proceeding. The retirement board's determination of benefits and the right of any person to receive payment shall be conclusive.



Section 45-8A-22.123 - Minimum distribution requirements.

(a) In General. Benefit payments under the plan must begin by the "required beginning date," defined as April 1 of the calendar year following the later of:

(1) The calendar year in which the participant attains age 70 1/2, or

(2) The calendar year in which the participant terminates active employment.

The participant's entire interest in the trust must be distributed, beginning no later than the "required beginning date," over the life of the participant or the lives of the participant and a designated beneficiary, or over a period not extending beyond the life expectancy of the participant or the participant and designated beneficiary.

(b) Participant Dies Before Entire Interest Is Distributed.

(1) Distributions Have Begun. When a participant dies after distribution of benefits has begun, the remaining portion of the participant's interest shall be distributed at least as rapidly as under the method of distributions prior to the participant's death.

(2) Distributions Have Not Begun. When a participant dies before distribution of benefits has begun, the following rules apply:

a. Five-Year Rule and No Designated Beneficiary. If there is no designated beneficiary, the entire interest of the participant shall be distributed within five years of the participant's death.

b. Life Expectancy Rule and Designated Beneficiary. If the participant's interest is payable to a non-spouse designated beneficiary, the entire interest shall be paid over the life of such designated beneficiary, such distributions shall begin on or before the end of the calendar year after the calendar year in which the participant died.

c. Special Rule for the Surviving Spouse. If the participant's sole designated beneficiary is the surviving spouse, the date on which distributions are required to begin shall not be earlier than the December 31st of the calendar year in which the participant would have attained age 70 1/2.

(c) Reasonable and Good Faith Interpretation. Notwithstanding anything in this section to the contrary, the plan shall pay all benefits in accordance with a reasonable and good faith interpretation of Internal Revenue Code Section 401(a)(9), including the incidental death benefit requirement in Code Section 401(a)(9)(G), and the regulations thereunder, Treasury Regulation Sections 1.401(a)(9)-1 through 1.401(a)(9)-9.



Section 45-8A-22.124 - Eligible rollover distribution; direct rollover.

(a) Rollovers Generally.

(1) Notwithstanding any provision of the plan to the contrary that would otherwise limit a distributee's election under this section, a distributee may elect, at the time and in the manner prescribed by the retirement board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

(2) Definitions.

a. Eligible Rollover Distribution. An eligible rollover distribution is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include:

1. Any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life, or life expectancy, of the distributee or the joint lives, or joint life expectancies, of the distributee and the distributee's designated beneficiary, or for a specified period of 10 years or more;

2. Any distribution to the extent such distribution is required under Internal Revenue Code Section 401(a)(9);

3. Any hardship distribution; or

4. The portion of any distribution that is not includible in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities.

A portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions which are not includible in gross income. However, such portion of after-tax employee contributions may be transferred only to:

(i) An individual retirement account described in Internal Revenue Code Section 408(a) or an individual retirement annuity described in Internal Revenue Code Section 408(b); or

(ii) A qualified trust described in Internal Revenue Code Section 401(a) or an annuity contract described in Internal Revenue Code Section 403(b), if such trust or contract provides for separate accounting for amounts so transferred, including interest thereon, including separately accounting for the portion of such distribution which is includible in gross income and the portion of such distribution which is not so includible.

b. Eligible Retirement Plan. An eligible retirement plan includes any of the following:

1. An eligible plan under Internal Revenue Code Section 457(b) which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from the plan.

2. An individual retirement account described in Internal Revenue Code Section 408(a) or an individual retirement annuity described in Internal Revenue Code Section 408(b).

3. An annuity plan described in Internal Revenue Code Section 403(a) or an annuity contract described in Internal Revenue Code Section 403(b).

4. A qualified trust described in Internal Revenue Code Section 401(a) that accepts the distributee's "eligible rollover distribution."

c. Distributee. A distributee includes an employee or former employee. In addition, the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Internal Revenue Code Section 414(p), are distributees with regard to the interest of the spouse or former spouse.

d. Direct Rollover. A direct rollover is a payment by the plan to the "eligible retirement plan" specified by the distributee.

(b) Direct Rollovers by Non-Spouse Beneficiaries.

(1) Non-Spouse Beneficiary Rollover Right. Notwithstanding the direct rollover provisions in subsection (a), for distributions in plan years starting after December 31, 2009, in accordance with Internal Revenue Code Section 402(c)(11), a non-spouse beneficiary who is a designated beneficiary, as defined in Internal Revenue Code Section 401(a)(9)(E) and the regulations thereunder, may, by means of a direct trustee-to-trustee transfer, roll over all or any portion of an eligible rollover distribution to an individual retirement plan the designated beneficiary establishes for purposes of receiving the distribution. Such individual retirement plan shall be treated as an inherited individual retirement account or individual retirement annuity, within the meaning of Internal Revenue Code Section 408(d)(3)(C). If a non-spouse beneficiary receives a distribution from the plan, the distribution is not eligible for a 60-day, non-direct rollover.

(2) Trust Beneficiary. If the participant's named beneficiary is a trust, the plan may make a direct trustee-to-trustee transfer to an individual retirement plan on behalf of the trust, provided the trust satisfies the requirements to be a designated beneficiary within the meaning of Internal Revenue Code Section 401(a)(9)(E).

(3) Required Minimum Distributions Not Eligible For Rollover. A non-spouse beneficiary may not roll over an amount which is a required minimum distribution, as determined under applicable treasury regulations and other Internal Revenue Service guidance. If the participant dies before the participant's required beginning date and the non-spouse beneficiary rolls over to an individual retirement plan the maximum amount eligible for rollover, the non-spouse beneficiary may elect to use either the five-year rule or the life expectancy rule, pursuant to Treasury Regulations Section 1.401(a)(9)-3, A-4(c), in determining the required minimum distributions from the individual retirement plan that receives the non-spouse beneficiary's distribution.

(c) Rollover to Roth IRA. For distributions made after December 31, 2007, in accordance with Internal Revenue Code Section 408A, a participant may elect to roll over directly an eligible rollover distribution to a Roth IRA, as defined in Internal Revenue Code Section 408A(b).



Section 45-8A-22.125 - Claims procedure.

Claims for benefits under the plan must be filed in writing with the secretary-treasurer on forms provided by the retirement board in accordance with procedures established by the retirement board or the secretary-treasurer, or both.



Section 45-8A-22.126 - Claims review procedure.

Within 30 days after any final decision of the retirement board, any party, including the governing body of the City of Anniston, aggrieved at the decision of the retirement board may appeal from such decision to the Circuit Court of Calhoun County. Such appeal shall be de novo and shall be heard by a judge sitting without a jury. Upon the taking of such appeal, the appellant shall serve notice thereof upon the secretary-treasurer. Such appeal shall be heard by the circuit court at the earliest possible date. No bond shall be required for such an appeal. Such an appeal shall be perfected by the appellant filing a notice thereof with the clerk of the circuit court. An appeal may be taken from any decision of the circuit court to the Court of Civil Appeals in the manner provided by law or rule, or both, for taking appeals in other cases.



Section 45-8A-22.127 - Exclusive use of assets of the trust; vesting; forfeitures.

(a) Trust Assets May Not Be Diverted. The assets of the trust shall be held for the exclusive benefit of the participants and their beneficiaries. It shall not be possible for any part of the corpus or income of the trust or any funds contributed thereto to be used for, or diverted to, purposes other than the exclusive benefit of such participants or their beneficiaries, whether by operation or natural termination of the trust, by power of revocation or amendment, by the happening of a contingency, by collateral arrangement, or by other means. No benefits payable as set forth in the plan shall be assignable or be subject to execution, levy, attachment, garnishment, or other legal process. Accordingly, the plan shall not recognize any domestic relations order attempting to provide a participant's benefits, or any portion thereof, to an alternate payee.

(b) Vesting. The retirement benefit earned by a participant shall be fully vested no later than the date he or she becomes eligible for a normal service retirement benefit. Benefits of affected participants also shall become vested, to the extent funded, upon the termination or partial termination of the trust or the complete discontinuance of contributions to the trust.

(c) Forfeitures May Not Increase Benefits. Forfeitures resulting from a termination of employment or a withdrawal of a participant's own contributions may not be used to increase benefits to remaining participants. This shall not preclude an increase in benefits by amendment to the benefit formula made possible by favorable investment results or for any other reason.



Section 45-8A-22.128 - Actuary; reports.

(a) The retirement board shall retain the services of a competent actuary and actuarial firm on continuous basis at a fee to be determined by the retirement board to advise the retirement board on all actuarial matters pertaining to the trust. The actuary shall possess the following minimum qualifications:

(1) The actuary shall be an enrolled actuary under the provisions of the Employee Retirement Income Society Act of 1974, as amended, and

(2) The actuary shall be a Fellow of the Society of Actuaries or employed by an actuarial firm that employs a Fellow of the Society of Actuaries.

(b) There must be an actuarial valuation of the plan at least once every two years. The plan assets are to be valued on the last day of the City of Anniston's fiscal year, or on any other date determined by the retirement board, using any reasonable method of valuation. In establishing the liabilities under the plan and contributions thereto, the actuary shall use such methods and assumptions as will reasonably reflect the cost of the benefits.

(c) The actuary, actuarial firm, or both shall be required to submit its reports in writing to the retirement board. These reports shall become a permanent record of the retirement board.



Section 45-8A-22.129 - Annual audits.

The retirement board shall have an audit made annually of the trust by a certified public accountant.



Section 45-8A-22.130 - Insufficiency of funds.

If at any time there shall not be sufficient funds in the trust to pay each individual entitled to the benefits therefrom the full amount per month as herein provided, then an equal percentage of such monthly payment or payments shall be made to each individual until the trust shall be sufficient to warrant payment in full to each of the beneficiaries.



Section 45-8A-22.131 - Warrants for payment of money.

All monies ordered to be paid from the trust shall be paid by the secretary-treasurer only upon warrants signed by two members of the retirement board and countersigned by the secretary-treasurer. No warrant shall be drawn on the trust except by order of the retirement board, which order shall be duly and regularly entered in the record of the proceedings of the retirement board.



Section 45-8A-22.132 - Protection of the trust; exemptions.

No portion of the trust shall, before or after its order for distribution by the retirement board to the person or persons entitled thereto under the provisions of the plan, be held, seized, taken, subjected to, detained, or levied upon by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever issued out of or by any court of the State of Alabama, for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment, or decree against any beneficiary of the trust, but shall be exempt therefrom so that the trust shall be kept, held, and distributed solely for the purposes of the plan.



Section 45-8A-22.133 - Construction.

(a) Choice of Law. The plan shall be construed and enforced according to the Internal Revenue Code, this subpart, and the laws of the State of Alabama, other than its laws respecting choice of law. In the event of any discrepancy between the terms of the plan or this subpart and those of applicable federal law, federal law shall apply.

(b) Gender and Number. Words used herein in the masculine gender include the feminine and neuter, and whenever any words are used herein in the singular or plural form, they shall be construed as though they were also used in the other form in all cases where they would so apply.

(c) Headings and Severability. The headings and subheadings of the plan have been inserted for convenience of reference and are to be ignored in any construction of the provisions hereof. If, for any reason, any clause, sentence, subsection, section, or provision of the plan, or the application thereof, to any person, body, situation, or circumstance is held invalid or inoperative, the remainder of the plan and the application thereof to any other person, body, situation, or circumstance shall not be affected thereby.

(d) Uniformity. All provisions of the plan shall be interpreted and applied in a uniform, nondiscriminatory manner.



Section 45-8A-22.134 - No contract of employment.

The plan shall not be deemed to constitute a contract between the City of Anniston and any participant or to be consideration or an inducement for the employment of any participant or employee of the City of Anniston's police department or fire department. Nothing contained in the plan shall be deemed to give any participant or employee the right to be retained in the service of the City of Anniston or to interfere with the right of the City of Anniston to discharge any participant or employee at any time regardless of the effect which such discharge shall have upon an employee as a participant in the plan.



Section 45-8A-22.135 - Amendment and termination.

(a) Amendment of the Plan.

(1) The retirement board shall have the right at any time to amend the plan, subject to the limitations of this section. Any such amendment must be consistent with this subpart, any other legislation relating to the trust, and consistent with other authority granted to the retirement board. Additionally, in the event that the Legislature amends this subpart or makes other statutory changes that impact the terms of the plan, the retirement board shall cause the plan to be amended as necessary to reflect such legislation.

(2) Any amendment which affects the rights, duties, or responsibilities of the trustee may only be made with the trustee's written consent. Any such amendment shall become effective as provided therein upon its execution. The trustee shall not be required to execute an amendment unless such amendment affects the duties of the trustee hereunder.

(3) Except as otherwise specifically provided for herein, no amendment to the plan shall be effective if it authorizes or permits any part of the trust, other than such part as is required to pay taxes and administration expenses, to be used for or diverted to any purpose other than for the exclusive benefit of participants or their beneficiaries or estates.

(b) Termination of the Plan. In the event that the Legislature takes appropriate action to terminate the plan, or in the event of a partial termination of the plan, all amounts shall be allocated in accordance with the provisions hereof and the accrued benefit, to the extent funded as of such date, of each affected participant shall become fully vested and shall not thereafter be subject to forfeiture. Upon full termination of the plan, the retirement board shall direct the distribution of the assets in the trust to the participants. In such case, the trustee shall distribute the assets to the remaining participants in the plan and to retired participants and their beneficiaries in cash or through the purchase of irrevocable deferred commitments from an insurer, subject to provision for expenses of administration or liquidation. Such distributions shall be allocated in such order as set forth by the Legislature, or by the retirement board to the extent the retirement board receives such authorization, to the extent of the sufficiency of such assets, basing such allocation on the accrued benefit for each such participant at the date of termination of the plan.









Part 4 - Goverrning Body.

Division 1 - Adoption of Council-Manager Form of Government-Elections and Term of Council.

Section 45-8A-23 - Cities to which part applies.

Any city in the State of Alabama, which has a population of more than 30,000 and not exceeding 33,000 according to the last federal census, or which may hereafter have such population according to any federal census that may be taken hereafter, may adopt the council-manager form of government by proceeding in the manner hereafter in this part provided.



Section 45-8A-23.001 - Petition for election.

The filing of a petition signed by 10 percent or more of the number of qualified voters who voted in the last city general election held in such city, asking that the question of the adoption of the council-manager form of government for such city be submitted to the qualified voters thereof, with the judge of probate of the county in which such city is located, shall mandatorily require an election to be held as herein provided. Whenever such a petition purporting to be signed by at least 10 percent of the number of qualified voters who voted in the last city general election held in such city shall be presented to such judge of probate, he or she shall examine such petition and determine whether or not the same is signed by at least 10 percent of the number of qualified voters who voted in the last city general election held in such city, and if such petition is signed by the requisite number of voters to require such an election, he or she shall within 15 days from the receipt of such petition certify such fact to the mayor or other chief executive officer of the city for which such election is so petitioned, and the certificate of the judge of probate as to the sufficiency of the petition shall be final.



Section 45-8A-23.002 - Call of election by mayor.

The mayor or other chief executive officer of such city shall immediately upon receipt of such certificate from the judge of probate, by proclamation, submit the question of the adoption of the council-manager form of government for such city, under this part, at a special election to be held at a time specified in such proclamation, not less than 40 days and not more than 60 days after the receipt of the certificate from the judge of probate, unless a general or regular election is to be held within 90 days after receipt of such certificate, in which event the special election herein provided for shall be held at the same time as such general or regular election. Should the election not be called by proclamation within 10 days after receipt of his or her certificate, the judge of probate shall call such election by order at a time specified therein but not less than 40 days and not more than 60 days after the receipt by the mayor or other chief executive officer of the certificate of the judge of probate, unless a general or regular election is to be held within 90 days after receipt of such certificate, in which event the special election herein provided for shall be held at the same time as such general or regular election.



Section 45-8A-23.003 - Second election not called within four years.

If the council-manager form of government is not adopted at the special election so called, the question of adopting such form of government shall not be resubmitted to the voters of such city for adoption within four years thereafter, and then the question of adopting the form of government may be resubmitted in the manner above provided.



Section 45-8A-23.004 - Question submitted; form of ballot.

At such election the question to be submitted shall be printed in plain prominent type on separate ballots and shall read as follows: "Shall the council-manager form of government, as provided by the City Manager Act of 1953, be adopted for the City of .......... ?

"Yes .......... .

"No .........."

The voter shall mark his or her ballot with a cross mark before or after the word which expresses his or her choice. No other question shall be submitted to the voters of such city upon this ballot. If voting machines are used at any voting place in such election, the above question may at the discretion of the election commission of the city or other body having charge of the conduct of municipal elections in such city, be submitted as a separate question on voting machines so used.



Section 45-8A-23.005 - Conduct, canvassing, and declaration of result of election.

The election thereupon shall be conducted, the vote canvassed and the result declared in the same manner as provided by law in respect to other city elections. If the majority of the votes shall be "yes" or in favor of such question, the provisions of this subpart shall thereby be adopted for such city, and the mayor shall within five days of the election transmit to the Governor, to the Secretary of State, and to the judge of probate of the county in which the city is located, each, a certificate of adoption stating that such question was adopted by such city.



Section 45-8A-23.006 - Election of first council; term of office.

Within five days of the date of his or her receipt of the certificate of adoption the judge of probate with whom the certificate was filed shall call an election to be held on the first Tuesday in September, 1954. The expenses of this election shall be paid by the city. Before calling such election the judge of probate shall cause the city to be divided into five wards containing as nearly equal number of people as possible. Candidates shall qualify in the manner prescribed in Section 45-8A-23.051 and shall have the qualifications and eligibility set forth in Sections 45-8A-23.052 and 45-8A-23.053. Each candidate shall announce the ward from which he or she desires to become a candidate. Each voter in the election may cast one vote for a candidate from each of the wards. Any candidate receiving a majority of the total votes cast for the candidates from the ward from which he or she is a candidate shall be elected as the councilman from his or her ward. In the event that any or all of the wards shall not have a candidate who received such a majority in the election then as to such ward or wards there shall be a runoff election to be held two weeks after the first election. In the runoff election only those two candidates from each ward who receive the largest vote in the first election shall be eligible in the runoff election, and only these two shall have their names placed on the ballot for the runoff election. Any candidate receiving a majority of the total votes cast in the runoff election for the candidates from the ward from which he or she is a candidate shall be elected as councilman from his or her ward. The councilman so elected shall take office on the first Monday in October following the election. Each councilman shall hold office for four years, except those elected in 1973, but shall serve until his or her successor shall have qualified. A councilman may succeed himself or herself in office.



Section 45-8A-23.007 - Adoption of Council-Manager Form of Government - Elections and Term of Council.

The councilmen provided for in this subpart shall be known collectively as the Council of the City of .......... (Name of said city to be inserted) and shall have the powers and duties hereinafter provided. The council first elected shall qualify and take office in the manner hereinafter prescribed on the first Monday in October following the date when the election of all councilmen is completed, and thereupon such city shall be and become organized under the council-manager form of government provided under this part, and shall thereafter be governed by the provisions of this part.






Division 2 - Legal status; Form of Government; Powers.

Section 45-8A-23.030 - Legal status; “city.”

Any municipal corporation which adopts the council-manager form of government shall continue its existence as a body corporate without change in the name of the municipal corporation. The word "city" as hereinafter used shall mean and refer to any municipal corporation which has adopted the council-manager form of government. The city shall continue as a municipal corporation, within the corporate limits as then established, and as thereafter fixed in the manner prescribed by law, subject to all the duties and obligations then pertaining to or incumbent upon it as a municipal corporation and shall continue to enjoy all the rights, immunities, powers, and franchises then enjoyed by it, as well as those that may thereafter be granted to it.



Section 45-8A-23.031 - Form of government.

The municipal government of any such city proceeding under this part shall be known as the "council-manager form of government." Pursuant to the provisions and limitations of this part and subject to the limitations imposed by the Constitution of Alabama of 1901, and its laws, all powers of the city shall be vested in the council elected as herein provided and hereinafter referred to as "the council." All powers of the city shall be exercised in the manner prescribed by this part, or if the manner be not prescribed, then in such manner as may be prescribed by law or by ordinance.



Section 45-8A-23.032 - Powers of city.

The city shall have all the powers granted to municipal corporations and to cities by the constitution and laws of this state together with all the implied powers necessary to carry into execution all the powers granted. The city may acquire property within or without its corporate limits for any city purpose, in fee simple or any lesser interest or estate, by purchase, gift, devise, lease, or condemnation, and may sell, lease, mortgage, hold, manage, and control such property as its interest may require; and, except as prohibited by the constitution and laws of this state or restricted by this part the city shall and may exercise all municipal powers, functions, rights, privileges, and immunities of every name and nature whatsoever. The enumeration of particular powers by this part shall not be deemed to be exclusive, and in addition to the powers enumerated herein or implied thereby, or appropriate to the exercise of such powers, it is intended that the city shall have and may exercise all powers which, under the constitution of this state, it would be competent for this part specifically to enumerate.






Division 3 - The Council.

Section 45-8A-23.050 - Number, election, term.

The council shall have five to seven members consisting of one councilman who shall be elected by all of the qualified voters of the city, and the remainder of such councilmen shall reside within a residential ward and be elected by all of the qualified voters from such ward. Any election of councilmen shall be held and conducted, at the same times and in the same manner, as provided by law in respect to municipal elections in cities of this state, not organized under a commission form of government. All municipal officers of the city shall have the same duties and responsibilities as they have with respect to said municipal elections. The officer or officers shall issue any orders necessary to cause all election requirements to be met. Each councilman shall hold office for four years, but shall serve until his or her successor shall have qualified. A councilman may succeed himself or herself in office. Each councilman elected from a residential ward shall reside within the limits of his or her ward during the term of his or her office, and if any such councilman shall remove from within the limits of his or her ward, his or her office shall become vacant. Electors from the city must vote only in the ward of his or her residence.



Section 45-8A-23.051 - Statement of candidacy.

For the 1984 election and all subsequent elections candidates shall file statements of candidacy at the same times and in the same manner as provided by law in respect to municipal elections in cities of this state which have a population of its size according to the latest federal decennial census for cities not organized under a commission form of government. No person shall file a statement of candidacy for more than one position on the council unless a previous statement of candidacy is withdrawn by him or her and a subsequent statement of candidacy otherwise qualifies under the provisions of this section.



Section 45-8A-23.052 - Ballot.

At every such election, all such ballots to be used by voters shall be printed or prepared by the election commission or other body having charge of the conduct of municipal elections in the city, and shall contain the names of all candidates for the at large position on the council directly under the words "For the at large position on the council," and the names of all candidates from each ward directly under the words "For members of the council from the __________ ward." No name shall appear upon the ballot as a candidate for election except the names of such persons as have become candidates according to provisions as above set forth; no ballot shall be used at any such election except the official ballot prepared by the election commission or other body having charge of the conduct of municipal elections in the city, except that the names of candidates may be suitably placed on voting machines if such machines are used to conduct such election.



Section 45-8A-23.053 - Eligibility.

Any councilman shall be a qualified elector of the city, and at least 21 years of age at the time of his or her election. He or she shall hold no other elected or paid public office except as a member of the national guard or naval or military reserve. He or she shall not have been convicted of any crime involving moral turpitude. If any councilman elect or councilman serving as such shall be convicted of a crime involving moral turpitude, or shall enter into any other elected or paid public office, except as a member of the national guard or naval or military reserve, his or her office shall immediately become vacant.



Section 45-8A-23.054 - Compensation.

The members of the council are hereby authorized to establish, by resolution, the compensation to which the next succeeding council shall be entitled during their term of office, provided, however, that such resolution must be adopted not later than the 23rd day of February immediately preceding the election of the next succeeding council.



Section 45-8A-23.055 - Presiding officer; mayor and assistant mayor.

(a) The councilman elected by all of the qualified electors of the city shall have the title of mayor. He or she shall preside at meetings of the council, shall be recognized as the head of the city government for all ceremonial purposes and by the Governor for the purposes of military law, shall serve as chief executive officer for the city, shall develop the basic objectives and policies of the city in conjunction with the council and with advice from the city manager, shall ensure the preparations of adequate plans for the long-range growth and development of the city and annually present such plans for the review of the public and approval by the council, shall ensure the preparations of plans for the development of resources in this the city and periodically present such plans to the council for review and approval, shall maintain programs along with the council to ensure successful future management of the city, shall take the necessary steps with the advice and approval of the council to protect and enhance the city's sound fiscal posture, shall develop orderly rules of procedure for the conduct of business by the council for consideration and approval by the council, and shall have all privileges as any other member of the council.

(b) The council shall elect an assistant mayor, who shall act as mayor during the absence of the mayor, or disability of the mayor. The mayor and assistant mayor when so elected, shall hold their respective offices until the next council takes office; provided that if the mayor or assistant mayor or both shall cease to be a member of the council, his, her, or their offices as such mayor or assistant mayor shall become vacant. If a vacancy shall occur in the office of mayor, the assistant mayor shall immediately declare such 30 days nor more than 45 days from the date such vacancy occurred.

(c) The mayor shall receive as compensation for his or her services a sum to be decided by the council and in accordance with the laws of this state.



Section 45-8A-23.056 - Powers.

All powers of the city, including all powers vested in it by this part by the laws, general and local, of the state, and by Title 11 and the determination of all matters of policy, shall be vested in the council. Without limitation of the foregoing, the council shall have power to:

(1) Appoint and remove the city manager.

(2) Establish other administrative departments and distribute the work of divisions.

(3) Adopt the budget of the city.

(4) Authorize the issuance of bonds or warrants.

(5) Inquire into the conduct of any office, board, department, or agency of the city and make investigations as to municipal affairs.

(6) Appoint the members of all boards, commissions, or other bodies authorized hereunder or by law.



Section 45-8A-23.057 - Appointment of city manager.

(a) The council by a majority vote of the whole qualified membership of the council shall appoint a city manager, who shall be an officer of the city and shall have the powers and perform the duties in this part provided. No councilman shall receive such appointment during the term for which he or she shall have been elected, nor within one year after the expiration of his or her term; nor shall he or she receive any appointment as city manager under the provisions of Section 45-8A-23.092 during the term for which he or she shall have been elected. The civil service act, if any, applicable to the city shall not apply to the approval or the removal of the city manager.

(b) A temporary, acting city manager may be designated by the council to serve for not more than four months in these events but in only these events:

(1) When the first council shall take office after adoption of this part by the city.

(2) Following the removal of any permanent city manager.

(c) Such temporary acting city manager shall perform the duties and assume the obligations of the office of city manager but he or she shall not be entitled to the benefits of Section 45-8A-23.058, and may be removed summarily by the council at any time. If the council shall permit the temporary acting city manager to serve for longer than four months he or she shall become the permanent city manager and shall be entitled to the benefits of Section 45-8A-23.58.



Section 45-8A-23.058 - Removal of city manager.

The council shall appoint the city manager for an indefinite term, but the council may remove him or her at any time by a majority vote of the whole qualified membership of the council.



Section 45-8A-23.059 - Council not to interfere in appointments or removals.

Neither the council nor any of its members shall direct or request the appointment of any person to, or his or her removal from, office by the city manager or by any of his or her subordinates, or in any manner take part in the appointment or removal of officers and employees in the administrative service of the city. Except for the purpose of inquiry, the council and its members shall deal with the administrative service solely through the city manager and neither the council nor any member thereof shall give orders to any subordinates of the city manager, either publicly or privately. Any councilman violating the provisions of this section, or voting for a resolution or ordinance in violation of this section, shall be guilty of a misdemeanor and upon conviction thereof shall cease to be a councilman.



Section 45-8A-23.060 - Vacancies in council.

Vacancies in the council, other than mayor, shall be filled by the council at any regular meeting. In the event of a deadlock, and for purposes of breaking the deadlock, the mayor shall cast an additional vote. For the purposes of this section, a deadlock shall be determined to exist when, at the end of the third regular meeting of the council following the creation of the vacancy, the council shall not have selected a person to fill the vacancy. The person selected to fill a vacancy shall possess all of the qualifications set out in this section, including residence in the ward he or she represents, and he or she shall hold office until the next election of councilman.



Section 45-8A-23.061 - Creation of new departments or officers; change of duties.

The council by ordinance may create, change, and abolish offices, departments, boards, or agencies, other than the offices, departments, boards, or agencies established by this part. The council by ordinance may assign additional functions or duties to offices, departments, boards, or agencies established by this part, but may not discontinue or assign to any other office, department, board, or agency, any function or duty assigned by this part to a particular office, department, board, or agency.



Section 45-8A-23.062 - City clerk.

If the city clerk of any city which adopts the council-manager form of government holds office subject to any civil service or merit system, such clerk shall continue to be the city clerk under the council-manager form of government of such city, and his or her successor shall be selected and hold office subject to the provisions of such civil service or merit system. If the city clerk of any city which adopts the council-manager form of government does not hold office subject to any civil service or merit system, the council shall elect the city clerk. The city clerk shall give notice of meetings of the council, shall keep the journal of its proceedings, which shall be authenticated by his or her signature. He or she shall record in full in the journal all ordinances and resolutions and the minutes of all the meetings of the council. He or she shall also record in the journal any written certificates or declarations received by the council under the provisions of Sections 45-8A-23.141 and 45-8A-23.143. He or she shall perform such other duties as shall be required by this part or by ordinance, and such duties as are imposed by general law of Alabama upon city clerks and as to which other provisions are not made in this part. He or she shall keep the journal open for public inspection at all reasonable times.



Section 45-8A-23.064 - Council to be judge of qualifications of its members.

The council shall be the judge of the election and qualifications of its members and for the purpose of investigating such election and qualifications shall have power to subpoena witnesses and require the production of records, but the decision of the council in any such case shall be subject to review by the courts.



Section 45-8A-23.065 - Rules of procedure.

The council shall determine its own rules and order of business.



Section 45-8A-23.066 - Meetings, passage or ordinances, etc.

The council shall hold regular public meetings as may be prescribed by its own rules, provided that a regular hour and day shall be fixed by the order of the council, and publicly announced. It may hold such adjourned, called, special, or other meetings as the business of the city may require. The mayor when present and in his or her absence the assistant mayor shall preside at all meetings of the council. A majority of the whole qualified membership of the council shall constitute a quorum for the transaction of any and every power conferred upon the council. The affirmative vote of a majority of the quorum shall be necessary and sufficient for the passage of any resolution, rule, or ordinance, or the transaction of any business of any sort by the council or the exercise of any of the powers conferred upon it by the terms of this part or which may hereafter be conferred upon it. No resolution or ordinance granting any franchise, appropriating any money for any purpose, providing for any public improvements, any regulation concerning the public health, or of any other general or permanent nature shall be enacted except at a regular public meeting of the council or an adjournment thereof; provided that a resolution or ordinance of any emergency nature may be passed by the council at any meeting. A resolution or ordinance shall be deemed to be of an emergency nature if it shall be declared so to be by an affirmative vote of not less than four-fifths of the whole qualified membership of the council. Every ordinance introduced shall be in writing and read before any vote thereon shall be taken, and the yeas and nays thereon shall be recorded. A record of the proceedings of every meeting of the council shall be taken and prepared by the city clerk, and the record of the proceedings of the meeting shall, when approved by the council, be signed by the mayor and the city clerk and entered in the journal. The journal shall be kept available for inspection by all persons at all reasonable times. No ordinance of permanent operation shall be passed at the meeting at which it was introduced except by unanimous consent of all members of the council present, and such unanimous consent shall be shown by the aye and nay votes entered upon the minutes of the meeting; provided, however, that if all members of the council present vote for the passage of the ordinance and their names are so entered of record as voting in favor thereof, it shall be construed as giving unanimous consent to the action upon such ordinance at the meeting at which it is introduced. Publication of ordinances shall be had as provided in Section 11-45-8.



Section 45-8A-23.067 - Granting of franchises.

No ordinance, granting to any person, firm, or corporation any franchise, lease, or right to use the streets, public highways, thoroughfares, or public property of the city shall take effect and be enforced until 30 days after the final enactment of same by the council and publication of the ordinance as provided by law, which publication shall be made at the expense of the persons, firm, or corporation applying for the grant.



Section 45-8A-23.068 - Codification authorized.

The council may provide for the revision and codification of its ordinances and permanent resolutions, or for the adoption of a code or codes.



Section 45-8A-23.069 - Examination of books and publication of accounts.

The council shall each month make available in the office of the city manager a detailed statement of all receipts and expenses of the city, and a summary of its proceedings during the preceding month. At the end of each year, the council shall cause a full and complete examination of all the books and accounts of the city to be made by a qualified public accountant, and shall cause the result of such examination to be published in pamphlet form, copies of which shall be placed in the office of the city manager, the office of the city clerk, and in the public libraries, to be open for inspection by all persons.






Division 4 - The City Manager.

Section 45-8A-23.090 - The city manager - Qualifications.

The city manager shall be chosen by the council solely on the basis of his or her executive and administrative qualifications with special reference to his or her actual experience in, or his or her knowledge of, accepted practice in respect to the duties of his or her office as hereinafter set forth. At the time of his or her appointment, he or she may but need not be a resident of the city or state, but during his or her tenure of office he or she shall reside within the city.



Section 45-8A-23.091 - The city manager - Powers and duties.

(a) The city manager shall be the head of the administrative branch of the city government. He or she shall be responsible to the council for the proper administration of all affairs of the city and, subject to the provisions of any civil service or merit system law applicable to such city and except as otherwise provided herein, he or she shall have power and shall be required to:

(1) Enforce all laws and ordinances.

(2) Appoint and remove all officers and employees of the city except as otherwise provided by this part and except as he or she may authorize the head of a department or office to appoint and remove subordinates in such department or office; provided that he or she shall not appoint or remove officers and employees of:

a. Any library board of the city.

b. Any board of the city having control over any park, recreation facility, fair, or exhibit.

c. Any municipally owned public utility and any municipally owned service enterprise, including inter alia electric, gas, and water boards, agencies, etc.

d. Any school board of the city.

e. Any hospital board of the city.

f. Any airport board of the city.

g. Any housing authority.

h. Any city plumbers or electricians boards.

i. Any planning board of the city.

j. Any zoning board of the city.

(3) Exercise administrative supervision and control over all officers, employees, offices, department, boards, and agencies created by this part or hereafter created by the council, except those enumerated in paragraphs a. to j., inclusive, of subdivision (2) of this subsection, and except those otherwise given independent status.

(4) Keep the council fully advised as to the financial conditions and needs of the city; to prepare and submit the budget proposal annually to the council and be responsible for its administration after its adoption; to prepare and submit, as of the end of the fiscal year, a complete report on the financial and administrative activities of the city for such year.

(5) Recommend to the council such actions as he or she may deem desirable.

(6) Prepare and submit to the council such reports as may be required of him or her.

(7) Perform such other duties as may be prescribed by this part or required of him or her by ordinance or by resolution of the council not inconsistent with this part.

(b) All employees of the city, except civil service employees and grandfathered employees, subject to appointment and removal by the city manager or as otherwise authorized in this section shall be subject to the personnel policies adopted by the city council.



Section 45-8A-23.092 - City manager - Absence.

To perform his or her duties during his or her temporary absence or temporary disability, the manager may designate by letter filed with the city clerk a qualified administrative officer of the city. In the event of failure of the manager to make such designation, the council may by resolution appoint a qualified administrative officer of the city to perform the duties of the manager until he or she shall return or his or her disability shall cease.



Section 45-8A-23.093 - Administrative departments.

There shall be a department of finance, and such other departments as may be established by ordinance upon the recommendation of the manager.



Section 45-8A-23.094 - Directors of department.

At the head of each department there shall be a director, who shall be an officer of the city and shall have supervision and control of the department subject to supervision and control of the city manager. Two or more departments may be headed by the same individual. The city manager may head one or more departments. Directors of departments may also serve as chiefs of divisions.



Section 45-8A-23.095 - Departmental divisions.

The work of each department may be distributed among such divisions thereof as may be established by ordinance upon the recommendation of the city manager. Pending the passage of an ordinance or ordinances distributing the work of departments under the supervision and control of the city manager among specific divisions thereof, the city manager may establish temporary divisions.






Division 5 - Budget.

Section 45-8A-23.120 - Fiscal year.

The fiscal year of the city government shall begin on the first day of each October and shall end on the last day of each September. Such fiscal year shall also constitute the budget and accounting year. As used in this part, the term budget year shall mean the fiscal year for which any particular budget is adopted and in which it is administered.



Section 45-8A-23.121 - Preparation and submission of budget proposal.

The city manager, at least 35 days prior to the beginning of each budget year, shall submit to the council a budget proposal and an explanatory budget message in the form and with the contents provided by Sections 45-8A-23.131 to 45-8A-23.134, inclusive. For such purpose, at such date as he or she shall determine, he, she, or an officer designated by him or her, shall obtain from the head of each office, department, board, or agency estimates of revenue and expenditure of that office, department, board, or agency, detailed by organization units and character and object of expenditure, and such other supporting data as he or she may request; together with an estimate of all capital projects pending or which such department head believes should be undertaken (a) within the budget year and (b) within the five next succeeding years. In preparing the budget, the city manager shall review the estimates, shall hold hearings thereon and may revise the estimates, as he or she may deem advisable.



Section 45-8A-23.122 - Budget proposal a public record.

The budget proposal and budget message and all supporting schedules shall be a public record in the office of the city clerk open to public inspection by anyone. The city manager shall cause sufficient copies of the budget proposal and budget message to be prepared for distribution to interested persons.



Section 45-8A-23.123 - Publication of notice of public hearing.

At the meeting of the council at which the budget proposal and budget message are submitted, the council shall determine the date and time of the public hearing on the budget proposal, and shall cause to be published a notice of the place and date, not less than seven days after the date of publication nor later than 15 days prior to the beginning of the next budget year, at which the council will hold a public hearing. Publication shall be made at least once in a daily newspaper published and of general circulation in the city.



Section 45-8A-23.124 - Public hearing on budget proposal.

At the time and place specified in the advertisement or at any time at which the public hearing may from time to time be adjourned, the council shall hold a public hearing on the budget proposal, at which time all interested persons shall be given an opportunity to be heard, for or against the estimates or any item thereof.



Section 45-8A-23.125 - Further consideration of proposal.

After the conclusion of such public hearing the council may insert new items or may increase or decrease the items of the budget proposal, except items in proposed expenditures, fixed by law or prescribed by subsections (a), (b), (c), (d), (e), (f), (g), (h), and (i) of Section 45-8A-23.144. The council may not vary the titles, descriptions, or conditions of administration specified in the budget proposal. Before inserting any new item or increasing or decreasing any item of appropriation, it shall cause to be published, in the manner provided in Section 45-8A-23.123, a notice setting forth the nature and amount of the proposed increases or decreases and fixing a place and date, not less than five days after publication, at which the council shall hold a public hearing thereon. The public hearing shall be held at the time and place specified in the notice or at any time and place at which such public hearing shall from time to time be adjourned.



Section 45-8A-23.126 - Adoption of budget.

After the public hearing prescribed in Section 45-8A-23.124, the council may at its next or any subsequent regular public meeting or any adjournment thereof adopt as the budget, the budget proposal without amendment or change. In this event it shall not be necessary that the council have further consideration of the ordinance as prescribed in Section 45-8A-23.125. If such further consideration is made necessary by the insertion of any new item or by the increase or decrease of any item, then the council, after the public hearing prescribed in Section 45-8A-23.125, may at its next or any subsequent regular meeting or any adjournment thereof, adopt the budget. The council may insert in this budget the additional item or items or make the increase or decrease to the amount in each case indicated by the published notice, or to a lesser amount, but where the total proposed expenditures shall be increased, the total anticipated revenue shall also be increased to an amount at least equal to the total proposed expenditures.



Section 45-8A-23.127 - Vote required for adoption.

The budget shall be adopted by the favorable votes of at least a majority of the whole qualified membership of the council.



Section 45-8A-23.128 - Date of final adoption; failure to adopt.

The budget shall be finally adopted not later than the twenty-seventh day of November of each year. Should the council take no final action on or prior to such day, the budget proposal, as submitted, shall be deemed to have been finally adopted as the budget by the council.



Section 45-8A-23.129 - Effective date of budget; certification; copies made available.

Upon final adoption, the budget shall be in effect for the budget year. A copy of the budget, as finally adopted, shall be certified by the city manager and city clerk and filed in the office of the director of finance. The budget so certified shall be printed, mimeographed, or otherwise reproduced and sufficient copies thereof shall be made available for the use of all offices, departments, boards, and agencies and for the use of interested persons.



Section 45-8A-23.130 - Budget establishes appropriations.

From the effective date of the budget, the several amounts stated therein as proposed expenditures shall become appropriated to the several objects and purposes therein named.



Section 45-8A-23.131 - Budget message - Current operations.

The budget message submitted by the city manager to the council shall be explanatory of the budget of the budget proposal and shall contain an outline of the proposed financial policies of the city for the budget year and shall describe in connection therewith the important features of the budget plan. It shall set forth the reasons for proposed important changes from the previous year in cost and revenue items and shall point up and explain any proposed important changes in policy.



Section 45-8A-23.132 - Budget message - Capital improvements.

As a part of the budget message, with relation to the proposed expenditures for down payments and other proposed expenditures for capital projects stated in the budget proposal, the city manager shall include a statement of pending capital projects and proposed new capital projects, relating each project to respective amounts proposed to be raised therefor by appropriations in the budget proposal and the respect amounts, if any, proposed to be raised therefor by the issuance of bonds or obligations during the budget year.



Section 45-8A-23.133 - Budget message - Capital program.

The city manager shall also include in the budget message, or attach thereto, a capital program of proposed capital projects for the five fiscal years next succeeding the budget year, prepared by the planning board, if any, together with his or her comments thereon and any estimates of costs prepared by any office, department, board, or agency. For the use of the planning board, if any, in preparing such capital program, copies of the departmental estimates of capital projects, filed with the city manager pursuant to Section 45-8A-23.121, shall be filed with the board.



Section 45-8A-23.134 - Budget message - Supporting schedules.

Attached to the budget message shall be such supporting schedules, exhibits, and other explanatory material, in respect to both current operations and capital improvements, as the city manager shall believe useful to the council.



Section 45-8A-23.135 - Contents of complete financial plan.

The budget and budget proposal shall provide a complete financial plan for the budget year. It shall contain in tabular form:

(a) A general summary;

(b) Detailed estimates of all anticipated revenues;

(c) Detailed estimate of all proposed expenditures.

The total of such anticipated revenues shall equal the total of such proposed expenditures.



Section 45-8A-23.136 - Anticipated revenues.

In the budget and budget proposal anticipated revenues shall be classified as "surplus," "miscellaneous revenues," and "amount to be raised by property tax"; miscellaneous revenues shall be sub-classified by sources and shall be estimated as prescribed in this subpart.



Section 45-8A-23.137 - Anticipated revenues compared with other years.

In the budget and budget proposal in parallel columns opposite the several items of anticipated revenues there shall be placed the amount of each such item in the budget of the last completed fiscal year, the amounts of such items actually received during the last completed budget year, the amount of each such item in the budget of the current fiscal year and the amount actually received to the time of preparing the budget proposal plus receipts for the remainder of the current fiscal year estimated as accurately as may be.



Section 45-8A-23.138 - Surplus.

Surplus shall include:

(a) Revenue receipts made available by the lapsing of unencumbered appropriation balances at the beginning of the budget year;

(b) Receipts from unanticipated miscellaneous revenues of the preceding fiscal year;

(c) Receipts from anticipated miscellaneous revenues of the preceding fiscal year in excess of the estimates in the budget;

(d) Receipts during the previous fiscal year from taxes or liens against which a complete reserve has been established.



Section 45-8A-23.139 - Miscellaneous revenues - Generally.

Miscellaneous revenues shall include anticipated revenues from the collection of taxes other than the general property tax; the amount of state aid to be received; the amount by which the city is expected to benefit from taxes collected by the state; the amounts estimated to be received from services and sales, fines, and forfeitures, pension or retirement system payments, special assessments, borrowed monies, and any other special or non-recurring sources. Nothing in this section shall, however, be construed as permitting or requiring the diversion of earmarked, pledged, or dedicated funds to purposes other than those for which they are earmarked, pledged, or dedicated.



Section 45-8A-23.140 - Miscellaneous revenues - Anticipated surplus from municipal utility or other public service enterprise.

The anticipated revenues and proposed expenditures of each utility or other public service enterprise owned, or operated, by the city, shall be stated in a separate section of the budget (each bearing the name of the utility); and as to each such utility, any anticipated surplus, if legally available for general purposes, shall be stated as an item of miscellaneous revenue in the budget and the budget proposal.



Section 45-8A-23.141 - Miscellaneous revenues - Measure of estimates.

No miscellaneous revenue from any source shall be included as an anticipated revenue in the budget in an amount in excess of the average of the amount actually realized in cash from the same source in the next preceding fiscal year, and that actually realized in the first 10 months of the current fiscal year plus that to be received in the remaining two months of the year estimated as accurately as may be, unless the city manager shall determine that the facts clearly warrant the expectation that such excess amount will actually be realized in cash during the budget year and shall certify such determination in writing to the council.



Section 45-8A-23.142 - Miscellaneous revenues - Receipts from special assessments.

In the budget and budget proposal revenues from the collection of special assessments on property specially benefited shall not be stated in an amount which is in excess of the amount of the receipts so derived which it is estimated will be held in cash on the first day of the budget year.



Section 45-8A-23.143 - Miscellaneous revenues - New sources.

No revenue from a new source not stated in the budget for the current budget year shall be included in the budget unless the city manager shall determine that the facts clearly warrant the expectation that such revenue will be actually realized in cash during the budget year in the amount stated and shall certify such determination in writing to the council. If the new revenue is to be received from the state, the anticipated amount shall not exceed the amount which the proper officer of the state shall declare in writing to be the amount which may reasonably be anticipated in the budget year.



Section 45-8A-23.144 - Proposed expenditures - Generally.

In the budget and budget proposal the proposed expenditures shall be itemized in such form and to such extent as shall be provided by law, and in the absence of such provision, by regulations established by ordinance. Separate provision shall be included in the budget and budget proposal for at least:

(a) Interest, amortization, and redemption charges on the public debt for which the faith and credit of the city is pledged;

(b) Other statutory expenditures;

(c) The payment of all judgments;

(d) The amount by which the total receipts of miscellaneous revenues in the last completed fiscal year failed to equal the total of the budget estimated of receipts from miscellaneous revenues in that year;

(e) An amount equal to the aggregate of all taxes levied for the third fiscal year prior to the budget year which are delinquent and outstanding on the sixtieth day prior to the beginning of the budget year, except to the extent the city may have made provision therefor by reserving the full amount of said delinquent taxes;

(f) An amount equal to the aggregate of all cancellation, remissions, abatements, and refunds of taxes, that have been made during the current fiscal year;

(g) An amount equal to the aggregate of all special revenue notes which it is estimated will be outstanding at the end of the current year in anticipation of the collection of revenues other than the property tax;

(h) An amount equal to the aggregate of all emergency notes which it is estimated will be outstanding at the end of the current year;

(i) If the city is required to make up the deficit arising from the operations of utility or other public service enterprises, an amount equal to the deficit from such operations during the last completed fiscal year, separately stated for each utility or other public service enterprise which appears in a separate section of the budget;

(j) Administration, operation, and maintenance of each office, department, board, or agency of the city itemized by character and object of expenditure;

(k) Contingent expense in an amount not more than three per centum of the total amount stated pursuant to subsection (j) of this section;

(l) Expenditures proposed for capital projects, including provisions for down payments on capital projects, as required by Section 45-8A-23.146.



Section 45-8A-23.145 - Proposed expenditures - Comparison with other years.

In the budget and budget proposal in parallel columns opposite the several items of proposed expenditures, there shall be placed the amount of each such item in the budget of the last completed fiscal year, the amount of such items actually expended during such year, the amount of each such item in the budget of the current year and the amount actually expended to the time of preparing the budget proposal plus the expenditures for the remainder of the current fiscal year estimated as accurately as may be.



Section 45-8A-23.146 - Down payments on capital projects.

In the budget and budget proposal under the special caption of "down payments on capital projects," as provided in subsection (1) of Section 45-8A-23.144, there shall be separately stated as to each capital project for which it is expected that bonds will be authorized during the budget year, a sum which is not less than five percent of the amount of bonds to be authorized for that project. For purposes of the down payment, all street improvements expected to be partly financed by the issuance of bonds during the budget year may be considered a single project; so also may all proposed extensions of the water system, and likewise all extensions of the sewer system. Such an appropriation for a down payment shall not be required before the issuance of bonds to finance any capital expenditure which is the result of fire, flood, or other disaster, or which is for a city owned, or operated, utility or other public service enterprise, or which is to be met in part, in cash, labor, or materials, by any agency of the government of the United States of America, or of this state.



Section 45-8A-23.147 - Budget summary.

At the head of the budget and budget proposal shall appear a brief summary.






Division 6 - Department of Finance.

Section 45-8A-23.170 - Director of finance - Appointment.

There shall be a department of finance, the head of which shall be the director of finance, who shall, with the advice and consent of the council, be appointed by the city manager, subject to the provisions of any merit or civil service system applicable to the city.



Section 45-8A-23.171 - Director of finance - Qualifications.

The director of finance shall have knowledge of municipal accounting and taxation and shall have had experience in budgeting and financial control.



Section 45-8A-23.172 - Director of finance - Surety bond.

The director of finance shall provide a bond with such surety and in such amount as the council may require by ordinance.



Section 45-8A-23.173 - Director of finance - Powers and duties.

The director of finance shall have charge of the administration of the financial affairs of the city, and to that end he or she shall have authority and shall be required to:

(1) Compile the current expense estimates for the budget for the city manager;

(2) Compile the capital estimates for the budget for the city manager;

(3) Supervise and be responsible for the disbursement of all monies and have control over all expenditures to insure that budget appropriations are not exceeded;

(4) Maintain a general accounting system for the city government and each of its offices, departments, and agencies; keep books for and exercise financial budgetary control over each office, department, and agency; keep separate accounts for the items of appropriation contained in the city budget, each of which accounts shall show the amount of the appropriation, the amounts paid therefrom, the unpaid obligations against it and the unencumbered balance; require reports of receipts and disbursements from each receiving and spending agency of the city government to be made daily or at such intervals as he or she may deem expedient;

(5) Submit to the council through the city manager a monthly statement of all receipts and disbursements in sufficient detail to show the exact financial condition of the city;

(6) Prepare for the city manager, as of the end of each fiscal year, a complete financial statement and report;

(7) Supervise and make all special assessments for the city government, and give such notice of special assessments as may be required by law;

(8) Collect all special assessments, license fees, and other revenues of the city for whose collection the city is responsible and receive all money receivable by the city from the county, state, or federal government, or from any court, or from any office, department, board, or agency of the city;

(9) Have custody of all public funds belonging to or under the control of the city, or any office, department, board, or agency of the city government, and deposit all funds coming into his or her hands in such depositories as may be designated by resolution of the council, or, if no such resolution be adopted, by the city manager, subject to the requirements of law as to surety and the payment of interest on deposits, but all such interest shall be the property of the city and shall be accounted for and credited to the proper account;

(10) Have custody of all investments and invested funds of the city government, or in possession of such government in a fiduciary capacity and have the safekeeping of all bonds and notes of the city and the receipt and delivery of city bonds and notes for transfer, registration, or exchange;

(11) Approve all proposed expenditures; unless he or she shall certify that there is an unencumbered balance of appropriation and available funds, no expenditure shall be approved.



Section 45-8A-23.174 - Work programs; allotments.

Before the beginning of the budget year, the head of each office, department, board, or agency shall submit to the city manager, when required by him or her, a work program for the year, which program shall show the requested allotments of the appropriations for such office, department, board, or agency, by monthly periods, for the entire budget year. The city manager shall review the requested allotments in the light of the work program of the office, department, board, or agency concerned, and may revise, alter, or change such allotments before approving the same. The aggregate of such allotments shall not exceed the total appropriation available to the office, department, board, or agency for the budget year. An approved allotment may be revised during the budget year in the same manner as the original allotment was made. If, at any time during the budget year, the city manager shall ascertain that the available income, plus balances, for the year will be less than the total appropriations, he or she shall reconsider the work programs and allotments so as to forestall the making of expenditures in excess of the income.



Section 45-8A-23.175 - Allotments constitute basis of expenditures and are subject to revision.

The city manager shall file a copy of the original allotments and of each revised allotment with the director of finance, who shall authorize all expenditures for the offices, departments, boards, and agencies to be made from the appropriations on the basis of approved allotments and not otherwise.



Section 45-8A-23.176 - Transfers of appropriations.

The city manager may at any time transfer any unencumbered appropriation balance or portion thereof between general classifications of expenditures within an office, department, board, or agency, subject to subdivision (a) to (j), inclusive, of subsection (2) of Section 45-8A-23.091. At the request of the city manager and within the last three months of the budget year, the council may by resolution transfer any unencumbered appropriation balance or portion thereof from one office, department, board, or agency, subject to subdivisions (a) to (j), inclusive, of subsection (2) of Section 45-8A-23.091. No transfer shall be made from the appropriations fixed by law or required by subsections (a), (b), (c), (d), (e), (f), (g), (h), and (i) of Section 45-8A-23.144.



Section 45-8A-23.177 - Accounting supervision and control.

The director of finance shall have power and shall be required to:

(1) Prescribe the forms of receipts, vouchers, bills, or claims to be used by all the offices, departments, boards, and agencies of the city government;

(2) Examine and approve all contracts, orders, and other documents by which the city government incurs financial obligations, having previously ascertained that monies have been appropriated and allotted and will be available when the obligations shall become due and payable;

(3) Audit and approve before payment all bills, invoices, payrolls, and other evidences of claims, demands, or charges against the city government and with the advice of the city attorney determine the regularity, legality, and correctness of such claims, demands, or charges;

(4) Inspect and audit any accounts or records of financial transactions which may be maintained in any office, department, board, or agency of the city government apart from or subsidiary to the accounts kept in his or her office.



Section 45-8A-23.178 - When contracts and expenditures prohibited.

No officer, department, or agency shall, during any budget year, expend or contract to expend any money or incur any liability, or enter into any contract which by its terms involves the expenditure of money, for any purpose, in excess of the amounts appropriated for that general classification of expenditure pursuant to this part. Any contract, verbal or written, made in violation of this part shall be null and void. Any officer or employee of the city who shall violate this section shall be guilty of a misdemeanor and, upon conviction thereof, shall cease to hold his or her office or employment. Nothing in this section contained, however, shall prevent the making of contracts or the spending of money for capital improvements to be financed in whole or in part by the issuance of bonds, nor the making of contracts of lease or for services for a period exceeding the budget year in which such contract is made, when such contract is permitted by law.



Section 45-8A-23.179 - Appropriations lapse at end of year,

All appropriations shall lapse at the end of the budget year to the extent that they shall not have been expended or lawfully encumbered.



Section 45-8A-23.180 - Fees shall be paid to city government.

All fees received by any officer or employee shall belong to the city government and shall be paid daily to the department of finance. Any officer or employee who shall fail to pay such fees to the department of finance on the day such fees are received by him or her shall be guilty of a misdemeanor, and upon conviction thereof, he or she shall be dismissed from employment.



Section 45-8A-23.181 - Division of purchases.

There may be established by the council upon recommendation by the city manager a division of purchases, the head of which shall be the city purchasing agent. The city purchasing agent shall be under the director of finance. The purchasing agent, pursuant to rules and regulations shall purchase, store, and distribute all supplies, materials, and equipment required by any office, department, board, or agency of the city. The purchasing agent shall also have power and shall be required to:

(1) Establish and enforce specifications with respect to supplies, materials, and equipment required by the city;

(2) Inspect or supervise the inspection of all deliveries of supplies, materials, and equipment, and determine their quality, quantity, and conformance with specifications;

(3) Have charge of such general storerooms and warehouses as the council may provide by ordinance;

(4) Transfer to or between offices, departments, or agencies, or sell surplus, obsolete, or unused supplies, material, and equipment.



Section 45-8A-23.182 - Competitive bidding.

Before the city purchasing agent makes any purchase of supplies, materials or equipment, he or she shall give ample opportunity for competitive bidding, under such rules and regulations, and with such exceptions, as the council may prescribe by ordinance; provided, however, that the council shall not except individual purchases or sales from the requirement of competitive bidding.



Section 45-8A-23.183 - Contracts for city improvements.

Any city improvement costing more than five hundred dollars ($500) shall be executed by contract. All such contracts for more than five hundred dollars ($500) shall be awarded to the lowest responsible bidder after such public notice and competition as may be prescribed by ordinance, provided the city manager shall have the power to reject all bids and advertise again. Alterations in any contract may be made when authorized by the council upon the written recommendation of the city manager.



Section 45-8A-23.184 - Accounting control of purchases.

All purchases made by the purchasing agent shall be pursuant to a written requisition from the head of the office, department, board, or agency whose appropriation will be charged, and no contract or order shall be issued to any vendor unless and until the director of finance certifies that there is to the credit of such office, department, board, or agency a sufficient unencumbered appropriation balance to pay for the supplies, materials, equipment, or contractual services for which the contract or order is to be issued.



Section 45-8A-23.185 - No contract executed until bond ordinance effective.

No contract shall be executed for the acquisition of any property or the construction of any improvement to be financed by the issuance of bonds until the ordinance authorizing the issuance of such bonds shall have taken effect and any contract executed before such day shall be voidable.



Section 45-8A-23.186 - Emergency appropriations.

At any time in any budget year, the council may, pursuant to this section, make emergency appropriations to meet a pressing need for public expenditure, for other than a regular or recurring requirement, to protect the public health, safety or welfare. Such appropriation shall be by resolution adopted by the favorable votes of at least four-fifths of the whole qualified membership of the council, and shall be made only upon written recommendation of the city manager. The total amount of all emergency appropriations made in any budget year shall not exceed three per centum of the total operating appropriations made in the budget for that year.



Section 45-8A-23.187 - Borrowing to meet emergency appropriations.

In the absence of unappropriated available revenues to meet emergency appropriations under the provisions of Section 45-8A-23.186, the council may by resolution authorize the issuance of notes, each of which shall be designated "emergency note" and may be renewed from time to time, but all such notes of any fiscal year and any renewals thereof shall be paid not later than the last day of the fiscal year next succeeding the budget year in which the emergency appropriation was made.



Section 45-8A-23.188 - Borrowing in anticipation of property taxes.

In any budget year, in anticipation of the collection of the property tax for such year, whether levied or to be levied in such year, the council may by resolution authorize the borrowing of money by the issuance of negotiable notes of the city, each of which shall be designated "tax anticipation note for the year 2___." (stating the budget year). Such notes may be issued for periods not exceeding one year and may be renewed from time to time for periods not exceeding one year, but together with renewals shall mature and be paid not later than the end of the third fiscal year after the budget year in which the original notes shall have been issued. The amount of the tax anticipation notes originally issued in any budget year shall not exceed 50 percent of the amount of the property tax levied in that year for general city purposes. On renewal of tax anticipation notes of any given fiscal year, the amount renewed in the next succeeding fiscal year shall not exceed twenty percent of the amount originally issued, and the amount renewed in the second fiscal year succeeding the year of levy shall not exceed four percent of the amount originally issued.



Section 45-8A-23.189 - Borrowing in anticipation of other revenues.

In any budget year, in anticipation of the collection or receipt of other revenues of that budget year, the council may by resolution authorize the borrowing of money by the issuance of negotiable notes of the city, each of which shall be designated "special revenue note for the year 2___." (stating the budget year). Such notes may be renewed from time to time, but all such notes, together with the renewals thereof, shall mature and be paid not later than the end of the fiscal year after the budget year in which the original notes shall have been issued.



Section 45-8A-23.190 - Notes redeemable prior to maturity.

No notes shall be made payable on demand, but any note may be made subject to redemption prior to maturity on such notice and at such time as may be stated in the note.






Division 7 - Establishment of Wards.

Section 45-8A-23.210 - Purpose and number of wards.

Originally there shall be established five wards for the purpose of securing as nearly as possible a council consisting of members who represent distinct geographical areas within the city and who represent equal numbers of persons. Every part of the geographical area of the city shall be in one ward but not more than one ward.



Section 45-8A-23.211 - Establishment of the original wards.

Under the provisions of Section 45-8A-23.006, the probate judge shall establish the original wards which shall contain as nearly equal a number of people as possible.



Section 45-8A-23.212 - Duty of manager when city limits changed.

Whenever after the next preceding establishment of wards and not less than nine months before any regular election of councilmen there shall have been any change in the corporate limits of the city, the manager shall not less than seven months before such election prepare in writing and submit to the council a proposed division of the city into not less than five nor more than seven new wards. This written proposed division shall describe with clarity and certainty each of the wards proposed therein. This proposed division as submitted shall be entered by the city clerk in the journal.



Section 45-8A-23.213 - Duty of the council after submission of the proposed division.

Within 30 days after the submission by the manager of his or her proposed division the council may approve this proposed division by ordinance or resolution. Upon such approval the division as proposed shall be adopted and the wards of the city shall for the purpose of each subsequent election of councilmen be as described in the proposed division submitted by the manager.



Section 45-8A-23.214 - Duties of council on disapproval of manager's proposed division.

If the council shall disapprove the manager's proposed division it shall adopt an ordinance or resolution of disapproval. Such ordinance or resolution must contain the council's proposed division of the city into not less than five nor more than seven new wards. It shall describe with clarity and certainty each of the wards proposed therein. The ordinance or resolution must prescribe a date for the holding of an election by the voters as set out in Section 45- 8A-23.216. Such date shall be not less than 30 nor more than 90 days after the adoption of the ordinance or resolution. If the ordinance or resolution shall not prescribe the date for the holding of the election, or if it shall not describe with clarity and certainty each of the wards proposed therein, such ordinance or resolution shall be null and void.



Section 45-8A-23.215 - Effect of failure of council to act upon manager's proposed division.

If the council within 30 days after the submission by the manager of his or her proposed division shall neither approve of the manager's proposed division nor adopt a valid ordinance or resolution of disapproval then the division as proposed by the manager shall be deemed adopted and the wards of the city shall for the purpose of each subsequent election of councilmen be as described in the proposed division submitted by the manager.



Section 45-8A-23.216 - Election for the selection of new wards.

In the event that the council shall adopt a valid ordinance or resolution of disapproval under Section 45-8A-23.214 then on the date prescribed in such ordinance or resolution there shall be held an election by the voters. At such election each voter shall choose between the proposed division of the manager and the proposed division of the council as set forth in the ordinance or resolution of disapproval. The proposed division receiving the largest number of votes cast in the election shall thereby be adopted and the wards of the city shall for the purpose of each subsequent election of councilmen be described in the proposed division receiving the larger number of votes.






Division 8 - Succession in Government.

Section 45-8A-23.230 - Rights of officers and employees preserved.

Nothing in this part contained, except as specifically provided, shall affect or impair the rights or privileges of officers or employees of the city or of any office, department, board, or agency existing at the time when this part shall take effect, or any provision of law in force at the time when the council-manager form of government shall be adopted and not inconsistent with the provisions of this part, in relation to the personnel, appointment, ranks, grades, tenure of office, promotion, removal, pension and retirement rights, civil rights, or any other rights or privileges of officers or employees of the city or any office, department, board, or agency thereof.



Section 45-8A-23.231 - Continuance of present officers.

All persons holding administrative office at the time the council-manager form of government is adopted shall continue in office and in the performance of their duties until provision shall have been made in accordance therewith for the performance of such duties or the discontinuance of such office. The powers conferred and the duties imposed upon any office, department, board, or agency of the city by the laws of the state shall, if such office, department, board, or agency, be abolished by this part, or under its authority, be thereafter exercised and discharged by the office, department, board, or agency designated by the council unless otherwise provided herein.



Section 45-8A-23.232 - Status of officers and employees holding positions when council-manager form of government is adopted.

Any person holding an office or position in the civil service of the city under any civil service or merit system applicable to the city when the council-manager form of government shall be adopted shall continue to hold such office in the civil service of the city under the council-manager form of government and with the same status, rights, and privileges and subject to the same conditions under such applicable civil service or merit system.



Section 45-8A-23.233 - Transfer of records and property.

All records, property, and equipment whatsoever of any office, department, or agency or part thereof, all the powers and duties of which are assigned to any other office, department, or agency by this part, shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned. If part of the powers and duties of any office, department, or agency, or part thereof, are by this part assigned to another office, department, or agency, all records, property, and equipment relating exclusively thereto shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned.



Section 45-8A-23.234 - Continuity of officers, department, board, or agencies.

Any office, department, board, or agency provided for in this part with a name or with powers and duties the same or substantially the same as those of an office, department, board, or agency heretofore existing shall continue to exercise its powers and duties. Any provision in any law, rule, regulation, contract, grant, or other document relating to such a formerly existing office, department, board, or agency, shall, so far as not inconsistent with the provisions of this part apply to such office, department, board, or agency provided for by this part.



Section 45-8A-23.235 - Continuance of contracts and public improvements.

All contracts entered into by the city, or for its benefit, prior to the adoption by such city of the council-manager form of government, shall continue in full force and effect. Public improvements for which legislative steps have been taken under laws existing at the time of the adoption of the council-manager form of government shall be carried to completion in accordance with the provisions of such existing laws.



Section 45-8A-23.236 - Pending actions and proceedings.

No action or proceeding, civil or criminal, pending at the time of the adoption of the council-manager form of government, brought by or against the city or any office, department, board, or agency or officer thereof, shall be affected or abated by the adoption of the council-manager form of government or by anything therein contained in this part.



Section 45-8A-23.237 - Pension and relief funds.

All laws and parts of laws relating to pension, retirement, and relief funds for any employees of the city, contained in the general or local laws of the state or in Title 11 as the same may apply and be in effect with respect to any city at the time when such city shall elect to be governed by the provisions of this part, shall continue in full force and effect, and without interruption or change as to any rights which have been acquired thereunder.



Section 45-8A-23.238 - Independent authorities, boards, agencies, etc.

All laws relating to the school board, library board, hospital board, airport board, housing authority, plumbers or electricians board, planning board, zoning board, park or recreation board, municipally owned public utility and any municipally owned service enterprise, including inter alia electric, gas and water boards, agencies, etc., and any board, authority, agency, etc. given such independent status, as the same may apply and be in effect at the time when such city shall elect to be governed by the provisions of this part shall continue in full force and effect and without interruption or change as to the establishment or conduct of any such authority, board, or agency.



Section 45-8A-23.239 - When provisions take effect.

For the purpose of nominating and electing members of the council, the provisions of this part shall become applicable to any city adopting the council-manager form of government upon the filing of the certificate of adoption by the judge of probate with the mayor of the city as provided for in Section 45-8A-23.004. For all other purposes the provisions of this part shall become applicable to the city at the time when the first council of such city elected under the provisions hereof takes office and qualifies.






Division 9 - General Provisions.

Section 45-8A-23.260 - Removal of officers and employees.

Subject to the provisions of any civil service or merit system applicable to the city, any officer or employee whose successor may be appointed by the city manager or by the head of any office, department, board, or agency, may be removed by the manager or other appointing officer at any time, and the decision of the city manager, or other appointing officer, shall be subject to appeals therefrom, if any, provided by applicable law.



Section 45-8A-23.261 - Right of city manager and other officers in council.

The city manager, the heads of all departments, and such other officers of the city as may be designated by the council, shall be entitled to attend meetings of the council, but shall have no vote therein. The city manager shall have the right to take part in the discussion of all matters coming before the council, and the directors and other officers shall be entitled to take part in all discussions of the council relating to their respective office, departments, boards, or agencies.



Section 45-8A-23.262 - Investigations by council or city manager.

The council, the city manager, or any person or committee authorized by either of them, shall have power to inquire into the conduct of any office, department, board, or agency or officer of the city and to make investigations as to municipal affairs, and for that purpose may subpoena witnesses, administer oaths, and compel the production of books, papers, and other evidence. Failure to obey such subpoena or to produce books, papers, or other evidence as ordered under the provisions of this section shall constitute a misdemeanor and shall be punishable by a fine not to exceed one hundred dollars ($100) or by imprisonment not to exceed six months, or both.



Section 45-8A-23.263 - Contracts extending beyond one year.

No contract involving the payment of money out of the appropriation of more than one year shall be made for a period of more than five years, nor shall any such contract be valid unless made or approved by ordinance, and signed in the name of the city by the mayor and countersigned by the manager.



Section 45-8A-23.264 - Publicity of records.

All records and accounts of every office, department, board, or agency of the city shall be open to inspection by any person at all reasonable times and under reasonable regulations established by the city manager, except competitive bids for contracts under negotiation.



Section 45-8A-23.265 - Officers and employees not be privately interested in city contracts.

No member of the council, officer, or employee elected or appointed shall be interested, directly or indirectly, in any contract for work or material, or the profits thereof, or services to be furnished or performed for the city, and no such member of the council, officer, or employee shall be interested, directly or indirectly, in any contract for work or material, or the profits thereof, or services to be furnished or performed for any person, firm, or corporation operating interurban railway, street railway, gas works, electric light or power plant, heating plant, telegraph line, or telephone exchange within the territorial limits of the city. No such member of the council, officer, or employee of such city shall be interested in or an employee or attorney of any corporation operating any public service utility within the city. No such member of the council, officer, or employee shall receive, directly or indirectly, from any person, firm, or corporation operating within the territorial limits of the city any interurban railway, railway, street railway, gas works, water works, electric light or power plant, heating plant, telegraph line, or telephone exchange, or other business using or operating under a public franchise, and frank, free pass, free ticket, or free service, or accept or receive, directly or indirectly, from any such person, firm, or corporation, any gift or other thing of value, or any service upon terms more favorable than are granted to the public generally. Any violation of the provisions of this section shall be a misdemeanor, and upon conviction thereof, the guilty person shall be punished by a fine of not less than one hundred dollars ($100) nor more than three hundred dollars ($300), and may be imprisoned in the county jail for not more than 90 days, and his or her office shall be vacated. Such prohibition of free transportation shall not apply to policemen or firemen in uniform nor to policemen in the discharge of their duty; nor shall service to city officials in their official capacity heretofore provided by any franchise or ordinance be affected by this section.



Section 45-8A-23.266 - Official bonds.

The city manager, the director of finance, and such other officers or employees as the council may by general ordinance require so to do, shall give bond in such amount and with such surety as may be approved by the council. The premiums on such bonds shall be paid by the city.



Section 45-8A-23.267 - Oath of office.

Every councilman, officer, and employee of the city shall, before entering upon the duties of his or her office, take and subscribe to the following oath or affirmation, to be filed and kept in the office of the city clerk:

"I solemnly swear (or affirm) that I am eligible for the office of __________ and will execute the duties of same according to the best of my ability, and that I will support the constitutions and will obey the laws of the United States and of the State of Alabama; that I will, in all respects, observe the provisions of the ordinances of the City of __________, and will faithfully discharge the duties of the office of __________."



Section 45-8A-23.268 - Personnel policies and procedures.

All employees of the City of Anniston, except civil service employees and grandfathered employees who are subject to the civil service system, shall be employees of the city subject to the personnel policies and procedures adopted, and as amended, by the city council. The personnel policies shall prescribe the classification for different types of services to be performed, allocate each position of employment, determine the salary to be paid to each employee, and prescribe policies and procedures for the removal of employees from a position of employment or the suspension, demotion, or otherwise disciplining of employees.






Division 10 - Abandonment of Council-Manager Form of Government.

Section 45-8A-23.290 - Change to form of government.

No city may change from the council-manager form of government within two years after the adoption thereof. At the end of such period, or at any time thereafter, the city may change its form of municipal government in the manner provided by law, provided that no election on the abandonment of the council-manager form of government shall be held within two years after any other election thereon.






Division 11 - General Statutory Provisions.

Section 45-8A-23.310 - Effect of this part on existing law.

(a) All laws and parts of laws, general, local, or special, relating to or affecting the city, its powers, functions, duties, and property, in force when this part shall take effect are hereby continued in effect; but all such laws relating to the exercise of powers, functions, and duties by the commission or mayor-council or some other form of government shall be superseded to the extent that the same are inconsistent with the provisions of this part.









Part 5 - Utilities, Water Works and Sewer Board.

Section 45-8A-24 - Membership; appointments; payments to City of Anniston.

(a) It is the intention of the Legislature of Alabama that the majority of the members appointed to the Water Works and Sewer Board of the City of Anniston shall be appointed by the City Council of Anniston.

(b) The governing body of the City of Anniston, which authorized the creation of a corporation for the purpose of operating a water system and a sewer system pursuant to Article 9, Chapter 50, Title 11, shall restructure the Water Works and Sewer Board of the City of Anniston and increase the membership of the board by two members for a total of seven board members. The appointment of the seven members of the board of directors shall be as follows:

(1) Customers located within the corporate boundaries shall be represented by four board members appointed by the city council.

(2) Customers located outside of the corporate boundaries shall be represented by three board members. Two of the three board members shall be appointed by the Calhoun County Legislative Delegation upon July 28, 1995. The third board member shall be appointed by the Calhoun County Legislative Delegation after the City Council of Anniston, pursuant to subdivision (1), has filled the next two vacancies which occur after July 28, 1995.

(c) The three members appointed by the Calhoun County Legislative Delegation shall be appointed for a term of six years. Each year thereafter the term of each director shall be six years.

(d) All payments that the City of Anniston is entitled to receive from the Water Works and Sewer Board of the City of Anniston, by statute or contract, shall be payable on a monthly basis.






Part 6 - Sale of Alcoholic Beverages.

Section 45-8A-25 - Sale of alcoholic beverages.

(a) This section only applies to the City of Anniston and provides for the Anniston Ecotourism Beverage Bill.

(b) Alcoholic beverages may be sold each day of the week for on-premises consumption by licensed clubs and retail licensees of the Alcoholic Beverage Control Board in the City of Anniston if approved by a majority vote of the governing body.

(c) Alcoholic beverages may be sold each day of the week for off-premises consumption by licensed clubs and retail licensees of the Alcoholic Beverage Control Board within the City of Anniston if approved by a majority vote of the governing body.

(d) The governing body of the City of Anniston, by resolution or ordinance passed by a simple majority, may regulate but may not prohibit the sale of both on-premises and off-premises consumption of alcoholic beverages each day of the week by licensed clubs and retail licensees of the Alcoholic Beverage Control Board to the general public. Licensed clubs and retail licensees granted a license may sell or dispense alcoholic beverages pursuant to the requirements of the license and applicable regulations of the board.

(e) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Anniston and are not intended to, nor shall it be interpreted so as to, repeal any existing power or authority of the governing body with this section that are now permitted under the general laws of the state or under any local or special act of the Legislature.

(f) Nothing in this section shall be construed so as to abrogate, nullify, or in any way encroach upon the functions, powers and duties of the Alcoholic Beverage Control Board under Chapter 3, Title 28.









Article 3 - Blue Mountain.



Article 4 - Cross Plains.



Article 5 - Davisville.



Article 6 - Hobson City.



Article 7 - Jacksonville.

Part 1 - Education.

Section 45-8-A-70 - Board of education; terms; elections.

(a)(1) The members of the Board of Education of the City of Jacksonville in Calhoun County shall serve extended terms until the day before the first Monday in October of either the year 2000, the year 2002, or the year 2004, as provided below:

(2) Future members of the board shall take office on the first Monday in October following their election and shall serve four-year terms.

(b) The election of the members of the Board of Education of the City of Jacksonville shall be held in even years to fill vacancies upon the expiration of the terms as provided in subsection (a) and shall be conducted in the same manner as elections for members of the city governing body.






Part 2 - Employees.

Section 45-8A-71 - Applicability.

This part shall apply only in the City of Jacksonville in Calhoun County.



Section 45-8A-71.01 - Definitions.

As used in this part, the following words shall have the following meanings:

(1) APPOINTING AUTHORITY. The mayor or city council, and in the case of a separate board or instrumentality, the governing body or individual designated by the governing body in writing to the board.

(2) BOARD. The civil service board created by this part.

(3) CITY. The City of Jacksonville in Calhoun County.

(4) EMPLOYEE. Any person, including firemen and policemen, not excepted by Section 45-8A-71.02, who is employed in the service of the City of Jacksonville.

(5) GOVERNING BODY. The city council and, in the case of a separate board or instrumentality, the governing body of that board or instrumentality.



Section 45-8A-71.02 - Exemptions.

This part shall apply to all officers and employees in the service of the city or any board, agency, or instrumentality thereof except the following:

(1) Elective officers.

(2) Members of appointive boards, commissions, and committees.

(3) All employees of the city board of education engaged in the profession of teaching or in supervising teaching in the public schools.

(4) Attorneys, physicians, surgeons, nurses, and dentists employed in their professional capacities.

(5) The judge of any court.

(6) Independent contractors receiving their remuneration from public funds under contracts awarded by competitive bidding.

(7) Any person whose employment is subject to the approval of the United States government or any of its agencies.

(8) The secretary of the chief executive officer of the city.

(9) Any employees at a hospital or nursing home, whether operated by the city or by any municipal authority or board of the city.



Section 45-8A-71.03 - Government by civil service rules and regulations; employment; removal for cause.

All employees of the city shall be governed by civil service rules and regulations promulgated pursuant to this part and administered by the civil service board created in Section 45-8A-71.04. Present employees shall remain in their respective employments during good behavior; but nothing in this part shall be construed to prevent or preclude the removal of an employee for cause as provided in this part. Except for appointed employees, present employees shall be subject fully to this part.



Section 45-8A-71.04 - Civil service board - Creation; membership.

(a) There is created the Civil Service Board of the City of Jacksonville, which shall be composed of five members appointed by the state senator and state representative who represent the city in the Legislature from a list of three nominees for each position on the board submitted by each of the following groups of city employees:

(1) Employees of the street and sanitation department.

(2) Employees of the police and fire department.

(3) Employees of the gas, water, and sewer department.

(4) Employees of the offices of the mayor, the city council, the city clerk, the city library, and the city recreation department.

(b) At least 60 days prior to the expiration of the term of a member of the civil service board, each of the aforementioned groups of city employees shall hold a department meeting for the purpose of nominating three candidates for appointment to each board position with an expiring term of office. The head of each of the aforementioned city departments, or his or her designee, shall preside over the meeting in accordance with Roberts Rules of Order and shall administer the nominating process including any necessary election. If more than three candidates are nominated, a secret ballot election shall be conducted at the meeting. The three candidates on the ballot who come in first, second, and third in the balloting shall be the nominees for the group. The names of the three nominees shall be submitted to the state senator and state representative at least 30 days prior to the expiration of the term of the board member. The state senator and state representative representing the city shall appoint one member from the nominees submitted by each group. One other board member-at-large shall be appointed by the state senator and state representative representing the city. Each appointee shall serve for terms of six years and until his or her successor is appointed.

(c) No person shall be appointed to the board who is not a qualified elector of the City of Jacksonville and under the age of 25 years.

(d) Members of the board shall take the constitutional oath of office, which shall be filed in the office of the judge of probate. Vacancies on the board shall be filled in the same manner as the original appointment. The members of the board shall elect a chair, vice chair, and a secretary from among their members.

(e)(1) Any member of the board who becomes a candidate for or is elected or appointed to another public office shall vacate his or her office as a member of the board.

(2) Any member of the board who fails to attend three consecutive regular meetings of the board or six regular meetings of the board within a twelve-month period shall be deemed to have vacated his or her office as a member of the board and the vacancy shall be filled as provided herein.



Section 45-8A-71.05 - Civil service board - Compensation; clerical assistance and legal counsel.

(a)(1) The chair of the board serving in that position before June 1, 2017, shall be paid one hundred twenty-five dollars ($125) per month, the vice chair serving in that position before June 1, 2017, shall be paid one hundred ten dollars ($110) per month, and all other members of the board serving on the board before June 1, 2017, shall be paid one hundred dollars ($100) per month.

(2) The monthly compensation of any member elected to the position of chair or vice chair on or after June 1, 2017, or appointed to serve on the board on or after June 1, 2017, shall be an amount mutually agreed upon by the board and the governing body.

(b) Board members shall be paid by the City of Jacksonville. The board shall have power to appoint clerical assistance and engage the legal counsel of its choice.



Section 45-8A-71.06 - Civil service board - Meetings.

The board shall fix the times for its regular meetings, and it shall hold at least one regular meeting each month. The board may also hold special, adjourned, or called meetings at any time. Members of the board serving before June 1, 2017, who are in attendance at special or called meetings shall receive twenty dollars ($20) for attendance. Members of the board appointed on and after June 1, 2017, shall receive additional compensation, in an amount mutually agreed upon by the board and the governing body, for attending special or called meetings of the board. Board members shall not be paid for more than two special or called meetings in any calendar month. A majority of the members of the board shall constitute a quorum for the transaction of business. All meetings of the board shall be held in accordance with all applicable open meeting requirements in a location provided by the city.



Section 45-8A-71.07 - Civil service board - Minutes of meetings; records.

The board shall keep minutes of its meetings and a record of all business transacted by it. The records, except those the rules of the board required to be held confidential for reasons of public policy, shall be open for inspection by any resident of the city at all reasonable times.



Section 45-8A-71.08 - Civil service board - Rules and regulations; powers and duties.

(a) The board may make rules and regulations governing examinations, eligible registers, appointments, transfers, minimum and maximum salaries, promotions, demotions, annual and sick leave, and merit raises. Any action taken by the board affecting a rule or regulation relating to transfers, minimum and maximum salaries, promotions, demotions, annual leave, sick leave, and other matters as may be necessary to accomplish the purposes of this part, is subject to the consent of the governing body. If any merit raise has been denied or demotion has been recommended by the appointing authority, the employee has 10 working days to contest the denial or demotion to the board. After the review of all facts, the findings of the board shall stand unless the ruling of the board is appealed to the governing body for a final decision regarding the matter. A rule or regulation may be made only after a public hearing is held on the proposed rule or regulation and after a certified copy of the rule or regulation has been filed with the city clerk. All employees shall be appointed upon a nonpartisan merit basis without regard to race, color, national origin, political affiliation, disability, age, sex, or religion. There shall not be appointed, and the board shall not examine, any person who is not a citizen of the United States. With the approval of the governing body, the board shall do all of the following:

(1) Classify the different types of services to be performed in the service of the city.

(2) Prescribe qualifications, including those of education, training, and experience, for the appointees and incumbents of each class.

(3) Fix a maximum and minimum salary for each class.

(4) Allocate each position in the service to its proper class based on a determination by the governing body, pursuant to its budgetary process, of the number of positions eligible for appointment in each class.

(b) The appointing authority shall provide for the periodic rating of employees according to their merit to determine whether they are maintaining standards of service. With the consent of the governing body, the board shall establish rules and regulations governing dismissals, suspensions, layoffs, terminations, and leaves of absence. The severance of the relationship of any employee with the city shall be in accordance with board regulations.

(c) The appointing authority shall maintain a personnel file on each employee. The personnel file of any employee may be reviewed by the board whenever determined necessary by the board.



Section 45-8A-71.09 - Civil service board - Salaries for employees.

The salary to be paid each subordinate employee shall be determined by his or her appointing authority; and the salary to be paid each department head employee shall be determined by the city governing body. The salary paid to each department head and each subordinate employee shall be within the minimum and maximum salary range established by the governing body and the board for the applicable position. It shall be unlawful for any official or employee to draw or issue any warrant on the city treasury for the payment of salary to any employee covered by this part unless the warrant is in an amount within the minimum and maximum salary range authorized by the board and approved by the appointing authority to be paid the employee. A sum paid as salary contrary to this section may be recovered in an action brought by any resident of the city against the official or employee who draws or issues the warrant, or against the sureties on his or her bond.



Section 45-8A-71.10 - Civil service board - Register of persons eligible; examinations; vacancies.

The board shall make and keep a register of all persons eligible and available for appointment to each class of position in the service of the city. No examination shall be given and no register kept for positions to be filled by persons designated by the board as laborers. Layoffs available for re-employment shall be placed at the head of the proper present and subsequent eligible registers in the inverse order of their terminations. Employees who voluntarily terminate their services may be granted re-employment status upon proper eligible registers under the circumstances and in the manner as may be provided for in the rules and regulations of the board, subject to stipulations of this section concerning layoffs. Persons desiring appointment may file applications with the board, and the board, from time to time, may conduct examinations to test the ability of the applicants if requested by the governing body. All applicants shall be reviewed and determined by the board to be qualified or unqualified based on the applicable job description. Should the governing body request that the applicants for a particular position be examined, the examinations shall be public, competitive, and subject to the limitations specified by the board, and approved by the governing body, as to age, residence, health, height, weight, habits, moral character, and other factors pertinent to the ability to discharge the duties of the position. The board shall fill vacancies in the classified service, insofar as practicable, by promotions from among regular employees holding positions in the classified service. If the board decides to fill a vacancy within the classified service, the board shall determine the regular employees holding the classified positions in the department or departments eligible to take the examination. Examinations shall be practical in character and shall relate to those matters which test the ability of the person examined to discharge intelligently the duties of the position for which he or she applies. In no case shall an appointment be made from an eligible register which is more than one year old.



Section 45-8A-71.11 - Civil service board - Vacancies in positions; appointment from eligible register.

Whenever a vacancy exists in any position in the service of the city, it shall be filled by appointment of a person on the appropriate eligible register of the board. The vacancy may be filled from the eligible qualified applicants which are on the appropriate register, or by transfer within the service of the city from another position of essentially the same class. However, the ranking layoff of the same class shall be appointed in every instance. The appointing authority may reject any eligible list and the list shall be abolished. The governing body may fill a vacancy temporarily pending the establishment of an eligible register. No authorization may be given for longer than 120 calendar days, and no employee shall have status under this part. All appointments, other than temporary appointments, shall be probationary for 12 months from the date of the appointment. A probationary subordinate employee may be discharged by the appointing authority for unsatisfactory service at any time before the expiration of that period if the action is approved by the governing body. A probationary department head may be discharged or demoted similarly by the governing body. The discharge of a probationary employee shall be reported to the board at the next regularly scheduled meeting of the board held after the discharge. After the expiration of the probationary period, an appointment shall become permanent.



Section 45-8A-71.12 - Suspension of employees; hearings.

The appointing authority may suspend an employee for any personal misconduct or fact affecting or concerning his or her fitness or ability to perform his or her duties in the public interest. In the event an employee is suspended for more than 30 work days in any one year, he or she shall be entitled to a public hearing by the board upon a written demand filed within five working days from the date of the order of suspension. If, after a hearing, the board determines that the action of the appointing authority was for insufficient cause, the suspension shall be revoked.



Section 45-8A-71.13 - Employees, officers, or officials removed, discharged, or demoted; proceedings; appeals.

(a) The governing body of the city may remove, discharge, or demote any employee, officer, or official of the city who is subject to this part and who is directly under the governing body, provided that within five working days a report in writing of the action is made to the board, giving the reason for the removal, discharge, or demotion. The employee shall have 10 working days from the time of written notification of his or her discharge, removal, or demotion in which to appeal to the board. Upon receipt of the appeal, the board shall order the charges or complaint to be filed with it in writing and shall hold a hearing on the charges. No permanent employee, officer, or official of the city whose employment comes within the coverage of this part, and whose probationary period has been served, shall be removed, discharged, or demoted except for some personal misconduct, or fact, rendering his or her further tenure harmful to the public interest, or for some cause affecting or concerning his or her fitness or ability. If the removal, discharge, or demotion is appealed to the board, then the action shall become final only after a hearing upon written charges or complaint. At the hearing, the employee shall have the opportunity to face his or her accusers and be heard in his or her own defense. Pending a hearing on the appeal, the employee may be suspended. After the hearing the board may order the employee reinstated, demoted, removed, discharged, or suspended, or take any other disciplinary action which in its judgment is warranted by the evidence and the law. Charges may be filed against an employee subject to this part by any citizen as follows:

(1) The charges shall be in writing.

(2) The charges shall state the facts succinctly.

(3) The charges shall be sworn to before any member of the board or before any person authorized to administer oaths.

(b) Upon the receipt of the charges, the board, after due consideration, shall determine whether in its opinion it considers that the good of the service will be served by a hearing on the charges and, if not, the charges may be dismissed by the board. If in the judgment of the board the charges are of a minor nature, the charges may be referred by the board to the mayor, administrator, or proper department head. The mayor, administrator, or proper department head shall make an investigation of the charges and make his or her recommendation to the board, within the time prescribed by the board as to what disciplinary action, if any, should be taken.

(c) After the recommendation is made by the mayor, administrator, or department head and after due notice of the recommendation is given to the affected employee, the board, in its discretion, may adopt the action recommended by the mayor, administrator, or department head or any part of the order. However, if the complaint of the affected employee, or both of them, objects to the recommendation of the department head, the board shall hold a public hearing again on the charges, and take whatever disciplinary action in its judgment is warranted by the evidence and the law. All hearings before the board shall be open to the public. All testimony given in all hearings before the board shall be under oath and taken down in writing. In all cases, the decision of the board shall be reduced to writing and entered in the record of the case. In all proceedings before the board, the city attorney may appear and prosecute all charges instituted by the mayor, city governing body or any of its members, or by any department head, when requested or directed to do so by the city governing body. It shall not be the duty of the city attorney to prosecute any charges brought by a private citizen. In all proceedings before the board, the city attorney may appear and represent the interests of the city, and give such legal advice and legal assistance as the board may require.

(d) The board and its specially authorized representatives shall have the power to administer oaths, take depositions, certify official acts, and issue subpoenas to compel the attendance of witnesses and production of papers necessary as evidence in connection with any hearing, investigation, or proceedings provided by this part. The chief of police or some other police officer of the city shall serve all processes of the board, and shall attend and preserve order at all public hearings conducted by the board. If a person refuses to obey a subpoena, the board or its representative may enforce the subpoena in any circuit court of competent jurisdiction in order that the testimony or evidence be produced. Upon proper showing, the court shall issue a subpoena or order requiring the person to appear before the board or its representative and produce all evidence and give all testimony relating to the matter in issue. A person who fails to obey the subpoena order may be punished by the court as for contempt. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the circuit courts of the state, which fees shall be paid from the treasury of the city.

(e) Any person aggrieved by a decision of the board may appeal the decision to the Circuit Court of Calhoun County within 30 days from the rendition of the decision by the board. Review by the court shall be without a jury and be confined to the record. The court shall make a determination of the questions of law presented and the board's findings of fact shall be final and conclusive.



Section 45-8A-71.14 - Civil service board - Annual budget.

The board shall receive from the city governing body an annual budget of at least twenty-five thousand dollars ($25,000) per year. The funds shall be allocated pursuant to the same budgetary process as is applicable to other city departments. The funds shall be accounted for in the same manner as other city funds are accounted. The funds shall be used to pay compensation, expenses, and for the operation of the board. The city governing body shall provide the board an office in a city facility, which shall be suitably equipped and furnished for the needs of the board, including telephone service, postage, office supplies, and stationery.



Section 45-8A-71.15 - Violations.

Any person in the service of the city by appointment under civil service rules or regulations who willfully violates this part, or any rule or regulation issued pursuant to this part shall be dismissed from service and shall not be reappointed.



Section 45-8A-71.16 - Penalties.

Any person who violates any of the provisions of this part shall be guilty of a Class C misdemeanor.



Section 45-8A-72. - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) This section only applies to the City of Jacksonville in Calhoun County.

(b) Alcoholic beverages may be sold each day of the week for on-premises consumption by retail licensees of the Alcoholic Beverage Control Board in the City of Jacksonville if approved by a majority vote of the governing body.

(c) Alcoholic beverages may be sold each day of the week for off-premises consumption by retail licensees of the Alcoholic Beverage Control Board in the City of Jacksonville if approved by a majority vote of the governing body.

(d) The governing body of the City of Jacksonville, by resolution or ordinance passed by a simple majority, may regulate but may not prohibit the sale of both on-premises and off-premises consumption of alcoholic beverages each day of the week by retail licensees of the Alcoholic Beverage Control Board to the general public. Retail licensees may sell or dispense alcoholic beverages pursuant to the requirements of the license and applicable rules of the board.

(e) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Jacksonville and are not intended to nor shall it be interpreted so as to repeal any existing power or authority of the governing body with this section that is now permitted under the general laws of the state or under any local or special act of the Legislature.

(f) Nothing in this section shall be construed so as to abrogate, nullify, or in any way encroach upon the functions, powers, and duties of the Alcoholic Beverage Control Board under Chapter 3 of Title 28.









Article 8 - McFall.



Article 9 - Ohatchee.



Article 10 - Oxanna.



Article 11 - Oxford.

Part 1 - Boundaries.

Section 45-8A-110 - Annexation based on resolution of public health or public good; elections.

(a) Whenever the council of the City of Oxford shall pass a resolution to the effect that the public health or public good requires that certain territory (described in the resolution) shall be brought within the limits of the City of Oxford: (1) It shall be the duty of the mayor to certify a copy of such resolution to the Judge of Probate of Calhoun County and the certified resolution shall have attached thereto a plat or map of the territory proposed to be annexed, which certified resolution and plat or map shall be filed by the judge of probate. (2) Within 10 days from the date of the filing of such resolution, the judge of probate must make and enter an order upon the minutes of the court, directing and ordering an election to be held by the qualified electors residing within the territory described, not less than 20 days nor more than 40 days from the date of the making of the order. The judge shall give notice of the holding of such election by publication in a newspaper of general circulation within the City of Oxford, and if there is no newspaper of general circulation within the City of Oxford, then by posting notices at three public places in such municipality, which notice shall state the day on which such election is to be held, the voting place or places, the boundaries within which voters must reside to vote at the respective voting places, which must be within the territory proposed to be brought into the City of Oxford, and such notice must give a description of the territory proposed to be annexed, and must state that a map of such territory is on file in the office of the Judge of Probate of Calhoun County, open to the inspection of the public. (3) The judge of probate may designate as many places within the territory proposed to be annexed as he or she may deem necessary for the convenience of the voters and must designate the boundaries within which the voters must reside to vote at the respective voting places, and shall appoint three inspectors of election, two clerks, and one returning officer for each voting place, which inspectors shall manage the election at the respective voting places at which they are appointed as inspectors. (4) Each qualified elector who has resided within the boundaries of the territory proposed to be brought into the City of Oxford for three months next preceding the election, may vote at such election, but must vote at the voting place designated by the judge of probate for voters in the territory in which he or she resides. (5) The election to determine whether or not the proposed territory shall be brought within such corporate limits must be conducted in all respects as provided by the general election laws, and under the same sanction and penalties, except as changed by the provisions hereof. (6) The inspectors at the respective voting places must, as soon as the polls are closed, ascertain and certify the results of the election, at their respective voting places, to the judge of probate, and deliver the same to the returning officer, who must at once return the same to the judge of probate, and the judge of probate must canvass the return as made by the inspectors, and if it appears that a majority of the votes cast at the election were "for annexation," the judge shall make and enter an order on the records of the probate court adjudging and decreeing the corporate limits of the City of Oxford to be extended so as to embrace the territory described in the resolution and designated on the plat or map attached to the resolution, and must cause the certified resolution and the map and all orders or decrees or judgments to be recorded in the records of his or her office, and from the time of the entry of such order such territory shall be a part of and within the corporate limits of the City of Oxford. If it appears that a majority of the votes cast at the election are "against annexation" the judge of probate shall make and enter an order on the records of the court adjudging and decreeing that a majority of the votes at such election were cast against coming into the corporate limits of the City of Oxford and that the territory described and designated in the resolution and plat or map attached shall not form a part of or be embraced in the City of Oxford until it may thereafter be brought into the city as a part thereof. (7) The result of such election may be contested by any qualified elector voting at the election under the same provisions as are provided for contest of general municipal elections, making the City of Oxford the contestee. The City of Oxford shall pay all costs and expense incident to the election. (8) The plat or map filed with the certified copy of the resolution, as required herein, shall show accurately the territory proposed to be embraced within the corporate limits, including all subdivisions into lots, blocks, streets, and alleys within such territory, if any, and an accurate description by metes and bounds of the boundary of such territory, which territory must be contiguous to the boundary of and form a homogeneous part of the City of Oxford, but is not to embrace any territory within the corporate limits of another municipality. Proof of residence and qualification as electors of petitioners and of persons affected shall be made to the judge of probate, by affidavit or otherwise, as he or she may direct. When determining the ownership of the land within such boundary, the persons, firms, or corporations assessing the same for taxation shall be accepted by the judge of probate as prima facie the owners thereof. All territory brought within the corporate limits of the City of Oxford under the provisions of this section shall be subject to its laws and ordinances and the council shall have and exercise the same jurisdiction over such territory as is exercised over the other territory within the corporate limits of the City of Oxford. The council may create new wards or may enlarge the wards so as to embrace all the territory brought within the corporate limits of the City of Oxford so as to afford opportunity to all persons entitled to vote at elections in the City of Oxford to vote thereat. The judge of probate shall be entitled to the same fees for his or her services performed under the provisions hereof as he or she is authorized by law to charge and collect for similar services rendered by him or her, and all other officers shall be entitled to the same compensation for services rendered by them as they are authorized by law to charge and collect for similar services rendered by them, and the City of Oxford shall pay all cost and expense thereof except in the case of a contest as herein provided.

(b) Notwithstanding the fact that the City of Oxford may have extended its corporate limits under the provisions of this section, or any other law, it may again extend its corporate limits hereunder, or under any other law authorizing the extension of such corporate limits; provided however, that after an election has been held in any territory under the provisions of this section, or any other law, no other or subsequent election shall be ordered or held within the same territory, or any part thereof, within 12 months next after the election.

(c) In every proceeding to extend the corporate limits of the City of Oxford, under the provisions of this section, the Council of the City of Oxford, shall declare in each and every resolution herein provided for, and the judge of probate shall declare in each and every order directing and ordering an election to be held hereunder, and in every order made and entered on the records of the probate court hereunder, that such resolution, order, or notice, as the case may be, is passed, given, or entered under the provisions of this section.

(d) All property and territory brought within the corporate limits of the City of Oxford under the provisions of this section shall be liable for payment of taxes to the City of Oxford, from and after the commencement of the city tax year, commencing next after the judge of probate shall make and enter an order on the records of the probate court, adjudging and decreeing the corporate limits of the City of Oxford to be extended so as to embrace such property or territory.

(e) This section shall constitute an additional method by which the corporate limits of the City of Oxford may be extended, and shall be in addition to any other method now or hereafter provided by law.






Part 2 - Development.

Section 45-8A-111 - Legislative intent.

The revitalization and redevelopment of the central business district of the City of Oxford in Calhoun County develops and promotes for the public good and general welfare, trade, commerce, industry, and employment opportunities and promotes the general welfare of the city and state by creating a climate favorable to the location of new industry, trade, and commerce, and the development of existing industry, trade, and commerce. Revitalization and redevelopment of such central business district by financing projects under the part will develop and promote for the public good and general welfare, trade, commerce, industry, and employment opportunities and will promote the general welfare of the city and state. It is therefore in the public interest and is vital to the public welfare of the people of Oxford and of Alabama, and it is hereby declared to be the public purpose of this part, to so revitalize and redevelop the central business district of the City of Oxford.



Section 45-8A-111.01 - Definitions.

The following words and phrases used in this part, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) "Applicant" means a natural person who files a written application with the governing body of the city in accordance with the provisions of Section 45-8A-111.03.

(2) "Authority" means the Oxford Downtown Development Authority, a public corporation organized pursuant to this part.

(3) "Authorizing resolution" means a resolution adopted by the governing body of the city in accordance with Section 45-8A-111.03, that authorizes the incorporation of the authority.

(4) "Board" means the board of directors of the authority.

(5) "Bonds" means and shall include bonds, notes, and certificates representing an obligation to pay money.

(6) "City" means the City of Oxford, Alabama.

(7) "Director" means a member of the board of the authority.

(8) "Downtown development area" means the central business district of the city as established by ordinance of the city council.

(9) "Governing body" means, with respect to the city, its city council, board of commissioners, or other like governing body.

(10) "Incorporators" means the persons forming a public corporation organized pursuant to this part.

(11) "Person" unless limited to a natural person by the context in which it is used, includes a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state, or of a county or municipality.

(12) "Principal office" means the place at which the certificate of incorporation and amendments thereto, the bylaws and the minutes of the proceedings of the board of the authority are kept.

(13) "Project" means interests in land, buildings, structures, facilities, or other improvements located or to be located within the downtown development area, and any fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of the development of trade, commerce, industry, and employment opportunities in the downtown development area. A project may be for any industrial, commercial, business, office, parking, utility, residential (including without limitation homes, apartments, townhouses, condominiums, hotels, and motels) or other use, provided that a majority of the members of the authority determine, by a resolution duly adopted, that the project and such use thereof would further the public purpose of this part.

(14) "State" means the State of Alabama.



Section 45-8A-111.02 - Use of phrases.

The following provisions shall be applied wherever appropriate herein:

"Herein," "hereby," "hereunder," "hereof," and other equivalent words refer to this part as an entirety and not solely to the particular section or portion thereof in which any such word is used.

The definitions set forth in Section 45-8A-111.01 shall be deemed to include both singular and plural and to cover all genders.



Section 45-8A-111.03 - Filing of application; authorization of incorporation by governing body of city.

(a) The authority may be organized pursuant to this part. In order to incorporate such a public corporation, any number of natural persons, not less than three, who are duly qualified electors of the city, shall first file a written application with the governing body of the city, which application shall:

(1) Contain a statement that the applicants propose to incorporate the authority pursuant to this part;

(2) State the proposed location of the principal office of the authority, which shall be within the corporate limits of the city;

(3) State that each of the applicants is a duly qualified elector of the city; and

(4) Request that the governing body of the city adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 45-8A-111.04.

(b) Each such application shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate. As promptly as may be practicable after the filing of the application with it in accordance with this section, the governing body of the city shall review the contents of the application, and shall adopt a resolution either (1) denying the application or (2) declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with the provisions of Section 45-8A-111.04. The governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon the application is taken.



Section 45-8A-111.04 - Procedure to incorporate; contents and execution of certificate of incorporation.

(a) Within 40 days following the adoption of the authorizing resolution the applicants shall proceed to incorporate the authority by filing for record in the office of the Judge of Probate of Calhoun County a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided.

(b) The certificate of incorporation of the authority shall state:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the city;

(2) The name of the authority, which shall be "The Oxford Downtown Development Authority";

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to the provisions of Section 45-8A-111.19, that fact shall be stated);

(4) The name of the city together with the date on which the governing body thereof adopted the authorizing resolution;

(5) The location of the principal office of the authority, which shall be within the corporate limits of the city;

(6) That the authority is organized pursuant to the provisions of this part; and

(7) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this part or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it (1) a copy of the application as filed with the governing body of the city in accordance with the provisions of Section 45-8A-111.03, and (2) a certified copy of the authorizing resolution adopted by the governing body of the city. Upon the filing for record of the certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 45-8A-111.05 - Amendments to certificate of incorporation.

(a) The certificate of incorporation of the authority incorporated under this part may at any time and from time to time be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include any matters which might have been included in the original certificate of incorporation.

(b) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chairman of the board and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the city, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the resolution adopted by the board proposing the amendment to the certificate of incorporation, together with such documents in support of the application as the chairman may consider appropriate. As promptly as may be practicable after the filing of the application with the governing body of the city pursuant to the foregoing provisions of this section, that governing body shall review the application and shall adopt a resolution either denying the application or authorizing the proposed amendment. Such governing body shall also cause a copy of the application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken.

(c) Within 40 days following the adoption by the governing body of the city of a resolution approving the proposed amendment the chairman of the board of the authority and the secretary of the authority shall sign, and file for record in the office of the Judge of Probate of Calhoun County a certificate in the name of and in behalf of the authority under its seal reciting the adoption of the respective resolutions by the board and by the governing body and setting forth the proposed amendment. The judge of probate for such county shall thereupon record such certificate in an appropriate book in his or her office. When such certificate has been so filed and recorded, such amendment shall become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of the authority shall be amended except in the manner provided in this section.



Section 45-8A-111.06 - Board of directors.

Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of seven directors who shall be elected by the governing body of the city for staggered terms as hereinafter provided. The governing body of the city shall specify for which term each director is elected. The initial term of office of two directors shall be two years each. The initial term of office of two directors shall be four years each. The initial term of office of three directors shall be six years. Thereafter, the term of office of each such director shall be six years. If at the expiration of any term of office of any director, a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his or her successor shall be so elected. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the city. No officer or employee of the state or of any county or municipality shall, during his or her tenure as such officer, be eligible to serve as a director. Each director must be a duly qualified elector of the city. Directors shall be eligible for reelection. Each director shall be reimbursed for expenses actually incurred by him or her in and about the performance of his or her duties. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama of 1901, and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 45-8A-111.07 - Officers of the authority.

The officers of the authority shall consist of a chairman, vice chairman, secretary, treasurer, and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may, but need not, be held by the same person. The chairman and vice chairman of the authority shall be elected by the board from the membership thereof; the secretary, the treasurer, and any other officers of the authority may, but need not, be members of the board and shall also be elected by the board. The chairman, vice chairman, secretary, and treasurer of the authority shall also be the chairman, vice chairman, secretary, and treasurer of the board, respectively. Prior to receipt by the authority of any tax revenues from the city, any county, state, or federal governments, the treasurer of the authority shall provide evidence to the governmental entity from which the funds are to be received of procurement of a fidelity bond in an amount equal to or greater than the amount of tax funds to be received and that the company issuing the bond is qualified to issue fidelity bonds in the State of Alabama.



Section 45-8A-111.08 - Powers of authority.

(a) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be perpetuity, subject to Section 45-8A-111.19) specified in its certificate of incorporation;

(2) To sue and be sued in its own name and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties;

(3) To adopt and make use of a corporate seal and to alter the same at pleasure;

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business;

(5) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise and to refinance existing indebtedness on, improve, maintain, equip, and furnish one or more projects, including all real and personal properties which the board of the authority may deem necessary in connection therewith, regardless of whether or not any such projects shall then be in existence;

(6) To lease to others any or all of its projects and to charge and collect rent therefor, and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof;

(7) To sell, exchange, donate, or convey and to grant options to any lessee to acquire any of its projects and any or all of its properties whenever its board shall find any such action to be in furtherance of the purposes for which the authority was organized;

(8) To issue its bonds for the purpose of carrying out any of its powers;

(9) To mortgage and pledge any or all of its projects or any part or parts thereof, as security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof;

(10) To execute and deliver, in accordance with this section and Section 45-8A-111.09, mortgages and deeds of trust and trust indentures, or either;

(11) To finance (by loan, grant, lease, or otherwise), construct, erect, assemble, purchase, acquire, own, repair, remodel, renovate, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage projects and to pay the cost of any project from the proceeds of bonds, or any other funds of the authority, or from any contributions or loans by persons, corporations, partnerships, (limited or general) or other entities, all of which the authority is hereby authorized to receive and accept and use;

(12) To issue and use the proceeds thereof for the purpose of paying, or loaning the proceeds thereof to pay all or any part of the cost of any project and otherwise to further or carry out the public purpose of the authority and to pay all costs of the authority incident to, or necessary and appropriate to, furthering or carrying out such purpose;

(13) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, public or private, for loans, grants, guarantees, or other financial assistance in furtherance of the authority's public purpose and to accept and use the same upon such terms and conditions as are prescribed by such federal, state, county, or municipal government or agency or other source;

(14) To enter into agreements with the federal government or any agency thereof to use the facilities or the services of the federal government or any agency thereof in order to further or carry out the public purposes of the authority;

(15) To contract for any period with the State of Alabama, state institutions or any city, town, municipality, or county of the state for the use by the authority of any facilities or services of the state or any such state institution, city, town, municipality, or county, or for the use by any state institution or any city, town, municipality, or county of any facilities or services of the authority, provided such contracts shall deal with such activities and transactions as the authority and any such political subdivision with which the authority contracts are by law authorized to undertake;

(16) To extend credit or make loans to any person, corporation, partnership (limited or general), or other entity for the costs of any project or any part of the costs of any project, which credit or loans may be evidenced or secured by loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, or such other instruments, or by rentals, revenues, fees, or charges, upon such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds, and, in the exercise of powers granted hereby in connection with any project, the authority shall have the right and power to require the inclusion in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument of such provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of a project, and such other terms and conditions, as the authority may deem necessary or desirable;

(17) To acquire, accept, or retrain equitable interests, security interests, or other interests in any real property, personal property, or fixtures by loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any monies loaned or credit extended by the authority;

(18) To appoint, employ, contract with, and provide for the compensation of, such officers, employees, and agents, including but without limitation to engineers, attorneys, contractors, consultants, and fiscal advisors, as the board shall deem necessary for the conduct of the business of the authority;

(19) To provide for such insurance as the board may deem advisable;

(20) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder;

(21) To require payments in lieu of taxes to be made by the lessee of the project to either the authority or the city;

(22) To receive and use the proceeds of any tax levied by a municipal corporation to pay the costs of any project or for any other purpose for which the authority may use its own funds pursuant to this part;

(23) To encourage and promote the improvement and revitalization of the downtown development area and to make, contract for, or otherwise cause to be made long-range plans or proposals for the downtown development area in cooperation with the city or Calhoun County;

(24) To exercise any power granted by the laws of the State of Alabama to public or private corporations which is not in conflict with the public purpose of the authority; and

(25) To do all things necessary or convenient to carry out the powers conferred by this part.

(b) All projects of the authority shall be located wholly within the corporate limits of the city and shall be in the downtown development area, which area shall be established by an ordinance of the city governing body.



Section 45-8A-111.09 - Bonds of authority.

(a) Source of payment. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the board of its projects or of any thereof as may be designated in the proceedings of the board under which the bonds shall be authorized to be issued.

(b) Pledge of revenues, receipts, and other security. The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the same may be payable and may be secured by a mortgage and deed of trust or trust indenture conveying as security for such bonds all or any part of the property of the authority from which the revenues or receipts so pledged may be derived.

The resolution under which the bonds are authorized to be issued and any such mortgage and deed of trust or trust indenture may contain any agreements and provisions respecting the operation, maintenance, and insurance of the property covered by the mortgage and deed of trust or trust indenture, the use of the revenues and receipts subject to such mortgage and deed of trust or trust indenture, the creation and maintenance of special funds from such revenues and receipts, the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the board shall deem advisable and which are not in conflict with this part. Each pledge, agreement, mortgage, and deed of trust or trust indenture made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust or trust indenture executed as security therefor, the rights of any holder of the bonds may be enforced by mandamus, the appointment of a receiver, or either of the remedies, and foreclosure of such mortgage and deed of trust or trust indenture may, if provided for in the instrument, be had.

(c) Execution. All bonds issued by the authority shall be signed by the chairman of its board and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chairman of its board; provided, that a facsimile of the signature of one, but not both, of the officers may be printed or otherwise reproduced on any such bonds in lieu of his or her manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chairman of the board may be printed or otherwise reproduced on any such interest coupons in lieu of his or her manually signing the same.

(d) General provisions respecting form, interest rate, maturities, sale, and negotiability of bonds. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The authority may pay all expenses, premiums, and commissions in connection with any financing done by it. All bonds, except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(e) Nature of obligation and source of payment. All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or of any county or of the city; provided that this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of its revenues and receipts of the authority specified in the proceedings authorizing those bonds.

(f) Eligibility for investment. Bonds of the authority are hereby made legal investments for executors, administrators, trustees, and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.



Section 45-8A-111.10 - Proceeds from the sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the use of bond proceeds to establish reserve funds as security for the payment of the principal of (and premium, if any) and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to (1) the fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds, and (2) except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.



Section 45-8A-111.11 - Refunding bonds.

(a) Any bonds issued by the authority may from time to time be refunded by the issuance, by sale, or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any such refunding bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board.

(b) Any refunding bonds issued by the authority shall be issued and may be secured in accordance with Section 45-8A-111.09.



Section 45-8A-111.12 - Notice of bond resolution.

(a) Upon the adoption by the board of the authority of any resolution providing for the issuance of bonds, such authority may, in its discretion, cause to be published once a week for two consecutive weeks, in a newspaper published or having a general circulation in the city, a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chairman or secretary of such authority: "The Oxford Downtown Development Authority, a public corporation under the laws of the State of Alabama, on the ___ day of __________, authorized the issuance of $ ______ principal amount of bonds of the public corporation for purposes authorized in the act of the Legislature of Alabama under which the public corporation was organized. Any action or proceeding questioning the validity of the bonds, or the pledge and the mortgage and deed of trust or trust indenture to secure the same, or the proceedings authorizing the same, must be commenced within 30 days after the first publication of this notice." A newspaper shall be deemed to be published in the city, within the meaning of this section, if its principal editorial office is located in the city.

(b) Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in the notice or to contest the validity of any such bonds, or the validity of any pledge and mortgage and deed of trust or trust indenture made therefor, must be commenced within 30 days after the first publication of such notice. After the expiration of the period no right of action or defense questioning or attacking the validity of the proceedings or of the bonds or the pledge or mortgage and deed of trust or trust indenture shall be asserted, nor shall the validity of the proceedings, bonds, pledge, mortgage, and deed of trust or trust indenture be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 45-8A-111.13 - Exemption from taxation.

The authority formed under this part, the property and income of the authority (whether used by it or leased to others), all bonds issued by the authority, the income from such bonds or from any other sources, the interest and other profits from such bonds enuring to and received by the holders thereof, conveyances by and to the authority and leases, mortgages, and deeds of trust by and to the authority shall be exempt from all taxation in the state. The authority shall not be obligated to pay any fees, taxes, or costs to the Judge of Probate of Calhoun County in connection with its incorporation or with any amendment to its certificate of incorporation or otherwise or to any judge of probate of any county in connection with the recording by it of any document or otherwise, the authority being hereby exempted from the payment of any such fees, taxes, and costs. No license or excise tax may be imposed by any authority with respect to the privilege of engaging in any of the activities authorized by this part, provided, however, that nothing contained in this section shall be construed to exempt the property of the authority from any ad valorem taxes levied by the State of Alabama or exempt the authority from sales and use taxes levied by the state but this proviso shall only apply to such taxes levied by the state and shall not apply to such taxes levied by any county, municipality, or other political subdivision.



Section 45-8A-111.14 - Liability of city.

The city shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the city within the meaning of any constitutional or statutory provision whatsoever.



Section 45-8A-111.15 - Exemption from usury and interest laws.

The authority shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8.



Section 45-8A-111.16 - Exemption from competitive bid laws.

The authority and all contracts made by it shall be exempt from the laws of the State of Alabama requiring competitive bids for any contract to be entered into by municipalities or public corporations authorized by them, including, but without limitation to, the provisions of Article 3 of Chapter 16 of Title 41.



Section 45-8A-111.17 - Freedom of authority from state supervision and control.

This part is intended to aid the state through the furtherance of the purposes of the part by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this part, no proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture, or the exercise of any other of its powers by the authority. Neither a public hearing nor the consent of the State Department of Finance shall be a prerequisite to the issuance of bonds by the authority. The authority shall hold a public hearing before approving or obligating the expenditure of any tax revenues received by the authority from the city, any county, the state, or federal governments. Such notice shall be advertised in a newspaper of general circulation in Calhoun County, Alabama, and the notice shall be published not less than seven days prior to the hearing.



Section 45-8A-111.18 - Earnings of the authority.

The authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event a board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the city.



Section 45-8A-111.19 - Dissolution of the corporation and vesting of title to property in the city.

At any time when the authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record a certified copy of the resolution in the office of the Judge of Probate of Calhoun County, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to the city.



Section 45-8A-111.20 - Existence of the authority to prevent incorporation of another by the city.

The existence of the authority incorporated under the provisions of this part shall prevent the subsequent incorporation hereunder of another authority pursuant to authority granted by this part.



Section 45-8A-111.21 - Power of eminent domain.

The authority is hereby granted the power of eminent domain and may exercise such power for the purpose of obtaining real property or any interest therein for any project it undertakes in the manner provided by law for the exercise of the power of eminent domain by municipalities.



Section 45-8A-111.22 - Loans, sales, grants, etc., of money property, etc. to authority by counties, municipalities, etc.

For the purpose of effecting the revitalization and redevelopment of the central business district of the city, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to or perform services for the benefit of the authority;

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, any interest therein and any franchise; and

(3) Do any and all things, whether or not specifically authorized in this part and not otherwise prohibited by law, that are necessary or convenient in connection with aiding and cooperating with the authority in its efforts to revitalize and redevelop the central business district of the city.



Section 45-8A-111.23 - Provisions of part are cumulative.

The provisions of this part are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with this part.






Part 3 - Employees.

Section 45-8A-112 - Applicability.

This part shall apply only in the City of Oxford in Calhoun County, Cleburne County, and Talladega County.



Section 45-8A-112.01 - Definitions.

For the purposes of this part, the following terms shall have the following meanings:

(1) APPOINTING AUTHORITY. In the case of the employees in the offices of the elected officers of the city, the elected officers. In the case of all other city employees, the mayor.

(2) BOARD. The Civil Service Board created by this part.

(3) CITY. The City of Oxford in Calhoun County, Cleburne County, and Talladega County.

(4) EMPLOYEE. Any person, including firefighters and police officers, not excepted by Section 45-8A-112.02, who is employed in the service of the City of Oxford.

(5) SEASONAL WORKERS. An employee who works less than 700 hours per 12-month period.



Section 45-8A-112.02 - Exemptions.

This part shall apply to all officers and employees in the service of the city, or any board, agency, or instrumentality of the city, except any of the following:

(a) Elective officers.

(b) Members of appointive boards, commissions, and committees.

(c) All employees of the city board of education.

(d) Attorneys, physicians, surgeons, nurses, and dentists employed in their professional capacities and employees under the direct or indirect supervision of the Oxford Hospital Board.

(e) The judge of any court.

(f) Independent contractors receiving their remuneration from public funds under contracts awarded by competitive bidding.

(g) All employees of the water and sewer board.

(h) All employees of the Oxford emergency medical services.

(i) Seasonal workers.



Section 45-8A-112.03 - Employees governed by civil service rules and regulations.

All employees of the city shall be governed by civil service rules and regulations prescribed in or promulgated pursuant to this part and administered by a civil service board created under Section 45-8A-112.04. Present employees shall remain in their respective employments during good behavior; but nothing in this part shall be construed to prevent or preclude the removal of an employee for cause as provided for in this part; and the employees, except for appointment, shall be subject fully to this part.



Section 45-8A-112.04 - Civil Service Board - Appointment; oaths, vacancies, and officers.

(a) The Civil Service Board of the City of Oxford is created. The board shall be composed of five members appointed by the members of the Legislature who represent the City of Oxford or any portion thereof. Appointees shall serve for terms of one year, two years, three years, four years, and five years respectively, or until his or her successor is appointed. Thereafter, all appointees shall serve for terms of six years. Initial terms of office shall be determined by drawing names after nominees have been appointed. No person shall be appointed to the board who is not a resident and qualified elector of the City of Oxford and over the age of 25 years.

(b) Members of the board shall take the constitutional oath of office, which shall be filed in the office of the probate judge. Vacancies on the board shall be filled in the same manner as original appointments. The members of the board shall elect a chairman and secretary from among their number. Any member of the board who becomes a candidate for, or is elected or appointed to another public office vacates his or her office as a member of the board.



Section 45-8A-112.05 - Civil Service Board - Compensation; clerical assistants and legal counsel.

Each member of the board and the chair of the board shall be paid two hundred dollars ($200) per month by the City of Oxford. The board may appoint clerical assistance and engage legal counsel of its own choice, except that for the purposes of Section 45-8A-112.13, the appointing authority for clerical assistance shall be the mayor.



Section 45-8A-112.06 - Civil Service Board - Meetings; quorum.

The board shall fix the times for its regular meetings. The board may hold special meetings, adjourn meetings, or call meetings at any time. A majority of the members of the board shall constitute a quorum for the transaction of business. All meetings of the board shall be held in a municipal building chosen by the board.



Section 45-8A-112.07 - Civil Service Board - Minutes and records of business.

The board shall keep minutes of its meetings and a record of all business transacted by the board. All records of the board, except those records the rules of the board require to be held confidential for reasons of public policy, shall be open for inspection by any resident of the city at all reasonable times, after a written request has been submitted to and approved by the board.



Section 45-8A-112.08 - Civil Service Board - Rules and regulations.

(a) The board shall have power to make rules and regulations governing examinations, eligible rosters, appointments, transfers, salaries, promotions, demotions, annual and sick leave, performance assessments, and any other matters as may be necessary to accomplish the purposes of this part. A rule or regulation may be made effective only after a public hearing is held on the proposal of the rule or regulation and after a certified copy of the proposed rule or regulation has been filed with the city clerk. All employees shall be appointed upon a nonpartisan merit basis. There may not be appointed, and the board may not examine, any person who is not legally authorized to work in the United States and the State of Alabama.

(b) The board , with the approval of the city governing body, shall do all of the following:

(1) Classify the different types of services to be performed in the service of the city.

(2) Prescribe qualifications, including those of education, training, and experience, for the appointees and incumbents of each class.

(3) Fix a minimum and maximum salary range for each class.

(4) Allocate each position in the service to its proper class. The city governing body shall determine the number of positions eligible for appointment in each class through its budgetary processes.

(c) The board shall establish rules and regulations governing dismissals, suspensions, layoffs, terminations, and leaves of absence, and the severance of an employee's relationship with the city.



Section 45-8A-112.09 - Salaries.

The salary to be paid each subordinate employee and department head shall be determined by his or her appointing authority. In every case the salary paid shall be within the minimum and maximum salary range established by the board. It shall be unlawful for any official or employee to draw or issue any warrant on the city treasury for the payment of salary to any employee covered by this part unless the warrant is in an amount authorized by the board to be paid to the employee. A sum paid as salary contrary to this section may be recovered in an action brought by any resident of the city against the official or employee who draws or issues the warrant, or against the sureties on his or her bond.



Section 45-8A-112.10 - Register of persons eligible and available for appointment.

The board shall make and keep a roster of all persons eligible and available for appointment to each class of positions in the service of the city, ranked according to ability, except that no examination shall be given and no roster kept for positions to be filled by persons designated by the board as common laborers. Layoffs available for reemployment shall be placed at the head of the proper present and subsequent eligible rosters in the inverse order of their terminations. Employees who voluntarily terminate their services may be granted reemployment status under proper eligible rosters under the circumstances and in the manner as may be provided for in the rules and regulations of the board, subject to stipulations of this section concerning layoffs. Persons desiring appointment may file applications with the board, and the board, from time to time, shall conduct examinations to test the ability of the applicants. All qualified applicants shall be examined, and examinations shall be public, competitive, and, subject to limitations specified by the board as to any factors pertinent to the ability of an applicant to discharge the duties of the position, shall be open to all persons legally authorized to work in the United States and the State of Alabama. Examinations shall be practical in character and shall relate to those matters which test the ability of the person examined to discharge intelligently the duties of the position for which he or she applies. The board may charge each applicant a reasonable examination fee to be determined by the board. In no case shall an appointment be made from an eligible roster which is more than two years old, and no eligible roster shall be the result of more than one type of examination.



Section 45-8A-112.11 - Vacancies; appropriate eligible register; probationary appointments.

Whenever a vacancy exists in any position in the service of the city, with the exception of common laborers, the vacancy shall be filled by appointment of one of the six persons who ranks highest on the appropriate eligible roster of the board or by transfer within the service of the city from another position of the same class. However, the ranking layoff of the same class shall be appointed in every instance. Whenever it is impossible for the board to certify eligible persons to a vacancy, the board may authorize the appointing authority to fill the vacancy temporarily pending the establishment of an eligible roster. No authorization may be given for longer than 120 days, and no employee shall acquire seniority or permanent status under this part by virtue of the temporary appointment. All appointments, other than temporary appointments, shall be probationary for 12 months from the date of appointment; provided, however, that any employee who obtained permanent status prior to the passage of the act adding this amendatory language shall maintain his or her permanent status. During any probationary period provided for under this act, the employee may be summarily dismissed, demoted, suspended, or otherwise disciplined by the appointing authority with or without cause and with no right of appeal to the board. After the expiration of the probationary period, an appointment shall become permanent.



Section 45-8A-112.12 - Suspension of employee; hearing.

Any permanent employee subject to this part may be suspended by his or her department head for any personal misconduct, or fact, affecting or concerning his or her fitness or ability to perform his or her duties in the public interest. In the event an employee is suspended without pay for more than five days, he or she shall be entitled to a public hearing by the board upon written demand filed within five days from the date of the order of suspension. If, after a hearing, the board determines that the action was undertaken without sufficient cause, the suspension shall be revoked or modified as the board deems appropriate.



Section 45-8A-112.13 - Removal discharge, or demotion of employee; proceedings.

(a) Any permanent employee subject to this part may be removed, discharged, or demoted by his or her appointing authority, provided that within five days the appointing authority makes a report in writing of the action to the board, giving the reason for the removal, discharge, or demotion. The employee shall have 10 days from the time of notification of his or her discharge, removal, or demotion in which to appeal to the board. The board shall thereupon order the charges or complaint to be filed immediately in writing and shall hold a hearing de novo on the charges. No permanent employee, officer, or official of the city whose employment comes within the jurisdiction of this part, and whose probationary period has been served, shall be removed, discharged, or demoted except for some personal misconduct, or fact, rendering his or her further tenure harmful to the public interest, or for some cause affecting or concerning his or her fitness or ability; and if the removal, discharge, or demotion is appealed to the board, then the same will become final only after a hearing upon written charges or complaint has been had and after an opportunity has been given him or her to face his or her accusers and be heard in his or her own defense. Pending a hearing on appeal, the affected employee may be suspended. After the hearing the board may order the employee reinstated, demoted, removed, discharged, or suspended, or take other disciplinary action as in its judgment warranted by the evidence and under the law. Charges may be filed by any resident citizen of the city as follows: The charges must be in writing, must set forth succinctly the matters complained of, and must be sworn to before any member of the board or before any person authorized to administer oaths. Upon the receipt of the charges, the board, after due consideration, shall determine whether in its opinion it considers that the good of the service will be served by a trial thereon; and, if not, the charges may be dismissed by the board. If in the judgment of the board the charges are of a minor nature, the charges may be referred by the board to the proper department head who shall make an investigation of the charges and make his or her recommendation to the board within a time as the board may prescribe, as to what disciplinary action, if any, should be taken. After the recommendation is made by the department head and after due notice is given to the affected employee of the receipt of the recommendation and the contents thereof, the board may, in its discretion, adopt and order executed the action recommended by the department head or any part thereof. However, if the complainant or the affected employee, or both of them, objects to the recommendation of the department head, the board shall hold a public hearing de novo on the charges, and take disciplinary action as in its judgment is warranted by the evidence and under the law. All hearings before the board shall be open to the public. All testimony given in all hearings before the board shall be taken down in shorthand by a stenographer or by some other legally accepted means. In all cases, the decision of the board shall be reduced to writing and entered in the record of the case. In all proceedings before the board, the city attorney may appear and prosecute all charges instituted by the city governing body or any member thereof or by any department head, when requested or directed to do so by the city governing body. The city attorney may not prosecute any charges brought by a private citizen. In all proceedings before the board, the city attorney may appear and represent the interests of the city.

(b) The board and its specially authorized representatives shall have the power to administer oaths, take depositions, certify official acts, and issue subpoenas to compel the attendance of witnesses and production of papers necessary as evidence in connection with any hearing, investigation, or proceeding within the purview of this part. The chief of police or some other police officer of the city shall serve all processes of the board, and shall attend upon and preserve order at all public hearings conducted by the board. In case a person refuses to obey a subpoena, the board or its representative may invoke the aid of any circuit court in order that the testimony or evidence be produced. Upon proper showing, the court shall issue a subpoena or order requiring the person to appear before the board or its representative and produce all evidence and give all testimony relating to the matter in issue. A person who fails to obey a subpoena order may be punished by the court for contempt. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the circuit courts of this state, which fees shall be paid from the treasury of the city.

(c) Any person aggrieved by a decision of the board may appeal the decision to the Circuit Court of Calhoun County in equity within 30 days from the rendition of the decision by the board. Review by the court shall be without a jury and be confined to the record, and to a determination of the questions of law presented. The board's findings of fact shall be final and conclusive.



Section 45-8A-112.14 - Political activity.

No employee shall assist any candidate for nomination or election to public office while on duty with the city. No employee shall receive any appointment or advancement because of his or her support of a candidate for office or a political party; nor shall he or she be dismissed, suspended, or reduced in rank or pay because of his or her failure to support any candidate for political office.



Section 45-8A-112.15 - Civil Service Board - Compensation and expenses.

The compensation and all other expenses of the board arising under this part shall be paid from funds of the city on the order of the board in the same manner as other city salaries and expenses are paid without the approval of the city governing body. The city governing body shall provide the board an office, which shall be suitably equipped and furnished for the needs of the board, and telephone service, postage, office supplies, and stationery.



Section 45-8A-112.16 - Civil service appointees; dismissals.

Any person in the service of the city by appointment under civil service rules or regulations who wilfully violates this part, or any rule or regulation issued in pursuance thereof, shall be dismissed from employment with the city and may not be reappointed for two years.



Section 45-8A-112.17 - Violations.

Any person who violates this part shall be guilty of a Class C misdemeanor.






Part 4 - Government.

Section 45-8A-113 - Mayor.

Commencing with the next term of office, the office of Mayor of the City of Oxford shall be full-time.






Part 5 - Licensing.

Section 45-8A-114 - Home repair or home improvement services; city license fee exemption.

(a) This section shall apply only to the City of Oxford in Calhoun County, Alabama.

(b) Notwithstanding any other laws, ordinances, rules, or regulations to the contrary, any individual who performs a home repair service or a home maintenance service within the city limits for compensation of not more than fifty dollars ($50) per service and who does not earn more than twenty-five hundred dollars ($2,500) per tax year for performing the home repair and maintenance services, shall be exempt from paying any city license fees or having to purchase any city license which would otherwise be required of an individual performing such services.






Part 6 - Taxation.

Section 45-8A-115 - Additional ad valorem taxes; special election approval; use of proceeds.

(a) In accordance with the pertinent provisions of Amendment 373 of the Constitution of Alabama of 1901, the governing body of the City of Oxford, Alabama, in Calhoun County and Talladega County may levy and provide for the collection of an additional 15 mills ad valorem taxes on taxable property situated within the city.

(b) The additional ad valorem taxes levied and collected pursuant to this section are subject to the approval of a majority of the qualified electors residing in the City of Oxford who vote on the proposed additional ad valorem taxes at a special election called and held for such purpose as provided for in Amendment 373 of the Constitution of Alabama of 1901.

(c) The net proceeds from any additional revenue accruing to the city from the additional tax revenue resulting from this section shall be paid to the municipal general fund and shall be allocated and expended solely for public school purposes within the city.









Article 12 - Piedmont.

Part 1 - Alcoholic Beverages.

Section 45-8A-120 - Regulation of sale and consumption of alcoholic beverages.

(a) This section only applies in the City of Piedmont in Calhoun County and in the police jurisdiction of the city.

(b) Alcoholic beverages may be sold each day of the week for on-premises and off-premises consumption by licensed clubs and retail licensees of the Alcoholic Beverage Control Board in the City of Piedmont and in the police jurisdiction of the city.

(c) The City Council of the City of Piedmont, by resolution or ordinance passed by a simple majority, may regulate, but may not prohibit, the sale of alcoholic beverages for both on-premises and off-premises consumption each day of the week by licensed clubs and retail licensees of the Alcoholic Beverage Control Board to the general public. Licensed clubs and retail licensees granted a license may sell or dispense alcoholic beverages pursuant to the requirements of the license and applicable regulations of the board.

(d) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Piedmont and are not intended to repeal any existing power or authority of the governing body now permitted under the general laws of the state or under any local or special act of the Legislature.









Article 13 - Weaver.

Part 1 - Employees.

Section 45-8A-130 - Applicability.

This part shall apply only in the City of Weaver in Calhoun County.



Section 45-8A-130.01 - Definitions.

As used in this part, unless the content clearly requires a different meaning: "city" means the City of Weaver in Calhoun County; "employee" means any person including public works employees, assistant city clerk, city clerk and policemen, not excepted by Section 45-8A-130.02, who is employed in the service of the City of Weaver; "board" means the civil service board created by this part; "appointing authority" means in the case of employees in the offices of the elected officers of the city, such elected officers in the case of all other city employees, the city governing body, or board or other agency supervising their work.



Section 45-8A-130.02 - Exemptions.

This part applies to all officers and employees in the service of the city or any board, agency, or instrumentality thereof except: (a) elective officers; (b) members of appointive boards, commissions, and committees; (c) attorneys, physicians, surgeons; (d) the judge of any court; (e) independent contractors receiving their remuneration from public funds under contracts awarded by competitive bidding; (f) any person whose employment is subject to the approval of the United States government or any agency thereof; (g) any volunteer or utility labor employed on a part-time basis.



Section 45-8A-130.03 - Civil service rules and regulations.

All employees of the city shall be governed by civil service rules and regulations prescribed in or promulgated pursuant to this part, administered by a civil service board, the creation of which is provided for in Section 45- 8A-130.04. Present employees shall remain in their respective employments during good behavior; but nothing herein shall be construed to prevent or preclude the removal of an employee for cause in the manner hereinafter provided; and such employees shall be subject fully to the provisions of this part.



Section 45-8A-130.04 - Civil Service Board - Creation; composition.

(a) There is hereby created the Civil Service Board of the City of Weaver, which shall be composed of three members, appointed by the Calhoun County Legislative Delegation. The following groups shall each submit the names of two nominees to the legislative delegation:

(1) Employees of the public works department.

(2) Employees of the police department.

(3) The mayor and city council.

(b) The legislative delegation shall appoint one member from the nominees submitted by each group, and each appointee shall serve for terms of six years or until his or her successor is appointed. No person shall be appointed to the board who is not a resident and qualified elector of the City of Weaver and over the age of 21 years.

(c) Members of the board shall take the constitutional oath of office, which shall be filed in the office of the probate judge. Vacancies on the board shall be filled in the same manner as the original appointments. The members of the board shall elect a chairman and secretary from among their number.



Section 45-8A-130.05 - Civil Service Board - Compensation; clerical assistance and legal counsel.

Each member of the board shall be paid twenty-five dollars ($25) per month by the City of Weaver. The board shall utilize clerical assistance and legal counsel of its choosing.



Section 45-8A-130.06 - Civil Service Board - Meetings.

The board shall fix the times for its regular meetings; and it may hold special, adjourned, or call meetings at any time. A majority of the members of the board shall constitute a quorum for the transaction of business. All meetings of the board shall be held in the city hall.



Section 45-8A-130.07 - Civil Service Board - Minutes and records of business activity.

The board shall keep minutes of its meetings and a record of all business transacted by it. Its record, except those the rules of the board require to be held confidential for reasons of public policy, shall be open for inspection by any resident of the city at all reasonable times.



Section 45-8A-130.08 - Civil Service Board - Rules and regulations.

The board shall have power to make rules and regulations governing examination, eligible registers, appointments, transfers, salaries, promotions, demotions, annual and sick leave, and such other matters as may be necessary to accomplish the purposes of this part. A rule or regulation may be made effective only after a public hearing is held on the proposal thereof and after a certified copy thereof has been filed with the city clerk. All employees shall be appointed upon a nonpartisan merit basis. There shall not be appointed, and the board shall not examine, any person who is not a citizen of the United States. The board shall: (1) Classify the different types of services to be performed in the service of the city; (2) with the approval of the appointing authority, fix a maximum and minimum salary for each class; and (3) allocate each position in the service to its proper class. It shall provide for the periodic rating of employees according to their merit to determine whether they are maintaining standards of service. The board shall establish rules and regulations governing dismissals, suspensions, layoffs, terminations, and leaves of absence, and the severance of any employee's relationship with the city shall be in accordance with such regulations.



Section 45-8A-130.09 - Salaries.

The salary to be paid each subordinate employee shall be determined by his or her appointing authority; and the salary to be paid each department head employee shall be determined by the city governing body; but in every case the salary paid shall be within the pay plan and pay rules and regulations established by the board and shall be no more than the board approves. It shall be unlawful for any official or employee to draw or issue any warrant on the city treasury for the payment of salary to any employee covered by this part unless the warrant is in an amount authorized by the board to be paid such employee. A sum paid as salary contrary to this section may be recovered in an action brought by any resident of the city against the official or employee who draws or issues the warrant, or against the sureties on his or her bond.



Section 45-8A-130.10 - Register of persons eligible and available.

The board shall make and keep a register of all persons eligible and available for appointment to each class of position in the service of the city, ranked according to ability; it is provided, however, that no examination shall be given and no register kept for positions to be filled by persons designated by the board as common laborers. Layoffs available for reemployment shall be placed at the head of the proper present and subsequent eligible registers in the inverse order of their terminations. Employees who voluntarily terminate their services may be granted reemployment status upon proper eligible registers under such circumstances and in such manner as may be provided for the board's rules and regulations, subject, however, to stipulations of this section concerning layoffs. Persons desiring appointment may file applications with the board, and the board shall, from time to time, conduct examinations to test the ability of such applicants. All qualified applicants shall be subject to limitations specified by the board as to age, residence, health, height, weight, habits, moral character, and other factors pertinent to ability to discharge the duties of the position, open to all citizens of the United States. Examinations shall be practical in character and shall relate to those matters which test the ability of the person examined to discharge intelligently the duties of the position for which he or she applies. In no case shall an appointment be made from an eligible register which is more than two years old, and no eligible register shall be the result of more than one examination.



Section 45-8A-130.11 - Vacancies; appointment from eligible register.

Whenever a vacancy exists in any position in the service of the city, it shall be filled by appointment of one of the three persons who rank highest on the appropriate eligible register of the board or by transfer within the service of the city from another position of the same class. However, the ranking layoff of the same class shall be appointed in every instance. Whenever it is impossible for the board to certify eligible persons to a vacancy, the board may authorize the appointing authority to fill the vacancy temporarily pending the establishment of an eligible register. No such authorization may be given for longer than 120 days, and no such employee shall have status under this part. All appointments, other than temporary appointments, shall be probationary for six months from the date of appointments. A probationary subordinate employee may be discharged by his or her appointing authority for unsatisfactory service at any time before the expiration of that period if the action is approved by the board; a probationary department head employee may be discharged or demoted similarly by his or her appointing authority upon approval by the board. After the expiration of the probationary period, an appointment shall become permanent.



Section 45-8A-130.12 - Suspensions; hearings.

An appointing authority shall have authority to suspend an employee for any personal misconduct, or fact, affecting or concerning his or her fitness or ability to perform his or her duties in the public interest. In the event an employee is suspended for more than 30 days, he or she shall be entitled to a public hearing by the board upon written demand filed within five days from the date of the order of suspension. If, after hearing, the board determines that the action of the appointing authority was not with cause, the suspension shall be revoked.



Section 45-8A-130.13 - Removal, discharge, or demotion of employee, officer, or city official; proceedings.

(a) The governing body of the city, any member of the governing body, or the head of any department or office can remove, discharge, or demote any employee, officer, or official of the city who is subject to this part and who is directly under such governing body, member thereof, or department head, provided that within five days a report in writing of such action is made to the board, giving the reason for such removal, discharge, or demotion. The employee shall have 10 days from the time of notification of his or her discharge, removal, or demotion in which to appeal to the board. The board shall thereupon order the charges or complaint to be filed forthwith in writing and shall hold a hearing de novo on such charges. No permanent employee, officer, or official of the city whose employment comes within the jurisdiction of this part, and whose probationary period has been served, shall be removed, discharged, or demoted except for some personal misconduct, of fact, rendering his or her further tenure harmful to the public interest, or for some cause affecting or concerning his or her fitness or ability; and if such removal, discharge, or demotion is appealed to the board, then the same will become final only after a hearing upon written charges or complaint has been had and after an opportunity has been given him or her to face his or her accusers and be heard in his or her own defense. Pending a hearing on the appeal, the affected employee may be suspended; and after such hearing the board may order the employee reinstated, demoted, removed, discharged, or suspended, or take such other disciplinary action as in its judgment is warranted by the evidence and under the law.

Charges may be filed by any resident citizen of the city as follows: The charges must be in writing, must set forth succinctly the matters complained of, and must be sworn to before any member of the board or before any person authorized to administer oaths. Upon the receipt of such charges, the board, after due consideration, shall determine whether in its opinion it considers that the good of the service will be served by a trial thereon; and, if not, such charges may be dismissed by the board. If in the judgment of the board such charges are of a minor nature, such charges may be referred by the board to the proper department head who shall make an investigation of the charges and make his or her recommendation to the board within such time as the board may prescribe, as to what disciplinary action, if any, should be taken. After such recommendation is made by the department head and after due notice is given to the affected employee of the receipt of such recommendation and the contents thereof, the board may, in its discretion, adopt and order executed the action recommended by the department head or any part thereof. However, if the complaint of the affected employee, or both of them, objects to the recommendation of the department head, the board shall hold a public hearing de novo on the charges, and take such disciplinary action as in its judgment is warranted by the evidence and under the law. All hearings before the board shall be open to the public. All testimony given in all hearings before the board shall be taken down in shorthand by a stenographer. In all cases, the decision of the board shall be reduced to writing and entered in the record of the case. In all proceedings before the board, the city attorney may appear and prosecute all charges instituted by the city governing body or any member thereof or by any department head, when requested or directed to do so by such city governing body. It shall not be the duty of the city attorney to prosecute any charges brought by a private citizen. In all proceedings before the board, the city attorney may appear and represent the interests of the city, and he or she shall also give such legal advice and legal assistance to the board as may be requested by it.

The board and its specially authorized representatives shall have the power to administer oaths, take depositions, certify official acts, and issue subpoenas to compel the attendance of witnesses and production of papers necessary as evidence in connection with any hearing, investigation, or proceeding within the purview of this part. The chief of police or some other police officer of the city shall serve all processes of the board, and shall attend upon and preserve order at all public hearings conducted by the board. In case a person refuses to obey such subpoena, the board or its representative may invoke the aid of any circuit court in order that the testimony or evidence be produced. Upon proper showing, such court shall issue a subpoena or order requiring the person to appear before the board or its representative and produce all evidence and give all testimony relating to the matter in issue. A person who fails to obey such subpoena order may be punished by the court as for contempt. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the circuit courts of this state, which fees shall be paid from the treasury of the city.

(b) Any person aggrieved by a decision of the board may appeal such decision to the Circuit Court of Calhoun County in equity within 30 days from the rendition of such decision by the board. Review by the court shall be without a jury and be confined to the record, and to a determination of the questions of law presented; the board's finding of fact shall be final and conclusive.



Section 45-8A-130.14 - Political activity.

No employee shall make, solicit, or receive any assessment, donation, subscription, or contribution for any political purpose whatsoever, or be a member of a committee or an officer of a political party, or take any part in its management or affairs except to exercise his or her right as a citizen to express his or her opinion and cast his or her vote; no employee shall assist any candidate for nomination or election to public office, or make any public statement in support of or against any such candidate, or participate in any manner whatever in the campaign of any candidate in any general or primary election; and no employee shall receive any appointment or advancement as a reward for his or her support of a candidate for office or a political party; nor shall he or she be dismissed, suspended, or reduced in rank or pay as punishment for his or her failure to support any candidate for political office.



Section 45-8A-130.15 - Civil Service Board - Compensation and expenses; office, supplies, and equipment.

The compensation and all other expenses of the board arising under this part shall be paid from funds of the city on the order of the board in the same manner as other city salaries and expenses are paid, provided, however, that the total expenditures in any one year shall not exceed two thousand dollars ($2,000) without the approval of the city governing body. The city governing body shall provide the board space in the city hall, which shall be suitably equipped and furnished for the needs of the board, and telephone service, postage, office supplies, and stationery.



Section 45-8A-130.16 - Civil service employees; willful violations; dismissals.

Any person in the service of the city by appointment under civil service rules or regulations who willfully violates any of the provisions of this part, or any rule or regulation issued in pursuance thereof, shall be dismissed from service under the system and shall not be reappointed for two years.



Section 45-8A-130.17 - Violations.

Any person who violates any of the provisions of this part shall be guilty of a misdemeanor.






Part 2 - Alcoholic Beverages.

Section 45-8A-131 - Sale of alcoholic beverages.

(a) This section only applies to the City of Weaver and provides for the City of Weaver Ecotourism Beverage Bill.

(b) Alcoholic beverages may be sold each day of the week for on-premises consumption by licensed clubs and retail licensees of the Alcoholic Beverage Control Board in the City of Weaver if approved by a majority vote of the governing body.

(c) Alcoholic beverages may be sold each day of the week for off-premises consumption by licensed clubs and retail licensees of the Alcoholic Beverage Control Board within the City of Weaver if approved by a majority vote of the governing body.

(d) The governing body of the City of Weaver, by resolution or ordinance passed by a simple majority, may regulate, but may not prohibit, the sale of both on-premises and off-premises consumption of alcoholic beverages each day of the week by licensed clubs and retail licensees of the Alcoholic Beverage Control Board to the general public. Licensed clubs and retail licensees granted a license may sell or dispense alcoholic beverages pursuant to the requirements of the license and applicable regulations of the board.

(e) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Weaver and are not intended to, nor shall it be interpreted so as to, repeal any existing power or authority of the governing body with this section that are now permitted under the general laws of the state or under any local or special act of the Legislature.












Chapter 9 - CHAMBERS COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-9-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Chambers County local laws enacted after 1978 and all Chambers County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no affect on any law that is not included or otherwise treated and law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Raffles and Fund Raisers.

Section 45-9-11 - Raffles and Fund Raisers.

The holding of raffles, cake walks, turkey shoots, and other similar contests of skill for charitable purposes by nonprofit organizations in Chambers County shall be legal, subject to the provisions of any resolution or ordinances by the Chamber County Commission or the governing bodies of the respective cities and towns, within their respective jurisdictions. The commission and governing bodies shall have the authority to promulgate rules and regulations for the operation of raffles, cake walks, turkey shoots, and similar contests within their respective jurisdictions. Provided, however, no proceeds from such activities shall be payable to any officer or employee of the organization conducting the activity.









Article 2 - Alcoholic Beverages.

Section 45-9-20 - Prohibited activities at licensed establishments.

(a) The Legislature finds that nudity, sexual conduct, and the depiction or simulation thereof in conjunction with the furnishing of alcoholic beverages in public places is contrary to the safety, health, and morals of the inhabitants of Chambers County, Alabama, and is desirous of prohibiting such conduct. This section is therefore enacted pursuant to the authority granted in Article IV. Section 104 of the Constitution of Alabama of 1901, that allows local legislation to regulate or prohibit alcoholic beverage traffic and as otherwise granted in the Constitution of Alabama of 1901.

(b) The following words, terms, and phrases as used herein shall have the meanings ascribed to them in this section except where the context clearly otherwise requires:

(1) "Person" shall mean any natural person, firm, association, joint venture, partnership, corporation, or any other entity.

(2) "Licensed establishment" shall mean any business operating pursuant to a license issued by the Alabama Alcoholic Beverage Control Board within an unincorporated area of Chambers County, Alabama, which sells, serves, or dispenses alcoholic beverages or otherwise allows the consumption of alcoholic beverages on the premises.

(c) The following types of entertainment, attire, and conduct are prohibited upon any premises, of a licensed establishment, within the unincorporated area of Chambers County.

(1) The employment or use of any person, in any capacity, in the sale or service of alcoholic beverages while such person is unclothed or in such attire, costume, or clothing, as to expose to view any portion of the female breast below the top of the areola, or of any portion of the male or female pubic hair, anus, cleft of the buttocks, vulva, or genitals.

(2) Live entertainment where any person appears in the manner described in subdivision (1) or where such persons perform, or person performs, acts of or acts which simulate any of the following:

a. Sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual act which is prohibited by law.

b. The caressing or fondling of the breast, buttocks, anus, or genitals.

c. The displaying of the male or female pubic hair, anus, vulva, or genitals.

(3) The holding, promotion, sponsoring, or allowance of any contest, promotion, special night, event, or any other activity where patrons of the licensed establishment are encouraged or allowed to engage in any of the conduct described in subdivisions (1) and (2); provided, however, that nothing contained in this subsection shall apply to the premises of any performance house, museum, or theater which derives less than 20 percent of its gross annual income from the sale of alcoholic beverages.

(d) Any licensed establishment which knowingly allows any person to violate any provision of this section on the licensed establishment's premises shall be subject to being prosecuted and punished under the general statutes of this state as if the violator were operating without a valid Alcoholic Beverage Control Board license.



Section 45-9-20.01 - Draft and keg beer sales authorized.

This section shall only apply to Chambers County.

The sale of draft or keg beer or malt beverages for only on-premises consumption by properly licensed retail licensees of the Alabama Alcoholic Beverage Control Board is authorized in Chambers County. The Chambers County Commission may adopt ordinances regulating the sale of draft or keg beer or malt beverages pursuant to this section.






Article 3 - Boards and Commissions.

Section 45-9-30 - Library board.

(a) In Chambers County, the county commission is hereby authorized to appoint members of the Chambers County Library Board. The board shall consist of not less than five nor more than seven members and shall serve staggered terms to be determined by the county commission.

(b) Upon their appointment, the members of the library board shall have the authority to appoint one or more persons as a "trustee emeritus."






Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.

Section 45-9-50 - Office abolished.

In Chambers County, effective at the end of the current term of office or immediately upon the written consent of all current Chambers County constables, the office of constable provided for in each election precinct pursuant to Chapter 23, Title 36, is abolished.






Article 6 - Coroner.

Section 45-9-60

(a) Pursuant to Amendment No. 103 of the Constitution of Alabama of 1901, the coroner serving Chambers County shall receive a monthly salary of seven hundred dollars ($700) effective September 1, 2003.

(b) The salary provided for in this section shall be paid in equal monthly installments from the county treasury and shall be paid in lieu of any other salary heretofore provided by law for the coroner.

(c) The Chambers County Coroner may appoint additional deputy coroners and other employees of the coroner's office as needed. The coroner shall provide all salaries and expenses of additional deputy coroners and other employees of the coroner's office. Any deputy coroner shall have the same qualifications as the coroner and shall serve under the supervision of the coroner and subject to the coroner's procedures for conducting death investigations and shall otherwise carry out the duties of the office of coroner at the direction of the coroner. The deputy coroner may be dismissed from service by the coroner for violations of the procedures or acts of misconduct. Any deputy coroner or employee of the coroner's office employed by the Chambers County Coroner shall serve at the pleasure of the Chamber County Coroner.

(d) The Chambers County Coroner shall be entitled to receive additional travel expenses in the amount of two hundred fifty dollars ($250) per month for the months of October 2000 to April 2002, inclusive. The provisions of this subsection are remedial and curative and shall be retroactive to October 1, 2000.



Section 45-9-60.01 - Travel allowance.

The Coroner of Chambers County shall receive a monthly travel allowance of two hundred fifty dollars ($250) each month, in lieu of any mileage allowance heretofore prescribed by law, and such allowance shall be payable from the county general fund.






Article 7 - County Commission.

Part 1 - Compensation.

Section 45-9-70 - Expense allowances.

(a) It is the intent of the Legislature to provide the following expense allowances in response to a resolution adopted by the County Commission of Chambers County on October 6, 1980.

(b) Each member of the County Commission of Chambers County, except the chairman, shall receive an expense allowance in the amount of one hundred dollars ($100) per month. The chairman shall receive an expense allowance in the amount of two hundred dollars ($200) per month. The allowances may be paid out of any county fund or funds and shall be in addition to any and all other compensation, expenses, and allowances provided for by law.






Part 2 - Membership.

Section 45-9-71 - Structure and operation.

(a) The Court of County Commission of Chambers County is hereby abolished, and there is created in lieu thereof the Chambers County Commission, to be composed of five commissioners as hereinafter provided. Each commissioner shall be a resident and qualified elector of a commissioner's district as provided herein, and shall be elected by the electors of the county at large at the general elections held in November of 1974 and November of 1976. Each commissioner shall serve four years from the first Monday after the second Tuesday in January next following his or her election, and until his or her successor is elected and qualified. In the event of a vacancy, the same shall be filled by appointment by the Governor for the unexpired term. Commissioners for Districts 2 and 4 shall be elected in 1974. Commissioners for Districts 1, 3, and 5 shall be elected in 1976.

(b) The commissioner's districts of the county as prescribed in subsection (a) of this section shall be divided as follows: District No. 1 shall embrace and comprise Beats 1, 2, 3, 4, 5, and 6. District No. 2 shall embrace and comprise Beats 8, 9, 10, 11, 12.

District No. 3 shall embrace and be comprised of the following sections located in Beat 7 of such county; T22N, Range 27E, Sections 1, 2, 11, 12, 13, 14, 23, and 24; T22N, Range 28E, Sections 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, and 30, plus all of the area within the corporate limits of the City of Lanett. District No. 4, shall embrace and be comprised of the following sections located in Beat 7; T22N, Range 27E, Sections 25, 26, 35, and 36; T22N, Range 28E, Sections 31, 32, 33, 34, and all of that portion of Section 35 and 36 not within the corporate limits of the City of Lanett; plus T22N, Range 29E, Sections 31 and 32. District 4 shall also embrace and be comprised of the following sections located in Beat 13: T21N, Range 28E, Sections 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 16, 17, 18, 19, 20, 21, and 22; T21N, Range 29E, Sections 5 and 6.

District 5 shall embrace and be comprised of the following sections located in Beat 13: T21N, Range 28E, Sections 11, 12, 13, 14, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, and 36; T21N, Range 29E, Sections 7, 17, 18, 19, 20, 27, 28, 29, 30, 31, 32, 33, and 34; T20N, Range 28E, Sections 1, 2, 3, 4, 5, and 6; T20N, Range 29E, Sections 4, 5, and 6.

(c) The Chambers County Commission shall have all of the jurisdiction and powers which are, or which hereafter may be vested in county commissions, boards of revenue, or other like governing bodies of the state by general law, or in the governing body of any such county by local law. The county commission shall meet at least two times in each calendar month, and at the first meeting of each year shall elect a chairman from their number who shall serve as such for a one year term.

(d) As of the beginning of the terms of office of the first members of the Chambers County Commission, as herein provided, the judge of probate of the county shall have no duties, powers, and authority shall be assumed by the chairman of the commission as provided herein. Any compensation or allowances paid to the judge of probate for his or her duties in connection with the governing body shall cease at the time the members of the county commission take office as provided herein.









Article 8 - Courts.

Part 1 - Circuit Court.

Division 1 - Compensation.

Section 45-9-80 - Circuit judges; expense allowance.

(a) Each of the circuit judges of the Fifth Judicial Circuit of this state (as such circuit is now or hereafter constituted) shall be paid a local expense allowance, in addition to all compensation and expenses paid by the state, from the general funds of the counties composing such circuit, in the amount of ten thousand dollars ($10,000) per annum, which shall be paid in equal monthly installments. The proportion of the total annual local expense allowance hereby authorized for each such circuit judge, to be paid by each county in such circuit, shall be determined by multiplying ten thousand dollars ($10,000) times the quotient derived by dividing the total number of case filings in all circuit courts of such circuit (as such circuit is constituted at the time such payment is made) for the five calendar years beginning with 1980, through and including 1984, into the total number of case filings in the circuit court (and with respect to the circuit court of Tallapoosa County, both divisions of that circuit court) of that county for the five calendar years beginning with 1980, through and including 1984, as such case filings have been reported by the Administrative Office of Courts. The local expense allowance hereby authorized shall not be paid to any retired or supernumerary circuit judge.

(b) The governing bodies of the counties which compose the Fifth Judicial Circuit of this state (as such circuit is now or hereafter constituted) are authorized, at any time and from time to time, to increase the amount of local expense allowance provided for in subsection (a), provided the governing bodies of all of the counties which compose such circuit, approved by majority vote both the amount of any such increase in local expense allowance, and the proportion thereof to be paid by each such county.

(c) The governing bodies of the counties which compose the Fifth Judicial Circuit of this state (as such circuit is now or hereafter constituted) are authorized, at any time and from time to time, to rescind, in whole or in part, any increase in the amount of local expense allowance which may have been authorized by such governing bodies pursuant to subsection (b), provided the governing bodies of all of the counties which compose such circuit, approve by majority vote both the amount of any decrease in local allowance caused by any such rescission, and the proportion of the total local expense allowance to be paid by each such county to each circuit judge of such circuit after such rescission become effective, and provided further, such governing bodies shall not be authorized to rescind or otherwise decrease, at any time or in whole or in part, the amount of local expense allowance authorized and required to be paid to each circuit judge of such circuit pursuant to subsection (a).






Division 2 - Records.

Section 45-9-80.20 - Records.

(a) That in the Circuit Court of Chambers County, Alabama, all orders and decrees may be made and entered by circuit judges sitting in and for the circuit court in such county on a sheet or sheets now commonly called case action summaries and that there shall be a case action summary for each case docketed in such court properly identified by the style of the case and a case number.

(b) That after all orders and judgments have been made and entered, in any case, by the circuit judge or judges sitting in and for the circuit court in such county, the clerk of the circuit court of such county shall file such sheets in numerical order in well bound books labeled "Minute Books" and such judgments or orders shall have the same force and effect as minutes of the circuit court of such county prior to April 11, 1989.









Part 2 - Court Costs.

Section 45-9-81 - Additional costs and fees; disposition of funds; Judicial Administration Fund.

(a) In Chambers County, in addition to all other fees, there shall be taxed as costs the sum of twenty dollars ($20) in each criminal case, quasi-criminal case, proceedings on a forfeited bail bond or proceedings on a forfeited bond given in connection with an appeal from a judgment or conviction in any inferior or municipal court of the county, in the Circuit Court of Chambers County, or the District Court of Chambers County, hereinafter filed in or arising in the Circuit Court of Chambers County, or the District Court of Chambers County, or brought by appeal, certiorari, or otherwise to the Circuit Court of Chambers County, or the District Court of Chambers County, which costs shall be collected as other costs in such cases are collected by the clerk, or ex officio clerk, of the courts or the register of the Circuit Court of Chambers County as the case may be. Such fees, when collected by the clerks or other collection officers of such court, shall be paid into the general fund of the county.

(b)(1) In addition to all other costs and charges in circuit and district court cases in Chambers County, a fee of three dollars ($3) shall be charged and collected by the clerk of the court. This charge shall not be collected on small claims cases. When collected by the clerk of the court, two dollars ($2) shall be remitted monthly to the Juvenile Court Services Fund and one dollar ($1) shall be remitted monthly to the Judicial Administration Fund.

(2) A monthly supervision fee may be assessed in juvenile court cases at the discretion of the juvenile court judges. The supervision fee shall be collected by the juvenile court office and deposited in the Juvenile Court Services Fund.

(3) There is established a Juvenile Court Services Fund for the deposit of proceeds from two thirds of the court costs imposed by subdivision (1). The fund shall be maintained in an interest bearing account in a bank of known responsibility under the supervision of the juvenile court judges of Chambers County.

(4) The funds appropriated from this fund shall be expended solely for juvenile programs and for subsistence for the juvenile court staff in the county; to aid the functions of the juvenile court; and for the benefit of the children of Chambers County. The funds expended shall be authorized by the juvenile court judges of Chambers County.

(5) There is established a Judicial Administration Fund for the deposit of the proceeds from one third of the court costs imposed by subdivision (1). The fund shall be maintained in an interest bearing account in a bank of known responsibility by the presiding circuit judge for the Fifth Judicial Circuit.

(6) The funds appropriated from the Judicial Administration Fund shall be expected for increasing the efficiency of judicial administration in Chambers County, to include, but not limited to, training an education enhancement of judicial personnel in Chambers County. The funds expended shall be authorized by the presiding circuit court judge of the Fifth Judicial Circuit.

(c)(1) In addition to any court costs and fees now or hereafter authorized in Chambers County, the Chambers County Commission may impose by resolution of the commission an additional fee in an amount not to exceed fifty dollars ($50) to be assessed and taxed as costs on each civil case and on each criminal case, including traffic cases filed in the circuit court, district court, or any municipal court in Chambers County. These fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(2) The additional fees when collected by the clerk of the court or his or her collection officers of the courts shall be paid into the general fund of Chambers County to be used by the Chambers County Commission for financing, planning, constructing, furnishing, equipping, maintaining, and operating the Chambers County Courthouse and its annexes. The Chambers County Commission may set and adjust by resolution the fees within the limits authorized by this subsection based on the needs associated with financing, planning, constructing, furnishing, equipping, maintaining, and operating the Chambers County Courthouse and its annexes.

(3) The fees collected pursuant to this subsection shall be distributed as follows:

a. Except as provided in paragraph b., the fees shall be applied exclusively for payment of the cost of financing, planning, constructing, furnishing, maintaining, and equipping the county courthouse and its annexes, or for the payment of the principal of and interest on any bonds, warrants, or other obligations issued by or on behalf of the county to finance the costs of the expansion and renovation, as well as the expenses of issuance of any bonds, warrants, or other obligations. The principle costs associated with financing, planning, constructing, furnishing, maintaining, and equipping the county courthouse and its annexes shall not exceed three million five hundred thousand dollars ($3,500,000).

b. In addition to the distribution set out in paragraph a., the county commission shall create a separate sinking fund for operation and maintenance of the courthouse and its annexes. The amount deposited into the fund may not exceed twenty-five thousand dollars ($25,000) per year.



Section 45-9-81.01 - Solicitor's fee.

(a)(1) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Chambers County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly to the Solicitor's Fund or District Attorney's Fund in the county where the fee is collected or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(2) Three dollars ($3) of each fee, when collected, may be retained by the clerk of the court as an administrative fee to be used to pay for the operation of the office of the clerk.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office.






Part 3 - District Attorney.

Division 1 - General Provisions.

Section 45-9-82 - Travel allowance.

The District Attorney of the Fifth Judicial Circuit shall be entitled to travel allowances in like amounts as are now provided by law to the circuit judges of the judicial circuit. Payment of these expenses are chargeable to and shall be paid from any funds accessible to the district attorney for the operation of his or her office.






Division 2 - Pretrial Diversion Program.

Section 45-9-82.20 - Established; discretionary powers; supervision and control.

(a) The District Attorney of the Fifth Judicial Circuit of Alabama may establish a pretrial diversion program.

(b) All discretionary powers endowed by the common law and provided for by statutes and acts for this state or powers or discretion otherwise provided by law for the District Attorney of the Fifth Judicial Circuit shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this subpart. The district attorney may employ necessary persons to accomplish this subpart and these persons shall serve at the pleasure of the district attorney.



Section 45-9-82.21 - Definitions.

For purposes of this subpart, the following terms shall have the following meanings:

(1) DISTRICT ATTORNEY. The elected District Attorney of the Fifth Judicial Circuit or any of his or her staff.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. A person who is employed by an agency or department whose purpose is to protect people. This may include, but is not limited to, police department personnel, sheriff department personnel, Department of Human Resources personnel, parole and probation personnel, community corrections office personnel, court referral office personnel, whether that agency or department is in the State of Alabama or located elsewhere.

(3) OFFENDER. Any person charged with a crime as defined by this code which was allegedly committed in the jurisdiction of the Fifth Judicial Circuit.

(4) SERIOUS PHYSICAL INJURY. An injury as defined in subdivision (14) of Section 13A-1-2.



Section 45-9-82.22 - Applicants for admittance.

(a) A person charged with a criminal offense specified in this section whose jurisdiction is in the Circuit or District Court of the Fifth Judicial Circuit may apply to the District Attorney of the Fifth Judicial Circuit for admittance to the pretrial diversion program.

(b) A person charged with any of the following offenses may apply for the program:

(1) A traffic offense.

(2) A property offense.

(3) An offense wherein the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor other than one specifically excluded in this section.

(c) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Trafficking or distribution of drugs, or both.

(2) Any offense involving the abuse of a child or an elderly person.

(3) Any sex offense.

(4) Any Class A felony.

(5) Any offense involving serious injury to a person.

(6) Any offense involving death.

(d) A person deemed by the district attorney to be a threat to the safety or well-being of the community shall not be eligible for the pretrial diversion program.

(e) The opinion of a law enforcement officer involved in the offense shall be sought and considered in the decision whether to approve the applicant for the pretrial diversion program.



Section 45-9-82.23 - Standards for admission.

(a) Admittance to the pretrial diversion program shall be appropriate in any of the following instances:

(1) The offender is 18 years of age or older, or 16 years of age or older, if the offense is a traffic citation at the time the alleged offense was committed.

(2) There is a probability justice will be served if the offender is placed in the diversion program.

(3) It is determined the needs of the state and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and well-being of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-9-82.24 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part or the district attorney's evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological test taken, and any other information concerning the offender which the district attorney believes has a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this subpart.



Section 45-9-82.25 - Program requirements.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling, while in the program, of periods of limitations established by statute or rules of court.

(3) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(4) If there is a victim of the crime, agree in writing to a restitution agreement within a specified period of time and in an amount to be determined by the district attorney taking into account all circumstances of the offender and victim.

(b) Pretrial diversion program records or records related to pretrial diversion program admission shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and defendants shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be submitted to the court for an in camera review.

(c) The records of the offender maintained as part of the pretrial diversion program shall be destroyed in a timely manner after the program has been successfully completed by the offender. However, the district attorney may keep the contract signed by the offender in order to maintain an accurate record of pretrial diversion program participation.



Section 45-9-82.26 - Time for application.

(a) An offender shall make application to the pretrial diversion program no later than 21 days after his or her first appearance or arraignment, whichever occurs first. In the case of traffic citations, application shall be made within 21 days of the issuance of the citation.

(b) At the discretion of the district attorney, the time provision of this section may be waived.



Section 45-9-82.27 - Costs and fees.

(a) An applicant may be assessed a fee when the applicant is approved for the program. The amount of the assessment for participation in the program shall be in addition to any court costs and assessments for victims or drug, alcohol, or anger management treatment required by law, and are in addition to costs of supervision, treatment, and restitution for which the person may be responsible. Pretrial diversion program fees as established by this subpart may be waived or reduced for just cause at the discretion of the district attorney. A schedule of payments for any of these fees may be established by the district attorney.

(b) The following fees shall be applied to applicants accepted into the pretrial diversion program:

(1) Felony offenses, up to one thousand dollars ($1,000).

(2) Misdemeanor offenses, excluding traffic, up to five hundred dollars ($500).

(3) Traffic offenses, up to three hundred dollars ($300).

(c) The district attorney may use fees collected by the pretrial diversion program to help support local and state law enforcement, or any agency or department of city or county government which assist local law enforcement. This support shall be provided to help employ more officers or staff, buy needed equipment or supplies, provide training opportunities, or any other law enforcement purposes.

(d) Those fees due to the district attorney shall be collected by the district attorney and shall be deposited by the district attorney into the Pretrial Diversion Program Fund as described in Section 45-9-82.30.



Section 45-9-82.28 - Substance abuse treatment program; drug testing.

The district attorney and the offender may enter into an agreement as a part of the pretrial diversion program of an offender that the offender be admitted to a drug or alcohol program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse. The district attorney may require the offender to submit to periodic or random drug testing as a part of the pretrial diversion program of the offender and other terms and conditions related to substance abuse as the district attorney may direct. The offender shall pay the costs of all services unless otherwise approved by the district attorney.



Section 45-9-82.29 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner or what charges the defendant will plead guilty to and the sentence the offender will receive. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and receives a specific sentence, this agreement concerning the offense and sentence shall be approved by an appropriate Circuit or District Judge of the Fifth Judicial Circuit prior to admission of the offender in the pretrial diversion program. The district attorney may recommend that the court withhold adjudication of guilt or sentencing pending the offender's completion or failure to complete the pretrial diversion program.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Participate in an education setting to include, but not be limited to, K-12, college, job training school, trade school, GED classes, or adult basic education courses.

(2) If appropriate, attempt to learn to read and write.

(3) Financially support his or her children or pay child support.

(4) Refrain from the use of alcohol or drugs or frequenting places where alcohol or drugs are sold or used.

(5) Refrain from contact with certain persons or premises.

(6) Maintain or seek employment.

(7) Attend individual, group, or family counseling.

(8) Pay approved restitution to a victim if any is due.

(9) Pay court costs and fines.

(10) Pay supervision fees and application fees pursuant to this subpart.

(11) Observe curfews or home detention or travel constraints as set out in the offender's agreement.

(12) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender and applied to the above.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in the written agreement of the offender, it being the purpose of this subpart to allow the district attorney broad discretion in designing a program specifically for each offender and circumstances of the offender.



Section 45-9-82.30 - Pretrial Diversion Program Fund.

The district attorney shall establish a Pretrial Diversion Program Fund. Fees paid by offenders pursuant to Section 45-9-82.27 shall be placed into the Pretrial Diversion Program Fund. The district attorney shall use the funds in the Pretrial Diversion Program Fund to pay costs associated with the administration of the pretrial diversion program or for other law enforcement purposes. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, professional or business attire, telephones, postage, office supplies and equipment, training and travel services, service contracts, and professional services. The district attorney may pay for services or programs for an offender while the offender is in the pretrial diversion program if special circumstances and justice dictate.



Section 45-9-82.31 - Violations; waiver.

(a) If the offender violates the conditions of the pretrial diversion program agreed to in writing by the offender and the district attorney, the district attorney may terminate the participation of the offender. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program, including the reason for the termination.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.



Section 45-9-82.32 - Liability of district attorney.

The district attorney shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program.



Section 45-9-82.33 - Funding.

The pretrial diversion program may apply for grants applicable to the aims of the program, may accept gifts from individuals or corporations, and may receive funding or appropriations from city, county, or state agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-9-82.34 - Advisory board.

The district attorney may form an advisory board to assist in the determination of appropriate pretrial diversion candidates. The district attorney shall retain the final decision as to the admittance of individuals or administration of the program regardless of the board's views. It shall be the district attorney's decision who will comprise the board and when or if it should meet.









Part 4 - District Court.

Section 45-9-83 - Salary supplement.

Commencing June 1, 1984, the judge of the District Court for Chambers County shall receive an annual supplemental salary payable in equal monthly installments from the general fund of Chambers County in the amount of five hundred dollars ($500) per month.






Part 5 - Probate Court.

Division 1 - License Division.

Section 45-9-84 - Operations.

(a) There is hereby created within the judge of probate's office of Chambers County a license division which shall issue all licenses issued through the judge of probate's office, except marriage licenses. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationery forms and supplies as are furnished pursuant to law by the State Department of Finance or the State Comptroller. The county commission shall also provide such clerks, and other assistants for the judge of probate as shall be necessary from time to time for the proper and efficient performance of the duties of his or her office. The judge of probate shall have authority to employ such clerks, and other assistants, and to fix their compensation; however, the number and compensation of such clerks and other assistants shall be subject to the approval of the county commission. The compensation of the clerks and assistants shall be paid monthly out of the general fund of the county in the same manner as other county employees are paid.

(b) The judge of probate shall perform all duties relating to the assessment and collection of ad valorem taxes and casual sales and use taxes on motor vehicles in the county, which have heretofore been performed by the tax assessor and the tax collector. The Tax Assessor and the Tax Collector of Chambers County are hereby relieved of all duties and responsibilities relative to the assessment and collection of taxes on such motor vehicles. The judge of probate shall receive the commissions and fees now allowed the assessor and collector for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting of such tax shall be made at the same time as other reports and remittances are now made by the judge of probate.

(c) The judge of probate shall keep at all times an accurate record of all licenses received by him or her from the State Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. He or she shall report to the State Comptroller at the same time and in the same manner that the judges of probate are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that judges of probate are required to account for by law.

(d) Except as hereinafter provided, the judge of probate shall be entitled to charge and collect the same fees that are provided for by law. For the performance of duties relative to the recording of the transfer of the ownership of motor vehicles as prescribed in this code, the probate judge shall charge and collect a fee of two dollars ($2). All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake or fact of law shall be made under the conditions and in the manner prescribed by this code.

(e) To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the judge of probate until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the judge. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the probate judge who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this section.

(f) Before any vehicle can be assessed, the judge of probate shall be furnished the tag number presently on the vehicle unless such vehicle is new, in which case the judge of probate shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the judge of probate shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle will be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.

(g) The judge of probate may, at his or her discretion, mail an application for renewal of licenses to whom such license has been previously issued, such renewal forms required to be returned prior to the expiration date of the license. Such renewal forms may be in post card form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the judge of probate to issue such license and return to the licensee by mail. There is hereby established a fee to be entitled "Mail Order Fee" which shall be in the amount of two dollars ($2) to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions.

(h) In Chambers County, when a personal check given for a motor vehicle license is found to be noncollectible for any reason, the judge of probate shall notify the revenue officer who shall make a reasonable attempt to retrieve the motor vehicle license in question. In the event the motor vehicle license cannot be retrieved, the revenue officer shall so state and the statement shall constitute authorization for the judge of probate to void the motor vehicle license. Once the motor vehicle license has been voided, the judge of probate shall receive credit for the cost of the motor vehicle license, sales and use tax, and the issuance fee. The appropriate state office shall mark the records pertaining to the void license accordingly and upon inquiry by any law enforcement agency, shall notify the agency that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.






Division 2 - Recording System.

Section 45-9-84.20 - Real property conveyances; grantee address required.

The Probate Judge of Chambers County shall not receive for record or permit the recording of any instrument in which the title to real property is conveyed, unless such instrument has endorsed on it a printed, typewritten, or stamped statement, stating the mailing address of the grantee, or contains a statement of such addresses in the body of the instrument.



Section 45-9-84.21 - Additional recording fee.

(a) Pursuant to the authority granted by Amendment 380 of the Constitution of Alabama of 1901 and subsection (d) of Section 12-19-90, in Chambers County, an additional recording fee of ten dollars ($10) shall be paid to the county and collected by the judge of probate. No court document shall be received for record in the office of the judge of probate unless the additional recording fee is paid. The additional recording fee shall not apply to real property or uniform commercial code documents. The recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any instrument in the probate office. All recording fees so collected shall be deposited by the judge of probate in any bank in Chambers County and expended at the discretion of the judge of probate for general operation of the probate office.

(b) The fees collected under this section shall be controlled at the sole discretion of the judge of probate and shall be audited by the State Department of Examiners of Public Accounts.



Section 45-9-84.22 - System of recording, archiving, and retrieving instruments and documents.

(a) The provisions of this section shall only apply in Chambers County. The purpose of this section is to facilitate the use of public records in property transactions in Chambers County by providing for the installation of an improved system of recording, archiving, and retrieving instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate and for the recording, archiving, and retrieving of other instruments, documents, and other uses in the discretion of the judge of probate.

(b) The following words and phrases, including the plural of any thereof, whenever used in this section, shall have the following respective meanings:

(1) "Real Property Instrument" means and includes any instrument or document affecting the title to real property that may now or hereafter be filed for record in the probate office pursuant to the applicable requirements of the laws of this state, including, without limitation, Section 12-13-43, and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgment, and plats or maps showing subdivisions of real estate.

(2) "General Property Instrument" means a real property instrument that affects the title to personal property as well as real property.

(3) "Personal Property Instrument" means any instrument or document affecting the title to personal property only (as distinguished from real property) that may be now or hereafter required to be filed or titled for record in the probate office, in accordance with the applicable requirements of the laws of this state, including, without limitation, Sections 35-4-50 and 35-4-90.

(4) "Improved Recording System" means a system of recording real property instruments and personal property instruments in the probate office and, in the discretion of the judge of probate, of recording other instruments and documents, which system when completed, will consist of the equipment necessary and suitable to record, archive, and retrieve records.

(c) The judge of probate is hereby authorized to provide for the installation and thereafter for the maintenance of an improved recording, archiving, and retrieval system in the probate offices of Chambers County. The initial installation of the improved recording, archival, and retrieval system shall include the following:

(1) The acquisition of the equipment provided for in the definition herein above set forth of an improved recording, archiving, and retrieving system;

(2) The establishment of procedures for the continued recording, archiving, and retrieving of all instruments and records that will, after the effective installation date, constitute a part of the improved recording, archiving, and retrieving system;

(3) The initial installation of the improved recording, archiving, and retrieving system shall be performed by a person or persons, firm, or corporation engaged in the records management business and experienced in setting up county records; and such initial installation shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts or titles. Following its installation in the county, the improved recording, archiving, and retrieving system shall be thereafter maintained in the county and all real property instruments, general property instruments, personal property instruments, and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the aforesaid improved recording, archiving, and retrieving system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with the provisions of existing law, including, without limitation, Section 12-13-43.

(d) Following the effective installation date, real property instruments, personal property instruments, and other documents and records provided herein to be recorded, archived, and retrieved with computer-generated files, to be stored and filed on either optical disk, or on paper (as seen fit by county), and shall constitute the official record of such instruments for the purpose of Section 12-13-43.

(e) All provisions of the laws of Alabama with respect to the recording of real property instruments, personal property instruments, general property instruments, miscellaneous instruments, and other instruments and records that may constitute part of an improved recording, archiving, and retrieving system installed hereunder, including, without limitation, the provisions of Section 12-13-43 and the provisions of all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of Lis Pendens, declarations of claims or exemptions, certificates of judgment, or plats or maps showing subdivisions of real estate that are not inconsistent with the provisions of this section shall continue in effect with respect to an improved recording, archiving, and retrieving system installed hereunder, the recording of instruments therein, and the duties of the judge of probate with respect thereto.

(f) The initial installation costs shall be paid entirely out of the special recording fees. Nothing contained in this subsection, however, shall prohibit the county from using part of its own funds for the purpose of paying the cost of purchasing, operating, or maintaining, after the initial installation, any improved system installed pursuant to the provisions of this section.

(g) Effective May 29, 1997, a special recording and filing fee of five dollars ($5) shall be paid to and collected by the judge of probate, with respect to each real property instrument, each personal property instrument, and UCC that may be filed for record in the office of said judge of probate and with respect to other instruments and documents in the probate office at the discretion of the judge of probate and on and after such date, no instrument and/or document shall be received for record in the office of said judge of probate unless the special recording fee of five dollars ($5) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and charges required by law to be paid upon the filing for record of any real property instrument, personal property instrument, or UCC, and for the recording of other instruments and documents in the probate office at the discretion of the judge of probate. Any, all, or none of the special recording fee may be charged at the discretion of the judge of probate. All special recording fees so collected shall be paid into a special fund of the judge of probate. These funds shall be used at the discretion of the judge of probate for an improved recording, archiving, and retrieving system and/or other equipment, maintenance, and services necessary for the improvement of the office of the judge of probate.

(h) Effective May 29, 1997, a special transaction fee not to exceed two dollars ($2) shall be paid to and collected by the judge of probate with respect to every transaction occurring in, or under the jurisdiction of the judge of probate, this amount shall be in addition to all other costs and fees heretofore collected. The additional fee shall be paid into the special fund of the judge of probate as created in subsection (g).

(i) Effective May 29, 1997, any and all revenues generated either directly or indirectly due to the use of or access to the improved recording, archiving, and retrieving system shall be paid directly into the aforementioned special fund of the judge of probate. These funds shall be used at the discretion of the judge of probate.



Section 45-9-84.23 - Copying fee.

(a) In Chambers County, fees collected for copying documents and papers in the office of the judge of probate shall be deposited into a special fund of the judge of probate. The funds shall be earmarked for probate copier maintenance, service, and supplies.

(b) This section shall not apply to certifying fees, including, but not limited to, fees for certifying letters of testamentary or administration.



Section 45-9-84.24 - Relief from personal liability.

(a) In Chambers County, the judge of probate shall be relieved of personal liability for programming or data entry errors and omissions made in good faith.

(b) It shall be the duty of the judge of probate to ensure that employees exercise due care in performing their required duties and make a diligent effort to correct any error, mistake, or omission.






Division 3 - Compensation.

Section 45-9-84.40 - Expense allowance and salary.

(a) The Legislature finds and declares the following:

(1) In Chambers County there has been an increase in the filing of cases involving mental health involuntary commitments resulting in increased probate court docket filing and other duties prescribed by the courts and the Legislature.

(2) It is the intent, by enactment of this section, to provide the judge of probate with additional compensation for the increase in judicial and administrative duties.

(b) The Judge of Probate of Chambers County shall receive an expense allowance of fifteen thousand six hundred dollars ($15,600) per annum payable in monthly installments commencing on August 1, 2005. The expense allowance shall be in addition to all other expense allowances and benefits granted to the judge of probate. The expense allowance shall be paid solely from funds generated by the office of the judge of probate and not from any funds received by Chambers County for the general fund.

(c) Beginning with the expiration of the term of the incumbent, the annual salary for the judge of probate shall be increased by fifteen thousand six hundred dollars ($15,600) per annum, payable in equal monthly installments from the general fund of the county. The office of the judge of probate shall reimburse the General Fund of Chambers County for this increase to include FICA taxes and the county contribution to the Retirement Systems of Alabama on behalf of the judge of probate.






Division 4 - Fees.

Section 45-9-84.50 - Remote access of records by computer; fees.

(a) This section shall apply only in Chambers County.

(b)(1) The judge of probate of the county may charge and collect an additional fee for the remote access of records in the office of the judge of probate by computer. Fees collected pursuant to this subsection shall be deposited into the special fund of the judge of probate and used for the maintenance of the improved recording system in the office including, but not limited to, the maintenance and operation of the remote access to the recording system specifically provided for in this section.

(2) Any fees collected by the judge of probate prior to June 6, 2007, are for the remote access to records in the office by computer and the expenditure of any funds prior to June 6, 2007, for the operation of the office of the judge of probate are retroactively ratified and confirmed.

(c)(1) The judge of probate of the county may charge an additional processing fee relating to any negotiable instrument or other financial transaction returned from the financial institutions for lack of sufficient funds in the account of the maker or drawer. The fee charged pursuant to this section shall not exceed the fees merchants may charge for a worthless check. Any fees received pursuant to this subsection shall be retained by the judge of probate and used for the operation of the office, including the support of elections in the county and the training of poll workers. The fees may be used specifically to reimburse any account in the office of the judge of probate which received a negotiable instrument or other financial instrument which was not collectable.

(2) Any fees collected or expended by the judge of probate prior to June 6, 2007, in accordance with subdivision (1) are ratified and confirmed.












Article 9 - Economic and Industrial Development and Tourism.

Part 1 - Economic Development.

Section 45-9-90 - Banks.

Any bank, whether incorporated or unincorporated, within this state, now or hereafter situated in Chambers County, and where the principal place of business of such bank is situated in the county shall have the power to establish, maintain, and operate within the county, one or more branches, or branch banks, branch offices, branch agencies, additional offices, or branch places of business for the receipt of deposits, payment of checks, lending of money and the conduct of a general banking and trust business, provided that such bank before the establishment of any such branch or branches, shall first secure the written consent thereto of the State Superintendent of Banks.






Part 2 - Industrial Development.

Division 1 - Industrial Development Council.

Section 45-9-91 - Creation; composition; headquarters; meetings; personnel.

(a) Pursuant to Amendment 678 of the Constitution of Alabama of 1901, there is created and established the Chambers County Industrial Development Council on September 1, 2001. Initially, the council shall consist of the current members of the Industrial Development Authority of Chambers County. As the terms of the members of the authority expire, their successors shall be appointed to the new council as follows:

(1) The county commissioners from Commission Districts 1, 2, and 3 shall each appoint one member for initial terms of one year each.

(2) The county commissioners from Commission Districts 4, 5, and 6 shall each appoint one member for initial terms of two years each.

(3) The governing body of each incorporated municipality in the county shall appoint one member for an initial term of three years.

(4) A consensus of the state legislative delegation for the county shall appoint two members for initial terms of four years.

When the appointments have been made, the council shall be composed of 11 members who are residents and qualified electors of the county.

Thereafter, successor members shall likewise be appointed for terms of four years. The council shall hold an organizational meeting called by the present chair of the Industrial Development Authority of Chambers County no later than 10 days after August 1, 2001, at which the council shall elect a chair and vice chair by majority vote of the members present and voting at the meeting. Thereafter, it shall meet at least quarterly on the call of the chair or upon a petition signed by at least two-thirds of the members of the council and filed with the chair of the council stating a need for a special meeting. Members of the council shall serve without compensation, but they shall be entitled to reimbursement from funds of the council for their actual and necessary expenses incurred in the performance of their actual duties.

(b)(1) The council may select a formal name for the council. The council shall have the authority to negotiate for the county on all industrial and economic development matters. The council shall formulate and implement plans to promote and foster the industrial development and economic growth of all areas of Chambers County and any incorporated municipalities located within the county. The council shall be entitled to all of the powers, rights, privileges, exemptions, immunities, and authority provided by the general laws of Alabama to local industrial development authorities, including, but not limited to, abatement of taxes, issuance of bonds, acquisition, enlargement, improvement, replacement, ownership, leasing, selling, or disposing of properties to the end that the council may be able to promote the creation of jobs and develop commerce and trade within the county and the state.

(2) The headquarters office of the council shall be located in Chambers County. At the first board meeting in January of each year, the board of directors, by a majority vote, shall elect a chair, vice chair, secretary, and treasurer who shall hold office until their successors have likewise been elected. The council may adopt bylaws to regulate and administer the day-to-day business of the Chambers County Industrial Development Council.

(3) The council may employ such personnel as it deems necessary to carry out its duties and purposes. Personnel employed by the council may participate in the Employees' Retirement System of Alabama like other employees of the county and may purchase prior service credit in the Employees' Retirement System for service rendered to the Industrial Development Authority of Chambers County under the applicable laws, rules, and regulations of the Employees' Retirement System.

(c) The council, as herein provided, may be financially supported, from time to time, by revenues from whatever source derived as appropriated to the council by a municipal governing body, the county commission, or the Legislature.






Division 2 - Industrial Parks.

Section 45-9-91.20 - Establishment and designation; services; regulation of industrial parks.

(a) Subject to the written approval of the owners of 100 percent in interest based on assessed value for ad valorem tax purposes of each 10 acres, or the part thereof to be included in the proposed industrial park, the County Commission of Chambers County in the State of Alabama may establish industrial parks composed of territory wholly within the county boundaries and without the boundaries of any municipality. Any person, firm, or corporation who desires to obtain a designation of an area as an industrial park shall file a petition with the county commission of the county wherein the property is located requesting that the county commission designate the area proposed as an industrial park, and include with such petition the consent of the land owners as above required. The consent of each consenting owner shall be acknowledged before a notary public or other person authorized to take acknowledgements to deeds in Alabama.

(b) An industrial park may include any compact body of land which is used exclusively for industrial purposes or which is primarily suited for industrial development.

(c) Before any designation is made of an industrial park or any change is made of the boundaries of an existing one, the county commission shall hold not less than one public hearing thereon. The county commission shall give notice of the purpose, time, and place of the public hearing by one publication in a newspaper of general circulation throughout the county not less than 10 days prior to the date set for the hearing. The designation of an industrial park or any change of the boundaries of an existing one shall be by resolution of the county commission. The resolution shall refer expressly to the map or maps and descriptive and other matter related to the industrial park, and the action taken by the county commission shall be recorded on the map or maps and descriptive and other matter by the identifying signature of the presiding officer of the county commission. Certified copies of the map or maps and descriptive and other matter shall be filed with the county commission and with the clerk of the probate court.

(d) Whenever the county commission has designated an industrial park or has made a change of the boundaries of an existing one and has filed certified copies thereof as provided in subsection (c), no facilities shall be thereafter located therein that are not industrial in character or reasonably related thereto; provided, however, no construction or installation permits shall be required, but the county commission may resort to judicial process to enforce such industrial requirements.

(e) The person, firm, or corporation that files a petition with the county commission seeking to have land designated as an industrial park may file with the probate judge of the county in which the land is located, a set of by-laws governing the industrial park and listing the facilities to be furnished by the governing body of the industrial park.

(f) Those industries located within the boundaries of any industrial park shall each privately furnish and maintain upon their own premises within the areas of their individual facilities or the industries located within the boundaries of any industrial park or governing body of any industrial park shall furnish and maintain individually or as a group the following services usually provided by county or local governments:

(1) The construction and cleaning of streets;

(2) Street lighting;

(3) Sewers and sewerage works;

(4) Water service;

(5) Fire protection;

(6) Garbage and refuse collection and disposal;

(7) Police protection; and

(8) Wharf and dock facilities, where applicable.

Agreements between the industries located within the boundaries of an industrial park and the county commission and/or any municipality or municipalities located nearby may be made for mutual police and fire protection, water service or any other service. No industrial park shall be subject to municipal annexation, nor shall it be considered as a part of the police jurisdiction of any municipality. All industrial parks shall be subject to the jurisdiction of the sheriff and courts of the county in which they are located in the same manner that cities and towns are subject to such jurisdiction. All industrial parks so created shall include provisions for access by public road to any and all entrances to the premises of each and every plant in such area which entrances are provided for use by employees of such company, or for use by employees of independent contractors working on such premises, or for delivery of materials or supplies, other than by rail or water transportation to such premises.

(g) The county commission may abolish the industrial park or remove a portion of the territory from an industrial park if (1) the industries located therein request the abolishment of the industrial park or the removal of a portion of the territory from an industrial park; or (2) the property or a portion of the property within the industrial ceases to be used for industrial park purposes. The county commission may abolish an industrial park or remove a portion of the territory from an industrial park only by resolution adopted after not less than one public hearing on the question. The resolution of a county commission to abolish an industrial park or remove a portion of the territory from an industrial park shall be effective 30 days after the resolution is adopted by the county commission, provided that no resort to the courts is taken challenging such action prior to the expiration of such 30 days by a property owner within the area affected. If such action is taken by a property owner, the resolution of the county commission shall be effective only when a judgment adverse to the property owner has been rendered and is final, executory, and definitive. The results of any final action taken under this subsection which in any way alters the boundaries of the industrial park shall be filed with the clerk of the probate court.

(h) When an industrial park has been created, such action shall not limit or diminish the rights and responsibilities of the county commission concerning the industrial park. The county commission shall retain the right to tax the industrial park as it does all other areas of the county.












Article 10 - Education.

Section 45-9-100 - Supplies.

The County Commission of Chambers County, Alabama, is hereby exempted from the provisions of Section 16-9-24 which requires the commission to provide the county superintendent of education with necessary furniture, office equipment, stationery, postage, forms, and supplies.






Article 11 - Elections.

Part 1 - General.

Section 45-9-110 - Limitations on campaign signs, advertising, etc.

(a) Signs, markers, and advertising, pertaining to political campaigns, on the rights-of-way of state and county controlled highways are prohibited in Chambers County except those official signs or markers placed thereon by the State Department of Transportation or by Chambers County or under the authority of either governmental entity. No sign, marker, or political poster may be attached to any official sign or marker placed by the Department of Transportation or by the county or on any utility pole or tree on the rights-of-way of a state or county highway.

(b) Any person violating the provisions of this section shall upon conviction be guilty of a Class C misdemeanor and shall be subject, at the discretion of the judge, to a fine in an amount of, not less than, fifty dollars ($50) nor more than two hundred fifty dollars ($250) and/or up to five days of community service. Any fines collected under this section shall be deposited into the county general fund.






Part 2 - Board of Registrars.

Section 45-9-111 - Compensation.

(a) In Chambers County, in lieu of any and all other compensation, salary, and expense allowances provided for by law, there shall be paid to each member of the board of registrars an increase in salary in such amount as will together with any amount paid by the state, as salary, compensation, or expense allowance, make the total paid to such members equal fifty dollars ($50) per day. If the amount paid to such members as compensation or expense allowance by the state increases in the future, then the amount paid by the county under this subsection shall automatically decrease. The amount paid under the provisions of this subsection shall be paid out of the county general fund in the same manner as other county officials are paid.

(b) Any actions taken by the Chambers County Commission in the appropriation and expenditure of county funds and the payment of additional compensation to the members of the Chambers County Board of Registrars in the amount of two thousand three hundred eight dollars ($2,308) for additional work performed related to purging the voting rolls prior to the elections in the year 2002 are hereby ratified and confirmed and the payments to the members of the board of registrars as compensation for the work performed is also ratified and confirmed. This subsection is remedial and curative and shall be effective retroactively to December 4, 2000.






Part 3 - Poll Workers.

Section 45-9-112 - Compensation.

In Chambers County, each authorized county-appointed or city-appointed poll worker shall be entitled to receive a minimum of fifty dollars ($50) per day of service. The compensation provided for this section shall be in lieu of any and all other compensation provided by law and shall be payable from the county or city general fund.









Article 12 - Employees.

Section 45-9-120 - Compensation.

(a) The following officers of Chambers County shall receive the following salaries on an annual basis in lieu of all other compensation:

(1) Probate judge - Twenty-one thousand dollars ($21,000)

(2) Tax assessor - Eighteen thousand six hundred dollars ($18,600)

(3) Tax collector - Eighteen thousand six hundred dollars ($18,600)

(b) Whenever the compensation of the probate judge, sheriff, circuit clerk, tax assessor, and tax collector is altered to the salary basis as provided in subsection (a), the court of county commissioners shall provide such officers allowances for the purpose of hiring clerks, assistants, or deputies, as follows:

(1) The probate judge shall be allowed the sum of eleven thousand dollars ($11,000) annually for the employment of clerical assistance, including the chief clerk. The salary of the chief clerk of the probate judge shall be four thousand eight hundred dollars ($4,800) annually.

(2) The circuit clerk shall be allowed the sum of two thousand four hundred dollars ($2,400) annually for the employment of clerical assistants, in addition to the deputy provided for by Act No. 502, Regular Session 1955, as amended by Act No. 21, Regular Session 1959.

(3) The tax assessor shall be allowed the sum of three thousand six hundred dollars ($3,600) annually for the employment of clerical assistants.

(4) The tax collector shall be allowed the sum of three thousand dollars ($3,000) annually for the employment of clerical assistants.

(5) The sheriff shall be allowed four deputies, the chief deputy and three others, whose compensation shall be paid by the county. Salaries shall be fixed by the board of revenue, Chambers County Commission, or other like county governing body at an amount not to exceed three hundred fifty dollars ($350) per month.

(c) All fees, commissions, allowances, percentages, charges, and costs heretofore collected for the use of any of the officers enumerated in subsection (a) shall be collected and paid into the general fund of the county when the compensation of the officer is altered to the salary basis.

(d) The compensation of the probate judge, sheriff, circuit clerk, tax assessor, and tax collector shall be paid in equal monthly installments from the general fund of the county when their compensation is altered to the salary basis. The compensation of the county commissioners shall be paid in equal monthly installments from the gasoline tax funds and the road and bridge funds of the county when their compensation is altered to the salary basis.

(e) The Chambers County Commission shall provide the probate judge, sheriff, circuit clerk, tax assessor, and the tax collector with the necessary quarters, books, stationery, office equipment, supplies, postage, and other conveniences and equipment for the proper and efficient conduct of the affairs of their offices.






Article 13 - Engineer, County.



Article 14 - Fire Protection.



Article 15 - Gambling.



Article 16 - Government Finance.



Article 17 - Health and Environment.

Part 1 - Environmental.

Division 1 - Junkyards.

Section 45-9-170 - Regulation of junkyards; public nuisances; enforcement.

(a) The regulation of the accumulation and storage of junk, inoperable motor vehicles, and other litter within the unincorporated areas of Chambers County, and licensing the operation of junkyards within the unincorporated areas of Chambers County is hereby declared to be in the public interest and necessary to promote the public safety, health, welfare, convenience, and enjoyment of public travel; to protect the public investment in public highways; to preserve and enhance the scenic beauty of lands and the environment; and to promote the conservation of natural mineral resources by encouraging recycling. The Legislature finds and declares that within the unincorporated areas of Chambers County the accumulation and storage of junk, inoperable motor vehicles, other litter, and the operation of junkyards, any of which do not conform to the requirements of this section, are a public nuisance.

(b)(1) It is unlawful and constitutes a public nuisance for the owner or other person in charge or in control of a building, lot, junkyard, or other premises, within the unincorporated territory of Chambers County to fail to keep the lot, junkyard, or premises clean and fee from garbage, refuse, litter, junk, debris, salvaged materials, household furniture, trash, used motor vehicle tires, inoperable motor vehicles, kitchen, and other household appliances, rags, paper, cardboard, and other non-decorative matter, including any materials within which water may accumulate or which may shelter or encourage the growth of insects or rodents, or materials which generate obnoxious odors, or which offend the esthetics of the community, and which thereby cause a substantial diminution in the value of other property nearby or which threaten the health and safety of any citizen.

(2) This section shall not apply to any company, corporation, or business currently operating, whose primary purpose of business is to burn or incinerate wood materials, salvage materials, building refuse, waste products, timber stumps, trees, or brush and other debris that results from clearing land, cutting timber, or refurbishing or constructing buildings. This section shall not apply to farm buildings or farm equipment and farm materials stored around farm buildings on a farm.

(c)(1) Except as provided in subdivision (2), it is unlawful and constitutes a public nuisance for any person to park, leave, or store upon any place or premises in public view within the unincorporated territory of Chambers County more than one motor vehicle which is not currently and validly registered and tagged as required by state law.

(2) Subdivision (1) shall not apply to a licensed business if the parking, leaving, or storing of the motor vehicle is reasonably necessary in the operation of the business, directly or indirectly.

(d)(1) No person shall establish, operate, or maintain a junkyard containing any items listed in subsection (b), but not limited to those items, any portion of which is within 1,000 feet of the nearest edge of the right-of-way of any highway, without obtaining a county license to do so from the county commission through the Chambers County License Commissioner or other like official. No license shall be granted except for those junkyards which are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the highway or any adjoining real property. The operation of an unlicensed junkyard required to be licensed pursuant to this subsection constitutes a public nuisance.

(2) The county commission shall adopt regulations and requirements for issuing licenses for the operation of junkyards within the limits defined in this section, and may revoke the licenses at any time the junkyard fails to conform to the requirements of this section, and shall charge a license fee of not more than one thousand dollars ($1,000), and not less than one hundred dollars ($100) payable each fiscal year. The license fee shall be in addition to the license fee required under Section 23-1-244. All licenses issued under this section shall expire on September 30 following the date of issue. Licenses shall be renewed from year to year upon payment of the fee. Proceeds from the fees shall be deposited in the general fund of the county.

(e)(1) This section shall be enforced by the Chambers County Commission or its duly authorized agent or representative. The Chambers County Commission, acting through its agents or the sheriff, may assess civil fines not more than five hundred dollars ($500) nor less than two hundred fifty dollars ($250) for operation without a license and for each violation of its regulations. An aggrieved party may request a due process hearing before the commission prior to the assessment becoming final in a manner to be provided by the commission in its regulations.

(2) The Chambers County Commission or duly authorized agent or representative may commence a court action in the name of the Chambers County Commission in the Circuit Court of Chambers County, Alabama, to abate or enjoin any public nuisances declared by this section. In any action pursuant to this subdivision, the Circuit Court of Chambers County, Alabama, may assess all costs of abating the public nuisance declared by this section including reasonable attorney's fees, court costs, and all other expenses of litigation, against the person creating or maintaining the public nuisance.

(f) The enforcement and licensing provisions of this section shall be operative on October 1, 2000. All persons, businesses, or legal entities engaging in any business or activity covered by this section shall have until October 1, 2000 to comply with this section.






Division 2 - Landfills.

Section 45-9-170.20 - Tipping fee; disposition of funds.

(a) Notwithstanding any other provision of law, Chambers County, which voluntarily operates a landfill as defined in Section 22-27-2, may charge a tipping fee for use of the county landfill. The fee shall be deposited into the county general fund and may be used for general purposes by the county.

(b) This section is remedial in nature and shall have application retroactively effective for any time period in which the county has operated a county landfill. Any fees collected and expended prior to April 17, 2002, are deemed validly collected and expended pursuant to the authority of this section.






Division 3 - Noise.

Section 45-9-170.40 - Noise control.

(a) This section applies in Chambers County.

(b) The county commission may promulgate rules and regulations limiting and controlling noise in public places and establishments. A violation of the rules and regulations shall constitute a public nuisance. The county, after a due process hearing, may impose civil penalties upon persons violating the rules or regulations on noise, which have been imposed by the county commission. The civil penalties shall be payable at a place and pursuant to procedures adopted by the county commission, including procedures for due process.

(c) The sheriff and other duly constituted and authorized law enforcement officers shall enforce any violations of the rules and regulations limiting and controlling noise adopted pursuant to subsection (b).

(d) The county commission may develop, adopt, promulgate, enforce, and collect civil penalties for the violation by any person of any county commission rule and regulation authorized by this section. The civil penalties shall be specifically scheduled by the county commission for each violation, but may not in any case exceed one hundred dollars ($100) for each separate violation. The civil penalties shall be payable directly to the county and may be enforced, in the discretion of the county commission, by civil suit or process in any court of competent jurisdiction.

(e) The county commission may develop, adopt, and implement forms and procedures for the issuing of citations for civil violations and payment of civil penalties to implement this section. The civil penalties shall be deposited in the county general fund and used for general county purposes.






Division 4 - Sepitic Tanks.

Section 45-9-170.60 - Soil percolation tests.

In Chambers County, all laws, rules, and regulations to the contrary notwithstanding, upon request by a property owner, the county health department or its agent shall perform soil percolation tests for a fee of not more than fifty dollars ($50) which such tests are required for septic tank installation purposes.









Part 2 - Health.

Division 1 - Death Certificates.

Section 45-9-171 - Issuance of death certificates.

(a) In Chambers County any county health officer or administrator is hereby authorized to issue an official death certificate in any case within the county, except where an autopsy is required. Data obtained from the attending physician or funeral director shall be kept on file for one year following the death for the purpose of issuing such death certificate. Such certificate shall be in all particulars the same as those issued by the State Department of Public Health in any court or for insurance purposes. Nothing in this section shall affect any existing duty of any person to gather and transmit data to the local registrar or to the State Health Department.

(b) The county health office shall not later than 10 days from the date of death, make such official death certificate available to the surviving spouse or next or kin of the deceased at a fee not greater than that charged by the State Health Department for the same service. The county health officer shall cause a complete and correct account to be kept of all fees received by him or her under this section and shall pay the proceeds from the fees into the Chambers County general fund. Any officer failing to comply with this subsection is guilty of a Class C misdemeanor under general law, and punishable as provided therefor.






Division 2 - Fees.

Section 45-9-171.20 - Fees for services.

(a) The Chambers County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are hereby appropriated to the respective health department which collected such fees.












Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Section 45-9-200 - Mobile homes.

(a) Every person, firm, or corporation who owns, maintains, or keeps in Chambers County a mobile home, except a mobile home which constitutes a part of his or her stock as a dealer and except a mobile home which has been assessed for ad valorem taxation as a part of the realty, shall pay an annual registration fee of three dollars ($3). Every person, firm, or corporation who owns, maintains, or keeps a mobile home which is considered for ad valorem tax purposes as separate from the realty on which it sits shall receive a colored decal upon the payment of both his or her mobile home registration fee and ad valorem taxes on the mobile home. Every person, firm, or corporation who owns, maintains, or keeps a mobile home which is considered for ad valorem tax purposes as a part of the realty on which it sits shall receive an alternative color decal upon the payment of the ad valorem tax on the mobile home. The decals shall be designed by the State Department of Revenue and displayed on the trailer for which the registration fee and/or ad valorem taxes was paid on or near the front entrance in such manner that it shall be readily accessible to the view of the license inspector. Such fee shall be paid to the judge of probate in Chambers County and shall be due, payable, and delinquent at the same times that motor vehicle licenses are due, payable, and delinquent. After payment of administrative expenses, including designer's fees, the judge shall distribute the proceeds of such registration fees at the same time and in the same proportions and under the same pains and penalties as the proceeds of motor vehicle license fees are distributed and the judge shall be entitled to the same commissions or allowances for so collecting and disbursing these registration fees as he or she receives for handling funds derived from issuing motor vehicle license tags in such counties.

(b) The owner of any mobile home who fails to pay the registration fee herein provided for or who fails to place the decal on the front of the mobile home as required in subsection (a), shall be guilty of a Class C misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500). In addition to all applicable criminal sanctions, a penalty of thirty dollars ($30) shall be assessed against any person, firm, or corporation who fails to pay their registration fee at the proper time. The thirty dollar ($30) penalty shall be distributed to the county general fund and to the office of the license inspector in amounts as may from time to time be determined by the county commission.

(c) The judge of probate in the county and the State Department of Revenue are hereby empowered to promulgate and carry out all rules and regulations necessary to implement the provision of this section.






Article 21 - Motor Vehicles.



Article 22 - Parks, Historic Preservation, Musuems, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-9-230 - Salary.

Beginning October 1, 1993, the Sheriff of Chambers County shall receive a salary of fifty thousand dollars ($50,000) per annum. The salary shall be in lieu of any and all other salary, expense allowance, or compensation heretofore provided by law and shall be payable in equal monthly installments from the county general fund.






Part 2 - Employees.

Section 45-9-231 - Deputies to receive badge and pistol.

(a) This section shall apply only to Chamber County.

(b) Any person employed as a commissioned deputy of the sheriff's office of Chambers County for a period of 10 years or more who upon retirement leaves the office in good standing shall receive from the office, without costs to him or her, a retired badge, a retired commission card, and his or her service pistol.






Part 3 - Funding.

Division 1 - Abandoned Property.

Section 45-9-232 - Records; storage; sale at auction; disposition of funds.

(a)(1) In Chambers County, the sheriff shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff's department. The records shall state the description of the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. The records shall be open to public inspection at all reasonable times.

(2) All abandoned or stolen property recovered by the sheriff's department shall be stored in a suitable place to protect the property from deterioration.

(b) If the abandoned and stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The sheriff shall attempt to obtain the best possible price for the property. The proceeds of a sale shall be held in a separate account for a period of six months for the owner. During this period, the proceeds shall be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the office of the Sheriff of Chambers County.

(c)(1) The sheriff shall keep and maintain a separate permanent record of all abandoned and stolen firearms, not subject to disposition by general law. The records shall state the description of the firearm, the date of recovery of the firearm, the serial or other identifying number, if any, of the firearm, and the place of recovery of the firearm. Firearm as used in this section, shall have the same meaning as defined in Section 13A-8-1.

(2) Unless otherwise provided by law, the sheriff may sell or destroy the firearm if the owner does not claim the firearm within six months of the date the sheriff obtained it.

(d)(1) At least every six months, the sheriff shall sell at a public auction to the highest bidder for cash, all abandoned or stolen personal property, other than firearms, which has been recovered by the sheriff's department and has remained unclaimed by the rightful owner during the preceding six month period.

(2) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Chambers County once a week for two successive weeks or by posting a notice in a conspicuous place at the Chambers County Courthouse for a period of at least 20 days. The notice shall contain the place, date, and time of each auction and a description of each item of personal property to be sold at the auction.

(e) The owner of any abandoned or stolen personal property recovered by the Chambers County Sheriff's Department, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the sheriff and by paying any reasonable expenses incurred in the recovery of the property, its maintenance, storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.

(f) If property is sold at public auction, as provided in this section, a notation in the storage record book shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.

(g) The proceeds from the sale of property at an auction conducted under the authority of this section, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be paid to the office of the Sheriff of Chambers County.






Division 2 - Work Release Fund.

Section 45-9-232.20 - Use of funds.

The Sheriff of Chambers County may, in his or her discretion, use funds accruing to the Sheriff's Work Release Fund for the operation of the county jail.









Part 4 - Jails.

Section 45-9-233 - Inmate commissary.

The county jail administrator for Chambers County shall operate and manage an inmate commissary at the Chambers County detention facility. Proceeds and profits derived by the inmate commissary shall be reinvested by the county jail administrator to operate and supply the county detention facility.






Part 5 - Pistol Permits.

Section 45-9-234 - Issuance; fee.

(a) In Chambers County, except as provided in subsection (b), the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twenty dollars ($20), which shall be collected by the sheriff and deposited in any bank located in Chambers County into a fund designated the Sheriff's Fund. The fund shall be drawn upon by the sheriff and used exclusively for purposes of law enforcement in the discharge of the sheriff's office as the sheriff sees fit.

(b) Notwithstanding the foregoing, the fee for issuing the described pistol permit to a person aged 65 or older shall be ten dollars ($10).









Article 24 - Taxation.

Part 1 - Board of Equalization.

Section 45-9-240 - Compensation.

The members of the Chambers County Board of Equalization shall be paid fifty dollars ($50) per diem for each day's attendance upon the sessions of the board. Any amounts in excess of the compensation provided by the state or a municipality as provided in Sections 40-3-7 and 40-3-8 shall be paid out of the general fund of the county.






Part 2 - Revenue Commissioner.

Section 45-9-241 - Office established.

(a) Effective October 1, 1991, upon the approval of a majority of the electors of Chambers County, there is hereby created the office of county revenue commissioner for Chambers County. Such revenue commissioner shall be elected at the general election in 1990 and at the general election every six years thereafter, the same as the tax assessor and tax collector are now elected.

(b) The offices of tax assessor and tax collector of Chambers County are hereby abolished effective upon the implementation of this section, and the revenue commissioner shall perform all acts, duties, and functions required by law to be performed either by the tax assessor or the tax collector of the county, including, but not limited to, the assessment of all real property for taxation, the collection of taxes and distribution of taxes according to law, the keeping of records, and the making of reports concerning assessments.

(c) Subject to the approval of the Chambers County Commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to adequately perform the duties of the office. The acts of the deputies and/or chief clerks shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the Chambers County Commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official's bonds are conditioned and shall be approved by and filed with the judge of probate of Chambers County. The cost of the bond required herein shall be paid out of the general funds of the county on a warrant of the Chambers County Commission, and shall be preferred claim against the county.

(e) The Chambers County Commission shall provide the necessary offices for the county revenue commissioner and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, necessary for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or are hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of the office, the county revenue commissioner shall receive an annual salary equal to ten thousand dollars ($10,000) more than what the salary would be for either the tax assessor or tax collector. In the event one of the persons holding the office of tax assessor or tax collector becomes the revenue commissioner, the annual salary for the revenue commissioner shall be an amount equal to ten thousand dollars ($10,000) more than what the official had been receiving in salary as tax assessor or tax collector at the time of the enactment of this section. The salary of the county revenue commissioner shall be payable in equal installments, as are the salaries of other county employees.

(g) The purpose of this section is to promote the public convenience in Chambers County by consolidation of the offices of tax assessor and tax collector into one county office.



Section 45-9-241.01 - Duties.

(a) The Revenue Commissioner of Chambers County may take the necessary action to merge the budgetary operations and functions of his or her office. The expenses of the office shall be financed on a pro rata share basis from the proceeds of any state, county, and municipal ad valorem taxes collected in the county in the same manner as the salary of the revenue commissioner is paid pursuant to Section 40-6A-2. Any funds retained pursuant to this section shall be used solely for the operation of the office of revenue commissioner subject to approval of the budget for the office by the county commission in the same manner as the budget is currently approved.

(b) The provisions of this section are supplemental. It shall be construed in pari materia with other laws regulating the Revenue Commissioner's Office in Chambers County; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.






Part 3 - Tax, Ad Valorem.

Division 1 - Education and Roads.

Section 45-9-242 - Education and road construction purposes.

Pursuant to subsection (f) of Amendment No. 373 to the Constitution of Alabama of 1901, the Chambers County Commission may levy for a period of 20 years, in addition to any other tax, an ad valorem tax in the amount of six mills on each dollar of taxable property in the county. The revenue from the additional tax shall be paid to the county general fund to be distributed as follows:

(1) Three mills to the county and city boards of education to be used for general education purposes.

(2) Three mills shall remain in the county general fund to be used for the construction and maintenance of roads in the county.






Division 2 - Exemptions.

Section 45-9-242.20 - Granting of exemptions.

(a) Chambers County may henceforth grant county ad valorem exemptions, including real estate, equipment, and supplies for any manufacturing firm or facility that purchases or leases property for site location in the county, as that location is defined by the county tax assessor, and upon the terms and conditions as hereinafter provided for.

(b) There shall be a five-year period of exemptions from payment of county ad valorem taxes for any manufacturing firm or facility that purchases or leases property for site location in Chambers County.

(c) In order to qualify for the ad valorem tax exemptions, including real estate, equipment, and supplies, provided for in subsection (a), the manufacturing firm or facility must file an application with the county tax assessor. The application shall be subject to the approval of the Chambers County Commission and recorded by the tax assessor upon approval.

(d) The exemption period shall be measured from the date that the qualified firm purchases or leases the manufacturing site real estate. At the end of the exemption period such property shall be assessed and taxed in the same manner as other property within the county.






Division 3 - General Purposes.

Section 45-9-242.40 - General county purposes.

In Chambers County, in addition to any and all other taxes heretofore levied, the county commission is hereby authorized to levy and impose an additional ad valorem tax in the amount of two mills on each dollar of taxable property. The tax shall be earmarked to the county general fund to be used for general county purposes. The additional ad valorem tax imposed by this section shall be collected at the same time and in the same manner as existing ad valorem taxes are collected.









Part 4 - Tax, General.

Division 1 - Business.

Section 45-9-243 - Annual license or privilege fees.

(a) This section shall apply only to Chambers County, Alabama, and to no other county.

(b) As used in this section, the following words and terms shall have the meanings hereby ascribed to them: "the county" means Chambers County, Alabama; "person" includes any natural person, partnership, corporation, firm, association, trust, estate, or other entity; "business" includes all activities engaged in, or caused to be engaged in, by any person with the object of gain, profit, benefit, or advantage, either direct or indirect to such person; "license or privilege fee" shall not include any sales or use tax.

(c) The purpose of this section is to equalize the burden of taxation by authorizing the county commission to impose a license or privilege fee upon persons now engaging in certain businesses without paying any license fee or tax thereon to either the state or county and to generate additional revenue for the county by imposing an additional license or privilege fee upon persons now engaging or who may hereafter engage in certain businesses and pay license or privilege fees to the state or county.

(d) The county commission is hereby authorized to levy an annual license or privilege fee upon any person for engaging in any business in the county. The license or privilege fee hereby authorized shall be in addition to any other license or privilege fee which is currently authorized or may hereafter be authorized.

(e) The fee hereby levied shall be paid annually on October 1 for the succeeding year to that officer or employee of the county chargeable with the duty of collecting license or privilege fees or taxes payable to the county, and shall be deposited in the county general fund for the use of the county.

(f) The license or privilege fee levied by the county commission on any person for engaging in any business shall be at a rate of from ten dollars ($10) to one hundred dollars ($100) for each business conducted in the county. The county commission is expressly authorized to set the rate of the license or privilege fee within the limits herein provided for each type or category of business in the county. The rates of the license or privilege fee for each type or category of business shall be uniform throughout the county and shall be set forth in a schedule promulgated by the county commission in which the rate for each type or category of business is dependent on the type, size, gross receipts and/or number of employees of the business and/or number of employees of the business and/or such other reasonable criteria as the county commission shall determine.

(g) The county commission is hereby expressly authorized to prescribe all necessary or appropriate rules and regulations for the implementation and enforcement of this section, including all rules and regulations as may be necessary by reason of any alteration of law in relation to this section.

(h) Nothing in this section shall be construed to authorize or require a license or privilege fee for practicing the religious tenets of any church.






Division 2 - Lodging.

Section 45-9-243.20 - Privilege or license tax.

(a) This section shall be applicable only to Chamber County.

(b) There is levied and imposed, in addition to all other taxes of every kind now imposed by law, a privilege or license tax upon every person, firm, or corporation engaging in the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, in an amount of four percent of the charge for the room, rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in the room; provided, however, that there is exempted from the tax levied under this section any rental or services taxed under Division 1 of Article 1 of Chapter 23 of Title 40. The tax shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place.

(c) The tax herein levied shall be collected in the same manner as the state lodgings tax as provided in Chapter 26, Title 40, and the net proceeds, less a reasonable cost of collection, from the tax shall be paid into the county treasury to be allocated as follows:

(1) Sixty percent to develop and administer a tourism and community development program.

(2) Forty percent to the Chambers County General Fund.






Division 3 - Tangible Personal Property Rentals.

Section 45-9-243.40 - Privilege or license tax.

(a) The following words, terms, and phrases, when used in this section, shall have the meanings ascribed to them in this subsection, except where the context clearly indicates a different meaning:

(1) PERSON. Any natural person, firm, partnership, association, corporation, receiver, trust, estate, or other entity, or any other group or combination of any thereof acting as a unit.

(2) COUNTY. Chambers County, Alabama.

(3) BUSINESS. All activities engaged in, or caused to be engaged in, by any person with the object of gain, profit, benefit, or advantage, either direct or indirect to such person.

(4) GROSS PROCEEDS. The value proceeding or accruing from the leasing or rental of tangible personal property, without any deduction on account of the cost of the property so leased or rented, the cost of materials used, labor, or service cost, interest paid or any other expenses whatsoever, and without any deduction on account of loss and shall also include on the part of any person claiming exemption under subsection (c)(4) an amount equal to the amount of rental paid on any tangible personal property acquired under such exception and thereafter diverted to the use of such person.

(5) LEASING or RENTAL. A transaction whereunder the person who owns or controls the possession of tangible personal property permits another person to have the possession or use thereof for a consideration and for the duration of a definite or indefinite period of time without transfer of the title to such property. The detention by the user thereof of freight cars, oxygen and acetylene tanks, and similar property, in respect of which detention a demurrage or per diem charge is made against the user of such property, shall not be deemed to constitute a transaction whereunder property is leased or rented to another within the meaning of this section.

(6) TANGIBLE PERSONAL PROPERTY. Personal property which may be seen, weighed, measured, felt, or touched, or is in any other manner perceptible to the senses. The term "tangible personal property" shall not include stocks, bonds, notes, insurance, or other contracts, or securities.

(7) MEDICAL EQUIPMENT. Equipment used primarily for and essential to medical care for or to aid in the diagnosis, cure, mitigation, or treatment of disease or injury affecting any structure or function of the body. Such term shall include, but not be limited to, hospital beds, wheelchairs, walkers, orthopedic appliances, and convalescent aids.

(8) EXEMPT ORGANIZATION. Any organization exempt from taxation under 26 U.S.C. § 501, as in effect from time to time.

(b) Effective August 1, 1989, there is hereby levied in addition to all privilege license taxes of every kind now or hereinafter imposed by law, which shall be collected as herein provided, a privilege or license tax on each person engaging or continuing within the county in the business of leasing or renting tangible personal property, and such tax shall be in the amounts to be determined by the application of the rates against gross proceeds as follows:

At a rate of three percent of the gross proceeds derived by the lessor or renter from the lease or rental of tangible personal property; provided the privilege or license tax on each person engaging or continuing within this county in the business of leasing or renting any automotive vehicle or truck trailer, semitrailer, or house trailer, shall be at the rate of 1.125 percent of the gross proceeds derived by the lessor from the lease or rental of such automotive vehicle or truck trailer, semitrailer, or house trailer; provided further, that the tax levied hereby shall not apply to any leasing or rental, as lessor, by the state, or any municipality or county in the state or United Sates of America or any agency or unit thereof.

(c) There shall be exempted from the computation of any tax due hereunder the following:

(1) The gross proceeds accruing from the leasing or rental of film to a lessee who charges, or proposes to charge, admission for viewing same;

(2) The gross proceeds accruing from any charge in respect of the use of docks or docking facilities furnished for boats or other craft operated on waterways;

(3) The gross proceeds accruing from any charge made by a landlord to a tenant in respect to the leasing or furnishing of tangible personal property to be used on the premises of real property leased by the same landlord to the same tenant for use as a residence or dwelling place, including mobile homes;

(4) The gross proceeds accruing from the leasing or rental of tangible personal property to a lessee who acquires possession of the property for the purpose of leasing or renting to another the same property under a leasing or rental transaction subject to a tax hereunder;

(5) The gross proceeds accruing from any charge made by a landlord to a tenant in respect to the leasing or furnishing of tangible personal property to be used on the premises of any room or rooms, lodging, or accommodations leased or rented to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration;

(6) The gross proceeds accruing from the leasing or rental of tangible personal property which the county is prohibited from taxing under the Constitution or laws of the United States or under the constitution or laws of the state;

(7) The gross proceeds accruing from the leasing or rental of nuclear fuel assemblies together with the nuclear material contained therein and other nuclear material used or useful in the production of electricity and assemblies containing ionizing radiation sources together with the ionizing radiation sources contained therein used or useful in medical treatment or scientific research;

(8) The gross proceeds accruing from a transaction whereunder the lessor leases a truck or tractor-trailer or semitrailer, for operation over the public roads and highways, and such lessor furnishes a driver for each such vehicle, and such transaction shall be deemed to constitute the rendition of service and not a "leasing or rental" within the meaning of this section;

(9) The gross proceeds accruing from the leasing or rental of vehicles in interchange between regulated motor carriers on a per diem basis;

(10) The gross proceeds accruing from the leasing or rental of all structures, devices, facilities, and identifiable components of any thereof acquired primarily for the control, reduction, or elimination of air or water pollution, and the gross proceeds accruing from the leasing or rental of all materials used or intended for use in structures built primarily for the control, reduction, or elimination of air or water pollution;

(11) The gross proceeds derived by the lessor (which term includes a sublessor) from the leasing or rental of tangible personal property when the lessor and lessee (which term includes sublessee) are wholly owned subsidiary corporations of the same parent corporation or one is the wholly owned subsidiary of the other, provided that the appropriate sales or use tax, if any was due, has been paid on such item of personal property, and provided personal property to any person other than any such sister, parent, or subsidiary corporation, any privilege or license tax due and payable with respect to such subsequent subleasing under the provisions hereof shall be paid;

(12) The gross proceeds accruing from the leasing or rental of any tangible personal property by a lessee which is a public or private hospital, nursing home, or health care facility, or by a lessee which is an exempt organization;

(13) The gross proceeds accruing from the leasing or rental of medical equipment;

(14) The gross proceeds accrued or accruing from any leases or rental contracts in effect before August 1, 1989, provided, however, that the exemption hereby afforded shall not apply to any renewal or extension of such leases or contracts and shall not apply to gross proceeds accruing after one year from the first day of the third month following this section being approved by the Governor or otherwise becoming law.

(15) The gross proceeds accruing from a transaction which involves the leasing or rental of vessels or railroad equipment which are engaged in interstate or foreign commerce, or both; and

(16) The gross proceeds accruing from the leasing or rental of aircraft, replacement parts, components, systems, sundries, and supplies affixed or used on the aircraft and all ground support equipment and vehicles used by or for the aircraft to or by a certificated or licensed air carrier with a hub operation within this county, for use in conducting intrastate, interstate, or foreign commerce for transporting people or property by air. For the purpose of this subdivision, the words "hub operation within this county" shall be construed to have all of the following criteria:

a. There originates from the location 15 or more flight departures and five or more different first-stop destinations five days per week for six or more months during the calendar year; and

b. Passengers and/or property regularly exchanged at the location between flights of the same or a different certificated or licensed air carrier.

(d) The privilege license tax levied hereunder, except as otherwise provided, shall be due and payable in monthly installments on or before the twentieth day, every person on whom the amounts levied hereunder are imposed shall render to the county, or a form or forms prescribed by the county commission, a true and correct statement showing the gross proceeds of the business, for the next preceding month, the amount of gross proceeds which are not subject to the privilege license tax, or are not to be used as a measurement of the amounts due by such person and the nature thereof, together with such other information as the county commission may require, and at the time of making such monthly report such person shall compute the privilege license taxes due and shall pay the tax collector of the county the amounts shown to be due. The tax collector of the county shall deposit all taxes collected under this section into the general fund of the county treasury for the use of the county. If any person subject hereto should fail to render any report, return, statement, or form required hereby or should willfully make a false statement of facts in the report, return, statement, or form required hereunder, he or she shall upon conviction be punished by a fine of not more than five hundred dollars ($500) for each violation of any provision of this subsection.

(e) Any person taxable hereunder who makes cash or credit leases or rentals, may report such case leases or rentals only, and he or she shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the privilege license tax due thereon at the time of filing such report.

(f) It shall be the duty of every person engaging or continuing in any business for which a privilege or license tax is imposed hereby to keep and preserve suitable records of the gross proceeds of any such business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable hereunder. It shall be the duty of every person to keep and preserve for a period of three years, all invoices of gross proceeds, proceeding or accruing from the leasing or rental herein taxed and all such books, invoices, and other records shall be open for examination, at any time by the county commission or its agent. Any person leasing, who in addition leases for releasing, shall keep his or her books so as to show separately the gross proceeds of leasing and the gross proceeds of leasing for releasing. Each occurrence of a failure to keep records or allow examination thereof shall constitute a separate offense.

Any person who shall fail to keep records as herein required or who shall refuse to permit such examination thereof, or who violates any other provision hereof shall upon conviction be punished by a fine of not more than five hundred dollars ($500) for each violation of any provision of this subsection.

(g) Any person who fails to pay the tax herein levied within the time required by this section shall pay, in addition to the tax, a penalty of 10 percent of the amount of tax due, together with interest thereon at the rate of one percent per month or fraction thereof, from the date at which the tax herein levied became delinquent, that is, due and payable, such penalty and interest to be assessed and collected as part of the tax. Provided the county commission, if a good and sufficient reason is shown, may waive or remit the penalty of 10 percent or a portion thereof.

(h) The County Commission of Chambers County is hereby expressly authorized to prescribe all necessary or appropriate rules and regulations for the implementation and enforcement of this section, including all rules and regulations as may be necessary by reason of any alteration of law in relation to this section.









Part 5 - Tax; Tobacco.

Section 45-9-244 - Tobacco products.

(a) Upon adoption of the Legislature, there is hereby imposed on every person, firm, or corporation that sells, stores, delivers, uses, or otherwise consumes tobacco or tobacco products in Chambers County, a county privilege, license, or excise tax in the following amounts:

(1) Twenty-five cents ($.25) for each package of cigarettes made of tobacco or any substitute therefor.

(2) Twelve cents ($.12) for each cigar of any description made of tobacco or any substitute therefor, but not including cigarette sized and near cigarette sized cigars which shall be taxed in the same manner as cigarettes under subdivision (1).

(3) Twenty-five cents ($.25) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner suitable for smoking in a pipe or cigarette.

(4) Twenty-five cents ($.25) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) Twenty-five cents ($.25) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(6) Twenty-five cents ($.25) for each package of tobacco paper, both gummed and ungummed.

The privilege, license, or excise tax shall be in addition to all other taxes imposed by law and shall be collected in the same manner as other taxes on tobacco, except that when the license tax required by this section has been paid by a wholesaler or seller of the products, that payment shall be sufficient. The legislative intent is that the tax shall be paid only once on each package of cigarettes, chewing tobacco, snuff, cigars of every description, and smoking tobacco of every description, and for each package of tobacco paper, whether gummed or ungummed.

(b) Every person, firm, corporation, club, or association that sells, stores, or receives for the purpose of selling or storing in Chambers County, any cigarettes, cigars, snuff, and smoking tobacco products shall add the amount of the license or privilege tax levied and assessed to the price of the cigarettes, cigars, snuff, and smoking tobacco products. It is the purpose and intent of this subsection that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association that sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, and smoking tobacco products acting merely as an agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, and smoking tobacco products on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, and smoking tobacco products.

(c) It shall be unlawful for any dealer, storer, distributor, or any person, firm, or corporation that sells, delivers, uses, or otherwise consumes tobacco products in Chambers County, for which the tax is levied, to fail or refuse to add to the sales price and collect from the purchaser the amount due to Chambers County on account of the tax herein provided, to refund or offer to refund all or any part of the amount collected or absorbed, or advertise directly or indirectly, the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this subsection shall be subject to a civil penalty of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500). Each section in violation of this subsection shall constitute a separate offense.

(1) The State Department of Revenue may collect all taxes levied pursuant to this section at the same time and in the same manner as state sales and use taxes are collected.

(2) The tax levied herein shall be paid by affixing stamps that are required for the payment of the tax imposed by Section 40-25-1 to 40-25-28, inclusive.

(3) The county shall, in conjunction with the District Community Service Grant Authority, contract with the State Department of Revenue to purchase stamps to be affixed. The department may have the same duties relative to the preparation and sale of stamps to evidence the payment of the tax that it has relative to the preparation and sale of stamps under Section 40-25-1 to 40-25-28, inclusive.

(4) In accordance with Section 40-25-2(g), in the event the aforementioned tobacco stamps are not available for affixing to tobacco products packages and containers, or by the authority of a duly promulgated regulation eliminating the requirement of affixing county tobacco stamps, the entity, including the Commissioner of the Department of Revenue, may require a monthly report in lieu of stamps to report the amount of tax due. The monthly report shall be in a form approved by the commissioner and adopted by the department under the Alabama Administrative Procedure Act, Chapter 22, Title 41. If monthly reports are not required to be filed by a person, firm, or corporation that sells, stores, delivers, uses, or otherwise consumes tobacco products in Chambers County with the State Department of Revenue, these reports shall be filed with the Chambers County Commission.

(d) All laws, rules, and regulations of the department relating to the manner and time of payment of the tax levied by Sections 40-25-1 to 40-25-28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this section as provided for in this section.

(e) There is hereby created the District Community Service Grant Authority consisting of the Senator from Senate District 13 and the House members from House Districts 37 and 38. The District Community Service Grant Authority shall allocate funds distributed to the authority.

(f)(1) The proceeds from the tax authorized, less two percent of the actual cost of collection shall be distributed to the Chambers County General Fund to be expended as follows:

a. Twenty-five percent of the proceeds shall be distributed to a special account to be utilized exclusively for county fire and rescue protection purposes, as provided in subdivision (2).

b. Forty-eight percent of the proceeds shall be distributed to the Chambers County Industrial Development Council.

c. Eighteen percent of the proceeds shall be distributed to the District Community Service Grant Authority to be allocated by the authority.

d. Four percent of the proceeds shall be distributed to the Chattahoochee Valley Humane Society to be used for small animal control on a countywide basis.

e. Three percent of the proceeds shall be distributed to Valley Haven School.

f. Two percent of the proceeds shall be deposited into a fund in the county treasury earmarked for scholarships for residents of Chambers County to be administered and awarded by a scholarship board consisting of three persons appointed by the legislative delegation representing Chambers County.

(2) The county commission may enter into a service contract with the Chambers County Volunteer Fire and Rescue Association which represents more than one fire and/or rescue department to provide fire and rescue protection to a part or all of the county. The county commission may develop criteria which shall be met by the association with which it enters into contract. The compensation for the contract shall be paid from funds in the special account. The association may be composed of volunteer fire and rescue departments which are located within the county. Compensation paid to the association pursuant to the service contract shall be distributed by the association to the volunteer fire and rescue departments in the manner the association's governing body deems appropriate. The association shall develop standards and criteria which shall be met by all its member fire and rescue departments. Each officer of the association shall be a member in good standing of a volunteer fire department. Any member fire and rescue department which fails to meet the standards and criteria shall be denied its share of the funding. The association shall give noncomplying member fire and rescue departments proper notice of all deficiencies and a reasonable time period to correct the deficiencies before any funds shall be denied.

(g) This section shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of the county which are actually resold or reshipped.






Part 6 - Tax, Sales and Use.

Division 1 - 2006 Tax.

Section 45-9-245 - Applicability.

This part shall only apply to Chambers County.



Section 45-9-245.01 - Definitions.

As used in this part, state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.



Section 45-9-245.02 - Levy of tax.

The County Commission of Chambers County may levy, in addition to all other taxes presently levied, an additional sales and use tax not to exceed the highest municipal rates collected in the county. These additional rates shall be as follows: General sales, sales and use tax rate of a rate equal to the highest municipal rate collected on April 14, 2006; automobile sales and use rate of two percent; agricultural machinery sales and use tax of two percent; and manufacturing machine sales and use tax rate of two percent. Except as herein provided, these rates shall apply only in the areas in the county outside the corporate limits of Lanett, Valley, LaFayette, Waverly, and Five Points as determined on April 14, 2006. These rates shall also apply to the area of the county which constitutes the police jurisdiction for a municipality located outside the county provided the municipality has a sales and use tax in effect in the police jurisdiction in the county on April 14, 2006. The additional sales and use tax rates in the county outside the corporate limits of Lanett, Valley, LaFayette, Waverly, and Five Points, as determined on April 14, 2006, but within the respective police jurisdiction of Lanett, Valley, LaFayette, Waverly, or Five Points, shall be only one-half the corresponding municipal rates of the municipality having jurisdiction. The gross receipts of any business and the gross proceeds of all sales, which are presently exempt under the state sales and use tax statutes, are exempt from the tax authorized by this part.



Section 45-9-245.03 - Payment of tax.

The tax levied by this part may be collected by the State Department of Revenue, the county commission, or a private collection agency under contract with the county commission, at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the collection agency a report in the form prescribed by the collection agency. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the collection agency may require. Any person subject to the tax levied by this part may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the collection agency under this section shall be available for inspection by the county commission or its designee.



Section 45-9-245.04 - Addition of tax to sales price or admission fee.

Each person engaging or continuing in a business subject to the tax levied pursuant to this part, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission for the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and not collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied pursuant to this part to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.



Section 45-9-245.05 - Collections and enforcement.

The tax levied by this part shall constitute a debt due Chambers County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The collection agency shall collect the tax, enforce this part, and have and exercise all rights and remedies that the state or the collection agency has for collection of the state sales and use tax. The collection agency may employ special counsel as is necessary to enforce collection of the tax levied by this part and to enforce this part. The collection agency shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Chambers County.



Section 45-9-245.06 - Application of state sales tax statutes.

All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this part shall apply to the tax levied under this part. The collection agency shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this part that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this part to the tax levied under this part, and to the administration and enforcement of this part, are incorporated by reference and made a part of this part as if fully set forth herein.



Section 45-9-245.07 - Charge for collection.

The collection agency may charge Chambers County for collecting the tax levied under this part in an amount or percentage of total collections as may be agreed upon by the collection agency and the Chambers County Commission. The charge shall not exceed two percent of the total amount of the tax collected in the county if collected by the Department of Revenue or the actual cost of collection, whichever is less. If collected by an entity or agency other than the state, the collection charge shall be two percent of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Chambers County for that month. The collection agency shall pay into the Chambers County General Fund all amounts collected under this part, as the tax is received by the collection agency within 10 days after it is collected. The collection agency shall certify to the county commission the amount collected and paid into the General Fund of Chambers County during the month immediately preceding the certification.



Section 45-9-245.08 - Disposition of funds.

Proceeds from the additional taxes as prescribed by this part and deposited into the county's general funds shall be utilized as follows:

(1) Forty percent of all revenues generated from the additional sales tax shall be utilized for the public safety concerns of the citizens of Chambers County that will promote the safety and well being of county citizens.

(2) Sixty percent of the revenues shall be transferred into a special fund under the control of the county commission to be utilized exclusively for the construction and maintenance of county infrastructure items related to the development of industrial, economic, commercial, recreational, and public welfare projects.






Division 2 - 2016 Tax.

Section 45-9-245.20 - Levy and rates of tax; exemptions.

(a) The County Commission of Chambers County, in addition to all other taxes presently levied, may levy the following additional sales and use taxes not to exceed the lowest municipal rates collected in the City of LaFayette, City of Lanett, or City of Valley:

(1) AGRICULTURAL MACHINERY SALES AND USE TAX. A sales and use tax of two percent.

(2) AUTOMOTIVE VEHICLE SALES AND USE TAX. A sales and use tax rate of two percent.

(3) GENERAL SALES AND USE TAX. A sales and use tax rate that is equal to the lowest municipal rate collected respectively in the City of LaFayette, the City of Lanett, or the City of Valley on and after April 28, 2016.

(4) MANUFACTURING MACHINE SALES AND USE TAX. A sales and use tax rate of two percent.

(b)(1) Except as herein provided, the rates provided in subsection (a) shall apply only in the areas in the county outside the corporate limits of Lanett, Valley, LaFayette, Waverly, and Five Points as those corporate limits were determined on April 14, 2006.

(2) These rates shall also apply to the area of the county which constitutes the police jurisdiction for a municipality located outside the county provided the municipality has a sales and use tax in effect in the police jurisdiction in the county as of April 14, 2006.

(3) The additional sales and use tax rates in the county outside the corporate limits of Lanett, Valley, LaFayette, Waverly, and Five Points as determined on April 14, 2006, but within the respective police jurisdiction of Lanett, Valley, LaFayette, Waverly, and Five Points shall be only one-half the corresponding municipal rates of the municipality having jurisdiction.

(c) The gross receipts of any business and the gross proceeds of all sales, which are presently exempt under the state sales and use tax statutes, are exempt from the tax authorized by this section.












Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 9A - CHAMBERS COUNTY MUNICIPALITIES.

Article 1 - Bluffton.



Article 2 - Cusseta.



Article 3 - Fredonia.



Article 4 - LaFayette.

Section 45-9A-40 - Proceeds from sale of gas distribution system.

(a) The City of LaFayette has received proceeds from the sale of its gas distribution system, and all one million nine hundred twenty thousand dollars ($1,920,000) of such proceeds shall be used to establish an investment fund named "City of LaFayette Gas System Sale Investment Funds." This fund may receive money from other sources in addition to that received from the sale of the gas system.

(b) The investment fund shall be invested only in United States securities, or in investments secured by an agency of the United States government and 90 percent of the annual interest therefrom shall be available to be spent or used for any lawful purpose. The remaining 10 percent of such interest together with the principal shall remain in the investment fund unless otherwise approved by a vote of two-thirds of the qualified electors in the City of LaFayette. If approved by such voters, any portion of the aforesaid investment fund (principal and interest) may be used or spent for lawful purposes.

(c) That resolution 95-46, which directs the city to invest $1.2 million of the proceeds be repealed.






Article 5 - Lanett.

Part 1 - Education.

Section 45-9A-50 - City Board of Education; election.

(a) If a majority of the qualified electors of the municipality voting in the authorizing referendum election vote in favor of an elected city board of education, the board shall be established as provided in this section and the Legislature, as provided in Amendment 659, from time to time, by local law may provide further for the election of the Lanett City Board of Education. The local laws may provide for the termination of the terms of office of members of the existing city board of education; the composition of the city board of education; initial and succeeding terms of office, including staggered terms; election districts and at-large membership; qualifications; powers, duties, and responsibilities; vacancies; compensation; and any other matter that the Legislature determines necessary for the operation of the board.

(b) If the majority of electors voting pursuant to Act 2000-428 vote in favor of changing to an elected board, an elected board of education for the City of Lanett shall be established. The board shall be called "The Lanett City Board of Education." The board shall be composed of five members, with one member being elected from each of the five city council districts by a majority of the qualified electors voting who reside in the district.

(c) A member shall reside in the district which the member represents during the entire term of office. If the boundaries of a city council district change, the corresponding board of education district shall automatically change accordingly for the next election of the city board of education. If redistricting places an incumbent board member outside of his or her district, the member shall nevertheless continue to serve the remainder of the term to which he or she was elected or appointed.

(d) A candidate for each place on the board of education shall be at least 21 years of age, a resident of the board of education district which he or she seeks to represent on the board for at least 90 consecutive days immediately preceding the deadline date for qualifying as a candidate, and shall not be an employee of the board or have a record of conviction for any crime involving moral turpitude. The qualification fee for the initial election of the members of the board shall be twenty-five dollars ($25) for each candidate.

(e)(1) The Lanett City Council shall take necessary steps to ensure that this section complies with the Federal Voting Rights Act of 1965, as amended.

(2) The Lanett City Council shall call an election to elect the initial members of the board of education. This election shall be held at the same time as the general election held in November 2000, or as soon thereafter as is possible.

(3) The initial election and the initial run-off election, if necessary, and all subsequent elections held pursuant to this section shall be conducted, the vote canvassed, and the results declared in the same manner as provided for the election of members of the city council, unless otherwise required in this section.

(4) The initial elected members of the board of education shall assume office immediately upon the certification of the election results and shall serve initial terms corresponding with the terms of the members of the city council elected in August 2000. Thereafter, all members of the board of education shall be elected at the same time and in the same manner as the members of the Lanett City Council and shall serve terms that correspond with the terms of office of the members of the city council.

(f)(1) Upon the assumption of office of the initially elected members of the board of education, the Lanett City Board of Education as provided in this section shall be constituted and the terms, powers, duties, responsibilities, and emoluments of office of the prior members of the board of education shall end.

(2)a. Upon assumption of office of the initial elected members of the board of education, these members shall have the powers, authority, duties, and responsibilities as are otherwise provided by law for members of city boards of education as set forth in Chapter 11 (commencing with Section 16-11-1) of Title 16.

b. At the first meeting after the board takes office, and every year thereafter, the board shall by majority vote of those voting, select a chair and vice chair from among its members. The vice chair shall preside over meetings of the board in the absence of the chair.

c. All property, records, supplies, and equipment of the prior board of education shall be vested in the board created by this section.

(3) The establishment of the board of education as provided in this section shall not affect or impair any of the following:

a. Existing rights or privileges of employees of the board including, but not limited to, employment, personnel, salary, and retirement rights and privileges.

b. Existing contractual obligations of the board of education.

c. Existing civil and criminal actions.

(g) A vacancy on the board of education shall be filled by appointment by a majority of the remaining members of the board of education for the unexpired term. If the vacancy is not filled by the remaining members of the board of education within 30 days, the city superintendent of education shall notify the State Superintendent of Education who shall fill the vacancy by appointment. A person filling a vacancy on the board shall reside in the district which the vacating member represented.

(h) The compensation for each member of the board of education shall be one hundred dollars ($100) per month payable from city school system funds.

(i) The Examiners of Public Accounts shall conduct an annual audit of the financial records of the city school system and of the board of education. The audit results shall be made a matter of public record. All monies of the school system shall be accounted for whether reserved for capital outlay or held for any other purpose.

(j) Any member of the board of education who fails to attend more than two regularly scheduled monthly board meetings without an authorized excused absence as recognized by the board through written policy shall receive a written request from the city superintendent of education to attend the meetings. If the board member persists in his or her unexcused absence for two additional regularly scheduled monthly board meetings, then the position shall be declared vacant by the chair of the board, subject to review and approval by the city council.

(k) The chair of the board shall have all of the following duties:

(1) To preside over all board meetings.

(2) To set the meeting dates and times of all board meetings consistent with state law. The chair shall endeavor to set meeting times at 7:00 p.m. or at a similar time which will afford citizens the best opportunity to attend.

(3) To set the agenda of the board meetings in consultation with the city superintendent of education.

(4) To ensure proper and adequate notice to the public for public hearings on the budget of the school system.

(5) To maintain order at all board meetings.

(6) To assist the superintendent in seeking public input into the operations and support of the city school system.

(7) To vote on all matters which come before the board if he or she so desires.

(8) To ensure due process for the employees of the city school system according to duly adopted written policies and applicable state laws.

(9) To promote the city school system as authorized by the board.






Part 2 - Municipal Services.

Section 45-9A-51 - Joint services provided by Lanett and Valley.

The Cities of Lanett and Valley in Chambers County are hereby authorized and empowered to enter into contractual agreements to furnish and provide municipal services and to share services and facilities, including but not limited to: jails, fire protection equipment and services, and ambulance service.






Part 3 - Taxation.

Section 45-9A-52 - Public utilities sales tax distribution by Lanett and Valley.

The Cities of Lanett and Valley in Chambers County are hereby authorized and empowered to make a contract to provide for the distribution of the municipal license tax, as measured by gross receipts, authorized and levied pursuant to Section 11-51-129 and Section 11-51-91, on public utilities which make sales of utility services within the overlapping police jurisdiction of said cities. Any agreement or contract heretofore entered into by the cities for the distribution of such tax is hereby ratified.






Part 4 - Alcoholic Beverages.

Section 45-9A-53 - Regulation of sale and consumption of alcoholic beverages on Sunday.

(a) This section applies only in the City of Lanett in Chambers County.

(b) The sale of alcoholic beverages after 12:00 p.m. on Sundays may be authorized by the city council within the corporate limits of the City of Lanett after approval by a referendum as provided in this section. If the Sunday sale of alcoholic beverages is approved by a referendum, the city council of the city, by ordinance, may permit the sale and consumption of alcoholic beverages on Sunday after 12:00 p.m. as determined by the city council by properly licensed retail licensees of the Alcoholic Beverage Control Board. Pursuant to this authority, the city council may regulate which retail licensees may sell alcoholic beverages on Sunday, whether the sale may be for off-premises consumption, and any other aspect of the Sunday sale of alcoholic beverages.

(c) The city shall hold a referendum to determine if the public favors the sale of alcoholic beverages on Sunday after 12:00 p.m. If a majority of the voters voting thereon vote in favor of the question, then the sale of alcoholic beverages after 12:00 p.m. on Sunday may be provided for by the city council.

(d) The referendum shall be held at the next regular election or at a special election called for that purpose by the city council. Costs of the referendum shall be paid by the city. A second or subsequent referendum shall not be held within 12 months following a referendum which fails to be approved by the voters of the city.









Article 6 - Valley.

Section 45-9A-60 - Police jurisdiction beyond corporate limits.

The police jurisdiction of the City of Valley in Chambers County shall extend to the adjoining territory within a mile and a half of the corporate limits of such city. Provided, however, that such police jurisdiction shall not extend beyond the boundaries of Chambers County.



Section 45-9A-61 - Regulation of sale and consumption of alcoholic beverages on Sunday.

(a) This section applies only in the City of Valley in Chambers County.

(b) The sale of alcoholic beverages after 12:00 p.m. on Sundays may be authorized by the city council within the corporate limits of the City of Valley after approval by a referendum as provided in this section. If the Sunday sale of alcoholic beverages is approved by a referendum, the city council of the city, by ordinance, may permit the sale and consumption of alcoholic beverages on Sunday after 12:00 p.m. as determined by the city council by properly licensed retail licensees of the Alcoholic Beverage Control Board. Pursuant to this authority, the city council may regulate which retail licensees may sell alcoholic beverages on Sunday, whether the sale may be for off-premises consumption, and any other aspect of the Sunday sale of alcoholic beverages.

(c) The city shall hold a referendum to determine if the public favors the sale of alcoholic beverages on Sunday after 12:00 p.m. If a majority of the voters voting thereon vote in favor of the question, then the sale of alcoholic beverages after 12:00 p.m. on Sunday may be provided for by the city council.

(d) The referendum shall be held at the next regular election or at a special election called for that purpose by the city council. Costs of the referendum shall be paid by the city. A second or subsequent referendum shall not be held within 12 months following a referendum which fails to be approved by the voters of the city.









Chapter 10 - CHEROKEE COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-10-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Cherokee County local laws enacted after 1978 and all Cherokee County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no affect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Section 45-10-20 - Regulation of liquor traffic.

(a) The Legislature of Alabama is cognizant of "Opinion of the Justices No. 376," issued April 9, 2002, which states that a local bill for Cherokee County "purporting to allow by local law the creation of a traffic in alcohol that does not presently exist in smaller municipalities in Cherokee County, does not fit within the ambit of the last paragraph of Section 104 permitting the Legislature to pass local laws regulating or prohibiting such traffic." The effect of this Opinion of the Justices is to greatly limit situations in which local laws may be enacted regarding alcoholic beverages. This opinion was, in part, based upon a determination that, "Generally, 'regulate' implies the exercise of control over something that already exists." While respecting the constitutional authority granted to the Alabama Supreme Court to interpret the Constitution of Alabama of 1901, this body disagrees with the conclusion reached by the court concerning Section 104. In an effort to further define this issue and to assist the court in the appropriate interpretation of Section 104, the Legislature of Alabama respectfully makes the following findings:

(1) As used in Section 104, the term "regulate" was not intended to be of a narrowing or restraining nature. If that was the intent of the framers of the Constitution, an appropriate verb such as "limit," "restrict," or "suppress," in conjunction with the phrase "existing laws," would have been employed.

(2) With all due respect to the court, the word "regulate" does not generally imply "the exercise of control over something that already exists" and such a construction is not the "general sense of the phrase." To the contrary, one of the initial definitions of regulate in "Black's Law Dictionary" is "to fix, establish, or control"; and "establish" in the same dictionary includes the definition "to found, to create, to regulate." Unquestionably, regulate does not imply application only to something in existence; rather, the term includes the "establishment" or "creation" of the thing to be subsequently managed.

(3) The interpretation of the term "regulation" adopted by the court, if applied to other federal and state constitutional and statutory provisions, will result in unreasonable and unintended restrictions. For instance, the language in Article I, Section 8 of the United States Constitution, "The congress shall have ... power to regulate commerce ..." was not intended to only apply to types of commerce in existence at the time the United States Constitution was adopted. In fact, the U.S. Supreme Court has stated that this clause should be broadly construed to meet the over-expanding and increasingly complicated conditions of commerce. Similarly, numerous state statutes are initially adopted to regulate certain types of professional or vocational activities or functions, and these activities or functions are concurrently initially authorized. Under the court's construction, if such activities or functions are not first in existence, they may not subsequently be controlled.

(4) In view of the research of the court indicating the absence of any discussion concerning this issue in the debates of the 1901 Constitutional Convention, and the absence of any reference to historical records of that time, the interpretation of Section 104 by modern era historians should only be given marginal consideration. As stated by the court, such historical perspectives merely give the "appearance" of intent, and, accordingly, are not supportive of specific construction of Section 104.

(5) The concluding paragraph of Section 104 is a unique provision providing for a form of local option or home rule. In view of the present sentiments of Alabama citizens to allow local control of public matters, it is essential that this body and the judiciary appropriately interpret this provision.

(b) Based upon the reasons expressed in subsection (a), as a matter of law, the Legislature declares that this act regulates the liquor traffic within the meaning and intent of Section 104 of the Constitution of Alabama of 1901.



Section 45-10-20.01 - Classifications of municipalities as wet or dry.

Notwithstanding any other provision of law, including, but not limited to, Chapter 2A of Title 28, and pursuant to authority to regulate the liquor traffic granted by Section 104 of the Constitution of Alabama of 1901, the electors of an incorporated municipality located in Cherokee County with a population of not less than 1,300 inhabitants nor more than 1,500 inhabitants may change its classification from dry to wet or wet to dry by a municipal option election as provided by this article.



Section 45-10-20.02 - Municipal option election.

(a) Upon petition of 25 percent of the number of voters voting in the last general election of the municipality having a population of not less than 1,300 inhabitants nor more than 1,500 inhabitants being filed with the city or town clerk or governing body of the municipality, the governing body shall call a municipal option election for the municipality to determine the sentiment of the people as to whether alcoholic beverages may be legally sold or distributed in the municipality. The petition for the municipal option election shall contain the following: "It is petitioned that a municipal option election be held to determine whether the legal sale and distribution of alcoholic beverages shall be permitted within this municipality," on the ballot to be used for the municipal option election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages within this municipality? Yes _____ No _____."

(b) The municipal option election shall be held and the officers shall be appointed to hold the election in the manner provided by law for holding other municipal elections and the returns thereof tabulated and the results certified as provided by law for municipal elections. The municipal option election shall be held on the date set by the governing body. Notice of the municipal option election shall be given by the governing body of the municipality by publication at least three weeks before the date of the election, in a newspaper in the municipality, or, if there be none, in a newspaper in the county, or, if there be neither, by posting the notice at the town or city hall, apprising the voters of the municipality that a municipal option election shall be held to determine whether the municipality shall be wet or dry under this article. The cost of the municipal option election, including the cost of notice by publication, shall be paid out of the general fund of the municipality.

(c) Only qualified electors of the municipality may vote in the municipal option election. If a majority of the electors voting in the municipal option election vote "yes," the municipality shall be wet, and alcoholic beverages may be legally sold, distributed, and consumed within the corporate limits of the municipality, and all of the provisions of Title 28, relating to alcoholic beverages in wet municipalities, including, but not limited to, Chapters 3, 3A, 6, and 7, shall be immediately put into operation with respect to and effective within the corporate limits of the municipality. Notwithstanding the results of any subsequent county election, special method referendum, or other election, the municipality shall remain wet until changed to a dry municipality at a subsequent municipal option election conducted in the same manner as required for the initial election, including, but not limited to, the petition procedure.

(d) If a majority of the voters voting in the municipal option election vote "no," the municipality shall be a dry municipality under the terms of this article until the municipality, by a subsequent municipal option election held under this article, votes wet.

(e) At least 1,560 days shall have lapsed before a second municipal option election may be held in the municipality.



Section 45-10-20.03 - Draft and keg beer sales authorized.

(a) This section only applies in Cherokee County.

(b) The sale of draft or keg beer or malt beverages for on-premises consumption by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within Cherokee County so long as approved by a majority vote of the county commission or, if applicable, the city council of the municipality where the licensee is located. The sale of draft or keg beer or malt beverages for off-premises consumption in kegs by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within the county only if such beverages are sold in kegs and so long as approved by a majority vote of the county commission or, if applicable, the city council of the municipality where the licensee is located.

(c) All resolutions and ordinances relating to the sale, consumption, and possession of bottled or canned beer shall apply to draft or keg beer or malt beverages.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Section 45-10-60 - Expense allowance; compensation.

(a) The Coroner of Cherokee County shall receive an expense allowance of one hundred dollars ($100) per month for expenses incurred in performing the duties of his or her office. Such amount shall be paid out of the county treasury at the end of each month upon warrants drawn in the same manner as employees of Cherokee County are paid.

(b) Beginning with the next term of office of the coroner, the expense allowance provided for in subsection (a) shall convert to additional monthly salary to the coroner.



Section 45-10-60.01 - Additional expense allowance; increase of salary.

(a)(1) Commencing June 1, 1993, the Coroner of Cherokee County shall be entitled to an additional expense allowance in the amount of two hundred dollars ($200) per month, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent coroner, the annual salary for the Coroner of Cherokee County shall be increased by two hundred dollars ($200) per month payable from the general fund of the county and at that time subdivision (1) shall become null and void.

(b)(1) Commencing October 1, 1999, the Coroner of Cherokee County shall be entitled to an additional expense allowance of four hundred dollars ($400) per month, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable from the general fund of the county. The amount of this expense allowance shall be reduced by an amount equal to any other expense allowance or salary increase granted the Coroner of Cherokee County, after October 1, 1999.

(2) Beginning with the expiration of the term of the incumbent coroner, the salary for the coroner shall be increased by four hundred dollars ($400) per month, payable from the general fund of the county and at that time subdivision (1) shall become null and void.






Article 7 - County Commission.

Part 1 - Chair.

Section 45-10-70 - Powers and duties; compensation.

At the expiration of the term of office of the President of the Cherokee County Commission, the office, power, and duties of such officer shall be invested in the chairman of the commission. The Judge of Probate of Cherokee County shall be the chairman and shall have all the duties and powers of that officer as prescribed by Sections 11-3-1 through 11-3-26, all of which relate to the county commission. Such duties shall be in addition to any and all other duties prescribed by law for the Judge of Probate of Cherokee County for which he or she shall receive a total salary as chairman and judge of probate in the sum of at least forty thousand dollars ($40,000) in accordance with Section 12-13-20.






Part 2 - Compensation.

Section 45-10-71 - Salaries; travel allowance.

(a) The President of the Cherokee County Commission shall be entitled to an annual salary of nine thousand six hundred dollars ($9,600). Such annual salary shall be paid in equal monthly installments from the general fund of the county.

(b) The associate members of the Cherokee County Commission shall be entitled to an annual salary of six thousand dollars ($6,000). Such annual salary shall be paid in equal monthly installments from the general fund of the county.

(c) The president and associate members of the Cherokee County Commission, in addition to the salaries provided for in this section, shall be entitled to an allowance in the amount provided for in Section 36-7-22, per mile and any actual and necessary expenses for meals and lodging for travel out of the county in the performance of their official duties. Such additional allowance for out of county travel shall be based on the actual receipts for reimbursement and shall be drawn on warrants on the county treasury in the same manner now provided by law.









Article 8 - Courts.

Part 1 - Circuit Court.

Section 45-10-80 - Arrests and service of search warrants by investigators for district attorney,

Repealed by Act 2013-315, §2, effective August 1, 2013.






Part 2 - Court Costs.

Section 45-10-81 - Public law library; Law Library Fund.

(a) The governing body of Cherokee County, Alabama, may establish and maintain a public law library in the county, and, to accomplish that purpose, may, from time to time, expend public funds of the county as are not required by law to be expended for any other purpose or purposes: To provide suitable accommodations and facilities therefor, to keep the same in a good state of maintenance and repair; and from time to time, to provide such supplies, books, reports, and periodicals for the library, as may be needed therefor, out of the proceeds of the special fund created by this section, or for such other purposes as provided for in Section 11-25-13.

(b) In order to provide a special fund for the creation and maintenance of the library there shall be taxed as costs the sum of five dollars and fifty cents ($5.50) in each civil or quasi-civil action at law, suit in equity, criminal case, quasi-criminal case, proceedings on a forfeited bail bond or proceedings on a forfeited bond given in connection with an appeal from a judgment or conviction in any inferior or municipal court of such county in the Circuit Court of Cherokee County, Alabama, or the District Court of Cherokee County, Alabama, hereinafter filed in or arising in the Circuit Court of Cherokee County, Alabama, or the District Court of Cherokee County, Alabama, or brought by appeal, certiorari or otherwise to the Circuit Court of Cherokee County, Alabama, or the District Court of Cherokee County, Alabama, which costs shall be collected as other costs in such cases are collected by the clerk, or ex officio clerk, of the courts or the register of the Circuit Court of Cherokee County thereof, as the case may be, and shall be paid to the governing body of Cherokee County, Alabama.

(c) The tax herein provided, to be paid to the governing body of Cherokee County, Alabama, shall be kept by the appropriate county official in a separate fund designated as Law Library Fund, and shall be expended by the judge of the District Court of Cherokee County, Alabama, for maintaining the law library. The district court judge shall draw warrants on the Law Library Fund, herein established, indicating on the warrants the funds against which the warrants are drawn. The powers and authority vested with the presiding circuit judge of the judicial circuit pursuant to Section 11-25-13 shall remain exclusively with the District Court Judge of Cherokee County for the purpose of operating the Cherokee County Law Library.



Section 45-10-81.01 - Juvenile Court Services Fund.

(a) In Cherokee County, a probation supervision fee may be assessed at the discretion of the judge of the juvenile court when a juvenile is placed on probation and subject to supervision by the court in any juvenile court case. The supervision fee shall be collected by the clerk of the juvenile court and deposited in the Juvenile Court Services Fund.

(b) There is established a Juvenile Court Services Fund for the deposit of the fees described in subsection (a). The fund shall be maintained in an interest-bearing account in a bank of known responsibility under the supervision of the Juvenile Court Judge of Cherokee County.

(c) Any funds in the Juvenile Court Services Fund may be expended solely for juvenile programs, for subsistence for the juvenile court staff in Cherokee County, to aid the functions of the juvenile court, and for the benefit of the children of Cherokee County. Any expenditure of the funds shall be authorized by the Cherokee County Juvenile Court Judge.



Section 45-10-81.02 - Additional booking fee in certain cases.

(a) In Cherokee County, a booking fee in the amount of twenty dollars ($20) shall be assessed against and collected from each person booked or incarcerated into the Cherokee County Detention Center and subsequently convicted. The fee assessed pursuant to this section shall be in addition to any fines, court costs, or other charges imposed.

(b) The booking fee imposed by this section shall be assessed against a defendant upon conviction by a court of law where the defendant is convicted. The clerk of the court shall enter the amount of the fee as provided in this section on the docket sheet and shall collect the fee in the same manner and the same time as court costs.

(c) The revenues derived from the booking fee shall be submitted to the Cherokee County Sheriff's Department Law Enforcement Fund to be used by the Sheriff of Cherokee County for jail operations including, but not limited to, training fees, salaries, equipment, jail operational expenses, or other law enforcement uses as determined by the sheriff to best meet the needs of his or her agency. Notwithstanding the foregoing, the fee shall not be deemed a court cost based on collection by the clerk.

(d) In any case where the booking fee provided by this section is not paid, the district attorney of the county may assist in the collection of the fees in the same manner as court-ordered monies. In addition, the sheriff may contract for the collection of the fees and pay a portion of the fees as a cost for collection.

(e) The sheriff may withhold funds equal to the amount of the booking fee from any funds held while a person is incarcerated in the Cherokee County Detention Center and those funds may be applied toward any assessment of a booking fee pursuant to this section. Any funds withheld shall be repaid to the defendant if no conviction results after dismissal of all charges or acquittal.

(f) Any revenues derived from this section shall be in addition to other funding sources for the Cherokee County Detention Center and the Cherokee County Sheriff's Department and shall not reduce or replace any funding from any other sources.






Part 3 - Probate Court.

Division 1 - Compensation.

Section 45-10-82 - Expense allowance; salary.

(a) The probate judge, tax assessor, and tax collector of Cherokee County shall each receive an additional annual expense allowance in the amount of two thousand nine hundred dollars ($2,900) to be paid out of the county treasury in equal monthly installments at the end of each month upon warrants drawn in the same manner as employees of Cherokee County are paid. The expense allowance shall expire at the termination of the current term of office of such officers.

(b) Beginning with the next term of office, the probate judge, tax assessor, and tax collector shall receive a total annual salary of fourteen thousand dollars ($14,000) to be paid out of the county treasury in equal monthly installments at the end of each month upon warrants drawn in the same manner as employees of Cherokee County are paid.






Division 2 - Fees.

Section 45-10-82.20 - Mental Health Fund; filing fees.

(a) The Probate Judge of Cherokee County will charge a fee of two dollars ($2) for filing for record or for recording each and every instrument, paper, writing, document, or decree in his or her office, including, but not limited to, each real estate, warranty deed, deed/executive deed, subordinate agreement, agreement, land lease, partial release/release, affidavit, marriage license, official bond, plat, oath of office, bill of sale, custodian bond, declaration of trust, transfer, assignment, satisfaction, declaration of vacation, bond to indemnify, license pendens notice, order approving trustee bond, and excerpts of minutes.

(b) By the tenth of the month following collection, all funds so collected shall be paid by the probate judge into the Treasury of Cherokee County and kept in a fund to be designated the Mental Health Fund. Expenditures from the fund shall be for the benefit and furtherance of the mental health program in Cherokee County, Alabama. The chairman of the county commission or like official shall have the power to act for the county commission or like governing body in the withdrawal and payment of monies from the Mental Health Fund.

(c) This section is cumulative. Nothing herein contained shall alter or change an existing law relating to charges and fees to be collected by the Probate Judge of Cherokee County.



Section 45-10-82.21 - Marriage rites.

The Judge of Probate of Cherokee County may charge an additional fee when celebrating the rites of marriage. The amount of the additional fee shall be in the discretion of the judge of probate. The fee authorized by this section shall be in addition to the fee imposed pursuant to Section 12-19-90, and shall be retained by the judge of probate.



Section 45-10-82.22 - Recording fee.

(a) This section shall apply only in Cherokee County.

(b) In addition to any other fees provided for by law, the county commission may increase the recording fee by a maximum of five dollars ($5) for the first page of each instrument, paper, writing, document, or decree filed for record in the office of the judge of probate.

(c) The fees collected pursuant to this section shall be paid into the county general fund.









Part 4 - District Attorney.

Section 45-10-83 - Investigators to receive badge and pistol upon leaving office in good standing.

(a) Any person employed as an investigator for the District Attorney of the Ninth Judicial Circuit, composed of Cherokee and DeKalb Counties, for a period of 10 years or more who leaves office in good standing, by retirement or otherwise, shall receive from the office, at the discretion of the district attorney, without cost to him or her, his or her service pistol and badge.

(b) Investigators for the District Attorney in the Ninth Judicial Circuit shall be employed under the general law pursuant to Section 12-17-220.1.









Article 9 - Economic and Industrial Development.



Article 10 - Education.



Article 11 - Elections.

Part 1 - Advertising.

Section 45-10-110 - Prohibited activities.

(a) Signs, markers, and advertising, pertaining to political campaigns, on the rights-of-way of state and county controlled highways are prohibited in Cherokee County except those official signs or markers placed thereon by the State Department of Transportation or by Cherokee County or under the authority of either governmental entity. No sign, marker, or political poster may be attached to any official sign or marker, placed by the Department of Transportation or by the county or on any utility pole or tree on the rights-of-way of a state or county highway.

(b) Any person violating the provisions of this section shall, upon conviction, be guilty of a Class C misdemeanor and shall be subject, at the discretion of the judge, to a fine in an amount of not less than fifty dollars ($50) nor more than two hundred fifty dollars ($250) and/or up to five days of community service. Any fines collected under the provisions of this section shall be deposited into the county general fund.






Part 2 - Poll Workers.

Section 45-10-111 - Increase in compensation.

(a) In addition to any compensation heretofore provided by law for the poll workers in Cherokee County, each poll worker shall be entitled to a ten dollar ($10) per meeting day increase in compensation with such increase to be paid in the usual manner from the county general fund.

(b) In addition to any compensation provided for in subsection (a), the Cherokee County Commission may set an additional amount to be paid to a poll worker. The additional amount shall be paid in the usual manner from the county general fund.



Section 45-10-111.01 - Compensation for returning officers; mileage allowance.

(a) This section shall apply only to Cherokee County.

(b) All returning officers, as appointed by the local appointing board, the judge of probate, sheriff, and circuit clerk, shall receive an additional compensation of ten dollars ($10) and shall receive the same mileage allowance for travel as the state mileage allowance provided for in Section 36-7-22, from the location of the polling place to the courthouse and return.

(c) The judge of probate shall determine the number of miles for returning officers to receive payment for mileage pursuant to subsection (b).

(d) The additional compensation shall be paid to the returning officers, one person per precinct box, on each federal, state, county, or special election held in the county.

(e) The provisions of this section are in addition to statewide compensation for election officials as specified by Section 17-6-13.









Article 12 - Employees.



Article 13 - Enginee, County.



Article 14 - Fire Protection.



Article 15 - Gambling.



Article 16 - Government Finance and Operations.

Section 45-10-160 - Distribution of Tennessee Valley Authority funds.

Upon the receipt by Cherokee County of any funds received pursuant to Act 2010-135 of the 2010 Regular Session amending Section 40-28-2, the additional amounts received shall be distributed as follows: Forty-five percent of the funds shall be distributed to the Cherokee County Industrial Development Board, 30 percent shall be distributed to the Cherokee County Chamber of Commerce, and 25 percent shall be distributed to the Public Parks and Recreation Board of Cherokee County, Alabama, Inc.






Article 17 - Health and Environment.

Part 1 - Environment.

Division 1 - Litter.

Section 45-10-170 - Enforcement.

(a) The Cherokee County Health Department may, at its discretion, enforce littering laws, and other laws relating to litter in Cherokee County, in addition to health laws and regulations governing the control and disposal of solid waste in Cherokee County, and shall be empowered with the authority of peace officers as defined by state law for the purpose of enforcing such laws.

(b) Mail or other personal items bearing the name or address of the recipient or former owner thereof among refuse, garbage, waste paper, trash, litter, or other debris, unlawfully placed, thrown, left, or dumped within Cherokee County shall constitute prima facie evidence that the person whose name or address appears on the mail or other personal item unlawfully placed, put, threw, left, dumped, or deposited the refuse, garbage, waste paper, trash, litter, or other debris; and any person, law enforcement officer, or member of the Cherokee County Health Department shall have the authority to seek prosecution against such person based on such prima facie evidence.

(c) It is unlawful to dump, deposit, place, throw, or leave refuse, paper, litter, rubbish, debris, filthy or odoriferous objects, substances, or other trash upon a state or county highway, road, or other public thoroughfare in Cherokee County, and any person upon first conviction thereof shall be punished by fine of not less than fifty dollars ($50) nor more than five hundred dollars ($500) or shall provide in-kind service to the county through public works. Citations for violations of the provisions of this section shall be issued in the same manner as are citations for violations of the rules of the road. Any fines provided for in this section shall be deposited in the general fund of the county.






Division 2 - Decentralized Wastewater Authority.

Section 45-10-170.20 - Creation; composition; powers; advisory committee.

(a) For purposes of this section, the term "decentralized wastewater system" is defined as a system for collection, treatment, and dispersal or reuse of wastewater from clusters of homes and businesses near the point of origin of wastewater generation, in which solids, greases, and oils are collected in an interceptor tank.

(b)(1) There is created the Cherokee County Decentralized Wastewater System Authority to oversee the construction, maintenance, and operation of decentralized wastewater systems in Cherokee County. The jurisdiction of the authority shall include the unincorporated areas of Cherokee County. Any municipality in Cherokee County may elect to come under the jurisdiction of the Decentralized Wastewater Authority upon the adoption of a resolution and, once under the jurisdiction, may remove itself from the jurisdiction of the authority upon the adoption of a resolution.

(2) The authority shall consist of three members appointed by the Cherokee County Commission. The members of the authority shall serve for six-year terms except that the initial appointees shall serve staggered terms of two, four, and six years, respectively, as determined by the drawing of lots.

(3) The members of the authority and the technical advisory committee established pursuant to subsection (d) shall serve without compensation except that they shall be reimbursed by the county commission for actual expenses incurred in and about the performance of their duties.

(c)(1) The authority shall have the power to regulate the construction, operation, and maintenance of decentralized wastewater systems in the county including the establishment of rates for services of publicly or privately owned decentralized wastewater systems. The authority shall have the power to adopt rules and regulations to carry out the purposes of this section.

(2) The authority, with the assistance and guidance of the technical advisory committee established pursuant to subsection (d), shall adopt operation and management policies for decentralized wastewater service providers. The authority shall require all decentralized wastewater service providers to obtain a permit from the authority for the construction and operation of a decentralized wastewater system. The authority shall set permit fees required of decentralized wastewater system providers with the approval of the county commission.

(3) The authority may contract with the Public Service Commission for technical assistance relating to the establishment of rates for services and may also contract for technical expertise and services relating to the construction, maintenance, and operation of decentralized wastewater facilities and lines.

(4) The county health department shall assist the authority in the enforcement of this section.

(d) There is created the Cherokee County Decentralized Wastewater Technical Advisory Committee which shall develop engineering and construction standards for decentralized wastewater facilities and sewer lines in the unincorporated areas of Cherokee County for use by the Cherokee County Wastewater Systems Authority. The committee shall be appointed by the administrator of the county health department.

(e) The Cherokee County Commission is authorized to levy a fee upon decentralized wastewater system providers of up to four percent of the gross receipts of the system provider. The fees collected shall be deposited into the county general fund and shall be used for the county health department and the Cherokee County Decentralized Wastewater Systems Authority.






Division 3 - Sewage Systems in Resort Areas.

Section 45-10-170.40 - Applicability.

This subpart shall apply only in Cherokee County.



Section 45-10-170.41 - ”Resort area” defined.

As used in this subpart, the term "resort area" means any area located outside the corporate limits of any municipality in Cherokee County in which the primary use of the majority of the real property is for recreational pursuits or those associated with relaxation, avocation, or pleasure, including vacation homes and facilities and commercial, amusement, or recreational establishments providing facilities or goods or services with respect thereto.



Section 45-10-170.42 - Connection with public sewerage system.

(a)(1) The Cherokee County Commission, through the county health department, shall compel connection of any new construction in resort areas to any available public sewerage system, whether publicly or privately owned.

(2) The county commission, through the county health department, shall compel the connection of existing privies, water closets, and septic tanks in resort areas which are not designed or operated in full compliance with all applicable state and county regulations with any available public sewerage system, whether publicly or privately owned. In case of failure of the property user to connect after reasonable notice from the county as provided in Section 45-10-170.43, the county health department may connect the privies, water closets, and septic tanks with the sewerage system and the expense of the same shall be assessed against the property and the cost thereof shall be a lien upon the property in favor of the county, superior to all other liens, to be collected as other debts are collected or liens enforced.

(b) When connections are made by the county under this section, the county health department shall prepare a statement in writing setting forth the name of the owner and a description of the property upon which the improvements have been made, together with the cost of the sanitary sewer connections, and the statement shall be signed by the presiding officer of the county commission in his or her official capacity and filed with the judge of probate in the county for record in the mortgage records of the county. The filing of the statement shall operate as notice of the lien from the date of its filing.



Section 45-10-170.43 - Notice.

(a) When the county health department determines that the connection of property to an available public sewerage system, whether publicly or privately owned, shall be required, the property owner shall be given written notice at least 90 days prior to the date upon which the connections shall be made by the county. The notice, which shall be sent by certified mail, return receipt requested, addressed to the person or entity last assessed for taxation of the property in the county, shall describe the property as shown on the rolls of the tax assessor or revenue commissioner of the county, and shall advise that the county is requiring the connection of the described property to the sewerage system, that if the property owner does not obtain sewerage service within 90 days from the date of the notice, the connection shall be made by the county; and that if the connection is made by the county, all costs of the connection shall operate as a lien on the property. The notice shall cite this subpart as authority for the actions to be taken, shall provide the name and telephone number of a person employed by the county who may be contacted regarding the notice and shall be signed by an officer or employee of the county as designated by the county commission.

(b) If, after the expiration of time provided in the notice, the property owner has not connected with an available sewerage system and the county proceeds to connect the property to a sewerage system pursuant to Section 45-10-170.42, the property owner shall be given written notice of the actions taken by the county. The notice shall be sent by certified mail, return receipt requested, addressed to the person or entity last assessed for taxation of the property in the county; shall provide the name, address, and telephone number of the sewerage system to which the service has been connected; shall include a copy of the statement filed with the judge of probate; and shall advise the property owner of the costs of the sanitary sewer connection.



Section 45-10-170.44 - Violations.

(a) Any violation of this subpart shall constitute a public nuisance subject to a civil fine of fifty dollars ($50) per day not to exceed three thousand dollars ($3,000) to be assessed by the county commission. Any person assessed a fine pursuant to this section may pay the fine to the county commission or request, within 30 days of receipt of the citation, a due process hearing before the county commission or a hearing officer appointed by the county commission on the validity of the citation. An order of the county commission or its hearing officer finding a violation and an assessment of a civil fine shall be final within 30 days thereof unless appealed to the Circuit Court of Cherokee County based upon the record of the due process hearing. Any fine due and owing shall be considered a debt owed to the county commission and shall be enforceable by civil action in the same manner as any other debt. The person or entity owing the fine shall be liable for all costs, including court costs and attorney fees, and all other expenses of litigation if action is taken to collect any fine owed.

(b) In addition to the civil fines provided for in subsection (a), the provisions of this subpart may be enforced by the Circuit Court of Cherokee County by an action brought by the county health department or the county commission seeking a mandatory injunction or other proper remedy. Any person or entity ordered to comply with this subpart pursuant to an action brought by the county health department or the county commission shall be liable for all costs, including court costs and attorney fees, and all other expenses of litigation.



Section 45-10-170.45 - Causes of action.

Nothing in this subpart shall be construed as creating a cause of action against the county or any of its officials or employees based upon any actions taken pursuant to this subpart or upon the failure to take any actions pursuant to this subpart.









Part 2 - Health.

Division 1 - Death Certificates.

Section 45-10-171 - Persons authorized to issue death certificates; availability to next of kin; fees; violations.

(a) In Cherokee County any county health officer or administrator is hereby authorized to issue an official death certificate in any case within the county, except where an autopsy is required. Data obtained from the attending physician or funeral director shall be kept on file for one year following the death for the purpose of issuing such death certificate. Such certificate shall be in all particulars the same as those issued by the State Department of Public Health in any court or for insurance purposes. Nothing in this section shall affect any existing duty of any person to gather and transmit data to the local registrar or to the State Health Department.

(b) The county health officer shall not later than 10 days from the date of death, make such official death certificate available to the surviving spouse or next of kin of the deceased at a fee not greater than that charged by the State Health Department for the same service. The county health officer shall cause a complete and correct account to be kept of all fees received by him or her under this section and shall remit the fees to the treasurer of his or her county board of health or like official for custody subject to disbursement in the interest of health services in the county. Any officer failing to comply with this section is guilty of a Class C misdemeanor and punishable by general law.






Division 2 - Fees.

Section 45-10-171.20 - Designation of services; setting of fees; inability to pay.

(a) The Cherokee County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations and shall not affect funding from the state in any way.

(d) All fees collected pursuant to this section are hereby appropriated to the health department which collected such fees.






Division 3 - Health Care Authority.

Section 45-10-171.40 - Use of proceeds for indigent health care.

In Cherokee County, the Cherokee County Healthcare Authority may use a portion of the proceeds of any special county ad valorem tax for indigent health care.












Article 18 - Highways and Bridges.

Section 45-10-180 - County roads - Construction, maintenance, and repair.

County roads in Cherokee County shall be constructed, repaired, and maintained as a unit without regard to district or beat lines.



Section 45-10-180.01 - County roads - Permit for certain activities; fines and liability.

(a) In Cherokee County, any person or entity engaged in construction, excavation, or similar activity resulting in the cutting across or going under a county road or county right-of-way shall obtain a permit from the county commission. The issuance of the permit by the county commission shall be conditioned on the person or entity posting a bond in an amount to be set by the county commission sufficient to cover the costs of the repair of any damage to the county road or county right-of-way from the activity. The county commission may set a reasonable fee not to exceed one hundred dollars ($100) for the issuance of a permit pursuant to this section which shall be deposited in the county road and bridge fund.

(b) Any person or entity which fails to obtain a permit required by this section shall be subject to a civil fine in an amount up to ten thousand dollars ($10,000) which shall be set by the county commission after notice and a hearing concerning the alleged violation. In addition, the person or entity shall be liable for any damages to the county road or county right-of-way from the construction activity. Any fines collected pursuant to this subsection shall be paid into the county road and bridge fund.






Article 20 - Licenses and Licensing.

Part 1 - Fees.

Section 45-10-200 - Local license inspector citation fee.

(a) In Cherokee County, for citations personally served by the license inspector, there is hereby levied a local license inspector citation fee of eighteen dollars fifty cents ($18.50), which shall be payable in addition to any citation fee payable to the license inspector under the general laws of this state. The additional fee herein levied shall be payable and collectable only if the license inspector actually makes personal service upon the delinquent licensee or other person actually cited by the inspector. The Probate Judge of Cherokee County shall collect the local citation fee and distribute the proceeds as provided in subsection (b).

(b) The eighteen dollars fifty cents ($18.50) fee provided for in subsection (a) shall be distributed by the Probate Judge of Cherokee County as follows:

(1) Ten dollars ($10) to the Cherokee County General Fund; and

(2) Eight dollars fifty cents ($8.50) to the Cherokee County License Inspector.






Part 2 - License Commissioner.

Section 45-10-201 - Probate judge; clerks and assistants.

There is hereby created within the Cherokee County Courthouse the permanent office of license commissioner. The duties and responsibilities of the office shall be performed by the Probate Judge of Cherokee County as herein provided. The county commission shall furnish the license commissioner with suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationery, forms, and supplies as are furnished pursuant to law by the state Department of Finance or the state Comptroller. The county commission shall insure that the office has sufficient help and shall provide clerks and other assistants for the office as shall be necessary, from time to time, for the proper and efficient performance of the duties of the office. The probate judge is hereby authorized to employ the clerks and other assistants, and to fix their compensation; however, the number and compensation of clerks and other assistants shall be subject to the approval of the county commission. The compensation of the clerks and assistants shall be paid monthly out of the general fund of the county in the same manner as other county employees are paid.



Section 45-10-201.01 - Motor vehicles taxes; certificate of titles.

The office shall perform all duties relating to the assessment and collection of taxes on motor vehicles in the county and issue applications for certificates of title on vehicles, which have heretofore been performed by the tax collector, tax assessor, and the probate judge. The license commissioner shall receive the commissions and fees for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting of the tax shall be made at the same time as other reports and remittances are now made.



Section 45-10-201.02 - Records.

The license commissioner's office shall keep at all times an accurate record of all licenses received from the state Comptroller and of the disposition made of them, of all monies received, and of the licenses issued. The commissioner shall report to the state Comptroller at the same time and in the same manner as other license issuers are required to do under general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that other license issuers are required to account for by law.



Section 45-10-201.03 - Fees.

The license commissioner shall charge and collect all fees that are required by law. All collected fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake of fact or law shall be processed as provided by the general laws.



Section 45-10-201.04 - Ad valorem taxes; license tag as evidence of payment.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the license commissioner until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the tax collection authority. Every person, firm, or corporation driving or owning a motor vehicle, which is owned by a resident of the county or by a business located in the county, or which is otherwise located in the county for licensing purposes and who or which desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the license commissioner who shall issue a certificate of assessment on a form prescribed by the state Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this part.



Section 45-10-201.05 - Assessment of vehicles.

Before any vehicle can be assessed, the license commissioner shall be furnished the tag number presently on the vehicle unless the vehicle is new, in which case a bona fide bill of sale from the dealer showing when the new vehicle was bought shall be furnished. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle, the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the commissioner shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association living or operating in this state. If the tag number or bill of sale or certificate of title is not furnished, the vehicle shall be deemed to have been in the state the entire year for which taxes are being assessed.



Section 45-10-201.06 - Notice or application for renewal of licenses.

The license commissioner may mail a notice or an application for renewal of licenses to the named licensee to which the motor vehicle has been previously issued. The notice or renewal forms may be in postcard form and shall contain sufficient information thereon to adequately identify and process the renewal. For mail order system renewals, the signature of the licensee thereon and proper remittance shall constitute sufficient authority for the issuance of the renewed license by mail. There is hereby established a mail order fee, the amount of which shall be set from time to time by the county commission. The proceeds of the fee shall be expended for the costs of the mailing procedure herein provided, and the fee shall be collected at the time of issuance and paid over to the general fund of the county as are other fees and commissions.



Section 45-10-201.07 - Compensation.

Repealed by Act 2006-382, §1, effective April 14, 2006.









Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-10-230 - Expense allowance; salary increase.

(a) The Sheriff of Cherokee County shall receive an additional expense allowance of fifteen thousand dollars ($15,000) per annum, payable in equal monthly installments. The expense allowance shall be in addition to all other compensation, expense allowances, or benefits granted to the sheriff.

(b) Beginning with the next term of office, the expense allowance paid to the sheriff as provided in subsection (a) shall expire. In lieu thereof, the sheriff shall receive an additional compensation of fifteen thousand dollars ($15,000) per annum. The compensation shall be in addition to all other compensation, expense allowances, or benefits received.

(c) The expense allowance and salary increase provided in this section shall be inoperative if the sheriff receives an additional expense allowance or salary increase pursuant to general law during the current term of office or effective upon the beginning of the next term of office which is equal to or greater than the amount provided by this section.






Part 2 - Jails.

Section 45-10-231 - Jail store; telephone system for prisoners; law enforcement fund.

(a) The Sheriff of Cherokee County or the authorized agents of the sheriff may operate a jail store and telephone system for prisoners within the confines of the county jail. The jail store and telephone system shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Law Enforcement Fund in a bank located in Cherokee County. All proceeds collected under this section shall be deposited by the sheriff into the Law Enforcement Fund.

(2) The sheriff shall keep an account of all jail store sales, telephone usage fees, and transactions of the Law Enforcement Fund for audit by the Department of Examiners of Public Accounts. The jail store account, telephone system account, and Law Enforcement Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store and telephone system shall be expended at the discretion of the sheriff for law enforcement purposes in Cherokee County that are in the interest of the public.

(d) The establishment of the Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store and telephone system in the county jail prior to May 11, 2000, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store and telephone system in the county jail prior to May 11, 2000, shall be deposited into the Law Enforcement Fund created by this section.



Division 2 - Work Release.

Section 45-10-231.20 - Applicability.

This subpart shall apply only to Cherokee County.



Section 45-10-231.21 - Definitions.

For purposes of this subpart, the following terms shall have the following meanings:

(1) BOARD. The Cherokee County Work Release Board, which shall be composed of the following members: The revenue commissioner of the county, the chief of corrections of the county, and the sheriff of the county.

(2) FUND. The Cherokee County Work Release Fund.

(3) INMATE. Anyone housed in the Cherokee County Detention Center, regardless of reason for the housing.

(4) PROGRAM. The Cherokee County Work Release Program.



Section 45-10-231.22 - Cherokee County Work Release Board.

The Cherokee County Work Release Board is established to develop, promulgate, and adopt rules for the operation and maintenance of the Cherokee County Work Release Program established by this subpart. The rules shall include, but are not limited to, the eligibility requirements of inmates who may be considered for the program.



Section 45-10-231.23 - Participation in program.

Any inmate qualified and eligible to participate in the program may be released from housing at the Cherokee County Detention Center during the hours of his or her employment, including sufficient time to travel to and from the employment.



Section 45-10-231.24 - Cherokee County Work Release Fund.

(a) The board may establish the Cherokee County Work Release Fund at a bank selected by the board located in Cherokee County. The employer of an inmate involved in work release shall pay the wages of the inmate directly to the board. All wages received by the board under this subpart shall be deposited by the board into the fund. The fund shall be administered by the board, or by the sheriff as designee of the board, in accordance with the rules established by the board.

(b) The board shall adopt rules concerning the disbursement of any wages of the inmate involved in the program.

(c) The board may apply from the wages of the inmate received by the board up to 40 percent of the wages of the inmate for the payment of costs incident to the confinement of the inmate, as well as for any law enforcement purposes deemed appropriate by the board.

(d) After application of the wages of the inmate as provided by this subpart, the remainder shall be applied by the board to the payment of court-ordered assessments, including child support.

(e) The balance of any wages of the inmate remaining in the fund at the time of the successful completion of the program by the inmate shall be disbursed to the inmate at the time of his or her completion of the program.



Section 45-10-231.25 - Escape from custody.

The willful failure of an inmate to remain within the extended limits of his or her confinement or to return within the time prescribed by the sheriff to the county jail shall be deemed as an escape from the custody of the sheriff and shall be punishable as provided by law for escaped prisoners.



Section 45-10-231.26 - Implementation of program.

Employees of the board, or its designees, may make investigations and recommendations pertaining to the validity of requests for job opportunities for inmates and otherwise assist the sheriff in the implementation of the program.



Section 45-10-231.27 - Employment criteria.

The board, or its designee, shall endeavor to secure employment for eligible inmates under this subpart, subject to all of the following:

(1) Employment shall be at a wage at least as high as the prevailing wage for similar work in the area or community where the work is performed in accordance with the prevailing working conditions in the area.

(2) Employment may not result in displacement of employed workers.

(3) Inmates eligible for work release may not be employed as strike-breakers or in impairing any existing contracts.

(4) Exploitation of eligible inmates in any form is prohibited.



Section 45-10-231.28 - Employment status.

No inmate granted privileges under this subpart shall be deemed to be an agent, employee, or involuntary servant of the board, state, county, or municipality while involved in the community or while going to and from employment, or other specified areas, or while on furlough.



Section 45-10-231.29 - Liability for negligence.

Cherokee County, its commission, sheriff, and board members or their designated agent shall be immune from any claims of negligence that may be made against them by any inmate or employer participating in the program and shall additionally be immune from any claims of negligence made by any third party.



Section 45-10-231.30 - Audit of fund.

The sheriff shall keep an account of all fund transactions for audit by the Department of Examiners of Public Accounts. The fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Pubic Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.



Section 45-10-231.31 - Ratification of prior actions.

Any actions relating to the operation of the program prior to April 30, 2009, are ratified and confirmed. Any existing proceeds derived from the operation of the program prior to April 30, 2009, shall be deposited into the fund created by this subpart.









Part 3 - Pistol Permits.

Section 45-10-232 - Fee; Sheriff's Law Enforcement Fund.

(a) In Cherokee County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be ten dollars ($10) for an individual age 65 and over and twenty dollars ($20) for an individual under age 65. The fees shall be collected by the sheriff and used for law enforcement purposes in the county.

(b) Any and all monies collected under subsection (a) shall be deposited by the Sheriff of Cherokee County in any bank located in Cherokee County selected by the sheriff, into a fund known as the Sheriff's Law Enforcement Fund.

(c) The Sheriff's Law Enforcement Fund as provided in subsection (b) shall be drawn upon by the Sheriff of Cherokee County or his or her appointed agent and shall be exclusively for law enforcement purposes in the public interest and in the discharge of the sheriff's office as the sheriff sees fit.

(d) The establishment of the Sheriff's Law Enforcement Fund as provided in this section and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of his or her office.






Part 4 - Retirement.

Section 45-10-233 - Receipt of badge, pistol, etc., upon retirement.

Any person employed as a law enforcement officer by the Sheriff's Office of Cherokee County for a period of 10 years or more who retires from the office in good standing may receive from the office, without cost, a retired badge, a retired commission card, and his or her service pistol, provided the pistol is furnished by the office.









Article 24 - Taxation.

Part 1 - Redemption of Lands.

Section 45-10-240 - Procedure for selling and redeeming lands.

(a) The provisions of this section shall apply to Cherokee County.

(b) The procedure for selling and redeeming lands for taxes in such county shall be the same as provided in Title 40, except that all such duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the revenue commissioner of the county, and the judge of probate shall be relieved of all such duties.






Part 2 - Revenue Commissioner.

Section 45-10-241 - Establishment of office; duties; deputies; bond; compensation.

(a) At the expiration of the terms of office, or if a vacancy occurs in either the office of tax assessor or the office of tax collector of Cherokee County before such date, then immediately upon the occurrence of such vacancy there shall be the office of county revenue commissioner in Cherokee County. If such office is established upon the occurrence of a vacancy in either the office of tax assessor or tax collector, then the tax assessor or tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term for which he or she was elected tax assessor or tax collector, as the case may be. A revenue commissioner shall be elected at an election called for the purpose and every six years thereafter. He or she shall serve for a term of office of six years from the first day of the term next succeeding election and until a successor is similarly elected, qualified, and takes office.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for ad valorem taxation, the collection of such taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.

(c) Subject to the approval of the county commission or other like governing body of the county, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of the office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of the office the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the county commission or like governing body of the county, giving as securities thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned, as other official bonds are conditioned, and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission or other like governing body of the county, and shall be a preferred claim against the county.

(e) The county commission or other like governing body of the county shall provide the necessary offices for the county revenue commissioner in the courthouse, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor and the tax collector are now or hereafter by law authorized or directed to charge or collect for the performance of any duty imposed by law on any such officers and hereby transferred to and imposed on the county revenue commissioner. As compensation for performance of the duties of the office, the revenue commissioner will receive a minimum salary of thirty-five thousand dollars ($35,000) per annum, as provided by Section 40-6A-2, relating to such salaries, payable in 12 equal monthly installments, with the exact amount to be set by resolution of the Cherokee County Commission prior to the revenue commissioner taking office. If no action is taken by the Cherokee County Commission before the revenue commissioner takes office at each term, his or her salary will be thirty-five thousand dollars ($35,000).

(g) The offices of tax assessor and tax collector of Cherokee County are hereby abolished effective on the first day of the term to which they are elected, or on such earlier date, as is prescribed in subsection (a), if vacancy occurs in either the office of tax assessor or tax collector.

(h) It is the purpose of this section to conserve revenue and promote the public convenience in Cherokee County by consolidating the offices of tax assessor and tax collector of the county into one county office.



Section 45-10-241.01 - Budgetary operations and functions; financing of office.

(a) The Revenue Commissioner of Cherokee County is hereby authorized to take the necessary action to merge the budgetary operations and functions of the office. Hereafter, the office shall be financed on a pro rata share basis from the proceeds of state, county, and municipal ad valorem taxes collected in the county. The funds collected by the revenue commissioner's office shall be deposited into a separate county fund hereby created which shall be named the Revenue Commissioner's Operational Fund. This section is not intended to affect any other county office of Cherokee County.

(b) The provisions of this section are supplemental. Is shall be construed in pari materia with other laws regulating the revenue commissioner's office in Cherokee County; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.






Part 3 - Tax, Ad Valorem

Section 45-10-242 - Authorization to increase ad valorem school tax.

In addition to any taxes now authorized or that may hereafter be authorized by the constitution and laws of the State of Alabama, pursuant to Amendment No. 373 to the Constitution of Alabama of 1901, the Cherokee County Commission is hereby authorized to increase the countywide ad valorem school tax presently being levied by 10 mills on each one hundred dollars ($100) worth of taxable property in Cherokee County. Such 10 mill increase in ad valorem tax shall be levied and collected by the governing body of Cherokee County for each year beginning with the levy for the tax year October 1, 1989, to September 30, 1990 (the tax for which year will be due and payable October 1, 1990) and ending with the levy for the tax year October 1, 2008, to September 30, 2009 (the tax for which year will be due and payable October 1, 2009) for public school purposes with the proceeds from such increase to be expended at the direction of the county school board; provided, that the aforesaid increased rate of such tax, the time it is to continue and the purpose thereof shall have been first submitted to the vote of the qualified electors of Cherokee County, and voted for by a majority of those voting at a special election that shall be held on May 30, 1989, to be called and held in accordance with the law governing special elections.






Part 4 - Tax, Lodging

Division 1 - 1997 Lodging Tax.

Section 45-10-243 - Lodging tax levied.

In Cherokee County, in addition to all other taxes imposed by law, there is levied a privilege or license tax in the amount herein prescribed against every person within the county engaging in the business of renting or furnishing a room or rooms, lodgings, or accommodations, to a transient in a hotel, motel, inn, condominium, house, tourist court, or accommodations provided by any bed and breakfast establishment or another place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. The amount of the tax shall be equal to five percent of the charge for the rooms, lodgings, or accommodations, including the charge for use of rental or personal property and services furnished in the room or rooms.



Section 45-10-243.01 - Exemptions.

(a) There are exempted from the provisions of the tax levied by this part and from the computation of the amount of the tax levied or payable all of the following: Charges for property sold or services furnished which are required to be included in the tax levied by the state sales tax act; charges for the rental of rooms, lodgings, or accommodations to a person for a period of 30 continuous days or more pursuant to the exemption provision of Alabama's transient occupancy tax, Section 40-26-1. A subsequent amendment or change to the Alabama transient occupancy tax shall also have the effect of similarly changing the exemption provision of this part.

(b) Notwithstanding the provisions of this section, the tax shall not apply to the rental of living accommodations which are intended primarily for rental to persons as their principal or permanent place of residence or to bed and breakfast accommodations which are furnished to transients for a consideration.



Section 45-10-243.02 - Monthly report; payment of tax; records; penalties.

(a) The tax levied by this part, except as otherwise provided, shall be due and payable to the Department of Revenue on or before the 20th day of the month next succeeding the month in which the tax accrues. On or before the 20th day of each month, every person on whom the tax is levied by this part shall render to the Department of Revenue on a form prescribed by the department, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with other information as the department requires. At the time of making the monthly report, the taxpayer shall compute and pay to the department the amount of tax shown due. A person subject to the tax who conducts business on a credit basis may defer reporting and paying the tax until after the person has received payment of the items, articles, or accommodations furnished. In the event the taxpayer defers reporting and paying the taxes, he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing the report.

(b) It shall be duty of every person engaged or continuing in a business subject to the tax levied by this part to keep and preserve suitable records of the gross proceeds of the business and other books or accounts necessary to determine the amount of tax for which he or she is liable pursuant to this part. The records shall be kept and preserved for a period of two years and shall be open for examination at all times by the Department of Revenue or by a duly authorized agent, deputy, or employee of the department.

(c) A person who fails to pay the tax levied by this part within the time required by this part shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest from the date on which the tax became due and payable at the rate due and payable on the state lodging tax. The penalty and interest shall be assessed and collected as a part of the tax. The Department of Revenue may, if good and sufficient reason be shown, waive or remit the penalty or a portion of the penalty.



Section 45-10-243.03 - Application of state statutes.

All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports and keeping and preserving records, interest after due date of tax, or otherwise; the promulgation of rules and regulations with respect to the state lodging tax; and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with the provisions of this part when applied to the tax levied by this part, shall apply to the levied tax. The Commissioner of Revenue and the Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the district taxes levied as imposed on the commissioner and the department, respectively, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable to this part, to the taxes levied, and to the administration of this part are incorporated herein by reference and made a part as if fully set forth.



Section 45-10-243.04 - Deposit of proceeds.

Except as otherwise provided in this part, all proceeds from the tax levied by this part shall be deposited into the Cherokee County General Fund.



Section 45-10-243.05 - Commerce Clause.

None of the provisions of this part shall be applied in a manner to violate the Commerce Clause of the United States Constitution. If a provision of this part is held invalid, the invalidity shall not affect the remaining provisions of this part.



Section 45-10-244.06 - Deduction of cost of making collections.

The taxes authorized to be imposed by this subpart shall constitute a debt due the county and may be collected by civil suit, in addition to all other methods provided by law and in this subpart. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All the provisions of the revenue laws of the state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the taxes herein authorized to be levied, and the State Department of Revenue, for the use and benefit of the county, shall collect such taxes and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that the State Department of Revenue has for collection of the state sales tax and the state use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this subpart and otherwise to enforce the provisions of this subpart, including the institution, prosecution, and defense of any litigation involving this subpart, and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it hereunder.






Division 2 - 2017 Lodging Tax.

Section 45-10-243.20 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) In addition to all other taxes of every kind now imposed by law, the Cherokee County Commission may levy a privilege or license tax upon every person, firm, or corporation engaging in the business of renting or furnishing any room or rooms, lodging, or accommodations to a transient in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. The amount of the tax shall be two dollars ($2) for each room, lodging, or accommodation. There is exempted from the tax authorized to be levied under this section any rentals or services taxed under Article 1, Chapter 23, Title 40.

(b) The tax authorized to be levied by this section shall be collected in the same manner and, subject to the same exemptions as any lodging tax otherwise levied by local law in the county. The net proceeds from the tax shall be distributed to the Cherokee County Commission, to be kept in a separate fund or account to be distributed by the county commission to the Cherokee County Chamber of Commerce $1.25, the Cherokee County Park Board $.50, and the Cherokee County Museum $.25.









Part 5 - Tax, Sales and Use.

Division 1 - 1979 Tax.

Section 45-10-244 - Definitions.

(a) The following words, terms, and phrases where used in this subpart shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) "County" means Cherokee County in the State of Alabama.

(2) "Commissioner" means the Commissioner of Revenue of the state.

(3) "State Department of Revenue" means the Department of Revenue of the state.

(4) "State" means the State of Alabama.

(5) "State sales tax statutes" means Division 1 of Article 1 of Chapter 23 of Title 40, including all other statutes of the state which expressly set forth any exemptions from the computation of the taxes levied in Division 1 and all other statutes which expressly apply to, or purport to affect, the administration of Division 1 and the incidence and collection of the taxes imposed therein.

(6) "State sales tax" means the tax or taxes imposed by the state sales tax statutes.

(7) "State use tax statutes" means Article 2 of Chapter 23 of Title 40, including all other statutes of the state which expressly set forth any exemptions from the computation of the tax levied in the Article 2 and all other statutes of the state which expressly apply to or purport to affect the administration of the Article 2 and the incidence and collection of the taxes imposed therein.

(8) "State use tax" means the tax or taxes imposed by the state use tax statutes.

(9) "Registered seller" means the person registered with the state Department of Revenue pursuant to the state use tax statutes or licensed under the state sales tax statutes.

(10) "Month" means a calendar month.

(11) "Quarterly period" means the period of three months ending on the last day of each March, June, September, and December.

(12) "Fiscal year" means the period commencing on October 1 of each calendar year and ending on September 30 of the next succeeding calendar year.

(b) Except where another meaning is clearly indicated by the context, all definitions set forth in the state sales tax statutes and the state use tax statutes shall be effective as definitions of the words, terms, and phrases used in this subpart. All words, terms, and phrases used herein, other than those hereinabove specifically defined, shall have the respective meanings ascribed to them in the state sales tax statutes and the state use tax statutes and shall have the same scope and effect that the same words, terms, and phrases have where used in the state sales tax statutes and the state use tax statutes.



Section 45-10-244.01 - Authorization of levy of sales tax.

(a) The governing body of the county is hereby authorized to levy and impose in the county, in addition to all other taxes of every kind now imposed by law, and to collect as herein provided, a privilege or license tax on account of the business activities and in the amount to be determined by the application of rates against gross sales or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation, (including the State of Alabama, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether such institutions be denominational, state, county, or municipal institutions, any association or other agency or instrumentality of such institutions) engaged or continuing within the county in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character, (not including, however, bonds or other evidences of debts or stocks, nor sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, ships, and other watercraft of over 50 tons burden) an amount not exceeding one percent of the gross proceeds of sales of the business, except where a different amount is expressly provided herein; provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such business at the rates specified when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not kept he or she shall pay the tax as a retailer, on the gross sales of the business; and provided further, that where any used part of an automotive vehicle or a truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or rebuilt part, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used part sold less the credit for the used part taken in trade, provided, however, that this provision shall not be construed to include tires or batteries;

(2) Upon every person, firm, or corporation engaged or continuing within the county in the business of conducting or operating places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theatres, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games (including athletic contests conducted by or under the auspices of any educational institution within this state, or any athletic association thereof, or other association whether such institution or association be denominational, a state, county, or a municipal institution or association or a state, county, or city school, or other institution, association, or school), skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description within the county, an amount not exceeding one percent of the gross receipts of any such business;

(3) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property an amount not exceeding one-half of one percent of the gross proceeds of the sale of such machines; provided that the term "machine" as herein used shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used;

(4) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any automotive vehicle, truck, trailer, semitrailer, or house trailer, an amount not exceeding one-fourth of one percent of the gross proceeds of sale of the automotive vehicle, truck, trailer, semitrailer or house trailer; provided however, where a person subject to the tax provided for in this subsection withdraws from his or her stock in trade any automotive vehicle or truck, trailer, semitrailer, or house trailer for use by him or her or by his or her employee or agent in the operation of such business, there shall be paid, in lieu of the tax authorized to be levied herein, a fee of one dollar twenty-five cents ($1.25) per year or part thereof during which such automotive vehicle, truck, trailer, semitrailer, or house trailer shall remain the property of such person; provided that each such year or part thereof shall be deemed to begin with the day or anniversary date, as the case may be, of such withdrawal and shall run for the 12 succeeding months or part thereof during which such automotive vehicle, truck, trailer, semitrailer, or house trailer shall remain the property of such person; and provided further, that where any used automotive vehicle, truck, trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade;

(5) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or produce, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, an amount equal to one-fourth percent of the gross proceeds of the sale thereof. Provided, however, the one-fourth percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities.

Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade; and

(6) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling, through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products, and substitutes therefor, an amount not exceeding one-half of one percent of the cost of such food, food products, and beverages sold through such machines, which cost for the purpose of this subdivision shall be the gross proceeds of sales of such business.

(b) There are exempted, however, from the provisions of this section and from the computation of the amount of the taxes authorized to be imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.



Section 45-10-244.02 - Authorization of levy of use tax.

(a) The governing body of the county is hereby authorized to levy and impose excise taxes on the storage, use, or other consumption of property in the county as hereinafter provided in this section:

(1) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of tangible personal property (not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft of more than 50 tons burden) purchased at retail on or after the effective date of such tax, for the storage, use, or other consumption in the county on or after the effective date of such tax, at the rate of not exceeding one percent of the sale price of such property, except as provided in subdivision (2), (3), (4), and (5);

(2) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property purchased at retail on or after the effective date of such tax for storage, use, or other consumption in the county, at the rate of not exceeding one-half of one percent of the sales price of any such machine; provided, that the term "machine," as used herein shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments and replacements therefor, which are made or manufactured for use on or in the operation of such machines and are customarily so used;

(3) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of any automotive vehicle, truck, trailer, semitrailer, or house trailer purchased at retail on or after the effective date of such tax for storage, use, or other consumption in the county at the rate of not exceeding one-half of one percent of the sales price of such automotive vehicle, truck, trailer, semitrailer, or house trailer; provided that where any used automotive vehicle, truck, trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax herein authorized to be levied shall be paid on the net difference, that is, the price of a new or used vehicle sold less the credit for the used vehicle taken in trade; and authorized to be levied shall be paid on the net difference, that is, the price of a new or used vehicle sold less the credit for the used vehicle taken in trade; and

(4) An excise tax is hereby levied and imposed on the storage, use, or other consumption in the county of any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, which is purchased at retail after the effective date of this subpart, for the storage, use, or other consumption in the county at the rate of one-half of one percent of the sales price of such property within the county, regardless of whether the retailer is or is not engaged in the business in this county. Provided, however, the one-half of one percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities. Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade; and

(5) An excise tax is hereby authorized to be levied and imposed on the classes of tangible personal property, and at not exceeding the rate authorized to be imposed on such classes, specified in subdivisions (1), (2), (3), or (4), on the storage, use, or other consumption in the performance of a contract in the county of any such tangible personal property, new or used, the tax to be measured by the sales price or the fair and reasonable market value of such tangible personal property when put into use in the county, whichever is less; provided, however, the tax authorized to be imposed by this subdivision shall not apply where the taxes imposed by subdivisions (1), (2), (3), or (4) apply.

(b) There are exempted from the provisions of this section, and from the taxes authorized to be imposed by this section, the storage, use, or other consumption of property the storage, use, or other consumption of which is presently exempted under the state use tax statutes from the state use tax. Subject to those exemptions, every person storing or using or otherwise consuming in the county tangible personal property purchased at retail on or after the effective date of such taxes shall be liable for the taxes authorized to be imposed by this section, and the liability shall not be extinguished until the tax has been paid by such person; provided, however, that a receipt from a registered seller given pursuant to Section 45-10-244.05 to the purchaser of any property to be used, stored, or consumed in the county shall be sufficient to relieve the purchaser from further liability for a tax to which such receipt may refer.



Section 45-10-244.03 - Payment of taxes herein levied: Reports by taxpayers.

The sales taxes authorized to be levied in Section 45-10-244.01 shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues; and the use taxes authorized to be levied in Section 45-10-244.02 shall be due and payable quarterly on or before the twentieth day of the month next succeeding each quarterly period during which the storage, use, or other consumption of the tangible personal property became taxable hereunder, each such quarterly period to end on the last day of each of the months of March, June, September, and December. The sales taxes authorized to be levied in Section 45-10-244.01 shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state sales tax; and the use taxes authorized to be levied in Section 45-10-244.02 shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state use tax. On or prior to the due dates of the taxes herein authorized to be levied, each person subject to such taxes shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business that are required to be used as a measure of the sales taxes herein authorized to be levied, a correct statement of the gross proceeds of all such taxes and the gross receipts of all such business, and setting forth, with respect to the use taxes authorized to be levied herein, the total sales price of all property, the use, storage, or other consumption of which became subject to the taxes during the then preceding quarterly period. Such report shall include all such other items of information pertinent to the taxes and the amount thereof as the State Department of Revenue may require. Any person subject to the sales taxes authorized to be levied herein may defer reporting credit sales until after their collection, and in the event he or she so defers reporting them, he or she shall thereafter include in each monthly report all credit collections made during the month preceding and shall pay the taxes due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the governing body of the county or its designated agent at reasonable times during business hours.



Section 45-10-244.04 - Sales tax to be added to sales price or admission fee.

Each person engaging or continuing within the county in a business subject to the sales taxes authorized to be levied in Section 45-10-244.01 shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the taxes. It shall be unlawful for any person subject to the sales taxes authorized to be levied in Section 45-10-244.01 to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or the person paying the admission fee the amount herein required to be so added to the sales or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the taxes to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the taxes or any portion thereof.



Section 45-10-244.05 - Special provisions respecting payment of use tax: receipts and returns by registered sellers.

Every registered seller making sales of tangible personal property for storage, use, or other consumption in the county (which storage, use, or other consumption is not exempted from the use taxes herein authorized to be levied) shall at the time of making such sale, or if the storage, use, or other consumption of such tangible personal property in the county is not then subject to the taxes herein authorized to be levied, at the time such storage, use, or other consumption becomes subject to the taxes herein authorized to be levied, collect the tax from the purchaser, and shall give to the purchaser a receipt therefor in the manner and form prescribed by the State Department of Revenue. On the twentieth day of the month next succeeding following the close of each quarterly period, each registered seller shall file with the State Department of Revenue a return for the then preceding quarterly period in such form as may be prescribed by the State Department of Revenue showing the total sales price of the tangible personal property sold by such registered seller, the storage, use, or other consumption of which became subject to the use taxes herein authorized to be imposed, during the then preceding quarterly period; and each return shall be accompanied by a remittance of the amount of the use taxes required to be collected by such registered seller during the period covered by the return; provided that any registered seller may defer collecting the taxes with respect to credit sales until collection of the proceeds of such sales and may defer reporting credit sales until after their collection, but shall thereafter collect the taxes along with collection of the credit sales, shall include in each quarterly report all credit collections made during the preceding quarterly period and shall remit the taxes with respect thereto at the time of filing such report or return. Any person who has paid to a registered seller the tax with respect to the use, storage, or other consumption of tangible personal property in the county need not file a report or make any further payment of the tax, but each person who purchases tangible personal property the storage, use, or other consumption of which is subject to the use taxes authorized to be imposed herein, and who has not paid the use taxes due with respect thereto to a registered seller, shall report and pay the use taxes as required by Section 45-10-244.03. It shall be unlawful for any registered seller to fail or refuse to add to the sales price and to collect from the purchaser the amount of the use taxes authorized to be imposed herein or to refund or offer to refund or absorb, or to advertise directly or indirectly, the absorption of the use taxes or any portion thereof.



Section 45-10-244.06 - Enforcement of this subpart; civil suit; taxes a lien.

The taxes authorized to be imposed by this subpart shall constitute a debt due the county and may be collected by civil suit, in addition to all other methods provided by law and in this subpart. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All the provisions of the revenue laws of the state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the taxes herein authorized to be levied, and the State Department of Revenue, for the use and benefit of the county, shall collect such taxes and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that the State Department of Revenue has for collection of the state sales tax and the state use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this subpart and otherwise to enforce the provisions of this subpart, including the institution, prosecution, and defense of any litigation involving this subpart, and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it hereunder.



Section 45-10-244.07 - Applicability of state sales and use tax statutes.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of monthly reports and keeping and preserving records with respect thereto, interest after the due date of the tax, penalties for failure to pay the tax, make reports or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with the provisions of this subpart, when applied to the sales taxes authorized to be levied in Section 45-10-244.01, shall apply to the sales taxes authorized to be levied in Section 45-10-244.01, and all provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making quarterly reports and keeping and preserving records with respect thereto, interest after the due date of the state use tax, penalties for failure to pay the tax, make reports or otherwise to comply with the state use tax statutes, the promulgation of rules and regulations with respect to the state use tax and the administration and enforcement of the state use tax statutes, which are not inconsistent with the provisions of this subpart, when applied to the use taxes authorized to be levied in Section 45-10-244.02, shall apply to the use taxes authorized to be levied in Section 45-10-244.02. The commissioner and the State Department of Revenue shall have and exercise the same powers, duties, and obligations, with respect to the taxes herein authorized to be levied, that are imposed on the commissioner and the department by the state sales tax statutes and the state use tax statutes. All provisions of the state sales tax statutes and the state use tax statutes that are made applicable by this subpart to the taxes herein authorized to be levied and to the administration of this subpart are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-10-244.08 - Charge of State Department of Revenue: its disposition of tax proceeds.

The State Department of Revenue shall charge the county, for collecting the taxes authorized to be levied herein, the costs of the department in collecting the taxes; provided such charge shall not, in any event, exceed five percent of the total amount of the taxes collected hereunder. Such charge for collecting the taxes for the county may be deducted each month from the tax proceeds collected before the amount of the proceeds due the county for that month is certified as provided in this section. The commissioner shall pay into the State Treasury all taxes collected under this subpart, as such taxes are received by the State Department of Revenue; and on or before the first of each successive month (commencing with the month next succeeding the month in which the department makes the first collection of any of the taxes authorized to be levied hereunder) the commissioner shall certify to the state Comptroller the amount of taxes collected under the provisions of this subpart and paid into the State Treasury for the benefit of the county during the month immediately preceding the making of such certificate and shall state separately in the certificate the amount of the proceeds so collected from the taxes authorized to be levied in Section 45-10-244.01 and the amount of the proceeds so collected from the taxes authorized to be levied Section 45-10-244.02, provided, however, that before certifying the amount of taxes paid into the State Treasury for the benefit of the county during each month, the commissioner may deduct from the taxes collected hereunder in each month the charges due the department for collection of the taxes. It shall be the duty of the state Comptroller (i) to issue his or her warrant each month, payable to the county in an amount equal to the amount so certified by the commissioner as having been collected for the use of the county, and (ii) to transmit to the county, along with the warrant, a copy of the certificate by the commissioner.



Section 45-10-244.09 - Use of tax proceeds.

The proceeds of any taxes herein authorized to be levied shall be paid over by the county within 10 days after their receipt as follows:

(1) Fifty percent of the proceeds shall be paid over to the county board of education.

(2) The remaining fifty percent of the proceeds shall be paid over to the general fund of the county and used and applied for general purposes.



Section 45-10-244.10 - Effective date of levy.

If the governing body of the county elects to levy or impose any of the taxes herein authorized to be levied and imposed, it shall specify, as the effective date of any such levy, the first day of the second month following such levy.






Division 2 - 1985 Tax

Section 45-10-244.30 - Applicability.

The provisions of this subpart shall only apply to Cherokee County.



Section 45-10-244.31 - Definitions.

All words, terms, and phrases as defined in Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4, providing for the levy of a state sales tax shall, wherever used in this subpart, have the same meanings respectively ascribed to them in those sections, except where the context herein clearly indicates a different meaning. In addition, the following words, terms, and phrases where used in this subpart shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) "State sales tax statutes" means Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4, which levy a certain retail sales tax, and include all statutes, including amendments to those sections, which expressly set forth any exemptions from the computation of the tax levied by those sections and all other statutes which expressly apply to, or purport to affect, the administration of those sections and the incidence and collection of the tax imposed therein;

(2) "State sales tax" means the tax imposed by the state sales tax statutes;

(3) "Month" means the calendar month;

(4) "County" means Cherokee County.



Section 45-10-244.32 - Authorization of levy of tax.

The Cherokee County Commission is hereby authorized to levy and impose a one percent sales or gross receipts tax upon the sales of all tangible personal property sold in Cherokee County, Alabama.

There are exempted, however, from the provisions of this section and from the computation of the amount of the tax imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.



Section 45-10-244.33 - Payment of taxers herein levied; reports by taxpayers.

The sales taxes authorized to be levied in Section 45-10-244.32 shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the months in which the tax accrues. All taxes levied in this subpart shall be paid to and collected by the State Department of Revenue at the same time and along with the collection of the state sales tax. On or prior to the due dates of the tax herein levied each person subject to such tax shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all such sales and gross receipts of all such business transactions. Such report shall also include such other items of information pertinent to the tax and the amount thereof as the State Department of Revenue may require. Any person subject to the tax levied may defer reporting credit sales until after their collection, and in the event such person shall so defer reporting them, such person shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the tax due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the Cherokee County Commission, or its designated agent, at reasonable times during business hours.



Section 45-10-244.34 - Sales tax to be added to sales price or admission fee.

Each person engaging or continuing within Cherokee County in a business subject to the tax levied in Section 45-10-244.32, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the sale or admission. It shall be unlawful for any person subject to the tax levied to fail or refuse to add on the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount herein required to be so added to the sale or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the tax or any portion thereof.



Section 45-10-244.35 - Enforcement; civil suit; taxes a lien.

The tax authorized to be imposed by this subpart shall constitute a debt due Cherokee County and may be collected as provided by law. The tax, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. All of the provisions of the revenue laws of this state which apply to the enforcement of liens for license taxes due to this state shall apply fully to the collection of the tax herein levied, and the State Department of Revenue, for the use and benefit of Cherokee County shall collect such tax and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state sales tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the tax levied by this subpart, and to otherwise enforce the provisions of this subpart, including any litigation involving this subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the tax collected by it for Cherokee County.



Section 45-10-244.36 - Applicability of state sales tax statutes.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of reports and keeping and preserving records with respect thereto, penalties for failure to pay the tax, the promulgation of the rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with the provisions of this subpart when applied to the tax authorized to be levied in Section 45-10-244.32 shall apply to the county tax levied under this subpart. The State Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county tax levied under this subpart that are imposed on such commissioner and department, respectively, by the state tax statutes. All provisions of the state sales tax statutes that are made applicable by this subpart to the county tax levied under this subpart and to the administration and enforcement of this subpart are hereby incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-10-244.37 - Charge of State Department of Revenue; disposition of tax proceeds.

The State Department of Revenue shall charge Cherokee County for collecting the sales tax levied under this subpart such amount or percentage of total collections as may be agreed upon by the Commissioner of Revenue and the Cherokee County Commission, but such charge shall not, in any event, exceed 10 percent of the total amount of the sales tax collected in the county under this subpart. Such charge for collecting such sales tax may be deducted each month from the gross revenues from such sales tax before certification of the amount of the proceeds thereof due Cherokee County for that month. The Commissioner of Revenue shall pay into the State Treasury all tax collected under this subpart, as such tax is received by the Department of Revenue, and on or before the first day of each successive month (commencing with the month following the month in which the department makes the first collection hereunder) the commissioner shall certify to the state Comptroller the amount of tax collected under the provisions of this subpart and paid by him or her into the State Treasury for the benefit of Cherokee County during the month immediately preceding such certification. Provided, however, that before certifying the amount of the tax paid into the State Treasury for the benefit of Cherokee County during each month, the commissioner may deduct from the tax collected in each month the charge due the department for the collection of the tax for the county. It shall be the duty of the Comptroller to issue his or her warrant each month payable to the county treasurer of Cherokee County in his or her official capacity in an amount equal to the amount so certified by the Commissioner of Revenue as having been collected for the use of the county. All revenues arising from the taxes herein authorized to be levied shall be distributed as follows: 40 percent to the county highway department fund for roads and bridges maintenance, construction, and repair; 20 percent to volunteer fire departments for fire protection to be divided equally among all certified volunteer fire departments that are active in the Cherokee County Volunteer Fire Department Association for a minimum of one year; 20 percent for the operation and maintenance of the Cherokee County jail system; and 20 percent to the county board of education to be used for educational purposes.









Part 6 - Tax, Tobacco.

Section 45-10-245 - Imposition of tax.

(a) There is hereby imposed upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Cherokee County a county privilege, license, or excise tax in the following amounts:

(1) Nine cents ($.09) for each package of cigarettes, made of tobacco or any substitute therefor.

(2) Three cents ($.03) for each cigar of any description made of tobacco or any substitute therefor.

(3) Nine cents ($.09) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which is prepared in such a manner as to be suitable for smoking in a pipe or cigarette.

(4) Nine cents ($.09) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in subdivision (3) of this section.

(5) Nine cents ($.09) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(6) Fifteen cents ($.15) for each package of tobacco paper, both gummed and ungummed.

(b) The privilege, license, or excise tax shall be in addition to all other taxes heretofore imposed by law.

(c) Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.



Section 45-10-245.01 - Tax to be added to sales price of tobacco products.

Commencing August 1, 1989, there is levied on every person, firm, corporation, club, or association that sells or stores or receives for the purpose of distribution in Cherokee County any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and the tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products. It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Cherokee County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating any of the provisions of this section shall be guilty of a misdemeanor, and upon conviction, shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail for not more than 60 days, or by both such fine and imprisonment. Each act in violation of this section shall constitute a separate offense.



Section 45-10-245.02 - Tobacco stamps.

The tax hereby levied shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 through Section 40-25-28. The State Department of Revenue shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax. In accordance with Section 40-25-2(q), in the event the aforementioned tobacco stamps are not available, for affixing to tobacco products packages and containers, or by the authority of a duly promulgated regulation eliminating the requirement of affixing stamps, the Commissioner of Revenue may require a monthly report in lieu of stamps to report the amount of tax due. The monthly report shall be in a form approved by the Commissioner of Revenue and adopted by the Department of Revenue under the provisions of the Alabama Administrative Procedure Act, Title 41, Chapter 22.



Section 45-10-245.03 - Rules and regulations.

The State Department of Revenue is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this part. All such rules and regulations duly promulgated shall have the force and effect of law.



Section 45-10-245.04 - Application of Department of Revenue laws, rules, and regulations.

All laws and rules and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this part as fully as if set out herein.



Section 45-10-245.05 - Disposition of proceeds.

The proceeds from the tax hereby levied, less the actual costs of collection not to exceed 10 per centum, shall be paid by the State Department of Revenue into the county general fund of Cherokee County.



Section 45-10-245.06 - Construction and application.

(a) None of the provisions of this part shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(b) This part shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.









Article 25 - Utilities.



Article 26 - Zoning and Planning.

Part 1 - Wiind Energy Conversion Systems.

Section 45-10-260 - Applicability.

This part shall only apply in Cherokee County.



Section 45-10-260.01 - Definitions.

For the purposes of this part, the following words shall have the following meanings:

(1) DECIBEL. The unit of measure for sound pressure using dBA scale.

(2) FINANCIAL ASSURANCE. Any assurance provided in accordance with acceptable financial assurance instruments, which include an escrow account, performance bond, or cash.

(3) LICENSED ENGINEER. A professional engineer licensed by the State of Alabama.

(4) LOCAL GOVERNING BODY OF CHEROKEE COUNTY. The Cherokee County Commission or a city or town council of a municipality or town located in Cherokee County within whose limits a wind energy conversion system is proposed to be constructed, maintained, or operated.

(5) MANUAL AND AUTOMATIC CONTROLS. Devices that give protection to power grids and limit rotation of the blades to below the designed limits of the conversion system.

(6) WIND ENERGY CONVERSION SYSTEM or SYSTEM. Any device such as a wind charger, windmill, or wind turbine that is designed to convert wind energy to a form of usable energy for the sole purpose of resale.



Section 45-10-260.02 - Permit required.

(a) It shall be unlawful to construct, erect, install, alter, operate, or locate a wind energy conversion system in Cherokee County without first obtaining a permit from a local governing body of Cherokee County.

(b) The property upon which the wind energy conversion system is proposed to be located shall be appropriately zoned by the respective municipal council or county commission, if applicable.

(c) In the event a municipality elects to regulate wind energy conversion systems within the corporate limits of the municipality, the regulations of the municipality shall govern.



Section 45-10-260.03 - Adoption of rules, laws, or ordinances.

(a) Each local governing body of Cherokee County shall adopt rules, laws, or ordinances governing the construction, installation, and operation of a wind energy conversion system, including the permit application process as provided in Section 45-10-260.02. At a minimum, the rules, laws, or ordinances shall address the following:

(1) Submission of information in an application form requiring, at a minimum, an applicant to submit all of the following information:

a. The applicant's and property owner's name, address, and email address or telephone number.

b. A plot plan showing the location of the conversion system pole or tower, guy lines where required, guy line anchor bases, and the distance of each from all property lines.

c. A visual simulation of the proposed wind energy conversion system.

d. A reclamation plan that stipulates how the site will be restored to its natural state after it ceases to be operational.

(2) Procedures for notification to the public of the application.

(3) Conditions in the permit for all of the following:

a. Turbine types and designs.

b. Site layout and construction.

c. Operation and maintenance of the system, including the requirement to restore, to the extent possible, the area affected by the construction of the system to the natural conditions that existed immediately before construction of the system.

d. Revocation and suspension of a permit when violations of the permit or other requirements occur.

e. Payment of fees for the necessary and reasonable costs to the local governing body of Cherokee County, including a fee of one thousand dollars ($1,000) for each system, and all costs to the local governing body of Cherokee County to review the application, including any engineering fees, inspection fees, and attorney fees incurred for the duration of the permit.



Section 45-10-260.04 - Financial assurance.

(a) An applicant shall maintain financial assurance in an amount equal to the costs associated with the reclamation plan and the removal of abandoned or unused wind energy conversion systems.

(b) In addition to the financial assurance required in subsection (a), an applicant shall maintain financial assurance in the amount of one million dollars ($1,000,000) to cover any liability for damages to adjoining property and any other damages under law. The financial assurance mechanism shall remain in full force and effect during the construction phase of any and all systems covered under the permit and shall be maintained for the life of the system.



Section 45-10-260.05 - Certification, safety, and setback requirements.

(a) The safety of the design of all conversion system towers shall be certified by a licensed engineer with prior experience with wind energy conversion systems. The standard for certification shall be good engineering practices, including the requirement that the systems comply with all building and electrical codes in this state.

(b) A wind energy conversion system shall be equipped with manual and automatic overspeed controls to limit rotation of blades to a speed below the designed limits of the conversion system. A licensed engineer shall certify that the rotor and overspeed control design and fabrication conforms with good engineering practices. Any changes or alterations from the certified design shall not be permitted unless accompanied by a licensed engineer's statement of certification.

(c) All electrical compartments, storage facilities, wire conduit and interconnections with utility companies shall conform to federal, state, and local law.

Nothing in this part shall serve to alter, affect, limit, or avoid other state laws and regulations that would otherwise be applicable to the construction or operation of a wind energy conversion system, to sales therefrom, or the sale of a system, including, but not limited to, Title 37.

(d) A visible warning sign of "High Voltage" shall be placed at the base of all systems. The letters of the sign shall be a minimum of six inches in height.

(e) A tower or pole shall be unclimbable by design or protected by any of the following anti-climbing devices:

(1) Fences with locking portals at least six feet high.

(2) Anti-climbing devices 12 feet from the base of the pole.

(3) Anchor points for guy wires supporting a tower that are enclosed by a six-foot fence or located within the confines of a yard that is completely surrounded by a fence.

(f) The compatibility of the tower structure with the rotors and other components of the wind energy conversion system shall be certified by a licensed engineer.

(g) It shall be the responsibility of the property owner or the applicant to contact all federal, state, and local regulating agencies regarding additional permits necessary for the installation of wind energy conversion systems, to include, but not be limited to, the Federal Communications Commission, Federal Aviation Agency, and the Alabama Department of Transportation.

(h) A licensed engineer shall certify that the construction and installation of the wind energy conversion system meets or exceeds the manufacturer's construction and installation standards.

(i) The noise levels measured at the property line of the property on which the system has been installed shall not exceed 40 decibels.

(j) A wind energy conversion system may not encroach upon adjacent properties as determined by a measure of 2,500 feet from the center-mass base of the system to the nearest edge of the adjacent property.

(k) In addition to the requirements of subsection (j), a wind energy conversion system shall also satisfy a minimum setback for the tower that is no closer laterally than one and one-half times the height of the tower to an overhead electrical power line, excluding secondary electrical service lines or service drops, and a minimum setback from underground electrical distribution lines at least one-half times the height of the tower. Any exception to the requirements of this subsection shall be obtained from the owner or operator of the electrical towers, lines, poles, or other facilities involved.



Section 45-10-260.06 - Abandonment and removal of system or tower.

A wind energy conversion system or tower that does not operate continuously for 365 consecutive days may be deemed abandoned and shall be removed by the operator of the system. The permit holder may request that the local governing body of Cherokee County delay the designation of abandonment by submitting satisfactory proof that the system has not been abandoned and a date when the system will become operable. The decision to delay a designation of abandonment shall be at the sole discretion of the local governing body.



Section 45-10-260.07 - Construction of part.

This part shall not interfere with, abrogate, or annul any covenant or other agreement between any parties. However, if this part imposes a greater restriction upon the use of a wind energy conversion system than is imposed by another law, rule, regulation, covenant, or agreement, the more restrictive provision shall govern the wind energy conversion system.



Section 45-10-260.08 - Jurisdiction and regulation of Public Service Commission.

To the extent that any applicant or owner of a wind energy conversion system undertakes business activities that cause it to be a utility or a commission non-jurisdictional electric supplier, the applicant or owner shall be subject to the jurisdiction and regulation of the Alabama Public Service Commission in the same manner and to the same extent as any other utility or commission non-jurisdictional electric supplier.












Chapter 10A - CHEROKEE COUNTY MUNICIPALITIES.

Article 1 - Cedar Bluff.



Article 2 - Centre.

Section 45-10A-20 - Election of council members.

(a) Any law, whether special, local, or general, or municipal ordinance, to the contrary notwithstanding, pursuant to Civil Action No. 87-T-1174-N, U.S. District Court for the Middle District Northern Division Federal Court Order, the City of Centre in Cherokee County, shall not designate by place number, or by other similar method, seats for city council.

(b) The City Council of the City of Centre, Alabama, shall consist of seven members elected at large, without designated or numbered places. In the election of members of the city council, the seven candidates receiving the greatest number of votes shall be elected to the council. There shall be no run-off election and in the event of a tie vote, the winner shall be selected by a majority vote of the newly elected mayor and council.

(c) In the election for members of the city council, each qualified voter is authorized to cast as many as seven votes. Such voter may cast these seven votes naming the seven candidates; or, divided among several or more candidates, or, cumulatively all for one candidate.

(d) The requirement for office, application for candidacy, and the fees therefor shall continue to be set by resolution of the city council. It is expressly provided that all other provisions of law and ordinances relating to elections for city council members shall remain effective and except as herein provided, the office of city councilman and the operation of the governing body of Centre, Alabama, shall continue as otherwise provided by law.






Article 3 - Gaylesville.



Article 4 - Jefferson.



Article 5 - Leesburg.






Chapter 11 - CHILTON COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-11-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Chilton County local laws enacted after 1978 and all Chilton County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Boundaries.

Section 45-11-11 - Boundary line of Chilton and Bibb Counties

The boundary line between Chilton and Bibb Counties shall be as follows: Commencing at the northwest corner of Township 21 north, Range 11 east, thence east along the township line between township 21 north and township 22 north to the southeast corner of the southwest 1/4 of the southwest 1/4 of Section 33, Township 22 north, range 12 east; thence north along the east line of the west 1/2 of the west 1/2 of sections 33, 28, 21, 16, 9 and 4, township 22 north, range 12 east; sections 33, 28, 21, 16, 9 and 4, township 23 north, range 12 east; sections 33, 28, and 21 to the northeast corner of the northwest 1/4 of the southwest 1/4 of said section 21, township 24 north, range 12 east; thence west along the north line of the south 1/2 of said section 21 to the southwest corner of the northwest 1/4 of said section 21.






Part 3 - Compensation.

Section 45-11-12 - Transaction fees.

In addition to all other fees and costs provided by law, a transaction fee of five dollars and twenty-five cents ($5.25) shall be paid to the Chilton County Tax Assessor and Tax Collector or their successor office, the Judge of Probate, and the Sheriff when public business that is computer generated is transacted in the office of any of the county officers. Twenty-five cents of each transaction fee shall be used to fund animal control in Chilton County. The remainder of the transaction fees shall be collected and deposited in the county general fund for appropriation for general county purposes.









Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.



Article 4 - Business, Labor and Occupations.



Article 5 - Constables.

Section 45-11-50 - Office abolished.

In Chilton County, effective at the end of the current term of office, the office of constable provided for in each election precinct pursuant to Chapter 23, Title 36, is abolished.






Article 6 - Coroner.

Part 1 - Compensation.

Section 45-11-60 - Salary.

In Chilton County, effective beginning the next term of office, the coroner shall receive an annual salary of nine thousand two hundred eighty-two dollars ($9,282) per year, which salary shall be payable in equal monthly installments from the general fund of the county. The salary provided by this section shall be in lieu of any salary previously provided by law and shall be in lieu of any fees or allowances provided by general law.






Part 2 - Deputies.

Section 45-11-61 - Appointment of deputies.

The Coroner of Chilton County is hereby authorized to appoint one or more deputies, as he or she deems necessary, who shall hold office at the pleasure of the coroner and perform such duties, from time to time, as the coroner may direct.









Article 7 - County Commission.

Part 1 - Compensation.

Section 45-11-70 - Expense allowance.

In addition to any and all other salary, compensation, and expense allowances provided for by law, the chair and members of the County Commission of Chilton County shall each receive an additional expense allowance of one hundred dollars ($100) per month to be paid out of the county general fund.






Part 2 - Membership.

Section 45-11-71 - Composition.

Repealed by Act 2007-292, p. 523, §3, effective June 7, 2007.



Section 45-11-71.01 - Composition.

(a) This section shall apply only in Chilton County.

(b) Effective for the election of the county commission in November 2008 and thereafter, the Chilton County Commission shall be composed of five members elected from single-member districts. The member from each respective district shall be elected by the qualified electors residing within that district. The districts for the election of the commissioners in November 2008 shall be apportioned by the county commission at least 180 days prior to the last date for qualifying for the primary election and thereafter may be apportioned as provided by law.

(c) Each candidate for election shall have been a resident and qualified elector of the district he or she seeks to represent at least 180 days prior to qualifying for election and shall remain a resident of the same district during his or her tenure in office. The members of the county commission shall serve for terms of four years.

(d) The members of the county commission shall serve concurrent terms of four years, which terms shall commence in accordance with Section 11-3-1.

(e) One of the county commissioners shall serve as chair of the commission. Upon election of new commissioners under this section, the commissioners shall determine which of them will be chair. The chair will hold that position for the term or as otherwise determined by the commissioners.

(f) If the Chilton County Commission is required to reconstitute itself before the November 2008 election cycle, it shall do so in compliance with this section.









Article 8 - Courts.

Part 1 - Court Costs.

Section 45-11-80 - Additional costs and fees; Juvenile Court Services Fund; Judicial Administration Fund.

(a) In Chilton County, in addition to all other fees, there shall be taxed as costs the sum of five dollars ($5) in each civil or quasi-civil action at law, suit in equity, criminal case, quasi-criminal case, proceedings on a forfeited bail bond or proceedings on a forfeited bond given in connection with an appeal from a judgment or conviction in any inferior or municipal court of the county, in the Circuit Court of Chilton County, or the District Court of Chilton County, hereinafter filed in or arising in the Circuit Court of Chilton County, or the District Court of Chilton County, or brought by appeal, certiorari or otherwise to the Circuit Court of Chilton County, or the District Court of Chilton County, which costs shall be collected as other costs in such cases are collected by the clerk, or ex officio clerk, of the courts or the register of the Circuit Court of Chilton County, as the case may be. Such fees, when collected by the clerks or other collection officers of such court, shall be paid into the county fund to be used by the sheriff's department for salaries, equipment, and other expenses of the department.

(b)(1) In addition to all other costs and charges in circuit and district court cases in Chilton County, a fee of four dollars ($4) shall be charged and collected by the clerk of the court in all cases except small claims cases and domestic relations cases. When collected by the clerk of the court, three dollars ($3) shall be remitted monthly to the Juvenile Court Services Fund and one dollar ($1) shall be remitted monthly to the Judicial Administration Fund.

(2) A monthly supervision fee may be assessed in juvenile court cases at the discretion of the juvenile court judge. The supervision fee shall be collected by the juvenile court, through the office of the clerk of the court, and deposited in the Juvenile Court Services Fund.

(3)a. There is established a Juvenile Court Services Fund for the deposit of proceeds from three-fourths of the court costs imposed by subdivision (1). The fund shall be maintained in an interest-bearing account in a bank of known responsibility under the supervision of the Juvenile Court Judge of Chilton County.

b. The funds contained in the Juvenile Court Services Fund may be expended solely for juvenile programs and for subsistence for the juvenile court staff in the county, to aid the functions of the juvenile court, including, but not limited to, educational training for the court and staff, and for the benefit of the children of Chilton County. The funds expended shall be authorized by the Juvenile Court Judge of Chilton County.

(4)a. There is established a Judicial Administration Fund for the deposit of the proceeds from one-fourth of the court costs imposed by subdivision (1). The fund shall be maintained in an interest-bearing account in a bank of known responsibility by the resident Circuit Court Judge of Chilton County.

b. The funds contained in the Judicial Administration Fund may be expended for increasing the efficiency of judicial administration in Chilton County, including, but not limited to, training and education enhancement of judicial personnel in Chilton County. The funds expended shall be authorized by the resident Circuit Court Judge of Chilton County.

(c)(1) In addition to any court costs and fees now and hereafter authorized in Chilton County, the Chilton County Commission may impose by resolution of the commission an additional fee in an amount not to exceed twenty-five dollars ($25) to be assessed and taxed as cost on each civil case and on each criminal case, including traffic cases, but excluding small claims cases, filed in circuit court, district court, or any municipal court in Chilton County. These fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(2) The additional fees when collected by the clerks or their collection officers of the courts shall be paid into the general fund of Chilton County to be used for operation and maintenance of the new county jail including, but not limited to, the cost of salaries for employees of the sheriff at the new county jail.



Section 45-11-80.01 - Additional court costs; Public Safety Technology Fund.

(a) In all criminal, quasi-criminal, and traffic cases in district, circuit, and municipal courts in Chilton County, there shall be taxed as costs an additional ten dollars ($10) in each case. The additional court costs shall be collected in all cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The court cost assessed and collected herein shall be in addition to and not in lieu of any other fees or costs. The court costs shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonable foreseeable future.

(b) The court costs assessed by this section shall be distributed monthly to the Public Safety Technology Fund, which shall be created in the county treasury. The fund shall be administered by the District Attorney of Chilton County. The moneys disbursed from the fund may be used by the chief of police, Director of Public Safety, or sheriff of the appropriate law enforcement agency for legitimate law enforcement technology or communication purposes. The funds may not be used for salaries or employee benefits.

(c) The Public Safety Technology Fund shall be disbursed annually no later than the 15th of November of each year, expended only upon approval by the district attorney or his or her designee.

(d) The Public Safety Technology Fund will provide supplemental funding for any municipal or county law enforcement agency in Chilton County that employs a minimum of five full-time sworn law enforcement officers.

(e) The district attorney shall retain annually an administrative cost totaling 20 percent of the gross revenues of the fund for the preceding fiscal year. The district attorney shall retain 10 percent for the operation of his or her office, and he or she shall distribute the remaining 10 percent as follows: Five percent to the Chilton County Circuit Clerk's Office and five percent to be divided equally between all municipalities meeting the requirements in subsection (d) for the operation of each municipal court office.

(f) The Public Safety Technology Fund, less the 20 percent that is retained by the district attorney pursuant to subsection (e), shall be divided by the total number of full-time sworn law enforcement officers employed at each participating agency each year and that number of full-time officers shall be multiplied by the total number of gainfully employed sworn law enforcement officers at each authorized agency each year.

(g) The establishment of the Public Safety Technology Fund as provided in this section and the use of the funds shall in no way diminish or take the place of any other sources of income established for the chief of police, Director of Public Safety, or the sheriff for the operation of his or her office.






Part 2 - Probate Court.

Division 1 - Licensing Division.

Section 45-11-81 - Mail order fee for boat registration.

The Chilton County Judge of Probate shall mail forms to all registered boat owners within the county to allow boat owners to complete such application forms for ordering the annual certificate of registration and pay for any taxes and tags or decals by mail so that the tag or decal and receipts therefor may be forwarded to the owner by mail. There is hereby established a fee to be entitled "Mail Order Fee" which shall be set from time to time by the county governing body to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions.






Division 2 - Recording System.

Section 45-11-81.20 - Grantee name and address required.

(a) The Judge of Probate of Chilton County shall not receive for record or permit the recording of an instrument in which the title to real property, or of any interest therein, or lien thereon, is conveyed, granted, encumbered, assigned, or otherwise disposed of, unless such an instrument has endorsed on it, printed, typewritten or stamped thereon, the grantee's name and latest complete address.

(b) The judge of probate shall not be liable in damages or penalty for any error or mistake in the performance of the duties by this section if committed in good faith.

(c) This requirement imposed by subsection (a) shall be construed to be in addition to and supplemental to any other laws relating to the recording of any vesting instruments, conveying title or any interest to real property.



Section 45-11-81.21 - Special recording fee.

In Chilton County, a special recording fee of eight dollars ($8) shall be paid to the county and collected by the judge of probate for each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the office of the judge of probate. No instrument shall be received for record in the office of the judge of probate unless the special recording fee of eight dollars ($8) is paid. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the office of the judge of probate in the discretion of the governing body of the county. All special recording fees collected shall be deposited as follows:

(1) Six dollars ($6) shall be distributed to the credit of the probate office to be expended by the judge of probate for general office operations.

(2) Two dollars ($2) shall be distributed to the county general fund.









Part 3 - District Attorney.

Section 45-11-82 - Residential limitations on adult sex offenders.

REPEALED IN THE 2016 FIRST SPECIAL SESSION BY ACT 2016-466 EFFECTIVE AUGUST 30, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) This section shall only apply in Chilton County.

(b)(1) No adult sex offender shall establish a residence in a home or other living accommodation where another adult sex offender whose name appears on the Alabama Bureau of Investigation sex offender registry resides unless the offenders are married or the offenders are related as ancestors or descendants by blood or adoption, as brothers or sisters of the whole or half-blood or by adoption, as stepchildren or stepparents while the marriage creating the relationship exists, or as aunts, uncles, nephews, or nieces of the whole or half-blood.

(2) No adult sex offender shall establish a residence in a home or other living accommodation that is located on the same lot or piece of property as another adult sex offender whose name appears on the Alabama Bureau of Investigation sex offender registry, unless there is at least 300 feet between the residences or the offenders are married or the offenders are related by blood or adoption, as brothers or sisters, as stepchildren or stepparents while the marriage creating the relationship exists, or as aunts, uncles, nephews, or nieces of the whole or half-blood.

(c) A violation of subsection (b) shall constitute a public nuisance. The district attorney may institute a civil action in the Circuit Court of Chilton County before the resident Circuit Judge for the Nineteenth Judicial Circuit against the owner or lessor of the property on which the nuisance exists for the purpose of abatement of the nuisance. The district attorney shall have the right to reimbursement of all costs associated with the litigation of the action, to be paid by the defendant.

(d) The court, at its discretion, may assess a civil fine of not more than five thousand dollars ($5,000) nor less than five hundred dollars ($500) against the defendant for each separate civil action. The civil penalties shall be payable directly to the Office of the Circuit Clerk of Chilton County and disbursed evenly among the district attorney's office and the office of the circuit clerk.

(e) The county commission may develop and implement forms and procedures for the issuing of citations for civil violations and payment of civil penalties to implement this section.









Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Section 45-11-100 - Composition of board; elections

(a) Beginning with the election in 2006, and thereafter, the Chilton County Board of Education shall be composed of five members. Each member of the board shall reside within Chilton County during his or her entire term of office. Each member of the board shall be elected by place number by a majority of the qualified electors of the county at-large voting in the election.

(b) The appropriate election officials shall conduct elections of members of the Chilton County Board of Education in conformity with this article and members elected to the board shall take office in the same manner as currently provided by law.

(c) Subsequent elections shall be held at the same time and otherwise conducted in the same manner as currently provided.



Section 45-11-100.01 - Election by place number; staggered terms of office.

(a) Beginning with the election in 2006, and thereafter, each candidate for a position on the board shall specify the place on the board for which he or she seeks election.

(b) At the election in 2006, the member elected to Place #1 shall serve a term of two years; the members elected to Place #2 and Place #3 shall serve terms of four years; and the members elected to Place #4 and Place #5 shall serve terms of six years.

(c) Upon completion of the terms of office provided in subsection (b), and thereafter, members shall be elected to serve terms of six years as provided by general law.



Section 45-11-100.02 - Purpose and construction.

The purpose of this article is to respond to local needs that have not been substantially provided for and effectuated by general law, and this article shall be construed as supplemental to general law.



Section 45-11-100.03 - Implementation of article.

The Chilton County Commission shall take necessary steps to ensure that this article and any action taken pursuant to this article complies with the Federal Voting Rights Act of 1965, as amended, before any election is conducted pursuant to this article. If the United States Department of Justice does not approve of this article, the Chilton County Board of Education shall continue to operate as provided by law and this article shall have no further effect.






Article 11 - Elections.

Part 1 - Poll Workers.

Section 45-11-110 - Compensation.

In addition to any compensation heretofore provided by law for the poll workers in Chilton County, each poll worker shall be entitled to a twenty-two dollar ($22) per working day increase in such compensation with such increase to be paid in the usual manner from the county general fund. Provided further, that in addition to such increase, the returning officer shall receive an extra ten dollars ($10) per working day to be paid in like manner. In the event such poll workers are further compensated by the enactment of a general law providing compensation for poll workers throughout the state, the increases herein provided shall be granted only to the extent that such general law compensation for such workers fails to equal the county increases provided herein.






Part 2 - Registrars, Board of.

Section 45-11-111 - Compensation.

In Chilton County, each member of the board of registrars shall receive twenty-two dollars ($22) per day for each meeting he or she attends. The compensation shall be in addition to other salary and compensation and shall be payable out of the general fund of the county pursuant to Section 17-3-8.









Article 12 - Employees.

Section 45-11-120 - Office of county treasurer abolished, and county administrator established.

(a) In Chilton County, the office of county treasurer is hereby abolished. The county commission is hereby authorized to appoint a county administrator that shall perform all acts, duties, and functions required by law to be performed by the county treasurer.

(b) Subject to the approval of the Chilton County Commission, the county administrator shall appoint and fix the duties and compensation of a sufficient number of clerks and assistants to adequately perform the duties of the office. The acts of the chief clerks shall have the same force and legal effect as if performed by the county administrator.

(c) The Chilton County Commission shall provide the necessary offices for the county administrator and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, necessary for the efficient performance of the duties of the office.






Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Section 45-11-140 - Forest fire protection.

(a) The County Commission of Chilton County is authorized, when the need exists, to provide protection against forest fires in Chilton County by participating in the Alabama Forestry Commission's fire protection program in the manner hereinafter specified.

(b)(1) After the Chilton County Commission has determined that such a need does exist in Chilton County, the county commission may, in the manner hereinafter specified, provide for a financial charge or tax to be paid by the owners of forest lands located in Chilton County for the use of the land for timber growing purposes amounting to the whole or any part of the cost of such fire protection program, but not in excess of ten cents ($.10) per acre, provided such financial charge or tax is not greater than the benefit accruing to such forest lands due to the availability of such fire protection.

(2) "Forest lands" as used in this section, shall mean any land which supports a forest growth, or which is being used or reserved for any forest purpose. "Forest lands" as used in this section, shall not include any lands primarily used for residential purposes nor shall it include any publicly owned lands.

(c) The need for such a financial charge or tax to provide forest fire protection within the county shall be determined by the county commission after a public hearing is held thereon. Notice of such public hearing shall be given by the county commission for a period of two consecutive weeks by advertisement in a newspaper of general circulation in Chilton County. Such advertisement must indicate the date, time, and place of the hearing, the manner proposed to finance such fire protection program, and the part of the cost of such program that is proposed to be paid by the owners of forest lands. Any person owning forest land in Chilton County may appear in person or by attorney at such time and place and make defense against such financial charge or tax or the amount thereof. After such hearing the county commission shall determine whether or not a need exists for such a charge or tax; and if a need is found to exist for such financial charge or tax, the county commission shall determine the amount of such financial charge or tax and enter on the minutes of the county commission an order fixing such financial charge or tax.

(d) Any such financial charge or tax fixed as provided in subsection (c) shall be payable at the same time and in the same manner as county taxes and the owners of the forest lands, as herein defined, shall make report of same to the Tax Assessor of Chilton County at the time fixed by law for making return of the property of such property owner. Financial charges or taxes levied shall constitute a lien on the property against which they are charged or taxed. In the case of default in the payment of such financial charge or tax the land may be sold in the same manner and under the same conditions that lands are sold for the satisfaction of liens for county ad valorem taxes and redemption from such sale may be effected in the same manner as is provided by law for redemption where land is sold for nonpayment of ad valorem taxes. Provided, however, effective October 1, 1990, and each year thereafter, all property owners owning up to 50 acres of land who are exempt from the payment of state taxes because of age or a handicap are hereby exempt from the payment of the financial charge or tax provided in this section.

(e) The Tax Assessor of Chilton County shall be charged with the duties outlined in this section and shall have the authority to appoint agents and delegate authority to individuals to search out forest lands in Chilton County, determine the area and owners thereof, and report same to the Tax Assessor of Chilton County who shall be authorized, after notice to such owners by publication thereof not less than four consecutive weeks in a local newspaper of general circulation in Chilton County, Alabama, and herein before the county commission if so requested by such owners, to place the financial charge or tax against the forest lands as may be determined by the report of such agents or the determination of the county commission. The determination shall be made on or before October 1, 1990.

(f) All monies accruing to Chilton County shall be placed in the general fund of the county and shall only be spent by the county commission in participating in the Alabama Forestry Commission's forest fire protection in Chilton County. Upon being collected, said monies shall be promptly paid over to the Alabama Forestry Commission, or to such fund as may be designated by the State Forester, for use in the local forest fire protection program in the county. Any unexpended balance in such fund, at the end of any fiscal year, shall remain therein for use during the ensuing fiscal year.

(g) The County Commission of Chilton County is authorized to remove such financial charge or tax, or to raise or lower such finance charge or tax within the maximum limit stated in this section, after the county commission has determined that the financial charge or tax is no longer needed or should be raised or lowered. The county commission shall hold public hearings to determine whether or not the financial charge or tax is still needed or should be raised or lowered. Procedures for such public hearing shall be the same as those in subsection (c).






Article 15 - Gambling.



Article 16 - Government Operations.

Part 1 - Data Processing.

Section 45-11-160 - Recordkeeping and filing.

(a) The County Commission of Chilton County is hereby authorized to enter into contract for the purchase, lease, or contractual services for providing data processing, computerized services, or other modern or updated electronic based systems for bookkeeping, recording, indexing, and filing of all documents, instruments, and writings that are of record in the office of the commission, probate judge, tax assessor, and tax collector of the county. Said commission may provide for the microfilming of all records, documents, files, papers, or other writings which are required by law to be recorded in the office of the commission, probate judge, tax assessor, or tax collector and for such projective and reading equipment as may be necessary. Such microfilms or prints therefrom when duly authenticated by the commission, probate judge, tax assessor, or tax collector, as the case may be, shall have the same force and effect at law as the original record or of copies thereof when made by any other legally authorized means, and may be offered in like manner, and shall be received in evidence in any court where such original record or copy thereof made by other legally authorized means, could have been received in court.

(b) The county commission shall provide for the services, equipment, and supplies necessary to implement subsection (a) by either lease or outright purchase or by contractual services, whichever in the discretion of the county commission is deemed to be in the best interest of the county. The commission of the county shall be authorized to select the type of services to be used and to recommend and approve all contracts thereof. Because of the specialized nature of such services, all contracts therefor may be made without regard to any applicable statewide or local competitive bid law.

(c) All funds necessary and incidental for the implementation of this section shall be paid out of the General Fund of Chilton County.






Part 2 - Liability for Monetary Loss.

Section 45-11-161 - Reimbursement; duties of judge of probate and tax collector; relief from personal liability; fee for worthless instruments.

(a) The Chilton County Commission shall reimburse the office of judge of probate and tax collector or other like official charged with collecting taxes or licenses of Chilton County for any monetary loss, up to a total of two thousand five hundred dollars ($2,500), per annum, arising or caused by error if the mistake or omission was caused without the personal knowledge of the judge of probate and tax collector or other like official charged with collecting taxes or licenses; including loss arising from acceptance of worthless or forged checks, drafts, negotiable instruments, money orders, or other written orders for money or its equivalent. The reimbursement payments shall be made from the county general fund.

(b) It shall be the duty of the judge of probate and tax collector or other like official charged with collecting taxes or licenses to insure that the employees of the respective office exercise due care in performing their required duties and make a diligent effort to correct the error, mistake, or omission. The judge of probate or tax collector or other like official charged with collecting taxes or licenses shall make a good faith effort to collect the amount subject to potential loss immediately upon becoming aware of the potential loss.

(c) This section shall not apply to any deliberate misuse or misappropriation of funds by the judge of probate and tax collector or other like official charged with collecting taxes or licenses or by any clerk, or any employee of the judge of probate and tax collector or other like official charged with collecting taxes or licenses.

(d) Neither the judge of probate and tax collector or other like official charged with collecting taxes or licenses nor any official, any clerk, or any employee of the judge of probate and tax collector or other like official charged with collecting taxes or licenses, shall be personally liable for worthless checks, drafts, negotiable instruments, money orders, or other written orders for money or its equivalent, if the judge of probate and tax collector or other like official charged with collecting taxes or licenses makes a good faith effort to collect on the worthless instruments or other written orders for money.

(e) In cases arising out of acceptance of a worthless or forged check, draft, negotiable instrument, money order, or other written order for money or its equivalent the judge of probate or tax collector or other like official charged with collecting taxes or licenses may charge a fee equal to the amount allowed a merchant by general law for each worthless or forged check, instrument, or other written order for money. The proceeds thereby generated shall be deposited into the operating account of the judge of probate and tax collector or other like official charged with collecting taxes or licenses and shall be disbursed by that officer for the loss in collecting the charge.









Article 17 - Health and Environment.

Part 1 - Environment.

Section 45-11-170 - Litter.

(a) The Chilton County Commission or other like county governing body is hereby authorized to provide for printing and furnishing to the judge of probate or other officer charged with the duty of issuing privilege licenses in the county, brochures, bulletins, or signs of a type suitable for posting in business establishments within the county. Such brochures, bulletins, or signs shall inform the public that:

(1) It is unlawful to dump, deposit, place, throw, or leave refuse, paper, litter, rubbish, debris, filthy or odoriferous objects, substances, or other trash upon a state or county highway, road, or other public thoroughfare; and any person convicted thereof is punishable by fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for not less than five nor more than 90 days, or by both such fine and imprisonment.

(2) It is unlawful to place, put, throw, leave, or dump garbage, refuse, trash, bottles, broken glass, tin cans, or other debris of any kind or character whatsoever upon lands or property owned by any person other than himself or herself or his or her employer without having obtained written permission from the owner or person in possession thereof; and any person convicted thereof shall be fined not more than five hundred dollars ($500) or sentenced to hard labor for the county for not more than six months or both, in the discretion of the court.

(3) It is unlawful in Chilton County to place, put, throw, leave, or dump garbage, refuse, trash, bottles, broken glass, tin cans, or other debris of any kind or character whatsoever upon the shore or beach or edge of any public or private lake or river or stream in Chilton County; and any person convicted thereof shall be fined not more than five hundred dollars ($500) or sentenced to hard labor for the county for not more than six months or both in the discretion of the court, and ordered to clean the beach, shore, or other area.

(b) The judge of probate or other officer charged with the duty of issuing privilege licenses in Chilton County may deliver with the privilege license that he or she issues a copy of such brochures, bulletins, or signs for each place of business for which a license is issued and an urgent plea to the public to heed such laws and make every effort to maintain Chilton County's natural beauty by eliminating unsightly and unhealthy litter.

(c) Mail or other personal items bearing the name or address of the recipient or former owner thereof among refuse, garbage, waste paper, trash, litter, or other debris unlawfully placed, thrown, left, or dumped within Chilton County shall constitute prima facie evidence that the person whose name or address appears on the mail or other personal item unlawfully placed, put, threw, left, dumped, or deposited the refuse, garbage, waste paper, trash, litter, or other debris and any person, law enforcement officer, or member of the Chilton County Health Department shall have the authority to seek prosecution against such person based on such prima facie evidence.

(d) The Chilton County Commission or other like county governing body may, at its discretion by resolution, establish an agency, or appoint personnel, or both, for the primary purpose of enforcing littering laws, and all laws relating to littering in Chilton County, and such agency, or personnel, or both, shall be empowered with the authority of peace officers as defined by state law for the purpose of enforcing such laws.

(e) The Chilton County Health Department may, at its discretion, enforce littering laws, and other laws relating to littering in Chilton County, in addition to health laws and regulations governing the control and disposal of solid waste in Chilton County, and shall be empowered with the authority of peace officers as defined by state law for the purpose of enforcing such laws.






Part 2 - Health.

Section 45-11-171 - Board of Health fees.

(a)(1) The Board of Health of Chilton County may fix a schedule of fees which shall cover a portion of the cost involved in the performance of services rendered pursuant to the duties, functions, and programs required by law or by regulation or of the county or State Board of Health. Any fee schedule fixed pursuant to this section shall be effective upon approval of the County Commission of Chilton County, Alabama.

(2) Such fee schedule shall be reviewed annually by the commission which shall make appropriate adjustments as it deems they are needed.

(b) The Chilton County Board of Health is hereby authorized to promulgate rules and regulations necessary and proper for the administration of this section. Such regulations shall include, but not be limited to, the furnishing of services without charge to indigent residents, or persons of the county, and matters pertaining to payment of the fee for personal health services, permits, and inspections.

(c) All fees collected pursuant to this section are recurring and hereby appropriated or reappropriated to the county health department for the continued operation of the services and programs.









Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Part 1 - Business Licenses.

Section 45-11-200 - Renewal by mail.

In Chilton County, the judge of probate may mail an application for renewal of business licenses to those persons to whom a license has been previously issued and may require the renewal forms be returned prior to the expiration date of the license. The renewal forms may be in postcard form and contain sufficient information to adequately identify and process the renewal. The signature of the licensee and proper remittance shall constitute sufficient authority for the judge of probate to issue the license and return to the licensee by mail. There is established a fee to be entitled "Mail Order Fee," the amount of which shall be established by the county commission to pay the cost of the mailing procedure herein provided. The fee shall be collected by the judge of probate at the time of issuance and paid to the general fund of the county.






Part 2 - Noncollectible Negotiable Instruments.

Section 45-11-201 - Notice of refusal; retrieval and voiding of license; records.

(a) In Chilton County, when a negotiable instrument, such as a check or draft, given for a motor vehicle license, boat license, driver's license, privilege license, or conservation license is found to be noncollectible for any reason, the judge of probate or the tax collector, or other like official, or their designee, shall notify the maker or drawer of the negotiable instrument in writing that payment of the negotiable instrument was refused by the drawee and that if the maker or drawer does not pay the holder thereof the amount due thereon within 10 days of the mailing of the notice to the maker or drawer, then the license shall be subject to retrieval or voided by the judge of probate or tax collector, or other like official, without further notice. Written notice by regular mail to the address printed on the instrument or given by the maker or drawer at the time of issuance of the license shall be conclusively deemed sufficient and equivalent to notice having been received by the person making, drawing, uttering, or delivering the instrument.

(b) If the maker or drawer of the instrument fails to timely pay the amounts due, then the judge of probate or tax collector, or other like official, shall notify the license inspector or the sheriff who shall make a reasonable attempt to retrieve the license.

(c) In the event the license cannot be retrieved through reasonable measures, the license inspector or the sheriff shall state this fact in writing to the judge of probate or tax collector, or other like official, and the statement shall constitute authorization for the judge of probate or tax collector, or other like official, to void the license.

(d) Once the license has been voided, the judge of probate or the tax collector, or other like official, shall receive credit for the cost of the license, sales tax, and the issuance fee. The appropriate state office or offices shall mark all pertinent records pertaining to the license which has been voided accordingly and upon inquiry by any law enforcement agency or officer shall notify the agency or officer that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.

(e) The provisions of this section are supplemental and cumulative to existing law and the remedies provided in this section are in addition to any other criminal or civil penalty provided by law for the negotiating of worthless negotiable instruments.

(f) In addition to any other applicable immunity protections, the judge of probate or the tax collector, or other like official, or any of their employees, agents, or assignees who comply with this section shall be immune from civil or criminal liability for all actions taken pursuant to this section.









Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-11-230 - Expense allowance; salary.

(a) The sheriff shall receive, in addition to his or her present compensation, an expense allowance of two thousand four hundred dollars ($2,400.00) per annum which shall be paid each month from the funds of Chilton County, Alabama. In the event the sheriff is required to use his or her personal automobile in the performance of his or her duties as Sheriff of Chilton County, Alabama, he or she shall be compensated in the sum of not less than twenty cents ($.20) per mile for each mile traveled in the performance of his or her duties.

(b)(1) Commencing August 1, 1995, the Sheriff of Chilton County shall be entitled to an additional expense allowance in the amount of fifteen thousand dollars ($15,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent Sheriff of Chilton County, the annual salary for the Sheriff of Chilton County shall be increased by fifteen thousand dollars ($15,000) per annum, payable in equal monthly installments from the general fund of the county and at that time subdivision (1) shall become null and void.

(3) The expense allowance and salary increase provided in this subsection shall be inoperative if the sheriff receives an additional expense allowance or salary increase pursuant to general law during the current term of office or effective upon the beginning of the next term of office which is equal to or greater than the amount provided by this subsection.






Part 2 - Employees.

Division 1 - Civil Service System.

Section 45-11-231 - Applicability - Locality.

This subpart shall apply only in Chilton County.



Section 45-11-231.01 - Definitions.

As used in this subpart, the following words have the following meanings:

(1) BOARD. The merit system board created by this subpart.

(2) COUNTY. Chilton County.

(3) EMPLOYEE. Any law enforcement officer, radio operator, jailer, and law enforcement support personnel, not excepted by Section 45-11-231.02, who is employed by the sheriff.

(4) MERIT EMPLOYEE. Any employee who shall have completed one year of probationary employment.



Section 45-11-231.02 - Applicability - Law enforcement personnel.

This subpart applies to all law enforcement officials and employees employed by the office of Sheriff of Chilton County except the chief deputy.



Section 45-11-231.03 - Merit system rules and regulations; removal for cause.

All employees to whom this subpart applies shall be governed by merit system rules and regulations governing dismissals, suspensions, lay-offs, and terminations, adopted and administered by the board. Presently employed persons shall remain in their respective employments, but nothing herein shall be construed to prevent or preclude the removal of an employee for cause as provided herein.



Section 45-11-231.04 - Merit system board - Creation; composition; oath.

(a) There is created a merit system board for the office of the Sheriff of Chilton County, which shall become effective February 27, 2002, and shall be composed of three members appointed as follows:

(1) One member appointed by the Chilton County Commission.

(2) One member appointed by the Chilton County Sheriff.

(3) One member appointed by agreement of the Chilton County Commission and the Chilton County Sheriff.

(b) The original members shall serve for terms of one, two, and four years, as determined by the drawing of lots. Thereafter, all members shall serve for a period of four years. No person shall be appointed to the board unless he or she is a resident and qualified elector of Chilton County and over the age of 21 years.

(c) Members of the board shall take the constitutional oath of office, which shall be filed in the office of the probate judge. Vacancies on the board shall be filled for the unexpired term of the vacant position in the same manner as original appointments. The members of the board shall elect a chair and secretary from among their members. Any member of the board who becomes a candidate for, or is elected or appointed to, another public office of profit must vacate his or her office as a member of the board. No board member shall be an elected official, appointed employee, or employee of the county or any municipal government.

(d) Each member of the board shall serve without pay.



Section 45-11-231.05 - Merit system board - Meetings.

(a) The board shall fix the times for its regular meetings and it may hold special, adjourned, or called meetings at any time. A majority of the members of the board shall constitute a quorum for the transaction of business. All meetings of the board shall be held in the Chilton County Courthouse. The board may prescribe rules governing its procedure provided the rules are not inconsistent with this subpart.

(b) The board shall keep minutes of its meetings and a record of all business transacted by it. Its records, except those which the rules of the board require to be held confidential for reasons of public policy, shall be open for inspection by any resident of the county at all reasonable times.

(Act 2002-90, p. 270, §6.)



Section 45-11-231.06 - County commission to furnish supplies, personnel, storage facilities, etc.

The Chilton County Commission shall provide the board with materials and secretarial help when needed during meetings and shall assign an area from time to time for the board meetings. It shall also provide filing cabinets and storage space for the board and shall pay all expenses incurred by the board from the general fund of the county, when a claim therefor is submitted and approved by the Chilton County Commission.



Section 45-11-231.07 - Probationary employment.

All appointments of employees to which this subpart applies, other than temporary appointments, shall be probationary for one year from the date of appointment. A probationary employee may be discharged by the sheriff at his or her pleasure at any time before the expiration of one year from his or her appointment. After the employee has served for one year in the position to which he or she was originally appointed or employed, the employee shall become a merit employee.



Section 45-11-231.08 - Chief deputy sheriff.

Whenever a new sheriff is elected or appointed, he or she may appoint any person as his or her chief deputy sheriff, provided the person meets the minimum standards for law enforcement officers as prescribed by the general laws of the state. The person holding the position of chief deputy sheriff immediately preceding the appointment of a chief deputy may be terminated without benefit of the provisions of this subpart.



Section 45-11-231.09 - Suspension of merit employees.

The sheriff may suspend, without pay, a merit employee for any personal misconduct or fact affecting or concerning his or her fitness or ability to perform his or her duties in the public interest. In the event a merit employee is suspended without pay for more than 10 days in any one year, he or she shall be entitled to a public hearing by the board upon written demand filed within five days from the date of the order of suspension. If, after hearing, the board determines that the action of the appointing authority was not with good cause, the suspension shall be revoked.



Section 45-11-231.10 - Removal, discharge, or demotion of merit employees; proceedings before board; appeal.

(a) The sheriff may remove, discharge, or demote any merit employee who is directly under the sheriff, provided that within five days a report in writing of the action is made to the board, giving the reason for the removal, discharge, or demotion. The employee shall have 10 days within which to appeal to the board from the time of his or her notification of removal, discharge, or demotion. If an appeal is filed, the board shall thereupon order the charges or complaint to be filed forthwith in writing, if not already filed, and shall hold a hearing de novo on the charges. No merit employee shall be removed, discharged, or demoted except for some personal misconduct or fact rendering his or her further tenure harmful to the public interest, or for some cause affecting or concerning his or her fitness or ability. If the employee's removal, discharge, or demotion is appealed to the board, then the same will become final only upon affirmation by the board after a hearing where the employee has been given an opportunity to face his or her accusers and be heard in his or her own defense. Pending a hearing, the affected employee may be suspended and after the hearing the board may order the employee reinstated, demoted, removed, discharged, or suspended, or take any other disciplinary action as in their judgment is warranted by the evidence and under the law. In all cases, the decision of the board shall be reduced to writing and entered in the record of the case and shall include the board's findings of facts upon which its decision is based.

(b) The board may administer oaths, take depositions, certify official acts, and issue subpoenas to compel the attendance of witnesses and production of papers necessary as evidence in connection with any hearing, investigation, or proceeding within the purview of this subpart. The sheriff or some other law enforcement officer of the county shall serve all processes of the board. In the case a person refuses to obey a subpoena, the board may invoke the aid of the Circuit Court of Chilton County, to order that the testimony or evidence be produced. Upon proper showing, the court shall issue a subpoena or order requiring the person to appear before the board and produce all evidence and give all testimony relating to the matter in issue. A person who fails to obey a subpoena or order may be punished by the court for contempt. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the Circuit Court of Chilton County, and the fees shall be paid from the treasury or the county in a case involving an employee of the sheriff's department.

(c) In all proceedings before the board, the board may employ an attorney to appear before the board and prosecute all charges instituted by the sheriff when requested or directed to do so and to give any legal advice and legal assistance to the board as may be requested. The County Attorney of Chilton County or the attorney for the appointing authority that is removing, discharging, demoting, or firing the employee may serve in this capacity.

(d) Any person aggrieved by a decision of the board may appeal that decision to the Circuit Court of Chilton County within 30 days from the rendition of the decision by the board. Review by the circuit court shall be without a jury and be confined to the record and a determination of the questions of law presented. The board's findings of fact shall be final and conclusive.



Section 45-11-231.11 - Political activities.

Each employee may exercise his or her right as a citizen to express his or her opinion and to cast his or her vote. No employee shall receive any appointment or advancement as a reward for his or her support of a candidate for office of a political party nor shall he or she be dismissed, suspended, or reduced in rank or pay as punishment for his or her failure to support any candidate for political office.



Section 45-11-231.12 - Violations.

Any merit employee who willfully violates any provision of this subpart, or any rule or regulation issued in pursuance hereof, shall be dismissed from service under the system and shall not be appointed or reemployed for two years.



Section 45-11-231.13 - Applicability - Effective date.

All employees to which this subpart applies shall be covered by the merit system by February 27, 2003.






Division 2 - Deputies.

Section 45-11-231.40 - Hiring of additional deputies authorized.

In Chilton County, the sheriff shall have the authority to hire and maintain additional deputies under the comprehensive employment and training programs. No county funds shall be expended for this purpose.









Part 3 - Pistol Permits.

Section 45-11-232 - Issuance; fee; Sheriff's Fund.

(a) In Chilton County the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twenty dollars ($20) which shall be collected by the sheriff.

(b) Two dollars ($2) of each fee collected under subsection (a) shall be paid into the county treasury and the remaining eighteen dollars ($18) of each fee shall be deposited by the Sheriff of Chilton County, in any bank located in Chilton County, into a fund known as the Sheriff's Fund.

(c) The Sheriff's Fund provided for in subsection (b) shall be drawn upon by the Sheriff of Chilton County or his or her appointed agent and shall be used exclusively for law enforcement purposes and in the discharge of the sheriff's office as he or she sees fit.

(d) The establishment of the Sheriff's Fund as provided in this section and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of his or her office.






Part 4 - Service of Process.

Section 45-11-233 - Methods of service.

(a) Notices of the requirement of the attendance of jury service in the Circuit Court of Chilton County may be served by first class mail, or may be served as provided by Section 12-17-73. If, in the discretion of the sheriff, the service is made by first class mail, such service shall be made as follows: It shall be the duty of the sheriff to enclose the summons in an envelope addressed to the person to be served and place all necessary postage and a return address thereon with notice to the postal authorities not to forward outside of the county. In the event said jury summons is returned to the sheriff by the United States Postal Service without delivery, the summons shall be made by the sheriff returned NOT FOUND. All jury summons not returned by the United States Postal Service shall be considered for all purposes as sufficient personal and legal service. The provisions of this section in reference to service by mail, however, shall not apply to jury summons returnable before the court instanter, but such summons shall be served only as provided by Section 12-17-73.

(b) Subpoenas requiring the attendance of witnesses in any civil, criminal, equity, or other case or proceeding in the county, or before the grand jury of the county may be served by the sheriff or constable personally or by leaving a copy thereof at the place of residence of the witness, or the sheriff may serve the same by placing a copy thereof in the United States mail, enclosing the subpoena in an envelope properly stamped and addressed to the person or witness to be served. Upon service by the sheriff upon any witness or person by any one of the foregoing methods, the sheriff shall immediately mark the process executed. If the subpoena so mailed is not delivered to the addressee but is returned to the sheriff by the United States Postal Service, then the sheriff shall immediately make a diligent effort to serve the subpoena either personally or by leaving a copy thereof at the place of residence of the witness.

(c) Anything to the contrary notwithstanding in subsection (b), any judge having jurisdiction of the proceeding or case may, on motion of any party or on the court's own motion, order any particular subpoena or the subpoenas in any case or proceeding to be served personally or by leaving a copy thereof at the place of residence of the witness or person or by United States registered or certified mail.






Part 5 - Jails.

Section 45-11-234 - Operation of jail store; inmate telephone service; Sheriff's Law Enforcement Fund.

(a) The Sheriff of Chilton County, or the authorized agent of the sheriff, may operate a jail store and an inmate telephone system for prisoners within the confines of the county jail.

(b)(1) The sheriff shall establish and maintain a Sheriff's Law Enforcement Fund in a bank located in Chilton County selected by the sheriff. All proceeds collected under this section shall be deposited by the sheriff into the Sheriff's Law Enforcement Fund. All jail store and telephone system transactions shall be accounted for in the fund.

(2) The sheriff shall keep an account of all jail store sales and telephone usage fees and transactions of the Sheriff's Law Enforcement Fund for annual audit by the Department of Examiners of Public Accounts. The jail store account and Sheriff's Law Enforcement Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store and the telephone system shall be expended at the discretion of the sheriff for law enforcement purposes in the interest of the public as the sheriff sees fit.

(d) The establishment of the Sheriff's Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the jail.

(e) Any actions relating to the operation of a jail store or the inmate telephone system in the county jail prior to April 30, 2009, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store or the inmate telephone system in the county jail prior to April 30, 2009, shall be deposited into the Sheriff's Law Enforcement Fund created by this section.









Article 24 - Taxation.

Part 1 - General Provisions.

Division 1 - Compensation.

Section 45-11-240 - Compensation of tax assessor and tax collector.

(a)(1) The following officers of Chilton County shall, commencing at their next term of office, be entitled to receive compensation as follows:

a. The tax assessor, an annual salary of twenty-two thousand dollars ($22,000).

b. The tax collector, an annual salary of twenty-two thousand dollars ($22,000).

(2) Such salaries shall be paid in lieu of all other compensation heretofore provided by law, and shall be paid in equal monthly installments out of the general fund in the county treasury.

(b) The Tax Collector of Chilton County is hereby entitled to receive an additional expense allowance in the amount of two hundred dollars ($200) per month. The expense allowance shall be in addition to any and all other compensation and expenses heretofore provided by law and shall be payable out of the county general fund in the same manner as other expense allowances are paid.






Division 2 - License Division.

Section 45-11-240.20 - Creation; offices, supplies, personnel; powers and duties.

(a) There is hereby created within the tax collector's office of Chilton County a license division. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationery forms and supplies as are furnished pursuant to law by the State Department of Finance or the state Comptroller. The county commission shall insure the tax collector has sufficient help and shall provide such clerks and other assistants for the tax collector as shall be necessary from time to time for the proper and efficient performance of the duties of his or her office. The tax collector shall have authority to employ such clerks, and other assistants, and to fix their compensation; however, the number and compensation of such clerks and other assistants shall be subject to the approval of the county commission. The compensation of the clerks and assistants shall be paid monthly out of the general fund of the county in the same manner as other county employees are paid.

(b) The tax collector shall perform all duties relating to the assessment and collection of taxes on motor vehicles in the county and issue applications for certificates of title on vehicles, which have heretofore been performed by the tax assessor and the probate judge. The Tax Assessor and the Probate Judge of Chilton County are hereby relieved of all duties and responsibilities relative to the assessment and collection of taxes on such motor vehicles. The tax collector shall receive the commissions and fees now allowed the tax assessor and probate judge for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting of such tax shall be made at the same time as other reports and remittances are now made.

(c) The tax collector shall keep at all times an accurate record of all licenses received by him or her from the state Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. He or she shall report to the state Comptroller at the same time and in the same manner that other license issuers are required to do under general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that other license issuers are required to account for by law.

(d) The tax collector shall be entitled to charge and collect the same fees that are provided for by law. All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake or fact of law shall be made under the conditions and in the manner prescribed by general law.

(e) To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the tax collector until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the tax collector. Every person, firm or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the tax collector who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this section.

(f) Before any vehicle can be assessed, the tax collector shall be furnished the tag number presently on the vehicle unless such vehicle is new, in which case the tax collector shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the tax collector shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle will be presumed to have been in the state the entire year for which taxes are being assessed.

(g) The tax collector may, at his or her discretion, mail a notice or an application for renewal of licenses to whom such license has been previously issued. Such notice or renewal forms may be in postcard form and with sufficient information thereon to adequately identify and process such renewal. In the event of a mail order system, the signature of the licensee thereon and proper remittance shall constitute sufficient authority for the tax collector to issue such license and return to the licensee by mail. There is hereby established a fee to be entitled "Mail Order Fee" which shall be set from time to time by the county governing body to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the tax collector at the time of issuance and paid over to the general fund of the county as are other fees and commissions.






Division 3 - Revenue Commissioner.

Section 45-11-240.30 - Applicability; purpose.

This subpart shall apply only in Chilton County.

The purpose of this subpart is to conserve revenue and promote the public convenience in the county by consolidating the office of tax assessor and the office of tax collector into one county office designated as the office of county revenue commissioner.



Section 45-11-240.31 - Office established; election.

At the expiration of the term of office of the tax assessor and the office of the tax collector of the county following August 1, 2008, or if a vacancy occurs in either office, then immediately upon the occurrence of the vacancy, the office of county revenue commissioner shall be established. If the office of county revenue commissioner is established upon the occurrence of a vacancy in either the office of tax assessor or the office of tax collector, the tax assessor or the tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term of office for which he or she was elected. The county revenue commissioner shall be elected at the general election in 2014 and every six years thereafter and shall serve for a term of office of six years. The county revenue commissioner first elected shall take office on October 1, 2015.



Section 45-11-240.32 - Duties of commissioner.

The county revenue commissioner shall perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county. The official acts of the employees of the county revenue commissioner shall have the same force and legal effect as if performed by the county revenue commissioner.



Section 45-11-240.33 - Oath of office; bond.

Before entering the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed in Section 279 of the Constitution of Alabama of 1901, now appearing as Section 279 of the Official Recompilation of the Constitution of Alabama of 1901, as amended, and execute a bond in a sum fixed by the county commission secured by a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond shall be paid out of the general fund of the county on warrant of the county commission and shall be a preferred claim against the county.



Section 45-11-240.34 - Compensation.

The county revenue commissioner shall receive a salary of not less than the minimum salary provided by Section 40-6A-2, payable in the manner prescribed by that section. The exact amount of the salary of the county revenue commissioner shall be set by resolution of the county commission prior to the county revenue commissioner taking office.



Section 45-11-240.35 - Offices of tax assessor and tax collector abolished.

The offices of tax assessor and tax collector are abolished effective September 30, 2015, or on such earlier date as prescribed in this subpart if a vacancy occurs in the office of tax assessor or tax collector.



Section 45-11-240.36 - Assumption of office by tax assessor or tax collector.

If either the office of tax assessor or the office of tax collector becomes vacant before the expiration of the term of office and before the time of the election provided by this subpart, the remaining officer shall serve in an acting capacity for the vacant office without additional compensation until the remaining provisions of this subpart become operative or have no further effect. If this subpart becomes operative, the remaining officer shall be the county revenue commissioner for the remainder of the term for which he or she was elected.



Section 45-11-240.37 - Performance of duties regarding real estate sales for failure to pay taxes and subsequent redemptions.

(a) This section shall apply only in Chilton County.

(b) All duties, responsibilities, and liabilities regarding real property sales for failure to pay taxes and subsequent redemption heretofore performed by the judge of probate shall be transferred to and shall be performed by the revenue commissioner.









Part 2 - Tax, Ad Valorem.

Division 1 - Law Enforcement, Public Health, and Other County Purposes.

Section 45-11-242 - Levy and collection of tax; disposition of funds.

(a) In Chilton County, in addition to any and all other taxes heretofore or hereafter levied, the Chilton County Commission is hereby authorized to levy an ad valorem tax, not to exceed five mills, on each dollar of taxable property effective upon ratification by the qualified electors, at a referendum called for the purpose, within 90 days after June 11, 1987.

(b) The county commission shall collect the ad valorem taxes in the same manner and at the same period, as are all other existing ad valorem taxes, on a pro rata basis of the period the tax has been effective on October 1, 1987, and then each year thereafter.

(c) The county commission shall deposit the net tax revenues in the county general fund with one mill earmarked for law enforcement within the county. One-half mill shall be earmarked for the purposes of public health, indigent health care, and disease prevention. One-half mill shall be earmarked for emergency medical services and shall be divided equally among the rescue units in Chilton County. The remaining net revenues generated by this section shall be earmarked for the construction, operation, and maintenance of roads and bridges within the county. The rate of millage shall be set by the Chilton County Commission.

(d) The provisions of this section are passed pursuant to the provisions of Amendment No. 373 of the Constitution of Alabama of 1901, which provides on and after October 1, 1979, any county, municipality, or other taxing authority may at any time increase the rate at which any ad valorem tax is levied above the limit otherwise provided in the constitution; provided, however, that the proposed increase to be made pursuant to this section shall have been: (1) proposed by the governing body of the taxing authority after a public hearing on such proposal; (2) thereafter approved by an act of the Legislature; and (3) subsequently approved by a majority vote of the qualified electors residing in the taxing authority who vote on the proposal at a special election called and held in accordance with the law governing special elections.

(e) Immediately, upon the levy of the ad valorem tax authorized by subsection (a), the county commission shall simultaneously rescind the current ad valorem millage tax rate designated for public hospitals and indigent health care imposed pursuant to Amendment 72 and Amendment 125 to the Constitution of Alabama of 1901, as amended; otherwise no constitutional amendment, nor any laws or parts of laws relating to Chilton County and ad valorem taxes, or ad valorem taxes authorized by general law shall be construed to be rescinded or repealed in whole or in part.






Division 2 - Trade School and Rural and Industrial Development.

Section 45-11-242.20 - Continuation of existing tax.

(a) Chilton County presently levies and collects a special tax for a trade school and rural and industrial development in the county at a rate of thirty cents ($.30) on each one hundred dollars (three mills on each dollar) of assessed value pursuant to an election held in the county on December 4, 1984. That tax will expire on December 31, 2004. Pursuant to a resolution adopted by the county commission in accordance with Amendment No. 373, the county proposes to continue the rate at which it may levy and collect the special tax to a maximum rate, for any tax year, which is equal to thirty cents ($.30) on each one hundred dollars (three mills on each dollar) of assessed value, until December 31, 2024.

(b) Pursuant to subsection (f) of Amendment No. 373 and a resolution adopted by the county commission after a public hearing, the county commission may continue to levy the special tax to a maximum rate, for any tax year, which is equal to thirty cents ($.30) on each one hundred dollars (three mills on each dollar) of assessed value, until December 31, 2024.



Section 45-11-243 - Levy of tax; disposition of funds.

(a) This section shall be applicable only to Chilton County.

(b) There is levied and imposed, in addition to all other taxes of every kind now imposed by law, a privilege or license tax upon every person, firm, or corporation engaging in the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, in an amount of three percent of the charge for the room, rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in the room; provided, however, that there is exempted from the tax levied under this section any rentals or services taxed under Division 1 of Article 1 of Chapter 23 of Title 40. The tax shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place

(c) The tax herein levied shall be collected in a manner determined by the county commission and the net proceeds from the tax, less a reasonable cost of collection, shall be paid into the Chilton County General Fund to be expended as are other county funds.









Part 3 - Sales and Use Tax for Hospital.

Section 45-11-244 - Applicability.

This part shall only apply to Chilton County.



Section 45-11-244.01 - Definitions.

(a) The following words, terms, and phrases where used in this part shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) CODE. The Code of Alabama 1975, as amended.

(2) COMMISSIONER. The Commissioner of Revenue of the state.

(3) COUNTY. Chilton County in the state.

(4) PUBLIC HOSPITAL CORPORATION. The Chilton County Health Care Authority, or any successor thereto, or any other public corporation heretofore or hereafter organized for hospital purposes in the county under any general law heretofore or hereafter enacted by the Legislature.

(5) STATE. The State of Alabama.

(6) STATE DEPARTMENT OF REVENUE. The Department of Revenue of the state.

(7) STATE SALES TAX. The tax or taxes imposed by the state sales tax statutes.

(8) STATE SALES TAX STATUTES. Division 1 of Article 1 of Chapter 23 of Title 40, including all other statutes of the state which expressly set forth any exemptions from the computation of the taxes levied in Division 1 and all other statutes which expressly apply to, or purport to affect, the administration of Division 1 and the incidence and collection of the taxes imposed therein.

(9) STATE USE TAX. The tax or taxes imposed by the state use tax statutes.

(10) STATE USE TAX STATUTES. Article 2 of Chapter 23 of Title 40, including all other statutes of the state which expressly set forth any exemptions from the computation of the tax levied in Article 2 and all other statutes of the state which expressly apply to, or purport to affect, the administration of Article 2 and the incidence and collection of the taxes imposed therein.

(b) Except where another meaning is clearly indicated by the context, all definitions set forth in the state sales tax statutes and the state use tax statutes shall be effective as definitions of the words, terms, and phrases used in this part. All words, terms, and phrases used herein, other than those hereinabove specifically defined, shall have the respective meanings ascribed to them in the state sales tax statutes and the state use tax statutes and shall have the same scope and effect that the same words, terms, and phrases have where used in the state sales tax statutes and the state use tax statutes.



Section 45-11-244.02 - Authorization of levy of sales tax.

(a) The governing body of the county is authorized to levy and impose in the county, in addition to all other taxes of every kind now imposed by law, and to collect as herein provided, a privilege or license tax against the person on account of the business activities and in the amount to be determined by the application of rates against gross sales, or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation, (including the State of Alabama, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether such institutions be denominational, state, county, or municipal institutions, and any association or other agency or instrumentality of such institutions) engaged, or continuing within the county in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character, (not including, however, bonds or other evidences of debts or stocks, nor sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, barges, ships, and other watercraft, and commercial fishing vessels of over five tons displacement as registered with the United States Coast Guard and licensed by the State of Alabama Department of Conservation and Natural Resources), an amount equal to one percent of the gross proceeds of sales of the business except where a different amount is expressly provided herein. Provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of the business at the rates specified, when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as retailer on the gross sales of the business.

Where any used part including tires of an automotive vehicle or a truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or rebuilt part or tire, the tax levied herein shall be paid on the net difference, that is, the price of the new or used part or tire sold less the credit for the used part or tire taken in trade, provided, however, this provision shall not be construed to include batteries.

(2) Upon every person, firm, or corporation engaged, or continuing within the county, in the business of conducting or operating places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theaters, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games, (including athletic contests, conducted by or under the auspices of any educational institution within the county, or any athletic association thereof, or other association whether the institution or association be a denominational, a state, or county, or a municipal institution or association or a state, county, or city school, or other institution, association, or school), skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description within the county, an amount equal to one percent of the gross receipts of any such business. Provided, however, notwithstanding any language to the contrary in the prior portion of this subdivision, the tax provisions so specified shall not apply to any athletic event conducted by a public or nonpublic primary or secondary school or any athletic event conducted by or under the auspices of the Alabama High School Athletic Association. The tax amount which would have been collected pursuant to this subdivision shall continue to be collected by the public or nonpublic primary or secondary school, but shall be retained by the school which collected it and shall be used by the school for school purposes.

(3) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, an amount equal to one-half percent of the gross proceeds of the sale of such machines. The term "machines," as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of the machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of the machines and which are necessary to the operation of such machines and are customarily so used.

(4) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any automotive vehicle or truck trailer, semitrailer, or house trailer, or mobile home set-up materials and supplies including but not limited to steps, blocks, anchoring, cable pipes, and any other materials pertaining thereto an amount equal to one-half percent of the gross proceeds of sale of the automotive vehicle or truck trailer, semitrailer, or house trailer, or mobile home set-up materials and supplies; provided, however, where a person subject to the tax provided for in this subdivision withdraws from his or her stock in trade any automotive vehicle or truck trailer, semitrailer, or house trailer for use by him or her or by his or her employee or agent in the operation of the business, there shall be paid, in lieu of the tax levied herein, a fee of five dollars ($5) per year or part thereof during which such automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of such person. Each year or part thereof shall begin with the day or anniversary date, as the case may be, of such withdrawal and shall run for the 12 succeeding months or part thereof during which such automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of such person. Where any used automotive vehicle or truck trailer, semitrailer, or house trailer is taken in trade or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(5) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products, and substitutes therefor, there is levied a tax equal to one percent of the cost of the food, food products, and beverages sold through the machines, which cost for the purpose of this subdivision shall be the gross proceeds of sales of the business.

(6) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock or poultry on farms, and the parts of such machines, machinery, or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, an amount equal to one-half percent of the gross proceeds of the sale thereof; provided, that the one-half percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities.

Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(b) There are exempted, however, from this section and from the computation of the amount of the tax authorized to be imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.



Section 45-11-244.03 - Authorization of levy of use tax.

(a) The governing body of the county is hereby authorized to levy and impose excise taxes on the storage, use, or other consumption of property in the county as hereinafter provided in this section:

(1) On the storage, use, or other consumption in the county of tangible personal property, not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, other watercraft and commercial fishing vessels of over five tons load displacement as registered with the United States Coast Guard and licensed by the State of Alabama Department of Conservation and Natural Resources, purchased at retail on or after the effective date of such tax, for storage, use, or other consumption in the county at the rate of one percent of the sales price of such property or the amount of tax collected by the seller, whichever is greater, except as provided in subdivisions (2), (3), and (4) of this subsection.

(2) On the storage, use, or other consumption in the county of any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, purchased at retail on or after the effective date of such tax, at the rate of one-half percent of the sales price of any such machine or the amount of tax collected by the seller, whichever is greater; provided, that the term "machine," as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(3) On the storage, use, or other consumption in the county of any automotive vehicle or truck trailer, semitrailer or house trailer, and mobile home set-up materials and supplies including but not limited to steps, blocks, anchoring, cable pipes, and any other materials pertaining thereto, purchased at retail on or after the effective date of such tax, for storage, use, or other consumption in the county at the rate of one-half percent of the sales price of such automotive vehicle, truck trailer, semitrailer or house trailer, and mobile home set-up materials and supplies as specified above, or the amount of tax collected by the seller, whichever is greater. Where any used automotive vehicle or truck trailer, semitrailer or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(4) On the storage, use, or other consumption in the county of any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry, or farms, and the parts of such machines, machinery, or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, which is purchased at retail after the effective date of the tax, for storage, use, or other consumption in the county, at the rate of one-half percent of the sales price of such property or the amount of tax collected by the seller, whichever is greater. Provided, however, that the one-half percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use except farm trailers used primarily in the production and harvesting of agricultural commodities.

(b) There are exempted from the provisions of this section, and from the taxes authorized to be imposed by this section, the storage, use, or other consumption of property the storage, use, or other consumption of which is presently exempted under the state use tax statutes from the state use tax. Subject to those exemptions, every person storing or using or otherwise consuming in the county tangible personal property purchased at retail on or after the effective date of any such taxes imposed pursuant to the authorization contained in this section shall be liable for the taxes so imposed, and the liability shall not be extinguished until the tax has been paid by such person; provided, however, that a receipt from a retailer maintaining a place of business in the county given to the purchaser or other receipt or documentation regarding payment of tax permitted under applicable rules and regulations, shall be sufficient to relieve the purchaser from further liability for tax to which such receipt or documentation may refer.



Section 45-11-244.04 - Sales tax to be added to sales price.

Each person engaging or continuing within the county in a business subject to the sales tax authorized to be levied in Section 45-11-244.02 shall add to the sales price and collect from the purchaser the amount due by the taxpayer on account of the tax. It shall be unlawful for any person subject to the sales tax authorized to be levied in Section 45-11-244.02 to fail or refuse to add to the sales price and to collect from the purchaser the amount herein required to be so added to the sales price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the tax or any portion thereof.



Section 45-11-244.05 - Collection of taxes.

(a) The governing body of the county shall administer and collect the taxes herein authorized to be levied and collected, or shall cause such taxes to be administered and collected by the State Department of Revenue or a private collection agency at the same time and in the same manner as the state sales tax and state use tax are collected, pursuant to, and in accordance with, the applicable provisions of Sections 11-3-11.2 and 11-3-11.3. Without limiting the generality of the foregoing, the governing body of the county or other collection agency shall have the same rights, remedies, power, and authority, including the right to adopt and implement the same procedures, as would be available to the State Department of Revenue if the taxes herein authorized were being administered, enforced, and collected by the State Department of Revenue. The governing body of the county may retain or may pay to the State Department of Revenue or a private collection agency, as its fee for the cost of collecting such taxes, an amount not to exceed five percent of the proceeds of such taxes so collected; provided, if the governing body of the county or the State Department of Revenue shall administer and collect the taxes the amount retained by the governing body or paid to the State Department of Revenue shall not exceed the actual cost of collection, whichever is less.

(b) With respect to the taxes herein authorized to be levied and imposed by it, the county shall be deemed to be a self-administered county, as that term is defined in Section 40-2A-3.



Section 45-11-244.06 - Referendum authorized.

The governing body of the county may call an advisory countywide referendum election on the question of whether or not the qualified electors of the county support or oppose the governing body levying the additional sales and use taxes authorized in this part. All costs of the advisory referendum, including, but not limited to, the cost of publishing the notice and of furnishing ballots or renting voting machines, shall be paid by the county. The governing body of the county shall not be bound by the results of any such advisory referendum and may in its sole discretion determine to levy or not levy the taxes authorized in this part.



Section 45-11-244.07 - Enforcement; civil suit; taxes a lien.

The taxes authorized to be levied pursuant to this part shall constitute a debt due the county and may be collected by civil suit, in addition to all other methods provided by law and in this part. The taxes, together with any interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All the provisions of the revenue laws of the state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the taxes herein authorized to be levied. The governing body of the county, the State Department of Revenue, or private collection agency, as determined by the governing body, shall collect the taxes, and enforce this part, and the governing body of the county or any private collection agency collecting such taxes shall have and exercise all rights and remedies that the State Department of Revenue would have if the taxes herein authorized were being administered, enforced, and collected by the State Department of Revenue. The governing body of the county, the State Department of Revenue, or private collection agency may employ special counsel as it deems necessary from time to time to enforce collection of the taxes levied pursuant to this part and otherwise to enforce the provisions of this part, including the institution, prosecution, and defense of any litigation involving this part. The governing body, the State Department of Revenue, or private collection agency shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the tax collected by it hereunder.



Section 45-11-244.08 - Applicability of state sales and use tax statutes.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of reports, and keeping and preserving records with respect thereto, interest after the due date of the state sales tax, penalties for failure to pay the tax, make reports, or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with the provisions of this part, when applied to the sales taxes authorized to be levied herein, shall apply to the sales taxes authorized to be levied herein; and all provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making of reports, and keeping and preserving records with respect thereto, interest after the due date of the state use tax, penalties for failure to pay the tax, make reports, or otherwise to comply with the state use tax statutes, the promulgation of rules and regulations with respect to the state use tax and the administration and enforcement of the state use tax statutes, which are not inconsistent with this part, when applied to the use taxes authorized to be levied herein, shall apply to the use taxes authorized to be levied herein. The governing body, the State Department of Revenue, or private collection agency shall have and exercise the same powers, duties, and obligations with respect to the taxes levied under this part that are imposed on the Commissioner and State Department of Revenue by the state sales tax statutes and state use tax statutes. All provisions of the state sales tax statutes and the state use tax statutes that are made applicable by this part to the taxes herein authorized to be levied and to the administration of this part are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-11-244.09 - Abatement of taxes prohibited.

Notwithstanding any provision of law to the contrary, none of the taxes herein authorized to be levied and collected may be abated by any governmental or other public body pursuant to Chapter 9B of Title 40 or otherwise.



Section 45-11-244.10 - Use of proceeds.

The proceeds of any taxes levied pursuant to the authorization contained in this part shall be used only for the purpose of providing funds to pay the costs of construction, maintenance, and operation of hospital facilities in the county. The entire proceeds derived by the county from the taxes herein authorized to be levied, including any income derived from the investment of such proceeds, shall be paid over and deposited, promptly upon receipt thereof, into a separate and distinct fund or account of the county, which shall be accounted for as other county funds; provided, however, the governing body of the county shall have the further power to designate as the agency of the county to construct, maintain, and operate the hospital facilities any public hospital corporation heretofore or hereafter organized for hospital purposes in the county. When a public hospital corporation shall be so designated, the proceeds of the taxes thereafter collected shall be paid over to it and shall be used by it for any one or more of the purposes for which the taxes are herein authorized to be levied. The county or the public hospital corporation may anticipate the proceeds from the taxes so required to be paid to it by issuing, for any of the purposes for which the taxes are herein authorized to be levied, funding or refunding bonds, warrants, or certificates of indebtedness of the county or the public hospital corporation, and may pledge for the payment of the principal thereof and interest thereon the proceeds from the taxes so paid to it. The designation by the governing body of the county of a public hospital corporation to receive the proceeds of the taxes levied pursuant to this part, the payment of such proceeds over to a public hospital corporation, and the pledge of such proceeds by the public hospital corporation for the payment of the principal of and interest on bonds, warrants, or certificates of indebtedness issued by such public hospital corporation shall constitute a part of the contract with the holders of the bonds, warrants, or certificates of indebtedness and such contract shall be protected from impairment to the fullest extent provided by the federal Constitution and the Constitution of Alabama of 1901, as amended.



Section 45-11-244.11 - Effective date; termination of levy of taxes.

(a) If the governing body of the county elects to levy and impose any of the taxes herein authorized to be levied and imposed, it shall specify in the resolution levying and imposing such taxes the first day of the second calendar month next following that during which such levy is made as the effective date of such levy. Such resolution may provide such other terms or provisions relating to the levy, collection, administration, and enforcement of such taxes as are not contrary to or inconsistent with the provisions of this part.

(b) The governing body of the county may, at any time and from time to time after the levy of any of the taxes herein authorized, but subject to succeeding provisions of this section, and subject to constitutional limitations on the impairment of contracts, terminate any of the taxes herein authorized to be levied by it.

(c) No tax levied hereunder may be terminated by the county, as authorized in the preceding provisions of this section, if there are at the time outstanding and unpaid any bonds, warrants, notes, or other securities or obligations issued by either the county or any public hospital corporation, and which by their terms are payable, in whole or in part, out of, or secured by a pledge of, any revenues or proceeds from any of such taxes.

(d) The governing body of the county shall adopt a resolution terminating any tax levied pursuant to this part no later than four years from the date all bonds, warrants, notes, or other securities or obligations issued by either the county or any other public body, and which by their terms are payable, in whole or in part, out of, or secured by a pledge of, any revenues or proceeds from any of such taxes, shall have been fully paid and retired. It is expressly understood that the governing body of the county may continue any such taxes for a period of up to four years after the payment in full of any such indebtedness to provide funds for the continued maintenance and operation of the hospital facilities to be constructed from the proceeds of any such taxes.

(e) In the event that any or all such taxes are so terminated, any proceeds thereof that are at the time on deposit with the county or a public hospital corporation designated as its agent under Section 45-11-244.10, or that are thereafter received, shall be held by the county or such public hospital corporation and expended only for purposes for which the taxes were herein authorized to be levied.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 11A - CHILTON COUNTY MUNICIPALITIES.

Article 1 - Clanton.



Article 2 - Jemison.



Article 3 - Maplesville.



Article 4 - Thorsby.



Article 5 - Calera.

Section 45-11A-50 - Warrant recall fee.

(a) Notwithstanding any law to the contrary, a municipal judge or a municipal magistrate of the City of Calera, Alabama, may assess a defendant with a warrant recall fee that shall be paid in order for a municipal judge or magistrate to recall a failure to appear warrant arising from any municipal ordinance violation against the City of Calera.

(b) The warrant recall fee shall be one hundred dollars ($100) and is to be paid by the defendant at the time the warrant is recalled.

(c) Nothing herein shall be construed to require the City of Calera to recall a warrant that has been issued. All orders to recall a warrant shall be issued solely in the discretion of the municipal judge or magistrate.

(d) All fees received by the City of Calera Municipal Court for the warrant recall fee shall be deposited into the City of Calera Corrections Fund and allocated in conformity with subsection (a) of Section 11-47-7.1.









Chapter 12 - CHOCTAW COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-12-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Choctaw County local laws enacted after 1978 and all Choctaw County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Part 1 - Regulation.

Section 45-12-20 - County commission to approve licenses in unincorporated areas.

In Choctaw County, the county commission shall have the authority to approve any license for the sale of alcoholic beverages to any establishment located within the county, but outside the city limits of the municipalities.



Section 45-12-20.01 - Draft and keg beer sales authorized.

The Alabama Alcoholic Beverage Control Board may in its discretion grant permits to licensed retailers to sell or dispense draft or keg beer or malt beverages anywhere within Choctaw County. The board may revoke any such permit so granted if, in the judgment of the board, the sale of draft or keg beer or malt beverages in the community is prejudicial to the welfare, health, peace, and safety of the people of the community or of the state.



Section 45-12-20.02 - Size limitations for sale of beer or ale.

(a) In Choctaw County, in addition to all other containers provided for by law, beer or ale may be sold in cans that do not exceed one quart or 32 ounces in size.

(b) The taxes on the beer or ale in such containers shall be as provided by general state law.






Part 2 - Taxation.

Section 45-12-21 - Disposition of beer tax funds.

(a) This section applies to Choctaw County only.

(b) Section 1(c)(2)(v) of Act 82-344, Acts of Alabama Regular Session 1982, to the contrary notwithstanding, in Choctaw County the taxes shall be paid as follows: The entire amount of tax shall be paid to the judge of probate and, after reimbursement of 2 1/2 percent for services distributed as follows:

(1) One-ninth to the county general fund from which seven thousand dollars ($7,000) shall be credited to:

a. One-third to the Choctaw County Rescue Squad.

b. One-third to the Choctaw County Historical Society.

c. One-third to the Choctaw County Library System.

(2) Of remainder, twenty thousand dollars ($20,000) to Choctaw County Board of Education.

(3) Remainder up to ninety thousand dollars ($90,000) to the county and municipalities on the basis of population.

(4) Of revenue in excess of ninety thousand dollars ($90,000) 20 percent to the county board of education and remainder to the county and municipalities on the basis of population.









Article 3 - Boards and Commissions.

Section 45-12-30 - Choctaw County Medical Scholarship Board.

(a)(1) There is hereby created in Choctaw County a board to be called the "Choctaw County Medical Scholarship Board" which shall be composed of six members as herein provided. The Choctaw County Commission shall collectively select three members whose terms shall be coterminous with those of the county commission members; and the governing body of the City of Butler, Alabama, shall collectively select three members whose terms shall be coterminous with those of the Butler governing body members. Vacancies shall be filled by the respective governing bodies for the remaining term or terms in the same manner as original members are selected.

(2) The board shall annually select from among its members a chair and a vice chair and a treasurer; the chair shall preside over meetings of the board and the vice chair shall preside in his or her absence. The treasurer shall keep a full accounting of the receiving and granting of monies under the scholarship program. Formal action of the board shall require a majority vote of the board. The board shall meet at least once a year and such other times as may be called by the chair.

(b) The board is hereby authorized to adopt such rules, guidelines, and regulations as are necessary to effectuate a program of medical scholarship awards to deserving residents of Choctaw County.

(c) The board is hereby authorized to adopt bylaws to govern the election of officers, to govern the conduct of meetings, and to govern generally the conduct of its business.

(d) The Choctaw County Commission is hereby authorized to appropriate such funds as may be available from the county general fund to the board for the use of implementing and maintaining the medical scholarship program herein created.

(e) The City Council of the City of Butler is hereby authorized to appropriate such funds as may be available from the city general fund to the board for the use of implementing and maintaining the medical scholarship program herein created.

(f) The board is hereby authorized to accept funds from private sources for the use of implementing and maintaining the medical scholarship program herein created.






Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Section 45-12-60 - Expense allowances.

(a) The county Coroner of Choctaw County shall be entitled to receive an additional expense allowance in the amount of one hundred seventy-five dollars ($175) per month paid from the county general fund. The expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.

(b) The Choctaw County Coroner shall be entitled to an expense allowance in an amount of three hundred twenty-five dollars ($325) per month. Such allowance shall be in addition to all other expense allowances provided by law and shall be payable from the Choctaw County General Fund or any other fund from which the same may be legally paid.






Article 7 - County Commission.

Part 1 - Compensation.

Section 45-12-70 - Salary.

Repealed by Act 2014-187, §7, effective March 20, 2014.






Part 2 - Private Roads.

Section 45-12-71 - Construction and maintenance of private roads.

(a) The County Commission of Choctaw County is hereby authorized and empowered to construct and maintain driveways for schools, churches, and church owned cemeteries, located within the county, at county expense.

(b) The county commission is further authorized and empowered to construct and maintain any road or driveway, exclusive of bridges, leading from a public road to the residence of an abutting landowner for a distance of one-fourth of a mile.

(c) The actual cost of operating and constructing the road or driveway shall be borne and paid by the homeowner. The county commission is hereby authorized and empowered to require the posting of a cash bond to insure the payment of such actual cost. The county commission may, in its discretion, provide normal maintenance at county expense on any road or driveway, exclusive of bridges, leading from a public road to the residence of an abutting homeowner for a distance of one-fourth of a mile.

(d) Should any such homeowner desire the construction, opening, or maintenance of any drive extending beyond one-fourth of a mile, he or she must pay the actual cost thereof and the county can require a cash bond for the estimated amount of such construction. Such additional construction shall be at the option of the county commission.






Part 3 - Operation.

Section 45-12-72 - Applicability.

This part shall apply only in Choctaw County.



Section 45-12-72.01 - Members to serve part-time; salary; health insurance.

Beginning with the next term of office for any commissioner of the county commission which commences in November 2014, or thereafter, each member of the county commission, except the Judge of Probate of Choctaw County serving as chair, shall serve on a part-time basis and receive a salary of twenty thousand dollars ($20,000) annually, payable in equal monthly installments. The members of the commission shall not receive an expense allowance or other benefit for serving on a part-time basis except as expressly provided in this part. The members may participate in the county health insurance program provided the members pays all costs relating to participation.



Section 45-12-72.02 - Centralized road system; work plan of county engineer and annual budget.

The Choctaw County Commission shall establish a centrally located shop and centralized road system for the operation of the county roads and bridges. The county commission may vote to establish a second shop location when the county engineer recommends an additional location is needed to facilitate the economical use of equipment and funds. The county engineer shall at the first regularly scheduled meeting of the county commission in July make recommendations for a yearly work plan and present an annual budget. The commission at its regular meetings shall discuss needs as they arise and vote on all issues that might affect the county.



Section 45-12-72.03 - Clerical assistance; recordkeeping.

The county commission may employ clerical help and assistance deemed necessary for the proper, efficient, and economical operation of the county commission. The chair of the commission shall have entered the minutes of all proceedings of the county commission in a well-bound book provided for that purpose. The book shall be kept in the office of the county commission and shall be open to the inspection of the public at all reasonable hours. The county treasurer shall keep a complete record of all receipts and disbursements of all county funds.



Section 45-12-72.04 - Inspection of roads and bridges.

Each member of the county commission shall inspect the roads and bridges of his or her district, from time to time, hear the suggestions and complaints of the citizens regarding the condition of the county roads and bridges, and report the suggestions or complaints to the county commission with his or her recommendations. The members of the commission may use a county vehicle for the performance of their duties.









Article 8 - Courts.

Part 1 - Court Costs.

Division 1 - Law Enforcement.

Section 45-12-80 - Costs and charges in Choctaw County Division of First Judicial Circuit; deputy sheriff compensation.

(a) Commencing August 1, 1979, all costs and charges of court in the Choctaw County Division of the First Judicial Circuit of this state shall be increased by four dollars ($4) with the proceeds from such increase to be paid into the general fund of Choctaw County to be used exclusively for paying the salaries of deputies sheriff in Choctaw County.

(b) Commencing November 1, 1981, all costs and charges of court in the Choctaw County Division of the First Judicial Circuit of this state shall be increased by five dollars ($5) with the proceeds from such increase to be paid into the general fund of Choctaw County to be used exclusively for paying the salaries of deputies sheriff in Choctaw County.






Division 2 - Law Library.

Section 45-12-80.20 - Choctaw County Law Library Fund; law library fee; board.

(a)(1) There is hereby created a fund to be designated the "Choctaw County Law Library Fund," which fund shall be expended as hereinafter provided for the sole purpose of establishing, maintaining, equipping, administering, and operating the law library at the courthouse of Choctaw County.

(2) In each criminal or quasi-criminal or civil case of any other proceeding filed in, arising in, or brought by appeal, or certiorari or otherwise in the circuit court, district court, or small claims court of Choctaw County, there shall be taxed as part of the costs the sum of one dollar ($1) to be designated as a law library fee.

(3) Such fees when collected by the clerks or other collecting officers of such courts shall be paid to the treasurer or depository of Choctaw County for the deposit in the county treasury in a separate account to be designated the "Choctaw County Law Library Fund."

(b)(1) There is hereby created a board to administer the Choctaw County Law Library Fund which shall be known as the Choctaw County Law Library Board. This board shall consist of all members of the Choctaw County Bar. Each year the members of the board shall elect a chair, a vice chair, and a secretary, all of whom shall serve for one year as such officers but who may be elected to serve more than one term.

(2) A majority of the Choctaw County Law Library Board shall constitute a quorum for the transaction of business. The secretary shall keep minutes of all meetings of the board, which shall be held upon call of the chair or any two members. The board may adopt bylaws, and all action of the board shall require the approval of at least two members of the board. The board may act informally, without a meeting, with the approval of all members.

(3) The Chair of the Choctaw County Law Library Board may draw warrants on the Choctaw County Law Library Fund in making expenditures for purposes contemplated in this section, and shall indicate on the warrants the funds against which the warrants are drawn.

(c)(1) Sole and complete management of the Choctaw County Law Library is vested in the Choctaw County Law Library Board or its designee. All books or other property purchased with the funds shall be the property of Choctaw County, but shall be managed and controlled by the Choctaw County Law Library Board.

(2) The Choctaw County Law Library Fund shall be administered and disbursed by the Choctaw County Law Library Board only for the purpose of establishing, equipping, maintaining, and operating the Choctaw County Law Library, and none of the funds shall be used or expended for any other purpose whatsoever.









Part 2 - Probate.

Division 1 - Compensation.

Section 45-12-81 - Salary of judge of probate.

Effective the beginning of the next term of office, the Judge of Probate of Choctaw County shall be entitled to receive an annual salary of fifty-five thousand dollars ($55,000) to be paid in equal monthly installments from the general fund of the county. Such salary shall be the entire compensation received by such judge for his or her services in any official or ex officio capacity. Such salary shall be in lieu of all fees, commissions, allowances, percentages, and other charges previously paid to the Judge of Probate of Choctaw County.






Division 2 - Reimbursement for Errors.

Section 45-12-81.20 - Reimbursement of judge of probate.

(a) The Choctaw County Commission shall reimburse the office of judge of probate from the general fund of the county, the amount of any monetary loss, not to exceed a total payment of three thousand dollars ($3,000) per annum, arising or caused by error if the mistake or omission was caused without the personal knowledge of the judge of probate, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the judge of probate to insure that the employees of his or her office exercise due care in performing their required duties and make a diligent effort to correct the error, mistake, or omission. The judge of probate shall make a good faith effort to collect the amount subject to potential loss immediately upon becoming aware of the potential loss.

(c) This section does not apply to any deliberate misuse or misappropriation of funds by the judge of probate, or by any official, clerk, or employee of the office of judge of probate.

(d) No judge of probate, or any official, clerk, or employee of his or her office shall be liable for worthless checks if the judge of probate makes a good faith effort to collect on the worthless checks.









Part 3 - District Attorney.

Section 45-12-82 - Definitions.

For the purposes of this part, the following terms shall have the following meanings:

(1) DISTRICT ATTORNEY. The District Attorney of the First Judicial Circuit, State of Alabama, or any of his or her staff.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. Any person who is employed by an agency or department whose purpose is to protect people. This may include, but is not limited to, police personnel, sheriff personnel, coroner, Department of Human Resources personnel, parole and probation personnel, community corrections office personnel, and court referral office personnel, whether that agency or department is in the State of Alabama or located elsewhere.

(3) OFFENDER. Any person charged with a crime as defined by this code, which was allegedly committed in the jurisdiction of the First Judicial Circuit, State of Alabama.

(4) SERIOUS PHYSICAL INJURY. As that term is defined in subdivision (14) of Section 13A-1-2.



Section 45-12-82.01 - Establishment of pretrial diversion program; discretionary powers; supervision and control.

(a) The District Attorney of the First Judicial Circuit of Alabama may establish a pretrial diversion program.

(b) All discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the District Attorney of the First Judicial Circuit shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this part. The district attorney may employ necessary persons to accomplish this part and these persons shall serve at the pleasure of the district attorney.



Section 45-12-82.02 - Applicants for admittance.

(a) A person charged with a criminal offense specified in this subsection whose jurisdiction is in the circuit or district court of the First Judicial Circuit may apply to the District Attorney of the First Judicial Circuit for admittance to the pretrial diversion program.

(b) A person charged with any of the following offenses may apply for admission into the program:

(1) A traffic offense.

(2) A property offense.

(3) An offense wherein the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor other than one specifically excluded in this section.

(6) A violation classified under this code.

(c) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Trafficking in or distribution of drugs.

(2) Any offense involving the abuse of a child or an elderly person.

(3) Any sex offense.

(4) Any Class A felony.

(5) Any offense involving serious injury to a person.

(6) Any offense involving death of an individual.

(d) A person deemed by the district attorney to be a threat to the safety or well-being of the community shall not be eligible for the pretrial diversion program.



Section 45-12-82.03 - Standards for admission.

(a) Admittance to the pretrial diversion program shall be appropriate in any of the following instances:

(1) The offender is 18 years of age or older, or 16 years of age or older if the offense is a traffic citation, at the time the alleged offense was committed.

(2) There is a probability justice will be served if the offender is placed in the pretrial diversion program.

(3) It is determined the needs of the state and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no threat to the safety and well-being of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(7) The offender has never been granted pretrial diversion or participated in any similar program in any court in any state.

(8) The offender has no prior misdemeanor or felony convictions.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-12-82.04 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part of the district attorney's evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological tests taken, and any other information concerning the offender which the district attorney believes has a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or as provided for by this part.



Section 45-12-82.05 - Program requirements; records.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) While in the program, the applicant shall agree, in writing, to the tolling of periods of limitations established by statutes or rules of court.

(3) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(4) If there is a victim of the crime, agree in writing to pay restitution, if any, due the victim within a specified period of time and in an amount to be determined by the district attorney taking into account circumstances of the offender and victim.

(5) Voluntarily execute in writing a permission to search and seize illegal contraband or substances.

(b) The district attorney's pretrial diversion program records, along with the records relating to pretrial diversion programs admission, are confidential records and shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and defendants shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be submitted to the court for an in camera review.



Section 45-12-82.06 - Time for application.

(a) Except for traffic offenses, an offender shall make application to the pretrial diversion program no later than 21 days after his or her first appearance or arraignment, whichever occurs first. In the case of eligible traffic offenses, application shall be made within 21 days of the issuance of the citation.

(b) For good cause established and at the discretion of the district attorney, subsection (a) may be waived by the district attorney.



Section 45-12-82.07 - Costs and fees.

(a) An applicant may be assessed a fee to be established by the district attorney when the applicant is approved for the program. The amount of the assessment for participation in the program shall be in addition to any court costs and assessments for victims or drug, alcohol, or anger management treatment required by law, the district attorney, or the court, and are in addition to costs of supervision, treatment, and restitution for which the pretrial diversion admittee may be responsible. Pretrial diversion program fees as established by this part may be waived or reduced due to indigency or reduced ability to pay or for other just cause at the discretion of the district attorney. The determination of indigency of the offender, for the purpose of pretrial diversion admission, fee waiver, or reduction shall be made by the district attorney. A schedule of payments for any of these fees may be established by the district attorney.

(b) Except as herein specifically allocated, the district attorney may use fees collected by the pretrial diversion program to fund the pretrial diversion program; for the prosecution of state criminal cases; to help support local and state law enforcement and coroners; for education programs which relate to the prosecution, detection, or prevention of crime; or to benefit any agency or department of state, city, or county government which assists local law enforcement. This support shall be provided to help employ more prosecutors, law enforcement officers, investigators, or staff, buy needed equipment or supplies, provide training opportunities, or for any other prosecutorial or law enforcement purposes.

(c) Except for court costs which are payable by the applicant directly to the clerk of court, fees required by this part shall be collected by the office of the District Attorney of the First Judicial Circuit. Those fees collected shall be deposited by the district attorney into the Pretrial Diversion Fund as described in Section 45-12-82.10. The district attorney shall timely make disbursement as provided in this part.

(d) The district attorney shall be allowed without further legislative action to raise fees to meet and equal those prescribed by the Alabama Legislature in the event a state pretrial diversion program is enacted after April 26, 2006.



Section 45-12-82.08 - Self-improvement or self-help programs; drug testing.

The district attorney and the offender may enter into an agreement as a part of the pretrial diversion program that the offender be admitted to a drug, alcohol, violence, or any other self-improvement or self-help program on an inpatient or outpatient basis or receive other treatment alternatives deemed by the district attorney to be in the best interest of the offender and society. The district attorney may require the offender to submit to periodic or random drug or other testing as a part of the pretrial diversion program and require other terms and conditions related to substance abuse, domestic violence, or the offense charged as the district attorney may direct. The offender shall pay the costs of all services unless otherwise approved by the district attorney after considering the offender's ability to pay.



Section 45-12-82.09 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner or what charges the defendant will plead guilty to and the recommended sentence the offender is suggested to receive. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and to be subjected to receive a recommended specific sentence, this agreement concerning the offense and suggested or recommended sentence, or both, shall be submitted to and shall be subject to approval or disapproval by an appropriate circuit or district judge of this state prior to admission of the offender in the pretrial diversion program.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Participate in an education setting to include, but not be limited to, K-12, college, job training school, trade school, GED classes, or adult basic education courses.

(2) If appropriate, attempt to learn to read and write.

(3) Financially support his or her spouse, children, or both, or pay child support, spousal support, or both.

(4) Refrain from the use of alcohol and drugs and refrain from frequenting places where alcoholic beverages or illegal controlled substances are sold, possessed, or used in violation of law.

(5) Refrain from contact with certain persons or premises.

(6) Obtain and maintain employment.

(7) Attend and pay for individual, group, or family counseling.

(8) Pay victim restitution, if any is due.

(9) Pay court costs, fines, or both, incurred as a result of the offense charged and any other amounts the offender owes state, federal, or local government as a result of the criminal offenses.

(10) Pay supervision fees, application fees pursuant to this part, and pay court referral officer fees, drug, alcohol, violence, or other self-help fees charged as a result of participation in the pretrial diversion program.

(11) Enter into an agreement with the district attorney that all fees paid for admission into the pretrial diversion program shall be forfeited to the use and benefit of the pretrial diversion program should the offender be removed from the pretrial diversion program by the district attorney for any cause.

(12) Observe curfews or home detention or travel constraints as set out in the offender's agreement.

(13) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in their written agreement, it being the purpose of this part to allow the district attorney broad discretion in designing a program specifically for each offender and circumstances of the offender.



Section 45-12-82.10 - Pretrial Diversion Program Fund.

The district attorney shall establish a Pretrial Diversion Program Fund. The district attorney shall use the funds in the Pretrial Diversion Program Fund to pay costs associated with the administration of the pretrial diversion program and to pay those things earlier herein provided for or for other law enforcement or criminal prosecution purposes. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, professional or business attire, telephones, communication equipment, postage, office supplies and equipment, training and travel expenses, service contracts, and professional services. At the discretion of the district attorney, after considering an offender's reduced or inability to pay, the district attorney may pay for services or programs for an offender out of pretrial diversion program funds while the offender is in the pretrial diversion program, if special circumstances and justice dictate. However, the district attorney may require the offender to repay these funds.



Section 45-12-82.11 - Violations; waiver.

(a) If the offender violates any condition of the pretrial diversion program agreed to in writing by the offender, the district attorney may terminate the participation of the offender in the pretrial diversion program and actively pursue the prosecution of the offender for the crime or crimes charged. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program, including the reason for the termination. Upon removal from the program, the offender will be deemed to forfeit, for the use of the pretrial diversion program purposes provided for in this part, any fees paid for the admission into the pretrial diversion program.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.



Section 45-12-82.12 - Liability of district attorney.

The district attorney shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program.



Section 45-12-82.13 - Funding.

The pretrial diversion program may apply for and accept grant funding applicable to the aims of the program and may receive funding or appropriations from city, county, state, or federal agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-12-82.14 - Advisory board.

The district attorney may form an advisory board to assist in the determination of appropriate pretrial diversion candidates and conditions for participation in the program. The district attorney shall retain the final decision as to the admittance of individuals or administration of the program regardless of the board's views. It shall be the district attorney's decision who and how many persons will comprise the board and when or if it should meet.









Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Part 1 - Board of Education.

Section 45-12-100 - Compensation.

In Choctaw County, the county board of education shall receive an expense allowance in the amount of two hundred dollars ($200) per month which shall be paid out of the same funds as their normal compensation. The expense allowance provided for by this section shall be in lieu of any and all other expense allowances provided for by law.






Part 2 - Superintendent of Education.

Section 45-12-101 - Election; qualifications; powers and duties; compensation.

(a) The Superintendent of Education of Choctaw County shall be elected at the general election to be held on the first Tuesday after the first Monday in November, 1982, and at the general election every fourth year thereafter, by the qualified electors of Choctaw County. The superintendent elected in 1982 shall assume office at the expiration of the contract of the incumbent superintendent, but no later than July 1, 1984, and shall hold office until his or her successor is elected and qualified. Thereafter the superintendent shall hold office for a term of four years, beginning on the first day of July following his or her election, and until his or her successor is elected and qualified.

(b) The Superintendent of Education of Choctaw County shall possess the same qualifications as are now required and provided in Section 16-9-2, and his or her official bond shall be fixed and approved in the manner provided by Section 16-9-3.

(c) The Choctaw County Superintendent of Education shall perform and discharge all the duties prescribed by general law for the county superintendent of education, and any additional duties heretofore or hereafter prescribed by local law.

(d) The beginning salary of the elected superintendent shall be commensurate with the salary paid the immediately preceding superintendent. Any subsequent increase of salary provided by the local school district, the State of Alabama, or any other source to certified personnel will automatically be provided to the superintendent on a pro rata basis for the 12 months contract. The total amount of the increase provided to certified personnel for a standard teacher contract of 180 days or more, will be divided by nine and then multiplied by 12, and then be provided to the superintendent.

(e) The board of education may, in and of itself, grant a salary increase to the superintendent at its discretion in years when one is not provided from sources outside or within the school district to certified personnel, and may also grant an amount greater than that provided by sources either within or without the school district if it so deems appropriate, but may not reduce the salary of the superintendent during the term of office.









Article 11 - Elections.

Section 45-12-110 - Compensation for poll workers.

. In addition to any compensation heretofore provided by law for the poll workers in Choctaw County, each poll worker shall be entitled to a ten dollar ($10) per meeting day increase in such compensation with such increase to be paid in the usual manner from the county general fund.






Article 12 - Employees.



Article 13 - Engineer, County.

Section 45-12-130 - Qualifications; duties.

The county commission shall employ a county engineer, who shall be a qualified and competent civil engineer, possessing all of the qualities as specified for county engineers pursuant to law. The county engineer shall devote his or her time and attention to the maintenance and construction of the public roads, highways, and bridges of the county, the county shop, and all work otherwise authorized by law. The county engineer shall perform all of the following duties:

(1) Employ, supervise, and direct all assistants necessary to properly maintain and construct the public roads, highways, bridges, and county shop of the county and all work otherwise authorized by law.

(2) Perform engineering and surveying services as required, and prepare and maintain all necessary maps and records.

(3) Maintain and construct all county roads on the basis of the county as a whole, without regard to any district or beat lines. The county engineer is designated as the person authorized to make written requisition to the chair of the commission or his or her duly designated purchasing agent for all articles, materials, supplies, and equipment necessary for the maintenance and construction of the roads, bridges, and county shop in the county. The county commission shall fix, from time to time, in accordance with prevailing economic conditions, the number of employees and the various scales of wages or salaries to be paid for labor and materials necessary in the maintenance and construction of the roads, bridges, and county shop operation, and the wage or salary scale shall not be exceeded by the county engineer in the employment of labor and assistants. The county commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments from the gasoline tax fund of the county. Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in an amount set, from time to time, by the county commission, conditioned for the faithful discharge and performance of his or her duties as county engineer, and for the faithful accounting of all monies or property of the county, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama, approved by the chair of the county commission, and the premiums thereon shall be paid by the county. The county commission shall furnish the county engineer with an office and all necessary office supplies, and shall furnish him or her with necessary transportation in connection with his or her duties pursuant to this section. The county engineer shall be the custodian of all road tools, machinery, supplies, and equipment. The county commission shall furnish the necessary storage facilities in which to keep the tools, machinery, supplies, and equipment and the county engineer shall keep on file in his or her office, at all times, an up-to-date inventory, containing a list of all the tools, machinery, equipment, and supplies belonging to the county. The authority of the county engineer shall be limited to the expenditure of funds for the purposes of construction, maintenance, or repairs of public roads and bridges of the county as appropriated by the county commission. The county commission shall fix and determine the amount of funds which shall be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of Choctaw County for the ensuing fiscal year, beginning on October 1. That amount, other than the salary of the county engineer, and his or her necessary expenses, shall not be exceeded, except that the county commission may, from time to time, within any period, increase the amount allowed to be expended by the county engineer during the period, provided that the authorization does not conflict with other provisions of law.






Article 14 - Fire Protection and Emergency Medical Services.



Article 15 - Gambling.



Article 16 - Government Finance and Operations.



Article 17 - Health and Environment.

Part 1 - Board of Health.

Section 45-12-170 - Fees for services.

(a) The Choctaw County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. Any fees to be charged under the authority of this section by the county health department shall be subject to approval by the county commission prior to implementation. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are hereby appropriated to the health department which collected such fees.



Section 45-12-171 - Replacement of well casings.

Any person permitted by law to drill wells may replace the casing in a two-inch well in Choctaw County if the owner of the well so requests.









Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Musesms, and Recreation.



Article 23 - Sheriff.

Part 1 - Funding.

Section 45-12-230 - Sale of confiscated, abandoned, or unclaimed property.

(a) In circumstances not specifically provided in the general laws of the state, including specifically without limitation Chapter 12 of Title 35; Section 20-2-93, and Title 28, the Sheriff of Choctaw County is hereby authorized to sell at public auction confiscated, abandoned, or unclaimed personal property as hereinafter provided.

(b) Prior to the sale of property as described in subsection (a), the sheriff must advertise such sale, the time and place thereof, and a description of the property, at least once a week for four successive weeks in a newspaper having countywide circulation. The sheriff or one of his or her officers must conduct entirely any such public sale, and any proceeds thereof shall be deposited in the Pistol Permit Account for the sheriff's department. Such proceeds shall be used as determined by the sheriff.






Part 2 - Jails.

Section 45-12-231 - Jail canteen.

The Sheriff of Choctaw County may establish a canteen for the purpose of selling supplies to prisoners. All revenue derived from the sale of such supplies may be spent at the discretion of the sheriff for equipment and supplies for the county jail or the Choctaw County Sheriff's Department.






Part 3 - Pistil Permit.

Section 45-12-232 - Fee; disposition of funds.

In Choctaw County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-73, shall be twenty dollars ($20) which shall be collected by the sheriff or judge of probate and deposited in a sheriff's fund to be used at the discretion of the sheriff.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Creation of Office.

Section 45-12-240 - Consolidation of offices and powers; oath; compensation.

(a) This section shall apply only in Choctaw County.

(b) The purpose of this section is to conserve revenue and promote the public convenience in the county by consolidating the office of tax assessor and the office of tax collector into one county office designated as the office of county revenue commissioner.

(c) At the expiration of the next term of office of the tax assessor and the office of the tax collector of the county following the effective date of this section, or if a vacancy occurs in either office, then immediately upon the occurrence of the vacancy, the office of county revenue commissioner shall be established. If the office of county revenue commissioner is established upon the occurrence of a vacancy in either the office of tax assessor or the office of tax collector, the tax assessor or the tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term of office for which he or she was elected. The county revenue commissioner shall be elected at the general election and every six years thereafter and shall serve for a term of office of six years.

(d) The county revenue commissioner shall perform all acts, duties, and functions required by law to be performed by the tax assessor and the tax collector of the county. The official acts of the employees of the county revenue commissioner shall have the same force and legal effect as if performed by the county revenue commissioner.

(e) Before entering upon the duties of office, the county revenue commissioner shall take the oath of office prescribed by Section 279 of the Constitution of Alabama of 1901, and execute a bond in a sum fixed by the county commission secured by a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond shall be paid out of the general fund of the county on a warrant of the county commission and shall be a preferred claim against the county.

(f) The county revenue commissioner shall receive a salary of not less than the minimum salary provided by Section 40-6A-2, payable in the manner prescribed by that section. The exact amount of the salary of the county revenue commissioner shall be set by resolution of the county commission prior to the county revenue commissioner taking office.

(g) The office of the tax assessor and the office of tax collector shall be abolished effective on the last day of the term to which they are elected, or on an earlier date as provided in this section if a vacancy occurs in either the office of tax assessor or tax collector.

(h) If either the office of tax assessor or the office of tax collector becomes vacant before the expiration of the term of office and before the November 1996 general election, the remaining officer shall serve in an acting capacity for the vacant office without additional compensation until the remaining provisions of this section become operative or have no further effect. If subsections (a) to (g), inclusive, become operative, the remaining officer shall be the county revenue commissioner for the remainder of the term for which he or she was elected.






Division 2 - Employees.

Section 45-12-240.20 - Clerical and secretarial employee compensation.

(a) The governing body of Choctaw County is hereby empowered to authorize payments to be made from the county general fund for salaries of clerical and secretarial employees which may be hired from time to time to staff the offices of the tax assessor and tax collector.

(b) All funds necessary and incidental for the implementation of this section shall be paid out of the General Fund of Choctaw County.



Section 45-12-240.21 - Reimbursement; duties of revenue commissioner; retrieval, voiding of license for use of worthless instrument.

(a) The Choctaw County Commission shall reimburse the office of revenue commissioner from the general fund in the amount of any monetary loss, not to exceed a total of four thousand five hundred dollars ($4,500) per annum arising or caused without the personal knowledge of the officer, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the revenue commissioner to insure that the employees of his or her office exercise due care in performing their required duties and make a diligent effort to correct the error, mistake, or omission. The revenue commissioner shall make a good faith effort to collect the amount subject to potential loss immediately upon becoming aware of the potential loss.

(c) This section shall not apply to any deliberate misuse or misappropriation of funds by the revenue commissioner or by any clerk or employee of his or her office.

(d) In cases where worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent given for a license to the revenue commissioner is found to be noncollectible for any reason, the revenue commissioner shall make a reasonable attempt to retrieve the license in question. In the event that the license cannot be retrieved, the revenue commissioner shall so state and that statement shall constitute authorization to void any license in question. Once the license has been voided, the revenue commissioner, if applicable, shall receive credit for the cost of the license, taxes, and all other fees from the appropriate agencies. If applicable, the appropriate state office shall mark the records pertaining to the license void and, upon inquiry by law enforcement agencies, shall notify the agencies that the party in question is operating under a void license. All violations will be prosecuted in accordance with current law.






Division 3 - Powers and Duties.

Section 45-12-240.40 - Motor vehicle licensing.

(a) The Revenue Commissioner of Choctaw County shall perform all duties relative to the assessment and collection of taxes on motor vehicles, motor vehicle titles, and nonmotorized vehicles in Choctaw County which the judge of probate is required under the law to perform. The judge of probate shall be relieved of all duties and responsibilities relative to the assessment and collection of taxes on motor vehicles, motor vehicle titles, and nonmotorized vehicles, and the revenue commissioner shall have all the duties and responsibilities relative to the assessment and collection of taxes and issuance of motor vehicle licenses and titles for motorized and non-motorized vehicles. For purposes of this section the term "motor vehicle" shall mean the same as defined in Article 5, Chapter 12, Title 40.

(b) Before entering upon the additional duties imposed by this section, the revenue commissioner shall execute an additional bond in a sum prescribed by a written recommendation to the revenue commissioner from the Examiners of Public Accounts, giving as surety a bonding company authorized to do business in this state. The bond shall be conditioned as other official bonds and shall be filed and recorded in the office of the Clerk of the Circuit Court in Choctaw County. A certified copy of the bond shall be furnished by the revenue commissioner to the state Comptroller. Premiums on the bond of the revenue commissioner shall be paid from the general fund of the county.

(c) The Choctaw County Commission shall furnish suitable quarters or additional space if necessary for the efficient performance of the additional duties of the revenue commissioner and shall transfer all necessary forms, books, records, and supplies from the office of the judge of probate to the revenue commissioner as are pertinent to the transference of the duties and shall thereafter provide stationery, forms, and supplies as are furnished pursuant to law by the State Department of Finance, the state Comptroller, and the State Department of Revenue. The county commission shall provide clerks to the revenue commissioner for the proper and efficient performance of the duties of the office at the rate of compensation set by the county commission. The compensation of the clerks shall be paid out of the county general fund in the same manner as other county employees are paid.

(d) The revenue commissioner shall charge and collect the same fee that is prescribed in the general law for a like service when performed by the tax assessor, tax collector, revenue commissioner, or license commissioner as the case may be. All fees shall be the property of Choctaw County and shall be paid into the general fund of the county.

(e) To prevent motor vehicles from escaping taxation and to provide for the more efficient assessment and collection of taxes due on motor vehicles, no license shall be issued to operate a motor vehicle on the public highways of this state, nor shall any transfer be made by the revenue commissioner as provided under this section, until the ad valorem tax and the sales tax on the vehicle are paid in the county as evidenced by receipt of the revenue commissioner, if the motor vehicle belongs to a resident of Choctaw County or is principally used or operated in Choctaw County.

(f)(1) Every person, firm, or corporation residing in or owning a motor vehicle which is principally used in Choctaw County who desires to operate a motor vehicle on the public highways of Alabama shall first be required to pay ad valorem taxes and sales taxes to the revenue commissioner. The revenue commissioner shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the tax as shown thereon, and shall make a duplicate of the tax receipt and keep the receipt on file in the revenue commissioner's office for one year after each audit. The license tag shall be evidence of the payment of the license and ad valorem taxes and sales taxes due under this section.

(2) Valuation for ad valorem assessment of motor vehicles shall be at the same rate and on the same basis as is provided in Article 5, Chapter 12, Title 40, and all laws relating to the assessment on a quarterly basis are hereby incorporated in this section and made a part hereof.

(3) The revenue commissioner, in addition to assessing and collecting the ad valorem taxes and sales taxes due the state and county on motor vehicles, motor vehicle titles, and nonmotorized vehicles, shall collect the ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and nonmotorized vehicles due all municipalities in Choctaw County and shall report and pay over the money collected for the municipalities at the same time and in the same manner as state and county taxes and licenses are reported and paid over by him or her. The revenue commissioner shall collect and deposit into the general fund of Choctaw County five percent of the amount of municipal taxes collected for assessing and collecting the taxes and shall deduct that amount from the total amount collected before paying the city treasury. The revenue commissioner may not issue a license to operate a motor vehicle on the highways of the state until all ad valorem taxes and sales taxes due the state, county, and municipalities are paid for the year as shown by the tax receipts.

(g) The state Comptroller, the State Department of Revenue, and the State Department of Finance shall furnish the revenue commissioner all books, records, and blanks now or hereafter required by law to be furnished to judges of probate, tax assessors, tax collectors, revenue commissioners, or license commissioners in connection with the performance of their duties in the issuance of license plates and titles on motorized and nonmotorized vehicles and the assessment and collection of ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and nonmotorized vehicles.

(h) The revenue commissioner shall receive for the assessing and collecting of state and county ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and nonmotorized vehicles the same fees charged and commissions fixed by law to be paid to tax assessors, tax collectors, revenue commissioners, or license commissioners for like services. All fees and commissions, including those charged for ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and nonmotorized vehicles in all municipalities in Choctaw County shall be paid into the general fund of the county.

(i) The revenue commissioner may mail to any person to whom a motor vehicle license has been previously issued an application for renewal of a license required to be returned prior to the expiration date of the license. The application for renewal may be in the form of a postcard and shall contain sufficient information to adequately identify and process the renewal. The signature of the licensee on the application and proper remittance shall constitute sufficient authority for the revenue commissioner to issue the license and return the license to the licensee by mail. The county commission may establish a fee to be entitled "Mail Order Fee" in an amount not to exceed three dollars ($3) to pay the cost of this mailing procedure. The fee shall be collected by the revenue commissioner at the time of issuance and paid over to the general fund of the county as are other fees and commissions.

(j) Notwithstanding the foregoing, nothing in this section shall be construed to increase the taxes and fees of motor vehicles, motor vehicle titles, and nonmotorized vehicles as prescribed by law.






Division 4 - Retirement.

Section 45-12-240.50 - Retirement benefits.

So long as the Revenue Commissioner of Choctaw County has satisfied all prerequisites to receive supernumerary retirement benefits, payment for supernumerary retirement benefits may not be denied as a result of the Revenue Commissioner also receiving retirement benefits from the Teachers' Retirement System, provided that the retirement benefits are related to different and separate time periods of employment or service.









Part 2 - Tax, Sales and Use.

Section 45-12-241 - Levy of tax; ambulance and emergency medical services.

(a) This section shall only apply to Choctaw County.

(b) As used in this section, state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.

(c)(1) The county commission may levy, in addition to all other taxes, including, but not limited to, municipal gross receipts license taxes, a one cent ($.01) privilege license tax against gross sales or gross receipts. Notwithstanding the foregoing, the additional privilege license tax imposed pursuant to this section shall not apply to any person, firm, or corporation engaged in the business of selling machines at retail used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, and any parts of the machines or any automobile, vehicle, truck, truck trailer, semi-trailer, house trailer, or farm machinery.

(2) The gross receipts of any business and the gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this section.

(d) The tax authorized to be levied by the county commission pursuant to this section shall be collected by the Department of Revenue or otherwise as provided by resolution of the county commission at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department a report in the form prescribed by the department. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax authorized to be levied pursuant to this section, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the department may require. Any person subject to the tax authorized to be levied pursuant to this section may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the department under this section shall be available for inspection by the county commission, or its designee.

(e) Each person engaging or continuing in a business subject to the tax authorized to be levied pursuant to this section, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax authorized to be levied pursuant to this section to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.

(f) The tax authorized to be levied pursuant to this section shall constitute a debt due the county. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The department shall collect the tax, enforce this section, and have and exercise all rights and remedies that the state or the department has for collection of the state sales and use tax. The department may employ special counsel as is necessary to enforce collection of the tax authorized to be levied pursuant to this section and to enforce this section. The department shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for the county.

(g) All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this section shall apply to the tax authorized to be levied pursuant to this section. The Commissioner of the Department of Revenue and the department shall have and exercise the same powers, duties, and obligations with respect to the tax authorized to be levied pursuant to this section that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this section to the tax authorized to be levied pursuant to this section, and to the administration and enforcement of this section, are incorporated by reference and made a part of this section as if fully set forth herein.

(h) The department shall charge the county for collecting the tax authorized to be levied pursuant to this section in an amount or percentage of total collections as may be agreed upon by the commissioner and the county commission. The charge shall not exceed five percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due the county for that month. The commissioner shall pay into the State Treasury all amounts collected under this section, as the tax is received by the department on or before the first day of each successive month. The commissioner shall certify to the state Comptroller the amount collected and paid into the State Treasury for the benefit of the county during the month immediately preceding the certification. The state Comptroller shall issue a warrant each month payable to the county treasurer in an amount equal to the certified amount which shall be paid into the county general fund to be used to fund the operation of ambulance and emergency medical services in the county to be under the control and supervision of the Board of Directors of the Choctaw County Emergency Medical Services, Incorporated.



Section 45-12-241.01 - Privilege license tax for mandatory solid waste disposal program.

(a) This section shall only apply to Choctaw County.

(b) As used in this section, state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63 of the Code of Alabama 1975.

(c) The County Commission of Choctaw County may levy, in addition to all other taxes, a privilege license tax against gross sales in an amount up to two cents which shall be exclusively for the operational fund of the county mandatory solid waste disposal program. The gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this section.

(d) The tax levied by this section shall be collected by the State Department of Revenue, or such other entity as determined by the county commission, at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department a report in the form prescribed by the department. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the department may require. Any person subject to the tax levied by this section may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the department under this section shall be available for inspection by the county commission, or its designee.

(e) Each person engaging or continuing in a business subject to the tax levied by this section, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied by this section to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.

(f) The tax levied by this section shall constitute a debt due Choctaw County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The department, or other entity, shall collect the tax, enforce this section, and have and exercise all rights and remedies that the state or the department has for collection of the state sales and use tax. The department, or other entity, may employ special counsel as is necessary to enforce collection of the tax levied by this section and to enforce this section. The department, or other entity, shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Choctaw County.

(g) All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this section shall apply to the tax levied under this section. The State Commissioner of Revenue and the department, or other entity, shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this section that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this section to the tax levied under this section, and to the administration and enforcement of this section, are incorporated by reference and made a part of this section as if fully set forth herein.

(h) The department, or other entity, shall charge Choctaw County for collecting the tax levied under this section in an amount or percentage of total collections as may be agreed upon by the commissioner or other entity and the Choctaw County Commission. The charge shall not exceed five percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Choctaw County for that month. The Commissioner of Revenue, or other entity, shall pay into the State Treasury all amounts collected under this section, as the tax is received by the department, or other entity, on or before the first day of each successive month. The commissioner, or other entity, shall certify to the state Comptroller the amount collected and paid into the State Treasury for the benefit of Choctaw County during the month immediately preceding the certification. The state Comptroller shall issue a warrant each month payable to the County Treasurer of Choctaw County in an amount equal to the certified amount which shall be paid into the operational fund of the county mandatory solid waste disposal program.






Part 3 - Tax, Tobacco.






Article 25 - Utilities.

Section 45-12-250 - Ratification of utility systems.

In all cases in which a board organized under Article 9, Chapter 50, Title 11, for the purpose of operating a water, gas, sewer, or electric system, as such term is defined in Article 9, Chapter 50, Title 11, in Choctaw County, has attempted to acquire such a water, sewer, gas, or electric system, or any portion thereof, but the attempted acquisition may be invalid because of some irregularity or deficiency with respect to the acquisition or conveyance of such system, the attempted acquisition or conveyance of such system or portion thereof shall be and hereby is ratified, confirmed, and validated ab initio, notwithstanding any irregularity or deficiency.






Article 26 - Zoning and Planning.






Chapter 12A - CHOCTAW COUNTY MUNICIPALITIES.

Article 1 - Butler.



Article 2 - Isney.



Article 3 - Lisman.



Article 4 - Mount Sterling.



Article 5 - Pennington.

Section 45-12A-50 - Water Works Board appointments.

In addition to any authority granted in any state or local act pertaining to the Water Works Board of the Town of Pennington in Choctaw County, the members on the board may reside in any area served by the Pennington Water Works Board, whether it be within or without the city limits of the Town of Pennington, and in addition, the members may be appointed, regardless of their place of residence, who are members of any water authority that purchases water from the Water Works Board of the Town of Pennington.






Article 6 - Pushmataha.



Article 7 - Silas.



Article 8 - Toxey.






Chapter 13 - CLARKE COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-13-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Clarke County local laws enacted after 1978 and all Clarke County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Section 45-13-20 - Municipal option election for legalization of sale and distribution of alcoholic beverages.

(a)(1) The Legislature of Alabama is cognizant of "Opinion of the Justices No. 376," issued April 9, 2002, which states that a local bill for Cherokee County "purporting to allow by local law the creation of a traffic in alcohol that does not presently exist in smaller municipalities in Cherokee County, does not fit within the ambit of the last paragraph of Section 104 permitting the Legislature to pass local laws regulating or prohibiting such traffic." The effect of this Opinion of the Justices is to greatly limit situations in which local laws may be enacted regarding alcoholic beverages. This opinion was, in part, based upon a determination that, "Generally, 'regulate' implies the exercise of control over something that already exists." While respecting the constitutional authority granted to the Alabama Supreme Court to interpret the Constitution of Alabama of 1901, this body disagrees with the conclusion reached by the court concerning Section 104. In an effort to further define this issue and to assist the court in the appropriate interpretation of Section 104, the Legislature of Alabama respectfully makes the following findings:

a. As used in Section 104, the term "regulate" was not intended to be of a narrowing or restraining nature. If that was the intent of the framers of the constitution, an appropriate verb such as "limit," "restrict," or "suppress," in conjunction with the phrase "existing laws," would have been employed.

b. With all due respect to the court, the word "regulate" does not generally imply "the exercise of control over something that already exists" and such a construction is not the "general sense of the phrase." To the contrary, one of the initial definitions of regulate in "Black's Law Dictionary" is "to fix, establish, or control"; and "establish" in the same dictionary includes the definition "to found, to create, to regulate." Unquestionably, regulate does not imply application only to something in existence; rather, the term includes the "establishment" or "creation" of the thing to be subsequently managed.

c. The interpretation of the term "regulation" adopted by the court, if applied to other federal and state constitutional and statutory provisions, will result in unreasonable and unintended restrictions. For instance, the language in Article I, Section 8 of the United States Constitution. "The congress shall have power ... to regulate commerce ..." was not intended to only apply to types of commerce in existence at the time the United States Constitution was adopted. In fact, the U.S. Supreme Court has stated that this clause should be broadly construed to meet the ever-expanding and increasingly complicated conditions of commerce. Similarly, numerous state statutes are initially adopted to regulate certain types of professional or vocational activities or functions, and these activities or functions are concurrently initially authorized. Under the court's construction, if such activities or functions are not first in existence, they may not subsequently be controlled.

d. In view of the research of the court indicating the absence of any discussion concerning this issue in the debates of the 1901 Constitutional Convention, and the absence of any reference to historical records of that time, the interpretation of Section 104 by modern era historians should only be given marginal consideration. As stated by the court, such historical perspectives merely give the "appearance" of intent, and, accordingly, are not supportive of specific construction of Section 104.

e. The concluding paragraph of Section 104 is a unique provision providing for a form of local option or home rule. In view of the present sentiments of Alabama citizens to allow local control of public matters, it is essential that this body and the judiciary appropriately interpret this provision.

(2) Based upon the reasons expressed in subdivision (1), as a matter of law, the Legislature declares that this section regulates the liquor traffic within the meaning and intent of Section 104 of the Constitution of Alabama of 1901.

(b) Notwithstanding any other provision of law, including, but not limited to, Chapter 2A of Title 28, and pursuant to authority to regulate the liquor traffic granted by Section 104 of the Constitution of Alabama of 1901, the electors of an incorporated municipality located in Clarke County with a population of not less than 5,000 inhabitants may change its classification from dry to wet or wet to dry by a municipal option election as provided by this section.

(c)(1) Upon petition of 25 percent of the number of voters voting in the last general election of the municipality having a population of not less than 5,000 inhabitants being filed with the city or town clerk or governing body of the municipality, the governing body shall call a municipal option election for the municipality to determine the sentiment of the people as to whether alcoholic beverages may be legally sold or distributed in the municipality. The petition for the municipal option election shall contain the following: "It is petitioned that a municipal option election be held to determine whether the legal sale and distribution of alcoholic beverages shall be permitted within this municipality." On the ballot to be used for the municipal option election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages within this municipality? Yes ___ No ___."

(2) The municipal option election shall be held and the officers shall be appointed to hold the election in the manner provided by law for holding other municipal elections and the returns thereof tabulated and the results certified as provided by law for municipal elections. The municipal option election shall be held on the date set by the governing body. Notice of the municipal option election shall be given by the governing body of the municipality by publication at least three weeks before the date of the election, in a newspaper in the municipality, or, if there be none, in a newspaper in the county, or, if there be neither, by posting the notice at the town or city hall, apprising the voters of the municipality that a municipal option election shall be held to determine whether the municipality shall be wet or dry under this section. The cost of the municipal option election, including the cost of notice by publication, shall be paid out of the general fund of the municipality.

(3) Only qualified electors of the municipality may vote in the municipal option election. If a majority of the electors voting in the municipal option election vote "yes," the municipality shall be wet, and alcoholic beverages may be legally sold, distributed, and consumed within the corporate limits of the municipality, and all of the provisions of Title 28, relating to alcoholic beverages in wet municipalities, including, but not limited to, Chapters 3, 3A, 6, and 7, shall be immediately put into operation with respect to and effective within the corporate limits of the municipality. Notwithstanding the results of any subsequent county election, special method referendum, or other election, the municipality shall remain wet until changed to a dry municipality at a subsequent municipal option election conducted in the same manner as required for the initial election, including, but not limited to, the petition procedure.

(4) If a majority of the voters voting in the municipal option election vote "no," the municipality shall be a dry municipality under the terms of this section until the municipality, by a subsequent municipal option election held under this section, votes wet.

(5) At least 1,560 days shall have lapsed before a second municipal option election may be held in the municipality.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.

Division 1 - Banks.

Section 45-13-40 - Branch banks authorized.

Any bank, either incorporated or unincorporated, which is established in Clarke County, shall have the power to establish, to maintain, and to operate within the same city or town or within other communities, one or more branches or branch banks, branch offices, branch agencies, additional offices, or branch places of business for the receipt of deposits, payment of checks, lending of money, and the conduct of a general banking business, provided that such bank, before establishment of any such branch or branches, shall first secure the written consent of the State Superintendent of Banks or the Comptroller of the Currency, as the case may require.






Part 2 - Massage Parlor.

Section 45-13-41 - License requirements; operation of massage parlor; unlawful activities; violations.

(a) The provisions of this section shall apply to all counties having a population of not less than 26,000 nor more than 26,800 inhabitants according to the 1970 or any subsequent federal decennial census.

(b) The following words and terms as used in this section shall, unless the context requires a different meaning, have the meanings respectively ascribed to them by this section:

(1) The term "massage parlor" shall mean any establishment, building, room, or place other than a regularly licensed hospital, medical clinic, nursing home, or dispensary, the offices of a physician, a surgeon, or an osteopath, where non-medical, non-surgical, non-osteopathic, and non-chiropractic manipulative exercises, massages, or procedures are practiced upon the human body, or any part thereof, for other than cosmetic or beautifying purposes, with or without the use of mechanical or other devices, by anyone not a physician, surgeon, osteopath, or chiropractor or of a similarly registered status, and shall include any place where baths, exercises, or similar services are offered

(2) The term "masseur (male) and masseuse (female)" is a person who practices any one or more of the arts of body massage, either by hand or mechanical apparatus, oil rubs, corrective gymnastics, mechanotherapy, including color therapy, dietetics, hot packs, cabinet, tub, shower, sitz, vapor, steam, or any other special type of bath.

(3) The word "establishment" shall mean a place of business or operation of any kind.

(4) The word "person" shall include a firm, partnership, association of persons, corporation, organization, or any other group acting as a unit.

(c) It shall be unlawful for any person to operate a massage parlor as herein defined without first having acquired from the county governing body a license for the operation of the business as required by this section.

(d) Any massage parlor licensed by the county governing body shall at all times comply with all health regulations, rules, and requirements as shall now or hereafter be promulgated by the State Board of Health, and any premises used for the purposes of a massage parlor shall, during all hours of operation, be made open and available to inspection by duly authorized county officials for the purpose of assuring compliance with said health rules, regulations, and requirements. Each massage parlor shall be equipped with toilet and lavatory facilities for patrons and separate readily available toilet and lavatory facilities for employees, and each operating area shall be equipped with a hand lavatory.

(e)(1) No towels, wash cloths, or other linen items shall come in contact with the body or any other part thereof of any customer or patron at a massage parlor that has not been boiled and laundered since last used.

(2) Every person applying or administering massages shall cleanse his or her hands thoroughly by washing same with soap and hot water before attending or massaging any person.

(3) Any person while applying or administering massages shall be clothed from the shoulders to the knees by a robe, smock, or other opaque apparel so that the patron or customer shall be protected from bodily contact with the person applying or administering the massage except for the hands and arms of the person applying or administering the massage.

(4) Any massage parlor licensed pursuant to this section shall be equipped with running hot and cold water, and with all appliances, furnishings, and materials as may be necessary to enable persons employed in and about the massage parlor to comply with the provisions of this section.

(f) No massage parlor shall be used as and for a dormitory or place of sleep, nor shall any licensee under this section permit any massage parlor to be so used.

(g) No massage shall be administered or applied by any licensee hereunder or any employee, operator, or attendant while working for such licensee, except in or upon the premises or regular place of business of the licensee where the license is regularly displayed and at the place and location designated for the operation of the massage parlor in the license.

(h) No masseur, masseuse, or other employee or attendant in any massage parlor shall apply or administer any massage or other treatment to any person behind locked doors.

(i) Subsequent to July 3, 1979, it shall be unlawful for any masseur, masseuse, or other employee or attendant to administer massages in any massage parlor within the county without first, and within six months from the date thereof, having secured a written verification from a licensed Alabama physician that the person or employee is free of any contagious, infectious, or communicable disease, and the masseur, masseuse, or other employee or attendant of any massage parlor shall, at all times while on duty or working in any such massage parlor, have upon his or her person, the written medical verification.

(j) It shall be unlawful for any person to render any service to the public upon the premises of a massage parlor within the county except during the time that the establishment is open with free access thereto by the public, during which time all portions of such establishment shall be open to the inspection of any county official and to any law enforcement officer of the state, or of the jurisdiction where the establishment is located.

(k)(1) It shall be unlawful for the owner, manager, or supervisor of a massage parlor within the county to allow, authorize, or tolerate in his or her establishment any activity or behavior prohibited by the laws of the State of Alabama including such laws proscribing acts of prostitution, sodomy, adultery, fornication, or any lewd or obscene act or performance.

(2) Any final conviction of any owner, manager, or supervisor of any massage parlor of a violation of the foregoing mentioned acts occurring on or in connection with the establishment shall automatically terminate the license of the establishment and the county governing body shall so notify the holder thereof, and no new license for the operation of a massage parlor on the same premises thereafter shall be issued by the county governing body for a period of one year.

(l) It shall be unlawful for any person to operate a massage parlor, regardless of whether it is a public or private facility, or any bath parlor, or any similar type business within the county, where any physical contact with the recipient of such service is provided by a person of the opposite sex. Any person violating the provisions of this section shall, upon conviction, be punished by a fine of five hundred dollars ($500) or 12 months in jail, one or both; and in addition, final conviction of any owner, manager, or person in charge of premises upon which a massage parlor is operated shall automatically terminate the license of the establishment and the county governing body shall so notify the holder thereof, and no new license for the operation of a massage parlor on the same premises shall thereafter be issued by the county governing body for a period of one year.

(m) It shall be unlawful for any masseur, masseuse, attendant, or person employed in a massage parlor within the county to massage or in any way touch the genital organs of another in connection with any massage or other service rendered by the establishment. It shall be unlawful for any person to advertise or offer any massage or physical touching of the genital organs of another in connection with such a massage.

(n) Any license issued hereunder by the county governing body upon the violation of any subsection, requirement, or provision of this section by the licensee or any agent, attendant, or other employee of the licensee, provided the licensee shall first be notified of the violation and be afforded a hearing before the county governing body. Written notice of any violation hereunder and any hearing thereon before the county governing body may be given to licensees by delivering the notice by hand to licensee, or in his or her absence to any adult person employed by licensee at the licensed premises or the deposit of the notice postage prepaid with the United States Postal Service and addressed to licensee at the licensed premises, not less than 10 days prior to such hearing before the county governing body and the licensee may present such evidence as he or she shall wish to the governing body. In the event of any revocation of a license for the operation of a massage parlor in accordance with this subsection the licensee shall not be entitled to the issuance of a subsequent license for the operation of a massage parlor in the county within 12 months following the date of the revocation.

(o) Any person who shall violate any provision of this section for which a penalty is not otherwise provided, or who shall do any act made unlawful by this section for which a penalty is not otherwise provided, shall, upon conviction thereof, be guilty of a Class B misdemeanor as defined in Title 13A.









Article 5 - Constables.



Article 6 - Coroner.

Part 1 - Compensation.

Section 45-13-60 - Expense allowance.

The Coroner of Clarke County shall be entitled to receive a total expense allowance in the amount of five hundred dollars ($500) per month to be paid out of the county general fund. This expense allowance shall be in addition to any and all other compensation and salary provided for by law.






Part 2 - Deputy Cororners.

Section 45-13-61 - Office of deputy coroner created.

In Clarke County, there is hereby created the office of deputy coroner who shall have the same qualifications, powers and duties, and shall receive the same salary as the county coroner. The county governing body is authorized to appoint not more than two such deputies coroner.









Article 7 - County Commission.

Part 1 - Compensation.

Section 45-13-70 - Members to serve part-time; salary; centralized road system; work plan of county engineer and annual budget; clerical assistance; recordkeeping; inspection of roads and bridges.

(a) Beginning with the term of office of any member of the county commission which commences on or after November 2000, the chair and each member of the county commission shall serve on a part-time basis and receive a salary as provided by Section 11-3-4.1, for serving on a part-time basis.

(b) The Clarke County Commission shall establish a centrally located shop and centralized road system for the operation of the county roads and bridges. The county commission may vote to establish more than one shop location when the county engineer recommends any additional location is needed to facilitate the economical use of equipment and funds. The county engineer shall at each September or earlier meeting of the county commission make recommendations for a yearly work plan and present an annual budget. Approval of plan shall require a minimum of four favorable votes. The commission at its regular meetings shall discuss needs as they arise and vote on all issues that might affect the county.

(c) The county commission may employ clerical help and assistance deemed necessary for the proper, efficient, and economical operation of the county commission. The chair of the commission shall enter the minutes of all proceedings of the county commission in a well-bound book provided for that purpose. The book shall be kept in the office of the county commission and shall be open to the inspection of the public at all reasonable hours. The chair shall keep a complete record of all receipts and disbursements of all county funds which shall be published once a year in a newspaper published in the county and shall be prepared upon request to show the financial condition of the county.

(d) Each member of the county commission shall inspect the roads and bridges of his or her district, from time to time, hear the suggestions and complaints of the citizens, and report the suggestion or complaint to the county commission with his or her recommendations. The members of the county commission shall also assist in securing right-of-way and assist in public relations generally. The members of the commission may use a county vehicle for the performance of their duties only on an as-needed basis or may receive mileage at the same rate paid state employees not to exceed two hundred dollars ($200) per month.






Part 2 - Membership.

Section 45-13-71 - Composition; election by districts.

(a) The county commission herein created shall consist of five members, one of whom shall serve as chairman as hereinafter provided.

(b) The five members of the commission shall be elected from, be a qualified elector of, and reside in each of five single-member districts within Clarke County as herein defined. Commissioners for Districts 2, 4, and 5 shall run in 1992, and every four years thereafter. Commissioners for Districts 1 and 3 shall run in 1994, and every four years thereafter. Each commissioner will serve a four-year term. The term for the commissioners from Districts 2 and 4 elected in 1992 shall begin on the first Monday after the second Tuesday in January, 1993. The term of all the commissioners from District 5 elected in 1992, and the term of commissioners elected thereafter, shall begin at 12:01 a.m. on the seventh day next following his or her election, or as otherwise provided by the general laws of Alabama.

(c) Beginning on the first Monday after the second Tuesday in January, 1993, the chairmanship of the county commission shall rotate among the five commissioners for equal terms in a manner to be determined at the organizational meeting of the county commission in 1993.

(d) The chairman of the commission shall preside at all meetings of the county commission and shall be entitled to vote on all matters coming before the commission.

(e) For the purpose of this section, and for future elections of members of the county commission, Clarke County is hereby divided into five separate geographical districts, to be numbered 1 to 5 inclusive, and are hereby described as follows:

(1) DISTRICT 1

Beginning at the intersection of US Hwy No 43 and Bassett Creek, being at the south city limits of Thomasville; thence Southerly along Bassett Creek 5.0 miles, more or less, to a power line of Alabama Power Company; thence Northerly along said power line 5.2 miles, more or less, to Co Rt 27; thence Southerly along Co Rt 27 2.8 miles, more or less, to Nettlesboro public road; thence Southeasterly along Nettlesboro public road 5.5 miles, more or less, to Little Bassett Creek; thence Southerly along Little Bassett Creek 3.0 miles, more or less, to Co Rt 30; thence Westerly along Co Rt 30 0.1 mile, more or less, to county public road (Gates Road); thence Northerly along Gates Road 3.0 miles, more or less, to Jr. Glass Road; thence Westerly along Glass Road 2.8 miles, more or less, to Co. Rt 27 and intersection with Dr Wade Road; thence Westerly along Wade Road 0.6 mile, more or less, to east town limits of Town of Fulton; thence Northerly along town limits of Fulton 1.1 miles, more or less, to the Woodie Bradford Road; thence Southerly along Woodie Bradford Road 0.7 mile, more or less, to Dr Wade Road; thence Westerly along Dr Wade Road 0.2 mile, more or less, to Southern Railroad; thence Southerly along Southern Railroad 1.4 miles, more or less, to Co Rt 27; thence Southerly along Co Rt 27 2.6 miles, more or less, to the Harrigan Road; thence Southerly along the Harrigan Road 2.5 miles, more or less, to Co Rt 22; thence Westerly along Co Rt 22 1.75 miles, more or less, to James Creek; thence Southerly along James Creek 0.1 mile to an unnamed branch near Grove Hill Sewer Plant; thence Westerly along said branch 0.6 mile, more or less, to Grove Hill Sewer Plant; thence from said plant go Westerly along sewer outfall line 1.0 mile, more or less, to Forest Lane Ave, approx. 500' northwest of Morris Street; thence Easterly and Southerly along Forest Lane and Carter Drive 1.0 mile, more or less, to US Hwy No 84; thence Westerly along US Hwy No 84 and Grove Hill Ave 2.0 miles, more or less, to power line of Alabama Power Company; thence Northerly along said power line 1.75 miles, more or less, to north limits of Town of Grove Hill; thence West and South along town limits of Grove Hill 3.8 miles, more or less, to Co Rt 18; thence Easterly along Co Rt 18 1.4 miles, more or less, to branch, being the head of Fishers Creek; thence Southeasterly along said branch and Fishers Creek 7.0 miles, more or less, to the Southern Railroad; thence Northerly along Southern Railroad 1.2 miles, more or less, to US Hwy No 84; thence East along US Hwy No 84 2.9 miles, more or less, to Co Rt 35; thence Southerly along Co Rt 35 3.8 miles, more or less, to Allen-Suggsville Road; thence Westerly along Allen-Suggsville Road 2.9 miles, more or less, to Allen at Methodist Church; thence Westerly along Shields Tarleton Road 2.6 miles, more or less, to Jim Wallace Kelly Road; thence Southerly along Jim Wallace Kelly Road 2.6 miles, more or less, to Simmons Creek Road; thence Westerly along Simmons Creek Road 2.0 miles, more or less, to the old public road leading North, approx. 0.1 mile west of Simmons Creek; thence Northwesterly along said old public road 2.0 miles, more or less, to Co Rt 19; thence Northerly along Co Rt 19 0.8 mile, more or less, to Boy Scout Road; thence Westerly along Boy Scout Road 1.8 miles, more or less, to branch at Boy Scout pond; thence Southerly along said branch 1.9 miles, more or less, to Rabbit Creek; thence Northerly along Rabbit Creek 0.1 mile, more or less, to a branch; thence Westerly along said branch 1.5 miles, more or less, to US Hwy No 43 near A.E.C. substation; thence Southerly along US Hwy No 43 1.1 miles, more or less, to Co Rt 3; thence Northerly along Co Rt 3 7.8 miles, more or less, to Jackson Creek near Winn, thence Southwesterly along Jackson Creek 5.2 miles, more or less, to Tattilaba Creek; thence Northerly along Tattilaba Creek 5.5 miles, more or less, to Co Rt 3 at Pleasant Grove Church; thence Northerly along Co Rt 3 2.7 miles, more or less, to Oliver Road; thence Northeast along Oliver Road 2.5 miles, more or less, to US Hwy No 84; thence West along US Hwy No 84 3.5 miles, more or less, to Satilpa Creek; thence Northeasterly along Satilpa Creek 3.5 miles, more or less, to Harris Creek; thence Northerly along Harris Creek 0.25 mile, more or less, to Norris Road, thence Easterly along Norris Road 1.2 miles, more or less, to Satilpa Creek; thence Easterly along Satilpa Creek 14.0 miles, more or less, to Irwin Creek; thence Northeasterly along Irwin Creek 1.4 miles, more or less, to Co Rt 17; thence Westerly along Co Rt 17 0.1 mile, more or less, to Scotch Road; thence Easterly along Scotch Road 4.0 miles, more or less, to Old Grove Hill and Thomasville public road; thence Northerly along said road 1.5 miles, more or less, to unpaved county road; thence Northeasterly along said unpaved road 2.0 miles, more or less, to US Hwy No 43; thence Northerly along US Hwy No 43 3.2 miles, more or less, to Bassett Creek, the POINT OF BEGINNING.

(2) DISTRICT 2

Beginning at the Clarke-Marengo County line at the east bank of the Tombigbee River, thence Easterly along Clarke-Marengo County line 23.6 miles, more or less, to the Wilcox County line; thence Southerly along the Clarke-Wilcox County line 5.2 miles, more or less, to the Roundhill Road; thence Southwesterly along Roundhill Road 3.0 miles, more or less, to a prong of Little Bassett Creek; thence Southwesterly along Little Bassett Creek 1.4 miles, more or less, to Co Rt 27; thence Southerly along Co Rt 27 0.2 mile, more or less, to the Rural Road; thence Westerly along the Rural Road 2.0 miles, more or less, to US Hwy No 43; thence Northerly along US Hwy No 43 0.6 mile, more or less, to Windsorwood Drive; thence Westerly and Northerly along Windsorwood Dr, Windsorwood Circle and Windsorwood Dr 0.4 mile, more or less, to Pine Street; thence Easterly along Pine Street 0.2 mile, more or less, to US Hwy No 43; thence Northerly along US Hwy No 43 2.8 miles, more or less, to Foster Ave; thence Westerly, Northerly and Westerly along Foster Avenue and Linwood Ave 1.3 miles, more or less, to Old Choctaw Corner Road; thence Southerly along Old Choctaw Corner Road 1.3 miles, more or less, to 4-Way Stop at Al Hwy 154; thence Easterly along Al Hwy 154 0.3 mile, more or less, to power line of Alabama Power Company; thence Southerly along power line 3.2 miles, more or less, to the Dummy Line Road; thence Easterly, Southerly and Easterly 0.7 mile, more or less, to US Hwy No 43; thence Southerly along US Hwy No 43 3.2 miles, more or less, to county unpaved road; thence Southwesterly along said unpaved road 2.0 miles, more or less, to Old Grove Hill and Thomasville road; thence Southerly along Old Grove Hill and Thomasville public road 1.5 miles, more or less, to the Scotch Road leading to Chilton; thence Westerly along Scotch Road 4.0 miles, more or less, to Co Rt 17; thence Easterly along Co Rt 17 0.1 mile, more or less, to Irwin Creek; thence Southwesterly along Irwin Creek 1.4 miles, more or less, to Satilpa Creek; thence Westerly along Satilpa Creek 14.0 miles, more or less, to the Norris Road; thence Northerly and Westerly along the Norris Road 1.2 miles, more or less, to Harris Creek; thence Northwesterly along Harris Creek 6.3 miles, more or less, to Roberts Creek; thence Westerly along Roberts Creek 0.3 mile, more or less, to the Smyer Road; thence South and West along Smyer Road 3.5 miles, more or less, to Owl Hill Road; thence Northerly along Owl Hill Road 7.5 miles, more or less, to Al Hwy No 69; thence Northerly along Al Hwy No 69 0.3 mile, more or less, to Cunningham Road; thence Northwesterly along Cunningham Road 1.8 miles, more or less, to Turkey Creek; thence Southerly and Westerly along Turkey Creek 5.2 miles, more or less, to the east bank of the Tombigbee River, the Clarke County line; thence Northerly along the Tombigbee River, the Clarke-Choctaw County line, 20.0 miles, more or less, to the POINT OF BEGINNING.

(3) DISTRICT 3

Beginning at the intersection of Co Rt 3 and US Hwy No 43, north of Jackson, thence Northerly along US Hwy No 43 1.1 miles, more or less, to a branch near the A.E.C. substation; thence Easterly along said branch 1.5 miles, more or less, to Rabbit Creek; thence Southerly along Rabbit Creek 7.3 miles, more or less, to the Southern Railroad; thence Southerly along the Southern Railroad 2.8 miles, more or less, to Bridal Path Road and Industrial Road intersection; thence Northerly along Bridal Path Road 4.8 miles, more or less, to the Industrial Bypass; thence West along Industrial Bypass 0.6 mile, more or less, to US Hwy No 43; thence Southerly along US Hwy No 43 1.3 miles, more or less, to Al Hwy 177 (College Ave); thence Southerly along Al Hwy 177 0.8 mile, more or less, to Forest Ave; thence Southerly along Forest Ave 2.1 miles, more or less, to E. Clinton St; thence Easterly on E. Clinton St 0.6 mile, more or less, to Linden Ave; thence South on Linden Ave 0.2 mile, more or less, to Church St; thence West on Church Stand extension thereof 2.5 miles, more or less, to the east line of Census Tract No 832; thence Northerly along said east line of Census Tract No 832 2.4 miles, more or less, to US Hwy No 43; thence West along US Hwy No 43 4.0 miles, more or less, to the Tombigbee River, the Washington County line; thence Northerly along the Tombigbee River and Washington and Choctaw County line 38.0 miles, more or less, to Turkey Creek; thence Easterly and Northerly along Turkey Creek 5.2 miles, more or less, to the Cunningham Road; thence Southeasterly along Cunningham Road 1.8 miles, more or less, to Al Hwy 69; thence Southerly along Al Hwy 69 0.3 mile, more or less, to Owl Hill Road; thence Southerly along Owl Hill Road 7.5 miles, more or less, to Smyer Road; thence North and East along Smyer Road 3.5 miles, more or less, to Roberts Creek; thence Easterly along Roberts Creek 0.3 mile, more or less, to Harris Creek; thence Southeasterly along Harris Creek 6.3 miles, more or less, to Norris Road; thence Easterly and Southerly along Norris Road 1.2 miles, more or less, to Satilpa Creek; thence Southeasterly along Satilpa Creek 3.5 miles, more or less, to US Hwy No 84; thence Easterly along US Hwy No 84 3.5 miles, more or less, to Oliver Road; thence Southwest along Oliver Road 2.5 miles, more or less, to Co Rt 3; thence Southerly along Co Rt 3 2.7 miles, more or less, to Tattilaba Creek at Pleasant Grove Church; thence Southerly along Tattilaba Creek 5.5 miles, more or less, to Jackson Creek; thence Northeasterly along Jackson Creek 5.2 miles, more or less, to Co Rt 3 near Winn; thence Southerly along Co Rt 3 7.8 miles, more or less, to US Hwy No 43; the POINT OF BEGINNING.

(4) DISTRICT 4

Beginning at the intersection of Cedar Creek and the Alabama River at the Monroe County line; thence Southerly and Southwesterly along the Alabama River and Monroe and Baldwin County lines 38.0 miles, more or less, to the intersection with the Tombigbee River; thence Northerly along the Tombigbee River and Washington County line 30.0 miles, more or less, to US Hwy No 43; thence Easterly along US Hwy No 43 4.0 miles, more or less, to 2.0 miles, more or less, to the east line of Census Tract No 832; thence Southerly along east line of said Census Tract 2.4 miles to the extension of Church Street; thence Easterly and along Church Street 2.5 miles, more or less, to Linden Ave; thence Northerly along Linden Ave 0.2 mile, more or less, to East Clinton Street; thence Westerly along E. Clinton Street 0.6 mile, more or less, to Forest Ave; thence Northerly along Forest Ave 2.1 miles, more or less, to Al Hwy 177 (College Ave); thence Northerly along Al Hwy 177 0.8 mile, more or less, to US Hwy No 43; thence Northerly along US Hwy No 43 1.3 miles, more or less, to the Industrial Bypass; thence Easterly along Industrial Bypass 0.6 mile, more or less, to Bridal Path Road; thence Southerly along Bridal Path Road 4.8 miles, more or less, to Southern Railroad; thence Northerly along Southern Railroad 2.8 miles, more or less, to Rabbit Creek; thence Southeasterly along Rabbit Creek 0.3 mile, more or less, to Bassett Creek; thence Easterly along Bassett Creek 2.5 miles, more or less, to a branch; thence Southeasterly along said branch 3.2 miles, more or less, to Co Rt 19; thence Southeasterly along Co Rt 19 2.9 miles to Perry's Chapel; thence Northeasterly along Manila Road 3.2 miles, more or less, to intersection with public road at Rockhouse; thence Southerly along said public road 0.2 mile, more or less, to Cedar Creek; thence Easterly along Cedar Creek 8.0 miles, more or less, to the Alabama River; the POINT OF BEGINNING.

(5) DISTRICT 5

Beginning at the intersection of Cedar Creek and the Alabama River at the Monroe County line; thence Westerly along Cedar Creek 8.0 miles, more or less, to the public road; thence Northerly along said public road 0.2 mile, more or less, to the Manila Road at the Rockhouse; thence Southeasterly along the Manila Road 3.2 miles, more or less, to Perry's Chapel; thence Northwesterly along Co Rt 19 3.2 miles to a branch; thence Northwesterly along said branch 3.2 miles, more or less, to Bassett Creek; thence Westerly along Bassett Creek 2.5 miles, more or less, to Rabbit Creek; thence Northerly along Rabbit Creek 7.5 miles, more or less, to a branch; thence Northerly along said branch 1.9 miles, more or less, to Boy Scout Road at Boy Scout Pond; thence Easterly along Boy Scout Road 1.8 miles, more or less, to Co Rt 19; thence Southerly along Co Rt 19 0.8 mile, more or less, to old public road; thence Southeasterly along said public road 2.0 miles, more or less, to Simmons Creek Road, approx., 0.1 mile west of Simmons Creek: thence Easterly along Simmons Creek Road 2.0 miles, more or less, to Jim Wallace Kelly Road; thence Northerly along Jim Wallace Kelly Road 2.6 miles, more or less, to Shields Tarleton Road; thence Easterly along Shields Tarleton Road 2.6 miles, more or less, to Methodist Church at Allen; thence Easterly along Allen-Suggsville Road 2.9 miles, more or less, to Co Rt 35; thence Northerly along Co Rt 35 3.8 miles, more or less, to US Hwy No 84; thence West along US Hwy No 84 2.9 miles, more or less, to the Southern Railroad; thence Southerly along Southern Railroad 1.2 miles, more or less, to Fishers Creek; thence Northwesterly along Fishers Creek 7.0 miles, more or less, to Co Rt 18; thence West along Co Rt 18 1.4 miles, more or less, to the west town limits of Grove Hill; thence North and East along town limits of Grove Hill 3.8 miles, more or less, to power line of Alabama Power Company; thence Southerly along said power line 1.75 miles, more or less, to Grove Hill Ave; thence East along Grove Hill Ave and US Hwy No 84 2.0 miles, more or less, to Carter Drive; thence Northerly along Carter Drive and Forest Lane Ave 1.0 mile, more or less, to point approx., 500' North of Morris Street, being the sewer outfall line: thence Easterly along said sewer outfall line 1.0 mile, more or less, to the Grove Hill Sewer Treatment Plant; thence Easterly along branch from sewer treatment plant 0.6 mile, more or less, to James Creek; thence Northerly along James Creek 0.1 mile, more or less, to Co Rt 22; thence Easterly along Co Rt 22 1.75 miles, more or less, to Harrigan Road; thence Northerly along Harrigan Road 2.5 miles, more or less, to Co Rt 27; thence Northerly along Co Rt 27 2.6 miles, more or less, to Southern Railroad; thence Northerly along Southern Railroad 1.4 miles, more or less, to Dr Wade Road; thence Easterly along Dr Wade Road 0.2 mile, more or less, to Woodie Bradford Road; thence Northerly along Woodie Bradford Road 0.7 mile, more or less, to east town limits of Fulton; thence Southerly along said east town limits 1.1 miles, more or less, to Dr Wade Road; thence Easterly along Dr Wade Road 0.6 mile, more or less, to intersection with Co Rt 27 and Jr Glass Road; thence Easterly along Jr Glass Road 3.0 miles, more or less, to county public road (Gates Road); thence Southerly along Gates Road 3.0 miles, more or less, to Co Rt 30; thence Easterly along Co Rt 30 0.1 mile, more or less, to Little Bassett Creek; thence Northerly along Little Bassett Creek 3.0 miles, more or less, to Nettlesboro Road; thence Northwesterly along Nettlesboro Road 5.5 miles, more or less, to Co Rt 27; thence Northerly along Co Rt 27 2.8 miles, more or less, to power line of Alabama Power Company; thence Southerly along said power line 5.2 miles, more or less, to Bassett Creek; thence Northerly along Bassett Creek 5.0 miles, more or less, to US Hwy No 43 at the south city limits of Thomasville; thence Westerly, Northerly and Westerly along the Dummy Line Road 0.7 mile, more or less, to power line of Alabama Power Company; thence Northerly along said power line 3.2 miles, more or less, to Al Hwy No 154; thence Westerly along Al Hwy No 154 to 4-Way Stop at Old Choctaw Corner Road; thence Northerly along Old Choctaw Corner Road 1.3 miles, more or less, to Linwood Ave; thence Easterly, Southerly and Easterly along Linwood Ave and Foster Ave 1.3 miles, more or less, to US Hwy No 43; thence Southerly along US Hwy No 43 2.8 miles, more or less, to Pine Street; thence Westerly along Pine Street 0.2 mile, more or less, to Windsorwood Dr; thence Southerly and Easterly along Windsorwood Dr, Windsorwood Circle and Windsorwood Dr 0.4 mile, more or less, to US Hwy No 43; thence Southerly along US Hwy No 43 0.6 mile, more or less, to Rural Road; thence Easterly along Rural Road 2.0 miles, more or less, to Co Rt 27; thence Northerly along Co Rt 7 0.2 mile, more or less, to a prong of Little Bassett Creek; thence Northeasterly along said prong of creek 1.4 miles, more or less, to the Roundhill Road; thence Northeasterly along Roundhill Road 3.0 miles, more or less, to Wilcox County line; thence Southerly, Easterly, Southerly, West and Southerly along Wilcox and Monroe County line 43.0 miles, more or less, to the intersection of the Alabama River and Cedar Creek, the POINT OF BEGINNING.









Article 8 - Courts.

Part 1 - Court Costs.

Section 45-13-80 - Increase to costs and charges; Pistol Permit Fund.

Commencing June 1, 1980, all costs and charges of court in the Clarke County Division of the First Judicial Circuit of this state shall be increased by five dollars ($5) with the proceeds from such increase to be paid into the Pistol Permit Fund of Clarke County to be used exclusively for improvement of law enforcement by the Sheriff of Clarke County, with the approval of the county commission.



Section 45-13-80.01 - Additional court costs and fees; courthouse addition.

(a) In any case in which court costs are assessed in the district and circuit courts of Clarke County, or the municipal courts in the county, there shall be assessed and collected as other costs and charges are collected, an additional court cost as follows:

(1) In all circuit court criminal, civil, and domestic cases: Fifty dollars ($50).

(2) In district court cases as follows:

a. Criminal and civil (except as provided herein): Twenty-five dollars ($25).

b. Traffic: Twenty-five dollars ($25).

c. Small claims: Ten dollars ($10).

d. Juvenile: Ten dollars ($10).

(3) In all municipal court cases: Twenty dollars ($20).

(b) The additional court costs and fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the cases are waived.

(c) The additional fees when collected by the clerks or their collection officers of the courts shall be paid into the General Fund of Clarke County to be used by the Clarke County Commission for planning, designing, constructing, financing, furnishing, equipping, operating, and maintaining an addition to the existing county courthouse. The fee authorized hereunder shall not be collected after the retirement of all indebtedness, including refinancing indebtedness, incurred to finance the costs of constructing, financing, and equipping such addition to the county courthouse.






Part 2 - Probate Court.

Section 45-13-81 - Compensation; office space, personnel, equipment; chief clerk.

(a) The Probate Judge of Clarke County shall be entitled to receive total compensation in the form of an annual salary in the amount of forty-seven thousand five hundred dollars ($47,500) per annum. Such salary shall be paid in lieu of all other fees, allowances, and percentages heretofore provided by law, and shall be paid in equal biweekly installments out of the general fund of the county as county employees are paid.

(b) All fees, commissions, allowances, percentages, and other charges heretofore collected for the use of the judge of probate, hereafter shall be collected and paid into the general fund of the county.

(c) Upon the recommendation of the judge of probate, the governing body of Clarke County shall provide the probate office with such office personnel, clerks, deputies, and such quarters, books, stationery, furniture, equipment, and other such conveniences and supplies as are necessary for the proper and efficient conduct of such office. The judge of probate shall appoint a chief clerk who shall have the same power as the judge of probate, except the power to preside in a contested cause. Compensation of any personnel so provided shall be fixed by the county governing body and shall be paid in equal biweekly installments out of the general fund of the county, as other county employees are paid.






Part 3 - District Attorney.

Section 45-13-82 - Assessment of docket fee in certain cases; Solicitor's Fair Trial Fund.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Clarke County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees shall be collected by the circuit clerk and distributed monthly to the Solicitor's Fair Trial Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonable foreseeable future.

(c) The District Attorney in Clarke County shall establish the Solicitor's Fair Trial Fund. The solicitor's fee paid pursuant to subsection (a) shall be placed in the fund and shall be used by the district attorney for the support of the district attorney's office or for any other legitimate law enforcement purpose.



Section 45-13-82.01 - Assessment of docket fee in certain civil cases; Fair Trial Tax Fund.

(a) In all civil cases in the circuit and district courts in Clarke County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The solicitor's fee in civil cases shall be in the same amount as the docket fee or court cost which is assessed in civil cases in the circuit and district courts and distributed to the Fair Trial Tax Fund. The fees, when collected, shall be distributed monthly as follows: Three dollars ($3) from each case to the office of circuit clerk to be deposited into the Circuit Clerk's Fund and to be used as provided by law for the operation of the office of the circuit clerk and the remainder of each fee to the solicitor's fund or district attorney's fund in the county or to the fund in the county that may be hereafter prescribed by law for the solicitor's fee.

(b) The solicitor's fee may be expended by the district attorney for the payments of any and all expenses incurred and for any legitimate law enforcement purpose.









Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Part 1 - Board of Education.

Division 1 - Compensation.

Section 45-13-100 - Expense allowance.

In Clarke County, each member of the county board of education is hereby entitled to an additional monthly expense allowance of seventy-five dollars ($75) a month. The allowance shall be in addition to any and all other compensation, salary, or expense allowance heretofore provided by law and shall be paid in equal monthly installments out of the same funds as other compensation and expense allowances are paid to members.






Division 2 - Memsbership.

Section 45-13-100.20 - Composition; election by districts.

(a) The County Board of Education of Clarke County shall consist of five members elected from five single-member school board districts as hereinafter provided.

(b) For the purpose of this section, and for future elections of members of the county school board, and until otherwise reapportioned by the county board of education pursuant to Alabama law, Clarke County is hereby divided into five county school districts to be designated school board district no. 1, school board district no. 2, school board district no. 3, school board district no. 4, and school board district no. 5, to be divided as follows:

(1) DISTRICT 1

Beginning at the intersection of US Hwy No 43 and Bassett Creek, being at the south city limits of Thomasville; thence Southerly along Bassett Creek 5.0 miles, more or less, to a power line of Alabama Power Company; thence Northerly along said power line 5.2 miles, more or less, to Co Rt 27; thence Southerly along Co Rt 27 2.8 miles, more or less, to Nettlesboro public road; thence Southeasterly along Nettlesboro public road 5.5 miles, more or less, to Little Bassett Creek; thence Southerly along Little Bassett Creek 3.0 miles, more or less, to Co Rt 30; thence Westerly along Co Rt 30 0.1 mile, more or less, to county public road (Gates Road); thence Northerly along Gates Road 3.0 miles, more or less, to Jr. Glass Road; thence Westerly along Glass Road 2.8 miles, more or less, to Co. Rt 27 and intersection with Dr Wade Road; thence Westerly along Wade Road 0.6 mile, more or less, to east town limits of Town of Fulton; thence Northerly along town limits of Fulton 1.1 miles, more or less, to the Woodie Bradford Road; thence Southerly along Woodie Bradford Road 0.7 mile, more or less, to Dr Wade Road; thence Westerly along Dr Wade Road 0.2 mile, more or less, to Southern Railroad; thence Southerly along Southern Railroad 1.4 miles, more or less, to Co Rt 27; thence Southerly along Co Rt 27 2.6 miles, more or less, to the Harrigan Road; thence Southerly along the Harrigan Road 2.5 miles, more or less, to Co Rt 22; thence Westerly along Co Rt 22 1.75 miles, more or less, to James Creek; thence Southerly along James Creek 0.1 mile to an unnamed branch near Grove Hill Sewer Plant; thence Westerly along said branch 0.6 mile, more or less, to Grove Hill Sewer Plant; thence from said plant go Westerly along sewer outfall line 1.0 mile, more or less, to Forest Lane Ave, approx. 500' northwest of Morris Street; thence Easterly and Southerly along Forest Lane and Carter Drive 1.0 mile, more or less, to US Hwy No 84; thence Westerly along US Hwy No 84 and Grove Hill Ave 2.0 miles, more or less, to power line of Alabama Power Company; thence Northerly along said power line 1.75 miles, more or less, to north limits of Town of Grove Hill; thence West and South along town limits of Grove Hill 3.8 miles, more or less, to Co Rt 18; thence Easterly along Co Rt 18 1.4 miles, more or less, to branch, being the head of Fishers Creek; thence Southeasterly along said branch and Fishers Creek 7.0 miles, more or less, to the Southern Railroad; thence Northerly along Southern Railroad 1.2 miles, more or less, to US Hwy No 84; thence East along US Hwy No 84 2.9 miles, more or less, to Co Rt 35 thence Southerly along Co Rt 35 3.8 miles, more or less, to Allen-Suggsville Road; thence Westerly along Allen-Suggsville Road 2.9 miles, more or less, to Allen at Methodist Church; thence Westerly along Shields Tarleton Road 2.6 miles, more or less, to Jim Wallace Kelly Road; thence Southerly along Jim Wallace Kelly Road 2.6 miles, more or less, to Simmons Creek Road; thence Westerly along Simmons Creek Road 2.0 miles, more or less, to the old public road leading North, approx. 0.1 mile west of Simmons Creek; thence Northwesterly along said old public road 2.0 miles, more or less, to Co Rt 19; thence Northerly along Co Rt 19 0.8 mile, more or less, to Boy Scout Road; thence Westerly along Boy Scout Road 1.8 miles, more or less, to branch at Boy Scout pond; thence Southerly along said branch 1.9 miles, more or less, to Rabbit Creek; thence Northerly along Rabbit Creek 0.1 mile, more or less, to a branch; thence Westerly along said branch 1.5 miles, more or less, to US Hwy No 43 near A.E.C. substation; thence Southerly along US Hwy No 43 1.1 miles, more or less, to Co Rt 3; thence Northerly along Co Rt 3 7.8 miles, more or less, to Jackson Creek near Winn, thence Southwesterly along Jackson Creek 5.2 miles, more or less, to Tattilaba Creek; thence Northerly along Tattilaba Creek 5.5 miles, more or less, to Co Rt 3 at Pleasant Grove Church; thence Northerly along Co Rt 3 2.7 miles, more or less, to Oliver Road; thence Northeast along Oliver Road 2.5 miles, more or less, to US Hwy No 84; thence West along US Hwy No 84 3.5 miles, more or less, to Satilpa Creek; thence 3 Northeasterly along Satilpa Creek 3.5 miles, more or less, to Harris Creek; thence Northerly along Harris Creek 0.25 mile, more or less, to Norris Road, thence Easterly along Norris Road 1.2 miles, more or less, to Satilpa Creek; thence Easterly along Satilpa Creek 14.0 miles, more or less, to Irwin Creek; thence Northeasterly along Irwin Creek 1.4 miles, more or less, to Co Rt 17; thence Westerly along Co Rt 17 0.1 mile, more or less, to Scotch Road; thence Easterly along Scotch Road 4.0 miles, more or less, to Old Grove Hill and Thomasville public road; thence Northerly along said road 1.5 miles, more or less, to unpaved county road; thence Northeasterly along said unpaved road 2.0 miles, more or less, to US Hwy No 43; thence Northerly along US Hwy No 43 3.2 miles, more or less, to Bassett Creek, the POINT OF BEGINNING.

(2) DISTRICT 2

Beginning at the Clarke-Marengo County line at the east bank of the Tombigbee River, thence Easterly along Clarke-Marengo County line 23.6 miles, more or less, to the Wilcox County line; thence Southerly along the Clarke-Wilcox County line 5.2 miles, more or less, to the Roundhill Road; thence Southwesterly along Roundhill Road 3.0 miles, more or less, to a prong of Little Bassett Creek; thence Southwesterly along Little Bassett Creek 1.4 miles, more or less, to Co Rt 27; thence Southerly along Co Rt 27 0.2 mile, more or less, to the Rural Road; thence Westerly along the Rural Road 2.0 miles, more or less, to US Hwy No 43; thence Northerly along US Hwy No 43 0.6 mile, more or less, to Windsorwood Drive; thence Westerly and Northerly along Windsorwood Dr. Windsorwood Circle and Windsorwood Dr 0.4 mile, more or less, to Pine Street; thence Easterly along Pine Street 0.2 mile, more or less, to US Hwy No 43; thence Northerly along US Hwy No 43 2.8 miles, more or less, to Foster Ave; thence Westerly, Northerly and Westerly along Foster Avenue and Linwood Ave 1.3 miles, more or less, to Old Choctaw Corner Road; thence Southerly along Old Choctaw Corner Road 1.3 miles, more or less, to 4-Way Stop at Al Hwy 154; thence Easterly along Al Hwy 154 0.3 mile, more or less, to power line of Alabama Power Company; thence Southerly along power line 3.2 miles, more or less, to the Dummy Line Road; thence Easterly, Southerly and Easterly 0.7 mile, more or less, to US Hwy No 43; thence Southerly along US Hwy No 43 3.2 miles, more or less, to county unpaved road; thence Southwesterly along said unpaved road 2.0 miles, more or less, to Old Grove Hill and Thomasville road; thence Southerly along Old Grove Hill and Thomasville public road 1.5 miles, more or less, to the Scotch Road leading to Chilton; thence Westerly along Scotch Road 4.0 miles, more or less, to Co Rt 17; thence Easterly along Co Rt 17 0.1 mile, more or less, to Irwin Creek; thence Southwesterly along Irwin Creek 1.4 miles, more or less, to Satilpa Creek; thence Westerly along Satilpa Creek 14.0 miles, more or less, to the Norris Road; thence Northerly and Westerly along the Norris Road 1.2 miles, more or less, to Harris Creek; thence Northwesterly along Harris Creek 6.3 miles, more or less, to Roberts Creek; thence Westerly along Roberts Creek 0.3 mile, more or less, to the Smyer Road; thence South and West along Smyer Road 3.5 miles, more or less, to Owl Hill Road; thence Northerly along Owl Hill Road 7.5 miles, more or less, to Al Hwy No 69; thence Northerly along Al Hwy No 69 0.3 mile, more or less, to Cunningham Road; thence Northwesterly along Cunningham Road 1.8 miles, more or less, to Turkey Creek; thence Southerly and Westerly along Turkey Creek 5.2 miles, more or less, to the east bank of the Tombigbee River, the Clarke County line; thence Northerly along the Tombigbee River, the Clarke-Choctaw County line, 20.0 miles, more or less, to the POINT OF BEGINNING.

(3) DISTRICT 3

Beginning at the intersection of Co Rt 3 and US Hwy No 43, north of Jackson, thence Northerly along US Hwy No 43 1.1 miles, more or less, to a branch near the A.E.C. substation; thence Easterly along said branch 1.5 miles, more or less, to Rabbit Creek; thence Southerly along Rabbit Creek 7.3 miles, more or less, to the Southern Railroad; thence Southerly along the Southern Railroad 2.8 miles, more or less, to Bridal Path Road and Industrial Road intersection; thence Northerly along Bridal Path Road 4.8 miles, more or less, to the Industrial Bypass; thence West along Industrial Bypass 0.6 mile, more or less, to US Hwy No 43; thence Southerly along US Hwy No 43 1.3 miles, more or less, to Al Hwy 177 (College Ave); thence Southerly along Al Hwy 177 0.8 mile, more or less, to Forest Ave; thence Southerly along Forest Ave 2.1 miles, more or less, to E. Clinton St; thence Easterly on E. Clinton St 0.6 mile, more or less, to Linden Ave; thence South on Linden Ave 0.2 mile, more or less, to Church St; thence West on Church Stand extension thereof 2.5 miles, more or less, to the east line of Census Tract No 832; thence Northerly along said east line of Census Tract No 832 2.4 miles, more or less, to US Hwy No 43; thence West along US Hwy No 43 4.0 miles, more or less, to the Tombigbee River, the Washington County line; thence Northerly along the Tombigbee River and Washington and Choctaw County line 38.0 miles, more or less, to Turkey Creek; thence Easterly and Northerly along Turkey Creek 5.2 miles, more or less, to the Cunningham Road; thence Southeasterly along Cunningham Road 1.8 miles, more or less, to Al Hwy 69; thence Southerly along Al Hwy 69 0.3 mile, more or less, to Owl Hill Road; thence Southerly along Owl Hill Road 7.5 miles, more or less, to Smyer Road; thence North and East along Smyer Road 3.5 miles, more or less, to Roberts Creek; thence Easterly along Roberts Creek 0.3 mile, more or less, to Harris Creek; thence Southeasterly along Harris Creek 6.3 miles, more or less, to Norris Road; thence Easterly and Southerly along Norris Road 1.2 miles, more or less, to Satilpa Creek; thence Southeasterly along Satilpa Creek 3.5 miles, more or less, to US Hwy No 84; thence Easterly along US Hwy No 84 3.5 miles, more or less, to Oliver Road; thence Southwest along Oliver Road 2.5 miles, more or less, to Co Rt 3; thence Southerly along Co Rt 3 2.7 miles, more or less, to Tattilaba Creek at Pleasant Grove Church; thence Southerly along Tattilaba Creek 5.5 miles, more or less, to Jackson Creek; thence Northeasterly along Jackson Creek 5.2 miles, more or less, to Co Rt 3 near Winn; thence Southerly along Co Rt 3 7.8 miles, more or less, to US Hwy No 43; the POINT OF BEGINNING.

(4) DISTRICT 4

Beginning at the intersection of Cedar Creek and the Alabama River at the Monroe County line; thence Southerly and Southwesterly along the Alabama River and Monroe and Baldwin County lines 38.0 miles, more or less, to the intersection with the Tombigbee River; thence Northerly along the Tombigbee River and Washington County line 30.0 miles, more or less, to US Hwy No 43; thence Easterly along US Hwy No 43 4.0 miles, more or less, to 2.0 miles, more or less, to the east line of Census Tract No 832; thence Southerly along east line of said Census Tract 2.4 miles to the extension of Church Street; thence Easterly and along Church Street 2.5 miles, more or less, to Linden Ave; thence Northerly along Linden Ave 0.2 mile, more or less, to East Clinton Street; thence Westerly along E. Clinton Street 0.6 mile, more or less, to Forest Ave; thence Northerly along Forest Ave 2.1 miles, more or less, to Al Hwy 177 (College Ave); thence Northerly along Al Hwy 177 0.8 mile, more or less, to US Hwy No 43; thence Northerly along US Hwy No 43 1.3 miles, more or less, to the Industrial Bypass; thence Easterly along Industrial Bypass 0.6 mile, more or less, to Bridal Path Road; thence Southerly along Bridal Path Road 4.8 miles, more or less, to Southern Railroad; thence Northerly along Southern Railroad 2.8 miles, more or less, to Rabbit Creek; thence Southeasterly along Rabbit Creek 0.3 mile, more or less, to Bassett Creek; thence Easterly along Bassett Creek 2.5 miles, more or less, to a branch; thence Southeasterly along said branch 3.2 miles, more or less, to Co Rt 19; thence Southeasterly along Co Rt 19 2.9 miles to Perry's Chapel; thence Northeasterly along Manila Road 3.2 miles, more or less, to intersection with public road at Rockhouse; thence Southerly along said public road 0.2 mile, more or less, to Cedar Creek; thence Easterly along Cedar Creek 8.0 miles, more or less, to the Alabama River; the POINT OF BEGINNING.

(5) DISTRICT 5

Beginning at the intersection of Cedar Creek and the Alabama River at the Monroe County line; thence Westerly along Cedar Creek 8.0 miles, more or less, to the public road; thence Northerly along said public road 0.2 mile, more or less, to the Manila Road at the Rockhouse; thence Southeasterly along the Manila Road 3.2 miles, more or less, to Perry's Chapel; thence Northwesterly along Co Rt 19 3.2 miles to a branch; thence Northwesterly along said branch 3.2 miles, more or less, to Bassett Creek; thence Westerly along Bassett Creek 2.5 miles, more or less, to Rabbit Creek; thence Northerly along Rabbit Creek 7.5 miles, more or less, to a branch; thence Northerly along said branch 1.9 miles, more or less, to Boy Scout Road at Boy Scout Pond; thence Easterly along Boy Scout Road 1.8 miles, more or less, to Co Rt 19; thence Southerly along Co Rt 19 0.8 mile, more or less, to old public road; thence Southeasterly along said public road 2.0 miles, more or less, to Simmons Creek Road, approx. 0.1 mile west of Simmons Creek: thence Easterly along Simmons Creek Road 2.0 miles, more or less, to Jim Wallace Kelly Road; thence Northerly along Jim Wallace Kelly Road 2.6 miles, more or less, to Shields Tarleton Road; thence Easterly along Shields Tarleton Road 2.6 miles, more or less, to Methodist Church at Allen; thence Easterly along Allen-Suggsville Road 2.9 miles, more or less, to Co Rt 35: thence Northerly along Co Rt 35 3.8 miles, more or less, to US Hwy No 84; thence West along US Hwy No 84 2.9 miles, more or less, to the Southern Railroad: thence Southerly along Southern Railroad 1.2 miles, more or less, to Fishers Creek: thence Northwesterly along Fishers Creek 7.0 miles, more or less, to Co Rt 18: thence West along Co Rt 18 1.4 miles, more or less, to the west town limits of Grove Hill; thence North and East along town limits of Grove Hill 3.8 miles, more or less, to power line of Alabama Power Company; thence Southerly along said power line 1.75 miles, more or less, to Grove Hill Ave; thence East along Grove Hill Ave and US Hwy No 84 2.0 miles, more or less, to Carter Drive; thence Northerly along Carter Drive and Forest Lane Ave 1.0 mile, more or less, to point approx. 500' North of Morris Street, being the sewer outfall line; thence Easterly along said sewer outfall line 1.0 mile, more or less, to the Grove Hill Sewer Treatment Plant; thence Easterly along branch from sewer treatment plant 0.6 mile, more or less, to James Creek; thence Northerly along James Creek 0.1 mile, more or less, to Co Rt 22; thence Easterly along Co Rt 22 1.75 miles, more or less, to Harrigan Road; thence Northerly along Harrigan Road 2.5 miles, more or less, to Co Rt 27; thence Northerly along Co Rt 27 2.6 miles, more or less, to Southern Railroad; thence Northerly along Southern Railroad 1.4 miles, more or less, to Dr Wade Road; thence Easterly along Dr Wade Road 0.2 mile, more or less, to Woodie Bradford Road; thence Northerly along Woodie Bradford Road 0.7 mile, more or less, to east town limits of Fulton; thence Southerly along said east town limits 1.1 miles, more or less, to Dr Wade Road; thence Easterly along Dr Wade Road 0.6 mile, more or less, to intersection with Co Rt 27 and Jr Glass Road; thence Easterly along Jr Glass Road 3.0 miles, more or less, to county public road (Gates Road); thence Southerly along Gates Road 3.0 miles, more or less, to Co Rt 30; thence Easterly along Co Rt 30 0.1 mile, more or less, to Little Bassett Creek; thence Northerly along Little Bassett Creek 3.0 miles, more or less, to Nettlesboro Road; thence Northwesterly along Nettlesboro Road 5.5 miles, more or less, to Co Rt 27; thence Northerly along Co Rt 27 2.8 miles, more or less, to power line of Alabama Power Company; thence Southerly along said power line 5.2 miles, more or less, to Bassett Creek; thence Northerly along Bassett Creek 5.0 miles, more or less, to US Hwy No 43 at the south city limits of Thomasville; thence Westerly, Northerly and Westerly along the Dummy Line Road 0.7 mile, more or less, to power line of Alabama Power Company; thence Northerly along said power line 3.2 miles, more or less, to Al Hwy No 154; thence Westerly along Al Hwy No 154 to 4-Way Stop at Old Choctaw Corner Road; thence Northerly along Old Choctaw Corner Road 1.3 miles, more or less, to Linwood Ave; thence Easterly, Southerly and Easterly along Linwood Ave and Foster Ave 1.3 miles, more or less, to US Hwy No 43; thence Southerly along US Hwy No 43 2.8 miles, more or less, to Pine Street: thence Westerly along Pine Street 0.2 mile, more or less, to Windsorwood Dr; thence Southerly and Easterly along Windsorwood Dr. Windsorwood Circle and Windsorwood Dr 0.4 mile, more or less, to US Hwy No 43; thence Southerly along US Hwy No 43 0.6 mile, more or less, to Rural Road; thence Easterly along Rural Road 2.0 miles, more or less, to Co Rt 27; thence Northerly along Co Rt 7 0.2 mile, more or less, to a prong of Little Bassett Creek; thence Northeasterly along said prong of creek 1.4 miles, more or less, to the Roundhill Road; thence Northeasterly along Roundhill Road 3.0 miles, more or less, to Wilcox County line; thence Southerly, Easterly, Southerly, West and Southerly along Wilcox and Monroe County line 43.0 miles, more or less, to the intersection of the Alabama River and Cedar Creek, the POINT OF BEGINNING.

(c) The qualified electors residing in each of the districts in Clarke County shall elect one school board member for that district, who shall be a bona fide elector of and shall actually reside in the district for which he or she is elected, and who shall hold office for a period of four years, and until his or her successor shall be elected and qualified.

(d) The school board members for school districts 1, 2, and 5 shall run in 1992, and every four years thereafter, and the terms of those members elected in 1992 shall begin on the first Monday after the second Tuesday in January, 1993, and shall end when their successors are elected and qualified. The school board members for school districts 3 and 4 shall run in 1994, and every four years thereafter, and their terms, and the terms of all school board members elected thereafter, shall begin as soon as they are elected and qualified.

(e) This section shall not affect the duties, rights, and tenure of the office of the present members of the Clarke County Board of Education, but the members shall continue to hold and discharge their duties of the office as now incumbent upon them and as may be incumbent upon them by law, until their successors shall be elected and qualified under this section.









Part 2 - Superintendent of Education.

Section 45-13-101 - Qualifications.

(a) In Clarke County, notwithstanding any provision of law to the contrary, no person shall be eligible for appointment by the county board of education or for any political party nomination, or for election to the office of county superintendent of education unless such person:

(1) Holds a certificate in School Administration or Supervision.

(2) Is of good character and reputation, has not been previously convicted of a crime involving moral turpitude, has not been previously found guilty of a charge which would justify cancellation, pursuant to Alabama law, of a tenured contract, and, if not active as a teacher, principal, supervisor, or in some other capacity as a school administrator, in a public school system at the time of qualifying for county superintendent, has left his or her last public school system position voluntarily and while in good standing in that system. He or she must also have had experience of not less than five years, within the eight-year period next preceding qualifying for county superintendent, as a teacher, principal, supervisor, or as some other type of school administrator, in a public school system.

(3) Submits proof to the state superintendent and to the Clarke County Board of Education that he or she meets the requirements hereof, and obtains from the county board of education a written certificate confirming that he or she is so qualified, under the terms hereof, to serve as county superintendent: the certificate from the county board of education must be obtained prior to and shall be a prerequisite to qualifying for the office of county superintendent.









Article 11 - Eelctions.



Article 12 - Employees.

Part 1 - Commissioner of Licenses.

Section 45-13-120 - Compensation; election; oath and bond; office space, equipment; chief clerk; powers and duties; issuance of licenses; disposition of funds.

(a)(1) Effective October 1, 1991, there is hereby created the office of commissioner of licenses. The salary of the commissioner of licenses shall be in the amount of thirty-six thousand dollars ($36,000) annually. The annual salary shall be payable in equal biweekly installments from the general funds of the county, as all other county employees are paid.

(2) The office of commissioner of licenses shall be established upon the occurrence of a vacancy before October 1, 1991, in either the office of tax assessor or tax collector, then, in that event, the officer remaining after the office of revenue commissioner is established, shall be the license commissioner for the remainder of the unexpired term for which he or she was elected as either tax assessor or as tax collector, as the case may be, and the license commissioner shall be appointed by the Governor for the remainder of the term.

(3) A license commissioner shall be elected in the primaries and general election of 1990, and in the general election each six years thereafter. The commissioner of licenses shall serve for a term of office of six years from the first day of October next succeeding his or her election and until his or her successor is similarly elected, qualified, and takes office. Vacancies in the office shall be filled as provided for by the Code of Alabama 1975, for filling vacancies in the tax assessor's and tax collector's offices.

(b) Before entering upon the duties of office, the commissioner of licenses shall take the oath of office prescribed by the constitution, and enter into bond in such sum as may be required by the Code of Alabama 1975, giving as surety thereon a bonding company authorized to do business in this state. The bond shall be conditioned as other official bonds are conditioned and shall be approved by the state Comptroller and filed with the judge of probate of the county.

(c) Suitable office space and all stationery, equipment, and supplies necessary for the conduct of the office shall be furnished by the county commission to the commissioner of licenses except such stationery and supplies as the law now requires to be furnished by the State Department of Revenue or the State Department of Finance or the state Comptroller.

(d) The commissioner of licenses herein provided for shall appoint a chief clerk who shall, in his or her absence, have the power and authority herein granted to the commissioner of licenses. The commissioner of licenses shall also appoint a license inspector and a sufficient number of clerks and assistants to properly perform the duties of his or her office; however, all such appointments shall be made in strict conformity with the provisions of the civil service or merit system law of the county, and the commissioner of licenses shall be deemed to be the appointing authority within the meaning of any civil service or merit system law. The salary of the chief clerk and all other clerks so appointed shall be set by the county commission.

(e) It shall be the duty of the commissioner of licenses to collect and issue all licenses for exercising any rights or privileges for which a license is required, including, but not limited to, hunting licenses, driver's licenses, licenses for motor vehicles, and any and all other licenses which are now or which may hereafter be required by law to be paid to the State of Alabama or the counties thereof, except marriage licenses which shall continue to be issued by the judge of probate.

(f) Before any person, firm, or corporation shall engage in or carry on any business or do any act in any county to which this section applies for which a license is required by law, he, she, they, or it, except as otherwise provided, shall pay to the commissioner of licenses the amount required for such licenses, and shall comply with all the other requirements of this section; and upon the payment of such amount to the commissioner of licenses for the issuance of such license, and all costs and fees and penalties which shall have accrued, or for which such person, firm, or corporation shall have become liable in any proceedings commenced for the collection of each such license or to enforce payment thereof, and upon compliance with all other provisions of this section by the applicant, such commissioner of licenses shall issue the license countersigned by him or her, in the form and on the blank to be furnished by the state Comptroller, which shall set forth and specify the name of the person, firm, or corporation, applying therefor, the business or act which it is proposed to carry on or do thereunder, the name of the street or location where it is reported to carry on the same, if such location shall be in a city or town and have a street number, and if not, then the location and amount paid for each such license, and the time for which it is issued; and if the license is for a peddler it shall state whether he or she proposes to travel on foot or on horseback or on wagon or motor vehicle; and such license shall not be transferable, nor shall it entitle the holder thereof to carry on any other business or do any other act than that named therein, nor at any other location than that therein specified. Provided, that in case that it should become necessary to remove any business for which a license is required by this subsection, from one location to another location in the same city or town, and such business be continued as the same kind and character and by the same person or firm as that carried on at the former location, another license shall not be required for such business for the same license year.

(g) In all cases where the amount to be paid for license depends upon the amount of capital invested or the value of the goods or stock, or the amount of sales, or receipts, or any other fact or condition hereinbefore recited, it shall be the duty of the person applying for such license to render to the commissioner of licenses a sworn statement of the amount of the capital invested, of the value of the goods or stock, or of the amount of sales or receipts, and to make under oath such further proof or affidavit as may be required by the commissioner of licenses to determine the character of the license, and the amount to be paid for the same.

(h) Upon the issuance of any license the commissioner of licenses must before detaching the license from the stub, fill up the blank spaces in the stub to correspond in all respects, with the licenses as issued, and sign his or her name thereto.

(i) The commissioner of licenses shall keep in a book prepared for that purpose an accurate account of all licenses received by him or her from the Comptroller, and of the disposition made of them, and of all money received from licenses issued by him or her, and make receipt thereof to the Comptroller within 20 days after the expiration of the fiscal year, at which time he or she shall return to the Comptroller all unused licenses, and shall also return to the Comptroller the stubs of all licenses issued by him or her and the commissioner of licenses shall on demand of the Comptroller, at any time, exhibit to the Comptroller or to any agent appointed by the Comptroller for that purpose, such license record and the original of all licenses then remaining in his or her hands, and all stubs of licenses issued.

(j) All fees prescribed under the general law for the performance of duties required under the terms of this section to be performed by the commissioner of licenses shall be paid to or collected by the commissioner of licenses and by the commissioner paid to the treasurer of the county or to the official performing the duties of county treasurer, and all of the fees shall be the property of the county.

(k) If any person through a mistake or error on the part of the commissioner of licenses has paid to the commissioner of licenses money that was not due for such license, or by such mistake has paid to the commissioner of licenses for such license an amount in excess of that required by law for the business to be carried on by such person under the license, such person shall be entitled to have refunded to him or her the amount in either event so erroneously collected by the commissioner of licenses; provided, no refund shall be made unless application therefor is made within two years from date of payment.

(l) On the application of any such person, or his or her executor, administrator, or assignee, the commissioner of licenses shall proceed to ascertain the amount due such applicant under the provisions of subsection (k), and shall grant such certificate as will enable the Comptroller and the county governing body to draw his or her warrant or their order, respectively, and such warrant or order shall be paid out of any moneys in the State Treasury, or the county treasury, not otherwise appropriated.

(m) To prevent motor vehicles from escaping taxation and to provide for the more efficient assessment and collection of taxes due on same, no license shall be issued to operate a motor vehicle on the public highways of this state, nor shall any transfer be made by the commissioner of licenses as provided under this section until the ad valorem tax on such vehicle shall have been paid in the county for the preceding year, as evidenced by a receipt of the commissioner of licenses, if the motor vehicle belongs to a resident of such county or is principally used or operated in such county. Every person, firm, or corporation residing in or owning a motor vehicle which is principally used in such county who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation to the commissioner of licenses of such county, for the preceding tax year, and the commissioner of licenses of such county shall deliver to such person who makes the return as herein required, a certificate of assessment on a form prescribed by the Department of Revenue, and such certificate shall be the warrant of the commissioner of licenses to collect the tax as shown thereon. Motor vehicles within the meaning of this section shall not be included in any assessment made to the tax assessor by any person, firm, or corporation, and such motor vehicles shall not be considered as escaped property by reason of failure to include same in any tax return, but shall be assessed as herein provided. The commissioner of licenses upon issuing a license for the operator of motor vehicles as herein provided shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this section. Valuation for ad valorem assessment shall not be more than 30 percent of the fair and reasonable value of same. A motor vehicle brought into the state during any tax year or new motor vehicles for which licenses have never been issued, sold from the stock of a dealer during any tax year shall be subject to taxation the same as if it had been held or owned in the state on the first day of October, except that taxes thereon shall be assessed on a quarterly declining basis. Every motor vehicle shall be presumed to have been in Alabama during the taxable year and taxes thereon shall be assessed unless the person, firm, or corporation applying for exemption from ad valorem taxation furnishes the commissioner of licenses with a certificate showing that such vehicle was registered in another state after the preceding October, such certificate to be signed by the proper official of such state and also an affidavit signed by the person, or in the case of a firm, association, or corporation its authorized agent, claiming the exemption, stating the exact date the car came into Alabama provided, however, that where application is made for exemption from taxation on a new motor vehicle for which there has never been a tag purchased, a bona fide bill of sale showing the date of purchase shall be sufficient proof for exemption by the commissioner of licenses provided the date of purchase, the name and address of the dealer, and the invoice number is shown on the assessment sheet. The State Department of Revenue shall furnish the commissioner of licenses with blank certificates for claiming exemptions authorized in this subsection. The commissioner of licenses is authorized to issue a motor vehicle license for any vehicle for which an exemption from taxation has been claimed as authorized above, and for any vehicle which is not subject to taxation. The commissioner of licenses, in addition to assessing and collecting the ad valorem taxes due the state and county on motor vehicles, shall collect the ad valorem taxes on motor vehicles due all cities and towns located in the county. The commissioner of licenses shall report and pay over the money collected for the cities and towns at the same time and in the same manner as state and county taxes are reported and paid over by him or her. The commissioner of licenses shall receive a commission of five percent for collecting city and town ad valorem taxes and shall deduct the commissions from the amount collected before paying the same over to the city or town, and shall pay the commissions into the county treasury, and the commissions so collected and paid into the county treasury, shall not issue a license to operate a motor vehicle on the highways of this state until all ad valorem taxes due the state, such county, and any city or town in such county are paid for the preceding year. Nothing herein shall be construed as affecting the assessment of the stock of goods, wares, and merchandise of motor vehicle dealers, or the inclusion of motor vehicles or capital invested therein making such assessments; nor shall the provisions hereof be construed as imposing an ad valorem tax upon a motor vehicle for the tax year in which application for such motor vehicle license is made, unless such motor vehicle was subject to such assessment, otherwise than as constituting a part of the stock of goods, wares, and merchandise of a dealer.

(n) The state Comptroller is hereby required to furnish to such license commissioner all books, records, and blanks, now or hereafter required by law to be furnished to the judges of probate of the state in connection with the performance of their duties in the issuance or collection of licenses or privilege taxes.

(o) All duties required by law of probate judges in this state, with reference to the issuance of and collection of state, county, and other licenses except marriage licenses, shall be performed by the commissioner of licenses, and the commissioner of licenses shall be entitled to collect all fees, commissions, charges, and allowances fixed by law, except as otherwise herein provided, for judges of probate respecting the issuance and collection of licenses; and he or she shall be liable to all the pains and penalties, with reference to the collection of such licenses imposed on the judges of probate in this state, and the judge of probate of the county is relieved from any and all duties, liabilities, and responsibilities now imposed by law for the collection of licenses in the county.

(p) All duties required by law of tax assessors and tax collectors with reference to the assessment and collection of ad valorem taxes on automobiles, trucks, or other motor vehicles shall be performed and exercised by the commissioner of licenses, including, but not limited to, the casual sales tax on vehicles now collected by the tax collector, and the tax assessor and tax collector of any county to which this section applies are hereby relieved of all duties and responsibilities in reference thereto.

(q) The commissioner of licenses shall receive for the assessing and collecting of state and county ad valorem taxes on motor vehicles the same fees, charges, and commissions fixed by law to be paid to tax assessors and tax collectors for the like services and paid into the general fund of the county, except as otherwise herein provided.






Part 2 - License Inspector.

Section 45-13-121 - Appointment; compensation; oath and bond; office space, equipment; powers and duties; delinquency fees.

(a) In Clarke County, there is hereby created and established the office of county license inspector. With the approval of the county commission, the license commissioner shall appoint the license inspector, who shall serve at the pleasure of such appointing authority and under the supervision of such appointing official.

(b) The salary of the license inspector shall be in such sum as shall be approved by the county commission and shall be payable in biweekly installments out of any county funds available.

(c) The license inspector shall upon entering upon the duties of office take the oath of office prescribed in the constitution, and shall enter into bond, which bond shall be conditioned as other official bonds are conditioned and be in such penal sum and form as the county commission may prescribe. The bond shall be approved by and filed with the judge of probate of the county and may be made by any surety company or companies authorized and qualified to do business in the State of Alabama. All premiums on the bond shall be payable out of the general fund of the county.

(d) The county commission shall furnish and equip suitable office space for the license inspector, within the office of the license commissioner, and shall furnish and supply all stationery, equipment, and supplies necessary for the conduct of such office, except such stationery and supplies as the law requires the State Department of Revenue or the State Department of Finance to furnish to license inspectors.

(e) All duties and authority imposed on or vested in license inspectors by Section 40-12-10, or by any other statute, are hereby imposed upon and vested in the office of the county license inspector created by this section, and such license inspector shall perform such further duties as may be prescribed by the county commission.

(f) Fees, commissions, and penalties due to license delinquencies shall be as provided by Section 40-12-10, or by other statute; provided, however, that in addition to all other penalties or fees for delinquency in payment of any license, there shall be a delinquency fee in the sum of five dollars ($5).

(g) All citations to delinquents shall be served, by mail or otherwise, by any lawful officer, or by the county license inspector.

(h) No fees, commissions, or penalties shall be paid to any license inspector appointed under the provisions of Section 40-12-10. All fees, commissions, and penalties allowable to the county license inspector under any provision of law, or to any license inspector appointed under the provisions of Section 40-12-10, shall be paid into the general fund of the county for use of the county.









Article 13 - Engineer, County.

Section 45-13-130 - Powers and duties.

The county commission shall employ a county engineer, who shall be a qualified and competent civil engineer, possessing all of the qualities as specified for county engineers pursuant to law. The county engineer shall devote his or her time and attention to the maintenance and construction of the Clarke County public roads, highways, bridges, and county shops. The county engineer shall serve at the pleasure of the county commission. The County Engineer of Clarke County shall perform all of the following duties:

(1) Employ, supervise, and direct all assistants necessary to properly maintain and construct the public roads, highways, bridges, and county shops of Clarke County, and shall prescribe their duties and discharge employees for cause or when not needed.

(2) Perform engineering and surveying services as required, and prepare and maintain all necessary maps and records.

(3) Maintain the necessary accounting funds and records to reflect the cost of the county highway system.

(4) Build or construct new roads or change old roads.

(5) Maintain and construct all county roads on the basis of the county as a whole, without regard to any district or beat lines. The county engineer is designated as the person authorized to make written requisition to the chair of the commission or his or her duly designated purchasing agent for all articles, materials, supplies, and equipment necessary for the maintenance and construction of the roads, bridges, and county shop in Clarke County. The county commission shall fix, from time to time, in accordance with prevailing economic conditions, the number of employees and the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of the roads, bridges, and county shop operation, and the wage or salary scale shall not be exceeded by the county engineer in the employment of labor and assistants. The county commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments from the gasoline tax fund of Clarke County. Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in an amount set, from time to time, by the county commission, conditioned for the faithful discharge and performance of his or her duties as county engineer, and for the faithful accounting of all monies or property of the county, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama, approved by the chair of the county commission, and the premiums thereon shall be paid by Clarke County. The county commission shall furnish the county engineer with an office and all necessary office supplies, and shall furnish him or her with necessary transportation in connection with his or her duties pursuant to this section. The county engineer shall be the custodian of all road tools, machinery, supplies, and equipment. The county commission shall furnish the necessary storage facilities in which to keep the tools, machinery, supplies, and equipment and the county engineer shall keep on file in his or her office, at all times, an up-to-date inventory, containing a list of all the tools, machinery, equipment, and supplies belonging to the county. The authority of the county engineer shall be limited to the expenditure of funds for the purposes of construction, maintenance, or repairs of public roads and bridges of the county as appropriated by the county commission. The county commission shall fix and determine the amount of funds which will be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of Clarke County for the ensuing fiscal year, beginning on October 1. That amount, other than the salary of the county engineer, and his or her necessary expenses, shall not be exceeded, except that the county commission may, from time to time, within any period, increase the amount allowed to be expended by the county engineer during the period, provided that the authorization does not conflict with other provisions of law.






Article 14 - Fire Protection and Emergency Medical Services.



Article 15 - Gambling.



Article 16 - Government Finance and Operations.

Section 45-13-160 - Exercise of police power, etc., in Choctaw County.

No municipality in Clarke County whose corporate limits do not lie within or extend into and embrace and include a portion of Choctaw County shall have or exercise police jurisdiction within Choctaw County; nor shall any such municipality exercise police jurisdiction, police powers, or taxing powers within Choctaw County or over or on any person in Choctaw County or property or business or trade or profession in Choctaw County; nor shall any such municipality levy, fix, or collect any license or fee of any kind in Choctaw County; nor shall any ordinance of any such municipality enforcing police or sanitation regulations or prescribing fines or penalties for violation thereof have force or effect in Choctaw County.






Article 17 - Health and Environment.

Section 45-13-170 - Fees for services.

(a) The Clarke County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations and shall not affect funding from the state in any way.

(d) All fees collected pursuant to this section are hereby appropriated to the health department which collected such fees.



Section 45-13-170.01 - Enforcement of litter laws.

(a) The Clarke County Health Department may enforce littering laws, and other laws relating to littering in Clarke County, in addition to health laws and regulations governing the control and disposal of solid waste in Clarke County, and shall be empowered with the authority of peace officers as defined by state law for the purpose of enforcing such laws.

(b) Mail or other personal items bearing the name or address of the recipient or former owner thereof among refuse, garbage, waste paper, trash, litter, or other debris unlawfully placed, thrown, left, or dumped within Clarke County shall constitute prima facie evidence that the person whose name or address appears on the mail or other personal item unlawfully placed, put, threw, left, dumped, or deposited the refuse, garbage, waste paper, trash, litter, or other debris; and any law enforcement officer or authorized representative of the Clarke County Health Department shall have the authority to seek prosecution against the person based on the prima facie evidence.

(c) It is unlawful to dump, deposit, place, throw, or leave refuse, paper, litter, rubbish, debris, filthy or odoriferous objects, substances, or other trash upon a state or county highway, road, or other public thoroughfare in Clarke County, and any person upon first conviction thereof shall be punished by a fine of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500) and/or 30 days in jail.






Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.

Section 45-13-210 - Motor vehicle tags; fees.

(a) This section shall only apply in Clarke County.

(b)(1) For each motor vehicle as defined in Section 40-12-240, excluding any trailer qualifying for a utility trailer tag, the Clarke County Commission may levy an additional annual fee of twenty-five dollars ($25) to be collected by the Clarke County License Commissioner for each motor vehicle tag in the county.

(2) The additional annual fee authorized by subdivision (1) shall become due at the same time the state license and registration fee becomes due pursuant to Section 32-6-61, provided that the additional annual fee is not collected more than once in a 12-month period per vehicle.

(c) Any person who is 65 years of age or older, upon verified proof of age, shall be granted an exemption from payment of the additional annual fee levied pursuant to subdivision (1) of subsection (b) for one motor vehicle tag.

(d) The funds collected pursuant to this section shall be deposited into the county general fund to be used for economic and industrial development.

(e) The fee authorized by this section shall become null and void 10 years after the effective date of any levy thereof.






Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-13-230 - Salary.

(a) This section shall be operative only in Clarke County.

(b) The Sheriff of Clarke County, Alabama, shall receive an annual salary equal to his or her current salary and expense allowances effective on the commencement of the next term of office of the sheriff beginning after August 31, 1993. The salary shall be paid in equal monthly installments from the county treasury and shall be in lieu of any other salaries or expense allowances heretofore provided by law for the sheriff.






Part 2 - Jails.

Section 45-13-231 - Jail canteen; inmate telephone system; Sheriff's Jail Fund.

(a) The Sheriff of Clarke County or the authorized agents of the sheriff may operate a jail canteen and inmate telephone system within the confines of the county jail to serve the needs of the jail population. After the costs and operating expenses are deducted from the income, excluding any income from fees paid for the boarding and feeding of prisoners, the net revenues shall be deposited in the Sheriff's Jail Fund.

(b)(1) The sheriff shall establish and maintain a Sheriff's Jail Fund in a bank located in Clarke County.

(2) The sheriff shall keep an account of all jail canteen and inmate telephone system sales and transactions and the Sheriff's Jail Fund for annual audit by the Department of Examiners of Public Accounts. The jail canteen and inmate telephone system account and fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail canteen and inmate telephone system shall be expended at the discretion of the sheriff for salaries, equipment, and supplies for the county jail and other law enforcement purposes in Clarke County that are in the interest of the public.

(d) The establishment of the Sheriff's Jail Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail canteen and inmate telephone system in the county jail prior to May 6, 1998, are ratified and confirmed. Any existing proceeds derived from the operation of a jail canteen in the county jail prior to May 6, 1998, shall be deposited into the Sheriff's Jail Fund created by this section.






Part 3 - Pistol Permits.

Section 45-13-232 - Fee; Sheriff's Fund.

(a) This section shall apply only to Clarke County.

(b) In Clarke County, the total fee for issuance of a permit to carry a pistol pursuant to Section 13A-11-75, shall be twenty dollars ($20) per year, which shall be collected by the sheriff.

(c) The fees collected by the sheriff or his or her agent pursuant to this section shall be deposited in any bank located in Clarke County into a fund known as "The Sheriff's Fund."

(d) "The Pistol Permit Fund of Clarke County" created pursuant to Act No. 294, H. 1052, 1977 (Acts 1977, p. 396), is abolished on July 26, 1995, and all funds on deposit shall be transferred to "The Sheriff's Fund" created pursuant to this section.

(e) The Sheriff of Clarke County or his or her appointed agent shall draw upon the fund and may use the fund exclusively for law enforcement purposes which are in the public interest. The fund shall be audited annually by a certified public accountant.









Article 24 - Taxation.

Part 1 - Board of Equalization.

Section 45-13-240 - Expense allowance.

In Clarke County, the members of the Board of Equalization shall be entitled to an expense allowance of thirty dollars ($30) a day for each day's service as provided by law. Such expense allowance shall be payable in equal monthly payments and be in addition to any other compensation heretofore provided by law for such members.






Part 2 - Revenue Commissioner.

Division 1 - Office established.

Section 45-13-241 - Consolidation of offices and duties of tax assessor and tax collector; chief clerk; oath and bond; office space, equipment; disposition of funds.

(a) On and after October 1, 1991, or if a vacancy occurs in either the office of tax assessor or the office of tax collector of Clarke County before such date, then immediately upon the occurrence of such vacancy there shall be the office of county revenue commissioner in Clarke County. If such office is established upon the occurrence of a vacancy in either the office of tax assessor or tax collector, then the tax assessor or tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term for which elected tax assessor or tax collector, as the case may be. A revenue commissioner shall be elected in the primaries and the general election in November 1990, and in the general election every six years thereafter. He or she shall serve for a term of office of six years from the first day of October next succeeding his or her election and until his or her successor is similarly elected, qualified, and takes office.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for ad valorem taxation, the collection of such taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes; provided however, nothing in this section shall be construed to change the procedures for assessment of property assessed by the Department of Revenue pursuant to Section 40-21-1 or this code.

(c) The revenue commissioner herein provided for shall appoint a chief clerk who shall, in his or her absence, have the power and authority herein granted to the revenue commissioner. The revenue commissioner shall also appoint a sufficient number of clerks and assistants to properly perform the duties of his or her office; however, all such appointments shall be made in strict conformity with the provisions of the civil service or merit system law of the county, and the revenue commissioner shall be deemed to be the appointing authority within the meaning of any civil service or merit system law. The salary of the chief clerk and all other clerks so appointed shall be set by the county commission.

(d) Before entering upon the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the Code of Alabama 1975, as amended, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission or other like governing body of the county, and shall be a preferred claim against the county.

(e) The county commission or other like governing body of the county shall provide the necessary offices for the county revenue commissioner in the courthouse, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector are now or hereafter by law authorized or directed to charge or collect for the performance of any duty imposed by law on any such officers and hereby transferred to and imposed on the county revenue commissioner. As compensation for the performance of the duties of office, the county revenue commissioner shall receive an annual salary of forty thousand dollars ($40,000), payable in biweekly installments out of the general fund of the county as county employees are paid.

(g) The offices of tax assessor and tax collector of Clarke County are hereby abolished effective on October 1, 1991, or on such earlier date as is prescribed in subsection (a) if a vacancy occurs in either the office of tax assessor or tax collector.

(h) It is the purpose of this section to conserve revenue and promote the public convenience in Clarke County by consolidating the offices of tax assessor and tax collector of such county into one county office.






Division 2 - Redemption of land.

Section 45-13-241.20 - Tax sales, redemption duties transferred.

In Clarke County, Alabama, the procedure for redeeming lands sold for taxes in the county shall be the same as provided in Article 5, Chapter 10, Title 40, except that all such duties as are required of and performed by the judge of probate shall be transferred to and be performed by the revenue commissioner, and the judge of probate shall be relieved of all such duties.









Part 3 - Tax, Ad Valorem.

Section 45-13-242 - Additional tax for public school purposes.

In Clarke County, Alabama, in addition to any and all other taxes heretofore levied, the county commission may, by resolution, impose an additional ad valorem tax in the amount of five mills on each dollar of taxable property in the county. All proceeds from such levy shall be earmarked as follows: (1) Proceeds accruing from the first three and one-half mills of such levy shall be used to fund public schools in the county; and (2) proceeds accruing from the remaining one and one-half mills of such levy shall be paid into the county general fund. Any additional taxes levied under authority of this section shall be due for collection beginning October 1, 1985, and shall be collected at the same time and in the same manner as existing ad valorem taxes are collected.






Part 4 - Tax, Lodging.

Section 45-13-243 - Levy of tax; promotion of tourism and economic development.

(a) This section shall be applicable only to Clarke County.

(b) There is levied and imposed, in addition to all other taxes of every kind now imposed by law, a privilege or license tax upon every person, firm, or corporation engaging in the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, in an amount of four percent of the charge on each room, rooms, lodgings, or accommodations; provided, however, that there is exempted from the tax levied under this section any rentals or services taxed under Division 1 of Article 1 of Chapter 23 of Title 40. The tax shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place.

(c) The tax herein levied shall be collected in the same manner as the state lodgings tax as provided in Chapter 26, Title 40, and the net proceeds, less a reasonable cost of collection, from the tax shall be paid into the county treasury to be used exclusively for the promotion of tourism and economic development.






Part 5 - Tax, Sales and Use.

Section 45-13-244 - Levy and collection of tax; use of funds for jail construction, operation, etc., and for school purposes.

(a) This section shall only apply to Clarke County.

(b) As used in this section, state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.

(c)(1) The County Commission of Clarke County may levy, in addition to all other taxes, including, but not limited to, municipal gross receipts license taxes, a one cent ($.01) privilege license tax against gross sales or gross receipts. Notwithstanding the foregoing, the amount of the tax authorized to be levied upon each person, firm, or corporation engaged in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, farm machinery, and any parts of such machines or any motor vehicle, truck trailer, semitrailer, or house trailer shall be an amount determined by the county commission. Provided, however, when any used motor vehicle, truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the amount of the tax determined by the county commission shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(2) The gross receipts of any business and the gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this section.

(d) The tax levied by this section may be collected by the State Department of Revenue, or a private firm under contract with the county commission, at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the collection agency a report in the form prescribed by the collection agency. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the collection agency may require. Any person subject to the tax levied by this section may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the collection agency under this subsection shall be available for inspection by the county commission or its designee.

(e) Each person engaging or continuing in a business subject to the tax levied by this section, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied by this section to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.

(f) The tax levied by this section shall constitute a debt due Clarke County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The collection agency shall collect the tax, enforce this section, and have and exercise all rights and remedies that the state or the collection agency has for collection of the state sales and use tax. The collection agency may employ special counsel as is necessary to enforce collection of the tax levied by this section and to enforce this section. The collection agency shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Clarke County.

(g) All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this section shall apply to the tax levied under this section. The collection agency shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this section that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this section to the tax levied under this section, and to the administration and enforcement of this section, are incorporated by reference and made a part of this section as if fully set forth herein.

(h) The collection agency may charge Clarke County for collecting the tax levied under this section in an amount or percentage of total collections as may be agreed upon by the collection agency and the Clarke County Commission. The charge shall not exceed five percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Clarke County for that month. The collection agency shall pay into the Clarke County General Fund all amounts collected under this section, as the tax is received by the collection agency within 10 days after it is collected. The collection agency shall certify to the county commission the amount collected and paid into the General Fund of Clarke County during the month immediately preceding the certification.

(i) The net proceeds of the tax levied herein shall be distributed as follows:

(1) Subject to the provisions of subdivision (3), 75 percent of the proceeds shall be deposited to the county general fund with such portion of the funds as may be necessary used to construct, operate, and maintain a new jail.

(2) Subject to the provisions of subdivision (3), 25 percent of the proceeds shall be distributed on a per capita student basis of student enrollment based on the most recent 40-day enrollment report for each school system to the local school board for the building and upkeep of school buildings.

(3) After the jail, provided for in subdivision (1), is completed and any debt incurred for the construction is satisfied, the net proceeds of the tax levied shall be distributed as follows:

a. Fifty percent of the proceeds shall be deposited to the county general fund.

b. Fifty percent of the proceeds shall be distributed on a per capita student basis of student enrollment based on the most recent first 40-day enrollment report for each school system in the county.






Part 6 - Tax, Tobacco.

Division 1 - 1992 Tax.

Section 45-13-245 - Levy and collection of tax; disposition of funds.

(a)(1) There is imposed on every person, firm, or corporation that sells, stores, delivers, uses, or otherwise consumes tobacco or tobacco products in Clarke County, a county privilege, license, or excise tax in the following manner:

a. Five cents ($0.05) for each package of cigarettes, made of tobacco or any substitute therefor.

b. Two cents ($0.02) for each cigar of any description made of tobacco or any substitute therefor, with the exception of the cigarette sized or near cigarette sized cigars which may be taxed at the same rate as cigarettes under paragraph a.

c. Two cents ($0.02) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner as to be suitable for smoking in a pipe or cigarette.

d. Three cents ($0.03) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in paragraph c.

e. Three cents ($0.03) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

f. Fifteen cents ($0.15) for each package of tobacco paper, both gummed and ungummed.

(2) This privilege, license, or excise tax shall be in addition to all other taxes imposed by law and shall be collected in the same manner as other taxes on tobacco, except that when the license tax required by this section has been paid by a wholesaler or seller of the products, that payment shall be sufficient. The legislative intent is that the tax shall be paid but once on each package of cigarettes, chewing tobacco, snuff, cigars of every description, and smoking tobacco of every description, and for each package of tobacco paper, whether gummed or ungummed.

(b) Every person, firm, corporation, club, or association that sells, stores, or receives for the purpose in Clarke County, any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco and like tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products.

(c) It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Clarke County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or absorb or advertise directly or indirectly the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating any of the provisions of this subsection shall be subject to a civil penalty of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500). Each act in violation of this subsection shall constitute a separate offense.

(1) The State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by the county under the provisions of this section.

(2) The tax levied herein shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 through Section 40-25-28.

(3) The State Department of Revenue shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax, for as long as it is authorized and directed to do so under the aforementioned resolution.

(4) In accordance with Section 40-25-2(q), in the event the aforementioned tobacco stamps are not available for affixing to tobacco products, packages, and containers, or by the authority of the duly promulgated regulation eliminating the requirement of affixing county tobacco stamps, the Commissioner of Revenue may require a monthly report in lieu of stamps to report the amount of tax due. The monthly report shall be in a form approved by the Commissioner of Revenue, and adopted by the Department of Revenue under the provisions of the Alabama Administrative Procedure Act, Chapter 22, Title 41.

(5) The department shall have the authority to promulgate and enforce rules and regulations to effectuate the purposes of this section. All such rules and regulations duly promulgated shall have the force and effect of law.

(d) All laws, rules, and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this section as provided for herein.

(e) The proceeds from the tax hereby authorized less the actual cost of collection not to exceed 10 percentum shall be distributed in the following manner:

(1) Thirty-four percent shall be distributed to the county general fund.

(2) Thirty-three percent shall be distributed to the Clarke County Association for Retarded Citizens.

(3) Thirty-three percent shall be distributed to the Clarke County Board of Education.

(f) This section shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of such county which are actually resold or reshipped.






Division 2 - 2003 Tax.

Section 45-13-245.20 - Additional tax.

(a)(1) Upon adoption of a resolution by the Clarke County Commission, the county commission may impose on every person, firm, or corporation that sells, stores, delivers, uses, or otherwise consumes tobacco or tobacco products in Clarke County, a county privilege, license, or excise tax in the following amounts:

a. Five cents ($0.05) for each package of cigarettes made of tobacco or any substitute therefor.

b. Five cents ($0.05) for each package of cigars made of tobacco or any substitute therefor, including the cigarette-sized or near cigarette-sized cigars, but excluding single wrapped cigars.

c. Five cents ($0.05) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner suitable for smoking in a pipe or cigarette.

d. Five cents ($0.05) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner suitable for chewing only and not suitable for smoking as described in paragraph c.

e. Five cents ($0.05) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

f. Five cents ($0.05) for each package of tobacco paper, both gummed and ungummed.

g. Two cents ($0.02) on each single wrapped cigar made of tobacco or any substitute therefor.

(2) The privilege, license, or excise tax shall be in addition to all other taxes imposed by law and shall be collected in the same manner as other taxes on tobacco, except that when the license tax required by this section has been paid by a wholesaler or seller of the products, that payment shall be sufficient. The legislative intent is that the tax shall be paid only once on each package of cigarettes, chewing tobacco, snuff, cigars of every description, and smoking tobacco of every description, and for each package of tobacco paper, whether gummed or ungummed.

(b) Every person, firm, corporation, club, or association that sells, stores, or receives, for the purpose of selling or storing in Clarke County, any cigarettes, cigars, snuff, and smoking tobacco products shall add the amount of the license or privilege tax levied and assessed to the price of the cigarettes, cigars, snuff, and smoking tobacco products. It is the purpose and intent of this subsection that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, that sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, and smoking tobacco products, acting merely as an agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, and smoking tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, and smoking tobacco products.

(c)(1) It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in the business in Clarke County for which the tax is levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided, to refund or offer to refund all or any part of the amount collected or absorb, or advertise directly or indirectly, the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this subsection shall be subject to a civil penalty of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500). Each act in violation of this subsection shall constitute a separate offense.

(2) The State Department of Revenue or, as otherwise provided by resolution of the county commission, the Clarke County Tax Collector shall collect all taxes levied pursuant to this section at the same time and in the same manner as state tobacco taxes are collected.

(3) The tax levied herein shall be paid by affixing stamps that are required for the payment of the tax imposed by Sections 40-25-1 to 40-25-28, inclusive.

(4) The department shall have the same duties relative to the preparation and sale of stamps to evidence the payment of the tax that it has relative to the preparation and sale of stamps under Sections 40-25-1 to 40-25-28, inclusive. The department may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax levied herein that it does relative to the collection of the state tax.

(5) In accordance with Section 40-25-2(q), in the event the aforementioned tobacco stamps are not available for affixing to tobacco product packages and containers, or by the authority of a duly promulgated regulation eliminating the requirement of affixing county tobacco stamps, the Commissioner of the Department of Revenue may require a monthly report in lieu of stamps to report the amount of tax due. The monthly report shall be in a form approved by the commissioner and adopted by the department under the Alabama Administrative Procedure Act, Chapter 22, Title 41.

(6) The department may promulgate and enforce rules and regulations to effectuate the purposes of this section. All rules and regulations duly promulgated shall have the same force and effect of law.

(d) All laws, rules, and regulations of the department relating to the manner and time of payment of the tax levied by Sections 40-25-1 to 40-25-28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this section as provided for in this section.

(e) The proceeds from the tax authorized, less the amount or percentage of the actual cost of collection as may be agreed upon by the Commissioner of the Department of Revenue and the Clarke County Commission, shall be distributed to the Public Park and Recreation Board of Clarke County.

(f) This section shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of the county which are actually resold or reshipped.












Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 13A - CLARKE COUNTY MUNICIPALITIES.

Article 1 - Coffeeville.



Article 2 - Fulton.



Article 3 - Grove Hill.

Section 45-13A-30 - Court costs.

(a) That in addition to all court costs which are presently authorized to be imposed in the Municipal Court of the Town of Grove Hill, Alabama, under Section 12-14-14, the governing body of the Town of Grove Hill is hereby authorized to impose, by enactment of an ordinance, additional court costs, not to exceed ten dollars ($10), upon each conviction in the municipal court for violation of any municipal ordinance.

(b) All such additional costs, so imposed, shall be paid into the General Fund of the Town of Grove Hill and shall be used by it solely for the promotion of law enforcement within the Town of Grove Hill and its police jurisdiction.






Article 4 - Jackson.



Article 5 - Suggsville.



Article 6 - Thomasville.



Article 7 - Whatley.






Chapter 14 - CLAY COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-14-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Clay County local laws enacted after 1978 and all Clay County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.

Section 45-14-40 - Branch banks authorized.

Any bank, either incorporated or unincorporated, which is established in Clay County, shall have the power to establish, to maintain, and to operate within the same city or town or within other communities in Clay County, one or more branches or branch banks, branch offices, branch agencies, additional offices, or branch places of business for the receipt of deposits, payment of checks, lending of money, and the conduct of a general banking business, provided that such bank, before establishment of any such branch or branches, shall first secure the written consent of the State Superintendent of Banks or the Comptroller of the currency, as the case may require.



Section 45-14-40.01 - Interest rates for public deposits.

Repealed by Act 2007-276, p. 376, §1, effective September 1, 2007.






Article 5 - Constables.

Section 45-14-50 - Office abolished.

In Clay County the office of constable shall be abolished, pursuant to Section 36-23-1. All assets, money, property, real or personal, equipment and supplies belonging to such office shall be transferred to the county governing body for use or disposition as it shall deem proper for the county.






Article 6 - Coroner.

Section 45-14-60 - Expense allowance.

In Clay County, the coroner shall be entitled to receive an expense allowance of one thousand dollars ($1,000) per month, to be paid monthly out of the general fund of the county. The expense allowance provided in this section shall be in addition to the payment of the actual and necessary expenses of the coroner for the operation of the office. The expenses shall be paid and supplies requisitioned in the same manner as other county officers.






Article 7 - County Commission.

Section 45-14-70 - Relief from repayment of certain obligations.

(a) Any law to the contrary notwithstanding, the Clay County Commission is relieved from any obligation to transfer funds from the general funds of the county to the county special revenue funds in order to repay the special revenue funds as a result of transfers to the general fund on or before September 30, 1987.

(b) Any law to the contrary notwithstanding, any transfer of funds from special revenue funds to the general fund of the county prior to September 30, 1987, to the extent that special revenue funds have not been reimbursed prior to June 7, 2007, are ratified and confirmed.

(c) The provisions of this section shall be retroactive to the date of the transfer of any special revenue funds to the county general fund.



Section 45-14-70.01 - Relief from repayment of certain obligations after September 30, 1987.

(a) Any law to the contrary notwithstanding, the Clay County Commission is relieved from any obligation to transfer funds from the General Fund and Road and Bridge Fund of the county to the county special revenue funds in order to repay the special revenue funds as a result of transfers to the General Fund and Road and Bridge Fund on or after September 30, 1987, until May 16, 2008.

(b) Any law to the contrary notwithstanding, any transfer of funds from special revenue funds to the General Fund and Road and Bridge Fund of the county after September 30, 1987, to the extent that special revenue funds have not been reimbursed prior to May 16, 2008, are ratified and confirmed.

(c) The provisions of subsection (b) shall be retroactive to the date of the transfer of any special revenue funds to the county General Fund and Road and Bridge Fund.



Section 45-14-71 - Sale of gasoline, diesel fuel, and other petroleum products to volunteer fire departments and rescue squads.

In Clay County, the Clay County Commission may sell gasoline, diesel fuel, and other petroleum products to any volunteer fire departments and rescue squads serving the county. The gasoline, diesel fuel, and petroleum products may only be used for the official business of any volunteer fire department or rescue squad.






Article 8 - Courts.

Part 1 - Court Costs.

Section 45-14-80 - Jail Repair Fund.

(a) In Clay County, in addition to all other fees, there shall be taxed as costs the sum of three dollars ($3) in each civil or quasi-civil action at law, suit in equity, criminal case, quasi-criminal case, proceedings on a forfeited bail bond or proceedings on a forfeited bond given in connection with an appeal from a judgment or conviction in any inferior or municipal court of the county, in the Circuit Court of Clay County, or the District Court of Clay County, hereinafter filed in or arising in the Circuit Court of Clay County, or the District Court of Clay County, or brought by appeal, certiorari, or otherwise to the Circuit Court of Clay County, or the District Court of Clay County, which costs shall be collected as other costs in such cases are collected by the clerk, or ex officio clerk, of the courts or the Register of the Circuit Court of Clay County, as the case may be.

(b) Such fees, when collected by the clerks or other collection officers of such court, shall be paid into the General Fund of Clay County. The county governing body shall expend the funds for maintenance or repair of the county jail. A separate fund designated as "Jail Repair Fund" shall be established by the county governing body to be used for the purpose of this section.



Section 45-14-80.01 - Sheriff's Department Fund.

(a) In Clay County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of fifteen dollars ($15) in the service of any papers or documents by the sheriff or any deputy sheriff arising out of any civil or quasi-civil proceeding at law or in equity, whether such proceeding is in any inferior court, municipal court, district court, or circuit court and whether such proceeding is filed in or arising in any of the courts, or on appeal, certiorari, or otherwise to the district court or the circuit court. The costs shall be collected in the same manner as other costs in such cases in the respective courts.

(b) In Clay County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of five dollars ($5) upon conviction in any criminal proceeding arising out of the commission of a misdemeanor or felony. The costs shall be collected in the same manner as other costs in such cases in the respective courts.

(c) In Clay County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of seventy-five dollars ($75) in the service of any papers or documents by the sheriff or any deputy sheriff arising out of any civil or criminal action instituted outside the State of Alabama, whether at law or equity. The costs shall be collected in the same manner as other court costs in actions instituted or arising outside the State of Alabama.

(d) In Clay County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of five dollars ($5) in any criminal proceeding arising out of the violation of drug and controlled substances, whether felonious or misdemeanor, and, in any court located in the county, whether inferior court, municipal court, district court, or circuit court and whether such proceeding is filed in or arising in any of the courts, or on appeal, certiorari, or otherwise to the district court or the circuit court. The costs shall be collected in the same manner as other costs in such cases in the respective courts.

(e) All funds generated by the provisions of this section shall be paid into the General Fund of Clay County, designated for the Sheriff's Department Fund.



Section 45-14-80.02 - Judicial Administration Fund.

(a) In addition to all other costs and charges in circuit and district court cases in Clay County, an additional court charge of one dollar ($1) shall be charged and collected by the clerk of the court. This charge shall not be collected on small claims cases. When collected by the clerk of the court, the additional court charge shall be remitted monthly to the Judicial Administration Fund.

(b)(1) The Judicial Administration Fund is hereby established for the deposit of the court cost fees specified in this section. The fund shall be maintained in an interest bearing account under the supervision of the presiding circuit court judge.

(2) Any funds appropriated from the Judicial Administration Fund shall be expended for increasing the efficiency of judicial administration in Clay County, including but not limited to, training and educational enhancement of judicial personnel in Clay County. Any funds expended shall be authorized by the presiding circuit court judge of Clay County.



Section 45-14-80.03 - County general fund.

(a) In addition to any court costs and fees now or hereafter authorized in Clay County, the Clay County Commission may impose by resolution of the commission an additional fee in an amount not to exceed fifty dollars ($50) to be assessed and taxed as costs on each civil case and on each criminal case, including traffic cases, filed in the circuit court or district court in Clay County. These fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(b) In addition to any court costs and fees now or hereafter authorized in Clay County, the governing body of any municipality in Clay County may impose by resolution of the governing body an additional fee in an amount not to exceed fifty dollars ($50) to be assessed and taxed as costs on each civil case and on each criminal case, including traffic cases, filed in the municipal court. These fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(c) When collected by the clerk of the district or circuit court or court collection officers, the additional fees shall be paid into the General Fund of Clay County. When collected by the municipal court, the additional fees shall be paid to the general fund of the municipality where collected.






Part 2 - District Attorney.

Section 45-14-81 - District Attorney's Fund.

(a) The District Attorney for the 40th Judicial Circuit shall maintain and keep a special fund known as the District Attorney's Fund. Any funds on deposit in the treasuries of the counties in the circuit that generally would be designated for appropriation to the District Attorney's Fund shall be transferred to the office of the district attorney to be deposited and maintained in the District Attorney's Fund.

(b) All fees taxed as costs and collected in all criminal cases heretofore paid to the respective county treasuries in the circuit for the District Attorney's Fund shall be paid directly to the district attorney for deposit into the District Attorney's Fund. All other fees collected by the district attorney including, but not limited to, fees collected by the Worthless Check Unit and fees collected by forfeiture shall also be deposited in this fund.

(c) The district attorney shall make expenditures from the District Attorney's Fund for expenses incurred in performing the duties of his or her office.






Part 3 - Probate Court.

Division 1 - License Division.

Section 45-14-82 - Created; office space, equipment, personnel; compensation.

There is hereby created within the probate judge's office of Clay County a license division which shall issue all licenses issued through the probate judge's office. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationery forms and supplies as are furnished pursuant to law by the State Department of Finance or the state Comptroller. The county commission shall also provide such clerks and other assistants for the probate judge as shall be necessary from time to time for the proper and efficient performance of the duties of his or her office. The probate judge shall have authority to employ such clerks and other assistants and to fix their compensation. The compensation of the clerks and assistants shall be paid bi-weekly out of the general fund of the county in the same manner as other county employees are paid.



Section 45-14-82.01 - Assessment and collection of motor vehicle taxes.

The probate judge shall perform all duties relating to the assessment and collection of taxes on motor vehicles in the county, which have heretofore been performed by the tax assessor and the tax collector. The probate judge shall post a performance bond in the amount of fifty thousand dollars ($50,000) payable from county funds. The Tax Assessor and the Tax Collector of Clay County are hereby relieved of all duties and responsibilities relative to the assessment and collection of taxes of such motor vehicles. The probate judge shall receive the commissions and fees now allowed the assessor and collector for performing these functions, and fees and commissions shall be remitted to the county general fund. Reporting and remitting of such tax shall be made at the same time as other reports and remittances are now made by the probate judge.



Section 45-14-82.02 - Records.

The probate judge shall keep at all times an accurate record of all licenses received by him or her from the state Comptroller and of the disposition made by them, of all monies received, and of the licenses issued by him or her. He or she shall report to the state Comptroller at the time and in the same manner that the judges of probate are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that judges of probate are required to account for by law.



Section 45-14-82.03 - Fees; refunds.

Except as hereinafter provided, the probate judge shall be entitled to charge and collect the same fees that are provided for by law. For the performance of duties relative to the recording of the transfer of the ownership of motor vehicles as prescribed by statute, the probate judge shall charge and collect a fee of one dollar ($1). All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake or fact of law shall be made under the conditions and in the manner prescribed by statute.



Section 45-14-82.04 - Payment of taxes required for issuance of license; certificate of assessment.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the probate judge until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the judge. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the judge of probate who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in the office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this subpart.



Section 45-14-82.05 - Tag number or bill of sale required for assessment; vehicles from outside Alabama.

Before any vehicle can be assessed, the probate judge shall be furnished the tag number presently on the vehicle unless such vehicle is new, in which case the probate judge shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the probate judge shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to the individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle will be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.



Section 45-14-82.06 - Renewal by mail.

The probate judge may, at his or her discretion, mail an application for renewal of licenses to whom such license has been previously issued, such renewal forms required to be mailed prior to the expiration date of the license. Such renewal forms may be in postcard form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the probate judge to issue such license and return to the licensee by mail. There is hereby established a fee to be entitled "Mail Order Fee" which shall be set from time to time by the county governing body to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the probate judge at the time of issuance and paid over to the general fund of the county as are the other fees and commissions.






Division 2 - Recording Fees.

Section 45-14-82.30 - Special recording fee.

In Clay County, a special recording fee of one dollar fifty cents ($1.50) shall be paid to the county, and collected by its judge of probate, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office in the discretion of the governing body of the county, and, on and after such date, no such instrument shall be received for record in the office of the judge of probate unless the special recording fee of one dollar fifty cents ($1.50) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the probate office in the discretion of the governing body of the county. All special recording fees so collected shall be deposited into the county general fund.






Division 3

Section 45-14-82.50 - Conveying title to real property.

The Probate Judge of Clay County shall not receive for record or permit the recording of any instrument in which the title to real property is conveyed, unless such instrument has endorsed on it a printed or typewritten mailing address of the grantee within the body of the instrument.






Division 4 - Recording System.

Section 45-14-82.70 - Improved system of recording documents.

(a) The provisions of this section shall only apply in Clay County. The purpose of this section is to facilitate the use of public records in property transactions in Clay County by providing for the installation of an improved system of recording, archiving, and retrieving instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate and for the recording, archiving, and retrieving of other instruments, documents, and other uses in the discretion of the judge of probate.

(b) The following words and phrases, including the plural of any thereof, whenever used in this section, shall have the following respective meanings:

(1) "Real Property Instrument" means and includes any instrument or document affecting the title to real property that may now or hereafter be filed for record in the probate office pursuant to the applicable requirements of the laws of this state, including, without limitation, Section 12-13-43, and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgment, and plats or maps showing subdivisions of real estate.

(2) "General Property Instrument" means a real property instrument that affects the title to personal property as well as real property.

(3) "Personal Property Instrument" means any instrument or document affecting the title to personal property only (as distinguished from real property) that may be now or hereafter required to be filed or titled for record in the probate office, in accordance with the applicable requirements of the laws of this state, including, without limitation, Sections 35-4-50 and 35-4-90.

(4) "Improved Recording System" means a system of recording real property instruments and personal property instruments in the probate office and, in the discretion of the judge of probate, of recording other instruments and documents, which system when completed, will consist of the equipment necessary and suitable to record, archive, and retrieve records.

(c) The judge of probate may provide for the installation and thereafter for the maintenance of an improved recording, archiving, and retrieval system in the probate offices of Clay County. The initial installation of the improved recording, archival, and retrieval system shall include the following:

(1) The acquisition of the equipment provided for in the definition hereinabove set forth of an improved recording, archiving, and retrieving system.

(2) The establishment of procedures for the continued recording, archiving, and retrieving of all instruments and records that will, after the effective installation date, constitute a part of the improved recording, archiving, and retrieving system.

(3) The initial installation of the improved recording, archiving, and retrieving system shall be performed by a person or persons, firm, or corporation engaged in the records management business and experienced in setting up county records; and the initial installation shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts or titles. Following its installation in the county, the improved recording, archiving, and retrieving system shall be thereafter maintained in the county and all real property instruments, general property instruments, personal property instruments, and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the aforesaid improved recording, archiving, and retrieving system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with the provisions of existing law, including, without limitation, Section 12-13-43.

(d) Following the effective installation date, real property instruments, personal property instruments, and other documents and records provided herein to be recorded, archived, and retrieved with computer-generated files, to be stored and filed on either optical disk, or on paper, as seen fit by the county, and shall constitute the official record of the instruments for the purpose of Section 12-13-43.

(e) All provisions of the laws of Alabama with respect to the recording of real property instruments, personal property instruments, general property instruments, miscellaneous instruments, and other instruments and records that may constitute part of an improved recording, archiving, and retrieving system installed hereunder, including, without limitation, Section 12-13-43, and all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of lis pendens, declarations of claims or exemptions, certificates of judgment, or plats or maps showing subdivisions of real estate that are not inconsistent with this section shall continue in effect with respect to an improved recording, archiving, and retrieving system installed hereunder, the recording of instruments therein, and the duties of the judge of probate with respect thereto.

(f) The initial installation costs shall be paid entirely out of the special recording fees. Nothing contained in this subsection, however, shall prohibit the county from using any part of its own funds for the purpose of paying the cost of purchasing, operating, or maintaining, after the initial installation, any improved system installed pursuant to this section.

(g) Commencing June 18, 2003, a special recording and filing fee of five dollars ($5) shall be paid to and collected by the judge of probate, with respect to each real property instrument, each personal property instrument, and UCC that may be filed for record in the office of the judge of probate and with respect to other instruments and documents in the probate office at the discretion of the judge of probate and on and after that date, no instrument and/or document shall be received for record in the office of the judge of probate unless the special recording fee of five dollars ($5) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and charges required by law to be paid upon the filing for record of any real property instrument, personal property instrument, or UCC, and for the recording of other instruments and documents in the probate office at the discretion of the judge of probate. Any, all, or none of the special recording fee may be charged at the discretion of the judge of probate. All special recording fees so collected shall be paid into a special fund of the judge of probate. These funds shall be used at the discretion of the judge of probate for an improved recording, archiving, and retrieving system and/or other equipment, maintenance, and services necessary for the improvement of the office of the judge of probate.

(h) Commencing June 18, 2003, a special transaction fee not to exceed two dollars ($2) shall be paid to and collected by the judge of probate with respect to every transaction occurring in, or under the jurisdiction of the judge of probate, this amount shall be in addition to all other costs and fees heretofore collected. The additional fee shall be paid into the special fund of the judge of probate as created in subsection (g).

(i) Commencing June 18, 2003, any and all revenues generated either directly or indirectly due to the use of or access to the improved recording, archiving, and retrieving system shall be paid directly into the special fund of the judge of probate. These funds shall be used at the discretion of the judge of probate.












Article 9 - Economic and Industrial Deveopment and Tourism.

Part 1 - Economic Development.

Section 45-14-90 - Emerald Triangle Commission - Created.

Repealed by Act 2009-388, p. 712, §1, effective May 5, 2009.



Section 45-14-90.01 - Emerald Triangle Commission - Composition.

Repealed by Act 2009-388, p. 712, §1, effective May 5, 2009.



Section 45-14-90.02 - Emerald Triangle Commission - Rules and regulations; meetings.

Repealed by Act 2009-388, p. 712, §1, effective May 5, 2009.



Section 45-14-90.03 - Emerald Triangle Commission - Powers and duties.

Repealed by Act 2009-388, p. 712, §1, effective May 5, 2009.



Section 45-14-90.04 - Emerald Triangle Commission - Promulgation of regulations; publication.

Repealed by Act 2009-388, §1, effective May 5, 2009.






Part 2 - Industrial Development.

Section 45-14-91 - Clay County Industrial Development Council - Created; composition; meetings; reimbursement of expenses.

(a) Pursuant to Amendment 682 of the Constitution of Alabama of 1901, there is created and established the Clay County Industrial Development Council on the first day of the first month next following May 17, 2001. The members of the council shall be appointed as follows:

(1) The county commissioners for commission districts 1, 2, and 3 shall each appoint one member who shall serve an initial term of one year.

(2) The county commissioners for commission districts 4 and 5 shall each appoint one member who shall serve an initial term of two years.

(3) Each incorporated municipality in the county shall appoint one member for an initial term of three years.

(4) A consensus of the state legislative delegation for the county shall appoint two members for initial terms of four years.

(b) When the appointments have been made, the council shall be composed of 11 members who are residents and qualified electors of the county. Thereafter, successor members shall likewise be appointed for terms of four years. The council shall hold an organizational meeting called by the judge of probate no later than 10 days after May 17, 2001, at which the council shall elect a chair and vice chair by majority vote of the members present and voting at the meeting. Thereafter, it shall meet at least quarterly on call of the chair or upon a petition signed by at least two thirds of the members of the council and filed with the chair of the council stating a need for a special meeting. Members of the council shall serve without compensation, but they shall be entitled to reimbursement from funds of the council for their actual and necessary expenses incurred in the performance of their actual duties.



Section 45-14-91.01 - Clay County Industrial Development Council - Powers and duties; headquarters; bylaws; retirement system.

(a) The council may select a formal name for the council. The council shall have the authority to negotiate for the county on all industrial and economic development matters. The council shall formulate and implement plans to promote and foster the industrial development and economic growth of all areas of Clay County and any incorporated municipalities located within the county. The council shall be entitled to all of the powers, rights, privileges, exemptions, immunities, and authority provided by the general laws of Alabama to local industrial development authorities, including, but not limited to, abatement of taxes, issuance of bonds, acquisition, enlargement, improvement, replacement, ownership, leasing, selling, or disposing of properties to the end that the council may be able to promote the creation of jobs and develop commerce and trade within the county and the state.

(b) The headquarters office of the council shall be located in Clay County. At the first board meeting in January of each year, the board of directors, by a majority vote, shall elect a chair, vice chair, secretary, and treasurer who shall hold office until their successors have likewise been elected. The council may adopt bylaws to regulate and administer the day-to-day business of the Clay County Industrial Development Council.

(c) Personnel employed by the council may participate in the Employees' Retirement System of Alabama like other employees of the county and may purchase prior service credit in the Employees' Retirement System for full-time service rendered to Clay County under the applicable laws, rules, and regulations of the Employees' Retirement System. The personnel may also elect to participate in the same health insurance plan which covers employees of Clay County.



Section 45-14-91.02 - Clay County Industrial Development Council - Financing.

The council, as herein provided, may be financially supported, from time to time, by revenues from whatever source derived as appropriated to the council by a city governing body, the county commission, or the Legislature.









Article 10 - Education.



Article 11 - Elections.

Part 1 - Election Officials.

Section 45-14-110 - Compensation.

Each election official of Clay County shall receive the rate of the minimum wage for each hour, or fraction thereof, that the polls are open per day for the performance of his or her official duties. The county governing body of Clay County shall supplement the compensation already provided by the general law of the state with funds out of the county general fund sufficient to bring the compensation up to the amount provided for by this section; provided, however, in any municipal election in which the official serves, the supplement provided for herein shall be paid by the municipality in which such election is held.






Part 2 - Voting Centers.

Section 45-14-111 - Establishment of voting centers.

Pursuant to Section 17-5-5, to facilitate or reduce election costs, the Clay County Commission may adopt a resolution which establishes voting centers by combining voters from two or more precincts.









Article 12 - Employees.



Article 13 - Engineer, County.

Section 45-14-130 - Duties of county commission; emergency situations.

In addition to all other authority now vested in the Clay County Commission, the commission shall be authorized to set the necessary policies and priorities for the construction, maintenance, and repair of all public roads, county highways, bridges, ferries, and public facilities within the county, to insure a safe and adequate road system, upon a resolution duly passed and a public hearing thereon. It shall be the further duty of each associate member of the commission to inspect the roads of his or her district from time to time, and hear the suggestions and complaints of the citizens, and report the same to the commission with his or her recommendations; to advise with the county engineer concerning the problems of his or her district, particularly; and to assist in securing rights-of-ways, and assist in public service generally. It shall be the duty of the county engineer to provide the necessary equipment and personnel to respond to any request of an emergency nature made by an associate member of the commission or any citizen in the absence of a commissioner wherever and whenever an emergency shall arise.

(Act 90-460, p. 649, §1.)



Section 45-14-130.01 - Appointment of county engineer; qualifications.

The county commission shall appoint and employ a county engineer, who shall be a thoroughly qualified and competent professional engineer not required to be a land surveyor, but otherwise possessing all of the qualifications as specified for county engineers under the general laws of the State of Alabama; and he or she shall devote his or her entire time and attention to the maintenance and construction of the county public roads, highways, bridges, ferries, and other county engineering projects and shall, during his or her employment, reside in Clay County, Alabama. The county engineer shall serve at the pleasure of the Clay County Commission.



Section 45-14-130.02 - Powers and duties.

It shall be the duty of the county engineer, in accordance with policy established by the commission, within the law of the State of Alabama to: (1) employ, supervise, and direct all such assistants as are necessary to properly maintain and construct the public roads, highways, bridges, and ferries of Clay County, and he or she shall have authority to prescribe their duties, and to discharge employees for cause; (2) perform such engineering service and surveying as may be required; (3) maintain the necessary accounting records to reflect the cost of the county highway system; (4) in accordance with the policies and priorities established by the commission, to build or construct new roads, or change old roads; (5) to locate within the various districts of the county the necessary equipment to perform routine maintenance of all public roads, highways, bridges, and ferries on a continuing basis; and (6) it shall be his or her further duty, insofar as is feasible, to construct and maintain all county roads on the basis of the county as a unit, without regard to any district or beat lines.



Section 45-14-130.03 - Wages and salaries for necessary labor.

It shall be the duty of the commission to fix, from time to time, in accordance with prevailing economic conditions, the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of roads, bridges, ferries, and public facilities; and the wage or salary scale shall not be exceeded by the engineer in the employment of labor and assistants.



Section 45-14-130.04 - Compensation of engineer.

The commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments from appropriate road and highway funds.



Section 45-14-130.05 - Surety bond.

Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in the amount of five thousand dollars ($5,000), payable to Clay County, conditioned for the faithful discharge and performance of his or her duties as such engineer, and for the faithful accounting of all monies or property of the county, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama, and be approved by the commission. The premiums shall be paid by the county.



Section 45-14-130.06 - Office space; equipment; transportation.

The commission shall furnish the county engineer with an office within the county and all necessary office supplies, equipment, communication, utilities, and with necessary transportation to accomplish his or her duties under this article.



Section 45-14-130.07 - Accountability for machinery, equipment, etc.; inventory.

The county engineer shall be the custodian of all road machinery and equipment, tools, supplies, and repair parts owned by the county, and shall be accountable to the commission for the same at all times. The commission shall establish necessary policy and regulations governing accountability and relief therefrom. The commission shall furnish the necessary storage and repair facilities for tools, machinery, supplies, and equipment; and the county engineer shall keep on file in his or her office, at all times, an up-to-date inventory containing a list of all tools, machinery, equipment, and supplies belonging to the county.



Section 45-14-130.08 - Expenditure of funds; authorization of funding.

The authority of the county engineer shall be limited to the expenditure of such funds for the purpose of construction, maintenance, or repairs of public roads, bridges, ferries, or any other duties for the county as may be set aside and appropriated by the commission as hereinafter provided; it shall be the duty of the commission at some meeting in September of each calendar year or not later than the first meeting in October following, by order or resolution spread upon the minutes, to fix and determine the amount of funds which will be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of the county for the current fiscal year, beginning on October 1st, which amount, other than the salary of the county engineer and his or her necessary expenses, shall not be exceeded by him or her in building, maintaining, and constructing public roads, bridges, and ferries in the county during the period; provided, however, that the commission is authorized, from time to time within any such period, to increase the amount so allowed to be expended by the county engineer during the period, when such authorization will not conflict with provisions of the general laws of the state. Provided further, that if such funds are presently available, and have not heretofore been set aside by the present county commission, immediately upon the effective date, it shall be the duty of the commission to set aside a sufficient portion of the funds for the maintenance of the roads, bridges, and ferries until the meeting in September or October 1987, as hereinabove provided for.



Section 45-14-130.09 - Requisitions; powers and duties of county purchasing agent.

The county engineer shall make written requisition to the county purchasing agent for all materials, machinery, equipment, and necessary supplies needed for the construction, maintenance, or repair of the public roads, bridges, and ferries of the county. Such requisitions shall be filed and presented by the chairman to the commission at its next meeting, for the approval of the commission. Provided, however, that the county purchasing agent shall have full power and authority to make purchases without first obtaining the approval of the commission if the delay might, in his or her judgment, cause an unnecessary and harmful interruption in the operation of the county road system, providing the purchases are made in accordance with prevailing law. The county purchasing agent shall be solely responsible and accountable for purchasing the materials, machinery, equipment, and supplies under the approved requisitions, and shall report monthly to the county commission.



Section 45-14-130.10 - Inspection and approval of equipment, etc.

It shall be the further duty of the county engineer to inspect all materials, machinery, equipment, and supplies purchased by the county for use on public roads, bridges, and ferries, when the same is delivered, and the same shall neither be accepted nor paid for without its first having been approved by him or her and any deviation shall be reported by the engineer to the commission.



Section 45-14-130.11 - Employment of road supervisor in emergency situations.

In the event an emergency should arise, in which it would be impossible for the commission to employ an engineer, as hereinabove provided for, then, in that event, the commission shall employ a competent road supervisor who need not be an engineer, but when so employed, he or she shall have all the duties and authority of the engineer, and be subject to the provisions of this article; but an emergency shall not exist longer than necessary to employ a qualified engineer who will accept employment by the commission under the terms of this article, it being the intention of this article to provide that, when county roads, bridges, and ferries are to be maintained or constructed in the county, the supervision thereof shall be under a qualified engineer.



Section 45-14-130.12 - Voter approval for structure of county road system.

(a) The Clay County Commission shall call a referendum to be held at the next special or general election to determine whether or not the qualified voters of the county wish for the county road system to remain under the present district or beat line system or be constructed and maintained hereafter under a county unit system.

(b) If a vote at such election is in favor of the county remaining under the present system, then the county road system shall continue to be operated under the provisions of all laws now governing the Clay County road system. If the vote at such election is in favor of the county road system being operated under the county unit system, then the county commission shall arrange for an orderly transition into such system within a three-month period after the election and the provisions of any laws to the contrary are hereby repealed and superseded.

(c) The county commission shall notify the Secretary of State of the results of the election and the Secretary of State shall cause results of the election to be reflected in the acts books in the appropriate manner.






Article 14 - Fire Protection.

Section 45-14-140 - Participation in Alabama Forestry Commission fire protection system.

The County Commission of Clay County is authorized, when the need exists, to provide protection against forest fires in Clay County by participating in the Alabama Forestry Commission's fire protection program in the manner hereinafter specified.



Section 45-14-140.01 - Finance charge or tax assessed on forest lands.

(a) After the Clay County Commission has determined that such a need does exist in Clay County, the county commission may, in the manner hereinafter specified, provide for a finance charge or tax to be paid by the owners of forest lands located in Clay County for the use of the land for timber growing purposes amounting to the whole or any part of the cost of such fire protection program, but not in excess of ten cents ($.10) per acre, provided such finance charge or tax is not greater than the benefit accruing to such forest lands due to availability of such fire protection.

(b) "Forest lands" as used in this article shall mean any land which supports a forest growth, or which under prevailing natural and economic conditions may be expected to support such a growth in the future, or which is being used or reserved for any forest purpose. "Forest lands" as used in this article shall not include any lands primarily used for residential purposes nor shall it include any publicly owned lands.

(c) The finance charge or tax fixed as provided in subsection (a) shall be payable at the same time and in the same manner as county taxes and the owners of the "forest lands", as herein defined, shall make report of the same to the Tax Assessor of Clay County, Alabama, at the time fixed by law for making return of the property of such property owned. Finance charges or taxes levied shall constitute a lien on the property against which they are charged or taxed in case of default in the payment of such finance charge or tax.



Section 45-14-140.02 - Determination of affected areas and owners; notice and hearing.

The county governing body of Clay County is authorized to appoint agents and delegate authority to individuals to search out forest lands in Clay County, to determine the area and owners thereof and report the same to the Tax Assessor of Clay County who shall be authorized, after notice by mail to such owners, and hearing before the county governing body if requested by such owners, to place the finance charge or tax against the forest land as may be determined by the report of such agents or the determination of the county governing body. It shall be the responsibility of the Tax Assessor of Clay County to establish such rules and regulations as are necessary to administer the provisions of this article.



Section 45-14-140.03 - Payment of tax; disposition of funds.

The tax herein imposed shall be due and payable to the Tax Collector of Clay County, and shall, when collected, be paid to the Treasurer of Clay County. All monies collected in accordance with this article shall be spent in participating in the Alabama Forestry Commission's forest fire protection program in Clay County.



Section 45-14-140.04 - Removal of finance charge or tax.

The County Commission of Clay County is authorized to remove such finance charge or tax after the county commission has determined that the finance charge or tax is no longer needed. The county commission shall hold public hearings to determine whether or not the finance charge or tax is still needed. Procedures for such public hearings shall be the same as those in Section 45-14-140.02.






Article 15 - Gambling.

Section 45-14-150 - Nonprofit organizations to hold raffles, cake walks, and turkey shoots.

The holding of raffles, cake walks, turkey shoots, and other similar contests of skill, except bingo, for charitable purposes by nonprofit organizations in Clay County shall be legal, subject to the provisions of any resolution or ordinances by the Clay County Commission or the governing bodies of the respective cities and towns, within their respective jurisdictions. The commission and governing bodies shall have the authority to promulgate rules and regulations for the operation of raffles, cake walks, turkey shoots, and similar contests, except bingo, within their respective jurisdictions. Provided, however, no proceeds from such activities shall be payable to any officer or employee of the organization conducting the activity.






Article 16 - Government Finance and Operations.

Section 45-14-160 - Liability for monetary loss.

(a) The County Commission of Clay County shall reimburse the office of judge of probate or revenue commissioner from the general fund the amount of any monetary loss, not to exceed a total of two thousand five hundred dollars ($2,500) per annum, arising or caused by error if the mistake or omission was caused without the personal knowledge of the officer, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the judge of probate or the revenue commissioner to insure that the employees of the respective offices exercise due care in performing their required duties and make a diligent effort to correct the error, mistake, or omission. The respective officers shall make a good faith effort to collect the amount subject to potential loss immediately upon becoming aware of the potential loss.

(c) This section shall not apply to any deliberate misuse or misappropriation of funds by the judge of probate or the revenue commissioner, or by any clerk, or any employee of the respective officials.






Article 17 - Health and Environment.

Section 45-14-170 - Soil percolation tests.

In Clay County, all laws, rules, and regulations to the contrary notwithstanding, upon request by a property owner, the county health department or its agent shall perform soil percolation tests for a fee of not more than fifty dollars ($50) when such tests are required for septic tank installation purposes.






Article 18 - Highways and Bridges.

Section 45-14-180 - Limitations on political signs, advertisements, etc.

(a) Signs, markers, and advertising, pertaining to political campaigns, on the rights-of-way of state and county controlled highways are prohibited in Clay County except those official signs or markers placed thereon by the State Department of Transportation or by Clay County or under the authority of either governmental entity. No sign, marker, or political poster may be attached to any official sign or marker placed by the Department of Transportation or by the county or on any utility pole or tree on the rights-of-way of a state or county highway.

(b) Any person violating the provisions of this section shall upon conviction be guilty of a Class C misdemeanor and shall be subject, at the discretion of the judge, to a fine in an amount of, not less than, fifty dollars ($50) nor more than two hundred fifty dollars ($250) and/or up to five days of community service. Any fines collected under the provisions of this section shall be deposited into the county general fund.






Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Section 45-14-200 - Additional issuance fee on motor vehicles, manufactured homes, motor homes, and motorcycles.

(a) This section shall apply only to Clay County.

(b)(1) The County Commission of Clay County, in addition to all other charges, costs, taxes, or fees levied on the issuance of all motor vehicles, manufactured homes, mobile homes, and motorcycles of any nature may levy a fee of up to ten dollars ($10) per license plate or decal. The fee authorized by this section may be levied on January 1, 2002, and shall apply to any motor vehicle, manufactured home, mobile home, or motorcycle subject to registration or transfer of ownership.

(2) The annual fee increased by up to ten dollars ($10) for license plates and decals pursuant to subdivision (1) shall not apply to any of the following license plates or decals:

a. Dealer.

b. Disability access.

c. Governmental.

d. Manufacturer.

e. All military.

f. All distinctive license plates exempt from license tax and registration fees.

(c) All funds received from the fees authorized by this section shall be placed in the county general fund in the county treasury for the general purposes of the county.






Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Musuems and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-14-230 - State allowance for feeding prisoners.

(a) In Clay County, the sheriff shall be entitled to keep and retain the allowances payable by the state, counties, or municipalities for feeding prisoners.

(b) The provisions of this section shall be retroactive to January 18, 1983, and all actions taken by the sheriff in accordance with the provisions of this section are hereby validated and confirmed.



Section 45-14-230.01 - Salaries and automobile expenses of deputy sheriffs.

The salaries of the deputy sheriffs of Clay County in an amount fixed by the Clay County Commission for the enforcement of motor vehicle and traffic laws may be paid from the public highway and traffic fund of the county. In addition, automobile purchases and expenses for the operation, maintenance, and repair of automobiles for the use of the deputy sheriffs of Clay County in the enforcement of traffic and motor vehicle laws may be paid by the Clay County Commission from the public highway and traffic fund.






Part 2 - Jails.

Section 45-14-231 - Operation of jail store.

(a) The Sheriff of Clay County or the authorized agents of the sheriff may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Law Enforcement Fund in a bank located in Clay County. All proceeds collected under this section shall be deposited by the sheriff into the Law Enforcement Fund.

(2) The sheriff shall keep an account of all jail store sales and transactions of the Law Enforcement Fund for annual audit by the Department of Examiners of Public Accounts. The jail store account and Law Enforcement Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store shall be expended at the discretion of the sheriff for law enforcement purposes in Clay County that are in the interest of the public.

(d) The establishment of the Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store in the county jail prior to June 18, 2003, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store in the county jail prior to June 18, 2003, shall be deposited into the Law Enforcement Fund created by this section.






Part 3 - Pistol Permits.

Section 45-14-232 - Fee; Sheriff's Law Enforcement Fund.

(a) In Clay County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twenty dollars ($20), which shall be collected by the sheriff.

(b) Any and all monies collected under subsection (a) shall be deposited by the Sheriff of Clay County in any bank located in Clay County selected by the sheriff, into a fund known as the Sheriff's Law Enforcement Fund.

(c) The Sheriff's Law Enforcement Fund as provided in subsection (b) shall be drawn upon by the Sheriff of Clay County or his or her appointed agent and shall be exclusively for law enforcement purposes in the public's interest and in the discharge of the sheriff's office as the sheriff sees fit.

(d) The establishment of the Sheriff's Law Enforcement Fund and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of his or her office.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Section 45-14-240 - Office established.

After September 30, 1991, or upon occurrence of a vacancy in either the office of tax assessor or tax collector, there shall be a county revenue commissioner in Clay County. A commissioner shall be elected at the general election in 1990 and at the general election every six years thereafter, who shall serve for a term of six years beginning on the first day of October next after his or her election, and until his or her successor is elected and has qualified.



Section 45-14-240.01 - Powers and duties.

The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning assessment for and the collection of taxes; provided, however, nothing in this part shall be construed to change procedures for assessment of property assessed by the Department of Revenue pursuant to Section 40-21-1.



Section 45-14-240.02 - Personnel.

Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.



Section 45-14-240.03 - Oath and bond.

Before entering upon the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the county commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission, and shall be a preferred claim against the county.



Section 45-14-240.04 - Office space and equipment.

The county commission shall provide the necessary offices for the county revenue commissioner, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.



Section 45-14-240.05 - Compensation.

The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of his or her office, the county revenue commissioner shall receive an annual salary as provided by law, payable in equal monthly installments out of the general fund of the county.



Section 45-14-240.06 - Offices of tax assessor and tax collector abolished.

The offices of the Tax Assessor and Tax Collector of Clay County are hereby abolished effective the first day of October 1991, or upon the occurrence of a vacancy in the office of tax assessor or tax collector. In the event that the office of tax assessor or tax collector becomes vacant before October 1, 1991, the office of county revenue commissioner shall immediately come into being, and the remaining officer, tax assessor or tax collector, as the case may be, shall immediately assume the duties of the office of county revenue commissioner and shall perform such duties until a county revenue commissioner has been elected as provided herein. For the performance of such duties, he or she shall be entitled to the salary hereinabove prescribed for the county revenue commissioner.



Section 45-14-240.07 - Purpose.

It is the purpose of this part to promote the public convenience in Clay County by consolidating the offices of tax assessor and tax collector into one office.






Part 2 - Tax, Ad Valorem.

Section 45-14-241 - Levy of tax; Clay County Hospital and Nursing Home.

In Clay County, in addition to any and all other taxes heretofore levied, the county commission is hereby authorized to levy and impose an additional ad valorem tax in the amount of four mills on each dollar of taxable property. The tax shall be earmarked to the county general fund to be used for the Clay County Hospital and Nursing Home. The additional ad valorem tax imposed by this section shall be collected at the same time and in the same manner as existing ad valorem taxes are collected.






Part 3 - Tax, Gasoline.

Section 45-14-242 - Applicability.

This part applies to Clay County.



Section 45-14-242.01 - Definitions.

For the purposes of this part the following words shall have the following meanings:

(1) COUNTY. Clay County.

(2) COUNTY COMMISSION. The Clay County Commission.

(3) DISTRIBUTOR. Any person who engages in the selling of gasoline or motor fuel in this state by wholesale domestic trade, but shall not apply to any transaction of the distributor in interstate commerce.

(4) GASOLINE. Gasoline, naphtha, and other liquid motor fuels or any device or substitute commonly used in internal combustion engines. The term shall not be held to apply to aviation fuels or to those products known commercially as kerosene oil, fuel oil, or crude oil when used for lighting, heating, or industrial purposes.

(5) MOTOR FUEL. Diesel fuel, tractor fuel, distillate, kerosene, jet fuel, or any substitute therefor. The term shall not be held to apply to aviation fuels or to those products commercially known as kerosene oil, fuel oil, or crude oil, when used for lighting, heating, or commercial purposes.

(6) PERSON. Persons, corporations, copartnerships, companies, agencies, associations, incorporated or otherwise, singular or plural.

(7) REFINER. Any person who manufactures, distills, blends, compounds, or mixes any one or more products in the production of gasoline or motor fuel as defined in this part.

(8) RETAIL DEALER. Any person defined in this part as a distributor who is also engaged in the selling of gasoline or motor fuel in this state at any place in this state in broken quantities.

(9) STORER. Any person who ships, causes to be shipped, or receives in any quantities, stores in any manner and withdraws or uses gasoline or motor fuel for any purpose.

(10) USER. Any person who uses or consumes gasoline or motor fuel in this state in any manner or for any purpose. The term "user" shall not include any refiner who has a refinery or refineries located within the State of Alabama when using gasoline or motor fuel in the manufacturing or refining process, or any person who holds a federal permit to blend motor fuels under the federal law and statutes and who pays the federal excise tax on the motor fuels directly to the federal government, when the person uses gasoline or motor fuel in this state in the blending process.



Section 45-14-242.02 - Levy and payment of tax.

(a) The county commission may levy, in addition to all other taxes imposed by law, an excise tax on persons selling, distributing, storing, or withdrawing from storage for any purpose whatever, gasoline or motor fuel within the county at a rate not to exceed two cents ($.02) per gallon, and require every distributor, retail dealer, or storer of gasoline or motor fuel to pay the excise tax upon the selling, distributing, or withdrawing from storage for any use, gasoline or motor fuel in the county. The excise tax levied pursuant to this part shall not be levied upon the sale of gasoline or motor fuel in interstate commerce. If the excise tax levied pursuant to this part upon the sale of gasoline or motor fuel has been paid by a distributor or by a retail dealer or storer, the payment shall be sufficient, so that the tax shall not be paid but once. The excise tax levied pursuant to this part shall apply to persons, firms, corporations, dealers, or distributors storing gasoline or motor fuel and distributing or allowing the gasoline or motor fuel to be withdrawn from storage, whether the withdrawal is for sale or other use, provided that sellers of gasoline or motor fuel and substitutes paying the tax, may pay the tax computed and paid on the basis of their sales as required, and storers and distributors shall compute and pay the tax on the basis of their withdrawals or distributions. The tax levied shall be in addition to any and all excise or other taxes imposed on gasoline or motor fuel or any device or substitute, or on the business of selling, distributing, storing, or withdrawing from storage for any purpose, gasoline or motor fuel. The tax shall not be levied by the county commission upon any gasoline or motor fuel when used in governmental functions by the State of Alabama or an agency of the state, county governing agencies, municipalities, and boards of education.



Section 45-14-242.03 - Statement of sales and withdrawals.

On or before the 20th day of each month after May 18, 2001, every person upon whom the excise tax is levied shall render to the county commission on forms prescribed by the county commission a true and correct statement of all sales and withdrawals of gasoline and motor fuel made by him or her during the next preceding month, liable for payment of the excise tax imposed pursuant to the provisions of this part, and shall furnish to the county commission such additional information as the county commission may require upon forms to be furnished by the county commission, and at the time of making such report shall pay to the county commission an amount of money equal to the excise tax levied under this part. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths, and any false statement sworn to shall constitute perjury and upon conviction thereupon the person so convicted shall be punished as provided by law for the crime of perjury.



Section 45-14-242.04 - Review of records; rules and regulations; recovery of collection costs.

It shall be the duty of the county commission to enforce the collection of any tax levied under the authority of this part, and it shall have the right, through its officers or its agents to examine the books, reports, and accounts of every distributor, storer, or retail dealer on which the tax has been imposed and to make rules and regulations for the collection of the tax. Provided, however, upon resolution of the county commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by such county under the provisions of this part. All persons, firms, businesses, and corporations subject to and owing such taxes shall be and hereby are directed to pay the same over to the department and such payment shall be a full and complete discharge of all liability therefor to the county. The department is authorized to promulgate reasonable rules and regulations to facilitate the orderly and efficient collection of the taxes. The department is authorized to recover all costs of collecting such taxes, not to exceed five percent of the proceeds thereof, from such proceeds and shall pay the net amount remaining thereafter to the county.



Section 45-14-242.05 - Failure to report; delinquency.

If any distributor, storer, or retail dealer fails to make monthly reports or fails to pay any tax imposed pursuant to this part, the tax shall be delinquent and there shall be added to the amount of the tax a penalty of 25 percent, and if in the opinion of the county commission a good and sufficient cause or reason is shown for the delinquency, the penalty may be remitted. The county commission may make returns for delinquent taxpayers upon the information reasonably obtained and add the penalty prescribed by this part. If any person shall be delinquent in the payment of any tax imposed pursuant to this part, the county commission shall issue execution for the collection of the tax, directed to the county sheriff, who shall proceed to collect the tax in the manner now provided by law for the collection of delinquent taxes by the county tax collector and make return of the execution to the county commission. The tax and the penalties provided for shall be held as a debt payable to the county by the person against whom the tax shall have been imposed or against whom the penalties shall have accrued, and all taxes and penalties shall be a lien upon the property of the person against whom the tax shall have been imposed and the penalties shall have accrued in the county and anywhere in this state.



Section 45-14-242.06 - Actual payment deemed a credit against amount due.

The acceptance of any amount paid for any excise tax imposed pursuant to this part shall not preclude the collection of the amount actually due. The amount actually paid shall constitute a credit against the amount actually due.



Section 45-14-242.07 - Violations.

Any distributor, storer, or dealer who violates this part, or fails to comply with any rule or regulation promulgated, may be restrained, and proper prosecution instituted in the name of the county by the county attorney or the Attorney General of the State of Alabama, or by such counsel as the county commission appoints, from distributing, selling, storing, or withdrawing from storage any gasoline or motor fuel the sale or withdrawal of which is taxable until there is compliance with this part.



Section 45-14-242.08 - County Special Road and Bridge Fund.

The proceeds of any tax imposed under authority of this part shall be paid into the County Special Road and Bridge Fund.






Part 4 - Tax. Sales and Use.

Section 45-14-243 - Applicability.

The provisions of this part shall only apply to Clay County.



Section 45-14-243.01 - Definitions.

All words, terms, and phrases as defined in Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4, providing for the levy of a state sales tax shall, wherever used in this part, have the same meanings respectively ascribed to them in those sections, except where the context herein clearly indicates a different meaning. In addition, the following words, terms, and phrases where used in this part shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) "State sales tax statutes" means Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4, which levy a certain retail sales tax, and include all statutes, including amendments to those sections, which expressly set forth any exemptions from the computation of the tax levied by those sections and all other statutes which expressly apply to, or purport to affect, the administration of those sections and the incidence and collection of the tax imposed therein.

(2) "State sales tax" means the tax imposed by the state sales tax statutes.

(3) "Month" means the calendar month.

(4) "County" means Clay County.



Section 45-14-243.02 - Levy of tax; exemptions.

(a) The county commission is hereby granted the authority, if they so desire or deem necessary, to levy and impose in addition to all other taxes, including municipal gross receipts license taxes now imposed by law, a special county one cent ($.01) privilege license tax paralleling the state sales tax, such privilege license tax to be determined by the application of rates against gross sales or gross receipts, as the case may be, and within specified areas.

(b) There are exempted, however, from the provisions of this part and from the computation of the amount of the additional tax imposed in this part, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.



Section 45-14-243.03 - Monthly report.

All taxes levied in this part shall be paid to and collected by the State Department of Revenue at the same time and in the same manner as state sales taxes are paid. On or prior to the due dates of the tax herein levied each person subject to such tax shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all such sales and gross receipts of all such business transactions. Such report shall also include such other items of information pertinent to the tax and the amount thereof as the State Department of Revenue may require. Any person subject to the tax levied may defer reporting credit sales until after their collection, and in the event such person so defers reporting them, such person shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the tax due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this part shall be available for inspection by the Clay County Commission, or its designated agent, at reasonable times during business hours.



Section 45-14-243.04 - Addition of tax to sales price or admission fee.

Each person engaging or continuing within Clay County in a business subject to the tax levied in Section 45-14-243.02, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the sale or admission. It shall be unlawful for any person subject to the tax levied to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount herein required to be so added to the sale or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the tax or any portion thereof.



Section 45-14-243.05 - Collection of tax; enforcement.

The tax imposed by this part shall constitute a debt due Clay County and may be collected as provided by law. The tax, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. All of the provisions of the revenue laws of this state which apply to enforcement of liens for license taxes due this state shall apply fully to the collection of the tax herein levied, and the State Department of Revenue, for the use and benefit of Clay County shall collect such tax and enforce this part and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state sales tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the tax levied by this part, and to otherwise enforce the provisions of this part, including any litigation involving this part; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the tax collected by it for Clay County.



Section 45-14-243.06 - Applicability of parallel state provisions.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of reports and keeping and preserving records with respect thereto, penalties for failure to pay the tax, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with the provisions of this part when applied to the tax levied in Section 45-14-243.02 shall apply to the county tax levied under this part. The State Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county tax levied under this part that are imposed on such commissioner and department, respectively, by the state tax statutes. All provisions of the state sales tax statutes that are made applicable by this part to the county tax levied under this part and to the administration and enforcement of this part are hereby incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-14-243.07 - Charge for collection; disposition of funds.

(a) The State Department of Revenue shall charge Clay County for collecting the special county tax levied under this part such amount or percentage of total collections as may be agreed upon by the Commissioner of Revenue and the Clay County Commission, but such charge shall not, in any event, exceed 10 percent of the total amount of the special county tax collected in the county under this part. Such charge for collecting such special tax may be deducted each month from the gross revenues from such special tax before certification of the amount of the proceeds thereof due Clay County for that month. The Commissioner of Revenue shall pay into the State Treasury all tax collected under this part, as such tax is received by the Department of Revenue, and on or before the first day of each successive month (commencing with the month following the month in which the department makes the first collection hereunder) the commissioner shall certify to the state Comptroller the amount of tax collected under the provisions of this part and paid into the State Treasury for the benefit of Clay County during the month immediately preceding such certification. Provided, however, that before certifying the amount of the tax paid into the State Treasury for the benefit of Clay County during each month, the commissioner may deduct from the tax collected in the month the charge due the department for the collection of the tax for the county. It shall be the duty of the Comptroller to issue his or her warrant each month payable to the County Treasurer of Clay County in his or her official capacity in an amount equal to the amount so certified by the Commissioner of Revenue as having been collected for the use of the county. He or she shall then deliver to the Clay County Commission the balance remaining.

(b) All revenues arising from the taxes herein levied shall be distributed in the following manner:

(1) Fifty percent to the Clay County General Fund.

(2) Fifty percent to the county hospital to be used and expended as directed by the Clay County Hospital Board for the general operation of the Clay County Hospital. If the Clay County Hospital Board of Directors sells or leases the hospital to a third party, 50 percent of the levy of the tax imposed by the commission shall be discontinued at that time.






Part 5 - Tax. Tobacco.

Section 45-14-244 - Levy of tax; legislative intent.

(a) Upon adoption of the Legislature, there is hereby levied on every person, firm, or corporation that sells, stores, delivers, uses, or otherwise consumes tobacco or tobacco products in Clay County, a county privilege, license, or excise tax in the following amounts:

(1) Twenty-five cents ($.25) for each package of cigarettes made of tobacco or any substitute therefor.

(2) Twelve cents ($.12) for each cigar of any description made of tobacco or any substitute therefor, but not including cigarette sized and near cigarette sized cigars which shall be taxed in the same manner as cigarettes under subdivision (1).

(3) Twenty-five cents ($.25) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner suitable for smoking in a pipe or cigarette.

(4) Twenty-five cents ($.25) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) Twenty-five cents ($.25) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(6) Twenty-five cents ($.25) for each package of tobacco paper, both gummed and ungummed.

(b) The privilege, license, or excise tax shall be in addition to all other taxes imposed by law and shall be collected in the same manner as other taxes on tobacco, except that when the license tax required by this part has been paid by a wholesaler or seller of the products, that payment shall be sufficient. The legislative intent is that the tax shall be paid only once on each package of cigarettes, chewing tobacco, snuff, cigars of every description, and smoking tobacco of every description, and for each package of tobacco paper, whether gummed or ungummed.



Section 45-14-244.01 - Addition of tax to tobacco products.

Every person, firm, corporation, club, or association that sells, stores, or receives for the purpose of selling or storing in Clay County, any cigarettes, cigars, snuff, and smoking tobacco products shall add the amount of the license or privilege tax levied and assessed to the price of the cigarettes, cigars, snuff, and smoking tobacco products. It is the purpose and intent of this section that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association that sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, and smoking tobacco products acting merely as an agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, and smoking tobacco products on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, and smoking tobacco products.



Section 45-14-244.02 - Collection of tax; stamps.

It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in the business in Clay County for which the tax is levied to fail or refuse to add to the sales price and collect from the purchaser the amount due to Clay County on account of the tax herein provided, to refund or offer to refund all or any part of the amount collected or absorbed, or advertise directly or indirectly, the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this section shall be subject to a civil penalty of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500). Each act in violation of this section shall constitute a separate offense.

(1) The State Department of Revenue may collect all taxes levied pursuant to this part at the same time and in the same manner as state sales and use taxes are collected.

(2) The tax levied herein shall be paid by affixing stamps that are required for the payment of the tax imposed by Sections 40-25-1 to 40-25-28, inclusive.

(3) The county shall, in conjunction with the District Community Service Grant Authority, contract with the State Department of Revenue to purchase stamps to be affixed. The department may have the same duties relative to the preparation and sale of stamps to evidence the payment of the tax that it has relative to the preparation and sale of stamps under Sections 40-25-1 to 40-25-28, inclusive.

(4) In accordance with Section 40-25-2(g), in the event the aforementioned tobacco stamps are not available for affixing to tobacco products packages and containers, or by the authority of a duly promulgated regulation eliminating the requirement of affixing county tobacco stamps, the entity, including the Commissioner of the Department of Revenue, may require a monthly report in lieu of stamps to report the amount of tax due. The monthly report shall be in a form approved by the commissioner and adopted by the department under the Alabama Administrative Procedure Act, Chapter 22, Title 41.



Section 45-14-244.03 - Applicability of state provisions.

All laws, rules, and regulations of the department relating to the manner and time of payment of the tax levied by Sections 40-25-1 to 40-25-28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this part as provided for in this part.



Section 45-14-244.04 - District Community Service Grant Authority.

Repealed by act ACT 2017-65, § 2, effective October 1, 2017.



Section 45-14-244.05 - Disposition of funds.

Repealed by act ACT 2017-65, § 2, effective October 1, 2017.



Section 45-14-244.06 - Construction.

This part shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of the county which are actually resold or reshipped.



Section 45-14-244-07 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE OCTOBER 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The proceeds from the tobacco tax authorized in Clay County pursuant to Section 45-14-244, and as further provided for in Sections 45-14-244.01 to 45-14-244.03, inclusive, and Section 45-14-244.06, less two percent of the actual cost of collection, which shall be retained by the Department of Revenue, shall be distributed to the Clay County General Fund to be expended as follows:

(1) Thirty-two percent to the Alabama Forestry Commission to be utilized for fire protection in the county, as provided in subsection (b).

(2) Twenty percent to the Clay County Industrial Development Council.

(3) Eighteen percent to the Clay County Animal Shelter. The Clay County Animal Shelter shall annually report to the county commission regarding the expenditure of the funds in the preceding year.

(4) Fifteen percent to the Clay County Commission to be deposited into a special fund in the county treasury and, subject to an application process developed by the county commission, disbursed to water districts in the county for the purpose of installing feeder lines. The county commission shall have the authority to develop guidelines, promulgate rules, and institute an application process to provide for the disbursement of the funds.

(5) Fifteen percent shall be retained in the Clay County General Fund to be utilized as are other county funds.

(b) The funds distributed to the Alabama Forestry Commission shall be payable on a quarterly or monthly basis and will be expended solely for purposes of fire protection, prevention, and fire safety education in order to encourage a strong volunteer firefighters' network in Clay County. The proceeds shall be distributed to volunteer fire departments in the county as determined by rules and regulations set up by the Alabama Forestry Commission and the Clay County Volunteer Firefighters Association on an equal basis, share and share alike. None of the proceeds shall be used for salaries nor to pay members for any performance of duties associated with the department. Any member fire department which fails to meet the standards and criteria shall be denied its share of the funding. The association shall give noncomplying member fire departments proper notice of all deficiencies and a reasonable time period to correct the deficiencies before any funds are denied.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 14A - CLAY COUNTY MUNICIPALITIES.

Article 1 - Ashland.



Article 2 - Hollins.



Article 3 - Lineville.



Article 4 - Wessobulga.






Chapter 15 - CLEBURNE COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-15-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Cleburne County local laws enacted after 1978 and all Cleburne County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Section 45-15-60 - Expense allowance; salary.

Repealed by Act 2007-243, p. 328, §2, effective September 1, 2007.



Section 45-15-60.01 - Additional expense allowance.

Repealed by Act 2007-243, p. 328, §2, effective September 1, 2007.



Section 45-15-60.02 - Compensation.

Effective September 1, 2007, the Coroner of Cleburne County shall be entitled to receive the salary of one thousand dollars ($1,000) per month payable monthly from the general fund of the county. The salary provided by this section shall be the total compensation of the coroner and shall be in lieu of any other salary, fees, compensation, or expense allowances otherwise provided by law.



Section 45-15-60.03 - Expenses for operation.

(a) In Cleburne County, in addition to any compensation paid to the coroner by law, the Cleburne County Commission may pay the actual and necessary expenses for the operation of the office of the coroner, including paying mileage for the use of a personal motor vehicle by the corner or a deputy coroner and providing a county vehicle for the use of the office. The expenses shall be paid and supplies requisitioned in the same manner as other county officers.

(b) This section shall be retroactive to October 1, 2015.






Article 7 - County Commission.

Part 1 - Election/Membership.

Section 45-15-70 - Election of members; commission districts.

(a) At the general election to be held in 2004, and every four years thereafter, a county commissioner for the first and fourth districts shall be elected by the qualified voters of each of the two districts. At the general election to be held in 2006, and every four years thereafter, a county commissioner for the second and third districts shall be elected by the qualified voters of each of the two districts. The commissioners shall be nominated and elected by districts and shall not be elected by the voters of Cleburne County at large.

(b) At least 180 days in advance of the primary elections to be held in 2004, the Cleburne County Commission may alter, by resolution, the boundaries for the districts designated in subsection (a), and make revisions to the boundaries thereafter in the manner provided by Section 11-3-1.1.






Part 2 - Powers.

Section 45-15-71 - Sale of driveway pipe.

(a) The Cleburne County Commission may sell driveway pipe to churches, schools, individuals, and nonprofit associations or corporations subject to this section.

(b) The county commission shall adopt a written policy on the selling of driveway pipe pursuant to this section which shall provide for the county commission to be justly compensated for the material sold including any indirect costs of the sale. Any material sold pursuant to this section shall be paid for at the time of delivery of the material.









Article 8 - Courts.

Part 1 - Court Costs.

Section 45-15-80 - Collection and disposition of additional costs.

(a) In Cleburne County, in addition to all other fees there shall be taxed as costs the sum of three dollars ($3) in each civil or quasi-civil action at law, suit in equity, criminal case, quasi-criminal case, proceedings on a forfeited bail bond or proceedings on a forfeited bond given in connection with an appeal from a judgment or conviction in any inferior or municipal court of the county, in the Circuit Court of Cleburne County, or the District Court of Cleburne County, hereinafter filed in or arising in the Circuit Court of Cleburne County, or the District Court of Cleburne County, or brought by appeal, certiorari, or otherwise to the Circuit Court of Cleburne County, or the District Court of Cleburne County, which costs shall be collected as other costs in such cases are collected by the clerk, or ex officio clerk, of the courts or the register of the Circuit Court of Cleburne County, as the case may be.

(b) Such fees when collected by the clerks or other collecting officers of such courts shall be paid into the General Fund of Cleburne County. One dollar fifty cents ($1.50) of the fees shall be deposited into a separate "Sheriff's Department Fund" to be used solely for the maintenance of the county sheriff's department. One dollar fifty cents ($1.50) of the fees shall be deposited in a separate fund designated as "Law Library Fund" and shall be expended by the judge of the District Court of Cleburne County for the purpose of establishing, maintaining, and operating the Cleburne County Law Library.



Section 45-15-80.01 - Service of papers or documents.

(a)(1) In Cleburne County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of twenty dollars ($20) in the service of any papers or documents by the sheriff or any deputy sheriff arising out of any civil or criminal action instituted outside the State of Alabama, whether at law or equity.

(2) The sheriff shall bill the court from which the certain court papers arise and costs shall be paid to the county and deposited into the Sheriff's Department Fund in actions instituted or arising outside the State of Alabama.

(b) All funds generated by this section shall be paid into the General Fund of Cleburne County, designated for the "Sheriff's Department Fund," and shall be used for the costs and expenses incurred and related to the service of the civil or criminal papers or documents.



Section 45-15-80.02 - Enforcement of controlled substance laws.

(a) In Cleburne County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of five dollars ($5) in any criminal proceeding arising out of the violation of drug and controlled substances, whether felonious or misdemeanor, and, in any court located in the county, whether inferior court, municipal court, district court, or circuit court and whether such proceeding is filed in or arising in any of the courts, or on appeal, certiorari, or otherwise to the district court or the circuit court. The costs shall be collected in the same manner as other costs in such cases in the respective courts.

(b) All funds generated by this section shall be paid into the General Fund of Cleburne County into the "Sheriff's Department Fund" and shall be used exclusively for the enforcement of drug and controlled substances laws.



Section 45-15-80.03 - County jail building.

(a) In Cleburne County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of five dollars ($5) upon conviction in any criminal proceeding arising out of the commission of a misdemeanor or felony. The costs shall be collected in the same manner as other costs in such cases in the respective courts.

(b) All funds generated by this section shall be paid into the General Fund of Cleburne County and shall be used exclusively for the maintenance and supervision of the county jail building.



Section 45-15-80.05 - Additional court costs.

In Cleburne County there shall be collected an additional court cost of ten dollars ($10) in each criminal or civil case filed in any court in the county. It shall be collected as are other court costs and shall be paid into the county general fund.



Section 45-15-80.06 - Additional court costs - Circuit and district court cases.

In addition to all other costs and charges in circuit and district court cases in Cleburne County, an additional court cost of ten dollars ($10) shall be charged and collected by the clerk of the court except small claims cases. When collected by the clerk of the court, the additional court costs shall be remitted monthly to the Cleburne County General Fund.



Section 45-15-80.07 - Additional court costs - Criminal cases.

(a) In addition to any court costs and fees now or hereafter authorized in Cleburne County, the Cleburne County Commission may impose by resolution of the commission an additional fee in an amount not to exceed thirty dollars ($30) to be assessed and taxed as cost on each civil case and on each criminal case, including traffic cases, but excluding small claims cases, filed in the circuit court, district court, or any municipal court in Cleburne County. These fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(b) The additional fees when collected by the clerks or their collection officers of the courts shall be paid into the General Fund of Cleburne County to be held in a sub-account to be used by the Cleburne County Commission for the planning, designing, constructing, furnishing, equipping, and financing of a county jail and operating and maintenance costs associated with this jail and the county sheriff's department.



Section 45-15-80.08 - Solicitor's fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Cleburne County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly to the Solicitor's Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund. Three dollars ($3) of each fee when collected may be retained by the clerk of the court as an administrative fee to be used to pay for the operation of the clerk's office.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office.



Section 45-15-80.09 - Additional court costs - Traffic cases.

(a) In addition to any court costs and fees now or hereafter authorized in Cleburne County, the Cleburne County Commission may impose by resolution of the commission an additional fee in an amount not to exceed thirty dollars ($30) to be assessed and taxed as costs on each traffic case filed in the circuit court, district court, or any municipal court in Cleburne County. The fee shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(b) The additional fee when collected by the clerks or their collection officers of the courts shall be paid into the General Fund of Cleburne County. Notwithstanding the foregoing, if a municipal court is established in any municipality in the county, the additional fee from cases in the municipal court shall be collected by the municipal court clerk and deposited in the general fund of the municipality.



Section 45-15-80.10 - Additional court costs - Domestic relations cases.

(a) In addition to all other costs and charges of court in domestic relations cases filed in the Circuit Court of Cleburne County there shall be levied and assessed an additional court cost of twenty-five dollars ($25).

(b)(1) Unless remitted by the court, upon any complaint or petition filed in the circuit court, the clerk of the circuit court shall collect the court costs. The clerk shall retain three dollars ($3) of each of the court costs as an administrative cost. The remaining proceeds shall be collected and maintained by the clerk of court and remitted quarterly to the Cleburne County Commission, which shall place the monies in a designated account in the county treasury earmarked for the Calhoun/Cleburne Children's Center to be used for the operation of the center including providing services to the children and families of Cleburne County as well as assistance to Cleburne County law enforcement and the Cleburne County Department of Human Resources.

(2) The Calhoun/Cleburne Children's Center, before the end of each county fiscal year, shall provide to the Cleburne County Commission a budget to demonstrate the use of the monies held by the Cleburne County Commission. The Cleburne County Commission shall remit the funds quarterly to the Calhoun/Cleburne Children's Center.



Section 45-15-80.11 - Drug and violent crime reduction fee.

(a) In addition to all other fees and court costs, in all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, and circuit courts in Cleburne County, a docket fee in the amount of five dollars ($5), hereinafter referred to as a drug and violent crime reduction fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly as follows: One dollar ($1) per case to the Cleburne County Office of the Circuit Clerk and four dollars ($4) per case to the Cleburne County Sheriff's Office.

(b) The drug and violent crime reduction fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The drug and violent crime reduction fee shall be in addition to and not in lieu of any other fees or costs. The drug and violent crime reduction fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The drug and violent crime reduction fee disbursed to the sheriff may be expended by the sheriff for any and all expenses incurred by the Calhoun/Cleburne Drug and Violent Crime Task Force law enforcement and in the discharge of the duties of the task force. Should the Calhoun/Cleburne Drug and Violent Crime Task Force ever be dissolved and disbanded by the board of directors, that portion of the fees distributed to the sheriff's department by this section from that time forward shall remain with the sheriff's department to be used for the expenses and operation of that department.






Part 2 - District Attorney.



Part 3 - Probate Court.

Division 1 - Licenses Division.

Section 45-15-82 - License division created.

There is hereby created within the office of the Judge of Probate of Cleborne County a license division which shall issue all licenses issued through the office, except marriage licenses. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationery forms and supplies as are furnished pursuant to law by the State Department of Finance or the state Comptroller. The county commission shall also provide such clerks, and other assistants for the judge of probate as shall be necessary from time to time for the proper and efficient performance of the duties of office. The judge of probate shall have authority to employ such clerks, and other assistants, and to fix their compensation; however, the number and compensation of such clerks and other assistants shall be subject to the approval of the county commission. The compensation of the clerks and assistants shall be paid monthly out of the general fund of the county in the same manner as other county employees are paid.



Section 45-15-82.01 - Assessment and collection of certain motor vehicle taxes.

The judge of probate shall perform all duties relating to the assessment and collection of ad valorem taxes and casual sales and use taxes on motor vehicle in the county, which have heretofore been performed by the tax assessor and the tax collector. The Tax Assessor and the Tax Collector of Cleburne County are hereby relieved of all duties and responsibilities relative to the assessment and collection of taxes on such motor vehicles. The judge of probate shall receive the commissions and fees now allowed the assessor and collector for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting of such tax shall be made at the same time as other reports and remittances are now made by the judge of probate.



Section 45-15-82.02 - License records.

The judge of probate shall keep at all times an accurate record of all licenses received by him or her from the state Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. The judge of probate shall report to the state Comptroller at the same time and in the same manner that the judges of probate are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that judges of probate are required to account for by law.



Section 45-15-82.03 - Collection and disposition of fees.

Except as hereinafter provided, the judge of probate shall be entitled to charge and collect the same fees that are provided for by law. For the performance of duties relative to the recording of the transfer of the ownership of motor vehicles as prescribed by law, the judge of probate shall charge and collect a fee of one dollar twenty-five cents ($1.25). All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake or fact of law shall be made under the conditions and in the manner prescribed by law.



Section 45-15-82.04 - Payment of ad valorem vehicle tax prerequisite to issuance of license or transfer; certificate of assessment.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the judge of probate until the ad valorem tax on such vehicles shall be have been paid to the county for the preceding year as evidenced by receipt from the judge. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the judge of probate who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in the office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this section.



Section 45-15-82.05 - Vehicle information required for assessment.

Before any vehicle can be assessed, the judge of probate shall be furnished the tag number presently on the vehicle unless such vehicle is new, in which case the judge of probate shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the judge shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle will be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.



Section 45-15-82.06 - Renewal of license by mail; Mail Order Fee.

The judge of probate may mail an application for renewal of licenses to whom such license has been previously issued, such renewal forms required to be returned prior to the expiration date of the license. Such renewal forms may be in postcard form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the judge of probate to issue such license and return to the licensee by mail. There is hereby established a fee to be entitled "Mail Order Fee" which shall be set from time to time by the county governing body to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the judge at the time of issuance and paid over to the general fund of the county as are other fees and commissions.






Division 2 - Fees.

Section 45-15-82.30 - Renewal of business license by mail.

The judge of probate may mail an application for renewal of business licenses to whom such license has been previously issued, such renewal forms required to be returned prior to the expiration date of the license. Such renewal forms may be in postcard form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the judge of probate to issue such license and return to the licensee by mail. There is hereby established a fee to be entitled "Mail Order Fee" which shall be set from time to time by the county commission to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions.



Section 45-15-82.31 - Registration of boats by mail.

The Cleburne County judge of probate shall mail forms to all registered boat owners within the county to allow boat owners to complete such application forms for ordering the annual certificate of registration and pay for any taxes and tags or decals by mail so that the tag or decal and receipts therefor may be forwarded to the owner by mail. There is hereby established a fee to be entitled "Mail Order Fee" which shall be set from time to time by the county commission to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the judge at the time of issuance and paid over to the general fund of the county as are other fees and commissions.



Section 45-15-82.32 - Matrimony fees.

(a) The Judge of Probate of Cleburne County may increase the fee for celebrating the rites of matrimony for nonresidents of Cleburne County to fifty-four dollars ($54) with twenty-five dollars ($25) from the increase earmarked to the probate office to be expended at the discretion of the judge of probate only for operation of the office of the judge of probate. The remainder of the increase shall be distributed to the Cleburne County General Fund.

(b) The Judge of Probate of Cleburne County may increase the fee for celebrating the rites of matrimony for residents of Cleburne County to twenty-nine dollars ($29) with nine dollars ($9) from the increase earmarked to the probate office to be expended at the discretion of the judge of probate only for operation of the office of the judge of probate. The remainder of the increase shall be distributed to the Cleburne County General Fund.



Section 45-15-82.33 - Additional fees - Marriage license; petition for adoption.

(a) In addition to all other costs, fees, and charges assessed pursuant to current applicable law in the Probate Court of Cleburne County, a fee of twenty-five dollars ($25) shall be charged and collected for each marriage license and for each petition for adoption filed in the probate court. The additional fee shall be collected in the probate office, at the time of the filing of an application for marriage license or petition for adoption. The fees, after collection and deduction of an administrative fee of five dollars ($5) by the judge of probate, shall be remitted to the Cleburne County Commission at the end of each calendar month or as is the customary business practice in the probate office for all fees collected and distributed to the county commission. The funds retained by the judge of probate shall be used for the operation of his or her office.

(b) The portion of the fee remitted to the county commission shall be earmarked by the Cleburne County Commission for the operation of the Calhoun/Cleburne Children's Center, to be used by the center in providing programs and services to qualified children and families of Calhoun and Cleburne Counties. The funds shall be appropriated by the county commission. Two months prior to the end of each fiscal year, the Calhoun/Cleburne Children's Center shall provide the Cleburne County Commission with an accounting of the annual expenditures of the funds appropriated pursuant to this section and shall provide a proposed budget for the next fiscal year.






Division 3 - Recording System.

Section 45-15-82.60 - General register of transactions.

(a) The Judge of Probate of Cleburne County in conformity to the duties set out in Section 12-13-41, shall maintain a general register for all transactions now recorded by the probate office and having a general direct and general reverse index for every instrument filed. Specifically included in the general register are those instruments described in Section 12-13-41(11) (deeds and mortgages, etc.); Section 12-13-41(13) (adverse possession); Section 35-4-52 (bankruptcy petitions); Section 35-4-53 (bonds for title); Sections 35-4-69 and 35-4-71 (affidavits relative to chain of title of land); Section 35-4-76 (options to buy land); Section 35-4-90 (agreements to convey land); Section 35-4-91 (wills which convey real property); Section 35-4-130 (lis pendens and hospital liens); Sections 35-5-3, 35-5-4, 35-5-5, and 35-5-6 (official bonds, notary bonds, and oaths of office); Section 10-2A-93 (corporations); Section 10-4-26 (church minutes which grant trustees the authority to convey land); Section 6-9-210 (liens of judgment); Section 40-1-2(d) (tax liens); military discharges; medical records and any and all other miscellaneous documents may be so registered at the discretion of the judge.

(b) These instruments excluded from this section, mainly Section 12-13-41 (2) and (3) (minutes of official acts); Section 12-13-41(4) (probate docket); Section 43-2-502 (final settlements); Sections 18-1-11 and 18-1-19 (condemnation orders); Section 40-10-15 (tax sales); Section 35-2-51(a) (plats); Section 12-19-45 (fees), shall be maintained as specified by the heretofore existing laws.

(c) Each instrument contained in the general index shall be numbered consecutively and filmed.



Section 45-15-82.61 - Real property conveyances; grantee address required.

The Judge of Probate of Cleburne County shall not receive for record or permit the recording of any instrument in which the title to real property is conveyed, unless such instrument has endorsed on it a printed or typewritten mailing address of the grantee within the body of the instrument.



Section 45-15-82.62 - Real and personal property instruments.

In Cleburne County, there is levied a total recording fee of three dollars ($3) on each real property instrument and each personal property instrument filed for record in the office of the judge of probate and a fee of three dollars ($3) for each certified or formal copy of a record retrieval by the probate office. The fee shall be paid into the county general fund for upgrading the recordkeeping system in the office of the judge of probate.












Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.



Article 11 - Elections.

Section 45-15-110 - Compensation - Election officials.

Each election official of Cleburne County shall receive the rate of the minimum wage for each hour, or fraction thereof, that the polls are open per day for the performance of his or her official duties. The county governing body of Cleburne County shall supplement the compensation already provided by the general law of the state with funds out of the county general fund sufficient to bring the compensation up to the amount provided for by this section; provided, however, in any municipal election in which the official serves, the supplement provided for herein shall be paid by the municipality in which such election is held.






Article 12 - Employees.



Article 13 - Engineer, County.

Section 45-15-130 - Policies and priorities set by County Commission.

The Cleburne County Commission shall set the necessary policies and priorities for the construction, maintenance, and repair of all public roads, county highways, bridges, ferries, and public facilities within Cleburne County, Alabama, to provide the people of Cleburne County with a safe and adequate road system.



Section 45-15-130.01 - Appointment of county engineer; qualifications; requirements.

The Cleburne County Commission, or any succeeding county governing body, shall appoint and employ a county engineer, who shall be a thoroughly qualified and competent professional engineer and may or may not be a land surveyor. The county engineer shall possess all of the qualifications as specified for county engineers under the general laws of the State of Alabama. The county engineer shall devote his or her entire time and attention to the maintenance and construction of the Cleburne County public roads, highways, bridges, ferries, and other county engineering projects. The county engineer shall serve at the pleasure of the county commission.



Section 45-15-130.02 - Duties.

It shall be the duty of the county engineer to:

(1) Employ, supervise, and direct all assistants to properly maintain and construct the public roads, highways, bridges, and ferries of the county, and prescribe the duties of these employees and discharge employees for cause or when employees are not needed.

(2) Perform engineering and surveying service as may be required, and to prepare and maintain the necessary maps and records.

(3) Maintain the necessary accounting records to reflect the cost of the county highway system.

(4) Build or construct new roads, or change old roads, but only when ordered to do so by proper order of the county commission.

(5) Construct and maintain all county roads on the basis of the county as a unit to the extent it is feasible, without regard to any district or beat lines.



Section 45-15-130.03 - Wage or salary scale.

It shall be the duty of the county commission to fix, from time to time, in accordance with prevailing economic conditions, the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of roads, bridges, ferries, and public facilities. The wage or salary scale shall not be exceeded by the engineer in employing labor and assistants.



Section 45-15-130.04 - Compensation.

The county commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments from appropriate road and highway funds.



Section 45-15-130.05 - Bond.

Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in the amount set from time to time by the county commission, payable to Cleburne County, conditioned on the faithful discharge and performance of his or her duties as engineer, and for the faithful accounting of all monies or property of Cleburne County, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama and be approved by the commission. The premiums shall be paid by the county.



Section 45-15-130.06 - Office space and equipment.

The commission shall furnish the county engineer with an office within the county and all necessary office supplies, equipment, communication, utilities, and necessary transportation to accomplish his or her duties under this article.



Section 45-15-130.07 - Accountability for equipment; inventory.

The county engineer shall be the custodian and accountable to the county commission for all road machinery and equipment, tools, supplies, and repair parts owned by Cleburne County. The county commission shall establish necessary policies and regulations governing accountability and relief therefrom. The county commission shall furnish the necessary storage and repair facilities for the tools, machinery, supplies, and equipment, and the county engineer shall keep on file in his or her office an up-to-date inventory containing a list of all tools, machinery, equipment, parts, and supplies owned by the county.



Section 45-15-130.08 - Requisition for expenditure of funds; appropriation by commission.

The authority of the county engineer to expend funds shall be limited to the requisition for the expenditure of funds for the purpose of construction, maintenance, or repairs of public roads, bridges, ferries, or any other duties for Cleburne County as may be set aside and appropriated by the commission as hereinafter provided. It shall be the duty of the commission at some meeting in September of each calendar year, or not later than the first meeting in October following, by order or resolution spread upon the minutes, to fix and determine the amount of funds which will be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of Cleburne County for the current fiscal year, beginning on October 1st, which amount, other than the salary of the county engineer, shall not be exceeded in the performance of duties required of the county engineer for that period. The commission is authorized from time to time within any period, to increase the amount so allowed to be expended by the county engineer during the period, when the authorization will not conflict with provisions of the general law under the Budget Act, Section 11-8-3. Immediately upon February 9, 1998, if funds are presently available and have not been set aside by the present county commission for the current fiscal year, it shall be the duty of the commission to set aside a sufficient portion of the balance of the funds for the maintenance of the roads, bridges, and ferries until the next meeting in September or October as provided by this article.



Section 45-15-130.09 - Requisition for materials, supplies, etc.; authority and accountability of county purchasing agent.

The county engineer shall make written requisition to a county purchasing agent for all materials, machinery, equipment, and necessary supplies needed for the construction, maintenance, or repair of the public roads, bridges, and ferries of Cleburne County. The requisitions shall be filed and presented by the chair to the commission at its next meeting, for the approval of the commission. The county purchasing agent may make purchases without first obtaining the approval of the county commission if in the judgment of the engineer, the delay caused by this procedure may cause an unnecessary and harmful interruption in the operation of the county road system. The purchases shall be made in accordance with prevailing law. The county purchasing agent shall be solely responsible and accountable for purchasing the materials, machinery, equipment, and supplies under the approved requisitions and shall report these monthly to the county commission.



Section 45-15-130.10 - Inspection and approval of materials, supplies, etc., prior to payment.

It shall be the further duty of the county engineer to inspect and approve on delivery all materials, machinery, equipment, and supplies, purchased by the county for the use on public roads, bridges, and ferries prior to payment. Any deviation from this policy shall be reported by the engineer to the county commission.



Section 45-15-130.11 - Employment of road supervisor in emergency.

In the event of an emergency in which it would be impossible for the commission to employ an engineer, the commission shall employ a competent road supervisor who need not be an engineer, but, when so employed shall have all the duties and authority of the engineer, and be subject to this article. An emergency employment of a competent road supervisor shall not exist longer than necessary to employ a qualified engineer who will accept employment by the commission under the terms of this article. It is the intention of this article to provide that, when county roads, bridges, and ferries are to be maintained or constructed in the county, the supervision thereof shall be under a qualified engineer.



Section 45-15-130.12 - Inspection of roads and bridges; public relations.

Each member of the county commission shall inspect the roads and bridges of his or her district, from time to time, hear the suggestions and complaints of the citizens, and report the suggestion or complaint to the county commission with his or her recommendations. The members of the county commission shall also assist in securing right-of-way and assist in public relations generally.






Article 14 - Fire Protection and Emergency Medical Services.



Article 15 - Gambling.



Article 16 - Government Finance and Operations.

Section 45-15-160 - Emergency telephone service charge.

Notwithstanding any other provision of law, including, but not limited to, Section 11-98-5, the Cleburne County Commission may increase the emergency telephone service charges to an amount up to one dollar fifty cents ($1.50).






Article 17 - Health and Environment.

Part 1 - Environment.

Division 1 - Industrial Waste.

Section 45-15-170 - Industrial Waste Committee.

(a) There is hereby created the Cleburne County Industrial Waste Committee to consist of: One member, appointed jointly by the county's four municipal governing bodies, for a term of four years; one member appointed by each member of the county commission from within the commissioner's district. Such appointments by the commissioners shall be on staggered terms with the member from district 1 appointed for one year, the member from district 2 appointed for two years, the member from district 3 appointed for three years and the member from district 4 appointed for four years. Thereafter their successors in office shall serve four-year terms and until their successors are appointed. The State Forestry Commission member from Cleburne County shall serve as an ex officio member and the county health officer shall serve ex officio and shall be the secretary of the committee. The members shall select a chairman and vice chairman from among its membership. All members shall serve without pay.

(b) The committee shall meet at the call of the chairman, vice chairman or at the request of three or more members, with notice as prescribed by the rules of the committee. Provided, however, that the organizational meeting of the committee shall be held within 30 days of October 1, 1981.

(c) The committee shall prescribe guidelines, not inconsistent with the general laws of this state, for the operation of industrial wastes within the county. It shall review all applications for the treating, depositing, dumping, or transporting such wastes within the county. It shall review all applications for industrial waste sites within the county, call public hearings therefor, and make its recommendation to the appropriate authority in the State Health Department.

(d) The provisions of this section shall not be construed to amend or repeal any general laws of this state relating to the regulation of hazardous or solid waste.






Division 2 - Litter.

Section 45-15-170.20 - Enforcement.

(a) The Cleburne County Health Department may enforce littering laws, and other laws relating to littering in Cleburne County, in addition to health laws and regulations governing the control and disposal of solid waste in Cleburne County, and shall be empowered with the authority of peace officers as defined by state law for the purpose of enforcing such laws.

(b) Mail or other personal items bearing the name or address of the recipient or former owner thereof among refuse, garbage, waste paper, trash, litter, or other debris unlawfully placed, thrown, left, or dumped within Cleburne County shall constitute prima facie evidence that the person whose name or address appears on the mail or other personal item unlawfully placed, put, threw, left, dumped, or deposited the refuse, garbage, waste paper, trash, litter, or other debris; and any person, law enforcement officer, or member of the Cleburne County Health Department shall have the authority to seek prosecution against such person based on such prima facie evidence.

(c) It is unlawful to dump, deposit, place, throw, or leave refuse, paper, litter, rubbish, debris, filthy or odoriferous objects, substances, or other trash upon a state or county highway, road, or other public thoroughfare in Cleburne County, and any person upon first conviction thereof shall be punished by fine of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500) or shall provide in-kind service to the county through public works. Citations for violations of this section shall be issued in the same manner as are citations for violations of the rules of the road. Any fines provided for in this section shall be deposited in the general fund of the county.






Division 3 - Solid Waste.

Section 45-15-170.40 - Percolation tests.

(a) In Cleburne County, any law, rule, or regulation to the contrary notwithstanding, upon the request of any property owner, the county health officer may allow the percolation tests for septic tank installation to be satisfied by using pertinent soil maps, and other such data in the files of the county health department.

(b) A fifty dollar ($50) fee shall be charged for the performance of percolation tests, whether by file data or otherwise.



Section 45-15-170.41 - Exemption from solid waste collection program.

(a) This section shall apply only to Cleburne County.

(b) Pursuant to Section 22-27-3(a), the Cleburne County Commission may grant an additional exemption to the mandatory solid waste collection program to individuals in households whose total income does not exceed 75 percent of the federal poverty level.

(c) The Cleburne County Commission may by resolution or ordinance adopt rules and regulations to implement this section.









Part 2 - Health.

Division 1 - Board of Health.

Section 45-15-171 - Collection and disposition of fees; ability to pay.

(a) The Cleburne County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are hereby appropriated to the respective health department which collected such fees.



Section 45-15-171.01 - Issuance of death certificates; fees.

(a) In Cleburne County, any county health officer or administrator is hereby authorized to issue an official death certificate in any case within the county, except where an autopsy is required. Data obtained from the attending physician or funeral director shall be kept on file for one year following the death for the purpose of issuing such death certificate. Such certificate shall be in all particulars the same as those issued by the State Department of Public Health in any court or for insurance purposes. Nothing in this section shall affect any existing duty of any person to gather and transmit data to the local registrar or to the State Health Department.

(b) The county health officer, not later than 10 days from the date of death, shall make such official death certificate available to the surviving spouse or next of kin of the deceased at a fee not greater than that charged by the State Health Department for the same service. The county health officer shall cause a complete and correct account to be kept of all fees received under this section and shall remit the fees to the treasurer of the county board of health or like official for custody subject to disbursement in the interest of health services in the county. Any officer failing to comply with this section is guilty of a Class C misdemeanor and punishable by general law.






Division 2 - Hospitals.

Section 45-15-171.30 - Physician inducement.

In Cleburne County, the Cleburne County Hospital Board is hereby authorized to use any available monies from any sources, any facilities or means of the association, and to enter into any agreements as deemed necessary by the board, for the purpose of providing any inducement to, or carrying out any agreements with, any physician willing to practice medicine in Cleburne County, and serve as a medical staff member of the Cleburne County Hospital. This agreement shall include but not be limited to the advancement of funds, the making of loans, and the payment of supplemental salaries.












Article 18 - Highways and Bridges.

Section 45-15-180 - Political signs on public rights-of-way.

(a) Signs, markers, and advertising, pertaining to political campaigns, on the rights-of-way of state and county controlled highways are prohibited in Cleburne County except those official signs or markers placed thereon by the State Department of Transportation or by Cleburne County or under the authority of either governmental entity. No sign, marker, or political poster may be attached to any official sign or marker placed by the State Department of Transportation or by the county or on any utility pole or tree on the rights-of-way of a state or county highway.

(b) Any person violating this section shall upon conviction be guilty of a Class C misdemeanor and shall be subject, at the discretion of the judge, to a fine in an amount of, not less than fifty dollars ($50) nor more than two hundred fifty dollars ($250) and/or up to five days of community service. Any fines collected under this section shall be deposited into the county general fund.






Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Section 45-15-200 - County license inspector.

(a) In Cleburne County, any law or parts of laws to the contrary notwithstanding, and notwithstanding the provisions of Section 40-12-10 as amended, providing for the appointment of license inspectors under certain conditions, the county commission is authorized to appoint the Cleburne County License Inspector, and the powers, duties, and functions of such position are hereby vested in such appointee. All fines, fees, and penalties collected by such inspector shall be paid into the general fund of the county and disbursed as provided by law.

(b) The county commission shall determine if the position of Cleburne County License Inspector is full-time or part-time; in addition to those duties and powers set by general law, the commission may, from time to time, prescribe other functions and duties as it may feel are warranted. The compensation of the county license inspector shall be set by the county commission.

(c) The sheriff shall transfer all records, documents, property, assets, and funds, of any nature whatsoever, generated by his or her duties as county license inspector and shall be relieved and discharged of any and all responsibilities or liabilities therefor.






Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.

Section 45-15-220 - Casting light from motor vehicle for hunting.

(a) In Cleburne County, it shall be unlawful for any person, or one or more of a group of persons together, to willfully throw or cast, or cause to be thrown or cast, the rays of a spotlight, headlight, or other artificial light from any motor vehicle, with the aid of any motor vehicle, on any highway, or in any field, woodland, or forest, in an apparent attempt or with intent to locate deer and/or other wildlife. This section shall not apply to farmers while checking livestock upon land which they own, lease, or rent, emergency vehicles, law enforcement vehicles, and public utility vehicles.

(b) Any violation of this section shall be a misdemeanor and punishable by a fine of not less than twenty-five dollars ($25) nor more than one hundred dollars ($100).

(c) This section shall not apply to the area of the Talladega National Forest located in Cleburne County.






Article 23 - Sheriff.

Part 1 - Funding.

Section 45-15-230 - Sale of abandoned, stolen, and unclaimed property.

(a) The Sheriff of Cleburne County, Alabama, shall sell at public auction, in the manner provided in this section, abandoned and stolen personal property recovered by the Sheriff's Department of Cleburne County which property has remained unclaimed by the rightful owner thereof for a period of six consecutive months.

(b) The Sheriff of Cleburne County shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the Sheriff's Department of Cleburne County, which records shall state the description of the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. Such records shall be open to public inspection at all reasonable times. All abandoned or stolen property recovered by the Sheriff's Department of Cleburne County shall be stored in a suitable place to protect the same from deterioration; provided, that if the property be of a perishable nature, after reasonable attempts have been made to locate and identify the owner thereof, if such attempts be unsuccessful, the same shall be sold at once without notice in which case the proceeds shall be held for a period of six months for the account of the owner and if not called for within that period of time, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of such property, shall be paid into the General Fund of Cleburne County.

(c) At least every six months, the Sheriff of Cleburne County shall sell at public auction to the highest bidder for cash all abandoned or stolen personal property which has been recovered by the Sheriff's Department of Cleburne County, and has remained unclaimed by the rightful owner thereof after a period of six months. The sales are to be made after notice thereof shall have been given by publication in a newspaper of general circulation in Cleburne County once a week for two successive weeks or by posting such notice in a conspicuous place at the Cleburne County Courthouse for a period of at least 20 days prior to such sale. Such notice shall contain the place, date, and time of each such auction and shall further contain a description of each item of personal property to be sold at the auction. If publication of such notice be made by publication in the newspaper, the first notice shall run at least 20 days prior to the auction.

(d) The owner of any abandoned or stolen personal property recovered by the Cleburne County Sheriff's Department may redeem the same at any time prior to its sale by paying any reasonable expenses incurred in the recovery of the property, its maintenance and storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.

(e) Whenever any property is sold at public auction as provided in this section, a notation in the storage record book shall be made of the fact of the sale and of the amount received for such property. All sales shall be cash. The person making the sale shall have the right to reject any and all bids if the amount bid be unreasonably low and shall have the right to continue the sale from time to time if no bidders are present.

(f) The proceeds from any auction conducted under the authority of this section, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property sold at such auction, shall be paid into the General Fund of Cleburne County.






Part 2 - Jails.

Section 45-15-231 - Operation of jail store; Sheriff's Department Fund.

(a) The Sheriff of Cleburne County or the authorized agents of the sheriff may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Sheriff's Department Fund in a bank located in Cleburne County. All proceeds collected under this section shall be deposited by the sheriff into the Sheriff's Department Fund.

(2) The sheriff shall keep an account of all jail store sales and transactions of the Sheriff's Department Fund for audit by the Department of Examiners of Public Accounts. The jail store account and Sheriff's Department Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store shall be expended at the discretion of the sheriff for law enforcement purposes in Cleburne County that are in the interest of the public. The sheriff shall provide the Cleburne County Commission a yearly report due on September 30 detailing transactions revenues and expenditures of all funds derived from the operation of the county jail store.






Part 3 - Pistol Permit.

Section 45-15-232 - Fee; Sheriff's Law Enforcement Fund.

(a) In Cleburne County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be ten dollars ($10) for persons up to 65 years of age and five dollars ($5) for persons 65 years of age or older. The fees shall be collected by the sheriff.

(b) Any and all monies collected under this section shall be deposited by the Sheriff of Cleburne County in any bank located in Cleburne County selected by the sheriff, into a fund known as the Sheriff's Law Enforcement Fund. The Sheriff's Law Enforcement Fund shall be drawn upon by the Sheriff of Cleburne County or his or her appointed agent and shall be exclusively for law enforcement purposes in the public's interest and in the discharge of the sheriff's office as the sheriff sees fit. The establishment of the Sheriff's Law Enforcement Fund and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of his or her office.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Office Established.

Section 45-15-240 - Election of commissioner.

After September 30, 1985, or upon occurrence of a vacancy in either the office of tax assessor or tax collector, there shall be a county revenue commissioner in Cleburne County. A commissioner shall be elected at the general election in 1984 and at the general election every six years thereafter, who shall serve for a term of six years beginning on the first day of October next after his or her election, and until his or her successor is elected and has qualified.



Section 45-15-240.01 - Duties of commissioner.

The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning assessment for and the collection of taxes.



Section 45-15-240.02 - Deputies, clerks, and assistants.

Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.



Section 45-15-240.03 - Oath of office; bond.

Before entering upon the duties of office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the county commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission and shall be a preferred claim against the county.



Section 45-15-240.04 - Facilities and equipment.

The county commission shall provide the necessary offices for the county revenue commissioner, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.



Section 45-15-240.05 - Collection and disposition of funds; compensation of county revenue commissioner.

The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of office, the county revenue commissioner shall receive an annual salary of twenty-five thousand dollars ($25,000), payable in equal monthly installments out of the general fund of the county.



Section 45-15-240.06 - Offices of tax assessor and tax collector abolished.

The offices of the Tax Assessor and Tax Collector of Cleburne County are hereby abolished effective the first day of October 1985, or upon the occurrence of a vacancy in the office of tax assessor or tax collector. In the event that the office of tax assessor or tax collector becomes vacant before October 1, 1985, the office of county revenue commissioner shall immediately come into being, and the remaining officer, tax assessor or tax collector, as the case may be, shall immediately assume the duties of the office of county revenue commissioner and shall perform such duties until a county revenue commissioner has been elected as provided herein. For the performance of such duties, he or she shall be entitled to the salary hereinabove prescribed for the county revenue commissioner.



Section 45-15-240.07 - Purpose.

It is the purpose of this subpart to promote the public convenience in Cleburne County by consolidating the offices of tax assessor and tax collector into one office.






Division 2 - Funding and Merging of Budgetary Operations.

Section 45-15-240.30 - Budgetary operations and functions; operational fund.

The Revenue Commissioner of Cleburne County is hereby authorized to take the necessary action to merge the budgetary operations and functions of the office. Hereafter, the office shall be financed on a pro rata share basis from the proceeds of state, county, and municipal ad valorem taxes collected in the county provided, however, state pro rata cost participation shall be limited to: (1) officials' salaries in accordance with Section 40-6A-2, and (2) the cost of appraisal and mapping functions. The funds collected by the revenue commissioner's office shall be deposited into a separate county fund hereby created which shall be named the Revenue Commissioner's Operational Fund. This section is not intended to affect any other county office of Cleburne County.






Division 3 - Redemption of land.

Section 45-15-240.50 - Procedure for sale and redemption of lands.

(a) This section shall apply to Cleburne County.

(b) The procedure for selling and redeeming lands for taxes in such county shall be the same as provided in Title 40, amended, except that all such duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the revenue commissioner of the county, and the judge of probate shall be relieved of all such duties.









Part 2 - Tax, Lodging.

Section 45-15-241 - Lodging tax levied.

In Cleburne County, in addition to all other taxes imposed by law, there is levied a privilege or license tax in the amount herein prescribed against every person within the county engaging in the business of renting or furnishing a room or rooms or lodgings, or accommodations to a transient in a hotel, motel, inn, condominium, house, tourist court, or another place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. The amount of the tax shall be equal to six percent of the charge for the rooms or lodgings, or accommodations including the charge for use of rental of personal property and services furnished in the room or rooms within Cleburne County and three percent of the charge within the city limits of Heflin.



Section 45-15-241.01 - Exemptions.

(a) There are exempted from the provisions of the tax levied by this part and from the computation of the amount of the tax levied or payable all of the following: Charges for property sold or services furnished which are required to be included in the tax levied by the state sales tax act; charges for the rental of rooms, lodgings, or accommodations to a person for a period of continuous days pursuant to the exemption provision of Alabama's transient occupancy tax, Section 40-26-1. A subsequent amendment or change to the Alabama transient occupancy tax shall also have the effect of similarly changing the exemption provision of this part.

(b) Notwithstanding the provisions of this section, the tax shall not apply to the rental of living accommodations which are intended primarily for rental to persons as their principal or permanent place of residence.



Section 45-15-241.02 - Monthly report; payment of tax; records; penalties.

(a) The tax levied by this part, except as otherwise provided, shall be due and payable to the Department of Revenue on or before the 20th day of the month next succeeding the month in which the tax accrues. On or before the 20th day of each month, every person on whom the tax is levied by this part shall render to the Department of Revenue on a form prescribed by the department, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with other information as the department requires. At the time of making the monthly report, the taxpayer shall compute and pay to the designated collection agent the amount of tax shown due. A person subject to the tax who conducts business on a credit basis may defer reporting and paying the tax until after the person has received payment of the items, articles, or accommodations furnished. In the event the taxpayer defers reporting and paying the taxes, he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing the report.

(b) It shall be the duty of every person engaged or continuing in a business subject to the tax levied by this part to keep and preserve suitable records of the gross proceeds of the business and other books or accounts necessary to determine the amount of tax for which he or she is liable pursuant to this part. The records shall be kept and preserved for a period of two years and shall be open for examination at all times by the Department of Revenue or by a duly authorized agent, deputy, or employee of the agent. (c) A person who fails to pay the tax levied by this part within the time required by this part shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest from the date on which the tax became due and payable at the rate due and payable on the state lodging tax. The Department of Revenue may, if good and sufficient reason be shown, waive or remit the penalty or a portion of the penalty.



Section 45-15-241.03 - Application of state statutes.

All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports and keeping and preserving records, interest after due date of tax, or otherwise; the promulgation of rules and regulations with respect to the state lodging tax; and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with this part when applied to the tax levied by this part, shall apply to the levied tax. The Commissioner of Revenue and the Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the district taxes levied as imposed on the commissioner and the department, respectively, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable to this part, to the taxes levied, and to the administration of this part are incorporated herein by reference and made a part as if fully set forth.



Section 45-15-241.04 - Disposition of funds.

Except as otherwise provided in this part, all proceeds from the tax levied by this part shall be deposited into the Cleburne County General Fund and shall be utilized by the commission for the economic and educational betterment of the people of Cleburne County.



Section 45-15-241.05 - Severability.

None of the provisions of this part shall be applied in a manner to violate the Commerce Clause of the United States Constitution. If a provision of this part is held invalid, the invalidity shall not affect the remaining provision of this part.



Section 45-15-241.06 - Deduction of collection costs.

The Department of Revenue shall charge and deduct from the proceeds of the tax levied an amount equal to the cost to the agency of making the collections and the charge shall not exceed five percent of the total amount of tax collected. Following that deduction, the department shall pay the remainder of the tax proceeds to the Cleburne County Commission.






Part 3 - Tax, Sales and Use.

Section 45-15-242 - Sale of fireworks.

(a) The County Commission of Cleburne County is hereby authorized to levy and collect a local county tax on the sale of fireworks in Cleburne County in an amount not to exceed eight cents ($.08) per one dollar ($1) of gross sales. The net proceeds of the first two cents ($.02) per one dollar ($1) gross sales of any such tax levied and collected shall be distributed equally among the volunteer fire departments located in the county. The remaining net proceeds shall be paid to the county general fund.

(b) The local sales tax on fireworks herein authorized, if levied, shall be collected in the same manner as the state sales tax is collected in Cleburne County and shall be collected by the judge of probate.






Part 4 - Tax, Tobacco.

Section 45-15-243 - Levy of tax.

(a) There is hereby levied on every person, firm, or corporation that sells, stores, delivers, uses, or otherwise consumes tobacco or tobacco products in Cleburne County, a county privilege, license, or excise tax in the following amounts:

(1) Fifteen cents ($.15) for each package of cigarettes made of tobacco or any substitute therefor.

(2) Fifteen cents ($.15) for each package of cigars made of tobacco or any substitute therefor, including the cigarette-sized or near cigarette-sized cigars, but excluding single wrapped cigars.

(3) Fifteen cents ($.15) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner suitable for smoking in a pipe or cigarette.

(4) Fifteen cents ($.15) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) Fifteen cents ($.15) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(6) Fifteen cents ($.15) for each package of tobacco paper, both gummed and ungummed.

(7) Two cents ($.02) on each single wrapped cigar made of tobacco or any substitute therefor.

(b) The privilege, license, or excise tax shall be in addition to all other taxes imposed by law and shall be collected in the same manner as other taxes on tobacco, except that when the license tax required by this part has been paid by a wholesaler or seller of the products, that payment shall be sufficient. The legislative intent is that the tax shall be paid only once on each package of cigarettes, chewing tobacco, snuff, cigars of every description, and smoking tobacco of every description, and for each package of tobacco paper, whether gummed or ungummed.



Section 45-15-243.01 - Addition of tax to tobacco products.

Every person, firm, corporation, club, or association that sells, stores, or receives, for the purpose of selling or storing in Cleburne County, any cigarettes, cigars, snuff, and smoking tobacco products shall add the amount of the license or privilege tax levied and assessed to the price of the cigarettes, cigars, snuff, and smoking tobacco products. It is the purpose and intent of this part that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, that sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, and smoking tobacco products, acting merely as an agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, and smoking tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, and smoking tobacco products.



Section 45-15-243.02 - Failure to collect tax; powers and duties of department; unavailability of stamps.

(a) It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in the business in Cleburne County for which the tax is levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided, to refund or offer to refund all or any part of the amount collected or absorb, or advertise directly or indirectly, the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this part shall be subject to a civil penalty of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500). Each act in violation of this part shall constitute a separate offense.

(b) The State Department of Revenue or, as otherwise provided by resolution of the county commission, any other entity shall collect all taxes levied pursuant to this part at the same time and in the same manner as state tobacco taxes are collected.

(c) The tax levied herein shall be paid by affixing stamps that are required for the payment of the tax imposed by Sections 40-25-1 to 40-25-28, inclusive.

(d) The department shall have the same duties relative to the preparation and sale of stamps to evidence the payment of the tax that it has relative to the preparation and sale of stamps under Sections 40-25-1 to 40-25-28, inclusive. The department may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax levied herein that it does relative to the collection of the state tax.

(e) In accordance with Section 40-25-2(g), in the event the aforementioned tobacco stamps are not available for affixing to tobacco product packages and containers, or by the authority of a duly promulgated regulation eliminating the requirement of affixing county tobacco stamps, the Commissioner of the Department of Revenue may require a monthly report in lieu of stamps to report the amount of tax due. The monthly report shall be in a form approved by the commissioner and adopted by the department under the Alabama Administrative Procedure Act, Title 41, Chapter 22.

(f) The department may promulgate and enforce rules and regulations to effectuate the purposes of this part. All rules and regulations duly promulgated shall have the same force and effect of law.



Section 45-15-243.03 - Applicability of department laws, rules, and regulations.

All laws, rules, and regulations of the department relating to the manner and time of payment of the tax levied by Sections 40-25-1 to 40-25-28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this part as provided for in this part.



Section 45-15-243.04 - Disposition of funds.

The proceeds from the tax authorized, less the amount or percentage of the actual cost of collection as may be agreed upon by the Cleburne County Commission, shall be distributed to the Cleburne County General Fund to be expended for the purposes of economic development, the development of parks and other recreational programs and facilities, and for the promulgation of public health programs and facilities.



Section 45-15-243.05 - Construction and application.

This part shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of the county which are actually resold or reshipped.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 15A - CLEBURNE COUNTY MUNICIPALITIES.

Article 1 - Chulafinnee.



Article 2 - Edwardsville.



Article 3 - Fruithurst.



Article 4 - Heflin.

Section 45-15A-40 - Regulation of sale and distribution of draft beer.

(a) This section shall apply only in the City of Heflin in Cleburne County.

(b) The City of Heflin in Cleburne County may, by ordinance, authorize the sale by licensed clubs and other retail alcoholic beverage licensees of draft or keg beer or malt beverages, or both, for on-premises or off-premises consumption. Licensed clubs and retail licensees when authorized by ordinance may sell or dispense draft beer, pursuant to the requirements of their license and applicable law and regulations of the Alabama Alcoholic Beverage Control Board.

(c) Each establishment that is licensed to sell draft beer in the City of Heflin in Cleburne County shall purchase or lease all equipment necessary to sell the draft or keg beer or malt beverages.






Article 5 - Muscadine.






Chapter 16 - COFFEE COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-16-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Coffee County local laws enacted after 1978 and all Coffee County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Part 1 - Compensation.

Section 45-16-60 - Expense allowance.

Repealed by Act 2015-552, 2nd Sp. Sess., §4, effective September 22, 2015.






Part 2 - Deputy Coroners.

Section 45-16-61 - Deputy coroner.

Each coroner of Coffee County may appoint a deputy coroner to serve at the pleasure of the appointing coroner. A deputy coroner shall take the oath of office required by Section 279 of the Constitution of Alabama of 1901, shall serve under the supervision of the coroner, and shall perform the same duties and receive the same fees for services performed in the place of the coroner that the coroner would receive in performing similar services.






Part 3

Section 45-16-62 - Election of Coroner; chief deputy coroner; compensation and expenses.

(a) The coroner shall be elected at the general election and every four years thereafter, and shall serve for a term of four years.

(b) The coroner shall appoint a chief deputy coroner.

(c)(1) A Coroner of Coffee County who is first elected or appointed on or after September 22, 2015, shall receive an annual base salary of twenty-five thousand dollars ($25,000) per year, which shall be paid in the same manner and at the same time as other county employees.

(2) The annual salary provided in subdivision (1) shall continue to be adjusted thereafter as authorized in Chapter 2A of Title 11.

(3) If there is a break in continuous service as coroner on or after September 22, 2015, upon reappointment or reelection as coroner, he or she shall receive the base salary as provided in subdivision (1), which may be adjusted as provided in subdivision (2).

(d) The coroner may participate in the same retirement system and the same insurance plan in the same manner and upon the same terms and conditions as any other employee of the county.

(e) The Coffee County Commission shall pay all expenses incurred or required by the coroner and chief deputy coroner to perform the duties of his or her office, including travel expenses pursuant to state-approved rates for state employees, radio and paging equipment and maintenance costs, and association dues and continuing education expenses. The expenses shall be paid from the county general fund by the county commission.









Article 7 - County Commission.

Part 1 - Compensation.

Section 45-16-70 - Expense allowance.

In addition to any other expense allowances provided by law for the members of the county commission of Coffee County, Alabama, each member of such commission is entitled to and shall receive a monthly expense allowance not to exceed four hundred fifty dollars ($450). The exact amount of such additional allowance shall be determined, from time to time, by subtracting from four hundred fifty dollars ($450) the amount of any new additional monthly compensation, whether in the nature of salary, salary supplement, or expense allowance, that may be provided by general law for such members. Such additional expense allowance shall be paid to such members in the usual manner from the county general fund.






Part 2 - Composition.

Section 45-16-71 - Composition and election of county commission.

(a) The Coffee County Commission shall be composed of seven members, elected from single-member districts one through seven, inclusive, by the qualified voters residing within each district. The seven districts shall be apportioned as provided by law. Each commissioner shall reside in the district he or she represents at the time of qualifying for office and during his or her tenure. The chair of the commission, who shall be a voting member of the commission, shall be elected at the first meeting after the election of the county commission from among the seven members of the commission to serve for a one-year term. A successor shall be elected each year in the same manner and any person serving as chair may serve succeeding terms.

(b) The composition and election of the county commission as it existed on January 1, 2003, is ratified and confirmed. The districts for the election of commissioners in 2004 shall be the districts as precleared prior to June 17, 2003, by the U.S. Justice Department after the 2000 census. This act shall continue to apply to commissioners elected for a term of office for county commissioners in Coffee County on or after that date.






Part 3 - Meetings.

Section 45-16-72 - Location of meetings.

Thirty days or more after August 8, 1991, all regular, special, and called meetings of the Coffee County Commission shall be held exclusively at the New Brockton Farm Complex located on U. S. Highway 84 in New Brockton, Alabama.






Part 4 - Powers.

Section 45-16-73 - Construction, maintenance, use, etc., of jail.

(a) It is the legislative intent of this section that the Coffee County Commission may construct a jail or renovate existing property for a jail in New Brockton, Alabama, and that the jail shall be used by both county divisions of the judicial circuit encompassing Coffee County.

(b) The Coffee County Commission is authorized to construct a jail or renovate existing property into a jail and maintain the jail in New Brockton. At the time the new jail in New Brockton has been constructed or renovated and is ready for occupancy, any other jail or jails in the county shall cease to function and shall no longer be county jails. This section shall have no effect on city jails. The county commission shall not be obligated to construct or maintain a jail at any other locality within the county. Until the opening of the new jail in New Brockton, the present jails shall continue to function in their present capacity.

(c) The jail in New Brockton shall be used to house all persons ordered to jail within the county, regardless of which portion or division of the judicial circuit encompassing Coffee County has jurisdiction of the person.

(d) That portion of Act 164, Regular Session 1907, as amended (Acts of 1907, p. 279), which authorizes the construction and maintenance of a jail in Enterprise is repealed. That portion of Act 364, Regular Session 1851, as amended (Acts of 1849-51, p. 454), which authorizes the construction and maintenance of a jail in Elba is repealed. Any other local law which conflicts with this section shall be repealed insofar as the act conflicts with this section. If any portion of this subsection is declared invalid or unconstitutional, then this whole subsection shall be considered invalid or unconstitutional.









Article 8 - Courts.

Part 1 - Circuit Court.

Division 1 - Compensation.

Section 45-16-80 - Expense allowance for clerk.

Commencing October 1, 1985, the circuit clerk in Coffee County shall be entitled to receive a total expense allowance in an amount which when added to the salary paid by the state will make the total compensation thirty-three thousand dollars ($33,000) per annum. Such expense allowance shall be in lieu of any and all other expense allowances of any nature whatsoever heretofore authorized and shall be payable in equal monthly installments from the county general fund.



Section 45-16-80.01 - Salary supplements for judges and district attorney.

(a) Commencing July 1, 1987, the circuit judges and District Attorney of the Twelfth Judicial Circuit shall each receive a local salary supplement in the amount of one thousand one hundred seventy dollars ($1,170) per month to be paid on a share and share alike basis from county funds belonging to the two counties comprising the circuit.

(b) Commencing October 1, 1988, and on the first day of October of the years 1989, 1990, 1991, and 1992, the circuit judges and the District Attorney of the Twelfth Judicial Circuit shall each be entitled to receive an annual increase in local salary supplement in an amount equal to two percent of the total amount of any state salary plus any local salary supplement that each circuit judge is receiving on the first day of the aforementioned fiscal years. Such local salary supplements shall be paid on a share and share alike basis from county funds belonging to the counties comprising the circuit. Provided, however, that in any year that funds generated to the counties general fund from the worthless check fees shall be terminated for any reason, or the amount generated the previous year is not sufficient to cover a two percent increase, then under those standards, a county governing body of either of the two counties in the circuit is hereby authorized and empowered to either delay for a time certain or totally nullify an increase in any local salary supplement, as provided herein, by duly adopting and spreading upon its minutes a resolution stating its intent to so delay or nullify such increase. Provided further, that the judges and the district attorney shall not be entitled to receive more than one local salary supplement increase, as herein provided, during the fiscal year regardless of any portion or the whole of any local salary supplement increase that may have been delayed or nullified by appropriate aforementioned action by a county governing body. The total amount of any local salary supplements for the judges and the district attorney that is in effect on October 1, 1993, shall remain operative until the Legislature provides further for such local supplements.

(c) All local salary supplements and any increases therein provided by this section for the judges and District Attorney of the Twelfth Judicial Circuit shall be in lieu of any local salary supplements heretofore provided by law for such judges and district attorney.






Division 2 - Juries.

Section 45-16-80.20 - Jury strike system.

Upon the trial by jury in the Circuit Courts of the Twelfth Judicial Circuit of any person indicted for a misdemeanor, or a felony not punished capitally, or upon appeals to the circuit courts from lower courts, the court shall require two lists of all the regular jurors empaneled for the week who are competent to try the defendant to be made, and the district attorney shall be required first to strike from the list the name of one juror, and the defendant shall strike one, and they shall continue to strike off names alternately until only 12 jurors remain on the list, and these 12 jurors thus selected shall be the jury charged with the trial of the case.









Part 2 - Court Costs.

Section 45-16-81 - Additional fee on civil and criminal cases; juvenile probation fund.

(a) In Coffee County, in addition to all other costs and charges in the circuit and district courts a fee of three dollars ($3) shall be charged and collected by the clerks of such courts on both civil and criminal cases. The monies derived from the charges hereinabove prescribed shall be remitted to a juvenile probation fund in a separate bank account as determined by the district judge and the probate judge. The county commission may by resolution direct that the clerks deposit all monies collected under this section be deposited into the general fund of the county. The fund shall be spent to finance the juvenile probation office, including, but not limited to, a supplemental salary for the juvenile probation officer and/or his or her staff.

(b) The district judge shall be accountable to the county commission and shall file a monthly report of fees collected and disbursed under this section. The State Examiner of Public Accounts shall make an annual audit of the fees collected and disbursed under this section.



Section 45-16-81.01 - Collection and use of additional fee; worthless check fee.

(a) In the Twelfth Judicial Circuit the fee authorized by Section 12-17-224 to be collected by the special services division of the district attorney's office shall be fifty dollars ($50). This fee shall be distributed by the division as follows: The amount collected by both counties of the circuit each month shall be totaled and 30 percent of the total shall be divided equally between the counties and shall be used for judicial compensation, prosecutor compensation, or other law enforcement purposes; 70 percent of the total shall be retained by the district attorney and may be used for law enforcement purposes and any other expenses of the district attorney's office as determined by the district attorney.

(b) In the Twelfth Judicial Circuit the special services division of the district attorney's office is authorized to collect up to ten dollars ($10) for each worthless check the division accepts by the person who wrote or negotiated the check and the fee shall be paid to the person who received the worthless check.



Section 45-16-81.02 - Additional court costs for certain municipal, district, and circuit court cases; Jail Fund.

(a) In addition to any and all court costs now or hereafter authorized to be collected, there shall be assessed an additional court cost of thirty-five dollars ($35) in all civil cases filed in the Circuit Court of Coffee County and in district court the sum of thirty-five dollars ($35) excluding cases filed in small claims court. There shall also be an additional court cost of thirty-five dollars ($35) in all criminal and quasi-criminal cases brought in the Municipal, District, or Circuit Courts of Coffee County.

(b) All costs assessed pursuant to this section shall be collected by the court clerk as other court costs are collected and distributed to the county for deposit in a special fund designated as the Jail Fund. All monies paid into the Jail Fund shall be expended by the county exclusively for the payment of the cost of constructing, financing, planning, equipping, maintaining, repairing, and operating the county jail.

(c) In addition to any other court costs, any person convicted of the offense of selling or trafficking a controlled substance, or both, shall be taxed five hundred dollars ($500) upon conviction, the five hundred dollar ($500) tax to be paid to the Jail Fund, to be used for the payment of the cost of constructing, financing, planning, equipping, maintaining, repairing, and operating the county jail. These costs shall be taxed upon conviction as additional court costs.



Section 45-16-81.03 - Solicitor's fee.

(a) In all juvenile cases, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Coffee County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fee, when collected, shall be distributed monthly to the Solicitor's Fund or District Attorney's Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended, at the discretion of the district attorney, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office in the county in which it was collected. In addition, the district attorney may contract for and expend moneys out of the fund to pay the costs of transporting to and from the Alabama Department of Forensic Sciences bodies which have been ordered for autopsy by the district attorney.






Part 3 - District Attorney.

Division 1 - Employees.

Section 45-16-82 - Law enforcement authority of investigators.

Investigators for the District Attorney's office in the Twelfth Judicial Circuit are hereby authorized and empowered to make arrests and serve search warrants in the performance of their official duties to the same extent as deputy sheriffs are so authorized and empowered.



Section 45-16-82.01 - Presence of bailiffs and district attorney employees during grand jury sessions.

All court bailiffs and employees of the District Attorney's Office in the Twelfth Judicial Circuit shall be entitled to be present in the courtroom during sessions of the grand jury except when the jury is deliberating.






Division 2 - Pretrial Diversion Program.

Section 45-16-82.20 - Established; discretionary powers; supervision and control.

(a) The District Attorney of the Twelfth Judicial Circuit of Alabama may establish a pretrial diversion program.

(b) All discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the District Attorney of the Twelfth Judicial Circuit shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this subpart. The district attorney may employ necessary persons to accomplish this subpart and these persons shall serve at the pleasure of the district attorney.



Section 45-16-82.21 - Definitions.

For the purposes of this subpart, the following terms shall have the following meanings:

(1) DISTRICT ATTORNEY. The District Attorney of the Twelfth Judicial Circuit, State of Alabama, or any of his or her staff.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. Any person who is employed by an agency or department whose purpose is to protect people. This may include, but is not limited to, police personnel, sheriff personnel, coroner, Department of Human Resources personnel, parole and probation personnel, community corrections office personnel, and court referral office personnel, whether that agency or department is in the State of Alabama or located elsewhere.

(3) OFFENDER. Any person charged with a crime as defined by this code, which was allegedly committed in the jurisdiction of the Twelfth Judicial Circuit, State of Alabama.

(4) SERIOUS PHYSICAL INJURY. As that term is defined in Section 13A-1-2(14).



Section 45-16-82.22 - Applicants for admittance.

(a) A person charged with a criminal offense specified in this section whose jurisdiction is in the Circuit or District Court of the Twelfth Judicial Circuit may apply to the District Attorney of the Twelfth Judicial Circuit for admittance to the pretrial diversion program.

(b) A person charged with any of the following offenses may apply for admission into the program:

(1) A traffic offense, other than driving under the influence (DUI), or a traffic offense charged to a commercial driver license holder, whether or not the holder was operating a commercial motor vehicle at the time of the offense.

(2) A property offense.

(3) An offense wherein the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor other than one specifically excluded in this section.

(6) A violation classified under this code.

(c) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Trafficking in or distribution of drugs, or both.

(2) Any offense involving the abuse of a child or an elderly person.

(3) Any sex offense.

(4) Any Class A felony.

(5) Any offense involving serious injury to a person.

(6) Any offense involving death.

(7) Driving under the influence.

(d) A person deemed by the district attorney to be a threat to the safety or well-being of the community shall not be eligible for the pretrial diversion program.



Section 45-16-82.23 - Standards for admission.

(a) Admittance to the pretrial diversion program shall be appropriate in any of the following instances:

(1) The offender is 18 years of age or older, or 16 years of age or older if the offense is a traffic citation, at the time the alleged offense was committed.

(2) There is a probability justice will be served if the offender is placed in the diversion program.

(3) It is determined the needs of the state and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and well-being of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-16-82.24 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part of the district attorney's evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological tests taken, and any other information concerning the offender which the district attorney believes has a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or as provided for by this subpart.



Section 45-16-82.25 - Program requirements; records.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) While in the program, the applicant shall agree, in writing, to the tolling of periods of limitations established by statutes or rules of court.

(3) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(4) If there is a victim of the crime, agree in writing to pay restitution, if any, due the victim within a specified period of time and in an amount to be determined by the district attorney taking into account circumstances of the offender and victim.

(b) The district attorney's pretrial diversion program records, along with the records relating to pretrial diversion programs admission, are confidential records and shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and defendants shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be submitted to the court for an in camera review.



Section 45-16-82.26 - Time for application.

(a) Except for traffic offenses, an offender shall make application to the pretrial diversion program no later than 21 days after his or her first appearance or arraignment, whichever occurs first. In the case of eligible traffic offenses, application shall be made within 21 days of the issuance of the citation.

(b) For good cause established and at the discretion of the district attorney, the provisions of subsection (a) may be waived by the district attorney.



Section 45-16-82.27 - Costs and fees.

(a) An applicant may be assessed a fee when the applicant is approved for the program. The amount of the assessment for participation in the program shall be in addition to any court costs and assessments for victims or drug, alcohol, or anger management treatment required by law, the district attorney, or the court, and are in addition to costs of supervision, treatment, and restitution for which the pretrial diversion admittee may be responsible. Pretrial diversion program fees as established by this subpart may be waived or reduced due to indigency or reduced ability to pay or for other just cause at the discretion of the district attorney. The determination of indigency of the offender, for the purpose of pretrial diversion admission, fee waiver, or reduction shall be made by the district attorney. A schedule of payments for any of these fees may be established by the district attorney.

(b) The following fees shall be paid by applicants accepted into the pretrial diversion program:

(1) Felony offenses: Up to eight hundred fifty dollars ($850).

(2) Misdemeanor offenses, excluding traffic: Up to five hundred fifty dollars ($550).

(3) Traffic offenses: Up to three hundred fifty dollars ($350).

(4) Violations: Up to two hundred dollars ($200).

(c) In cases where the applicant is not indigent, as determined by the district attorney, in felony cases, fifty dollars ($50) of the fee, and in misdemeanor and violation cases, twenty-five dollars ($25) of the fee, for each applicant accepted into the pretrial diversion program, shall be allocated to the Coffee County Circuit Clerk's Office, for offenses filed in Coffee County, and to the Pike County Circuit Clerk's Office, for offenses filed in Pike County. Money allocated to a circuit clerk pursuant to this subsection shall be available for use, at the clerk's discretion, to support the clerk's office operation. These uses may include, but are not limited to, hiring employees, buying needed equipment and supplies, or providing training opportunities.

(d) In cases where the applicant is not indigent, as determined by the district attorney, in felony cases, fifty dollars ($50) of the fee, and in misdemeanor and violation cases, twenty-five dollars ($25) of the fee, for each applicant accepted into the pretrial diversion program, shall be allocated to the Coffee County General Fund for offenses filed in Coffee County or to the Pike County General Fund for offenses filed in Pike County.

(e) In cases where the applicant is not indigent, as determined by the district attorney, in felony cases, fifty dollars ($50) of the fee, and in misdemeanor and violation cases twenty-five dollars ($25) of the fee, for each applicant accepted into the pretrial diversion program, shall be allocated to the arresting or ticketing law enforcement agency making the case. Those fees may be used at the agency's discretion to support its operations. These uses may include, but are not limited to, hiring employees, buying needed equipment and supplies, providing training opportunities, or any other lawful purpose.

(f) Except as herein specifically allocated, the district attorney may use fees collected by the pretrial diversion program to fund the pretrial diversion program; for the prosecution of state criminal cases; to help support local and state law enforcement and coroners; for education programs which relate to the prosecution of, detection of, or prevention of crime; or, to benefit any agency or department of state, city, or county government which assists local law enforcement. This support shall be provided to help employ more prosecutors, law enforcement officers, investigators, or staff, buy needed equipment or supplies, provide training opportunities, or any other prosecutorial or law enforcement purpose.

(g) Except for court costs which are payable by the applicant directly to the clerk of court, fees required by this subpart shall be collected by the office of the District Attorney of the Twelfth Judicial Circuit in the county and division in which the offense was filed. Those fees collected shall be deposited by the district attorney into the Pretrial Diversion Fund as described in Section 45-16-82.30. The district attorney shall timely make disbursement as provided in this subpart.

(h) The district attorney shall be allowed without further legislative action to raise fees to meet and equal those prescribed by the Alabama Legislature in the event a state pretrial diversion program is enacted after the passage of this subpart. Any state pretrial diversion program may supersede this subpart, but may be construed to require further and additional penalties.



Section 45-16-82.28 - Treatment programs; drug testing.

The district attorney and the offender may enter into an agreement as a part of the pretrial diversion program that the offender be admitted to a drug, alcohol, violence, or any other self-improvement or self-help program on an in-patient or out-patient basis or receive other treatment alternatives deemed by the district attorney to be in the best interest of the offender and society. The district attorney may require the offender to submit to periodic or random drug or other testing as a part of the pretrial diversion program and require other terms and conditions related to substance abuse, domestic violence, or the offense charged as the district attorney may direct. The offender shall pay the costs of all services unless otherwise approved by the district attorney after considering the offender's ability to pay.



Section 45-16-82.29 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner or what charges the defendant will plead guilty to and the recommended sentence the offender is suggested to receive. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and to be subjected to receive a recommended specific sentence, this agreement concerning the offense and suggested or recommended sentence, or both, shall be submitted to and shall be subject to approval or disapproval by an appropriate circuit or district judge of this state prior to admission of the offender in the pretrial diversion program.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Participate in an education setting to include, but not be limited to, K-12, college, job training school, trade school, GED classes, or adult basic education courses.

(2) If appropriate, attempt to learn to read and write.

(3) Financially support his or her spouse, children, or both, or pay child support, spousal support, or both.

(4) Refrain from the use of alcohol and drugs and refrain from frequenting places where alcoholic beverages or illegal controlled substances are sold, possessed, or used in violation of law.

(5) Refrain from contact with certain persons or premises.

(6) Obtain and maintain employment.

(7) Attend and pay for individual, group, or family counseling.

(8) Pay victim restitution, if any is due.

(9) Pay court costs, fines, or both, incurred as a result of the offense charged and any other amounts the offender owes state, federal, or local government as a result of the criminal offenses.

(10) Pay supervision fees, application fees pursuant to this subpart, and pay court referral officer fees, drug, alcohol, violence, or other self-help fees charged as a result of participation in the pretrial diversion program.

(11) Enter into an agreement with the district attorney that all fees paid for admission into the pretrial diversion program shall be forfeited to the use and benefit of the pretrial diversion program should the offender be removed from the pretrial diversion program by the district attorney for any cause.

(12) Observe curfews or home detention or travel constraints as set out in the offender's agreement.

(13) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in their written agreement, it being the purpose of this subpart to allow the district attorney broad discretion in designing a program specifically for each offender and circumstances of the offender.



Section 45-16-82.30 - Pretrial Diversion Program Fund.

The district attorney shall establish a Pretrial Diversion Program Fund. Except for the monies payable timely by the district attorney to the circuit clerk, county commission's general fund, and law enforcement agency pursuant to subsections (c), (d), and (e) of Section 45-16-82.27, fees paid by offenders pursuant to Section 45-16-82.27 shall be placed into the Pretrial Diversion Program Fund. The district attorney shall use the funds in the Pretrial Diversion Program Fund to pay costs associated with the administration of the pretrial diversion program and to pay those things earlier herein provided for or for other law enforcement or criminal prosecution purposes. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, professional or business attire, telephones, communication equipment, postage, office supplies and equipment, training and travel expenses, service contracts, and professional services. At the discretion of the district attorney, after considering an offender's reduced or inability to pay, the district attorney may pay for services or programs for an offender out of pretrial diversion program funds while the offender is in the pretrial diversion program, if special circumstances and justice dictate. However, the district attorney may require the offender to repay these funds.



Section 45-16-82.31 - Violations; waiver.

(a) If the offender violates any condition of the pretrial diversion program agreed to in writing by the offender, the district attorney may terminate the participation of the offender in the pretrial diversion program and actively pursue the prosecution of the offender for the crime or crimes charged. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program, including the reason for the termination. Upon removal from the program, the offender will be deemed to forfeit, for the use of the pretrial diversion program purposes provided for in this subpart, any fees paid for the admission into the pretrial diversion program.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.



Section 45-16-82.32 - Liability of district attorney.

The district attorney shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program.



Section 45-16-82.33 - Funding.

The pretrial diversion program may apply for and accept grant funding applicable to the aims of the program and may receive funding or appropriations from city, county, state, or federal agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-16-82.34 - Advisory board.

The district attorney may form an advisory board to assist in the determination of appropriate pretrial diversion candidates. The district attorney shall retain the final decision as to the admittance of individuals or administration of the program regardless of the board's views. It shall be the district attorney's decision who and how many persons will comprise the board and when or if it should meet.






Division 3 - Restitution Recovery Division.

Section 45-16-82.60 - Applicability.

This subpart shall apply only in the Twelfth Judicial Circuit.



Section 45-16-82.61 - Purpose.

The purpose of this subpart is to ensure that court ordered restitution to crime victims, victim compensation assessments, bail bond forfeitures, court costs required by law, fines levied against criminals for wrongful conduct, and other court ordered sums payable to the state or to the crime victims be paid in full and that cost of collection be borne by the person who is responsible for payment.



Section 45-16-82.62 - Establishment of Restitution Recovery Division.

The district attorney may establish a special division designated the "restitution recovery division" for the administration, collection, and enforcement of court costs, fines, penalty payments, victim compensation assessments, bail bond forfeitures, restitution, or like payments in civil or criminal proceedings ordered by the court and payable to the state or to crime victims, or judgments entered which have not been otherwise vacated or judicial relief given from the operation of the order or judgment.



Section 45-16-82.63 - Notice of defaults; collection of funds.

The court, the clerk of the court, or a probation officer shall notify the district attorney in writing when any bail bond forfeitures, court costs, fines, penalty payments, crime victims' restitution, or victims' compensation assessments or like payments in any civil or criminal proceeding ordered by the court to be paid to the state or to crime victims have not been paid or are in default and the default has not been vacated. Upon written notification to the district attorney, the restitution recovery division of the district attorney's office may collect or enforce the collection of funds that have not been paid or that are in default which, under the direction of the district attorney, are appropriate to be processed. In no event shall a court, court clerk, or probation officer notify the district attorney in less than 90 days from the date the payments are due to be paid in full.



Section 45-16-82.64 - Manner of enforcement.

After notification, as provided in Section 45-16-82.63, the district attorney may take all lawful steps necessary in order to require compliance with the court ordered payments, including any of the following: (1) A petition for revocation of probation; (2) a show cause petition for contempt of court; (3) any other civil or criminal proceedings which may be authorized by law or by rule of court. In addition, the district attorney may issue appropriate notices to inform the defendant of the noncompliance of the defendant and a warning of the penalty for noncompliance.



Section 45-16-82.65 - Collection fees; disposition of funds.

(a) After a matter has been transferred to the district attorney under Section 45-16-82.63, a court shall assess a collection fee of 30 percent of the funds due which shall be added to the amount of funds due. Any amount collected pursuant to this subpart shall be distributed as follows:

(1) Seventy-five percent of the collection fee shall be distributed to the County District Attorney Fund to be expended for lawful purposes for the operation of the office of the district attorney. Funds provided to the district attorney by this subpart shall not reduce the amount payable to the district attorney under any local act or general act or reduce or affect the amounts of funding of the budget allocated by law. The funds shall be audited as all other state funds are audited.

(2) Twenty-five percent of the collection fee shall be distributed to the Circuit Clerk's Fund which shall be kept and maintained by the circuit clerk in a separate account to be used for the operation of the office of the clerk to include, but not be limited to, equipment purchases, education, and other office-related expenses including personnel. Funds retained by the circuit clerk shall not reduce the amount payable to the circuit clerk under any local act or general act or reduce or affect the amounts of funding of the budget of the circuit clerk allocated by the Administrative Office of Courts. The funds shall be audited as all other state funds are audited.

(b) The remainder of the fees, fines, penalties, charges, court costs, and bail bond forfeitures after the deduction for collection shall be disbursed as provided by law on a monthly basis.

(c) This subpart shall not affect the right of the office of the district attorney to proceed with the prosecution of any violation as currently provided by law.



Section 45-16-82.66 - Amnesty period.

There shall be an amnesty period of 60 days after July 17, 1995, during which any person may voluntarily pay in full any duly assessed court costs, fines, victim compensation assessments, bail bond forfeitures, penalty payments, restitution, or like payments in default. Commencing with the sixty-first day after July 17, 1995, the enforcement and collection procedures provided in this subpart shall be implemented.



Section 45-16-82.67 - Civil judgments.

In addition to the provisions of this subpart, all court costs, fines, victim compensation assessments, bail bond forfeitures, and restitution, and other court ordered charges shall be considered a civil judgment which can be recorded and enforced in the manner provided by law.









Part 4 - Juries.

Section 45-16-83 - Jury commission.

In Coffee County, the county jury commission shall be established and maintained according to the provisions of Article 2, commencing with Section 12-16-30, of Chapter 16, Title 12.



Section 45-16-84.21 - Selection of and service on venire.

Before entering upon the additional duties imposed by this subpart, the judge of probate shall execute an additional bond in such penal sum as may be prescribed by the governing body of the county, giving as surety thereon a bonding company authorized to do business in this state. The bond shall be conditioned as other official bonds, shall be approved by the governing body of the county, and shall be filed and recorded in the office of the clerk of the circuit court of the county. A certified copy of such bond shall be furnished by the judge of probate to the state Comptroller. Premiums on such bond of the judge of probate shall be paid from the general fund of the county.






Part 5 - Probate Court.

Division 1 - Compensation.

Section 45-16-84 - Compensation for judge of probate - Expense allowance.

Repealed by Acy 2015-552, 2nd Sp. Sess., §4, effective September 22, 2015.



Section 45-16-84.01 - Compensation for judge of probate - Salary.

(a) A Judge of Probate of Coffee County who is first elected or appointed on or after September 22, 2015, shall receive an annual base salary of seventy-five thousand dollars ($75,000) per year. Except as provided in subsection (b), the salary shall constitute the total compensation payable to the judge of probate, and shall be in lieu of any salary, expense allowance, or other compensation provided by law. The judge of probate shall be paid from the same funds and in the same manner as presently provided.

(b) The annual salary provided in subsection (a) shall continue to be adjusted thereafter as authorized in Chapter 2A of Title 11.

(c) If there is a break in continuous service as judge of probate on or after September 22, 2015, upon reappointment or reelection as judge of probate, he or she shall receive the base salary as provided in subsection (a), which may be adjusted as provided in subsection (b).



Section 45-16-84.02 - Compensation for revenue commissioner.

(a) A Revenue Commissioner of Coffee County elected on or after September 22, 2015, shall receive an annual base salary of seventy-five thousand dollars ($75,000) per year. Except as provided in subsection (b), the salary shall constitute the total compensation payable to the revenue commissioner, and shall be in lieu of any salary, expense allowance, or other compensation provided by law. The revenue commissioner shall be paid from the same funds and in the same manner as presently provided.

(b) The annual salary provided in subsection (a) shall continue to be adjusted thereafter as authorized in Chapter 2A of Title 11.

(c) If there is a break in continuous service as revenue commissioner on or after the effective date of this act, upon reappointment or reelection as revenue commissioner, he or she shall receive the base salary as provided in subsection (a), which may be adjusted as provided in subsection (b).



Section 45-16-84.03 - Compensation for chief clerks.

The chief clerks in the Elba and Enterprise offices of the judge of probate and revenue commissioner in Coffee County, Alabama, shall each be entitled to a salary increase in the amount of four hundred fifty dollars ($450) per month. Such salary increases shall be paid to such clerks in the usual manner from the county general fund.






Division 2 - License Division.

Section 45-16-84.20 - Assessment and collection of motor vehicle taxes; issuance of licenses.

In Coffee County, the judge of probate shall perform all duties relative to the assessment and collection of taxes on motor vehicles in Coffee County, which the revenue commissioner is required under the general law to perform. The revenue commissioner shall be relieved of all duties and responsibility relative to the assessment and collection of taxes on such motor vehicles, and the judge of probate in all such counties shall have all duties and responsibilities relative to the assessment or collection of taxes and issuance of motor vehicle licenses. For the purposes of this subpart the term motor vehicle shall mean the same as defined in Article 5, commencing with Section 40-12-240, of Chapter 12, Title 40.



Section 45-16-84.21 - Bond of judge of probate.

Before entering upon the additional duties imposed by this subpart, the judge of probate shall execute an additional bond in such penal sum as may be prescribed by the governing body of the county, giving as surety thereon a bonding company authorized to do business in this state. The bond shall be conditioned as other official bonds, shall be approved by the governing body of the county, and shall be filed and recorded in the office of the clerk of the circuit court of the county. A certified copy of such bond shall be furnished by the judge of probate to the state Comptroller. Premiums on such bond of the judge of probate shall be paid from the general fund of the county.



Section 45-16-84.22 - Office space, equipment, personnel.

The county governing body shall furnish suitable quarters or such additional space if any be necessary for the efficient performance of the additional duties of the judge of probate, and shall provide for the transfer of all necessary forms, books, records, stationery, supplies, and equipment from the office of the revenue commissioner to the office of the judge of probate as shall be pertinent to the transference of the duties and shall thereafter provide the same, except such stationery, forms, and supplies as are furnished pursuant to law by the State Department of Finance or the state Comptroller and the State Department of Revenue. The county governing body shall also provide such clerks, deputies, and other assistants for the judge of probate as are necessary for the proper and efficient performance of the duties of his or her office. The judge of probate shall have authority to select, employ, and discharge at will such clerks, deputies, and other assistants and to fix their compensation; but the number and compensation of such deputies and other assistants shall be subject to the approval of the county governing body. Such compensation shall be paid out of the general fund of the county in the same manner as other county employees are paid.



Section 45-16-84.23 - Assessment and collection of fees; disposition of funds.

The judge of probate shall charge and collect the same fee that is prescribed in the general law for a like service when performed by the tax assessor, tax collector, revenue commissioner, or license commissioner as the case may be. All such fees shall be the property of Coffee County and shall be paid into the general fund of the county.



Section 45-16-84.24 - Payment of tax required for issuance of license.

To prevent motor vehicles from escaping taxation, and to provide for the more efficient assessment and collection of taxes due on same, no license shall be issued to operate a motor vehicle on the public highways of this state, nor shall any transfer be made by the judge of probate as provided under this subpart until the ad valorem tax on such vehicle shall have been paid in the county for the preceding year as evidenced by receipt of the judge of probate, if the motor vehicle belongs to a resident of Coffee County or is principally used or operated in Coffee County.



Section 45-16-85.25 - Certificate of assessment; issuance of license tag; valuation; municipal taxes.

(a) Every person, firm, or corporation residing in or owning a motor vehicle which is principally used in Coffee County who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation to the judge of probate; and the judge of probate shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the tax as shown thereon, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this subpart.

(b) Valuation for ad valorem assessment of motor vehicles shall be at the same rate and on the same basis as is provided in Article 5, commencing with Section 40-12-240, of Chapter 12, Title 40, as heretofore or hereafter amended, and all provisions of law with respect to the assessment on a quarterly basis are hereby incorporated in this subpart and made a part hereof.

(c) The Judge of Probate of Coffee County to which this subpart applies in addition to assessing and collecting the ad valorem taxes due the state and county on motor vehicles, shall collect the ad valorem taxes on motor vehicles due all cities in Coffee County and shall report and pay over the money collected for the cities at the same time and in the same manner as state and county taxes and licenses are reported and paid over by him or her. The judge of probate shall collect and deposit into the General Fund of Coffee County five percent of the amount of city taxes collected for assessing and collecting such taxes and shall deduct such amount from the total amount collected before paying the city treasury. The judge of probate shall not issue a license to operate a motor vehicle on the highways of this state until all ad valorem taxes due the state, counties, and cities are paid for the preceding tax year as shown by his or her tax receipt.



Section 45-16-84.26 - Books, records, and blanks.

The Comptroller, the State Department of Revenue and the State Department of Finance are hereby required to furnish to the Coffee County Judge of Probate all books, records, and blanks now or hereafter required by law to be furnished to probate judges, tax assessors, tax collectors, revenue commissioners, or license commissioners in connection with the performance of their duties in the issuance of automobile license plates, and the assessment and collection of the ad valorem tax on motor vehicles.



Section 45-16-84.27 - Fees and commissions.

The judge of probate shall receive for the assessing and collecting of state and county ad valorem taxes on motor vehicles the same fees charged and commissions fixed by law to be paid to tax assessors, tax collectors, revenue commissioners, or license commissioners, for like services. All such fees and commissions, including those charged for ad valorem taxes on motor vehicles due all cities in Coffee County, shall be paid into the general fund of the county.






Division 3 - Recording System.

Section 45-16-84.50 - Recording fee.

Upon the date of the adoption of a resolution of the Coffee County Commission declaring the implementation of the provisions of this section, a special recording fee of four dollars ($4) shall be collected by the Judge of Probate of Coffee County with respect to each real property instrument and each personal property instrument filed in the probate office. In addition, the special recording fee may be collected for any other instrument or document filed in the probate office at the discretion of the judge of probate. On and after that date, no instrument shall be received to be recorded in the office of the judge of probate unless the special recording fee of four dollars ($4) is paid pursuant to this section. The special recording fee of four dollars ($4) shall be deposited by the judge of probate into the general fund in the treasury of Coffee County by the 20th day of the month following its collection, to be budgeted by the Coffee County Commission. The funds shall be expended for an improved recording and indexing system, the purchase or improvement of other equipment, and for the general operation of the probate office. The fee may be adjusted from time to time by the Coffee County Commission.












Article 9 - Economic and Industrial Development and Tourism.

Section 45-16-90 - Circuit court.






Article 10 - Education.

Section 45-16-100 - Board of education - Expense allowance.

In Coffee County, in lieu of any and all other expense allowances of any nature whatsoever heretofore authorized, each member of the county board of education shall be entitled to receive a total expense allowance of two hundred dollars ($200) per month. Such expense allowance shall be payable from any available educational funds and made in the same manner as compensation or salary received by school board members.






Article 11 - Elections.

Section 45-16-110.01 - Election officers - Expense allowance; total compensation.

(a) In Coffee County, an election officer who works at polling places shall receive an additional expense allowance in an amount which, together with any amount paid by the state pursuant to Section 17-6-13, will make the total paid to each clerk one hundred dollars ($100) per day and the total amount paid to each returning officer and each inspector one hundred twenty-five dollars ($125) per day for each day the election officer works at the polls during an election.

(b) In the event the amount paid to the election officers in Coffee County by the state pursuant to the general law equals or exceeds the amount provided in subsection (a), this section shall be null and void and shall be repealed.






Article 12 - Employees.



Article 13 - Engineer, County.

Section 45-16-130 - Duties of county commission and engineer.

In addition to all other authority now vested in the Coffee County Commission, the Coffee County Commission shall set the necessary policies and priorities for the construction, maintenance, and repair of all public roads, county highways, bridges, ferries, and public facilities within Coffee County, Alabama, to insure the people of Coffee County with a safe and adequate road system. It shall be the further duty of each associate member of the commission to inspect the roads of his or her district from time to time, and hear the suggestions and complaints of the citizens, and report the same to the commission with his or her recommendations; to advise with the county engineer concerning the problems of his or her district, particularly; and to assist in securing rights-of-ways, and assist in public service generally. It shall be the duty of the county engineer to provide the necessary equipment and personnel to respond to any request of an emergency nature made by an associate member of the Coffee County Commission or any citizen in the absence of a commissioner wherever and whenever an emergency shall arise in Coffee County.



Section 45-16-130.01 - Appointment of county engineer; qualifications; requirements.

The Coffee County Commission or any succeeding county governing body performing the functions of the county governing body in the county, shall appoint and employ a county engineer, who shall be a thoroughly qualified and competent professional engineer not required to be a land surveyor, but otherwise possessing all of the qualifications as specified for county engineers under the general laws of the State of Alabama. He or she shall devote his or her entire time and attention to the maintenance and construction of the Coffee County public roads, highways, bridges, ferries, and other county engineering projects. The county engineer shall serve at the pleasure of the Coffee County Commission.



Section 45-16-130.02 - Duties.

It shall be the duty of the county engineer, in accordance with policy established by the Coffee County Commission, within the law of the State of Alabama, (1) to employ, supervise, and direct all such assistants as are necessary to properly maintain and construct the public roads, highways, bridges, and ferries of Coffee County, and he or she shall have authority to prescribe their duties, and to discharge employees for cause; (2) to perform such engineering service and surveying as may be required; (3) to maintain the necessary accounting records to reflect the cost of the county highway system; (4) in accordance with the policies and priorities established by the Coffee County Commission, to build or construct new roads, or change old roads; (5) to locate within the various districts of Coffee County the necessary equipment to perform routine maintenance of all public roads, highways, bridges, and ferries on a continuing basis; (6) it shall be his or her further duty, insofar as is feasible, to construct and maintain all county roads on the basis of the county as a unit, without regard to any district or beat lines.



Section 45-16-130.03 - Wage or salary scale.

It shall be the duty of the commission to fix, from time to time, in accordance with prevailing economic conditions, the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of roads, bridges, ferries, and public facilities and the wage or salary scale shall not be exceeded by the engineer in the employment of labor and assistants.



Section 45-16-130.04 - Compensation

The commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments from appropriate road and highway funds.



Section 45-16-130.05 - Bond.

Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in the amount of five thousand dollars ($5,000), payable to Coffee County, conditioned for the faithful discharge and performance of his or her duties as such engineer, and for the faithful accounting of all monies or property of the county, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama, and be approved by the commission. The premiums thereon shall be paid by the county.



Section 45-16-130.06 - Office space and equipment.

The commission shall furnish the county engineer with an office within the county and all necessary office supplies, equipment, communication, utilities, and with necessary transportation to accomplish his or her duties under this article.



Section 45-16-130.07 - Accountability for equipment; inventory.

The county engineer shall be the custodian of all road machinery and equipment, tools, supplies, and repair parts, owned by Coffee County, and shall be accountable to the Coffee County Commission for the same at all times. The Coffee County Commission shall establish necessary policy and regulations governing accountability and relief therefrom. The commission shall furnish the necessary storage and repair facilities for the tools, machinery, supplies, and equipment, and the county engineer shall keep on file in his or her office, at all times, an up-to-date inventory containing a list of all tools, machinery, equipment, and supplies belonging to Coffee County.



Section 45-16-130.08 - Expenditure of funds; appropriation by commission.

The authority of the county engineer shall be limited to the expenditure of such funds for the purpose of construction, maintenance, or repairs of public roads, bridges, ferries, or any other duties for Coffee County as may be set aside and appropriated by the commission as hereinafter provided. It shall be the duty of the commission at some meeting in September of each calendar year or not later than the first meeting in October following, by order or resolution spread upon the minutes, to fix and determine the amount of funds which will be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of Coffee County for the current fiscal year, beginning on October 1st, which amount, other than the salary of the county engineer and his or her necessary expenses, shall not be exceeded in building, maintaining, and constructing public roads, bridges and ferries in Coffee County during the period; provided, however, that the commission is authorized, from time to time within any such period, to increase the amount so allowed to be expended by the county engineer during the period, when such authorization will not conflict with provisions of the general laws of the State of Alabama. Provided further, that if such funds are presently available, and have not heretofore been set aside by the present Coffee County Commission, commencing July 18, 1973, it shall be the duty of the commission to set aside a sufficient portion of funds for the maintenance of roads, bridges, and ferries until the meeting in September, or October, 1973, as hereinabove provided for.



Section 45-16-130.09 - Requisition for materials, supplies, etc.; authority and accountability of county purchasing agent.

The county engineer shall make written requisition to the county purchasing agent for all materials, machinery, equipment, and necessary supplies needed for the construction, maintenance, or repair of the public roads, bridges, and ferries of Coffee County. Such requisitions shall be filed and presented by the chairman to the commission at its next meeting, for the approval of the commission. Provided, however, that the county purchasing agent shall have full power and authority to make purchases without first obtaining the approval of the Coffee County Commission if the delay caused by the hereinabove procedure, might, in his or her judgment, cause an unnecessary and harmful interruption in the operation of the county road system, providing the purchases are made in accordance with prevailing law. The county purchasing agent shall be solely responsible and accountable for purchasing the materials, machinery, equipment, and supplies under the approved requisitions, and shall report monthly to the Coffee County Commission.



Section 45-16-130.10 - Inspection and approval of materials, supplies, etc., prior to payment.

It shall be the further duty of the county engineer to inspect all materials, machinery, equipment, and supplies, purchased by Coffee County for use on public roads, bridges, and ferries, when the same is delivered, and the same shall neither be accepted nor paid for without its first having been approved by him or her and any deviation shall be reported by the engineer to the Coffee County Commission.



Section 45-16-130.11 - Employment of road supervisor in emergency.

In the event an emergency should arise, in which it would be impossible for the commission to employ an engineer, as hereinabove provided for, then, in that event, the commission shall employ a competent road supervisor who need not be an engineer, but, when so employed, he or she shall have all the duties and authority of the engineer, and be subject to the provisions of this article; but an emergency shall not exist longer than necessary to employ a qualified engineer who will accept employment by the commission under the terms of this article, it being the intention of this article to provide that, when county roads, bridges, and ferries are to be maintained or constructed in the county, the supervision thereof shall be under a qualified engineer.



Section 45-16-130.12 - Implementation.

The Coffee County Commission shall, within 60 days of July 18, 1973, provide the county engineer with the necessary facilities and budget to fully implement the terms hereof.






Article 14 - Fire Protection and Emergency Services.

Section 45-16-140 - Applicability.

This article shall apply to Coffee County.



Section 45-16-140.01 - Legislative findings.

The Legislature declares that the Coffee County fire departments, emergency medical service squads contracted in writing with the Coffee County Commission, and the Coffee County Volunteer Firefighters Association that receive funds pursuant to this article are organizations which are public in nature, as they protect the health, safety, and welfare of the citizens of the county.



Section 45-16-140.02 - Fire protection service fee. - Levy; definitions; exemption.

(a) There is levied on the owner of each dwelling and commercial building located in Coffee County a fire protection and emergency medical service fee of thirty dollars ($30) per year for each dwelling and commercial building.

(b) For the purposes of this article, a dwelling shall be defined as any building, structure, or other improvement to real property used or expected to be used as a dwelling or residence for one or more human beings including, but not limited to:

(1) Any building, structure, or improvement assessed, for the purposes of state and county ad valorem taxation, as Class III single-family owner-occupied residential property.

(2) A duplex or an apartment building.

(3) Residential property used to generate rental income.

(4) Any manufactured home or house trailer used or expected to be used as a dwelling or residence for one or more human beings.

(c) A building, structure, or other improvement shall be classified as a dwelling for purposes of this article notwithstanding the following:

(1) That it is wholly or partially vacant or uninhabited at any time during the year for which a fire protection and emergency medical service fee with respect thereto is to be levied.

(2) That it is also used or expected to be used simultaneously for a purpose, whether or not commercial in nature, other than as a dwelling or residence.

(dc) For the purposes of this article, a commercial building shall be defined as any building, structure, or other improvement to real property used or expected to be used for commercial or business purposes including rental property. The term commercial building shall not apply to any school, church, senior citizens facility, or utility distribution or transmission poles or towers, utility substations, or any building used primarily for fire or emergency services, and shall not apply to any building or structure used primarily for agricultural production purposes by the owner or an employee of an agricultural business or concern.

(e) Any fee levied pursuant to this article shall not be construed as a tax on property. The fee shall be levied for the purposes of funding fire protection and emergency medical services under the purview of this article.

(f) Any person age 65 or over exempted from paying property tax in Coffee County in part or in whole shall also be exempted from paying the fee levied by this article. Any person 65 years of age or over having an annual adjusted gross income of twelve thousand dollars ($12,000), or less, as shown on the person's and spouse's latest United States income tax return may apply for an exemption annually and shall be exempted from paying the fee levied by this article for the principal residence of the household provided the person seeking to claim the exemption shall present proof of income to the county administrator no later than July 1 of any year in which the exemption is desired. In the event that such person and spouse are not required to file a United States income tax return, then an affidavit indicating that the annual gross income of such person and spouse for the preceding taxable year was twelve thousand dollars ($12,000), or less shall be sufficient proof. The exemption shall apply only so long as the person's annual gross income shall be twelve thousand dollars ($12,000), or less, and shall be requested each year in which the exemption is desired. The fee levied by this article shall be assessed unless application for exemption is submitted to the Coffee County Commission, or its designee, and approved. Any person who knowingly provides false or misleading information in order to obtain an exemption shall lose his or her household exemption and shall be subject to Section 45-16-140.09.



Section 45-16-140.03 - Fire protection service fee. - Collection, administration, and enforcement.

The fire protection and emergency medical service fee shall be collected, administered, and enforced at the same time, in the same manner, and under the same requirements and laws as are the ad valorem taxes of the state. In the case of a manufactured home, the fee shall be collected, administered, and enforced at the same time, in the same manner and under the same requirements and laws as the annual registration fee for manufactured homes provided in Section 40-12-255. The proceeds of the fee shall be paid into the Coffee County General Fund. The Coffee County Commission may establish rules and procedures regarding the transfer, accounting, and holding of the funds, including an administrative fee not to exceed three percent of the total funds collected. Within 30 days of payment into the general fund, the Coffee County Commission shall transfer any funds collected on property located in the City of Enterprise to the City of Enterprise and any funds collected on property in the City of Elba to the City of Elba, with all funds to be used to fund the fire department and emergency medical services of the respective cities. The Coffee County Commission shall transfer the remaining funds to the Coffee County Volunteer Firefighters Association and the emergency medical service squads which have contracted in writing with the county commission in the following manner: Twenty percent of these funds shall go to the eligible emergency medical service squads; the balance, 80 percent, of the funds shall go to the Coffee County Volunteer Firefighters Association to be distributed among Coffee County eligible fire departments, with one-half of one percent remaining with the firefighters association. All distributions shall be based on the number of eligible structures in each department's respective E-911 protective district. The Coffee County Revenue Commissioner shall provide a report listing the number of eligible structures in each city and each district from which a fee has been collected.



Section 45-16-140.04 - Eligible volunteer fire department.

For the purposes of this article, an eligible fire department shall mean a fire department located in Coffee County outside of the City of Enterprise or the City of Elba which is certified under the Alabama Forestry Commission guidelines and is a member of the Coffee County Volunteer Firefighters Association. An eligible emergency medical service squad for the purposes of this article means an emergency medical service squad under a written contract with the Coffee County Commission to serve Coffee County which is licensed by the Alabama Department of Public Health, Emergency Medical Services Division, as an advanced/basic life support transporting ambulance service.



Section 45-16-140.05 - Disposition of funds.

Funds distributed to the Coffee County Volunteer Firefighters Association and to eligible fire departments and emergency medical service squads with a written contract with the Coffee County Commission may only be expended for fire protection and emergency medical services, including training, supplies, equipment, and to purchase insurance including liability insurance to insure coverage of acts or omissions which are directly related to the functions of a fire department or emergency medical service squad which are committed by a fire department or emergency medical service squad and the personnel of a volunteer fire department or emergency medical service squad. The funds may not be expended for food, drink, social activities, or fund-raising activities. After receiving the funds, the fire departments and emergency medical service squads shall keep accurate records to verify that the funds were properly expended. Should the Coffee County Commission, in its sole discretion, find or determine that funds provided by this article have been improperly expended by any eligible fire department or emergency service squad, the department that has improperly expended funds shall return all funds improperly expended and in addition thereto shall pay a penalty equal to 10 percent of all improperly expended funds. At the discretion of the Coffee County Commission, any fire department or emergency medical service squad that fails to comply with this article may be deemed to have forfeited the funds generated by this article and shall be subject to Section 45-16-140.09.



Section 45-16-140.06 - Transfer of funds upon dissolution or abandonment of volunteer fire department.

Upon dissolution or abandonment of any eligible fire department or emergency medical service squad and after all lawful indebtedness has been satisfied, any remaining funds derived from this article or any assets purchased with funds derived from this article shall be transferred to the Coffee County Commission. If a fire department is abandoned or dissolved, the Coffee County Commission shall transfer the funds to the Coffee County Volunteer Firefighters Association. If an emergency medical service squad is abandoned or dissolved, the Coffee County Commission shall transfer the funds to the Coffee County General Fund. Those entities shall distribute remaining funds in the best interest of providing emergency medical services and fire protection in the area once served by the abandoned or dissolved fire department or emergency medical service squad. In the event there are no fire departments or emergency medical service squads, the funds or assets shall be placed in the county general fund.



Section 45-16-140.07 - Liability of personnel.

The personnel of the fire departments, emergency medical service squads, and volunteer firefighters association provided for in this article shall not be considered as employees, servants, or agents of the county. The members of the county commission and the officers and employees of the county and the members of the Coffee County Commission and the officers and employees of the county shall not be liable either in their official capacity or in a private or individual capacity for the actions of the fire departments, contracted emergency medical service squads, or the volunteer firefighters association or their personnel.



Section 45-16-140.08 - Purpose.

The purpose and use of funds generated by this article are to enable all participating eligible volunteer fire departments in Coffee County to be better equipped and prepared for emergencies in the county and to assist in maintaining and lowering Insurance Services Organization ratings. This article is also intended to help insure emergency medical services to the citizens of Coffee County. Each fire department shall obtain and maintain a level of preparedness as determined by the Coffee County Volunteer Firefighters Association. Any fire department that does not meet the levels set within five years of the approval of this article shall forfeit any received funds generated by this article. The emergency medical service squad is required to attain and maintain an advanced life support/basic life support ambulance transport license with the Alabama Department of Public Health. Any emergency medical service squad failing to maintain this license shall forfeit any received funds generated by this article. These forfeited funds shall be used or designated for use by the Coffee County Volunteer Firefighters Association in conjunction with the Coffee County Commission.



Section 45-16-140.09 - Regulatory control and supervision; forfeiture of funds.

With regard to the collection of the fees levied by this article, including, but not limited to, the application for and granting of exemptions, the Coffee County Commission shall exercise such regulatory control and supervision over and may adopt rules and regulations as may be needed to meet the requirements of this article. At the discretion of the Coffee County Commission, any eligible fire department or contracted emergency medical service squad that fails to comply with this article or any rules and regulations adopted pursuant to this article may be deemed to have forfeited all or part of the funds generated by this article for such period of time as may be set.






Article 15 - Gambling.



Article 16 - Government Finance and Operations.



Article 17 - Health and Environment.



Article 18 - Highways and Bridges

Section 45-16-180 - Clowers Bridge.

(a) The bridge over White Water Creek on Highway 167 in Coffee County is hereby officially designated "The Clowers Bridge."

(b) The Coffee County Commission is authorized to accept funds from private sources to pay for the preparation and erection of signs designating the bridge. The county commission is also authorized to pay funds to the State Department of Transportation as compensation for the cost of preparing and erecting the signs as provided in Section 23-1-8.1.






Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Section 45-16-200 - Powers and duties of county license inspector transferred.

In Coffee County, notwithstanding Section 40-12-10, and any other general or local law of this state effective at the expiration of the current term of county license inspector, or when a vacancy occurs in the office, no person shall be appointed to the position of county license inspector of or for Coffee County. The position of county license inspector in the county is hereby abolished and the powers, duties, and functions of the office shall henceforth be vested in and performed by the sheriff of the county. All fines, fees, and penalties heretofore paid to the license inspector for the performance of his or her duties of office shall be paid into the general fund of the county.



Section 45-16-200.01 - Renewal of licenses by mail; Mail Order Fee.

(a) The term "licensing officer," as used in this section, shall mean the judge of probate, commissioner of licenses, or other officer charged with the duty of issuing motor vehicle licenses, boat licenses, and business licenses in Coffee County.

(b)(1) The licensing officer may if he or she elects to do so, mail an application for renewal of motor vehicle licenses to whom such license has been previously issued. Such renewal forms may be in postcard form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the licensing officer to issue such license and return to the licensee by mail. The owner of the motor vehicle, if he or she is still the owner of the motor vehicle and if he or she desires to pay his or her motor vehicle ad valorem taxes and license tax and secure this motor vehicle registration tag by mail, shall sign the application form, indicating thereon any change of address, and return the same by mail together with his or her remittance for ad valorem taxes, license taxes, and fees as shown thereon to the licensing officer.

(2) With regard to boat licenses and business licenses, and renewals thereof, the licensing officer may mail applications for renewal of licenses to whom such license has been previously issued. Such renewal forms shall contain sufficient information thereon to adequately identify and process such renewal. The boat owner or business licensee, if he or she is still the owner or is subject to business licensing and if he or she desires to pay by mail shall indicate thereon any change of address, sign the application form, and return the same by mail together with his or her remittance for fees as shown thereon to the licensing officer.

(c)(1) All applications for renewal for motor vehicle tags, boat licenses, and business licenses by mail and the correct amount of taxes and fees shall be received by the licensing officer on or before the 20th day of the month for which motor vehicle license tag, boat license, or business license renewal is due and payable, and the licensing officer shall mail such renewal on or before the last day of the month. Money orders and checks for the payment of such taxes and fees shall be made payable to the licensing officer.

(2) The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the licensing officer to issue the license and return to the licensee by mail. When an application is returned to the licensing officer unsigned or when less than the correct amount of the taxes and fees due therefore have been paid, due to a change of address or other causes, such application shall be returned to the owner for correction or for signature. A return of such application or remittance shall not, however, extend the time with which the license fees are due, or taxes may be paid, or a tag secured. If more than the correct amount of taxes and fees is received, the licensing officer shall retain the correct amount of taxes and fees and return the excess.

(d) There is hereby established a fee to be entitled "Mail Order Fee" which shall be set from time to time by the county commission to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the licensing officer at the time of issuance and paid over to the general fund of the county as are other fees and commissions.



Section 45-16-200.02 - Voiding of licenses for invalid payment.

(a) This section shall only be operative in Coffee County.

(b) In Coffee County, if a check given for a license is found to be non-collectible for any reason, the judge of probate will notify the worthless check unit of the district attorney's office, who shall make a reasonable attempt to collect the amount due for the license. If the collection cannot be made, the district attorney's office shall so state and the statement shall constitute authorization for the judge of probate to void the license. After the license has been voided, the judge of probate shall receive credit for the cost of the license plus the issuance fee. The appropriate state office shall mark the records pertaining to the void license and, upon inquiry by law enforcement agencies, shall notify the agencies that the party in question is operating under a void license. A person who operates a business with a void license shall be prosecuted in accordance with current law.






Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-16-230 - Salary.

A Sheriff of Coffee County elected or appointed on or after September 22, 2015, shall receive an annual salary of seventy-five thousand dollars ($75,000) per year. Except as provided in subsection (b), the salary shall constitute the total compensation payable to the sheriff, and shall be in lieu of any salary, expense allowance, or other compensation provided by law. The sheriff shall be paid from the same funds and in the same manner as presently provided.

(b) The annual salary provided in subsection (a) shall continue to be adjusted thereafter as authorized in Chapter 2A of Title 11.

(c) If there is a break in continuous service as sheriff on or after September 22, 2015, upon reappointment or reelection as sheriff, he or she shall receive the base salary as provided in subsection (a), which may be adjusted as provided in subsection (b).






Part 2 - Jails.

Section 45-16-231 - Operation of jail store; Law Enforcement Fund; accounting and use of proceeds.

(a) The Sheriff of Coffee County or the authorized agents of the sheriff may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Law Enforcement Fund in a bank located in Coffee County. All proceeds collected under this section shall be deposited by the sheriff into the Law Enforcement Fund.

(2) The sheriff shall keep an account of all jail store sales and transactions of the Law Enforcement Fund for audit by the Department of Examiners of Public Accounts. The jail store account and Law Enforcement Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store shall be expended at the discretion of the sheriff for law enforcement purposes in Coffee County that are in the interest of the public.

(d) The establishment of the Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store in the county jail prior to May 3, 2000, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store in the county jail prior to May 3, 2000, shall be deposited into the Law Enforcement Fund created by this section.






Part 3 - Pistol Permit.

Section 45-16-232 - Fees; disposition of funds.

(a) In Coffee County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twenty dollars ($20), which shall be collected by the sheriff or his or her appointed agent.

(b)(1) All fees collected under this section shall be deposited by the Sheriff of Coffee County or his or her appointed agent in the county treasury.

(2) The treasurer or other custodian of the county funds shall pay twelve dollars ($12) of each fee into a fund designated as the "Sheriff's Fund".

(3) The treasurer or other custodian of the county funds shall pay eight dollars ($8) of each fee into the General Fund of Coffee County.

(c) Any and all monies on April 12, 1994, in the current Sheriff's Fund shall be transferred into the Sheriff's Fund created by this section.

(d) The Sheriff's Fund established in subsection (b) shall be drawn upon by the Sheriff of Coffee County or his or her appointed agent and shall be used exclusively for law enforcement purposes in the public interest and in the discharge of the sheriff's office as the sheriff sees fit.

(e) The establishment of the Sheriff's Fund by and the use of the funds pursuant to this section shall not diminish or take the place of any other source of income established for the sheriff or funds for the operation of the office of sheriff.






Part 4 - Work Release Fund.

Section 45-16-233 - Use of funds.

(a) The Sheriff of Coffee County may expend funds accruing to the Sheriff's Work Release Fund for the betterment of law enforcement in Coffee County that is in the interest of the public and in the discharge of the sheriff's office as the sheriff sees fit.

(b)(1) The sheriff shall establish and maintain a Sheriff's Work Release Fund in a bank located in Coffee County. All funds received under this section shall be deposited by the sheriff into the Sheriff's Work Release Fund.

(2) The sheriff shall keep an account of all funds in the Sheriff's Work Release Fund for audit by the Department of Examiners of Public Accounts. The Sheriff's Work Release Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) Any and all monies on June 9, 2011, in the current Work Release Fund shall be transferred into the Sheriff's Work Release Fund created by this section.









Article 24 - Taxation.

Part 1 - Board of Equalization.

Section 45-16-240 - Expense allowance.

In addition to all other compensation and allowances prescribed by general law, each member of the Board of Equalization of Coffee County shall be entitled to an expense allowance of two hundred fifty dollars ($250) per month for six months, payable monthly from October through March of each year.






Part 2 - Revenue Commissioner.

Division 1 - Redemption of Lands.

Section 45-16-241 - Procedure for redemption of lands.

(a) The provisions of this section shall apply to Coffee County.

(b) The procedure for redeeming lands for taxes in such county shall be the same as provided in Article 5, commencing with Section 40-10-120, of Chapter 10, Title 40, as amended, except that all such duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the revenue commissioner of the county, and the judge of probate shall be relieved of all such duties.






Division 2 - Compensation.

Section 45-16-241.20 - Salary.

(a) The annual salary of the Revenue Commissioner of Coffee County holding office effective October 1, 2016, shall be ninety-two thousand, five hundred dollars ($92,500).

(b) The annual salary provided in subsection (a) shall continue to be adjusted thereafter as authorized in Chapter 2A of Title 11.









Part 3 - Tax, Sales and Use.

Division 1 - Motor Vehicles.

Section 45-16-242 - Collection and distribution of taxes; powers and duties of revenue commissioner transferred.

(a) The provisions of this section shall apply to Coffee County.

(b) The procedures for the collection and distribution of sales and use taxes on automotive vehicles, truck trailers, and semi-trailers in Coffee County shall be the same as provided in Article 3, commencing with Section 40-23-100, of Chapter 23, Title 40, as amended, except that all such duties as are required of and are performed by the county revenue commissioner shall be transferred to and be performed by the judge of probate of the county, and the county revenue commissioner shall be relieved of all such duties.






Division 2 - Tobacco.

Section 45-16-242.20 - Imposition of tax.

(a) The Coffee County Commission is hereby authorized to impose upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Coffee County a county privilege, license, or excise tax in the following amounts:

(1) Five cents ($0.05) for each package of cigarettes, made of tobacco or any substitute therefor.

(2) Five cents ($0.05) for each package of cigars or cigarellos, such as Winchester, which are similar to, and which are packaged like, cigarettes.

(3) Two cents ($0.02) for each cigar, cheroot, or stogie of any description made of tobacco or any substitute therefor which are not similar to, nor packaged like, cigarettes as provided for in subdivision (2).

(4) Two cents ($0.02) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(5) Three cents ($0.03) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in subdivision (4).

(6) Three cents ($0.03) for each can, bottle, glass, tumbler package, or other container of snuff made of tobacco or any substitute therefor.

(b) The privilege, license, or excise tax shall be in addition to all other federal, state, or local taxes heretofore imposed by law.

(c) Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.



Section 45-16-242.21 - Tax to be added to sales price of tobacco products.

Upon adoption of a resolution by the Coffee County Commission, every person, firm, corporation, club, or association that sells or stores or receives for the purpose in Coffee County any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products.



Section 45-16-242.22 - Failure to add or levy tax.

It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Coffee County in the business for which the tax is hereby levied to fail or refuse to add to the price and collect from the purchaser the amount due on account on the tax herein provided or to refund or offer to refund all or part of the amount collected or absorb or advertise directly or indirectly the absorption of the tax or any portion thereof.



Section 45-16-242.23 - Disposition of funds.

(a) The proceeds from the tax hereby authorized, less the actual cost of collection not to exceed five per centum, shall be paid by the State Department of Revenue to the Coffee County Commission, on a monthly basis. Five percent of the revenue shall be paid into the county general fund. The remaining funds shall be placed by the Coffee County Commission into a special account to be used exclusively for county fire protection purposes. The county commission shall be authorized to enter into a service contract with the Coffee County firefighters association which represents more than one fire department to provide fire protection to a part or all of the county. The county commission shall be authorized to develop criteria which shall be met by the association with which it enters into contract. The compensation for the contract shall be paid from funds in the special account. The association may be composed of volunteer fire departments or both volunteer fire departments and municipally supported fire departments which are located in Coffee County. Compensation paid to the association pursuant to the service contract shall be distributed by the association to the volunteer fire departments and municipally supported fire departments in the manner the association's governing body deems appropriate. The association may establish standards and criteria which shall be met by all its member fire departments. Any member fire department which fails to meet the standards and criteria shall be denied its share of the funds. The association shall give noncomplying member fire departments proper notice of all deficiencies and a reasonable time period to correct deficiencies before any funds shall be denied.

(b) It is the intent of the Legislature that the contractual agreements shall be considered as a contract between the county and an independent contractor. It is the further intent of the Legislature that the volunteer fire departments and municipally supported fire departments shall not be considered as employees, servants, or agents of the county and the members of the county commission and the employees of the county shall not be liable in either their official capacity or in a private capacity for the actions of the fire departments.



Section 45-16-242.24 - Tobacco stamps.

The tax hereby authorized shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 through Section 40-25-28. The State Department of Revenue shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax.



Section 45-16-242.25 - Rules and regulations.

The State Department of Revenue is hereby authorized to promulgate and enforce rules and regulations to effectuate the purpose of this section. All such rules and regulations duly promulgated shall have force and effect of law.



Section 45-16-242.26 - Application of Department of Revenue laws, rules, and regulations.

All laws, and rules and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, as amended, requiring reports from dealers and prescribing penalties for violations, shall apply with equal force to the tax levied by this subpart as fully set out herein.



Section 45-16-242.27 - Construction and application.

(a) None of the provisions of this subpart shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(b) This subpart shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesaler dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.



Section 45-16-242.28 - Relation to other laws.

The provisions of this subpart shall be construed in pari materia with any and all other provisions of law, or parts of law, relating to taxes, tobacco products, or firefighting departments; provided, however, that all laws or parts of laws which are in direct conflict herewith are hereby repealed. Act 86-718 (Acts of 1986 1st Special Session, p. 137) of the 1986 1st Special Session is hereby repealed.












Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 16A - COFFEE COUNTY MUNICIPALITIES.

Article 1 - Brocton.



Article 2 - Elba.

Part 1 - Cable and Telecommunication System.

Section 45-16A-20 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) ALARM MONITORING SERVICE. A service that uses a device located at a residence, place of business, or other fixed premises for both of the following purposes:

a. To receive signals from other devices located at or about the premises regarding a possible threat at the premises to life, safety, or property, from burglary, fire, vandalism, bodily injury, or other emergency.

b. To transmit a signal regarding any threat by means of transmission facilities of a municipality, municipal instrumentality, local exchange carrier, or one of its affiliates to a remote monitoring center to alert a person at the center of the need to inform the customer or another person or police, fire, rescue, security, or public safety personnel of the threat, but does not include a service that uses a medical monitoring device attached to an individual for the automatic surveillance of an ongoing medical condition.

(2) CABLE SERVICE. A service that provides both of the following:

a. The one-way or bi-directional transmission to subscribers of video programming or other programming service.

b. Subscriber interaction, if any, which is required for the selection or use of the video programming or other programming service, and shall include, without limitation, digital services, utilization of fiber optics, broadband services, use of data packets, and use of wireless methods to provide cable service.

(3) CABLE SYSTEM. A facility, consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service which includes video programming and which is provided to multiple subscribers within a community, but the term does not include any of the following:

a. A facility that serves only to retransmit the television signals of one or more television broadcast stations.

b. A facility of a common carrier which is subject, in whole or in part, to the provisions of subchapter II of Chapter 5 of Title 47, U.S.C., as the provisions thereof read on August 1, 2000, except that the facility shall be considered a cable system to the extent the facility is used in the transmission of video programming directly to subscribers, unless the extent of the use is solely to provide interactive on-demand services.

c. An open video system that complies with the provisions of 47 U.S.C. § 573, as the provisions thereof read on August 1, 2000.

d. Any facilities of any electric utility used for operating its electric utility system.

(4) CUSTOMER PREMISES EQUIPMENT. Equipment employed on the premises of a person, other than a telecommunications service provider, to originate, route, or terminate telecommunications.

(5) INTERACTIVE COMPUTER SERVICE. Any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and the systems operated or services offered by libraries or educational institutions.

(6) INTERNET. The international computer network of both federal and non-federal interoperable packet switched data networks.

(7) MUNICIPAL INSTRUMENTALITY or INSTRUMENTALITY OF A MUNICIPALITY. Any one or more public corporations incorporated pursuant to the provisions of any of the following:

a. Article 9, commencing with Section 11-50-310, of Chapter 50, Title 11, as amended.

b. Article 15, commencing with Section 11-50-490, of Chapter 50, Title 11, as amended.

c. Chapter 7, Title 39, as amended.

d. A local act providing that the governing body of the public corporation is to be appointed by the governing body of a municipality and that the public corporation is authorized to furnish electric service to consumers for ultimate consumption.

e. Chapter 50A, Title 11, as amended.

(8) MUNICIPALITY. The incorporated City of Elba.

(9) TELECOMMUNICATIONS. The transmission, between or among points specified by the user, of information of the user's choosing, without change in the form or content of the information as sent and received.

(10) TELECOMMUNICATIONS CARRIER. Any provider of telecommunications services, except that the term does not include aggregators of telecommunications services as defined in the provisions of 47 U.S.C. § 226 as the provisions thereof read on August 1, 2000.

(11) TELECOMMUNICATIONS EQUIPMENT. Equipment, other than customer premises equipment, used by a provider of telecommunications to provide telecommunications services, and includes software integral to the equipment, including upgrades.

(12) TELECOMMUNICATIONS SERVICE. The offering of telecommunications, including servicing and repairing related equipment, for a fee directly to the public, or to the classes of users as to be effectively available directly to the public regardless of the facilities used, including, but not limited to, voice, data, imaging, and video transmissions and local telephone exchange service.

(13) TELEPHONE EXCHANGE SERVICE. Either of the following:

a. Service within a telephone exchange, or within a connected system of telephone exchanges within the same exchange area operated to furnish to subscribers intercommunicating service of the character ordinarily furnished by a single exchange, and which is covered by the exchange service charge.

b. Comparable service provided through a system of switches, transmission equipment, or other facilities, or combination thereof, by which a subscriber can originate and terminate a telecommunications service.



Section 45-16A-20.01 - Authority to operate cable, telecommunications, etc., systems.

In addition to all other power, rights, and authority heretofore granted by law, the City of Elba in Coffee County and municipal instrumentalities of the City of Elba may acquire, establish, purchase, construct, maintain, enlarge, extend, lease, improve, and operate cable systems, telecommunications equipment and telecommunications systems, and furnish cable service, interactive computer service, and Internet access and other Internet services and telecommunications service, or any combination thereof, to the inhabitants of the municipality and surrounding territory. Notwithstanding any other provision of this article, the City of Elba in Coffee County and municipal instrumentalities of the City of Elba may furnish to the inhabitants of the City of Elba and surrounding territory: Internet access and other Internet services; meter reading services; appliance, equipment, or facilities monitoring; alarm monitoring service and other security monitoring; surveillance or monitoring services; and billing and financial services. The governing body of the City of Elba by ordinance to be entered on its minutes, and any municipal instrumentality of the City of Elba by appropriate action of its governing body to be entered on its minutes, also may lease to others any of its cable system and telecommunications equipment not needed for public or municipal purposes and may couple the lease with the provision of cable service, interactive computer service, and Internet access and other Internet services and telecommunications service, or any combination thereof. A lease made by the mayor in accordance with the ordinance or by the duly authorized officer, officers, or agents of the municipal instrumentality of the City of Elba shall be binding for the term specified in the lease, not to exceed a period of 25 years. The City of Elba or municipal instrumentality of the City of Elba which acquires a cable system, telecommunications equipment, or telecommunications systems for purposes of furnishing cable service, interactive computer service, and Internet access and other Internet services and telecommunications service, or any combination thereof, to others shall provide, to any requesting telecommunications carrier or electric cooperative exercising any power enumerated in Article 2, commencing with Section 37-6-40, of Chapter 6, Title 37, as amended, or an affiliate of an electric cooperative for the provision of a telecommunications service, nondiscriminatory access to any of the municipality's or municipal instrumentality's telecommunications equipment not needed for public or municipal purposes or used by the municipality or municipal instrumentality in the provision of telecommunications service to others on an unbundled basis at any technically feasible point on rates, terms, and conditions that are just, reasonable, and nondiscriminatory. The City of Elba or municipal instrumentality of the City of Elba shall make available nondiscriminatory access to any of its telecommunications equipment not needed for public or municipal purposes or used by the municipality or municipal instrumentality in the provision of telecommunications service to others on an unbundled basis to requesting telecommunications carriers and electric cooperatives exercising any power enumerated in Article 2, commencing with Section 37-6-40, of Chapter 6, Title 37, as amended, or an affiliate of an electric cooperative upon terms and conditions that are just, reasonable, and nondiscriminatory, provided the electric cooperative or affiliate of an electric cooperative makes available any of its telecommunications equipment needed for its purpose to a municipality or a municipal instrumentality upon terms and conditions that are just, reasonable, and nondiscriminatory. Nothing contained in this article shall affect the authority of the state or local governmental agencies to manage the public rights-of-way or to require fair and reasonable compensation from telecommunications providers, on a competitively neutral and nondiscriminatory basis, for use of public rights-of-way.



Section 45-16A-20.02 - Funding.

(a) In order to provide funds for payment of the costs of the acquisition, establishment, purchase, construction, maintenance, enlargement, extension, lease, or improvement of cable systems, telecommunications equipment, and telecommunications systems, the City of Elba and municipal instrumentalities of the City of Elba, within the limitations applicable under the Constitution of Alabama of 1901, may become indebted in an amount not to exceed the costs and the costs incurred in issuing the indebtedness, and in evidence thereof issue the municipality's or municipal instrumentality's warrants, bonds, or other evidences of indebtedness, as the case may be, in the manner, tenor, and form as may be otherwise provided by law, for the issuance of the municipality's or municipal instrumentality's warrants, bonds, or other evidences of indebtedness generally. The warrants, bonds, or other evidences of indebtedness issued pursuant to this section shall be payable solely from the revenues derived or to be derived from the operation of the systems or equipment and shall not have a maturity longer than 30 years from the date thereof.

(b) In order to further secure the prompt and faithful payment of the principal of and interest on all of the warrants, bonds, or other evidences of indebtedness, the City of Elba or municipal instrumentality of the City of Elba may execute a mortgage or deed of trust upon any or all of its cable system or telecommunications equipment and all property used in connection therewith, including the franchise or any part thereof.

(c) Any mortgage or deed of trust given by the City of Elba or municipal instrumentality of the City of Elba pertaining to its cable system, telecommunications equipment, or telecommunications system, may contain terms, conditions, covenants, and warranties for the protection of the City of Elba or municipal instrumentality of the City of Elba and holders of the warrants, bonds, or other evidences of indebtedness issued by the City of Elba or municipal instrumentality of the City of Elba as may be determined and agreed upon by the governing body of the municipality or municipal instrumentality of the City of Elba and the persons, firms, or corporations acquiring the warrants, bonds, or other evidences of indebtedness.

(d) The mortgage or deed of trust may provide that in the event of the foreclosure of the mortgage or deed of trust, the purchaser at foreclosure sale may acquire the right, privilege, and franchise of operating the cable system, telecommunications equipment, or telecommunications system that may be so sold or conveyed, and the purchaser or purchaser's vendee may have the right, authority, and privilege to carry on and operate the cable system, telecommunications equipment, and telecommunications system, in the same manner, on the same terms, and to the same extent as the City of Elba or municipal instrumentality of the City of Elba is authorized to operate same until the City of Elba or municipal instrumentality of the City of Elba may redeem the cable system, telecommunications equipment, and telecommunications system, from a mortgage sale.

(e) The mortgage or deed of trust may provide that rates and charges shall be established and maintained sufficient to meet the costs of operation and maintenance and that the City of Elba or municipal instrumentality of the City of Elba may pledge all of the receipts, earnings, and revenues from the operation of the cable system, telecommunications equipment, or telecommunications system for the payment of the warrants, bonds, or other evidences of indebtedness secured thereby.



Section 45-16A-20.03 - Exercise of eminent domain.

In addition to all other powers, rights, privileges, and authority heretofore granted by law, in the exercise of the authority and power granted hereunder the City of Elba and municipal instrumentalities of the City of Elba may exercise all powers of eminent domain now or hereafter conferred on municipalities in this state; provided, however, that no municipality or municipal instrumentality shall acquire any cable system, telecommunications equipment, or telecommunications system or any part of any such system or equipment, including but not limited to poles, wires, conduits, transmitters, receivers, towers, appliances, or rights-of-way, through the exercise of the power of eminent domain.



Section 45-16A-20.04 - Debt limitations.

No action taken pursuant to this article shall create or authorize the incurrence of a debt by the City of Elba within the meaning of any state constitutional provisions or statutory limitation on debts.



Section 45-16A-20.05 - Construction and application.

This article shall be regarded as supplementary and additional to and cumulative of powers conferred by other laws and shall not be regarded as being in derogation of any powers now existing, including without limitation, powers previously conferred upon the City of Elba or municipal instrumentalities of the City of Elba by local acts or other means.






Part 2 - Alcoholic Beverages.

Section 45-16A-21 - Regulation of sale and distribution of draft beer.

(a) This section shall apply to the regulation of the sale and distribution of alcoholic beverages in the City of Elba in Coffee County.

(b) The city council, by resolution or ordinance, may authorize the sale and distribution of draft beer by retail licensees of the Alcoholic Beverage Control Board. Notwithstanding the foregoing, keg beer may not be sold for off-premises consumption.









Article 3 - Enterprise.

Section 45-16A-30.01 - Increase to ad valorem tax.

(a) The following words and phrases shall have the following meanings:

(1) AMENDMENT NO. 56. That amendment to the Constitution of Alabama of 1901, as amended, that was proposed by Act No. 383, H. 458, 1945 Session and now appears as Section 216.04 of the Official Recompilation of the Constitution of Alabama of 1901, as amended.

(2) AMENDMENT NO. 373. That amendment to the Constitution of Alabama of 1901, as amended, that was proposed by Act No. 6, H. 170, 1978 Second Special Session and which now appears as Section 217 of the Official Recompilation of the Constitution of Alabama of 1901, as amended.

(3) CITY. Enterprise, Alabama.

(4) COUNCIL. The Enterprise City Council.

(b) In compliance with the provisions of subsection (f) of Amendment No. 373, there is hereby approved the proposal of the City Council of the City of Enterprise in Coffee County to increase the rate of the ad valorem tax to be levied and collected annually in the city for general fund purposes for the ad valorem tax year beginning October 1, 2009, and due and payable October 1, 2010, at the rate of 7 mills (seventy cents ($.70) for each one hundred dollars ($100) worth of taxable property within the city) to 10 1/2 mills (one dollar and five cents ($1.05) on each one hundred dollars ($100) worth of taxable property within the city) in order to have funds available which may be used for general city purposes, including, but without limitation, construction of school facilities, after the expiration of the 3 1/2 mill ad valorem tax presently levied and collected pursuant to Amendment No. 56, which was approved by the council in Ordinance 2-19-85-A on February 19, 1985.

(c) The increase in the rate at which the ad valorem tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the city who vote on the proposed increase at a special election called and held for that purpose pursuant to the provisions of subsection (f) of Amendment No. 373.



Section 45-16A-30.02 - Sale of draft or keg beer or malt beverages.

The sale of draft or keg beer or malt beverages by retail licensees of the Alcoholic Beverage Control Board is authorized in the City of Enterprise. All resolutions and ordinances relating to the sale, consumption, and possession of bottled or canned beer in the town shall apply to draft or keg beer or malt beverages. The City of Enterprise City Council may adopt an ordinance regulating the sale of draft or keg beer or malt beverages pursuant to this section.






Article 4 - Kinston.



Article 5 - New Brocton.

Section 45-16A-50 - Sale of draft or keg beer or malt beverages.

(a) This section shall only apply to the Town of New Brockton in Coffee County.

(b) The sale of draft or keg beer or malt beverages by retail licensees of the Alcoholic Beverage Control Board is authorized in the Town of New Brockton. All resolutions and ordinances relating to the sale, consumption, and possession of bottled or canned beer in the town shall apply to draft or keg beer or malt beverages. The New Brockton Town Council may adopt an ordinance regulating the sale of draft or keg beer or malt beverages pursuant to this section.






Article 6 - Wellborn.






Chapter 17 - COLBERT COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-17-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Colbert County local laws enacted after 1978 and all Colbert County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Part 1 - Regulation.

Division 1 - Conduct Prohibted in Licensed Establishments.

Section 45-17-20 - Rules and regulations; violations.

(a) The Legislature finds that the authority of the Legislature to enact local laws regulating the liquor traffic is preserved in Section 104 of the Constitution of Alabama of 1901, and pursuant to this authority the Legislature enacts this local law.

(b) Each local governmental entity in Colbert County, whether it be a municipal governing body or the county commission, may promulgate and implement rules and regulations for controlling the liquor traffic within the jurisdiction of the local governmental entity by allowing or prohibiting nudity, topless dancing, or any other type of similar live entertainment on the premises of a business which serves or sells alcoholic beverages or allows the public to consume alcoholic beverages on the premises. The rules and regulations shall be adopted by a majority vote of the governing body of the local governmental entity and the action shall be spread upon the minutes of a regular meeting of the governing body. The municipal governing body or the county commission shall not license any establishment under this section that is located within one mile of a church, school, school bus stop, or established playground. The unincorporated areas of the county shall be subject only to the rules and regulations adopted by the county commission.

(c) When a local governmental entity deems that a rule or regulation adopted under this section has been violated, it may suspend or revoke the business license of the violator until the violator is deemed by the governmental entity to be in compliance with the rule or regulation. An alleged violation of a rule or regulation shall be afforded due process at a hearing before the governing body of the appropriate local governmental entity before a license is suspended or revoked. The appropriate governing body shall prescribe procedural rules for the hearing. Any appeal of a suspension or revocation of a license under this section shall lie directly to the circuit court of the county.

(d) If a business continues or attempts to continue to operate after a license of the business has been suspended or revoked under this section or in violation of any rule or regulation of a local governmental entity, the proprietor of the business shall be guilty of a Class C misdemeanor and upon conviction thereof, shall be punished as prescribed by law.

(e) When a local governmental entity deems that a rule or regulation adopted by the governing body of the entity has been violated, it may commence a civil action in the name of the local governmental entity in the Circuit Court of Colbert County to enjoin the activity which may be in violation of the rule or regulation. In any civil action brought pursuant to this subsection, the circuit court of the county may assess all costs of enjoining the action, including attorney fees, court costs, and all other expenses of litigation against the proprietor of a business found to be in violation of the rule or regulation.






Division 2 - Wholesalers.

Section 45-17-20.20 - Operation of business by licensee at location originally designated as wet.

(a) This section relates to Colbert County.

(b) In Colbert County, any wholesaler licensee for beer or table wine may locate, maintain, and operate the licensee's place of business, including office and warehouse, anywhere, whether wet or dry, within Colbert County, if the place of business when originally located was in an area that at the time was wet; provided, however, no wholesaler licensee may sell or distribute beer or table wine within any dry area located in the county.






Division 3 - Sunday Sales.

Section 45-17-20.40 - Authorization; referendum.

(a) This section only applies to Colbert County.

(b) The sale of alcoholic beverages during certain hours after 12:00 p.m. on Sundays is authorized within the county. The county commission may, by resolution, and the governing body of any municipality located within the county may, by ordinance, regulate and permit the sale of alcoholic beverages after 12:00 p.m. on Sunday by properly licensed retail licensees of the Alcoholic Beverage Control Board.

(c) The county commission shall hold a referendum to determine if alcoholic beverages may be sold on Sunday. If a majority of the voters voting thereon vote in favor of the question, then the sale of alcoholic beverages after 12:00 p.m. on Sunday shall be authorized.

(d) The referendum shall be held at the next regular election or at a special election called for that purpose by the county commission. Costs of the referendum shall be paid by the county. A second or subsequent referendum shall not be held within 12 months following a referendum which fails to be approved by the voters of the county.






Division 4 - Sale of Draft or Keg Beer or Malt Beverages.

Section 45-17-20.60 - Approval by county commission or city council.

(a) This subpart only applies in Colbert County.

(b) The sale of draft or keg beer or malt beverages for on-premises consumption by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within Colbert County so long as approved by a majority vote of the county commission, or if applicable, the city council of the muncipality where the licensee is located. The sale of draft or keg beer or malt beverages for off-premises consumption in kegs by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within the county only if such beverages are sold in kegs and so long as approved by a majority vote of the county commission, or if applicable, the city council of the municipality where the licensee is located.

(c) All resolutions and ordinances relating to the sale, consumption, and possession of bottled or canned beer shall apply to draft or keg beer or malt beverages.









Part 2 - Taxation.

Section 45-17-21 - Beer tax distribution.

(a) Any law to the contrary notwithstanding, in Colbert County, the proceeds of the beer tax collected pursuant to Article 5B, commencing with Section 28-3-190, of Chapter 3 of Title 28, shall be distributed as follows: One cent ($.01) per 12 fluid ounces or fractional part thereof on all beer sold within the county shall be paid to the probate judge and the proceeds shall be distributed by the probate judge as follows:

(1) Two-fifths to the hospital fund of the county;

(2) One-tenth to the county board of education for the benefit of the schools outside of the Cities of Sheffield, Tuscumbia, and Muscle Shoals;

(3) One-tenth to the Sheffield Board of Education for the benefit of the schools of Sheffield;

(4) One-tenth to the Tuscumbia Board of Education for the benefit of the schools of the City of Tuscumbia;

(5) One-tenth to the Muscle Shoals Board of Education for the benefit of the schools of Muscle Shoals;

(6) And, one-fifth to the general fund of the county. For such services, the probate judge shall be entitled to commissions of two and one-half percent of all taxes collected. Effective January 1, 1985, in lieu of the probate judge, the county commission shall distribute taxes collected without any commission.

(b) The remainder of the tax shall be paid to the municipalities where sold.









Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.

Section 45-17-50 - Office abolished.

In Colbert County the office of constable shall be abolished, pursuant to Section 36-23-1.






Article 6 - Coroner.

Section 45-17-60 - Expense allowance.

The Coroner of Colbert County shall be entitled to receive an additional expense allowance in the amount of ten thousand dollars ($10,000) per year to be paid in equal monthly installments out of the county general fund. This expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.






Article 7 - County Commission.

Part 1 - Membership.

Section 45-17-70 - Membership.

(a) The Colbert County Commission shall be composed of six members, elected from single-member districts one through six, inclusive, by the qualified voters residing within each district. The six districts shall be apportioned as provided by law. Each commissioner shall reside in the district he or she represents at the time of qualifying for office and during his or her tenure. The chair of the commission shall rotate among the six members of the commission with each commissioner serving as chair for one-sixth of his or her four-year term of office.

(b) The composition and election of the county commission as it existed on January 1, 2003, is ratified and confirmed. This section shall continue to apply to commissioners elected for a term of office for county commissioners in Colbert County on or after that date.






Part 2 - Compensation.

Section 45-17-71 - Salaries; expense allowances.

(a) Effective beginning the term of office of commissioners beginning in November, 2016, and thereafter, the Colbert County Commission may decrease total amount of compensation paid to the member of the commission serving as commission chair by the amount that would make the compensation received by each member serving as commission chair equal to the salaries received by members not serving as commission chair.

(b) At that time and thereafter, the Colbert County Commission may provide an expense allowance to each member of the commission equal to one-sixth of the yearly amount allotted on September 30, 2015, as additional compensation to the member serving as commission chair.

(c) If implementation of the foregoing increases the compensation of an incumbent office holder, the increase shall be paid as an expense allowance until the beginning of the next term of office whereupon the amount of the expense allowance shall be included in the base salary for the office holder and the expense allowance shall be voided. Deductions from the increase shall be made for supernumerary programs as provided by law as if the increase were salary.

(d) Beginning with the fiscal year commencing October 1, 2016, the members of the county commission covered by this section shall be entitled to the same uniform increases in compensation, including cost-of-living increases, longevity increases, merit raises, and bonuses that are granted to county employees by the county commission at the time of the approval of the county budget. The increases shall be in the same amount or percentage, as the case may be, as that amount or percentage increase provided to the county's employees. If the implementation of any cost-of-living adjustment increases the salary of an incumbent office holder, the increase shall be paid as provided in subsection (c).









Article 8 - Courts.

Part 1 - Court Costs.

Section 45-17-80 - Public law library; librarian and advisory committee; personnel; law library fund; fee.

(a) The governing body of Colbert County, Alabama, by whatever name called, is hereby authorized to establish and maintain a public law library in the county, and to accomplish that purpose, may from time to time, expend such public funds of the county, as are not required by law to be expended for any other purpose or purposes, to provide suitable housing quarters, furniture, fixtures, and equipment therefor, to keep the same in a good state of maintenance and repair, and, from time to time, to enlarge, expand, and improve such library, facilities, and equipment and, from time to time, to provide such books, reports, and periodicals for the library as are not provided therefor out of the special fund created by this section or otherwise, and to pay the salaries of an assistant librarian and such other personnel as may be necessary and proper to operate the same, to the extent that such salaries are not paid out of the proceeds of such special fund; which expenditures shall, from time to time, be made on warrants drawn in the usual manner, upon the county depository payable out of appropriate fund or funds.

(b)(1) In order to provide a special fund for the maintenance of the library, there shall be taxed as cost:

a. The sum of one dollar ($1) in each misdemeanor case or case involving the violation of a municipal ordinance other than an ordinance relating to parking vehicles filed in a municipal court;

b. The sum of two dollars ($2) in each criminal case, quasi-criminal case, or civil case filed in the district court;

c. The sum of four dollars ($4) in each criminal case or quasi-criminal case involving a misdemeanor filed in, arising in, or brought by appeal, certiorari, or otherwise to the Circuit Court of Colbert County;

d. The sum of four dollars ($4) in each criminal or quasi-criminal case involving a felony and in each civil action, proceeding on a forfeited bail bond, or proceeding on a forfeited bond given in connection with an appeal from a judgment of conviction in any inferior court to the Circuit Court of Colbert County, hereafter filed in, arising in, or brought by appeal, certiorari, or otherwise to the Circuit Court of Colbert County.

(2) Such costs shall be collected as other costs in such courts are collected and shall be paid by the magistrate, clerk of court, or registers thereof, as the case may be, to the Colbert County Law Library Fund of Colbert County, Alabama.

(c) The management and control of the public law library shall be vested in a librarian, and an advisory committee. Such librarian shall be the presiding Judge of the Thirty-first Judicial Circuit. Such advisory committee shall consist of two members of the Colbert County Bar. The members of such advisory committee shall be elected by the county governing body of Colbert County, Alabama, for such term as may be fixed by such governing body. In all matters involving the expenditure of moneys the concurring consent of one member of such advisory committee shall be necessary.

(d) The sums herein provided to be paid into the county depository of Colbert County, Alabama, shall be kept in a separate fund designated as "Colbert County Public Law Library Fund" and shall be expended by the librarian, by and with the consent of the advisory committee, for maintaining the law library. The librarian shall draw warrants on the county depository for expenditures, indicating on the warrants the fund against which the warrants are drawn. Every warrant drawn by such librarian shall be countersigned by at least one member of the advisory committee. The fund shall be used primarily to lease or purchase, from time to time, under conditional sales contracts in anticipation of future revenue under this section or otherwise as the librarian may deem expedient, such books and periodicals, and to pay the salaries of such personnel, as may in the opinion of the librarian be advisable, but to the extent not so used funds may otherwise be expended for the maintenance of the library. All books or other property purchased with the funds produced by this section shall be the property of Colbert County, Alabama, provided, however, that the librarian may from time to time, sell at public or private sale or exchange any such books, reports, periodicals, and personal property, and apply the proceeds from the sale thereof, or the value thereof, upon the purchase of other books, reports, periodicals, and personal property for use in the library, and the librarian may accept any gift or loan of any books, reports, periodicals, and property for public use in the library upon such terms and conditions as may be stipulated by the donor or lender thereof and as may be agreeable to the librarian. The librarian may appoint such assistant librarian and other personnel as may in his or her opinion be necessary or proper to operate the library, and, to the extent that in the opinion of the librarian the circumstances permit, may require the clerks of the court, and/or the register of the courts, and/or the official reporters of the circuit court and law and equity court to operate the same or to assist therein, either with or without additional compensation therefor from the fund as the librarian shall direct.

(e) The items of cost above referred to shall be designated in the respective courts as "public law library fee" and shall be taxed as other costs are taxed in the courts. On or before the 10th day of each month, the clerk or other collecting officer of the respective courts shall pay to the county depository the amounts collected for the public law library fees previous to the first day of the month.

(f) One-half of all fines and forfeitures hereafter paid between October 1, 1969, and September 30, 1971, by persons convicted in courts of competent jurisdiction within Colbert County of violations of the rules of the road, or the laws of this state relating to or regulating traffic or the operation of motor vehicles upon the highways of this state, shall be paid into the "Colbert County Public Law Library Fund" of Colbert County, and the remainder shall be remitted by the proper authority to the State Treasurer, who shall credit the same to the proper fund in the State Treasury.



Section 45-17-80.01 - Additional court costs - Colbert County Drug Task Force.

In addition to any court costs or fees now or hereafter authorized in Colbert County, an additional court cost of five dollars ($5) shall be charged and collected in each case by the clerks of the municipal courts in the county, as well as the clerk of the circuit and district courts for the county, except for small claims cases. When collected by the clerk of the court, the additional amounts shall be remitted monthly to the Colbert County Commission to be deposited into the general operating fund of the Colbert County Drug Task Force to be used solely for the funding of the Colbert County Drug Task Force.



Section 45-17-80.02 - Additional court costs - Domestic violence cases.

In addition to all other costs and charges in circuit, district, and municipal court cases in Colbert County, there shall be levied and assessed a court cost of twenty-five dollars ($25) in all cases in which court costs are assessed which are determined by the judge to be domestic violence cases. The clerk of each court shall collect the court costs and shall remit the proceeds monthly to the Alabama Coalition Against Domestic Violence after the deduction of one dollar ($1) of the twenty-five dollar ($25) fee in each case. The Alabama Coalition Against Domestic Violence shall distribute the proceeds to domestic violence programs operating in Colbert County that are in compliance with the standards for operation of the Alabama Coalition Against Domestic Violence.



Section 45-17-80.03 - Solicitor's fee.

Repealed by Act 2011-320, p. 594, §1, effective September 1, 2011.






Part 2 - District Attorney.

Division 1

Section 45-17-81 - Solicitor's Fund.

(a) All fees hereafter taxed as solicitor's fees and collected as a part of the costs in the circuit court of any county in the Thirty-first Judicial Circuit shall be paid into the county treasury where the fee is imposed and collected, to the credit of a solicitor's fund, to be used and expended by the circuit solicitor as provided in subsection (b).

(b) The Circuit Solicitor for the 31st Judicial Circuit is hereby authorized and empowered to make requisition on the Solicitor's Fund for the payment of any and all expenses incurred by him or her for law enforcement and in the proper discharge and conduct of the duties of his or her office, as he or she may see fit. The county treasurer or custodian of county funds shall pay out such funds upon requisition of the solicitor.






Division 2 - Pretrial Diversion Program.

Section 45-17-81.10 - Established; discretionary powers; supervision and control.

(a) The District Attorney of the Thirty-first Judicial Circuit of Alabama may establish a pretrial diversion program.

(b) All discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the District Attorney of the Thirty-first Judicial Circuit shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this subpart. The district attorney may employ necessary persons to accomplish this subpart and these persons shall serve at the pleasure of the district attorney as stated in subsection (a) of Section 12-17-220.



Section 45-17-81.11 - Definitions.

For purposes of this subpart, the following terms shall have the following meanings:

(1) DISTRICT ATTORNEY. The elected District Attorney of the Thirty-first Judicial Circuit or any of his or her staff.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. Any person who is employed by an agency or department whose purpose is to protect people. This may include, but is not limited to, police personnel, sheriff personnel, Department of Human Resources personnel, Department of Public Safety personnel, parole and probation personnel, community corrections office personnel, and court referral office personnel, whether that agency or department is in the State of Alabama or located elsewhere.

(3) OFFENDER. Any person charged with a crime as defined by this code, which was allegedly committed in the jurisdiction of the Thirty-first Judicial Circuit.

(4) SERIOUS PHYSICAL INJURY. As defined in subdivision (14) of Section 13A-1-2.



Section 45-17-81.12 - Applicants for admittance.

(a) A person charged with a criminal offense specified in subsection (b) whose jurisdiction is in the circuit or district court of the Thirty-first Judicial Circuit may apply to the District Attorney of the Thirty-first Judicial Circuit for admittance to the pretrial diversion program.

(b) A person charged with any of the following offenses may apply for the program:

(1) Any traffic offense.

(2) A property offense.

(3) An offense wherein the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor other than one specifically excluded in this section.

(c) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Any offense involving the abuse of a child or an elderly person.

(2) Any sex offense.

(3) Any Class A felony, except in the case of drug-related offenses when the defendant has rendered substantial assistance to law enforcement, the defendant may be accepted into the program at the discretion of the district attorney.

(4) Any offense involving serious injury to a person.

(5) Any offense involving death.

(d) A person deemed by the district attorney to be a threat to the safety or well-being of the community shall not be eligible for the pretrial diversion program.

(e) The opinion of law enforcement officers involved in the offense may be sought and used in the decision of whether to approve the applicant for the pretrial diversion program.



Section 45-17-81.13 - Standards for admission.

(a) Admittance to the pretrial diversion program shall be appropriate in any of the following instances:

(1) The offender is 18 years of age or older, or 16 years of age or older if the offense is a traffic citation, at the time the alleged offense was committed.

(2) There is a probability justice will be served if the offender is placed in the diversion program.

(3) It is determined the needs of the state and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and well-being of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-17-81.14 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part of the district attorney's evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological test taken, and any other information concerning the offender which the district attorney believes has a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this subpart.



Section 45-17-81.15 - Program requirements.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling, while in the program, of periods of limitations established by statutes or rules of court.

(3) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(4) If there is a victim of the crime, agree, in writing, to a restitution agreement within a specified period of time and in an amount to be determined by the district attorney taking into account circumstances of the offender and victim.

(b) Pretrial diversion program records or records related to pretrial diversion program admission shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and defendants shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be submitted to the court for an in camera review.

(c) The records of the offender maintained as a part of the pretrial diversion program shall be destroyed in a timely manner after the program has been successfully completed by the offender. However, the district attorney may keep the contract signed by the offender in order to maintain an accurate record of pretrial diversion program participation.



Section 45-17-81.16 - Time for application.

(a) An offender shall make application to the pretrial diversion program no later than 21 days after his or her first appearance or arraignment, whichever occurs first. In the case of traffic citations, application shall be made within 21 days of the issuance of the citation.

(b) At the discretion of the district attorney, the time provision of this section may be waived.



Section 45-17-81.17 - Costs and fees.

(a) An applicant shall pay a nonrefundable application fee of one hundred fifty dollars ($150). The amount of the assessment for participation in the program shall be in addition to any court costs and assessments for victims or drug, alcohol, or anger management treatment required by law, and are in addition to costs of supervision, treatment, and restitution for which the person may be responsible. Pretrial diversion program fees as established by this subpart may be waived or reduced for just cause at the discretion of the district attorney. A schedule of payments for any of these fees may be established by the district attorney.

(b) The following nonrefundable fees shall be applied to applicants accepted into the pretrial diversion program:

(1) Felony offenses: Up to seven hundred fifty dollars ($750), plus a supervision fee of up to fifty dollars ($50) per month.

If the offense is a drug-related offense, then the following nonrefundable fees shall apply:

1. The applicant shall pay an application fee of two hundred fifty dollars ($250).

2. The accepted applicant shall pay a participation fee of one thousand five hundred dollars ($1,500).

(2) Misdemeanor offenses (excluding traffic): Up to five hundred dollars ($500), plus a supervision fee of up to fifty dollars ($50) per month.

(3) Traffic offenses: Up to three hundred dollars ($300).

If the traffic offense involves alcohol, then the following nonrefundable fees shall apply:

1. The applicant shall pay an application fee of two hundred fifty dollars ($250).

2. The accepted applicant shall pay a participation fee of one thousand dollars ($1,000).

3. The accepted applicant shall pay a supervision fee of fifty dollars ($50) per month for a minimum of six months.

(c) Twenty-five dollars ($25) of the fee for each applicant accepted into the pretrial diversion program shall be allocated to the Colbert County General Fund.

(d) The district attorney may use fees collected by the pretrial diversion program to help support local and state law enforcement, or any agency or department of city or county government which assists local law enforcement. This support shall be provided to help employ more officers or staff, buy needed equipment or supplies, provide training opportunities, or any other law enforcement purposes.

(e) Fees required by this subpart shall be collected by the district attorney's office and shall be deposited by the district attorney into the pretrial diversion fund as described in Section 45-17-81.20. Those fees due to the Colbert County General Fund shall be disbursed on a monthly basis.



Section 45-17-81.18 - Substance abuse treatment program; drug testing.

The district attorney and the offender may enter into an agreement as a part of the pretrial diversion program of an offender that the offender be admitted to a drug or alcohol program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse. The district attorney may require the offender to submit to periodic or random drug testing as a part of the pretrial diversion program of the offender and other terms and conditions related to substance abuse as the district attorney may direct. The offender shall pay the costs of all services unless otherwise approved by the district attorney.



Section 45-17-81.19 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner or what charges the defendant will plead guilty to and the sentence the offender will receive. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and receive a specific sentence, this agreement concerning the offense and sentence shall be approved by an appropriate circuit or district judge of the Thirty-first Judicial Circuit prior to admission of the offender into the pretrial diversion program.

(b) As a condition of being admitted into the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Participate in an education setting to include, but not be limited to, K-12, college, job training school, trade school, GED classes, or adult basic education courses.

(2) If appropriate, attempt to learn to read and write.

(3) Financially support his or her children or pay child support.

(4) Refrain from the use of alcohol or drugs or frequenting places where alcohol or drugs are sold or used.

(5) Refrain from contact with certain persons or premises.

(6) Maintain or seek employment.

(7) Attend individual, group, or family counseling.

(8) Pay approved restitution to a victim, if any is due.

(9) Pay court costs and fines.

(10) Pay supervision fees and application fees pursuant to this subpart.

(11) Observe curfews or home detention or travel constraints as set out in the offender's agreement.

(12) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender and applied to the above.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in the written agreement of the offender, it being the purpose of this subpart to allow the district attorney broad discretion in designing a program specifically for each offender and the circumstances of each offender.



Section 45-17-81.20 - Pretrial Diversion Program Fund.

The district attorney shall establish a Pretrial Diversion Program Fund. The district attorney shall use the funds in the Pretrial Diversion Program Fund to pay costs associated with the administration of the pretrial diversion program or for other law enforcement purposes. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, professional or business attire, telephones, postage, office supplies and equipment, training and travel services, service contracts, and professional services. The district attorney may pay for services or programs for an offender while the offender is in the pretrial diversion program if special circumstances and justice dictate.



Section 45-17-81.21 - Violations; waiver.

(a) If the offender violates the conditions of the pretrial diversion program agreed to in writing by the offender and the district attorney, the district attorney may terminate the participation of the offender. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program, including the reason for the termination.

(b) The district attorney may waive a violation for good cause shown as to why the offender should stay in the pretrial diversion program.



Section 45-17-81.22 - Liability of district attorney.

The district attorney shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program.



Section 45-17-81.23 - Funding.

The pretrial diversion program may apply for grants applicable to the aims of the program, may accept gifts from individuals or corporations, and may receive funding or appropriations from city, county, or state agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-17-81.24 - Advisory board.

The district attorney may form an advisory board to assist in the determination of appropriate pretrial diversion candidates. The district attorney shall retain the final decision as to the admittance of individuals or administration of the program regardless of the board's views. It shall be the district attorney's decision as to who will comprise the board and when or if it should meet.









Part 3 - Probate Court.

Division 1 - License Division.

Section 45-17-82 - Creation of division; powers and duties.

(a) There is hereby created within the probate judge's office of Colbert County a license division which shall issue all licenses issued through the probate judge's office, except marriage licenses. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationery forms and supplies as are furnished pursuant to law by the State Department of Finance or the state Comptroller. The county commission shall also provide such clerks, and other assistants for the probate judge as shall be necessary from time to time for the proper and efficient performance of the duties of the office. The probate judge shall have authority to employ such clerks, and other assistants, and to fix their compensation; however, the number and compensation of such clerks and other assistants shall be subject to the approval of the county commission. The compensation of the clerks and assistants shall be paid monthly out of the general fund of the county in the same manner as other county employees are paid.

(b) The probate judge shall perform all duties relating to the assessment and collection of taxes on motor vehicles in the county, which have heretofore been performed by the tax assessor and tax collector. The Tax Assessor and the Tax Collector of Colbert County are hereby relieved of all duties and responsibilities relative to the assessment and collection of taxes on such motor vehicles. The probate judge shall receive the commissions and fees now allowed the assessor and collector for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting of such tax shall be made at the same time as other reports and remittances are now made by the probate judge.

(c) The probate judge shall keep at all times an accurate record of all licenses received by him or her from the state Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. The probate judge shall report to the state Comptroller at the same time and in the same manner that the judges of probate are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that judges of probate are required to account for by law.

(d) Except as hereinafter provided, the probate judge shall be entitled to charge and collect the same fees that are provided for by law. For the performance of duties relative to the recording of the transfer of the ownership of motor vehicles as prescribed by general law, the probate judge shall charge and collect a fee of one dollar ($1). All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake of fact or law shall be made under the conditions and in the manner prescribed by general law.

(e) To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the probate judge until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the judge. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the probate judge who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in the office of the judge of probate. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this section.

(f) Before any vehicle can be assessed, the probate judge shall be furnished the tag number presently on the vehicle unless such vehicle is new, in which case the probate judge shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the probate judge shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle will be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.

(g) The probate judge may mail an application for renewal of licenses to whom such license has been previously issued, such renewal forms required to be returned prior to the expiration date of the license. Such renewal forms may be in post card form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the probate judge to issue such license and return to the licensee by mail. There is hereby established a fee to be entitled "mail order fee" which shall be set from time to time by the county governing body to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the probate judge at the time of issuance and paid over to the general fund of the county as are other fees and commissions.






Division 2 - Recording Fees.

Section 45-17-82.20 - Additional recording fee; audit.

(a) Pursuant to the authority granted by Amendment 136 of the Constitution of Alabama of 1901, and Section 12-19-90(d), in Colbert County, a recording fee of two dollars ($2) shall be paid to the county and collected by the judge of probate, with respect to each instrument that may be filed for record in the office of the judge of probate. No instrument shall be received for record in the office of the judge of probate unless the recording fee of two dollars ($2) is paid. The recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any instrument in the probate office. All recording fees so collected shall be deposited by the judge of probate in any bank in Colbert County and expended at the discretion of the judge of probate for general operation of the probate office.

(b) On May 7, 1992, the judge of probate shall post in a conspicuous manner in the probate office a notice to the public stating that the Judge of Probate of Colbert County requested that the local legislative delegation from the county enact legislation in the 1992 Regular Session of the Legislature that would increase the recording fees in the probate office by two dollars ($2).

(c) The fees collected under this section shall be controlled at the sole discretion of the judge of probate and shall be audited by the State Department of Examiners of Public Accounts.






Division 3 - Reimbursement for Errors.

Section 45-17-82.40 - Reimbursement from general fund; due care.

(a) The Colbert County governing body shall reimburse the office of the probate judge from the general fund of the county the amount of any monetary loss, not to exceed a total of twenty-five hundred dollars ($2,500) per annum, arising or caused by error, if the mistake or omission was caused without the personal knowledge of the judge of probate, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the probate judge to ensure that his or her employees exercise due care in performing their duties and to make a diligent effort to correct the errors, mistake, or omission and collect the amount subject to potential loss immediately upon becoming aware of the potential loss. This section shall not apply to any deliberate misuse or misappropriation of funds by the probate judge or any clerk or employee of his or her office.












Article 9 - Economic and Industrial Development and Tourism.

Part 1 - Economic Development.

Division 1 - Shoals Economic Development Authority.

Section 45-17-90 - Definitions.

When used in this subpart, the following words and phrases shall have the following meanings, unless the context clearly indicates otherwise:

(1) AUTHORITY. The Shoals Economic Development Authority.

(2) BOARD. The board of directors of the authority comprised of the members of the Shoals Economic Development Authority.

(3) GOVERNING BODY or BODIES. The legislative, executive, or deliberative body of those counties or municipalities within counties that are vested with responsibility to appoint members to the authority.

(4) MEMBER. An individual resident and registered voter of Colbert County or Lauderdale County, who has been appointed to the authority by his or her respective governing bodies to serve in a representative capacity.

(5) SHOALS. The geographic region of the State of Alabama comprising the Counties of Colbert and Lauderdale.



Section 45-17-90.01 - Authority created; composition.

(a) To improve the Shoals economic quality of life through the active promotion and development of better employment opportunities and to assist the county commissions or other like governing bodies in Colbert and Lauderdale Counties in their pursuits therefor, there is created the Shoals Economic Development Authority.

(b) The authority shall be composed of 24 members. All members of the authority shall be residents and qualified electors of Colbert County or Lauderdale County, respectively. Six members of the authority shall be appointed by the Lauderdale County Commission. Initial appointments by the Lauderdale County Commission shall include all of the following:

(1) Two appointments for a one-year term.

(2) Two appointments for two-year terms.

(3) Two appointments for three-year terms.

(c) Three members of the authority shall be appointed by the Colbert County Commission. Initial appointments by the Colbert County Commission shall include all of the following:

(1) One appointment for a one-year term.

(2) One appointment for a two-year term.

(3) One appointment for a three-year term.

(d) Six members of the authority shall be appointed by the governing body of Florence. Initial appointments by the Florence governing body shall include all of the following:

(1) Two appointments for a one-year term.

(2) Two appointments for two-year terms.

(3) Two appointments for three-year terms.

(e) The governing bodies of Muscle Shoals, Sheffield, and Tuscumbia shall appoint three members each to the authority. Initial appointments by the governing bodies of Muscle Shoals, Sheffield, and Tuscumbia shall include the following appointments by Muscle Shoals, Sheffield, and Tuscumbia:

(1) Each shall appoint one person for a one-year term.

(2) Each shall appoint one person for a two-year term.

(3) Each shall appoint one person for a three-year term.

(f) Upon the expiration of the initial terms of office, successor authority members shall be appointed by the appointing governing bodies for three-year terms of office. All members of the Shoals Industrial Development Authority shall continue to serve as members of the authority until the expiration of their term, as previously appointed. Successors to members of the board shall be appointed in the same manner as the original members are appointed and all members shall serve until their successors are appointed.

(g) Vacancies on the board shall be filled by the appointing authority making the original appointment, but any person appointed to fill a vacancy shall serve only for the unexpired portion of his or her term. The composition, appointment, and terms of office of the authority may be altered by subsequent legislative acts.



Section 45-17-90.02 - Board of directors; meetings; compensation.

(a) The 24 members of the authority shall constitute the board of directors of the authority. The authority shall hold an organizational meeting within 30 days after the appointment of all its members and shall elect a chair, vice chair, and treasurer from among its members.

(b) Terms of office and the duties and responsibilities of the officers shall be set forth in the bylaws of the authority. The board of directors shall oversee the affairs and management of the authority.

(c) The authority shall meet at the time and place designated by the chair of the board or, in the absence of the chair, by the vice chair. The chair or a majority of the members of the board may call a meeting of the authority, and at least four meetings shall be held annually. The chair shall preside at each meeting of the authority. In the absence of the chair, the vice chair shall preside. A majority of the members of the authority shall constitute a quorum.

(d) Members of the authority shall receive no compensation for their services, but they shall be entitled to reimbursement for their actual and necessary expenses incurred in the performance of their official duties.

(e) The procedure for election of officers and reasonable expense allowances may be altered by amending the bylaws of the authority or by subsequent legislative acts.



Section 45-17-90.03 - Bylaws.

The board of directors of the authority shall have the authority to enact bylaws for the organization not inconsistent with this subpart or any law of the State of Alabama. Bylaws may include, among other provisions, any of the following:

(1) The establishment of an executive committee and other standing, special, or ad hoc committees which may meet as often as necessary and whose duties and responsibilities shall be determined by the board of directors.

(2) The establishment of attendance and residency requirements for the board of directors, any standing or special committees of the board of directors, or any officers of the board of directors, which shall provide for the removal of any member, committee member, or officer, due to the failure of the member to meet minimum attendance responsibilities or residency requirements.



Section 45-17-90.04 - Exercise of functions and powers.

Upon the organization of the Shoals Economic Development Authority, the authority shall be constituted as an instrumentality for the exercise of public and essential governmental functions and the exercise of the powers conferred by this subpart. The development of the Shoals area shall be deemed to be an essential governmental function of the cities and counties.



Section 45-17-90.05 - Executive director.

The authority may employ an executive director, who shall be its chief administrative officer and serve as secretary to the board. The board of the authority shall fix the salary of the executive director who shall serve at its pleasure. The executive director may, with prior approval of the board of the authority, employ clerical and other assistants who shall serve at the pleasure of the board. The authority, through the board, may require the executive director and any employees to be bonded for the faithful performance of their duties before they enter upon the discharge of their duties.



Section 45-17-90.06 - Powers and duties.

The authority, or its agents and employees as directed, may do any of the following:

(1) Investigate, study, and engage in basic research relative to the natural resources of land, water, minerals, and people in the cities and counties and apply its findings and efforts to promote a sound and balanced agricultural, industrial, and economic development of the cities and counties.

(2) Cooperate with municipal, regional, state, or federal planning entities or other industrial and economic development boards.

(3) Publicize and advertise the industrial, commercial, and agricultural resources and growth opportunities of the cities and counties.

(4) Collect, compile, and distribute literature concerning the facilities, advantages, and attractions of the cities and counties, the educational, historic, recreational, and scenic places of interest within the cities and counties, and the air, water, and highway transportation facilities.

(5) Contract with other agencies, individuals, or corporations to promote the purposes of the authority.

(6) Enter upon any real property in the cities and counties, with consent of the owner, and make examinations and surveys, and place and maintain necessary monuments and markings on the real property.

(7) Accept gifts, grants, bequests, or devises.

(8) Allocate and expend funds from all donations, income, and revenue from any source coming into its treasury for the fulfillment and accomplishment of its duties and responsibilities in a manner as may be necessary and appropriate for the perfection of the purposes of the authority.

(9) Acquire, sell, or lease land and improvements for economic development, and construct buildings for sale or lease.

(10) Borrow money and mortgage, pledge, and assign assets as security for loans in furtherance of the purposes of the authority.

(11) Promote industry, develop trade, and further the use of the agricultural products and natural and human resources of the Shoals and the development and preservation of the resources, by inducing manufacturing, services, commercial, and research enterprises to locate in the Shoals and to enlarge, retain, expand, or improve existing operations in the Shoals.

(12) Perform the functions authorized or required by subsequent legislative acts.

(13) Perform all other acts necessary or incidental to the accomplishment of the purposes of the authority, whether or not specifically authorized in this section, and not otherwise prohibited by law.



Section 45-17-90.07 - Maintenance of office space.

The authority may maintain an office in Colbert County or Lauderdale County, or both. The cost of securing, furnishing, equipping, lighting, heating, and maintaining the office shall be a lawful charge against any funds of the authority.



Section 45-17-90.08 - Exemption from competitive bid law.

The provisions of Articles 2 and 3 of Chapter 16 of Title 41, or other similar laws, commonly referred to as the Alabama Bid Law or Competitive Bid Law, shall not apply to the authority, its directors, officers, agents, or employees, or in their capacities as such, who shall be expressly exempt from its application.



Section 45-17-90.09 - Exemption from taxation.

The authority, its property, real and personal, any income produced and all conveyances, deeds, leases, mortgages, and deeds of trust, shall be exempt from all taxation by the State of Alabama or any political or administrative subdivision thereof, including, but not limited to, all income, ad valorem, sales, excise, license, and privilege taxes and fees.



Section 45-17-90.10 - Power to sue and be sued; recovery of damages.

(a) The authority may institute and defend legal proceedings in any court of competent jurisdiction and proper venue. The authority may be sued only in the Circuit Court of Colbert County or Lauderdale County, Alabama. The officers, directors, agents, employees, and members of the authority may not be sued for their actions on behalf of the authority except for actions that are known by persons to be unlawful or performed with reckless disregard for the lawfulness of such actions.

(b) The recovery of damages under any judgment against the authority shall be limited to one hundred thousand dollars ($100,000) for bodily injury or death for one person in any single occurrence. Recovery of damages under any judgment against the authority shall be limited to three hundred thousand dollars ($300,000) in the aggregate, where more than two persons have claims or judgments on account of a bodily injury or death arising out of any single occurrence. Recovery of damages under judgments against the authority shall be limited to one hundred thousand dollars ($100,000) for the damage or loss of property arising out of any single occurrence.



Section 45-17-90.11 - Continuation of prior authority.

It is the intention of the Legislature in enacting this subpart that the Shoals Industrial Development Authority created pursuant to Act No. 86-231, S. 515 of the 1986 Regular Session (Acts 1986, p. 341) and Act No. 86-244, H. 671 of the 1986 Regular Session (Acts 1986, p. 372), continue in existence as the Shoals Economic Development Authority. All assets, property, papers, furniture, equipment, office supplies, bank accounts, investment portfolios, books, and any rights, duties, functions, liabilities, or obligations of the Shoals Industrial Development Authority on July 31, 1995, shall become the property and obligations of the Shoals Economic Development Authority. Persons employed by the Shoals Industrial Development Authority on July 31, 1995, shall become employees of the Shoals Economic Development Authority without any interruption in employment or change in status.






Division 2 - Funding for the Shoals Economic Development Project.

Section 45-17-90.40 - Definitions.

For the purposes of this subpart, the following terms shall have the respective meaning ascribed by this section:

(1) AUTHORIZED MUNICIPALITIES. The Cities of Sheffield, Tuscumbia, Muscle Shoals, Cherokee, Littleville, Leighton, and Florence.

(2) COUNTY. Colbert County which is authorized to levy excise taxes pursuant to the provisions of this subpart.

(3) GASOLINE. Gasoline, naphtha and other liquid motor fuels or any device or substitute therefor commonly used in internal combustion engines; provided, that such term shall not be held to apply to those products known commercially as "kerosene oil," "fuel oil," or "crude oil" when used for lighting, heating, or industrial purposes.

(4) LOCAL PUBLIC CORPORATION. A public corporation incorporated in either Colbert County or Lauderdale County pursuant to Chapter 99B of Title 11, Article 9, commencing with Section 11-47-210, of Chapter 47 of Title 11, or any other public corporation organized under the laws of the State of Alabama for which Lauderdale County and Colbert County elect one or more directors to the board of directors of such public corporation.

(5) MOTOR FUEL. Diesel oil, tractor fuel, gas oil, distillate or liquefied gas, kerosene, jet fuel or any substitutes or devices therefor when sold, distributed, stored, or withdrawn from storage in any county for use in the operation of any motor vehicle upon the highways of this state.

(6) PERSON. Persons, corporations, copartnerships, companies, agencies, associations, incorporated or otherwise, singular or plural.

(7) DISTRIBUTOR. Any person who engages in the selling of gasoline or motor fuel in this state by wholesale domestic trade, but shall not apply to any transaction of such distributor in interstate commerce.

(8) REFINER. Any person who manufactures, distills, blends, compounds, or mixes any one or more products in the production of gasoline or motor fuel as herein defined.

(9) RETAIL DEALER. Any person herein defined as a distributor who is also engaged in the selling of gasoline or motor fuel in this state at any place in this state in broken quantities.

(10) RSA. The Retirement Systems of Alabama, an agency of the State of Alabama.

(11) SECURITIES. The original bonds, warrants, notes, and certificates issued with respect to the Shoals Economic Development Project and any such obligations issued to refund such original bonds, warrants, notes, or certificates.

(12) SHOALS ECONOMIC DEVELOPMENT PROJECT. Any 36-hole golf course, an approximately 200-300 room hotel and related improvements including the Tennessee Valley Exhibit Commission Renaissance Tower, Florence Conference Center and Tennessee River Overlook, and Florence's Veterans Park to be developed or improved in conjunction with RSA in the Lauderdale County-Colbert County area.

(13) STORER. Any person who ships or causes to be shipped or receives gasoline or motor fuel into this state in any quantities and stores the same in any manner and withdraws or uses the same for any purpose.

(14) USER. Any person who uses or consumes gasoline or motor fuel in this state in any manner or for any purpose; provided, that the term "user" is not to include any refiner who has a refinery or refineries located within the State of Alabama when using gasoline or motor fuel in the manufacturing or refining process, or any person who holds a federal permit to blend motor fuels under the federal law and statutes and who pays the federal excise tax on such motor fuels directly to the federal government, when such person uses gasoline in this state in such blending process.



Section 45-17-90.41 - Imposition of tax.

The Colbert County Commission is hereby authorized to impose excise taxes in an amount not to exceed two cents ($.02) per gallon on persons selling, distributing, storing, or withdrawing from storage for any purpose whatever, gasoline and motor fuel within such counties and to require every distributor, retail dealer, or storer of gasoline or motor fuel as herein defined to pay such excise taxes upon the selling, distributing, or withdrawing from storage for any use, gasoline, and motor fuel as herein defined in such counties; provided that excise taxes levied pursuant to the provisions of this subpart shall not be levied upon the sale of gasoline or motor fuel in interstate commerce, and provided further that if the excise tax imposed under this subpart upon the sale of such gasoline or motor fuel shall have been paid by a distributor or by retail dealer or storer, such payment shall be sufficient, the intention being that the taxes shall not be paid but once. The excise taxes imposed pursuant to the provisions of this subpart shall apply to persons, firms, corporations, dealers, or distributors storing gasoline or motor fuel and distributing the same or allowing the same to be withdrawn from storage, whether such withdrawal be for sale or other use, provided that sellers of gasoline or motor fuel and its substitutes paying the taxes herein provided may pay the same computed and paid on the basis of their sales as hereinafter required, and storers and distributors shall compute and pay such taxes on the basis of their withdrawals or distributions. The taxes herein provided for shall be in addition to any and all excise or other taxes imposed on gasoline or motor fuel or any device or substitute therefor, or on the business of selling, distributing, storing, or withdrawing from storage for any purpose, gasoline or motor fuel as herein defined; however, there shall not be levied any tax upon any gasoline or motor fuel as herein defined when used in essential governmental functions by the State of Alabama or any agency thereof, county governing agencies, municipalities, any other entity as determined by the county governing body to be exempted under existing state statutes, or boards of education. Provided, further, any user exempt from the state gasoline or motor fuel tax is hereby exempt from the tax levied pursuant to this subpart. Provided further, this tax shall not be levied in that portion of House District 18 lying in Colbert County.



Section 45-17-90.42 - Statement of sales and withdrawals.

On or before the 20th day of each month after April 11, 2002, every person upon whom the excise tax is levied shall render to the County Commission of Colbert County on forms prescribed by such county commission a true and correct statement of all sales and withdrawals of gasoline made by him or her or them during the next preceding month, liable for payment of the excise tax imposed pursuant to the provisions of this subpart, and shall furnish to the Colbert County Commission such additional information as the Colbert County Commission may require upon blanks to be formulated and furnished by the Colbert County Commission, and at the time of making such report shall pay to the Colbert County Commission an amount of money equal to the excise tax levied under this subpart. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths, and any false statement sworn to shall constitute perjury and upon conviction thereupon the person so convicted shall be punished as provided by law for the crime of perjury.



Section 45-17-90.43 - Recordkeeping.

All distributors, storers, and retail dealers shall keep for not less than three years within the State of Alabama at some certain place or office such books, documents, or papers as will clearly show the amount of sale or withdrawals of gasoline and motor fuel made in Colbert County taxed under this subpart.



Section 45-17-90.44 - Report of business location and postal address; change of address.

Within 30 days after any tax shall have been levied under authority of this subpart, every distributor, storer, or retail dealer engaged in the sale or withdrawal of gasoline or motor fuel in Colbert County shall make a report on blanks furnished under Section 45-17-90.42 to the Colbert County Commission, showing the place and post office address at which he or she is engaged in the business of distributor or storer or retail dealer in gasoline or motor fuel within Colbert County, which information shall be entered by the Colbert County Commission on a book kept for that purpose, and should such distributor, storer, or retail dealer move his or her place of business from one business address to another such distributor, storer, or retail dealer shall within 30 days thereafter notify the Colbert County Commission of such removal giving the former place and post office address and also the place and post office address to which his or her place of business has been removed. After the tax imposed under this subpart has become effective, no person shall become a distributor, storer, or seller of gasoline or motor fuel in Colbert County until he or she shall have made such reports to the Colbert County Commission.



Section 45-17-90.45 - Failure to report.

If any distributor, storer, or retail dealer of gasoline or motor fuel in Colbert County shall fail to make the reports or any of them as required in any provision of this subpart or shall fail to comply with any regulation adopted for the collection of the tax by the Colbert County Commission, within the time required for making such reports, or shall fail to pay the tax imposed within the time fixed for the payment thereof, the distributor, storer, or retail dealer shall be guilty of a Class C misdemeanor, and upon conviction thereof shall be punished for each offense as otherwise provided by law.



Section 45-17-90.46 - Review of records; rules and regulations; recovery of collection costs.

It shall be the duty of the County Commission of Colbert County to enforce the provisions of this subpart upon its imposing the tax thereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every distributor, storer, or retail dealer of gasoline or motor fuel on which such tax has been imposed and to make any and all rules and regulations necessary and proper for the collection of such tax. Provided, however, upon resolution of the Colbert County Commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by the county under the provisions of this subpart. The State Department of Revenue shall commence the administration and collection of the taxes imposed herein no later than the first day of the third month following the receipt and approval by the Commissioner of Revenue of the resolution provided for above. All persons, firms, businesses, and corporations subject to and owing such taxes shall be and hereby are directed to pay the same over to the department and such payment shall be a full and complete discharge of all liability therefor to the county. The department is authorized to promulgate reasonable rules and regulations to facilitate the orderly and efficient collection of the taxes. The department is authorized to recover all costs of collecting such taxes, not to exceed five percent of the proceeds thereof, from such proceeds and shall pay the net amount remaining thereafter to the county.



Section 45-17-90.47 - Penalty for delinquency.

If any distributor, storer, or retail dealer in gasoline or motor fuel shall fail to make monthly reports or shall fail to pay the tax imposed under authority of this subpart, the tax shall be deemed delinquent within the meaning of this subpart and there shall be added to the amount of the tax a penalty of 25 percent, provided, if in the opinion of the County Commission of Colbert County a good and sufficient cause or reason is shown for such delinquency, the penalty may be rescinded. The Colbert County Commission shall be authorized and empowered to make returns for delinquent taxpayers upon such information as it may reasonably obtain and add to that the penalty as prescribed by this subpart. If any person shall be delinquent in the payment of any tax imposed pursuant to the provisions of this subpart, the County Commission of Colbert County shall issue execution for the collection of the same, directed to the Colbert County Sheriff, who shall proceed to collect the same in the manner now provided by law for the collection of delinquent taxes by the county tax collector and make return of such execution to the Colbert County Commission. The tax herein authorized to be levied and the penalties herein provided for shall be held as a debt payable to Colbert County by the person against whom the same shall have been imposed or against whom the penalties shall have accrued, and all such taxes and penalties shall be a lien upon the property in Colbert County and elsewhere in this state of the person against whom the tax shall have been imposed and the penalties shall have accrued.



Section 45-17-90.48 - Actual payment deemed a credit against amount due.

The acceptance of any amount paid for the excise tax imposed under this subpart shall not preclude the collection of the amount actually due. However, the amount actually paid shall constitute a credit against the amount actually due.



Section 45-17-90.49 - Violations.

Any distributor, storer, or dealer who shall violate any provisions of this subpart or shall fail to comply with any reasonable rule or regulation promulgated hereunder, may be restrained, and proper prosecution instituted in the name of Colbert County by the Attorney General of the State of Alabama, or by such counsel as the County Commission of Colbert County shall direct, from distributing, selling, storing, or withdrawing from storage any gasoline or motor fuel the sale or withdrawal of which is taxable until such persons shall have complied with the provisions of this subpart.



Section 45-17-90.50 - Report of gasoline or motor fuel shipments.

Each agent of any railroad company, bus, or truck operator or other transportation company or agency operating in Colbert County shall report to the County Commission of Colbert County on the first day of January, April, July, and October of each year all shipments of gasoline or motor fuel as defined in this subpart or substitutes therefor handled by him or her or through the station or office at which he or she is the agent, and delivered to any person in Colbert County during the preceding three months, giving the names and address of the consignor or consignee shipping and receiving the gasoline or motor fuel or substitute therefor and the number of gallons or pounds contained in each and every shipment.



Section 45-17-90.51 - Special fund.

Unless otherwise directly deposited with a paying agent or trustee as permitted in Section 45-17-90.52, the proceeds of the taxes imposed under authority of this subpart shall be paid into a special fund in the county treasury for use as provided in Section 45-17-90.52.



Section 45-17-90.52 - Disposition of funds.

Expenditures from the special fund provided for in Section 45-17-90.51 shall be made exclusively for the purposes of (i) paying costs associated with the construction, improvement, and maintenance of public highways, roads, streets, bridges, and other facilities used for public travel to, or in conjunction with, the Shoals Economic Development Project; (ii) paying costs associated with the construction, improvement, and maintenance of water, sewer, electric, gas, and other services related to the Shoals Economic Development Project; (iii) paying costs associated with the acquisition of real property, including all easements and other rights or interests in land necessary or desirable, in conjunction with the Shoals Economic Development Project; (iv) paying costs associated with the development, construction, or improvement of any real estate and structures located thereon constituting a part of the Shoals Economic Development Project; (v) paying any other costs associated with the development, construction financing, or improvement of the Shoals Economic Development Project; (vi) paying principal of, premium, if any, and interest on securities evidencing obligations incurred for payment of costs described in (i) through (v) above; and (vii) paying costs incurred in the administration and enforcement of this subpart. All or any portion of the proceeds of the taxes herein authorized may be specifically pledged by the Colbert County Commission to the payment of principal of, premium, if any, and interest on the securities, whether such securities are issued by the county or by a local public corporation. The pledge of the taxes herein authorized for the payment of the principal of, premium, if any, and interest on securities issued by Colbert County or a local public corporation, together with any applicable covenants of the county and the local public corporation relating to such pledge, shall have the force of contract between the county, the local public corporation, and the holders of the securities. In the event that the Colbert County Commission elects to specifically pledge such tax proceeds to securities, the proceeds of such taxes may be deposited by the county or the State Department of Revenue, if it is the collector of such taxes, directly with the paying agent or the trustee of the securities. Notwithstanding the foregoing provisions of this section, no monies from the special fund provided for in Section 45-17-90.51 and no proceeds of any securities shall be expended for any purpose on Florence River Heritage Trail.



Section 45-17-90.53 - Duration of tax; referendum.

(a) Subject to subsection (b), the taxes herein authorized shall continue so long as securities secured by a pledge of such taxes shall remain outstanding. Such taxes shall expire and the Local Public Corporation shall be abolished when the original securities, including refunding securities hereafter issued to refund the original securities, for the Shoals Economic Development Project shall have been paid in full. Securities, for which an irrevocable trust fund consisting of cash or direct general obligations of the United States of America, or both, shall be established for retirement of all of the principal of or interest on any outstanding security, shall be deemed paid in full for the purposes of this subpart.

(b) Notwithstanding subsection (a), on the date when the original securities for the Shoals Economic Development Project shall have been paid in full, the taxes herein authorized and the Local Public Corporation shall continue if approved by a majority of the qualified electors of Colbert County who vote in an election to be held on the day designated by the Judge of Probate of Colbert County. The notice of the election shall be given by the judge of probate, and the election shall be held, conducted, and the results canvassed in the manner as other county elections. The election shall be held in conjunction with the next regularly scheduled state election. The question to be presented to the voters shall be, "Do you favor the continuation of the provision of Act No. 2002-293, which authorizes the county commission to levy an excise tax on the sale of gasoline for the purpose of economic development and the continuation of the provision of such act which establishes the Local Public Corporation? Yes ( ) No ( )." The county shall pay any costs and expenses not otherwise reimbursed by a governmental agency which are incidental to the election. If a majority of the votes cast in the election are "Yes," all of the provisions of the act shall continue to be operative. If the majority of the votes cast are "No," the tax authorized herein and the establishment of the Local Public Corporation shall be repealed and shall have no further effect. The Judge of Probate of Colbert County shall certify the results of the election to the Secretary of State.

(c) Notwithstanding any other provision of this subpart, the Local Public Corporation may not increase any outstanding debt or debt obligations or create additional debts relating to the original bond balance owed as of May 13, 2005.



Section 45-17-90.54 - Purpose; powers.

(a) It is hereby determined that the development of the Shoals Economic Development Project is for a public purpose and will be in the best interest of the citizens of Lauderdale County and Colbert County. For the purposes of aiding or cooperating with Lauderdale County, the City of Florence, RSA, and with a local public corporation in the development, acquisition, construction, improvement, or financing of the Shoals Economic Development Project, Colbert County and the Cities of Sheffield, Tuscumbia, and Muscle Shoals may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to, guarantee all or any part of the securities, or perform services for the benefit of, the local public corporation.

(2) Donate, sell, convey, transfer, lease, or grant to the local public corporation or to RSA without the necessity of authorization at any election of qualified voters, any real or personal property of any kind.

(3) Do any and all things, whether or not specifically authorized in this subpart not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the local public corporation and RSA, in the development, acquisition, construction, improvement, or financing of the Shoals Economic Development Project.

(4) Pay, or provide for, in whole or in part, the payment of the principal of, premium, if any, or interest on the securities issued by a local public corporation, including pledging the taxes herein authorized to the payment of principal of, premium, if any, and interest on such securities.

(5) Issue its warrants or other securities on such terms and conditions as it may determine in order to provide moneys to make any loan, donation, or payment authorized in this section.

(b) With the approval of the authorized municipalities and Lauderdale County and Colbert County, the local public corporation may, in conjunction with the Shoals Economic Development Project:

(1) Donate, sell, convey, transfer, lease, or grant to RSA, without the necessity of authorization at any election of qualified voters, any real or personal property of any kind.

(2) Do any and all things, whether or not specifically authorized in this subpart not otherwise prohibited by law, that are necessary or convenient to aid and cooperate in the development, acquisition, construction, improvement, or financing of the Shoals Economic Development Project.






Division 3 - County Community Development Commission.

Section 45-17-90.80 - Community Development Commission; rules and regulations; fund.

(a) The Colbert County Community Development Commission is hereby created. The commission may receive and by majority vote distribute any funds in the Community Development Fund created pursuant to subsection (d) for the purposes of promoting economic development, education, recreation, including, but not limited to, community centers, conservation, and fire protection. The commission may also expend funds for the purposes authorized in Section 29-2-120.

(b) The commission shall be comprised of the following members:

(1) The Judge of Probate of Colbert County, who shall serve as an ex officio member, or his or her designee whose term shall coincide with the term of the judge of probate.

(2) A person appointed by each senator representing Colbert County whose term shall coincide with the term of the senator or until a replacement is appointed.

(3) A person appointed by each member of the House of Representatives representing a portion of Colbert County whose term shall coincide with the term of the representative or until a replacement is appointed.

(c) The commission may promulgate rules related to its operations and procedures for the awarding of grants within the community for the above mentioned purposes.

(d) The Community Development Fund is created within the Colbert County treasury. The fund shall be comprised of the additional three percent of TVA in-lieu-of tax payments received pursuant to Section 40-28-2, beginning with the fiscal year which began October 1, 2006. These funds shall be expended on order of the Colbert County Community Development Commission.









Part 2 - Industrial Development.

Division 1

Section 45-17-91 - Contingency fund.

In Colbert County, there is hereby established a county contingency fund to be funded by the county general fund in an amount up to ten thousand dollars ($10,000) per annum, to be determined by the county commission. The fund shall be utilized for promoting industrial development and prospective industrial development within the county or any other related uses as may be determined by the county commission.






Division 2 - Shoals Industrial Development Committee.

Section 45-17-91.20 - Definitions.

The following words and phrases used in this subpart shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) AUTHORITY. The Shoals Economic Development Authority, an agency or instrumentality of Colbert County and Lauderdale County created pursuant to subpart 1 and Act 95-409, and includes its successors and assigns, if any, and any agency or instrumentality that may succeed to its functions.

(2) CODE. The Code of Alabama 1975, and all amendments thereto.

(3) COMMITTEE. The Shoals Industrial Development Committee created pursuant to this subpart.

(4) COUNTIES. Colbert County and Lauderdale County.

(5) COUNTY SALES AND USE TAXES. The special county sales and use (or privilege, license, and excise) taxes authorized to be levied by the governing body of Colbert County pursuant to Part 4, commencing with Section 45-17-243, Article 24 of this chapter, and generally paralleling certain state sales and use taxes (as the case may be) provided for in Division 1 of Article 1, and in Article 2, of Chapter 23 of Title 40, and the special county sales and use (or privilege, license, and excise) taxes authorized to be levied by the governing body of Lauderdale County pursuant to Act 2007-352, and generally paralleling certain state sales and use taxes (as the case may be) provided for in Division 1 of Article 1, and in Article 2, of Chapter 23 of Title 40.

(6) MUNICIPALITIES. The Town of Anderson; the Town of Cherokee; the City of Florence; the Town of Killen; the Town of Leighton; the Town of Lexington; the Town of Littleville; the City of Muscle Shoals; the Town of Rogersville; the City of Sheffield; the Town of St. Florian; the City of Tuscumbia; and the Town of Waterloo.

(7) PARTICIPATING GOVERNMENTS. Each of the counties and each of the municipalities.

(8) SHOALS ECONOMIC DEVELOPMENT FUND. The Shoals Economic Development Fund created pursuant to this subpart.



Section 45-17-91.21 - Creation of the committee; membership; officers.

(a) There is created the Shoals Industrial Development Committee, which shall be an intergovernmental agency or instrumentality of each of the counties. The committee shall be composed of 10 members, who shall serve ex officio or shall be appointed, and who shall serve for such terms of office, as is specified in this section.

(b)(1) The following public officials shall serve ex officio as members of the committee, each for a term co-extensive with his or her term of office as such public official:

a. The Mayor of the City of Florence.

b. The Mayor of the City of Muscle Shoals.

c. The Mayor of the City of Sheffield.

d. The Mayor of the City of Tuscumbia.

e. The Chair of the Lauderdale County Commission.

(2) The initial term of office, as a member of the committee, of each of the foregoing public officials who holds office on May 31, 2007, shall commence on August 1, 2007. In case of any vacancy, from whatever cause, in the office of mayor or chair of any of the foregoing public bodies, his or her successor as mayor or chair shall serve ex officio as a member of the committee, commencing on the date on which he or she assumes the duties of mayor or chair.

(c)(1) The following public officials shall serve ex officio as members of the committee, each for a term co-extensive with his or her term of office as such public official, but subject to immediate termination prior thereto at any time upon action of the public body by which such member was appointed:

a. One member of the Colbert County Commission, who shall be appointed by such commission.

b. One member of the Lauderdale County Commission, who shall be appointed by such commission.

c. One member of the City Council of the City of Florence, who shall be appointed by such city council.

(2) The initial term of office, as a member of the committee, of each of the foregoing public officials who holds office on May 31, 2007, shall commence on August 1, 2007. Each such public official shall be eligible for reappointment as a member of the committee during any subsequent term of office he or she may have as a member of either of the county commissions or the city council. In case of a vacancy resulting from the expiration, whether by resignation or any other cause, or prior termination of such public official's term of office as a member of the committee, the public body which appointed such member shall, within 30 days following the occurrence of such vacancy, appoint a successor from among its other members. The term of office of such successor, as a member of the committee, shall commence immediately upon his or her appointment as such.

(d)(1) The individual at the time serving as mayor of one of the following towns shall serve ex officio as a member of the committee, but only for the term herein specified: a. The Mayor of the Town of Anderson, in Lauderdale County, for a term of one calendar year, commencing on August 1 in the year 2007 and on August 1 in each sixth year thereafter.

b. The Mayor of the Town of Killen, in Lauderdale County, for a term of one calendar year, commencing on August 1 in the year 2008 and on August 1 in each sixth year thereafter.

c. The Mayor of the Town of Lexington, in Lauderdale County, commencing on August 1 in the year 2009 and on August 1 in each sixth year thereafter.

d. The Mayor of the Town of Rogersville, in Lauderdale County, commencing on August 1 in the year 2010 and on August 1 in each sixth year thereafter.

e. The Mayor of the Town of St. Florian, in Lauderdale County, commencing on August 1 in the year 2011 and on August 1 in each sixth year thereafter.

f. The Mayor of the Town of Waterloo, in Lauderdale County, commencing on August 1 in the year 2012 and on August 1 in each sixth year thereafter.

(2) In the event that such individual's term of office as mayor expires prior to the expiration of his or her one-year term as a member of the committee, his or her successor as mayor shall serve ex officio as a member of the committee, commencing on the date on which he or she assumes the duties of mayor, but only for the remainder of such one-year term.

(e)(1) The individual at the time serving as mayor of one of the following towns shall serve ex officio as a member of the committee, but only for the term herein specified:

a. The Mayor of the Town of Cherokee, in Colbert County, for a term of two calendar years, commencing on August 1 in the year 2007 and on August 1 in each sixth year thereafter.

b. The Mayor of the Town of Leighton, in Colbert County, for a term of two calendar years, commencing on August 1 in the year 2009 and on August 1 in each sixth year thereafter.

c. The Mayor of the Town of Littleville, in Colbert County, for a term of two calendar years, commencing on August 1 in the year 2011 and on August 1 in each sixth year thereafter.

(2) In the event that such individual's term of office as mayor expires prior to the expiration of his or her two-year term as a member of the committee, his or her successor as mayor shall serve ex officio as a member of the committee, commencing on the date on which he or she assumes the duties of mayor, but only for the remainder of such two-year term.

(f) The committee shall elect from among its members a chair, a vice chair, and a secretary, each of whom shall be elected to serve a term of one year, beginning on August 1 in 2007 and on August 1 in each calendar year thereafter. The duties of such officers shall be such as are customarily performed by such officers and as may be prescribed by the committee.



Section 45-17-91.22 - Power of the committee to approve and reject requests for expenditures and appropriations of moneys, etc., in Shoals Economic Development Fund.

(a)(1) Subject to the provisions of this subpart, the committee shall have the power to approve and reject requests made to it by the authority for expenditures and appropriations of all moneys and other properties, if any, on deposit in the Shoals Economic Development Fund, including particularly, but without limitation, the revenues deposited into such fund and derived at any time from the levy and collection of the county sales and use taxes. It is hereby expressly provided that an expenditure or appropriation of any moneys on deposit in the Shoals Economic Development Fund may be made if and only if, prior thereto, each of the following occur:

a. The board of directors of the authority first duly adopts a resolution requesting the committee to approve such expenditure or appropriation.

b. A certified copy of such resolution is presented to the committee at a meeting thereof.

c. In accordance with succeeding provisions of this section and Section 45-17-91.24, the committee duly adopts a resolution approving such expenditure or appropriation.

(2) The text of such resolution shall be spread upon the minutes of such meeting of the committee and no expenditure or appropriation requested in such resolution shall be valid unless the text of such resolution has been so spread upon the minutes of such meeting of the committee.

(b) The committee may by resolution either approve or reject any such request so presented to it by the authority; and if such request specifies more than one expenditure or appropriation, the committee may approve or reject each such expenditure or appropriation separately, but it shall not be required or obligated to do so. If the committee has not, within 90 days after presentation to it of a certified copy described in paragraph b. of subdivision (1) of subsection (a), duly adopted a resolution approving an expenditure or appropriation requested in such resolution, then such expenditure shall be deemed to have been rejected, whether or not the committee has, on a timely basis, approved any other expenditure requested in such resolution.

(c) Except for the committee, no governmental agency, public corporation, or other public body whatever, including particularly, but without limitation, those described in subsection (b) of Section 45-17-91.23, shall have any power either to approve, authorize, direct, require, or compel any expenditure, appropriation, or investment of moneys on deposit in the Shoals Economic Development Fund; and the committee shall have no power to consider any request from any such agency, corporation, or body, except the authority, pertaining to any such expenditure, appropriation, or investment.



Section 45-17-91.23 - Creation of Shoals Economic Development Fund; purposes for which moneys in such fund may be expended.

(a) There is created the Shoals Economic Development Fund, which shall be a special or trust fund or account of the committee, and which shall be administered in accordance with this subpart.

(b)(1) The authority may, at any time and from time to time, request that the committee authorize and approve the expenditure or appropriation of moneys on deposit in the Shoals Economic Development Fund, but solely for purposes authorized in subsection (c). Any such request may specify that such moneys shall be expended by, or appropriated directly or indirectly to, any of the following:

a. The authority itself.

b. Either of the counties, or any city or town located, in whole or in part, in either of the counties.

c. Any public corporation that has been organized with the approval or consent of any one or more of the counties, the municipalities, or any other city or town in either of the counties, and that operates for the purpose, among others, of supporting the establishment and promotion of business and industry or the development of trade and commerce, including, without limiting the generality of the foregoing, any county or municipal industrial development board, industrial development authority, or port authority.

(2) Every such recipient shall be liable for any misuse of such moneys to the extent provided by the law or laws under which it was created or organized, or as otherwise provided by law. The authority may, if and to the extent it is otherwise authorized by law to do so, expend any moneys so appropriated to it out of the Shoals Economic Development Fund without any further consent or other action on the part of the committee.

(c) Subject to succeeding provisions of this subpart, including particularly, but without limitation, those provisions hereof respecting the investment of moneys held in and forming a part of the Shoals Economic Development Fund, and the management, use, and disposition of other properties, whether real or personal, tangible or intangible, contributed to such fund, all moneys held in and forming a part of the Shoals Economic Development Fund, whether such moneys may be characterized as either principal or income of such fund, may be expended or appropriated, and all other properties contributed to such fund may be used, only for the following purposes:

(1) To induce the location, within either of the counties or any city or town therein, of (i) new manufacturing, industrial, and research enterprises, (ii) new commercial enterprises for storing, warehousing, or distributing any products of agriculture or industry, including, without limitation, warehouse or distribution centers owned or utilized by commercial or retail enterprises existing in either of the counties or any city or town therein, (iii) new enterprises for maintaining, repairing, or restoring transportation and communications machinery and equipment of any kind including, without limitation, motor vehicles and vehicles for air or water transport of every description, and (iv) new facilities suitable for use by any of the foregoing enterprises in providing, whether for themselves or other such enterprises, the customers or consumers of any such enterprise or enterprises, or the general public, technical, electronic, telephonic, telecommunications, and other similar services, including, without limitation, so-called "call centers," provided that substantially all the employees of any such enterprise employed at such new facility are engaged in providing such services.

(2) To foster activities and policies conducive to expansion of existing industries within either of the counties or any city or town therein.

(3) To acquire and develop land within the jurisdiction of either of the counties, or of any city or town therein, for use as an industrial park or site by any enterprise described in subdivision (1).

(4) To construct buildings for lease or other disposition to enterprises described in subdivision (1), including, without limitation, buildings suitable for use as administrative offices of any such enterprise.

(5) To pay administrative and other costs or expenses, other than expenses of members of the committee, whether or not such expenses may be reimbursed pursuant to Section 45-17-91.24 and otherwise to provide for the general operations of the authority, provided that no more than 10 percent of the proceeds of the county sales and use taxes deposited into the Shoals Economic Development Fund during each calendar year may be expended during such calendar year for such purposes.

(6) If and to the extent consistent with the preceding provisions of this subsection, to assist the authority in the execution of its powers, and the performance of its duties and obligations, under and pursuant to any laws at any time pertaining to the authority, including, without limitation, Subpart 1 and Act 95-409, and any subsequent act of the Legislature amending either or both thereof. Except to the extent provided in the preceding provisions of this subsection, none of the moneys and other properties, if any, on deposit in the Shoals Economic Development Fund may be used to induce any commercial or retail establishment to locate within either of the counties, any of the municipalities, or any other city or town located, in whole or in part, in either of the counties, or to construct any building for sale, lease, or other conveyance to, or use by, a commercial or retail establishment of any sort. Furthermore, nothing in this subpart shall be construed to empower the committee to approve the expenditure or appropriation of any such moneys or other properties in connection with the construction or operation of any shopping center or similar facility, any hotel or convention facility, any sports stadium or facility, any amusement or entertainment park or facility, or any comparable or similar commercial or retail facility.

(7) To expend an equal match of up to five million dollars ($5,000,000), which shall be expended to construct a Workforce Training and Development Center on property owned by Northwest-Shoals Community College.

(8) To expend an equal match of up to five million dollars ($5,000,000), which shall be expended for workforce training and economic development programs at the University of North Alabama.

(d) Any moneys authorized, pursuant to this subpart, to be expended by either the authority or any other recipient shall, if not expended for the purpose or purposes approved by the committee, be promptly returned to and deposited into the Shoals Economic Development Fund.

(e) It is the express intent of the Legislature that all expenditures of moneys at any time on deposit in the Shoals Economic Development Fund be made to promote the economic development of the citizens of each of the counties and every city or town therein, to create and provide for the creation of non-retail job opportunities that support salaries at or above the estimated entry wage per occupation, as established by the most recent wage survey of the State of Alabama, and to enable the committee and the participating governments to support (1) the establishment and promotion of business and industry in the Shoals area, (2) the development of trade and commerce in the Shoals area, (3) the furtherance of the use of the agricultural products and natural resources of the State of Alabama, and (4) the development and preservation of such resources. However, the Legislature recognizes and acknowledges that the authority and other potential recipients of moneys on deposit in the Shoals Economic Development Fund may be empowered by law to engage in activities, or to perform functions, for purposes that are different from, or that are unrelated to, the purposes for which such moneys are authorized by this subpart to be expended. It is therefore also the intent of the Legislature that no moneys on deposit in the Shoals Economic Development Fund be expended by, or appropriated to, either the authority or any such other recipient for any purpose or project except those described in this subpart. Any expenditure or appropriation permitted by the preceding provisions of this section to be made out of moneys on deposit in the Shoals Economic Development Fund, and any such use of other properties contributed to any such fund, shall be deemed an expenditure or use, as the case may be, for a public purpose.



Section 45-17-91.24 - Public meetings; notices of meetings; public records.

(a) The committee shall be deemed a governmental body, as that term is defined in Section 36-25A-2. Meetings of the committee shall be held and conducted in accordance with applicable provisions of the Alabama Open Meetings Act, Chapter 25A of Title 36.

(b) Notice of each meeting of the committee shall be posted at the courthouse of each of the counties, not less than 24 hours prior to the hour fixed for such meeting. In addition, notice of each such meeting shall be given to each member of the committee, at such time or times prior thereto, and by such method or methods, whether by United States mail, private delivery service, electronic mail, telephone, facsimile, or other method reasonably likely to provide such notice, as the bylaws of the committee may require. Whenever any such notice is required to be so given, a waiver thereof in writing, signed, whether before or after such meeting, by the person or persons entitled to such notice, shall be the equivalent to the giving of such notice. No other notice of any meeting of the committee shall be required under this subpart. Notices of meetings of the committee shall nevertheless be otherwise publicized if and to the extent needed in order to comply with applicable provisions of the Alabama Open Meetings Act.

(c) The initial members of the committee shall hold an organizational meeting, at the call of a majority of such members, and at such time and place as shall be specified in such call. Such meeting may not be held prior to August 1, 2007. At such organizational meeting, the committee may elect officers, adopt bylaws, and carry on any other business brought before the meeting.

(d) The committee may adopt, alter, amend, and repeal bylaws, which may contain any provision for managing the business of the committee that is not inconsistent with this subpart or other applicable law. Copies of the bylaws of the committee shall be retained together with the proceedings of the committee described in subsection (g).

(e) The committee shall, if its bylaws so provide, hold regular meetings at the time or times specified or provided for in such bylaws, and it may hold other meetings at any time and from time to time upon such notice as may be required by such bylaws. The committee shall hold a special meeting upon either the call of the chair of the committee or the call of not less than six of the members of the committee.

(f) Notwithstanding anything in the Alabama Open Meetings Act to the contrary, a majority of the members of the committee then holding office as such shall constitute a quorum for the transaction of business, but any meeting of the committee may be adjourned from time to time by a majority of the members of the committee present or may be so adjourned by a single member if such member is the only member present at the meeting. No vacancy in the membership of the committee shall impair the right of a quorum to exercise all powers, and to perform all duties, of the committee.

(g) Any matter on which the committee is authorized to act may be acted upon at any regular, special, or called meeting. At the request of any member of the committee, the vote on any question before the committee shall be taken by yeas and nays and entered upon the record. Every vote with respect to the adoption of any resolution described in subsection (b) of Section 45-17-91.22 shall be so taken by yeas and nays and entered upon the record. All resolutions adopted by the committee shall constitute actions of the committee. All proceedings of the committee shall be reduced to writing and signed by such member or members of the committee as it shall designate beforehand. Such proceedings shall be recorded in a well-bound book, which shall be retained at the offices of the county commission in Lauderdale County, and a copy thereof shall be retained at the offices of the county commission in Colbert County. All such documents shall be deemed to be public records, within the scope of Section 36-25A-4.

(h) Copies of such proceedings, when certified by either the chair or the secretary of the committee, shall be received in all courts as prima facie evidence of the matters and things therein certified.

(i) Each member of the committee shall serve without compensation and may be reimbursed for expenses actually incurred by him or her, in and about the performance of his or her duties. The committee may, by resolution duly adopted prior thereto, provide for reimbursement of any such expenses out of moneys on deposit in the Shoals Economic Development Fund, and no request, consent, or other action on the part of the authority shall be necessary in connection with any such reimbursement.



Section 45-17-91.25 - Investment of moneys in Shoals Economic Development Fund.

Moneys on deposit in the Shoals Economic Development Fund may be invested, at the direction and discretion of the committee, only in investments that are at the time authorized to be made, with respect to county funds, pursuant to Section 11-81-21. Any interest or other income accruing on, or derived from, any such investments shall become a part of the Shoals Economic Development Fund and shall be invested as aforesaid or expended only for purposes for which moneys in the Shoals Economic Development Fund may be expended hereunder.









Part 3 - Tourism.

Section 45-17-92 - Colbert County Tourism and Convention Bureau.

(a) This section shall apply only in Colbert County.

(b) The following words and terms as used in this section, shall have the meanings hereby ascribed to them: "the bureau" means the public corporation for which this section provides; "the board" means the board of directors of the authority for which this section provides.

(c)(1) There is hereby established in the county a public corporation for the purposes herein specified, which corporation shall be vested with the powers conferred upon it by this section. The public corporation is at times hereinafter referred to as "the bureau."

(2) Subject to the conditions and qualifications hereinafter stated, the name of the corporation shall be the Colbert County Tourism and Convention Bureau.

(d)(1) The bureau shall be authorized and empowered to conduct programs, including but not limited to programs of information and publicity designed to attract conventions and tourism to all of Colbert County. The bureau shall be authorized to conduct such programs in Alabama and elsewhere, and to expend its funds in the furtherance of such programs in Alabama and elsewhere.

(2) The bureau may enter into contracts with any person, firm, corporation, or association to carry out the purposes set forth in this section. No contract entered into by the authority shall bind the state or any county or municipality of the state.

(3) The bureau shall have the power to sue and be sued; to acquire property and rights of interests in property by gift, lease, or purchase; to appoint officers, agents, employees, and attorneys, and to fix their compensation; to have a seal and alter the same at pleasure; to make bylaws for the management and regulation of its affairs; to make contracts, and to execute all instruments necessary or convenient to lease or purchase and own real or personal property to be used for the furtherance of the purposes for the accomplishment of which the authority is created; to accept or receive gifts, bequests, and devises; to borrow money and execute notes and other evidence of indebtedness which may be required by the lender, and pledge anticipated revenue or income to secure payment of any such loan; and to do all things necessary or convenient to carry out the powers expressly given herein.

(4) For the aforesaid purpose the bureau shall be authorized to use and apply the proceeds of any taxes which the Legislature provides which shall be payable to the bureau for the promotion of all Colbert County as a convention center and all such places located in Colbert County, Alabama, which from time to time offer to visitors and tourists something of interest. Specifically, the proceeds of the privilege or license tax levied by Part 2 of Article 24 of this chapter shall be paid by the director of revenue to the Colbert County Tourism and Convention Bureau. All unexpended proceeds of the privilege or license tax previously collected pursuant to that part shall be the property of the Colbert County Tourism and Convention Bureau to be used and applied for the aforesaid purposes.

(e)(1) The affairs of the bureau shall be managed by the board of directors, herein called "the board" which shall consist of seven members first appointed for staggered terms as follows: Three members will serve a term of three years; two members will serve a term of two years; and two members will serve a term of one year.

(2) The seven members shall first be appointed as follows: The governing body of the City of Tuscumbia shall appoint one member to a three-year term and one member to a one-year term; the governing body of the City of Sheffield shall appoint one member to a three-year term and one member to a two-year term; the governing body of the City of Muscle Shoals shall appoint one member to a three-year term and one member to a one-year term; and the governing body of Colbert County shall appoint one member to a two-year term. Thereafter, all members will serve a three-year term or until their successors are appointed and shall serve no more than three consecutive terms until after the lapse of one year. The term of office of approximately one-third of the members shall expire at each annual meeting of the board.

(3) Each of the seven members shall be a resident of Colbert County at the time of his or her appointment. In the event a member ceases to reside in Colbert County during his or her tenure on the board, such member's appointment shall terminate immediately.

(4) The provisions set forth below shall govern the filling of any vacancy occurring in any one or more of the seven directorships. A directorship shall be deemed to be vacant in the event that any person designated as a director, as provided above, for any reason fails to attend three monthly board meetings in succession. In the event a vacancy in the directorship occurs, such vacancy shall be filled by the city or county authority which first made the appointment.

(5) The members of the board shall serve without compensation, but may be reimbursed for actual expenses incurred in the performance of their duties for the bureau.

(f)(1) The power of the bureau shall be vested in and exercised by the board subject to the provisions of this section.

(2) The board shall be authorized to employ agents, employees, officers, consultants, and attorneys and to secure such services and assistance as the board deems necessary to enable it to conduct and engage in the activities and purposes for which this bureau is created.

(3) The board may delegate to one or more of its members, employees, agents, or officers, such duties as it deems proper.

(4) The board shall elect a chairman and a vice chairman of the board. The vice chairman shall serve as chairman in the event of the chairman's absence. The board shall also elect a treasurer and a secretary.

(5) The board shall provide by resolution for the dates on which the chairman, vice chairman, treasurer, and secretary shall be elected, which resolution shall specify the term or period for which each of the officers last named shall serve.

(6) The treasurer shall act as custodian of all funds from whatever sources derived received by such officer.

(7) The treasurer of the bureau shall execute a fidelity bond with a company authorized to write such bonds in the State of Alabama being surety thereon, which bond shall be in an amount approved by the board.

(8) Contracts of the bureau shall be executed in the name of the bureau by the chairman of the board and attested by the secretary of the bureau.









Article 10 - Education.



Article 11 - Elections.

Section 45-17-110 - Compensation of election officials.

Each election official of Colbert County shall receive fifty dollars ($50) per day for the performance of his or her official duties. The County Commission of Colbert County shall supplement the compensation already provided by the general law of the state with funds out of the county general fund sufficient to bring the compensation up to the amount provided for by this section, provided, however, in any municipal election in which the official serves, the supplement provided for herein shall be paid by the municipality in which such election is held.



Section 45-17-110.01 - Additional compensation of election officials.

In Colbert County, each election official shall be entitled to receive additional compensation in an amount not to exceed twenty-five dollars ($25) per day, which shall be payable out of the county general fund. Such amount shall be in addition in any amount received pursuant to Section 17-8-12, and shall be paid as a supplement for each election official for each day's service at elections in the county. The amount of the additional compensation shall be determined by resolution of the county commission.






Article 12 - Employees.



Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Section 45-17-140 - Fire protection service fee.

(a) The provisions of this section shall apply only to those portions of Colbert County located outside the corporate boundaries of the Cities of Tuscumbia, Sheffield, and Muscle Shoals.

(b) The Legislature hereby declares that volunteer fire departments that receive funds pursuant to this section are organizations which are public in nature, as they protect the health, safety, and welfare of the citizens of the county.

(c)(1) There is hereby levied on the owner of each dwelling and on the owner of each building or commercial building or facility located in those portions of Colbert County located outside the corporate boundaries of the Cities of Tuscumbia, Sheffield, and Muscle Shoals a fire protection service fee of fifty dollars ($50) per year.

(2) For the purposes of this section a dwelling shall be defined as any building, structure, or other improvement to real property used or expected to be used as a dwelling or residence for one or more human beings, including specifically and without limiting the generality of the foregoing, (i) any such building, structure, or improvement assessed, for purposes of state and county ad valorem taxation, as Class III single-family owner-occupied residential property, (ii) a duplex or an apartment building, and (iii) any mobile home or house trailer. Any such building, structure, or other improvement shall be classified as a dwelling for purposes of this section notwithstanding:

a. That it is wholly or partially vacant or uninhabited at any time during the year for which a fire protection service fee with respect thereto is or is to be levied; or

b. That it is also used or expected to be used simultaneously for a purpose, whether or not commercial in nature, other than as a dwelling or residence as aforesaid.

(3) The fee shall in no manner be construed as a tax on property. The fee shall be levied for the purpose of funding fire protection services to dwellings under the purview of this section.

(4) Any person who is 65 years of age or older having a net annual taxable income of seven thousand five hundred dollars ($7,500) or less, as shown on such person's and spouse's latest United States income tax return shall be exempted from paying the fee levied by this section. In the event that such person and spouse are not required to file a United States income tax return, then an affidavit indicating that the net taxable income of such person and spouse for the preceding taxable year was seven thousand five hundred dollars ($7,500) or less shall be sufficient proof. Proof of age shall be furnished when the exemption provided herein is claimed.

(d) The fire protection service fee shall be collected, administered, and enforced as closely as possible at the same time, in the same manner, and under the same requirements and laws as are the ad valorem taxes of the state. The proceeds of the fee shall be paid into a special county fund. Within 30 days of payment into the special fund, the county commission shall divide the funds equally among all eligible volunteer fire departments. The county commission may establish rules and procedures regarding the transfer, investing, accounting, and handling of the funds.

(e) An eligible volunteer fire department, for the purposes of this section, shall mean a volunteer fire department located in Colbert County that is certified under the Alabama Forestry Commission guidelines and is approved by the Colbert County Commission.

(f) Funds paid to eligible volunteer fire departments shall only be expended for fire protection and emergency medical services, including training, supplies, and equipment. The funds may also be expended to purchase liability insurance to insure coverage of acts or omission which are directly related to the functions of a volunteer fire department which are committed by a volunteer fire department or the personnel of a volunteer fire department, or both. The funds may not be expended for salaries, food, drink, social activities, or fundraising activities. After receiving funds, the volunteer fire departments shall keep accurate records to verify that the funds were properly expended. By September 15th of each year, the department shall file a form with the county commission detailing the expenditure of all funds during the previous 12 months. The filing shall also account for all unspent funds and whether the unspent funds have been obligated. The county commission shall supply the accounting forms to each eligible volunteer fire department.

(g) Upon dissolution or abandonment of any eligible volunteer fire department, any remaining funds derived from this section or any assets purchased with funds derived from this section shall, after all indebtedness has been satisfied, be transferred to the county commission. The funds and assets shall be reallocated by the county commission to other volunteer fire departments. In the event there are no volunteer fire departments, the funds or assets shall be placed in the county general fund.

(h) The personnel of volunteer fire departments provided for in this section shall not be considered as employees, servants, or agents of the county and the members of the county commission and the employees of the county shall not be liable in either their official capacity or in a private capacity for the actions of the personnel of volunteer fire departments.






Article 15 - Gambling.



Article 16 - Government Finance and Operations.

Section 45-17-160 - Distribution of Tennessee Valley Authority payments in lieu of taxes.

(a) In Colbert County, the payments made to the county commission as authorized in Section 40-28-2, shall be distributed by the county commission as follows: Forty percent of such payments shall be disbursed on the same formula as school funds according to the State Department of Education's "Current Expense Ratio" are apportioned to the four local school systems - the Colbert County Board of Education, the Muscle Shoals City Board of Education, the Tuscumbia Board of Education, and the Sheffield Board of Education; 60 percent of the payments shall be distributed to the county general fund and on a pro rata basis to the general funds of the City of Tuscumbia, the City of Sheffield, the City of Muscle Shoals, the City of Cherokee, the City of Leighton, and the City of Littleville, with each city receiving the amount that its population, according to the latest federal census, bears to the entire population of the county, and the general fund of the Colbert County Commission receiving the amount that the population of the county outside the cities bears to the entire population of the county, according to the latest federal census.

(b) However, the payments which the municipal electric authorities make to the City of Tuscumbia, the City of Sheffield, and the City of Muscle Shoals shall continue to be made to those cities by those authorities just as was the practice prior to October 1, 1979, and such distribution formula provided in this section above shall not be construed to include municipal electric authority payments to the municipalities but shall only include the amounts that the State of Alabama actually transfers to Colbert County.






Article 17 - Health and Environment.

Section 45-17-170 - Board of health fees.

(a) The County Board of Health of Colbert County, which is a part of the Northwest Alabama Regional Health Department, is hereby authorized to recommend reasonable fees or charges to the governing body of the county and the governing body shall establish the actual amount of the fee, with or without regard to such recommendations, for the rendering of public health services within the county to members of the public. Such fees shall supplement, but not replace, local, state, and federal appropriations.

(b) The governing body of Colbert County shall promulgate and fix a reasonable schedule of fees to be charged and collected from, or on behalf of, persons receiving public health services, and the amount of such fees shall include charges for personal services, inspections, and the expenses intendant upon those services such as the expenses of necessary drugs, supplies, travel, and the cost of personnel time. Restaurant inspections and food handlers' examinations are specifically excluded from charges.

(c) All fees and receipts collected shall be paid over to the Regional Health Officer of the Northwest Alabama Regional Health Department and deposited in a bank and shall be expended for the support, maintenance, and operation of the public health services in the county.

(d) Funds collected under this section may be utilized as matching funds from other available sources.

(e) Services will not be denied any indigent person.

(f) In case of grievance, the aggrieved party may petition the county health officer in writing for an informal hearing. If satisfaction is not reached, the aggrieved party may then petition the chairman of the county board of health in writing for a formal hearing before the county board of health.






Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.

Part 1 - Historic Preservation.

Section 45-17-220 - LaGrange Historical Site.

(a) The LaGrange Historical Site in Colbert County, owned by the Alabama Historical Commission, is transferred to the LaGrange Living Historical Association, a nonprofit corporation, which shall have full authority to develop, renovate, preserve, maintain, operate, exhibit, and publicize the LaGrange Historical Site in accordance with the powers and responsibilities of the association. The Executive Director of the Alabama Historical Commission shall cause an appropriate deed or conveyance to be executed in accordance with the provisions of this section.

(b) The Alabama Historical Commission shall continue to assist the LaGrange Living Historical Association in the preservation and maintenance of the LaGrange Historical Site. Any funds appropriated to the Alabama Historical Commission for the preservation and maintenance of the LaGrange Historical Site, including any unencumbered and unexpended funds for the current fiscal year, shall continue to be appropriated to the Alabama Historical Commission for the preservation and maintenance of the LaGrange Historical Site by the LaGrange Living Historical Association.






Part 2 - Recreation.

Section 45-17-221 - Prohibition against use of artificial light from motor vehicle to locate wildlife.

(a) In Colbert County, it shall be unlawful for any person, or one or more of a group of persons together, to willfully throw or cast, or cause to be thrown or cast, the rays of a spotlight, headlight, or other artificial light from any motor vehicle, with the aid of any motor vehicle, on any highway, or in any field, woodland, or forest, in an apparent attempt or with intent to locate deer and/or other wildlife. The provisions of this section shall not apply to farmers while checking livestock upon land which they own, lease, or rent.

(b) Any violation of the provisions of this section shall be a misdemeanor and punishable by a fine of not less than twenty-five dollars ($25) nor more than one hundred dollars ($100).









Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-17-230 - Total compensation.

Commencing with the next term of office, the Sheriff of Colbert County shall receive total compensation of fifty thousand dollars ($50,000) per annum payable from the county general fund in equal installments in the same manner as other county employees are paid. This compensation shall be in lieu of any salary, monthly expense allowance, or fees paid as compensation to the sheriff.






Part 2 - Deputies and Sheriff Reserve Officer.

Division 1 - Deputies.

Section 45-17-231 - Determination of number of deputies.

Any limitation on the number of deputies that may be employed by the Sheriff of Colbert County is repealed. The county commission is authorized to prescribe the number of deputies that the sheriff may employ.






Division 2 - Sheriff Reserve Officers.

Section 45-17-231.20 - Establishment of sheriff reserve; officers; duties.

(a) The Sheriff of Colbert County is hereby authorized to establish a sheriff reserve to be composed of such persons who may volunteer to serve as sheriff reserve officers of the sheriff's department. Such service shall be without compensation to the individual so volunteering.

(b) Sheriff reserve officers shall at all times serve under the direction and supervision of the sheriff and/or members of the sheriff's department. The sheriff shall determine the fitness of persons to serve as sheriff reserve officers and shall prescribe such training necessary for reserve officers.

(c) The duties of a sheriff reserve officer shall be limited to assisting the sheriff's department in the performance of its regularly constituted duties and shall serve under the immediate supervision of a lawful sheriff's department officer. Sheriff reserve officers shall have the authority to carry firearms when summoned to duty. Reserve officers shall have arrest power only in the event the full-time sheriff's department deputy is incapacitated or unable to perform an arrest. Sheriff reserve officers, while serving under the supervision and direction of the sheriff, or a member of the sheriff's department, shall have the same protection and immunities afforded regularly employed sheriff's deputies which shall be recognized by all courts having jurisdiction over offenses against the laws of this state.









Part 3 - Jails.

Division 1 - Day Reporting Fee.

Section 45-17-232 - Day reporting system.

(a) This section shall be applicable only in Colbert County.

(b) Any person who has been committed to the county jail in Colbert County under a criminal sentence imposed by the Circuit or District Court of Colbert County, and who has been released on a suspended sentence shall report to the probation office of Colbert County. The probation officer at his or her discretion shall require the person to report at regular intervals, for the sole purpose of the collection of court costs, fines, and other penalties and fees assessed against the convicted person by the probation officer.

(c) The probation officers of Colbert County, Alabama, shall remit fines, assessments, court costs, and restitution assessed against the persons to the Colbert County Circuit Clerk. The probation officers shall be allowed to charge the convicted persons a day reporting fee of 20 percent of the net weekly income of the person and may charge a minimum of ten dollars ($10) per reporting for the service. For the purposes of this section, the term "net income" shall be defined as total salaries, wages, and other compensation received by a person committed to a jail in Colbert County for work performed while the person is serving a suspended sentence, less all sums withheld for federal income tax, state income tax, taxes paid by an employee under the Federal Insurance Contributions Act, group insurance, and union dues. The court having jurisdiction of the case, as a condition to releasing a prisoner, may require that the prisoner establish a payroll deduction for the payment of any sums due pursuant to this section.

(d)(1) The day reporting fee shall be distributed by the probation officers as follows:

a. One-half of the fee to the probation officer of Colbert County. The fees distributed to the probation office shall be deposited to a separate fund to be known as "The Colbert County Probation Officers Criminal Justice Fund."

b. One-half of the fees shall be distributed to the Presiding Judge of the Colbert County Circuit Court. The fees distributed to the presiding judge shall be deposited to a separate fund to be known as the "Judges' Work Release and Criminal Justice Fund."

(2) The funds shall be used by probation officers and judges for education, travel, equipment, and other expenses incurred by them in the exercise of their duties and for the improvement in the criminal justice system.

(3) Any person who has been ordered to attend a day reporting system by the appropriate judge and who fails to abide by the order and fails to report pursuant to the court order shall be considered in violation of the suspended sentence, and shall be subject to having the suspended sentence revoked by the court upon application to the court by the probation officer. Further, nothing in this section shall interfere with or prevent the exercise by any court of Alabama of its power to punish for contempt.

(e) The procedures described in this section shall be cumulative and in addition to all other bail and release procedures provided by law.






Division 2 - Jail Store.

Section 45-17-232.20 - Operation of jail store; Law Enforcement Fund.

(a) The Sheriff of Colbert County or the authorized agents of the sheriff may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Law Enforcement Fund in a bank located in Colbert County. All proceeds collected under this section shall be deposited by the sheriff into the Law Enforcement Fund.

(2) The sheriff shall keep an account of all jail store sales and transactions of the Law Enforcement Fund for audit by the Department of Examiners of Public Accounts. The jail store account and Law Enforcement Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff.

(c) All profits realized in the operation of the jail store shall be expended at the discretion of the sheriff for law enforcement purposes in Colbert County.

(d) The establishment of the Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store in the county jail prior to May 17, 2004, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store in the county jail prior to May 17, 2004, shall be deposited into the Law Enforcement Fund created by this section.









Part 4 - Pistol Permits.

Section 45-17-233 - Issuance; fee; disposition of funds.

(a) In Colbert County, the fee for the issuance of a permit to carry a pistol as provided in Section 13A-11-75, shall be fifteen dollars ($15), except for persons age 60 and over, the fee shall be five dollars ($5).

(b) Each fee collected pursuant to this section shall be deposited by the sheriff in any bank located in the county into a fund known as the sheriff's law enforcement pistol permits fund. One dollar ($1) from each fee shall be distributed on a regular basis to the county general fund. The remainder of the fund may be drawn upon by the sheriff or his or her duly authorized agent and shall be used exclusively for law enforcement purposes.






Part 5 - Service of Process.

Section 45-17-234 - Contracts for service of process; fees; Sheriff's Civil Process Fund.

(a) The Sheriff of Colbert County, except for warrants for arrest, may contract with or enter into contract or agreement with a private, public, or governmental entity for the purpose of service of process. Nothing in this section should be construed as conflicting with the provisions of Rule 4.1 (b)(2) of the Alabama Rules of Civil Procedure.

(b)(1) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the civil division of the District and Circuit Courts of Colbert County shall increase the fees by twelve dollars fifty cents ($12.50) per document personally served by the sheriff's office, or its designee. For purposes of this section, the term "document" shall include multiple papers served on a party or entity at one time.

(2) For purposes of this section, all charges imposed under this section may be taxed as costs to any party to the action by the judge of the court presiding at the hearing of the matter.

(3) The court official designated in Colbert County by law for the respective courts shall collect the additional service of process fee designated in subdivision (1) and remit the fees collected to the office of the sheriff for deposit in the Sheriff's Civil Process Fund to be expended for law enforcement purposes.

(c) The Sheriff of Colbert County may use the monies generated by this section for law enforcement purposes in Colbert County, including contracting with or entering into a contract or agreement with a private, public, or governmental entity for service of process of documents from the civil or criminal division of the district or circuit court.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Creation of Office.

Section 45-17-240 - Offices and duties of tax assessor and tax collector consolidated.

(a) Effective October 1, 1997, or upon occurrence of a vacancy in either the office of tax assessor or tax collector, there shall be a county revenue commissioner in Colbert County. A commissioner shall be elected at the general election in 1996 and at the general election every six years thereafter, who shall serve for a term of six years beginning on the first day of October next after his or her election, and until his or her successor is elected and has qualified.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning assessment for and the collection of taxes.

(c) Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by Section 40-5-3 for tax collectors in Alabama, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission, and shall be a preferred claim against the county.

(e) The county commission shall provide the necessary offices for the county revenue commissioner, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of his or her office, the county revenue commissioner shall receive an annual salary as provided by law, payable in equal monthly installments out of the general fund of the county.

(g) The offices of the tax assessor and tax collector of Colbert County are hereby abolished effective the first day of October 1997, or upon the occurrence of a vacancy in the office of tax assessor or tax collector. In the event that the office of tax assessor or tax collector becomes vacant before October 1, 1997, the office of county revenue commissioner shall immediately come into being, and the remaining officer, tax assessor or tax collector, as the case may be, shall immediately assume the duties of the office of county revenue commissioner and shall perform such duties until a county revenue commissioner has been elected as provided herein. For the performance of such duties, he or she shall be entitled to the salary hereinabove prescribed for the county revenue commissioner.

(h) It is the purpose of this section to promote the public convenience in Colbert County by consolidating the offices of tax assessor and tax collector into one office.






Division 2 - Redemption of Land.

Section 45-17-240.20 - Duties of judge of probate transferred.

(a) The provisions of this section shall apply to Colbert County.

(b) The procedure for selling and redeeming lands for taxes in such county shall be the same as provided in Title 40, except that all such duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the tax collector of the county, and the judge of probate shall be relieved of all such duties.



Section 45-17-240.21 - Duties of county treasurer transferred.

In Colbert County, the procedure for selling and redeeming real property and lands for delinquent taxes in the county shall be the same as provided in Title 40, Chapter 10, except that all such duties and powers prescribed for and performed by the county treasurer shall be transferred to and the same shall be performed by the county tax collector.






Division 3 - Expense Allowance, Salary.

Section 45-17-240.40 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Revenue Commissioner of Colbert County shall be entitled to receive an additional expense allowance in the amount of five thousand dollars ($5,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. The expense allowances shall be payable in equal bimonthly installments from the General Fund of Colbert County.

(b) Effective beginning with the next term of office, the annual salary of the Revenue Commissioner of Colbert County shall be increased by five thousand dollars ($5,000) and the expense allowance provided for in subsection (a) shall be null and void.

(c) Notwithstanding any other provision of law, in addition to any other compensation provided to the Colbert County Revenue Commissioner, the Colbert County Revenue Commissioner shall continue to receive any cost-of-living or other salary increases granted by the Colbert County Commission to other elected officials in the county.

(d) The provisions of this law are remedial and curative and shall be retroactive to October 1, 1997. All salary supplements and expense allowances paid from the County Treasury to the person holding the office of Colbert County Revenue Commissioner during the period beginning October 1, 1997, and ending on May 26, 2017, in accordance with this section are ratified and confirmed.









Part 2 - Tax, Lodging.

Section 45-17-241 - Applicability.

This part shall apply only in Colbert County.



Section 45-17-241.01 - Definitions.

As used herein, the words and terms defined in this section shall have the meanings hereby ascribed to them. "County" means Colbert County. The term "effective date of the act" means the first day of the calendar month next following the calendar month in which this part is adopted.



Section 45-17-241.02 - Effective date of taxes; imposition and disposition of tax; exemptions; records; penalty and interest.

(a) The taxes levied by this part shall become effective, or go into effect, on the first day of the calendar month next following the calendar month in which this part is adopted.

(b)(1) Commencing on the effective date of the taxes, as specified in subsection (a), above, in addition to all other taxes imposed by law, there is hereby levied and shall be collected by the director of revenue as herein provided a privilege or license tax in the amount hereinafter prescribed against every person engaged in the county in the business of renting or furnishing any room or rooms, lodging or accommodations, to any transients in any hotel, motel, inn, tourist court, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. The director of revenue shall pay to the Colbert County Tourism and Convention Bureau all of the proceeds of the tax. The amount of tax shall equal three percent of the charge for such rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in such room or rooms.

(2) There are exempted from the provisions of the tax levied by this section and from the computation of the amount of the tax levied or payable hereunder the following: Charges for property sold or services furnished which are required to be included in the tax levied by the state sales tax act; charges for the rental of rooms, lodgings, or accommodations furnished by any hospital, nursing home, convalescent home, or by any charitable or elemosynary institution; charges for the rental of rooms, lodgings, or accommodations to persons for a period of 180 continuous days or more. The exemption hereby provided shall apply to any property sold or services furnished which are required to be included in any sales tax now or hereafter levied by the State of Alabama.

(c) The taxes levied by this section, except as otherwise provided herein, shall be due and payable on or before the 20th day of the month next succeeding the month in which the tax accrues. On or before the 20th day of each month after the effective date of the taxes every person on whom the tax is levied by this section shall render to the director of revenue on a form prescribed by him or her, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with such other information as the director of revenue may demand and require; and at the time of making such monthly report the taxpayer shall compute and pay to the director of revenue the amount of taxes shown to be due.

(d) It shall be the duty of every person engaged or continuing in any business subject to the taxes levied by this section to keep and preserve suitable records of the gross proceeds of such business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable under this part. Such records shall be kept and preserved for a period of five years and shall be open for examination at any time by the director of revenue or by any duly authorized agent, deputy, or employee of the director.

(e) Any person who fails to pay the tax levied by this section within the time required by this part shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest thereon at the rate of one-half of one percent per month or fraction thereof from the date on which the tax became due and payable, such penalty and interest to be assessed and collected as a part of the tax.



Section 45-17-241.03 - Violations.

The failure of any person to pay any tax levied by this part within the time specified for the payment of the same by the part shall constitute a misdemeanor; and the violation of any of the provisions of this part by any person shall constitute a misdemeanor. Any person violating any provisions of this part shall upon conviction be punished by fine of not more than five hundred dollars ($500) and may also be sentenced to hard labor for the county for not exceeding six months, either or both, unless a different punishment is prescribed herein.



Section 45-17-241.04 - Construction; severability.

None of the provisions of this part shall be applied in such manner as to violate the commerce clause or other clauses of the federal Constitution or any clause of the Constitution of Alabama of 1901. Should any provision of this part be held invalid, the invalidity thereof shall not affect the remaining provisions of the part.






Part 3 - Tax, Tobacco.

Section 45-17-242 - Election to authorize tax.

The board of revenue, court of county commissioners, or like governing body of Colbert County is hereby authorized to call an election of the qualified electors of the county for the purpose of determining whether or not the county governing body may levy an additional county privilege or excise tax on tobacco and certain tobacco products. Due notice of the time of holding the election and of the purpose of the election must be given by the sheriff at least 30 days prior to the date the election is to be held, by publication in some newspaper in the county, and by posting such notice at the courthouse door and at three other public places in the county. The county governing body shall provide for the holding of the election on the date specified in the notice. If the question of levying the special tax authorized herein fails to carry at such election, that fact shall not preclude the submission of the question to the voters of the county at a subsequent election held at any time not less than two years from the date of the preceding election.



Section 45-17-242.01 - Levy of tax.

The county governing body shall declare the result of the election, and if a majority of the electors voting on the question have voted in favor of such special tax, the county governing body may by ordinance or resolution levy, in addition to all other taxes of every kind now imposed by law, a county privilege or excise tax in the following amounts for the sale, storage, or delivery of the following named tobacco and tobacco products:

(1) Two cents ($0.02) for each package of cigarettes, made of tobacco or any substitute therefor.

(2) One cent ($0.01) for each cigar of any description made of tobacco or any substitute therefor.

(3) One cent ($0.01) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which is prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(4) One cent ($0.01) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) One cent ($0.01) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(6) Five cents ($0.05) for each package or other container of little cigars made of tobacco or any substitute therefor.



Section 45-17-242.02 - Use of stamps for payment.

The tax herein authorized, when levied in accordance with the provisions of this part, shall be paid through the use of stamps, bearing the words "Colbert County Public Hospital Tax." Stamps in denominations to the amount of the tax shall be affixed to the box or other container from or in which the tobacco products taxed are normally sold at retail, and shall be affixed in such manner that their removal will require continued application of water or steam; and in case of cigars, chewing tobacco, and like tobacco products, where sales are made from the original box or container, the stamps must be affixed to the box or container in such a way that such stamps shall be torn or mutilated when such containers or boxes are opened for the sale of the tobacco products enclosed therein. In the case of cigarettes, snuff, smoking tobacco, and like tobacco products, sold at retail in any sack, can, bottle, or other such package or container, the required amount of stamps to cover the tax shall be affixed to each individual package or container. Cigars packaged in quantities of two or more and not less or not more than 10 shall have stamps in denominations to the amount of the tax affixed to the box, package, or container in which they are packaged.



Section 45-17-242.03 - Issuance of stamps.

If the tax herein authorized is imposed, the board of revenue, court of county commissioners, or other like governing body of Colbert County shall provide for the preparation and issuance of stamps by the clerk of the county governing body. When wholesalers or jobbers, who have qualified as such in accordance with any rules and regulations of the county governing body, desire to purchase stamps as prescribed herein for use on taxable tobaccos sold and delivered by them, the county governing body shall allow on such sales of tobacco tax stamps a discount of two percent of the entire amount of the sale.



Section 45-17-242.04 - Rules and regulations; enforcement; compensation of officers and employees.

The board of revenue, court of county commissioners, or other like governing body of Colbert County shall promulgate and adopt such rules and regulations, not inconsistent with the provisions of this part, as may be necessary for the proper administration and enforcement of the part. The county governing body shall also provide the necessary officers and employees to collect and enforce the tax, if imposed, and shall fix the compensation of such officers and employees. The compensation of such officers and employees and the expenses necessary and incident to collecting and enforcing the tax shall be paid out of the proceeds of the tax.



Section 45-17-242.05 - Payment of tax; records; inspections; seizure and sale of contraband; appraisal; return of confiscated property; re-use of stamps or refill of packages.

(a) After the tax herein authorized has been levied in accordance with the provisions of this part, no person, firm, or corporation shall sell, store, or distribute tobacco or tobacco products, which are subject to such tax, without complying with the provisions of this part and the rules and regulations promulgated and adopted by the county governing body pursuant thereto, and paying any and all tax which such person, firm, or corporation may be liable under this part. Every person, firm, or corporation selling, storing, or distributing in Colbert County any tobacco or tobacco products shall keep such books, documents, papers, and other such records as will enable the county governing body, or an authorized employee thereof, to determine the amount of the tax due the county under this part, and such records shall at all reasonable times be open to inspection by the county governing body, or any officer or employee thereof charged with the duty of collecting and enforcing the tax, and such person, firm, or corporation shall make available to the county governing body or any authorized officer, agent, or employee thereof all stocks of tobacco products as defined in this part which may be in possession of the person, firm, or corporation, at all reasonable times in order to enable the county governing body or any authorized officer, agent, or employee thereof charged with the duty of collecting and enforcing the tax, to inspect the goods to determine if the proper stamps as provided by this part are affixed to the tobacco or tobacco products as provided by this part.

(b) Any tobacco or tobacco products taxable under the provisions of this part, found at any point within Colbert County, Alabama, which tobacco or tobacco products taxable under the provisions of this part, not having affixed to the package or product, as above defined, the stamps as above provided are hereby declared to be contraband goods and the same may be seized by the officer or employee of the county governing body charged with the duty of collecting and enforcing the tax, without a warrant and the goods shall be delivered to the county governing body of Colbert County, Alabama, for sale at public auction to the highest bidder after due advertisement, but the county governing body before delivering any of the goods so seized, shall require the purchaser to affix the proper amount of stamps to the individual package or product as above defined. The proceeds of sale for any goods sold hereunder shall be turned over to the county treasury, and shall be appropriated for the purposes as set out in Section 45-17-242.06; provided, that the cost of confiscation and sale shall be paid out of the proceeds derived from such sale before making remittance to the treasurer.

(c) In all cases of seizure of any tobacco or tobacco products, or other property hereafter made as being subject to forfeiture under provisions of this section which in the opinion of the officer, or person making the seizure, are of the appraised value of fifty dollars ($50), or more, the officer or person shall proceed as follows: First, he or she shall cause a list containing a particular description of the goods, wares, merchandise, or other property seized to be prepared in duplicate and an appraisement thereof to be made by three sworn appraisers to be selected by him or her, who shall be respectable and disinterested citizens of the State of Alabama, residing within Colbert County. The list and appraisement shall be properly attested by the officer, or person, and the appraisers, for which service each of the appraisers shall be allowed the sum of one dollar ($1) per day, not exceeding two days, to be paid by the county governing body out of any revenue received by it from the sale of the confiscated goods or the compromise which may be effected. Second, if the goods are believed by the officer making the seizure to be of value of less than fifty dollars ($50), no appraisement shall be made. The officer, or person, shall proceed to post a notice for three weeks, in writing at three places in the county where the seizure was made, describing the articles and stating the time and place and cause of their seizure and requiring any person claiming them to appear and make such claim in writing within 30 days from the date of the first posting of such notice. Third, any person claiming the tobacco or tobacco products, or other property so seized as contraband within the time specified in the notice, may file with the county governing body a claim in writing, stating his or her interest in the articles seized, and may execute a bond to the county governing body in a penal sum equal to double the value of the goods so seized, but in no case shall the bond be less than the sum of two hundred dollars ($200), with sureties to be approved by the Chairman of the Board of Revenue of Colbert County, conditioned that in the case of condemnation of the articles as seized, the obligors shall pay to the county governing body the full value of the goods so seized and all costs and expenses of the proceedings to obtain such condemnation, including a reasonable attorney's fee. And upon the delivery of such bond to the county governing body, it shall transmit the same with the duplicate list or description of the goods seized to the solicitor of the Colbert County Circuit Court, and the solicitor shall file a bill in the circuit court in equity to secure the forfeiture of the tobacco or tobacco products or other property. Upon the filing of the bond aforesaid, the goods shall be delivered to the claimant pending the outcome of the case; provided, however, the goods must have the proper stamps affixed to each such article of tobacco or tobacco product before turning same over to claimant, the stamps so affixed to be paid for by claimant when goods properly stamped are delivered by the county governing body. Fourth, if no claim is interposed and no bond given within the time above specified, such tobacco or tobacco products or other property shall be forfeited without further proceedings and the same shall be sold as herein provided. And the proceeds of sale when received by the county governing body shall be turned in to the treasury as other revenues are required by law to be turned in: Provided, that in seizure in quantities of less value than fifty dollars ($50), the same may be advertised with other quantities in Colbert County, Alabama, by the county governing body and disposed of as hereinabove provided. The proceedings against tobacco or tobacco products, other property, pursuant to the provisions of this section, shall be considered as proceedings in rem unless otherwise herein provided. Provided, however, should the county governing body have to resort to the courts for collections of the tax due and assessed, no advertisement shall be made and the confiscated tobaccos may be held as evidence pending the results of court action. (d) The county governing body may in its discretion return any tobacco or tobacco products or other property confiscated under this section or any part thereof, when it is shown that there was no intention to violate the provisions of this section. Provided, when any tobacco or tobacco products or other property are confiscated under the provisions of this section, the county governing body may, in its discretion, return such goods to the parties from whom they are confiscated if and when such parties shall pay to the county governing body, or its duly authorized representative, an amount equal to the tax due under this section on the goods confiscated, and in such cases no advertisement shall be made or notices posted in connection with the confiscation. The county governing body may promulgate rules and regulations governing the stamping of any articles or commodities enumerated herein handled by persons, firms, or corporations operating on interstate common carriers. Any rules or regulations of the county governing body, when duly made and promulgated shall have the full force and effect of law.

(e) Whoever removes or otherwise prepares any Colbert County Public Hospital Tax stamps with intent to use, or cause the same to be used, after it has already been used, or buys, sells, offers for sale, or gives away any such washed or removed or restored stamps to any person for using or who used the same, or any person, firm, corporation, who shall reuse or refill with any tobacco products enumerated herein, any box, package, or container from which tobacco products theretofore tax-paid have been removed shall be guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars ($100), nor more than five hundred dollars ($500).



Section 45-17-242.06 - Disposition of funds for hospital purposes.

The proceeds of the tax authorized by this part, if imposed, less the cost of collection as provided herein, shall be paid into the county treasury, and all revenues arising therefrom shall be appropriated by the county governing body for the use of any public corporation which may be organized in the county for the purpose of acquiring, constructing, equipping, enlarging, improving, operating, and maintaining a hospital in the county. Such public corporation may pledge any portion of such revenues as security for the payment of the principal of and the interest on any bonds, securities, or other notes or evidences of indebtedness heretofore, or which hereafter may be, issued by such corporation for the purpose of acquiring, constructing, equipping, enlarging, and improving a hospital in the county; and any portion of the proceeds of the tax not so pledged shall be used for the support, maintenance, and operation of such hospital.



Section 45-17-242.08 - Penalties.

Any person, firm, or corporation who violates any provisions of this part, or any rules or regulations promulgated and adopted by the county governing body pursuant to this part, shall, upon conviction thereof, be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500).






Part 4 - Tax, Sales and Use.

Section 45-17-243 - Definitions.

(a) The following words, terms, and phrases, as used in this part, shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) AUTHORITY. The Shoals Economic Development Authority, an agency or instrumentality of the county and Lauderdale County created pursuant to Subpart 1 and Act 95-409, and includes its successors and assigns, if any, and any agency or instrumentality that may succeed to its functions.

(2) CODE. The Code of Alabama 1975, and all amendments thereto.

(3) COMMITTEE. The Shoals Industrial Development Committee, an agency or instrumentality of the county and Lauderdale County, created pursuant to Part 2 (commencing with Section 45-17-91.20) of Article 9, and includes any agency or instrumentality that may succeed to its functions.

(4) COUNTY. Colbert County in the State of Alabama.

(5) LAUDERDALE COUNTY. Lauderdale County in the State of Alabama.

(6) SHOALS ECONOMIC DEVELOPMENT FUND. That certain special or trust fund or account created pursuant to Section 45-17-91.23, the moneys in which may be lawfully expended, by either or both the committee and the authority, for purposes authorized, or to be authorized, in Part 2 (commencing with Section 45-17-91.20) of Article 9.

(7) STATE. The State of Alabama.

(8) STATE DEPARTMENT OF REVENUE. The Department of Revenue of the state.

(9) STATE SALES TAX. The tax or taxes imposed by the state sales tax statutes.

(10) STATE SALES TAX STATUTES. Division 1 of Article 1 of Chapter 23 of Title 40, including all other statutes of the state which expressly set forth any exemptions from the computation of the taxes levied in Division 1 and all other statutes which expressly apply to, or purport to affect, the administration of Division 1 and the incidence and collection of the taxes imposed therein.

(11) STATE USE TAX. The tax or taxes imposed by the state use tax statutes.

(12) STATE USE TAX STATUTES. Article 2 of Chapter 23 of Title 40, including all other statutes of the state which expressly set forth any exemptions from the computation of the tax levied in Article 2 and all other statutes of the state which expressly apply to, or purport to affect, the administration of Article 2 and the incidence and collection of the taxes imposed therein.

(b) Except where another meaning is clearly indicated by the context, all definitions set forth in the state sales tax statutes and the state use tax statutes shall be effective as definitions of the words, terms, and phrases used in this part. All words, terms, and phrases used herein, other than those hereinabove specifically defined, shall have the respective meanings ascribed to them in the state sales tax statutes and the state use tax statutes and shall have the same scope and effect that the same words, terms, and phrases have where used in the state sales tax statutes and the state use tax statutes.



Section 45-17-243.01 - Authorization of levy of sales tax.

(a) The governing body of the county is authorized to levy and impose in the county, in addition to all other taxes of every kind now imposed by law, and to collect as herein provided, a privilege or license tax upon every person, firm, or corporation, including the State of Alabama and its Alcoholic Beverage Control Board in the sale of alcoholic beverages of all kinds, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether such institutions be denominational, state, county, or municipal institutions, and any association or other agency or instrumentality of any such institution, that is both of the following:

(1) Engaged or continuing within the county in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character, not including, however, bonds or other evidences of debts or stocks, nor sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, barges, ships, other watercraft, and commercial fishing vessels of over five tons load displacement as registered with the U. S. Coast Guard and licensed by the State Department of Conservation and Natural Resources.

(2) Subject to taxation by the state at the rate fixed under and pursuant to subdivision (1) of Section 40-23-2, in an amount equal to one-half of one percent of the gross proceeds of sales of such business, or, if applicable, such lesser rate as may then be in effect as determined by the governing body of the county pursuant to Section 45-17-243.08. Any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of the business at the rate specified, when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as a retailer, on the gross sales of such business. Where any used part including tires of an automotive vehicle or a truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or rebuilt part or tire, the tax shall be paid on the net difference, that is, the price of the new or used part or tire sold less the credit for the used part or tire taken in trade. This provision shall not be construed to include batteries.

(b) There are exempted, however, from this section and from the computation of the amount of the tax authorized to be imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.

(c) Nothing in this part shall be construed to apply the tax authorized in this section to any transaction that is subject to taxation by the state pursuant to any provision of Section 40-23-2 other than subdivision (1) of Section 40-23-2, or pursuant to Article 3 (commencing with Section 40-23-100) of Chapter 23 of Title 40.



Section 45-17-243.02 - Authorization of levy of use tax.

(a) The governing body of the county is hereby authorized to levy and impose an excise tax, at the rate of one-half of one percent of the sales price of such property, or, if applicable, such lesser rate as may then be in effect as determined by the governing body of the county pursuant to Section 45-17-243.08, on the storage, use, or other consumption in the county of tangible personal property, not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft and commercial fishing vessels of over five tons load displacement as registered with the U. S. Coast Guard and licensed by the State Department of Conservation and Natural Resources, but if, and only if:

(1) Such property is purchased at retail, on or after the effective date of such tax, for storage, use, or other consumption in the county on or after the effective date of such tax, and

(2) The storage, use, or other consumption of such property is subject to taxation by the state at the rate fixed under and pursuant to subsection (a) of Section 40-23-61.

(b) There are exempted from this section, and from the tax authorized to be imposed by this section, the storage, use, or other consumption of property the storage, use, or other consumption of which is presently exempted under the state use tax statutes from the state use tax. Subject to those exemptions, every person storing or using or otherwise consuming in the county tangible personal property purchased at retail on or after the effective date of such tax shall, to the extent provided hereinabove, be liable for the tax authorized to be imposed by this section, and such liability shall not be extinguished until the tax has been paid by such person.

(c) Nothing in this part shall be construed to apply the tax authorized in this section to any property, or any storage, use, or other consumption of property, that is subject to taxation by the state pursuant to Section 40-23-61 other than subsection (a) of Section 40-23-61, or pursuant to Article 3 of Chapter 23 of Title 40.



Section 45-17-243.03 - Sales tax to be added to sales price.

Each person engaging or continuing within the county in a business subject to the sales tax authorized to be levied in Section 45-17-243.01 shall add to the sales price and collect from the purchaser the amount due by the taxpayer on account of the tax. It shall be unlawful for any person subject to the sales tax authorized to be levied in Section 45-17-243.01 to fail or refuse to add to the sales price and to collect from the purchaser the amount herein required to be so added to the sales price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the tax or any portion thereof.



Section 45-17-243.04 - Collection of taxes.

(a) The governing body of the county shall administer and collect the taxes herein authorized to be levied and collected, or shall cause such taxes to be administered and collected, pursuant to, and in accordance with, applicable provisions of Sections 11-3-11.2 and 11-3-11.3. Without limiting the generality of the foregoing, the governing body shall have the same rights, remedies, power, and authority, including the right to adopt and implement the same procedures, as would be available to the State Department of Revenue if the taxes herein authorized were being administered, enforced, and collected by the State Department of Revenue. The governing body may retain, as its fee for the cost of collecting all such taxes, an amount not to exceed three percent of the proceeds of all such taxes, or the county's actual cost of collection, whichever is less.

(b) With respect to the taxes herein authorized to be levied by it, the county shall be deemed to be a self-administered county, as that term is defined in Section 40-2A-3.



Section 45-17-243.05 - Enforcement of this act; civil suit; taxes a lien.

The taxes authorized to be imposed by this part shall constitute a debt due the county and may be collected by civil suit, in addition to all other methods provided by law and in this part. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All the provisions of the revenue laws of the state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the taxes herein authorized to be levied. The governing body of the county shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this part and otherwise to enforce the provisions of this part, including the institution, prosecution, and defense of any litigation involving this part; and the governing body shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it hereunder.



Section 45-17-243.06 - Applicability of state sales and use tax statutes.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of monthly reports, and keeping and preserving records with respect thereto, interest after the due date of the tax, penalties for failure to pay the tax, make reports or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with the provisions of this part, when applied to the sales taxes authorized to be levied in Section 45-17-243.01, shall apply to the sales taxes authorized to be levied in Section 45-17-243.01; and all provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making quarterly reports, and keeping and preserving records with respect thereto, interest after the due date of the state use tax, penalties for failure to pay the tax, make reports or otherwise to comply with the state use tax statutes, the promulgation of rules and regulations with respect to the state use tax and the administration and enforcement of the state use tax statutes, which are not inconsistent with this part, when applied to the use taxes authorized to be levied in Section 34-17-243.02, shall apply to the use taxes authorized to be levied in the section. All provisions of the state sales tax statutes and the state use tax statutes that are made applicable by this part to the taxes herein authorized to be levied and to the administration of this part are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-17-243.07 - Use of proceeds.

The entire proceeds derived by the county from the taxes herein authorized to be levied, including any income derived from the investment of such proceeds, shall be paid over and deposited, promptly upon receipt thereof, into a separate and distinct fund or account of the county, which shall be accounted for as other county funds. The governing body of the county shall cause all such proceeds, less the cost of collection provided for in Section 45-17-243.04, and any other expenses that may be lawfully payable by such governing body out of such proceeds, to be transferred and deposited, not more than 30 days after receipt thereof by the county, into the Shoals Economic Development Fund; and such proceeds shall thereafter be applied and used by the committee and the authority only for the purposes, and otherwise in compliance with all the requirements, specified (or to be specified) in Subpart 2 (commencing with Section 45-17-91.20) of Part 2 of Article 9.



Section 45-17-243.08 - Effective date; reduction in rates of taxes; termination of levy of taxes.

(a) If the governing body of the county elects to levy or impose any of the taxes herein authorized to be levied and imposed, it shall specify, as the effective date of such levy, the first day of the second calendar month next following that during which such levy is made. Such governing body may not levy or impose any such taxes unless the effective date of such levy is the same as the effective date of the levy, by the governing body of Lauderdale County, of any of the taxes authorized to be levied and imposed pursuant to Act 2007-352.

(b) The governing body of the county may, at any time and from time to time after the levy of any of the taxes herein authorized, but subject to succeeding provisions of this section, and subject to constitutional limitations on the impairment of contracts,

(1) Reduce the rate at which any of such taxes is levied below the rate specified in either Section 45-17-243.01 or Section 45-17-243.02, whichever is applicable, or

(2) Terminate any of the taxes herein authorized to be levied by it. However, notwithstanding any such reduction in rate, the governing body of the county may again thereafter from time to time increase the rate of such levy, but in no event may such rate exceed the applicable rate specified in Section 45-17-243.01 or Section 45-17-243.02, as the case may be. Further, notwithstanding any such termination, the governing body of the county may again thereafter from time to time levy and impose any such taxes, subject to all provisions of this part.

(c) No tax levied hereunder may be either reduced in rate or terminated by the county, as authorized in the preceding provisions of this section, prior to the tenth anniversary of the effective date of the levy of such tax. In addition, if there are at the time outstanding and unpaid any bonds, warrants, notes, or other securities or obligations issued by either the county, Lauderdale County, the authority, or any other public body, and which by their terms are payable, in whole or in part, out of, or secured by a pledge of, any revenues or proceeds from any of such taxes, then

(1) None of such taxes may then be terminated by the county, and

(2) The county may not then reduce the rate of any such taxes if as a consequence thereof the issuer of such bonds, warrants, notes, or other securities or obligations would not be able to provide for payment in full of all principal of and interest, and premium, if any, on such bonds, warrants, notes, or other securities or obligations, in accordance with their terms.

(d) None of the taxes herein authorized may at any time be either reduced in rate or terminated by the county unless, simultaneously with such reduction in rate or termination, as the case may be, all the aforesaid taxes then levied by Lauderdale County are also reduced in rate to the same extent and in the same manner, or terminated, as the case may be, by the governing body of Lauderdale County, it being the intent of this part that the taxes herein authorized to be levied by the county and those authorized as aforesaid to be levied by Lauderdale County shall be levied only during the same period or periods, in the same amounts or at the same rates, as the case may be, and on or with respect to the same subjects of taxation.

(e) In the event that any or all such taxes are so terminated, any proceeds thereof that are at the time on deposit in the Shoals Economic Development Fund, or that are thereafter received, shall be held in the Shoals Economic Development Fund and expended by the committee and the authority only for purposes for which such proceeds may lawfully be expended.



Section 45-17-243.09 - No abatement of taxes.

Notwithstanding any provision of law to the contrary, none of the taxes herein authorized to be levied and collected may be abated by any governmental or other public body pursuant to Chapter 9B of Title 40.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 17A - COLBERT COUNTY MUNICIPALITIES.

Article 1 - Big Spring.



Article 2 - Cherokee.



Article 3 - Leighton.



Article 4 - Littleville.

Part 1 - Alcoholic Beverages

Section 45-17A-40 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The governing body of the Town of Littleville in Colbert County, by ordinance, may regulate and permit the sale of alcoholic beverages during certain hours on Sunday, as determined by the governing body, by properly licensed retail licensees of the Alcoholic Beverage Control Board and the Town of Littleville serving the general public in the town.









Article 5 - Muscle Shoals.

Part 1 - Civil Service System.

Section 45-17A-50 - Applicability.

This part shall apply only in the City of Muscle Shoals.



Section 45-17A-50.01 - Definitions.

As used in this part, unless the context indicates otherwise, the following words, terms, and phrases shall have the meanings ascribed to them:

(1) APPOINTING AUTHORITY. The city council and mayor, who shall appoint all heads of departments, and the civil service board, who shall appoint all other covered employees, as established by state law, city ordinance, or other legal requirement.

(2) BOARD. The civil service board created by this part.

(3) CITY. The City of Muscle Shoals, Alabama.

(4) COVERED INDIVIDUALS.

a. Any individual, including the head of a department, employed in the service of the city in a department on a regular basis for at least 32 hours in his or her established workweek or the equivalent hours for a public safety individual who is assigned to work a work period pursuant to the Fair Labor Standards Act.

b. Those individuals employed by the city on May 15, 2001, who have previously completed the required probationary period shall be employees in the covered service and shall be awarded regular status in the service. Those individuals who are currently employed in the city service on May 15, 2001, but have not completed the probationary period required by this part shall be required to complete the requirement pursuant to this part before being granted regular status in this service. These individuals shall be given credit for previous service to determine eligibility for being designated regular status employees in this service.

c. Individuals employed by the city in temporary or part-time positions shall not be covered by this part. The conditions of employment for the individuals shall be established by the mayor and council. Temporary and part-time individuals may not be moved directly into the service as established by this part, but may apply, along with other noncovered individuals, for any vacancy which exists in the service.

(5) DEMOTION. The reassignment of a covered employee to a position of a lesser class involving less responsibility and less complex duties.

(6) FLSA. Fair Labor Standards Act.

(7) HEAD OF DEPARTMENT. Any individual designated by the city council as head of a major activity or department.

(8) PART-TIME EMPLOYEE. That category of service in which the individuals are employed on an on-going basis but are normally scheduled to work less than 32 hours in the established workweek, or the equivalent hours for those public safety individuals who are assigned to work a work period in accordance with the Fair Labor Standards Act.

(9) PROBATIONARY STATUS. A condition of employment in which covered employees serve the completion of the established probationary period and the approval for regular status by the appointing authority.

(10) PROMOTION. The reassignment of a covered employee to a higher job class involving definite and defined increase in duties and responsibilities and a corresponding increase in remuneration.

(11) REASSIGNMENT. The promotion or demotion of a covered employee.

(12) REGULAR STATUS. A condition of employment that covered employees are afforded upon completion of the established probationary period and approval by the appointing authority.

(13) TEMPORARY EMPLOYMENT. The category of service in which individuals are employed in either full-time or part-time positions for a period of no more than 180 calendar days. If warranted, employment in the temporary service may be extended by the appointing authority for an additional 90 calendar days.

(14) WORK PERIOD. The period of time established by the city for public safety employees in accordance with the Fair Labor Standards Act.

(15) WORKWEEK. A seven calendar day period as established in accordance with the Fair Labor Standards Act.



Section 45-17A-50.02 - Approval and implementation of rules and regulations; classified services; reduction in compensation; order of layoff.

(a) All covered employees of the City of Muscle Shoals shall be subject to this part and the rules and regulations prescribed in or promulgated pursuant to this part.

(b) All implementing rules and regulations shall be approved by the city council, based upon applicable state and federal laws, and shall provide rules for examinations and appointment of new employees, reassignment of current employees, separations, disciplinary actions to include suspensions, demotions and dismissals, layoffs, leaves of absence with pay, leaves of absence without pay, and all other matters determined by the city council to be required to effectively implement the intent of this part. All approved implementing rules and regulations shall govern. The city council shall cause the approved rules and regulations and other components of the established Civil Service System to be reviewed and recommend changes prepared for approval as needed to keep the system responsible to the needs of the city, to meet all legal requirements, and to implement the intent of this part.

(c) The mayor shall develop and submit to the city council for approval job descriptions for the types of service to be performed in the departments of the city that are representative of the duties, activities, and qualifications, to include those of character, education, training, and experience for the appointees of each job class.

(d) Present employees determined to be regular status covered employees in accordance with this part and those who may hereafter be employed in the covered service and designated as regular status employees shall remain in their respective employment during good behavior, efficiency, availability of funds, need as determined by the city council, and obedience to this part and the implementing rules and regulations prescribed and promulgated in accordance with this part. No present covered employee shall be subject to any examination in order to hold his or her present position of employment. This part shall not be construed to prevent or preclude the removal of any employee, regardless of employment status, for cause in the manner hereinafter provided.

(e) Except in connection with a reduction in force or demotion in any one department, no regular salary or compensation of a covered employee may be reduced without the approval of the board. In the event a reduction in force becomes necessary in any department, the order of layoff shall be inverse to the order of appointment.



Section 45-17A-50.03 - Civil Service Board - Composition; meetings.

(a) On June 18, 1999, the current board members shall complete their term of office. The board shall be composed of five members designated, respectively, as Member No. 1, Member No. 2, Member No. 3, Member No. 4, and Member No. 5. Each member shall be of recognized good character and ability and a resident and qualified elector of the city. No person shall be eligible for membership on the board who holds any civil office of profit under the city, county, or state. No employee or official of the City of Muscle Shoals shall serve as a member of this board.

(b) The members of the board shall be appointed as follows:

(1) Members No. 1, No. 2, No. 3, and No. 4 shall be appointed by the mayor and city council.

(2) Member No. 5 shall be elected by the covered employees pursuant to guidelines established by the mayor and city council.

(c) As the term of each member shall expire, the proper appointing body shall appoint the successor to a term of three years. The proper appointing body shall fill vacancies for an unexpired term.

(d) Any member of the board may be terminated by the majority vote of the mayor and city council when his or her service to the board, including excessive absenteeism or personal conduct, is considered to be detrimental to the effectiveness or reputation of the board or the city. The mayor and city council may initiate termination action or may react in response to a written request from the majority of the board members when they deem the action is warranted. Specific administrative procedures to accomplish termination action shall be included in the adopted rules and regulations.

(e) The board shall meet at least once a month or as often as necessary in the municipal building or at another convenient place designated by the board on a date and at an hour to be fixed by its rules and regulations. Three members of the board shall constitute a quorum.

(f) The board shall annually elect one of its members as chair.

(g) Every person appointed to the board shall within 15 days after his or her appointment qualify by making written oath that he or she is eligible for the office and that he or she will faithfully perform the duties of the office. The oath shall be administered by a person authorized to administer oaths with a copy filed with the city clerk.



Section 45-17A-50.04 - Civil Service Board - Compensation.

The compensation of each board member shall be set by the city council.



Section 45-17A-50.05 - Civil Service Board - Minutes; examination of records; clerical assistance.

The board shall keep minutes of its meetings and a record of all business transacted by it. Its records, except those which the rules of the board require to be held confidential for reasons of public policy, shall be open for inspection by any resident of the city at all reasonable times upon reasonable request. No duplication of records shall be allowed; records shall be examined on city premises and shall not be removed from city premises. The city shall furnish clerical assistance as needed by the board and shall act as the custodian of the records of the board.



Section 45-17A-50.06 - Vacancies; appointments; eligibility lists.

(a) All covered vacancies, except for heads of departments, shall be filled by the civil service board. The mayor shall notify the board when a vacancy exists.

(b) The board shall make and keep sufficient lists of all persons eligible and available for appointment as it determines necessary. All appointments shall be made from the eligibility lists. In no event shall an appointment be made from a list which is more than 12 months old. The board shall determine the ability and qualifications of all applicants. The board shall not consider any person who has been convicted of a felony or an offense involving moral turpitude. The board shall develop a list of qualified applicants and make a selection from that list. Department heads shall provide recommendations to the board regarding applicants for positions in their respective departments.

(c) Persons laid off and who are eligible and available for reemployment shall be placed on the proper eligibility list in the inverse order of their layoff provided they request this consideration in writing to the board.

(d) The board shall make rules and regulations relating to eligibility for appointment. The board shall submit rules and regulations to the city council for approval, at which time the rules and regulations shall be open to amendment and final ratification.

(e) Covered employees shall successfully complete the probationary period before becoming eligible for reassignment.



Section 45-17A-50.07 - Appointment of department heads.

The mayor and city council shall appoint all head of department vacancies in the city. The head of each department shall come under this part.



Section 45-17A-50.08 - Appointments probationary for six months.

All appointments, including new appointments, employee reassignments to covered vacant positions, including head of department positions, shall be on a probationary basis for a period of six months from the date of appointment. For those positions in which the individual is required to meet state minimum standards, such as police officers and firefighters, the probationary period shall conclude upon fulfillment of the standards or the passage of six months, whichever is later. Before the expiration of the probationary period, the head of the department may, with the consent of the mayor, discharge the probationary employee. Regular status covered employees who were reassigned, including those reassigned to a head of department position, shall be returned either to their previous job or a similar job, if vacant, or placed on the layoff list.



Section 45-17A-50.09 - Disciplinary action; predetermination hearing; submission of charges; public hearing.

(a) The mayor or head of the department shall have authority to discipline any employee pursuant to this part and the rules and regulations adopted by the city council to implement this part. If a disciplinary action involves suspension without pay, demotion, or dismissal of a regular status employee, the mayor shall submit a written report of the action to the city council giving the reason or reasons for the action.

(b) No regular status employee may be suspended without pay, demoted, dismissed, or otherwise deprived of any right in his or her job unless he or she has been afforded the opportunity of a predetermination hearing before the mayor in which he or she may face his or her accusers and offer evidence in his or her defense prior to the action being taken.

(c) Charges may also be filed against any employee covered by this part by any nonemployee and shall be submitted in writing to the mayor, setting forth succinctly the matters complained of, and sworn to before a person authorized to administer oaths. Upon receipt of the charges, the mayor shall, after due consideration and consultation with the head of the department, if the employee is not a head of a department, determine whether the charges merit investigation. If in the judgment of the mayor the charges warrant investigation, the mayor shall initiate action to have the charges investigated and the necessary disciplinary action taken. The action shall be taken pursuant to this part and the rules and regulations adopted to implement this part.

(d) If the affected employee is not a head of a department and objects to the disciplinary action taken, the affected employee may file a written request with the board for a hearing concerning the action. Upon receipt of the appeal of the employee, the board shall hold a public hearing pursuant to Section 45-17A-50.11. If the affected employee is a head of a department and objects to the action taken, the affected employee may file a written request with the city council for a hearing concerning the action. The city council shall hold a public hearing pursuant to procedural methods prescribed for the board in Section 45-17A-50.10.



Section 45-17A-50.10 - Finality of disciplinary action; record of hearing and determination; procedures of hearings; review.

(a) No disciplinary action taken against a regular status employee, except a head of a department, that involves suspension without pay, demotion, dismissal, or any other action as defined by the implementing rules and regulations shall become final until the board holds a hearing on the action, if the employee appeals the action in writing to the board within 10 calendar days of receipt of written notification of the action to be taken by the mayor. Within 30 calendar days after receipt of the written appeal of the employee, the board shall schedule and hold a public hearing on the appeal and render a decision.

(b) All hearings before the board shall be recorded and transcribed. In all cases, the decision of the board shall be reduced to writing and entered in the record of the case. The board may in its decision uphold the action by the mayor, modify the action, set aside the action, or impose some other action as determined by the evidence and pursuant to the law.

(c) In any proceeding before the board, the mayor may authorize the city attorney or other representative of the city, including any member of the city council, to appear and represent the interest of the city.

(d) The board and its specially authorized representatives shall have the power to administer oaths, take depositions, and certify official acts. If the board finds it necessary to compel the attendance of witnesses and production of papers necessary as evidence in connection with any hearing, investigation, or proceeding within the purview of this part, the board or its representative may invoke the aid of the Circuit Court of Colbert County to produce the testimony or evidence. Upon proper showing, the court shall issue a subpoena or order requiring the person to appear before the board or its representative and produce all evidence and give all testimony relating to the matter in issue. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the circuit courts of this state and shall be paid from the treasury of the city.

(e) Any party, including the city council, aggrieved by a final decision of the board or city council shall be entitled to a review of the decision by the Circuit Court of Colbert County, by filing a petition in the court within 30 days after the final decision is rendered. The petition shall be accompanied by a security for the cost of the appeal as approved by the clerk of the court. Upon the filing of any petition and approval of the security, notice thereof shall be served upon the chair of the board or on the petitioner. The petition shall be heard by the court at the earliest practicable date. Review by the court shall be without a jury and confined to the record, including a transcript of the evidence. The court may, upon the terms and conditions it deems proper, at any time before the hearing of the petition, permit the taking of additional evidence before the board and allow modification of the findings and final decision of the board. The court upon a hearing of the petition, shall have power to affirm or reverse and render the decision of the board unless or reverse and remand the matter to the board for further proceedings consistent with the judgment of the court. The court shall affirm the decision of the board unless it finds that the substantial rights of the petitioner have been prejudiced because the final decision of the board included any of the following:

(1) Unsupported by substantial evidence in the record submitted.

(2) In excess of the authority conferred by this part on the board.

(3) Violative of constitutional provisions.

(4) Arbitrary or capricious.

(5) Affected otherwise by substantial error or injustice. An appeal may be taken from any final judgment of the circuit court to the Court of Appeals of Alabama or the Supreme Court of Alabama. The appeal shall be perfected as provided in the Alabama Rules of Appellate Procedure. The decision or order of the board shall not be superseded by any review or appeal, and the city shall not be obligated to pay the salary of any employee who is not working during the pendency of any review or appeal.

(f) All cases pending before the board pursuant to prior legislative requirements on June 18, 1999, shall be transferred to the board and the proceedings shall be held and consultation on specific matters before the board.



Section 45-17A-50.11 - Political activities.

No individual shall use, or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to affect employment, promotion, pay, or other conditions of employment, either adversely or advantageously, with the city for the purpose of influencing the vote or political action of any person or for any other consideration. No employee of the city shall be denied the right to participate in federal, state, county, and municipal activities, except as limited by federal or state law. A covered employee who is a candidate for municipal office in the City of Muscle Shoals shall take a leave of absence beginning on the day he or she files a statement of candidacy and continuing for as long as he or she is a candidate for the office.



Section 45-17A-50.12 - Violations.

The violation by any employee of this part, or of any of the rules and regulations adopted by the city pursuant to this part, shall constitute an offense for which charges may be preferred against the employee. If charges are sustained by the city after notice and hearing, the employee may be discharged or otherwise disciplined. The city or any citizen may institute charges against an employee for the violation of this part or of any of the rules or regulations.



Section 45-17A-50.13 - Rules and regulations.

Commencing June 18, 1999, the city shall adopt and have printed the rules and regulations in accordance with this part. The rules and regulations and all amendments thereafter adopted shall be kept on file in the office of the city clerk and open for public inspection. No amendment shall become effective until notice of its adoption has been given to the public for 30 days by posting a copy of the amendment in the vestibule of the municipal building.






Part 2 - Utilities.

Section 45-17A-51 - Compensation of Utilities Board.

The compensation of the chair of the Utilities Board of the City of Muscle Shoals shall be one hundred five dollars ($105) per month and the compensation of the members of the board shall be seventy dollars ($70) per month.






Part 3 - Courts.

Section 45-17A-52 - Warrant recall fee.

(a) Notwithstanding any law to the contrary, a municipal judge or a municipal magistrate of the City of Muscle Shoals, Alabama, may assess a defendant with a warrant recall fee that shall be paid in order for a municipal judge or magistrate to recall a failure to appear warrant arising from any municipal ordinance violation against the City of Muscle Shoals.

(b) The warrant recall fee shall be one hundred dollars ($100) and is to be paid by the defendant at the time the warrant is recalled.

(c) Nothing herein shall be construed to require the City of Muscle Shoals to recall a warrant that has been issued. All orders to recall a warrant shall be issued solely in the discretion of the municipal judge or magistrate.

(d) All fees received by the City of Muscle Shoals Municipal Court for the warrant recall fee shall be deposited into the City of Muscle Shoals Corrections Fund and allocated in conformity with subsection (a) of Section 11-47-7.1.






Part 4 - Alcoholic Beverages

Section 45-17A-53 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The governing body of the City of Muscle Shoals in Colbert County, by ordinance, may regulate and permit the sale of alcoholic beverages during certain hours on Sunday, as determined by the governing body, by properly licensed retail licensees of the Alcoholic Beverage Control Board and the City of Muscle Shoals serving the general public in the city.









Article 6 - Ococoposo.



Article 7 - Sheffield.

Part 1 - Nuisances.

Section 45-17A-70 - Abatement of weeds.

(a) All weeds growing upon streets or sidewalks or upon private property within the city limits of Sheffield, in Colbert County, which bear seeds of a wingy or downy nature or attain such large growth as to become a fire menace when dry, or which are otherwise noxious or dangerous, and any accumulation of trash, rubbish, junk or debris, or any unsightly or dangerous walls, or any abandoned construction of any kind or nature, or motor vehicles not in usable condition, or any debris of a burned building, or any abandoned or unused swimming pool, or any abandoned wells or cisterns, may be declared to be a public nuisance by the city governing body, and thereafter abated as provided in this section.

(b) Whenever any officer or employee of the City of Sheffield charged with the responsibility reports to the city governing body the existence of any condition enumerated in subsection (a), the city governing body may, by resolution, if the proof is satisfactory, declare the condition to be a public nuisance. The resolution shall refer to the street by the name under which it is commonly known, and describe the property upon which or in front of which the nuisance exists by giving a legal description thereof. No other description of the property shall be required. Any number of streets, sidewalks, or parcels of private property may be included in the same resolution.

(c)(1) After the passage of the resolution, the city governing body shall conspicuously post in front of the property on which or in front of which the nuisance exists, at not more than 100 feet in distance apart, at least two notices headed "Notice to Remove Public Nuisance." The heading shall be in words not less than one inch in height and substantially in the following form:

"Notice is given that on the __________ day of __________, 2___, the city governing body passed a resolution declaring that a public nuisance exists upon or in front of the property on __________ (street) in the City of Sheffield, more particularly described in the resolution. The public nuisance must be abated by removal. The nuisance will be abated by municipal authorities and the cost of the removal shall be assessed upon the lots and lands from which or in front of which the public nuisance is removed. The cost shall constitute a lien upon the lots or lands until paid. Reference is made to the resolution for further particulars.

"All property owners having any objections to the proposed removal of the public nuisance are notified to attend a meeting of the governing body of the City of Sheffield to be held (give date, time, location), when their objections will be heard and given due consideration.

"Dated this __________ day of __________, 2___.

"Name of City __________

"By __________, City Clerk"

(2) The notice shall be posted at least five days prior to the time for hearing objections by the city governing body. In addition, a notice shall be mailed to the owner of the property at least five days before the meeting at which objections will be heard. A notice mailed to the person last assessed for property taxes due on the property according to the records of the county tax assessor shall be conclusively presumed to be adequate and to comply with these requirements.

(d) At the time stated in the notices, the governing body of the city shall hear and consider all objections or protests, if any, to the proposed removal of the nuisance, and may continue the hearing from time to time. Upon the conclusion of the hearing, the governing body, by motion or resolution, shall allow or overrule any or all objections, and, if the objections are overruled with respect to any piece of property described, the governing body shall be deemed to have acquired jurisdiction to proceed and perform the work of removal with respect to such piece of property, and the decision of the governing body on the matter shall be deemed final and conclusive.

(e) After final action has been taken by the governing body on the overruling of any protests or objections with respect to any described piece of property, or in case no protests or objections have been received, the city governing body, by motion or resolution, shall order the abatement of the nuisance by having the nuisance referred to removed, and all necessary employees of such municipality are hereby expressly authorized to enter upon private property for that purpose. Any property owner shall have the right to have any such nuisance removed at his or her own expense providing the same is done prior to the arrival of the employees of the city to do the same.

(f) The city shall keep an account of the cost of abating such nuisance in front of or on each separate lot or parcel of land where the work is done by it or its employees, and shall render an itemized report in writing to the city governing body showing the cost of removing such on each separate lot, or in front thereof, or both; provided, that before the report is submitted to the governing body, copy of the same shall be mailed to the owner or owners of the property at least three days before the report shall be submitted to the governing body for confirmation.

(g)(1) At the time fixed for receiving and considering the report, the city governing body shall hear the same, together with any objections which may be raised by any of the property owners liable to be assessed for the work of abating the nuisance and thereupon make such modifications in the report as they deem necessary, after which by motion or resolution the report shall be confirmed. The amounts of the cost for abating such nuisance in front of or upon the various parcels of land mentioned in the report shall constitute special assessments against the respective parcels of land and as thus made and confirmed shall constitute a lien on the property for the amount of such assessments, respectively.

(2) After confirmation of the report, a copy shall be turned over to the appropriate official or employee of the city who is charged with the collection of taxes or assessments, whereupon it shall be the duty of that official or employee to add the amounts of the respective assessments to the next regular bills for taxes levied against the respective lots and parcels of land for municipal purposes, and thereafter said amounts shall be collected at the same time and in the same manner as ordinary municipal taxes are collected, and shall be subject to the same penalties and the same procedure under foreclosure and sale in case of delinquency as provided for ordinary municipal taxes.






Part 2 - Alcoholic Beverages.

Section 45-17A-71 - Regulation of sales for on-premises consumption.

(a) This section applies only in the City of Sheffield in Colbert County.

(b) The sale of alcoholic beverages for on-premises consumption during certain hours after 12:00 p.m. on Sundays is authorized within the city as provided in subsection (c).

(c) The Sheffield City Council, by ordinance, may regulate and permit the sale of alcoholic beverages for on-premises consumption after 12:00 p.m. on Sundays by hotels and restaurants, as defined in Section 28-3-1, if such hotels and restaurants are properly licensed retail licensees of the Alcoholic Beverage Control Board.

(d) The Sheffield City Council shall hold a referendum to determine if alcoholic beverages may be sold in hotels and restaurants on Sundays. If a majority of the voters voting thereon vote in favor of the question, then the sale of alcoholic beverages by properly licensed hotels and restaurants after 12:00 p.m. on Sundays shall be authorized for on-premises consumption only.

(e) The referendum shall be held at a special election called for that purpose by the Sheffield City Council. Costs of the referendum shall be paid by the City of Sheffield. A second or subsequent referendum shall not be held within 12 months following a referendum.



Section 45-17A-71.01 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The governing body of the City of Sheffield in Colbert County, by ordinance, may regulate and permit the sale of alcoholic beverages during certain hours on Sunday, as determined by the governing body, by properly licensed retail licensees of the Alcoholic Beverage Control Board and the City of Sheffield serving the general public in the city.









Article 8 - Tuscumbia.

Part 1 - Historic Preservation.

Section 45-17A-80 - Purpose.

The purposes of this part are to provide for the establishment of an Historic Preservation Commission and Architectural Review Board, and to promote the educational, cultural, economic, and general welfare of Tuscumbia through the preservation and protection of buildings, sites, structures, areas, and districts of historic significance and interest; through the preservation and enhancement of the national, state, and local historic, architectural, archaeological, and aesthetic heritage found in Tuscumbia's historic and aesthetic attraction to tourists and visitors.



Section 45-17A-80.01 - Historic Preservation Commission and Architectural Review Board.

The governing body of Tuscumbia electing to enact an ordinance, pursuant to this part, to provide for the creation, protection, and enhancement of historic properties or historic districts, shall establish an historic preservation commission, hereinafter sometimes called the commission, and may establish one or more architectural review boards, hereinafter sometimes called the board, to carry out the purposes and responsibilities of that ordinance.



Section 45-17A-80.02 - Composition of board; personnel; annual report; meetings.

(a) An historic preservation commission created by an ordinance enacted pursuant to this part shall be composed of not less than seven members, who shall have demonstrated training or experience in the fields of history, architecture, architectural history, urban planning, archaeology, or law, or who shall be residents of an historic district designated pursuant to that ordinance. A majority of the members of the commission shall be bona fide residents of the territorial jurisdiction of Tuscumbia. Not more than one-fifth of the members of the commission shall be public officials.

(b) Members of the commission shall be nominated by the chief executive officer of Tuscumbia and appointed by the legislative body of Tuscumbia. Nomination and appointment of members of the commission shall be made so as to ensure that the commission will be composed of persons with as much of the training and experience specified in subsection (a) as is possible.

(c) Except for the original members of the commission, members of the commission shall serve three-year terms and shall be appointed in such a manner so as to serve overlapping terms. Two of the original members of the commission shall be appointed to serve one-year terms, two of the original members of the commission shall be appointed to serve two-year terms, and the remainder of the original members of the commission shall be appointed to serve three-year terms. Members of the commission may be reappointed.

(d) Members of the commission may be removed for cause by the legislative body of Tuscumbia.

(e) Vacancies on the commission shall be filled by persons nominated by the chief executive officer of Tuscumbia and appointed by the legislative body of Tuscumbia. Such appointments shall be for the unexpired term of the member replaced.

(f) Members of the commission shall elect a chair and a vice chair and such other officers as the members deem necessary. The commission shall adopt rules of procedure and bylaws to govern its operations and shall communicate those rules of procedure and bylaws to the elected officials of Tuscumbia. The rules of procedure and bylaws of the commission shall specify what number of members of the commission constitutes a quorum.

(g) Members of the commission shall serve without compensation but may be reimbursed for expenses incurred on behalf of the commission in accordance with the rules and regulations for the reimbursement of expenses adopted by the commission.

(h) The commission may employ such professional, technical, office, and other personnel as may be necessary to carry out the purposes and responsibilities of the ordinance enacted pursuant to this part.

(i) The commission shall prepare and file with the elected officials of Tuscumbia and with the Alabama Historical Commission an annual report of its activities.

(j) Meetings of the commission shall be public meetings and shall be held at times and places and pursuant to such notices specified in the ordinance creating the commission.



Section 45-17A-80.03 - Commission a nonprofit agency; tax exempt status.

The commission shall constitute a nonprofit governmental agency whose funds shall be used exclusively for public purposes. The commission shall have tax exempt status, and the properties of the commission and the income therefrom, together with all leases, agreements, and contracts made by it, shall be forever exempt from any and all taxation by the State of Alabama and any political subdivision thereof, including, but not limited to, income, admission, amusement, excise, and ad valorem taxes.



Section 45-17A-80.04 - Powers and duties.

The commission created by an ordinance enacted pursuant to this part shall be authorized to:

(1) Preserve and protect buildings, structures, and sites of historic and architectural value in the historic districts designated pursuant to that ordinance;

(2) Prepare a survey of all property within the territorial jurisdiction of Tuscumbia;

(3) Recommend to Tuscumbia buildings, structures, sites, and districts for designation as historic properties of districts;

(4) Restore and preserve any historic properties acquired by Tuscumbia or acquired by the commission;

(5) Promote acquisition of facade and conservation easements by Tuscumbia or by the commission;

(6) Develop and conduct educational programs on historic projects and districts designated pursuant to the ordinance and on historic preservation subjects;

(7) Make such investigations and studies of matters relating to historic preservation as Tuscumbia or the commission deems necessary and appropriate for the purposes of this part;

(8) Apply for funds to carry out the purposes and responsibilities of the commission from municipal, county, state, federal, and private agencies and sources;

(9) Purchase, sell, contract to purchase, contract to sell, own, encumber, lease, mortgage, and insure real and personal property in carrying out the purposes and responsibilities of the commission;

(10) Investigate, survey, and process nominations of properties to the National Register of Historic Places;

(11) Investigate, survey, and process applications for certification of historic properties for tax credits for preservation expenditures;

(12) Contract with other municipal, county, state, federal, and private agencies and organizations to perform historic preservation-related functions;

(13) Exercise such further powers as the commission may deem reasonably necessary and proper to carry out the purposes, responsibilities, and powers of the commission.



Section 45-17A-80.05 - Recommendation for designation of historic properties and districts.

(a) On recommendation of the historic preservation commission, the City of Tuscumbia may designate historic properties and historic districts within the territorial jurisdiction of Tuscumbia.

(b) The commission shall not recommend designation of an historic property or historic district unless such recommendation is based on finding of a survey of such property or district conducted by or for the commission in accordance with the rules and regulations of the Alabama Historical Commission.

(c) The commission shall not recommend designation of an historic property or historic district unless it finds that the building, structures, site, or district is identified with or represents a significant aspect of the cultural, political, economic, military, or social history of the locality, region, state, or nation or has had significant relationship with the life of an historic person or event, representing a major aspect of the history of the locality, region, state, or nation, or is a part of the historic, architectural, archaeological, or aesthetic heritage of the locality, region, state, or nation. In the case of an individual building or structure, the commission may recommend designation as an historic property if the commission finds that the building or structure is an example of an architectural style, or combination of architectural styles, which is representative of Tuscumbia or which is unique to Tuscumbia. In the case of a district, the commission may recommend designation as an historic district if the commission finds that the district contains vernacular structures which contribute to an overall character and sense of place which is representative of Tuscumbia.



Section 45-17A-80.06 - Public hearing; notice.

(a) Before the commission shall recommend the designation of an historic property or historic district, it shall hold a public hearing on the proposed recommendation of historic designation to be held at a time and place, and pursuant to such notices specified in the ordinance creating the commission.

(b) In addition to the notice of the public hearing required pursuant to subsection (a), all owners of property to be included in the proposed historic designation, as such owners are identified in the relevant property tax rolls, shall be notified by public notice of the public hearing to be held by the commission on the proposed recommendation of historic designation.



Section 45-17A-80.07 - Notice of designation.

Upon the designation of any historic property or historic district by Tuscumbia pursuant to an ordinance enacted pursuant to this part, the historic preservation commission shall give notice in writing of that designation to all agencies of Tuscumbia and to all owners of property included in the historic designation.



Section 45-17A-80.08 - Certificate of appropriateness for modification, erection, or demolition; applications; rules and regulations; design standards; records.

(a) No change in the exterior appearance of an historic property or any building, structure, or site within an historic district may be made, and no historic property may be demolished, and no building or structure in an historic district may be erected or demolished unless and until a certificate of appropriateness for such change, erection, or demolition is approved by the commission. Signs shall be considered as structures and no sign on an historic property or in an historic district shall be changed, erected, or demolished unless and until a certificate of appropriateness is approved by the commission. The requirement of a certificate of appropriateness shall apply to public property which has been designated as an historic property or which is contained in an historic district, and shall apply to all actions by public authorities which involve historic properties and properties within historic districts. Demolition by neglect and the failure to maintain an historic property or a structure in an historic district shall constitute a change for which a certificate of appropriateness is necessary. The commission may include selection of paint colors as changes requiring a certificate of appropriateness. The painting of originally unpainted surfaces shall require a certificate of appropriateness.

(b) The commission shall adopt rules and regulations setting forth the procedure for submission and consideration of applications for certificates of appropriateness, and no certificate of appropriateness shall be approved unless an application for a certificate of appropriateness is submitted to the commission accompanied by such drawings, photographs, and plans, as may be required by the commission.

(c) The commission shall adopt general design standards which shall apply in considering the granting and denial of certificates of appropriateness.

(d) Applications for certificates of appropriateness shall be considered by the commission at public meetings, held at times and places and pursuant to such notices as are specified in the ordinance creating the commission.

(e) The commission may adopt an expedited procedure for approval of routine maintenance to historic properties, or to buildings or structures in historic districts. Such expedited procedure may waive the requirements for submission of an application for a certificate of appropriateness and for consideration at a public meeting.

(f) The commission shall keep a record of all applications for certificates of appropriateness and requests for approval of routine maintenance and all of its proceedings.



Section 45-17A-80.09 - Appeal of denial.

Any person having a request for a certificate of appropriateness denied by the historic preservation commission, or architectural review board as hereinafter provided, may appeal such denial to the Circuit Court of Colbert County.



Section 45-17A-80.10 - Approval of application; rejection.

(a) The commission shall approve an application and issue a certificate of appropriateness if it finds that the proposed change, erection, or demolition conforms to the general design standards established by the commission, is compatible with the character of the historic property or historic district, and does not detract from the value of the historic property or historic district. In making this determination, the commission shall consider, in addition to any other pertinent factors, the historic and architectural features involved and the proposed change thereto, and the relationship thereof, to the exterior architectural style and pertinent features of other structures in the immediate neighborhood.

(b) In its review of applications for certificate of appropriateness, the commission shall not consider interior changes or use having no effect on the exterior of a building or structure.

(c) In the event the commission rejects an application, it shall state its reasons for doing so and shall transmit a record of such action and reasons thereof, in writing, to the applicant. The applicant may make modifications to its plans and resubmit the application for reconsideration at any time after doing so.

(d) In cases where the application is for a change in the exterior of the building or structure which would require the issuance of a building permit, the rejection of an application for a certificate of appropriateness by the commission shall be binding upon the building inspector or other administrative officer charged with issuing building permits and, in such case, no building permit shall be issued.



Section 45-17A-81.11 - Court action to prevent improper changes; damages.

The commission, or Tuscumbia, shall be authorized to institute any appropriate action or proceeding in a court of competent jurisdiction to prevent any change in the exterior of a building or structure which is either an historic property or which is contained in an historic district, except in compliance with the provisions of an ordinance adopted in conformity with this part, or to prevent any illegal act or conduct with respect to such historic property, or historic district, and to recover any damages which may have been cause by the violation of that ordinance.



Section 45-17A-80.12 - Architectural review board.

(a) Tuscumbia, upon enacting an ordinance pursuant to this part, may elect to create an architectural review board, hereinafter sometimes called the board, to perform the duties and responsibilities of the historic preservation commission in accepting, considering, and approving or rejecting applications for certificates of appropriateness, as set out in Sections 45-17A-80.08, 45-17A-80.09, 45-17A-80.10, and 45-17A-80.11.

(b) If such board is created, it shall be composed of not less than five members who shall have demonstrated training or experience in the fields of history, architecture, architectural history, urban planning, archaeology, or law. A majority of the members of the board shall be bona fide residents of the territorial jurisdiction of Tuscumbia. No elected public official shall serve as a member of the board. Not more than one-fifth of the members of the board shall be public officials.

(c) Members of the board shall be nominated by the chief executive officer of Tuscumbia and appointed by the legislative body of Tuscumbia. Nomination and appointment of members of the board shall made so that the board will be composed of persons with as much of the training and experience specified in subsection (b) as possible.

(d) Except for the original members of the board, members of the board shall serve three-year terms and shall be appointed in such manner as to serve overlapping terms. Two of the original members of the board shall be appointed to serve one-year terms and the remainder of the original members of the board shall be appointed to serve three-year terms. Members of the board may be reappointed.

(e) Members of the board may be removed for cause by the legislative body of Tuscumbia.

(f) Vacancies on the board shall be filled by persons nominated by the chief executive officer of Tuscumbia and appointed by the legislative body of Tuscumbia. Such appointments shall be for the unexpired term of the member replaced.

(g) Members of the board shall elect a chair and vice chair and such other officers as the members deem necessary. The board shall adopt rules of procedure and shall communicate those rules of procedure to the chief executive officer and legislative body of Tuscumbia creating the board. The rules of procedure of the board shall specify what number of members of the board shall constitute a quorum.

(h) Members of the board shall serve without compensation, but may be reimbursed for reasonable expenses incurred on behalf of the board, in accordance with the rules and regulations for the reimbursement of expenses adopted by the board.

(i) The board may employ such professional, technical, office, and other personnel as may be necessary to carry out the purposes and responsibilities of the board.

(j) Meetings of the board shall be public meetings and shall be held at times and places pursuant to such notices as are specified in the ordinance creating the board.

(k) If, in the opinion of the governing body of Tuscumbia, the work load of the board is, or is contemplated to be excessive, the governing body of Tuscumbia may create more than one board, and designate the historic properties, and historic districts with which each board will be concerned, so long as each historic property and each historic district designated by Tuscumbia shall be subject to the control of only one board. Each board created shall have all of the powers and authority set forth in this part with respect to the historic properties and historic districts with which it is concerned.



Section 45-17A-80.13 - Creation of joint commission and board.

Tuscumbia may create a joint commission and board with other municipalities within Colbert County or with Colbert County pursuant to an ordinance enacted pursuant to this part, with all the powers granted by this part to such commissions. Any such joint commission and joint board shall be subject to all of the applicable provisions of this part and the representation on such joint commission and joint board shall be determined by the governing bodies participating in such joint commissions and joint boards.



Section 45-17A-80.14 - Continuation of prior commissions or boards.

No provision of this part shall be construed to require the dissolution of any historic development commission or architectural review board created by an ordinance enacted pursuant to prior laws. Any historic development commission or architectural review board created by an ordinance existing pursuant to prior laws and existing at the time of the enactment of this part shall continue in existence and shall have all of the purposes, powers, and authority set out in the ordinances creating such commissions and boards. Any such commission or board shall also have the power set forth in this part, if so provided by ordinance enacted by the governing body creating the historic development commission or architectural review board.






Part 2 - Nuisances.

Section 45-17A-81 - Abatement of weeds.

(a) All weeds growing upon streets or sidewalks or upon private property within the city limits of Tuscumbia which bear seeds of a wingy or downy nature or attain such large growth as to become a fire menace when dry, or which are otherwise noxious or dangerous, and any accumulation of trash, rubbish, junk, or debris, or any unsightly or dangerous walls, or any abandoned construction of any kind or nature, or motor vehicles not in usable condition, or any debris of a burned building, or any abandoned or unused swimming pool, or any abandoned wells or cisterns, may be declared to be a public nuisance by the city governing body, and thereafter abated as provided in this section.

(b) Whenever any officer or employee of the City of Tuscumbia charged with the responsibility shall report to the city governing body the existence of any condition enumerated in subsection (a), the city governing body may, by resolution, if the proof be satisfactory, declare the same to be a public nuisance. The resolution shall refer to the street by the name under which it is commonly known, and describe the property upon which or in front of which the nuisance exists by giving a legal description thereof; and no other description of the property shall be required. Any number of streets, sidewalks, or parcels of private property, may be included in one and the same resolution.

(c)(1) After the passage of the resolution, the city governing body shall cause to be conspicuously posted in front of the property on which or in front of which such nuisance exists, at not more than 100 feet in distance apart, but not less than two in all, notices headed "Notice to Remove Public Nuisance," such heading to be in words not less than one inch in height and substantially in the following form:

"Notice is hereby given that on the __________ day of __________, 2___, the (name of the governing body) passed a resolution declaring that a public nuisance exist upon or in front of the property on __________ (street) in the __________ (city), and more particularly described in the resolution, and that the same constitutes a public nuisance which must be abated by its removal and the nuisance will be abated by the municipal authorities, in which case the cost of such removal shall be assessed upon the lots and lands from which or in front of which such public nuisance is removed, and such cost will constitute a lien upon such lots or lands until paid. Reference is hereby made to the resolution for further particulars.

"All property owners having any objections to the proposed removal of the public nuisance are hereby notified to attend a meeting of the (name of governing body) of the (city or town) to be held (give date), when their objections will be heard and given due consideration.

"Dated this __________ day of __________, 2___.

"Name of City __________

"By __________ City Clerk"

(2) The notice shall be posted at least five days prior to the time for hearing objections by the governing body of the city. In addition, a notice shall be mailed to the owner of the property at least five days before the meeting at which objections will be heard. Such notice mailed to the person last assessing the property for taxes according to the records of the county tax assessor shall be conclusively presumed to be adequate and to comply with the requirements for such notice as provided herein.

(d) At the time stated in the notices, the governing body of the city shall hear and consider all objections or protests, if any, to the proposed removal of the nuisance, and may continue the hearing from time to time. Upon the conclusion of the hearing the governing body, by motion or resolution, shall allow or overrule any or all objections, and if the objections are overruled with respect to any piece of property described the governing body shall be deemed to have acquired jurisdiction to proceed and perform the work of removal with respect to such piece of property, and the decision of the governing body on the matter shall be deemed final and conclusive.

(e) After final action has been taken by the governing body on the overruling of any protests or objections with respect to any described piece of property, or in case no protests or objections have been received, the city governing body, by motion or resolution, shall order the abatement of the nuisance by having the nuisance referred to removed, and all necessary employees of such municipality are hereby expressly authorized to enter upon private property for that purpose. Any property owner shall have the right to have any such nuisance removed at his or her own expense providing the same is done prior to the arrival of the employees of the city to do the same.

(f) The city shall keep an account of the cost of abating such nuisance in front of or on each separate lot or parcel of land where the work is done by it or its employees, and shall render an itemized report in writing to the city governing body showing the cost of removing such on each separate lot, or in front thereof, or both; provided, that before the report is submitted to the governing body, copy of the same shall be mailed to the owner or owners of the property at least three days before the report shall be submitted to the governing body for confirmation.

(g) At the time fixed for receiving and considering the report, the city governing body shall hear the same, together with any objections which may be raised by any of the property owners liable to be assessed for the work of abating the nuisance and thereupon make such modifications in the report as they deem necessary, after which by motion or resolution the report shall be confirmed. The amounts of the cost for abating such nuisance in front of or upon the various parcels of land mentioned in the report shall constitute special assessments against the respective parcels of land and as thus made and confirmed shall constitute a lien on the property for the amount of such assessments, respectively. After confirmation of the report, a copy shall be turned over to the appropriate official or employee of the city who is charged with the collection of taxes or assessments, whereupon it shall be the duty of the official or employee to add the amounts of the respective assessments to the next regular bills for taxes levied against the respective lots and parcels of land for municipal purposes, and thereafter the amounts shall be collected at the same time and in the same manner as ordinary municipal taxes are collected, and shall be subject to the same penalties and the same procedure under foreclosure and sale in case of delinquency as provided for ordinary municipal taxes.






Part 3 - Civil Service System.

Section 45-17A-82 - Applicability.

This part shall apply only to the City of Tuscumbia.



Section 45-17A-82.01 - Definitions.

As used in this part, unless the context indicates otherwise, the following words, terms, and all phrases shall have the meanings ascribed to them:

(1) APPOINTING AUTHORITY. The mayor and council shall appoint all department heads and the civil service board shall hire all other covered employees, as established by state law, city ordinance, or other legal requirement.

(2) BOARD. The civil service board created by this part.

(3) CITY. The City of Tuscumbia, Alabama.

(4) COVERED INDIVIDUALS.

a. Any individual, including the head of a department, employed in the service of the city in a department on a regular basis for at least 32 hours in his or her established workweek or the equivalent for a public safety individual who is assigned to work a work period pursuant to the Fair Labor Standards Act.

b. Those individuals employed by the city on June 7, 2007, who have previously completed the required probationary period and been granted standing in the civil service system in accordance with Act 829 of the 1969 Regular Session (Acts 1969, p. 1510) are employees in the covered service and shall be awarded regular status in the service. Those individuals who are currently employed in the city service as civil service employees in accordance with Act 829 on June 7, 2007, but have not completed the probationary period required by this part, shall be required to complete the requirements pursuant to this part before being granted regular status in this service. These individuals shall be given credit for previous service to determine eligibility for being designated regular status employees in this service.

c. Individuals employed by the city in temporary or part-time positions shall not be covered by this part. The conditions of employment for temporary and part-time positions shall be established by the mayor and city council. Temporary and part-time individuals may not be moved directly into the service as established by this part, but may apply, along with other non-covered individuals, for any vacancy which exists in the service.

(5) DEMOTION. The reassignment of a covered employee to a position of a lesser class involving less responsibility and less complex duties.

(6) FLSA. Fair Labor Standards Act.

(7) HEAD OF DEPARTMENT. Any individual designated by the city council as head of a major activity or department.

(8) PART-TIME EMPLOYEE. That category of service in which an individual is employed on an on-going basis but is normally scheduled to work less than 32 hours in the established workweek, or the equivalent hours for those public safety individuals who are assigned to work a work period in accordance with the Fair Labor Standards Act.

(9) PROBATIONARY STATUS. A condition of employment in which covered employees serve the completion of the established probationary period and the approval for regular status by the appointing authority.

(10) PROMOTION. The reassignment of a covered employee to a higher job class involving a definite and defined increase in duties and responsibilities and a corresponding increase in remuneration.

(11) REASSIGNMENT. The promotion or demotion of a covered employee.

(12) REGULAR STATUS. A condition of employment that covered employees are afforded upon completion of the established probationary period and approval by the appointing authority.

(13) TEMPORARY EMPLOYMENT. The category of service in which individuals are employed in either full-time or part-time positions for a period of no more than 180 calendar days. If warranted, employment in the temporary service may be extended by the appointing authority for an additional 90 calendar days.

(14) WORK PERIOD. The work period or workweek established by the city council for employees of the city in compliance with the FLSA, and such adjustments and changes the city council, from time to time, may make in the work period or workweek for all or some departments and their employees.



Section 45-17A-82.02 - Applicability; implementing rules and regulations; job descriptions; regular status; reduction in salary or compensation.

(a) All covered employees of the City of Tuscumbia shall be subject to this part and the rules and regulations prescribed in or promulgated pursuant to this part.

(b) All implementing rules and regulations shall be approved by the city council, based upon applicable state and federal laws, and shall provide rules for examination and appointment of new employees, reassignment of current employees, separations, disciplinary actions to include suspensions, demotions, and dismissals, layoffs, leaves of absence with pay, leaves of absence without pay, and all other matters determined by the city council to be required to effectively implement the intent of this part. All approved implementing rules and regulations shall govern. The city council shall cause the approved rules and regulations and other components of the established civil service system to be reviewed and recommend changes prepared for approval as needed to keep the system responsible to the needs of the city, to meet all legal requirements, and to implement the intent of this part.

(c) The department heads shall develop and submit to the mayor for approval, who in his or her discretion may submit to the civil service board for adoption, job descriptions for the types of service to be performed in the departments of the city that are representative of the duties, activities, and qualifications, to include those of character, education, training, and experience for the hires of each job class.

(d) Present employees determined to be regular status covered employees in accordance with this part, and those who may hereafter be employed in the covered service and designated as regular status employees, shall remain in their respective employment during good behavior, efficiency, availability of funds, needs of the city as determined by the city council, and obedience to this part and the implementing rules and regulations prescribed and promulgated in accordance with this part. This part shall not be construed to prevent or preclude the removal of any employee, regardless of employment status, for cause in the manner hereinafter provided.

(e) Except in connection with a reduction in force or demotion in any one department, no regular salary or compensation of a covered employee may be reduced without the approval of the civil service board. In the event a reduction in force becomes necessary in any department, the order of layoff shall be inverse to the order of hiring.



Section 45-17A-82.03 - Civil Service Board - Composition; termination; meetings; oath.

(a) On June 7, 2007, the current board members shall complete their terms of office. The board shall be composed of five members designated respectively as Member No. 1, Member No. 2, Member No. 3, Member No. 4, and Member No. 5. Each member shall be of recognized good character and ability and a resident and qualified elector of the city. No person shall be eligible for membership on the board who holds any civil office of profit under the city, county, or state. No employee or official of the City of Tuscumbia shall serve as a member of this board.

(b) The first four members of the board shall be appointed by the mayor and city council and Member No. 5 shall be appointed by the department heads.

(c) The initial term of Member No. 1 shall be one year. The initial term of Member No. 2 shall be two years. The initial term of Member No. 3 shall be three years. The initial term of Member No. 4 shall be four years. The initial term of Member No. 5 shall be five years. As the term of each member shall expire, the proper appointing body shall appoint the successor to a term of five years. No more than two consecutive terms can be served. The mayor and city council shall fill vacancies for an unexpired term of Members No. 1-4. The department heads shall fill unexpired vacancies of Member No. 5. The vote has to be unanimous on the appointments made by the mayor and council, if not, the department heads will vote the deciding vote. The mayor and council shall have the deciding vote on Member No. 5 if the vote by the department heads is not unanimous.

(d) Members No. 1-4 of the board may be terminated by majority vote of the mayor and city council when his or her service to the board, including excessive absenteeism or personal conduct, is considered to be detrimental to the effectiveness or reputation of the board or the city. Member No. 5 may be terminated by majority vote of the department heads when his or her service to the board, including excessive absenteeism or personal conduct, is considered to be detrimental to the effectiveness or reputation of the board or the city. The department heads and the mayor and city council may initiate termination action or may react in response to a written request from a majority of the board members when they deem the action is warranted. Specific administrative procedures to accomplish a termination action shall be included in the adopted rules and regulations.

(e) The board shall meet at least once a month or as often as necessary in the municipal building, or at another convenient place designated by the board, on a date and at an hour to be fixed by its rules and regulations. Three members of the board shall constitute a quorum.

(f) The board shall annually elect one of its members as chair.

(g) Every person appointed to the board, within 15 days after his or her appointment, shall qualify by making written oath that he or she is eligible for the office and that he or she will faithfully perform the duties of the office. The oath shall be administered by a person authorized to administer oaths with a copy filed with the city clerk.



Section 45-17A-82.04 - Civil Service Board - Compensation.

The compensation of board members shall be set and determined by resolution of the city council.



Section 45-17A-82.05 - Civil Service Board - Recordkeeping; clerical assistance.

The board shall keep minutes of its meetings and a record of all business transacted by it. Its records, except those which the rules of the board require to be held confidential for reasons of public policy, shall be open for inspection by any resident of the city at all reasonable times upon reasonable request. No duplication of records shall be allowed except as otherwise authorized by state law. Records shall be examined on city premises and shall not be removed from city premises. The city shall furnish clerical assistance as needed by the board and shall act as the custodian of the records of the board.



Section 45-17A-82.06 - Civil Service Board - Filling of vacancies; eligibility lists; rules and regulations.

(a) All covered vacancies, other than department heads, shall be filled by the civil service board. The mayor will notify the board when a vacancy exists.

(b) The board shall make and keep sufficient lists of all persons eligible and available for employment as it determines necessary. In no event shall a person be employed from a list that is more than 12 months old. The board, in consultation with department heads, shall determine the ability and qualifications of all applicants. The board shall not consider any person who has been convicted of a felony or an offense involving moral turpitude. The board shall develop a list of qualified applicants and make a selection from that list. Department heads shall provide recommendations to the board regarding applicants for positions in their respective departments.

(c) Persons who are laid off and are eligible and available for re-employment shall be placed on the proper eligibility list in the inverse order of their layoff, provided they request this consideration in writing to the board.

(d) The board shall make recommendations of rules and regulations relating to eligibility for employment as it pertains to the city's policy. The board shall submit rules and regulations to the city council for approval, at which time the rules and regulations shall be open to amendment and final ratification.

(e) Covered employees shall successfully complete the probationary period before becoming eligible for assignment.



Section 45-17A-82.07 - Appointments to fill department head vacancies.

The mayor and city council shall appoint all heads of departments' vacancies in the city. The head of each department shall come under this part.



Section 45-17A-82.08 - Probationary period for appointments.

All appointments, including new appointments, employee reassignments to cover vacant positions, and head of department positions, shall be on a probationary basis for a period of six months from the date of appointment. For those positions in which the individual is required to meet state minimum standards, such as police officers and firefighters, the probationary period shall conclude upon fulfillment of the standards or the passage of six months, whichever is later. Before the expiration of the probationary period, the head of the department, with the consent of the mayor, may discharge a probationary employee. Regular status covered employees who are reassigned, including those reassigned to a head of department position, shall be returned either to their previous job or a similar job, if vacant, or placed on the layoff list.



Section 45-17A-82.09 - Disciplinary action.

(a) The mayor or the head of the department may discipline any employee pursuant to this part and the rules and regulations adopted by the city council to implement this part. If a disciplinary action involves suspension without pay, demotion, or dismissal, the mayor shall submit a written notice of the proposed action to the board for regular status employees and to the city council for department heads and to the employee giving the reason or reasons for the proposed action. The notice shall state the reasons for the proposed disciplinary action of suspension without pay, demotion, or dismissal, shall contain a short and plain statement of the facts showing the reasons for the proposed disciplinary action, and shall inform the regular status employee that he or she has 10 days to request, in writing, a pre-disciplinary hearing before the mayor. If the regular status employee fails to request a pre-disciplinary hearing within 10 days from receiving notice, the right to any pre-disciplinary hearing shall be deemed waived. Regardless of whether or not the employee elects to have a pre-disciplinary hearing with the mayor, if the mayor decides to suspend without pay, demote, or dismiss the employee, the mayor shall give notice to the employee of the mayor's action by providing notice by personal service, by United States Postal Service registered or certified mail, with postage paid thereon, to the employee's last known address, or by private mail carrier for overnight delivery, signature required, with postage prepaid thereon to the employee's last known address. Such notice shall be in writing and shall inform the employee of the right to contest the mayor's action by filing with the board a written notice of contest, if the employee is not the head of a department, or with the city council, if the employee is the head of a department, within 10 days after receipt of the notice of the decision of the mayor. If the contest is not timely taken, the mayor's decision shall be final.

(b) No regular status employee may be suspended without pay, demoted, dismissed, or otherwise deprived of any right in his or her job unless he or she has been afforded the opportunity of a pre-disciplinary hearing before the mayor, in which he or she may hear the charges being brought against him or her, and offer statements in his or her defense prior to the action being taken.

(c) Charges may also be filed against any employee covered by this part by any non-employee and shall be submitted in writing to the mayor, setting forth succinctly the matters complained of, and sworn to before a person authorized to administer oaths. Upon receipt of the charges, the mayor, after due consideration and consultation with the head of the department, shall determine whether the charges merit investigation. If, in the judgment of the mayor, the charges warrant investigation, the mayor shall initiate action to have the charges investigated and the necessary disciplinary action taken. The action shall be taken pursuant to this part and the rules and regulations adopted to implement this part.

(d) All hearings before the board shall be recorded and transcribed. In all cases, the decision of the board shall be reduced to writing and entered in the record of the case. The board, in its decision, may uphold the action by the mayor, modify the action, set aside the action, or impose some other action determined by the evidence and pursuant to the law. The mayor may authorize the city attorney to appear and represent the interest of the city.

(e) The board and its specially authorized representatives shall have the power to administer oaths, take depositions, and certify official acts. If the board finds it necessary to compel the attendance of witnesses and production of papers necessary as evidence in connection with any hearing, investigation, or proceeding within the purview of this part, the board or its representatives may invoke the aid of the Circuit Court of Colbert County to produce testimony or evidence. Upon proper showing, the court shall issue a subpoena or order requiring the person to appear before the board or its representatives and produce all evidence and give all testimony relating to the matter in issue. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the circuit courts of this state and shall be paid from the treasury of the city.

(f) Any party, including the mayor and city council, aggrieved by a final decision of the board, shall be entitled to a review of the decision by the Circuit Court of Colbert County, by filing a petition in the court within 30 days after the final decision is rendered. The petition shall be accompanied by a security for the cost of the appeal as approved by the clerk of the court. Upon the filing of any petition and approval of the security, notice thereof shall be served upon the chair of the board or on the petitioner. The petition shall be heard by the court at the earliest practicable date. Review by the court shall be without a jury and confined to the record, including a transcript of the evidence. The court may, upon the terms and conditions it deems proper, at any time before the hearing of the petition, permit the taking of additional evidence before the board and allow modification of the findings and final decision of the board. The court, upon a hearing of the petition, shall have the power to affirm or reverse the decision of the board, and render a decision, or reverse and remand the matter to the board for further proceedings consistent with the judgment of the court. The court shall affirm the decision of the board unless it finds that the substantial rights of the petitioner have been prejudiced because the final decision of the board was any of the following:

(1) Unsupported by substantial evidence in the record submitted.

(2) In excess of the authority conferred by this part on the board.

(3) In violation of constitutional provisions.

(4) Arbitrary or capricious.

(5) Affected otherwise by substantial error or injustice.

(g) An appeal may be taken from any final judgment of the circuit court to the Court of Civil Appeals of Alabama or the Supreme Court of Alabama. The appeal shall be perfected as provided in the Alabama Rules of Appellate Procedure. The decision or order of the board shall not be superseded by any review or appeal, and the city shall not be obligated to pay the salary of any employee who is not working during the pending of any review or appeal.

(h) All cases pending before the board pursuant to prior legislative requirements on June 7, 2007, shall be transferred to the board established by this part and the proceedings shall be held before the board.



Section 45-17A-82.10 - Use of authority to influence official action; candidates for municipal office to take leave of absence.

No individual shall use, or promise to use, directly or indirectly, any official authority of influence, whether possessed or anticipated, to affect employment, promotion, pay, or other conditions of employment, either adversely or advantageously, with the city for the purpose of influencing the vote or political action of any person or for any other consideration. No employee of the city shall be denied the right to participate in federal, state, county, and municipal activities, except as limited by federal or state law. A covered employee who is a candidate for municipal office in the City of Tuscumbia shall take a leave of absence beginning on the day he or she files a statement of candidacy and continuing for as long as he or she is a candidate for the office.



Section 45-17A-82.11 - Violations.

The violation by an employee of this part, or of any of the rules and regulations adopted by the city pursuant to this part, shall constitute an offense for which charges may be preferred against the employee. If charges are sustained by the city after notice and hearing, the employee may be discharged or otherwise disciplined. The city or any citizen may institute charges against an employee for the violation of this part or of any of the rules or regulations.



Section 45-17A-82.12 - Availability of rules and regulations.

On June 7, 2007, the city shall adopt and have printed the rules and regulations in accordance with this part. The rules and regulations otherwise known as policy, and all amendments thereafter adopted, shall be kept on file in the office of the city clerk and open for public inspection. No amendment shall become effective until notice of its adoption has been given to the public for 30 days by posting a copy of the amendment in the vestibule of the municipal building.






Part 4 - Utilities Board.

Section 45-17A-83 - Definitions.

The following words and phrases used in this part shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) BOARD. The Tuscumbia Utilities Board, created pursuant to the enabling law, and includes its successors and assigns, if any, and any agency or instrumentality that may succeed to its functions.

(2) CITY COUNCIL. The governing body of the City of Tuscumbia, Alabama.

(3) DIRECTORS. The members of the Board of Directors of the Tuscumbia Utilities Board.

(4) ENABLING LAW. Act No. 89 enacted at the 1945 Regular Session of the Alabama Legislature (Local Acts 1945, p. 60).



Section 45-17A-83.01 - Revision of board.

(a) On June 14, 2007, the board shall be composed of three directors, each of whom shall be a resident and qualified elector of the City of Tuscumbia. Employees, officers, present city council members, and past city council members for a period of six months after expiration of their terms of office, are not eligible to serve as directors. Each director shall be appointed by the city council to serve a six-year term of office, commencing on the dates specified hereinbelow.

(1) The term of office presently set to expire on June 30, 2008, shall expire on October 31, 2008. One director shall be appointed for a six-year term to commence on November 1, 2008.

(2) The term of office presently set to expire on June 30, 2011, shall expire on October 31, 2010. One director shall be appointed for a six-year term to commence on November 1, 2010.

(3) The term of office presently set to expire on June 30, 2014, shall expire on October 31, 2012. One director shall be appointed for a six-year term to commence on November 1, 2012.

(4) Thereafter, the city council shall appoint directors upon expiration of the respective terms of office for six-year terms.

(b) The city council shall make the appointment of a director to serve a new term of office on or before the last regular meeting held in October prior to the commencement date of the new term of office. In the event the city council fails to make the appointment within the time required herein, the director whose term is expiring shall be deemed to have been reappointed for a new six-year term. A director is eligible to serve successive terms of office.

(c) Whenever a vacancy occurs on the board due to resignation, death, or any other reason, the city council shall appoint a director to serve the remaining term of the vacant office within 90 days from the date of the vacancy.



Section 45-17A-83.02 - Compensation of the directors.

Each director shall be paid two hundred twenty-five dollars ($225) per month unless otherwise set by the board.



Section 45-17A-83.03 - Meetings of the board.

The board shall hold a regular monthly meeting on the second Monday of each month, or such other day of the month as subsequently determined by the board, at the principal offices of the board. Special meetings may be held at the call of the chair of the board or upon the request of any two members of the board. The chair and one member or any two members of the board shall constitute a quorum. A true record of all the proceedings of all meetings of the board shall be kept by the secretary. At the call of any member, the vote on any pending question shall be taken and the vote shall be entered on the record. The record of the proceedings of the board shall be open to the mayor, any member of the city council, and to the public at all times, and a copy of the record or any excerpt thereof, certified by the secretary, shall be competent evidence in all courts.



Section 45-17A-83.04 - Authority and duties of the board.

The board shall be responsible for the management, control, and operation of the electric, water, sewer, gas, or other utilities presently owned or hereafter acquired by the City of Tuscumbia, including the authority to employ, upon terms to be established by the board, and to discharge managers, cashiers, clerks, attorneys, and other employees as deemed necessary for the operation of the utility systems. The board shall have the power and authority to construct, enlarge, improve, and repair utility systems subject to the financial limitations imposed herein. The board shall have the power and authority to transfer and to distribute and to sell to any one or more customers water, gas, and electricity and to furnish services from any system operated by it, and, further, to establish and collect and alter charges for water, gas, electric, and sewer services and all services of any kind sold or furnished by it. Further, the board may render combined statements or bills for services furnished from its systems and may decline to accept payment of charges for services from any of its systems without payment of charges for services from any one or more of its other systems. The board may provide for discontinuance of service from a system or systems to any customer who shall be delinquent in payment of charges for service. The board shall have the right to delegate to any manager that it may employ the authority to employ and discharge employees; to direct the employees' work; to manage, control, and operate the public utility of the City of Tuscumbia of which he or she is the manager; and to account to the board for his or her actions, but his or her authority shall be restricted as the authority of the board is restricted in this part and, further, as may be restricted by the board.



Section 45-17A-83.05 - Establishment of utility rates.

The board is authorized to establish all utility rates for the City of Tuscumbia public utility system. Any electric rate adjustment must be approved by the Tennessee Valley Authority before implementation. Any water or sewer rate adjustment shall be made in accordance with the American Water Works Association Manual of Water Supply Practices M-1, latest edition. Any gas rate adjustment shall be made in accordance with the American Public Gas Association average cost of gas method. In the event one of the standards or methods of establishing utility rates set out herein is unavailable for any reason, the board and the city council must agree upon a new standard or method of establishing rate adjustments by the board.



Section 45-17A-83.06 - Accountant; duties of accountant.

The board shall appoint, on mutually agreeable terms, a duly licensed certified public accountant or firm to make an annual audit of all books and accounts of the board, covering the period since the preceding examination, and to present a written report to the board of the findings at its first meeting following completion of the report. The original audit shall be maintained in the official records of the board and a copy shall be delivered to the offices of the City Clerk of Tuscumbia. (Act 2007-502, §7.)



Section 45-17A-83.07 - Report of board to city council.

Within 60 days after the expiration of its fiscal year, the board shall make an annual report of its activities for the preceding year to the city council. Each report shall include an operating and financial statement covering operations of the utility systems during such fiscal year. The board report shall address the physical condition of the properties and systems under its management and any other matters of public interest applicable to the board and requested by the city council.



Section 45-17A-83.08 - Expenditures for system improvements.

No expenditures for any new construction, additions, or replacements to any public utility system or equipment shall be made by the board where the total cost will be more than fifty thousand dollars ($50,000), without the consent and approval of the city council. The city council, if requested by the board, may increase the fifty thousand dollar ($50,000) limitation set forth herein by ordinance duly adopted. This section shall not be deemed to apply to purchases of gas inventory.



Section 45-17A-83.09 - Deposit and expenditure of funds.

All funds of the board shall be kept separate from other funds of the city and in accounts established by the board. The funds shall be withdrawn as necessary for payment of expenses authorized by the board and for the purposes stated in this part. The board shall establish legal procedures for the payment of expenses and claims presented to it.



Section 45-17A-83.10 - Electric distribution system.

All revenues generated from the sale of electricity or in any way from the use of the electric distribution system, shall be deposited in board approved accounts. Payment shall be made to the City of Tuscumbia in accordance with the terms of the power contract between the Tennessee Valley Authority and the board and/or City of Tuscumbia then in effect. For the 2006-2007 fiscal year, the power contract requires payments to the City of Tuscumbia in lieu of taxes based on 4.7 percent of net plant value. The required payments to the City of Tuscumbia shall be made monthly and adjusted annually based on the required audit of the electric utility system.



Section 45-17A-83.11 - Water, sewer, gas, and other utility systems.

All revenues generated from the sale of water and gas, or received in any way from the use of the water, sewer, and gas systems shall be deposited in board approved accounts. Payment shall be made to the City of Tuscumbia as follows: Thirty cents ($0.30) per thousand gallons of gross sales of water; and, 7.4 percent of the plant value of the gas system, but not to exceed 4.5 percent of the gross sales of gas. The required payments to the City of Tuscumbia shall be made monthly and adjusted annually based on the required audit of each system.



Section 45-17A-83.12 - Construction; repeal of conflicting provisions of law.

All parts of the enabling law which conflict with this part are hereby repealed; provided, however, that nothing in this part shall be construed to repeal, limit, or restrict any power heretofore granted to the board under or pursuant to the enabling law or any other existing law pertaining in any respect to the board. Notwithstanding the preceding sentence of this section, it is recognized and acknowledged that the provisions of this part pertaining to the number, terms of office, and appointment of members of the authority shall supersede and effectively repeal, when and as they become effective, those existing provisions of the enabling act that are inconsistent with the provisions of this part.






Part 5 - Alcoholic Beverages

Section 45-17A-84 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The governing body of the City of Tuscumbia in Colbert County, by ordinance, may regulate and permit the sale of alcoholic beverages during certain hours on Sunday, as determined by the governing body, by properly licensed retail licensees of the Alcoholic Beverage Control Board and the City of Tuscumbia serving the general public in the city.












Chapter 18 - CONECUH COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-18-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Conecuh County local laws enacted after 1978 and all Conecuh County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Relief Acts.

Section 45-18-11 - Authorization of payment for moral and equitable claim.

(a) Mr. Willie Lee Powell was an employee of the Conecuh County Commission in 1967, and, at that time we severely injured during the official course of his employment, and as a result thereof is unable to carry on his duties with the county road department.

(b) The County Commission of Conecuh County in recognition of the moral obligation owed by the county may pay, from the general funds of the county, a sum up to the amount of three hundred fifty dollars ($350) per month to Willie Lee Powell so long as he shall remain unemployed due to his injury sustained while employed with the county. Notwithstanding the foregoing, the county commission may pay from the county general fund to Willie Lee Powell additional amounts beyond three hundred fifty dollars ($350), so long as the additional funds are available and so long as Powell remains unemployed due to that injury.

(c) In recognition of the moral obligation of Conecuh County to Willie Lee Powell for injuries suffered as a result of the accident, all payments heretofore made by the county commission to or on behalf of Willie Lee Powell are ratified and approved as a moral and equitable claim which the county was bound to pay. All charges relating thereto made by the Department of Examiners of Public Accounts, are relieved.









Article 2 - Alcoholic Beverages.

Section 45-18-20 - Draft and keg beer sales authorized.

(a) The Alabama Alcoholic Beverage Control Board may grant permits to licensed retailers to sell or dispense draft or keg beer or malt beverages anywhere within Conecuh County, the provisions of Section 28-3-161, to the contrary notwithstanding, and the board may revoke any such permit so granted if, in the judgment of the board, the sale of draft or keg beer or malt beverages in the community is prejudicial to the welfare, health, peace and safety of the people of the community or of the state.

(b) The provisions of this section are cumulative and shall not be construed to repeal or supersede any laws not directly inconsistent herewith.



Section 45-18-20.01 - Limitations on sale of beer or ale; taxes.

(a) In Conecuh County, in addition to all containers provided for by law, beer or ale may be sold in cans that do not exceed one quart or 32 ounces in size.

(b) The taxes on the beer or ale in such containers shall be as provided by general state law.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Part 1 - Compensation.

Section 45-18-60 - Expense allowance.

(a) The Coroner of Conecuh County shall receive a total expense allowance in the amount of four thousand eight hundred dollars ($4,800) per year, which shall be in lieu of any other compensation, salary, or expense allowance provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county each month.

(b)(1) This section shall apply retroactively to October 1, 2001.

(2) All actions taken and payments made to the coroner by the Conecuh County Commission prior to December 28, 2001, are validated, ratified, and confirmed.



Section 45-18-60.01 - Total expense allowance.

(a) After February 10, 2014, the Coroner of Conecuh County shall receive a total expense allowance in the amount of six thousand two hundred ninety-three dollars ($6,293) per year, which shall be in lieu of any other compensation, salary, or expense allowance provided by law. This expense allowance shall be payable in equal installments from the general fund of the county each month.

(b) All actions taken and payments made to the coroner by the Conecuh County Commission after December 28, 2001, and prior to February 10, 2014, are validated, ratified, and confirmed.

(c) After February 10, 2014, the Coroner of Conecuh County shall be entitled to receive an increase in his or her expense allowance in the same manner and in the same amount or percentage increase as any increase granted to other county officers pursuant to Section 11-2A-4.






Part 2 - Deputy Coroners.

Section 45-18-61 - Appointment.

(a) The County Commission of Conecuh County may appoint one or more deputy coroners, as deemed necessary, who shall hold office at the pleasure of the county commission and who shall perform such duties as the county commission may direct.

(b) A deputy coroner appointed pursuant to this section shall take the oath of office required by Section 279 of the Constitution of Alabama of 1901, and shall receive the same fees for services performed in the place of the coroner that the coroner would receive in performing similar service. Notwithstanding the foregoing, a deputy coroner is not entitled to receive any expense allowance received by the corner.









Article 7 - County Commission.

Section 45-18-70 - Composition; chair.

(a) The county commission created in this article shall consist of five associate members, one of whom shall be elected as chair by the members of the commission.

(b) The chair shall preside at all meetings of the county commission and may vote on all matters coming before the commission.



Section 45-18-70.01 - Election of members; terms of office.

The five members of the commission shall be elected from single-member districts within Conecuh County. All five commissioners will run concurrently in 1988, and will be elected to serve a four-year term. The term of office of each commissioner, when elected, shall officially begin on the first Monday after the second Tuesday in January, following the election.



Section 45-18-70.02 - Commission districts.

For the purpose of this article , and for future elections of associate members of the county commission, Conecuh County is divided into five separate geographical districts, to be numbered 1 to 5, inclusive, and are described as follows:

DISTRICT 1

Start at the southeastern-most corner of the county, where Conecuh County, Covington County, and Escambia County meet; go west along the Conecuh River following the county line to the Sepulga River; go north along the Sepulga River following the Conecuh County line to Brooklyn; go west along the Conecuh County line to the second unpaved road, south of County Road 6, just east of Feagin Creek; go north along this unpaved road to County Road 6; go east along County Road 6 to County Road 29; go north on County Road 29 to the first unpaved road, just north of Franklintown, on the east side of County Road 29; continue to go east along the unpaved road which forks, until you come to the second unpaved road on the south side of this unpaved road; then go south on the second unpaved road a short distance until you come to Ard Creek; go east along Ard Creek to where it intersects Dry Creek; continue east along the creek until it intersects with Bottle Creek; go south along Bottle Creek to County Road 42; then go north along 42 to the first unpaved road north of the Horton Cemetery on the north side of 42 and north of Pleasant Hill Road; go north along this unpaved road until it runs into the J.P. Howard road; go north along the J.P. Howard Road a short distance until it intersects with the first unpaved road, known as Old Town Road; go north along the Old Town Road to Hwy. 84 in the Old Town Community; continue north along the Old Town Road to Hwy. 31; then travel southwest along Hwy. 31 heading toward the City of Evergreen, until you come to Mill Creek; go north along Mill Creek to the first unpaved road; then go west along the centerline of the unpaved road to County Road 77, thence go south along the centerline of 77 a short distance to the City Limits of Evergreen; thence go south along the city limits on the eastern most side of Evergreen to the intersection of U.S. Hwy. 31; thence go west along U.S. Hwy. 31 (Perryman Street); thence go northeast long the centerline of Front Street to McMillian Street; thence go east along the centerline of McMillian Street to the intersection of Shipp Street; then go north along the centerline of Shipp Street to North Main; then go northwest along the centerline of North Main a short distance to Pierce Street; then go northeast along the centerline of Pierce Street to the intersection of Willie Rodgers Road; then go northwest along the centerline of Willie Rodgers Road to the railroad tracks; then go northeast long the centerline of the railroad tracks to city limits boundary on the north side of the City of Evergreen; thence go east along the city limits boundary to a unnamed tributary to Mill Creek; then go north, then northeast along the unnamed tributary to the intersection of a unpaved road; then go north along the unpaved road to County Road 22; continue west on County Road 22 a short distance to the intersection of the railroad tracks; then go east along the railroad tracks to the Conecuh/Butler County line; go to the eastern-most corner of the Conecuh/Butler County lines where they meet the Covington County line, just east of Shreve; then go south along the Conecuh/Covington County line until you come to the Conecuh River-the point of origin for District 1.

DISTRICT 2

Begin on the east side of the County at the northwestern most point of District 4 on the Conecuh/Butler County Line where Duck Creek and Sepulga River meet; then go north along the Conecuh/Butler County Line to the Monroe County Line; go west along the Conecuh/Monroe County Line on the west side of Conecuh County Line; go along Highway 1 to intersection of County Road 5, then go south along County Road 5 to the intersection of County Road 7, northeast of Repton; go south along County Road 7 to U.S. 84; go east on Highway 84 to Burnt Corn Creek; go north along Burnt Corn Creek to County Road 20; go east along County Road 20 across County Road 15 (at Brantley's Switch) and continue south along County Road 20 to the first unpaved road; go south along this road to Otter Creek; follow creek south to the first unpaved road; then go north along this unpaved road to County Road 20; cross County Road 20 and continue north on a unpaved road to County Road 4; go east on County Road 4 a short distance to Murder Creek; Go north along Murder Creek to first unpaved road; go north on first unpaved road to County Road 22; go southeast on County Road 22 to first unpaved road; follow loop on north side of road until it returns to County Road 22; go east on County Road 22 to Alabama State Road 83; go south on Alabama State Road 83 to Cane Creek; go northeast on Cane Creek to County Road 30 (known as the Middle Road); go County Road 30 south to Evergreen City Limits; go west along Evergreen City Limits to Westside Road (known as Thomas Road); go south on Westside Road to Alabama Highway 83 within city limits of Evergreen; go east on Alabama State Road 83 to Wild Avenue; go south along wild Avenue to U.S. Highway 31; go north on U.S. Highway 31 to Belleville Street at the Railroad Tracks; go north along the Railroad Tracks to Willie Rodgers Road; go north along Willie Rodgers Road across County Road 29 (known as the Owassa Road) to I-65; go north along I-65 to County Road 22; go west on County Road 22 to County Road 19; go north on County Road 19 to Tomley's Creek; follow creek east to County Road 29; go north on County Road 29 to Sepulga River; go east on Sepulga River to the Conecuh/Butler Line; the point of origin.

DISTRICT 3

Begin on the west side of Conecuh County on the Conecuh/Monroe County Line north of Repton where County Road 5 and County Road 7 meet. Follow County Road 5 (The Old Stage Road) south, along the western border of Conecuh County; when you come to the southwestern most corner of the Conecuh County Line, go east along the Conecuh/Escambia County Line to the first unpaved road east of Feagin Creek, between Castleberry and Brooklyn; go north on this unpaved road to County Road 6; then go west on County Road 6 to the Castleberry City Limits; when County Road 6 intersects the city limits follow the city limits boundary going due west to the first unnamed street on the north side of County Road 6; go north on unnamed street to the next unnamed street at the old Castleberry Pool; go west on unnamed street to U.S. Highway 31; go north on Highway 31 a short distance to panther Creek; go west along Panther Creek to County Road 17; go west on County Road 17 across I-65 until it dead ends at a paved road; take this short paved road northwest to Conecuh County Road 15; go north on County Road 15 to the second unpaved road; go west on this unpaved road to Burnt Corn Creek; go north on Burnt Corn Creek to U.S. Highway 84; go west on U.S. Highway 84 to County Road 7; go north on County Road 7 to County Road 5 at the Conecuh/Monroe County Line; the point of origin.

DISTRICT 4

Begin at the intersection of Belleville Street and Railroad tracks then go northeast on the railroad tracks to the Willie Rodgers Road then go northwest along the Willie Rodgers Road to Interstate 65; then go northeast along I-65 to County Road 22; go west along 22 to the intersection of County Road 19; go north along 19 to Tomley Creek; go northeast along Tomley Creek to County Road 29; then go north on C.R. 29 to the Sepulga River; go southeast along the Sepulga River to the Conecuh/Butler County Line; go east along the Conecuh/Butler County Line to the railroads track; then go southwest along the railroad tracks to County Road 22; then go east on County Road 22 a short distance to the first unpaved road to the south; go south on the unpaved road to a unnamed tributary to Mill Creek; go southwest on unnamed tributary to the City Limits of Evergreen; go west along the City Limits to the railroad tracks continue southwest on railroad tracks to the intersection of the Willie Rodgers Road; then go southeast along the Willie Rodgers Road to Pierce Street; then go Southwest along Pierce Street to North Main Street; then go southeast along North Main to Shipp Street; go south on Shipp Street to McMillian Street; go west on McMillian Street to Front Street then go southwest on Front Street to U.S. Hwy. 31/84 (Perryman Street); go east on U.S. 31/84 to the eastern most boundary of the City of Evergreen; go north along this boundary to County Road 77; then go north along 77 to the intersection of the first unpaved road; then go east along the unpaved road to Mill Creek; go south along Mill Creek to U.S. 31/84; then go east along U.S. Hwy. 31/84 to where U.S. Hwy. 84 turns east, continue on U.S. 31 north to the first unpaved road to the south; go south along unpaved road to U.S. Hwy. 84 (Old Town Church); continue south on the unpaved road across U.S. Hwy. 84 to County Road 42; go southeast on County Road 42 to Ard Creek; then go west on Ard Creek to County Road 29; then go southeast along 29 to the intersection of County Road 6; go west along 6 to Murder Creek; then go north along Murder Creek to the power line; go northeast along the power line to County Road 29; go north along 29 to Sandy Creek; go west along Sandy Creek to a unnamed tributary; go north on unnamed tributary to Sandy Creek to Heading Mill Road; then go north on Heading Mill Road to Factory Street; then go north on Factory Street to Avenue "C"; then go east on Avenue "C" to Magnolia Avenue; then go north on Magnolia Avenue to Belleville Street; The go west on Belleville Street to the intersection of the Railroad tracks, the point of Beginning.

DISTRICT 5

Begin at the point where Murder Creek and County Road 6 meet just east of the Castleberry City Limits; go west on County Road 6 to the first unnamed street on the north side of County Road 6; go north on unnamed street to next unnamed street at the Old Castleberry Pool; go west on Unnamed street to U.S. Highway 31; go north a short distance on U.S. 31 to Panther Creek; follow Panther Creek west to County Road 17; go west on County Road 17 across I-65 until it dead ends at a paved road; take this short paved road north to County Road 15; go north on County Road 15 to the third unpaved road; go west on this unpaved road to Burnt Corn Creek; go north on Burnt Corn Creek to County Road 20; go east along County Road 20 across County Road 15 (at Brantley's Switch) and continue south along County Road 20 to the first unpaved road; go south this road to Otter Creek; follow the creek south to the first unpaved road; then go north along this unpaved road to County Road 20; cross County Road 20 and continue on unpaved road to County Road 4; go east on County Road 4 a short distance to Murder Creek; go north along Murder Creek to first unpaved road; go north on first unpaved road to County Road 22; go south east on County Road 22 to first unpaved road; then follow loop on north side of unpaved road until it returns to County Road 22; go east on County Road 22 to State Road 83; go south on State Road 83 to Cane Creek; go north east on Cane Creek to County Road 30; go County Road 30 south to Evergreen City Limits; go west along Evergreen City Limits to Westside Road (know as the Thomas Road); go south on Westside Road to Highway 83 within City Limits of Evergreen; go east on State Road 83 to Wild Avenue; go south along Wild Avenue to Highway 31; go north on Highway 31 to Belleville Street at Railroad Tracks; go east on Belleville Street to Magnolia Avenue; then go south on Magnolia Avenue C; go west on Avenue C to Factory Street; continue south on Factory Street to Heading Mill Road; go south on Heading Mill Road to the first creek; continue south on this creek to where Sandy Creek and County Road 29 meet, just south of Evergreen; go south along County Road 29 to the first power line; then go southwest along that power line to Murder Creek; then go south on Murder Creek to County Road 6, the point of origin.



Section 45-18-70.03 - Qualifications.

At the general election in 1988, and every four years thereafter, the qualified electors residing in each of the districts in Conecuh County shall elect one commissioner for that district, who shall be a bona fide elector of an shall actually reside in the district for which elected, and who shall hold office for a period of four years, and until his or her successor shall be elected and qualified.



Section 45-18-70.04 - Tenure of commissioners.

This article shall not affect the duties, rights, and tenure of the office of the present members of the Conecuh County Commission, but the commissioners shall continue to hold and discharge the duties of office as now incumbent upon them and as may be incumbent upon them by law, until their successors shall be elected and qualified under this article.



Section 45-18-70.05 - Vacancies.

Any vacancy occurring in the office of associate commissioner shall be filled in the manner otherwise provided by law concerning the filling of vacancies of Conecuh County Commissioners.



Section 45-18-70.06 - Inspection of roads and bridges.

It shall be the duty of each associate member of the county commission to inspect the roads and bridges of his or her district from time to time, and hear the suggestions and complaints of the citizens, and report the same to the county commission with his or her recommendations; to advise with the county engineer concerning the problems of his or her district particularly; and to assist in securing rights-of-ways and assist in public relations generally.



Section 45-18-70.07 - Compensation.

The commissioners elected under this article shall be entitled to, as compensation for their services and in lieu of all other expenses and allowances heretofore provided for commissioners, the sum of one thousand dollars ($1,000) per month and the chair shall receive one thousand one hundred thirty-three dollars thirty-three cents ($1,133.33) per month, such compensation to be payable from any fund specified by the commission.



Section 45-18-70.08 - Assignment of qualified electors based on residency; unassigned voters.

(a) After April 22, 1986, the Conecuh County Board of Registrars is directed to place the names of each qualified elector in the proper precinct and voting box consistent with the residence address known to the board of registrars taken from the list of qualified electors. Where an elector's residency is in question, the voter's name shall be listed as an unassigned voter, until properly verified.

(b) The board of registrars shall cause notice to be given to the unassigned voters in any precinct, that unless they shall identify for assignment, their names shall be maintained on a separate list of unassigned qualified electors for the purpose of voting, but they shall not be assigned to a particular division of the precinct until they have identified for assignment. They may not vote unless they shall identify at the time of voting and sign an affidavit of residency in the division of the district at which they vote at the time of voting, and such vote shall be cast and counted in all respects as a challenged ballot.



Section 45-18-70.09 - Identification of unassigned voters.

An unassigned voter may identify himself or herself for assignment in any one of the following ways:

(1) He or she may identify himself or herself for assignment by appearing in person at the office of the board of registrars or before a deputy registrar, and answering such questions and submitting such proof as may be reasonably required by the registrars or their deputies to establish the voter's identity and place of legal residence, and that he or she has not become disqualified from voting in the county or election district.

(2) He or she may identify himself or herself by filling in and mailing to the board of registrars the completed answers to such questions as may reasonably be needed and mailed to him or her in a written questionnaire by the board of registrars, or on a form which the board of registrars shall cause to be printed in all newspapers of general circulation published in the county, or on forms distributed throughout the county in every precinct and made available at places such as stores, schools, banks, and city halls in Evergreen, Repton, and Castleberry. Such questionnaire may contain such questions as are necessary to establish the identity of the person signing the questionnaire, the place of his or her legal residence, and that he or she has not become disqualified from voting in the county or election district. All answers to such questionnaires shall be signed by the elector in the presence of a registrar or deputy registrar, or at least two witnesses who shall sign as attesting witnesses.

(3) He or she may identify himself or herself for assignment at the General Election of 1988, or at any election at he or she votes during 1988, by filling out and signing answers to the questionnaire prepared by the board of registrars in the presence of a clerk, manager, or returning officer, who shall sign the answers of such voter as an attesting witness. The returning officer shall transmit all such filled in and signed answers to questionnaires to the board of registrars but such vote shall be cast and counted in all respects as a challenged ballot.

(4) Any voter on the separate list and not assigned to an election precinct may identify himself or herself for assignment on any election day at the office of the board of registrars or judge of probate or before a deputy registrar by appearing in person and submitting such proof as may be reasonably required to establish his or her identity and place of legal residence and that he or she has not become disqualified from voting in the county or election district. He or she shall be given a certificate to take to the polls in order on that day as an assigned voter. Otherwise, he or she can vote a challenged ballot.



Section 45-18-70.10 - Board of registrars in continuous session; publication of voter lists.

The board of registrars shall stay in continuous session from the first Monday in April through the month of May 1986, for the purpose of facilitating the assignment of voters in the proper precinct and voting boxes. The board of registrars shall publish a list of those unassigned voters in each precinct, and a list of the assigned voters in the precinct shall also be prepared.



Section 45-18-70.11 - Expenses.

All expenses incurred in connection with this article and the identification of voters for assignment which is not otherwise provided by law shall be authorized to be paid by the Conecuh County Commission.






Article 8 - Courts.

Part 1 - Circuit Court.

Division 1 - Compensation.

Section 45-18-80 - Salary supplements.

Repealed by Act 2013-302, §1, August 1, 2013.






Division 2 - Retirement.

Section 45-18-80.20 - Court reporters.

(a) Notwithstanding any provisions of Section 36-27-6 the Official Court Reporter of the Thirty-fifth Judicial Circuit, composed of the counties of Conecuh and Monroe, may participate in any retirement system now in effect, or which may be established in the future.

(b) The reporter's participation in such systems shall be limited to that portion of the reporter's salary which has been paid since November 1, 1965, or which may be paid in the future by the county or counties.

(c) This section shall be retroactive to November 1, 1986, in Monroe County and retroactive to November 1, 1965, in Conecuh County.

(d) The court reporter shall pay for both the employee's and employer's portion of retirement contributions that are due for time served before May 4, 1988.









Part 2 - District Attorney.

Division 1 - Compensation.

Section 45-18-81 - Expense or automobile allowance.

The District Attorney of the Thirty-fifth Judicial Circuit shall receive, in addition to any other compensation and in addition to any other supplement provided by law, an expense or automobile allowance, or both, equal to eight hundred dollars ($800) per month, to be paid from the District Attorney's Fund or from any funds available to the District Attorney of the Thirty-fifth Judicial Circuit.






Division 2 - Pretrial Diversion Program.

Section 45-18-81.20 - Established; discretionary powers; supervision and control.

(a) The District Attorney of the Thirty-fifth Judicial Circuit may establish a pretrial diversion program.

(b) All discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the District Attorney of the Thirty-fifth Judicial Circuit shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this division. The district attorney may employ necessary persons to accomplish this division and these persons shall serve at the pleasure of the district attorney.



Section 45-18-81.21 - Definitions.

For purposes of this subpart, the following terms shall have the following meanings:

(1) DISTRICT ATTORNEY. The elected District Attorney of the Thirty-fifth Judicial Circuit or any of his or her staff.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. Any person who is employed by an agency or department whose purpose is to protect people. This may include, but is not limited to, police personnel, sheriff personnel, Department of Human Resources personnel, Department of Public Safety personnel, parole and probation personnel, community corrections office personnel, court referral office personnel, whether that agency or department is in the State of Alabama or located elsewhere.

(3) OFFENDER. Any person charged with a crime, as defined in this code, which was allegedly committed in the jurisdiction of the Thirty-fifth Judicial Circuit.

(4) SERIOUS PHYSICAL INJURY. An injury as defined in Section 13A-1-2(14).



Section 45-18-81.22 - Applicants for admittance.

(a) A person charged with a criminal offense specified in this subsection whose jurisdiction is in the Circuit or District Court of the Thirty-fifth Judicial Circuit may apply to the District Attorney of the Thirty-fifth Judicial Circuit for admittance to the pretrial diversion program. A person charged with any of the following offenses may apply for the program:

(1) A traffic offense.

(2) A property offense.

(3) An offense in which the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor other than one specifically excluded in this section.

(b) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Trafficking or distribution of drugs, or both.

(2) Any offense involving the abuse of a child or an elderly person.

(3) Any sex offense.

(4) Any Class A felony.

(5) Any offense involving serious injury to a person.

(6) Any offense involving death.

(c) A person deemed by the district attorney to be a threat to the safety or wellbeing of the community shall not be eligible for the pretrial diversion program.

(d) The opinion of law enforcement officers involved in the offense shall be sought and used in the decision as to whether to approve the applicant for the pretrial diversion program.



Section 45-18-81.23 - Standards for admission.

(a) Admittance to the pretrial diversion program shall be appropriate in any of the following instances:

(1) The offender is 18 years of age or older, or 16 years of age or older if the offense is a traffic citation, at the time the alleged offense was committed.

(2) There is a probability justice will be served if the offender is placed in the pretrial diversion program

(3) It is determined the needs of the state and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and wellbeing of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-18-81.24 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part of the district attorney's evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological test taken, and any other information concerning the offender which the district attorney believes has a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this subpart.



Section 45-18-81.25 - Program requirements; records.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling, while in the program, of periods of limitations established by statutes or rules of court.

(3) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(4) If there is a victim of the crime, agree in writing to a restitution agreement within a specified period of time and in an amount to be determined by the district attorney taking into account circumstances of the offender and victim.

(b) Pretrial diversion program records or records related to pretrial diversion program admission shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and defendants shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be submitted to the court for an in camera review.

(c) The records of the offender maintained as a part of the pretrial diversion program shall be destroyed in a timely manner after the program has been successfully completed by the offender. However, the district attorney may keep the contract signed by the offender in order to maintain an accurate record of pretrial diversion program participation.



Section 45-18-81.26 - Time for application.

(a) An offender shall make application to the pretrial diversion program no later than 21 days after his or her first appearance or arraignment, whichever occurs first. In the case of traffic citations, application shall be made within 21 days of the issuance of the citation.

(b) At the discretion of the district attorney, the time provision of this section may be waived.



Section 45-18-81.27 - Costs and fees.

(a) An applicant may be assessed a fee when the applicant is approved for the program. The amount of the assessment for participation in the program shall be in addition to any court costs and assessments for victims or drug, alcohol, or anger management treatment required by law, and are in addition to costs of supervision, treatment, and restitution for which the person may be responsible. Pretrial diversion program fees as established by this subpart may be waived or reduced for just cause at the discretion of the district attorney. A schedule of payments for any of these fees may be established by the district attorney.

(b) The following fees shall be applied to applicants accepted into the pretrial diversion program:

(1) Felony offenses: up to seven hundred fifty dollars ($750).

(2) Misdemeanor offenses (excluding traffic): up to five hundred dollars ($500).

(3) Traffic offenses: up to three hundred dollars ($300)

(c) Twenty-five dollars ($25) of the fee for each applicant accepted into the pretrial diversion program shall be allocated to the Conecuh County Circuit Clerk's Office, for offenses filed in Conecuh County, and to the Monroe County Circuit Clerk's Office, for offenses filed in Monroe County. Money allocated to a circuit clerk pursuant to this subsection shall be available for use, at the clerk's discretion, to support the clerk's office.

(d) Twenty-five dollars ($25) of the fee for each applicant accepted into the pretrial diversion program shall be allocated to the Conecuh County General Fund, for offenses filed in Conecuh County, and to the Monroe County General Fund, for offenses filed in Monroe County.

(e) The district attorney may use fees collected by the pretrial diversion program to help support local and state law enforcement, or any agency or department of city or county government which assists local law enforcement. This support shall be provided to help employ more officers or staff, buy needed equipment or supplies, provide training opportunities, or any other law enforcement purposes.

(f ) Fees required by this subpart shall be collected by the circuit clerk's office in which the offense was filed. Those fees due to the district attorney shall then be disbursed to the district attorney and shall be deposited by the district attorney into the pretrial diversion fund as described in Section 45-18-81.30. The circuit clerk shall make the disbursement in a timely manner.



Section 45-18-81.28 - Treatment programs; drug testing.

The district attorney and the offender may enter into an agreement as a part of the pretrial diversion program of an offender that the offender be admitted to a drug or alcohol program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse. The district attorney may require the offender to submit to periodic or random drug testing as a part of the pretrial diversion program of the offender and other terms and conditions related to substance abuse as the district attorney may direct. The offender shall pay the costs of all services unless otherwise approved by the district attorney.



Section 45-18-81.29 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner or what charges the defendant will plead guilty to and the sentence the offender will receive. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and receive a specific sentence, this agreement concerning the offense and sentence shall be approved by an appropriate circuit or district judge of the Thirty-fifth Judicial Circuit prior to admission of the offender in the pretrial diversion program.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Participate in an education setting to include, but not be limited to, K-12, college, job training school, trade school, GED classes, or adult basic education courses.

(2) If appropriate, attempt to learn to read and write.

(3) Financially support his or her children or pay child support.

(4) Refrain from the use of alcohol or drugs or frequenting places where alcohol or drugs are sold or used.

(5) Refrain from contact with certain persons or premises.

(6) Maintain or seek employment.

(7) Attend individual, group, or family counseling.

(8) Pay approved restitution to a victim if any is due.

(9) Pay court costs and fines.

(10) Pay supervision fees and application fees pursuant to this subpart.

(11) Observe curfews or home detention or travel constraints as set out in the offender's agreement.

(12) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender and applied to the above.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in the written agreement of the offender, it being the purpose of this subpart to allow the district attorney broad discretion in designing a program specifically for each offender and circumstances of each offender.



Section 45-18-81.30 - Pretrial diversion program fund.

The district attorney shall establish a pretrial diversion program fund. Except for the twenty-five dollars ($25) payable to the circuit clerk pursuant to subsection (c) of Section 45-18-81.27, fees paid by offenders pursuant to Section 45-18-81.27 shall be placed into the pretrial diversion program fund. The district attorney shall use the funds in the pretrial diversion program fund to pay costs associated with the administration of the pretrial diversion program or for other law enforcement purposes. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, professional or business attire, telephones, postage, office supplies and equipment, training and travel services, service contracts, and professional services. The district attorney may pay for services or programs for an offender while the offender is in the pretrial diversion program if special circumstances and justice dictate.



Section 45-18-81.31 - Violations; waiver.

(a) If the offender violates the conditions of the pretrial diversion program agreed to in writing by the offender and the district attorney, the district attorney may terminate the participation of the offender. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program, including the reason for the termination.

(b) The district attorney may waive a violation for good cause shown as to why the offender should stay in the pretrial diversion program.



Section 45-18-81.32 - Liability of district attorney.

The district attorney shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program.



Section 45-18-81.33 - Funding.

The pretrial diversion program may apply for grants applicable to the aims of the program, may accept gifts from individuals or corporations, and may receive funding or appropriations from city, county, or state agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-18-81.34 - Advisory board.

The district attorney may form an advisory board to assist in the determination of appropriate pretrial diversion candidates. The district attorney shall retain the final decision as to the admittance of individuals or administration of the program regardless of the board's views. It shall be the district attorney's decision who will comprise the board and when or if it should meet.






Division 3 - Solicitor Counsel.

Section 45-18-81.60 - Qualifications; duties; compensation; tenure; removal.

(a) Any County Solicitor or District Attorney of the 35th Judicial Circuit:

(b) The salary of each solicitor counsel shall be three thousand dollars ($3,000) per annum payable in equal monthly installments with one hundred twenty-five dollars ($125) per month payable from any district attorney's fund which comes within the 35th Judicial Circuit and one hundred twenty-five dollars ($125) per month payable from the county's general fund of the residence of the solicitor counsel. Such solicitor counsel shall hold office during the good behavior of such solicitor counsel but upon refusal to assist the district attorney such solicitor counsel may be removed with a majority vote of the county commission of the county in which the solicitor counsel resides.









Part 3 - Probate Court.

Division 1 - Compensation.

Section 45-18-82 - Salary; fees.

(a) The Judge of Probate of Conecuh County shall be compensated on a salary basis, as provided by Section 12-13-20, which shall be in lieu of all fees or allowances heretofore paid by law.

(b) On April 17, 1990, all fees collected by the probate judge shall be paid directly to the county treasury as required by law, and no part of the fees shall be paid to the judge.






Division 2 - License Division.

Section 45-18-82.20 - Assessment and collection of motor vehicle taxes.

The Judge of Probate of Conecuh County shall perform all duties relative to the assessment and collection of taxes on motor vehicles, and the issuance of motor vehicle tags and titles in Conecuh County which the revenue commissioner is required under the law to perform. The judge of probate shall continue to perform the issuance of tags and the collection of sales tax as required by law. The revenue commissioner shall be relieved of all duties and responsibilities relative to the assessment and collection of taxes. For the purposes of this subpart, the term "motor vehicle" shall mean the same as defined in Article 5, commencing with Section 40-12-240, Chapter 12, Title 40, and in subdivision (4) of Section 32-7-2.



Section 45-18-82.21 - Bond of judge of probate.

Before entering upon the additional duties imposed by this subpart, the judge of probate shall execute an additional bond in a sum prescribed by a written recommendation to the judge of probate from the Examiners of Public Accounts, giving as surety a bonding company authorized to do business in this state. The bond shall be conditioned as other official bonds and shall be filed and recorded in the office of the Clerk of the Circuit Court in Conecuh County. A certified copy of the bond shall be furnished by the judge of probate to the Comptroller. Premiums on the bond of the judge of probate shall be paid from the general fund of the county.



Section 45-18-82.22 - Office space, equipment, personnel.

The Conecuh County Commission shall furnish suitable quarters or additional space if necessary for the efficient performance of the additional duties of the judge of probate and shall transfer all necessary forms, books, records, and supplies from the office of the revenue commissioner to the judge of probate as are pertinent to the transference of the duties. The county commission shall provide clerks to the judge of probate for the proper and efficient performance of the duties of the office at the rate of compensation set by the county commission and the Conecuh County Merit Board. The compensation of the clerks shall be paid out of the county general fund in the same manner as other county employees are paid. The one-stop tag office shall be staffed by three clerks, two being classified as motor vehicle clerks and one being classified as a motor vehicle supervisor. The position of motor vehicle supervisor shall be classified the same as a financial clerk position within the county's merit system board.



Section 45-18-82.23 - Assessment and collection of fees; disposition of funds.

The judge of probate shall charge and collect the same fee that is prescribed in the general law for a like service when performed by the tax assessor, tax collector, revenue commissioner, or license commissioner as the case may be. All fees shall be the property of Conecuh County and shall be paid into the general fund of the county.



Section 45-18-82.24 - Compensation of judge of probate.

The judge of probate shall receive for the performance of duties in assessment and collection of ad valorem taxes, sales taxes, and issuance of motor vehicle license plates and decals the sum of five thousand dollars ($5,000) annually. The five thousand dollar ($5,000) annual sum is the compensation he or she receives in addition to that provided under subsection (e) of Section 12-13-20.



Section 45-18-82.25 - Payment of tax required for issuance of license.

To prevent motor vehicles from escaping taxation and to provide for the more efficient assessment and collection of taxes due on motor vehicles, no license shall be issued to operate a motor vehicle on the public highways of this state, nor shall any transfer be made by the judge of probate as provided under this subpart, until the ad valorem tax and the sales tax on the vehicle are paid in the county for the preceding year as evidenced by receipt of the judge of probate if the motor vehicle belongs to a resident of Conecuh County or is principally used or operated in Conecuh County.



Section 45-18-82.26 - Renewal of license by mail; mail order fee.

The judge of probate may mail to any person to whom a motor vehicle license has been previously issued an application for renewal of a license required to be returned prior to the expiration date of the license. The application for renewal may be in the form of a postcard and shall contain sufficient information to adequately identify and process the renewal. The signature of the licensee on the application and proper remittance shall constitute sufficient authority for the judge of probate to issue the license and return the license to the licensee by mail. The county commission may establish a fee to be entitled "mail order fee" in an amount not to exceed five dollars ($5) to pay the cost of this mailing procedure. The fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions.



Section 45-18-82.27 - Taxes and fees.

Notwithstanding the foregoing, nothing in this subpart shall be construed to increase the taxes and fees of motor vehicles and motor vehicle tags and titles as prescribed by law.






Division 3 - Recording System and Fees.

Section 45-18-82.50 - Purpose.

This subpart shall apply only in Conecuh County. The purpose of the subpart is to facilitate the use of public records in property transactions in Conecuh County by providing for the installation of an improved system of recording, archiving, and retrieving instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate, and for the recording, archiving, and retrieving of other instruments, documents, and other uses in the discretion of the judge of probate.



Section 45-18-82.51 - Definitions.

The following words and phrases when used in this division shall have the following meanings:

(1) GENERAL PROPERTY INSTRUMENT. A real property instrument that affects the title to personal property as well as real property.

(2) IMPROVED RECORDING SYSTEM. A system of recording real property instruments and personal property instruments in the probate office and, in the discretion of the judge of probate, of recording other instruments and documents, which system when completed, shall consist of the equipment necessary and suitable to record, archive, and retrieve records.

(3) PERSONAL PROPERTY INSTRUMENT. Any instrument or document affecting the title to personal property only, as distinguished from real property, that may be now or hereafter required to be filed or titled for record in the probate office, in accordance with the applicable requirements of the laws of this state, including, without limitation, Sections 35-4-50 and 35-4-90.

(4) REAL PROPERTY INSTRUMENT. Includes any instrument or document affecting the title to real property that may now or hereafter be filed for record in the probate office pursuant to the applicable requirements of the laws of this state, including, without limitation, Section 12-13-43, and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgments, and plats or maps showing the subdivision of real estate.



Section 45-18-82.52 - Recording, archiving, and retrieval system.

The judge of probate may provide for the installation and thereafter for the maintenance of an improved recording, archiving, and retrieval system in the probate offices of Conecuh County. The initial installation of the improved recording, archival, and retrieval system shall include the following:

(1) The acquisition of the equipment for an improved recording, archiving, and retrieving system.

(2) The establishment of procedures for the continued recording, archiving, and retrieving of all instruments and records that shall, after the effective installation date, constitute a part of the improved recording, archiving, and retrieving system.

(3) The initial installation of the improved recording, archiving, and retrieving system shall be performed by a person or persons, firm, or corporation engaged in the records management business and experienced in setting up county records and shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts or titles. Following installation in the county, the improved recording, archiving, and retrieving system shall be thereafter maintained in the county and all real property instruments, general property instruments, personal property instruments, and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the improved recording, archiving, and retrieving system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with existing law, including, without limitation, Section 12-13-43.



Section 45-18-82.53 - Official record of instruments.

Following the effective installation date, real property instruments, personal property instruments, and other documents and records to be recorded, archived, and retrieved with computer-generated files or to be stored and filed on either optical disk or on paper, as determined by the Judge of Probate of Conecuh County, shall constitute the official record of instruments for the purpose of Section 12-13-43.



Section 45-18-82.54 - Construction with other laws.

All laws of Alabama relating to the recording of real property instruments, personal property instruments, general property instruments, miscellaneous instruments, and other instruments and records that may constitute part of an improved recording, archiving, and retrieving system installed hereunder, including, without limitation, Section 12-13-43, and all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of Lis Pendens, declarations of claims or exemptions, certificates of judgment, or plats or maps showing subdivisions of real estate that are not inconsistent with this subpart shall continue in effect with respect to an improved recording, archiving, and retrieving system installed hereunder, the recording of instruments therein, and the duties of the judge of probate with respect thereto.



Section 45-18-82.55 - System costs.

The initial installation costs shall be paid entirely out of the special recording fees. Nothing contained in this section, however, shall prohibit the county from using any part of its own funds for the purpose of paying the costs of purchasing, operating, or maintaining, after the initial installation, any improved system installed pursuant to this subpart.



Section 45-18-82.56 - Recording and filing fee - Certain instruments.

Effective immediately after September 1, 1999, a special recording and filing fee of five dollars ($5) shall be paid to and collected by the Judge of Probate of Conecuh County, with respect to each real property instrument, each personal property instrument, and each Uniform Commercial Code document that may be filed for record in the office of the judge of probate and with respect to other instruments and documents in the probate office at the discretion of the judge of probate, and on and after that date, no instrument or document shall be received for record in the office of the judge of probate unless the special recording fee of five dollars ($5) is paid. The special recording fee shall be in addition to all other fees, taxes, and charges required by law to be paid upon the filing for record of any real property instrument, personal property instrument, or Uniform Commercial Code document, and for the recording of other instruments and documents in the probate office at the discretion of the judge of probate. All special recording fees collected shall be paid into the special fund of the Conecuh County Judge of Probate. These funds shall be used only at the discretion of the judge of probate for an improved recording, archiving, and retrieving system and other equipment, maintenance, and services necessary for the improvement of the office of the judge of probate.



Section 45-18-82.57 - Recording fee - Every case.

Effective September 1, 1999, a special recording and filing fee of ten dollars ($10) shall be paid to and collected by the judge of probate with respect to every court case filed in the Probate Court of Conecuh County. This amount shall be in addition to all other costs and fees heretofore collected. The additional fee shall be paid into the special fund of the judge of probate as created in Section 45-18-82.56.



Section 45-18-82.58 - Transaction fee - Certain transactions.

Effective September 1, 1999, a special transaction fee of two dollars ($2) shall be paid to and collected at the discretion of the judge of probate with respect to every transaction occurring in, or under the jurisdiction of the judge of probate with exception of drivers licenses and motor vehicle registrations. This amount shall be in addition to all other costs and fees heretofore collected. Any, all, or none of the special transaction fee so collected shall be paid into a special fund of the judge of probate. The additional fee shall be paid into the special fund of the judge of probate as created in Section 45-18-82.56.



Section 45-18-82.59 - Transaction fee - Marriage.

Effective September 1, 1999, a special transaction fee of five dollars ($5) shall be paid to and collected by its judge of probate with respect to the celebration of the rites of marriage as performed by the judge of probate. This amount shall be in addition to all other costs and fees heretofore collected. The additional fee shall be paid into the special fund of the judge of probate as created in Section 45-18-82.56.



Section 45-18-82.60 - Control and audit of fees; availability of records.

The fees collected pursuant to this division shall be controlled by the sole discretion of the judge of probate and shall be audited by the Department of Examiners of Public Accounts. The expenditures shall be open to the public on a continuous basis.



Section 45-18-82.61 - Real property conveyances.

(a) The Probate Judge of Conecuh County shall not record any instrument conveying the title to real property unless the body of the instrument is endorsed with a printed, typewritten, or stamped mailing address of the grantor and the grantee.

(b) This section shall be supplemental to Chapter 4 of Title 35, and any other statutes prescribing form and requirements for deeds and other instruments conveying title to real property.












Article 9 - Economic and Industrial Development and Tourism.

Section 45-18-90 - Applicability.

This article shall only apply in Conecuh County.



Section 45-18-90.01 - Conecuh County Reservoir Management Area Authority - Creation; board of directors.

(a) The Conecuh County Reservoir Management Area Authority is created, and may incorporate under the general laws of this state as a public corporation and political subdivision of the State of Alabama for the purpose of developing that part of Murder Creek and its tributaries and watershed area located in Conecuh County and the area managed by the authority for purposes of water conservation, flood management, industrial development, recreation, irrigation, and related purposes.

(b) The authority shall be governed by a board of directors which shall consist of one member appointed by each of the county commission members, to serve at the pleasure of the appointing members of the county commission. A board member is not required to be a resident of Conecuh County. The board shall elect at its first meeting of each year a chair to preside over meetings of the board. Meetings shall be held at the call of the chair or upon the vote of three or more board members.

(c) The board may exercise each of the following powers:

(1) To provide for the boundaries and authorize the authority to investigate the resources of the Conecuh County Reservoir Management Area.

(2) To determine and implement the requirements for its full development and control.

(3) To carry out a unified comprehensive program of resource development, together with other powers to effectuate the foregoing objective.

(4) To acquire land and interests in land by purchase, construction, condemnation, or lease.

(5) To hold, manage, and sell land and interests therein.

(6) Make provisions respecting the establishment and revision of rates, fees, and charges for services rendered by the authority.



Section 45-18-90.02 - Issuance of bonds and notes.

The board may issue interest-bearing revenue bonds and notes payable solely out of the revenues of the authority or out of the revenues of any particular facilities and other property of the authority, without regard to the specific facilities and other property with respect to which the bonds and notes may have been issued.



Section 45-18-90.03 - Bonds and notes of authority.

Bonds and notes of the authority shall constitute negotiable instruments and may be secured by a pledge of the revenues from which they are payable, by contracts binding the authority for the proper application of its revenues and the proceeds of such bonds and notes and by a nonforeclosable mortgage or deed of trust, a statutory mortgage lien on the facilities and other property out of the revenues from which the bonds and notes are payable. Bonds and notes of the authority may be issued under a trust indenture.



Section 45-18-90.04 - Powers and obligations of board.

The board may provide for constructive notice of any statutory mortgage lien, authorize and make provisions respecting the assumption by the authority of obligations respecting facilities and other property acquired by the authority; provide for the use of the proceeds of bonds and notes issued by the authority; provide for the refunding by the issuance of bonds and notes of the authority of bonds and notes theretofore issued or obligations theretofore assumed by it. Bonds and notes issued and contracts entered into by the authority pursuant to this article shall not constitute or create a debt of the state or of any county, municipality, or other political subdivision of the state.



Section 45-18-90.05 - Contribution of funds; taxation.

The Conecuh County Commission and the municipalities located within Conecuh County may contribute money to the authority, without the necessity of an election and with or without consideration therefor. Money held by the authority, its property, income, revenues, and the income from its bonds and notes, and funds received from conveyances, leases, and mortgages and deeds of trust to which the authority is a party, and certain probate court charges are exempt from taxation in Alabama.



Section 45-18-90.06 - Zoning, eminent domain, and regulation of on-site sewage systems.

(a) The board shall have zoning power within the boundaries of the management area.

(b) The board may exercise the power of eminent domain.

(c) The board may regulate on-site sewage systems within the boundaries of the management area.



Section 45-18-90.07 - Exemption from regulation and supervision; use of public roads.

The authority shall be exempt from regulation and supervision by the Public Service Commission and the state Department of Finance. The authority may use public roads in the state.



Section 45-18-90.08 - No authority to levy tax; veto of actions.

(a) This article shall not be interpreted to grant the authority any power to levy any tax.

(b) Any provisions of this article to the contrary notwithstanding, any act taken by the Conecuh Count Reservoir Management Area Authority may be vetoed by a majority vote of the Conecuh County Commission.



Section 45-18-90.09 - Contracts with other authorities; grants.

The board may enter into contracts with and accept grants from any other authority organized pursuant to the laws of this state or federal laws. Contracts with or grants from another authority, including, but not limited to, any authority authorized to issue general obligation bonds of this state, shall not constitute the extension of the state's credit in violation of Amendment No. 58 or any other provision of this constitution or the laws of this state.






Article 10 - Education.

Section 45-18-100 - School board districts; elections.

(a) Conecuh County is divided into five school board districts to be designated School Board District No. 1, School Board District No. 2, School Board District No. 3, School Board District No. 4, and School Board District No. 5.

(b) The five school board districts shall be divided as follows:

(1) DISTRICT 1

All that portion of Conecuh County lying within the following described parcel:

Begin at Sepulga River on the Conecuh-Covington County line, approximately two miles east of Melrose and County Road 43; then go north along the Conecuh-Covington County Line to the Conecuh-Butler County line; then go west along the Conecuh-Butler County line to where the L & N Railroad crosses the Sepulga River; then go south along the railroad to Wilcox; then follow County Road 26 for about one mile to County Road 77, and follow County Road 77 to the Evergreen city limits to the northeast corner; then go west along the north side of the city limits to the L & N Railroad tracks; then go south along the railroad to McMillan Street; then go one block to Belleview Street; then go north on Belleview Street to the point it intersects Liberty Hill Drive; then go south on Liberty Hill Dr. to Rural Street; then go west on Rural St. to the Wild Avenue bypass; then go south on Wild Ave bypass to Highway 31 South; then go north on Hwy. 31 to the L & N Railroad at Belleville Street; then go two blocks on Belleville Street; then go south on Magnolia Avenue to Cross Street at the Armory; then go east on Cross Street to Bruner Avenue; then go north on Bruner Avenue to Belleville Street; then go east on Desplous Street to Cary Street, then go east on Cary Street to Shipp Street; go south on Shipp Street one block; then go east to Jordan Street, south to Crawford Street, east on Crawford Street to South Main Street; then follow Main Street south to Brooklyn Road to the first gravel road; then go south along said gravel road to County Road 35; then go north on County Road 35 to Highway 31; then follow Highway 31 north to Old Town Creek; then go east along Old Town Creek to County Road 24; take County Road 24 south to the Herbert Community; then go west along the gravel road which runs into Highway 84 at Old Town; follow said gravel road south at Old Town to Simmons Creek; then travel along Simmons Creek east to the point it runs into the Sepulga River; then go northeast on the Sepulga River to the Conecuh-Covington County line.

(2) DISTRICT 2

All that portion of Conecuh County, Alabama lying within the following-described parcel:

Begin at northern point of Burnt Corn Creek at the Conecuh-Monroe County line; then go north along the Conecuh-Monroe County line to the intersection of County Roads 83 and 106 at the Midway community; then go east along the Conecuh-Monroe County line to the Conecuh-Butler County line; then go south along the Conecuh-Butler County line to the point where the Sepulga River and the L & N Railroad meet; then follow the L & N Railroad south to the Wilcox community; then go southeast along County Road 26; then go southwest along County Road 77 to the Evergreen city limits; then go north along the Evergreen city limits to the Northeast corner; then go west along the north side of the city limits to the railroad tracks; then go south along said railroad tracks to McMillan Street; then go west on McMillan St. to Belleville Street; then go north on Belleville Street to the point it intersects Liberty Hill Drive; then go south on Liberty Hill Drive to Rural Street; then go west on Rural Street to Interstate Highway 65; then go north on Interstate Highway 65 to the Owassa exit; then go East to the L & N Railroad tracks and follow said tracks to the utility line; then go north along said utility line to a tributary of the Sepulga River; then go west along the tributary of the Sepulga River to Interstate Highway 65; and then south along Interstate Highway 65 to the first gravel road to the west; then go north along County Road 29 for approximately two miles; then continue north along County Road 32 to Cooks Crossroads; then go south along County Road 19 to County Road 22 at a point just east of Antioch Church; then go west on County Road 22 to Cane Creek; then go south along Cane Creek to the Evergreen City limits at the northwest corner; then follow the city limits on the west side down to Murder Creek; then go northwest along Murder Creek until it runs into Otter Creek; then go northwest along Otter Creek until it crosses the second gravel road near Baggett Pond; then take said gravel road north to County Road 20 at the Loree community; then go west along County Road 20 to Brantley Crossing and Nichburg, to Burnt Corn Creek; then go north along Burnt Corn Creek to the Conecuh-Monroe County line.

(3) DISTRICT 3

All that portion of Conecuh County, Alabama lying within the following-described parcel:

Begin at Burnt Corn Creek and the Monroe County line and run south along Burnt Corn Creek to Interstate Highway 65; then run northeast along Interstate Highway 65 to County Road 17; then go east on County Road 17 to County Road 23; then go south along County Road 23 to the Castleberry city limits; then go around the city limits on the east side and go southward to connect with Highway 31 and follow Highway 31 to the Escambia County line; then run west along the Escambia County line to the Monroe County line; then go north along the Monroe County line to Burnt Corn Creek.

(4) DISTRICT 4

All that portion of Conecuh County, Alabama lying within the following-described parcel:

Begin at the intersection of Cross Street and Bruner Avenue; go north on Bruner Avenue to Belleville Street; then go east on Belleville Street one block to Desplous Street; then go one block east on Desplous Street to Carey Street; then go east on Carey Street to Shipp Street; then go south on Shipp Street one block, east to Jordan Street; south to Crawford Street, then go east to South Main and follow Brooklyn Road to the first gravel road; then go south until said gravel road intersects County Road 35; then go north to Highway 31 and follow Highway 31 north to the point it intersects Old Town Creek; follow Old Town Creek to County Road 24; then take County Road 24 south to the Herbert Community; then go west along Highway 84 to Old Town Community church; at Old Town Community church follow south along a dirt road to Simmons Creek; then follow Simmons Creek east to the Sepulga River and the Covington County line; then go south along the Covington County line to the Conecuh River and the Escambia County line; then go north along the Sepulga River to a point just south of Brooklyn community; then go west along the Conecuh-Escambia County line to Highway 31 south; then go north to the Castleberry City limits; then go around the city limits on the east side to Murder Creek; then go north along Murder Creek to Mill Creek; then follow Mill Creek east to the Evergreen city limits at Bruner Avenue; then go north along Bruner Avenue to Cross Street, including houses on both sides of Bruner Avenue.

(5) DISTRICT 5

All that portion of Conecuh County, Alabama lying within the following-described parcel:

Begin at the intersection of Burnt Corn Creek and County Road 20 on the west and go east to Nichburg and Brantley Crossing; then go south along Otter Creek to the point it intersects Murder Creek; then run southeast along Murder Creek to the Evergreen city limits; then go north along the Evergreen city limits to Cane Creek; then go north along Cane Creek to Tomley Creek to the point it intersects County Road 19; then go north on County Road 19 to Cooks Crossroads; then go south along County Road 32; then go south along County Road 29 for about a mile; then follow the first gravel road going east to Interstate Highway 65; then go north along Interstate Highway 65 to a tributary of the Sepulga River, and follow said tributary to the utility line; then go south along said utility line to the tracks of the L & N Railroad; then go west along the L & N Railroad tracks to Interstate Highway 65 and the Owassa exit; then go south down Interstate Highway 65 to the Evergreen City limits, and follow the interstate south into the city to Rural Street; then go east along Rural Street to the Wild Avenue Bypass; then go south along the Wild Avenue Bypass to Highway 31 south; then go north along Highway 31 to the intersection of the L & N Railroad tracks and Belleville Street; then go to Magnolia Avenue, and travel south on Magnolia Avenue to Cross Street; then go east on Cross Street until it dead ends into Bruner Avenue; then go south on Bruner Avenue to the intersection of Magnolia Heights, and include all houses in the Magnolia Heights subdivision; then go south to the Evergreen City limits to Mill Creek; then go south along Mill Creek to Murder Creek; then go south along Murder Creek to the Castleberry city limits.

(c) At the general election in 1986 and every four years thereafter, the qualified electors residing in each of the districts in Conecuh County shall elect one school board member for that district, who shall be a bona fide elector of and shall actually reside in the district for which he or she is elected, and who shall hold office for a period of four years, and until his or her successor shall be elected and qualified.



Section 45-18-100.01 - Insuring school buildings and property.

In accordance with Section 41-15-1, the Conecuh County Board of Education is authorized to insure school buildings and property in the State Insurance Fund or in an insurance company, whichever, in the opinion of the board, provides the best coverage for the school buildings and property.






Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-18-110 - Compensation.

(a) The members of the Board of Registrars and Board of Equalization of Conecuh County shall be entitled to receive an additional compensation of five dollars ($5) per day to be paid out of the general fund of the county treasury. The amount shall be in addition to any and all other amounts provided for by law and shall be paid only for those days when the boards are authorized to meet and conduct business.

(b) In Conecuh County, in addition to any other compensation received by the members of the county board of registrars, including, but not limited to, the compensation received pursuant to subsection (a), the members of the board of registrars shall be entitled to receive an additional compensation of five dollars ($5) per day to be paid from the county general fund. The compensation provided in this act shall be paid only for those days when the board is authorized to meet and conduct business.






Part 2 - Election Officials.

Section 45-18-110.20 - Compensation.

The officers appointed to hold elections in Conecuh County shall each be entitled to twenty-five dollars ($25). The returning officer shall also be entitled to mileage as prescribed in Section 17-8-12. The several claims shall be paid as preferred claims, out of monies in the county treasury not otherwise appropriated, on proper proof of service rendered. However, amounts paid to election officers under this section for compensation, per diem, or mileage in excess of the amounts prescribed by general laws shall not in any case be reimbursable by the state.









Article 12 - Employees.

Section 45-18-120 - Applicability - Locality.

This article shall apply only in Conecuh County.



Section 45-18-120.01 - Definitions.

As used in this article, unless the context clearly requires a different meaning: "county" means Conecuh County, Alabama; "employee" means any person, including law enforcement officers, not excepted by Section 45-18-120.02, who is employed in the service of Conecuh County or any board, agency, or instrumentality thereof; "merit employee" means any such employee who shall have completed his or her six months of probationary employment; "board" means the merit system board created by this article; "appointing authority" means in the case of employees in the offices of the elected officials of the county, such elected officials, and means, in the case of all other county employees, the county governing body, or the board or other agency supervising their work.



Section 45-18-120.02 - Applicability - Personnel.

This article shall apply to all officials and employees in the service of the county or any board, agency, or instrumentality thereof except: (1) persons holding elective offices; (2) members of appointive boards, commissions, and committees; (3) all employees of the county board of education; (4) independent contractors; and (5) any person whose employment is subject to the approval of the United States government or any agency thereof.



Section 45-18-120.03 - Merit system rules and regulations; removal for cause.

All employees to whom this article applies shall be governed by merit system rules and regulations prescribed in or promulgated pursuant to this article, administered by the merit system board, the creation of which is provided for in Section 45-18-120.04. Present such employees shall remain in their respective employments during good behavior; but nothing herein shall be construed to prevent or preclude the removal of such an employee for cause in the manner hereinafter provided; and such employees shall be subject fully to this article.



Section 45-18-120.04 - Merit system board - Creation; composition; oath.

(a) There is created the Merit System Board of Conecuh County, appointed by the Conecuh County Commission. The members of the merit system board serving on May 19, 2004, shall serve until the first meeting of the county commission after the general election in 2004. On that date, the board shall be abolished and a new merit system board shall be appointed by the Conecuh County Commission and be composed of five members appointed as follows: One member appointed by the county commission from a list of three nominees by the county road department, one member appointed by the county commission from a list of three nominees by the county employees employed at the county courthouse, and three members appointed by the county commission. The members of the board shall serve terms to expire on the date of the first county commission meeting after the election of the county commission at the General Election in 2008 and every four years thereafter. No person may be appointed to the board unless the person is a resident and elector of Conecuh County and over the age of 21 years.

(b) Members of the board shall take the constitutional oath of office, which shall be filed in the office of the judge of probate. Vacancies on the board shall be filled for the unexpired term of the vacant position in the same manner as original appointments. The county commission shall have power to establish rules and regulations governing the removal of members of the board. The members of the board shall elect a chair and secretary from among their number. Any member of the board who becomes a candidate or is elected or appointed to another public office of profit, vacates his or her office as a member of the board.



Section 45-18-120.05 - Merit system board - Compensation.

Each member of the merit system board shall be paid a salary to be set by the Conecuh County Commission.



Section 45-18-120.06 - Merit system board - Meetings.

The merit system board shall fix the times for its regular meetings; and it may hold special, adjourned, or call meetings at any time. A majority of the members of the merit system board shall constitute a quorum for the transaction of business. All meetings of the merit system board shall be held in the Conecuh County Courthouse. The merit system board may prescribe rules governing its procedure not inconsistent with this article.



Section 45-18-120.07 - Merit system board - Recordkeeping.

The merit system board shall keep complete minutes of its meetings and a record of all business transacted by it. Its records, except those which the rules of the merit system board require to be held confidential for reasons of public policy, shall be open for inspection by any resident of the county during regular business hours at the county court-house.



Section 45-18-120.08 - Merit system board - Classification of service types; determination of salary.

(a) The merit system board shall have power to: (1) classify the different types of services to be performed in the service of the county; (2) prescribe qualifications, including those of education, training, and experience for the appointees and incumbents of each class; and (3) allocate each position in the service to its proper class.

(b) The salary to be paid in each classification shall be determined by the Conecuh County Commission, except that in the case of employees in the office of a fee paid officer, such officer shall fix the salaries of the employees in his or her office.



Section 45-18-120.09 - Probationary employment.

All appointments, other than temporary appointments, shall be probationary for six months from the date of appointment. A probationary employee may be discharged by his or her appointing authority at his or her or its pleasure at any time before the expiration of six months from appointment. After he or she shall have served for six months in the position to which he or she was appointed or employed, such employee shall become a merit employee.



Section 45-18-120.10 - Suspension of merit employee.

An appointing authority, shall have authority to suspend without pay a merit employee for any personal misconduct, or fact, affecting or concerning his or her fitness or ability to perform his or her duties in the public interest. In the event a merit employee is suspended without pay for more than 30 days in anyone year, he or she shall be entitled to a public hearing by the merit system board upon written demand filed within five days from the date of the order of suspension. If, after hearing, the merit system board determines that the action of the appointing authority was not with good cause, the suspension shall be revoked.



Section 45-18-120.11 - Removal, discharge, or demotion of merit employee; proceedings before board; appeal.

(a) The govening body of the county, any member of the govening body, or the head of any department or office can remove, discharge, or demote any merit employee who is directly under such governing body, member thereof, or department head, provided that within five days a report in writing of such action is made to the merit system board, giving the reason for such removal, discharge, or demotion. The employee shall have 10 days from the time of notification of discharge, removal, or demotion in which to appeal to the merit system board. If such appeal is filed, the merit system board shall order the charges or complaint to be filed in writing, if not already filed, and shall hold a hearing de novo on such charges. No merit employee shall be removed, discharged, or demoted except for some personal misconduct or fact rendering his or her further tenure harmful to the public interest, or for some cause affecting or concerning his or her fitness or ability; and if such removal, discharge, or demotion is appealed to the merit system board, then the same shall become final only upon affirmation by the merit system board after a hearing upon written charges or complaint has been had and after an opportunity has been given such employee to face his or her accusers and be heard in his or her own defense. Pending a hearing on the appeal, the affected employee may be suspended; and after such hearing the merit system board may order the employee reinstated, demoted, removed, discharged, or suspended, or take such other disciplinary action as in their judgment is warranted by the evidence and under the law. In all cases, the decision of the merit system board shall be reduced to writing and entered in the record of the case and shall include the merit system board's finding of facts upon which its decision is based. In all proceedings before the merit system board, the county attorney shall appear and prosecute all charges instituted by the county governing body or any member thereof or by any department head, when requested or directed to do so by such county governing body. In all proceedings before the merit system board, when directed by the county governing body to do so, the county attorney shall appear and represent the interest of the county and give such legal advice and legal assistance to the merit system board as may be requested by it.

(b) The merit system board shall have the power to administer oaths, take depositions, certify officials acts, and issue subpoenas to compel the attendance of witnesses and production of papers necessary as evidence in connection with any hearing, investigation, or proceeding within the purview of this article. The sheriff or some other law enforcement officer of the county shall serve all processes of the merit system board. In case a person refuses to obey such subpoena, the merit system board may invoke the aid of the Circuit Court of Conecuh County in order that the testimony of evidence be produced. Upon proper showing, such court shall issue a subpoena or order requiring the person to appear before the merit system board and produce all evidence and give all testimony relating to the matter in issue. A person who fails to obey such subpoena or order may be punished by the circuit court as prescribed by law for contempt. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the Circuit Court of Conecuh County, which fees shall be paid from the treasury of the county.

(c) Any person aggrieved by a decision of the merit system board may appeal such decision to the Circuit Court of Conecuh County within 30 days from the rendition of such decision by the merit system board. Review by the circuit court shall be confined to the record, and to a determination of the questions of law presented; the merit system board's findings of fact shall be final and conclusive.



Section 45-18-120.12 - Political activities.

No employee shall make, solicit, or receive any assessment, donation, subscription, or contribution for any political purpose whatsoever, or be a member of a committee or an officer of a political party, or take any part in its management or affairs except to exercise his or her right as a citizen to express his or her opinion and cast his or her vote. No employee shall assist any candidate for nomination or election to public office, or make any public statement in support of or against any such candidate or participate in any manner whatever in the campaign of any candidate in any general or primary election. No employee shall receive any appointment or advancement as a reward for his or her support of a candidate for office or a political party, nor shall he or she be dismissed, suspended, or reduced in rank or pay as punishment for failure to support any candidate for political office.



Section 45-18-120.13 - Payment of salaries and expenses.

The compensation and all other expenses of the merit system board arising under this article shall be paid from funds of the county on the claims of the merit system board in the same manner as other county salaries and expenses are paid. Such claims of the merit system board shall be subject to review by the Conecuh County Commission.



Section 45-18-120.14 - Violations.

Any merit employee who willfully violates any of the provisions of this article, or any rule or regulation issued in pursuance hereof, shall be dismissed from service under the system and shall not be reappointed or reemployed for two years.






Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.



Article 15 - Gambling.



Article 16 - Government Finance and Operations.



Article 17 - Health and Environment.

Section 45-18-170 - Health department fees.

(a) The Conecuh County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. Any fees to be charged under the authority of this section by the county health department shall be subject to approval by the Conecuh County Commission prior to implementation. The health department is authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are appropriated to the respective health department which collected such fees.






Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Jails.

Section 45-18-230 - Jail store and telephone system for inmates.

(a) The Sheriff of Conecuh County, or the authorized agents of the sheriff, may operate a jail store and a telephone system for prisoners within the confines of the county jail. The jail store and telephone system shall be operated to serve the needs of the jail population.

(b)(l) The sheriff shall establish and maintain a Law Enforcement Fund in a bank located in Conecuh County. All proceeds collected under this section shall be deposited by the sheriff into the Law Enforcement Fund.

(2) The sheriff shall keep an account of all jail store sales, telephone usage fees, and transactions of the Law Enforcement Fund for audit by the Department of Examiners of Public Accounts. The jail store account, telephone system account, and Law Enforcement Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store and telephone system shall be expended at the discretion of the sheriff for law enforcement purposes in Conecuh County that are in the interest of the public.

(d) The establishment of the Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store and telephone system in the county jail prior to June 18, 1999 are ratified and confirmed. Any existing proceeds derived from the operation of a jail store and telephone system in the county jail prior to June 18, 1999, shall be deposited into the Law Enforcement Fund created by this section.






Part 2 - Pistol Permits.

Section 45-18-231 - Permit fee; Sheriff's Fund; disposition of funds.

(a) In Conecuh County the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twenty dollars ($20), which shall be collected by the sheriff or his or her appointed agent.

(b) Any and all monies collected under subsection (a) shall be deposited by the Sheriff of Conecuh County, or his or her appointed agent, in any bank located in Conecuh County selected by the sheriff, into a fund known as the Sheriff's Fund. Ten dollars ($10) of each fee collected shall be paid into the county general fund on the last day of the month collected, and shall be spent by the county commission for the purpose of providing vehicles for the sheriff's department upon the request of the sheriff.

(c) Any and all monies on May 27, 1997 in the current sheriff's fund created under Act 81-482, shall be transferred into the new sheriff's fund created by this section. The sheriff's fund created under Act 87-482 shall become null and void on May 27, 1997.

(d) The sheriff's fund as provided in subsection (b) shall be drawn upon by the Sheriff of Conecuh County, or his or her appointed agent, and shall be used exclusively for law enforcement purposes in the public's interest and in the discharge of the sheriff's office as the sheriff sees fit.

(e) The establishment of the Sheriff's Fund as provided in this section and the use of the funds shall in no way diminish or take the place of any other source of income established for the sheriff or the operation of his or her office.









Article 24 - Taxation.

Part 1 - Board of Equalization.

Section 45-18-240 - Compensation.

In Conecuh County, the members of the board of equalization shall be entitled to receive additional compensation of ten dollars ($10) per day to be paid out of the general fund of the county treasury. This amount shall be in addition to any and all other amounts provided for by law and shall be paid only for those days when the board is authorized to meet and conduct business.






Part 2 - Revenue Commissioner.

Section 45-18-241 - Consolidation of offices and powers; oath; compensation.

(a) This section shall apply only in Conecuh County.

(b) The purpose of this section is to conserve revenue and promote the public convenience in the county by consolidating the office of tax assessor and the office of tax collector into one county office designated as the office of county revenue commissioner.

(c) At the expiration of the current term of office of the tax assessor and the office of the tax collector of the county, or if a vacancy occurs in either office, then immediately upon the occurrence of the vacancy, the office of county revenue commissioner shall be established. If the office of county revenue commissioner is established upon the occurrence of a vacancy in either the office of tax assessor or the office of tax collector, the tax assessor or the tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term of office for which he or she was elected. The county revenue commissioner shall be elected at the general election and every six years thereafter and shall serve for a term of office of six years.

(d) The county revenue commissioner shall perform all acts, duties, and functions required by law to be performed by the tax assessor and the tax collector of the county. The official acts of the employees of the county revenue commissioner shall have the same force and legal effect as if performed by the county revenue commissioner.

(e) Before entering upon the duties of office, the county revenue commissioner shall take the oath of office prescribed by Section 279 of the Constitution of Alabama of 1901, and execute a bond in a sum fixed by the county commission secured by a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond shall be paid out of the general fund of the county on a warrant of the county commission and shall be a preferred claim against the county.

(f) The county revenue commissioner shall receive a salary of not less than the minimum salary provided by Section 40-6A-2, payable in the manner prescribed by that section. The exact amount of the salary of the county revenue commissioner shall be set by resolution of the county commission prior to the county revenue commissioner taking office.

(g) The office of the tax assessor and the office of tax collector shall be abolished effective on the last day of the term to which they are elected, or on an earlier date as provided in this section if a vacancy occurs in either the office of tax assessor or tax collector.

(h) If either the office of tax assessor or the office of tax collector becomes vacant before the expiration of the term of office and before the time of the election provided by this section the remaining officer shall serve in an acting capacity for the vacant office without additional compensation until subsections (a) to (g), inclusive, become operative or have no further effect. If subsections (a) to (g), inclusive, become operative, the remaining officer shall be the county revenue commissioner for the remainder of the term for which he or she was elected.






Part 3 - Tax, Loding.

Section 45-18-242 - Lodging tax levied; exemptions.

(a) There is levied in Conecuh County, in addition to all other taxes now imposed by law, a privilege or license tax paralleling the state tax on the businesses of renting rooms, lodging, or accommodations to transients as provided for in Chapter 26, Title 40, hereinafter referred to as the state lodging tax, in the manner and at the rate hereinafter prescribed.

(b) Upon every person, corporation, partnership, firm, limited liability company, association, proprietorship, or other entity engaged in or continuing within the county the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, bed and breakfast facility, tourist camp, tourist cabin, tourist court, or any other place in which rooms, lodgings, or accommodations are rented or furnished to transients for a consideration, a privilege or license tax is levied in an amount to be determined by application of the rate of four percent of the charge for such room or rooms, lodging, or accommodation, including any charge for use or rental of personal property and services furnished in such room. Provided, however, there is exempted from the tax levied under this part any rentals or services taxed under the Alabama Sales Tax Act, provided for in Chapter 23, Title 40. The tax shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place.



Section 45-18-242.01 - Collection of tax.

The tax levied under this part shall be paid to and collected by the county or the collection agency from time to time designated in writing by the governing body of the county to serve in such capacity for and on behalf of the county (the county or any such collection agency, as applicable, being hereinafter, for these purposes, referred to as the "agency").



Section 45-18-242.02 - Tax due dates; gross proceeds statements.

The tax levied under this part, except as otherwise provided, shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues. On or before the twentieth day in each month after June 1, 1998, every person, corporation, partnership, firm, limited liability company, association, proprietorship, or other entity on whom or which the taxes levied by this part are imposed, shall render to the agency, on a form prescribed by the agency, a true and correct statement showing the gross proceeds of the business for the next preceding month, together with such other information as the agency may require, and at the time of making such monthly report the taxpayer shall compute the taxes due and shall pay to the agency the amount of taxes shown to be due. The agency, for good cause, may extend the time for making any return required under this part, but the time for filing any such return shall not be extended for a period greater than 30 days from the date such return is due to be made.



Section 45-18-242.03 - Monthly reports of cash and credit businesses.

Any person, corporation, partnership, firm, limited liability company, association, proprietorship, or other entity taxable under this part having a cash and credit business may report such cash business, and the taxpayer shall thereafter include in each monthly report all credit collections made during the preceding month and shall pay the taxes due thereon at the time of filing such report, but in no event shall the gross proceeds of such credit business be included in the measure of tax to be paid until collections of such credit business shall have been made.



Section 45-18-242.04 - Tax returns, forms, and remittances.

On or before 30 days after the end of the tax year, each person, corporation, partnership, firm, limited liability company, association, proprietorship, or other entity liable for the payment of a privilege tax as levied by this part shall make a return showing the gross proceeds of business done and compute the amount of tax chargeable against him, her, or it in accordance with this part and deduct the amount of monthly payments as hereinbefore provided, if any have been made, and transmit with this report a remittance in the form required by this part covering the residue of the tax chargeable against him, her, or it, to the agency, and such report shall be verified by oath.



Section 45-18-242.05 - Recordkeeping.

It shall be the duty of every person, corporation, partnership, firm, limited liability company, association, proprietorship, or other entity engaged in or continuing within the county any business taxed hereunder to keep and preserve suitable records of the gross proceeds of such business and such other books or accounts as may be necessary to determine the amount of tax for which he, she, or it is liable under this part. Such records shall be kept and preserved for a period of two years and shall be open for examination at any time by the agency, or any duly authorized representative thereof.



Section 45-18-242.06 - Oaths; perjury.

The monthly reports herein required to be made are not required to be made on oath, but wherever in this part any report is required to be sworn to, the same shall be sworn to by the taxpayer or his or her agent before some officer authorized to administer oaths; and any false statement of a material fact or omission to state a material fact made with the intent to defraud shall constitute perjury, and upon conviction thereof the person so convicted shall be punishable as provided by law. (Act 98-657, p. 1440, §7.)



Section 45-18-242.07 - Inspection of reports or returns.

All reports or returns filed with the agency under this part shall be available for inspection by the governing body of the county, or any duly designated representative, at reasonable times during business hours.



Section 45-18-242.08 - Failure to include tax; absorption or refund of tax.

It shall be unlawful for any person, corporation, partnership, firm, limited liability company, association, proprietorship, or other entity engaged in or continuing within the county any business for which a license or privilege tax is required by this part to fail or refuse to add to the price of the service rendered the amount due by the taxpayer on account of the tax levied by this part. Nor shall any such person refund or offer to refund all or any part of the amount collected as tax under this part or to absorb such tax or to advertise directly or indirectly the absorption or refund of such tax or any portion of the same.



Section 45-18-242.09 - Enforcement of collection of taxes.

The tax levied by this part, together with interest and penalties that may be imposed, shall constitute a debt due the county and may be collected by civil suit, in addition to all other methods provided by law and in this part. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of the person from whom said taxes are due or who is required to collect the taxes. All provisions of the revenue laws of this state which apply to the enforcement of liens for privilege or license taxes due the state shall apply fully to the collection of the county taxes levied hereby, and the agency for the use and benefit of the county shall collect such taxes and enforce this part and shall have and exercise for such collection and enforcement all rights and remedies that the state or the department of revenue of the state (hereinafter, the "department") has for collection of the state lodging tax. The agency shall have full authority to employ such special counsel as it deems necessary, from time to time, to enforce collection of the taxes authorized to be levied by this part, and to otherwise enforce this part, including any litigation involving the Act; and the agency shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it for the county.



Section 45-18-242.10 - Application of state statutes.

All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports and keeping and preserving records with respect thereto, interest after due date of tax, and compliance generally with the state lodging tax statutes, the rules and regulations promulgated with respect to the state lodging tax and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with this part when applied to the tax levied by this part, shall apply to the county tax levied hereby. The agency shall have and exercise the same powers, duties, and obligations with respect to the county tax levied hereby as are imposed on the Commissioner of Revenue of the state and the department, respectively, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable by this part to the county tax levied hereby and to the administration of this part are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-18-242.11 - Disposition of funds.

(a) The custodian of the general funds of the county shall deposit the revenue derived from the tax levied pursuant to this part into the county general fund to be used by the county commission for either the county jail or county courthouse or both, including the planning, designing, construction, renovation, improving, replacement, maintenance, financing, upkeep, and operation of the county jail or county courthouse, or both. The revenue may specifically be used to make lease payments for or debt service relating to the county jail or county courthouse, or both, and for the payment of, or to retire or to refinance any bonds, warrants, obligations, or other indebtedness used by or on behalf of Conecuh County which relates to any of the purposes of this section.

(b) Any actions taken or disbursements made prior to November 19, 2004, which are consistent with this section, are ratified, validated, and confirmed.



Section 45-18-242.12 - Relation to other laws.

This part is supplemental and shall be construed in pari materia with other laws regulating taxes; provided, however, those laws or parts of laws which are in direct conflict or inconsistent herewith are repealed.






Part 4 - Tax, Sales and Use.

Section 45-18-243 - Applicability.

This part shall only apply to Conecuh County.



Section 45-18-243.01 - Relation to state statutes.

As used in this part, state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.



Section 45-18-243.02 - Levy of tax; exemptions.

(a) The County Commission of Conecuh County may levy, and repeal after the levy, in addition to all other taxes, including, but not limited to, municipal gross receipts license taxes, a one cent privilege license tax against gross sales or gross receipts.

(b) The gross receipts of any business and the gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this part.



Section 45-18-243.03 - Monthly report.

The tax levied by this part shall be collected by the State Department of Revenue at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department a report in the form prescribed by the department. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the department may require. Any person subject to the tax levied by this part may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the department under this section shall be available for inspection by the county commission, or its designee.



Section 45-18-243.04 - Addition of tax to sales price or admission fee.

Each person engaging or continuing in a business subject to the tax levied by this part, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied by this part to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.



Section 45-18-243.05 - Collection of tax; enforcement.

The tax levied by this part shall constitute a debt due Conecuh County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The department shall collect the tax, enforce this part, and have and exercise all rights and remedies that the state or the department has for collection of the state sales and use tax. The department may employ special counsel as is necessary to enforce collection of the tax levied by this part and to enforce this part. The department shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Conecuh County.



Section 45-18-243.06 - Applicability of parallel state provisions.

All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this part shall apply to the tax levied under this part. The State Commissioner of Revenue and the department shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this part that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this part to the tax levied under this part, and to the administration and enforcement of this part, are incorporated by reference and made a part of this part as if fully set forth herein.



Section 45-18-243.07 - Charge for collection; disposition of funds.

The department shall charge Conecuh County for collecting the tax levied under this part in an amount or percentage of total collections as may be agreed upon by the commissioner and the Conecuh County Commission. The charge shall not exceed five percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Conecuh County for that month. The Commissioner of Revenue shall pay into the State Treasury all amounts collected under this part as the tax is received by the department on or before the first day of each successive month. The commissioner shall certify to the Comptroller the amount collected and paid into the State Treasury for the benefit of Conecuh County during the month immediately preceding the certification. The Comptroller shall issue a warrant each month payable to the County Treasurer of Conecuh County in an amount equal to the certified amount which shall be paid into the county general fund to be used for county debt service and general county purposes.






Part 5 - Tax, Tobacco.

Section 45-18-244 - Levy of tax; legislative intent.

(a) Upon adoption of a resolution by the Conecuh County Commission, the county commission may impose on every person, firm, or corporation that sells, stores, delivers, uses, or otherwise consumes tobacco or tobacco products in Conecuh County, a county privilege, license, or excise tax in the following amounts:

(1) Five cents ($0.05) for each package of cigarettes made of tobacco or any substitute therefor.

(2) Five cents ($0.05) for each cigar of any description made of tobacco or any substitute therefor, including the cigarette sized or near cigarette sized cigars.

(3) Five cents ($0.05) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner suitable for smoking in a pipe or cigarette.

(4) Five cents ($0.05) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) Five cents ($0.05) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(6) Five cents ($0.05) for each package of tobacco paper, both gummed and ungummed.

(b) The privilege, license, or excise tax shall be in addition to all other taxes imposed by law and shall be collected in the same manner as other taxes on tobacco, except that when the license tax required by this act has been paid by a wholesaler or seller of the products, that payment shall be sufficient. The legislative intent is that the tax shall be paid only once on each package of cigarettes, chewing tobacco, snuff, cigars of every description, and smoking tobacco of every description and for each package of tobacco paper, whether gummed or ungummed.



Section 45-18-244.01 - Addition of tax to tobacco products.

Every person, firm, corporation, club, or association that sells, stores, or receives for the purpose of selling or storing in Conecuh County, any cigarettes, cigars, snuff, and smoking tobacco products shall add the amount of the license or privilege tax levied and assessed to the price of the cigarettes, cigars, snuff, and smoking tobacco products. It is the purpose and intent of this section that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, that sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, and smoking tobacco products, acting merely as an agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, and smoking tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, and smoking tobacco products.



Section 45-18-244.02 - Collection of tax; stamps.

It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in the business in Conecuh County for which the tax is levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided, to refund or offer to refund all or any part of the amount collected or absorb, or advertise directly or indirectly, the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this section shall be subject to a civil penalty of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500). Each act in violation of this section shall constitute a separate offense.

(1) The State Department of Revenue or, as otherwise provided by resolution of the county commission, the Conecuh County Tax Collector shall collect all taxes levied pursuant to this part at the same time and in the same manner as state sales and use taxes are collected.

(2) The tax levied herein shall be paid by affixing stamps that are required for the payment of the tax imposed by Sections 40-25-1 to 40-25-28, inclusive.

(3) The department shall have the same duties relative to the preparation and sale of stamps to evidence the payment of the tax that it has relative to the preparation and sale of stamps under Sections 40-25-1 to 40-25-28, inclusive. The department may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax levied that it does relative to the collection of the state tax, as long as it is authorized and directed to do so under the resolution adopted by the commission.

(4) In accordance with Section 40-25-2(q), in the event the aforementioned tobacco stamps are not available for affixing to tobacco products, packages, and containers, or by the authority of a duly promulgated regulation eliminating the requirement of affixing county tobacco stamps, the Commissioner of the Department of Revenue may require a monthly report in lieu of stamps to report the amount of tax due. The monthly report shall be in a form approved by the commissioner and adopted by the department under the Alabama Administrative Procedure Act, Chapter 22, Title 41.

(5) The department may promulgate and enforce rules and regulations to effectuate the purposes of this part. All rules and regulations duly promulgated shall have the same force and effect of law.



Section 45-18-244.03 - Applicability of state provisions.

All laws, rules, and regulations of the department relating to the manner and time of payment of the tax levied by Sections 40-25-1 to 40-25-28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this part as provided for in this part.



Section 45-18-244.04 - Disposition of funds.

The proceeds from the tax authorized, less the amount or percentage of the actual cost of collection as may be agreed upon by the Commissioner of the Department of Revenue and the Conecuh County Commission, shall be distributed to the Conecuh County General Fund Board to be expended at the discretion of the county commission.



Section 45-18-244.05 - Construction.

This part shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of the county which are actually resold or reshipped.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 18A - CONECUH COUNTY MUNICIPALITIES.

Article 1 - Castleberry.



Article 2 - Evergreen.



Article 3 - Repton.



Article 4 - Sparta.






Chapter 19 - COOSA COUNTY.

Article 1 - General and Miscellanous Provisions.

Part 1 - Disclaimer.

Section 45-19-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Coosa County local laws enacted after 1978 and all Coosa County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(l) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Compensation.

Section 45-19-11 - Compensation for Judge of Probate, Sheriff, and Revenue Commissioner.

(a)(l) Commencing on October 1, 1997, the Judge of Probate, Sheriff, and the Revenue Commissioner of Coosa County shall be entitled to an additional expense allowance so that the salary and expense allowance of each respective county officer shall be equal to the following amounts on an annual basis:

(2) This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(b) Beginning with the expiration of the respective terms of the incumbent county officer affected by this section, the annual salary for the judge of probate, sheriff, and revenue commissioner shall be increased to the amount of the compensation and expense allowance provided by subsection (a) on an annual basis, and at that time any expense allowance provided pursuant to subsection (a) shall expire. The salary of each county officer shall be payable in equal monthly installments from the general fund of the county.

(c) The salaries of the county elected officials shall be increased through cost-of-living adjustments in the same amount or percentage as those authorized for county employees. Beginning with the fiscal year commencing October 1, 1998, if the county provides a uniform cost-of-living salary increase to the employees of the county, the salaries of the county elected officials shall be increased in the same amount or percentage, as the case may be, in the same amount or percentage increase provided to its employees. If the implementation of any cost-of-living adjustment increases the salary of the incumbent office holder, the increase shall be paid as expense allowance until the beginning of the next term of office whereupon the amount of the expense allowance shall be included in the base salary for the office holder and the expense allowance thereupon voided. Notwithstanding the foregoing, a county shall pay the salary increase during a term of office at the beginning of the next fiscal year if payment of the increase is sanctioned by an amendment to the Constitution of Alabama of 1901.

(d) County-elected official means the judge of probate, the sheriff, and the revenue commissioner.

(e) This section shall be read in pari materia with Section 40-6A-2, as amended. All compensation paid under this section to the revenue commissioner shall continue to be prorated and paid under the same funds and in the same manner as provided under that section.









Article 2 - Alcoholic Beverages.

Section 45-19-20 - Sale of draft or keg beer authorized.

(a) The Alabama Alcoholic Beverage Control Board, in its discretion, may grant permits to licensed clubs and retailers to sell or dispense draft or keg beer or malt beverages in Coosa County, any provisions of this code to the contrary notwithstanding.

(b) Licensed clubs and retailers shall have the option of purchasing draft or keg beer or malt beverages from any distributor of draft or keg beer or malt beverages licensed to do business in Alabama.



Section 45-19-20.01 - Limitations on beer or ale container size.

(a) In Coosa County, in addition to all other containers provided for by law, beer or ale may be sold in containers that do not exceed 32 fluid ounces in size. The sale may be authorized or rescinded by resolution of the county commission at any regularly scheduled meeting of the county commission.

(b) The taxes on the beer or ale in such containers shall be as provided by law.



Section 45-19-20.02 - Rejection of license by county commission; review.

In Coosa County, the county commission shall have the right to reject any license issued for the sale of alcoholic beverages which the local governmental entity approved for issuance to any hotel, restaurant, grocery store, or club within 1,000 feet of a church. This power to reject the license shall be subject to the review of the Alcoholic Beverage Control Board.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Section 45-19-60 - Compensation and travel allowance for coroner and assistant coroners.

(a) In Coosa County, effective at the beginning of the next term of office, and all subsequent terms of office, the compensation of the coroner shall be set by resolution of the county commission. The salary of each assistant coroner also shall be set by resolution of the county commission. The compensation shall be in lieu of any other compensation paid to the Coosa County Coroner and assistant coroners by the county.

(b) In Coosa County the coroner, with the approval of the county commission, shall receive mileage in the performance of his or her duties not to exceed the mileage rate as set by the State of Alabama. The mileage shall be in addition to any and all other salary, expense allowance, or compensation heretofore payable by law and shall be paid monthly from any funds now under the control of the county commission.






Article 7 - County Commission.

Section 45-19-70 - Organization and composition.

Beginning with the term of office which commences in November, 2000, the organization and composition of the County Commission of Coosa County shall be altered to comply with this article. The governing body shall continue to be known as the County Commission of Coosa County and shall have and exercise all of the powers, duties, limitations, and responsibilities conferred on the county commission by the general laws of Alabama. For the purpose of transacting official business, a quorum shall consist of three commissioners.



Section 45-19-70.01 - Membership requirements.

Each member of the Coosa County Commission shall represent a separate district. Only the qualified electors residing in a district may vote to elect the commissioner representing the respective district. No person shall be eligible as a candidate for county commission unless he or she is a bona fide resident of the district that he or she seeks to represent. A member of the county commission shall reside in the district he or she represents during his or her term of office.



Section 45-19-70.02 - Districts; map.

For the purposes of this article, and for future elections for members of the county commission, Coosa County is divided into five separate districts, numbered one to five, inclusive, as set out in a map prepared by the East Alabama Regional Planning and Development Commission and officially approved by the Coosa County Commission. The map shall be attached to this article, and shall be on file in the office of the Judge of Probate of Coosa County.



Section 45-19-70.03 - Vacancies.

Any vacancy occurring in the office of county commissioner shall be filled in the manner provided by law.



Section 45-19-70.04 - Chair of commission; compensation.

Beginning with the term of office which commences in November, 2000, the five members of the Coosa County Commission shall elect from among themselves a chair who shall serve at the pleasure of the commission. The chair and each commissioner shall receive salary as provided in Section 11-3-4.1. In the event of a vacancy in the office of chair during a term of office, the members of the commission shall select a chair from among themselves to complete the term of office. Immediately upon selection of a chair, the judge of probate shall cease to be an ex officio member and chair of the county commission. The chair shall have and exercise all of the powers, duties, limitations, and responsibilities given to the chair of the county commission by general law or by local law. The chair, with approval of the county commission, shall manage the daily operation of the county commission.



Section 45-19-70.05 - Unit road system; work plans.

The Coosa County Commission shall establish a centrally located shop and central unit road system for the operation of the county roads and bridges. The county engineer shall at each October meeting of the county commission make recommendations for a yearly work plan and present an annual budget. The commission at its regular meetings shall discuss needs as they arise and vote on all issues that might affect the county.



Section 45-19-70.06 - Filing of vacancies.

A vacancy occurring in the office of commissioner shall be filled in the manner provided by law.



Section 45-19-70.07 - Administrator; clerical help; records.

The chair, with approval of the county commission, shall employ an administrator who shall devote his or her entire time to the duties of the office. The administrator shall receive compensation as determined by the county commission. The chair, with the approval of the county commission, may employ other clerical help and assistance deemed necessary for the proper, efficient, and economical operation of the county commission. The administrator shall enter the minutes of all proceedings of the county commission in a well-bound book provided for that purpose. The book shall be kept in the office of the county commission and shall be open to the inspection of the public at all reasonable hours. The administrator shall keep a complete record of all receipts and disbursements of all county funds and shall be prepared at all times to show the financial condition of the county.



Section 45-19-70.08 - County engineer; powers and duties; compensation; equipment and facilities.

(a) The chair, with the approval of the county commission, shall employ a county engineer, who shall be a qualified and competent civil engineer, possessing all of the qualities as specified for county engineers pursuant to law. The county engineer shall devote his or her time and attention to the maintenance and construction of the Coosa County public roads, highways, bridges, ferries, and county shop, and shall, during his or her employment, reside in Coosa County. The county engineer shall serve at the pleasure of the county commission.

(b) The County Engineer of Coosa County shall perform all of the following duties:

(1) Employ, supervise, and direct all assistants necessary to properly maintain and construct the public roads, highways, bridges, ferries, and county shop of Coosa County, and shall prescribe their duties and discharge employees for cause or when not needed.

(2) Perform engineering and surveying services as required, and prepare and maintain all necessary maps and records.

(3) Maintain the necessary accounting funds and records to reflect the cost of the county highway system.

(4) Build or construct new roads or change old roads.

(5) Maintain and construct all county roads on the basis of the county as a unit, without regard to any district or beat lines.

(c) The county engineer is designated as the person authorized to make written requisition to the chair of the commission, or his or her duly designated purchasing agent, for all articles, materials, supplies, and equipment necessary for the maintenance and construction of the roads, bridges, ferries, and county shop in Coosa County.

(d) The county commission shall fix, from time to time, in accordance with prevailing economic conditions, the number of employees and the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of the roads, bridges, ferries, and county shop operation, and the wage or salary scale shall not be exceeded by the county engineer in the employment of labor and assistants. The county commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments from the gasoline tax fund of Coosa County. Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in an amount set, from time to time, by the county commission, conditioned for the faithful discharge and performance of his or her duties as county engineer, and for the faithful accounting of all monies or property of the county, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama, approved by the chair of the county commission, and the premiums thereon shall be paid by Coosa County.

(e) The county commission shall furnish the county engineer with an office and all necessary office supplies, and shall furnish him or her with necessary transportation in connection with his or her duties pursuant to this article. The county engineer shall be the custodian of all road tools, machinery, supplies, and equipment. The county commission shall furnish the necessary storage facilities in which to keep the tools, machinery, supplies, and equipment and the county engineer shall keep on file in his or her office, at all times, an up-to-date inventory, containing a list of all the tools, machinery, equipment, and supplies belonging to the county.

(f) The authority of the county engineer shall be limited to the expenditure of funds for the purposes of construction, maintenance, or repairs of public roads, bridges, and ferries of the county as appropriated by the county commission. The county commission shall fix and determine the amount of funds which shall be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of Coosa County for the ensuing fiscal year, beginning on October 1. That amount, other than the salary of the county engineer, and his or her necessary expenses, shall not be exceeded, except that the county commission may, from time to time, within any period, increase the amount allowed to be expended by the county engineer during the period, provided that the authorization does not conflict with other provisions of law.



Section 45-19-70.09 - Duties of commission members.

Each member of the county commission shall inspect the roads and bridges of his or her district, from time to time, hear the suggestions and complaints of the citizens, and report the suggestion or complaint to the county commission with his or her recommendations. The members of the county commission shall also assist in securing right-of-way and assist in public relations generally.






Article 8 - Courts.

Part 1 - Court Costs.

Division 1 - Jail.

Section 45-19-80 - Additional fee on civil and criminal cases.

In addition to any court costs and fees now or hereafter authorized, and notwithstanding any other provision of the constitution, including without limitations Sections 96, 104, and 105 of the Constitution of Alabama of 1901, as amended, there shall be a ten dollar ($10) fee assessed on all civil and criminal cases filed in the circuit court, district court, or any municipal court in Coosa County. All funds generated from the fee shall be paid into the General Fund of Coosa County and shall be used exclusively for the operation and maintenance of the county jail.



Section 45-19-80.01 - Additional fee authorized; disposition of funds.

(a) In addition to any court costs and fees now or hereafter authorized in Coosa County, the Coosa County Commission may impose by resolution of the commission an additional fee in an amount not to exceed fifty dollars ($50) to be assessed and taxed as costs on each civil case and on each criminal case, including traffic cases, but excluding small claims cases, filed in the circuit court, district court, or any municipal court in Coosa County, as well as an additional fee not to exceed five dollars ($5) for the service of a pleading or other document in connection with any action or case. These fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(b) The additional fees when collected by the clerks or their collection officers of the courts shall be paid into the General Fund of Coosa County to be used by the Coosa County Commission for the planning, designing, construction, financing, furnishing, equipping, operation, and maintenance of the county jail. The Coosa County Commission may set and adjust by resolution the fees within the limits authorized by this section based on the needs associated with the county jail.






Division 2 - Sheriff.

Section 45-19-80.20 - Legislative findings; additional court costs.

(a) The Legislature finds that the office of sheriff is an integral part of the court system of this state and Coosa County. It further notes that our judicial process could not operate without the assistance of the sheriff's department which serves summons and other processes.

(b) In Coosa County, in addition to all other fees, there shall be taxed as costs the sum of five dollars ($5) in each civil or quasi-civil action at law, suit in equity, criminal case, quasi-criminal case, proceedings on a forfeited bail bond, or proceedings on a forfeited bond given in connection with an appeal from a judgment or conviction in the Circuit Court of Coosa County, or the District Court of Coosa County, hereinafter filed in or arising in the Circuit Court of Coosa County, or the District Court of Coosa County, or brought by appeal, certiorari or otherwise to the Circuit Court of Coosa County, or the District Court of Coosa County, which costs shall be collected as other costs in such cases are collected by the clerk, or ex officio clerk, of the courts or the register of the Circuit Court of Coosa County, as the case may be. The fees, when collected by the clerks or other collection officers of the court, shall be paid into the county fund to be used by the sheriff's department for salaries, equipment, and other expenses of the department.



Section 45-19-80.21 - Legislative findings; additional court costs; Sheriff's Fund.

(a) The Legislature finds that the office of sheriff is an integral part of the court system of this state and Coosa County. It further notes that our judicial process could not operate without the assistance of the sheriff's department which serves summons and other processes.

(b) In Coosa County, in addition to all other fees, there shall be taxed as costs the sum of twenty dollars ($20) in each civil or quasi-civil action at law, suit in equity, criminal case, quasi-criminal case, proceedings on a forfeited bail bond, or proceedings on a forfeited bond given in connection with an appeal from a judgment or conviction in the Circuit Court of Coosa County, or the District Court of Coosa County, hereinafter filed in or arising in the Circuit Court of Coosa County, or the District Court of Coosa County, or brought by appeal, certiorari or otherwise to the Circuit Court of Coosa County, or the District Court of Coosa County, which costs shall be collected as other costs in such cases are collected by the clerk, or ex officio clerk, of the courts or the register of the Circuit Court of Coosa County, as the case may be. The fees, when collected by the clerks or other collection officers of such court, five dollars ($5) shall be paid into the county treasury and the remaining fifteen dollars ($15) of each fee shall be deposited by the sheriff into any bank in the county, into a fund known as the Sheriff's Fund. The fund shall be used exclusively for law enforcement purposes and in the discharge of the duties of the sheriff's office as determined by the sheriff.









Part 2 - District Attorney.



Part 3 - Probate Court.

Division 1 - Fees and Funding.

Section 45-19-82 - Matrimony fees.

The Judge of Probate of Coosa County is hereby authorized, at his or her discretion, to not charge for celebrating the rites of matrimony. Any such fee, when charged by the judge of probate, may be retained by the judge of probate.



Section 45-19-82.01 - Recording fee.

(a) In Coosa County, a special recording fee of ten dollars ($10) shall be collected by the judge of probate, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office in the discretion of the governing body of the county, and no such instrument shall be received for record in the office of the judge of probate unless the special recording fee is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the probate office.

(b) The special recording fee provided for by subsection (a) shall be deposited into the county general fund.






Division 2 - License Division.

Section 45-19-82.20 - Creation; duties; equipment and personnel; compensation.

In Coosa County, a license division is created within the office of the judge of probate. The license division shall issue all licenses except marriage licenses. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationery forms and supplies as are furnished pursuant to law by the State Department of Finance or the Comptroller. The county commission shall also provide such clerks and other assistants for the judge of probate as shall be necessary for the proper and efficient performance of the duties of his or her office. The judge of probate may appoint the probate office's chief clerk as license administrator, may appoint other assistants, and shall fix their compensation, subject to approval by the county commission. The compensation of the license administrator and assistants shall be paid monthly out of the county general fund in the same manner as other county employees are paid.



Section 45-19-82.21 - Assessment and collection of motor vehicle taxes; commissions and fees.

The judge of probate shall perform all duties relating to the assessment and collection of taxes on motor vehicles in the county, which have previously been performed by the revenue commissioner. The Revenue Commissioner of Coosa County is relieved of all duties and responsibilities relative to the assessment and collection of taxes on motor vehicles. The judge of probate shall receive the commissions and fees currently paid the revenue commissioner for performing those functions, and the fees and commissions shall be remitted to the county general fund. Reporting and remitting of the tax shall be made at the same time as other reports and remittances are now made by the judge of probate.



Section 45-19-82.22 - Records and reporting.

The judge of probate shall keep at all times an accurate record of all licenses received by him or her from the Comptroller, the disposition made of them, all monies received, and the licenses issued by him or her. The judge of probate shall report to the Comptroller at the same time and in the same manner that the judges of probate are required to do under the general law. All unissued licenses and stubs or duplicates or carbon copies of licenses issued shall be accounted for in the manner required by law.



Section 45-19-82.23 - Assessment and collection of fees; disposition of funds.

Except as provided in this subpart, the judge of probate may charge and collect the same fees that are provided for by law. For the performance of duties relative to the recording of the transfer of the ownership of motor vehicles as prescribed in this code, the judge of probate shall charge and collect an additional fee of five dollars ($5). All fees shall be the property of the county and shall be paid to the county general fund. Refunds for licenses issued by mistake or fact of law shall be made under conditions and in the manner prescribed by this code.



Section 45-19-82.24 - Payment of tax required for issuance of license.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due, the judge of probate shall not issue any licenses to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the judge of probate until the ad valorem tax on the vehicles has been paid to the county for the preceding year as evidenced by receipt from the judge of probate. No motor vehicle which is owned by a resident of the county or by a business located in the county, or which is otherwise located in the county for licensing purposes, may be operated on the public highways of Alabama unless the motor vehicle has been returned to the tax collector for ad valorem tax purposes. The judge of probate shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this subpart.



Section 45-19-82.25 - Requirements for assessment of vehicle.

Before any vehicle can be assessed, the judge of probate shall be furnished the current tag number on the vehicle unless the vehicle is new, in which case, the judge of probate shall be furnished a bona fide bill of sale from the dealer showing the date the vehicle was bought new. In the case of a used car brought into the state from a state that provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the judge of probate shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If the tag number, bill of sale, or certificate of title is not furnished, the vehicle shall be presumed to have been in the state the entire year for which taxes are being assessed. Motor vehicles brought into the state during any tax year or new motor vehicles for which motor vehicle licenses have not been issued that were sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.



Section 45-19-82.26 - Renewal of license by mail; mail order fee.

The judge of probate may mail an application for renewal of licenses to whom the license has been previously issued, including, but not limited to, boat decals, and the renewal forms shall be required to be returned prior to the expiration date of the license. The renewal forms may be in postcard form and shall contain sufficient information thereon to adequately identify and process the renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the judge of probate to issue the license and return it to the licensee by mail. There is established a fee to be entitled "mail order fee" in an amount determined by the county commission to pay the cost of the mailing procedure authorized by this section. The fee shall be collected by the judge of probate at the time of issuance and paid over to the county general fund as are other fees and commissions.



Section 45-19-82.27 - Compensation of judge of probate.

The judge of probate shall not receive any additional salary or other compensation for implementing this subpart.



Section 45-19-82.28 - Salaries of license administrator and license clerks.

Salaries of the license administrator and license clerks will be prorated among the agencies receiving revenue from the sale of tags and licenses.



Section 45-19-82.29 - Coosa County One-Stop License Office designated.

The license division established by this subpart shall be entitled the Coosa County One-Stop License Office.






Division 3 - Recording System.

Section 45-19-82.50 - General register of transactions; disposition of funds.

(a) The Judge of Probate of Coosa County pursuant to Section 12-13-41, shall maintain a general register for all transactions recorded by the probate office and shall have a general direct and general reverse index for every instrument filed. Specifically included in the general register are those instruments described in Section 12-13-41(11) (deeds and mortgages, etc.); Section 12-13-41(13) (adverse possession); Section 35-4-52 (bankruptcy petitions); Section 35-4-53 (bonds for title); Sections 35-4-69 and 35-4-71 (affidavits relative to chain of title of land); Section 35-4-76 (options to buy land); Section 35-4-90 (agreements to convey land); Section 35-4-91 (wills which convey real property); Section 35-4-130 (lis pendens and hospital liens); Sections 36-5-3, 36-5-4, 36-5-5, and 36-5-6 (official bonds, notary bonds and oaths of office); Section 10-2A-93 (corporations); Section 10-4-26 (church minutes which grant trustees the authority to convey land); Section 6-9-210 (liens of judgment); Section 40-1-2(d) (tax liens); military discharges; medical records; as well as judicial records and any other records required to be maintained by the office of the judge of probate.

(b) Each instrument contained in the general index shall be numbered consecutively.

(c) The judge of probate may retain all or parts of records for archival purposes using optical storage devices, other acceptable computerized methods for records storage, or any combination thereof. The use of photocopying to retain and archive court records in the county may be discontinued and replaced with digitized or scanned images of records, committed to optical storage devices or other acceptable computerized methods. Records so archived and retained shall constitute official records of the office of the judge of probate and of the probate court and may be compiled and certified, and sold to the public in accordance with applicable law. All funds collected for copies and certifications shall be deposited into the county general fund.

(d) The judge of probate from time to time shall establish a policy on the sale of or access to computerized index information and digitized images maintained in the office of the judge of probate and in the probate court. All funds received from the sale of information and images shall be deposited into the county general fund.

(e) All fees collected in accordance with this section shall be in compliance with existing law relating to charges and fees to be collected by the Judge of Probate in Coosa County.












Article 9 - Economic and Industrial Development and Tourism.

Section 45-19-90 - Kellyton industrial park.

The Coosa County Commission, after tax abatement incentives have expired from the industrial park in Kellyton, which development was funded with 58 percent of the debt paid by Alexander City and 42 percent of the debt paid by Coosa County, shall pay Alexander City located in Tallapoosa County from the county general fund an amount equal to 58 percent of the noneducational county ad valorem tax revenue derived from the park.






Article 10 - Education.

Part 1 - Board of Education.

Section 45-19-100 - Composition; election by districts.

(a) The Coosa County Board of Education shall be composed of five members elected as follows:

One member shall be elected from each of the board of education districts hereinafter described and shall be a qualified elector thereof, and shall reside in the district. Members representing the five districts shall be elected by the qualified electors residing in each of the districts, and no others shall be allowed to vote in such elections.

(b) The aforementioned districts shall be as follows:

(1) DISTRICT 1

Begin at the northeast corner of Section 1, Township 24, Range 20; thence south along county line to southwest corner of Section 36, Township 23, Range 20; thence west along township line to center of Alabama Highway No. 9; thence north along center of Highway No. 9 to its intersection with West boundary of Section 11, Township 24, Range 20; thence north along West boundary of Section 11, and 2, of Township 24 Range 20 to Clay County line; thence East to point of beginning.

That part of DISTRICT 1 lying in Township 24 will constitute VOTING BOX 1 and the voting place will be at Beat 4, Box 1, Goodwater Fire Department, and that part of DISTRICT 1 lying in Township 23 will constitute VOTING BOX 2 and the voting place will be at Beat 3, Kellyton Community Center.

(2) DISTRICT 2

Begin at intersection of center of Alabama Highway No. 9 with north boundary of Coosa County; thence south along center of Alabama Highway No. 9 to its intersection with center of new U. S. Highway 280; thence northwesterly along center of new U. S. Highway 280 to its intersection with center of Socapatoy Creek; thence southwesterly along center of Socapatoy Creek to its intersection with the center of Hatchett Creek; thence northeasterly along center of Hatchett Creek to its intersection with center of new U. S. Highway 280; thence northwesterly along center of new U. S. Highway 280 to its intersection with west boundary of Section 15, Township 24, Range 19; thence north along west boundaries of Sections 15, 10 and 3 of Township 24, Range 19 to its intersection with north boundary of Coosa County; thence east along north boundary of Coosa County to point of beginning.

The VOTING PLACE will be at Beat 4, Box 2, Goodwater.

(3) DISTRICT 3

Begin at the northeast corner of Section 1, Township 22, Range 20, thence south along east boundary of Coosa County to southeast corner of Section 36, Township 21, Range 20; thence west along south boundary of Coosa County to the southwest corner of Section 33, Township 21, Range 19; thence north along west boundaries of Sections 33, 28, 21, 16, 9 and 4 of Township 21, Range 19 and along the west boundaries of Sections 33, 28, 21, 16, 9 and 4 of Township 22, Range 19 and along the west boundaries of Sections 33 and 28 of Township 23, Range 19 to intersection of same with center of Socapatoy Creek; thence northwesterly along center of Socapatoy Creek to center of new U. S. Highway 280; thence southeasterly along center of new U. S. Highway 280 to its intersection with center of Alabama Highway No. 9; thence southerly along center line of Alabama Highway No. 9 to its intersection with township line 22; thence east along township line 22 to point of beginning.

That part of DISTRICT 3 lying south of Township line 21 will constitute VOTING BOX 1 and voting place will be at Beat 1, Box 1, Equality Voting House.

That part of DISTRICT 3 lying north of Township line 21 and lying east of the following line shall constitute VOTING BOX 2.

Begin at the intersection of Range line 19 with center of Socapatoy Creek; thence south along Range line 19 to southwest corner of Section 18, Township 22, Range 20; thence east along south boundaries of Sections 18 and 17, Township 22, Range 20 to intersection of same with center line of Alabama Highway No. 9; thence southerly along center line of Alabama Highway No. 9 to Township line 21.

The voting place will be at Beat 17, Ray Club House.

That part of DISTRICT 3 lying north of Township line 21 and lying west of the following line shall constitute VOTING BOX 3:

Begin at intersection of Range line 19 with center of Socapatoy Creek; thence south along Range line 19 to southwest corner of Section 18, Township 22, Range 20; thence east along south boundaries of Sections 18 and 17 Township 22, Range 20 to intersection of same with center line of Alabama Highway No. 9; thence southerly along center line of Alabama Highway No. 9 to Township line 21.

The voting place will be at Beat 19, Hissop Club House.

(4) DISTRICT 4

Begin at the northeast corner of Section 4, Township 24, Range 19; thence south along east boundaries of Sections 4, 9 and 16 to intersection of same with center of new U. S. Highway 280; thence southeasterly along center line of U. S. Highway 280 to its intersection with center of Hatchett Creek; thence southwesterly along center of Hatchett Creek to its intersection with center of Socapatoy Creek; thence southwesterly up center of Socapatoy Creek to its intersection with west boundary of Section 28, Township 23, Range 19; thence south along west boundaries of Sections 28 and 33 of Township 23, Range 19 and along west boundaries of Sections 4, 9, 16, 21, 28 and 33 of Township 22, Range 19 and along west boundaries of Sections 4, 9, 16, 21, 28 and 33 of Township 21, Range 19 to south boundary of Coosa County; thence west along south boundary of Coosa County to southwest corner of Section 31, Township 21, Range 18; thence north along Range line 17 to its intersection with center of Hatchett Creek; thence northerly along center of Hatchett Creek to its intersection with center of Rockford-Flint Hill road; thence northerly along center of said Flint Hill Road to its intersection, in Section 9, Township 23, Range 18, with dirt road running in an easterly direction and which intersects with U. S. Highway 231; thence easterly along said road to its intersection with center of U. S. Highway 231; thence northerly along center of U. S. Highway 231 to its intersection with Talladega County line; thence easterly along Talladega County line to point of beginning.

That part of DISTRICT 4 lying north of Township line 23 will constitute VOTING BOX 1 and the voting place will be at Beat 12, Box 2, Stewartville Voting House.

That part of DISTRICT 4 lying south of Township line 23 will constitute VOTING BOX 2 and the voting place will be at Beat 7, Rockford Courthouse.

(5) DISTRICT 5

Begin at the intersection of the center line of U. S. Highway 231 with Township line 24; thence west along Township line 24 to the center of Coosa River; thence southerly along the center of Coosa River to its intersection with Township line 20; thence east along Township line 20 to southeast corner of Section 35, Township 21, Range 17; thence north along east boundary of Section 35, Township 21, Range 17 to northeast corner of Section 35, Township 21, Range 17; thence east along south boundary of Section 25, Township 21, Range 17 to southeast corner of Section 25, Township 21, Range 17; thence north along Range line 17 to its intersection with center of Hatchett Creek; thence northerly up Hatchett Creek to its intersection with center of Rockford-Flint Hill Road; thence northerly along center of Flint Hill Road to its intersection, in Section 9, Township 23, Range 18, with dirt road running in an easterly direction and which intersects with U. S. Highway 231; thence easterly along said road to its intersection with center of U. S. Highway 231; thence northerly along center of U. S. Highway 231 to point of beginning.

That part of DISTRICT 5 lying south of the following described line will constitute VOTING BOX 1:

Begin at intersection of south boundary of Section 6, Township 22, Range 16 with the center of Coosa River and run east along section lines to the point where the south boundary of Section 5, Township 22, Range 18 intersects Hatchett Creek.

The voting place will be at Beat 15, Richville Voting House.

That part of DISTRICT 5 which lies east and north of the following line will constitute VOTING BOX 2:

Begin at the northwest corner of Section 5, Township 24, Range 18, thence south to southwest corner of Section 17, Township 24, Range 18; thence east to southeast corner of Section 16, Township 24, Range 18; thence south to southwest corner of Section 34, Township 24, Range 17; thence east along south boundaries of Sections 34 and 35 to intersection of same with dirt road leading to U. S. Highway 231; thence easterly along said dirt road to center of U. S. Highway 231; thence northerly along center of U. S. Highway 231 to its intersection with north boundary of Coosa County; thence west along north boundary of Coosa County to point of beginning.

The voting place will be at Beat 12, Box 1, Stewartville Voting House.

That part of DISTRICT 5 which lies north of the VOTING BOX 1 above and which lies south and east of VOTING BOX 2 above and which lies south and east of the following line will constitute VOTING BOX 3:

Begin at the northeast corner of Section 4, Township 24, Range 17; thence south along the east boundaries of Sections 4, 9 and 16, Township 24, Range 17 until the same intersects center of Paint Creek; thence southwesterly along Paint Creek to center of Coosa River.

The Voting Place will be at Weogufka Voting House.

That part of DISTRICT 5 which lies north and west of line described in VOTING BOX 3 will constitute VOTING BOX 4 and the voting place will be at Beat 13, Marble Valley Club House.

(c) The members from Districts 2 and 5 shall be elected at the general election in 1986 and every six years thereafter. The members from Districts 1, 3, and 4 shall be elected at the general election in November, 1990, and every six years thereafter.

(d) Members of the county board of education who are presently serving shall remain in office until their successors are elected and qualified as provided in subsection (c).






Part 2 - Superintendent of Education.

Section 45-19-101 - Appointment; qualifications; duties; compensation.

(a) The Coosa County Board of Education shall appoint the county superintendent of education, in accordance with Section 16-9-1, as amended, with the first term commencing July 1, 1989.

(b) The county superintendent of education shall be a qualified elector of Coosa County, Alabama, and possess all the other qualifications required under the general laws of this state for county superintendents of education; and the superintendent of education shall perform and discharge all the duties of county superintendents of education under the general laws of this state; provided that if there be a vacancy in the office from any cause whatsoever, the county board of education of the county is authorized to fill such vacancy as is provided by the general law of this state.

(c) The county superintendent of education shall devote his or her entire time to the discharge of his or her duties as superintendent of education and shall receive as compensation not exceeding three thousand dollars ($3,000) per annum, to be determined by the board of education of the county, and shall be paid at the time and in the manner now or hereafter provided by the general laws of the State of Alabama for the payment of salaries of superintendents of education.

(d) The County Board of Education of Coosa County, Alabama, shall determine the amount and salary of office help for the county superintendent of education and the superintendent of education shall have the authority to select such office help as may be provided by the board of education and the salary of such help shall be paid at the time and in the manner now provided by the general laws of the State of Alabama for the payment of such office help or as may hereafter be provided by the general laws of the state and, if no such provision shall be made by the general laws of the state, then the board of education may fix the time and manner of such payment, provided that only one clerk or secretary shall be furnished for such office help and the salary or compensation of such clerk or secretary shall not exceed one hundred fifty dollars ($150) per month. The county board of education of the county is authorized to furnish, as provided by the general law of the State of Alabama, the expenses of the superintendent of education and allowances for his or her office which shall be allowed by the county board of education as authorized under the general laws of Alabama.









Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-19-110 - Purging of voter registration lists.

The Board of Registrars of Coosa County is directed to purge all lists of the qualified electors in the county to the end that the names of all persons who are deceased or nonresidents of the county or have otherwise become disqualified from voting in Coosa County, shall be removed from such lists, and that the name of each qualified elector shall appear only on the list of qualified electors for the beat in which he or she resides.



Section 45-19-110.01 - Removal from list of qualified electors.

The board of registrars shall omit and remove from the lists of qualified electors of the county the name of any person who fails to reidentify himself or herself, in the manner prescribed herein, before the first day of January, 1980, and any tenth year thereafter. No person whose name is removed from the list of qualified electors as herein provided shall cease permanently to be a qualified elector nor be subject to reregistration, but shall be subject only to the requirement that he or she reidentify himself or herself as a duly registered elector before being listed on the list of qualified electors in the county, and before being entitled to vote.



Section 45-19-110.02 - Reidentification of qualified electors.

Prior to the November general election of 1978, and any tenth year thereafter, the Board of Registrars of Coosa County is authorized and directed to commence reidentification of qualified electors of the county. The members of the board of registrars shall meet as provided by law at least once, and more often if necessary, and remain at each location at least one day from 9:00 am until 4:00 pm for the purpose of enabling qualified and registered voters to reidentify themselves. The board shall give at least 10 days' notice, by advertisement in all newspapers of general circulation published in the county, stating the time, date, and place where they will meet. Upon failure to give such notice, or to appear as notified, after like notice, they shall fill new appointments. The board shall remain in session for 30 days. During such session the board shall visit each location on at least one day and the remainder of the time may be divided as the board of registrars deems necessary, to enable the qualified electors of the county to appear and reidentify themselves in the manner provided herein. No voter shall appear and reidentify himself or herself except as provided in this part.



Section 45-19-110.03 - Per diem allowance for registrars.

Each member of the board of registrars shall receive twenty dollars ($20) per day from the county general fund, for each day's attendance upon the special sessions of the board required under this part; but if such special session is held on the same day a regular session is required to be held under the laws of this state, the registrars shall receive only one per diem allowed for performing their regular duties, it being the intent and purpose of this part that registrars shall be entitled to receive only one per diem allowance for one day's service. If one or more of the members of the board shall refuse, neglect, or be unable to serve, or if a vacancy or vacancies occur in the membership of the board from any cause, the Governor, State Auditor, and Commissioner of Agriculture and Industries, or a majority of them, shall forthwith make other appointments to fill such vacancies.



Section 45-19-110.04 - Methods of voter reidentification.

A voter may reidentify himself or herself in anyone of the following ways:

(1) He or she may reidentify himself or herself by appearing in person at the office of the board of registrars and answering such questions and submitting such proof as may reasonably be required by the board of registrars or one of its duly authorized employees to establish his or her identity and place of legal residence and that he or she has not become disqualified from voting in such county.

(2) He or she may reidentify himself or herself by filling in and mailing to the office of the board of registrars the completed answers to such questions as may reasonably be propounded and mailed to him or her in a written questionnaire by the board of registrars, or on a form which the board of registrars shall cause to be printed in all newspapers of general circulation published in the county. Such questionnaire may contain such questions as are reasonably necessary to establish the identity of the person signing such questionnaire, the place of his or her legal residence, and that he or she has not become disqualified from voting in such county. All answers to such questionnaires shall be signed by the elector in the presence of at least two witnesses who shall sign his or her answers as attesting witnesses.

(3) He or she may reidentify himself or herself at the general election of 1978 or at any election at which he or she votes during 1978, and any tenth year thereafter, by filling out and signing answers to the questionnaire prepared by the board of registrars in the presence of a clerk, manager, or returning officer at such election. Such clerk, manager, or returning officer shall sign the answers of such voter as an attesting witness. The returning officer shall transmit all such filled in and signed answers to questionnaires to such board of registrars.

(4) Any voter who has been purged from the list of qualified electors for failure to reidentify may reidentify himself or herself on any election day at the office of the board of registrars or judge of probate by appearing in person. He or she will be given a certificate to take to the polls in order to vote on that day.



Section 45-19-110.05 - Meeting to purge registration lists; persons not to be stricken.

The board of registrars shall meet on the first Monday in January 1980, and any tenth year thereafter, for the purpose of purging the registration lists and the names of all persons who have failed to appear and reidentify themselves in the manner herein prescribed shall be stricken from the lists, provided, however, that the board shall not strike the name of any person, or of the spouse of any person, known by any member of the board, or made known to the board by the written affidavit of another qualified elector, to be in active duty of any of the Armed Forces of the United States of America, and to be stationed, or to be living with her or his spouse, as the case may be, outside Coosa County, Alabama, during the period of time of reidentification.



Section 45-19-110.06 - Restoration of names to list of qualified electors.

Any qualified elector of the county who shall have his or her name omitted or removed from the list of qualified electors in the county by failure to appear and reidentify himself or herself as herein provided shall be entitled to have his or her name restored to the list of qualified electors by appearing in person at the office of the board of registrars, or at the office of the judge of probate, and answering such questions and submitting such proof, under oath, as the board may require to establish the voter's identity, place of legal residence, and the fact that the voter has not become disqualified from voting in the county. Provided, however, every qualified elector shall have reidentified himself or herself at least 10 days prior to the election at which he or she offers to vote; provided further, however, that this part shall not be construed or applied to impair or deny the right to vote in person or by absentee ballot of any person or of the spouse of any person, now a qualified elector of the county, who is in active duty of any of the Armed Forces of the United States of America and stationed, and, as to the spouse, who is living with her or his husband or wife as the case may be, outside of Coosa County, Alabama, during the period of time of reidentification.



Section 45-19-110.07 - Materials needed for reidentification of voters.

The Court of County Commissioners of Coosa County is authorized, directed, and required to furnish the board of registrars with the supplies, equipment, printed forms, stationery, and newspaper advertisements necessary for the reidentification of voters as herein provided.



Section 45-19-110.08 - Voters reidentification questionnaire.

The questionnaire to reidentify a voter shall be in substantially the following form:

VOTERS REIDENTIFICATION QUESTIONNAIRE

Date _____, 20

Name _________________________________________

(FIRST) (MIDDLE) (LAST)

Legal Residence Address __________________________________________

STREET

City or Town ___________________________________________________

State _________________________________________________________

Date of Birth _______ Sex _______

I now vote and I am a qualified elector in precinct or Beat No. _____, Box No. _____, Coosa County, and I have not been disqualified from voting in this county. I am not a qualified voter in any other county in the State of Alabama or in any other state in the United States.

I have resided in Precinct or Beat No. ____ for the past _____ months.

Signed _________

Signature of Worker

Sworn and subscribed before me this ____ day of ____, 20_.

Registrar - Judge of Probate



Section 45-19-110.09 - Penalties for falsified reidentification.

Any person who willfully makes a false statement to the board of registrars, or any duly authorized person, in reidentifying himself or herself as a qualified elector in the manner provided herein shall be guilty of perjury, and upon conviction thereof shall be punished by imprisonment in the penitentiary for not less than one nor more than five years.






Part 2 - Voting Centers.

Section 45-19-111 - Establishment of voting centers.

In Coosa County, to facilitate or reduce election costs, the county commission may, pursuant to Section 17-5-5, by resolution, establish voting centers by combining voters from two or more precincts to create a voting center.









Article 12 - Employees.



Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Part 1 - Participation in Alabama Forestry Commission Fire Protection Program.

Section 45-19-140 - Forest fire protection.

(a) The County Commission of Coosa County is authorized, when the need exists, to provide protection against forest fires in Coosa County by participating in the Alabama Forestry Commission's fire protection program in the manner hereinafter specified.

(b)(l) After the Coosa County Commission has determined that such a need does exist in Coosa County, the county commission may, in the manner hereinafter specified, provide for a financial charge or tax to be paid by the owners of forest lands located in Coosa County for the use of the land for timber growing purposes amounting to the whole or any part of the cost of such fire protection program, but not in excess of ten cents ($0.10) per acre, provided such financial charge or tax is not greater than the benefit accruing to such forest lands due to the availability of such fire protection.

(2) "Forest lands" as used in this section, shall mean any land which supports a forest growth, or which under prevailing natural and economic conditions may be expected to support such a growth in the future, or which is being used or reserved for any forest purpose. "Forest lands" as used in this section, shall not include any lands primarily used for residential purposes nor shall it include any publicly owned lands.

(c) The need for such a financial charge or tax to provide forest fire protection within the county shall be determined by the county commission after a public hearing is held thereon. Notice of such public hearing shall be given by the county commission for a period of two consecutive weeks by advertisement in a newspaper of general circulation in Coosa County. Such advertisement shall indicate the date, time, and place of the hearing, the manner proposed to finance such fire protection program, and the part of the cost of such program that is proposed to be paid by the owners of forest lands. Any person owning forest land in Coosa County may appear in person or by attorney at such time and place and make defense against such financial charge or tax or the amount thereof. After such hearing the county commission shall determine whether or not a need exists for such a charge or tax; and if a need is found to exist for such financial charge or tax, the county commission shall determine the amount of such financial charge or tax and enter on the minutes of the county commission an order fixing such financial charge or tax.

(d) Any such financial charge or tax fixed as provided in subsection (c) shall be payable at the same time and in the same manner as county taxes and the owners of the forest lands, shall make report of same to the Tax Assessor of Coosa County at the time fixed by law for making return of the property of such property owner. Financial charges or taxes levied shall constitute a lien on the property against which they are charged or taxed in case of default in the payment of such financial charge or tax the land may be sold in the same manner and under the same conditions that lands are sold for the satisfaction of liens for county ad valorem taxes and redemption from such sale may be effected in the same manner as is provided by law for redemption where land is sold for nonpayment of ad valorem taxes.

(e) The County Commission of Coosa County is authorized to appoint agents and delegate authority to individuals to search out forest lands in Coosa County, determine the area and owners thereof, and report same to the Tax Assessor of Coosa County who shall be authorized, after notice by certified mail to the owners, and hearing before the county commission if so requested by the owners, to place the financial charge or tax against the forest lands as may be determined by the report of the agents or the determination of the county commission.

(f) All monies accruing to Coosa County shall be placed in the general fund of the county and shall only be spent by the county commission in participating in the Alabama Forestry Commission's forest fire protection program in Coosa County.

(g) The County Commission of Coosa County is authorized to remove such financial charge or tax after the county commission has determined that the financial charge or tax is no longer needed. The county commission shall hold public hearings to determine whether or not the financial charge or tax is still needed. Procedures for such public hearing shall be the same as those in subsection (c).






Part 2 - Fire Protection and Emergency Medical Service Districts and Fee.

Section 45-19-141 - Applicability.

This part shall be operative only in Coosa County.



Section 45-19-141.01 - Legislative intent.

It is the intent of the Legislature to provide for the financing of a system for fire protection, fire prevention, emergency medical services, and related services and facilities for the benefit of the inhabitants of the county in areas in which the services and facilities might not otherwise be available. This part shall be liberally construed in conformity with its intent.



Section 45-19-141.02 - Definitions.

As used in this part, the following words and phrases shall have the following meanings:

(1) ASSOCIATION. The Coosa County Association of Volunteer Fire Departments.

(2) AUTHORIZING AMENDMENT. Amendment No. 724 of the Constitution of Alabama of 1901, as amended, proposed by Act No. 2002-144 enacted at the 2002 Regular Session of the Legislature and ratified in the 2002 General Election.

(3) BUSINESS. A commercial or industrial establishment such as a store or factory, including any endeavor engaged in the buying or selling of commodities or services or involving a trade or the patronage of customers.

(4) CODE. The Code of Alabama 1975, as amended.

(5) COMMISSION. The Coosa County Commission or other governing body of the county.

(6) COUNTY. Coosa County.

(7) DEPARTMENT. Any volunteer fire department with which the Coosa County Association of Volunteer Fire Departments may enter into agreements with respect to providing fire protection, fire prevention, and related services and facilities within the county.

(8) DISTRICT. A fire fighting district established by the Coosa County Association of Volunteer Fire Departments.

(9) DWELLING. Any occupied or unoccupied building, structure, or other improvement to real property used or expected to be used as a dwelling for one or more persons, including, specifically, but not limited to, the following:

a. Any building, structure, or improvement assessed for purposes of state and county ad valorem taxation as single family owner-occupied residential property.

b. Any other residential building with each residential unit considered a separate dwelling.

c. Any mobile home, house trailer, or unit of manufactured housing.

(10) FIRE PROTECTION FEE. A fee for fire protection and emergency medical services levied by the commission pursuant to the authorizing amendment and this part.

(11) JUDGE OF PROBATE. The Judge of Probate of Coosa County.

(12) MUNICIPALITY. An incorporated city or town.

(13) OWNER. A person owning one or more dwellings or businesses.

(14) REVENUE COMMISSIONER. The Revenue Commissioner of Coosa County.

(15) STATE. The State of Alabama.



Section 45-19-141.03 - Fire protection fee - Levy, collection, and enforcement.

The revenue commissioner is authorized to collect, beginning October 1st 2003, and each successive year in all districts, a fire protection fee with respect to each dwelling and business located within the boundaries of each district. The fire protection fee shall be levied, collected, and enforced as closely as possible at the same time and manner, and under the same requirements and laws as are the state ad valorem taxes. The fee shall not exceed thirty dollars ($30) per dwelling and fifty dollars ($50) per business, and it shall be paid by the owner of the dwelling or business.



Section 45-19-141.04 - Fire protection fee - Eligibility to receive proceeds.

To be eligible to receive proceeds from the fire protection fee, each department shall be a member in good standing in the Coosa County Association of Volunteer Fire Departments. For the purpose of this part, "good standing" is defined as being current on all association dues, being incorporated as a volunteer nonprofit organization, having a bonded official responsible for the use of any proceeds of the fire protection fee, and being recognized by the Alabama Forestry Commission as a volunteer fire department. Departments not in good standing may be subject to withholding of proceeds from the fire protection fee until their good standing status has been restored. Upon the dissolution or abandonment of any eligible department, the remaining proceeds, the assets purchased with proceeds, and future proceeds from the fire protection fee shall be divided among the departments that take over coverage of the territory of the dissolved department after all outstanding financial obligations have been satisfied.



Section 45-19-141.05 - Fire protection fee - Use of proceeds.

Proceeds from the fire protection fee may be used at the discretion of the individual department for fire protection, fire prevention, and emergency medical services to include, but not be limited to, fire or emergency medical equipment, fire or emergency medical supplies, training, buildings, capital improvements, insurance, dues, and professional services. The proceeds shall not be used for salaries, entertainment, or fund-raising purposes. Any proceeds from the fire protection fee that are unexpended or not appropriated at the end of the fiscal year shall remain in the individual department's treasury for appropriation and use during any fiscal year thereafter. After receiving the proceeds, the departments shall keep accurate records to verify that the funds are properly used. In January of each year that proceeds were received in the prior year, each department shall submit a financial report to the association detailing the expenditures of proceeds from the fire protection fee for the prior year. Forms for this report shall be provided by the association and shall be in compliance with requirements of the Department of Examiners of Public Accounts. The association shall provide the same financial report on all proceeds from the fire protection fee that it has expended in the prior year. The association shall provide these records to the Department of Examiners of Public Accounts and the commission. The reports shall be a public record.



Section 45-19-141.06 - Establishment of districts.

The association may, after approval by a majority vote of member departments in good standing, establish and define the boundaries of one or more districts within the boundaries of the county for purposes of collection and distribution of the fire protection fee. Upon creation of a district, or districts, the association shall, within a reasonable period of time, file in the office of the judge of probate a description or map clearly showing the boundaries of the districts. Municipalities may establish their own districts at the discretion of the governing body of each municipality. Municipal districts shall include the corporate limits and police jurisdiction unless the governing body of the municipality elects not to provide fire protection services in the police jurisdiction and notifies the association, in writing, for purposes of collection and distribution of the fire protection fees.



Section 45-19-141.07 - Alteration of district boundaries.

The association may, with the consent of the affected district or districts and approval by a two-thirds majority vote of member departments in good standing, alter the boundaries of any district. The alteration may include, but not be limited to, consolidation of territory of one or more districts, creation of a new district from one or more existing districts, or exclusion of territory from a district. No alteration shall be used to relieve any department of any financial obligations incurred or made prior to the change. Municipalities may alter their districts to include or exclude the police jurisdiction, at the discretion of the governing body of each municipality, and shall notify the association, in writing, for purposes of collection and distribution of the fire protection fee.



Section 45-19-141.08 - Effect of annexation.

If the annexation of territory in a district by an existing municipality or the creation of a new municipality takes in the property on which an existing fire station is located or reduces the size of the district so that the association, after approval of a majority vote of member departments in good standing, determines that the remaining territory is not of sufficient size to continue to support a department, the association shall request the municipality to assume any indebtedness or financial obligations of the department, provided the department transfers ownership of the fire station and department-owned equipment to the municipality.



Section 45-19-141.09 - Exemptions from fire protection fee.

The following are exempt from the fire protection fee levied by this part:

(1) A dwelling, business, or building which is owned by the federal government, or the state, a county, or a municipality.

(2) A building used or to be used for religious, educational, or charitable purposes.

(3) A dwelling where the owner is currently exempt from paying all ad valorem taxes or registration fees for manufactured homes based on the age, income, or disability of the owner.



Section 45-19-141.10 - Payment of fee.

The revenue commissioner shall collect the fire protection fee from owners of dwellings and businesses, and shall collect the fire protection fee from the owners of mobile homes, house trailers, and units of manufactured housing at the time of issuance or renewal of yearly decals. The revenue commissioner shall not accept partial payment of the fire protection fee. The officials collecting or assessing the fire protection fee shall be entitled to the same fees and compensation as provided for collecting and assessing ad valorem taxes. The proceeds of the fire protection fee shall be paid into the general fund of the county. Within 30 days after payment into the general fund, the commission shall pay the funds to the Coosa County Association of Volunteer Fire Departments.



Section 45-19-141.11 - Disposition of funds.

The association shall retain five percent of the gross proceeds from each district to be used, after approval by a majority vote of member departments in good standing, for countywide fire protection, fire prevention, and emergency medical services to include, but not be limited to, fire or emergency medical equipment, fire or emergency medical supplies, training, buildings, capital improvements, insurance, dues, and professional services. These proceeds shall not be used for salaries, entertainment, or fund-raising purposes. Any proceeds from the association's five percent share of the fees collected that are unexpended or not appropriated at the end of the fiscal year shall remain in the association's treasury for appropriation and use during any fiscal year thereafter. These proceeds shall be administered by the association in compliance with all applicable requirements of the Department of Examiners of Public Accounts. The association shall distribute all funds beyond the five percent retained to the individual fire departments by district. The nomenclature of distribution by districts shall be determined by majority vote of the Coosa County Association of Volunteer Fire Departments and confirmed by the Coosa County Commission.



Section 45-19-141.12 - Volunteer fire department personnel; liability of county employees.

The personnel of volunteer fire departments provided for in this part shall not be considered employees, servants, or agents of the county and the members of the commission and the employees of the county shall not be liable in either the official capacity or in a private capacity for the actions of the personnel of volunteer fire departments.









Article 15 - Gambling.



Article 16 - Government Finance and Operations.

Section 45-19-160 - Liability for monetary loss relating to mistake or omission.

(a) The Coosa County Commission shall reimburse the offices of the revenue commissioner and the judge of probate from the general fund of the county the amount of any monetary loss, arising or caused by error, if the mistake or omission was caused without their personal knowledge, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) The revenue commissioner and the judge of probate shall insure that their employees exercise due care in performing their duties and to make a diligent effort to correct the error, mistake, or omission, and collect the amount subject to potential loss immediately upon becoming aware of the potential loss. This section shall not apply to any deliberate misuse or misappropriation of funds by the officials, clerks, or employees of their offices.






Article 17 - Health and Environment.

Part 1 - Health.

Section 45-19-170 - Collection and disposition of fees; ability to pay.

(a) The Coosa County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Department of Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations and shall not affect funding from the state in any way.

(d) All fees collected pursuant to this section are appropriated to the health department which collected such fees.






Part 2 - Environment.

Section 45-19-171 - Litter.

(a) The Coosa County Health Department may, at its discretion, enforce littering laws, and other laws relating to littering in Coosa County, in addition to health laws and regulations governing the control and disposal of solid waste in Coosa County, and shall be empowered with the authority of peace officers as defined by state law for the purpose of enforcing such laws.

(b) Mail or other personal items bearing the name or address of the recipient or former owner thereof among refuse, garbage, waste paper, trash, litter, or other debris unlawfully placed, thrown, left, or dumped within Coosa County shall constitute prima facie evidence that the person whose name or address appears on the mail or other personal item unlawfully placed, put, thrown, left, dumped, or deposited the refuse, garbage, waste paper, trash, litter, or other debris; and any person, law enforcement officer, or member of the Coosa County Health Department shall have the authority to seek prosecution against such person based on such prima facie evidence.

(c) It is unlawful to dump, deposit, place, throw, or leave refuse, paper, litter, rubbish, debris, filthy or odoriferous objects, substances, or other trash upon a state or county highway, road, or other public thoroughfare in Coosa County, and any person upon first conviction thereof shall be punished by fine of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500). Citations for violations of this section shall be issued in the same manner as are citations for violations of the rules of the roads.

(d) The provisions of this section are supplemental. It shall be construed in pari materia with other laws relative to littering; however, any law which conflicts specifically herewith is hereby repealed.









Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Section 45-19-200 - County license inspector.

(a) In Coosa County, there is created and established the office of county license inspector. With the approval of the county commission, the chair of the county commission shall appoint the license inspector, who shall serve at the pleasure of such appointing authority.

(b) The salary of the license inspector shall be in such sum as shall be approved by the county commission and shall be payable in equal monthly installments out of the undivided proceeds beer tax fund.

(c) The license inspector shall, upon entering upon the duties of his or her office, take the oath of office prescribed in the constitution, and shall enter into bond, which bond shall be conditioned as other official bonds are conditioned and be in such penal sum and form as the county commission may prescribe. The bond shall be approved by and filed with the judge of probate of the county and may be made by any surety company or companies authorized and qualified to do business in the State of Alabama. All premiums on the bond shall be payable out of the general fund of the county.

(d) The county commission shall furnish and equip suitable office space for the license inspector and shall furnish and supply all stationery, equipment, and supplies necessary for the conduct of such office, except such stationery and supplies as the law requires the State Department of Revenue or the State Department of Finance to furnish to license inspectors.

(e) All duties and authority imposed on or vested in license inspectors by Section 40-12-10, or by any other statute, are hereby imposed upon and vested in the office of the county license inspector created by this section, and such license inspector shall perform such further duties as may be prescribed by the county commission.

(f) Fees, commissions, and penalties due to license delinquencies shall be as provided by Section 40-12-10, or by other statute; provided, however, that in addition to all other penalties or fees for delinquency in payment of any license, there shall be a delinquency fee in the sum of five dollars ($5).

(g) All citations to delinquents shall be served, by mail or otherwise, by any lawful officer, or by the county license inspector.

(h) No fees, commissions, or penalties shall be paid to any license inspector appointed under Section 40-12-10. All fees, commissions, and penalties allowable to the county license inspector under any provision of law, or to any license inspector appointed under Section 40-12-10, shall be paid into the general fund of the county for the use of the county.






Article 21 - Motor Vehicles and Transportation.

Section 45-19-210 - Speed limits on unpaved roads.

(a) In Coosa County, unless otherwise posted, the speed limit to operate a motor vehicle on any unpaved county road shall be 35 miles per hour.

(b) For purposes of this section, the term "unpaved county road" shall mean any road or highway under the jurisdiction of the county, the surface of which consists of natural earth, mixed soil, stabilized soil, aggregate, crushed sea shells, or similar materials without the use of asphalt, cement, or similar binders.

(c) The county commission may determine a maximum or minimum speed limit different from the speed limit provided in subsection (a) on any unpaved county road or any part of an unpaved county road based on the conditions which exist on the road or on a part of a road.

(d) Any person who violates subsection (a) shall be punished as provided by law.






Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-19-230 - Employment and compensation of deputy sheriffs.

(a) The County Commission of Coosa County shall pay deputy sheriffs at the following monthly rate:

(b) The salaries provided for in subsection (a) shall be base salaries. After four years deputies shall be entitled to receive a cost-of-living expense raise as determined by the county commission for other employees.

(c) The county commission shall provide uniforms (trousers, shirts, jacket, hat, emblems, and badges) when the deputy is hired. A clothing allowance of three hundred dollars ($300) per year shall be provided after the first year. The investigator shall be entitled to receive three hundred dollars ($300) when hired in lieu of uniforms.

(d) The county commission shall determine the number of deputies and law enforcement personnel to be employed.






Part 2 - Funding.

Section 45-19-231 - Abandoned and stolen property.

(a)(l) The sheriff shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff's office. These records shall state the description of the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. The records shall be open to public inspection at all reasonable times.

(2) All abandoned or stolen property recovered by the sheriff's office shall be stored in a suitable place to protect the property from deterioration.

(b) If the abandoned and stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The sheriff shall attempt to obtain the best possible price for the property. The proceeds of such a sale shall be held in a separate account for a period of six months for the owner. During this period, the proceeds shall be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the office of the Sheriff of Coosa County.

(c)(l) The sheriff shall keep and maintain a separate permanent record of all abandoned and stolen firearms, not subject to disposition by general law. The records shall state the description of the firearm, the date of recovery of the firearm, the serial or other identifying number, if any, of the firearm, and the place of recovery of the firearm. Firearm, as used in this section, shall have the same meaning as defined in Section 13A-8-1.

(2) Unless otherwise provided by law, the sheriff may sell or destroy these firearms if the owner of the firearm does not claim the firearm within six months of the date the sheriff obtained it.

(3) The sheriff may sell the firearms only to gun dealers who have a current federal firearms license on the date of the sale. A firearm shall be sold to the gun dealer submitting the highest sealed bid. All sales shall be on a cash basis. The proceeds of the sale, after deducting and paying all expenses incurred in the recovery, maintenance, and sale of the firearms shall be paid to the office of the Sheriff of Coosa County.

(4) The sheriff may establish a procedure to destroy firearms and may expend necessary sheriff's office funds for that purpose.

(d)(l) At least every six months, the sheriff may sell at public auction or on an Internet auction provider, such as GovDeals.com, to the highest bidder for cash all abandoned or stolen personal property, other than firearms, which has been recovered by the sheriff and has remained unclaimed by the rightful owner during the preceding six-month period.

(2) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Coosa County once a week for two successive weeks and by posting a notice in a conspicuous place at the Coosa County Courthouse for a period of at least 20 days. The notice shall contain the place, date, and time of each auction and a description of each item of personal property to be sold at the auction. If publication of notice is made in the newspaper, the first notice shall run at least 20 days prior to the auction.

(e) The owner of any abandoned or stolen personal property recovered by the Coosa County Sheriff's Office, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the sheriff and by paying any reasonable expenses incurred in the recovery of the property, its maintenance, storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.

(f) If property is sold at public auction, as provided in this section, a notation in the storage record book shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.

(g) The proceeds from the sale of property at an auction conducted under the authority of this section, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be paid to the office of the Sheriff of Coosa County. The sheriff shall use these proceeds exclusively for the purposes of law enforcement.

This section shall not apply to abandoned motor vehicles. Abandoned motor vehicles shall be sold pursuant to Chapter 13 of Title 32.






Part 3 - Jails.

Section 45-19-232 - Operation of jail store and telephone system; Law Enforcement Fund.

(a) The Sheriff of Coosa County, or the authorized agents of the sheriff, may operate a jail store and a telephone system for prisoners within the confines of the county jail. The jail store and a telephone system shall be operated to serve the needs of the jail population.

(b)(l) The sheriff shall establish and maintain a Law Enforcement Fund in a bank located in Coosa County. All proceeds collected under this section shall be deposited by the sheriff into the Law Enforcement Fund.

(2) The sheriff shall keep an account of all jail store sales and telephone usage and transactions of the Law Enforcement Fund for annual audit by the Department of Examiners of Public Accounts, which shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized pursuant to this section shall be expended for any lawful purpose by the sheriff for the operation of the office of the sheriff including, but not limited to, office equipment, communication equipment, salary supplements, expense allowances, training, the operation of the Coosa County Jail, and other expenses for the enhancement of law enforcement in the county.

(d) The establishment of the Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store and a telephone system in the county jail prior to May 22, 1997, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store and a telephone system in the county jail prior to May 22, 1997, shall be deposited into the Law Enforcement Fund created by this section.






Part 4 - Pistol Permits.

Section 45-19-233 - Collection and disposition of fee.

In Coosa County, the total fee for issuance of a permit to carry a pistol as provided by Section 13A-11-75, shall be twenty-five dollars ($25) per year, except that for persons age 65 and over, the fee shall be fifteen dollars ($15) per year, which shall be collected by the sheriff. Five dollars ($5) of each fee shall be paid into the county treasury and the remainder of each fee shall be deposited by the sheriff into any bank in the county, into a fund known as the Sheriff's Pistol Permit Fund. This fund shall be used exclusively for law enforcement purposes and in the discharge of the duties of the sheriff's office as determined by the sheriff. The fee provided by this section shall be in lieu of all other pistol permit fees required by law.






Part 5 - Police Jurisdictions.

Section 45-19-234 - Police jurisdiction within Coosa County.

No municipality whose corporate limits do not lie within or extend into and embrace and include a portion of Coosa County shall have or exercise police jurisdiction within Coosa County; nor shall any such municipality exercise police jurisdiction, police powers, or taxing powers within Coosa County or over or on any person in Coosa County or property or business or trade or profession in Coosa County; nor shall any such municipality levy, fix, or collect any license or fee of any kind in Coosa County; nor shall any ordinance of any such municipality enforcing police or sanitation regulations or prescribing fines or penalties for violation thereof have force or effect in Coosa County.






Part 6 - Retirement.

Section 45-19-235 - Receipt of badge, pistol, etc., upon retirement.

(a) Any individual employed by the Coosa County Sheriff's office as a law enforcement officer for a period of 10 years or more who retires from the department in good standing may receive from the sheriff, without cost, a retired badge, a retired commission card, and a pistol, provided the pistol is furnished by the department.

(b) The provisions of the section may be applied retroactively to any officer who retired on or after January 14, 2002.






Part 7 - Sheriff's Qualifications and Continuing Education.

Section 45-19-236 - Minimum qualifications for sheriff; continuing education.

(a)(1) On or after May 12, 2016, a person qualifying for election to the office of sheriff in Coosa County or any person appointed to serve as a sheriff shall meet all of the following minimum qualifications, in addition to any other qualifications required by law:

a. The person is a citizen of the United States.

b. The person has been a resident of the county for at least one year immediately prior to the qualification date.

c. The person is qualified as an elector pursuant to state and federal law and the person has been registered to vote in the county at least one year immediately prior to qualifying.

d. The person has been awarded a high school diploma or a GED equivalence.

e. The person is 21 years of age or older prior to qualifying.

f. The person has one year of prior service as a law enforcement officer having the power of arrest.

g. The person has never been convicted of a felony.

(2) Upon election, the Sheriff of Coosa County shall attend annually a minimum of 12 hours of continuing education approved by the Alabama Sheriff's Association or the National Sheriff's Association.

(b) This section shall not apply to or affect a supernumerary sheriff.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Creation of Office.

Section 45-19-240 - Consolidation of unified system.

(a) At the expiration of the terms of office, or if a vacancy occurs in either the office of Tax Assessor or the office of Tax Collector of Coosa County before such date, then immediately upon the occurrence of such vacancy there shall be the office of county revenue commissioner in Coosa County. If such office is established upon the occurrence of a vacancy in either the office of tax assessor of tax collector, then the tax assessor or tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term for which he or she was elected tax assessor or tax collector, as the case may be. A revenue commissioner shall be elected at an election called for the purpose and every six years thereafter. He or she shall serve for a term of office of six years from the first day of the term next succeeding his or her election and until his or her successor is similarly elected, qualified, and takes office.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for ad valorem taxation, the collection of such taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.

(c) Subject to the approval of the Coosa County Commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of his or her office the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama, and execute a bond in such sum as may be fixed by the Coosa County Commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the Coosa County Commission.

(e) The Coosa County Commission shall provide the necessary offices for the county revenue commissioner in the courthouse, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor and the tax collector are now or hereafter by law authorized or directed to charge or collect for the performance of any duty imposed by law on any such officers and hereby transferred to and imposed on the county revenue commissioner. As compensation for performance of the duties of his or her office, the revenue commissioner shall receive a salary of not less than twenty-seven thousand five hundred dollars ($27,500), payable in 12 equal monthly installments.

(g) The offices of Tax Assessor and Tax Collector of Coosa County are hereby abolished effective on the first day of the term to which the county revenue commissioner is elected, or on such earlier date as is prescribed in subsection (a) if a vacancy occurs in either the office of tax assessor or tax collector.

(h) It is the purpose of this section to conserve revenue and promote the public convenience in Coosa County by consolidating the offices of tax assessor and tax collector of such county into one county office.

(i) If the office of tax assessor or tax collector should become vacant between the time of ratification of this section by the electors of Coosa County and the expiration of the term of office of either the tax assessor or tax collector, this section shall become effective immediately.






Division 2 - Redemption of Land.

Section 45-19-240.20 - Procedure for sale and redemption of lands.

(a) The provisions of this section shall apply to Coosa County.

(b) The procedure for selling and redeeming lands for taxes in such county shall be the same as provided in Title 40, as amended, except that all such duties as are required of and are performed by the judge of probate and the county treasurer shall be transferred to and be performed by the revenue commissioner of the county, and the judge of probate and the county treasurer shall be relieved of all such duties.









Part 2 - Tax, Business or License.

Section 45-19-241 - Annual licensure or privilege fee.

(a) This part shall apply only to Coosa County, Alabama.

(b) As used in this section, the following words and terms shall have the meanings ascribed to them as follows:

(1) BUSINESS. All activities engaged in, or caused to be engaged in, by any person with the object of gain, profit, benefit, or advantage, either direct, or indirect to the person.

(2) LICENSE OR PRIVILEGE FEE. Any fee levied or imposed by this section and shall not include, or be in lieu of, any sales or use tax.

(3) PERSON. Any natural person, partnership, corporation, firm, association, trust, estate, or other entity.

(c) The purpose and intent of this section is both to equalize the burden of taxation by authorizing the county to impose a license or privilege fee upon persons now engaging in certain business that are not paying any license fee or tax to either the state or county for the privilege, and to generate additional revenue for the county by imposing an additional county license or privilege fee upon persons now engaging, or who may hereafter engage, in certain businesses.

(d) The governing body of the county is authorized to levy an annual license or privilege fee upon any person engaging in any business in the county. The license or privilege fee authorized by this section shall be in addition to any other license or privilege fee provided by law.

(e) The fee levied by this section shall be paid annually on October 1 for the succeeding year to the officer or employee of the county charged with the duty of collecting license or privilege fees or taxes payable to the county. Proceeds from the fee shall be deposited in the county general fund for the use of the county.

(f) The license or privilege fee levied by the governing body of the county on any person for engaging in any business shall be at a rate of not less than ten dollars ($10) nor more than one hundred dollars ($100) for each business operating in the county. The governing body of the county is expressly authorized to set the rate of the license or privilege fee within the aforementioned limits for each type or category of business in the county. The rates of the license or privilege fee for each type or category of business shall be uniform throughout the county and shall be set forth in a schedule promulgated by the governing body of the county. The rate for each type or category of business shall be based upon the type, size, gross receipts or number of employees, or both, of the business and any other reasonable criteria that the governing body of the county may take into consideration.

(g) The governing body of the county is expressly authorized, from time to time, to prescribe all necessary or appropriate rules and regulations for the implementation and enforcement of this section.

(h) Nothing in this section shall be construed to authorize or require a license or privilege fee for a church practicing the tenets of any religion.






Part 3 - Tax, Lodging.

Section 45-19-242 - Levy of tax; promotion of tourism and economic development.

(a) This section shall be applicable only to Coosa County.

(b) There is levied and imposed, in addition to all other taxes of every kind now imposed by law, a privilege or license tax upon every person, firm, or corporation engaging in the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, in an amount of six percent of the charge for the room, rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in the room; provided, however, that there is exempted from the tax levied under this section any rentals or services taxed under Division 1 of Article 1 of Chapter 23 of Title 40. The tax shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place.

(c) The tax herein levied shall be collected in the same manner as the state lodgings tax as provided in Chapter 26, Title 40, and the net proceeds, less a reasonable cost of collection, from the tax shall be paid into the county treasury to be allocated to the Coosa County General Fund.






Part 4 - Tax, Sales and Use.

Section 45-19-243 - Applicability.

This part shall only apply to Coosa County.



Section 45-19-243.01 - State sales and use tax defined.

As used in this part, state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.



Section 45-19-243.02 - Levy of tax; exemptions.

(a) The County Commission of Coosa County may levy, in addition to all other taxes, a one cent sales and use tax parallel to the state sales and use tax.

(b) The gross receipts of any business and the gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this part.



Section 45-19-243.03 - Monthly report.

The tax levied by this part shall be collected by the State Department of Revenue at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department a report in the form prescribed by the department. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the department may require. Any person subject to the tax levied by this part may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the department under this section shall be available for inspection by the county commission, or its designee.



Section 45-19-243.04 - Addition of tax to sales price or admission fee.

Each person engaging or continuing in a business subject to the tax levied by this part, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied by this part to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.



Section 45-19-243.05 - Collection of tax; enforcement.

The tax levied by this part shall constitute a debt due Coosa County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The department shall collect the tax, enforce this part, and have and exercise all rights and remedies that the state or the department has for collection of the state sales and use tax. The department may employ special counsel as is necessary to enforce collection of the tax levied by this part and to enforce this part. The department shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Coosa County.



Section 45-19-243.06 - Applicability of parallel state provisions.

All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this part shall apply to the tax levied under this part. The State Commissioner of Revenue and the department shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this part that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this part to the tax levied under this part, and to the administration and enforcement of this part, are incorporated by reference and made a part of this part as if fully set forth herein.



Section 45-19-243.07 - Charge for collection; disposition of funds.

The department shall charge Coosa County for collecting the tax levied under this part in an amount or percentage of total collections as may be agreed upon by the commissioner and the Coosa County Commission. The charge shall not exceed two percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Coosa County for that month. The Commissioner of Revenue shall pay into the State Treasury all amounts collected under this part, as the tax is received by the department on or before the first day of each successive month. The commissioner shall certify to the Comptroller the amount collected and paid into the State Treasury for the benefit of Coosa County during the month immediately preceding the certification. The Comptroller shall issue a warrant each month payable to the County Treasurer of Coosa County in an amount equal to the certified amount which shall be paid into the county general fund.






Part 5 - Tax, Severance.

Section 45-19-244 - Definitions.

When used in this part, the following words and phrases shall have the following meanings:

(1) DEPARTMENT. The State Department of Revenue.

(2) EARTHEN MATERIALS. Materials covered in this part which include sand, clay, silt, loam, dirt, gravel, rock, sand-gravel, clay-gravel, sand-clay, or any combination thereof.

(3) PERSON. Any individual, firm, partnership, corporation, association, or any combination thereof.

(4) PRODUCER. Any person engaging in the business of severing sand, clay, silt, loam, dirt, gravel, rock, sand-gravel, clay-gravel, sand-clay, or any combination thereof from the soil within Coosa County.

(5) PURCHASER. Any person acquiring title, outright or conditionally, to any interest in sand, clay, silt, loam, dirt, gravel, rock, sand-gravel, clay-gravel, sand-clay, or any combination thereof.

(6) SEVERING. Mining, stripping, or otherwise taking or removing sand, clay, silt, loam, dirt, gravel, rock, sand-gravel, clay-gravel, sand-clay, or any combination thereof from the soil within Coosa County.

(7) TON. A short ton of 2,000 pounds.

(8) TRANSPORTER. Any person transporting sand, clay, silt, loam, dirt, gravel, rock, sand-gravel, clay-gravel, sand-clay, or any combination thereof from the place where it is severed or from any other place to any other place, within or without Coosa County.



Section 45-19-244.01 - Levy of tax; mining fee.

(a) There is levied, in addition to all other taxes imposed by law, an excise and privilege tax on every person severing earthen materials within Coosa County. The tax shall be paid to the Department of Revenue at the rate of twenty-five cents ($.25) per ton by every producer who severs the product within Coosa County.

(b) In addition to the tax levied in subsection (a), the county commission may assess a mining fee as it deems necessary on producers who mine minerals other than earthen material from the soil in Coosa County. If the county commission does assess such a fee at a county commission meeting, it shall advertise the time, place, and purpose of such a commission meeting for four consecutive weeks in a newspaper of general circulation in the county prior to the meeting. The county commission may provide for collecting the fee.



Section 45-19-244.02 - Monthly report - Producers.

Every producer shall within 20 days after the end of each calendar month, whether or not the producer shall have severed or sold any earthen materials during that month, file with the Department of Revenue a report which shall set forth, in a form prescribed by the department, the amount of the products in tons, if any, severed or sold, as the case may be, by the producer during the next preceding calendar month, the point of severance thereof, the amount of taxes due, and any other information as the department may reasonably require for the proper enforcement of this part. The producer shall accompany the report with payment of the full amount of the taxes shown to be due. The report shall be signed by producer in the case of an individual producer or by a member, officer, or manager of the producer in other cases.



Section 45-19-244.03 - Monthly report - Purchasers and transporters.

Purchasers and transporters of a product severed in Coosa County shall file a report with the Department of Revenue, on forms prescribed by the department, within 20 days after the end of each calendar month in which the purchaser or transporter purchased or transported earthen material severed in Coosa County. The report shall state the names and addresses of all producers in Coosa County from whom the purchaser or transporter has received the earthen material during the calendar month, the total quantity of earthen material so acquired, and, in the case of a transporter, to whom and where each ton of earthen material was delivered, and any other information as the commissioner may reasonably require for the proper enforcement of this part, including the routes traveled in transporting the gravel and the amounts of any privilege tax on the transportation. The report shall be signed by the purchaser or transporter in the case of an individual purchaser or transporter, or by a member, officer, or manager of the purchaser or transporter in all other cases.



Section 45-19-244.04 - Collection of taxes; enforcement.

The taxes imposed by this part shall constitute a debt due Coosa County and may be collected by civil suit, in addition to all other methods provided by law. The taxes, together with interest thereon, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due. All provisions of the revenue law of this state which apply to the enforcement of liens for taxes due the state shall apply fully to the collection of the county taxes levied herein, and the State Department of Revenue for the use and benefit of Coosa County shall collect the taxes and enforce this part and shall have and exercise for the collection and enforcement all rights and remedies that this state or department has for collection of the state stone severance tax. The State Department of Revenue shall have full authority to employ special counsel as it deems necessary to enforce collection of the taxes levied by this part, and to otherwise enforce this part, including any litigation involving this part, and the Department of Revenue shall pay the special counsel's fee, as it deems necessary and proper, from the proceeds of the taxes collected by it for Coosa County.



Section 45-19-244.05 - Charge for collection.

The State Department of Revenue shall charge Coosa County for collecting the county taxes levied herein, an amount or percentage of total collections not to exceed five percent of the total amount of taxes collected hereunder. The charge for collecting the taxes for the county may be deducted each month from the proceeds of the taxes before certifying the amount thereof due Coosa County for that month.



Section 45-19-244.06 - Disposition of funds.

The proceeds from taxes levied by this part shall be deposited in a separate account to be used for the maintenance, restoration, and replacement of county bridges and roads and for other general county purposes.



Section 45-19-244.07 - Expiration date.

This part shall expire and be repealed 20 years from September 1, 1999.






Part 6 - Tax, Tobacco.

Section 45-19-245 - Levy and collection of tax; disposition of funds.

(a) There is imposed upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Coosa County a county privilege, license, or excise tax in the following amounts:

(1) Five cents ($0.05) for each package of cigarettes, made of tobacco or any substitute therefor.

(2) Two cents ($0.02) for each cigar of any description made of tobacco or any substitute therefor, with the exception of the cigarette sized or near cigarette sized cigars which may be taxed at the same rate as cigarettes under subdivision (1).

(3) Two cents ($0.02) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(4) Three cents ($0.03) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) Three cents ($0.03) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor. The privilege, license, or excise tax shall be in addition to all other federal, state, or local taxes heretofore imposed by law. Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.

(6) Fifteen cents ($0.15) for each package of tobacco paper, both gummed and ungummed.

(b) Upon adoption of a resolution by the Coosa County Commission, every person, firm, corporation, club, or association that sells, stores, or receives for the purpose in Coosa County, any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, and smoking tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, and smoking tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products.

(c) It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Coosa County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or absorb or advertise directly or indirectly the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this subsection shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail for not more than 60 days, or by both such fine and imprisonment. Each act in violation of this subsection shall constitute a separate offense.

(d) The tax hereby authorized shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 through Section 40-25-28. The State Department of Revenue shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax.

(e) The State Department of Revenue is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this section. All such rules and regulations duly promulgated shall have the force and effect of law.

(f) All laws, rules, and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this section as fully set out herein.

(g) The proceeds from the tax hereby authorized, less the actual cost of collection not to exceed five per centum, shall be paid by the State Department of Revenue to the Coosa County Commission to be distributed as follows:

(1) Seven thousand five hundred dollars ($7,500) per year shall be distributed to the Coosa County Health Department.

(2) The remaining proceeds shall be distributed equally to certified volunteer fire departments.









Article 25 - Utilities.

Section 45-19-250 - Regulation of private water systems.

In Coosa County, notwithstanding any other provision of law, any private water system which purchases its water from a municipal water system and which prior to April 21, 2011, was regulated by the Public Service Commission, after April 21, 2011, shall be subject to regulation by the municipality from which it purchases its water. The municipality shall set rates for the private water system that are reasonable to the water system and the customers.






Article 26 - Zoning and Planning.






Chapter 19A - COOSA COUNTY MUNICIPALITIES.

Article 1 - Goodwater.

Part 1 - Alcoholic Beverages.

Section 45-19A-10 - Regulation of sale of alcoholic beverages on Sunday.

(a) This section shall apply only to the City of Goodwater in Coosa County.

(b)(1) The voters of the City of Goodwater may authorize the sale of alcoholic beverages within the municipality on Sunday by an election pursuant to this section, in the following manner:

The governing body of the City of Goodwater, by resolution, may call an election for the municipality to determine the sentiment of the voters of the municipality residing within the corporate limits, as to whether or not alcoholic beverages can be legally sold or distributed on Sunday within the municipality.

(2) On the ballot to be used for such election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages within this municipality, on Sunday between 1:00 P.M. and 9:30 P.M. and on those Sundays on which occurs New Year's Eve (December 31), after 1:00 P.M.? Yes ___ No ___."

(3) The election shall be held and the officers appointed to hold the election in the manner provided by law for holding other municipal elections, and the returns thereof tabulated and results certified as provided by law for municipal elections. Any Sunday sales election shall be held as provided in this section as a special election or at any subsequent municipal election following the date of the resolution.

(4) Notice of the election shall be given by the governing body of the municipality by publication or by posting the notice at the town or city hall apprising the voters of the municipality, at least three weeks before the date of the election, that an election shall be held to determine whether alcoholic beverages may be sold in the municipality on Sunday. The cost of the election shall be paid out of the general fund of the municipality.

(5) Only qualified voters of the municipality may vote in the election. If a majority of the voters voting in the municipal election vote "Yes," alcoholic beverages can be legally sold or dispensed within the corporate limits of the municipality on Sunday by licensees of the Alcoholic Beverage Control Board and the City of Goodwater serving the general public in accordance with applicable laws and regulations between the hours of 1:00 P.M. and 9:30 P.M. Except as authorized by law or during such hours, it shall be unlawful for any licensed vendor to sell, dispense, or permit the consumption of alcoholic beverages on Sunday. Provided, that on those Sundays on which occurs New Year's Eve, December 31, alcoholic beverages may be sold or dispensed by such licensees pursuant to applicable laws and regulations any time after 1:00 P.M. The municipality may enact, by ordinance, such policies it deems appropriate to regulate any aspect of Sunday alcoholic beverage sales.

(6) If a majority of the voters voting in the municipal election vote "No," alcoholic beverages may not be sold or dispensed in the municipality on Sunday after the hour of 2:00 A.M., except as otherwise authorized by law or by subsequent election which legalizes the sale and dispensing of alcoholic beverages on Sunday.

(c) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Goodwater and is not intended to, nor shall it be interpreted so as to, repeal any existing power or authority of the City of Goodwater now permitted under the general laws of the state, or under any local or special act of the Legislature.









Article 2 - Rockford.



Article 3 - Kellyton, Town of

Part 1 - Alcoholic Beverages Regulation of sale of alcoholic beverages on Sunday.

Section 45-19A-30 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 28, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The voters of the Town of Kellyton in Coosa County may authorize the sale of alcoholic beverages within the municipality on Sunday by an election pursuant to this section, in the following manner:

The governing body of the Town of Kellyton, by resolution, may call an election for the municipality to determine the sentiment of the voters of the municipality residing within the corporate limits, as to whether or not alcoholic beverages can be legally sold or distributed on Sunday within the municipality.

(b) On the ballot to be used for such election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages within this municipality on Sunday after 1:00 P.M.? Yes ___ No ___."

(c) The election shall be held and the officers appointed to hold the election in the manner provided by law for holding other municipal elections, and the returns thereof tabulated and results certified as provided by law for municipal elections. Any Sunday sales election shall be held as provided in this section as a special election or at any subsequent municipal election following the date of the resolution.

(d) Notice of the election shall be given by the governing body of the municipality by publication or by posting the notice at the town hall apprising the voters of the municipality, at least three weeks before the date of the election, that an election shall be held to determine whether alcoholic beverages may be sold in the municipality on Sunday. The cost of the election shall be paid out of the general fund of the municipality.

(e) Only qualified voters of the municipality may vote in the election. If a majority of the voters voting in the municipal election vote "Yes," alcoholic beverages can be legally sold or dispensed within the corporate limits of the municipality on Sunday by licensees of the Alcoholic Beverage Control Board and the Town of Kellyton serving the general public in accordance with applicable laws and regulations after 1:00 P.M. Except as authorized by law or during such hours, it shall be unlawful for any licensed vendor to sell, dispense, or permit the consumption of alcoholic beverages on Sunday. The municipality may enact, by ordinance, any policies it deems appropriate to regulate any aspect of Sunday alcoholic beverage sales.

(f) The provisions of this section are cumulative and supplemental to the present power and authority of the Town of Kellyton and is not intended to, nor shall it be interpreted so as to, repeal any existing power or authority of the Town of Kellyton now permitted under the general laws of the state, or under any local or special act of the Legislature.












Chapter 20 - COVINGTON COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-20-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Covington County local laws enacted after 1978 and all Covington County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Section 45-20-20 - Draft and keg beer sales authorized.

The Alabama Alcoholic Beverage Control Board may in its discretion grant permits to licensed retailers to sell or dispense draft or keg beer or malt beverages anywhere within Covington County, Section 28-3-161 to the contrary notwithstanding, and the board may revoke any such permit so granted if, in the judgment of the board, the sale of draft or keg beer or malt beverages in the community is prejudicial to the welfare, health, peace, and safety of the people of the community or of the state.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.

Section 45-20-50 - Office abolished.

In Covington County, effective at the end of the term of the incumbent constable, the office of constable is hereby abolished pursuant to Section 36-23-1. All assets, money, property, equipment, and supplies belonging to such office shall be transferred to the county governing body for use or disposition as they shall deem proper for the county.






Article 6 - Coroner.

Section 45-20-60 - Compensation.

The Coroner of Covington County, Alabama, shall be entitled to a fee of thirty dollars ($30) for each inquest or other investigation and certification of the cause of death and twenty-five cents ($0.25) for each mile traveled in the performance of his or her duties. Any such fees shall be in lieu of the fees previously authorized by law.






Article 7 - County Commission.

Part 1 - Compensation.

Section 45-20-70 - Equalization of compensation; additional compensation.

In Covington County, effective March 1, 2006, the compensation of each member of the county commission, excluding the chair, shall be equalized so that each member of the county commission receives the same compensation as the highest paid member of the county commission, excluding the chair, prior to February 22, 2006. In addition, on the last day of February 2006, each member of the county commission receiving an increase in compensation pursuant to the preceding sentence, shall receive additional compensation in the form of a lump sum payment based on the total amount of compensation the member would have received pursuant to the increase provided above from October 1, 2005, until the first day of the month following February 22, 2006. Thereafter, the compensation of the members of the county commission, including the chair, shall be increased pursuant to this section by the amount of any uniform increase granted to county employees by the county commission at the time of adoption of the county budget.






Part 2 - Membership and Meeting Days.

Section 45-20-71 - Court of County Commissioners abolished.

On June 1, 1945, the Court of County Commissioners in and for Covington County, as provided for in Act No. 20, Local Acts of 1919, Page 8, be and the same is abolished and thereupon shall cease to exist.



Section 45-20-71.01 - Board of Revenue established.

There is established and created in and for Covington County, Alabama, a court of record to be known and called the Board of Revenue of Covington County, hereinafter to be cited and, referred to in this part as the board.



Section 45-20-71.02 - County divided into districts.

For the purposes of this part the County of Covington is divided into four subdivisions, to be known as districts, and to be numbered from 1 to 4, inclusive. District 1 shall embrace and be composed of beats numbered 3, 14, 4, 17, 8, and 23. District 2 shall embrace and be composed of beats 1, 20, 16, 2, and 21. District 3 shall embrace and include beats 9, 22, 13, 7, 10, and 19. District 4 shall embrace and include beats 12, 11, 6, 18, 15, and 5. If any beat is altered or changed or the boundaries increased or decreased, the district shall not be affected thereby but shall embrace and include such beat as altered, changed, increased, or decreased.



Section 45-20-71.03 - Membership of board.

The board shall consist of a president and four associate members who shall be appointed or elected and shall have such authority as hereinafter provided.



Section 45-20-71.04 - Qualifications by area.

The president of the board and each associate member thereof shall be qualified electors of Covington County and shall be elected from the county at large. Each district as established in Section 45-20-71.02 shall be entitled to a member on the board and each candidate for election as an associate member of the board upon qualification for election as such associate member of such board shall specify at the time of his or her qualification the designated district for which he or she seeks election.



Section 45-20-71.05 - Personal and political qualifications.

The president of the board shall not be under the age of 25 on the date of the general election for such office and shall be a qualified elector of the county. Each associate member shall be a qualified elector and resident of the district from which he or she is elected.



Section 45-20-71.06 - Election and assumption of office.

The president and associate members of the board shall be elected at the general election to be held in 1948, and every four years thereafter, in the manner now or hereafter provided under the general laws of Alabama for the election of county governing bodies, and shall take office on the first Monday after the second Tuesday in January next succeeding their election.



Section 45-20-71.07 - Term of office.

The president and associate members so elected shall hold office for a period of four years from the first Monday after the second Tuesday in January next succeeding their election, and until their successors are elected and qualified.



Section 45-20-71.08 - Membership pending election.

Pending the election of 1948 as provided herein, the president and members of the board shall be the same persons now constituting the membership of the court of county commissioners herein abolished, all of whom shall hold office until their successors are elected and qualified.



Section 45-20-71.09 - Vacancies - How filled.

Should any vacancy occur in the presidency or associate membership of the board, the same shall be filled by appointment of the Governor who shall be governed by Section 45-20-71.04 and Section 45-20-71.05. Such appointment shall be for the unexpired term of the officer whose office is vacant, and until his or her successor is elected and qualified.



Section 45-20-71.10 - Compensation.

The president and associate members of the board shall each receive an annual salary in the sum of four thousand two hundred dollars ($4,200), payable in equal monthly installments of three hundred fifty dollars ($350) by warrant issued by the board and signed by the president. Such salary shall be paid from the general fund or from the tax levied by the state on gasoline and other motor fuels and oils or by apportionment thereto as the board from time to time may determine. If a general law is now or becomes effective whereby the salaries of the county governing bodies of Alabama are fixed at a higher level than those specifically fixed herein, then such salaries prescribed herein shall automatically increase to the maximum level prescribed under such general law for counties within the population range of Covington County, that is, the president of the board shall receive a salary corresponding in amount to that fixed under the general law for the presiding officer of the court of county commissioners and each associate member of the board shall receive an amount equal to that fixed under general law for each associate member of the court of county commissioners. If any discretion in the fixation of salaries is given by general law to the court of county commissioners in the fixation of its own salaries, then the Board of Revenue of Covington County shall have like authority to increase but not to lower the salaries herein specifically fixed.



Section 45-20-71.11 - Additional allowances.

In addition to the compensation provided in Section 45-20-71.10 the president and associate members of the board shall each be paid a mileage allowance of ten cents ($0.10) per mile for each mile necessarily traveled by him or her within the county in the discharge of his or her official duties as a member of the board, provided that the president or associate member shall use his or her personally owned motor vehicle for such travel. The president and associate members, the clerk, county road supervisor, and other employees shall each be reimbursed for lodging, meals, and transportation, not to exceed five cents ($0.05) per mile, while out of the county on official business at the direction of the board and attending meetings or conventions pertinent to county affairs or programs. Such allowances shall be paid out of any funds in the county treasury available for such purpose; provided, that in the discretion of the board the mileage allowance payable to the president and associate members for travel within the county may be paid out of the county gasoline tax revenues when such mileage is incurred by a member while occupied in the discharge of his or her duties in inspecting, accepting, building, repairing, or supervising any of the county roads or bridges; and provided, further, that such use of gasoline tax revenues shall be in accordance with and subject to all provisions of Title 51, Section 655, as amended.



Section 45-20-71.12 - Bonds of board members.

Before entering upon the duties of his or her office, the president and each associate member of the board shall each give bond in the sum of three thousand dollars ($3,000), with some bonding company authorized to do business in Alabama as surety, which shall be payable to Covington County, approved by the judge of probate and filed in his or her office, and conditioned that the principal thereof shall faithfully perform the duties of his or her office, or failing therein the bond shall be liable. Premiums on such bonds shall be payable from the general fund of the county.



Section 45-20-71.13 - Duties of the president.

The president of the board is made the presiding officer of the board, charged with the duty to preside at all the meetings of the board, but with no right to vote except in case of a tie, in which event he or she shall cast the deciding vote. Such president, except as otherwise provided herein, shall have all the authority and is imposed with all the duties of a judge of probate while acting under the general laws of Alabama as the presiding officer of a county governing body.



Section 45-20-71.14 - Board meetings.

The Covington County Commission shall meet in regular session in accordance with Section 11-3-8, and shall conduct an additional regular session each month in accordance with a policy to be established by the Covington County Commission, and amended from time to time.



Section 45-20-71.15 - Quorum.

The presence of the regular president and three associate members, or three associate members without the regular president or the fourth associate member, shall constitute a quorum for any regular session. The presence of all the associate members at a special meeting called without notice shall constitute a quorum. The presence of three associate members and the regular president at a special meeting after notice as provided in Section 45-20-71.14 shall constitute a quorum.



Section 45-20-71.16 - President pro tempore.

At the first or any subsequent meeting of the board, a president pro tempore of the board shall be elected by the board. He or she shall serve at the pleasure of the board.



Section 45-20-71.17 - Duties of the president pro tempore.

The president pro tempore of the board shall be and is hereby authorized and empowered, except as otherwise provided herein for the regular president, to perform all the duties imposed by law upon the regular president of the board, but only during the absence of the regular president, whatever the cause of such absence. Also he or she shall perform all such duties and those imposed on the regular president whenever a vacancy occurs and until such vacancy is filled.



Section 45-20-71.18 - Majority vote.

All business shall be valid if passed and approved by majority vote of the board quorum prescribed in this part.



Section 45-20-71.19 - Duties of the board.

Except as herein otherwise provided, the board is clothed and impressed with all the powers, duties, responsibilities, and official rights that the general laws of Alabama now or may hereafter give and appoint unto the county governing bodies of the State of Alabama.



Section 45-20-71.20 - Individual duties of associate members.

Except as herein otherwise provided, each member of the board elected or appointed pursuant to the authority herein contained is constituted and appointed director and supervisor of all the public roads within the district which he or she represents, and shall have the authority, with due recognition of the wage scale herein provided, to hire and discharge road crews, to supervise, inspect, superintend, appoint, and designate all public roads and bridges within his or her district and the work to be done thereon, and such authority shall be exclusive in such respect. Provided, however, that if the county hires and employs a county engineer or supervisor, then, during the period of such employment, the authority granted in this section is subordinated to the authority given by law to the county engineer or road supervisor. Each associate member, in the absence of an engineer or supervisor, shall file with the clerk of the board, at the time he or she takes office and on the first day of each October thereafter during his or her term, a complete inventory of the equipment and supplies in his or her district.



Section 45-20-71.21 - Individual duties may be withdrawn.

Should a majority of the membership of the board (not a majority of a quorum) deem such action necessary from any cause, they may withdraw from the individual member of the board the authority and power impressed by Section 45-20-71.20, and when such withdrawal is made, and until granted again, such authority shall be vested in the board, or as it otherwise may determine, at any constituted meeting as herein provided.



Section 45-20-71.22 - Allocation of funds.

The board if it so desires may allocate to each district of the county a portion of the taxes and funds available or received for road and bridge purposes. Such allocation may be withdrawn at the pleasure of the board.



Section 45-20-71.23 - Road engineer or supervisor.

If the board should be authorized lawfully to employ an engineer or supervisor for the roads of the entire county, such supervisor shall be subject to the jurisdiction of each board member so far as the maintenance, appointment, designation, and construction of roads and bridges within the member's district are concerned, unless otherwise provided by law.



Section 45-20-71.24 - Contracts, deeds, and conveyances.

Any contract, deed, or conveyance signed by the president of the board, and witnessed by the clerk of the board, on orders of and at the direction of the board, shall be valid and binding obligations of the county. Provided, further, that the president pro tempore may sign in lieu of the president in the absence of such president.



Section 45-20-71.25 - Airport projects.

The board shall have power and authority, under conditions herein set forth, to appropriate money from the general fund or from the gasoline fund for the construction and maintenance of any airport project within the county, and may participate in any such project sponsored by any incorporated town or city within the county, and in the purchase or lease of land therefor, provided and upon conditions that the board is given representation on any board or committee named or selected for the purchase or lease of land therefor, or authorized and empowered to construct and maintain such project, and further, that any land acquired or leased for such project shall be leased or purchased with the county as joint lessee or owner.



Section 45-20-71.26 - State or national association dues.

The board shall have power and authority, as a group or as individual members, to affiliate with any state or national organization fostering the improvement of county government and its physical properties, and it shall be the duty of board to pay the dues of such board or the individuals thereof as members of such organizations. Such dues shall be paid out of such fund or funds as the board may lawfully determine.



Section 45-20-71.27 - Clerk and treasurer.

The board shall forthwith appoint a clerk, fix his or her salary, and prescribe his or her bond. Such clerk shall perform such duties as may be required by the general laws of a clerk of a county governing body, and shall perform such other duties as the board may impose upon him or her. The board may also name and designate a treasurer as provided by Section 52, Title 12, Code of 1940, who may be the clerk of the board. Such appointees shall serve at the pleasure of the board. Dual compensation may be provided for such dual services. The clerk shall purchase a seal of office for the county. The salary may be paid from any fund the board may designate.



Section 45-20-71.28 - Duties of the clerk.

It shall be the duty of the clerk to attend the meetings of the board and to issue all notices required by the board or any member thereof. He or she shall under the direction of the board keep the minutes of the records and proceedings of the board in well bound volumes (loose leaf authorized) kept for that purpose. The records shall conform to the uniform accounting system of the state, kept in the office of the board, and shall be open at all reasonable hours to the public and generally he or she shall do and perform such duties and matters as the board may require of him or her.



Section 45-20-71.29 - Bonds and premiums.

The board shall have the authority to prescribe a bond for any employee, including the clerk, treasurer, and general road supervisor, the premiums for which shall be paid out of such fund of the county as the board may lawfully direct. The bond shall be payable to the county, approved by the president, and shall be made by some surety company authorized to do business in Alabama. It shall be conditioned that the principal shall perform all the duties required by law.



Section 45-20-71.30 - Contingent Fund.

The commission may hereby appropriate annually out of the moneys in the county treasury not otherwise appropriated the sum of ten thousand dollars ($10,000), to be known and called the "Contingent Fund," out of which any donation or expense may be paid that in the judgment of the commission is worthy and for the best interest of the county.



Section 45-20-71.31 - Purchasing agent or agents.

The board may create the office of purchase agent (or agents), fix the salary therefor, and prescribe the fund out of which the same shall be paid in whole or in part, and shall appoint such person or persons as they may deem proper to serve in such capacity. Such purchasing agent may be the clerk, the president, or any associate member of the board, or one or more of them. Such agent or agents, in the performance of his or their duties, shall be governed by such rules and regulations as the board may prescribe, and shall have only such authority and powers as the board may designate, and which may be revoked at any time or at the pleasure of the board, minutes of which shall be duly entered, and thereupon shall become binding. The president or board members shall not be entitled to extra compensation for such services, but the board shall fix compensation for such agent who is not the president or associate member of the board.



Section 45-20-71.32 - Clerical assistant.

The board shall have the power and authority to authorize the clerk to employ such clerical assistants as he or she may deem needful in keeping the records of the board, to prescribe such salary as they deem proper and to be paid from any fund as it may lawfully determine, such employee who shall serve at the pleasure of the board.



Section 45-20-71.33 - Wage scale.

The board shall classify all employees engaged in the construction and maintenance of roads in the county, and shall fix a uniform salary or wage scale for each such classification.









Article 8 - Courts.

Part 1 - Circuit Court.

Section 45-20-80 - Jury strike system.

Upon the trial by jury in the Circuit Courts of the Twenty-second Judicial Circuit of any person indicted for a misdemeanor, or a felony or upon appeals to the circuit courts from lower courts, the court shall require two lists of all the regular jurors impaneled for the week who are competent to try the defendant to be made, and the district attorney shall be required to strike from the list the name of one juror, and the defendant shall strike one, and they shall continue to strike off names alternately until only 12 jurors remain on the list, and these 12 jurors thus selected shall be the jury charged with the trial of the case.






Part 2 - Court Costs.

Section 45-20-81 - Law library.

In Covington County, in each civil or quasi-civil action at law, suit in equity, criminal, or quasi-criminal case or any other proceeding filed in, arising in, or brought by appeal, certiorari, or otherwise in the circuit court, inferior court, or other court in the county, including municipal courts, there shall be taxed as part of the costs the sum of three dollars ($3). The fees taxed under this section shall be collected as other costs in such cases are collected; and when collected by the clerk or other collecting officers of such courts, including the register of the circuit court, shall be paid to the treasurer or depository as herein set forth. The sums so paid over to the county treasury or depository shall be maintained in a separate account in the county treasury or depository designated as the county law library fund. The funds shall be expended by the judges of the circuit court of the county for establishing, maintaining, equipping, and operating a law library within the county. The judges shall authorize the county treasurer to draw warrants on the county treasury or depository in making expenditures for the purposes contemplated in this section and shall indicate on the warrants the fund against which the warrants are drawn. The items of costs referred to above shall be designated as law library fees; and when any part of the costs in a case has been paid, the amount necessary for the payment of the fee shall be applied thereto before applying any of the amount paid as costs to any other item of costs. On or before the tenth day of each month, the clerks or other collecting officers of the courts, including the register of the circuit court, shall pay over to the county treasurer or depository all amounts collected as law library fees prior to the first day of the month. The management of the law library is rested in the judges of the circuit court in the county. All books or other property purchased with the funds produced by this section shall be the property of the county.



Section 45-20-81.01 - Solicitor's fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Covington County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly to the Solicitor's Fund or District Attorney's Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney or for any legitimate law enforcement purpose.






Part 3 - District Attorney.

Division 1 - Compensation.

Section 45-20-82 - Automobile expense allowance.

The District Attorney of the Twenty-second Judicial Circuit in Covington County shall receive, in addition to any other compensation and in addition to any other supplement provided by law, an automobile expense allowance to be paid monthly in the amount of one percent of annual salary paid by the state to the district attorney, to be paid from the District Attorney's Fund or from any funds available to the District Attorney of the Twenty-second Judicial Circuit.






Division 2 - Employees.

Section 45-20-82.20 - Clerk-secretary.

(a) The District Attorney of the Twenty-second Judicial Circuit is authorized to provide a clerk-secretary to attend all grand jury sessions in the circuit at the request of the grand juries. The clerk-secretary shall perform such clerical and secretarial duties as the grand juries and district attorney may prescribe and shall transcribe the testimony and other matters being brought before the grand jury.

(b) Either the secretary, administrative assistant, or trial coordinator in the district attorney's office shall be designated as the clerk-secretary by the district attorney. When directed by the district attorney for such circuit, the clerk-secretary shall attend in person, except as otherwise provided, the sessions of each grand jury held in such circuit and in every manner or proceeding before such grand jury take stenographic notes of the oral testimony and proceedings and note the order in which all documentary evidence is introduced.

(c) Such clerk-secretary shall collect, store, maintain, keep, and be the official custodian of all grand jury testimony or evidence given before the grand juries of such circuit which has heretofore been or shall hereafter be recorded or otherwise transcribed therein. Such clerk-secretary shall take appropriate action to insure that any grand jury evidence or grand jury testimony in such circuit shall be privileged and not subject to public disclosure or view unless authorized by the district attorney and the presiding judge of such circuit.

(d) The original stenographic notes of such clerk-secretary, as well as any recordings or transcriptions, of each case or proceeding officially reported, shall be preserved by such clerk-secretary and treated as part of the records of the district attorney for such circuit; and, upon such clerk-secretary's retirement or removal from office shall be turned over to the district attorney of such circuit or to some court officer so designated by the district attorney to receive same.

(e) In addition to the clerk-secretary, the court bailiffs and other employees of the district attorney's office in the Twenty-second Judicial Circuit shall be entitled to be present in the courtroom during sessions of the grand jury except when the jury is deliberating.



Section 45-20-82.21 - Investigators.

Investigators for the district attorney's office in the Twenty-second Judicial Circuit are authorized and empowered to make arrests and serve search warrants in the performance of their official duties to the same extent as deputy sheriffs are so authorized and empowered.






Division 3 - Funding.

Section 45-20-82.40 - District Attorney's Fund.

(a) In Covington County there is created a fund to be designated the "District Attorney's Fund" of the Twenty-second Judicial Circuit, which fund shall be at the disposal of the district attorney of the circuit, and shall be expended by him or her for the payment of any and all expenses to be incurred for law enforcement and in the discharge of the duties of the office.

(b) The fund shall be deposited in any bank in the county, which shall be an approved depository for the public funds, and shall be payable upon the order of the district attorney of the circuit by check signed by him or her as such officer or by his or her duly authorized designee. Such designee shall be required to post bond in such amount as required by the district attorney and the bond shall be paid from the District Attorney's Fund.

(c) All funds collected pursuant to Section 12-17-224, and all solicitor's or district attorney's fees hereafter taxed as costs and collected in all criminal cases in all courts of the Twenty-second Judicial Circuit shall be deposited by the judge, clerk, or other proper custodian of the funds to the credit of the District Attorney's Fund in such depository as shall be designated by the district attorney. The funds, together with all funds heretofore deposited to the "Solicitor's Fund," shall constitute the District Attorney's Fund.

(d) The district attorney shall maintain all records and accounts of the fund and the Covington County Commission is relieved of all responsibility relating to the District Attorney's Fund.






Division 4 - Restitution Recovery Division.

Section 45-20-82.60 - Applicability.

This subpart shall apply only to the Twenty-second Judicial Circuit.



Section 45-20-82.61 - Purpose.

The purpose of this subpart is to ensure that court-ordered restitution to crime victims, victim compensation assessments, bail bond forfeitures, court costs required by law, fines levied against criminals for wrongful conduct, and other court-ordered sums payable to the state or to the crime victims be paid in full and that cost of collection be borne by the person who is responsible for payment.



Section 45-20-82.62 - Restitution Recovery Division - Establishment.

The district attorney may establish a special division designated the Restitution Recovery Division for the administration, collection, and enforcement of court costs, fines, penalty assessments, victim compensation assessments, bail bond forfeitures, restitution, or like assessments in civil or criminal proceedings ordered by the court and payable to the state or to crime victims, or judgments entered which have not been otherwise vacated, or judicial relief given from the operation of the order or judgment.



Section 45-20-82.63 - Written notice of defaults - Collection, enforcement of funds.

The court, the clerk of the court, or a probation officer shall notify the district attorney in writing when any bail bond forfeitures, court costs, fines, penalty assessments, crime victims' restitution, or victims' compensation assessments or like assessments in any civil or criminal proceeding ordered by the court to be paid to the state or to crime victims have not been paid or are in default and the default has not been vacated. Upon written notification to the district attorney, the restitution recovery division of the district attorney's office may collect or enforce the collection of funds that have not been paid or that are in default which, under the direction of the district attorney, are appropriate to be processed. In no event shall a court, court clerk, or probation officer notify the district attorney in less than 90 days from the date any payment is due to be paid.



Section 45-20-82.64 - Manner of enforcement.

(a) After notification, as provided in Section 45-20-82.63, the district attorney may take all lawful steps necessary in order to require compliance with the court-ordered payments including any of the following:

(1) A petition for revocation of probation.

(2) A show cause petition for contempt of court.

(3) Any other civil or criminal proceedings which may be authorized by law or by rule of court.

(b) In addition, the district attorney may issue appropriate notices to inform the defendant of the noncompliance of the defendant and a warning of the penalty for noncompliance.



Section 45-20-82.65 - Collection of fees; disposition of funds.

After a matter has been transferred to the district attorney under Section 45-20-82.63, a court shall assess a collection fee of 30 percent of the funds due which shall be added to the amount of funds due. Any amount collected pursuant to this subpart shall be distributed as follows:

(1) Sixty-five percent of the collection fee shall be distributed to the county District Attorney Fund to be expended for lawful purposes for the operation of the office of the district attorney. Funds provided to the district attorney by this subpart shall not reduce the amount payable to the district attorney under any local law or general law or reduce or affect the amounts of funding of the budget allocated by law. The funds shall be audited as all other state funds are audited.

(2) Ten percent of the collection fee shall be distributed to the Covington County General Fund to be used by and solely for law enforcement purposes in the office of the sheriff.

(3) Twenty-five percent of the collection fee shall be distributed to the Circuit Clerk's Fund which shall be kept and maintained by the circuit clerk in a separate account to be used for the operation of the office of the clerk to include, but not be limited to, equipment purchases, education, and other office-related expenses including personnel. Funds retained by the circuit clerk shall not reduce the amount payable to the circuit clerk under any local law or general law or reduce or affect the amounts of funding of the budget of the circuit clerk allocated by the Administrative Office of Courts. The funds shall be audited as all other state funds are audited. All fees, fines, penalties, charges, court costs, and bail bond forfeitures other than the collection fee shall be disbursed as provided by law on a monthly basis.

(4) This subpart shall not affect the right of the office of the district attorney to proceed with the prosecution of any violation as currently provided by law.



Section 45-20-82.66 - Amnesty period.

There shall be an amnesty period of 60 days after May 6, 1994, during which any person may voluntarily pay in full duly assessed court costs, fines, victim compensation assessments, bail bond forfeitures, penalty payments, restitution, or like payments in default. Commencing with the sixty-first day after May 6, 1994, the enforcement and collection procedures provided in this subpart shall be implemented.



Section 45-20-82.67 - Civil judgments.

In addition to the provisions of this subpart, all court costs, fines, victim compensation assessments, bail bond forfeitures, and restitution, and other court-ordered charges shall be considered a civil judgment which may be recorded and enforced in the manner provided by law.



Section 45-20-82.68 - Construction.

The provisions of this subpart are supplemental to any procedures for the enforcement and collection of any court-ordered sums or forfeitures.









Part 4 - Probate Court.

Division 1 - Compensation.

Section 45-20-83 - Salary; personnel, equipment, etc.

(a) The Judge of Probate of Covington County shall be compensated on a salary basis. He or she shall receive in equal monthly installments from the General Fund of Covington County such salary as provided by general law. Such salary shall be the entire compensation received by such judge for his or her services in any official or ex officio capacity. Such salary shall be in lieu of all fees, commissions, allowances, percentages, and other charges heretofore paid to the Judge of Probate of Covington County.

(b) All fees, commissions, allowances, percentages, and other charges heretofore collected for the use of the Judge of Probate of Covington County shall hereafter continue to be collected but shall be paid into the General Fund of Covington County.

(c) The governing body of Covington County shall provide the judge of probate with such office personnel, clerks, deputies, and such quarters, books, stationery, furniture, equipment, and other such conveniences and supplies as such governing body may consider necessary for the proper and efficient conduct of his or her office. Compensation of any personnel so provided shall be fixed by the county governing body and shall be paid in equal monthly installments out of the General Fund of Covington County.

(d) The provisions of this section shall become effective upon the expiration of the term of office of the incumbent judge of probate and upon the ratification and adoption of an amendment to the Constitution of Alabama authorizing an act placing the judge of probate on a salary.






Division 2 - Indexing System.

Section 45-20-83.20 - Applicability and purpose.

This subpart shall only apply in Covington County. The purpose of this subpart is to facilitate the use of public records in property transactions in Covington County by providing for the installation of an improved system of indexing of instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate and for the indexing of other instruments, documents, and other uses in the discretion of the judge of probate.



Section 45-20-83.21 - Definitions.

The following words and phrases, including the plural of any thereof, whenever used in this subpart, shall have the following respective meanings:

(1) GENERAL PROPERTY INSTRUMENT. A real property instrument that affects the title to personal property as well as real property.

(2) IMPROVED INDEXING SYSTEM. A system of indexing real property instruments and personal property instruments in the probate office and, in the discretion of the judge of probate, of indexing other instruments and documents, which system when completed, shall consist of equipment necessary and suitable to prepare and index records.

(3) PERSONAL PROPERTY INSTRUMENT. Any instrument or document affecting the title to personal property only, as distinguished from real property, that may be now or hereafter titled for record in the probate office, in accordance with the applicable requirements of the law of this state, including and particularly Sections 35-4-50 and 35-4-90.

(4) REAL PROPERTY INSTRUMENT. Includes any instrument or document affecting the title to real property that may now or hereafter be filed for record in the probate office pursuant to the applicable requirements of the laws of this state, including, but without limitation to, Section 12-13-43, and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgment, and plats or maps showing subdivisions of real estate.



Section 45-20-83.22 - Installation of improved indexing system.

The judge of probate is authorized to provide for the installation and thereafter for the maintenance of an improved indexing system in the probate offices of the county. The initial installation of the improved indexing system shall include the following:

(1) The acquisition of the equipment provided for in an improved indexing system.

(2) The establishment of procedures for the continued indexing and filing of all instruments and records that shall, after the effective installation date, constitute a part of the improved indexing system.

(3) The initial installation of the improved indexing system shall be performed by a person or persons, firm, or corporation engaged in records management business and experienced in setting up county records; and such initial installation shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts and title. Following its installation in the county, the improved indexing system shall be thereafter maintained in the county and all real property instruments, general property instruments, and personal property instruments and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the aforesaid improved indexing system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with the provisions of existing law, including particularly Section 12-13-43.



Section 45-20-83.23 - Official record.

Following the effective installation date, real property instruments, personal property instruments, and other documents and records provided herein to be indexed with computer-generated indexes to be filed in binders, and shall constitute the official record of such instruments for the purpose of Section 12-13-43.



Section 45-20-83.24 - Applicability of state laws.

All provisions of the laws of Alabama with respect to the recording of real property instruments, personal property instruments, general property instruments, miscellaneous instruments, and other instruments and records that may constitute part of an improved indexing system installed hereunder, including, but without limitation to the provisions of Section 12-13-43, and the provisions of all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of Lis Pendens, declarations of claims or exemption, certificates of judgment, or plats or maps showing subdivisions of real estate, that are not inconsistent with this subpart shall continue in effect with respect to an improved indexing system installed hereunder, the recording of instruments therein, and the duties of the judge of probate with respect thereto.



Section 45-20-83.25 - Costs.

The initial installation costs shall be paid entirely out of the special indexing fees. Nothing contained in this section, however, shall prohibit the county from using any part of its own funds for the purpose of paying the cost of operating and maintaining, after the initial installation, any improved system installed pursuant to this subpart.



Section 45-20-83.26 - Special indexing fee.

Thirty days after April 16, 1986, a special indexing fee of two dollars fifty cents ($2.50) shall be paid to the county, and collected by its judge of probate, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office in the discretion of the judge of probate of the county, and, on and after such date, no such instrument shall be received for record in the office of the judge of probate unless the special indexing fee of two dollars fifty cents ($2.50) is paid thereon. The special indexing fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the probate office in the discretion of the judge of probate of the county. All special indexing fees so collected shall be paid into a special fund of the judge of probate. These funds shall be used at the discretion of the judge of probate for an improved indexing system or other equipment, maintenance, and services necessary for the improvement of the office of the judge of probate and other county operations.






Division 3 - License Division.

Section 45-20-83.50 - License division created.

When the revenue commissioner's office is established as provided in Subpart 1 of Part 2 of Article 24, there is hereby created within the judge of probate's office of Covington County a license division which shall issue all motor vehicle licenses. The judge of probate shall charge and collect the same fee that is prescribed in the general law for a like assessment and collection of ad valorem taxes and sales taxes on motor vehicles. All such fees and commissions on ad valorem taxes, and casual sales and use tax shall be the property of the county and shall be paid into the general fund of the county. The county commission shall furnish suitable office space and provide the necessary forms, books, stationery, records, equipment, and supplies as are furnished pursuant to law by the State Department of Finance or the Comptroller. The county commission shall also provide such clerks and other assistants as shall be necessary, from time to time, for the proper and efficient performance of the duties of the license division. The judge of probate shall have the authority to employ such clerks and other assistants for the license division and their compensation shall be set according to the county pay scale. The number and compensation of such clerks and other assistants shall be subject to the approval of the county commission. The compensation of the clerks and assistants shall be paid out of the general fund of the county in the same manner as other county employees are paid.



Section 45-20-83.51 - Renewal of licenses; mail order fee.

The judge of probate may, at his or her discretion, mail an application for renewal of licenses to whom such license has been previously issued and require that such renewal application be returned to such judge prior to the expiration date of the license. Such renewal forms may be in postcard form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the judge of probate to issue such license to the licensee by mail. There is established a fee to be entitled "mail order fee" which shall be set, from time to time, by the county commission to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county.



Section 45-20-83.52 - Boat licenses.

The judge of probate or other public officer performing such services for Covington County is authorized to issue boat licenses pursuant to Chapter 5, Title 33, by mail and may collect an issuance fee in addition to all other fees authorized by law in an amount not to exceed two dollars ($2).



Section 45-20-83.53 - Notice of refusal; retrieval and voiding of license; records.

(a) In Covington County, when a negotiable instrument, such as a check or draft, given for a motor vehicle license, boat license, driver's license, privilege license, or conservation license is found to be noncollectible for any reason, the judge of probate, or his or her designee, shall notify the maker or drawer of the negotiable instrument, in writing, that payment of the negotiable instrument was refused by the drawee and that if the maker or drawer does not pay the holder thereof the amount due thereon, within 10 days of the mailing of the notice to the maker or drawer, then the motor vehicle license shall be subject to being retrieved or voided by the judge of probate without further notice. Written notice by regular mail to the address printed on the instrument or given by the maker or drawer at the time of issuance shall be conclusively deemed sufficient and equivalent to notice having been received by the person making, drawing, uttering, or delivering the instrument.

(b) If the maker or drawer of the instrument fails to timely pay the amounts due pursuant to subsection (a), then the judge of probate shall notify the license inspector or the sheriff who shall make a reasonable attempt to retrieve the license in question.

(c) In the event the license cannot be retrieved, the license inspector or the sheriff shall state this fact in writing to the judge of probate and the statement shall constitute authorization for the judge of probate to void the license.

(d) Once the license has been voided, the judge of probate shall receive credit for the cost of the license, sales and use tax, and the issuance fee. The appropriate state office or offices shall mark all pertinent records pertaining to the void license accordingly and upon inquiry by any law enforcement agency or officer shall notify the agency or officer that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.

(e) The provisions of this section are supplemental and cumulative and the remedies provided in this section are in addition to any other criminal or civil penalty provided by law for the negotiating of worthless negotiable instruments.

(f) In addition to any other applicable immunity protections, the judge of probate or any of his or her employees, agents, or assignee who comply with this section shall be immune from civil or criminal liability for all actions taken pursuant to this section.












Article 9 - Economic and Industrial Development and Tourism.

Section 45-20-90 - Covington County Industrial Development Authority.

(a) There is created the Covington County Industrial Development Authority. The authority is created for the purpose and has the responsibility of aiding and assisting current industries and coordinating efforts of all municipal and county agencies of Covington County, as well as aiding organizations in the development of new industries which shall provide job opportunities for the citizens of Covington County, Alabama.

(b)(l) The authority shall be governed by a board of directors consisting of seven members. Two of the members shall be appointed by the Chair of the Covington County Commission. Two of the members shall be appointed by the Mayor of the City of Andalusia. Two members shall be appointed by the Mayor of the City of Opp, and one member shall be appointed by the Mayor of the City of Florala. Subsequently, vacancies on the board shall be appointed by the same appointing authority who made the initial appointment.

(2) Within 30 days following September 26, 1985, the appointing authorities shall submit in writing the name and address of the members of the board of directors to the judge of probate and such appointments shall be filed and maintained in the office of the judge of probate. At the organizational meeting of the members of the board of directors of the authority, members shall elect from among themselves a president, vice president, secretary, and treasurer. Each shall serve for a period of one year or until a successor is elected to serve. Neither shall be bonded, except the treasurer, who shall obtain bond as an official. Terms of office for all members shall be for three years.

(3) Ex officio members of the board of directors shall consist of the Mayors of the Cities of Andalusia, Opp, and Florala; Chair of the Covington County Commission; and the members of the Covington County Legislative Delegation. Any additional ex officio members shall be governed by the bylaws. The ex officio members shall act in advisory capacity and shall not have the right to vote as members of the board of directors.

(c)(1) The authority shall have the power to employ a qualified executive director who shall have the responsibility of carrying forth policies and directives of the board of directors. The executive director shall serve at the pleasure of the board. The board of directors shall set the salary and shall provide necessary office space and clerical help.

(2) The authority shall have the power to solicit and receive contributions from other government entities, corporations, partnerships, or individuals. For this purpose, the authority shall also be known as the Covington Industrial Development Authority. The authority shall submit to audits by the Examiners of Public Accounts.






Article 10 - Education.

Section 45-20-100 - Superintendent of education.

In Covington County the county board of education is authorized to appoint a superintendent of education at the expiration of the term of the present superintendent. The superintendent shall be appointed to serve at the pleasure of the county board of education.



Section 45-20-100.1 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MARCH 29, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Commencing with the next term of office, each member of the Covington County Board of Education, at the time of qualifying for office and during the entire term of office, shall reside within that portion of the county lying outside of the corporate limits of any city in the county served by a separate city board of education, and shall be elected by the qualified electors who reside within that portion of the county.

(b) Nothing in this section shall affect the unexpired term of any member serving on the board on March 29, 2017.

(c) The appropriate election officials shall conduct elections of members of the Covington County Board of Education in conformity with this section.






Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-20-110 - Compensation.

In Covington County, the county commission is authorized, in its discretion, to pay in addition to any and all other compensation, salary, and expense allowance, to each member of the board of registrars an expense allowance of twenty dollars ($20) per day. The amount paid under this section shall be paid out of the county general fund and shall be paid only when the members of the board actually attend meetings of the board. Notwithstanding the foregoing, the county commission may, from time to time and upon unanimous adoption of a resolution, increase the amount of the expense allowance provided for in this section.






Part 2 - Election Officials.

Section 45-20-111 - Compensation - Poll workers.

In Covington County, an election official who works at polling places shall receive an additional expense allowance in an amount as will, together with any amount paid by the state pursuant to Section 17-6-13, make the total amount paid to each returning officer and each clerk ninety dollars ($90) for each day the returning officer and clerk work at the polls during any election. Notwithstanding the foregoing, the county commission, from time to time and upon unanimous adoption of a resolution, may increase the amount of the expense allowance provided for in this section.









Article 12 - Employees.



Article 13 - Engineer, County.

Section 45-20-130 - Applicability.

This article shall apply only in Covington County.



Section 45-20-130.01 - Appointment of county engineer; qualifications.

The Covington County Commission shall appoint and employ a county engineer, who shall be a thoroughly qualified and competent professional engineer. The county engineer shall possess all of the qualifications as specified for county engineers under the general laws of the state. The county engineer shall devote his or her entire time and attention to the inspection, maintenance, and construction of the public roads, bridges, and ferries in the county. The county engineer shall serve at the pleasure of the county commission.



Section 45-20-130.02 - Powers and duties.

It shall be the duty of the county engineer to:

(1) Employ, supervise, and direct all assistants necessary to properly inspect, maintain, and construct the public roads, bridges, and ferries of the county and prescribe their duties and discharge employees for cause or when they are not needed.

(2) Perform engineering and surveying service as may be required and prepare and maintain the necessary maps and records.

(3) Maintain the necessary accounting records to reflect the cost of the county road system.

(4) Build or construct new roads, or change old roads, but only when ordered to do so by proper order of the county commission.

(5) Construct and maintain all county roads on the basis of the county as a unit without regard to any district or beat lines.



Section 45-20-130.03 - Wages and salaries for necessary labor.

It shall be the duty of the county commission to fix, from time to time, in accordance with prevailing economic conditions, the various scales of wages or salaries to be paid for labor necessary in the inspection, maintenance, and construction of public roads, bridges, and ferries. The wage or salary scale shall not be exceeded by the engineer in employing labor and assistants.



Section 45-20-130.04 - Compensation of engineer.

The commission shall fix the amount of the salary of the county engineer, payable from appropriate funds and in the same manner as the compensation of other county employees.



Section 45-20-130.05 - Bond.

Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in the amount set from time to time by the county commission, payable to Covington County, conditioned on the faithful discharge and performance of his or her duties as engineer, and for the faithful accounting of all monies or property of Covington County which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama and shall be approved by the county commission. The premiums shall be paid by the county.



Section 45-20-130.06 - Office space; equipment; transportation.

The county commission shall furnish the county engineer with an office within the county and all necessary office supplies, equipment, communication, utilities, and necessary transportation to accomplish his or her duties under this article.



Section 45-20-130.07 - Accountability for machinery, equipment, etc.; inventory.

The county engineer shall be the custodian and accountable to the county commission for all road machinery and equipment, tools, supplies, and repair parts owned by Covington County. The county commission shall establish necessary policies and regulations governing accountability and relief therefrom. The county commission shall furnish the necessary storage and repair facilities for the tools, machinery, supplies, and equipment, and the county engineer shall keep on file in his or her office an up-to-date inventory containing a list of all tools, machinery, equipment, parts, and supplies owned by the county.



Section 45-20-130.08 - Expenditure of funds.

The authority of the county engineer shall be limited to the expenditure of funds appropriated by the county commission. The county commission shall fix and determine the amount of funds which will be available for the purpose of inspecting, building, maintaining, and constructing public roads, bridges, and ferries of Covington County for the ensuing fiscal year, beginning on October 1. That amount shall not be exceeded, except that the county commission, from time to time, within any period, may amend the amount allowed to be expended by the county engineer during the period, provided that the authorization does not conflict with other provisions of law.



Section 45-20-130.09 - Requisitions.

The county engineer, or a designated representative, shall make written requisition for all materials, machinery, equipment, and necessary supplies needed for the inspection, construction, maintenance, or repair of the public roads, bridges, and ferries of the county. The purchases shall be made in accordance with prevailing law.



Section 45-20-130.10 - Employment of road supervisor.

In the event of an emergency in which it would be impossible for the county commission to employ an engineer, the commission shall employ a competent road supervisor who need not be an engineer, but, when so employed shall have, within the boundaries of applicable law, all the duties and authority of the county engineer and shall be subject to this article. The emergency employment of a competent road supervisor shall not continue longer than necessary to employ a qualified engineer who will accept employment by the commission under the terms of this article. It is the intention of this article to provide that the inspection, construction, and maintenance of county roads, bridges, and ferries shall be under the supervision of a qualified engineer.



Section 45-20-130.11 - Duties of commission members.

Each member of the county commission shall hear the suggestions and complaints of the citizens, and report the suggestions or complaints to the county engineer with his or her recommendations. The members of the county commission shall also assist in securing rights-of-way and assist in public relations generally.






Article 14 - Fire Protection and Emergency Medical Services.

Section 45-20-140 - Forest fire protection.

(a) The county governing body of Covington County is authorized, when the need exists, to provide protection against forest fires in Covington County by participating in the Alabama Forestry Commission's fire protection program in the manner hereinafter specified.

(b)(l) After the Covington County governing body has determined that such a need exists in Covington County, the county governing body may, in the manner hereinafter specified, provide for a financial charge or tax to be paid by the owners of forest lands located in Covington County for the use of the land for timber growing purposes amounting to the whole or any part of the cost of such fire protection program, but not in excess of ten cents ($0.10) per acre, provided such financial charge or tax is not greater than the benefit accruing to such forest lands due to availability of such fire protection. "Forest lands" as used in this section, shall mean any land which according to the latest reappraisal is appraised as timberland for ad valorem tax purposes.

(2) The finance charge or tax fixed as provided in subdivision (1) shall be payable at the same time and in the same manner as county taxes. Financial charges or taxes levied shall constitute a lien on the property against which they are charged or taxed in case of default in the payment of such financial charge or tax.

(c) The tax herein imposed shall be due and payable to the Tax Collector of Covington County, and shall, when collected, be deposited to the Covington County Forestry Fund. All monies collected in accordance with this section shall be spent in participating in the Alabama Forestry Commission's forest protection program in Covington County. The tax shall attach to the property on October 1, 1981, and be payable to the tax collector on October 1, 1982.

(d) The county governing body of Covington County is authorized to remove such financial charge or tax after the county governing body has determined that the financial charge or tax is no longer needed. The county governing body shall hold public hearings to determine whether or not the financial charge or tax is still needed.

(e) All persons 65 years of age or older, or disabled, shall be exempt from any tax or charge levied by this section up to a maximum of 100 acres. Such person shall furnish proof of age or disability as prescribed by the county tax assessor.






Article 15 - Gambling.

Section 45-20-150 - Definitions.

As used in this article the following words shall have the following meanings:

(1) BINGO. The game where numbers or symbols on a card are matched with numbers or symbols selected at random.

(2) BINGO SESSION. A consecutive period of time during which bingo is played on a given day.

(3) LOCATION. A single building, hall, enclosure, or outdoor area used for the purpose of playing bingo pursuant to a permit issued under this article.

(4) PERMIT HOLDER. A qualified organization which has a permit pursuant to this article.

(5) PERSON. Any human being, corporation, association, or other legal entity.

(6) QUALIFIED ORGANIZATION. A bona fide religious, educational, service, senior citizens, fraternal, or veterans organization which qualifies as an exempt organization under Section 50l(c) of the Internal Revenue Code and which operates without profit to its members and, except for special permit holders issued pursuant to Section 45-20-150.03, which has been in existence continuously as that organization for a period of five years and which has owned or leased real property in Covington County for at least five years immediately prior to making application for a permit under this article.

(7) SPECIAL PERMIT HOLDER. One who holds a permit for a special occasion pursuant to Section 45-20-150.03.



Section 45-20-150.01 - Bingo games - Authorized.

The operation of bingo sessions for prizes or money by qualified organizations for bona fide charitable, educational, or other lawful purposes shall be legal in Covington County, subject to this article.



Section 45-20-150.02 - Bingo games - Permits.

(a) No qualified organization may conduct a bingo session unless the sheriff of the county issues a permit to the organization authorizing it to do so. The permit described in this article is in addition to, and not in lieu of, any other business licenses which may be required by law, and no bingo session may be conducted until all required licenses have been obtained. A permit holder may hold only one permit and that permit is valid for only one location. A permit is not assignable nor transferable.

(b) Any qualified organization desiring to obtain a permit to operate bingo sessions in a calendar year shall apply to the sheriff, on forms provided by that office, and shall pay an annual fee of one hundred dollars ($100). Renewal applications shall also be filed with the sheriff. The sheriff shall refuse to grant a bingo permit to any applicant who fails to fully provide the information required by this subsection. Each applicant for a permit shall prove its length of existence and the ownership of real property in Covington County for at least the five years immediately preceding the application and shall provide the following information:

(1) The name and home address of the applicant and, if the applicant is a corporation, association, or other similar legal entity, the names and home addresses of each of the officers of the applicant entity as well as the names and addresses of the directors, or other persons similarly situated, of the entity.

(2) The name and home address of each person who will be conducting or promoting the bingo session.

(3) The names and home addresses of persons, organizations, or other legal entities that will act as surety for the applicant.

(4) The location at which the applicant will conduct the bingo sessions. Bingo sessions may be held only on the premises owned or rented by a qualified permit holder.

(5) A statement showing the convictions, if any, for criminal offenses, other than minor traffic offenses, of each of the persons listed in subdivisions (1), (2), and (3).

(6) Permits may be amended upon resubmission of application, surrender of permit, and payment of a twenty-five dollar ($25) fee.



Section 45-20-150.03 - Bingo games - Special permits.

(a) A qualified organization that does not hold a permit pursuant to Section 45-20-150.02 may apply for a special permit for conducting a bingo session at a designated location for a special occasion. The applicant shall submit to the sheriff a written application prepared in accordance with and on a form prescribed by rule of the sheriff. The application for a special permit shall include the information required by subsection (b) of Section 45-20-150.02, except that the applicant shall indicate the day or days on which the applicant will conduct the bingo session for the special occasion. Upon the determination by the sheriff that the applicant is a qualified organization, except that a special permit holder shall not be required to own or lease property five years prior to making application for a special permit, and is not ineligible pursuant to Section 45-20-150.12, and upon the applicant's payment of the required fee under this subsection to the office of sheriff, the sheriff may issue a special permit.

(b) A special permit shall contain the name and address of the permit holder and shall specify the location and the day on which the permit holder may conduct the bingo session.

(c) No more than one special permit may be issued to the same qualified organization per quarter, not to exceed four per year.

(d) Special permits are not transferable or assignable.



Section 45-20-150.04 - Bingo games - Permit requirements.

(a) Each bingo permit shall contain the name and address of the permit holder, the location at which the permit holder is permitted to conduct bingo, and the day or days of the week on which the permit holder is permitted to conduct bingo.

(b) The bingo permit holder shall display the permit conspicuously at the location where bingo is being conducted at all times during the conduct of the sessions.



Section 45-20-150.05 - Bingo games - Legislative intent; actual expenses; consulting fees.

(a) It is the intention of the Legislature that only qualified organizations that are properly issued permits or special permits shall be allowed to operate bingo sessions. A qualified organization shall not lend its name nor allow its identity to be used by any other person in conducting or promoting a bingo session in which the other person has a substantial financial interest.

(b) It is unlawful for two or more qualified organizations to pyramid the valuation of prizes in a manner to exceed the limits in cash, or gifts of equivalent value, as provided in Section 45-20-150.08. The term "equivalent value" means the fair market value of the gift on the date the gift is given as the prize in a bingo session.

(c) Except as otherwise provided by this article, a qualified organization may deduct the reasonable expenses of operating and conducting its bingo sessions. Reasonable expenses shall be defined as including customary and usual business overhead expenses and as specified in Section 45-20-150.07.

(d) No person shall pay consulting fees to any person for services performed in relation to the operation or conduct of a bingo session.



Section 45-20-150.06 - Bingo games - Disposition of fees.

All fees collected by the sheriff under this article shall be paid into the county general fund. All necessary expenses incurred by the sheriff in the administration and enforcement of this article shall be financed from the county general fund, with the remainder distributed to the senior citizens organizations in Covington County.



Section 45-20-150.07 - Bingo games - Proceeds for charitable or educational purposes.

No less than 100 percent of the net proceeds of a bingo session shall be designated and expended for charitable or educational purposes. Net proceeds means gross proceeds less reasonable expenses incurred or paid in connection with the holding, operating, or conducting of bingo and shall include reasonable expenses for the following:

(1) The purchase or rental of equipment necessary for conducting bingo and payment of services necessary for the repair and maintenance of equipment.

(2) Payment of cash prizes or the purchase of prizes of merchandise.

(3) Rental or mortgage payment on the location at which bingo is conducted.

(4) Insurance on the facilities and liability coverage for the operation of bingo.

(5) Utilities.

(6) Janitorial services.

(7) The fee required for issuance or reissuance of a permit to conduct bingo.

(8) Other reasonable expenses incurred by the permit holder, not inconsistent with this article.



Section 45-20-150.08 - Bingo games - Equipment; prize and conduct limitations.

(a) Bingo may not be conducted with any equipment which is not owned, being purchased, or being rented by the permit holder, except as otherwise provided in subsection (b) of Section 45-20-150.05.

(b) Prizes given by any organization for the playing of bingo games shall not be less than 50 percent of the gross receipts in cash or gifts of equivalent value during any bingo session.

(c) A permit holder may not advertise bingo except to the extent and in the manner authorized by rule of the sheriff. If the sheriff allows a permit holder to advertise bingo, the permit holder shall indicate in the advertisement the purposes for which the net proceeds will be used by the permit holder.

(d) A permit holder shall conduct bingo sessions only at the single location specified in the permit holder's application.

(e) No person under the age of 19 years shall be permitted to play, unless accompanied by a parent or guardian, any game of bingo conducted pursuant to any permit issued under this article. No person under the age of 19 years shall be permitted to conduct or assist in conducting any bingo session pursuant to this article.



Section 45-20-150.09 - Bingo games - Recordkeeping.

Each permit holder shall maintain the following records for at least one year from the date of each bingo session:

(1) An itemized list of gross receipts for each session.

(2) An itemized list of all expenses, including the name of each person to whom the expenses are paid, and a receipt or invoice for all expenses.



Section 45-20-150.10 - Bingo games - Filing of records; inspection of records and premises.

(a) On or before April 15th, after this article has been in effect for one year, and on or before April 15 of each calendar year thereafter, each permit holder shall file with the sheriff a copy of the records required in Section 45-20-150.09 relating to the operation of bingo sessions in the previous calendar year. The records shall be open to inspection by any law enforcement agency.

(b) The records required to be kept by Section 45-20-150.09 by the permit holder shall be open to inspection by the sheriff, any law enforcement agency, or the duly authorized representatives of either during reasonable business hours.

(c) The location at which bingo is being conducted, or at which an applicant or permit holder intends to conduct bingo, shall be open to inspection during regular business hours by the sheriff or any law enforcement agency.



Section 45-20-150.11 - Revocation of bingo permits.

The sheriff, for good cause shown, may revoke any permit if the permit holder or any officer, director, agent, member, or employee of the permit holder violates this article or rule promulgated pursuant to this article. The revocation by the sheriff shall become effective 10 days after proper notice by the sheriff to the permit holder unless within the 10-day period the permit holder makes a written request for a hearing to the county commission. All existing rules and procedures for meetings and hearings before the county commission shall apply unless in direct conflict with this article. Following a full hearing and the rendering of a written decision by the county commission, either party may appeal the decision directly to the Circuit Court of Covington County and request a trial by jury. The rendering of a decision adverse to the permit holder by the county commission shall result in the immediate revocation of the subject permit.



Section 45-20-150.12 - Revocation of bingo permit - Eligibility; effect of conviction.

(a) A permit holder whose permit or special permit is revoked for a violation of this article, or a rule promulgated under this article, is ineligible to conduct a bingo session or apply for a permit for a period of one year after the revocation.

(b) A person convicted of an offense under Section 45-20-150.14, or any other gambling offense, is ineligible to serve as an officer or a permit holder, or to participate in conducting bingo for a period of one year after the conviction becomes final. If the person has a permit pursuant to this article, the person shall forfeit the permit and is ineligible to apply for the issuance or reissuance of the permit for a period of one year from the date of conviction.

(c) The permit holder shall return its permit to the sheriff on or before the effective date of a revocation or forfeiture. Whether returned or not, the permit shall not be valid beyond the effective date of the revocation or forfeiture.



Section 45-20-150.13 - Revocation of bingo permit - Jurisdiction to restrain or enjoin.

The circuit court of the county shall have jurisdiction to restrain or enjoin violations of this article and shall afford trial by jury for all appeals directed to it for alleged violations of this article leading to revocations of existing permits.



Section 45-20-150.14 - Violations; penalties.

Any person who violates this article is guilty of a Class C misdemeanor upon first conviction under this article. Any subsequent conviction shall be a Class A misdemeanor. Any person who is convicted under this section shall be punished as provided by law.



Section 45-20-150.15 - Seizure and forfeiture of contraband.

Any device, equipment, record, money, or stakes used in the operation of any bingo session in violation of this article, may be contraband and may be seized and be forfeited. Property forfeited may be sold, destroyed, or retained for official use by the municipal, county, state, or law enforcement agencies, as the circuit court directs following a full due process hearing.



Section 45-20-150.16 - Relation to other laws.

Any other law providing a penalty or disability on a person who conducts or participates in bingo sessions, who possesses equipment used in conducting bingo, who permits bingo to be conducted on his or her premises, or who does other acts in connection with bingo, shall not apply to the conduct when done pursuant to this article or rules promulgated under this article.






Article 16 - Government Operations.

Section 45-20-160 - Financial statement.

(a) The Covington County Commission shall have published an annual financial statement, showing the receipts and expenditures of money for the county. Such statement shall be published in a newspaper published in Covington County as soon as practicable after September 30th of each fiscal year.

(b) The cost of the publication of the financial statement shall be paid for from the general funds of the county.



Section 45-20-160.01 - Liability for monetary loss; voiding of licenses based on worthless or forged instruments.

(a) The Covington County Commission shall reimburse the offices of judge of probate, revenue commissioner, and sheriff from the general fund in the amount of any monetary loss, not to exceed a total of seven hundred fifty dollars ($750) per annum per office arising or caused without the personal knowledge of the officer, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the judge of probate, revenue commissioner, and the sheriff to insure that the employees of the respective offices exercise due care in performing their required duties and make a diligent effort to correct the error, mistake, or omission. The respective officers shall make a good faith effort to collect the amount subject to potential loss immediately upon becoming aware of the potential loss.

(c) This section shall not apply to any deliberate misuse or misappropriation of funds by the respective official or by any clerk or employee of his or her office.

(d) In cases where worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent given for a license to the judge of probate, revenue commissioner, or sheriff is found to be noncollectible for any reason, the judge of probate, revenue commissioner, or sheriff shall make a reasonable attempt to retrieve the license in question. In the event that the license cannot be retrieved, the judge of probate, revenue commissioner, or sheriff shall so state and that statement shall constitute authorization to void any license in question. Once the license has been voided, the judge of probate, revenue commissioner, or sheriff, if applicable, shall receive credit for the cost of the license, taxes, and all other fees from the appropriate agencies. If applicable, the appropriate state office shall mark the records pertaining to the license void and, upon inquiry by law enforcement agencies, shall notify the agencies that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.






Article 17 - Health and Environment.

Part 1 - Environment.

Section 45-20-170 - Enforcement of litter laws.

(a) The Covington County Health Department may, at its discretion, enforce littering laws, and other laws relating to littering in Covington County, in addition to health laws and regulations governing the control and disposal of solid waste in Covington County, and shall be empowered with the authority of peace officers as defined by state law for the purpose of enforcing such laws.

(b) Mail or other personal items bearing the name or address of the recipient or former owner thereof among refuse, garbage, waste paper, trash, litter, or other debris unlawfully placed, thrown, left, or dumped within Covington County shall constitute prima facie evidence that the person whose name or address appears on the mail or other personal item unlawfully placed, put, threw, left, dumped, or deposited the refuse, garbage, waste paper, trash, litter, or other debris; and any law enforcement officer or member of the Covington County Health Department shall have the authority to seek prosecution against such person based on such prima facie evidence.

(c) It is unlawful to dump, deposit, place, throw, or leave refuse, paper, litter, rubbish, debris, filthy or odoriferous objects, substances, or other trash upon a state or county highway, road, or other public thoroughfare in Covington County, and any person upon first conviction thereof shall be punished by fine of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500).

(d) The provisions of this section are supplemental. It shall be construed in pari materia with other laws relative to littering; however, any law which conflicts specifically herewith is hereby repealed.






Part 2 - Health.

Section 45-20-171 - Board of health fees.

(a) The Covington County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations and shall not affect funding from the state in any way.

(d) All fees collected pursuant to this section are hereby appropriated to the health department which collected such fees.






Part 3 - Nuisances.

Division 1 - Abatement of Weeds.

Section 45-20-172 - Applicability.

The provisions of this subpart shall only apply to any municipality located in Covington County, Alabama.



Section 45-20-172.01 - Weeds may be declared a public nuisance and abated.

All weeds growing upon streets, sidewalks, or upon private property within any municipality located in Covington County, Alabama, which bear seeds of a wingy or downy nature, which attain such a large growth as to become a fire menace when dry, or which are otherwise noxious or dangerous, may be declared to be a public nuisance by the governing body of the municipality and may be abated as hereinafter provided.



Section 45-20-172.02 - Report of appropriate city official; resolution declaring a public nuisance.

(a) The term "appropriate city official" as used in this subpart shall mean any city official or employee designated by the mayor or other chief executive officer of the city as the person to exercise the authority and perform the duties delegated by this subpart to the appropriate city official.

(b) The appropriate city official shall report to the city governing body whenever weeds are growing upon any street, sidewalk, or private property which constitute a nuisance. Upon receiving a report, the city governing body may declare the same to be a public nuisance and order its abatement.



Section 45-20-172.03 - Notice to owner; contents; posting of signs.

After the passage of a resolution, the appropriate city official shall send notice of the action to the last person or persons, firm, association, or corporation last assessing the property for state taxes, by certified or registered mail to the address on file in the revenue commissioner's office to remedy the growth of weeds within a reasonable time set out in the notice, not to exceed 14 days or suffer the weeds to be abated by the city and the cost thereof assessed against the property. The mailing of the certified or registered notice, properly addressed and postage prepaid, shall constitute notice as required herein. The city shall also place a sign conspicuously on the property indicating that the city governing body has found the property to be a public nuisance because of the unlawful growth of weeds.



Section 45-20-172.04 - Hearing.

Within the time specified in the notice, but not more than 14 days from the date the notice is given, any person, firm, or corporation, may file a written request for a hearing before the governing body of the city, together with objections to the finding by the city governing body that the weeds constitute a public nuisance. The filing of the request shall hold in abeyance any action on the finding of the city governing body until a determination thereon is made by the city governing body. The hearing shall be held not less than five nor more than 30 days after the request. In the event that no hearing is timely requested, the mayor of the city governing body shall order the weeds to be abated as hereinafter provided.



Section 45-20-172.05 - Entry of municipal employees and agents on property to abate nuisance; abatement by private contractor.

If the nuisance on the property has not been abated within 14 days after the city governing body's resolution, the mayor of the city shall order the nuisance to be abated. The abatement may be accomplished, at the option of the city, by its own forces or by contract. For purposes of this subpart, compliance with the competitive bid laws shall not be required. All city employees and duly authorized agents are expressly authorized to enter private property for the purpose of abating the nuisance thereon.



Section 45-20-172.06 - Accounting of cost of abatement.

The "appropriate city official" shall give an itemized written report to the city governing body regarding the cost of abating the nuisance. The cost of abatement shall be the actual cost the city incurs in the abatement, including administrative costs. Should the city contract for abatement, the cost shall be the actual costs the contractor charges the city for the abatement, including administrative costs the city incurs. Upon report of the costs by the appropriate city official, the governing body shall adopt a resolution confirming the costs of the reports, provided that any person, firm, or corporation having an interest in the property may be heard at the meeting concerning the fixing of the costs or the amounts thereof. The city clerk of the city shall give at least 10 days' notice of the meeting at which the fixing of the costs is to be considered by first-class mail to all entities having an interest in the property whose address and interest is determined from the revenue commissioner's records on the property or is otherwise known to the clerk.



Section 45-20-172.07 - Cost to constitute weed liens; report to revenue commissioner; amounts to be included in tax bills; collection.

The confirmed cost of abatement shall hereinafter be referred to as a weed lien and thus made and confirmed shall constitute a weed lien on the property for the amount of the weed lien. After confirmation of the reports, a copy shall be turned over to the Revenue Commissioner of Covington County who, under the optional method of taxation, is charged with the collection of the city's municipal taxes pursuant to Sections 11-51-40 through 11-51-74. Whereupon it shall be the duty of the county revenue commissioner to add the amounts of any weed lien to the next regular bills for taxes levied against the respective lots and parcels of land, and thereafter any weed liens shall be collected at the same time and in the same manner as ordinary municipal ad valorem taxes are collected, and shall be subject to the same penalties and the same procedure under foreclosure and sale in case of delinquency. The county revenue commissioner shall retain 10 percent of the amount of each weed lien collected and remit the remainder to the municipality. The amount retained by the revenue commissioner shall be used for operational purposes.



Section 45-20-172.08 - Subpart cumulative in nature.

This subpart shall be cumulative in its nature, and in addition to any and all power and authority which the city may have under any other law.






Division 2 - Demolition of Unsafe Structures.

Section 45-20-172.50 - Applicability.

The provisions of this subpart shall only apply to any municipality located in Covington County, Alabama.



Section 45-20-172.51 - Demolition of unsafe structures by municipality.

Any municipality located in Covington County, Alabama, shall have authority, after notice provided herein, to move or demolish buildings and structures, or parts of buildings and structures, party walls and foundations, when the same are found by the governing body of the city to be unsafe to the extent of being a public nuisance from any cause.



Section 45-20-172.52 - Meaning of "appropriate city official"; duties; notice of unsafe or dangerous condition.

The term "appropriate city official" as used in this subpart shall mean any city building official or deputy and any other city official or city employee designated by the mayor or other chief executive officer of the city as the person to exercise the authority and perform the duties delegated by this subpart to appropriate city official. Whenever the appropriate city official of the city shall find that any building, structure, part of building or structure, party wall or foundation situated in any city is unsafe to the extent that it is a public nuisance, the official shall report the findings to the city governing body. At that time the city governing body shall determine whether the building, structure, part of building or structure, party wall, or foundation constitutes a public nuisance. Should the city governing body find by resolution that the building, structure, part of building or structure, party wall, or foundation is a public nuisance, then the appropriate city official shall give the person or persons, firm, association, or corporation last assessing the property for state taxes, by certified or registered mail to the address on file in the revenue commissioner's office, notice to remedy the unsafe or dangerous condition of the building or structure, or to demolish the same, within a reasonable time set out in the notice, which time shall not be less than 30 days unless an extension is granted by the appropriate city official or suffer the building or structure to be demolished by the city and the cost thereof assessed against the property. The mailing of the certified or registered notice, properly addressed and postage prepaid, shall constitute notice as required herein. The city shall place a sign or placard within 15 feet of the entrance of the building or structure, indicating that the city had declared the building or structure to be a public nuisance; however, if there is no entrance in which to place the sign or placard, then the sign or placard may be posted at any location upon the building or structure.



Section 45-20-172.53 - Hearing procedure; order; appeal.

(a) Within the time specified in the notice, but not more than 30 days from the date the notice is given, any person, firm, or corporation having an interest in the building or structure may file a written request for a hearing before the governing body of the city, together with the objections to the finding by the city governing body that the building or structure is unsafe to the extent of becoming a public nuisance. The filing of the request shall hold in abeyance any action on the finding of the city governing body until a determination thereon is made by the city governing body. The hearing shall be held not less than five nor more than 30 days after the request. In the event that no hearing is timely requested, the governing body shall order the building or structure to be demolished. The demolition may be accomplished, at the option of the city, by the use of its own forces or it may provide by contract for the demolition. For purposes of this subpart, compliance with the competitive bid laws are not required. The city shall have authority to sell or otherwise dispose of salvaged materials resulting from the demolition.

(b) Any person aggrieved by the decision of the governing body at the hearing may, within 10 days thereafter, appeal to the circuit court upon filing with the clerk of the court notice of appeal and bond for security of costs in the form and amount to be approved by the circuit clerk. Upon filing of the notice of appeal and approval of the bond, the clerk of the court shall serve a copy of the notice of appeal on the clerk of the city and the appeal shall be docketed in the court, and shall be a preferred case therein. The clerk of the city shall, upon receiving the notice, file with the clerk of the court a copy of the findings and determination of the governing body in proceedings, and trials shall be held without jury upon the determination of the governing body that the building or structure is unsafe to the extent that it is a public nuisance.



Section 45-20-172.54 - Report of cost of demolition; adoption of resolution fixing costs; proceeds of sale of salvaged materials; objections to findings of cost; notice.

Upon demolition of the building or structure, the appropriate city official shall make an itemized written report to the governing body of the cost thereof. The cost of the demolition shall be the actual cost the city incurs in the demolition should the city use its own forces, including administrative costs the city incurs in abating the nuisance. Should the city contract for demolition, the cost shall be the actual cost the contractor charges the city for the demolition, including administrative costs the city incurs in abating the nuisance. Upon report of the costs by the appropriate city official, the governing body shall adopt a resolution fixing the costs which it finds were incurred in the demolition and assessing the same against the property; provided, however, the proceeds of any moneys received from the use of salvaged materials from the building or structure shall be used or applied against the cost of the demolition; and provided, further, then any person, firm, or corporation having an interest in the property may be heard at the meeting concerning the fixing of the costs or the amounts thereof. The city clerk of the city shall give at least 10 days' notice of the meeting at which the fixing of the costs is to be considered by first-class mail to all entities having an interest in the property whose address and interest is determined from the revenue commissioner's records on the property or is otherwise known to the clerk. The fixing of costs by the governing body shall constitute a special assessment against the lot or lots, parcel or parcels of land upon which the building or structure was located, and thus made and confirmed shall constitute lien on the property for the amount of the assessment. The lien shall be superior to all other liens on the property except liens for taxes, and shall continue in force until paid. A certified copy of the resolution shall be filed in the office of the Judge of Probate of Covington County. Upon filing, the revenue commissioner of the county shall add the amount of the lien to the ad valorem tax bill on the property and shall collect the amount as if it were a tax and remit the amount to the city. The county revenue commissioner shall retain 10 percent of the amount of each lien collected to be used for operational purposes.



Section 45-20-172.55 - Assessment of costs; sale and redemption of lots.

The city shall have the power to assess the costs authorized herein against any lot or lots, parcel or parcels of land purchased by the State of Alabama at any sale for nonpayment of taxes, and where any assessment is made against the lot or lots, parcel or parcels of the land, a subsequent redemption thereof by any person authorized to redeem, or sale thereof by the state, shall not operate to discharge, or in any manner affect the lien of the city for the assessment, but any redemptioner or purchaser at any sale by the state of any lot or lots, parcel or parcels of land upon which an assessment has been levied, whether prior to or subsequent to sale to the state for the nonpayment of taxes, shall take the same subject to the assessment. The assessment shall then be added to the tax bill of the property, collected as a tax, and remitted to the city.



Section 45-20-172.56 - Payment of assessments.

Payment of any assessment, or if delinquent, the collection of the assessment, shall be made in the manner and as provided for the payment of municipal improvement assessments as provided for the payment of and delinquent collection of municipal improvement assessments pursuant to Article 1, commencing with Section 11-48-1, of Chapter 2 of Title 11. The city may, in the latter notice, elect to have the revenue commissioner collect the assessment by adding the same to the tax bill; upon the election the revenue commissioner shall collect the assessment using all methods available for collecting ad valorem taxes. Ten percent of the amount of each assessment collected by the county revenue commissioner shall be retained by the county revenue commissioner and used for operational purposes.



Section 45-20-172.57 - Subpart cumulative in nature.

This subpart shall be cumulative in its nature, and in addition to any and all power and authority which any city may have under any other law.












Article 18 - Highways and Bridges.

Section 45-20-180 - Limitations on political signs, advertisements, etc.

(a) Political signs, markers, and advertising on the rights-of-way of county controlled highways are prohibited in Covington County except those official signs or markers placed thereon by Covington County or under the authority of that governmental entity. No political sign, marker, or poster may be attached to any official sign or marker placed by the county or on any utility pole or tree on the rights-of-way of a county highway.

(b) Any person violating this section shall upon conviction be guilty of violating Section 23-1-6.






Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-20-230 - Salary.

(a) Commencing with the next term of office in January 1999, the annual salary of the Sheriff of Covington County shall be forty eight thousand dollars ($48,000), which shall be paid in the same manner and at the same time as other county employees.

(b) The salary provided in this section shall be in lieu of any other salary provided for by general or local law.






Part 2 - Jails.

Section 45-20-231 - Jail concessions; concession fund.

(a) The Sheriff of Covington County may operate a jail concession. The sheriff, sheriffs deputies, or agents or employees of the sheriff, or any combination of these persons, may sell soft drinks, cigarettes, personal items, and other concession items to county prisoners and state prisoners in county custody. The sheriff shall be responsible for the operation of the concession.

(b)(1) The sheriff shall establish and maintain a concession fund in a bank licensed to do business in the state. All monies collected under this section shall be deposited by the sheriff into the concession fund.

(2) The sheriff shall keep an account of all concession sales and transactions of the concession fund for annual audit by the Department of Examiners of Public Accounts. The concession account and fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the concession shall be expended at the discretion of the sheriff for law enforcement purposes in Covington County.

(d) The establishment of the concession fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.






Part 3 - Pistol Permits.

Section 45-20-232 - Fees; disposition of funds.

(a) In Covington County, the fee for issuance of a permit to carry a pistol concealed on or about the person or in a vehicle, as provided in Section 13A-11-75, shall be twenty dollars ($20), which shall be collected by the sheriff.

(b) All fees so collected in Covington County shall be deposited into a fund to be designated as the Sheriff's Fund. The fund shall be drawn upon by the sheriff of the county or his or her appointed agent and shall be used exclusively for law enforcement purposes and in the discharge of the sheriff's office as he or she sees fit. The establishment of the Sheriff's Fund and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or for the operation of his or her office.






Part 4 - Retirement.

Section 45-20-233 - Receipt of badge and pistol upon retirement.

(a) Any individual employed by the Covington County Sheriff's Office as a law enforcement officer for a period of 10 years or more who retires from the department in good standing may receive from the sheriff without cost, a retired badge, a retired commission card, and a pistol, provided the pistol is furnished by the office.

(b) This section shall have retroactive effect to any action taken prior to May 22, 2013.









Article 24 - Taxation

Part 1 - Board of Equalization.

Section 45-20-240 - Compensation.

(a) In Covington County, in addition to any and all other compensation, salary, and expense allowances provided for by law, there shall be paid to each member of the board of equalization of the county an expense allowance in an amount as will, together with any amount paid by the state, as salary, compensation, or expense allowance, make the total paid to such members equal seventy-five dollars ($75) per day. If the amount paid to the members as compensation or expense allowance by the state increases in the future, then the amount paid by the county under this section shall automatically decrease.

(b) The amount paid under this section shall be paid out of the county general fund and shall be paid only when the members of the board of equalization actually attend meetings.






Part 2 - Revenue Commissioner.

Division 1 - Creation of Office.

Section 45-20-241 - Election; term of office.

After September 30,1991, there shall be a county revenue commissioner for Covington County. A county revenue commissioner shall be elected at the general election in 1990, and at the general election every six years thereafter. The county revenue commissioner shall serve a term of six years commencing the first day of October next after his or her election and until his or her successor is elected and has qualified.



Section 45-20-241.01 - Duties of revenue commissioner.

The county revenue commissioner shall perform all acts, duties, and functions required by law to be performed either by the tax assessor or the tax collector of the county, including, but not limited to, the assessment of all real property for taxation, the collection of taxes and distribution of taxes according to law, the keeping of records, and the making of reports concerning assessments.



Section 45-20-241.02 - Clerks.

Subject to the approval of the Covington County Commission, the county revenue commissioner shall establish the duties and compensation of a sufficient number of clerks to adequately perform the duties of the office. The acts of the chief clerk or chief clerks shall have the same force and legal effect as if performed by the county revenue commissioner.



Section 45-20-241.03 - Oath of office; bond.

Before entering upon the duties of office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama, and execute a bond in such sum as may be fixed by the Covington County Commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other officials' bonds are conditioned and shall be approved by and filed with the Judge of Probate of Covington County. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the Covington County Commission, and shall be a preferred claim against the county.



Section 45-20-241.04 - Office space and equipment.

The Covington County Commission shall provide the necessary offices for the county revenue commissioner and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, necessary for the efficient performance of the duties of the office.



Section 45-20-241.05 - Collection and disposition of funds; compensation.

The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor and the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of this office, the county revenue commissioner shall receive an annual salary as provided by Section 40-6A-2.



Section 45-20-241.06 - Consolidation of offices.

Should any of the offices of tax assessor or tax collector for Covington County be vacated for any reason whatsoever between passage of this subpart and September 30, 1991, such vacant office shall be immediately combined into the office of county revenue commissioner with the remaining office holder serving as county revenue commissioner until the first day of October, 1991, provided, however, that the remaining office holder taking the position of county revenue commissioner shall not be subject to any increase or decrease in salary during the term.



Section 45-20-241.07 - Offices of tax assessor and tax collector abolished.

The offices of tax assessor and tax collector for Covington County are abolished effective the first day of October, 1991. It is the purpose of this subpart to promote the public convenience in Covington County by consolidating the offices of tax assessor and tax collector into one office.






Division 2 - Redemption of Land.

Section 45-20-241.30 - Tax sales, redemption duties transferred.

The procedure for selling and redeeming for taxes in Covington County, Alabama, shall be the same as provided in Title 40, except that all such duties as are therein required of the judge of probate shall be transferred to and be performed by the revenue commissioner of the county effective October 1, 1991, or as soon thereafter as the revenue commissioner is established by law. Thereupon, the judge of probate shall be relieved of all such duties.









Part 3 - Tax, Sales and Use.

Division 1 - Exemptions.

Section 45-20-242 - Rescue squads.

In Covington County, all rescue squads are exempted from the payment of any and all county and municipal sales and use taxes.






Division 2 - Sales Tax.

Section 45-20-242.20 - Applicability.

The provisions of this subpart shall only apply to Covington County.



Section 45-20-242.21 - Definitions.

All words, terms, and phrases as defined in Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4, providing for the levy of a state sales tax shall wherever used in this subpart, have the same meanings respectively ascribed to them, in the sections except where the context herein clearly indicates a different meaning. In addition, the following words, terms, and phrases where used in this subpart shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) COUNTY. Covington County.

(2) COUNTY COMMISSION. The Covington County Commission.

(3) MONTH. The calendar month.

(4) STATE SALES TAX. The tax imposed by the state sales tax statutes.

(5) STATE SALES TAX STATUTES. Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4, which levy a certain retail sales tax, and include all statutes, including amendments to those sections which expressly set forth any exemptions from the computation of the tax levied by the sections and all other statutes which expressly apply to, or purport to affect, the administration of the sections and the incidence and collection of the tax imposed therein.



Section 45-20-242.22 - Levy of tax; exemptions.

(a) The Covington County Commission is authorized to levy and impose a one percent sales or gross receipts tax upon the sales of all tangible personal property sold in Covington County, Alabama.

(b) There are exempted, however, from this section and from the computation of the amount of the tax imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.



Section 45-20-242.23 - Monthly report.

The sales taxes authorized to be levied in Section 45-20-242.22 shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the months in which the tax accrues. All taxes levied in this subpart shall be paid to and collected by the State Department of Revenue at the same time and along with the collection of the state sales tax. On or prior to due dates of the tax herein levied each person subject to such tax shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all such sales and gross receipts of all such business transactions. Such report shall also include such other items of information pertinent to the tax and the amount thereof as the State Department of Revenue may require. Any person subject to the tax levied may defer reporting credit sales until after their collection, and in the event such person so defers reporting them, such person shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the tax due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the Covington County Commission, or its designated agent, at reasonable time during business hours.



Section 45-20-242.24 - Addition of tax to sales price or admission fee.

Each person engaging or continuing within the county in a business subject to the tax levied in Section 45-20-242.22 shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the sale or admission. It shall be unlawful for any person subject to the tax levied to fail or refuse to add on the sales prices or admission fee and to collect from the purchaser or person paying the admission fee the amount herein required to be so added to the sale or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the tax or any portion thereof.



Section 45-20-242.25 - Collection of tax; enforcement.

The tax authorized to be imposed by this subpart shall constitute a debt due the county and may be collected as provided by law. The tax, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. All of the provisions of the revenue laws of this state which apply to the enforcement of liens for license taxes due to this state shall apply fully to the collection of the tax herein levied, and the State Department of Revenue, for the use and benefit of the county shall collect such tax and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state sales tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the tax levied by this subpart, and to otherwise enforce this subpart, including any litigation involving this subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the tax collected by it for the county.



Section 45-20-242.26 - Applicability of parallel state provisions.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax making of reports and keeping and preserving records with respect thereto, penalties for failure to pay the tax, the promulgation of the rules and regulations with respect to the state sales tax and the administration and enforcement of the state sales tax statutes which are not inconsistent with this subpart when applied to the tax authorized to be levied in Section 45-20-242.22 shall apply to the county tax levied under this subpart. The State Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county tax levied under this subpart that are imposed on such commissioner and department, respectively, by the state tax statutes. All provisions of the state sales tax statutes that are made applicable by this subpart to the county tax levied under this subpart and to the administration and enforcement of this subpart are hereby incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-20-242.27 - Charge for collection; disposition of funds.

The State Department of Revenue shall charge the county for collecting the sales tax levied under this subpart an amount of the percentage of total collections as may be agreed upon by the Commissioner of Revenue and the county commission, but the charge shall not, in any event, exceed five percent of the total amount of the sales tax collected in the county pursuant to this subpart. The charge for collecting the sales tax may be deducted each month from the gross revenues from the sales tax before certification of the amount of the proceeds thereof due the county for that month. The Commissioner of Revenue shall pay into the State Treasury all revenue collected pursuant to this subpart, as the tax is received by the Department of Revenue, and on or before the first day of each successive month, commencing with the month following the month in which the department makes the first collection hereunder the commissioner shall certify to the Comptroller the amount of tax collected pursuant to this subpart and paid into the State Treasury for the benefit of the county during the month immediately preceding the certification. Provided, however, that before certifying the amount of the tax paid into the State Treasury for the benefit of the county during each month, the commissioner may deduct from the tax collected in the month the charge due the department for the collection of the tax for the county. It shall be the duty of the Comptroller to issue a warrant each month payable to the County Treasurer of Covington County in an amount equal to the amount so certified by the Commissioner of Revenue as having been collected for use of the county. All revenues arising from the tax authorized to be levied shall only be allocated and used for the following purposes:

(1) Fifty percent to the county general fund.

(2) Twenty percent to the gasoline tax fund to be divided equally among each road district for roads and bridges maintenance.

(3) Twenty percent to the public highway and traffic fund for roads and bridges maintenance.

(4) Five percent to the Covington County School System.

(5) Five percent to Lurleen B. Wallace Community College.






Division 3 - Sales and Use Tax.

Section 45-20-242.50 - Applicability.

This subpart shall apply only in Covington County.



Section 45-20-242.51 - Privilege license and excise taxes.

(a) The special county taxes levied pursuant to this subpart shall be privilege license and excise taxes in substance as follows:

(1) Upon every person, firm, or corporation (not including the State of Alabama or the Alabama Alcoholic Beverage Control Board or ABC stores) engaged or continuing within the county in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character (not including, however, bonds or other evidence of debt or stocks), an amount equal to one percent of the gross proceeds of sales of the business except where a different amount is expressly provided herein. Any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such businesses at the rates specified, when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as retailer, on the gross sales of the business.

(2) Upon every person, firm, or corporation engaged or continuing within the county in the business of conducting or operating places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theaters, opera houses, moving picture-shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games (including athletic contests conducted by or under the auspices of any educational institution, or any athletic association thereof, or other association whether such institution or association be denominational, a state, county, or a city school, or other institution, association, or school), skating rinks, race tracks, golf courses or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description, conducted or carried on within the county, an amount equal to one percent of the gross receipts of any such business.

(3) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail machines or machinery used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, and the parts of such machines or machinery, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machines or machinery, and which are necessary to the operation of such machines or machinery, and are customarily so used, an amount equal to one-half of one percent of the gross proceeds of the sale of such machines or machinery, attachments, parts, and replacements therefor.

(4) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any automotive vehicle or truck trailer and semitrailer, an amount equal to one-half of one percent of the gross proceeds of the sale of the automotive vehicle or truck trailer and semitrailer. Provided, that where any used automotive vehicle or truck trailer or semitrailer is taken in trade, or in a series of trades, as a credit or part payment of the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less a credit for the used vehicle taken in trade.

(5) An excise tax may be imposed on:

a. The storage, use, or other consumption in the county of tangible personal property purchased at retail, for storage, use, or other consumption in the county, at the rate of one percent of the sale price of such property, regardless of whether the retailer is or is not engaged in business in the county or in this state, except as provided in paragraphs b. and c.

b. The storage, use, or other consumption in the county of any new or used automotive vehicle, truck trailer or semitrailer purchased at retail for storage, use, or other consumption in the county, at the rate of one-half of one percent of the sales price of such automotive vehicle, truck trailer, or semitrailer. Where any used automotive vehicle or truck trailer or semitrailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied shall be paid on the net difference, that is, the difference in the price of the new or used vehicle sold less a credit for the used vehicle taken in trade.

c. The storage, use, or other consumption in the county of any machines or machinery used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, including the parts of such machines or machinery, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machines or machinery, purchased at retail for storage, use, or other consumption in the county, at the rate of one-half of one percent of the sales price of such machines or machinery or the parts, attachments, or replacements therefor.

(b) There shall be exempted from the levy of such taxes the gross receipts of any business and the gross proceeds of all sales which are exempted under the state sales tax statutes from the computation of the amount of the state sales tax. And there shall also be exempted from the levy the storage, use, or other consumption of property, the storage, use, or other consumption of which is exempted under the state use tax statutes from the state use tax. Subject to these exemptions, every person storing or using or otherwise consuming in Covington County tangible personal property purchased at retail shall be liable for the tax imposed, and the liability shall not be extinguished until the tax has been paid by such person; provided, however, that a receipt from a registered seller given to the purchaser of any property to be used, stored, or consumed in Covington County shall be sufficient to relieve the purchaser from further liability for the tax to which such receipt may refer. The term "registered seller" means the person registered with the State Department of Revenue pursuant to the state sales tax statutes. The term "state sales tax statutes" means Chapter 23 of Title 40, which levies a retail sales tax for state purposes and the incidence and collection of the tax imposed therein. The term "state use tax statutes" means Article 2 of Chapter 23, Title 40.

(c) For the purpose of this subpart, the location of the place of business of the seller shall determine the liability of the seller for the tax levied under the subpart.



Section 45-20-242.52 - When taxes effective.

Unless otherwise expressly provided for in the order, ordinance, or resolution levying the taxes herein authorized, such taxes shall become effective on the first day of the second month next following the date of the order, ordinance, or resolution; provided, notice of the adoption of such an order, ordinance, or resolution shall be given to the Commissioner of the State Department of Revenue not less than 45 days before the taxes are to become effective. The taxes levied and imposed shall be in addition to all other taxes now provided by law and shall be collected as hereinafter provided.



Section 45-20-242.53 - Payment and reporting.

All taxes levied pursuant to this subpart shall be paid to and collected by the State Department of Revenue at the same time and along with the collection of the state sales tax and the state use tax. On or prior to the due dates of the taxes levied each person subject to such taxes shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth with respect to all sales and business that are required to be used as a measurement of the tax levied, a correct statement of the gross proceeds of all such sales and the gross receipts of all such business, and setting forth with respect to the use tax levied, the total sales price of all property, the use, storage, or other consumption of which became subject to the tax during the then preceding quarterly period. Such reports shall include also such other items of information pertinent to the taxes and the amount thereof as the State Department of Revenue may require. Any person subject to the taxes levied may defer reporting credit sales until after their collection, and in the event he or she so defers reporting them, he or she shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the taxes due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the governing body of Covington County, or its designated agent, at reasonable times during business hours.



Section 45-20-242.54 - Receipts; quarterly returns.

Every registered seller regularly and continually making sales of tangible personal property for storage, use, or other consumption in Covington County (which storage, use, or other consumption is not exempted from the tax imposed) shall at the time of making such sale or, if the storage, use, or other consumption of such tangible personal property in the county is not then taxable under this subpart, at the time such storage, use, or other consumption becomes taxable hereunder, collect the tax from the purchaser, and shall give to the purchaser a receipt therefor in the manner and form prescribed by the State Department of Revenue. On the twentieth day of the month following the close of each quarterly period, each registered seller shall file with the State Department of Revenue a return for the preceding quarterly period in such form as may be prescribed by the department, showing the total sales of the tangible personal property sold by such registered seller, the storage, use, or other consumption of which became subject to the tax imposed during the then preceding quarterly period; and each return shall be accompanied by a remittance of the amount of the tax required to be collected by such registered seller during the period followed by the return; provided, that any registered seller may defer collecting the tax with respect to credit sales until collection of the proceeds of such sales and may defer reporting credit sales until after their collection, but shall thereafter collect the taxes along with collection of the credit sales and shall include in each quarterly report all credit collections made during the preceding quarterly period, and shall omit the taxes with respect thereto at the time of filing such report or return. Any person who has paid to a registered seller the tax with respect to the use, storage, or other consumption of tangible personal property in Covington County need not file a report or make any further payment of the tax, but each person who purchases tangible personal property, the storage, use, or other consumption of which is subject to the tax imposed, and who has not paid the tax due with respect thereto to a registered seller, shall report and pay the tax as required by Section 45-20-242.53.



Section 45-20-242.55 - Addition of tax to sales price or admission fee.

Each person engaging or continuing within Covington County in a business subject to the taxes levied pursuant to Section 45-20-242.51 shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the taxes; and every registered seller shall likewise add to the sales price and collect from the purchaser the amount of any tax which such registered seller is required to collect. It shall be unlawful for any person subject to the tax levied to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount herein required to be so added to the sales or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the tax or any portion thereof. It shall likewise be unlawful for any registered seller to fail or refuse to add to the sales price and to collect from the purchaser the amount of the tax imposed or to refund or offer to refund or absorb, or to advertise directly or indirectly the absorption of, the tax or any portion thereof.



Section 45-20-242.56 - Collection of tax; enforcement.

The taxes imposed pursuant to this subpart shall constitute a debt due Covington County and may be collected by civil suit, in addition to all other methods provided by law and in this subpart. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All provisions of the revenue laws of this state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the county taxes levied and the State Department of Revenue, for the use and benefit of Covington County shall collect such taxes and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state sales tax and the state use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this subpart, and to otherwise enforce this subpart, including any litigation involving the subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it for Covington County.



Section 45-20-242.57 - Applicability of parallel state provisions.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of reports and keeping and preserving records with respect thereto, interest after due date of tax, penalties for failure to pay tax, make reports, or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with this subpart when applied to the tax levied pursuant to Section 45-20-242.51, shall apply to the county tax levied; and all provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making quarterly reports and keeping and preserving records with respect thereto, interest after due date of tax, penalties for failure to pay tax, make reports or otherwise comply with the state use tax statutes, the promulgation of rules and regulations with respect to the state use tax, and the administration and enforcement of the state use tax statutes, which are not inconsistent with this subpart when applied to the county use tax levied shall apply to the county tax. The Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county taxes levied as are imposed on the commissioner and the department, respectively, by the state sales tax statutes and the state use tax statutes. All provisions of the state sales tax statutes and the state use tax statutes that are made applicable in this subpart to the county taxes levied and to the administration of this subpart are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-20-242.58 - Charge for collection.

The State Department of Revenue shall charge Covington County for collecting the special county taxes levied such amount or percentage of total collections as may be agreed upon by the Commissioner of Revenue and the county governing body, but such charge shall not in any event exceed three percent of the total amount of special county taxes collected hereunder within the county. Such charge for collecting the special taxes for the county may be deducted each month from the special sales and special use taxes collected before certifying the amount of the proceeds thereof due Covington County for that month. The Commissioner of Revenue shall pay into the State Treasury all county taxes collected under this subpart, as such taxes are received by the Department of Revenue; and on or before the first day of each successive month (commencing with the month following the month in which the department makes the first collections hereunder), the commissioner shall certify to the Comptroller the amount of taxes collected under this subpart and paid by him or her into the State Treasury for the benefit of Covington County during the month immediately preceding the making of such certificate. Provided, however, that before certifying the amount of the taxes paid into the State Treasury for the benefit of the county during each month, the commissioner may deduct from the taxes collected in the month the charges due the department for the collection of the taxes for the county. It shall be the duty of the Comptroller to issue his or her warrant each month payable to the custodian of the public funds of Covington County in an amount equal to the amount so certified by the Commissioner of Revenue as having been collected for the use of the county. The custodian of public funds for Covington County shall maintain separate records of such special account.



Section 45-20-242.59 - Disposition of funds.

The revenue derived by the county from the taxes levied under this subpart shall be deposited in the county general fund for expenditures for purposes of the county.






Division 4 - Use Tax.

Section 45-20-242.80 - Vehicle use tax.

(a) The Covington County Tax Collector or county tax collecting official shall collect any applicable municipal and/or county use tax authorized by general or local law for the local taxing jurisdiction in which the purchaser resides, or, if a business, the business location, on any automotive vehicle, truck trailer, trailer, semitrailer, travel trailer, or house trailer purchased from dealers doing business outside the State of Alabama and from licensed Alabama dealers where municipal and county sales taxes were not collected at the time of purchase.

(b) Any law to the contrary notwithstanding, the county tax collector or county tax collecting official shall remit all county and municipal use tax receipts collected hereunder directly to the appropriate county or municipal tax recipient as otherwise provided by law.



Section 45-20-242.81 - Levy of additional use tax.

(a) This section shall only apply to Covington County.

(b) All words, terms, and phrases as defined in Sections 40-23-60, 40-23-61, 40-23-62, and 40-23-63, providing for the levy of a state use tax shall wherever used in this section, have the same meanings respectively ascribed to them, in those sections except where the context herein clearly indicates a different meaning. In addition, the following words, terms, and phrases where used in this section shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) COUNTY. Covington County.

(2) COUNTY COMMISSION. Covington County Commission.

(3) MONTH. The calendar month.

(4) STATE USE TAX. The tax imposed by the use tax statutes.

(5) STATE USE TAX STATUTES. Sections 40-23-60, 40-23-61, 40-23-62, and 40-23-63, which levy a certain use tax, and include all statutes, including amendments to those sections which expressly set forth any exemptions from the computation of the tax levied by the sections and all other statutes which expressly apply to, or purport to affect, the administration of the sections and the incidence and collection of the tax imposed therein.

(c)(l) The Covington County Commission is authorized to levy and impose, in addition to all other taxes, a one percent use tax against tangible personal property purchased at retail outside the county and domiciled in the county.

(2) The storage, use, or other consumption of tangible personal property which is presently exempt under the state use tax statutes is exempt from the tax authorized by this section.

(d) The tax levied by this section shall be collected by Covington County or its designee at the same time and in the same manner as state use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the county commission or its designee a report in the form prescribed by the county commission or its designee. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the county commission or its designee may require. Any person subject to the tax levied by this section may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report.

(e) Each person engaging or continuing in a business subject to the tax levied by this section, shall add to the sales price and collect from the purchaser the amount due by the taxpayer because of the sale. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price and to collect from the purchaser the amount required to be added to the sales price. It shall be unlawful for any person subject to the tax levied by this section to refund or offer to refund all or any portion of the amount collected, to absorb all or any portion of the amount to be collected, or advertise directly or indirectly the refund or absorption of all or any portion of the tax.

(f) The tax levied by this section shall constitute a debt due Covington County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The county commission or its designee shall collect the tax, enforce this section, and have and exercise the same rights, remedies, power, and authority, including the right to adopt and implement the same procedures, as would be available to the Department of Revenue if the tax levied by this section was being administered, enforced, and collected by the Department of Revenue.

(g) All provisions of the state use tax statutes with respect to the payment, assessment, and collection of the state use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state use tax, and the administration and enforcement of the state use tax statutes which are not inconsistent with this section shall apply to the tax levied under this section. The county commission or its designee shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this section that are imposed on the State Commissioner of Revenue and the Revenue Department by the state use tax statutes. All provisions of the state use tax statutes that are made applicable by this section to the tax levied under this section, and to the administration and enforcement of this section, are incorporated by reference and made a part of this section as if fully set forth herein.

(h) Covington County or its designee may charge as its fee for the cost of collection of the tax levied under this section no more than five percent of the total amount of the tax proceeds collected under this section or the county's actual cost for collection, whichever is less.

(i) Each month, Covington County or its designee shall pay into the county sales tax fund the tax proceeds collected under this section, less the collection fee, to be allocated and used for the following purposes:

(1) Fifty percent to the county general fund.

(2) Twenty percent to the gasoline fund to be divided equally among each road district for maintenance of roads and bridges.

(3) Twenty percent to the public highway and traffic fund for maintenance of roads and bridges.

(4) Five percent to the Covington County School System.

(5) Five percent to Lurleen B. Wallace Community College.









Part 4 - Tax. Lodging.

Section 45-20-243 - Levy of tax.

In Covington County, in addition to all other taxes imposed by law, there is levied a privilege or license tax in the amount herein prescribed against every person within the county engaging in the business of renting or furnishing a room or rooms, lodging, or accommodations to a transient in a hotel, motel, inn, condominium, house, tourist court, or another place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. The amount of the tax shall be equal to seven percent of the charge for the rooms, lodgings, or accommodations, including the charge for use of rental of personal property and services furnished in the room or rooms.



Section 45-20-243.01 - Exemptions.

(a) Each of the following charges are exempted from the provisions of the tax levied by this part and from the computation of the amount of the tax levied or payable: Charges for property sold or services furnished which are required to be included in the tax levied by the state sales tax act; and charges for the rental of rooms, lodgings, or accommodations to a person for a period of 30 continuous days or more pursuant to the exemption provision of Alabama's Transient Occupancy Tax, Section 40-26-1. A subsequent amendment or change to the Alabama Transient Occupancy Tax shall also have the effect of similarly changing the exemption provision of this part.

(b) Notwithstanding the provisions of this section, the tax shall not apply to the rental of living accommodations which are intended primarily for rental to persons as their principal or permanent place of residence, or to accommodations provided by any bed and breakfast establishment which are furnished to transients for a consideration. A bed and breakfast establishment, for purposes of this part, means an establishment recognized as such by the bylaws of the Bed and Breakfast Association of Alabama.



Section 45-20-243.02 - Monthly report; records; penalties.

(a) The tax levied by this part, except as otherwise provided, shall be due and payable to the Covington County Commission, or Department of Revenue, or other collection agent as may be designated by resolution of the county commission, on or before the 20th day of the month next succeeding the month in which the tax accrues. On or before the 20th day of each month, every person on whom the tax is levied by this part shall render to the designated collection agent on a form prescribed by the agent, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with other information as the designated collection agent requires. At the time of making the monthly report, the taxpayer shall compute and pay to the designated collection agent the amount of tax shown due. A person subject to the tax who conducts business on a credit basis may defer reporting and paying the tax until after the person has received payment of the items, articles, or accommodations furnished. In the event the taxpayer defers reporting and paying the taxes, he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing the report.

(b) It shall be the duty of every person engaged or continuing in a business subject to the tax levied by this part to keep and preserve suitable records of the gross proceeds of the business and other books or accounts necessary to determine the amount of tax for which he or she is liable pursuant to this part. The records shall be kept and preserved for a period of two years and shall be open for examination at all times by the designated collection agent or by a duly authorized agent, deputy, or employee of the agent.

(c) A person who fails to pay the tax levied by this part within the time required by this part shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest from the date on which the tax became due and payable at the rate due and payable on the state lodging tax. The penalty and interest shall be assessed and collected as a part of the tax. The designated collection agent may, if good and sufficient reason be shown, waive or remit the penalty or a portion of the penalty.



Section 45-20-243.03 - Application of state statutes.

All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports and keeping and preserving records, interest after due date of tax, or otherwise; the promulgation of rules and regulations with respect to the state lodging tax; and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with this part when applied to the tax levied by this part, shall apply to the levied tax. The designated collection agent shall have and exercise the same powers, duties, and obligations with respect to the district taxes levied as imposed on the designated collection agent, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable to this part, to the taxes levied, and to the administration of this part are incorporated herein by reference and made a part as if fully set forth.



Section 45-20-243.04 - Disposition of funds.

Except as otherwise provided in this part, all proceeds from the tax levied by this part shall be deposited into the Covington County General Fund for any purpose deemed appropriate by the Covington County Commission.



Section 45-20-243.05 - Severability.

None of the provisions of this part shall be applied in a manner to violate the Commerce Clause of the United States Constitution. If a provision of this part is held invalid, the invalidity shall not affect the remaining provision of this part.



Section 45-20-243.06 - Cost of collection.

The designated collection agent shall charge and deduct from the proceeds of the tax levied, an amount equal to the cost to the agency of making the collections and the charge shall not exceed five percent of the total amount of tax collected. Following that deduction, the agent shall pay the remainder of the tax proceeds to the county general fund.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 20A - COVINGTON COUNTY MUNICIPALITIES.

Article 1 - Andalusia.

Part 1 - Education.

Section 45-20A-10 - Board of education - Creation; composition.

An elected board of education for the City of Andalusia is established. The board shall be called the Andalusia City Board of Education. Except as otherwise provided for the initial board pursuant to subsection (b) of Section 45-20A-10.03, the board shall be composed of five members, with one member being elected from each of the five city council districts by a majority of the qualified electors voting who reside in the district.



Section 45-20A-10.01 - Board of education - Districts.

A member shall reside in the district which the member represents during the entire term of office. If the boundaries of a city council district change, the corresponding board of education district shall automatically change accordingly for the next election of the city board of education. If redistricting places an incumbent board member outside of his or her district, the member shall nevertheless continue to serve the remainder of the term to which he or she was elected or appointed.



Section 45-20A-10.02 - Board of education - Qualifications of members.

A candidate for each place on the board of education shall be at least 21 years of age, a resident of the board of education district which he or she seeks to represent on the board for at least 90 consecutive days immediately preceding the deadline date for qualifying as a candidate, a high school graduate or holder of a GED certificate, and shall not be an employee of the board or have a record of conviction for any crime involving moral turpitude. The qualification fee for the initial election of the members of the board shall be fifty dollars ($50) for each candidate. Thereafter, each candidate shall pay a qualifying fee in an amount prescribed by the Andalusia City Council.



Section 45-20A-10.03 - Board of education - Election of members.

(a) The Andalusia City Council shall take necessary steps to ensure that this part complies with the Federal Voting Rights Act of 1965, as amended.

(b) The Andalusia City Council shall call the elections to elect the initial members of the board of education and, pursuant to this part, shall call the elections to elect subsequent board members. The appointed members of the board of education serving on August 1, 2001, shall serve until their respective terms expire or a successor is elected to their position on the board and assumes office as specified herein. The initial election to elect members of the board of education from District 1, District 3, and District 5 shall be held during a special election on the third Tuesday in August 2002, and those elected shall serve a four-year term of office. A runoff election, if necessary, shall be held on the second Tuesday in September. Those elected members shall assume office on the first Monday in October following the election, and shall serve until a successor is elected and assumes office. Board members elected in 2002 shall replace those appointed board members whose terms are scheduled to expire in 2003, 2004, and 2006. The initial election to elect members of the board of education from District 2 and District 4 shall be held at the same time as the Andalusia City Council election held in August 2004, and those elected shall serve a four-year term of office. A runoff election, if necessary, shall be held at the same time as provided for the members of the Andalusia City Council. Those elected members shall assume office on the first Monday in October following the election, and shall serve until a successor is elected and assumes office. Board members elected in 2004 shall replace those appointed board members whose terms are scheduled to expire in 2005 and 2007.

(c) The initial election and the initial runoff election, if necessary, and all subsequent elections held pursuant to this part shall be conducted, the vote canvassed, and the results declared in the same manner as provided for the election of members of the city council, unless otherwise required in this part. Subsequent elections and runoff elections shall be held on dates as determined by the city council and the members shall assume office on the first Monday in October following the election.



Section 45-20A-10.04 - Board of education - Powers and duties.

(a) Upon the assumption of office of the initially elected and city council-appointed members of the board of education in October 2002, the Andalusia City Board of Education as provided in this part shall be constituted and the terms, powers, duties, responsibilities, and emoluments of office of the prior members of the board of education shall end.

(b)(l) Upon assumption of office of the initial elected and board-appointed members of the board of education, these members shall have the powers, authority, duties, and responsibilities as are otherwise provided by law for members of city boards of education as set forth in Chapter 11, commencing with Section 16-11-1, of Title 16.

(2) At the first meeting after the board is constituted, and every two years thereafter, the board shall by majority vote of those voting, select a chair from among its members.

(3) All property, records, supplies, and equipment of the prior board of education shall be vested in the board created by this part.

(c) The establishment of the board of education as provided in this part shall not affect or impair any of the following:

(1) Existing rights or privileges of employees of the board including, but not limited to, employment, personnel, salary, and retirement rights and privileges.

(2) Existing contractual obligations of the board of education.

(3) Existing civil and criminal actions.



Section 45-20A-10.05 - Board of education - Vacancies.

A vacancy on the board of education shall be filled by appointment by a majority of the members of the Andalusia City Council for the unexpired term. If the vacancy is not filled by the city council within 30 days, the city superintendent of education shall notify the State Superintendent of Education who shall fill the vacancy by appointment. A person filling a vacancy on the board shall reside in the district which the vacating member represented.



Section 45-20A-10.06 - Board of education - Compensation.

Members of the board of education shall not be compensated for their service on the board.



Section 45-20A-10.07 - Board of education - Auditing of records.

An annual audit of the financial records of the city school system and of the board of education shall be conducted by an independent auditing firm selected by the board. The audit results shall be made a matter of public record. All monies of the school system shall be accounted for whether reserved for capital outlay or held for any other purpose.



Section 45-20A-10.08 - Board of education - Unexcused absence of members.

Any member of the board of education who fails to attend more than two regularly scheduled monthly board meetings without an authorized excused absence as recognized by the board through written policy shall receive a written request from the city superintendent of education to attend the meetings. If the board member persists in his or her unexcused absence for two additional regularly scheduled monthly board meetings, then the position shall be declared vacant by the chair of the board, subject to review and approval by the city council. (Act 2001-342, p. 438, §9.)



Section 45-20A-10.09 - Board of education - Chair.

The chair of the board shall have all of the following duties:

(1) To preside over all board meetings.

(2) To set the meeting dates and times of all board meetings consistent with state law.

(3) To set the agenda of the board meetings in consultation with the city superintendent of education.

(4) To ensure proper and adequate notice to the public for public hearings on the budget of the school system.

(5) To maintain order at all board meetings.

(6) To assist the superintendent in seeking public input into the operations and support of the city school system.

(7) To vote on all matters which come before the board if he or she so desires.

(8) To ensure due process for the employees of the city school system according to duly adopted written policies and applicable state laws.

(9) To promote the city school system as authorized by the board.






Article 2 - Taxation.

Section 45-20A-11 - Levy of ad valorem tax.

(a) Pursuant to subsection (f) of Amendment No. 373 of the Constitution of Alabama of 1901, and a resolution heretofore adopted by the governing body of the City of Andalusia after a public hearing, the governing body is authorized to levy, in addition to any and all other taxes heretofore levied, additional ad valorem taxes as provided in subsection (b).

(b) The increase in the rate of tax, as provided in this subsection, is subject to the approval of a majority of the qualified electors who vote on the question of whether the City of Andalusia shall be authorized to increase its current ad valorem tax rate by an additional 15 mills to be used by the Andalusia City School Board and increase its tax rate by five mills to be used exclusively for normal city operations and capital expenditures, either or both. The ballot used at such election shall contain the words "for an additional 15 mills increase to be used by the Andalusia City School Board for building or remodeling school buildings and for other program needs, or to pay debt service on bond issues which will be issued specifically for building or remodeling school buildings" and "against an additional 15 mills increase to be used by the Andalusia City School Board for building or remodeling school buildings, or to pay debt service on bond issues which will be issued specifically for building or remodeling school buildings, and to pay for other program needs." It shall also contain the words "for an additional five mills to be used exclusively by the general fund for normal city operations and capital expenditures" and "against an additional five mills to be used exclusively by the general fund for normal city operations and capital expenditures." The voter shall indicate his or her choices by placing a cross mark by the proposition or propositions he or she favors.

(c) If at such election a majority of the qualified electors of the city voting at the election shall vote for the additional 15 mills increase to be used for school purposes and a 5 mill increase to be used for normal city operations and capital expenditures, either or both, then the additional tax authorized shall be levied by the city governing body and collection of either or both taxes shall commence at the beginning of the tax year following the referendum in which the taxes, either or both, were approved.









Article 2 - Babbie.



Article 3 - Florala.

Section 45-20A-30 - Community antenna television system.

(a) As used in this section the word city shall mean the City of Florala, Alabama, in Covington County, a municipal corporation organized under the laws of the State of Alabama.

(b) In addition to all other powers, rights, and authority heretofore granted by law:

(1) The city is authorized and empowered to acquire, purchase, construct, lease, operate, maintain, enlarge, extend, and improve a community antenna television system, CATV, which may be defined, without limiting the generality, as a facility that in whole or in part, receives directly, or indirectly, or over the air, and amplifies or otherwise modifies the signal transmitting programs broadcast by one or more television or radio stations from any point within this state or any other state and distributes such signals by wire or cable or any other means to subscribing members of the public who pay for such service; and

(2) The city is authorized and empowered to acquire, purchase, lease, construct, operate, maintain, enlarge, extend, and improve a system of auxiliary services which may be identified generally as any communication service, in addition to the CATV transmissions, which shall include, but be not limited to, burglar alarm systems, data transmissions, facsimile service, home shopping service, and any allied or similar communications services.

(c) For the purposes of this section, the city may exercise the right of eminent domain. Such eminent domain proceedings shall be conducted in the manner now provided by law.

(d)(l) In payment for the purchase, lease, construction, acquisition, extension, or maintenance of such CATV system, the city may issue bonds, warrants, or other certificates of indebtedness, or may enter into lease-purchase contracts for the acquisition of such CATV system.

(2) The city, in order to secure the prompt payment of the principal and interest of all debts, bonds, or other evidences of indebtedness incurred or issued by it or lease-purchase contracts entered into by it for the construction, acquisition, lease, extension, or maintenance of a CATV system may execute a mortgage or deed of trust upon any or all of such systems and all property used solely in connection therewith, including the franchise of any part thereof, and additionally, any pledge the revenues from the operation of the city's water, sewer, or gas utility systems (the utility revenues) toward the payment of debt service on such indebtedness.

(3) Such mortgage or deed of trust may contain such terms, conditions, covenants, and warranties for the protection of the city and holders of such bonds or securities issued by the city as may be determined and agreed upon by the governing body of the city and persons, firms, or corporations owning such debts, bonds, or securities.

(4) Such mortgages may provide that in the event of the foreclosure of such mortgage or deed of trust, that the purchaser at such foreclosure sale may acquire the right, privilege, or franchise of operating such system as may be so sold or conveyed, and such purchaser or his or her vendee may have the right, authority, and privilege to carry on and operate such system in the same manner, on the same terms, and to the same extent as the city is authorized to operate until the city may redeem such system from such mortgage sale.

(5) Such mortgage or deed of trust may provide that such rates and charges shall be established and maintained as are sufficient to meet the costs of operation and maintenance; and such city may pledge all of the receipts, earnings, and revenues from the operation of the system and additionally may pledge the utility revenues for the payment of the debts, bonds, or other evidences of indebtedness or lease-purchase contracts secured by such mortgages or deeds of trust.

(e) The city shall have all the power and authority necessary and proper to the exercise of the powers conferred on it by this section and in effectuating the purposes of this section.

(f) For the transaction of business pursuant to this section, the city shall be exempt from the jurisdiction and control of the Alabama Public Service Commission with respect to such business.






Article 4 - Lockhart.



Article 5 - Opp.

Division 1 - Education.

Section 45-20A-50 - Board of education - Creation; composition.

An elected board of education for the City of Opp is established. The board shall be called the Opp City Board of Education. Except as otherwise provided for the initial board pursuant to subsection (d) of Section 45-20A-50.03, the board shall be composed of five members, with one member being elected from each of the five city council districts by a majority of the qualified electors voting who reside in the district.



Section 45-20A-50.01 - Board of education - Districts.

A member shall reside in the district which the member represents during the entire term of office. If the boundaries of a city council district change, the corresponding board of education district shall automatically change accordingly for the next election of the city board of education. If redistricting places an incumbent board member outside of his or her district, the member shall nevertheless continue to serve the remainder of the term to which he or she was elected or appointed.



Section 45-20A-50.02 - Board of education - Qualifications of members.

A candidate for each place on the board of education shall be at least 21 years of age, a resident of the board of education district which he or she seeks to represent on the board for at least 90 consecutive days immediately preceding the deadline date for qualifying as a candidate, and shall not be an employee of the board or have record of conviction for any crime involving moral turpitude. The qualification fee for the initial election of the members of the board shall be twenty-five dollars ($25) for each candidate. Thereafter, each candidate shall pay a qualifying fee in an amount prescribed by the city council before the deadline date for qualifying as a candidate.



Section 45-20A-50.03 - Board of education - Election of members.

(a) The Opp City Council shall take necessary steps to ensure that this part complies with the Federal Voting Rights Act of 1965, as amended.

(b) The Opp City Council shall call an election to elect the initial members of the board of education and, pursuant to this part, shall call the elections to elect subsequent board members.

(c) The initial election and the initial runoff election, if necessary, and all subsequent elections held pursuant to this part shall be conducted, the vote canvassed, and the results declared in the same manner as provided for the election of members of the city council, unless otherwise required in this part.

(d) The initial election to elect members of the board of education from District 1, District 2, and District 4 shall be held during a special election on the third Tuesday in August 2002. A runoff election, if necessary, shall be held on the second Tuesday in September 2002. Subsequent elections for District 1, District 2, and District 4 shall occur every four years thereafter. The last two board of education members appointed before the initial election in 2002 shall represent District 3 and District 5, respectively, as determined by the city council, and shall continue to hold office until their successors are elected and assume office. The initial election and runoff election, if necessary, to elect members of the board of education from District 3 and District 5 shall be held at the same time as the Opp City Council election and runoff election, if necessary, held in 2004, with subsequent elections for those districts occurring every four years thereafter.

(e) The initial and subsequently elected members of the board of education shall assume office at noon on the first Monday in October following their election and shall serve terms of office of four years.



Section 45-20A-50.04 - Board of education - Powers and duties.

(a) Upon the assumption of office of the initially elected members of the board of education in 2002, the Opp City Board of Education as provided in this part shall be constituted and the terms, powers, duties, responsibilities, and emoluments of office of the prior members of the board of education, with the exception of the two holdover appointed members representing District 3 and District 5 pursuant to subsection (d) of Section 45-20A-50.03, shall end.

(b)(l) Upon assumption of office of the initial elected members of the board of education, board members shall have the powers, authority, duties, and responsibilities as are otherwise provided by law for members of city boards of education as set forth in Chapter 11, commencing with Section 16-11-1, of Title 16

(2) At the first meeting after the board takes office in 2002, and every two years thereafter, and within 15 days after the results of the most recent board of education election are certified, the board shall by majority vote of those voting, select a chair from among its members.

(3) All property, records, supplies, and equipment of the prior board of education shall be vested in the board created by this part.

(c) The establishment of the board of education as provided in this part shall not affect or impair any of the following:

(1) Existing rights or privileges of employees of the board including, but not limited to, employment, personnel, salary, and retirement rights and privileges.

(2) Existing contractual obligations of the board of education.

(3) Existing civil and criminal actions.



Section 45-20A-50.05 - Board of education - Vacancies.

A vacancy on the board of education shall be filled by appointment by a majority of the members of the Opp City Council for the unexpired term. If the vacancy is not filled by the Opp City Council within 30 days, the city superintendent of education shall notify the State Superintendent of Education who shall fill the vacancy by appointment. A person filling a vacancy on the board shall reside in the district which the vacating member represented.



Section 45-20A-50.06 - Board of education - Compensation.

The compensation for each member of the board of education shall be one hundred dollars ($100) per month payable from city school system funds. The board of education, by majority vote, may change the amount of compensation if voted upon at least six months before the deadline date for qualifying as a candidate for the 2004 election. Thereafter, the board may, from time to time, establish the compensation for successor boards.



Section 45-20A-50.07 - Board of education - Auditing of records.

An annual audit of the financial records of the city school system and of the board of education shall be conducted by an independent auditing firm selected by the board. The audit results shall be made a matter of public record. All monies of the school system shall be accounted for whether reserved for capital outlay or held for any other purpose.



Section 45-20A-50.08 - Board of education - Unexcused absence of members.

Any member of the board of education who fails to attend more than two regularly scheduled monthly board meetings without an authorized excused absence as recognized by the board through written policy shall receive a written request from the city superintendent of education to attend the meetings. If the board member persists in his or her unexcused absence for two additional regularly scheduled monthly board meetings, then the position shall be declared vacant by the chair of the board, subject to review and approval by the city council.



Section 45-20A-50.09 - Board of education - Chair.

The chair of the board shall have all of the following duties:

(1) To preside over all board meetings.

(2) To set the meeting dates and times of all board meetings consistent with state law.

(3) To set the agenda of the board meetings in consultation with the city superintendent of education.

(4) To ensure proper and adequate notice to the public for public hearings on the budget of the school system.

(5) To maintain order at all board meetings.

(6) To assist the superintendent in seeking public input into the operations and support of the city school system.

(7) To vote on all matters which come before the board if he or she so desires.

(8) To ensure due process for the employees of the city school system according to duly adopted written policies and applicable state laws.

(9) To promote the city school system as authorized by the board.



Section 45-20A-50.10 - Board of education - Representation of students.

All members of the board of education as created by this part shall represent the interests of those students in the city school system who are not otherwise represented by a particular district board member.



Section 45-20A-50.11 - Board of education - Liability of members.

Members of the board of education shall be immune from any civil liability whatsoever, be it in contract, tort, or otherwise, for any action or inaction taken by members in their official capacity as members of the board and done within the line and scope of their authority as members of the board.






Part 2 - Taxation.

Section 45-20A-51 - Levy of ad valorem tax.

(a) In Covington County, pursuant to subsection (f) of Amendment No. 373 of the Alabama Constitution of 1901, and a resolution heretofore adopted by the City of Opp governing body after a public hearing, the governing body is authorized to levy, in addition to any and all other taxes heretofore levied, an additional ad valorem tax on the taxable properties in the city. The city governing body may impose an additional ad valorem tax in the amount of seven and one half mills on each dollar of taxable property in the city. The revenues from the tax shall be paid to the city board of education to be used for general educational purposes.

(b) The increase in the rate of the tax as provided herein subject to the approval of a majority of the qualified electors residing in the city who vote on the proposed increase at a special election called and held for such purpose pursuant to the provisions of subsection (f) of Amendment No. 373 of the Alabama Constitution of 1901.









Article 6 - Red Level.



Article 7 - River Falls.






Chapter 21 - CRENSHAW COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-21-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Crenshaw County local laws enacted after 1978 and all Crenshaw County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(l) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.

Section 45-21-50 - Office abolished.

In Crenshaw County the office of constable shall be abolished pursuant to Section 36-23-1. All assets, money, property, real or personal, equipment, and supplies belonging to such office shall be transferred to the county commission for use or disposition.






Article 6 - Coroner.

Section 45-21-60 - Compensation; deputy coroner.

(a) Effective commencing October 1, 2014, the Coroner of Crenshaw County shall receive an expense allowance in the amount of one thousand five hundred dollars ($1,500) per month to be paid out of the county general fund. The expense allowances provided for in this section shall be in lieu of all other compensation and expenses received by the coroner in Crenshaw County and shall be the only expense allowances provided for by law for the coroner.

(b) The Coroner of Crenshaw County may appoint a deputy coroner to serve in his or her absence at no expense to the county.

(c) The Crenshaw County Commission may increase the expense allowance for the coroner as provided in this section by a majority vote of all members of the commission.






Article 7 - County Commission.

Section 45-21-70 - Expense allowance.

(a) The Crenshaw County Commission is hereby authorized to increase the expense allowance of the members of the commission up to an additional three hundred dollars ($300) per month. The action shall require a majority vote of all members of the commission. The expense allowance shall be in addition to all compensation, salary, and expense allowances presently paid. The expense allowance shall be paid out of either the county road and bridge fund or the county general fund, whichever fund the county commission deems fiscally proper.

(b)(l) The Crenshaw County Commission may increase the expense allowance of the chair of the commission up to an additional one thousand dollars ($1,000) per month. The action shall require a majority vote of all members of the commission. The expense allowance shall be in addition to all compensation, salary, and expense allowances presently paid. The expense allowance shall be paid out of either the county road and bridge fund or the county general fund, whichever fund the county commission deems fiscally proper.

(2) The remaining members of the Crenshaw County Commission shall continue receiving their expense allowance pursuant to subsection (a).






Article 8 - Courts.

Part 1 - Circuit Court.



Part 2 - Court Costs.

Section 45-21-81 - Additional fee.

In addition to any court costs currently provided by law in Crenshaw County, there shall be levied in all cases filed in circuit and district courts, except small claims cases, an additional court cost fee of two dollars ($2). When collected by the clerk of the court, the fees shall be remitted monthly to the county treasurer to be expended on order of the presiding circuit judge for the operation of the Crenshaw County Public Law Library.






Part 3 - District Attorney.

Section 45-21-82 - Compensation - Assistant district attorney.

(a) The Crenshaw County Commission may, from time to time, increase the compensation, expense allowances, or salary of the assistant district attorney, upon resolution made and a favorable vote by the majority of such commissioners. Such increases shall be in the amount the commission deems consistent with salary increases granted other county employees.

(b) This section shall be construed in pari materia with any laws or parts of laws relating to the compensation, of any nature, of the assistant district attorney, and shall be effective retroactively to October 1, 1983.






Part 4 - Jury Commission.

Section 45-21-83 - Compensation.

(a) In Crenshaw County, in addition to any and all other compensation, salary, and expense allowances provided for by law, there shall be paid to each member of the jury commission of the county an expense allowance in such an amount as will, together with any amount paid by the state, as salary, compensation, or expense allowance, make the total paid to such members equal to twenty-five dollars ($25) per day. If the amount paid to such members as compensation or expense allowance by the state increases in the future, then the amount paid by the county under this section shall automatically decrease.

(b) The amount paid under this section shall be paid out of the county general fund and shall be paid only when the members of the jury commission actually attend meetings.






Part 5 - Probate Court.

Division 1 - License Division.

Section 45-21-84 - Assessment and collection of motor vehicle taxes, etc.; titles and licenses.

The Judge of Probate of Crenshaw County shall perform all duties relative to the assessment and collection of taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles in Crenshaw County which the revenue commissioner is required under the law to perform. The revenue commissioner shall be relieved of all duties and responsibilities relative to the assessment and collection of taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles, and the judge of probate shall have all the duties and responsibilities relative to the assessment and collection of taxes and issuance of motor vehicle licenses and titles for motorized and non-motorized vehicles. For purposes of this subpart, the term "motor vehicle" shall mean the same as defined in Article 5, commencing with Section 40-12-240, Chapter 12, Title 40.



Section 45-21-84.01 - Bond of judge of probate.

Before entering upon the additional duties imposed by this subpart, the judge of probate shall execute an additional bond in a sum prescribed by a written recommendation to the judge of probate from the Examiners of Public Accounts, giving as surety a bonding company authorized to do business in this state. The bond shall be conditioned as other official bonds and shall be filed and recorded in the Office of the Clerk of the Circuit Court in Crenshaw County. A certified copy of the bond shall be furnished by the judge of probate to the Comptroller. Premiums on the bond of the judge of probate shall be paid from the general fund of the county.



Section 45-21-84.02 - Office space, equipment, personnel.

The Crenshaw County Commission shall furnish suitable quarters or additional space as it deems necessary for the efficient performance of the additional duties of the judge of probate and shall transfer all necessary forms, books, records, and supplies from the offices of the revenue commissioner to the judge of probate as are pertinent to the transference of the duties and shall thereafter provide stationery, forms, and supplies as are furnished pursuant to law by the State Department of Finance, the Comptroller, and the State Department of Revenue. The county commission shall provide clerks to the judge of probate as it deems necessary for the proper and efficient performance of the duties of the office at the rate of compensation set by the county commission. The compensation of the clerks shall be paid out of the county general fund in the same manner as other county employees are paid.



Section 45-21-84.03 - Assessment and collection of fees; disposition of funds.

The judge of probate shall charge and collect the same fee that is prescribed in the general law for a like service when performed by the tax assessor, tax collector, revenue commissioner, or license commissioner as the case may be. All fees shall be the property of Crenshaw County and shall be paid into the general fund of the county.



Section 45-21-84.04 - Payment of tax required for issuance of license.

To prevent motor vehicles from escaping taxation and to provide for the more efficient assessment and collection of taxes due on motor vehicles, no license shall be issued to operate a motor vehicle on the public highways of this state, nor shall any transfer be made by the judge of probate as provided under this subpart, until the ad valorem tax and the sales tax on the vehicle are paid in the county for the preceding year as evidenced by receipt of the judge of probate, if the motor vehicle belongs to a resident of Crenshaw County or is principally used or operated in Crenshaw County.



Section 45-21-84.05 - Certificate of assessment; issuance of license tag; valuation; municipal taxes.

(a) Every person, firm, or corporation residing in or owning a motor vehicle which is principally used in Crenshaw County who desires to operate a motor vehicle on the public highways of Alabama shall first be required to pay ad valorem taxes and sales taxes to the judge of probate. The judge of probate shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the tax as shown thereon, and shall make a duplicate of the tax receipt and keep the receipt on file in the probate office for one year after each audit. The license tag shall be evidence of the payment of the license and ad valorem taxes and sales taxes due under this subpart.

(b) Valuation for ad valorem assessment of motor vehicles shall be at the same rate and on the same basis as is provided in Article 5, commencing with Section 40-12-240, Chapter 12, Title 40, and all laws relating to the assessment on a quarterly basis are hereby incorporated in this subpart and made a part hereof.

(c) The judge of probate, in addition to assessing and collecting the ad valorem taxes and sales taxes due the state and county on motor vehicles, motor vehicle titles, and non-motorized vehicles, shall collect the ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles due all municipalities in Crenshaw County and shall report and pay over the money collected for the municipalities at the same time and in the same manner as state and county taxes and licenses are reported and paid over by him or her. The judge of probate shall collect and deposit into the General Fund of Crenshaw County five percent of the amount of municipal taxes collected for assessing and collecting the taxes and shall deduct that amount from the total amount collected before paying the city treasury. The judge of probate may not issue a license to operate a motor vehicle on the highways of the state until all ad valorem taxes and sales taxes due the state, county, and municipalities are paid for the preceding year as shown by the tax receipts.



Section 45-21-84.06 - Books, records, and blanks.

The Comptroller, the State Department of Revenue, and the State Department of Finance shall furnish the judge of probate all books, records, and blanks now or hereafter required by law to be furnished to judges of probate, tax assessors, tax collectors, revenue commissioners, or license commissioners in connection with the performance of their duties in the issuance of license plates and titles on motorized and non-motorized vehicles and the assessment and collection of ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles.



Section 45-21-84.07 - Fees and commissions.

The judge of probate shall receive for the assessing and collecting of state and county ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles the same fees charged and commissions fixed by law to be paid to tax assessors, tax collectors, revenue commissioners, or license commissioners for like services. All fees and commissions, including those charged for ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and non-motorized vehicles in all municipalities in Crenshaw County shall be paid into the general fund of the county.



Section 45-21-84.08 - Renewal of license by mail.

The judge of probate may mail to any person to whom a motor vehicle license has been previously issued an application for renewal of a license required to be returned prior to the expiration date of the license. The application for renewal may be in the form of a postcard and shall contain sufficient information to adequately identify and process the renewal. The signature of the licensee on the application and proper remittance shall constitute sufficient authority for the judge of probate to issue the license and return the license to the licensee by mail. The county commission may establish a fee to be entitled "mail order fee" in an amount not to exceed three dollars ($3) to pay the cost of this mailing procedure. The fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions.



Section 45-21-84.09 - Construction.

Notwithstanding the foregoing, nothing in this subpart shall be construed to increase the taxes and fees of motor vehicles, motor vehicle titles, and non-motorized vehicles as prescribed by law.



Section 45-21-84.10 - Operative date.

This subpart shall become operative on January 1 of any year after June 6, 2007, only upon the approval of implementation by a resolution of the Crenshaw County Commission.






Division 2 - Recording System and Fees.

Section 45-21-84.30 - Purpose.

This subpart shall apply only in Crenshaw County. The purpose of the subpart is to facilitate the use of public records in property transactions in Crenshaw County by providing for the installation of an improved system of recording, archiving, and retrieving instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate, and for the recording, archiving, and retrieving of other instruments, documents, and other uses in the discretion of the judge of probate.



Section 45-21-84.31 - Definitions.

The following words and phrases when used in this subpart shall have the following meanings:

(1) GENERAL PROPERTY INSTRUMENT. A real property instrument that affects the title to personal property as well as real property.

(2) IMPROVED RECORDING SYSTEM. A system of recording real property instruments and personal property instruments in the probate office and, in the discretion of the judge of probate, of recording other instruments and documents, which system, when completed, shall consist of the equipment necessary and suitable to record, archive, and retrieve records.

(3) PERSONAL PROPERTY INSTRUMENT. Any instrument or document affecting the title to personal property only, as distinguished from real property, that may be now or hereafter required to be filed or titled for record in the probate office, in accordance with the applicable requirements of the laws of this state, including, without limitation, Sections 35-4-50 and 35-4-90.

(4) REAL PROPERTY INSTRUMENT. Includes any instrument or document affecting the title to real property that may now or hereafter be filed for record in the probate office pursuant to the applicable requirements of the laws of this state, including, without limitation, Section 12-13-43, and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgments, and plats or maps showing the subdivision of real estate.



Section 45-21-84.32 - Recording, archiving, and retrieval system.

The judge of probate may provide for the installation and thereafter for the maintenance of an improved recording, archiving, and retrieval system in the probate office of Crenshaw County. The initial installation of the improved recording, archival, and retrieval system shall include the following:

(1) The acquisition of the equipment for an improved recording, archiving, and retrieving system.

(2) The establishment of procedures for the continued recording, archiving, and retrieving of all instruments and records that will, after the effective installation date, constitute a part of the improved recording, archiving, and retrieving system.

(3) The initial installation of the improved recording, archiving, and retrieving system shall be performed by a person or persons, firm, or corporation engaged in the records management business and experienced in setting up county records and shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts or titles. Following installation in the county, the improved recording, archiving, and retrieving system shall be thereafter maintained in the county and all real property instruments, general property instruments, personal property instruments, and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the improved recording, archiving, and retrieving system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with existing law, including, without limitation, Section 12-13-43.



Section 45-21-84.33 - Official record of instruments.

Following the effective installation date, real property instruments, personal property instruments, and other documents and records to be recorded, archived, and retrieved with computer-generated files or to be stored and filed on either optical disk or on paper, as determined by the judge of probate, shall constitute the official record of instruments for the purpose of Section 12-13-43.



Section 45-21-84.34 - Construction with other laws.

All laws of Alabama relating to the recording of real property instruments, personal property instruments, general property instruments, miscellaneous instruments, and other instruments and records that may constitute part of an improved recording, archiving, and retrieving system installed hereunder, including, without limitation, Section 12-13-43, and all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of Lis Pendens, declarations of claims or exemptions, certificates of judgment, or plats or maps showing subdivisions of real estate that are not inconsistent with this subpart shall continue in effect with respect to an improved recording, archiving, and retrieving system installed hereunder, the recording of instruments therein, and the duties of the judge of probate with respect thereto.



Section 45-21-84.35 - System costs.

The initial installation costs shall be paid entirely out of the special recording fees. Nothing contained in this section, however, shall prohibit the county from using any part of its own funds for the purpose of paying the costs of purchasing, operating, or maintaining, after the initial installation, any improved system installed pursuant to this subpart.



Section 45-21-84.36 - Recording and filing fee - Certain instruments.

Effective September 1, 2007, and upon approval of the county commission, a special recording and filing fee of five dollars ($5) shall be paid to and collected by the Judge of Probate of Crenshaw County, with respect to each real property instrument, each personal property instrument, and each Uniform Commercial Code document that may be filed for record in the office of the judge of probate and with respect to other instruments and documents in the probate office, and on and after that date, no instrument or document shall be received for record in the office of the judge of probate unless the special recording fee of five dollars ($5) is paid. The special recording fee shall be in addition to all other fees, taxes, and charges required by law to be paid upon the filing for record of any real property instrument, personal property instrument, or Uniform Commercial Code document, and for the recording of other instruments and documents in the probate office. All special recording fees collected shall be paid into the county general fund and shall be used upon approval of the county commission for an improved recording, archiving, and retrieving system and other equipment, maintenance, and services necessary for the improvement of the office of the judge of probate.



Section 45-21-84.37 - Recording fee - Every case.

Effective September 1, 2007, and upon approval of the county commission, a special recording fee of ten dollars ($10) shall be paid to and collected by the judge of probate with respect to every case filed in the Probate Court of Crenshaw County. This amount shall be in addition to all other costs and fees heretofore collected. The additional fee shall be paid into the county general fund and used as provided in Section 45-21-84.36.



Section 45-21-84.38 - Transaction fee - Certain transactions.

Effective September 1, 2007, and upon approval of the county commission, a special transaction fee of four dollars ($4) shall be paid to and collected by the judge of probate on any transaction occurring in, or under the jurisdiction of, the judge of probate. What constitutes an applicable transaction under this section shall be determined by the judge of probate. This amount shall be in addition to all other costs and fees heretofore collected. The additional fee shall be paid into the county general fund.



Section 45-21-84.39 - Expiration and repeal.

This subpart shall expire and shall be repealed July 1, 2027.












Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Section 45-21-100 - Superintendent of Education.

Repealed by Act 2013-362, §2, effective August 1, 2013.



Section 45-21-100.01 - Superintendent of Education.

(a) The Crenshaw County Board of Education shall appoint the Superintendent of Education of Crenshaw County pursuant to the general law of the state. The county superintendent of education shall possess all the qualifications prescribed for county superintendents of education by the general laws of the state.

(b) Vacancies in the office of Superintendent of Education of Crenshaw County shall be filled by appointment of the county board of education.

(c) This section shall apply at the expiration of the term of office of the current county superintendent of education or upon any vacancy occurring in the office of the county superintendent of education after August 1, 2013.






Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-21-110 - Compensation.

Each member of the Board of Registrars of Crenshaw County shall be entitled to receive an additional expense allowance in the amount of twenty dollars ($20) per day to be paid out of the Crenshaw County General Fund. This expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.






Part 2 - Election Officials.

Section 45-21-111 - Compensation.

(a) In Crenshaw County, in addition to any and all other compensation, salary, and expense allowances provided for by law, there shall be paid to each election official of the county an expense allowance in such an amount as will, together with any amount paid by the state, as salary, compensation, or expense allowance, make the total paid to such members equal to twenty-five dollars ($25) per day, and the returning officer, in addition thereto, ten cents ($0.10) a mile going to the courthouse and returning to the place of holding the election. If the amount paid to such officials as compensation or expense allowance by the state increases in the future, then the amount paid by the county under this section shall automatically decrease.

(b) The amount paid under the provisions of this section shall be paid out of the county general fund and shall be paid only when the election officials actually attend meetings.









Article 12 - Employees.



Article 13 - Engineer, County.

Section 45-21-130 - Employment of county engineer; qualifications; requirements.

The Crenshaw County Commission, or any succeeding county governing body performing the functions of the county governing body in the county, shall employ a county engineer, who shall be a thoroughly qualified and competent civil engineer, possessing all of the qualifications as specified for county engineers under the general laws of the State of Alabama; and he or she shall devote his or her entire time and attention to the maintenance and construction of the Crenshaw County public roads, highways, bridges, and ferries.



Section 45-21-130.01 - Appointment.

The county engineer shall be appointed by the county commission from a nomination made by the Director of Transportation. If the nomination is not acceptable to the board the Director of Transportation shall be requested to make additional nominations. Should the Director of Transportation refuse, or fail to make nominations, the county commission may fill the position of county engineer with any person who has the qualifications herein set out.



Section 45-21-130.02 - Duties.

It shall be the duty of the county engineer, (1) to employ, supervise, and direct all such assistants as are necessary properly to maintain and construct the public roads, highways, bridges, and ferries of Crenshaw County, and he or she shall have authority to prescribe their duties, and to discharge employees for cause, or when not needed; (2) to perform such engineering and surveying service as may be required, and to prepare and maintain the necessary maps and records; (3) to maintain the necessary accounting records to reflect the cost of the county highway system; (4) to build, or construct new roads, or change old roads, but only when ordered to do so by proper order of the county commission; (5) it shall be his or her further duty, insofar as is feasible to construct and maintain all county roads on the basis of the county as a unit, without regard to any district or beat lines.



Section 45-21-130.03 - Requisitions.

The county engineer is the person authorized to make written requisition upon the duly designated purchasing agency, for all articles, materials, supplies, and equipment necessary for the maintenance and construction of roads, bridges, and ferries in Crenshaw County.



Section 45-21-130.04 - Wage or salary scale.

It shall be the duty of the board to fix, from time to time, in accordance with prevailing economic conditions, the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of roads, bridges, and ferries, and the wage or salary scale shall not be exceeded by the engineer in the employment of labor and assistants.



Section 45-21-130.05 - Compensation.

The board shall fix the amount of the salary of the county engineer, payable in equal monthly installments from the road and highway funds of Crenshaw County.



Section 45-21-130.06 - Bond.

Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in the amount of five thousand dollars ($5,000) payable to Crenshaw County, conditioned for the faithful discharge and performance of his or her duties as such engineer, and for the faithful accounting of all monies or property of the county, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama, and be approved by the board. The premiums thereon shall be paid by the county.



Section 45-21-130.07 - Office space and equipment.

The board shall furnish the county engineer with an office at the courthouse, or elsewhere, at the county seat, and all necessary office supplies, and shall furnish him or her with necessary transportation in connection with his or her duties under this article.



Section 45-21-130.08 - Custodian of equipment; storage facilities.

The county engineer shall be the custodian of all road tools, machinery, supplies, and equipment of Crenshaw County, and he or she shall be accountable for the same, at all times. The board shall furnish the necessary storage facilities in which to keep tools, machinery, supplies, and equipment, and the county engineer shall keep on files in his or her office, at all times, an up-to-date inventory, containing a list of all tools, machinery, equipment, and supplies belonging to Crenshaw County.



Section 45-21-130.09 - Requisition for expenditure of funds; appropriation by commission.

The authority of the county engineer shall be limited to the expenditure of such funds for the purpose of construction, maintenance, or repairs of public roads, bridges, and ferries of Crenshaw County as may be set aside and appropriated by the county commission, as hereinafter provided. It shall be the duty of the county commission at some meeting in September of each calendar year or not later than the first meeting in October following by order or resolution spread upon the minutes, to fix and determine the amount of funds which will be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of Crenshaw County for the current fiscal year, beginning on October 1st, which amount, other than the salary of the county engineer and his or her necessary expenses, shall not be exceeded by him or her in building, maintaining, and constructing public roads, bridges, and ferries in Crenshaw County during that period; provided however, that the board is authorized, from time to time within any such period, to increase the amount so allowed to be expended by the county engineer during that period, when such authorization will not conflict with provisions of the general law under the budget act, Section 11-8-3. Provided further, that if such funds are presently available, and have not heretofore been set aside by the present Crenshaw County Commission, immediately upon the passage and approval of this article, it shall be the duty of the county commission herein created to set aside a sufficient portion of funds for the maintenance of roads, bridges, and ferries until the meeting in September or October 1987, as hereinabove provided for.



Section 45-21-130.10 - Requisition for materials, supplies, etc.

The county engineer shall make written requisition to the chair of the county commission for all materials, machinery, equipment, and necessary supplies needed for the construction, maintenance, or repair of the public roads, bridges, and ferries of Crenshaw County. Requisitions shall be filed and presented by the chair to the county commission at its next meeting, for the approval of the board. Provided, however, that the chair shall have full power and authority to make purchases without first obtaining the approval of the whole board if the delay caused by the hereinabove procedure, might, in his or her judgment, cause an unnecessary and harmful interruption in the operation of the county road system.



Section 45-21-130.11 - Inspection and approval of materials, supplies, etc., prior to payment.

It shall be the further duty of the county engineer to inspect all materials, machinery, equipment, and supplies, purchased by Crenshaw County for use on public roads, bridges, and ferries, when the same is delivered, and the same shall not be accepted and paid for without its first having been approved by him or her.



Section 45-21-130.12 - Employment of road supervisor in emergency.

In the event an emergency should arise, in which it would be impossible for the county commission to employ an engineer, as hereinabove provided for, then, in that event the county commission shall employ a competent road supervisor who need not be an engineer, but, when so employed, shall have all the duties and authority of the engineer, and be subject to this article; but an emergency shall not exist so long as the Director of Transportation can nominate an engineer who will accept employment by the board under the terms of this article, it being the intention of this article to provide that, when county roads are to be maintained or constructed in the county, the supervision thereof shall be either under a county engineer, as hereinabove provided for, or, by a road supervisor, who is not a member of the county commission.






Article 14 - Fire Protection and Emergency Medical Services.

Section 45-21-140 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2015 REGULAR SESSION, EFFECTIVE. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) This section shall apply only in Crenshaw County.

(b) For purposes of this section, the following term shall have the following meaning:

ELIGIBLE FIRE DEPARTMENTS and ELIGIBLE EMERGENCY MEDICAL SERVICES. A fire department in Crenshaw County that maintains an ISO-approved rating of at least Class 9, is certified under the Alabama Forestry Commission guidelines, and is a member in good standing of the Crenshaw County Association of Volunteer Fire Departments. An eligible emergency medical service means an emergency medical service that is licensed by the Alabama Department of Public Health, Office of EMS and Trauma, and is in good standing with the Crenshaw County Association of Volunteer Fire Departments.

(c) Subject to approval at a local referendum as provided in this section, the Crenshaw County Commission may levy an additional one-half percent sales and use tax paralleling the state sales and use tax. The proceeds generated by the tax after approval at the local referendum shall be distributed as follows:

(1) Seventy-five percent to the Crenshaw County Association of Volunteer Fire Departments for distribution to eligible fire departments and eligible emergency medical service organizations to provide fire protection and to provide for emergency medical services.

(2) Twenty-five percent to the Crenshaw County Commission for public safety purposes.

(d) Funds paid to eligible fire departments and eligible emergency medical services may only be expended for fire protection and emergency medical and rescue services. The funds may also be expended to purchase liability insurance. The funds may not be expended for food, drink, social activities, fund-raising activities, or salaries. By September 15 of each year, the fire departments and emergency medical services shall file an annual financial statement to the Crenshaw County Commission. The filing shall also account for all unspent funds and whether the unspent funds have been obligated.

(e) Upon dissolution or abandonment of any eligible fire department or eligible emergency medical service, after all indebtedness has been satisfied, any remaining funds or assets shall be transferred to the Crenshaw County Association of Volunteer Fire Departments. The funds and assets shall be reallocated by the Crenshaw County Association of Volunteer Fire Departments to other fire departments and emergency medical services. In the event there are no eligible fire departments or emergency medical services, the funds or assets shall be placed in the county general fund.






Article 15 - Gambling.



Article 16 - Government Operations.



Article 17 - Health and Environment.

Part 1 - Environment.

Section 45-21-170 - Exemption from solid waste collection fee.

(a) This section shall apply only to Crenshaw County.

(b) The Crenshaw County Commission may grant an additional exemption to the mandatory solid waste collection program to individuals in households whose total income does not exceed 75 percent of the federal poverty level.

(c) The Crenshaw County Commission may by resolution or ordinance adopt rules and regulations to implement subsection (b).






Part 2 - Health.

Section 45-21-171 - Collection and disposition of fees; ability to pay.

(a) In Crenshaw County, the county board of health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. Any fees to be charged under the authority of this section by the county health department shall be subject to approval by the respective county commission prior to implementation. The county health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations.

(d) All fees collected by the county health department pursuant to this section shall be deposited directly to the general fund of the county, and those fees are hereby appropriated to the use of the county health department which collected such fees.









Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Funding.

Section 45-21-230 - Records of abandoned and stolen property; storage.

(a) The Sheriff of Crenshaw County shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff's department. These records shall state the description of the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. The records shall be open to public inspection at all reasonable times.

(b) All abandoned or stolen property recovered by the sheriff's department shall be stored in a suitable place to protect the property from deterioration.



Section 45-21-230.01 - Sale of perishable property.

If the abandoned and stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The sheriff shall attempt to obtain the best possible price for the property. The proceeds of such a sale shall be held in a separate account for a period of six months for the owner. During this period, the proceeds shall be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the office of the Sheriff of Crenshaw County.



Section 45-21-230.02 - Records of abandoned and stolen firearms; sale or destruction.

(a) The sheriff shall keep and maintain a separate permanent record of all abandoned and stolen firearms, not subject to disposition by general law. The records shall state the description of the firearm, the date of recovery of the firearm, the serial or other identifying number, if any, of the firearm, and the place of recovery of the firearm. Firearm as used in this part shall have the same meaning as defined in Section 13A-8-1.

(b) Unless otherwise provided by law, the sheriff may sell or destroy these firearms if the owner of the firearm does not claim the firearm within six months of the date the sheriff obtained it.

(c) The sheriff may sell the firearms only to gun dealers who have held an active business license from Crenshaw County for at least one year immediately prior to the date of the sale. The sheriff shall establish a procedure to notify gun dealers of a sale. A firearm shall be sold to the gun dealer submitting the highest sealed bid. All sales shall be on a cash basis. The proceeds of the sale, after deducting and paying all expenses incurred in the recovery, maintenance, and sale of the firearms shall be paid to the office of the Sheriff of Crenshaw County.

(d) The sheriff may establish a procedure to destroy firearms and may expend necessary sheriff department funds for that purpose.

(e) Any firearm held by the sheriff on August 1, 2001, shall be subject to this section, but shall be held for at least six months after August 1, 2001.



Section 45-21-230.03 - Notice and sale of abandoned or stolen property.

(a) At least every six months, the sheriff shall sell at public auction to the highest bidder for cash all abandoned or stolen personal property, other than firearms, which has been recovered by the sheriff's department and has remained unclaimed by the rightful owner during the preceding six-month period.

(b) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Crenshaw County once a week for two successive weeks or by posting a notice in a conspicuous place at the Crenshaw County Courthouse for a period of at least 20 days. The notice shall contain the place, date, and time of each auction and a description of each item of personal property to be sold at the auction. If publication of notice is made in the newspaper, the first notice shall run at least 20 days prior to the auction.



Section 45-21-230.04 - Claim of ownership.

The owner of any abandoned or stolen personal property recovered by the Crenshaw County Sheriffs Department, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the sheriff and by paying any reasonable expenses incurred in the recovery of the property, its maintenance, storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.



Section 45-21-230.05 - Record of sale; rejection of bid.

If property is sold at public auction, as provided in this part, a notation in the storage record book shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.



Section 45-21-230.06 - Disposition of sale proceeds.

The proceeds from the sale of property at an auction conducted under the authority of this part, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be paid to the office of the Sheriff of Crenshaw County.






Part 2 - Jails.

Section 45-21-231 - Operation of jail store; Sheriff's Law Enforcement Fund.

(a) The Sheriff of Crenshaw County may operate a jail store or commissary for all inmates within the confines of Crenshaw County custody. The jail store or commissary shall be operated to serve the needs of the county jail population.

(b) Any and all monies collected under subsection (a) shall be deposited by the Sheriff of Crenshaw County, or his or her appointed agent, in any bank located in Crenshaw County selected by the sheriff, into a fund known as the Sheriff's Law Enforcement Fund.

(c) The Sheriff's Law Enforcement Fund shall be drawn upon by the Sheriff of Crenshaw County, or his or her appointed agent, and shall be used for the betterment of law enforcement in the public's interest in the discharge of the sheriffs office, as the sheriff sees fit.

(d) Any actions relating to the operation of a jail store in the county jail prior to May 20, 2001, are ratified and confirmed. Any and all monies collected prior to May 20, 2001, shall be transferred into the Sheriff's Law Enforcement Fund created by this section.

(e) The establishment of the Sheriff's Law Enforcement Fund and the use of the funds shall not diminish or take the place of any other source of income established for the sheriff or the operation of his or her office.

(f) The State Examiners of Public Accounts shall audit the fund at the same time the other accounts of the sheriff are audited and submit a copy of the audit to the sheriff within 30 days of its completion.






Part 3 - Pistol Permit.

Section 45-21-232 - Fees; disposition of funds.

(a) In Crenshaw County the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twenty dollars ($20), which shall be collected by the sheriff.

(b) Six dollars ($6) of each fee collected under subsection (a) shall be paid into the county treasury and the remaining fourteen dollars ($14) of each fee shall be deposited by the Sheriff of Crenshaw County in any bank located in Crenshaw County, into a fund known as the Sheriff's Pistol Permit Fund. The proceeds paid into the fund shall be used only for law enforcement purposes.

(c) The sheriff's fund provided for in subsection (b) shall be drawn upon by the Sheriff of Crenshaw County or his or her appointed agent and shall be used exclusively for the purchase of equipment and supplies in the sheriff's office.

(d) The establishment of the sheriff's fund as provided in this section and the use of such funds in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of his or her office.






Part 4 - Service of Process.

Section 45-21-233 - Methods of service.

(a) In the service of summons and complaints or subpoenas requiring the attendance of witnesses in any civil, criminal, equity, or other case or proceeding in either the small claims court, district court, or Circuit Court of Crenshaw County, whether civil, criminal or juvenile, or before the grand jury, may, in addition to any other mode of service provided by law or rule, be served by the sheriff or constable personally or by leaving a copy thereof at the place of residence of the witness, or the sheriff may serve the same by placing a copy thereof in the United States mail, certified, return receipt requested, enclosing the subpoena in an envelope properly stamped and addressed to the person or witness to be served. Upon service by the sheriff upon any witness or person by anyone of the foregoing methods, provided in this section, the sheriff shall immediately mark the process executed. If the subpoena so mailed is not delivered to the address but is returned to the sheriff by the United States Post Office Department, then the sheriff shall immediately make a diligent effort to serve the subpoena either personally or by leaving a copy thereof at the place of residence of the witness.

(b) Anything to the contrary notwithstanding, in subsection (a) above, any judge having jurisdiction of the proceeding or case may, on motion of any party or on the court's own motion, order any particular subpoena or the subpoenas in any case or proceeding to be served personally or by leaving a copy thereof at the place of residence of the witness or person or by United States registered or certified mail.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Section 45-21-240 - Establishment of office; election of commissioner.

At the expiration of the terms of office, or if a vacancy occurs in either the office of tax assessor or the office of tax collector of Crenshaw County before such date, then immediately upon the occurrence of such vacancy, there shall be the office of county revenue commissioner in Crenshaw County. If such office is established upon the occurrence of a vacancy in either the office of tax assessor or tax collector, then the tax assessor or tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term for which he or she was elected tax assessor or tax collector, as the case may be. A revenue commissioner shall be elected at an election called for the purpose and every six years thereafter. He or she shall serve for a term of office of six years from the first day of the term next succeeding his or her election and until his or her successor is similarly elected, qualified, and takes office.



Section 45-21-240.01 - Duties of commissioner.

The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for ad valorem taxation, the collection of such taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.



Section 45-21-240.02 - Deputies, clerks, and assistants.

Subject to the approval of the county commission or other like governing body of the county, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.



Section 45-21-240.03 - Oath of office; bond.

Before entering upon the duties of office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama, and execute a bond in such sum as may be fixed by the county commission or like governing body of the county, giving as securities thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission or other like governing body of the county, and shall be a preferred claim against the county.



Section 45-21-240.04 - Facilities and equipment.

The county commission or other like governing body of the county shall provide the necessary offices for the county revenue commissioner in the courthouse, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.



Section 45-21-240.05 - Collection and disposition of funds; compensation of county revenue commissioner.

The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor and the tax collector are now or hereafter by law authorized or directed to charge or collect for the performance of any duty imposed by law on any such officers and hereby transferred to and imposed on the county revenue commissioner. As compensation for performance of the duties of his or her office, the revenue commissioner shall receive a salary of thirty-five thousand dollars ($35,000) per year, payable in 12 monthly installments.



Section 45-21-240.06 - Office of tax assessor and tax collector abolished.

The offices of Tax Assessor and Tax Collector of Crenshaw County are hereby abolished effective on the first day of the term to which he or she is elected, or on such earlier date as is prescribed in Section 45-21-242 if vacancy occurs in either the office of tax assessor or tax collector.



Section 45-21-240.07 - Purpose.

It is the purpose of this part to conserve revenue and promote the public convenience in Crenshaw County by consolidating the offices of tax assessor and tax collector of such county into one county office.






Part 2 - Tax, Sales and Use.

Division 1 - Exemptions.

Section 45-21-241 - Crenshaw Baptist Hospital.

In Crenshaw County, the Crenshaw Baptist Hospital is exempted from paying any county or municipal sales or use taxes.






Division 2 - Paralleling State Tax.

Section 45-21-241.20 - Definitions.

All words, terms, and phrases as defined in Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4, providing for the levy of a state sales tax shall, wherever used in this subpart, have the same meanings respectively ascribed to them in those sections, except where the context herein clearly indicates a different meaning. In addition, the following words, terms, and phrases where used in this subpart shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) COUNTY. Crenshaw County.

(2) MONTH. The calendar month.

(3) STATE SALES TAX. The tax imposed by the state sales tax statutes.

(4) STATE SALES TAX STATUTES. Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4 which levy a certain retail sales tax, and include all statutes, including amendments to those sections, which expressly set forth any exceptions from the computation of the tax levied by those sections, and all other statutes which expressly apply to, or purport to affect, the administration of those sections and the incidence and collection of the tax imposed therein.

(5) STATE USE TAX. The tax imposed by the state use tax statutes.



Section 45-21-241.21 - Authorization to levy tax; referendum; exemptions.

(a) The county commission is authorized to levy and impose, in addition to all other taxes, including municipal gross receipts license taxes now imposed by law, a special county privilege license tax paralleling the state sales and use tax, such privilege license tax to be determined by the application of rates against gross sales or gross receipts, as the case may be. The rate of such tax shall not be more than one percent. Such tax shall become effective July 1, 1989, and shall remain in effect through September 30, 1991, unless a majority of the qualified electors of Crenshaw County vote in favor of the continuation of collection of the tax in a referendum held at the same time as the general election in November of 1990. Notice of the referendum shall be given by the Judge of Probate of Crenshaw County, which notice shall be published once a week for three successive weeks before the day of the election. On the ballots to be used at the election, the proposition to be voted on shall be stated substantially as follows:

"Do you favor the continuation of the additional sales and use tax authorized to be levied by Act No. 486 of the 1989 Regular Session?"

(b) If a majority of the votes cast at the election are affirmative votes, this subpart shall continue to be in full force and effect past September 30, 1991. If a majority of the votes cast are in the negative, this act shall have no further legal effect past September 30, 1991. The Judge of Probate of Crenshaw County shall certify the results of the election to the Secretary of State and to the Crenshaw County Commission.

(c) There are exempted, however, from this section and from the computation of the amount of the additional tax imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales and use tax statutes from the computation of the amount of tax.



Section 45-21-241.22 - Payment of tax.

All taxes levied in this subpart shall be paid to and collected by the State Department of Revenue at the same time and in the same manner as state sales and use taxes are paid. On or prior to the due dates of the tax herein levied, each person subject to such tax shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all such sales and gross receipts of all such business transactions. Such report shall also include such other items of information pertinent to the tax and the amount thereof as the State Department of Revenue may require. Any person subject to the tax levied may defer reporting credit sales until after their collection, and in the event such person so defers reporting them, such person shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the tax due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the Crenshaw County Commission, or its designated agent, at reasonable times during business hours.



Section 45-21-241.23 - Addition of tax to sales price or admission fee.

Each person engaging or continuing within Crenshaw County in a business subject to the tax levied in Section 45-21-241.21, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the sale or admission. It shall be unlawful for any person subject to the tax levied to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount herein required to be so added to the sale or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the tax or any portion thereof.



Section 45-21-241.24 - Collection and enforcement.

The tax imposed by this subpart shall constitute a debt due Crenshaw County and may be collected as provided by law. The tax, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. All of the provisions of the revenue laws of this state which apply to enforcement of liens for license taxes due this state shall apply fully to the collection of the tax herein levied and the State Department of Revenue, for the use and benefit of Crenshaw County, shall collect such tax and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state sales and use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the tax levied by this subpart, and to otherwise enforce this subpart, including any litigation involving this subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the tax collected by it for Crenshaw County.



Section 45-21-241.25 - Application of state statutes.

All provisions of the state sales and use tax statutes with respect to payment, assessment, and collection of the state tax, making of reports, and keeping and preserving records with respect thereto, penalties for failure to pay the tax, the promulgation of rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes, which are not inconsistent with this subpart when applied to the tax levied in Section 45-21-241.21 shall apply to the county tax levied under this subpart. The State Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county tax levied under this subpart that are imposed on such commissioner and department, respectively, by the state tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this subpart to the county tax levied under this subpart and to the administration and enforcement of this subpart are hereby incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-21-241.26 - Charge for collection; disposition of funds.

The State Department of Revenue shall charge Crenshaw County for collecting the special county tax levied under this subpart. The amount of percentage of total collections may be agreed upon by the Commissioner of Revenue and the Crenshaw County Commission, but the charge shall not exceed 10 percent of the total amount of the special county tax collected in Crenshaw County under this subpart. The charge for collecting the special tax may be deducted each month from the gross revenues from the special tax before certification of the amount of the proceeds thereof due Crenshaw County for that month. The Commissioner of Revenue shall pay into the State Treasury all tax collected under this subpart as the tax is received by the Department of Revenue. On or before the first day of each successive month, commencing with the month following the month in which the department makes the first collection hereunder, the commissioner shall certify to the Comptroller that amount of the tax collected under this subpart and paid into the State Treasury for the benefit of Crenshaw County. During each month, the commissioner may deduct from the tax collected in that month, the charge due the department for the collection of the tax for the county. It shall be duty of the Comptroller to issue a warrant each month payable to the County Treasurer of Crenshaw County in his or her official capacity in an amount equal to the amount so certified by the Commissioner of Revenue as having been collected for the use of the county. The Comptroller shall then deliver to the Crenshaw County Commission the balance remaining. All revenues arising from the taxes herein levied shall be distributed by the Crenshaw County Commission as follows:

(1) Twenty percent of the total net proceeds shall be distributed to the municipalities from which proceeds originated.

(2) Ten percent of the total proceeds shall be distributed to the volunteer and municipal fire departments and rescue squads in the county. The proceeds shall be distributed in equal shares to each fire department and rescue squad.

(3) Thirty percent of the total net proceeds shall be deposited for revenue reserve fund in the county general fund. On September 30, of each year, 60 percent of the monies in the reserve fund shall be appropriated to the industrial development authority in the county and 40 percent shall be deposited in a general fund for the county for industrial development uses.

(4) The remainder of the total net proceeds shall be deposited in the county general fund.









Part 3 - Tax, Tobacco

Section 45-21-242 - Short title.

This part shall be known and may be cited as "Crenshaw 1st," an act of Crenshaw countians helping Crenshaw countians.



Section 45-21-242.01 - Authorization.

The county commission is authorized to levy and impose, as specified under this part, upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Crenshaw County a county privilege or license tax in the following amounts:

(1) Five cents ($0.05) for each package of cigarettes made of tobacco or any substitute.

(2) Two cents ($0.02) for each cigar of any description of tobacco or any substitute with the exception of the cigarette sized or near cigarette sized cigars which may be taxed at the same rate as cigarettes.

(3) Two cents ($0.02) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in a manner for smoking in a pipe or cigarette.

(4) Five cents ($0.05) for each sack, plug, package, or other container of chewing tobacco, which is prepared in a manner suitable for chewing only and not suitable for smoking.

(5) Three cents ($0.03) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute. The privilege, license, or excise tax shall be in addition to all other federal, state, or local taxes imposed. Any payment of a license tax by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like products shall be sufficient for payment.

(6) Fifteen cents ($0.15) for each package of tobacco paper, both gummed and ungummed.



Section 45-21-242.02 - Addition of tax to purchase price.

After May 21, 1996, every person, firm, corporation, club, or association that sells, stores, or receives any cigarettes, cigars, snuff, smoking tobacco, and other tobacco products shall add the amount of the license or privilege tax levied to the price of the cigarettes, cigars, snuff, smoking tobacco, and other tobacco products. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and other tobacco products on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price.



Section 45-21-242.03 - Violations.

It shall be unlawful for any dealer, storer, or distributor to fail or refuse to add to the sales price and collect from the purchaser the amount of the tax provided for by this part. Any person, firm, corporation, club, or association violating any of the provisions of this part, shall be guilty of a violation, and upon conviction shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail for not more than 60 days, or by both fine and imprisonment. Each act in violation shall constitute a separate offense.



Section 45-21-242.04 - Collection and enforcement; tobacco stamps; monthly report.

It shall be the duty of the Crenshaw County Commission to enforce this part and it shall have the right to examine the books, reports, and accounts of every dealer, storer, or distributor engaged in the business for which the tax is levied and to make all rules and regulations for the collection of the tax. Upon resolution of the Crenshaw County Commission, the State Department of Revenue is authorized to collect all taxes levied by Crenshaw County under this part. The resolution must be received and approved by the State Department of Revenue at least two months prior to the effective date of the collection and administration of the tax. The tax authorized shall be paid by affixing stamps as required for the payment of the tax imposed by Sections 40-25-1 to 40-25-28, inclusive. In accordance with subsection (q) of Section 40-25-2, in the event the aforementioned tobacco stamps are not available for affixing to tobacco products' packages and containers, or by the authority of a duly promulgated regulation eliminating the requirement of affixing stamps, the Commissioner of Revenue may require a monthly report in lieu of stamps to report the amount of the tax due. The monthly report shall be in a form approved by the Commissioner of Revenue and adopted by the Department of Revenue under the Alabama Administrative Procedure Act, Sections 41-22-1 to 41-22-27, inclusive.



Section 45-21-242.05 - Rules and regulations.

The State Department of Revenue is authorized to promulgate and enforce rules and regulations to effectuate this part.



Section 45-21-242.06 - Manner and time of payment.

All laws, rules, and regulations of the Department of Revenue relating to the manner and time of payment of the tax levied by Sections 40-25-1 to 40-25-28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this part.



Section 45-21-242.07 - Disposition of funds.

The proceeds from the tax authorized less the actual cost of collection, not to exceed five per centum shall be paid by the State Department of Revenue to the Crenshaw County Commission on a monthly basis. Each municipal fire chief may expend that department's share in any manner he or she deems necessary for the operation and equipment for that fire department, except none shall be expended for salaries. Volunteer fire departments and rescue squads shall expend their shares only as prescribed in their respective bylaws or articles of incorporation, except no proceeds distributed under this part shall be expended for salaries. The funds shall be divided equally among the eligible fire departments, rescue squads, and Crenshaw County Association of Volunteer Fire Departments.



Section 45-21-242.08 - Eligible fire departments and rescue squads - Defined.

For purposes of this part, an eligible fire department means a fire department in Crenshaw County that maintains an ISO-approved rating of at least Class 9, is certified under the Alabama Forestry Commission guidelines, and is a member in good standing of the Crenshaw County Association of Volunteer Fire Departments. An eligible rescue squad, for purposes of this part, means a rescue squad that is certified by the Alabama Association of Rescue Squads or Emergency Medical Services.



Section 45-21-242.09 - Eligible fire departments and rescue squads - Use of funds.

Funds paid to eligible fire departments and rescue squads shall only be expended for fire protection and emergency medical and rescue services including training, supplies, and equipment. The funds may also be expended to purchase liability insurance to insure coverage of acts or omissions which are directly related to the functions of a fire department or rescue squad which are committed by a fire department or rescue squad or the personnel of a fire department or rescue squad. The funds may not be expended for food, drink, social activities, fund-raising activities, or salaries. After receiving funds, the fire departments and rescue squads shall keep accurate records to verify that the funds were properly expended. By September 15 of each year, the fire departments and rescue squads shall file a financial statement with the Crenshaw County Commission detailing the expenditure of all funds received from this part during the previous 12 months. The filing shall also account for all unspent funds and whether the unspent funds have been obligated. The Crenshaw County Association of Volunteer Fire Departments shall supply the accounting forms to each eligible fire department and rescue squad. No new fire departments shall be funded within Crenshaw County without the prior approval of the Crenshaw County Association of Volunteer Fire Departments and the Crenshaw County Commission and without first being certified according to the Alabama Forestry Commission guidelines. New departments shall attain an ISO Class 9 rating within one year of receiving fire tax funds to remain eligible. No new rescue squads shall be funded within Crenshaw County without prior approval of the Crenshaw County Commission.



Section 45-21-242.10 - Eligible fire departments and rescue squads - Dissolution or abandonment.

Upon dissolution or abandonment of any eligible fire department or rescue squad, any remaining funds derived from this part or any assets purchased with funds derived from this part, after all indebtedness has been satisfied, shall be transferred to the county commission. The funds and assets shall be equally reallocated by the county commission to the other fire departments and rescue squads. In the event there are no fire departments or rescue squads, the funds or assets shall be placed in the county general fund.



Section 45-21-242.11 - Eligible fire departments and rescue squads - Personnel; liability.

The personnel of the fire departments and rescue squads provided for in this part shall not be considered employees, servants, or agents of the county, and the members of the county commission and the employees of the county shall not be liable in either their official capacity or in a private capacity for the actions of the personnel of fire departments or rescue squads.



Section 45-21-242.12 - Paralleling privilege license tax.

(a) The county commission is authorized to levy and impose as provided for in this part, in addition to all other taxes, including municipal gross receipts license taxes now imposed by law, a special county privilege license tax paralleling the state sales and use tax, such privilege license tax to be determined by the application of rates against gross sales or gross receipts, as the case may be. The rate of such tax shall be one percent.

(b) There are exempted, however, from the provisions of this subsection and from the computation of the amount of the additional tax imposed in this subsection, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales and use tax statutes from the computation of the amount of tax.



Section 45-21-242.13 - Definitions.

All words, terms, and phrases as defined in Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4 providing for the levy of a state sales tax shall, wherever used in this part, have the same meanings respectively ascribed to them in those sections, except where the context herein clearly indicates a different meaning. In addition, the following words, terms, and phrases where used in this part shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) COUNTY. Crenshaw County.

(2) MONTH. The calendar month.

(3) STATE SALES TAX. The tax imposed by the state sales tax statutes.

(4) STATE SALES TAX STATUTES. Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4, which levy a certain retail sales tax, and include all statutes, including amendments to those sections, which expressly set forth any exceptions from the computation of the tax levied by the sections and all other statutes which expressly apply to, or purport to affect, the administration of the sections and the incidence and collection of the tax imposed therein.

(5) STATE USE TAX. The tax imposed by the state use tax statutes.



Section 45-21-242.14 - Payment of taxes herein levied; reports by taxpayers.

All taxes levied in this part shall be paid to and collected by the State Department of Revenue at the same time and in the same manner as state sales and use taxes are paid. On or prior to the due dates of the tax herein levied each person subject to such tax shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all such sales and gross receipts of all such business transactions. Such report shall also include such other items of information pertinent to the tax and the amount thereof as the State Department of Revenue may require. Any person subject to the tax levied may defer reporting credit sales until after their collection, and in the event such person so defers reporting them, such person shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the tax due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the Crenshaw County Commission, or its designated agent, at reasonable times during business hours.



Section 45-21-242.15 - Addition of tax to sales price or admission fee.

Each person engaging or continuing within Crenshaw County in a business subject to the tax levied in Section 45-21-242.11 shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the sale or admission. It shall be unlawful for any person subject to the tax levied to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount herein required to be so added to the sale or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the tax or any portion thereof.



Section 45-21-242.16 - Enforcement of liens for license taxes due.

The tax imposed by this part shall constitute a debt due Crenshaw County and may be collected as provided by law. The tax, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. All of the provisions of the revenue laws of this state which apply to enforcement of liens for license taxes due this state shall apply fully to the collection of the tax herein levied and the State Department of Revenue, for the use and benefit of Crenshaw County, shall collect such tax and enforce this part and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state sales and use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the tax levied by this part, and to otherwise enforce the provisions of this part, including any litigation involving this part and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the tax collected by it for Crenshaw County.



Section 45-21-242.17 - Applicability of state statutes.

All provisions of the state sales and use tax statutes with respect to payment, assessment, and collection of the state tax, making of reports and keeping and preserving records with respect thereto, penalties for failure to pay the tax, the promulgation of rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes, which are not inconsistent with the provisions of this part when applied to the tax levied in Section 45-21-242.11 shall apply to the county tax levied under this part. The State Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county tax levied under this part that are imposed on such commissioner and department, respectively, by the state tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this part to the county tax levied under this part and to the administration and enforcement of this part are hereby incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-21-242.18 - Charge for collection; disposition of funds.

(a) The State Department of Revenue shall charge Crenshaw County for collecting the special county tax levied under this part an amount or percentage of total collections as may be agreed upon by the Commissioner of Revenue and the Crenshaw County Commission, but the charge shall not, in any event, exceed 10 percent of the total amount of the special county tax collected in county under this part. The charge for collecting the special tax may be deducted each month from the gross revenues from the special tax before certification of the amount of the proceeds due Crenshaw County for that month. The Commissioner of Revenue shall pay into the State Treasury all tax collected under this part, as such tax is received by the Department of Revenue, and on or before the first day of each successive month, commencing with the month following the month in which the department makes the first collection hereunder, the commissioner shall certify to the Comptroller the amount of tax collected under this part and paid into the State Treasury for the benefit of Crenshaw County during the month immediately preceding such certification. Provided, however, that before certifying the amount of the tax collected and paid, the commissioner may deduct from the tax collected in the month the charge due to the department for the collection of the tax for the county. The Comptroller shall issue warrants each month as provided by law. The commissioner shall then distribute the remaining balance as follows:

(1) Fifty percent of the net remaining proceeds shall be distributed to the Crenshaw County Commission for capital improvements and other capital outlay expenditures, road improvements, and the remediation of designated environmental issues.

(2) Fifty percent of the net remaining proceeds shall be distributed directly to the Crenshaw County Board of Education for capital improvement of the facilities, other capital outlay expenses, development of technology programs, and instructional support.

(b) The sales and use tax levied by this part shall not be used to support any salary increases of the members of organizations benefiting from the proceeds of the tax.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 21A - CRENSHAW COUNTY MUNICIPALITIES.

Article 1 - Brantley.

Section 45-21A-10 - Short title.

(a) This article shall be known and may be cited as the Brantley Speed Limit Safety Act.

(b) The City of Brantley, Alabama, may, by municipal ordinance adopt the procedures set out in this article.



Section 45-21A-10.01 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) CITY. The City of Brantley, Alabama.

(2) CIVIL FINE. The monetary amount assessed by the City of Brantley pursuant to this article for an adjudication of civil liability for a speeding violation, including municipal court costs associated with the infraction.

(3) CIVIL VIOLATION. There is hereby created a non-criminal category of law called a civil violation created and existing for the sole purpose of carrying out the terms of this article. The penalty for violation of a civil violation shall be the payment of a civil fine, the enforceability of which shall be accomplished through civil action. The prosecution of a civil violation created hereby shall carry reduced evidentiary requirements and burden of proof as set out in Section 45-21A-10.04, and in no event shall an adjudication of liability for a civil violation be punishable by a criminal fine or imprisonment.

(4) OWNER. The owner of a motor vehicle as shown on the motor vehicle registration records of the Alabama Department of Revenue or the analogous department or agency of another state or country. The term shall not include a motor vehicle rental or leasing company when a motor vehicle registered by the company is rented or leased to another person under a rental or lease agreement with the company, in which event "owner" shall mean the person to whom the vehicle is rented or leased; nor shall the term include motor vehicles displaying dealer license plates, in which event "owner" shall mean the person to whom the vehicle is assigned for use; nor shall the term include the owner of any stolen motor vehicle, in which event "owner" shall mean the person who is guilty of stealing the motor vehicle.

(5) PHOTOGRAPHIC SPEEDING ENFORCEMENT OR AUTOMATED SPEEDING ENFORCEMENT SYSTEM. A camera system which is designed and installed to work in conjunction with an electrically operated speed detection device synchronized to automatically record digital imaging of a motor vehicle while speeding.

The device shall be capable of producing at least two recorded images, at least one of which is capable of clearly depicting the license plate of a motor vehicle that is speeding.

(6) SPEEDING VIOLATION. Any violation of a motor vehicle at a speed that exceeds 10 miles per hour over the legal maximum speed limits presented in or adopted pursuant to Article 8, Chapter 5A, Title 32, Sections 32-5A-170 to 32-5A-178, inclusive; provided, however, that speed limits set by action of the Brantley City Council as found in the City Code of the City of Brantley shall supersede the limits set in Article 8, Chapter 5A, Title 32, Sections 32-5A-170 to 32-5A-178, inclusive. A speeding violation shall be a civil violation as defined in this article.

(7) TRAINED TECHNICIAN. A sworn law enforcement officer employed by the City of Brantley, who alternatively:

a. Is a professional engineer in the field of civil engineering.

b. Has received instruction and training in the proper use of the automated photographic speeding enforcement system to be used by the city's traffic engineer or his or her designee.

c. Has been trained by the vendor installing the equipment. Under no circumstances shall the salary or other compensation of the trained technician be related to the number of notices of violation issued or amount of fines collected.



Section 45-21A-10.02 - Automated photographic speeding enforcement system authorized.

(a) The City of Brantley is empowered to utilize an automated photographic speeding enforcement system to detect and record speeding violations, to issue notices of civil violations by mail, and to prosecute civil violations for the recorded speeding violations which may occur within the corporate limits of the City of Brantley as provided in this article. A civil fine assessed under this article shall not exceed one hundred dollars ($100), and municipal court costs may be assessed in the same manner and in the same amounts prescribed for municipal criminal speeding violations prosecuted as a misdemeanor. An additional fee of ten dollars ($10) shall be added to the Brantley Municipal Court costs authorized to be collected in connection with notices issued under this article. Court costs collected pursuant to this article shall be distributed in the same manner as prescribed by law for the distribution of municipal court costs for misdemeanor violations. The additional ten dollars ($10) authorized by this article shall be paid to the Alabama Criminal Justice Information Center as compensation for record keeping with respect to speeding violation notices issued pursuant to this article.

(b) If an ordinance is adopted for automated speeding enforcement, the City of Brantley shall cause a sign to be posted at each of a minimum of 10 roadway entry points to the city to provide motorists with notice that automated photographic speeding enforcement systems are in use. The sign shall comply with this requirement if it states substantially the following: "AUTOMATED CAMERAS USED IN SPEEDING ENFORCEMENT," or if it otherwise gives sufficient notice.

(c) Prior to operating such an enforcement system, the City of Brantley shall make a public announcement and conduct a public awareness campaign of the use of an automated photographic speeding enforcement system a minimum of 30 days before using the devices. The City of Brantley may place photographic speeding enforcement systems at locations without public notice of the specific location, may change locations without public notice, and may install and move as needed decoy devices designed to resemble photographic speeding enforcement systems.

(d) The city shall post signs warning of the use of an automated photographic device for speeding enforcement within 60 yards of every speed detection device used. Each sign shall be placed at least five feet from the edge of the road or street and shall be placed not lower than two feet and not higher than eight feet.



Section 45-21A-10.03 - Notice of violation; civil penalty.

(a) Prior to imposing a civil penalty pursuant to this article, the City of Brantley shall first mail a notice of violation by certified U.S. mail, return receipt requested, to the owner of the motor vehicle which is recorded by the automated photographic speeding enforcement system that committed a speeding violation. The notice shall be sent not later than the 30th day after the date the speeding violation is recorded to the following:

(1) The owner's address as shown on the registration records of the Alabama Department of Revenue.

(2) If the vehicle is registered in another state or country, to the owner's address as shown on the motor vehicle registration records of the department or agency of the other state or country analogous to the Alabama Department of Revenue.

(3) If a traffic violation is based on the vehicle identification number, and the registered owner of the vehicle is a rental car business, the law enforcement agency, before a notice of violation may be issued, shall provide a written notice to the rental car business that a notice of violation may be issued to the rental car business if the rental car business does not, within 30 days of receiving written notice, provide to the issuing agency by return mail a statement under oath stating the name and known mailing address of the individual driving or renting the vehicle when the violation occurred.

(b) A notice of violation issued under this article shall contain the following:

(1) Description of the speeding violation alleged.

(2) The date, time, and location of the violation.

(3) A copy of recorded images of the vehicle involved in the violation.

(4) The amount of the civil penalty to be imposed for the violation.

(5) The date by which the civil penalty must be paid.

(6) A statement that the person named in the notice of violation may pay the civil penalty in lieu of appearing at an administrative adjudication hearing.

(7) Information that informs the person named in the notice of violation of the following:

a. The right to contest the imposition of the civil penalty in an administrative adjudication.

b. The manner and time in which to contest the imposition of the civil penalty.

c. That failure to pay the civil penalty or to contest liability is an admission of liability.

(8) A statement that a recorded image is evidence in a proceeding for the imposition of a civil penalty.

(9) A statement that failure to pay the civil penalty within the time allowed shall result in the imposition of a late penalty not exceeding twenty-five dollars ($25).

(10) Any other information deemed necessary by the city.

(c) A notice of violation under this article is presumed to have been received on the 10th day after the date the notice of violation is placed in the United States mail.

(d) The civil penalty imposed shall be paid within 30 days of the 10th day after the date the notice of violation is mailed.

(e) It shall be within the discretion of the trained technician to determine which of the recorded speeding violations are prosecuted based upon the quality and legibility of the recorded image. In lieu of issuing a notice of violation, the city may mail a warning notice to the owner during the initial warning period.



Section 45-21A-10.04 - Jurisdiction of Brantley Municipal Court; hearings; liability; evidence and procedure; defenses.

(a) The Brantley Municipal Court is vested with the power and jurisdiction to hear and adjudicate the civil violations provided for in this article and to issue orders imposing the civil fines and costs set out in this article.

(b) A person who receives a notice of violation may contest the imposition of the civil fine by submitting a request for a hearing on the adjudication of the civil violation, in writing, within 15 days of the 10th day after the date the notice of violation is mailed. Upon receipt of a timely request, the city shall notify the person of the date and time of the adjudicative hearing by U.S. mail.

(c) Failure to pay a civil penalty or to contest liability in a timely manner is an admission of liability in the full amount of the civil fine assessed in the notice of violation.

(d) The civil fine shall not be assessed if, after a hearing, the Brantley Municipal Judge enters a finding of no liability.

(e) If an adjudicative hearing is requested, the city shall have the burden of proving the speeding violation by a preponderance of the evidence. The reliability of the automated photographic speeding enforcement system used to produce the recorded image of the violation may be attested to by affidavit of a trained technician. An affidavit of a trained technician that alleges a violation based on an inspection of the pertinent recorded image or video is admissible in a proceeding under this article and is evidence of the facts contained in the affidavit.

(f) The notice of violation, the recorded and reproduced images of the violation, regardless of the media on which they are recorded, accompanied by a certification of authenticity of a trained technician, and evidence of ownership of a vehicle as shown by copies or summaries of official records shall be admissible into evidence without foundation unless the municipal court finds there is an indication of untrustworthiness, in which case the city shall be given a reasonable opportunity to lay an evidentiary foundation.

(g) All other matters of evidence and procedure not specifically addressed in this article shall be subject to the rules of evidence and the rules of procedure as they apply in the small claims courts of this state, except that on any appeal to Crenshaw County Circuit Court for trial de novo the evidence and procedures shall be as for any civil case in the circuit court except as otherwise provided in this article.

(h) A person who is found liable for the civil violation after an adjudicative hearing or who requests an adjudicative hearing and thereafter fails to appear at the time and place of the hearing is liable for court costs and fees as set out herein in addition to the amount of the civil fine assessed for the violation. A person who is found liable for a civil violation after an adjudicative hearing shall pay the civil fine and costs within 10 days of the hearing.

(i) Whenever payment of a civil fine is owed to the city, the amount of the civil fine as set by ordinance may not be increased, decreased, or remitted by the municipal court, and the liability may be satisfied only by payment.

(j) It shall be an affirmative defense to the imposition of civil liability under this article, to be proven by a preponderance of the evidence, that:

1. The operator of the motor vehicle was acting in compliance with the lawful order or direction of a police officer.

2. The motor vehicle was being operated as an authorized emergency vehicle under Sections 32-5A-7 and 32-5-213, and that the operator was acting in compliance with that chapter.

3. The motor vehicle was stolen or being operated by a person other than the owner of the vehicle without the effective consent of the owner.

4. The license plate depicted in the recorded image of the violation was a stolen plate and being displayed on a motor vehicle other than the motor vehicle for which the plate had been issued.

5. The person who received the notice of violation was not the owner of the motor vehicle at the time of the violation.

(k) To demonstrate that at the time of the violation the motor vehicle was a stolen vehicle or the license plate displayed on the motor vehicle was a stolen plate, the owner must submit proof acceptable to the hearing officer that the theft of the vehicle or license plate, prior to the time of the violation, had been timely reported to the appropriate law enforcement agency.

(l) Notwithstanding anything in this article to the contrary, a person who fails to pay the amount of a civil fine or to contest liability in a timely manner is entitled to an adjudicative hearing on the violation if:

1. The person files an affidavit with the hearing officer stating the date on which the person received the notice of violation that was mailed to the person, if not received by the 10th day after same is mailed as set out in Section 45-21A-10.03.

2. Within the 15 days of the date of actual receipt, the person requests an administrative adjudicative hearing.



Section 45-21A-10.05 - Order of court; appeal.

(a) Following an adjudicative hearing, the municipal court judge shall issue an order stating the following:

(1) Whether the person charged with the civil violation is liable for the violation and, if so,

(2) The amount of the civil fine assessed against the person, along with the fees and costs of court provided for herein.

(b) The orders issued under this section may be filed in the office of the Judge of Probate of Crenshaw County, Alabama, and shall operate as a judicial lien in the same manner and with the same weight and effect as any other civil judgment filed therein.

(c) A person who is found liable after an adjudicative hearing may appeal that finding of civil liability to the Circuit Court of Crenshaw County, Alabama, by filing a notice of appeal with the clerk of the municipal court. The notice of appeal must be filed not later than the 14th day after the date on which the municipal court judge entered the finding of civil liability. The filing of a notice of appeal shall stay the enforcement of the civil fine penalty. An appeal shall be determined by the circuit court by trial de novo.



Section 45-21A-10.06 - Appellate procedures.

The circuit court hearing an appeal shall use the procedures that apply to criminal convictions in municipal court with the following qualifications:

(1) The proceedings shall retain their civil nature on appeal with the circuit court applying the preponderance of the evidence standard.

(2) If the person is adjudicated by the circuit court to be responsible for payment of the civil fine, circuit court costs shall be owed by the person adjudicated responsible, with 100 percent of those court costs retained by the circuit court. Court costs in the circuit court shall be calculated as are court costs for criminal appeals from the municipal court, and in the event the circuit court finds the person appealing not to be responsible, no municipal court costs shall be owed to the city.

(3) Regardless of the civil nature of the proceedings, the circuit court, in its discretion and for its administrative convenience, may assign case numbers as for criminal appeals and place the appeals on criminal dockets in the same manner as criminal appeals from municipal court.

(4) The circuit court shall sit as trier of both fact and law in the civil proceedings in the circuit court.

(5) The city shall be responsible for providing an attorney to represent the city and to prosecute the civil proceedings in the circuit court.



Section 45-21A-10.07 - Identity of owner or vehicle.

In the event the evidence produced by an automated photographic speeding enforcement system does not produce an image of the license plate with sufficient clarity for a trained technician to determine the identity of the owner, and if the identity cannot otherwise be reliably established, then no notice of violation may be issued pursuant to this article. If, however, a notice of violation is issued, to the degree constitutionally allowed, those issues related to the identity of the vehicle or its owner shall affect the weight to be accorded the evidence and shall not affect its admissibility.



Section 45-21A-10.08 - Fees; records of adjudication of civil violations.

The city may provide by ordinance that a late fee not exceeding twenty-five dollars ($25) shall attach to untimely paid civil fines that are authorized in this article. No person may be arrested or incarcerated for nonpayment of a civil fine or late fee. No record of an adjudication of civil violation made under this article shall be listed, entered, or reported on any criminal record or driving record, whether the record is maintained by the city or an outside agency. An adjudication of civil violation provided for in this article shall not be considered a conviction for any purpose, shall not be used to increase or enhance punishment for any subsequent offense of a criminal nature, shall not be considered a moving violation, and shall not be used by any insurance company to determine or affect premiums or rates unless an accident occurred due to the violation. The fact that a person is held liable or responsible for a civil fine for a speeding violation shall not be used as evidence that the person was guilty of negligence or other culpable conduct, and any evidence generated by an automated photographic speeding enforcement system may only be used as evidence in other proceedings if it is or becomes admissible under the rules of evidence applicable therein.



Section 45-21A-10.09 - Recordkeeping.

The city shall keep statistical data regarding the effectiveness of automated photographic speeding enforcement systems in reducing speeding violations and collisions and shall communicate the data on an annual basis to the Alabama Department of Transportation and the Alabama Criminal Justice Information Center.



Section 45-21A-10.10 - Violations of state statutes.

No civil penalty may be imposed and no adjudication of liability for a civil violation may be made under this article if the operator of the vehicle was arrested or was issued a citation and notice to appear by a sworn police officer for a criminal violation of any portion of Title 32, Chapter 5A, Article 8, including, but not limited to, Sections 32-5A-170 to 32-5A-178, inclusive, or any other municipal ordinance which embraces and incorporates the statutes contained in that article, and which occurred simultaneously with and under the same set of circumstances which were recorded by the automated photographic speeding enforcement system.



Section 45-21A-10.11 - Reimbursement of civil fine; civil action against person operating vehicle.

Any person against whom an adjudication of liability for a civil violation is made pursuant to this article, or an ordinance passed pursuant hereto, and who actually pays the civil fine imposed thereby shall have a cause of action against any person who may be shown to have been operating the vehicle recorded at the time of the violation for the amount of the civil fine actually paid plus any consequential or compensatory damages and a reasonable attorney fee, without regard to the rules regarding joint and several liability, contribution, or indemnity. Provided, however, that as a condition precedent to the bringing of a civil action, that the person held responsible for payment of the civil fine must first make written demand on the other person for reimbursement of the civil fine, giving a minimum of 60 days to remit payment, and if reimbursement is fully made within the 60-day period then the cause of action shall be extinguished and no attorney fees or other damages shall attach to the reimbursement. Any cause of action brought pursuant to this section must be commenced within two years from the date of the payment of the civil fine for a speeding violation.






Article 2 - Glenwood.



Article 3 - Helicon.



Article 4 - Luverne.



Article 5 - Rutledge.

Section 45-21A-50 - Election of Rutledge City Council.

(a) Any law, whether special, local, or general or municipal ordinance, to the contrary notwithstanding, pursuant to Civil Action No. 87-T-1289-N, U.S. District Court for the Middle District Northern Division Federal Court Order, the Town of Rutledge in Crenshaw County, shall not designate by place number, or by other similar method, seats for its city council.

(b) The City Council of the Town of Rutledge, Alabama, shall consist of five members elected at large, without designated or numbered places. In the election of members of the city council, the five candidates receiving the greatest number of votes shall be elected to the council. There shall be no runoff election and in the event of a tie vote, the winner shall be selected by a majority vote of the newly elected mayor and council. In such election for members of the city council, each qualified voter is authorized to cast only one vote.

(c) The requirement for office, application for candidacy and the fees therefor shall continue to be set by resolution of the city council. It is expressly provided that all other provisions of law and ordinances relating to elections for city council members shall remain effective and, except as herein provided, the office of city council member and the operation of the governing body of Rutledge, Alabama, shall continue as otherwise provided by law.






Article 6 - Searlight.






Chapter 22 - CULLMAN COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-22-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Cullman County local laws enacted after 1978 and all Cullman County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Compensation.

Section 45-22-11 - Expenses for various county officials.

The members of the Board of Registrars, Jury Commission, and Board of Equalization in Cullman County shall receive an expense allowance of five dollars ($5) for each day they are in session, which shall be in addition to any other compensation, expense allowance, or salary now received, to be paid from the Cullman County General Fund.



Section 45-22-11.01 - Miscellaneous salaries and expenses.

(a)(1) In lieu of any annual salaries now provided by law, certain officials in Cullman County shall be entitled to annual salaries as follows:

(2) The salaries shall be paid in equal monthly installments from the county general fund.

(b) The provisions of this section are retroactive to January 1, 1984.

(c) All court reporters serving the Thirty-second Judicial Circuit shall be entitled to an expense allowance in the amount of three thousand six hundred dollars ($3,600) per annum. The allowances shall be paid in equal monthly installments from the county general fund.









Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.

Section 45-22-30 - Cemetery board.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) BOARD. The Cullman County Cemetery Board.

(2) CEMETERY. Any for profit cemetery in the county where property is used or intended to be used for the interment of human remains, including, but not limited to, any property containing a grave, lot, crypt, niche, or mausoleum and any gravestone, headstone, or other marker therein.

(3) MAINTENANCE. The act of maintaining a cemetery, including, but not limited to, any of the following:

a. The cutting and trimming of the lawn, shrubs, and trees.

b. Keeping in repair the drains, water lines, roads, buildings, fences, and other structures located in the cemetery.

c. The service and repair of machinery, tools, and equipment used for the maintenance of the cemetery.

(4) NEGLECTED CEMETERY. A cemetery that has become abandoned or neglected in any of the following ways:

a. Weeds, briars, bushes, or trees have become overgrown.

b. Fences have become broken, decayed, or dilapidated.

c. Graves, lots, crypts, niches, mausoleums, and markers and roads, buildings, or other structures in a cemetery which have become damaged, broken, dilapidated, or destroyed.

(b)(1) The Cullman County Cemetery Board is created.

(2) The board shall consist of five members.

(3) One member of the board shall be appointed by each member of the local legislative delegation, and the local legislative delegation, by majority vote, shall appoint an additional member, who shall serve as the chair of the board. The members shall serve at the pleasure of the local legislative delegation.

(4) The board shall meet quarterly and at such times as the board by a majority of its members agree.

(5) The board may adopt necessary rules or procedures to conduct its business.

(6) Members of the board shall serve without compensation, but may be reimbursed for actual expenses incurred while conducting the business of the board, according to its rules or procedures.

(c)(1) The board shall be responsible for all of the following duties:

a. Negotiating the acquisition of any neglected for-profit cemetery in the county, including a cemetery owned by a private entity.

b. Supervising the clean up and maintenance of any neglected cemetery under its authority.

c. Coordinating with the sheriff to provide inmate labor to perform the maintenance of any neglected cemetery.

d. Purchasing equipment and other necessary materials to perform the functions of the board.

e. At its discretion, transferring the ownership of a cemetery under its authority to a nonprofit board.

f. Any other business necessary to carry out the purposes of this section.

(2) The board may only perform maintenance on a private cemetery if the board finds after a hearing that the condition of the cemetery is a public nuisance.

(d)(1)a. Subject to subdivision (2) of subsection (c), fifty thousand dollars ($50,000) shall be made available to the board from the county general fund when the board takes action by majority vote to acquire a for-profit neglected cemetery under this section. The funds shall come from the sales tax revenues deposited in the county general fund.

b. Fifty thousand dollars ($50,000) is the maximum amount available to the cemetery board under this section.

(2) The funds made available for the purposes of this section shall come only from the sales tax revenues collected in the fiscal year 2016 and thereafter that is greater than the sales tax revenues collected and deposited in the county general fund in the fiscal year 2015.

(e)(1) The county commission shall have no authority over the board, and the county commission shall have no responsibility over a cemetery in the county, as defined by this section.

(2) The county commission may appropriate funds to the cemetery board.

(f) Members of the board may not be subject to civil liability arising from the conduct of the affairs of the board except when the act or omission of the member of the board amounts to willful or wanton misconduct, fraud, or gross negligence.






Article 4 - Business, Labor, and Occupations.

Part 1 - Banks.

Section 45-22-40 - Branch banks authorized.

(a) After, August 13, 1987, any established bank which is authorized by its charter or by law to do a general banking business in Cullman County may, with the written consent of the State Banking Department, open, establish, and operate branch banks, branch offices, or places for doing a banking business anywhere within the county, any other provision of law to the contrary notwithstanding.

(b) Any bank situated or having an authorized place of business in any municipality within Cullman County, may with the approval of the Superintendent of Banks of the State of Alabama, establish, maintain, and operate branch banks, or additional offices or places of business within such municipality in which such bank is located, for the receipt of deposits, payment of checks, making of loans, and conducting a general banking business.

(c) The provisions of this section are cumulative and are in addition to any other provisions of law providing for branch banks, or additional offices or places of business for banks in Cullman County, and the municipalities therein.






Part 2 - Days and Hours of Operation.

Section 45-22-41 - Sunday operations.

(a) It shall be lawful for any flea market, as defined herein, to remain open all day for business on Sunday in Cullman County. For the purposes of this section, the words flea market shall mean and include any market place, street market, or other place of business where cheap, useful, and ornamental objects or second-hand goods, or both, are sold, bartered, or exchanged.

(b) It shall be lawful for any nursery or nursery dealer that engages in the selling of nursery stock to remain open all day for business on Sunday in Cullman County.

(c) It shall be lawful for all other merchants or shopkeepers, not otherwise allowed to open on Sunday, to remain open for business on Sunday in Cullman County from 6:00 a.m. until 9:00 p.m. No employee of any business opened on Sunday under this section shall be discharged because he or she has refused to work on Sunday.









Article 5 - Constables.

Section 45-22-50 - Office abolished.

In Cullman County the office of constable shall be abolished pursuant to Section 36-23-1. All assets, money, property, real or personal, equipment, and supplies belonging to the office shall be transferred to the county governing body for use or disposition as they shall deem proper for the county.






Article 6 - Coroner.

Section 45-22-60 - Compensation.

(a) The Coroner of Cullman County shall receive an additional salary increase in the amount of five hundred dollars ($500) per month to be paid out of the general fund of the county. The salary increase provided in this section shall be in addition to any and all other compensation, salary, and expense allowances provided by law.

(b) The Cullman County Commission shall provide the coroner with office space and a county automobile for use in the performance of his or her duties. In addition, the Cullman County Commission shall reimburse the coroner for any actual expenses for supplies used in the performance of his or her duties. The benefits and expenses provided in this section shall be in addition to any other compensation or expense allowances provided by law.






Article 7 - County Commission.

Part 1 - Employees.

Section 45-22-70 - Associate county commissioner.

The office of Associate County Commissioner in Cullman County shall hereafter be a full-time position and any person serving in such capacity shall devote full-time service to the duties and responsibilities of the office. An associate commissioner shall be entitled to the annual salary he or she is receiving on May 22, 2013, or as otherwise provided by general law, which shall be paid in equal monthly installments from the county treasury.






Part 2 - Roads and Bridges.

Section 45-22-71 - Construction, repair, and maintenance of roads and bridges.

The Cullman County Commission or like governing body of Cullman County shall be solely responsible for the construction, repair, and maintenance of the roads and bridges in the county; but all such construction, repair, and maintenance shall be done on the basis of the county as a unit, without regard to district or quadrant lines, and under the supervision of an engineer or other qualified road supervisor. The county governing body shall have all the powers and jurisdiction with respect to county roads and bridges which are or which hereafter may be vested in or required of county governing bodies by the general laws of this state, or vested in or required of the governing body of Cullman County by local law: and except as may be otherwise provided herein members of the county governing body of Cullman County shall perform all the duties and services and shall exercise all the powers and authority with respect to the construction, repair, and maintenance of county roads and bridges which are or hereafter may be provided by law for members of county governing bodies.









Article 8 - Courts.

Part 1 - Circuit Court.

Division 1 - Comopensation.

Section 45-22-80 - Compensation of clerk and register.

(a) The person holding the office of clerk and register of the circuit court in Cullman County shall receive an annual supplemental salary, paid from the county treasury. The salary supplement shall be fixed at an amount equal to the supplemental salary upon which the Democratic Party based its assessment of filing fees for candidates for the office of Circuit Clerk and Register of Cullman County in the 1982 primary election.

(b) All salary supplements and expense allowances paid from the Cullman County Treasury to the person holding the office of Clerk and Register of the Cullman County Circuit Court during the period beginning on January 16, 1977, and ending on September 30, 1984, are ratified, confirmed, and approved by this section.

(c) The salary supplement authorized by subsection (a) shall be made retroactive to the fiscal year beginning on October 1, 1984.






Division 2 - Forms.

Section 45-22-80.20 - Trial sheets, case action summary sheets, and Minute Books.

(a) In the 32nd Judicial Circuit, all orders and decrees may be made and entered by circuit judges sitting in and for the circuit on a sheet or sheets now commonly called trial sheets or case action summary sheets. There shall be a trial sheet or case action summary sheet or sheets for each case docketed in the courts properly identified by the style of the case and a case number.

(b) After all orders and decrees have been made and entered, in any case, by the circuit judge or judges sitting in and for the circuit, the clerk of the circuit court of the circuit shall file the sheets in numerical order in well bound books labeled "Minute Books" and such judgments or decrees shall have the same force and effect as minutes of the circuit court of the circuit prior to the passage and approval of this section.









Part 2 - Court Costs.

Section 45-22-81 - Juvenile Probation Fund, juvenile programs, and sheriff.

(a) In addition to all other costs and charges in criminal cases in any court of Cullman County, whether municipal, district, or circuit court, a fee of eight dollars ($8) shall be charged and collected by the clerk of any such courts and deposited in a county fund for judicial administration or court administration. Three dollars ($3) of the monies derived from the charges hereinabove prescribed shall be for the use of the Juvenile Probation Division of the Cullman County District Court. Five dollars ($5) of the monies derived from the charges hereinabove prescribed shall be for the use of the Cullman County Sheriff's office in connection with administrative duties performed for the courts.

(b) Also, in addition to all other costs and charges in criminal cases in any court of Cullman County, including the charge imposed in subsection (a), an additional fee of three dollars ($3) shall be charged and collected by the clerk of any such courts. The monies derived from the charges herein prescribed shall be remitted to the juvenile probation fund to be used solely for juvenile programs and the juvenile probation officer's expenses and subsistence.

(c) The county governing body is hereby authorized to make expenditures from the fund to carry out the provisions and purposes of this section.

(d) This section shall become retroactively effective to September 19, 1985.



Section 45-22-81.01 - D.A.R.E. program.

(a) This section shall be operative only in Cullman County.

(b)(l) Notwithstanding any special, local, or general law to the contrary, there is levied additional court costs and charges as follows:

a. All traffic tickets (not involving alcohol or drugs, or both) ..........$5.00

b. All misdemeanor alcohol arrests ..............................................10.00

c. All misdemeanor drug arrests ..................................................20.00

d. All misdemeanor D.U.I. arrests ...............................................25.00

e. All other misdemeanor arrests ...................................................5.00

f. All felony alcohol arrests ..........................................................50.00

g. All felony drug arrests (excluding trafficking cases) ...................50.00

h. All felony D.U.I. arrests ..........................................................50.00

i. All drug trafficking arrests .......................................................100.00

j. All other felony arrests .............................................................10.00

(2) The above fee shall be levied in all criminal cases including, but not limited to, felony cases, misdemeanor cases, and traffic violation cases, whose jurisdiction is in the Circuit Court of the 32nd Judicial Circuit, the District Court of Cullman County, and the City of Cullman Municipal Court. The costs and charges levied by this section shall be in addition to all other costs and charges presently levied and shall be collected as other costs and charges. The levy of the costs and charges shall commence on May 19, 1993, and all cases pending at that time shall be subject to the levy of costs and charges.

(3) All money derived from the costs and charges shall be remitted to the county treasurer who shall place the fees collected in a special fund known as the "D.A.R.E. (Drug Abuse Resistance Education) Fund," for the purpose of funding the D.A.R.E. program in all Cullman City and Cullman County schools.

(4) Disbursement and administration of the fund shall alternate every five years between the Cullman City government and the Cullman County government, with the Cullman County government initially administering the fund.

(5) Disbursements shall be made at the rate of fifteen dollars ($15) per child based on the enrollment of each school system participating in the D.A.R.E. program.

(6) The annual allocation may be used for the following items: Workbooks, pencils, bumper stickers, name cards, stickers, T-shirts, book markers, special student awards, culmination certificates, and culmination refreshments.

(c) Each law enforcement agency providing D.A.R.E. officers shall be reimbursed from this source of funds for all initial D.A.R.E. officer training expenses resulting from the two week basic seminar sponsored by the Department of Treasury as well as for all officer inservice training expenses from the yearly conference sponsored by the National D.A.R.E. Officers Association, and conference sponsored by the Alabama D.A.R.E. Officers Association.

(d) Further disbursement of funds shall be decided by a governing board made up of the following people:

(1) The Chair of the Cullman County Commission.

(2) The Mayor of the City of Cullman.

(3) The Sheriff of Cullman County.

(4) The Chief of Police of the City of Cullman.

(5) The Cullman County Schools Superintendent.

(6) The Cullman City Schools Superintendent.

(7) A seventh member to be appointed from the business sector and by approval of the other board members.

(e) The governing board may approve requests for equipment to be used in the D.A.R.E. classrooms, for vehicles to be used for the D.A.R.E. program, and either full or partial salaries of additional officers needed to expand the D.A.R.E. program.

(f) The governing board may also approve requests for D.A.R.E. activities taking place outside the classroom.

(g) All funds not used shall be held in trust and carried over to the next year.



Section 45-22-81.02 - Jail.

(a) This section shall apply only in Cullman County.

(b) In addition to all other costs and charges in the circuit and district courts in Cullman County, the following additional court costs and fees shall be levied and assessed:

(1) For traffic violations, the sum of ten dollars ($10) per case.

(2) In all other district and circuit court cases, the sum of thirty dollars ($30) per case, except in conservation cases and negotiating worthless negotiable instrument cases.

(3) For issuing alias warrants, bondsman processes, alias summons, special process servers, and garnishments, the sum of five dollars ($5).

(4) For issuing a subpoena in circuit and district courts, the sum of two dollars ($2) per subpoena.

(c) The additional court costs levied pursuant to this section shall be used only for the financing, design, construction, and equipping of a new county jail in Cullman County and shall expire on September 30, 2022.



Section 45-22-81.03 - Juvenile Day Treatment Fund.

(a)(l) In addition to all other costs and charges in circuit court, district court, and juvenile court cases in Cullman County, a fee ranging from five dollars ($5) to five hundred dollars ($500) may be assessed at the discretion of the judge upon the adjudication or dismissal of the case and collected by the clerk of the court and shall be remitted monthly to the Juvenile Day Treatment Fund of the Cullman County Commission.

(2) Further, a monthly supervision fee not to exceed forty dollars ($40) per month may be assessed in juvenile cases at the discretion of the juvenile court judge and collected by the clerk of the court and shall be remitted monthly to the Juvenile Day Treatment Fund of the Cullman County Commission.

(3) There is established a Juvenile Day Treatment Fund for the deposit of the assessment fees and supervision fees provided in subdivisions (l) and (2). The fees shall be maintained in an interest-bearing account in a bank selected by the Cullman County Commission.

(4) Any money appropriated from this fund shall be expended solely for juvenile programs and subsistence of the juvenile court services staff in Cullman County, to aid the functions of the juvenile court, and for the benefit of the children and families of Cullman County.

(b) This section shall become retroactively operative and effective to January 1, 1993.



Section 45-22-81.04 - Solicitor's fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Cullman County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly to the Solicitor's Fund or District Attorney's Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund. Three dollars ($3) of each fee when collected may be retained by the clerk of the court as an administrative fee. The administrative fee collected by the circuit clerk shall be expended pursuant to subdivision (2) of Section 12-17-225.4.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted.

(c) The solicitor's fee shall be expended by the district attorney for the payment of any and all expenses incurred or for any legitimate law enforcement purpose.



Section 45-22-81.05 - Domestic violence cases.

In addition to all other costs and charges in circuit, district, and municipal court cases in Cullman County, there shall be levied and assessed a court cost of twenty-five dollars ($25) in all domestic violence cases, violation of protection from abuse cases, stalking cases, or any other case which is determined by the judge to be a domestic violence case. Unless remitted by the court, upon conviction or dismissal, the clerk of each court listed above shall collect the court costs and shall remit the proceeds quarterly to the Cullman County Commission, which shall place the monies in a designated domestic violence account. These funds shall be dispersed quarterly to support the operation of the domestic violence shelter, Harbor Haus, in Cullman County, provided that the shelter is in compliance with the standards for operation set forth by the Alabama Coalition Against Domestic Violence. In the event that the shelter is dissolved, the funds shall be remitted to the Cullman County Juvenile Day Treatment Fund to be utilized to assist families and juveniles who are adversely affected by domestic violence.






Part 3 - District Attorney.

Section 45-22-82 - Clerical assistance.

(a) The District Attorney of the 32nd Judicial Circuit, which is composed of Cullman County only, shall appoint a clerical assistant or assistants who shall serve at his or her pleasure. Such clerical assistant or assistants shall perform such duties as the district attorney may prescribe and shall receive an annual salary to be set by the district attorney. The sum of twenty thousand dollars ($20,000), annually, is hereby provided to the district attorney, for the payment of salaries of the clerical assistant or assistants, to be paid in equal installments as other county employees are paid, from the county general fund on warrants processed in the usual manner as other county employees.

(b) The clerical assistant or assistants shall be entitled to all percentage pay raises and salary increases and benefits as other county employees.






Part 4 - Probate Court.

Division 1 - Compensation.

Section 45-22-83 - Salary; expense allowance.

Effective May 1, 1999, the salary of the Judge of Probate of Cullman County shall be increased by three thousand dollars ($3,000) per annum payable in equal monthly installments from the general fund of the county and the expense allowance provided to the judge of probate shall be reduced by three thousand dollars ($3,000) per annum.






Division 2 - Forms.

Section 45-22-83.20 - Petition or referendum election.

(a) In Cullman County, for petitions or in referendum elections, the judge of probate is authorized to use the following form to distinguish and identify signees:

DATE:

NAME:

ADDRESS:

CITY _____ COUNTY _____ STATE _____ ZIP CODE _____

COMPLETE ONE OF THE FOLLOWING:

DATE OF BIRTH ___________________________

DRIVER'S LICENSE _________________________

SOCIAL SECURITY NUMBER _________________

(b) The judge of probate shall void any form that is used for a petition or referendum election that does not include enough information to distinguish and identify the signee.






Division 3 - Funding and Fees.

Section 45-22-83.40 - Fee for copies.

Pursuant to the authority granted in subsection (d) of Section 12-19-90, the Judge of Probate of Cullman County shall set the fee for supplying a copy of an instrument. The fee shall be in lieu of any other fee prescribed by law for the service. The money shall be charged and paid into the county treasury.



Section 45-22-83.41 - Special recording fee.

(a) A special recording fee of one dollar ($1) shall be collected by the Judge of Probate of Cullman County, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office in the discretion of the governing body of the county, and no such instrument shall be received for record in the office of the judge of probate unless the special recording fee of one dollar ($1) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the probate office in the discretion of the governing body of the county.

(b) The special recording fee of one dollar ($1) as provided for by subsection (a) shall, by the twentieth of the month following its collection, be deposited by the judge of probate into the treasury of Cullman County and kept in a special fund to the credit of the judge of probate. The special fund shall be expended by the judge of probate, at his or her discretion, for the general operations of his or her office.



Section 45-22-83.42 - Boat license mailing fee.

(a) The Judge of Probate of Cullman County is authorized to issue boat licenses, pursuant to Chapter 5, Title 33, by mail and may collect an additional issuance fee established by the judge of probate in an amount not to exceed two dollars ($2) to cover the expense of mailing the license.

(b) This section shall have retroactive effect to January 1, 1992, after its passage and approval by the Governor, or its otherwise becoming law, and all such fees collected on or after January 1, 1992, are ratified.



Section 45-22-83.43 - Vending machines.

(a) The Judge of Probate of Cullman County, or the authorized agent of the judge of probate, may install vending machines and collect money from the vending machines and charge and collect fees for copying documents in his or her office.

(b) The judge of probate shall establish and maintain a special probate fund in a bank located in Cullman County. All proceeds collected under this section shall be deposited by the judge of probate into the special probate fund.

(c) The judge of probate shall keep an account of all monies deposited into the special probate fund. The special probate fund shall be audited at the same time other accounts of the judge of probate are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the judge of probate within 30 days of its completion.

(d) All profits realized from the vending machines and copying fees shall be expended at the discretion of the judge of probate for the operation of the probate office.

(e) The establishment of the special probate fund and the use of its proceeds shall not diminish or take the place of any other source of income established for the judge of probate or the operation of the probate office.












Article 9 - Economic and Industrial Development and Tourism.

Section 45-22-90 - Community Development Commission; promulgation of rules; fund.

(a) There is created the Cullman County Community Development Commission which may receive, except as provided in subdivision (2) of subsection (c), and by majority vote may distribute any funds in the Community Development Fund created herein for the purposes of promoting economic and community development, education, conservation, and fire protection. The commission shall be comprised of the following members:

(1) A person appointed by the Senator representing Cullman County and whose term will coincide with the term of the Senator or until replacement.

(2) A person appointed by each of the three members of the House of Representatives who represent Cullman County and whose term will coincide with the term of the appointing representative or until replacement.

A person appointed by the members of the legislative delegation from Cullman County, who shall serve as chair and shall serve at the discretion of the legislative delegation.

(b) No member of the commission shall be an elected official.

(c) The commission may promulgate rules related to its operations and procedures for the awarding of grants within the community for the above mentioned purposes.

(d) There is hereby created the Community Development Fund within the Cullman County Treasury. The fund shall be comprised of the following moneys received by the county:

(1) The additional three percent of TVA in-lieu-of-taxes payments received pursuant to Section 40-28-2.

(2) The net proceeds of the state beer tax payable to Cullman County pursuant to Section 28-3-184, which shall be distributed as follows:

a. Fifty percent to the commission to be used for the purposes set out in subsection (a).

b. Fifty percent to the municipalities in Cullman County to be divided pro-rata based on the population of each municipality to be used at the discretion of the governing body of the municipality receiving the funds.

(e) The funds collected pursuant to subsection (d) may be expended on order of the Cullman County Community Development Commission.

(f) The commission may spend up to three hundred dollars ($300) per year for office supplies necessary to operate the commission.

(g) Any payments from the additional three percent received pursuant to Section 40-28-2, which were made before April 21, 2009, are ratified and confirmed.






Article 10 - Education.

Part 1 - Board of Education.

Section 45-22-100 - Commission on education - Established.

The board of education and the office of superintendent of education of Cullman County are hereby abolished, and there is created in lieu of the board of education the Cullman County Commission on Education. The commission on education shall administer the school laws of the state and county, supervise the public schools and public school system of the county, and shall have and exercise all the rights, powers, duties, and privileges vested in and required of county boards of education, except that the commission shall have no jurisdiction over schools which are subject to and come under the jurisdiction of the City of Cullman or any of its instrumentalities.



Section 45-22-100.01 - Commission on education - Composition.

(a) The Cullman County Commission on Education shall be composed of seven members elected by districts as follows: One member shall be elected from each of the school attendance areas hereinafter described and shall be a qualified elector of and shall reside in the district, and each member shall be elected by the qualified electors residing in his or her district, the districts being described as follows:

District one, the West Point area, shall consist of election precincts 13, 14, 15, 16, 17, and 33; district two, the Fairview area, shall consist of election precincts 19, 28, and 32, and also, election district one of precinct 20 and election district one of precinct 21; district three, the Holly Pond area, shall consist of election precincts 22, 23, and 24 and also election district two of precinct 20 and election district two of precinct 21; district four, the Hanceville area, shall consist of election precincts three, four, five, six, 25, 27, and 31; district five, the Cold Springs area, shall consist of election precincts 7, 8, 9, 10, 12, and 26; district six, the Vinemont area, shall consist of election precinct 18, districts 1 and 2, and precinct 30; district seven, the Good Hope area, shall consist of election precinct 2, districts 1 and 2, and election precincts 11 and 29.

(b) The members of the commission for districts two and four shall each be elected at the general election in November 1970, and every four years thereafter. The members for districts one, three, and five shall be elected at the general election in November 1968, and every four years thereafter. The first members of the commission for districts six and seven shall be appointed by the Governor, and their successors shall be elected at the general election in November 1970, and every four years thereafter. Members of the commission shall take office on the first Monday after the second Tuesday in January next succeeding their election. They shall qualify and be removed in the same manner as members of county boards of education. All members of the commission shall be, at the time of their election or appointment, and during their continuance in office, qualified electors of Cullman County and of the district for which elected or appointed. The members of the commission shall elect a chair from among their own number, and any four members of the commission shall constitute a quorum for the transaction of its business.



Section 45-22-100.02 - Superintendent of county schools.

Repealed by Act 2013-439, 2, effective May 24, 2013.



Section 45-22-100.03 - Compensation of commissioners.

The members of the Cullman County Commission on Education shall receive from the public school funds of the county seven dollars fifty cents ($7.50) a day for attending commission meetings, and actual traveling and hotel expenses incurred. They shall not be allowed payor expenses for more than 24 days in anyone year.



Section 45-22-100.04 - Powers and duties of commission.

The general administration and supervision of the public schools of Cullman County, with the exception of the schools of the City of Cullman, shall be vested in the Cullman County Commission on Education. The commission shall determine the educational policy of the county, and shall prescribe rules and regulations for the conduct and management of the county schools. All the powers, rights, privileges, prerogatives, jurisdiction, and duties vested in or imposed on county boards of education are hereby vested in or imposed on the Cullman County Commission on Education.



Section 45-22-100.05 - Powers and duties of superintendent.

Repealed by Act 2013-439, 2, effective May 24, 2013.



Section 45-22-100.06 - Election precincts.

(a) The qualified electors of Cullman County residing outside of the City of Cullman but within the boundaries of newly created election precincts 34, 35-1, 35-2, and 36 are hereby authorized to vote in elections pertaining to county board of education matters in certain education commission election districts as defined in Section 45-22-100.01, in accordance with the following procedures:

(1) Such electors residing in election precinct No. 34 shall vote in the Good Hope district referred to as "district seven" in Section 45-22-100.01.

(2) Such electors residing in election precinct No. 35-1 shall vote in the Fairview district referred to as "district two" in Section 45-22-100.01.

(3) Such electors residing in election precinct No. 35-2 shall vote in the Holly Pond district referred to as "district three" in Section 45-22-100.01.

(4) Such electors residing in election precinct No. 36 shall vote in the Hanceville district referred to as "district four" in Section 45-22-100.01.

(b) The provisions of this section are supplemental. It shall be construed in pari materia with Sections 45-22-100 to 45-22-100.05, inclusive, and all other laws pertaining to elections relating to the Cullman County Board of Education; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.






Part 2 - Superintendent of Education.

Section 45-22-101 - Compensation.

(a) The Cullman County Commission on Education shall reimburse the office of the county superintendent of education from the general fund of the county, allocated for schools, the amount of any monetary loss, not to exceed a total for each office of two thousand five hundred dollars ($2,500) per annum, arising or caused by error, if the mistake or omission was caused without personal knowledge, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the county superintendent of education to insure that employees exercise due care in performing their duties and to make a diligent effort to correct the error, mistake, or omission and collect the amount subject to potential loss immediately upon becoming aware of the potential loss. This section shall not apply to any deliberate misuse or misappropriation of funds by the official or by any clerk or employee under the superintendent's jurisdiction.



Section 45-22-101.01 - Appointment; qualifications; compensation.

(a) Beginning at the time of expiration of the current term of office of the Cullman County Superintendent of Education, and thereafter, the Cullman County Superintendent of Education shall be appointed by the Cullman County Board of Education in accordance with Chapter 9 of Title 16. The appointed superintendent shall take office on the date prescribed by general law, and shall serve for a term of two years to four years from the first day of July next succeeding his or her appointment. Any vacancy in the office of county superintendent of education in the time interim between the vacation of the office due to expiration of the term of the prior county superintendent of education or due to other causes and the assuming of office by the first county superintendent of education appointed pursuant to this section shall be filled for the duration of the unexpired term by the county board of education in the manner prescribed by general law. The appointment shall terminate on the date the first county superintendent of education appointed pursuant to this section assumes office. The compensation of the interim appointee shall be set by the county board of education and the interim appointee shall serve at the pleasure of the county board of education.

(b) The Cullman County Superintendent of Education shall possess all the qualifications prescribed for county superintendents of education by the general laws of the state, shall possess all the powers granted by the general laws of the state, and shall perform and discharge all the duties of county superintendents of education prescribed by the general laws of the state.

(c) The Cullman County Superintendent of Education shall receive compensation in an amount as set by the Cullman County Board of Education.









Article 11 - Elections.

Section 45-22-110 - Compensation of election officials.

(a) In Cullman County, election officials who work at polling places shall receive an additional expense allowance in an amount as will, together with any amount paid by the state pursuant to Section 17-6-13, make the total amount paid to each inspector sixty-five dollars ($65) for each day the inspector works at the polls and make the total amount paid to each clerk fifty-five dollars ($55) for each day the clerk works at the polls. The additional expense allowance provided for in this section shall be paid from the county general fund.

(b) Election officials who work at polling places shall receive an expense allowance of ten dollars ($10) per day while they attend courses on the operation of voting machines.






Article 12 - Employees.

Section 45-22-120 - Applicability.

This article shall apply to and have application in Cullman County, Alabama, to all regular full-time employees whose wages, salaries, and benefits are provided in whole or in part from the general fund of the county and other designated and special funds under the management and administration of the county commission of the county, including regular full-time employees of the sheriff's department, revenue commissioner's office, judge of probate's office, and juvenile probation office, including the chief probation officer, except as limited in Section 45-22-120.01.



Section 45-22-120.01 - Rejection of applicants for employment.

Elected officials shall be authorized to reject any applicant for employment within their respective offices.



Section 45-22-120.02 - Definitions.

As used in this article, unless the context plainly indicates a different meaning, the following words, terms, and phrases shall have the meanings respectively ascribed to them: "County" means Cullman County, Alabama; "employee" means any person who is employed in the service of the county on a regular full-time basis; "exempt service" means those employees to whom this article shall not apply; "classified service" means those employees to whom this article shall apply; "commission" means the County Commission of Cullman County; "board" means the personnel board; "head of department/office" includes the sheriff, revenue commissioner, judge of probate, and chair of the county commission. Words used in the masculine gender include the feminine and neuter; the singular includes the plural, and the plural the singular.



Section 45-22-120.03 - Personnel system.

All employees of the county as herein defined shall be subject to the personnel rules and regulations in or promulgated pursuant to this article. Present employees and those who may hereafter be employed shall remain in their respective employments during good behavior, efficiency, and adherence to such rules and regulations as may, from time to time, be prescribed by the commission. Nothing herein contained shall be construed to prevent or preclude the transfer or removal of an employee, in the sole discretion of the commission, for the purposes of cost or budget reduction, and no present employee shall be subject to any examination in order to hold his or her present job.



Section 45-22-120.04 - Powers and duties of commission regarding personnel.

(a) The commission shall adopt rules and regulations to carry out this article, and to provide for advertising of vacancies, recruitment, selection, hiring, classification, placement, promotion, transfer, demotion, suspension, removal, disciplinary action, appeal, hearings, grievances, and training, and the commission may, from time to time, make changes in its rules, regulations, and procedures, provided, however, that no rule, regulation, procedure, or policy may be adopted, promulgated, or amended so as to affect a single employee or group or class of employees either adversely or favorably at the expense or to the detriment of other employees. All promotions shall be made by the commission upon the recommendation of the head of the department/office in which the vacancy for the promotion occurs. The commission shall:

(1) Classify the different types of service to be performed in the departments and offices of the county.

(2) Prescribe qualifications, including those of character, education, training, and acquired and demonstrated skills and experience, for appointees of each class.

(3) Define compensation schedules for the classifications of service.

(4) Allocate each job in the service of the county to its proper classification.

(b) The commission shall establish rules, regulations, and procedures governing hiring, employee performance review and evaluation, probationary period, suspension, dismissal, demotion, termination, grievances, appeals, hearings, leave and use of leave, and such rules, regulations, and procedures shall have the full force and effect of law and shall govern in all such matters.



Section 45-22-120.05 - Personnel board.

(a) There is created the Cullman County Personnel Board, which shall be composed of three members appointed by members of the legislative delegation representing Cullman County. One member shall be appointed initially for a term of two years, one for a term of four years, and one for a term of six years. Their successors shall be appointed to terms of six years. All appointees shall be residents and qualified electors of Cullman County and not less than 25 years of age.

(b) Members of the board shall take the constitutional oath of office, which shall be filed in the office of the judge of probate. Vacancies on the board shall be filled in the same manner as original appointments and for the remaining unexpired term of the vacancy. The members of the board shall elect a chair and secretary annually from among their number. Any member of the board who becomes a candidate for or is elected or appointed to another public office shall thereby vacate his or her office as a member of the board.



Section 45-22-120.06 - Powers and duties of board.

In addition to the duties set forth elsewhere in this article, the board shall:

(1) Advise the commission on matters of personnel administration, including the development of personnel rules, a job classification plan, and a systematic pay plan.

(2) Represent the public interest in making recommendations for the improvement of personnel administration in the county service.

(3) Make any inquiry which it may consider desirable concerning personnel administration in the county service.

(4) Make recommendations to the commission with respect to any of the foregoing duties in a regular or special called meeting of the commission, with such recommendations becoming matters of public record. The commission shall, within 60 days after the presentation of a recommendation of the board, act upon the same.

(5) Maintain adequate records of its proceedings and of its own official acts.



Section 45-22-120.07 - Rules, regulations, and policies.

All rules, regulations, and policies in effect at the time of adoption of this article which are not in conflict with the provisions hereof shall remain in full force and effect after May 15, 1992, until the same are altered, amended, or repealed in the manner herein provided. Any rule, determination, regulation, or policy may be amended or repealed in whole or in part by the commission or by act of the Legislature of the State of Alabama.



Section 45-22-120.08 - Compensation of board members.

Each member of the board shall be paid, from the county treasury, twenty dollars ($20) per meeting of the board, and the chair shall be paid sixty dollars ($60) per meeting of the board, plus such mileage as is provided by law to the commission. The commission shall make necessary appropriations from the general fund to pay the reasonable and necessary expenses incurred by the board in the administration of this article.



Section 45-22-120.09 - Disciplinary action against employees.

Any employee may be dismissed, suspended without pay, or demoted by the commission for, but not limited to, any violation of this article or whenever the good of the service will be served thereby or the employee's work, performance, conduct on the job, or insubordinate attitude so warrants; provided, however, that no employee may be suspended without pay for more than 15 working days at anyone time or for more than 30 working days in anyone year; and provided further, that no employee shall be dismissed, suspended without pay, or demoted for political considerations other than those enumerated in Section 45-22-120.13. Any person appointed to a position who shall have secured his or her certification therefor through fraud shall be removed by the commission and shall not thereafter be eligible for examination for or appointment to any position in the county service except by unanimous consent of the commission. Elected officials of the county shall carry out this section as such provisions shall relate to employees in their respective offices. The commission may authorize any department head or other supervisory employee to carry out this section, provided, however, that any action to terminate shall only be with the prior written order of the commission. The fact and extent of any other disciplinary action taken by any department head or other supervisory personnel shall promptly be reported to the commission and a record of the same shall be kept in the personnel file of the employee affected by such disciplinary action.



Section 45-22-120.10 - Grievance procedure.

(a) An employee shall have the right to appeal any disciplinary action taken against him or her, provided, however, that an employee on probationary status shall have no such right unless such employee shall have had permanent status in some other position at the time he or she was appointed to his or her present position. An employee desiring to appeal any disciplinary action directed against him or her shall first exhaust all administrative remedy as provided by policy of the commission. Upon exhausting all administrative remedy, the employee shall then file his or her grievance in writing with the commission within seven calendar days of the last final administrative action on his or her grievance, and shall request a hearing before the personnel board. Within seven calendar days after the receipt of the grievance, the commission shall file with the chair of the board and mail to the employee by certified mail a statement specifying the charges against such employee on which the disciplinary action was based. Upon the filing of such charges, the chair shall call a meeting of the board to be held within 30 days after the filing of such charges to hear such grievance, and shall forthwith give notice by certified mail to the employee and the commission of the time and place of such meeting. The board shall have the authority to continue the hearing from time to time as may be necessary. In preparing for and conducting such hearing, the chair and secretary of the board shall each have the power to administer oaths, to subpoena, and require the attendance of witnesses and the production of books, documents, and accounts pertaining to the grievance.

(b) Subpoenas issued as herein provided shall be served and the fees and allowances for the services thereof shall be the same as is provided by law for the service of subpoena issued by the Circuit Court of Cullman County, Alabama. Fees and allowances in connection with the service of such subpoena issued at the request of the commission upon request of the board shall constitute reasonable and necessary expenses of the board. Any subpoena issued at the request of the employee shall be served as aforesaid, but only after such employee shall have deposited sufficient security with the sheriff or other recognized officer as will guarantee payment of such fees and allowances for such service. Any person failing to obey any summons by either of the officers of the board without good cause, to be determined by the Circuit Court of Cullman County, Alabama, may be punished by the court in the same method and manner as is provided by law for contempt of court, and any person failing to obey any such order or subpoena of the court, may be proceeded against by the court as is by law provided in the case of contempt of such court. In addition, any employee of the county who fails to obey any of such orders or subpoenas may be disciplined as provided in Section 45-22-120.09.

(c) At the hearing before the board, the employee and his or her department head or supervisor shall each have the right to be represented by counsel, with the county authorized to employ legal counsel to represent the interest of the county. Such hearing shall be governed by rules of practice and procedure as shall be adopted by the board, and in conducting such hearing, the board shall not be bound by the technical rules of evidence. No informality of procedure in the conduct of such hearing shall invalidate any recommendation made by the board. At the conclusion of the hearing, and within five working days therefrom, the board shall recommend to the commission one of the following:



Section 45-22-120.11 - Exempt and classified service.

(a) All employees of the county shall be divided into the exempt service and the classified service. The exempt service shall include:

(1) The positions of all elected officials of the county.

(2) The positions of voluntary personnel and personnel appointed to serve without pay.

(3) The positions of consultants rendering temporary professional service.

(4) All positions involving seasonal or part-time employment.

(5) Positions of departmental supervisors.

(6) The positions of attorneys rendering legal services.

(7) The chief deputy sheriff, the chief clerk of the judge of probate, the chief clerk of the revenue commissioner, and the chief clerk of the commission; provided, however, that any such person as enumerated in this subdivision who has previously attained permanent status in the service of the county shall be entitled to be retained in his or her previous permanent status position upon removal from such exempt position, provided such removal was for any reason other than for cause as provided herein.

(b) The classified service shall include all positions in the county service that are paid in whole or in part out of the general fund of the county or from other funds administered or controlled by the commission and which are not in the exempt service. Unless otherwise specifically provided or clearly implied, this article shall apply only to the classified service.



Section 45-22-120.12 - County road system employees.

In the event that the county commission shall become responsible for the construction and maintenance of the roads of the county, then in such event any employee who has previously acquired permanent status with the state personnel system with the State Department of Transportation and who shall transfer to the employ of Cullman County shall be subject to any probationary period adopted by the Cullman County Commission; provided, however, that any such employee may, within six months of such employment with the county, transfer without prejudice back to the employ of the State Department of Transportation without loss of pay status or any other benefit or right as such employee previously had as such state employee.



Section 45-22-120.13 - Political activity of employees.

(a) In county elections, no employee shall make, solicit, or receive any assessment, donation, subscription, or contribution for any political purpose whatsoever except to exercise his or her right as a citizen to express his or her opinion and cast his or her vote; no employee shall assist any candidate for nomination or election to county office or make any public statement in support of or against any such candidate, or participate in any manner whatever in the campaign of any candidate in any county election; and no employee shall receive any appointment or advancement as a reward for his or her support of a candidate for office or a political party; nor shall he or her be dismissed, suspended, or reduced in rank or pay as punishment for failure to support any candidate for political office. Any employee who shall desire to become a candidate for county office shall, upon qualifying for such office, take leave of absence without pay to campaign for such office. Upon winning any such election, the employee shall resign from his or her position of employment with the county.

(b) The provisions of this section notwithstanding, nothing herein contained shall be construed as limiting the activities of county employees in city, state, or national elections, nor as prohibiting an employee from being a member, officer, or beat committeeman or committeewoman of a political party; neither shall this article interfere with any duty such employee might have as such member, officer, or beat committeeman or committeewoman.



Section 45-22-120.14 - Commission rights not restricted.

Nothing herein contained shall be construed as restricting the right of the commission to increase or decrease proportionately the compensation of all employees; or to use independent contractors for performance of work or the rendering of service to the county.






Article 13 - Engineer, County.

Section 45-22-130 - Duties of county commission.

Repealed by Act 2013-300, §3, effective May 21, 2013.



Section 45-22-130.01 - Disposition of funds.

Any unexpended monies remaining in the fund required by law to be maintained by the State Department of Transportation for use in the construction, repair, and maintenance of county roads and bridges in Cullman County shall be paid over to the county governing body of Cullman County except as otherwise provided by this article. Thereafter all funds and monies designated by law for the use in the construction, repair, and maintenance of county roads and bridges in Cullman County may be entitled, whether from the proceeds of the state gasoline tax, the motor vehicle license tax, or other state tax, or any federal aid accruals, or from any other source whatsoever, shall be paid to the county governing body of Cullman County by the appropriate county or state official.



Section 45-22-130.02 - Transfer of facilities, properties, etc.

The State Department of Transportation shall transfer and turn over to the governing body of Cullman County adequate facilities and properties presently being used by the State Department of Transportation in carrying out the functions and duties in relation to roads and bridges in Cullman County, also road equipment, machinery, and supplies of like kind, amount, nature, and present value as of 1979 to the respective road equipment, machinery, and supplies which Cullman County was required to transfer and turn over to the State Department of Transportation in accordance with legislation enacted prior to the adoption of this article, which legislation required the State Department of Transportation to construct, repair, and maintain roads and bridges in Cullman County. Any dispute which may arise as a result of this section shall be resolved by the majority of the members of a committee consisting of the Director of Transportation or his or her agent, the chair of the county governing body of the respective county or his or her agent, and one member from the legislative delegation of the respective county to be selected by the legislative delegation.



Section 45-22-130.03 - Employee list.

The State Department of Transportation shall submit to the county a list of all persons employed by the department in the construction, repair, and maintenance of county roads and bridges in Cullman County, which list shall contain the following information regarding each such employee: (1) name; (2) salary; (3) percentage of work time on county roads; (4) percentage of work time on state roads; (5) accrued sick leave and annual leave benefits; (6) years of service. The county may employ from the list not exceeding 75 percent of the total number of persons on the list, for the construction, repair, and maintenance of county roads and bridges in accordance with personnel policy adopted by the county commission. Any employee not chosen for employment by the county, and any employee chosen by the county who declines to become a county employee, or who leaves the employ of the county within six months of the effective date hereof, shall be retained by the State Department of Transportation subject to the regular employment practices of the State Department of Transportation. All present and accumulated obligations due and payable to the present employees as a result of their employment with the State Department of Transportation shall be the obligation of the State of Alabama, including, but not limited to, accumulated sick leave, vacation time, and retirement and any other accumulated benefits earned by the employees.



Section 45-22-130.04 - Prior contractual obligations.

Any contract for the construction, repair, or maintenance of county roads and bridges in Cullman County entered into by the State Department of Transportation prior to the adoption of this article shall remain in full force and effect until the returns thereof shall have been complied with.



Section 45-22-130.05 - Prior financial obligations.

All outstanding financial obligations which were incurred prior to the adoption of this article for the construction, repair, or maintenance of county roads and bridges in Cullman County, shall, upon adoption of this article, become outstanding financial obligations of Cullman County, and shall be retired or paid in accordance with the terms under which such indebtedness was incurred.



Section 45-22-130.06 - County engineer - Employment; requirements.

The Cullman County governing body shall employ a county engineer, possessing all of the qualifications specified for county engineers under the general laws of the State of Alabama: and such engineer shall devote his or her entire time and attention to the maintenance and construction of the Cullman County public roads, highways, bridges, and ferries, and he or she shall during his or her employment, reside in Cullman County, Alabama.



Section 45-22-130.07 - County engineer - Qualifications.

The county commission may fill the position of county engineer with any person possessing the qualifications herein required, and may request the State Department of Transportation to submit a list of such qualified persons.



Section 45-22-130.08 - County engineer - Duties.

It shall be the duty of the county engineer, subject to the approval and direction of the county commission to:

(1) Employ, supervise, and direct such assistants as are necessary to construct and maintain properly the county public roads, highways, and bridges.

(2) Perform such engineering and surveying services as may be required to prepare and maintain the necessary maps, plans, and records.

(3) Maintain the necessary accounting records to reflect the cost of constructing and maintaining the county highway system.

(4) Perform such other duties as are necessary and incident to the operation of the county highway system as directed by the county commission.

(5) It shall be his or her further duty, insofar as it is feasible, to construct and maintain all county roads on the basis of the county as a unit, without regard to any district, quadrant, or beat lines.



Section 45-22-130.09 - Requisitions to be made by county engineer.

The county engineer is the person authorized to make written requisitions upon the county governing body of Cullman County, or its duly designated purchasing agent, for all articles, materials, supplies, and equipment necessary for the maintenance and construction of roads, bridges, and ferries in Cullman County.



Section 45-22-130.10 - Compensation of employees.

All county highway employees shall be compensated in substantial accordance with the state salary schedule for similar positions, provided that the county commission may adopt from time to time, in accordance with prevailing economic conditions, such scales of wages or salaries to be paid the employees as the commission deems appropriate.



Section 45-22-130.11 - Compensation of county engineer.

The Cullman County governing body shall fix the amount of the salary of the county engineer, payable in equal monthly installments from the road and highway funds of Cullman County.



Section 45-22-130.12 - Surety bond.

Before entering upon his or her duties, the Cullman County Engineer shall make and enter into a surety bond in the amount of five thousand dollars ($5,000) payable to Cullman County, conditioned for the faithful discharge and performance of his or her duties as such engineer, and for the faithful accounting of all monies or property of the county, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama, and shall be approved by the chair of the Cullman County governing body. The premiums on the bonds shall be paid by the county.



Section 45-22-130.13 - Office space and equipment.

The Cullman County governing body shall furnish the county engineer with an office in the county, and all necessary office supplies, and shall furnish him or her with necessary transportation in connection with his or her duties under this article.



Section 45-22-130.14 - Accountability for equipment; inventory.

The county engineer shall be the custodian of all road tools, machinery, supplies, and equipment of Cullman County and shall be accountable for the same, at all times. The Cullman County governing body shall furnish the necessary storage facilities in which to keep the tools, machinery, supplies, and equipment, and the county engineer shall keep on file in his or her office, at all times, an up-to-date inventory, containing a list of all the tools, machinery, equipment, and supplies belonging to Cullman County.



Section 45-22-130.15 - Adoption of budget.

It shall be the duty of the county commission at some meeting in September of each calendar year, or not later than the first meeting in October next following, by order or resolution spread upon the minutes, to fix and determine the amount of funds which will be available for the purpose of building and maintaining public roads, bridges, and ferries of Cullman County for the current fiscal year, beginning on October 1. Provided, however, that the budget adopted pursuant to this section shall not conflict with the provisions of the Budget Act, Section 11-8-3, which relates to limitation of expenditures.



Section 45-22-130.16 - Requisitions presented for approval.

The county engineer shall make written requisitions to the chair of the county governing body for all materials, machinery, equipment, and necessary supplies needed for the construction, maintenance, and repair of the public roads, bridges, and ferries of Cullman County. The requisitions shall be filed and presented to the chair of the county governing body at its next meeting for the approval of the governing body. Provided, however, that the chair shall have full power and authority to make purchases without first obtaining the approval of the whole commission if the delay caused by the hereinabove procedure, might, in his or her judgment, cause an unnecessary and harmful interruption in the operation of the county road system.



Section 45-22-130.17 - Inspection and approval of materials, supplies, etc., prior to payment.

It shall be the further duty of the county engineer to inspect all materials, machinery, equipment, and supplies purchased by Cullman County for use on public roads, bridges, and ferries, when the same is delivered, and the same shall not be accepted and paid for without first having been approved by him or her.



Section 45-22-130.18 - Employment of road supervisor in emergency.

In the event an emergency should arise, in which it would be impossible for the Cullman County governing body to employ an engineer, as hereinabove provided for, then, in that event, the county governing body shall employ a competent road supervisor who need not be an engineer, but, when so employed, and he or she shall have all the duties and authority of the engineer, and be subject to this article, but an emergency shall not exist so long as the Director of Transportation can nominate an engineer who would accept employment by the governing body of Cullman County under the terms of this article, it being the intention of this article to provide that when county roads are to be maintained or constructed in the county, the supervision thereof shall either be under a county engineer, as hereinabove provided for, or a road supervisor, who is not a member of the county governing body.



Section 45-22-130.19 - Contracts with private individuals or entities.

Nothing herein shall preclude the Cullman County governing body from entering into contracts with private individuals or entities pursuant to Alabama bid law for the repair, maintenance, and construction of roads and bridges in Cullman County, and the governing body is hereby empowered to so contract if in its judgment such action would be in the best interest of the county.



Section 45-22-130.20 - Salary supplement.

Due to the substantial increase in the duties and responsibilities required of the members of the Cullman County Commission due to this article, each respective associate commissioner shall receive a salary supplement of four hundred dollars ($400) per month, and the chair of the commission shall receive a salary supplement of four hundred fifty-five dollars ($455) per month which shall be in addition to any other salary or expense allowance otherwise provided by law and shall be paid from the Cullman County treasury.



Section 45-22-130.21 - County vehicle and equipment maintenance system.

Nothing herein shall be construed to prohibit the county commission from maintaining a comprehensive county vehicle and equipment maintenance system.






Article 14 - Fire Protection and Emergency Medical Services.

Section 45-22-140 - Forest fire protection.

(a) The county governing body of Cullman County is authorized, when the need exists, to provide protection against forest fires in Cullman County by participating in the Alabama Forestry Commission's fire protection program in the manner hereinafter specified.

(b)(l) After the Cullman County governing body has determined that such a need does exist in Cullman County, the governing body may, in the manner hereinafter specified, provide for a financial charge or tax to be paid by the owners of forest land located in Cullman County for the use of land for timber growing purposes amounting to the whole or any part of the cost of such fire protection program, but not in excess of fifteen cents ($0.15) per acre, provided such financial charge or tax is not greater than the benefit accruing to such forest land due to the availability of such fire protection.

(2) "Forest lands" as used in this section, shall mean any land which supports a forest growth, or which under prevailing natural and economic conditions may be expected to support such a growth in the future, or which is being used or reserved for any forest purpose. "Forest land" as used in this section shall not include any lands primarily used for residential purposes nor shall it include any publicly owned lands.

(c) The need for such a financial charge or tax to provide forest fire protection within the county shall be determined by the county governing body after a public hearing is held thereon. Notice of such public hearing shall be given by the county governing body for a period of two consecutive weeks by advertisement in a newspaper of general circulation in Cullman County. Such advertisement shall indicate the date, time, and place of the hearing, the manner proposed to finance such fire protection program, and the part of the cost of such program that is proposed to be paid by the owners of forest lands. Any person owning forest land in Cullman County may appear in person or by attorney at such time and place and make defense against such financial charge or tax or the amount thereof. After such hearing the county governing body shall determine the amount of such financial charge or tax and enter on the minutes of the governing body an order fixing such financial charge or tax.

(d) Any such financial charge or tax fixed as provided in subsection (c) shall be payable at the same time and in the same manner as county taxes and the owners of the forest lands shall make report of same to the Tax Assessor of Cullman County at the time fixed by law for making return of the property of such property owner. Financial charges or taxes levied shall constitute a lien on the property against which they are charged or taxed in case of default in the payment of such financial charge or tax the land may be sold in the same manner and under the same conditions that lands are sold for the satisfaction of liens for county ad valorem taxes and redemption from such sale may be effected in the same manner as is provided by law for redemption where land is sold for nonpayment of ad valorem taxes.

(e) The county governing body of Cullman County is authorized to appoint agents and delegate authority to individuals to search out forest lands in Cullman County, determine the area and owners thereof, and report same to the Tax Assessor of Cullman County who shall be authorized, after notice by certified mail to such owners, and hearing before the county governing body if so requested by such owners, to place the financial charge or tax against the forest lands as may be determined by the report of such agents or the determination of the county governing body.

(f) All monies accruing to Cullman County shall be placed in the general fund of the county and shall only be spent by the county governing body in participating in the Alabama Forestry Commission's forest fire protection program in Cullman County.






Article 15 - Gambling.



Article 16 - Government Operations.

Part 1 - Liability for Monetary Loss.

Section 45-22-160 - Reimbursement; due care in performance of duties.

(a) The Cullman County governing body shall reimburse the office of the revenue commissioner and the judge of probate from the general fund of the county the amount of any monetary loss, not to exceed a total for each office of twenty-five hundred dollars ($2,500) per annum, arising or caused by error, if the mistake or omission was caused without personal knowledge, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the revenue commissioner and the judge of probate to insure that their employees exercise due care in performing their duties and to make a diligent effort to correct the error, mistake, or omission and collect the amount subject to potential loss immediately upon becoming aware of the potential loss. This section shall not apply to any deliberate misuse or misappropriation of funds by the officials or any clerk or employee of the offices.






Part 2 - Tennessee Valley Authority in Lieu of Taxes.

Section 45-22-161 - TVA Payments Fund.

(a) Any payments coming into the treasury of Cullman County that are derived, directly or indirectly, from payments by the Tennessee Valley Authority in lieu of the payment of ad valorem taxes shall be placed in a separate fund to be known as the "TVA Payments Fund." Except as provided in subsection (b), the monies in the fund shall be paid out and used in the following percentages and manner:

(1) Fifty percent shall be used exclusively for the maintenance, repair, construction, and reconstruction of the public roads and bridges in Cullman County.

(2) Twenty-five percent shall be distributed directly to the incorporated municipalities in Cullman County on the basis of population.

(3) Twenty-five percent shall be paid into the general fund and may be used for any of the lawful purposes of Cullman County.

(b) Notwithstanding subsection (a), commencing October 1, 2001, from the amounts received in the "TVA Payments Fund," directly or indirectly, there shall be paid out and used in the following manner:

(1) A minimum of one hundred twenty-five thousand dollars ($125,000) shall be distributed directly to the county board of education.

(2) A minimum of seventy-five thousand dollars ($75,000) to the Cullman City Board of Education.

(3) The remainder shall be used and distributed as provided in subsection (a).

(4) Cullman County and the municipalities of Cullman County may allocate funds for education purposes from their TVA payments in addition to the funds provided in this subsection.









Article 17 - Health and Environment.

Section 45-22-170 - Board of Health fees.

(a) The Board of Health of Cullman County may annually fix a schedule of fees which shall cover the actual cost or a portion thereof involved in the performance of services rendered, pursuant to the duties, functions, and programs required by law or by regulation or of the county or State Board of Health. Any fee schedule fixed pursuant to this section shall be effective upon approval of the county commission.

(b) The Cullman County Board of Health is hereby authorized to promulgate rules and regulations necessary and proper for the administration of this section. Regulations shall include but not be limited to the furnishing of services without charge to documented indigent residents or persons of the county, and matters pertaining to payment of the fee for personal health services, permits, and inspections. Services shall not be denied on the basis of inability to pay.

(c) All fees and receipts collected shall be paid over to the county health officer of Cullman County and deposited in a depository of the county and shall be expended for the support, maintenance, and operation of the public health services in the county.

(d) Funds collected under this section may be utilized to match funds from other available sources.

(e) Funds collected under this section are not to be utilized as a substitute for any portion or all of county, city, or any budgeted funds for health department use.






Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.

Part 1 - Game and Billiard Rooms.

Section 45-22-220 - Hours of operation.

Any town or municipality in Cullman County, regardless of whether or not such entity has a police force, is authorized and empowered to regulate the business hours of game and billiard rooms within its town or city limits either through the adoption of ordinances, rules, or regulations or through the imposition of local license fees.






Part 2 - Park and Recreation Board.

Section 45-22-221 - Retirement.

The Cullman County Park and Recreation Board as a participating employer in the Employees Retirement System under Section 36-27-6 shall assume liability limited solely to the employer cost necessary to fund all cost-of-living adjustments granted under the Employees' Retirement System after September 30, 1995, to persons who retired from service to the Park and Recreation Board of Cullman County which was dissolved in 1995, and subsequently succeeded by the current Cullman County Park and Recreation Board. Such persons shall be treated the same as all other persons retired from services with Cullman County.






Part 3 - Park Use.

Section 45-22-222 - Use of land owned or controlled as a park; collection and disposition of fees.

(a) Cullman County currently owns or operates several parks, more specifically described as follows: Agricultural Trade Center, Clarkson Covered Bridge, Smith Lake Park, Sportsman Lake Park, and Stony Lonesome OHV Park. The Cullman County Commission or the authorized agents of the Cullman County Commission or Cullman County may operate all parks now owned or hereafter owned by Cullman County.

(b) The Legislature recognizes that the operation of parks mentioned in subsection (a) by Cullman County provides and serves a substantial public purpose and has a significant economic impact and benefit to Cullman County.

(c) Given the economic impact, the Cullman County Commission or an authorized agent of the Cullman County Commission or Cullman County may conduct events requiring the collection of fees and disbursements to the winners of the events.

(d) The Cullman County Commission shall establish and maintain a Cullman County Park Event Disbursement Fund in a bank located in Cullman County. All monies collected as provided above pursuant to this section shall be deposited into the Cullman County Park Event Disbursement Fund. The fund may be drawn upon by the Cullman County Commission or the authorized agent of the Cullman County Commission or Cullman County for disbursements to the winners of a conducted event. Any funds remaining in the Cullman County Park Event Disbursement Fund after disbursement to the winners of an event shall immediately be transferred to the individual park fund responsible for the event and thereafter are considered public funds.

(e) The Cullman County Commission shall keep an account of all fees collected and disbursements for audit by the Department of Examiners of Public Accounts. The Cullman County Park Event Disbursement Fund shall be audited at the same time other accounts of the Cullman County Commission are audited.

(f) This section is not intended to affect the immunity granted to Cullman County or any of its authorized agencies or agents.









Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-22-230 - Deputy sheriffs.

(a) Effective August 3, 1995, the Sheriff of Cullman County shall receive an additional compensation of fifteen thousand dollars ($15,000) per annum. The compensation shall be in addition to all other compensation, expense allowances, or benefits received.

(b) The salary increase provided in this section shall be inoperative if the sheriff receives an additional salary increase pursuant to general law effective upon the beginning of the next term of office which is equal to or greater than the amount provided by this section.






Part 2 - Funding.

Section 45-22-231 - Abandoned and stolen property.

(a) The Sheriff of Cullman County is authorized to sell at public auction, in the manner provided in this section abandoned and stolen personal property recovered by the sheriff's department, which property has remained unclaimed by the rightful owner thereof for a period of six consecutive months.

(b) The Sheriff of Cullman County shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff's department, which records shall state the description of the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. The records shall be open to public inspection at all reasonable times. All abandoned or stolen property recovered by the sheriff's department shall be stored in a suitable place to protect the same from deterioration; provided, that if the property be of a perishable nature, after reasonable attempts have been made to locate and identify the owner thereof, if the attempts be unsuccessful, the same may be sold at once without notice in which case the proceeds shall be held for a period of six months for the account of the owner and if not called for within that period of time, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, shall be paid into the general fund of the county.

(c) At least every six months, the sheriff shall sell at public auction to the highest bidder for cash all abandoned or stolen personal property which has been recovered by the sheriff's department and has remained unclaimed by the rightful owner thereof after a period of six months. The sales are to be made after notice thereof shall have been given by publication in a newspaper of general circulation in Cullman County once a week for two successive weeks or by posting such notice in a conspicuous place at the Cullman County courthouse for a period of at least 20 days prior to the sale. The notice shall contain the place, date, and time of each such auction and shall further contain a description of each item of personal property to be sold at auction. If publication of notice be made by publication in the newspaper, the first notice shall run at least 20 days prior to the auction.

(d) The owner of any abandoned or stolen personal property recovered by the Cullman County Sheriff's Department may redeem the same at any time prior to its sale by paying any reasonable expenses incurred in the recovery of the property, its maintenance and storage and a pro rata share of the costs, if any, of publication of notice of the sale of the property.

(e) Whenever any property is sold at public auction as provided in this section, a notation in the storage record book shall be made of the fact of the sale and of the amount received for the property. All sales shall be cash. The person making the sale shall have the right to reject any and all bids if the amount bid be unreasonably low and shall have the right to continue the sale from time to time if no bidders are present.

(f) The proceeds from any auction conducted under the authority of this section, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property sold at the auction, shall be paid into the office of the sheriff.



Section 45-22-231.01 - Fundraising.

(a) In Cullman County, the sheriff may conduct fund raising events, including, but not limited to, rodeos, and may use the proceeds and profits from the events for any lawful purpose relating to the operation of the office of sheriff.

(b) The provisions of this section are remedial and curative and any actions taken by the sheriff in conformance with subsection (a) are ratified and confirmed.






Part 3 - Jails.

Section 45-22-232 - Operation of jail store and telephone system; Law Enforcement Fund.

(a) The Sheriff of Cullman County, or the authorized agents of the sheriff, may operate a jail store and a telephone system for prisoners within the confines of the county jail. The jail store and telephone system shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Law Enforcement Fund in a bank located in Cullman County. All proceeds collected under this section shall be deposited by the sheriff into the Law Enforcement Fund.

(2) The sheriff shall keep an account of all jail store sales, telephone usage fees, and transactions of the Law Enforcement Fund for audit by the Department of Examiners of Public Accounts. The jail store account, telephone system account, and Law Enforcement Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store and telephone system shall be expended at the discretion of the sheriff for law enforcement purposes in Cullman County, including office expenses, that are in the interest of the public.

(d) The establishment of the Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store and telephone system in the county jail prior to May 6, 1998, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store and telephone system in the county jail prior to May 6, 1998, shall be deposited into the Law Enforcement Fund created by this section.



Section 45-22-232.01 - Work release.

In Cullman County, any county or state inmate, in order to be eligible to participate in work release, shall enter into a contract or agreement authorizing the payment from the inmate's account with the county for the payment of up to one-third of the inmates' net wages for court-ordered payments, including, but not limited to, restitution, court costs, and child support.






Part 4 - Pistol Permits.

Section 45-22-233 - Collection and disposition of fee.

(a) The fee for the issuance of a permit in Cullman County to carry a pistol concealed on or about the person or in a vehicle as provided in Section 13A-11-75 shall be fifteen dollars ($15), which shall be collected by the sheriff.

(b) Any and all monies collected as provided above, in Cullman County within the purview of this section, shall be deposited by the sheriff in any bank located within the county into a fund known as the Sheriff's Fund. The fund shall be drawn upon by the sheriff of the county or his or her appointed agent and shall be used exclusively for law enforcement purposes and in the discharge of the sheriff's office as he or she sees fit. The establishment of the Sheriff's Fund as provided in this section and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or for the operation of his or her office.






Part 5 - Retirement.

Section 45-22-234 - Receipt of badge, pistol, etc., upon retirement.

(a) Any individual employed by the Cullman County Sheriff's Office as a law enforcement officer for a period of 10 years or more who retires from the department in good standing may receive from the sheriff, without cost, a retired badge, a retired commission card, and a pistol, provided the pistol is furnished by the department.

(b) This section shall have retroactive effect to January 1, 1999, upon its passage and approval by the Governor or upon its otherwise becoming a law.






Part 6 - Services Provided in Municipalities.

Section 45-22-235 - Contracting of police services by municipality.

(a) This section shall apply only to Cullman County.

(b) On and after August 1, 2013, any municipality within Cullman County may contract for police services with the sheriff of the county. The contract may include the enforcement by the sheriff and his or her duly commissioned deputies of all laws within the corporate limits and police jurisdiction of the municipality including municipal ordinances and the arrest or citation of any offenders as if the sheriff and his or her deputies were duly constituted police officers of the municipality.

(c) A municipality entering into a contract with the sheriff for police services shall pay to the county treasury a sum sufficient to provide the necessary manpower and equipment as mutually agreed upon by the municipal governing body, the sheriff of the county, and the county commission.

(d) The county governing body may receive from the municipality within the county money for police services and may expend funds for police services in the contracting municipality, including the police jurisdiction of the municipality.

(e) Each contract between the county governing body and the contracting municipality shall be with the consent and approval of the sheriff and the county commission.

(f) The sheriff and his or her duly commissioned deputies shall retain the legal and constitutional immunity afforded to each of them by law.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Creation of Office.

Section 45-22-240 - Consolidation of offices and powers.

(a) After September 30, 1979, there shall be a county revenue commissioner in Cullman County. A commissioner shall be elected at the general election in 1978, and at the general election every six years thereafter, who shall serve for a term of six years from the thirtieth day of September next after his or her election, and until his or her successor is elected and has qualified.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.

(c) Subject to the approval of the court of county commissioners or other like county governing body, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of the office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of office the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the court of county commissioners or like governing body of the county, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the court of county commissioners or other like governing body of the county, and shall be a preferred claim against the county.

(e) The court of county commissioners or other like governing body of the county shall provide the necessary offices for the county revenue commissioner in the courthouse, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor and the tax collector of the county are now or hereafter by law authorized or directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of the office, the county revenue commissioner shall receive an annual salary of twenty thousand dollars ($20,000). The salary shall be in lieu of any and all other compensation, salary, or expense allowance heretofore provided by law and shall be payable from the general fund of the county; provided, however, on behalf of such revenue commissioner, the county shall pay the employer's contribution to any retirement or pension plan of which such revenue commissioner is a member.

(g) The offices of Tax Assessor and Tax Collector of Cullman County are abolished effective the first day of October 1979.

(h) It is the purpose of this section to promote the public convenience in Cullman County by consolidating the offices of tax assessor and tax collector into one office.






Division 2 - License Division.

Section 45-22-240.20 - Personnel; monthly roster.

The Cullman County Commission shall furnish additional and sufficient personnel to the county revenue commissioner's office for the purpose of researching and obtaining the name of each county resident that owns a motor vehicle. The name of the owner shall be placed on a separate monthly roster, depending on the first letter of his or her last name as set forth in Section 32-6-61. This roster shall be completed by the first day of November, 1985. The revenue commissioner shall have authority to employ sufficient persons to operate his or her office. Personnel shall be paid from the county general fund.



Section 45-22-240.21 - Application.

The revenue commissioner shall, on the first day of December, 1985, mail to each auto owner who is to purchase auto tags in January of 1986, an application form, containing a space for the name and address of the owner of the motor vehicle, the make, model, year, and motor number of the vehicle, the correct amount of ad valorem taxes (state, county, school districts, municipal, and other), and the amount of the motor vehicle license tax, the cost of tag issuance, and handling fee. The form shall also include the final date due without penalty. The commissioner shall keep a copy of each application on file. Each year thereafter the commissioner shall send such application to each auto owner on the first day of each month prior to the month of expiration of the current year's tag or decal.



Section 45-22-240.22 - Remittance of payment.

Once the auto owner receives his or her application he or she may sign the application form and return it by mail, together with his or her remittance of the total amount shown on the form, payable to the revenue commissioner's office no later than the 12th day of the following month, which is the date of expiration of the current year's tag or decal. If the auto owner has signed the application form and sent the correct amount then the revenue commissioner shall stamp the form "paid" and mail it along with the auto tag or decal sticker to the applicant by the 28th day of the month. If there is an error made on behalf of the owner, the revenue commissioner may notify the owner and the owner may send the additional amount needed or he or she may come by the revenue commissioner's office and correct the error and pick up his or her tag. If the applicant has sent too large an amount, the revenue commissioner's office shall refund to him or her the overpayment when his or her tag is mailed. If any applications are received by the revenue commissioner's office later than the 12th of the month of the applicant's tag or decal expiration, the revenue commissioner may file and keep such application until the owner comes by the revenue commissioner's office and picks up his or her tag.



Section 45-22-240.23 - Fee for mailing.

The fee for mailing out all license tags shall be two dollars ($2) which shall be paid into the county general fund. The fee shall be included on the application form sent out by the revenue commissioner. For the purpose of this subpart, the term "motor vehicle" shall include mobile homes, trailers, or other items requiring a license tag.



Section 45-22-240.24 - Expenses of commission; accountability for errors; use of mail.

The actual expense of preparing, posting, and mailing out of application forms shall be that of the Cullman County Commission. The revenue commissioner shall not be held accountable for errors made by county employees. All license tags, other than tags for any truck weighing over 12,000 pounds and TR trailer tags, may be ordered through the mail.



Section 45-22-240.25 - Forms.

All the forms necessary in the administration of this subpart shall be furnished by the State Department of Revenue.



Section 45-22-240.26 - Payment in person.

The procedure authorized by this subpart for the payment of ad valorem taxes on motor vehicles and motor vehicle license taxes and the issuance of license tags is optional, an alternative to the procedure now provided by law. Each owner of a motor vehicle shall continue to have the right to pay taxes and to receive his or her tag in person, without the necessity of paying the mailing fee provided for herein.



Section 45-22-240.27 - Transfer of function.

The Revenue Commissioner of Cullman County shall perform all duties necessary to provide for the sale and issuance of motor vehicle license tags and for the payment of ad valorem taxes on motor vehicles. Any duties and functions now performed by the probate or other public official in Cullman County necessary for the purpose are hereby transferred to the revenue commissioner.



Section 45-22-240.28 - Chief clerk.

The revenue commissioner is authorized to employ a chief clerk whose primary responsibility shall be to assist the revenue commissioner in carrying out the duties of this subpart. The chief clerk shall be in addition to any other employees now or hereafter provided for the office and shall be in addition to the chief clerk now provided for the office.



Section 45-22-240.29 - Voiding of license when payment noncollectible.

In Cullman County, when a check tendered by an individual, company, or other entity for payment of any motor vehicle license is found to be noncollectible at time of deposit, the revenue commissioner shall notify the license inspector who shall make a reasonable attempt to retrieve the motor vehicle license plate and any decal in question. In the event the motor vehicle license plate or decal cannot be retrieved, the revenue commissioner shall so state and the statement shall constitute authorization for the revenue commissioner to void the motor vehicle license plate, decal, sales and use taxes, issuance fees, interest and penalty, and costs. Once the motor vehicle license has been voided, the revenue commissioner shall receive credit for costs associated with the noncollectible check issued. The appropriate state office shall mark the records pertaining to the void license accordingly and upon inquiry by any law enforcement agency, shall notify the agency that the party in question is operating under a voided license. All violations shall be prosecuted in accordance with current law.






Division 3 - Redemption of Land.

Section 45-22-240.50 - Procedure for sale and redemption of lands.

(a) This section shall apply to Cullman County.

(b) The procedure for selling and redeeming lands for taxes in such county shall be the same as provided in Title 40, except that all such duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the revenue commissioner of the county, and the judge of probate shall be relieved of all such duties.









Part 2 - Tax. Gasoline and Motor Fuel.

Section 45-22-241 - Administration and collection of taxes.

In Cullman County, all taxes levied on gasoline or motor fuels, including taxes levied pursuant to Act No. 56, H. 325, 1943 Regular Session, and Act No. 410, H. 160, 1978 Regular Session, shall be administered and collected by the State Revenue Department in accordance with Chapter 17 of Title 40.






Part 3 - Tax, Lodging.

Section 45-22-242 - Levy of tax.

(a) There is levied in Cullman County, in addition to all other taxes now imposed by law, a privilege or license tax, paralleling the state tax on businesses renting rooms, lodging, or accommodations to transients provided for in Sections 40-26-1 to 40-26-21, inclusive, hereinafter referred to as state lodging tax, in the manner and at the rate hereinafter prescribed.

(b) Upon every person, firm, or corporation engaging in Cullman County in the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, in an amount to be determined by the application of the rate of five percent of the charge for the room, rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in the room. There is exempted from the tax levied under this part any rentals or services taxed under the state sales tax provided for in Chapter 23 of Title 40. The tax shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place.



Section 45-22-242.01 - Collection of tax.

The tax levied under this part shall be paid to and collected by the State Department of Revenue, hereinafter referred to as the department, at the same time and along with the collection of the state lodging tax.



Section 45-22-242.02 - Filing of monthly report and payment.

The tax levied under this part, except as otherwise provided, shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues. On or before the twentieth day of each month after August 1, 1973, every person, firm, or corporation on whom the taxes levied by this part are imposed, shall render to the department, on a form prescribed by the department, a true and correct statement showing the gross proceeds of the business for the next preceding month, together with such other information as the department may demand and require, and at the time of making such monthly report the taxpayer shall compute the taxes due and shall pay to the department the amount of taxes shown to be due. The department, for good cause, may extend the time for making any return required under this part, but the time for filing any such return shall not be extended for a period greater than 30 days from the date such return is due to be made.



Section 45-22-242.03 - Cash and credit business.

Any person, firm, or corporation taxable under this part having a cash and credit business may report such cash business, and the taxpayer shall thereafter include in each monthly report all credit collections made during the month preceding and shall pay the taxes due thereon at the time of filing such report, but in no event shall the gross proceeds of such credit business be included in the measure of the tax to be paid until collections of such credit business shall have been made.



Section 45-22-242.04 - Annual report.

On or before 30 days after the end of the tax year, each person, firm, or corporation liable for the payment of a privilege tax as levied by this part shall make a return showing the gross proceeds of business done and compute the amount of tax chargeable against him or her or it in accordance with this part and deduct the amount of monthly payments as hereinbefore provided, if any have been made, and transmit with this report a remittance in the form required by this part covering the residue of the tax chargeable against him or her to the office of the department, and such report shall be verified by oath.



Section 45-22-242.05 - Preservation and examination of records.

It shall be the duty of every person, firm, or corporation engaging, or continuing in Cullman County in any business taxed hereunder to keep and preserve suitable records of the gross proceeds of such business and such other books or accounts as may be necessary to determine the amount of tax for which he or she or it is liable under this part. Such records shall be kept and preserved for a period of two years and shall be open for examination at any time by the department, or its duly authorized agent.



Section 45-22-242.06 - Perjury.

The monthly reports herein required to be made are not required to be made on oath, but wherever in this part any report is required to be sworn to, the same shall be sworn to by the taxpayer or his or her agent before some officer authorized to administer oaths; and any false statement of a material fact made with intent to defraud shall constitute perjury, and upon conviction thereof the person so convicted shall be punishable as provided by law.



Section 45-22-242.07 - Inspection of reports or returns.

All reports or returns filed with the department under this part shall be available for inspection by the governing body of Cullman County, or its designated agent, at reasonable times during business hours.



Section 45-22-242.08 - Failure to add tax to service price.

It shall be unlawful for any person, firm, or corporation engaged in or continuing within Cullman County in any business for which a license or privilege tax is required by this part to fail or refuse to add to the price of the service rendered the amount due by the taxpayer on account of the tax levied by this part. Nor shall any person refund or offer to refund all or any part of the amount collected as tax under this part or to absorb such tax or to advertise directly or indirectly the absorption or refund of such tax or any portion of the same.



Section 45-22-242.09 - Enforcement.

The tax levied by this part, together with interest and penalties that may be imposed, shall constitute a debt due Cullman County and may be collected by civil suit, in addition to all other methods provided by law and in this part. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom taxes are due or who is required to collect the taxes. All provisions of the revenue laws of this state which apply to the enforcement of liens for privilege or license taxes due the state shall apply fully to the collection of the county taxes levied, and the department for the use and benefit of Cullman County shall collect such taxes and enforce this part and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state lodging tax. The department shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this part, and to otherwise enforce this part, including any litigations involving the part; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it for Cullman County.



Section 45-22-242.10 - Application of state statutes.

All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports, and keeping and preserving records with respect thereto, interest after due date of tax; make reports, or otherwise comply with the state lodging tax statutes, the promulgation of rules and regulations with respect to the state lodging tax, and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with this part when applied to the tax levied by this part, shall apply to the county tax levied. The commissioner of revenue and the department shall have and exercise the same powers, duties, and obligations with respect to the county taxes levied as are imposed on the commissioner and the department, respectively, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable to this part to the county taxes levied and to the administration of this part are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-22-242.11 - Charge for collection.

The State Department of Revenue shall charge Cullman County for collecting the county lodging taxes levied in this part an amount or percentage of total collections as may be agreed upon by the State Commissioner of Revenue and the Cullman County Commission, but the collection charge shall not in any event exceed 10 percent of the total amount of the special county taxes collected under this part. The charge for collecting the taxes for the county may be deducted each month from the taxes collected before certifying the amount of the proceeds from the taxes due to Cullman County each month. The State Commissioner of Revenue shall pay into the State Treasury all county taxes collected under this part as the taxes are received by the State Department of Revenue. On or before the first day of each successive month, commencing with the month following the month in which the department makes the first collections under this part, the commissioner shall certify to the Comptroller the amount of taxes collected under this part and paid into the State Treasury for the benefit of Cullman County during the month immediately preceding the making of the certification. Before certifying the amount of the taxes paid into the State Treasury for the benefit of Cullman County during each month, the commissioner may deduct from the taxes collected for the month the charges due the department for the collection of the taxes for the county. It shall be the duty of the Comptroller to issue a state warrant each month payable to the Cullman County Commission, in an amount equal to the amount so certified by the State Commissioner of Revenue as having been collected for the use of the county. Upon receiving the tax proceeds, the county treasurer shall transmit the proceeds to the Cullman County Chamber of Commerce. Two-fifths of the tax proceeds shall be used, in the discretion of the chamber of commerce, exclusively for the purpose of developing and promoting tourism and conventions, one-fifth shall be used exclusively for economic and industrial development purposes in the county, and two-fifths shall be used to retire a bond issue on the Cullman Family Recreation Complex. Upon retirement of the bonded debt, the funds shall be used to promote the complex and other tourist attractions and events in the county.






Part 4 - Tax, Sales and Use.

Division 1 - 1981 Tax.

Section 45-22-243 - Definitions.

(a) The following words, terms, and phrases where used in this subpart shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) COMMISSIONER. The Commissioner of Revenue of the state.

(2) COUNTY. Cullman County in the State of Alabama.

(3) FISCAL YEAR. The period commencing on October 1 of each calendar year and ending on September 30 of the next succeeding calendar year.

(4) MONTH. A calendar month.

(5) QUARTERLY PERIOD. The period of three months ending on the last day of each March, June, September, and December.

(6) REGISTERED SELLER. The person registered with the State Department of Revenue pursuant to the state use tax statutes or licensed under the state sales tax statutes.

(7) STATE. The State of Alabama.

(8) STATE DEPARTMENT OF REVENUE. The Department of Revenue of the state.

(9) STATE SALES TAX. The tax or taxes imposed by the state sale tax statutes.

(10) STATE SALES TAX STATUTES. Division 1 of Article 1 of Chapter 23 of Title 40, as amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the taxes levied in Division 1 and all other statutes which expressly apply to, or purport to affect, the administration of Division 1, and the incidence and collection of the taxes imposed therein.

(11) STATE USE TAX. The tax or taxes imposed by the state use tax statutes.

(12) STATE USE TAX STATUTES. Article 2 of Chapter 23 of Title 40, as amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the tax levied in Article 2 and all other statutes of the state which expressly apply to or purport to affect the administration of Article 2, and the incidence and collection of the taxes imposed therein.

(b) Except where another meaning is clearly indicated by the context, all definitions set forth in the state sales tax statutes and the state use tax statutes shall be effective as definitions of the words, terms, and phrases used in this subpart. All words, terms, and phrases used herein, other than those hereinabove specifically defined, shall have the respective meanings ascribed to them in the state sales tax statutes and the state use tax statutes and shall have the same scope and effect that the same words, terms, and phrases have where used in the state sales tax statutes and the state use tax statutes.



Section 45-22-243.01 - Levy of sales tax.

(a) There is hereby levied in Cullman County, in addition to all other taxes of every kind now imposed by law, and to collect as herein provided, a privilege or license tax on account of the business activities and in the amount to be determined by the application of rates against gross sales or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation (including the State of Alabama, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether such institutions be denominational, state, county, or municipal institutions, any association or other agency or instrumentality of such institutions) engaged or continuing within the county in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character (not including, however, bonds or other evidences of debts or stock, nor sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, ships, and other watercraft of over 50 tons burden) an amount of one percent of the gross proceeds of sales of the business, except where a different amount is expressly provided herein; provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such business at the rates specified when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as a retailer, on the gross sales of the business; and provided further, that where any used part of an automotive vehicle or truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or rebuilt part, the tax levied herein shall be paid on the net difference, that is, the price of the new or used part sold less the credit for the used part taken in trade, provided, however, that this provision shall not be construed to include tires or batteries;

(2) Upon every person, firm, or corporation engaged or continuing within the county in the business of conducting or operating places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theatres, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games (including athletic contests conducted by or under the auspices of any educational institution within this state, or any athletic association thereof, or other association whether such institution or association be denominational, a state, county, or a municipal institution or association or a state, county, or city school, or other institution, association, or school), skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description within the county, an amount of one percent of the gross receipts of any such business;

(3) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property an amount of one-third of one percent of the gross proceeds of the sale of such machines; provided that the term "machine" as herein used shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used;

(4) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any automotive vehicle, truck trailer, semitrailer, or house trailer, an amount of one-third of one percent of the gross proceeds of sale of the automotive vehicle, truck trailer, semitrailer, or house trailer; provided, however, where a person subject to the tax provided for in this subdivision withdraws from his or her stock in trade any automotive vehicle or truck, trailer, semitrailer, or house trailer for use by him or her or by his or her employee or agent in the operation of such business, there shall be paid, in lieu of the tax levied herein, a fee of thirty cents ($0.30) per year or part thereof during which such automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of such person; provided, that each such year or part thereof shall be deemed to begin with the day or anniversary date, as the case may be, of such withdrawal and shall run for the 12 succeeding months or part thereof during which such automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of such person; and provided further, that where any used automotive vehicle, truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade; and

(5)a. Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, an amount equal to one-third of one percent of the gross proceeds of the sale thereof. Provided, however, the one-third of one percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities.

b. Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade; and

(6) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling, through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products, and substitutes therefor, an amount of one percent of the cost of such food, food products, and beverages sold through such machines, which cost for the purpose of this subdivision shall be the gross proceeds of sales of such business.

(b) There are exempted, however, from this section and from the computation of the amount of the taxes authorized to be imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.



Section 45-22-243.02 - Levy of use tax.

(a) There is hereby levied and imposed an excise tax on the storage, use, or other consumption of property in Cullman County as hereinafter provided in this section:

(1) An excise tax is hereby levied and imposed on the storage, use, or other consumption in the county of tangible personal property (not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft of more than 50 tons burden) purchased at retail on or after the effective date of such tax, for the storage, use, or other consumption in the county on or after the effective date of such tax, at the rate of one percent of the sale price of such property, except as provided in subdivisions (2), (3), and (4);

(2) An excise tax is hereby levied and imposed on the storage, use, or other consumption in the county of any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property purchased at retail on or after the effective date of such tax for storage, use, or other consumption in the county, at the rate of one-third of one percent of the sales price of any such machine; provided, that the term "machine," as used herein shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and are customarily so used;

(3) An excise tax is hereby levied and imposed on the storage, use, or other consumption in the county of any automotive vehicle, truck trailer, semitrailer, or house trailer purchased at retail on or after the effective date of such tax for storage, use, or other consumption in the county at the rate of one-third of one percent of the sales price of such automotive vehicle, truck trailer, semitrailer, or house trailer; provided, that where any used automotive vehicle, truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax herein levied shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade; and

(4) An excise tax is hereby levied and imposed on the storage, use, or other consumption in the county of any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, which is purchased at retail after June 1, 1981, for the storage, use, or other consumption in the county at the rate of one-third of one percent of the sales price of such property within the county, regardless of whether the retailer is or is not engaged in the business in this county. Provided, however, the one-third of one percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities. Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade; and

(5) An excise tax is hereby authorized to be levied and imposed on the classes of tangible personal property, and at not exceeding the rate authorized to be imposed on such classes, specified in subdivisions (1), (2), (3), or (4), on the storage, use, or other consumption in the performance of a contract in the county of any such tangible personal property, new or used, the tax to be measured by the sales price or the fair and reasonable market value of such tangible personal property when put into use in the county, whichever is less; provided, however, the tax authorized to be imposed by this subdivision shall not apply where the taxes imposed by subdivisions (1), (2), (3), or (4) apply.

(b) There are exempted from the provisions of this section, and from the taxes imposed by this section, the storage, use, or other consumption of property the storage, use, or other consumption of which is presently exempted under the state use tax statutes from the state use tax. Subject to those exemptions, every person storing or using or otherwise consuming in the county tangible personal property purchased at retail on or after the effective date of such taxes shall be liable for the taxes imposed by this section, and the liability shall not be extinguished until the tax has been paid by such person; provided, however, that a receipt from a registered seller given pursuant to Section 45-22-243.05 to the purchaser of any property to be used, stored, or consumed in the county shall be sufficient to relieve the purchaser from further liability for a tax to which such receipt may refer.



Section 45-22-243.03 - Payment of taxes; reports.

The sales taxes levied in Section 45-22-243.01 shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues; and the use taxes levied in Section 45-22-243.02 shall be due and payable quarterly on or before the twentieth day of the month next succeeding each quarterly period during which the storage, use, or other consumption of the tangible personal property became taxable hereunder, each such quarterly period to end on the last day of each of the months of March, June, September, and December. The sales taxes levied in Section 45-22-243.01 shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state sales tax; and the use taxes levied in Section 45-22-243.02 shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state use tax. On or prior to the due dates of the taxes herein levied, each person subject to such taxes shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business that are required to be used as a measure of the sales taxes herein levied, a correct statement of the gross proceeds of all such taxes and the gross receipts of all such business, and setting forth, with respect to the use taxes levied herein the total sales price of all property, the use, storage, or other consumption of which became subject to the taxes during the then preceding quarterly period. Such report shall include all such other items of information pertinent to the taxes and the amount thereof as the State Department of Revenue may require. Any person subject to the sales taxes levied herein may defer reporting credit sales until after their collection, and in the event he or she so defers reporting them, he or she shall thereafter include in each monthly report all credit collections made during the month preceding and shall pay the taxes due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the governing body of the county or its designated agent at reasonable times during business hours.



Section 45-22-243.04 - Sales tax to be added to sales price or admission fee.

Each person engaging or continuing within the county in a business subject to the sales taxes levied in Section 45-22-243.01 shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the taxes. It shall be unlawful for any person subject to the sales taxes levied in Section 45-22-243.01 to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or the person paying the admission fee the amount herein required to be so added to the sales or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the taxes to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the taxes or any portion thereof.



Section 45-22-243.05 - Special provisions respecting payment of use tax; receipts and returns by registered sellers.

Every registered seller making sales of tangible personal property for storage, use, or other consumption in the county (which storage, use, or other consumption is not exempted from the use taxes herein levied) shall at the time of making such sale, or if the storage, use, or other consumption of such tangible personal property in the county is not then subject to the taxes herein levied, at the time such storage, use, or other consumption becomes subject to the taxes herein levied, collect the tax from the purchaser, and shall give to the purchaser a receipt therefor in the manner and form prescribed by the State Department of Revenue. On the twentieth day of the month next succeeding following the close of each quarterly period, each registered seller shall file with the State Department of Revenue a return for the then preceding quarterly period in such form as may be prescribed by the State Department of Revenue showing the total sales price of the tangible personal property sold by such registered seller, the storage, use, or other consumption of which became subject to the use taxes herein imposed, during the then preceding quarterly period; and each return shall be accompanied by a remittance of the amount of the use taxes required to be collected by such registered seller during the period covered by the return; provided that any registered seller may defer collecting the taxes with respect to credit sales until collection of the proceeds of such sales and may defer reporting credit sales until after their collection, but shall thereafter collect the taxes along with collection of the credit sales, shall include in each quarterly report all credit collections made during the preceding quarterly period and shall remit the taxes with respect thereto at the time of filing such report or return. Any person who has paid to a registered seller the tax with respect to the use, storage, or other consumption of tangible personal property in the county need not file a report or make any further payment of the tax, but each person who purchases tangible personal property the storage, use, or other consumption of which is subject to the use taxes imposed herein, and who has not paid the use taxes due with respect thereto to a registered seller, shall report and pay the use taxes as required by Section 45-22-243.03. It shall be unlawful for any registered seller to fail or refuse to add to the sales price and to collect from the purchaser the amount of the use taxes imposed herein or to refund or offer to refund or absorb, or to advertise directly or indirectly, the absorption of the use taxes or any portion thereof.



Section 45-22-243.06 - Enforcement.

The taxes imposed by this subpart shall constitute a debt due Cullman County and may be collected by civil suit, in addition to all other methods provided by law and in this subpart. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All the provisions of the revenue laws of the state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the taxes herein levied, and the State Department of Revenue, for the use and benefit of the county as hereinafter specified, shall collect such taxes and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that the State Department of Revenue has for collection of the state sales tax and the state use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes levied by this subpart and otherwise to enforce the provisions of this subpart, including the institution, prosecution, and defense of any litigation involving this subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it hereunder.



Section 45-22-243.07 - Application of state statutes.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of monthly reports and keeping and preserving records with respect thereto, interest after the due date of the tax, penalties for failure to pay the tax, make reports or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with this subpart, when applied to the sales taxes levied in Section 45-22-243.01, shall apply to the sales taxes levied in Section 45-22-243.01, and all provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making quarterly reports and keeping and preserving records with respect thereto, interest after the due date of the state use tax, penalties for failure to pay the tax, make reports or otherwise to comply with the state use tax Statutes, the promulgation of rules and regulations with respect to the state use tax and the administration and enforcement of the state use tax statutes, which are not inconsistent with the provisions of this subpart, when applied to the use taxes levied in Section 45-22-243.02, shall apply to the use taxes in Section 45-22-243.02. The commissioner and the State Department of Revenue shall have and exercise the same powers, duties, and obligations, with respect to the taxes herein levied, that are imposed on the commissioner and the department by the state sales tax statutes and the state use tax statutes. All provisions of the state sales tax statutes and the state use tax statutes that are made applicable by this subpart to the taxes herein levied and to the administration of this subpart are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-22-243.08 - Charge for collection; disposition of funds.

The State Department of Revenue shall charge Cullman County for collecting the special county taxes levied such amount or percentage of total collections as may be agreed upon by the commissioner of revenue and the court of county commissioners, board of revenue, or like governing body of the county, but such charge shall not in any event exceed 10 percent of the total amount of special county taxes collected hereunder within the county. Such charge for collecting the special taxes for the county may be deducted each month from the special sales and special use taxes collected before certifying the amount of the proceeds thereof due Cullman County for that month. The commissioner of revenue shall pay into the State Treasury all county taxes collected under this subpart as such taxes are received by the department of revenue; and on or before the first day of each successive month (commencing with the month following the month in which the department makes the first collections hereunder), the commissioner shall certify to the Comptroller the amount of taxes collected under this subpart and paid by him or her into the State Treasury for the benefit of Cullman County during the month immediately preceding the making of such certificate. Provided, however, that before certifying the amount of the taxes paid into the State Treasury for the benefit of Cullman County during each month, the commissioner may deduct from the taxes collected in the month the charges due the department for the collection of the taxes for the county. It shall be the duty of the Comptroller to issue his or her warrant each month payable to the custodian of the public school funds of Cullman County, in his or her official capacity, in an amount equal to the amount so certified by the commissioner of revenue as having been collected for the use of the county. The custodian of public school funds for Cullman County shall deposit the revenue derived from the taxes levied herein into the general fund of the Cullman County school system. The net proceeds derived from the taxes levied by this subpart shall be distributed as follows: The custodian of public school funds shall pay annually to the governing body of Cullman County and to the City of Cullman each the sum of twelve thousand five hundred dollars ($12,500) which shall be payable at the rate of one thousand dollars ($1,000) per month for 11 months and one thousand five hundred dollars ($1,500) for the twelfth month. Funds payable to the county governing body shall be paid into the county general fund and funds payable to the City of Cullman shall be paid to the city treasurer. Such funds shall be kept separate and apart from other funds and shall be used exclusively for the purpose of promoting industrial development or for recreational purposes. Exclusive of the twenty-five thousand dollars ($25,000) heretofore allocated to the county governing body of Cullman County and the City of Cullman to be used for the purpose of promoting industrial development or for recreational purposes, the remaining proceeds shall be divided as follows: Sixty percent to the Board of Education of Cullman County and 40 percent to the City of Cullman payable on a monthly basis. The board of education's share of the proceeds shall be used exclusively for educational purposes, including transportation, capital outlay, maintenance and up-keep of buildings, and current expenses other than teachers salaries. The city's share of the proceeds other than that specifically allocated by this subpart for the promotion of industrial development and for recreational purposes shall be used for general municipal purposes.



Section 45-22-243.09 - Tax on automotive vehicles, farm machinery, and manufacturing machines.

The one-half of one percent rates of tax levied on automotive vehicles, farm machinery, and manufacturing machines in Act No. 66, Second Special Session 1963, are hereby amended to rates of one-third of one percent. The one-half of one percent rates of tax levied on automotive vehicles, farm machinery, and manufacturing machines in Act No. 30, Special Session 1975, are hereby amended to rates of one-third of one percent.



Section 45-22-243.10 - Monthly distribution of proceeds.

(a) Commencing with the first month during which proceeds from the taxes herein levied are paid and thereafter, the county treasurer shall make monthly distributions of the proceeds paid to him or her as follows:

(1) From the first 50 percent of the net proceeds from the tax, levied in Section 45-22-243.01, shall be paid each month to the Cullman County Health Care Authority Board, a public corporation existing under the provisions of Act No. 46 adopted at the 1949 Regular Session of the Legislature, as amended, a total of thirty-three thousand three hundred thirty-three dollars thirty-three cents ($33,333.33) per month, and no more.

(2) One-half (50 percent) of the residue of the proceeds from the taxes herein levied that remains each month after the payment provided for in subdivision (1) (the residue consisting of that portion of the tax levied in Section 45-22-243.01 that remains each month after making the payment provided for in subdivision (1) and the entire proceeds of the use tax herein levied that is received each month by the county treasurer), shall be paid to the City of Cullman; and the remaining one-half (50 percent) of the residue is hereby allocated to the county.

(b) The portion of the tax proceeds that is hereinabove provided to be paid to Cullman County Health Care Authority Board is hereby appropriated to the board and shall be used by it solely for payment of costs to the board of capital improvements to and operation of its public hospital, including payment of the principal of and interest on any bonds or other securities heretofore or hereafter issued by Cullman County Health Care Authority Board for payment of costs of such capital improvements and for payments into any special funds that may be established for retirement of any such bonds or other securities in the proceeding providing for their issuance. The term "capital improvements," as used in this subsection, includes improvements, additions, and replacements to the public hospital that are of such nature as to be chargeable to fixed capital account by generally accepted accounting principles, and real estate on which any such improvements, additions, or replacements are proposed to be located. The term shall include additional structures and shall also include equipment and other personal property when chargeable to fixed capital account by generally accepted accounting principles, and shall not include any operating expenses of the hospital.

(c) The portion of the tax proceeds that are hereinabove provided to be paid to the City of Cullman may be used by the city for any lawful purpose.

(d) The tax proceeds hereinabove allocated to the county shall be distributed by the county treasurer monthly as follows:

(1) One-fifth (20 percent) of the tax proceeds allocated to the county and received by it each month shall, during each successive month (commencing with the first month when proceeds from the taxes herein levied are received by the county treasurer), be prorated among and paid to the municipalities other than the City of Cullman in the ratio or proportion that the population of each municipality other than the City of Cullman bears to, or constitutes of, the total population of all municipalities other than the City of Cullman, as the population of each of the municipalities other than the City of Cullman may be shown by the then most recently completed official census (whether a federal census or municipal census) with respect to such population; and the tax proceeds distributed under this subdivision may be used for any lawful purpose by each municipality receiving any of the tax proceeds.

(2) Eight thousand three hundred thirty-four dollars ($8,334) of the tax proceeds allocated to the county and received by it each month is hereby appropriated for use in paving and resurfacing roads and constructing, repairing, and maintaining bridges in the county, shall be paid by the county treasurer each month to the State Director of Transportation, and shall be used exclusively by the director and the State Department of Transportation for such paving and resurfacing of roads and construction, repairing, and maintaining of bridges in the county. The amounts to be so paid to the director shall be in addition to any and all sums used pursuant to any other law by the director for the construction, reconstruction, repair, and maintenance of roads and bridges in the county. The expenditure by the department of the sums paid to the director hereunder shall be made only on projects which have been consented to by the governing body of the county; and if any portion of the sums should remain unexpended at the end of any fiscal year, the unexpended portion shall be remitted, as promptly thereafter as may be practicable, by the director to the county and deposited in its general fund. An annual accounting of the sums paid to the director hereunder shall be made in October of each year by the director to the governing body of the county.

(3) The residue of the portion of the tax proceeds allocated to the county hereunder, after making the monthly payments herein provided to be made to the municipality other than the City of Cullman and to the director shall be retained or paid into the general fund of the county and may be used by the county for any lawful purpose.

(e) The county treasurer, as promptly as may be practicable after receiving the tax proceeds allocated in subsection (d) to the county, shall draw warrants payable to each municipality other than the City of Cullman for its respective pro rata share of the tax proceeds, and a warrant payable to the director for the moneys provided to be paid to him or her pursuant to subsection (d).






Division 2 - One-Cent Tax.

Section 45-22-243.30 - Applicability.

This subpart shall only apply to Cullman County.



Section 45-22-243.31 - Definitions.

As used in this subpart, state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.



Section 45-22-243.32 - Levy of tax.

(a) The County Commission of Cullman County may levy, in addition to all other taxes, including, but not limited to, municipal gross receipts license taxes, a one-cent privilege license tax against gross sales or gross receipts. Notwithstanding the fore-going, the additional privilege license tax imposed by this subpart shall not apply to any person, firm, or corporation engaged in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, and any parts of such machines or any automotive vehicle, truck, truck trailer, semitrailer, house trailer, or farm machinery.

(b) The gross receipts of any business and the gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this subpart.



Section 45-22-243.33 - Collection of tax; monthly report.

The tax levied by the county commission pursuant to this subpart shall be collected by the State Department of Revenue or otherwise as provided by resolution of the Cullman County Commission at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department a report in the form prescribed by the department. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied pursuant to this subpart, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the department may require. Any person subject to the tax levied pursuant to this subpart may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the department under this section shall be available for inspection by the county commission, or its designee.



Section 45-22-243.34 - Addition of tax to sales price or admission fee.

Each person engaging or continuing in a business subject to the tax levied pursuant to this subpart, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied pursuant to this subpart to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.



Section 45-22-243.35 - Collection and enforcement.

The tax levied pursuant to this subpart shall constitute a debt due Cullman County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The department shall collect the tax, enforce this subpart, and have and exercise all rights and remedies that the state or the department has for collection of the state sales and use tax. The department may employ special counsel as is necessary to enforce-collection of the tax levied pursuant to this subpart and to enforce this subpart. The department shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Cullman County.



Section 45-22-243.36 - Application of state statutes.

All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this subpart shall apply to the tax levied pursuant to this subpart. The State Commissioner of Revenue and the department shall have and exercise the same powers, duties, and obligations with respect to the tax levied pursuant to this subpart that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this subpart to the tax levied pursuant to this subpart, and to the administration and enforcement of this subpart, are incorporated by reference and made a part of this subpart as if fully set forth herein.



Section 45-22-243.37 - Charge for collection.

The department shall charge Cullman County for collecting the tax levied pursuant to this subpart in an amount or percentage of total collections as may be agreed upon by the commissioner and the Cullman County Commission. The charge shall not exceed five percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Cullman County for that month. The Commissioner of Revenue shall pay into the State Treasury all amounts collected under this subpart, as the tax is received by the department, on or before the first day of each successive month. The commissioner shall certify to the Comptroller the amount collected and paid into the State Treasury for the benefit of Cullman County during the month immediately preceding the certification. The Comptroller shall issue a warrant each month payable to the County Treasurer of Cullman County in an amount equal to the certified amount which shall be paid into the county general fund to be used as follows:

(1) Forty percent to the county general fund.

(2) Forty percent to the governing body of the City of Cullman.

(3) Twenty percent to the municipalities in the county, excluding the City of Cullman, on a pro rata basis, based upon the percentage that the population of each municipality bears to the total population of the municipalities in the county, excluding the City of Cullman.



Section 45-22-243.38 - Purpose.

The clear intent of the Legislature in the passage of this subpart was and continues to be to authorize the County Commission of Cullman County to levy both a sales and use tax pursuant to this subpart.












Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 22A - CULLMAN COUNTY MUNICIPALITIES.

Article 1 - Arab.



Article 2 - Cullman.

Part 1 - Annexation.

Section 45-22A-20 - Ratification and confirmation of prior annexations.

Every annexation heretofore undertaken under any statutory procedure for annexation, by the City of Cullman, Alabama, and which the annexation procedure has been completed, and notwithstanding any irregularity or defect in the procedure, shall be, and is hereby, ratified and confirmed and given effect in all respects as if all provisions of law relating to such annexation proceeding had been duly and legally complied with, but provided that this section shall not apply to any annexation or attempted annexation which, prior to May 29, 1984, has been held invalid by the Supreme Court of Alabama, or by the Court of Civil Appeals of Alabama, or by any final decree of the circuit court or other court of like jurisdiction in Cullman County and from which decree an appeal was not taken to the Supreme Court of Alabama or the Court of Civil Appeals of Alabama within the time provided by law for taking such appeals, or to any annexation, the validity of which is an issue in any pending suit commenced prior to May 29, 1984.






Part 2 - Education.

Section 45-22A-21 - Board of education.

(a) There is established a school board for the City of Cullman, Alabama, which board shall be called "The Cullman City Board of Education." The board shall be composed of five members elected from the city at-large by the qualified electors of the City of Cullman. Places on the board shall be numbered one to five, inclusive.

(b) Each candidate for a place on the city board of education shall be at least 21 years of age, a resident of the city for at least 90 consecutive days immediately preceding the deadline date for qualifying as a candidate, and shall not have a record of conviction for any crime involving moral turpitude. The qualification fee for the first election to be held for the board created by this section shall be twenty-five dollars ($25) for each candidate. Thereafter, each candidate shall pay a qualifying fee prescribed by the Cullman City Council not later than six months prior to the qualifying deadline as provided by law.

(c)(l) The initial election for the city school board members shall be held in conjunction with the first Cullman City Council election held after the ratification of an amendment to the Constitution of Alabama of 1901, authorizing the election of the Cullman City Board of Education. The last two Cullman City Board of Education members appointed before June 26, 1995, shall continue to hold office and shall represent Places Four and Five. At the initial election, the members representing Places One, Two, and Three shall be elected for four-year terms; two years after the first election, the members representing Places Four and Five shall be elected for four-year terms. After initial terms, all members shall be elected for four-year terms. Subsequent school board elections shall be called by the city in conformity with the applicable state laws for the elections. Board members shall serve from the date on which they are sworn into office until the swearing in of their successors following the next regularly scheduled school board elections. Terms of office for the initially elected board members shall commence at noon on the first day of the month following their election. At its initial meeting, to be held within 15 days after the election is certified, the board shall elect a chair from its membership by majority vote. Thereafter, every two years immediately following the swearing in of elected board members, the board shall elect its chair.

(2) The Cullman City Council may, by written resolution, enact all or any of the following provisions for a special election for the Cullman City Board of Education:

a. Call a special election for the Cullman City Board of Education at any time more than 90 days after June 26, 1995.

b. Call for the election of all five members of the Cullman City Board of Education.

c. In the event the Cullman City Council calls for a special election for the Cullman City Board of Education prior to the 1996 city elections, any board members elected shall serve from the date they are sworn into office until the swearing in of their successors after the city election in the year 2000. Any member elected in the city election of the year 2000, or thereafter, shall be elected for four-year terms.

d. In the event the Cullman City Council calls for a special election under this section, the City of Cullman shall pay all costs associated with the election.

(d) A vacancy in the city board of education shall be filled by appointment by a majority of the remaining members of the city board of education for the unexpired term. In the event the vacancy is not filled by the remaining members of the city board within 30 days, the State Superintendent of Education shall fill the vacancy by appointment. The city superintendent of education shall notify the State Superintendent of Education when a vacancy on the city board of education has not been filled within 30 days.

(e) In the event no candidate receives a majority of all of the votes cast for anyone or more positions on the school board, the city council shall order a run-off election to be held separately or in conjunction with any scheduled primary, special, or general election, at which election the two candidates receiving the most votes for the office in the initial election shall be the only candidates. The candidate receiving the most votes in the run-off election shall be declared as elected. In the event of a tie vote between the run-off candidates, the city council shall decide the election by majority vote at a special meeting called for the purpose by the council's presiding officer.

(f) The compensation for the members of the school board shall be three hundred dollars ($300) per month to be paid from city school system funds. The board may change this amount by majority vote thereof, which changes shall be made not later than six months prior to the deadline for qualification of candidates for seats on the board of education. Thereafter, the compensation as set by the board from time to time shall be in effect for successor boards.

(g) The board of education shall have the financial records of the Cullman School System audited at least annually by an independent auditing firm with the results of the audit being a matter of public record.

(h) The members of the board shall have the powers, authority, duties, and responsibilities as are otherwise provided by law for members of boards of education as set forth in Chapter 11, Title 16.






Part 3 - Taxation.

Section 45-22A-22 - Increase to special ad valorem tax.

(a) The following words and phrases shall have the following meanings:

(1) AMENDMENT No. 56. That amendment to the constitution that was proposed by Act No. 383, H. 458, 1945 Regular Session.

(2) AMENDMENT No. 373. That amendment to the constitution that was proposed by Act No. 6, H. 170, 1978 Second Special Session.

(3) CITY. Cullman, Alabama.

(4) CONSTITUTION. The Constitution of Alabama of 1901.

(5) COUNCIL. Cullman City Council.

(6) SPECIAL SCHOOL TAX. The special ad valorem tax for the support and furtherance of education authorized in Amendment No. 56 and an election held in the city on April 19, 1960, and levied and collected on taxable property in the city.

(b) The city presently levies and collects the special school tax at a rate of $.75 on each one hundred dollars (7.5 mills on each dollar) of assessed value pursuant to Amendment No. 56. Pursuant to a resolution adopted by the council in accordance with Amendment No. 373, the city proposes to increase (by 9 mills) the rate at which it may levy and collect the special school tax to a maximum rate, for any tax year, which is equal to $1.65 on each one hundred dollars (16.5 mills on each dollar) of assessed value.

(c) Pursuant to subsection (1) of Amendment No. 373 and a resolution adopted by the council after a public hearing, the council may increase the rate at which the city levies and collects the special school tax to a maximum rate, for any tax year, which is equal to $1.65 on each one hundred dollars (16.5 mills on each dollar) of assessed value.

(d) The increase in the rate at which the special school tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the city who vote on the proposed increase at a special election called and held for that purpose pursuant to the provisions of subsection (f) of Amendment No. 373.









Article 3 - Fairview.



Article 4 - Garden City.



Article 5 - Good Hope.



Article 6 - Hanceville.

Section 45-22A-60 - Expense allowance for mayor and city council.

(a) The City Council of the City of Hanceville in Cullman County, by resolution of the council, may authorize the mayor to receive an additional expense allowance in the amount of twenty-one thousand four hundred dollars ($21,400) per year, which shall be in addition to all other expense allowances, compensation, or salary provided by law and the use of an automobile. The expense allowance authorized by this subsection shall be effective on the first day of the month after the adoption of a resolution by the council and shall be payable in equal monthly payments from the general fund of the municipality. The mayor shall also receive all the benefits full-time city employees receive in addition to any compensation and expense allowance provided to the mayor.

(b) The City Council of the City of Hanceville in Cullman County, by resolution of the council, may authorize each member of the council to receive an additional expense allowance each month so that the total salary and expense allowance of each member of the council is equal to three hundred fifty dollars ($350) per month. The expense allowance authorized by this subsection shall be effective on the first day of the month after the adoption of a resolution by the council and shall be payable monthly from the general fund of the municipality.

(c) Beginning with the expiration of the term of the incumbent mayor and city council, the annual salary of the mayor and city council of the City of Hanceville shall be set by the council as provided by law and at that time, subsections (a) and (b) shall be null and void.






Article 7 - Holly Pond.



Article 8 - Joppa.



Article 9 - South Vinemont.



Article 10 - Vinemont.






Chapter 23 - DALE COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-23-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Dale County local laws enacted after 1978 and all Dale County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(l) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Compensation.

Section 45-23-11 - Board of equalization; board of registrars; jury commission members.

(a) In Dale County, in addition to any and all other compensation, salary, and expense allowances provided for by law, there shall be paid to each member of the board of equalization, each member of the board of registrars, and each member of the jury commission of the county an expense allowance in such an amount as will, together with any amount paid by the state, as salary, compensation, or expense allowance, make the total paid to such members equal thirty-five dollars ($35) per day. If the amount paid to such members as compensation or expense allowance by the state increases in the future, then the amount paid by the county under this section shall automatically decrease.

(b) The amount paid under this section shall be paid out of the county general fund and shall be paid only when the members of the board of equalization, members of the board of registrars, and the members of the jury commission actually attend meetings of their respective bodies. The jury commission is authorized to meet for a total of 40 days each year.



Section 45-23-11.01 - Judge of probate; revenue commissioner; sheriff.

(a) Commencing March 1, 2005, the Judge of Probate, Revenue Commissioner, and Sheriff of Dale County shall receive an additional expense allowance in the amount of five thousand dollars ($5,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(b) Beginning with the expiration of the term of the incumbent Judge of Probate, Revenue Commissioner, and Sheriff of Dale County, the annual salary for the Judge of Probate, Revenue Commissioner, and Sheriff of Dale County shall be increased by five thousand dollars ($5,000) per annum, payable in equal monthly installments from the general fund of the county and at that time, subsection (a) shall become null and void.









Article 2 - Alcoholic Beverages.

Section 45-23-20 - Sales.

(a) It shall be unlawful for any person, firm, or corporation to sell or offer for sale any spirituous or vinous beverages, or malt or brewed beverages for on-premises consumption in Dale County except within the corporate limits of an incorporated municipality with a full time law enforcement agency and a population of not less than 500 according to the most recent decennial census, or except upon the property of a municipal or county-owned airport.

(b) Any person, firm, or corporation who violates any provisions of this section shall be guilty of a misdemeanor, and upon conviction shall be punished as prescribed by law.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.

Section 45-23-50 - Office abolished.

In Dale County the office of constable shall be abolished, pursuant to Section 36-23-1. All assets, money, property, real or personal, equipment, and supplies belonging to such office shall be transferred to the county governing body for use or disposition as they shall deem proper for the county.






Article 6 - Coroner.

Section 45-23-60 - Compensation.

Beginning with the next term of office and thereafter, the Coroner of Dale County shall be entitled to receive a monthly salary in the amount of five hundred dollars ($500) to be paid from the county general fund with such salary being paid in lieu of any salary and expense allowances heretofore provided by law for such coroner.



Section 45-23-60.01 - Salary, benefits, and expenses.

(a) The Coroner of Dale County shall continue to receive a salary of five hundred dollars ($500) per month which shall be paid from the General Fund of Dale County subject to subsection (b).

(b) The coroner shall be entitled to receive an unvouchered allowance for expenses in the amount of seven hundred fifteen dollars ($715) per month to be paid from the general fund of the county. The expense allowance provided in this section shall be in addition to any other allowance or compensation provided for by law. Effective beginning the next term of office, the salary of the coroner shall be increased by the amount of the expense allowance provided by this section, and the expense allowance shall be repealed.

(c)(l) The coroner shall be entitled to the same benefits and allowance as are provided by the Dale County Commission to all other public officials elected in Dale County.

(2) The county commission shall reimburse the coroner for any additional actual expenses incurred in the performance of the duties of the coroner with the prior consent and approval of the county commission.

(3) The county commission, in addition to the reimbursement of actual expenses, may provide a vehicle, communications equipment, and office space to the coroner as the commission deems necessary for the efficient operations of the coroner's office.






Article 7 - County Commission.

Part 1 - Chair.

Section 45-23-70 - Transfer of office and duties to judge of probate.

At the expiration of the term of office of the chair of the Dale County Commission, the office, power, and duties of such officer shall be invested in the judge of probate. Effective January 16, 1989, the Judge of Probate of Dale County shall be the chair and shall have all the duties and powers of the officer as prescribed by Sections 11-3-1 through 11-3-26, all of which relate to the county commission. Such duties shall be in addition to any and all other duties prescribed by law for the Judge of Probate of Dale County. All property, assets, monies, supplies, furniture, and files of any nature whatsoever, related to the office shall be transferred to the judge.



Section 45-23-70.01 - Election of chair.

(a) In Dale County, effective beginning with the general election in November 2012 and every four years thereafter, the Chair of the Dale County Commission shall be elected from the county at large. The first term of the chair after the general election in 2012 shall commence at the conclusion of the term of the judge of probate serving on February 23, 2010. Thereafter, the judge of probate shall no longer serve as chair of the county commission. The first chair elected from the county at large shall serve until a successor is elected and qualified. Succeeding terms of the chair of the county commission shall commence in November at the same time the term of the county commission commences as provided by general law. The chair of the county commission shall thereafter serve for a term of four years and shall serve until a successor is elected and qualified. The chair of the county commission shall be a resident and qualified elector of the county. The chair of the county commission shall serve full time and shall receive a salary in the amount of forty thousand dollars ($40,000) per year payable in equal monthly installments. In addition, the chair shall receive a monthly expense allowance in the amount of three hundred dollars ($300) per month and the same travel expenses and health insurance benefits payable to other members of the county commission. The chair shall preside at all meetings of the commission, but may designate another member of the commission to serve as chair in his or her absence.

(b) This section shall not affect the salary of the Judge of Probate of Dale County during the term of the judge which ends on January 20, 2013. Effective beginning the next term of office, the judge of probate shall receive the salary provided by law.






Part 2 - Compensation.

Section 45-23-71 - Expense allowance for chair and commissioners.

The chair and the members of the Dale County Commission shall each be entitled to an expense allowance in the amount of two hundred dollars ($200) per month which shall be paid out of the county general fund and shall be in addition to any and all other salary, compensation, and expense allowances now provided for by law.






Part 3 - Membership and Districts.

Section 45-23-72 - Election.

At the general election for state and county officers to be held in 1972, and every four years thereafter, there shall be elected by the qualified electors of the entire county a commissioner from each of the districts numbered 2 and 4; and at the general election to be held in 1974, and every four years thereafter, there shall be elected by the qualified electors of the entire county, a county commissioner from each of the districts numbered 1 and 3. The judge of probate of shall be chair and shall preside at all meetings of the commission, but shall be authorized to designate some other member of the commission to serve as chair in his or her absence. The judge of probate shall receive Forty-one thousand five hundred dollars ($41,500) per annum, paid in monthly installments, for his or her services as chair, and as judge of probate.



Section 45-23-72.01 - Districts.

For purposes of electing members of the county commission, Dale County, Alabama, is hereby divided in four county commission districts with boundaries defined as follows:

District 1

Beginning at the corner of Dale, Coffee, and Pike Counties, said corner being the Northwest corner of Dale County; thence East along the Dale and Pike County line and the Dale and Barbour County line to Judy Creek; thence Southerly along Judy Creek to County Road 13; thence Southwesterly along centerline of County Road 13 to County Road 50; thence westerly along the centerline of County Road 50 to Alabama Highway 123; thence southerly along the centerline of Alabama Highway 123 to the intersection of Alabama 123 and Alabama 249; thence Southwesterly along the center-line of Alabama 249 to US 231; thence Southeasterly along US 231 to the Southeast corner of Ozark City Limits; thence westerly and southerly in zig zag's along the Ozark City Limits to the West right of way of Alabama 249; thence Northeasterly along said right of way and Fort Rucker Reservation to the point that the Fort Rucker Reservation line leaves the west right of way of Alabama Highway 249; thence westerly and Northerly in zig zags along Fort Rucker Reservation line to the Dale, Coffee County lines; thence North along Dale, Coffee County line to the point of beginning.

District Two

Beginning at the point where the Southwest corner of Fort Rucker Reservation intersects the Dale, Coffee County line; thence Easterly, Southerly and Northerly along Fort Rucker Reservation to Klondike Creek; thence Northly along Klondike Creek to a point where Klondike Creek intersects the line one half quarter South of the North line of Section 35, Township 5 North, R25East; thence East along said half quarter line to the intersection of said half quarter line and Alabama Highway 123 and County Road 18; thence Northeasterly along the centerline of County Road 18 to the Newton City limits; thence Southerly, Easterly, Northerly and Westerly along Newton City limits to Paul King Creek; thence Southerly along Paul King Creek to Mossy Camp Branch; thence Southwesterly along Mossy Camp Branch to Dale, Houston County line; thence Southwesterly along Dale, Houston County line to Dale, Geneva County line; thence West along Dale, Geneva County line to Dale, Coffee County line; thence North along Dale County line to the point of beginning.

District Three

Beginning where the centerline of Alabama Highway 27 intersects the Dale and Henry County line; thence South along the Dale and Henry County line to the Dale and Houston County line; thence South, West and Southwesterly along the Dale and Houston County line to Mossy Camp Branch; thence Northeasterly along Mossy Camp Branch to Paul King Creek; thence Northerly along Paul King Creek to Newton City Limits; thence Easterly, Northerly, Southerly, and Westerly along Newton City Limits to the center line of County Road 18; thence Westerly along the centerline of County Road 18 to the intersection of Alabama 123, County Highway 18 and line one half quarter South of the North line of Section 35, T5N, R26E, thence West along said one half quarter line to Klondike Creek; thence Southerly along Klondike Creek to the Fort Rucker Reservation; thence Westerly and Northerly in zig zags along the Fort Rucker Reserva¬tion to the Ozark City Limits; thence Northerly, Easterly and Westerly in zig zags along the Ozark City Limits to the centerline of Alabama Highway 105; thence North-Easterly along the centerline of Alabama 105 to County Road 36; thence easterly along County Road 36 to Alabama Highway No. 27; thence along Alabama Highway 27 to the point of beginning.

District Four

Beginning where the centerline of Alabama 27 intersects the Dale and Henry County line; thence Westerly along the centerline of Alabama Highway 27 to Dale County Road No. 36; thence continuing westerly along Dale County Road 36 to Alabama 105; thence Southwesterly along Alabama 105 to Ozark City Limits; thence easterly and Southerly along Ozark City Limits to US 231; thence Northwesterly along US 231 to Alabama Highway 249; thence Northeasterly along Alabama 249 to Alabama 123; thence Northerly along Alabama 123 to County Road 50; thence easterly along County Road 50 to County Road 13; thence Northeasterly along County Road 13 to Judy Creek; thence Northerly along Judy Creek to Dale and Barbour County line; thence east along Dale and Barbour County line to Dale and Henry County line; thence South along Dale and Henry County line to the point of beginning. Commencing with the next regularly scheduled election for members of the county commission, each district, as herein defined, shall be represented on the commission by a person who shall reside in and qualify from the district he or she seeks to represent on the commission.









Article 8 - Courts.

Part 1 - Circuit Court.

Section 45-23-80 - Salary supplement.

In addition to the salary paid to each of the circuit judges of the 33rd Judicial Circuit by the state, there shall also be paid to each of the judges a supplemental salary set out as follows: Beginning on October 1, 1989, an amount equal to 25 percent of the base state salary paid to circuit court judges. Beginning on October 1, 1990, an amount equal to 30 percent of the base state salary paid to circuit court judges. Beginning on October 1, 1991, an amount equal to 35 percent of the base state salary paid to circuit court judges. For the purposes of this section, the base state salary of circuit court judges shall be that base state salary upon which percentage supplements for other circuit court judges is figured. Such supplemental salary shall be paid out of the general funds of each of the counties comprising such circuit in a pro rata amount based on the most recent official decennial census of the United States and shall be paid in equal monthly installments. Such supplements shall be in lieu of any other supplemental salary or expense allowance heretofore provided for by law to be paid by the counties in such circuit to circuit court judges. All previous supplements and expense allowances paid to the circuit judges of the 33rd Judicial Circuit are abolished effective September 30, 1989.






Part 2 - Court Costs.

Division 1 - Corrections and Law Enforcement Fund.

Section 45-23-81 - Municipal court costs.

(a) This shall apply only in Dale County.

(b) This section is enacted pursuant to Amendment 326 of the Constitution of Alabama of 1901, and is not intended to authorize court costs greater than the total court costs authorized under existing law pursuant to Section 11-47-7.1.

(c) In lieu of any court costs and fees authorized pursuant to Section 11-47-7.1, any municipal governing body in the county, by majority vote of the municipal governing body, may levy and assess court costs and fees up to an amount so that the total court costs in the municipal court do not exceed the court costs and fees in the district court of the county for a similar case on each case hereafter filed in the municipal court of the municipality or municipalities. The costs or fees authorized pursuant to this section shall not be waived by the court unless all other costs, fees, assessments, fines, or charges associated with the case are waived. The costs and fees, when collected by the clerks or other collection officers of the courts, shall be paid into a special municipal fund designated as the "Corrections and Law Enforcement Fund" and shall be used for the operation and maintenance of the municipal jailor jails, including contract fees for incarceration of municipal inmates in county owned facilities, other correctional facilities, if any, any juvenile detention center, or any court complex or for general law enforcement purposes. Any balance remaining of existing costs and fees deposited into the "Corrections Fund" prior to December 1, 2001, shall be transferred to the "Corrections and Law Enforcement Fund" created by this section.






Division 2 - Juvenile Court Services Fund.

Section 45-23-81.20 - Juvenile court supervision fee and fund.

(a) In addition to any other costs and charges now provided by law, a monthly supervision fee, not to exceed twenty dollars ($20), shall be assessed in juvenile cases at the discretion of the juvenile court judge. The supervision fee shall be collected by the Dale County Circuit Court Clerk and deposited into the Juvenile Court Services Fund.

(b) There is established a "Juvenile Court Services Fund" for the deposit of the juvenile court supervision fees. The fund shall be maintained in an interest-bearing account in a bank of known responsibility under the supervision of the family court judge.

(c) The proceeds funds deposited in this fund shall be expended solely for juvenile and family court programs for the benefit of the children of Dale County or for subsistence for the family court or the juvenile court services staff, or both. The expenditure of the funds shall be authorized by the family court judge, with the consent and approval of the circuit court judge.






Division 3 - Dale County Law Library Fund.

Section 45-23-81.40 - Law library authorized.

The governing body of Dale County, Alabama, is authorized to establish and maintain a public law library in the county, and to accomplish the purpose, may from time to time expend such public funds of the county as are not required by law to be expended for any other purpose or purposes. It may provide suitable housing quarters, furniture, fixtures, and equipment therefor; keep the same in a good state of repair; and from time to time enlarge, expand, and improve such library, facilities, and equipment; and from time to time provide such books, reports, and periodicals for the library as are not provided for out of the special funds created for by this subpart or otherwise, all of which expenditures shall be made on warrants drawn in the usual manner, upon the county, payable out of the appropriate fund or funds.



Section 45-23-81.41 - Solicitors' fees.

The Clerk of the Circuit Court of Dale County shall pay into the county treasury, for the use and benefit of the Dale County Public Law Library Fund, all solicitors' fees collected in the trial of cases in the Circuit Court of the county.



Section 45-23-81.42 - Disposition of funds; management of library; personnel.

(a) The Dale County Law Library Fund shall be expended by the presiding Judge of the Circuit Court of Dale County for maintaining the library and to provide for court security and more effective administration of justice. The judge shall draw warrants on the county for the expenditures by him or her, indicating on the warrants the fund against which the warrants are drawn. The fund shall be used to purchase books and periodicals, and to pay the salaries of personnel as may, in the opinion of the judge, be advisable, and the funds may be expended for the maintenance of the library, to provide court security, and to provide for the more effective administration of justice, including, but not limited to, registration fees and other actual expenses incurred in attending seminars, institutes, conferences, and other meetings in conjunction with continuing legal and judicial education, membership fees or dues in legal and judicial organizations, and other actual and necessary expenses incurred by circuit and district judges in Dale County in promoting legal and judicial competency. The management of the library is vested in the presiding circuit judge and all books and other property purchased with funds produced by this subpart shall be property of Dale County, Alabama. The judge may from time to time, sell or exchange any books, reports, periodicals, and personal property for use in the library and the judge may accept gifts for the Dale County Law Library for public use in the library upon terms and conditions as may be stipulated by the donor or lender thereof and as may be agreeable to the judge. The presiding circuit judge for the county may hire a librarian or appoint librarians and assistants as are necessary for the proper operation of the library. The presiding judge of the circuit shall appoint an advisory committee to the county law library.

(b) The judge may appoint personnel as may be necessary or proper to operate the library, and to the extent that circumstances permit, may designate the court reporter, the Clerk of the Circuit Court, the Register of the Circuit Court in Equity, or one or more deputy circuit clerks or registers, to operate the same, or to assist them.



Section 45-23-81.43 - Law Library Fund established.

Upon the establishment of the Dale County Law Library under this subpart, Dale County shall have and maintain a separate fund known as the Dale County Law Library Fund and may have a separate law library fund for each law library in the county. The Dale County Law Library Funds shall consist of funds appropriated by the state, county or municipal governments, funds collected under provisions of law, proceeds from the sale of copies, books, and other materials, or received from donations, gifts, grants, and funds other than those appropriated and shall be audited as county funds are audited. This fund may be used to pay library personnel. All purchases by or on behalf of such library shall be exempt from all State of Alabama, county, or municipal sales, use, or other similar taxes.



Section 45-23-81.44 - Library fee.

For the support and maintenance of the Dale County Law Library established under this subpart a library fee of five dollars ($5) shall be paid in all causes and cases of whatever nature in the District and Circuit Courts of Dale County, to be collected as other court costs are collected and paid at the same time as docket or filing fees are paid. The library fee shall be paid in all proceedings in which a docket or filing fee is paid. All of the funds collected under this subpart shall be transmitted to the Dale County Law Library Fund by the tenth of each month following collection.






Division 4 - Solicitor's Fund.

Section 45-23-81.60 - Docket fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Dale County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly to the Solicitor's Fund or District Attorney's Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees, recoupments, or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant or arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office.









Part 3 - District Attorney.

Section 45-23-82 - Establishment of pretrial diversion program.

(a) The District Attorney of the Thirty-third Judicial Circuit of Alabama may establish a pretrial diversion program.

(b) All discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the District Attorney of the Thirty-third Judicial Circuit shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney. The district attorney may employ necessary persons to accomplish this part and these persons shall serve at the pleasure of the district attorney.



Section 45-23-82.01 - Definitions.

For purposes of this part, the following terms shall have the following meanings:

(1) DISTRICT ATTORNEY. The elected District Attorney of the Thirty-third Judicial Circuit or any of his or her assistant district attorneys.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. Any person who is employed by an agency or department whose purpose is to protect people. This may include, but is not limited to, police personnel, sheriff personnel, Department of Human Resources personnel, parole and probation personnel, community corrections office personnel, court referral office personnel, whether that agency or department is in the State of Alabama or located elsewhere.

(3) OFFENDER. Any person charged with a crime as defined by this code, which was alledgedly committed in the jurisdiction of the Thirty-third Judicial Circuit.

(4) SERIOUS PHYSICAL INJURY as defined in subdivision (14) of Section 13A-1-2.



Section 45-23-82.02 - Applicants for admittance.

(a) A person charged with a criminal offense specified in this subsection whose jurisdiction is in the circuit or district court of the Thirty-third Judicial Circuit may apply to the District Attorney of the Thirty-third Judicial Circuit for admittance to the pretrial diversion program.

(b) A person charged only with any of the following offenses may apply for the program:

(1) A traffic offense, other than driving under the influence (DUI).

(2) A property offense.

(3) An offense wherein the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor other than one specifically excluded in this section.

(c) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Trafficking or distribution of drugs, or both.

(2) Any offense involving the abuse of a child or an elderly person.

(3) Any forcible sex offense.

(4) Any Class A felony.

(5) Any offense involving serious injury to a person.

(6) Any offense involving death.

(7) Driving under the influence or a traffic offense charged to a commercial driver license holder, whether or not the holder was operating a commercial motor vehicle at the time of the offense.

(8) Domestic violence.

(9) Bribery in any degree.

(10) Any offense wherein the offender is a public official and the charge is related to his or her capacity as a public official.

(d) A person deemed by the district attorney to be a threat to the safety or well-being of the community shall not be eligible for the pretrial diversion program.

(e) The opinion of law enforcement officers involved in the offense may be sought and used in the decision whether to approve the applicant for the pretrial diversion program.

(f) Applicants who satisfy all other requirements to enter the pretrial diversion program who have any prior felony convictions that can be used for enhancement purposes under the Habitual Felony Offender Act must also receive consent from a district or circuit judge to enter the pretrial diversion program.



Section 45-23-82.03 - Standards for admission.

Admittance to the pretrial diversion program shall be appropriate in any of the following instances:

(1) The offender is 18 years of age or older, or 16 years of age or older if the offense is a traffic citation, at the time the alleged offense was committed.

(2) There is a probability justice will be served if the offender is placed in the diversion program.

(3) It is determined that the needs of the state and the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and wellbeing of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.



Section 45-23-82.04 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part of the district attorney's evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological test taken, and any other information concerning the offender which the district attorney believes has a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview that the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this part.



Section 45-23-82.05 - Program requirements; records.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) The offender shall be eligible for and shall sign to have any bond on his or her case where diversion is sought based on personal recognizance, cash, or a property bond and not a security bond.

(2) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(3) Agree, in writing, to the tolling, while in the program, of periods of limitations established by statutes or rules of court.

(4) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(5) If there is a victim of the crime, agree in writing to a restitution agreement within a specified period of time and in an amount to be determined by the district attorney taking into account circumstances of the offender and victim.

(6) A statement by the offender admitting his or her participation in, and responsibility for, the offense which is the subject of the application for entry into the pretrial diversion program.

(b) The district attorney's pretrial diversion program records or records related to pretrial diversion program admission are confidential records and shall not be admissible in subsequent proceedings, criminal or civil, except in a subsequent criminal sentencing, probation, youthful offender hearings, or otherwise in the discretion of the trial judge in accordance with Alabama Rules of Evidence.



Section 45-23-82.06 - Time for application.

(a) An offender shall make application to the pretrial diversion program no later than 21 days after his or her first appearance or arraignment, whichever occurs first. In the case of traffic citations, application shall be made within 21 days of the issuance of the citation.

(b) At the discretion of the district attorney, the time provision of this section may be waived.



Section 45-23-82.07 - Costs and fees.

(a) An applicant may be assessed a fee when the applicant is approved for the program. The amount of the assessment for participation in the program shall be in addition to any court costs and assessments for victims of drug, alcohol, or anger management treatment required by law, and are in addition to costs of supervision, treatment, and restitution for which the person may be responsible. An applicant may not be denied access into the pretrial diversion program based solely on his or her inability to pay. Pretrial diversion program fees as established by this part may be waived or reduced for just cause, including indigency of the applicant, at the discretion of the district attorney. Any determination of indigency of the offender for the purposes of pretrial diversion fee waiver or reduction shall be made by the district attorney. A schedule of payments for any of these fees may be established by the district attorney.

(b) The following fees shall be applied to applicants accepted into the pretrial diversion program:

(1) Felony offenses: Up to eight hundred fifty dollars ($850).

(2) Misdemeanor offenses (excluding traffic): Up to five hundred dollars ($500).

(3) Traffic offenses: Up to three hundred dollars ($300).

(4) Violations: Up to two hundred dollars ($200).

(c)(l) An applicant may be assessed additional fees if the services of the Department of Forensic Sciences are used in a case involving a drug offense in the following amounts:

a. Felony: Up to one hundred dollars ($100).

b. Misdemeanor/violation: Up to fifty dollars ($50).

(2) An applicant may be assessed additional fees for distribution to the arresting or ticketing agency in the following amounts:

a. Felony: Up to one hundred dollars ($100).

b. Misdemeanor/violation: Up to fifty dollars ($50).

c. Traffic: Up to twenty-five dollars ($25).

(3) The additional fees provided for by this subsection may not be paid inot the pretrial diversion program fund.

(d) Each applicant accepted into the pretrial diversion program shall be assessed an additional fee between twenty-five dollars ($25) and one hundred dollars ($100), as determined by the district attorney, which shall be allocated to the Dale County Circuit Clerk's Office, for offenses filed in Dale County, and to the Geneva county Circuit Clerk's Office, for offenses filed in Geneva County. Money allocated to a circuit clerk pursuant to this subsection shall be available for use, at the clerk's discretion, to support the clerk's office.

(e) Each applicant accepted into the pretrial diversion program shall be assessed an additional fee between fifty dollars ($50) and one hundred dollars ($100), as determined by the district attorney, which shall be allocated to the Dale County General Fund, for offenses filed in Dale County and to the Geneva County General Fund, for offenses filed in Geneva County.

(f) The district attorney may use fees collected by the pretrial diversion program to help support local and state law enforcement, or any agency or department of city or county government which assists local law enforcement. This support shall be provided to help employ more officers or staff, buy needed equipment or supplies, provide training opportunities, or any other law enforcement purposes.

(g) The district attorney may use a portion of the proceeds to fund other organizations that help support law enforcement.

(h) Fees required by this part shall be collected by the circuit clerk's office in which the offense was filed. Those fees due to the district attorney shall then be disbursed to the district attorney and shall be deposited by the district attorney into the pretrial diversion fund as described in Section 45-23-82.10. The circuit clerk shall make the disbursement in a timely manner.



Section 45-23-82.08 - Treatment programs; drug testing.

The district attorney and the offender may enter into an agreement as a part of the pretrial diversion program of an offender that the offender be admitted to a drug or alcohol program on an inpatient basis or outpatient basis or receive other treatment alternatives for substance abuse. The district attorney may require the offender to submit to periodic or random drug testing as a part of the pretrial diversion program of the offender and other terms and conditions related to substance abuse as the district attorney may direct. The offender shall pay the costs of all services unless otherwise approved by the district attorney.



Section 45-23-82.09 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner, or what charges the defendant will plead guilty to and the sentence the offender will receive. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and receive a specific sentence, this agreement concerning the offense and sentence shall be approved by an appropriate circuit or district judge of the Thirty-third Judicial Circuit prior to admission of the offender in the pretrial diversion program.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms and conditions:

(1) Participate in an education setting to include, but not be limited to, K-12, college, job training school, trade school, GED classes, or adult basic education courses.

(2) If appropriate, attempt to learn to read and write.

(3) Financially support his or her children or pay child support.

(4) Refrain from the use of alcohol or drugs or frequenting places where alcohol or drugs are sold or used and submitting to periodic or random drug testing.

(5) Refrain from contact with certain persons or premises.

(6) Maintain or seek employment.

(7) Attend individual, group, or family counseling.

(8) Pay approved restitution to a victim if any is due.

(9) Pay court costs and fines.

(10) Pay supervision fees and application fees pursuant to this part.

(11) Observe curfews or home detention or travel constraints as set out in the offender's agreement.

(12) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender and applied to the above.

(13) Participation in a substance abuse program, including, but not limited to, being admitted to a drug or alcohol treatment program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse.

(14) Refraining from the possession or use of any deadly weapon or dangerous instrument.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in the written agreement of the offender, it being the purpose of this part to allow the district attorney broad discretion in designing a program specifically for each offender and the circumstances of the offender.



Section 45-23-82.10 - Pretrial diversion program fund.

The district attorney shall establish a pretrial diversion program fund. The district attorney shall use the funds in the pretrial diversion program fund to pay costs and expenses associated with the administration of the pretrial diversion program or for other purposes contained in other pretrial diversion programs in this state. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, telephones, postage, office supplies and equipment, training and travel services, service contracts, and professional services. The district attorney may pay for services or programs for an offender while the offender is in the pretrial diversion program if special circumstances and justice dictate. The pretrial diversion program fund shall be subject to audit every two years, in accordance with state law, by the Examiners of Public Accounts. In years not subject to audit, the district attorney shall obtain an independent review of the fund by a certified public accountant.



Section 45-23-82.11 - Violations; waiver.

(a) If the offender violates the conditions of the pretrial diversion program agreed to in writing by the offender and the district attorney, the district attorney may terminate the participation of the offender. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program, including the reason for the termination.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.



Section 45-23-82.12 - Liability of district attorney.

The district attorney shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program.



Section 45-23-82.13 - Funding.

The pretrial diversion program may apply for grants applicable to the aims of the program, may accept gifts from individuals or corporations, and may receive funding or appropriations from city, county, or state agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-23-82.14 - Advisory board.

The district attorney may form an advisory board to assist in the determination of appropriate pretrial diversion candidates. The district attorney shall retain the final decision as to admittance of individuals or administration of the program regardless of the board's views. It shall be the district attorney's decision who will comprise the board and when or if it should meet.






Part 4 - Probate Court.

Division 1 - Recording System.

Section 45-23-83 - Applicability; purpose.

This part shall only apply in Dale County. The purpose of this part is to facilitate the use of public records in property transactions in Dale County by providing for the installation of an improved system of recording, archiving, and retrieving instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate and for the recording, archiving, and retrieving of other instruments, documents, and other uses in the discretion of the judge of probate.



Section 45-23-83.01 - Definitions.

The following words and phrases, including the plural of any thereof, whenever used in this part, shall have the following respective meanings:

(1) "General Property Instrument" means a real property instrument that affects the title to personal property as well as real property.

(2) "Improved Recording System" means a system of recording real property instruments and personal property instruments in the probate office and, in the discretion of the judge of probate, of recording other instruments and documents, which system when completed, will consist of the equipment necessary and suitable to record, archive, and retrieve records.

(3) "Personal Property Instrument" means any instrument or document affecting the title to personal property only (as distinguished from real property) that may be now or hereafter required to be filed or titled for record in the probate office, in accordance with the applicable requirements of the laws of this state, including, without limitation, Sections 35-4-50 and 35-4-90.

(4) "Real Property Instrument" means and includes any instrument or document affecting the title to real property that may now or hereafter be filed for record in the probate office pursuant to the applicable requirements of the laws of this state, including, without limitation, Section 12-13-43, and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgment, and plats or maps showing subdivisions of real estate.



Section 45-23-83.02 - Installation and maintenance of system.

The judge of probate is authorized to provide for the installation and thereafter for the maintenance of an improved recording, archiving, and retrieval system in the probate offices of Dale County. The initial installation of the improved recording, archival, and retrieval system shall include the following:

(1) The acquisition of the equipment provided for in an improved recording, archiving, and retrieving system.

(2) The establishment of procedures for the continued recording, archiving, and retrieving of all instruments and records that will, after the effective installation date, constitute a part of the improved recording, archiving, and retrieving system.

(3) The initial installation of the improved recording, archiving, and retrieving system shall be performed by a person or persons, firm or corporation engaged in the records management business and experienced in setting up county records, and such initial installation shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts or titles. Following its installation in the county, the improved recording, archiving, and retrieving system shall be thereafter maintained in the county and all real property instruments, general property instruments, personal property instruments, and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the aforesaid improved recording, archiving, and retrieving system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with the provisions of existing law. including without limitation, Section 12-13-43.



Section 45-23-83.03 - Official records.

Following the effective installation date, real property instruments, personal property instruments, and other documents and records provided herein to be recorded, archived, and retrieved with computer-generated files, to be stored and filed on either optical disk, or on paper (as seen fit by the county), and shall constitute the official record of such instruments for the purpose of Section 12-13-43.



Section 45-23-83.04 - Relation to other laws.

All provisions of the laws of Alabama with respect to the recording of real property instruments, personal property instruments, general property instruments, miscellaneous instruments, and other instruments and records that may constitute part of an improved recording, archiving, and retrieving system installed hereunder, including, without limitation the provisions of Section 12-13-43, and the provisions of all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of Lis Pendens, declarations of claims or exemption, certificates of judgment, or plats or maps showing subdivisions of real estate that are not inconsistent with this part shall continue in effect with respect to an improved recording, archiving, and retrieving system installed hereunder, the recording of instruments therein, and the duties of the judge of probate with respect thereto.



Section 45-23-83.05 - Installation costs.

The initial installation costs shall be paid entirely out of the special recording fees. Nothing contained in this part, however, shall prohibit the county from using any part of its own funds for the purpose of paying the cost of purchasing, operating, or maintaining, after the initial installation, any improved system installed pursuant to this part.



Section 45-23-83.06 - Recording and filing fee.

Effective May 2, 1996, a special recording and filing fee of five dollars ($5) shall be paid to and collected by its judge of probate, with respect to each real property instrument, each personal property instrument, and DCC that may be filed for record in the office of the judge of probate and with respect to other instruments and documents in the probate office at the discretion of the judge of probate and on and after such date, no instrument and/or document shall be received for record in the office of the judge of probate unless the special recording fee of five dollars ($5) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and charges required by law to be paid upon the filing for record of any real property instrument, personal property instrument, or DCC, and for the recording of other instruments and documents in the probate office at the discretion of the judge of probate. Any, all, or none of the special recording fee may be charged at the discretion of the judge of probate. All special recording fees so collected shall be paid into a special fund of the judge of probate. These funds shall be used at the discretion of the judge of probate for an improved recording, archiving, and retrieving system and/or other equipment, maintenance, and services necessary for the improvement of the office of the judge of probate. The above fee may be adjusted from time to time by the Dale County Commission.



Section 45-23-83.07 - Special recording fee.

May 21, 1996, a special recording fee of ten dollars ($10) shall be paid to and collected by its judge of probate with respect to every court case filed in the probate court of Dale County, this amount shall be in addition to all other costs and fees heretofore collected. The additional fee shall be paid into the special fund of the judge of probate as created in Section 45-23-83.06.



Section 45-23-83.08 - Special transaction fee.

Effective May 21, 1996, a special transaction fee of two dollars ($2) dollars shall be paid to and collected by its judge of probate with respect to every transaction occurring in, or under the jurisdiction of the judge of probate, this amount shall be in addition to all other costs and fees heretofore collected. The additional fee shall be paid into the special fund of the judge of probate as created in 45-23-83.06.



Section 45-23-83.09 - Disposition of funds.

Effective May 21, 1996, any and all revenues generated either directly or indirectly due to the use of or access to the improved recording, archiving, and retrieving system shall be paid directly in to the aforementioned special fund of the judge of probate. These funds shall be used at the discretion of the judge of probate.






Division 2 - Compensation.

Section 45-23-83.20 - Salary; compensation increases.

(a) Beginning on June 1, 2015, the Judge of Probate of Dale County shall receive an annual salary of seventy-three thousand six hundred nineteen dollars and seventy-five cents ($73,619.75).

(b) Notwithstanding Chapter 2A of Title 11, the judge of probate shall receive any cost-of-living increase or other uniform increase in compensation granted to all county employees after the June 1, 2015.












Article 9 - Economic and Industrial Deveopment and Tourism.



Article 10 - Education.

Part 1 - Board of Education.

Division 1 - Compensation.

Section 45-23-100 - Salary; expense allowance.

In Dale County, each member of the county board of education is hereby authorized to receive a salary from the public school funds of the county in the amount of $200 a month and his actual traveling and hotel expenses incurred in attending meetings of the board and transacting the business of the board and shall be payable out of the general fund of the county.






Division 2 - Membership.

Section 45-23-100.20 - Election of members.

(a) Notwithstanding any other provision of law, the members of the Dale County Board of Education shall be elected by the qualified electors of Dale County residing outside of the corporate limits of the City of Daleville and the City of Ozark.

(b) The appropriate election officials shall conduct elections of members of the Dale County Board of Education in conformity with this section.

(c) The governing body of Dale County shall take necessary steps to ensure that this section complies with the Federal Voting Rights Act of 1965, as amended.









Part 2 - Superintendent of Education.

Section 45-23-101 - Election of superintendent.

(a) Notwithstanding any other provision of law, the Dale County Superin¬tendent of Education shall be elected by the qualified electors of Dale County who reside outside of the corporate limits of the City of Daleville and the City of Ozark.

(b) The appropriate election officials shall conduct elections of the Dale County Superintendent of Education in conformity with this section.









Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-23-110 - Compensation.

The chair and each member of the Dale County Board of Registrars shall be entitled to receive compensation in the amount of fifteen dollars ($15) per day, payable from the county general fund. Such county compensation shall be in addition to any compensation provided by general law for such members and such county compensation shall be paid only for those days that the board is authorized to meet and conduct business.






Part 2 - Election Officials.

Section 45-23-111 - Expense allowance.

In Dale County, an election official who works at polling places shall receive an additional expense allowance in the amount of ten dollars ($10) per day for each day the election official works at the polling place.The additional expense allowance provided by this section shall be payable from the county general fund.









Article 12 - Employees.



Article 13 - Engineer, County

Section 45-23-130 - Policies and priorities set by County Commission.

The Dale County Commission shall set the necessary policies and priorities for the construction, maintenance, and repair of all public roads, county highways, bridges, ferries, and public facilities within Dale County, Alabama, to provide the people of Dale County with a safe and adequate road system.



Section 45-23-130.01 - Employment of county engineer; qualifications; requirements.

The Dale County Commission, or any succeeding county governing body, shall appoint and employ a county engineer, who shall be a thoroughly qualified and competent professional engineer and mayor may not be a land surveyor. The county engineer shall posses all of the qualifications as specified for county engineers under the general laws of the State of Alabama. The county engineer shall devote his or her entire time and attention to the maintenance and construction of the Dale County public roads, highways, bridges, ferries, and other county engineering projects and shall, during employment, reside in Dale County. The county engineer shall serve at the pleasure of the county commission.



Section 45-23-130.02 - Duties.

It shall be the duty of the county engineer to:

(1) Employ, supervise, and direct all assistants to properly maintain and construct the public roads, highways, bridges, and ferries of the county, and prescribe the duties, discharge employees for cause, or when he or she is not needed.

(2) Perform engineering and surveying service as may be required, and prepare and maintain the necessary maps and records.

(3) Maintain the necessary accounting records to reflect the cost of the county highway system.

(4) Build or construct new roads, or change old roads, but only when ordered to do so by proper order of the county commission.

(5) Construct and maintain all county roads on the basis of the county as a unit to the extent it is feasible, without regard to any district or beat lines.



Section 45-23-130.03 - Wage or salary scale.

It shall be the duty of the commission to fix, from time to time, in accordance with prevailing economic conditions, the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of roads, bridges, ferries, and public facilities. The wage or salary scale shall not be exceeded by the engineer in employing labor and assistants.



Section 45-23-130.04 - Compensation.

The commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments from appropriate road and highway funds.



Section 45-23-130.05 - Bond.

Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in the amount set from time to time by the county commission, payable to Dale County, conditioned on the faithful discharge and performance of his or her duties as engineer, and for the faithful accounting of all monies or property of Dale County, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama and be approved by the commission. The premiums shall be paid by the county.



Section 45-23-130.06 - Office space and equipment.

The commission shall furnish the county engineer with an office within the county and all necessary office supplies, equipment, communication, utilities, and necessary transportation to accomplish his or her duties under this section.



Section 45-23-130.07 - Accountability for equipment; inventory.

The county engineer shall be the custodian and accountable to the county commission for all road machinery and equipment, tools, supplies, and repair parts owned by Dale County. The county commission shall establish necessary policies and regulations governing accountability and relief therefrom. The commission shall furnish the necessary storage and repair facilities for the tools, machinery, supplies and equipment, and the county engineer shall keep on me in his or her office an up-to-date inventory containing a list of all tools, machinery, equipment, parts, and supplies owned by the county.



Section 45-23-130.08 - Expenditure of funds; appropriation by commission.

The authority of the county engineer to expend funds shall be limited to the requisition for the expenditure of funds for the purpose of construction, maintenance, or repairs of public roads, bridges, ferries, or any other duties for Dale County as may be set aside and appropriated by the commission as hereinafter provided. It shall be the duty of the commission at some meeting in September of each calendar year, or not later the the first meeting in October following, by order or resolution spread upon the minutes, to fix and determine the amount of funds which will be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of Dale County for the current fiscal year, beginning on October 1st, which amount, other than the salary of the county engineer, shall not be exceeded in the performance of duties required of the county engineer for that period. The commission is authorized from time to time within any period, to increase the amount so allowed to be expended by the county engineer during the period, when the authorization will not conflict with provisions of the general law under the Budget Act, Section 11-8-3. Immediately upon the passage and approval of this article, if funds are presently available and have not been set aside by the present county commission for the current fiscal year, it shall be the duty of the commission to set aside a sufficient portion of the balance of the funds for the maintenance of the roads, bridges, and ferries until the next meeting in September or October as provided by this article.



Section 45-23-130.09 - Requisition for materials, supplies, etc.; authority and accountability of county purchasing agent.

The county engineer shall make written requisition to a county purchasing agent for all materials, machinery, equipment, and necessary supplies needed for the construction, maintenance, or repair of the public roads, bridges, and ferries of Dale County. The requisitions shall be filed and presented by the chair to the commission at its next meeting, for the approval of the commission. The county purchasing agent may make purchases without first obtaining the approval of the county commission if in the judgement of the engineer, the delay caused by this procedure may cause an unnecessary and harmful interruption in the operation of the county road system. The purchases shall be made in accordance with prevailing law. The county purchasing agent shall be solely responsible and accountable for purchasing the materials, machinery, equipment, and supplies under the approved requisitions and shall report these monthly to the county commission.



Section 45-23-130.10 - Inspection and approval of materials, supplies, etc., prior to payment.

It shall be the further duty of the county engineer to inspect and approve on delivery all materials, machinery, equipment, and supplies, purchased by the county for use on public roads, bridges, and ferries prior to payment. Any deviation from this policy shall be reported by the engineer to the county commission.



Section 45-23-130.11 - Employment of road supervisor in emergency.

In the event of an emergency in which it would be impossible for the commission to employ an engineer, the commission shall employ a competent road supervisor who need not be an engineer, but, when so employed shall have all the duties and authority of the engineer, and be subject to this article. An emergency employment of a competent road supervisor shall not exist longer than necessary to employ a qualified engineer who shall accept employment by the commission under the terms of this article. It is the intention of this article to provide that, when county roads, bridges, and ferries are to be maintained or constructed in the county, the supervision thereof shall be under a qualified engineer.



Section 45-23-130.12 - Duties of commissioners.

Each member of the county commission shall inspect the roads and bridges of his or her district, from time to time, hear the suggestions and complaints of the citizens, and report the suggestion or complaint to the county commission with his or her recommendations. The members of the county commission shall also assist in securing right-of-way and assist in public relations generally. The members of the commission may use a county vehicle for the performance of their duties or a monthly allowance for the use of their personal vehicle not to exceed three hundred dollars ($300) per month.






Article 14 - Fire Protection and Emergency Medical Services.

Part 1 - Fire Protection Program.

Section 45-23-140 - Fire protection program.

(a) The County Commission of Dale County is authorized, when the need exists, to provide protection against forest fires in Dale County by participating in the Alabama Forestry Commission's fire protection program in the manner hereinafter specified.

(b)(l) After the Dale County Commission has determined that such a need does exist in Dale County, the county commission may, in the manner hereinafter specified, provide for a financial charge or tax to be paid by the owners of forest lands located in Dale County for use of the land for timber growing purposes amounting to the whole or any part of the cost of such fire protection program, but not in excess of ten cents ($0.10) per acre, provided such financial charge or tax is not greater than the benefit accruing to such forest lands due to availability of such fire protection.

(2) "Forest lands" as used in this section, shall mean any land which supports a forest growth, or which under prevailing natural and economic conditions may be expected to support such a growth in the future, or which is being used or reserved for any purpose. "Forest lands" as used in this section, shall not include any lands primarily used for residential purposes nor shall it include publicly owned lands.

(c) The need for such financial charge or tax to provide forest fire protection within the county shall be determined by the county commission after a public hearing is held thereon. Notice of such public hearing shall be given by the county commission for a period of two consecutive weeks by advertisement in a newspaper of general circulation in Dale County. Such advertisement shall indicate the date, time, and place of the hearing, the manner proposed to finance such fire protection program, and the part of the cost of such that is proposed to be paid by the owners of forest lands. Any person owning forest land in Dale County may appear in person or by attorney at such time and place and make defense against such financial charge or tax or the amount thereof. After such hearing the county commission shall determine whether or not a need exists for such a charge or tax; and if a need is found to exist for such financial charge or tax, the county commission shall determine the amount of such financial charge or tax and enter on the minutes of the county commission an order fixing such financial charge or tax.

(d)(l) Any such financial charge or tax fixed as provided in subsection (c) shall be payable at the same time and in the same manner as county taxes and the owners of the forest lands shall make report of same to the Tax Assessor of Dale County at the time fixed by law for making return of the property of such property owner.

(2) Financial charges or taxes levied shall constitute a lien on the property against which they are charged or taxed in case of default in the payment of such financial charge or tax the land may be sold in the same manner and under the same conditions that lands are sold for the satisfaction of liens for county ad valorem taxes and redemption from such sale may be effected in the same manner as is provided by law for redemption where land is sold for non payment of ad valorem taxes.

(e) The County Commission of Dale County is authorized to appoint agents and delegate authority to individuals to search out forest lands in Dale County, determine the area and owners thereof, and report same to the Tax Assessor of Dale County who shall be authorized, after notice by certified mail to such owners, and hearing before the county commission if so requested by such owners, to place the financial charge or tax against the forest lands as may be determined by the report of such agents or the determination of the county commission.

(f) The tax herein imposed shall be due and payable quarterly to the State Department of Revenue, and shall, when collected, be paid by such department into the State Treasury, and credited to Dale County. All monies collected in accordance with this section shall be spent in participating in the Alabama Forestry Commission's forest fire protection program in Dale County.

(g) The County Commission of Dale County is authorized to remove such financial charge or tax after the county commission has determined that the financial charge or tax is no longer needed. The county commission shall hold public hearings to determine whether or not the financial charge or tax is still needed. Procedures for such public hearings shall be the same as those in subsection (c).






Part 2 - Fire Protection and Emergency Medical Services Fee.

Section 45-23-141 - Applicability.

This part shall apply to all portions of Dale County except that portion of Dale County which lies within the city limits of the City of Ozark.



Section 45-23-141.01 - Public organizations.

The Legislature declares that volunteer fire departments, emergency medical service squads, the Volunteer Firefighters Association, and the Rescue Squad Association that receive funds pursuant to this part are organizations which are public in nature, as they protect the health, safety, and welfare of the citizens of the county.



Section 45-23-141.02 - Fee - Levy.

(a) There is levied on the owner of each dwelling and commercial building in Dale County, excluding the corporate limits of the City of Ozark, a fire protection emergency medical service fee of thirty dollars ($30) per year for each dwelling and commercial building. (b) For the purposes of this part a "dwelling" shall be defined as any building, structure, or other improvement to real property used or expected to be used as a dwelling or residence for one or more human beings, including, but not limited to:

(1) Any building, structure, or improvement assessed, for the purposes of state and county ad valorem taxation, as "Class III" single-family owner-occupied residential property.

(2) A duplex or an apartment building.

(3) Residential property used to generate rental income.

(4) Any mobile home or house trailer used or expected to be used as a dwelling or residence for one or more human beings.

(c) Any buildings, structure, or other improvement shall be classified as a "dwelling" for purposes of this part notwithstanding:

(1) That it is wholly or partially vacant or uninhabited at any time during the year for which a fire protection and emergency medical service fee with respect thereto is to be levied.

(2) That it is also used or expected to be used simultaneously for a purpose, whether or not commercial in nature, other than as a dwelling or residence as aforesaid.

(d) For the purposes of this part, a "commercial building" shall be defined as any building, structure, or other improvement to real property used or expected to be used for commercial or business purposes, including rental property. The term "commercial building" shall not apply to any school, church, senior citizen facility, or any building used primarily for volunteer fire or emergency services, and shall not apply to any building or structure used primarily for agricultural purposes by the owner or an employee of an agricultural business or concern.

(e) The fee shall not be construed as a tax on property. The fee shall be levied for the purposes of funding fire protection and emergency medical services under the purview of this part.



Section 45-23-141.03 - Fee - Exemptions.

Any person age 65 or over exempted from paying property tax in Dale County, in partial or in whole, shall also be exempted from paying the fee levied by this part. Any person less than the age of 65 and having an annual adjusted gross income of twelve thousand dollars ($12,000) or less, as shown on the person's and spouse's latest United States income tax return, may apply for an exemption annually and shall be exempted from paying the fee levied by this part for the principle residence of the household, provided the person seeking to claim the exemption shall present proof of income to the county administrator no later than July 1 of any year in which the exemption is desired. In the event that such person and spouse are not required to file a United States income tax return, then an affidavit indicating that the annual gross income of such person and spouse for the preceding taxable year was twelve thousand dollars ($12,000) or less shall be sufficient proof. The exemption shall apply only so long as the person's annual gross income shall be twelve thousand dollars ($12,000) or less and shall be requested each year in which the exemption is desired. The fee levied by this part shall be assessed unless application for exemption is submitted to the Dale County Commission, or its designee, and approved. Any person who knowingly provides false or misleading information in order to obtain an exemption shall lose his or her household exemption and shall be subject to Section 45-23-141.10.



Section 45-23-141.04 - Fee - Collection, administration, and enforcement.

The fire and emergency medical service fee shall be collected, administered, and enforced at the same manner, and under the same requirements and laws as are the ad valorem taxes of the state. In the case of mobile homes, the fee shall be collected, administered, and enforced at the same time, in the same manner, and under the same requirements and laws as the annual registration fee for manufactured homes provided in Section 40-12-255. The proceeds of the fee shall be paid into a special county fire and emergency medical services fund. Within 30 days of payment into the special fund, the county commission shall transfer the funds to the Dale County Volunteer Firefighters Association and the Dale County Rescue Squad Association in the following manner: Twenty percent of the fee shall go the Dale County Rescue Squad Association to be divided evenly among Dale County's eligible emergency medical service squads; 80 percent of the fee shall go to the Dale County Volunteer Firefighters Association to be distributed among Dale County's eligible volunteer fire departments. The county commission may establish rules and procedures regarding the transfer, investing, accounting, and handling of the funds, including an administration fee not to exceed five percent of total funds collected.



Section 45-23-141.05 - Eligible volunteer fire departments and emergency medical service squads.

An eligible volunteer fire department, for the purposes of this part, shall mean a certified nonprofit volunteer fire department located in Dale County that is certified under the Alabama Forestry Commission guidelines and is a member of the Dale County Volunteer Firefighters Association. An eligible emergency medical service squad is licensed by the Alabama Department of Public Health, Emergency Medical Services Division, as a basic life support transporting ambulance service, and is a member of the Dale County Rescue Squad Association.



Section 45-23-141.06 - Disposition of funds.

Funds paid to the county firefighters and rescue squad association, to be distributed to volunteer fire departments and emergency medical service squads, shall only be expended for fire protection and emergency medical services, including training, supplies, and equipment. The funds may also be expended to purchase insurance, including liability insurance, to insure coverage of acts or omissions which are directly related to the functions of a volunteer fire department or emergency medical service squad which are committed by a volunteer fire department or emergency medical service squad and the personnel of a volunteer fire department or emergency medical service squad. The funds may not be expended for salaries, food, drink, social activities, or fund-raising activities. After receiving the funds, the volunteer fire departments and emergency medical service squads shall keep accurate records to verify that the funds were properly expended. Should the Dale County Commission, in its sole discretion, find or determine that funds provided by this part have been improperly expended by any eligible volunteer fire department or emergency service squad, the department that has improperly expended the funds shall reimburse and refund to the Dale County Commission all such funds found by the county commission to have been improperly expended and, in addition thereto, shall pay a penalty amount equal to 10 percent of all improperly expended funds. Any volunteer fire department or emergency medical service squad that fails to comply with this part, at the discretion of the Dale County Commission, may be deemed to have forfeited the funds generated by this part and shall be subject to Section 45-23-141.10.



Section 45-23-141.07 - Transfer of funds upon dissolution or abandonment.

Upon dissolution or abandonment of any eligible volunteer fire department or emergency medical service squad, any remaining funds derived from this part or any assets purchased with funds derived from this part, after all lawful indebtedness has been satisfied, shall be transferred to the county commission. The county commission shall transfer the funds in the following manner: If a volunteer fire department is abandoned or dissolved, funds shall be transferred to the county firefighters association. If an emergency medical service squad is abandoned or dissolved, funds shall be transferred to the county rescue squad association. Those associations shall distribute remaining funds in the best interest of providing emergency medical services and fire protection in the area once served by the abandoned or dissolved fire department or emergency medical service squad. In the event there are no volunteer fire departments or emergency medical service squads, the funds or assets shall be placed in the county general fund.



Section 45-23-141.08 - States of personnel.

The personnel of volunteer fire departments, emergency medical service squads, volunteer fire association, or rescue squad association provided for in this part shall not be considered as employees, servants, or agents of the county and the members of the county commission and the officers and employees of the county shall not be liable in either their official capacity or in a private or individual capacity for the actions of the volunteer fire departments, emergency medical service squads, volunteer fire association, or rescue squad association or their personnel.



Section 45-23-141.09 - Forfeiture of funds.

The purposes and use of funds generated by this part is to enable all participating volunteer fire departments in Dale County to lower their ISO ratings and to enable emergency medical service squads to guarantee emergency medical services to the citizens of the county. All fire departments are required to attain and maintain an ISO rating of "8/9" or below, within six years of the approval of this part. Any departments not attaining this level or failing to maintain this level shall forfeit funds generated by this part until such time as the "8/9" rating is attained or reattained. Forfeited funds per this section shall be used or designated for use by the county volunteer firefighters association for fire protection in the affected district. All emergency medical service squads are required to attain and maintain a basic life support ambulance transport license with the Alabama Department of Public Health. Any emergency medical service squad failing to attain or maintain this license shall forfeit funds generated by this part until such time as such licensing is attained or reattained. Forfeited funds per this section shall be used or designated for use by the county rescue squad association to provide emergency medical services in the affected district.



Section 45-23-141.10 - Regulatory control and supervision.

With regard to the administration of the fees levied by this act, the Dale County Commission shall exercise such regulatory control and supervision over and may adopt rules and regulations as may be needed to meet the requirements of this part. Any volunteer fire department or emergency medical service squad that fails to comply with this part or any rules and regulations adopted pursuant to this part, at the discretion of the county commission, may be deemed to have forfeited all or part of the funds generated by this part for such period of time as may be determined.









Article 15 - Gambling.



Article 16 - Government Operations.

Section 45-23-160 - Liability for monetary loss.

(a) The County Commission of Dale County shall reimburse the office of judge of probate or revenue commissioner from the general fund the amount of any monetary loss, not to exceed a total of two thousand five hundred dollars ($2,500) per annum, arising or caused by error if the mistake or omission was caused without the personal knowledge of the officer, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the judge of probate or the revenue commissioner to insure that the employees of the respective offices exercise due care in performing their required duties and make a diligent effort to correct the error, mistake, or omission. The respective officers shall make a good faith effort to collect the amount subject to potential loss immediately upon becoming aware of the potential loss.

(c) This section shall not apply to any deliberate misuse or misappropriation of funds by the judge of probate or the revenue commissioner, or by any clerk, or any employee of the respective officials.



Section 45-23-160.01 - Contingent fund.

(a) Commencing with the fiscal year beginning October 1, 2014, the Dale County Commission may appropriate annually, out of the monies in the county treasury not otherwise appropriated, an amount not exceeding twelve thousand dollars ($12,000) into a fund to be known as the "Contingent Fund," which may be expended for any county purposes not otherwise provided by law which in the judgment of the Dale County Commission are in the best interest of the county. Any sums remaining unexpended in the contingent fund at the end of the fiscal year shall not revert to the county treasury, but the amount of unexpended funds shall be appropriated for the next succeeding year along with any funds which may be appropriated for that succeeding year provided the amount appropriated or expended in any fiscal year shall not exceed twelve thousand dollars ($12,000).

(b) The Dale County Commission may establish procedures for the expenditure of the contingent fund.






Article 17 - Health and Environment.

Section 45-23-170 - Board of Health fees.

(a) The Board of Health of Dale County may fix a schedule of fees which shall cover the actual cost or a portion thereof involved in the performance of services rendered pursuant to the duties, functions, and programs required by law or regulation of the county or State Board of Health.

(b) The Dale County Board of Health is authorized to promulgate rules and regulations necessary for the administration of this section. Such regulations shall include, but not be limited to, the furnishing of services without charge to indigent residents.

(c) All fees collected pursuant to this section are hereby appropriated to the Dale County Health Department for the continued operation of these services and programs.

(d) The health officer or administrator may establish, with approval of the board of health, special accounts such as, but not limited to, a building fund, a special purchase, and a savings account.






Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-23-230 - Salary.

(a) Commencing with the next term of office, the salary of the Sheriff of Dale County is forty seven thousand, five hundred dollars ($47,500) per annum, payable in equal monthly installments from the county treasury."

(b) The compensation provided in this section shall be in lieu of any and all other compensation or expense allowance now provided by law. All fees collected by the sheriff shall be paid into the county treasury.



Section 45-23-230.01 - Expense allowance; increase to salary.

(a) The Sheriff of Dale County shall be entitled to receive an additional expense allowance in the amount of seven thousand five hundred dollars ($7,500) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(b) Beginning with the expiration of the term of the incumbent sheriff, the annual salary for the Sheriff of Dale County shall be increased by seven thousand five hundred dollars ($7,500), payable in equal monthly installments from the general fund of the county and at that time, subsection (a) shall become null and void.



Section 45-23-230.02 - Additional expense allowance; increase to salary.

(a) Commencing April 1, 2012, the Sheriff of Dale County shall be entitled to an additional expense allowance in the amount of fifteen thousand dollars ($15,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county and may be treated as compensation for retirement contributions.

(b) Beginning with the expiration of the term of the incumbent sheriff, the annual salary for the sheriff shall be increased by fifteen thousand dollars ($15,000) per annum, payable in equal monthly installments from the general fund of the county and at that time, subsection (a) shall become null and void.






Part 2 - Pistol Permit.

Section 45-23-231 - Fee; sheriff's fund.

Repealed by Act 2012-81, §3, effective June 1, 2012.



Section 45-23-231.01 - Fee; Sheriff's Law Enforcement Fund.

(a) In Dale County, the fee for the issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75 shall be twenty dollars ($20), which shall be collected by the sheriff or his or her designated agent.

(b) Notwithstanding subsection (a), the fee for issuing a pistol permit to a person aged 65 or older shall be ten dollars ($10).

(c) All funds collected under subsections (a) and (b) shall be deposited by the Sheriff of Dale County, or his or her designated agent, in any bank located in Dale County and selected by the sheriff, into a fund known as the Sheriff's Law Enforcement Fund.

(d) The Sheriff's Law Enforcement Fund provided in subsection (c) shall be drawn upon by the Sheriff of Dale County, or his or her designated agent, and shall be exclusively for law enforcement purposes in the interest of the public and in the discharge of the duties of the office of the sheriff as the sheriff sees fit.

(e) The establishment of the Sheriff's Law Enforcement Fund as provided in this subsection and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of the office.






Part 3 - Retirement.

Section 45-23-232 - Deputy sheriff - Receipt of badge and pistol.

(a) This section shall apply only to Dale County.

(b) Any person employed as a commissioned deputy of the Sheriffs Office of Dale County for a period of 10 years or more, who upon retirement leaves the office in good standing, shall receive from the office, without cost to him or her, a retired badge, a retired commission card, and his or her service pistol.






Part 4 - Jails.

Section 45-23-233 - Operation of jail store; Sheriff's Law Enforcement Fund.

(a) The Sheriff of Dale County, or the authorized agents of the sheriff, may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Sheriff's Law Enforcement Fund in a bank located in Dale County. All proceeds collected under this section shall be tax exempt and deposited by the sheriff into the Sheriff's Law Enforcement Fund. All jail store transactions shall be accounted for in the fund.

(2) The sheriff shall keep an account of all jail store sales and transactions of the Sheriff's Law Enforcement Fund for audit by the Department of Examiners of Public Accounts. The jail store account and Sheriff's Law Enforcement Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store shall be expended at the discretion of the sheriff for law enforcement purposes in Dale County that are in the interest of the public.

(d) The establishment of the Sheriff's Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store in the county jail prior to March 7, 2012, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store in the county jail prior to March 7, 2012, shall be deposited into the Sheriff's Law Enforcement Fund created by this section.






Part 5 - Service of Process.

Section 45-23-234 - Service of process fee; disposition of funds.

(a)(1) In addition to all other charges, fees, judgments, and costs of court, in the civil division and in the criminal division of the district court and the circuit court of Dale County, a service of process fee of twenty-five dollars ($25) shall be collected for service or attempted service of process on each document requiring personal service of process by the Sheriff of Dale County for matters pending or to be commenced in a court in Dale County, Alabama.

(2) A service of process fee of fifty dollars ($50) shall be collected for service or attempted service of process on each document requiring personal service of process by the Sheriff of Dale County for matters pending or to be commenced in a court outside of Dale County, Alabama.

(b) The Dale County Sheriff's Service of Process Fee Fund is hereby created to supplement the budget of the Dale County Sheriff's Office. The fund shall be used for law enforcement vehicles, communication equipment, and other technology for the office.

(c)(1) The clerk of the court or his or her designee in Dale County by law for the respective divisions of courts and courts shall collect the service of process fee provided in subsection (a) and distribute the fee to the Dale County Sheriff's Service of Process Fee Fund to be held and administered by the Dale County Commission.

(2) Notwithstanding the foregoing, the fee may not be imposed and collected if the court finds payment of the fee will create a substantial hardship. A verified statement signed by the person requesting service and approved by the court attesting the substantial hardship shall be filed with the clerk of the court.

(d) The Dale County Sheriff's Service of Process Fee Fund shall be an additional fund separate from the budget of the sheriff as provided for in the county general fund. The fees deposited into the Dale County Sheriff's Service of Process Fee Fund shall not diminish, offset, or take the place of budgeted funds or any other source of income established for the sheriff or for the operation of the office of the sheriff, except that the county general fund shall be relieved from vehicle and equipment purchases as funds become available pursuant to this section.

(e) Dale County and its district attorney, law enforcement officials, and its grand juries shall be exempt from payment of the fees provided for in this section.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Compensation.

Section 45-23-240 - Expense allowance; salary.

(a) The Revenue Commissioner of Dale County shall be entitled to receive an additional expense allowance in the amount of seven thousand five hundred dollars ($7,500) per annum; of which three thousand dollars ($3,000) shall be for the operation of the one-stop tag program, and which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(b) Beginning with the expiration of the term of the incumbent revenue commissioner, the annual salary for the Revenue Commissioner of Dale County shall be increased by seven thousand five hundred dollars ($7,500), payable in equal monthly installments from the general fund of the county and at that time, (a) shall become null and void.






Division 2 - Creation of Office.

Section 45-23-240.20 - Consolidation of offices and duties.

(a) At the expiration of the terms of office, or if a vacancy occurs in either the office of Tax Assessor or the office of Tax Collector of Dale County before such date, then immediately upon the occurrence of such vacancy there shall be the office of county Revenue Commissioner in Dale County. If such office is established upon the occurrence of a vacancy in either the office of tax assessor or tax collector, then the tax assessor or tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term for which he or she was elected tax assessor or tax collector, as the case may be. A revenue commissioner shall be elected at an election called for the purpose and every six years thereafter. He or she shall serve for a term of office of six years from the first day of or she the term next succeeding his or her election and until his or her successor is similarly elected, qualified, and takes office.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for ad valorem taxation, the collection of such taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.

(c) Subject to the approval of the county commission or other like governing body of the county, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the county commission or like governing body of the county, giving as securities thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission or other like governing body of the county, and shall be a preferred claim against the county.

(e) The county commission or other like governing body of the county shall provide the necessary offices for the county revenue commissioner in the courthouse, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor and the tax collector are now or hereafter by law authorized or directed to charge or collect for the performance of any duty imposed by law on any such officers and hereby transferred to and imposed on the county revenue commissioner. As compensation for performance of the duties of his or her office, the revenue commissioner shall receive a salary of forty thousand dollars ($40,000) per year, payable in 12 monthly installments.

(g) The offices of Tax Assessor and Tax Collector of Dale County are abolished effective on the first day of the term to which he or she is elected, or on such earlier date as is prescribed in subsection (a) if vacancy occurs in either the office of tax assessor or tax collector.

(h) It is the purpose of this section to conserve revenue and promote the public convenience in Dale County by consolidating the offices of tax assessor and tax collector of such county into one county office.






Part 3 - License Division.

Division 1 - Creation.

Section 45-23-240.40 - Creation; clerks and assistants.

There is created within the Tax Assessor's Office of Dale County a license division. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except for such stationery forms and supplies as are furnished pursuant to law by the State Department of Finance or the Comptroller. The county commission shall insure that the tax assessor has sufficient staff and shall provide such clerks, and other assistants for the tax assessor as shall be necessary from time to time for the proper and efficient performance of the duties of the office. The tax assessor shall have authority to employ such clerks, and other assistants, and to fix their compensation; provided however, the number and compensation of such clerks and other assistants shall be subject to the approval of the county commission. The compensation of such clerks and other assistants shall be paid biweekly out of the general fund of the county in the same manner as other county employees are paid.



Section 45-23-240.41 - Duties; commission and fees.

The tax assessor shall perform all duties relating to the assessment and collection of taxes on motor vehicles in the county and issue applications for certificates of title on vehicles, which have heretofore been performed by the tax collector and the judge of probate. The Tax Collector and the Judge of Probate of Dale County are relieved of all duties and responsibilities relative to the assessment and collection of taxes on such motor vehicles. The tax assessor shall receive the commission and fees now allowed the tax collector and judge of probate for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting of such tax shall be made at the same time as other reports and remittances are now made.



Section 45-23-240.42 - Recordkeeping.

The tax assessor shall keep at all times an accurate record of all licenses received by him or her from the Comptroller and of the disposition of same, of all monies received, and of the licenses issued by him or her. He or she shall report to the Comptroller at the same time and in the same manner that other licensing officials are required to do under general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for as required by law.



Section 45-23-240.43 - Charge and collection of fees.

Except as hereinafter provided, the tax assessor shall be entitled to charge and collect the same fees that are now provided for by law. For the performance of duties relative to the recording of the transfer of the ownership of motor vehicles as prescribed in this code, the tax assessor shall charge and collect a fee of one dollar twenty five cents ($1.25). All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake or fact of law shall be made under the conditions and in the manner prescribed by this code.



Section 45-23-240.44 - Payment of tax required for issuance of license.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the tax assessor until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the tax assessor. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the tax assessor who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this division.



Section 45-23-240.45 - Assessment.

Before any vehicle can be assessed, the tax assessor shall be furnished the tag number presently on the vehicle unless such vehicle is new, in which case the tax assessor shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the tax assessor shall be furnished a bona fide certificate of title properly assigned which indicates when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle shall be presumed to have been in the state the entire year for which taxes are being assessed.



Section 45-23-240.46 - Renewal by mail; Mail Order Fee.

The tax assessor may, at his or her discretion, mail an application for renewal of licenses to whom such license has been previously issued, such renewal forms required to be returned prior to the expiration date of the license. Such renewal forms may be in postcard form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the tax assessor to issue such license and return to the licensee by mail. There is established a fee to be entitled "Mail Order Fee" which shall be set from time to time by the county governing body to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the tax assessor at the time of issuance and paid over to the general fund of the county as are other fees and commissions.






Division 2 - License Renewal by Mail.

Section 45-23-240.60 - Mail order procedures.

(a) The county revenue commissioner shall mail applications for renewal of motor vehicle licenses and tags, boat licenses, and manufactured home licenses to the person to whom the license or tag was previously issued. Renewal forms shall be in postcard form and shall contain sufficient information to adequately identify and process the renewal. If the current licensee or owner so chooses, he or she shall sign the application form, indicating any change of address, and return the form by mail to the county revenue commissioner, together with his or her check or money order for any ad valorem or license taxes, and fees required as indicated on the form. For renewal of motor vehicle tags, renewal by mail is an option only available to the person to whom the renewal was sent and only if he or she is still the legal owner of the motor vehicle.

(b) All applications for renewal by mail for motor vehicle licenses and tags, boat licenses, and manufactured home licenses, together with the appropriate amount of taxes and fees, shall be due to the county revenue commissioner on or before the 20th day of the month in which the previous tag or license expires. The county revenue commissioner shall mail to the owner or licensee the renewed tag or license on or before the last day of the same month. Checks and money orders for the payment of taxes and fees shall be made payable to the county revenue commissioner.

(c) The signature of the licensee on the renewal form, together with the proper remittance, shall constitute sufficient authority for the county revenue commissioner to issue and mail the renewed tag or license to the owner or licensee. When an application is returned to the county revenue commissioner unsigned, or when less than the correct amount of taxes or fees are remitted, the application shall be returned to the owner or licensee for correction. In this event, the expiration period for the previously issued tag or license may not be extended. If more than the correct amount of taxes or fees is remitted, the county revenue commissioner shall refund the difference to the owner or licensee by mail with the renewed tag or license.

(d) A mail order fee shall be set from time to time by the county commission to pay the cost of the renewal by mail process. The fee shall be collected by the county revenue commissioner at the time of any renewal and shall be deposited into the county general fund in the same manner as other fees and commissions.

(e) The mail order procedure authorized by this section for the renewal of tags and licenses is optional, additional, and alternative to the procedure now provided by law. Each owner and licensee shall continue to have the right to apply for renewal, pay taxes, and to receive tags and licenses in person without the payment of the additional mail order fee.






Division 3 - Worthless Checks.

Section 45-23-240.80 - Invalid check procedures.

In Dale County, when a personal check given for a license is found to be noncollectible for any reason, the revenue commissioner shall notify the Worthless Check Unit of the District Attorney's Office which shall make a reasonable attempt to collect the amount due for the license. In the event the collection cannot be made, the district attorney's office shall so state in writing and the statement shall constitute authorization for the revenue commissioner to void the license. Once the license has been voided, the revenue commissioner shall receive credit for the cost of the license plus the issuance fee. The appropriate state office shall mark the records pertaining to the void license and upon inquiry by any law enforcement agency, shall notify the agency that the party in question is operating under a void license.












Part 2 - Tax, Sales and Use.

Section 45-23-241 - Sales and use tax for schools.

(a) In order to provide funds for the benefit of public schools in Dale County, there is hereby levied in each separate school district in Dale County, and shall be assessed and collected in each separate school district, a sales and use tax generally paralleling the sales and use tax of the State of Alabama, which sales and use tax shall be in addition to any and all other county taxes heretofore or hereafter authorized by law in Dale County for school purposes. The sales and use tax so levied in each school district in Dale County shall be subject to all the exemptions and exclusions contained in the state sales and use tax, except that the rate thereof shall be one-fourth the rate of the state sales and use tax.

(b) A tax shall be levied in each separate school district in Dale County but there may be excluded from the levy and collection of any tax, in whole or in part, in the discretion of its governing body, any sales or use which shall take place in any incorporated municipality in Dale County in which the general administration and supervision of public schools shall be vested in a city board of education. The governing body of any incorporated municipality may provide that the sales and use tax shall not be levied in the municipality by ordinance of the municipality placed on file with the Department of Revenue of the State of Alabama; but any such ordinance may be repealed or amended to provide that the sales and use tax shall again be levied, as a whole or in part, in any municipality.

(c) All the proceeds from any tax levied pursuant to this section, less the costs of collection thereof, shall be paid to the board of education that is charged with the administration of public schools in the school district in Dale County in which any sale or use that is subject to the tax herein levied shall take place.

(d) It is the intention of the Legislature that the sales and use tax herein levied shall be deemed a tax to be collected in each of the separate school districts in Dale County, and not in Dale County as a whole. The tax herein levied shall therefore be deemed a district tax as that term is used in Amendment No. 3 to the Constitution of Alabama of 1901, and not a county tax, as that term is also used in Amendment No. 3.

(e) Notwithstanding anything to the contrary herein, there shall not be levied hereunder any tax measured by gross receipts, except a sales or use tax which generally parallels, except for the rate of tax, that imposed by the state under applicable law.






Part 3 - Tax, Tobacco.

Section 45-23-242 - Levy of tax.

(a) The Dale County Commission is authorized to impose upon every person, firm, or corporation who sells, stores, delivers, uses or otherwise consumes tobacco or certain tobacco products in Dale County a county privilege, license, or tax in the following amounts:

(1) Five cents ($0.05) for each package of cigarettes, made of tobacco or any substitute therefor.

(2) Two cents ($0.02) for each cigar of any description made of tobacco or any substitute therefor.

(3) Two cents ($0.02) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(4) Three cents ($0.03) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) Three cents ($0.03) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(b) The privilege, license, or excise tax shall be in addition to all other federal, state, or local taxes heretofore imposed by law.

(c) Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.



Section 45-23-242.01 - Tax to be added to sales price of tobacco products.

(a) Upon adoption of a resolution by the Dale County Commission, every person, firm, corporation, club, or association that sells or stores or receives for the purpose in Dale County any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, and smoking tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, on all price display signs, sales, or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products.

(b) Prior to adopting such resolution provided for in (a), the commission shall first call for a nonbinding advisory referendum on the question of imposing the additional county tax on cigarettes and tobacco products as described by this part The election shall be held and conducted as nearly as possible in the same way as county wide elections and shall be held on the first Tuesday 90 days after the sine die adjournment of the legislative session in which this part is enacted. Notice of the election shall be given by the Judge of Probate of Dale County, which notice shall be published once a week for three successive weeks before the day of the election. On the ballots to be used at the election, the proposition to be voted on shall be stated substantially as follows: "Do you favor the local law levying an additional cigarette and tobacco products tax? Yes ( ) No ( )."



Section 45-23-242.02 - Tobacco stamps.

The tax hereby authorized shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 through Section 40-25-28. The State Department of Revenue shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax.



Section 45-23-242.03 - Rules and regulations.

The State Department of Revenue is authorized to promulgate and enforce rules and regulations to effectuate the purposes of this part. All such rules and regulations duly promulgated shall have the force and effect of law.



Section 45-23-242.04 - Application of laws, rules, and regulations.

All laws, and rules and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this part as fully set out herein.



Section 45-23-244.05 - Disposition of funds.

(a) The proceeds from the tax hereby authorized, less the actual cost of collection not to exceed five per centum shall be paid by the State Department of Revenue to the Dale County Commission, on a monthly basis. Five percent of the revenue shall be paid into the county general fund. The remaining funds shall be placed by the Dale County Commission into a special account to be used exclusively for fire protection purposes in Dale County. The Dale County Commission shall be authorized to enter into service contracts with individual fire departments or with associations which represent more than one fire department, or both, to provide fire protection to a part or all of the county. The compensation for the contracts shall be paid from funds in the special account. The Dale County Commission shall be authorized to develop certain standards and criteria which shall be met by all fire departments with which it enters into contract.

(b) It is the intent of the Legislature that the contractual agreements shall be considered as a contract between the county and an independent contractor. It is the further intent of the Legislature that the fire departments shall not be considered as employees, servants, or agents of the county and the members of the Dale County Commission and the employees of the county shall not be liable in either their official capacity or in a private capacity for the actions of the fire departments or with the association, or both.



Section 45-23-242.06 - Construction and application.

(a) None of the provisions of this part shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(b) This part shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.






Part 4 - Lodging Tax.

Section 45-23-243 - Lodging tax levied.

(a) This section shall only apply in Dale County.

(b) In addition to all other taxes of every kind now imposed by law, the Dale County Commission may levy a privilege or license tax upon every person, firm, or corporation engaging in the business of renting or furnishing any room or rooms, lodging, or accommodations to a transient in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. The amount of the tax shall be equal to two percent of the charge for the rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in the room. There is exempted from the tax authorized to be levied under this section any rentals or services taxed under Article 1, Chapter 23, Title 40. Any room, rooms, lodging, or accommodations does not include recreational vehicles or campgrounds.

(c) The tax authorized to be levied by this act shall be collected in the same manner and, except as otherwise provided in this section, subject to the same exemptions as the state lodging tax as provided in Chapter 26, Title 40. The net proceeds from the tax shall be distributed to the Dale County Commission, to be kept in a separate fund or account to be used at the discretion of the Dale County Commission only for funding specific economic or tourism development projects or to provide a program of incentives for economic or tourism development.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 23A - DALE COUNTY MUNICIPALITIES.

Article 1 - Ariton.



Article 2 - Daleville.

Part 1 - Governing Body.

Section 45-23A-20 - Sale of draft or keg beer or malt beverages.

(a) This section only applies in the corporate limits of the City of Daleville.

(b) Subject to subsection (d), the sale of draft or keg beer or malt beverages for on-premises consumption by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within the corporate limits of the city. The sale of draft or keg beer or malt beverages by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within the corporate limits of the city only if such beverages are sold in kegs.

(c) All ordinances relating to the sale, consumption, and possession of bottled or canned beer shall apply to draft or keg beer or malt beverages.

(d) The governing body of the city shall hold a referendum to determine if draft or keg beer may be sold for on-premises consumption. If a majority of the voters voting thereon in the municipality vote in favor of the question, then the sale of draft or keg beer for on-premises consumption shall be authorized.

(e) The referendum shall be held at the next general, special, or City of Daleville Municipal election. If a majority of the voters voting thereon do not vote in favor of the question, a subsequent referendum or referenda may be held. A second or subsequent referendum shall not be held within 12 months following a referendum which fails to be approved by the voters of the city.






Part 2 - Governing Body.

Section 45-23A-21 - City council.

(a) Notwithstanding any law, whether special, local, general, or municipal ordinance, to the contrary, pursuant to Civil Action No. 85-T-1332-N, U.S. District Court for the Middle District Northern Division Federal Court Order, the City of Daleville in Dale County, shall not designate by place number or by other similar method seats for its city council.

(b) The City Council of the City of Daleville, Alabama, shall consist of five members elected at large, without designated or numbered places. In the election of members of the city council, the five candidates receiving the highest number of votes shall be elected to the council. There shall be no runoff election. In the event of a tie vote for the fifth highest receiving votes, the winner shall be selected by a majority vote of the newly elected mayor and council. In the election for members of the city council, each qualified voter shall be entitled to vote for any number of candidates from one to five, as he or she chooses, but may cast no more than one vote for a candidate.

(c) The requirement for office, application for candidacy, and the fees shall continue to be set by resolution of the city council. It is expressly provided that all other provisions of law and ordinances relating to elections for city council members shall remain effective and, except as provided, the office of city council member and the operation of the governing body of Daleville, Alabama, shall continue as otherwise provided by law.






Part 3 - Utilities.

Section 45-23A-22 - Television cable system.

(a) The provisions of this section shall apply only to the City of Daleville in Dale County.

(b) The municipal corporation of the City of Daleville in Dale County shall have the right to establish, purchase, construct, maintain, and operate a television cable system and to furnish television cable service to their residents and residents of surrounding territory.

(c) The municipal corporation is authorized to construct, lease, purchase, or otherwise acquire television lines or cables for the furnishing of television service from any point in this state or any other state to the municipal corporation and surrounding territory.

(d) For the purposes of this section such municipal corporation may exercise the right of eminent domain. Such eminent domain proceedings shall be conducted in the manner now provided by law.

(e)(l) In payment for the purchase, construction, acquisition, extension, or maintenance of the television cable system, the municipal corporation may issue its bonds in the manner provided by law.

(2) Such municipal corporation, in order to secure the prompt and faithful payment of the principal and interest of all debts, bonds, or other evidences of indebtedness incurred or issued by it for the construction, acquisition, extension, or maintenance of a television cable system may execute a mortgage or deed of trust upon any or all of such system and all property used in connection therewith, including the franchise or any part thereof.

(3) Such mortgage or deed of trust may contain such terms, conditions, covenants, and warranties for the protection of the municipal corporation and holders of such bonds or securities issued by such municipal corporation as may be determined and agreed upon by the governing body of the municipal corporation and persons, firms, or corporations owning such debts, bonds, or securities.

(4) Such mortgages may provide that in the event of the foreclosure of such mortgage or deed of trust, that the purchaser at such foreclosure sale may acquire the right, privilege, and franchise of operating such system as may be so sold or conveyed, and such purchaser or his or her vendee may have the right, authority, and privilege to carry on and operate such system in the same manner on the same terms and to the same extent as the municipal corporation is authorized to operate until the municipal corporation may redeem such system from such mortgage sale.

(5) Such mortgage or deed of trust may provide that during the ownership of the system by the municipal corporation, its control of the service of the system shall not be diminished or interfered with by the grant of any other franchise for the operation of any other plant or system for similar purposes; and that such rates and changes shall be established and maintained as are sufficient to meet the costs of operation and maintenance; and such municipal corporation may pledge all of the receipts, earnings, and revenues from the operation of the system for the payment of the debts, bonds, or other evidences of indebtedness secured by such mortgages or deeds of trust.

(f) The municipal corporation furnishing television cable service pursuant to this section shall have the right to require any person furnishing television cable service to the public in this state to interconnect the television cable, lines, facilities, or systems furnishing such service with, or otherwise make available such cables, lines, facilities, or systems to the municipal corporation's television cable, lines, facilities, or system in order to provide a continuous line of communication for the municipal corporation's subscribers. In the event such person and the municipal corporation shall be unable to agree upon the terms and conditions of such interconnection, including compensation therefor, the Alabama Public Service Commission, upon the request of the municipal corporation, shall establish such terms and conditions which shall be reasonable and nondiscriminatory.

(g) The municipal corporation shall have all the power and authority necessary and proper to the exercise of the powers conferred on it by this section and in effectuating the purposes of this section.

(h) For the transaction of business pursuant to this section, the municipal corporation shall be exempt from the jurisdiction and control of the Alabama Public Service Commission with respect to such business.









Article 3 - Grimes.



Article 4 - Haw Ridge.



Article 5 - Level Plains.



Article 6 - Midland City.



Article 7 - Napier Field.



Article 8 - Newton.

Section 45-23A-80 - Sale of draft or keg beer or malt beverages.

(a) This section only applies in the corporate limits of the Town of Newton.

(b) Subject to subsection (d), the sale of draft or keg beer or malt beverages for on-premises consumption by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within the corporate limits of the town. The sale of draft or keg beer or malt beverages by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within the corporate limits of the town only if such beverages are sold in kegs.

(c) All ordinances relating to the sale, consumption, and possession of bottled or canned beer shall apply to draft or keg beer or malt beverages.

(d) The governing body of the town shall hold a referendum to determine if draft or keg beer may be sold for on-premises consumption. If a majority of the voters voting thereon in the municipality vote in favor of the question, then the sale of draft or keg beer for on-premises consumption shall be authorized.

(e) The referendum shall be held on the date of the next regular municipal election following May 16, 2008. Costs of the referendum shall be paid by the municipality. If a majority of the voters voting thereon do not vote in favor of the question, a subsequent referendum or referenda may be held. A second or subsequent referendum shall not be held within 12 months following a referendum which fails to be approved by the voters of the town.






Article 9 - Ozark.

Part 1 - Alcoholic Beverages.

Section 45-23A-90 - Sale of draft or keg beer or malt beverages.

(a) This section only applies in the corporate limits of the City of Ozark.

(b) Subject to subsection (d), the sale of draft or keg beer or malt beverages for on-premises consumption by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within the corporate limits of the city. The sale of draft or keg beer or malt beverages by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within the corporate limits of the city only if such beverages are sold in kegs.

(c) All ordinances relating to the sale, consumption, and possession of bottled or canned beer shall apply to draft or keg beer or malt beverages.

(d) The governing body of the city shall hold a referendum to determine if draft or keg beer may be sold for on-premises consumption. If a majority of the voters voting thereon in the municipality vote in favor of the question, then the sale of draft or keg beer for on-premises consumption shall be authorized.

(e) The referendum shall be held at the next general, special, or City of Ozark municipal election. If a majority of the voters voting thereon do not vote in favor of the question, a subsequent referendum or referenda may be held. A second or subsequent referendum shall not be held within 12 months following a referendum which fails to be approved by the voters of the city.






Part 2 - Economic and Industrial Development.

Section 45-23A-91 - Legislative intent.

The revitalization and redevelopment of the central business district of the City of Ozark develops and promotes for the public good and general welfare, trade, commerce, industry, and employment opportunities and promotes the general welfare of the city and state by creating a climate favorable to the location of new industry, trade, and commerce, and the development of existing industry, trade, and commerce. Revitalization and redevelopment of such central business district by financing projects under this part will develop and promote for the public good and general welfare, trade, commerce, industry, and employment opportunities and will promote the general welfare of the city and state. It is therefore in the public interest and is vital to the public welfare of the people of Ozark and Alabama, and it is hereby declared to be the public purpose of this part, to so revitalize and redevelop the central business district of the City of Ozark.



Section 45-23A-91.01 - Definitions.

The following words and phrases used in this part, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication otherwise, be given the following respective interpretations:

(1) APPLICANT. A natural person who files a written application with the governing body of the city in accordance with Section 45-23A-91.03.

(2) AUTHORITY. The Ozark Downtown Redevelopment Authority, a public corporation organized pursuant to this part.

(3) AUTHORIZING RESOLUTION. A resolution adopted by the governing body of the city in accordance with Section 45-23A-91.03, that authorizes the corporation of the authority.

(4) BOARD. The board of directors of the authority.

(5) BONDS. Includes bonds, notes, and certificates representing an obligation to pay money.

(6) CITY. The City of Ozark, Alabama.

(7) DIRECTOR. A member of the board of the authority.

(8) DOWNTOWN DEVELOPMENT AREA. The central business district of the city as described in subsection (b) of Section 45-23A-91.08.

(9) GOVERNING BODY. With respect to the city, its city council, board of commissioners, or other like governing body.

(10) INCORPORATORS. The persons forming a public corporation organized pursuant to this part.

(11) PERSON. Unless limited to a natural person by the context in which it is used, includes a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state, or of a county or municipality.

(12) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments thereto, the by-laws and the minutes of the proceedings of the board of the authority are kept.

(13) PROJECT. Interests in land, buildings, structures, facilities, or other improvements located or to be located within the downtown development area, and any fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of the development of trade, commerce, industry, and employment opportunities in the downtown development area. A project may be for any industrial, commercial, business, office, parking, utility, residential (including, without limitation, homes, apartments, townhouses, condominiums, hotels, and motels) or other use, provided that a majority of the members of the authority determine, by a resolution duly adopted, that the project and such use thereof would further the public purpose of this part.

(14) STATE. The State of Alabama.



Section 45-23A-91.02 - Use of phrases.

The following provisions shall be applied wherever appropriate herein:

(1) "Herein," "hereby," "hereunder," "hereof," and other equivalent words refer to this part as an entirety and not solely to the particular section or portion thereof in which any such word is used.

(2) The definitions set forth in Section 45-23A-91.01 shall be deemed to include both singular and plural and to cover all genders.



Section 45-23A-91.03 - Filing of application; authorization of incorporation by governing body of city.

(a) The authority may be organized pursuant to this part. In order to incorporate such a public corporation, any number of natural persons, not less than three, who are duly qualified electors of the city, shall first file a written application with the governing body of the city, which application shall:

(1) Contain a statement that the applicants propose to incorporate the authority pursuant to this part.

(2) State the proposed location of the principal office of the authority, which shall be within the corporate limits of the city.

(3) State that each of the applicants is a duly qualified elector of the city.

(4) Request that the governing body of the city adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 45-23A-91.04.

(b) Each such application shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate. As promptly as may be practicable after the filing of the application with it in accordance with this section, the governing body of the city shall review the contents of the application, and shall adopt a resolution either (a) denying the application or (b) declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 45-23A-91.04. The governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon the application is taken.



Section 45-23A-91.04 - Procedure to incorporate; contents and execution of certificate of incorporation.

(a) Within 40 days following the adoption of the authorizing resolution the applicants shall proceed to incorporate the authority by filing for record in the office of the Judge of Probate of Dale County a certificate of incorporation which shall comply in form and substance with this section and which shall be in the form and executed in the manner herein provided.

(b) The certificate of incorporation of the authority shall state all of the following:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the city.

(2) The name of the authority, which shall be the "Ozark Downtown Redevelopment Authority."

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to Section 45-23A-91.19, that fact shall be stated).

(4) The name of the city together with the date on which the governing body thereof adopted the authorizing resolution.

(5) The location of the principal office of the authority, which shall be within the corporate limits of the city.

(6) That the authority is organized pursuant to this part.

(7) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this part or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it a copy of the application as filed with the governing body of the city in accordance with Section 45-23A-91.03, and a certified copy of the authorizing resolution adopted by the governing body of the city. Upon the filing for record of the certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 45-23A-91.05 - Amendments to certificate of incorporation.

(a) The certificate of incorporation of the authority incorporated under this part may at any time and from time to time be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include any matters which might have been included in the original certificate of incorporation.

(b) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chair of the board and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the city, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the resolution adopted by the board proposing the amendment to the certificate of incorporation, together with such documents in support of the application as the chair may consider appropriate. As promptly as may be practicable after the filing of the application with the governing body of the city pursuant to the foregoing provisions of this section, that governing body shall review the application and shall adopt a resolution either denying the application or authorizing the proposed amendment. Such governing body shall also cause a copy of the application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken.

(c) Within 40 days following the adoption by the governing body of the city of a resolution approving the proposed amendment the chair of the board of the authority and the secretary of the authority shall sign, and file for record in the office of the Judge of Probate of Dale County a certificate in the name of and in behalf of the authority under its seal reciting the adoption of the respective resolutions by the board and by the governing body and setting forth the proposed amendment. The judge of probate for such county shall thereupon record such certificate in an appropriate book in his or her office. When such certificate has been so filed and recorded, such amendment shall become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of the authority shall be amended except in the manner provided in this section.



Section 45-23A-91.06 - Board of directors.

Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of seven directors who shall be elected by the governing body of the city for staggered terms as hereinafter provided. The governing body of the city shall specify for which term each director is elected. The initial terms of office of two directors shall be two years each. The initial terms of office of two directors shall be four years each. The initial terms of office of three directors shall be six years. Thereafter, the term of office of each such director shall be six years. If at the expiration of any term of office of any director, a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his or her successor shall be so elected. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the city. No officer or employee of the state or of any county or municipality shall, during his or her tenure as such officer, be eligible to serve as a director. Each director shall be a duly qualified elector of the city. Directors shall be eligible for re-election. Each director shall be reimbursed for expenses actually incurred by him or her in and about the performance of his or her duties. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 45-23A-91.07 - Officers of the authority.

The officers of the authority shall consist of a chair, vice chair, secretary, treasurer, and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may, but need not, be held by the same person. The chair and vice chair of the authority shall be elected by the board from the membership thereof; the secretary, the treasurer, and any other officers of the authority may, but need not, be members of the board and shall also be elected by the board. The chair, vice chair, secretary, and treasurer of the authority shall also be the chair, vice chair, secretary, and treasurer of the board, respectively. Prior to receipt by the authority of any tax revenues from the city, any county, state, or federal governments, the treasurer of the authority shall provide evidence to the governmental entity from which the funds are to be received of procurement of a fidelity bond in an amount equal to or greater than the amount of tax funds to be received and that the company issuing the bond is qualified to issue fidelity bonds in the State of Alabama.



Section 45-23A-91.08 - Powers of the authority.

(a) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be perpetuity, subject to Section 45-23A-91.19) specified in its certificate of incorporation.

(2) To sue and be sued in its own name and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise and to refinance existing indebtedness on, improve, maintain, equip, and furnish one or more projects, including all real and personal properties which the board of the authority may deem necessary in connection therewith, regardless of whether or not any such projects shall then be in existence.

(6) To lease to others any or all of its projects and to charge and collect rent therefor, and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof.

(7) To sell, exchange, donate, or convey and to grant options to any lessee to acquire any of its projects and any or all of its properties whenever its board shall find any such action to be in furtherance of the purposes for which the authority was organized.

(8) To issue its bonds for the purpose of carrying out any of its powers.

(9) To mortgage and pledge any or all of its projects or any part or parts thereof, as security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof.

(10) To execute and deliver, in accordance with this section and Section 45-23A-91.09, mortgages and deeds of trust and trust indentures, or either.

(11) To finance (by loan, grant, lease, or otherwise), construct, erect, assemble, purchase, acquire, own, repair, remodel, renovate, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage projects and to pay the cost of any project from the proceeds of bonds, or any other funds of the authority, or from any contributions or loans by persons, corporations, partnerships (limited or general), or other entities, all of which the authority is authorized to receive and accept and use.

(12) To issue and use the proceeds thereof for the purpose of paying, or loaning the proceeds thereof to pay all or any part of the cost of any project and otherwise to further or carry out the public purpose of the authority and to pay all costs of the authority incident to, or necessary and appropriate to, furthering or carrying out such purpose.

(13) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, public or private, for loans, grants, guarantees, or other financial assistance in furtherance of the authority's public purpose and to accept and use the same upon such terms and conditions as are prescribed by such federal, state, county, or municipal government or agency or other source.

(14) To enter into agreements with the federal government or any agency thereof to use the facilities or the services of the federal government or any agency thereof in order to further or carry out the public purposes of the authority.

(15) To contract for any period with the State of Alabama, state institutions or any city, town, municipality, or county of the state for the use by the authority of any facilities or services of the state or any such state institution, city, town, municipality, or county, or for the use by any state institution or any city, town, municipality, or county of any facilities or services of the authority, provided such contracts shall deal with such activities and transactions as the authority and any such political subdivision with which the authority contracts are by law authorized to undertake.

(16) To extend credit or make loans to any person, corporation, partnership (limited or general), or other entity for the costs of any project or any part of the costs of any project, which credit or loans may be evidenced or secured by loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, or such other instruments or by rentals, revenues, fees, or charges, upon such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds, and, in the exercise of powers granted hereby in connection with any project, the authority shall have the right and power to require the inclusion in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument of such provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of a project, and such other terms and conditions, as the authority may deem necessary or desirable.

(17) To acquire, accept, or retrain equitable interests, security interests, or other interests in any real property, personal property, or fixtures by loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any monies loaned or credit extended by the authority.

(18) To appoint, employ, contract with, and provide for the compensation of, such officers, employees, and agents, including but without limitation to engineers, attorneys, contractors, consultants, and fiscal advisors, as the board shall deem necessary for the conduct of the business of the authority.

(19) To provide for such insurance as the board may deem advisable.

(20) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder.

(21) To require payments in lieu of taxes to be made by the lessee of the project to either the authority or the city.

(22) To receive and use the proceeds of any tax levied by a municipal corporation to pay the costs of any project or for any other purpose for which the authority may use its own funds pursuant to this part.

(23) To encourage and promote the improvement and revitalization of the downtown development area and to make, contract for, or otherwise cause to be made long-range plans or proposals for the downtown development area in cooperation with the city or Dale County.

(24) To exercise any power granted by the laws of the State of Alabama to public or private corporations which is not in conflict with the public purpose of the authority.

(25) To do all things necessary or convenient to carry out the powers conferred by this part.

(b) All projects of the authority shall be located wholly within the corporate limits of the city and shall be in the downtown development area, which shall include the following area:

All land lying within the following described boundary: Beginning at the intersection of College Street and East Andrews Avenue; then easterly along East Andrews Avenue to Acker Avenue; then in a northerly direction along Acker Avenue to Hull Street; then in an easterly direction along Hull Street to Ed Lisenby Drive; then in an easterly direction along Ed Lisenby Drive to West Broad Street; then easterly along West Broad Street to Wilkins Street; then northerly along Wilkins Street to Merrick Avenue; then northerly along Merrick Avenue to Simmons Street and an unnamed alley; then easterly along the unnamed alley to North Union Avenue; then southerly along North Union Avenue to East Avenue; then southerly along East Avenue to Railroad Street; then easterly along Railroad Street to Mutual Street; then southerly along Mutual Street to East Broad Street; then westerly along East Broad Street to East Avenue; then southerly along East Avenue to Eufaula Street; then easterly along Eufaula Street to Deer Avenue; then southerly along Deer Avenue to East College Street; then westerly along College Street to East Andrews Avenue and the point of beginning. Also, including the entire widths of the rights of way of the portions of the streets and railroads forming the above described boundary as well as property abutting either side of the rights of way of such streets and railroads.



Section 45-23A-91.09 - Bonds of authority.

(a) Source of payment. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the board of its projects or of any thereof as may be designated in the proceedings of the board under which the bonds shall be authorized to be issued.

(b) Pledge of revenues, receipts, and other security. (1) The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the same may be payable and may be secured by a mortgage and deed of trust or trust indenture conveying as security for such bonds all or any part of the property of the authority from which the revenues or receipts so pledged may be derived.

(2) The resolution under which the bonds are authorized to be issued and any such mortgage and deed of trust or trust indenture may contain any agreements and provisions respecting the operation, maintenance, and insurance of the property covered by the mortgage and deed of trust or trust indenture, the use of the revenues and receipts subject to such mortgage and deed of trust or trust indenture, the creation and maintenance of special funds from such revenues and receipts, the rights, duties, and remedies of the parties to any such instrument, and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the board shall deem advisable and which are not in conflict with this part. Each pledge, agreement, mortgage, and deed of trust or trust indenture made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

(3) In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust or trust indenture executed as security therefor, the rights of any holder of the bonds may be enforced by mandamus, the appointment of a receiver, or either of these remedies, and foreclosure of such mortgage and deed of trust or trust indenture may, if provided for in the instrument, be had.

(c) Execution. All bonds issued by the authority shall be signed by the chair of its board and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chair of its board; provided, that a facsimile of the signature of one, but not both, of the officers may be printed or otherwise reproduced on any such bond in lieu of his or her manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bond in lieu of being manually affixed thereto, and a facsimile of the signature of the chair of the board may be printed or otherwise reproduced on any such interest coupon in lieu of his or her manually signing the same.

(d) General provisions respecting form, interest rate, maturities. sale, and negotiability of bonds. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The authority may pay all expenses, premiums and commissions in connection with any financing done by it. All bonds, except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(e) Nature of obligation and source of payment. All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or of any county or of the city; provided that this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of its revenues and receipts of the authority specified in the proceedings authorizing those bonds.

(f) Eligibility for investment. Bonds of the authority are hereby made legal investments for executors, administrators, trustees, and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.



Section 45-23A-91.10 - Proceeds from the sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the use of bond proceeds to establish reserve funds as security for the payment of the principal of, and premium, if any, and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to the fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds, and except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.



Section 45-23A-91.11 - Refunding bonds.

(a) Any bonds issued by the authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with refunding; provided, that unless duly called for redemption pursuant to the provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any such refunding bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board.

(b) Any refunding bonds issued by the authority shall be issued and may be secured in accordance with Section 45-23A-91.09.



Section 45-23A-91.12 - Notice of bond resolution.

(a) Upon the adoption by the board of the authority of any resolution providing for the issuance of bonds, such authority may, in its discretion, cause to be published once a week for two consecutive weeks, in a newspaper published or having a general circulation in the city, a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chair or secretary of such authority: "Ozark Downtown Redevelopment Authority, a public corporation under the laws of the State of Alabama, on the _____ day of _____, authorized the issuance of $_____ principal amount of bonds of the public corporation for purposes authorized in the act of the Legislature of Alabama under which the public corporation was organized. Any action or proceeding questioning the validity of the bonds, or the pledge and the mortgage and deed of trust or trust indenture to secure the same, or the proceedings authorizing the same, shall be commenced within 30 days after the first publication of this notice." A newspaper shall be deemed to be published in the city, within the meaning of this section, if its principal editorial office is located in the city.

(b) Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in the notice or to contest the validity of any such bonds, or the validity of any pledge and mortgage and deed of trust or trust indenture made therefor, shall be commenced within 30 days after the first publication of such notice. After the expiration of the that period no right of action or defense questioning or attacking the validity of the proceedings or of the Bonds or the pledge or mortgage and deed of trust or trust indenture shall be asserted, nor shall the validity of the proceedings, bonds, pledge, mortgage, and deed of trust or trust indenture be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 45-23A-91.13 - Exemption from taxation.

The authority formed under this part, the property and income of the authority (whether used by it or leased to others), all bonds issued by the authority, the income from such bonds or from any other sources, the interest and other profits from such bonds enuring to and received by the holders thereof, conveyances by and to the authority, and leases, mortgages, and deeds of trust by and to the authority shall be exempt from all taxation in the state. The authority shall not be obligated to pay any fees, taxes or costs to the Judge of Probate of Dale County in connection with its incorporation or with any amendment to its certificate of incorporation or otherwise or to any judge of probate of any county in connection with the recording by it of any document or otherwise, the authority being hereby exempted from the payment of any such fees, taxes, and costs. No license or excise tax may be imposed by any authority with respect to the privilege of engaging in any of the activities authorized by this part, provided, however, that nothing contained in this section shall be construed to exempt the property of the authority from any ad valorem taxes levied by the State of Alabama or exempt the authority from sales and use taxes levied by the state but this proviso shall only apply to such taxes levied by the state and shall not apply to such taxes levied by any county, municipality, or other political subdivision.



Section 45-23A-91.14 - Liability of city.

The city shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the city within the meaning of any constitutional or statutory provision whatsoever.



Section 45-23A-91.15 - Exemption from usury and interest laws.

The authority shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, Chapter 8 of Title 8, as it may at any time be amended.



Section 45-23A-91.16 - Exemption from competitive bid laws.

(a) The authority and all contracts made by it shall be exempt from the laws of the State of Alabama requiring competitive bids for any contract to be entered into by municipalities or public corporations authorized by them, including, but without limitation to, Article 3 of Chapter 16 of Title 41, as it may at any time be amended.

(b) Provided, however, that the authority shall comply with the laws of the State of Alabama requiring competitive bids for any contract made by it to be paid for with tax revenues received from the city, any county, or the state or federal governments.



Section 45-23A-91.17 - Freedom of authority from state supervision and control.

This part is intended to aid the state through the furtherance of the purposes of the part by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this part, no proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture, or the exercise of any other of its powers by the authority. Neither a public hearing nor the consent of the State Department of Finance shall be a prerequisite to the issuance of bonds by the authority. The authority shall hold a public hearing before approving or obligating the expenditure of any tax revenues received by the authority from the city, any county, the state, or federal governments. Such notice shall be advertised in a newspaper of general circulation in Dale County, Alabama, and the notice shall be published not less than seven days prior to the hearing.



Section 45-23A-91.18 - Earnings of the authority.

The authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event a board shall determine that sufficient provisions has been made for the full payment of the expenses, bonds, or other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the city.



Section 45-23A-91.19 - Dissolution of the corporation; vesting of title to property in the city.

At any time when the authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record a certified copy of the resolution in the office of the Judge of Probate of Dale County, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to the city.



Section 45-23A-91.20 - Existence of the authority to prevent incorporation of another by the city.

The existence of the authority incorporated under this part shall prevent the subsequent incorporation hereunder of another authority pursuant to authority granted by this part.



Section 45-23A-91.21 - Power of eminent domain.

The authority is granted the power of eminent domain and may exercise such power for the purpose of obtaining real property or any interest therein for any project it undertakes in the manner provided by law for the exercise of the power of eminent domain by municipalities.



Section 45-23A-91.22 - Loans, sales, grants, etc., of money, property, etc., to authority by counties, municipalities, etc.

For the purpose of effecting the revitalization and redevelopment of the central business district of the city, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to or perform services for the benefit of the authority.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, any interest therein and any franchise.

(3) Do any and all things, whether or not specifically authorized in this article and not otherwise prohibited by law, that are necessary or convenient in connection with aiding and cooperating with the authority in its efforts to revitalize and redevelop the central business district of the city.



Section 45-23A-91.23 - Construction and application.

The provisions of this part are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with this part.






Part 3 - Taxation.

Section 45-23A-92 - Ad valorem tax.

(a) The governing body of the City of Ozark in Dale County may levy and collect an additional ad valorem tax at a rate not exceeding seven mills per each one dollar ($1) on the value of the taxable property within the city, the proceeds of which tax shall be used exclusively first for the retirement of the debt created pursuant to the construction and additions to Carroll High School, and thereafter for educational and school purposes as determined by the Ozark City Council; provided, however, the rate of such tax, the time it is to continue and the purpose thereof shall have been first submitted to a vote of the qualified electors of the City of Ozark and voted for by a majority of those voting at such election. The additional taxes levied and imposed by this section shall become effective October 1, 1987, upon referendum approved by a majority of the qualified electors of the municipality, called by the municipal governing body at the next special, local, or statewide referendum, as provided by law and the Constitution of 1901, as amended. Such proceeds shall be collected at the same time and in the same manner as existing ad valorem taxes are collected and shall be paid to the City of Ozark for distribution for the stated public educational purposes.

(b) The provisions of this section shall be cumulative to any and all other laws or parts of laws relating to ad valorem taxes and the City of Ozark, except to the extent there is a direct conflict herewith in which event those laws or parts of law are hereby repealed.






Part 4 - Utilities.

Section 45-23A-93 - Auxiliary communication services.

(a) As used in this section, the word "city" shall mean the City of Ozark in Dale County.

(b)(I) In addition to all other powers, rights, and authority heretofore granted by law, the city is authorized and empowered to acquire, purchase, lease, construct, operate, maintain, enlarge, extend, and improve as part of the system facilities for the provision to inhabitants of the city and surrounding territory of auxiliary services which may be identified generally as any communication service, not including cable television transmission, which shall include, but not be limited to, burglar alarm systems, data transmissions, facsimile service, home shopping service, and any allied or similar communication services.

(2) The city shall provide, without the requirement of any franchise, to any requesting communication company or utility regulated by the Public Service Commission, or any electric cooperative organized under Chapter 6, Title 37, or any subsequent statute of similar import, or to an affiliate of such communication company, utility, or electric cooperative, nondiscriminatory access to and use of any portion of the city communication service facilities not needed for municipal purposes or for the provision of communication service to others, on an unbundled basis at any technically feasible point, on rates, terms, and conditions that are just, reasonable, and nondiscriminatory, provided such electric cooperative or affiliate thereof makes available any of its communication service facilities not needed for its purposes to the city upon terms and conditions that are just, reasonable, and nondiscriminatory.

(c)(l) For the purpose of this section, the city may exercise the right of eminent domain. The eminent domain proceedings shall be conducted in the manner now provided by law.

(2) Notwithstanding the foregoing, the city may not acquire any other person's or entity's communication service facilities or system through the exercise of the power of eminent domain.

(d)(l) To provide funds for payment of the costs of the purchase, lease, construction, acquisition, extension, or maintenance of the system, the city may become indebted and issue securities in evidence thereof in the manner provided by law.

(2) The city, in order to secure the prompt and faithful payment of the principal and interest of all evidences of indebtness incurred or issued by it for the construction, acquisition, lease, extension, or maintenance of a system, may execute a mortgage or deed of trust upon any or all of the system and all property used in connection therewith, including the franchise or any part thereof.

(3) The mortgage or deed of trust may contain terms, conditions, covenants, and warranties for the protection of the city and holders of the bonds or securities issued by such city as may be determined and agreed upon by the governing body of the city and the persons, firms, or corporations owning such debts, bonds, or securities.

(4) The mortgages may provide that in the event of the foreclosure of the mortgage or deed of trust, the purchaser at foreclosure sale may acquire the right, privilege, and franchise of operating the system that may be so sold or conveyed, and the purchaser or his or her vendee may have the right, authority, and privilege to carry on and operate the system in the same manner, on the same terms, and to the same extent as the city is authorized to operate until the city may redeem the system from a mortgage sale.

(5) The mortgage or deed of trust may provide that during the ownership of the system by the city, its control of the service of the system shall not be diminished or interfered with by the grant of any other franchise for the operation of any other plant or system for similar purposes; and that rates and other charges shall be established and maintained sufficient to meet the costs of operation and maintenance; and that the city may pledge all of the receipts, earnings, and revenues from the operation of the system for the payment of the debts, bonds, or other evidences of indebtness secured by the mortgages or deed of trust.

(e) The city shall have all the power and authority necessary and proper to the exercise of the powers conferred on it by this section and in effectuating the purposes of this section.

(f) For the transaction of business pursuant to this section, the city shall be exempt from the jurisdiction and control of the Alabama Public Service Commission with respect to business.

(g) No action taken pursuant to this section shall create or authorize the incurring of a debt of the city within the meaning of any state constitutional provisions or statutory limitation on debts.









Article 10 - Pinckard.






Chapter 24 - DALLAS COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-24-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Dallas County local laws enacted after 1978 and all Dallas County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Section 45-24-20 - Sunday sales of alcoholic beverages - Unincorporated areas.

(a) This section shall apply only in Dallas County.

(b)(1) The voters of Dallas County may authorize the sale of alcoholic beverages within the county on Sunday by an election pursuant to this section, in the following manner:

Within 30 days from April 2, 2012, the Dallas County Commission, by resolution, may call an election for the county to determine the sentiment of the voters of the county as to whether or not alcoholic beverages can be legally sold or distributed on Sunday within the county.

(2) On the ballot to be used for such election, the question shall be in the following form: "Do you favor the legal sale and dispensing of alcoholic beverages within the county on Sunday between 12:00 P.M. (noon), and 9:30 P.M., and on those Sundays on which occurs New Year's Eve (December 31), after 12:00 P.M. (noon)? Yes ___ No ___."

(c) The first election and any subsequent elections shall be held and the officers appointed to hold the election in the manner provided by law for holding other county elections, and the returns thereof tabulated and results certified as provided by law for county elections. Any Sunday sales election shall be held as provided in this section as a special election or any subsequent county election following the date of the resolution.

(d) Notice of the election shall be given by the governing body of the Dallas County Commission by publication or by posting the notice at the county courthouse apprising the voters of the county, at least three weeks before the date of the election, that an election shall be held to determine whether alcoholic beverages may be sold in the unincorporated areas of the county on Sunday. The cost of the election shall be paid out of the general fund of the county.

(e) Only qualified voters of the county may vote in the election. If a majority of the voters voting in the election vote "Yes," alcoholic beverages can be legally sold or dispensed within the unincorporated areas of the county on Sunday by licensees of the Alcoholic Beverage Control Board and the county serving the general public in accordance with applicable laws and regulations between the hours of 12:00 P.M., noon, and 9:30 P.M. Except as authorized by law or during such hours, it shall be unlawful for any licensed vendor to sell, dispense, or permit the consumption of alcoholic beverages on Sunday. Provided, that on those Sundays on which occurs New Year's Eve, December 31, alcoholic beverages may be sold or dispensed by such licensees pursuant to applicable laws and regulations any time after 12:00 P.M., noon. The county may enact, by ordinance, such policies it deems appropriate to regulate any aspect of Sunday alcoholic beverages sales.

(f) If a majority of the voters voting in the election vote "No," alcoholic beverages may not be sold or dispensed in the unincorporated areas of the county on Sunday after the hour of 2:00 A.M., except as otherwise authorized by law or by subsequent election which legalizes the sale and dispensing of alcoholic beverages on Sunday.



Section 45-24-20.01 - Sunday sales of alcoholic beverages - Entire county.

(a) This section shall apply only in Dallas County.

(b)(1) The voters of Dallas County may authorize the sale of alcoholic beverages within the county on Sunday by an election pursuant to this section, in the following manner:

Within 30 days from May 1, 2012, the Dallas County Commission, by resolution, may call an election for the county to determine the sentiment of the voters of the county as to whether or not alcoholic beverages can be legally sold or distributed on Sunday within the county.

(2) On the ballot to be used for such election, the question shall be in the following form: "Do you favor the legal sale and dispensing of alcoholic beverages within the county on Sunday between 12:00 P.M. (noon), and 9:30 P.M., and on those Sundays on which occurs New Year's Eve (December 31), after 12:00 P.M. (noon)? Yes ___ No ___."

(c) The first election and any subsequent elections shall be held and the officers appointed to hold the election in the manner provided by law for holding other county elections, and the returns thereof tabulated and results certified as provided by law for county elections. Any Sunday sales election shall be held as provided in this section as a special election or any subsequent county election following the date of the resolution.

(d) Notice of the election shall be given by the governing body of the Dallas County Commission by publication or by posting the notice at the county courthouse apprising the voters of the county, at least three weeks before the date of the election, that an election shall be held to determine whether alcoholic beverages may be sold in the county on Sunday. The cost of the election shall be paid out of the general fund of the county.

(e) Only qualified voters of the county may vote in the election. If a majority of the voters voting in the election vote "Yes," alcoholic beverages can be legally sold or dispensed within the county on Sunday by licensees of the Alcoholic Beverage Control Board and the county serving the general public in accordance with applicable laws and regulations between the hours of 12:00 P.M., noon, and 9:30 P.M. Except as authorized by law or during such hours, it shall be unlawful for any licensed vendor to sell, dispense, or permit the consumption of alcoholic beverages on Sunday. Provided, that on those Sundays on which occurs New Year's Eve, December 31, alcoholic beverages may be sold or dispensed by such licensees pursuant to applicable laws and regulations any time after 12:00 P.M., noon. The county may enact, by ordinance, such policies it deems appropriate to regulate any aspect of Sunday alcoholic beverages sales.

(f) If a majority of the voters voting in the election vote "No," alcoholic beverages may not be sold or dispensed in the county on Sunday after the hour of 2:00 A.M., except as otherwise authorized by law or by subsequent election which legalizes the sale and dispensing of alcoholic beverages on Sunday.



Section 45-24-20.02 - Levy of tax; disposition of funds; collection; records.

(a) This section shall only apply to Dallas County.

(b) For purposes of this section, the term liquor shall have the same meaning as ascribed to the term in subdivision (15) of Section 28-3-1.

(c)(1) Notwithstanding any provision of law and pursuant to Section 104 of the Constitution of Alabama of 1901, there is imposed, in addition to all other taxes, including, but not limited to, municipal gross receipts license taxes, a five percent sales tax on liquor sold by entities licensed by the Alcoholic Beverage Control Board.

(2) The proceeds of all sales that are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this section.

(d) All amounts collected within Dallas County pursuant to this section shall be allocated as follows:

(1) Twenty-five percent to the district attorney for Dallas County.

(2) Seventy-five percent to the Dallas County Drug Court.

(e) The taxes levied by this section, except as otherwise provided, shall be due and payable to the Director of Revenue or any other county officer or employee charged with the duty of collecting county licenses or privilege taxes, on or before the last day of each month next succeeding the month in which the tax accrues. On or before the last day of each month after the ratification date of the taxes, every person upon whom the tax is levied by this section shall render to the director on a form prescribed by him or her, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with such other information as the director may demand and require. When making the monthly report the taxpayer shall compute and pay to the director the amount of taxes shown to be due; provided, however, any person subject to the tax who conducts any business on a credit basis may defer reporting and paying the tax until after the person has received payment for the items, articles, or accommodations furnished. In the event the taxpayer so defers reporting and paying any taxes, he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing the report. Every person engaged or continuing in any business subject to the taxes levied by this section shall keep and preserve suitable records of the gross proceeds of the business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable. The records shall be kept and preserved for a period of five years and shall be open for examination at any time by the director or by any duly authorized agent, deputy, or employees of the director. Any person who fails to pay the tax levied by this section within the time required by this section shall pay in addition to the tax a delinquent penalty of 10 percent of the amount of tax due, together with interest thereon at the rate of one-half of one percent per month or fraction thereof from the date on which the tax became due and payable, to be assessed and collected as a part of the tax. The director may waive or remit the penalty or any portion thereof.



Section 45-24-20.03 - Sale of draft or keg beer - Unincorporated areas and municipalities.

(a) This section shall apply only in the unincorporated areas of Dallas County and each municipality in Dallas County.

(b) Draft beer and keg beer may be sold for on-premises consumption by any retail licensee of the Alcoholic Beverage Control Board in the unincorporated areas of the county.

(c) Each municipality in Dallas County, by ordinance, may authorize the sale of draft beer and keg beer by retail licensees of the Alcoholic Beverage Control Board for on-premises consumption in the respective municipality. If authorized by a municipal ordinance, each retail licensee of the municipality may sell or dispense draft beer and keg beer pursuant to the requirements of its license and applicable law and regulations of the Alabama Alcoholic Beverage Control Board.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.



Article 7 - County Commission.



Article 8 - Courts.

Part 1 - Revenue Commissioner.

Division 1 - Law Library.

Section 45-24-80 - Dallas County Law Library Fund; board.

(a)(l) There is created a fund to be designated the Dallas County Law Library Fund, which fund shall be expended as hereinafter provided for the sole purpose of establishing, maintaining, equipping, administering, and operating the law library at the courthouse of Dallas County.

(2) In each criminal or quasicriminal or civil case or any other proceeding filed in, arising in, or brought by appeal, on certiorari or otherwise in the Circuit Court, District Court, or Small Claims Court of Dallas County, there shall be taxed as part of the costs the sum of six dollars ($6) to be designated as a law library fee.

(3) Such fees when collected by the clerks or other collecting officers of such courts shall be paid to the treasurer or depository of Dallas County for the deposit in the county treasury in a separate account to be designated the Dallas County Law Library Fund.

(b)(l) There is created a board to administer the Dallas County Law Library Fund which shall be known as the Dallas County Law Library Board. This board shall consist of three members of the Dallas County Bar whose terms as members of the board shall be for three years, and who shall serve without compensation. Provided, however, the first three members of the board shall be appointed as follows for the specified terms: the Judge of Probate of Dallas County shall appoint one member of the board who shall serve a term of one year; the President of the Dallas County Bar Association shall appoint one member of the board who shall serve a term of two years; and the Presiding Judge of the Fourth Judicial Circuit shall appoint one member of the board who shall serve a term of three years. Thereafter, when a member of the board's term expires or there is a vacancy created on the board, the appointing authority, whose prior appointment has expired or become vacant, shall make an appointment to fill such a vacancy. Members of the board shall be members in good standing of the Alabama Bar Association. A member of the board may serve more than one term. Each year the members of the board shall elect a chair, a vice chair, and a secretary, all of whom shall serve for one year as such officers but who may be elected to serve more than one term.

(2) Any two members of the Dallas County Law Library Board shall constitute a quorum for the transaction of business. The secretary shall keep minutes of all meetings of the board, which shall be held upon call of the chair or any two members. The board may adopt by laws, and all action of the board shall require the approval of at least two members of the board. The board may act informally, without a meeting, with the approval of all members.

(3) Any two members of the Dallas County Law Library Board may draw warrants on the Dallas County Law Library Fund in making expenditures for purposes contemplated in this section and shall indicate on the warrants the funds against which the warrants are drawn.

(c)(l) Sole and complete management of the Dallas County Law Library is vested in the Dallas County Law Library Board or its designee. All books or other property purchased with the funds shall be the property of Dallas County, but shall be managed and controlled by the Dallas County Law Library Board.

(2) The Dallas County Law Library Fund shall be administered and disbursed by the Dallas County Law Library Board only for the purpose of establishing, equipping, maintaining, and operating the Dallas County Law Library, and none of the funds shall be used or expended for any other purpose whatsoever.

(d) The funds heretofore deposited in the Dallas County treasury to the credit of the Contingent Fund for the Circuit Court of Dallas County shall be paid into the Dallas County Law Library Fund established by this section.






Division 2 - Sheriff.

Section 45-24-80.20 - Additional court costs and fees.

In Dallas County, in addition to all other fees, there shall be taxed as costs the sum of five dollars in each civil or quasi-civil action at law, suit in equity, criminal case, quasi-criminal case, proceedings on a forfeited bail bond, or proceedings on a forfeited bond given in connection with an appeal from a judgment or conviction in any inferior or municipal court of the county, in the Circuit Court of Dallas County, or the District Court of Dallas County, hereinafter filed in or arising in the Circuit Court of Dallas County, or the District Court of Dallas County, or brought by appeal, certiorari, or otherwise to the Circuit Court of Dallas County, or the District Court of Dallas County, which costs shall be collected as other costs in such cases are collected by the clerk, or ex officio clerk, of the courts or the register of the Circuit Court of Dallas County, as the case may be. Such fees, when collected by the clerks or other collection officers of such court, shall be paid into the general fund of the county to be used by the county commission for appropriations by the county commission to the sheriff for law enforcement purposes. The fees may be used by the county commission as part of its annual general budget appropriation to the sheriff for operation of the sheriff's department and jail.






Division 3 - Solicitor's Fund.

Section 45-24-80.40 - Solicitor's fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Dallas County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly to the Solicitor's Fund or District Attorney's Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended by the district attorney for the payment of any and all expenses incurred or for any legitimate law enforcement purpose.









Part 2 - District Attorney.



Part 3 - Probate Court.

Division 1 - Compensation.

Section 45-24-82.02 - Salary increase.

(a) This section shall only apply in Dallas County.

(b) Commencing on September 1, 2013, the annual salary for the Judge of Probate of Dallas County shall be increased by twenty thousand dollars ($20,000) per annum, payable in equal monthly installments from the general fund of the county.






Division 2 - Recording System.









Article 9 - Economic and Industrial Development and Tourism.

Section 45-24-90 - Selma and Dallas County Economic Development Authority.

(a) In Dallas County, there is created the Selma and Dallas County Economic Development Authority. The authority is created for the purpose and has the responsibility of aiding and assisting current industries and coordinating efforts of all municipal and county agencies of Dallas County, Alabama, as well as aiding organizations in the development of new industries which will provide job opportunities for the citizens of the City of Selma and Dallas County, Alabama.

(b)(l) The authority shall be governed by a board of directors consisting of five members. Three of the five members shall be appointed by the Mayor of the City of Selma and the Judge of Probate of Dallas County. One member shall be appointed by the Craig Field Airport and Industrial Authority and one member shall be appointed by the Selma and Dallas County Chamber of Commerce. There shall be racial minority representation on the board. Subsequently, vacancies on the board shall be appointed by the same appointing authority that made the initial appointment.

(2) Within 30 days following April 30, 1985, the appointing authorities shall submit in writing the name and address of the members of the board of directors to the judge of probate and such appointments shall be filed and maintained in the office of the judge of probate. At the organizational meeting of the members of the board of directors of the authority, members shall elect from among themselves a president, vice president, secretary, and treasurer. Each shall serve for a period of one year, or until a successor is elected to serve. None shall be bonded, except the treasurer, who shall obtain bond as an official. Terms of office for all members, shall be for three years.

(3) Ex officio members of the board of directors shall consist of the Mayor of the City of Selma, the Judge of Probate of Dallas County, all the members of the Selma City Council, all the members of the Dallas County Commission, all the members of the Dallas County Legislative Delegation, the President of the Selma and Dallas County Chamber of Commerce, the Chair of the Selma and Dallas County Black Leadership Council, and the Director of the Craig Field Airport and Industrial Authority. Any additional ex officio members shall be governed by the by-laws. The ex officio members shall act in advisory capacity and shall not have the right to vote as members of the board of directors.

(c)(l) The authority shall have the power to employ a qualified executive director who shall have the responsibility of carrying forth policies and directives of the board of directors. The executive director shall serve at the pleasure of the board. The board of directors shall set his or her salary and shall provide necessary office space and clerical help.

(2) The authority shall have the power to solicit and receive contributions from other government entities, corporations, partnerships, or individuals. For this purpose, the authority shall also be known as the Alabama Development Authority. The authority shall submit to audits by the Examiners of Public Accounts.






Article 10 - Education.



Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-24-110 - Expense allowance.

Each member of the Dallas County Board of Registrars shall be entitled to receive an additional expense allowance in the amount of twenty dollars ($20) per day for each day when the board is authorized to meet and conduct business. The expense allowance provided for in this section shall be retroactive to April 1, 2000, and shall be From Act 2003-439 in addition to any and all other compensation, salary, and expense allowance provided by law and shall be paid out of the general fund of the county.






Part 2 - Election Officers.

Section 45-24-111 - Compensation.

The officers appointed to hold elections in Dallas County shall each be entitled to twenty-five dollars ($25) and the returning officer, in addition, to fifteen cents ($0.15) a mile in going to the courthouse and returning to the place of holding the election. The several claims shall be paid as preferred claims, out of moneys in the county treasury not otherwise appropriated, on proper proof of service rendered. The county shall be reimbursed for the amount provided under the general law of the state.









Article 12 - Employees.



Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.



Article 15 - Gambling.



Article 16 - Government Operations.



Article 17 - Health and Environment.



Article 18 - Highways and Bridges.



Article 19 - Legislature.

Section 45-24-190 - Legislative delegation.

(a) The governing body of Dallas County, jointly with the governing bodies of any incorporated municipalities within the county, shall provide office accommodations for the members of the legislative delegation from the county and also provide assistants to the legislative delegation. The county shall provide the office space with the county and the incorporated municipalities participating in the office expenses as provided in subsection (b). The assistants for the legislative delegation office shall be appointed by the members of the legislative delegation. The assistants need not be members of any county, city, or state merit system or retirement system. The amount of compensation for each of the assistants shall be fixed by the members of the legislative delegation and shall be paid by the county from the Legislative Delegation Expense Fund created in subsection (b).

(b) There is established in the Dallas County Treasury the County Legislative Delegation Expense Fund. The Department of Revenue shall deposit the funds derived from the two percent sales tax on alcoholic beverages under Article 10 commencing with Section 28-3-280, of Chapter 3 of Title 28, in Dallas County to the credit of the County Legislative Delegation Expense Fund. The funds credited to the fund shall be used for the purpose of establishing, operating, and maintaining the county legislative delegation office. Disbursements from the fund shall be made by the county only upon direction of a majority of the members of the county legislative delegation. Any unexpended balance in the fund at the end of the county fiscal year shall remain in the fund and shall not revert to any other state or local fund.






Article 20 - Licenses and Licensing.

Section 45-24-200 - Special transaction fee.

(a) The Dallas County Commission may impose a special transaction fee not exceeding five dollars ($5) to be paid to the Dallas County License Commissioner when public business is transacted in the office of the license commissioner. The fee may only be imposed by the county commission after two public hearings have been held on the proposed transaction fee held at least one week apart. The public hearings shall be advertised for three consecutive days prior to each hearing. After the public hearings, the fee may be imposed pursuant to this subsection, at a regular or special called meeting of the Dallas County Commission upon the adoption by the commission of a resolution by a majority vote of the total membership. The special additional transaction fee imposed pursuant to this section shall be collected by the license commissioner and deposited in the county general fund for appropriation for general county purposes.

(b) This section shall have retroactive effect to May 2, 1994.






Article 21 - Motor Vehicles and Transportation.

Section 45-24-210 - Issuance fee for license tags and plates.

Pursuant to the authority granted in Amendment 138 to the Constitution of Alabama of 1901, in addition to all other issuance fees currently provided by law, the county officer charged with the duty and responsibility of issuing motor vehicle license tags and plates in Dallas County shall assess and collect an issuance fee of seventy-five cents ($0.75) on each tag or plate issued. The proceeds from the first twenty-five cents ($0.25) of the additional issuance fee shall be credited to the Dallas County Legislative Delegation Office established by Section 45-24-190. The proceeds from the remainder of the issuance fee shall be deposited in the county general fund.






Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-24-230 - Salary.

(a) Commencing October 1, 2007, the annual salary of the sheriff shall be sixty-five thousand dollars ($65,000) per year, payable in equal monthly installments out of the general fund of the county. The salary provided by this section shall be in lieu of any other compensation or expense allowance provided by law.

(b) Any cost-of-living raise or merit raises or any other compensation granted to the sheriff by the county prior to June 7, 2007, are hereby ratified and confirmed, and shall continue to be paid until September 30, 2007.



Section 45-24-230.01 - Salary increase.

Beginning with the expiration of the term of the incumbent sheriff, the annual salary for the Sheriff of Dallas County shall be increased by fifteen thousand dollars ($15,000) per annum, payable in equal monthly installments from the general fund of the county. The salary increase provided herein shall be in addition to all other expense allowances, compensation, or salary provided by law.






Part 2 - Jails.

Section 45-24-231 - Jail canteen and telephone system.

(a) The Sheriff of Dallas County or the authorized agents of the sheriff may operate a jail canteen and a telephone system for prisoners within the confines of the county jail. The jail canteen and telephone system shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Law Enforcement Fund in a bank located in Dallas County. All proceeds collected from the operation of the jail canteen under this section shall be deposited by the sheriff into the Law Enforcement Fund. All proceeds from the operation of the telephone system shall be deposited in the county general fund.

(2) The sheriff shall keep an account of all jail canteen sales and telephone usage fees and expenditures for the Law Enforcement Fund for audit by the Department of Examiners of Public Accounts. The jail canteen account, telephone system account, and Law Enforcement Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail canteen shall be expended at the discretion of the sheriff for law enforcement purposes in Dallas County, including office expenses, that are in the interest of the public. All proceeds from the operation of the telephone system shall be expended at the discretion of the Dallas County Commission for law enforcement purposes or other purposes for which public funds may be expended.

(d) The establishment of the Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail canteen and telephone system in the county jail prior to June 1, 1999, are ratified and confirmed. Any existing proceeds derived from the operation of a jail canteen prior to June 1, 1999, shall be deposited into the Law Enforcement Fund created by this section. Any existing proceeds derived from the operation of the telephone system prior to June 1, 1999, shall be deposited into the county general fund.






Part 3 - Pistol Permits.

Section 45-24-232 - Fee; Sheriffs Law Enforcement Fund.

(a) In Dallas County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-1l-75, shall be twenty dollars ($20), which shall be collected by the sheriff.

(b) Any and all monies collected under subsection (a) shall be deposited by the Sheriff of Dallas County in any bank located in Dallas County selected by the sheriff, into a fund known as the Sheriffs Law Enforcement Fund.

(c) The Sheriffs Law Enforcement Fund shall be drawn upon by the Sheriff of Dallas County or his or her appointed agent and shall be exclusively for law enforcement purposes in the public's interest and in the discharge of the sheriff's office as the sheriff sees fit.

(d) The establishment of the Sheriffs Law Enforcement Fund and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of his or her office.









Article 24 - Taxation.

Part 1 - Offices ol Tax Assessor and Tax Collector.

Section 45-24-240 - Expense allowance.

The Tax Assessor and the Tax Collector of Dallas County shall each be entitled to receive an additional expense allowance in the amount of seven thousand five hundred dollars ($7,500) per annum to be paid out of the county general fund. The expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.






Part 2 - Tax, Ad Valorem.

Section 45-24-241 - Applicability.

The provisions of this part shall apply only to those portions of Dallas County located outside the corporate boundaries of the City of Selma.



Section 45-24-241.01 - Legislative findings.

The Legislature hereby declares that the county fire association and the volunteer fire departments that receive funds pursuant to this part are organizations which are public in nature, as they promote and protect the health, safety, and welfare of the citizens of the county.



Section 45-24-241.02 - Levy of special property tax.

The County Commission of Dallas County is authorized and empowered to levy and collect a special property tax, in addition to all other taxes now or hereafter provided by law, not exceeding three and one-half mills on each one dollar's worth of taxable property outside the corporate limits of the City of Selma, as assessed for state ad valorem taxation during the preceding year. The proceeds of the additional taxes levied by this part shall be used exclusively for fire, emergency medical, and rescue services.



Section 45-24-241.03 - Assessment and collection of tax; disposition of funds.

The Tax Assessor of Dallas County shall assess the tax herein provided for, and the Tax Collector of Dallas County shall collect the tax, in the same manner and method that other ad valorem taxes are collected. The proceeds of the tax shall be paid into a special county fund. Within 30 days of payment into such special fund, the county commission shall allocate the funds among the Dallas County Fire Association and eligible volunteer fire departments. The Dallas County Fire Association shall receive two thousand dollars ($2,000) from such funds and the remainder of the funds shall be divided equally among the eligible volunteer fire departments.



Section 45-24-241.04 - Eligible volunteer fire department.

Every distributor, retail dealer, or storer shall keep for not less than three years, books, documents, or papers to show the amounts of sale or withdrawals of gasoline and motor fuel.



Section 45-24-241.05 - Expense of funds; financial statement.

Funds paid to eligible volunteer fire departments shall only be expended for fire protection and emergency medical and rescue services, including training, supplies, and equipment. The funds may also be expended to purchase liability insurance to insure coverage of acts or omission which are directly related to the functions of a volunteer fire department which are committed by a volunteer fire department or the personnel of a volunteer fire department, or both. The funds may not be expended for salaries, food, drink, social activities, or fund-raising activities. After receiving funds, the volunteer fire departments shall keep accurate records to verify that the funds were properly expended. By September 15th of each year, the department shall file a financial statement with the county association and the county commission detailing the expenditure of all funds during the previous 12 months. The filing shall also account for all unspent funds and whether the unspent funds have been obligated. The county association shall supply the accounting forms to each eligible volunteer fire department. Provided, further, that no new fire departments shall be funded within Dallas County without the prior approval of the Dallas County Association of Volunteer Fire Departments, the Alabama Forestry Commission, and the Dallas County Commission.



Section 45-24-241.06 - Dissolution or abandonment of fire department.

Upon dissolution or abandonment of any eligible volunteer fire department, any remaining funds derived from this part or any assets purchased with funds derived from this part shall, after all indebtedness has been satisfied, be transferred to the county commission. The funds and assets shall be reallocated by the county commission to other volunteer fire departments. In the event there are no volunteer fire departments, the funds or assets shall be placed in the county general fund.



Section 45-24-241.07 - Personnel; liability of commissioners.

The personnel of volunteer fire departments provided for in this part shall not be considered as employees, servants, or agents of the county and the members of the county commission and the employees of the county shall not be liable in either their official capacity or in a private capacity for the actions of the personnel of volunteer fire departments.






Part 3 - Tax, Gasoline.

Section 45-24-242 - Applicability.

This part shall apply only to Dallas County.



Section 45-24-242.01 - Definitions.

For purposes of this part, the following terms shall have the following meanings:

(1) COUNTY. Dallas County.

(2) COUNTY COMMISSION. The County Commission of Dallas County.

(3) DISTRIBUTOR. Any person who engages in the selling of gasoline or motor fuel in this state by wholesale domestic trade, but shall not apply to any transaction by the distributor in interstate commerce.

(4) GASOLINE. Gasoline, naphtha, and other liquid motor fuels or any device or substitute therefor which is commonly used in internal combustion engines. The term shall not include those products known commercially as kerosene oil, fuel oil, or crude oil when used for lighting, heating, or industrial purposes.

(5) MOTOR FUEL. Diesel oil, tractor fuel, gas oil, distillate or liquefied gas, kerosene, jet fuel, or any substitutes or devices therefore when sold, distributed, stored, or withdrawn from storage in the county for use in the operation of any motor vehicle upon the highways of this state.

(6) PERSON. Natural persons, corporations, partnerships, companies, agencies, associations, incorporated or otherwise, trusts, estates, and other entities.

(7) REFINER. Any person who manufactures, distills, blends, compounds, or mixes products in the production of gasoline or motor fuel.

(8) RETAIL DEALER. Any distributor who is also engaged in the selling of gasoline or motor fuel at any place in this state in broken quantities.

(9) STORER. Any person who ships, causes to be shipped, or receives gasoline or motor fuel in any quantities and who stores, withdraws, or uses gasoline or motor fuel for any purpose.

(10) USER. Any person who uses or consumes gasoline or motor fuel. The term shall not include any refiner who has a refinery, located in Dallas County, when using gasoline or motor fuel in the manufacturing or refining process, or any person who holds a federal permit to blend motor fuels and who pays the federal excise tax on the motor fuels directly to the federal government, when the person uses gasoline in this state in the blending process.



Section 45-24-242.02 - Levy and payment of tax.

(a) The Dallas County Commission may impose an additional excise tax on persons selling, distributing, storing, or withdrawing from storage gasoline and motor fuel in an amount not to exceed two cents ($0.02) and may require every distributor, retail dealer, or storer to pay the additional excise tax. The additional excise tax imposed pursuant to this part shall not be imposed upon the sale of gasoline or motor fuel used in interstate commerce. If the additional excise tax has been paid by a distributor, retail dealer, or storer, the payment shall be sufficient, the intention being that the taxes shall not be paid but once. The additional excise tax shall apply to persons, retail, dealers, or distributors storing gasoline or motor fuel and distributing or withdrawing from storage, whether the withdrawal is for sale or other use. Sellers of gasoline or motor fuel paying the tax herein provided may pay the tax computed and paid on the basis of sales, and storers and distributors shall compute and pay the tax on the basis of withdrawals or distributions. The commission shall not impose any tax upon any gasoline or motor fuel when used in essential governmental functions by the State of Alabama or any agency thereof, federal government or any agency thereof, county commissions, or boards of education. The taxes may only be imposed by the commission after two public hearings have been held on the proposed taxes held at least one week apart. The public hearings shall be advertised for three consecutive days prior to each hearing. After the public hearings, the taxes may be imposed pursuant to this section at a regular or special call meeting of the commission upon the adoption by the commission of a resolution by a majority vote of the total membership.

(b) Any user exempted from the state gasoline tax or motor fuel tax, or both, shall be exempted from the tax levied in this part.



Section 45-24-242.03 - Statement of sales and withdrawals.

On or before the 20th day of each month after the commission has imposed the additional excise tax, each person upon whom the excise tax is imposed shall furnish to the commission on forms prescribed by it a true and correct statement of all sales and withdrawals of gasoline or motor fuel made by that person during the preceding month. Each person shall furnish to the commission any additional information required by the commission and shall pay to the revenue commissioner an amount of money equal to the excise tax due under this part. The statement made by the distributor, retail dealer, or storer shall be sworn to before an officer authorized to administer oaths and any false statement sworn to shall constitute perjury and, upon conviction, the person so convicted shall be punished as provided by law.



Section 45-24-241.04 - Recordkeeping.

Every distributor, retail dealer, or storer shall keep for not less than three years, books, documents, or papers to show the amounts of sale or withdrawals of gasoline and motor fuel.



Section 45-24-242.05 - Reports to the commission.

Within 30 days after any tax has been imposed pursuant to this part, every distributor, retail dealer, or storer shall make a report to the commission, on blanks furnished by it, showing the place and post office address at which the distributor, retail dealer, or storer is engaged in the business. The information shall be entered on a book for that purpose. If the distributor, retail dealer, or storer moves the place of business from one address to another, the distributor, retail dealer, or storer shall within 30 days thereafter notify the commission of the move, and shall give the former place and post office address and the place and post office address to which the place of business has moved. After May 4, 1994, no person shall become a distributor, storer, or seller of gasoline or motor fuel in the county until he or she shall have made reports to the commission.



Section 45-24-242.06 - Failure to report.

If any distributor, retail dealer, or storer of gasoline or motor fuel fails to make the reports, fails to comply with any regulation adopted for the collection of the tax by the commission within the time required for making the reports, or fails to pay the tax imposed within the time established for the payment, the distributor, retail dealer, or storer shall be guilty of a Class C misdemeanor, and, upon conviction thereof, shall be punished as provided by law.



Section 45-24-242.07 - Enforcement.

The commission shall enforce this part and it shall have the right itself, or its member or its agents to examine the books, reports, and accounts of every distributor, retail dealer, or storer of gasoline or motor fuel on which the tax has been imposed. The commission may make any and all rules and regulations deemed necessary and proper for the collection of the tax. Upon a resolution of the commission, the State Department of Revenue may collect the tax imposed by the county pursuant to this part. Provided that collection of the tax imposed herein, by the State Department of Revenue, shall commence on the first day of the third month following the receipt of the resolution from the Dallas County Commission directing the department to collect the tax. All persons, firms, businesses, and corporations owing the tax shall pay it to the department and the payment shall be a full and complete discharge of all liability for the tax owed the county. The department shall promulgate reasonable rules and regulations to facilitate the orderly and efficient collection of the tax imposed pursuant to this part. The department may recover all costs of collecting the tax, not to exceed five percent of the proceeds, and shall pay the net amount remaining thereafter to the commission.



Section 45-24-242.08 - Delinquency of payment of tax.

If any distributor, retail dealer, or storer in gasoline or motor fuel fails to make monthly reports or fails to pay the tax imposed under this part, the tax shall be deemed delinquent. A penalty in the amount of 10 percent of the tax liability shall be added to the amount due, along with interest calculated according to the rate(s) established under Section 40-1-44. If the commission determines that a good and sufficient cause exists for the delinquency, the penalty may be waived by the commission. If any person is delinquent in the payment of the tax imposed pursuant to this part, the commission shall issue execution for the collection of the tax, directed to any sheriff of the state. The sheriff shall then proceed to collect the tax in the manner now provided by law for the collection of delinquent taxes by the county revenue commissioner and shall make a return of the execution to the commission. The tax imposed pursuant to this part and any penalties provided herein shall be held as a debt payable to the county by the person against whom the tax has been imposed or against whom the penalties shall have accrued. All taxes and penalties shall be a lien upon the property in the county and elsewhere in this state of the person against whom the tax has been imposed and the penalties have accrued.



Section 45-24-242.09 - Actual payment deemed a credit against amount due.

The acceptance of any amount paid pursuant to this part shall not preclude the collection of the total amount which is actually due. The amount actually paid shall constitute a credit against the amount actually due.



Section 45-24-242.10 - Violations.

Any distributor, storer, or dealer who violates this part or who fails to comply with any rule or regulation promulgated hereunder, may be restrained, and prosecution instituted by the Attorney General, or by counsel as the commission directs, from distributing, selling, storing, or withdrawing from storage any gasoline or motor fuel, the sale or withdrawal of which is taxable until those persons have complied with this part.



Section 45-24-242.11 - Report of shipments.

An agent of any railroad company, bus or truck operator, or other transportation company or agency operating in the county shall report to the commission on the fifteenth day of January, April, July, and October of each year all shipments of gasoline or motor fuel handled and delivered to any person in the county during the preceding three months. The report shall give the names and address of the consignor or consignee shipping and receiving the gasoline or motor fuel, and the number of gallons or pounds contained in each and every shipment.



Section 45-24-242.12 - Disposition of funds.

The net proceeds of the tax imposed under authority of this part shall be paid into the road and bridge fund, which is created in the county treasury, and shall be used as provided in Section 45-24-242.13.



Section 45-24-242.13 - Expenditures.

Expenditures from the special fund provided for in Section 45-24-242.12 shall be made exclusively for the purpose of construction, improvement, and maintenance of public highways and bridges including administrative expenses in connection therewith, the retirement of securities evidencing obligations incurred for payment of costs of any construction, improvement, and maintenance, the matching of federal or state funds in the construction of improved roads and bridges in the county in the same manner as other county funds are used to match federal and state funds and for payment of the costs incurred in the administration and the enforcement of this part.






Part 4 - Tax, Sales and Use.

Section 45-24-243 - Applicability.

This part shall only apply to Dallas County.



Section 45-24-243.01 - Definitions.

As used in this part, state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.



Section 45-24-243.02 - Levy of tax.

(a)(l) Except as provided in subsection (b), the County Commission of Dallas County may levy, in addition to all other taxes, including, but not limited to, municipal gross receipts license taxes, a one percent privilege license tax against gross sales or gross receipts.

(b) The rate of tax applicable to machines (manufacturing rate) used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property shall be three quarters of one percent. The rate of tax applicable to any automotive vehicle or truck trailer, semitrailer, or house trailer, or mobile home setup materials and supplies (automotive rate) shall be one quarter of one percent. The rate of tax applicable to any machinery or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment (agricultural rate) shall be one quarter of one percent.

(c) The gross receipts of any business and the gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this part.

(d) The provisions of this amendatory section shall be retroactive to July 1, 1996.



Section 45-24-243.03 - Monthly report.

The tax levied by this part may be collected by the State Department of Revenue, or a private firm under contract with the county commission, at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the collection agency a report in the form prescribed by the collection agency. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the collection agency may require. Any person subject to the tax levied by this part may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the collection agency under this section shall be available for inspection by the county commission or its designee.



Section 45-24-243.04 - Addition of tax to sales price or admission fee.

Each person engaging or continuing in a business subject to the tax levied by this part, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied by this part to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.



Section 45-24-243.05 - Collection of tax; enforcement.

The tax levied by this part shall constitute a debt due Dallas County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The collection agency shall collect the tax, enforce this part, and have and exercise all rights and remedies that the state or the collection agency has for collection of the state sales and use tax. The collection agency may employ special counsel as is necessary to enforce collection of the tax levied by this part and to enforce this part. The collection agency shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Dallas County.



Section 45-24-243.06 - Applicability of parallel state provisions.

All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this part shall apply to the tax levied under this part. The collection agency shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this part that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this part to the tax levied under this part, and to the administration and enforcement of this part, are incorporated by reference and made a part of this part as if fully set forth herein.



Section 45-24-243.07 - Charge for collection.

The collection agency may charge Dallas County for collecting the tax levied under this part in an amount or percentage of total collections as may be agreed upon by the collection agency and the Dallas County Commission. The charge shall not exceed five percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Dallas County for that month. The collection agency shall pay into the Dallas County General Fund all amounts collected under this part, as the tax is received by the collection agency within 10 days after it is collected. The collection agency shall certify to the county commission the amount collected and paid into the General Fund of Dallas County during the month immediately preceding the certification.



Section 45-24-243.08 - Disposition of funds.

(a) The net proceeds of the tax levied herein shall be distributed as follows:

(1) Three fourths cent of the one cent sales tax shall be deposited in the general fund of the county.

(2) One-quarter cent of the one cent sales tax shall be deposited to the Dallas County Board of Education directly from the collection agency after collection costs.

(b) It shall be the responsibility of the Dallas County Commission to insure that a complete set of financial records are kept in a timely manner and made available to the public upon request. These records shall include a balance sheet and a line item revenue and expense report.



Section 45-24-243.09 - Liability of commissioners.

Each individual Dallas County Commissioner voting to approve any payment from the proceeds of the tax levied pursuant to this part for any purpose not specifically authorized by law shall be individually liable for the disbursement of those funds.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 24A - DALLAS COUNTY MUNICIPALITIES.

Article 1 - Cahawba.



Article 2 - Orrville.

Section 45-24A-20 - Distribution of beer tax revenue.

In Dallas County, pursuant to subdivision (3) of subsection (c) of Section 28-3-190, the entire tax collected on beer sales inside the corporate limits and police jurisdiction of the Town of Orrville shall be paid as follows: 72.23 percent shall be paid to the town and 27.77 percent shall be paid to the Dallas County Commission.






Article 3 - Selma.

Part 1 - Education.

Section 45-24A-30 - Board of education.

(a) If the majority of electors voting pursuant to Section 1 of the act from which this section is derived, vote in favor of changing to an elected board, an elected board of education for the City of Selma shall be established. The board shall be called the Selma City Board of Education. The board shall be composed of five members. Four members shall be elected from districts and shall be designated Selma City Board of Education Districts 1, 2, 3, and 4. District 1 of the Selma City Board of Education shall be composed of Selma City Council Districts 1 and 2. District 2 of the Selma City Board of Education shall be composed of Selma City Council Districts 4 and 5. District 3 of the Selma City Board of Education shall be composed of Selma City Council Districts 3 and 8. District 4 of the Selma City Board of Education shall be composed of Selma City Council Districts 6 and 7. One member shall be elected from the city at large and shall serve as chair of the board. Members of Districts 1, 2, 3, and 4 of the Selma City Board of Education shall be elected by the qualified electors of the respective districts voting at the election.

(b) A member shall reside in the City of Selma and in the district the member represents during the entire term of office.

(c) A candidate for each place on the board of education shall be at least 19 years of age, a resident of the respective district for at least one year immediately preceding the deadline date for qualifying as a candidate, and shall not have a record of conviction for any crime involving moral turpitude, unless pardoned by the appropriate authority.

(d)(l) The Selma City Council shall take necessary steps to ensure that this section complies with the Federal Voting Rights Act of 1965, as amended.

(2) The election to elect the initial members of the board of education shall be held at a special election called by the Selma City Council as soon as practicable after approval of this section pursuant to the Federal Voting Rights Act of 1965, as amended, if necessary. If such approval is not required, the election shall be called by the Selma City Council as soon as practicable.

(3) The initial election and the initial runoff election, if necessary, and all subsequent elections held pursuant to this section shall be conducted, the vote canvassed, and the results declared in the same manner as provided for the election of members of the city council, unless otherwise required in this section. The city council may set a qualifying fee.

(4) The initial elected members of the board of education shall assume office immediately upon the certification of the election results and shall serve initial terms of office corresponding in duration with the remaining portion of the terms of office of the members of the city council elected in 2008. The members elected to the board of education in 2008 shall assume office immediately upon the certification of the election results and shall serve terms of office that correspond in duration with the terms of office of the members of the city council elected in 2008. Thereafter, all members of the board shall be elected to serve terms that correspond directly with terms of the Selma City Council.

(e)(l) Upon the assumption of office of the initially elected members of the board of education, the Selma City Board of Education as provided in this section shall be constituted and the terms, powers, duties, responsibilities, and emoluments of office of the prior members of the board of education shall end.

(2)a. Upon assumption of office of the initial elected members of the board of education, these members shall have the powers, authority, duties, and responsibilities as are otherwise provided by law for members of city boards of education as set forth in Chapter 11, commencing with Section 16-11-1, of Title 16, and as otherwise provided by law.

b. At the first meeting after the board takes office, and every year thereafter, the board shall by majority vote of those voting, select a vice chair from among its members. The vice chair shall preside over meetings of the board in the absence of the chair.

c. All property, records, supplies, and equipment of the prior board of education shall be vested in the board created by this section.

(3) The establishment of the board of education as provided in this section shall not affect or impair any of the following:

a. Existing rights or privileges of employees of the board including, but not limited to, employment, personnel, salary, and retirement rights and privileges.

b. Existing contractual obligations of the board of education.

c. Existing civil and criminal actions.

(f) A vacancy on the board of education shall be filled by appointment by a majority of the remaining members of the board of education for the unexpired term. If the vacancy is not filled by the remaining members of the board of education within 60 days, the city council, or a designee of the city council, shall notify the State Superintendent of Education who shall fill the vacancy by appointment within 30 days after notification. A person filling a vacancy on the board shall be a resident of the City of Selma and the district the person is appointed to represent.

(g) The compensation for each member of the board of education, including the chair, shall be six hundred dollars ($600) per month payable from city school system funds. The board may adjust such compensation for succeeding terms of office.

(h) An annual audit of the financial records of the city school system and of the board of education shall be conducted by the State Department of Examiners of Public Accounts. The audit results shall be made a matter of public record. All monies of the school system shall be accounted for whether reserved for capital outlay or held for any other purpose.

(i) Any member of the board of education who fails to attend more than two consecutive regularly scheduled monthly board meetings without an authorized excused absence as recognized by the board through written policy shall receive a written request from the city superintendent of education to attend the meetings.

(j) The chair of the board shall have all of the following duties:

a. To preside over all board meetings.

b. To set the meeting dates and times of all board meetings consistent with state law. The chair shall endeavor to set meeting times at a time which will afford citizens the best opportunity to attend.

c. To set the agenda of the board meetings in consultation with the city superintendent of education.

d. To ensure proper and adequate notice to the public for public hearings on the budget of the school system.

e. To maintain order at all board meetings.

f. To assist the superintendent in seeking public input into the operations and support of the city school system.

g. To vote on all matters which come before the board if he or she so desires.

h. To ensure due process for the employees of the city school system according to duly adopted written policies and applicable state laws.

i. To promote the city school system as authorized by the board.






Part 2 - Economic Development.



Part 3 - Motor Vehicles and Transportation.

Section 45-24A-32 - Short title; authority.

(a) This part shall be known and may be cited as the Selma Red Light Safety Act.

(b) The City of Selma, Alabama, by ordinance, may adopt the procedures set out in this part.



Section 45-24A-32.01 - Legislative findings.

The Legislature finds and declares the following:

(1) Accident data establishes that vehicles running red lights have been and are a dangerous problem in Selma, Alabama.

(2) Studies have found that automated traffic camera enforcement in a municipal area is a highly accurate method for detecting red light violations and is very effective in reducing the number of red light violations and decreasing the number of traffic accidents, deaths, and injuries.

(3) Current Alabama law provides that failing to stop and remain stopped at a traffic-control signal which is emitting a steady red signal is a criminal misdemeanor. Under Alabama law one who commits such a misdemeanor is subject to prosecution only if the misdemeanor was witnessed by either a duly empowered police officer or other witness who makes a verified complaint to a sworn magistrate.

(4) Many jurisdictions have adopted laws that allow use of automated photographic traffic enforcement, and the Legislature finds that it should adopt legislation implementing a program for automated photographic enforcement of traffic signal violations, which the Legislature finds is consistent with this part.

(5) By allowing a program for use of automated traffic cameras in traffic signal enforcement by the City of Selma, the Legislature hopes to both decrease the rate of traffic signal violations and learn more about the effectiveness and fairness involved in the use of the automated systems.



Section 45-24A-32.02 - Definitions.

As used in this part, the following terms shall have the following meanings:

(1) CIRCUIT COURT or COUNTY CIRCUIT COURT. The Dallas County Circuit Court.

(2) CITY. The City of Selma, Alabama.

(3) CIVIL PENALTY. The monetary amount assessed by the city pursuant to this part for an adjudication of civil liability for a traffic signal violation, including municipal court costs associated with the infraction.

(4) CIVIL VIOLATION. There is created a noncriminal category of state law called a civil violation created and existing for the sole purpose of carrying out the terms of this part. The penalty for committing a civil violation shall be the payment of a civil penalty, the enforceability of which shall be accomplished through civil action. The prosecution of a civil violation created hereby shall carry reduced evidentiary requirements and burden of proof as set out in Section 45-24A-32.05, and in no event shall an adjudication of liability for a civil violation be punishable by a criminal fine or imprisonment.

(5) OWNER. The owner of a motor vehicle as shown on the motor vehicle registration records of the Alabama Department of Revenue or the analogous department or agency of another state or country. The term shall not include a motor vehicle rental or leasing company when a motor vehicle registered by the company is rented or leased to another person under a rental or lease agreement with the company, in which event owner shall mean the person to whom the vehicle is rented or leased; nor shall the term include motor vehicles displaying dealer license plates, in which event owner shall mean the person to whom the vehicle is assigned for use; nor shall the term include the owner of any stolen motor vehicle, in which event owner shall mean the person who is guilty of stealing the motor vehicle.

(6) PHOTOGRAPHIC TRAFFIC SIGNAL ENFORCEMENT SYSTEM. A camera system which is designed and installed to work in conjunction with an electrically operated traffic-control device using vehicle sensors synchronized to automatically record, either by conventional film or digital imaging, sequenced photographs or full motion video of the rear of a motor vehicle while proceeding through a signalized intersection. The device shall be capable of producing at least two recorded images, at least one of which is capable of clearly depicting the license plate of a motor vehicle that is not operated in compliance with the instructions of the traffic-control signal.

(7) TRAFFIC-CONTROL SIGNAL. Any device, whether manually, electrically, or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed as defined in Section 32-1-1.1.

(8) TRAFFIC SIGNAL VIOLATION. Any violation of Section 32-5A-31, 32-5A-32, or 32-5A-35, or of any combination thereof, wherein a vehicle proceeds into a signalized intersection at a time while the traffic-control signal for that vehicle's lane of travel is emitting a steady red signal. A traffic signal violation shall be a civil violation as defined in this part.

(9) TRAINED TECHNICIAN. A sworn law enforcement officer employed by the City of Selma, who alternatively:

a. Is a professional engineer in the field of civil engineering.

b. Has received instruction and training in the proper use of the photographic traffic signal enforcement system to be used by the city by the city's traffic engineer or his or her designee.

c. Has been trained by the vendor installing the equipment.



Section 45-24A-32.03 - Automated photographic traffic signal enforcement system.

(a) The city is empowered to utilize an automated photographic traffic signal enforcement system to detect and record traffic signal violations, to issue notices of civil violations by mail, and to prosecute civil violations for the recorded traffic signal violations which may occur within the corporate limits of the city as provided in this part. A civil penalty assessed under this part shall not exceed one hundred dollars ($100), and municipal court costs shall be assessed only in contested cases in the same manner and in the same amounts prescribed for a municipal criminal traffic-control device violation prosecuted as a misdemeanor under Section 32-5A-31, 32-5A-32, or 32-5A-35, or any combination thereof. An additional fee of ten dollars ($10) shall be added to the municipal court costs authorized to be collected in connection with notices issued under this part. Court costs collected pursuant to this part shall be distributed in the same manner as prescribed by law for the distribution of municipal court costs for misdemeanor violations. The additional ten dollars ($10) authorized by this part shall be paid to the Alabama Criminal Justice Information Center as compensation for record keeping with respect to violation notices issued under this part.

(b) The city shall cause a sign to be posted at each of a minimum of five roadway entry points to the city to provide motorists with notice that photographic traffic signal enforcement systems are in use. The sign will comply with this requirement if it states substantially the following: "AUTOMATED CAMERAS USED IN RED LIGHT ENFORCEMENT," or if it otherwise gives sufficient notice.

(c) Prior to operating a photographic traffic signal enforcement system, the city shall make a public announcement and conduct a public awareness campaign on the use of a photographic traffic signal enforcement system a minimum of 30 days before using the devices. The city may place photographic traffic signal enforcement systems at locations without public notice of the specific location, may change locations without public notice, and may install and move as needed decoy devices designed to resemble photographic traffic signal enforcement systems.

(d) The city shall post a sign or signs at each intersection at which a device is located informing motorists that a photographic traffic signal enforcement system is in operation at the intersection.

(e) Under no circumstances shall the salary or other compensation of the trained technician be related to the number of notices of violation issued or amount of fines collected.



Section 45-24A-32.04 - Notice of violation; penalties.

(a) Prior to imposing a civil penalty under this part, the city shall first mail via first class United States mail a notice of violation to the owner of the motor vehicle which is recorded by the photographic traffic signal enforcement system while committing a traffic signal violation. The notice shall be sent not later than the 30th day after the date the traffic signal violation is recorded to:

(1) The owner's address as shown on the registration records of the Alabama Department of Revenue.

(2) If the vehicle is registered in another state or country, to the owner's address as shown on the motor vehicle registration records of the department or agency of the other state or country analogous to the Alabama Department of Revenue.

(b) A notice of violation issued under this part shall contain the following:

(1) Description of the violation alleged.

(2) The date, time, and location of the violation.

(3) A copy of recorded images of the vehicle involved in the violation.

(4) The amount of the civil penalty to be imposed for the violation.

(5) The date by which the civil penalty must be paid.

(6) A statement that the person named in the notice of violation may pay the civil penalty in lieu of appearing at an administrative adjudication hearing.

(7) Information that informs the person named in the notice of violation:

a. Of the right to contest the imposition of the civil penalty in an administrative adjudication.

b. Of the manner and time in which to contest the imposition of the civil penalty.

c. That failure to pay the civil penalty or to contest liability is an admission of liability.

(8) A statement that a recorded image is evidence in a proceeding for the imposition of a civil penalty.

(9) A statement that failure to pay the civil penalty within the time allowed shall result in the imposition of a late penalty not exceeding twenty-five dollars ($25) for each month after the issuance of the order imposing the civil penalty.

(10) Any other information deemed necessary by the department.

(c) A notice of violation under this part is presumed to have been received on the 10th day after the date the notice of violation is placed in the United States mail.

(d) The civil penalty imposed shall be paid within 30 days of the 10th day after the date the notice of violation is mailed.

(e) It shall be within the discretion of the trained technician to determine which of the recorded traffic signal violations are prosecuted based upon the quality and legibility of the recorded image. In lieu of issuing a notice of violation, the city may mail a warning notice to the owner.



Section 45-24A-32.05 - Jurisdiction of court; adjudicative hearing; liability; evidence and procedure.

(a) The municipal court is vested with the power and jurisdiction to hear and adjudicate the civil violations provided for in this part, and to issue orders imposing the civil penalties and costs set out in this part.

(b) A person who receives a notice of violation may contest the imposition of the civil penalty by submitting a request for a hearing on the adjudication of the civil violation, in writing, within 15 days of the 10th day after the date the notice of violation is mailed. Upon receipt of a timely request, the city shall notify the person of the date and time of the adjudicative hearing.

(c) Failure to pay a civil penalty or to contest liability in a timely manner is an admission of liability in the full amount of the civil penalty assessed in the notice of violation.

(d) The civil penalty and court costs shall not be assessed if, after a hearing, the municipal court judge enters a finding of no liability.

(e) If an adjudicative hearing is requested, the city shall have the burden of proving the traffic signal violation by a preponderance of the evidence. The reliability of the photographic traffic signal enforcement system used to produce the recorded image of the violation may be attested to by affidavit of a trained technician. An affidavit of a trained technician that alleges a violation based on an inspection of the pertinent recorded image is admissible in a proceeding under this part and is evidence of the facts contained in the affidavit.

(f) The notice of violation, the recorded and reproduced images of the traffic signal violation, regardless of the media on which they are recorded, accompanied by a certification of authenticity of a trained technician, and evidence of ownership of a vehicle as shown by copies or summaries of official records shall be admissible into evidence without foundation unless the municipal court finds there is an indication of untrustworthiness, in which case the city shall be given a reasonable opportunity to lay an evidentiary foundation.

(g) All other matters of evidence and procedure not specifically addressed in this part shall be subject to the rules of evidence and the rules of procedure as they apply in the small claims courts of this state, except that on any appeal to the circuit court for trial de novo the evidence and procedures shall be as for any civil case in the circuit court except as otherwise provided in this part.

(h) A person who is found liable for the civil violation after an adjudicative hearing or who requests an adjudicative hearing and thereafter fails to appear at the time and place of the hearing is liable for court costs and fees set out herein in addition to the amount of the civil penalty assessed for the violation. A person who is found liable for a civil violation after an adjudicative hearing shall pay the civil penalty and costs within 10 days of the hearing.

(i) Whenever payment of a civil penalty is owed to the city, the amount of the civil penalty as set by ordinance may not be increased, decreased, or remitted by the municipal court, and the liability may be satisfied only by payment.

(j) It shall be an affirmative defense to the imposition of civil liability under this part, to be proven by a preponderance of the evidence, that:

1. The traffic-control signal was not in proper position and sufficiently visible to an ordinarily observant person.

2. The operator of the motor vehicle was acting in compliance with the lawful order or direction of a police officer.

3. The operator of the motor vehicle violated the instructions of the traffic-control signal so as to yield the right-of-way to an immediately approaching authorized emergency vehicle.

4. The motor vehicle was being operated as an authorized emergency vehicle under Sections 32-5A-7 and 32-5-213, and that the operator was acting in compliance with those chapters.

5. The motor vehicle was stolen or being operated by a person other than the owner of the vehicle without the effective consent of the owner.

6. The license plate depicted in the recorded image of the violation was a stolen plate and being displayed on a motor vehicle other than the motor vehicle for which the plate had been issued.

7. The presence of ice, snow, unusual amounts of rain, or other unusually hazardous road conditions existed that would make compliance with this part more dangerous under the circumstances than noncompliance.

8. The person who received the notice of violation was not the owner of the motor vehicle at the time of the violation.

(k) To demonstrate that at the time of the violation the motor vehicle was a stolen vehicle or the license plate displayed on the motor vehicle was a stolen plate, the owner must submit proof acceptable to the hearing officer that the theft of the vehicle or license plate, prior to the time of the violation, had been timely reported to the appropriate law enforcement agency.

(l) Notwithstanding anything in this part to the contrary, a person who fails to pay the amount of a civil penalty or to contest liability in a timely manner is entitled to an adjudicative hearing on the violation if:

1. The person files an affidavit with the hearing officer stating the date on which the person received the notice of violation that was mailed to the person, if not received by the 10th day after same is mailed as set out in subsection (c) of Section 45-24A-32.04.

2. Within the 15 days of the date of actual receipt, the person requests an administrative adjudicative hearing.



Section 45-24A-32.06 - Order of municipal court; appeal.

(a) Following an adjudicative hearing, the municipal court judge shall issue an order stating:

(1) Whether the person charged with the civil violation is liable for the violation; and

(2) If so, the amount of the civil penalty assessed against the person, along with the fees and costs of court provided for herein.

(b) The orders issued under this section may be filed in the office of the Judge of Probate of Dallas County, and shall operate as a judicial lien in the same manner and with the same weight and effect as any other civil judgment filed therein.

(c) A person who is found liable after an adjudicative hearing may appeal that finding of civil liability to the circuit court, by filing a notice of appeal with the clerk of the municipal court. The notice of appeal must be filed not later than the 14th day after the date on which the municipal court judge entered the finding of civil liability. The filing of a notice of appeal shall stay the enforcement of the civil penalty. An appeal shall be determined by the circuit court by trial de novo.



Section 45-24A-32.07 - Appellate procedures.

(a) The circuit court hearing an appeal shall use the procedures that apply to criminal convictions in municipal court with the following qualifications:

(1) The proceedings shall retain their civil nature on appeal with the circuit court applying the preponderance of the evidence standard.

(2) If the person is adjudicated by the circuit court to be responsible for payment of the civil penalty, circuit court costs shall be owed by the person adjudicated responsible, with 100 percent of those court costs retained by the circuit court. Court costs in the circuit court shall be calculated as are court costs for criminal appeals from the municipal court, and in the event the circuit court finds the person appealing to not be responsible, no municipal court costs shall be owed to the city.

(3) Regardless of the civil nature of the proceedings, the circuit court, in its discretion and for its administrative convenience, may assign case numbers as for criminal appeals and place the appeals on criminal dockets in the same manner as criminal appeals from municipal court.

(4) The circuit court shall sit as trier of both fact and law in the civil proceedings in the circuit court.

(5) The city shall be responsible for providing an attorney to represent the city and to prosecute the civil proceedings in the circuit court.



Section 45-24A-32.08 - Evidence of identity.

In the event the evidence produced by a photographic traffic signal enforcement system does not produce an image of the license plate with sufficient clarity for a trained technician to determine the identity of the owner, and if the identity cannot otherwise be reliably established, then no notice of violation may be issued pursuant to this part. If, however, a notice of violation is issued, to the degree constitutionally allowed, those issues related to the identity of the vehicle or its owner shall affect the weight to be accorded the evidence and shall not affect its admissibility.



Section 45-24A-32.09 - Late fees; effect of violation.

The city may provide by ordinance that late fees not exceeding twenty-five dollars ($25) per month for each month after the issuance of the order imposing the civil penalty shall attach to untimely paid civil penalties that are authorized in this part. No person may be arrested or incarcerated for nonpayment of a civil penalty or late fee. No record of an adjudication of civil violation made under this part shall be listed, entered, or reported on any criminal record or driving record, whether the record is maintained by the city or an outside agency. An adjudication of a civil violation as provided for in this part shall not be considered a conviction for any purpose, shall not be used to increase or enhance punishment for any subsequent offense of a criminal nature, shall not be considered a moving violation, and shall not be used by any insurance company to determine or affect premiums or rates. The fact that a person is held liable or responsible for a civil penalty for a red light violation shall not be used as evidence that the person was guilty of negligence or other culpable conduct, and any evidence generated by a photographic traffic signal enforcement system may only be used as evidence in other proceedings if it is or becomes admissible under the rules of evidence applicable therein.



Section 45-24A-32.10 - Adoption of procedures; statistical analysis.

The city shall adopt the procedures authorized by this part, and shall keep statistical data regarding the effectiveness of photographic traffic signal enforcement systems in reducing traffic-control device violations and intersectional collisions and shall communicate the data on an annual basis to the Alabama Department of Transportation and the Alabama Criminal Justice Information Center.



Section 45-24A-32.11 - Placement of traffic-control devices and timing of lights.

The placement of traffic-control devices and timing of yellow lights and red light clearance intervals, adopted by the city, shall conform to the most recent edition of the Traffic Engineering Handbook. It shall be presumed that the city is in compliance with this section unless the contrary is shown by a preponderance of the evidence.



Section 45-24A-32.12 - Relation to state statutes.

No civil penalty may be imposed and no adjudication of liability for a civil violation may be made under this part if the operator of the vehicle was arrested or was issued a citation and notice to appear by a sworn police officer for a criminal violation of any portion of Article 2, of Chapter 5A, of Title 32 including, but not limited to, Sections 32-5A-31, 32-5A-34, and 32-5A-35, or any other municipal ordinance which embraces and incorporates the statutes contained in that article, and which occurred simultaneously with and under the same set of circumstances which were recorded by the photographic traffic signal enforcement system.



Section 45-24A-32.13 - Civil action for reimbursement.

Any person against whom an adjudication of liability for a civil violation is made under this part, or the ordinance passed pursuant hereto, and who actually pays the civil penalty imposed thereby shall have a cause of action against any person who may be shown to have been operating the vehicle recorded at the time of the violation for the amount of the civil penalty actually paid plus any consequential or compensatory damages and reasonable attorney fees, without regard to the rules regarding joint and several liability, contribution, or indemnity. Provided, however, that as a condition precedent to the bringing of a civil action, that the person held responsible for payment of the civil penalty must first make written demand on the other person for reimbursement of the civil penalty, giving a minimum of 60 days to remit payment, and if reimbursement is fully made within the 60-day period then the cause of action shall be extinguished and no attorney fees or other damages shall attach to the reimbursement. Any cause of action brought pursuant to this section must be commenced within two years from the date of the payment of the civil penalty for a red light violation.












Chapter 25 - DEKALB COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-25-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all DeKalb County local laws enacted after 1978 and all DeKalb County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Compensation.

Section 45-25-11 - Compensation of revenue commissioner, judge of probate, and license official.

(a) All compensation and expense allowance increases provided in this section shall be subject to the approval of the DeKalb County Commission.

(b)(I) Beginning January 1, 1999, the Revenue Commissioner of DeKalb County shall receive an additional expense allowance of five thousand dollars ($5,000) per annum, which shall be in addition to all other compensation, expense allowances, or salary provided by law. The expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning January 1, 2000, the Revenue Commissioner of DeKalb County shall receive an additional expense allowance of five thousand dollars ($5,000) per annum, which expense allowance shall be in addition to all other compensation, expense allowance, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(3) Beginning with the expiration of the term of the incumbent, the annual salary for the Revenue Commissioner of DeKalb County shall be increased by ten thousand dollars ($10,000) per annum, payable in equal monthly installments from the general fund of the county and at that time, subdivisions (1) and (2) shall be null and void.

(c)(l) Beginning January 1, 1999, the Judge of Probate of DeKalb County shall receive an additional expense allowance of five thousand dollars ($5,000) per annum, which shall be in addition to all other compensation, expense allowance, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning January 1, 2000, the Judge of Probate of DeKalb County shall receive an additional expense allowance of five thousand dollars ($5,000) per annum, which expense allowance shall be in addition to all other compensation, expense allowance, or benefit provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(3) Beginning with the expiration of the term of the incumbent, the annual salary for the Judge of Probate of DeKalb County shall be increased by ten thousand dollars ($10,000) per annum, payable in equal monthly installments from the general fund of the county and at that time, subdivisions (1) and (2) shall be null and void.

(d) Commencing with the next term of office, the county official charged with the duties of issuing and renewing motor vehicle tags shall receive additional compensation of three thousand dollars ($3,000) per annum, which shall be in addition to all other compensation, expense allowances, or salary provided by law.

(e) The additional expense allowances provided pursuant to this section shall be credited toward the supernumerary retirement of the revenue commissioner and judge of probate.









Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commssions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Section 45-25-60 - Compensation.

(a) The Coroner of DeKalb County shall receive an expense allowance in the amount of six hundred dollars ($600) per month. The expense allowance provided in this section shall be in lieu of any other salary, allowance, expense allowance, or other compensation provided for by general or local law and shall commence on June 1, 1997.

(b) The Coroner of DeKalb County shall be entitled to receive an additional expense allowance in the amount of four hundred dollars ($400) per month to be paid out of the county general fund. This expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.






Article 7 - County Commission.

Part 1 - Compensation.

Section 45-25-70 - Expense allowance.

The chair and county commissioners of DeKalb county shall receive an additional expense allowance in the amount of fifty dollars ($50) per week. The expense allowance shall be paid out of the same funds as are other compensation and expense allowances of the chair and county commissioners of DeKalb County and the expense allowance provided for by this section shall be in addition to any and all other expense allowances, salary, and compensation received by these officers.






Part 2 - Membership.

Section 45-25-71 - Election of members.

(a) Effective the next election of the DeKalb County Commission, the members of the DeKalb County Commission shall be elected from single-member districts. Each member of the commission shall be a resident and qualified elector of the district he or she represents.

(b) Not later than January 1 of the year of the next election of the county commission, the DeKalb County Commission shall adopt a plan dividing the county into districts of approximately equal population based on the immediately preceding federal decennial census. The variation between districts shall not exceed five percent plus or minus based on districts of equal population.

(c) The county commission shall reapportion the commission districts in accordance with the standard in subsection (b) after each federal decennial census.

(d) The members of the DeKalb County Commission serving pursuant to this section shall serve part time. The Chair of the DeKalb County Commission serving pursuant to this section shall serve full-time. The annual salary of the chair shall be forty-five thousand dollars ($45,000) per year and the annual salary of each associate commissioner shall be the minimum compensation provided by general law.



Section 45-25-71.01 - Staggered terms.

After June 18, 2003, members of the DeKalb County Commission shall continue to be elected as provided by law and shall hold office for four years, except the term of office for members representing District 1 and District 2 shall have the current term of office extended for two years, making the current term of office six years in order to provide for staggered terms of the commission. After the extension of the current term of office of District 1 and District 2, all members shall hold office for four years.



Section 45-25-71.02 - Composition of commission; powers, duties, and authorities.

(a) The DeKalb County Commission is continued as currently constituted. The DeKalb County Commission shall continue to be composed of four members elected as provided in Section 45-25-70.01 and a president elected from the county at large. The president shall serve a term concurrent with the term of the members of the county commission as provided by law.

(b)(l) The President of the DeKalb County Commission shall be the presiding officer of the commission and shall have the same power and authority as other members of the commission in passing upon all questions and discussions and may vote on all business that comes before the commission. The president shall also have any other authority provided by the law for the chair of a county commission in this state.

(2) The President of DeKalb County Commission, before entering into the duties of the office, shall make and enter into a surety bond in an amount not less than fifty thousand dollars ($50.000) or a greater amount as may be fixed by the county commission, payable to DeKalb County, conditioned for the faithful discharge and performance of the duties of the office, and for the faithful accounting of all monies or property of the county, which may come under his or her authority, possession, or custody. The bond shall be executed by a surety company authorized and qualified to do business in the State of Alabama approved by the commission. The premiums shall be paid by the county.

(c) The president or another person or persons as determined and given authority by the county commission shall act as purchasing agent or authority for the purchase and requisition approval for all purchases for DeKalb County or of any division under the administrative budgetary control of the county commission. The authority for purchases shall be subject to the competitive bid law and shall be restricted by any budget limitations as provided in the last budget or budget amendment passed by the commission. The person or persons having authority to approve purchases may withhold approval for any purchase until approval is granted by the county commission at a meeting of the commission.

(d) The President of the DeKalb County Commission shall be the county treasurer, fiscal agent, and legal custodian of funds. The president shall sign or otherwise cause his or her facsimile signature to be affixed to all warrants drawn on the county treasury, on all orders for payment or any other disbursement of monies or funds of DeKalb County, or on any other instruments obligating the DeKalb County Commission. The authority and requirement for a signature as provided in this subsection shall be required unless it is determined that so doing would be illegal or otherwise in conflict with laws or regulations of this state or of the county commission.

(e) The DeKalb County Commission may name another member or person to operate in the capacity or authority of the president in the event of an emergency situation when the president is unable or unavailable to affix his or her signature or give the authority required by this section and delay would cause harm to the continued operation of the county government. The person named shall serve until the president becomes available or until another individual is legally appointed to the position.









Article 8 - Courts.

Part 1 - Circuit Court.

Section 45-25-80 - Expense allowance of circuit court register.

The circuit court register of DeKalb County shall be paid an expense allowance of two thousand dollars ($2,000) per annum which shall be in addition to any and all other expenses, allowances, salary and other compensation now provided by law. The allowance shall be paid in equal monthly installments out of the county general fund.






Part 2 - Court Costs.

Division 1 - DeKalb County Preservation of Justice Act.

Section 45-25-81 - Judicial Administration Fund.

(a) This section shall be known and cited as the DeKalb County Preservation of Justice Act.

(b) The Legislature finds and declares the following:

(1) The financial restraints exiting in the State General Fund budget have resulted in a shortfall to the Unified Judicial System that has caused the layoff of many judicial employees. In DeKalb County, the circuit clerk's office has lost three employees. Two employees in the circuit judge's office and one in the district judge's office scheduled for layoff have been temporarily retained with alternate funding other than funds appropriated to the Unified Judicial System; however, this alternate funding cannot be relied upon in the future. Revenue from the enactment of this section will restore at least one employee already lost in the circuit clerk's office and permit the retention of at least one of the two employees now facing layoff in the circuit judge's office and one employee now facing layoff in the district judge's office.

(2) The DeKalb County Preservation of Justice Act addresses this problem by raising court costs.

(c) In addition to any court costs and fees authorized in the district and circuit courts of DeKalb County, there shall be assessed and collected an additional thirty dollars ($30) per case in all cases of whatever nature, to be collected as other court costs are collected. All of the funds collected under this subsection shall be transmitted to the Judicial Administration Fund to be maintained in the office of the DeKalb County Commission.

(d) The management of the Judicial Administration Fund is vested in the presiding circuit judge for the county and the presiding judge shall administer the fund and direct the expenditures therefrom.

(e) Funds available to the Judicial Administration Fund shall be expended to provide for staffing as the presiding circuit judge determines is needed in the judicial system of DeKalb County for the administration of the system in a timely and efficient manner.

(f) Upon request of the presiding circuit judge, the DeKalb County Commission may enter into a memorandum of understanding with the Administrative Office of Courts for the payment of funds from the Judicial Administration Fund to the Administrative Office of Courts for the purpose of providing the staffing needs of the judicial system of DeKalb County.

(g) If the Administrative Office of Courts fails or refuses to enter into or withdraws from a memorandum of understanding to receive funds from the Judicial Administration Fund, or if the presiding circuit judge determines that staffing needs should be otherwise provided, then proceeds of the Judicial Administration Fund shall be expended for the staffing needs as deemed appropriate by the presiding circuit judge.

(h) In the event that the Administrative Office of Courts resumes the funding of staffing positions in the judicial system of DeKalb County in a manner that the presiding circuit judge determines to be adequate for the timely and efficient administration of the system, then the presiding circuit judge shall certify same to the DeKalb County Commission. In the event the presiding circuit judge makes that certification, the court costs authorized by this section shall no longer be collected effective on the first day of the month immediately following the certification.

(i) In the event of the cessation of the collection of the court costs authorized by this section as provided in subsection (h), any surplus monies remaining in the Judicial Administration Fund that have not been obligated shall be deposited into the General Fund of DeKalb County and appropriated by the DeKalb County Commission.






Division 2 - Juveniles.

Section 45-25-81.20 - Fee for juvenile probation purposes.

In DeKalb County, in addition to all other costs and charges in district court cases, a fee of four dollars ($4) shall be charged and collected by the clerk of the district court. The monies derived from the charges hereinabove prescribed shall be remitted to a juvenile probation office. The county commission is authorized to make expenditures from the fund as deemed necessary by the chief probation officer to be utilized for juvenile probation purposes.






Division 3 - Law Library.

Section 45-25-81.40 - Library fee; maintenance and management of law library.

(a) In order to provide funds for the maintenance of a public law library heretofore established in DeKalb County, a library fee of three dollars fifty cents ($3.50) shall be paid in all causes and cases of whatever nature in the circuit and district courts of the county, to be collected as other court costs are collected and paid at the same time as docket or filing fees are paid. All of the funds collected under this section shall be transmitted to the County Law Library Fund of the county by the tenth of each month following their collection. This fee shall be in lieu of any other court cost collected in the county for public law library purposes.

(b) The management of the law library is vested in the presiding circuit judge for the county, and the presiding judge or his or her designee shall administer the law library. The presiding judge shall draw warrants on the county treasury for expenditures indicating thereon the funds against which the funds are drawn.

(c)(1) Funds available to the law library shall be expended, in the discretion of the presiding circuit judge, to provide furniture, fixtures, supplies, and equipment, for the library and for any area used for the storage of library books or other library property, and to keep the same in a good state of maintenance and repair; to establish, enlarge, expand, and improve the library and its facilities and equipment; to provide books, reports, and periodicals for the library, including computer disks, electronic subscription services, and other technologies available to law libraries: to pay the compensation of a librarian or assistant; and to make such other expenditures as may be appropriate for the operation of the library.

(2) All property purchased with the funds produced by this section shall be the property of DeKalb County, Alabama; provided, however, that the presiding judge may from time to time sell, exchange, or discard such books, reports, and periodicals as may be necessary to keep the library up to date and shall apply the proceeds of any sale for use of the library. The presiding circuit judge may accept on behalf of the law library any gift or loan of any property upon terms and conditions as may be stipulated by the donor or lender thereof and as may be agreeable to the judge.






Division 4 - Sheriff.

Section 45-25-81.60 - Additional court costs.

(a)(1) In addition to any court costs and fees now or hereafter authorized in DeKalb County, the DeKalb County Commission may impose, by resolution of the commission, the following:

a. Additional court costs in the amount of forty dollars ($40) to be assessed and taxed as cost on each civil case and on each criminal case, including traffic cases, but excluding small claims cases, filed in the circuit court, district court, or any municipal court in DeKalb County.

b. Additional court costs in the amount of ten dollars ($10) for any service of process made by the sheriff's department in the above-described cases.

c. Additional court costs in the amount of five hundred dollars ($500) in criminal cases involving convictions for the sale or trafficking of controlled substances.

d. Additional court costs in the amount of ten dollars ($10) per day to be assessed and collected upon conviction against each person incarcerated or booked in the DeKalb County Jail.

(2) These additional court costs shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(b) The additional costs provided for herein, when collected by the clerks or their collection officers of the courts, shall be paid into the General Fund of DeKalb County to be held in a subaccount to be used by the DeKalb County Commission for the planning, designing, constructing, furnishing, equipping, and financing of a county jail and operating and maintenance costs associated with this jail and the county sheriff's department.









Part 3 - District Attorney.

Section 45-25-82 - Expense allowance.

(a) This section shall only apply to DeKalb County in the Ninth Judicial Circuit.

(b)(1) Commencing on August 1, 1999, the District Attorney of the Ninth Judicial Circuit shall be paid an additional annual expense allowance in an amount equal to 30 percent of the state base payor salary of the district attorney.

(2) The expense allowance shall be paid by the DeKalb County Commission out of the appropriate funds of the District Attorney of the Ninth Judicial Circuit. The expense allowance shall be payable in equal monthly installments and shall be in addition to any other expense allowances, compensation, or salary provided by law.

(3) The additional annual expense allowance authorized in subdivision (1) shall be reduced to 15 percent commencing February 1, 2005.






Part 4 - Probate Court.

Section 45-25-83 - Fee for copies of instruments.

Pursuant to the authority granted in subsection (d) of Section 12-19-90, the Judge of Probate of DeKalb County shall set the fee for supplying a copy of an instrument, provided however, the fee shall not exceed twenty-five cents ($0.25) per page. The fee shall be in lieu of any other fee prescribed by law for the service. The money shall be charged and deposited by the judge of probate into a special fund kept by the judge of probate. Such special fund shall be expended by the judge of probate, at his or her discretion, for the general operations of his or her office.



Section 45-25-83.01 - Renewal of business licenses by mail.

The Judge of Probate of DeKalb County is authorized to renew Alabama business licenses by mail. The Judge of Probate shall mail notices during the month of September of each year stating the amount of the license if purchased by mail. The Judge of Probate may charge a fee of up to two dollars $2 for all business licenses that are issued by mail. These fees shall be deposited into a special fund kept by the judge of probate and expended for the general operations of the probate office.



Section 45-25-83.02 - Indexing system; special indexing fee.

(a) This section shall only apply in DeKalb County. The purpose of this section is to facilitate the use of public records in property transactions in DeKalb County by providing for the installation of an improved system of indexing of instruments and documents affecting the title to real and personal property that are recorded in the office of judge of probate and for the indexing of other instruments, documents, and other uses at the discretion of the judge of probate.

(b) The following words and phrases, including the plural of any thereof, whenever used in this section, shall have the following respective meanings:

(1) GENERAL PROPERTY INSTRUMENT. A real property instrument that affects the title to personal property as well as real property.

(2) IMPROVED INDEXING SYSTEM. A system of indexing real property instruments and personal property instruments in the probate office and, at the discretion of the judge of probate, of indexing other instruments and documents, which system when completed, shall consist of the equipment necessary and suitable to prepare and index records.

(3) PERSONAL PROPERTY INSTRUMENT. Any instrument or document affecting the title to personal property only, as distinguished from real property, that may be now or hereafter titled for record in the probate office, in accordance with the application requirements of the law of this state, including particularly Section 35-4-50 and Section 35-4-90.

(4) REAL PROPERTY INSTRUMENT. Includes any instrument or document affecting title to real property that may now or hereafter be filed for record in the probate office pursuant to the application requirements of the law of this state including, but without limitation to, Section 12-13-43 and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgments, and plats or maps showing subdivisions of real estate.

(c) The judge of probate may provide for the installation and thereafter for the maintenance of an improved indexing system in the probate office of the county. The initial installation of the improved indexing system shall include the following:

(1) The acquisition of the equipment provided for in the definition hereinabove set forth of an indexing system.

(2) The establishment of procedures for the continued indexing and filing of all instruments and records that, after the effective installation date, constitute any part of the improved indexing system.

(d) The initial installation under subsection (c) shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts and title. Following its installation in the county, the improved indexing system shall be thereafter maintained in the county and all real property instruments, general property instruments, personal property instruments, and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county, shall be in accordance with the improved indexing system. Each real property instrument and each personal property instrument shall be operated as a record from the time of its delivery to the judge of probate of the county, in accordance with existing law.

(e) All provisions of the law of Alabama with the respect to the recording of real property instruments, personal property instruments, and other instruments and records that may constitute part of any improved indexing system installed hereunder including, but without limitation, Section 12-13-43 and all statutes respecting the filing and recording of notes or statements of liens of any kind, notices of lis pendens, declarations of claims or exemptions, certificates of judgments, or plats of maps showing subdivisions of real estate that are not inconsistent with this section shall continue in effect with respect to the improved indexing system, the recording of instruments therein, and the duties of the judge of probate with respect thereto.

(f) Nothing contained in this section, however, shall prohibit the county from using any part of its own funds for the purpose of paying the cost of installing, operating, and maintaining any improved system installed pursuant to this section.

(g) On May 13, 2009, this section becomes applicable to DeKalb County and a special indexing fee of four dollars ($4) shall be paid to the county and collected by its judge of probate with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office at the discretion of the judge of probate. On and after May 13, 2009, no such instrument shall be received for record in the office of the judge of probate unless the special indexing fee of four dollars ($4) is paid thereon. The special indexing fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument and documents in the probate office in the discretion of the judge of probate. The special indexing fee collected by the judge of probate and paid to the county shall be deposited by the judge of probate to any bank in DeKalb County and spent by the judge of probate, at his or her discretion, for the improvement of the office of the judge of probate in DeKalb County. The fees collected under this section shall be controlled by the sole discretion of the judge of probate and shall be audited by the Department of Examiners of Public Accounts.









Article 9 - Economic and Industrial Development and Tourism.

Part 1 - Community Development.

Section 45-25-90 - DeKalb County Community Development Commission.

(a) There is created the DeKalb County Community Development Commission which shall be authorized to receive, and by majority vote to distribute, any funds in the Community Development Fund created herein for the purposes of promoting economic development, education, conservation, and fire protection. These funds shall be expended in each House of Representatives district in DeKalb County in accordance with the percentage of the population in DeKalb County that each district encompasses. The commission shall be comprised of the following members:

(1) The Judge of Probate of DeKalb County or his or her designee, whose term shall coincide with the term of the judge of probate.

(2) A person appointed by the state senator representing DeKalb County, whose term shall coincide with the term of the senator, or until replacement.

(3) A person appointed by the House of Representatives member, who represents a majority of the population of DeKalb County, whose term shall coincide with the term of the representative, or until replacement.

(b) The commission may promulgate rules and regulations related to its operations and procedures for the awarding of grants within the community for the above-mentioned purposes.

(c) There is created the Community Development Fund within the DeKalb County treasury. The fund shall be comprised of the following receipts:

(1) The additional three percent of TVA in-lieu-of tax payments received pursuant to Section 40-28-2, beginning with the fiscal year which began October 1, 2006.

(2) the net proceeds of the levelized state beer tax payable to DeKalb County pursuant to Section 28-3-190.

(d) These funds shall be expended on order of the DeKalb County Community Development Commission.






Part 2 - Economic Development.

Section 45-25-91 - DeKalb County Economic Development Authority.

(a) There is created the DeKalb County Economic Development Authority. The authority is created for the purpose and has the responsibility of aiding and assisting current industries and coordinating efforts of all municipal and county agencies of DeKalb County, Alabama, as well as aiding organizations in the development of new industries which will provide job opportunities for the citizens of DeKalb County.

(b)(l) The authority shall be governed by a board of directors consisting of seven members. Two of the seven members shall be appointed by the DeKalb County Commission. Three members shall be appointed by a majority vote of the legislators representing DeKalb County. One member shall be appointed by the mayor and council of the municipality that is the county seat of the county. One member shall be appointed by the DeKalb County Mayors' Association. Vacancies on the board shall be appointed by the same appointing authority who made the initial appointment.

(2) The initial terms of the directors shall be staggered. Two members shall serve for a term of two years, two members shall serve for a term of three years, and three members shall serve for a term of four years. Within 30 days following May 13, 1993, the appointing authorities shall submit in writing the name and address of the members of the board of directors to the judge of probate and a record of the appointments shall be filed and maintained in the office of the judge of probate. At the organizational meeting of the members of the board of directors of the authority, the members shall by lot select the initial term for which each shall serve. The term of each member shall be filed with the judge of probate. The term of office for all members after the initial term shall be four years.

(3) The members shall also elect from among themselves a president, vice president, secretary, and treasurer. Each officer of the board shall serve for a period of one year, or until a successor is elected to serve. The officers of the board shall not be bonded, except the treasurer, who shall obtain a bond in a reasonable amount.

(4) The members of the board shall receive the same per diem and mileage for actual attendance of meetings of the board as allowed for state employees for up to 12 meetings in anyone year.

(c) In addition to regular members of the board, the board shall have advisory members who shall act in an advisory capacity and shall not have the right to vote as a member of the board of directors. Advisory members of the board of directors shall consist of the following: one advisory member appointed by each incorporated municipality within DeKalb County, one advisory member from each industrial development board within the county, one advisory member appointed by the DeKalb County Chamber of Commerce, one advisory member appointed from the DeKalb County Board of Education, and one advisory member from the city board of education of the City of Ft. Payne. Any additional advisory members shall be governed by the bylaws.

(d)(1) The authority shall have the power to employ a qualified executive director who shall have the responsibility of carrying forth policies and directives of the board of directors. The executive director shall serve at the pleasure of the board. The board of directors shall set the salary of the executive director and shall provide necessary office space and clerical help.

(2) The authority shall have the power to solicit and receive contributions from other government entities, corporations, partnerships, or individuals. The authority shall submit to audits by the Examiners of Public Accounts.

(e) The county commission shall appropriate for the operation of the authority fifty thousand dollars ($50,000) each year from the DeKalb County General Fund and fifty thousand dollars ($50,000) from funds received by the county from the state from payments made by the Tennessee Valley Authority in lieu of taxes.






Part 3 - Industrial Development.

Division 1

Section 45-25-92 - Industrial Development Authority - Creation; composition.

(a) For the purpose of promoting industry and trade and to assist the county commission in DeKalb County in their pursuits therefor, there is created an Industrial Development Authority for DeKalb County which shall be composed of 19 members. All members of the authority shall be residents and qualified electors of DeKalb County. The mayor and council from each of the following municipalities shall appoint one member from such municipality: Fort Payne, Valley Head, Mentone, Hammondville, Ider, Henager, Sylvania, Rainsville, Powell, Shiloh, Fyffe, Geraldine, Crossville, and Collinsville. Provided however that none of the aforementioned appointees shall be an elected official of the municipality. Each of the four county commissioners shall appoint one member from outside the above-named municipalities.

(b) The chair of the county commission shall serve as a member. All members of the authority shall serve for terms of four years. Successors to members of the authority shall be appointed in the same manner as the original members are appointed and all members shall serve until their successors are so appointed. Vacancies on the board shall be filled by the appointing authority making the original appointment, but any person appointed to fill a vacancy shall serve only for the unexpired portion of the term. In the event that any original position on the authority has not been filled, as herein provided for within 30 days after July 18, 1979, then, the county commission shall have the right to appoint a qualified resident citizen of the appropriate community to fill the position.



Section 45-25-92.01 - Industrial Development Authority - Meetings.

The authority shall hold an organizational meeting within 30 days after the appointment of all its members and shall elect a chair and vice chair from among its members. Such officers shall serve for such term as the authority by rule or regulation may prescribe. After the organizational meeting, the authority shall meet at the time and place designated in the call. The chair or a majority of its members may call a meeting of the authority, and at least four meetings shall be held annually. The chair shall preside at each meeting of the authority. In his or her absence, the vice chair shall preside. A majority of the members of the authority shall constitute a quorum. Members of the authority shall receive no compensation for their services, but they shall be entitled to reimbursement for their actual and necessary expense incurred in the performance of their official duties.



Section 45-25-92.02 - Industrial Development Authority - Instrumentality.

Upon the organization of the Industrial Development Authority of DeKalb County, the authority shall be constituted an instrumentality for the exercise of public and essential government functions and the exercise of the powers conferred by this part, and the development of the county shall be deemed to be an essential governmental function of the county.



Section 45-25-92.03 - Industrial Development Authority - Officers; personnel.

The authority is empowered to employ an executive director who shall be its chief executive officer, and a treasurer to serve at the pleasure of the authority. The executive director and treasurer shall each be bonded for the faithful performance of their duties before each enters upon the discharge thereof. The authority is empowered further to employ a secretary who shall serve as the chief administration officer of the authority. This secretary may serve at the discretion of the authority as a full-time or part-time employee. The authority shall fix the salaries of the executive director, treasurer, and secretary. The executive director shall have authority to employ clerical and other assistants subject to the approval of the authority.



Section 45-25-92.04 - Industrial Development Authority - Powers.

The authority or its agents or employees may do the following:

(1) Investigate, study, and engage in basic research relative to the natural resources of land, water, minerals, and people in the county and apply its findings in efforts to promote a sound and balanced agricultural, industrial, and economic development of the county.

(2) Cooperate with municipal, regional, state, or federal planning or other industrial development authorities.

(3) Publicize and advertise the industrial, commercial, and agricultural resources and opportunities in the county.

(4) Collect, compile, and distribute literature concerning the facilities, advantages, and attractions of the county, the educational, historic, recreational, and scenic places of interest within the county, and the air, water, and highway transportation facilities.

(5) Contract with other agencies, individuals, or corporations to promote the purposes of this part, and expressly to contract with any municipality in the county, not having an industrial development board, to act as the development agency for such municipality, and as such agency to exercise all powers granted to municipal development agencies under the general laws of the state.

(6) Enter upon any land in the county, with the consent of the owner, and make examinations and surveys and place and maintain necessary monuments and markings thereon.

(7) Accept gifts, grants, bequests, or devises.

(8) Acquire land for industrial park development and construct buildings for lease, for industrial development only.



Section 45-25-92.05 - Industrial Development Authority - Office.

The authority may establish and maintain an office at the county courthouse complex if space is available or at some other suitable place within the county. The cost of securing, furnishing, equipping, lighting, heating, and maintaining such office shall be a lawful charge against any funds appropriated for the use of the authority.



Section 45-25-92.06 - Industrial Development Authority - Funding.

Forty percent of the cost of operation of the authority shall be paid by the county and the remaining cost shall be paid by the aforementioned cities and towns. On or before January 15 of each year, the authority shall certify to the appropriate official of each city and town what the proportionate amount of the funding of the authority shall be for the city or town, such amount to be based on the ratio of the population of the city or town to the total population of the county. Each city or town shall remit its proportionate amount on or before March 1 of each year. The authority shall then deposit such monies in a special fund in the county treasury to the credit of the authority. All other funds otherwise coming into the hands of the authority shall likewise be deposited in such fund. The ordinary and necessary operating expenses of the authority, including the expenses of its members and the salaries and expenses of employees of the authority shall be paid out of authority funds. The authority shall be audited as are other state and county agencies by the Department of Examiners of Public Accounts.






Division 2

Section 45-25-92.30 - Jackson/DeKalb Counties Industrial Development Authority.

(a) There is established the Jackson/DeKalb Counties Industrial Development Authority. The purpose of the authority shall be to market and develop the Northeast Alabama Technology Park on the Campbell site near the Northeast Alabama Community College and other sites that may be suitable for economic development in the future in the vicinity of the college.

(b) The members of the authority shall consist of the following:

(1) The President of the Northeast Alabama Community College (NACC) who shall serve as chair of the authority.

(2) One member appointed by the Jackson County Commission who shall reside within the NACC service area.

(3) One member appointed by the DeKalb County Commission who shall reside within the NACC service area.

(4) One member from Jackson County appointed by the local state legislative delegation representing Jackson and DeKalb Counties who shall reside within the NACC service area.

(5) One member from DeKalb County appointed by the local state legislative delegation representing Jackson and DeKalb Counties who shall reside within the NACC service area.

(6) One member of the Section/Dutton Water Authority Board appointed by the Section/Dutton Water Authority Board.

(7) The CEO of the Sand Mountain Electric Co-op, or his or her designee.

(8) The CEO of the Farmers Telecommunication Cooperative, or his or her designee.

(9) The Chair of the DeKalb County Economic Development Authority or his or her designee.

(10) The Chair of the Jackson County Economic Development Authority or his or her designee.

(11) The Chair of the Northeast Alabama Community College Advisory Board.

(b) The President/CEO of the Jackson County Economic Development Authority shall serve as an ex officio member. The Executive Director of the DeKalb County Economic Development Authority shall serve as an ex officio member.

(c) The appointed members of the authority shall serve for a term of four years and shall serve until a successor is appointed.

(d) The authority shall have its first meeting at the Northeast Alabama Community College at the call of the chair. The college shall provide clerical assistance to the authority. The authority may receive funding from any public or private source.












Article 10 - Education.

Part 1 - Board of Education.

Section 45-25-100 - Election of members.

(a) The DeKalb County Board of Education shall consist of five members, each elected from a separate single-member district, nominated and elected by the qualified electors of the district. The members shall take office as provided by general law.

(b) Beginning with the next term of office, members shall be elected for a term of six years, and every six years thereafter as provided by general law.

(c) Each board member shall be a resident of the single-member district from which the member is elected. The residency shall have been established at least one year before the general election at which the member is elected.

(d) DeKalb County, excluding the area located within the corporate limits of the City of Fort Payne, shall be divided into five districts which shall be substantially equal in population (within five percent plus or minus) according to the last federal decennial census. The initial boundaries of the districts shall be based upon a map filed in the office of the Judge of Probate of DeKalb County by the members of the current DeKalb County Board of Education.

(e) Following the release of any federal decennial census, the board may, by majority vote, change the boundaries of the five single-member districts in order to comply with the one-person, one-vote requirement of the federal constitution. Any revised district arrangement to be used, in whole or in part, shall be approved by the board not later than 180 days prior to the election in which it shall first be used.

(f) No change to the boundaries of existing districts shall be adopted by the board unless the board first shall have advertised in a newspaper of general circulation in DeKalb County for at least two consecutive weeks the time and place of the meeting at which the change shall be voted upon. The advertisements shall include either (1) a map of the county indicating the proposed district boundaries, or (2) notification that a map indicating the proposed district boundaries is available for inspection at a specific public location, where the map shall be displayed for at least two consecutive weeks preceding the meeting of the board at which the resolution shall be considered, or both.

(g) Any resolution changing district boundaries shall describe the revised district boundaries by reference to standard census units, or county voting precincts, or both.

(h) Upon passage of any resolution effecting changes in district boundaries pursuant to this section, the board shall file with the DeKalb County Judge of Probate a certified copy of the resolution, together with a map of the county showing the revised district boundaries.






Part 2 - Superintendent of Education.

Section 45-25-101 - Election; term; compensation; qualifications; powers and duties; vacancy.

(a) A county Superintendent of Education for DeKalb County, Alabama, shall be elected by the qualified electors of DeKalb County, Alabama, at the next general election who shall hold office until his or her successor is elected and qualified as hereinafter provided.

(b) At the next general election to be held in the county and state a county Superintendent of Education for DeKalb County, Alabama, shall be elected, who shall hold office for a term of four years and until his or her successor is elected and qualified, unless sooner removed for good cause. Each four years thereafter, a county Superintendent of Education for DeKalb County, Alabama, shall be elected by those qualified voters of the county residing outside of a municipality served by a city board of education at the regular general election, nominations for which office may be made in primary elections as other county officers.

(c) The salary of the county superintendent of education shall be fixed by the county board of education of the county at not less than fifteen hundred dollars ($1,500) per annum nor more than two thousand dollars ($2,000), which salary shall be paid in the same way and manner as now provided under the general laws of the state for the payment of salaries of county superintendents in the several counties.

(d) The county superintendent of education shall be charged with the same duties and shall exercise the same powers as are now provided by the general school laws of the state in the conduct of the office of county superintendent of education. No person shall be eligible for political party nomination or for election to the office of county superintendent of education of the county who does not as now required hold an Alabama certificate in administration and supervision based as a minimum upon graduation from a standard normal school or equivalent education with at least one year of additional study of college grade and proof of three years of successful teaching experience; provided that, if no person meeting these requirements qualified for nomination and election as provided in this section, the county board of education shall appoint a county superintendent of education as provided by the general law regulating the appointment of superintendents.

(e) In the event of a vacancy in the office for any cause, except removal, such vacancy shall be filled by the county board of education, and the person so appointed shall hold office until the next general election thereafter when his or her successor shall be elected. Should any county superintendent be removed for cause by the County Board of Education of DeKalb County, such vacancy shall be filled by election by the County Board of Education of DeKalb County and the newly elected county superintendent of education shall hold office as in the case provided by appointment of the county board of education. Provided, that the county board of education may remove the county superintendent of education for immorality, misconduct in office, incompetency, or willful neglect of duty, or when, the best interests of the schools require it. Any of which causes shall be alleged and proved, and the county superintendent of education shall have the right to be heard in his or her defense as in cases of impeachment against county officers, and all such hearings shall be before the county board of education and shall be conducted as in cases provided under the general laws for the impeachment of county officers, and provided that upon such removal for cause any county superintendent may appeal to the circuit court and have a trial by jury.

(f) The duties and powers prescribed by the general laws of Alabama for the office of county superintendents in the supervision of the schools of the several counties shall apply to and be incumbent upon the county superintendent elected or appointed under this section, and before entering upon the duties of the office he or she shall take the oath of office prescribed by the constitution, and give bond in an amount to be fixed by the State Board of Education in a reputable surety company authorized to do business in Alabama, conditioned upon the faithful performance of the duties of this office, and upon the accounting and paying over to the proper authority of all moneys coming into his or her hands.

(g) The county superintendent elected under this section shall, on the third Monday in September of each year, cause to be published in a newspaper published in DeKalb County a full and accurate statement of all money expended, such statement shall show the amount paid to each teacher and the amount expended in the conduct of each school separately in the county, if there be no newspaper published in the county then such publication shall be made by posting one copy of such statement at the county court house and one copy at two other public places in the county.









Article 11 - Elections.

Section 45-25-110 - Expense allowances for election workers.

In DeKalb County, election officials who work at polling places are entitled to an additional per diem allowance in such an amount as will, together with any amount paid by the state, make the total paid to such officials twenty-five dollars ($25) for each day they work at the polls. If the amount paid to such officials as compensation or expense allowance by the state increases in the future, then the amount paid by the county under this section shall automatically decrease in like amount. In addition, the election officials shall be entitled to a mileage allowance at the same rate as the mileage allowance allowed by state employees. The expense allowances provided for in this section shall be paid from the general fund of the county.






Article 12 - Employees.



Article 13 - Engineer, County.

Section 45-25-130 - Qualifications; compensation; duties; employment of road supervisor.

(a) The DeKalb County Commission shall employ a county engineer, who shall be a thoroughly qualified and competent, licensed professional civil engineer, possessing all of the qualifications as specified for county engineers under the general laws of the State of Alabama. The engineer shall reside within DeKalb County during his or her employment.

(b) The county commission shall fix the amount of the salary of the county engineer in an amount to be determined by the county commission and as approved by the State Department of Transportation as appropriate for experience, training, and education. The compensation shall be paid in equal monthly payments from the county gasoline tax or road and highway funds as appropriate.

(c) The employment of the county engineer shall be made by contract to include all terms and requirements addressed within this section and shall fully disclose all salaries, raises, benefits, and other terms and include the conditions under which the county may cancel or otherwise invalidate the contract which reasons shall not be less than the reasons any other county employee may be terminated. Salary and increases may be according to state approved amounts and guidelines. No salary or increase shall be included in excess of amounts as approved as appropriate for the experience, training, and education according to the current Department of Transportation guidelines. The contract shall not be made for duration of term to extend more than one year beyond the current or present term of county commissions and the contract shall not provide for automatic renewal.

(d) Before entering into his or her duties, the county engineer shall make and enter into a surety bond in an amount of not less than fifty thousand dollars ($50,000) or a greater amount as may be fixed by the county commission, payable to DeKalb County, conditioned for the faithful discharge and performance of his or her duties as engineer, and for the faithful accounting of all monies or property of the county, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in the State of Alabama and shall be approved by the county commission. The premiums shall be paid by the county.

(e) It shall be the duty of the engineer to accomplish the engineering, design, and monitoring of road construction, bridge construction and maintenance, and other duties as may require the oversight of a licensed engineer or as may be determined by the county commission or of the State Department of Transportation, from time to time.

(f) In the event of an emergency in which it is impossible or the county commission is otherwise unable to employ an engineer, as hereinabove provided, the county commission shall employ a competent road supervisor who need not be an engineer, but, when so employed, he or she shall have all the duties and authority of the engineer and be subject to this section; but, an emergency shall not exist so long as the State Director of Transportation may nominate an engineer who shall accept employment by the board under the terms of this section. It is the intention of this section to provide that a qualified professional civil engineer be employed by the county and it is the duty of the commission to make all diligent efforts to accomplish this intent.

(g) The county commission may assign the engineer to supervise and otherwise direct the operation of the county road department.

(h) The county commission shall determine terms, policies, conditions, rules, regulations, set spending limitations, set personnel limitations, or require approvals or other procedures as may be deemed necessary for the operation and objectives within the county road department.






Article 14 - Fire Protection and Emergency Medical Services.



Article 15 - Gambling.



Article 16 - Government Operations.

Section 45-25-160 - Assistance to DeKalb County Association for Retarded Citizens, Inc.

The County Commission of DeKalb County is authorized and empowered to make appropriations and expenditures from its general fund to the DeKalb County Association for Retarded Citizens, Inc., a nonprofit corporation, for the purpose of providing the association with the financial assistance in providing education, training, rehabilitation, and similar assistance to retarded citizens of DeKalb County, Alabama.



Section 45-25-160.01 - Use of mechanical or facsimile devices for signatures.

In DeKalb County, any county officer or such other person who is designated to draw warrants or checks on the county treasury or depository, is also authorized to use mechanical or facsimile devices for signatures on such warrants or checks.



Section 45-25-160.02 - Liability for monetary loss.

(a) The DeKalb County Commission shall reimburse the office of tax collector and the judge of probate from the general fund of the county the amount of any monetary loss, not to exceed a total of five thousand dollars ($5,000) per annum, arising or caused by the acceptance of worthless or forged checks, if the acceptance was caused without their personal knowledge.

(b) It shall be the duty of the tax collector and judge of probate to insure that employees exercise due care in performing their duties and to make a diligent effort to correct the error, mistake, or omission and collect the amount subject to potential loss immediately upon becoming aware of the potential loss. This section shall not apply to any deliberate misuse or misappropriation of funds by the official or any clerk or employee of the office.



Section 45-25-160.03 - Distribution of Tennessee Valley Authority payments in lieu of taxes.

The distribution of the share of in-lieu-of-taxes payments of T.V.A. for DeKalb County shall be as follows:

(1) DeKalb County Economic Development Authority shall be appropriated the first fifty thousand dollars ($50,000) through the fiscal year ending September 30, 2013. Beginning October 1, 2013, the DeKalb County Economic Development Authority shall receive the following appropriations:

a. Fiscal year 2013-2014, the first seventy-five thousand dollars ($75,000).

b. Fiscal year 2014-2015, the first one hundred thousand dollars ($100,000).

c. Fiscal year 2015-2016, the first one hundred twenty-five thousand dollars ($125,000).

d. In the fiscal year beginning October 1, 2016, and beyond, the amount appropriated to the DeKalb County Economic Development Authority shall remain at one hundred twenty-five thousand dollars ($125,000), unless otherwise specified by local act of the Legislature.

(2) Of the amount remaining after the distributions described in subdivision (1), 37 percent shall be distributed to the county and city boards of education on a per pupil basis as determined by the student enrollment of the respective school systems at the end of the first 40-day enrollment period.

(3) Of the 63 percent remaining after the distributions described in subdivisions (1) and (2), seventy-five thousand dollars ($75,000) shall be appropriated to the DeKalb County Economic Development Authority.

(4) After the distributions described in subdivisions (1), (2), and (3) are made, sixteen thousand six hundred sixty-six dollars sixty seven cents ($16,666.67) shall be distributed in equal monthly installments to the Animal Adoption Center Fund held by the DeKalb County Commission.

(5) After the distributions described in subdivisions (1), (2), (3), and (4) are made, two thousand five hundred dollars ($2,500) shall be distributed to the county general fund for the purpose of operating an emergency communications program whereby the county may make mass emergency responses to the residents of the county.

(6) After the distributions described in subdivisions (1), (2), (3), (4), and (5) are made, 50 percent of the remaining amount shall be distributed to the county general fund and 50 percent of the remaining amount shall be distributed between the municipalities on the basis of population according to the most recent federal decennial census.

(7) For municipalities that employ an animal control officer, a pro rata share of the amounts transferred to the county's Animal Control Center Fund pursuant to subdivision (4), on the basis of population according to the most recent federal census, shall be added to the municipalities' monthly distribution under subdivision (6), so long as the municipality employs an animal control officer.






Article 17 - Health and Environment.

Part 1 - Envrionment.

Section 45-25-170 - DeKalb County Septic Tank Bond Fund.

Repealed by act ACT 2017-168, § 1, effective April 20, 2017, and by Act 2017-243, § 1, effective May 9, 2017.






Part 2 - Health.

Section 45-25-171 - Board of health fees.

(a) The DeKalb County Board of Health shall designate the services rendered by the county board department for which fees may be charged and shall set the fee to be charged for each service. The health department is authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set or collected under state or federal law or regulations and shall not affect funding from the state in any way.

(d) All fees collected pursuant to this section are appropriated to the health department which collected such fees.

(e) This section is not intended to affect, repeal, or replace Section 45-25-170.









Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Section 45-25-200 - Revenue officer.

(a) In DeKalb County, the county commission shall employ a county revenue officer at an annual salary to be determined by the county commission. The revenue officer is authorized to collect any and all county taxes of whatever nature currently levied or to be levied in the future, except ad valorem taxes on real and personal property.

(b) All duties and authority imposed on or vested in license inspectors by Section 40-12-10, or by any other statute, are imposed upon and vested in the office of the county revenue officer created by this section, and such revenue officer shall perform such other duties as may be prescribed by the county commission from time to time.

(c) The county commission may appoint such assistants, agents, inspectors, auditors, examiners, and secretarial and clerical assistance as the duties of the officer may from time to time require.






Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-25-230 - Additional compensation for hazardous duty.

In DeKalb County, each deputy sheriff who is engaged in hazardous duties shall be entitled to receive an additional one hundred fifty dollars ($150) per month compensation to be paid out of funds as their other compensation is paid. As used in this section, the term "hazardous duty" shall mean any deputy sheriff who works in the field and actually makes arrests and shall exclude clerks of the sheriff who work exclusively in the jailor courthouse.



Section 45-25-230.01 - Expense allowances; salary.

(a)(1) Commencing June 1, 1993, the Sheriff of DeKalb County shall be entitled to an additional expense allowance in the amount of fifteen thousand dollars ($15,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent sheriff, the annual salary for the sheriff shall be increased by fifteen thousand dollars ($15,000) per annum, payable in equal monthly installments from the general fund of the county and at that time subdivision (1) shall become null and void.

(b)(1) Commencing September 1, 2003, the Sheriff of DeKalb County shall receive an additional expense allowance in the amount of five thousand dollars ($5,000) the first year, ten thousand dollars ($10,000) the second year, and fifteen thousand dollars ($15,000) the third year and thereafter per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent sheriff, the annual salary for the sheriff shall be increased by fifteen thousand dollars ($15,000) per annum, payable in equal monthly installments from the general fund of the county, and at that time, subdivision (1) shall become null and void.






Part 2 - Jail.

Section 45-25-231 - Jail store and inmate telephone system.

(a) The Sheriff of DeKalb County, or the authorized agents of the sheriff, may operate a jail store and an inmate telephone system for prisoners confined in the county jail.

(b) The county commission shall establish and maintain a special jail fund. All proceeds collected under this section shall be deposited by the sheriff into the special jail fund. All jail store and telephone system transactions shall be accounted for in the fund.

(c) All profits realized in the operation of the jail store and the inmate telephone system shall be expended at the direction of the sheriff for expenses related to the jail population.

(d) Any actions relating to the operation of a jail store or the inmate telephone system in the county jail prior to March 7, 2006, are ratified and confirmed.






Part 3 - Pistol Permit.

Section 45-25-232 - Fee; sheriff's fund.

In DeKalb County, the fee for issuance of a permit to carry a pistol concealed on or about the person or in a vehicle as provided by Section 13-11-75, shall be twenty-five dollars ($25), which shall be collected by the sheriff of the county. Notwithstanding the foregoing, the fee for issuing the described pistol permit to a person aged 62 or older shall be one dollar ($1). Any and all monies collected as provided above shall be deposited in any bank within the county into a fund known as the sheriff's fund. The fund shall be drawn upon by the sheriff of the county, or his or her duly appointed agent, and shall be used exclusively for law enforcement purposes and in the discharge of the duties of the sheriffs office as the sheriff sees fit. The establishment of the sheriff's fund as provided in this section and the use of the funds shall in no way diminish or take the place of any other source of income established for the sheriff or for the operation of the office. All funds heretofore obtained from pistol permit fees and credited to any special fund or account in the county treasury under authority of any local or general law shall be returned to the sheriff of the county to be deposited and disbursed as provided above.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Office Created.

Section 45-25-240 - Election; consolidation of offices; deputies, clerks, and assistants; duties.

(a) After September 30, 1997, there shall be a county revenue commissioner in DeKalb County. A commissioner shall be elected at the general election in 1996, and at the general election every six years thereafter, who shall serve for a term of six years beginning on the first day of October next after his or her election, and until his or her successor is elected and has qualified.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes. Such commissioner shall also perform certain licensing duties as prescribed for the tax assessor in Sections 40-25-240.20 to 40-25-240.26, inclusive.

(c) Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner

(d) Before entering upon the duties of such office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama, and execute a bond in such sum as may be fixed by the county commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission, and shall be a preferred claim against the county.

(e) The county shall provide the necessary offices for the county revenue commissioner, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of his or her office, the county revenue commissioner shall receive such annual salary, from time to time, as may be provided by law.

(g) The offices of tax assessor and tax collector of DeKalb County are abolished effective the first day of October, 1997.

(h) It is the purpose of this section to promote the public convenience in DeKalb County by consolidating the offices of tax assessor and tax collector into one office.






Division 2 - License Division.

Section 45-25-240.20 - Creation; quarters, equipment, supplies, etc.; personnel.

There is created within the tax assessor's office of DeKalb County a license division which shall issue all motor vehicles licenses and titles issued through the tax assessor's office. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies except such stationery forms and supplies as are furnished pursuant to law by the State Department of Finance or the Comptroller. The county commission shall also provide such clerks and other assistants for the tax assessor as shall be necessary, from time to time, for the proper and efficient performance of the duties of the office. The tax assessor shall have authority to employ such clerks, and other assistants, and their compensation shall be set by the county commission. The compensation of the clerks and assistants shall be paid out of the general fund of the county in the same manner as other county employees are paid.



Section 45-25-240.21 - Issuance of licenses and titles; commissions and fees.

The tax assessor shall perform all duties relating to the issuing of licenses and titles on motor vehicles in the county which have heretofore been performed by the judge of probate or the tax collector. The Judge of Probate and Tax Collector of DeKalb County are relieved of all duties and responsibilities relative to the issuance of licenses and titles, payment of taxes collected by the tax collector, and collection of certain monies on such motor vehicles and titles. The tax assessor shall receive the commissions and fees now allowed the judge of probate and tax collector for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting of such monies shall be made at the same time as other reports and remittances are now made by the judge of probate and tax collector.



Section 45-25-240.22 - Recordkeeping; reporting.

The tax assessor shall keep at all times an accurate record of all motor vehicle licenses and titles received by him or her from the Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her: He or she shall report to the Comptroller at the same time and in the same manner that other officials with such duties are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that such officials are required to account for by law.



Section 45-25-240.23 - Charge and collection of fees; refunds.

Except as herein provided, the tax assessor shall be entitled to charge and collect the same fees that are provided by law. For the performance of duties relative to the recording of the transfer of the ownership of motor vehicles as prescribed in this code, the tax assessor shall charge and collect a sufficient fee to cover the actual reasonable cost thereof. All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake of fact or law shall be made under the conditions and in the manner prescribed by this code.



Section 45-25-240.24 - Payment of tax required for issuance of license.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the tax assessor until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the tax assessor. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the tax assessor who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on files in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this subpart.



Section 45-25-240.25 - Vehicle information required for assessment.

Before any vehicles may be assessed, the tax assessor shall be furnished the tag number presently on the vehicle unless such vehicle is new in which case the tax assessor shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the tax assessor shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle shall be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.



Section 45-25-240.26 - Retrieval or voiding of license.

In cases where a personal check given for a license is found to be noncollectible for any reason, the tax assessor shall notify the revenue officer who shall make a reasonable attempt to retrieve the license in question. In the event that the license cannot be retrieved, the revenue officer shall so state and such statement shall constitute authorization for the tax assessor to void any license in question. Once such license has been voided, the tax assessor shall receive credit for the cost of the license plus the issuance fee. The appropriate state office shall mark the records pertaining to the void license and upon inquiry by law enforcement agencies shall notify the agencies that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.



Section 45-25-240.27 - Monthly roster; renewal by mail.

(a) The DeKalb County Commission shall furnish additional and sufficient personnel to the county tax assessor's office for the purpose of researching and obtaining the name of each county resident that owns a motor vehicle. The name of the owner shall be placed on a separate monthly roster, depending on the first letter of their last name as set forth by Act 79-797. This roster shall be completed by the first day of November 1980.

(b) The tax assessor shall, on the first day of December, 1980, mail to each auto owner who is to purchase auto tags in January 1981, an application form, containing a space for the name and address of the owner of the motor vehicle, the make, model, year, and motor number of the vehicle, the correct amount of ad valorem taxes, (state, county, school districts, municipal, and other) and the amount of the motor vehicle license tax, the cost of tag issuance and handling fee. The form shall also include the final date due without penalty. The assessor shall keep a copy of each application on file. Each year thereafter the assessor shall send such application to each auto owner on the first day of each month prior to the month of expiration of the current year's tag or decal.

(c) Once the auto owner receives his or her application he or she may sign the application form and return it by mail, together with his or her remittance of the total amount shown on the form, payable to the Judge of probate's office, no later than the 7th day of the following month, which is the amount of expiration of the current year's tag or decal. If the auto owner has signed the application form and sent the correct amount then the judge of probate shall stamp the form "paid" and mail it along with the auto tag or decal sticker to the applicant by the 28th day of the month. If there is an error made on behalf of the owner, the judge of probate may notify the owner and the owner may send the additional amount needed or he or she may come by the probate office and correct the error and pick up his or her tag. If the applicant sent too large amount, the probate office shall refund him or her when the tag is mailed. If any applications are received by the probate office later than the 7th of the month of the applicant's tag or decal expiration, he or she may file such application and keep them until the owner comes by the probate office and picks up the tag. At the end of each month the judge of probate shall pay over to the tax collector the amount received for ad valorem tax during that month.

(d) The fee for mailing out auto tags shall be one dollar ($1) which shall be paid to the county general fund. Such fee shall be included on the application form sent out by the tax assessor.

(e) The actual expense of preparing, posting, and mailing out of application forms shall be that of the county governing body. The county governing body shall also be responsible for any mistake made in the filling out of the application forms and neither the collector, assessor, or probate judge shall be held accountable for errors made by county employees. Only car, pick-ups, and motorcycle tags may be ordered through mail.

(f) All the forms necessary in the administration of this section shall be furnished by the State Department of Revenue.

(g) The procedure authorized by this section for the payment of ad valorem taxes on motor vehicles and motor vehicle license taxes and the issuance of license tags is optional, an alternative to the procedure now provided by law. Each owner of a motor vehicle shall continue to have the right to pay taxes and to receive his or her tag in person, without the necessity of paying the mailing fee provided for herein.






Division 3 - Redemption of Land.

Section 45-25-240.70 - Procedure for sale and redemption of lands.

(a) The provisions of this section shall apply to DeKalb County.

(b) The procedure for selling and redeeming lands for taxes in such county shall be the same as provided in Title 40, except that all such duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the tax collector of the county, and the judge of probate shall be relieved of all such duties.









Part 2 - Tax. Ad Valorem.

Section 45-25-241 - DeKalb County Rural Water Authority.

(a) In addition to any penalty heretofore imposed by law for the late payment of ad valorem taxes in DeKalb County, there is imposed a delinquent payment penalty in the amount of one dollar ($1) per day on that portion of ad valorem taxes due to the county as prescribed on each bill of assessment distributed, as provided by law, to property owners in the county. The additional penalty hereby imposed for late payment of the county portion of any ad valorem taxes due shall be administered and collected in the same manner as now prescribed by law for any existing delinquent payment penalties on taxes including the placement of liens on properties on which payment of such taxes may be delinquent. It is the express intent of this section that the additional penalty herein imposed shall apply only to the county portion of any ad valorem taxes due and payable as provided by law and that the additional penalty shall not be applicable to any state or local ad valorem taxes due and payable as provided by law.

(b) The proceeds of the additional penalty on the county ad valorem taxes imposed by this, less costs of administration, shall be deposited to the credit of the DeKalb County Rural Water Authority to be expended to alleviate the water needs of citizens residing in the rural areas of the county.






Part 3 - Tax, Gasoline and Motor Fuels.

Division 1 - 1959 Tax.

Section 45-25-242 - Definitions.

The term "gasoline" as used in this subpart shall include gasoline, naptha and other liquid motor fuels or any devices or substitutes therefor commonly used in internal combustion engines, provided that nothing contained in this subpart shall apply to those products commonly known as kerosene oil, fuel oil, and crude oil used for lighting or heating purposes. The term "person" means and includes every person, corporation, copartnership, company, agen¬cy, or association, singular or plural. The term "distributor" shall include any person who shall engage in the selling of gasoline as herein defined in DeKalb County, by wholesale, in domestic trade, but shall not apply to any transaction by such distributor in interstate commerce. The term "retail dealer" shall include any person herein defined as the distributor who is also engaged in the sale of gasoline as herein defined at any place in DeKalb County in broken quantities. The term "storer" as used herein shall include any person who ships gasoline into DeKalb County in tank quantities and stores the same and withdraws or uses same for any purpose.



Section 45-25-242.01 - Levy of tax.

The governing body of DeKalb County, Alabama, may impose an excise tax of not exceeding one cent ($0.01) per gallon on persons, corporations, copartnerships, companies, agencies, or associations engaged in the business of selling, distributing, storing, or withdrawing from storage for any purpose whatever, gasoline or other liquid motor fuels or devices or substitutes therefor in DeKalb County, Alabama, and to require every distributor, retail dealer, or storer of gasoline as herein defined to pay excise tax of one cent ($0.01) per gallon upon the selling, distributing or withdrawing from storage for any use, gasoline as herein defined in DeKalb County, Alabama; provided that the excise tax levied by this subpart shall not be levied upon the sale of gasoline in inter state commerce, and provided further that if the excise tax imposed by this subpart upon the sale of such gasoline shall have been paid by a distributor or by retail dealer or storer, such payment shall be sufficient, the intention being that the tax shall not be paid but once. The excise tax imposed by this subpart shall apply to persons, firms, corporations, dealers, or distributors storing gasoline and distributing same or allowing the same to be withdrawn from storage, whether such withdrawal be for sale or other use, provided that sellers of gasoline and its substitutes paying the tax herein provided may pay the same computed and paid on the basis of their sales as hereinafter required, and storers and distributors shall compute and pay such tax on the basis of their withdrawals or distributions. The tax herein provided for shall be in addition to any and all excise or other taxes imposed on gasoline, naptha and other liquid motor fuels or any device or substitute therefor, or on the business of selling, distributing, storing, or withdrawing from storage for any purpose, gasoline as herein defined; however, the governing body of the county shall have no authority to levy any tax upon any gasoline as herein defined when used in essential governmental functions by the State of Alabama or any agency thereof, or county governing agencies, municipalities, and boards of education.



Section 45-25-242.02 - Statement of sales and withdrawals.

On or before the 20th day of each month after November 13, 1959, every person upon whom the excise tax is levied shall render to the governing body of such county on forms prescribed by such governing body a true and correct statement of all sales and withdrawals of gasoline made by him or her or them during the next preceding month, liable for payment of the excise tax imposed by this subpart, and shall furnish to the governing body such additional information as such governing body may require upon blanks to be formulated and furnished by the governing body, and at the time of making such report shall pay to the governing body an amount of money equal to the excise tax levied by this Subpart. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths, and any false statement sworn to shall constitute perjury and upon conviction thereupon the person so convicted shall be punished as provided by law for the crime of perjury.



Section 45-25-242.03 - Recordkeeping.

All distributors, storers, and retail dealers shall keep for not less than two years within the State of Alabama at some certain place or office such books, documents, or papers as will clearly show the amount of sale of withdrawals of gasoline made in DeKalb County taxed under this subpart.



Section 45-25-242.04 - Report of business address.

Within 30 days after any tax shall have been levied under authority of this subpart every distributor, storer, or retail dealer engaged in the sale or withdrawal of gasoline in DeKalb County shall make a report on blanks furnished under Section 45-25-242.01 to the governing body of the county, showing the place and post office address at which he or she is engaged in the business of distributor or storer or retail dealer in gasoline within the county, which information shall be entered by the governing body of the county on a book kept for that purpose, and should such distributor, storer, or retail dealer move his or her place of business from one business address to another, such distributor, storer, or retail dealer shall within 30 days thereafter notify the governing body of such removal, giving the former place and post office address and also the place and post office address to which his or her place of business has been removed. After the tax imposed under this subpart has become effective, no person shall become a distributor, storer, or seller of gasoline in the county until or she shall have made such reports to the governing body.



Section 45-25-242.05 - Violations.

If any distributor, storer, or retail dealer of gasoline in the county shall fail to make the reports or any of them as required in this subpart or shall fail to comply with any regulation adopted for the collection of the tax by the governing body of the county, within the time required for making such reports, or shall fail to pay the tax imposed within the time fixed for the payment thereof, the distributor, storer, or retail dealer shall be guilty of a misdemeanor, and upon conviction thereof shall be fined not less than fifty dollars ($50) nor more than three hundred dollars ($300) for each offense.



Section 45-25-242.06 - Enforcement.

It shall be the duty of the governing body of the county to enforce this subpart upon its imposing the tax hereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every distributor, storer, or retail dealer of gasoline on which such tax has been imposed and to make any and all rules and regulations necessary and proper for the collection of such tax.



Section 45-25-242.07 - Delinquency in payment of tax.

If any distributor, storer, or retail dealer in gasoline shall fail to make monthly reports or shall fail to pay the tax imposed under authority of this subpart, the tax shall be deemed delinquent within the meaning of this subpart and there shall be added to the amount of his or her tax a penalty of 25 percent, provided if in the opinion of the governing body of the county a good and sufficient cause or reason is shown for such delinquency, the penalty may be remitted. The governing body shall be authorized and empowered to make returns for delinquent taxpayers upon such information as it may reasonably obtain and add to that the penalty as prescribed by this subpart. If any person shall be delinquent in the payment of any tax imposed by this subpart, the governing body of the county shall issue execution for the collection of the same, directed to any sheriff of the State of Alabama, who shall proceed to collect the same in the manner now provided by law for the collection of delinquent taxes by the county tax collector and make return of such execution to the governing body issuing the same. The tax herein authorized to be levied and the penalties herein provided for shall be held as a debt payable to the County of DeKalb by the person against whom the same shall have been imposed or against whom the penalties shall have accrued, and all such taxes and penalties shall be a lien upon the property in the county and elsewhere in this state of the person against whom the tax shall have been imposed and the penalties shall have accrued.



Section 45-25-242.08 - Payment of tax deemed a credit against amount due.

The acceptance of any amount paid for the excise tax imposed under this subpart shall not preclude the collection of the amount actually due. However, the amount actually paid shall constitute a credit against the amount actually due.



Section 45-25-242.09 - Penalties.

Any distributor, storer, or dealer who shall violate this subpart or shall fail to comply with any reasonable rule or regulation promulgated hereunder, may be restrained and proper prosecution instituted in the name of the county by the Attorney General of the State of Alabama, or by such counsel as the governing body of the county shall direct, from distributing, selling, storing, or withdrawing from storage any gasoline the sale or withdrawal of which is taxable until such persons shall have compiled with this subpart.



Section 45-25-242.10 - Quarterly reports of gasoline shipments.

Each agent or any railroad company, bus, or truck operator or other transportation company or agency operating in DeKalb County shall report to the governing body of the county on the first day of January, April, July, and October of each year all shipments of gasoline as defined in this subpart or substitutes therefor handled by him or her or through the station or office at which he or she is the agent, and delivered to any person in DeKalb County, Alabama, during the preceding three months, giving the names and address of the consignor or consignee shipping and receiving the gasoline or substitute therefor and the number of gallons or pounds contained in each and every shipment.



Section 45-25-242.11 - Special fund.

The net proceeds of any tax imposed under authority of this subpart shall be paid into a special fund, in the county treasury for use as provided in Section 45-25-242.12.



Section 45-25-242.12 - Disposition of proceeds.

Proceeds from the gasoline excise tax shall be distributed and used as follows:

(1) The first one hundred fifteen thousand dollars ($115,000) annually shall be transferred to the County General Road Department Fund, for use as defined in Sections 40-17-5, 40-17-76, 40-17-77, 40-17-78, 40-17-79, and 40-17-80, and, to further allow expenditures for purposes which may not specifically be defined, but to relate to the construction, rehabilitation, maintenance of the roads, equipment, or personnel to accomplish the same within DeKalb County.

(2) The next ten thousand dollars ($10,000) shall be used for appropriation toward educating and training developmentally disabled adults in the county through contract or other appropriation to an agency or agencies providing the education and training.

(3) The balance of the funds derived from the gasoline excise tax shall be used for appropriation by the county commission or any other person or persons so designated by the commission or by law to draw warrants on county funds to the DeKalb County Board of Education, and is to be distributed by the DeKalb County Board of Education within DeKalb County, Alabama, on the same basis as funds are distributed from the minimum program funds received by DeKalb County from the State of Alabama, and shall be distributed to the several school systems in DeKalb County in accordance with the minimum programs funds formula.






Division 2 - 1975 Tax.

Section 45-25-242.40 - Definitions.

The term "gasoline" as used in this subpart shall include gasoline, naptha and other liquid motor fuels or any devices or substitutes therefor commonly used in internal combustion engines, provided that nothing contained in this subpart shall apply to those products commonly known as kerosene oil, fuel oil, and crude oil used for lighting or heating purposes. The term "person" means and includes every person, corporation, copartnership, company, agency, or association, singular or plural. The term "distributor" shall include any person who shall engage in the selling of gasoline as herein defined in DeKalb County, by wholesale, in domestic trade, but shall not apply to any transaction by such distributor in interstate commerce. The term "retail dealer" shall include any person herein defined as the distributor who is also engaged in the sale of gasoline as herein defined at any place in DeKalb County in broken quantities. The term "storer" as used herein shall include any person who ships gasoline into DeKalb County in tank quantities and stores the same and withdraws or uses same for any purpose.



Section 45-25-242.41 - Levy of tax.

In addition to all other taxes imposed by law, there is imposed an excise tax of one cent ($0.01) per gallon on persons, corporations, copartnerships, companies, agencies, or associations engaged in the business of selling, distributing, storing or withdrawing from storage for any purpose whatever, gasoline or other liquid motor fuels or devices or substitutes, except diesel fuel used for any purpose whatsoever, therefor in DeKalb County, Alabama, and to require every distributor, retail dealer or storer of gasoline as herein defined to pay excise tax of one cent ($0.01) per gallon upon the selling, distributing, or withdrawing from storage for any use, gasoline as herein defined in DeKalb County, Alabama; provided that the excise tax levied by this subpart shall not be levied upon the sale of gasoline in interstate commerce, and provided further that if the excise tax imposed by this subpart upon the sale of such gasoline shall have been paid by a distributor or by retail dealer or storer, such payment shall be sufficient, the intention being that the tax shall not be paid but once. The excise tax imposed by this subpart shall apply to persons, firms, corporations, dealers, or distributors storing gasoline and distributing same or allowing the same to be withdrawn from storage, whether such withdrawal be for sale or other use, provided that sellers of gasoline and its substitutes paying the tax herein provided may pay the same computed and paid on the basis of their sales as hereinafter required, and storers and distributors shall compute and pay such tax on the basis of their withdrawals or distributions. The tax herein provided for shall be in addition to any and all excise or other taxes whatsoever imposed on gasoline, naptha and other liquid motor fuels or any device or substitute therefor, or on the business of selling, distributing, storing, or withdrawing from storage for any purpose, gasoline as herein defined; however, the governing body of the county shall have no authority to levy any tax upon any diesel fuel used for any purpose whatsoever, or gasoline as herein defined when used in essential governmental functions by the State of Alabama or any agency thereof, or county governing agencies, municipalities, and boards of education.



Section 45-25-242.42 - Statement of sales and withdrawals.

On or before the 20th day of each month after October 10, 1975, every person upon whom the excise tax is levied shall render to the governing body of such county on forms prescribed by such governing body a true and correct statement of all sales and withdrawals of gasoline made by him or her or them during the next preceding month, liable for payment of the excise tax imposed by this subpart and shall furnish to the governing body such additional information as such governing body may require upon blanks to be formulated and furnished by the governing body, and at the time of making such report shall pay to the governing body an amount of money equal to the excise tax levied by this subpart. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths, and any false statement sworn to shall constitute perjury and upon conviction thereupon the person so convicted shall be punished as provided by law for the crime of perjury.



Section 45-25-242.43 - Recordkeeping.

All distributors, storers, and retail dealers shall keep for not less than two years within the State of Alabama at some certain place or office such books, documents, or papers as shall clearly show the amount of sale of withdrawals of gasoline made in DeKalb County taxed under this subpart.



Section 45-25-242.44 - Report of business address.

Within 30 days after any tax shall have been levied under authority of this subpart every distributor, storer, or retail dealer engaged in the sale or withdrawal of gasoline in DeKalb County shall make a report on blanks furnished under Section 45-25-242.41 to the governing body of the county, showing the place and post office address at which he or she is engaged in the business of distributor or storer or retail dealer in gasoline within the county, which information shall be entered by the governing body of the county on a book kept for that purpose, and should such distributor, storer, or retail dealer move his or her place of business from one business address to another such distributor, storer, or retail dealer shall within 30 days thereafter notify the governing body of such removal, giving the former place and post office address and also the place and post-office address to which his or her place of business has been removed. After the tax imposed under this subpart has become effective, no person shall become a distributor, storer, or seller of gasoline in the county until he or she shall have made such reports to the the governing body.



Section 45-25-242.45 - Violations.

If any distributor, storer, or retail dealer of gasoline in the county shall fail to make the reports or any of them as required in this subpart or shall fail to comply with any regulation adopted for the collection of the tax by the governing body of the county, within the time required for making such reports, or shall fail to pay the tax imposed within the time fixed for the payment thereof, the distributor, storer, or retail dealer shall be guilty of a misdemeanor, and upon conviction thereof shall be fined not less than fifty dollars ($50) nor more than three hundred dollars ($300) for each offense.



Section 45-25-244.46 - Enforcement.

It shall be the duty of the governing body of the county to enforce this subpart and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every distributor, storer, or retail dealer of gasoline on which such tax has been imposed and to make any and all rules and regulations necessary and proper for the collection of such tax.



Section 45-25-242.47 - Delinquency in payment of tax.

If any distributor, storer or retail dealer in gasoline shall fail to make monthly reports or shall fail to pay the tax imposed under authority of this subpart, the tax shall be deemed delinquent within the meaning of this subpart and there shall be added to the amount of his or her tax a penalty of 25 percent, provided if in the opinion of the governing body of the county a good and sufficient cause or reason is shown for such delinquency, the penalty may be remitted. The governing body shall be authorized and empowered to make returns for delinquent taxpayers upon such information as it may reasonably obtain and add to that the penalty as prescribed by this subpart. If any person shall be delinquent in the payment of any tax imposed by this subpart, the governing body of the county shall issue execution for the collection of the same, directed to any sheriff of the State of Alabama, who shall proceed to collect the same in the manner now provided by law for the collection of delinquent taxes by the county tax collector and make return of such execution to the governing body issuing the same. The tax herein authorized to be levied and the penalties herein provided for shall be held as a debt payable to the county of DeKalb by the person against whom the same shall have been imposed or against whom the penalties shall have accrued, and all such taxes and penalties shall be a lien upon the property in the county and elsewhere in this state of the person against whom the tax shall have been imposed and the penalties shall have accrued.



Section 45-25-242.48 - Payment of tax deemed a credit against amount due.

The acceptance of any amount paid for the excise tax imposed under this subpart shall not preclude the collection of the amount actually due. However, the amount actually paid shall constitute a credit against the amount actually due



Section 45-25-242.49 - Penalties.

Any distributor, storer, or dealer who shall violate this subpart or shall fail to comply with any reasonable rule or regulation promulgated hereunder, may be restrained, and proper prosecution instituted in the name of the county by the Attorney General of the State of Alabama, or by such counsel as the governing body of the county shall direct, from distributing, selling, storing, or withdrawing from storage any gasoline the sale or withdrawal of which is taxable until such persons shall have complied with this subpart.



Section 45-25-242.50 - Quarterly reports of gasoline shipments.

Each agent or any railroad company, bus, or truck operator or other transportation company or agency operating in DeKalb County shall report to the governing body of the county on the first day of January, April, July, and October of each year all shipments of gasoline as defined in this subpart or substitutes therefor handled by him or her or through the station or office at which he or she is the agent, and delivered to any person in DeKalb County, Alabama, during the preceding three months, giving the names and address of the consignor or consignee shipping and receiving the gasoline or substitute therefor and the number of gallons or pounds contained in each and every shipment.



Section 45-25-242.51 - Special fund.

The proceeds of any tax imposed under authority of this subpart shall be paid into a special fund in the county treasury for use as provided in Section 45-25-242.52.



Section 45-25-242.52 - County General Road Department Fund.

All proceeds of any tax imposed and levied under the authority of this subpart shall be transferred to the County General Road Department Fund, for use and expenditures as defined within Sections 40-17-75, 40-17-76, 40-17-77,40-17-78,40-17-79, and 40-17-80. Expenditures may also be used for purposes which may not specifically be defined, but relate to the construction, rehabilitation, and maintenance of the roads or equipment or for personnel within DeKalb County.



Section 45-25-242.53 - Grants to municipalities.

Provided, however, that nothing contained herein shall be construed to prohibit or restrict the county commission from making grants to municipalities within the county for road work but if any grant is made to any municipality a pro rata grant based on population shall be made to all municipalities within the county at the same time.



Section 45-25-242.54 - Ratification of expenditures.

All expenditures and uses of the proceeds paid from the net proceeds of the revenues from the gasoline excise tax collected pursuant to this subpart are hereby confirmed and ratified retroactively to October 10, 1975.









Part 4 - Tax, Lodging.

Section 45-25-243 - Lodging tax levied.

(a) In DeKalb County, in addition to all other taxes imposed by law, there is levied a privilege or license tax in the amount herein prescribed against every person within the county engaging in the business of renting or furnishing a room or rooms, lodging or accommodations, to a transient in a hotel, motel, inn, condominium, house, tourist court, or another place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. The amount of the tax shall be equal to two percent of the charge for the rooms, lodgings, or accommodations, including the charge for use of rental or personal property and services furnished in the room or rooms within DeKalb County and one percent of the charge within the corporate limits of Fort Payne.

(b)(l) There are exempted from the tax levied by this section, and from the computation of the amount of the tax levied or payable all of the following: Charges for property sold or services furnished which are required to be included in the tax levied by the State Sales Tax Act; Charges for the rental of rooms, lodgings, or accommodations to a person for a period of 30 continuous days or more pursuant to the exemption provision of Alabama's Transient Occupancy Tax, Section 40-26-1. A subsequent amendment or change to the Alabama Transient Occupancy Tax shall also have the effect of similarly changing the exemption provision of this section.

(2) Notwithstanding the provisions of this subsection, the tax shall not apply to the rental of living accommodations which are intended primarily for rental to persons as their principal or permanent place of residence.

(c)(l) The tax levied by this section except as otherwise provided, shall be due and payable to the Department of Revenue on or before the 20th day of the month next succeeding the month in which the tax accrues. On or before the 20th day of each month, every person on whom the tax is levied by this subpart shall render to the Department of Revenue on a form prescribed by the department, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with other information as the department requires. At the time of making the monthly report, the taxpayer shall compute and pay to the department the amount of tax shown due. A person subject to the tax who conducts business on a credit basis may defer reporting and paying the tax until after the person has received payment of the items, articles, or accommodations furnished. In the event the taxpayer defers reporting and paying the taxes, he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing the report.

(2) It shall be the duty of every person engaged or continuing in a business subject to the tax levied by this section to keep and preserve suitable records of the gross proceeds of the business and other books or accounts necessary to determine the amount of tax for which he or she is liable pursuant to this section. The records shall be kept and preserved for a period of two years and shall be open for examination at all times by the Department of Revenue or by a duly authorized agent, deputy, or employee of the department.

(3) A person who fails to pay the tax levied by this section within the time required by this section shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest from the date on which the tax became due and payable at the rate due and payable on the state lodging tax. The penalty and interest shall be assessed and collected as a part of the tax. The Department of Revenue may, if good and sufficient reason be shown, waive or remit the penalty or a portion of the penalty.

(d) All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports, and keeping and preserving records, interest after due date of tax, or otherwise; the promulgation of rules and regulations with respect to the state lodging tax; and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with this section when applied to the tax levied by this section, shall apply to the levied tax. The Commissioner of Revenue and the Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the district taxes levied as imposed on the commissioner and the department, respectively, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable to this section to the taxes levied, and to the administration of this section are incorporated herein by reference and made a part as if fully set forth.

(e) Except as otherwise provided in this section all proceeds from the tax levied by this section shall be deposited into the DeKalb County General Fund and shall be allocated to the DeKalb County Tourism Association for the promotion of tourism.

(f) None of the provisions of this section shall be applied in a manner to violate the Commerce Clause of the United States Constitution. If a provision of this section is held invalid, the invalidity shall not affect the remaining provisions of this section.

(g) The Department of Revenue shall charge and deduct from the proceeds of the tax levied an amount equal to the cost to the department of making the collections and the charge shall not exceed five percent of the total amount of tax collected. Following that deduction, the department shall pay the remainder of the tax proceeds to the bureau.






Part 5 - Tax, Tobacco.

Section 45-25-244 - Levy of tax.

(a) The county governing body of DeKalb County is authorized and empowered to levy a tax on tobacco products sold within DeKalb County. The amount of the tax levied under this section shall not exceed eight cents ($0.08) per tobacco product.

(b) The governing body of DeKalb County is authorized and empowered to promulgate and implement such rules and regulations as they deem necessary to carry out this section.









Article 25 - Utilities.

Section 45-25-250 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise.

(1) AUTHORITY. The DeKalb County Water Authority, a public corporation organized pursuant to this article.

(2) BOARD. The Board of Directors of the DeKalb County Water Authority.

(3) BONDS. Bonds, notes, and certificates representing an obligation to pay money.

(4) COUNTY. DeKalb County.

(5) DIRECTOR. A member of the Board of Directors of the DeKalb County Water Authority.

(6) GARBAGE PICK-UP AND DISPOSAL. All services involved in the pick-up and disposal of garbage from residents, businesses, and factories.

(7) SEWER SERVICE. The construction, operation, and maintenance of sewer disposal facilities and lines in areas of the county not served by any other public sewer facility.

(8) INCORPORATORS. The persons forming a public corporation organized pursuant to this article.

(9) MUNICIPALITY. An incorporated city or town of DeKalb County.

(10) NEW TERRITORY. Any territory added, by amendment to the certificate of incorporation of an authority, to the area or areas in which that authority is authorized to render water, garbage, or sewer service.

(11) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation, a municipality, a county or an agency, department, or instrumentality of the state or of a county or municipality.

(12) PROPERTY. Real and personal property and interests therein.

(13) PUBLIC WATER SYSTEM. A water system which is owned or operated by the United States of America, the state, a county, a municipality, a public corporation organized under the laws of the state, any combination of any thereof, or any agency or instrumentality of anyone or more thereof or in which anyone or more thereof or any agency or instrumentality of anyone or more thereof holds a reversionary or remainder interest.

(14) SERVICE AREA. The geographic area or areas in which the authority is authorized by its certificate of incorporation or any amendment thereto to render water, sewer, or garbage service shall be any area within the county in which such service is not provided by another public authority.

(15) STATE. The State of Alabama.

(16) WATER SERVICE. The providing, furnishing, supplying, or distributing of water and the performing of all of the functions and activities reasonably incident to the operation of a water system.

(17) WATER SYSTEM. Land, plants, systems, facilities, buildings, and other property, or any combination of any thereof, which are used or useful or capable of future use in providing, furnishing, supplying, or distributing water, including but not limited to water supply systems, water distribution systems, reservoirs, wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, filtration plants, purification plants, meters, valves, fire hydrants, and all necessary appurtenances and equipment, and all properties, rights, easements, and franchises deemed necessary or desirable by the authority for use in rendering water service.



Section 45-25-250.01 - Legislative intent.

This article is intended to aid the state and county in the execution of its duties by providing an appropriate and independent instrumentality of the state and of the county with full and adequate powers to fulfill its functions. It is the further legislative intent that the DeKalb County Water Authority develop a master plan of operation for the water authority in consultation with all existing water authorities in and adjoining DeKalb County and any county or local governments for the purpose of determining the method by which public water services, garbage disposal, and sewer service can be provided to the citizens of the county or area served by the authority.



Section 45-25-250.02 - Amendment of certificate of incorporation.

(a) The certificate of incorporation of the authority incorporated under this article may at any time and from time to time be amended in the manner provided in this section.

(b)(l) The board of directors of the authority shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include:

a. A change in the name of the authority.

b. The addition to the service area of the authority of new territory lying within DeKalb County.

c. Provisions for the operation of a system or facility the operation of which is not then provided for in the certificate of incorporation of the authority and which the authority is authorized by this article to operate.

d. Any matters which might have been included in the original certificate of incorporation.

e. Provisions for the addition to the service area of the authority of new territory lying outside DeKalb County, together with the related provisions referred to in paragraphs a, b, c, and d of subdivision (2).

(2) If any proposed amendment would add to the service area of the authority new territory any part of which lies within any county other than DeKalb County, such proposed amendment shall include, in addition to a concise legal description of the proposed new territory and any other matters permitted by the foregoing provisions of subdivision (1):

a. Provision for appointment of at least one director by the county commission of each county in which any part of the proposed new territory lies.

b. Provision for any change in the total number of directors that the board deems appropriate; provided, however, that in no case shall such total number of directors be less than three.

c. Provision for staggering the terms of office of the directors in the manner provided herein.

d. Any provision that the board deems appropriate for allocation of the assets of the authority, upon dissolution, among the counties in which the service area lies.

(3) If the proposed amendment makes provision for the operation of a system or facility not then provided for in the certificate of incorporation of the authority, such proposed amendment shall include, in addition to a concise legal description of the area or areas in which the authority proposes to render service from such system or facility, a provision for an appropriate change in the name of the authority. (c) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the board shall file a written notice with the county commission of each county in which any part of the authority's then existing service area lies and with the county commission of each county in which any part of the proposed new territory lies. Such notice shall:

(1) State, in the event that it is proposed to make provision for the operation of a system or facility not then provided for in the certificate of incorporation of the authority, that the authority proposes to render service from such a system or facility (which shall be named), contain a concise legal description of the area or areas in which the authority proposes to render the service provided for by such system or facility and state that there is no public water system adequate to serve any area in which it is proposed that the authority will render such service.

(2) State, in the event that it is proposed to add any new territory to the service area of the authority, that there is no public water system adequate to serve any new territory in which it is proposed that the authority will render water service; provided, that in lieu of the statement required by the foregoing provisions of this subdivision, the application may state that the board of directors or similar managing body of the owner of the legal or equitable title to an existing public water system or garbage or sewer service, as the case may be, had adopted a resolution declaring its intention to convey to the authority its interest in such existing system or facility, or both, or a leasehold estate therein.

(3) State that the amendment will promote the public health, convenience, and welfare.

(4) If the proposed amendment provides for a change in the name of the authority, there shall be filed, together with the certificate required by the immediately preceding sentence, a certificate by the secretary of state showing that the proposed new name of the authority is not identical to that of any other corporation then in existence and organized under the laws of this state or so nearly similar to that of any other such corporation as to lead to confusion and uncertainty.

(d) The judge of probate shall promptly examine each such certificate and shall determine whether it is complete and regular on its face and whether the proposed amendment complies with this article. If the judge of probate shall find that each such certificate is complete and regular on its face and that the proposed amendment complies with this article, he or she shall enter and sign an order setting forth his or her finding and requiring each such certificate to be recorded, together with his or her order. Upon the filing for record of the order and each such certificate, the amendment to the certificate of incorporation shall become effective.

(e) If the proposed amendment effects a change in the name of the authority, the judge of probate shall promptly send a notice to the secretary of state advising him or her of such change.



Section 45-25-250.03 - Board of directors.

The board of directors shall consist of seven directors that shall be appointed by the members of the state Legislature that represent all or any portion of DeKalb County for terms of four years. Provided, however, that initial appointments, as designated by the appointing authority, shall be made so that two directors shall serve for two years, two directors for three years, and three directors for four years, so that the terms of the directors are staggered. All directors shall serve until their successors are appointed and assume office. As soon as may be practicable after the organization of the authority, an election shall be held by the board of directors to elect a chair, vice chair, and a secretary-treasurer. Every two years thereafter, the board shall likewise reorganize itself. No chair or other board officer shall serve more than two consecutive terms as chair or other board officer. Upon the expiration of the initial terms, directors shall serve a term of four years and vacancies shall be filled by the respective appointing authority that made the initial appointment. In the event of a vacancy in office due to death, disability, resignation, or impeachment, the unexpired term of such office shall be filled by appointment by the appointing authority. Each director appointed shall be a duly qualified elector of the county he or she represents on the board and the owner of real property in that part of the service area of the authority which lies within that county. If the articles of incorporation so provide, each director shall be compensated in the same manner as provided in Chapter 88 of Title 11, relating to directors of water, sewer, and fire protection authorities. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama of 1901, and the general laws of the state for impeachment and removal of the officers mentioned in Section 175. The DeKalb County Commission may provide office space, staff, and supplies for the authority.



Section 45-25-250.04 - Powers of authority.

(a) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time specified in its certificate of incorporation.

(2) To sue and be sued in its own name in civil actions, except as otherwise provided in this article, and to defend civil actions against it.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, receive, and take, by purchase, gift, lease, devise, or otherwise, and to hold property of every description, real, personal, or mixed, whether located in one or more counties and whether located within or outside the service area.

(6) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted under this section.

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, enlarge, improve, maintain, equip, and operate water systems, sewer, or garbage facilities or any part or combination of any thereof, whether located in one or more counties and whether located within or outside the service area, and to acquire real and personal property, franchises, and easements deemed necessary or desirable in connection therewith.

(8) To distribute and sell water, either at retail or for resale, within the service area or in any part thereof upon such reasonable terms and for such reasonable rates and consideration as the board may prescribe.

(9) To assume obligations secured by a lien on or payable out of or secured by a pledge of the revenues from any water system or part of any thereof that may be acquired by the authority, any obligation so assumed to be payable by the authority out of the revenues derived from the operation of any water system of the authority or out of the revenue from tax sources or fees earmarked and payable to such authority by law.

(10) To pledge for payment of any bonds or obligations assumed by the authority any revenues from which those bonds or obligations are made payable as provided in this article.

(11) To execute and deliver mortgages and deeds of trust and trust indentures of either.

(12) To exercise the power of eminent domain in the manner provided in and subject to Title 18, as amended; provided, however, that this subsection shall not be deemed to authorize the authority to acquire, without the consent of the owner or owners thereof, any water supply system or water distribution system from which water service is at the time being furnished or any property that is at the time being used in the furnishing of water, sewer, or garbage service under an existing agreement or authority with the county or municipality thereof.

(13) To appoint, employ, contract with, and provide for the compensation of such officers, employees, and agents, including, but without limitation to, engineers, attorneys, management consultants, and fiscal advisers, as the business of the authority may require without regard to Sections 41-16-50 through 41-16-63, that might otherwise be applicable.

(14) To make and enforce reasonable rules and regulations governing the use of any water system, garbage, or sewer facility owned or controlled by the authority.

(15) To provide for such insurance as the board may deem advisable.

(16) To invest any funds of the authority that the board may determine are not presently needed in the operation of its properties in bonds of the United States of America, bonds of the state, bonds of any county or municipality, and interest-bearing bank deposits, or any thereof.

(17) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any county, municipality, or other political subdivision of the state and any public corporation organized under the laws of the state and to make such contracts with them or any of them as the board may deem advisable to accomplish the purposes for which the authority was established.

(18) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful as a part of any system of the authority.

(19) To sell and convey, with or without valuable consideration, any of its systems or any portion of any of the systems and facilities to anyone or more counties, municipalities, or public corporations organized under the laws of the state which have the corporate power to operate the system and facilities or portions thereof so conveyed and the property and income of which are not subject to taxation; and only if any such conveyance would not constitute a breach of any then outstanding mortgage and deed of trust, trust indenture, or other agreement to which the authority is a party.

(20) To enter into a management agreement or agreements with any person for the management by the authority of any system upon such terms and conditions as may be mutually agreeable.

(21) To fix and revise from time to time reasonable rates, fees, and other charges for water service, sewer, or garbage service or any thereof furnished or to be furnished by water system owned or operated by the authority and to collect all charges made by it.

(22) To cooperate and work with existing water, sewer, or garbage systems and county, city, and councils of local government on this public water authority project.

(23) To use funds available to assist in applying for any available state, federal, or private grants.

(b) The bylaws of the DeKalb County Water Authority shall include, without limitation, the foregoing statements of powers, purposes, and authority in such document. The bylaws, as well as the certificate of incorporation, may be amended at any time and from time to time.

(c) Nothing in this section shall be construed to permit an authority to acquire, receive, take, hold, establish, develop, construct, reconstruct, enlarge, improve, maintain, equip, or operate any property or water system and sewer or garbage facility or any part or combination of any thereof located outside the service area, except as an incident to the rendering of water service and sewer or garbage service or any thereof inside the service area.

(d) Any schedule or schedules of rates and other charges adopted by the board may:

(1) Provide for the rendition by the authority to customers served by it of combined statements or bills for service furnished from its systems or any one or more of any thereof.

(2) Permit the authority to decline to accept payment of charges for service from any of its systems and facilities, without payment of charges for service at the same premises from anyone or more of its other systems and facilities.

(3) Provide for a discontinuance of service from any or all of its systems and facilities at any premises with respect to which there is a delinquency in the payment of charges for service from any system or facility of the authority.

(4) Provide for the payment of connection fees, disconnection fees, and reconnection fees by the customers.

(5) Require, as a prerequisite to the rendition of any service, the making of a deposit as security for payment of bills, on which deposit the authority shall not be obligated to payor allow interest.

(6) Legislation enacted for the benefit of electric cooperatives, utility boards of municipalities regarding connection and disconnection of service shall apply to this authority.

(e) The authority organized under this article for the purpose of constructing and operating a water system shall have all of the powers and authority set forth in this section, either separately or in combination with any other system, service, or facility referred to in this section.



Section 45-25-250.05 - Additional powers and rights.

(a) The authority organized or operating pursuant to this article shall, in addition to all other powers now or hereafter granted by law, have the following powers and rights:

(1) To borrow money for use for any of its corporate purposes.

(2) To sell, transfer, convey, grant options to purchase, or lease all or any part of its system or systems for such consideration and on such terms as it shall deem advisable and in the best interest of the authority.

(3) To consent and agree to the assignment or payment of any income received from the investment of any moneys or funds of the authority to any other public corporation or public entity, including, without limitation, the county, of the State of Alabama.

(4) To loan or advance its funds to any person, at such, if any, interest as it shall determine, for the purpose of financing the construction of a system or any part thereof.

(5) To contract with others for the construction of all or any part of a system or systems or any part thereof.

(b) The moneys held in any special fund established by the authority may be invested in any direct obligations of the United States of America, the obligations of any agency of the United States of America, interest-bearing bank deposits, or in any securities the payment of the principal of and interest on which is fully secured by direct obligations of the United States of America.

(c) The authority shall be under no obligation to render service to the citizens of any municipality which shall not have granted the authority and those claiming under it a franchise.

(d) Any transaction to which the authority or the county, is a party shall be exempt from any tax levied pursuant to Article 4 of Chapter 12 of Title 40, or any tax levied in substitution therefor or in lieu thereof.

(e) Any water system or any part thereof leased or subleased to, or operated or managed by, the authority or county, whether the lease or sublease be by the authority or any private party, including without limitation corporations or partnerships, shall be exempt from all state, county, and other taxes, including without limitation ad valorem taxes, regardless of the entity that shall hold the legal title to such system or facility or any part thereof or any remainder or reversionary interest therein.

(f) The county may acquire by lease or sublease any property comprising all or any part of a water system from the authority or from any vendee or lessee or sublessee of the authority, or may manage or operate the same, having all rights of the authority with respect thereto, upon mutual consent of the parties.



Section 45-25-250.06 - Contracts of the authority.

As security for payment of the principal of and interest on bonds or obligations assumed by it, the authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any water, sewer, or garbage system owned by it or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from any such system or facility, for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with this article for the protection of the bonds and other obligations being secured and the assurance that the revenues from such system or facility will be sufficient to operate such system or facility, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such system or facility and the making of replacements thereof and capital improvements thereto. Any contract pursuant to the provisions of this section may be set forth in any resolution of the board authorizing the assumption of obligations or in any mortgage and deed of trust or trust indenture made by the authority under this article.



Section 45-25-250.07 - Rates, fees, and charges.

Rates, fees, and charges for water, sewer, or garbage service rendered by the authority from any of its systems shall be so fixed and from time to time revised as at all times to provide funds at least sufficient to:

(1) Pay the cost of operating, maintaining, repairing, replacing, extending, and improving the systems and facilities, or either, from which such services are rendered.

(2) Pay the principal of and the interest on all bonds and obligations assumed by the authority that are payable out of the revenues derived from operation of those systems and facilities together with revenues from any tax sources and fees as the principal and interest become due and payable.

(3) Create and maintain such reserves for the foregoing purposes or any of them as may be provided in any mortgage and deed of trust or trust indenture executed by the authority under this article or in any resolutions of the board authorizing the assumption of any obligation or the acquisition of any such system or facility.

(4) Make such annual payments if any, to the United States of America or any agency or instrumentality thereof, the state, municipalities, counties, departments, authorities, agencies, and political subdivisions of the state and any public corporations organized under the laws of the state as the authority may have contracted to make.



Section 45-25-250.08 - Planning, development, operation, etc., of water, sewer, or garbage systems.

For the purpose of securing water, sewer, or garbage service or aiding or cooperating with the authority in the planning, development, undertaking, construction, extension, improvement, operation, or protection of water, sewer, or garbage systems, any county, municipality or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Appropriate, lend, or donate money to or perform services for the benefit of the authority

(2) Donate, sell, convey, transfer, lease or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, including, but without limitation, any water, sewer, or garbage system, any interest in any thereof and any franchise

(3) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of water, sewage, and garbage systems.



Section 45-25-250.09 - Rights-of-way.

The authority is authorized to use the rights-of-way of all public roads in the state without securing the prior approval of the state or of its agencies or departments or the county commission of any county and subject only to the necessity of obtaining the municipal consent required by Section 220 of the Constitution of Alabama; provided, that nothing in this section shall be construed to exempt the authority from the requirements of Section 23-1-4, provided further, that the authority shall have the duty to restore at its expense all roads, highways, and public rights-of-way in which it may have made excavations or done other work in laying pipes or performing any of its other corporate functions.



Section 45-25-250.10 - Governmental functions; liability of authority.

The furnishing of sewer and garbage service in conjunction with the water services by the authority as well as the furnishing of water services are declared to be a governmental function. The authority shall not be liable for any tort, whether negligent or wilful, committed by any director, agent, servant, or employee of the authority in the furnishing of water service or in the construction, maintenance, or operation of any water or sewer or garbage facilities.



Section 45-25-250.11 - Exemption from taxes, fees, etc.

The authority, the property and income of the authority, the income from bonds, conveyances by or to the authority, and leases, mortgages, and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama. The authority shall not be obligated to payor allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation or the recording of any document. No license or excise tax may be imposed on the authority in respect of the privilege of engaging in any of the activities authorized by this article.



Section 45-25-250.12 - Exemption from usury statutes.

The authority now or hereafter organized under this article is exempted from the laws of the State of Alabama governing usury and prescribing or limiting interest rates, including, without limitation, the provisions of Chapter 8 of Title 8.



Section 45-25-250.13 - Dissolution of authority.

At any time when no bonds or obligations theretofore assumed by the authority are outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of the resolution in the office of the judge of probate of the county, the authority shall thereupon stand dissolved and, in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to and be divided and apportioned among DeKalb County and any other county or counties in which any part of the service area may be located, all in such manner and to such extent as may be provided in the authority's certificate of incorporation, as amended; provided, however, that in the absence of a contrary provision in the certificate of incorporation, as amended, title to real estate and tangible personal property, other than cash, shall vest in the county in which the real estate or tangible personal property is located and the title to cash on hand and in banks, accounts receivable, choses in action, and other intangible property, other than intangible interest in land, shall vest in all of the counties in which any part of the service area lies. Each such county shall have title to cash and intangible items as a tenant in common thereof, the fractional interest of each such tenant in common in items being represented by a fraction the numerator of which is an amount equal to the gross revenues derived by the authority during its then next preceding complete fiscal year from service rendered in that part of its service area within that county and the denominator of which is an amount equal to the gross revenues derived by the authority during the same period from services rendered or otherwise in its entire service area.



Section 45-25-250.14 - Validity of certificate of incorporation.

In all cases where there is an attempt to incorporate a public corporation under this article, and a certificate of incorporation with respect to such corporation has been filed in the office of the judge of probate of the county in which such corporation was sought to be incorporated, but the attempted incorporation is invalid because of some irregularity in the procedure followed, the attempted incorporation of such public corporation with respect to which such a certificate of incorporation has been filed shall be and hereby is validated ab initio, notwithstanding any irregularity in the procedure for incorporation of such corporation, including, without limiting the generality of the foregoing:

(1) The failure of the judge of probate in whose office such certificate of incorporation was filed to examine such certificate of incorporation or to enter an appropriate order with respect thereto.

(2) The inclusion in the certificate of incorporation of any matter not authorized to be included therein or contrary to the statutory requirements with respect to such corporation.



Section 45-25-250.15 - Proceedings, notice, and approval of authority actions.

Except as expressly otherwise provided in this article, no proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the acquisition of any property, water, sewer, and garbage system, or the issuance of any mortgage and deed of trust or trust indenture.



Section 45-25-250.16 - Auditing.

The DeKalb County Water Authority shall be audited similar to and in accordance with any audit required to be performed upon the DeKalb County Commission and the operations of the County of DeKalb.



Section 45-25-250.17 - Funding.

Beginning with the 1993-94 fiscal year, the DeKalb County Commission shall appropriate annually to the DeKalb County Rural Water Authority the balance remaining when the total funds accruing from the filing and recording fees levied by Resolution No. 92-1013-05, adopted by the county commission on October 13, 1992, and the additional delinquent payment penalties on ad valorem taxes imposed by Section 45-25-241, are subtracted from two hundred fifty thousand dollars ($250,000). The total revenues raised each month by the resolution and the act during the 1991-92 fiscal year shall be used as base amounts for determining the monthly appropriations to the water authority. Necessary adjustments for the entire fiscal year shall be made in the appropriation made each September to the authority.






Article 26 - Zoning and Planning.

Part 1 - Wind Energy Conversion Systems.

Section 45-25-260 - Applicability.

This part shall only apply in DeKalb County.



Section 45-25-260.01 - Definitions.

For the purposes of this part, the following words shall have the following meanings:

(1) DECIBEL. The unit of measure for sound pressure using dBA scale.

(2) FINANCIAL ASSURANCE. Any assurance provided in accordance with acceptable financial assurance instruments, which include an escrow account, performance bond, or cash.

(3) LICENSED ENGINEER. A professional engineer licensed by the State of Alabama.

(4) LOCAL GOVERNING BODY OF DeKalb COUNTY. The DeKalb County Commission or a city or town council of a municipality or town located in DeKalb County within whose limits a wind energy conversion system is proposed to be constructed, maintained, or operated.

(5) MANUAL AND AUTOMATIC CONTROLS. Devices that give protection to power grids and limit rotation of the blades to below the designed limits of the conversion system.

(6) WIND ENERGY CONVERSION SYSTEM or SYSTEM. Any device such as a wind charger, windmill, or wind turbine that is designed to convert wind energy to a form of usable energy for the sole purpose of resale.



Section 45-25-260.02 - Permit required.

(a) It shall be unlawful to construct, erect, install, alter, operate, or locate a wind energy conversion system in DeKalb County without first obtaining a permit from a local governing body of DeKalb County.

(b) The property upon which the wind energy conversion system is proposed to be located shall be appropriately zoned by the respective municipal council or county commission, if applicable.

(c) In the event a municipality elects to regulate wind energy conversion systems within the corporate limits of the municipality, the regulations of the municipality shall govern, provided that the regulations meet minimum standards established by the governing body of the county.



Section 45-25-260.03 - Adoption of rules, laws, or ordinances.

Each local governing body of DeKalb County may adopt rules, laws, or ordinances governing the construction, installation, and operation of a wind energy conversion system, including the permit application process as provided in Section 45-25-260.02. At a minimum, the rules, laws, or ordinances shall address the following:

(1) Submission of information in an application form requiring, at a minimum, an applicant to submit all of the following information:

a. The applicant's and property owner's name, address, and email address or telephone number.

b. A plot plan showing the location of the conversion system pole or tower, guy lines where required, guy line anchor bases, and the distance of each from all property lines.

c. A visual simulation of the proposed wind energy conversion system.

d. A reclamation plan that stipulates how the site will be restored to its natural state after it ceases to be operational.

(2) Procedures for notification to the public of the application.

(3) Conditions in the permit for all of the following:

a. Turbine types and designs.

b. Site layout and construction.

c. Operation and maintenance of the system, including the requirement to restore, to the extent possible, the area affected by the construction of the system to the natural conditions that existed immediately before construction of the system.

d. Revocation and suspension of a permit when violations of the permit or other requirements occur.

e. Payment of fees for the necessary and reasonable costs to the local governing body of DeKalb County, including a fee of one thousand dollars ($1,000) for each system, and all costs to the local governing body of DeKalb County to review the application, including any engineering fees, inspection fees, and attorney fees incurred for the duration of the permit.



Section 45-25-260.04 - Financial assurances.

(a) An applicant shall maintain financial assurance in an amount equal to the costs associated with the reclamation plan and the removal of abandoned or unused wind energy conversion systems.

(b) In addition to the financial assurance required in subsection (a), an applicant shall maintain financial assurance in the amount of one million dollars ($1,000,000) to cover any liability for damages to adjoining property and any other damages under law. The financial assurance mechanism shall remain in full force and effect during the construction phase of any and all systems covered under the permit and shall be maintained for the life of the system.



Section 45-25-260.05 - Certification, safety, and setback requirements.

(a) The safety of the design of all conversion system towers shall be certified by a licensed engineer with prior experience with wind energy conversion systems. The standard for certification shall be good engineering practices, including the requirement that the systems comply with all building and electrical codes in this state.

(b) A wind energy conversion system shall be equipped with manual and automatic overspeed controls to limit rotation of blades to a speed below the designed limits of the conversion system. A licensed engineer shall certify that the rotor and overspeed control design and fabrication conforms with good engineering practices. Any changes or alterations from the certified design shall not be permitted unless accompanied by a licensed engineer's statement of certification.

(c) All electrical compartments, storage facilities, wire conduit and interconnections with utility companies shall conform to federal, state, and local law.

Nothing in this part shall serve to alter, affect, limit, or avoid other state laws and regulations that would otherwise be applicable to the construction or operation of a wind energy conversion system, to sales therefrom, or the sale of a system, including, but not limited to, Title 37.

(d) A visible warning sign of "High Voltage" shall be placed at the base of all systems. The letters of the sign shall be a minimum of six inches in height.

(e) A tower or pole shall be unclimbable by design or protected by any of the following anti-climbing devices:

(1) Fences with locking portals at least six feet high.

(2) Anti-climbing devices 12 feet from the base of the pole.

(3) Anchor points for guy wires supporting a tower that are enclosed by a six-foot fence or located within the confines of a yard that is completely surrounded by a fence.

(f) The compatibility of the tower structure with the rotors and other components of the wind energy conversion system shall be certified by a licensed engineer.

(g) It shall be the responsibility of the property owner or the applicant to contact all federal, state, and local regulating agencies regarding additional permits necessary for the installation of wind energy conversion systems, to include, but not be limited to, the Federal Communications Commission, Federal Aviation Agency, and the Alabama Department of Transportation.

(h) A licensed engineer shall certify that the construction and installation of the wind energy conversion system meets or exceeds the manufacturer's construction and installation standards.

(i) The noise levels measured at the property line of the property on which the system has been installed shall not exceed 40 decibels.

(j) A wind energy conversion system may not encroach upon adjacent properties as determined by a measure of 2,500 feet from the center-mass base of the system to the nearest edge of the adjacent property.

(k) In addition to the requirements of subsection (j), a wind energy conversion system shall also satisfy a minimum setback for the tower that is no closer laterally than one and one-half times the height of the tower to an overhead electrical power line, excluding secondary electrical service lines or service drops, and a minimum setback from underground electrical distribution lines at least one-half times the height of the tower. Any exception to the requirements of this subsection shall be obtained from the owner or operator of the electrical towers, lines, poles, or other facilities involved.



Section 45-25-260.06 - Abandonment and removal of system or tower.

A wind energy conversion system or tower that does not operate continuously for 365 consecutive days may be deemed abandoned and shall be removed by the operator of the system. The permit holder may request that the local governing body of DeKalb County delay the designation of abandonment by submitting satisfactory proof that the system has not been abandoned and a date when the system will become operable. The decision to delay a designation of abandonment shall be at the sole discretion of the local governing body.



Section 45-25-260.07 - Construction of part.

This part shall not interfere with, abrogate, or annul any covenant or other agreement between any parties. However, if this part imposes a greater restriction upon the use of a wind energy conversion system than is imposed by another law, rule, regulation, covenant, or agreement, the more restrictive provision shall govern the wind energy conversion system.



Section 45-25-260.08 - Jurisdiction and regulation of Public Service Commission.

To the extent that any applicant or owner of a wind energy conversion system undertakes business activities that cause it to be a utility or a commission non-jurisdictional electric supplier, the applicant or owner shall be subject to the jurisdiction and regulation of the Alabama Public Service Commission in the same manner and to the same extent as any other utility or commission non-jurisdictional electric supplier.












Chapter 25A - DEKALB COUNTY MUNICIPALITIES.

Article 1 - Collinsville.

Section 45-25A-10 - Sale of draft or keg beer or malt beverages.

(a) This section shall only apply to the Town of Collinsville in DeKalb County.

(b) The sale of draft or keg beer or malt beverages by retail licensees of the Alcoholic Beverage Control Board is authorized in the Town of Collinsville. All resolutions and ordinances relating to the sale, consumption, and possession of bottled or canned beer in such town shall apply to draft or keg beer or malt beverages. The Collinsville Town Council may adopt an ordinance regulating the sale of draft or keg beer or malt beverages pursuant to this section.

(c) All laws or parts of laws which conflict with this section are repealed. However, the provisions of this section are cumulative and supplementary and shall not be construed to repeal or supersede any laws or parts of laws not directly inconsistent herewith.






Article 2 - Crossville.



Article 3 - Deer Head Cove.



Article 4 - Fort Payne.

Part 1 - City Council.

Section 45-25A-40 - Composition; election of members; vacancies.

(a) Any law, whether special, local, or general, or municipal ordinance, to the contrary notwithstanding, the City of Fort Payne, in DeKalb County, shall not designate by place number, or by other similar method, seats for city council.

(b) In the election for members of the city council, the 10 candidates receiving the greatest number of votes shall be in a run-off election, conducted and called as now provided by law; the five candidates in the run-off election receiving the greatest number of votes shall be elected to the city council.

(c) Any vacancy in the council which shall exceed 12 months shall be filled by special election in the same manner, on a pro rata basis of the number of seats to fill as the original election, for the duration of the term of the predecessor in office; provided, however, that any vacancy occurring within 12 months of the quadrennial council elections in which a mayor is elected, shall be filled by the council by appointment within 30 days of the occurrence of such vacancy, the appointee to serve out the unexpired term to which he or she is appointed.

(d) The requirements for office, application for candidates, and the fees therefor shall continue to be set by resolution of the city council. It is expressly provided that all other provisions of law and ordinances relating to elections for city council members shall remain effective and except as herein provided, the office of city council members and the operation of the governing body of Fort Payne, Alabama, shall continue as otherwise provided by law.






Part 2 - Law Enforcement.

Section 45-25A-41 - Hazardous duty pay.

(a) In addition to the compensation now paid by the municipality of Fort Payne, DeKalb County, Alabama, to any person employed on a full-time basis as a law enforcement officer, the municipality shall pay one hundred fifty dollars ($150) per month to such person for enforcement of state laws in performance of regular duty as hazardous duty pay. Such additional compensation shall be paid from the same municipal fund, and in the same manner as other compensation is paid to police officers, to such persons deemed qualified for such compensation. Such compensation shall in no way affect or restrict the regular cost-of-living, merit, or longevity salary adjustments to which such persons may be entitled. Provided, however, that such qualified persons shall include fulltime jailers.

(b) No person who is in law enforcement and performs only ministerial or administrative functions, or who is not subject in his or her day-to-day duties to life-threatening nor potentially severely injurious situations, hazardous to health or life, shall be deemed qualified for the supplemental compensation of subsection (a).

(c) The provisions of this section are cumulative and shall not be construed to repeal or supersede any laws not directly inconsistent herewith.






Part 3 - Alcoholic Beverages.

Section 45-25A-42 - Sale of draft or keg beer or malt beverages.

(a) This section shall only apply to the City of Fort Payne in DeKalb County.

(b) The sale of draft or keg beer or malt beverages by retail licensees of the Alcoholic Beverage Control Board is authorized in the City of Fort Payne. All resolutions and ordinances relating to the sale, consumption, and possession of bottled or canned beer in such city shall apply to draft or keg beer or malt beverages. The Fort Payne City Council may adopt an ordinance regulating the sale of draft or keg beer or malt beverages pursuant to this section.









Article 5 - Fyffe.

Section 45-25A-50 - Court costs; Law Enforcement Fund.

In DeKalb County, there is levied in the Town of Fyffe an additional fee of ten dollars ($10) for court costs. Funds from the fee shall be deposited in the Law Enforcement Fund to be used by the chief of police for law enforcement purposes. The chief of police shall prepare an annual report of the expenditures made from the fund during the fiscal year and annually submit the report to the city council.






Article 6 - Geraldine.



Article 7 - Hammondville.



Article 8 - Henagar.



Article 9 - Ider.



Article 10 - Mentone.



Article 11 - Pine Ridge.



Article 12 - Portersville.



Article 13 - Powells Cross Roads.



Article 14 - Rainsville.

Section 45-25A-140 - Disposition of sales and use tax proceeds.

One-half of one cent of the existing city sales and use tax in the City of Rainsville in DeKalb County shall be distributed as follows:

(1) The first ten thousand dollars ($10,000) received each month for a period of 40 years from June 1, 2005, shall be allocated for the operation and maintenance of the Agricenter, or its successor.

(2) The remaining funds shall be allocated to the city general fund.






Article 15 - Valley Head.



Article 16 - Van Buren.






Chapter 26 - ELMORE COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-26-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Elmore County local laws enacted after 1978 and all Elmore County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not effect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Compensation.

Section 45-26-11 - Salary increases.

The Elmore County Commission, by resolution, may ratify its action taken to approve the same percentage salary increases for countywide elected officials paid from the county general fund as approved for all employees.









Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Section 45-26-60 - Compensation.

(a)(1) The Coroner of Elmore County shall receive a total compensation of seven hundred eighty-four dollars ($784) per month to be paid out of the county general fund on a monthly basis.

(2) The Elmore County Commission may adjust the salary and benefits of the coroner by resolution.

(3) This subsection validates salary and benefits paid to the Coroner of Elmore County retroactive to January I, 1995; however, it does not authorize payments in addition to those received by the Coroner of Elmore County prior to June 18, 1999.

(b) With prior approval by the county commission, the commission is authorized to reimburse the county coroner for actual expenses incurred in the operation of his or her office and further may pay the coroner for actual mileage in an amount not to exceed the amount paid to other county employees in the performance of their duties. The provisions of this subsection shall be retroactive to January 20, 1991.

(c) The coroner may appoint a chief deputy coroner to serve in his or her absence and may also appoint deputy coroners from among deputy sheriffs with the consent of the sheriff. The county commission may, by resolution, provide for the payment of expenses to the chief deputy coroner and deputy coroners. Provided, however, deputy sheriffs acting as deputy coroners during their normal duty hours shall not receive additional compensation. The coroner shall furnish to the county commission a proposed budget for operating expenses for each fiscal year prior to each October 1.






Article 7 - County Commission.

Part 1 - Compensation.

Section 45-26-70 - Expense allowance.

Each member of the Elmore County Commission shall be entitled to receive an additional expense allowance in the amount of eight hundred eighty dollars ($880) per month to be paid out of the county general fund. This expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.






Part 2 - Duties and Powers.

Section 45-26-71 - Office supplies for county offices.

The court of county commissioners, board of revenue, or other like governing body of Elmore County shall provide the judge of probate, sheriff, tax assessor, tax collector, clerk of the circuit court, and register of the circuit court with the books, stationery, office equipment, supplies, postage, and other conveniences as may be necessary for the proper and efficient conduct of the affairs of their respective offices, but not including motor vehicles; and may provide for the installation, repair, and maintenance of an inter-communication system for the sheriff and his or her deputies.



Section 45-26-71.01 - Levy of motor vehicle and watercraft license issuance fees.

(a) This section shall apply only to Elmore County.

(b) The County Commission of Elmore County may, in addition to all other charges, costs, taxes, or fees levied on the issuance of all motor vehicle license plates of any nature, levy a fee of up to ten dollars ($10) per license plate. The county commission may also levy a user fee of up to five dollars ($5) on each license decal issued for all watercraft of not more than 16 feet in length and a user fee of up to ten dollars ($10) for any watercraft more than 16 feet in length. The vehicle and watercraft license may be levied for a period beginning July 1, 1997, and continuing through June 30, 1998, and shall apply to any vehicle or watercraft subject to registration, or transfer of ownership, during that period.

(c) If the county commission imposes a fee authorized by this section, the authority shall be exercised in the following manner: A proposed resolution shall be advertised for two consecutive weeks in a newspaper of general circulation in Elmore County. The resolution shall then be introduced at a regularly scheduled meeting of the commission, and shall, without amendment, be approved at a subsequent regularly scheduled meeting. Should the advertised resolution require amendment, it cannot be approved at the same scheduled meeting at which it is amended, but must be enacted at a subsequent meeting.

(d) All funds received from the fees authorized by this section shall be placed in a special fund in the county treasury to be called the Debt Reduction Fund. All funds deposited in the Debt Reduction Fund shall be used to reduce any general fund debt of the county which exists on June 30, 1997.

(e) The county commission shall seek advice from persons or groups with expertise in county government budgeting and accounting in an effort to make its operation more efficient. The county commission shall devise, with considerable input from county residents, a permanent plan to eliminate the present funding crisis, and shall submit the plan to qualified electors of the county on the ballots with the candidates seeking nomination in the June 1998 party primary elections.

(f) The county commission shall devise a simplified financial statement which it shall distribute quarterly. An accounting of the receipts and expenditures of the Debt Reduction Fund shall be made public monthly at a regularly scheduled commission meeting.



Section 45-26-71.02 - Taxation.

(a) The Elmore County Commission may, by affirmative vote of a majority of the members of the commission, exercise all powers of taxation not denied or limited by the Constitution of Alabama of 1901, or by general law. In the exercise of the taxing power, the commission may provide for the collection and enforcement of taxes not inconsistent with general law. The commission, however, shall not, under the authority granted in this section, levy a sales or use tax as defined in Chapter 23 of Title 40, nor a privilege or license tax on persons within the county engaged in the business of renting or furnishing a room or rooms, lodging, or accommodations.

(b) The Elmore County Commission, in the exercise of the taxing authority granted in subsection (a), shall provide for public notice and hearings as follows:

(1) The county commission shall hold an advertised public hearing on any tax proposed to be levied.

(2) The public hearing shall be advertised in each paper published in Elmore County for two consecutive weeks and the advertisement shall be completed at least two weeks prior to the meeting at which the county commission will vote on the levy of the tax.






Part 3 - Membership.

Section 45-26-72 - Election.

(a) The organization and composition of the County Commission of Elmore County is altered to comply with this section. The governing body shall continue to be known as the County Commission of Elmore County and shall have and exercise all of the powers, duties, limitations, and responsibilities conferred upon it by the general laws of Alabama relating to county commissions insofar as they are consistent with this section. For the purpose of transacting official business, a quorum shall consist of three commissioners.

(b) Each member of the Elmore County Commission shall represent a separate district. Only the qualified electors residing in a district may vote to elect the commissioner representing the respective district. No person shall be eligible as a candidate for county commissioner unless he or she is a bona fide resident of the district he or she seeks to represent. Each member of the county commission shall reside in the district he or she represents during his or her term of office.

(c) Beginning with the term of office which starts in January 1993, the five members of the Elmore County Commission shall elect from among themselves a chair who shall serve at the pleasure of the commission. The chair shall have and exercise all of the powers, duties, limitations, and responsibilities given to the chair of the county commission by general law or by local law relating to Elmore County. While serving in that office, the chair shall receive three thousand dollars ($3,000) annually in addition to his or her commissioner's salary. In the event of a vacancy in the office of chair during any term of office, the members of the commission shall elect a chair from among themselves to complete the term of office. Immediately upon election of a chair, the judge of probate shall cease to be an ex officio member and chair of the county commission.

(d) Any vacancy occurring in the office of commissioner shall be filled in the manner otherwise provided by law concerning the filling of vacancies of county commissioners.

(e)(1) For the purposes of this section, and for future elections for members of the county commission, Elmore County is hereby divided into five separate geographical districts, to be numbers one to five, inclusive, as set out in a map prepared by the Central Alabama Regional Planning and Development Commission and officially approved by the Elmore County Commission at its meeting of January 13, 1992.

(2) A map and legal description of the five districts shall be retained in the office of the judge of probate as a permanent public record and shall be filed by the judge of probate with the Secretary of State.

(f) The county commission may, pursuant to a duly adopted resolution, establish voting centers by combining voters from two or more precincts in order to create a voting center in order to facilitate, or reduce costs, for elections, pursuant to the authority provided 17-5A-5.









Article 8 - Courts.

Part 1 - Court Costs.

Section 45-26-80 - Juvenile Court Services Fund.

(a) In addition to all other costs and charges in circuit and district court cases in Elmore County, a fee of three dollars ($3) shall be charged and collected by the clerk of the court. This additional charge shall not be collected on small claims cases. When collected by the clerk of the courts, the additional three dollar ($3) fee shall be remitted monthly to the Juvenile Court Services Fund.

(b) In addition to any other costs and charges now provided by law, a monthly supervision fee may be assessed in juvenile court cases at the discretion of the juvenile court judge. The supervision fee shall be collected by the juvenile court office and deposited in the Juvenile Court Services Fund.

(c) There is established a Juvenile Court Services Fund for the deposit of the additional court costs levied by this section. The fund shall be maintained in an interest bearing account in a bank of known responsibility under the supervision of the juvenile court judge of Elmore County, expended solely for juvenile programs and for subsistence for the juvenile court staff in the county so as to aid the functions of the juvenile court and benefit of the children of Elmore County. Any funds expended shall be authorized by the juvenile court judge of Elmore County.



Section 45-26-80.01 - Law enforcement.

In addition to the assessment and distribution of the additional court costs and charges for Elmore County circuit and district courts, there shall be assessed and collected in each case by the clerks of the circuit and district courts, except for the small claims cases, an additional fee of five dollars ($5). When collected by the clerks of the circuit and district courts, the additional five dollar ($5) fee shall be deposited in the county treasury and may be used only for law enforcement purposes at the discretion of the sheriff with approval of the county commission.



Section 45-26-80.02 - Additional costs in certain cases; Elmore County Circuit Clerks Fund; judicial complex.

(a) This section shall apply only in Elmore County.

(b) In addition to any court costs now authorized in the district, circuit, and juvenile courts of Elmore County, there shall be assessed and collected an additional court cost of thirty dollars ($30) in all civil and criminal cases, including traffic cases, in the district, circuit, and juvenile courts of the county except for protection from abuse cases pursuant to Chapter 5 of Title 30, and small claims cases.

(c)(1) One half of the additional court costs collected pursuant to this section shall be deposited into the Elmore County Circuit Clerks Fund and used for the same purposes as the fund is used on September 1, 2011.

(2) One half of the additional court costs and fees collected pursuant to this section shall be deposited into the general fund of the county and appropriated by the Elmore County Commission to fund the operations of the Elmore County Judicial Complex.

(d) Nothing in this section shall impair the authority of a circuit or district judge to waive or to remit the court costs and fees assessed pursuant to this section upon the sworn and valid showing of substantial financial hardship.

(e) It is the intent of the Legislature that the assessment and collection of the additional court cost pursuant to this section not diminish or take the place of any other source of funds for the office of the circuit clerk or the operation of the judicial complex.



Section 45-26-80.03 - Additional booking fee in certain cases.

(a) In Elmore County, a booking fee in the amount of twenty-five dollars ($25) shall be assessed by the clerk of the court as court costs against each defendant incarcerated in or booked in the Elmore County Jail if the defendant is convicted or pleads guilty in cases prosecuted in the circuit court or district court of the county.

(b) The clerk of the court shall enter the booking fee on the docket sheet and collect the fee in the same manner and at the same time as other court costs are collected. The booking fee assessed pursuant to this section shall be in addition to all other fines, court costs, or other charges now or hereafter provided by law. The court costs provided by this section shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(c) The clerk of the court shall remit the booking fees collected pursuant to this section on a monthly basis to the Elmore County Commission to be deposited in the county general fund to be used for the operation of the Sheriff's Office to provide additional motor vehicles and information technology equipment and for other law enforcement purposes.






Part 2 - Probate Court.

Division 1 - Compensation.

Section 45-26-81 - Salary.

Beginning with the next term of office in January 1983, the Judge of Probate of Elmore County shall receive a salary of thirty-three thousand dollars ($33,000) per annum. The salary shall be the total compensation and shall be in lieu of any and all other salary, expense allowance, or compensation heretofore provided by law and shall be payable in equal monthly installments from the county general fund.






Division 2 - Fees.

Section 45-26-81.20 - Indexing fee.

In Elmore County, a special indexing fee of one dollar ($1) shall be paid to the county, and collected by its judge of probate, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for indexing of other instruments and documents in the probate office in the discretion of the county commission, and no such instrument shall be received for record in the office of the judge of probate unless the special indexing fee of one dollar ($1) is paid thereon. The special indexing fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and the recording of other instruments and documents in the probate office in the discretion of the governing body of the county. All special indexing fees so collected shall be deposited into the county general fund.



Section 45-26-81.21 - 1981 recording fee.

(a) On and after the date this section becomes applicable to Elmore County, a special recording fee of one dollar ($1) shall be paid to the county, and collected by its judge of probate, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office in the discretion of the governing body of the county, and, on and after such date, no such instrument shall be received for record in the office of the judge of probate unless the special recording fee of one dollar ($1) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the probate office in the discretion of the governing body of the county. All special recording fees so collected shall be deposited into the county treasury to the credit of the probate office to be expended by the judge of probate at his or her discretion for the improvement of the equipment and operations of the office of the judge of probate and to supplement the salaries of the employees of the judge of probate and to pay the cost of commercial advertising relating to public information on probate affairs of interest to the general public.

(b) At the end of the first fiscal year after May 17, 1981, the chair of the county commission, the state senator, and the judge of probate shall review the expenditure of such special recording fees and if a surplus exists such amount shall be deposited into the county general fund.



Section 45-26-81.22 - 1999 recording fee.

(a) In Elmore County, a special recording fee of three dollars ($3) shall be collected by the office of the judge of probate on each real or personal property, Uniform Commercial Code, judicial, or other instrument recorded or filed for record. The special recording fees shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the recording or filing for record of any real or personal property, Uniform Commercial Code, judicial, or other instrument. All fees collected shall be deposited by the judge of probate in any depository in the county as designated by the county governing body.

(b) The fees collected under this section shall be expended at the discretion of the judge of probate with the approval of the county commission for the preservation and restoration of court records and documents and to develop, purchase, install, upgrade, and maintain a computerized system for recording, indexing, imaging, and storing of real and personal property records, Uniform Commercial Code filings, judicial proceedings, financial accounts, and any other records required to be maintained by the office of the judge of probate and the probate court.

(c) The judge of probate may retain all or parts of court records for archival purposes utilizing optical disks, or other acceptable computerized methods for records storage, or any combination thereof. The use of microfilm to retain and archive court records in the county may be discontinued and replaced with digitized or scanned images of records committed to optic disks, or the like. Records archived and retained on optic disks, or the like, shall constitute official records of the office of the judge of probate and of the probate court and may be compiled and certified and sold to the public in accordance with applicable statutes. All funds collected for copies and certifications shall be paid to the county general fund.

(d) The judge of probate from time to time shall establish a policy on the sale of or access to computerized index information and digitized images maintained in the office of the judge of probate and in the probate court. All funds received from the sale of the information and images shall be paid to the county general fund and expended at the discretion of the judge of probate for acquiring and maintaining equipment, improving the efficiency of the operations of the office, supplementing salaries, and acquiring and maintaining office space.

(e) This section is cumulative. Nothing contained in this section shall alter or change an existing law relating to charges and fees to be collected by the Judge of Probate of Elmore County.






Division 3 - License Division.

Section 45-26-81.40 - License division created.

There is created within the Judge of Probate's Office of Elmore County a license division which shall issue all licenses issued through the judge of probate's office, except marriage licenses. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except for stationery forms and supplies that are furnished pursuant to law by the State Department of Finance or the Comptroller. The county commission shall also provide clerks and other assistants for the judge of probate as shall be necessary from time to time for the proper and efficient performance of the duties of his or her office. The number and compensation of the clerks and other assistants shall be subject to the approval of the county commission. The compensation of the clerks and assistants shall be paid out of the general fund of the county in the same manner as other county employees are paid.



Section 45-26-81.41 - Assessment and collection of taxes.

The judge of probate shall perform all duties relating to the assessment and collection of ad valorem taxes, registration, and issuance of decals related to manufactured homes as required by Act 91-694, except those subject to ad valorem taxation specifically mentioned in subdivision (15) of subsection (b) of Section 40-11-1, and casual sales and use taxes on motor vehicles and manufactured homes in the county, which have been performed by the revenue commissioner. The Revenue Commissioner of Elmore County is relieved of all duties and responsibilities relating to the assessment and collection of taxes on motor vehicles and manufactured homes. The judge of probate shall receive the commissions and fees now allowed the revenue commissioner for performing these functions and these fees and commissions shall be remitted to the county general fund. Reporting and remitting of the collections of these fees shall be made by the judge of probate or as otherwise required by statute.



Section 45-26-81.42 - License records.

The judge of probate shall keep at all times an accurate record of all licenses received by him or her from the Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. The judge of probate shall report to the Comptroller at the same time and in the same manner that the judges of probate are required to do under the general law. All unissued licenses and stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that judges of probate are required to account for by law.



Section 45-26-81.43 - Collection and disposition of fees.

Except as provided in this subpart, the judge of probate may charge and collect the same fees that are provided for by law. All fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake or fact of law shall be made under the conditions and in the manner prescribed by law.



Section 45-26-81.44 - Payment of ad valorem vehicle tax prerequisite to issuance of license or transfer; certificate of assessment.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for the assessment and collection of taxes due on motor vehicles, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the judge of probate until the ad valorem tax on the vehicles has been paid to the county for the preceding year as evidenced by receipt from the judge of probate. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return the motor vehicle for ad valorem taxation purposes to the judge of probate who shall issue a certificate of assessment on a form prescribed by the state Department of Revenue, shall collect the taxes shown on the certificate, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this subpart.



Section 45-26-81.45 - Vehicle information required for assessment.

Before any vehicle can be assessed, the judge of probate shall be furnished the tag number presently on the vehicle unless the vehicle is new, in which case the judge of probate shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from another state which provided that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the judge of probate shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If the tag number, bill of sale, or certificate of title is not furnished, the vehicle shall be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year shall be subject to taxation as if they had been held or owned in the state on the first day of October.



Section 45-26-81.46 - Renewal of license by mail; mail order fee.

The judge of probate may mail an application for renewal of licenses to persons to whom licenses have been previously issued. The renewal forms shall be mailed prior to the expiration date of the license. The renewal forms may be in postcard form and shall contain sufficient information to adequately identify and process the renewal forms. There is established a fee to be entitled a mail order fee which shall be set from time to time by the county commission in an amount not to exceed five dollars ($5) per registration to pay the cost of the mailing procedure. This mail order fee shall only be collected from those persons who request their license to be mailed and the fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions. The signature of the licensee on the renewal form and the proper remittance plus the mail order fee if mail service is requested shall constitute sufficient authority for the judge of probate to issue the license and return to the licensee by mail.












Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Part 1 - Board of Education.

Section 45-26-100 - Compensation.

In Elmore County, upon resolution passed by a majority of the members of the county board of education, in lieu of any and all other expense allowances of any nature whatsoever heretofore authorized, each member of the county board of education shall be entitled to receive a total expense allowance of three hundred dollars ($300) per month. Such expense allowance shall be payable from any available educational funds and made in the same manner as compensation or salary received by the school board members, and shall become effective on the first of the month following passage of the resolution by the board.






Part 2 - Superintendent of Education.

Section 45-26-101 - Compensation.

The county Superintendent of Education of Elmore County shall devote his or her entire time to the public school business of the county and shall receive as compensation a per annum salary in an amount to be established by the county board of education no later than March 31 in the year prior to the election of the superintendent. The board shall have discretion to grant expenses from time to time during the term of the superintendent. The compensation shall be payable from the public school funds of the county and shall be the total compensation.









Article 11 - Elections.



Article 12 - Employees.

Section 45-26-120 - Mileage allowance.

Any law to the contrary notwithstanding, the county governing body of Elmore County may, at any regularly scheduled meeting, increase the mileage payable to county employees on official business up to twenty cents ($.20) per mile.



Section 45-26-120.01 - Clerical assistance for county officials.

The Elmore County Commission shall provide compensation for deputies, clerks, assistants, and secretaries for the offices of the judge of probate, tax assessor, tax collector, and sheriff in such number as may be necessary for the efficient conduct of such offices. Each officer shall appoint his or her own deputy, clerk, secretary, and assistant and shall fix their compensation, subject to the approval of the county commission as to number and rate of pay.






Article 13 - Engineer, County.

Section 45-26-130 - Appointment and employment; duties; compensation; equipment and facilities.

(a) This section shall apply only in Elmore County.

(b) The Elmore County Commission shall appoint and employ a county engineer, who shall be a thoroughly qualified and competent professional engineer. The county engineer shall possess all of the qualifications as specified for county engineers under the general laws of the State of Alabama. The county engineer shall devote his or her entire time and attention to the maintenance and construction of the public roads, bridges, and ferries in the county. The county engineer shall serve at the pleasure of the county commission.

(c) It shall be the duty of the county engineer to:

(1) Employ, supervise, and direct all assistants necessary to properly maintain and construct the public roads, bridges, and ferries of the county and prescribe their duties and discharge employees for cause or when they are not needed.

(2) Perform engineering and surveying service as may be required and prepare and maintain the necessary maps and records.

(3) Maintain the necessary accounting records to reflect the cost of the county road system.

(4) Build or construct new roads, or change old roads, but only when ordered to do so by proper order of the county commission.

(5) Construct and maintain all county roads on the basis of the county as a unit without regard to any district or beat lines.

(d) It shall be the duty of the county commission to fix, from time to time, in accordance with prevailing economic conditions, the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of public roads, bridges, and ferries. The wage or salary scale shall not be exceeded by the engineer in employing labor and assistants.

(e) The commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments from appropriate road and bridge funds.

(f) Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in the amount set from time to time by the county commission, payable to Elmore County, conditioned on the faithful discharge and performance of his or her duties as engineer, and for the faithful accounting of all monies or property of Elmore County which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama and shall be approved by the county commission. The premiums shall be paid by the county.

(g) The county commission shall furnish the county engineer with an office within the county and all necessary office supplies, equipment, communication, utilities, and necessary transportation to accomplish his or her duties under this section.

(h) The county engineer shall be the custodian and accountable to the county commission for all road machinery and equipment, tools, supplies, and repair parts owned by Elmore County. The county commission shall establish necessary policies and regulations governing accountability and relief therefrom. The county commission shall furnish the necessary storage and repair facilities for the tools, machinery, supplies, and equipment, and the county engineer shall keep on file in his or her office an up-to-date inventory containing a list of all tools, machinery, equipment, parts, and supplies owned by the county.

(i) The authority of the county engineer shall be limited to the expenditure of funds appropriated by the county commission. The county commission shall fix and determine the amount of funds which will be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of Elmore County for the ensuing fiscal year, beginning on October 1. That amount, other than the salary of the county engineer, and his or her necessary expenses, shall not be exceeded, except that the county commission, from time to time, within any period, may increase the amount allowed to be expended by the county engineer during the period, provided that the authorization does not conflict with other provisions of law.

(j) The county engineer shall make written requisition for all materials, machinery, equipment, and necessary supplies needed for the construction, maintenance, or repair of the public roads, bridges, and ferries of the county. The purchases shall be made in accordance with prevailing law.

(k) In the event of an emergency in which it would be impossible for the county commission to employ an engineer, the commission shall employ a competent road supervisor who need not be an engineer, but, when so employed shall have all the duties and authority of the county engineer and shall be subject to this section. The emergency employment of a competent road supervisor shall not continue longer than necessary to employ a qualified engineer who will accept employment by the commission under the terms of this section. It is the intention of this section to provide that the construction and maintenance of county roads, bridges, and ferries shall be under the supervision of a qualified engineer.

(l) Each member of the county commission shall inspect the roads and bridges of his or her district, from time to time, hear the suggestions and complaints of the citizens, and report the suggestions or complaints to the county commission with his or her recommendations. The members of the county commission shall also assist in securing right-of-way and assist in public relations generally.






Article 14 - Fire Protection and Emergency Medical Services.

Part 1 - Participation in Alabama Forestry Commission Fire Protection Program.

Section 45-26-140 - Protection of forests; costs.

(a) The County Commission of Elmore County is authorized, when the need exists, to provide protection against forest fires in Elmore County by participating in the Alabama Forestry Commission's fire protection program in the manner hereinafter specified.

(b)(1) After the Elmore County Commission has determined that such a need does exist in Elmore County, the county commission may, in the manner hereinafter specified, provide for a financial charge or tax to be paid by the owners of forest lands located in Elmore County for the use of the land for timber growing purposes amounting to the whole or any part of the cost of such fire protection program, but not in excess of ten cents ($.10) per acre, provided such financial charge or tax is not greater than the benefit accruing to such forest lands due to availability of such fire protection.

(2) Forest lands, as used in this section, shall mean any land which supports a forest growth, or which under prevailing natural and economic conditions may be expected to support such a growth in the future, or which is being used or reserved for any purpose. Forest lands, as used in this section, shall not include any lands primarily used for residential purposes nor shall it include any publicly owned lands.

(3) The finance charge or tax fixed as provided in the above subsection shall be payable at the same time and in the same manner as county taxes, and the owners of the forest lands, as herein defined, shall make report of the same to the Tax Assessor of Elmore County, Alabama, at the time fixed by law for making return of the property of such property owned. Financial charges or taxes levied shall constitute a lien on the property against which they are charged or taxed in case of default in the payment of such financial charge or tax.

(c) The county governing body of Elmore County is authorized to appoint agents and delegate authority to individuals to search out forest lands in Elmore County, to determine the area and owners thereof, and report the same to the Tax Assessor of Elmore County who shall be authorized, after notice by certified mail to such owners, and hearing before the county governing body if requested by such owners, to place the financial charge or tax against the forest land as may be determined by the report of such agents or the determination of the county governing body. It shall be the responsibility of the Tax Assessor of Elmore County to establish such rules and regulations as are necessary to administer the provisions of this section.

(d) The tax herein imposed shall be due and payable to the Tax Collector of Elmore County, and shall, when collected, be paid to the Treasurer of Elmore County. All monies collected in accordance with this section shall be spent in participating in the Alabama Forestry Commission's forest fire protection program in Elmore County.

(e) The County Commission of Elmore County is authorized to remove such financial charge or tax after the county commission has determined that the financial charge or tax is no longer needed. The county commission shall hold public hearings to determine whether or not the financial charge or tax is still needed. Procedures for such public hearings shall be the same as those in subsection (c).






Part 2 - Fire Protection and Emergency Medical Service Districts and Fee.

Section 45-26-141 - Applicability.

This part shall be operative only in Elmore County.



Section 45-26-141.01 - Legislative intent.

It is the intent of the Legislature to provide for the financing of a system for fire protection, fire prevention, emergency medical services, and related services and facilities for the benefit of the inhabitants of the county in areas in which the services and facilities might not otherwise be available. This part shall be liberally construed in conformity with this intent.



Section 45-26-141.02 - Definitions.

As used in this part, the following words and phrases shall have the following meanings:

(1) ASSOCIATION. The Elmore County Firefighters Association.

(2) AUTHORIZING AMENDMENT. Amendment No. 567 of the Constitution of Alabama of 1901, as amended, proposed by Act No. 94-483 enacted at the 1994 Regular Session of the Legislature and ratified in the November 1994 General Election.

(3) CODE. The Code of Alabama 1975, as amended.

(4) COMMERCIAL BUILDING. Any building that contains one or more separate business enterprises that purchase and display a business license applicable to the business enterprise. In the case of a commercial building with more than one business located in a building, a separate fee shall be assessed on the building for each business located in the building, but in no case shall a fee be assessed more than one time on the same space.

(5) COMMISSION. The Elmore County Commission or other governing body of the county.

(6) COUNTY. Elmore County, Alabama.

(7) DEPARTMENT. Any volunteer fire department with which the Elmore County Firefighters Association may enter into agreements with respect to providing fire protection, fire prevention, and related services and facilities within the county.

(8) DISTRICT. A fire fighting district established by the Elmore County Firefighters Association.

(9) DWELLING. Any occupied or unoccupied building, structure, or other improvement to real property used or expected to be used as a dwelling for one or more persons, including specifically but not limited to the following:

a. Any building, structure, or improvement assessed for purposes of state and county ad valorem taxation as single family owner occupied residential property.

b. Any other residential building with each residential unit considered a separate dwelling.

c. Any mobile home, house trailer, or unit of manufactured housing.

(10) FIRE PROTECTION FEE. A fee for fire protection and emergency medical services levied by the commission pursuant to the authorizing amendment and this part.

(11) JUDGE OF PROBATE. The Judge of Probate of Elmore County.

(12) MUNICIPALITY. An incorporated city or town.

(13) OWNER. A person owning one or more dwellings or commercial buildings.

(14) REVENUE COMMISSIONER. The Revenue Commissioner of Elmore County.

(15) STATE. The State of Alabama.



Section 45-26-141.03 - Fire protection fee - Levy, collection, and administration.

The commission is authorized to collect beginning October 1, 1995, and each successive year in all districts, a fire protection fee with respect to each dwelling and commercial building located within the boundaries of each district. The fee shall be levied, collected, and administered as closely as possible at the same time and in the same manner as state ad valorem taxes. The fee shall not exceed twenty-five dollars ($25) per dwelling and fifty dollars ($50) per commercial building, and it shall be paid by the owner of the dwelling or commercial building.



Section 45-26-141.04 - Fire protection fee - Eligibility to receive proceeds.

To be eligible to receive proceeds from the fire protection fee, each department shall be a member in good standing in the Elmore County Firefighters Association. For the purpose of this part, good standing is defined as being current on all association dues, being incorporated as a nonprofit organization, having a bonded official responsible for the use of any proceeds of the fire protection fee, and, except for municipal fire departments, being recognized by the Alabama Forestry Commission as a volunteer fire department. A municipal fire department may have paid employees provided the employees are not paid from the proceeds from the fire protection fee. Departments not in good standing may be subject to withholding of proceeds from the fire protection fee until their good standing status has been restored. Upon the dissolution or abandonment of any eligible department, remaining proceeds, assets purchased with proceeds, and future proceeds from the fire protection fee shall be divided among the departments that take over coverage of the territory of the dissolved department after all outstanding financial obligations have been satisfied.



Section 45-26-141.05 - Fire protection fee - Use of proceeds.

Proceeds from the fire protection fee shall be used at the discretion of the individual department for fire protection, fire prevention, and emergency medical services to include, but not be limited to, fire or emergency medical equipment, fire or emergency medical supplies, training, buildings, capital improvements, insurance, dues, and professional services. The proceeds shall not be used for salaries, entertainment, or fundraising purposes. Any proceeds from the fire protection fee that are unexpended or not appropriated at the end of the fiscal year shall remain in the individual department's treasury for appropriation and use during any fiscal year thereafter. After receiving the proceeds, the departments will keep accurate records to verify that the funds are properly used. In January of each year that proceeds were received in the prior year, each department shall submit a financial report to the association detailing the expenditures of proceeds from the fire protection fee for the prior year. Forms for this report shall be provided by the association and shall be in compliance with requirements of the Department of Examiners of Public Accounts. The association will provide the same financial report on all proceeds from the fire protection fee that it has expended in the prior year. The association shall provide these records to the Department of Examiners of Public Accounts and the commission. The reports shall be public record.



Section 45-26-141.07 - Alteration of district boundaries.

The association may, with the consent of the affected district or districts and approval by a two-thirds majority vote of member departments in good standing, alter the boundaries of any district. The alteration may include, but not be limited to, consolidation of territory of one or more districts, creation of a new district from one or more existing districts, or exclusion of territory from a district. No alteration shall be used to relieve any department of any financial obligations incurred or made prior to the change. Municipalities may alter their districts to include or exclude the police jurisdiction, at the discretion of the governing body of each municipality, and shall notify the association, in writing, for purposes of collection and distribution of the fire protection fee.



Section 45-26-141.08 - Effect of annexation.

If the annexation of territory in a district by an existing municipality or the creation of a new municipality takes in the property on which an existing fire station is located or reduces the size of the district so that the association, after approval by a majority vote of member departments in good standing, determines that the remaining territory is not of sufficient size to continue to support a department, the association shall request the municipality to assume any indebtedness or financial obligations of the department, provided the department transfers ownership of the fire station and department-owned equipment to the municipality.



Section 45-26-141.09 - Exemptions from fire protection fee.

The following are exempt from the fire protection fee levied by this part:

(1) A dwelling or commercial building which is owned by the federal government, or the state, a county, or a municipality.

(2) A commercial building used or to be used for religious, educational, or charitable purposes.

(3) A dwelling where the owner is currently exempt from paying all ad valorem taxes based on the age, income, or disability of the owner.



Section 45-26-141.11 - Delinquent accounts.

In case of default in the payment of the fire protection fee, the revenue commissioner and judge of probate shall provide a list of delinquent accounts within a reasonable period of time after January 1 of each year the fire protection fee is collected, separated by district, to the association, and it shall provide the list to each district which may pursue all legal remedies as specified by law to recover the delinquent accounts.



Section 45-26-141.12 - Volunteer fire department personnel; liability of county employees.

The personnel of volunteer fire departments provided for in this part shall not be considered employees, servants, or agents of the county and the members of the commission and the employees of the county shall not be liable in either their official capacity or in a private capacity for the actions of the personnel of volunteer fire departments.






Part 3 - South Lake Martin Fire District.

Section 45-26-142 - Applicability.

This part shall be operative in the Lake Martin area in Elmore and Tallapoosa Counties.



Section 45-26-142.01 - Definitions.

For the purposes of this part, the following words shall have the following meanings:

(1) DISTRICT. A district to be known as the South Lake Martin Fire District created pursuant to this part for establishing and maintaining a system for fighting and preventing fires and a system for the operation of emergency medical services.

(2) PROPOSED AREA. As used in Section 45-26-142.13, an area of land composed of the following tracts located in Elmore and Tallapoosa Counties, the legal description as set out herein:

TRACT 1: The Willow Point / Ourtown Fire District

The Willow Point/Ourtown Fire District which includes the following property located in Elmore and Tallapoosa County, Alabama.

All that part of the SW 1/4 of the NW 1/4, the SW 1/4, and the South 1/2 of the South 1/2 of the SW 1/4 of the SE 1/4 of Section 31, T-22-N, R-21-E, Tallapoosa County, Alabama.

All that part of the East 1/2 of Section 12 T-21-N, R-20-E located east of Oakachoy Creek and all above the full pool elevation of Lake Martin in Tallapoosa County, Alabama.

All of Section 6, Section 7, the west half and the SE 1/4 of Section 8, the NE 1/4 and the South 1/2 of Section 13 located all above the full pool elevation of Lake Martin, the South half of Section 14 lying on the South side of Wicker Point Road, the South half of Section 15 lying on the South side of Wicker Point Road and Willow Point Cutoff Road, the South half and the NW 1/4 of Section 16, all of Section 17 and 18 located on the east side of Oakachoy Creek and all above the full pool elevation of Lake Martin, the NE 1/4 of Section 19, and all of Sections 20 - 28, and the East half of Section 29, all above the full pool of Lake Martin located in T-21-N, R-21-E, Tallapoosa County, Alabama.

All that part of the North half of Section 36 all above the full pool elevation of Lake Martin, the North 1/2 of the North 1/2 of Sections 34 and 35 all above the full pool elevation of Lake Martin, that portion of the West 1/2 of the South 1/2 of the North 1/2 of Section 34 lying North and West of the full pool of Lake Martin, all in T-21-N, R-21-E, Tallapoosa County, Alabama.

All that part of the West half of Section 18, the West half of Section 19, the West half of Section 30, and the NW 1/4 of Section 31 all lying west of the Tallapoosa River and all above the full pool elevation of Lake Martin, all in T-21-N, R-22-E, Tallapoosa County, Alabama.

All that part of the North half of Section 33 all above the full pool elevation of Lake Martin, T-21-N, R-21-E, Elmore County, Alabama.

TRACT 2: The Windermere Fire District

The Windermere Fire District which includes the following property located in Elmore and Tallapoosa County, Alabama.

All that part of the South 1/2 of Section 34 and 35, and the South 1/2 of the North 1/2 of Section 34 and 35, all above the full pool of Lake Martin, the South 1/2 of Section 36, all in T-21-N, R-21-E, Tallapoosa County, Alabama.

All that part of the South 1/2 of Section 31, the SW 1/4 of Section 32 lying west of the Tallapoosa River and all above the full pool of Lake Martin, T-21-N, R-22-E, Tallapoosa County, Alabama.

All that part of the East 1/2 of the East 1/2 of Section 3 lying on the East side all above the full pool of Lake Martin, Sections 1 and 2, the NE 1/4 of Section 10, Section 11, 12, 13, the NE 1/4 of Section 14, and the North 1/2 of the North 1/2 and the NE 1/4 of Section 24 all above the full pool elevation of Lake Martin, T-20-N, R-21-E, Elmore County, Alabama.

All that part of the West 1/2 of Section 5, Section 6, Section 7, Section 18 and the NW 1/4 of Section 19 all lying along the west side of the Tallapoosa River all above the full pool elevation of Lake Martin, T-20-N, R-22-E, Elmore County, Alabama.

Less and Except:

Any land in the foregoing description that lies beneath waters of Lake Martin at the full pool elevation.

(3) QUALIFIED PROPERTY OWNERS. Persons, firms, corporations, or other legal entities who own property located in the proposed area and whose legal ownership is evidenced by a properly recorded deed in the office of judge of probate in the county in which the property is located.



Section 45-26-142.02 - Establishment of district; services.

A district for fighting and preventing fires and providing emergency medical services, to be known as the South Lake Martin Fire District, may be established in Elmore and Tallapoosa Counties in the proposed area in the manner hereinafter provided. The South Lake Martin Fire District shall provide support for the Willow Point/Ourtown Fire District and the Windermere Fire District and provide enhanced services in these districts.



Section 45-26-142.03 - Petition for election.

(a) Upon a petition being filed in the offices of the Judges of Probate of Elmore and Tallapoosa Counties, the judges of probate of both counties, acting jointly, shall order an election to be held in the proposed district on the question, or questions, on which the petition requests an election.

(b) The petition shall be signed by 50 qualified property owners which shall include owners of all parcels of property comprising 25 percent or greater, whether considered as single contiguous parcels or combinations of parcels, owned by a single person, firm, corporation, or other legal entity, of the acreage located within the boundaries of the proposed district.

(c) When filed in the offices of the Judges of Probate of Elmore and Tallapoosa Counties, each petition in each county shall be accompanied by a filing fee in the amount of two thousand five hundred dollars ($2,500) to be applied to defray the costs of compiling a list of qualified voters.

(d) Qualified voters shall be those natural persons who are qualified property owners identified as such in the most recent tax assessment rolls in the proposed area.

(e) The petition shall contain the description of the area proposed to be established as a district, shall state the name of the proposed district, and shall request the Judges of Probate of Elmore and Tallapoosa Counties to call an election on the following question: Shall there be created for the area a district for fire protection and emergency medical services?

(f) The petition for election on the establishment of the district may be accompanied by a petition for a referendum on the question of levying a proposed service charge, in the form of an assessed Family and Home Protection fee to be assessed on the basis and in the manner as provided in the petition, signed by the required number of qualified property owners residing within the proposed district. A petition for an election on the establishment of a district shall be deemed to be accompanied by a petition for an election on the question of levying a proposed service charge, in the form of an assessed Family and Home Protection fee, if the request for the election on the proposed district and the request for an election on the proposed service charge, in the form of a Family and Home Protection fee, are combined in a single petition.



Section 45-26-142.04 - Time of election.

When a petition for the holding of an election is filed with the judges of probate, the judges of probate, acting jointly, shall order the election sought by the petition to be held on a day not less than 30 days nor more than 40 calendar days from the date on which the judges of probate enter the order. An election pertaining to the establishment of a district or portion thereof may not be held more often than once every year.



Section 45-26-142.05 - Application of election laws.

The provisions of the election laws governing equipment at polling places, furnishing of supplies, appointment of election officers and canvassing returns at a general election shall apply to any election held pursuant to this part.



Section 45-26-142.06 - Notice of election.

The judges of probate shall give notice of an election held under this part by publishing for three weeks, at least once a week, on the same day of each week, in a newspaper of general circulation in the territory where the election is to be held. The notice shall state the day when the election will be held and the question to be submitted to the electors of the district.



Section 45-26-142.07 - Payment of election costs.

(a) When an election is held on the question of the establishment of a district, the County Commissions of Elmore and Tallapoosa Counties shall equally pay for the necessary expense of advertising and conducting the election out of the general funds of the counties. If the district is established, the district shall reimburse the counties for the expenses incurred by the counties with respect to the election.

(b) After a district has been established, the district shall pay the expense of any election held in the district.



Section 45-26-142.08 - Approval by voters; certification of election results.

No district shall be created unless it is approved by the majority of votes cast by the qualified voters in the proposed district, provided that no person may vote more than once in the election. At any election on the establishment of a district, the question of the establishment of the district shall be submitted separately. Upon the officers canvassing the returns of the election certifying that the creation of the district was approved by the majority of the votes of qualified voters cast at the election, the proposed district shall be created and constitute a public corporation. The Judges of Probate of Elmore and Tallapoosa Counties shall jointly certify the results of the election to the Secretary of State.



Section 45-26-142.09 - Board of directors.

(a) The affairs and business of the district shall be managed by a board of directors consisting of seven members who shall be appointed in the following manner:

(1) The county commissioner or commissioners in Elmore County in whose county commission district or districts the fire district created by this part is located shall collectively appoint one member who shall be a qualified property owner.

(2) The county commissioner or commissioners in Tallapoosa County in whose county commission district or districts the fire district created by this part is located shall collectively appoint one member who shall be a qualified property owner.

(3) The members of the Elmore County legislative delegation in whose representative district or districts any fire district created by this part is located shall collectively appoint one member who shall be a qualified property owner.

(4) The members of the Tallapoosa County legislative delegation in whose representative district or districts any fire district created by this part is located shall collectively appoint one member who shall be a qualified property owner.

(5) The Fire Chief of the Windermere Fire District shall serve in his or her official capacity as a member of the commission.

(6) The Board of Directors of the Willow Point/Ourtown Fire District shall appoint an active member of the Willow Point/Ourtown Fire District to serve as a member of the commission.

The six members of the board as provided for above shall select a seventh member who shall be a qualified property owner as defined under subsection (d) of Section 45-26-142.03.

(b) If a vacancy occurs on the board, the appointing authority of such member shall appoint a member that meets the qualifications set out in this section for membership on the board to serve for the unexpired term.

(c) The board of directors shall elect annually from its own number a chair, a secretary, and a treasurer.

(d) The members of the board of directors shall not be entitled to any compensation for their services, but they shall be entitled to reimbursement for all reasonable expenses incurred by them in the performance of their duties.



Section 45-26-142.10 - Powers of district; bylaws.

(a) The district shall constitute a public corporation, which shall have the power to do any and all acts or things necessary and convenient for carrying out the purposes for which it is created, including, but not limited to, all of the following:

(1) To sue and be sued.

(2) To have a seal and alter the same at pleasure.

(3) To acquire, hold, and dispose of property, real and personal, tangible and intangible, or interests therein and to pay therefor in cash or on credit, and to secure and procure payment of all or any part of the purchase price thereof on the terms and conditions as the board shall determine.

(4) To acquire, own, operate, maintain, and improve a system or systems.

(5) To pledge all or any part of its revenues, or mortgages, or otherwise encumber, all or any part of its property for the purpose of securing the payment of the principal of and interest on any of its obligations.

(6) To sell, lease, mortgage, or otherwise encumber or dispose of all or any part of its property, as hereinafter provided.

(7) To contract debts, borrow money, and to issue or assume the payment of obligations.

(8) To levy and collect service charges as provided in this part, subject to limitations provided in this part.

(9) To negotiate and enter into contracts for fire protection and emergency medical services with any municipality, volunteer fire department, or any other entity.

(10) To employ agents, servants, and attorneys.

(11) To perform all of the foregoing acts and to do any and all of the foregoing things under, through, or by means of its own officers, agents, and employees, or by contracts with any person, company, corporation, federal agency, or municipality.

(b) Notwithstanding any existing law, rule, or legal provision to the contrary, a municipality may enter into a contract or agreement with the fire district created pursuant to this part for the provision of fire or emergency services, or both, to the fire district.

(c) The property and income of the district, all bonds issued by the district, the income from the bonds, conveyances by or to the district, and leases, mortgages, and deeds of trust by or to the district shall be exempt from all taxation in the State of Alabama, including specifically the tax imposed by Section 40-21-82. The district shall be exempt from all taxes levied by any county, municipality, or other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities that a district may engage in. The district shall not be obligated to pay or allow any fees, taxes, or costs to the judges of probate with respect to its incorporation, the amendment of its certificate of incorporation, or the recording of a document. This section shall be retroactive and shall apply from the date the district was first established.



Section 45-26-142.11 - Service charge or fee - Approval; collection.

(a) No service charge may be assessed unless the service charge is approved at a referendum election of the qualified voters in the district, provided that no person may vote more than once in the election.

(b) Any service charge assessed shall be collected by the revenue commissioner of the county where the property is located and distributed to the board of the district for fire protection and emergency medical services and for the administration of the district.

(c) The expenses of establishing and maintaining the district shall be paid for by the proceeds of the service charge, which shall be assessed and collected from qualified property owners within the district. The revenues collected from each district, less any costs of collection, shall be used for fire protection and emergency medical services in the district. The service charge shall be a personal obligation of the owner of the property served by the district and shall be due at the same time as the property tax payment.

(d) To secure the collection of the service charge, there shall be a lien against the property in favor of the district, which lien shall be enforceable by the sale thereof in the same manner in which foreclosure of a municipal assessment for public improvement is authorized. Each district that collects any service charge pursuant to this part shall be bonded for an amount sufficient to cover three times the total revenue to be collected pursuant to the service charge on an annual basis.

(e) A volunteer fire department or fire and emergency medical services district that exists within the district established pursuant to this part may remain in operation and shall be a subdistrict of the district. The subdistrict shall submit a budget to the district, which shall allocate portions of the revenue from the service charge to the subdistrict. Each subdistrict shall be entitled to an allocation of no less than forty-five thousand dollars ($45,000) per calendar year.



Section 45-26-142.12 - Service charge or fee - Election; proposed changes.

(a) The petition for the election on the question of a service charge, which may accompany the petition for the election on the establishment of the proposed district, as provided in Section 45-26-142.03, shall be signed by owners of all parcels of property comprising 25 percent or greater, whether considered as single contiguous parcels or combinations of parcels owned by a single person, firm, corporation, or other legal entity, of the acreage located within the boundaries of the proposed district and shall state specifically the charge proposed to be assessed including the basis and manner to be assessed. The petition may request that an election be held on more than one proposed charge.

(b) No service charge shall be increased or decreased unless the same has been first approved by a majority of the votes cast by the qualified voters in the district at an election held under this part.

(c) An election on the question of a service charge increase or decrease may not be held unless the board of directors of a district submits to the judges of probate of both counties a petition for the election as hereinafter provided, which petition must be signed by owners of all parcels of property comprising 25 percent or greater, whether considered as single contiguous parcels or combinations of parcels, owned by a single person, firm, corporation, or other legal entity, of the acreage located within the boundaries of the proposed district.

(d) The petition shall state specifically the proposed charge which shall be assessed and may request that an election be held on more than one proposed charge. Upon the petition, which petition must be signed by owners of all parcels of property comprising 25 percent or greater, whether considered as single contiguous parcels or combinations of parcels, owned by a single person, firm, corporation, or other legal entity, of the acreage located within the boundaries of the proposed district being filed with the judges of probate, the judges of probate, acting jointly, shall order an election to be held within the same time provided for by Section 45-26-142.04. Notice of the election shall be given as provided for by Section 45-26-142.06.



Section 45-26-142.13 - Abolition of district.

(a) The district may be abolished in the manner provided for in this section; however, the district shall not be abolished or diminished when it has any indebtedness.

(b) Upon the petition for abolition of the district being filed with the judges of probate, the judges of probate of both counties, acting jointly, shall order an election on the abolition of the district to be held in the district within the time provided for by Section 45-26-142.04. The qualified property owners residing within the district shall be entitled to vote in the election. The petition shall be signed by at least 300 qualified property owners of the district. It shall contain a recital that the district is not indebted and it shall request the judges of probate to order an election on whether the district shall be abolished. Upon the officers canvassing the returns of the votes and determining that abolition of the district was approved by a majority of the votes cast at the election, the district shall be abolished.









Article 15 - Gambling.



Article 16 - Government Operations.



Article 17 - Health and Environment.

Section 45-26-170 - Collection and disposition of fees; ability to pay.

(a) The Elmore County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the Department of Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are hereby appropriated to the respective health department which collected such fees.






Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Section 45-26-200 - Voiding of license for invalid payment.

(a) In Elmore County, in cases where a personal check given for a license is found to be noncollectible for any reason, the judge of probate shall notify the license inspector, who shall make a reasonable attempt to retrieve the license in question. In the event that the license cannot be retrieved, the license inspector shall so state and such statement shall constitute authorization for the judge of probate to void any license in question. Once such license has been voided, the judge of probate shall receive credit for the cost of the license plus the issuance fee. The appropriate state office shall mark the records pertaining to the void license and, upon inquiry by law enforcement agencies, shall notify the agencies that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.

(b) The provisions of this section are supplemental. It shall be construed in pari materia with other laws relating to such matters; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.



Section 45-26-200.01 - Mileage allowance.

The Elmore County Commission is hereby authorized to pay a mileage allowance to the county license inspector for official business, provided such allowance does not exceed the amount of allowance paid other county employees.



Section 45-26-200.02 - Mobile homes.

(a) Every person, firm, or corporation who owns, maintains, or keeps in Elmore County a mobile home, except a mobile home which constitutes a part of his or her stock as a dealer and except a mobile home which has been assessed for ad valorem taxation as a part of the realty, shall pay an annual registration fee of three dollars ($3). Every person, firm, or corporation who owns, maintains, or keeps a mobile home which is considered for ad valorem tax purposes as separate from the realty on which it sits shall receive a colored decal upon the payment of both his or her mobile home registration fee and ad valorem taxes on the mobile home. Every person, firm, or corporation who owns, maintains, or keeps a mobile home which is considered for ad valorem tax purposes as a part of the realty on which it sits shall receive an alternative color decal upon the payment of the ad valorem tax on the mobile home. The decals shall be designed by the State Department of Revenue and displayed on the trailer for which the registration fee or ad valorem taxes, or both, were paid on or near the front entrance in such manner that it shall be readily accessible to the view of the license inspector. Such fee shall be paid to the judge of probate in Elmore County and shall be due, payable, and delinquent at the same times that motor vehicle licenses are due, payable, and delinquent. After payment of administrative expenses, including designer's fees, the judge shall deposit the proceeds of such registra¬tion fees to the county general fund.

(b) The owner of any mobile home who fails to pay the registration fee herein provided for or who fails to place the decal on the front of the mobile home as required in subsection (a), shall be guilty of a Class C misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500). Provided, however, no criminal sanction shall be imposed under this section until one year following May 3, 1988. Provided further, however, the civil penalties imposed by this subsection shall be levied upon May 3, 1988. In addition to all applicable criminal sanctions, a penalty of thirty dollars ($30) shall be assessed against any person, firm, or corporation who fails to pay their registration fee at the proper time. The thirty dollar ($30) penalty shall be distributed to the county general fund and to the office of the license inspector in amounts as may from time to time be determined by the county commission.

(c) The judge of probate in the county and the State Department of Revenue are hereby empowered to promulgate and carry out all rules and regulations necessary to implement this section.






Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Division 1 - Sheriff.

Section 45-26-230 - Salary.

Commencing on September 1, 2003, the Sheriff of Elmore County shall receive the same salary as the judge of probate of the county. The salary provided by this section shall be in lieu of any other salary provided by general or local law and shall be paid in the same manner and at the same time as other county employees.






Division 2 - Sheriff's Deputies.

Section 45-26-230.20 - Salary and expense allowance.

(a)(1) Deputies of the Sheriff's Department of Elmore County shall be compensated on the basis of years of continuous service according to the following table:

(2) The chief deputy shall receive an additional one hundred dollars ($100) per month, and fifty dollars ($50) per month expense allowance.

(3) The assistant chief deputy shall receive an additional fifty dollars ($50) per month and fifty dollars ($50) per month expense allowance.

(b) The salaries and expense allowances herein provided shall be the minimum compensation payable to such individuals, in lieu of any salary, expense allowance, or other compensation heretofore provided by law. Provided, however, deputies may also receive any future increases in compensation granted by the county commission. The salaries and allowances herein provided shall be paid out of any county funds available for such purposes and in the same manner as other county employees are paid.









Part 2 - Funding.

Division 1 - Sale of Abandoned Property.

Section 45-26-231 - Records of abandoned and stolen property; storage.

(a) The sheriff shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriffs department. These records shall state the description of the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. The records shall be open to public inspection at all reasonable times.

(b) All abandoned or stolen property recovered by the sheriff's department shall be stored in a suitable place to protect the property from deterioration.



Section 45-26-231.01 - Sale of perishable property.

If the abandoned and stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The sheriff shall attempt to obtain the best possible price for the property. The proceeds of such a sale shall be held in a separate account for a period of six months for the owner. During this period, the proceeds will be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the office of the Sheriff of Elmore County.



Section 45-26-231.02 - Records of abandoned and stolen firearms; sale or destruction.

(a) The sheriff shall keep and maintain a separate permanent record of all abandoned and stolen firearms, not subject to disposition by general law. The records shall state the description of the firearm, the date of recovery of the firearm, the serial or other identifying number, if any, of the firearm, and the place of recovery of the firearm. Firearm as used in this subpart shall have the same meaning as defined in Section 13A-8-1.

(b) Unless otherwise provided by law, the sheriff may sell or destroy these firearms if the owner of the firearm does not claim the firearm within six months of the date the sheriff obtained it.

(c) The sheriff may sell the firearms only to gun dealers who have held an active business license from Elmore County for at least one year immediately prior to the date of sale. The sheriff shall establish a procedure to notify gun dealers of a sale. A firearm shall be sold to the gun dealer submitting the highest sealed bid. All sales shall be on a cash basis. The proceeds of the sale, after deducting and paying all expenses incurred in the recovery, maintenance, and sale of the firearms shall be paid to the office of the Sheriff of Elmore County.

(d) The sheriff may establish a procedure to destroy firearms and may expend necessary sheriffs department funds for that purpose.



Section 45-26-231.03 - Notice and sale of stolen or abandoned property.

(a) At least every six months, the sheriff may sell at public auction to the highest bidder for cash all abandoned or stolen personal property, other than firearms, which has been recovered by the sheriff and has remained unclaimed by the rightful owner during the preceding six-month period.

(b) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Elmore County once a week for two successive weeks or by posting a notice in a conspicuous place at the Elmore County Courthouse for a period of at least 20 days. The notice shall contain the place, date, and time of each auction and a description of each item of personal property to be sold at the auction. If publication of notice is made in the newspaper, the first notice shall run at least 20 days prior to the auction.



Section 45-26-231.04 - Claim of property.

The owner of any abandoned or stolen personal property recovered by the Elmore County Sheriffs Department, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the sheriff and by paying any reasonable expenses incurred in the recovery of the property, its maintenance and storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.



Section 45-26-231.05 - Record of sale; rejection of bid.

If property is sold at public auction, as provided in this subpart, a notation in the storage record book shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.



Section 45-26-231.06 - Disposition of sale proceeds.

The proceeds from the sale of property at an auction conducted under the authority of this subpart, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be paid to the office of the Sheriff of Elmore County.






Division 2 - Service of Process Fund.

Section 45-26-231.30 - Fund established; fees.

(a) This section shall only apply to Elmore County.

(b) The Elmore County Sheriff Service of Process Serving Fund is created in the county treasury and hereinafter referred to in this section as the sheriffs fund.

(c) The Sheriff of Elmore County, except for warrants for arrest, may contract with or enter into contract or agreement with a private, public, or governmental entity for the purpose of service of process.

(d)(1) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the criminal division of the district and circuit courts of Elmore County shall increase the fees by twenty dollars ($20) per document for the fund.

(2) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the civil division of the district and circuit courts of Elmore County shall increase the fees by twenty dollars ($20) per document for the fund.

(3) The court official designated in Elmore County by law for the respective courts shall collect the service of process fee designated in subdivisions (1) and (2) and remit the fees collected for deposit in the sheriff's fund. The money in the fund shall be expended pursuant to agreement between the sheriff and the county commission. The sheriff's fund shall be audited by the Department of Examiners of Public Accounts in the same manner as other county funds.

(4) The district attorney, law enforcement, and grand juries shall be exempt from payment of the fee.

(e) The sheriff may use the monies generated by this section for law enforcement purposes in Elmore County, as the sheriff sees fit, including contracting with or entering into a contract or agreement with a private, public, or governmental entity for service of process of documents from the civil or criminal division of the district or circuit court. The funds shall not revert to the general fund of the county at the end of the fiscal year.









Part 3 - Jails.

Section 45-26-232 - Allowances for feeding prisoners.

(a) In Elmore County, the sheriff shall be entitled to keep and retain the allowances payable by the state, county, or municipalities for feeding prisoners housed in the Elmore County Jail.

(b) The provisions of this section shall be retroactive to January 18, 1983, and all actions taken by the sheriff in accordance with this section are hereby validated and confirmed.



Section 45-26-232.01 - Operation of jail store; law enforcement fund.

(a) The Sheriff of Elmore County or the authorized agents of the sheriff may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a law enforcement fund in a bank located in Elmore County. All proceeds collected under this section shall be deposited by the sheriff into the law enforcement fund.

(2) The sheriff shall keep an account of all jail store sales and transactions of the law enforcement fund for annual audit by the Department of Examiners of Public Accounts, which shall be audited at the same time as other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized pursuant to this section shall be expended for any lawful purpose by the sheriff for the operation of the office of the sheriff including, but not limited to, office equipment, communication equipment, salary supplements, expense allowances, training, and the operation of the Elmore County Jail, and other expenses for the enhancement of law enforcement in the county.

(d) The establishment of the law enforcement fund and the use of the proceeds shall not diminish or take the place of any source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store in the county jail prior to June 7, 2007, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store in the county jail prior to June 7, 2007, shall be deposited into the law enforcement fund created by this section.






Part 4 - Pistol Permits.

Section 45-26-233 - Fees; disposition of funds.

(a) In Elmore County, in addition to any fee or fees provided for by law there shall be an additional issuance fee for a pistol permit or license as provided for in Section 13A-1l-75 in the amount of twenty dollars ($20).

(b) One dollar ($1) of each fee collected under subsection (a) shall be paid into the county general fund and the remaining nineteen dollars ($19) of each fee shall be deposited by the sheriff of the county in any bank located in the county, into a fund known as the Sheriffs Law Enforcement Fund. The fund shall be drawn upon by the sheriff or duly authorized agent and shall be used exclusively for law enforcement purposes.

(c) The establishment of the Sheriffs Law Enforcement Fund as provided in this section and the use of such fund shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of his or her office.






Part 5 - Police Jurisdiction.

Section 45-26-234 - Police jurisdiction within Elmore County.

That no municipality whose corporate limits do not lie within or extend into and embrace and include a portion of Elmore County shall have or exercise police jurisdiction within Elmore County; nor shall any such municipality exercise police jurisdiction, police powers, or taxing powers within Elmore County or over or on any person in Elmore County or property or business or trade or profession in Elmore County; nor shall any such municipality levy, fix, or collect any license or fee of any kind in Elmore County; nor shall any ordinance of any such municipality enforcing police or sanitation regulations or prescribing fines or penalties for violation thereof have force or effect in Elmore County.






Part 6 - Retirement.

Section 45-26-235 - Receipt of badge, pistol, etc., upon retirement.

Any individual employed by the Elmore County Sheriffs Office as a law enforcement officer for a period of 10 years or more who retires from the department in good standing may receive from the sheriff, without cost, a retired badge, a retired commission card, and a pistol, provided the pistol is furnished by the department.






Part 7 - Qualifications.

Section 45-26-236 - Minimum qualifications for sheriff; continuing education.

(a) On or after April 26, 2016, a person qualifying for election to the office of sheriff in Elmore County or any person appointed to serve as a sheriff in Elmore County shall meet all of the following minimum qualifications, in addition to any other qualifications required by law:

(1) The person is a citizen of the United States.

(2) The person has been a resident of the county for at least one year immediately prior to the qualification date.

(3) The person has the qualifications of an elector pursuant to state and federal law and the person has been registered to vote in the county at least one year immediately prior to qualifying.

(4) The person has been awarded a four-year college degree in criminal justice or a related field of study from an accredited university.

(5) The person is 25 years of age or older prior to qualifying.

(6) The person at the time of qualifying has three or more years of immediate prior service as a law enforcement officer having the power of arrest.

(7) The person has never been convicted of a felony.

(b) Upon election, the Sheriff of Elmore County shall attend annually a minimum of 12 hours of continuing education approved by the Alabama Sheriff's Association.









Article 24 - Taxation.

Part 1 - Board of Equalization.

Section 45-26-240 - Compensation.

In Elmore County, the members of the board of equalization shall be entitled to forty dollars ($40) a day for each day's service as provided by law. Such compensation shall be payable in equal monthly payments and be in lieu of any other compensation heretofore provided by law for such members. After the amount is paid as provided for in Sections 40-3-7 and 40-3-8, the remainder shall be paid from the general fund of the county.






Part 2 - Redemption of Lands.

Section 45-26-241 - Procedures for sale and redemption of lands.

(a) This section shall apply to Elmore County.

(b) The procedure for selling and redeeming lands for taxes in such county shall be the same as provided in Title 40, except that all such duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the tax collector of the county, and the judge of probate shall be relieved of all such duties.






Part 3 - Revenue Commissioner.

Section 45-26-242 - Consolidation of unified system.

(a) After September 30, 1991, or upon occurrence of a vacancy in either the office of tax assessor or tax collector, there shall be a county revenue commissioner in Elmore County. A commissioner shall be elected at the general election in 1990, and at the general election every six years thereafter, who shall serve for a term of six years beginning on the first day of October next after his or her election, and until his or her successor is elected and has qualified.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning assessment for and the collection of taxes.

(c) Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by Section 40-5-3, for tax collectors in Alabama, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission, and shall be a preferred claim against the county.

(e) The county commission shall provide the necessary offices for the county revenue commissioner, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of his or her office, the county revenue commissioner shall receive an annual salary as provided by law, payable in equal monthly installments out of the general fund of the county.

(g) The offices of the Tax Assessor and Tax Collector of Elmore County are hereby abolished effective the first day of October 1991, or upon the occurrence of a vacancy in the office of tax assessor or tax collector. In the event that the office of tax assessor or tax collector becomes vacant before October 1, 1991, the office of county revenue commissioner shall immediately come into being, and the remaining officer, tax assessor or tax collector, as the case may be, shall immediately assume the duties of the office of county revenue commissioner and shall perform such duties until a county revenue commissioner has been elected as provided herein. For the performance of such duties, he or she shall be entitled to the salary hereinabove prescribed for the county revenue commissioner.

(h) It is the purpose of this section to promote the public convenience in Elmore County by consolidating the offices of tax assessor and tax collector into one office.






Part 4 - Tax, Ad Valorem.

Section 45-26-243 - Additional tax for education purposes.

(a) Pursuant to subsection (f) of Amendment No. 373 to the Constitution of Alabama of 1901, the Elmore County Commission may levy, in addition to any other tax, an ad valorem tax in the amount of 6 mills on each dollar of taxable property in the county effective October 1, 1996, and an additional ad valorem tax in the amount of 3 mills on each dollar of taxable property in the county effective October 1, 1998, for a total increase in ad valorem tax in the amount of 9 mills. The revenue from the additional tax shall be paid to the county board of education to be used for general education purposes.

(b) The increase in the rate of the tax as provided by this section is subject to the approval of a majority of the qualified electors of the county who vote on the proposed increase at a special election held for that purpose on September 3, 1996.






Part 5 - Tax, Sales and Use.

Division 1 - 1992 Tax.

Section 45-26-244 - Applicability.

This subpart shall only apply to Elmore County.



Section 45-26-244.01 - Definitions.

As used in this subpart, state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.



Section 45-26-244.02 - Levy of tax.

(a) The County Commission of Elmore County may levy, in addition to all other taxes, including, but not limited to, municipal gross receipts license taxes, a one cent privilege license tax against gross sales or gross receipts.

(b) The gross receipts of any business and the gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this subpart.

(c) Notwithstanding the foregoing, the privilege license tax authorized by this subpart shall be 0.10 percent on the gross sales or gross proceeds of the sale at retail of any automotive vehicle, truck trailer, semitrailer, house trailer, machinery used in mining, quarrying, compounding, processing, or manufacturing tangible personal property or used in connection therewith, machinery or equipment used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms.



Section 45-26-244.03 - Payment of tax.

The tax levied by this subpart shall be collected by the State Department of Revenue at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department a report in the form prescribed by the department. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the department may require. Any person subject to the tax levied by this subpart may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the department under this section shall be available for inspection by the county commission, or its designee.



Section 45-26-244.04 - Addition of tax to sales price or admission fee.

Each person engaging or continuing in a business subject to the tax levied by this subpart, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied by this subpart to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.



Section 45-26-244.05 - Collections and enforcement.

The tax levied by this subpart shall constitute a debt due Elmore County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The department shall collect the tax, enforce this subpart, and have and exercise all rights and remedies that the state or the department has for collection of the state sales and use tax. The department may employ special counsel as is necessary to enforce collection of the tax levied by this subpart and to enforce this subpart. The department shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Elmore County.



Section 45-26-244.06 - Application of state statutes.

All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this subpart shall apply to the tax levied under this subpart. The State Commissioner of Revenue and the department shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this subpart that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this subpart to the tax levied under this subpart, and to the administration and enforcement of this subpart, are incorporated by reference and made a part of this subpart as if fully set forth herein.



Section 45-26-244.07 - Charge for collection.

(a) The department shall charge Elmore County for collecting the tax levied under this subpart in an amount or percentage of total collections as may be agreed upon by the commissioner and the Elmore County Commission. The charge shall not exceed five percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Elmore County for that month. The Commissioner of Revenue shall pay into the State Treasury all amounts collected under this subpart, as the tax is received by the department on or before the first day of each successive month. The commissioner shall certify to the Comptroller the amount collected and paid into the State Treasury for the benefit of Elmore County during the month immediately preceding the certification. The Comptroller shall issue a warrant each month payable to the County Treasurer of Elmore County in an amount equal to the certified amount which shall be paid into the county general fund to be used exclusively for payment of the cost of the purchase of land, planning, construction, and equipping of a new county jail and judicial complex, or for the payment of the principal of and interest on any bonds, warrants, or other obligations issued by or on behalf of the county to finance the costs of a new county jail and judicial complex, as well as the expenses of issuance of any bonds, warrants, or other obligations. Excess proceeds and any interest generated on excess proceeds may be expended for renovation and expansion of the jail facility as provided in subsection (c). When a single bond issue necessary for the purchase of land, planning, constructing, and equipping of a new county jail and judicial complex shall be retired, the additional tax levied pursuant to this subpart shall no longer be collected. No provision shall be made, except by a subsequent vote of the people, for this tax to be continued after the initial bond issue is authorized.

(b) Any excess of proceeds collected shall be placed in an interest bearing account and the county commission shall annually take bids on the account, accepting the highest bid from any instate bank.

(c) Any excess of proceeds collected and any interest generated on excess proceeds may, at the request of the sheriff and by a duly adopted resolution of the county commission, be used to finance the costs of renovation and/or expansion of the jail facility.






Division 2 - Rainy Day Fund.

Section 45-26-244.30 - Applicability.

This subpart shall only apply to Elmore County.



Section 45-26-244.31 - Definitions.

As used in this subpart, sales and use tax means the same type of tax imposed by the following state sales and use tax statutes: Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.



Section 45-26-244.32 - Levy of tax.

(a) Subject to the time limitations set forth hereafter, the County Commission of Elmore County may levy, in addition to all other taxes, a one cent sales and use tax. It is intended for this sales and use tax to apply to the same privileges, licenses, and circumstances as set forth in the aforementioned state sales and use tax statutes.

(b) All sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this subpart.

(c) Notwithstanding the foregoing, the privilege license tax authorized by this subpart shall be one tenth of one percent on the gross sales at retail of any automotive vehicle, truck trailer, semitrailer, house trailer, machinery used in mining, quarrying, compounding, processing, or manufacturing tangible personal property or used in connection therewith, machinery or equipment used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms.



Section 45-26-244.33 - Payment of tax.

The tax levied by this subpart shall be collected by the State Department of Revenue, or by such other collecting entity as the Elmore County Commission may select, at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the collecting agent a report in the form prescribed by the collecting agent. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the collecting agent may require. Any person subject to the tax levied by this subpart may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the collecting agent under this section shall be available for inspection by the county commission, or its designee.



Section 45-26-244.34 - Addition of tax to sales price or admission fee.

Each person engaging or continuing in a business subject to the tax levied by this subpart, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied by this subpart to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.



Section 45-26-244.35 - Collections and enforcement.

The tax levied by this subpart shall constitute a debt due Elmore County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The Elmore County Commission or its agent shall collect the tax, enforce this subpart, and have and exercise all rights and remedies that the state or the Department of Revenue has for collection of the state sales and use tax, plus the right to reimbursement of all collection costs, including reasonable attorney fees, from the offending party. The Elmore County Commission may employ special counsel as is necessary to enforce collection of the tax levied by this subpart and to enforce this subpart. The Elmore County Commission may pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected.



Section 45-26-244.36 - Application of state statutes.

(a) All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making reports, keeping and preserving records, providing for penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this subpart shall apply to the tax levied under this subpart.

(b) The Elmore County Commission shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this subpart that are granted to the Commissioner of Revenue and Department of Revenue by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this subpart to the tax levied under this subpart, and to the administration and enforcement of this subpart, are incorporated by reference and made a part of this subpart as if fully set forth herein.



Section 45-26-244.37 - Charge for collection.

The collecting agent shall be paid by Elmore County for collecting the tax levied under this subpart in an amount or percentage of total collections as may be agreed upon by the Elmore County Commission. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Elmore County for that month following collection. The collecting agent shall promptly pay all amounts collected under this subpart, as the tax is received on or before the first day of each successive month following collections. The collecting agent shall monthly certify to the Elmore County Commission the amount collected and paid to Elmore County. All taxes collected under this subpart shall be paid into the county general fund to be used by the Elmore County Commission for all lawful purposes.



Section 45-26-244.38 - Authorization to levy tax; referendum; renewal and termination.

(a) In the event the tax set forth herein receives approval by a majority of the qualified county voters who vote in the referendum described below, the tax shall then be in full force and effect for a period of 10 years from the date of its first collection, after which time period it shall automatically terminate unless the tax is renewed and continued for an additional 10-year period by a majority of the qualified voters who vote in a referendum held on the same date as the 2010 General Election. If not approved by a majority of voters voting in the referendum, the tax shall not be collected after November 30, 2010, and this subpart shall have no further force or effect.

(b) If the tax is approved in the referendum hereinafter described, then the date of its first collection shall be the first day of the second month following the month in which the referendum is held.



Section 45-26-244.39 - Creation of fund.

The Elmore County Commission shall create a Rainy Day Fund into which a minimum of five percent of the tax collected monthly under this subpart shall be placed. The commission shall place the funds into an interest bearing account and both interest and principal shall accumulate without expenditure until the Rainy Day Fund shall reach the amount of one million dollars ($1,000,000). When the fund reaches that amount, the commission may access the funds by giving public notice of the proposed use of the funds for one month, and voting unanimously for the proposal in a regular commission meeting.









Part 6 - Tax. Severance.

Section 45-26-245 - Definitions.

When used in this subpart, unless the context plainly indicates otherwise, the following words and phrases shall have the meanings respectively ascribed to them by this section:

(1) DEPARTMENT. The State Department of Revenue.

(2) PERSON. Any individual, firm, partnership, corporation, association, or any combination thereof.

(3) PRODUCER. Any person engaging in the business of severing clay, sand, and gravel from the soil within Elmore County.

(4) PURCHASER. Any person acquiring title, outright or conditionally, to any interest in severed clay, sand, and gravel.

(5) SEVERING. Cutting, mining, stripping, or otherwise taking or removing from the soil within Elmore County.

(6) TON. A short ton of 2,000 pounds.

(7) TRANSPORTER. Any person transporting clay, sand, and gravel from the place where it is severed or from any other place to any other place, within or without Elmore County.



Section 45-26-245.01 - Severance tax levied.

There is hereby levied, in addition to all other taxes imposed by law, an excise and privilege tax on every person severing clay, sand, and gravel within Elmore County. The tax shall be paid to the Department of Revenue at the rate of one cent ($.01) per ton by every producer who severs clay, sand, and gravel within Elmore County.



Section 45-26-245.02 - Producer reports and payments.

Every producer shall within 20 days after the end of each calendar month, whether or not he or she shall have severed or sold any clay, sand, and gravel during that month, file with the Department of Revenue a report which shall set forth, in a form prescribed by the department, the amount of clay, sand, and gravel in tons, of any, severed or sold, as the case may be, by such producer during the next preceding calendar month; the point of severance thereof; the amount of tax due; and such other information as the department may reasonably require for the proper enforcement of this subpart. The producer shall accompany such report with payment of the full amount of the tax shown to be due. The report shall be signed by the producer in the case of an individual producer, or by a member, officer, or manager of the producer in other cases.



Section 45-26-245.03 - Purchaser and transporter reports.

Purchaser and transporters of clay, sand, and gravel severed in Elmore County shall file a report with the Department of Revenue, on forms prescribed by the department, within 20 days after the end of each calendar month in which such purchaser or transporter purchased or transported clay, sand, and gravel severed in Elmore County. The report shall state the names and addresses of all producers in Elmore County from whom such purchaser or transporter has received clay, sand, and gravel during such calendar month; the total quantity of clay, sand, and gravel so acquired; and, in the case of a transporter, to whom and where each ton of clay, sand, and gravel was delivered; and such other information as the commissioner may reasonably require for the proper enforcement of this subpart. The report shall be signed by the purchaser or transporter in the case of an individual purchaser or transporter, or by a member, officer, or manager of the purchaser or transporter in all other cases.



Section 45-26-245.04 - Collection of taxes; enforcement.

The tax imposed by this subpart shall constitute a debt due Elmore County and may be collected by civil suit, in addition to all other methods provided by law. The tax, together with interest thereon, shall constitute and be secured by a lien upon the property of any person from whom the tax is due. All provisions of the revenue law of this state which apply to the enforcement of liens for taxes due the state shall apply fully to the collection of the county tax levied herein, and the State Department of Revenue for the use and benefit of Elmore County shall collect such taxes and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that this state or department has for collection of the state stone severance tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the tax levied by this subpart, and to otherwise enforce this subpart, including any litigation involving the subpart; and the Department of Revenue shall pay such special counsel's fee, as it deems necessary and proper from the proceeds of the taxes collected by it for Elmore County.



Section 45-26-245.05 - Charge for collection.

The State Department of Revenue shall charge Elmore County for collecting the county tax levied herein, an amount or percentage of total collections not to exceed 10 percent of the total amount of tax collected hereunder. Such charge for collecting the tax for the county may be deducted each month from the proceeds of the tax before certifying the amount thereof due Elmore County for that month.



Section 45-26-245.06 - Disposition of funds.

The Elmore County Treasurer shall deposit the net proceeds of the clay, sand, and gravel tax collected hereunder during the preceding month to the account of the Elmore County General Fund.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 26A - ELMORE COUNTY MUNICIPALITIES.

Article 1 - Deatsville.



Article 2 - Eclectic.



Article 3 - Millbrook.

Part 1 - Police jurisdiction outside corporate limits.

Section 45-26A-30 - Police jurisdiction outside corporate limits.

The police jurisdiction of the City of Millbrook outside of the corporate limits of the city shall not include any territory in Autauga County; nor shall the City of Millbrook exercise police powers or taxing powers outside of the corporate limits in the police jurisdiction of the City of Millbrook in any territory in Autauga County or over or on any person or property or business, trade, or profession outside of the corporate limits of the City of Millbrook in Autauga County; nor shall the City of Millbrook levy, fix, or collect any license or fee of any kind outside of the corporate limits in the police jurisdiction of the City of Millbrook in any territory in Autauga County; nor shall any ordinance of the City of Millbrook enforcing police or sanitation regulations or prescribing fines or penalties for violations thereof have any force or effect outside of the corporate limits in the police jurisdiction of the City of Millbrook in any territory in Autauga County.






Part 2

Section 45-26A-31 - Regulation of sale and consumption of alcoholic beverages on Sunday.

(a) This section shall apply only within the corporate limits of the City of Millbrook in Elmore and Autauga Counties.

(b) The City Council of the City of Millbrook, by resolution, may regulate and permit the sale for on premises consumption only of alcoholic beverages on Sunday after 12:00 p.m. upon the licensed premises of retail licensees of the Alcoholic Beverage Control Board of the State of Alabama and of the City of Millbrook serving the general public including, but not limited to, hotels and conference centers and golf courses located within the corporate limits of the city. Any licensee granted authority to sell alcoholic beverages on Sunday pursuant to this section shall be required to have all servers of alcoholic beverages complete responsible vendor training in the manner provided by the Alcoholic Beverage Control Board.

(c) The City Council of the City of Millbrook, by resolution, may authorize the sale and distribution of draft beer by retail licensees of the Alcoholic Beverage Control Board. Notwithstanding the foregoing, keg beer may not be sold for off-premises consumption.

(d) This section is cumulative and supplemental to the present power and authority of the City of Millbrook, and is not intended to, nor shall it be interpreted, to repeal any existing power or authority of the city now permitted under the general laws of the state or under any local or special act of the Legislature.









Article 4 - Prattville.



Article 5 - Robinson Springs.



Article 6 - Tallassee.

Section 45-26A-60 - Tallassee Board of Education.

(a) There is hereby established a school board for the City of Tallassee, Alabama, which board shall be called the Tallassee Board of Education. The members of such board shall be elected by vote of the qualified electors of the City of Tallassee, Alabama, as hereinafter provided. The board shall be composed of seven members, with one member of such board being elected from each of seven school districts as defined in subsection (b).

(b) The school districts from which such board members are to be elected shall be geographically identical to the districts from which the council members of the City of Tallassee are elected. In the event the boundaries of a city council district should be changed for any reason, the boundaries of the corresponding school board district within the City of Tallassee shall automatically change accordingly without the necessity of further action by the Legislature.

(c) Candidates for each place on such board of education shall be at least 21 years of age, residents of the school board district which they seek to represent on such board for at least 90 consecutive days prior to the deadline date for qualifying as a candidate, and shall not have a record of conviction for any crime involving moral turpitude. At the time of qualifying, each candidate for each place on such board shall pay such qualifying fee as shall be prescribed by the City Council of Tallassee, Alabama, not later than six months prior to the qualifying deadline as provided by law. Provided, however, that the qualification fee for the first elections to be held for the board created by this section shall be twenty-five dollars ($25) for each candidate.

(d) Elected school board members shall serve for four-year terms with the elections and terms thereof coinciding with those of the members of the City Council of Tallassee, Alabama. The initial elections for elected board members shall be held no later than 90 days next following July 22, 1992. The initially elected board members shall serve from the date on which they are sworn into office until the swearing in of their successors next following the next regularly scheduled city council and school board elections. Terms of office for the initially elected board members shall terminate on the first Monday of October 1992, at noon or at such time as their duly elected successors are sworn in subsequent to the first Monday of October 1992. Members of the board shall serve without compensation.

(e) In the event a vacancy occurs in the office of members of the city board of education, the vacancy shall be filled by appointment by a majority of the remaining members of the city board of education, and the appointee shall hold for the unexpired term. In the event the vacancy is not filled by the remaining members of the city board within 30 days, the State Superintendent of Education shall fill such vacancy by appointment. The city superintendent of education shall notify the State Superintendent of Education when a vacancy in the office of a member of the city board of education has not been filled within 30 days.

(f) In the event no candidate receives a majority of all of the votes cast for anyone or more positions on such school board, the city council shall order a runoff election to be held separately or in conjunction with any scheduled primary, special, or general election, at which election the two candidates receiving the most Votes for the office in the initial election shall be the only candidates. The candidate receiving the most votes in such runoff election shall be declared as elected. In the event of a tie vote between such runoff candidates, the then serving city council shall decide the election by majority vote at a special meeting called for such purpose by the council's presiding officer.

(g) All members of the board created by this section shall represent the interests of any student of the city school system who is not otherwise represented by a certain district school board member as provided for in this section.

(h) Such board of education shall have the financial records of the Tallassee School System audited at least annually by an independent auditing firm with the results of such audit being a matter of public record.

(i) The members of such board shall have such powers, authority, duties, and responsibilities as are otherwise provided by law for members of boards of education as set forth in Chapter 11 of Title 16. The new board of education elected under this section shall assume all of the responsibilities, contracts, obligations, and liabilities of the former board of education. Provided further, such new board shall assume ownership of any and all assets of such former board.



Section 45-26A-60.01 - Sunday sales of alcoholic beverages for off-premises consumption.

(a) This section shall apply only to the City of Tallassee in Elmore and Tallapoosa Counties.

(b) The voters of the City of Tallassee may authorize the sale of alcoholic beverages for off-premises consumption within the municipality on Sunday between the hours of 1:00 p.m. and midnight by an election pursuant to this section, in the following manner:

The governing body of the City of Tallassee, by resolution, shall hold a referendum at the next general election in the city to determine if alcoholic beverages may be sold within the municipality for off-premises consumption.

(c) On the ballot to be used for such election, the question shall be in the following form: "Do you favor the legal sale of alcoholic beverages within this municipality for off-premises consumption on Sunday between the hours of 1:00 p.m. and midnight? Yes ___ No ___."

(d) The first election and any subsequent elections shall be held and the officers appointed to hold the election in the manner provided by law for holding other elections and the returns thereof tabulated and results certified as provided by law for elections.

(e) Notice of the election shall be given by the governing body of the municipality by publication or by posting the notice at the town or city hall apprising the voters of the municipality, at least three weeks before the date of the election, that an election shall be held to determine whether alcoholic beverages may be sold in the municipality on Sunday between 1:00 p.m. and midnight. The cost of the election shall be paid out of the general fund of the municipality.

(f) Only qualified voters of the municipality may vote in the election. If a majority of the voters voting in the municipal election vote "Yes," alcoholic beverages can be legally sold or dispensed within the corporate limits of the municipality for off-premises consumption on Sunday between 1:00 p.m. and midnight by licensees of the Alcoholic Beverage Control Board and the City of Tallassee serving the general public in accordance with applicable laws and regulations. The municipality may enact, by ordinance, such policies it deems appropriate to regulate any aspect of Sunday alcoholic beverages sales.

(g) If a majority of the voters voting in the municipal election vote "No," alcoholic beverages may not be sold or dispensed in the municipality on Sunday after the hour of 2:00 a.m., except as otherwise authorized by law or by subsequent election which legalizes the sale and dispensing of alcoholic beverages on Sunday.

(h) A period of not less than one year shall elapse between the dates of elections pursuant to this section.

(i) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Tallassee and is not intended to repeal, nor shall it be interpreted so as to repeal, any existing power or authority of the City of Tallassee now permitted under the general laws of the state, or under any local or special act of the Legislature.






Article 7 - Wetumpka.

Part 1

Section 45-26A-70 - Historic preservation.

The purposes of this article are to provide for the establishment of an historic preservation commission and architectural review board and to promote the educational, cultural, economic, and general welfare of Wetumpka through the preservation and protection of buildings, sites, structures, areas, and districts of historic significance and interest through the preservation and enhancement of the national, state, and local historic, architectural, archaeological, and aesthetic heritage found in Wetumpka's historic and aesthetic attraction to tourists and visitors.



Section 45-26A-70.01 - Historic preservation commission and architectural review board.

The governing body of Wetumpka electing to enact an ordinance, pursuant to this article, to provide for the creation, protection, and enhancement of historic properties or historic districts, shall establish an historic preservation commission, hereinafter sometimes called the commission, and may establish one or more architectural review boards, hereinafter sometimes called the board, to carry out the purposes and responsibilities of that ordinance.



Section 45-26A-70.02 - Composition of board; personnel; annual report; meetings.

(a) An historic preservation commission created by an ordinance enacted pursuant to this article shall be composed of not less than seven members, who shall have demonstrated training or experience in the fields of history, architecture, architectural history, urban planning, archaeology, or law, or who shall be residents of an historic district designated pursuant to that ordinance. A majority of the members of the commission shall be bona fide residents of the territorial jurisdiction of Wetumpka. Not more than one-fifth of the members of the commission shall be public officials.

(b) Members of the commission shall be nominated by the chief executive officer of Wetumpka and appointed by the legislative body of Wetumpka. Nomination and appointment of members of the commission shall be made so as to ensure that the commission will be composed of persons with as much of the training and experience specified in subsection (a) as is possible.

(c) Except for the original members of the commission, members of the commission shall serve three-year terms and shall be appointed in such a manner so as to serve overlapping terms. Two of the original members of the commission shall be appointed to serve one-year terms, two of the original members of the commission shall be appointed to serve two-year terms, and the remainder of the original members of the commission shall be appointed to serve three-year terms. Members of the commission may be reappointed.

(d) Members of the commission may be removed for cause by the legislative body of Wetumpka.

(e) Vacancies on the commission shall be filled by persons nominated by the chief executive officer of Wetumpka and appointed by the legislative body of Wetumpka. Such appointments shall be for the unexpired term of the member replaced.

(f) Members of the commission shall elect a chair and a vice chair and such other officers as the members deem necessary. The commission shall adopt rules of procedure and bylaws to govern its operations and shall communicate those rules of procedure and bylaws to the elected officials of Wetumpka. The rules of procedure and bylaws of the commission shall specify what number of members of the commission constitutes a quorum.

(g) Members of the commission shall serve without compensation but may be reimbursed for expenses incurred on behalf of the commission in accordance with the rules and regulations for the reimbursement of expenses adopted by the commission.

(h) The commission may employ such professional, technical, office, and other personnel as may be necessary to carry out the purposes and responsibilities of the ordinance enacted pursuant to this article.

(i) The commission shall prepare and file with the elected officials of Wetumpka and with the Alabama Historical Commission an annual report of its activities.

(j) Meetings of the commission shall be public meetings and shall be held at times and places and pursuant to such notices specified in the ordinance creating the commission.



Section 45-26A-70.03 - Commission a nonprofit agency; tax exempt status.

The commission shall constitute a nonprofit governmental agency whose funds shall be used exclusively for public purposes. The commission shall have tax exempt status, and the properties of the commission and the income therefrom, together with all leases, agreements, and contracts made by it, shall be forever exempt from any and all taxation by the State of Alabama and any political subdivision thereof, including, but not limited to, income, admission, amusement, excise, and ad valorem taxes.



Section 45-26A-70.04 - Powers and duties.

The commission created by an ordinance enacted pursuant to this article shall be authorized to:

(1) Preserve and protect buildings, structures, and sites of historic and architectural value in the historic districts designated pursuant to that ordinance.

(2) Prepare a survey of all property within the territorial jurisdiction of Wetumpka.

(3) Recommend to Wetumpka buildings, structures, sites, and districts for designation as historic properties of districts.

(4) Restore and preserve any historic properties acquired by Wetumpka or acquired by the commission.

(5) Promote acquisition of facade and conservation easements by Wetumpka or by the commission.

(6) Develop and conduct educational programs on historic projects and districts designated pursuant to the ordinance and on historic preservation subjects.

(7) Make such investigations and studies of matters relating to historic preservation as Wetumpka or the commission deems necessary and appropriate for the purposes of this article.

(8) Apply for funds to carry out the purposes and responsibilities of the commission from municipal, county, state, federal, and private agencies and sources.

(9) Purchase, sell, contract to purchase, contract to sell, own, encumber, lease, mortgage, and insure real and personal property in carrying out the purposes and responsibilities of the commission.

(10) Investigate, survey, and process nominations of properties to the National Register of Historic Places.

(11) Investigate, survey, and process applications for certification of historic properties for tax credits for preservation expenditures.

(12) Contract with other municipal, county, state, federal, and private agencies and organizations to perform historic preservation related functions.

(13) Exercise such further powers as the commission may deem reasonably necessary and proper to carry out the purposes, responsibilities, and powers of the commission.



Section 45-26A-70.06 - Public hearing; notice.

(a) Before the commission shall recommend the designation of an historic property or historic district, it shall hold a public hearing on the proposed recommendation of historic designation to be held at a time and place, and pursuant to such notices specified in the ordinance creating the commission.

(b) In addition to the notice of the public hearing required pursuant to subsection (a), all owners of property to be included in the proposed historic designation, as such owners are identified in the relevant property tax rolls, shall be notified by public notice of the public hearing to be held by the commission on the proposed recommendation of historic designation.



Section 45-26A-70.07 - Notice of designation.

Upon the designation of any historic property or historic district by Wetumpka pursuant to an ordinance enacted pursuant to this article, the historic preservation commission shall give notice in writing of that designation to all agencies of Wetumpka and to all owners of property included in the historic designation.



Section 45-26A-70.09 - Appeal of denial.

Any person having a request for a certificate of appropriateness denied by the historic preservation commission, or architectural review board as hereinafter provided, may appeal such denial to the Circuit Court of Elmore County.



Section 45-26A-70.10 - Approval of application; rejection.

(a) The commission shall approve an application and issue a certificate of appropriateness if it finds that the proposed change, erection, or demolition conforms to the general design standards established by the commission, is compatible with the character of the historic property or historic district, and does not detract from the value of the historic property or historic district. In making this determination, the commission shall consider, in addition to any other pertinent factors, the historic and architectural features involved and the proposed change thereto, and the relationship thereof, to the exterior architectural style, and pertinent features of other structures in the immediate neighborhood.

(b) In its review of applications for a certificate of appropriateness, the commission shall not consider interior changes or use having no effect on the exterior of a building or structure.

(c) In the event the commission rejects an application, it shall state its reasons for doing so and shall transmit a record of such action and reasons thereof, in writing, to the applicant. The applicant may make modifications to its plans and resubmit the application for reconsideration at any time after doing so.

(d) In cases where the application is for a change in the exterior of the building or structure which would require the issuance of a building permit, the rejection of an application for a certificate of appropriateness by the commission shall be binding upon the building inspector or other administrative officer charged with issuing building permits and, in such case, no building permit shall be issued.



Section 45-26A-70.11 - Judicial action to prevent improper changes; damages.

The commission, or Wetumpka, shall be authorized to institute any appropriate action or proceeding in a court of competent jurisdiction to prevent any change in the exterior of a building or structure which is either an historic property or which is contained in an historic district, except in compliance with the provisions of an ordinance adopted in conformity with this article, or to prevent any illegal act or conduct with respect to such historic property, or historic district, and to recover any damages which may have been caused by the violation of that ordinance.



Section 45-26A-70.12 - Architectural review board.

(a) Wetumpka, enacting an ordinance pursuant to this article, may elect to create an architectural review board, hereinafter sometimes called the board, to perform the duties and responsibilities of the historic preservation commission in accepting, considering, and approving or rejecting applications for certificates of appropriateness, as set out in Sections 45-26A-70.08 to 45-26A-70.11, inclusive.

(b) If such board is created, it shall be composed of not less than five members who shall have demonstrated training or experience in the fields of history, architecture, architectural history, urban planning, archaeology, or law. A majority of the members of the board shall be bona fide residents of the territorial jurisdiction of Wetumpka. No elected public officials shall serve as members of the board. Not more than one-fifth of the members of the board shall be public officials.

(c) Members of the board shall be nominated by the chief executive officer of Wetumpka and appointed by the legislative body of Wetumpka. Nomination and appointment of members of the commission shall be made so that the board will be composed of persons with as much of the training and experience specified in subsection (b) as possible.

(d) Except for the original members of the board, members of the board shall serve three-year terms and shall be appointed in such manner as to serve overlapping terms. Two of the original members of the board shall be appointed to serve one-year terms and the remainder of the original members of the board shall be appointed to serve three-year terms. Members of the board may be reappointed.

(e) Members of the board may be removed for cause by the legislative body of Wetumpka.

(f) Vacancies on the board shall be filled by persons nominated by the chief executive officer of Wetumpka and appointed by the legislative body of Wetumpka. Such appointments shall be for the unexpired term of the member replaced.

(g) Members of the board shall elect a chair and vice chair and such other officers as the members deem necessary. The board shall adopt rules of procedure and shall communicate those rules of procedure to the chief executive officer and legislative body of Wetumpka creating the board. The rules of procedure of the board shall specify what number of members of the board shall constitute a quorum.

(h) Members of the board shall serve without compensation, but may be reimbursed for reasonable expenses incurred on behalf of the board, in accordance with the rules and regulations for the reimbursement of expenses adopted by the board.

(i) The board may employ such professional, technical, office, and other personnel as may be necessary to carry out the purposes and responsibilities of the board.

(j) Meetings of the board shall be public meetings and shall be held at times and places and pursuant to such notices as are specified in the ordinance creating the board.

(k) If, in the opinion of the governing body of Wetumpka, the workload of the board is, or is contemplated to be, excessive, the governing body of Wetumpka may create more than one board, and designate the historic properties, and historic districts with which each board will be concerned, so long as each historic property and each historic district designated by Wetumpka shall be subject to the control of only one board. Each board created shall have all of the powers and authority set forth in this article with respect to the historic properties and historic districts with which it is concerned.



Section 45-26A-70.13 - Creation of joint commission and board.

Wetumpka may create a joint commission and board with other municipalities within Elmore County or with Elmore County pursuant to an ordinance enacted pursuant to this article, with all the powers granted by this article to such commissions. Any such joint commission and joint board shall be subject to all of the applicable provisions of this article and the representation on such joint commission and joint board shall be determined by the governing bodies participating in such joint commissions and joint boards.



Section 45-26A-70.14 - Continuation of prior commissions or board.

No provision of this article shall be construed to require the dissolution of any historic development commission or architectural review board created by an ordinance enacted pursuant to prior laws. Any historic development commission or architectural review board created by an ordinance existing pursuant to prior laws and existing at the time of the enactment of this article shall continue in existence and shall have all of the purposes, powers, and authority set out in the ordinances creating such commissions and boards. Any such commission or board shall also have the power set forth in this article, if so provided by ordinance enacted by the governing body creating the historic development commission or architectural review board.



Section 45-26A-70.15 - Applicability of article.

(a) This article shall not apply to a highway, road, street, bridge, or utility structure or facility, nor to any highway, road, street, bridge, or utility structure or facility to be constructed or improved, including any property, building, or other structure or facility to be changed, moved, demolished, acquired, or utilized in connection therewith, or within an historic district or an area designated as historic properties under this article, nor to actions taken in connection therewith by public authorities or utilities charged with the responsibility of constructing, maintaining, repairing, or improving any such highway, road, street, bridge, or utility structure or facility, including any property, building, or other structure or facility to be changed, moved, demolished, acquired, or utilized in connection therewith; provided further, however, that where property lying within an area designated as historic properties or as an historic district, pursuant to this article is sought to be utilized or acquired by any public authority for the purpose of construction or improvement of a highway, road, bridge, utility structure, or facility or street, and the provisions and requirements of Section 106, et seq., of the National Historic Preservation Act of 1966 (16 U.S.C.A. § 470), are applicable to the property acquisition or utilization, the public authority or utility may utilize or acquire any such property, building, or other structure or parts thereof, and change, move, or demolish any building or other structure in accordance with the applicable provisions, requirements, and procedure provided for under such act, including the requirements and procedure as applicable of the Advisory Council on Historic Preservation, Section 36, Code of Federal Regulations 800 (16 U.S.C.A. § 470i), and in accordance with the provisions, requirements, and procedure as applicable under Section 4(f) of the U.S. Department of Transportation Act of 1966, as amended, 49 U.S.C.A. § 1653(f), and under 23 U.S.CA § 138.

(b) In the event the foregoing National Historic Preservation Act or Section 4(f) are not applicable to the property, building, or other structure, they shall be exempt from the provisions of this article.



Section 45-26A-70.16 - Construction of article.

The provisions of this article are cumulative and shall be construed with any and all other laws or parts of laws relating to historical preservation and architectural review, except those laws in direct conflict herewith are repealed.






Part 2 - Alcoholic Beverages.

Section 45-26A-71 - Regulation of sale and distribution of draft beer.

(a) This section shall apply to the regulation of the sale and distribution of alcoholic beverages in the City of Wetumpka.

(b) The City Council of the City of Wetumpka, by resolution or ordinance, may authorize the sale and distribution of draft beer by retail licensees of the Alcoholic Beverage Control Board within the city. Notwithstanding the foregoing, keg beer may not be sold for off-premises consumption.

(c) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Wetumpka and are not intended to, nor shall it be interpreted so as to repeal any existing power or authority of the City of Wetumpka now permitted under the general laws of the state, or under any local or special act of the Legislature.



Section 45-26A-71.01 - Regulation of sale and consumption of alcoholic beverages on Sunday.

(a) This section shall apply only to the City of Wetumpka.

(b) The City Council of the City of Wetumpka may authorize the sale of alcoholic beverages for on-premises consumption by restaurants, hotels, and night clubs which are retail licensees of the Alcoholic Beverage Control Board, within the municipality on Sunday between 12:00 p.m. (noon) and 9:30 p.m., and on those Sundays on which New Year's Eve (December 31) occurs at any time after 12:00 p.m. (noon). Except as authorized by law or during those hours, it shall be unlawful for any licensed vendor to sell, dispense, or permit the consumption of alcoholic beverages on Sunday. The City of Wetumpka may enact, by ordinance, such policies it deems appropriate to regulate any aspect of Sunday alcoholic beverages sales.

(c) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Wetumpka and is not intended to, nor shall it be interpreted to, repeal any existing power of authority of the City of Wetumpka now permitted under the general laws of the state, or under any local or special act of the Legislature.












Chapter 27 - ESCAMBIA COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-27-1 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Escambia County local laws enacted after 1978 and all Escambia County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Compensation.

Section 45-27-11 - Salaries of certain officers.

(a) Commencing on July 1, 2000, the Tax Assessor, Tax Collector, and Sheriff of Escambia County shall be entitled to receive a salary of sixty thousand dollars ($60,000) per annum. This salary shall be payable in equal monthly installments from the general fund of the county and shall be in lieu of any other compensation or expense allowance heretofore provided by law.

(b) Beginning with the expiration of the current term of the incumbent judge of probate, the annual salary for the judge of probate shall be sixty thousand dollars ($60,000) per annum adjusted for any cost-of-living raise granted after July 1, 2000, to the county officers covered in subsection (a). This salary shall be payable in equal monthly installments from the general fund of the county and shall be in lieu of any other compensation or expense allowance heretofore provided by law.

(c) In the event the offices of the tax assessor and tax collector are combined into the office of the revenue commissioner, the revenue commissioner shall receive the same annual salary provided to the tax assessor.

(d) From time to time, any officer covered by this section shall receive any cost-of-living salary increase to the same extent as other county employees, which increases shall be in addition to the salary otherwise provided by this section.



Section 45-27-11.01 - Salaries validated, ratified, and confirmed.

(a) In Escambia County, the members of the Escambia County Commission, the sheriff, the tax assessor, the tax collector, and the judge of probate shall continue to receive the same salary each county officer was receiving and was paid on an annual basis on October 1, 2002.

(b) Any salary payments to each of the county officers included under subsection (a) on or after October 1, 2000, is validated, ratified, and confirmed.

(c) This section is remedial and curative. This section is specifically not intended to repeal Act 2000-108, as amended.









Article 2 - Alcoholic Beverages.

Section 45-27-20 - Draft and keg beer sales authorized.

The Alabama Alcoholic Beverage Control Board may in its discretion grant permits to licensed retailers to sell or dispense draft or keg beer or malt beverages anywhere within Escambia County, the provisions of Section 28-3-161, to the contrary notwithstanding, and the board may revoke any such permit so granted if, in the judgment of the board, the sale of draft or keg beer or malt beverages in the community is prejudicial to the welfare, health, peace, and safety of the people of the community or of the state.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.

Section 45-27-40 - Barbers and cosmetologists.

(a) Students of cosmetology or barbering in Escambia County who have completed 250 hours of study in a registered school of cosmetology or barbering may work in a duly registered beauty shop or barber shop during non-school hours.

(b)(1) Any person who has served as an apprentice in a barber shop under a master barber for not less than 3,000 hours within a minimum period of one year shall be granted a barber's license by the Alabama Board of Barber Examiners, provided he or she possesses and has met all the qualifications for receiving such license as prescribed by Section 34-5-5, not in conflict with this subsection.

(2) Barbers and cosmetologists may work in the same shop in Escambia County.

(3) This subsection is supplemental and insofar as possible it shall be construed in pari materia with other laws regulating and providing for licensing of the practice of barbering; nevertheless all laws and parts of such laws in conflict herewith are repealed.






Article 5 - Constables.

Section 45-27-50 - Office of constable abolished.

(a) The office of constable is hereby abolished in Escambia County.

(b) Any person now serving in such office in Escambia County shall be entitled to any vested rights accrued.






Article 6 - Coroner.

Section 45-27-60 - Office of coroner abolished.

In Escambia County, Alabama, the office of coroner is abolished and all powers, rights, and duties now or hereafter authorized, or required by law to be performed by the coroner shall be exercised and performed by the county medical examiner as provided for by this article.



Section 45-27-60.01 - County medical examiner.

The county medical examiner shall be a physician licensed to practice medicine in Alabama. The Escambia County Medical Examiner shall be appointed by the senior state medical examiner in Region IV of the Alabama Department of Forensic Sciences. The appointment shall be made, with the approval of the Director of the Alabama Department of Forensic Sciences, from a list of qualified physicians submitted by the Escambia County Medical Society after review by the district attorney of the county. The appointment shall establish the Escambia County Medical Examiner as a contract employee of the Alabama Department of Forensic Sciences with the same liability coverage as provided to Merit System employees of the State of Alabama.



Section 45-27-60.02 - Appointment of assistant county medical examiners.

The Escambia County Medical Examiner shall appoint one or more assistant county medical examiners to assist the investigation and certification of deaths from the list of qualified physicians provided by the Escambia County Medical Society. Each assistant county medical examiner shall also have approval of the senior medical examiner of Region IV and the Director of the Alabama Department of Forensic Sciences and also shall be a contract employee of the Alabama Department of Forensic Sciences.



Section 45-27-60.03 - Death investigation training.

The county medical examiners shall complete eight hours of training in death investigation each year. The Department of Forensic Sciences state medical examiners shall provide the training, or the county medical examiners may attend other training in death investigation with prior approval of the senior medical examiner of Region IV of the Alabama Department of Forensic Sciences. All training shall be approved for continuing medical education credits.



Section 45-27-60.04 - Duty to investigate certain deaths.

It shall be the duty of the county medical examiner, or designated assistant medical examiner, to investigate any death in Escambia County when the death falls within one or more of the following categories:

(1) Deaths that occur suddenly and unexpectedly, that is, when the person has not been under medical care for significant disease of the heart or lung, or other disease.

(2) Deaths suspected to be due to violence, resulting from anyone of the following: Suicide, accident, homicide, or undetermined injury, regardless of when or where the injury occurred.

(3) Deaths suspected to be due to alcohol, or drugs, or exposure to toxic agents.

(4) Deaths due to poisoning.

(5) Deaths of persons in the custody of law enforcement officers or in penal institutions.

(6) Deaths suspected to be involved with the occupation of the decedent.

(7) Deaths unattended by a physician.

(8) Deaths due to neglect.

(9) Any stillbirth of 20 or more weeks gestation unattended by a physician.

(10) Deaths due to criminal abortion.

(11) Any death of an infant or child under 19 years of age where the medical history has not established some preexisting medical condition to clearly explain the death and the preterminal circumstances.

(12) Deaths which are possibly directly or indirectly attributable to environmental exposure not otherwise specified.

(13) Deaths suspected to be caused by infectious or contagious disease wherein the diagnosis and extent of disease at the time are undetermined.

(14) Deaths occurring under suspicious or unusual circumstances.

(15) When a body is to be cremated, dissected, or buried at sea.

(16) When a body is brought into Escambia County without proper medical certification.



Section 45-27-60.05 - Medical examiner's investigative authority.

While investigating a death pursuant to this article, the County Medical Examiner of Escambia County shall be authorized to take charge of the dead body, and the medical examiner or a law enforcement officer having jurisdiction, or the legal designee of the medical examiner, may take possession and examine or have examined related physical evidence on or about the body at the scene as may be useful in establishing identity of the deceased or the cause, manner, and circumstances of death. The county medical examiner shall examine the body externally and take, retain, and examine or have examined whatever biological fluids or other evidence from the body he or she deems necessary to determine the cause, manner, and circumstances of death and the identity of the deceased.



Section 45-27-60.06 - Execution of death certificate; circumstances requiring notice to Department of Forensic Sciences.

(a) After investigating a death, if the county medical examiner or the designated assistant is satisfied that the death was not caused by criminal act or omission and that there are no suspicious circumstances about the death, then the county medical examiner, or designated assistant, may execute a death certificate as required by law, and authorize release of the body for final disposition on a certificate as prescribed by the State Health Department.

(b) The county medical examiner shall contact the State Medical Examiner of Alabama Forensic Sciences under the following circumstances:

(1) If the deceased is unidentified.

(2) If the county medical examiner suspects a death was caused by a criminal act or omission.

(3) If the cause of death is obscure.

(c) The State Medical Examiner shall further examine the body, take, retain, and examine or have examined whatever tissues, biological fluids, or other evidence from the body that he or she deems necessary to determine the cause, manner, or circumstances of death, and the identity of the deceased. The county medical examiner or state medical examiner shall then execute a death certificate, as required by law, and also shall authorize release of the body for final disposition by executing a certificate required by the State Health Department.



Section 45-27-60.07 - Autopsies or postmortem examinations.

(a) An autopsy or postmortem examination may be performed by a state medical examiner at the written direction of the Escambia County District Attorney or his or her authorized representative in any case in which the district attorney is conducting a criminal investigation.

(b) The county medical examiner or the State Medical Examiner may authorize an autopsy or postmortem examination, or the autopsy may be performed by the State Medical Examiner when the county medical examiner suspects the death was caused by a criminal act or omission, or the cause of death is obscure or, in his or her opinion, an autopsy is advisable and in the public interest.

(c) In a death where the county medical examiner does not deem it advisable and in the public interest that an autopsy be performed, but the next of kin of the deceased requests that an autopsy be performed, the State Medical Examiner, or a designated pathologist, may perform the autopsy and the cost therefor shall be paid by the next of kin. The funds paid by the next of kin shall be deposited by the State Treasurer into the Forensic Services Trust Fund.



Section 45-27-60.08 - Personal effects of deceased; notice to next of kin.

The county medical examiner and assistant medical examiners of Escambia County, or any law enforcement officer having jurisdiction and the approval of the county medical examiner, shall take possession of personal effects on or about the dead body and notify the next of kin in regard to the death. The personal effects may either be retained as evidence if deemed necessary or be returned forthwith to the next of kin.



Section 45-27-60.09 - Persons in county having knowledge of certain deaths.

Any person in the county having knowledge concerning a death occurring under the categories defined in Section 45-27-60.04 shall promptly report the death to the County Medical Examiner of Escambia County or to any law enforcement agency that in turn shall promptly report the death to the County Medical Examiner of Escambia County. Each death reportable to the county medical examiner shall be reported whether the cause is known or suspected, primary or contributory, or recent, delayed, or remote. No one shall disturb or remove the body or human remains until authorized by the county medical examiner except for the purpose of preserving the body or remains from loss or destruction. Except as otherwise provided by law, any person who knowingly fails to make the report or withholds related medical or other evidence, or willfully alters the body or related evidence without authority of the county medical examiner shall be guilty of a Class B misdemeanor and, upon conviction thereof, shall be fined or sentenced, or both, according to law.



Section 45-27-60.10 - Subpoenas.

The county medical examiner, or the State Medical Examiner, or the Director of the Alabama Department of Forensic Sciences may issue subpoenas for the production of medical documents, radiographs, tissues, fluids, or any other material thing as may be required while investigating the death.



Section 45-27-60.11 - Immunity from civil or criminal liability.

Neither the county medical examiner nor any member of the staff, nor the Director of the Alabama Department of Forensic Sciences, nor any member of the staff or agent of the department, shall incur any civil or criminal liability for duties performed pursuant to this article.



Section 45-27-60.12 - Death investigation reports.

The county medical examiner shall maintain the reports of death investigations conducted by the Escambia County Medical Examiner and a copy shall be forwarded to the Region IV Laboratory of the Alabama Department of Forensic Sciences. These reports, or true copies thereof duly certified by the county medical examiner or the director of the department, are admissible in evidence in any court in Escambia County, with or without testimony by the county medical examiner or Department of Forensic Sciences officials, provided, any person preparing a report given in evidence pursuant to this article may be summoned as a witness in any civil or criminal case by either party to the cause.



Section 45-27-60.13 - Duties of medical examiner.

In addition to the duties and authority described above, the County Medical Examiner of Escambia County shall also have all duties and authority now or hereafter vested in coroners by law.



Section 45-27-60.14 - Reimbursement for services.

The County Medical Examiner of Escambia County shall be reimbursed for his or her services by the Alabama Department of Forensic Sciences through a contract that shall be negotiable and renewable each year.



Section 45-27-60.15 - Transfer of title to property to county medical examiner and Department of Forensic Sciences.

Upon January 15, 1998, title and control of all equipment in the office of the Escambia County Coroner shall be transferred by Escambia County to the county medical examiner and to the Alabama Department of Forensic Sciences. The Escambia County Commission shall establish a Medical Examiner Fund. Thereafter, all funds previously appropriated by the county commission to the office of coroner shall be appropriated to the Medical Examiner Fund. The appropriation shall be in the amount agreed to between the county commission and the Alabama Department of Forensic Sciences each year, but the amount shall not be less than the amount appropriated to the office of the coroner in the Escambia County 1997-98 fiscal year budget. The senior state medical examiner in Region IV of the Alabama Department of Forensic Sciences, in conjunction with the Escambia County Medical Examiner, shall review the funding of the county medical examiner each year with the Escambia County Commission to assure adequate support for the investigations of death in the county.



Section 45-27-60.16 - Transportation of bodies.

This article shall not be construed to make any changes in funding or responsibility for existing methods of transporting bodies in Escambia County. The Department of Forensic Sciences is assigned no additional responsibilities for transportation of bodies pursuant to this article.



Section 45-27-60.17 - Annual report.

The county medical examiner shall make an annual report to the county governing body listing the number of deaths investigated, the determinations made, and other reasonable facts as required by the governing body.






Article 7 - County Commission.

Part 1 - Chair.

Section 45-27-70 - Commission chair.

(a) All laws to the contrary notwithstanding, the Chair of the Escambia County Commission shall serve full time as such officer.

(b) The provisions of this section are cumulative and shall not be construed to repeal other laws or parts of laws unless such laws or parts of laws are in conflict herewith. All laws or parts of laws which conflict with this section are repealed insofar as such conflicting provisions exist.



Section 45-27-70.01 - Election of chair; term.

(a) In Escambia County, there is hereby created the office of Chair of the Escambia County Commission. The chair shall be elected by the commissioners from one of their number and shall serve for a term of one year or until his or her successor is elected. The one year term shall run from the third Tuesday in January of the year elected to the third Tuesday in January of the following year. The chair shall serve full time as county commission chair and shall receive compensation for serving as such officer as is provided for a full-time county commission chair under subsection (c) of Section 11-3-4.1. Provided, however, nothing in this section shall be construed to prevent a chair of the commission from seeking consecutive terms as chair.

(b) This section shall not become effective unless authorized by a resolution adopted by the Escambia County Commission. The resolution shall be introduced at a regularly scheduled meeting of the county commission and may not be adopted until the following regularly scheduled meeting.

(c) This section and the resolution adopted by the county commission shall have retroactive effect to January 16, 1989.






Part 2 - Compensation.

Section 45-27-71 - Expenses of members.

(a) In addition to all salaries, travel, and other expenses now provided or allowed by law to be paid to them, each member, including the chair, of the County Commission of Escambia County, shall be paid or reimbursed by the county for actual expenses incurred in the performance of his or her duties outside the county of his or her residence, including expenses incurred in attending conventions of the National Association of County Commissioners and the Alabama Association of County Commissioners. Expenses for attending conventions shall be limited to necessary expenses of travel to and from such officer's home to the place of such convention and to reasonable expenses actually incurred for maintenance during the time he or she is participating in such convention. Provided, that the total amount of expenses allowed to all of the members of the county commission, including the chair, shall not exceed three thousand dollars ($3,000) in anyone year.

(b) Each member of the county commission, including the chair, shall submit a statement of his or her expenses to the entire membership of such body for its approval. It shall not be necessary for such statement to be accompanied by receipts or vouchers, but the statement shall be sworn to by each person submitting the same. Such expenses shall be paid out of the county treasury upon the approval of the chair and the entire membership of the county governing body upon the warrant of the chair that such payment is due.

(c) All payments heretofore made by such counties to members of its county governing body as reimbursement for such expenses are hereby validated.



Section 45-27-71.01 - Annual expense allowance; salaries.

(a) In Escambia County, the chair and members of the county commission are each hereby entitled to an expense allowance of two thousand dollars ($2,000) per year. The expense allowance shall be in addition to any and all other salary, compensation, or expense allowance heretofore provided by law and shall be payable from the general fund of the county.

(b) In addition to the expense allowance provided for in subsection (a), effective at the beginning of their next term of office, the chair of the county commission is hereby entitled to receive a salary of sixteen thousand dollars ($16,000) per year and the members of the county commission shall each be entitled to receive salaries of ten thousand dollars ($10,000) per year. The salaries provided for in this section shall be payable from the general fund of the county.



Section 45-27-71.02 - Monthly expense allowance; additional compensation.

(a) On July 1, 1991, the chair and associate commissioners of the County Commission of Escambia County shall be entitled to receive a monthly expense allowance in the amount of three hundred dollars ($300) to be paid from the county general fund. The expense allowance shall be in addition to all other compensation, expense allowances, or benefits granted to the chair and associate commissioners.

(b) Beginning after the next election, the expense allowance paid to the chair and associate commissioners as provided in sup section (a), shall be null and void. In lieu thereof the chair and associate commissioners shall receive an additional monthly compensation of three hundred dollars ($300). The compensation shall be in addition to all other compensation expense allowances or benefits received.






Part 3 - Purchasing System.

Section 45-27-72 - Purchasing agent.

(a) The Chair of the Board of County Commissioners of Escambia County shall serve as county purchasing agent without additional compensation. The county purchasing agent shall purchase for the county officials, the county offices, and every department of the county, all books, stationery, supplies, office equipment, printing and printing matter, blanks, forms, machinery, equipment, tools, materials, supplies, and contractual services needed by such county officials, offices, and departments. Subject to the approval of the Board of County Commissioners, the purchasing agent shall have authority to do all of the following:

(1) Establish standard specifications for supplies, equipment, and materials used by the county officials, offices, and departments.

(2) Operate a central storeroom.

(3) Require county officers, offices, and departments to prepare estimates of requirements.

(4) Transfer among the county officers, offices, and departments surplus supplies, equipment, and materials, or to sell surplus or obsolete items after receiving at least three competitive bids upon such surplus or obsolete items.

(5) Promulgate reasonable rules and regulations governing the acquisition of supplies, materials, and equipment, or the disposal of surplus or obsolete personal property of the county.

(b) Supplies, materials, equipment, and services shall be furnished to the county officers, offices, and departments only upon written requisition setting forth the articles needed and signed by the officer for whose office the articles are requested. The requisitions shall state by items the articles that are desired and needed, that the articles are necessary, that the amount of the requisition is not excessive, and that no part of the articles will be used except in conducting the public business. The requisitions, with the purchase invoices attached, shall be kept on file in the office of the purchasing agent, in an orderly manner, as a permanent record subject to public inspection at all reasonable times.

(c) The purchasing agent shall keep a current inventory of all property owned or leased by the county, which inventory record shall show where such property is located and in whose possession or under whose control it is.

(d) Before entering upon the discharge of his or her duties, the county purchasing agent shall execute a bond in the sum of fifteen thousand dollars ($15,000). The bond shall be payable to Escambia County, with good and sufficient surety, and shall be conditioned upon the faithful discharge and performance of his or her duties. The bond shall be filed and recorded in the office of the judge of probate of the county, and the premium thereon shall be paid by the county.









Article 8 - Courts.

Part 1 - Circuit Court.

Division 1 - Circuit Clerks.

Section 45-27-80 - Expense allowance for supernumerary circuit clerks.

(a) This section shall be applicable to supernumerary circuit clerks In Escambia County.

(b) Any law to the contrary notwithstanding, the Supernumerary Circuit Clerk of Escambia County shall receive an annual expense allowance in an amount which together with any salary from county, municipality, or state funds shall equal the total annual salary paid to the Supernumerary Tax Collector of Escambia County. Such annual expense allowance shall be payable from the county general fund in monthly installments in an amount equalling the difference between the monthly installment of the total annual salary paid to the county supernumerary tax collector and the monthly installment of the annual salary paid to the county supernumerary circuit clerk.






Division 2 - Court Reporters.

Section 45-27-80.20 - Compensation of court reporters.

In addition to all other compensation provided for by law, the official court reporter of the Twenty-first Judicial Circuit of Alabama shall be entitled to additional compensation payable by Escambia County in the amount of seven thousand dollars ($7,000) annually. Such additional compensation shall be paid to the court reporter in equal monthly installments from the general funds of Escambia County.






Division 3 - Judicial Compensation.

Section 45-27-80.40 - Compensation of judges.

(a) In the Twenty-first Judicial Circuit, in Escambia County, the county commission shall pay the presiding circuit judge and circuit court judge No. 2 a total expense allowance of twelve thousand dollars ($12,000) per annum. Such expense allowance shall be paid in equal monthly installments from the county treasury. Such expense allowances shall be in lieu of any expense allowances provided for by Act Nos. 569, H. 994 of the 1947 Regular Session (Acts 1947, p. 402, as amended); 531, S. 574, 1949 Regular Session (Acts 1949, p. 840); 249, H. 977, 1976 Regular Session (Acts 1976, p. 286); and Act No. 82-474, H. 811, 1982 Regular Session (Acts 1982, p. 795), or any other laws or parts of laws relating to expense allowances for such officer. These acts are repealed in part only to the extent there is a conflict with this section.

(b) The Escambia County Commission shall pay to the district court judge of the judicial circuit an annual expense allowance of six thousand dollars ($6,000), payable in the same manner as that received by the circuit judges provided for by subsection (a). Such expense allowance shall be in lieu of any expense allowances heretofore provided for by law or parts of laws for such officer and these are repealed only to the extent there is a conflict with this section.






Division 4 - Juries.

Section 45-27-80.60 - Excusal of jurors.

In all capital cases where trial by jury is held before the circuit court in the Twenty-first Judicial Circuit of Alabama, the judge presiding over the empanelment of the jury venire in the capital case is authorized to excuse any prospective juror outside the presence of the defendant provided the juror has a legal excuse for being excused and it shall be within the discretion of the judge to determine whether the prospective juror's excuse is legal; provided that in no case shall there be a smaller number of jurors to select from in the capital case than provided by statutes not in force and effect.









Part 2 - Court Costs.

Section 45-27-81 - Escambia County Law Library and Judidcial Administration Fund.

(a) In Escambia County, in order to provide a special fund for the creation and maintenance of the law library and for the purposes of judicial administration as further specified in this section, there shall be taxed as additional court costs the sum of thirty dollars ($30) in each civil or quasi-civil action at law, small claims case, suit in equity, criminal case, traffic case, quasi-criminal case, juvenile court case, proceeding on forfeited bail bond, or a proceeding on a forfeited bond given in connection with an appeal from a judgment of conviction in any district or municipal court to each circuit court or to the juvenile court hereinafter filed in, arising in, or brought by appeal, certiorari, or otherwise to the circuit court or district court or to the juvenile court in Escambia County. The costs shall be collected as other costs in cases are collected by the clerk of the court and shall be paid to the Escambia County Commission. When any part of the costs in a case have been paid, the amount paid shall first be applied to the payment of court costs provided by this section before applying any court costs paid to any other items of court costs.

(b) The court costs shall be kept in a special fund designated as the "Escambia County Law Library and Judicial Administration Fund" and shall be expended by the presiding Circuit Judge of the Circuit Court of Escambia County to create, establish, and maintain the law library, including, but not limited to, the purchase of books, periodicals, software, hardware, and other library fixtures and equipment, which in the opinion of the presiding circuit judge may be advisable, and to provide for the more effective administration of justice, including, but not limited to, paying the costs of securing the advice and attendance of witnesses, registration fees, and other actual expenses incurred in attending seminars, institutes, conferences, and other meetings in connection with continuing legal and judicial education, membership fees, or dues in legal and judicial organizations; paying the salaries of court employees when necessary for the efficient operation of the courts; and any other actual and necessary expenses incurred by the judges of the circuit in promoting legal and judicial competency. The presiding circuit judge shall draw warrants on the county for expenditures by indicating on the warrants the funds against which the warrants are to be drawn. The management of the law library shall be vested in the presiding judge of the circuit court, and all books, periodicals, reports, and other property purchased with the funds produced by this section shall be the property of Escambia County. The presiding judge may from time to time sell or exchange the books, reports, periodicals, and other personal property as may be necessary to keep the library up to date and apply the proceeds of the sale thereof or the value thereof upon the purchase of other books, reports, periodicals, and personal property for use in the library. The presiding judge of the circuit court may accept any gift or loan of any books, reports, periodicals, and other property for public use in the library upon the terms and conditions as may be stipulated by the donor or lender thereof as may be agreeable to the judge. The presiding circuit judge may designate the clerk of the circuit court or any other suitable person to operate or assist in the operation of the library. The funds established by this section shall be audited in the same manner as other county funds are audited.



Section 45-27-81.01 - Solicitor's fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Escambia County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly to the Solicitor's Fund or District Attorney's Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees, recoupments, or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office.






Part 3 - District Attorney.

Division 1 - Court Cost Recovery Division.

Section 45-27-82 - Recovery of court costs.

(a) The office of the district attorney serving Escambia County, Alabama, shall be allowed to establish a court cost recovery division for the purpose of collecting assessments, costs, fees, fines, or forfeitures due to be paid to the State of Alabama, Escambia County, municipalities within Escambia County, or any agency or subdivision of these governments as a result of any court action or proceeding.

(b) The court, the clerk of the court, or a probation officer shall notify the district attorney in writing when any bail bond forfeitures, court costs, fines, penalty assessments, crime victims' compensation assessments, or like assessments in any civil or criminal proceeding ordered by the court to be paid to the state or municipality have been paid or are in default and the default has not been vacated. Upon notification to the district attorney, the court cost recovery division of the district attorney's office may collect or enforce the collection of funds that have not been paid or that are in default which, under the direction of the district attorney, are appropriate to be processed. In no event shall a court, court clerk, or probation officer notify the district attorney in less than 90 days from the date any payment is due to be paid.

(c) After notification as provided in subsection (b), the district attorney may take all lawful steps necessary in order to require compliance with the court-ordered payments including any of the following:

(1) A petition for revocation of probation.

(2) A show cause petition for contempt of court.

(3) Any other civil or criminal proceedings which may be authorized by law or by rule of court. In addition, the district attorney may issue appropriate notices to inform the defendant of the noncompliance of the defendant and a warning of the penalty for noncompliance.

(d)(l) After a matter has been transferred to the district attorney under subsection (c), a court shall assess a collection fee of 30 percent of the funds due which shall be added to the amount of funds due. Any amount collected pursuant to this section shall be distributed as follows:

a. Seventy-five percent of the collection fee shall be distributed to the County District Attorney Fund to be expended for lawful purposes for the operation of the office of the district attorney. Funds provided to the district attorney by this section shall not reduce the amount payable to the district attorney under any local act or general act or reduce or affect the amounts of funding of the budget allocated by law. The funds shall be audited as all other state funds are audited.

b. Twenty-five percent of the collection fee shall be distributed to the Circuit Clerk's Fund which shall be kept and maintained by the circuit clerk in a separate account to be used for the operation of the office of the clerk to include, but not be limited to, equipment purchases, education, and other office-related expenses including personnel. Funds retained by the circuit clerk shall not reduce the amount payable to the circuit clerk under any local act or general act or reduce or affect the amounts of funding of the budget of the circuit clerk allocated by the Administrative Office of Courts. The funds shall be audited as all other state funds are audited.

(2) The remainder of the fees, fines, penalties, charges, court costs, and bail bond forfeitures after the deduction for collection shall be disbursed as provided by law on a monthly basis.






Division 2 - Pretrial Diversion Program.

Section 45-27-82.20 - Established; discretionary powers; supervision and control.

(a) The District Attorney of the Twenty-first Judicial Circuit of Alabama may establish a pretrial diversion program.

(b) The district attorney shall retain all discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the District Attorney of the Twenty-first Judicial Circuit.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this subpart. The district attorney may employ necessary persons to accomplish this subpart and these persons shall serve at the pleasure of the district attorney.



Section 45-27-82.21 - Applicants for admittance.

(a) A person charged with a criminal offense specified in this subsection whose jurisdiction is in the circuit or district court of the Twenty-first Judicial Circuit of Alabama may apply to the District Attorney of the Twenty-first Judicial Circuit for admittance to the pretrial diversion program. A person charged with any of the following may apply for the program:

(1) Drug offenses as provided in Section 12-23-5.

(2) Property offenses.

(3) Offenses wherein the victim did not receive serious physical injury.

(4) Offenses in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) All misdemeanors other than traffic or conservation offenses.

(b) No persons charged with a Class A felony or a crime that involved serious injury to a person or death shall be eligible for pretrial diversion.

(c) Any person deemed by the district attorney to be a threat to the safety or well-being of the community shall not be eligible for the pretrial diversion program.

(d) The district attorney, in his or her sole discretion, may waive any of the prohibitions or prohibited offenses set forth in subsections (a) through (c) if he or she finds that justice or special circumstances dictate such a waiver.



Section 45-27-82.22 - Standards for admission.

(a) Diversion shall be appropriate if:

(1) The offender is 18 years of age or older at the time the alleged offense was committed.

(2) There is a likelihood justice will be served if the offender is placed in the diversion program.

(3) It is determined the needs of the state and of the offender can be met through the pretrial diversion program.

(4) The offender poses no substantial threat to the safety and well-being of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-27-82.23 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part of the district attorney's evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological tests taken, and any other information concerning the offender which the district attorney feels has a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this subpart.



Section 45-27-82.24 - Program requirements; records.

(a) An offender who enters an intervention program shall satisfy each of the following requirements:

(1) Waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling, while in the program, of periods of limitations established by statute or rules of court.

(3) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(4) If there is a victim of the crime, agree in writing to a restitution agreement within a specified period of time and in an amount to be determined by the district attorney taking into account all circumstances of the offender and victim.

(b) Pretrial diversion program records or records related to pretrial diversion program admission shall not be admissible in subsequent proceedings, criminal or civil, and communications between pretrial diversion program counselors and defendants shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be revealed.



Section 45-27-82.25 - Time for application.

(a) An offender shall make application to the pretrial diversion program no later than 45 days after service of the warrant or within 21 days following appointment of counsel for the charge for which the offender applies or at his or her first court appearance.

(b) In the discretion of the district attorney, the time provision of this section may be waived.



Section 45-27-82.26 - Costs and fees.

(a) An applicant may be assessed a fee of not more than one thousand dollars ($1,000) when the applicant is approved for the program. The amount of the assessment for participation in the program shall be set from time to time by the district attorney. The assessment shall be in addition to any court costs and assessments for victims or drug or alcohol treatment required by law, and is in addition to costs of supervision, treatment, and restitution for which the person may be responsible. Fees may be waived by the district attorney because of circumstances relating to a specific offender and the financial status of the offender. A schedule of payments for any of these fees may be established by the district attorney.

(b) Fees collected pursuant to this section shall be deposited by the district attorney into the District Attorney's Fund and used for law enforcement as provided by law.



Section 45-27-82.27 - Treatment programs; drug testing.

The district attorney and the offender may enter into an agreement as a part of the pretrial diversion program of an offender that the offender be admitted to a drug or alcohol program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse. The district attorney may require the offender to submit to periodic or random drug testing as a part of the pretrial diversion program of the offender and other terms and conditions related to substance abuse as the district attorney may direct. The offender shall pay the costs of all services unless otherwise agreed.



Section 45-27-82.28 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner or what charges the defendant will plead guilty to and the sentence the offender will receive. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and receive a specific sentence, this agreement concerning the offense and sentence shall be approved by an appropriate Circuit or District Judge of the Twenty-first Judicial Circuit prior to admission of the offender in the pretrial diversion program.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Attend school, including, but not limited to, high school, college, job training school, trade school, or adult basic education courses.

(2) Learn to read and write.

(3) Financially support his or her children or pay child support.

(4) Refrain from the use of alcohol or drugs or frequenting places where alcohol or drugs are sold or used.

(5) Refrain from contact with certain persons or premises.

(6) Maintain or seek employment.

(7) Attend counseling (individual, group, or family).

(8) Pay restitution to a victim if any is due.

(9) Pay court cost and fines.

(10) Pay supervision fees and application fees pursuant to this subpart.

(11) Observe curfews or home detention or travel constraints as set out in the offender's agreement.

(12) Enter into an agreement with the district attorney to have restitution, court cost, fines, fees, or child support withheld from the wages or salary of the offender and applied to the restitution.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in the written agreement of the offender, it being the purpose of this subpart to allow the district attorney broad discretion in designing a program specifically for each offender and circumstances of the offender.



Section 45-27-82.29 - Pretrial diversion fund.

The district attorney shall establish a Pretrial Diversion Fund. All fees paid by offenders as set out in this subpart to the district attorney shall be placed into the Pretrial Diversion Fund. The district attorney shall use the funds to pay costs associated with the administration of the pretrial diversion program or for other law enforcement purposes. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, telephones, postage, office supplies and equipment, training and travel services, service contracts, and professional services. The district attorney may pay for services or programs for an offender while the offender is in the pretrial diversion program if special circumstances and justice dictate.



Section 45-27-82.30 - Violations; waiver.

(a) If the offender violates the conditions of the pretrial diversion program agreed to in writing by the offender and the district attorney, the district attorney may terminate the participation of the offender in the program and pursue criminal charges against the offender. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.









Part 4 - Probate Court.

Section 45-27-83 - Compensation; clerks; reimbursement for expenses.

(a) The Judge of Probate of Escambia County shall be compensated on a salary basis which shall be in lieu of all fees and commissions heretofore paid as compensation to such judge. The amount of such salary shall be the same as that paid to the presiding circuit judge in the county including all county salary supplements. Such salary shall be paid in equal monthly installments in the same manner as other county officials are paid.

(b) The judge of probate is hereby authorized to employ a chief clerk and in addition thereto up to nine clerks to carry out the duties of the office; thereafter, upon authorization of the county governing body, additional clerks shall be appointed by the judge of probate as needed. All such clerks shall serve at the pleasure of the judge of probate.

(c) The judge of probate and the employees of the probate office shall be reimbursed by the county commission for all expenses incurred in the official operation of the office by reimbursement for expenses incurred in an amount not less than the mileage and per diem rate in effect for employees of the State of Alabama at the time the expenses are incurred.



Section 45-27-83.01 - Additional clerks.

The Judge of Probate of Escambia County is hereby authorized to employ two additional clerks in addition to those provided for by Section 45-27-83, to aid in carrying out the duties of the office at the Atmore Satellite Courthouse. Such clerks shall serve at the pleasure of the judge of probate. The compensation and benefits of the additional clerks shall be comparable to other clerks heretofore authorized to be employed by the judge of probate.






Part 5 - Extradition of Tribal Fugitive

Section 45-27-84 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

For the purposes of this part, the following terms shall have the following meanings:

(1) COUNTY. Escambia County.

(2) DISTRICT ATTORNEY. The District Attorney for the 21st Judicial Circuit.

(3) RESERVATION. The reservation of the tribe or any land held in trust for the tribe by the United States of America.

(4) TRIBE. The tribe of Indians recognized as the Poarch Band of Creek Indians by the federal government and by the State of Alabama as a tribal government.

(5) TRIBAL FUGITIVE. Any Indian, as defined by Section 5129 of Title 25 of the United States Code, charged with the commission of a crime alleged to have taken place within the reservation, who is not currently within the boundaries of the reservation.



Section 45-27-84.01 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

If a tribal fugitive is found within the county, he or she may be extradited to the tribe as provided for by this part.



Section 45-27-84.02 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) No demand for extradition of a tribal fugitive shall be recognized unless a written request is received by the district attorney.

(b) The written request shall contain all of the following:

(1) A sworn statement stating that the accused tribal fugitive was alleged to be present on the reservation at the time of the commission of the alleged crime and that the accused tribal fugitive is no longer on the reservation.

(2) A copy of an arrest warrant issued for the accused tribal fugitive.

(3) A copy of the conviction or sentence imposed, if applicable.

(4) A sworn statement that the accused tribal fugitive has broken the terms of bail, probation, or parole, or has been charged with committing a specific offense under the laws of the tribe.

(5) Any waiver of extradition validly executed as a bond condition or as a term or condition of parole or probation, if applicable.

(6) Any identifying information that may assist law enforcement and the district court judge in a determination of whether the accused tribal fugitive is the person who is sought to be extradited by the tribe.



Section 45-27-84.03 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

If a criminal prosecution has been instituted under the laws of this state against a person demanded by the tribe as a tribal fugitive for extradition, and the prosecution is still pending, the district attorney may either commence extradition or demand that the accused tribal fugitive be held until tried and discharged or convicted and any punishment served.



Section 45-27-84.04 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

If the district attorney complies with the demand for extradition, the district attorney shall submit the documents specified in Section 45-27-84.02 to the district court and the district court judge shall issue a warrant of arrest directed to any law enforcement officer for the arrest of the tribal fugitive.



Section 45-27-84.05 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The district court judge may call upon the district attorney to investigate the demand for extradition, to report the situation and circumstances of the person so demanded, and to recommend whether the person should be surrendered.



Section 45-27-84.06 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) No tribal fugitive shall be delivered to an agent appointed by the tribe to receive the tribal fugitive until first being taken before the district court judge, who shall inform the accused tribal fugitive of the demand for extradition, the crime charged, and of his or her right to request counsel.

(b)(1) If the accused tribal fugitive or his or her counsel state the desire to test the legality of the arrest, the accused tribal fugitive shall be taken before the district court judge within 72 hours for an extradition proceeding.

(2) The time and place of the extradition proceeding shall be given by the court conducting the proceeding to the district attorney of the county and to the Office of the Attorney General of the tribe.

(c)(1) A formal extradition proceeding under this part may be waived if the accused tribal fugitive making the waiver, knowingly, and in the presence of the district court judge, signs a statement that the accused tribal fugitive consents to return to the demanding authority.

(2) Before a waiver under this subsection may be executed, the district court judge shall inform the accused tribal fugitive of his or her rights and the procedures available to him or her under this section.

(d) Nothing in this section shall be construed to imply that an accused tribal fugitive is entitled to an attorney at the expense of the state.



Section 45-27-84.07 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) If the district court judge determines the accused person is a tribal fugitive, then the tribal fugitive shall be surrendered to an agent of the tribe.

(b) The guilt or innocence of the accused tribal fugitive may not be inquired into by the district court judge in an extradition proceeding except as may be necessary to identify the person held as being the tribal fugitive charged of a crime by the tribe.



Section 45-27-84.08 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Notwithstanding Sections 45-27-84.04 and 45-27-84.07, a law enforcement or corrections agency in the county holding an accused tribal fugitive may deliver the accused tribal fugitive to the duly accredited agent of the tribe without the requirement of a warrant if both of the following requirements are met:

(1) The accused tribal fugitive has signed a prior waiver of extradition in the tribal court of the tribe as a condition of bond, parole, or probation.

(2) The law enforcement or corrections agency holding the accused tribal fugitive has received a copy of the prior waiver of extradition and any information identifying the accused tribal fugitive as the person who signed the waiver.



Section 45-27-84.09 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The law enforcement officer or person executing the warrant of arrest or the agent of the tribe to whom the tribal fugitive may have been delivered, if necessary, may confine the tribal fugitive in a jail of the county and the keeper of the jail shall receive and safely keep the tribal fugitive in accordance with any applicable Memoranda of Understanding between the tribe and the county.



Section 45-27-84.10 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 25, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

An extradition proceeding provided for by this part may not interfere with or supersede a formal proceeding under Article 2 of Chapter 9 of Title 15, relating to extradition by the Governor of Alabama.









Article 9 - Economic and Industrial Development and Tourism.

Section 45-27-90 - Industrial Development Authority.

For the purpose of promoting industry and trade and to assist the county commission or other like governing bodies in Escambia County in their pursuits thereof, there is hereby created an Industrial Development Authority for Escambia County which shall be composed of 11 members. All members of the authority shall be residents and qualified electors of Escambia County.

(1) Five members of the authority shall be appointed by the Escambia County Commission. All appointments of successors to these five members shall be made by the Escambia County Commission, from a list submitted by the House of Representatives member whose district encompasses the majority of Escambia County. If such successors are not appointed within 90 days after the expiration of such members' terms, the House of Representatives member whose district encompasses the majority of Escambia County shall appoint the successors, and all members shall serve until their successors are appointed. The members of the authority appointed by the Escambia County Commission or the House of Representatives member whose district encompasses the majority of Escambia County shall serve for terms of four years. Vacancies in the positions of these five members shall be filled in the same manner as the original five members are appointed, but any person appointed to fill a vacancy shall serve only for the unexpired portion of the term.

(2) The governing bodies of Brewton and Atmore shall each appoint two members of the authority. The governing bodies of Flomaton and East Brewton shall each appoint one member of the authority. The members of the authority appointed by the governing bodies of Brewton, Atmore, Flomaton, and East Brewton shall serve for terms of three years. Successors to these six members shall be appointed in the same manner as the original six members are appointed, so long as the governing bodies financially support the Industrial Development Authority of Escambia County. All members shall serve until their successors are appointed. Vacancies in the positions of these six members shall be filled in the same manner as the original six members are appointed, but any person appointed to fill a vacancy shall serve only for the unexpired portion of the term. At the completion of any three-year term, or in the case of a vacancy, if a governing body has chosen not to financially support the Industrial Development Authority of Escambia County, its appointees shall be appointed in the same manner as those in subdivision (1).



Section 45-27-90.01 - Officers; meetings; compensation.

The authority shall hold an organizational meeting within 30 days after the appointment of all its members and shall elect a chair and vice chair from among its members. Such officers shall serve for such term as the authority by rule or regulation may prescribe. After the organizational meeting, the authority shall meet at the time and place designated in the call. The chair or a majority of its members may call a meeting of the authority, and at least four meetings shall be held annually. The chair shall preside at each meeting of the authority. In his or her absence, the vice chair shall preside. A majority of the members of the authority shall constitute a quorum. Members of the authority shall receive no compensation for their services, but they shall be entitled to reimbursement for their actual and necessary expense incurred in the performance of their official duties.



Section 45-27-90.02 - Exercise of functions and powers.

Upon the organization of the Industrial Development Authority of Escambia County the authority shall be constituted an instrumentality for the exercise of public and essential governmental functions and the exercise of the powers conferred by this article, and the development of the county shall be deemed to be an essential governmental function of the county.



Section 45-27-90.03 - Director.

The authority may employ a director, who shall be its chief administrative officer and serve as secretary to the authority. The authority shall fix the salary of the director who shall serve at its pleasure. The director shall have authority to employ clerical and other assistants subject to the approval of the authority. The authority may require the director to be bonded for the faithful performance of his or her duties before he or she enters upon the discharge thereof.



Section 45-27-90.04 - Powers of authority.

The authority or its agents and employees may do all of the following:

(1) Investigate, study, and engage in basic research relative to the natural resources of land, water, minerals, and people in the county and apply its findings in efforts to promote a sound and balanced agricultural, industrial, and economic development of the county.

(2) Cooperate with municipal, regional, state, or federal planning or other industrial development authorities.

(3) Publicize and advertise the industrial, commercial, and agricultural resources and opportunities in the county.

(4) Collect, compile, and distribute literature concerning the facilities, advantages, and attractions of the county, the educational, historic, recreational, and scenic places of interest within the county, and the air, water, and highway transportation facilities.

(5) Contract with other agencies, individuals, or corporations to promote the purposes of this article, and expressly to contract with any municipality in the county, not having an industrial development board, to act as the development agency for such municipality, and as such agency to exercise all powers granted to municipal development agencies under the general laws of the state.

(6) Enter upon any land in the county, with consent of the owner, and make examinations and surveys and place and maintain necessary monuments and markings thereon.

(7) Accept gifts, grants, bequests, or devises.

(8) Acquire land for industrial park development and construct buildings for lease, for industrial development only.

(9) Issue bonds and incur debt for the purpose of carrying out the function of industrial development of Escambia County.



Section 45-27-90.05 - Office space and equipment.

The authority may establish and maintain an office at some suitable place within the county, and the cost of securing furnishing, equipping, lighting, heating, and maintaining such office shall be a lawful charge against any funds appropriated for the use of the authority.



Section 45-27-90.06 - Expenses of authority.

The county governing body of Escambia County shall annually, before the end of the county's fiscal year, fix the amount to be expended by the Industrial Development Authority herein created, and shall deposit such amount as it determines to be necessary for the efficient operation of the authority in a special fund in the county treasury to the credit of the authority. All other funds otherwise coming into the hands of the authority shall likewise be deposited in the fund. The ordinary and necessary operating expenses of the authority, including the expenses of its members and the salaries and expenses of employees of the authority shall be paid out of authority funds.






Article 10 - Education.

Section 45-27-100 - Compensation.

The members of the Board of Education of Escambia County shall each receive from the public school funds of the county three hundred dollars ($300) per month for attending meetings of the board and transacting the business of the board. This sum shall be paid in lieu of any salary. Expenses shall be paid to the board members as presently provided for by law.






Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-27-110 - Compensation.

Each member of the Board of Registrars of Escambia County shall be entitled to receive additional compensation in the amount of ten dollars ($10) per day, payable out of the general fund of the county treasury. Such amount shall be in addition to any and all other amounts provided for by law and shall be paid only for those days the board is authorized to meet and conduct business.






Part 2 - Poll Workers.

Section 45-27-111 - Expense allowance.

In Escambia County, election officials who work at polling places may from time to time, receive an additional expense allowance in an amount to be set by the Escambia County Commission, together with any amount paid by the state pursuant to Section 17-6-13. The additional expense allowance provided for in this section shall be paid from the county general fund.









Article 12 - Employees.

Section 45-27-120 - Personnel system authorized.

Escambia County shall have the authority to establish and administer a countywide personnel system based on principles of human resource management which shall include equity, fairness, and compliance with all applicable state and federal laws.



Section 45-27-120.01 - Definitions.

The following words and phrases when used in this article shall, for the purpose of this article, have meanings respectively ascribed to them in this section, except when the context otherwise requires:

(1) APPOINTING AUTHORITY. All persons having the authority to hire employees for their department.

(2) CLASSIFIED EMPLOYEE. An individual who is assigned to an ongoing position, full- or part-time, authorized by the county commission, and whose salary is paid with funds allocated by the county commission, regardless of the source of those funds, and who must initially complete a probationary period.

(3) COUNTY. Escambia County, Alabama.

(4) COUNTY COMMISSION. The governing body of Escambia County or any succeeding governing system that may be established.

(5) DEPARTMENT. Personnel department.

(6) EMPLOYEE. Any individual who works for the county in a temporary, part-time, classified, or unclassified position whose salary is paid with funds allocated by the county commission.

(7) PART-TIME EMPLOYEE. An individual who works for the county on an on going basis and is regularly scheduled to work less than 30 hours per week.

(8) PERSONNEL DEPARTMENT. A department of the county commission authorized to carry out all personnel and related matters as designated by the county commission.

(9) TEMPORARY EMPLOYEE. An individual who works for the county for a predetermined time period that is no more than six months.

(10) UNCLASSIFIED EMPLOYEE. An individual who works for the county and whose employment is the same as a classified employee except he or she serves at the pleasure of an elected official. An elected official must request the approval of the county commission before hiring an unclassified employee.

(11) VACANCY. A position approved and funded by the county commission which is currently unoccupied.



Section 45-27-120.02 - Establishment and guidelines.

Escambia County may establish a personnel system for Escambia County based on all of the following principles:

(1) Recruiting, selecting, and advancing employees based on their ability, knowledge, and skills, including the open competition of qualified applicants for initial and subsequent appointment.

(2) Establishing pay rates consistent with the principle of comparable pay for comparable jobs.

(3) Training employees, as needed, to assure quality job performance.

(4) Retaining employees on the basis of county needs, adequacy of performance, correcting inadequate performance when possible, and disciplining employees, including discharge, when such actions are in the best interests of the county.

(5) Assuring fair treatment of applicants and employees in all aspects of personnel administration without regard to political affiliation, sex, race, color, religion, national origin, disability, or age.



Section 45-27-120.03 - Applicability of personnel system.

All personnel activities required to create or administer the personnel system authorized by this article shall be based on the rules, policies, and procedures adopted by the county commission. All county employees shall be hired and retained based on rules, policies, and procedures adopted by the county commission, as necessary, to implement this article. This personnel system shall apply to all employees except:

(1) Elected officials.

(2) Members of appointed boards and commissions.

(3) Volunteer personnel who receive no compensation from the county.

(4) Persons performing work under contract with the county and not carried on the payroll as employees.

(5) Persons whose employment is subject to the approval of the United States Government or the State of Alabama.

(6) Other persons so designated by the county commission who meet the intent of this section.



Section 45-27-120.04 - Prerequisites.

An individual's employment with Escambia County is contingent upon all of the following:

(1) Availability of funds.

(2) The county's need for the work to be done.

(3) The employee's compliance with all rules, policies, and procedures established in accordance with this article.

(4) The completion of a satisfactory probationary period.

(5) Continued satisfactory job performance by the employee.



Section 45-27-120.05 - Administration of personnel system.

The county commission shall have the authority to develop, implement, and administer a countywide personnel system that is consistent with this article. All rules, policies, and procedures necessary to implement this article shall be approved by the county commission. The commission may establish a personnel department. This department shall carry out those activities assigned to it by the county commission in order to administer the county personnel system. The county commission shall adopt all rules, policies, and procedures necessary for creation and operation of the department and adequately fund the personnel department and the personnel board so that they may effectively carry out their duties and responsibilities. The commission also has the authority to grant special awards and incentives to employees in accordance with pre-established guidelines.



Section 45-27-120.06 - Powers of appointing authorities.

Each county appointing authority is authorized to hire employees to fill approved vacancies within their department. Appointing authorities shall include: The county commission, the sheriff, the probate judge, the tax assessor, and the tax collector. The county commission may designate other appointing authorities. Appointing authorities shall supervise and discipline employees in their departments based on this article and the rules, policies, and procedures established by the county commission.



Section 45-27-120.07 - Activities of personnel department.

The personnel department shall assist the county commission in the creation and implementation of the county personnel system. The department shall carry out all activities assigned to it by the county commission. These activities may include, but are not limited to: Promulgating all necessary rules, policies, and procedures; overseeing benefits related to employment; assisting elected officials and department heads; assisting employees; providing clerical and administrative assistance to the personnel board; and any other functions deemed appropriate by the county commission.



Section 45-27-120.08 - Personnel board.

(a) There may be created in Escambia County a personnel board. The personnel board shall be composed of not less than three persons nor more than seven persons, as established by the county commission. The board members shall be registered voters and residents of the county. Regardless of the number of board members, one member shall be appointed by the county commission as a whole and one member by the employees of the county. If the board has three members, the third member shall be selected collectively by the probate judge, sheriff, tax assessor, and tax collector. If the board has five members, the remaining members shall be selected as determined by the policies and procedures adopted by the county commission. If the board has seven members, the county commission shall select two members and each of the other elected officials shall select one member individually.

(b) County employees shall vote for a personnel board member from a list of persons nominated by the county commission, the county appointing authorities, and county employees. Nominations shall be based on procedures established by the county commission. Each employee shall be given the opportunity to vote for one person to serve on the personnel board. The individual receiving the greatest number of votes shall be the personnel board member.

(c) No person who holds elected office, is running for elected office, or receives a salary from the county shall serve on the board. A board member's term shall immediately terminate upon occurrence of a preceding condition. The official or group who appointed the board member shall appoint another board member as soon as possible.

(d) Each member shall serve a three-year term, with the exception of the inaugural members of the board. The inaugural members shall draw lots to determine the two members who shall serve three years, the two members to serve two years, and the one member to serve one year. Members may be reappointed to serve a total of no more than six years.

(e) The personnel department, or another body as designated by the county commission if the commission does not provide for a personnel department, shall provide all necessary clerical and administrative support for the board. The board shall meet only as needed. Each year board members shall select from among themselves a chair. Board members shall be compensated as established from time to time by the county commission.



Section 45-27-120.09 - Appeals from final personnel actions.

(a) The personnel board shall hear all appeals from final personnel action as requested by an affected and eligible employee, an appointing authority, or the county. Eligible employees shall include classified employees and may include other employees as authorized by the county commission so long as such inclusion does not violate the intent of this article. The board shall hear all appeals from final personnel action in accordance with guidelines approved by the county commission. Final action may be from administrative action; action based on the rules, policies, and procedures of the county; or disciplinary action. All appeals shall be made in good faith and timely filed. Willfully filing an appeal based on false facts or solely for the purpose of harassment may be the basis for disciplinary action.

(b) Hearings before the personnel board shall be full, evidentiary hearings if the parties wish. However, hearings are not intended to follow the formalities of a court of law and the rules of evidence are not required. All testimony shall be under oath and the board has the power to subpoena witnesses and demand production of relevant documents. The personnel board has the authority to adopt its own rules regarding hearings and its rulings on hearings. The personnel board has the authority to render decisions at the conclusion of a hearing and a decision must be made within 10 days of the hearing. All decisions must be supported by factual findings based on the hearing and appropriate law, rules, policies, and procedures established by the county commission. The decision of the personnel board is binding on all parties. The board's decision may uphold, reverse, or amend any prior action. Only after all administrative remedies have been exhausted may an affected party take an appeal to the appropriate circuit court.



Section 45-27-120.10 - Employment requirements.

All classified employees shall be hired from a list of job applicants who meet the job related qualifications in accordance with policies and procedures adopted by the county commission. The probate judge, sheriff, tax assessor, tax collector, and the county commission as a whole shall each be authorized one employee to serve as a principle assistant in that department. These persons are unclassified employees and need not be hired from a list of applicants, but must meet the job qualifications set for the position by the county commission. The county commission may authorize additional assistants, but it is the intent of this article to keep these assistants to a minimum. If two or more elected offices are combined, the elected official shall have no more than one unclassified employee.



Section 45-27-120.11 - Political activity.

(a) Any employee may participate in city or state political activities to the same extent any citizen of Alabama may. This activity may include endorsing a candidate and contributing to campaigns. Employees may join local political organizations and state and national political parties. Employees may also support issues of public welfare, circulate petitions, and make contributions.

(b) No employee or elected county official shall use his or her official position or authority to influence the vote or political action of any person, nor shall any county funds, property, or time be used for any political activity. No employee or elected county official shall solicit political contributions or solicit work in any capacity in a campaign from any person who is a subordinate employee.



Section 45-27-120.12 - Elected offices.

The elected offices in Escambia County are the county commission, probate judge, sheriff, tax assessor, and tax collector. Any subsequent change in the number, scope, title, or other aspect of these offices is subsumed within this article.






Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.



Article 15 - Gambling.



Article 16 - Government Operations.

Section 45-27-160 - Liability for monetary loss.

(a) The office of Tax Collector or office of Judge of Probate of Escambia County shall not be assessed any monetary loss, up to a total of two thousand five hundred dollars ($2,500) per office, per annum, arising or caused by error if the mistake or omission was caused without the personal knowledge of the officer, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the tax collector or judge of probate to insure that the employees of the respective offices exercise due care in performing their required duties and make a diligent effort to correct the error, mistake, or omission. The respective officers shall make a good faith effort to collect the amount subject to potential loss immediately upon becoming aware of the potential loss.

(c) This section shall not apply to any deliberate misuse or misappropriation of funds by the tax collector or judge of probate, or by any clerk, or any employee of the respective officials.

(d) No tax collector or judge of probate, or any official, any clerk, or any employee of the respective officials shall be liable for worthless checks if the respective officers make a good faith effort to collect on the worthless checks.






Article 17 - Health and Environment.

Section 45-27-170 - Collection and disposition of fees; ability to pay.

(a) The Escambia County Board of Health, subject to approval of the Escambia County Commission, may designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department may charge and collect the fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the State Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on a person's ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are hereby continuously appropriated to the Escambia County Health Department which collected the fees.






Article 18 - Highways and Bridges.



Article 19 - Legislature.

Section 45-27-190 - Legislative Delegation Office.

(a) There is hereby created an Escambia County Legislative Delegation Office which shall be managed by a secretary or office manager who shall be hired by and serve at the pleasure or the Escambia County legislative delegation. The salary for such secretary or office manager shall be set by the delegation up to no more than that of chief clerks in other county offices and paid by the commission as other county employees are paid.

(b) The Escambia County Commission shall provide the necessary office space, supplies, furniture, and other equipment for the delegation. The office may be located outside the county courthouse or other county buildings if the office space is provided at no cost to the county.






Article 20 - Licenses and Licensing.

Section 45-27-200 - Voiding of license for invalid payment.

(a) In Escambia County, in cases where a check given for a license is found to be noncollectible for any reason, the probate judge shall notify the worthless check unit of the district attorney's office, who shall make a reasonable attempt to collect the amount due for the license. In the event that the collection cannot be made, the district attorney's office will so state and such statement shall constitute authorization for the probate judge to void any license in question. Once any such license has been voided, the probate judge shall receive credit for the cost of the license plus the issuance fee. The appropriate state office shall mark the records pertaining to the void license and, upon inquiry by law enforcement agencies, shall notify the agencies that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.

(b) The provisions of this section are supplemental. It shall be construed in pari materia with other laws relating to such matters; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.






Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Division 1 - Sheriff.

Section 45-27-230 - Compensation for sheriff.

Upon the expiration of the current term of office, the Sheriff of Escambia County shall receive as his or her compensation, including base salary, the same amount of compensation received by the tax collector and tax assessor pursuant to Act No. 81-1168, H. 95, 1981 Third Special Session. The compensation shall be paid in equal monthly installments out of the general fund of the county. In addition, the sheriff shall receive the same cost-of-living increases afforded other county employees.






Division 2 - Chief Deputy Sheriff.

Section 45-27-230.20 - Compensation of chief deputy sheriff.

The Chief Deputy Sheriff of Escambia County shall hereby receive a minimum annual salary of ten thousand eight hundred dollars ($10,800) payable in equal monthly installments from the county treasury. The salary herein provided shall be in lieu of any and all compensation heretofore payable to the chief deputy sheriff of the county.






Division 3 - Sheriff's Deputies.

Section 45-27-230.40 - Compensation of sheriff and deputies.

Upon the expiration of the current term of office, the Sheriff of Escambia County, Alabama, shall receive as his or her compensation, including base salary, the sum of twenty-two thousand five hundred dollars ($22,500) per annum. At the same time, all deputies sheriff, other than the chief deputy sheriff of the county, shall receive as their base salary the sum of nine thousand six hundred dollars ($9,600) per annum. Such salaries shall be paid in equal monthly installments out of the general fund of the county.









Part 2 - Funding.

Section 45-27-231 - Service of process; disposition of funds.

(a) This section shall only apply to Escambia County.

(b) Any and all monies collected under this section shall be deposited by the Sheriff of Escambia County, or his or her appointed agent, in any bank in Escambia County selected by the sheriff into a fund known as the Escambia County Sheriff Process Fund and hereinafter referred to in this section as the fund.

(c) The Sheriff of Escambia County may contract with or enter into a contract or agreement with a private, public, or governmental entity for the purpose of service of process, except for warrants for arrest.

(d)(1) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the criminal division of the district and circuit courts of Escambia County shall increase the fees by fifteen dollars ($15) per document requiring personal service.

(2) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the civil division of the district and circuit courts of Escambia County shall increase the fees by fifteen dollars ($15) per document requiring personal service.

(3) The court official designated in Escambia County by law for the respective courts shall collect the additional service of process fee designated in subdivisions (1) and (2) and remit the fees collected to the sheriff for deposit in the fund.

(e) The sheriff may use the monies generated by this section for law enforcement purposes in Escambia County, including contracting with or entering into a contract or agreement with a private, public, or governmental entity for service of process of documents from the civil or criminal division of the district or circuit court. The funds shall not revert to the general fund of the county at the end of the fiscal year.



Section 45-27-231.01 - Additional service of process fee.

(a) This section shall only apply to Escambia County.

(b) In addition to all other charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the criminal division of the district and circuit courts of Escambia County shall collect a service of process fee of thirty dollars ($30) on each document requiring personal service of process.

(c) In addition to all other charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the civil division of the district and circuit courts of Escambia County shall collect a service of process fee of thirty dollars ($30) on each document requiring personal service of process.

(d) The court official designated in Escambia County by law for the respective courts shall collect the service of process fee designated in subsections (b) and (c) and remit the fees collected to the sheriff for deposit in the Escambia County Sheriff Service of Process Fund.

(e) The sheriff may use the money generated by this section, at his or her discretion, for law enforcement purposes in Escambia County. The funds shall not revert to the general fund of the county at the end of the fiscal year.






Part 3 - Jails.

Section 45-27-232 - Operation of jail store; Sheriff's Law Enforcement Fund.

(a) The Sheriff of Escambia County may operate a jail store or commissary for all inmates within the confines of Escambia County custody. The jail store or commissary shall be operated to serve the needs of the county jail population.

(b) Any and all monies collected under subsection (a) shall be deposited by the Sheriff of Escambia County, or his or her appointed agent, in any bank located in Escambia County selected by the sheriff, into a fund known as the Sheriffs Law Enforcement Fund.

(c) The Sheriffs Law Enforcement Fund shall be drawn upon by the Sheriff of Escambia County, or his or her appointed agent, and shall be used for the betterment of law enforcement in the public's interest in the discharge of the sheriffs office, as the sheriff sees fit.

(d) Any and all monies collected prior to May 22, 1997, shall be transferred into the Sheriffs Law Enforcement Fund created by this section.

(e) The establishment of the Sheriffs Law Enforcement Fund and the use of the funds shall not diminish or take the place of any other source of income established for the sheriff or the operation of his or her office.

(f) The State Examiners of Public Accounts shall audit the fund annually and submit a copy of the audit to the sheriff within 30 days of its completion.






Part 4 - Pistol Permits.

Section 45-27-233 - Fees; disposition of funds.

(a) In Escambia County the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twenty dollars ($20) which shall be collected by the sheriff.

(b) Notwithstanding the foregoing, the fee for issuing the described pistol permit to a person aged 65 or older shall be fifteen dollars ($15).

(c) Any and all monies collected under subsection (a) and subsection (b) shall be deposited by the Sheriff of Escambia County in any bank located in Escambia County selected by the sheriff, into a fund known as the Sheriffs Law Enforcement Fund. The fund shall be audited by the Examiners of Public Accounts at the same time other accounts of the sheriff are audited.

(d) The Sheriffs Law Enforcement Fund as provided in subsection (c) shall be drawn upon by the Sheriff of Escambia County or his or her appointed agent and shall be exclusively for law enforcement purposes in the public's interest and in the discharge of the sheriff's office as the sheriff sees fit.

(e) The establishment of the Sheriff's Law Enforcement Fund and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of his or her office.









Article 24 - Taxation.

Part 1 - Board of Equalization and Adjustment.

Section 45-27-240 - Creation; composition; oath; compensation.

(a) There shall be in Escambia County a county board of equalization and adjustment, to consist of three members, each of whom shall have been a resident of the county for at least five years.

(b) The county board of equalization as now constituted is hereby abolished and the duties of the board are transferred to the county board of equalization and adjustment.

(c) The board shall be composed of three members appointed as provided in this section to serve four-year terms. During the month of August, 2005, and during the month of August of each fourth year thereafter, the county commission of the county and the county board of education shall each appoint one person to membership on the county board of equalization and adjustment. During the month of August, 2005, and during the month of August of each eighth year thereafter, the governing body of the City of Atmore shall appoint one person to membership on the county board of equalization and adjustment and during the month of August, 2009, and during the month of August of each eighth year thereafter, the governing body of the City of Brewton shall appoint one person to membership on the county board of equalization and adjustment.

(d) Each person appointed to membership, before entering upon the duties of such office, shall take and subscribe to the following oath, in addition to the oath required of regularly elected county officials:

"I do solemnly swear that I will faithfully discharge the duties imposed upon me by law, as a member of the county board of equalization and adjustment, and that I will adjust, equalize, and fix the taxable value of all property listed for taxation and submitted for review to the board of which I am a member, on a basis of its fair and reasonable market value to the best of my knowledge and ability, so help me God."

The oath, together with the other official oath required of the board member shall be fIled for record in the office of the judge of probate.

(e) The members of the board shall elect one of their number as chair. Should they fail to agree, the appointing authorities shall select the chair.

(f) The appointing authority appointing a member of the board shall have the right to remove the member at any time without cause. Should a vacancy on the board occur, then the appointing authority which appointed the member shall appoint another person to fill the vacancy. The time of service each year and the compensation and expenses of the members of the board shall be that applicable to the members of the board of equalization in a county with the total comparable value equal to that of Escambia County. The governing bodies of Escambia County and the two largest municipalities in the county and the county board of education may extend the working period of the members of the board and may increase the rate of pay of the members as they may determine from time to time or may increase the pay without extending the term.

(g) The base compensation of the members of the board as provided in subsection (f) shall be paid one-third by the state, one-third by the county, and one-third by the two largest municipalities in the county, provided, however that any increase in the pay above the base rate shall be paid one-third by the county, one-third by the two largest municipalities in the county, and one-third by the county board of education.

(h) The powers and duties in proceedings of the board, the employees thereof and their compensation and payment, and inventory and the cost and payment therefor, and all other matters pertaining to its operation in the equalization of taxes shall be as now provided by law for boards of equalization.






Part 2 - Redemption of Lands.

Section 45-27-241 - Procedure for sale and redemption of lands.

In Escambia County the procedure for redeeming lands sold for taxes shall be the same as provided in Article 5 of Chapter 10, Title 40, except that all such duties as are required of and performed by the probate judge shall be transferred to and be performed by the tax collector, and the probate judge shall be relieved of all such duties.






Part 3 - Offices of Tax Assessor and Tax Collector.

Division 1 - Compensation.

Section 45-27-242 - Compensation of tax assessor and tax collector.

(a) In those municipalities in Escambia County which avail themselves of the Optional Method of Collecting Municipal Taxes, set forth in Division 2, commencing with Section 11-51-40, of Article 1, Chapter 51, Subtitle 2, Title 11, the compensation of the tax assessor for assessing municipal ad valorem taxes shall be not more than two and one half percent nor less than one percent of the amount of such taxes; and the compensation of the tax collector for collecting municipal ad valorem taxes shall be not more than two and one-half percent nor less than one percent of the amount of such taxes.

(b) The compensation herein provided for the Tax Assessor and Tax Collector of Escambia County shall be retained by the Tax Collector of Escambia County out of such municipal ad valorem taxes collected by him or her, and he or she shall pay to the Tax Assessor of Escambia County his or her portion of such compensation at such times as he or she makes payments to the municipality or municipalities of the municipal ad valorem taxes so collected.

(c) The compensation herein provided for the Tax Assessor and Tax Collector of Escambia County for assessing and collecting municipal ad valorem taxes in those municipalities in Escambia County which avail themselves of the Optional Method of Collecting Municipal Taxes, set forth in Division 2, commencing with Section 11-51-40, of Article 1, Chapter 51, Subtitle 2, Title 11, shall be in lieu of the compensation for such purpose authorized by Section 11-51-74, and shall be the entire compensation which they shall receive for the same.






Division 2 - Employees.

Section 45-27-242.20 - Assistants.

(a) The tax collector is hereby authorized to employ up to four assistants to aid in carrying out the duties of his or her office. The tax assessor is authorized to employ up to five assistants to aid in carrying out the duties of his or her office. Upon authorization by the county governing body each officer shall appoint additional clerks as needed. Provided, however, all assistants shall serve at the pleasure of the respective officer. The compensation and benefits of the aforementioned assistants shall be comparable to other county employees with related job titles.

(b) The Tax Assessor and Tax Collector of Escambia County are each hereby authorized to employ two additional assistants in addition to those provided for by subsection (a) to aid in carrying out the duties of their offices at the Atmore Satellite Courthouse. The additional assistants shall serve at the pleasure of the respective officer. The compensation and benefits of the aforementioned assistants shall be comparable to other county employees with related job titles.









Part 4 - Tax, Ad Valorem.

Section 45-27-243 - Additional ad valorem tax; disposition of funds.

(a) As used in this section, the following words and phrases shall have the following meanings:

(1) AMENDMENT No. 3. That amendment to the constitution that was proposed by Act 60, S. 130, 1915 Regular Session.

(2) AMENDMENT No. 373. That amendment to the constitution that was proposed by Act 6, 1978 Second Special Session.

(3) COUNTY COMMISSION. Escambia County Commission.

(4) CONSTITUTION. The Constitution of Alabama of 1901.

(5) COUNTY. Escambia County, Alabama.

(6) SPECIAL TAX. The countywide ad valorem tax authorized in Amendment No. 3 and levied and collected on taxable property in the county.

(b) The county presently levies and collects the special tax at a rate of thirty cents ($.30) on each one hundred dollars ($100) (3 mills on each dollar) of assessed value pursuant to Amendment No. 3 and Amendment No. 373 and an election held in the county on May 8, 1979. Pursuant to a resolution adopted by the county commission in accordance with Amendment No. 373, the county proposes to increase the rate at which it may levy and collect the special tax to a maximum rate, for any tax year, which is equal to one dollar thirty cents ($1.30) on each one hundred dollars ($100) (13 mills on each dollar) of assessed value.

Pursuant to subsection (f) of Amendment No. 373 and a resolution adopted by the county commission after a public hearing, the county commission may increase the rate at which the county levies and collects the special tax to a maximum rate, for any tax year, which is equal to one dollar thirty cents ($1.30) on each hundred dollars ($100) (13 mills on each dollar) of assessed value.

(d) The increase in the rate at which the special tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the county who vote on the proposed increase at a special election called and held for such purpose pursuant to the provisions of subsection (f) of Amendment No. 373.






Part 5 - Tax, Motor Vehicle.

Division 1 - Application By Mail.

Section 45-27-244 - Renewal of license by mail.

On or after the first day of each month preceding the renewal month, the Judge of Probate of Escambia County may, if he or she elects to do so, mail an application, in the form and containing the information hereinafter provided, to all owners of motor vehicles listed as such in the motor vehicle license records, including transfers, in his or her office, or, at his or her option, to such owners as request that such application be mailed to them.



Section 45-27-244.01 - Application form.

The application form shall contain a space for the name and address of the owner of the motor vehicle and the make, model, year, and ID number of the motor vehicle, and such other information with respect thereto as the State Department of Revenue may prescribe. The application form shall also contain a space for the correct amount of ad valorem taxes, state, county, school districts, municipal, and other, and the amount of the motor vehicle license tax due thereon, and the issuance fee, including the mailing fee provided for by this subpart. The application form shall also contain a space for the owner to fill in his or her present address, if different from that shown in the application form, and a space for his or her signature.



Section 45-27-244.02 - Information included on forms.

At the request of the Judge of Probate of Escambia County, the tax assessor of the county shall cause the application form to be filled in with the name and address of the owner, the description of the motor vehicle, and the license tax and fees to become due on the first day of the month succeeding, as shown on the license registration and transfer records in his or her office. The tax assessor shall cause to be correctly filled in thereon the amount of ad valorem taxes on the motor vehicle for the preceding tax year as provided by Section 40-12-253. Such application forms shall be preprinted with all pertinent information thereon, and the cost of same shall be paid by the Escambia County governing body and approved as provided by law. The judge of probate shall thereupon cause the application, so filled in, to be mailed to the owner of the motor vehicle at his or her address shown thereon or at the address to which such owner requests that the application form be mailed.



Section 45-27-244.03 - Payment and receipt of taxes and fees.

The owner of the motor vehicle shall, if he or she is still the owner of the motor vehicle and if he or she desires to pay his or her motor vehicle ad valorem taxes and license tax and secure his or her motor vehicle registration tag or decal by mail, sign the application form, indicating thereon any necessary change of address, and return the same by mail together with his or her remittance for ad valorem taxes, license taxes, and fees as shown thereon to the judge of probate. Money orders or checks for the payment of such taxes and fees shall be made payable to the judge of probate. Upon receipt of the signed application form and the remittance for the amount properly due for ad valorem taxes, license tax and fees, the judge of probate shall pay over to the tax collector the amount paid for ad valorem taxes. The tax collector shall verify the correctness of ad valorem taxes paid and make proper receipt for same. The judge of probate shall thereupon mail a receipt for such taxes and fees, along with the license tag or decal for his or her motor vehicle, to the owner thereof.



Section 45-27-244.04 - Return of application.

When an application is returned to the judge of probate unsigned, or when less than the correct amount of the taxes and fees due therefor has been paid, due to a change of address or other cause, such application shall be returned to the applicant for signature or correction. A return of such application or remittance shall not, however, extend the time required by law for such taxes to be paid or such tag or decal to be secured. If more than the correct amount of taxes and fees is received, the judge of probate shall retain the correct amount and return the excess together with the motor vehicle tag or decal.



Section 45-27-244.05 - Receipt of application.

All applications for motor vehicle tags or decals by mail, together with the correct amount of taxes and fees due thereon, must be received by the judge of probate not later than the 20th day of the renewal month.



Section 45-27-244.06 - Mail order fee.

The judge of probate shall charge and collect an additional fee of one dollar ($1) for each motor vehicle license tag or decal issued by mail. This fee shall be paid with the mailed request for license tags or decals. Such additional fee shall be paid by the judge of probate into the county general fund, and the actual expense of mailing application forms to the owners of motor vehicles and of mailing tags or decals as hereinabove provided shall be paid from the county general fund, and approved as provided by law. In addition the mailing fee may be adjusted from time to time by the Escambia County Commission as may be necessary to cover the actual costs of mailing the tags or decals.



Section 45-27-244.07 - Registration forms.

All the registration forms necessary in the administration of this subpart shall be furnished by the State Department of Revenue.



Section 45-27-244.08 - Alternative procedures.

The procedure authorized by this subpart for the payment of ad valorem taxes on motor vehicles and motor vehicle license taxes and the issuance of license tags or decals is optional, and alternative to the procedure now provided by law. Each owner of a motor vehicle shall continue to have the right to pay taxes and to receive his or her tag or decal in person, without the necessity of paying the mailing fee provided for herein. The Judge of Probate of Escambia County shall not be required to collect such taxes and issue license tags or decals by mail as herein provided, unless he or she elects to do so.






Division 2 - Transfer of Duties.

Section 45-27-244.30 - Assessment and collection of taxes.

The Tax Collector of Escambia County shall perform all duties relative to the assessment and collection of ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and nonmotorized vehicles, in Escambia County which the judge of probate and the tax assessor are required under the general law to perform. The judge of probate and the tax assessor shall be relieved of all duties and responsibilities relative to the assessment and collection of ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and nonmotorized vehicles and the tax collector shall have all duties and responsibilities relative to the assessment or collection of taxes and issuance of motor vehicle licenses and titles for motorized and nonmotorized vehicles. For purposes of this subpart, the term motor vehicle shall mean the same as defined in Article 5, Chapter 12, Title 40.



Section 45-27-244.31 - Bond of tax collector.

Before entering upon the additional duties imposed by this subpart, the tax collector shall execute an additional bond in a sum prescribed by the written recommendation to the tax collector from the Examiners of Public Accounts, giving as surety thereon a bonding company authorized to do business in this state. The bond shall be conditioned as other official bonds and shall be filed and recorded in the office of the Clerk of the Circuit Court in Escambia County. A certified copy of the bond shall be furnished by the tax collector to the Comptroller. Premiums on the bond of the tax collector shall be paid from the general fund of the county.



Section 45-27-244.33 - Collection of fees.

The tax collector shall charge and collect the same fee that is prescribed in the general law for a like service when performed by the tax assessor, tax collector, revenue commissioner, or license commissioner as the case may be. All fees shall be the property of Escambia County and shall be paid into the general fund of the county.



Section 45-27-244.34 - Payment of tax required for issuance of license.

To prevent motor vehicles from escaping taxation, and to provide for the more efficient assessment and collection of taxes due on motor vehicles, no license shall be issued to operate a motor vehicle on the public highways of this state, nor shall any transfer be made by the tax collector as provided under this subpart until the ad valorem tax and the sales tax on the vehicle shall have been paid in the county for the preceding year as evidenced by receipt of the tax collector, if the motor vehicle belongs to a resident of Escambia County or is principally used or operated in Escambia County.



Section 45-27-244.35 - Certificate of assessment; issuance of license tag; valuation; municipal taxes.

(a) Every person, firm, or corporation residing in or owning a motor vehicle which is principally used in Escambia County who desires to operate a motor vehicle on the public highways of Alabama shall first return the motor vehicle for ad valorem taxation and sales taxation to the tax collector. The tax collector shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the tax as shown thereon, and shall make a duplicate of the tax receipt and keep the receipt on file in the office of the tax collector for one year after each audit. The license tag shall be evidence of the payment of the license and ad valorem taxes and sales taxes due under this subpart.

(b) Valuation for ad valorem assessment of motor vehicles shall be at the same rate and on the same basis as is provided in Article 5, Chapter 12, Title 40, and all laws relating to the assessment on a quarterly basis are hereby incorporated in this subpart and made a part hereof.

(c) The Tax Collector of Escambia County, in addition to assessing and collecting the ad valorem taxes and sales taxes due the state and county on motor vehicles, motor vehicle titles, and nonmotorized vehicles shall collect the ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and nonmotorized vehicles due all municipalities in Escambia County and shall report and pay over the money collected for the municipalities at the same time and in the same manner as state and county taxes and licenses are reported and paid over by him or her. The tax collector shall collect and deposit into the general fund of Escambia County five percent of the amount of municipal taxes collected for assessing and collecting the taxes, and shall deduct that amount from the total amount collected before paying the city treasury. The tax collector shall not issue a license to operate a motor vehicle on the highways of this state until all ad valorem taxes and sales taxes due the state, county, and municipalities are paid for the preceding tax year as shown by the tax receipts.



Section 45-27-244.36 - Books, records, and blanks.

The Comptroller, the State Department of Revenue, and the State Department of Finance shall furnish the Tax Collector of Escambia County all books, records, and blanks now or hereafter required by law to be furnished to judges of probate, tax assessors, tax collectors, revenue commissioners, or license commissioners in connection with the performance of their duties in the issuance of license plates and titles on motorized and nonmotorized vehicles and the assessment and collection of the ad valorem tax and sales tax on motor vehicles, motor vehicle titles, and nonmotorized vehicles.



Section 45-27-244.37 - Fees and commissions.

The tax collector shall receive for the assessing and collecting of state and county ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and nonmotorized vehicles the same fees charged and commissions fixed by law to be paid to tax assessors, tax collectors, revenue commissioners, or license commissioners, for like services. All fees and commissions, including those charged for ad valorem taxes and sales taxes on motor vehicles, motor vehicle titles, and nonmotorized vehicles in all municipalities in Escambia County shall be paid into the general fund of the county.



Section 45-27-244.39 - Implementation.

The implementation of this subpart shall become effective when the county commission receives a letter from the tax collector stating that all equipment is in place and the tax collector is ready to commence collection of the taxes pursuant to Section 45-27-244.30.









Part 6 - Tax, Sales and Use.

Division 1 - 1997 Tax.

Section 45-27-245 - Levy and collection of taxes on gross sales or gross receipts.

Subject to the provisions of Section 45-27-245.06, there is hereby levied, in addition to all other taxes of every kind now imposed by law, and shall be collected as herein provided, a privilege or license tax against the person on account of the business activities and in the amount to be determined by the application of rates against gross sales, or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation (including the State of Alabama, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether such institutions be denominational, state, county, or municipal institutions, and any association or other agency or instrumentality of such institutions) engaged or continuing within Escambia County in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character (not including, however, bonds or other evidences of debts or stocks, nor sale or sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, barges, ships, and other watercraft of over 50 tons burden), an amount equal to one percent of the gross proceeds of sales of the business except where a different amount is expressly provided herein. Provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such business at the rates specified, when the books are kept so as to show separately the gross proceeds of sales of each business, and when the books are not so kept he or she shall pay the tax as retailer on the gross sales of the business.

(2) Upon every person, firm, or cooperation engaged, or continuing within Escambia County, in the business of conducting, or operating, places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theaters, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games (including athletic contests, conducted by or under the auspices of any educational institution within Escambia County, or any athletic association thereof, or other association whether such institution or association is a denominational, a state, or county, or a municipal institution or association or a state, county, or city school, or other institution, association, or school), skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description within Escambia County, an amount equal to one percent of the gross receipts of any such business.

(3) Upon every person, firm, or corporation engaged or continuing within Escambia County in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, an amount equal to one-half percent of the gross proceeds of the sale of such machines; provided, that the term machines, as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(4)a. Upon every person, firm, or corporation engaged or continuing within Escambia County in the business of selling at retail any automotive vehicle or truck trailer, semi-trailer, or house trailer, an amount equal to one-half percent of the gross proceeds of sale of the automotive vehicle or truck trailer, semi-trailer, or house trailer. If the person withdraws from his or her stock in trade any automotive vehicle or truck trailer, semi-trailer, or house trailer for use by him or her or by his or her employee or agent in the operation of such business, there shall be paid, in lieu of the tax levied herein, a fee of two dollars fifty cents ($2.50) per year or part thereof during which such automotive vehicle, truck trailer, semi-trailer, or house trailer shall remain the property of such person. Each such year or part thereof shall begin with the day or anniversary date, as the case may be, of such withdrawal and shall run for the 12 months or part thereof during which such automotive vehicle, truck trailer, semi-trailer, or house trailer shall remain the property of such person.

b. Where any used automotive vehicle or truck trailer, semi-trailer, or house trailer is taken in trade or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(5)a. Upon every person, firm, or corporation engaged or continuing within Escambia County in the business of selling at retail any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock or poultry on farms, and the parts of such machines, machinery, or equipment, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, an amount equal to one-half percent of the gross proceeds of the sale thereof. Provided, however, the one-half percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities.

b. Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(6) Upon every person, firm, or corporation engaged or continuing within Escambia County in the business of selling through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products and substitutes therefor, there is hereby levied a tax equal to one percent of the cost of such food, food products, and beverages sold through such machines, which cost for the purpose of this subsection shall be the gross proceeds of sales of such business.



Section 45-27-245.01 - Applicability of state provisions.

The taxes levied in Section 45-27-245 shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, provisions, discounts, penalties, fines, punishments, and deductions that are applicable to the taxes levied by the state sales tax statutes, except where inapplicable or where herein otherwise provided, including all provisions of the state sales tax statutes for enforcement and collection of taxes.



Section 45-27-245.02 - Excise tax on storage, use, consumption of tangible personal property.

(a) An excise tax is hereby imposed on the storage, use, or other consumption in Escambia County of tangible personal property (not including materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft of more the 50 tons burden) purchased at retail for storage, use, or other consumption in Escambia County, except as provided in subsections (b), (c), and (d), at the rate of one percent of the sales price of such property.

(b) An excise tax is hereby imposed on the storage, use, or other consumption in Escambia County of any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property purchased at retail at the rate of one-half percent of the sales price of any such machine; provided, that the term machine as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(c) An excise tax is hereby imposed on the storage, use, or other consumption in Escambia County of any automotive vehicle or truck trailer, semi-trailer, or house trailer purchased at retail for storage, use, or other consumption in Escambia County at the rate of one-half percent of the sales price of such automotive vehicle, truck trailer, semi-trailer, or house trailer. Where any used automotive vehicle, truck trailer, semi-trailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(d) An excise tax is hereby levied and imposed on the storage, use, or other consumption in Escambia County of any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock or poultry on farms, and the parts of such machines, machinery, or equipment, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, which is purchased at retail for the storage, use, or other consumption in Escambia County at the rate of one-half percent of the sales price of such property; regardless of whether or not the retailer is engaged in the business in this county. The one-half percent rate shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities. Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products or used in connection with the production of agricultural produce or products, livestock and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.



Section 45-27-245.03 - Provision of state use tax statutes applicable.

The taxes levied by this subpart shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, provisions, discounts, penalties, fines, punishments, and deductions that are applicable to the taxes levied by the state use tax statutes except where inapplicable or where herein otherwise provided including all provisions of the state use tax statutes for enforcement and collection of taxes.



Section 45-27-245.04 - Administration and collection of taxes.

All or any portion of the taxes levied within Sections 45-27-245 and 45-27-245.02 shall be administered and collected either by the State Department of Revenue, as provided for within Sections 40-12-6 and 40-12-7, or by such other collection agent, firm, or entity authorized to collect and disperse the same, as may from time to time be selected and approved by resolution given from the County Commission of Escambia County, Alabama, upon such terms as may be adopted within the resolution.



Section 45-27-245.05 - Disposition of funds.

The net proceeds of the taxes levied herein remaining after direct out-of-pocket collection costs are deducted shall be distributed as follows:

(1) Eighteen percent of the net proceeds shall be paid into the county general fund for general county purposes.

(2) Eighty-two percent of the net proceeds shall be divided on a pro rata basis to the Escambia County Board of Education and the Brewton City Board of Education on the ratio of students in each system based on the first 40 days of average daily membership in each respective school system.



Section 45-27-245.06 - Prerequisite to tax.

The taxes levied in this subpart shall become operative only if the county commission repeals Escambia County Commission Resolution/Ordinance Number 3, adopted September 23, 1991.






Division 2 - 2004 Tax.

Section 45-27-245.30 - Applicability.

This subpart shall apply only to Escambia County.



Section 45-27-245.31 - Levy of tax.

In addition to all other taxes of every kind now imposed by law, there is levied in all areas of Escambia County, except within the existing corporate limits of the municipalities of Atmore, Brewton, East Brewton, Flomaton, Riverview, and Pollard a privilege or license tax, a consumers' use tax, and a sellers' use tax of three percent on business activity against gross sales or gross receipts of a business, as the case may be. In any police jurisdiction where a tax is currently being levied and collected by a municipality, the additional tax herein levied shall be at a rate equal to three percent reduced by the percent of the current levy. Sales of automobiles, agricultural equipment, forestry equipment, manufacturing equipment, and manufactured homes shall be exempt from the additional tax levied herein.



Section 45-27-245.32 - Imposition, collection, and enforcement.

The additional taxes levied by Section 45-27-245.31 shall be imposed, collected, and enforced in the same manner and with exemptions from the taxes as provided in Subpart 1, commencing with Section 45-27-245.



Section 45-27-245.33 - Disposition of funds.

The proceeds of the revenue accruing from the additional privilege and license tax, consumers' use tax, and sellers' use tax levied by Section 45-27-245.31 shall be distributed and used as follows:

(1) Thirty percent of the net proceeds collected shall be distributed to the duly recognized volunteer fire departments or rescue squads, or both, in the unincorporated areas of the county. Only volunteer fire departments properly certified by the Alabama Forestry Commission and members of the Escambia County Volunteer Fire Departments Association shall be eligible to receive the proceeds and use them as follows:

a. Each eligible department shall receive an equal portion of the proceeds. Each department in the Escambia County Volunteer Fire Departments Association shall send one voting delegate to a meeting of the association to be held no later than 30 days after May 1, 2004, to vote on whether the member departments shall provide financial support for the association. If a majority of the delegates in attendance vote in favor of the support, then they shall determine the amount required for each department to share equally in the support. Any member department of the association which fails to contribute an equal share of the support shall forfeit its portion of the proceeds from the additional tax levied by this subpart; provided, however, that a member department that has forfeited its portion may later reimburse the association for all amounts it had previously failed to contribute, and with the permission of the county commission, may resume its participation in the distribution of the tax proceeds so long as it continues to make its equal share of support for the organization.

b. Proceeds shall be used for equipment, repairs, maintenance, buildings, training, and other necessary operational costs usual to a volunteer fire service agency.

c. Salaries, wages, and food shall not be eligible expenditures of the proceeds with the exception of reasonable food and drink required during emergency call periods.

d. Each volunteer fire department receiving funds shall file an annual report of expenditures with the Escambia County Commission. Reports shall be due by December 31 of each year. A fiscal year shall begin October 1 and end September 30. The report shall reveal the total funds received, itemized accounting of expenditures, and balance on hand in the account in which the tax proceeds are deposited. These funds shall be kept in a separate bank account from all other funds.

(2) Seventy percent of the net proceeds collected shall be distributed to the Escambia County Commission for deposit in the Sales Tax Road and Bridge Account to be used as follows:

a. Funds may be used for such purposes as may be determined necessary by the Escambia County Commission for maintaining and improving the road system of the county.

b. Funds may be used as determined by the county commission to retire existing debt.

c. Funds may be used to match other available monies for maintaining and improving the road system of Escambia County.






Division 3 - 2017 Tax

Section 45-27-245.60 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 12, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

As used in this subpart, sales and use tax means a tax imposed by the state sales and use tax statutes and such other acts applicable to Escambia County, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-37, 40-23-60, 40-23-61, 40-23-62, and Section 40-23-63.



Section 45-27-245.61 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 12, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Escambia County Commission, upon a majority vote of the members and in addition to all other taxes, may levy a sales and use tax in an amount up to a one percent sales and use tax on sales, use, storage, consumption, or gross receipts in the county.

(b) The gross receipts of any business and the gross proceeds of all sales and use of products or services which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this subpart.



Section 45-27-245.62 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 12, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The tax levied by this subpart shall be collected at the same time and in the same manner as the state sales and use taxes are collected in Escambia County and those sales and use taxes applicable only to Escambia County.



Section 45-27-245.63 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 12, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Each person engaging or continuing in a business subject to the tax levied by this subpart, and each casual sale that is subject to tax, shall add to the sales price and collect from the purchaser the amount due by the taxpayer because of such sale or use. It shall be unlawful for any person subjected to the tax to fail to refuse to add to the sales price and to collect from the purchaser the amount required to be added to the sale pursuant to this subpart. It shall be unlawful for any person subjected to the tax levied by this subpart to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.



Section 45-27-245.64 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 12, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The tax levied by this subpart shall constitute a debt due Escambia County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. Escambia County shall collect the tax, enforce this subpart, and have and exercise all rights and remedies otherwise currently applicable or which may be provided for in the future for the collection of the sales and use taxes in Escambia County.



Section 45-27-245.65 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 12, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

All existing provisions of the sales and use tax statutes, whether imposed by state statutes or local act applicable to Escambia County, with respect to the payment, assessment, and collection of the sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the sales and use tax, and the administration and enforcement of the sales and use taxes which are not inconsistent with this subpart shall apply to the tax levied under this subpart. Escambia County shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this subpart as imposed by the existing sales and use tax statutes, whether imposed by state statutes or local act applicable to Escambia County. All provisions of the existing sales and use tax statutes that are made applicable by this subpart to the tax levied under this subpart, and the administration and enforcement of this subpart, are incorporated by reference and made part of this subpart as if fully set forth herein.



Section 45-27-245.66 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 12, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

All taxes collected under this subpart shall be remitted to Escambia County and deposited in the Escambia County General Fund to be used for general county purposes.









Part 7 - Tax, Severance.

Division 1 - Severance Tax.

Section 45-27-246 - Distribution of funds for educational purposes.

One-third of all net funds when received pursuant to Sections 40-20-8(c)(3) and 40-20-8(c)(4), by Escambia County from the severance tax levied, pursuant to Section 40-20-2, shall be paid to the Escambia County Board of Education, to be used for educational purposes and to be distributed as follows: Each public board of education, now in existence or hereafter created in Escambia County, shall receive a pro rata share of the monies based upon the relation its average enrollment in its schools during the preceding school year bears to the average enrollment of all the public schools in Escambia County.



Section 45-27-246.01 - Distribution of funds for county purposes.

One-third of all net funds when received pursuant to Section 40-20-8(e), by Escambia County from the severance tax levied pursuant to Section 40-20-2, shall be paid and distributed among the incorporated municipalities of Escambia County on the basis of population, each municipality receiving the same percentage of these net funds as its population is of the total population of all incorporated municipalities within the county. The last federal decennial census of population, as officially revised or amended, shall be used in determining the percentages for the distribution of such net funds. The provisions of this section shall be retroactively effective upon the receipt of funds pursuant to Sections 40-20-2 and 40-20-8, respectively.



Section 45-27-246.02 - Distribution of funds to Escambia County Industrial Development Authority.

An amount equal to one-tenth of the net funds received by Escambia County pursuant to Sections 40-20-1 through 40-20-13, for the general fund of the county or one hundred thousand dollars ($100,000) of such funds, whichever is the lesser, shall be appropriated by the Escambia County Commission from the county general fund to the Escambia County Industrial Development Authority, created by Article 9. Furthermore, the governing body of Escambia County is hereby authorized to deposit directly into an account authorized by the Escambia County Industrial Development Authority on a monthly installment basis. The development authority shall have the authority to contact with any municipality in Escambia County for services it deems appropriate out of the funds allocated by this section. Any such monies which are not expended by the authority by September 20, 1982, and each September 30 thereafter, shall at the request of the Escambia County Commission be returned to the general fund of the county.



Section 45-27-246.03 - Distribution of funds to Escambia County General Fund.

(a) An amount equal to 10 percent of the total of all net funds received by Escambia County after June 1, 1989, and distribution of funds as provided in Section 45-27-246, from a severance tax or privilege tax on oil and gas under any general law, including Sections 40-20-1 through 40-20-13, or any local law whatsoever, shall be deposited in the Escambia County General Fund.

(b) The provisions of this section shall become effective immediately upon the first receipt of funds by Escambia County pursuant to Sections 40-20-2 and 40-20-8.



Section 45-27-246.04 - Distribution of funds from Escambia County Courthouse and County Jail Trust Fund.

The funds received by Escambia County prior to June 1, 1989, from severance tax or privilege tax on oil and gas under any general law, including Sections 40-20-1 through 40-20-13, or any local law whatsoever, and deposited in the county treasury designated as the Escambia County Courthouse and County Jail Trust Fund, shall be distributed as follows:

(1) All the interest from such investment shall be deposited in the county general fund.

(2) Up to five hundred thousand dollars ($500,000) of the principal shall be deposited in the county general fund.

(3) The remaining principal shall be deposited as principal into the Escambia County Oil and Gas Severance Trust as established in Subpart 2. The earned interest that is generated by this transfer of principal shall be expended according to the provisions of Subpart 2.






Division 2 - Escambia County Oil and Gas Severance Trust.

Section 45-27-246.30 - Trust fund.

(a) The Legislature recognizes that there has been a certain windfall to Escambia County paid during the fiscal year 1983-84 and arising under the oil and gas severance tax levied under provisions of Section 40-20-2, and distributed under Section 40-20-8. The legislative intent of this section is to establish a trust fund, the corpus of which is to be composed of four million dollars ($4,000,000) from the oil and gas severance tax paid to Escambia County during the fiscal year of 1983-84 together with 20 percent of the annual income thereon each year during the existence of this trust beginning with the fiscal year 1984-85.

(b) Subject to any limitation of the Constitution of Alabama of 1901, or of any general law of this state, the Escambia County Commission shall establish a trust fund which shall be entitled the Escambia County Oil and Gas Severance Trust and which shall hereafter in this section be referred to as the trust. The Escambia County Commission shall pay into the trust four million dollars ($4,000,000) of the oil and gas severance tax paid to Escambia County during the fiscal year 1983-84 together with 20 percent of the income thereon beginning with fiscal year 1984-85 and each year thereafter during the existence of the trust. Such amounts so deposited shall be referred to as the corpus of the trust.

(c) The members of the Escambia County Commission, or their successors in office, shall constitute the trustees of the trust. Provided, however, the members of the Escambia County Commission, or their successors in office, may in their discretion, appoint one or more trustees or escrow agents for the trust, which trustees or escrow agents shall be trust companies or national or state banks having powers of a trust company within or without the State of Alabama. The trustees shall invest the corpus of the trust either directly or indirectly in securities otherwise eligible for the Security for Alabama Funds Enhancement (SAFE) program, as defined in Section 41-14-35, or as otherwise authorized by law. Provided, however, that notwithstanding any legal limitation that might otherwise be applicable, the trustees may invest such trust fund in certificates of deposit of any savings and loan associations or banks whether federally or state chartered, provided that the funds so invested are fully secured by pledge of eligible SAFE program securities, as defined in Section 41-14-35, from the issuing bank or are fully insured by the Federal Deposit Insurance Corporation (FDIC).

(d) Beginning with the fiscal year 1984-85, up to 80 percent of the income from investments shall be distributed quarterly, semi-annually, or annually as designated by the trustees to the General Fund of Escambia County.

(e) The provisions of this section shall not terminate at the end of 20 years from the date of enactment, unless a majority of the qualified electors of the county vote to terminate the provisions of this section at a special election called for such purpose.









Part 8 - Tax, Tobacco.

Division 1 - 1953 Tax.

Section 45-27-247 - Applicability.

This subpart shall apply in, and only in, Escambia County, Alabama; it does not alter or repeal any statute, but is in addition to and cumulative of laws now in effect.



Section 45-27-247.01 - Definitions; construction and interpretation.

(a) As used in this subpart, unless the context requires a different meaning, person includes a firm, corporation, club, partnership, company, trustee, agency, or association, or any agent, servant, employee, or officer thereof; seller means a person who is engaged in the business of selling, storing, or delivering cigarettes within the county.

(b) The rules of construction and interpretation of statutes contained in Title 1 of the 1940 Code shall apply in the construction and interpretation of this subpart.



Section 45-27-247.02 - Levy of tax.

In addition to all other taxes now imposed by law, every person who sells, stores, or delivers any cigarettes within the county shall pay a license tax to the county, and a license tax is hereby fixed and levied, which license tax shall be in the following amounts for the sale, storage, and delivery of cigarettes in the county:

(1) All cigarettes made of tobacco or any substitute therefor, three cents ($0.03) for each package containing 20 cigarettes or less.

(2) All cigarettes made of tobacco or any substitute therefor six cents ($0.06) for each package containing more than 20 and not exceeding 40 cigarettes.

(3) All cigarettes made of tobacco or any substitute therefor, nine cents ($0.09) on each package containing more than 40 cigarettes.



Section 45-27-247.03 - Tobacco stamps.

The tax herein levied shall be paid through the use of stamps herein provided for. Stamps in denominations to the amount of the tax shall be affixed to each individual package of cigarettes. The stamps shall be affixed in such manner that their removal will require continued application of water or steam.



Section 45-27-247.04 - Use of stamps; records.

(a) It shall be the duty of each wholesale dealer or jobber who sells, stores, or delivers cigarettes to retail sellers in this county to affix to each package of cigarettes sold or delivered in the county a stamp or stamps in the proper amounts as set forth in Section 45-27-247.02. Each wholesaler or jobber who desires to do so may purchase stamps from the judge of probate at a 10 percent discount on the entire amount of sale when the purchases are made in quantities of two hundred dollars ($200) or more. The discount allowed hereby shall be compensation to the wholesale dealer or jobber for the labor of affixing the stamp or stamps to the cigarettes enumerated herein and for the keeping of the records required by this subpart. All other persons, except such wholesale dealers or jobbers, shall pay the full face amount for stamps, and no person, wholesaler, jobber, or dealer shall be entitled to purchase any such number of stamps as would cause the purchase price to include the fraction of a cent. Between the first and tenth of each calendar month each wholesaler or jobber selling, storing, or delivering cigarettes for retail in this county shall submit to the judge of probate on a form provided for same by the judge of probate a sworn statement setting forth the amount of sales of cigarettes made in Escambia County, Alabama, during the preceding calendar month, to whom the sales were made, and designating the sales as being within the city limits of the cities or towns of Atmore, Brewton, East Brewton, Flomaton, and Pollard, when such sales are made therein, or designating the sales as rural if sold outside of the city limits of the municipalities hereinabove listed.

(b) Each seller, wholesaler, jobber, or retailer shall keep complete records of all purchases, sales, receipts, inventories, and all other matters necessary to determine the correct amount of license tax for which he or she is liable. In the event a seller discontinues his or her business, he or she shall not dispose of his or her records without giving the probate judge and the license inspector 30 days' notice in writing.

(c) The seller's records, books of accounts, bank deposit books, and bank statements shall be open, during reasonable hours at the place of business of the seller, for inspection and examination by the probate judge, or his or her agent, and the license inspector, or such other person as may be designated under any rule or regulation adopted and promulgated by the governing body of Escambia County, Alabama.

(d) In the event the amount of tax due by the seller cannot be accurately determined from the seller's monthly report, or if the seller does not keep adequate records, or if he or she refuses to allow an examination of his or her records, the amount of tax due may be determined from any other information or data available, and the amount of the tax so determined shall be assessed against the seller. Notice of such assessment shall be given to the seller and a demand made for immediate payment.

(e) No person shall divulge any information obtained by him or her in the course of an inspection and examination of the records of any seller, except to a person duly authorized by the county or municipal governing body, the judge of probate, the county attorney, the license inspector, or others connected with the administration of this subpart, unless he or she is required to do so by an order of a competent court.



Section 45-27-247.05 - Supply of stamps; forms and supplies.

The Judge of Probate of Escambia County, Alabama, shall keep on hand for sale an adequate quantity of stamps to be affixed to each package of cigarettes in denominations as required under this subpart. Each such stamp shall have inscribed thereon the words, County of Escambia Cigarette Tax, but the words need not be arranged in the foregoing order and may be abbreviated. Likewise the Judge of Probate of Escambia County, Alabama, shall keep on hand an adequate supply of forms and other necessary supplies as may be required for the proper enforcement of this subpart, and all necessary forms and supplies other than the stamps herein mentioned shall be furnished free of charge to each wholesaler and jobber as needed.



Section 45-27-247.06 - Payment of license tax; commission.

(a) The license tax imposed by this subpart shall be paid to the judge of probate and the judge of probate, after first reimbursing the county general fund for expenses incurred in the administration and enforcement of this subpart, and after deducting for his or her own use and benefit the commission as hereinafter provided, shall, between the eleventh and twentieth of each month distribute the remainder of the proceeds of the tax in the following manner: Sixty percent to be prorated among the municipalities within the county upon the basis of the respective sales of cigarettes within each municipality during the preceding calendar month; and 40 percent to be prorated among the city and county boards of education for educational purposes on the basis of the previous year's net enrollment of pupils.

(b) For his or her service as provided in this subpart the judge of probate shall be entitled to a commission of two and one-half per cent of the gross amount of taxes collected by him or her.



Section 45-27-247.07 - Rules and regulations; funding.

The governing body of the county is hereby given the right, power, and authority to promulgate and adopt rules and regulations governing the collection of the tax hereby imposed, if it is necessary so to do in order to more effectually carry out the terms and provisions of this subpart, but it shall not have the right to alter or change the distribution of the tax as herein provided for. The county governing body shall make available to the judge of probate ample funds from the county general fund for the purchase of stamps and other materials and supplies needed by the judge of probate for carrying out this subpart, and the county governing body may employ a person or persons at a salary or salaries and expenses of the person or persons so employed not to exceed the aggregate of four hundred fifty dollars ($450) per month from the funds derived from this subpart to act as inspector or inspectors and otherwise to assist the judge of probate in the enforcement of this subpart, and the salary or salaries and expenses shall be paid from the county general fund. However, the county general fund shall be reimbursed for all monies expended in connection with the administration and enforcement of this subpart as provided under Section 45-27-247.06.



Section 45-27-247.08 - Stamps required for sale of cigarettes.

(a) It shall be unlawful for any person to sell or offer for sale either at wholesale or retail in Escambia County, Alabama, any cigarettes on which the stamp or stamps as herein provided do not appear and the possession of cigarettes in Escambia County, Alabama, by a seller in any retail establishment without the proper stamps thereon shall be prima facie evidence of violation of this subpart by the retail seller.

(b) It shall be the duty and responsibility of all wholesalers and jobbers selling or distributing cigarettes in Escambia County, Alabama, to see that the proper stamp or stamps are placed on the cigarettes before leaving them in a retail establishment and it shall be the responsibility of all retail sellers of cigarettes in Escambia County, Alabama, to have the proper stamp or stamps on all cigarettes in their place of business which are offered for sale to the general public and failure to comply with this provision by wholesalers, jobbers, or retail sellers shall be a violation of this subpart.



Section 45-27-247.09 - Violations.

A person who violates this subpart or any rule or regulation promulgated and adopted by the county governing body of Escambia County, Alabama, is guilty of a misdemeanor; and each day his or her violation continues shall constitute a separate offense.



Section 45-27-247.10 - Penalties.

No seller shall continue in business when he or she is in default in payment of the tax imposed by this subpart. In addition to other penalties, a delinquent taxpayer shall be liable for a penalty of 20 percent of the amount found to be due by him or her. Penalties shall be paid into the general fund of the county.



Section 45-27-247.11 - Exceptions.

This subpart shall not apply to acts or transactions in interstate commerce; nor shall any provision hereof apply to any business conducted by or for the United States or any other government.






Division 2 - 1988 Tax.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 27A - ESCAMBIA COUNTY MUNICIPALITIES.

Article 1 - Alco.



Article 2 - Atmore.



Article 3 - Brewton.

Part 1 - Courts.

Section 45-27A-30 - Pretrial diversion program.

(a) The clerk of the municipal court of the City of Brewton may establish a pretrial diversion program.

(b) It shall be among the purposes of the pretrial diversion program to provide an alternative to prosecuting offenders within the City of Brewton's criminal justice system.

(c) All discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the municipal court or municipal prosecutor shall be retained.

(d) The pretrial diversion program shall be under the supervision of the Clerk of the Municipal Court of the City of Brewton.



Section 45-27A-30.01 - Definitions.

For the purposes of this part, the following terms shall have the following meanings:

(1) CITY. The City of Brewton, Alabama.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. Any person who is employed by an agency or department whose purpose is to protect people. This may include, but is not limited to, police personnel, a correctional officer, coroner, Department of Human Resources personnel, parole and probation personnel, community corrections office personnel, and court referral office personnel, whether that agency or department is located in the State of Alabama or elsewhere.

(3) MUNICIPAL COURT. The Municipal Court of the City of Brewton.

(4) MUNICIPAL PROSECUTOR. The municipal prosecutor of the City of Brewton or any attorney authorized by the mayor to act in that capacity.

(5) OFFENDER. Any person charged with a crime under this code or the Municipal Code of the City of Brewton, which crime was allegedly committed within the jurisdiction of the Municipal Court of the City of Brewton.

(6) PROGRAM. The pretrial diversion program established herein.

(7) SERIOUS PHYSICAL INJURY. As that term is defined in Section 13A-1-2.



Section 45-27A-30.02 - Applicants for admittance.

(a) A person charged with a criminal offense or violation as specified in this section within the jurisdiction of the municipal court may apply with the municipal prosecutor for admittance into the pretrial diversion program.

(b) A person charged with any of the following may apply for admission into the program:

(1) A traffic offense, other than driving under the influence.

(2) A property offense.

(3) An offense wherein the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor other than one specifically excluded in this section.

(6) A violation classified under this code.

(7) A violation or offense classified under the Municipal Code of the City of Brewton.

(c) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Any offense involving the abuse of a child or an elderly person.

(2) Any sex offense.

(3) Any offense involving serious physical injury to a person.

(4) Driving under the influence.

(d) A person deemed by the municipal prosecutor to be a threat to the safety or well-being of the community shall not be eligible for the pretrial diversion program.

(e) The municipal prosecutor, in his or her sole discretion, may waive any of the ineligible or prohibited offenses set forth in subsections (b) and (c) if the municipal prosecutor finds that justice or special circumstances dictate such a waiver.



Section 45-27A-30.03 - Standards for admission.

(a) Admittance of an offender into the pretrial diversion program shall be appropriate if all of the following requirements are met:

(1) The offender is 18 years of age or older, or 16 years of age or older if the offense is a traffic citation, at the time the alleged offense or violation was committed.

(2) There is a probability that justice will be served if the offender is placed in the pretrial diversion program.

(3) It is determined that the needs of the city and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and well-being of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(7) The offender has no previous record of committing the offense or offenses or violation or violations with which he or she is charged.

(b) The municipal prosecutor may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-27A-30.04 - Admission into program.

(a) Prior to being admitted into the pretrial diversion program or as a part of the evaluation process, an offender may be required by the municipal prosecutor to furnish information concerning his or her past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological tests taken, and any other information concerning the offender which the municipal prosecutor believes may have a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The municipal prosecutor may require the offender to submit to any type of test or evaluation process or interview that the municipal prosecutor deems appropriate in evaluating the offender for admittance in the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or as provided by this part.



Section 45-27A-30.05 - Program requirements; records.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling, while in the program, of the periods of limitation established by relevant statutes or rules of court.

(3) Agree, in writing, to the conditions of the pretrial diversion program established by the prosecutor for the offender.

(4) Agree, in writing, to pay restitution, if any, due to the victim within a specified period of time and in an amount to be determined by the municipal court taking into account circumstances of the offender and victim. Any restitution collected under this subsection shall be made payable to and disbursed by the clerk of the municipal court.

(5) Provide a statement, written and signed by the offender, to the municipal prosecutor admitting participation in and responsibility for the offense or violation which is the subject of the application for entry into the pretrial diversion program. This statement shall be admissible in any criminal trial.

(b) The municipal court and municipal prosecutor's pretrial diversion records, along with the records relating to admission into the pretrial diversion program, are confidential records and shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and offenders shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be submitted to such court for an in camera review. Following such in camera review, a court must then decide whether or not the information should remain privileged or be released.

(c) The records of the offender maintained as a part of the program may be destroyed after the program has been successfully completed by the offender. However, the municipal court may keep the contract signed by the offender in order to maintain an accurate record of program participation.



Section 45-27A-30.06 - Time for application.

(a) An offender shall make application to the pretrial diversion program no later than 21 days after his or her first court appearance or arraignment, whichever comes first.

(b) At the discretion of the municipal prosecutor, the provision contained in subsection (a) may be waived by the municipal court.



Section 45-27A-30.07 - Costs and fees.

(a) An applicant may be assessed a nonrefundable application fee of not more than one hundred dollars ($100) when applying for admittance into the program. The amount of this application fee shall be set from time to time by the municipal court. The application fee shall be in addition to the program fee, court costs, and other allowable costs listed in subsection (b).

(b) An offender may be assessed a fee when the offender is approved for admittance into the program. The amount of the assessment for participation in the program shall be in addition to all of the following:

(1) The application fee set forth herein.

(2) Any court costs and assessments for victims or drug, alcohol, or anger management treatment required by law, the municipal prosecutor, or the municipal court.

(3) Any costs of supervision, treatment, and restitution for which the pretrial diversion admittee may be responsible.

(c) Pretrial diversion program fees as established by this part may be waived or reduced due to indigency or reduced ability to payor for other just cause at the discretion of the municipal court.

(d) The following program fees shall be paid by offenders accepted into the pretrial diversion program and shall be based on the criminal offense or violation committed.

(1) Misdemeanor offenses excluding traffic: A fee up to six hundred fifty dollars ($650) as determined by the municipal court.

(2) Traffic offenses: A fee up to four hundred fifty dollars ($450) as determined by the municipal court.

(3) Violations: A fee up to three hundred dollars ($300) as determined by the municipal court.

(e) The collection of fees required by this part shall be under the supervision of the clerk of the municipal court.

(f) The municipal prosecutor shall be allowed without further legislative action to assess fees equal to those prescribed by the Alabama Legislature in the event a state pretrial diversion program is enacted after April 22, 2010. Any state pretrial diversion program may supersede this part, but may be construed to require further and additional penalties.



Section 45-27A-30.08 - Treatment programs; drug testing.

(a) The municipal prosecutor and offender may enter into an agreement as a part of the pretrial diversion program that the offender be admitted to a drug, alcohol, violence, or other self-improvement or self-help program on an inpatient or outpatient basis or receive other treatment alternatives deemed by the municipal prosecutor to be in the best interest of the offender and society.

(b) The municipal prosecutor may require the offender to submit to periodic or random drug or other testing as a part of the pretrial diversion program of the offender and require other terms and conditions related to substance abuse, domestic violence, or the offense charged as the municipal prosecutor may direct.

(c) The offender shall pay the costs of all services unless otherwise approved by the municipal court after considering the offender's ability to pay.



Section 45-27A-30.09 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into the program, there shall be a written agreement between the municipal prosecutor and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the municipal prosecutor shall proceed to dispose of the charges against the offender or what charges the offender will plead guilty to and the recommended disposition of the matter. If, as a part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and receive a recommended sentence, this agreement concerning the offense and recommended sentence shall be submitted to and shall be subject to the approval of the municipal judge prior to admission of the offender into the pretrial diversion program.

(b) As a condition to being admitted into the pretrial diversion program, the municipal prosecutor may require the offender to agree to any of the following terms or conditions:

(1) Participate in an educational setting to include, but not be limited to, K-12, job training school, trade school, GED classes, or adult basic education courses.

(2) Learn to read and write.

(3) Financially support his or her spouse, children, or both.

(4) Pay child support, spousal support, or both, as ordered by an appropriate court.

(5) Refrain from the use of alcohol and drugs and refrain from frequenting places where alcoholic beverages or illegal controlled substances are sold, possessed, or used in violation of law.

(6) Refrain from contact with certain persons and premises.

(7) Obtain and maintain employment.

(8) Attend and pay for individual, group, or family counseling.

(9) Pay victim restitution, if any is due. Any restitution collected under this subsection shall be made payable to and disbursed by the clerk of the municipal court.

(10) Pay court costs, fines, or both, incurred as a result of the offense or violation charged and any other amounts the offender owes as a result of the criminal offenses.

(11) Pay supervision fees and application fees pursuant to this part, and pay court referral officer fees, and drug, alcohol, violence, or other self-help fees charged as a result of participation in the pretrial diversion program.

(12) Enter into an agreement with the municipal prosecutor that all fees paid for admission into the pretrial diversion program shall be forfeited to the use and benefit of the pretrial diversion program should the offender be removed from the pretrial diversion program by the municipal prosecutor for any cause.

(13) Observe curfews or home detention or travel constraints as set out in the offender's agreement with the court.

(14) Enter into a written agreement with the municipal court to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender.

(15) Participate in a substance abuse program, including, but not limited to, being admitted to a drug or alcohol treatment program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse.

(16) Refrain from the possession or use of any deadly weapon or dangerous instrument.

(c) The offender shall be subject to such other terms or conditions as the municipal prosecutor and the offender may agree to in their written agreement, it being the purpose of this part to allow the municipal prosecutor broad discretion in designing a program specifically for each offender and the offender's circumstances.



Section 45-27A-30.10 - Disposition of funds.

All fees paid by offenders pursuant to Section 45-27A-30.07 shall be placed and maintained in a separate revenue account within the Court and Corrections Fund. The municipal court may use the fees collected by the pretrial diversion program for any of the following:

(1) To fund the pretrial diversion program.

(2) For educational programs which relate to the prosecution, detection, or prevention of crime in the City of Brewton.

(3) To benefit the City of Brewton or any other law enforcement agency.

(4) For any other lawful purpose.



Section 45-27A-30.11 - Violations; waiver.

(a) If the offender violates any condition of the pretrial diversion program agreed to in writing by the offender, the municipal prosecutor may terminate the participation of the offender in the pretrial diversion program and may actively pursue the prosecution of the offender for the offense or offenses or violation or violations charged. The offender shall be given written notice of the intent of the municipal prosecutor to terminate him or her from the pretrial diversion program, including the reason for termination. If removed from the program by the municipal prosecutor, the offender shall be deemed to forfeit, for pretrial diversion purposes provided for in this part, any fees paid in application for and admission into the pretrial diversion program.

(b) At his or her discretion, the municipal prosecutor may waive a violation for good cause shown as to why the offender should be allowed to remain in the pretrial diversion program.






Part 2 - Economic and Industrial Development.

Section 45-27A-31 - Legislative intent.

The revitalization and redevelopment of the City of Brewton and the economic development of the city develop and promote the public good and general welfare, trade, commerce, industry, and employment opportunities and promote the general welfare of the city and state by creating a climate favorable to the location of new industry, trade, and commerce, and the development of existing industry, trade, and commerce. Revitalization and redevelopment and the economic development of the city by financing projects under this part will develop and promote for the public good and general welfare, trade, commerce, industry, and employment opportunities and will promote the general welfare of the city and state. It is therefore in the public interest and is vital to the public welfare of the people of Brewton and of Alabama, and it is hereby declared to be the public purpose of this part to so revitalize and redevelop the city and provide for the economic development of the City of Brewton.



Section 45-27A-31.01 - Definitions.

The following words and phrases used in this part, and others evidently intended as the equivalent thereof, shall, in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) APPLICANT. A natural person who files a written application with the governing body of the city in accordance with the provisions of Section 45-27A-31.03.

(2) AUTHORITY. The Brewton Development Authority, a public corporation organized pursuant to this part.

(3) AUTHORIZING RESOLUTION. A resolution adopted by the governing body of the city in accordance with Section 45-27A-31.03, that authorizes the incorporation of the authority.

(4) BOARD. The board of directors of the authority.

(5) BONDS. Includes bonds, notes, and certificates representing an obligation to pay money.

(6) CITY. The City of Brewton, Alabama.

(7) DIRECTOR. A member of the board of the authority.

(8) GOVERNING BODY. With respect to the city, its city council, board of commissioners, or other like governing body.

(9) INCORPORATORS. The persons forming a public corporation organized pursuant to this part.

(10) PERSON. Unless limited to a natural person by the context in which it is used, includes a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state, or of a county or municipality.

(11) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments thereto, the bylaws, and the minutes of the proceedings of the board of the authority are kept.

(12) PROJECT. Interests in land, buildings, structures, facilities, or other improvements and any fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of the development of trade, commerce, industry, and employment opportunities in the city. A project may be for any industrial, commercial, business, office, parking, utility, residential, including without limitation homes, apartments, townhouses, condominiums, hotels, and motels, or other use, provided that a majority of the members of the authority determine, by a resolution duly adopted, that the project and such use thereof would further the public purpose of this part.

(13) STATE. The State of Alabama.



Section 45-27A-31.02 - Use of phrases.

(a) The following provisions shall be applied wherever appropriate herein:

Herein, hereby, hereunder, hereof, and other equivalent words refer to this part as an entirety and not solely to the particular section or portion thereof in which any such word is used.

(b) The definitions set forth in Section 45-27A-31.01 shall be deemed to include both singular and plural and to cover all genders.



Section 45-27A-31.03 - Filing of application; authorization of incorporation by governing body of city.

(a) The authority may be organized pursuant to this part. In order to incorporate such a public corporation, any number of natural persons, not less than three, who are duly qualified electors of the city, shall first file a written application with the governing body of the city, which application shall do all of the following:

(1) Contain a statement that the applicants propose to incorporate the authority pursuant to this part.

(2) State the proposed location of the principal office of the authority, which shall be within the corporate limits of the city.

(3) State that each of the applicants is a duly qualified elector of the city.

(4) Request that the governing body of the city adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 45-27A-31.04.

(b) Every application shall be accompanied by supporting documents or evidence as the applicants may consider appropriate. As promptly as may be practicable after the filing of the application with it in accordance with this section, the governing body of the city shall review the contents of the application, and shall adopt a resolution either denying the application or declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 45-27A-31.04. The governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon the application is taken.



Section 45-27A-31.04 - Procedure to incorporate; contents and execution of certificate of incorporation.

(a) Within 40 days following the adoption of the authorizing resolution the applicants shall proceed to incorporate the authority by filing for record in the office of the Judge of Probate of Escambia County a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided.

(b) The certificate of incorporation of the authority shall state all of the following:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the city.

(2) The name of the authority, which shall be the Brewton Development Authority.

(3) The period for the duration of the authority. If the duration is to be perpetual, subject to Section 45-27A-31.19, that fact shall be stated.

(4) The name of the city together with the date on which the governing body thereof adopted the authorizing resolution.

(5) The location of the principal office of the authority, which shall be within the corporate limits of the city.

(6) That the authority is organized pursuant to this part.

(7) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this part or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it a copy of the application as filed with the governing body of the city in accordance with Section 45-27A-31.03, and a certified copy of the authorizing resolution adopted by the governing body of the city. Upon the filing for record of the certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 45-27A-31.05 - Amendments to certificate of incorporation.

(a) The certificate of incorporation of the authority incorporated under this part may at any time and from time to time be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include any matters which might have been included in the original certificate of incorporation.

(b) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chair of the board and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the city, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the resolution adopted by the board proposing the amendment to the certificate of incorporation, together with such documents in support of the application as the chair may consider appropriate. As promptly as may be practicable after the filing of the application with the governing body of the city pursuant to the foregoing provisions of this section, that governing body shall review the application and shall adopt a resolution either denying the application or authorizing the proposed amendment. Such governing body shall also cause a copy of the application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken.

(c) Within 40 days following the adoption by the governing body of the city of a resolution approving the proposed amendment the chair of the board of the authority and the secretary of the authority shall sign, and file for record in the office of the Judge of Probate of Escambia County a certificate in the name of and in behalf of the authority under its seal reciting the adoption of the respective resolutions by the board and by the governing body and setting forth the proposed amendment. The judge of probate for such county shall thereupon record such certificate in an appropriate book in his or her office. When such certificate has been so filed and recorded, such amendment shall become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of the authority shall be amended except in the manner provided in this section.



Section 45-27A-31.06 - Board of directors.

Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of seven directors who shall be elected by the governing body of the city for staggered terms as hereinafter provided. The governing body of the city shall specify for which term each director is elected. The initial terms of office of two directors shall be two years each. The initial terms of office of two directors shall be four years each. The initial term of office of three directors shall be six years. Thereafter, the term of office of each such director shall be six years. If at the expiration of any term of office of any director, a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his or her successor shall be so elected. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the city. No officer or employee of the state or of any county or municipality shall, during his or her tenure as such officer, be eligible to serve as a director. Each director shall be a duly qualified elector of the city. Directors shall be eligible for reelection. Each director shall be reimbursed for expenses actually incurred by him or her in and about the performance of his or her duties. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama of 1901 and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 45-27A-31.07 - Officers of the authority.

The officers of the authority shall consist of a chair, vice chair, secretary, treasurer, and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may, but need not, be held by the same person. The chair and vice chair of the authority shall be elected by the board from the membership thereof; the secretary, the treasurer, and any other officers of the authority may, but need not, be members of the board and shall also be elected by the board. The chair, vice chair, secretary and treasurer of the authority shall also be the chair, vice chair, secretary, and treasurer of the board, respectively.



Section 45-27A-31.08 - Powers of authority.

The authority shall have all of the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time, which may be perpetuity, subject to Section 45-27A-31.19, specified in its certificate of incorporation.

(2) To sue and be sued in its own name and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise and to refinance existing indebtedness on, improve, maintain, equip, and furnish one or more projects, including all real and personal properties which the board of the authority may deem necessary in connection therewith, regardless of whether or not any such projects shall then be in existence.

(6) To lease to others any or all of its projects and to charge and collect rent therefor, and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof.

(7) To sell, exchange, donate, or convey and to grant options to any lessee to acquire any of its projects and any or all of its properties whenever its board shall find any such action to be in furtherance of the purposes for which the authority was organized.

(8) To issue its bonds for the purpose of carrying out any of its powers.

(9) To mortgage and pledge any or all of its projects or any part or parts thereof, as security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof.

(10) To execute and deliver, in accordance with this section and Section 45-27A-31.09, mortgages and deeds of trust and trust indentures, or either.

(11) To finance, by loan, grant, lease, or otherwise, construct, erect, assemble, purchase, acquire, own, repair, remodel, renovate, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage projects and to pay the cost of any project from the proceeds of bonds, or any other funds of the authority, or from any contributions or loans by persons, corporations, partnerships, limited or general, or other entities, all of which the authority is hereby authorized to receive and accept and use.

(12) To issue and use the proceeds thereof for the purpose of paying, or loaning the proceeds thereof to pay all or any part of the cost of any project and otherwise to further or carry out the public purpose of the authority and to pay all costs of the authority incident to, or necessary and appropriate to, furthering or carrying out such purpose.

(13) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, public or private, for loans, grants, guarantees, or other financial assistance in furtherance of the authority's public purpose and to accept and use the same upon such terms and conditions as are prescribed by such federal, state, county, or municipal government or agency or other source.

(14) To enter into agreements with the federal government or any agency thereof to use the facilities or the services of the federal government or any agency thereof in order to further or carry out the public purposes of the authority.

(15) To contract for any period with the State of Alabama, state institutions, or any city, town, municipality, or county of the state for the use by the authority of any facilities or services of the state or any such state institution, city, town, municipality, or county, or for the use by any state institution or any city, town, municipality, or county of any facilities or services of the authority, provided such contracts shall deal with such activities and transactions as the authority and any such political subdivision with which the authority contracts are by law authorized to undertake.

(16) To extend credit or make loans to any person, corporation, partnership, limited or general, or other entity for the costs of any project or any part of the costs of any project, which credit or loans may be evidenced or secured by loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, or such other instruments, or by rentals, revenues, fees, or charges, upon such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds, and, in the exercise of powers granted hereby in connection with any project, the authority shall have the right and power to require the inclusion in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument of such provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of a project, and such other terms and conditions, as the authority may deem necessary or desirable.

(17) To acquire, accept, or retain equitable interests, security interests, or other interests in any real property, personal property, or fixtures by loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any monies loaned or credit extended by the authority.

(18) To appoint, employ, contract with, and provide for the compensation of, such officers, employees, and agents, including but without limitation to engineers, attorneys, contractors, consultants, and fiscal advisors, as the board shall deem necessary for the conduct of the business of the authority.

(19) To provide for such insurance as the board may deem advisable.

(20) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder.

(21) To require payments in lieu of taxes to be made by the lessee of the project to either the authority or the city.

(22) To receive and use the proceeds of any tax levied by a municipal corporation to pay the costs of any project or for any other purpose for which the authority may use its own funds pursuant to this part.

(23) To encourage and promote the improvement and revitalization of any area of the city and to make, contract for, or otherwise cause to be made long-range plans or proposals for development in cooperation with the city or Escambia County; and to assist in the economic development of the city.

(24) To exercise any power granted by the laws of the State of Alabama to public or private corporations which is not in conflict with the public purpose of the authority.

(25) To do all things necessary or convenient to carry out the powers conferred by this part.



Section 45-27A-31.09 - Bonds of authority.

(a) Source of payment. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the board of its projects or of any thereof as may be designated in the proceedings of the board under which the bonds shall be authorized to be issued.

(b) Pledge of revenues, receipts, and other security.

(1) The principle of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the same may be payable and may be secured by a mortgage and deed of trust or trust indenture conveying as security for such bonds all or any part of the property of the authority from which the revenues or receipts so pledged may be derived.

(2) The resolution under which the bonds are authorized to be issued and any such mortgage and deed of trust or trust indenture may contain any agreements and provisions respecting the operation, maintenance, and insurance of the property covered by the mortgage and deed of trust or trust indenture, the use of the revenues and receipts subject to such mortgage and deed of trust or trust indenture, the creation and maintenance of special funds from such revenues and receipts, the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the board shall deem advisable and which are not in conflict with this part. Each pledge, agreement, mortgage and deed of trust or trust indenture may for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

(3) In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust or trust indenture executed as security therefor, the rights of any holder of the bonds may be enforced by manda¬mus, the appointment of a receiver, or either of these remedies, and foreclosure of such mortgage and deed of trust or trust indenture may, if provided for in the instrument, be had.

(c) Execution. All bonds issued by the authority shall be signed by the chair of its board and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chair of its board; provided, that a facsimile of the signature of one, but not both, of the officers may be printed or otherwise reproduced on any such bonds in lieu of his or her manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chair of the board may be printed or otherwise reproduced on any such interest coupons in lieu of his or her manually signing the same.

(d) General provisions respecting form, interest rate, maturities, sale, and negotiability of bonds. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The authority may pay all expenses, premiums, and commissions in connection with any financing done by it. All bonds, except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(e) Nature of obligation and source of payment. All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or of any county or of the city; provided that the provisions of this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of its revenues and receipts of the authority specified in the proceedings authorizing those bonds.

(f) Eligibility for investment. Bonds of the authority are hereby made legal investments for executors, administrators, trustees, and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.



Section 45-27A-31.10 - Proceeds from the sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the use of bond proceeds to establish reserve funds as security for the payment of the principal of, and premium, if any, and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to (1) the fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds, and (2) except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.



Section 45-27A-31.11 - Refunding bonds.

(a) Any bonds issued by the authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any such refunding bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with the provisions of this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board.

(b) Any refunding bonds issued by the authority shall be issued and may be secured in accordance with Section 45-27A-31.09.



Section 45-27A-31.12 - Notice of bond resolution.

(a) Upon the adoption by the board of the authority of any resolution providing for the issuance of bonds, such authority may, in its discretion, cause to be published once a week for two consecutive weeks, in a newspaper published or having a general circulation in the city, a notice in substantially the following form, the blanks being properly filled in, at the end of which shall be printed the name and title of either the chair or secretary of such authority: "The Brewton Development Authority, a public corporation under the laws of the State of Alabama, on the ___ day of _______, authorized the issuance of $____ principal amount of bonds of the public corporation for purposes authorized in the act of the Legislature of Alabama under which the public corporation was organized. Any action or proceeding questioning the validity of the bonds, or the pledge and the mortgage and deed of trust or trust indenture to secure the same, or the proceedings authorizing the same, shall be commenced within 30 days after the first publication of this notice." A newspaper shall be deemed to be published in the city, within the meaning of this section, if its principal editorial office is located in the city.

(b) Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in the notice or to contest the validity of any such bonds, or the validity of any pledge and mortgage and deed of trust or trust indenture made therefor, shall be commenced within 30 days after the first publication of such notice. After the expiration of the period no right of action or defense questioning or attacking the validity of the proceedings or of the bonds or the pledge or mortgage and deed of trust or trust indenture shall be asserted, nor shall the validity of the proceedings, bonds, pledge, mortgage, and deed of trust or trust indenture be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 45-27A-31.13 - Exemption from taxation.

The authority formed under this part, the property and income of the authority, whether used by it or leased to others, all bonds issued by the authority, the income from such bonds or from any other sources, the interest and other profits from such bonds enuring to and received by the holders thereof, conveyances by and to the authority and leases, mortgages, and deeds of trust by and to the authority shall be exempt from all taxation in the state. The authority shall not be obligated to pay any fees, taxes, or costs to the Judge of Probate of Escambia County in connection with its incorporation or with any amendment to its certificate of incorporation or otherwise or to any judge of probate of any county in connection with the recording by it of any document or otherwise, the authority being hereby exempted from the payment of any such fees, taxes, and costs. No license or excise tax may be imposed by any authority with respect to the privilege of engaging in any of the activities authorized by this part, provided, however, that nothing contained in this section shall be construed to exempt the property of the authority from any ad valorem taxes levied by the State of Alabama or exempt the authority from sales and use taxes levied by the state but this proviso shall only apply to such taxes levied by the state and shall not apply to such taxes levied by any county, municipality, or other political subdivision.



Section 45-27A-31.14 - Liability of city.

The city shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the city within the meaning of any constitutional or statutory provision whatsoever.



Section 45-27A-31.15 - Exemption from usury and interest laws.

The authority shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, the provisions of Chapter 8 of Title 8, as it may at any time be amended.



Section 45-27A-31.16 - Exemption from competitive bid laws.

The authority and all contracts made by it shall be exempt from the laws of the State of Alabama requiring competitive bids for any contract to be entered into by municipalities or public corporations authorized by them, including, but without limitation to, the provisions of Article 3, commencing with Section 41-16-50, of Chapter 16, Title 41, as it may at any time be amended.



Section 45-27A-31.17 - Freedom of authority from state supervision and control.

This part is intended to aid the state through the furtherance of the purposes of the part by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this part, no proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture, or the exercise of any other of its powers by the authority. Neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to the issuance of bonds by the authority.



Section 45-27A-31.18 - Earnings of the authority.

The authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event a board shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the city.



Section 45-27A-31.19 - Dissolution of the corporation and vesting of title to property in the city.

At any time when the authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record of a certified copy of the resolution in the office for the Judge of Probate of Escambia County, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to the city.



Section 45-27A-31.20 - Existence of the authority to prevent

The existence of the authority incorporated under this part shall prevent the subsequent incorporation hereunder of another authority pursuant to authority granted by this part.



Section 45-27A-31.21 - Power of eminent domain.

The authority is hereby granted the power of eminent domain and may exercise such power for the purpose of obtaining real property or any interest therein for any project it undertakes in the manner provided by law for the exercise of the power of eminent domain by municipalities.



Section 45-27A-31.22 - Loans, sales, grants, etc., of money, property, etc., to authority by countries, municipalities, etc.

For the purpose of effecting the revitalization and redevelopment of the central business district of the city, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine, do all of the following:

(1) Lend or donate money to or perform services for the benefit of the authority.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, any interest therein, and any franchise.

(3) Do any and all things, whether or not specifically authorized in this part and not otherwise prohibited by law, that are necessary or convenient in connection with aiding and cooperating with the authority in its efforts to revitalize and redevelop the central business district of the city.



Section 45-27A-31.23 - Construction of part.

The provisions of this part are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with this part.






Part 3 - Utilities.

Section 45-27A-32 - Community antenna television system.

(a) As used in this section the word city shall mean the City of Brewton, Alabama, in Escambia County, a municipal corporation organized under the laws of the State of Alabama.

(b) In addition to all other powers, rights, and authority heretofore granted by law: The city is hereby authorized and empowered to acquire, purchase, construct, lease, operate, maintain, enlarge, extend, and improve a community antenna television system (CATV), which may be defined, without limiting the generality, as a facility that in whole or in part, receives directly, or indirectly, or over the air, and amplifies or otherwise modifies the signal transmitting programs broadcast by one or more television or radio stations from any point within this state or any other state and distributes such signals by wire or cable or any other means to subscribing members of the public who pay for such service.

(c) For the purposes of this section, the city may exercise the right of eminent domain. Such eminent domain proceedings shall be conducted in the manner now provided by law.

(d)(1) In payment for the purchase, lease, construction, acquisition, extension, or maintenance of such CATV system, the city may issue bonds, warrants, or other certificates of indebtedness, or may enter into lease-purchase contracts for the acquisition of such CATV system.

(2) The city, in order to secure the prompt payment of the principal and interest of all debts, bonds, or other evidences of indebtedness incurred or issued by it or lease-purchase contracts entered into by it for the construction, acquisition, lease, extension, or maintenance of a CATV system may execute a mortgage or deed of trust upon any or all of such systems and all property used solely in connection therewith, including the franchise of any part thereof, and additionally, any pledge the revenues from the operation of the city's water, sewer, or gas utility systems, utility revenues, toward the payment of debt service on such indebtedness.

(3) Such mortgage or deed of trust may contain such terms, conditions, covenants, and warranties for the protection of the city and holders of such bonds or securities issued by the city as may be determined and agreed upon by the governing body of the city and persons, firms, or corporations owning such debts, bonds, or securities.

(4) Such mortgages may provide that in the event of the foreclosure of such mortgage or deed of trust, that the purchaser at such foreclosure sale may acquire the right, privilege, or franchise of operating such system as may be so sold or conveyed, and such purchaser or his or her vendee may have the right, authority, and privilege to carry on and operate such system in the same manner, on the same terms, and to the same extent as the city is authorized to operate, with the exception of eminent domain authority, until the city may redeem such system from such mortgage sale.

(5) Such mortgage or deed of trust may provide that such rates and charges shall be established and maintained as are sufficient to meet the costs of operation and maintenance; and such city may pledge all of the receipts, earnings, and revenues from the operation of the system and additionally may pledge the utility revenues from the payment of the debts, bonds, or other evidences of indebtedness or lease-purchase contracts secured by such mortgages or deeds of trust.

(e) The city shall have all the power and authority necessary and proper to the exercise of the powers conferred on it by this section and in effectuating the purposes of this section.

(f) For the transaction of business pursuant to this section, the city shall be exempt from the jurisdiction and control of the Alabama Public Service Commission with respect to such business.









Article 4 - East Brewton.



Article 5 - Flomaton.



Article 6 - Pollard.

Part 1 - Trust Account.

Section 45-27A-60 - Town of Pollard Trust Account.

(a)(1) There is hereby established a trust account for the Town of Pollard, Alabama, for the exclusive benefit of the Town of Pollard and its citizens. The name of the trust fund shall be the Town of Pollard Trust Account.

(2) In order to preserve for future generations the Town of Pollard Trust Account and to ensure water service, garbage pickup, grass mowing, and general maintenance of public property, expenditures from the income of the trust are authorized only for the following uses:

a. Maintenance and replacement of water system equipment and property.

b. The payment of utility charges incurred by the town.

c. Purchase and maintenance of insurance for the water system, other town property, and bonding fees required by law for the mayor, the town clerk, and any other person authorized to sign checks for the Town of Pollard.

d. Repair and replacement of town equipment.

e. Employment of two permanent employees to perform garbage pick-up, grass mowing, cleaning, and general maintenance of town properties, other maintenance functions related to streets and drainage ditches, and for the purchase of necessary material for these purposes. One of these two employees shall perform the duties of water system operator. A temporary certified water system operator may be hired until one of the two permanent employees is duly certified as a water operator.

f. The employment of one custodian to clean the town hall.

g. The employment of one secretary for the mayor whose employment shall be limited to 20 hours per week and whose salary shall be limited to five dollars fifty cents ($5.50) per hour or the prevailing minimum wage, whichever is greater.

h. The payment of either the salary, or meeting expenses paid in lieu of salary, but not both, of the Mayor of Pollard.

i. The payment of meeting expense allowances only of members of the Town of Pollard Council.

j. The payment of all annual membership fees in the Alabama League of Municipalities for the town officials who are members of the league.

k. To periodically contribute funds to help support local volunteer fire departments.

(3) No other expenditure shall be made from the trust account earnings.

(4) Except for the temporary position and the four permanent positions authorized in subdivision (2), no trust fund income may be expended for the hiring of employees or personnel for the Town of Pollard.

(5) Thirty days after May 29, 1997, the earnings from the trust fund shall be maintained in an account separate from other funds of the town.

(6) The Department of Examiners of Public Accounts of the State of Alabama shall audit, review, and otherwise investigate the receipts and disbursements of the trust account in the same manner that the duties are performed for examination and audits of agencies and departments of the State of Alabama. An examination or audit shall be open to public inspection.

(b) The trust account shall be administered by a board of trustees. The trustees of the account shall be the Mayor and the members of the Town Council of Pollard, Alabama, and their successors in office, and two citizens of Pollard jointly appointed by the mayor and the town council. The two citizen members shall serve terms of office of six years each and each shall be eligible for reappointment. The board of trustees may also appoint an escrow agent for the trust, which shall be a trust company or national or state bank having the powers of a trust company within or without the State of Alabama, to serve as a trustee.

(c)(1) The town council may, by unanimous vote of its entire membership, adopt a resolution requesting the legislative delegation representing Pollard to enact a local bill calling for a referendum on the question of terminating the trust account. The trust account shall continue to exist until four-fifths of the electors voting at such an election vote to terminate the trust.

(2) Any election called for pursuant to the procedure provided in subdivision (1) shall be held on the same day as the next municipal or general election. Notice of the election shall be given by the town clerk and shall be published once a week for four successive weeks before the day of the election. On the ballots to be used at the election, the proposition to be voted on shall be stated substantially as follows:

"Do you favor termination of the Town of Pollard Trust Account?

Yes ______ No ______."

(3) If the required number of electors vote to terminate the trust account, all proceeds of the account shall be paid into the general fund of the town.

(d)(1) The initial corpus of the trust account shall consist of two certificates of deposit issued by the First Progressive Bank, Brewton, Alabama; Certificate Number 0679; and Certificate Number 5202.

(2) With respect to Certificate 0679, the certificate shall be transferred to the trust account upon May 7, 1992. The trustees shall keep Certificate 0679 until its maturity, unless the rate of interest becomes uncompetitive. If the rate of interest on Certificate 0679 becomes uncompetitive, the trustees may negotiate or liquidate the certificate and reinvest the proceeds as provided in subdivision (5).

(3) With respect to Certificate 5202, the certificate shall be transferred to the trust account upon May 7, 1992. Upon the maturity of Certificate 5202 in 1993, one million dollars ($1,000,000) of the proceeds shall be kept in the trust account for reinvestment, and the remainder of the proceeds shall be distributed to the General Fund of the Town of Pollard.

(4) The interest or earnings of the trust shall be distributed quarterly, semi-annually, or annually as designated by the trustees to the General Fund of Pollard, Alabama, or may be reinvested by the trustees at their discretion, pursuant to the limitations of subdivision (1). Any income reinvested into the trust account, or any other funds appropriated to, granted to, or deposited into the trust account, shall become a part of the trust account and subject to all other provisions of the trust account.

(5) The trustees shall reinvest the corpus of the trust account either directly or indirectly in securities otherwise eligible for the Security for Alabama Funds Enhancement (SAFE) program, as defined in Section 41-14-35. Provided, however, that notwithstanding any legal limitation that might otherwise be applicable, the trustees may invest the trust fund in certificates of deposit of any savings and loan association or bank whether federally or state chartered whose principal office is located in the state, provided that the funds invested are fully secured by the pledge of eligible SAFE program securities, as defined in Section 41-14-35, from the issuing bank.






Part 2 - Railroad Crossings.

Section 45-27A-61 - Public crossings.

In the Town of Pollard in Escambia County, the following railroad crossings in the corporate limits of the town are designated as public crossings:

(1) Louisville Street and Richmond Avenue, the southwesterly crossing in the corporate limits of the municipality.

(2) Elizabeth Avenue.

(3) Misella Avenue.

(4) Canterbury Street.

(5) Shiloh Street.

(6) Boliva Street.









Article 7 - Riverview.






Chapter 28 - ETOWAH COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-28-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Etowah County local laws enacted after 1978 and all Etowah County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Section 45-28-20 - Beer tax distribution.

Notwithstanding any other provision of law, in Etowah County, the beer taxes imposed pursuant to Section 28-3-190 shall be collected by the county judge of probate and distributed as follows:

The entire amount of tax shall be paid to the Etowah County Commission and the net revenue, after reimbursing the county general fund for all expenses incurred in the administration and enforcement of the tax, shall be distributed, as follows:

a. For beer delivered for retail sale within the corporate limits of a municipality having a board of education, all such proceeds shall be distributed according to the following percentages: 20.83 1/3 percent to the Etowah County General Fund; 20.83 1/3 percent to the local boards of education of Etowah County, to be divided pro rata among them in accordance with the most recent average daily membership figures, to be used for capital outlay purposes, renovation and repairs and to preserve teacher units under the State Foundation Program.

b. For beer delivered for retail sale outside the city or town limits but within the police jurisdiction, of a municipality having a board of education, all such proceeds shall be distributed according to the following percentages: 12.50 percent to the Etowah County Board of Education, to be used for capital outlay purposes, renovation and repairs and to preserve teacher units under the State Foundation Program; 20.83 1/3 percent to the local boards of education in Etowah County to be divided pro rata among them in accordance with the most recent average daily membership figures, to be used for capital outlay purposes, renovation, and repairs and to preserve teacher units under the State Foundation Program; 29.16 2/3 percent to the general fund of the municipality; 37.50 percent to the Etowah County General Fund.

c. For beer delivered for retail sale within the city or town limits of a municipality not having a board of education, all such proceeds shall be distributed according to the following percentages: 20.83 1/3 percent to the Etowah County General Fund; 20.83 1/2 percent to the local boards of education in Etowah County, to be divided pro rata among them in accordance with the most recent average daily membership figures, to be used for capital outlay purposes, renovation and repairs and to preserve teacher units under the State Foundation Program; 33.33 1/3 percent to the general fund of the municipality; 25.00 percent to the Etowah County General Fund to be used for capital outlay purposes, renovation and repairs and to preserve teacher units under the State Foundation Program.

d. For beer delivered for retail sale outside the city or town limits, but within the police jurisdiction of a municipality not having a board of education, all such proceeds shall be distributed according to the following percentages: 16.66 2/3 percent to the general fund of the municipality; 20.83 1/3 percent to the local boards of education in Etowah County to be divided pro rata among them in accordance with the most recent average daily membership figures, to be used for capital outlay purposes, renovation and repairs and to preserve teacher units under the State Foundation Program; 25.00 percent to the Etowah County Board of Education to be used for capital outlay purposes, renovation and repairs and to preserve teacher units under the State Foundation Program, 37.50 percent to the Etowah County General Fund.

e. For beer delivered for retail sale in locations which are within the boundaries of Etowah County, Alabama, but not within the corporate limits or police jurisdiction of any municipality, all such proceeds shall be distributed according to the following percentages: 20.83 1/3 percent to the local boards of education in Etowah County divided in accordance with the most recent average daily membership figures to be used for capital outlay purposes, renovation or repairs and to preserve teacher units under the State Foundation Program; 25.00 percent to the Etowah County Board of Education, to be used for capital outlay purposes, renovation or repairs and to preserve teacher units under the State Foundation Program, 37.50 percent to the Etowah County General Fund; 54.16 2/3 percent to the Etowah County General Fund.

f. For draft beer sold and delivered within all areas in Etowah County, all proceeds shall be distributed according to the following percentage: 83.33 1/3 percent to the local boards of education in Etowah County to be divided pro rata among them in accordance with the most recent average daily membership figure to be used for capital outlay purposes, renovation and repairs and to preserve teacher units under the State Foundation Program; 16.66 2/3 percent to municipalities in Etowah County within which draft beer is sold at retail, to be divided among them pro rata according to the population.



Section 45-28-21 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The voters of any municipality within Etowah County may authorize the sale of alcoholic beverages within the municipality on Sunday by an election pursuant to this section, in the following manner:

The governing body of the municipality, by resolution, may call an election for the municipality to determine the sentiment of the voters of the municipality residing within the corporate limits, as to whether alcoholic beverages may be legally sold or distributed on Sunday within the municipality.

(b) On the ballot to be used for the election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages within this municipality on Sundays as further provided for and regulated by ordinance of the municipal governing body? Yes ___ No ___."

(c) The first election and any subsequent elections shall be held and the officers appointed to hold the election in the manner provided by law for holding other municipal elections, and the returns thereof tabulated and results certified as provided by law for municipal or general elections. Any Sunday sales election shall be held as provided in this section as a special election, or any subsequent municipal or general election not less than 30 days following the date of the resolution.

(d) Notice of the election shall be given by the governing body of the municipality by publication or by posting the notice at the town or city hall apprising the voters of the municipality, at least three weeks before the date of the election, that an election shall be held to determine whether alcoholic beverages may be sold in the municipality on Sunday. The cost of the election shall be paid out of the general fund of the municipality.

(e) Only qualified voters of the municipality may vote in the election. If a majority of the voters voting in the municipal election vote "Yes," alcoholic beverages may be legally sold or dispensed within the corporate limits of the municipality on Sunday by licensees of the Alcoholic Beverage Control Board and the municipality serving the general public in accordance with applicable laws and regulations and as further provided for and regulated by ordinance of the municipal governing body. The municipality may enact, by ordinance, any policies it deems appropriate to regulate any aspect of Sunday alcoholic beverages sales within the municipality.

(f) If a majority of the voters voting in the municipal election vote "No," alcoholic beverages may not be sold or dispensed in the municipality on Sunday, except as otherwise authorized by law or by subsequent election which legalizes the sale and dispensing of alcoholic beverages on Sunday. A subsequent election shall not be held within 12 months following an election under this section.

(g) The provisions of this section are cumulative and supplemental to the present power and authority of any municipality or the county and is not intended to, nor shall it be interpreted so as to, repeal any existing power or authority of any municipality now permitted under the general laws of the state, or under any local or special act of the Legislature.



Section 45-28-22 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 16, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The voters in the unincorporated area of Etowah County may authorize the sale of alcoholic beverages within the unincorporated area of the county on Sunday by an election pursuant to this section, in the following manner:

The county commission, by resolution, may call an election to determine the sentiment of the voters residing outside the corporate limits of any municipalities within the county, as to whether alcoholic beverages may be legally sold or distributed on Sunday in the unincorporated area of the county as further provided for and regulated by ordinance of the county commission.

(b) On the ballot to be used for the election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages outside the corporate limits of any municipalities within the county on Sunday as further provided for and regulated by ordinance of the county commission? Yes ___ No ___."

(c) The first election and any subsequent elections shall be held and the officers appointed to hold the election in the manner at the general election in November 2016, and the returns thereof tabulated and results certified as provided by law for county elections. Any Sunday sales election shall be held as provided in this section as a special election or at any subsequent countywide election not less than 30 days following the date of the resolution.

(d) Notice of the election shall be given by the judge of probate by publication or by posting the notice at the courthouse apprising the voters of the unincorporated area of the county, at least three weeks before the date of the election, that an election shall be held to determine whether alcoholic beverages may be sold in the unincorporated area of the county on Sunday. The cost of the election shall be paid out of the general fund of the county.

(e) Only qualified voters of the unincorporated area of the county may vote in the election. If a majority of the voters voting in the election vote "Yes," alcoholic beverages can be legally sold or dispensed outside the corporate limits of any municipalities in the county on Sunday by licensees of the Alcoholic Beverage Control Board and the county serving the general public in accordance with applicable laws and regulations and as further provided for and regulated by the county commission. The county commission may enact, by ordinance, any policies it deems appropriate to regulate any aspect of Sunday alcoholic beverages sales in the unincorporated area of the county.

(f) If a majority of the voters voting in the election vote "No," alcoholic beverages may not be sold or dispensed in the unincorporated area of the county on Sunday, except as otherwise authorized by law or by subsequent election which legalizes the sale and dispensing of alcoholic beverages on Sunday. A subsequent election shall not be held within 12 months following an election under this section.

(g) The provisions of this section are cumulative and supplemental to the present power and authority of the county and are not intended to, nor shall it be interpreted so as to, repeal any existing power or authority of the county now permitted under the general laws of the state, or under any local or special act of the Legislature.






Article 3 - Boards and Commissions.

Section 45-28-30 - Etowah County Library Committee.

(a) This section shall be operative only in Etowah County.

(b) There is created the Etowah County Library Committee which shall have all authority as to the expenditure of funds received from the one cent ($.01) sales tax which is provided by Section 45-28-244.01. The funds shall be used only for the maintenance and operation of libraries, the purchase of books and other related supplies for the libraries, professional services, and expenditures for capital improvements, down payments for capital improvements, payment of architectural and engineering fees, and other capital expenditures

(c) The committee shall be composed of five members, four of whom shall be appointed by the county legislative delegation, and the fifth member who shall not have voting privileges shall be the Etowah County Administrator. Each member of the committee shall serve for four years, and vacancies on the committee shall be filled by the appointing authority. The committee shall be appointed within 90 days after July 12, 1995. The first meeting of the committee shall be set by the Etowah County Administrator. Thereafter, the committee may meet as provided in its bylaws.

(d) The committee shall not spend any funds received from the sales tax to pay any compensation to the members of the committee. The county commission shall provide a secretary for the committee and pay the salary of the secretary.






Article 4 - Business, Labor, and Occupations.

Section 45-28-40 - Banks.

Any bank, whether incorporated or unincorporated, within the state, now or hereafter situated in, or having a branch in, Etowah County, shall have the power to establish, maintain, and operate within the limits of the county, where a place of business of such bank is situated, one or more branches or branch banks, branch offices, branch agencies, additional offices or branch places of business for the receipt of deposits, payment of checks, lending of money, and the conduct of a general banking and trust business, provided that such bank, before the establishment of any such branch or branches, shall first secure the written consent of the State Superintendent of Banks and meet the requirements of the appropriate regulatory banking authorities. Provided, however, that any branch bank established under this section shall be within the corporate limits of a municipality, in Etowah County and, where the population of the municipality was less than 3,000 persons according to the last federal decennial census, any branch shall be located no farther from the city hall than three-fourths of one mile, this provision deemed necessary for police and fire protection purposes. Provided further, that the limitation contained in the foregoing sentence shall not apply to the town of Hokes Bluff.






Article 5 - Constables.

Section 45-28-50 - Compensation.

The Constable of the District Court of Etowah County shall be paid an expense allowance of seven hundred dollars ($700) per month. The expense allowance shall be in addition to the expense allowance provided by Act No. 88-787, H. 302, 1988 First Special Session until it is repealed. The payments made to the constable prior to May 6, 1998, are confirmed and ratified. The expense allowance shall be paid from the county general fund.






Article 6 - Coroner.

Section 45-28-60 - Compensation.

The Coroner of Etowah County shall be entitled to receive an additional expense allowance in the amount of six hundred dollars ($600) per month to be paid out of the county general fund. This expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.



Section 45-28-60.01 - Use of county vehicle.

(a) The Etowah County Commission shall provide the coroner with the use of a county vehicle in order to assist the coroner in the performance of his or her official duties. The county commission may otherwise regulate the use of the vehicle to assure that the vehicle is available for use by the coroner whenever the coroner is on call, but that the vehicle is not used for purely personal purposes.

(b) Any use of a county vehicle by the coroner prior to April 28, 2016, is ratified and confirmed.






Article 7 - County Commission.

Part 1 - Creation and Membership.

Section 45-28-70 - Single-member district county governing body.

(a) The intent of this section is to implement, by local act for Etowah County, the Joint Remedy Proposal in the court order dated January 30, 1995, and related orders, in Civil Action No. 89-T-459-E, in the United States District Court for the Middle District of Alabama, Eastern Division, in the case of Presley, et al. v. Etowah County Commission.

(b) There is created and established in and for Etowah County, a single-member district governing body, which shall replace the existing governing body to the extent there is a conflict with existing laws relating to Etowah County. The Etowah County Commission shall be composed of six members, elected from single-member districts one through six inclusive, which districts are described in the Joint Remedy Proposal made a part of the court order dated January 30, 1995, and related orders, in Civil Action No. 89-T-459-E in the United States District Court for the Middle District of Alabama, Eastern Division, in the case of Presley et al. v. Etowah County Commission.

(c) This subsection shall apply to commissioners elected at the 1996 election and thereafter. The members of the county commission shall be part-time and the salary shall be fifteen thousand dollars ($15,000) annually, payable in equal installments in the same manner as county employees are paid. No commissioner shall be entitled to retirement benefits except that any current member of the county commission who is contributing to the retirement plan may, upon qualifying, be paid his or her pro rata share of retirement benefits. The members of the county commission shall not receive an expense allowance, but shall receive reimbursement of vouchered actual mileage and travel expenses in the performance of required duties as commissioner. Each commissioner may, at the option of the commissioner, participate in the health insurance coverage of Etowah County provided the commissioner pays the costs to the county for the health insurance coverage.

(d) Each commissioner shall reside in the district that he or she represents at the time of qualifying for office and during his or her tenure. The chair of the commission shall continue to rotate in the manner the chair of the commission is rotating at the current time selected annually by lot.

(e)(1) A commissioner elected from a district prior to June 29, 1995, and having a road and bridge shop shall continue to exercise supervision and control over the road shop and the road and bridge operations presently under the control of that commissioner until the election of a successor. Until the elected commissioners assume office after the 1996 election, commissioners from districts one and four shall provide road services to districts five and six, without discrimination, provided that the costs of the supplies are paid from the funds allocated to the use of commissioner for district five and district six, respectively.

(2) After the November 1996 elections, with respect to commissioners from districts two and three, and after the November 1998 elections with respect to commissioners from districts one and four, no commissioner shall exercise the supervision of road shops, personnel, or work projects. The county road supervisor shall exercise the administration, supervision, and direct the day-to-day duties of the personnel in the road work of all the districts.

(f)(1) The county road supervisor shall be a full-time unclassified employee of Etowah County appointed by the commission. The duties of the county road supervisor shall be assigned by the commission. No sitting commissioner may serve as the county road supervisor and no person related by blood or marriage to a sitting commissioner shall be eligible to serve as the county road supervisor.

(2) The county commission shall continue to insure that the county road operations and the county road supervisor remain within the annual budget adopted by the county commission.

(3) The county engineering department shall be subject to the control of the county commission.






Part 2 - Duties.

Section 45-28-71 - Filling vacancies.

(a) Whenever a vacancy occurs, for any reason whatsoever, in any Etowah County office more than one year before the expiration of the term of office, the Etowah County Commission shall forthwith order an election to be held by the qualified electors of the county to fill such vacancy. Such election shall otherwise be held and conducted in the same manner as provided by law for countywide or special elections.

(b) In the event the unexpired term is for less than a year, the county commission shall, at their discretion, either make an appointment for the unexpired term or oversee the operation of the vacant office. Provided, however, that no person appointed nor any member of the county commission shall be eligible to immediately qualify to hold the same office subsequent to such special election without the elapse of one full term. Thereafter, such person shall be eligible to qualify for the office, as provided by law.









Article 8 - Courts.

Part 1 - Circuit Court.

Division 1 - Compensation.

Section 45-28-80 - Court reporters.

In addition to all other allowances and compensation now provided by law, there shall be paid to each of the official court reporters for the Sixteenth Judicial Circuit an allowance of one hundred fifty dollars ($150) per month, for the purpose of defraying the expenses of such official court reporters in the performance of their official duties. The allowances provided for herein shall be paid from the General Fund of Etowah County.



Section 45-28-80.01 - Circuit judges.

(a) Notwithstanding any other provisions of law, no circuit judge of the Sixteenth Judicial Circuit shall receive any increase in the local county salary supplement that the judge is receiving on May 21, 1992 unless the increase is provided hereafter by local law.

(b) The county salary supplements provided for in subsection (a) shall be paid from the general fund of the county within the circuit in equal monthly installments and shall be in lieu of all county salary supplements and expense allowances, excluding travel mileage reimbursements, heretofore provided by law for the judges in the circuit.



Section 45-28-80.02 - Circuit clerk.

(a) Any law to the contrary notwithstanding, in the Sixteenth Judicial Circuit the circuit clerk shall receive a monthly judicial supplement allowance in the amount of two percent of the annual total state compensation for circuit clerks. Such judicial supplement shall be paid, in equal installments, monthly from the general fund of the county treasury in the same manner as all other officers are paid.

(b) The judicial supplement prescribed in subsection (a) shall be in lieu of any and all other judicial supplemental compensation for the circuit clerk.



Section 45-28-80.03 - Part-time bailiffs.

(a) In Etowah County, in addition to any and all other compensation, salary, and expense allowances provided for by law, there shall be paid to each part-time bailiff in the Sixteenth Judicial Circuit, an increase in salary in such an amount as will, together with any amount paid by the state as salary, compensation, or expense allowance, make the total paid to such bailiffs equal fifty dollars ($50) per day. If at any time in the future, as compensation or expense allowance increases are made by the state, then the amount paid to such bailiffs shall be increased in that amount.

(b) The amount paid under this section shall be paid out of the county general fund and shall be paid only when the bailiffs serve as such.






Division 2 - Preservation of Records.

Section 45-28-80.20 - Orders and decrees.

(a) In Etowah County all orders and decrees shall be made and entered by circuit judges sitting in and for the county on a sheet or sheets now commonly called trial sheets. There shall be a trial sheet or sheets for each case docketed in such courts properly identified by the style of the case and a case number.

(b) After all orders and decrees have been made and entered, in any case, by the circuit judge or judges sitting in and for such county, the clerk of the circuit court of such county shall file such sheets in numerical order in well bound books labelled Minute Books and such judgments or decrees shall have the same force and effect as minutes of the circuit court of the county prior to the passage and approval of this section.



Section 45-28-80.21 - Final criminal orders and judgments.

(a) In Etowah County all final orders and judgments of the court in criminal cases shall be entered by the circuit judges sitting in and for the county on a sheet or sheets separate from the case action summary sheets. These orders shall be properly identified by the style of the case and a case number.

(b) After all final orders and judgments of the court have been made on a sheet or sheets, in any case, by the circuit judge or judges sitting in and for such county, the clerk of the circuit court of such county shall file copies of such sheets in numerical order in well bound books labelled Minute Books and such final orders and judgements of the court shall have the same force and effect as criminal minutes of the circuit court of the county prior to the passage and approval of this section.









Part 2 - Court Costs.

Section 45-28-81 - Collection and use of additional fee; worthless check fee.

In Etowah County, all funds collected pursuant to Section 12-17-224, which are presently deposited in the Worthless Check Fund which is maintained by the Etowah County Commission, shall, upon the application by the District Attorney for the Sixteenth Judicial Circuit to the Etowah County Commission, be transferred in such amounts as applied for to the District Attorney’s Fund for the Sixteenth Judicial Circuit. Such funds, when transferred from the Worthless Check Fund to the District Attorney’s Fund, shall be spent by the District Attorney for the same purposes as other funds deposited in such District Attorney’s Fund.



Section 45-28-81.01 - Incarceration in Etowah County Jail.

(a) In Etowah County, additional court costs in the amount of five dollars ($5) per day shall be assessed and collected against each person incarcerated or booked in the Etowah County Jail. The court costs assessed pursuant to this section shall be in addition to any other court costs or other costs and charges imposed on persons incarcerated or booked in the Etowah County Jail.

(b) The court costs imposed by this section shall be assessed against a defendant upon conviction by the appropriate court where the defendant is convicted. The sheriff shall be required to notify the appropriate court clerk on a regular basis of the exact amount of the assessment to be collected for entry on the docket sheet.

(c) The revenues derived from the court costs shall be credited on a monthly basis to a law enforcement fund to be used by the Sheriff of Etowah County for equipment and professional development of the sheriff’s department in the public interest as the sheriff sees fit.

(d) In any case where the court costs provided by this section are not paid, the district attorney of the county shall assist in the collection of the fees in the same manner as other court ordered monies and shall be entitled to the same fees. In addition, the sheriff may contract for the collection of the fees and may pay a portion of the fees as a cost of collection. The sheriff may apply funds held while a person is incarcerated in the county jail toward any assessment of court costs pursuant to this section after the assessments are entered by the court clerk.



Section 45-28-81.02 - Solicitor's fee.

(a)(1) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in this state, a docket fee, hereinafter referred to as a solicitor’s fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly as follows: Three dollars ($3) of the fees assessed in each case shall be distributed to the Etowah County Law Library Fund, as prescribed by law, and the remainder to the Solicitor’s Fund or District Attorney’s Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor’s fee. The solicitor’s fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(2) In addition to the solicitor’s fee, an additional fee of seven dollars ($7) shall be assessed as court costs in each case to be distributed as follows: Two dollars ($2) to the office of Sheriff of Etowah County and five dollars ($5) to either the Circuit Clerk of Etowah County for cases originating in the District or Circuit Court of Etowah County or to the clerk of each municipality located within Etowah County for cases arising in their respective jurisdictions.

(b) The fees prescribed in subsection (a) shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The fees shall be in addition to and not in lieu of any other fees or costs. The fees shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonable foreseeable future.

(c)(1) The solicitor’s fee provided in subdivision (1) of subsection (a) may be expended by the district attorney for the payment of any and all expenses incurred by the office or for any other legitimate law enforcement purpose. That portion of the solicitor’s fee earmarked for the Etowah County Law Library Fund may be expended, as prescribed by law, as directed by the presiding circuit judge.

(2) The additional fee provided in subdivision (2) of subsection (a) shall be expended as follows:

a. That portion of the fee allocated to the office of the Sheriff of Etowah County may be expended by the sheriff for the provision of courthouse security and for any other legitimate law enforcement purpose.

b. That portion of the fee allocated to the circuit clerk or to the clerk of the municipal court, as the case may be, may be spent as prescribed by law for the operation of the office.)



Section 45-28-81.03 - Additional booking fee in certain cases.

(a) In Etowah County, a booking fee in the amount of thirty dollars ($30) shall be assessed against and collected from each person booked or incarcerated into the Etowah County Detention Center and subsequently convicted. The fee assessed pursuant to this section shall be in addition to any fines, court costs, or other charges imposed.

(b) The booking fee imposed by this section shall be assessed against a defendant upon conviction by a court of law where the defendant is convicted. The clerk of the court shall enter the amount of the fee as provided in this section on the docket sheet and shall collect the fee in the same manner and the same time as court costs. Notwithstanding the foregoing, the fee shall not be deemed a court cost based on collection by the clerk.

(c) The revenues derived from the booking fee shall be distributed as follows: Twenty dollars ($20) of the fee to the Etowah County Sheriff's Department Law Enforcement Fund to be used by the Sheriff of Etowah County for salaries, training, operational expenses, or other law enforcement uses as determined by the sheriff to best meet the needs of his or her office; five dollars ($5) of the fee shall be distributed to the Etowah County Circuit Clerk's Fund to be used for the operation of the office; and five dollars ($5) of the fee shall be distributed to the Etowah County District Attorney Fund to be used for the operation of the office.

(d) In any case where the booking fee provided by this section is not paid, the district attorney of the county may assist in the collection of the fees in the same manner as court-ordered monies. In addition, the sheriff may contract for the collection of the fees and pay a portion of the fees as a cost for collection.

(e) The sheriff may withhold funds equal to the amount of the booking fee from any funds held while a person is incarcerated in the Etowah County Detention Center and those funds may be applied toward any assessment of a booking fee pursuant to this section. Any funds withheld shall be repaid to the defendant if no conviction results after dismissal of all charges or acquittal.

(f) Any revenues derived from this section shall be in addition to other funding sources for the Etowah County Detention Center and the Etowah County Sheriff's Department and shall not reduce or replace any funding from any other sources.






Part 3 - District Attorney.

Division 1 - General Provisions.

Section 45-28-82 - Supernumerary district attorneys.

Persons who have served as district attorneys in Etowah County and who are in all manner and respects entitled to status as supernumerary district attorneys under the general law of the state and who have elected to become supernumerary district attorneys pursuant to such general law shall be entitled to receive total compensation in such amounts as shall be set from time to time for supernumerary circuit judges. Each such supernumerary district attorney shall be paid as a supplement from the general funds of the county in addition to all sums received from state funds such funds, if any, as shall be necessary so that his or her total compensation for services as a supernumerary district attorney shall be in amount equal to that received by persons who have elected to become supernumerary circuit judges under the general law of the state.



Section 45-28-82.01 - Deputy district attorneys.

(a) In Etowah County, there shall be three part-time deputy district attorneys. The part-time deputy district attorneys shall be appointed by and serve at the pleasure of the district attorney, shall perform such duties as the district attorney shall direct, and each shall receive as compensation for his or her services a salary to be determined by the district attorney payable from funds appropriated to his or her office.

(b) The district attorney of the county is hereby authorized and empowered to appoint, in addition to the part-time deputy district attorneys hereinabove provided, a fourth part-time deputy district attorney, if such an additional officer would in the judgment of the district attorney be in the best interest of the administration of criminal justice.

(c) The District Attorney in Etowah County, in the event of a vacancy in any of the above part-time deputy district attorney positions, is hereby authorized and empowered to appoint one full-time deputy district attorney in lieu of one part-time deputy district attorney. The full-time deputy district attorney shall serve at the pleasure of the district attorney, shall perform such duties as the district attorney shall direct, and shall receive as compensation for his or her services a salary to be determined by the district attorney payable from funds appropriated to his or her office.






Division 2 - Pretrial Diversion Program.

Section 45-28-82.20 - Definitions.

For purposes of this subpart, the following terms shall have the following meanings:

(1) DISTRICT ATTORNEY. The District Attorney of the Sixteenth Judicial Circuit in Etowah County, or any of his or her staff.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. Any person who is employed by an agency or department whose purpose is to protect the citizens, including, but not limited to, police personnel, sheriff personnel, a district attorney investigator, Department of Human Resources personnel, parole and probation personnel, community corrections office personnel, and court referral office personnel, whether that agency or department is in this state or located elsewhere.

(3) OFFENDER. Any person charged with a crime as defined by this code, or municipal ordinance, which was committed in the jurisdiction of the state.

(4) SERIOUS PHYSICAL INJURY. As that term is defined by Section 13A-1-2.



Section 45-28-82.21 - Established; discretionary powers; supervision and control.

(a) The district attorney may establish a pretrial diversion program within the Sixteenth Judicial Circuit in Etowah County.

(b) All discretionary powers endowed by the common law, provided for by statute and acts of this state, or otherwise provided by law for the district attorneys of this state shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and sole control of the district attorney.

(d) The district attorney may contract with any agency, person, or corporation for services related to this subpart and may employ persons necessary to accomplish this subpart, who shall serve at the pleasure of the district attorney.



Section 45-28-82.22 - Applicants for admittance.

(a) An offender charged with any of the following criminal offenses in a circuit court or district court may apply to the district attorney for admittance to the pretrial diversion program:

(1) A drug offense, excluding trafficking in controlled substances or cannabis as provided in Section 13A-12-231, or manufacturing of controlled substances in the first degree as provided in Section 13A-12-218.

(2) A property offense.

(3) A misdemeanor.

(4) A traffic or conservation offense, except that a holder of a commercial driver’s license, an operator of a commercial motor vehicle, or a commercial driver learner permit holder who is charged with a violation of a traffic law in this state shall not be eligible for a deferred prosecution program, diversion program, or any deferred imposition of judgment program pursuant to Section 32-6-49.23.

(b) An offender charged with any of the following offenses is ineligible for consideration for the pretrial diversion program:

(1) Any Class A felony or capital offense.

(2) Any offense involving serious physical injury to a person.

(3) An offense involving violence in which the victim was a child under 14 years of age, a law enforcement officer, a school officer, a correctional officer, active duty military personnel of the United States military, or an individual over the age of 65.

(4) Any offense involving death.

(5) A person deemed by the district attorney to be a threat to the safety or well-being of the community.

(6) Bribery of a government or public official.

(7) Any offense wherein the offender is a public official and the charge is related to his or her capacity as a public official.

(8) Abduction or kidnapping.

(9) Any sex offense involving forcible compulsion or incapacity.



Section 45-28-82.23 - Standards for admission.

(a) In determining whether an offender may be admitted into the pretrial diversion program, it shall be appropriate for the district attorney to consider any of the following circumstances:

(1) The offender is 18 years of age or older at the time the offense was committed.

(2) There is a probability justice will be served if the offender is placed in the pretrial diversion program.

(3) It is determined the needs of the community and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and well-being of the community or law enforcement.

(5) The offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(7) The expressed wish of the victim not to prosecute.

(8) Undue hardship upon the victim.

(9) Whether the victim or the offender has medical, psychiatric, or vocational difficulties that would impede the administration of justice.

(10) Whether there is a reason to believe that the victim or offender will benefit from and cooperate with a pretrial diversion program.

(11) The impact of criminal charges or prosecution upon the victim, witnesses, or the community.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-28-82.24 - Admission into program.

(a) Admittance into the pretrial diversion program shall be in the sole discretion of the district attorney. To assist the district attorney in the decision to admit the offender into the pretrial diversion program, the district attorney, prior to the offender being admitted into the pretrial diversion program or as a part of the district attorney’s evaluation process, may require an offender to furnish to the district attorney information concerning past criminal history, education history, work history, family history, medical or psychiatric treatment history, psychological tests, or any other information concerning the offender which the district attorney believes is applicable to determine whether the offender should be admitted into the pretrial diversion program.

(b) The district attorney may require the offender to submit to any test or evaluation process the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this subpart.



Section 45-28-82.25 - Program requirements; records; Restorative Justice Initiative.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling of periods of limitations established by statutes or rules of court while in the program.

(3) Waive, in writing, his or her right to a jury trial.

(4) Provide a statement, written by the offender, admitting his or her participation in, and responsibility for, the offense which is the subject of the application for entry into the pretrial diversion program, which statement shall be admissible in any criminal trial.

(5) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(6) If there is a victim of the crime, agree in writing to a restitution agreement within a specified period of time and in an amount to be determined by the district attorney.

(7) Agree in writing to the jurisdiction of the court beyond completion of any disposition of the case, end of sentence, termination of parole or probation, or conclusion of the pretrial diversion program to enforce collection of restitution, cost of court, fines, fees, or other agreed upon or court ordered monies, pursuant to Section 12-17-225.

(b) Pretrial diversion program records or records related to pretrial diversion program admission, with the exception of the statement of the applicant concerning his or her involvement in the crime charged, shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and offenders shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest to the contrary.

(c) As part of the pretrial diversion program, the district attorney may establish a restorative justice initiative program within the Sixteenth Judicial Circuit in Etowah County. The guidelines and mechanisms for such an initiative shall be promulgated by the Alabama Office of Prosecution Services. Any additional fees for participation in a restorative justice initiative program by an offender shall be set by the district attorney and a portion thereof may be paid to any agency or entity that provides services to further the goals and purpose of the restorative justice initiative program.



Section 45-28-82.26 - Time for application.

An offender shall make application to the pretrial diversion program at a time to be determined by the district attorney.



Section 45-28-82.27 - Costs and fees.

(a) An offender may be assessed an application fee when he or she is approved for the program. The amount of the fee for participation in the program shall be in addition to any court costs, assessments for crime victim’s compensation fund, Department of Forensic Science assessments, drug, alcohol, or anger management treatments required by law, restitution, costs of supervision, or treatment. A schedule of payments for any of these fees may be established by the district attorney.

(b) The amount of the application fee shall be determined by the district attorney and may not exceed the following amounts for each case for which the offender makes application for acceptance into the pretrial diversion program:

(1) Felony offenses: Up to nine hundred dollars ($900).

(2) Misdemeanor offenses: Up to seven hundred fifty dollars ($750).

(c) An applicant may not be denied access into the pretrial diversion program based solely on his or her inability to pay. Pretrial diversion program fees as established by this subpart may be waived or reduced for just cause, including indigency of the applicant, at the discretion of the district attorney. Any determination of indigency of the offender for the purposes of pretrial diversion fee mitigation shall be made by the district attorney. In the event the offender is determined to be indigent, a periodic review of the offender’s indigency status may be conducted by the court to determine if the offender is no longer indigent. If the offender is determined to be indigent by the district attorney, nothing in this subpart shall prohibit the offender from being placed on a payment plan wherein the entire victim restitution, court costs, fines, fees, and pretrial diversion fees are collected in total.

(d) Application fees required by this subpart shall be collected by the district attorney’s office. All pretrial diversion program fees shall be deposited in a timely manner by the district attorney into the District Attorney’s Solicitor Fund as described by this subpart. The district attorney shall make the deposits in a timely manner pursuant to commonly accepted accounting practices. The District Attorney’s Solicitor Fund shall be subject to regular audits by the Alabama Department of Examiners of Public Accounts.



Section 45-28-82.28 - Treatment programs; drug testing.

The district attorney and the offender may enter into an agreement, as a part of the pretrial diversion program, that the offender be admitted to a drug or alcohol program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse. The district attorney may require the offender to submit to periodic or random drug testing or other terms and conditions related to substance abuse. The offender shall pay the costs of all services unless otherwise approved by the district attorney.



Section 45-28-82.29 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular charge and receive a specific sentence, an agreement concerning when the plea of guilty will occur, to what charge to which the offender will plead guilty, and any sentence to be imposed, shall be approved by an appropriate circuit or district court judge having jurisdiction over the offender within the judicial circuit prior to admission of the offender in the pretrial diversion program.

(b) As a condition of being admitted into the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Pay approved restitution to a victim.

(2) Participate in an education setting to include, but not be limited to, K-12, college, job training school, trade school, GED classes, or adult basic education courses.

(3) If appropriate, attempt to learn to read and write.

(4) Financially support his or her children or pay child support.

(5) Refrain from the use of alcohol or drugs or frequenting places where alcohol or drugs are sold or used.

(6) Refrain from contact with certain persons or premises.

(7) Maintain or seek employment.

(8) Attend individual, group, or family counseling.

(9) Pay court costs, fees, and fines.

(10) Conduct himself or herself in an honorable manner as a good member of the community, and not endanger in any way the person, property rights, dignity, or morals of others or himself or herself.

(11) Comply with all municipal, county, state, and federal law, ordinances, or orders.

(12) Be absolutely truthful in any oral or written application or reports to the pretrial diversion program.

(13) Pay supervision fees to the agency or entity responsible for monitoring and verifying the offender’s compliance with the terms of the pretrial diversion program set forth by the district attorney. These fees shall be paid by the offender to the supervising agency or entity in a timely manner.

(14) Observe curfews, home detention, or travel constraints as set out in the offender’s agreement.

(15) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support withheld or garnished from the wages or salary of the offender.

(16) Complete approved community service.

(17) Agree to the court’s jurisdiction beyond the terms of the pretrial diversion program, incarceration, probation, parole, or end of sentence for the purposes of the collection of court ordered or agreed upon fines, fees, costs of court, and restitution pursuant to Section 12-17-225.

(18) Agree to the terms and conditions of the pretrial diversion program established by the district attorney.

(19) Provide a statement, written by the offender, admitting his or her participation in, and responsibility for, the offense which is the subject of the application for entry into the pretrial diversion program.

(20) Refrain from the possession of or use of any firearm.

(21) Pay the application fee pursuant to this subpart.

(22) Participate in and complete a drug court program.

(23) Complete a certified drug or alcohol addiction evaluation and treatment program.

(24) Agree to be subject to any other terms or conditions as required by the district attorney set out in the pretrial diversion program agreement. The district attorney shall be given broad discretion in designing a program specifically for each offender and circumstances of the offender.



Section 45-28-82.30 - Disposition of funds.

All fees paid to the district attorney by offenders pursuant to this subpart shall be paid into the District Attorney’s Solicitor Fund. The district attorney shall disburse 10 percent to the Sheriff of Etowah County to be deposited into the Law Enforcement Fund, and 10 percent, if the Sixteenth Judicial Circuit has one, to an approved child advocacy center. The remainder of the funds shall be used to pay costs associated with the administration of the pretrial diversion program or for any other law enforcement purpose. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, telephones, postage, office supplies and equipment, training and travel services, service contracts, or professional services. The district attorney may pay for services or programs for an offender while the offender is in the pretrial division program if special circumstances and justice dictate.



Section 45-28-82.31 - Violations; waiver.

(a) If the offender violates the conditions of the pretrial diversion program, the district attorney may terminate the participation of the offender in the program. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program including the reason for the termination.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.



Section 45-28-82.32 - Liability.

The district attorney or his or her staff shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program or of any service provider or their agents that are contracted to or who have agreed to provide services to the pretrial diversion program.



Section 45-28-82.33 - Funding.

The pretrial diversion program may apply for grants, may accept gifts from individuals or corporations, and may receive funding or appropriations from city, county, or state agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-28-82.34 - Advisory board.

The district attorney may form an advisory board within the county or judicial circuit named the Citizens Advisory Board for Pretrial Diversion to assist the district attorney in the determination of appropriate pretrial diversion candidates. The district attorney shall retain the final decision as to the admittance or denial of individuals into the pretrial diversion program. The district attorney shall appoint all members of any advisory board and shall determine when or if it should meet. The advisory board shall serve without personal profit, but may be paid from the District Attorney’s Solicitors Fund for actual expenses incurred in connection with its duties.



Section 45-28-82.35 - Use of other programs.

The district attorney, to the extent practicable, may utilize the services of an existing community corrections program established pursuant to Section 15-18-170, to provide for the supervision of a defendant participating in the pretrial diversion program. The district attorney may utilize the services of an existing drug court program established pursuant to Section 12-23A-4, so long as the district attorney determines it would serve the best interests of justice and the community.









Part 4 - Jury Commission.

Section 45-28-83 - Clerk compensation.

The Clerk of the Jury Commission of Etowah County shall receive for the performance of his or her official duties, in lieu of all other compensation heretofore provided for salary and all other compensation for such clerk, the sum of two hundred fifty dollars ($250) per month. Such sum shall be payable from the county treasury in the same manner as the salaries of other county officials.






Part 5 - Probate Court.

Section 45-28-84 - Filing fee for mental health program.

(a) The Probate Judge of Etowah County shall charge a fee of two dollars ($2) for filing for record or for recording each and every instrument, paper, writing, document, or decree in his or her office, including each real estate instrument, real estate mortgage, warranty deed, power of attorney, quitclaim deed, judgment, timber deed, deed/executive deed, subordination agreement, agreement, land lease, partial release/release, affidavit, official bond, plat, oath of office, bill of sale, custodian bond, declaration of trust, financing statement, transfer, assignment, satisfaction, bond of indemnity, declaration of vacation, lis pendens notice, order approving trustees bond, and excerpts of minutes. This fee shall not apply to judicial matters filed in the probate court section of the Probate Court of Etowah County nor shall the additional fee apply to marriage licenses.

(b) By the tenth of the month following collection, all funds so collected shall be paid by the probate judge into the treasury of Etowah County and kept in a fund to be designated the Mental Health Fund. Not later than five days after the tenth of the month, all funds paid into the Mental Health Fund shall in turn be transferred to the governing board of the mental health center which was the first board incorporated in Etowah County under Chapter 51 of Title 22 for use in the benefit and furtherance of the mental health program in Etowah County, Alabama.

This section is cumulative. Nothing herein contained shall alter or change any existing law relating to charges and fees to be collected by the Probate Judge of Etowah County.



Section 45-28-84.01 - Fee for copies.

Pursuant to the authority granted in subsection (d) of Section 12-19-90, the Probate Judge of Etowah County shall set the fee for supplying a copy of an instrument. The fee shall be in lieu of any other fee prescribed by law for the service. The money shall be charged and deposited by the probate judge into a special fund kept by the probate judge. Such special fund shall be expended by the probate judge, at his or her discretion, for the general operations of his or her office.



Section 45-28-84.02 - Special recording fee.

(a) In Etowah County, a special recording fee of three dollars ($3) shall be paid to the county, and collected by its judge of probate, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office in the discretion of the governing body of the county, and, on and after such date, no such instrument shall be received for record in the office of the judge of probate unless the special recording fee of three dollars ($3) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument of personal property instrument, and for the recording of other instruments and documents in the probate office in the discretion of the governing body of the county. All special recording fees so collected shall be deposited by the probate judge to any bank in Etowah County and spent by the judge of probate at his or her discretion for the improvement of the office of the Probate Judge of Etowah County.

(b) The fees collected under this section shall be controlled by the sole discretion of the probate judge and shall be audited by the Department of Examiners of Public Accounts.



Section 45-28-84.03 - Mail order registration for boat owners.

(a) The Etowah County Probate Judge shall mail forms to all registered boat owners within the county to allow boat owners to complete such application forms for ordering the annual certificate of registration and pay for any taxes and tags or decals by mail so that the tag or decal and receipts therefor may be forwarded to the owner by mail. The probate judge’s office shall assess an additional two dollar ($2) fee for each registration certificate issued by him or her by mail. These fees shall be kept by the probate judge and expended, in his or her discretion, for the general operations of the probate office.

(b) The provisions of this section are cumulative and shall not be construed to repeal or supersede any laws or parts of laws not directly inconsistent herewith.



Section 45-28-84.04 - Rites of marriage fee.

The Judge of Probate of Etowah County may charge an additional fee when celebrating the rites of marriage. The amount of the additional fee shall be in the discretion of the judge of probate. The fee authorized by this section shall be in addition to the fee imposed pursuant to Section 12-19-90, and shall be retained by the judge of probate.









Article 9 - Economic and Industrial Development and Tourism.

Part 1 - Etowah County Community Development Committee.

Section 45-28-90 - Creation; composition; dispersement of funds; compensation.

(a) This section shall be operative only in Etowah County.

(b) There is created the Etowah County Community Development Committee which shall have all authority as to the expenditure of the funds received for community development in this county from the one cent ($.01) sales tax which is provided by Section 45-28-244.01.

(c) The committee shall be composed of five members, four of whom shall be appointed by the county legislative delegation, and the fifth member who shall not have voting privileges shall be the Etowah County Administrator. Each member of the committee shall serve for four years and vacancies on the committee shall be filled by the appointing authority. The committee shall be appointed within 90 days after June 20, 1995. The first meeting of the committee shall be set by the Etowah County Administrator. Thereafter, the committee may meet as provided in its bylaws.

(d) The committee shall not spend any funds received from the sales tax to pay any compensation to the members of the committee. The county commission shall provide secretarial assistance for the committee and pay the costs of the secretarial assistance.






Part 2 - Etowah County Tourism Board.

Section 45-28-91 - Applicability.

This part shall be applicable only to Etowah County.



Section 45-28-91.01 - Creation; composition; powers and duties.

(a) There is hereby created the new Etowah County Tourism Board. The new board shall consist of one member appointed by each member of the Etowah County House Legislative Delegation, one member appointed by the senator representing Etowah County, one member appointed by the county commission, one member appointed by the Mayor of Gadsden, one member appointed by the Etowah County Mayor’s Association, one member appointed by the Etowah/Gadsden Chamber of Commerce, and one member appointed by the local hotel industry. Members shall serve two year terms until November 30, 2011, when the next term shall be four years. No person shall be appointed to the board unless he or she is a qualified elector of Etowah County.

(b) The Etowah County Tourism Board created by this part shall promote the tourism industry in the county, including, but not limited to, working with potential visitors; coordinating with media representatives; providing support and materials for area events, attractions, and accommodations; promoting the county as a destination for leisure and travel; marketing the county to individuals, groups, and consumer travelers, tour operators, travel planners, and meeting planners; assisting the county with tourism issues and development, both nationally and internationally; employing such employees as are necessary to accomplish the purposes of this section; and performing all things necessary including the construction of any facility, for the promotion of tourism. Notwithstanding the foregoing, the first priority shall be to interview and hire a full-time tourism director to conduct all activities.

(c) The board shall elect a chair, a vice chair, a treasurer, and such other officers as it deems necessary. The board shall set the terms of such officers. The treasurer may or may not be a member of the board. The treasurer shall act as custodian of all funds, from whatever source derived, received by the board. The treasurer shall deposit the funds in a separate account in a bank or trust company which is duly qualified and doing business in Etowah County.

(d) Contracts by the board shall be executed by the chair and ratified by the board. A simple majority of the members present is necessary for the transaction of any business by the board. The board may retain legal counsel. The board may employ an architect and enter into contracts for services in designing and supervising the construction of any facility that it desires to construct. No member of the board shall be interested, directly or indirectly, in any contract of work, materials, or services.

(e) The board shall have the power to do all of the following:

(1) To sue and be sued.

(2) To acquire property and rights and interests in property by gift, lease, or purchase.

(3) To have a seal and alter the same at pleasure.

(4) To appoint officers, agents, or employees as deemed necessary.

(5) To make contracts and to execute all instruments necessary to lease or purchase and own real or personal property to be used for the furtherance of the purposes for the accomplishment of which the board is created.

(6) To accept or receive gifts, bequests, and devises.

(7) To invest its funds not needed to meet disbursements in bonds or obligations of the United States of America or deposit such funds in any bank or building and loan association, provided the deposit is fully insured by a federal corporation or agency of the federal government insuring deposits in financial institutions or secured by a deposit of bonds or obligations of the United States of America.

(8) To incur and engage in marketing and promotional expenditures and activities in furtherance of its purposes and as determined by the board in its discretion.

(f)(1) Subject to the conditions, qualifications, and restrictions set forth in subdivision (2), the board may borrow money. As security for any money borrowed, together with interest thereon, and any obligations incurred or assumed, the board may mortgage, pledge, or otherwise transfer and convey its real, personal, and mixed property, or any part or parts thereof, whether then owned or thereafter acquired, including any franchises then owned or thereafter or hereafter adopted and all or any part of any funds of the board. In resolution authorizing the mortgage given to secure the payment thereof, the board, in addition to its other powers, shall have the power to agree with the several holders of the mortgage to make, enter, and perform covenants and agreements as to:

a. The conduct, management, and maintenance of the properties held by the board or of the activities, operations, and enterprises then or thereafter conducted by the board.

b. Insurance of the properties of the board.

c. Restrictions on the exercise of the powers of the board to dispose, or to limit or regulate the use of all or any part of the properties of the board.

d. The use and disposition of any moneys of the board, including taxes payable to the board under any act of the Legislature heretofore or hereafter adopted and revenues derived or to be derived from the activities, operations, and enterprises of all or any part of the properties of the board, including any part or parts theretofore constructed or acquired and any parts, extensions, replacements, or improvements thereof or thereafter constructed or acquired.

e. The setting aside of the taxes payable to the board under any act of the Legislature heretofore or hereafter adopted or use of the revenues or the moneys of the board or reserves and sinking funds, and the source, custody, security, regulation, application, and disposition thereof.

f. The assumption or payment or discharge of any indebtedness, liens, or other claims relating to any part of the properties of the board or any obligations constituting, or which may constitute, a lien on the properties or any part thereof.

g. Limitations or other evidences of indebtedness or upon the incurrence of indebtedness of the board.

(2) The power vested in the board to pledge taxes to be paid to the board or to pledge revenue of the board shall not be construed as undertaking or purporting to empower the board to pledge any tax or any revenue if the pledge is prohibited by the Constitution of Alabama of 1901. It is expressly provided that the board shall have the power to pledge any tax paid to the board or revenue of the board, the pledge of which is authorized by the Constitution of Alabama of 1901.



Section 45-28-91.02 - Applicability and disposition of lodging tax.

(1) Beginning October 1, 2016, the first four hundred ninety-one thousand dollars ($491,000) of the annual proceeds of any lodging tax due Etowah County pursuant to Section 45-28-243, Section 45-28-243.01, or any other lodging tax payable to the county shall be paid into the county treasury to be distributed to the Etowah County Tourism Board established by this part to be used to carry out the purposes of this part. The remaining portion of the proceeds shall be distributed to the Etowah County Mega Sports Complex Authority.

(2) Notwithstanding any provision of Section 45-28-243 or Section 45-28-243.01, the lodging taxes levied by Section 45-28-243 and Section 45-28-243.01 shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place.



Section 45-28-91.03 - Tourism board tax exemption.

The Etowah County Tourism Board established by this part is exempt from any and all county and municipal ad valorem taxes and sales and use taxes.



Section 45-28-91.04 - Transfer of funds, contracts, assets. etc.

Any and all funds held by and any contracts of the Civic Center Authority on May 14, 2009, shall be transferred to the Etowah County Tourism Board established by this part. Any and all funds held by or distributed to the Gadsden-Etowah County Tourism Board pursuant to Section 45-28-243 shall be transferred immediately on May 14, 2009, to the Etowah County Tourism Board established by this part. All assets, real property, and personal property held by the Gadsden-Etowah County Tourism Board and Civic Center Authority existing on May 14, 2009, shall be transferred to the new board and the Gadsden-Etowah County Tourism Board and Convention Center Authority is hereby abolished. Notwithstanding any provision of this part, this part shall not affect any funding received by the Clean and Beautiful Community Commission pursuant to Section 45-28-243 or any other act, resolution, or ordinance.



Section 45-28-91.05 - Reversion of proceeds to tourism board.

(a) The portion of the proceeds distributed to the Etowah County Mega Sports Complex Authority under Section 45-28-91.02(a)(1) shall revert to the Etowah County Tourism Board, if, within three years from May 12, 2016, the Etowah County Mega Sports Complex Authority has not made substantial progress.

(b) For the purposes of this section, substantial progress means securing architectural drawings for the project, purchasing land upon which facilities will be located, and having engaged an architectural firm for the construction of the project.









Article 10 - Education.

Section 45-28-100 - Board of Education - Membership.

(a) The several members of the Etowah County Board of Education shall hereafter be elected by only those qualified electors in the county who are served by the Etowah County Board of Education.

(b) Nothing in this section shall affect the unexpired term of any present member of the Etowah County Board of Education.

(c) The provisions of this section are supplemental and shall be construed in pari materia with all other laws relating to the Etowah County Board of Education; however, those laws or parts of laws in direct conflict or inconsistent herewith are hereby repealed.



Section 45-28-100.01 - Board of Education - Compensation.

Each member of the Etowah County Board of Education shall receive an expense allowance in the amount of three hundred dollars ($300) per month. This expense allowance shall be in addition to any other compensation provided by law.



Section 45-28-100.02 - School resource officers.

(a) This section shall apply only in Etowah County.

(b) A person who retired from the position of municipal police officer, deputy sheriff, or other position that required certification by the Alabama Peace Officers' Standards and Training Commission, the commission, and who retired in good standing may be employed as a part-time school resource officer by Etowah County or by a municipality or local school district in Etowah County in accordance with this section.

(c) As a part-time employee, a school resource officer shall not be eligible for health insurance or retirement benefits beyond those benefits the person is already receiving through his or her former full-time employment. Even though part-time, a part-time school resource officer may be required to work a schedule that coincides with a full school day schedule for the period when school is in regular operation and as otherwise needed.

(d) Part-time school resource officers shall have all rights, privileges, and powers of a law enforcement officer certified by the commission under the laws of the state.

(e) A chief of police or sheriff and members of his or her force, as applicable, shall have immunity from civil liability for actions arising from his or her position as a part-time school resource officer.

(f) In a municipality that has its own police force, preference in hiring a part-time school resource officer shall be given to a retired municipal police officer. In all other unincorporated areas of Etowah County, preference in hiring shall be given to a retired deputy sheriff.

(g) Funding for part-time school resource officers may come from local, state, or federal budgets or from any board of education, or a combination thereof. The rate of pay for a part-time school resource officer shall not be tied to any existing pay scale used by the hiring authority but shall instead be at the discretion of the hiring authority.

(h) This section shall not apply to a full-time law enforcement officer serving in the capacity as a school resource officer on a regular basis as of August 1, 2013, and employed by a law enforcement agency. A full-time law enforcement officer working in this capacity may continue his or her full-time status at the discretion of the chief of police or sheriff, as appropriate.






Article 11 - Elections.

Section 45-28-110 - Preparation of voter lists; compensation of judge of probate.

(a) The Judge of Probate of Etowah County shall complete and properly prepare the lists of qualified electors required to be furnished to the election inspectors. For such service, the judge of probate shall be paid an amount equal to the amount obtained by multiplying the number of names on the lists by an amount not to exceed five cents ($.05) each. The judge of probate shall from the proceeds of this allowance pay the costs and expenses of preparing the lists. The expenses due under this section shall be paid by the county commission by warrants drawn on the county treasury upon certificate of the probate judge.

(b) The payments provided by this section are in lieu of any payments authorized by Section 17-3-60.



Section 45-28-110.01 - Compensation of board of registrars.

The members of the Etowah County Board of Registrars shall receive in addition to the salary paid by the state and any other compensation now received by such members, a per diem supplement in the amount of ten dollars ($10) for each day such member is engaged in the discharge of his or her duties, which supplement shall be payable from the general funds of the county.



Section 45-28-110.02 - Compensation of returning officers.

In Etowah County, in addition to the compensation paid any returning officer, the county governing body shall supplement the mileage allowance, already provided for by the general law for each such officer, to pay each a total of fifteen cents ($0.15) per mile in going to the courthouse and returning to the place of holding the election. Such supplement shall be paid from funds out of the county treasury not otherwise appropriated. Provided, however, in the case of municipal elections within the county, such supplements for returning officers shall be paid out of municipal funds, not otherwise appropriated, by the municipal governing body.



Section 45-28-110.03 - Compensation of election officials.

In Etowah County, an election official who works at polling places shall receive an additional expense allowance in an amount as will, together with any amount paid by the state pursuant to Section 17-8-12, make the total amount paid to each inspector one hundred dollars ($100) for each day the inspector works at the polls; and make the total amount paid to each clerk seventy-five dollars ($75) for each day the clerk works at the polls. The additional expense allowance provided for in this section shall be paid from the county general fund.






Article 12 - Employees.

Part 1 - Compensation and Benefits.

Section 45-28-120 - Health insurance.

In the event that any person employed full time by Etowah County, Alabama, has to be laid off due to insufficient funds, the county shall continue to pay the health insurance premium necessary to keep such employee’s health insurance in force until either such time as the employee commences full-time employment elsewhere or a period of six months has lapsed from the date of such layoff, whichever occurs first.



Section 45-28-120.01 - Supplemental salaries.

(a) The Sheriff, the Judge of Probate, and the Revenue Commissioner of Etowah County are each authorized to supplement the salaries of employees in the unclassified service of their respective offices through the use of discretionary funds, as provided in this section.

(b) The supplementation of the salary of employees in the unclassified service pursuant to the authorization of this section shall in no way reduce, alter, or diminish the salaries and benefits that are otherwise provided to the employees of Etowah County.

(c) The named elected officials are specifically authorized to supplement the salaries of the unclassified employees in their sole discretion without the necessity of the prior approval or consent of the Etowah County Commission.

(d) Upon written notification of the decision by the elected official to the county commission to supplement the salary of any individual or individuals in the unclassified service, the county commission shall cause the salaries of the individuals affected to be adjusted consistent with the written instructions of the elected official, provided the elected official commits to provide adequate funding through discretionary funding of his or her office, to meet the obligation of the supplemental salary or salaries.






Part 2 - Personnel Department.

Section 45-28-121 - Creation; composition; meetings; compensation.

(a) In Etowah County, there is hereby created and established a personnel department for the government and control of all employees and appointees holding positions in the classified service, as defined in Section 45-28-121.03.

(b) The personnel department shall consist of a personnel board and a personnel director. The personnel board shall consist of five members. Three members shall be appointed for a term of six years each as follows: One to be appointed by a joint appointee of the probate judge and the sheriff of the county; one to be appointed by the county commission; and one to be appointed as a joint appointee of the county tax assessor and the county tax collector; however, the terms for the above three named initial appointees shall be staggered. For the first appointments the joint appointee of the probate judge and the sheriff of the county shall be for two years; the first appointee by the county commission shall be for a term of four years; and the first joint appointee by the county tax assessor and county tax collector shall be for six years. The other two members of the board shall be appointed for one year terms. One of the additional members shall be appointed annually by the President of the Etowah County Chamber of Commerce; and one member shall be appointed annually by the President of the Etowah County Labor Council.

(c) The members of the board shall be qualified electors of the county. No person shall be appointed to the board who holds any salaried public office or employment with the county, nor shall any member, while a member of the board or for a period of one year after he or she has ceased to be a member, be eligible for appointment to any salaried office or employment in the service of the county or any county elective office.

(d) The board shall hold one regular meeting in October of each year and such special meetings as are needed to conduct the business of the board. The members of the board shall receive twenty-five dollars ($25) per diem for each meeting of the board they attend. The board shall not meet in excess of 30 days per year; provided, however, that the time consumed by the personnel board in hearings conducted under subsection (b) of Section 45-28-121.08 shall not be counted as a part of the 30 days.



Section 45-28-121.01 - Conduct of meetings; functions of board.

The members of the board shall elect one of their members as chair. The board shall determine the order of business for the conduct of its meetings and shall meet on the call of the chair or by three of the members or by request of one of the elected officials of Etowah County or the county governing body. Three members of the board shall constitute a quorum for the transaction of business. The functions of the board shall include all of the following:

(1) To formulate and promulgate a set of rules and personnel manual to supplement this part and revisions and amendments thereof. The rules and personnel manual shall contain provisions for equal opportunity in employment and advancement on a nondiscriminatory basis for all persons, and shall contain provisions that all employment policies shall be administered without regard to race, color, religion, sex, age, or national origin. The rules and personnel manual shall be consistent with the requirements of the Office of Revenue Sharing, Office of the Secretary of Treasury, United States of America, and shall be approved by the office. The rules shall be adopted only after consultation with and input in their formulation by the elected officials of Etowah County, namely, the sheriff, judge of probate, tax assessor, tax collector and county commission, and shall have force and effect of law only after their approval by the county commission.

(2) To act in an advisory capacity to the governing body of the county and other elected officials of Etowah County on problems concerning personnel administration.

(3) As provided by this part, and by rule, to hear and decide appeals submitted by any person in the classified service as set out in Section 45-28-121.08.

(4) In any investigation or hearing conducted by the board, it shall have the power to examine witnesses under oath and compel their attendance or the production of evidence before it by subpoenaes issued in the name of the county. Each member of the board shall have the power to administer oaths to witnesses.



Section 45-28-121.02 - Personnel director.

The county commission shall appoint a personnel director whose duty shall be to act in the capacity of director for the personnel system. The director shall be appointed only after consultation with and advice from the elected officials of the county and with the approval of the personnel board. The personnel director shall act as secretary at board meetings, and shall be the board’s executive officer, but shall not have a vote in determining the board’s policy. The director shall do all of the following:

(1) Attend all meetings of the personnel board.

(2) Administer this part and the rules established hereunder, not specifically reserved to the personnel board.



Section 45-28-121.03 - Applicability.

(a) This part shall apply to all officers and employees in the service of the county except:

(1) Elective officers.

(2) Members of appointive boards, commissions, and committees.

(3) All employees and appointees of the county board of education, or persons engaged in the profession of teaching or in supervising teaching in the public schools.

(4) Attorneys, who with the express or implied permission of any appointing authority or the county, hold themselves out for employment by others in the same or like line of work as that performed by them for such appointing authority.

(5) Persons in the classified service within the meaning of and subject to the State of Alabama Merit System under any present or future law, and so long as such law remains effective.

(6) Chief clerks, chief deputies, the county engineer, the road foreman, the personnel director, the shop foreman, chief appraisers, and/or any other declassified personnel as defined by the rules of the personnel board in the offices of the elective officers and officials.

(b) Offices, positions, and employment designated above as coming within the scope of this part, and other offices, positions, and employments not exempted above, shall constitute the classified service of the county. It is intended hereby to include within the classified service all offices, positions, and employments now existing, or as they hereafter exist, which are paid in whole or in part from funds of the county, or the holders of which receive their compensation from any elected official and perform duties pertaining to the office of such elected official or officer except those hereinabove exempted in this section. It shall be made mandatory, upon the enactment of this part into law, that all employees hereinabove designated to be included with the classified service of the county.



Section 45-28-121.04 - Rules and procedures.

In addition to such other matter as may be necessary and proper to carry out the intent and purposes of this part, rules shall be formulated and adopted by the personnel board, establishing specific procedures to govern the following phases of the personnel program. The rules and procedures shall contain provisions for equal opportunity in employment and advancement of all persons on a nondiscriminatory basis, and the rules and policies shall be administered without regard to race, color, religion, sex, age or national origin. The rules and procedures shall be consistent with the requirements of the Office of Revenue Sharing, Office of the Secretary of Treasury, United States of America, and shall be approved by that office. Such rules shall be adopted only after consultation with the elected officials and shall be in force and effect and have the force of law only after approval of the county commission.

(1) The formulation of minimum standards and qualifications for each class of position.

(2) The evaluation of employees during the probationary period.

(3) The separation from the service of employees through layoff, suspension, dismissal, and/or incapacity to perform required duties.

(4) The maintenance and use of necessary records and forms.

(5) The hiring or new employees.



Section 45-28-121.05 - Temporary employment to fill vacancies.

During the period of suspension of any employee, or pending final action on proceedings to review the suspension, demotion, or dismissal of any employee, the vacancy may be filled only by temporary employment.



Section 45-28-121.06 - Probational period.

All original and promotional appointments shall be for a probationary period of 12 months during which the employee may be rejected by the appointing authorities at any time without right of appeal or hearing in any manner.



Section 45-28-121.07 - Regular status.

Any person holding a position or employment who shall have served continuously in such position for a period of 12 months immediately prior to May 29, 1984, shall assume regular status in the classified service in the position held on May 29, 1984, without preliminary examination or working tests and shall thereafter be subject in all respects to this part.



Section 45-28-121.08 - Demotion, dismissal, suspension, or reductions in pay.

(a) No employee in the classified service may be demoted, dismissed, suspended, or reduced in pay without just cause.

(b) Any employee in the classified service who has been demoted, suspended, dismissed, or reduced in pay, shall be entitled to receive a written statement of the reasons for such action from the appointing authority within three working days, and he or she shall have three working days time thereafter within which to file an answer in writing thereto. A copy of such charges and answer shall be filed with the personnel director. In the event the employee files an answer, a copy of the written charges and of such answer shall be transmitted by the personnel director to the personnel board. Within 10 working days from the date of the filing of his or her answer to the written charges, or in the event such written charges have not been made available to him or her within the time prescribed, then within 10 working days after the action taken to demote, suspend, dismiss, or reduce the pay of the employee, he or she may file a written demand with the personnel director, requesting a hearing before the personnel board. The board shall then investigate the case and conduct a hearing as provided by this part and by the rules. Hearings shall be informally conducted and the rules of evidence need not apply.

(c) This section shall not apply to reductions in pay which are part of a general plan to reduce salary and wages as an economy measure or as part of a general curtailment program; provided, however, that the reductions in pay which are part of a general plan to reduce salaries and wages as an economy measure or as part of a general curtailment program shall be prorated to all employees in the classified service.

(d) The action of the personnel board after hearing pursuant to this section shall be final and conclusive; provided, however, that the action of the personnel board pursuant to such hearing may be reviewed by the Circuit Court of Etowah County upon the filing, by either the employee or the appointing authority, in the circuit court of the county of a petition for writ of certiorari directed to the personnel board and provided that the petition is filed by the employee or the appointing authority within 30 days from the date the decision of the personnel board has been rendered.



Section 45-28-121.09 - Abolishing positions.

Whenever in the judgment of any appointing authority, namely, the sheriff, judge of probate, tax assessor, tax collector, and Etowah County Commission, it becomes necessary in the interest of economy or because the necessity for any position in this appointing authority to no longer exist, he or she may abolish any position in the classified service within his or her appointing authority and lay off the employee holding such position or employment without filing written charges and without the right to a hearing as provided in Section 45-28-121.08.



Section 45-28-121.10 - County attorney to render legal services.

In any matter requiring the services of any attorney, the personnel board may call upon the county attorney to render such legal services to the board as it may deem necessary or advisable.



Section 45-28-121.11 - Legislative intent.

It is the intent of this part to create a personnel system for Etowah County effective May 29, 1984.



Section 45-28-121.12 - Violations.

Any person who violates this part shall be guilty of a misdemeanor.



Section 45-28-121.13 - Definitions.

The terms appointing authority and appointing power are defined to mean any person, persons, department head, or elected official of the county who, on May 29, 1984, has the power by law to hire, employ, transfer, promote, demote, reinstate, lay off, suspend, and dismiss an employee affected by this part.









Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Section 45-28-140 - Purchase of gasoline or motor fuel; equipment repairs.

(a) This section shall apply only to Etowah County.

(b) It is the legislative intent of this section to declare that volunteer rescue squads, volunteer fire departments, certain retired senior citizen volunteer organizations, and certain other charitable foundations, agencies, and organizations are performing vital governmental functions or services in behalf of the public welfare of our citizens and for the public purpose. It is further declared that these volunteer organizations, agencies, and foundations perform these governmental functions or services for the public at a cost for less than it would cost the governing body to perform the same functions or services.

(c) The county governing body, in its sole discretion, upon resolution duly adopted, may allow any volunteer rescue squad operating within the county, to buy gasoline or other motor fuels from the county at its cost. Such purchases shall include any motor fuel or gasoline tax paid by the county.

(d) The volunteer rescue squads and any volunteer fire department operating within the county shall, upon the resolution duly adopted by the county governing body, be allowed to have repairs made on its equipment by the county at the county’s cost.

(e) The county governing body, in its sole discretion, upon resolution duly adopted, may allow any retired senior citizen volunteer organization, agency, or foundation to buy gasoline or other motor fuels from the county at its cost. Such purchases shall include any motor fuel or gasoline tax paid by the county.

(f) Such retired senior citizens volunteer organization, agency, or foundation shall, upon resolution duly adopted, be allowed to have repairs made on its equipment at the county’s cost.

(g) Certain other charitable foundations, agencies, and organizations, which meet the legislative intent in subsection (b), shall, upon motion duly adopted by the county governing body, be allowed to buy gasoline or other motor fuels from the county at its cost. Such purchases shall include motor fuel or gasoline tax paid by the county.

(h) Such charitable foundation, agency, and organization shall, upon resolution duly adopted by the county governing body, be allowed to have repairs made on its equipment by the county at the county’s cost.






Article 15 - Gambling.

Section 45-28-150 - Short title.

This article shall be known and may be cited as the Etowah County Bingo Act.



Section 45-28-150.01 - Definitions.

As used in this article the following words shall have the following meanings as ascribed herein, unless the context clearly indicates otherwise:

(1) BINGO. That game commonly known as bingo where numbers or symbols on a card or paper sheet are matched with numbers or symbols selected at random.

(2) BINGO SESSION. A consecutive period of time not to exceed five consecutive hours during which bingo is played in a given day and not to exceed two such days in a given week, except for special permit holders.

(3) LOCATION. A single building, hall, enclosure, or outdoor area used for the purpose of playing bingo pursuant to a permit or license issued under this article. Bingo games shall be held only on the premises wholly owned by a qualified permit holder with exception to a rental agreement in accordance with this article.

(4) PERMIT HOLDER. A qualified organization which has been issued a permit or license pursuant to this article.

(5) PERSON. Any human being, corporation, association, or other legal entity.

(6) QUALIFIED ORGANIZATION. A bona fide religious, educational, service, senior citizens, fraternal, or veterans’ organization located in and serving the people of Etowah County which operates without profit to its members and which has been in existence continuously as such an organization for a period of five years and is exempt from taxation by virtue of having been classified as a tax exempt nonprofit organization by the Internal Revenue Service, United States Government. The tax-exempt Etowah County Council on Aging is exempt from the time requirement.

(7) SPECIAL PERMIT HOLDER. One who holds a permit for a special occasion and as provided by Section 45-28-150.04.



Section 45-28-150.02 - Bingo games - Authorized.

The operation of bingo games for prizes or money by qualified organizations for bona fide charitable, educational, or other lawful purposes shall be legal in Etowah County, subject to this article.



Section 45-28-150.03 - Bingo games - Permits.

(a) No qualified organization shall be permitted to operate a bingo game unless the sheriff first issues a permit to the organization authorizing it to do so. The permit described in this article is in addition to, and not in lieu of, any other business licenses which may be required by law, and no bingo game shall be operated until such time as all required licenses have been obtained. A permit holder may hold only one permit and that permit is valid for only one location. A permit is not assignable or transferable.

(b) Any qualified organization desiring to obtain a permit to operate bingo games in a calendar year shall make application to the sheriff on forms prescribed by the sheriff and shall pay an annual fee of one hundred dollars ($100) for such issuance, to be used by the sheriff to help offset the cost of administration. Renewal application shall also be filed with the sheriff. The sheriff shall refuse to grant a bingo permit to any applicant who fails to fully provide the information required by this subsection. Each applicant for a permit shall evidence its prior existence for at least five years and provide the following information:

(1) The name and home address of the applicant, and if the applicant is a corporation, association, or other similar legal entity, the names and home addresses of each of the officers of the organization, as well as the names and addresses of the directors, or other persons similarly situated, of the organization.

(2) The names and home addresses of each of the persons who will be operating or promoting the bingo game.

(3) The names and home addresses of any persons, organizations or other legal entities that will act as surety for the applicant.

(4) The location at which the applicant will conduct the bingo games.

(5) A statement showing the convictions, if any, for criminal offenses, other than minor traffic offenses, of each of the persons listed in subdivisions (1), (2), and (3).

(c) Permits may be amended upon resubmission of application, surrender of permit, and payment of a twenty-five dollar ($25) fee.



Section 45-28-150.04 - Bingo games - Special permits.

(a) A qualified organization, including an organization which holds a permit pursuant to Section 45-28-150.03, may apply for a special permit for conducting a bingo session at a designated location for a special occasion. Such an applicant shall submit to the sheriff a written application prepared in accordance with and on a form prescribed by rule of the sheriff. The application shall include the information required by subsection (b) of Section 45-28-150.03, except that the applicant shall indicate the day or days on which the applicant will conduct the bingo session for the special occasion. Upon a determination by the sheriff that the applicant is a qualified organization and is not ineligible pursuant to Section 45-28-150.13 and upon the applicant’s payment of the required fee under this subsection to the sheriff’s department, the sheriff may issue a special permit. The special permit fee shall be twenty-five dollars ($25) per day.

(b) A special permit shall contain the name and address of the permit holder and shall specify the location and the day on which the permit holder may conduct the bingo session. Only one special permit may be issued each month and no more than one special permit per year may be issued to the same organization.

(c) Special permits are not transferable or assignable.



Section 45-28-150.05 - Bingo games - Permit requirements.

(a) Each bingo permit shall contain the name and address of the permit holder, the location at which the permit holder is permitted to conduct bingo, and the days of the week on which the permit holder is permitted to conduct bingo.

(b) The bingo permit holder shall display the permit conspicuously at the location where bingo is being conducted at all times during the conduct of the games.



Section 45-28-150.06 - Bingo games - Legislative intent; prize limits; deductions for actual expenses; consulting fees.

(a) It is the intention of the Legislature that only qualified organizations which are properly issued permits or licenses, pursuant to subdivision (6) of Section 45-28-150.01, shall be allowed to operate bingo games. A qualified organization shall not lend its name or allow its identity to be used by any other person in operating or promoting a bingo game in which the other person is substantially financially interested.

(b) All bingo cards or paper sheets shall be clearly marked with the name of the organization using the cards or paper sheets and it shall be unlawful for one qualified organization to use cards or paper sheets owned by another.

(c) It shall be unlawful for two or more qualified organizations to pyramid the valuation of prizes in such a manner as to exceed the limits in cash or gifts of equivalent value as provided in Section 45-28-150.09. The term equivalent value shall mean the fair market value of the gift on the date the gift is given as the prize in a bingo game.

(d) Any qualified organization may deduct the reasonable expenses of operating and conducting its bingo games as permitted herein. Reasonable expenses shall be defined as including customary and usual business overhead expenses.

(e) No person shall pay consulting fees to any person for any services performed in relation to the operation or conduct of a bingo game.



Section 45-28-150.07 - Bingo games - Fees; disposition of funds.

(a) In addition to the licensing fees imposed under this article, there is hereby imposed a ten cent ($0.10) per card or paper sheet fee to be remitted quarterly by the permit holder to the county revenue department. All fees collected by the county revenue department under this article shall be paid into the county general fund, to be used by public schools in Etowah County and by Gadsden State Community College on a per pupil basis determined annually from the fall quarter, full time enrollment on campuses located in Etowah County.

(b) The allocation for the public schools shall be spent for the development and support of a youth symphony orchestra or orchestras and any remaining funds shall be allocated to elementary schools for fine arts programs. The allocation for Gadsden State Community College shall be spent for scholarships for Etowah County students to Gadsden State Community College.

(c) The county revenue department shall forward the designated monies to the boards of education in Etowah County and to Gadsden State Community College within 10 days after receipt.

(d) The per pupil share for each school board shall be determined annually by the fall enrollment of full-time students as reported on the first month’s attendance record. The per pupil share for Gadsden State Community College shall be determined annually by the fall enrollment of full-time students enrolled in classes meeting in Etowah County based upon the official enrollment report submitted to the Department of Postsecondary Education, State of Alabama.



Section 45-28-150.08 - Bingo games - Charitable or educational purposes of proceeds.

The net proceeds of a bingo game shall be devoted to the charitable or educational purposes of the qualified organization, pursuant to subdivision (6) of Section 45-28-150.01, provided, however, all reasonable expenses incurred or paid in connection with the holding, operating, or conducting of bingo, including the following bona fide expenses, in reasonable amounts, shall be allowed:

(1) The purchase or rental of equipment necessary for conducting bingo and payment of services reasonably necessary for the repair of equipment.

(2) Payment of cash prizes or the purchase of prizes of merchandise.

(3) Reasonable rental or payment on the location at which bingo is conducted.

(4) Utilities.

(5) Janitorial services.

(6) The fee required for issuance or reissuance of a permit to conduct bingo.

(7) Other reasonable expenses incurred by the permit holder, not inconsistent with this article.



Section 45-28-150.09 - Bingo games - Equipment; prize and conduct limitations.

(a) Bingo may not be conducted with any equipment which is not owned, being purchased, or being rented at a reasonable rate by the permit holder.

(b) Prizes given by any organization for the playing of bingo games shall not exceed two thousand five hundred dollars ($2,500) in cash or gifts of equivalent value during any bingo session, and shall not exceed five thousand dollars ($5,000) for any calendar week.

(c) A permit holder may not advertise bingo except to the extent and in the manner authorized by rule of the sheriff. If the sheriff allows a permit holder to advertise bingo, the permit holder shall indicate in the advertisement the purposes for which the net proceeds will be used by the permit holder.

(d) A permit holder shall conduct bingo games only at the location specified in the permit holder’s application.

(e) No person under the age of 19 years shall be permitted to play, unless accompanied by a parent or guardian, any game or games of bingo conducted pursuant to any permit issued under this article. No person under the age of 19 years shall be permitted to conduct or assist in the conduct of any game of bingo conducted pursuant to any permit issued under this article.



Section 45-28-150.10 - Bingo games - Recordkeeping.

Each permit holder shall maintain the following records pertaining to each bingo session for at least one year from the date of the session:

(1) An itemized list of gross receipts for each session.

(2) An itemized list of all expenses, including the name of each person to whom the expenses are paid and a receipt or invoice for all of the expenses.



Section 45-28-150.11 - Bingo games - Filing of records; inspection.

(a) On or before April 15th, after this article has been in effect for one year, and on or before April 15th of each calendar year thereafter, each permit holder shall file with the sheriff a copy of the records required in Section 45-28-150.10 relating to the operation of bingo sessions in the previous calendar year. The records for the preceding one year required by Section 45-28-150.10 shall be open to inspection by any law enforcement agency, the sheriff, or the county revenue office or their duly authorized representatives during reasonable business hours.

(b) The location at which bingo is being conducted or at which an applicant or permit holder intends to conduct bingo shall be open to inspection during regular business hours by the sheriff or any law enforcement agency.



Section 45-28-150.12 - Revocation of bingo permit - Procedures.

The sheriff, for good cause shown, may revoke any permit issued pursuant to this article if the permit holder or any officer, director, agent, member, or employee of the permit holder violates this article or rule promulgated hereunder. The revocation by the sheriff shall become effective 10 days after proper notice by the sheriff to the permit holder unless within the 10-day period the permit holder makes a written request for a hearing to the county commission or governing body. All existing rules and procedures for meetings and hearings before the county commission shall apply herein unless in direct conflict with any of the provisions hereof. Following a full hearing and the rendering of a written decision by the county commission, either party may appeal same to the circuit court of this county and request a trial by jury. The rendering of a decision adverse to the permit holder by the county commission shall result in the immediate revocation of the subject permit. (Act 89-463, p. 942, §13.)



Section 45-28-150.13 - Revocation of bingo permit - Eligibility; effect of convictions.

(a) A permit holder whose permit is revoked in consequence of a violation of this article or a rule promulgated under this article is ineligible to apply for a permit for a period of one year after the revocation.

(b) A person convicted of an offense under Section 45-28-150.15 or any other gambling offense is ineligible to serve as an officer or a permit holder or to participate in conducting bingo for a period of one year after the conviction becomes final. If the person is licensed pursuant to this article, the person shall forfeit the permit and is ineligible to apply for the issuance or reissuance of the permit for a period of one year thereafter.

(c) If the permit is revoked, in addition to other penalties which may be imposed, the sheriff may declare the violator ineligible to conduct a bingo game or apply for a permit under this article for a period not exceeding one year.

(d) The permit holder shall return its permit to the sheriff on or before the effective date of a revocation or forfeiture. Whether returned or not, the permit shall not be valid beyond the effective date of the revocation or forfeiture.



Section 45-28-150.14 - Revocation of bingo permit - Jurisdiction to restrain or enjoin.

The circuit court of this county shall have jurisdiction to restrain or enjoin violations of this article and shall afford trial by jury for all appeals directed to it for alleged violations of this article leading to revocations of existing permits.



Section 45-28-150.15 - Violations.

Any person who violates this article shall be guilty of a Class C misdemeanor upon first conviction hereunder. Any subsequent conviction hereunder shall be a Class A misdemeanor. Any person who is convicted pursuant to this section shall be punished as provided by law.



Section 45-28-150.16 - Seizure and forfeiture of contraband.

Any device, equipment, record, money, or stakes used in any bingo game or operation in violation of this article, may be contraband and may be seized and is forfeited. Property forfeited may be sold, destroyed, or retained for official use by the state or county law enforcement agencies as the circuit court directs, following a full due process hearing.



Section 45-28-150.17 - Applicability of other laws.

Any other law providing a penalty or disability upon a person who conducts or participates in bingo games, who possesses equipment used in conducting bingo, who permits bingo to be conducted on his or her premises, or who does other acts in connection with bingo, shall not apply to such conduct when done pursuant to this article or rules promulgated under this article.






Article 16 - Government Operations.

Section 45-28-160 - Use of facsimile.

In Etowah County, any county officer or such other person who is designated to draw warrants or checks on the county treasury or depository, is also authorized to use mechanical or facsimile devices for signatures on such warrants or checks.



Section 45-28-160.01 - Worthless checks.

(a) The Etowah County governing body shall reimburse the office of tax assessor, tax collector, probate judge, and revenue commissioner from the general fund of the county the amount of any monetary loss, not to exceed a total of five thousand dollars ($5,000) per annum, for losses incurred in accepting worthless or forged checks, drafts, negotiable instruments, money orders, or written order for money or its equivalent, if the mistake or omission causing the loss was without the official’s personal knowledge.

(b) It shall be the duty of the tax collector, tax assessor, probate judge, and revenue commissioner to insure that his or her employees exercise due care in performing their duties and to make a diligent effort to correct the error, mistake, or omission and collect the amount subject to potential loss immediately upon becoming aware of the potential loss. This section shall not apply to any deliberate misuse or misappropriation of funds by the official or any clerk or employee of his or her office.






Article 17 - Health and Environment.

Section 45-28-170 - Death certificates.

(a) Any Etowah County health officer or administrator is authorized to issue an official death certificate in any case within the county, except where an autopsy is required. Data obtained from the attending physician or funeral director shall be kept on file for one year following the death for the purpose of issuing such death certificate. Such certificate shall be in all particulars the same as those issued by the State Department of Public Health in any court or for insurance purposes. Nothing in this section shall affect any existing duty of any person to gather and transmit data to the local registrar or to the State Health Department.

(b) The county health officer shall not later than 10 days from the date of death, make such official death certificate available to the surviving spouse or next of kin of the deceased at a fee not greater than that charged by the State Health Department for the same service. The county health officer shall cause a complete and correct account to be kept of all fees received by him or her under this section and shall remit the fees to the treasurer of the county board of health or like official for custody subject to disbursement for purposes of health services in Etowah County.



Section 45-28-170.01 - Health department fees.

(a) The Etowah County Board of Health shall designate the services rendered by the Etowah County Health Department for which a reasonable fee may be charged and shall set the maximum allowable fee to be charged for each service.

(b) The Etowah County Health Department shall be authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the Department of Examiners of Public Accounts.

(c) No citizen shall be denied any service because that person is unable to pay. The Etowah County Board of Health may establish a sliding fee scale based on ability to pay.

(d) This section shall not apply to nor affect any fees otherwise authorized, set, and collected under state, local, or federal law or regulation.

(e) All fees collected pursuant to this section are hereby appropriated to the Etowah County Health Department which collected such fees.






Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Section 45-28-200 - Business license or privilege fee.

(a) As used in this section, the following words and terms shall have the following meanings unless the context clearly indicates otherwise:

(1) BUSINESS. Any activity engaged in by any person with the object of gain, profit, benefit, or advantage, either direct or indirect to the person, including vocations, occupations, callings, and professions.

(2) COUNTY. Etowah County.

(3) COUNTY COMMISSION. The governing body of Etowah County.

(4) LICENSE OR PRIVILEGE FEE. A charge other than a sales or use tax.

(5) PERSON. Any natural person, partnership, corporation, firm, association, trust, estate, or other entity.

(b) The purpose of this section is to equalize the burden of taxation by authorizing the county commission to impose a license or privilege fee upon persons presently paying no license or privilege fee for the privilege of engaging in certain businesses in the county. The further purpose of this section is to generate additional revenue for the county by imposing an additional license or privilege fee upon persons who presently pay a license or privilege fee to the state or county for the privilege of engaging in certain businesses in the county.

(c) The county commission may levy an annual license or privilege fee upon any person for engaging in any business in the county. The license or privilege fee shall be in addition to any other license or privilege fee which is currently authorized or may be authorized; provided, however, the owner or operator of a motion picture theater with multiple screens shall not be required to pay an annual license on each screen, but shall be required to pay only the annual license for one business.

(d) The fee authorized to be levied by the county commission shall be paid annually on October 1 for the succeeding year to that officer or employee of the county chargeable with the duty of collecting license or privilege fees payable to the county, and shall be deposited in the county general fund for the use of the county.

(e)(1) The rate of the license or privilege fee levied by the county commission on any person for engaging in any business shall be in an amount of not less than ten dollars ($10) nor more three hundred dollars ($300) for each business conducted in the county. The county commission may set the rate of the license or privilege fee within the limits provided for each type of business in the county. The rates of the license or privilege fee for each type of business shall be uniform throughout the county and shall be set forth in a schedule promulgated by the county commission.

(2) The rate of the license or privilege fee for each type of business may be based upon any or all of the following facts:

a. The type of business.

b. The size of the business.

c. The total gross receipts of the business.

d. The number of employees of the business.

e. Any other reasonable criteria determined by the county commission.

(f) The county commission may prescribe necessary or appropriate rules and regulations for the implementation and enforcement of this section.

(g) This section shall become effective on October 1, 1992. The annual license or privilege fee herein levied shall be due on that date and each year thereafter.



Section 45-28-200.01 - Real estate business license fee.

(a) Any law to the contrary notwithstanding, effective January 1 following June 2, 1999, an annual business license fee of one hundred fifty dollars ($150) is imposed on all corporations, firms, brokers, agents, and other persons or entities engaged in Etowah County in the business of buying, selling, managing, leasing, or renting of real estate on commission in Etowah County. The license fee shall be paid annually, at the same time as the license fee imposed under Section 40-12-149 is paid and shall be remitted to the License Commissioner of Etowah County on forms developed by the commissioner.

(b) After subtracting two dollars ($2) from each license as an administrative fee, the License Commissioner of Etowah County shall distribute the proceeds from the license fees collected pursuant to this section to each city and municipality in Etowah County on a pro rata basis according to population.






Article 21 - Motor Vehicles and Transportation.

Section 45-28-210 - Motor vehicle user fee.

(a) In Etowah County, in addition to all other charges, costs, taxes, or fees levied by law on the issuance of all motor vehicle license tags for passenger automobiles and trucks of any nature, the Etowah County Commission is hereby authorized to levy a user fee of one dollar ($1) per tag. Such user fee shall be collected as are all other license tag fees in Etowah County and the net revenues paid into the general fund of the county treasury and shall be distributed by the county commission as they deem appropriate for the operation of the county.

(b) The provisions of this section are cumulative to any and all other laws relating to motor vehicle license tags and charges, costs, taxes, or fees levied and collected therefrom.






Article 22 - Parks, Historic Preservation, Museums, and Recreation.

Section 45-28-220 - Approval of concerts.

Every applicant for a license provided for in Section 40-12-82 shall, before applying for such license, have received written approval from the Etowah County Commission two weeks prior to date of such concert or other specified event to be held.



Section 45-28-220.01 - War memorials.

(a) The Etowah County Commission shall be authorized to contribute up to the sum of fifteen thousand dollars ($15,000) each year from the general fund of the county for the establishment and maintenance of memorials constructed on public land which honor veterans of all wars who fought and died.

(b) The Etowah County Commission shall be authorized to perform engineering and surveying services on property owned by veterans organizations in Etowah County, which property is to be used for the establishment of parks and recreational facilities to serve veterans of all wars.



Section 45-28-220.02 - Etowah County Sports Hall of Fame.

(a) In Etowah County, there is hereby created the Etowah County Sports Hall of Fame Committee. The Etowah County Sports Hall of Fame Committee shall have full authority to direct, supervise, manage, and control all matters and affairs pertaining to the Etowah County Sports Hall of Fame which is hereby established.

(b) The Etowah County Sports Hall of Fame shall be operated as a nonprofit organization. The board may take means necessary for raising money to defray the expenses of the organization, and may disburse these monies as it sees fit. Full records of all money involved and expended by the committee shall be kept by the treasurer and a full audit shall be made by an annual report.

(c) The hall of fame committee shall meet quarterly and additional meetings may be called by the chair as deemed necessary or at the written request of a majority of the board. At the April meeting of every even year, a chair, vice chair, and secretary-treasurer shall be elected to serve a term of two years. At least two board members shall be women. An executive secretary may be employed by the board, and such employment may be terminated by 30 days’ written notice. Committees as needed shall be appointed at the April meeting by the chair-elect to hold office for one year.

(d)(1) The purpose of the Etowah County Sports Hall of Fame shall be to honor, preserve, and perpetuate the names and outstanding accomplishments of athletes or other sports personalities and bring lasting fame to Etowah County through their accomplishments. Permanent archives shall be established and maintained for the collection and display of memorabilia related to the lives and careers of these individuals who are chosen for placement in the Etowah County Sports Hall of Fame. The first induction banquet shall be held in January 1989, and annual induction banquets shall be held on the night of the second Tuesday of January of each year.

(2) The Etowah County Sports Hall of Fame shall be located in the Gadsden Convention Center.

(e)(1) A committee for the purpose of selecting those to be inducted into the Etowah County Sports Hall of Fame shall be designated the Etowah County Sports Hall of Fame Selection Board and shall be selected as follows: Each of the 10 members of the Etowah County Sports Hall of Fame Board shall name one person from his or her area to serve on the selection board; six members shall be selected by the board as a whole from lists submitted by the board members; and six members shall be elected by the selection board at its first meeting. All members shall serve for four years and may be reelected.

(2) The secretary shall act as chair of the selection board and shall call meetings when necessary and shall preside at these meetings. He or she shall conduct all selections of honorees and shall report these selections to the sports hall of fame board.

(f) A selection criteria committee, appointed by the Chair of the Etowah County Sports Hall of Fame Committee, shall establish the criteria to be used in selecting members of the Etowah County Sports Hall of Fame. This committee shall establish the eligibility of candidates and how these candidates shall be elected to the hall of fame. The executive secretary shall prepare a list of those eligible in accordance with the dictates of the committee, and such list shall be furnished to the selection board with instructions as to how the board shall proceed.



Section 45-28-220.03 - Etowah County Mega Sports Complex Authority.

(a) This section shall only apply in Etowah County.

(b) The Etowah County Mega Sports Complex Authority is created.

(c)(1) The authority shall consist of the following members:

a. The legislative sponsor of the act creating the authority.

b. A member appointed by each member of the local legislative delegation.

c. The Director of the Etowah County Chamber of Commerce.

d. Three members appointed by the Director of the Etowah County Chamber of Commerce.

(2) The authority may appoint additional members to the authority upon a majority vote of its members.

(d) The authority shall evaluate the development of a sports complex for Etowah County for implementation and administration by the authority. The evaluation shall include, but is not limited to, the following considerations and issues:

(1) The feasibility of a mega sports complex for the county.

(2) What should be included in such a complex.

(3) The location of such a complex.

(4) The cost associated with acquiring and maintaining such a complex.

(5) Possible funding sources for such a complex.

(e) After its evaluation, the authority may initiate the development and management of a public mega sports complex in the county.

(f) The authority shall also have the following powers and duties:

(1) To acquire or lease real property for the development of sports or other recreational facilities and related improvements for public purposes.

(2) To make, enter into, and execute contracts, agreements, or other instruments necessary to accomplish the purposes of this section.

(3) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions.

(4) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(5) To perform other functions as may be necessary or appropriate to achieve the purposes of this section.

(g) All T.V.A. in-lieu-of-taxes payments to Etowah County retained by the county and not transferred to the City of Sardis pursuant to Section 40-28-2, shall be distributed to the Etowah County Mega Sports Complex Authority, to be used for the financing and operation of a mega sports complex.






Article 23 - Sheriff.

Part 1 - Cpmpensation.

Section 45-28-230 - Employees.

(a) In Etowah County, each employee of the office of the sheriff designated by the sheriff shall receive a uniform maintenance allowance in the amount of forty dollars ($40) per month.

(b) In addition to any other compensation provided by law, each employee who is engaged in hazardous duties shall be paid, upon certification of the sheriff to the county commission that the employee performs hazardous duties, the amount of sixty dollars ($60) per month.

(c) All allowances and compensation paid under the provisions of this section shall be paid out of such funds and in the same manner as other compensation to such deputy sheriffs is paid.



Section 45-28-230.01 - Sheriff.

(a) Upon the expiration of the present term of office, the Sheriff of Etowah County shall receive a total salary of fifty thousand dollars ($50,000) per year. The salary herein provided shall constitute total compensation payable to the sheriff, in lieu of all fees, compensation, allowance, percentages, charges, and cost, except as otherwise provided by law. The salary herein provided shall be payable in equal monthly installments out of the county treasury.

(b)(1) Beginning with the expiration of the term of the incumbent sheriff, the annual salary for the sheriff shall be increased by ten thousand dollars ($10,000) per annum plus any existing expense allowance which shall be payable in equal monthly installments as salary from the general fund of the county, and at that time any expense allowance previously provided by law shall be repealed.

(2) Commencing October 1, following the expiration of the current term of office, and each year thereafter for three years, the salary for the Sheriff of Etowah County shall be increased one thousand dollars ($1,000) per annum to be payable from the general fund of the county.






Part 2 - Funding.

Section 45-28-231 - Abandoned and stolen personal property.

(a) The Sheriff of Etowah County shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff’s office, which the records shall state the description of the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. The records shall be open to public inspection at all reasonable times. All abandoned or stolen property recovered by the sheriff’s office shall be stored in a suitable place to protect the abandoned or stolen personal property from deterioration. If the property is perishable, after reasonable attempts have been made to locate and identify the owner thereof, and if the attempts are unsuccessful, the abandoned or stolen personal property may be sold at once without notice. The proceeds shall be held for a period of six months for the account of the owner and if the owner has not claimed the proceeds within that period of time, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the abandoned or stolen personal property, the balance shall be paid into the Etowah County Sheriff’s Law Enforcement Fund.

(b) The sheriff may sell at public auction to the highest bidder for cash all abandoned or stolen personal property which has been recovered by the sheriff’s office, and has remained unclaimed by the rightful owner thereof after a period of six months. The sales are to be made after notice thereof shall have been given by publication in a newspaper of general circulation in Etowah County once a week for two successive weeks or by posting the notice in a conspicuous place at the Etowah County Courthouse for a period of at least 20 days prior to the sale. The notice shall contain the place, date, and time of each auction and shall contain a description of each item of personal property to be sold at the auction. If publication of the notice is made by publication in a newspaper, the first notice shall run at least 20 days prior to the auction.

(c) The owner of any abandoned or stolen personal property recovered by the sheriff’s office may redeem the same at any time prior to its sale by paying any reasonable expenses incurred in the recovery of the property, its maintenance and storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.

(d) Whenever any property is sold at public auction pursuant to subsection (c), a notation in the storage record book shall be made of the fact of the sale and of the amount received for the property. All sales shall be cash. The person making the sale shall reject any and all bids if the amount of the bid is unreasonably low and shall continue the sale from time to time if no bidders are present.

(e) The proceeds from any auction conducted pursuant to this section, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property sold at auction, shall be paid into the Etowah County Sheriff’s Law Enforcement Fund and may be used by the sheriff for law enforcement purposes in the county.






Part 3 - Pistol Permits.

Section 45-28-232 - Fees; Sheriff's Law Enforcement Fund; disposition of funds.

(a)(1) In Etowah County the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be ten dollars ($10), which shall be collected by the sheriff.

(2) Any and all monies collected under subdivision (1) shall be deposited by the Sheriff of Etowah County in any bank located in Etowah County selected by the sheriff, into a fund known as the Sheriff’s Law Enforcement Fund.

(3) The Sheriff’s Law Enforcement Fund as provided in subdivision (2) shall be drawn upon by the Sheriff of Etowah County or his or her appointed agent and shall be exclusively for law enforcement purposes in the public’s interest and in the discharge of the sheriff’s office as the sheriff sees fit.

(4) The establishment of the Sheriff’s Law Enforcement Fund as provided in this subsection and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of his or her office.

(b)(1) In Etowah County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be increased by ten dollars ($10) in addition to any fee provided by subsection (a).

(2) Any and all monies collected under subdivision (1) shall be deposited by the Sheriff of Etowah County in any bank located in Etowah County, selected by the sheriff, into a fund known as the Sheriff’s Law Enforcement Fund and shall be used to fund the sheriff’s school resource officer program or if that program is discontinued, school safety by the sheriff’s office.

(3) The additional pistol permit fee provided in this section and the use of the funds shall in no way diminish or take the place of any other reimbursement or other source of income established for the sheriff or the operation of his or her office.

(c)(1) In Etowah County, there is currently being paid by the Etowah County Commission to the Sheriff’s Law Enforcement Fund created by subsection (a), a portion of certain monies received by the Etowah County Commission from United States Immigration and Customs Enforcement.

(2) Any and all monies paid to the Sheriff’s Law Enforcement Fund from sources identified in subdivision (1) shall continue to be paid to the fund and used in a manner consistent with the uses provided for by subsection (a).






Part 4 - Retirement.

Section 45-28-233 - Receipt of badge and pistol upon retirement.

In Etowah County, any individual employed by the Etowah County Sheriff's Department as a certified law enforcement officer at the time of his or her retirement shall receive, as part of his or her retirement benefits, without cost, his or her badge and pistol.






Part 5 - Etowah County Personnel Board for Sheriff.

Section 45-28-234 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

As used in this part, unless the context clearly requires a different meaning, the following terms shall have the following meanings:

(1) APPOINTING AUTHORITY. The sheriff, or any designee of the sheriff who is exempt pursuant to Section 45-28-234.01, vested with powers to appoint employees as provided by this part.

(2) BOARD. The Personnel Board of the Office of the Sheriff of Etowah County created by this part.

(3) CLASSIFIED SERVICE. All Alabama Peace Officers’ Standards and Training Commission-certified custodial, administrative, and clerical employees of the Office of the Sheriff of Etowah County not specifically exempted as command staff in subsection (b) of Section 45-28-234.01.

(4) EMPLOYEE. Any person not exempt pursuant to Section 45-28-234.01 who is employed in the service of the office of the Sheriff of Etowah County.



Section 45-28-234.01 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) This part shall apply to all employees of the office of the sheriff.

(b) The following persons shall be exempt to the rules promulgated by the board:

(1) The chief deputy.

(2) The chief of detention.

(3) The chief of administration.

(4) The chief of investigation.

(5) The director of communications.

(6) The food service manager.

(c) The persons specified in subsection (b) shall be appointed by the sheriff and serve at the pleasure of the sheriff. The salary of the employees specified in subsection (b) shall be established by the sheriff and paid from the county treasury as supplemented with discretionary funds provided by the sheriff, subject to the budgetary approval of the county commission as otherwise required by state law. In the event any exempt employee enumerated in subsection (b) is dismissed from his or her position by the sheriff, except for cause, the exempt employee may return to the classified service at the last classification held to a position assigned at the discretion of the sheriff.



Section 45-28-234.02 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

All classified employees covered under this part shall be governed by the rules promulgated by the board. Present employees shall remain in their respective employments.



Section 45-28-234.03 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) There is created the Personnel Board of the Office of the Sheriff of Etowah County which shall be composed of five members. One member shall be appointed by the sheriff and one member shall be appointed by each of the four members of the legislative delegation representing Etowah County.

(b) The initial appointments shall be as follows:

(1) The member appointed by the Sheriff of Etowah County shall serve an initial term of four years and shall serve as chair of the board.

(2) The member appointed by the State Senator representing Senate District 10 shall serve an initial term of four years.

(3) The member appointed by the House of Representatives member representing House District 28 shall serve an initial term of three years.

(4) The member appointed by the House of Representatives member representing House District 29 shall serve an initial term of two years.

(5) The member appointed by the House of Representatives member representing House District 30 shall serve an initial term of one year.

(c) After completion of the initial term, all appointees shall serve terms of four years.

(d) Each member of the board shall be a qualified elector of the county. No person shall be appointed to the board who holds any salaried public office or employment with the county, nor shall any member of the board be eligible for appointment to any salaried office or employment in the service of the county or any county elective office or board for a period of one year after he or she has ceased to be a member of the personnel board. Any member of the board who is a candidate for, or is elected or appointed to another public office, shall not be eligible to serve as a member of the board.

(e) Members of the board shall take the constitutional oath of office, which shall be filed in the office of the judge of probate . Vacancies on the board shall be filled in the same manner as original appointments.



Section 45-28-234.04 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The personnel director shall be appointed by the county commission. The personnel director shall attend all meetings of the board, serve as the recording secretary of the board, provide clerical assistance to the board, and administer this part and the rules established hereunder that are not specifically reserved to the board. The personnel director and the personnel department shall facilitate the administration of compensation and benefits to the employees of the office of the sheriff in the same manner as those benefits are administered to the employees of the county.

(b) In any matter requiring the services of an attorney, the board may call upon the county attorney to render such legal service to the board as it may deem necessary or advisable. In the event of a conflict of interest, the board may retain outside counsel, to be paid from the county treasury.

(c) For regular meetings of the board or special hearings or meetings of the board relating to a pending disciplinary action, each member shall receive sixty dollars ($60) per day, not to exceed one hundred eighty dollars ($180) per month paid from the county treasury, plus reimbursement for mileage based on the current business mileage rate as prescribed by the Internal Revenue Service. For regular meetings of the board or special hearings or meetings of the board relating to a pending disciplinary action, the chair shall receive seventy-five dollars ($75) per day, not to exceed two hundred twenty-five dollars ($225) per month, paid from the county treasury, plus reimbursement for mileage based on the current business mileage rate as prescribed by the Internal Revenue Service.



Section 45-28-234.05 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The board shall hold such regular meetings as it may by rule prescribe. Special meetings shall be held at such times and places within Etowah County as determined by the board upon the call of its chair, or as otherwise required to hold hearings upon complaint as hereinafter provided. A majority of the board members shall constitute a quorum for the transaction of business.



Section 45-28-234.06 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The board shall keep minutes of its meeting and a record of all business transacted by it. All board records, except those required by board rules to be held confidential for reasons of public policy, shall be open for inspection by any resident of the county at all reasonable times.



Section 45-28-234.07 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The board may promulgate such rules governing the employees of the office of the sheriff through a personnel manual which shall contain provisions for equal opportunity in employment and advancement on a nondiscriminatory basis for all persons, and shall contain provisions that all employment policies shall be administered without regard to race, color, religion, sex, age, or national origin in regard to examinations, eligible registers, appointments, transfers, salaries, promotions, demotions, annual, holiday, and sick leave, and such other matters as may be necessary to accomplish the purposes of this part. Any proposed rule shall become effective only after it is adopted at a meeting of the board which meeting is open to the public, and after a certified copy thereof has been filed with the office of the judge of probate . All employees shall be appointed upon a nonpartisan merit basis. The rules promulgated by the board shall not apply to those exempt appointees enumerated in subsection (b) Section 45-28-234.01, who shall serve at the pleasure of the sheriff.



Section 45-28-234.08 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The board shall perform, but shall not be limited to, all of the following specific duties:

(1) Classify the various types of service under its jurisdiction.

(2) Prescribe minimum qualifications, including those of education, training, and experience to each classification of service.

(3) Provide a salary range, from minimum to maximum salary authorized, for each class of service; however, for a period of five years following December 16, 2016, the minimum salary for any class shall not be less than any existing pay plan for such class or service, provided further that after the five-year period has elapsed, the salary ranges prescribed by the board shall be used exclusively, subject to the budgetary approval of the county commission as otherwise required by state law.

(4) Classify and identify each position of the classified service existing in the present system to its proper class of service in the new system.

(5) Periodically provide for the rating of employees' performances in the new system.

(6) Establish rules governing appointments, promotions, salary increases or decreases, as well as layoffs, leaves of absence, suspensions, dismissals, terminations, and other disciplinary actions affecting employees.

(7) Hear and decide appeals submitted by any person in the classified service.

(8) Conduct investigations or hearings, examine witnesses under oath and compel their attendance or the production of evidence before it by subpoenas issued in the name of the Etowah County Sheriff's Personnel Board.

(9) Administer oaths to witnesses who appear before the board.



Section 45-28-234.09 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The personnel director shall keep a register of all persons eligible and available for appointment to each class and position in the service of the county under this part, ranked according to ability. Employees laid off who are subsequently available for reemployment shall be placed at the head of this list for eligible registrants in the inverse order of their terminations. Employees who voluntarily terminate their services may be granted reemployment status only under such circumstances and in such manner as may be provided for in the board's rules and regulations.



Section 45-28-234.10 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Persons seeking employment in any position shall file an application with the personnel director, who shall make those applications available to the appointing authority. The appointing authority, from time to time, shall conduct examinations to test the ability of such applicants. All qualified applicants shall be examined based upon factors pertinent to the ability to discharge the duties of the position. Examinations shall be practical and shall relate to those matters which test the ability of the person examined to discharge intelligently the duties of the position for which he or she applies. Once the qualified applicants have been examined, those selected for employment may then be hired by the appointing authority, as long as funding is available for the position. Any person may make reapplication for any position.



Section 45-28-234.11 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Whenever a vacancy exists in any position, it shall be filled by appointment of one of the appropriate eligible registrants, or by transfer within the service from another position of the same class. However, any eligible person of the same class who has been laid off, as provided in Section 45-28-234.10, shall receive preference in hiring. Whenever it is impossible to certify eligible persons to a vacancy, the board may authorize the appointing authority to fill the vacancy temporarily pending the establishment of an eligible registrant. Temporary appointments shall be effective for six months, and may be extended for six additional months by the board, upon request by the appointing authority. All appointments other than temporary appointments shall be probationary for six months from the date of appointment. A probationary employee may be discharged by his or her appointing authority without cause during the probationary period. After the expiration of the probationary period, an appointment shall be permanent, subject to discharge thereafter only for cause.



Section 45-28-234.12 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The sheriff, or the appointing authority to whom the sheriff has delegated such disciplinary powers, may remove, discharge, suspend, or demote any employee in the classified service of the office of the sheriff, provided that within five days thereof, a written report of such action is made to the board, giving the reason or circumstances surrounding such disciplinary action. If any aggrieved employee is suspended for more than three days, removed, discharged, or demoted, he or she shall be entitled to a board hearing on such disciplinary action, upon written demand thereon within 10 days of such action. A hearing shall be held within 10 days of the receipt of the written request therefor. All meetings of the board on disciplinary matters shall be open to the public, and shall observe the aggrieved employee's right to face his or her accusers and be heard in his or her own defense. Pending a hearing on any disciplinary action, the aggrieved employee may be temporarily suspended. Upon a hearing, the board may order the employee reinstated with back pay from the time of such action to the date of reinstatement, or take or approve such disciplinary action as, in its judgment, is warranted by evidence and under the law. Either aggrieved party, the sheriff, or the employee shall, after an adverse hearing, have the right to rehearing and appeal as hereinafter provided.



Section 45-28-234.13 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The board shall have the power to administer oaths, take depositions, certify official acts, and issue subpoenas to compel the attendance of witnesses and production of papers necessary as evidence in connection with any hearing, investigation, or proceeding within the purview of this part. The sheriff, or some other person so designated by the sheriff, shall serve all processes of the board, and shall attend and preserve order at all public hearings conducted by the board. If a person refuses to obey a subpoena from the board, the board or its authorized representative, may ask the Circuit Court of Etowah County to order the evidence to be produced. Upon proper showing, the circuit court may order compliance with the subpoena. Failure to comply with such an order may constitute contempt of court. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the circuit courts of this state, which fees shall be paid from the county treasury.



Section 45-28-234.14 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The sheriff or the employee aggrieved by a decision of the board in the original hearing shall be entitled to rehearing of the issue before the board as provided herein. The aggrieved party shall make written request upon the board within five days of an adverse decision of the original hearing and the board, within 10 days of receipt of a request for rehearing, shall hold the rehearing in substantially the same manner as the original hearing to review its earlier decision. If, on rehearing, either party is aggrieved by the decision of the board, the party may appeal the decision to the Circuit Court of Etowah County within 30 days from the release of the decision by the board. The proceedings before the circuit court shall be without jury and shall be de novo.



Section 45-28-234.15 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

Whenever, in the judgment of the sheriff, it becomes necessary in the interest of the economy or because the necessity for a position no longer exists, the sheriff may abolish any position in the classified service and lay off employees, based on seniority, without filing written charges and without the right to a hearing as provided in this part.



Section 45-28-234.16 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

All reasonable, necessary, and ordinary expenses incurred in the implementation of this part shall be paid by the county out of the county treasury, subject to the budgetary approval of the county commission as otherwise required by state law.



Section 45-28-234.17 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

It is the intent of this part to create a personnel system for the employees of the office of sheriff to be separate from that of other county offices and departments.



Section 45-28-234.18 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JUNE 3, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

This part shall in no way impair or affect the sheriff's exclusive authority over the use and disposition of discretionary funds available for the use of the Office of Sheriff of Etowah County.









Article 24 - Taxation.

Part 1 - Board of Equalization.

Section 45-28-240 - Compensation.

(a) The Etowah County Commission, by resolution of the commission, may provide for compensation for the chair and members of the Etowah County Board of Equalization in an amount not to exceed one hundred dollars ($100) per meeting, not to exceed 180 meeting days per annum.

(b) Beginning on September 1, 2007, the compensation for the chair and members of the Etowah County Board of Equalization shall be paid as provided for by law.






Part 2 - Revenue Commissioner.

Division 1 - Compensation.

Section 45-28-241 - Tax assessor.

In Etowah County, commencing with the next term of office, the tax assessor shall be entitled to and receive a salary of twenty thousand dollars ($20,000) per annum payable out of the county general fund. The compensation provided for herein shall be in lieu of all other salary, compensation, expense allowances, or other allowances now provided by law.



Section 45-28-240.01 - Tax collector.

(a) The Tax Collector of Etowah County shall be paid the sum of twenty thousand dollars ($20,000) per year as compensation for his or her services, which sum shall be in lieu of any and all other compensation or allowances.

(b) The salary hereby established shall be paid in equal monthly installments from such funds as otherwise provided by law.






Division 2 - Motor Vehicle License and Title Division.

Section 45-28-241.20 - Creation; equipment; personnel; compensation.

There is hereby created within the Tax Assessor's office of Etowah County a license division which shall issue all motor vehicles licenses, and titles, issued through the tax assessor's office. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationery forms and supplies as furnished pursuant to law by the State Department of Finance or the Comptroller. The county commission shall also provide such clerks, and other assistants for the tax assessor as shall be necessary from time to time for the proper and efficient performance of the duties of his or her office. The tax assessor shall have authority to employ such clerks and other assistants and to fix their compensation, subject to and in accordance with the Etowah County Personnel Board Act concerning county employees. The compensation of the clerks and assistants shall be paid out of the general fund of the county in the same manner as other county employees are paid.



Section 45-28-241.21 - Issuance of licenses and titles; commissions and fees.

The tax assessor shall perform all duties relating to the issuing of licenses and titles on motor vehicles in the county which have heretofore been performed by the probate judge or the tax collector. The Probate Judge and Tax Collector of Etowah County are hereby relieved of all duties and responsibilities relative to the issuance of licenses and titles, payment of taxes collected by the tax collector, and collection of certain monies on such motor vehicles and titles. The tax assessor shall receive the commissions and fees now allowed the probate judge and tax collector for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting of such monies shall be made at the same time as other reports and remittances are now made by the probate judge and tax collector.



Section 45-28-241.22 - Records.

The tax assessor shall keep at all times an accurate record of all motor vehicle licenses and titles received by him or her from the Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. He or she shall report to the Comptroller at the same time and in the same manner that other officials with those duties are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that the officials are required to account for by law.



Section 45-28-241.23 - Fees; refunds.

Except as herein provided, the tax assessor shall be entitled to charge and collect the same fees that are provided for by law. For the performance of duties relative to the recording of the transfer of the ownership of motor vehicles as prescribed in this code, the tax assessor shall charge and collect a fee of one dollar twenty-five cents ($1.25). All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake of fact or law shall be made under the conditions and in the manner prescribed by this code.



Section 45-28-241.24 - Payment of taxes required for issuance of license; certificate of assessment.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the tax assessor until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the tax assessor. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the tax assessor who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on files in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this subpart.



Section 45-28-241.25 - Tag number or bill of sale required for assessment; vehicles from outside Alabama.

Before any vehicle can be assessed, the tax assessor shall be furnished the tag number presently on the vehicle unless such vehicle is new, in which case the tax assessor shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the tax assessor shall be furnished a bona fide certificate of title property assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle shall be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.



Section 45-28-241.26 - Renewal by mail.

The tax assessor may, at his or her discretion, mail an application for renewal of licenses to whom such license has been previously issued, such renewal forms required to be returned prior to the expiration date of the license. Such renewal forms may be in postcard form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the tax assessor to issue such license and return to the licensee by mail. There is hereby established a fee to be entitled mail order fee which shall be set from time to time by the county governing body to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the tax assessor at the time of issuance and paid over to the general fund of the county as are other fees and commissions.



Section 45-28-241.27 - Salaries of tax assessor and judge of probate.

As a consequence of the added duties the salary of the tax assessor shall be increased by five thousand dollars ($5,000), which is in addition to his or her regular salary, or other compensation mandated by state law and shall be paid in accordance with Sections 40-6A-1 through 40-6A-8. To compensate for the salary increase to the tax assessor, the salary of the judge of probate, as fixed by Acts 1971, No. 815, 1971 Regular Session (Acts 1971, p. 1571), shall be reduced by the amount of five thousand dollars ($5,000) per year.



Section 45-28-241.28 - Procedure for sale and redemption of lands.

The procedure for selling and redeeming lands for taxes in such county shall be the same as provided in Title 40, except that all such duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the tax collector of the county and the judge of probate shall be relieved of all such duties.






Division 3 - Office Established.

Section 45-28-241.50 - County revenue commissioner.

(a) Commencing with the next term of office or upon the occurrence of a vacancy, for any reason whatsoever, in either the office of tax assessor or tax collector, there shall be a county revenue commissioner in Etowah County. Such commissioner shall be elected at the general election immediately preceding the expiration of the term of office, and at the general election every six years thereafter. The commissioner shall serve for a term of six years beginning on the first day of October next after election, and until the successor is elected and has qualified.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning assessment for and the collection of taxes.

(c) The county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama 1901, and execute a bond in such sum as may be fixed by Section 40-5-3, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission, and shall be a preferred claim against the county.

(e) The county commission shall provide the necessary offices for the county revenue commissioner, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of his or her office, the county revenue commissioner shall receive an annual salary equal to 65 percent of the combined salaries of the tax assessor and tax collector, as provided by law, payable in equal monthly installments out of the general fund of the county.

(g) The offices of the Tax Assessor and Tax Collector of Etowah County are hereby abolished effective the first day of the next term of office, or upon the occurrence of a vacancy, for any reason whatsoever, in the office of tax assessor or tax collector. In the event that the office of tax assessor or tax collector becomes vacant before the next term, the office of county revenue commissioner shall immediately come into operation, and the remaining officer, tax assessor or tax collector, as the case may be, shall immediately assume the duties of the office of county revenue commissioner and shall perform such duties until a county revenue commissioner has been elected as provided herein. For the performance of such duties, he or she shall be entitled only to the salary herein above prescribed for the county revenue commissioner.

(h) It is the purpose of this section to promote the public convenience in Etowah County by consolidating the offices of tax assessor and tax collector into one office.









Part 3 - Taxation, Fire Protection.

Section 45-28-242 - Distribution of funds.

The Etowah County Commission shall distribute, no less than quarterly, the net revenues together with any earned interest thereon, generated pursuant to Amendment 445, Amendment of Amendment 432, to the Constitution of 1901, as amended, which levied a tax for fire protection purposes. Such distribution shall be made to the volunteer firefighters within the county rendering such protection and services.






Part 4 - Taxation, Lodging.

Section 45-28-243 - Privilege or license tax.

(a) In Etowah County, there is hereby levied and imposed, in addition to all other taxes of every kind now imposed by law, a privilege or license tax upon every person, firm, or corporation engaging in the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, in an amount of two percent of the charge for such room, rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in such room. There is exempted from the tax levied under this section any taxes on rentals or services under Division 1, commencing with Section 40-23-1, of Article 1, Chapter 23, Title 40. The tax shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place.

(b) Municipal privilege license taxes which are levied and collected by the application of a flat percentage rate on gross sales or gross receipts from sales, and which are passed on directly by the licensee-seller to the purchaser-consumer or user shall be excluded from gross sales or gross receipts, as the case may be, in the computation of the tax herein levied.

(c) The tax herein levied shall be collected in the same manner as the state lodgings tax as provided in Chapter 26, Title 40, and shall be additional thereto; and the net proceeds thereof shall be payable to the county general fund for the purposes on promoting tourism and beautification. Such funds shall be used as follows: Fifty percent for the support and promotion of tourism and fifty percent for the support and promotion of beautification and ecology as determined by the resolutions of the Clean and Beautiful Community Commission and the Gadsden-Etowah County Tourism Board. The State Department of Revenue shall promulgate such rules and regulations and provide such forms and instructions as are necessary to implement this section.



Section 45-28-243.01 - Privilege or license surcharge.

(a) This section shall be applicable only to Etowah County.

(b) There is levied and imposed, in addition to all other surcharges of every kind now imposed by law, a privilege or license surcharge upon every person, firm, or corporation engaging in the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, in an amount of one dollar and fifty cents ($1.50) per night per room, rooms, lodgings, or accommodations. There is exempted from the surcharge levied under this section any rentals or services taxed under Division 1, commencing with Section 40-23-1, of Article 1, Chapter 23, Title 40. The surcharge shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place.

(c)(1) The surcharge herein levied shall be collected in the same manner as the state lodgings tax as provided in Chapter 26, Title 40, and the net proceeds, less a reasonable cost of collection, from the surcharge shall be paid into the county treasury to be distributed to the Etowah County Civic Center Authority.

(2) In addition to the surcharge levied herein pursuant to subsection (a), 50 percent of the lodging tax levied pursuant to Section 45-28-243, which was allocated for the support and promotion of tourism by the Gadsden-Etowah County Tourism Board shall be distributed to the Etowah County Civic Center Authority upon certification by the Etowah County Civic Center Authority that the civic center is complete.



Section 45-28-243.02 - Distribution of proceeds.

In Etowah County, the portion of the tax proceeds collected pursuant to Section 40-26-1, which is distributed to the County Commission pursuant to Section 40-26-20, to be used for the promotion of tourism, recreation, and conventions, shall be distributed to the Etowah County Mega Sports Complex Authority.






Part 5 - Taxation, Sales and Use.

Section 45-28-244 - Taxes authorized.

(a) The Etowah County Commission is hereby authorized and empowered to levy either a county gasoline tax that would remain in effect indefinitely in all areas of the county in an amount not to exceed two cents ($0.02) per gallon on gasoline and motor fuel and substitutes therefor or to levy a one cent ($0.01) county sales and use tax in all areas of the county that would only be in effect from its date of imposition until December 31, 1995, at which time such sales and use tax would expire and no longer be in effect.

(b) Should the county commission choose to impose a gasoline tax under subsection (a), such tax shall be levied on persons, corporations, copartnerships, companies, agencies, and associations engaged in the business of selling, distributing, storing, or withdrawing from storage, for any purpose whatever, gasoline, motor fuels, and substitutes therefor anywhere in Etowah County. Such gasoline and motor fuel taxes levied under this section shall be administered, collected, and enforced by the State Department of Revenue in the same manner and subject to the same penalties and exemptions therefrom as any existing state gasoline and motor fuel taxes are presently being administered by such department. The county commission shall enter into a contract with the State Department of Revenue for the collection and enforcement of any county gasoline taxes imposed under this section.

(c) Should the county commission choose to impose a sales and use tax in the county that would expire on December 31, 1995, such tax shall parallel the state sales and use taxes including exemptions therefrom and enforcement penalties therefor. The county commission shall enter into a contract with the State Department of Revenue for the collection and enforcement of any countywide sales and use taxes imposed under this section.

(d) It is the intent of this section to allow the county commission to have a choice between levying either a countywide gasoline tax or a countywide sales and use tax. Under no circumstances shall this section be construed so as to authorize the levying of both gasoline and sales and use taxes. When the county commission makes its choice public, it shall be deemed to have exercised all taxing authority conferred upon it by this section.

(e) The net proceeds from whichever tax the county commission chooses to levy under this section shall be deposited into a special fund of the county to be used only for the principal and premium, if any, of and interest on any bonds, warrants, or other certificates of indebtedness issued by the county to finance the construction and maintenance of a county jail and the renovation of the existing county courthouse, or for the leasing by the county of a county jail and county courthouse from the Etowah County Public Building Authority or from any other entity.

(f) The penalty for delinquent payment of a tax or any other violations related to a tax imposed under the authority of this section shall be the same as the penalty prescribed by law for violations of the state tax paralleling the county tax imposed under this section.

(g) The levy heretofore by the county commission of all taxes pursuant to subsections (a) to (d), inclusive, irrespective of any irregularity in the proceedings with respect to the levy thereof, is hereby ratified and confirmed, and all taxes so levied shall be deemed to have been duly and legally levied and are hereby ratified and validated in all respects.



Section 45-28-244.01 - Levy and collection of tax; disposition of funds; Etowah County Development Committee.

(a) In Etowah County, there is levied a one cent ($0.01) county sales and use tax in all areas of the county, which may become effective no sooner than January 1, 1996.

(b) The tax shall parallel the state sales and use taxes including exemptions therefrom and enforcement proceedings therefor. The Etowah County Commission may administer and collect this tax, or contract with a private entity or the State Department of Revenue to administer and collect this tax, and provide for enforcement penalties by resolution. The county commission, the State Department of Revenue, or a private entity collecting the tax may retain an amount or percentage of the total proceeds collected in such an amount as may be agreed upon by the members of the county commission, but in no event shall the charge exceed two percent of the total amount of tax collected under this section.

(c) The net proceeds of any sales and use tax levied pursuant to this section shall be distributed annually as follows:

(1) The first sixty thousand dollars ($60,000) to the Smeltzer Education Training Center.

(2) The next fifty thousand dollars ($50,000) divided equally between the Mental Retardation 310 Center and CED Mental Health Center to be used only in Etowah County for operations.

(3) Beginning January 1, 2017, the next three hundred thousand dollars ($300,000) to the Etowah County Mega Sports Complex Authority for the development and management of a public mega sports complex in the county.

(4)a. Fifty percent of the remaining proceeds to be used only for construction, maintenance, equipment, or supplies shall be distributed as follows: 85 percent to the Gadsden School System, the Etowah County School System, and the Attalla School System on a pro rata basis, according to the official average daily attendance for the previous school year, and 15 percent to Gadsden State Community College for use in Etowah County. Gadsden State Community College shall provide an annual accounting to a joint meeting of the Etowah County Commission and the county legislative delegation. Each school board shall receive and administer the proceeds of the sales and use taxes and shall have the authority to issue bonds, secure financing, and retire debt.

b. Notwithstanding paragraph a., due to the current financial condition of the school systems and Gadsden State Community College, which is the result of the necessity of declaring proration during the last three fiscal years, up to 35 percent may be used to pay the salaries of the certified personnel of the school systems or Gadsden State Community College.

(5) Sixty-five percent of the remaining 50 percent to the Etowah County Fund for juvenile detention, debt retirement, senior citizen services, and public safety. From these funds, the county shall be responsible for insurance, utilities, and maintenance of the community buildings in the unincorporated areas of the county completed or approved by the effective date of the act adding this language with funds from the Community Development Committee. All future construction of community buildings in the unincorporated areas shall be approved by the county commission.

(6) Eighteen percent of the remaining fifty percent to the Etowah County Community Development Committee which shall be divided equally among the three House of Representatives districts in Etowah County. The funds in each district shall be expended only on projects located in the respective House district. The expenditure of funds for each respective district shall be voted on and approved by the respective House district appointee and Senate appointee. The House appointee and Senate appointee for a district may call a district meeting for the purpose of this provision.

(7) Six percent of the remaining 50 percent to the Etowah County Library Committee. Of this amount, two thousand five hundred dollars ($2,500) shall be distributed annually to each public school library.

(8) Six percent of the remaining 50 percent to be shared equally among county volunteer fire departments.

(9) Five percent of the remaining 50 percent to the Etowah County Sheriff's Department to augment salaries of deputies and supplement payroll.

(d) After September 30, 2015, the following entities shall have their distributions reduced by nine percent each, as calculated by the county administrator:

(1) Gadsden State Community College pursuant to subdivision (4)a. of subsection (c).

(2) Etowah County Fund pursuant to subdivision (5) of subsection (c).

(3) Etowah County Community Development Committee pursuant to subdivision (6) of subsection (c).

(4) Etowah County Library Committee pursuant to subdivision (7) of subsection (c).

(e) Beginning October 1, 2015, and each year thereafter, the county administrator shall distribute the total amount resulting from the nine percent reductions provided in subsection (d) as follows:

(1) Etowah County Drug Enforcement Task Force, 45.8 percent.

(2) Etowah County District Attorney, solely for the hiring of an assistant district attorney, 11.2 percent.

(3) Etowah County Sheriff's Department, to augment salaries of deputies and supplement payroll, 43 percent.

(f) There is created the Etowah County Community Development Committee. Each member of the Etowah County Legislative Delegation shall appoint one member to the committee. The Etowah County Administrator shall serve as a nonvoting member of the committee. The committee shall receive and administer the tax proceeds pursuant to this section. The committee shall have the authority to issue bonds, secure financing, and retire debt.

(g) There is created the Etowah County Library Committee. Each member of the Etowah County Legislative Delegation shall appoint one member to the committee. The Etowah County Administrator shall serve as a nonvoting member of the committee. The committee shall receive and administer the tax proceeds pursuant to this section. The committee shall have the authority to issue bonds, secure financing, and retire debt.

(h) There is created the Etowah County Sales Tax Account. The proceeds of the sales tax shall be deposited into the Etowah County Sales Tax Account and distributed according to this section. Any redistribution of the funds shall not reduce the amount of revenue needed to meet the obligations of any existing bonded indebtedness on the effective date of redistribution.



Section 45-28-244.02 - Amount of tax.

(a) In Etowah County, notwithstanding the provisions of Section 45-28-244.01, the amount of the tax authorized to be levied pursuant to Section 45-28-244.01 upon each person, firm, or corporation engaged in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, and any parts of such machines or any motor vehicle, truck trailer, semitrailer, or house trailer shall be one-quarter of one percent of the sales price. Provided, however, when any used motor vehicle, truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(b) This section shall have retroactive effect to June 30, 1995.






Part 6 - Taxation, Severance.

Section 45-28-245 - Definitions; levy and collection of tax; inspection of books; enforcement; construction of section.

(a) When used in this section, unless the context plainly indicates otherwise, the following words and phrases shall have the meanings respectively ascribed to them by this section:

(1) PERSON. Any individual, firm, partnership, corporation, association, or any combination thereof.

(2) SEVER. Cutting, mining, stripping, or otherwise taking or removing from the soil within the county.

(3) TON. A short ton of 2,000 pounds.

(b) Any laws to the contrary notwithstanding, the county governing body of Etowah County is authorized and empowered to levy and collect a county excise and privilege tax on every person severing coal within the county, in any amount not to exceed fifty cents ($0.50) per ton of the coal severed. The tax levied shall be in addition to all other taxes heretofore levied and imposed by law.

(c) The proceeds collected pursuant to this section shall be deposited in the county treasury in the county general fund.

(d) The books of every person engaged in the severing of coal in the county shall be open to inspection by the duly authorized agents of the county selected or appointed for the purpose of aiding in the collection and enforcement of the tax imposed by this section. The county governing body is authorized and empowered to make such reasonable rules, regulations, or promulgations as may be necessary to enforce and collect the tax hereby imposed, including the imposition of a delinquent penalty not to exceed 15 percent of the amount of such tax; provided, however, such penalty may be waived by the county governing body if a good and sufficient reason therefor is shown.

(e) Any person who shall fail to comply with this section shall be guilty of a Class A misdemeanor.

(f) The provisions of this section are supplemental. It shall be construed in pari materia with other laws regulating excise and privilege taxes on the severance of coal; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.









Article 25 - Utilities.



Article 26 - Zoning and Planning.

Part 1 - Wind Energy and Conversion Systems.

Section 45-28-260 - Applicablity.

This part shall only apply in Etowah County.



Section 45-28-260.01 - Definitions.

For the purposes of this part, the following words shall have the following meanings:

(1) DECIBEL. The unit of measure for sound pressure using dBA scale.

(2) FINANCIAL ASSURANCE. Any assurance provided in accordance with acceptable financial assurance instruments, which include an escrow account, performance bond, or cash.

(3) LICENSED ENGINEER. A professional engineer licensed by the State of Alabama.

(4) LOCAL GOVERNING BODY OF ETOWAH COUNTY. The Etowah County Commission or a city or town council of a municipality or town located in Etowah County within whose limits a wind energy conversion system is proposed to be constructed, maintained, or operated.

(5) MANUAL AND AUTOMATIC CONTROLS. Devices that give protection to power grids and limit rotation of the blades to below the designed limits of the conversion system.

(6) WIND ENERGY CONVERSION SYSTEM or SYSTEM. Any device such as a wind charger, windmill, or wind turbine that is designed to convert wind energy to a form of usable energy for the sole purpose of resale.



Section 45-28-260.02 - Permit required.

(a) It shall be unlawful to construct, erect, install, alter, operate, or locate a wind energy conversion system in Etowah County without first obtaining a permit from a local governing body of Etowah County.

(b) The property upon which the wind energy conversion system is proposed to be located shall be appropriately zoned by the respective municipal council or county commission, if applicable.

(c) In the event a municipality elects to regulate wind energy conversion systems within the corporate limits of the municipality, the regulations of the municipality shall govern.



Section 45-28-260.03 - Adoption of rules, laws, or ordinances.

(a) Each local governing body of Etowah County shall adopt rules, laws, or ordinances governing the construction, installation, and operation of a wind energy conversion system, including the permit application process as provided in Section 3. At a minimum, the rules, laws, or ordinances shall address the following:

(1) Submission of information in an application form requiring, at a minimum, an applicant to submit all of the following information:

a. The applicant's and property owner's name, address, and email address or telephone number.

b. A plot plan showing the location of the conversion system pole or tower, guy lines where required, guy line anchor bases, and the distance of each from all property lines.

c. A visual simulation of the proposed wind energy conversion system.

d. A reclamation plan that stipulates how the site will be restored to its natural state after it ceases to be operational.

(2) Procedures for notification to the public of the application.

(3) Conditions in the permit for all of the following:

a. Turbine types and designs.

b. Site layout and construction.

c. Operation and maintenance of the system, including the requirement to restore, to the extent possible, the area affected by the construction of the system to the natural conditions that existed immediately before construction of the system.

d. Revocation and suspension of a permit when violations of the permit or other requirements occur.

e. Payment of fees for the necessary and reasonable costs to the local governing body of Etowah County, including a fee of one thousand dollars ($1,000) for each system, and all costs to the local governing body of Etowah County to review the application, including any engineering fees, inspection fees, and attorney fees incurred for the duration of the permit.



Section 45-28-260.04 - Financial assurance.

(a) An applicant shall maintain financial assurance in an amount equal to the costs associated with the reclamation plan and the removal of abandoned or unused wind energy conversion systems.

(b) In addition to the financial assurance required in subsection (a), an applicant shall maintain financial assurance in the amount of one million dollars ($1,000,000) to cover any liability for damages to adjoining property and any other damages under law. The financial assurance mechanism shall remain in full force and effect during the construction phase of any and all systems covered under the permit and shall be maintained for the life of the system.



Section 45-28-260.05 - Certification, safety, and setback requirements.

(a) The safety of the design of all conversion system towers shall be certified by a licensed engineer with prior experience with wind energy conversion systems. The standard for certification shall be good engineering practices, including the requirement that the systems comply with all building and electrical codes in this state.

(b) A wind energy conversion system shall be equipped with manual and automatic overspeed controls to limit rotation of blades to a speed below the designed limits of the conversion system. A licensed engineer shall certify that the rotor and overspeed control design and fabrication conforms with good engineering practices. Any changes or alterations from the certified design shall not be permitted unless accompanied by a licensed engineer's statement of certification.

(c) All electrical compartments, storage facilities, wire conduit and interconnections with utility companies shall conform to federal, state, and local law.

Nothing in this part shall serve to alter, affect, limit, or avoid other state laws and regulations that would otherwise be applicable to the construction or operation of a wind energy conversion system, to sales therefrom, or the sale of a system, including, but not limited to, Title 37.

(d) A visible warning sign of "High Voltage" shall be placed at the base of all systems. The letters of the sign shall be a minimum of six inches in height.

(e) A tower or pole shall be unclimbable by design or protected by any of the following anti-climbing devices:

(1) Fences with locking portals at least six feet high.

(2) Anti-climbing devices 12 feet from the base of the pole.

(3) Anchor points for guy wires supporting a tower that are enclosed by a six-foot fence or located within the confines of a yard that is completely surrounded by a fence.

(f) The compatibility of the tower structure with the rotors and other components of the wind energy conversion system shall be certified by a licensed engineer.

(g) It shall be the responsibility of the property owner or the applicant to contact all federal, state, and local regulating agencies regarding additional permits necessary for the installation of wind energy conversion systems, to include, but not be limited to, the Federal Communications Commission, Federal Aviation Agency, and the Alabama Department of Transportation.

(h) A licensed engineer shall certify that the construction and installation of the wind energy conversion system meets or exceeds the manufacturer's construction and installation standards.

(i) The noise levels measured at the property line of the property on which the system has been installed shall not exceed 40 decibels.

(j) A wind energy conversion system may not encroach upon adjacent properties as determined by a measure of 2,500 feet from the center-mass base of the system to the nearest edge of the adjacent property.

(k) In addition to the requirements of subsection (j), a wind energy conversion system shall also satisfy a minimum setback for the tower that is no closer laterally than one and one-half times the height of the tower to an overhead electrical power line, excluding secondary electrical service lines or service drops, and a minimum setback from underground electrical distribution lines at least one-half times the height of the tower. Any exception to the requirements of this subsection shall be obtained from the owner or operator of the electrical towers, lines, poles, or other facilities involved.



Section 45-28-260.06 - Abandonment and removal of system or tower.

A wind energy conversion system or tower that does not operate continuously for 365 consecutive days may be deemed abandoned and shall be removed by the operator of the system. The permit holder may request that the local governing body of Etowah County delay the designation of abandonment by submitting satisfactory proof that the system has not been abandoned and a date when the system will become operable. The decision to delay a designation of abandonment shall be at the sole discretion of the local governing body.



Section 45-28-260.07 - Construction of part.

This part shall not interfere with, abrogate, or annul any covenant or other agreement between any parties. However, if this part imposes a greater restriction upon the use of a wind energy conversion system than is imposed by another law, rule, regulation, covenant, or agreement, the more restrictive provision shall govern the wind energy conversion system.



Section 45-28-260.08 - Jurisdiction and regulation of Public Service Commission.

To the extent that any applicant or owner of a wind energy conversion system undertakes business activities that cause it to be a utility or a commission non-jurisdictional electric supplier, the applicant or owner shall be subject to the jurisdiction and regulation of the Alabama Public Service Commission in the same manner and to the same extent as any other utility or commission non-jurisdictional electric supplier.












Chapter 28A - ETOWAH COUNTY MUNICIPALITIES.

Article 1 - Alabama City.



Article 2 - Altoona.



Article 3 - Atalla.

Part 1 - Education.

Section 45-28A-30 - Board of education - Established.

(a) There is hereby established a school board for the City of Attalla, Alabama, which board shall be called the Attalla Board of Education. The members of such board shall be elected by vote of the qualified electors of the City of Attalla, Alabama, as hereinafter provided. The board shall be composed of five members, with one member of such board being elected from each of five school districts as defined in subsection (b).

(b) The school districts from which such board members are to be elected shall be geographically identical to the districts from which the five council members of the City of Attalla are elected. In the event the boundaries of a city council district should be changed for any reason, the boundaries of the corresponding school board district within the City of Attalla shall automatically change accordingly without the necessity of further action by the Legislature.

(c) Candidates for each place on the city board of education shall be at least 21 years of age, residents of the school board district which they seek to represent on such board for at least 90 consecutive days immediately preceding the deadline date for qualifying as a candidate, and shall not have a record of conviction for any crime involving moral turpitude. At the time of qualifying, each candidate for each place on such board shall pay such qualifying fee as shall be prescribed by the City Council of Attalla, Alabama, not later than six months prior to the qualifying deadline as provided by law. Provided, however, that the qualification fee for the first elections to be held for the board created by this section shall be twenty-five dollars for each candidate.

(d) Elected school board members shall serve for staggered four-year terms. The initial election for city school board members shall be held in conjunction with the Attalla City Council election in 1992. The school board members elected from school board districts No. 2 and No. 4 at such election shall serve initial terms of two years. Board members elected from school board districts No. 1, No. 3, and No. 5 shall serve initial terms of four years. Initially elected board members shall serve from the date on which they are sworn into office until the swearing in of their successors next following the next regularly scheduled school board elections. Terms of office for the initially elected board members shall commence at noon on the first Monday of October 1992. Subsequent school board elections shall be called by the city in conformity with the applicable state laws for the elections. At its first meeting each October by majority vote, the board shall elect from its membership a chair and vice chair.

(e) In the event a vacancy occurs in the office of members of the city board of education, the vacancy shall be filled by appointment by a majority of the remaining members of the city board of education, and the appointee shall hold such board seat for the unexpired term. In the event the vacancy is not filled by the remaining members of the city board within 30 days, the State Superintendent of Education shall fill such vacancy by appointment. The city superintendent of education shall notify the State Superintendent of Education when a vacancy in the office of a member of the city board of education has not been filled within 30 days.

(f) In the event no candidate receives a majority of all of the votes cast for any one or more positions on such school board, the city council shall order a run-off election to be held separately or in conjunction with any scheduled primary, special, or general election, at which election the two candidates receiving the most votes for the office in the initial election shall be the only candidates. The candidate receiving the most votes in such run-off election shall be declared as elected. In the event of a tie vote between such run-off candidates, the then serving city council shall decide the election by majority vote at a special meeting called for such purpose by the council’s presiding officer.

(g) All members of the elected city school board created by this section shall represent the interests of any student of the city school system who is not otherwise represented by a certain district school board member as provided for in this section.

(h) The compensation for the members of the school board shall be three hundred dollars ($300) per month to be paid from city school system funds; however, the board may change this amount by majority vote thereof, which changes shall be made not later than six months prior to the deadline for qualification of candidates for seats on the board of education. Thereafter, compensation as set by the board, from time to time, shall be in effect for successor boards.

(i) Such board of education shall have the financial records of the Attalla School System audited at least annually by an independent auditing firm with the results of such audit being a matter of public record.

(j) The members of such board shall have such powers, authority, duties, and responsibilities as are otherwise provided by law for members of boards of education as set forth in Chapter 11 of Title 16.



Section 45-28A-30.01 - Board of education - Expense allowance.

Each member of the Attalla City Board of Education shall receive an expense allowance in the amount of three hundred dollars ($300) per month. This expense allowance shall be in addition to any other compensation provided by law.






Part 2 - Utilities.

Section 45-28A-31 - Attalla Waterworks Board - Compensation.

The Chair of the Attalla Waterworks Board shall be entitled to compensation in the amount of three hundred dollars ($300) per month. The board members of the Attalla Waterworks Board shall be entitled to compensation in the amount of two hundred dollars ($200) per month.









Article 4 - Gadsden.

Part 1 - Board of Commissioners.

Section 45-28A-40 - Compensation.

Effective at the expiration of the present term of office of the municipal board of commissioners, the salary of the mayor or chair of the board of commissioners shall be thirty-two thousand one hundred dollars ($32,100) per annum and the salary of each associate commissioner shall be twenty-eight thousand eight hundred ninety dollars ($28,890) per annum. Beginning in 1983 and ending in 1985, there shall be a seven percent annual increase in salary for such commissioners. This salary shall be in lieu of all salaries, expense allowances, emoluments, or other types of compensation heretofore granted; provided, however, that in addition to the salary provided by this section such members shall be entitled to reimbursement for actual expense incurred by them in performance of their official duties. The salaries herein provided shall be paid out of the city treasury in equal weekly installments at the end of each week.






Part 2 - Education.

Section 45-28A-41 - Board of education - Compensation.

Each member of the Gadsden City Board of Education shall receive an expense allowance in the amount of three hundred dollars ($300) per month. This expense allowance shall be in addition to any other compensation provided by law.






Part 3 - Employees.

Division 1 - Civil Service System.

Section 45-28A-42 - Applicability.

This subpart shall be applicable only to cities having populations of not less than 50,000 nor more than 100,000 inhabitants according to the 1950 or any subsequent decennial census of the United States.



Section 45-28A-42.01 - Police and fire departments under civil service.

The police department and the fire department and all officers and members of the departments, including the chiefs of the departments, the clerk of the police court, and the clerk or secretary of the chief of police, shall be governed by civil service regulations under the direction and supervision of a board as hereinafter provided, and all persons who may hereafter be elected or appointed as officers or members of such departments, or either of them, or who may hereafter be employed in either of the departments as members thereof, shall thereafter remain and continue in their respective employments of the cities during good behavior, efficiency, and obedience to such reasonable rules and regulations as may, from time to time, be prescribed by the civil service board, which is herein provided for, and as is hereafter provided. Nothing herein contained shall be construed to prevent or preclude the removal of any officer or member of either of the departments by the civil service board for cause in the manner hereafter prescribed.



Section 45-28A-42.02 - Definitions.

(a) With reference to the police department the following definition shall apply as used herein: The word patrolman as used herein shall mean and apply to all motorcycle officers, drivers of automobiles used by the police department, and all other members of the police department below the grade of sergeant but shall not include detectives. The word officer as used herein shall mean and apply to all members of the police department of the grade of sergeant, detective, captain, assistant chief of police, and the chief of police. The words members of the police department shall mean and include all officers, patrolmen, and detectives, and wardens, if detailed to warden’s duty from the ranks of patrolman or officers.

(b) With reference to the fire department the following definitions shall apply as used herein: The words members of the fire department, or members of the fire departments, as used herein shall mean and include the chief of the fire department, assistant chiefs of the fire department, captains, lieutenants, engineers, assistant engineers, and firemen, and all others who are regularly carried on the pay roll of such fire departments except hostlers and helpers; and in addition to those specifically named hereinbefore as members of the departments, such others as such board may find and designate to properly be such members, respectively.



Section 45-28A-42.03 - Selection of board.

Within 60 days of May 3, 1988, the civil service board for the City of Gadsden, Alabama, shall be composed of five members. The Governor shall make such appointments as shall be necessary to bring the membership of such board up to five members. At all times, at least one board member shall be a female individual and at least one other board member shall be a black individual and they shall not be the same person. Such appointees shall serve for initial terms of three years on such board. Successor terms for such new board members and current board members shall also be for three years. All vacancies on the board shall be for the unexpired term and shall be filled by appointments made by the Governor. The terms of all board members shall expire on the first Monday in April in which a term expires. Any member of the board whose term shall expire shall be eligible for reappointment to such board. Three members of such board shall constitute a quorum for purposes of transacting business before such board. No person shall be eligible to be a member of the civil service board who shall not, at the time of his or her appointment, be over 25 years of age and an actual resident in and a qualified voter of such city. No person shall be eligible to be a member of the board who holds any office of profit under the city, county, or state. The members of such civil service board who are holding office on May 3, 1988, shall continue to hold office and serve and be members of the board until the expiration of their current terms.



Section 45-28A-42.04 - Oath of member.

Every person who shall be appointed as a member of such civil service board according to this subpart, shall within 15 days thereafter qualify by making oath that he or she is eligible for the office and shall execute the duties of the same according to his or her best knowledge and ability. Such oath shall be administered by any person authorized to administer oaths or by any member of the board of commissioners of such city, and a copy thereof filed with the city clerk.



Section 45-28A-42.05 - Rules and regulations.

The civil service board shall make rules and regulations to carry out the purpose of this subpart, and for examinations, appointments, and removals in accordance with its provisions and the board may, from time to time, make changes in the existing rules. The chief of police and the chief of the fire department shall, from the membership of their respective departments, recommend for promotion such person or persons as the occasion may call for to fill any vacancy or vacancies that may occur in the respective departments, and all such vacancies shall be filled and all such promotions shall be made by the civil service board. The board may make rules and regulations relating to the eligibility for promotion. The chief of the police department and the chief of the fire department shall have authority in their respective departments to demote any member of the respective departments by and with the consent and approval of the civil service board, provided, however, that upon written demand filed with the civil service board within five days from the date of the order of demotion the person whom it is proposed to demote shall be given a public hearing by the civil service board before any order of demotion shall be final. The chief of the police department and the chief of the fire department shall have authority to suspend any member of their respective departments pending the hearing by the civil service board. In the event any vacancy shall occur in the office of chief of the police department or chief of the fire department such vacancy shall be filled by the civil service board. In the event there is a reduction in the number of firemen or policemen employed by such cities, the men or women last employed shall be the first to be dropped, and so on in succession; provided that the number of patrolmen in the police department who are qualified as motorcycle patrolmen shall not thereby be reduced below the number which may from time to time be determined by the board of commissioners of such city as needed for motorcycle patrolmen; provided, further, that the number of men or women in the fire department who are qualified as mechanics shall not thereby be reduced below the number which may from time to time be determined by the board of commissioners of such city as needed for mechanics in the department.



Section 45-28A-42.06 - Application.

All applicants for a place or position on the police force or fire department, as the case may be, shall file their application in writing with the civil service board, the applications to be on the blank forms furnished by the board, and all applicants shall be subject to examination, which shall be public, competitive, and open to all citizens of the United States, with specified limitations as to age, residence, health, habits, and moral character. Such examinations shall be practical in their character, and shall relate to those matters which will fairly test the relative capacity of the persons examined to intelligently discharge the duties of the position to which they aspire.



Section 45-28A-42.07 - Examinations.

The board shall control all examinations, and whenever an examination is to take place, shall conduct such examination. Every applicant for examination shall pay to the city clerk the sum of one dollar fifty cents ($1.50), and the receipt therefor shall be attached to his or her application.



Section 45-28A-42.08 - Appointment.

The chief of police, as far as such police department be concerned, and the chief of the fire department, as far as such fire department be concerned, shall notify the civil service board of vacancies in the ranks of patrolmen or firemen, respectively, and the board shall furnish the respective chiefs with the name and address, or names and addresses, of the candidate or candidates standing highest on the eligible list, and same shall receive the appointment or appointments to fill such vacancy or vacancies. All appointments shall be on probation for a period of six months from date of appointment. Before the expiration of the period of probation, the chiefs of the fire and police departments, respectively, may, by and with the consent of the board, discharge any probationer in his or her respective department upon assigning in writing his or her reasons therefor to the board. If a probationer be not discharged before the expiration of his or her probation, his or her appointment shall be deemed complete.



Section 45-28A-42.09 - Emergency appointments.

The civil service board may, in an emergency, or in cases where it deems proper, authorize the chief of police to appoint for temporary service such number of police officers as in the opinion of the board of commissioners of such city the existing conditions demand. All officers so appointed shall be furnished with badges, the badge to be different in size and design from the regulation badges used by the regular members of the police and detective force, and shall have the words special officer across the face of them in large letters. The chief of police shall furnish the board with the names and addresses of all persons to whom he or she has issued special badges, and at the expiration of their appointment shall cause all such badges to be taken up. It shall be unlawful for any person to have in his or her possession any such commission or any badge of a police officer of such cities unless same has been issued to him or her by the civil service board.



Section 45-28A-42.10 - Violations.

It shall be a violation of this subpart for any official, officer, or other person to issue, give, or lend one of the regulation police or detective badges to any person other than a regularly employed police officer or detective of the city.



Section 45-28A-42.11 - Removal.

No member of either the police department or of the fire department shall be removed or discharged, nor shall the chief of the police department nor the chief of the fire department, be removed, discharged, or demoted, except for cause, upon written charges or complaint and after an opportunity to face his or her accusers and be heard in his or her own defense. Such charges shall be investigated by and before the civil service board after not less than five days’ notice in writing with a copy of such charges shall have been given to the person charged, and the hearings thereof and thereon shall be public. The decision of the board thereon shall be given in writing to the accused, and shall be spread on the minutes. In all proceedings before the civil service board the city attorney may appear and represent the interest of the city when ordered to do so by the civil service board. Any attorney secured by the person or persons making the charge or accusation shall be allowed to represent the prosecution, and any attorney selected by the accused shall be allowed to represent the accused. Any person may be served with a subpoena to appear and testify, or to produce books and papers relevant to such investigation before the civil service board, such subpoena to be issued as subpoenas are now issued and provided for in the circuit courts of this state; and anyone who shall refuse or neglect to appear and testify, or produce such books and papers relevant to such investigation as commanded in such subpoena, shall be guilty of a misdemeanor, and punished as misdemeanors are punished under the laws of the State of Alabama. The fees of witnesses for attendance and travel shall be the same as fees for witnesses before the circuit courts of this state, and shall be paid from the treasury of the city affected.



Section 45-28A-42.12 - Appeals.

An appeal may be taken from any decision of the civil service board in the following manner: Within 10 days after any final decision of such board, any party, including the governing body of the city, feeling aggrieved at the decision of the board, may appeal from any such decision to the Circuit Court of the county. Upon the filing of any such appeal, notice thereof shall be served upon any member of the board, and a copy of the notice shall be served upon the appellee or his or her attorney, by the appellant. Such appeal shall be heard at the earliest possible date by the court sitting without a jury, unless a jury is demanded by the appellant at the time of filing of notice of appeal or by the appellee within 10 days after notice of appeal has been served upon him or her. In event either party demands a jury as provided above, the appeal shall be heard at the next regular jury term of court and shall have priority over all other cases. No bonds shall be required for such an appeal and such an appeal shall be effected by filing a notice and request therefor by the appellant upon any member of the civil service board and upon the appellee as herein provided for above and also by filing a notice and request for an appeal with the clerk of the circuit court. It shall not be necessary to enter exceptions to the rulings of the civil service board, and the hearing of the appeal shall be a trial de novo. An appeal may be taken from any judgment of the circuit court to the court of civil appeals or the supreme court as now provided by law.



Section 45-28A-42.13 - Election of chair.

The civil service board shall elect one of its members as chair who shall hold office as such chair at the pleasure of the board. The civil service board shall hold regular monthly meetings at the same time each month with the meeting dates established and made public through posting at the meeting place and through the media by the first day of each year for the transaction of business. It may hold special meetings at any time as called by the chair provided at least 48 hours’ advance public notice of such special meetings has been both posted on the bulletin board nearest to the meeting place in city hall and has been given through the news media. All meetings of the board shall be held in the city hall.



Section 45-28A-42.14 - Recordkeeping.

The chair shall provide for keeping minutes of board meetings and records of all business transacted by the board at each and every meeting. All such minutes and records shall be open for public inspection in the office of the city clerk during normal business hours for city hall.



Section 45-28A-42.15 - Compensation for attendance.

The compensation of the civil service board shall be ten dollars ($10) for each member for each meeting attended, not to exceed for each member one hundred dollars ($100) per annum. The president and board of city commissioners, or other governing body of such city, shall provide for the salaries and expenses of the civil service board, and shall provide in the annual budget of all cities coming within this subpart an estimated appropriation sufficient to cover the salaries and expenses of such board.



Section 45-28A-42.16 - Solicitation prohibited.

No officer or employee of any police or fire department shall solicit orally, or by letter or otherwise, or receive, or be in any manner concerned in soliciting or receiving any assessment or subscription or contribution for any candidate, political party, or political purpose whatsoever, provided however, that this section shall apply only to municipal elections.



Section 45-28A-42.17 - Rewards for contributions.

No officer or other member of the police or fire department, or other person, shall in any wise undertake or threaten to degrade, discharge, or promote, or in any manner change the official rank or pay of any officer or employee, or promise or threaten to do so, for giving or withholding, or neglecting to make any contribution of money or any valuable thing for any party or for any political purpose whatsoever. No employee of the police or fire department shall receive any promotion as a reward for his or her support of any candidate or political party. No employee of either department shall be reduced in rank or pay as punishment for his or her failure to support any candidate for political office.



Section 45-28A-42.18 - Political recommendations.

No recommendation by any officer or official, whether the officer or official be a city, county, state, or national officer or official, shall be considered by any person concerned in any examination or appointment under this subpart, except as to the general moral character of the applicant.



Section 45-28A-42.19 - Violations.

Any person in the service of the city by appointment under civil service rules who shall wilfully, or through culpable negligence, violate any of the provisions of this subpart, and who shall be found guilty after a trial before the civil service board shall be dismissed from the service of the city, and shall not be subject to reappointment for two years. Any officer or employee of the city other than those holding office under the civil service rules, who shall wilfully or through culpable negligence, violate any of the provisions of this subpart, shall be guilty of a misdemeanor, and on conviction shall be fined in a sum not less than fifty dollars ($50), nor more than five hundred dollars ($500), unless same be otherwise provided therein, and the office so held by such person, by force of such conviction, shall be rendered vacant, and such persons shall not again be allowed to hold any office or place of employment under the city thereafter for two years. Any other person who shall wilfully, or through culpable negligence violate any of the provisions of this subpart shall be guilty of a misdemeanor, and shall on conviction be punished by a fine in the sum of not less than fifty dollars ($50) and not exceeding five hundred dollars ($500).



Section 45-28A-42.20 - Application to members.

Every member of the police department and every member of the fire departments in all cities coming within the provisions of this subpart, who was such member on September 4, 1951, shall retain his or her position without examination, and be subject to all the conditions and benefits of this subpart.



Section 45-28A-42.21 - Ineligibles.

No person shall be eligible to take the civil service examination or to appointment as a member of either the police or fire departments in cities coming within the provisions of this subpart who is not a citizen of the United States or who has ever been convicted of a felony, or who does not possess a good moral character.



Section 45-28A-42.22 - Bond required.

No applicant for a position on the police force who has fulfilled all other requirements of this subpart and been appointed to a position as a member of the police department of the city shall enter upon the discharge and performance of his or her duties as a member of such police department until he or she has filed with the city clerk of such municipality a bond conditioned according to the law relating to official bonds, in the following penal sums: Chief of police, assistant chief of police, and all other members of the police departments one thousand dollars ($1,000) each. Unless such bond is furnished by such appointee as above prescribed, within 10 days from the date he or she is appointed by such civil service board his or her appointment shall be vacated by the board, unless the board for good cause shown shall grant the appointee additional time not to exceed 10 additional days within which to procure the execution of such bond and file same; the bonds of such officers shall be paid for by the city employing them.



Section 45-28A-42.23 - Rules to be printed.

The civil service board shall draw and have printed such rules and regulations for the government of the departments, in accordance with this subpart, as may seem necessary. The board shall have the power and authority to fix the maximum and minimum age limits of applicants for examinations, and may specify the weight, height, etc., required of all applicants.



Section 45-28A-42.24 - Penalties.

The violation of any of the provisions of this subpart by any person or persons is hereby declared to be a commission by such person or persons of a misdemeanor; and, unless otherwise provided herein, any person who commits such misdemeanor shall, on conviction, be fined not more than five hundred dollars ($500), and may also be imprisoned in the county jail or sentenced to hard labor for the county wherein such misdemeanor is committed for not more than six months at the discretion of the court.



Section 45-28A-42.25 - Monthly compensation.

The members of the Civil Service Board of the City of Gadsden shall receive compensation in the amount of fifty dollars ($50) a month.






Division 2 - Policemen and Firemen's Retirement Fund Board of Trustees.

Section 45-28A-42.50 - Applicability.

This subpart shall apply only to the City of Gadsden, Alabama.



Section 45-28A-42.51 - Creation.

There is hereby created, in connection with the regularly organized and paid police department and fire department of the City of Gadsden, a board of trustees of the policemen and firemen’s retirement fund. Such board shall be known and called the Board of Trustees of the Policemen’s and Firemen’s Retirement Fund of the City of Gadsden. The board of trustees shall be constituted and selected as hereinafter provided and directed; and in each city to which this subpart applies there is also created a policemen’s and firemen’s retirement fund for the benefit of persons hereinafter named, to be derived and raised in the manner hereinafter provided. The Policemen’s and Firemen’s Retirement Fund of the City of Gadsden and the board of trustees of such fund shall, after this subpart becomes law, be governed by this subpart, and such fund shall be managed and controlled by a board of trustees conforming to this subpart.



Section 45-28A-42.52 - Composition; compensation.

The board of trustees of the policemen’s and firemen’s retirement fund shall be composed of seven members consisting of the chief of the police department, the chief of the fire department, a retired police officer, a retired member of the fire department, a police officer, a member of the fire department, and a person with financial or investment experience appointed by the Mayor of Gadsden and subject to the approval of the Gadsden City Council. All persons appointed shall serve for four-year terms. The board shall elect its own chair from its membership. The chair shall serve a two-year term and shall serve until a successor is elected. The board members shall serve without compensation.



Section 45-28A-42.53 - Secretary-treasurer; custodial care of the retirement fund.

(a) The board of trustees, if it so elects, and with the approval of the governing body of the city, shall have the power and authority to appoint a secretary-treasurer of the board who shall serve at the pleasure of the board and who shall receive a compensation for his or her services the sum of seventy-five dollars ($75) per month or such other amount of compensation as the board of trustees shall provide by majority vote and shall be approved by the governing body of the city, to be paid on the first day of each month by warrant drawn in like manner as other warrants on such fund. The secretary-treasurer of the board of trustees is hereby made, and it shall be his or her duty to be the custodian of all monies belonging to the policemen’s and firemen’s retirement fund, and all monies belonging to such fund, and all money or other property belonging to such fund, and all money or other property belonging to similar fund now or hereafter maintained in any city to which this subpart applies shall be promptly paid to him or her. The secretary-treasurer shall also be custodian of all securities and things of value belonging to such fund. The secretary-treasurer shall before taking office, make bond in a sum to be fixed from time to time by resolutions of the governing body of the city, to be approved by the chair of the board of trustees in a surety company authorized to do business in Alabama for the faithful performance of the duties imposed upon him or her under this subsection, and for the faithful accounting of all monies, and things of value which may come into his or her hands, as such treasurer of such fund, and he or she shall keep a separate account thereof, which shall at all times show the true condition of such fund. Upon the resignation or removal from office of such secretary-treasurer he or she shall surrender and deliver up to his or her successor all bonds, securities, and all unexpended monies or other properties which may have come into his or her hands as treasurer of such fund. It shall be the duty of the secretary-treasurer of the board to keep, in a book provided for that purpose, a full and complete record of all proceedings of the board of trustees, and he or she shall perform such other duties as may be assigned to him or her by the board of trustees.

(b) Notwithstanding anything to the contrary in this subpart, the board of trustees, with the approval of the governing body of the city, may elect by majority vote to allow any insurance company or financial institution of its choice to exercise custodial care thereof, and make investments with, all monies in the retirement fund; and provided further that any such delegation of custodial care shall not become effective until written notice of such delegation is posted in all police and fire stations of the city, and after the 10 days’ notice thereof, an election is held in each of the departments in which election a simple majority of the contributing members, by secret ballot, vote in favor of such delegation. Custodial care of the retirement fund, if delegated to an insurance company or financial institution, shall obligate the custodian as follows:

(1) To accept fiduciary responsibility for the fund.

(2) To prepare for the board of trustees, upon demand, a report on the financial condition of the fund.

(3) To provide benefits for the members of the policemen’s and firemen’s retirement fund, as agreed upon by such custodian and the board of trustees of the fund.



Section 45-28A-42.54 - Management and control of retirement fund.

(a) The board of trustees of the policemen's and firemen's retirement fund is hereby declared to be the trustee of the policemen's and firemen's retirement fund and shall have the exclusive management and control thereof, and all matters legitimately connected therewith. The board of trustees shall have the power to recommend such rules and regulations as may be necessary to enable it to effectively and properly to carry into execution the purposes for which it was organized and created, and to enable it properly to manage and conduct the business entrusted to it, provided such rules and regulations shall in no way contravene this subpart; and provided further that such rules and regulations so recommended shall not become effective until written notice of such recommendations is posted in all police and fire stations of the city, and after 10 days’ notice thereof, an election is held in each of the departments, in which election a simple majority of the contributing members in each of the departments, by secret ballot, vote in favor of such recommendations. The board of trustees shall hear and decide all applications for pensions or relief under this subpart and its decisions shall be final except for an appeal as hereinafter provided. The board of trustees shall meet whenever the chair thereof or a majority of the board of trustees shall call a meeting of such board.

(b) Revenues from the following sources shall be in the amounts provided herein and shall be paid into the policemen's and firemen's retirement funds of the City of Gadsden:

(1) A five dollar ($5) court cost shall be added on all cases resulting in conviction in the recorder’s court of the city to which this subpart applies.

(2) A three dollar ($3) fee shall be charged for all fire reports and forms; an additional one dollar fifty cents ($1.50) per picture requested by any insurance firm or individual other than the news media and other fire departments or their representatives shall be charged. Rent and paper for the machine shall be charged to the fund.

(3) A three dollar ($3) fee shall be charged on all identification pictures, report copies, and fingerprints requested from the police department. This fee shall not be charged or collected from law enforcement agencies when obtaining pictures, report copies, and fingerprints for use in law enforcement.

(4) All seized or unclaimed property impounded by the city police department to which this subpart applies and sold after a period of one year, at public auction.

(5) All motor vehicles impounded by the city police department to which this subpart applies shall have a minimum of five dollars ($5) as impounded fee attached, including a one dollar ($1) per day storage fee to be collected by the city.

(6) All impounded motor vehicles not claimed or transferred back to the owner within 90 days shall be auctioned to the public.

(7) Upon approval of the governing body, all city facilities, buildings, property, and concessions upon availability shall be open to the use of the fire and police department’s pension committee to have benefits and other fund raisings at actual cost.

(8) The governing body of the city to which this subpart applies shall cause to be paid into the policemen’s and firemen’s retirement fund, out of the treasury of the city, commencing October 1, 1980, an amount equal to 20 percent of the salary of each member of such police and fire departments who contributes to the fund, and such payment shall be made as and when such salary becomes payable. The governing body of the city, to which this subpart applies, shall cause to be paid into the policemen’s and firemen’s retirement funds, out of the treasury of the city, beginning October 1, 1981, an amount equal to 22 percent of the salary of each member of such police and fire departments who contributes to the fund; commencing October 1, 1982, the governing body of the city to which this subpart applies shall cause to be paid into the policemen’s and firemen’s retirement fund, out of the treasury of the city, an amount equal to 24 percent of the salary of each member of such police and fire departments who contributes to the fund; commencing on October 1, 1983, the governing body of the city to which this subpart applies shall cause to be paid into the policemen’s and firemen’s retirement fund, out of the treasury of the city, an amount equal to 26 percent of the salary of each member of such police and fire departments who contribute to the fund. All such payments provided for by the governing body of the city shall be made as and when such salary becomes payable.

(9) Commencing in January 1983, and each two years thereafter, the board of trustees of the policemen’s and firemen’s pension fund shall contract with a qualified actuarial consulting firm to study the financial condition and stability of the fund and make recommendations regarding the fund to the board of trustees. The cost of the actuarial study shall be paid equally and jointly by the City of Gadsden and by the policemen's and firemen's pension fund.

(10) Ten percent of the monthly salaries of each member of the police and fire departments shall be paid by the city clerk to the secretary-treasurer of the board of trustees on the first day of each month, and 10 percent of such salaries shall be deducted from the salaries paid each member. Except, however, commencing on January 1, 1983, 11 percent of the monthly salaries of each member of the police and fire departments shall be paid by the city clerk to the secretary-treasurer of the board of trustees on the first day of each month, and 11 percent of such salaries shall be deducted from the salaries paid each member.

(11) In the event the City of Gadsden levies a tax on fire and burglary insurance premiums, the proceeds of such tax shall be earmarked for the policemen's and firemen's pension fund.

(12) The City of Gadsden shall be responsible for the financial stability of the fund, and is hereby authorized, by ordinance, to take whatever steps it deems necessary to obtain additional revenue to insure the financial stability of the fund.



Section 45-28A-42.55 - Composition of retirement fund; investment.

(a) The policemen's and firemen's retirement fund shall consist of the following:

(1) All of the money, securities, and things of value belonging to any similar fund that may now or hereafter be maintained in the City of Gadsden.

(2) All monies or properties that may be given or donated to the fund by any persons, firm, association, or corporation for the uses and purposes for which the fund is created; and the board may take, by gift, grant, devise, or bequest, any money, personal property, real estate, or any interest therein, or any right of property, for the benefit of the fund.

(3) All reward money paid to any member of the police and fire departments of the city shall be paid by the recipients of the same into the retirement fund promptly upon receipt of the same.

(4) All civil or criminal witness fees received by any member of the police and fire departments for attendance at or before any court or grand jury in Etowah County wherein the city employing them is located shall be paid into the retirement fund promptly upon the receipt of such fees by the recipients of the same.

(5) The city clerk of all cities to which this subpart applies shall pay into the fund all seizure fees collected by the city in cases involving violation of the prohibition laws since the 1st day of February 1946, and all such fees hereafter collected by the city.

(6) The proceeds from all those fees and charges provided for in Section 45-28A-42.54.

(b) The board of trustees of the policemen's and firemen's retirement fund may, at any time, with the approval of the governing body of the city employing such policemen and firemen, after considering the probable demands upon such fund in the near future, determine what portion of such fund may be safely withdrawn for investment for revenue purposes, and having determined what portion thereof shall be so withdrawn for that purpose, the board of trustees shall then determine in what manner such investment shall be made, and all proceedings of the board of trustees relating thereto shall be entered at length upon its records. Such investment shall only be by purchase of the interest bearing bonds, bills, or notes of the United States of America, or in any stock, security, investment, or deposit which is guaranteed by the United States Government or any of its instrumentalities; provided, however, the board may by majority vote elect to invest up to 60 percent of the total assets of the pension fund in such classes of bonds, mortgages, common and preferred stock, annuities and/or other investments as are allowed by the laws of Alabama to domestic life insurance companies, or by a majority vote of policemen and firemen up to 100 percent of the fund may be invested in any sound financial institution to include insurance companies or bank or trust companies. All income from such investments shall be and become a part of the policemen's and firemen's retirement fund. All such securities shall be deposited with the secretary-treasurer of the board of trustees, and shall be subject to the management and control of the board of trustees of the policemen's and firemen's retirement fund.



Section 45-28A-42.56 - Recordkeeping.

The board of trustees or custodian of funds designated by the board shall make a monthly report to the governing body of the city employing such policemen and firemen concerning the condition of such policemen's and firemen's retirement fund. The board of trustees shall keep minutes of every meeting in a well bound book designed for that purpose which minute book shall be available to any contributing member of the police department or fire department on his or her request. Each six months the board of trustees shall post in a conspicuous place in each police station and each fire station in the city a statement itemizing all receipts, disbursements, expenditures, and pensions paid by the board for the preceding six months' period, stating in detail the source of such receipts, and to whom all such expenditures, disbursements, and pension payments were made, together with the amount of each. All such records shall be available to any contributing member at any time upon request.



Section 45-28A-42.57 - Warrants.

All monies ordered to be paid from such policemen's and firemen's retirement fund shall be paid by the secretary-treasurer of such fund only upon warrants signed by the chair of such board of trustees and countersigned by one associate member of such board of trustees and by the secretary-treasurer; and no warrant shall be drawn on such fund except by order of the board of trustees, which shall be duly and regularly entered in the record of the proceedings of the board of trustees. Any monies wrongfully paid from such fund shall be charged against the members of the board of trustees.



Section 45-28A-45.58 - Exemptions.

No portion of the policemen's and firemen's retirement fund shall, before or after its order for distribution by the board of trustees to the person or persons entitled thereto under this section, be held, seized, taken, subjected to, detained, or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment, or decree, against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be sacredly kept, held, and distributed for the purposes named in this subpart, and for no other purpose whatsoever.



Section 45-28A-42.59 - Insufficient funding.

If at any time there shall not be sufficient money in the policemen's and firemen's retirement fund to pay each person entitled to the benefit thereof, the full amount per month as herein provided or any time the principal of the fund reaches an amount of seven hundred thousand dollars ($700,000) or less, then an equal percentage of such monthly payment or payments shall be made to each beneficiary until the fund shall be replenished to warrant the payment in full to each of the beneficiaries; provided that the provisions of this section concerning prorated payments shall not be interpreted to include those members drawing survivors’ benefits and those members of the fund who are 100 percent disabled and have no other personal income except those benefits derived from this subpart. The board of trustees, or insurance custodian as provided for in this subpart, is authorized to take such action as it deems necessary periodically to determine the actuarial status of the pension fund.



Section 45-28A-42.60 - Forfeiture of benefits during reemployment; retirement.

(a) No person retired after October 1, 1975, under the policemen's and firemen's retirement fund can be reemployed full time by the City of Gadsden in any department, without first having signed an agreement forfeiting his or her pension benefits during the time of reemployment. For purposes of this subpart, full time employment means 20 hours or more per week. Benefits shall be resumed upon termination of employment. In no instance shall the benefits lost during the time of reemployment be recovered by the person. This subsection shall not be interpreted to include those members drawing survivor’s benefits.

(b) Any member of the police and fire department of a city to which this subpart applies who has been in continuous service thereof for as long as 20 years, upon making written application to the board of trustees therefor shall, without medical examination or disability, be retired from services in such department and upon such retirement the board of trustees shall direct the payment to such retired member, monthly from such fund the amount hereinafter provided for his or her particular position, office, salary, or class of work. However, any member of such police or fire department who has become a new employee on or after October 1, 1975, shall serve a mandatory 30 years' consecutive service before receiving retirement benefits. Any such person entitled to receive retirement benefits pursuant to this subpart shall receive benefits equal to 50 percent of the final salary received by that person at the time of his or her retirement. Except, however, the retirement shall not be calculated on any pay based on rank which has not been held for at least three years before retirement.



Section 45-28A-42.61 - Mandatory retirement.

The board of trustees shall have the power and authority and it is hereby made mandatory that it shall retire from service in the police and fire departments of any city to which this subpart applies any member thereof, who has attained the age of 65 years, and the board of trustees shall direct the payment to such retired member, monthly, from the fund, the amount of money hereinafter provided for his or her particular position, office, salary, or class of work.



Section 45-28A-42.62 - Increase in retirement benefits.

In addition to the retirement benefits provided for herein, the board of trustees of the policemen's and firemen's pension fund shall have the authority, upon the vote of six of the seven trustees, to grant an increase in retirement benefits up to a maximum of 20 percent of any increase in salary afforded active members of the police or fire departments.



Section 45-28A-42.63 - Retirement of physically or mentally disabled members.

If any member of the police or fire department of a city to which this subpart applies is, on proper application, found by the board of trustees to be physically or mentally permanently disabled so as to render him or her unable to fulfill the duties of his or her particular position, or job, the board of trustees shall order and direct, the payment of the proper amount of money as prescribed in this subpart, after the board of trustees has directed, or approved, the retirement of a physically or mentally disabled member.



Section 45-28A-42.64 - Application for disability retirement.

(a) If a person applies for disability, he or she shall undergo an examination by two doctors named by the board of trustees and one of his or her choice. The application for disability retirement shall suggest the name of one member of the panel of doctors to examine the applicant and if any dispute, may select a third. After any member of such police or fire department shall have retired upon pension by reason of disability, the board of trustees shall have the right and authority, at any time, to cause such retired member to be brought before the city physician and two other physicians or surgeons, the retired member having the choice of bringing or selecting either his or her own personal physician, total number of physicians not to exceed the above mentioned number of three. The retired member shall be examined by the above named physicians to determine whether such disability yet continues, and the findings of the three physicians shall determine whether the retired disabled member is capable of returning to active job status. If the findings of the physicians are such that they affirm that the retired disabled member is capable to carry on active job status, then this retired disabled member shall be immediately stricken from the pension roll by the board of trustees, and be immediately notified to return to work in, and to, the respective department from whence he or she was retired. If after proper notification, such retired member fails to return to work, after a period of 30 days, or fails to show just cause, either through the courts, or other means, then the person shall forfeit his or her right to reinstatement with the city police or fire departments, whichever.

(b) The board of trustees, when questioned whether a person is legally drawing monies from the pension fund, shall, within 30 days appoint a five member investigating committee from the ranks of the police and fire departments, the committee shall return such investigative findings in writing to a meeting of the board of trustees who shall notify the original petitioner of the meeting and request his or her presence.



Section 45-28A-42.65 - Payments to beneficiaries of deceased active member.

If any active member of such police or fire department, or any member of such department on official leave of absence from such department and in the Armed Forces of the United States, shall die from any cause whatever, leaving a widow or widower, the board shall direct the payment from the fund, to the widow or widower, of a sum equal to 50 percent of the amount specified in this subpart to be paid to a retired fireman or policeman of the same rank as such deceased member at the time of his or her death, the monthly payments to continue to such widow or widower during his or her natural life and while unmarried. Should such deceased member leave no surviving widow or widower, but leave surviving him or her a child or children under 18 years of age, the board of trustees shall direct the payment monthly from such fund, until such child or children shall have attained the age of 18 years, of a sum equal to 50 percent of the amount specified in this subpart to be paid to a retired fireman or policeman of the same rank as such deceased member at the time of his or her death, to the person having control and custody of such child or children or to such other person as the board of trustees shall direct, the sum to be expended by such person for the benefit of such child or children as may be prescribed by the board of trustees.



Section 45-28A-42.66 - Payments to beneficiaries of deceased retired member.

If any retired member of such police or fire department shall die from any cause, leaving a widow or widower, the board shall direct the continuation, from the date of such death of 50 percent of the monthly retirement payments of such deceased retired member to be paid to such widow or widower of such deceased retired member during his or her natural life while unmarried. Should such deceased retired member leave no widow or widower surviving him or her, but leave surviving him or her a child or children under 18 years of age, the board of trustees shall direct the payment monthly from such fund, until such child or children shall have attained the age of 18 years, of a sum equal to 50 percent of the monthly retirement payments of such deceased retired member to the person having control and custody of such child or children or to some other person as the board of trustees shall direct, the sum to be expended by such person for the benefit of such child or children as may be prescribed by the board of trustees.



Section 45-28A-42.67 - Applications and proofs from beneficiaries.

When the widow or widower, or children of an active or retired member of the police or fire departments shall be entitled to benefits under this section, such widow or widower, or children, shall make or cause to be made an application to the board of trustees through the secretary-treasurer of such board which shall show, in the case of the widow or widower, proof of the marriage of the deceased to the claimant, by marriage certificate or other competent evidence, and the ages of such children shall be shown by birth certificate or other competent evidence. All such applications and proofs shall be kept and retained in the custody of the board of trustees.



Section 45-28A-42.68 - Reimbursements of contributions.

If any employee terminates his or her employment before becoming eligible for retirement benefits, such employee shall receive a lump sum payment from the board of trustees, within 90 days after filing a written application with the board, the lump sum payment to be based on the following scale:

(1) From zero to and including the 5th year the employee shall receive 100 percent of all amounts he or she has contributed to the fund.

(2) From six to and including the 10th year the employee shall receive 100 percent of all amounts he or she has contributed plus an amount equal to one percent per year of employment contributed by the City of Gadsden.

(3) From 11 to and including the 20th year the employee will receive 100 percent of all amounts he or she has contributed plus an amount equal to two percent per year of employment contributed by the City of Gadsden.



Section 45-28A-42.69 - Qualifications for participation.

No member of the police department or fire department, who is not now contributing to the retirement fund, shall be entitled to participate in the retirement fund, or required to make contributions thereto, unless at the time he or she qualifies therefor he or she may be not less than 18 years of age and not more than 35 years of age, establish by an examination of him or her by a duly licensed and practicing physician that he or she is physically and mentally sound, and establish by examination of duly licensed and qualified specialists that his or her vision, hearing, and heart are in good physical condition.



Section 45-28A-42.70 - Definitions.

(a) The term member of such police department shall include chief of police, assistant chiefs of police, chief of detectives, captain of police, lieutenants of police, sergeants of police, identifications officers, superintendent of identification, lieutenant of detectives, patrolmen, and any full time, regularly employed and compensated, bonded, and sworn peace officer under the direct supervision of the chief of police of the city.

(b) The term member of such fire department shall include the following in the department: Chief, assistant chiefs, captains, lieutenants, mechanics, drivers, firemen, fire marshal or fire inspector, drill master or instructor, division or battalion chiefs, superintendent of fire alarm systems, and any full time, regularly employed, and compensated, officer or employee engaged in fire fighting under the direct supervision of the chief of the fire department. No other officer, employee, or person shall be eligible to participate in the retirement fund, notwithstanding the provisions of any civil service law, state statute, city ordinance, or rules and regulations of the board.



Section 45-28A-42.71 - List of retired policemen or firemen.

There shall be kept by the secretary-treasurer of the board of trustees a book to be known as the list of retired policemen or firemen. Such book shall also give a full and complete history and record of the action of the board of trustees in retiring any and all persons under this subpart, showing the names, date, or entering the service of such police or fire department, date of retirement, and the reason for such retirement, if any.



Section 45-28A-42.72 - Assistance of city attorney.

It shall be the duty of the city attorney or such assistant city attorney as may be designated by the board of commissioners or other governing body of the city to give advice to the board of trustees in all matters pertaining to the duties of the board of trustees and the management of such fund, whenever requested to do so, and he or she shall represent and defend the board of trustees as its attorney in all suits and actions at law or in equity that may be brought against it, and in all suits and actions in its behalf that may be required or determined upon by the board of trustees. Such city attorney shall serve as such attorney of the board of trustees without compensation additional to the salary paid him or her as such city attorney.



Section 45-28A-42.73 - Payment of expenses.

The board of trustees shall be authorized to pay out of such fund all reasonable and necessary expenses including the cost of bond herein provided for that may be incurred by it in and about the management and administration of such fund; provided that in no event shall the members of the board of trustees receive any salary or compensation for their services out of the fund.



Section 45-28A-42.74 - Appeals from decisions of board.

Within 10 days after any final decision of the board of trustees, any contributing member including the governing body of such city, feeling aggrieved at the decision of the board of trustees may appeal from any such decision to the circuit court of the county in which such city is located and such appeal shall be heard by a judge sitting without a jury. Upon the filing of any such appeal, notice thereof shall be served upon any member of the board of trustees by the appellant. Such appeal shall be heard by the court at the earliest possible date, and it shall not be necessary on any such appeal to enter exceptions to the rulings of the board of trustees and no bond shall be required for such an appeal and such an appeal shall be effected by filing a notice and request therefor by the appellant with the clerk of the court. An appeal may be taken from any decision of such court to the court of appeals or the supreme court as now provided by law.



Section 45-28A-42.75 - Construction with other laws.

The provisions of this subpart shall supercede all existing provisions of law, general or local, relating to the policemen's and firemen's retirement fund of any city to which this subpart applies, and any such fund existing on May 19, 1980, is hereby transferred to and made a part of the retirement fund created in this subpart. All other laws, or parts of laws, in conflict herewith are hereby expressly repealed.



Section 45-28A-42.76 - Participation in Employees' Retirement System.

(a) The City Council of the City of Gadsden, Alabama, and the Board of Trustees of the Policemen's and Firemen’s Retirement Fund of the City of Gadsden may elect by resolution to have the employees of the fire and police departments of Gadsden participate as a local unit in the Employees' Retirement System and to transfer to that system all assets and liabilities of the fund and any other funding required by the Employees' Retirement System for such participation pursuant to Section 36-27-6.

(b) Upon the date of acceptance by the Employees' Retirement System of the members of the Policemen's and Firemen's Retirement System of the City of Gadsden as members of the Employees' Retirement System, any provisions of Sections 45-28A-42.50 to 45-28A-42.75, inclusive, relating to the establishment of a Policemen's and Firemen's Retirement Fund of the City of Gadsden, which are in conflict with Section 36-27-6, are hereby repealed.









Part 4 - Utilities.

Section 45-28A-43 - Compensation.

In Etowah County, the chair and board members of the Gadsden Water Works and Sewer Board are hereby entitled to expense allowances to be paid as follows: The chair of the board shall receive one hundred fifty dollars ($150) per month; the members of the board shall receive a per diem allowance of twenty-five dollars ($25) for each day on which the board meets. The expense allowances provided herein shall be in lieu of all other compensation or expense allowance heretofore provided by law.






Part 5 - Alcoholic Beverages.

Section 45-28A-44 - Regulation of sale and consumption of alcoholic beverages.

(a) This section shall apply only to the City of Gadsden.

(b)(1) The voters of the City of Gadsden may authorize the sale of alcoholic beverages for on and off premises consumption within the municipality seven days a week by an election pursuant to this section, in the following manner:

The governing body of the City of Gadsden, by resolution, shall call an election for the municipality to determine the sentiment of the voters of the municipality residing within the corporate limits, as to whether or not it may determine whether alcoholic beverages can be legally sold or distributed on Sunday for on-premises and off-premises consumption within the municipality.

(2) On the ballot to be used for such election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages for on and off premises consumption within the corporate limits of the City of Gadsden seven days a week? Yes ___ No ___."

(3) The first election shall be held at the municipal election in 2014 and any subsequent elections shall be held and the officers appointed to hold the election in the manner provided by law for holding other municipal elections, and the returns thereof tabulated and results certified as provided by law for municipal elections.

(4) Notice of the election shall be given by the governing body of the municipality by publication or by posting the notice at the town or city hall apprising the voters of the municipality, at least three weeks before the date of the election, that an election shall be held to determine whether alcoholic beverages may be sold seven days a week in the municipality. The cost of the election shall be paid out of the general fund of the municipality.

(5) Only qualified voters of the municipality may vote in the election. If a majority of the voters voting in the municipal election vote "Yes," alcoholic beverages may be legally sold or dispensed within the corporate limits of the municipality for on and off premises consumption seven days a week by licensees of the Alcoholic Beverage Control Board and the City of Gadsden serving the general public in accordance with applicable laws and regulations. The municipality may enact, by ordinance, such policies it deems appropriate to regulate any aspect of the sale of alcoholic beverages for seven days a week.

(6) If a majority of the voters voting in the municipal election vote "No," alcoholic beverages may not be sold or dispensed in the municipality seven days a week, except as otherwise authorized by law or by subsequent election which legalizes the sale and dispensing of alcoholic beverages seven days a week.

(7) A period of not less than 360 days shall elapse between the dates of elections pursuant to this section.

(c) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Gadsden and is not intended to, nor shall it be interpreted so as to, repeal any existing power or authority of the City of Gadsden now permitted under the general laws of the state, or under any local or special act of the Legislature.









Article 5 - Glencoe.

Section 45-28A-50

(a) This section shall apply only to the City of Glencoe in Etowah and Calhoun Counties.

(b) The voters of the City of Glencoe may authorize the sale of alcoholic beverages within the city on Sunday by an election pursuant to this section, in the following manner:

The governing body of the City of Glencoe, by resolution, may call an election for the city to determine the sentiment of the voters of the city residing within the corporate limits, as to whether or not alcoholic beverages can be legally sold or distributed on Sunday within the city.

(c) On the ballot to be used for such election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages within the City of Glencoe on Sunday subject to regulation by the City Council? Yes ___ No ___."

(d) The election shall be held and the officers appointed to hold the election in the manner provided by law for holding other city elections, and the returns thereof tabulated and results certified as provided by law for municipal elections. Any Sunday sales election shall be held as provided in this section as a special election or at any subsequent city election following the date of the resolution.

(e) Notice of the election shall be given by the city council of the city by publication or by posting the notice at the city hall apprising the voters of the city, at least three weeks before the date of the election, that an election shall be held to determine whether alcoholic beverages may be sold on Sunday. The cost of the election shall be paid out of the general fund of the city.

(f) Only qualified voters of the city may vote in the election. If a majority of the voters voting in the city election vote "Yes," alcoholic beverages can be legally sold or dispensed within the corporate limits of the city on Sunday by licensees of the Alcoholic Beverage Control Board and the city. The city council may enact, by ordinance, any policies it deems appropriate to regulate any aspect of Sunday alcoholic beverage sales.

(g) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Glencoe and is not intended to, nor shall it be interpreted so as to, repeal any existing power or authority of the City of Glencoe now permitted under the general laws of the state, or under any local or special act of the Legislature.






Article 6 - Hokes Bluff.

Section 45-28A-60 - Regulation of sale and consumption of alcoholic beverages on Sunday.

(a)(1) The voters of the City of Hokes Bluff in Etowah County may authorize the sale of alcoholic beverages within the city on Sunday by an election pursuant to this section, in the following manner:

The governing body of the City of Hokes Bluff, by resolution, may call an election for the city to determine the sentiment of the voters of the city residing within the corporate limits, as to whether or not alcoholic beverages can be legally sold or distributed on Sunday within the city.

(2) On the ballot to be used for such election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages within the City of Hokes Bluff seven days a week subject to regulation by the City Council? Yes ___ No ___."

(3) The election shall be held and the officers appointed to hold the election in the manner provided by law for holding other city elections, and the returns thereof tabulated and results certified as provided by law for municipal elections. Any Sunday sales election shall be held as provided in this section as a special election or at any subsequent city election following the date of the resolution.

(4) Notice of the election shall be given by the city council of the city by publication or by posting the notice at the city hall apprising the voters of the city, at least three weeks before the date of the election, that an election shall be held to determine whether alcoholic beverages may be sold on Sunday. The cost of the election shall be paid out of the general fund of the city.

(5) Only qualified voters of the city may vote in the election. If a majority of the voters voting in the city election vote "Yes," alcoholic beverages can be legally sold or dispensed within the corporate limits of the city on Sunday by licensees of the Alcoholic Beverage Control Board and the city. The city council may enact, by ordinance, any policies it deems appropriate to regulate any aspect of Sunday alcoholic beverage sales.

(6) In the event the results of an election pursuant to subdivision (1) are negative, the city may call another election as provided in subdivision (1) provided the election is held at least one year after a prior election.

(b) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Hokes Bluff and is not intended to, nor shall it be interpreted so as to, repeal any existing power or authority of the City of Hokes Bluff now permitted under the general laws of the state, or under any local or special act of the Legislature.






Article 7 - Rainbow City;

Part 1 - Mayor.

Section 45-28A-70 - Full-time position; compensation.

Beginning with the term of office commencing on October 6, 1992, the office of Mayor of Rainbow City in Etowah County shall be full-time. Prior to that date, the City Council of Rainbow City shall establish the amount of compensation to be received by the mayor.






Part 2 - Utilities.

Section 45-28A-71 - Compensation of chair and board members.

(a) There is hereby established a monthly compensation schedule for the chair and two board members of the Rainbow City Gas, Water, and Sewer Board in Etowah County, to be paid as follows: The chair of the board shall receive three hundred dollars ($300) per month; the two board members shall receive one hundred fifty dollars ($150), each, per month.

(b) The Chair of the Rainbow City Utilities Board shall be entitled to additional compensation in the amount of two hundred dollars ($200) per month. The board members of the Rainbow City Utilities Board shall be entitled to additional compensation in the amount of two hundred fifty dollars ($250) per month.






Part 3 - Alcoholic Beverages.

Section 45-28A-72 - Regulation of sale of alcoholic beverages on Sunday.

(a) The voters of the City of Rainbow City in Etowah County may authorize the sale of alcoholic beverages within the municipality on Sunday by an election pursuant to this section, in the following manner:

The governing body of the City of Rainbow City, by resolution, may call an election for the municipality to determine the sentiment of the voters of the municipality residing within the corporate limits, as to whether or not alcoholic beverages can be legally sold or distributed on Sunday within the municipality.

(b) On the ballot to be used for such election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages within this municipality, on Sunday between 1:00 P.M. and 9:30 P.M. and on those Sundays on which occurs New Year's Eve (December 31), after 1:00 P.M.? Yes ___ No ___."

(c) The election shall be held and the officers appointed to hold the election in the manner provided by law for holding other municipal elections, and the returns thereof tabulated and results certified as provided by law for municipal elections. Any Sunday sales election shall be held as provided in this section as a special election or at any subsequent municipal election following the date of the resolution.

(d) Notice of the election shall be given by the governing body of the municipality by publication or by posting the notice at the city hall apprising the voters of the municipality, at least three weeks before the date of the election, that an election shall be held to determine whether alcoholic beverages may be sold in the municipality on Sunday. The cost of the election shall be paid out of the general fund of the municipality.

(e) Only qualified voters of the municipality may vote in the election. If a majority of the voters voting in the municipal election vote "Yes," alcoholic beverages can be legally sold or dispensed within the corporate limits of the municipality on Sunday by licensees of the Alcoholic Beverage Control Board and the City of Rainbow City serving the general public in accordance with applicable laws and regulations between the hours of 1:00 P.M. and 9:30 P.M. Except as authorized by law or during such hours, it shall be unlawful for any licensed vendor to sell, dispense, or permit the consumption of alcoholic beverages on Sunday. Provided, that on those Sundays on which occurs New Year's Eve, December 31, alcoholic beverages may be sold or dispensed by such licensees pursuant to applicable laws and regulations any time after 1:00 P.M. The municipality may enact, by ordinance, such policies it deems appropriate to regulate any aspect of Sunday alcoholic beverage sales.

(f) If a majority of the voters voting in the municipal election vote "No," alcoholic beverages may not be sold or dispensed in the municipality on Sunday after the hour of 2:00 A.M., except as otherwise authorized by law or by subsequent election which legalizes the sale and dispensing of alcoholic beverages on Sunday.

(g) The provisions of this section are cumulative and supplemental to the present power and authority of the City of Rainbow City and is not intended to, nor shall it be interpreted so as to, repeal any existing power or authority of the City of Rainbow City now permitted under the general laws of the state, or under any local or special act of the Legislature.









Article 8 - Reece City.



Article 9 - Sardis City.

Section 45-28A-90 - Television cable services.

(a) This section shall apply only to the Town of Sardis in Etowah County.

(b) The municipal corporation of the Town of Sardis in Etowah County shall have the right to establish, purchase, construct, maintain, and operate a nonexclusive television cable system and to furnish television cable service to their residents and residents of surrounding unincorporated areas of Etowah County not then served by an existing cable television system or systems.

(c) The municipal corporation is authorized to construct, lease, purchase, or otherwise acquire television lines or cables for the furnishing of television service from any point in this state or any other state to the municipal corporation and surrounding territory.

(d) For the purposes of this section such municipal corporation may exercise the right of eminent domain. Such eminent domain proceedings shall be conducted in the manner now provided by law.

(e)(1) In payment of the purchase, construction, acquisition, extension, or maintenance of such television cable system, the municipal corporation may issue its bonds in the manner provided by law.

(2) Such municipal corporation, in order to secure the prompt and faithful payment of the principal and interest of all debts, bonds, or other evidences of indebtedness incurred or issued by it for the construction, acquisition, extension, or maintenance of a television cable system may execute a mortgage or deed of trust upon any or all of such system and all property used in connection therewith, including the franchise or any part thereof.

(3) Such mortgage or deed of trust may contain such terms, conditions, covenants, and warranties for the protection of the municipal corporation and holders of such bonds or securities issued by such municipal corporation and holders of such bonds or securities issued by such municipal corporation as may be determined and agreed upon by the governing body of the municipal corporation and persons, firms, or corporations owning such debts, bonds, or securities.

(4) Such mortgages may provide that in the event of the foreclosure of such mortgage or deed of trust, that the purchaser at such foreclosure sale may acquire the right, privilege, and franchise of operating such system as may be so sold or conveyed, and such purchaser or his or her vendee may have the right, authority, and privilege to carry on and operate such system in the same manner, on the same terms, and to the same extent as the municipal corporation is authorized to operate until the municipal corporation may redeem such system from such mortgage sale.

(5) Such mortgage or deed of trust may provide that during the ownership of the system by the municipal corporation, its control of the service of the system shall not be diminished or interfered with by the grant of any other franchise for the operation of any other plant or system for similar purposes; and that such rates and charges shall be established and maintained as are sufficient to meet the costs of operation and maintenance; and such municipal corporation may pledge all of the receipts, earnings, and revenues from the operation of the system for the payment of the debts, bonds, or other evidences of indebtedness secured by such mortgages or deeds of trust.

(f) The municipal corporation furnishing television cable service pursuant to this section shall have the right to mutually agree with any person furnishing television cable service to the public in this state to interconnect the television cable, lines, facilities, or systems furnishing such service with, or otherwise make available such cables, lines, facilities, or systems to the municipal corporation’s television cable, lines, facilities, or system in order to provide a continuous line of communication for the municipal corporation’s subscribers.

(g) The municipal corporation shall have all the power and authority necessary and proper to the exercise of the powers conferred on it by this section and in effectuating the purposes of this section.

(h) For the transaction of business pursuant to this section, the municipal corporation shall be exempt from the jurisdiction and control of the Alabama Public Service Commission with respect to such business.






Article 10 - Southside.



Article 11 - Walnut Grove.






Chapter 29 - FAYETTE COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-29-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Fayette County local laws enacted after 1978 and all Fayette County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Section 45-29-60 - Compensation.

(a) The county coroner of Fayette County shall be entitled to receive an additional expense allowance in the amount of one hundred dollars ($100) per month to be paid out of the county general fund. The expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.

(b)(1) This section shall apply only to Fayette County.

(2) The county commission, by resolution adopted not less than nine months before the general election for the office of coroner, may set or adjust the salary of the coroner effective for the next term of office.

(3) Commencing with August 1, 2008, the county commission, by resolution, may provide an expense allowance for the coroner. The expense allowance provided by the commission shall be in addition to any expense allowance currently provided by law.






Article 7 - County Commission.

Part 1 - Chair.

Section 45-29-70 - Compensation.

In Fayette County, the salary of the Chair of the County Commission of Fayette County shall be nineteen thousand six hundred dollars ($19,600) annually, which shall be paid in the same manner and at the same time as other county employees. The salary provided in this section shall be in lieu of any other salary provided for by general or local law.






Part 2 - Organization.

Section 45-29-71 - Applicability.

This part shall be operative only in Fayette County.



Section 45-29-71.01 - Organization and composition.

The organization and composition of the County Commission of Fayette County is altered to comply with this part. The governing body of Fayette County shall continue to be known as the County Commission of Fayette County and shall have and exercise all powers, duties, limitations, and responsibilities conferred upon it by the general laws of Alabama relating to county commissions. For the purpose of transacting official business, a quorum shall consist of the chair and three commissioners.



Section 45-29-71.02 - Composition; compensation.

(a) Beginning on the second Monday of the year 2019, the Judge of Probate of Fayette County shall serve as the chair of the county commission. These duties shall be in addition to the other duties of the judge of probate, who shall receive the compensation provided in Section 45-29-83.

(b) The county commission shall consist of six district commissioners, plus the judge of probate, who shall serve as the chair. The compensation of each district commissioner shall be sixteen thousand seven hundred ninety dollars ($16,790) per year, and the amount shall be adjusted at any time the Fayette County employees are given an across the board raise, not to exceed five percent per year. The compensation adjustments for commissioners and other elected county officials, other than those set by state law, shall take effect at the beginning of the next term of each office affected. Multiple raises during a term of office shall be accumulated during the term of office and shall become effective at the start of the next term of office.



Section 45-29-71.03 - Vice-chair.

Each district commissioner may serve a one-year term as vice-chair on the basis of a six-year rotation, the term beginning on the anniversary date of the seventh day next following the general election next preceding his or her term each year in the following order: District 1, District 3, District 6, District 5, District 4, District 2. A commissioner may elect to pass at any time that the term of the vice-chair arises or may swap terms with another consenting commissioner. The vice-chair, when presiding in the absence of the chair, shall have a vote in all matters before the commission except in the event of a tie whereupon the vice-chair, when presiding, shall have a second vote for the limited purpose of casting the deciding vote. The vice-chair, during his or her term as vice-chair, shall receive a salary supplement of five thousand dollars ($5,000) per year. In addition to his or her duties of presiding in the absence of the chair, the vice-chair will be expected to perform additional duties as assigned by the chair.



Section 45-29-71.04 - Election of members; employment of part-time commissioners.

The district members of the Fayette County Commission shall be elected from six single-member districts within the county, of which one district shall have a population of which the majority of the population is minority or as near to a majority as is possible under the law. The district members of the county commission shall serve in a part-time capacity. The district members may not be precluded from holding other employment if it is not inconsistent with their duties and the laws of the state.



Section 45-29-71.05 - Compensation.

Commissioners shall continue to receive a salary of twenty-five thousand dollars ($25,000) per annum until the terms in November 1994, at which time the salaries of the commissioners shall be fourteen thousand six hundred dollars ($14,600) per annum. Commissioners elected and beginning four-year terms of office in November 1994, shall receive salaries of fourteen thousand six hundred dollars ($14,600) per annum.



Section 45-29-71.06 - Boundaries of districts.

For the purposes of this part, and for future elections of members of the county commission, Fayette County is hereby divided into six separate geographical districts, to be numbered one to six, inclusive, the boundaries of which shall be delineated by resolution of the county commission.



Section 45-29-71.07 - Shop and unit road system.

The Fayette County Commission shall establish a shop and unit road system for the operation of the county roads and bridges. The county engineer shall, at each October meeting of the county commission, make recommendations for a yearly work plan and present budget information for the new year. The commission at its regular meetings shall discuss needs as they arise and vote on all issues that might affect the county. The chair, with approval of the county commission, shall manage the daily operation of the county commission. It shall be the duty of the county commission to fix, from time to time in accordance with prevailing economic conditions, the number of employees and the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of roads, bridges, and county shop operation.



Section 45-29-71.08 - Vacancies.

A vacancy occurring in the office of commissioner shall be filled in the manner otherwise provided by law concerning the filling of vacancies of county commissioners.



Section 45-29-71.09 - Clerical assistance.

The chair, with approval of the county commission, shall employ a clerk/administrator who shall devote his or her time to the duties of his or her office, and he or she shall receive compensation for his or her services as may be determined and fixed by the county commission, and the county commission may employ other clerical help and assistance as may be deemed necessary for the proper, efficient, and economical operation of the office of the county commission. The clerk/administrator shall enter the minutes of all proceedings of the county commission in a well bound book provided for that purpose, which book shall be kept in the office of the county commission and shall be open to the inspection of the public at all reasonable hours. The clerk/administrator shall keep a complete record of all receipts and disbursements of all county funds and shall be prepared at all times to show the financial condition of the county.



Section 45-29-71.10 - County supervisor.

(a) The county commission may, by designating one of its employees or, in its discretion, employ as new personnel, a county supervisor. The county supervisor shall serve at the pleasure of the county commission and his or her compensation shall be fixed by the county commission. It shall be the duty of the county supervisor of Fayette County to do all of the following:

(1) To supervise and direct all personnel as are necessary to properly maintain and construct the public roads, highways, bridges, and county shop of Fayette County, and he or she shall have authority to prescribe their duties subject to the policies which are in effect or established by the county commission.

(2) To maintain the necessary accounting funds and records to reflect the cost of the county highway system.

(3) To build or construct new roads, or change old roads.

(4) To make recommendations for a yearly work plan and present budget information for the new year.

(5) To maintain and construct all county roads on the basis of the county as a unit without regard to any district or beat lines, insofar as is practicable and feasible.

(b) The county supervisor is hereby designated as the person authorized to make written requisition to the chair of the commission or his or her duly designated purchasing agent for all articles, materials, supplies, and equipment necessary for the maintenance and construction of the roads, bridges, and county shop in Fayette County. Before entering upon his or her duties, the county supervisor shall make and enter into a surety bond in an amount set, from time to time, by the county commission, conditioned for the faithful discharge and performance of his or her duties, and for the faithful accounting of all monies or property of the county, which may come into his or her possession or custody, the bond to be executed by a surety company authorized and qualified to do business in Alabama, and to be approved by the chair of the county commission, and the premiums thereon to be paid by Fayette County. The county commission shall furnish the county supervisor an office, office supplies, and shall furnish him or her with transportation in connection with his or her duties under this part. The county supervisor shall be the custodian of all road tools, machinery, supplies, and equipment of Fayette County, and he or she shall be accountable for the same at all times. The county commission shall furnish the necessary storage facilities in which to keep tools, machinery, supplies, and equipment, and the county supervisor shall keep on file in his or her office, at all times, an up-to-date inventory, containing a list of all tools, machinery, equipment, and supplies belonging to Fayette County. The authority of the county supervisor shall be limited to the expenditure of the funds for the purposes of construction, maintenance, or repairs of public roads and bridges of Fayette County as may be set aside and appropriated by the county commission. It shall be the duty of the county commission to annually fix and determine the amount of funds which will be available for the purpose of building, maintaining, and constructing public roads and bridges of Fayette County for the fiscal year, beginning on October 1, and the amount shall not be exceeded by him or her in building, maintaining, and constructing public roads and bridges in Fayette County during the period. The county commission is authorized, from time to time, within any period, to increase the amount so allowed to be expended by the county supervisor during the period, provided that the authorization will not conflict with other provisions of the general laws of the state.



Section 45-29-71.11 - Duties of commissioners.

It shall be the duty of each member of the county commission to inspect the roads and bridges of his or her district from time to time and hear the suggestions and complaints of the citizens, and report the complaint to the county commission with his or her recommendations. The members shall also assist in securing rights-of-way and assist in public relations generally.






Part 3 - Property.

Section 45-29-72 - Disposal of tangible personal property.

(a) This section shall only apply in Fayette County.

(b) All contracts for the sale or disposal of tangible personal property, equipment, or other items owned by or under the control of the county commission shall be let by free and open competitive sealed bids. The chair of the county commission shall certify to the description and condition of the property, shall give jurisdiction in writing for the disposal of the property, shall estimate the value of the property, and shall keep the certification as a part of the permanent record of the commission. Provided, however, tangible personal property, equipment, or other items owned by or under the control of the county commission may be sold at public auction once a year, after sufficient notice of the auction has been given by the county commission. Provided further, that such tangible personal property, equipment, or other items so owned by or under the control of the county commission which has trade-in value may be offered as a credit against the cost of property purchased in accordance with the Alabama Competitive Bid Law so long as there are two bidders therefor.

(c) Every proposal to make a sale covered by this section shall be publicly advertised for four consecutive weeks in a newspaper of countywide circulation and advertised one time in a newspaper of statewide circulation not less than seven days in advance of the date fixed for closing the receipt of bids. The advertisements shall state a description of the property to be sold along with the date, time, and place of opening of the sealed bids.

(d) All bids shall be publicly opened and all bidders shall be entitled to be present at the bid opening in person or by representative. Any agreement or collusion among bidders or prospective bidders or any other person in restraint of freedom of competition, by any agreement to bid at a fixed price or to refrain from bidding, shall render the bids of such bidders void and shall cause such bidders to be disqualified from submitting further bids on the sale. Any disclosure prior to opening the sealed bids or the terms of a bid shall render the proceedings void.

(e) All proceeds from the sale or other disposition of the property under this section shall be deposited in the fund of the district owning the property or the general fund of the county, if the property was owned by the county.

(f) Anyone who knowingly violates this section shall be guilty of a Class B felony and upon conviction shall be fined up to fifteen thousand dollars ($15,000) and may be imprisoned in the state penitentiary for up to seven years.

(g) Any taxpayer of the area within the jurisdiction of the county and any bona fide unsuccessful bidder on a particular contract shall be empowered to bring a civil action in the appropriate court to enjoin execution of any contract entered into in violation of this section.



Section 45-29-72.01 - Private property.

(a) The Fayette County Commission is hereby authorized and empowered, within Fayette County, to go upon private property and perform work or services for churches or individuals, and to sell materials to churches, schools, individuals, and nonprofit associations or corporations.

(b) It is the intent of this section to make available to the citizens of Fayette County services only when such services are not reasonably available to them at a reasonable cost from private enterprise. Upon the enactment of this section and during the month of January each year thereafter, the county commission shall investigate the availability of work, services, and material from private enterprise in the various areas of Fayette County and shall enter upon the minutes of the county commission the results of such investigation. The county commission shall thereafter adopt a written policy governing the doing of such work or services and the sale of such material. The policy shall include a description of the work and services which shall be performed and the materials to be sold and a limitation upon the areas in which such work or services shall be performed and in which materials shall be sold to those areas in which such work, services, or materials are not reasonably available at a reasonable cost from private enterprise. The policy shall include a provision that such work, services, or materials are available to all citizens of Fayette County where such work, services, or materials are not reasonably available from private enterprise at a reasonable cost. The written policy adopted by the county commission shall be published annually in a newspaper of general circulation in Fayette County in the type normally used for news stories.

(c) No work may be done by the Fayette County Commission upon private property unless the county commission has no present need for the use for public county purposes of the personnel and equipment necessary to perform such work and unless the county commission is justly compensated for work or services performed and for the materials used or sold. In determining just compensation for work or services performed and for materials used or sold, all indirect costs including, but not limited to, overhead, management, and depreciation shall be included.

(d) Before any work or services are performed on private property or material is sold to churches, schools, individuals, or nonprofit associations or corporations, a written contract shall be signed by the party for whom the work or services are to be performed or to whom the material is to be sold stating the work to be done or material sold, the amount to be paid for such work or services or materials, or the rate by which the amount to be paid for such work, services, or materials will be computed. The work or services performed shall be paid for at the time it is completed and any material delivered shall be paid for at the time the material is delivered. The name of each church, school, individual, or nonprofit association or corporation for whom work or services are performed or to whom material is delivered shall be entered upon the permanent minutes of the Fayette County Commission at its next regular meeting following the completion of the work or the delivery of the material, along with a description of the work performed or material delivered and a statement of the price paid to the county for the work performed or material sold.









Article 8 - Courts.

Part 1 - Circuit Court.

Division 1 - Compensation.

Section 45-29-80 - Supplemental salaries of circuit judges and district attorney.

The governing bodies of the counties composing the Twenty-fourth Judicial Circuit are hereby authorized, empowered, and directed to pay to each circuit judge and the district attorney of such circuit a supplemental salary in the amount of 15 percent of their respective compensation paid by the state. The payment of such amount shall be proportioned equally among the counties comprising the Twenty-fourth Judicial Circuit and shall be paid in equal monthly installments out of the general fund or any other funds as may be available for such purpose. Such salary shall be in addition to any other salary, compensation, allowances, or expenses heretofore provided by law.



Section 45-29-80.01 - Expense allowance of presiding judge.

Repealed by Act 2017-449, § 1, effective July 1, 2017.






Division 2 - Funding.

Section 45-29-80.20 - Judicial Administration Fund.

(a) The Judicial Administration Fund is established in the Twenty-fourth Judicial Circuit, which is comprised of Fayette, Lamar, and Pickens Counties. The fund shall be maintained in an interest-bearing account under the supervision of the presiding circuit court judge.

(b) The Judicial Administration Fund in this circuit shall consist of any fees, donations, grants, leases, rentals, bequests, or funds from any other source, either public or private, relating to the purposes provided in subsection (c).

(c) Any funds in the Judicial Administration Fund of this circuit shall be expended for increasing the efficiency of judicial administration in each of the counties in this circuit to include, but not be limited to, equipment and equipment repairs, supplies, employment of personnel, training, educational enhancement of judicial personnel, or any other lawful use related to judicial operations.

(d) Any funds expended from this Judicial Administration Fund shall be authorized by the presiding circuit court judge of the Twenty-fourth Judicial Circuit.









Part 2 - Court Costs.

Section 45-29-81 - Public defender fund.

(a) There is established in the Twenty-fourth Judicial Circuit a public defender fund for the payment of salaries and operating expenses of the indigent defense system within the Twenty-fourth Judicial Circuit to be administered in accordance with Article 1, commencing with Section 15-12-1, of Title 15. Upon May 4, 1982, the governing body of each county composing the circuit may establish a public defender fund to be administered by the clerk of the county commission of that respective county to receive and disburse funds paid therein in accordance with this section.

(b) In order to provide funds for the indigent defense system within the Twenty-fourth Judicial Circuit, the following docket fees shall be collected by the circuit court clerk in each county in addition to the docket fees that are presently provided by law and when collected by the clerk of the court shall be paid into the public defender fund. The additional docket fees shall be collected as follows:

(1) Circuit court:

a. Civil cases&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;..&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;.. $5.00

b. Felony criminal cases&mldr;&mldr;&mldr;..&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;.. $10.00

c. Misdemeanor criminal cases&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;... $5.00

(2) District court:

a. Civil cases (other than small claims)&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;... $5.00

b. Traffic infraction (except parking)&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;.&mldr;. $2.50

c. Misdemeanor. &mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;.&mldr;. $5.00

d. Felony guilty plea&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;..&mldr;&mldr;&mldr;.&mldr; $10.00

e. Preliminary hearing &mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;..&mldr;&mldr;&mldr;.&mldr; $10.00

f. Juvenile&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;&mldr;......&mldr;&mldr;.&mldr;. $5.00

(c) All sums herein provided to be paid to the public defender fund may be kept in a separate account and may be expended for purposes set forth in this section. The Public Defender Commission shall submit an annual budget to the commissioner’s court clerk and warrants shall be issued in accordance therewith. Extraordinary expenses or expenditures may be made upon approval of the presiding circuit judge.

(d) At the end of each year, the Public Defender Commission may determine if there is a surplus within the public defender fund and if the commission may make that determination they may authorize the expenditure of such surplus funds in any other area of judicial operation.



Section 45-29-81.01 - Solicitor's fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Fayette County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly to the Solicitor’s Fund or District Attorney’s Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund. The amount of the solicitor's fee assessed in each case shall be limited to the amount of the fair trial tax assessed in each case.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office.






Part 3 - District Attorney.

Division 1 - Compensation.

Section 45-29-82 - District attorney.

The District Attorney of the Twenty-fourth Judicial Circuit shall receive a five hundred dollar ($500) per month expense allowance to be paid by the district attorney’s funds in the two counties of the circuit which do not contribute to the expense allowance of the presiding judge under Section 45-29-80.01. One-half of the district attorney’s expense allowance shall be paid by each of the two counties. The expense allowance shall be in addition to all other expense allowances, salary, or other compensation presently authorized.



Section 45-29-82.01 - Assistant district attorneys.

(a) This section shall apply in Fayette, Lamar, and Pickens Counties.

(b) Each county of the Twenty-fourth Judicial Circuit may provide supplemental compensation to any assistant district attorney in the county. The compensation shall be in addition to any other compensation already paid by each county pursuant to law and shall be paid out of the county general fund in equal installments as the salaries of other county employees are paid.



Section 45-29-82.02 - Supernumerary district attorney.

A supernumerary district attorney for the Twenty-fourth Judicial Circuit granted supernumerary status in the Twenty-fourth Judicial Circuit after May 17, 2001, shall receive as additional compensation payable from the District Attorney’s Fund for the Twenty-fourth Judicial Circuit an amount equal to 30 percent of the salary paid to the supernumerary district attorney by the state. The additional compensation provided in this section shall be supplemental to the salary or compensation paid to the supernumerary district attorney by the state and shall be paid out of the District Attorney’s Fund in 12 equal monthly installments.






Division 2 - Employees.

Section 45-29-82.20 - Investigators.

(a) Any person employed as an investigator for the District Attorney of the Twenty-fourth Judicial Circuit, composed of Fayette, Lamar, and Pickens Counties, for a period of 10 years or more who leaves the office in good standing, by retirement or otherwise, shall receive from the office, at the discretion of the district attorney, without cost to him or her, his or her service pistol and badge.

(b) Investigators for the District Attorney in the Twenty-fourth Judicial Circuit shall be employed under the general law pursuant to Section 12-17-220.1. Act 88-324 of the 1988 Regular Session (Acts 1988, p. 492), relating to investigators for the District Attorney in the Twenty-fourth Judicial Circuit is repealed.






Division 3 - Funding.

Section 45-29-82.40 - Fees; requisitions.

(a) All fees which may be by law taxed as district attorneys' fees against defendants on convictions hereafter imposed and collected by the circuit court in the Twenty-fourth Judicial Circuit of Alabama shall be periodically deposited by the clerk, or other proper custodian of funds so taxed in the court, in any bank in the county where the fees are imposed, provided that such bank be an approved depository of the public funds of such county, to be used and expended as provided in subsection (b).

(b) The District Attorney of the Twenty-fourth Judicial Circuit is hereby authorized to requisition expenditures against the fund for the payment of all and any expenses necessarily incurred in the discharge of the duties of his or her office, in promoting its welfare, and for the enforcement of law in the circuit. No requisition shall be made on the fund of any county of the circuit not sharing in the benefits flowing from such expenditures.



Section 45-29-82.41 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

An amount of five hundred dollars ($500) per month shall be paid from the district attorney's fund in the county where the presiding judge's office is principally located to the Judicial Administration Fund of the 24th Judicial Circuit.






Division 4 - Pretrial Diversion Program.

Section 45-29-82.60 - Established; discretionary powers; supervision and control.

(a) The District Attorney of the Twenty-fourth Judicial Circuit of Alabama may establish a pretrial diversion program.

(b) All discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the District Attorney of the Twenty-fourth Judicial Circuit shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this subpart. The district attorney may employ necessary persons to accomplish this subpart and these persons shall serve at the pleasure of the district attorney.



Section 45-29-82.61 - Definitions.

For purposes of this subpart, the following terms shall have the following meanings:

(1) DISTRICT ATTORNEY. The elected District Attorney of the Twenty-fourth Judicial Circuit or any of his or her staff.

(2) LAW ENFORCEMENT or LAW ENFORCEMENT OFFICER. Any person who is employed by an agency or department whose purpose is to protect people. This may include, but is not limited to, police personnel, sheriff personnel, Department of Human Resources personnel, parole and probation personnel, community corrections office personnel, and court referral office personnel, whether that agency or department is in the State of Alabama or located elsewhere.

(3) OFFENDER. Any person charged with a crime as defined by this code, which was allegedly committed in the jurisdiction of the Twenty-fourth Judicial Circuit.

(4) SERIOUS PHYSICAL INJURY. As defined in subdivision (14) of Section 13A-1-2.



Section 45-29-82.62 - Applicants for admittance.

(a) A person charged with a criminal offense specified in this subsection whose jurisdiction is in the circuit or district court of the Twenty-fourth Judicial Circuit may apply to the District Attorney of the Twenty-fourth Judicial Circuit for admittance to the pretrial diversion program. A person charged with any of the following offenses may apply for the program:

(1) A drug offense, as provided in Section 12-23-5.

(2) A property offense, including, but not limited to, theft in any degree and burglary in any degree.

(3) An offense wherein the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor other than a traffic or conservation offense.

(b) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Any Class A felony.

(2) Any offense involving serious injury to a person.

(3) Any offense involving death.

(4) A person deemed by the district attorney to be a threat to the safety or well-being of the community shall not be eligible for the pretrial diversion program.



Section 45-29-82.63 - Standards for admission.

(a) Admittance to the pretrial diversion program shall be appropriate in any of the following instances:

(1) The offender is 18 years of age or older at the time the alleged offense was committed.

(2) There is a probability justice will be served if the offender is placed in the diversion program.

(3) It is determined the needs of the state and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and well-being of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-29-82.64 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part of the district attorney’s evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological test taken, and any other information concerning the offender which the district attorney believes has a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this subpart.



Section 45-29-82.65 - Program requirements.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling, while in the program, of periods of limitations established by statutes or rules of court.

(3) Waive in writing his or her right to a jury trial.

(4) Provide a statement as to his or her involvement in the offense charged, which statement shall be admissible in any criminal trial.

(5) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(6) If there is a victim of the crime, agree in writing to a restitution agreement within a specified period of time and in an amount to be determined by the district attorney taking into account circumstances of the offender and victim.

(b) Pretrial diversion program records or records related to pretrial diversion program admission, with the exception of the statement of the applicant concerning his or her involvement in the crime charged, shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and defendants shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be revealed.



Section 45-29-82.66 - Time for application.

(a) An offender shall make application to the pretrial diversion program no later than 21 days after his or her first appearance or arraignment, whichever occurs first.

(b) At the discretion of the district attorney, the time provision of this section may be waived.



Section 45-29-82.67 - Costs and fees.

(a) An applicant to the pretrial diversion program shall be assessed a nonrefundable application fee on each charge of not more than five hundred dollars ($500) when the applicant is approved for the program. The amount of the assessment for participation in the program shall be set from time to time by the district attorney.

(b) The assessments provided for under this section shall be in addition to any court costs and assessments for victims or drug or alcohol treatment required by law, and are in addition to any other costs of supervision, treatment, and restitution for which the person may be responsible. Fees may be waived by the district attorney because of circumstances relating to a specific offender and the financial status of the offender. The fees set out in this section are maximum and may in the discretion of the district attorney be reduced because of circumstances relating to a specific offender and the financial status of the offender. A schedule of payments for any of these fees may be established by the district attorney.



Section 45-29-82.68 - Substance abuse treatment program; drug testing.

The district attorney and the offender may enter into an agreement as a part of the pretrial diversion program of an offender that the offender be admitted to a drug or alcohol program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse. The district attorney may require the offender to submit to periodic or random drug testing as a part of the pretrial diversion program of the offender and other terms and conditions related to substance abuse as the district attorney may direct. The offender shall pay the costs of all services unless otherwise approved by the district attorney.



Section 45-29-82.69 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney shall dispose of the charges against the offender in a noncriminal manner or what charges the defendant shall plead guilty to and the sentence the offender shall receive. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and receive a specific sentence, this agreement concerning the offense and sentence shall be approved by an appropriate circuit or district judge of the Twenty-fourth Judicial Circuit prior to admission of the offender in the pretrial diversion program.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Participate in an education setting to include, but not be limited to, K-12, college, job training school, trade school, GED classes, or adult basic education courses.

(2) If appropriate, attempt to learn to read and write.

(3) Financially support his or her children or pay child support.

(4) Refrain from the use of alcohol or drugs or frequenting places where alcohol or drugs are sold or used.

(5) Refrain from contact with certain persons or premises.

(6) Maintain or seek employment.

(7) Attend individual, group, or family counseling.

(8) Pay approved restitution to a victim if any is due.

(9) Pay court costs and fines.

(10) Pay supervision fees and application fees pursuant to this subpart.

(11) Observe curfews or home detention or travel constraints as set out in the offender’s agreement.

(12) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender and applied to the restitution.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in the written agreement of the offender, it being the purpose of this subpart to allow the district attorney broad discretion in designing a program specifically for each offender and circumstances of the offender.



Section 45-29-82.70 - Pretrial diversion program fund.

The district attorney shall establish a pretrial diversion program fund. All fees paid by offenders pursuant to this subpart to the district attorney shall be placed into the pretrial diversion program fund. The district attorney shall disburse 20 percent of the funds to the Twenty-fourth Judicial Circuit Judicial Administration Fund; the remainder of the funds shall be used to pay costs associated with the administration of the pretrial diversion program or for other law enforcement purposes. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, professional or business attire, telephones, postage, office supplies and equipment, training and travel services, service contracts, and professional services. The district attorney may pay for services or programs for an offender while the offender is in the pretrial diversion program if special circumstances and justice dictate.



Section 45-29-82.71 - Violations; waiver.

(a) If the offender violates the conditions of the pretrial diversion program agreed to in writing by the offender and the district attorney, the district attorney may terminate the participation of the offender. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program, including the reason for the termination.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.



Section 45-29-82.72 - Liability of district attorney.

The district attorney shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program.



Section 45-29-82.73 - Funding.

The pretrial diversion program may apply for grants applicable to the aims of the program, may accept gifts from individuals or corporations, and may receive funding or appropriations from city, county, or state agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-29-82.74 - Advisory board.

The district attorney may form an advisory board to assist in the determination of appropriate pretrial diversion candidates. The district attorney shall retain the final decision as to the admittance of individuals or administration of the program regardless of the board’s views. It shall be the district attorney’s decision who shall comprise the board and when or if it should meet.









Part 4 - Probate.

Division 1 - Compensation.

Section 45-29-83 - Compensation; disposition of funds.

(a) Beginning with the next term of office after August 1, 2016, the Judge of Probate of Fayette County shall receive as his or her compensation an amount equal to 75 percent of the starting total compensation paid the presiding circuit judge of the Twenty-fourth Judicial Circuit. The Judge of Probate of Fayette County shall be subject to the same compensation increases at the same time and in the same manner as the presiding circuit judge of the Twenty-fourth Judicial Circuit. The compensation shall be paid out of the General Fund of Fayette County.

(b) All fees and monies received by the judge of probate or his or her office shall be deposited into the county general fund.






Division 2 - Employees.

Section 45-29-83.20 - Clerks.

(a) The judge of probate, tax assessor, and tax collector in Fayette County are each hereby authorized to hire a chief clerk. The chief clerks’ salaries shall be fixed by the Fayette County Commission and paid from the general fund of the county.

(b) The judge of probate, provided sufficient funds are available, shall be authorized to employ additional clerks as deemed necessary and approved by the Fayette County Commission. The salaries of the clerks shall be fixed by the Fayette County Commission.






Division 3 - License Division.

Section 45-29-83.40 - License division created.

There is hereby created within the Probate Office of Fayette County a license division which shall issue all licenses issued through the office, except marriage licenses. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationery forms and supplies as are furnished pursuant to law by the Department of Finance or the Comptroller. The county commission shall also provide such clerks and other assistants for the judge of probate as shall be necessary from time to time for the proper and efficient performance of the duties of his or her office. The judge of probate shall have authority to employ such clerks, and other assistants, and to fix their compensation; however, the number and compensation of such clerks and other assistants shall be subject to the approval of the county commission. The compensation of the clerks and assistants shall be paid monthly out of the general fund of the county in the same manner as other county employees are paid.



Section 45-29-83.41 - Assessment and collection of taxes.

The judge of probate shall perform all duties relating to the assessment and collection of ad valorem taxes and casual sales and use taxes on motor vehicles in the county which have heretofore been performed by the tax assessor and the tax collector. The Tax Assessor and the Tax Collector of Fayette County are hereby relieved of all duties and responsibilities relative to the assessment and collection of taxes of such motor vehicles. The judge of probate shall receive the commissions and fees now allowed the assessor and collector for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting of such tax shall be made at the same time as other reports and remittances are now made by the judge of probate.



Section 45-29-83.42 - License records.

The judge of probate shall keep at all times an accurate record of all licenses received by him or her from the Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. The judge of probate shall report to the Comptroller at the same time and in the same manner that the judges of probate are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that judges of probate are required to account for by law.



Section 45-29-83.43 - Collection and disposition of fees.

The judge of probate shall be entitled to charge and collect the same fees that are provided for by law. Refunds for licenses issued by mistake or fact of law shall be made under the conditions and in the manner prescribed by this code.



Section 45-29-83.44 - Payment of ad valorem vehicle tax prerequisite to issuance of license or transfer; certificate of assessment.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the judge of probate until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipts from the judge. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the judge of probate who shall issue a certificate of assessment on a form prescribed by the Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this subpart.



Section 45-29-83.45 - Vehicle information required for assessment.

Before any vehicle can be assessed, the judge of probate shall be furnished the tag number presently on the vehicle unless such vehicle is new, in which case the judge of probate shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the judge of probate shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle shall be presumed to have been in the state the entire year for which taxes are being assessed.



Section 45-29-83.46 - Renewal of license by mail; mail order fee.

The judge of probate, at his or her discretion, may mail a notice or application for renewal of licenses to whom such license has been previously issued, such renewal forms required to be returned prior to the expiration date of the license. Such renewal forms may be in postcard form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the judge of probate to issue such license and return to the licensee by mail. There is hereby established a fee to be entitled mail order fee which shall be set from time to time by the county governing body to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county.



Section 45-29-83.47 - Special recording and indexing fees.

(a) A special recording and indexing fee of five dollars ($5) shall be paid to the county and collected by the judge of probate with respect to each:

(1) Case filed in the probate court.

(2) Real property interest instrument, personal property instrument, incorporation, notary bond, or name change filed for record in the office of the judge of probate.

(3) Marriage license issued by, or marriage ceremony performed by, the judge of probate.

(b) After August 1, 2013, no case may be filed in the probate court, no real property instrument, personal property instrument, incorporation, notary bond, or name change may be filed for record in the office of judge of probate, and no marriage license may be issued by or marriage ceremony performed by the judge of probate unless the special recording and indexing fee is paid. The special recording and indexing fee is in addition to all other fees, taxes, and other charges required to be paid upon the filings and services covered by this section.

(c) All special recording and indexing fees collected under this section shall be deposited by the judge of probate in any bank in Fayette County and expended by the judge of probate at his or her discretion for an improved recording and indexing system and the purchase and maintenance of such necessary equipment, the purchase or improvement of other equipment and facilities, and for personnel and operations of the probate office.

(d) The fees collected from this section shall be subjected to audit by the Department of Examiners of Public Accounts.



Section 45-29-83.48 - Disposition of funds.

All special recording and indexing fees so collected shall be paid into a special fund of the Fayette County Commission. These funds shall be used at the discretion of the judge of probate and the county commission for an improved recording and indexing system and other equipment, maintenance, services, and personnel necessary for the improvement of the office of the judge of probate. Following the effective installation date, real property instruments, personal property instruments, and other documents and records provided herein to be indexed with computer-generated indexes to be filed in binders, shall constitute the official record of such instruments for the purposes of Section 12-13-43.












Article 9 - Economic and Industrial Development and Tourism.

Section 45-29-90 - Definitions.

The following words and phrases used in this article shall have the following respective meanings unless the context clearly indicates otherwise:

(1) AUTHORITY. The public corporation organized pursuant to this article.

(2) BOARD. The board of directors of the authority which shall be the governing body of the authority.

(3) BONDS. Includes bonds and notes.

(4) COUNTY. Fayette County.

(5) DIRECTOR. A member of the board of directors of the authority.

(6) GOVERNING BODY. The county commission or other like governing body of Fayette County.

(7) LAND USE CERTIFICATE. A written document certifying that a regulated project or activity is in compliance with applicable ordinances. It shall be obtained from the planning commission in accordance with adopted administrative procedures for obtaining such certificate.

(8) MANAGEMENT AREA. The Tom Bevill Reservoir Management Area.

(9) MUNICIPALITY. An incorporated city or town of the state.

(10) PERSON. Unless limited to a natural person by the context in which it is used, includes a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of a county or municipality, of one or more of the several states, or of the United States of America.

(11) PROPERTY. Includes real and personal property, and interest therein.

(12) STATE. In the absence of clear implication herein otherwise, means the State of Alabama.

(13) THE TOM BEVILL RESERVOIR MANAGEMENT AREA. Includes the following lands in Fayette County:

Township 14 South, Range 10 West

Section 32: S 1/2 of SE 1/4; Section 33: S 1/2 of SW 1/4

Township 15 South, Range 10 West

Section 4: NW 1/4; SW 1/4; Section 5: NE 1/4; SE 1/4; S 1/2 of SW 1/4; Section 7: SE 1/4 of NE 1/4; E 1/2 of SE 1/4; Section 8: All; Section 9: NW 1/4; SW 1/4; SE 1/4; S 1/2 of NE 1/4; Section 10: S 1/2 of NW 1/4; SW 1/4; Section 15: NW 1/4; SW 1/4; Section 16: All; Section 17: All; Section 18: SE 1/4; SW 1/4; S 1/2 of NW 1/4; S 1/2 of NE 1/4; NE 1/4 of NE 1/4; Section 19: N 1/2 of NW 1/4; NE 1/4; E 1/2 of SE 1/4; Section 20: All; Section 21: NW 1/4; SW 1/4; N 1/2 of NE 1/4; S 1/2 of SE 1/4; Section 22: N 1/2 of NW 1/4; Section 28: All; Section 29: All; Section 30: SE 1/4; NE 1/4; E 1/2 of NW 1/4; E 1/2 of SW 1/4; Section 31: SE 1/4; NE 1/4; E 1/2 of NW 1/4; E 1/2 of SW 1/4; Section 32: All; Section 33: All; Section 34: NW 1/4; SW 1/4; W 1/2 of NE 1/4; W 1/2 of SE 1/4.

Township 16 South, Range 10 West

Section 4: NE 1/4; NW 1/4; Section 5: NE 1/4; N 1/2 of NW 1/4; Section 6: N 1/2 of NE 1/4; NE 1/4 of NW 1/4.



Section 45-29-90.01 - Tom Bevill Reservoir Management Area.

In the interest of unified development and protection, there is hereby created and established the Tom Bevill Reservoir Management Area in Fayette County for the purposes of water conservation and supply, dam construction and reservoir development, industrial development, navigation, flood control, irrigation, public recreation, and related purposes. There is hereby authorized, and shall be established as hereinafter provided, a development authority for the lands included in the Tom Bevill Reservoir Management Area. The authority, when incorporated in accordance herewith, shall be a public corporation and a political subdivision of the State of Alabama, composed of a board of directors selected and empowered as hereinafter provided.



Section 45-29-90.02 - Board of directors.

(a) The Tom Bevill Reservoir Management Area Authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its organization. The board of directors of the authority shall consist of five members, designated herein as directors, as follows:

(1) One member who shall be the Fayette County Commission Chair.

(2) One member who shall be that person appointed to the Fayette County Water Coordinating and Fire Prevention Authority by the chair of the water authorities in Fayette County.

(3) One member appointed by the state senator representing Fayette County.

(4) One member appointed by the member of the state House of Representatives representing Fayette County.

(5) One member who shall be the Judge of Probate of Fayette County whose term as a director shall be concurrent with his or her term as judge of probate.

(b) Those members of the board of directors appointed by the senator and representative shall be persons who are residents of Fayette County and who are owners of real property within the area designated as the Tom Bevill Reservoir Management Area. Such members shall be appointed within 45 days after July 22, 1992. The initial term shall expire on January 1, 1994. Upon the expiration of the initial terms, the appointed directors shall serve a term of three years and vacancies shall be filled by the respective appointing authority who made the initial appointment.



Section 45-29-90.03 - Certificate of incorporation.

(a) To become a corporation, the persons who are designated to become members of the initial board of directors of the authority, as provided in Section 45-29-90.02, shall present to the Judge of Probate of Fayette County, a certificate of incorporation signed by them which shall contain all of the following:

(1) The name and official residence of each of the persons.

(2) The term of office of each of the persons as such directors.

(3) The name of the proposed corporation which shall be the Tom Bevill Reservoir Management Area Authority.

(4) A concise legal description of the areas included in the Tom Bevill Reservoir Management Area.

(5) The location of the principal office of the proposed corporation which shall be in Fayette County.

(6) Any other matter relating to the incorporation that the persons may choose to insert and which is not inconsistent with this article or the laws of the State of Alabama.

(b) The certificate of incorporation shall be accompanied by all of the following:

(1) A certificate by the clerk of the governing body of Fayette County, which certificate shall set forth the date on which the term of office of each member of such governing body expires.

(2) A certificate by the clerk of the governing body of Fayette County, which certificate shall set forth the date on which the term of office of the judge of probate expires.

(3) A certified statement from each appointing authority appointing a director.

(4) The certificate of incorporation shall be subscribed and sworn to by each of the persons before an office authorized by the laws of this state to take acknowledgments to deeds.

(c) The judge of probate shall examine the certificate of incorporation presented to him or her and if he or she finds that it substantially complies with the requirements of this section, he or she shall receive and file it, and shall record it in an appropriate book of records in his or her office. When the certificate of incorporation has been made, presented, filed, and recorded as herein provided, the persons shall constitute a public corporation under the aforesaid name, and the authority shall thereupon come into existence. There shall be no fees paid to the judge of probate for any work done in connection with the incorporation provided in this section.



Section 45-29-90.04 - Meetings; officers.

As soon as may be practicable after completion of the incorporation as provided in Sections 45-29-90.02 and 45-29-90.03, the board of directors shall hold their first meeting at Fayette, Alabama, elect a chair, vice chair, and secretary-treasurer, set a regular time and place for meetings of the board, and attend to such other matters as may be appropriate. The chair, vice chair, and secretary-treasurer shall be elected from the membership of the board.

(1) Directors shall serve without compensation, except reimbursement for actual traveling expenses and other necessary expenses incurred in the performance of their official duties, such expenses to be reimbursed from such funds as may be available to the authority. The Fayette County Commission shall provide office space and staff for the authority.

(2) The quorum necessary for the board of directors to hold valid meetings and to take valid action or transact business shall be four members.



Section 45-29-90.05 - Powers, duties, and functions of authority.

(a) The general powers, duties, and functions of the authority shall be as follows:

(1) Shall have perpetual succession in its corporate name.

(2) May sue and be sued in its corporate name.

(3) May adopt, use, and alter a corporate seal, which shall be judicially noticed.

(4) May enter into such contracts and cooperative agreements with federal, state, and local governments, with agencies of such governments, and with private individuals, corporations, associations, and other organizations whether organized under the laws of Alabama or of another state, as the board may deem necessary or convenient to enable it to carry out the purposes of this article.

(5) May adopt, amend, and repeal bylaws.

(6) May appoint managers, officers, employees, attorneys, and agents as the board deems necessary for the transaction of its business, fix their compensation, define their duties, and require bonds of such of them as the board may determine, the salaries of any such employees to be paid out of such funds as may be available to the authority from any source.

(b) The authority may institute legal proceedings in any court of competent jurisdiction and proper venue; provided, that the authority may not be sued or subjected to a counterclaim, cross-claim, setoff, or recoupment in any court other than the courts of Fayette County, Alabama; and provided, further, that the officers, directors, agents, and employees of the authority may not be sued or subjected to a counterclaim, cross-claim, setoff, or recoupment for actions in behalf of the authority in any court other than the courts of Fayette County, Alabama. No claim or cause of action, based wholly or in part upon allegations which call into question the validity of the authority, shall be heard or adjudicated in any court other than the courts of Fayette County, Alabama.



Section 45-29-90.06 - Developmental plans.

The authority is authorized to do all of the following:

(1) Investigate the resources of the Tom Bevill Reservoir Management Area and determine the requirements for its full development and for control and development of its stream system as an integral part of the economy of the area.

(2) Develop and carry out a unified, comprehensive program of resource development designed to encourage and assist the economic growth of the area, which program shall not be inconsistent with official programs for statewide economic development.

(3) Provide for the construction of water control structures, channel improvements, and other facilities for water conservation and supply, industrial development, navigation, drainage, irrigation, recreation, and related purposes, as a part of comprehensive plans.

(4) Arrange with the state and with any city, county, municipality, or supplier of utilities, for the abandonment, relocation, or other adjustments of roads, highways, bridges, and utility lines.

(5) In making investigations and in formulating and executing development plans, seek and utilize the assistance of appropriate federal, state, and local agencies and of private citizens and citizen organizations and in aid of such activities, accept loans, grants, or other assistance from federal, state, and local governments or from agencies of such governments, and make contracts and execute instruments containing such terms, provisions, and conditions as the board in its discretion deems to be necessary, proper, or advisable for the purpose of obtaining such loans, grants, or other assistance.



Section 45-29-90.07 - Acquisition of property.

The authority may acquire by purchase, construction, lease, gift, condemnation, or otherwise, property of any kind, real, personal, or mixed, or any interest therein, that the board deems necessary or convenient to the exercise of its powers or functions; provided, that acquisition by condemnation shall be limited to lands, rights in land, including leaseholds and easements, and water rights in the Tom Bevill Reservoir Management Area that the board determines to be necessary to the control and optimum development of the Tom Bevill Reservoir Management Area, including such lands adjacent to or in the immediate vicinity of water control reservoirs as the board determines to be necessary to assure full development and optimum use of such reservoirs for the purposes of, water conservation and supply, flood control, irrigation, navigation, industrial development, public recreation, and related purposes. The amount and character of the interest in land, rights in land, and water rights to be acquired in such area shall be determined by the board of directors, and its determination shall be conclusive. The authority’s power of eminent domain may be exercised under Title 18, or pursuant to any other general statutory provisions hereafter enacted for the exercise of the power of eminent domain. The authority is expressly authorized to acquire by condemnation or otherwise and hold for resale or lease to private or other industrial organizations land or interests in land within the Tom Bevill Reservoir Management Area that it determines to be suitable for industrial or recreational uses, or both, and such acquisition is hereby declared to be for the public purpose of the state’s industrial or recreational development, or both, and for the increase of industrial employment opportunities. Nothing herein shall be construed to authorize the acquisition by eminent domain of any real property or rights owned or controlled by railroads or utilities, both public or private.



Section 45-29-90.08 - Contractual powers; additional powers.

The authority may:

(1) Enter into contracts with the United States, with the several states, and with individuals, private corporations, associations, municipalities, and other public agencies, or political subdivisions of any kind, for the sale of water for municipal, domestic, agricultural, or industrial use, or for the sale of any other services, facilities, or commodities that the authority may be in a position to supply.

(2) Acquire and develop reservoirs and shoreline lands and provide for their operation for industrial, recreational, and other uses directly or by concessionaires, licensees, lessees, or vendees of shoreline lands.

(3) Sell or lease shoreline lands, or any interest therein, in connection with development of the reservoir system, for uses consistent with the authority’s development plan and subject to such restrictions as the authority deems necessary for reservoir protection and subject to such requirements as to character of improvements and activities shall be undertaken as the authority deems appropriate to its overall development plan.

(4) Acquire or operate shoreline lands of reservoirs owned by the Tom Bevill Reservoir Management Area Authority.

(5) Acquire, construct, or operate such other facilities or works of improvement as are necessary to effectuate plans for the comprehensive development of the area.

(6) Make and enforce reasonable rules and regulations governing the use of any facilities and other property owned, controlled, or operated by the authority.

(7) Provide for such insurance as the board may deem advisable.

(8) Fix and revise from time to time reasonable rates, fees, and other charges for the sale of water for municipal, domestic, agricultural, or industrial use, or for the sale of any other services, facilities, or commodities that the authority may be in a position to supply.



Section 45-29-90.09 - Bonds authorized.

The authority may:

(1) Sell and issue its bonds from time to time in order to provide funds for any corporate function, use, or purpose, all such bonds to be payable solely out of the revenues derived from the facilities and other property of the authority or out of the revenues of any particular facilities and other property of the authority; and

(2) Secure such bonds by a pledge of all or any of the revenues which may now or hereafter come to the authority from any source, by a mortgage or deed of trust covering the authority’s land or any part thereof, or under the provisions of a trust indenture, or by a combination of one or more thereof; provided, that all obligations created or assumed and all bonds issued by the authority shall be solely and exclusively obligations of the authority and shall not create an obligation or debt of the state or of any county or municipality.



Section 45-29-90.10 - Levy of taxes; general fund.

All revenues arising from this section shall be deposited to the Tom Bevill Reservoir Management Area Authority general fund. This section shall apply only to the Tom Bevill Reservoir Management Area.

(1) There is hereby levied in the incorporated area of the Tom Bevill Reservoir Management Area an additional two cent ($.02) sales and use tax paralleling the state sales and use tax, as defined in Sections 40-23-1 to 40-23-5, inclusive, and 40-23-60 to 40-23-63, inclusive. The proceeds of the taxes provided herein shall be collected by the State Department of Revenue. The department shall charge the Tom Bevill Reservoir Management Area Authority for collecting the taxes in such amount or percentage of total collections as may be agreed upon by the Commissioner of Revenue and the Tom Bevill Reservoir Management Area Authority, but such charge shall not exceed five percent of the total amount collected hereunder. All provisions of the state sales and use tax statutes with respect to exemptions, payment, assessment, and collection of the state sales and use taxes, making of reports, and keeping and preserving records with respect thereto, interest after due date of tax, penalties for failure to comply with the statutes, the promulgation of rules and regulations with respect to the state sales and use tax statutes which are not inconsistent with this article shall apply. The Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the management area taxes as are imposed on the commissioner and the department, respectively, by the sales and use tax statutes.

(2) Within the Tom Bevill Reservoir Management Area, in addition to all other taxes heretofore levied, there is hereby levied and imposed an additional ad valorem tax in the amount of 10 mills on each dollar of taxable real and personal property. The additional ad valorem tax imposed by this article shall be collected at the same time and in the same manner as existing ad valorem taxes are collected by the Revenue Commissioner of Fayette County.

(3) On retail sales within the Tom Bevill Reservoir Management Area, there is hereby imposed an excise tax on the retail sale of gasoline and motor fuels in the amount of two cents ($.02) per gallon in addition to all other taxes imposed by law. Such excise tax is to be collected on the retail sale of gasoline and motor fuels sold to end users. The tax shall be collected by the distributor or retail dealer and paid to the Tom Bevill Reservoir Management Area Authority general fund, the intention being that the tax be paid but once. The additional excise tax imposed by this article shall be collected and paid at the same time and in the same manner as existing gasoline and motor fuel excise taxes are collected.



Section 45-29-90.11 - Regulation of zoning, planning, and construction.

For the purpose of promoting the health, safety, morals, convenience, environment order, prosperity, and general welfare, all power and authority regarding zoning and planning within the management area is hereby vested in the board of directors of the authority. As described herein, no regulated activity shall commence without the applicant having first obtained a land use certificate as issued by the authority.

(1) The board is authorized to regulate the planning, zoning, and construction within the management area of all activity involving public streets, public roads, subdivisions, drainage structures in subdivisions, mobile home parks, residential and commercial developments, apartments, recreation parks, coal mining, gas/oil and methane exploration and development, excavation, and logging. The board is hereby authorized to adopt and enforce such ordinances as shall be necessary to implement any development plans approved by the board.

(2) The board may assess the developer of any real property within its jurisdiction a uniform development privilege fee. Any such fees to be deposited to the general fund of the board and used for the general administration of the board.

(3) It shall be the function and duty of the board to make and maintain in an up-to-date manner a master plan and to adopt appropriate zoning, management, and development regulations for the physical development of the area within the Tom Bevill Reservoir Management Area. The board may from time to time amend, extend, delete, or add to the plan of regulations. Nothing in this article shall be construed to impair the right of eminent domain conferred on public utilities, or their right to construct, use, and maintain structures reasonably required in the public service or their right to exercise authority conferred by statutes, franchises, certificates of convenience and necessity, licenses, easements, or conveyances.

(4) In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted, or maintained, or any subdivision is established, or land used in violation of this article or of any regulation made under the authority conferred hereby, the attorney of record for the authority, or other appropriate administrative officer of the authority shall institute any appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance, or subdivision of the land, or use of the land to restrain, correct, or abate such violation, or to prevent the occupancy of any such building, structure, subdivision of land or to prevent any illegal act, conduct, business, or misuses in or upon any premises regulated under the authority conferred by this article.

(5) The authority under this article shall not conflict with the present or future regulations or policies of the state and county health departments. However, all applications or proposals for disposal of sewage, industrial, chemical, and/or hazardous wastes, regardless of the size of the system or systems, shall be submitted in duplicate to the authority, or its representative. After a reasonable and detailed review, the authority may deny such application if it deems the proposal adverse to health and environmental safety.



Section 45-29-90.12 - Rates, fees, and charges for services.

(a) Rates, fees, and charges for services rendered by the authority from any of its facilities shall be fixed and from time to time revised by the authority; provided, that such rates, fees, and charges shall be so fixed as at all times to provide funds at least sufficient to do all of the following:

(1) To pay the cost of operating, maintaining, repairing, replacing, extending, and improving the facilities and other property from which such services are rendered.

(2) To pay the principal of and the interest on all bonds issued and obligations assumed by it, the authority, that are payable out of the revenues derived from the operation of those facilities, as the principal and interest become due and payable.

(3) To create and maintain such reserves for the foregoing purposes or any of them as may be provided in any mortgage and deed of trust or trust indenture executed by the authority hereunder or in any resolutions of the board of directors authorizing the issuance of bonds, the assumption of any obligation, or the acquisition of any such facilities and other property.

(4) To make such annual payments, if any, to the United States of America or any agency or instrumentality thereof, the several states, municipalities, counties, departments, authorities, agencies, and political subdivisions of the several states as the authority may have contracted to make.

(1) May provide for the rendition by the authority to customers served by it of combined statements or bills for service furnished from one or more of its facilities.

(b) Any schedule or schedules of rates and other charges adopted by the board:

(1) May provide for the rendition by the authority to customers served by it of combined statements or bills for service furnished from one or more of its facilities.

(2) May permit the authority to decline to accept payment of charges for service from any of its facilities, without payment of charges for service at the same premises from any one or more of its other facilities.

(3) May provide for discontinuance of service from any or all of its facilities at any premises with respect to which there is a delinquency in the payment of charges for service from any part of the facilities of the authority.

(4) May provide for the payment of connection fees, disconnection fees, and reconnection fees.

(5) May require, as a prerequisite to the rendition of any service, the making of a deposit as security for payment of bills, on which deposit the authority shall not be obligated to pay or allow interest.



Section 45-29-90.13 - Execution of bonds; pledge of revenues, receipts, and other security.

All bonds issued by the authority shall be signed by the chair of its board of directors and attested by its secretary-treasurer, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chair; provided, that a facsimile of the signature of one, but not both, of the officers may be printed or otherwise reproduced on any such bonds in lieu of his or her manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chair of its board of directors may be printed or otherwise reproduced on any such interest coupons in lieu of his or her manually signing the same. Any such bonds may be executed and delivered by the authority at any time, and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with this article, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of the board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The principal of and interest on any bonds and other securities issued or obligations assumed by the authority may thereafter at any time, whether before, at, or after maturity of any such principal and whether at, after, or not exceeding six months prior to the maturity of any such interest, and from time to time be refunded by the issuance of refunding bonds of the authority, which may be sold by the authority at public or private sale at such price or prices as may be determined by the board to be most advantageous, or which may be exchanged for the bonds or other obligations to be refunded. The authority may pay all expenses, premiums, and commissions which the board may deem necessary and advantageous in connection with any financing done by it. All bonds issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source. All obligations created or assumed and all bonds issued by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of any county or municipality; provided, that this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. All bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the revenues of the authority specified in the proceedings authorizing those bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of the revenues derived from the operation of all facilities owned by the authority, or solely out of the revenues from the operation of any part of such facilities, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular facilities and other property of the authority. The authority may pledge for the payment of any of its bonds the revenues from which such bonds are payable, and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds the facilities and other property, or any part thereof, the revenues or any part of the revenues from which are so pledged. Any mortgage and deed of trust or trust indenture made by the authority may contain such agreements as the board of directors may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture, and respecting the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made; provided, that no such instrument shall be subject to foreclosure.



Section 45-29-90.14 - Contracts to secure bonds and assumed obligations.

As security for payment of the principal of and interest on bonds issued or obligations assumed by it, the authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds or other funds, for the continued operation and maintenance of any facilities owned by it, or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from such facilities, for the disposition and application of its gross revenues or any part thereof, and for any other act or series of acts not inconsistent with this article for the protection of the bonds and other obligations being secured and the assurance that the revenues from such facilities will be sufficient to operate such facilities, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues, and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such facilities, and the making of replacements thereof and capital improvements thereto. Any contract pursuant to this section may be set forth in any resolution of the board of directors authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust or trust indenture made by the authority.



Section 45-29-90.15 - Statutory mortgage lien.

Any resolution of the board of directors, or trust indenture, under which bonds may be issued pursuant to this article may contain provisions creating a statutory mortgage lien, in favor of the holders of such bonds and of the interest coupons applicable thereto, on the facilities and other property, including any after-acquired property, out of the revenues from which such bonds are made payable. The resolution of the board of directors, or the trust indenture, may provide for the filing for record in the office of the Judge of Probate of Fayette County of a notice containing a brief description of such facilities or other property, a brief description of such bonds, and a declaration that the statutory mortgage lien has been created for the benefit of the holders of such bonds and the interest coupons applicable thereto, upon such facilities and other property, including any additions thereto and extensions thereof. The judge of probate shall receive, record, and index any such notice filed for record in his or her office. The recording of such notice, as herein provided, shall operate as constructive notice of the contents thereof.



Section 45-29-90.16 - Disposition of funds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized and any costs and expenses incidental thereto. Such costs and expenses may include, but shall not be limited to:

(1) The fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds.

(2) In the case of bonds issued to pay costs of construction, interest on such bonds, or if a part only of any series of bonds is issued for construction purposes, interest on that portion of the bonds of that series that is issued to pay construction costs, prior to and during such construction and for not exceeding one year after completion of such construction.

(3) In the case of bonds issued for the purpose of refunding principal and interest, or either, with respect to bonds issued or obligations assumed by the authority, any premium that it may be necessary to pay in order to redeem or retire the bonds or other obligations to be refunded.



Section 45-29-90.17 - Exemption from taxation.

The authority, its income, the property of the authority while owned by it, all bonds issued by the authority, the income from such bonds, conveyances by or to the authority, and leases, mortgages, and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama. The authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate or the Secretary of State in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document. No license or excise tax may be imposed on the authority in respect of the privilege of engaging in any of the activities authorized by this article.



Section 45-29-90.18 - Monetary contributions by county and municipalities.

Fayette County and the municipalities therein are hereby authorized and empowered to contribute to the authority any amount or amounts of money, either with or without consideration therefor, that their respective governing bodies, acting in their sole discretion without the necessity of authorization at any election of qualified electors, shall approve to be paid from the general fund of the county or municipality. The governing bodies of Fayette County or the municipalities are hereby empowered to levy and collect ad valorem taxes within constitutional limits for such purposes, which are hereby declared to be for municipal and county public purposes.



Section 45-29-90.19 - Freedom of authority from state supervision and control.

This article is intended to aid the State of Alabama in the execution of its duties by providing an appropriate and independent political subdivision of the state with full and adequate powers to fulfill the functions herein authorized. No proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the acquisition of any property or facilities, or the issuance of any bonds, mortgage and deed of trust, or trust indenture. The authority, its facilities, and other property, and the rates and charges thereof shall be exempt from all jurisdiction of, and all regulation and supervision by, the Public Service Commission. Neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to the issuance of bonds by the authority.



Section 45-29-90.20 - Use of public roads.

The authority is hereby authorized to use the rights-of-way of all public roads in the state without securing the prior approval of the state or of its agencies or departments or the governing body of any county and subject only to the necessity of obtaining the municipal consent required by Section 220 of the Constitution of Alabama of 1901; provided, however, that nothing herein shall be construed to exempt the authority from the requirements of Section 23-1-4; and provided, further, that the authority shall have the duty to restore at its expense all roads, highways, and public rights-of-way in which it may have made excavations or done other work in laying pipes or performing any of its other corporate functions.



Section 45-29-90.21 - Annual report.

The board of directors of the authority shall annually make available a report to the governing body of Fayette County and the incorporated municipalities therein. Such reports shall include a statement of financial receipts and expenditures, and a summary of all activities and accomplishments for the period and proposed plans for the next year.



Section 45-29-90.22 - Cooperation of state agencies.

All agencies of the state are hereby authorized and directed to extend their cooperation and lend assistance to the authority in the formulation and implementation of its development program.



Section 45-29-90.23 - Advisory board.

For the purpose of coordinating its activities with the needs and undertakings of other local organizations and groups, the board of directors may establish an advisory board consisting of the chair of the board of directors of the authority, who shall be chair of the advisory board, and of sufficient members to represent adequately so far as feasible, industry, commerce, agriculture, recreation, the general public, any official planning and developmental bodies in the area, and organized citizens groups working for the development of the Tom Bevill Reservoir Management Area.



Section 45-29-90.24 - Construction of article.

This article shall be considered supplemental and additional to any and all other laws and confers sufficient power in and of itself for the purposes set forth herein. This article shall be liberally construed to effectuate its purpose of facilitating the development of the resources of the Tom Bevill Reservoir Management Area. This article shall be self-executing.






Article 10 - Education.

Part 1 - Board of Education.

Section 45-29-100 - Expense allowance.

All members of the Fayette County Board of Education, excluding the superintendent of education, shall receive one hundred dollars ($100) per month expense allowance and twenty-five dollars ($25) for each day’s attendance at official meetings of the board. The expense allowance shall be in lieu of all other compensation, expense allowance, or emoluments previously paid to board members. The expense allowance shall be paid out of the county department of education general fund. All board of education meetings shall be held in Fayette County.






Part 2 - Superintendent of Education.

Section 45-29-100.20 - Travel and subsistence expenses.

(a) In addition to the salary and expense allowance as may be fixed by law, the Fayette County Board of Education shall reimburse the reasonable travel and subsistence expense which the county Superintendent of Fayette County incurs in the performance of the duties of such office and in attending educational functions and meetings within and outside the county and state.

(b) The board shall fix the maximum amount to be expended for such travel and subsistence expense annually, the same to be paid upon claim filed by the superintendent out of any funds as may be available for such purpose.









Article 11 - Elections.

Section 45-29-110 - Compensation.

(a) The county commission of Fayette County shall provide such additional amount of daily compensation as is necessary to grant each election clerk, inspector, and returning officer of elections a total compensation of twenty-five dollars ($25), and shall increase the mileage allowance of the returning officer to fifteen cents ($.15) a mile in going to the courthouse and returning to the place of holding the election. Such compensation and mileage shall be paid out of any funds in the county treasury available for such purposes.

(b)(1) In Fayette County, all inspectors, assistant inspectors, and technical assistants appointed to conduct elections at the various polling places are hereby entitled to an additional per diem allowance in such amount as will, together with any amount paid by the state, make a total paid to such officials thirty-five dollars ($35) for each day they work at the polls. Such officials, when acting as returning officers, shall also be entitled to such mileage allowance as may be prescribed by law.

(2) In Fayette County, all clerks appointed to conduct elections at the various polling places are hereby entitled to an additional per diem allowance in such amount as will, together with any amount paid by the state, make a total paid to such officials twenty-eight dollars ($28) for each day they work at the polls.

(3) If the amount paid to such officials as compensation or expense allowance by the state increases in the future, then the amount paid by the county under this subsection shall automatically decrease in a like amount.

(4) The expense allowances provided for in this subsection shall be paid from the general fund of the county.






Article 12 - Employees.

Section 45-29-120 - Applicability.

This article shall apply only in Fayette County, Alabama.



Section 45-29-120.01 - Definitions.

As used in this article, unless the context clearly requires a different meaning:

(1) APPOINTMENT AUTHORITY. In the case of employees in the offices of the elected officials of the county, such elected officials, and in the case of all other county or municipal employees, the county governing body, or the board or other agency supervising their work.

(2) BOARD.

(3) COUNTY. Fayette County.

(4) EMPLOYEE. Any law enforcement officer, radio operator, jailer, and law enforcement support personnel, not excepted by Section 45-29-120.02, who is employed in the service of Fayette County or any board, agency, or instrumentality thereof.

(5) MERIT EMPLOYEE. Any such employee who shall have completed one year of probationary employment.



Section 45-29-120.02 - Exceptions.

This article shall apply to all law enforcement officials and employees in the service of the county or any board, agency, or instrumentality thereof except:

(1) Persons holding elective offices.

(2) Member of appointive boards, commissions, and committees.

(3) Persons whose employment is subject to the approval of the United States government or any agency thereof.



Section 45-29-120.03 - Merit system.

All employees to whom this article applies shall be governed by merit system rules and regulations governing dismissals, suspensions, layoffs, and terminations prescribed in this article, administered by the merit system board, the creation of which is provided for in Section 45-29-120.04. Presently employed persons shall remain in their respective employments during good behavior; but nothing herein shall be construed to prevent or preclude the removal of such an employee for cause in the manner hereinafter provided and such employees shall be subject to this article.



Section 45-29-120.04 - Merit System Board - Creation; composition.

(a) There is hereby created the Merit System Board of Fayette County, Alabama, which shall become effective on May 10, 1993, and shall be composed of three members:

(1) One member shall be appointed by the Fayette County Commission.

(2) One member shall be appointed by the Fayette County Deputy Sheriff’s Association.

(3) One member shall be appointed by the Judge of Probate of Fayette County, Alabama.

(b) Original appointees shall serve for terms of one, two, and four years, assignment of terms to be determined by drawing lots. Thereafter, all appointees shall serve for a period of four years. No person shall be appointed to the board unless he or she is a resident and qualified elector of Fayette County and over the age of 21 years.

(c) Members of the board shall take the constitutional oath of office, which shall be filed in the office of the judge of probate. Vacancies on the board shall be filled for the unexpired term of the vacant position in the same manner as original appointments. The members of the board shall elect a chair and secretary from among their members. Any member of the board who becomes a candidate for, or is elected or appointed to another public office of profit shall vacate his or her office as a member of the board. No board member shall be an elected official, appointed employee, or employee of the county or any municipal government.



Section 45-29-120.05 - Merit System Board - Compensation.

Each member of the board shall be paid ten dollars ($10) per month.



Section 45-29-120.06 - Merit System Board - Meetings.

The board shall fix the times for its regular meetings and it may hold special, adjourned, or called meetings at any time. A majority of the members of the board shall constitute a quorum for the transaction of business. All meetings of the board shall be held in the Fayette County Court House. The board may prescribe rules governing its procedure provided such rules are not inconsistent with this article.



Section 45-29-120.07 - Merit System Board - Recordkeeping.

The board shall keep minutes of its meetings and a record of all business transacted by it. Its records, except those which the rules of the board require to be held confidential for reasons of public policy, shall be open for inspection by any resident of the county at all reasonable times.



Section 45-29-120.08 - Merit System Board - Assistants and materials.

The Deputy Sheriff’s Association of Fayette County shall provide the board with materials and secretarial help when needed during meetings and shall assign an area from time to time for the board meetings. It shall also provide filing cabinets and storage space for the board.



Section 45-29-120.09 - Merit System Board - Expenses.

The compensation to each board member and all other expenses of the board arising under this article shall be paid from funds of the county on the order of the board in the same manner as other county salaries and expenses are paid. At the end of the county’s fiscal year, the board shall set the total sum which it has expended for the purposes of this article between the county subject to this article, charging each with such part of the total sum so expended as the total number of officers or employees of such county who were subject to this article on the last day of the county’s fiscal year bears to the total number of officers or employees of the sheriff’s department subject to this article on such last day of the county’s fiscal year. The sum so arrived at by the county as the proper contribution of each shall be certified to the chair of the board and when approved by him or her in writing, shall become a liability of the Fayette County Deputy Sheriff’s Association and shall be paid immediately to the county. In the event any contribution levied hereunder shall not be paid within 30 days after approval by the board chair, the county may bring suit therefor in any court of competent jurisdiction and any judgment so recovered shall be satisfied from any funds in such treasury or funds against which such contribution levy lies. In the event the salaries of employees of the county are paid in part from different treasuries or different funds in the same treasury, the liability for this contribution shall accrue against such various treasuries or funds in the same proportion as the salaries of the employees of the county are paid therefrom.



Section 45-29-120.10 - Probationary employment.

All appointments of employees to which this article applies, other than temporary appointments, shall be probationary for one year from the date of appointment. A probationary employee may be discharged by the sheriff or a governmental entity at their pleasure at any time before the expiration of one year from his or her appointment. After he or she shall have served for one year in the position to which he or she was appointed or employed, such employee shall become a merit employee.



Section 45-29-120.11 - Chief deputy sheriff.

Whenever a new sheriff is elected or appointed, he or she may appoint any person as his or her chief deputy sheriff, provided such person meets the minimum standards for law enforcement officers as prescribed by the general laws of the state. The person holding the position of chief deputy sheriff immediately preceding such appointment of a chief deputy may be reduced in rank.



Section 45-29-120.12 - Suspension of merit employee.

The appointing authority shall have authority to suspend, without pay, a merit employee for any personal misconduct, or fact, affecting or concerning his or her fitness or ability to perform his or her duties in the public interest. In the event a merit employee is suspended without pay for more than 10 days in any one year, he or she shall be entitled to a public hearing by the board upon written demand filed within five days from the date of the order of suspension. If, after hearing, the board determines that the action of the appointing authority was not with good cause, the suspension shall be revoked.



Section 45-29-120.13 - Removal, discharge, or demotion of merit employee; hearing; appeals.

(a)(1) The governing body of the county, or the head of any department or office, may remove, discharge, or demote any merit employee who is directly under such governing body, or department head, provided that within five days a report in writing of such action is made to the board, giving the reason for such removal, discharge, or demotion. The employee shall have 10 days from the time of his or her notification of his or her removal, discharge, or demotion in which to appeal to the board. If such appeal is filed, the board shall thereupon order the charges or complaint to be filed forthwith in writing, if not already filed, and shall hold a hearing de novo on such charges. No merit employee shall be removed, discharged, or demoted except for some personal misconduct, or fact, rendering his or her further tenure harmful to the public interest, or for some cause affecting or concerning his or her fitness or ability; and if such removal, discharge, or demotion is appealed to the board, then the same shall become final only upon affirmation by the board after a hearing upon written charges or complaint has been had and after an opportunity has been given such employee to face his or her accusers and be heard in his or her own defense. Pending a hearing on the appeal, the affected employee may be suspended; and after such hearing the board may order the employee reinstated, demoted, removed, discharged, or suspended, or take such other disciplinary action as in their judgment is warranted by the evidence and under the law. In all cases, the decision of the board shall be reduced to writing and entered in the record of the case and shall include the board’s findings of facts upon which its decision is based.

(2) The board shall have the power to administer oaths, take depositions, certify official acts, and issue subpoenas to compel the attendance of witnesses and production of papers necessary as evidence in connection with any hearing, investigation, or proceeding within the purview of this article. The sheriff or some other law enforcement officer of the county shall serve all processes of the board. In case a person refuses to obey such subpoena, the board may invoke the aid of the Circuit Court of Fayette County, Alabama, in order that the testimony or evidence be produced. Upon proper showing, such court shall issue a subpoena or order requiring the person to appear before the board and produce all evidence and give all testimony relating to the matter in issue. A person who fails to obey such subpoena or order may be punished by the court as for contempt. The fees of witnesses for attendance and travel shall be the same as fees for witnesses in the circuit court of Fayette County, Alabama, which fees shall be paid from the treasury of the county in a case involving an employee of the sheriff’s department.

(b) In all proceedings before the board, the county attorney of Fayette County or the attorney for the appointing authority that is removing, discharging, demoting, or firing the employee shall appear before the board and prosecute all charges instituted by the sheriff or the governmental entity when requested or directed to do so and give any legal advice and legal assistance to the board as may be requested of it.

(c) Any person aggrieved by a decision of the board may appeal such decision to the Circuit Court of Fayette County within 30 days from the rendition of such decision by the board. Review by the circuit court shall be without a jury and be confined to the record, and a determination of the questions of law presented. The board’s findings of fact shall be final and conclusive.



Section 45-29-120.14 - Political activity.

No employee shall make, solicit, or receive any assessment, donation, subscription, or contribution for any political purpose whatsoever, or be a member of a committee or an officer of a political party, or take any part in its management or affairs except to exercise his or her right as a citizen to express his or her opinion and cast his or her vote. No employee shall assist any candidate for nomination or election to public office, or make any public statement in support of or against any such candidate, or participate in any general or primary election. No employee shall receive any appointment or advancement as a reward for his or her support of a candidate for office of a political party, nor shall he or she be dismissed, suspended, or reduced in rank or pay as punishment for his or her failure to support any candidate for political office.



Section 45-29-120.15 - Violations.

Any merit employee who willfully violates this article, or any rule or regulation issued in pursuance hereof, shall be dismissed from service under the system and shall not be appointed or reemployed for two years.



Section 45-29-120.16 - Coverage.

All employees to which this article applies shall be covered by the merit system by one year from May 10, 1993.






Article 13 - Engineer, County.

Section 45-29-130 - County engineer.

The county commission shall employ a county engineer, who shall be a thoroughly qualified and competent civil engineer, possessing all of the qualities as specified for county engineers under the general laws of the state. The engineer shall devote his or her time and attention to the maintenance and construction of the Fayette County public roads, highways, bridges, and county shop, and shall, during his or her employment, reside in Fayette County, Alabama. The county engineer shall serve at the pleasure of the county commission. The county engineer shall perform engineering and surveying services as required and prepare and maintain all necessary maps and records. The county commission shall fix the amount of the salary of the engineer.






Article 14 - Fire Protection and Emergency Medical Services.

Section 45-29-140 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) AUTHORITY. The Fayette County Water Coordinating and Fire Prevention Authority, a public corporation organized pursuant to this article.

(2) BOARD. The Board of Directors of the Fayette County Water Coordinating and Fire Prevention Authority.

(4) CONCISE LEGAL DESCRIPTION. A reasonably concise description of a particular geographic area which may be by metes and bounds or by reference to government surveys, recorded maps and plats, municipal, county, or state boundary lines, well defined landmarks, and other monuments, or any combination of the foregoing.

(5) COUNTY. Fayette County.

(3) BONDS. Bonds, notes, and certificates representing an obligation to pay money.

(6) DIRECTOR. A member of the Board of Directors of the Fayette County Water Coordinating and Fire Prevention Authority.

(7) FIRE PROTECTION SERVICE. All services involved in protecting property and life from fires including, but not limited to, discovering, ascertaining, extinguishing, preventing the spread of, or fighting fires or inspecting property for fire hazards, or any part or combination thereof. The supplying of water for use in the rendition of fire protection service and the installation and maintenance of fire hydrants shall be deemed to constitute fire protection service.

(8) INCORPORATORS. The persons forming a public corporation organized pursuant to this article.

(9) MUNICIPALITY. An incorporated city or town of Fayette County.

(10) NEW TERRITORY. Any territory added, by amendment to the certificate of incorporation of an authority, to the area or areas in which that authority is authorized to render water service, fire protection service, or any thereof.

(11) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation, a municipality, a county, or an agency, department or instrumentality of the state or of a county or municipality.

(12) PROPERTY. Real and personal property and interests therein.

(13) PUBLIC WATER SYSTEM. A water system which is owned or operated by the United States of America, the state, a county, a municipality, a public corporation organized under the laws of the state, any combination of any thereof, or any agency or instrumentality of any one or more thereof or in which any one or more thereof or any agency or instrumentality of any one or more thereof holds a reversionary or remainder interest.

(14) SERVICE AREA. The geographic area or areas in which the authority is authorized by its certificate of incorporation or any amendment thereto to render water and fire protection service, or any thereof, which area may include not only territory located outside the boundaries of any municipality but also territory located within the boundaries of one or more municipalities.

(15) STATE. The State of Alabama.

(16) WATER SERVICE. The providing, furnishing, supplying, or distributing of water and the performing of all of the functions and activities reasonably incident to the operation of a water system.

(17) WATER SYSTEM. Lands, plants, systems, facilities, buildings, and other property, or any combination of any thereof, which are used or useful or capable of future use in providing, furnishing, supplying, or distributing water including, but not limited to, water supply systems, water distribution systems, reservoirs, wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, filtration plants, purification plants, meters, valves, fire hydrants, and all necessary appurtenances and equipment, and all properties, rights, easements, and franchises deemed necessary or desirable by the authority for use in rendering water service.



Section 45-29-140.01 - Legislative intent.

This article is intended to aid the state and county in the execution of its duties by providing an appropriate and independent instrumentality of the state and of the county with full and adequate powers to fulfill its functions. It is the further legislative intent that the Fayette County Water Coordinating and Fire Prevention Authority develop a master plan of operation for the water authority for the initial eight years of operation in consultation with all existing water authorities in and adjoining Fayette County and any county or local governments for the purpose of bringing about industrial development and economic expansion in the county as well as ensuring the health and safety of all citizens.



Section 45-29-140.02 - Incorporation of authority.

(a) Within 45 days after July 13, 1990, three applicants shall be appointed to proceed to incorporate the Fayette County Water Coordinating and Fire Prevention Authority by filing for record in the office of the judge of probate of the county a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner provided in this section. The applicants shall be appointed as follows: One applicant shall be appointed by the state senator who represents the senatorial district in which Fayette County is located; one applicant shall be appointed by the members of the House of Representatives representing Fayette County; and one applicant shall be appointed by the Fayette County Commission.

(b) The certificate of incorporation of the authority shall state all of the following:

(1) The names of the persons forming the authority, together with the residence of each, and that each of them is a resident of and an owner of real property in the area of Fayette County in which the authority proposes to render water service and available water for fire protection purposes and that each of them is a duly qualified elector of the county.

(3) The period for the duration of the authority.

(2) The name of the authority shall include the words Fayette County Water Coordinating and Fire Prevention Authority.

(4) The name of the county in which incorporated, together with the date.

(5) The location of the principal office of the authority, which shall be in Fayette County.

(6) Matters relating to participation by citizens in the Fayette County Water Coordinating and Fire Prevention Authority and the existence of any connection fees, meter fees, user fees, and rates and provisions for any changes therein.

(7) A concise legal description of the area or areas in which the authority proposes to render water service and certain fire protection facilities.

(8) The statement that a master plan shall be developed for the authority.

(9) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this article or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds.

(d) When the certificate of incorporation is filed for record, there shall be attached to it a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty.

(e) The judge of probate shall promptly examine all such documents. If he or she shall find that all such documents are complete and regular on their face and that the form and contents of the certificate of incorporation comply with this article, the judge of probate shall enter and sign an order setting forth his or her findings and requiring all such documents to be recorded, together with his or her order. Upon the filing for record of the order and the documents referred to therein, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation.

(f) The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 45-29-140.03 - Amendment of certificate of incorporation.

(a) The certificate of incorporation of the authority incorporated under this article may at any time and from time to time be amended in the manner provided in this section.

(b)(1) The board of directors of the authority shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include:

a. A change in the name of the authority.

b. The addition to the service area of the authority of new territory lying within Fayette County.

c. Provisions for the operation of a system or facility the operation of which is not then provided for in the certificate of incorporation of the authority and which the authority is authorized by this article to operate.

d. Any matters which might have been included in the original certificate of incorporation.

e. Provisions for the addition to the service area of the authority of new territory lying outside Fayette County, together with the related provisions referred to in paragraphs a., b., c., and d. of subdivision (2).

(2) If any proposed amendment would add to the service area of the authority new territory any part of which lies within any county other than Fayette County, such proposed amendment shall include, in addition to a concise legal description of the proposed new territory and any other matters permitted by subdivision (1):

a. Provision for election of at least one director by the county commission of each county in which any part of the proposed new territory lies.

b. Provision for any change in the total number of directors that the board deems appropriate; provided, however, that in no case shall such total number of directors be less than three.

c. Provision for staggering the terms of office of the directors in the manner provided herein.

d. Any provision that the board deems appropriate for allocation of the assets of the authority, upon dissolution, among the counties in which the service area lies.

(3) If the proposed amendment makes provision for the operation of a system or facility not then provided for in the certificate of incorporation of the authority, such proposed amendment shall include, in addition to a concise legal description of the area or areas in which the authority proposes to render service from such system or facility, a provision for an appropriate change in the name of the authority.

(c) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the board shall file a written notice with the county commission of each county in which any part of the authority’s then existing service area lies and with the county commission of each county in which any part of the proposed new territory lies. Such notice shall:

(1) State, in the event that it is proposed to make provision for the operation of a system or facility not then provided for in the certificate of incorporation of the authority, that the authority proposes to render service from such a system or facility (which shall be named), contain a concise legal description of the area or areas in which the authority proposes to render the service provided for by such system or facility and state that there is no public water system adequate to serve any area in which it is proposed that the authority shall render such service.

(2) State, in the event that it is proposed to add any new territory to the service area of the authority, that there is no public water system adequate to serve any new territory in which it is proposed that the authority shall render water service; provided, that in lieu of the statement required by the foregoing provisions of this subdivision, the application may state that the board of directors or similar managing body of the owner of the legal or equitable title to an existing public water system or public fire protection facility, as the case may be, has adopted a resolution declaring its intention to convey to the authority its interest in such existing system or facility, or both, or a leasehold estate therein.

(3) State that the amendment will promote the public health, convenience, and welfare.

(4) If the proposed amendment provides for a change in the name of the authority, there shall be filed, together with the certificate required by the immediately preceding sentence, a certificate by the Secretary of State showing that the proposed new name of the authority is not identical to that of any other corporation then in existence and organized under the laws of this state or so nearly similar to that of any other such corporation as to lead to confusion and uncertainty.

(d) The judge of probate shall promptly examine each such certificate and shall determine whether it is complete and regular on its face and whether the proposed amendment complies with this article. If the judge of probate shall find that each such certificate is complete and regular on its face and that the proposed amendment complies with this article, he or she shall enter and sign an order setting forth his or her finding and requiring each such certificate to be recorded, together with his or her order. Upon the filing for record of the order and each such certificate, the amendment to the certificate of incorporation shall become effective.

(e) If the proposed amendment effects a change in the name of the authority, the judge of probate shall promptly send a notice to the Secretary of State, advising him or her of such change.



Section 45-29-140.04 - Board of directors.

(a) The Fayette County Water Coordinating and Fire Prevention Authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization.

(b) The initial board of directors shall consist of the three citizens appointed to incorporate the authority and four other directors to be appointed within 45 days after the date the authority is incorporated as follows:

(1) The Fayette County Commission shall appoint two members of the board of directors.

(2) The Fayette County Firefighters Association shall appoint one member from their association who shall serve an initial term of one year.

(3) With each incorporated municipality regardless of size having one vote in the selection, the elected mayors of all incorporated municipalities in Fayette County shall appoint one director who shall serve an initial term of two years.

(4) The chairs of the water authorities in Fayette County shall appoint one director who shall serve an initial term of three years.

(5) The incorporator appointed by the senator shall serve an initial term of three years and shall be chair of the board of directors during his or her initial term of office.

(6) The incorporator appointed by the member of the House of Representatives shall serve an initial term of two years.

(7) The county engineer shall serve as an ex officio, non-voting director.

(c) In the event an appointment is not made within 45 days after the date of incorporation, the Governor shall have the authority to make such appointment.

(d) As soon as may be practicable after the organization of the authority, an election shall be held by the board of directors to elect a vice chair and a secretary-treasurer. After the initial term of three years for the chair, the board of directors shall elect a chair who shall serve two year terms. No chair shall serve more than two consecutive terms.

(e) Upon the expiration of the initial terms, directors shall serve a term of three years and vacancies shall be filled by the respective appointing authority that made the initial appointment. In the event of a vacancy in office due to death, disability, resignation, or impeachment, the unexpired term of such office shall be filled by appointment by the respective appointing authority making the initial appointment. No officer of the state or of any county or municipality, during his or her tenure as such officer, shall be eligible to serve as a director.

(f) Each director appointed shall be a duly qualified elector of that county and shall be a resident of and the owner of real property in that part of the service area of the authority which lies within that county. Directors shall not be eligible to serve for more than two consecutive terms. Each director shall be compensated in an amount not to exceed ten dollars ($10) per meeting attended but not to exceed one hundred twenty dollars ($120) per year. In addition, each director shall be entitled to a twenty-five dollar ($25) per diem expense allowance for each day spent on official business of the authority in the performance of his or her duties.

(g) If any director of the authority is absent from three consecutive, called or scheduled meetings, he or she shall be removed from office and terminated as a member of the authority. Within 45 days of his or her removal, the appointing authority of such director shall make a replacement appointment. Upon failure of the appointing authority to make such replacement appointment within 45 days, the Governor shall appoint a director.

(h) Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama of 1901 and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.

(i) The Fayette County Commission shall provide office space and staff for the authority.



Section 45-29-140.05 - Powers of authority; rates and charges.

(a) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time specified in its certificate of incorporation.

(2) To sue and be sued in its own name in civil actions, except as otherwise provided in this article, and to defend civil actions against it.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, receive, and take, by purchase, gift, lease, devise, or otherwise, and to hold property of every description, real, personal, or mixed, whether located in one or more counties and whether located within or outside the service area.

(6) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted under this section.

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, enlarge, improve, maintain, equip, and operate water systems, fire protection facilities, or any part or combination of any thereof, whether located in one or more counties and whether located within or outside the service area, and to acquire real and personal property, franchises, and easements deemed necessary or desirable in connection therewith.

(8) To distribute and sell water, either at retail or for resale, within the service area or in any part thereof upon such reasonable terms and for such reasonable rates and consideration as the board may prescribe.

(9) To assume obligations secured by a lien on or payable out of or secured by a pledge of the revenues from any water system and fire protection facility or part of any thereof that may be acquired by the authority, any obligation so assumed to be payable by the authority out of the revenues derived from the operation of any water system and fire protection facility of the authority or out of the revenue from tax sources or fees earmarked and payable to such authority by law.

(10) To pledge for payment of any bonds or obligations assumed by the authority any revenues from which those bonds or obligations are made payable as provided in this article.

(11) To execute and deliver mortgages and deeds of trust and trust indentures, or either.

(12) To exercise the power of eminent domain in the manner provided in and subject to the provisions of Title 18, as amended; provided, however, that this subdivision shall not be deemed to authorize the authority to acquire, without the consent of the owner or owners thereof, any water supply system or water distribution system from which water service is at the time being furnished or any property that is at the time being used in the furnishing of fire protection service; and provided further that nothing in this subdivision or this article shall be deemed to authorize the authority to acquire, without the consent of the owner or owners thereof, any portion of any hydroelectric project licensed by the Federal Energy Regulatory Commission, or any predecessor or successor agency, or to withdraw any water from such project.

(13) To appoint, employ, contract with, and provide for the compensation of such officers, employees, and agents including, but without limitation to, engineers, attorneys, management consultants, and fiscal advisers, as the business of the authority may require and at its option to provide a system of disability pay, retirement compensation, and pensions, or any of them, without regard to Sections 41-16-50 to 41-16-63, inclusive, that might otherwise be applicable.

(14) To make and enforce reasonable rules and regulations governing the use of any water system or fire protection facility owned or controlled by the authority.

(15) To provide for such insurance as the board may deem advisable.

(16) To invest any funds of the authority that the board may determine are not presently needed in the operation of its properties in bonds of the United States of America, bonds of the state, bonds of any county or municipality, and interest-bearing bank deposits, or any thereof.

(17) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any county, municipality, or other political subdivision of the state, and any public corporation organized under the laws of the state, and to make such contracts with them, or any of them, as the board may deem advisable to accomplish the purposes for which the authority was established.

(18) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful as a part of any water system or fire protection facility of the authority.

(19) To sell and convey, with or without valuable consideration, any of its water systems or fire protection facilities or any portion of any of the systems and facilities to any one or more counties, municipalities, or public corporations organized under the laws of the state which have the corporate power to operate the system and facilities or portions thereof so conveyed and the property and income of which are not subject to taxation; and only if any such conveyance would not constitute a breach of any then outstanding mortgage and deed of trust, trust indenture, or other agreement to which the authority is a party.

(20) To enter into a management agreement or agreements with any person for the management by the authority of any water system or fire protection facility or any thereof upon such terms and conditions as may be mutually agreeable.

(21) To fix and revise from time to time reasonable rates, fees, and other charges for water service and fire protection service or any thereof furnished or to be furnished by any water system or fire protection facility or portion of any thereof owned or operated by the authority and to collect all charges made by it.

(22) To cooperate and work with existing water systems and county, city, and councils of local government on this public water authority project.

(23) To use funds available to assist in applying for any available state, federal, or private grants.

(b) The bylaws of the Fayette County Water Coordinating and Fire Prevention Authority shall include, without limitation, the foregoing statements of powers, purposes, and authority in such document. However, the inclusion of engagement of the water authority in fire protection facilities or fire protection services, or both, and to what degree, shall be at the discretion of the board of directors of the authority. The bylaws, as well as the certificate of incorporation, may be amended at any time and from time to time.

(c) Nothing in this section shall be construed to permit an authority to acquire, receive, take, hold, establish, develop, construct, reconstruct, enlarge, improve, maintain, equip, or operate any property or water system and fire protection facility, or any part or combination of any thereof, located outside the service area, except as an incident to the rendering of water service and fire protection service or any thereof inside the service area.

(d) Any schedule or schedules of rates and other charges adopted by the board may:

(1) Provide for the rendition by the authority to customers served by it of combined statements or bills for service furnished from its water systems and fire protection facilities or any one or more of any thereof.

(2) Permit the authority to decline to accept payment of charges for service from any of its systems and facilities, without payment of charges for service at the same premises from any one or more of its other systems and facilities.

(3) Provide for a discontinuance of service from any or all of its systems and facilities at any premises with respect to which there is a delinquency in the payment of charges for service from any system or facility of the authority.

(4) Provide for the payment of connection fees, disconnection fees, and reconnection fees by the customers.

(5) Require, as a prerequisite to the rendition of any service, the making of a deposit as security for payment of bills, on which deposit the authority shall not be obligated to pay or allow interest.

(e) The authority organized under this article for the purpose of constructing and operating a water system shall have all of the powers and authority set forth in this section, either separately or in combination with any other system, service, or facility referred to in this section.



Section 45-29-140.06 - Financial powers and rights.

(a) The authority organized or operating pursuant to this article, in addition to all other powers now or hereafter granted by law, shall have the following powers and rights:

(1) To borrow money for use for any of its corporate purposes.

(2) To sell, transfer, convey, grant options to purchase, or lease all or any part of its system or systems for such consideration and on such terms as it shall deem advisable and in the best interest of the authority.

(3) To consent and agree to the assignment or payment of any income received from the investment of any moneys of funds of the authority to any other public corporation or public entity including, without limitation, the county or the State of Alabama.

(4) To loan or advance its funds to any person at such, if any, interest as it shall determine, for the purpose of financing the construction of a system or any part thereof.

(5) To contract with others for the construction of all or any part of a system or systems or any part thereof.

(b) The moneys held in any special fund established by the authority may be invested in any direct obligations of the United States of America, the obligations of any agency of the United States of America, interest bearing bank deposits, or in any securities the payment of the principal of and interest on which is fully secured by direct obligations of the United States of America.

(c) The authority shall be under no obligation to render service to the citizens of any municipality which shall not have granted the authority and those claiming under it a franchise for any system of the authority within such municipality without payment of any fee, charge, or cost other than the cost of publication of the ordinance granting the franchise.

(d) Any transaction to which the authority or the county is a party shall be exempt from any tax levied pursuant to Article 4, commencing with Section 40-12-220, of Chapter 12 of Title 40, or any tax levied in substitution therefor or in lieu thereof.

(e) Any water system, or any part thereof, leased or subleased to, or operated or managed by, the authority or county, whether the lease or sublease be by the authority or any private party including, without limitation, corporations or partnerships, shall be exempt from all state, county, and other taxes including, without limitation, ad valorem taxes, regardless of the entity that shall hold the legal title to such system or facility or any part thereof or any remainder or reversionary interest therein.

(f) The county may acquire by lease or sublease any property comprising all or any part of a water system from the authority or from any vendee or lessee or sublessee of the authority, or may manage or operate the same, having all rights of the authority with respect thereto, upon mutual consent of the parties.



Section 45-29-140.07 - Power to contract.

(a) As security for payment of the principal of and interest on bonds or obligations assumed by it, the authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any water system and fire protection facilities owned by it or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from any such system or facility, for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with this article for the protection of the bonds and other obligations being secured and the assurance that the revenues from such system or facility will be sufficient to operate such system or facility, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues, and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such system or facility, and the making of replacements thereof and capital improvements thereto.

(b) Any contract pursuant to this section may be set forth in any resolution of the board authorizing the assumption of obligations or in any mortgage and deed of trust or trust indenture made by the authority under this article.



Section 45-29-140.08 - Rates, fees, and charges.

Rates, fees, and charges for water service and fire protection service rendered by the authority from any of its water systems or fire protection facilities shall be so fixed and from time to time revised as at all times to provide funds at least sufficient to do all of the following:

(1) Pay the cost of operating, maintaining, repairing, replacing, extending, and improving the systems and facilities, or either, from which such services are rendered.

(2) Pay the principal of and the interest on all bonds and obligations assumed by the authority that are payable out of the revenues derived from operation of those systems and facilities together with revenues from any tax sources and fees as the principal and interest become due and payable.

(3) Create and maintain such reserves for the foregoing purposes or any of them as may be provided in any mortgage and deed of trust or trust indenture executed by the authority under this article or in any resolutions of the board authorizing the assumption of any obligation or the acquisition of any such system or facility.

(4) Make such annual payments if any, to the United States of America or any agency or instrumentality thereof, the state, municipalities, counties, departments, authorities, agencies, and political subdivisions of the state and any public corporations organized under the laws of the state as the authority may have contracted to make.



Section 45-29-140.09 - Assistance from state bodies.

For the purpose of securing water service and fire protection facilities or aiding or cooperating with the authority in the planning, development, undertaking, construction, extension, improvement, operation, or protection of water systems and fire protection facilities, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Appropriate, lend, or donate money to or perform services for the benefit of the authority.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind including, but without limitation, any water system or fire protection facility, any interest in any thereof, and any franchise.

(3) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of water systems and fire protection facilities.



Section 45-29-140.10 - Use of public roads.

The authority is hereby authorized to use the rights-of-way of all public roads in the state without securing the prior approval of the state or of its agencies or departments or the county commission of any county and subject only to the necessity of obtaining the municipal consent required by Section 220 of the Constitution of Alabama of 1901; provided, that nothing in this section shall be construed to exempt the authority from the requirements of Section 23-1-4; provided further, that the authority shall have the duty to restore at its expense all roads, highways, and public rights-of-way in which it may have made excavations or done other work in laying pipes or performing any of its other corporate functions.



Section 45-29-140.11 - Governmental functions; liability of authority.

(a) The furnishing of fire protection facilities in conjunction with the water services by the authority as well as the furnishing of water services are hereby declared to be a governmental function.

(b) The authority shall not be liable for any tort, whether negligent or wilful, committed by any director, agent, servant, or employee of the authority in the furnishing of water service or fire protection facilities or service or in the construction, maintenance, or operation of any water or fire protection facility.



Section 45-29-140.12 - Exemption from taxation.

(a) The authority, the property and income of the authority, the income from bonds, conveyances by or to the authority, and leases, mortgages, and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama.

(b) The authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.

(c) No license or excise tax may be imposed on the authority in respect of the privilege of engaging in any of the activities authorized by this article.



Section 45-29-140.13 - Exemption from usury statutes.

The authority now or hereafter organized under this article is hereby exempted from the laws of the State of Alabama governing usury and prescribing or limiting interest rates including, without limitation, Chapter 8 of Title 8.



Section 45-29-140.14 - Dissolution of authority.

At any time when no bonds or obligations theretofore assumed by the authority are outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of the resolution in the office of the judge of probate of the county, the authority shall thereupon stand dissolved and, in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to and be divided and apportioned among Fayette County and any other county or counties in which any part of the service area may be located, all in such manner and to such extent as may be provided in the authority’s certificate of incorporation, as amended; provided, however, that in the absence of a contrary provision in the certificate of incorporation, as amended, title to real estate and tangible personal property, other than cash, shall vest in the county in which the real estate or tangible personal property is located and the title to cash on hand and in banks, accounts receivable, choses in action, and other intangible property, other than intangible interest in land, shall vest in all of the counties in which any part of the service area lies. Each such county shall have title to the cash and intangible items as a tenant in common thereof, the fractional interest of each such tenant in common in the items being represented by a fraction the numerator of which is an amount equal to the gross revenues derived by the authority during its then next preceding complete fiscal year from service rendered in that part of its service area within that county and the denominator of which is an amount equal to the gross revenues derived by the authority during the same period from services rendered or otherwise in its entire service area.



Section 45-29-140.15 - Validity of certificate of incorporation.

In all cases where there is an attempt to incorporate a public corporation under this article, and a certificate of incorporation with respect to such corporation has been filed in the office of the judge of probate of the county in which such corporation was sought to be incorporated, but the attempted incorporation is invalid because of some irregularity in the procedure followed, the attempted incorporation of such public corporation with respect to which such a certificate of incorporation has been filed shall be and hereby is validated ab initio, notwithstanding any irregularity in the procedure for incorporation of such corporation including, without limiting the generality of the foregoing:

(1) The failure of the judge of probate in whose office such certificate of incorporation was filed to examine such certificate of incorporation or to enter an appropriate order with respect thereto.

(2) The inclusion in the certificate of incorporation of any matter not authorized to be included therein or contrary to the statutory requirements with respect to such corporation.



Section 45-29-140.16 - Notice requirements, etc.; regulatory control and supervision.

(a) Except as expressly otherwise provided in this article, no proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the acquisition of any property, water system, or fire protection facility or the issuance of any mortgage and deed of trust or trust indenture.

(b) The authority, every water system or fire protection facility owned by the authority or leased or subleased to a county, and the rates and charges thereof shall be exempt from all jurisdiction of and all regulation and supervision by the Alabama Public Service Commission and neither a public hearing nor the consent of the Department of Finance shall be prerequisite to any transaction between or with the authority and the county or between the authority or the county and any vendor, vendee, lessor, or lessee to or from the authority.



Section 45-29-140.17 - Auditing.

The Fayette County Water Coordinating and Fire Prevention Authority shall be audited similar to and in accordance with any audit required to be performed upon the Fayette County Commission and the operations of the County of Fayette.






Article 15 - Gambling.



Article 16 - Government Operations.



Article 17 - Health and Environment.

Section 45-29-170 - Board of Health fees.

(a) The Fayette County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the Department of Examiners of Public Accounts.

(b) No person shall be denied any service because of that person’s inability to pay. The county board of health may establish a sliding fee scale based on one’s ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations and shall not affect funding from the state in any way.

(d) All fees collected pursuant to this section are hereby appropriated to the health department which collected such fees.






Article 18 - Highways and Bridges.



Article 19 - Legislature.

Section 45-29-190 - Legislative delegation.

(a) The county governing bodies of Fayette and Lamar Counties shall both pay one hundred twenty-five dollars ($125) per month expense allowance, from their respective county treasuries, to the district house member representing such counties, who shall maintain and account for a separate bank account for the purposes of establishing, maintaining, and operating a district legislative delegation office for such counties.

(b) Such expense allowance may be expended on any and all necessary expenses related to establishing, maintaining, and operating such delegation office.






Article 20 - Licenses and Licensing.

Section 45-29-200 - Abolition of license inspector; transfer of duties.

In Fayette County, notwithstanding Section 40-12-10, and any other general or local law of this state effective at the expiration of the current term of county license inspector, no person shall be appointed to the position of county license inspector of or for Fayette County. The position of county license inspector in the county is hereby abolished and the powers, duties, and functions of the office shall henceforth be vested in and performed by the sheriff of the county. All fines, fees, and penalties heretofore paid to the license inspector for the performance of his or her duties of office shall be paid into the general fund of the county to be utilized to aid the elderly citizens of the county.






Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-29-230 - Expense allowance.

(a) The Sheriff of Fayette County shall receive an additional expense allowance of ten thousand dollars ($10,000) per year, payable in equal monthly installments from the general fund of the county. The expense allowance shall be in addition to all other compensation, expense allowances, or benefits granted to the sheriff.

(b) Beginning with the next term of office, the expense allowance paid to the sheriff as provided in subsection (a) shall be null and void. In lieu thereof, the sheriff shall receive a salary of sixty thousand dollars ($60,000) per year payable in equal monthly installments from the county general fund.






Part 2 - Jails.

Division 1 - Jail Store.

Section 45-29-231 - Operation of jail store.

(a) The Sheriff of Fayette County or the authorized agents of the sheriff may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Law Enforcement Fund in a bank located in Fayette County. All proceeds collected under this section shall be deposited by the sheriff into the Law Enforcement Fund.

(2) The sheriff shall keep an account of all jail store sales and transactions of the Law Enforcement Fund for annual audit by the Department of Examiners of Public Accounts. The jail store account and Law Enforcement Fund shall be audited at the same time that other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store shall be expended at the discretion of the sheriff for law enforcement purposes in Fayette County that are in the interest of the public.

(d) The establishment of the Law Enforcement Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store in the county jail prior to August 1, 1996, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store in the county jail prior to August 1, 1996, shall be deposited into the Law Enforcement Fund created by this section.






Division 2 - Work Release.

Section 45-29-231.20 - Inmate work release program.

(a) This section shall apply to Fayette County.

(b) The following terms shall have the following meanings:

(1) BOARD. For the purposes of this section, the term board means the Sheriff of Fayette County in consultation with the Chief Deputy of the Fayette County Sheriff’s Department.

(2) INMATE. Any person, male or female, convicted of a crime and sentenced to the county jail.

(c) The employer of an inmate involved in work release shall pay the inmate’s wages directly to the board. The board may adopt regulations concerning the disbursement of any earnings of the inmates involved in the work release program. The board shall be authorized to withhold from the inmate’s earnings 25 percent of his or her gross earnings to pay such cost incident to the inmate’s confinement as the board shall deem appropriate. The board may adopt policies to allow such monies to be spent exclusively for law enforcement and operation of the jail. After 25 percent has been deducted from the inmate’s gross pay, the remainder of the inmate’s earnings shall be credited to his or her account in a local bank, and upon his or her release from confinement shall be turned over to the inmate. The board is authorized, however, to turn the remaining 75 percent of the inmate’s earnings over to his or her family to be used by them in their support while the inmate is confined, provided the inmate gives written consent to this procedure prior to the inmate’s release into the work release program.

(d) The willful failure of an inmate to remain within the extended limits of his or her confinement or to return within the time prescribed by the sheriff to the county jail shall be deemed as an escape from the custody of the sheriff and shall be punishable as provided by law for escaped prisoners.

(e) Employees of the board or persons designated by the board are authorized to make investigations and recommendations pertaining to the validity of requests for job opportunities for inmates and to otherwise assist the sheriff in the implementation of the program herein authorized.

(f) The board or members of the board shall endeavor to secure employment for eligible inmates under this section subject to the following:

(1) Such employment shall be at a wage at least as high as the prevailing wage for similar work in the area or community where the work is performed in accordance with the prevailing working conditions in such area.

(2) Such employment shall not result in displacement of employed workers.

(3) Inmates eligible for work release shall not be employed as strikebreakers or in impairing any existing contracts.

(4) Exploitation of eligible inmates in any form is prohibited.

(g) No inmate granted privileges under this section shall be deemed to be an agent, employee, or involuntary servant of the board, state, county, or municipality while involved in the free community or while going to and from employment, or other specified areas, or while on furlough.

(h) The sheriff or person or persons designated by the board shall jointly prepare an annual report to be filed not later than 60 days from the close of each fiscal year, a copy of the report shall be filed with each of the following persons or agencies: The board; the governing bodies to which this section applies; and to the circuit judge or judges serving Fayette County.

(i) Anyone violating this section shall be guilty of a misdemeanor.









Part 3 - Pistol Permits.

Section 45-29-232 - Fees; disposition of funds.

(a) In Fayette County the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twenty dollars ($20), which shall be collected by the sheriff.

(b) Any and all monies collected under subsection (a) shall be deposited by the Sheriff of Fayette County in any bank located in Fayette County selected by the sheriff, into a fund known as the Sheriff’s Pistol Permit Fund.

(c) The Sheriff’s Pistol Permit Fund shall be drawn upon by the Sheriff of Fayette County or his or her appointed agent and shall be used exclusively for law enforcement purposes in the public’s interest and in the discharge of the sheriff’s office as the sheriff sees fit.

(d) The establishment of the Sheriff’s Pistol Permit Fund and the use of such funds shall in no way diminish or take the place of any other source of income established for the sheriff or the operation of his or her office.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Creation of office.

Section 45-29-240 - Consolidation of offices and duties.

(a) At the expiration of the terms of office, or if a vacancy occurs in either the office of Tax Assessor or the office of Tax Collector of Fayette County before such date, then immediately upon the occurrence of such vacancy there shall be established the office of county revenue commissioner in Fayette County. If such office is established upon the occurrence of a vacancy in either the office of tax assessor or tax collector, then the tax assessor or tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term for which he or she was elected. A revenue commissioner shall be elected at an election called for that purpose and every six years thereafter. He or she shall serve for a term of office of six years.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for ad valorem taxation, the collection of such taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.

(c) Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the county commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned, as other official bonds are conditioned, and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on a warrant of the county commission and shall be a preferred claim against the county.

(e) The county commission shall provide the necessary offices for the county revenue commissioner in the courthouse and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor and the tax collector are now or hereafter by law authorized or directed to charge or collect for the performance of any duty imposed by law on any such officers and hereby transferred to and imposed on the county revenue commissioner. As compensation for performance of the duties of his or her office, the county revenue commissioner shall receive a minimum salary of thirty-five thousand dollars ($35,000) per annum, as provided by Section 40-6A-2, payable in 12 equal monthly installments, with the exact amount to be set by resolution of the county commission prior to the county revenue commissioner taking office. If no action is taken by the county commission before the county revenue commissioner takes office at each term, his or her salary shall be thirty-five thousand dollars ($35,000).

(g) The offices of Tax Assessor and Tax Collector of Fayette County are hereby abolished effective on the last day of the term to which they are elected, or on such earlier date, as is prescribed in subsection (a), if a vacancy occurs in either the office of tax assessor or tax collector.

(h) It is the purpose of this section to conserve revenue and promote the public convenience in Fayette County by consolidating the offices of tax assessor and tax collector into one county office.

(i) If the office of tax assessor or tax collector should become vacant between the time of ratification of this section by the electors of Fayette County and the expiration of the term of office of either the tax assessor or tax collector, this section shall become effective immediately and the election thereon shall be called within 45 days of such vacancy.






Division 2 - Employees.

Section 45-29-240.20 - Clerks.

(a) The Probate Judge, Tax Assessor, and Tax Collector in Fayette County are each hereby authorized to hire a chief clerk. The chief clerks’ salaries shall be fixed by the Fayette County Commission and paid from the general fund of the county.

(b) The tax assessor, provided sufficient funds are available, shall be authorized to employ additional clerks as deemed necessary and approved by the Fayette County Commission. The salaries of the additional clerks shall be fixed by the Fayette County Commission and may be paid from funds charged to the maintenance of the property reappraisal program.

(c) The tax collector, provided sufficient funds are available, shall be authorized to employ additional clerks as deemed necessary and approved by the Fayette County Commission. The salaries of the clerks shall be fixed by the Fayette County Commission.









Part 2 - Tax, Oil and Gas.

Section 45-29-241 - Disposition of funds.

(a) Of the proceeds of the oil and gas severance tax provided by Sections 40-20-1 through 40-20-13, which are distributed to the County General Fund of Fayette County, or to the general fund of any municipality therein, 20 percent of such proceeds shall be transferred to the county education department and shall be used as follows: Five percent shall be used for classroom supplies and equipment, which shall be in addition to any classroom support provided by the state; five percent shall be used for the repair, renovation, or new construction of educational buildings or facilities, or for the purchase of new school buses; and 10 percent shall be used only for capital improvements, renovation, or to replace funds pledged to capital improvement projects.

(b) The five percent pledged for school supplies shall be distributed by the county board of education to the principal of each public school located within the county on a per student basis.

(c) The principal of each school shall control/distribute the moneys received by the school as follows:

(1) Fifty percent of the money to each teacher based on the number of hours of instruction being presented by the teacher.

(2) Fifty percent of the money shall be expended in the manner selected by a majority vote of the principal, counselors, teachers, coaches, and librarian.

(3) Moneys allocated in subdivision (1) can be transferred between teachers as needed by written consent of the teacher losing the funds.

(d) All unspent money allocated under subdivision (1) of subsection (c) shall be resubmitted to the principal and the principal shall resubmit the money to the board of education. The teacher shall submit receipts of all expenditures to the principal and the principal shall present the receipts to the board of education. The board of education shall make an accounting of all the money.

(e) All unspent money under subdivision (2) of subsection (c) shall be resubmitted by the principal of the school to the board of education. The principal shall present receipts to the board of education for all expenditures. The board of education shall make an accounting of all the money provided in subdivision (1) and subdivision (2) of subsection (c).

(f) All unspent money returned to the board of education shall be used for repair, renovation, or construction of educational buildings or facilities or for the purchase of new school buses.






Part 3 - Tax, Sales and Use.

Division 1 - 1989 Tax.

Section 45-29-242 - Levy of tax.

(a) There is hereby levied and imposed in the county, in addition to all other taxes of every kind now imposed by law, a privilege or license tax on the sale of any automotive vehicle, truck trailer, semitrailer, and house trailer required to be registered or licensed with the Fayette County Judge of Probate and purchased other than at wholesale in the county from any person, firm, or corporation which is not a licensed dealer engaged in selling automotive vehicles, truck trailers, semitrailers, or house trailers an amount equal to one and one-half percent of the purchase price.

(b) There is hereby levied and imposed in Fayette County, in addition to all other taxes of every kind now imposed by law, an excise or use tax on the storage, use, or other consumption in the county of any automotive vehicle, truck trailer, semitrailer, or house trailer required to be registered or licensed with the Fayette County Judge of Probate and purchased other than at wholesale outside the state for storage, use, or other consumption in Fayette County, a tax in an amount equal to one and one-half percent of the purchase price.

(c) Where any used automotive vehicle, truck trailer, semitrailer, or house trailer is taken in trade or in a series of trades as a credit or part payment on the sale of a new or used automotive vehicle, truck trailer, semitrailer, or house trailer, the taxes levied by this section shall be paid on the net difference, that is, the price of the new or used vehicle or trailer sold less the credit for the used vehicle or trailer taken in trade.

(d) The taxes levied by this section shall be collected by the Fayette County Tax Collector at the same time and in the same manner as the tax levied by Sections 40-23-101 and 40-23-102, and shall be subject to all the same definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, provisions, penalties, fines, punishments, deductions, and discounts; provided, however, the tax collector shall not be entitled to receive additional compensation for collection of the tax authorized herein.

(e) The revenue collected by the tax collector pursuant to this section shall be distributed to the Fayette County Commission to be deposited in a special fund for the Fayette County Water Coordinating and Fire Prevention Authority. The Fayette County Commission shall distribute such funds to the authority from time to time upon the written request of the chair of the authority. Such written request shall become a permanent record of the Fayette County Commission minutes and a copy of such request shall be retained by the authority for inclusion in the permanent records of the authority.






Division 2 - 2000 Tax.

Section 45-29-242.20 - Levy and collection of tax.

(a) This section shall only apply to Fayette County.

(b) As used in this section, state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.

(c)(1) The County Commission of Fayette County may levy, in addition to all other taxes, including, but not limited to, municipal gross receipts license taxes, a one cent privilege license tax against gross sales or gross receipts which shall become effective on September 1, 2000.

(2) The gross receipts of any business and the gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this section.

(d) The tax levied by this section shall be collected by the State Department of Revenue at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department a report in the form prescribed by the department. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the department may require. Any person subject to the tax levied by this section may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the department under this subsection shall be available for inspection by the county commission, or its designee.

(e) Each person engaging or continuing in a business subject to the tax levied by this section, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax levied by this section to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.

(f) The tax levied by this section shall constitute a debt due Fayette County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The department shall collect the tax, enforce this section, and have and exercise all rights and remedies that the state or the department has for collection of the state sales and use tax. The department may employ special counsel as is necessary to enforce collection of the tax levied by this section and to enforce this section. The department shall pay the special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Fayette County.

(g) All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this section shall apply to the tax levied under this section. The State Commissioner of Revenue and the department shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this section that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this section to the tax levied under this section, and to the administration and enforcement of this section, are incorporated by reference and made a part of this section as if fully set forth herein.

(h) The department shall charge Fayette County for collecting the tax levied under this section in an amount or percentage of total collections as may be agreed upon by the commissioner and the Fayette County Commission. The charge shall not exceed five percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Fayette County for that month. The Commissioner of Revenue shall pay into the State Treasury all amounts collected under this section, as the tax is received by the department on or before the first day of each successive month. The commissioner shall certify to the Comptroller the amount collected and paid into the State Treasury for the benefit of Fayette County during the month immediately preceding the certification. The Comptroller shall issue a warrant each month payable to the County Treasurer of Fayette County in an amount equal to the certified amount which shall be paid into the county general fund.

(i) The proceeds of the additional sales and use tax levied by this section shall be distributed annually as follows: In the event that the Park Bond Issue before the Legislature passes and the Tom Bevill Reservoir receives funds therefrom sufficient to construct same when used in conjunction with the following proceeds: 40 percent to the Fayette County Board of Education; 40 percent for debt service and retirement of principal bonds issued for construction of the Tom Bevill Reservoir; and 20 percent to the Fayette County General Fund for debt reduction and not to hire new employees, and upon retirement of the Tom Bevill Reservoir bond issue, 40 percent to the Fayette County Board of Education and 60 percent to the Fayette County General Fund for debt reduction and not to hire new employees.









Part 4 - Tax, Tobacco

Section 45-29-243 - Levy and collection of tax.

(a) There is hereby imposed upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Fayette County a county privilege, license, or excise tax up to the following amounts:

(1) Five cents ($.05) for each package of cigarettes, made of tobacco or any substitute therefor.

(2) Five cents ($.05) for each cigar of any description made of tobacco or any substitute therefor, except little cigars, such as Winchester cigars or cigarellos, which are similar to and which are packaged in the same manner as cigarettes, shall be taxed as cigarettes under subdivision (1).

(3) Five cents ($.05) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which is prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(4) Five cents ($.05) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) Five cents ($.05) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(6) Fifteen cents ($.15) for each package of tobacco paper, both gummed and ungummed.

(b) The privilege, license, or excise tax shall be in addition to all other taxes heretofore imposed by law.

(c) Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.



Section 45-29-243.01 - Tax to be added to sales price of tobacco products.

Upon passage of this part there is levied on every person, firm, corporation, club, or association that sells or stores or receives for the purpose of distribution in Fayette County any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and the tobacco products, on all price display signs, sales, or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products. It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Fayette County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating any of the provisions of this section shall be guilty of a misdemeanor, and upon conviction, shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail for not more than 60 days, or by both such fine and imprisonment. Each act in violation of this section shall constitute a separate offense.



Section 45-29-243.02 - Enforcement.

It shall be the duty of the county commission of Fayette County to enforce this part upon its imposing the tax thereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every dealer, storer, or distributor engaged in the business for which the tax is hereby levied and to make any and all rules and regulations necessary and proper for the collection of such tax. Provided, however, upon resolution of the Fayette County Commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by the county under this part. The tax hereby levied shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 through Section 40-25-28. The State Department of Revenue, if requested by resolution of the Fayette County Commission, to collect all county privilege licenses or taxes specified in Section 45-29-243, for as long as the department is requested to collect the levies, shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax. However, in the event the required stamps are not available for affixing to tobacco products packages and containers or, by the authority of a duly promulgated regulation eliminating the requirement of affixing stamps and replacing such requirement, a monthly reporting system approved by the Department of Revenue shall be accepted as evidence of payment of such taxes.



Section 45-29-243.03 - Enforcement.

The State Department of Revenue, if requested by resolution of the Fayette County Commission, to collect all county privilege licenses or taxes specified in Section 45-29-243, for as long as the department is requested to collect the levies, is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this part. All such rules and regulations duly promulgated shall have the force and effect of law.



Section 45-29-243.04 - Application of laws, rules, and regulations.

All laws, and rules and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this part as fully as if set out herein.



Section 45-29-243.05 - Disposition of funds.

(a) The proceeds from the tax hereby levied, less the actual costs of collection not to exceed 10 per centum, shall be paid by the State Department of Revenue to the Fayette County Commission to be deposited in two separate accounts to the credit of either the Fayette County Water Coordinating and Fire Prevention Authority or the Fayette County Volunteer Fire and Rescue Association as follows:

(1) Sixty percent to the Fayette County Water Coordinating and Fire Prevention Authority.

(2) Forty percent to the Fayette County Fire and Rescue Squad Association with five percent of this directed to public licensed ambulance services if such services are authorized and created by such association.

(b) The Fayette County Fire and Rescue Association shall have authority to promulgate rules and regulations having the force and effect of law for the distribution of the funds under subdivision (2).

(c) Distribution shall be made by the Fayette County Commission to the separate accounts upon written request of the Chair of the respective Fayette County Water Coordinating and Fire Prevention Authority and the Fayette County Volunteer Fire and Rescue Association. The written request shall be submitted to the Fayette County Commission and shall become a permanent part of the minutes of the commission. A copy of the written request shall be retained by the requesting authority or association to be entered in their permanent records.



Section 45-29-243.06 - Construction and application.

(a) None of the provisions of this part shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(b) This part shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 29A - FAYETTE COUNTY MUNICIPALITIES.

Article 1 - Belk.



Article 2 - Berry.

Section 45-29A-20 - Court costs.

(a)(1) Notwithstanding any special, local, or general law to the contrary, there is levied additional court costs and charges of fifteen dollars ($15) upon any criminal or civil cases including, but not limited to, felony cases, misdemeanor cases, and traffic violation cases whose jurisdiction is in the Town of Berry Municipal Court of the Twenty-fourth Judicial Circuit. The costs and charges levied by this section shall be in addition to all other costs and charges presently levied and shall be collected as other costs and charges. The levy of the costs and charges shall commence on July 1, 2010, and all cases pending at the time shall be subject to the levy of costs and charges.

(2) All money derived from the costs and charges provided herein shall be remitted to the Town of Berry and placed in a special fund known as the hazardous duty pay fund. Hazardous duty pay, as provided in this section, shall be paid exclusively from the fund and all funds deposited shall be used pursuant to this section.

(3) In the event funds collected pursuant to this section are insufficient to pay the monthly hazardous duty pay to each police officer, the Town Council of Berry shall have no responsibility or liability to pay the payments and all hazardous duty pay shall be suspended until sufficient funds are collected and deposited in the hazardous duty pay fund.

(b)(1) In addition to all other compensation presently paid, each sworn officer employed full time by the Town of Berry, shall be entitled to hazardous duty pay equal to one hundred fifty dollars ($150) per month. The sum shall be paid in the same manner as the salary of police officers except that the Town Council of Berry, in its discretion, may elect to pay all of the sum in one pay period each month.

(2) The Town Council of Berry shall begin paying the hazardous duty pay as provided herein the first pay period the funds are available to cover the sum needed.

(3) The Town Council of Berry may increase hazardous duty payments to police officers in its discretion, provided that all increases are paid from the hazardous duty pay fund created by this section.






Article 3 - Fayette.

Section 45-29A-30 - Sale of draft or keg beer or malt beverages.

(a) This section shall only apply to the City of Fayette in Fayette County.

(b) The sale of draft or keg beer or malt beverages by retail licensees of the Alcoholic Beverage Control Board is authorized in the City of Fayette. All resolutions and ordinances relating to the sale, consumption, and possession of bottled or canned beer in the city shall apply to draft or keg beer or malt beverages. The Fayette City Council may adopt an ordinance regulating the sale of draft or keg beer or malt beverages pursuant to this section.






Article 4 - Glen Allen.



Article 5 - Winfield.






Chapter 30 - FRANKLIN COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-30-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Franklin County local laws enacted after 1978 and all Franklin County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Compensation.

Section 45-30-11 - Jury Commission; board of registrars; board of equalization.

(a) In Franklin County, in addition to any and all other compensation, salary, and expense allowances provided for by law, there shall be paid to each member of the jury commission, each member of the board of registrars, and each member of the board of equalization, an expense allowance in such an amount as will, together with any amount paid by the state, as salary, compensation, or expense allowance, make the total paid to such members equal to thirty dollars ($30) per day. If the amount paid to such member as compensation or expense allowance by the state increases in the future, then the amount paid by the county under this section shall automatically decrease.

(b) The amount paid under this section shall be paid out of the county general fund and shall be paid only when the members actually attend meetings.

(c) The operation of this section shall be retroactive to May 18, 1981, and all actions taken and payments made pursuant thereto on and after that date are ratified and confirmed.









Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.

Section 45-30-50 - Qualifications; expenses.

(a) This section shall apply only to Franklin County.

(b) Each constable, elected or appointed after August 1, 2001, shall have attended and completed a course of study at a police academy or similar institution and shall be in full compliance with minimum standards of the Peace Officers’ Standards and Training Commission under Section 36-21-46.

(c) Constables holding office on August 1, 2001, are exempt from this section.

(d) The Franklin County Commission shall provide an annual appropriation in an amount of up to fifteen thousand dollars ($15,000) per year to the office of the Sheriff of Franklin County to be used to reimburse constables for actual and necessary expenses in the performance of the duties of constables. Funds previously made available to the county commission for a legislative delegation office shall be used up to the amount of the annual appropriation provided for in this section to the extent funds are not otherwise provided by the county commission.






Article 6 - Coroner.

Section 45-30-60 - Expense allowance.

The Coroner in Franklin County shall be entitled to an expense allowance of one hundred seventy-five dollars ($175) per month which shall be payable from the county general fund in equal monthly installments at the end of each month. The expense allowance provided herein shall be in addition to any and all other allowances or compensation provided by law for such coroner.






Article 7 - County Commission.

Section 45-30-70 - Duties; expense allowance.

The members and the Chair of the Board of the Franklin County Commission have had added to their responsibilities the duty and obligation to maintain and oversee the road system for Franklin County. This has necessitated the members and chair to expend their funds in visiting, overseeing, and supervising road work and construction. In order to help offset this expense, the members and Chair of the Board of the Franklin County Commission shall be entitled to receive an expense allowance in the amount of one hundred fifty dollars ($150) per month to be paid from the seven cent ($.07) gasoline tax fund. The expense allowance shall be in addition to any and all other compensation, salary, or expense allowance provided by law.



Section 45-30-70.01 - Construction and maintenance of certain driveways, gravel roads, school bus turnarounds.

(a) The Franklin County Commission is authorized and empowered to construct and maintain driveways for schools, churches, and church owned cemeteries, and school bus turnarounds located within the county, at county expense.

(b) The Franklin County Commission is further authorized and empowered to provide normal maintenance at county expense on any gravel road or driveway, exclusive of bridges or culverts, leading from a public road to the residence of an abutting landowner.






Article 8 - Courts.

Part 1 - Court Costs.

Section 45-30-80 - Docket fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Franklin County, a docket fee, hereinafter referred to as a solicitor’s fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly as follows: One dollar ($1) of the fees assessed in each case shall be distributed to the office of the Circuit Clerk in Franklin County and the remainder to the Solicitor’s Fund or District Attorney’s Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor’s fee. The solicitor’s fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund. The solicitor’s fee provided in this section is imposed pursuant to the authority granted in Amendment 418 of the Constitution of Alabama of 1901, now appearing as Official Recompilation of the Constitution of Alabama of 1901, Local Amendments, Franklin County, Section 1, as amended, which authorizes the Legislature to fix, alter, and regulate the costs of court in Franklin County.

(b) The solicitor’s fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor’s fee shall be in addition to and not in lieu of any other fees or costs. The solicitor’s fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor’s fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office. That portion of the fees earmarked for the office of the Circuit Clerk of Franklin County may be expended at the request of the circuit clerk for any lawful purpose.

(d) This section shall be effective June 13, 2007. Any fees collected under this section after June 13, 2007, are ratified and confirmed.






Part 2 - District Attorneys.

Section 45-30-81 - Investigators.

The District Attorney of the Thirty-fourth Judicial Circuit, composed of Franklin County, may appoint a chief investigator and from time to time additional investigators. The investigators shall serve at the pleasure of the district attorney. The investigators shall meet the minimum standards for law enforcement officers and shall have the same power and authority as deputy sheriffs and other law enforcement officers in this state. The investigators shall be paid in the same manner as other employees in the district attorney’s office. The investigators shall be responsible to the district attorney and shall perform duties as assigned by the district attorney.






Part 3 - Probate Court.

Division 1 - Compensation.

Section 45-30-82 - Compensation; expense allowance.

(a) In Franklin County, the judge of probate shall receive as compensation a salary in an amount equal to that received by the circuit judge, which shall be payable in equal monthly installments by proper warrant drawn on the general fund of the county.

(b) Any compensation or expense allowance allowed by law to be paid to the officer in his or her capacity as chair of the county commission shall continue to be paid the officer.






Division 2 - Recording System.

Section 45-30-82.20 - Purpose.

This subpart applies only in Franklin County. The purpose of this subpart is to facilitate the use of public records in property transactions in Franklin County by providing for the installation of an improved system of recording, archiving, and retrieving instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate and for the recording, archiving, and retrieving of other instruments, documents, and other uses in the discretion of the judge of probate.



Section 45-30-82.21 - Definitions.

The following words and phrases, including the plural of any thereof, whenever used in this subpart, shall have the following respective meanings:

(1) GENERAL PROPERTY INSTRUMENT. A real property instrument that affects the title to personal property as well as real property.

(2) IMPROVED RECORDING SYSTEM. A system of recording, archiving, and retrieving real property, personal property instruments, and probate court documents under the jurisdiction of the judge of probate, and in the discretion of the judge of probate, or recording, archiving, and retrieving other instruments and documents, which system when completed, shall consist of equipment necessary and suitable to record, archive, and retrieve records.

(3) PERSONAL PROPERTY INSTRUMENT. Any instrument or document affecting the title to personal property only, as distinguished from real property, that may be now or hereafter titled for record in the probate office, in accordance with the applicable requirements of the law of this state, including, and particularly Sections 35-4-50 and 35-4-90.

(4) REAL PROPERTY INSTRUMENT. Any instrument or document affecting the title to real property that may now, or hereafter, be filed for record in the probate office pursuant to the applicable requirements of the laws of this state, including, but without limitation to, Section 12-12-43, and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgment, and plats or maps showing subdivisions of real estate.



Section 45-30-82.22 - Installation and maintenance.

The judge of probate may provide for the installation and thereafter for the maintenance of an improved recording, archiving, and retrieval system in the probate offices of Franklin County. The initial installation of the improved recording, archival, and retrieval system shall include the following:

(1) The acquisition of the equipment provided for in the definition of an improved recording, archiving, and retrieving system.

(2) The establishment of procedures for the continued recording, archiving, and retrieving of all instruments and records that shall, after the effective installation date, constitute a part of the improved recording, archiving, and retrieving system.

(3) The initial installation of the improved recording, archiving, and retrieving system shall be performed by a person or persons, firm, or corporation engaged in the records management business and experienced in setting up county records, and the initial installation shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts and titles. Following its installation in the county, the improved recording, archiving, and retrieving system shall be thereafter maintained in the county and all real property instruments, general property instruments, personal property instruments, and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the improved recording, archiving, and retrieving system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with existing law, including, without limitation, Section 12-13-43.



Section 45-30-82.23 - Official record of instruments.

Following the effective installation date, real property instruments, personal property instruments, and other documents and records provided herein to be recorded, archived, and retrieved with computer-generated files, to be stored and filed on either optical disk, or on paper, as seen fit by county, and shall constitute the official record of the instruments for the purpose of Section 12-13-43.



Section 45-30-82.24 - Relation to other laws.

All laws of Alabama with respect to the recording of real property instruments, personal property instruments, general property instruments, miscellaneous instruments, and other instruments and records that may constitute part of an improved recording, archiving, and retrieving system installed hereunder, including, without limitation, Section 12-13-43, and all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of lis pendens, declarations of claims or exemption, certificates of judgment, or plats or maps showing subdivisions of real estate that are not inconsistent with this subpart shall continue in effect with respect to an improved recording, archiving, and retrieving system installed hereunder, the recording of instruments therein, and the duties of the judge of probate with respect thereto.



Section 45-30-82.25 - Payment of costs.

The initial installation costs shall be paid entirely out of the special recording fees. Nothing contained in this section, however, shall prohibit the county from using any part of its own funds for the purpose of paying the cost of purchasing, operating, or maintaining, after the initial installation, any improved system installed pursuant to this subpart.



Section 45-30-82.26 - Special recording fee - Real property, personal property, and UCC instruments.

Effective September 16, 1997, a special recording and filing fee of five dollars ($5) shall be paid to and collected by its judge of probate, with respect to each real property instrument, each personal property instrument, and each UCC filing that may be filed for record in the office of judge of probate and with respect to other instruments and documents in the probate office at the discretion of the judge of probate and on and after that date, no instrument or document shall be received for record in the office of the judge of probate unless the special recording fee of five dollars ($5) is paid thereon. The special recording fee shall be in addition to all other fees, taxes, and charges required by law to be paid upon the filing for record of any real property instrument, personal property instrument, or UCC filing, and for the recording of other instruments and documents in the probate office at the discretion of the judge of probate. Any, all, or none of the special recording fee may be charged at the discretion of the judge of probate. All special recording fees so collected shall be paid into a special fund of the judge of probate. These funds shall be used at the discretion of the judge of probate for an improved recording, archiving, and retrieving system or for other equipment, maintenance, and services necessary for the improvement of the office of the judge of probate. The above fee may be adjusted from time to time by the Franklin County Commission with the approval of the judge of probate.



Section 45-30-82.27 - Special recording fee - Probate court cases.

Effective September 16, 1997, a special recording fee of ten dollars ($10) shall be paid to and collected by the judge of probate with respect to every court case filed in the Probate Court of Franklin County. The special recording fee shall be in addition to all other costs and fees heretofore collected. The additional fee shall be paid into the special fund of the judge of probate as created in Section 45-30-82.26.



Section 45-30-82.28 - Special transaction fee.

Effective September 16, 1997, a special transaction fee of two dollars ($2) shall be paid to and collected by its judge of probate with respect to every transaction not covered by Section 45-30-82.26 or Section 45-30-82.27 occurring in, or under the jurisdiction of, the office of the judge of probate, which amount shall be in addition to all other costs and fees heretofore collected. The additional fee shall be paid into the special fund of the judge of probate as created in Section 45-30-82.26.



Section 45-30-82.29 - Disposition of funds.

Effective September 16, 1997, any and all revenues generated either directly or indirectly due to the use of or access to the improved recording, archiving, and retrieving system shall be paid directly in the aforementioned special fund of the judge of probate. These funds shall be used at the discretion of the judge of probate.












Article 9 - Economic and Industrial Development and Tourism.

Section 45-30-90 - Franklin County Community Development Commission; Community Development Fund.

(a) There is hereby created the Franklin County Community Development Commission which shall be authorized to receive and by majority vote to distribute any funds in the Community Development Fund created herein for the purposes of promoting economic development, education, conservation, and fire protection. The commission may also expend funds for the purposes authorized in Section 29-2-120. The commission shall be comprised of the following members:

(1)a. For the first two years of the legislative quadrennium the mayor of the largest municipality in Franklin County.

b. For the last two years of the legislative quadrennium the mayor of the second largest municipality in Franklin County.

(2) A person appointed by each senator representing a portion of Franklin County whose term shall coincide with the term of the senator or until replacement.

(3) A person appointed by each House of Representatives member representing a portion of Franklin County whose term shall coincide with the term of the representative or until replacement.

(b) The commission may promulgate rules and regulations related to its operations and procedures for the awarding of grants within the community for the above mentioned purposes.

(c) There is hereby created the Community Development Fund within the Franklin County Treasury. The fund shall be comprised of the additional three percent of TVA in-lieu-of-tax payments received pursuant to Section 40-28-2 beginning with the fiscal year which began October 1, 2006. The funds may be expended on order of the Franklin County Community Development Commission.



Section 45-30-90.01 - Distribution of proceeds from severed material severance tax.

In Franklin County, any funds in the severed material severance tax fund remitted to the county pursuant to Section 40-13-58, for economic development, shall be distributed to the Franklin County Development Authority and used exclusively for economic development.






Article 10 - Education.

Part 1 - Employees.

Section 45-30-100 - Compensation of employees incapacitated on the job.

(a) This section shall only apply to Franklin County.

(b) When used in this section, the following terms shall have the following meanings, respectively:

(1) EDUCATIONAL AUTHORITY or EMPLOYER. The county school system; any public city school system; any school, college, or institution under the control of the State Board of Education located in Franklin County; any public college or university located in Franklin County.

(2) EMPLOYEE. Any teacher, counselor, advisor, librarian, coach, educational coordinator, psychometrist, substitute teacher, aide, college teacher, including professor, associate professor, assistant professor, and instructor, principal, supervisor, superintendent, administrative officer or assistant, ROTC employee, lunchroom or cafeteria worker, adult bus driver, student bus driver, maid, janitor, custodian, maintenance worker, secretary, clerk or clerical assistant, or any other employee, certified or noncertified, so employed full-time or part-time by the educational authority.

(3) ON-THE-JOB. During normal work hours or during the time the employee is performing a duty or task incidental to employment or official duties, or for the benefit of the employer.

(c) Each educational authority shall be authorized to continue the salary of any employee who is incapacitated as a direct result of injuries received while on the job, irrespective of the party at fault, for a period not to exceed one year from the time of incapacitation. The salary of the incapacitated employee, if approved by the employer, shall be paid to the employee in the same manner, method, and procedure as though the employee were on active employment status.

(d) The incapacitated employee, or his or her representative, shall furnish to the employer a letter or certificate of disability issued by a licensed physician certifying that the employee is unable to perform normal duties. If within 14 calendar days after receiving the physician’s certificate of disability the employer is dissatisfied with the physician’s judgment on disability, the employer may require the employee to submit to a medical examination by a physician of the employer’s choice, the expense of which shall be paid by the employer. In such case that there is a conflict in the judgments of the two physicians regarding the employee’s disability, final judgment shall be determined by the same principles and under the same procedures as any contested or disputed claim under the workers’ compensation statutes as contained in Title 25.

(e) Work days missed by the employee due to an on-the-job injury shall not be charged against the employee’s sick leave benefits, personal leave benefits, or any other benefit or compensation. If qualified under this section, the employee shall receive his or her due salary at the customary pay period without regard to any other compensation received, irrespective of source or sources derived.






Part 2 - Scholarship Program.

Section 45-30-101 - Established; Franklin County Educational Board Account.

There shall be established a scholarship program for the benefit of residents of Franklin County. The revenue derived from the county tax levied by Subpart 1, Part 6, Article 24, is appropriated to the program and is deposited into the Franklin County Educational Board Account, which is hereby created. All funds in any predecessor scholarship account shall be transferred to this account.



Section 45-30-101.01 - Franklin County Educational Board.

(a) The Franklin County Educational Board is created to administer this part.

(b) The board shall consist of 11 members. The county superintendent of education, the City of Russellville Superintendent of Education, and the county judge of probate shall be ex officio members of the board and each shall serve as a member so long as he or she retains his or her respective position or office. The governing bodies of Franklin County, Russellville, Red Bay, Phil Campbell, Hodges, and Vina shall each appoint one member, and the Advisory Board of Belgreen School shall jointly appoint one member, who shall be a resident of the Belgreen school district. The legislative delegation from Franklin County shall appoint a Franklin County resident, who is also an employee at the Phil Campbell campus, to represent the Northwest campus. The term of each appointed member shall be fixed by the body entitled to appoint the member.

(c) The members of the board shall select from among themselves a chair and a vice chair, who shall each serve for one year and may upon selection serve successive terms, provided that the person remains a member of the board.

(d) The board may adopt necessary rules and regulations to govern its meetings, provided that the board shall meet upon the call of the chair. A majority vote of the board shall be necessary for the award of funds from the account.

(e) The board shall make an annual report to the county governing body of all expenditures approved for that school year. The report shall be open to the public for inspection.

(f) Board members shall receive no compensation for serving on the board.



Section 45-30-101.02 - Eligibility.

To be eligible to receive a scholarship adopted pursuant to Subpart 1, Part 6, Article 24, as amended in 1998, a person shall meet the requirements of this part and satisfy the policies and procedures promulgated by the board.



Section 45-30-101.03 - Awarding of scholarships; conditions.

(a) Commencing with the 1998-1999 academic year, the board may award from the Franklin County Educational Board Account as many scholarships for each school year as its funds will allow to eligible recipients, subject to the limitations of this part and the policies and procedures promulgated by the board.

(b) For the scholarship program adopted, the following conditions shall apply:

(1) The board shall specify the documentation or material necessary to verify school attendance of applicants.

(2) The board shall determine the minimum grade point average that a student shall maintain in order to qualify for a scholarship.

(3) A student shall have resided in Franklin County for at least two consecutive years prior to seeking and qualifying for a scholarship.



Section 45-30-101.04 - Funds.

(a) Each scholarship awarded pursuant to this part shall only be used for a student’s tuition at an in-state institution of higher learning.

(b) Scholarship funds shall be distributed equally among all undergraduate college students of any institution of higher education who meet residence requirements in Franklin County and who seek reimbursement as provided herein. At the end of each academic year, each resident student of the county who provides receipts for undergraduate college attendance shall be eligible for a scholarship reimbursement. In May and June of each year, any eligible student may submit and be reimbursed for expenses of the prior year for college attendance. The board, based upon the limitations of subsection (c), the number of applicants, and other relevant factors, shall determine the amount distributed to each applicant.

(c) A reserve fund in an amount to be determined by the board shall be maintained at all times. The Chair of the Franklin County Educational Board shall call a meeting of the board each year prior to September 1 for the purpose of reviewing the revenues, protecting the reserve fund, establishing the amount to be awarded each recipient for the following year, and formulating any other policies the board deems appropriate for the purpose of approving expenditures from the fund.

(d) All revenues shall be collected by the custodian of county funds of Franklin County and disbursed in a timely fashion. All actions regarding the revenues shall be subject to the standard audit procedures of the State of Alabama.






Part 3 - Superintendent of Education.

Section 45-30-102 - Election of superintendent.

(a) The Legislature finds that Amendment 578 to the Constitution of Alabama of 1901, was approved by an overwhelming majority of the voters of Franklin County and the Franklin County School District at the election held for that purpose. The Legislature further finds and declares that subsection (b) of Amendment 578 was intended to require approval of a majority of those qualified electors of the political subdivisions voting at the constitutional amendment election and was not intended to require approval by a majority of the registered voters in the respective political subdivisions. However, because the Legislature is mindful that opponents to Amendment 578 may attempt to challenge Amendment 578 based on an unreasonable interpretation of subsection (b) of Amendment 578, the Legislature desires to provide further for the nomination of the Franklin County Superintendent of Education.

(b) Candidates for election to the office of the Franklin County Superintendent of Education shall be nominated by the qualified electors residing in the jurisdiction of the Franklin County School District in the primary election at the same time and otherwise in the same manner as candidates for other county offices.

(c) In the event a court prohibits the nomination and election of the Franklin County Superintendent of Education pursuant to Amendment 578, the nomination of the candidates at the 1996 primary election shall be subject to a higher court upholding the validity of that amendment or the approval of a constitutional amendment at that election providing further for the election of the Franklin County Superintendent of Education.






Part 4 - Volunteer Security Force.

Section 45-30-103 - Formation of volunteer emergency security forces; training and supervision.

(a) Upon a determination by the principal of any Franklin County public K-12 school that the safety of the students at the school is not adequately protected or that additional security is necessary to ensure the safety of the students or employees, he or she may request volunteers to serve on an emergency security force for the school. Volunteers shall consist of current employees of the school, retired employees of the school, and residents of the school district.

(b) Once a list of volunteers has been compiled by the principal, the principal shall submit the list to the Sheriff of Franklin County. The sheriff shall review the list to determine whether the list contains a sufficient number of suitable volunteers to staff an emergency security force at the school. If the sheriff determines the number of suitable volunteers is sufficient, he or she may initiate an emergency security force program for the school.

(c) Upon formation of an emergency security force, the sheriff, in conjunction with administrative school personnel, shall prepare a detailed crisis plan for the school that includes a comprehensive plan of action for the emergency security force to follow in the event the security of the school is compromised or the safety of students or employees is threatened. The plan shall also specify how and where weapons may be stored and carried by emergency security force members and circumstances under which certain weapons may be used. All weapons and equipment used shall be approved by the sheriff.

(d) A volunteer emergency security force member shall be classified as a reserve deputy sheriff and shall serve in that position at the pleasure of the sheriff. Service as a reserve deputy sheriff under this section shall not include the power of arrest. As a member of an emergency security force, a volunteer shall receive any training deemed necessary by the sheriff and, when fulfilling his or her duties as a member of the emergency security force, shall be under the supervision and direction of the sheriff. The sheriff may offer self defense or other training to those school employees who are not selected to serve on an emergency security force.

(e) An emergency security force member shall receive no compensation for his or her service on an emergency security force, but may be reimbursed for actual necessary expenses incurred in the discharge of his or her duties on behalf of the emergency security force from funds otherwise appropriated by the local board of education. Nothing in this subsection shall prohibit a local board of education from providing a salary supplement to the members of an emergency security force.

(f) Expenses related to the training of emergency security force members and the purchase of any equipment and weapons deemed necessary by the sheriff shall be administered by the local board of education and paid from funds appropriated for that purpose.

(g) Each local board of education in the county shall oversee and provide for the implementation of this section within the schools under its jurisdiction.









Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-30-110 - Expense allowance.

(a) In Franklin County, in addition to any and all other compensation, salary, and expense allowances provided for by law, there shall be paid to each member of the board of registrars an expense allowance in an amount of five dollars ($5) per day. It is the intent of this section to neither increase nor decrease the compensation of members of the board of registrars.

(b) The expense allowance paid under this section shall be paid out of the county general fund and shall be paid only when the members actually attend meetings.

(c) The operation of this section shall be retroactive to May 4, 1982, and all actions taken and payments made pursuant thereto on and after that date are ratified and confirmed.



Section 45-30-110.01 - Office hours.

(a) The Franklin County Board of Registrars shall be available at the county courthouse, or at other locations provided by law, for the registration and reidentification of voters during the hours of 8:00 A.M. to 5:00 P.M. on regular business days or on any additional days on any additional hours the board of registrars deem necessary for the registration and reidentification of voters.

(b) The total hours worked by each member of the board of registrars shall be certified by the Chair of the Franklin County Commission at the end of each pay period for pay purposes.






Part 2 - Election Officials.

Section 45-30-111 - Compensation.

Each election official of Franklin County shall receive twenty dollars ($20) per day for the performance of his or her official duties and five dollars ($5) for one day election school attendance. The County Commission of Franklin County shall supplement the compensation already provided by the general law of the state with funds out of the county general fund sufficient to bring the compensation up to the amount provided for by this section, including the one day election school attendance, provided, however, in any municipal election in which the official serves, the supplement provided for herein, shall be paid by the municipality in which such election is held.



Section 45-30-112 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 4, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Pursuant to the authorization under Section 17-6-4(c), the Franklin County Commission may establish voting centers by combining voters from two or more precincts in order to facilitate or reduce costs for elections.

(b)(1) The Franklin County Commission shall hold a public hearing seeking input from the affected voters before the voting centers are approved by the commission.

(2) The public hearing shall be held at the location of the proposed voting center.









Article 12 - Employees.



Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Section 45-30-140 - Applicability.

This article shall apply only in Franklin County.



Section 45-30-140.01 - Legislative findings.

The Legislature declares that volunteer fire districts which receive funds pursuant to this article are organizations which are public in nature as they protect the health, safety, and welfare of the citizens of the county.



Section 45-30-140.02 - Establishment of volunteer fire districts.

The Franklin County Commission may establish one or more volunteer fire districts within the geographic boundaries of the county. No land lying within the boundaries of a municipality at the time a district is formed shall be included in a district unless the municipality adopts a resolution to be included in a district. Nothing in this article shall be construed to limit or impede the rights or ability of a municipality to provide fire protection within its corporate limits or its police jurisdiction.



Section 45-30-140.04 - Fire protection service fee - Referendum.

(a) The qualified electors of a fire district may file a petition, signed by at least 50 registered voters in the fire district, with the office of the judge of probate, who shall then order a referendum to be held in the fire district on the question of establishing a fire protection service fee for the fire district. Section 45-30-140.08 shall apply to all elections provided for by this article.

(b) The petition shall contain the name and description of the fire district area and shall request the judge of probate to call an election on the following question:

"Do you favor the assessment of a fire protection service fee in the amount of $____ a month collected annually with property tax payments for the purpose of funding fire protection services in this volunteer fire district? Yes __ No __."

(c) The fee may not exceed six dollars ($6) a month.



Section 45-30-140.05 - Fire protection service fee - Approval; construction and application; subsequent referenda.

(a) If a majority of the votes cast at the election are affirmative votes, the fire protection service fee on each residence, dwelling, and business within the geographic boundaries of the fire district shall become effective on the first day of the next month following approval and shall be paid within one year following approval. For the purposes of this article, a "dwelling" shall be defined as any building, structure, or other improvement to real property used or expected to be used as a dwelling or residence for one or more human beings, including, but not limited to, (1) a building, structure, or improvement assessed for purposes of state and county ad valorem taxation, as Class III single-family owner-occupied residential property, (2) a duplex or an apartment building, and (3) any mobile home or house trailer. A building, structure, or other improvement shall be classified as a dwelling if either of the following apply:

(1) It is wholly or partially vacant or uninhabited at any time during the year for which a fire protection service fee is or is to be levied.

(2) It is also used or expected to be used simultaneously for a purpose, whether or not commercial in nature, other than as a dwelling or residence.

(b) The fire protection service fee may not be construed as a tax on property. The fees shall be levied for the purpose of funding fire protection services to dwellings and businesses under this article.

(c) The fire protection service fee for a district may not be increased for a period of five years after approval of the initial fire protection service fee. Any increase in the amount of the fee may not be effective until after the approval at a referendum election held for the purpose of increasing the fee.

(d) If a majority of the votes cast at the election are negative, another election for setting the amount of the fire protection fee may not be held for two years from the time of the prior election.



Section 45-30-140.06 - Fire protection service fee - Homestead exemption for persons with a disability over age 65.

Any person who meets the requirements of Sections 40-9-19 and 40-9-21 for the over 65 disability special homestead exemption shall be exempt from paying the fire protection service fee.



Section 45-30-140.07 - Fire protection service fee - Collection and disposition.

(a) The fire protection service fee shall be collected with taxes and shall be collected, administered, and enforced as closely as possible at the same time, in the same manner, and under the same requirements and laws as are the ad valorem taxes of the state. In the case of mobile homes, the fee shall be collected, administered, and enforced as closely as possible at the same time, in the same manner, and under the same requirements and laws as the annual registration fee for manufactured homes provided in Section 40-12-255. The fire protection fee shall begin to be assessed at the beginning of the month after the approval of the fee and shall be collected annually with annual property tax payments. The proceeds of the collected fees, minus an administration fee not to exceed three percent, shall be paid to the respective volunteer fire district or to the City of Russellville.

(b) Funds paid to the volunteer fire districts shall only be expended for fire protection and emergency services purposes, to include the purchase of vehicles and equipment, erect and maintain fire stations, daily operations, training, supplies, and insurance. No portion of the fire protection fee collected pursuant to this article may be used for salaries or payments to firefighters in any manner. Each volunteer fire district receiving funds shall maintain financial records in accordance with the Financial and Compliance Guidelines for Volunteer Fire Departments, August 2009, of the Department of Examiners of Public Accounts. Funds distributed to the City of Russellville shall be used for the operation of the fire department.



Section 45-30-140.08 - Election procedures.

(a) The election laws governing the registration of voters, equipment at polling places, furnishing of supplies, appointment of election officers, voting, and canvassing returns at a general election shall apply to the elections for fire district funding.

(b) When a petition for the holding of an election is filed with the judge of probate not less than 30 days and not more than 90 days prior to some other election to be held in the territory in which the election is sought by the petition, the judge of probate shall order the election sought by the petition to be held the same day as the other election held. The county governing body shall pay for the necessary expenses of advertising and conducting the election out of the general funds of the county.

(c) The judge of probate shall give notice of any election held under Section 45-30-140.04, publishing for three weeks, at least once a week, on the same day of each week, in a newspaper of general circulation in the territory where the election is to be held, a notice that on the day fixed for the election, the location of the election, and the questions to be voted on shall be submitted to the electors of the territory.



Section 45-30-140.09 - Transfer of funds upon dissolution or abandonment of eligible volunteer fire district.

Upon dissolution or abandonment of any eligible volunteer fire district, any remaining funds derived from this article or any assets purchased with the funds derived from this article, after all indebtedness has been satisfied, shall be transferred to the association. The funds and assets shall be reallocated to remaining volunteer fire districts that provide fire protection services for the dissolved or abandoned area. In the event there are no remaining volunteer fire districts, the funds or assets shall be distributed to remaining volunteer fire departments in the county. Upon dissolution or abandonment of the fire district, the collection of fire protection service fees shall cease unless a new district is formed within 30 days to replace the dissolved or abandoned district.



Section 45-30-140.10 - Exemption from taxes, fees, etc.

A fire district shall be exempt from all taxes levied by any county, municipality, or other political subdivision of the state, including, but not limited to, license, utility, and excise taxes imposed for engaging in any of the activities of the district. The district shall be exempt from any fees, taxes, or costs related to its incorporation, or recording of any document in the office of the judge of probate in the county.



Section 45-30-140.11 - Status and liability of personnel.

The personnel of volunteer fire districts provided for in this article may not be considered as employees, servants, or agents of the county and the members of the county commission and the employees of the county may not be liable in either their official capacity or private capacity for the actions of the personnel of the volunteer fire districts.



Section 45-30-140.12 - Construction; powers to set district lines.

This article is supplemental and may not be construed to repeal any law not in conflict with this article. The county commission of Franklin County shall retain the right to set district lines, except as provided in this article.






Article 15 - Gambling.



Article 16 - Government Operations.

Section 45-30-160 - Distribution of Tennessee Valley Authority payments in lieu of taxes.

In Franklin County, the payments made to the county commission as authorized in Section 40-28-2, shall be distributed by the county commission as follows:

(1) Each local government shall first receive the same amount of funds which it received from the Alcoholic Beverage Control Board during the fiscal year ending September 30, 1979, provided, however, that in any fiscal year after the fiscal year ending September 30, 1979, that the total Tennessee Valley Authority payments in lieu of taxes distributed to Franklin County by the state is in an amount less than the amount that all governments in Franklin County received from the Alcoholic Beverage Control Board in the fiscal year ending September 30, 1979, each local government shall receive an amount of Tennessee Valley Authority funds which shall be in the same proportion that all levels of government in Franklin County received in Alcoholic Beverage Control Board funds in the fiscal year ending September 30, 1979.

(2) Any funds distributed to Franklin County by the State of Alabama as payments in lieu of taxes from the Tennessee Valley Authority in any fiscal year which are in excess of the amount which all levels of government in Franklin County received from the Alcoholic Beverage Control Board in the fiscal year ending September 30, 1979 shall be distributed as follows: 40 percent of such payments shall be disbursed on the same formula as school funds according to the State Department of Education’s Current Expense Ratio are apportioned to the Franklin County Board of Education and the Russellville City Board of Education; 60 percent of the payments shall be distributed to the county general fund and on a pro rata basis to the general funds of the City of Russellville, the City of Phil Campbell, the City of Red Bay, the City of Vina, and the City of Hodges, with each city receiving the amount that its population, according to the latest federal census, bears to the entire population of the county, and the general fund of the Franklin County Commission receiving the amount that the population of the county outside the cities bears to the entire population of the county, according to the latest federal census.






Article 17 - Health and Environment.

Section 45-30-170 - Establishment, collection, and disposition of fees.

(a) The county Board of Health of Franklin County, which is a part of the Northwest Alabama Regional Health Department, is hereby authorized to recommend reasonable fees or charges to the governing body of the county and the governing body shall establish the actual amount of the fee, with or without regard to such recommendations, for the rendering of public health services within the county to members of the public. Such fees shall supplement, but not replace, local, state, and federal appropriations.

(b) The governing body of Franklin County shall promulgate and fix a reasonable schedule of fees to be charged and collected from, or on behalf of, persons receiving public health services, and the amount of such fees shall include charges for personal services, inspections, and the expenses intendant upon the services such as the expenses of necessary drugs, supplies, travel, and the cost of personnel time. Restaurant inspections and food handlers examinations are specifically excluded from charges.

(c) All fees and receipts collected shall be paid over to the Regional Health Officer of the Northwest Alabama Regional Health Department and deposited in a bank and shall be expended for the support, maintenance, and operation of the public health services in the county.

(d) Funds collected under this section may be utilized as matching funds from other available sources.

(e) Services may not be denied any indigent person.

(f) In case of grievance, the aggrieved party may petition the county health officer in writing for an informal hearing. If satisfaction is not reached, the aggrieved party may then petition the chair of the county board of health in writing for a formal hearing before the county board of health.






Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.

Section 45-30-210 - Prohibition against use of artificial light from motor vehicle to locate wildlife.

(a) In Franklin County, it shall be unlawful for any person or group of persons to willfully throw or cast, or cause to be thrown or cast, in a continuous and repeated manner, the rays of a spotlight, headlight, or other artificial light from any motor vehicle, with the aid of any motor vehicle, or while on foot, from any highway or road, or in any field, woodland, or forest, in an attempt or with intent to locate deer and other wildlife other than raccoons. This section shall not apply to farmers while checking livestock upon land which they own, lease, or rent, emergency vehicles, law enforcement vehicles, and public utility vehicles.

(b) Any violation of this section shall be a Class B misdemeanor and punishable as prescribed by law.






Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-30-230 - Expense allowance; salary.

(a) This section shall be operative in Franklin County.

(b) Commencing on June 1, 1995, the Sheriff of Franklin County shall be entitled to an additional expense allowance equal to the difference between the salary currently being paid to the sheriff and the salary of fifty-two thousand five hundred dollars ($52,500) annually currently being paid to the Circuit Clerk of Franklin County, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(c) Beginning with the expiration of the term of the incumbent sheriff, the annual salary for the sheriff shall be increased by the difference between the salary of the sheriff and the salary of the circuit clerk, payable in equal monthly installments from the general fund of the county and at that time, subsection (b) shall become null and void.






Part 2 - Jails.

Section 45-30-231 - Pay telephones and vending machines.

(a) The Sheriff of Franklin County, Alabama, may retain the funds accruing from the pay telephones and vending machines located in the county jail in a special fund known as the Law Enforcement Fund which shall be used by the sheriff for law enforcement purposes in the county. The fund shall be managed exclusively by the sheriff.

(b) The sheriff shall prepare an annual report detailing expenditures made during each fiscal year from the Law Enforcement Fund. A copy of the report shall be filed no later than 60 days after the close of each fiscal year with the county commission, the presiding judge of the circuit court of the county, and the county district attorney.



Section 45-30-231.01 - Jail store.

(a) The Sheriff of Franklin County, or the authorized agents of the sheriff, may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Law Enforcement Commissary Fund in a bank located in Franklin County selected by the sheriff. All proceeds collected under this section shall be deposited by the sheriff into the Law Enforcement Commissary Fund.

(2) The sheriff shall keep an account of all jail store sales and transactions of the Law Enforcement Commissary Fund for audit by the Department of Examiners of Public Accounts. The jail store account and Law Enforcement Commissary Fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store shall be expended at the discretion of the sheriff for law enforcement purposes in Franklin County that are in the interest of the public as the sheriff sees fit.

(d) The establishment of the Law Enforcement Commissary Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the jail.

(e) Any actions relating to the operation of a jail store in the county jail prior to March 7, 2006, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store in the county prior to March 7, 2006, shall be deposited into the Law Enforcement Commissary Fund created by this section.






Part 3 - Pistol Permit.

Section 45-30-232 - Fee; disposition of funds.

In Franklin County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twelve dollars fifty cents ($12.50), which shall be collected by the sheriff of such county and deposited in the county treasury. The county shall retain five dollars ($5) for the county general fund and seven dollars fifty cents ($7.50) shall be retained for the operation of the sheriff’s department to be expended as the sheriff may see fit.






Part 4 - Retirement.

Section 45-30-233 - Receipt of badge, pistol, etc., upon retirement.

(a) Any individual employed by the Franklin County Sheriff’s Office as a law enforcement officer for a period of 10 years or more who retires from the department in good standing may receive from the sheriff, without cost, his or her badge, a retired commission card, and a pistol, provided the pistol is furnished by the department.

(b) The provisions of this section are retroactive to January 1, 2001.






Part 5 - Work Release.

Section 45-30-234 - Work release program.

(a) This section shall apply to Franklin County.

(b)(1) BOARD. The Franklin County Work Release Board, which shall be composed of the following members: The judge of probate of the county, the sheriff of the county, and the chief deputy of the Franklin County Sheriff’s Department.

(2) INMATE. Any person, male or female, convicted of a crime and sentenced to the county jail.

(c) The employer of an inmate involved in work release shall pay the inmate’s wages directly to the board. The board may adopt regulations concerning the disbursement of any earnings of the inmates involved in the work release program. The board shall be authorized to withhold from the inmate’s earnings 25 percent of his or her gross earnings to pay such cost incident to the inmate’s confinement as the board shall deem appropriate. The board may adopt policies to allow such monies to be spent exclusively for law enforcement and operation of the jail. After 25 percent has been deducted from the inmate’s gross pay, the remainder of the inmate’s earnings shall be credited to his or her account in a local bank, and upon his or her release from confinement shall be turned over to the inmate. The board is authorized, however, to turn the remaining 75 percent of the inmate’s earnings over to his or her family to be used by them in their support while the inmate is confined, provided the inmate gives written consent to this procedure prior to the inmate’s release into the work release program.

(d) The willful failure of an inmate to remain within the extended limits of his or her confinement or to return within the time prescribed by the sheriff to the county jail shall be deemed as an escape from the custody of the sheriff and shall be punishable as provided by law for escaped prisoners.

(e) Employees of the board or persons designated by the board are authorized to make investigations and recommendations pertaining to the validity of requests for job opportunities for inmates and to otherwise assist the sheriff in the implementation of the program herein authorized.

(f) The board or members of the board shall endeavor to secure employment for eligible inmates under this section subject to the following:

(1) Such employment must be at a wage at least as high as the prevailing wage for similar work in the area or community where the work is performed in accordance with the prevailing working conditions in such area.

(2) Such employment shall not result in displacement of employed workers.

(3) Inmates eligible for work release shall not be employed as strike breakers or in impairing any existing contracts.

(4) Exploitation of eligible inmates in any form is prohibited.

(g) No inmate granted privileges under this section shall be deemed to be an agent, employee, or involuntary servant of the board, state, county, or municipality while involved in the free community or while going to and from employment, or other specified areas or while on furlough.

(h) The sheriff or person or persons designated by the board shall jointly prepare an annual report to be filed not later than 60 days from the close of each fiscal year, a copy of the report shall be filed with each of the following persons or agencies: The board, the governing bodies to which this section applies, and to the circuit judge or judges serving Franklin County.

(i) Anyone violating this section shall be guilty of a misdemeanor.









Article 24 - Taxation.

Part 1 - Revenue Commisioner.

Division 1 - Employees.

Section 45-30-240 - Clerks.

(a) In Franklin County, the tax assessor, tax collector, and judge of probate each are hereby authorized to appoint not less than one clerk and any additional clerks to assist him or her in the performance of his or her duties. Such clerks as are appointed under this section shall serve at the pleasure of the officer making such appointment.

(b) Such clerks as are appointed under this section shall be paid a salary to be fixed by the county commission. Such salary to be set in accordance with adopted county personnel policy to be paid out of the county general fund. The county commission is hereby authorized to increase the number of clerks in the aforesaid offices when in the judgment of the commission that a need exists.






Division 2 - Motor Vehicle License Division.

Section 45-30-240.20 - Creation; branch office.

There is hereby created within the tax assessor’s office in Franklin County, Alabama, a license division which shall issue all motor vehicle licenses and titles through the tax assessor’s office. Such license division shall also operate and maintain a branch office in Red Bay, Alabama, which shall be computerized to facilitate the issuance of such licenses and titles.



Section 45-30-240.21 - Duties; collection of monies.

The tax assessor shall perform all duties relating to the issuing of licenses on motor vehicles in the county which have heretofore been performed by the judge of probate and tax collector. The judge of probate and tax collector of Franklin County are hereby relieved of all duties and responsibilities relative to the issuance of licenses and collection of certain monies on such motor vehicles. The tax assessor shall receive all monies now collected by the judge of probate and the tax collector for performing such duties and such monies shall be remitted to the county general fund.



Section 45-30-240.22 - Recordkeeping.

The tax assessor shall keep at all times an accurate record of all motor vehicle licenses received by him or her from the Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. He or she shall report to the Comptroller at the same time in the same manner that other officials with the duties are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that the officials are required to account for by law.



Section 45-30-240.23 - Voiding of license for invalid payment.

In cases where a personal check given for a license is found to be noncollectible for any reason, the tax assessor shall notify the license inspector, who shall make a reasonable attempt to retrieve the license in question. In the event that the license cannot be retrieved, the license inspector shall so state and such statement shall constitute authorization for the judge of probate to void any license in question. Once such license has been voided, the tax assessor shall receive credit for the cost of the license plus the issuance fee. The appropriate state office shall mark the records pertaining to the void license and, upon inquiry by law enforcement agencies, shall notify the agencies that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.



Section 45-30-240.24 - Payment of tax required for issuance of license.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the tax assessor, until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the tax assessor. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the tax assessor who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this subpart.



Section 45-30-240.25 - Assessment.

Before any vehicle can be assessed, the tax assessor shall be furnished the tag number presently on the vehicle unless such vehicle is new, in which case the tax assessor shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the tax assessor shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle shall be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.



Section 45-30-240.26 - Renewal by mail; mail order fee.

The tax assessor, at his or her discretion, may mail an application for renewal of licenses to whom such license has been previously issued, such renewal forms required to be returned prior to the expiration date of the license. Such renewal forms may be in post card form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the tax assessor to issue such license and return to the licensee by mail. There is hereby established a fee to be entitled mail order fee which shall be set from time to time by the county governing body to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the tax assessor at the time of issuance and paid over to the general fund of the county as are other fees and commissions.






Division 3 - Office Established.

Section 45-30-240.50 - Consolidation of offices and duties.

(a) On September 30, 1997, or upon occurrence of a vacancy in either the office of tax assessor or tax collector, there shall be a county Revenue Commissioner in Franklin County. A commissioner shall be elected at the general election in 1996 and at the general election every six years thereafter, who shall serve for a term of six years beginning on the first day of October next after his or her election, and until his or her successor is elected and has qualified.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the issuance of motor vehicle licenses and title, the keeping of records, and the making of reports concerning assessment for and the collection of taxes and the issuance of motor vehicle licenses and titles.

(c) Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by Section 40-5-3 for tax collectors in Alabama, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission, and shall be a preferred claim against the county.

(e) The county commission shall provide the necessary offices for the county revenue commissioner, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of his or her office, the county revenue commissioner shall receive an annual salary as provided by law, payable in equal monthly installments out of the general fund of the county.

(g) The offices of the Tax Assessor and Tax Collector of Franklin County are hereby abolished effective the first day of October 1997, or upon the occurrence of a vacancy in the office of tax assessor or tax collector. In the event that the office of tax assessor or tax collector becomes vacant before October 1, 1997, the office of county revenue commissioner shall immediately come into being, and the remaining officer, tax assessor or tax collector, as the case may be, shall immediately assume the duties of the office of county revenue commissioner and shall perform such duties until a county revenue commissioner has been elected as provided herein. For the performance of such duties, he or she shall be entitled to the salary herein above prescribed for the county revenue commissioner.

(h) It is the purpose of this section to promote the public convenience in Franklin County by consolidating the offices of tax assessor and tax collector into one office.






Division 4 - Operation of Office.

Section 45-30-240.70 - Budgetary operations and functions.

(a) The Tax Assessor of Franklin County is hereby authorized to take the necessary action to merge the budgetary operations and functions of his or her office. Hereafter, the office shall be financed on a pro rata share basis from the proceeds of state, county, and municipal ad valorem taxes collected in the county. This section is not intended to affect any other county office.

(b) The provisions of this section are supplemental. It shall be construed in pari materia with other laws regulating the tax assessor’s office in Franklin County; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.



Section 45-30-240.71 - Disposition of proceeds.

In order that Franklin County might be able to purchase and maintain a unified and modern computerized system for county records, the proceeds from that fee prescribed in Section 40-4-5, to be limited to one dollar thirty-five cents ($1.35) per transaction, on transactions performed by the county tax assessor shall be distributed annually as follows:

(1) The first thirty-five cents ($.35) of such proceeds shall go into the county general fund for the needs as determined by the county commission.

(2) Six thousand dollars ($6,000) of the remaining proceeds shall go to the tax assessor as an expense allowance for performing the duties of such office, to be paid in equal monthly installments.

(3) The next nine thousand dollars ($9,000) of such proceeds shall be deposited in the county general fund.

(4) The next twelve thousand dollars ($12,000) of such proceeds shall be used for the upkeep and maintenance of the computer system, and thereafter.

(5) The remainder of any and all such funds shall remain in the county general fund.



Section 45-30-240.72 - Maintenance of records; public access.

(a) As used in this section public officer means the Tax Assessor and the Revenue Commissioner of Franklin County.

(b) Every public officer having custody of any public writing, record, or document, including, but not limited to, property record cards and work cards, shall permit any person to inspect and have direct access to any public writing, record, or document, as required by law.

(c)(1) During the hours the Franklin County Courthouse is open, an employee in the office of the tax assessor or the revenue commissioner shall be assigned to the room where property record cards and work cards are stored. In addition to his or her regular responsibilities, the employee shall have the responsibility to make certain that the public has direct access to the property record cards or work cards, or both. The responsibilities of the employee shall also include preserving and protecting the property record cards and work cards.

(2) In no case shall the property record cards or work cards, or both, be allowed to leave the room where they are stored, except under the direct supervision of the tax assessor, revenue commissioner, or his or her designee.

(3) A register shall be maintained by the employee assigned to the room where the property record cards and work cards are stored. The register, as a minimum, shall include the following:

a. Visitors who enter the room where the property record cards and work cards are stored shall sign in.

b. The property record cards and work cards reviewed during the visit shall be listed on the register. This register shall be kept confidential by the tax assessor or revenue commissioner, as to not violate client confidentiality.

c. The visitor shall sign out as he or she exits the room where the property record cards and work cards are stored.

d. The employee shall sign the register showing that the property record cards and work cards have been returned by the visitor.

(4) Absolutely no money shall be kept in the room where the property record cards and work cards are stored.

(5) This section shall be in effect during the hours in which the Franklin County Courthouse is open to the public.

(d) It is the responsibility of the tax assessor to keep property record cards and work cards updated.



Section 45-30-240.73 - Tax sales, redemption duties transferred.

(a) This section shall apply only in Franklin County.

(b) All duties, responsibilities, and liabilities regarding real property sales for failure to pay taxes and subsequent redemption heretofore performed by the judge of probate shall be transferred to and shall be performed by the revenue commissioner.









Part 2 - Tax, Gasoline.

Section 45-30-241 - Definitions.

For the purposes of this part, the following terms shall have the respective meaning ascribed by this section:

(1) COUNTY. Franklin County.

(2) DISTRIBUTOR. Any person who engages in the selling of gasoline or motor fuel in this state by wholesale domestic trade, but shall not apply to any transaction of such distributor in interstate commerce.

(3) GASOLINE. Gasoline, naphtha, and other liquid motor fuels or any device or substitute therefor commonly used in internal combustion engines; provided, that such term shall not be held to apply to those products known commercially as kerosene oil, fuel oil, or crude oil when used for lighting, heating, or industrial purposes.

(4) MOTOR FUEL. Diesel oil, tractor fuel, gas oil, distillate or liquefied gas, kerosene, jet fuel, or any substitutes or devices therefor when sold, distributed, stored, or withdrawn from storage in any county for use in the operation of any motor vehicle upon the highways of this state.

(5) PERSON. Persons, corporations, copartnerships, companies, agencies, associations, incorporated or otherwise, singular or plural.

(6) REFINER. Any person who manufactures, distills, blends, compounds, or mixes any one or more products in the production of gasoline or motor fuel as herein defined.

(7) RETAIL DEALER. Any person herein defined as a distributor who is also engaged in the selling of gasoline or motor fuel in this state at any place in this state in broken quantities.

(8) STORER. Any person who ships or causes to be shipped or receives gasoline or motor fuel into this state in any quantities and stores the same in any manner and withdraws or uses the same for any purpose.

(9) USER. Any person who uses or consumes gasoline or motor fuel in this state in any manner or for any purpose; provided, that the term user is not to include any refiner who has a refinery or refineries located within the State of Alabama when using gasoline or motor fuel in the manufacturing or refining process, or any person who holds a federal permit to blend motor fuels under the federal law and statutes and who pays the federal excise tax on such motor fuels directly to the federal government, when such person uses gasoline in this state in such blending process.



Section 45-30-241.01 - Levy and payment of tax.

The Franklin County Commission is hereby authorized to levy, in addition to all other taxes imposed by law, an excise tax on persons selling, distributing, storing, or withdrawing from storage for any purpose whatever, gasoline and motor fuel within Franklin County at a rate not to exceed three cents ($.03) per gallon and to require every distributor, retail dealer, or storer of gasoline or motor fuel as herein defined to pay such excise tax upon the selling, distributing, or withdrawing from storage for any use, gasoline and motor fuel as herein defined in such county; provided that the excise tax levied pursuant to this part shall not be levied upon the sale of gasoline or motor fuel in interstate commerce, and provided further that if the excise tax levied pursuant to this part upon the sale of such gasoline or motor fuel shall have been paid by a distributor or by retail dealer or storer, such payment shall be sufficient, the intention being that the tax shall not be paid but once. The excise tax levied pursuant to this part shall apply to persons, firms, corporations, dealers, or distributors storing gasoline or motor fuel and distributing the same or allowing the same to be withdrawn from storage, whether such withdrawal be for sale or other use, provided that sellers of gasoline or motor fuel and its substitutes paying the tax herein authorized may pay the same computed and paid on the basis of their sales as hereinafter required, and storers and distributors shall compute and pay such tax on the basis of their withdrawals or distributions. The tax herein authorized shall be in addition to any and all excise or other taxes imposed on gasoline or motor fuel or any device or substitute therefor, or on the business of selling, distributing, storing, or withdrawing from storage for any purpose, gasoline or motor fuel as herein defined; however, such tax shall not be levied by the county commission upon any gasoline or motor fuel as herein defined when used in essential governmental functions by the State of Alabama or any agency thereof, or county governing agencies, municipalities, and boards of education.

(Act 90-463, p. 655, §2.)



Section 45-30-241.02 - Statement of sales and withdrawals.

On or before the 20th day of each month after this part has become effective, every person upon whom the excise tax is levied shall render to the County Commission of Franklin County on forms prescribed by such county commission a true and correct statement of all sales and withdrawals of gasoline and motor fuels made by him or her or them during the next preceding month and a statement of all sales and withdrawals of gasoline and motor fuels made by him or her during the next preceding month of which he or she is liable for payment of the excise tax imposed pursuant to this part. He or she shall also furnish to the Franklin County Commission such additional information as the Franklin County Commission may require upon blanks to be formulated and furnished by the Franklin County Commission. At the time of making such reports, he or she shall pay to the Franklin County Commission an amount of money equal to the excise tax levied under this part. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths.



Section 45-30-241.03 - Recordkeeping.

All distributors, storers, and retail dealers shall keep for not less than two years within the State of Alabama at some certain place or office such books, documents, or papers as shall clearly show the amount of sale or withdrawals of gasoline and motor fuel made in Franklin County taxed under this part.



Section 45-30-241.04 - Reports to the commission.

Within 30 days after the effective date of the levy of the tax authorized by this part, every distributor, storer, or retail dealer engaged in the sale or withdrawal of gasoline or motor fuel in Franklin County shall make a report on blanks furnished under Section 45-30-241.02 to the Franklin County Commission, showing the place and post office address at which he or she is engaged in the business of distributor or storer or retail dealer in gasoline or motor fuel within Franklin County, which information shall be entered by the Franklin County Commission on a book kept for that purpose. Should such distributor, storer, or retail dealer move his or her place of business from one business address to another such distributor, storer, or retail dealer shall within 30 days thereafter notify the Franklin County Commission of such removal giving the former place and post office address and also the place and post office address to which his or her place of business has been moved. After the tax imposed under this part has become effective, no person shall become a distributor, storer, or seller of gasoline or motor fuel in Franklin County until he or she shall have made such reports to the Franklin County Commission.



Section 45-30-241.05 - Enforcement.

It shall be the duty of the County Commission of Franklin County to enforce this part upon its imposing the tax thereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every distributor, storer, or retail dealer of gasoline or motor fuel on which such tax has been imposed and to make any and all rules and regulations necessary and proper for the collection of such tax. Provided, however, upon resolution of the Franklin County Commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by the county under this part. All persons, firms, businesses, and corporations subject to and owing such taxes shall be and hereby are directed to pay the same over to the department and such payment shall be a full and complete discharge of all liability therefor to the county. The department is authorized to promulgate reasonable rules and regulations to facilitate the orderly and efficient collection of the taxes. The department is authorized to recover all costs of collecting such taxes, not to exceed five percent of the proceeds thereof, from such proceeds and shall pay the net amount remaining thereafter to the county.



Section 45-30-241.06 - Delinquency of payment of tax.

If any distributor, storer, or retail dealer in gasoline or motor fuel shall fail to make monthly reports or shall fail to pay the tax imposed under authority of this part, the tax shall be deemed delinquent within the meaning of this part and there shall be added to the amount of the tax a penalty of 25 percent, provided, if in the opinion of the County Commission of Franklin County a good and sufficient cause or reason is shown for such delinquency, the penalty may be remitted. The Franklin County Commission shall be authorized and empowered to make returns for delinquent taxpayers upon such information as it may reasonably obtain and add to that the penalty as prescribed by this part. If any person shall be delinquent in the payment of any tax imposed pursuant to this part, the County Commission of Franklin County shall issue execution for the collection of the same, directed to the Franklin County Sheriff, who shall proceed to collect the same in the manner now provided by law for the collection of delinquent taxes by the county tax collector and make return of such execution to the Franklin County Commission. The tax herein authorized to be levied and the penalties herein provided for shall be held as a debt payable to Franklin County by the person against whom the same shall have been imposed or against whom the penalties shall have accrued, and all such taxes and penalties shall be a lien upon the property in Franklin County and elsewhere in this state of the person against whom the tax shall have been imposed and the penalties shall have accrued.



Section 45-30-241.07 - Actual payment deemed a credit against amount due.

The acceptance of any amount paid for the excise tax imposed under this part shall not preclude the collection of the amount actually due. However, the amount actually paid shall constitute a credit against the amount actually due.



Section 45-30-241.08 - Violations.

Any distributor, storer, or dealer who shall violate any provisions of this part or shall fail to comply with any reasonable rule or regulation promulgated hereunder, may be restrained, and proper prosecution instituted in the name of Franklin County by the Attorney General of the State of Alabama, or by such counsel as the County Commission of Franklin County shall direct, from distributing, selling, storing, or withdrawing from storage any gasoline or motor fuel the sale or withdrawal of which is taxable until such persons shall have complied with this part.



Section 45-30-241.09 - Report of shipments.

Each agent or any railroad company, bus or truck operator, or other transportation company or agency operating in Franklin County shall report to the County Commission of Franklin County on the first day of January, April, July, and October of each year all shipments of gasoline or motor fuel as defined in this part or substitutes therefor handled by him or her or through the station or office at which he or she is the agent, and delivered to any person in Franklin County during the preceding three months, giving the names and address of the consignor or consignee shipping and receiving the gasoline or motor fuel or substitute therefor and the number of gallons or pounds contained in each and every shipment.



Section 45-30-241.10 - Disposition of funds.

The proceeds of any tax received under authority of this part shall be paid over by the county within 10 days after its receipt to the county general fund and shall be expended for materials and supplies for road maintenance and construction.






Part 3 - Tax, Lodging.

Section 45-30-242 - Levy of tax; collection and disposition.

(a) This section shall be applicable only to Franklin County.

(b) The county commission is authorized to levy, in addition to all other taxes of every kind now imposed by law, a privilege or license tax upon every person, firm, or corporation engaging in the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, in an amount of one dollar ($1) on the charge for the room, rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in the room; provided, however, that there is exempted from the tax authorized to be levied under this section any rentals or services taxed under Division 1, commencing with Section 40-23-1, of Article 1 of Chapter 23 of Title 40. The tax shall not apply to tourist camps, tourist cabins, campgrounds, or to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place.

(c) The tax authorized to be levied shall be collected in the same manner as the state lodgings tax as provided in Chapter 26, Title 40, and the net proceeds from the tax shall be paid to the Franklin County Chamber of Commerce to be expended exclusively for the promotion of tourism in the county.






Part 4 - Tax, Oil and Gas Severance.

Section 45-30-243 - Disposition of privilege tax on production.

The proceeds of the oil and gas severance tax provided by Sections 40-20-1 to 40-20-13, inclusive, which are distributed to the county General Fund of Franklin County, or to the general fund of any municipality therein shall be distributed only one time in a four-year period or at any time when the proceeds equal ten thousand dollars ($10,000) or more as follows:

(1) Fifty percent of the money shall be distributed to the Franklin County Commission and expended at the discretion of the county commission.

(2) Thirty percent of the money shall be distributed to the city and county boards of education on an average daily attendance basis using the State Department of Education’s percentage distribution ratio for dividing funds between the Franklin County and Russellville City school systems.

(3) Five percent shall go to the county sheriff’s department for law enforcement purposes and for use in alcohol and drug abuse programs.

(4) Three percent shall be distributed by the county commission to the municipal and volunteer fire departments for fire protection purposes.

(5) Two percent shall be distributed by the county commission to the rescue squads and public libraries.

(6) Ten percent shall be used for additional construction and expansion of a countywide water system, this is the desire of the county legislative delegation to have a countywide water system.






Part 5 - Tax, Sales and Use, Automobiles.

Section 45-30-244 - Levy of tax; collection and disposition.

(a) The Franklin County Commission shall levy and impose in the county, in addition to all other taxes of every kind now imposed by law and collect as herein provided, a privilege or license tax on the sale of any automotive vehicle, truck trailer, semitrailer, and house trailer required to be registered or licensed with the licensing officer of the county and purchased other than at wholesale in the county from any person, firm, or corporation which is not a licensed dealer engaged in selling automotive vehicles, truck trailers, semi trailers, or house trailers an amount equal to one and one-half percent of the purchase price.

(b) There is hereby levied and imposed in Franklin County, in addition to all other taxes of every kind now imposed by law, and the county commission shall collect as herein provided, an excise or use tax on the storage, use, or other consumption in the county of any automotive vehicle, truck trailer, semitrailer, or house trailer required to be registered or licensed with the licensing officer of Franklin County and purchased other than at wholesale outside the state for storage, use, or other consumption in Franklin County, a tax in an amount equal to one and one-half percent of the purchase price.

(c) Where any used automotive vehicle, truck trailer, semitrailer, or house trailer is taken in trade or in a series of trades as a credit or part payment on the sale of a new or used automotive vehicle, truck trailer, semitrailer, or house trailer, the taxes levied by this section shall be paid on the net difference, that is, the price of the new or used vehicle or trailer sold less the credit for the used vehicle or trailer taken in trade.

(d) The taxes levied by this section shall be collected by the Franklin County Tax Collector or the county official responsible for those duties, at the same time and in the same manner as the tax levied by Sections 40-23-101 and 40-23-102, and shall be subject to all the same definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, provisions, penalties, fines, punishments, deductions, and discounts; provided, however, the tax collector shall not be entitled to receive additional compensation for collection of the tax authorized herein.

(e) The revenue collected by the tax collector or the county official responsible for those duties, pursuant to this section shall be deposited for the Franklin County Water Coordinating and Fire Prevention Authority. It is specifically provided that the legislative intent of this section is that the Franklin County Water Coordinating and Fire Prevention Authority shall use any and all revenues hereby generated to develop a countywide water system and to work with existing water systems in the county, the county and city elected officials, councils of local government, and all state and federal agencies, in achieving the goal of a countywide water system.






Part 6 - Tax, Tobacco.

Division 1 - 1963 Tax.



Division 2 - 1988 Tax.

Section 45-30-245.30 - Levy of tax.

(a) In addition to the tax levied by subpart 1, there is hereby imposed upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Franklin County a county privilege, license, or excise tax up to the following amounts:

(1) Four cents ($0.04) for each package of cigarettes, made of tobacco or any substitute therefor.

(2) Four cents ($0.04) for each package of 20 little cigars made of tobacco or any substitute therefor.

(3) Four cents ($0.04) for each cigar of any description other than those described in subdivision (2) made of tobacco or any substitute therefor.

(4) Four cents ($0.04) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which is prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(5) Four cents ($0.04) for each sack, plug, package, or subdivision (4).

(6) Four cents ($0.04) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(7) Fifteen cents ($0.15) for each package of tobacco paper, both gummed and ungummed.

(b) The privilege, license, or excise tax shall be in addition to all other taxes heretofore imposed by law.

(c) Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.



Section 45-30-245.31 - Tax to be added to and stated separately from purchase price.

Upon passage of this subpart there is levied on every person, firm, corporation, club, or association that sells or stores or receives for the purpose of distribution in Franklin County any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and the tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products. It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Franklin County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating any of the provisions of this section shall be guilty of a misdemeanor, and upon conviction, shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail for not more than 60 days, or by both such fine and imprisonment. Each act in violation of this section shall constitute a separate offense.



Section 45-30-245.32 - Enforcement.

It shall be the duty of the County Commission of Franklin County to enforce this subpart upon its imposing the tax thereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every dealer, storer, or distributor engaged in the business for which the tax is hereby levied and to make any and all rules and regulations necessary and proper for the collection of such tax. Provided, however, upon resolution of the Franklin County Commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by the county under this subpart. The tax hereby levied shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 through Section 40-25-28. The State Department of Revenue, if requested by resolution of the Franklin County Commission, to collect all county privilege licenses or taxes specified in Section 45-30-245.30, for as long as the department is requested to collect the levies, shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax. However, in the event the required stamps are not available for affixing to tobacco products packages and containers or, by the authority of a duly promulgated regulation eliminating the requirement of affixing stamps and replacing such requirement, a monthly reporting system approved by the Department of Revenue shall be accepted as evidence of payment of such taxes.



Section 45-30-245.33 - Rules and regulations.

The State Department of Revenue, if requested by resolution of the Franklin County Commission, to collect all county privilege licenses or taxes specified in Section 45-30-245.30, for as long as the department is requested to collect the levies, is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this subpart. All such rules and regulations duly promulgated shall have the force and effect of law.



Section 45-30-245.34 - Application of laws, rules and regulations.

All laws, and rules and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this subpart as fully as if set out herein.



Section 45-30-245.35 - Disposition of funds.

(a) The proceeds from the tax hereby levied, less the actual costs of collection not to exceed 10 per centum, shall be paid by the State Department of Revenue to the Franklin County Commission to be deposited in two separate accounts to the credit of either the Franklin County Water Coordinating and Fire Prevention Authority or the Franklin County Volunteer Fire and Rescue Association as follows:

(1) Sixty percent to the Franklin County Water Coordinating and Fire Prevention Authority.

(2) Forty percent to the Franklin County Volunteer Fire and Rescue Association, to be divided as follows:

a. Twenty-five percent to the Franklin County Firefighters Association.

b. Ten percent to rescue squad associations.

c. Five percent to public licensed ambulance services if such services are authorized and created by such association.

(b) The Franklin County Fire and Rescue Association shall have authority to promulgate rules and regulations having the force and effect of law for the distribution of the funds under subdivision (2) of subsection (a).

(c) Distribution shall be made by the Franklin County Commission to the separate accounts upon written request of the Chair of the respective Franklin County Water Coordinating and Fire Prevention Authority and the Franklin County Volunteer Fire and Rescue Association. The written request shall be submitted to the Franklin County Commission and shall become a permanent part of the minutes of the commission. A copy of the written request shall be retained by the requesting authority or association to be entered in their permanent records.



Section 45-30-245.36 - Construction and application.

(a) None of the provisions of this subpart shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(b) This subpart shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.












Article 25 - Utilities.

Section 45-30-250 - Definitions.

When used in this article, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) AUTHORITY. The Franklin County Water Service Authority, a public corporation organized pursuant to this article.

(2) BOARD. The Board of Directors of the Franklin County Water Service Authority.

(3) BONDS. Bonds, notes, and certificates representing an obligation to pay money.

(4) CONCISE LEGAL DESCRIPTION. A reasonably concise description of a particular geographic area by metes and bounds, reference to government surveys, recorded maps or plats, municipal, county, or state boundary lines, well-defined landmarks, other monuments, or any combination of the foregoing.

(5) COUNTY. Franklin County.

(6) DIRECTOR. A member of the Board of Directors of the Franklin County Water Service Authority.

(7) INCORPORATORS. The persons forming a public corporation organized pursuant to this article.

(8) MUNICIPALITY. An incorporated city or town of Franklin County.

(9) NEW TERRITORY. Any territory added, by amendment to the certificate of incorporation of an authority, to the area or areas in which that authority may render water service.

(10) PERSON. Any natural person, public or private corporation, municipality, or county, or any agency, department, or instrumentality of the state or of a county or municipality.

(11) PROPERTY. Real and personal property and interests therein.

(12) PUBLIC WATER SYSTEM. A water system owned and operated by the United States of America, the state, a county, a municipality, a public corporation organized under the laws of the state, or any combination thereof; or any agency or instrumentality or combination thereof, or any of the foregoing that holds a reversionary or remainder interest in a public water system.

(13) SERVICE AREA. The geographic area or areas in which the authority is authorized by its certificate of incorporation, or any amendment thereto, to render water service, including territory located within or without the boundaries of one or more municipalities.

(14) STATE. The State of Alabama.

(15) WATER SERVICE. The providing, furnishing, supplying, or distribution of water and the performing of all of the functions and activities reasonably incidental to the operation of a water system.

(16) WATER SYSTEM. Land, plants, systems, facilities, buildings, and other property, or any combination thereof, that are used or useful or capable of future use in providing, furnishing, supplying, or distributing water, including, but not limited to, water supply systems, water distribution systems, reservoirs, wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, filtration plants, purification plants, meters, valves, fire hydrants, all necessary appurtenances and equipment, and all properties, rights, easements, and franchises deemed necessary or desirable by the authority for use in rendering water service.



Section 45-30-250.01 - Legislative intent.

This article is intended to aid the state and county in the execution of its duties by providing an appropriate and independent instrumentality of the state and of the county with full and adequate powers to fulfill its functions. It is the further legislative intent that the Franklin County Water Service Authority develop a master plan of operation for the authority in consultation with all existing water authorities in Franklin County and county and local governments for the purpose of bringing about industrial development and economic expansion in the county as well as ensuring the health and safety of all citizens. Notwithstanding the foregoing, any master plan or plans for water services previously developed by the Franklin County Water Coordinating and Fire Prevention Authority shall be adopted by the Franklin County Water Service Authority.



Section 45-30-250.02 - Franklin County Water Service Authority - Incorporation.

(a) Three applicants shall be appointed to incorporate the Franklin County Water Service Authority by filing for record in the office of the judge of probate of the county a certificate of incorporation that shall comply in form and substance with the requirements of this section and shall be executed in the manner provided in this section. The applicants shall be appointed as follows: One applicant shall be appointed by the state senator who represents the senatorial district in which Franklin County is located; one applicant shall be appointed by the member of the House of Representatives representing Franklin County; and one applicant shall be appointed by the Franklin County Commission.

(b) The certificate of incorporation of the authority shall include the following:

(1) The names and residences of the persons forming the authority, and a statement that each is a qualified elector of the county, a resident of the county, and an owner of real property in the area of Franklin County in which the authority proposes to render water service.

(2) The name of the authority, which shall include the words Franklin County Water Service Authority.

(3) The duration period of the authority.

(4) The name of the county in which incorporated, and the date of incorporation.

(5) The location of the principal office of the authority, which shall be in Franklin County.

(6) Matters relating to participation by citizens in the authority and the existence of any connection, meter, or user fees or rates, and provisions for any changes therein.

(7) A concise legal description of the area or areas in which the authority proposes to render water service.

(8) A statement that a master plan shall be developed or any existing master plan adopted for the authority.

(9) Any other matters relating to the authority that the incorporators choose to insert and that are not inconsistent with this article or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds.

(d) When the certificate of incorporation is filed for record, there shall be attached to it a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty.

(e) The judge of probate shall promptly examine all documents. If he or she finds that all documents are complete and regular and that the form and contents of the certificate of incorporation comply with this article, the judge shall enter and sign an order setting forth his or her findings and requiring all documents to be recorded. Upon the filing for record of the order and the documents referred to therein, the authority shall be created and shall constitute a public corporation under the name set forth in the certificate of incorporation.

(f) The judge shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 45-30-250.03 - Amendment to certificate of incorporation.

(a) The certificate of incorporation of the authority incorporated under this article may at any time and from time to time be amended in the manner provided in this section.

(b)(1) The board of directors of the authority shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution. The amendment may include any of the following:

a. A change in the name of the authority.

b. The addition to the service area of the authority of new territory lying within Franklin County.

c. Provisions for the operation of a system or facility not currently provided for in the certificate of incorporation of the authority for which the authority is authorized by this article to operate.

d. Any matters which could have been included in the original certificate of incorporation.

e. Provisions for the addition to the service area of the authority of new territory lying outside Franklin County, together with the related provisions referred to in paragraphs a., b., c., and d. of subdivision (2).

(2) Any proposed amendment that would add new territory to the service area of the authority, and any part of which lies within any county other than Franklin County, shall include, in addition to a concise legal description of the proposed new territory and any other matters permitted by the foregoing provisions of subdivision (1), the following:

a. Provision for any change in the total number of directors that the board deems appropriate, with the prior approval by resolution of the county commission. In no case shall the total number of directors be less than three.

b. Provision for staggering the terms of office of the directors in the manner provided herein.

c. Any provision that the board deems appropriate for the pro rata allocation of the assets of the authority, upon dissolution, among the counties in which the service area lies.

(3) If the proposed amendment makes provision for the operation of a system or facility not then provided for in the certificate of incorporation of the authority, the proposed amendment shall include, in addition to a concise legal description of the area or areas in which the authority proposes to render service, an appropriate change in the name of the authority.

(c) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the board shall file a written notice with the county commission of each county in which any part of the authority’s then existing service area lies and with the county commission of each county in which any part of the proposed new territory lies. The notice shall include the following:

(1) A statement, in the event that it is proposed to make provision for the operation of a system or facility not then provided for in the certificate of incorporation of the authority, that the authority proposes to render service from a named system or facility, contain a concise legal description of the area or areas in which the authority proposes to render the service provided for by the system or facility and a statement that there is not a public water system adequate to serve any area in which it is proposed that the authority shall render service with the prior approval of the county commissions.

(2) A statement, in the event that it is proposed to add any new territory to the service area of the authority, that there is no public water system adequate to serve any new territory in which it is proposed that the authority shall render water service. In lieu of the statement required by the foregoing provisions of this subdivision, the application may state that the board of directors or similar managing body of the owner of the legal or equitable title to an existing public water system has adopted a resolution declaring its intention to convey to the authority its interest in the existing system or a leasehold estate therein.

(3) A statement, that the amendment shall promote the public health, convenience, and welfare.

(4) If the proposed amendment provides for a change in the name of the authority, a certificate shall be filed by the Secretary of State showing that the proposed new name of the authority is not identical to that of any other corporation then in existence and organized under the laws of this state or so nearly similar to that of any other corporation as to lead to confusion and uncertainty.

(d) The judge of probate shall promptly examine each certificate and shall determine whether it is complete and regular on its face and whether the proposed amendment complies with this article. If the judge of probate finds that each certificate is complete and regular on its face and that the proposed amendment complies with this article, he or she shall enter and sign an order setting forth his or her findings, and requiring each certificate to be recorded. Upon the filing for record of the order and each certificate, the amendment to the certificate shall become effective.

(e) If the proposed amendment effects a change in the name of the authority, the judge of probate shall promptly send a notice to the Secretary of State, advising him or her of the change.



Section 45-30-250.04 - Board of directors.

(a) The authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization.

(b) The initial board of directors shall consist of the three citizens appointed to incorporate the authority and six other directors to be appointed as follows:

(1) In addition to the appointment of one of the incorporators who shall serve an initial term of three years, the Franklin County Commission shall appoint one additional director who shall serve an initial term of three years.

(2) The county highway engineer shall serve as a perpetual member on the board of directors.

(3) With each incorporated municipality, regardless of size, having one vote in the selection, the elected mayors of all incorporated municipalities in Franklin County, as a group, shall appoint one director who shall serve an initial term of two years.

(4) The chairs of the existing water authorities in Franklin County shall jointly appoint two directors who shall serve initial terms of one year.

(5) The Franklin County Fire Fighters Association and the Franklin County Rescue Association shall jointly appoint a director who shall serve an initial term of one year.

(c) The incorporator appointed by the senator shall serve an initial term of two years and shall be chair of the board of directors.

(d) The incorporator appointed by the member of the House of Representatives shall serve an initial term of two years.

(e) As soon as may be practicable after the organization of the authority, an election shall be held by the board of directors to elect a vice chair and a secretary-treasurer. No person shall serve as chair more than two consecutive terms.

(f) Upon the expiration of the initial terms, successor directors shall serve a term of three years and vacancies shall be filled by the respective appointing authority that made the initial appointment. In the event of a vacancy in office due to death, disability, resignation, or impeachment, the unexpired term of the office shall be filled by appointment by the respective appointing authority making the initial appointment. No officer of the state or of any county or municipality shall be eligible to serve as a director during the term of office.

(g) Each director appointed shall be a duly qualified elector of, a resident of, and the owner of real property in the service area of the authority. No person shall be eligible to serve for more than three consecutive terms as a director. Each director and the chair may receive compensation in the same manner and under the same conditions as provided pursuant to the general law in Section 11-88-6. In addition, each director shall be entitled to twenty-five dollars ($25) per diem expense allowance for each day spent in the performance of official business of the authority.

(h) Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama of 1901, and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.

(i) The Franklin County Commission may provide office space for the authority.



Section 45-30-250.05 - Powers of authority.

(a) The authority shall have the following corporate powers, and all incidental or necessary powers thereto, either separately or in combination with any other system, service, or facility referred to in this section:

(1) To have succession by its corporate name for the duration of time specified in its certificate of incorporation.

(2) To sue and be sued in its own name in civil actions, except as otherwise provided in this act, and to defend civil actions against it.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, receive, or take, by purchase, gift, lease, devise, or otherwise, and to hold property of every description, real, personal, or mixed, whether located in one or more counties and whether located within or outside the service area.

(6) To make, enter into, and execute contracts, agreements, leases, and other instruments and to take any other actions necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted under this section.

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, enlarge, improve, maintain, equip, and operate water systems, whether located in one or more counties and whether located within or outside the service area, and to acquire real and personal property, franchises, and easements deemed necessary or desirable in connection therewith.

(8) To distribute and sell water either at retail or for resale, within the service area or in any part thereof upon reasonable terms and for reasonable rates and consideration as the board may prescribe.

(9) To assume obligations secured by a lien on or payable out of or secured by a pledge of the revenues from any water system that may be acquired by the authority. Any obligation that is assumed shall be payable by the authority out of the revenues derived from the operation of any water system of the authority, or out of the revenues from tax sources or fees earmarked and payable to the authority by law.

(10) To pledge for payment of any bonds or obligations assumed by the authority any revenues from which those bonds or obligations are made payable as provided in this article.

(11) To execute and deliver mortgages, deeds of trust, or trust indentures, or any combinations thereof.

(12) To exercise the power of eminent domain in the manner provided in and subject to Title 18, as amended. This subdivision shall not be deemed to authorize the authority to acquire, without the consent of the owner or owners thereof, any water supply or distribution system from which water service is at the time being furnished.

(13) To appoint, employ, contract with, and provide for the compensation of officers, employees, and agents, including, but not limited to, engineers, attorneys, management consultants, and fiscal advisers, as the business of the authority requires without regard to Sections 41-16-50 to 41-16-53, inclusive, that might otherwise be applicable.

(14) To make and enforce reasonable rules and regulations governing the use of any water system owned or controlled by the authority.

(15) To provide for insurance the board deems advisable.

(16) To invest any funds of the authority that the board determines are not presently needed in the operation of its properties in bonds of the United States of America, bonds of the state, bonds of any county or municipality, interest-bearing bank deposits, or any combination thereof.

(17) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any county, municipality, or other political subdivision of the state, and any public corporation organized under the laws of the state; and to contract with one or more of them as the board deems advisable to accomplish the purposes for which the authority was established.

(18) To sell and convey any of its properties that have become obsolete, worn out, or that are no longer needed or useful as a part of any water system of the authority.

(19) To sell and convey, with or without valuable consideration, any of its water systems, or any portion thereof, to any one or more counties, municipalities, or public corporations organized under the laws of the state which have the corporate power to operate the system or portions thereof so conveyed. The property and income of any of those systems shall not be subject to taxation. The authority may sell or convey any property only if the conveyances would not constitute a breach of any then outstanding mortgage, deed of trust, trust indenture, or other agreement to which the authority is a party.

(20) To enter into a management agreement or agreements with any person for the management by the authority of any water system upon mutually agreeable terms and conditions.

(21) To fix and revise, from time to time, reasonable rates, fees, or other charges for water service furnished or to be furnished by any system, or portion thereof, owned and operated by the authority and to collect all charges made by it.

(22) To cooperate and work with existing water systems and county, city, and councils of local government on public water authority projects.

(23) To use funds available to assist in applying for any available state, federal, or private grants.

(b) The bylaws of the authority shall include, without limitation, the foregoing statements of powers, purposes, and authorities in the document. The bylaws and the certificate of incorporation may be amended at any time and from time to time.

(c) Nothing in this section shall be construed to permit an authority to acquire, receive, take, hold, establish, develop, construct, reconstruct, enlarge, improve, maintain, equip, or operate any property or water system located outside the service area, except as an incident to the rendering of water service inside the service area.

(d) Any schedule or schedules of rates and other charges adopted by the board may:

(1) Permit the authority to decline to accept payment of charges for service from any of its systems or facilities, without payment of charges for service at the same premises from any one or more of its other systems and facilities.

(2) Provide for a discontinuance of service from any or all of its systems or facilities at any premises with respect to which there is a delinquency in the payment of charges for service from any system or facility of the authority.

(3) Provide for the payment of connection fees, disconnection fees, and reconnection fees by the customers.

(4) Require as a prerequisite to providing water service the making of a deposit as security for payment of bills. The authority shall not be obligated to pay or allow interest on any such deposit.



Section 45-30-250.06 - Additional powers and rights.

(a) The authority, in addition to all other powers now or hereafter granted by law, shall have the following powers and rights:

(1) To borrow money for use for any of its corporate purposes.

(2) To sell, transfer, convey, grant options to purchase, or lease all or any part of its system or systems for consideration and on terms deemed advisable and in the best interest of the authority.

(3) To consent and agree to the assignment or payment of any income received from the investment of any moneys or funds of the authority to any other public corporation or public entity, including, without limitation, the county or the state.

(4) To loan or advance its funds to any person with or without interest as it shall determine, for the purpose of financing the construction of a system or any part thereof.

(5) To contract with others for the construction of all or any part of a system or systems.

(b) The moneys held in any special fund established by the authority may be invested in any direct obligations of the United States of America, the obligations of any agency of the United States of America, interest-bearing bank deposits, or in any securities on which the payment of the principal of and interest on is fully secured by direct obligations of the United States of America.

(c) The authority shall be under no obligation to provide service to the citizens of any municipality which shall not have granted the authority and those claiming under it a franchise for any system of the authority within a municipality without payment of any fee, charge, or cost other than the cost of publication of the ordinance granting the franchise.

(d) Any transaction to which the authority or the county is a party shall be exempt from any tax levied pursuant to Article 4, commencing with Section 40-12-220, of Chapter 12 of Title 40, or any tax levied in substitution therefor.

(e) Any water system leased or subleased to, or operated or managed by, the authority or county, whether the lease or sublease is by the authority or any private part, including, without limitation, corporations or partnerships, shall be exempt from all state, county, and other taxes, including, without limitation, ad valorem taxes, regardless of the entity that shall hold the legal title to the system or facility or any part thereof, or any remainder or reversionary interest therein.

(f) Upon mutual consent of the parties, the county may acquire by lease or sublease any property comprising all or any part of a water system, from the authority or from any vendee, lessee, or sublessee of the authority, or may manage or operate the same, having all respective rights of the authority.



Section 45-30-250.07 - Contracts of the authority.

(a) As security for payment of the principal of and interest on bonds or obligations assumed by it, the authority may enter into any contract binding itself for the proper application of the proceeds of bonds and other funds, for any of the following purposes:

(1) The continued operation and maintenance of any water system owned by it, or any part or parts thereof.

(2) The imposition and collection of reasonable rates for, and the promulgation of reasonable regulations respecting any service furnished from any system or facility.

(3) The disposition and application of its gross revenues or any part thereof.

(4) Any other act or series of acts necessary for the protection of the bonds and other obligations being secured and the assurance that the revenues from the system or facility shall be sufficient to operate and maintain the system or facility, pay the principal of and interest on any bonds payable from the revenues, and maintain sufficient reserves for the protection of the bonds, the efficient operation of the system or facility, and the making of replacements and capital improvements.

(b) Any contract pursuant to this section may be set forth in any resolution of the board authorizing the assumption of obligations or in any mortgage, deed of trust, or trust indenture made by the authority under this article.



Section 45-30-250.08 - Rates, fees, and charges.

Rates, fees, and charges for water service rendered by the authority from any of its systems shall be fixed and periodically revised so as to provide at all times funds sufficient to:

(1) Pay the cost of operating, maintaining, repairing, replacing, extending, and improving the systems from which services are rendered.

(2) Pay, upon becoming due and payable, the principal of and the interest on all bonds and obligations assumed by the authority that are payable out of the revenues derived from operation of those systems and facilities and revenues from any tax sources and fees.

(3) Create and maintain reserves for the foregoing purposes as may be provided in any mortgage, deed of trust, or trust indenture executed by the authority under this article or in any resolutions of the board authorizing the assumption of any obligation of the acquisition of any system.

(4) Make annual payments, if any, that the authority has contracted to make, to the United States of America or an agency or instrumentality thereof, the state, municipalities, counties, departments, authorities, agencies, political subdivisions of the state, or any public corporation organized under the laws of the state.



Section 45-30-250.09 - Planning, development, operation, etc., of water service systems.

For the purpose of securing water service, or aiding or cooperating with the authority in the planning, development, undertaking, construction, extension, improvement, operation, or protection of those systems any county, municipality, or other political subdivision, or public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Appropriate, lend, or donate money to or perform services for the benefit of the authority.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, including, without limitation, any water system, or any interest thereof, or any franchise.

(3) Do any and all things, not otherwise prohibited by law, whether or not specifically authorized in this section, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of water systems.



Section 45-30-250.10 - Rights-of-way.

The authority may use the rights-of-way of all public roads in the state after securing the written approval of the state or its agencies or departments or the county commission of any county; and subject only to the necessity of obtaining the municipal consent required by Section 220 of the Constitution of Alabama of 1901. Nothing in this section shall be construed to exempt the authority from the requirements of Section 23-1-4. The authority shall restore at its expense all roads, highways, or public rights-of-way in which it may have made excavations or done other work in laying pipes or performing any of its other corporate functions.



Section 45-30-250.11 - Governmental functions; liability of authority.

(a) The furnishing of water services by the authority is declared to be a governmental function.

(b) The authority shall not be liable for any tort, whether negligent or wilful, committed by any director, agent, servant, or employee of the authority in the furnishing of water services or in the construction, maintenance, or operation of any water facility.



Section 45-30-250.12 - Exemptions from taxes, fees, etc.

(a) The authority, the property and income of the authority, the income from its bonds, conveyances by or to the authority, leases, mortgages, and deeds of trust by or to the authority, shall be exempt from all taxation in the state.

(b) The authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.

(c) No license or excise tax may be imposed on the authority for the privilege of engaging in any of the activities authorized by this article.



Section 45-30-250.13 - Exemption from usury statutes.

The authority now or hereafter organized under this article is exempted from the laws of the state governing usury and prescribing or limiting interest rates, including, without limitation, Chapter 8 of Title 8.



Section 45-30-250.14 - Dissolution of authority.

At any time when no bonds or obligations previously assumed by the authority are outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of the resolution in the office of the judge of probate of the county, the authority shall thereupon stand dissolved and, in the event it owned any property at the time of its dissolution, the title to all its properties shall pass to and be divided and apportioned on a pro rata basis among Franklin County and any other county or counties in which any part of the service area may be located, all in the manner and to the extent provided in the authority’s certificate of incorporation, as amended. In the absence of a contrary provision in the certificate of incorporation, as amended, title to real estate and tangible personal property, other than cash, shall vest in the county in which the real estate or tangible personal property is located and the title to cash on hand and in banks, accounts receivable, chooses in action, and other intangible property, other than intangible interest in land, shall vest on a pro rata basis of gross revenues in all of the counties in which any part of the service area lies. Each such county shall have title to the cash and intangible items as a tenant in common. The interest of each tenant in common in those items shall be a percentage equal to the gross revenues derived by the authority during its complete preceding fiscal year from service rendered in that part of its service area within that county divided by the gross revenues derived by the authority during the same period from services rendered or otherwise in its entire service area.



Section 45-30-250.15 - Validity of incorporation.

In all cases in which there is an attempt to incorporate a public corporation under this article, but the attempted incorporation is invalid because of some irregularity in the procedure followed, the attempted incorporation is validated ab initio, notwithstanding any irregularity in the procedure for incorporation of the corporation, including, but not limited to:

(1) The failure of the judge of probate in whose office the certificate of incorporation was filed to examine the certificate or to enter an appropriate order with respect to the certificate.

(2) The inclusion in the certificate of any matter not authorized to be included therein or contrary to the statutory requirements with respect to the corporation.



Section 45-30-250.16 - Proceedings, notice, and approval of authority actions.

Except as otherwise expressly provided in this article, no proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the acquisition of any property or water system, or the issuance of any mortgage, deed of trust, or trust indenture.



Section 45-30-250.17 - Auditing.

The authority shall be audited similar to and in accordance with any audit required to be performed upon the Franklin County Commission and the operations of the county.



Section 45-30-250.18 - Transfer of assets and liabilities upon dissolution of predecessor entitites.

Upon approval of this article by the Governor and the filing of the certificate of incorporation by the authority, the Franklin County Water Coordinating and Fire Prevention Authority created pursuant to Amendment 518 to the Constitution of Alabama of 1901, and Act 88-914, 1988 1st Sp. Sess. (Acts 1982, p. 492) and the Franklin County Water and Fire Protection Authority, incorporated pursuant to Title 11, shall be dissolved. Also, at that time the assets and liabilities, including, but not limited to, outstanding bonded indebtedness, of the Franklin County Water Coordinating and Fire Prevention Authority and the Franklin County Water and Fire Protection Authority shall automatically be transferred to the Franklin County Water Service Authority created by this article.






Article 26 - Zoning and Planning.






Chapter 30A - FRANKLIN COUNTY MUNICIPALITIES.

Article 1 - Hodges.



Article 2 - La Grange.



Article 3 - Phil Campbell.



Article 4 - Red Bay.



Article 5 - Russellville.

Part 1 - Civil Service Board.

Section 45-30A-50 - Definitions.

The following words, terms, and phrases, wherever used herein, shall have the meanings respectively ascribed to them in this section, and shall include the singular as well as the plural:

(1) ALLOCATION. The assignment of positions to a class on the basis of the nature, difficulty, and responsibility of work of the positions.

(2) APPOINTING AUTHORITY. The official board designated by resolution of the governing body as being the official or board having authority to fill vacancies in a specified class, or the governing body itself in the event that the governing body has made no such designation in respect to a class, or having made such designation, has thereafter repealed such resolution.

(3) BOARD. The Personnel Board of the City of Russellville.

(4) CERTIFY or CERTIFICATION. The act of supplying the appointing authority with names of applicants deemed eligible for appointment to the class or position to be filled.

(5) CITY. The City of Russellville.

(6) CLASS. A position or group of positions that involve similar duties and responsibilities and require similar qualifications and are designated by a single title indicative of the work to be performed.

(7) COURT. The Circuit Court of Franklin County, Alabama.

(8) DEMOTION. Removal of an employee from a position in one class to a position in another class having a lower maximum salary limit than the position from which he or she was removed.

(9) ELIGIBLE LIST. A list of names of persons who have successfully competed by examination, written or oral, arranged in the order of their final ratings, as determined by the personnel board.

(10) EMPLOYEE. A person regularly occupying a position in the classified service or a person who is on authorized leave of absence and whose position is being held for him or her pending his or her return.

(11) GOVERNING BODY. The mayor and city council of the city or any governing authority which is a successor thereto.

(12) LAID OFF. Separated from the classified service of the city because of lack of work or funds or other reason not related to fault, delinquency, or misconduct on the part of the employee.

(13) MERIT SYSTEM. Whenever the term merit system appears, it shall mean the same as civil service system; within the meaning of this part.

(14) ORIGINAL APPOINTMENT. The appointment to a position in the classified service of a person who is not being reemployed from the reemployment list, nor being promoted from the promotional eligible list and who, except for those in the exempt service and those serving under temporary appointment, is not an employee of the city.

(15) ORIGINAL APPOINTMENT ELIGIBLE LIST. The eligible list of persons qualified for original appointment to a position.

(16) POSITION. A group of current duties and responsibilities assigned or delegated by competent authority and requiring the full- or part-time services of one employee.

(17) PROMOTION. A change of employment from a position of one class to a position of another class which has a higher maximum salary rate.

(18) PROMOTIONAL ELIGIBLE LIST. The eligible list of persons qualified for promotion to a position.

(19) REEMPLOYMENT LIST.

a. The list of names of former employees who have been laid off from a position within the past two years who had permanent status in that position so long as that position continued in the classified service, arranged in the inverse order in which they were laid off.

b. The list of names of those former employees who resigned or otherwise left the city service in good standing at any time within the past two years.

(20) VACANCY. A position duly created with funds provided for payment of a salary, which is not occupied or which is occupied by a person serving under a temporary appointment.



Section 45-30A-50.01 - Division into exempt and classified services.

(a) All offices and positions of the city shall be divided into the exempt service and the classified service.

(b)(1) The exempt service shall include:

a. The positions of all elected officials of the city.

b. The positions of voluntary personnel and personnel appointed to serve without pay.

c. The positions of consultants rendering temporary professional services.

d. All positions involving seasonal or part-time employment.

e. The positions of attorneys rendering legal service.

(2) Positions in the exempt service held by employees of boards and commissions may be placed in the classified service by resolution of the governing body, after favorable recommendation by such other board or commission, and the governing body in such resolution shall prescribe the conditions under which the employees holding such positions so transferred may acquire permanent status in such positions so long as such positions remain in the classified service.

(c) The classified service shall include all positions in the city service that are paid out of the general fund of the city and out of funds of boards and commissions whose employees are placed in the classified service, and which are not specifically placed in the exempt service or excluded from this part as provided in Section 45-30A-50.23. Unless otherwise specifically provided or clearly implied, this part shall apply only to the classified service.



Section 45-30A-50.02 - Status of employees.

All employees who have acquired permanent status, subject to this part, shall have permanent status in their present positions so long as such positions remain in the classified service. All other employees shall be eligible to acquire permanent status in their present positions so long as such positions remain in the classified service in the manner provided in Section 45-30A-50.13, upon completing six months’ service in such positions, such time to be computed from the beginning of such service, rather than from August 22, 1973.



Section 45-30A-50.03 - Organization of board.

The personnel program established by this part shall be administered by the board. The board shall consist of five members who are residents of the city and who shall be appointed by the governing body. No member of the board shall be employed by or be an official of the city, nor hold any elective public office. The composition of the board shall be designated as Place No. 1, Place No. 2, Place No. 3, Place No. 4, and Place No. 5. The person appointed as a member of the board in Place No. 1 shall serve a term of two years; the person so appointed for Place No. 2 shall serve a term of four years; the person appointed for Place No. 3 shall serve a term of six years. The initial person appointed as a member of the board in Place No. 4 shall serve a term of four years; and the person appointed for Place No. 5 shall serve a term of six years. Thereafter each term shall be for a period of six years. Vacancies occurring during a term shall be filled for the balance of the term by governing bodies. Members of the board shall receive compensation each month for their services on the board in an amount to be set by the city council. Members shall be entitled to receive their reasonable and necessary expenses incurred in the performance of board business and all such compensation and expenses shall be paid out of the general fund of the city. The board shall elect from its own members a chair, a vice chair, and a secretary-treasurer. The board shall meet as often as necessary to carry out the purpose of this part, but shall meet at least once each quarter, however, the governing body shall have the right to control the appropriations to the board and to regulate the expenses of the board as it deems necessary. A majority of the members of the board shall be necessary to constitute a quorum for the transaction of business and no action shall be taken without the affirmative vote of a majority of the quorum present at a meeting. The board, with the approval of the governing body shall have the right to engage such full- or part-time personnel as shall be necessary to carry out this part.



Section 45-30A-50.04 - General duties of board.

In addition to the duties set forth elsewhere in this part, the board shall do all of the following:

(1) Advise the governing body on matters of personnel administration, including the development of personnel rules, a job classification plan, and a systematic pay plan.

(2) Represent the public interest in the improvement of personnel administration in the city service.

(3) Make any inquiry which it may consider desirable concerning personnel administration in the city service.

(4) Make recommendations to the governing body with respect to any of the foregoing duties.



Section 45-30A-50.05 - Rules, classification plans, and pay plans.

So long as the same are not inconsistent with this part, the board shall have the power to recommend to the governing body the adoption of rules and regulations for the operation of the civil service system established hereby, including, but not limited to a job classification plan, a pay plan, and a plan for the mandatory or permissive, or both, retirement of employees. Within 60 days after the presentation of a recommendation of the board, the governing body shall act upon the same, and if the governing body by resolution adopts the recommendation of the board, the same shall become operative and have the force and effect of law. All rules, regulations, and pay and classification plans in effect on August 22, 1973, which are not in conflict with the provisions hereof, shall remain in force and effect after August 22, 1973, until the same are altered, amended, or repealed in the manner hereinafter provided.



Section 45-30A-50.06 - Amendment and repeal.

Any rule, determination, regulation, or plan may be amended or repealed in whole or in part in the same manner as is provided herein for the making of such rules, determinations, regulations, or plans.



Section 45-30A-50.07 - Job classification plan.

After the adoption by the governing body of a job classification plan, allocation of each position in the classified service shall be made by the board with the approval of the governing body to the end that all positions in the same class shall be sufficiently alike to permit use of a single descriptive title, the same qualification requirements, the same test of competence, and the same pay scale.



Section 45-30A-50.08 - Pay plan.

After the adoption by the governing body of a pay plan and any rules of its administration, the board, with the approval of the governing body, shall assign each position to one of the pay ranges provided in the pay plan to the end that the rate or range of compensation for each class provided for in the pay plan shall be such as to reflect fairly the differences in duties and responsibilities in the various classes.



Section 45-30A-50.09 - Examinations.

Eligibility for original appointment or promotion to vacancies in positions in the classified service occurring after August 22, 1973, shall be determined by the personnel board. The personnel board shall conduct such examinations as shall fairly test the abilities and aptitudes of the applicants with respect to the duties to be performed. Applicants who pass the test and otherwise qualify for original appointment or promotion, as the case may be, shall be placed on the appropriate eligible list for the vacancy. The board may refuse to examine, or after examination refuse to certify the name of anyone who is found to lack any of the established qualification requirements for the position for which he or she applies or who is physically so disabled as to be unfit to perform duties of the position to which he or she seeks appointment, or who has been convicted of or is under indictment for any crime involving moral turpitude or who has been guilty of any infamous or disgraceful conduct or who has been dismissed from the public service for delinquency or misconduct or who has intentionally made a false statement of any material fact or practiced or attempted to practice any deception or fraud in his or her application, or in his or her examination.



Section 45-30A-50.10 - Temporary appointment.

Pending the availability of a list of names certified as provided in Section 45-30A-50.12, positions may be filled by temporary appointment. The governing body by resolution adopted pursuant to a recommendation of the board may grant permanent status in a position in the classified service so long as such position remains in the classified service, to any employee who has served in a vacancy in a position then in the classified service by temporary appointment for at least 12 months and who has passed his or her examination, if at the time of such action by the governing body no such list of names has been so certified for the vacancy in which the employee is serving.



Section 45-30A-50.11 - List of names of persons available for appointments.

List of names of persons available for appointment to a vacancy in a position in the classified service shall be selected for certification as provided in Section 45-30A-50.12 in the order in which they appear from among the laid off persons on the reemployment list, promotional eligible list, original appointment eligible list, and reemployment list composed of former employees for the vacancy, which lists shall have priority one over the other in the order named. A former employee with probationary status with respect to the vacancy may, with the approval of the appointing authority, have his or her name placed at such position on the promotional eligible list as the appointing authority may designate. Policies and procedures for administering eligible lists and covering the duration, cancellation, replacement, and consolidation of such lists, and the removal or suspension of names therefrom shall be provided in the personnel rules.



Section 45-30A-50.12 - Method of filing vacancies.

Except as hereinafter provided, vacancies in positions in the classified service shall be filled by the appointing authority by the appointment of a person whose name is certified, within 30 days after certification. Certification shall be made upon the request of the appointing authority therefor whenever a vacancy exists, the appointing authority, in his or her discretion, determines that such vacancy shall be filled, and the name of an applicant for such vacancy is eligible for certification. If there is a laid off person on the reemployment list with respect to a vacancy, only the top name on such list shall be eligible for certification. In the event the top person is not available for appointment, the next ranking names may be certified until the highest ranking person who is available is appointed. In the event there is no such reemployment list, and the names on the promotional eligible list for such vacancy plus the names on the original appointment eligible list for such vacancy equal three or more, the three names ranked highest on the promotional eligible list shall be eligible for certification; provided, however, should the promotional eligible list not contain three names, then the names appearing thereon, plus such of the names ranked highest on the original appointment eligible list as shall be sufficient to bring the number of certified to three shall be eligible for certification. If after making reasonable effort it should prove impossible for the appointing authority to locate any of the persons so certified or should it become known to the board that any person so certified is not willing to accept the position, the appointing authority may request that additional names be certified until the appointing authority has available to him or her a list from which to make the appointment containing the aforesaid authorized number of persons all of whom are available for such appointment and willing to accept the position, or, in the event that the list certified to the appointing authority contains fewer than the authorized number of available and willing persons as aforesaid from which to make a selection, the appointing authority, in his or her discretion, may choose from the remaining certified names, make a temporary appointment, or make no appointment. In the event that there does not exist an employment list which the board deems to be appropriate from which to fill the vacancy, the board shall prepare such a list within a reasonable time after receipt of the request of the appointing authority that eligibility be certified. Provided, however, nothing herein contained shall be construed as preventing an appointing authority, in his or her discretion, from withdrawing his or her request for the aforesaid certification, either before or after such certification has been made in response to his or her request therefor. Whenever a person has been certified to and rejected by an appointing authority three times, the board may remove the name of such person from the eligible list on which his or her name appeared. A person shall be deemed to have been so rejected by an appointing authority when a vacancy is filled from an eligible list on which his or her name appeared and such person was not selected to fill the vacancy.



Section 45-30A-50.13 - Probation.

Except as provided in Section 45-30A-50.01 and Section 45-30A-50.02, to acquire permanent status in a position in the classified service so long as such position remains in the classified service, employees shall be subject to a period of probation. The regular period of probation shall be six months; provided, however, the board may adopt rules and regulations specifying a longer period of probation for a designated class or classes, or for extension of the probation period for any individual probationary employee, but no probationary period may extend beyond 12 months. The work and conduct of employees with a probationary status shall be subject to close scrutiny and evaluation. An employee retained beyond the end of the probationary period shall have permanent status in the position in which he or she was so retained so long as that position remains in the classified service if, but only if, the appointing authority files a written statement with the board affirming the fact that the services of the employee have been found to be satisfactory.



Section 45-30A-50.14 - Absences; hours of work.

Rules shall be adopted in the manner hereinbefore provided prescribing hours of work and the conditions and length of time for which leaves of absence with pay and leaves of absence without pay may be granted. These shall cover such matters as vacations, holidays, sick leaves, leaves for military service, and leaves granted so that the employee can seek election to public office.



Section 45-30A-50.15 - Lay off of employees.

Any employee may be separated from his or her position by being laid off. Reduction in the number of employees shall be made in such class or classes as the appointing authority may designate; provided, however, within each class affected by such reduction employees shall be laid off in the following order:

(1) Temporary employees who did not have permanent status in some other position in the classified service at the time they were appointed to their present position.

(2) Probationary employees who did not have permanent status in some other position in the classified service at the time they were appointed to their present position.

(3) Other temporary employees.

(4) Other probationary employees.

(5) Employees having permanent status in the position in the classified service.



Section 45-30A-50.16 - Dismissal, demotion, and suspension of employees.

Any employee may be dismissed, suspended without pay, or demoted by his or her appointing authority for, but not limited to, any violation of this part or whenever the good of the service shall be served thereby or the employee’s work, performance, conduct on or off the job, or insubordinate attitude so warrants; provided, however, that no employee may be suspended without pay for more than 15 working days at any one time or for more than 30 working days in any one year; and provided further, that no employee shall be dismissed, suspended without pay, or demoted for political considerations other than those enumerated in Section 45-30A-50.20. Any person appointed to a position who has secured his or her certification therefor through fraud shall be removed by his or her appointing authority and shall not thereafter be eligible for examination for or appointment to any position except by unanimous permission of the board. The appointing authority shall promptly report to the board in writing the fact and extent of all disciplinary action taken by the appointing authority against employees holding positions in the classified service.



Section 45-30A-50.17 - Procedure for protesting certain disciplinary action.

(a) An employee shall have the right to protest any disciplinary action taken against him or her by his or her appointing authority; provided, however, an employee serving by temporary appointment and an employee having probationary status shall have no right to protest any such disciplinary action, unless such employee had permanent status in some other position at the time he or she was appointed to his or her present position. An employee desiring to protest any disciplinary action directed against him or her by his or her appointing authority shall file a protest in writing with the board and with his or her appointing authority within seven days of the date on which the disciplinary action was taken and request a hearing before the board. Within seven days after receipt of the protest, his or her appointing authority shall file with the chair of the board and mail to the employee by certified mail a statement specifying the charges against such employee on which the disciplinary action was based. Upon the filing of such charges, the chair shall call a meeting of the board to be held within 30 days after the filing of such charges to hear such protest, and shall forthwith give notice by certified mail to the employee and his or her appointing authority of the time and place of such meeting. The board shall have the authority to continue the hearing from time to time as may be necessary. In preparing for and conducting such hearing, the chair and secretary-treasurer of the board shall each have the power to administer oaths, and to subpoena and require the attendance of witnesses and the production of books, documents, and accounts pertaining to the subject under investigation.

(b) Subpoenas issued as herein provided shall be served, and the fees and allowances for the service thereof shall be the same, as is provided by law for the service of subpoena issued by the Circuit Court of Franklin County. The fees and allowances in connection with the service of such subpoena issued at the request of the appointing authority or the board shall constitute reasonable and necessary expenses of the board. Such subpoena issued at the request of the employee shall be served as aforesaid but only after such employee has deposited sufficient security with such sheriff or other officer as shall guarantee payment of such fees and allowances for such service. In the event any person is duly summoned to appear and testify or produce evidence, or both, before the board, and such person refuses to attend or testify or produce such evidence, or any of them, in obedience to such summons, the board shall have the right to invoke the aid of the circuit court at law. In such event, and upon proper showing by the board to the court, the court shall issue, or cause to be issued, an order or subpoena requiring such person to appear before the board and produce all evidence and give all testimony relating to the issue within his or her knowledge. Any person failing to obey any such summons by either of the officers of the board without good cause, to be determined by the court, may be punished by the court in the same method as is provided by law for contempt of the court and any person failing to obey any such order or subpoena of the court may be proceeded against by the court as is by law provided in the case of contempt of such court. In addition, any employee of the city who fails to obey any of such orders or subpoenas may be disciplined as provided in Section 45-30A-50.16.

(c) At the hearing the employee and his or her appointing authority shall each have the right to be represented by counsel. Such hearing shall be governed by rules of practice and procedure adopted by the board, and in conducting such hearing, the board shall not be bound by the technical rules of evidence. No informality of procedure in the conduct of such hearing shall invalidate any decision made by the board. At the conclusion of the hearing, the board shall render a decision (1) affirming the disciplinary action taken if it is reasonably satisfied from the evidence offered at the hearing that the disciplinary action taken was lawful or was not too severe; or (2) reversing the action of the appointing authority if it is reasonably satisfied from such evidence that the disciplinary action taken was not lawful; or (3) modifying the disciplinary action taken and prescribing the proper penalty if it is reasonably satisfied from such evidence that the employee was subject to some disciplinary action, but that the penalty imposed was too severe. If the board’s decision reduces the severity of the disciplinary action taken against the employee, the board, in its decision, may provide that the employee shall be reinstated with or without pay; provided, however, in the event any employee is so ordered to be reinstated with pay, such pay shall not exceed the amount that the employee as such earned during the 30 days next preceding the taking of the disciplinary action in question. A copy of the board’s decision shall be filed with the city clerk of the city and such decision shall become effective immediately upon such filing, and it shall become final 10 days thereafter unless reversed or modified as hereinafter provided. The personnel board shall be represented by the city attorney, or an attorney designated by the governing body of the city, and the attorney shall perform such duties as the board may direct and require. Any compensation paid the attorney shall be paid as in Section 45-30A-50.21.



Section 45-30A-50.18 - Appeal to the court.

Decisions of the board may be enforced in the court by mandamus, injunction, or other appropriate proceedings. The employee, the appointing authority, or the city may, within 10 days after the decision of the board is rendered, appeal to the court from any decisions of the board affirming, imposing, or refusing to affirm or impose dismissal or demotion as disciplinary action by filing notice of such appeal with the court and causing a copy of such notice to be served on the appointing authority and any member of the board. Upon the filing of such notice, the board shall file with the court a certified transcript of the proceeding had before it with respect to the appeal, and its decision in the matter. The appeal shall be heard at the earliest possible date by the court sitting without a jury on the issues made before the board and the trial in the court shall be de novo. No bond shall be required for such an appeal and the cost of such appeal shall be taxed against the unsuccessful party or as the judge may direct. At the conclusion of such hearing the court may affirm, reverse, or modify the board’s decision, or remand the case for further proceedings before the board as the court in its discretion shall deem best. If the order of the court is that the employee shall be reinstated with pay, such pay shall not exceed the amount that the employee as such earned during the 30 days next preceding the taking of the disciplinary action in question. An appeal may be taken from any judgment of the court to the court of appeals or supreme court as provided by law.



Section 45-30A-50.19 - Recordkeeping.

The board shall maintain adequate records of its proceedings, of its own official acts, the examination record of every candidate, and the employment record of every employee.



Section 45-30A-50.20 - Political activities prohibited.

No person holding a position in the classified service shall seek or attempt to use any political endorsement in connection with any appointment to a position in the classified service. No person holding a position in the classified service shall use or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure or attempt to secure for any person an appointment or advantage in appointment to a position in the classified service, or an increase in pay or other advantage in employment in any such position, for the purpose of influencing the vote or political action of any person or for any consideration. No employee holding a position in the classified service shall, directly or indirectly, pay or promise to pay any assessment, subscription, or contribution for any political organization or purpose, or solicit or take any part in soliciting any such assessment, subscription, or contribution. No person shall solicit any such assessment, subscription, or contribution of any employee holding a position in the classified service. No employee holding a position in the classified service shall be a candidate for nomination or election to any public office, or shall take any part in the management or affairs of any political party or in any political campaign, except to exercise his or her right as a citizen privately to express his or her opinion and to cast his or her vote, unless on authorized leave of absence for such purpose. Any person holding a position in the classified service who violates this section may be disciplined by dismissal, suspension without pay, or demotion as provided in Section 45-30A-50.16. In addition, any person holding a position in the classified service who wilfully violates this section shall be guilty of a misdemeanor and upon conviction shall be punished as provided by Section 327 of Title 15 of the Code of Alabama of 1940.



Section 45-30A-50.21 - Expenses of board.

The governing body shall make necessary appropriations from the general fund to pay the reasonable and necessary expenses incurred by the board and its members in the administration of this part.



Section 45-30A-50.22 - Rights of governing body.

Nothing herein shall be construed as restricting the right of the governing body to do any of the following:

(1) Refuse employment and prohibit the further service of any person who is a member of an organization which is opposed to the basic purpose of local self government.

(2) Increase or decrease proportionately the compensation of all employees.

(3) Use independent contractors for performance of work or the rendering of service by the city.



Section 45-30A-50.23 - Exclusion of certain employees.

The following employees are excluded from this part: Employees of the gas board, water supply board, water and sewer board, janitors, and all employees of the electric department, except the supervisor of the department.






Part 2 - Compensation of Officials.

Section 45-30A-51 - Expense allowances.

The Mayor of the City of Russellville, Franklin County, shall receive an expense allowance of four hundred dollars ($400) per month, and each member of the governing body of the city shall receive an expense allowance of one hundred dollars ($100) per month; such expense allowances shall be paid from the city general fund in the same manner as the salary of such mayor and members of the city governing body are paid, and shall be in addition to any other salary, expense, or allowance provided such mayor and city governing body members.









Article 6 - Vina.






Chapter 31 - GENEVA COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-31-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Geneva County local laws enacted after 1978 and all Geneva County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Section 45-31-60 - Compensation.

(a) This section shall apply only in Geneva County.

(b)(1) Commencing on June 1, 2009, the Coroner of Geneva County shall receive an annual salary of nine thousand six hundred dollars ($9,600) payable in equal monthly installments from the county treasury. The salary provided in this subsection shall be in lieu of any salary and expense allowance previously provided by law.

(2) After June 1, 2009, the coroner shall receive uniform increases in compensation in the same manner as provided in Section 11-2A-4. Longevity increases of the coroner shall be based on the average of longevity increases of all county employees as shown on county pay scales, as determined by the county commission. Longevity increases for the coroner shall be based on the coroner’s most recent period of time of continuous, uninterrupted service as a coroner. The coroner shall be entitled to receive longevity increases for up to the same number of years a county employee is entitled to receive longevity increases. Past service as a county employee shall not be counted in determining the number of years the coroner may receive longevity increases. Compensation increases provided for in this section shall be calculated based on the compensation of the coroner being received at the time the increases become effective for county employees. The inclusion of funds in the county budget, at the time of its approval, to cover the costs for compensation increases, as provided in this section, shall be considered the granting of an increase for whatever type of compensation increase funds are included in the county budget when it is approved. Compensation increases, as provided for in this section, shall be due without being subject to the limitation contained in subsection (b) of Section 11-2A-4.






Article 7 - County Commission.

Part 1 - Compensation.

Section 45-31-70 - Expense allowance.

(a) The chair and the members of the Geneva County Commission shall each be entitled to an expense allowance in the amount of one hundred fifty dollars ($150) per month which shall be paid out of the county general fund and shall be in addition to any and all other salary, compensation, and expense allowances now provided for by law.

(b) The chair and the members of the Geneva County Commission shall each be entitled to an expense allowance in the amount of two hundred fifty dollars ($250) per month which shall be paid out of the county general fund and shall be in addition to any and all other salary, compensation, and expense allowances now provided for by law. The expense allowance herein provided shall be effective automatically upon the next term of office of a county commissioner.






Part 2 - Districts.

Section 45-31-71 - Commission districts.

The present members of the Geneva County Commission shall divide the county into commission districts for purposes of electing future members to the county commission. Such districts shall be divided and defined, as nearly as may be, on a population basis, and in contiguous area and as provided by law, so that each district shall have approximately the same population as every other district. The judge of probate shall continue to serve as the ex-officio chair of the commission and shall vote only in cases of tie votes on matters before the commission. Each candidate for district commissioner shall be a resident and qualified elector of the district which he or she represents and upon election shall continue to reside therein throughout their respective terms. Such district members shall be elected only by the qualified electors from the respective districts which they represent.

Such election shall be conducted in the same manner as are all other county-wide elections and provided by law. The judge of probate shall certify the results of such advisory referendum election in the usual manner.



Section 45-31-71.01 - Election of members.

For purposes of electing members of the Geneva County Commission in 1988 and 1990, the county is hereby divided into four county commission districts as defined by resolution duly adopted by the Geneva County Commission on July 12, 1976, and spread upon the minutes of the regular session of the county commission held on that date. For purposes of electing members of the Geneva County Commission in 1992 and thereafter, the members serving on the Geneva County Commission during the months of February and March of 1991, shall divide the county into four contiguous commission districts in such manner that each district shall have approximately the same population as every other district, as nearly as practicable. The judge of probate shall continue to serve as the ex-officio chair of the commission and shall vote only in case of tie votes on matters before the commission. Each candidate for district commissioner shall be a resident and qualified elector of the district which he or she represents and upon election shall continue to reside therein throughout their respective terms. Such district members shall be elected only by the qualified electors from the respective districts which they represent.









Article 8 - Courts.

Part 1 - Court Costs.

Division 1 - Juvenile Court Services Fund and Judicial Administration.

Section 45-31-80 - Additional fee; supervision fee; disposition of funds.

(a) In addition to all other costs and charges in circuit, district, and juvenile court cases, not including traffic, in Geneva County, a fee of five dollars ($5) shall be charged and collected by the clerk of the courts, three dollars ($3) shall be remitted monthly to the Juvenile Court Services Fund, and two dollars ($2) shall be remitted monthly to the Judicial Administration Fund.

(b) Further, a monthly supervision fee not to exceed twenty dollars ($20) per month shall be assessed in juvenile cases at the discretion of the juvenile court judge. The supervision fee shall be collected by the juvenile court office and deposited in the Juvenile Court Services Fund.

(c) There is established a Juvenile Court Services Fund for the deposit of the above described court cost monies and supervision fees. The fund shall be maintained in an interest bearing account in a bank of known responsibility under the supervision of the Juvenile Court Judge of Geneva County.

(d) Any funds appropriated from this fund shall be expended solely for juvenile programs and for subsistence for the juvenile court services staff in the county, to aid the functions of the juvenile court, and for the benefit of the children of Geneva County. Any funds expended shall be authorized by the Juvenile Court Judge of Geneva County.

(e) There is established a Judicial Administration Fund for the deposit of the above described court costs monies. The fund shall be maintained in an interest bearing account in a bank of known responsibility by the presiding circuit court judge.

(f) Any funds appropriated from the Judicial Administration Fund shall be expended for increasing the efficiency of judicial administration, for continuing education for the courts and clerks, and other related court and judicial purposes in Geneva county. Any funds expended shall be authorized by the Presiding Circuit Court Judge of Geneva County.






Division 2 - County Jail Account.

Section 45-31-80.20 - Imposition of fees.

(a) This section shall apply only in Geneva County.

(b) In addition to any court cost and any court document service fee now imposed by law, and notwithstanding any other provision of the Constitution of Alabama of 1901 to the contrary, including, but not limited to, Sections 96, 104, and 105, and pursuant to specific state constitutional authority relating to Geneva County, the following court cost and the following court document service fee are assessed and distributed as follows:

(1) On each civil case and each criminal case, including traffic offense cases, but excluding small claims cases, filed in the Circuit Court of Geneva County, the District Court of Geneva County, and any municipal court in Geneva County, there is imposed a cost of thirty-five dollars ($35). The proceeds of the additional court cost shall be distributed to a special new county jail account in the Geneva County General Fund for the use of the county commission for the planning, design, construction, financing, furnishing, equipping, and operation of a new county jail facility.

(2) On each service of a court document for each type of case provided in subdivision (1), an additional fee of five dollars ($5) is imposed. The proceeds of the additional service fee shall be distributed to the Geneva County General Fund.






Division 3 - Solicitor's Fee.

Section 45-31-80.40 - Imposition, collection, and use of fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Geneva County, a docket fee, hereinafter referred to as a solicitor’s fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly to the Solicitor’s Fund or District Attorney’s Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor’s fee. The solicitor’s fee shall be in an amount equal to all docket fees, recoupments, or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(b) The solicitor’s fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant or arrest. The solicitor’s fee shall be in addition to and not in lieu of any other fees or costs. The solicitor’s fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor’s fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office.









Part 2 - District Attorney.



Part 3 - Judicial Compensation.

Section 45-31-82 - Salary supplement.

(a) The county governing body of Geneva County is hereby authorized to supplement the salary of the district judge, from the county general fund, in an amount not to exceed five thousand dollars ($5,000) per annum.

(b) The county governing body of Geneva County shall supplement the salary of the district judge, from the county general fund, in the amount of three thousand six hundred dollars ($3,600) per annum.






Part 4 - Probate Court.

Section 45-31-83 - Special recording fee.

In Geneva County, upon the passage of a resolution by the county commission at a regularly scheduled meeting, the county commission may levy a special recording fee of three dollars ($3) which shall be paid to the county and collected by the judge of probate with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office. After the levy of the fee provided by this section, no instrument shall be received for record in the office of the judge of probate unless the special recording fee of three dollars ($3) is paid. The special recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the probate office at the discretion of the county commission. All special recording fees collected shall be deposited on a monthly basis in the county general fund by the office of the judge of probate to be used for general county purposes.



Section 45-31-83.01 - Mail-out of tags; fee.

(a) The judge of probate, as an option to providing for citizens to acquire motor vehicle tags from the office of the judge of probate, may provide for the mail-out of tags and the related collection of payment for ad valorem taxes and motor vehicle tags.

(b) The judge of probate shall collect a fee for each vehicle for the mail-out option provided in subsection (a). The fee shall be charged to cover the necessary costs of notification, handling, packing, and mailing of motor vehicle tags. No mail-out fee shall be charged for registration of vehicles made in person at the office of the judge of probate.

(c) The county commission shall set the mail-out fee to be collected and may adjust the fee as cost changes may require.

(d) The mail-out fee collected by the judge of probate shall be paid into the general fund of the county on a monthly basis.



Section 45-31-83.02 - Voiding of license upon noncollectibility of check.

(a) This section shall only be operative in Geneva County.

(b) In Geneva County, if a check given for a license is found to be noncollectible for any reason, the judge of probate shall notify the worthless check unit of the district attorney’s office, who shall make a reasonable attempt to collect the amount due for the license. If the collection cannot be made, the district attorney’s office shall so state and the statement shall constitute authorization for the judge of probate to void the license. After the license has been voided, the judge of probate shall receive credit for the cost of the license plus the issuance fee. The appropriate state office shall mark the records pertaining to the void license and, upon inquiry by law enforcement agencies, shall notify the agencies that the party in question is operating under a void license. A person who operates a business with a void license shall be prosecuted in accordance with current law.

(c) The provisions of this section are supplemental. It shall be construed in pari materia with other laws relating to such matters; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are repealed.






Part 5 - Pretrial Diversion Program.

Section 45-31-84 - Applicability.

This part shall apply only in Geneva County.



Section 45-31-84.01 - Definitions.

For the purposes of this part, the following terms shall have the following meanings:

(1) APPLICATION FEE. A one-time administrative fee imposed by the municipality as a condition precedent to participating in a pretrial diversion program.

(2) CITY ATTORNEY. The city attorney of the municipality or any legal staff employed by the city attorney.

(3) LAW ENFORCEMENT. As defined in Section 41-8A-1(1).

(4) LAW ENFORCEMENT OFFICER. As defined in Section 36-25-1(15), whether employed in the this state or elsewhere.

(5) MUNICIPALITY. A municipality in Geneva County that has a municipal court, city attorney, and police department.

(6) OFFENDER. Any person charged with a criminal offense, including, but not limited to, any misdemeanor, violation, or traffic offense, as defined by existing law, which was allegedly committed in the corporate limits or police jurisdiction of the municipality.

(7) PRETRIAL DIVERSION PROGRAM or PROGRAM. A program that allows the imposition by the city or by a designated agency of certain conditions of behavior and conduct for a specified period of time upon an offender which allow the offender to have his or her charges reduced, dismissed without prejudice, or otherwise mitigated should all of the conditions be met during the time frame set by the city attorney.

(8) SERIOUS PHYSICAL INJURY. As defined in Section 13A-1-2(14).

(9) SUPERVISION FEE. Any fee other than the application fee imposed by any agency providing supervision of treatment of the offender.



Section 45-31-84.02 - Establishment of pretrial diversion program; discretionary powers; supervision and control.

(a) A municipality may establish a pretrial diversion program.

(b) All discretionary powers endowed by a common law and provided by statutes and acts of this state or powers or discretion otherwise provided by law for the municipality shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the municipality and the municipality may contract with any agency, person, or corporation for services related to this part. The municipality may employ necessary persons to accomplish this part and those persons shall serve at the pleasure of the municipality.



Section 45-31-84.03 - Application for admittance.

An offender may apply to the municipality for admittance into the pretrial diversion program.



Section 45-31-84.04 - Ineligibility for program.

Admittance into the pretrial diversion program is in the sole discretion of the city attorney. An offender deemed by the city attorney to be a threat to the safety or well being of the community shall not be eligible for the program. An offender charged with any of the following types of offenses shall be ineligible for admittance:

(1) Any offense involving violence or aggression resulting in injury to a law enforcement officer.

(2) Any offense involving eluding or attempting to elude a law enforcement officer.

(3) Any offense involving violence where weapons are used or where children are victims.

(4) Any driving under the influence charge where serious physical injuries are involved.

(5) Any offense wherein the offender is a public official and the charge is related to the capacity of the offender as a public official.

(6) The person may not hold a commercial driver license (CDL) issued in any state, any United States possession or territory, or any United States insular area, or has no conviction for which a commercial driver license was required.



Section 45-31-84.05 - Standards for admission.

(a) The city attorney may consider an offender for the pretrial diversion program based on any of the following circumstances:

(1) There is a probability justice will be served if the offender is placed in the program.

(2) It is determined the needs of the state, city, and the offender can be met through the program.

(3) The offender appears to pose no substantial threat to the safety and well being of the community.

(4) It appears the offender is not likely to be involved in further criminal activity if the offender complies with all conditions imposed pursuant to the program.

(5) The offender will likely respond to rehabilitative treatment or counseling.

(6) The need for restitution for the victim from the offender outweighs the interest of the state and city for incarceration of the offender.

(b) The city attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-31-84.06 - Admission into program.

(a) Upon application by an offender for admission into the pretrial diversion program, and prior to admission thereto and as a part of the evaluation process of the city attorney, the city attorney may require the offender to furnish information concerning past criminal history, education history, work record, family history, medical or psychiatric treatment or care prescribed or received, psychological tests taken, and any other information concerning the offender which the city attorney believes has a bearing on the decision whether or not the offender should be admitted to the program.

(b) The city attorney may require the offender to submit to any type of test or evaluation process or interview the city attorney deems appropriate in evaluating the offender for admittance into the program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this part. The offender shall provide the city attorney written consent to allow the city attorney to receive any educational, work, medical, psychiatric, psychological, or other records deemed necessary by the city attorney for the evaluation process.



Section 45-31-84.07 - Written agreement; other terms and conditions.

(a) Following the decision of the city attorney to admit the offender into the pretrial diversion program, but prior to entry, the city attorney and the offender shall enter into a written agreement stating the conditions of the participation of the offender in the program. The agreement shall include, but not be limited to, all of the following:

(1) A voluntary waiver of the right of the offender to a speedy trial.

(2) An agreement to the tolling, while in the program, of periods of limitations established by statutes or rules of court.

(3) An agreement to the conditions of the program established by the city attorney.

(4) If there is a victim of the charged crime, an agreement to the restitution repayment within a specified period of time and in an amount to be determined by the city attorney taking into account circumstances of the offender and the victim.

(5) A waiver in writing of the right of the offender to a jury trial.

(6) A truthful and complete statement by the offender as to the involvement of the offender in the offense charged, which statement shall be admissible in any criminal trial.

(7) Submission of a written plea of guilty to the offense or offenses charged or agreed upon included offenses, together with an agreement as to whether the case is to be dismissed upon successful completion of the program, and an agreement, if there be any, as to the recommended sentence should a sentence be imposed.

(b) In addition to those requirements set forth in subsection (a), or as a condition of continued participation in the program, the city attorney may require the offender to agree to any of the following terms or conditions:

(1) To participate in substance abuse treatment.

(2) To participate in an education setting to include, but not limited to, K-12, college, job training, trade school, GED classes, or basic education courses.

(3) If appropriate, to attempt to learn to read and write the English language.

(4) To financially support his or her children or pay any court ordered child support.

(5) To refrain from the use of drugs or alcohol or frequenting places where drugs or alcohol are sold or used.

(6) To not commit any criminal offense.

(7) To refrain from contact with certain named persons or premises.

(8) To maintain or seek employment.

(9) To not leave this state without prior written consent of the city attorney or supervising agency or personnel.

(10) To maintain a residence approved by the city attorney or supervising agency or personnel.

(11) To attend individual, group, financial, chemical addiction, family, mental health, sex offender, or anger management counseling.

(12) To pay all court costs, fees, fines, and worthless checks, and obey any other lawful court order associated with the offense or offenses for which the offender has entered the program, or any other case.

(13) To refrain from the possession or use of any deadly weapon or dangerous instrument as defined in Section 13A-1-2.

(14) To pay supervision fees and application fees pursuant to this part.

(15) To observe curfews or home detention or travel constraints as set out in agreement signed by the offender.

(16) To have restitution, court costs, fees, child support, and any other moneys withheld or garnished from the wages or salary of the offender or withheld from any Alabama income tax due the offender, or from any available insurance policy, or forfeited from any other real or personal property of the offender, and applied to the above.

(17) To be admitted to a drug or alcohol treatment program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse.

(18) To submit to periodic or random drug testing as part of the program and other terms and conditions related to substance abuse as the city attorney may direct.

(19) To waive in writing the right of the offender to a probation hearing in the event of termination or withdrawal from the program.

(20) To any other terms or conditions as the city attorney or his or her designee and the offender may agree to in the above-stated agreement, it being the purpose of this part to allow the city attorney broad discretion in designing a program specifically for each offender and his or her particular circumstances.

(21) When applicable, to be required to pay supervision fees to the agency or entity responsible for monitoring and verifying the compliance of the offender with the terms of the program set forth by the city attorney.

The fees shall be paid by the offender to the supervising entity in a timely manner.

(22) Community service with an approved community service, charitable, or nonprofit organization. The prosecutor shall compile a list of approved organizations for each participant. Participants who wish to complete this requirement with an organization not on the prosecutor's list shall have any such organization pre-approved by the prosecutor.

(c) If the city attorney denies an applicant admission into the program, the denied applicant shall have the right to appeal the denial to the municipal court judge. The municipal court judge shall be vested with the authority to approve an applicant in cases wherein the municipal court judge determines that denial was not appropriate and that approval would be in the best interest of justice.



Section 45-31-84.08 - Fees.

(a) An offender may be assessed a nonrefundable application fee when the offender is approved for the pretrial diversion program. The amount of the assessment for participating in the program shall be in addition to any court costs, fees, and assessments for the Crime Victim's Compensation Fund, Department of Forensic Sciences assessments, drug, alcohol, or anger management treatment required by law, and any costs of supervision, treatment, and restitution for which the offender may be responsible. A schedule of payments for any of these fees may be established by the city attorney.

(b) The following application fees shall be applied to offenders accepted into the program:

(1) Driving under the influence (DUI): Five thousand dollars ($5,000).

(2) Domestic violence offenses: One thousand five hundred dollars ($1,500).

(3) Other misdemeanor offenses: Seven hundred fifty dollars ($750).

(4) Traffic offenses not including DUI: Five hundred dollars ($500).

(5) Violations: Two hundred fifty dollars ($250).

(c) The amount of the application fee for each offender shall be established by the city attorney.

(d) The application fee shall be allocated to the general fund of the municipality.

(e) An applicant offender may not be denied access into the pretrial diversion program based solely on the inability of the offender to pay the application fee. Application fees may be waived or reduced for just cause, including indigency of the offender, at the discretion of the city. Any determination of the indigency of the offender for purposes of program fee mitigation shall be made by the city, but any mitigation shall be done only upon the determination by the city that there is no reasonable likelihood within the reasonably foreseeable future that the offender will have the ability to pay the application fee.



Section 45-31-84.09 - Collection and disposition of funds.

Application fees required by this part shall be collected by the court clerk of the municipal court. The fees shall be disbursed to each entity or department as allocated by Section 45-31-84.08.



Section 45-31-84.10 - Program requirements; jurisdiction; termination from program; liability for costs and fees.

(a) Upon acceptance of an offender into the pretrial diversion program by the city attorney, the city attorney and the offender shall submit the written application of the offender together with the statement of facts of the offender, the acceptance of the offender by the city attorney, and the agreement between the city attorney and the offender to the court presiding over the affected case of the offender for the approval of the court. The offender shall also enter a plea of guilty to the charge or charges involved. If the court rejects the agreement and guilty plea, any money paid by the offender in satisfaction of the application fee shall be refunded to the offender. The offender shall remain liable for any actual expenses already incurred by the city attorney or any agency or service provider in furtherance of the application and evaluation process and the same will be deducted from any money so refunded to the offender.

(b) Upon approval of the agreement and acceptance of the guilty plea, the court shall expressly retain jurisdiction of the case, any other provision of law notwithstanding, and may withdraw and file the case or otherwise place it on an administrative docket until such time as the court has been notified that the offender has fulfilled the terms of the agreement, has been terminated from the program, or otherwise withdrawn from the program. Imposition of punishment by the court shall be deferred until the offender has successfully completed the program or is terminated from the program.

(c) In the event the offender is terminated from the program, the court shall impose appropriate punishment in the same manner as with any plea of guilty or finding of guilt and shall not be bound by the terms of agreement as to what punishment to impose.

(d) Upon successful completion of the program by the offender, the city attorney shall notify the court in writing of that fact together with a request that the court enter an order of disposition of the case pursuant to the agreement between the offender and the city attorney.

(e) Regardless of whether the offender successfully completes the program or withdraws from or is terminated from the program, the offender shall be liable for and required to pay all court costs and fees, restitution, victim's compensation fund assessment, and any and all other fees and assessments, in the same manner as if the offender had not applied for entry into the program and had been found guilty of the offense or offenses involved. No costs, fees, restitution, or assessments shall be waived or remitted, absent an express agreement to that effect between the city attorney and the offender, without a finding by the court that the offender does not have the reasonable ability to pay the same within the reasonably foreseeable future.



Section 45-31-84.11 - Violations; waiver.

(a) After any violation of any program terms or conditions or upon any breach of any program agreement by the offender, the city attorney may do any of the following:

(1) Continue the agreement with or without modification.

(2) Terminate the offender from the pretrial diversion program.

(3) Require the offender to adopt a new agreement as a condition of continued participation.

(b) The city attorney may waive a violation for good cause shown why the offender should stay in the program.



Section 45-31-84.12 - Liability of city attorney, agency, or service provider.

In no event shall the city attorney or any other agency or service provider have any liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program or for acceptance of an offender into the program.









Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Part 1 - Board of Education.

Division 1 - Compensation.

Section 45-31-100 - Expense allowance.

The Geneva County Board of Education is hereby authorized and empowered, by resolution passed at an open public session, to increase their monthly expense allowance to an amount not to exceed four hundred dollars ($400) per member per month.






Division 2 - Membership.

Section 45-31-100.20 - Composition of board; districts.

(a) The Geneva County Board of Education shall consist of five members, each elected from a separate single-member district, nominated and elected by the qualified electors of the district. The members shall take office as provided by general law.

(b)(1) At the election in 2004, members shall be elected to serve terms of office as follows: The members elected from District 1 and District 4 shall serve terms of six years; the members elected from District 2 and District 5 shall serve terms of four years; and the member elected from District 3 shall serve a term of two years.

(2) Upon completion of the terms of office provided in subdivision (1), and thereafter, members shall be elected to serve terms of six years as provided by general law.

(c) Each board member shall be a resident of the single-member district from which the member is elected. The residency shall have been established at least one year before the general election at which the member is elected.

(d) Geneva County, excluding the area located within the corporate limits of the City of Geneva, shall be divided into five districts which shall be substantially equal in population according to the last federal decennial census. The initial boundaries of the districts shall be based upon a map filed in the office of the Judge of Probate of Geneva County by the members of the current Geneva County Board of Education.

(e) Following the release of any federal decennial census, the board, by majority vote, may change the boundaries of the five single-member districts in order to comply with the one-person, one-vote requirement of the federal constitution. Any revised district arrangement to be used, in whole or in part, shall be approved by the board not later than 180 days prior to the election in which it shall first be used.

(f) No change to the boundaries of existing districts shall be adopted by the board unless the board first shall have advertised in a newspaper of general circulation in Geneva County for at least two consecutive weeks the time and place of the meeting at which the change shall be voted upon. The advertisements shall include either a map of the county indicating the proposed district boundaries, or notification that a map indicating the proposed district boundaries is available for inspection at a specific public location, where the map shall be displayed for at least two consecutive weeks preceding the meeting of the board at which the resolution shall be considered, or both.

(g) Any resolution changing district boundaries shall describe the revised district boundaries by reference to standard census units, or county voting precincts, or both.

(h) Upon passage of any resolution effecting changes in district boundaries pursuant to this section, the board shall file with the Geneva County Judge of Probate a certified copy of the resolution, together with a map of the county showing the revised district boundaries.

(i) Nothing in this section shall be construed to restrict or limit the freedom of a student to enroll in the school district of his or her choice.









Part 2 - Superintendent of Education.

Section 45-31-101 - Expense allowance; salary.

(a) The Geneva County Board of Education is authorized to set a monthly expense allowance, payable from the county treasury in equal monthly installments. Such expense allowance shall be in no greater percentage, each year, than the cost-of-living increase made for public school teachers by the Alabama Legislature, if any be made.

(b) The Geneva County Board of Education is authorized to set the maximum salary of the Geneva County Superintendent of Education, at the next term of office and thereafter, at an index of 150 percent of the then current State Minimum Salary Schedule for teachers in Geneva County with equivalent academic degree or degrees, certification level, and related experience. The Geneva County Superintendent of Education is eligible for all increases applied to the State Minimum Salary Schedule for teachers.









Article 11 - Elections.

Section 45-31-110 - Applicability.

The provisions of this article shall apply in Geneva County.



Section 45-31-110.01 - Definitions.

Unless a contrary intent appears from the context, as used herein, the phrase county governing body means the court of county commissioners, board of revenue, or other like governing body of any such county; the word election means any general, special, or primary election held in the county, including a district, municipal, county, state, or federal election; and the term voting center means any place in the county which the county governing body designates as a place where a voting machine or voting machines will be maintained or operated at elections.



Section 45-31-110.02 - Designation of voting centers.

(a) Subject to subsection (b), when the use of voting machines at elections in the county has been, or shall hereafter be authorized, the county governing body of the county shall have the authority to designate a voting center or voting centers in the county. The order so designating voting centers shall state the location of the voting center and the boundaries of the territory in which electors shall reside to be entitled to vote at the voting center. A copy of this order shall be posted at the courthouse door of each county to which this article applies. The limitations prescribed by law as to the number of electors who may reside in a voting district shall not apply to a territory designated hereunder. All of the territory designated for a voting center shall be located in the same precinct; and the voting center designated therefor shall be located in the territory. The county governing body may by order abolish a voting territory and discontinue the voting center therein or may extend or restrict the boundaries of such voting territory and retain the voting center therein, or may subdivide such voting territory and designate an additional voting center therein.

(b) Except as herein expressly provided, in designating voting centers and the territory for which they were established, the county governing body shall be subject to all other laws applicable to the governing body of a county, regarding the change or establishment of the districts of a precinct including, but not limited to, Sections 17-5-1 through 17-5-13, as amended.



Section 45-31-110.03 - Voting lists.

(a) The voting list of any territory which is furnished the election officers serving at the voting center designated for such territory shall contain the names of all qualified electors of the territory on a single roll; however, when the roll contains more than 2,400 names the list of qualified electors or roll shall be divided into alphabetical sections of not more than 2,400 names per section. Except as herein otherwise provided, the laws applicable to the preparation, distribution, publication, and checking of qualified lists shall apply to the poll list of a territory for which a voting center has been established by the county governing body pursuant to authority hereby conferred.

(b) No elector shall vote at any voting center other than the voting center of the territory of which he or she is a qualified elector, but any elector eligible to vote at a voting center may vote on any voting machine maintained at such voting center, upon presentation of the identification card issued to him or her by an election officer serving at such voting center.



Section 45-31-110.04 - Voting machines; election officers.

The county governing body shall determine the number of voting machines deemed necessary to serve adequately the voters at an election, taking into consideration the nature or character of the election; provided, however, that at each election there shall be maintained at each voting center at least one voting machine for each 600 voting electors, or fraction thereof, residing in the territory served by the voting center designated for the territory. At least 20 days prior to the time when the election officers for an election are required to be appointed, the county governing body shall in writing inform the officers whose duty it is to appoint the election officers of the number of voting machines which shall be maintained at the respective voting centers during the forthcoming election; and the officers whose duty it is to appoint election officers shall appoint the number of election officers for the respective voting centers required hereby to conduct elections in which the number of voting machines, shown in the statement of the county governing body, shall be maintained.



Section 45-31-110.05 - Inspector, chief clerk, and assistant clerks; duties.

(a) For each voting center where only one voting machine is to be used, the election officials shall consist of an inspector, a chief clerk, and two assistant clerks. For each voting center where more than one voting machine is to be used there shall be appointed one chief inspector who shall supervise the conduct of the other officials and the operation of the voting center, one inspector and one chief clerk, and for each voting machine to be used at such center there shall be appointed two assistant clerks. For each voting center where more than four voting machines are to be used there may be appointed two additional assistant clerks for each group of four voting machines or fraction thereof.

(b) The election officers provided for herein shall be appointed by the same officers that appoint other election officers as provided for in Section 17-13-48. They shall perform all duties imposed on election officers by the general law and in addition thereto the following duties: One of the election officers shall be assigned to each section of the voting list and such election officers shall issue to each elector at the time he or she checks the name off the list of qualified electors an identification card, which shall be presented to the assistant clerk in charge of the voting machine and surrender to him or her when the voter enters the voting machine. The identification cards shall each have printed on them the words voter identification card, and they shall contain a space in which shall be entered the signature of the election officer who delivers the card to the elector. The identification cards shall bear neither a number nor the name of the voter. Identification cards shall be procured by the same officer who procures other election supplies and shall be paid for from the same funds that the cost of other election supplies are paid.

(c) The assistant clerk in charge of the voting machine shall require that each voter sign at the machine a poll list before he or she is allowed to enter the machine to vote. A separate poll list of persons casting challenged votes shall be kept by the officials.

(d) The inspector shall certify on each statement of canvass form the total number of votes cast on all machines at the voting center and the total number of electors’ names recorded on the poll lists at such voting center. Election officers provided for by this article shall be compensated for their services in the same manner and at the same rates provided by law for election officers where voting machines are used.

(e) It shall be the duty of all election officials to see that order is maintained in the polling place. The inspector shall see that the returns are filled out for each voting machine as required by law and delivered to the proper officials, and that the records of the election relating to each machine are enclosed respectively in each machine, and that the list of qualified voters, challenged ballots, and one copy of each challenged oath and any other records relating to the election in general are enclosed in an appropriate voting machine.



Section 45-31-110.06 - Construction of article.

The provisions of this article shall be supplemental to other laws regulating the designating of voting places and the division of voting precincts into voting districts and shall be construed in pari materia with such laws but such provisions of these laws as conflict with this article are hereby repealed.






Article 12 - Employees.

Part 1 - Civil Service System.

Section 45-31-120 - Definitions.

The following words, terms, and phrases, wherever used herein, shall have the meanings respectively ascribed to them in this section, and shall include the singular as well as the plural:

(1) ALLOCATION. The assignment of positions to a class on the basis of the nature, difficulty and responsibility, or work of the positions.

(2) APPOINTING AUTHORITY. The officials or board designated by resolution of the governing body as being the official or board having authority to fill vacancies in a specified class, or the governing body itself in the event that the governing body has made no such designation in respect to a class, or having made such designation, has thereafter repealed such resolution.

(3) BOARD. The Personnel Board of Geneva County.

(4) CERTIFY or CERTIFICATION. The act of supplying the appointing authority with names of applicants deemed eligible for appointment to the class or position to be filled.

(5) CLASS. A position or group of positions that involve similar duties and responsibilities and require similar qualifications and are designated by a single title indicative of the work to be performed.

(6) COUNTY. Geneva County.

(7) COUNTY COMMISSION. The Geneva County Commission.

(8) COURT. The Circuit Court of Geneva County, Alabama.

(9) DEMOTION. Removal of an employee from a position in one class to a position in another class having a lower maximum salary limit than the position from which he or she was removed.

(10) ELIGIBLE LIST. A list of names of persons who have successfully completed by examination, written or oral, arranged in the order of their final ratings, as determined by the personnel board.

(11) EMPLOYEE. A person regularly occupying a position in the classified service or a person who is on authorized leave of absence and whose position is being held for him or her pending his or her return.

(12) LAID-OFF. Separated from the classified service of Geneva County because of lack of work or funds or other reason not related to fault, delinquency, or misconduct on the part of the employee.

(13) MERIT SYSTEM. Whenever the term appears, it shall mean the same as civil service system within the meaning of this article

(14) ORIGINAL APPOINTMENT. The appointment to a position in the classified service of a person who is not being reemployed from the reemployment list, nor being promoted from the promotional eligible list and who, except for those in the exempt service and those serving under temporary appointment, is not an employee of Geneva County.

(15) ORIGINAL APPOINTMENT ELIGIBLE LIST. The eligible list of persons qualified for original appointment to a position.

(16) POSITION. A group of current duties and responsibilities assigned or delegated by competent authority and requiring the full or part time service of one employee.

(17) PROMOTION. A change of employment from a position of one class to a position of another class which has a higher maximum salary rate.

(18) PROMOTIONAL ELIGIBLE LIST. The eligible list of persons qualified for promotion to a position, and recommended by the department head.

(19) REEMPLOYMENT LIST.

a. The list of names of former employees who have been laid off from a position within the past two years who had permanent status in that position so long as that position continues in the classified service, and who are recommended by the department head.

b. The list of names of those former employees who resigned or otherwise left Geneva County service in good standing at any time within the past two years, who are recommended by the department head.

(20) VACANCY. A position duly created with funds provided for payment of a salary, which is not occupied, or which is occupied by a person serving under a temporary appointment.



Section 45-31-120.01 - Division into exempt and classified services.

All offices and positions of Geneva County shall be divided into the exempt service and the classified service.

(1)a. The exempt service shall include:

1. The positions of all elected officials of Geneva County.

2. The positions of voluntary personnel and personnel appointed to serve without pay.

3. The positions of consultants rendering temporary professional service.

4. All positions involving seasonal or part-time employment.

5. The positions of attorneys rendering legal service.

6. Employees not paid exclusively by Geneva County.

b. Such positions in the exempt service held by employees of boards and commissions may be placed in the classified service by resolution of the personnel board after favorable recommendation by such other board or commission, and the personnel board in such resolution shall prescribe the conditions under which the employees holding such positions so transferred may acquire permanent status in such positions so long as such positions remain in the classified service.

(2) Classified service:

The classified service shall include all positions in the service of Geneva County who are paid out of the general fund and all other funds of Geneva County and out of funds of boards and commissions whose employees are placed in the classified service, and which are not specifically placed in the exempt service; provided, however, the personnel board may by resolution, pursuant to a recommendation by the boards, remove any position from the classified service and place it in the exempt service. Unless otherwise specifically provided or clearly implied, this part shall apply only to the classified service.



Section 45-31-120.02 - Status of employees.

All employees who have acquired permanent status shall, subject to this part, have permanent status in their present positions so long as such positions remain in the classified service. All other employees shall be eligible to acquire permanent status in their present positions so long as such positions remain in the classified service in the manner provided in Section 45-31-120.13, upon completing six months’ service in such positions, such time to be computed from the beginning of such service, rather than from October 1, 1985.



Section 45-31-120.03 - Board members.

(a) The personnel program established by this part shall be administered by the board. The board shall be composed of five members who shall be appointed as follows:

(1) One member shall be appointed by the judge of probate and the initial term shall be for two years.

(2) One member shall be appointed by the sheriff and the initial term shall be for three years.

(3) One member shall be appointed by the revenue commissioner and the initial term shall be for five years.

(4) Effective January 1, 1997, the member appointed by the circuit clerk shall be replaced by a successor selected by a committee of employees. The employee representative selection committee shall be composed of one employee from the sheriff’s office, one employee from the probate office, one employee from the office of revenue commissioner, and two employees from the road and bridge department. The employees on the committee shall be selected by the employees of the appropriate office by a secret ballot at a meeting called for that purpose. The employee representative on the board shall be a registered voter in the county, but shall not be an employee of the county or related by blood or marriage to an employee of the county or any county elected official.

(5) One member shall be appointed by the county commission.

(b) Upon the expiration of the initial term of each member, the successor shall be appointed by the original appointing authority for a term of five years

(c) No person shall be appointed to the personnel board unless he or she is of recognized good character and ability, and is an actual resident in and qualified elector of the county. No person shall be eligible to appointment or shall continue to be a member of a board created under this part who holds an elective office under the state, county, or any city therein, or who is a candidate for elective office. Vacancies on the board shall be filled for the unexpired terms in the same manner as original appointments are made. The board shall elect a chair from among its members, who shall preside at its meetings. Three members shall constitute a quorum for the transaction of any business which may properly come before the board. Each person so appointed shall, within 15 days after appointment, qualify by making oath that he or she will faithfully execute the duties of office to the best of his or her ability and knowledge, which oath shall be recorded as provided by law. The board shall adopt reasonable rules regulating the procedure of the board. Notice of all meetings of the board shall be given to each member by the clerk of the board.



Section 45-31-120.04 - Meetings; personnel, compensation.

(a) The personnel board shall meet at least once each month at a time fixed by the board, or on the call of the chair, or upon call of three members of the board. Such meetings shall be held in the county courthouse in an office which the county commission shall provide. The board shall designate a clerk of the board. The county commission shall authorize the employment of a personnel director and such additional clerks to assist the clerk as it may deem necessary for the administration of this part.

(b) Each member of the board shall be paid from the General Fund of Geneva County for each meeting of the board the sum of fifty dollars ($50). In addition, each member of the board shall be paid from the General Fund of Geneva County the sum of fifty dollars ($50) for each day, or part thereof, for attendance at a personnel board hearing for employees.



Section 45-31-120.05 - Rules, classification plans, and pay plans.

So long as the same are not inconsistent with this part, the board shall adopt rules and regulations for the operation of the civil service system established hereby, including, but not limited to, a job classification plan, a pay plan, and a plan for the mandatory or permissive retirement of employees, or both, and the same shall become operative and have the force and effect of law. All rules, regulations, and pay and classification plans in effect at the time of the adoption of this part which are not in conflict with the provisions hereof shall remain in force and effect after October 1, 1985, until the same are altered, amended, or repealed in the manner hereafter provided.



Section 45-31-120.06 - Amendments and repeal.

Any rule, determination, regulation, or plan may be amended or repealed in whole or in part in the same manner as is provided herein for making of such rules, determination, regulation, or plans.



Section 45-31-120.07 - Job classification plan.

After the adoption by the personnel board of a job classification plan, allocation of each position in the classified service shall be made by the board to the end that all positions in the same class shall be sufficiently alike to permit use of a single descriptive title, the same qualification requirements, the same test of competence, and the same pay scale.



Section 45-31-120.08 - Pay plan.

After the adoption by the personnel board of a pay plan and any rules of its administration, the board shall assign each position to one of the pay ranges provided in the pay plan to the end that the rate or range of compensation for each class provided for in the pay plan shall be such as to reflect fairly the difference in duties and responsibilities in the various classes.



Section 45-31-120.09 - Examination.

Eligibility for original appointment or promotion to vacancies in positions in the classified service occurring after October 1, 1985, shall be determined by the personnel board. The personnel board shall conduct such examinations as shall fairly test the abilities and aptitudes of the applicants with respect to the duties to be performed. Applicants who pass the test and otherwise qualify for original appointment or promotion, as the case may be, shall be placed on the appropriate eligible list for the vacancy. The board may refuse to examine, or after examination refuse to certify, the name of anyone who is found to lack any of the established qualification requirements for the position for which he or she applies or who is physically so disabled as to be unfit to perform duties of the position to which he or she seeks appointment, or who has been convicted of or is under indictment for any crime involving moral turpitude or who has been guilty of any infamous or disgraceful conduct or who has been dismissed from the public service for delinquency or misconduct or who has intentionally made a false statement of any material fact or practiced or attempted to practice any deception or fraud in his or her application, or in his or her examination.



Section 45-31-120.10 - Temporary appointment.

Pending the availability of a list of names certified as provided in Section 45-31-120.12, positions may be filled by temporary appointment. The personnel board may grant permanent status in a position in the classified service so long as such position remains in the classified service, to any employee who has served in a vacancy in a position then in the classified service by temporary appointment for at least 12 months and who has passed his or her examination, if at the time of such action by the personnel board no such list of names has been so certified for the vacancy in which the employee is serving.



Section 45-31-120.11 - Lists of names of persons available for appointment.

Lists of names of persons available for appointment to a vacancy in a position in the classified service shall be selected for certification as provided in Section 45-31-120.12 in the order in which they appear from among the laid off persons on the reemployment list, promotional eligible list, original appointment eligible list, and reemployment list composed of former employees for the vacancy, which lists shall have priority one over the other in the order named. A former employee with probationary status with respect to the vacancy, with the approval of the appointing authority, may have his or her name placed at such position on the promotional eligible list as the appointing authority may designate. Policies and procedures for administering eligible lists and covering the duration, cancellation, replacement, and consolidation of such lists, and the removal or suspension of names therefrom shall be provided in the personnel rules.



Section 45-31-120.12 - Method of filling vacancies.

(a) Except as hereinafter provided, vacancies in positions in the classified service shall be filled by the appointing authority by the appointment of a person whose name is certified, within 30 days of certification. Certification shall be made upon request of the appointing authority therefor whenever a vacancy exists, and the appointing authority, in his or her discretion, determines that such vacancy shall be filled, and the name of an applicant for such vacancy is eligible for certification. Vacancies may be filled by promotion as follows: Selection by the department head from classified employees in the department or selection of the classified employee making the highest grade on a test given by the personnel board upon request of the department head or appointing authority. Vacancies not filled by promotion shall be filled from the eligibility list established by the personnel board for original employment. Upon request of the appointing authority, the personnel board shall certify to the appointing authority five names which rank highest on the employment eligibility list for the employee classification desired. Certification of the five highest ranked names on the employment list shall be made by the personnel board to the appointing authority, who shall make a final selection of the person to be appointed to fill such vacancy. If after making a reasonable effort, it should prove impossible for the appointing authority to locate any of the persons so certified or should it become known to the board that any person so certified is not willing to accept the position, the appointing authority may request that additional names be certified until the appointing authority has available to him or her a list from which to make the appointment containing the aforesaid authorized number of persons, all of whom are available for such appointment and willing to accept the position. In the event that the list certified to the appointing authority contains fewer than the authorized number of available and willing persons as aforesaid from which to make a selection, the appointing authority, in his or her discretion, may choose from the remaining certified names, make a temporary appointment, or make no appointment. In the event that there does not exist an employment list which the board deems to be appropriate from which to fill the vacancy, the board shall prepare a list within the reasonable time after receipt of the request of the appointing authority that eligibility be certified. Provided, however, nothing herein contained shall be construed as preventing an appointing authority, in his or her discretion, from withdrawing his or her request for the aforesaid certification, either before or after such certification has been made in response to his or her request therefor. Whenever a person has been certified to and rejected by an appointing authority three times, the board may remove the name of such person from the eligible list on which his or her name appeared. A person shall be deemed to have been so rejected by an appointing authority when a vacancy is filled from an eligible list on which his or her name appeared and such person was not selected to fill the vacancy.



Section 45-31-120.13 - Probation.

Except as provided in Sections 45-31-120.01 and 45-31-120.02, to acquire permanent status in a position in the classified service so long as such position remains in the classified service, employees shall be subject to a period of probation. The regular period of probation shall be six months; provided, however, the board may adopt rules and regulations specifying a longer period of probation for a designated class or classes, or for extension of the probation period for any individual probationary employee, but no probationary period may extend beyond 12 months. The work and conduct of employees with a probationary status shall be subject to close scrutiny and evaluation. An employee retained beyond the end of the probationary period shall have permanent status in the position in which he or she was so retained so long as that position remains in the classified service if, but only if, the appointing authority files a written statement with the personnel board affirming the fact that the services of the employee have been found to be satisfactory.



Section 45-31-120.14 - Absences; hours of work.

Rules shall be adopted in the manner hereinbefore provided prescribing hours of work and the conditions and length of time for which leaves of absence with pay and leaves of absence without pay may be granted. These shall cover such matters as vacancies, holidays, sick leaves, leaves for military service, and leaves granted so that the employee may seek election to public office.



Section 45-31-120.15 - Reduction in employees.

Any employee may be separated from his or her position by being laid off.

Reduction in employees shall be in the following order:

(1) Temporary employees.

(2) Probationary employees.

(3) Employees having permanent status in the position in the classified service.



Section 45-31-120.16 - Dismissal, demotion, and suspension of employees.

Any employee may be dismissed, suspended without pay, or demoted by his or her appointing authority for, but not limited to, any violation of this part or whenever the good of the service shall be served thereby or the employee’s work, performance, conduct on or off the job, or insubordinate attitude so warrants; provided, however, that no employee may be suspended without pay for more than 10 working days at any one time or for more than 10 working days in any one year; and provided further, that no employee shall be dismissed, suspended without pay, or demoted for political considerations other than those enumerated in Section 45-31-120.20. Any person appointed to a position who has secured his or her certification therefor through fraud shall be removed by his or her appointing authority and shall not thereafter be eligible for examination for or appointment to any position except by unanimous permission of the board. The appointing authority shall promptly report to the board in writing the fact and extent of all disciplinary action taken by the appointing authority against employees holding positions in the classified service.



Section 45-31-120.17 - Procedure for protesting certain disciplinary action.

(a) An employee shall have the right to protest any disciplinary action taken against him or her by his or her appointing authority; provided, however, an employee serving by temporary appointment and an employee having probationary status shall have no right to protest any such disciplinary action, unless such employee had permanent status in some other position at the time he or she was appointed to his or her present position. Any employee desiring to protest any disciplinary action directed against him or her by his or her appointing authority shall file a protest in writing with the board and with his or her appointing authority within not less than seven days and not more than 30 days of the date at which the disciplinary action was taken and request a hearing before the board. Within 14 days after receipt of the protest, his or her appointing authority shall file with the chair of the board and mail to the employee by certified mail a statement specifying the charges against such employee on which the disciplinary action was based. Upon the filing of such charges, the chair shall call a meeting of the board to be held within 30 days after the filing of such charges to hear such protest, and shall forthwith give notice to the employee and his or her appointing authority of the time and place of such meeting. The board shall have the authority to continue the hearing from time to time as may be necessary. In preparing for and conducting such hearing, the chair and secretary of the board shall each have the power to administer oaths, and to subpoena and require the attendance of witnesses and the production of books, documents, and accounts pertaining to the subject under investigation.

(b) Subpoenas issued as herein provided shall be served, and the fees and allowances for the service thereof shall be the same, as is provided by law for the services of subpoena issued by the Circuit Court of Geneva County, Alabama. The fees and allowances in connection with the service of such subpoena issued at the request of the appointing authority or the board shall constitute reasonable and necessary expenses of the board. Such subpoena issued at the request of the employee has deposited sufficient security with such sheriff or other officer as shall guarantee payment of such fees and allowances for such service. In the event any person is duly summoned to appear and testify or produce evidence, or both, before the board, and such person refuses to attend or testify or produce such evidence, or any of them, in obedience to such summons, the board shall have the right to invoke the aid of the circuit court at law. In such event, and upon proper showing by the board to the court, the court shall issue, or caused to be issued, an order or subpoena requiring such person to appear before the board and produce all evidence and give all testimony relating to the issue within his or her knowledge. Any person failing to obey any such summons by either of the officers of the board without good cause, to be determined by the court, may be punished by the court in the same method as is provided by law for contempt of the court and any person failing to obey such order or subpoena of the court, may be proceeded against by the court as is by law provided in the case of contempt of such court. In addition, any employee of Geneva County who fails to obey any of such orders or subpoenas may be disciplined as provided in Section 45-31-120.16.

(c) At the hearing the employee and his or her appointing authority shall each have the right to be represented by counsel. Such hearing shall be governed by rules of practice and procedure adopted by the board, and in conducting such hearing, the board shall not be bound by the technical rules of evidence. No informality of procedure in the conduct of such hearing shall invalidate any decision made by the board. At the conclusion of the hearing, the board shall render a decision (1) affirming the disciplinary action taken if it is reasonably satisfied from the evidence offered at the hearing that the disciplinary action taken was lawful or was not too severe; or (2) reversing the action of the appointing authority if it is reasonably satisfied from such evidence that the disciplinary action taken was not lawful; or (3) modifying the disciplinary action taken and prescribing the proper penalty if it is reasonably satisfied from such evidence that the employee was subject to some disciplinary action, but the penalty imposed was too severe. If the board’s decision reduces the severity of the disciplinary action taken against the employee, the board, in its decision, may provide that the employee shall be reinstated with or without pay. A copy of the board’s decision shall become effective immediately upon such filing, and it shall become final seven days thereafter unless reversed or modified by the personnel board. The personnel board may be represented by its attorney, or an attorney designated by the personnel board, and the attorney may perform such duties as the board may direct and require. Any compensation paid the attorney shall be paid as provided in Section 45-31-120.21.



Section 45-31-120.18 - Appeal to the court.

Decisions of the board may be enforced by mandamus, injunction, or other appropriate proceedings. The employee, the appointing authority, or the Geneva County Commission, within 21 days after the decision of the board is rendered, may appeal to the court from any decision of the board affirming, imposing, or refusing to affirm or impose dismissal or demotion as disciplinary action by filing notice of such appeal with the court and causing a copy of such notice to be served on the appointing authority and any member of the board. Upon the filing of such notice, the board shall file with the court a certified record of the proceeding had before it with respect to the appeal, and its decision in the matter. The appeal shall be heard at the earliest possible date by the court sitting without a jury on the issues made before the board and the trial in the court shall be de novo. No bond shall be required for such an appeal and the cost of such appeal shall be taxed against the unsuccessful party or as the judge may direct. At the conclusion of such hearing the court may affirm, reverse, or modify the board’s decision, or remand the case for further proceedings before the board as the court in its discretion shall deem best. If the order of the court is that the employee shall be reinstated with pay, such pay shall be the amount earned by the employee during the period next preceding the taking of the disciplinary action in question. An appeal may be taken from any judgment of the court of the court of appeals or supreme court as provided by law.



Section 45-31-120.19 - Recordkeeping.

The board shall maintain adequate records of its proceedings, of its own official acts, the examination record of every candidate, and the employment record of every employee.



Section 45-31-120.20 - Political activities prohibited.

No person holding a position in the classified service shall seek or attempt to use any political endorsement in connection with any appointment to a position in the classified service. No person holding a position in the classified service shall use or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure or attempt to secure for any person an appointment or advantage in appointment to a position in the classified service, or an increase in pay or other advantage in employment in any such position, for the purpose of influencing the vote or political action of any person or for any consideration. No employee holding a position in the classified service shall be a candidate for nomination or election to any public office, shall take part in any political campaign in support of or opposition to the election of any candidate for a county elective office, except to exercise his or her right as a citizen privately, to express his or her opinion and to cast his or her vote, unless on authorized leave of absence for such purpose. No person in the employment of the county, whether classified or unclassified, shall be denied the right to participate in city and state political activities to the same extent as any other citizen of the State of Alabama, including endorsing candidates and contributing to campaigns of his or her choosing. All persons in the employment of the county shall have the right to join local political clubs and organizations, and state or national political parties. All persons in the employment of the county shall have the right to publicly support issues of public welfare, circulate petitions calling for and in support of referendums, and contribute freely to those of his or her choosing. Any person holding a position in the classified service who violates this section may be disciplined by dismissal, suspension without pay, or demotion as provided in Section 45-31-120.16.



Section 45-31-120.21 - Expenses of board.

The governing body shall make necessary appropriations from the general fund to pay the reasonable and necessary expenses incurred by the board and its members in the administration of this part, including the expense of defending any litigation brought against the board or its members in connection with action taken in the performance of their duties in the administration of this part.



Section 45-31-120.22 - Right of governing body.

Nothing herein shall be construed as restricting the right of the governing body to refuse employment and prohibit the further service of any person who is a member of an organization which is opposed to the basic purpose of local self-government; and to increase or decrease proportionately the compensation of all employees; or to use independent contractors for performance of work or the rendering of services by the county.






Part 2 - Personnel, Additional.

Section 45-31-121 - Mappers, clerical personnel, etc.

The County Commission of Geneva County shall act in conjunction with the civil service personnel board of the county to employ personnel as appraisers, mappers, clerical personnel to carry out the appraisal, mapping, and valuation of property in the county, and other additional county personnel deemed necessary by the county commission.









Article 13 - Engineer, County.

Section 45-31-130 - Policies and priorities set by county commission; duties of commissioners; emergency response.

In addition to all other authority now vested in the Geneva County Commission, the commission shall be authorized to set the necessary policies and priorities for the construction, maintenance, and repair of all public roads, county highways, bridges, ferries, and public facilities within the county, to insure a safe and adequate road system, upon a resolution duly passed and a public hearing thereon. It shall be the further duty of each associate member of the commission to inspect the roads of his or her district from time to time, and hear the suggestions and complaints of the citizens, and report the same to the commission with his or her recommendations; to advise with the county engineer concerning the problems of his or her district, particularly; and to assist in securing rights-of-way, and assist in public service generally. It shall be the duty of the county engineer to provide the necessary equipment and personnel to respond to any request of an emergency nature made by an associate member of the commission or any citizen in the absence of a commissioner wherever and whenever an emergency shall arise.



Section 45-31-130.01 - Employment of county engineer; qualifications; requirements.

The county commission shall appoint and employ a county engineer, who shall be a thoroughly qualified and competent professional engineer not required to be a land surveyor, but otherwise possessing all of the qualifications as specified for county engineers under the general laws of the State of Alabama; and he or she shall devote his or her entire time and attention to the maintenance and construction of the county public roads, highways, bridges, ferries, and other county engineering projects and shall, during his or her employment, reside in Geneva County, Alabama. The county engineer shall serve at the pleasure of the Geneva County Commission.



Section 45-31-130.02 - Duties.

It shall be the duty of the county engineer, in accordance with policy established by the commission, within the law of the State of Alabama to do all of the following:

(1) Employ, supervise, and direct all such assistants as are necessary their duties, and to discharge employees for cause.

(2) Perform such engineering service and surveying as may be required.

(3) Maintain the necessary accounting records to reflect the cost of the county highway system.

(4) In accordance with the policies and priorities established by the commission, to build or construct new roads, or change old roads.

(5) To locate within the various districts of the county the necessary equipment to perform routine maintenance of all public roads, highways, bridges, and ferries on a continuing basis.

(6) It shall be his or her further duty, insofar as is feasible, to construct and maintain all county roads on the basis of the county as a unit, without regard to any district or beat lines.



Section 45-31-130.03 - Wage or salary scale.

It shall be the duty of the commission to fix, from time to time, in accordance with prevailing economic conditions, the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of roads, bridges, ferries, and public facilities and the wage or salary scale shall not be exceeded by the engineer in the employment of labor and assistants.



Section 45-31-130.04 - Compensation.

The commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments from appropriate road and highway funds.



Section 45-31-130.05 - Bond.

Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in the amount of five thousand dollars ($5,000), payable to Geneva County, conditioned for the faithful discharge and performance of his or her duties as such engineer, and for the faithful accounting of all monies or property of the county, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama, and be approved by the commission. The premiums thereon shall be paid by the county.



Section 45-31-130.06 - Office space and equipment.

The commission shall furnish the county engineer with an office within the county and all necessary office supplies, equipment, communication, utilities, and with necessary transportation to accomplish his or her duties under this article.



Section 45-31-130.07 - Accountability for equipment; inventory.

The county engineer shall be the custodian of all road machinery and equipment, tools, supplies, and repair parts owned by the county, and he or she shall be accountable to the commission for the same at all times. The commission shall establish necessary policy and regulations governing accountability and relief therefrom. The commission shall furnish the necessary storage and repair facilities for the tools, machinery, supplies, and equipment, and the county engineer shall keep on file in his or her office, at all times, an up-to-date inventory containing a list of all tools, machinery, equipment, and supplies belonging to the county.



Section 45-31-130.08 - Expenditure of funds; appropriation by commission.

The authority of the county engineer shall be limited to the expenditure of such funds for the purpose of construction, maintenance, or repairs of public roads, bridges, ferries, or any other duties for the county as may be set aside and appropriated by the commission as hereinafter provided. It shall be the duty of the commission at some meeting in September of each calendar year, or not later than the first meeting in October following, by order or resolution spread upon the minutes, to fix and determine the amount of the funds which shall be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of the county for the current fiscal year, beginning on October 1st, which amount, other than the salary of the county engineer and his or her necessary expenses, shall not be exceeded by him or her in building, maintaining, and constructing public roads, bridges, and ferries in the county during the period; provided, however, that the commission is authorized, from time to time within any such period, to increase the amount so allowed to be expended by the county engineer during the period, when such authorization does not conflict with the general laws of the state. Provided further, that if such funds are presently available, and have not heretofore been set aside by the present county commission, immediately on July 3, 1991, it shall be the duty of the commission to set aside a sufficient portion of the funds for the maintenance of roads, bridges, and ferries until the meeting in September or October 1991, as hereinabove provided for.



Section 45-31-130.09 - Inspection and approval of materials

The county engineer shall make written requisition to the county purchasing agent for all materials, machinery, equipment, and necessary supplies needed for the construction, maintenance, or repair of the public roads, bridges, and ferries of the county. Such requisitions shall be filed and presented by the chair to the commission at its next meeting, for the approval of the commission. Provided, however, that the county purchasing agent shall have full power and authority to make the purchases without first obtaining the approval of the commission if the delay might, in his or her judgment, cause an unnecessary and harmful interruption in the operation of the county road system, providing the purchases are made in accordance with prevailing law. The county purchasing agent shall be solely responsible and accountable for purchasing the materials, machinery, equipment, and supplies under the approved requisitions, and shall report monthly to the county commission.



Section 45-31-130.10 - Inspection and approval of materials, supplies, etc., prior to payment.

It shall be the further duty of the county engineer to inspect all materials, machinery, equipment, and supplies purchased by the county for use on public roads, bridges, and ferries, when the same is delivered, and the same shall neither be accepted nor paid for without its first having been approved by him or her and any deviation shall be reported by the engineer to the commission.



Section 45-31-130.11 - Employment of road supervisor in emergency.

In the event an emergency should arise, in which it would be impossible for the commission to employ an engineer, as hereinabove provided for, then, in that event, the commission shall employ a competent road supervisor who need not be an engineer, but, when so employed, he or she shall have all the duties and authority of the engineer, and be subject to this article; but an emergency shall not exist longer than necessary to employ a qualified engineer who shall accept employment by the commission under the terms of this article, it being the intention of this article to provide that, when county roads, bridges, and ferries are to be maintained or constructed in the county, the supervision thereof shall be under a qualified engineer.



Section 45-31-130.12 - Implementation of article.

(a) The Geneva County Commission shall fully implement this article within 30 days of the election which approves placing Geneva County on a unit system of public road and bridge maintenance by a county engineer. If any commissioner fails to implement this article, the salary of such commissioner, or commissioners as the case may be, shall be suspended until he or she has complied with this article.

(b) Provided, however, if the electorate fails to pass the ballot which places Geneva County on a unit system of public road and bridge maintenance by a county engineer, the public roads, highways, bridges, and ferries in Geneva County shall be constructed, maintained, and repaired by the authorities established prior to the enactment of Act 85-585.






Article 14 - Fire Protection and Emergency Medical Services.

Part 1 - Emergency Telephone Service Districts.

Section 45-31-140 - Failure to identify property.

Any person residing in or owning property in an unincorporated area of Geneva County who fails to identify his or her property pursuant to the regulations or requirements of the board of commissioners of the communications district created pursuant to Chapter 98 of Title 11 shall be fined twenty-five dollars ($25).






Part 2 - Fire Protection Districts.

Section 45-31-141.01 - Definitions.

The following words and terms shall have the following meanings:

(1) BOARD. The board of directors of a district established pursuant to this article.

(2) COUNTY. Geneva County.

(3) DISTRICT. The district created under this article for establishing and maintaining a system for fighting or preventing fires and performing recognized scopes of practice of emergency services.



Section 45-31-141.02 - Establishment of fire protection districts.

Any area situated entirely within the county may be established as a district for fighting fires pursuant to this article. No land lying within the boundaries of a municipality at the time a district is formed shall be included in the district unless the municipality adopts a resolution to be included in the district. Nothing in this article shall be construed to limit or impede the right or ability of a municipality to provide fire protection within its corporate limits or its police jurisdiction.



Section 45-31-141.03 - Petition for election.

(a) Upon any petition being filed in the office of the judge of probate, he or she shall order an election to be held in the proposed district on the question or questions on which the petition requests an election. The petition shall be signed by at least 100 qualified electors residing within the boundaries of the proposed district.

(b) The petition shall contain a map and description of the area which is proposed to be established as a district under this article and the petition shall request the judge of probate to call an election on the following question: "Shall there be created for the area a district for fighting fires? Yes ( ) No ( )"

(c) The petition shall state the name of the proposed district. The board of a district may change the name of a district by filing in the office of the judge of probate a copy of the resolution changing the name thereof, which copy shall be certified by the president of the board.

(d) The petition for election on the establishment of a district may be accompanied by a petition for an election on the question of levying a proposed service charge or fee which last named petition shall be signed by at least 100 qualified electors residing within the proposed district. A petition for an election on the establishment of a district shall be deemed to be accompanied by a petition for an election on the question of levying a proposed service charge or fee and a petition for an election on the question of the proposed composition of the board, if the request for the election on the proposed district, the request for the election proposed service charge or fee, and the request for an election on the proposed composition of the board are combined in a single petition.



Section 45-31-141.04 - Time of election.

(a) When a petition for the holding of any election is filed with the judge of probate not less than 30 days and not more than 90 days prior to some other election to be held in the territory in which an election is sought by the petition, the judge of probate shall order the election sought by the petition to be held the same day as the other election is held.

(b) If the petition is not filed at a time that will permit the election sought thereby to be held at the time some other election is held, as herein provided, the judge of probate shall order the election sought by the petition to be held on a day not less than 30 days nor more than 60 days from the date on which the judge of probate enters the order with the costs assumed by the district requesting the special election.

(c) This section shall apply to all elections provided for by this article.



Section 45-31-141.05 - Application of election laws.

The provisions of the election laws governing the registration of voters, equipment at polling places, furnishing of supplies, appointment of election officers, voting, and canvassing returns at a general election shall apply to any election for a fire district.



Section 45-31-141.06 - Notice of election.

The judge of probate shall give notice of any election held under Section 45-31-141.03 or Section 45-31-141.12 by publishing for three weeks at least once a week, on the same day of each week, in a newspaper of general circulation in the territory where the election is to be held, a notice that on the day fixed for the election the questions to be voted on shall be submitted to the electors of the territory.



Section 45-31-141.07 - Payment of election costs.

Where an election is held on the question of the establishment of a district, the governing body of the county shall pay for the necessary expenses of advertising and conducting the election out of the general funds of the county. The district shall pay the expense of any special election held on behalf of the district.



Section 45-31-141.08 - Approval by voters.

No district shall be created unless the creation thereof is approved by the majority of votes cast at the election at which the proposed creation is submitted. Upon the officers canvassing the returns of the election certifying that the creation of the district was approved by the majority of the votes cast at the election, the proposed district shall be created and shall constitute a public corporation.



Section 45-31-141.09 - Board of directors.

(a) The affairs and business of each district shall be managed by a board of directors composed of seven members. The initial members shall consist of seven members from the existing board of directors of the volunteer fire department serving the district. No person shall serve on the board unless the person is a qualified elector and resides in the district and is over the age of 21. Members of the board of directors of a district shall serve a term of four years; provided, however, that the initial terms shall be as follows: Of the seven members first elected, two shall be elected for a term of one year, two shall be elected for a term of two years, and three shall be elected for a term of four years. Their successors shall be elected from among those candidates who are nominated from the floor at the annual meeting of the district. The members of the board of the district shall be elected at the annual meeting by secret ballot of the district from among persons nominated. Any person who is a qualified elector and a resident of the district may vote on the election of the board of directors of a district.

(c) The board shall elect annually from its own number a president, secretary, and a treasurer. The members of the board shall not be entitled to any compensation for their services, but they shall be entitled to reimbursement for all expenses incurred by them in the performance of their duties.



Section 45-31-141.10 - Powers of district; bylaws.

(a) The district shall constitute a public corporation, which shall have the power to do any and all acts or things necessary and convenient for carrying out the purposes for which it is created including, but not limited to, all of the following:

(1) To sue or be sued.

(2) To have a seal and alter the same at pleasure.

(3) To acquire, hold, and dispose of property, real and personal, tangible and intangible, or interests therein and to pay therefor in cash or credit, and to secure and procure payment of all or any part of the purchase price thereof on such terms and conditions as the board shall determine.

(4) To acquire, own, operate, maintain, and improve a system or systems.

(5) To pledge all or any part of its revenues, mortgage, or otherwise encumber, all or any part of its property for the purpose of securing the payment of the principal of and interest on any of its obligations.

(6) To sell, lease, mortgage, or otherwise encumber or dispose of all or any part of its property, as hereinafter provided.

(7) To contract debts, borrow money, and to issue or assume the payment of obligations.

(8) To levy and collect service charges or fees, as herein provided, subject to the limitations prescribed in this article.

(9) To provide refunds of overpaid service charges and fees previously collected by the district and to otherwise correct errors made in assessment or collection of service charges and fees.

(10) To terminate the assessment and collection of service charges and fees upon the withdrawal of a property owner from the district as provided herein.

(11) To employ agents, servants, and attorneys.

(12) To enter into mutual assistance agreements and response and coverage agreements with municipalities and other governmental and public entities.

(13) To perform any and all of the foregoing acts and to do any and all foregoing things under, through, or by means of its own officers, agents, and employees, or by contracts with any person, federal agency, or municipality.

(b) This article shall constitute the articles of incorporation of the public corporation; however, the board shall adopt bylaws for the governance of the district.



Section 45-31-141.11 - Fire protection fee levied on dwellings and commercial buildings.

(a) The expenses of establishing and maintaining a district shall be paid for by the proceeds of a fire protection fee which shall be levied and collected in an amount sufficient to pay the expense. One percent of the fee shall be appropriated to fund the Geneva County office of the Alabama Forestry Commission. One percent of the fee shall be appropriated to the Geneva County Volunteer Firefighters Association. The fee shall be levied at a uniform rate upon each dwelling and commercial building served by the system. The term commercial building shall not apply to any utility distribution or transmission poles or towers or utility substations. The fee shall be collected, administered, and enforced at the same time, in the same manner, and under the same requirements and laws as are the ad valorem taxes of the state. The property owner would be provided the same rights in this situation as he or she would have in an ad valorem tax situation.

(b) The board may provide that upon a person being in default for more than 60 days in paying any service charge or fee due, the person shall be liable to pay, in addition to the service charge or fee, a reasonable late fee and any reasonable attorney’s fees incurred by the district in its efforts to enforce payment of the service charge or fee whether suit is filed or not.

(c)(1) For the purposes of this article, a dwelling shall be defined as any building, structure, or other improvement to real property used or expected to be used as a dwelling or residence for one or more human beings, including, but not limited to:

a. Any building, structure, or improvement assessed, for the purposes of state and county ad valorem taxation, as Class III single-family owner-occupied residential property.

b. A duplex or an apartment building.

c. Residential property used to generate rental income

d. Any manufactured home or house trailer used or expected to be used as a dwelling or residence for one or more human beings.

(2) A building, structure, or other improvement shall be classified as a dwelling for purposes of this article notwithstanding the following:

a. That it is wholly or partially vacant or uninhabited at any time during the year for which a fire protection and emergency medical service fee with respect thereto is to be levied.

b. That it is also used or expected to be used simultaneously for a purpose, whether or not commercial in nature, other than as a dwelling or residence as aforesaid.

(d) For the purposes of this article, a commercial building shall be defined as any building, structure, or other improvement to real property used or expected to be used for commercial or business purposes including rental property. The term commercial building shall not apply to any school, church, senior citizens facility, or utility distribution or transmission poles or towers, utility substations, or any building used primarily for fire or emergency services, and shall not apply to any building or structure used primarily for agricultural production purposes by the owner or an employee of an agricultural business or concern.



Section 45-31-141.12 - Approval of service charge or fee.

(a) No service charge or fee shall be levied unless the same has first been approved by the majority of the votes cast at an election held hereunder by the qualified electors residing within the district, or within the proposed district.

(b) An election on the question levying a service charge or fee in a proposed district may be held at the same time that the election is held on the creation of the district; provided that the petition for the election on the question of the service charge or fee accompanies the petition for the election on the establishment of the proposed district as provided herein. An election on the question of a service charge or fee may be held upon the board of the district submitting to the judge of probate a petition for an election as provided. The board shall file in the office of the judge of probate a petition that he or she call an election in the district on the question of whether the service charge or fee proposed should be levied. No election shall be required to refund overpaid service charges or fees to correct errors in the assessment thereof or to terminate the assessment and collection thereof upon withdrawal of a property owner from a district as provided herein, all of which shall be effectuated by written authorization of the president of the board.

(c) The petition shall state specially the charge or fee for which it is proposed to be levied. The petition may request that an election be held on more than one proposed charge or fee. Upon the petition being filed with the judge of probate, he or she shall order an election to be held within the time provided for by this article.



Section 45-31-141.13 - Abolition of district.

(a) Any district created hereunder may be abolished in the manner provided for by this section; provided, however, that no district shall be abolished when it has any indebtedness. All assets and equipment shall go to the Geneva County Volunteer Firefighters Association.

(b) Upon the petition for abolition of a district, conforming to the requirements set forth below, being filed with the judge of probate, he or she shall order an election on abolition of the district within the time provided, at which the qualified electors residing within the district shall be entitled to vote. The petition shall be signed by at least 100 qualified electors of the district. It shall contain a recital that the district is not indebted and it shall request the judge of probate to order an election on whether the district shall be abolished. Upon the officers canvassing the returns of the election certifying that abolition of the district was approved by a majority of the votes cast at the election, the district shall be abolished.









Article 15 - Gambling.



Article 16 - Government Operations.



Article 17 - Health and Environment.

Section 45-31-170 - Board of health fees.

(a) The Geneva County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the Department of Examiners of Public Accounts.

(b) No person shall be denied any service because of that person’s inability to pay. The county board of health may establish a sliding fee scale based on one’s ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations and shall not affect funding from the state in any way.

(d) All fees collected pursuant to this section are hereby appropriated to the health department which collected such fees.






Article 18 - Highways and Bridges.

Section 45-31-180 - Damage bond.

(a) A one thousand dollar ($1,000) damage bond with sufficient sureties as approved by the judge of probate shall be posted with the Geneva County Commission before any house or building is moved on any Geneva County public road by the owner of the house or building or the house mover.

(b) Any person violating this section shall upon conviction be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).






Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-31-230 - Salary.

Commencing with the next term of office beginning January 1999, the Sheriff of Geneva County shall receive an annual salary of forty-five thousand dollars ($45,000), in lieu of any and all salary now provided by law.



Section 45-31-230.01 - Salary and expense allowance.

(a) In Geneva County, the total compensation, including salary and expense allowance, paid to the sheriff prior to May 24, 2013, is hereby ratified and confirmed as the proper compensation for the sheriff, and shall continue as the sheriff's compensation, including salary and expense allowance, plus the sheriff shall be entitled to any additional increases in compensation provided by Section 11-2A-4(a). Any compensation being paid as expense allowance on May 24, 2013, shall convert to salary beginning at the next term of office of the sheriff.

(b) When the sheriff serving on May 24, 2013, vacates office, this section shall become null and void and shall be repealed.






Part 2 - Jails.

Section 45-31-231 - Jail store.

(a) The Sheriff of Geneva County or the authorized agents of the sheriff may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a separate account in a bank located in Geneva County. All proceeds collected under this section shall be deposited by the sheriff into the account.

(2) The sheriff shall keep an accounting of all jail store sales and transactions for audit by the Department of Examiners of Public Accounts. The jail store bank account shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

realized in the operation of the jail store shall be deposited in the county general fund.

(d) Any actions relating to the operation of a jail store in the county jail prior to May 11, 2000, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store in the county jail prior to May 11, 2000, shall be deposited into the jail store bank account.






Part 3 - Pistol Permits.

Section 45-31-232 - Fees; disposition of funds.

In Geneva County, the total fee for issuance of a permit to carry a pistol as provided by Section 13A-11-75, shall be twenty dollars ($20) per year. Fifteen dollars ($15) of the amount shall be paid to the sheriff’s department to be used for law enforcement purposes and five dollars ($5) shall be paid to the county commission for the county general fund. The fee provided by this section shall be in lieu of all other pistol permit fees required by law.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Creation of Office.

Section 45-31-240 - Consolidation of offices and duties; compensation.

(a) After September 30, 1985, there shall be a county revenue commissioner in Geneva County. A commissioner shall be elected at the general election in 1984 and at the general election every six years thereafter, who shall serve for a term of six years from the thirtieth day of September next after his or her election, and until his or her successor is elected and has qualified.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.

(c) Subject to the approval of the court of county commissioners or other like county governing body, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of his her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the court of county commissioners or like governing body of the county, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the court of county commissioners or other like governing body of the county, and shall be a preferred claim against the county.

(e) The court of county commissioners or other like governing body of the county shall provide the necessary offices for the county revenue commissioner, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner.

(g) The offices of Tax Assessor and Tax Collector of Geneva County are hereby abolished effective the first day of October, 1985.

(h) It is the purpose of this section to promote the public convenience in Geneva County by consolidating the offices of tax assessor and tax collector into one office.

(i) The Revenue Commissioner of Geneva County shall be compensated at the rate of thirty-five thousand dollars ($35,000) per annum, payable in equal monthly installments from the county treasury. Such compensation shall be paid in lieu of all other salaries, fees, and allowances heretofore provided by law for the commissioner.






Division 2 - Duties.

Section 45-31-240.20 - Transfer of duties.

(a) This section shall apply only in Geneva County.

(b) All duties, responsibilities, and liabilities regarding motor vehicle assessment and ad valorem tax collection heretofore performed by the revenue commissioner shall be transferred to and shall be performed by the judge of probate.

(c) All duties, responsibilities, and liabilities regarding real property sales for failure to pay taxes and subsequent redemptions heretofore performed by the judge of probate shall be transferred to and shall be performed by the revenue commissioner.






Division 3 - Employees.

Section 45-31-240.40 - Clerk hire allowances.

The Geneva County Commission may, in its discretion, provide for the Tax Assessor and Tax Collector of Geneva County, a clerk hire allowance not to exceed seven thousand forty dollars ($7,040) for the period beginning August 1, 1979 and ending July 31, 1980; six thousand seven hundred dollars ($6,700) for the period beginning August 1, 1980 and ending July 31, 1981; and six thousand three hundred ninety-nine dollars ninety-six cents ($6,399.96) for the period beginning August 1, 1981 and ending July 31, 1982. Subsequent to August 1, 1982 such allowance shall not exceed six thousand dollars ($6,000) per annum which shall be paid when authorized by the Geneva County Commission from the county treasury in equal bimonthly installments on vouchers signed by officers entitled to the allowance. Such allowances shall be in lieu of all other allowances heretofore provided for such officers.









Part 2 - Tax, Sales and Use.

Section 45-31-241 - Levy of tax for public school purposes.

(a) In order to provide funds for the benefit of the public schools in Geneva County, the Geneva County Commission or other governing body of Geneva County is hereby authorized to levy and to provide for the assessment and collection of any sales and use taxes generally paralleling the state sales and use taxes in Geneva County or in any portion thereof as hereinafter provided, which tax or taxes shall be in addition to any and all other county taxes heretofore or hereafter authorized by law in Geneva County. Any such tax may be levied in Geneva County as a whole or there may be excluded from the levy of any such tax, in the discretion of the governing body, any sales or use which shall take place in any incorporated municipality in Geneva County in which the general administration and supervision of public schools shall be vested in a city board of education. Such governing body may, in its discretion, submit the question of levying any such tax to a vote of the qualified electors of Geneva County, or to a vote of the electors in any portion of Geneva County in which any such tax is proposed to be levied, and if such governing body submits the question to the voters, then the governing body shall also provide for holding and canvassing the returns of the election and for giving notice thereof. The referendum shall be an advisory referendum only. All the proceeds from any tax levied pursuant to this section, less the cost of collection thereof, shall be used solely for public school purposes in Geneva County, or in that portion of Geneva County in which the tax shall be levied and collected. Notwithstanding anything to the contrary herein, the governing body of Geneva County shall not levy any tax hereunder measured by gross receipts, except a sales or use tax which generally parallels, except for the rate of tax, that imposed by the state under applicable law. If such tax shall be levied in Geneva County as a whole or in any portion of Geneva County having more than one school system, the proceeds of the tax shall be apportioned among the school systems in the same relative proportion as funds received by such school systems from the minimum program fund of the State of Alabama are so apportioned. If the tax shall be levied in any portion of Geneva County in which there is but one school system, the proceeds of the tax shall be used only for the benefit of the one school system.

(b) There are exempted and excluded from this section the same exemptions and exclusions applicable to the state sales and use taxes in addition to the entire gross proceeds of the sale of automobiles and farm machinery and equipment.

(c) The proceeds from the taxes provided for herein shall be collected by the State Department of Revenue. The proceeds, less any costs of collection, shall be deposited without delay into the State Treasury to the credit of the County of Geneva to be properly distributed by the county as provided for herein. The amount deducted from the proceeds by the Department of Revenue for the cost of collection shall be an amount equivalent to five percent of the revenue collected hereunder.

(d) The State Department of Revenue shall have the same authority to enforce this section that it has to enforce the state sales and use tax laws.



Section 45-31-241.01 - Levy of tax for jail maintenance, road and bridge projects, and school resource officers.

(a) This section shall only apply to Geneva County.

(b) As used in this section, state sales tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4.

(c)(1) The County Commission of Geneva County may levy, in addition to all other authorized taxes, a one percent sales tax.

(2) The proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this section.

(d) The tax authorized by this section shall be collected by the State Department of Revenue or the county commission or other entity which the county commission has contracted with to collect the taxes at the same time and in the same manner as state sales taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department or other entity a report in the form prescribed by the department. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, items of information pertinent to the tax as the department may require. Any person subject to the tax authorized by this section may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the department or other entity under this subsection shall be available for inspection by the county commission, or its designee.

(e) Each person engaging or continuing in a business subject to the tax authorized by this section, shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax authorized by this section to refund or offer to refund all or any part of any amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.

(f) The tax authorized by this section shall constitute a debt due Geneva County. If levied, the tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The department or other entity shall collect the tax, enforce this section, and have and exercise all rights and remedies that the state or the department has for collection of the state sales tax. The department or other entity may employ special counsel as is necessary to enforce collection of the tax authorized by this section and to enforce this section.

(g) All provisions of the state sales tax statutes with respect to the payment, assessment, and collection of the state sales tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes which are not inconsistent with this section shall apply to the tax authorized under this section. The State Commissioner of Revenue and the department or other entity shall have and exercise the same powers, duties, and obligations with respect to any tax levied under this section that are imposed on the commissioner and department by the state sales tax statutes. All provisions of the state sales tax statutes that are made applicable by this section to any tax authorized under this section, and to the administration and enforcement of this section, are incorporated by reference and made a part of this section as if fully set forth herein.

(h) The department or other entity shall charge Geneva County for collecting any tax authorized under this section in an amount or percentage of total collections as may be agreed upon by the commissioner or the entity and the Geneva County Commission. The charge shall not exceed five percent of the total amount of the tax collected in the county or an amount as otherwise provided in the contract. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Geneva County for that month. The Commissioner of Revenue or other entity shall pay into the State Treasury all amounts collected under the authority of this section, as received by the department or entity on or before the first day of each successive month. The commissioner or entity shall certify to the state Comptroller the amount collected and paid into the State Treasury or otherwise for the benefit of Geneva County during the month immediately preceding the certification. The state Comptroller shall issue a warrant each month payable or the entity shall remit monthly or as otherwise agreed upon to the County Treasurer of Geneva County in an amount equal to the certified amount which shall be paid into the county general fund to be used for the construction of and for maintaining a new jail with any excess proceeds to be used for road and bridge projects and to hire resource officers for the Geneva County Schools.



Section 45-31-241.02 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER AFTER THE REFERENDUM IN 2014, EFFECTIVE JANUARY 1, 2015. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT. THIS SECTION WAS AMENDED BY ACT 2017-273 IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. TO SEE THE AMENDED VERSION, SEE THE SECOND VERSION LABELED PENDING.

(a) This section shall only apply to Geneva County.

(b) As used in this section, state sales tax means the tax imposed by Article 1 of Chapter 23 of Title 40 and state use tax means the tax imposed by Article 2 of Chapter 23 of Title 40.

(c) (1) In addition to all other taxes authorized by law, the Geneva County Commission may levy up to a one percent sales tax and up to a one percent use tax.

(2) The proceeds of the tax shall be used for the construction, maintenance, and operation of a jail with any excess proceeds to be used for road and bridge projects.

(3) The proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the taxes authorized by this section.

(4) The proceeds of all sales which are presently taxed at a lower rate under the state sales and use tax statutes shall be taxed under this section at a proportionally reduced rate.

(d) The taxes authorized by this section shall be collected by the State Department of Revenue or the county commission or other entity which the county commission has contracted with to collect the taxes at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department or other entity a report in the form prescribed by the department. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, items of information pertinent to the tax as the department may require. Any person subject to a tax authorized by this section may defer reporting credit sales until after their collection, and in the event the person defers reporting such sales, the person shall thereafter include in each monthly report all credit collections made during the preceding month and shall pay the tax due at the time of filing the report. All reports filed with the department or other entity under this subsection shall be available for inspection by the county commission, or its designee.

(e) Each person engaging or continuing in a business subject to the tax authorized by this section shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax authorized by this act to refund or offer to refund all or any part of any amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.

(f) The taxes authorized by this section shall constitute a debt due Geneva County. If levied, the taxes, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. The department or other entity shall collect the taxes, enforce this section, and have and exercise all rights and remedies that the state or the department has for collection of the state sales and use taxes. The department or other entity may employ special counsel as is necessary to enforce collection of the taxes authorized by this section and to enforce this section.

(g) All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use taxes, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the state sales and use taxes, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this section shall apply to the taxes authorized under this section. The Commissioner of Revenue and the department or other entity shall have and exercise the same powers, duties, and obligations with respect to any tax levied under this section that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this section to any tax authorized under this section, and to the administration and enforcement of this section, are incorporated by reference and made a part of this section as if fully set forth herein.

(h) The department or other entity shall charge Geneva County for collecting any tax authorized under this section in an amount or percentage of total collections as may be agreed upon by the commissioner or the entity and the Geneva County Commission. The charge shall not exceed five percent of the total amount of the tax collected in the county or an amount as otherwise provided in the contract. The charge may be deducted each month from the gross revenues from the taxes before certification of the amount of the proceeds due Geneva County for that month. The Commissioner of Revenue or other entity shall pay into the State Treasury all amounts collected under the authority of this section, as received by the department or entity on or before the first day of each successive month. The commissioner or entity shall certify to the state Comptroller the amount collected and paid into the State Treasury or otherwise for the benefit of Geneva County during the month immediately preceding the certification. The state Comptroller shall issue a warrant each month payable to, or the entity shall remit monthly or as otherwise agreed upon to, the County Treasurer of Geneva County in an amount equal to the certified amount which shall be paid into the county general fund to be used for the construction, maintenance, and operation of a new jail with any excess proceeds to be used for road and bridge projects.

(i) All actions taken by the Geneva County Commission to implement Act 2014-210 prior to August 1, 2017, are hereby ratified and confirmed.






Part 3 - Tax. Tobacco.

Section 45-31-242 - Levy of tax.

(a) The Geneva County Commission is hereby authorized to impose upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Geneva County a county privilege, license, or excise tax in the following amounts:

(1) Five cents ($0.05) for each package of cigarettes, made of tobacco or any substitute therefor.

(2) Two cents ($0.02) for each cigar of any description made of tobacco or any substitute therefor, with the exception of the cigarette sized or near cigarette sized cigars which may be taxed at the same rate as cigarettes under subdivision (1).

(3) Two cents ($0.02) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(4) Three cents ($0.03) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) Three cents ($0.03) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(b) The privilege, license, or excise tax shall be in addition to all other federal, state, or local taxes heretofore imposed by law.

(c) Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.



Section 45-31-242.01 - Tax to be added to sales price of tobacco products.

Upon adoption of a resolution by the Geneva County Commission, every person, firm, corporation, club, or association that sells or stores or receives for the purpose in Geneva County any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, on all price display signs, sales, or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products.



Section 45-31-242.02 - Violations.

It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Geneva County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or absorb or advertise directly or indirectly the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this section shall be guilty of a violation, and upon conviction shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail for not more than 60 days or by both such fine and imprisonment. Each act in violation of this section shall constitute a separate offense.



Section 45-31-242.03 - Tobacco stamps.

The tax hereby authorized shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 through Section 40-25-28. The State Department of Revenue shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax.



Section 45-31-242.04 - Rules and regulations.

The State Department of Revenue is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this part. All such rules and regulations duly promulgated shall have the force and effect of law.



Section 45-31-242.05 - Application of laws, rules, and regulations.

All laws, and rules and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40-25-1 through Section 40-25-28, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this part as fully set out herein.



Section 45-31-242.06 - Disposition of funds.

The proceeds from the tax hereby authorized, less the actual cost of collection not to exceed five percent shall be paid by the State Department of Revenue to the Geneva County Commission to be used for the purposes of fire protection in Geneva County; and more specifically, for the benefit of those volunteer fire departments being certified by the Forestry Commission of the State of Alabama or any association or group composed of such volunteer departments certified by the Forestry Commission. These funds shall be payable on a quarterly or monthly basis and shall be expended solely for purposes of fire protection, prevention, fire safety, education, and in order to encourage a strong volunteer firefighters network in Geneva County, Alabama.



Section 45-31-242.07 - Construction and application.

(a) None of the provisions of this part shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(b) This part shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 31A - GENEVA COUNTY MUNICIPALITIES.

Article 1 - Dundee.



Article 2 - Eagen.



Article 3 - Eunola.



Article 4 - Geneva.



Article 5 - Hartford.



Article 6 - Highnote.



Article 7 - Malvern.

Section 45-31A-70 - Designation of Garrett Street.

In the Town of Malvern, Garrett Street is hereby designated as follows: That the portion and section of the street known as Depot Street in the Town of Malvern between Church Street and Main Street in the town be renamed Garrett Street and that the point where the renamed Garrett Street intersects with Main Street shall be and it hereby is the center of the Town of Malvern from which such directions as are required for a center point shall be made.






Article 8 - Samson.



Article 9 - Slocomb.






Chapter 32 - GREENE COUNTY.

Article 1 - General and Miscellaneous Provisions.



Article 2 - Alcoholic Beverages.

Section 45-32-20 - Sale of beer or ale in cans.

(a) In Greene County, in addition to all other containers provided for by law, beer or ale may be sold in cans that do not exceed one quart or 32 ounces in size.

(b) The taxes on the beer or ale in such containers shall be as provided by general state law.



Section 45-32-20.01 - Sunday sale of alcoholic beverages at the Greene County Racetrack.

(a) The County Commission of Greene County, by resolution adopted by a simple majority, may authorize and permit the sale of alcoholic beverages, including draft or keg beer, for on-premises consumption at the Greene County Racetrack on Sunday in the same manner as permitted on other days of the week.

(b) This section is cumulative and supplemental to the present power and authority of the county, and this section is not intended to, nor shall it be interpreted so as to, repeal any existing power or authority of the county now permitted under the general laws of the state, or under any local or special act of the Legislature.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Section 45-32-60 - Expense allowance.

The County Coroner of Greene County shall be entitled to receive an additional expense allowance in the amount of four hundred dollars ($400) per month to be paid out of the county general fund. The expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.



Section 45-32-60.01 - Fee for death certificates; mileage allowance.

(a) This section shall apply only in Greene County.

(b)(1) The Greene County Commission shall pay the coroner for each death certificate issued a total fee of forty dollars ($40) to be paid from the general fund of the county.

(2) The county commission shall provide the coroner with a total mileage allowance rate in the same amount as the rate per mile paid to state employees from the general fund of the county for the actual use by the coroner of his or her personal motor vehicle in the performance of his or her official duties as coroner.






Article 7 - County Commission.

Part 1 - Compensation.

Section 45-32-70 - Mileage rate.

(a) The Greene County Commission is hereby authorized to establish by resolution the mileage rate in which the commission shall reimburse employees for travel incurred in performing their official duties.

(b) The mileage rate established by the commission shall not exceed the current rate paid by the federal government for mileage reimbursement.

(c) All payments made to persons employed by the Greene County Commission for mileage in excess of the amount specified in Acts 1973, No. 117, 1973 Regular Session (Acts 1973, p. 151), are hereby ratified, validated, and confirmed.






Part 2 - Duties.



Part 3 - Membership.

Section 45-32-72 - Greene County Districting Commission.

(a) In Greene County, there is hereby created a three member Greene County Districting Commission, hereinafter referred to as districting commission, to establish districts for the election of members of the Greene County Commission and the Greene County Board of Education. One member of the districting commission shall be appointed by the Greene County Board of Education, hereinafter referred to as board; one member shall be appointed by the Greene County Commission, hereinafter referred to as commission; and, one member shall be appointed by the state representative and state senator representing Greene County, hereinafter referred to as delegation. The board, commission, and delegation may hereinafter be referred to as appointing authorities. If the board or the commission does not appoint its member to the districting commission within 45 days from May 8, 1985, the delegation shall make the appointments within 10 days thereafter. Members of the districting commission shall be registered voters of the county, over the age of 19 years and may not be a member of the commission, board, or the delegation. The commission and board shall provide any clerical, technical, or other assistance needed by the commission.

(b) Within 120 days of all members being appointed, the districting commission shall adopt a plan to apportion the county into five single-member districts. The apportionment plan, hereinafter referred to as plan, shall be submitted to the board, commission, and delegation within 10 days after adoption. Unless the plan is rejected by resolution of each of the three appointing authorities within 35 days after the plan is adopted by the districting commission or unless the plan is superseded by legislative act, the plan becomes final. If the plan is rejected by a resolution of each of the appointing authorities, the districting commission shall submit, within 30 days, an additional plan for consideration. Once the plan becomes final, the districting commission shall cease to function. The plan shall be effective for the election of the members of the commission at the time of the next election for any member of the commission. The plan shall be effective for the election of the members of the board at the time of the next election for any member of the board.

(c) The Greene County Commission and the Greene County Board of Education shall consist of five members each which shall be residents of that district. One member shall be elected from each of the five districts for that body by the electors residing within the district. Each body shall select its chair from among its membership. The judge of probate shall not serve as a member of the Greene County Commission. The salary of the judge of probate shall not be reduced as a result of this section. The commission shall stagger the terms of the board members so that after the initial election of all members, one member shall be elected two years thereafter, two members shall be elected four years thereafter, and two members shall be elected six years thereafter.









Article 8 - Courts.

Part 1 - Court Costs.

Division 1 - County Jail.

Section 45-32-80 - Additional fee.

(a) In addition to any court costs and fees now or hereafter authorized in Greene County, an additional fee in the amount of fifty dollars ($50) shall be assessed and taxed as cost on each civil case and on each criminal case, including traffic cases, but excluding small claims cases, filed in the circuit court, district court, or any municipal court in Greene County. These fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(b) The additional fees when collected by the clerks or their collection officers of the courts shall be paid into the General Fund of Greene County to be used by the county commission for the constructing, operating, and maintenance of the county jail.






Division 2 - Solicitor's and District Attorney's Fund.

Section 45-32-80.20 - Collection and disposition of funds.

(a) All solicitor’s and district attorney’s fees hereafter taxed as cost and collected in all criminal cases in all courts in the Seventeenth Judicial Circuit shall be paid by the clerk of the court collecting such fees into a fund to be designated as the Solicitor’s and District Attorney’s Fund, and shall be kept, used, and expended in the manner hereinafter provided. Such payments shall be made to such fund by the clerk of the court by the 10th day of each month following the collection.

(b)(1) The District Attorney and any Circuit Judge of the Seventeenth Judicial Circuit may requisition expenditures from the Solicitor’s and District Attorney’s Fund for the payment of the following items:

a. Office supplies, equipment, furniture, postage and telephone expenses, and clerical or bailiff expenses.

b. Necessary expenses relative to obtaining evidence in any criminal or civil case, whether pending or under investigation.

c. Film, photographs, maps, recording, and dictating tapes.

d. Actual travel expenses incurred while on the business of the office.

e. Continuing legal, professional, or judicial education and conferences, including actual expenses incidental thereto.

f. Professional dues and assessments.

g. Professional books and periodicals and newspapers for use of offices of district attorney and circuit judge of the judicial circuit.

h. Witness fees and transportation costs.

i. Informer fees.

j. For any other law enforcement or crime preventive purpose.

k. Any other expenditure incurred in the proper discharge and conduct of the duties of the offices of the district attorney and circuit judge or of the circuit court.

(2) The presiding circuit judge is the only person who may approve vouchers for payment from the fund and only upon certification made to him or her that the funds requested were, or are, to be used for the purpose enumerated in this section.









Part 2 - District Attorney.

Division 1 - Compensation.

Section 45-32-81 - Expense allowance.

The District Attorney of the Seventeenth Judicial Circuit shall receive, in addition to any other compensation heretofore provided by law, an expense allowance of one hundred fifty dollars ($150) per month from each of the counties comprising the judicial circuit. The expense allowance shall be paid from the solicitor’s fund of the Seventeenth Judicial Circuit, the child support enforcement fund of the Seventeenth Judicial Circuit, or any other funds available at the discretion of the district attorney which are not county commission funds or state funds.






Division 2 - Employees.

Section 45-32-81.20 - Investigators.

(a) The District Attorney of the Seventeenth Judicial Circuit composed of Marengo, Greene, and Sumter Counties may appoint a chief investigator and, from time to time, additional investigators. The chief investigator and any additional investigators shall serve at the pleasure of the district attorney. The chief investigator and any additional investigators shall meet the minimum standards for law enforcement officers and hold a current certification from the Alabama Peace Officers’ Standards and Training Commission.

(b) The chief investigator and any additional investigators shall have the same powers and authorities as deputy sheriffs and other law enforcement officers in this state. The investigators shall be paid in the same manner as other employees in the district attorney’s office. The investigators shall be responsible to the district attorney and shall perform duties as assigned by the district attorney.









Part 3 - Judicial Compensation.

Section 45-32-82 - Local salary supplement.

(a) The judge of the Seventeenth Judicial Circuit shall receive a local salary supplement in an amount to be determined under subsection (b). The local salary supplement provided by this section shall be in lieu of all local salary supplements and expense allowances provided the judge of the Seventeenth Judicial Circuit.

(b)(1) The amount of the local salary supplement shall be determined as follows:

a. Upon completion of six consecutive years of service as a district or circuit judge, a judge shall be eligible for a local salary supplement in an amount equal to 10 percent of the annual salary paid to a judge by the state.

b. Upon completion of 12 consecutive years of service as a district or circuit judge, a judge shall be eligible for a local salary supplement in an amount equal to 20 percent of the annual salary paid to a judge by the state.

c. Upon completion of 18 consecutive years of service as a district or circuit judge, a judge shall be eligible for a local salary supplement in an amount equal to 30 percent of the annual salary paid to a judge by the state.

(2) The appropriate local salary supplement shall be paid to a judge for each year of continuous consecutive service as judge of the Seventeenth Judicial Circuit. The local salary supplement shall be paid out of the General Funds of Greene, Marengo, and Sumter Counties comprising the Seventeenth Judicial Circuit. Each county shall pay equal amounts of the local salary supplement in monthly installments. The local salary supplement shall be paid in the manner that other county employees are paid.






Part 4 - Probate Court.

Division 1 - Employees.



Division 2 - Fees.



Division 3 - Motor Vehicle Licenses.









Article 9 - Economic and Industrial Development and Tourism.

Section 45-32-90 - Industrial Development Authority.

For the purpose of promoting industry and trade and to assist the county commission or other like governing bodies in Greene County in their pursuits therefor, there is hereby created an Industrial Development Authority for Greene County which shall be composed of seven members. All members of the authority shall be residents and qualified electors of Greene County. The seven members of the authority shall be appointed by the Greene County state legislative delegation. The members of the authority shall serve for terms of four years. Successors to members of the authority shall be appointed in the same manner as the original members are appointed and all members shall serve until their successors are so appointed. Vacancies on the authority shall be filled in the same manner as the original members are appointed, but any person appointed to fill a vacancy shall serve only for the unexpired portion of the term.



Section 45-32-90.01 - Officers; meetings; compensation.

The authority shall hold an organizational meeting within 30 days after the appointment of all its members and shall elect a chair and vice chair from among its members. Such officers shall serve for such term as the authority by rule or regulation may prescribe. After the organizational meeting, the authority shall meet at the time and place designated in the call. The chair or a majority of its members may call a meeting of the authority, and at least four meetings shall be held annually. The chair shall preside at each meeting of the authority. In his or her absence, the vice chair shall preside. A majority of the members of the authority shall constitute a quorum. Members of the authority shall receive no compensation for their services, but they shall be entitled to reimbursement for their actual and necessary expense incurred in the performance of their official duties.



Section 45-32-90.02 - Exercise of functions and powers.

Upon the organization of the Industrial Development Authority of Greene County the authority shall be constituted an instrumentality for the exercise of public and essential governmental functions and the exercise of the powers conferred by this article, and the development of the county shall be deemed to be an essential governmental function of the county.



Section 45-32-90.03 - Director.

The authority may employ a director, who shall be its chief administrative officer and serve as secretary to the authority. The authority shall fix the salary of the director who shall serve at its pleasure. The director shall have authority to employ clerical and other assistants subject to the approval of the authority. The authority may require the director to be bonded for the faithful performance of his or her duties before he or she enters upon the discharge thereof.



Section 45-32-90.04 - Powers of authority.

The authority or its agents and employees may do all of the following:

(1) Investigate, study, and engage in basic research relative to the natural resources of land, water, minerals, and people in the county and apply its findings in efforts to promote a sound and balanced agricultural, industrial, and economic development of the county.

(2) Cooperate with municipal, regional, state, or federal planning or other industrial development authorities.

(3) Publicize and advertise the industrial, commercial, and agricultural resources and opportunities in the county.

(4) Collect, compile, and distribute literature concerning the facilities, advantages, and attractions of the county, the educational, historic, recreational, and scenic places of interest within the county and the air, water, and highway transportation facilities.

(5) Contract with other agencies, individuals, or corporations to promote the purposes of this article, and expressly to contract with any municipality in the county, not having an industrial development board, to act as the development agency for such municipality, and as such agency to exercise all powers granted to municipal development agencies under the general laws of the state.

(6) Enter upon any land in the county, with consent of the owner, and make examinations and surveys and place and maintain necessary monuments and markings thereon.

(7) Accept gifts, grants, bequests, or devises.

(8) Acquire land for industrial park development and construct buildings for lease, for industrial development only.



Section 45-32-90.05 - Office space and equipment.

The authority may establish and maintain an office at some suitable place within the county, and the cost of securing, furnishing, equipping, lighting, heating, and maintaining such office shall be a lawful charge against any funds appropriated for the use of the authority.



Section 45-32-90.06 - Expenses of authority.

The county governing body of Greene County shall annually, before the end of the county’s fiscal year, fix the amount to be expended by the industrial development authority herein created, and shall deposit such amount as it determines to be necessary for the efficient operation of the authority in a special fund in the county treasury to the credit of the authority. All other funds otherwise coming into the hands of the authority shall likewise be deposited in the fund. The ordinary and necessary operating expenses of the authority, including the expenses of its members and the salaries and expenses of employees of the authority, shall be paid out of authority funds.






Article 10 - Education.

Section 45-32-100 - Expense allowance.

(a) The members of the Greene County Board of Education shall be entitled to a one hundred dollar ($100) per month expense allowance.

(b) The funds for paying the expense allowance may be paid from any legal fund of the Greene County Board of Education.



Section 45-32-100.01 - Salary.

Beginning with the expiration of the term of the incumbent members, subject to Section 16-1-26, the annual salary for the members of the Greene County Board of Education may be set at up to six hundred dollars ($600) per month, payable from the school funds of the county.






Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-32-110 - Compensation.

In addition to any compensation heretofore provided by law for the members of the board of registrars in Greene County, each member of such board shall be entitled to a fifteen dollar ($15) per meeting day increase in such compensation with such increase to be paid in the usual manner from the county general fund.






Part 2 - Election Officials.

Section 45-32-111 - Expense allowance.

In Greene County, election officials who work at polling places are hereby entitled to an additional per diem allowance in such an amount as will, together with any amount paid by the state, make the total paid to such officials thirty dollars ($30) for each day they work at the polls. If the amount paid to such officials as compensation or expense allowance by the state increases in the future, then the amount paid by the county under this section shall automatically decrease in a like amount. The expense allowance provided for in this section shall be paid from the general fund of the county.









Article 12 - Employees.



Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.



Article 15 - Gambling.

Part 1 - Gambling.

Section 45-32-150 - Creation; composition; public records.

The Greene County Racing Commission is hereby created and established and is vested with the powers and duties specified in this part, and all other powers necessary and proper to enable it to execute fully and effectually the purposes of this part. The official name of the commission shall be Greene County Racing Commission, the same being sometimes referred to herein as the racing commission or the commission. The commission shall consist of three persons who shall be appointed by the Governor. Each such member shall hold office for a term of eight years from the effective date of the appointment; provided, however, the term of office of the present three commissioners shall expire three years after their last appointment. If a vacancy occurs for any reason, then that position shall be filled for the unexpired term and that commissioner shall be chosen in the same manner as other commissioners are appointed. All books, records, maps, documents, and papers shall constitute public records, and be available for copying, examination, and inspection during all normal business hours by any agency, official, or personnel.



Section 45-32-150.01 - Qualifications of members.

(a) The members of the commission shall be qualified electors of Greene County and not less than 21 years of age, who shall have resided in the State of Alabama for a period of five years next preceding their appointment. Each commissioner shall take the same constitutional oath of office as other county officers, and shall give bond payable to the county in the amount of five thousand dollars ($5,000), conditioned that he or she shall faithfully and properly perform the duties of his or her office. The premiums on such bonds shall be paid by the commission. The commission may employ such assistance and employees as may be necessary who shall be paid out of funds deposited in the county treasury to the credit of the racing commission.

(b) A member of the racing commission may not be an official member of any board of directors, or person financially interested in any race track or race meeting licensed by the commission, nor shall he or she race dogs in any race meeting licensed by the commission.



Section 45-32-150.02 - Compensation.

The compensation of each member of the commission shall be twenty-five thousand dollars ($25,000) annually. Each commissioner who attends a racing event or performs the duties required by this part, at the facility, shall receive an additional fifty dollars ($50) per day. One member of the commission shall be required to be in attendance at each racing event. Each member of the Greene County Racing Commission shall be paid at the same rate as any other employee of the Greene County Commission for attending any out-of-town meeting on official business of the Greene County Racing Commission. The above sums shall be paid out of the funds in the county treasury deposited to the credit of the Greene County Racing Commission and shall be paid to the commissioners in the same manner as the compensation of other county officers is paid.



Section 45-32-150.03 - Treasurer.

The Greene County Racing Commission shall be empowered to appoint an individual to serve as Treasurer of the Racing Commission which may be one of the members of the racing commission, and shall collect all of the license fees, taxes, and monies provided in this part, and shall supervise, check, and audit the operation of the pari-mutuel wagering pools and the conduct and distribution thereof. The racing commission shall be empowered to invest the monies in legal investments prior to distribution as provided for in Section 45–32–150.16.



Section 45-32-150.04 - Legal counsel.

The racing commission shall have the authority to employ legal counsel of its selection to advise the commission and represent it in all proceedings. The compensation of such counsel shall be paid out of funds deposited in the county treasury to the credit of the racing commission.



Section 45-32-150.05 - Duties of commission.

It shall be the duty of the county racing commission to carry out this part; and it shall have the following specific duties:

(1) To fix and set dates upon which race meetings may be held or operated.

(2) To make an annual report to the county commission of its operation, showing its own actions and rulings, and receipts derived under this part, and such suggestions as it may deem proper for the more effective accomplishment of the purpose of this part.

(3) To require each applicant, who shall have been a resident of the State of Alabama for at least five years immediately preceding the date the license is issued, to set forth on his or her application for a license to operate a race meeting the following information:

a. The full name of the person, association, or corporation and if a corporation, the name of the state under which the same is incorporated, and the name of the corporation’s agents for service of process within the State of Alabama.

b. If an association or corporation, the names of the stockholders and directors of the corporation or the names of the officers and directors of the association.

c. The exact location where it is desired to conduct or hold a race meeting and a complete set of architects’ renderings and detailed construction plans, showing the site topography, the type of construction, the track design, and the concession plans, together with a statement of the assets and liabilities of the person, firm, association, or corporation making such application.

d. Whether the racing plant is owned or leased, and if leased, the name and address of the owner, or if the owner is a corporation, the names of the officers and directors thereof, each of whom shall have been a resident of the State of Alabama for at least five years immediately preceding the date on which the license is issued; provided, however, that nothing in this part shall prevent any person, association, or corporation from applying to the commission for a permit to conduct races where the racing plant has not been constructed.

e. The kind of racing to be conducted and the dates requested.

f. Such other information as the commission may require.

(4) To require an oath of every applicant, or by the president or executive officer of the association or corporation, stating that the information contained in the application is true.

(5) To make uniform rules and regulations governing the holding, conducting, and operating of all race tracks, race meetings, and races held in the county.

(6) All books, records, maps, documents, and papers of the commission, including those filed with the commission as well as those prepared by or for it, shall at all times be open for the personal inspection of any officer of the State of Alabama, or of any county, municipality, or other subdivision of the state, or of any official investigative body or committee, and no person having charge or custody thereof shall refuse this right to any officer of investigative body or committee, and it shall be the express duty of such person to assist such officer or committee in locating records or information desired by them. Any member or employee of the commission who violates this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail not exceeding three months. If any member of the commission violates this section, he or she shall be subject to removal from office.



Section 45-32-150.08 - Application for permit or license.

On or before the first day of December of each year, any person, association, or corporation possessing the qualifications prescribed in this part shall have the right to apply to the racing commission for a permit or license to conduct race meetings and racing under this part. On or before the first day of January of each year, after the receipt of any such application, the commission shall convene to consider and act upon all permits or licenses applied for. Approved permits or licenses shall be granted for a period of not more than 10 years from the date of issuance and shall set forth, in addition to any other information prescribed by the commission, the name of the licensee, the location of the race track, duration of the race meeting, and the kind of racing desired to be conducted and shall show the receipt by the commission of a license fee set by the commission, the setting of which is hereby authorized, provided, however, the license fee shall not exceed one thousand dollars ($1,000) annually. No such license shall be transferable, nor shall it apply to any other place, track, or enclosure except the one specified in this license.

(1) The commission shall not issue any licenses which would permit any two race tracks in the county to operate on the same racing days. Further, after the first license has been issued to the licensee, all subsequent applications for a license by a permit holder shall be accompanied by proof, in such form as the commission may require, that the licensee still possesses the qualifications set out in this part. Such application for renewal of licenses shall be granted upon the same terms and conditions as previously issued and shall not be denied except for due cause.

(2) Seventy-five percent of the employees of the track or tracks shall be bona fide resident citizens of Greene County, Alabama.



Section 45-32-150.09 - Suspension or revocation of license.

The commission may suspend or revoke the license of any licensee conducting a race meeting, upon the willful violation of any of the provisions of this part, or any rule or regulation promulgated by the commission or may invoke a fine not to exceed one thousand dollars ($1,000) per offense in lieu thereof. It is unlawful for any member of the racing commission, or any licensee under this part, directly or indirectly, to make any contribution whatsoever to any political party or to any candidate for any state, county, or municipal office, and upon proof being presented of any such prohibited contribution having been made by any licensee, the commission shall immediately and permanently revoke the license of such licensee. If any member of the racing commission violates this section, such member shall be subject to removal from office. No disciplinary action may be taken hereunder until the licensee has been presented with notice in writing specifying the time and place of a disciplinary hearing, the notice setting out in substance the nature of the accusation, and inviting the licensee to appear, with or without counsel, as the licensee may decide, the licensee being afforded an opportunity to face and examine his or her accusers, call witnesses, and testify if he or she chooses.



Section 45-32-150.10 - Production of documents, etc.; removal of certain licensee employees; recordkeeping; inspections; witnesses.

The commission is empowered to compel the production of any and all books, memoranda, or documents showing the receipts and disbursements of any person, association, or corporation licensed to conduct race meetings under this part. The commission may at any time require the removal of any employee or official employed by any licensee hereunder whenever it has reason to believe that such employee or official is guilty of any improper practice in connection with racing, has failed to comply with any condition of the license, or has violated any rule adopted by the commission. The commission shall have the power to require that the books and financial or other statements of any licensee be kept in a manner and method provided by the commission; and the commission shall be authorized to visit, investigate, and place auditors and inspectors in the offices, tracks, or place of business of any person, association, or corporation licensed under this part. The commission shall have power to summon witnesses before its meetings; to administer oaths to such witnesses, and to require testimony on any issue before it. Any person failing to appear before the commission, or failing to produce books, records, and documents ordered, or refusing to testify thereon, shall be deemed guilty of a misdemeanor, and upon conviction in a court of competent jurisdiction, shall be punished by a fine of not more than five hundred dollars ($500), or by imprisonment not to exceed six months, or by both fine and imprisonment in the discretion of the court.



Section 45-32-150.11 - Licensing powers.

The commission shall have the power to grant, refuse, suspend, or withdraw licenses to all persons connected with race tracks, including gate keepers, announcers, ushers, starters, officials, drivers, dog owners, agents, trainers, grooms, stable foremen, exercise boys, veterinarians, valets, sellers of racing forms or bulletins, and attendants in connection with the wagering machines, pursuant to such rules and regulations as the commission may adopt and upon the payment of a license fee as fixed and determined by the commission in accordance with the position and compensation of such person. Any license may be revoked by the commission, at its discretion, and any person whose license is revoked shall be ineligible to participate in such occupation connected with racing unless the license is returned by the commission with permission to operate thereunder. The commission may deny or revoke a license to any person who has been refused or denied a license by any other state racing commission or racing authority.



Section 45-32-150.12 - Pari-mutuel wagering; hours of racetrack operation and number of races.

(a) The commission shall make rules governing, permitting, and regulating the wagering on dog races under the form of mutuel wagering by patrons known as pari-mutuel wagering, which method shall be legal to the extent that and so long as, the same is carried on and conducted strictly in conformity with this part, and not otherwise. Only the persons, associations, or corporations receiving a license from the commission shall have the right or privilege to conduct this type of wagering and the licenses shall restrict and confine this form of wagering to a space within the race meeting grounds. All other forms of wagering on the result of dog races shall continue to be illegal, and any or all wagering outside of the enclosure of such races, where such races shall have been licensed by the commission shall be illegal.

(b) No person or corporation shall directly or indirectly purchase pari-mutuel tickets or participate in the purchase of any part of a pari-mutuel pool for another for hire or for any gratuity and no person shall purchase any part of a pari-mutuel pool through another, wherein he or she gives or pays directly or indirectly such other person anything of value. Any person violating this section shall be deemed guilty of a misdemeanor, and, upon conviction in a court of competent jurisdiction, shall be punished by a fine of not more than five hundred dollars ($500), or by imprisonment not to exceed six months, or both fine and imprisonment in the discretion of the court.

(c) In addition to other rules and regulations that may be promulgated by the racing commission, the following shall be complied with by the licensee or operator of the race plant and employees thereof.

(1) A duly licensed veterinarian shall be on the grounds at weighing time and make examination of the physical condition of each greyhound, and any dog not considered to be in good physical condition, shall be reported to the presiding official.

(2) An adequate security force shall be employed as prescribed by the racing commission. Members of security force shall have the same powers as other law enforcement officers of the county while performing their duties on the premises of the racetrack.

(3) Public liability insurance shall be carried by the licensee or operator in an amount and with a company approved by the racing commission.

(4) A pari-mutuel ticket shall not be sold to an individual who is visibly inebriated.

(5) The racing operator is authorized to open the Greene County Racetrack for business and to conduct live greyhound racing and or televised horse or greyhound racing and pari-mutuel wagering during the hours as it deems desirable, however in no event shall the racing commission be authorized to allow live greyhound racing or televised horse or greyhound racing, or both, and pari-mutuel wagering thereon to be conducted after 2:00 AM on Sunday; provided that the racing operator shall not conduct any live racing event at the Greene County Racetrack before 10:00 AM, nor shall it present any televised racing event before 8:00 AM with the hour to be determined according to the time then applicable in Alabama. If the racing operator keeps the Greene County Racetrack open for business until midnight on any day, whether conducting pari-mutuel wagering on live racing or televised racing, or both, the racing operator may continue all or any of its operations past midnight for not exceeding the first two hours of the following day, even if the following day is not a day on which the Greene County Racetrack is scheduled to be open for business as a racing day permitted under this part, and the time, not exceeding two hours, for which the operations of the racetrack are continued into the following day shall not be counted as a racing day or any part thereof against the limit of racing days permitted the racing operator in any one year. A pari-mutuel ticket shall not be sold to an individual who is visibly inebriated.

(6) Notwithstanding the provisions of this part and any rules and regulations of the racing commission now in effect, there shall be no limit imposed upon the number of races which may be conducted within a single racing program.



Section 45-32-150.13 - Tax due on pari-mutuel pools; distribution of contributions.

Every licensee conducting race meetings under this part, shall pay to the ex-officio treasurer of the racing commission for the use of the commission, a tax in an amount equal to four percent of the total contributions to all pari-mutuel pools conducted or made on any race track licensed under this part. The commission of a licensee on a pari-mutuel pool shall in no event exceed 18 percent of the amount contributed to the pari-mutuel pool, which amount shall include the four percent tax heretofore provided. After the deduction of the four percent for the use of the commission and the percentage commission of the licensee, the remainder of the total contributions to each pool shall be divided among and redistributed to the contributors to such pools betting on the winning dog. The amount of each redistribution for each winning bet placed shall be determined by dividing the total amount remaining in the pool after the deductions hereinabove provided for by the number of bets placed on the winning dog. Each redistribution shall be made in a sum equal to the next lowest multiple of 10. The licensee is entitled to retain the odd cents of all redistributions to be known as the breaks to the dime, and all monies represented by any unclaimed, uncashed, or abandoned pari-mutuel tickets known as outs money. Under the pari-mutuel system of wagering herein provided, the licensee shall be permitted to provide separate pools for bets to win, place, and show and also a daily double pool, a quiniela pool, double quiniela pool, trifecta pool, and such other bets and pools as the commission may from time to time allow. Each pool shall be redistributed separately as herein provided. Should there be no ticket bet on the winning dog, the entire pool shall be divided among the holders of tickets on the dog running next in line until the pool has been redistributed to the contributors. The licensee shall be required to use a totalizator machine to record the wagering and compute the odds. Rules and regulations governing the operation of each of the pools shall be set out in book form by the racing commission. The licensee shall collect from each person attending the race meeting under this part 15 percent of the established admissions price or ten cents ($.10), whichever sum is greater, as an admission tax. Licensees shall make payment of such taxes to the ex-officio treasurer of the racing commission every tenth calendar day of any and every race meeting, which payment shall be accompanied by a report on the races covered by such report and such other information as the commission may require. Every license issued by the commission shall contain the terms, conditions, provisions, percentage commissions of licensee, and tax as set forth in this section, which such terms, conditions, provisions, percentage commission of licensee, and tax shall not be altered or changed during the term of such license without the mutual consent of the commission and licensee.



Section 45-32-150.14 - Admission tax on free passes or complimentary cards.

If any free passes or complimentary cards shall be issued to guests by any licensee, such licensee shall nevertheless be responsible for payment of the admission tax upon such complimentary admission cards or passes as though they had been sold at regular admission price. However, nothing herein contained shall be construed to prohibit the issuance of tax free passes to officials and actual employees of the licensee, or other persons actually engaged in working at such track, including persons actually employed and accredited by the press or other news service; provided, that the issuance of all such tax free passes shall be governed by the regulations and orders of the commission and a list of all such officers, employees, and news service representatives shall be filed with the commission.



Section 45-32-150.15 - Relation to other taxes.

The license fees, commissions, and excise taxes imposed herein shall be in lieu of all license, excise, and occupational taxes to the State of Alabama, or any county, city, town, or other political subdivision thereof.



Section 45-32-150.16 - Disposition of funds.

All fees, commissions, taxes, and other monies, including fines and forfeitures, received under this part shall be paid to the Treasurer of Greene County and deposited by the treasurer in the county treasury to the account of the Greene County Racing Commission. All such monies remaining, after payment of expenses incurred in the administration of this part, including the payment of the salaries and expenses of the members and employees of this commission, shall be distributed on a quarterly basis as follows:

(1) There shall be distributed to the Greene County Commission an amount not to exceed two hundred thousand dollars ($200,000) per year:

a. To pay principal of and interest on bonds, warrants or other securities at any time thereafter issued by the Greene County Commission for the purpose of providing and equipping the existing jail facility; or constructing new jail facilities and renovating, improving, and equipping existing jail facilities.

b. To enable the county to make lease rental payments to any public corporation in an amount sufficient to retire bonds or other securities issued by such public corporation for the purpose of providing funds to pay cost of acquiring, providing, construction, and equipping a new jail facility; renovating, improving, and equipping the existing jail facility; or constructing new jail facilities and renovating existing jail facilities, or any combination thereof.

c. To pay principal of and any interest on bonds, warrants, or other securities at any time hereafter issued by the Greene County Commission for the purpose of providing funds to pay costs of acquiring, providing, constructing, and equipping a new county courthouse; renovating, improving, and equipping the existing county courthouse.

d. To enable the county to make lease rental payments to any public corporation in an amount sufficient to retire bonds or other securities issued by such public corporation for the purpose of providing funds to pay costs of acquiring, providing, construction, and equipping a new county courthouse; renovating, improving, and equipping the existing county courthouse; or acquiring, providing, constructing, and equipping a new county courthouse and renovating, improving, and equipping the existing county courthouse or any combination thereof. At such time as the principal and interest bonds, warrants, or other securities heretofore mentioned are satisfied, then the sum shall be prorated equally as provided in the following subdivisions (2), (3), (4), and (5).

The balance is to be distributed as follows:

(2) Twenty-five percent of the monies shall be appropriated to the municipalities of Greene County on a per capita basis according to the most recent population figures used by the federal government for the purpose of revenue sharing, or if these figures are not available, the most recent federal decennial census shall be used.

(3) Five percent to the Greene County Hospital Board.

(4) Thirty percent of the monies shall be appropriated to the Greene County Board of Education.

(5) Forty percent of the monies shall be appropriated to the General Fund of Greene County to be allocated and spent in the following prescribed manner:

a. Fifty-five and one-half percent of this amount shall remain unearmarked and may be spent in any manner, provided by law, for the benefit of the citizens of Greene County, by the county governing body thereof.

b. Ten percent to be used by the county governing body to upgrade law enforcement in the county.

c. Eight percent for the maintenance of a county ambulance service.

d. Two percent for the establishment and maintenance of day care centers within the county.

e. Three and one-half percent to be appropriated to the Greene County Library Association for the upgrading of the library system.

f. One percent to be appropriated to the Community Services Programs of Tuscaloosa-Bibb Counties, Incorporated, to be used for assistance to low income residents of Greene County.

g. Two percent to be appropriated to West Alabama Mental Health Center, Incorporated to be used for mental health services within Greene County.

h. One percent to be appropriated to the Greene County Retired Senior Volunteer Program (RSVP).

i. Two and one-half percent to be appropriated to the Society of Folk Arts and Culture, Incorporated, for culture and youth development.

j. One percent to be appropriated to the Greene County Commission to be used as follows:

1. One-third of the one percent thereof to be used by the county commission in cultural and historical preservation.

2. One-third of the one percent thereof to the Greene County Historical Society for their use in restoring and preserving historic sites and buildings in the county.

3. One-third of the one percent thereof to the Alabama Civil Rights Educational Freedom Museum, Incorporated.

k. Two percent to the Greene County Health Department to be used for general health care in Greene County and to augment the Women, Infants and Children (WIC) and related health programs in Greene County.

l. Three percent to be appropriated to the Parks and Recreation Board. No more than 15 percent of the three percent thereof shall be used for maintenance and development of the Greene County Golf Course.

m. Four and one-half percent to Greene County Community Improvement Association for the construction, renovation, and operation of community centers in Tishabee, Clinton, Dollarhide, Knoxville, Mantua, and Mt. Hebron. When the foregoing facilities have been constructed and renovated in these communities, then the funds shall be designated for the general use and operations of the Greene County Community Improvement Association for the construction of additional community centers and the operation of community centers in Greene County.

n. One and three-quarters percent to be appropriated to Branch Heights.

o. Three-quarters percent to be appropriated to the county department of human resources.

p. One and one-half percent to be appropriated to the E-911 system.



Section 45-32-150.17 - Violations of part.

Any corporation, association, or person who directly or indirectly holds any greyhound race without having procured a license as prescribed in this part, shall be guilty of a misdemeanor. Any person wagering upon the results of such a race, except in the pari-mutuel or mutuel method of wagering when the same is conducted by a licensee and upon the grounds or enclosure of the licensee, shall be guilty of a misdemeanor. Any corporation, organization, association, or person who violates any provision of this part, for which a penalty is not expressly provided shall be guilty of a misdemeanor. Upon conviction of any of the above misdemeanors in a court of competent jurisdiction, the penalty shall be a fine of not less than one hundred dollars ($100), nor more than one thousand dollars ($1,000), or by imprisonment of not less than five days nor more than six months, or both, such fine and imprisonment to be in the discretion of the court.



Section 45-32-150.18 - Eligibility of applicants and licensees.

No person who engages in the practice of professional gambling on greyhound races, or in the practice of making gambling or wagering books on such races, or who knowingly takes any part in such practices, shall be eligible as an applicant for any license or permit to operate a race track or a race meeting under this part, or to be connected therewith in any capacity and any association or corporation which has an officer, director, stockholder, executive, or employs any person who engages in such practices shall likewise be ineligible as a licensee, and the commission is hereby empowered to inquire into such matters in entertaining any such applications and otherwise in administering this part.



Section 45-32-150.19 - Manipulation of race outcomes.

Any person who shall influence or have any understanding or connivance with any owner, groom, or other person associated with or interested in any kennel, greyhound, or race in which any greyhound participates, to prearrange or predetermine the results of any such race, or any person who shall stimulate or depress a greyhound for the purpose of affecting the results of a race, shall be guilty of a felony and upon conviction thereof, shall be imprisoned in the state prison for not less than one year nor more than 10 years, or shall be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), or both, in the discretion of the court.



Section 45-32-150.20 - Transmission or communication of racing information.

(a) It shall be unlawful for any person to transmit or communicate to another by any means whatsoever the results, changing odds, track conditions, or any other information relating to any greyhound race from any race track in this county, between the period of time beginning one hour prior to the first race of the day and ending 30 minutes after the posting of the official results of each race, as to that particular race, except that this period may be reduced to permit the transmitting of the results of the last race each day not sooner than 15 minutes after the official posting of such results. Provided, however, that the commission may, by rule, permit the immediate transmission by radio, television, or press wire of any pertinent information concerning feature races.

(b) It shall be unlawful for any person to transmit by any means whatsoever racing information to any other person, or to relay the same to any other person by word of mouth, by signal, or by use of telephone, telegraph, radio, or any other means, when the information is knowingly used or intended to be used for illegal gambling purposes, or in furtherance of such gambling purposes.

(c) Any person violating this section shall be guilty of a felony and, upon conviction, shall be imprisoned in the state penitentiary for not less than one year nor more than 10 years, or shall be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), or both, in the discretion of the court.



Section 45-32-150.21 - Charity days.

(a) The racing commission shall extend the limitations of time for greyhound racing not to exceed two days at any one track beyond the period otherwise provided by law so that any such track shall conduct a charity day or days of racing for any one or more recognized charities in Greene County which has a tax exempt status as provided for under the Internal Revenue Code. The total of all profits derived from the operation of such racing on such charity days including all monies which would otherwise be received by the racing commission as taxes for such day’s operations shall be and become a part of the charity trust fund for which such racing on such days is conducted. The charity trust fund shall be administered as directed by the racing commission.

(b) In determining profits derived from such racing on such charity days, which profits shall include all taxes payable to the county or any agency thereof for such days’ operations, the tracks shall only be entitled to deduct from the profits accruing from all receipts on such charity days of racing their actual operating costs, which costs shall be those expenses incurred by the race track solely by reason of holding the charity days of racing and shall not be deemed to include such expenses constant from day to day and which would have been incurred had the race on that day not been held, including, but not limited to, such items as capital expenditures, interest on debts, real estate taxes, and annual license fee, donations, bad debts, and such other items of daily or prorated expense as the racing commission may by rule prescribe.



Section 45-32-150.22 - Intent of part.

It is the intent of this part to improve the economic well being of the citizens of Greene County, by providing an increased tax base, jobs for the citizens herein, and promotion of tourism and recreation in Greene County. It is further the intent of this part to provide for strict local control of the citizens herein, and promotion of tourism and recreation in Greene County. It is further the intent of this part to provide for strict local control of the racing plant or plants and the operation of the plants by Greene County citizens so as to minimize the possibility of undesirable gambling elements from ever controlling this industry.



Section 45-32-150.23 - Use of funds for day care centers.

Notwithstanding any provision of law to the contrary, the Greene County Commission is hereby authorized to expend available unearmarked funds, received pursuant to this part, in the county general fund for the establishment and maintenance of day care centers within the county.






Part 2 - Televised Racing.

Section 45-32-151 - Televised racing events and pari-mutuel wagering thereon.

Part 1, the racing act, to the contrary notwithstanding, the person now or hereafter licensed by the Greene County Racing Commission to conduct live greyhound racing and pari-mutuel wagering shall have the right, subject to the reasonable regulatory authority of the commission, to cause live greyhound racing events conducted at the racetrack in Greene County under the jurisdiction of the commission to be transmitted by television to racetracks located elsewhere in the State of Alabama and to locations in other states and foreign countries to be received at the Greene County Racetrack and there made available for public viewing and pari-mutuel wagering thereon.



Section 45-32-151.01 - Combined pari-mutuel pools and takeout for televised racing events.

With respect to greyhound racing events that are conducted at the Greene County Racetrack and are transmitted by television to other locations, the racing operator may create and administer pari-mutuel pools that, in addition to bets made by bettors at the Greene County Racetrack, include bets made by bettors at one or more of the locations receiving the televised racing events. With respect to horse or greyhound racing events that are conducted at racetracks other than the Greene County Racetrack and are received by television at the Greene County Racetrack, the racing operator may participate in pari-mutuel pools, created and administered by the racetrack conducting the televised events, that include bets made by bettors at the Greene County Racetrack as well as bets made by bettors at the racetrack conducting the televised events and other locations receiving the televised events. Pari-mutuel pools that include bets made by bettors at both the Greene County Racetrack and other locations are herein referred to as combined pools. The amount allowed to the racing operator as the takeout with respect to pari-mutuel pools bet at the Greene County Racetrack on horse or greyhound racing events that are received by television from elsewhere shall be the same as the takeout that would be allowed by applicable law on the same kind of pari-mutuel pools bet on live greyhound racing at the Greene County Racetrack; provided, however, that with respect to horse or greyhound racing events received by television at the Greene County Racetrack, the racing operator, in order to enable bettors at the Greene County Racetrack to participate fully in combined pools, may adjust the takeout for bets placed at the Greene County Racetrack to match the takeout required for the combined pools administered by the racetrack operator transmitting such racing events.



Section 45-32-151.02 - State and local taxes.

(a) The total pari-mutuel pools or handle bet by bettors placing their bets at the Greene County Racetrack on greyhound racing events that are received by television from elsewhere shall be subject to the state privilege tax levied by Chapter 26A, Title 40, and to all local taxes on pari-mutuel wagering at the same rate, in the same manner, and on the same terms as are applicable to the local pari-mutuel tax on live greyhound racing conducted at the Greene County Racetrack; provided, however, that any additional amounts due pursuant to the current licenses issued by the Greene County Racing Commission shall be the amounts due and payable to the racing commission. The total handle bet at the Greene County Racetrack on horse racing events that are received by television from elsewhere shall be subject to (1) a local tax on pari-mutuel wagering that shall be levied at the same rates and calculated in the same manner as the commission horse wagering fee levied pursuant to Section 11-65-30, for horse racing conducted in Class 1 municipalities and shall be collected, administrated, and distributed in the same manner and on the same terms as are applicable to the local pari-mutuel tax on live greyhound racing conducted at the Greene County Racetrack; provided, however, that one year from May 21, 1996, the fee shall be four percent and (2) the state horse wagering fee levied pursuant to Section 11-65-29, notwithstanding the circumstance that the Greene County Racetrack is not located in a Class 1 municipality.

(b) Local taxes applicable to pari-mutuel wagering at the Greene County Racetrack shall not be applicable to amounts bet at other racetracks in the State of Alabama on televised racing events received from the Greene County Racetrack, irrespective of whether the amounts are bet as part of combined pools created and administered by the racing operator at the Greene County Racetrack. Taxes levied by the State of Alabama on amounts bet on televised racing events shall be collected by the license operator of the racetrack at which the amounts are bet, and the racing operator of the Greene County Racetrack shall have no responsibility for the collection of state taxes on amounts bet at other racetracks in the state on televised events transmitted from the Greene County Racetrack. Taxes on pari-mutuel wagering levied pursuant to any law of the State of Alabama shall not apply to amounts bet on televised events at locations outside the state.

(c) The tax imposed upon admission to the Greene County Racetrack is repealed.



Section 45-32-151.03 - Provisions respecting takeouts for racing events.

In order to provide a uniform takeout for pari-mutuel wagering on live greyhound racing events and on televised horse or greyhound racing events received at the Greene County Racetrack, and to enable the Greene County Racetrack to maximize its participation in combined pools with other racetracks, the Legislature hereby finds and determines that it is necessary and desirable to authorize the schedule of takeouts hereinafter provided for pari-mutuel pools bet at the Greene County Racetrack, notwithstanding Section 40-26A-2. Subject to Section 45-32-151.01, relating to adjustment of the takeout for combined pools, the total takeout allowed to the racing operator for pari-mutuel pools bet at the Greene County Racetrack on live greyhound races conducted at the racetrack and for pari-mutuel pools bet at the Greene County Racetrack on televised horse or greyhound racing events received at the racetrack, before deducting any state or local wagering taxes, shall be 17 percent in the case of any pari-mutuel pool where the bettor is required to select one racing contestant, 21 percent in the case of any pari-mutuel pool where the bettor is required to select two racing contestants, and 23 percent in the case of any pari-mutuel pool where the bettor is required to select three or more racing contestants.



Section 45-32-151.04 - Construction of part.

This part shall be liberally construed to expand the opportunity of patrons of the Greene County Racetrack to wager on televised racing events conducted at other racetracks and to participate in combined pools with respect to the events. Nothing in this part shall be construed to authorize or make lawful off-track betting or gambling of any kind at any location in the State of Alabama other than a racetrack where pari-mutuel wagering on live racing may be lawfully conducted.









Article 16 - Government Operations.



Article 17 - Health and Environment.

Section 45-32-170 - Board of health fees.

(a) The Greene County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. Any fees to be charged under the authority of this section by the county health department shall be subject to approval by the respective county commission prior to implementation. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the Department of Examiners of Public Accounts.

(b) No person shall be denied any service because of that person’s inability to pay. The county board of health may establish a sliding fee scale based on one’s ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are hereby appropriated to the respective health department which collected such fees.






Article 18 - Highways and Bridges.

Section 45-32-180 - Construction and maintenance of roads or driveways.

(a) The County Commission of Greene County is hereby authorized and empowered to construct and maintain any road or driveway, exclusive of bridges, leading from a public road to the residence of an abutting landowner for a distance of one-fourth of a mile.

(b) The actual cost of operating and constructing the road or driveway shall be borne and paid by the homeowner. The county governing body is hereby authorized and empowered to require the posting of a cash bond to insure the payment of such actual cost. The county governing body may, in its discretion, provide normal maintenance at county expense on any road or driveway, exclusive of bridges, leading from a public road to the residence of an abutting homeowner for a distance of one-fourth of a mile.

(c) Should any such homeowner desire the construction, opening, or maintenance of any drive extending beyond one-fourth of a mile, he or she shall pay the actual cost thereof and the county can require a cash bond for the estimated amount of such construction. Such additional construction shall be at the option of the county governing body.






Article 19 - Legislature.

Section 45-32-190 - Legislative delegation office.

The Greene County Commission shall provide legislative office space, supplies, and personnel in the Sumter County Legislative Delegation Office and shall pay 40 percent of the overhead, salaries, and operational costs of the legislative delegation office.






Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Article 1 - Funding.

Section 45-32-230 - Service of process.

(a) This section shall only apply to Greene County.

(b) The Greene County Sheriff Service of Process Serving Fund is created and hereinafter referred to in this section as the fund.

(c) The Sheriff of Greene County, except for warrants for arrest, may contract with or enter into contract or agreement with a private, public, or governmental entity for the purpose of service of process.

(d)(1) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the criminal division of the district and circuit courts of Greene County, shall increase the fees by twelve dollars ($12) per document for the fund.

(2) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the civil division of the district and circuit courts of Greene County shall increase the fees by twelve dollars ($12) per document for the fund.

(3) The court official designated in Greene County by law for the respective courts shall collect the additional service of process fee designated in subdivisions (1) and (2) and remit the fees collected to the sheriff for deposit in the fund.

(e) The sheriff may use the monies generated by this section for law enforcement purposes in Greene County, including contracting with or entering into a contract or agreement with a private, public, or governmental entity for service of process of documents from the civil or criminal division of the district or circuit court. The funds shall not revert to the general fund of the county at the end of the fiscal year.






Article 2 - Jails.

Section 45-32-231 - Vending machines.

(a) This section shall be operative only in Greene County.

(b) The Sheriff of Greene County may allow vending machines to be placed in the canteen in the county jail. Proceeds from the vending machines shall be deposited into the Sheriff Fund. Any profits derived from the vending shall be used for inmate recreation as shall be determined by the sheriff.






Article 3 - Pistol Permits.

Section 45-32-232 - Fee; Sheriff's Law Enforcement Fund.

(a) In Greene County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be twenty dollars ($20) per year, which shall be collected by the sheriff.

(b) Any and all monies collected under subsection (a) shall be deposited by the Sheriff of Greene County in any bank located in Greene County selected by the sheriff, into a fund known as the Sheriff’s Law Enforcement Fund.

(c) The Sheriff’s Law Enforcement Fund shall be drawn upon by the Sheriff of Greene County or his or her appointed agent and shall be exclusively for law enforcement purposes in the public interest and in the discharge of the sheriff’s office as the sheriff sees fit.

(d) The establishment of the Sheriff’s Law Enforcement Fund and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of his or her office.









Article 24 - Taxation.

Part 1 - Board of Equalization.

Division 1 - Creation of Office.

Section 45-32-240 - Compensation.

The members of the Greene County Board of Equalization shall be paid thirty-five dollars ($35) per diem for each day’s attendance upon the sessions of the board. Any amounts in excess of the compensation provided by the state as provided in Sections 40-3-7 and 40-3-8 shall be paid out of the general fund of the county.









Part 2 - Compensation.

Section 45-32-241 - Consolidation of unified system.

(a) This section shall apply only in Greene County.

(b) The purpose of this section is to conserve revenue and promote the public convenience in the county by consolidating the office of tax assessor and the office of tax collector into one county office designated as the office of county revenue commissioner.

(c) At the expiration of the current term of office of the tax assessor and the office of the tax collector of the county, or if a vacancy occurs in either office, then immediately upon the occurrence of the vacancy, the office of county revenue commissioner shall be established. If the office of county revenue commissioner is established upon the occurrence of a vacancy in either the office of tax assessor or the office of tax collector, the tax assessor or the tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term of office for which he or she was elected. The county revenue commissioner shall be elected at the general election and every six years thereafter and shall serve for a term of office of six years.

(d) The county revenue commissioner shall perform all acts, duties, and functions required by law to be performed by the tax assessor and the tax collector of the county. The official acts of the employees of the county revenue commissioner shall have the same force and legal effect as if performed by the county revenue commissioner.

(e) Before entering upon the duties of office, the county revenue commissioner shall take the oath of office prescribed by Section 279 of the Constitution of Alabama of 1901, and execute a bond in a sum fixed by the county commission secured by a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond shall be paid out of the general fund of the county on a warrant of the county commission and shall be a preferred claim against the county.

(f) The county revenue commissioner shall receive the minimum salary provided by Section 40–6A–2, payable in the manner prescribed by that section.

(g) The office of the tax assessor and the office of tax collector shall be abolished effective on the last day of the term to which they are elected, or on an earlier date as provided in this section if a vacancy occurs in either the office of tax assessor or tax collector.

(h) If either the office of tax assessor or the office of tax collector becomes vacant before the expiration of the term of office and before the time of the election provided by this section the remaining officer shall serve in an acting capacity for the vacant office without additional compensation until the remaining provisions of this section become operative or have no further effect. If subsections (a) to (g), inclusive, become operative, the remaining officer shall be the county revenue commissioner for the remainder of the term for which he or she was elected.






Part 3 - Tax, Ad Valorem.

Section 45-32-242 - Levy of tax for general purposes.

In Greene County, in addition to any and all other taxes heretofore levied, the county commission is hereby authorized to levy and impose an additional ad valorem tax in the amount of 10 mills on each dollar of taxable property. Thirty-five percent of the tax shall be earmarked to the county general fund to be used for general county purposes; and 65 percent of the tax shall be distributed to the county board of education. The additional ad valorem tax imposed by this section shall be collected at the same time and in the same manner as existing ad valorem taxes are collected.



Section 45-32-242.01 - Levy of tax for certain purposes.

(a) In Greene County, in addition to any and all other taxes heretofore levied, the county commission is hereby authorized to levy and impose an additional ad valorem tax in the amount of 25 mills on each dollar of taxable property:

(1) Thirty-four percent of the tax shall be earmarked to the county general fund to be used for general county purposes.

(2) Forty percent of the tax shall be distributed to the county board of education.

(3) Twenty percent of the tax shall be distributed to the municipalities and shall be divided among all municipalities based on the population of each municipality.

(4) Four percent shall be distributed and divided among the volunteer fire departments.

(5) Two percent shall be distributed to the county library board for a period of 10 years and then to revert to the county general fund.

(b) The additional ad valorem tax imposed by this section shall be collected at the same time and in the same manner as existing ad valorem taxes are collected.



Section 45-32-242.02 - Levy of additional tax.

Pursuant to subsection (f) of Amendment No. 373 to the Constitution of Alabama of 1901, the Greene County Commission may levy, in addition to any other tax, an ad valorem tax in the amount of 14 mils on each dollar of taxable property in the county. The revenue from the additional tax shall be paid to the county general fund and shall be distributed as follows:

(1) Law Enforcement 1.5 mils

(2) Roads & Bridge 1.0 mils

(3) Economic Development 0.5 mils

(4) Youth Recreation (Reestablish parks, etc.) 0.5 mils

(5) Capital Improvements 1.0 mils

(6) Matching Fund for Grants 0.5 mils

(7) Ambulance Service 0.25 mils

(8) Public Library 0.25 mils

(9) School System Needs, Capital Improvement, Renovations and Maintenance 6.0 mils

(10) Volunteer Fire Department Association 2.5 mils



Section 45-32-242.03 - Levy of tax for Greene County Emergency Medical Authority.

Pursuant to subsection (f) of Amendment No. 373 to the Constitution of Alabama of 1901, the Greene County Commission may levy, in addition to any other tax, an ad valorem tax in the amount of one and one-half mills on each dollar of taxable property in the county. The revenue from the additional tax shall be paid to the county general fund to be used for the support of the Greene County Emergency Medical Authority.



Section 45-32-242.04 - Additional tax for educational purposes.

Pursuant to subsection (f) of Amendment 373 to the Constitution of Alabama of 1901, the Greene County Commission may levy, in addition to any other tax, an ad valorem tax in the amount of three mills on each dollar of taxable property in the county. The revenue from the additional tax shall be paid to the county general fund for educational purposes.






Part 4 - Tax, Beer.

Section 45-32-243 - Disposition of funds.

Commencing on July 1, 2003, the entire amount of the exclusive statewide uniform beer tax shall be paid to the Judge of Probate of Greene County and distributed as follows:

(1) Five percent shall be paid to the judge of probate as commission for the collection and administration of the tax.

(2) Twenty percent shall be paid to the county general fund to be distributed equally to the municipalities in Greene County.

(3) Thirty percent shall be paid to the county general fund to be distributed to the Greene County Board of Education.

(4) Five percent shall be paid to the county general fund to be used exclusively for indigent health care.

(5) Forty percent shall be paid to the county general fund.






Part 5 - Tax. Gasoline.

Section 45-32-244 - Definitions.

For the purposes of this part, the following terms shall have the respective meanings ascribed by this section:

(1) COUNTY. Greene County.

(2) DISTRIBUTOR. Any person who engages in the selling of gasoline or motor fuel in this state by wholesale domestic trade, but shall not apply to any transaction of such distributor in interstate commerce.

(3) GASOLINE. Gasoline, naphtha and other liquid motor fuels or any device or substitute therefor commonly used in internal combustion engines; provided, that such term shall not be held to apply to those products known commercially as kerosene oil, fuel oil, or crude oil when used for lighting, heating, or industrial purposes nor to those known commercially as diesel oil or diesel fuel regardless of use.

(4) MOTOR FUEL. Tractor fuel, gas, oil, distillate or liquefied gas, kerosene, jet fuel, or any substitutes or devices therefor when sold, distributed, stored, or withdrawn from storage in any county for use in the operation of any motor vehicle upon the highways of this state, provided that such term shall not be held to apply to such product known commercially as diesel oil or diesel fuel.

(5) PERSON. Persons, corporations, copartnerships, companies, agencies, associations, incorporated or otherwise, singular or plural.

(6) REFINER. Any person who manufactures, distills, blends, compounds, or mixes any one or more products in the production of gasoline or motor fuel as herein defined.

(7) RETAIL DEALER. Any person herein defined as a distributor who is also engaged in the selling of gasoline or motor fuel in this state at any place in this state in broken quantities.

(8) STORER. Any person who ships or causes to be shipped or receives gasoline or motor fuel into this state in any quantities and stores the same in any manner and withdraws or uses the same for any purpose.

(9) USER. Any person who uses or consumes gasoline or motor fuel in this state, in any manner or for any purpose; provided, that the term is not to include any refiner who has a refinery or refineries located within the State of Alabama when using gasoline or motor fuel in the manufacturing or refining process, or any person who holds a federal permit to blend motor fuels under the federal law and statutes and who pays the federal excise tax on such motor fuels directly to the federal government, when such person uses gasoline in this state in such blending process.



Section 45-32-244.02 - Statement of sales and withdrawals.

On or before the 20th day of each month after the levy of the tax provided for by this part has become effective, every person upon whom the excise tax is levied shall render to the county commission on forms prescribed by it a true and correct statement of all sales and withdrawals of gasoline made by him, her, or them during the preceding month, and shall furnish to the county commission such additional information as it may require upon blanks to be formulated and furnished by the commission. At the time of making such report, each of the above shall pay to the county commission an amount of money equal to the excise tax levied pursuant to this part. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths, and any false statement sworn to shall constitute perjury and upon conviction thereupon the person so convicted shall be punished as provided by law for the crime of perjury.



Section 45-32-244.04 - Report of business address.

Within 30 days after the effective date of the levy of the tax, every distributor, storer, or retail dealer engaged in the sale or withdrawal of gasoline or motor fuel in the county shall make a report on blanks furnished under Section 45–32–244.01 to the county commission, showing the place and post office address at which he or she is engaged in the business of distributor or storer or retail dealer in gasoline or motor fuel within the county, which information shall be entered by the county commission on a book kept for that purpose, and should such distributor, storer, or retail dealer move his or her place of business from one business address to another, such distributor, storer, or retail dealer shall within 30 days thereafter notify the county commission of such removal giving the former place and post office address and also the place and post office address to which his or her place of business has been removed. After the tax imposed under this part has become effective, no person shall become a distributor, storer, or seller of gasoline or motor fuel in the county until he or she shall have made such reports to the county commission.



Section 45-32-244.05 - Violations.

If any distributor, storer, or retail dealer of gasoline or motor fuel in the county shall fail to make the reports or any of them as required in this part or shall fail to comply with any regulation adopted for the collection of the tax by the county commission, within the time required for making such reports, or shall fail to pay the tax imposed within the time fixed for the payment thereof, the distributor, storer, or retail dealer shall be guilty of a Class C misdemeanor, and upon conviction thereof shall be punished for each offense as otherwise provided by law.



Section 45-32-244.06 - Enforcement.

It shall be the duty of the county commission to enforce this part upon its imposing the tax thereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every distributor, storer, or retail dealer of gasoline or motor fuel on which such tax has been imposed and to make any and all rules and regulations necessary and proper for the collection of such tax. Provided, however, upon resolution of the county commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by the county under this part. All persons, firms, businesses, and corporations subject to and owing such taxes shall be and hereby are directed to pay the same over to the department and such payment shall be a full and complete discharge of all liability therefor to the county. The department is authorized to promulgate reasonable rules and regulations to facilitate the orderly and efficient collection of the taxes. The department is authorized to recover all costs of collecting such taxes, not to exceed five percent of the proceeds thereof, from such proceeds and shall pay the net amount remaining thereafter to the county.



Section 45-32-244.07 - Delinquency in payment of tax.

If any distributor, storer, or retail dealer in gasoline or motor fuel shall fail to make monthly reports or shall fail to pay the tax imposed under this part, the tax shall be deemed delinquent within the meaning of this part and there shall be added to the amount of his or her tax a penalty of 25 percent; provided, if in the opinion of the county commission a good and sufficient cause or reason is shown for such delinquency, the penalty may be excused. The county commission shall be authorized and empowered to make returns for delinquent taxpayers upon such information as it may reasonably obtain and add to that the penalty as prescribed by this part. If any person shall be delinquent in the payment of any tax imposed pursuant to this part, the county commission shall issue execution for the collection of same, directed to the county sheriff, who shall proceed to collect the same in the manner now provided by law for the collection of delinquent taxes by the county tax collector and make return of such execution to the county commission. The tax herein authorized to be levied and the penalties herein provided for shall be held as a debt payable to the county by the person against whom the same shall have been imposed or against whom the penalties shall have accrued, and all such taxes and penalties shall be a lien upon the property in the county and elsewhere in this state of the person against whom the tax shall have been imposed and the penalties shall have accrued.



Section 45-32-244.08 - Payment of tax deemed a credit against amount due.

The acceptance of any amount paid for the excise tax imposed under this part shall not preclude the collection of the amount actually due. However, the amount actually paid shall constitute a credit against the amount actually due.



Section 45-32-244.09 - Penalties.

Any distributor, storer, or dealer who shall violate this part or shall fail to comply with any reasonable rule or regulation promulgated hereunder, may be restrained, and proper prosecution instituted in the name of the county by the Attorney General of the State of Alabama, or by such counsel as the county commission shall direct, from distributing, selling, storing, or withdrawing from storage any gasoline or motor fuel, the sale or withdrawal of which is taxable, until such persons shall have complied with this part.



Section 45-32-244.10 - Quarterly reports of gasoline shipments.

After April 6, 1989, each agent or any railroad company, bus or truck operator, or other transportation company or agency operating in the county shall report to the county commission on the first day of January, April, July, and October of each year all shipments of gasoline or motor fuel as defined in this part, or substitutes therefor, handled by him or her or through the station or office at which he or she is the agent, and delivered to any person in the county during the preceding three months, giving the name and address of the consignor or consignee shipping and receiving the gasoline or motor fuel or substitute therefor and the number of gallons or pounds contained in each and every shipment.



Section 45-32-244.11 - Disposition of proceeds.

The proceeds of any tax received under authority of this part shall be paid over to the county general fund.






Part 6 - Tax. Lodging.

Section 45-32-245 - Levy of tax; records and reporting; disposition of funds.

(a) In addition to all other taxes imposed by law, there is hereby levied a privilege or license tax in the amount hereinafter prescribed against every person engaging in Greene County in the business of renting or furnishing any room or rooms, lodging, or accommodations, to any transient in any hotel, motel, inn, tourist court, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. The amount of the tax shall be equal to one percent of the charge for such

rooms, lodgings, or accommodations, including the charge for use of rental of personal property and services furnished in such room or rooms.

(b) There are exempted from the tax levied by this section and from the computation of the amount of the tax levied or payable hereunder the following: Charges for property sold or services furnished which are required to be included in the tax levied by the state sales tax act; charges for the rental of rooms, lodgings, or accommodations to a person for a period of 30 continuous days or more.

(c)(1) The taxes levied by this section, except as otherwise provided herein, shall be due and payable to the State Department of Revenue on or before the 20th day of the month next succeeding the month in which the tax accrues. On or before the 20th day of each month after the effective date of the taxes every person on whom the tax is levied by this section shall render to the Department of Revenue on a form prescribed by the department, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with such other information as the Department of Revenue may demand and require; and at the time of making such monthly report the taxpayer shall compute and pay to the Department of Revenue the amount of taxes shown to be due; provided, however, that any person subject to the tax who conducts any business on a credit basis may defer reporting and paying the tax until after the person has received payment for the items, articles, or accommodations furnished; and in the event he or she so defers reporting and paying any such taxes he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing such report.

(2) It shall be the duty of every person engaged or continuing in any business subject to the taxes levied by this section to keep and preserve suitable records of the gross proceeds of such business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable under this section. Such records shall be kept and preserved for a period of two years and shall be open for examination at any time by the State Department of Revenue or by any duly authorized agent, deputy, or employees of the department.

(3) Any person who fails to pay the tax levied by this section within the time required by this section shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest thereon from the date on which the tax became due and payable at the rate due and payable on the state lodgings tax, such penalty and interest to be assessed and collected as a part of the tax; provided, however, that the State Department of Revenue, if good and sufficient reason be shown, may waive or remit the penalty or any portion thereof.

(d) All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports and keeping and preserving records with respect thereto, interest after due date of tax; make reports, or otherwise; the promulgation of rules and regulations with respect to the state lodging tax; and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with this section when applied to the tax levied by this section, shall apply to the county tax levied. The Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county taxes levied as are imposed on the commissioner and the department, respectively, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable to this section to the county taxes levied and to the administration of this section are incorporated herein by reference and made a part hereof as if fully set forth herein.

(e) None of the provisions of this section shall be applied in such manner as to violate the commerce clause of the United States Constitution. Should any provision of this section be held invalid, the invalidity thereof shall not affect the remaining provisions of this section.

(f) The State Department of Revenue shall charge Greene County for collecting the county tax levied herein, an amount or percentage of total collections not to exceed 10 percent of the total amount of tax collected hereunder. Such charge for collecting the tax for the county may be deducted each month from the proceeds of the tax before certifying the amount thereof due Greene County for that month.

(g) The Greene County Commission shall deposit the proceeds of the tax into a fund to be used exclusively by the Greene County Water and Sewer Authority to pay for the remaining costs of the sewer line construction on the M. L. King, Jr. Memorial Highway. At such time as the county commission determines by resolution the sewer line construction is complete, all remaining proceeds and all future proceeds shall be paid into the county general fund.






Part 7 - Tax, Sales and Use.

Section 45-32-246 - Referendum authorized.

The governing body of Greene County, Alabama, is hereby authorized to set an election of the qualified voters of the county for the purpose of determining whether or not such governing body shall levy an additional privilege or license and excise and sales tax to be in force and effect for a period of 10 years.



Section 45-32-246.01 - Levy of tax.

The Greene County Commission shall levy a special privilege or license tax as follows:

(1) Upon every person, firm, or corporation engaged or continuing within Greene County in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character, not including, however, bonds or other evidence of debt or stocks, an amount equal to one percent of the gross proceeds of sales of the business except where a different amount is expressly provided herein. Any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such businesses at the rates specified, when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as retailer, on he gross sales of the business.

(2) Upon every person, firm, or corporation engaged or continuing within Greene County in the business of conducting or operating places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theaters, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games (including athletic contests conducted by or under the auspices of any educational institution, or any athletic association thereof, or other association whether such institution or association be denominational, a state, county, or a city school, or other institution, association, or school), skating rink, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description conducted or carried on with Greene County, an amount equal to one percent of the gross receipts of any such business.

(3) Upon every person, firm, or corporation engaged or continuing within Greene County in the business of selling at retail any automotive vehicle, truck trailer, semi-trailer, or house trailer, an amount equal to threeeighths of one percent of the gross proceeds of the sale of the automotive vehicle, truck trailer, semi-trailer, or house trailer. Provided, that where any used automotive vehicle or truck trailer, semi-trailer, or house trailer, is taken in trade, or in a series of trades, as a credit or part payment of the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less a credit for the used vehicle taken in trade.



Section 45-32-246.02 - Imposition of excise tax.

(a) An excise tax may be imposed by the Greene County Commission on the storage, use, or other consumption in Greene County of tangible personal property purchased at retail on or after September 13, 1977, for storage, use, or other consumption in such county at the rate of one percent of the sales price of such property, except as otherwise provided as follows:

(b) An excise tax may be imposed by the Greene County Commission on the storage, use, or other consumption in Greene County of any automotive vehicle, truck trailer, semi-trailer, or house trailer, purchased at retail on or after September 13, 1977 for storage, use, or other consumption in Greene County, at the rate of three-eighths of one percent of the sales price of such automotive vehicle, truck trailer, semi-trailer, or house trailer.

(c) Every person, storing, using, or otherwise consuming in Greene County any tangible personal property purchased at retail shall be liable for the tax imposed by subsection (a) or (b), and the liability shall not be extinguished until the tax has been paid; provided, however, that a receipt from a retailer maintaining a place of business in the county showing the payment of the tax shall be sufficient to relieve the purchaser from further liability for a tax to which such receipt may refer.



Section 45-32-246.03 - Applicability of state provisions; exemptions.

(a) The taxes levied by this part shall be subject to all definitions, exemptions, proceedings, rules, regulations, requirements, fines, penalties, punishments, and deductions as are provided in the state sales tax law and the state use tax law, as amended, and all acts supplementary thereto, except where inapplicable or where herein otherwise provided, all of which are adopted and made a part hereof by reference, including the provisions for the enforcement and collection thereof. The tax levied herein shall be added to the sales price of property sold, and shall be collected from the purchaser, so that the impact of the tax shall be on the consumer rather than on the retailer.

(b) Exempted from this part are the gross proceeds of the sale of machines in Greene County used in mining, compounding, processing, and manufacturing of tangible personal property; provided, that the term machines, as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and are customarily so used.

(c) No excise tax may be imposed upon the storage, use, or other consumption in Greene County of any machine used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property; provided that the term machines, as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machine attachments and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(d) The gross proceeds of sales of laboratory materials sold to licensed dentists and optometrists, when such materials are used in rendering professional service, and the storage, use, or consumption of such materials, shall also be exempted from the taxes levied or imposed under this part.



Section 45-32-246.04 - Collection of taxes.

(a) The taxes levied by this part shall be collected by the Department of Revenue of the State of Alabama, at the same time and along with the collection by that department of taxes levied and collected for the State of Alabama under the provisions of the state sales tax law and the state use tax law, and all acts amendatory thereof or supplementary thereto. All reports now required to be made to the Commissioner of Revenue hereunder shall, on request made to the Department of Revenue, be made available for inspection by the Greene County Commission or its designated agent, at reasonable times during business hours. The State Department of Revenue shall prepare and distribute such reports, forms, and other information as may be necessary for the collection of the county taxes levied by this part, and shall have all the authority and duties in connection with such taxes as are now given by law to the Department of Revenue or the Commissioner of Revenue in connection with the collection of the state sales and use taxes provided for by the state sales tax law and the state use tax law, and all acts amendatory thereof or supplementary thereto. It shall be the duty of the Commissioner of Revenue to pay into the State Treasury all taxes collected under this part; and on or before the tenth day of the following month, the commissioner shall certify to the Comptroller the amount of special taxes collected under this part for the use and benefit of Greene County during the calendar month immediately preceding the month of making such certificate. Whereupon, it shall be the duty of the Comptroller to issue his or her warrant on the State Treasury, payable to Greene County, in an amount equal to the amount so certified by the Commissioner of Revenue as having been collected for the use of Greene County and paid into the State Treasury.

(b) The State Department of Revenue shall charge Greene County for collecting the special taxes levied by this part such amount of percentage of total collections as may be agreed upon by the Commissioner of Revenue and Greene County governing body, but such charge shall not, in any event, exceed 10 percent of the total amount of special county taxes collected hereunder within the county. Such charge for collecting the special taxes shall be deducted once each month from the special sales and special use taxes collected before certifying the amount of special sales and special use taxes due Greene County for that month.



Section 45-32-246.05 - Disposition of funds.

All revenues arising from the taxes herein levied shall be paid to the Greene County Hospital Board for the operation and maintenance of Greene County Hospital and Nursing Home.



Section 45-32-246.06 - Enforcement.

The taxes levied by this part, together with the interest and penalties which are authorized herein, shall be a lien upon the property of any person, firm, or corporation liable for taxes under this part, and all of the provisions of the revenue laws of the State of Alabama applying to or relating to the enforcement of liens for license taxes due the State of Alabama shall apply fully to the collection of taxes levied by this part. The taxes levied by this part shall be in addition to all other licenses and taxes levied by law as a condition precedent to engage in any business taxable hereunder in Greene County.






Part 8 - Tax. Tobacco.

Section 45-32-247 - Levy of tax.

(a)(1) The Greene County Commission is hereby authorized to impose upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Greene County a county privilege, license, or excise tax up to the following amounts:

a. Five cents ($0.05) for each package of cigarettes, made of tobacco or any substitute therefor.

b. Five cents ($0.05) for each cigar of any description made of tobacco or any substitute therefor.

c. Five cents ($0.05) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which is prepared in such manner as to be suitable for smoking in a pipe or cigarette.

d. Five cents ($0.05) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in paragraph c.

e. Five cents ($0.05) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(2) The privilege, license, or excise tax shall be in addition to all other taxes heretofore imposed by law.

(3) Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.

(b) Upon adoption by the Greene County Commission, every person, firm, corporation, club, or association that sells or stores or receives for the purpose of distribution in Greene County any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and the tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products. It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Greene County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this subsection shall be guilty of a misdemeanor, and upon conviction shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail for not more than 60 days, or by both such fine and imprisonment. Each act in violation of this subsection shall constitute a separate offense.

(c) The tax hereby authorized shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40–25–1 to Section 40–25–28, inclusive. The State Department of Revenue shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax.

(d) The State Department of Revenue is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this section. All such rules and regulations duly promulgated shall have the force and effect of law.

(e) All laws, and rules and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40–25–1 to Section 40–25–28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this section as fully as if set out herein.

(f) The proceeds from the tax hereby authorized, less the actual costs of collection not to exceed 10 per centum shall be paid by the State Department of Revenue into the county general fund of Greene County to be expended as follows:

(1) Fifty percent for economic development within Greene County.

(2) Fifty percent for capital outlay within Greene County.

(g) None of the provisions of this section shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(h) This statute shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 32A - GREENE COUNTY MUNICIPALITIES.

Article 1 - Boligee.



Article 2 - Clinton.



Article 3 - Erie.



Article 4 - Eutaw.

Section 45-32A-40 - Ad valorem tax.

Pursuant to subsection (f) of Amendment No. 373 to the Constitution of Alabama of 1901, the Eutaw City Council may levy, in addition to any other tax, an ad valorem tax in the amount of 12.5 mills on each dollar of taxable property in the city. The revenue from the additional tax shall be paid to the city general fund to be used for the general operational expense of the city.






Article 5 - Forkland.



Article 6 - Greensborough.



Article 7 - Haysville.



Article 8 - Springfield.






Chapter 33 - HALE COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-33-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Hale County local laws enacted after 1978 and all Hale County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Section 45-33-20 - Sale of beer or ale in cans.

(a) In Hale County, in addition to all other containers provided for by law, beer or ale may be sold in cans that do not exceed one quart or 32 ounces in size.

(b) The taxes on the beer or ale in such containers shall be as provided by general state law.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.

Section 45-33-50 - Office abolished.

In Hale County, the office of constable provided for in each election precinct pursuant to Chapter 23 of Title 36 is abolished.






Article 6 - Coroner.

Section 45-33-60 - Expense allowance.

In Hale County, the county coroner is hereby authorized to receive an expense allowance of two hundred dollars ($200) per month and a mileage allowance equal to the amount of mileage allowance paid state employees. The expense and mileage allowances shall be in lieu of other compensation, expense, and mileage allowances or benefits granted to the coroner and shall be payable from the county general fund.






Article 7 - County Commission.

Part 1 - Compensation.

Section 45-33-70 - Expense allowance.

Each member of the Hale County Commission shall receive an expense allowance in the amount necessary to bring the total annual compensation, including salary and expense allowances, to the amount of fourteen thousand six hundred dollars ($14,600). This expense allowance shall be payable out of the General Fund of Hale County. Beginning with the next term of office, in lieu of current salary and expense allowances, the compensation of each member of the Hale County Commission shall be as provided by state law.






Part 2 - Duties.

Section 45-33-71 - Performance of work or services on private property; written policy; contract.

(a) The Hale County Commission is hereby authorized and empowered, within Hale County, to go upon private property and perform work or services for churches, schools, individuals, and nonprofit associations or corporations and to sell materials to churches, schools, individuals, and nonprofit associations or corporations subject to this section.

(b) It is the intent of this section to make available to the citizens of Hale County services only when such services are not reasonably available to them at a reasonable cost from private enterprise. Upon May 17, 1981, and during the month of January each year thereafter, the county commission shall investigate the availability of work, services, and material from private enterprise in the various areas of Hale County and shall enter upon the minutes of the county commission the results of such investigation. The county commission shall thereafter adopt a written policy governing the doing of such work or services and the sale of such material. The policy shall include a description of the work and services which shall be performed and in which materials shall be sold to those areas in which such work, services, or material are not reasonably available at a reasonable cost from private enterprise. The policy shall include a provision that such work, services, or materials are available to all citizens of Hale County where such work, services, or material are not reasonably available from private enterprise at a reasonable cost.

(c) No work may be done by the Hale County Commission upon private property unless the county commission has no present need for the use for public county purposes of the existing personnel and equipment necessary to perform such work and unless the county commission and the proper fund in the county treasury are justly compensated for work or services performed and for the materials used or sold. In determining just compensation for work or services performed and for materials used or sold, all indirect costs including, but not limited to, overhead, management, and depreciation shall be included.

(d) Before any work or services are performed on private property or material is sold to churches, schools, individuals, or nonprofit associations or corporations, a written contract shall be signed by the party for whom the work or services are to be performed or to whom the material is to be sold stating the work to be done or material sold, the amount to be paid for such work or services or material or the rate by which the amount to be paid for such work, services, or materials shall be computed. Such contract shall be a public document available for inspection by any interested party. The work or services to be performed shall be paid for prior to the commencement of any work and any material delivered shall be paid for prior to the time the material is delivered. The name of each church, school, individual, or nonprofit association or corporation for whom work or services are performed or to whom material is delivered shall be entered upon the permanent minutes of the Hale County Commission at its next regular meeting following the completion of the work or the delivery of the material, along with a description of the work performed or material delivered and a statement of the price paid to the county for the work performed or material sold.

(e) No work shall be performed for any church, school, individual, or nonprofit association or corporation under this section including labor, materials, equipment use, or any other cost or expense that exceeds one thousand dollars ($1,000) for any 12 month period.

(f) This section shall not be construed to repeal any law not in direct conflict herewith.









Article 8 - Courts.

Part 1 - Court Costs.

Section 45-33-80 - Additional tax; Hale County Law Library Fund; committee.

In any case, action, or proceeding hereafter filed, whether at law or in equity in any circuit or district court in Hale County, there is hereby authorized to be charged a tax of two dollars ($2) which tax shall be in equity in any circuit or district court in Hale County, there is hereby authorized to be charged a tax of two dollars ($2) which tax shall be in addition to all other court costs heretofore authorized to be charged. The costs taxed under this section shall be collected as other costs in such cases are collected and when collected by the clerks of other collecting officers of such courts, including the register of the circuit court, shall be by them paid over to the treasurer or depository of Hale County for deposit in the county treasury. The sums so paid over to the county treasurer or depository shall be maintained in a separate fund in the county treasury, designated as the Hale County Law Library Fund. Such fund shall be administered by a committee composed of three members consisting of the judge of probate as chair and two members, one to be selected from the county bar and the other a resident of Hale County, one member shall serve a two-year term and one member a three-year term. Thereafter each committee member shall serve a three-year term. Such terms shall begin on January 1 and terminate on December 31, with the first committee member’s term ending on December 31, 1978. The initial committee shall be appointed by the district and circuit judges of the county. Thereafter each new committee member shall be selected by the Hale County Commission. The committee shall expend funds from the Hale County Law Library Fund for establishing, maintaining, equipping, and operating a law library in the courthouse of Hale County, such funds to be expended, in the discretion of the committee, to provide furniture, fixtures, supplies, and equipment for the library, and to keep the same in good state of maintenance and repair; to establish, enlarge, expand, and improve the library and its facilities and equipment, to provide books, reports, and periodicals for the library, and to pay the compensation of such personnel as may be necessary and proper, in the opinion of the committee, to operate the library. The committee shall be authorized to appoint the register or the clerk of the circuit court to be librarian or such other person as the committee deems qualified. The committee herein created shall draw warrants on the county treasury in making expenditures for the purposes contemplated in this section and shall indicate on the warrants the fund against which the warrants are drawn. The items of costs above referred to shall be designated as law library fees. On or before the tenth day of each month, the clerks or other collecting officers of the respective courts, including the register of the circuit court, shall pay over to the county treasurer or depository all amounts collected as law library fees prior to the first day of the month. The management of the law library is vested in the committee herein created, and all books, periodicals, reports, and personal property purchased with the funds produced by this section shall be the property of Hale County, Alabama; provided, however, that the committee may from time to time sell or exchange such books, reports, periodicals, and personal property as may be necessary to keep the law library up to date and apply the proceeds of the sale thereof upon the purchase of other books, reports, periodicals, and personal property for use in the library. The committee may accept any gift or loan of any books, reports, periodicals, and other property for public use in the library upon such terms and conditions as may be stipulated by the donor or lender thereof and as may be agreeable to the committee.






Part 2 - District Attorney.



Part 3 - Probate Court.

Section 45-33-82 - Special indexing fee.

Thirty days after May 21, 1996, in Hale County, a special indexing fee of five dollars ($5) shall be paid to the county and collected by the judge of probate, with respect to each real property instrument and each personal property instrument that is filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office in the discretion of the judge of probate of the county. No instrument shall be received for record in the office of the judge of probate unless the special indexing fee of five dollars ($5) is paid thereon. The special indexing fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the probate office in the discretion of the judge of probate of the county. All special indexing fees collected shall be paid into the county general fund.



Section 45-33-82.01 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE JULY 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Hale County Commission, in addition to any fees currently authorized, may set and authorize the judge of probate to collect an additional transaction fee up to the following amounts with regard to each of the following transactions in the probate office:

(1) License tags: Five dollars ($5).

(2) Motor vehicle titles: Two dollars ($2).

(3) Mobile home titles: Two dollars ($2).

(4) Driver's licenses: One dollar and fifty cents ($1.50)

(5) Duplicate driver's licenses: One dollar and fifty cents ($1.50)

(6) Privilege licenses: Twenty-five dollar ($25) flat rate plus section codes.

(7) Notary Fee: Four dollars ($4).

(b) The additional fees collected pursuant to subsection (a) shall be paid to the general fund of the county to be used as a first priority to fund a pay increase for county employees and thereafter to be used for the operation of the probate office or for other county purposes as determined by the county commission.









Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.



Article 11 - Elections.



Article 12 - Employees.



Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Section 45-33-140 - Protection of timberlands; finance charge.

(a)(1) The Alabama Forestry Commission has notified the County Commission of Hale County that additional funding is necessary to maintain protection of the timberlands in Hale County.

(2) The County Commission of Hale County is unable to fully fund the work of the Alabama Forestry Commission in Hale County.

(3) The County Commission of Hale County realizes that without this much needed protection the timberlands of Hale County would be in grave danger of fire, insects, and disease.

(b)(1) There is hereby levied and assessed a finance charge of ten cents ($0.10) per acre to be paid by the owners of forest lands located in Hale County, Alabama, for the use of land for timber growing purposes.

(2) Forest lands, as used in this section, shall mean any land which is used for timber growing purposes, or for the production of wood products. Forest lands, as used in this section, shall not include any publicly owned lands or lands used primarily for residential purposes.

(3) All the proceeds of the finance charge or tax shall be used only by the Alabama Forestry Commission in Hale County for further protection and maintenance of the forestry program now in existence.

(c)(1) The finance charge fixed as provided in subsection (b) shall be payable at the same time and in the same manner as county taxes, and the payable at the same time and in the same manner as county taxes, and the owners of the forest lands, as herein defined, shall make report of the same to the Tax Assessor of Hale County.

(2) The Hale County Commission agrees to make an effort to maintain its current annual appropriation to the Alabama Forestry Commission for the protection of the timberlands in Hale County.






Article 15 - Gambling.



Article 16 - Government Operations.



Article 17 - Health and Environment.



Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-33-230 - Expense allowance; salary.

(a) The Sheriff of Hale County shall be entitled to receive an additional expense allowance in the amount of three thousand dollars ($3,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(b) Beginning with the expiration of the term of the incumbent sheriff, the annual salary for the Sheriff of Hale County shall be increased by three thousand dollars ($3,000), payable in equal monthly installments from the general fund of the county and at that time, subsection (a) shall become null and void.






Part 2 - Jails.

Section 45-33-231 - Jail store and telephone system; Sheriff's Jail Fund.

(a) The Sheriff of Hale County is authorized to operate a jail store and contract telephone installation for inmates within the confines of the county jail. The jail store and inmate telephones shall be operated to serve the needs of the county jail population.

(b) Any and all monies collected under subsection (a) shall be deposited by the Sheriff of Hale County, or his or her appointed agent, in any bank located in Hale County selected by the sheriff into a fund known as the Sheriff’s Jail Fund.

(c) The Sheriff’s Jail Fund shall be drawn upon by the Sheriff of Hale County, or his or her appointed agent, and shall be used exclusively for law enforcement purposes in the public’s interest in the discharge of the sheriff’s office as the sheriff sees fit.

(d) Any and all monies collected as outlined in subsection (a) prior to May 22, 1997 shall be transferred into the Sheriff’s Jail Fund.

(e) The establishment of the Sheriff’s Jail Fund and the use of such funds shall in no way diminish or take the place of any other source of income established for the sheriff or the operation of his or her office.

(f) The Department of Examiners of Public Accounts is authorized to audit the monies annually and submit a copy of the audit to the sheriff within 30 days of its completion.






Part 3 - Pistol Permits.

Section 45-33-232 - Fee; Sheriff's Law Enforcement Fund.

(a) In Hale County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A–11–75, shall be twenty dollars ($20).

(b) Any and all monies collected under subsection (a) shall be deposited by the Sheriff of Hale County in any bank located in Hale County selected by the sheriff, into a fund known as the Sheriff’s Law Enforcement Fund.

(c) The Sheriff’s Law Enforcement Fund shall be drawn upon by the Sheriff of Hale County or his or her appointed agent and shall be used exclusively for law enforcement purposes in the public’s interest and in the discharge of the sheriff’s office as the sheriff sees fit.

(d) The establishment of the Sheriff’s Law Enforcement Fund and the use of such funds shall in no way diminish or take the place of any other mbursement or other source of income established for the sheriff or the operation of his or her office.






Part 4 - Service of Process Serving Fund.

Section 45-33-233 - Hale County Sheriff Service of Process Serving Fund.

(a) This section shall apply only to Hale County.

(b) The Hale County Sheriff Service of Process Serving Fund is created and hereinafter referred to as the fund.

(c) The Sheriff of Hale County, except for warrants for arrest, may contract with or enter into agreement with a private, public, or governmental entity for the purpose of service of process.

(d)(1) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the civil and criminal division of the district and circuit courts of Hale County, shall assess a service of process fee of ten dollars ($10) per document and the fees shall be paid into the fund.

(2) The court official designated in Hale County by law for the respective courts shall collect the service of process fee designated in this subsection and remit the fees collected to the sheriff for deposit into the fund.

(e) The sheriff may use the monies generated by this section for law enforcement purposes in the county, at the discretion of the sheriff, including contracting with or entering into a contract or agreement with a private, public, or governmental entity for service of process of documents from the civil or criminal division of the district or circuit court. The funds may not revert to the general fund of the county at the end of the fiscal year.

(f) The establishment of the Hale County Sheriff Service of Process Serving Fund and the use of the proceeds may not diminish or take the place of any other source of income established for the sheriff or the operation of the jail.






Part 5 - Background Checks.

Section 45-33-234 - Local background checks; fee; disposition of funds.

(a) This section shall apply only in Hale County.

(b) At the request of a resident of the county, the Sheriff of Hale County or his or her designee may provide a local background check to the resident based on a search of the local criminal records available to the office of the sheriff. The search shall not include national or state databases of criminal records.

(c) The fee for a local background check shall be ten dollars ($10) and the fees collected pursuant to this section shall be deposited in the Sheriff's Fund. The sheriff may use the funds collected pursuant to this section for law enforcement purposes in Hale County, as the sheriff sees fit. The funds may not revert to the county general fund at the end of the fiscal year.

(d) The funds and the use of the funds collected pursuant to this section may not diminish or take the place of any other source of income established for the sheriff or the operation of the jail.

(e) Any funds collected, deposited, or disbursed relating to the service authorized by this section prior to September 1, 2015, are ratified and confirmed.









Article 24 - Taxation.

Part 1 - Tax Assessor, Tax Collector, and Revnue Commissioner.

Division 1 - Compensation.

Section 45-33-240 - Salary; expense allowance.

(a) The offices of Tax Assessor and Tax Collector of Hale County shall be full time and each such officer shall be compensated by an annual minimum salary as provided by Section 40–6A–2, in lieu of any other compensation or expense allowance. The tax assessor and tax collector each shall be paid in the same manner as other county officers are paid.

(b)(1) The Tax Assessor and Tax Collector of Hale County shall each be entitled to receive an additional expense allowance in the amount of three thousand dollars ($3,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. The expense allowances shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent tax assessor and tax collector, the annual salary for the Tax Assessor and Tax Collector of Hale County shall be increased by three thousand dollars ($3,000) each, payable in equal monthly installments from the general fund of the county and at that time, subdivision (1) shall become null and void.






Division 2 - Consolidated Office.

Section 45-33-240.20 - Consolidation of offices; unified system.

At the expiration of the terms of office, or if a vacancy occurs in either the office of Tax Assessor or the office of Tax Collector of Hale County before such date, then immediately upon the occurrence of such vacancy there shall be the office of county revenue commissioner in Hale County. If such office is established upon the occurrence of a vacancy in either the office of tax assessor or tax collector, then the tax assessor or tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term for which he or she was elected tax assessor or tax collector, as the case may be. A revenue commissioner shall be elected at an election called for the purpose and every six years thereafter. He or she shall serve for a term of office of six years from the first day of the term next succeeding his or her election and until his or her successor is similarly elected, qualified, and takes office.



Section 45-33-240.21 - Duties of county revenue commissioner.

The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for ad valorem taxation, the collection of such taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.



Section 45-33-240.22 - Personnel.

Subject to the approval of the county commission or other like governing body of the county, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.



Section 45-33-240.23 - Bond.

Before entering upon the duties of his or her office the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama, and execute a bond in such sum as may be fixed by the county commission or like governing body of the county, giving as securities thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission or other like governing body of the county, and shall be a preferred claim against the county.



Section 45-33-240.24 - Office space and equipment.

The county commission or other like governing body of the county shall provide the necessary offices for the county revenue commissioner in the courthouse, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.



Section 45-33-240.25 - Performance of duties; salary.

The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor and the tax collector are now or hereafter by law authorized or directed to charge or collect for the performance of any duty imposed by law on any such officers and hereby transferred to and imposed on the county revenue commissioner. As compensation for performance of the duties of the office, the revenue commissioner shall receive a salary of not less than twenty thousand dollars ($20,000) and not more than thirty thousand dollars ($30,000) payable in 12 equal monthly installments, with the exact amount to be set by resolution of the Hale County Commission prior to the revenue commissioner taking office. If no action is taken by the Hale County Commission before the revenue commissioner takes office at each term, his or her salary shall be twenty thousand dollars ($20,000).



Section 45-33-240.26 - Abolition of offices.

The officers of Tax Assessor and Tax Collector of Hale County are hereby abolished effective on the first day of the term to which he or she is elected, or on such earlier date as is prescribed in Section 45–33–240.20 if vacancy occurs in either the office of tax assessor or tax collector.



Section 45-33-240.27 - Purpose of subpart.

It is the purpose of this subpart to conserve revenue and promote the public convenience in Hale County by consolidating the offices of tax assessor and tax collector of such county into one county office.



Section 45-33-240.28 - Vacancies in office.

If the office of tax assessor or tax collector should become vacant between the time of ratification of this subpart by the electors of Hale County and the expiration of the term of office of either the tax assessor or tax collector, this subpart shall become effective immediately.









Part 2 - Tax; Ad Valorem.

Section 45-33-241 - Levy of tax.

Pursuant to subsection (f) of Amendment No. 373 to the Constitution of Alabama of 1901, the Hale County Commission may levy, in addition to any other tax, an ad valorem tax in the amount of 3 mills on each dollar of taxable property in the county. The revenue from the additional tax shall be paid to the county general fund to be used exclusively for payment of the cost of the planning, construction, and equipping of a new county jail, or for the payment of the principal of and interest on any bonds, warrants, or other obligations issued by or on behalf of the county to finance the costs of a new jail, as well as the expenses of issuance of any bonds, warrants, or other obligations. When the costs of planning, constructing, and equipping a new county jail shall be fully paid or when all bonds, warrants, or other obligations have been retired, whichever last occurs, the additional tax levied pursuant to this section shall no longer be collected.



Section 45-33-241.01 - Disposition of funds.

(a) All proceeds from the additional ad valorem tax provided for by Amendment 603 of the Constitution of Alabama of 1901, shall be paid into the county general fund and distributed for the benefit of fire protection as provided therein and no fee shall be withheld for collection purposes.

(b) This section is declaratory of existing law.






Part 3 - Tax, Tobacco.

Division 1 - 1991 Tax.

Section 45-33-242 - Levy of tax.

(a) The Hale County Commission is authorized to levy upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes certain tobacco products in Hale County, a county privilege, license, or excise tax of five cents ($0.05) on each package of cigarettes made of tobacco or any substitute therefor.

(b) The privilege, license, or excise tax levied by this subpart shall be in addition to all other taxes provided by law. Provided, however, when the license tax levied under this subpart is paid by a wholesaler or retailer of cigarettes, the payment shall be sufficient for the taxes levied by this subpart, the intent being that the license tax is to be paid only once on each package of cigarettes.



Section 45-33-242.01 - Tax to be added to sales price of cigarettes; enforcement.

(a) Upon September 20, 1991, the county commission is authorized to levy on every person, firm, corporation, club, or association that sells or stores or receives for the purpose of distribution in Hale County any cigarettes shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes.

(b) It shall be the duty of the County Commission of Hale County to enforce this subpart. Upon its imposing the tax herein provided for, the Hale County Commission, its members or agents, shall have the right to examine the books, reports, and accounts of every dealer, storer, or distributor engaged in the business for which the tax is herein levied, and to make any and all rules and regulations necessary and proper for the collection of such tax. Provided, that upon resolution by the Hale County Commission, the State Department of Revenue is hereby authorized and directed to collect all such county tobacco taxes now or hereafter levied by the county under this subpart, and further, the resolution shall be received and accepted by the State Department of Revenue at least two months prior to the effective date of the collection and administration of the tax or taxes by the Department of Revenue as set by the Hale County Commission.

(c) It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Hale County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this section shall be guilty of a misdemeanor, and upon conviction, shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail for not more than 60 days, or by both such fine and imprisonment. Each act in violation of this section shall constitute a separate offense.



Section 45-33-242.02 - Tobacco stamps.

The tax hereby authorized to be levied shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40–25–1 to Section 40–25–28, inclusive. The State Department of Revenue, if directed and authorized by the Hale County Commission to collect and administer the county privilege, license, or excise taxes levied herein, for as long as directed by the county commission, shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax. In the event the required stamps are not available for the purpose of affixing to tobacco product packages and containers, authority is hereby granted for the utilization of a monthly reporting system approved by the Department of Revenue, and adopted through the promulgation of administrative regulations by the department, as evidence of the taxes herein levied.



Section 45-33-242.03 - Rules and regulations.

The State Department of Revenue, if directed and authorized by resolution of the Hale County Commission to collect and administer the county privilege, license, or excise tax herein levied, for as long as directed by the county commission, is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this subpart. All such rules and regulations duly promulgated shall have the force and effect of law.



Section 45-33-242.04 - Application of laws, rules, and regulations.

All laws, rules, and regulations of the State Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40–25–1 to Section 40–25–28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this subpart as fully as if set out herein.



Section 45-33-242.05 - Disposition of funds.

The proceeds of the tax levied herein, less the actual costs of collection not to exceed 10 percent shall be paid by the State Department of Revenue to the county general fund on a monthly basis to be expended by the Hale County Commission for general county purposes.



Section 45-33-242.06 - Construction and application.

(a) None of the provisions of this subpart shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(b) This subpart shall not be construed to apply to cigarettes stored by a wholesale dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.






Division 2 - 1999 Tax.

Section 45-33-242.30 - Levy of tax.

(a) Upon adoption of a resolution by the Hale County Commission, the commission may impose on every person, firm, or corporation that sells, stores, delivers, uses, or otherwise consumes tobacco or tobacco products in Hale County, a county privilege, license, or excise tax in the following amounts;

(1) Seven cents ($0.07) for each package of cigarettes made of tobacco or any substitute therefor.

(2) Seven cents ($0.07) for each cigar of any description made of tobacco or any substitute therefor, including the cigarette sized or near cigarette sized cigars.

(3) Seven cents ($0.07) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner suitable for smoking in a pipe or cigarette.

(4) Seven cents ($0.07) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) Seven cents ($0.07) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(6) Seven cents ($0.07) for each package of tobacco paper, both gummed and ungummed.

(b) The privilege, license, or excise tax shall be in addition to all other taxes imposed by law and shall be collected in the same manner as other taxes on tobacco, except that when the license tax required by this subpart has been paid by a wholesaler or seller of the products, that payment shall be sufficient. The legislative intent is that the tax shall be paid only once on each package of cigarettes, chewing tobacco, snuff, cigars of every description, and smoking tobacco of every description, and for each package of tobacco paper, whether gummed or ungummed.



Section 45-33-242.31 - Tax to added to sale price of tobacco products.

Every person, firm, corporation, club, or association that sells, stores, or receives for the purpose of selling or storing in Hale County, any cigarettes, cigars, snuff, and smoking tobacco products shall add the amount of the license or privilege tax levied and assessed to the price of the cigarettes, cigars, snuff, and smoking tobacco products. It is the purpose and intent of this section that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, that sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, and smoking tobacco products, acting merely as an agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, and smoking tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, and smoking tobacco products.



Section 45-33-242.32 - Violations; collection; tobacco stamps; rules and regulations.

It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in the business in Hale County for which the tax is levied to fail or continuing in the business in Hale County for which the tax is levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided, to refund or offer to refund all or any part of the amount collected or absorb, or advertise directly or indirectly, the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this section shall be subject to a civil penalty of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500). Each act in violation of this section shall constitute a separate offense.

(1) The State Department of Revenue or, as otherwise provided by resolution of the county commission, the Hale County Tax Collector shall collect all taxes levied pursuant to this subpart at the same time and in the same manner as state sales and use taxes are collected.

(2) The tax levied herein shall be paid by affixing stamps that are required for the payment of the tax imposed by Sections 40–25–1 to 40–25–28, inclusive.

(3) The department shall have the same duties relative to the preparation and sale of stamps to evidence the payment of the tax that it has relative to the preparation and sale of stamps under Sections 40–25–1 to 40–25–28, inclusive. The department may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax levied that it does relative to the collection of that tax, as long as it is authorized and directed to do so under the resolution adopted by the commission.

(4) In accordance with subsection (q) of Section 40–25–2, in the event the aforementioned tobacco stamps are not available for affixing to tobacco products packages and containers, or by the authority of a duly promulgated regulation eliminating the requirement of affixing county tobacco stamps, the Commissioner of the Department of Revenue may require a monthly report in lieu of stamps to report the amount of tax due. The monthly report shall be in a form approved by the commissioner and adopted by the department under the Alabama Administrative Procedure Act, Chapter 22 of Title 41.

(5) The department may promulgate and enforce rules and regulations to effectuate the purposes of this subpart. All rules and regulations duly promulgated shall have the same force and effect of law.



Section 45-33-242.33 - Application of laws, rules, and regulations.

All laws, rules, and regulations of the department relating to the manner and time of payment of the tax levied by Sections 40–25–1 to 40–25–28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this subpart as provided for in this subpart.



Section 45-33-242.34 - Disposition of funds.

The proceeds from the tax authorized, less the amount or percentage of the actual cost of collection as may be agreed upon by the Commissioner of the Department of Revenue and the Hale County Commission, shall be distributed to the Hale County General Fund to be used for the operation and maintenance of the county jail and for other county purposes.



Section 45-33-242.35 - Construction and application.

This subpart shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of the county which are actually resold or reshipped.









Part 4 - Tax. Severance.

Section 45-33-243 - Definitions.

When used in this part, unless the context plainly indicates otherwise, the following words and phrases shall have the meanings respectively ascribed to them by this section:

(1) DEPARTMENT. The State Department of Revenue.

(2) PERSON. Any individual, firm, partnership, corporation, association, or any combination thereof.

(3) PRODUCER. Any person engaging in the business of severing pit run sand, clay, sand-gravel, clay-gravel, sand-clay, and gravel from the soil within Hale County.

(4) PURCHASER. Any person acquiring title, outright or conditionally, to any interest in severed pit run sand, clay, sand-gravel, clay-gravel, sand-clay, and gravel.

(5) SEVERING. Cutting, mining, stripping, or otherwise taking or removing from the soil within Hale County.

(6) TON. A short ton of 2,000 pounds.

(7) TRANSPORTER. Any person transporting pit run sand, clay, sand-gravel, clay-gravel, sand-clay, and gravel from the place where it is severed or from any other place to any other place, within or without Hale County.



Section 45-33-243.01 - Levy of tax.

There is hereby levied, in addition to all other taxes imposed by law, an excise and privilege tax on every person severing pit run sand, clay, sand-gravel, clay-gravel, sand-clay, and gravel within Hale County. The tax shall be paid to the Department of Revenue at the rate of up to five cents ($0.05) per ton or six and one-half cents ($0.065) per cubic yard by every producer who severs pit run sand, clay, sand-gravel, clay-gravel, sand-clay, and gravel within Hale County.



Section 45-33-243.03 - Purchaser and transporter reports.

Purchaser and transporters of pit run sand, clay, sand-gravel, clay-gravel, sand-clay, and gravel severed in Hale County shall file a report with the Department of Revenue, on forms prescribed by the department, within 20 days after the end of each calendar month in which such purchaser or transporter purchased or transported pit run sand, clay, sand-gravel, clay-gravel, sand-clay, and gravel severed in Hale County. The report shall state the names and addresses of all producers in Hale County from whom such purchaser or transporter has received pit run sand, clay, sand-gravel, clay-gravel, sand-clay, and gravel during such calendar month; the total quantity of pit run sand, clay, sand-gravel, clay-gravel, sand-clay, and gravel so acquired; and, in the case of a transporter, to whom and where each ton of pit run sand, clay, sand-gravel, clay-gravel, sand-clay, and gravel was delivered; and such other information as the commissioner may reasonably require for the proper enforcement of this part. The report shall be signed by the purchaser or transporter in the case of an individual purchaser or transporter, or by a member, officer, or manager of the purchaser or transporter in all other cases.



Section 45-33-243.04 - Collection of taxes; enforcement.

The tax authorized to be imposed by this part shall constitute a debt due Hale County and may be collected by civil suit, in addition to all other methods provided by law. The tax, together with interest thereon, shall constitute and be secured by a lien upon the property of any person from whom the tax is due. All provisions of the revenue law of this state which apply to the enforcement of liens for taxes due the state shall apply fully to the collection of the county tax levied herein, and the State Department of Revenue for the use and benefit of Hale County shall collect such taxes and enforce this part and shall have and exercise for such collection and enforcement all rights and remedies that this state or department has for collection of the state stone severance tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the tax levied by this part, and to otherwise enforce this part, including any litigation involving this part; and the Department of Revenue shall pay such special counsel’s fee, as it deems necessary and proper from the proceeds of the taxes collected by it for Hale County.



Section 45-33-243.05 - Charge for collection.

The State Department of Revenue shall charge Hale County for collecting the county tax levied herein, an amount or percentage of total collections not to exceed five percent of the total amount of tax collected hereunder. Such charge for collecting the tax for the county may be deducted each month from the proceeds of the tax before certifying the amount thereof due Hale County for that month.



Section 45-33-243.06 - Disposition of funds.

The Hale County Treasurer shall deposit the net proceeds of the tax levied and collected pursuant to this part during the preceding month to the account of the county road and bridge fund.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 33A - HALE COUNTY MUNICIPALITIES.

Article 1 - Greensboro.

Section 45-33A-10 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE AUGUST 1, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

In Hale County, the City Council of Greensboro, by ordinance, may permit the sale of draft or keg beer by properly licensed retail licensees serving the general public.






Article 2 - Moundville.



Article 3 - Newberne.






Chapter 34 - HENRY COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-34-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Henry County local laws enacted after 1978 and all Henry County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Section 45-34-20 - Limitations on locations near church or school.

(a) This section shall apply only in the unincorporated area of Henry County.

(b) After June 20, 2003, no new licensee selling alcoholic beverages shall be located within 1,000 feet to the nearest property line of a church or school.



Section 45-34-20.01 - Sales.

(a) This section shall only apply to Henry County.

(b) The sale of draft or keg beer or malt beverages for on premises and off premises consumption by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized in the county.

(c) All resolutions and ordinances relating to the sale, consumption, and possession of bottled or canned beer shall apply to draft or keg beer or malt beverages.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Section 45-34-60 - Remuneration.

In Henry County, the coroner shall be entitled to receive remuneration in the amount of fifty dollars ($50) in each case for holding an inquest, when ordered by the judge of a court of record or for investigation and certification of the cause of death when no jury is summoned or postmortem examination made by a physician or surgeon as provided by Section 12–19–193; provided,

however, the remuneration shall not be less than two hundred dollars ($200) per month. In addition to the amounts listed herein, the coroner shall receive travel expenses in such an amount as may be set by the county commission in going to and returning from each such investigation. The compensation provided for by this section shall be paid from the county general fund.



Section 45-34-60.01 - Expense allowance; salary.

(a) Commencing on October 1, 2007, the Coroner of Henry County shall receive an additional expense allowance so that total compensation of the coroner equals eighteen thousand seven hundred thirty-two dollars ninety-six cents ($18,732.96) per annum. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(b) Beginning with the expiration of the term of the incumbent coroner, the annual salary for the coroner shall be increased to an amount that equals eighteen thousand seven hundred thirty-two dollars ninety-six cents ($18,732.96) per annum, payable in equal monthly installments from the general fund of the county and at that time, subsection (a) shall become null and void.






Article 7 - County Commission.

Part 1 - Compensation.

Section 45-34-70 - Expense allowance.

In Henry County, each member of the county commission is hereby authorized to receive an expense allowance of six hundred dollars ($600) per month. The expense allowance shall be in lieu of any and all other expense allowances heretofore provided by law and be payable out of the gasoline fund of the county.






Part 2 - Membership.

Section 45-34-71.01 - Election of members; terms.

Beginning in 1986 and thereafter, the five members of the Henry County Commission shall be elected from single member districts within Henry County, as hereinafter defined. Those county commissioners seeking to serve Districts No. 2, No. 3, and No. 4 shall run and be elected from their respective districts in 1986, and shall serve four-year terms. Those county commissioners seeking to serve Districts No. 1 and No. 5 shall run and be elected from their respective districts in 1988 and shall likewise serve four-year terms. The term of office of each commissioner, when elected, shall officially begin on the first Monday after the second Tuesday in January, following the election.



Section 45-34-71.02 - Districts.

For the purpose of this part, and for future elections of members of the county commission, Henry County is hereby divided into five separate geographical districts, to be numbered 1 to 5, inclusive, and are hereby described as follows:

(1) DISTRICT NO. 1

Beginning at the Southeast Corner of Henry County at Georgia line on East Side and Houston County on South Side; thence West along the South line of Henry County to the Southwest Corner of Henry County; thence North along the West line of Henry County to the intersection of Henry County Road No. 16; thence East along the centerline of said Henry County Road No. 16 to the intersection of the West City Limits of Headland, Alabama; thence South along the West City Limits line to the intersection of centerline of Seaboard Coast Line Railroad; thence Northeast along centerline of Seaboard Coast Line Railroad Tracks to its intersection with the projected centerline of Cleveland Street; thence South along the centerline of Cleveland Street to the intersection of Holland Street; thence East along the centerline of Holland Street to its intersection with Mitchell Street; thence South along the centerline of Mitchell Street to its intersection with East Church Street (Alabama Highway No. 134); thence East along the centerline of East Church Street to its intersection with Cable Street; thence South along the centerline of Cable Street to its intersection with Sparks Street; thence West along the centerline of Sparks Street to its intersection with Peachtree Street; thence South along Peachtree Street to its intersection with Whitten Street; thence East along the centerline of Whitten Street to its intersection with Cable Street; thence South along the centerline of Cable Street to its intersection with the centerline of Peachtree Street; thence Southeast along the centerline Peachtree Street to its intersection with Holman Drive; thence East along the centerline of Holman Drive to the intersection of centerline of U.S. Highway No. 431; thence North along the centerline of U.S. Highway No. 431 to the intersection of centerline of Alabama Highway No. 134; thence East along the centerline of Alabama Highway No. 134 to the intersection of centerline of County Road No. 15; thence North along the centerline of County Road No. 15 to the centerline of Henry County Road No. 99 (Old U.S. 431); thence West along County Road No. 99 to the East City Limits line of Headland, Alabama; thence North along the East City Limits line of Headland to its Northeast Corner; thence West along the North City Limits line of Headland to its intersection with the centerline of Henry County Road No. 9; thence North along the centerline of Henry County Road No. 9 to its intersection with the centerline of U.S. Highway No. 431; thence North along the centerline of Henry County Road No. 431 to its intersection with the centerline of Henry County Road No. 12; thence East along the centerline of Henry County Road No. 12 to its intersection with Henry County Road No. 45; thence North along the centerline of Henry County Road No. 45 to its intersection with the centerline of Henry County Road No. 30; thence East along the centerline of Henry County Road No. 30 to its intersection with the centerline of Henry County Road No. 26; thence East along Henry County Road No. 26 to its intersection with Henry County Road No. 55; thence South along the centerline of Henry County Road No. 55 to its intersection with Henry County Road No. 12; thence East along the centerline of Henry County Road No. 12 to its intersection with the centerline of Henry County Road No. 53; thence South along the centerline of Henry County Road No. 53 to its intersection with the centerline of Henry County Road No. 77; thence North along the centerline of Henry County Road No. 77 to its intersection with the centerline of Henry County Link Node Road No. 1048; thence East along the centerline of Henry County Link–Node Road No. 1048 to its intersection with the centerline of Alabama Highway No. 95; thence South along the centerline of Alabama Highway No. 95 to its intersection with Foster Creek; thence East along the center of Foster Creek to the East line of Henry County (Alabama–Georgia line); thence South along the East Line of Henry County to the Southeast corner of Henry County and the point of beginning.

(2) DISTRICT NO. 2

Beginning at the point where Foster Creek drains into the Chattahoochee River at the Georgia line; thence West along Foster Creek to the intersection with Alabama Highway No. 95; thence North along the centerline of Alabama Highway No. 95 to the intersection of Henry County Paved Road Link Node No. 1048, also known as the Will Pitchford Road; thence West along Henry County Road No. 1048 to the intersection of the centerline of Henry County Road No. 77; thence South along the centerline of Henry County Paved Road No. 77 to its intersection with the centerline of Henry County Paved Road No. 53; thence North along the centerline of Henry County Road No. 53 to its intersection with the centerline of County Road No. 12; thence West along the centerline of Henry County Road No. 12 to its intersection with the centerline of County Road No. 55; thence North along the centerline of County Road No. 55 to its intersection with Henry County Road No. 26; thence West along Henry County Road No. 26 to its intersection with Henry County Road No. 30; thence West along the centerline of Henry County Road No. 30 to its intersection with the centerline of Henry County Road No. 45; thence South along the centerline of Henry County Road No. 45 to its intersection with the centerline of Henry County Road No. 12; thence West along the centerline of Henry County Road No. 12 to the East line of the Newville City Limits; thence North along the East line of the Newville City Limits to the Northeast corner of the Newville City Limits; thence West along the North line of the Newville City Limits to the Northwest corner of the Newville City Limits; thence South along the West line of the Newville City Limits; to its intersection with the centerline of Henry County Road No. 7; thence Northwest along the centerline of Henry County Road No. 7 to its intersection with the centerline of Henry County Road No. 89; thence Northwest along the centerline of Henry County Road No. 89 to its intersection with the centerline of Alabama Highway No. 27; thence Northeast along the centerline of Alabama Highway No. 27 to its intersection with Henry County Road No. 32; thence East along the centerline of Henry County Road No. 32 to its intersection with Henry County Road No. 99 (Old U.S. Highway No. 431); thence North along the centerline of Henry County Road No. 99 to its intersection with the centerline of Henry County Road No. 40; thence Northwest along the centerline of Henry County Road No. 40 to its intersection with the centerline of Alabama Highway No. 27; thence North along the centerline of Alabama Highway No. 27 to its intersection with the centerline of Henry County Road No. 45; thence North along the centerline of Henry County Road No. 45 to its intersection with the centerline of Henry County Link Node Road No. 5056; thence 114 § 45–34–71.02 LOCAL LAWS § 45–34–71.02 East along Henry County Link Node Road No. 5056 to its intersection with the centerline of U.S. Highway No. 431; thence South along the centerline of U.S. Highway No. 431 to the intersection of the centermost branch of Skipper Creek; thence Southeast along this centermost branch of Skipper Creek to its branchfork running North toward Abbeville High School; thence North along this branch toward Abbeville High School to its intersection with the projected centerline of Pine Street of Abbeville, Alabama; thence East along the projected centerline and the centerline of Pine Street to its intersection with the centerline of Kirkland Street (Alabama Highway No. 27); thence North along the centerline of Kirkland Street to its intersection with the centerline of East Alabama Street; thence East along the centerline of East Alabama Street to its intersection with the centerline of Alabama Highway No. 95 (Columbia Road); thence Southeast along the centerline of Alabama Highway No. 95 to its intersection with the centerline of Henry County or City of Abbeville Link Node Dirt Road No. 5068; thence South along the centerline of Link Node Road No. 5068 to its intersection with the South Line of Abbeville City Limits; thence West along this South Line of Abbeville City Limits to a City Limits Corner; thence South along the Abbeville City Limits Line to a corner; thence West along the Abbeville City Limits Line to its intersection with Skipper Creek; thence Southeast along Skipper Creek to the first branch leading off in a Northeasterly direction; thence Northeast along this branch to its intersection with the City Limits Line of Abbeville; thence follow the South and East City Limits Line in a counter clock-wise direction to the East City Limits line intersection with Alabama Highway No. 10; thence East along the centerline of Alabama Highway No. 10 to its intersection with the centerline of Henry County Link Node Road No. 1245 in Shorterville; thence East along centerline of Link Node Road No. 1245 to its intersection with the centerline of Henry County Road No. 97; thence Southeast along the centerline of Henry County Road No. 97 to its intersection with the centerline of Henry County Link Node Road No. 1154 (Farmer’s Landing Road); thence East along the centerline of Link Node Road No. 1154 to the East Line of Henry County and West Line of Georgia; thence South along the East Line of Henry County and West Line of Georgia to its intersection with Foster Creek Southeast of Haleburg, Alabama, the Point of beginning.

(3) DISTRICT NO. 3

Beginning at the intersection of the centerline of Henry County Link Node Road No. 1154, also known as the Farmer’s Landing Road, and the East Line of Henry County and West Line of State of Georgia, approximately three (3) miles East of the Shorterville Community; thence West along Link Node Road No. 1154 (Farmer’s Landing Road) to its intersection with the centerline of Henry County Paved Road No. 97; thence Northwest along the centerline of Henry County Paved Road No. 97 to its intersection with the centerline of Henry County Link Node Road No. 1245; thence West along the centerline of Henry County Link Node Road No. 1245 to its intersection with the centerline of Alabama Highway No. 10; thence West along the centerline of Alabama Highway No. 10 to the intersection of Alabama Highway No. 95 (South Doswell Street); thence South along the centerline of Alabama Highway No. 95 to its intersection with the centerline of Clendinen Street; thence West along the centerline of Clendinen Street to its intersection with the centerline of Trawick Street; thence North along the centerline of Trawick Street to its intersection with the centerline of Alabama Highway No. 10 (West Washington Street); thence Northwest along the centerline of Alabama Highway No. 10 and Old Highway U.S. 431 to its intersection with the centerline of U.S. Highway No. 431; thence North along the centerline of U.S. Highway No. 431 to its intersection with the centerline of Henry County Link Node Road No. 1180 (Firetower Road); thence East along Henry County Link Node Road No. 1180 to its intersection with the centerline of Alabama Highway No. 95; thence North along the centerline of Alabama Highway No. 95 to its intersection with the centerline of Henry County Road No. 37; thence Northwest along the centerline of Henry County Road No. 37 to its intersection with the centerline of U.S. Highway No. 431; thence North along the centerline of U.S. Highway No. 431 a short distance to its intersection with the centerline of Henry County Road No. 54; thence Northwest along the centerline of Henry County Road No. 54 to its intersection with the centerline of Henry County Link Node Road No. 1211; thence Southwest along Henry County Link Node Road No. 1211 to its intersection with the centerline of Henry County Road No. 29; thence Southeast along the centerline of Henry County Road No. 29 to its intersection with the centerline of Henry County Link Node Road No. 1186; thence South along the centerline of Henry County Link Node Road No. 1186 to its intersection with the centerline of Alabama Highway No. 10; thence West along the centerline of Alabama Highway No. 10 to the West Line of Henry County and the East Line of Barbour County; thence North along the West Henry County Line to the Northwest Corner of Henry County; thence East along the North Line of Henry County and the South Line of Barbour County to the Northeast Corner of Henry County and the West Georgia Line; thence South along the East Line of Henry County and West Georgia Line to its intersection with the centerline of Henry County Link Node Road No. 1154, also known as Farmer’s Landing Road, and the Point of beginning.

(4) DISTRICT NO. 4

Beginning at the intersection of the centerline of Henry County Road No. 32 and the intersection of the centerline of Henry County Road No. 99 (Old U.S. 431); thence West along the centerline of said County Road No. 32 to its intersection with the centerline of Alabama Highway No. 27; thence Southwest along the centerline of said Highway No. 27 to the West line of Henry County (East Line of Dale County); thence North along Henry County’s West Line to its intersection with the centerline of Alabama Highway No. 10; thence East along the centerline of said Alabama Highway No. 10 to its intersection with the centerline of Link Node Road No. 1186; thence North along the centerline of said Link Node Road No. 1186 to its intersection with the centerline of Henry County Road No. 29; thence North along the centerline of said County Road No. 29 to its intersection with the centerline of Henry County Link Node Road No. 1211; thence Northeast along the centerline of said Link Node Road No. 1211 to its intersection with the centerline of Henry County Road No. 54; thence East along the centerline of said County Road No. 54 to its intersection with the centerline of U.S. Highway No. 431; thence South along the centerline of said U.S. Highway No. 431 to its intersection with the centerline of Henry County Road No. 37; thence Southeast along the centerline of said Henry County Road No. 37 to its intersection with the centerline of Alabama Highway No. 95; thence South along the centerline of Alabama Highway No. 95 to its intersection with the centerline of Henry County Link Node Dirt Road No. 1180 (Fire Tower Road); thence West along the centerline of said County Link Node Road No. 1180 to its intersection with the centerline of U.S. Highway No. 431; thence South along the centerline of U.S. Highway No. 431 to its intersection with the centerline of Old U.S. Highway No. 431; thence South along the centerline of Old U.S. Highway No. 431 to its intersection with the centerline of Alabama Highway No. 10; thence East along the centerline of said Alabama Highway No. 10 to its intersection with the centerline of Trawick Street in Abbeville, Alabama; thence South along the centerline of Trawick Street to its intersection with the centerline of Clendinen Street; thence East along the centerline of Clendinen Street to its intersection with the centerline of Alabama Highway No. 95 (South Doswell Street); thence North along the centerline of Alabama Highway No. 95 (South Doswell Street) to its intersection with the centerline of Alabama Highway No. 10 (East Washington Street); thence East along the centerline of Alabama Highway No. 10 (East Washington Street) to its intersection with the East City Limit’s line of Abbeville, Alabama; thence South and West along the City Limit’s line of Abbeville, Alabama to its intersection with a Branch Head South of Merritt’s Subdivision; thence Southwest along said branch to its intersection with Skipper Creek; thence Northwest along Skipper Creek to its intersection with the South City Limit’s line of Abbeville, Alabama; thence East, North and East along the South City Limit’s lines of Abbeville, Alabama to its intersection with Link Node Dirt Road No. 5068; thence North along said Link Node Road No. 5068 to its intersection with the centerline of Alabama Highway No. 95; thence Northwest along the centerline of said Alabama Highway No. 95 to its intersection with the centerline of Alabama Street; thence West along the centerline of Alabama Street to its intersection with the centerline of Kirkland Street; thence South along the centerline of said Kirkland Street to its intersection with the centerline of Pine Street; thence West along the centerline and projected centerline of Pine Street to its intersection of a Branch; thence Southwest along this Branch to its intersection with the center of Skipper Creek; thence Northwest along the center of Fork of Skipper Creek to its intersection with the centerline of U.S. Highway No. 431; thence North along the centerline of said U.S. Highway No. 431 to its intersection with the centerline of Link Node Road No. 5056 (Sam Singletary Road); thence West along the centerline of said Link Node Road No. 5056 to its intersection with the centerline of Henry County Road No. 45; thence South along the centerline of said County Road No. 45 to its intersection with the centerline of Alabama Highway No. 27; thence South along the centerline of said Alabama Highway No. 27 to its intersection with the centerline of Henry County Road No. 40; thence Southeast along the centerline of said Henry County Road No. 40 to its intersection with the centerline of Henry County Road No. 99 (Old U.S. Highway No. 431); thence South along the centerline of said Henry County Road No. 99 (Old U.S. Highway No. 431) to its intersection with the centerline of Henry County Road No. 32 and the Point of beginning.

(5) DISTRICT NO. 5

Beginning at the intersection of the centerline of Henry County Paved Road No. 15 and the centerline of Alabama Highway Number 134; thence West along the centerline of said Alabama Highway Number 134 to its intersection with the centerline of U.S. Highway No. 431; thence South along the centerline of U.S. Highway No. 431 to its intersection with the centerline of Holman Drive; thence West along the centerline of Holman Drive to its intersection with the centerline of Peachtree Street; thence Northwest along the centerline of Peachtree Street to its intersection with the centerline of Cable Street; thence North along the centerline of Cable Street to its intersection with the centerline of Whitten Street; thence West along the centerline of Whitten Street to its intersection with the centerline of Peachtree Street; thence North along the centerline of Peachtree Street to its intersection with the centerline of Sparks Street; thence East along the centerline of Sparks Street to its intersection with the centerline of Cable Street; thence North along the centerline of Cable Street to its intersection with the centerline of Alabama Highway No. 134 (East Church Street); thence West along the centerline of Alabama Highway No. 134 (East Church Street) to its intersection with the centerline of Mitchell Street; thence North along the centerline of Mitchell Street to its intersection with the centerline of Holland Street; thence West along the centerline of Holland Street to its intersection with the centerline of Cleveland Street; thence North along the centerline and projected centerline of Cleveland Street to its intersection with the centerline of Seaboard Coast Line Railroad Company; thence Southwest along the centerline of Seaboard Coast Line Railroad Company to its intersection with the West City Limits Line of Headland, Alabama; thence North along the West City Limits Line of Headland to its intersection with the centerline of Henry County Road No. 16; thence West along the centerline of said Henry County Road No. 16 to its intersection with the West Line of Henry County and East Line of Dale County; thence North along the West Line of Henry County to its intersection with the centerline of Alabama Highway No. 27; thence East along said centerline of Alabama Highway No. 27 to its intersection with the centerline of Henry County Road No. 89; thence Southeast along the centerline of Henry County Road No. 89 to its intersection with the centerline of Henry County Road No. 7; thence Southeast along the centerline of Henry County Road No. 7 to its intersection with the West City Limits Line of Newville, Alabama; thence North along the West City Limits Line of Newville to the Northwest Corner of Newville City Limits; thence East along the North City Limits Line to the Northeast Corner of Newville City Limits; thence South along the East Line of Newville City Limits to its intersection with the centerline of U.S. Highway No. 431; thence South along the centerline of U.S. Highway No. 431 to its intersection with the centerline of Henry County Road No. 9; thence Southwest along the centerline of Henry County Road No. 9 to its intersection with the North City Limits Line of Headland, Alabama; thence East along the North City Limits Line of Headland to the Northeast corner of City Limits Line of Headland; thence South along the East City Limits Line of Headland to its intersection with the centerline of Henry County Road No. 99 (Old U.S. Highway No. 431); thence Northeast along the centerline of Henry County Road No. 99 (Old U.S. Highway No. 431) to its intersection with the centerline of said Henry County Road 15; thence South along the centerline of said Henry County Road No. 15 to its intersection with the centerline of Alabama Highway No. 134 and the Point of beginning.



Section 45-34-71.03 - Qualified electors.

At the general elections in 1988 and 1990, and every four years thereafter, the qualified electors residing in each of the districts in Henry County shall elect one commissioner for that district, who shall be a bona fide elector of and shall actually reside in the district for which he or she is elected, and who shall hold office for a period of four years, and until his or her successor shall be elected and qualified.



Section 45-34-71.04 - Continuation of duties.

This part shall not affect the duties, rights, and responsibilities of the present members of the Henry County Commission, but the commissioners shall continue to hold and discharge the duties of the office as now incumbent upon them and as may be incumbent upon them by law, until their successors shall be elected and qualified under this part.



Section 45-34-71.05 - Vacancies.

Any vacancy occurring in the office of county commissioner shall be filled in the manner otherwise provided by law concerning the filling of vacancies of Henry County commissioners.









Article 8 - Courts.

Part 1 - Circuit Court.

Division 1 - Compensation.

Section 45-34-80 - County salary supplement.

Each court reporter of the Twentieth Judicial Circuit shall be entitled to receive an additional annual county supplement in the amount of two thousand dollars ($2,000). The compensation shall be in addition to any compensation or allowances currently payable to the court reporters. The total compensation paid by Houston County shall not exceed seven thousand dollars ($7,000).






Division 2 - Juries.

Section 45-34-80.20 - Summons; service.

(a) Notices of the requirement of the attendance of jury service in the Circuit Court of Henry County may be served by first class mail or may be served as provided by the Alabama Rules of Civil Procedure and this code. If, in the discretion of the sheriff, the service is made by first class mail, such service shall be made as follows. It shall be the duty of the sheriff to enclose the summons in an envelope addressed to the person to be served and place all necessary postage and a return address thereon with notice to the postal authorities not to forward outside of the county. In the event the jury summons is returned to the sheriff by the post office of the United States without delivery, the summons shall be made by the sheriff returned NOT FOUND. All jury summons not returned by the post office shall be considered for all purposes as sufficient personal and legal service. The provisions of this subsection in reference to service by mail, however, shall not apply to jury summons returnable before the court instanter, but such summons shall be served only as provided by the Alabama Rules of Civil Procedure and this code.

(b) In the service of summons and complaints or subpoenas requiring the attendance of witnesses in any civil, criminal, equity, or other case or proceeding in either the small claims court, district court, or circuit court, and whether civil, criminal, or juvenile, in the county, or before the grand jury of the county may be served by the sheriff or constable personally or by leaving a copy thereof at the place of residence of the witness, or the sheriff may serve the same by placing a copy thereof in the United States mail, certified, return receipt requested, enclosing the subpoena in an envelope properly stamped and addressed to the person or witness to be served. Upon service by the sheriff upon any witness or person by any one of the foregoing methods, the sheriff shall immediately mark the process executed. If the subpoena so mailed is not delivered to the address but is returned to the sheriff by the United States post office, then the sheriff shall immediately make a diligent effort to serve the subpoena either personally or by leaving a copy thereof at the place of residence of the witness.

(c) Anything to the contrary notwithstanding, in subsection (b), any judge having jurisdiction of the proceeding or case, on motion of any party or on the court’s own motion, may order any particular subpoena or the subpoenas in any case or proceeding to be served personally or by leaving a copy thereof at the place of residence of the witness or person or by United States registered or certified mail.






Division 3 - Proceedings.

Section 45-34-80.40 - Case action summaries; minute books.

(a) That in the Twentieth Judicial Circuit of Alabama, all orders and decrees may be made and entered by circuit judges sitting in and for the circuit on a sheet or sheets now commonly called case action summaries and that there shall be a case action summary for each case docketed in such courts properly identified by the style of the case and a case number.

(b) That after all orders and judgments have been made and entered, in any case, by the circuit judge or judges sitting in and for such circuit, the clerk of the circuit court of such circuit shall file a copy of such sheets in numerical order in well bound books labeled minute books and such judgments or orders shall have the same force and effect as minutes of the circuit court of the circuit court prior to the passage and approval of this section.



Section 45-34-80.41 - Written plea of not guilty; waiver of arraignment.

(a) This section shall apply only to the Twentieth Judicial Circuit of Alabama.

(b) If a defendant in a criminal case pending in a court of competent jurisdiction shall enter a written plea of not guilty at any time prior to the day of his or her arraignment, such plea shall constitute a waiver of his or her right to have an arraignment at which he or she is present in person or at which he or she is represented by an attorney.









Part 2 - Court Costs.

Section 45-34-81 - Additional costs in certain cases; Jail Fund.

(a) This section shall apply only in Henry County.

(b) In addition to any and all court costs now or hereafter authorized to be collected, there shall be assessed an additional court cost of twenty-five dollars ($25) in all civil cases filed in the circuit court and in the district court of the county excluding cases filed in small claims court. There shall also be an additional court cost of twenty-five dollars ($25) assessed in all criminal and quasi-criminal cases brought in the district or circuit courts of Henry County.

(c) Additional court costs assessed pursuant to this section shall be collected by the court clerks and distributed to the county for deposit in a special county fund designated as the Jail Fund. All monies paid into the Jail Fund shall be expended by the county exclusively for the payment of the cost of construction, financing, planning, equipping, and operating a new county jail.



Section 45-34-81.01 - Law Library Fund; maintenance of facilities.

(a) In Henry County, all fees imposed by the circuit court and the district court, pursuant to Section 11-25-9, shall be paid into the County Treasury of Henry County to be used and expended as follows:

(1) Any amounts in excess of forty thousand dollars ($40,000) of the County Law Library Fund on August 2, 1995, and up to 50 percent of the amounts received after August 2, 1995, may be expended for the upkeep of the courtrooms in Henry County.

(2) As provided otherwise in subsection (b).

(b) The circuit and district judges and the judge of probate in Henry County may requisition expenditures against the fund for the payment of any expenses necessarily incurred for law enforcement, and to provide for the maintenance of a law library in the courthouse of the county, and also for the maintenance and operation of the offices of the circuit judge, district judge, or the judge of probate, or other judge of the court. No less than forty thousand dollars ($40,000) shall remain in the County Law Library Fund for direct expenditure for the county law library.



Section 45-34-81.02 - Juvenile court cases; Juvenile Court Services Fund.

(a) Further, a monthly supervision fee may be assessed in juvenile court cases at the discretion of the juvenile court judge. The supervision fee shall be collected by the juvenile court office and deposited in the Juvenile Court Services Fund.

(b) There is hereby established a Juvenile Court Services Fund for the deposit of the above described court cost monies. The fund shall be maintained in an interest bearing account in a bank of known responsibility under the supervision of the Juvenile Court Judge of Henry County.

(c) Any funds appropriated from this fund shall be expended solely for juvenile programs and for subsistence for the juvenile court staff in the county, to aid the functions of the juvenile court and for the benefit of the children of Henry County. Any funds expended shall be authorized by the Juvenile Court Judge of Henry County.






Part 3 - District Attorney.

Section 45-34-82 - Establishment of pretrial diversion program.

(a) The District Attorney of the Twentieth Judicial Circuit of Alabama may establish a pretrial diversion program.

(b) All discretionary powers endowed by the common law and provided for by statutes and acts of this state or powers or discretion otherwise provided by law for the District Attorney of the Twentieth Judicial Circuit shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the district attorney and the district attorney may contract with any agency, person, or corporation for services related to this part. The district attorney may employ necessary persons to accomplish this part and these persons shall serve at the pleasure of the district attorney.



Section 45-34-82.02 - Applicants for admittance.

(a) A person charged with a criminal offense specified in this subsection whose jurisdiction is in the Circuit or District Court of the Twentieth Judicial Circuit may apply to the District Attorney of the Twentieth Judicial Circuit for admittance to the pretrial diversion program.

(b) A person charged with any of the following offenses may apply for the program:

(1) A traffic offense, other than driving under the influence (DUI) or a traffic offense charged to a commercial driver license holder, whether or not the holder was operating a commercial motor vehicle at the time of the offense.

(2) A property offense.

(3) An offense wherein the victim did not receive serious physical injury.

(4) An offense in which the victim was not a child under 14 years of age, a law enforcement officer, a school official, or a correctional officer.

(5) A misdemeanor other than one specifically excluded in this section.

(6) A violation classified under this code.

(c) The following offenses are ineligible for consideration for the pretrial diversion program:

(1) Trafficking or distribution of drugs, or both.

(2) Any offense involving the abuse of a child or an elderly person.

(3) Any sex offense.

(4) Any Class A felony.

(5) Any offense involving serious injury to a person.

(6) Any offense involving death.

(d) A person deemed by the district attorney to be a threat to the safety or well-being of the community shall not be eligible for the pretrial diversion program.

(e) The opinion of law enforcement officers involved in the offense shall be sought and used in the decision whether to approve the applicant for the pretrial diversion program.



Section 45-34-82.03 - Standards for admission.

(a) Admittance to the pretrial diversion program shall be appropriate in any of the following instances:

(1) The offender is 18 years of age or older, or 16 years of age or older if the offense is a traffic citation, at the time the alleged offense was committed.

(2) There is a probability justice will be served if the offender is placed in the pretrial diversion program.

(3) It is determined the needs of the state and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and well-being of the community.

(5) It appears the offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-34-82.04 - Admission into program.

(a) Prior to being admitted to the pretrial diversion program or as a part of the district attorney's evaluation process, an applicant may be required by the district attorney to furnish information concerning past criminal history, educational history, work record, family history, medical or psychiatric treatment or care received, psychological test taken, and any other information concerning the offender which the district attorney believes has a bearing on the decision as to whether or not the offender should be admitted to the pretrial diversion program.

(b) The district attorney may require the offender to submit to any type of test or evaluation process or interview the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this part.



Section 45-34-82.05 - Program requirements; records.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, and contingent upon the successful completion of the program, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling, while in the program, of periods of limitations established by statutes or rules of court.

(3) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(4) If there is a victim of the crime, agree in writing to a restitution agreement within a specified period of time and in an amount to be determined by the district attorney taking into account circumstances of the offender and victim.

(b) Pretrial diversion program records or records related to pretrial diversion program admission shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and defendants shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest that the communications be submitted to the court for an in camera review.

(c) The records of the offender maintained as a part of the pretrial diversion program shall be destroyed in a timely manner after the program has been successfully completed by the offender. However, the district attorney may keep the contract signed by the offender in order to maintain an accurate record of pretrial diversion program participation.



Section 45-34-82.06 - Time for application.

(a) An offender shall make application to the pretrial diversion program no later than 21 days after his or her first appearance or arraignment, whichever occurs first. In the case of traffic citations, application shall be made within 21 days of the issuance of the citation.

(b) At the discretion of the district attorney, the time provision of this section may be waived.



Section 45-34-82.07 - Costs and fees.

(a) An applicant shall be assessed a fee when the applicant is approved for the program. The amount of the assessment for participation in the program shall be in addition to any court costs and assessments for victims or drug, alcohol, or anger management treatment required by law, and are in addition to costs of supervision, treatment, and restitution for which the person may be responsible. Pretrial diversion program fees as established by this part may be waived or reduced for just cause at the discretion of the district attorney. A schedule of payments for any of these fees may be established by the district attorney.

(b) The following fees shall be applied to applicants accepted into the pretrial diversion program:

(1) Felony offenses: up to eight hundred fifty dollars ($850).

(2) Misdemeanor offenses, excluding traffic: up to five hundred dollars ($500).

(3) Traffic offenses: up to three hundred dollars ($300).

(4) Violations: up to two hundred dollars ($200).

(c) The following additional fees shall be applied to each applicable case in the following amounts:

(1) Clerk of court in the filing county on all offenses: up to one hundred dollars ($100).

(2) Arresting/ticketing agency on all offenses:

a. Felony offenses: up to one hundred dollars ($100).

b. Misdemeanor/violation offenses: up to fifty dollars ($50).

c. Traffic offenses: up to twenty-five dollars ($25).

(3) Department of Forensic Sciences Dothan Lab on drug-related offenses, including unlawful possession of drug paraphernalia:

(4) Up to fifty dollars ($50) which shall be allocated to the district attorney who may use the proceeds to fund other organizations that pertain to law enforcement.

(5) The Houston County Commission, to be deposited into the Houston County General Fund, for offenses filed in Houston County, and to the Henry County Commission, to be deposited into the Henry County General Fund, for offenses filed in Henry County:

a. Felony offenses: up to one hundred dollars ($100).

b. Misdemeanor offenses: up to fifty dollars ($50).

c. Traffic/violation offenses: up to twenty-five dollars ($25).

(6) The Southeast Alabama Child Advocacy Center:

a. Felony offenses: up to one hundred dollars ($100).

b. Misdemeanor offenses: up to fifty dollars ($50).

c. Traffic/violation offenses: up to twenty-five dollars ($25).

(d) All fees collected under subsections (b) and (c) allocated to each individual entity are to be used at that entity’s discretion to support its operations. These uses may include, but are not limited to, hiring employees, buying needed equipment and supplies, providing training opportunities, or any other lawful purposes.

(e) The district attorney may use fees collected by the pretrial diversion program to help support local and state law enforcement, or any agency or department of city or county government which assists local law enforcement. This support may be provided to help employ more officers or staff, buy needed equipment and supplies, provide training opportunities, or any other law enforcement purposes.

(f) All fees required by this part, including those set out in subsections (b) and (c), shall be collected and disbursed by the circuit clerk’s office in which the offense was filed. Those fees due to the district attorney shall then be disbursed to the district attorney and shall be deposited by the district attorney into the pretrial diversion fund as described in Section 45–34–82.09. The circuit clerk shall make the disbursement in a timely manner.

(g) The district attorney shall be allowed without further legislative action to raise all fees (monies) to meet and equal those prescribed by the Alabama Legislature in the event a state pretrial diversion program is enacted after April 30, 2010. Any state pretrial diversion program may supersede this part or its amendment, but may be construed to require further and additional penalties.



Section 45-34-82.08 - Treatment programs; drug testing.

The district attorney and the offender may enter into an agreement as a part of the pretrial diversion program of an offender that the offender be admitted to a drug or alcohol program on an in patient or out patient basis or receive other treatment alternatives for substance abuse. The district attorney may require the offender to submit to periodic or random drug testing as a part of the pretrial diversion program of the offender and other terms and conditions related to substance abuse as the district attorney may direct. The offender shall pay the costs of all services unless otherwise approved by the district attorney.



Section 45-34-82.09 - Written agreement; other terms and conditions.

(a) In any case in which an offender is admitted into a pretrial diversion program, there shall be a written agreement between the district attorney and the offender. The agreement shall include the terms of the pretrial diversion program, the length of the program, and the period of time after which the district attorney will dispose of the charges against the offender in a noncriminal manner or what charges the defendant will plead guilty to and the sentence the offender will receive. If, as part of the pretrial diversion program, the offender agrees to plead guilty to a particular offense and receive a specific sentence, this agreement concerning the offense and sentence shall be approved by an appropriate circuit or district judge of the Twentieth Judicial Circuit prior to admission of the offender in the pretrial diversion program.

(b) As a condition of being admitted to the pretrial diversion program, the district attorney may require the offender to agree to any of the following terms or conditions:

(1) Participate in an education setting to include, but not be limited to, K–12, college, job training school, trade school, GED classes, or adult basic education courses.

(2) If appropriate, attempt to learn to read and write.

(3) Financially support his or her children or pay child support.

(4) Refrain from the use of alcohol or drugs or frequenting places where alcohol or drugs are sold or used.

(5) Refrain from contact with certain persons or premises.

(6) Maintain or seek employment.

(7) Attend individual, group, or family counseling.

(8) Pay approved restitution to a victim if any is due.

(9) Pay court costs and fines.

(10) Pay supervision fees and application fees pursuant to this part.

(11) Observe curfews or home detention or travel constraints as set out in the offender’s agreement.

(12) Enter into an agreement with the district attorney to have restitution, court costs, fines, fees, or child support either withheld or garnished from the wages or salary of the offender and applied to the above.

(c) The offender shall be subject to other terms or conditions as the district attorney and the offender may agree to in the written agreement of the offender, it being the purpose of this part to allow the district attorney broad discretion in designing a program specifically for each offender and circumstances of the offender.



Section 45-34-82.10 - Pretrial diversion program fund.

The district attorney shall establish a pretrial diversion program fund. Except for the twenty-five dollars ($25) payable to the circuit clerk pursuant to subsection (c) of Section 45-34-82.07, fees paid by offenders pursuant to Section 45-34-82.07 shall be placed into the pretrial diversion program fund. The district attorney shall use the funds in the pretrial diversion program fund to pay costs associated with the administration of the pretrial diversion program or for other law enforcement purposes. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, professional or business attire, telephones, postage, office supplies and equipment, training and travel services, service contracts, and professional services. The district attorney may pay for services or programs for an offender while the offender is in the pretrial diversion program if special circumstances and justice dictate.



Section 45-34-82.11 - Violations; waiver.

(a) If the offender violates the conditions of the pretrial diversion program agreed to in writing by the offender and the district attorney, the district attorney may terminate the participation of the offender. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program, including the reason for the termination.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.



Section 45-34-82.12 - Liability of district attorney.

The district attorney shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program.



Section 45-34-82.13 - Funding.

The pretrial diversion program may apply for grants applicable to the aims of the program, may accept gifts from individuals or corporations, and may accept gifts from individuals or corporations, and may receive funding or appropriations from city, county, or state agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.






Part 4 - Juvenile Court.

Section 45-34-83 - Southeast Alabama Human Development Council.

(a)(1) In Henry County, the Southeast Alabama Human Development Council is hereby established as a nonprofit entity. The members of the council are the juvenile judge, chair of the county commission, sheriff, the members of the legislative delegation or their designee of Henry County, and two members appointed at-large by the Board of Directors of the Southeast Alabama Human Development Council.

(2) The term of office of each member, except the at-large members, shall be the same as his or her elected term of office and the two at-large members shall serve terms to be set by the board of directors not to exceed four years. A vacancy occurring other than by expiration of term shall be filled in the same manner as by the original member, for the unexpired term only.

(3) The members of the council shall serve without compensation, but shall be entitled to reimbursement for all necessary expenses incurred in the performance of their official duties in accordance with state travel regulations from funds available to the council.

(4) Members of the council shall meet at least quarterly, and at other times as the chair of the council deems appropriate. A chair of the council shall be elected by the membership at the first meeting of the council and every two years thereafter. Clerical and administrative assistance to the council may be provided by the county commission until such time as the council can provide such assistance through its own resources.

(b) The powers and duties of the board shall be as follows:

(1) To establish and oversee the operation of a facility to provide for detention and shelter or other care for children referred to or coming under the jurisdiction of the juvenile court. The facility shall be licensed by the Alabama Department of Youth Services and shall be operated pursuant to rules and regulations promulgated by the board and as otherwise provided by law.

(2) To solicit and accept public or private donations, grants, gifts, appropriations, property, or services to carry out this section.

(3) To hire employees, purchase necessary equipment and supplies, and enter into any contracts necessary to carry out the purposes for which it was created.

(4) To contract for liability, property, and casualty insurance as may be necessary. Such insurance may be obtained from any company or entity through which the Henry County Commission may obtain insurance. Damages recoverable against the board shall be pursuant to Chapter 93 of Title 11.

(c) Upon application and approval by a majority of the members of the board and according to such terms and conditions as may be mutually agreed upon, a county other than Henry County may become a member of the board. The application shall be made by the county governing body of the county desiring to become a member. In such an event, the juvenile judge, chair of the county commission, sheriff, and legislative delegation of the county shall become members of the board.

(d) The juvenile judge for Henry County or any other participating county may refer a juvenile otherwise subject to referral to the facility operated by the board. A participating county or the Department of Youth Services, or both, shall pay such costs for the care and detention of juveniles as required in Title 12 of Chapter 15, upon order of the court.

(e) The board shall be exempt from all local or municipal taxation, including license, privilege, or excise taxes as may be provided by local law.






Part 5 - Probate Court.

Division 1 - Compensation.

Section 45-34-84 - Salary; disposition of fees, commission, etc; personnel, equipment, etc.

(a) The Judge of Probate of Henry County shall be entitled to receive compensation in the form of an annual salary which shall be equal to sixteen thousand dollars ($16,000) per annum less than the total salary compensation paid by the state to the presiding circuit judge in the county. Such salary shall be paid in lieu of all other fees, allowances, and percentages heretofore provided by law, and shall be paid in equal monthly installments out of the general fund in the county treasury.

(b) All fees, commissions, allowances, percentages, and other charges heretofore collected for the use of the judge of probate, hereafter shall be collected and paid into the general fund of the county.

(c) Upon the recommendation of the judge of probate, the governing body of Henry County shall provide the probate office with such office personnel, clerks, deputies, and such quarters, books, stationery, furniture, equipment, and other such conveniences and supplies as such governing body may consider necessary for the proper and efficient conduct of such office. Compensation of any personnel so provided shall be fixed by the judge of probate, and shall be paid in equal monthly installments out of the general fund of the county.






Division 2 - Fees.

Section 45-34-84.20 - Special transaction fee.

In addition to all other fees and costs provided by law, a special transaction fee in an amount determined by the Henry County Commission, but not exceeding five dollars ($5), shall be paid to the Henry County Judge of Probate when any public business is transacted in his or her office. The special additional transaction fees shall be collected by the judge of probate and deposited no later than the 20th day of the month following collection into a special fund in the Henry County Judge of Probate office to be used at the discretion of the judge of probate for the costs of maintaining, preserving, and upgrading the records and recording equipment and other services necessary for the improvement of the office of the judge of probate.






Division 3 - Licensing.

Section 45-34-84.40 - Renewal of licenses by mail.

(a) In Henry County, the judge of probate may mail to any person to whom a motor vehicle license has been previously issued an application for renewal of a license required to be returned prior to the expiration date of the license. The application for renewal may be in the form of a postcard and shall contain sufficient information to adequately identify and process the renewal. The signature of the licensee on the application and proper remittance shall constitute sufficient authority for the judge of probate to issue the license and return the license to the licensee by mail. The county commission may establish a fee to be entitled mail order fee in an amount to pay for the cost of this mailing procedure. The fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions.

(b) In Henry County, the judge of probate may mail to any person to whom a boat certificate of registration has been previously issued an application for renewal of certificate required to be returned prior to the expiration date of the certificate. The application for renewal may be in the form of a postcard and shall contain sufficient information to adequately identify and process the renewal. The signature of the licensee on the application and proper remittance shall constitute sufficient authority for the judge of probate to issue the license and return the license to the licensee by mail. The county commission may establish a fee to be entitled mail order fee in an amount to pay the cost of this mailing procedure. The fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions.

(c) In Henry County, the judge of probate may mail to any person to whom a business license has been previously issued an application for renewal of certificate required to be returned prior to the expiration date of the license. The application for renewal may be in the form of a postcard and shall contain sufficient information to adequately identify and process the renewal. The signature of the licensee on the application and proper remittance shall constitute sufficient authority for the judge of probate to issue the license and return the license to the licensee by mail. The county commission may establish a fee to be entitled mail order fee in an amount to pay the cost of this mailing procedure. The fee shall be collected by the judge of probate at the time of issuance and paid over to the general fund of the county as are other fees and commissions.






Division 4 - Motor Vehicle and Non-motorized Vehicle Assessment.

Section 45-34-84.60 - Transfer of duties; compensation.

(a) This section shall apply only in Henry County.

(b) All duties, responsibilities, and liabilities regarding motor vehicle and non-motorized vehicle assessment and ad valorem tax collection heretofore performed by the revenue commissioner shall be transferred to and shall be performed by the judge of probate.

(c)(1) Upon the recommendation of the judge of probate, the governing body of Henry County shall provide the probate office with office personnel, clerks, deputies, and quarters, books, stationery, furniture, equipment, and other conveniences and supplies as the governing body may consider necessary for the proper and efficient assessment and collection of ad valorem tax on motor vehicles and non-motorized vehicles. Compensation of any personnel so provided shall be fixed by the judge of probate and shall be paid in equal installments out of the general fund of the county.

(2) The salaries, as determined in subdivision (1), shall be paid on a pro rata basis out of the monies collected each tax year and paid into the general fund of the county, and thereafter paid from the fund to the clerks in equal installments. The pro rata share of the salaries of the clerks to be paid by each fund or agency receiving ad valorem taxes shall be determined by computing the percentage of the total collections for which each fund or agency bears to the total collections of ad valorem taxes. The pro rata share of salaries each fund or agency shall pay during the first year after implementation of this section shall be based upon the collections made during the upcoming year after October 1, 2000.






Division 5 - Reimbursement for Worthless Instruments.

Section 45-34-84.80 - Reimbursement for monetary loss.

(a) The Henry County Commission shall reimburse the office of the Judge of Probate of Henry County for any monetary loss, up to a total of two thousand five hundred dollars ($2,500), per annum, arising or caused by error if the mistake or omission was caused without the personal knowledge of the judge of probate, including loss arising from acceptance of worthless or forged checks, drafts, negotiable instruments, money orders, or other written orders for money or its equivalent. The reimbursement payments shall be made from the county general fund.

(b) It shall be the duty of the judge of probate to ensure that the employees of the office exercise due care in performing their required duties and make a diligent effort to correct the error, mistake, or omission. The judge of probate shall make a good faith effort to collect the amount subject to potential loss immediately upon becoming aware of the potential loss.

(c) This section shall not apply to any deliberate misuse or misappropriation of funds by the judge of probate or by any clerk, or any employee of the judge of probate.

(d) Neither the judge of probate nor any official, any clerk, or any employee of the judge of probate shall be personally liable for worthless checks, drafts, negotiable instruments, money orders, or other written orders for money or its equivalent, if the judge of probate makes a good faith effort to collect on the worthless instruments or other written orders for money.

(e) In cases arising out of acceptance of a worthless or forged check, draft, negotiable instrument, money order, or other written order for money or its equivalent the judge of probate may charge a fee equal to the amount allowed a merchant by general law for each worthless or forged check, instrument, or other written order for money. The proceeds thereby generated shall be deposited into the operating account of the judge of probate and shall be disbursed by that officer for the loss in collecting the charge.



Section 45-34-84.81 - Procedures governing noncollectible negotiable instruments.

(a) In Henry County, when a negotiable instrument, such as a check or draft, given for a motor vehicle license, boat license, driver’s license, privilege license, or conservation license is found to be noncollectible for any reason, the judge of probate, or his or her designee, shall notify the maker or drawer of the negotiable instrument in writing that payment of the negotiable instrument was refused by the drawee and that if the maker or drawer does not pay the holder thereof the amount due thereon within 10 days of the mailing of the notice to the maker or drawer, then the license shall be subject to retrieval or voided by the judge of probate without further notice. Written notice by regular mail to the address printed on the instrument or given by the maker or drawer at the time of issuance of the license shall be conclusively deemed sufficient and equivalent to notice having been received by the person making, drawing, uttering, or delivering the instrument.

(b) If the maker or drawer of the instrument fails to timely pay the amounts due, then the judge of probate shall notify the license inspector or the sheriff who shall make a reasonable attempt to retrieve the license.

(c) In the event the license cannot be retrieved through reasonable measures, the license inspector or the sheriff shall state this fact in writing to the judge of probate and the statement shall constitute authorization for the judge of probate to void the license.

(d) Once the license has been voided, the judge of probate shall receive credit for the cost of the license, sales tax, and the issuance fee. The appropriate state office or offices shall mark all pertinent records pertaining to the license which has been voided accordingly and upon inquiry by any law enforcement agency or officer shall notify the agency or officer that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.

(e) The provisions of this section are supplemental and cumulative to existing law and the remedies provided in this section are in addition to any other criminal or civil penalty provided by law for the negotiating of worthless negotiable instruments.

(f) In addition to any other applicable immunity protections, the judge of probate or any of his or her employees, agents, or assignees who comply with this section shall be immune from civil or criminal liability for all actions taken pursuant to this section.












Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Part 1 - Board of Education.

Division 1 - Compensation.

Section 45-34-100 - Expense allowance.

(a) In Henry County, each member of the county board of education is entitled to receive a monthly expense allowance of two hundred dollars ($200), to be paid from school funds, and as reimbursement for expenses incurred in Henry County, Alabama. Such allowance shall be in addition to any other allowance or compensation provided by law.

(b) The operation of this section shall be retroactive to October 1, 1980, and all actions taken and payments made pursuant thereto on and after that date are ratified and confirmed.






Division 2 - Membership.

Section 45-34-100.20 - Composition of board.

Beginning in 1986 and continuing until the expiration of the term of office of any member of the Henry County Board of Education elected to such board in 1984, the Henry County Board of Education shall be composed of six members. Thereafter, such board shall be composed of five members elected from five single member districts within the county, as hereinafter defined. The chair for the board shall be elected from the membership of the board immediately after the members elected to the board in 1986 have taken their seats on the board, and thereafter the board, in like manner, shall elect a chair every two years. Those board members seeking to serve Districts No. 2, No. 4, and No. 5 shall run and be elected from their respective districts in 1986 and shall serve six-year terms. Those board members seeking to serve Districts No. 1 and No. 3 shall run and be elected from their respective districts in 1988 and shall likewise serve six-year terms. The term of office of a member of the board of education, when elected, shall officially begin at the first meeting of the board of education next following the election of any member to such board.



Section 45-34-100.21 - Districts.

For the purpose of this subpart, and for future elections of members of the board of education, Henry County is hereby divided into five separate geographical districts, to be numbered 1 to 5, inclusive, and described as follows:

(1) DISTRICT NO. 1 Beginning at the Southeast Corner of Henry County at Georgia Line on East Side and Houston County on South Side; thence West along the South line of Henry County to the Southwest Corner of Henry County; thence North along the West line of Henry County to the intersection of Henry County Road No. 16; thence East along the centerline of said Henry County Road No. 16 to the intersection of the West City Limits of Headland, Alabama; thence South along the West City Limits line to the intersection of centerline of Seaboard Coast Line Railroad; thence Northeast along centerline of Seaboard Coast Line Railroad Tracks to its intersection with the projected centerline of Cleveland Street; thence South along the centerline of Cleveland Street to the intersection of Holland Street; thence East along the centerline of Holland Street to its intersection with Mitchell Street; thence South along the centerline of Mitchell Street to its intersection with East Church Street (Alabama Highway No. 134); thence East along the centerline of East Church Street to its intersection with Cable Street; thence South along the centerline of Cable Street to its intersection with Sparks Street; thence West along the centerline of Sparks Street to its intersection with Peachtree Street; thence South along Peachtree Street to its intersection with Whitten Street; thence East along the centerline of Whitten Street to its intersection with Cable Street; thence South along the centerline of Cable Street to its intersection with the centerline of Peachtree Street; thence Southeast along the centerline Peachtree Street to its intersection with Holman Drive; thence East along the centerline of Holman Drive to the intersection of centerline of U.S. Highway No. 431; thence North along the centerline of U.S. Highway No. 431 to the intersection of centerline of Alabama Highway No. 134; thence East along the centerline of Alabama Highway No. 134 to the intersection of centerline of County Road No. 15; thence North along the centerline of County Road No. 15 to the centerline of Henry County Road No. 99 (Old U.S. 431); thence West along County Road No. 99 to the East City Limits Line of Headland, Alabama; thence North along the East City Limits Line of Headland to its Northeast Corner; thence West along the North City Limits Line of Headland to its intersection with the centerline of Henry County Road No. 9; thence North along the centerline of Henry County Road No. 9 to its intersection with the centerline of U.S. Highway No. 431; thence North along the centerline of Henry County Road No. 431 to its intersection with the centerline of Henry County Road No. 12; thence East along the centerline of Henry County Road No. 12 to its intersection with Henry County Road No. 45; thence North along the centerline of Henry County Road No. 45 to its intersection with the centerline of Henry County Road No. 30; thence East along the centerline of Henry County Road No. 30 to its intersection with the centerline of Henry County Road No. 26; thence East along Henry County Road No. 26 to its intersection with Henry County Road No. 55; thence South along the centerline of Henry County Road No. 55 to its intersection with Henry County Road No. 12; thence East along the centerline of Henry County Road No. 12 to its intersection with the centerline of Henry County Road No. 53; thence South along the centerline of Henry County Road No. 53 to its intersection with the centerline of Henry County Road No. 77; thence North along the centerline of Henry County Road No. 77 to its intersection with the centerline of Henry County Link Node Road No. 1048; thence East along the centerline of Henry County Link Node Road No. 1048 to its intersection with the centerline of Alabama Highway No. 95; thence South along the centerline of Alabama Highway No. 95 to its intersection with Foster Creek; thence East along the center of Foster Creek to the East Line of Henry County (Alabama–Georgia Line); thence South along the East Line of Henry County to the Southeast Corner of Henry County and the Point of beginning.

(2) DISTRICT NO. 2 Beginning at the Point where Foster Creek drains into the Chattahoochee River at the Georgia Line; thence West along Foster Creek to the intersection with Alabama Highway No. 95; thence North along the centerline of Alabama Highway No. 95 to the intersection of Henry County Paved Road Link Node No. 1048, also known as the Will Pitchford Road; thence West along Henry County Road No. 1048 to the intersection of the centerline of Henry County Road No. 77; thence South along the centerline of Henry County Paved Road No. 77 to its intersection with the centerline of Henry County Paved Road No. 53; thence North along the centerline of Henry County Road No. 53 to its intersection with the centerline of County Road No. 12; thence West along the centerline of Henry County Road No. 12 to its intersection with the centerline of County Road No. 55; thence North along the centerline of County Road No. 55 to its intersection with Henry County Road No. 26; thence West along Henry County Road No. 26 to its intersection with Henry County Road No. 30; thence West along the centerline of Henry County Road No. 30 to its intersection with the centerline of Henry County Road No. 45; thence South along the centerline of Henry County Road No. 45 to its intersection with the centerline of Henry County Road No. 12; thence West along the centerline of Henry County Road No. 12 to the East Line of the Newville City Limits; thence North along the East Line of the Newville City Limits to the Northeast Corner of the Newville City Limits; thence West along the North Line of the Newville City Limits to the Northwest Corner of the Newville City Limits; thence South along the West Line of the Newville City Limits; to its intersection with the centerline of Henry County Road No. 7; thence Northwest along the centerline of Henry County Road No. 7 to its intersection with the centerline of Henry County Road No. 89; thence Northwest along the centerline of Henry County Road No. 89 to its intersection with the centerline of Alabama Highway No. 27; thence Northeast along the centerline of Alabama Highway No. 27 to its intersection with Henry County Road No. 32; thence East along the centerline of Henry County Road No. 32 to its intersection with Henry County Road No. 99 (Old U.S. Highway No. 431); thence North along the centerline of Henry County Road No. 99 to its intersection with the centerline of Henry County Road No. 40; thence Northwest along the centerline of Henry County Road No. 40 to its intersection with the centerline of Alabama Highway No. 27; thence North along the centerline of Alabama Highway No. 27 to its intersection with the centerline of Henry County Road No. 45; thence North along the centerline of Henry County Road No. 45 to its intersection with the centerline of Henry County Link Node Road No. 5056; thence East along Henry County Link Node Road No. 5056 to its intersection with the centerline of U.S. Highway No. 431; thence South along the centerline of U.S. Highway No. 431 to the intersection of the centermost branch of Skipper Creek; thence Southeast along this centermost branch of Skipper Creek to its branchfork running North toward Abbeville High School; thence North along this branch toward Abbeville High School to its intersection with the Projected centerline of Pine Street of Abbeville, Alabama; thence East along the projected centerline and the centerline of Pine Street to its intersection with the centerline of Kirkland Street (Alabama Highway No. 27); thence North along the centerline of Kirkland Street to its intersection with the centerline of East Alabama Street; thence East along the centerline of East Alabama Street to its intersection with the centerline of Alabama Highway No. 95 (Columbia Road); thence Southeast along the centerline of Alabama Highway No. 95 to its intersection with the centerline of Henry County or City of Abbeville Link Node Dirt Road No. 5068; thence South along the centerline of Link Node Road No. 5068 to its intersection with the South Line of Abbeville City Limits; thence West along this South Line of Abbeville City Limits to a City Limits Corner; thence South along the Abbeville City Limits Line to a corner; thence West along the Abbeville City Limits Line to its intersection with Skipper Creek; thence Southeast along Skipper Creek to the first branch leading off in a Northeasterly direction; thence Northeast along this branch to its intersection with the City Limits Line of Abbeville; thence follow the South and East City Limits Line in a counter clock-wise direction to the East City Limits line intersection with Alabama Highway No. 10; thence East along the centerline of Alabama Highway No. 10 to its intersection with the centerline of Henry County Link Node Road No. 1245 in Shorterville; thence East along centerline of Link Node Road No. 1245 to its intersection with the centerline of Henry County Road No. 97; thence Southeast along the centerline of Henry County Road No. 97 to its intersection with the centerline of Henry County Link Node Road No. 1154 (Farmer’s Landing Road); thence East along the centerline of Link Node Road No. 1154 to the East Line of Henry County and West Line of Georgia; thence South along the East Line of Henry County and West Line of Georgia to its intersection with Foster Creek Southeast of Haleburg, Alabama, the Point of beginning.

(3) DISTRICT NO. 3 Beginning at the intersection of the centerline of Henry County Link Node Road No. 1154, also known as the Farmer’s Landing Road, and the East Line of Henry County and West Line of State of Georgia, approximately three (3) miles East of the Shorterville Community; thence West along Link Node Road No. 1154 (Farmer’s Landing Road) to its intersection with the centerline of Henry County Paved Road No. 97; thence Northwest along the centerline of Henry County Paved Road No. 97 to its intersection with the centerline of Henry County Link Node Road No. 1245; thence West along the centerline of Henry County Link Node Road No. 1245 to its intersection with the centerline of Alabama Highway No. 10; thence West along the centerline of Alabama Highway No. 10 to the intersection of Alabama Highway No. 95 (South Doswell Street); thence South along the centerline of Alabama Highway No. 95 to its intersection with the center line of Clendinen Street; thence West along the centerline of Clendinen Street to its intersection with the centerline of Trawick Street; thence North along the centerline of Trawick Street to its intersection with the centerline of Alabama Highway No. 10 (West Washington Street); thence Northwest along the centerline of Alabama Highway No. 10 and Old Highway U.S. 431 to its intersection with the centerline of U.S. Highway No. 431; thence North along the centerline of U.S. Highway No. 431 to its intersection with the centerline of Henry County Link Node Road No. 1180 (Firetower Road); thence East along Henry County Link Node Road No. 1180 to its intersection with the centerline of Alabama Highway No. 95; thence North along the centerline of Alabama Highway No. 95 to its intersection with the centerline of Henry County Road No. 37; thence Northwest along the centerline of Henry County Road No. 37 to its intersection with the centerline of U.S. Highway No. 431; thence North along the centerline of U.S. Highway No. 431 a short distance to its intersection with the centerline of Henry County Road No. 54; thence Northwest along the centerline of Henry County Road No. 54 to its intersection with the centerline of Henry County Link Node Road No. 1211; thence Southwest along Henry County Link Node Road No. 1211 to its intersection with the centerline of Henry County Road No. 29; thence Southeast along the centerline of Henry County Road No. 29 to its intersection with the centerline of Henry County Link Node Road No. 1186; thence South along the centerline of Henry County Link Node Road No. 1186 to its intersection with the centerline of Alabama Highway No. 10; thence West along the centerline of Alabama Highway No. 10 to the West Line of Henry County and the East Line of Barbour County; thence North along the West Henry County Line to the Northwest Corner of Henry County; thence East along the North Line of Henry County and the South Line of Barbour County to the Northeast Corner of Henry County and the West Georgia Line; thence South along the East Line of Henry County and West Georgia Line to its intersection with the centerline of Henry County Link Node Road No. 1154, also known as Farmers Landing Road, and the Point of beginning.

(4) DISTRICT NO. 4 Beginning at the intersection of the centerline of Henry County Road No. 32 and the intersection of the centerline of Henry County Road No. 99 (Old U.S. 431); thence West along the centerline of said County Road No. 32 to its intersection with the centerline of Alabama Highway No. 27; thence Southwest along the centerline of said Highway No. 27 to the West line of Henry County (East Line of Dale County); thence North along Henry County’s West Line to its intersection with the centerline of Alabama Highway No. 10; thence East along the centerline of said Alabama Highway No. 10 to its intersection with the centerline of Link Node Road No. 1186; thence North along the centerline of said Link Node Road No. 1186 to its intersection with the centerline of Henry County Road No. 29; thence North along the centerline of said County Road No. 29 to its intersection with the centerline of Henry County Link Node Road No. 1211; thence Northeast along the centerline of said Link Node Road No. 1211 to its intersection with the centerline of Henry County Road No. 54; thence East along the centerline of said County Road No. 54 to its intersection with the centerline of U.S. Highway No. 431; thence South along the centerline of said U.S. Highway No. 431 to its intersection with the centerline of Henry County Road No. 37; thence Southeast along the centerline of said Henry County Road No. 37 to its intersection with the centerline of Alabama Highway No. 95; thence South along the centerline of Alabama Highway No. 95 to its intersection with the centerline of Henry County Link Node Dirt Road No. 1180 (Fire Tower Road); thence West along the centerline of said County Link Node Road No. 1180 to its intersection with the centerline of U.S. Highway No. 431; thence South along the centerline of U.S. Highway No. 431 to its intersection with the centerline of Old U.S. Highway No. 431; thence South along the centerline of Old U.S. Highway No. 431 to its intersection with the centerline of Alabama Highway No. 10; thence East along the centerline of said Alabama Highway No. 10 to its intersection with the centerline of Trawick Street in Abbeville, Alabama; thence South along the centerline of Trawick Street to its intersection with the centerline of Clendinen Street; thence East along the centerline of Clendinen Street to its intersection with the centerline of Alabama Highway No. 95 (South Doswell Street); thence North along the centerline of Alabama Highway No. 95 (South Doswell Street) to its intersection with the centerline of Alabama Highway No. 10 (East Washington Street); thence East along the centerline of Alabama Highway No. 10 (East Washington Street) to its intersection with the East City Limit’s line of Abbeville, Alabama; thence South and West along the City Limit’s line of Abbeville, Alabama to its intersection with a Branch Head South of Merritt’s Subdivision; thence Southwest along said branch to its intersection with Skipper Creek; thence Northwest along Skipper Creek to its intersection with the South City Limit’s line of Abbeville, Alabama; thence East, North and East along the South City Limit’s lines of Abbeville, Alabama to its intersection with Link Node Dirt Road No. 5068; thence North along said Link Node Road No. 5068 to its intersection with the centerline of Alabama Highway No. 95; thence Northwest along the centerline of said Alabama Highway No. 95 to its intersection with the centerline of Alabama Street; thence West along the centerline of Alabama Street to its intersection with the centerline of Kirkland Street; thence South along the centerline of said Kirkland Street to its intersection with the centerline of Pine Street; thence West along the centerline and projected centerline of Pine Street to its intersection of a Branch; thence Southwest along this Branch to its intersection with the center of Skipper Creek; thence Northwest along the center of Fork of Skipper Creek to its intersection with the centerline of U.S. Highway No. 431; thence North along the centerline of said U.S. Highway No. 431 to its intersection with the centerline of Link Node Road No. 5056 (Sam Singletary Road); thence West along the centerline of said Link Node Road No. 5056 to its intersection with the centerline of Henry County Road No. 45; thence South along the centerline of said County Road No. 45 to its intersection with the centerline of Alabama Highway No. 27; thence South along the centerline of said Alabama Highway No. 27 to its intersection with the centerline of Henry County Road No. 40; thence Southeast along the centerline of said Henry County Road No. 40 to its intersection with the centerline of Henry County Road No. 99 (Old U.S. Highway No. 431); thence South along the centerline of said Henry County Road No. 99 (Old U.S. Highway No. 431) to its intersection with the centerline of Henry County Road No. 32 and the Point of beginning.

(5) DISTRICT NO. 5 Beginning at the intersection of the centerline of Henry County Paved Road No. 15 and the centerline of Alabama Highway Number 134; thence West along the centerline of said Alabama Highway No. 134 to its intersection with the centerline of U.S. Highway No. 431; thence South along the centerline of U.S. Highway No. 431 to its intersection with the centerline of Holman Drive; thence West along the centerline of Holman Drive to its intersection with the centerline of Peachtree Street; thence Northwest along the centerline of Peachtree Street to its intersection with the centerline of Cable Street; thence North along the centerline of Cable Street to its intersection with the centerline of Whitten Street; thence West along the centerline of Whitten Street to its intersection with the centerline of Peachtree Street; thence North along the centerline of Peachtree Street to its intersection with the centerline of Sparks Street; thence East along the centerline of Sparks Street to its intersection with the centerline of Cable Street; thence North along the centerline of Cable Street to its intersection with the centerline of Alabama Highway No. 134 (East Church Street); thence West along the centerline of Alabama Highway No. 134 (East Church Street) to its intersection with the centerline of Mitchell Street; thence North along the centerline of Mitchell Street to its intersection with the centerline of Holland Street; thence West along the centerline of Holland Street to its intersection with the centerline of Cleveland Street; thence North along the centerline and projected centerline of Cleveland Street to its intersection with the centerline of Seaboard Coast Line Railroad Company; thence Southwest along the centerline of Seaboard Coast Line Railroad Company to its intersection with the West City Limits of Headland, Alabama; thence North along the West City Limits Line of Headland to its intersection with the centerline of Henry County Road No. 16; thence West along the centerline of said Henry County Road No. 16 to its intersection with the West Line of Henry County and East Line of Dale County; thence North along the West Line of Henry County to its intersection with the centerline of Alabama Highway No. 27; thence East along said centerline of Alabama Highway No. 27 to its intersection with the centerline of Henry County Road No. 89; thence Southeast along the centerline of Henry County Road No. 89 to its intersection with the centerline of Henry County Road No. 7; thence Southeast along the centerline of Henry County Road No. 7 to its intersection with the West City Limits Line of Newville, Alabama; thence North along the West City Limits Line of Newville to the Northwest Corner of Newville City Limits; thence East along the North City Limits Line to the Northeast Corner of Newville City Limits; thence South along the East Line of Newville City Limits to its intersection with the centerline of U.S. Highway No. 431; thence South along the centerline of U.S. Highway No. 431 to its intersection with the centerline of Henry County Road No. 9; thence Southwest along the centerline of Henry County Road No. 9 to its intersection with the North City Limits Line of Headland, Alabama; thence East along the North City Limits Line of Headland to the Northeast corner of City Limits Line of Headland; thence South along the East City Limits Line of Headland to its intersection with the centerline of Henry County Road No. 99 (Old U.S. Highway No. 431); thence Northeast along the centerline of Henry County Road No. 99 (Old U.S. Highway No. 431) to its intersection with the centerline of said Henry County Road 15; thence South along the centerline of said Henry County Road No. 15 to its intersection with the centerline of Alabama Highway No. 134 and the Point of beginning.



Section 45-34-100.22 - Election and terms of board members.

At the general elections in 1988 and 1992, and every six years thereafter, the qualified electors residing in each of the districts in Henry County shall elect one board member for that district, who shall be a bona fide elector of and shall actually reside in the district for which he or she is elected, and who shall hold office for a period of six years, and until his or her successor shall be elected and qualified.



Section 45-34-100.23 - Transition of offices.

This subpart shall not affect the duties, rights, and responsibilities of the present members of the Henry County Board of Education, but the board members shall continue to hold and discharge the duties of the office as now incumbent upon them and as may be incumbent upon them by law, until their successors shall be elected and qualified under this subpart.



Section 45-34-100.24 - Vacancies.

Any vacancy occurring on the board of education shall be filled in the manner otherwise provided by law concerning the filling of vacancies on the Henry County Board of Education.









Part 2 - Superintendent of Education.

Section 45-34-101 - Salary; expense allowance.

All laws to the contrary notwithstanding, the Henry County Board of Education is hereby authorized to increase and set a salary for the superintendent of education in conjunction with state increases for teachers. The Henry County Board of Education shall increase or set expense allowances and any other compensation or supplement as provided by law.









Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-34-110 - Compensation.

(a) Each member of the Board of Registrars of Henry County shall receive additional compensation paid from the county general fund not to exceed ten dollars ($10) for each day that the board meets.

(b) This section shall have retroactive effect to April 1, 2002, and all payments made heretofore to the members of the board of registrars pursuant to subsection (a) are hereby ratified and confirmed.






Part 2 - Poll Workers.

Section 45-34-111 - Compensation.

In addition to any compensation heretofore provided by law for the poll workers in Henry County, each poll worker shall be entitled to a five dollar ($5) per meeting day increase in such compensation with such increase to be paid in the usual manner from the county general fund. The increase in compensation herein provided for such poll workers shall be retroactive to October 1, 1986.









Article 12 - Employees.



Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.



Article 15 - Gambling.



Article 16 - Government Operations.



Article 17 - Health and Environment.

Part 1 - Health.

Section 45-34-170 - Board of health fees.

(a) The Henry County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the Department of Examiners of Public Accounts.

(b) No person shall be denied any service because of that person’s inability to pay. The county board of health may establish a sliding fee scale based on one’s ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are hereby appropriated to the respective health department which collected such fees.






Part 2 - Junkyards.

Section 45-34-171 - Legislative findings.

The regulation of the accumulation and storage of junk, inoperable motor vehicles, and other litter within the unincorporated areas of Henry County, and licensing the operation of junkyards within the unincorporated areas of Henry County is hereby declared to be in the public interest and necessary to promote the public safety, health, welfare, convenience, and enjoyment of public travel; to protect the public investment in public highways; to preserve and enhance the scenic beauty of lands and the environment; and to promote the conservation of natural mineral resources by encouraging recycling. The Legislature finds and declares that within the unincorporated areas of Henry County the accumulation and storage of junk, inoperable motor vehicles, other litter, and the operation of junkyards, any of which do not conform to the requirements of this part, are a public nuisance.



Section 45-34-171.01 - Public Nuisance - Premises.

(a) It is unlawful and constitutes a public nuisance for the owner or other person in charge or in control of a building, lot, junkyard, or other premises, within the unincorporated territory of Henry County to fail to keep the lot, junkyard, or premises clean and free from garbage, refuse, litter, junk, debris, salvaged materials, household furniture, trash, used motor vehicle tires, inoperable motor vehicles, kitchen and other household appliances, rags, paper, cardboard, and other nondecorative matter, including any materials within which water may accumulate or which may shelter or encourage the growth of insects or rodents, or materials which generate obnoxious odors, or which offend the esthetics of the community, and which thereby cause a substantial diminution in the value of other property nearby or which threaten the health and safety of any citizen.

(b) This part shall not apply to any company, corporation, or business currently operating, whose primary purpose of business is to burn or incinerate wood materials, salvage materials, building refuse, waste products, timber stumps, trees, or brush and other debris that results from clearing land, cutting timber, or refurbishing or constructing buildings. This part shall not apply to farm buildings or farm equipment and farm materials stored around farm buildings on a farm.



Section 45-34-171.02 - Public Nuisance - Motor vehicles.

(a) Except as provided in subsection (b), it is unlawful and constitutes a public nuisance for any person to park, leave, or store upon any place or premises in public view within the unincorporated territory of Henry County more than one motor vehicle which is not currently and validly registered and tagged as required by state law.

(b) Subsection (a) shall not apply to a licensed business if the parking, leaving, or storage of the motor vehicle is reasonably necessary in the operation of the business, directly or indirectly.



Section 45-34-171.03 - Licensing and operation of junkyards.

(a) No person shall establish, operate, or maintain a junkyard containing any items listed in Section 45-34-171, but not limited to those items, any portion of which is within 1,000 feet of the nearest edge of the right-of-way of any highway, without obtaining a county license to do so from the county commission through the Henry County License Commissioner or other like official. No license shall be granted except for those junkyards which are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the highway or any adjoining real property. The operation of an unlicensed junkyard required to be licensed pursuant to this section constitutes a public nuisance.

(b) The county commission shall adopt regulations and requirements for issuing licenses for the operation of junkyards within the limits defined in this part, and may revoke the licenses at any time the junkyard fails to conform to the requirements of this part, and shall charge a license fee of not more than one thousand dollars ($1,000), and not less than one hundred dollars ($100) payable each fiscal year. The license fee shall be in addition to the license fee required under Section 23-1-244. All licenses issued under this part shall expire on September 30 following the date of issue. Licenses shall be renewed from year to year upon payment of the fee. Proceeds from the fees shall be deposited in the general fund of the county.



Section 45-34-171.04 - Enforcement; fines.

(a) This part shall be enforced by the Henry County Commission or its duly authorized agent or representative. The Henry County Commission, acting through its agents or sheriff, may access civil fines not more than five hundred dollars ($500) nor less than two hundred fifty dollars ($250) for operation without a license and for each violation of its regulations. An aggrieved party may request a due process hearing before the commission prior to the assessment becoming final in a manner to be provided by the commission in its regulations.

(b) The Henry County Commission or duly authorized agent or representative may commence a court action in the name of the Henry County Commission in the Circuit Court of Henry County, Alabama, to abate or enjoin any public nuisances declared by this part. In any action pursuant to this subsection, the Circuit Court of Henry County, Alabama, may assess all costs of abating the public nuisance declared by this part, including reasonable attorney’s fees, court costs, and all other expenses of litigation, against the person creating or maintaining the public nuisance.



Section 45-34-171.05 - Compliance.

The enforcement and licensing provisions of this part shall be operative on October 1 following May 1, 2001. All persons, businesses, or legal entities engaging in any business or activity covered by this part shall have until October 1 following May 1, 2001, to comply with this part.









Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-34-230 - Expense allowance; salary.

(a)(1) The Sheriff of Henry County shall receive an additional expense allowance of three thousand five hundred dollars ($3,500) per annum, payable in equal monthly installments. The expense allowance shall be in addition to all other compensation, expense allowances, or benefits granted to the sheriff.

(2) Beginning with the next term of office, the expense allowance paid to the sheriff as provided in subdivision (1) shall be null and void. In lieu thereof the sheriff shall receive an additional compensation of three thousand five hundred dollars ($3,500) per annum. The compensation shall be in addition to all other compensation, expense allowances, or benefits received.

(b)(1) Commencing on the first day of the month immediately following May 11, 2000, the Sheriff of Henry County shall be entitled to an additional expense allowance in the amount of four thousand dollars ($4,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent sheriff, the annual salary for the sheriff shall be increased by four thousand dollars ($4,000) per annum, payable in equal monthly installments from the general fund of the county and at that time, subdivision (1) shall become null and void.



Section 45-34-230.01 - Employees.

Notwithstanding any other provision of law, any funds which the Sheriff of Henry County has discretion to spend for any purpose, including, but not limited to, any discretionary fund of the sheriff, may be expended for compensation for employees of the sheriff as provided pursuant to policy of the sheriff.






Part 2 - Funding.

Section 45-34-231 - Service fee; Law Enforcement Fund.

(a) This section shall only apply to Henry County.

(b) In addition to any other fee imposed by law, an additional fee of ten dollars ($10) shall be assessed for delivery by the sheriff of any summons or other pleading or document arising out of any civil or criminal proceeding in the circuit court or district court of the county. When collected by the clerk of the court, the fees shall be remitted by the clerk to the Sheriff’s Law Enforcement Fund for law enforcement purposes and to discharge the duties of the office of sheriff as determined by the sheriff in the public interest.



Section 45-34-231.01 - Work Release Fund.

The Sheriff of Henry County, in his or her discretion, may use funds accruing to the Sheriff’s Work Release Fund for law enforcement purposes in Henry County as the sheriff sees fit.






Part 3 - Jails.

Section 45-34-232 - Jail concession ; disposition of funds.

(a) The Sheriff of Henry County may operate a jail concession. The sheriff, sheriff’s deputies, or agents or employees of the sheriff, or any combination of these persons, may sell soft drinks, cigarettes, personal items, and other concession items to county prisoners and state prisoners in county custody. The sheriff shall be responsible for the operation of the concession.

(b)(1) The sheriff shall establish and maintain a concession fund in a bank licensed to do business in the state. All monies collected under this section shall be deposited by the sheriff into the concession fund.

(2) The sheriff shall keep an account of all concession sales and transactions of the concession fund for annual audit by the Department of Examiners of Public Accounts. The concession account and fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the concession shall be expended at the discretion of the sheriff for law enforcement purposes in Henry County.

(d) The establishment of the concession fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.






Part 4 - Pistol Permits.



Part 5 - Retirement.

Section 45-34-234 - Receipt of badge, pistol, etc., upon retirement.

(a) This section shall apply only to Henry County.

(b) Any person employed as a commissioned deputy of the sheriff's office of Henry County for a period of 10 years or more upon retirement who leaves the office in good standing shall receive from the office, without cost to him or her, a retired badge, a retired commission card, and his or her service pistol.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Compensation.

Section 45-34-240 - Salary, cost of living increases, and expense allowances.

(a) This section shall only apply in Henry County.

(b) The total compensation, including salary, cost of living increases, and expense allowances, paid to the revenue commissioner under general law and Act 2003-152 of the 2003 Regular Session (Acts 2003, p. 455), are hereby ratified and confirmed as the proper compensation for the revenue commissioner, and shall continue as the total compensation, including salary, cost of living increases, and expense allowances, paid to the revenue commissioner until such time as the requirements of Section 11-2A-4, have been met.



Section 45-34-240.01 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MARCH 6, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Commencing on April 1, 2017, the Revenue Commissioner of Henry County shall receive an annual expense allowance of five thousand dollars ($5,000) payable in equal monthly installments. This expense allowance shall be in addition to all other compensation or benefits granted to the revenue commissioner, including, the compensation provided in Section 45-34-240.

(b) Effective beginning the next term of office, the annual salary of the Revenue Commissioner of Henry County shall be increased by five thousand dollars ($5,000) and the expense allowance provided for in subsection (a) shall be null and void.

(c) Notwithstanding any other provision of law, in addition to any other compensation provided to the revenue commissioner, the revenue commissioner shall continue to receive any cost-of-living or other salary increases granted by the county commission to other elected officials in the county.






Division 2 - Consolidated Office.

Section 45-34-240.20 - Consolidation of offices and duties.

(a) After September 30, 1985, there shall be a county revenue commissioner in Henry County. A commissioner shall be elected at the general election in 1984 and at the general election every six years thereafter, who shall serve for a term of six years beginning on the first day of October next after his or her election, and until his or her successor is elected and has qualified.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.

(c) The salaries and fringe benefits, as determined, shall be paid on a pro rata basis out of the monies collected each tax year into the general fund of the county, and thereafter paid from the fund to the clerks. The pro rata share of the clerks’ salaries and fringe benefits to be paid by each fund or agency receiving ad valorem taxes, shall be determined by computing the percentage of the total collections for which each fund or agency bears to the total collections of ad valorem taxes. The pro rata share of salaries and fringe benefits each fund or agency shall pay during the first year after implementation of this subsection shall be based upon the collections made during the tax year next preceding May 29, 1984.

(d) Before entering upon the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the county commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission, and shall be a preferred claim against the county.

(e) The county shall provide the necessary offices for the county revenue commissioner, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of his or her office, the county revenue commissioner shall receive an annual salary of thirty thousand dollars ($30,000) payable in equal monthly installments as provided by law.

(g) The offices of Tax Assessor and Tax Collector of Henry County are hereby abolished effective the first day of October, 1985.

(h) It is the purpose of this section to promote the public convenience in Henry County by consolidating the offices of tax assessor and tax collector.



Section 45-34-241.21 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MARCH 6, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The revenue commissioner shall combine all budgetary operations and functions of the office of the revenue commissioner that were previously divided into the budgetary operations and functions of the tax assessor and the budgetary operations and functions of the tax collector. The expenses of the office shall be financed on a pro rata basis and allocated in the same manner that the salary of the revenue commissioner is paid pursuant to Section 40-6A-2. Any funds retained as a result of the combining of budgetary operations and functions pursuant to this section shall be used solely for the operation of the office of the revenue commissioner subject to approval of the budget for the office by the county commission in the same manner as the budget is currently approved.






Division 3 - Employees.

Section 45-34-240.40 - Salaries.

(a) The County Commission of Henry County is authorized to pay out of the general fund of the county the salaries of clerks for the tax collector and clerks for the tax assessor. Such clerks shall be appointed by the tax collector and tax assessor, respectively. The tax assessor, with the approval of the Henry County Commission, shall fix his or her clerks’ salaries and the tax collector, with the approval of the Henry County Commission, shall fix his or her clerks’ salaries; however, the total amount to be paid to the clerks in each office shall be fixed at not more than twelve thousand dollars ($12,000) per annum, total, and shall be paid as requested by the tax assessor and tax collector, with the approval of the Henry County Commission, to such clerks.

(b) The salaries, as above determined, shall be paid on a pro rata basis out of the monies collected each tax year into the general fund of the county, and thereafter paid from the fund to the clerks in equal installments. The pro rata share of the clerks’ salaries to be paid by each fund or agency receiving ad valorem taxes, shall be determined by computing the percentage of the total collections for which each fund or agency bears to the total collections of ad valorem taxes. The pro rata share of salaries each fund or agency shall pay during the first year after implementation of this section shall be based upon the collections made during the tax year next preceding October 1, 1983.









Part 2 - Redemption of Lands.

Section 45-34-241 - Procedure for sale and redemption of lands.

(a) This section shall apply to Henry County.

(b) The procedure for selling and redeeming lands for taxes in such county shall be the same as provided in Title 40, as amended, except that all such duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the tax collector of the county, and the judge of probate shall be relieved of all such duties.






Part 3 - Tax, Tobacco.

Section 45-34-242 - Levy of tax.

(a) There is hereby imposed upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Henry County a county privilege, license, or tax in the following amounts:

(1) Five cents ($0.05) for each package of cigarettes, made of tobacco or any substitute therefor;

(2) Two cents ($0.02) for each cigar of any description made of tobacco or any substitute therefor, with the exception of the cigarette sized or near cigarette sized cigars which may be taxed at the same rate as cigarettes under subdivision (1);

(3) Two cents ($0.02) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner as to be suitable for smoking in a pipe or cigarette;

(4) Three cents ($0.03) for each sack, plug, package or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in subdivision (3); and

(5) Three cents ($0.03) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(b) The privilege, license or excise tax shall be in addition to all other federal, state, or local taxes heretofore imposed by law. Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.



Section 45-34-242.01 - Tax to be added to sales price of tobacco products.

Upon October 1, 1989, every person, firm, corporation, club, or association that sells, stores, or receives for the purpose in Henry County any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, on all price display signs, sales, or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products.



Section 45-34-242.02 - Violations.

It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Henry County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or absorb or advertise directly or indirectly the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this section shall be guilty of a violation, and upon conviction shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail for not more than 60 days, or by both such fine and imprisonment. Each act in violation of this section shall constitute a separate offense.



Section 45-34-242.03 - Enforcement; tobacco stamps; reporting.

It shall be the duty of the County Commission of Henry County to enforce this part upon its imposing the tax thereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every dealer, storer, or distributor engaged in the business for which the tax is hereby levied and to make any and all rules and regulations necessary and proper for the collection of such tax. Upon resolution of the Henry County Commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by the county under this part. The resolution must be submitted, received, and approved by the State Department of Revenue at least two months prior to the effective date of the collection and administration of this tax by the State Department of Revenue as set by the Henry County Commission. The tax hereby authorized shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40–25–1 through Section 40–25–28. The State Department of Revenue, if directed by resolution of the Henry County Commission to collect all county privilege, license, or excise taxes levied under this part, for as long as the department is so directed, shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax. In accordance with Section 40–25–2(q), in the event the aforementioned tobacco stamps are not available, for affixing to tobacco products packages and containers, or by the authority of a duly promulgated regulation eliminating the requirement of affixing stamps, the commissioner of revenue may require a monthly report in lieu of stamps to report the amount of tax due. The monthly report shall be in a form approved by the commissioner of revenue, and adopted by the Department of Revenue under the Alabama Administrative Procedure Act.



Section 45-34-242.04 - Collection of taxes; rules and regulations.

The State Department of Revenue, if directed by resolution of the Henry County Commission to collect all county privilege, license, or excise taxes levied under this part, for as long as the department is requested to collect the levies, is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this part. All such rules and regulations duly promulgated shall have the force and effect of law.



Section 45-34-242.06 - Disposition of funds.

The proceeds from the tax hereby authorized less the actual cost of collection, not to exceed 10 percent, shall be paid by the State Department of Revenue to the Alabama Forestry Commission on a monthly basis. The proceeds are to be used for the purposes of fire protection in Henry County. These funds shall be payable on a quarterly or monthly basis and shall be expended solely for purposes of fire protection, prevention, fire safety, education, and in order to encourage a strong volunteer firefighters network in Henry County. The proceeds paid by the Department of Revenue to the Alabama Forestry Commission shall be distributed by the Alabama Forestry Commission to volunteer fire departments in the county as determined by the Alabama Forestry Commission in consultation with the Henry County Volunteer Fire Department Association on an equal basis, share and share alike.



Section 45-34-242.07 - Construction and application.

(a) None of the provisions of this part shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(b) This part shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of the county, which are actually resold or reshipped.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 34A - HENRY COUNTY MUNICIPALITIES.

Article 1 - Abbeville.



Article 2 - Columbia.



Article 3 - Headland.



Article 4 - Kinsey.






Chapter 35 - HOUSTON COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-35-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Houston County local laws enacted after 1978 and all Houston County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Part 1 - Licensing.

Section 45-35-20 - Legislative findings.

The Legislature finds all of the following:

(1) The authority of the Legislature to enact local laws regulating the liquor traffic is preserved in Section 104 of the Constitution of Alabama of 1901, now appearing as Section 104 of the Official Recompilation of the Constitution of Alabama of 1901, as amended.

(2) Relying on prior judicial opinions of the federal courts, it has been clearly established that reducing the secondary effects associated with adult entertainment businesses serves and furthers a substantial governmental interest, particularly when the serving of alcohol is involved.

(3) Any form of nudity and sexual conduct in establishments that serve alcohol or deal in alcoholic beverages encourages the conduct of prostitution, attempted rape, rape, murder, and assaults on police officers in and around an establishment dealing in or permitting the consumption of alcoholic beverages, and that actual and simulated nudity and sexual conduct and the depiction thereof coupled with alcohol in an establishment dealing in or permitting the consumption of alcoholic beverages begets undesirable behavior, sexual, lewd, lascivious, and salacious behavior or conduct among patrons and employees within establishments that deal in alcoholic beverages and results in violation of law and dangers to health, degradation of women, and safety and welfare of the public. It is the intent of this part to prohibit nudity, partial nudity, gross sexuality, and the simulation and depiction thereof in establishments dealing in alcoholic beverages and to thereby protect and preserve the health, safety, morals, and welfare of the people of Houston County by prohibiting any person from recklessly, knowingly, or intentionally appearing nude or semi-nude including, but not limited to, erotic dancing, bikini dancing, or other entertainment where the entertainers, employees, dancers, or waiters appear nude or semi-nude in an establishment dealing in or permitting the consumption of alcoholic beverages, or recklessly, knowingly, or intentionally causing or permitting another person to appear nude in an establishment dealing in or permitting the consumption of alcoholic beverages within the county.



Section 45-35-20.01 - Construction; purpose.

This part shall be deemed an exercise of the police power of the State of Alabama for the protection of the public welfare, health, peace, and morals of the people of Houston County and this part shall be liberally construed for the accomplishment of this purpose. The purpose of this part is to prohibit, within an establishment dealing in or permitting the consumption of alcoholic beverages, sexual conduct, nudity, simulated nudity, partial nudity, erotic dancing while nude or partially nude, dancing commonly referred to as bikini dancing, or other entertainment where entertainers, employees, dancers, or waiters appear nude or semi-nude.



Section 45-35-20.02 - Adoption of related provisions.

(a) The definitions contained within the Alabama Anti-Obscenity Enforcement Act, commencing with Section 13A-12-200.1, are adopted by reference in this part.

(b) The definitions relating to alcoholic beverages, commencing with Section 28-3-1, are adopted by reference in this part.

(c) The provisions of unlawful acts and offenses pertaining to alcoholic beverages, Section 28-3A-25, are adopted by reference in this part.

(d) The rules adopted by the State Alcoholic Beverage Control Board and as may be adopted or amended thereafter by the board, the violation of which constitutes a misdemeanor, are adopted by reference in this section. (Act 2009-817, p. 2544, §3.)



Section 45-35-20.03 - Definitions.

As used in this part, the following words have the following meanings:

(1) COUNTY. Houston County.

(2) ESTABLISHMENT DEALING IN OR PERMITTING THE CONSUMPTION OF ALCOHOLIC BEVERAGES. Any business establishment operating within the county whichsells, dispenses, or otherwise allows or permits the consumption of alcoholic beverages on the premises.

(3) OWNER. When applied to a building or land, shall include any part owner, joint owner, tenant in common, tenant in partnership, joint tenant, or tenant by the entirety of the whole or of a part of the building or land.

(4) PERSON. Includes all associations, clubs, societies, firms, partnerships, and bodies politic and corporate, as well as individuals or groups of individuals, and includes any trustee, receiver, assignee, or similar representative thereof.

(5) PERSONAL PROPERTY. Every species of property except real property.

(6) REAL PROPERTY. Includes lands, tenements, and hereditaments.



Section 45-35-20.04 - Prohibited activities.

(a) It shall be unlawful and no person shall expose to public view his or her genitals, pubic area, vulva, anus, anal cleft, or cleavage or any simulation thereof within an establishment dealing in or permitting the consumption of alcoholic beverages or within 500 feet of an establishment dealing in or permitting the consumption of alcoholic beverages.

(b) It shall be unlawful and no person maintaining, owning, or operating an establishment dealing in or permitting the consumption of alcoholic beverages shall allow or permit any person to expose to public view his or her genitals, pubic area, vulva, anus, anal cleft, or cleavage or simulation thereof within an establishment dealing in or permitting the consumption of alcoholic beverages or within 500 feet of an establishment dealing in or permitting the consumption of alcoholic beverages.

(c) It shall be unlawful and no person maintaining, owning, or operating an establishment dealing in or permitting the consumption of alcoholic beverages shall allow or permit any female person to expose to public view any portion of her breasts below the top of the areola or any simulation thereof within an establishment dealing in or permitting the consumption of alcoholic beverages.

(d) Within an establishment dealing in or permitting the consumption of alcoholic beverages or within 500 feet of an establishment dealing in or permitting the consumption of alcoholic beverages, it shall be unlawful and no person shall engage in and no person maintaining, owning, or operating an establishment dealing in or permitting the consumption of alcoholic beverages shall allow or permit any nudity, partial nudity, erotic bikini dancing, erotic conduct while partially nude, simulated nudity, topless dancing, or any other type of similar live entertainment including, but not limited to, erotic bikini dancing, or other entertainment where the entertainers, employees, dancers, or waiters appear nude or semi-nude or in the simulation thereof.

(e) Within an establishment dealing in or permitting the consumption of alcoholic beverages or within 500 feet of an establishment dealing in or permitting the consumption of alcoholic beverages, it shall be unlawful for any person to recklessly, knowingly, or intentionally appear, or to recklessly, knowingly, or intentionally cause or permit another person to appear, in public in a state of dress or undress that any of the male or female genitals, pubic area, and cleavage, the nipple and areola of the female breast or portions thereof are exposed to view, or are not completely covered with anything other than a full and opaque covering. Attire which is insufficient to comply with these requirements includes but is not limited to, those items known as G-strings, T-backs, dental floss, and thongs. Body paint, body dye, tattoos, latex, pasties tape, or any similar substance applied to the skin surface, any substance that can be washed off the skin, or any substance designed to simulate or which by its nature simulates the appearance of the anatomical area beneath it, is not full and opaque covering as required by this part.

(f) Distances referred to in this section shall be measured from property line to property line, without regard to the route of normal travel.



Section 45-35-20.05 - Exceptions.

This part shall not be deemed to be violated in any of the following circumstances:

(1) When a person appears nude in a public place provided or set apart for nudity, and the person is nude for the sole purpose of performing a legal function that is customarily intended to be performed within the public place, and the person is not nude for the purpose of obtaining money or other financial gain for the person or for another person or entity.

(2) When the conduct of being nude cannot constitutionally be prohibited by law because it constitutes a part of a bona fide live communication, demonstration, or performance by a person when the nudity or simulated nudity is expressive conduct incidental to and necessary for the conveyance or communication of a genuine message or public expression and is not a guise or pretense utilized to exploit nudity for profit or commercial gain.

(3) When the conduct of being nude cannot be constitutionally prohibited by law because it is otherwise protected by the United States Constitution or the Constitution of Alabama of 1901.



Section 45-35-20.06 - Civil action for violations.

(a) In addition to any other remedy or penalty at law, when there is reason to believe that any person is violating or is about to violate this part, the Houston County Commission may initiate a civil action in the Circuit Court of Houston County in the name of the county against the person for preliminary and permanent injunctive relief, to prevent or enjoin the violation. The Alabama Rules of Civil Procedure shall apply to the extent that the rules are not inconsistent with this part except that no temporary restraining order shall be issued pursuant to this section. No bond shall be required of the county or county commission bringing the action and the official, the county commission, and the officers, agents, and employees of the county commission shall not be liable for costs or damages, other than court costs, by reason of injunctive orders not being granted or where judgment is entered in favor of the defendant by the trial or an appellate court.

(b) In any civil action brought pursuant to this section, the circuit court of the county shall assess all costs of enjoining the violation of this part, including all attorney fees, court costs, and all other expenses of litigation including, but not limited to, expert witness fees, against the person or persons found to be in violation of this part.

(c) The court shall hold the hearing on the preliminary injunction at the earliest possible time after service of the complaint and motion for preliminary injunction upon the defendant. The defendant shall be given an opportunity to present evidence prior to the issuance of any preliminary injunctions. It shall be the duty of the county commission at the hearing to prove by clear and convincing evidence that the violation is being or is about to be committed. The court shall then issue an order granting or denying the preliminary injunction at the earliest possible time after the conclusion of the hearing.

(d) The defendant may demand a trial on the merits to begin within 30 days after issuance or denial of the preliminary injunction. The finding of the court at the preliminary injunction stage shall not be binding upon the final order on the merits at trial on the permanent injunction. The court shall reserve the right to reconsider its preliminary findings based upon the evidence or testimony which may be introduced at trial. The defendant shall be given an opportunity to present evidence prior to the issuance of any permanent injunction. It shall be the duty of the county commission at trial to prove by clear and convincing evidence that the violation is being or is about to be committed. The court shall then issue an order granting or denying the permanent injunction at the earliest possible time after the conclusion of the trial.

(e) Upon finding a violation of this part, the court may impose additional civil penalties against the person or persons found to be in violation of this part in an amount not to exceed five hundred dollars ($500) per day.

(f) Nothing herein shall be deemed to authorize a prior restraint of speech in violation of the United States Constitution. Hearings and determinations required pursuant to this section shall take precedence over all other matters, and, in any event such hearings shall be held and determinations made within time limits mandated by the United States Constitution.



Section 45-35-20.07 - Limitations on existing adult businesses.

The operation of legally operating adult businesses that currently serve alcohol and are existing and lawfully operating on August 21, 2009, may continue, subject to the following requirements:

(1) No legally nonconforming adult business premises shall be enlarged, extended, or structurally altered.

(2) No legally nonconforming adult business shall be moved, renamed, or have a change or transfer of ownership.

(3) Legally nonconforming adult business premises which have been damaged by fire or other causes to the extent of more than 50 percent of the current replacement value at the time of the damage shall not be rebuilt or restored for business operation except in full conformity with this part.

(4) Any legally nonconforming adult business which ceases to operate for a period of more than six consecutive months is declared to no longer be a legal nonconforming adult business and shall not be reopened for any business except in full conformity with this part.

(5) No expansion of the building presently existing on August 21, 2009, shall be permitted at the location unless the expansion is underway on August 21, 2009, with an authorized building permit or the expansion is undertaken within 12 months from August 21, 2009, by the issuance of an authorized building permit, and unless the construction in either instance is completed within 12 months from the date the building permit was issued.






Part 2 - Sale.

Section 45-35-21 - Regulation and sale of alcoholic beverages.

(a) It shall be unlawful for any person, firm, corporation or association to sell or offer for sale any spirituous or vinous liquors in Houston County except at Alabama Alcoholic Beverage Control liquor stores and at retail liquor establishments within the corporate limits of the City of Dothan in Houston County and licensed by the general laws of the State of Alabama and also licensed by the City of Dothan as herein provided.

(b) Each licensee of the City of Dothan under this section, in order to be eligible for the license, shall meet all of the licensing prerequisites and requirements of the general laws of the State of Alabama and the rules and regulations of the Alabama Alcoholic Beverage Control Board. It shall be unlawful for any licensee of the City of Dothan, licensed pursuant to this section, to sell or offer for sale any spirituous or vinous liquors without a state and a city license for such privilege.

(c) Nothing herein shall relieve any licensee from complying with all the laws of the State of Alabama and the rules and regulations of the Alabama Alcoholic Beverage Control Board. The authority herein granted to the City of Dothan in Houston County shall be cumulative and shall not relieve or suspend any other power held by the city under the general laws of the State of Alabama concerning the regulation and control of alcoholic beverages, nor shall this section be held to restrict the powers of the cities and towns of this state under the municipal laws of the state.

(d) Until concurrence by the Alabama Alcoholic Beverage Control Board and the State Health Department, no applicant shall be deemed eligible for a license under this section unless it is the holder of all required permits from the State Department of Public Health or division thereof. No establishment shall be eligible for a license under this section unless the same meets the minimum requirements of the fire prevention codes of the State of Alabama and of the incorporated municipality in which it is located.

(e) Alcoholic beverages may be sold, served, or given away by a licensee located in Houston County for on-premise consumption until 2:00 AM on Sunday morning and after 1:00 PM on Sunday afternoon. There shall be no restriction on the gift, sale, service, or consumption of alcoholic beverages on premises in those licensed establishments.

(f) It shall be the duty of each such retail liquor and malt or brewed beverage licensee in Houston County to keep posted in view of the customers or patrons of such establishment, the price of each drink or beverage offered or sold by the establishment and it shall be unlawful at any time such prices are not so posted to the extent allowed by state law. A current price list printed upon the regular menu of a retail restaurant liquor licensee or of an on premises beer licensee or upon a special menu regularly available at the tables of the customers and patrons of the licensee shall be held to comply with this requirement.



Section 45-35-21.01 - Sale of draft or keg beer by retail licensees.

(a)(1) This section shall only apply in Houston County.

(2) Subsection (b) shall take effect on July 1, 2006.

(b)(1) The sale of draft or keg beer by any retail licensee of the Alcoholic Beverage Control Board is authorized in Houston County outside of the corporate limits of any municipality in the county.

(2) Within the corporate limits of any municipality in the county, the municipal governing body may authorize the sale of draft or keg beer by retail licensees of the Alcoholic Beverage Control Board for on-premises consumption or off-premises consumption, or both.









Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.

Section 45-35-40 - Branch banking.

After July 22, 1987, any established bank which is authorized by its charter or by law to do a general banking business in Houston County, with the written consent of the State Department of Banks, may open, establish, and operate branch banks, branch offices, or places for doing a banking business anywhere within the county, any other provision of law to the contrary notwithstanding.






Article 5 - Constables.

Section 45-35-50 - Office of constable abolished.

In Houston County, effective at the end of the current term of office, the office of constable provided for in each election precinct pursuant to Chapter 23, Title 36, is abolished.






Article 6 - Coroner.

Part 1 - Compensation.

Section 45-35-60 - Salary and expense allowance.

(a) Beginning on June 1, 2007, the Coroner of Houston County shall receive an additional monthly expense allowance from the Houston County Commission in the amount of five hundred dollars ($500) per month. Deductions from the expense allowance provided in this section shall be made the same as if the expense allowance were salary as provided in Chapter 2A, Title 11.

(b) Effective with the next term of office, the annual salary of the Coroner of Houston County shall be eighteen thousand dollars ($18,000) and the expense allowance provided in subsection (a) shall be repealed. The salary provided by this section shall be in lieu of any salary or expense allowance provided by law prior to the commencement of the next term of office.






Part 2 - Operation of Office.

Section 45-35-61 - Expenditures; deputy coroner.

The Houston County Commission shall hereafter pay all necessary expenses for the operation of the county coroner’s office from the county general fund. Provided, however, that any expenditures heretofore made by such commission in support of such coroner’s office, retroactive to October 1, 1970, are hereby ratified and affirmed. Such coroner shall appoint a qualified deputy coroner to serve in his absence and shall make provisions for compensating such deputy coroner for his services.









Article 7 - County Commission.

Part 1 - Compensation.

Section 45-35-70 - Compensation of commission chair; sheriff, and district commissioners.

(a)(1) Beginning on June 1, 2007, the compensation of the Chair of the Houston County Commission shall be adjusted so that the monthly compensation paid to the holders of the offices shall be 85 percent of the monthly compensation which was being paid to the Houston County Judge of Probate on April 1, 2007. The increase in compensation in this subdivision shall be paid as a monthly expense allowance until the beginning of the next term of office or as otherwise provided by law, at which time the amount of the expense allowance shall be included in the base salary for the office holders and the expense allowance shall be void. Deductions from the expense allowance provided in this subsection shall be made in the same manner as if the expense allowance were salary as provided in Chapter 2A, Title 11.

(2) Beginning on June 1, 2015, the annual salary of the Sheriff of Houston County shall be 89 percent of the salary of the Judge of Probate of Houston County on June 1, 2015. The annual salary shall only be adjusted thereafter as authorized in Chapter 2A, Title 11.

Any increase in compensation in this subdivision shall be paid as a monthly expense allowance until the beginning of the next term of office, or as otherwise provided by law, at which time the amount shall be included in the base salary for the office holder and the expense allowance shall be void.

(3) After May 31, 2007, any adjustments in the expense allowance or compensation of the Chair of the Houston County Commission other than as provided in subdivision (1), shall only be as authorized in Chapter 2A, Title 11.

(b)(1) The compensation being paid to the district commissioners of the Houston County Commission commencing on December 1, 2004, including any additional increases thereafter provided as a result of the application of Chapter 2A, Title 11, is hereby ratified and confirmed and shall continue to be the amounts paid to all members of the Houston County Commission elected by district after May 31, 2007. The compensation of the district commissioners shall thereafter only be altered as provided in subdivision (2) or as provided in Chapter 2A, Title 11.

(2) Beginning on June 1, 2007, the district commissioners in Houston County shall each receive a monthly expense allowance in the amount of two hundred fifty dollars ($250) per month in lieu of mileage reimbursement for performing duties within Houston County.

(3) Beginning on December 1, 2018, the Chair of the Houston County Commission shall receive an expense allowance in the amount of five hundred dollars ($500) per month for performing duties within the county. The expense allowance provided in this subsection shall be in lieu of mileage reimbursement or the chair being provided the use of a county vehicle. This expense allowance shall be treated in the same manner as all other compensation and expense allowances received by the chair of the county commission.






Part 2 - Membership.

Section 45-35-71 - Composition; terms.

This part relates to the election and tenure of the Houston County Commission. There shall be a county commission in Houston County which commission shall consist of a full-time chair who shall be elected from the county at-large and four associate commissioners who shall serve on a part-time basis and be elected from four separate county commission districts described herein. The county commissioners shall be elected by the duly qualified voters as other state and county officials, commencing with the general elections in November, 1986, and each four years thereafter. The commissioners so elected shall hold their respective offices for the term of four years from the first Monday after the second Tuesday of January next after the general election at which they are elected until their successors are elected and qualified.



Section 45-35-71.01 - Ballots.

In all primary and general elections held to choose members of the commission, the ballots shall separately designate and specify the candidates for the offices by separately specifying the office of chair of the commission, and separately specifying the offices of associate commissioners to be elected from and represent the respective numbered district as commission district number one, commission district number two, commission district number three, and commission district number four.



Section 45-35-71.02 - Qualifications.

Candidates for nomination or election to the commission shall designate which of the five offices on the commission they are seeking. All candidates shall be 21 years of age and those qualifying for the positions of associate commissioners shall have resided in and be a qualified elector registered in the area designated in the respective district for a period of one year prior to qualifying for such candidacy. Associate commissioners so elected shall reside in their respective district continuously during their term of office.



Section 45-35-71.03 - Vacancies.

(a) In Houston County, vacancies on the Houston County Commission occurring due to death, disability, resignation, or nonresidency shall be filled by special elections called to fill any unexpired term and called by the judge of probate. Notice of such special elections shall be advertised in a newspaper of general circulation in the county for a period of four weeks prior to any such elections.

(b) The provisions of this section shall be curative and retroactive and any filling of a vacancy on the commission heretofore made by any special election is hereby validated and shall be deemed to be valid under the authority of this section.



Section 45-35-71.04 - Districts.

The county commission districts are hereby established and described as follows:

(1) District one:

Bound on the West by line beginning in the City of limits of Dothan at the intersection on West Main Street and Herring Street; North on Herring Street to Sioux Street; East on Sioux Street to Greenwood Street; one block to Montgomery Highway; East on Montgomery Highway to Reeves Street; North on Reeves Street to Old Headland Road (Highway 105); North on Old Headland Road (Highway 105) to Beulah Creek; East on Beulah Creek to U.S. Highway 431; North on U.S. Highway 431 to the Southern boundary of the Kinsey City limit. The line runs west and then north to the Henry County line to include the Township of Kinsey in this district.

Bound on the North by Houston-Henry County line.

Bound on the East by Alabama-Georgia State line.

Bound on the South by a line beginning at the intersection of West Main Street and Herring Street in the Dothan City limits, East on Main Street (U.S. Highway 84) to the Eastern Boundary of the Dothan City limit; North along the Dothan City limit boundary to where the Northern Cowarts City limit boundary joins. The line then follows the Cowarts City limits eastward, northward and eastward again to the Glenn Lawrence Road to exclude the Township of Cowarts from this District. The line follows the Glenn Lawrence Road to County Road 55; South on County Road 55 to County Road 42; East on County Road 42 (making a short southerly dip on County Road 33) to Meadows Creek crossing on County Road 42; follows Meadows Creek to Cedar Creek to Section line between Sections 33 and 34 where it turns South along this section line to U.S. Highway 84; East on U.S. Highway 84 to the Alabama-Georgia State line.

(2) District two:

Bound on North by line starting at the intersection of South Foster and East Main Street in the Dothan City limits and following the line established by the Southern Boundary of District One.

Bound on East by the Alabama-Georgia State line.

Bound on South by the Alabama-Florida State line.

Bound on West by line starting at intersection of East Main and South Foster in the Dothan City limits; South on South Foster to Kornegay Street; West on Kornegay Street to South Oates (U.S. Highway 231); South on U.S. Highway 231 to the Southern Boundary of the Dothan City limits; follows Southern Boundary of the Dothan City limits eastward to U.S. Highway 53;

South of U.S. Highway 53 to County Road 19 where it turns north and a quick east on County Road 24 to Cowarts Creek; South on Cowarts Creek to County Road 17; South on County Road 17 to the Gene Terry Road; East on Gene Terry Road to County Road 33; North on County Road 33 to Sweetie Smith Road; East on Sweetie Smith Road to County Road 55; North on County Road 55 to Cowarts Creek; South following Cowarts Creek to Alabama-Florida State line.

(3) District three:

Bound on East by West boundary of District Two.

Bound on South by Alabama-Florida State line.

Bound on West by Houston-Geneva County line.

Bound on North by line beginning at South Foster Street and East Main Street in Dothan City limits going west to Ross Clark Circle; south on Ross Clark Circle to Fortner Street; west on Fortner Street to West Boundary of Dothan City limits; South along West Boundary of Dothan City limits until that section line crosses South Park Extension; East on South Park Extension to Chipola Creek; South on Chipola Creek to Section Line which extends from the Southern Boundary of Taylor City limits; West on this section line to the Houston-Geneva County line to exclude the Township of Taylor from this District.

(4) District four:

Bound on East by West Boundary of District One.

Bound on South by North Boundary of District Three and Houston-Geneva County line.

Bound on West by Houston-Dale County line.

Bound on North by Houston-Dale and Houston-Henry County lines.









Article 8 - Courts.

Part 1 - Circuit Court.

Section 45-35-80 - Compensation - Circuit judges, district attorney.

(a) Commencing on October 1, 1988, the Circuit Judges and District Attorney of the Twentieth Judicial Circuit shall each receive a local salary supplement from the Houston County General Fund in the amount of eight thousand dollars ($8,000) per annum, payable in equal monthly installments. Commencing on October 1, 1988, the district judges in Houston County shall each receive a local salary supplement payable in equal monthly installments calculated to preserve the ratio between total compensation paid by the state to district judges and total compensation paid by the state to circuit judges. Provided nonetheless, that if the Legislature shall enact a statewide salary increase applicable to any judge or district attorney affected by this section at its 1988 or 1989 Regular Session, any local salary supplement payable to a judge or district attorney under the terms of this section shall be diminished in the amount of such increase.

(b) This section shall not affect any other salary supplement currently provided by law and shall not be construed to increase retirement benefits for judges and district attorneys in the Twentieth Judicial Circuit.



Section 45-35-80.01 - Compensation - Special roving court reporters.

(a) Beginning on the first day of the first pay period following June 1, 1999, each special roving court reporter appointed by the Administrative Director of Courts to serve the Twentieth Judicial Circuit on a full-time basis shall receive, in addition to all other compensation provided by law, an additional compensation equal to the additional salary supplement currently paid to all official court reporters by Houston County.

(b) Each special roving court reporter appointed by the Administrative Director of Courts to serve the Twentieth Judicial Circuit on a full-time basis shall be included in all future increases in the salary supplements paid to all official court reporters of the Twentieth Judicial Circuit by Houston County without the need for future legislation.






Part 2 - Court Costs.

Section 45-35-81 - Additional court costs - Criminal or misdemeanor cases.

Any law, whether special, local, or general to the contrary notwithstanding, in Houston County in addition to all other costs and charges in any criminal case or misdemeanor case, whose jurisdiction is in the district court, circuit court, or juvenile court, specifically including traffic violations, an additional fee of ten dollars ($10) shall be charged and collected by the clerk of any such court. The monies derived from the charges herein prescribed shall be remitted to the Houston County Juvenile Care and Services Fund of the county treasury. The monies derived from the charges herein, as deposited into the Houston County Juvenile Care and Services Fund, may only be used for purposes related to the expenses of maintenance and care of children in Houston County, Alabama, that may be incurred by order of the court in carrying out the provisions and intent of Title 12, Chapter 15, Juvenile Proceedings, as amended, and to the extent not otherwise prohibited by law, expenses of maintenance and care of children in Houston County, Alabama, to include, but not be limited to, additional personnel or preventive programs, necessary equipment for provisions of service to children and families in need, to finance any group home, detention facility, or shelter care facility. The county commission is hereby authorized to direct, in its sole discretion, expenditures of the funds to carry out the provisions and purposes of this act.



Section 45-35-81.01 - Additional court costs - Criminal and civil cases.

(a) This section shall apply only in Houston County.

(b) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Houston County, an additional docket fee of twenty dollars ($20) shall be assessed in each case. The fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest.

(c) In all civil cases filed in small claims court, district court, or circuit court, including child support and domestic relations cases, an additional fee in the amount of twenty dollars ($20) per case shall be assessed in each case.

(d) Any fees collected pursuant to this section shall be disbursed monthly as follows:

(1) Ten dollars ($10) of the fee shall be distributed to the Houston County General Fund for the operation of the county jail.

(2) One dollar ($1) shall be distributed to the Houston County Circuit Clerk’s Office.

(3) Nine dollars ($9) shall be distributed to the district attorney’s office or to the fund that may be hereafter prescribed by law for the district attorney’s office.

(e) Fees authorized by this section shall be in addition to and not in lieu of any other fees or costs and shall not be waived or remitted unless all fees are waived.






Part 3 - District Attorney.



Part 4 - Probate Court.

Division 1 - Compensation.

Section 45-35-83 - Expense allowance.

The Judge of Probate and the Revenue Commissioner of Houston County shall be provided an expense allowance of one hundred fifty dollars ($150) per month, payable out of the county general fund from money not otherwise appropriated or as specified by the governing body of the county. Such expense allowance shall be in addition to all other expense allowances heretofore provided.



Section 45-35-83.01 - Salary; cost-of-living increases.

(a) Beginning on June 1, 2015, the Judge of Probate of Houston County shall receive an annual salary of one hundred five thousand dollars ($105,000). Notwithstanding Chapter 2A of Title 11, the judge of probate shall be eligible for any cost of living increase afforded to all county employees.

(b) In order to receive the compensation provided under subsection (a), the judge of probate shall waive any compensation provided under Section 17-3-60, relating to reports from the state voter registration list.






Division 2 - Fees.

Section 45-35-83.20 - Additional filing fee.

(a) The Judge of Probate of Houston County shall charge a special additional filing fee of two dollars ($2) for filing or for recording each and every instrument, paper, writing, document, or decree in his or her office including, but not limited to, those related to: each personal property, Uniform Commercial Code statement, each real estate, warranty deed, deed/executive deed, subordinate agreement, agreement, land lease, partial release/release, affidavit, marriage license, official bond plat, oath of office, bill of sale, custodian bond, declaration of trust, transfer, assignment, satisfaction, declaration of vacation bond to indemnify, license pendens notice, order approving trustee bond, and excerpts of minutes.

(b) The month following collection, all funds so collected shall be paid by the judge of probate into the treasury of Houston County.

(c) This section is cumulative. Nothing herein contained shall alter or change an existing law relating to charges and fees to be collected by the Judge of Probate of Houston County.



Section 45-35-83.21 - Additional filing fee - Excluding tag and license functions.

(a) The Judge of Probate of Houston County shall charge a special additional filing fee of three dollars ($3) for filing or for recording each and every instrument, paper, writing, or decree in his or her office, including, but not limited to, those related to personal property, a Uniform Commercial Code statement, each real estate, warranty deed, deed or executor deed, subordinate agreement, agreement, land lease, partial release or release, affidavit, marriage license, official bond plat, oath of office, bill of sale, custodian bond, declaration of trust, transfer, assignment, satisfaction, declaration of vacation bond to indemnify, lis pendens notice, order approving trustee bond, and excerpts of minutes. This special additional filing fee does not apply to the filing and recording of instruments and papers used in the tag and license functions of the probate office.

(b) The month following collection, all funds collected shall be paid into a special fund of the judge of probate to be earmarked for probate record accountability and preservation.

(c) This section is cumulative. Nothing herein contained shall alter or change an existing law relating to chargers and fees to be collected by the Judge of Probate of Houston County.






Division 3 - Licensing.

Section 45-35-83.40 - Privilege license.

(a) In Houston County, the judge of probate shall provide for the annual issuance of privilege licenses by mail. The judge of probate shall mail renewal forms to all businesses or individuals who purchased State of Alabama or Houston County privilege licenses the previous fiscal year. The forms shall inform the licensee of the opportunity to pay the annual license fee and any taxes due by mail. The judge of probate shall collect an additional fee of one dollar ($1) for the issuance by mail. If the licensee elects to pay by mail, a receipt for payment shall be returned to the licensee by mail. Any fees collected pursuant to this section shall be paid into the county general fund. The county commission shall provide for the necessary expenses to carry out this section.

(b) The provisions of this section are supplemental and shall not be construed to repeal any law not in direct conflict with this section.



Section 45-35-83.41 - List of privilege or business licenses.

(a) The Judge of Probate of Houston County shall charge a fee of thirty-five dollars ($35) for the compiling and printing of a list of privilege or business licenses issued by the judge of probate for an entire fiscal year or a fiscal year to date; and twenty dollars ($20) for the compiling and printing of an update list of a single month of privilege or business licenses issued by the judge of probate.

(b) The month following collection, all funds collected shall be paid into a special fund of the judge of probate to be earmarked for education and training of the personnel of the office of the judge of probate and to provide monetary rewards for service beyond the expected and customary duty of the staff of the office of the judge of probate as deemed merited by the judge of probate.

(c) This section is cumulative. Nothing herein contained shall alter or change any existing law relating to charges and fees to be collected by the Judge of Probate of Houston County.






Division 4 - Motor Vehicle, Vessel, and Non-motorized Vehicle Assessment.

Section 45-35-83.60 - Application; taxes and fees; issuance of tags and licenses.

(a) On or after September 1st each year, the Judge of Probate of Houston County, if he or she elects to do so, may mail an application in the form and containing the information hereinafter provided to all owners of motor vehicles listed as such in the motor vehicle license records, including transfers, in the probate office or, at his or her option, to such owners as request that such application be mailed to them.

(b) The application shall be on a form to be provided by the State Department of Revenue. The application form shall contain a space for the name and address of the owner of the motor vehicle and the make, model, year, and motor number of the motor vehicle and such other information with respect thereto as the State Department of Revenue may prescribe. The application form shall also contain a space for the correct amount of ad valorem taxes, state, county, school districts, and municipal, and the amount of the motor vehicle license tax due thereon and the issuance fee, including the mailing fee provided for by this section. The application form shall also contain a space for the owner to fill in his or her present address, if different from that shown in the application form, and a space for his or her signature.

(c) At the request of the judge of probate, the tax assessor shall cause the application form to be filled in with the name and address of the owner, the description of the motor vehicle, and the license tax and fees to become due on November 15 succeeding, as shown on the license registration and transfer records in the office. The tax assessor shall cause to be correctly filled in thereon the amount of ad valorem taxes on the motor vehicle for the preceding tax year as provided by Section 40–12–253. The judge of probate shall thereupon cause the application, so filled in, to be mailed to the owner of the motor vehicle at his or her address shown thereon or at the address to which such owner requests that the application form be mailed.

(d) The owner of the motor vehicle, if he or she is still the owner of the motor vehicle and if he or she desires to pay his or her motor vehicle ad valorem taxes and license tax and secure his or her motor vehicle registration tag by mail, shall sign the application form, indicating thereon any change of address, and return the same by mail together with his or her remittance for ad valorem taxes, license taxes, and fees as shown thereon to the judge of probate. Money orders for the payment of such taxes and fees shall be made payable to the judge of probate. Upon receipt of the signed application form and the remittance for the amount properly due for ad valorem taxes, license tax, and fees, the judge of probate shall pay over to the tax collector the amount of ad valorem taxes. The tax collector shall verify the correctness of ad valorem taxes paid. The judge of probate shall thereupon mail a receipt for such taxes and fees and the license tag for the motor vehicle to the owner thereof.

(e) When an application is returned to the judge of probate unsigned or when less than the correct amount of the taxes and fees due therefor has been paid, due to a change of address or other causes, such application shall be returned to the owner for correction or for signature. A return of such application or remittance, however, shall not extend the time within which taxes may be paid or a tag secured. If more than the correct amount of taxes and fees is received, the judge of probate shall retain the correct amount of taxes and fees and return the excess together with the tag for the motor vehicle.

(f) All applications for motor vehicle tags by mail and the correct amount of taxes and fees shall be received by the judge of probate on or before November 10th preceding the November 15th on which the motor vehicle license tag is due and payable, and the judge of probate shall mail such tag on or before November 14th preceding such November 15th.

(g) The judge of probate shall charge and collect an additional fee of one dollar ($1) for each motor vehicle license plate issued by mail, which fee shall be paid with the mailed request for a license plate. Unless the fee is levied by the Houston County Commission, the additional fee shall only apply when the applicant is purchasing an original or a replacement license plate and shall not be charged or collected for motor vehicle license renewal tabs, stamps, or other devices to be attached to the license plate as provided by law or the Alabama Department of Revenue. The additional fee shall be paid by the judge of probate into the county treasury and the actual expense of mailing application forms to the owners of motor vehicles and of mailing tags or other evidence of renewal as hereinabove provided shall be paid from the county treasury upon warrants signed by the judge of probate and approved as provided by law.

(h) All the forms necessary in the administration of this section shall be furnished by the State Department of Revenue.

(i) The procedure authorized by this section for the payment of ad valorem taxes and motor vehicle license taxes and the issuance of license tags is optional, additional, and alternative to the procedure now provided by law. Each owner of a motor vehicle shall continue to have the right to pay taxes and to receive his or her tag in person without the payment of any of the additional fees hereinabove provided. No judge of probate shall be required to collect taxes and issue license tags by mail unless he or she elects so to do.

(j) In the event motor vehicles are assessed for ad valorem taxes and the motor vehicle license taxes are paid to and tags issued by a commissioner of licenses or other like officer or officers, such commissioner of licenses or other officer or officers shall have the rights and options and perform the respective duties imposed by this section upon the judge of probate, tax assessor, and tax collector.



Section 45-35-83.61 - Boat certificates of registration.

(a) In Houston County, the judge of probate shall provide for the annual issuance of boat certificates of registration by mail. The judge of probate shall mail forms to all registered boat owners in the county to allow the boat owner to pay the annual registration fees and any taxes due by mail. The judge of probate shall collect an additional fee of one dollar ($1) for the issuance of the registration by mail. In the event the owner elects to pay by mail, the tags or decals and a receipt for payment shall be returned to the boat owner by mail. Any fees collected pursuant to this section shall be paid into the county general fund. The county commission shall provide for the necessary expenses to carry out this section.

(b) The provisions of this section are supplemental and shall not be construed to repeal any law not in direct conflict with this section.






Division 5 - Operation of Office.

Section 45-35-83.80 - Recording of instruments conveying title to real property.

The Judge of Probate of Houston County shall not record any instrument conveying the title to real property unless the current name and address of the grantee of the property is included in the instrument.



Section 45-35-83.81 - On-line computer service for access to certain records.

(a) The Houston County Commission and the Houston County Judge of Probate may establish and make available, by paid subscription, an on-line computer service allowing the general public limited access to certain records maintained, preserved, and made available to the general public for convenient reference which are otherwise made or to be made available to the general public through the public computer terminals in the office of the Houston County Judge of Probate.

(b) The Houston County Judge of Probate may negotiate, authorize, and execute all agreements necessary to provide the service to the general public.

(c) The Houston County Judge of Probate may set and charge a reasonable subscription fee for the service which shall be reasonably and proportionately related to the cost of providing the on-line computer service to the general public.

(d) The month following the collection or receipt of the subscription fees, all funds collected or received shall be paid into a special fund of the Houston County Judge of Probate to be earmarked for and used for expenses related to probate record accountability, preservation, and service to the general public.

(e) This section is cumulative. Nothing herein contained shall alter or change any existing law relating to charges and fees to be collected by the Houston County Judge of Probate.



Section 45-35-83.82 - Noncollectible negotiable instruments; retrieval and voiding of license.

(a) In Houston County, when a negotiable instrument, such as a check or draft, given for a motor vehicle license is found to be noncollectible for any reason, the judge of probate, or his or her designee, shall notify the maker or drawer of the negotiable instrument, in writing, that payment of the negotiable instrument was refused by the drawee and that if the maker or drawer does not pay the holder thereof the amount due thereon, together with a service charge of not more than twenty dollars ($20), within 10 days of the mailing of the notice to the maker or drawer, then the motor vehicle license shall be subject to being retrieved or voided by the judge of probate without further notice. Written notice by regular mail to the address printed on the instrument or given by the maker or drawer at the time of issuance shall be conclusively deemed sufficient and equivalent to notice having been received by the person making, drawing, uttering, or delivering the instrument.

(b) If the maker or drawer of the instrument fails to timely pay the amounts due pursuant to subsection (a), then the judge of probate shall notify the license inspector who shall make a reasonable attempt to retrieve the license in question.

(c) In the event the motor vehicle license cannot be retrieved, the license inspector shall state this fact in writing to the judge of probate and the statement shall constitute authorization for the judge of probate to void the motor vehicle license.

(d) Once the motor vehicle license has been voided, the judge of probate shall receive credit for the cost of the motor vehicle license, sales and use tax, and the issuance fee. The appropriate state office or offices shall mark all pertinent records pertaining to the void license accordingly and upon inquiry by any law enforcement agency or officer shall notify the agency or officer that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.

(e) This section is supplemental and cumulative and the remedies provided in this section are in addition to any other criminal or civil penalty provided by law for the negotiating of worthless negotiable instruments.

(f) In addition to any other applicable immunity protections, the judge of probate, license inspector, or any of their employees, agents, or assigns who comply with this section shall be immune from civil or criminal liability for all actions taken pursuant to this section.












Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Section 45-35-100 - Board of education expense allowance.

The members of the Houston County Board of Education shall be entitled to an expense allowance of three hundred dollars ($300) per month. The expense allowance shall be in lieu of any other expense allowance, salary, or other compensation, other than that provided by general law. The expense allowance shall be payable from the public school funds of the county at the end of each month.






Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-35-110 - Compensation.

In addition to any compensation authorized by general law, each member of the Houston County Board of Registrars shall receive twenty-five dollars ($25) per day for each meeting the member attends. The compensation shall be payable out of the general fund of the county.



Section 45-35-110.01 - Health insurance coverage.

(a) The members of the Board of Registrars of Houston County and their dependents shall be eligible for coverage under the Houston County Health Insurance Plan.

(b) The premiums for the insurance coverage for the members of the Houston County Board of Registrars and their dependents shall be paid in the same manner as the premiums for the other insured county employees are paid.






Part 2 - Poll Workers.

Section 45-35-111 - Compensation.

In Houston County, election officials who work at polling places are hereby entitled to an additional per diem allowance in such an amount as will, together with any amount paid by the state, make the total paid to such officials fifty-five dollars ($55) for each day they work at the polls and supervisors are hereby entitled to an additional per diem allowance in such amount as will, together with any amount paid by the state, make the total paid to them sixty-five dollars ($65) for each day they work at the polls. If the amount paid to such officials as compensation or expense allowance by the state increases in the future, then the amount paid by the county under this section shall automatically decrease in a like amount. The expense allowance provided for in this section shall be paid from the general fund of the county.



Section 45-35-111.01 - Additional compensation.

(a) This section shall only apply in Houston County.

(b) The chief poll inspectors shall receive additional compensation in the amount of twenty-five dollars ($25) for each election. The compensation provided in this section shall be in addition to any and all other compensation provided by general or local law and shall be implemented retroactively to June 10, 2002.

(c) The poll workers shall receive additional compensation in the amount of ten dollars ($10). The compensation provided in this section shall be in addition to any and all other compensation provided by general or local law and shall be implemented retroactively to September 1, 2003.

(d) All compensation provided in this section shall be paid out of the county general fund.









Article 12 - Employees.

Part 1 - Civil Service System.

Section 45-35-120 - Definitions.

The following words, terms, and phrases, wherever used herein, shall have the meanings respectively ascribed to them in this section, and shall include the singular as well as the plural:

(1) ALLOCATION. The assignment of positions to a class on the basis of the nature, difficulty, and responsibility or work of the positions.

(2) APPOINTING AUTHORITY. The official or board designated by resolution of the governing body as being the official or board having authority to fill vacancies in a specified class, or the governing body itself in the event that the governing body has made no such designation in respect to a class, or having made such designation, has thereafter repealed such resolution.

(3) BOARD. The Personnel Board of Houston County.

(4) CERTIFY, CERTIFICATION. The act of supplying the appointing authority with names of applicants deemed eligible for appointment to the class or position to be filled.

(5) CLASS. A position or group of positions that involve similar duties and responsibilities and require similar qualifications and are designated by a single title indicative of the work to be performed.

(6) COUNTY. Houston County.

(7) COURT. The Circuit Court of Houston County, Alabama.

(8) DEMOTION. Removal of an employee from a position in one class to a position in another class having a lower maximum salary limit than the position from which he or she was removed.

(9) ELIGIBLE LIST. A list of names of persons who have successfully completed by examination, written or oral, arranged in the order of their final ratings, as determined by the personnel board.

(10) EMPLOYEE. A person regularly occupying a position in the classified service or a person who is on authorized leave of absence and whose position is being held for him or her pending his or her return.

(11) LAID-OFF. Separated from the classified service of Houston County because of lack of work or funds or other reason not related to fault, delinquency, or misconduct on the part of the employee.

(12) MERIT SYSTEM. Whenever the term appears, it shall mean the same as civil service system within the meaning of this part.

(13) ORIGINAL APPOINTMENT. The appointment to a position in the classified service of a person who is not being reemployed from the reemployment list, nor being promoted from the promotional eligible list and who, except for those in the exempt service and those serving under temporary appointment, is not an employee of Houston County.

(14) ORIGINAL APPOINTMENT ELIGIBLE LIST. The eligible list of persons qualified for original appointment to a position.

(15) POSITION. A group of current duties and responsibilities assigned or delegated by competent authority and requiring the full or part time service of one employee.

(16) PROMOTION. A change of employment from a position of one class to a position of another class which has a higher maximum salary rate.

(17) PROMOTIONAL ELIGIBLE LIST. The eligible list of persons qualified for promotion to a position, and recommended by the department head.

(18) REEMPLOYMENT LIST:

a. The list of names of former employees who have been laid-off from a position within the past two years who had permanent status in that position so long as that position continues in the classified service, and who are recommended by the department head.

b. The list of names of those former employees who resigned or otherwise left Houston County service in good standing at any time within the past two years, who are recommended by the department head.

(19) VACANCY. A position duly created with funds provided for payment of a salary, which is not occupied, or which is occupied by a person serving under a temporary appointment.



Section 45-35-120.01 - Division into exempt and classified services.

All offices and positions of Houston County shall be divided into the exempt service and the classified service.

(1) The EXEMPT SERVICE shall include:

a. The positions of all elected officials of Houston County.

b. The positions of voluntary personnel and personnel appointed to serve without pay.

c. The positions of consultants rendering temporary professional service.

d. All positions involving seasonal or part-time employment.

e. The positions of attorneys rendering legal service; provided, however, such positions in the exempt service held by employees of boards and commissions may be placed in the classified service by resolution of the personnel board after favorable recommendation by such other board or commission, and the personnel board, in such resolution shall prescribe the conditions under which the employees holding such positions so transferred may acquire permanent status in such positions so long as such positions remain in the classified service.

f. Employees not paid exclusively by Houston County.

(2) CLASSIFIED SERVICE:

The classified service shall include all positions in the service of Houston County who are paid out of the general fund and all other funds of Houston County and out of funds of boards and commissions whose employees are placed in the classified service, and which are not specifically placed in the exempt service; provided, however, the personnel board may by resolution, pursuant to a recommendation by the boards, remove any position from the classified service and place it in the exempt service. Unless otherwise specifically provided or clearly implied, this part shall apply only to the classified service.



Section 45-35-120.02 - Status of employees.

All employees who have acquired permanent status shall, subject to this part, have permanent status in their present positions so long as such positions remain in the classified service. All other employees shall be eligible to acquire permanent status in their present positions so long as such positions remain in the classified service in the manner provided in Section 45-35-120.13, upon completing six months’ service in such positions, such time to be computed from the beginning of such service, rather than from May 30, 1984.



Section 45-35-120.03 - Board members.

(a) The personnel program established by this part shall be administered by the board. The members of the five-member personnel appeals board, created pursuant to Act No. 2262, S. 1234, Regular Session 1971 (Acts 1971, p. 3643) and continued under Act No. 1049, S. 886, 1973 Regular Session (Acts 1973, p. 1663), shall be the first members of the personnel board created by this part and such members shall continue to hold office on the personnel board herein created until such time as their respective terms would have expired on the personnel appeals board according to the terms of Act No. 2262. Upon the expiration of the terms of each member, a successor shall be appointed by the original appointing authority for terms of six years each; and one member each shall hereafter continue to be appointed by the following: the Houston County Commission, the Sheriff of Houston County, the probate judge of the county, the Revenue Commissioner of Houston County, and by the county employees who are subject to this part.

(b) No person shall be appointed or elected to the personnel board or shall continue to be a member of a board created under this part unless he or she is of recognized good character and ability, and is an actual resident in and qualified elector of the county. No person shall be eligible for appointment or shall continue to be a member of a board created under this part who holds an elective office under the state, county, or any municipality therein, or who is a candidate for elective office. Vacancies on the board shall be filled for the unexpired terms in the same manner as original appointments are made. The board shall elect a chair from among its members, who shall preside at its meetings. Three members shall constitute a quorum for the transaction of any business which may properly come before the board. Each person so appointed shall, within 15 days after appointment, qualify by making oath that he or she will faithfully execute the duties of the office to the best of his or her ability and knowledge which oath shall be recorded as provided by law. The board shall adopt reasonable rules regulating the procedure of the board. Notice of all meetings of the board shall be given to each member by the clerk of the board.



Section 45-35-120.04 - Meetings; personnel; compensation.

(a) The personnel board shall meet at least once each month at a time fixed by the board, or on the call of the chair, or upon call of three members of the board. Such meetings shall be held in the county courthouse in an office which the county commission shall provide. The board shall designate a clerk of the board. The county commission shall authorize the employment of a personnel director and such additional clerks to assist the clerk as it may deem necessary for the administration of this part.

(b) Each member of the board shall be paid from the General Fund of Houston County for each meeting of the board the sum of fifty dollars ($50). In addition, each member of the board shall be paid from the General Fund of Houston County the sum of fifty dollars ($50) for each day, or part thereof, for attendance at personnel board hearings for employees.



Section 45-35-120.05 - Rules, classification plans, and pay plans.

So long as the same are not inconsistent with this part, the board shall adopt rules and regulations for the operation of the civil service system established hereby including, but not limited to, a job classification plan, a pay plan, and a plan for the mandatory and/or permissive retirement of employees, and the same shall become operative and have the force and effect of law. All rules, regulations, and pay and classification plans in effect at the time of the adoption of this part which are not in conflict with the provisions hereof shall remain in force and effect after May 30, 1984, until the same are altered, amended, or repealed in the manner hereafter provided.



Section 45-35-120.06 - Amendments and repeal.

Any rule, determination, regulation, or plan may be amended or repealed in whole or in part in the same manner as is provided herein for making of such rules, determination, regulation, or plans.



Section 45-35-120.07 - Job classification plan.

After the adoption by the personnel board of a job classification plan, allocation of each position in the classified service shall be made by the board to the end that all positions in the same class shall be sufficiently alike to permit use of a single descriptive title, the same qualification requirements, the same test of competence, and the same pay scale.



Section 45-35-120.08 - Pay plan.

After the adoption by the personnel board of a pay plan and any rules of its administration, the board shall assign each position to one of the pay ranges provided in the pay plan to the end that the rate or range of compensation for each class provided for in the pay plan shall be such as to reflect fairly the difference in duties and responsibilities in the various classes.



Section 45-35-120.09 - Examination.

Eligibility for original appointment or promotion to vacancies in positions in the classified service occurring after May 30, 1984, shall be determined by the personnel board. The personnel board shall conduct such examinations as will fairly test the abilities and aptitudes of the applicants with respect to the duties to be performed. Applicants who pass the test and otherwise qualify for original appointment or promotion, as the case may be, shall be placed on the appropriate eligible list for the vacancy. The board may refuse to examine, or after examination refuse to certify the name of anyone who is found to lack any of the established qualification requirements for the position for which he or she applies or who is physically so disabled as to be unfit to perform duties of the position to which he or she seeks appointment, or who has been convicted of or is under indictment for any crime involving moral turpitude or who has been guilty of any infamous or disgraceful conduct or who has been dismissed from the public service for delinquency or misconduct or who has intentionally made a false statement of any material fact or practiced or attempted to practice any deception or fraud in his or her application, or in his or her examination.



Section 45-35-120.10 - Temporary appointment.

Pending the availability of a list of names certified as provided in Section 45–35–120.12, positions may be filled by temporary appointment. The personnel board may grant permanent status in a position in the classified service so long as such position remains in the classified service, to any employee who has served in a vacancy in a position then in the classified service by temporary appointment for at least 12 months and who has passed his or her examination, if at the time of such action by the personnel board no such list of names has been so certified for the vacancy in which the employee is serving.



Section 45-35-120.11 - Lists of names of persons available for appointment.

Lists of names of persons available for appointment to a vacancy in a position in the classified service shall be selected for certification as provided in Section 45–35–120.12 in the order in which they appear from among the laid-off persons on the reemployment list; promotional eligible list, original appointment eligible list, and reemployment list composed of former employees for the vacancy, which lists shall have priority one over the other in the order named. A former employee with probationary status with respect to the vacancy, with the approval of the appointing authority, may have his or her name placed at such position on the promotional eligible list as the appointing authority may designate. Policies and procedures for administering eligible lists and covering the duration, cancellation, replacement, and consolidation of such lists, and the removal or suspension of names therefrom shall be provided in the personnel rules.



Section 45-35-120.12 - Method of filling vacancies.

Except as hereinafter provided, vacancies in positions in the classified service shall be filled by the appointing authority by the appointment of a person whose name is certified, within 30 days after certification. Certification shall be made upon request of the appointing authority therefor whenever a vacancy exists, and the appointing authority, in his or her discretion, determines that such vacancy shall be filled, and the name of an applicant for such vacancy is eligible for certification. Vacancies may be filled by promotion as follows: (1) Selection by the department head from classified employees in the department or (2) selection of the classified employee making the highest grade on a test given by the personnel board upon request of the department head or appointing authority. Vacancies not filled by promotion shall be filled from the eligibility list established by the personnel board for original employment. Upon request of the appointing authority, the personnel board shall certify to the appointing authority five names which rank highest on the employment eligibility list for the employee classification desired. Certification of the five highest ranked names on the employment list shall be made by the personnel board to the appointing authority, who shall make a final selection of the person to be appointed to fill such vacancy. If after making a reasonable effort, it should prove impossible for the appointing authority to locate any of the persons so certified or should it become known to the board that any person so certified is not willing to accept the position, the appointing authority may request that additional names be certified until the appointing authority has available to him or her a list from which to make the appointment containing the aforesaid authorized number of persons, all of whom are available for such appointment and willing to accept the position. In the event that the list certified to the appointing authority contains fewer than the authorized number of available and willing persons as aforesaid from which to make a selection, the appointing authority, in his or her discretion, may choose from the remaining certified names, make a temporary appointment, or make no appointment. In the event that there does not exist an employment list which the board deems to be appropriate from which to fill the vacancy, the board shall prepare a list within the reasonable time after receipt of the request of the appointing authority that eligibility be certified. Provided, however, nothing herein contained shall be construed as preventing an appointing authority, in his or her discretion, from withdrawing his or her request for the aforesaid certification, either before or after such certification has been made in response to his or her request therefor. Whenever a person has been certified to and rejected by an appointing authority three times, the board may remove the name of such person from the eligible list on which his or her name appeared. A person shall be deemed to have been so rejected by an appointing authority when a vacancy is filled from an eligible list on which his or her name appeared and such person was not selected to fill the vacancy.



Section 45-35-120.13 - Probation.

Except as provided in Sections 45-35-120.01 and 45-35-120.02, to acquire permanent status in a position in the classified service so long as such position remains in the classified service, employees shall be subject to a period of probation. The regular period of probation shall be six months; provided, however, the board may adopt rules and regulations specifying a longer period of probation for a designated class or classes, or for extension of the probation period for any individual probationary employee, but no probationary period may extend beyond 12 months. The work and conduct of employees with a probationary status shall be subject to close scrutiny and evaluation. An employee retained beyond the end of the probationary period shall have permanent status in the position in which he or she was so retained so long as that position remains in the classified service if, but only if, the appointing authority files a written statement with the personnel board affirming the fact that the services of the employee have been found to be satisfactory.



Section 45-35-120.14 - Absences; hours of work.

Rules shall be adopted in the manner hereinbefore provided prescribing hours of work and the conditions and length of time for which leaves of absence with pay and leaves of absence without pay may be granted. These shall cover such matters as vacancies, holidays, sick leaves, leaves for military service, and leaves granted so that the employee can seek election to public office.



Section 45-35-120.15 - Lay-off of employees.

Any employee may be separated from his or her position by being laid off. Reduction in employees shall be in the following order:

(1) Temporary employees.

(2) Probationary employees.

(3) Employees having permanent status in the position in the classified service.



Section 45-35-120.16 - Dismissal, demotion, and suspension of employees.

Any employee may be dismissed, suspended without pay, or demoted by his or her appointing authority for, but not limited to, any violation of this act or whenever the good of the service will be served thereby or the employee’s work, performance, conduct on or off the job, or insubordinate attitude so warrants; provided, however, that no employee may be suspended without pay for more than 10 working days at any one time or for more than 10 working days in any one year; and provided further, that no employee shall be dismissed, suspended without pay, or demoted for political considerations other than those enumerated in Section 45-35-120.20. Any person appointed to a position who has secured his or her certification therefor through fraud shall be removed by his or her appointing authority and shall not thereafter be eligible for examination for or appointment to any position except by unanimous permission of the board. The appointing authority shall promptly report to the board in writing the fact and extent of all disciplinary action taken by the appointing authority against employees holding positions in the classified service.



Section 45-35-120.17 - Procedure for protesting certain disciplinary action.

(a) An employee shall have the right to protest any disciplinary action taken against him or her by his or her appointing authority; provided, however, an employee serving by temporary appointment and an employee having probationary status shall have no right to protest any such disciplinary action, unless such employee had permanent status in some other position at the time he or she was appointed to his or her present position. Any employee desiring to protest any disciplinary action directed against him or her by his or her appointing authority shall file a protest in writing with the board and with his or her appointing authority within not less than seven days and not more than 30 days of the date on which the disciplinary action was taken and request a hearing before the board. Within 14 days after receipt of the protest, his or her appointing authority shall file with the chair of the board and mail to the employee by certified mail a statement specifying the charges against such employee on which the disciplinary action was based. Upon the filing of such charges, the chair shall call a meeting of the board to be held within 30 days after the filing of such charges to hear such protest, and shall forthwith give notice to the employee and his or her appointing authority of the time and place of such meeting. The board shall have the authority to continue the hearing from time to time as may be necessary. In preparing for and conducting such hearing, the chair and secretary of the board shall each have the power to administer oaths, and to subpoena and require the attendance of witnesses and the production of books, documents, and accounts pertaining to the subject under investigation.

(b) Subpoenas issued as herein provided shall be served, and the fees and allowances for the service thereof shall be the same, as is provided by law for the services of subpoena issued by the circuit court of Houston County, Alabama. The fees and allowances in connection with the service of such subpoena issued at the request of the appointing authority or the board shall constitute reasonable and necessary expenses of the board. Such subpoena issued at the request of the employee shall be served as aforesaid but only after such employee has deposited sufficient security with such sheriff or other officer as will guarantee payment of such fees and allowances for such service. In the event any person is duly summoned to appear and testify or produce evidence, or both, before the board, and such person refuses to attend or testify or produce such evidence, or any of them, in obedience to such summons, the board shall have the right to invoke the aid of the circuit court at law. In such event, and upon proper showing by the board to the court, the court shall issue, or cause to be issued, an order or subpoena requiring such person to appear before the board and produce all evidence and give all testimony relating to the issue within his or her knowledge. Any person failing to obey any such summons by either of the officers of the board without good cause, to be determined by the court, may be punished by the court in the same method as is provided by law for contempt of the court and any person failing to obey such order or subpoena of the court, may be proceeded against by the court as is by law provided in the case of contempt of such court. In addition, any employee of Houston County who fails to obey any of such orders or subpoenas may be disciplined as provided in Section 45-35-120.16.

(c) At the hearing the employee and his or her appointing authority shall each have the right to be represented by counsel. Such hearing shall be governed by rules of practice and procedure adopted by the board, and in conducting such hearing, the board shall not be bound by the technical rules of evidence. No informality of procedure in the conduct of such hearing shall invalidate any decision made by the board. At the conclusion of the hearing, the board shall render a decision (1) affirming the disciplinary action taken if it is reasonably satisfied from the evidence offered at the hearing that the disciplinary action taken was lawful or was not too severe; or (2) reversing the action of the appointing authority if it is reasonably satisfied from such evidence that the disciplinary action taken was not lawful; or (3) modifying the disciplinary action taken and prescribing the proper penalty if it is reasonably satisfied from such evidence that the employee was subject to some disciplinary action, but that the penalty imposed was too severe. If the board’s decision reduces the severity of the disciplinary action taken against the employee, the board, in its decision, may provide that the employee shall be reinstated with or without pay. A copy of the board’s decision shall be filed with the clerk of the personnel board and such decision shall become effective immediately upon such filing, and it shall become final seven days thereafter unless reversed or modified by the personnel board. The personnel board may be represented by its attorney, or an attorney designated by the personnel board, and the attorney may perform such duties as the board may direct and require. Any compensation paid the attorney shall be paid as provided in Section 45-35-120.21.



Section 45-35-120.18 - Appeal.

Decisions of the board may be enforced by mandamus, injunction, or other appropriate proceedings. The employee, the appointing authority, or the Houston County Commission may, within 21 days after the decision of the board is rendered, appeal to the court from any decision of the board affirming, imposing, or refusing to affirm or impose dismissal or demotion as disciplinary action by filing notice of such appeal with the court and causing a copy of such notice to be served on the appointing authority and any member of the board. Upon the filing of such notice, the board shall file with the court a certified record of the proceeding had before it with respect to the appeal, and its decision in the matter. The appeal shall be heard at the earliest possible date by the court sitting without a jury on the issues made before the board and the trial in the court shall be de novo. No bond shall be required for such an appeal and the cost of such appeal shall be taxed against the unsuccessful party or as the judge may direct. At the conclusion of such hearing the court may affirm, reverse, or modify the board’s decision, or remand the case for further proceedings before the board as the court in its discretion shall deem best. If the order of the court is that the employee shall be reinstated with pay, such pay shall be the amount earned by the employee during the period next preceding the taking of the disciplinary action in question. An appeal may be taken from any judgment of the court to the court of appeals or supreme court as provided by law.



Section 45-35-120.19 - Recordkeeping.

The board shall maintain adequate records of its proceedings, of its own official acts, the examination record of every candidate, and the employment record of every employee.



Section 45-35-120.20 - Political activities prohibited.

No person holding a position in the classified service shall seek or attempt to use any political endorsement in connection with any appointment to a position in the classified service. No person holding a position in the classified service shall use or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure or attempt to secure for any person an appointment or advantage in appointment to a position in the classified service, or an increase in pay or other advantage in employment in any such position, for the purpose of influencing the vote or political action of any person or for any consideration. No employee holding a position in the classified service shall be a candidate for nomination or election to any public office, shall take part in any political campaign in support of or opposition to the election of any candidate for a county elective office, except to exercise his or her right as a citizen privately, to express his or her opinion, and to cast his or her vote, unless on authorized leave of absence for such purpose. No person in the employment of the county, whether classified or unclassified, shall be denied the right to participate in city and state political activities to the same extent as any other citizen of the State of Alabama, including endorsing candidates and contributing to campaigns of his or her choosing. All persons in the employment of the county shall have the right to join local political clubs and organizations, and state or national political parties. All persons in the employment of the county shall have the right to publicly support issues of public welfare, circulate petitions calling for and in support of referendums, and contribute freely to those of his or her choosing. Any person holding a position in the classified service who violates this section may be disciplined by dismissal, suspension without pay, or demotion as provided in Section 45-35-120.16.



Section 45-35-120.21 - Expenses of board.

The governing body shall make necessary appropriations from the general fund to pay the reasonable and necessary expenses incurred by the board and its members in the administration of this part, including the expense of defending any litigation brought against the board or its members in connection with action taken in the performance of their duties in the administration of this part.



Section 45-35-120.22 - Construction of part.

Nothing herein shall be construed as restricting the right of the governing body to refuse employment and prohibit the further service of any person who is a member of an organization which is opposed to the basic purpose of local self-government; or to increase or decrease proportionately the compensation of all employees; or to use independent contractors for performance of work or the rendering of service by the county.






Part 2 - Incentive Program.

Section 45-35-121 - Employee incentive program.

(a) There is established an employee incentive program for the classified employees of Houston County, excluding those employees considered to be department heads. The intent of the incentive program is to promote cost consciousness among county employees resulting in substantial savings to the taxpayers of Houston County and to reward county employees for their ideas which may bring about substantiated savings. Under this program, cash awards may be made to employees whose adopted suggestions will result in substantial savings in county operations.

(b) Employees desirous of submitting ideas for consideration shall forward their ideas to their respective department heads. Department heads shall apply in writing to the Houston County Administrator no later than 10 days after submission of the idea by the employee. Savings shall be tracked for a period of one year after the date of implementation. Substantiated savings shall be certified by both the department head and county administrator.

(c) After certification, the employee shall receive an incentive bonus check to be paid from the General Fund of Houston County in the amount of 10 percent of the total certified savings, not to exceed two thousand dollars ($2,000) for only the first year after implementation. The incentive bonus check shall be paid in the next pay period after certification of the savings.









Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Section 45-35-140 - Applicability.

This article shall apply only to those portions of Houston County located outside the corporate boundaries of the City of Dothan.



Section 45-35-140.01 - Legislative findings.

The Legislature declares that volunteer fire departments and associations which receive funds pursuant to this article are organizations which are public in nature, as they protect the health, safety, and welfare of the citizens of the county.



Section 45-35-140.02 - Fire protection service fee - Levy; definitions; exemption.

(a) There is levied on the owner of each dwelling and commercial building located in those portions of Houston County located outside the corporate boundaries of the City of Dothan a fire protection service fee of thirty dollars ($30) per year.

(b) For the purposes of this article a dwelling shall be defined as any building, structure, or other improvement to real property used or expected to be used as a dwelling or residence for one or more human beings, including, but not limited to, (1) such a building, structure, or improvement assessed for purposes of state and county ad valorem taxation, as Class III single-family owner-occupied residential property, (2) a duplex or an apartment building, (3) residential property used to generate rental income, and (4) any mobile home or house trailer used or expected to be used as a dwelling or residence for one or more human beings.

(c) Any such building, structure, or other improvement shall be classified as a dwelling for purposes of this article notwithstanding:

(1) That it is wholly or partially vacant or uninhabited at any time during the year for which a fire protection service fee with respect thereto is or is to be levied; or

(2) That it is also used or expected to be used simultaneously for a purpose, whether or not commercial in nature, other than as a dwelling or residence as aforesaid.

(d) For the purposes of this article, a commercial building shall be defined as any building, structure, or other improvement to real property used or expected to be used for commercial or business purposes including rental property. The term commercial building shall not apply to any school, church, senior citizen facility, or any building used primarily for volunteer fire or emergency services, and shall not apply to any building or structure used primarily for agricultural purposes by the owner or an employee of an agricultural business or concern.

(e) The fee shall in no manner be construed as a tax on property. The fee shall be levied for the purpose of funding fire protection services to dwellings and businesses under this article.

(f) Any person age 65 or over exempted from paying property tax in Houston County in partial or in whole shall also be exempted from paying the fee levied by this article. Any person less than the age of 65 and having an annual adjusted gross income of twelve thousand dollars ($12,000) or less, as shown on such person’s and spouse’s latest United States income tax return may apply for an exemption annually and shall be exempted from paying the fee levied by this article for the principal residence of the household provided the person seeking to claim the exemption shall present proof of income to the county administrator no later than July 1 of any year in which the exemption is desired. In the event that such person and spouse are not required to file a United States income tax return, then an affidavit indicating that the annual gross income of such person and spouse for the preceding taxable year was twelve thousand dollars ($12,000) or less shall be sufficient proof. The exemption shall apply only so long as the person’s annual gross income shall be twelve thousand dollars ($12,000) or less and shall be requested each year in which the exemption is desired. The fee levied by this article shall be assessed unless application for exemption is submitted to the Houston County Commission, or its designee, and approved. Any person who knowingly provides false or misleading information in order to obtain an exemption shall lose his or her household exemption and shall be subject to Section 45-35-140.09.



Section 45-35-140.03 - Fire protection service fee - Collection, administration, and enforcement.

Except with regard to the enforcement provisions thereof, the fire protection service fee shall be collected and administered as closely as possible at the same time, in the same manner, and under the same requirements and laws as are the ad valorem taxes of the state. Likewise, in the case of mobile homes, the fee shall be collected and administered as closely as possible at the same time, in the same manner, and under the same requirements and laws as the annual registration fee for manufactured homes provided in Section 40-12-255. If the fire protection service fee is not paid within 30 days after becoming due and payable, the county commission may collect the service fee as provided in Section 45-35-140.09. The proceeds of the fee shall be paid into a special county fund. Within 30 days of payment into the special fund, the county commission shall divide the funds equally among all eligible volunteer fire departments and the Houston County Volunteer Firefighters Association. The Houston County Volunteer Firefighters Association shall be included as an entity or department in order to receive an equal share of funds. The county commission may establish rules and procedures regarding the transfer, investing, accounting, and handling of the funds, including an administrative fee not to exceed four percent of the funds collected.



Section 45-35-140.04 - Eligible volunteer fire department.

An eligible volunteer fire department, for the purposes of this article, shall mean a volunteer fire department located in Houston County which is certified under the Alabama Forestry Commission and which is a member of the Houston County Volunteer Firefighters Association.



Section 45-35-140.05 - Disposition of funds.

Funds paid to eligible volunteer fire departments and the association shall only be expended for fire protection, including training, supplies, and equipment. The funds may also be expended to purchase insurance, including liability insurance, to insure coverage of acts or omissions which are directly related to the functions of a volunteer fire department which are committed by a volunteer fire department or the personnel of a volunteer fire department, or both. The funds may not be expended for salaries, food, drink, social activities, or fund-raising activities. After receiving the funds, the volunteer fire departments and association shall keep accurate records to verify that the funds were properly expended. By September 15th of each year, the departments and association shall file a form with the county commission detailing the expenditure of all funds during the previous 12 months. The filing shall also account for all unspent funds and whether the unspent funds have been obligated. The county commission shall supply the accounting forms to each eligible volunteer fire department and the association. Should the Houston County Commission, in its sole discretion, find or determine that funds provided by this article have been improperly expended by any eligible volunteer fire department or the Houston County Volunteer Firefighters Association, the department or association that has improperly expended the funds shall reimburse and refund to the Houston County Commission, the funds found by the county commission to have been improperly expended and in addition thereto shall pay a penalty amount equal to 10 percent of all improperly expended funds. Any volunteer fire department that fails to comply with this article, at the discretion of the Houston County Commission, may be deemed to have forfeited the funds generated by this article and shall be subject to Section 45-35-140.09.



Section 45-35-140.06 - Transfer of funds upon dissolution or abandonment of volunteer fire department.

Upon dissolution or abandonment of any eligible volunteer fire department or the Houston County Volunteer Firefighters Association, any remaining funds derived from this article or any assets purchased with funds derived from this article shall, after all lawful indebtedness has been satisfied, be transferred to the county commission. The funds and assets shall be reallocated by the county commission to other volunteer fire departments and the Houston County Volunteer Firefighters Association. In the event there are no volunteer fire departments, the funds or assets shall be placed in the county general fund.



Section 45-35-140.07 - Liability of personnel.

The personnel of volunteer fire departments and the Houston County Volunteer Firefighters Association provided for in this article shall not be considered as employees, servants, or agents of the county and the members of the county commission and the employees of the county shall not be liable in either their official capacity or in a private capacity for the actions of the personnel of volunteer fire departments.



Section 45-35-140.08 - Purpose.

The primary purpose and use of funds generated by this article is to enable all volunteer fire departments in Houston County to lower their ISO ratings, thus lowering insurance costs to the citizens of the county. All departments are required to attain and maintain an ISO of 7/9 (seven slash nine) or below within four years of November 7, 2000, per Section 45-35-140.09. Any department not attaining this level or failing to maintain this level shall forfeit funds generated by this article until such time as the 7/9 rating is attained or reattained. Forfeited funds per this section shall be used or designated for use by the county commission for fire protection related purposes.



Section 45-35-140.09 - Regulatory control and supervision; forfeiture of funds.

With regard to the collection and administration of the fees levied by this article including, but not limited to, the application for and granting of exemptions, the Houston County Commission shall exercise such regulatory control and supervision over and may adopt rules and regulations as may be needed to meet the requirements of this article. Any volunteer fire department or association that fails to comply with this article or any rules and regulations adopted pursuant to this article, at the discretion of the Houston County Commission, may be deemed to have forfeited all or part of the funds generated by this article for such a period of time as may be set by the county commission. In addition, the county commission shall have the power and authority to adopt resolutions providing that if the fees, penalties, or charges, established by or incurred pursuant to this article, shall not be paid within 30 days after the same shall become due and payable, the county commission, at the expiration of such 30-day period, may proceed to recover the amount of any such delinquency with interest, costs, and attorney’s fees in a civil action.






Article 15 - Gambling.

Section 45-35-150 - Definitions.

As used in this article the following words shall have the following meanings:

(1) BINGO. The game, commonly known as bingo, where numbers or symbols on a card are matched with numbers or symbols selected at random.

(2) BINGO SESSION. A consecutive period of time not to exceed five consecutive hours during which bingo is played in a given day and not to exceed one day in a given week.

(3) LOCATION. A single building, hall, enclosure, or outdoor area used for the purpose of playing bingo pursuant to a permit issued under this article.

(4) PERMIT HOLDER. A qualified organization or qualified club which has a permit pursuant to this article.

(5) PERSON. Any human being, corporation, association, or other legal entity.

(6) QUALIFIED CLUB. A private club with annual membership dues of five hundred dollars ($500) or more per membership.

(7) QUALIFIED ORGANIZATION. A bona fide religious, educational, service, senior citizens, fraternal, or veterans’ organization which qualifies as an exempt organization under Section 501(c) of the Internal Revenue Code and operates without profit to its members and which has been in existence continuously as that organization for a period of five years and which has owned real property in Houston County for at least five years immediately prior to making application for operating bingo in Houston County.



Section 45-35-150.01 - Bingo games - Authorized.

The operation of bingo games for prizes or money by qualified organizations or qualified clubs for bona fide charitable, educational, or other lawful purposes shall be legal in Houston County subject to this article or ordinance or resolution of the Houston County Commission.



Section 45-35-150.02 - Bingo games - Permits.

(a) No qualified organization or club shall be permitted to operate a bingo game unless the sheriff of the county first issues a permit to the organization or club authorizing it to do so. The permit described in this article is in addition to, and not in lieu of, any other business licenses which may be required by law, and no bingo game shall be operated until all required licenses have been obtained. A permit holder may hold only one permit and that permit is valid for only one location. The location may not be a location where any other permit holder conducts bingo sessions. A permit is not assignable or transferable.

(b) Any qualified organization or club desiring to obtain a permit to operate bingo games in a calendar year shall apply to the sheriff, on forms provided by that office, and shall pay an annual fee of one hundred dollars ($100). Renewal applications shall also be filed with the sheriff. The sheriff shall refuse to grant a bingo permit to any applicant who fails to fully provide the information required by this subsection. Each applicant for a permit shall prove its length of existence and the ownership of real property in Houston County for at least the five years immediately preceding the application and provide the following information:

(1) The name and home address of the applicant and, if the applicant is a corporation, association, private club, or other similar legal entity, the names and home addresses of each of the officers of the organization or club, as well as the names and addresses of the directors, or other persons similarly situated, of the organization or club.

(2) The names and home addresses of each person who will be operating or promoting the bingo game.

(3) The names and home addresses of persons, organizations, clubs, or other legal entities that will act as surety for the applicant.

(4) The location at which the applicant will conduct the bingo games. Bingo games shall be held only on the premises wholly owned by a qualified permit holder.

(5) A statement showing the convictions, if any, for criminal offenses, other than minor traffic offenses, of each of the persons listed in subdivisions (1), (2), and (3) above.

(c) Permits may be amended upon resubmission of application, surrender of permit, and payment of a twenty-five dollar ($25) fee.



Section 45-35-150.03 - Bingo games - Permit requirements.

(a) Each bingo permit shall contain the name and address of the permit holder, the location at which the permit holder is permitted to conduct bingo, and the day of the week on which the permit holder is permitted to conduct bingo.

(b) The bingo permit holder shall display the permit conspicuously at the location where bingo is being conducted at all times during the conduct of the games.



Section 45-35-150.04 - Bingo games - Legislative intent; prize limits; deductions for expenses; consulting fee.

(a) It is the intention of the Legislature that only qualified organizations or qualified clubs which are properly issued permits pursuant to this article or resolution of the Houston County Commission shall be allowed to operate bingo games. A qualified organization or qualified club shall not lend its name or allow its identity to be used by any other person in operating or promoting a bingo game in which the other person has a financial interest.

(b) All bingo cards shall be clearly marked with the name of the qualified organization using the cards and it shall be unlawful for one qualified organization or qualified club to use cards owned by another. Notwithstanding anything to the contrary, with the consent of the sponsoring organization, any individual participant may use his or her personal card, but that individual is not exempt from any fees or charges.

(c) It shall be unlawful for two or more qualified organizations to pyramid the valuation of prizes in a manner to exceed the limits in cash or gifts of equivalent value, as provided in Section 45-35-150.07. The term equivalent value shall mean the fair market value of the gift on the date the gift is given as the prize in a bingo game.

(d) Except as otherwise provided by this article, a qualified organization or qualified club may deduct the reasonable expenses of operating and conducting its bingo games. Reasonable expenses shall be defined as including customary and usual business overhead expenses and as specified in Section 45-35-150.06.

(e) No person shall pay consulting fees to any person for any services performed in relation to the operation or conduct of a bingo game.



Section 45-35-150.05 - Bingo games - Fees; disposition of funds.

All fees collected by the sheriff under this article shall be paid into the county general fund, and all necessary expenses incurred by that official in the administration and enforcement of this article shall be financed from that general fund, with the remainder distributed to the senior citizens’ organizations in Houston County.



Section 45-35-150.06 - Bingo games - Charitable or educational purposes of proceeds.

No less than 100 percent of the net proceeds of a bingo game shall be designated and expended for charitable or educational purposes. Net proceeds means gross proceeds less reasonable expenses incurred or paid in connection with the holding, operating, or conducting of bingo. Reasonable expenses shall not include any expenses related to advertising and any advertising done shall contain the name of the permit holder. Reasonable expenses shall include the following bona fide expenses, in reasonable amounts:

(1) The purchase or rental of equipment necessary for conducting bingo and payment of services reasonably necessary for the repair and maintenance of equipment.

(2) Payment of cash prizes or the purchase of prizes of merchandise.

(3) Insurance on the facilities and liability coverage, as is reasonable for the operation of bingo.

(4) Utilities.

(5) Janitorial services.

(6) The fee required for issuance or reissuance of a permit to conduct bingo.

(7) Other reasonable expenses incurred by the permit holder, not inconsistent with this article or a resolution of the Houston County Commission.



Section 45-35-150.07 - Bingo games - Equipment; prize and conduct limitations.

(a) Bingo may not be conducted with any equipment which is not owned, being purchased, or being rented at a reasonable rate by the permit holder, except as otherwise provided in subsection (b) of Section 45-35-150.04.

(b) Prizes given by any organization for the playing of bingo games shall not be less than 50 percent of the gross receipts in cash or gifts of equivalent value during any bingo session.

(c) A permit holder may not advertise bingo except to the extent and in the manner authorized by rule of the sheriff. If the sheriff allows a permit holder to advertise bingo, the permit holder shall indicate in the advertisement the purposes for which the net proceeds will be used by the permit holder.

(d) A permit holder shall display its bingo license conspicuously at the location where the bingo game is conducted.

(e) A permit holder shall conduct bingo games only at the single location specified in the permit holder’s application.

(f) A permit holder, pursuant to this article, shall not conduct more than one bingo session during any one calendar week and no session shall exceed five hours.

(g) No person under the age of 19 years shall be permitted to play any game or games of bingo conducted pursuant to any permit issued under this article. No person under the age of 19 years shall be permitted to conduct or assist in conducting any game of bingo conducted pursuant to this article.

(h) No bingo session shall be conducted on Sunday.

(i) No admission charge shall be charged or collected for any bingo session.



Section 45-35-150.08 - Bingo games - Recordkeeping.

Each permit holder shall maintain the following records pertaining to each bingo session for at least one year from the date of the session:

(1) An itemized list of gross receipts for each session.

(2) An itemized list of all expenses, including the name of each person to whom the expenses are paid and a receipt or invoice for all expenses.



Section 45-35-150.09 - Bingo games - Filing of records; inspection; examination or audit.

(a) On or before April 15, after this article has been in effect for one year, and on or before April 15 of each calendar year thereafter, each permit holder shall file with the sheriff a copy of the records required in Section 45-35-150.08 relating to the operation of bingo sessions in the previous calendar year. The records shall be open to inspection by any law enforcement agency.

(b) The records required to be kept by Section 45-35-150.08 by the permit holder for the preceding one year shall be open to inspection by the sheriff, any law enforcement agency, or the duly authorized representatives of either during reasonable business hours.

(c) The location at which bingo is being conducted, or at which an applicant or permit holder intends to conduct bingo, shall be open to inspection during regular business hours by the sheriff or any law enforcement agency.

(d) Any permit holder may be examined or audited by the Department of Examiners of Public Accounts pursuant to Chapter 5 of Title 41 or an independent certified public accountant to insure compliance with this article.



Section 45-35-150.10 - Revocation of bingo permit - Procedures.

The sheriff, for good cause shown, may revoke any permit if the permit holder or any officer, director, agent, member, or employee of the permit holder violates this article or a rule promulgated pursuant to this article. The revocation by the sheriff shall become effective 10 days after proper notice by the sheriff to the permit holder unless within the 10-day period the permit holder makes a written request for a hearing to the county governing body. All rules and procedures for meetings and hearings before the county governing body of Houston County shall apply unless in direct conflict with this article. Following a full hearing and the rendering of a written decision by the county governing body, either party may appeal the decision directly to the circuit court of Houston County and request a trial by jury. The rendering of a decision adverse to the permit holder by the county governing body shall result in the immediate revocation of the subject permit.



Section 45-35-150.11 - Revocation of bingo permit - Eligibility; effect of convictions.

(a) A permit holder whose permit is revoked for a violation of this article or a rule promulgated under this article, is ineligible to apply for a permit for a period of one year after the revocation.

(b) A person convicted of an offense under Section 45-35-150.13 or any other gambling offense is ineligible to serve as an officer of a permit holder, or to participate in conducting bingo for a period of one year after the conviction becomes final. If the person is a holder of a permit pursuant to this article, the person shall forfeit the permit and is ineligible to apply for the issuance or reissuance of the permit for a period of one year from the date of conviction.

(c) If the permit is revoked, in addition to other penalties which may be imposed, the sheriff may declare the violator ineligible to conduct a bingo game or apply for a permit under this article for a period not exceeding one year.

(d) The permit holder shall return its permit to the sheriff on or before the effective date of a revocation or forfeiture. Whether returned or not, the permit shall not be valid beyond the effective date of the revocation or forfeiture.



Section 45-35-150.12 - Revocation of bingo permit - Jurisdiction to restrain or enjoin.

The circuit court of the county shall have jurisdiction to restrain or enjoin violations of this article and shall afford trial by jury for all appeals directed to it for alleged violations of this article leading to revocations of existing permits.



Section 45-35-150.13 - Violations.

Any person who violates this article shall be guilty of a Class C misdemeanor upon first conviction under this article. Any subsequent conviction shall be a Class A misdemeanor. Any person who is convicted under this section shall be punished as provided by law.



Section 45-35-150.14 - Seizure and forfeiture of contraband.

Any device, equipment, record, money, or stakes used in any bingo game or operation in violation of this article may be declared contraband and may be seized and be forfeited. Property forfeited may be sold, destroyed, or retained for official use by the municipal, county, state, or law enforcement agencies, as the circuit court directs following a full due process hearing.



Section 45-35-150.15 - Applicability of other laws.

Any other law providing a penalty or disability on a person who conducts or participates in bingo games, who possesses equipment used in conducting bingo, who permits bingo to be conducted on his or her premises, or who does other acts in connection with bingo, shall not apply to the conduct when done pursuant to this article or rules promulgated under this article.






Article 16 - Government Finance and Operations.

Section 45-35-160 - Liability for monetary loss.

(a) The Houston County Commission shall reimburse the office of the license commissioner, judge of probate, or revenue commissioner from the general fund of the county the amount of any monetary loss, not to exceed a total of five thousand dollars ($5,000) per annum, arising or caused by error, if the mistake or omission was caused without their personal knowledge, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the license commissioner, probate judge, or revenue commissioner to insure that their employees exercise due care in performing their duties and to make a diligent effort to correct the error, mistake, or omission and collect the amount subject to potential loss immediately upon becoming aware of the potential loss. This section shall not apply to any deliberate misuse or misappropriation of funds by the official or any clerk or employee of their office.



Section 45-35-160.01 - Payments by credit card.

(a)(1) The use of credit cards for any payments made to a Houston County department, agency, board, or commission may be authorized upon approval by the Houston County Commission as provided in subsection (b), and if authorized, shall be accepted pursuant to rules and regulations promulgated by the Houston County Commission. The rules and regulations shall include specific procedures for the acceptance of credit card payments, including, but not limited to, provision for the payment of any discount or administrative fee charged by the credit card issuer. The Houston County Commission may impose the assessment of a surcharge or convenience fee from the person paying by credit card in an amount not greater than the transaction fee charged by the credit card issuer.

(2) Except as otherwise provided, this section shall be construed to allow acceptance of credit card payments of any types of amounts payable to Houston County as authorized by the Houston County Commission, including, but not limited to, taxes, license and registration fees, fines, and penalties. For purposes of this section, the term credit card shall be as defined in subdivision (4) of Section 5-20-3, and shall include credit cards, charge cards, and debit cards.

(b) The Houston County Commission may enter into appropriate agreements with one or more credit card issuers or other appropriate parties as needed to facilitate the acceptance of credit card payments, provided that no agreement may provide for the receipt of payments at a discount from the amount that would be owed were credit cards not accepted or the payment or withholding of administrative fees from the actual amount of the payments. Any agreement shall provide that it may be canceled without penalty at any time by the Houston County Commission upon reasonable notice. No agreement shall exceed three years as provided in Section 41-16-27.

(c)(1) When a party elects to make a payment to a Houston County agency, office, department, board, or commission by credit card and a surcharge or convenience fee is imposed, the payment of the surcharge or convenience fee shall not be refundable.

(2) No person making payment to any Houston County agency, office, department, board, or commission by credit card shall be relieved from liability for the face amount of the payment except to the extent that the agency, office, department, board, or commission realizes final payment of the underlying obligation in cash or the equivalent. If final payment is not made by the credit card issuer or other guarantor of payment in the credit card transaction, the underlying obligation shall survive and the agency, office, department, board, or commission shall retain all remedies for enforcement which would have applied if the credit card transaction had not occurred. No contract may modify this subsection.

(3) A Houston County agency, office, department, board, or commission officer or employee who accepts a credit card payment in accordance with this section and any applicable polices, rules, or regulations of the Houston County Commission shall not thereby incur any personal liability for the final collection of such payments.



Section 45-35-160.02 - Contingent Fund.

(a) Commencing with the fiscal year beginning October 1, 2007, the Houston County Commission may appropriate annually, out of the monies in the county treasury not otherwise appropriated, an amount not exceeding twelve thousand dollars ($12,000) into a fund to be known as the Contingent Fund, which may be expended for any county purposes not otherwise provided by law which in the judgment of the Houston County Commission are in the best interest of the county. Any sums remaining unexpended in the contingent fund at the end of the fiscal year shall not revert to the county treasury, but the amount of unexpended funds shall be appropriated for the next succeeding year along with any funds which may be appropriated for that succeeding year provided the amount appropriated or expended in any fiscal year shall not exceed twelve thousand dollars ($12,000).

(b) The Houston County Commission may establish procedures for the expenditure of the contingent fund.






Article 17 - Health and Environment.

Section 45-35-170 - Board of health fees.

(a) The Houston County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the Department of Examiners of Public Accounts.

(b) Prior to establishing any fees, a public hearing with proper notice shall be held.

(c) No person shall be denied any service because of that persons’s inability to pay. The county board of health may establish a sliding fee scale based on one’s ability to pay.

(d) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations and shall not affect funding from the state in any way.

(e) All fees collected pursuant to this section are hereby appropriated to the health department which collected such fees.






Article 18 - Highways and Bridges.

Section 45-35-180 - Road maintenance programs, rules, costs.

(a) The county governing body or its road maintenance department or agency shall have the authority to pave any streets within Houston County. The county governing body or its duly authorized agency is hereby authorized to establish and maintain such a program of paving streets, specifically within subdivisions; including, but not limited to, authorization to set and collect reasonable fees for such services and improvements.

(b) The county governing body is hereby authorized to set up and create within its road maintenance department rules and regulations regarding proper notification to adjoining land owners of the intention of the county to perform any work or labor upon or furnish any material for any paving, curb, gutter, storm sewer, sanitary sewer, or other improvement in or on any public or dedicated street, avenue, alley, or other public way, or thoroughfare; and upon completion thereof shall have a lien therefor on such abutting land and improvements thereof.

(c) Whenever Houston County shall establish, construct, or reconstruct, improve or reimprove a public highway, street, or avenue, it may assess such proportionate cost of the establishment, construction, reconstruction, improvement or reimprovement of such streets, avenues, or highways against the property benefited thereby, but such cost shall not exceed the increased value of such property by reason of the special benefits derived from such improvements.

(d) Houston County shall have a lien on the lots or parcels of land so assessed as provided by the general laws covering assessment liens for public improvements, and property owners shall have the right to pay such assessments as provided by the general laws.

(e) Houston County may issue bonds of the county for the improvements mentioned in the section to pay the cost of such public improvements agreed to be paid by the county, and may contract to build or construct such streets, highways, or avenues and to pay therefor in the same manner as private contractors are now paid.

(f) The proceeding under this section shall be held and governed by the general laws of the State of Alabama relating to assessments against property for public improvements insofar as the laws are applicable.






Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Section 45-35-200 - License Commissioner.

(a) There is created the office of License Commissioner in Houston County, Alabama. He or she shall take office immediately upon this section becoming law, and the appointment made by the Houston County Commission. The license commissioner shall serve thereafter at the pleasure of the Houston County Commission and shall be classified as an exempt employee under the Houston County Civil Service System, Part 1, commencing with Section 45-35-120, of Article 12.

(b) The office of license inspector provided for by Section 40-12-10 is abolished. The license commissioner shall enforce all laws concerning licenses and shall have the responsibility to see that the necessary licenses and tags are purchased. The license commissioner shall have the authority to issue citations to insure that the necessary licenses or tags are purchased.

(c) The license commissioner shall be paid such salary as shall be set and approved by the Houston County Commission; and shall be payable in equal monthly installments from the general fund of the county. All penalties received from the sale of licenses or tags shall be returned to the general fund of the county.

(d) Suitable office space and all stationery, equipment, supplies, and postage necessary for the conduct of the office shall be furnished by the governing body of the county to the commissioner of licenses except such stationery and supplies as the law now requires to be furnished by the State Revenue Department or the Comptroller.

(e) It is the intent and purpose of this section to insure that the license and tag laws of Houston County are followed by all and to provide the authority to enforce the same.






Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-35-230 - Salary; expense allowance.

(a)(1) Commencing with the next term of office, the Sheriff of Houston County, Alabama, shall receive additional compensation in the sum of fifteen thousand dollars ($15,000) per annum payable from the General Fund of Houston County in equal installments, in the same manner as other county employees are paid. Such compensation shall be in addition to any expense allowance or other compensation except any expense allowance which has become null and void on July 29, 1991.

(2) This section shall become effective with the next term of office for the Sheriff of Houston County.

(b)(1) Commencing on August 1, 2000, the Sheriff of Houston County shall be entitled to an additional expense allowance in the amount of fifteen thousand dollars ($15,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This additional expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent sheriff, the annual salary for the sheriff shall be increased by fifteen thousand dollars ($15,000) per annum, payable in equal monthly installments from the general fund of the county and at that time, subdivision (1) shall become null and void.






Part 2 - Funding.

Section 45-35-231 - Record of abandoned and stolen property; storage.

(a) The sheriff shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff’s department. The records shall state the description of the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. The records shall be open to public inspection at all reasonable times.

(b) All abandoned or stolen property recovered by the sheriff’s department shall be stored in a suitable place to protect the property from deterioration.



Section 45-35-231.01 - Sale of perishable property.

If the abandoned and stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The sheriff shall attempt to obtain the best possible price for the property. The proceeds of the sale of perishable property shall be held in a separate account for a period of six months for the owner. During this period, the proceeds shall be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the office of the Sheriff of Houston County.



Section 45-35-231.02 - Record of abandoned and stolen firearms; sale or distribution.

(a) The sheriff shall keep and maintain a separate permanent record of all abandoned and stolen firearms, not subject to disposition by general law. The record shall state the description, the identifying number, if any, of the firearm, and the place of recovery of the firearm. The word firearm as used in this part, shall have the same meaning as defined in Section 13A-8-1.

(b) Unless otherwise provided by law, the sheriff may sell or destroy these firearms if the owner of the firearm does not claim the firearm within six months of the date the sheriff obtained it.

(c) The sheriff may sell the firearms only to gun dealers who have held an active business license from any county in the state for at least one year immediately prior to the date of the sale. The sheriff shall establish a procedure to notify gun dealers of a sale. A firearm shall be sold to the gun dealer submitting the highest sealed bid. All sales shall be on a cash basis. The proceeds of the sale, after deducting and paying all expenses incurred in the recovery, maintenance, and sale of the firearms shall be paid to the office of the Sheriff of Houston County.

(d) The sheriff may establish a procedure to destroy firearms and may expend necessary sheriff’s department funds for that purpose.



Section 45-35-231.03 - Notice and sale of abandoned or stolen property.

(a) At least every six months, the sheriff shall sell at public auction to the highest bidder for cash all abandoned or stolen personal property, other than firearms, which has been recovered by the sheriff’s department and has remained unclaimed by the rightful owner during the preceding six month period.

(b) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Houston County once a week for two successive weeks and by posting a notice in a conspicuous place at the Houston County Courthouse for a period of at least 20 days. The notice shall contain the place, date, and time of each auction and a description of each item of personal property to be sold at the auction. Publication of notice shall be made in the newspaper, and the first notice shall run at least 20 days prior to the auction.



Section 45-35-231.04 - Claim of ownership.

The owner of any abandoned or stolen personal property recovered by the Houston County Sheriff’s Department, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the sheriff and by paying any reasonable expenses incurred in the recovery of the property, its maintenance, storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.



Section 45-35-231.05 - Record of sale; rejection of bid.

If property is sold at public auction, as provided in this part, a notation in the storage record book shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.



Section 45-35-231.06 - Disposition of sale proceeds.

The proceeds from the sale of property at an auction conducted under the authority of this part, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be paid to the office of the Sheriff of Houston County.






Part 3 - Jails.

Division 1 - Jail concession.

Section 45-35-232 - Operation; concession fund.

(a) The Sheriff of Houston County may operate a jail concession. The sheriff, sheriff’s deputies, or agents or employees of the sheriff, or any combination of these persons, may sell soft drinks, cigarettes, personal items, and other concession items to county prisoners and state prisoners in county custody. The sheriff shall be responsible for the operation of the concession.

(b)(1) The sheriff shall establish and maintain a concession fund in a bank licensed to do business in the state. All monies collected under this section shall be deposited by the sheriff into the concession fund.

(2) The sheriff shall keep an account of all concession sales and transactions of the concession fund for annual audit by the Department of Examiners of Public Accounts. The concession account and fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the concession shall be expended at the discretion of the sheriff for law enforcement purposes in Houston County.

(d) The establishment of the concession fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.






Division 2 - Work Release.

Section 45-35-232.20 - Work release for gainful employment conducive to rehabilitation.

A person who has been sentenced or committed to the county jail in Houston County, from a city court, district court, circuit court, or other court with appropriate jurisdiction, under a criminal sentence, including a person sentenced to a state prison or into the custody of the Department of Corrections who has been deemed not to be a threat to the community and who has not been transferred to a Department of Corrections’ facility may be released at the discretion of the sentencing court, either on its motion or upon the motion of the defendant, at the time of sentence or at any time during the term of sentence, for the purpose of obtaining and working at gainful employment or for other purposes as the court may deem conducive to rehabilitation, for such time or intervals of time and under the terms and conditions as the court may order. Any part of a day spent outside of jail under a release order shall be counted as a full day toward serving the sentence, unless otherwise provided by the court. In no event shall the number of days of confinement exceed the number of days of the original sentence. If a person violates the terms and conditions laid down for his or her conduct, custody, and employment, the person shall be returned to the sentencing court. The court may then require that the balance of the person’s sentence be spent in actual confinement and may cancel any earned reduction of the term.



Section 45-35-232.21 - Reporting to jail.

A person who has been sentenced to the Houston County Jail and who has been ordered released under Section 45-35-232.20, may at the time of sentence or at any time while any part of the sentence remains unserved, be required by the sentencing court to report to the jail to which the inmate has been sentenced to be incarcerated.



Section 45-35-232.22 - Failure to report to jail.

Any person released under Section 45–35–232.20 or ordered confined under Section 45-35-232.21, who willfully fails to report for confinement as ordered shall be deemed to have escaped from the institution to which he or she has been sentenced and upon conviction shall be subject to the punishment provided for escape.



Section 45-35-232.23 - Purpose; Houston County Work Release and Pretrial Release Fund.

(a) The purpose of this subpart is to promote the rehabilitation of offenders and, insofar as possible, to provide for the Houston County Temporary and Work Release and Pretrial Program and to make the program self-supporting.

(b) A person released from jail for work release, as a condition to being released pursuant to this subpart, shall pay to the county a sum equal to 30 percent of his or her gross earnings earned while so released. The court having jurisdiction of the case, as a condition to releasing a prisoner, may require that the inmate prisoner establish a payroll deduction for the payment of any sums due. All sums collected, whether by payroll deduction or otherwise, shall be paid over to and collected by the Houston County Commission and deposited to a separate fund designated the Houston County Work Release and Pretrial Release Fund.

(c) If a person violates the terms and conditions set for the payment of the 30 percent of his or her gross earnings earned while so released, he or she shall be returned to the sentencing or committing court. The court may then require that the balance of the person’s sentence or time of commitment be spent in actual confinement and may cancel any earned reduction of his or her term.



Section 45-35-232.24 - Disposition of funds.

(a) Funds collected pursuant to this subpart shall be expended for its implementation, including, but not limited to, paying salaries and other expenses involved in:

(1) Screening and making investigations and studies necessary to determine whether or not a particular prisoner will be granted the privileges of this subpart.

(2) Transporting the prisoner to and from the places of employment.

(3) Matching any federal or state grants or funds which may be available for the purposes of this subpart.

(b) If, at the end of any calendar year, there remains a surplus in the Houston County Work Release and Pretrial Release Fund, the surplus shall be paid into the General Fund of Houston County, and the presiding judge of the Twentieth Judicial Circuit shall certify in writing to the Chair of the Houston County Commission that in the judgment of the presiding judge the surplus, or any portion thereof, is in excess of an amount necessary to implement this subpart.



Section 45-35-232.25 - Legislative intent.

It is the intent of the Legislature that this subpart providing for pretrial release shall be a guide to specified judicial officers in Houston County, to insure that no person be needlessly detained in the county when release is not contrary to the public interest to assure the defendant’s presence at trial. It is not the intent of the Legislature that this subpart be liberally construed to allow the indiscriminate release of accused or convicted persons.



Section 45-35-232.26 - Judicial officer.

As used in this subpart, the term judicial officer means, unless otherwise indicated, any circuit judge or equivalent thereof in the Twentieth Judicial Circuit, any district court judge or equivalent, any district or municipal magistrate whose duties are authorized by law, and any municipal judge or any judge specially sitting by designation of the presiding judge of the Twentieth Judicial Circuit, or equivalent in the county.



Section 45-35-232.27 - Release pending trial; order.

(a) A person in Houston County charged with an offense, at an appearance before a judicial officer, may be ordered released pending a trial on personal recognizance or upon the execution of an unsecured appearance bond in an amount specified by the judicial officer, unless the judicial officer determines, in the exercise of discretion, that release will not reasonably assure the appearance of the person as required.

(b) No person in Houston County charged with an offense shall be considered for the program created by this subpart until the accused’s first appearance before a judicial officer.

(c) In determining which conditions of release will reasonably assure the appearance of a person as required, the judicial officer, on the basis of available information as presented by the state, city, or their representative, respectively, or the defendant, shall consider matters such as the nature and circumstances of the offense charged, the weight of the evidence against the person, his or her family ties, employment, financial resources, character and mental condition, past conduct, length of residence in the community, record of convictions, and any record of appearance at court proceedings or of flight to avoid prosecution, or failure to appear at court proceedings. The judicial officer, in making factual determinations, shall consider that this subpart has two purposes, one of which is to assure the presence of the defendant at trial and the other of which is to assure that all persons, regardless of their financial or social status, shall not needlessly be detained pending their appearance to answer charges, or pending appeal, when detention serves neither the ends of justice nor the public interest.

(d) A judicial officer authorizing the release of a person under this subpart shall issue an appropriate order containing a statement of the conditions imposed, if any, inform the person of the penalties applicable to violations of the conditions of his or her release, advise the person that a warrant arrest will be issued immediately upon any violation, and warn the person of the penalties provided in Section 45-35-232.22.

(e) A judicial officer ordering the release of a person on any condition specified in this section, subject to law, may at any time amend the order of release to impose additional or different conditions of release.

(f) All sums collected under this subpart shall be paid into the fund established pursuant to the terms of Section 45-35-232.23.



Section 45-35-232.28 - Failure to appear.

(a) A person released pursuant to this subpart who willfully fails to appear before any court or judicial officer as required, shall incur a forfeiture of any security given or pledged for release and, in addition, shall be guilty of a Class B misdemeanor, punishable as provided by the Alabama Criminal Code.

(b) Failure to appear after notice of an appearance shall be prima facie evidence that the failure to appear was willful. Whether the person was warned when released of the penalties for failure to appear, shall be a factor in determining whether the failure to appear was willful. The district attorney, or an assistant district attorney, or any other person responsible for administering this subpart, shall initiate prosecution for violation of this subsection by making an affidavit for a warrant to be issued by any officer authorized to issue warrants. The person who fails to appear shall be arrested and shall be brought before a judicial officer in the county in the same manner as other misdemeanor prosecutions proceed.

(c) A defendant may be convicted under this section, even if the defendant has not received actual notice of an appearance date, if reasonable efforts to notify the defendant have been made, and the defendant, by his or her own actions, has frustrated the receipt of actual notice.



Section 45-35-232.29 - Revocation of release - Violation of condition of release.

(a) A person who has been conditionally released pursuant to this subpart and who has violated a condition of release, shall be subject to revocation of release and, in addition, may be prosecuted for contempt of court.

(b) A proceeding for revocation of release may be initiated upon notice to the district attorney by the warrant magistrate, assistant warrant magistrate, or any other person responsible for administering this subpart. A warrant for the arrest of a person charged with violating a condition of release may be issued by an officer authorized to issue warrants, on the affidavit of a person responsible for administering this subpart. The person arrested under a warrant shall be brought before a judicial officer in the county. An order of revocation shall not be entered unless, after hearing, the judicial officer finds that there is clear and convincing evidence that the person has violated a condition of his or her release due to inattention, negligence, or by a willful act.

(c) Contempt sanctions may be imposed if, upon a hearing and applicable criminal contempt proceedings, it is established that the person violated a condition of release. The contempt proceedings shall be expedited and heard by the court without a jury. A person found guilty of contempt for violation of a condition of release shall be imprisoned for not more than six months, or fined not more that one thousand dollars ($1,000), or both.



Section 45-35-232.30 - Revocation of release - Probable cause of felony or misdemeanor.

(a) A person who has been conditionally released pursuant to this subpart shall be subject to revocation of release if there is probable cause to believe he or she has committed a felony or misdemeanor while released.

b) A proceeding for revocation of release pursuant to this section, shall be initiated by any person responsible for administering this subpart giving notice to the district attorney. When the district attorney receives a notice, a warrant for the arrest of a person who is charged with violating the conditions of release pursuant to this section shall be issued by any officer authorized to issue warrants on the affidavit of the district attorney, any assistant district attorney, or any person responsible for administering this subpart. The person arrested under a warrant pursuant to this section shall be brought before a judicial officer in the county. An order of revocation shall not be entered unless, after a hearing, the judicial officer finds by clear and convincing evidence that: A state or federal magistrate, judge, or judicial officer, or grand jury has found probable cause to believe that the person has committed a felony or misdemeanor, and the act on which the felony or misdemeanor is based was committed while the person was released under this subpart.



Section 45-35-232.31 - Forfeiture of cash or security.

All forfeitures of cash or other security deposited with the clerk of any court, and all deposits otherwise retained pursuant to this subpart, shall be paid over to the Houston County Work Release and Pretrial Release Fund to be used to implement this subpart.



Section 45-35-232.32 - Houston County Work Release and Pretrial Release Commission.

(a) There is created the Houston County Work Release and Pretrial Release Commission, hereinafter called the commission. The commission shall be composed of seven persons, including the following: The Sheriff of Houston County, the District Attorney of the Twentieth Judicial Circuit, the presiding judge of the circuit, the presiding district court judge, one associate district court judge appointed by the presiding district court judge, the Chair of the Houston County Commission or another Houston County Commissioner appointed by the chair, and the Clerk of the Circuit Court of Houston County. The chair of the commission shall be elected by the commission from among its membership annually at its first meeting of each calendar year.

(b) The commission shall implement this subpart and generally supervise and administer the functions pursuant to this subpart, subject to the duly promulgated rules of court. The commission shall not direct any judicial officer in the exercise of his or her judicial functions. The commission may employ, direct, supervise, and dismiss personnel, except judicial officers, to implement this subpart.

(c) The commission shall make a continuing study of all activities conducted pursuant to this subpart and shall recommend to the Legislature any changes in the law which it deems to be appropriate to implement and facilitate the purposes of this subpart.

(d) An agreement for the merger of the work release program provided for by this subpart, with any similar program operated by the Department of Corrections or any other department, agency, or bureau of the State of Alabama shall not be effective without the approval of the commission and, unless approved by such commission, shall be of no force and effect.

(e) The commission may issue subpoenas to compel the attendance of witnesses before the commission.

(f) The commission is designated as the agency to apply for, receive, and administer any grants of funds to be used to carry out this subpart from the United States Government, or any of its agencies, the State of Alabama, or any of its agencies, or a private or quasi-governmental foundation, corporation, firm, or agency. All funds received to the account of the commission shall be deposited to the fund established by Section 45–35–232.33 and shall be disbursed by the Houston County Commission upon vouchers submitted by the Houston County Work Release and Pretrial Release Commission.

(g) The commission shall make its own rules for conducting its affairs. All meetings of the commission shall be in the Houston County Courthouse and shall be held at the call of the duly elected chair. The chair shall call a meeting of the commission upon request in writing of any three members of the commission.



Section 45-35-232.33 - Contempt; sanctions.

This subpart shall not interfere with or prevent any court of competent jurisdiction in Alabama to punish for contempt or impose sanctions.



Section 45-35-232.34 - Houston County Commission authorized to provide funding, in-kind service, or other aid.

Houston County through the Houston County Commission is authorized to provide, in its sole discretion, any funding, in-kind service or other aid of any type deemed necessary by the Houston County Commission to the Houston County Work Release and Pretrial Release Commission for the purpose of effectuating the purposes of this subpart. Notwithstanding the foregoing, this act shall not be construed to require Houston County or the Houston County Commission to provide funding, in-kind service, or other aid to the Houston County Work Release and Pretrial Release Commission for the purpose of effectuating the purposes of this subpart.



Section 45-35-232.35 - Procedures cumulative.

The procedures prescribed in this subpart shall be cumulative and in addition to all other bail and release procedures provided by law.






Division 3 - Work Release Commission Employees.

Section 45-35-232.60 - Community corrections officers.

Upon successfully completing the minimum standards of training and other requirements for law enforcement officers of the Peace Officers’ Standards and Training Commission, a person employed by the Houston County Work Release Commission as a community corrections officer shall have the same law enforcement powers, including powers of arrest, as granted to law enforcement officers of this state. The commission may expend funds for persons employed as community corrections officers to meet the minimum standards as law enforcement officers and may by rule and regulation provide for the reimbursement of amounts spent based on the employee’s continuing service with the commission for a reasonable length of time after receiving the training.









Part 4 - Pistol Permits.

Section 45-35-233 - Fee; disposition of funds; Sheriff's Fund.

(a) In Houston County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75 shall be twenty dollars ($20) per year, which shall be collected by the sheriff.

(b) Seventeen dollars ($17) of the monies collected under subsection (a) shall be deposited by the Sheriff of Houston County in any bank located in Houston County in a fund known as the Sheriff’s Fund.

(c) Three dollars ($3) of the monies collected under subsection (a) shall be paid into the General Fund of Houston County, Alabama.

(d) The Sheriff’s Fund as provided in subsection (b) shall be drawn upon by the Sheriff of Houston County, or his or her appointed agent, and shall be used exclusively for law enforcement purposes and in the discharge of the sheriff’s office as he or she sees fit.

(e) The establishment of the Sheriff’s Fund as provided in this section and the use of such funds shall in no way diminish or take the place of any other imbursement or other source of income established for the sheriff or the operation of his or her office.






Part 5 - Retirement.

Section 45-35-234 - Receipt of badge and pistol upon retirement.

Any individual employed as a law enforcement officer by the Houston County Sheriff’s Office for a period of 10 years or more who retires from the office in good standing may receive from the office, without cost, a retired badge, a retired commission card, and his or her service pistol, provided the pistol is furnished by the office.






Part 6 - Service of Process Fee.

Section 45-35-235 - Service of process; Sheriff's Law Enforcement Fund.

(a) This section shall only apply to Houston County.

(b)(1) In addition to all other charges, fees, judgments, and costs of court, in the civil division of the District Court, Circuit Court, Family Court, and Juvenile Court of Houston County, a service of process fee of twenty-five dollars ($25) shall be collected for service or attempted service of process on each document requiring personal service of process by the sheriff.

(2) A service of process fee of fifty dollars ($50) shall be collected for service or attempted service of process on each document requiring personal service of process by the sheriff for matters pending or to be commenced in a court outside of the State of Alabama.

(c) A Sheriff's Law Enforcement Fund shall be created to supplement the budget of the Houston County Sheriff's Office. The fund shall be used for law enforcement purposes and to discharge the duties of the office of the sheriff as determined by the sheriff in the public interest, to include, but not be limited to, training expenses, ammunition, clothing and uniforms, vehicles, travel expenses, and equipment costs.

(d)(1) The clerk of the court or designee in Houston County by law for the respective courts shall collect the service of process fee designated in subsection (a) and distribute the fee to the Sheriff's Law Enforcement Fund.

(2) Notwithstanding the foregoing, the fee may not be imposed and collected if the court finds payment of the fee will create a substantial hardship. A verified statement signed by the person requesting service and approved by the court attesting the substantial hardship shall be filed with the clerk of the court.

(e) The Sheriff's Law Enforcement Fund shall be an additional fund separate from the budget of the sheriff as provided for in the county general fund. The fees deposited into the Sheriff's Law Enforcement Fund shall not diminish, offset, or take the place of budgeted funds or any other source of income established for the sheriff or for the operation of the office of the sheriff.

(f) The district attorney, law enforcement, grand juries, and Houston County shall be exempt from payment of the fees provided for in this section.









Article 24 - Taxation.

Part 1 - Board of Equalization.

Section 45-35-240 - Days of service; compensation.

This section shall apply only to Houston County, Alabama. The members of the Board of Equalization in Houston County shall serve for not more than 80 days in each taxable year, the exact working period to be fixed or approved by the Department of Revenue, and each member shall be paid at the rate of seventy-five dollars ($75) per diem. The per diem shall be paid according to Chapter 3, Title 40.






Part 2 - Revenue Commissioner.

Division 1 - Compensation.

Section 45-35-241 - Salary.

Repealed by act ACT 2017-69, § 3, effective March 14, 2017.



Section 45-35-241.01 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MARCH 14, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Commencing April 1, 2017, the Revenue Commissioner of Houston County shall receive an annual expense allowance of fifteen thousand dollars ($15,000) payable in equal monthly installments. This expense allowance shall be in addition to all other compensation or benefits granted to the revenue commissioner, including, the compensation provided in Section 45-35-241.

(b) Effective beginning the next term of office, the annual salary of the Revenue Commissioner of Houston County shall be ninety-two thousand thirty-five dollars and twenty-seven cents ($92,035.27), which shall be paid in the same manner as the salary of other elected county officials, and the expense allowance provided for in subsection (a) shall be null and void. Excluding reimbursement for allowable expenses, this salary shall be the total compensation paid to the revenue commissioner.

(c) Notwithstanding any other provision of law, in addition to any other compensation provided to the revenue commissioner, the revenue commissioner shall continue to receive any cost-of-living or other salary increases granted by the county commission to other elected officials in the county.

All compensation paid under this section to the revenue commissioner shall continue to be prorated and paid from the same funds and in the same manner as provided under Section 40-6A-2.






Division 2 - Operation of Office.

Section 45-35-241.20 - Merging of budgetary operations.

(a) The Revenue Commissioner of Houston County is authorized to take the necessary action to merge the budgetary operations and functions of the office. The operational cost of the office shall be financed, on a pro rata share basis, from the net proceeds of state, county, and municipal ad valorem taxes collected in the county. This section is not intended to affect any other county office.

(b) This section is supplemental. It shall be construed in pari materia with other laws regulating the revenue commissioner’s office in Houston County, provided, that those laws or parts of laws which are in direct conflict or inconsistent herewith, are repealed.



Section 45-35-241.21 - Duties of judge of probate transferred.

In Houston County, any duties of the judge of probate relating to manufactured homes, including, but not limited to, the collection of sales tax on sales between individuals and acting as the designated agent for the issuance of titles, may be transferred to the revenue commissioner. The revenue commissioner shall be solely responsible for the duties transferred and the judge of probate shall be relieved of liability for the duties.









Part 3 - Tax, Gasoline.

Section 45-35-242 - Levy of tax.

There is levied in Houston County, Alabama, for the purpose of constructing and maintaining public roads, streets, bridges, and ferries, a privilege tax of not more than one cent per gallon on all gasoline or gasohol which is sold or delivered in the county, for the privilege of selling or delivering same. For purposes of this part, the tax herein applies only to gasoline and gasohol; any other motor vehicle fuel or oil or gas is expressly exempt from the application of this part.



Section 45-35-242.01 - Administration.

The License Commissioner of Houston County is authorized to administer this part and to provide such rules, regulations, and means as are required for the collection of such privilege tax, and for the collection of such late charges, interest, or fines as are hereinafter provided in this part.



Section 45-35-242.02 - Disposition of funds.

All of the net proceeds of the privilege tax collected within the corporate limits of any incorporated city or town in Houston County, Alabama, shall be paid over to such incorporated city or town each month as collected and may be expended as may be directed by the constituted authorities of such incorporated city or municipality.



Section 45-35-242.03 - Repeal of taxes levied or collected by incorporated cities or towns.

After July 8, 1982, no incorporated city or town in Houston County, Alabama, shall levy or collect a privilege license or excise tax on any liquid motor fuel upon the business of selling, delivering, withdrawing from storage, or keeping in storage such fuels, on a quantity basis; provided, however, this shall not apply to the ordinary license to do business in the municipalities. All municipal privilege, excise, and/or license taxes on gasoline or gasohol now being levied or collected by any incorporated city or town in the county are expressly repealed.



Section 45-35-242.04 - Purpose of taxes.

All taxes levied under this part and the money derived therefrom shall be used exclusively for the purpose of constructing and maintaining public roads, streets, bridges, and ferries in the County of Houston, except for the municipalities’ share, which may be expended as provided in Section 45-35-242.02.



Section 45-35-242.05 - License; surety bond; distributor requirements; audits; records.

(a) All distributors or individuals who are subject to the tax herein levied shall acquire a license therefor issued from the county, in an amount not to exceed fifty dollars ($50) per year.

(b) Each distributor, individual, or other person or party who is subject to the tax herein levied shall also be required to post a surety bond in a minimum amount of ten thousand dollars ($10,000) with the county license commissioner, prior to obtaining a license.

(c) Any service station owner or operator in Houston County who directly or indirectly purchases gasoline or gasohol from a non-licensed distributor or individual shall be deemed a distributor, for purposes of this part, and shall comply with all requirements of this part.

(d) The license commissioner is authorized to perform audits, or to have audits performed, on any individual, distributor or association which, in the commissioner’s opinion, has failed to pay the tax, license fee, or other charge required of such person or association by this part. It is further provided that out of county audits shall be paid by the party being audited.

(e) Each distributor, individual, or association to which the tax herein levied applies shall keep complete and adequate records of tax receipts.



Section 45-35-242.06 - Violations.

(a) The following sanctions shall be imposed for the following violations of this part:

(1) Any distributor, person, or association required to pay the tax levied by this part which fails to pay the tax, or which is delinquent in paying the tax, shall pay interest of 12 percent per annum thereon from the due date to the time such tax is actually paid, as well as a 20 percent late charge on the amount of taxes and interest which are overdue and unpaid.

(2) Any distributor, individual, or association which fails to keep adequate records of the tax receipts, or which fails to produce such records to the license commissioner when requested to do so shall pay a fine of five thousand dollars ($5,000) for each such violation. In addition, the license commissioner may revoke the license for such violations.

(3) Any distributor, individual, or association who deliberately falsifies reporting required by the license commissioner shall pay a fine of five thousand dollars ($5,000) and shall automatically have his or her license revoked.

(4) Any user or consumer who intentionally makes false statements to the license commissioner shall pay a fine of five thousand dollars ($5,000).

(b) All fines, interest, or late charges collected pursuant to this section shall be paid into the same fund as the tax collections are deposited, and shall be used for the same purposes as the tax proceeds are used.






Part 4 - Tax, Lodging.

Section 45-35-243 - Levy and collection; disposition of funds.

(a) This section shall only be applicable to portions of Houston County outside the corporate limits of the City of Dothan.

(b) There is levied and imposed, in addition to all other taxes of every kind now imposed by law, a privilege or license tax upon every person, firm, or corporation engaging in the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, in an amount of six percent of the charge for the room, rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in the room; provided, however, that there is exempted from the tax authorized to be levied under this section any rentals or services taxed under Division 1, commencing with Section 40-23-1, Article 1, Chapter 23, Title 40. This tax shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any one place.

(c) The tax authorized to be levied shall be collected as provided by the Houston County Commission.

(d) The six percent tax collected pursuant to this section shall be distributed in the following manner:

(1) Tax collected within the corporate limits of any town or municipality or within any cooperative district established under Chapter 99B of Title 11, located outside of the corporate limits of any town or municipality shall be distributed with one-third of the revenue from the tax distributed to the town, municipality, or district for the promotion of tourism and economic development and related costs and two-thirds of the revenue from the tax distributed to the county general fund.

(2) Any other tax collected in the unincorporated areas of the county shall be distributed to the county general fund.

(e) Fifty percent of the revenue distributed to the Houston County General Fund shall be equally split between the Dothan Area Convention and Visitors Bureau and the Dothan Area Chamber of Commerce to promote economic development and tourism. The remaining 50 percent shall be retained in the county general fund to be used for costs associated with tourism and economic development in Houston County including, but not limited to, infrastructure development and maintenance and for law enforcement.






Part 5 - Tax. Sales and Use.

Division 1 - County.

Section 45-35-244 - Definitions.

(a) The following words, terms, and phrases as used in this subpart shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) COUNTY. Houston County in the State of Alabama.

(2) COUNTY GROSS RECEIPTS TAX AREA. All of Houston County.

(3) FISCAL YEAR. The period commencing on October 1 of each calendar year and ending on September 30 of the next calendar year.

(4) ITS DESIGNEE or DESIGNEE. Any entity, person, or corporation, including, but not limited to, the State Department of Revenue, designated by resolution of the Houston County Commission to act for or on behalf of the Houston County Commission to perform all or any part of the rights, functions, and duties of the Houston County Commission given, delegated, or set forth in this subpart.

(5) MONTH. A calendar month.

(6) QUARTERLY PERIOD. The period of three months ending on the last day of each March, June, September, and December.

(7) REGISTERED SELLER. The person registered with the State Department of Revenue pursuant to the state use tax statutes, or licensed under the state sales tax statutes.

(8) SALE or SALES. Installment and credit sales and the exchange of properties as well as the sale thereof for money, including, every closed transaction constituting a sale, including, but not limited to, sales which are closed in the county gross receipts tax area where the seller has his or her place of business outside the county gross receipts tax area. Notwithstanding the foregoing, any transactions arising out of or pursuant to contracts entered into prior to July 25, 1995, shall not constitute a sale or sales as defined in this section.

(9) STATE. The State of Alabama.

(10) STATE DEPARTMENT OF REVENUE. The Department of Revenue of the State of Alabama.

(11) STATE SALES TAX. The tax or taxes imposed by the state sales tax statutes.

(12) STATE SALES TAX STATUTES. Division 1, commencing with Section 40-23-1, Article 1, Chapter 23, Title 40, including all other statutes of the state which expressly set forth any exemptions from the computation of the taxes levied in the aforementioned Division 1 and all other statutes which expressly apply to, or purport to affect, the administration of the aforementioned Division 1 and the incidence and collection of the taxes imposed therein.

(13) STATE USE TAX. The tax or taxes imposed by the state use tax statutes.

(14) STATE USE TAX STATUTES. Article 2, commencing with Section 40-23-60, Chapter 23, Title 40 including all other statutes of the state which expressly set forth any exemptions from the computation of the tax levied in the aforementioned Article 2 and all other statutes of the state which expressly apply to, or purport to affect, the administration of Article 2 and the incidence and collection of the taxes imposed therein.

(b) Except where another meaning is clearly indicated by the context, all definitions set forth in the state sales tax statutes and the state use tax statutes shall be effective as definitions of the words, terms, and phrases used in this subpart. Except where the context herein clearly indicates a different meaning, all words, terms, and phrases used in this subpart, other than those hereinabove specifically defined, shall have the respective meanings ascribed to them in the state sales tax statutes and the state use tax statutes and shall have the same scope and effect that the same words, terms, and phrases have where used in the state sales tax statutes and the state use tax statutes.



Section 45-35-244.01 - Levy of privilege or license tax.

There is hereby levied, for the period of time provided for herein, in addition to all other taxes of every kind now imposed by law, and shall be collected as herein provided a privilege or license tax on account of the business activities and in the amount to be determined by the application of rates against gross sales or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation, including the State of Alabama, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether such institutions be denominational, state, county, or municipal institutions, and any association or other agency or instrumentality of such institutions, engaged or continuing within the county in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character, not including, however, bonds or other evidences of debts or stocks, nor sale or sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, barges, ships and other watercraft of over 50 tons burden, an amount equal to one percent of the gross proceeds of sales of the business except where a different amount is expressly provided herein. Provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such business at the rates specified, when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as retailer on the gross sales of the business.

(2) Upon every person, firm, or corporation engaged, or continuing within the county, in the business of conducting, or operating, places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theaters, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games, including athletic contests, conducted by or under the auspices of any educational institution within the county, or any athletic association thereof, or other association whether such institution or association be a denominational, a state, or county, or a municipal institution or association or state, county, or city school, or other institution, association or school, skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description within the county, an amount equal to one percent of the gross receipts of any such business.

(3) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, an amount equal to one-half percent of the gross proceeds of the sale of such machines; provided, that the term machines, as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(4)a. Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any automotive vehicle or truck trailer, semi-trailer, or house trailer, an amount equal to one-half percent of the gross proceeds of sale of the automotive vehicle or truck trailer, semi-trailer, or house trailer, provided, however, where a person subject to the tax provided for in this subdivision withdraws from his or her stock in trade any automotive vehicle or truck trailer, semitrailer, or house trailer for use by him or her or by his or her employee or agent in the operation of such business, there shall be paid, in lieu of the tax levied herein, a fee of one dollar ($1) per year or part thereof during which such automotive vehicle, truck trailer, semi-trailer, or house trailer shall remain the property of such person. Each such year or part thereof shall begin with the day or anniversary date, as the case may be, of such withdrawal and shall run for 12 succeeding months or part thereof during which such automotive vehicle, truck trailer, semi-trailer, or house trailer shall remain the property of such person.

b. Where any used automotive vehicle or truck trailer, semi-trailer, or house trailer is taken in trade or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade

(5)a. Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, an amount equal to one-half percent of the gross proceeds of the sale thereof. Provided, however, the one-half percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities.

b. Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(6) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products, and substitutes therefor, there is hereby levied a tax equal to one percent of the cost of such food, food products, and beverages sold through such machines, which cost for the purpose of this subdivision shall be the gross proceeds of sales of such business.



Section 45-35-244.02 - Provisions of states sales tax statutes applicable.

(a) Unless otherwise provided for herein or where the context herein clearly indicated a different interpretation, the taxes levied in Section 45-35-244.01 shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, provisions, discounts, penalties, fines, punishments, and deductions that are applicable to the taxes levied by the state sales tax statutes, except where inapplicable or where herein otherwise provided, including all provisions of the state sales tax statutes for enforcement and collection of taxes.

(b) Sales taxes levied in Section 45-35-244.01 shall be due and payable in monthly installments on or before the 20th day of the month next succeeding the month in which the tax accrues. All taxes levied in this subpart shall be paid to and collected by the Houston County Commission, or its designee, at the same time as state sales tax is due to be paid to the State Department of Revenue. On or prior to the due dates of the tax herein levied, each person subject to the tax shall file with the Houston County Commission, or its designee, a report or return in the form prescribed by the Houston County Commission, or its designee, setting forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and the gross receipts of all business transactions. The reports shall also include such other items of information pertinent to the tax and the amount of the tax as the Houston County Commission, or its designee, may require. Any person subject to the tax levied may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the tax due thereon at the time of filing the report.



Section 45-35-244.03 - Levy of excise tax.

For the period of time provided for herein:

(1) An excise tax is hereby imposed on the storage, use, or other consumption in the county of tangible personal property, not including materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft of more than 50 tons burden, purchased at retail for storage, use, or other consumption in the county, except as provided in subdivisions (2), (3), and (4), at the rate of one percent of the sales price of such property.

(2) An excise tax is hereby imposed on the storage, use, or other consumption in the county of any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property purchased at retail at the rate of one-half percent of the sales price of any such machine; provided, that the term machine as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(3) An excise tax is hereby imposed on the storage, use, or other consumption in the county of any automotive vehicle or truck trailer, semitrailer, or house trailer purchased at retail for storage, use, or other consumption in the county at the rate of one-half percent of the sales price of such automotive vehicle, truck trailer, semi-trailer, or house trailer. Where any used automotive vehicle, truck trailer, semi-trailer, or house trailer is taken in trade or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(4) An excise tax is hereby levied and imposed on the storage, use, or other consumption in the county of any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, which is purchased at retail for the storage, use, or other consumption in the county at the rate of onehalf percent of the sales price of such property; regardless of whether the retailer is or is not engaged in the business in this county. Provided, however, the one-half percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use except farm trailers used primarily in the production and harvesting of agricultural commodities. Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.



Section 45-35-244.04 - Provisions of state use tax statutes applicable.

(a) Unless otherwise provided for herein or where the context herein clearly indicates a different interpretation, the taxes levied by Section 45-35-244.03 shall be subject to all definitions, exceptions, proceedings, requirements, fines, punishments, and deductions that are applicable to the taxes levied by the state use tax statutes except where inapplicable or where herein otherwise provided including all provisions of the state use tax statutes for enforcement and collection of taxes.

(b) The tax imposed by this subpart shall constitute a debt due to Houston County as provided by law. The tax, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. All revenue laws of this state which apply to the enforcement of liens for license taxes due this state shall apply fully to the collection of the tax herein levied, and the Houston County Commission or its designee shall collect the tax and enforce this subpart and shall have and exercise for the collection and enforcement all rights and remedies that the State of Alabama or the Alabama State Department of Revenue has for the collection of the state sales tax. The Houston County Commission or its designee shall have full authority to employ counsel, including, but not limited to, the county attorney, as it deems necessary to enforce collection of the tax levied by this subpart, and to otherwise enforce this subpart, including any litigation involving this subpart, and the Houston County Commission or its designee shall pay counsel fees as it deems necessary and proper from the proceeds of the tax collected hereunder.



Section 45-35-244.05 - Collection of sales taxes and use taxes.

(a) The sales taxes levied in Section 45-35-244.01 shall be paid to and collected by the Houston County Commission or its designee, and the use taxes levied in Section 45-35-244.03 shall be paid to and collected by the Houston County Commission or its designee. The taxes levied by this subpart shall constitute a debt due Houston County and may be collected by civil suit, in addition to all other methods provided by law and in this subpart. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes.

(b) All provisions of the state sales tax statutes and state use tax statutes with respect to the payment, assessment, and collection of the state sales tax and state use tax, making of reports, and keeping and preserving of records with respect thereto, penalties for failure to pay the tax, the promulgation of rules and regulations with respect to the state sales tax and state use tax, and the administration and enforcement of the state sales tax statutes and state use tax statutes, which are not inconsistent with this subpart when applied to the tax levied in Section 45-35-244.01 and Section 45-35-244.03 shall apply to the county tax levied under this subpart. The Houston County Commission, or its designee, shall have and exercise the same powers, duties, and obligations with respect to the county tax levied under this subpart that are provided to the Alabama Commissioner of Revenue and the Alabama State Department of Revenue, respectively, by the state sales tax statutes and state use tax statutes. All provisions of the state sales tax statutes and state use tax statutes that are made applicable by this subpart to the county tax levied under this subpart and to the administration and enforcement of this subpart are hereby incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-35-244.06 - Procedures for payment, assessment, and collection.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of monthly reports and keeping and preserving records with respect thereto, interest after the due date of the tax, penalties for failure to pay the tax, make reports, or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with this subpart, when applied to the sales tax levied in Section 45-35-244.01, shall apply to the sales tax levied in Section 45-35-244.01. All provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making quarterly reports and keeping and preserving records with respect thereto, interest after the due date of the state use tax, penalties for failure to pay the tax, make reports, or otherwise to comply with the state use tax statutes, the promulgation of rules and regulations with respect to the state use tax, and the administration and enforcement of the state use tax statutes, which are not inconsistent with this subpart, when applied to the use tax levied in Section 45-35-244.03, shall apply to the use tax levied in Section 45-35-244.03. The Houston County Commission or its designee shall have and exercise the same powers, with respect to the taxes herein levied, that are given to the Commissioner of Revenue of the State of Alabama and the Department of Revenue of the State of Alabama by the state sales tax statutes and the state use tax statutes that are made applicable by this subpart to the taxes herein levied and to the administration of this subpart and are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-35-244.07 - Charge for collection.

(a) The Houston County Commission or its designee, for collecting the taxes levied under this subpart, may retain and deposit to the General Fund of Houston County, for general fund purposes and uses, five percent of the total amount of the taxes collected in the county under this subpart. The amount shall be in lieu of any payment to Houston County for collecting the special tax and may be deducted each month from the gross revenues from the special tax before distribution of the balance of the tax as herein provided. The charge for collecting such taxes may be deducted each month from the gross revenues from the taxes before Houston County or its designee issues the county’s checks or warrants each month payable as hereinafter specified in an amount equal to the amount so collected less the collection fee paid to Houston County.

(b) If the designee of the Houston County Commission is the State Department of Revenue, in that event only, the aforementioned five percent charge for collection as defined hereinabove shall be retained by the State Department of Revenue and charged against the county from the proceeds of any taxes levied under this subpart.

(c) No later than the 20th day of each month, the Houston County Commission, or its designee, after deducting five percent of the gross tax collected hereunder and depositing the same to the General Fund of Houston County, shall distribute the net tax collected hereunder as provided in Section 45-35-244.08.



Section 45-35-244.08 - Disposition of funds.

The amount of the gross tax collected hereunder, less collection charges deducted, shall be paid by the county commission or its designee as follows:

(1) Thirty percent of the amount shall be paid to the Houston County Commission to be deposited in the Houston County Road and Bridge Fund to be used for purposes for which the road and bridge fund was established.

(2) Seventy percent of the amount shall be divided between and paid to the Boards of Education of Houston County and the City of Dothan in the same relative proportion as the respective amounts of funds received for payment of current expenses by the boards during the immediately preceding school fiscal year pursuant to appropriations made by the Legislature of Alabama to the credit of the Minimum Program Fund and apportioned pursuant to Article 3 of Chapter 13 of Title 16, as amended, bear to the total thereof.



Section 45-35-244.09 - Duration of levy.

The levy and imposition of the taxes provided for in this part shall commence on the first day of November 1989, and shall terminate without further action at midnight on December 31, 2030.






Division 2 - Municipal.

Section 45-35-244.30 - Authorization; prerequisites.

The Houston County Commission, at its election by resolution and in its sole discretion, or its designee is authorized to collect any municipal privilege, license, sales, and use taxes levied or assessed by any city or town under a municipal ordinance duly promulgated and adopted by the governing body of the city or town upon the request by resolution of the council or commission of the city or town and upon the filing with the Houston County Commission of a certified copy of the ordinance levying the tax, whenever the levy, in the judgment of the Houston County Commission, substantially parallels the levy by Houston County, except for the rate of the tax and the uses for which the tax may be levied and is subject to Subpart 1 and this subpart, except where inapplicable or where herein otherwise provided, including provisions for enforcement and collection of the taxes.



Section 45-35-244.31 - Collection.

The municipal taxes may be collected by the Houston County Commission or its designee at the same time, in the same manner, and along with the collection by the Houston County Commission or its designee of taxes levied and collected for Houston County under the respective provisions of Subpart 1 and this subpart.



Section 45-35-244.32 - Preparation and distribution of reports, etc.

The Houston County Commission or its designee shall prepare and distribute the reports, blank forms, and other information necessary to provide for collection of municipal taxes under this subpart, and shall have all the authority and duties under this subpart as it has in connection with the collection of the special license or privilege tax levied in Houston County by this subpart.



Section 45-35-244.33 - Charge for collection.

(a) The Houston County Commission or its designee shall charge the municipality for collecting municipal license, privilege, sales, and use taxes a certain percentage of the amount collected. Notwithstanding the foregoing, the charge shall not exceed five percent of the amount collected where the population of the city or town is over 5,000 and shall not exceed 10 percent of the amount collected where the population of the city or town is 5,000 or less. The Houston County Commission or its designee shall cause, once each month, the amount of the charges, as determined by the Houston County Commission in agreement with the respective municipality, to be retained or paid to the General Fund of Houston County, for general fund purposes and uses. The percentage shall be in lieu of any payment to Houston County for collecting the special municipal tax and may be deducted each month from the gross revenues from the special municipal tax before distribution of the balance of the tax to the municipality.

(b) No later than the 20th day of each month, the Houston County Commission, or its designee, after deducting the agreed upon percentage of the gross tax collected hereunder and depositing the same to the General Fund of Houston County, shall distribute the net tax collected hereunder to the respective municipality.



Section 45-35-244.34 - Applicability of other laws; construction of tax as debt.

(a) Unless otherwise provided for herein or where the context herein clearly indicates a different interpretation, the taxes levied by any municipality requesting the Houston County Commission to collect the taxes shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, provisions, discounts, penalties, fines, punishments, and deductions that are applicable to the taxes levied by Subpart 1, and by the state use tax statutes except where inapplicable or where herein otherwise provided including all provisions of the state use tax statutes for enforcement and collection of taxes.

(b) The tax for purposes of the collection shall constitute a debt due Houston County as provided by law. The tax, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. All of the provisions of the revenue laws of this state which apply to the enforcement of liens for license taxes due this state shall apply fully to the collection of the municipal tax to be collected hereunder, and the Houston County Commission, or its designee, shall collect the tax and enforce this subpart and shall have and exercise for the collection and enforcement all rights and remedies that the State of Alabama or the Alabama State Department of Revenue has for the collection of the state sales tax. The Houston County Commission shall have full authority to employ counsel, including, but not limited to, the county attorney, as it deems necessary from time to time to enforce collection of the municipal tax, and to otherwise enforce this subpart, including any litigation involving this subpart, and the Houston County Commission shall pay counsel the fees as it deems necessary and proper from the proceeds of the tax collected hereunder.



Section 45-35-244.35 - Amendment of ordinance.

(a) Any amendment of any municipal ordinance heretofore adopted levying a tax that is to be collected by the Houston County Commission under this subpart, shall not be effective until the first day of the month next following the expiration of 30 days from the date of the adoption of the amendment.

(b) The Houston County Commission shall not be obligated to make any collection of municipal taxes or otherwise perform any duties as provided for in this subpart until a certified copy of the ordinance and amendments thereto has been on file with the Houston County Commission for at least 30 days and the Houston County Commission in its sole discretion, elects and chooses by resolution to collect the municipal taxes for the municipality.



Section 45-35-244.36 - Applicability.

This subpart shall be effective with respect to all sales and gross receipts which are closed or received on and after October 1, 1995. The Alabama State Department of Revenue shall remain responsible for the collection of all taxes arising from sales and gross receipts which are closed or received prior to October 1, 1995, or for a period of time that may be established by resolution of the Houston County Commission pursuant to this subpart.









Part 6 - Tax, Tobacco.

Section 45-35-245 - Levy, collection, and enforcement; disposition of funds.

(a)(1) The Houston County Commission is hereby authorized to impose upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Houston County a county privilege, license, or tax in the following amounts: a. Five cents ($.05) for each package of cigarettes, made of tobacco or any substitute therefor.

b. Two cents ($.02) for each cigar of any description made of tobacco or any substitute therefor.

c. Two cents ($.02) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which are prepared in such manner as to be suitable for smoking in a pipe or cigarette.

d. Three cents ($.03) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in paragraph c.

e. Three cents ($.03) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(2) The privilege, license, or excise tax shall be in addition to all other federal, state, or local taxes heretofore imposed by law.

(3) Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.

(b) Upon adoption of a resolution by the Houston County Commission, every person, firm, corporation, club, or association that sells or stores or receives for the purpose in Houston County any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, on all price display signs, sales or delivery slips, bills and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products.

(c) It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Houston County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or absorb or advertise directly or indirectly the absorption of the tax or any portion thereof.

(d) The tax hereby authorized shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 to Section 40-25-28, inclusive. The State Department of Revenue shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax.

(e) The State Department of Revenue is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this section. All such rules and regulations duly promulgated shall have the force and effect of law.

(f) All laws, and rules and regulations of the Department of Revenue, relating to the manner and time of payment of the tax levied by Section 40–25–1 to Section 40–25–28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this section as fully set out herein.

(g) The proceeds from the tax hereby authorized, less the actual cost of collection not to exceed ten per centum shall be paid by the State Department of Revenue to the Houston County Commission on a monthly basis. The proceeds shall be deposited to the Houston County General Fund.

(h)(1) None of the provisions of this section shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(2) This section shall not be construed to apply to cigarette, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.









Article 25 - Utilities.

Section 45-35-250 - Dothan-Houston County Communications District Board.

Repealed by Act 2015-347, §2(b) effective September 6, 2015.



Section 45-35-250.01 - Dotahn/Houston County Enhanced 911 Board.

(a) The City of Dothan/Houston County Enhanced 911 Board shall consist of the following members:

(1) Four members appointed by a majority vote of the Dothan City Commission.

(2) One member appointed by a majority vote of the Houston County Commission.

(3) The City of Dothan Police Chief, or his or her designee.

(4) The City of Dothan Fire Chief, or his or her designee.

(5) The Houston County Sheriff, or his or her designee.

(6) The President of the Houston County Firefighter's Association, or his or her designee.

(b) Any designee designated to serve shall be a member of the representative's department and shall present documentation of appointment to the chair of the board.

(c) The board shall annually elect a chair.

(d) For purposes of initial appointments, two members appointed by the Dothan City Commission and the member appointed by the Houston County Commission shall serve four-year terms, and the remaining two members appointed by the Dothan City Commission shall serve two-year terms. Thereafter, all members shall serve four-year terms.

(e) Any vacancy on the board during the term of a member shall be filled for the remainder of the term. All vacancies on the board shall be filled as soon as practical by the original appointing authority.

(f) The board may appoint subcommittees and technical advisory committees as deemed necessary to assist the E-911 Systems Coordinator.

(g) Members of the board shall be immune from any liability for any action or omission in their official capacity as a member of the board.

(h) All appointments shall be made and initial terms shall commence by September 6, 2015, and the board shall commence operation at that time.

(i) Upon the commencement of operation of the board as provided in subsection (h), the board established by Section 45-35-250 shall be dissolved and that section shall be repealed.






Article 26 - Zoning and Planning.






Chapter 35A - HOUSTON COUNTY MUNICIPALITIES.

Article 1 - Ashford.



Article 2 - Avon.



Article 3 - Cottonwood.



Article 4 - Cowarts.



Article 5 - Dothan.

Part 1 - Alcoholic Beverages.

Section 45-35A-50 - Sale of alcoholic beverages for on-premises consumption on Sundays.

(a) This section applies only in the City of Dothan.

(b) Subject to subsection (c), the sale of alcoholic beverages for on-premises consumption on Sundays between the hours of 1:00 P.M. and midnight is authorized within the city by properly licensed retail licensees of the Alcoholic Beverage Control Board.

(c) The city governing body shall hold a referendum to determine if alcoholic beverages for on-premises consumption may be sold on Sundays. If a majority of the voters voting thereon in the city vote in favor of the question, then the sale of alcoholic beverages for on-premises consumption on Sundays shall be authorized.

(d) The referendum shall be held at the next general election held in the city. Costs of the referendum shall be paid by the city. If a majority of the voters voting thereon do not vote in favor of the question, a subsequent referendum or referenda may be held. A second or subsequent referendum shall not be held within one year following a referendum which fails to be approved by the voters of the city.



Section 45-35A-50.01 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2014 REGULAR SESSION, EFFECTIVE MAY 15, 2013. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) This section applies only in the City of Dothan.

(b) Subject to subsection (c), the sale of alcoholic beverages for off-premises consumption on Sundays between the hours of 1:00 P.M. and midnight is authorized within the city by properly licensed retail licensees of the Alcoholic Beverage Control Board.

(c) The city governing body shall hold a referendum to determine if alcoholic beverages for off-premises consumption may be sold on Sundays. If a majority of the voters voting thereon in the city vote in favor of the question, then the sale of alcoholic beverages for off-premises consumption on Sundays shall be authorized.

(d) The referendum shall be held at the next general election held in the city. Costs of the referendum shall be paid by the city. If a majority of the voters voting thereon do not vote in favor of the question, a subsequent referendum or referenda may be held. A second or subsequent referendum shall not be held within one year following a referendum which fails to be approved by the voters of the city.






Part 2 - Civil Service System.

Section 45-35A-51 - Short title.

This part is hereby designated the Civil Service Act of Dothan.



Section 45-35A-51.01 - Definitions.

The following words, terms, and phrases, wherever used in this part, shall have the meaning respectively ascribed to them in this section, unless the context plainly indicates a different meaning:

(1) APPOINTING AUTHORITY. A department head.

(2) BOARD. The personnel board herein authorized.

(3) CLASSIFIED SERVICE. Includes all offices, positions, and employment in the City of Dothan as these offices, positions, and employment now or may hereafter exist, the holders of which are paid whether by salary, wages, or fees, in whole or in part, from funds of the city, except those expressly placed in the unclassified service.

(4) COMMITTEE. The citizens supervisory committee herein created.

(5) DEPARTMENT HEADS.

a. City manager as the administrative head of the municipal government.

b. City clerk-treasurer in charge of the administrative department.

c. City engineer in charge of the engineering department.

d. Electrical superintendent in charge of the electrical department.

e. Fire chief.

f. Chief of police.

g. Superintendent of recreation.

h. Superintendent of sanitation.

i. Superintendent of streets.

j. Superintendent of water.

k. The heads of such other functional departments that may be established or created to provide services required in the efficient and effective administration and operation of the municipal government, and to meet requirements imposed by state or federal regulations and rules, whether such new department is created by the abolition of an existing department or departments, the consolidation of two or more departments into one department or by the creation of a completely new department or departments. Any proposed increase or decrease in the number of city departments shall be initiated by the city governing body and shall become effective when approved by the personnel board.

(6) DIRECTOR. The personnel director herein created.

(7) EMPLOYEE. A person in the classified service herein set up and appointed by the appointing authority, unless herein expressly excepted.

(8) EMPLOYMENT REGISTER. Typewritten lists containing the names of those applicants who have successfully passed mental tests for initial employment within the classified service for any specific position and which names are listed in the order of final grades attained on such tests from the highest grade attained to the lowest grade attained.

(9) EXAMINATION. Physical fitness evaluation to include annual or other physical examinations, physical fitness examinations, final physical examinations, or any other type of physical examinations as prescribed by the personnel board or the director to determine the physical fitness of initial applicants for employment within the classified service and the physical fitness of classified employees now assigned, to qualify physically for the positions they now occupy or expect to occupy within the classified service.

(10) MASCULINE GENDER. Comprehends all other genders.

(11) PROMOTIONAL REGISTER. Typewritten lists containing the names of those classified employees, presently assigned, who have successfully passed mental tests for promotion to higher positions within the classified service and which names are listed in the order of final grades attained on such tests from the highest grade attained to the lowest grade attained.

(12) PUBLIC HEARING. A meeting of the board open to the public, where any citizen, taxpayer, or other interested party may appear and be heard, subject to the duly adopted rules and regulations.

(13) PUBLIC RECORD. A record which the members of the public shall have the right to inspect, within reason and during ordinary business hours.

(14) ROSTER. A typewritten list showing the names of persons employed in the classified service by departments and the position occupied by each employee concerned.

(15) RULES AND REGULATIONS. A prescribed course of procedure adopted by the board to promote the administration of this part and the system hereby created.

(16) TESTS. Written, oral, or other methods of evaluation established by the board or director, to determine the merit, aptitude, knowledge of the job, and general qualifications, other than physical, of applicants to fill initial positions within the classified service, or for the promotion of those classified employees presently assigned to higher positions within the classified service, or for the purpose of reclassification or transfer of such employees into new or existing positions within the classified service.



Section 45-35A-51.02 - Unclassified service.

(a) The following named officials, persons and agencies of the city shall constitute the unclassified service:

(1) Officers elected by popular vote and their successors in office.

(2) Principals, supervisors, teachers, and instructors, engaged in supervising or teaching in the public schools, and all employees of the city board of education.

(3) The personnel director provided for by this part.

(4) Independent contractors receiving their remuneration from public funds under contract awarded by competitive bidding.

(5) Common or temporary laborers, school crossing guards, and seasonal recreation employees.

(6) Attorneys, physicians, surgeons, and dentists employed in their professional capacities.

(7) The judge of any municipal court.

(8) Members of boards who are not employed on a full-time basis and not required to devote their entire service to the city.

(9) Department heads consisting of but not limited to all of the following:

a. The city manager as the administrative head of the municipal government.

b. The city clerk-treasurer in charge of the administrative department.

c. The city engineer in charge of the engineering department.

d. The electrical superintendent in charge of the electrical department.

e. The fire chief.

f. The chief of police.

g. The superintendent of recreation.

h. The superintendent of sanitation.

i. The superintendent of streets.

j. The superintendent of water.

k. The heads of such other functional departments that may be established or created to provide services required in the efficient and effective administration and operation of the municipal government, and to meet requirements imposed by state or federal regulations and rules whether such new department is created by the abolition of an existing department or departments, the consolidation of two or more departments into one department or by the creation of a completely new department or departments.

(b) Any proposed increase or decrease in the number of departments shall be initiated by the governing body and shall become effective when approved by the personnel board.



Section 45-35A-51.03 - Personnel department created.

There is hereby created and established in and for the City of Dothan a personnel department, consisting of a citizens supervisory committee, a personnel board, and a personnel director, each of which shall have the power and authority, perform the duties and functions, and receive the remuneration hereinafter provided.



Section 45-35A-51.04 - Purposes of personnel department.

The personnel department, to the extent hereinafter provided, shall govern, supervise, and control all individuals of the classified service, by civil service rules and regulations, and in the manner hereinafter authorized.



Section 45-35A-51.06 - Alternate method of selecting board.

In the event the committee shall fail for any reason to elect the personnel board for a period of 30 days after May 14, 1992, or in the event the committee shall fail to fill any vacancy on the personnel board within a period of 30 days after such vacancy occurs, then and in that event, the Governor is hereby empowered, authorized, and directed to appoint the members of the board or fill any vacancy thereon.



Section 45-35A-51.07 - Personnel board.

(a) The personnel board shall consist of five members and they and their successors in office shall be elected or appointed by the citizens supervisory committee. The five members shall be designated respectively as member No. 1, member No. 2, member No. 3, member No. 4, and member No. 5. After May 14, 1992, those members in office on May 14, 1992, may serve out the remainder of their unexpired terms and shall be designated as member No. 1, member No. 2, and member No. 3, in order of their original appointments. Member No. 4 shall be for a term of three years and until his or her successor is appointed. Member No. 5 shall be for a term of five years and until his or her successor is appointed, and their successors in office shall serve for a term of five years and until their successors in office have been appointed and qualified. Each member shall be over 21 years of age, of recognized good character and executive ability, a bonafide resident of Dothan, and a qualified elector of Dothan. No person shall be elected or appointed as a member of the board if he or she, within three years next preceding the date of his or her appointment as a member of the board, received an appointment to any public office in the city or Houston County or becomes elected for any public office in the city or Houston County; any member of the board shall forthwith forfeit his or her position as a member of the board. Each member of the board shall receive fifty dollars ($50) per meeting attended and fifty dollars ($50) per day for attendance upon all trials and hearings by the board. Such compensation shall be paid from the same funds as other expenses of the personnel department are paid.

(b) The personnel board shall meet once a month on dates to be fixed by its rules and regulations and as often as shall be necessary for the orderly dispatch of its business. The board shall have the power and authority and it shall be its duty to do all of the following:

(1) Select a Personnel Director of the City of Dothan.

(2) Adopt rules and regulations for the administration of this part.

(3) Approve, modify, revise, and reject recommendations made by the director.

(4) Make reasonable investigations of all charges or complaints presented to it concerning the observance of this part.

(5) Enforce this part and the rules and regulations made pursuant thereto.

(6) Consider and determine all matters referred to it by the director.

(7) Do all things necessary and proper to improve the administration of the classified service hereby established.

(8) Advise with and assist the director in fostering and promoting the public interest.

(9) Adopt rules providing for subrogation of the city to the rights of an employee against a third party to the extent of all salary and other expenditures made or to be made by the city to or for such employee because of injuries received while in the line of duty due to the negligence of such third party.

(10) To conduct hearings and to render decisions, as hereafter provided, on charges preferred against persons in the classified service.

(11) To elect at the regular monthly meeting in January of each year one of its members to serve as chairperson of the board of the ensuing 12 months.

(12) To attend all regular meetings of the citizens supervisory committee.

(13) Exercise all other powers, functions, and duties provided by this part or essential to its effective administration.



Section 45-35A-51.08 - Personnel director.

The personnel director shall be elected or appointed by the personnel board and he or she shall serve at the pleasure of the board. He or she shall be over 21 years of age, be of recognized good character and administrative ability, and be or become within 30 days of appointment, a bonafide resident of Dothan. The salary of the personnel director shall be fixed by the personnel board. The director shall have power and authority and it shall be his or her duty to do all of the following:

(1) Direct and supervise the administrative and technical activities of the department.

(2) Appoint from the employment register, with the approval of the board, such employees and special assistants as may be necessary to effectively organize the department and the system herein created.

(3) Attend all meetings of the board and provide for recording its official acts.

(4) Prepare and recommend rules and regulations for the administration of this part.

(5) Recommend and on its adoption establish, administer, and execute a plan for a classified service in the City of Dothan.

(6) Submit to the board a compensation plan for all positions in the classified service.

(7) Conduct tests, formulate employment registers, and certify names of persons qualified for appointment under the classified service.

(8) Devise and administer an employment service rating.

(9) Examine all payrolls or other compensation for personnel service, within the classified service, and to disapprove from time to time, any compensation which is not in line with the compensation plan adopted by the board.

(10) Establish and maintain a roster of all of the officers and employees in the classified service.

(11) Make reasonable investigations pertaining to personnel, salary scales, and employment conditions in the classified service as may be requested by the board, the citizens supervisory committee, or by the governing body of the city.

(12) Make investigations concerning the administration and effect of this part, the rules and regulations made thereunder, and to report his or her findings and recommendations to the board.

(13) Make at least one comprehensive annual report to the board, which shall include the efficiency rating of each person employed under the classified service

(14) Perform any other act or acts required of him or her under this part, by the personnel board or by the citizens supervisory committee, which may be necessary or proper to carry into effect the purposes and objectives of this part.



Section 45-35A-51.09 - Rules and regulations.

(a) No rule or regulation shall be adopted by the board unless it is proposed at a prior meeting and public notice thereof given by posting a copy of same for 10 days within the vestibule of the city hall. Any citizen or taxpayer in the City of Dothan may appear before the board and advocate or protest the adoption of such rule or regulation. The scope of all rules and regulations shall be:

(1) To provide a method for administering the classification service and the compensation plan adopted by the board.

(2) To establish, maintain, consolidate, and cancel personnel lists.

(3) To provide a system for receiving, accepting, or rejecting applications for tests.

(4) To prescribe the manner of giving tests, grading papers, and otherwise determining the qualifications of applications for rating under the classified service.

(5) Pertaining to the adoption and application of a service rating system.

(6) Pertaining to uniform recommendations as to working conditions, hours of employment, leaves of absence, and vacations of employees in the classified service.

(7) The order and manner in which suspension from service may be applied to persons in the classified service.

(b) All rules and regulations, duly adopted by the board, if not inconsistent with this part, shall have the force and effect of law and shall become effective when a copy thereof is recorded in the office of the clerk of the city.



Section 45-35A-51.10 - Classification of positions.

The director shall, as soon as practicable after his or her appointment, ascertain and record an outline of the duties of each position to be filled from the classified service, and after consultation with the appointing authority, recommend to the board a classification plan, together with proposed rules and regulations for its administration. Such plan shall show each class of position in the classified service, separately stated as to each appointing authority, and when approved by the board, the plan together with the rules and regulations for its administration shall be made public. Each such class shall include positions requiring duties which are substantially similar in respect to the authority, responsibility, and the character of the services required, and shall be designated by a title indicative of such duties. Each class shall be so defined that the same general requirements as to education, experience, capacity, knowledge, skill, and aptitude are demanded of incumbents, for the proper performance of their respective duties. The same test of fitness may be used in selecting qualified appointees, the same schedule of pay may apply where equitable, and the same practical plan of promotion and demotion shall as far as practicable be followed. The director shall have authority and it shall be his or her duty to investigate the number of employees in any department or office in the city and if in his or her opinion, after conference with the department head, there are an excessive number, or an insufficient number of employees, in proportion to the amount of work required in such department or office, the director shall recommend to the board that the excessive number of employees be laid off or transferred, either permanently or temporarily in accordance with this part; or the director, if in his or her judgment there be an insufficient number of employees, with the approval of the board, may certify to the appointing authority additional names to fill such positions, and the appointing authority shall forthwith put into effect the order of the personnel board, in such respect.



Section 45-35A-51.11 - Compensation plan.

The director shall prepare and recommend to the board, after consultation with the appointing authority and other officers, a uniform compensation plan for all employees in the classified service; such plan shall include, for each class of positions, a minimum and maximum rate not inconsistent with such rate or rates as may be fixed by law, in other specific instances. The director, in establishing such rates, shall give consideration to the experience in recruiting for positions in the classified service, the prevailing rates of pay for comparable services in public and private employment, living costs, maintenance or other benefits received by employees, and the financial condition of the city. Such compensation plan shall take effect when approved by the board, and same may be thereafter modified or revised at the pleasure of the board. Each employee in the classified service shall be paid initially at the minimum rate fixed in the compensation plan for the class of positions in which he or she is employed, and the raising or lowering of the pay of an individual, within such limitations, shall be done upon request of the appointing authority, with a similar recommendation by the director, and the approval of the governing body. The foregoing provisions may be relaxed by the board in fixing the compensation of persons employed by the city on August 7, 1947.



Section 45-35A-51.12 - Tests.

(a) General. The director shall prepare and conduct tests for the purpose of enabling him or her to establish employment registers for the various classes of positions in the classified service. The tests shall be prepared and conducted so as to take into consideration elements of character, reputation, education, aptitude, experience, knowledge, physical fitness, and other pertinent matters. Such tests may be given in writing, orally, or in any other manner which will enable the director to determine the fitness of the applicant for acceptance into some class of position in the classified service. Public notice of the time, place, and general scope of every test shall be given by the director. Promotional tests shall be conducted in like manner and embrace the same subject matter as initial tests for similar classified employment. Admissions to test shall be open to all persons who reasonably appear to the director to possess the required qualifications, may be lawfully appointed to a position in the class for which a list is to be established, and pays the fees, if any, prescribed by the rules. The director, however, may reject the application of any person for admission to test, or may strike the name of any person from a list, or refuse to certify the name of a person on a list for a position, if he or she finds that such person: (1) lacks any of the required qualifications; (2) is physically unfit to perform any of the duties of the position in which he or she seeks employment; (3) is addicted to the habitual use of drugs or intoxicating liquors; (4) has been convicted of any crime involving moral turpitude; (5) has been dismissed from public services for delinquency; (6) has made a false statement of a material fact pertaining to his or her qualifications and service; and (7) practiced or attempted to practice any fraud or deception in his or her application or test, or in attempting to secure appointment. The names of persons employed by the city on May 14, 1992, shall be placed on the employment roster without rating, and they shall be subject to all the provisions of this part, except a certificate from the city commission that any employee of the city has been employed in the same line of service for a period of two years and that such employee has rendered satisfactory service to the city shall relieve such person of taking any test authorized by this part, to continue to hold such position provided such employee is otherwise qualified.

(b) Veteran. Upon successfully passing an entrance examination for a position in the classified service, five-point preference is given to honorably separated veterans who served on active duty in the Armed Forces of the United States during any war (the official dates of war service are April 6, 1917-July 2, 1921, and December 7, 1941-April 28, 1952); during the period April 28, 1952, through July 1, 1955; in any campaign or expedition for which a campaign badge or service medal has been authorized; for more than 180 consecutive days, any part of which occurred after January 31, 1955, and before October 15, 1976. (An initial period of active duty of training under the six-month Reserve or National Guard programs does not count.) Ten-point preference is given to veterans who served on active duty in the armed forces at any time, and who have a service-connected disability or are receiving compensation, disability retirement benefits, or pension under laws administered by the Veterans Administration, Army, Navy, Air Force, Coast Guard, or Marine Corps. A veteran who has been awarded the Purple Heart for wounds received in action is considered to have a service-connected disability.



Section 45-35A-51.13 - Filing vacancies.

When any vacancy occurs in the classified service, the director, subject to the approval of the personnel board, may direct the filling of such vacancy by appointment, promotion, reappointment, transfer, or demotion, where practical.

(1) APPOINTMENT: When it is necessary to fill a vacancy by appointment, the appointing authority shall submit to the director a personnel requisition containing a statement of the title of the position and the desired qualifications of the person to be appointed, and request the director to certify to him or her the names of persons eligible for appointment to the position. The director shall certify to the appointing authority the names of three ranking eligibles from the most appropriate register, and if more than one vacancy is to be filled, the name of one additional eligible for each additional vacancy, or if agreeable to the appointing authority, all the names on the register, if there is less than the above-required number. If it is impossible to locate any of the persons so certified or if any of the certified persons decline to accept the position, and there are by reason thereof less than the above required eligibles, the appointing authority may request that additional names be certified until the proper number of eligible persons have been certified. The appointing authority, within 30 days, shall appoint one of those whose names are certified to fill each vacancy. In the event the requested number of eligibles cannot be certified to the appointing authority, he or she may chose from the remaining certified names or may elect to make a provisional appointment as provided in this part. In the event there does not exist an employment register, which the director deems appropriate for the class in which the position is established, he or she shall prepare such a register within a reasonable time after receipt of the request of the appointing authority that eligibles be certified. Whenever an eligible has been certified to and objected by the appointing authority as many as three times, the director may remove the name of such person from the employment register.

(2) PROMOTION: Vacancies other than entry level positions shall be filled by promotion insofar as practicable, from the appropriate promotional register. The certification of individuals for promotion shall be the same as provided for in subdivision (1), with the exception that individuals certified to the appointing authority as many as three times shall not be removed from the promotional register.



Section 45-35A-51.14 - Transfer.

The appointing authority, when desirable, may transfer a classified employee under his or her jurisdiction from one position to another in the same class. Any classified employee may be transferred from one department to another in the same class, provided the director has authorized the transfer and it has been approved by the appointing authority concerned. The appointing authority shall give written notice to the director of each transfer made by him or her and same may be disapproved by the board, after a hearing.



Section 45-35A-51.15 - Demotions.

An appointing authority, with the approval of the director, may demote a classified employee under his or her jurisdiction from a position in one class to a position in a lower class, upon giving written notice stating the reasons thereof, but such demotion may be disapproved by the board, after a hearing.



Section 45-35A-51.16 - Provisional appointments.

Whenever in the opinion of the director it is impossible within a reasonable time to certify eligible persons for appointment to a vacancy in the classified service, the appointing authority may nominate a person for the vacancy to the director. If such nominee is found by the director to have had experience and training which appear to qualify him or her for the position, the director may authorize the appointment of such person to such vacancy only until an appropriate eligible register can be established and an appointment made therefrom. Such provisional appointments shall be for a period of 90 days and, with the approval of the director, may be extended for an additional 90 days, however, in no event shall a provisional appointment be made for a period aggregating more than 180 days.



Section 45-35A-51.17 - Working test period.

(a) Every person appointed to a position in the classified service, after certification of his or her name from a promotion list or an employment register, shall be tested by a working test while occupying such position. The period of such working test shall commence immediately upon appointment and shall continue for such time, not less than six months, as shall be determined by the director. The appointing authority shall observe the employee’s attitude toward his or her work, his or her capacity to perform the duties required of him or her, any habits which may affect in any manner the character of service performed by him or her, and his or her general dependability, during such working test period, and report to the director, periodically as required, in writing, the results of such observation. The appointing authority may remove an employee, after a reasonable test period, if in his or her opinion the employee is unable or unwilling to perform the prescribed duties satisfactorily, or if his or her habits or dependability do not merit continuance in the service, subject to the approval of the director. Notice of such removal, with the reasons assigned therefor, shall be given to the employee and the director, at the time of the discharge. No more than two employees shall be removed successively from the same position by the same appointing authority, during their working test period, without the approval of the director. The director may remove an employee during his or her working test period if he or she finds, after notice and an opportunity to be heard, that such employee was appointed as a result of fraud or error.

(b) Ten days prior to the expiration of an employee’s working test period, unless the employee has been previously removed, the appointing authority shall notify the director in writing whether the service of the employee has been satisfactory and whether he or she desires to continue the employee in his or her position, and a copy of such notice shall be given to the employee. If he or she is not to be continued in the position, after such notice the employee shall not be paid for work performed after the expiration of his or her working test period.

(c) If any employee is removed from his or her position during his or her working test period and the director determines that he or she is suitable for appointment to another position, his or her name may be restored to the list from which it was certified. If any such employee was a regular employee in another position in the classified service immediately prior to appointment and such position has not been filled, he or she shall be reinstated and if such position has been filled, his or her name shall be placed on the reemployment list.



Section 45-35A-51.18 - Service ratings.

(a) The director shall establish, in cooperation with the appointing authorities, a system of service ratings, based upon standards of employment and output of employees in each class of positions in the classified service, which may be amended from time to time as the necessity arises, and such service ratings shall be considered in such manner and with such weight as shall be provided by the rules and regulations:

(1) In determining salary increases or decreases, within the established limits.

(2) As a factor in promotional tests.

(3) As a factor in determining layoffs, when forces should be reduced because of insufficient funds or work.

(4) In determining the order in which names are to be placed on the reemployment lists.

(5) As a means of discovering employees who should be promoted, demoted, transferred, or dismissed.

(b) Each appointing authority shall report to the director, in such manner and at such times as the rules and regulations require, the service ratings of employees in his or her division or department and shall also disclose such other information as the director may request, to enable the director to determine the service ratings of all employees. Each employee shall be given reasonable opportunity to inspect the records of the department which show his or her service ratings.



Section 45-35A-51.19 - Layoffs.

An appointing authority may lay off employees in the classified service, in accordance with the rules and regulations adopted under this part, whenever he or she deems it expedient because of shortage of work or funds or material changes in duties or organization, and seniority and service ratings of employees shall control in determining the order of layoffs. The appointing authority shall give written notice to the director of every proposed layoff, at least 10 days before the effective date thereof, and the director shall make such orders relating thereto as he or she considers necessary to secure compliance with the established rules and regulations. The name of any regular employee laid off shall be placed on the appropriate reemployment list.



Section 45-35A-51.20 - Discharges.

(a) The appointing authority may discharge an employee in the classified service, whenever he or she considers the good of the service and the welfare of the city will be best served thereby, by making and filing in his or her office an order to that effect together with the reasons assigned for the discharge, however, the power to discharge shall not be capriciously or arbitrarily exercised in any case; a copy of such order and the reasons assigned shall be served upon each the employee and the director before the effective date thereof; and a copy served upon the director shall be filed and retained in the office as a public record. The discharged employee, within 10 days after receipt of the discharge notice, may appeal the action of the appointing authority to the board, by filing a written answer to the chair with a demand for a hearing. It shall be the duty of the board to fix a time and place for hearing on the appeal, and to give notice thereof to the employee and the appointing authority, which appeal shall be heard by the board on a date not later than 30 days from the date the appeal is taken. The personnel board shall have the authority, after an appropriate hearing, and based upon a finding of the facts and applicable law involved, to reduce the severity of the disciplinary action taken by the appointing authority, and issue such orders and decrees with reference thereto as may be just and reasonable, and for the best interest of the city. The findings of fact by the board, based upon its records, and the testimony taken before it, shall be conclusive if supported by substantial evidence. If the appointing authority is sustained by the board, the discharge shall be final as of the date thereof; if the discharge is not sustained, the employee shall continue in the service of the city and shall be entitled to full compensation.

(b) A person in the classified service may also be removed or disciplined in the following manner: Charges may be filed with the director by any officer, citizen, or taxpayer of the city and the director, after an investigation, shall certify the charges filed, together with the results of his or her investigation, to the personnel board and the board shall set a day for a public hearing on such charges. The board shall on the date fixed receive testimony offered in support of and in denial of such charges and from such testimony make a finding of the facts and applicable law involved, in writing, and make such orders and decrees with reference thereto as may be just and reasonable and for the best interest of the city. The findings of fact by the board, based upon its records and the testimony taken before it, shall be conclusive if supported by substantial evidence.

(c) If a person in the classified service relies upon a direct order by a superior as a defense or excuse for the violation of this part or the rules and regulations adopted thereunder, or an omission to observe this part or rules and regulations adopted thereunder, he or she shall establish such direct order of a superior to the reasonable satisfaction of the board.



Section 45-35A-51.21 - Suspensions.

An appointing authority, from time to time, may suspend an employee without pay or other compensation as punishment for improper behavior, but no employee may be suspended for a period or periods within the aggregate of more that 30 days in any year’s service. A suspension may be effected by serving written notice upon the employee together with a statement clearly setting forth the causes thereof; a copy of which shall be forthwith mailed or delivered to the director. The suspended employee may file with the board and the appointing authority a written answer or explanation of the assigned charges and such answer shall be preserved as a part of the public record and the board, for cause shown, may set aside such suspension order.



Section 45-35A-51.22 - Political activities prohibited.

(a) No person shall be appointed or promoted to, or demoted or dismissed from, any position in the classified service, or in any way favored or discriminated against with respect to employment in the classified service because of his or her political or religious opinions or affiliations.

(b) No person shall seek or attempt to use any political endorsement in connection with any appointment to a position in the classified service.

(c) No person shall use or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure or attempt to secure for any person an appointment, or advantage in appointment, to a position in the classified service, or an increase in compensation or other advantage in employment in any such position, for the purpose of influencing the vote or political action of any person, or for any other consideration.

(d) No employee in the classified service shall, directly or indirectly, pay or promise to pay any assessment, subscription, or contribution for any political organization, or purpose, or solicit, or take any part in soliciting any such assessment, subscription, or contribution. No person shall solicit any such assessment, subscription, or contribution of any employee in the classified service.

(e) No employee in the classified service shall be a candidate for nomination or election to any City of Dothan municipal public office or shall take any part in the management in the affairs of any political party or any political campaign relating to City of Dothan municipal elections except to exercise his or her right as a citizen privately to express his or her opinion and to cast his or her vote.

(f) Any officer or employee in the classified service who violates this section shall forfeit his or her office or position and may not be again employed by the City of Dothan. This part shall not preclude any employee in the classified service who has been elected to public office or nominated or selected as a member of a committee of a political party prior to May 14, 1992, from discharging duties of his or her office.



Section 45-35A-51.23 - Political activities of department heads prohibited.

(a) No employee named in subdivision (9) of subsection (a) of Section 45-35A-51.02 shall:

(1) Use or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure for any person an appointment, or advantage in appointment, to a position in the classified service, or an increase in compensation or other advantage in employment in any such position, for the purpose of influencing the vote or political action of any person, or for any other consideration.

(2) Directly or indirectly, pay or promise to pay any assessment, subscription, or contribution for any political organization, or purpose, or solicit, or take any part in soliciting any such assessment, subscription, or contribution. No person shall solicit any such assessment, subscription, or contribution of any employee in the classified service.

(3) Be a candidate for nomination or election to any public office or participate in any political campaign relating to city municipal elections, or shall take any part in the management of the affairs of any campaign committee, or any political campaign related to City of Dothan municipal elections, except to exercise his or her right as a citizen privately to express his or her opinion and to cast his or her vote.

(b) Any such officer or employee who violates this section shall forfeit his or her office or position and may not be again employed by the City of Dothan.



Section 45-35A-51.24 - Investigations.

The board and the director shall make a study of all matters touching the administration and enforcement of this part and the rules and regulations adopted thereunder. To this end, the board or the director may visit all offices and places of employment to ascertain information and to advise with the heads of the various departments concerning their method of handling matters affecting the service; and to ascertain if this part and the adopted rules and regulations are fully complied with. The board or director, in the course of such inquiries, shall have the power to administer oaths, subpoena, and require the attendance of witnesses and the production of records, books, papers, and documents pertaining to the subject matter under investigation. The board, or the director, shall have the authority to inquire into the number of employees in any office or department and, after notice and an opportunity to be heard by the appointing authority and the employees affected, the board may determine there is an excessive number of employees in such office or department, in proportion to the amount of work required, and in that event, it shall issue an order in writing to the appointing authority to eliminate the number of employees found to be excessive, in the manner prescribed by this part or the rules and regulations, and such order shall be forthwith complied with by the appointing authority. The board and the director shall also study the organization of the system, procedure of administration, and other matters which affect the successful operation of the system and make such lawful changes as may increase efficiency or economy.



Section 45-35A-51.25 - Corrupt practices.

(a) No person shall make any false statement, certificate, mark, rating, or report with regard to any test, certification, or appointment made under this part or in any manner commit or attempt to commit any fraud preventing the impartial execution of this part and the prescribed rules and regulations.

(b) No person shall, directly or indirectly, give, render, pay, offer, solicit, or accept any money, service, or other valuable consideration for or on account of any appointment, proposed appointment, promotion, or proposed promotion to, or any advantage in, a position in the classified service.

(c) No employee of the department or other person shall defeat, deceive, or obstruct any person in his or her right to an examination, eligibility, certification, or appointment under this part, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any persons with respect to employment in the classified service.

(d) No person shall be appointed or employed in any position in the classified service in a department of the city if such person is related by blood or marriage within the second degree to a commissioner or to the department head who is in charge of such department. This subsection shall not be construed to require the dismissal of any employee in the classified service where, subsequent to his or her original employment in such service, the department head of the department in which such employee is working or commissioner becomes related to such employee by blood or marriage within the second degree.

(e) The commission of any such corrupt practice shall constitute a misdemeanor and shall be punished in the manner provided by the general laws of the state.



Section 45-35A-51.26 - Certification of payrolls.

(a) It shall be unlawful for any city official, employee, or other officer to pay or cause to be paid any salary or compensation to any person in the classified service of the city, for personal services, unless the payroll estimate, voucher, or account, for such compensation, containing the name of the persons to be paid, shall bear the certification of such persons’ department head or appointing authority that the person or persons named therein are employees of the city and are legally entitled to receive the sums stated therein and such payroll or voucher must be approved by the director.

(b) Any sum paid in violation of this part or the rules and regulations adopted thereunder may be recovered, in any action maintained in the name of the city, by the city attorney, or by any citizen or taxpayer of the city, from the officer who made, authorized, or approved such payment or who signed or countersigned any voucher, payroll, check, or warrant for such payment, or from the sureties on the official bond of such officer. All money recovered in such action shall be paid into the city treasury.

(c) Any person appointed or employed in violation of this part, the rules and regulations adopted, or the orders of the board, who performs service for which he or she cannot be lawfully paid out of the municipal funds, may maintain an action against the appointing authority to recover the agreed pay for such services, or the reasonable value thereof, and no officer shall be reimbursed by the city at any time for any such sum recovered and paid.

(d) If the director wrongfully withholds certification of the payroll, voucher, or account of any employee, such employee may maintain a proceeding to compel the director to certify such payroll, voucher, or account.

(e) A 30-day month shall be used for the purpose of calculating the pay of employees compensated on a monthly basis.



Section 45-35A-51.27 - Attendance of witnesses; fees; false oaths.

Any person who shall be served with a subpoena, issued in the course of an investigation or hearing conducted under this part, to appear and testify or to produce records, books, and papers, who shall disobey or neglect to obey any such subpoena shall be guilty of a misdemeanor and punished as provided by the general laws of the state. The fees of witnesses for attendance shall be the same as fees of witnesses before the courts of record and shall be paid as provided in this part. Any judge of a court of record, upon application of a member of the board or the director, shall compel the attendance of witnesses, the production of records, books, and papers and the giving of testimony before the board, by attachment, contempt proceedings or otherwise, in the same manner as the production of evidence may be compelled before the court. Any person who, having taken oath or made affirmation in the cause of any investigation or hearing under this part, shall willfully and knowingly testify or declare falsely shall be guilty of perjury and upon conviction shall be punished as provided by the general laws of the state. The director or the board may require the attendance of employees who are needed as witnesses without subpoena.



Section 45-35A-51.28 - Expenses for the department.

The salaries and other compensation herein authorized to be paid to the members of the department herein created, together with the necessary expenses actually incurred by such committee, board, or director shall be paid by warrant or requisition drawn by the personnel board and signed by at least two members thereof; such warrant or requisition shall be drawn upon the same officer, payable in the same manner, and out of the same funds, as the salaries of the members of the city commission are paid. Within 90 days after his or her appointment, the personnel director shall submit a budget of operating expenses to the personnel board, and furnish a copy thereof to the governing body of the city, for the fiscal year ending October 1, 1947. He or she shall likewise submit a budget of such operating expenses not less than 45 days before the beginning thereof for each subsequent fiscal year; and such budgets may include expenses incurred in any previous year and not duly paid. The governing body of the city may appear before the board and protest the approval of any item which it deems unnecessary or excessive, however, the board may adopt a reasonable budget over the protest of the governing body of the city.



Section 45-35A-51.29 - Use of facilities.

The officials of the city are hereby required to furnish the personnel department necessary facilities in city hall for the conduct of its business, provided for under this part, to include office space, office equipment, and supplies.



Section 45-35A-51.30 - Legal service.

It shall be the duty of the city attorney to furnish legal advice and legal service to the board and the director, in the administration of this part and the rules and regulations adopted in pursuance thereof. However, the board is hereby authorized to employ special counsel when deemed necessary. The city is hereby required to pay reasonable compensation for such service.



Section 45-35A-51.31 - Records of the department.

The records of the department, except such records as the rules and regulations may require to be held confidential for reasons of public policy, shall be public records and open to public inspection, subject to reasonable regulations as to the time and manner of inspection.



Section 45-35A-51.32 - Court proceedings.

Orders of the personnel board may be enforced by mandamus, injunction, quo warranto, or other appropriate proceedings, in any court of competent jurisdiction. Any person or city official directly interested, within five days, may appeal to the Circuit Court of Houston County from any order of the board by filing notice thereof with the board, whereupon the board shall certify to a transcript of the proceedings before it and file the same in the court. The findings of fact by the board, duly set forth in the transcript, if supported by substantial evidence adduced before the board, after notice to the interested party or parties and after affording such parties an opportunity to be heard, shall be conclusive on any appeal. The issues on such appeal shall be made up under the directions of the court and within 30 days after such transcript is filed in court; and the trial thereof shall proceed on the evidence contained in such transcript, if it appears that the evidence was taken after such notice and opportunity to be heard. If upon such appeal, the court finds that the ruling, order, or action appealed from is unlawful or unreasonable, within the meaning of this part, it shall have power to vacate or modify the same.






Part 3 - Dothan Downtown Development Authoirty.

Section 45-35A-52 - Legislative intent.

The revitalization and redevelopment of the central business district of the City of Dothan develops and promotes for the public good and general welfare trade, commerce, industry, and employment opportunities and promotes the general welfare of the city and state by creating a climate favorable to the location of new industry, trade, and commerce, and the development of existing industry, trade, and commerce. Revitalization and redevelopment of such central business district by financing projects under this part will develop and promote for the public good and general welfare trade, commerce, industry, and employment opportunities and will promote the general welfare of the city and state. It is therefore in the public interest and is vital to the public welfare of the people of Dothan and of Alabama, and it is hereby declared to be the public purpose of this part, to so revitalize and redevelop the central business district of the City of Dothan.



Section 45-35A-52.01 - Definitions.

The following words and phrases used in this part, and others evidently intended as the equivalent thereof, in the absence of clear implication herein otherwise, shall be given the following respective interpretations herein:

(1) APPLICANT. A natural person who files a written application with the governing body of the city in accordance with Section 45–35A–52.03.

(2) AUTHORITY. The Dothan Downtown Redevelopment Authority, a public corporation organized pursuant to this part.

(3) AUTHORIZING RESOLUTION. A resolution adopted by the governing body of the city in accordance with Section 45–35A–52.03, that authorizes the corporation of the authority.

(4) BOARD. The board of directors of the authority.

(5) BONDS. Includes bonds, notes, and certificates representing an obligation to pay money.

(6) CITY. The City of Dothan, Alabama.

(7) DIRECTOR. A member of the board of the authority.

(8) DOWNTOWN DEVELOPMENT AREA. The central business district of the city as described in subsection (b) of Section 45–35A–52.08.

(9) GOVERNING BODY. With respect to the city, its city council, board of commissioners, or other like governing body.

(10) INCORPORATORS. The persons forming a public corporation organized pursuant to this part.

(11) PERSON. Unless limited to a natural person by the context in which it is used, includes a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state, or of a county or municipality.

(12) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments thereto, the bylaws and the minutes of the proceedings of the board of the authority are kept.

(13) PROJECT. Interests in land, buildings, structures, facilities, or other improvements located or to be located within the downtown development area, and any fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of the development of trade, commerce, industry, and employment opportunities in the downtown development area. A project may be for any industrial, commercial, business, office, parking, utility, residential including, without limitation, homes, apartments, townhouses, condominiums, hotels, and motels, or other use, provided that a majority of the members of the authority determine, by a resolution duly adopted, that the project and such use thereof would further the public purpose of this part.

(14) STATE. The State of Alabama.



Section 45-35A-52.02 - Use of phrases.

(a) The following provisions shall be applied wherever appropriate herein: Herein, hereby, hereunder, hereof, and other equivalent words refer to this part as an entirety and not solely to the particular section or portion thereof in which any such word is used.

(b) The definitions set forth in Section 45-35A-52.01 shall be deemed to include both singular and plural and to cover all genders.



Section 45-35A-52.03 - Filing of application; authorization of incorporation by governing body of city.

(a) The authority may be organized pursuant to this part. In order to incorporate such a public corporation, any number of natural persons, not less than three, who are duly qualified electors of the city, shall first file a written application with the governing body of the city, which application shall do all of the following:

(1) Contain a statement that the applicants propose to incorporate the authority pursuant to this part.

(2) State the proposed location of the principal office of the authority, which shall be within the corporate limits of the city.

(3) State that each of the applicants is a duly qualified elector of the city.

(4) Request that the governing body of the city adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 45-35A-52.04.

(b) Every such application shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate. As promptly as may be practicable after the filing of the application with it in accordance with this section, the governing body of the city shall review the contents of the application, and shall adopt a resolution either (1) denying the application or (2) declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 45-35A-52.04. The governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon the application is taken.



Section 45-35A-52.04 - Procedure to incorporate; contents and execution of certificate of incorporation.

(a) Within 40 days following the adoption of the authorizing resolution the applicants shall proceed to incorporate the authority by filing for record in the office of the Judge of Probate of Houston County a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided.

(b) The certificate of incorporation of the authority shall state all of the following:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the city.

(2) The name of the authority, which shall be the Dothan Downtown Redevelopment Authority.

(3) The period for the duration of the authority. If the duration is to be perpetual, subject to the provisions of Section 45-35A-52.19, that fact shall be stated.

(4) The name of the city together with the date on which the governing body thereof adopted the authorizing resolution.

(5) The location of the principal office of the authority, which shall be within the corporate limits of the city.

(6) That the authority is organized pursuant to this part.

(7) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this part or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it a copy of the application as filed with the governing body of the city in accordance with Section 45-35A-52.03, and a certified copy of the authorizing resolution adopted by the governing body of the city. Upon the filing for record of the certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 45-35A-52.05 - Amendments to certificate of incorporation.

(a) The certificate of incorporation of the authority incorporated under this part may at any time and from time to time be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include any matters which might have been included in the original certificate of incorporation.

(b) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chair of the board and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the city, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the resolution adopted by the board proposing the amendment to the certificate of incorporation, together with such documents in support of the application as the chair may consider appropriate. As promptly as may be practicable after the filing of the application with the governing body of the city pursuant to the foregoing provisions of this section, that governing body shall review the application and shall adopt a resolution either denying the application or authorizing the proposed amendment. Such governing body shall also cause a copy of the application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken.

(c) Within 40 days following the adoption by the governing body of the city of a resolution approving the proposed amendment the chair of the board of the authority and the secretary of the authority shall sign, and file for record in the office of the Judge of Probate of Houston County a certificate in the name of and in behalf of the authority under its seal reciting the adoption of the respective resolutions by the board and by the governing body and setting forth the proposed amendment. The judge of probate for such county shall thereupon record such certificate in an appropriate book in his or her office. When such certificate has been so filed and recorded, such amendment shall become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of the authority shall be amended except in the manner provided in this section.



Section 45-35A-52.06 - Board of directors.

Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of seven directors who shall be elected by the governing body of the city for staggered terms as hereinafter provided. The governing body of the city shall specify for which term each director is elected. The initial terms of office of two directors shall be two years each. The initial terms of office of two directors shall be four years each. The initial term of office of three directors shall be six years. Thereafter, the term of office of each director shall be six years. If at the expiration of any term of office of any director, a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his or her successor shall be so elected. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the city. No officer or employee of the state or of any county or municipality, during his or her tenure as such officer, shall be eligible to serve as a director. Each director shall be a duly qualified elector of the city. Directors shall be eligible for reelection. Each director shall be reimbursed for expenses actually incurred by him or her in and about the performance of his or her duties. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama of 1901 and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 45-35A-52.07 - Officers of the authority.

(a) The officers of the authority shall consist of a chair, vice chair, secretary, treasurer, and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may, but need not, be held by the same person. The chair and vice chair of the authority shall be elected by the board from the membership thereof; the secretary, the treasurer, and any other officers of the authority may, but need not, be members of the board and shall also be elected by the board. The chair, vice chair, secretary, and treasurer of the authority shall also be the chair, vice chair, secretary, and treasurer of the board, respectively.

(b) Prior to receipt by the authority of any tax revenues from the city, any county, state, or federal governments, the treasurer of the authority shall provide evidence to the governmental entity from which the funds are to be received of procurement of a fidelity bond in an amount equal to or greater than the amount of tax funds to be received and that the company issuing the bond is qualified to issue fidelity bonds in the State of Alabama.



Section 45-35A-52.09 - Bonds of authority.

(a) Source of payment. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the board of its projects or of any thereof as may be designated in the proceedings of the board under which the bonds shall be authorized to be issued.

(b) Pledge of revenues, receipts and other security.

(1) The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the same may be payable and may be secured by a mortgage and deed of trust or trust indenture conveying as security for such bonds all or any part of the property of the authority from which the revenues or receipts so pledged may be derived.

(2) The resolution under which the bonds are authorized to be issued and any such mortgage and deed of trust or trust indenture may contain any agreements and provisions respecting the operation, maintenance, and insurance of the property covered by the mortgage and deed of trust or trust indenture, the use of the revenues and receipts subject to such mortgage and deed of trust or trust indenture, the creation and maintenance of special funds from such revenues and receipts, the rights, duties, and remedies of the parties to any such instrument, and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the board shall deem advisable and which are not in conflict with this part. Each pledge, agreement, mortgage, and deed of trust or trust indenture may for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

(3) In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust or trust indenture executed as security therefore, the rights of any holder of the bonds may be enforced by mandamus, the appointment of a receiver, or either of these remedies, and foreclosure of such mortgage and deed of trust or trust indenture, if provided for in the instrument, may be had.

(c) Execution. All bonds issued by the authority shall be signed by the chair of its board and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chair of its board; provided, that a facsimile of the signature of one, but not both, of the officers may be printed or otherwise reproduced on any such bonds in lieu of his or her manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chair of the board may be printed or otherwise reproduced on any such interest coupons in lieu of his or her manually signing the same.

(d) General provisions respecting form, interest rate, maturities, sale, and negotiability of bonds. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The authority may pay all expenses, premiums, and commissions in connection with any financing done by it. All bonds, except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(e) Nature of obligation and source of payment. All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or of any county or of the city; provided that this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of its revenues and receipts of the authority specified in the proceedings authorizing those bonds.

(f) Eligibility for investment. Bonds of the authority are hereby made legal investments for executors, administrators, trustees, and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary’s authority, and for savings banks and insurance companies organized under the laws of the state.



Section 45-35A-52.10 - Proceeds from the sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the use of bond proceeds to establish reserve funds as security for the payment of the principal of, and premium, if any, and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expenses may include, but shall not be limited to, (1) the fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds, and (2) except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.



Section 45-35A-52.11 - Refunding bonds.

(a) Any bonds issued by the authority may from time to time be refunded by the issuance, by sale, or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any such refunding bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board.

(b) Any refunding bonds issued by the authority shall be issued and may be secured in accordance with Section 45-35A-52.09.



Section 45-35A-52.12 - Notice of bond resolution.

(a) Upon the adoption by the board of the authority of any resolution providing for the issuance of bonds, such authority, in its discretion, may cause to be published once a week for two consecutive weeks, in a newspaper published or having a general circulation in the city, a notice in substantially the following form the blanks being properly filled in, at the end of which shall be printed the name and title of either the chair or secretary of such authority: "The Dothan Downtown Development Authority, a public corporation under the laws of the State of Alabama, on the ____ day of _______, authorized the issuance of $_____ principal amount of bonds of the public corporation for purposes authorized in Act 82-303, 1982 Regular Session (Acts 1982, p. 393). Any action or proceeding questioning the validity of the bonds, or the pledge and the mortgage and deed of trust or trust indenture to secure the same, or the proceedings authorizing the same, shall be commenced within 30 days after the first publication of this notice." A newspaper shall be deemed to be published in the city, within the meaning of this section, if its principal editorial office is located in the city.

(b) Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in the notice or to contest the validity of any such bonds, or the validity of any pledge and mortgage and deed of trust or trust indenture made therefor, shall be commenced within 30 days after the first publication of such notice. After the expiration of the period no right of action or defense questioning or attacking the validity of the proceedings or of the bonds or the pledge or mortgage and deed of trust or trust indenture shall be asserted, nor shall the validity of the proceedings, bonds, pledge, mortgage, and deed of trust or trust indenture be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 45-35A-52.13 - Exemption from taxation.

The authority formed under this part, the property and income of the authority, whether used by it or leased to others, all bonds issued by the authority, the income from such bonds or from any other sources, the interest and other profits from such bonds enuring to and received by the holders thereof, conveyances by and to the authority, and leases, mortgages, and deeds of trust by and to the authority shall be exempt from all taxation in the state. The authority shall not be obligated to pay any fees, taxes, or costs to the Judge of Probate of Houston County in connection with its incorporation or with any amendment to its certificate of incorporation or otherwise or to any judge of probate of any county in connection with the recording by it of any document or otherwise, the authority being hereby exempted from the payment of any such fees, taxes, and costs. No license or excise tax may be imposed by any authority with respect to the privilege of engaging in any of the activities authorized by this article, provided, however, that nothing contained in this section shall be construed to exempt the property of the authority from any ad valorem taxes levied by the State of Alabama or exempt the authority from sales and use taxes levied by the state but this proviso shall only apply to such taxes levied by the state and shall not apply to such taxes levied by any county, municipality, or other political subdivision.



Section 45-35A-52.14 - Liability of city.

The city shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the city within the meaning of any constitutional or statutory provision whatsoever.



Section 45-35A-52.15 - Exemption from usury and interest laws.

The authority shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, Chapter 8 of Title 8, as it may at any time be amended.



Section 45-35A-52.16 - Exemption from competitive bid laws.

(a) The authority and all contracts made by it shall be exempt from the laws of the State of Alabama requiring competitive bids for any contract to be entered into by municipalities or public corporations authorized by them, including, but without limitation to, Article 3, commencing with Section 41-16-50, of Chapter 16 of Title 41, as it may at any time be amended.

(b) Provided, however, that the authority shall comply with the laws of the State of Alabama requiring competitive bids for any contract made by it to be paid for with tax revenues received from the city, any county, or the state or federal governments.



Section 45-35A-52.17 - Freedom of authority from state supervision and control.

(a) This part is intended to aid the state through the furtherance of the purposes of this part by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this part, no proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture, or the exercise of any other of its powers by the authority. Neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to the issuance of bonds by the authority.

(b) The authority shall hold a public hearing before approving or obligating the expenditure of any tax revenues received by the authority from the city, any county, the state, or federal governments. Such notice shall be advertised in a newspaper of general circulation in Houston County, Alabama, and the notice shall be published not less than seven days prior to the hearing.



Section 45-35A-52.18 - Earnings of the authority.

The authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event a board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the city.



Section 45-35A-52.19 - Dissolution of corporation; vesting of title to property in the city.

At any time when the authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record of a certified copy of the resolution in the office of the Judge of Probate of Houston County, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to the city.



Section 45-35A-52.20 - Existence of authority to prevent subsequent incorporation.

The existence of the authority incorporated under this part shall prevent the subsequent incorporation hereunder of another authority pursuant to authority granted by this part.



Section 45-35A-52.21 - Eminent domain.

The authority is hereby granted the power of eminent domain and may exercise such power for the purpose of obtaining real property or any interest therein for any project it undertakes in the manner provided by law for the exercise of the power of eminent domain by municipalities.



Section 45-35A-52.22 - Loans, sales, grants, etc., of money, property, etc., to authority by counties, municipalities, etc.

For the purpose of effecting the revitalization and redevelopment of the central business district of the city, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state, upon such terms and with or without consideration, may, as it may determine, do all of the following:

(1) Lend or donate money to or perform services for the benefit of the authority.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, any interest therein, and any franchise.

(3) Do any and all things, whether or not specifically authorized in this part and not otherwise prohibited by law, that are necessary or convenient in connection with aiding and cooperating with the authority in its efforts to revitalize and redevelop the central business district of the city.



Section 45-35A-52.23 - Provisions cumulative.

The provisions of this part are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with this part.






Part 4 - Education.

Section 45-35A-53 - Dothan City Board of Education.

(a) There is established a school board for the City of Dothan, Alabama, which board shall be called the Dothan City Board of Education. Members of the board shall be elected by vote of the qualified electors of the City of Dothan. The board shall be composed of seven members, with one member being elected from each of the six school districts as defined in subsection (b), and the chair being elected from the city at-large.

(b) The school districts shall be geographically identical to the districts from which the six commission members of the City of Dothan are elected. If the boundaries of a city commission district should be changed for any reason, the boundaries of the corresponding school board district within the City of Dothan shall automatically change accordingly without the necessity of further action by the Legislature.

(c) Candidates for each place on the city board of education shall be at least 21 years of age, residents of the school board district which they seek to represent on the board for at least 90 consecutive days immediately preceding the deadline date for qualifying as a candidate, and shall not have a record of conviction for any crime involving moral turpitude. Candidates for chair shall have the same qualifications as others except they shall have been a resident of the city for 90 days instead of the district. The qualification fee for the first election to be held for the board created by this section shall be twenty-five dollars ($25) for each candidate. Thereafter, each candidate shall pay a qualifying fee prescribed by the Dothan City Commission not later than six months prior to the qualifying deadline as provided by law.

(d)(1) Elected school board members shall serve four-year terms unless otherwise provided pursuant to this section. Board members shall serve from the date on which they are sworn into office until the swearing in of their successors following the next regularly scheduled school board elections. Board members elected in 1994, including the chair elected from the city-at-large, shall serve three-year terms expiring at noon on October 6, 1997. Elections shall be held every other year on the same date as municipal elections, beginning in 1997. Board members elected in 1997 from Districts 2, 4, and 6 shall serve terms of two years. Board members elected in 1997 from Districts 1, 3, and 5, and the chair elected from the city-at-large, shall serve four-year terms. Thereafter, all board members shall be elected to serve four-year terms commencing at noon on the same date as the commencement of the terms of the city governing body.

(2) Effective for the election of school board members in 2011, board members elected from Districts 2, 4, and 6 shall be elected for two-year terms. Effective in 2013, and thereafter, all school board members and the chair shall be elected for four-year terms.

(3) Effective for the election of school board members in 2013 and thereafter, the election of school board members shall be held on the same date as municipal elections.

(e) A vacancy in the city board of education shall be filled by appointment by a majority of the remaining members of the city board of education for the unexpired term. In the event the vacancy is not filled by the remaining members of the city board within 30 days, the State Superintendent of Education shall fill the vacancy by appointment. The city superintendent of education shall notify the State Superintendent of Education when a vacancy on the city board of education has not been filled within 30 days.

(f) In the event no candidate receives a majority of all of the votes cast for any one or more positions on the school board, the city commission shall order a run-off election to be held on the same date that a run-off election would be held for the election of the city governing body. At the run-off election the two candidates receiving the most votes for the office in the initial election shall be the only candidates. The candidate receiving the most votes in the run-off election shall be declared as elected. In the event of a tie vote between the run-off candidates, the city commission shall decide the election by majority vote at a special meeting called for the purpose by the commission’s presiding officer.

(g) All members of the elected city school board created by this section shall represent the interests of any student of the city school system who is not otherwise represented by a certain district school board member as provided for in this section.

(h) The compensation for the members of the school board shall be one hundred dollars ($100) per month to be paid from city school system funds. The board may change this amount by majority vote thereof, which changes shall be made not later than six months prior to the deadline for qualification of candidates for seats on the board of education. Thereafter, the compensation as set by the board from time to time shall be in effect for successor boards.

(i) The board of education shall have the financial records of the Dothan School System audited at least annually by an independent auditing firm with the results of the audit being a matter of public record.

(j) The members of the board shall have the powers, authority, duties, and responsibilities as are otherwise provided by law for members of boards of education as set forth in Chapter 11, Title 16.






Part 5 - Governing Body.

Section 45-35A-54.01 - Territorial limits; wards; Board of Commissioner's of the City of Dothan.

The territorial limits of the city shall remain the same as under its former organization, except that for the purpose of holding elections under applicable laws the present governing body of Dothan shall, by duly enacted ordinance, divide such city into four wards, each containing as nearly as practical an equal number of qualified electors of the city. Ward No. 1 shall be that portion of the city in the northeast section, Ward No. 2 shall be that portion of the city in the southeast section, Ward No. 3 shall be that portion of the city in the southwest section, and Ward No. 4 shall be that portion of the city in the northwest section. One associate commissioner shall reside in each of the four wards, and prior to his or her election to represent a ward, shall have resided in the ward for at least six months. The president of the board of commissioners may live in either ward. All candidates for election as members of the board of commissioners shall have been qualified electors in the city for at least one year prior to his or her qualifying as a candidate for office. The president and the associate commissioners provided for by this part shall be known collectively as the Board of Commissioners of the City of Dothan and shall have powers and duties hereinafter provided.



Section 45-35A-54.02 - Election of board members; terms of office.

The mayor and the associate commissioner of Ward No. 2 shall continue to hold their respective offices until the first Monday in October, 1981, as provided by Act 2141, 1971 Regular Session (Acts 1971, p. 3431). Under applicable laws for the election of members of the board, the mayor, within the scope of this part, shall provide for an election to be held on the second Tuesday in September, 1979, and every four years thereafter for the positions of associate commissioners of Ward No. 1, Ward No. 3, and Ward No. 4 in the manner herein provided. On the second Tuesday in September, 1981, and every four years thereafter an election shall be held for the positions of mayor and associate commissioner of Ward No. 2 in the manner herein provided. Every candidate for election to any of such offices shall, in announcing his or her candidacy, designate the position for which he or she is a candidate; and the ballots or voting machines to be used at the elections shall be prepared accordingly. All persons in the city qualified to vote in such elections shall be entitled to vote for one candidate for mayor and for one candidate for the position of associate commissioner for each of the four wards. The candidate for the position of mayor who receives a majority of all the votes cast for all candidates for this position shall be declared elected as mayor; but if no candidate receives a majority, the two candidates receiving the highest number of votes cast shall be declared eligible for a second election. Whenever a candidate for any one of the positions of associate commissioner receives a majority of all the votes cast for all candidates for that position, he or she shall be declared elected to the position so designated; but if no candidate for such a designated position receives a majority, the two candidates receiving the highest number of votes shall be declared eligible for a second election. Such second election, when and if necessary, shall be held on the second Tuesday next succeeding the date of the first election. The candidate who received the highest number of votes in the second election shall be declared elected to such designated position. The term of office for the mayor shall be four years, and until his or her successor is elected and qualified as hereinafter provided. The term of office of each associate commissioner receiving the highest number of votes cast shall be four years, and until his or her successor is elected and qualified as hereinafter provided. Candidates declared elected shall qualify and take office on the first Monday in October next following their election. Except as otherwise provided herein, elections of the mayor and associate commissioners provided for by this part shall be conducted in accordance with the general election laws of Alabama.



Section 45-35A-54.03 - Municipal officers; powers; laws, ordinances, and resolutions.

The members of the board of commissioners provided for by this part shall be municipal officers only, and shall have, possess, and exercise the municipal powers, legislative, executive, and judicial, now or hereafter conferred upon municipalities and the governing bodies thereof. All laws governing Dothan, and not inconsistent with this part, shall apply to and govern the city after it has become organized under the commission form of government provided for by this part. All laws, ordinances, and resolutions lawfully passed and in force in the city under its former organization not inconsistent with this part shall remain in force until altered or repealed, according to this part. All employees of each such city and all officials except those whose terms of office may be abolished by this part shall continue in office until otherwise provided by the board of commissioners. (Act 79-537, p. 959, §4.)



Section 45-35A-54.04 - Duties of city manager and mayor.

If a city manager for such city is not employed the mayor and president of the city commission shall devote his or her full time to the duties of the office. If a city manager is employed then the mayor and president of the city commission shall devote such time daily as may be necessary to perform the duties of the office, and each associate member of the commission shall devote such time daily as may be necessary to perform the duties of the office. The mayor shall have general supervision and control of all other offices and of the affairs of the city and shall have such rights, powers, and responsibilities as may be prescribed by duly enacted ordinances and resolutions of the board of commissioners, and as provided by the laws of the State of Alabama.



Section 45-35A-54.05 - Mayor and associate commissioners - Salaries and expense allowances.

The mayor and associate commissioners shall continue to receive their respective salaries and allowances until the expiration of their respective terms of office. In addition, all reasonable expenses incurred by such mayor and associate commissioners in the performance of their duties as such mayor and associate commissioners shall be paid by the city. All such salaries shall be payable by the city in equal monthly installments and at the same rate for every fraction of a year which the commissioners serve. After the expiration of the term or terms of office of the present mayor and each associate member now holding office, the Mayor of Dothan shall receive an annual salary of fourteen thousand four hundred dollars ($14,400) and each associate commissioner shall receive an annual salary of seven thousand two hundred dollars ($7,200). All such salaries and expense allowances shall be payable by the city in equal biweekly installments and at the same rate for every fraction of a year which the commissioners serve. The payment of all funds out of the treasury shall be by warrants signed by the city clerk and countersigned by the mayor, provided that during the absence of the mayor from the corporate limits of the city, and necessity therefor arising, warrants may be countersigned by one of the associate commissioners designated by the mayor to act in his or her stead. All such disbursements shall be authorized by resolution of the commission or by voucher signed by the city clerk-treasurer and three members of the commission.



Section 45-35A-54.06 - Mayor and associate commissioners - Additional expense allowance.

In addition to any and all salaries and other allowances set forth in Section 45-35A-54.05, at the expiration of the respective terms of office of the mayor and each associate commissioner, each successor in office thereto shall be entitled to receive an expense allowance of one hundred dollars ($100) per month, payable from the city treasurer in the same manner as salaries and expense allowances are provided for in Section 45-35A-54.05.



Section 45-35A-54.07 - Vesting of rights, powers, and property.

All rights, powers, and property of every description which were vested in the city shall vest in it under the organization herein provided for as though there had been no change in the organization of the city; and no right or liability, either in favor of it or against it, and no suit or prosecution of any kind shall be affected by such change, unless otherwise expressly provided for by the terms of this part.



Section 45-35A-54.08 - Board of commissioners - Employment; merit system.

The City of Dothan shall be governed and managed by the board of commissioners provided for herein. Except as otherwise provided herein, each and every officer and employee of the city other than the commissioners shall be selected and employed by the board, or under its direction, and all salaries and wages paid by the city, except as otherwise provided by this part, shall be fixed by the board. The commissioners shall have the authority to create all necessary officers and shall prescribe and may at any time change the power, duties, and titles of all subordinate officers and employees of the city, including the office of city recorder, and all such officers and employees shall hold office and be removable at the pleasure of the board of commissioners, except as otherwise provided herein. It is provided, however, that all salaried officials, except members of the boards and commissioners above mentioned, and the recorder, if any, who are holding office at the time of the adoption of this form of government, under an election, appointment, or other method of selection for a definite term, shall be permitted to serve out such term in the position and with the duties and compensation, and subject to the conditions, restrictions, and regulations which would have existed had there been no change in the government of such city. And it is provided further that any merit system for the governance of its personnel, the jurisdiction, powers, duties, and operation of such merit system shall not be affected by this part, and the merit system shall continue to function as now provided for, as this part is not intended to supersede, modify, or repeal in any manner any legislation, general, local, or special, providing a merit system for the city.



Section 45-35A-54.09 - Board of commissioners - Meetings.

The board of commissioners provided for by this part shall hold regular public meetings on the first and third Tuesdays of each month at some regular hour to be fixed by the board from time to time, and publicly announced by it; provided, however, that the board may by ordinance provide that it shall hold regular public meetings on Tuesday of each week, or on the second and fourth Tuesdays of each month, the time of such meetings to be fixed by the board from time to time and publicly announced by it; and the board may hold such adjourned, called, and other meetings as may be necessary or convenient.



Section 45-35A-54.10 - Board of commissioners - Conduct of meetings.

The president of the board, when present, shall preside at all meetings of the board, but shall have no veto power. Three members of the board shall constitute a quorum for the transaction of all business to be done by the board, and for the exercise of any power conferred upon it; and the affirmative vote of three members of the board shall be necessary and sufficient for the passage of any resolution, bylaw, or ordinance, or for the transaction of any business of any sort by the board, or for the exercise of any of the powers conferred upon it by the terms of this part, or that may hereafter be conferred upon it.



Section 45-35A-54.11 - Board of commissioners - Assignment or delegation of powers and duties.

The board may assign or delegate to one or more of its members, or to such boards, commissioners, officers, or employees as may be created or selected by it, the performance of such executive and judicial duties and powers as may be necessary or convenient, provided that such assignment or delegation is done by resolution, bylaw, or ordinance, duly enacted according to the terms of this part, and according to the laws of Alabama.



Section 45-35A-54.12 - Meetings of board - Open to public.

All meetings of the board at which any person not a city officer is present shall be open to the public.



Section 45-35A-54.13 - Meetings of board - Enactment of resolutions, bylaws, or ordinances.

No resolution, bylaw, or ordinance granting any franchise, appropriating any money for any purpose, providing for public improvements, enacting any regulations concerning the public comfort, the public safety, or public health, or of any other general or permanent nature, shall be enacted except at a regular or adjourned public meeting of the board.



Section 45-35A-54.14 - Meetings of board - Voting.

Every motion, resolution, or ordinance introduced at any such meeting shall be reduced to writing and read before any vote thereon shall be taken; and the yeas and nays thereon shall be recorded.



Section 45-35A-54.15 - Meetings of board - Recordkeeping.

A record of the proceedings of every such meeting shall be kept in a well bound book and shall be signed by at least three of the commissioners before the action taken at such meeting shall be effective. Every resolution and ordinance adopted by the board of commissioners shall be kept in either the same or another well bound book. All such records shall be kept available for inspection by all citizens of such city at all reasonable times.



Section 45-35A-54.16 - Grants for use, etc., of public streets, property, etc. - Notice; effective date.

No resolution, bylaw, or ordinance granting to any person, firm, or corporation any franchise, lease, or right to use the streets, public highways, thoroughfares, or public property of the city organized under this part, either in, under, upon, along, through, or over same shall take effect and be in force until 30 days after the final enactment of same by the board of commissioners, and publication of the resolution, bylaw, or ordinance in full once a week for three consecutive weeks in some newspaper published in the city, which publication shall be made at the expense of the persons, firms, or corporations applying for the grant.



Section 45-35A-54.17 - Grants for use, etc., of public streets, property, etc. - Objections, election.

Pending the passage of any such resolution, bylaw, or ordinance, or during the time intervening between its final passage and the expiration of the 30 days during which publication shall be made as above provided, the legally qualified voters of the city may by written petition or petitions addressed to the board of commissioners object to such grant, and if, during this period, such written petition or petitions signed by at least a number of qualified voters equal to four for every 100 inhabitants of the city, or fraction thereof, according to the last federal census, shall be filed with the board of commissioners, the board shall forthwith order an election, at which the legally qualified voters of the city shall vote for or against the proposed grant as set forth in the bylaw, resolution, or ordinance. In the call for the election the resolution, bylaw, or ordinance making the grant shall be published at length and in full at the expense of the city in some newspaper in the city. One publication shall be sufficient for the purposes of this section.



Section 45-35A-54.18 - Grants for use, etc., of public streets, property, etc. - Election results.

If at such election the majority of the votes are in favor of the ordinance and the making of the proposed grant, the same shall thereupon become effective; but if a majority of the votes so cast shall be against the passage of the resolution, bylaw, or ordinance and against the making of the grant, the bylaw, resolution, or ordinance shall not become effective, nor shall it confer any rights, powers, or privileges of any kind, and it shall be the duty of the board of commissioners, after the result of the election is determined, to pass a resolution or ordinance to that effect.



Section 45-35A-54.19 - Grants for use, etc., of public streets, property, etc. - Conferring of rights; extension or enlargement of rights.

No grant of any franchise or lease or right of user, or any other right in, under, upon, along, through, or over, the streets, public highways, thoroughfares, or public property of any such city shall be made or given, nor shall any such rights of any kind whatsoever be conferred upon any person, firm, or corporation, except by resolution or ordinance, duly passed by the board of commissioners at some regular or adjourned meeting, and published as above provided for; nor shall any extension or enlargement of any such rights or powers previously granted, be made or given except in the manner and subject to all the conditions herein provided for as to the original grant of same.



Section 45-35A-54.20 - Transfer of waterworks, sewer, or electric plants and systems - Authorized.

Any waterworks plant and system, a sewer plant and system, an electric plant and system, and a gas plant and system, or any one or more of such plants and systems now or hereafter owned by the City of Dothan shall be authorized to transfer and convey one or more of such plants or systems, or any part of such plants or systems, or any rights incidental thereto to any board or public corporation organized under Chapter 50, Title 11, or under any subsequent act providing for the incorporation of like boards to own and operate any waterworks plant or system, any sewer plant or system, any electric plant or system, or any gas plant or system, whether such board was incorporated with the approval of the city owning such plant or system, or with the approval of some other city in Alabama, the governing body owning any such plant or systems, or both, shall provide for an election at which the qualified voters of such city shall be allowed to vote on such proposition, which election shall be held according to Sections 45-35A-54.12 to 45-35A-54.18, inclusive, except that no written petition or petitions to the governing body of the city owning such plants or systems shall be required for the holding of such election herein provided for.



Section 45-35A-54.21 - Transfer of waterworks, sewer, or electric plants and systems - Election.

Except as herein provided for, and at the time of holding the same, all elections herein required shall be held according to the general laws of Alabama. At any such election the proposition to be submitted to the voters shall be: "Shall the governing body of the City of ______ be authorized to transfer and convey the city owned waterworks plant and system, sewer plant and system, electric plant and system, gas plant and system, or any one or more thereof, or any part or parts of such plants or systems, or any rights incidental thereto to any board or public corporation organized under Chapter 50, Title 11, or to any board created or established by any subsequent act providing for the incorporation of like boards to own and operate any such plant or systems or both, the members of which board will not be elected by the qualified voters of the City of ______.

"NO____ YES____ ."



Section 45-35A-54.22 - Election of mayor or associate commissioner - Statement of candidacy; eligibility.

Any person desiring to become a candidate at any election which may be held under this part for the office of mayor or associate commissioner may become such candidate by filing in the office of the mayor or commission of the city, if at the first election of the commission under this part, or with the commission at any subsequent election, a statement of candidacy, accompanied by affidavit taken and certified by the mayor or by any member of the commission, or by a notary public, that such person is duly qualified to hold the office for which he or she desires to become a candidate. No person shall be eligible for such office unless he or she is over the age of 21 at the time he or she becomes a candidate, or unless he or she is qualified to vote in the election at which he or she shall be elected. The statement shall be filed at least 20 days before the day set for such election, and shall be substantially in the following form:

"State of Alabama, Houston County, I, the undersigned, being first duly sworn, depose and say that I am a citizen of the City of Dothan in the state and county and reside at ________ in the city; that I desire to become a candidate for the office of _______ (inserting mayor, associate commissioner for Ward 1, 2, 3, or 4 as the case may be) in the city to be held on the day of _______; that I am duly qualified to hold the office if elected thereto, and I hereby request that my name be printed upon the official ballot at the election. (signed) _______ Subscribed and sworn to before me by _______ on this the _______ day of _______, 20__, and filed in this office for record on that day. (style of officer)."



Section 45-35A-54.23 - Election of mayor or associate commissioner - Ballots.

No name shall appear upon the ballot as a candidate for election except the names of such persons as have become candidates according to the provisions hereinabove set forth; and no ballots shall be used at any such election except the official ballot prepared by the city.



Section 45-35A-54.24 - Election of mayor or associate commissioner - Ineligibility.

In case any person, after having been elected and duly qualified as commissioner, is declared ineligible to hold such office, a successor shall be chosen as in the case of a vacancy caused by death, resignation, or other cause.



Section 45-35A-54.25 - Oath of office; bond.

Every person elected to the office of commissioner, on or before the first Monday of October next succeeding his or her election, shall qualify by making oath that he or she is eligible for the office and will execute the duties of same according to his or her best knowledge and ability. The oath shall be administered by the retiring mayor, or by a notary public, or by a member of the commission. The mayor shall give bond with sufficient sureties in an amount not less than twenty thousand dollars ($20,000) nor more than one hundred thousand dollars ($100,000), such amount to be fixed and the bond to be approved by the board of commissioners, payable to the city, conditioned upon the faithful performance of his or her duties as commissioner and mayor. For the same purposes and reason each of the associate commissioners shall give bond with sufficient sureties in the amount of ten thousand dollars ($10,000), all of which bonds shall be approved by and filed for record with the judge of probate of the county and recorded in his or her office, for which the judge of probate shall receive one dollar ($1) to be paid by the commissioner.



Section 45-35A-54.26 - Vacancies in office.

Whenever any vacancy occurs in the office of any commissioner, by death, resignation, or removal, then his or her successor shall be appointed by the remaining members of the board of commissioners of the city, not more than 30 days from the time such vacancy occurs; otherwise, the vacancy shall be filled by the legislative delegation. Every person who is appointed to the office of commissioner in any such city under this section shall qualify for office as soon as practicable after such appointment and shall be clothed with the duties and responsibilities and powers of such office immediately upon such qualification. He or she shall hold office for the unexpired term of his or her predecessor.



Section 45-35A-54.27 - Selection of employees.

The employees of the city shall be selected by the commissioners solely on account of their fitness, and without regard to political affiliations. It shall be unlawful to hold any party caucus or primary for the purpose of nominating any employee to be selected by such commissioners, and any person who shall solicit, receive, or accept a party or caucus nomination for any office to be filled by the commissioners shall thereby be rendered ineligible for such office or for any other office under the city for a period of one year thereafter.



Section 45-35A-54.28 - Prohibited political activities.

It shall be unlawful for any candidate for office, or any officer in the city, directly or indirectly, to give or promise any person or persons an office, position, employment, benefit, or anything of value for the purpose of influencing or obtaining the political support, aid, or vote of any person or persons, or for any candidate to provide or use any hacks, automobiles, or other vehicles for the purpose of transporting voters to the polls on election day.



Section 45-35A-54.30 - Interest in public contracts or services.

No officer or employee elected or appointed in the city shall be interested, directly or indirectly, in any contract for work or material, or the profits thereof, in any services to be furnished or performed, for the city; and no such officer or employee shall be interested, directly or indirectly, in any contract for work or materials, or the profits thereof, or in any services to be furnished or performed, for any person, firm, or corporation operating interurban railway, street railway, gas works, electric light or power plant, heating plant, telegraph line, or telephone exchange, within the territorial limits of the city.



Section 45-35A-54.31 - Interest in public service utilities.

No commissioner or any other official of the city, nor any employee thereof, shall be interested in any corporation operating any public service utility within the city; provided, however, this shall not apply to any employment or interest existing at the time of the selection or election of such commissioner or other official.



Section 45-35A-54.32 - Receipt of gifts, transportation, or thing of value.

(a) No officer or employees of the city shall accept or receive, directly or indirectly, from any person, firm, or corporation operating within the territorial limits of the city any railroad, interurban railway, street railway, gas works, water works, electric light or power plant, heating plant, telegraph line or telephone exchange, or other business using or operating under a public franchise, any frank, free pass, free ticket, or free service, or accept or receive, directly or indirectly, from any such person, firm, or corporation, any gift or other thing of value, or any service upon terms more favorable than are granted to the public generally. Every such contract or agreement shall be void.

(b) Such prohibition of free transportation shall not apply to policemen or firemen in uniform, nor to policemen in the discharge of their duty; nor shall any free service to city officials heretofore provided by any franchise or ordinance be affected.



Section 45-35A-54.33 - Statement of receipts and expenses; summary of proceedings.

The board of commissioners, each quarter, shall print in pamphlet form a detailed statement of all receipts and expenses of the city and a summary of its proceedings during the preceding quarter and furnish printed copies thereof to the daily newspapers of the city, and to persons who apply therefor.



Section 45-35A-54.34 - Examination of books and accounts.

At the end of each year the board of commissioners shall cause a full and complete examination of all the books and accounts of the city to be made by competent accountants, and shall publish the result of such examination in the manner above provided for publication of statements of quarterly expenditures; and the Governor may at any time, have all the books and accounts of such city examined by the Department of Examiners of Public Accounts, the cost of such examination to be paid by such city upon the presentation to the president of the board of commissioners of the city of a duly verified statement of such expenses made by the department, approved by the Governor.



Section 45-35A-54.35 - Bribery; voter fraud.

Any person offering to give a bribe, either in money or other consideration, to any voter for the purpose of influencing his or her vote at any election provided in this part, or any voter entitled to vote at such election, receiving and accepting such bribe or other consideration, or any person making false answer to any of the provisions of this part relative to his or her qualifications to vote at an election, or any person willfully voting or offering to vote at such election who has not complied with the residency requirements provided for by general law, or who is not voting age, or is not a citizen of the United States, or knowing himself or herself not to be a qualified voter of the precinct, where he or she offers to vote, or any person knowingly procuring, aiding, or abetting any violation hereof, shall be deemed guilty of a misdemeanor.



Section 45-35A-54.36 - City employees prohibited from soliciting electoral support or influencing vote.

Any employee of the city who solicits support for any candidate for mayor or associate commissioner, or any such employee who endeavors to influence any voter to vote for or against any candidate for mayor or associate commissioner, shall be deemed guilty of a misdemeanor.



Section 45-35A-54.37 - Candidates prohibited from paying, etc., to solicit votes.

It shall be unlawful for any candidate for mayor or associate commissioner, or for any other person in his or her behalf, to hire or pay, or agree to pay, any person to solicit votes at the polls on election day, and it shall also be unlawful for any person to accept such hire, or make such contract for pay, to solicit votes for any candidate for mayor or associate commissioner.



Section 45-35A-54.38 - Vacancies preventing quorum on board.

Should a vacancy exist simultaneously from any cause hereinabove provided for in three commissionerships, so as to leave no quorum of the board to fill same, an election to fill the vacancies shall be called by the remaining commissioners, to be held not less than 20 nor more than 30 days from the occurrence of the third vacancy. Notice of the election and of the time of holding the same shall be given by one publication at least 15 days in advance of same in one or more newspapers in the city at the expense of the city. The commissioners chosen at this election shall qualify as speedily as possible thereafter. They shall serve for the unexpired portions of the terms of their predecessors.



Section 45-35A-54.39 - Judge of Probate to file records.

The Judge of Probate of Houston County shall record in a well-bound book, kept for that purpose, all papers required to be filed with them under this part, and shall receive therefor the compensation allowed by law for recording deeds.



Section 45-35A-54.40 - Violations.

Any person wilfully violating any provision of this part relating to the commission form of government shall be guilty of a misdemeanor, and, on conviction, shall be fined not less than fifty dollars ($50) nor more than five hundred dollars ($500), and may, at the discretion of the court trying the case, be sentenced to hard labor for the county for a term not to exceed six months, and such offenses shall be grounds for removal from municipal office.






Part 6 - Pension and Retirement System.

Section 45-35A-55 - Participation in Employees' Retirement System; transfer of assets and liabilities.

Notwithstanding the provisions of Act 103, 1953 Regular Session (Acts 1953, p. 145), as amended by Act 543, 1977 Regular Session (Acts 1977, p. 711), the City of Dothan by action of the city council may take any actions necessary to participate in the Employees' Retirement System of Alabama pursuant to Section 36-27-6, and the remaining provisions of Chapter 27 of Title 36, and may transfer any assets and liabilities of the City of Dothan Pension and Retirement System to the Employees' Retirement System of Alabama, as necessary for the City of Dothan to participate in the Employees' Retirement System. Upon acceptance of the City of Dothan in the Employees' Retirement System of Alabama, the Board of Trustees of the City of Dothan Pension and Retirement System may terminate the pension and retirement system established pursuant to Act 103, 1953 Regular Session (Acts 1953, p. 145), as amended by Act 543, 1977 Regular Session (Acts 1977, p. 711), according to the terms and conditions as it shall provide and upon satisfaction of any obligations to any vested members of the system in the manner as the board shall determine necessary.






Part 7 - Pretrial Diversion Program.

Section 45-35A-56 - Definitions.

For the purposes of this part, the following terms shall have the following meanings:

(1) APPLICATION FEE. A one-time administrative fee imposed by the City of Dothan as a condition precedent to participating in a pretrial diversion program.

(2) CITY ATTORNEY. The city attorney of the City of Dothan or any legal staff employed by the city attorney.

(3) LAW ENFORCEMENT. As defined in subdivision (1) of Section 41-8A-1.

(4) LAW ENFORCEMENT OFFICER. As defined in subdivision (15) of Section 36-25-1, whether employed in this state or elsewhere.

(5) OFFENDER. Any person charged with a criminal offense including, but not limited to, any misdemeanor, violation, or traffic offense, as defined by existing law, which was allegedly committed within the corporate limits or police jurisdiction of the City of Dothan.

(6) PRETRIAL DIVERSION PROGRAM or PROGRAM. A program that allows the imposition by the city or by a designated agency of certain conditions of behavior and conduct for a specified period of time upon an offender which allow the offender to have his or her charges reduced, dismissed without prejudice, or otherwise mitigated should all of the conditions be met during the time frame set by the city attorney.

(7) SERIOUS PHYSICAL INJURY. As defined in subdivision (14) of Section 13A-1-2.

(8) SUPERVISION FEE. Any fee other than the application fee imposed by any agency providing supervision of treatment of the offender.



Section 45-35A-56.01 - Established; discretionary powers; supervision and control.

(a) The City of Dothan, Alabama, may establish a pretrial diversion program.

(b) All discretionary powers endowed by common law and provided by statutes and acts of this state or powers or discretion otherwise provided by law for the City of Dothan shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the city and the city may contract with any agency, person, or corporation for services related to this part. The city may employ necessary persons to accomplish this part and those persons shall serve at the pleasure of the city.



Section 45-35A-56.02 - Application for admittance.

An offender may apply to the city for admittance into the pretrial diversion program.



Section 45-35A-56.03 - Ineligibility for program.

Admittance into the pretrial diversion program is in the sole discretion of the city attorney. An offender deemed by the city attorney to be a threat to the safety or well being of the community shall not be eligible for the program. An offender charged with any of the following types of offenses shall be ineligible for admittance:

(1) Any offense involving violence or aggression resulting in injury to a law enforcement officer.

(2) Any offense involving eluding or attempting to elude a law enforcement officer.

(3) Any offense involving violence where weapons are used or where children are victims.

(4) Any driving under the influence charge where serious physical injuries are involved.

(5) Any offense wherein the offender is a public official and the charge is related to the capacity of the offender as a public official.

(6) The person may not hold a commercial driver license (CDL) issued in any state, any United States possession or territory, or any United States insular area, or has no conviction for which a commercial driver license was required.



Section 45-35A-56.04 - Standards for admission.

(a) The city attorney may consider an offender for the pretrial diversion program based on any of the following circumstances:

(1) There is a probability justice will be served if the offender is placed in the program.

(2) It is determined the needs of the state, city, and the offender can be met through the program.

(3) The offender appears to pose no substantial threat to the safety and well being of the community.

(4) It appears the offender is not likely to be involved in further criminal activity if the offender complies with all conditions imposed pursuant to the program.

(5) The offender will likely respond to rehabilitative treatment or counseling.

(6) The need for restitution for the victim from the offender outweighs the interest of the state and city for incarceration of the offender.

(b) The city attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-35A-56.05 - Admission into program.

(a) Upon application by an offender for admission into the pretrial diversion program, and prior to admission thereto and as a part of the evaluation process of the city attorney, the city attorney may require the offender to furnish information concerning past criminal history, education history, work record, family history, medical or psychiatric treatment or care prescribed or received, psychological tests taken, and any other information concerning the offender which the city attorney believes has a bearing on the decision of whether or not the offender should be admitted to the program.

(b) The city attorney may require the offender to submit to any type of test or evaluation process or interview the city attorney deems appropriate in evaluating the offender for admittance into the program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this part. The offender shall provide the city attorney written consent to allow the city attorney to receive any educational, work, medical, psychiatric, psychological, or other records deemed necessary by the city attorney for the evaluation process.



Section 45-35A-56.06 - Written agreement; other terms and conditions.

(a) Following the decision of the city attorney to admit the offender into the pretrial diversion program, but prior to entry, the city attorney and the offender shall enter into a written agreement stating the conditions of the participation of the offender in the program. The agreement shall include, but not be limited to, all of the following:

(1) A voluntary waiver of the right of the offender to a speedy trial.

(2) An agreement to the tolling, while in the program, of periods of limitations established by statutes or rules of court.

(3) An agreement to the conditions of the program established by the city attorney.

(4) If there is a victim of the charged crime, an agreement to the restitution repayment within a specified period of time and in an amount to be determined by the city attorney taking into account circumstances of the offender and the victim.

(5) A waiver in writing of the right of the offender to a jury trial.

(6) A truthful and complete statement by the offender as to the involvement of the offender in the offense charged, which statement shall be admissible in any criminal trial.

(7) Submission of a written plea of guilty to the offense or offenses charged or agreed upon included offenses, together with an agreement as to whether the case is to be dismissed upon successful completion of the program, and an agreement, if there be any, as to the recommended sentence should a sentence be imposed.

(b) In addition to those requirements set forth in subsection (a), or as a condition of continued participation in the program, the city attorney may require the offender to agree to any of the following terms or conditions:

(1) To participate in substance abuse treatment.

(2) To participate in an education setting to include, but not limited to, K-12, college, job training, trade school, GED classes, or basic education courses.

(3) If appropriate, to attempt to learn to read and write the English language.

(4) To financially support his or her children or pay any court ordered child support.

(5) To refrain from the use of drugs or alcohol or frequenting places where drugs or alcohol are sold or used.

(6) To not commit any criminal offense.

(7) To refrain from contact with certain named persons or premises.

(8) To maintain or seek employment.

(9) To not leave this state without prior written consent of the city attorney or supervising agency or personnel.

(10) To maintain a residence approved by the city attorney or supervising agency or personnel.

(11) To attend individual, group, financial, chemical addiction, family, mental health, sex offender, or anger management counseling.

(12) To pay all court costs, fees, fines, and worthless checks, and obey any other lawful court order associated with the offense or offenses for which the offender has entered the program, or any other case.

(13) To refrain from the possession or use of any deadly weapon or dangerous instrument as defined in Section 13A-1-2.

(14) To pay supervision fees and application fees pursuant to this part.

(15) To observe curfews or home detention or travel constraints as set out in agreement signed by the offender.

(16) To have restitution, court costs, fees, child support, and any other moneys withheld or garnished from the wages or salary of the offender or withheld from any Alabama income tax due the offender, or from any available insurance policy, or forfeited from any other real or personal property of the offender, and applied to the above.

(17) To be admitted to a drug or alcohol treatment program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse.

(18) To submit to periodic or random drug testing as part of the program and other terms and conditions related to substance abuse as the city attorney may direct.

(19) To waive in writing the right of the offender to a probation hearing in the event of termination or withdrawal from the program.

(20) To any other terms or conditions as the city attorney or his or her designee and the offender may agree to in the above-stated agreement, it being the purpose of this part to allow the city attorney broad discretion in designing a program specifically for each offender and his or her particular circumstances.

(21) When applicable, to be required to pay supervision fees to the agency or entity responsible for monitoring and verifying the compliance of the offender with the terms of the program set forth by the city attorney. The fees shall be paid by the offender to the supervising entity in a timely manner.

(22) Community service with an approved community service, charitable, or nonprofit organization. The city attorney shall compile a list of approved organizations for each participant. Participants who wish to complete this requirement with an organization not on the list of the city attorney shall have any such organization preapproved by the city attorney.

(c) If the city attorney denies an applicant admission into the program, the denied applicant shall have the right to appeal the denial to the municipal court judge. The municipal court judge shall be vested with the authority to approve an applicant in cases wherein the municipal court judge determines that denial was not appropriate and that approval would be in the best interest of justice.



Section 45-35A-56.07 - Fees.

(a) An offender may be assessed a nonrefundable application fee when the offender is approved for the pretrial diversion program. The amount of the assessment for participating in the program shall be in addition to any court costs, fees, and assessments for the Crime Victim’s Compensation Fund, Department of Forensic Sciences assessments, drug, alcohol, or anger management treatment required by law, and any costs of supervision, treatment, and restitution for which the offender may be responsible. A schedule of payments for any of these fees may be established by the city attorney.

(b) The following application fees shall be applied to offenders accepted into the program:

(1) Driving under the influence (DUI): Five thousand dollars ($5,000).

(2) Domestic violence offenses: One thousand five hundred dollars ($1,500).

(3) Other misdemeanor offenses: Seven hundred fifty dollars ($750).

(4) Traffic offenses not including DUI: Five hundred dollars ($500).

(5) Violations: Two hundred fifty dollars ($250).

(c) The amount of the application fee for each offender shall be established by the city attorney.

(d) The application fee shall be allocated to the General Fund of the City of Dothan.

(e) An applicant offender may not be denied access into the pretrial diversion program based solely on the inability of the offender to pay the application fee. Application fees may be waived or reduced for just cause, including indigency of the offender, at the discretion of the city. Any determination of the indigency of the offender for purposes of program fee mitigation shall be made by the city, but any mitigation shall be done only upon the determination by the city that there is no reasonable likelihood within the reasonably foreseeable future that the offender will have the ability to pay the application fee.



Section 45-35A-56.08 - Collection and disposition of funds.

Application fees required by this part shall be collected by the court clerk of the Dothan Municipal Court. The fees shall be disbursed to each entity or department as allocated by Section 45-35A-56.07.



Section 45-35A-56.09 - Program requirements; jurisdiction; termination from program; liabiity for costs and fees.

(a) Upon acceptance of an offender into the pretrial diversion program by the city attorney, the city attorney and the offender shall submit the written application of the offender together with the statement of facts of the offender, the acceptance of the offender by the city attorney, and the agreement between the city attorney and the offender to the court presiding over the affected case of the offender for the approval of the court. The offender shall also enter a plea of guilty to the charge or charges involved. If the court rejects the agreement and guilty plea, any money paid by the offender in satisfaction of the application fee shall be refunded to the offender. The offender shall remain liable for any actual expenses already incurred by the city attorney or any agency or service provider in furtherance of the application and evaluation process and the same shall be deducted from any money so refunded to the offender.

(b) Upon approval of the agreement and acceptance of the guilty plea, the court shall expressly retain jurisdiction of the case, any other provision of law notwithstanding, and may withdraw and file the case or otherwise place it on an administrative docket until such time as the court has been notified that the offender has fulfilled the terms of the agreement, has been terminated from the program, or has otherwise withdrawn from the program. Imposition of punishment by the court shall be deferred until the offender has successfully completed the program or is terminated from the program.

(c) In the event the offender is terminated from the program, the court shall impose appropriate punishment in the same manner as with any plea of guilty or finding of guilt and shall not be bound by the terms of agreement as to what punishment to impose.

(d) Upon successful completion of the program by the offender, the city attorney shall notify the court in writing of that fact together with a request that the court enter an order of disposition of the case pursuant to the agreement between the offender and the city attorney.

(e) Regardless of whether the offender successfully completes the program or withdraws from or is terminated from the program, the offender shall be liable for and required to pay all court costs and fees, restitution, victim’s compensation fund assessment, and any and all other fees and assessments, in the same manner as if the offender had not applied for entry into the program and had been found guilty of the offense or offenses involved. No costs, fees, restitution, or assessments shall be waived or remitted, absent an express agreement to that effect between the city attorney and the offender, without a finding by the court that the offender does not have the reasonable ability to pay the same within the reasonably foreseeable future.



Section 45-35A-56.10 - Violations; waiver.

(a) After any violation of any program terms or conditions or upon any breach of any program agreement by the offender, the city attorney may do any of the following:

(1) Continue the agreement with or without modification.

(2) Terminate the offender from the pretrial diversion program.

(3) Require the offender to adopt a new agreement as a condition of continued participation.

(b) The city attorney may waive a violation for good cause shown why the offender should stay in the program.



Section 45-35A-56.11 - Liability of city attorney, agency, or service provider.

In no event shall the city attorney or any other agency or service provider have any liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program or for acceptance of an offender into the program.






Part 8 - Taxation.

Section 45-35A-57 - Ad valorem taxation on property.

(a)(1) Pursuant to Section 216 of the Constitution of Alabama of 1901, as amended, the City of Dothan currently levies ad valorem taxes on property situated therein at the rate of one-half of one percent (5 mills) of the assessed value of such property, which tax revenues are authorized to be used for general municipal purposes.

(2) Pursuant to Amendment 373(f) of the Constitution of Alabama of 1901, now appearing as Section 217(f) of the Official Recompilation of the Constitution of Alabama of 1901, as amended, the governing body of the City of Dothan has duly proposed, after a public hearing on such proposal, that the City Council of Dothan be authorized to increase the rate at which the City of Dothan’s municipal ad valorem taxes are levied on property situated therein by up to an additional one and one-half percent (15 mills) of the assessed value of such property, and has further proposed that such additional net ad valorem tax revenues, net of the cost of collection, be distributed as follows:

a. Thirteen-fifteenths of any additional revenues shall be distributed to the Dothan City Board of Education to be used exclusively for public school purposes.

b. The remainder of any additional revenues shall be distributed to the Houston-Love Memorial Library Board to be used exclusively for the improvement, operation, and maintenance of public libraries within the City of Dothan.

(3) The governing body of the City of Dothan has requested that the Legislature approves the proposed authorization for the City Council of the City of Dothan to increase the ad valorem tax, as provided in Amendment 217(f) subject to approval by majority vote of the qualified electors residing in the City of Dothan who vote on the proposal at a special municipal election called and held for such purpose not later than October 1, 2013.

(4) Notice of the intention to propose this section has been published, without cost to the State of Alabama, in the counties wherein the City of Dothan is situated, namely, Houston County, Dale County, and Henry County, in accordance with the requirements set forth in Section 106 of the Constitution of Alabama of 1901, as amended.

(b) The Legislature does hereby approve a proposed increase of up to one and one-half percent (15 mills) in the rate of ad valorem taxes which may be levied by the City Council of the City of Dothan after the electors of the City of Dothan approve of the increase at a referendum on property situated in the City of Dothan from the current one-half of one percent (5 mills) to an amount not exceeding a total of two percent (20 mills) of the assessed value of such property, such additional net tax revenues, net of cost of collection, to be distributed as follows: Thirteen-fifteenths of any net additional ad valorem tax revenues shall be distributed to the Dothan City Board of Education to be used exclusively for public school purposes and, the remainder of any additional ad valorem tax revenues shall be distributed to the Houston-Love Memorial Library Board to be used exclusively for the improvement, operation, and maintenance of public libraries within the City of Dothan. No increase shall take effect until it has been approved by majority vote of the qualified electors residing in the City of Dothan who vote on the proposal at a special municipal election held in the City of Dothan not later than October 1, 2013. Following approval in the municipal election, the tax increase shall become effective in the tax year specified on the ballot.

(c) All matters relating to the assessment of property and collection of ad valorem taxes in the City of Dothan shall be unaffected by this section. The additional tax revenues approved pursuant to this section shall be assessed and collected in the same manner as existing municipal ad valorem taxes are assessed and collected.









Article 6 - Gordon.



Article 7 - Kinsey.



Article 8 - Madrid.



Article 9 - Rehobeth.



Article 10 - Taylor.



Article 11 - Webb.






Chapter 36 - JACKSON COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-36-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Jackson County local laws enacted after 1978 and all Jackson County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Section 45-36-20 - Charge of classification for incorporated municipalities.

(a) Notwithstanding any other provision of law, including, but not limited to, Chapter 2A of Title 28, and pursuant to authority granted by Section 104 of the Constitution of Alabama of 1901, the electors of an incorporated municipality located in Jackson County with a population of 2,500 or more inhabitants may change its classification from dry to wet or wet to dry by a municipal option election as provided by this section.

(b)(1) Upon petition of 25 percent of the number of voters voting in the last general election of the municipality having a population of 2,500 or more inhabitants being filed with the city or town clerk or governing body of the municipality, the governing body shall call a municipal option election for the municipality to determine the sentiment of the people as to whether alcoholic beverages may be legally sold or distributed in the municipality. The petition for the municipal option election shall contain the following: "It is petitioned that a municipal option election be held to determine whether the legal sale and distribution of alcoholic beverages shall be permitted within this municipality." On the ballot to be used for the municipal option election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages within this municipality? Yes ___ No ___."

(2) The municipal option election shall be held and the officers shall be appointed to hold the election in the manner provided by law for holding other municipal elections and the returns thereof tabulated and the results certified as provided by law for municipal elections. The municipal option election shall be held on the date set by the governing body. Notice of the municipal option election shall be given by the governing body of the municipality by publication at least three weeks before the date of the election, in a newspaper in the municipality, or, if there be none, in a newspaper in the county, or, if there be neither, by posting the notice at the town or city hall, apprising the voters of the municipality that a municipal option election shall be held to determine whether the municipality shall be wet or dry under this section. The cost of the municipal option election, including the cost of notice by publication, shall be paid out of the general fund of the municipality.

(3) Only qualified electors of the municipality may vote in the municipal option election. If a majority of the electors in the municipal option election vote "yes," the municipality shall be wet, and alcoholic beverages may be legally sold, distributed, and consumed within the corporate limits of the municipality, and all of the provisions of Title 28, relating to alcoholic beverages in wet municipalities, including, but not limited to, Chapters 3, 3A, 6, and 7, shall be immediately put into operation with respect to and effective within the corporate limits of the municipality. Notwithstanding the results of any subsequent county election, special method referendum, or other election, the municipality shall remain wet until changed to a dry municipality at a subsequent municipal option election conducted in the same manner as required for the initial election, including, but not limited to, the petition procedure.

(4) If a majority of the voters voting in the municipal option election vote "no," the municipality shall be a dry municipality under the terms of this section until the municipality, by a subsequent municipal option election held under this section, votes wet.

(5) At least 1,560 days shall have lapsed before a second municipal option election may be held in the municipality.

(c) If the electors of any municipality in Jackson County having a population of 2,500 or more inhabitants vote at any time to allow the sale of alcoholic beverages in its corporate limits pursuant to this section, then the electors of any other municipality in the county may petition for and hold an election on whether to legalize the sale of alcoholic beverages in the same manner, and under the same conditions, as prescribed for municipalities of 2,500 or more inhabitants.






Article 3 - Boards and Commissions.



Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.

Section 45-36-50 - Office of constable abolished.

In Jackson County, effective at the end of the current term of office, the office of constable provided for in each election precinct pursuant to Chapter 23, Title 36, is abolished.






Article 6 - Coroner.

Part 1 - Compensation.

Section 45-36-60 - Compensation and mileage allowance schedule; deputy coroners.

(a) A new compensation and mileage allowance schedule for the Coroner and Chief Deputy Coroner of Jackson County, Alabama, shall be determined by the county commission and shall be payable in the manner prescribed by the county commission from the county general fund. Such compensation and allowance schedule shall be established by resolution duly adopted and spread upon the minutes of the county commission and shall be in lieu of any county compensation and mileage allowances heretofore provided by law for such coroner and deputy coroner. Such new compensation and mileage schedule shall become effective at the beginning of the next term of office for such coroner and deputy coroner.

(b) The Coroner of Jackson County is hereby authorized and directed to appoint two deputy coroners, one of whom shall reside in the western half of the county and one of whom shall reside in the eastern half of the county, who shall have authority to exercise all of the functions pertaining to the coroner’s office. The compensation and mileage allowance for such deputy coroners shall be set by the county commission in the same manner as prescribed in subsection (a) for coroner and deputy coroner. Such compensation and mileage allowance shall be paid in the usual manner from the county general fund.






Part 2 - Deputy Coroner.

Section 45-36-61 - Appointment; compensation.

(a) The Coroner of Jackson County is hereby authorized and empowered to appoint a deputy coroner who shall have authority to exercise all the functions pertaining to the office of the coroner and who shall serve at the pleasure of the coroner.

(b) The compensation of the deputy coroner shall be determined by the county commission and shall be payable in the manner prescribed by the county commission from the general fund of the county.









Article 7 - County Commission.

Part 1 - Compensation.

Section 45-36-70.01 - Expense allowance.

The Chair of the Jackson County Commission shall be paid a monthly expense allowance of five hundred dollars ($500). Each associate member of the Jackson County Commission shall be paid a monthly expense allowance of three hundred dollars ($300). Such amounts shall be paid from the county treasury to such county officers and shall be in lieu of any other expense allowances for performance of in-county duties heretofore provided by law for the chair and associate commissioners.






Part 2 - Membership.

Section 45-36-71 - Terms of office.

Notwithstanding Act 65, 1950 Fifth Special Session (Acts 1950-1951 Special and Regular Sessions, p. 126), as amended, the terms of members of the Jackson County Commission shall be staggered as follows: Effective for the general election in 2012, two members of the county commission shall be elected for a term of four years and two members of the county commission and the chair shall be elected for a term of six years. Thereafter, at the general election preceding the expiration of the term of any member of the commission, a successor shall be elected for a term of four years.






Part 3 - Powers.

Section 45-36-72 - Computerized recordkeeping and filing.

(a) The County Commission of Jackson County is hereby authorized to enter into contracts for the purchase, lease, or contractual services for providing data processing, computerized services, or other modern or updated electronic based systems for bookkeeping, recording, indexing, and filing of all documents, instruments, and writings that are of record in the office of the commission, judge of probate, tax assessor, and tax collector of the county. The commission may provide for the microfilming of all records, documents, files, papers, or other writings which are required by law to be recorded in the office of the commission, judge of probate, tax assessor, or tax collector and for such projective and reading equipment as may be necessary. Such microfilms or prints therefrom when duly authenticated by the commission, judge of probate, tax assessor, or tax collector, as the case may be, shall have the same force and effect at law as the original record or of copies thereof when made by any other legally authorized means, and may be offered in like manner, and shall be received in evidence in any court where such original record or copy thereof made by other legally authorized means, could have been received in court.

(b) The county commission shall provide for the services, equipment, and supplies necessary to implement subsection (a) by either lease or outright purchase or by contractual services, whichever in the discretion of the county commission is deemed to be in the best interest of the county. The commission of the county shall be authorized to select the type of services to be used and to recommend and approve all contracts thereof. Because of the specialized nature of such services, all contracts therefor may be made without regard to any applicable statewide or local competitive bid law.

(c) All funds necessary and incidental for the implementation of this section shall be paid out of the General Fund of Jackson County.









Article 8 - Courts.

Part 1 - Court Costs.

Section 45-36-80 - Additional fees and costs; Jackson County jail.

(a) In Jackson County, in addition to any and all court costs and fees now or hereafter authorized, the following fees shall be charged and collected by the circuit court clerk on the following cases:

(1) Additional court costs in the amount of twenty dollars ($20) shall be assessed and collected on all small claims, domestic relations, and traffic cases filed in the Jackson County Circuit Clerk's office and all municipal court cases filed in the several municipal courts of Jackson County, Alabama.

(2) Additional court costs in the amount of fifty dollars ($50) shall be assessed and collected on all district civil and district criminal cases filed in the circuit clerk's office.

(3) Additional court costs in the amount of seventy-five dollars ($75) shall be assessed and collected on all circuit civil and circuit criminal cases filed in the Jackson County Circuit Clerk's office.

(4) In addition to any other costs and charges now provided by law, a monthly supervision fee shall be assessed and collected by the community corrections office or court referral officer in the amount of ten dollars ($10).

(5) Additional court costs in the amount of ten dollars ($10) per day shall be assessed and collected upon conviction against each person incarcerated or booked in the Jackson County jail.

(6) Additional court costs in the amount of five hundred dollars ($500) shall be assessed and collected in criminal cases involving convictions for the sale or trafficking of controlled substances.

(7) All applicants for professional surety or professional bail companies shall pay a fee of five hundred dollars ($500) at the time the application is submitted to the circuit clerk. There shall also be a fee of twenty-five dollars ($25) for each bondsman process that is obtained by the aforementioned companies.

(b) The additional fees and costs provided herein, when collected by the clerks, shall be paid to the General Fund of Jackson County to be used for the planning, construction, or maintaining the Jackson County jail and for operations of the Jackson County jail. Appropriations may be made to the circuit clerk for collection of these costs.

(c) The aforementioned fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.



Section 45-36-80.01 - Service of papers and documents.

(a) This section shall only apply to Jackson County.

(b) In addition to all other fees or costs levied, the county commission may require that there shall be taxed as costs the sum of ten dollars ($10), for the service of each paper or document by the sheriff or any deputy sheriff arising out of any civil or quasi-civil proceeding in any court in Jackson County, whether the proceeding is filed in or arising in any of the courts, on appeal, certiorari, or otherwise to the district court or the circuit court. The sum shall be collected in each court in which any service of any papers or documents is made by the sheriff. The costs shall be collected in the same manner as other costs in the cases in the respective courts and deposited in the county general fund.



Section 45-36-80.02 - Fee for service of failure to appear warrants.

(a) In Jackson County, in addition to any and all court costs, fees, and charges now or hereafter authorized, there shall be assessed by the Circuit Court Clerk a one hundred dollars ($100) charge on the service of all failure to appear warrants issued and executed by the Jackson County Sheriff.

(b) The additional charge provided herein, when collected, shall be paid to the Jackson County Sheriff and shall be used for law enforcement purposes.



Section 45-36-80.03 - Domestic violence cases.

Repealed by Act 2017-325, § 3, effective May 18, 2017.



Section 45-36-80.04 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 18, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) In addition to all other costs and charges in circuit, district, and municipal court cases in Jackson County, there shall be levied and assessed by the clerk of the court a court cost of thirty-five dollars ($35) in the following domestic violence cases:

(1) Any case in which the defendant is assessed court costs for any of the following offenses:

a. Domestic violence in the first degree pursuant to Section 13A-6-130.

b. Domestic violence in the second degree pursuant to Section 13A-6-131.

c. Domestic violence in the third degree pursuant to Section 13A-6-132.

d. Domestic violence by strangulation or suffocation pursuant to Section 13A-6-138.

e. Violation of a protective order pursuant to Section 13A-6-142.

(2) Any case in which the judge has issued a final order on a petition for protection from abuse pursuant to Sections 30-5-1 to 30-5-11.

(b) The clerk of the court shall collect the court costs. The clerk of the municipal court shall remit the proceeds to the circuit clerk monthly, and the circuit court shall remit all of the proceeds collected or received by the clerk quarterly to the Jackson County Commission or, in the case of court costs collected by the municipal court, to the governing body of the municipality. The court costs shall be disbursed by the county commission or governing body of the municipality to Crisis Services of Jackson County to be used to provide services to victims of domestic violence in Jackson County.






Part 2 - District Attorney.

Section 45-36-81 - Expense allowance.

The District Attorney of the Thirty-eighth Judicial Circuit for Jackson County, Alabama, shall be entitled to receive as an expense allowance, payable from the general fund of such county, a sum equal to thirty percent of the compensation paid such district attorney by the State of Alabama. The expense allowance provided for herein is supplementary to the salary or compensation paid such district attorney by the state, but shall be in lieu of all salaries, allowances, or compensations now payable to such district attorney out of the general fund of such county. The payments provided herein shall be payable in 12 equal monthly installments on warrants properly drawn against the general fund of such county.






Part 3 - Jury Commission.

Section 45-36-82 - Compensation.

(a) The jury commission of Jackson County shall receive compensation of twenty dollars ($20) per day for up to a maximum of 60 days. The compensation shall be the total compensation, salary, and expense allowance received by the jury commission.

(b) The clerk of the Jackson County jury commission shall receive compensation of twenty dollars ($20) per day for up to a maximum of 75 days. The compensation shall be the total compensation, salary, and expense allowance received by the clerk of the jury commission.






Part 4 - Probate Court.

Division 1 - Compensation.

Section 45-36-83 - Expense allowance.

The Judge of Probate for Jackson County, Alabama, shall be entitled to receive as an expense allowance a sum equal to 30 percent of the salary paid to such judge by the county. The expense allowance herein provided for shall be in lieu of any expense allowances heretofore provided by law for such judge. Such expense allowance shall be payable in equal monthly installments on warrants drawn on the county general fund.






Division 2 - Fees.

Section 45-36-83.20 - Copy fee.

Pursuant to the authority granted in subsection (d) of Section 12-19-90, the Judge of Probate of Jackson County shall set the fee for supplying a copy of an instrument. The fee shall be in lieu of any other fee prescribed by law for the service. The money shall be charged and deposited by the judge of probate into a special fund kept by the judge of probate. Such special fund shall be expended by the judge of probate, at his or her discretion, for the general operations of his or her office.



Section 45-36-83.21 - Mailing fee schedule.

The Jackson County Commission is hereby authorized and empowered, from time to time, to set the fee schedule for mailing out motor vehicle license plates or any other licenses or notices issued by the probate office. The county governing body shall also be responsible for any errors made pertaining to the mail out of the above license.



Section 45-36-83.22 - Matrimony fee.

The Judge of Probate of Jackson County may charge an additional fee when performing the rites of matrimony if the ceremony is not performed on county property. The amount of any additional fee shall be at the discretion of the judge of probate. The fee authorized by this section shall be in addition to the fee imposed pursuant to Section 12-19-90, and shall be retained by the judge of probate.



Section 45-36-83.23 - Publishing list of qualified electors.

In Jackson County, effective at the beginning of the next term of office, the judge of probate shall receive no compensation or fees for publishing the list of qualified electors in the county pursuant to Section 17-4-1.






Division 3 - Indexing System.

Section 45-36-83.40 - Applicability and purpose.

This subpart shall only apply in Jackson County. The purpose of this subpart is to facilitate the use of public records in property transactions in Jackson County by providing for the installation of an improved system of indexing of instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate and for the indexing of other instruments, documents, and other uses at the discretion of the judge of probate.



Section 45-36-83.41 - Definitions.

The following words and phrases, including the plural of any thereof, whenever used in this subpart, shall have the following respective meanings:

(1) GENERAL PROPERTY INSTRUMENT. A real property instrument that affects the title to personal property as well as real property.

(2) IMPROVED INDEXING SYSTEM. A system of indexing real property instruments and personal property instruments in the probate office and, at the discretion of the judge of probate, of indexing other instruments and documents, which system when completed, shall consist of the equipment necessary and suitable to prepare and index records.

(3) PERSONAL PROPERTY INSTRUMENT. Any instrument or document affecting the title to personal property only, as distinguished from real property, that may be now or hereafter titled for record in the probate office, in accordance with the applicable requirements of the law of this state, including and particularly Sections 34-4-50 and 35-4-90.

(4) REAL PROPERTY INSTRUMENT. Includes any instrument or document affecting title to real property that may now or hereafter be filed for record in the probate office pursuant to the applicable requirements of the laws of this state including, but without limitation to, Section 12-13-43 and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgments, and plats or maps showing subdivision of real estate.



Section 45-36-83.42 - Installation of improved indexing system.

The judge of probate is hereby authorized to provide for the installation and thereafter for the maintenance of an improved indexing system in the probate offices of the county. The initial installation of the improved indexing system shall include all of the following:

(1) The acquisition of the equipment provided for in the definition of an improved indexing system.

(2) The establishment of procedures for the continued indexing and filing of all instruments and records that, after the effective installation date, shall constitute any part of the improved indexing system.

(3) The initial installation shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts and title. Following its installation in the county, the improved indexing system shall be thereafter maintained in the county and all real property instruments, general property instruments and personal property instruments, and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the aforesaid improved indexing system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with existing law.



Section 45-36-83.43 - Applicability of state laws.

All laws of Alabama with respect to the recording of real property instruments, personal property instruments, and other instruments and records that may constitute part of an improved indexing system installed hereunder including, but without limitation to, Section 12-13-43, and all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of lis pendens, declarations of claims or exceptions, certificates of judgment, or plats of maps showing subdivisions of real estate that are not inconsistent with the provisions of this subpart shall continue in effect with respect to an improved indexing system installed hereunder, the recording of instruments therein, and the duties of the judge of probate with respect thereto.



Section 45-36-83.44 - Costs.

Nothing contained in this subpart, however, shall prohibit the county from using any part of its own funds for the purpose of paying the cost of installing, operating, and maintaining any improved system installed pursuant to this subpart.



Section 45-36-83.45 - Special indexing fee.

Immediately on May 10, 1993, this section becomes applicable to Jackson County. A special indexing fee of four dollars ($4) shall be paid to the county and collected by the judge of probate, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office at the discretion of the judge of probate of the county. On and after that date, no instrument shall be received for record in the office of the judge of probate unless the special indexing fee of four dollars ($4) is paid. The special indexing fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument and for the recording of other instruments and documents in the probate office in the discretion of the judge of probate of the county. The special index fee collected by the judge of probate and paid to the county, shall be deposited by the judge of probate to any bank in Jackson County and spent by the judge of probate at his or her discretion for the improvement of the office of the Judge of Probate of Jackson County. The fees collected under this section shall be controlled by the sole discretion of the judge of probate and shall be audited by the Department of Examiners of Public Accounts. The balance of index fees on deposit with the Jackson County Commission on May 10, 1993, shall be transferred to the index fee account of the judge of probate immediately after May 10, 1993.












Article 9 - Economic and Industrial Development and Tourism.

Part 1 - Economic Development.

Section 45-36-90 - Jackson County Economic Development Authority.

(a) There is hereby created the Jackson County Economic Development Authority for Jackson County, Alabama. The authority is created for the purpose and has the responsibility of aiding and assisting current industries and coordinating efforts of all municipal and county agencies of Jackson County, as well as aiding organizations in the development of new industries which shall provide job opportunities for the citizens of Jackson County.

(b)(1) The authority shall be governed by a board of directors consisting of seven members. Three of the seven members shall be appointed by the Jackson County Commission, one of the members shall be appointed by each of the members of the House of Representatives representing Jackson County, and one of the members shall be appointed by the state senator from the district in which Jackson County is a part. One member shall be appointed by the majority decision of the legislators representing Jackson County. Subsequently, vacancies on the board shall be appointed by the same appointing authority who made the initial appointment.

(2) The initial terms of the directors shall be staggered, two shall be for a term of two years, two shall be for a term of three years, and three shall serve for a term of four years.

(3) Within 30 days following May 29, 1984, the appointing authorities shall submit in writing the name and address of the members of the board of directors to the judge of probate and such appointments shall be filed and maintained in the office of the judge of probate. At the organizational meeting of the members of the board of directors of the authority, members shall by lot select the initial term for which each shall serve. The terms shall also be filed with the Judge of Probate of Jackson County. The members shall also elect from among themselves a president, vice president, secretary, and treasurer. Each shall serve for a period of one year, or until a successor is elected to serve. Neither shall be bonded, except the treasurer, who shall obtain bond as an official. Terms of office for all members, subsequent to the initial term, shall be for four years.

(4) Ex officio members of the board of directors shall consist of a representative from each incorporated municipality within Jackson County, one member from each industrial development board, one ex officio member shall be appointed by the Scottsboro-Jackson County Chamber of Commerce and one member by the Citizens for Industry of Scottsboro, one member from the Jackson County Board of Education, one member from the City Board of Education, Scottsboro, and one each from the Sand Mountain Electric Co-op, North Alabama Electric Co-op, and the Utility Department of the City of Scottsboro. Any additional ex officio members shall be governed by the bylaws. The ex officio members shall act in advisory capacity and shall not have the right to vote as a member of the board of directors.

(c)(1) The authority may employ a qualified executive director who shall be responsible for carrying out the policies and directives of the board of directors. The executive director shall serve at the pleasure of the board. The board shall set the salary of the director and provide him or her with office space and clerical help. The office of the authority is to be maintained in the county seat.

(2) The authority may solicit and receive contributions from other government entities, corporations, partnerships, or individuals. The authority shall submit to audits by the Department of Examiners of Public Accounts.

(3) The members of the board of directors of the authority shall receive the same per diem and mileage for actual attendance of meetings of the board as is allowed for state employees for up to 12 meetings in any calendar year.






Part 2 - Industrial Development.






Article 10 - Education.

Section 45-36-100 - Election of superintendent and board members.

(a) The Jackson County Superintendent of Education and several members of the Jackson County Board of Education shall hereafter be elected by only those qualified electors in the county who are residing outside the city limits of Scottsboro, Alabama.

(b) Any candidate for a seat on the Board of Education of Jackson County shall be a resident of the district which he or she seeks to represent and any candidate for county superintendent of education shall reside in Jackson County.

(c) The provisions of this section are supplemental. It shall be construed in pari materia with all other laws relating to the Jackson County Superintendent of Education and County Board of Education. However, all laws or parts of laws in conflict with this section are hereby repealed.






Article 11 - Elections.

Section 45-36-110 - Compensation for election officials.

(a) The Jackson County Commission may provide compensation to election officials in addition to that now provided by law, in an amount not exceeding ten dollars ($10) per day.

(b) This additional compensation shall be appropriated from the county general fund.






Article 12 - Employees.



Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Part 1 - Fire Protection.

Division 1 - Fire Proctection Tax and Fire Marshal.

Section 45-36-140 - Assessment and collection of tax; Fire Marshal; regulations; fire districts.

(a) The Jackson County Commission is hereby authorized to fix a county fire protection tax at a rate of 2 mills on each one hundred dollars ($100) of the assessed value on all taxable real estate outside the incorporated municipalities of Jackson County, excluding row crops and pasture lands. The tax fixed by the Jackson County Commission shall be based on the assessed value of all taxable real estate outside the incorporated municipalities of Jackson County, except row crops and pasture lands, as shown by the records of the Tax Assessor of Jackson County, and shall be assessed and collected as all other ad valorem taxes in the county. The Tax Assessor and Tax Collector of Jackson County shall not charge to or collect from the fire protection tax fund any fees or charges for the assessment or collection of the fire protection tax. The amount collected from assessment and collection of this fire protection tax shall be paid by the tax collector into the fire protection fund. The amount collected from the assessment of this tax shall be paid on October 15 each year and on the first and 15th day of each month thereafter into the fire protection tax fund. The tax year for this fire protection tax shall commence October 1 of each year and end on the succeeding September 30.

(b) The Jackson County Commission shall appoint to the office of Fire Marshal of Jackson County the President of the Jackson County Association of Volunteer Fire Departments. Upon the election of a new president of the Jackson County Association of Volunteer Fire Departments, the Jackson County Commission shall appoint the new president to the office of fire marshal within 30 days of that election. The Fire Marshal of Jackson County is hereby authorized upon approval of the Jackson County Association of Volunteer Fire Departments to employ or appoint deputy fire marshals, fire inspectors, firemen, secretarial and clerical persons, and other persons deemed necessary to carry out this section. The Jackson County Association of Volunteer Fire Departments is hereby authorized to operate the Fire Marshal Office of Jackson County on an amount of the fire tax fund not to exceed three percent of the tax collected. The Jackson County Association of Volunteer Fire Departments is further authorized to establish a budget for the expenditure of the fire tax funds which budget is to be passed by a four-fifths majority of the association departments present. The fire marshal shall also authorize all expenditures for equipment, property, real, personal, or both, or any other things deemed necessary to carry out this section. The duties of the fire marshal shall also be to coordinate fire protection activity within Jackson County which shall include coordinating all fire departments, fire stations, and full- or part-time employees of any fire department. The fire marshal shall also submit budgets and requisitions to the Jackson County Commission and shall authorize all expenditures from the fire protection fund. All expenditures shall be made to further fire protection in the various fire districts of Jackson County.

(c) The Jackson County Commission is hereby authorized, by resolution, to adopt, amend, and repeal regulations for safeguarding of life and property from the hazards of fire and explosion in the county, which shall be known as the Jackson County Fire Protection Code. Such regulations shall have the force and effect of law, and violators thereof shall be guilty of a crime and punished according to the law. The code shall be effective in all unincorporated areas of the county and in those incorporated areas which choose to come under this section.

(d) The Jackson County Association of Volunteer Fire Departments is hereby authorized to establish fire districts within the geographical boundaries of Jackson County. Fire districts shall exclude any corporate municipality which does not request through resolution of its governing body to be made part of and subject to this section. The geographical boundaries of the fire districts shall be within the sole discretion of the Jackson County Association of Volunteer Fire Departments.






Division 2

Section 45-36-140.20 - Funding.

(a) The board of county commissioners or other like governing body of Jackson County, in its discretion, may appropriate and pay county funds, within the financial means of the county, in such amounts as may seem reasonable and necessary to the commissioners or other like governing body of Jackson County, to volunteer nonprofit fire departments or volunteer nonprofit corporations or organizations, organized for the purpose of providing volunteer service in case of emergencies arising in Jackson County, including, but not limited to, lost children and drowning victims and otherwise furnishing first aid assistance in emergency situations. Such funds so appropriated shall be used for the purchase of equipment, materials, or supplies to be used solely for such volunteer nonprofit fire departments or such volunteer nonprofit corporations or organizations. Any appropriation so made shall be paid by the county treasury or depository on warrants drawn in such manner as the county governing body may direct.

(b) The Legislature finds as a fact that volunteer fire departments perform such essential and necessary public functions as to entitle them to public funds.









Part 2 - Rescue Squads.

Section 45-36-141 - Funding; county board of directors.

(a) The County Commission of Jackson County is hereby authorized to contribute public funds in an amount not to exceed four thousand dollars ($4,000) in any fiscal year to an organized and established rescue squad operating within the county which shall have been in existence for at least five years on April 12, 1988. After the county commission shall have adopted and recorded in its minutes a resolution to make such contributions, payment shall be made from any funds in the county treasury not otherwise appropriated upon the warrant of the chair of the commission.

(b) For purposes of determining the eligibility of rescue squads applying for such contributions, there is hereby established a county board of directors composed of the county civil defense director, the sheriff, and the judge of probate who shall serve as ex officio members of such board and without compensation for their services. The county civil defense director shall preside at all board meetings.









Article 15 - Gambling.



Article 16 - Government Operations.

Part 1 - County Owned Vehicles.

Section 45-36-160 - Identifying markings.

(a) No later than 30 days immediately following June 26, 1995, all motor vehicles owned or leased by Jackson County shall be marked on the sides with decals or stencils identifying the vehicles as belonging to the county or being used as a county vehicle, except for the motor vehicles used for investigatory purposes by the offices of the sheriff and the district attorney. Any motor vehicles purchased or leased after June 26, 1995 shall not be assigned or issued for use until marked as provided in this section. The county identification marking shall be designed to be at least the size of the decals currently being used on the motor vehicles assigned to the county public works department and shall be prominently and permanently affixed to each side of each vehicle. The words Jackson County and the name of the department to which the motor vehicle is assigned shall be on the decal or stencil. No vehicle shall be leased from any leasing company that prohibits the marking or stencil. The district attorney shall certify that any motor vehicle is in compliance with this section before the county commission assigns or issues the motor vehicle for use.

(b) The Jackson County Commission shall implement this section and shall make all decisions on the format or pattern for the decals or stencils according to the requirements of subsection (a).

(c) The use by any elected official or employee of Jackson County of a county-owned or leased vehicle that is not properly marked for identification as provided by this section is a violation of Section 36-25-5. In addition, the expense allowance of each member of the county commission shall be suspended in the event of any violation of this section.






Part 2 - Liability for Monetary Loss.

Section 45-36-161 - Reimbursement; due care required.

(a) The Jackson County governing body shall reimburse the office of tax collector and judge of probate from the general fund of the county the amount of any monetary loss, not to exceed a total of two thousand dollars ($2,000) per annum, arising or caused by the acceptance of worthless or forged checks if the acceptance was caused without their personal knowledge.

(b) It shall be the duty of the tax collector and judge of probate to insure that employees exercise due care in performing their duties and to make a diligent effort to correct the error, mistake, or omission and collect the amount subject to potential loss immediately upon becoming aware of the potential loss. This section shall not apply to any deliberate misuse or misappropriation of funds by the official or any clerk or employee of the office.






Part 3 - Tennessee Valley Authority in Lieu of Taxes.

Section 45-36-162 - Distribution of payments.

Any payments coming into the treasury of Jackson County that are derived, directly or indirectly, from payments by the Tennessee Valley Authority in lieu of payment of taxes shall be appropriated as follows:

(1) One percent to the Jackson County Economic Development Fund paid to the fund monthly until it reaches a balance of one million dollars ($1,000,000); the payments shall continue whenever the balance in the fund drops below one million dollars ($1,000,000). The county commission may invest the funds to the benefit of local governments and entities in the county, in its discretion, and expend the same for disaster relief in the county or for any economic purpose that benefits the county, including, but not limited to, any activity or purpose which provides an incentive for the creation or retention of jobs and employment opportunities in the county; participating local governments or entities may apply for the funds for these purposes. It is the intent of this appropriation for the Jackson County Economic Development Fund to be used for recruiting industry; matching public or private grants the county may receive for industrial development; and special projects for site preparation, surveying, archaeological or geotechnical studies, or other direct expenses necessary to recruit industry to the county.

(2) The next one hundred forty-five thousand dollars ($145,000) of each year's payments shall be paid to the Jackson County Hospital Board to provide all residents of Jackson County with adequate ambulance service.

(3) After the above appropriations, the next thirty-five thousand dollars ($35,000) of each year's payments shall be distributed to the Scottsboro-Jackson County Rescue Squad for the maintenance and operation of the rescue squad's equipment and facilities.

(4) After the above appropriation, the next one hundred five thousand dollars ($105,000) shall be paid to the Jackson County Economic Development Authority on an annual basis.

(5) In addition to the Jackson County Economic Development Authority, as provided above, the next seventy-five thousand dollars ($75,000), shall be annually paid to the authority. All appropriations made in this subdivision to the Jackson County Economic Development Authority shall be deposited in a special industrial development fund to be used only for the purposes of this subdivision as follows: For recruiting industry; matching public or private grants the county may receive for industrial development; and special projects for site preparation, surveying, archaeological or geotechnical studies, or other direct expenses necessary to recruit industry to the county.

(6) After the above appropriation, all Jackson County volunteer fire departments in good standing with the Jackson County Association of Volunteer Fire Departments shall be authorized to receive seven thousand five hundred dollars ($7,500) each annually to help furnish adequate fire protection in the communities that they serve. The amount paid to each volunteer fire department shall be paid at the direction of the county fire marshal and disbursed to each fire chief upon approval of the county fire marshal. In addition to the above, thirty-five thousand dollars ($35,000) shall be distributed to the Jackson County Association of Volunteer Fire Departments for use by the association.

(7) The next forty thousand dollars ($40,000) to the Greater Jackson County Chamber of Commerce to promote tourism, workforce development and education, and retail and commercial development that promotes economic development in the area. The funds disbursed pursuant to this subdivision shall be disbursed in two payments of twenty thousand dollars ($20,000).

(8) An annual accounting of the use of the funds appropriated in subdivisions (2), (3), (4), (5), (6), and (7) shall be furnished to the Jackson County Commission no later than September 30 of each year. In the event an annual accounting is not furnished, the commission may reduce or terminate funding for the next fiscal year for the entity failing to furnish the report by a majority vote of the commission. All resulting excess money shall then be transferred to the general fund of the county.

(9) Commencing October 1, 2016, the net payments remaining in the appropriation paid to Jackson County after the appropriations in subdivisions (1), (2), (3), (4), (5), (6), and (7) shall be appropriated as follows:

a. Two percent of such payments, as shall be necessary, shall be used to establish, equip, and maintain a legislative office for the members of the state legislative delegation serving Jackson County, Alabama, and any unused portion shall be paid to the Jackson County Commission's general fund.

b. Two percent of such payments shall be appropriated to Jackson County EDA under this section.

c. Thirty-six percent of such payments shall be appropriated to the public school systems within Jackson County on a per pupil pro rata basis.

d. Twenty-nine and fifty hundredths percent of such payments shall be appropriated to the incorporated municipalities within the county on a population basis.

e. Thirty and fifty hundredths percent of such payments shall be placed in the general fund of the county treasury and may be used for any lawful purpose by the county.









Article 17 - Health and Environment.

Part 1 - Health.

Section 45-36-170 - Board of health fees.

(a) The Jackson County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. Any fees to be charged under the authority of this section by the county health department shall be subject to approval by the respective county commission prior to implementation. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the Department of Examiners of Public Accounts.

(b) No person shall be denied any service because of that person’s inability to pay. The county board of health may establish a sliding fee scale based on one’s ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are hereby appropriated to the respective health department which collected such fees.






Part 2 - Environment.

Section 45-36-171 - Abatement of nuisances related to commercial swine farming operations.

(a) This section shall apply only in Jackson County, Alabama.

(b) The following terms shall have the following meanings:

(1) COUNTY. Jackson County.

(2) COUNTY COMMISSION. The Jackson County Commission.

(3) SWINE FARM or SWINE FARMING. Commercial concentrated animal feeding operations for swine. For purposes of this section, the term concentrated animal feeding operation for swine means an animal feeding operation defined in Title 40, Part 122, Appendix B of the Code of Federal Regulations, relating to the National Pollutant Discharge Elimination System (NPDES), or as otherwise designated by the Federal Environmental Protection Agency, and as defined and regulated by the Alabama Department of Environmental Management pursuant to Chapter 335–6–7 of the Alabama Administrative Code.

(c)(1) Upon a written complaint and request from any person residing in the county, the county commission, after a public hearing on the complaint, may order the abatement of a public nuisance in the county related to noxious odors, dead animal decomposition or animal waste, or air or water pollution, arising from swine farming.

(2) If the county commission finds sufficient evidence of the existence of a public nuisance at a hearing it may order the offending person or party to immediately cease the operation or activity constituting a public nuisance and to abate the nuisance.

(3) If the operation or activity constituting a public nuisance is not abated within 30 days following an order by the county commission, the county commission may seek injunctive relief in the Circuit Court for Jackson County to abate the nuisance.

(d) The county commission may adopt rules and regulations for implementing and administering this section.






Part 3 - Guntersville Reservoir Aquatic Plant Management Board.

Section 45-36-172 - Creation; purpose.

The Guntersville Reservoir Aquatic Plant Management Board of Jackson County is hereby created in Jackson County for the purpose of creating and implementing an aquatic plant management program for Lake Guntersville within the jurisdictional boundaries of Jackson County.



Section 45-36-172.01 - Composition.

(a) The Guntersville Reservoir Aquatic Plant Management Board of Jackson County shall be composed of the following nine members:

(1) The Mayor of Scottsboro or his or her designee.

(2) The Chair of the Jackson County Commission or his or her designee.

(3) One member appointed by the State Senator representing Jackson County.

(4) One member each appointed by each of the two State Representatives representing districts of Jackson County.

(5) One member appointed by the Alabama Bass Trail with a background in sport fishing.

(6) One member appointed by the Mayor of Scottsboro who shall be a homeowner on Lake Guntersville.

(7) One member appointed by the Jackson County Economic Development Authority who shall be an ex officio, nonvoting member.

(8) One member appointed by the Scottsboro-Jackson County Chamber of Commerce who shall be an ex officio, nonvoting member.

(b) By August 30, 2014, the Mayor of Scottsboro shall convene a meeting of the board to elect from its members a chair, vice chair, and other officers as the mayor deems necessary. The board shall adopt rules to govern its proceedings. A majority of the voting members of the board shall constitute a quorum for all meetings. The board shall meet as determined by the chair. A written record shall be maintained of all meetings.

(c) All appointed board members shall serve at the pleasure of their appointing authority.

(d) Vacancies shall be filled in the same manner as other designations and appointments are made.

(e) Members of the board shall serve without compensation.

(f) All members of the board shall be immune from individual civil liability while acting within the scope of their duties as board members.



Section 45-36-172.02 - Powers and duties.

The Guntersville Reservoir Aquatic Plant Management Board of Jackson County shall develop and, to the extent feasible using available funding, implement an aquatic plant management program in the waters of Lake Guntersville in Jackson County. The program shall address both short term and long term plant management goals balancing the need for controlling invasive aquatic plants with available funding. In order to carry out its duties, the board shall have authority to do any of the following:

(1) Receive funds from federal and state governments or any private or public entity, in the form of grants, appropriated funds, private, corporation, or foundation contributions, or from any other source.

(2) Disburse funds in the form of grants or subsidies or contract with persons or entities for the purpose of managing invasive species of aquatic vegetation in Lake Guntersville in accordance with state and federal law.

(3) Using available funds, employ or contract with a person or persons to administer and oversee the day-to-day operations of the aquatic plant management program.

(4) Merge with a similar entity in an adjoining county by mutual agreement.









Article 18 - Highways and Bridges.

Section 45-36-180 - Department of public works - Created.

There is hereby created a department of public works in Jackson County for the construction, maintenance, and repair of county roads and bridges, and the supervision of solid waste systems.



Section 45-36-180.01 - Department of public works - Powers.

The department of public works, subject to the approval of the Jackson County Commission, shall have the power and authority and shall be solely responsible for the construction, repair, and maintenance of the roads, bridges, and ferries and all such construction, repair, and maintenance shall be done on the basis of the county as a unit, without regard to district or quadrant lines.



Section 45-36-180.02 - Disposition of funds.

Any unexpended monies remaining in the fund required by law to be maintained by the State Department of Transportation for the use in the construction, repair, and maintenance of county roads, bridges, and ferries in Jackson County shall be paid over to the county department of public works and deposited to the account of the county treasury, except as otherwise provided by this article. Thereafter, all funds and monies designated by law for use in the construction, repair, and maintenance of county roads, bridges, and ferries, to which the county may be entitled, whether from the proceeds of the state gasoline tax, the motor vehicle license tax, or other state tax, or any federal aid accruals, or from any other source whatsoever, shall be paid to the county treasury designated for the county department of public works.



Section 45-36-180.03 - Employment of county engineer.

The county commission may request the Director of the State Department of Transportation to send names of candidates for the position of qualified registered engineer or the commission, without said names, may employ a person who is a qualified registered engineer and who has as least five years’ experience in the construction and maintenance of roads and highways. The person may be a Jackson County resident. This person shall head the department of public works in Jackson County and shall be referred to as the county engineer. During his or her employment, the engineer shall devote his or her entire time and attention to the maintenance and construction of county roads, bridges, and ferries and he or she shall reside in Jackson County. He or she shall select for the transfer to the county department of public works up to 75 percent of the state employees, at their option, who presently are employed by the State Department of Transportation, and who in the 12 calendar months immediately preceding October 1, 1979, have spent more than 50 percent of their productive work time, according to the official payroll records of the State Department of Transportation, in the construction, repair, and maintenance of county roads and bridges in the county. Any state employee who meets this criteria and who wishes to be employed by the county shall receive the same salary and benefits he or she received at the beginning of January 1979, and shall remain a member of the state retirement system. Monies for retirement payments of the employees of the department of public works may come out of the road fund. The county commission shall set the classification and salary of the assistant engineer and all other department of public works employees. There shall exist a six-month probationary period before any new employee may become a certified employee of the department of public works. Seventy percent of the county engineer’s salary shall be paid by the state as set forth in Section 11-6-4. Subject to the approval of the Jackson County Commission, the county engineer shall appoint an engineer trainee. The state shall provide 50 percent of the salary of the trainee as provided in Section 11-6-23. The county commission may discharge the county engineer after notifying the Director of the State Department of Transportation 30 days prior to termination. In the event an emergency should arise, in which it would be impossible for the county commission to employ an engineer, as herein provided, the county commission shall employ a competent road supervisor who need not be an engineer but, when so employed, he or she shall have all the duties and authority of the engineer. Provided, however, a county engineer shall be hired no later than 90 days after such position becomes vacant.



Section 45-36-180.04 - Duties of county engineer.

It shall be the duty of the county engineer, subject to the approval of the majority of the Jackson County Commission:

(1) To employ, supervise, and direct all such assistants as are necessary to properly maintain and construct the public roads, highways, bridges, and ferries of the county, and he or she shall have authority to describe their duties, and to discharge employees for cause, or when not needed.

(2) To perform such engineering and surveying services as may be required, and to repair and maintain the necessary maps and records.

(3) To maintain the necessary accounting records to reflect the cost of the county highway system.

(4) To build or construct any roads, or change old roads and specifications.

(5) It shall be his or her further duty, insofar as it is feasible, to construct and maintain all county roads on the basis of the county as a unit, without regard to any district, quadrant, or beat lines.

(6) To utilize the county convict labor.

(7) To construct and maintain driveways to and within active public cemeteries within Jackson County. The Jackson County Commission shall have the authority to determine whether cemeteries are an active public cemetery in which driveways to and within may be constructed and maintained. The total repair or construction cost shall not exceed one thousand five hundred dollars ($1,500) per active cemetery per year, nor more than ten thousand dollars ($10,000) in any 10-year period beginning on March 1, 1990.

(8) To receive, maintain, and keep current subdivision plats and all buried utility maps.

(9) To weigh vehicles on county highways.

(10) To grant authority for any excavation on the rights-of-way along county highways.

(11) To prescribe and enforce specifications for the construction of any new roads.

(12) To actively seek available state and federal funds at the request of the county commission.

(13) To supervise the county garbage system.

(14) To report on a weekly basis to the chair of the county commission and report regularly to the county commission as a whole.

(15) To construct and maintain school bus turn-arounds upon the recommendation of and approval of the Jackson County Commission.



Section 45-36-180.05 - Requisitions.

The county engineer is hereby designated as the person authorized to make requisitions in writing to the county commission for per diem and other expenses, provided, when contracts are to be let or when equipment is to be purchased, lease-purchased, or rented involving more than two thousand dollars ($2,000), the engineer shall notify the county commission two weeks in advance and shall obtain approval and signatures of the majority of the commissioners for such transactions. The engineer shall purchase all articles, materials, supplies, and equipment when possible through the State Department of Transportation; he or she shall at all times obtain at least three bids on such items; and he or she shall use standardized equipment where possible, so that more companies may bid on such. The engineer shall post a monthly ledger on the wall of the entry of the office of the department of public works, visible to the public, with a statement of all articles, material, and equipment purchased in the prior month, stating both the price and from whom the purchases were made.



Section 45-36-180.06 - Office supplies and transportation; limitations on private property.

(a) The county commission shall furnish the county engineer office supplies and necessary transportation in connection with his or her duties under this article. The county engineer shall be the only department of public works employee authorized to drive a county vehicle to and from the job. The county engineer shall be prohibited from using a county vehicle for strictly personal reasons.

(b) When county vehicles are long distances from the central county shop, such vehicles may be left overnight in the custody of a trustworthy person until the next work day.

(c) It shall be unlawful for any person to use any county equipment or material on any private property and any person upon conviction therefor shall be punished as for a Class C misdemeanor as provided by state law.

(d) The department of public works is prohibited from authorizing or performing any work on private property with the exception of work performed on school, volunteer fire department, or cemetery property including roads to an active public cemetery. In cases where the department of public works does work for other county agencies or schools, it shall keep records of such and charge them as though they were of the private sector. The county commission may reimburse such agencies or schools in its discretion.



Section 45-36-180.07 - Accountability for equipment; inventory.

The county engineer shall be the custodian of all road tools, machinery, supplies, and equipment of the county, and he or she shall be accountable for the same. It shall be the further duty of the county engineer to inspect all materials, machinery, equipment, and supplies purchased for use on public roads, bridges, and ferries and the garbage system, when the same is delivered, and the same shall not be accepted and paid for without first having been approved by him or her. The county engineer shall keep on file in his or her office, at all times, an up-to-date inventory, containing a list of all tools, machinery, equipment, and supplies belonging to Jackson County.



Section 45-36-180.08 - Sale, trade, etc., of equipment.

No materials, supplies, or equipment may be traded, loaned, leased, or rented by the county engineer without the approval of the county commission, and under no circumstance shall there be any county material, supplies, or equipment sold unless advertised for four consecutive weeks in a local newspaper and sold at a public auction to the highest bidder.



Section 45-36-180.09 - Appropriation and use of funds.

The authority of the county engineer shall be limited to the expenditure of funds, as may be appropriated by the county commission, for the purpose of constructing, maintaining, or repairing public roads, bridges, and ferries and the supervision of the solid waste system of the county. The county commission, however, is authorized from time to time within such period to increase the amount so appropriated, to be expended by the county engineer during the period, and may deposit such to the account of the department of public works, when such authorization does not conflict with Section 11-8-3, and provided further that, if such funds are then available, and are not set aside by the State Department of Transportation or by the present county commission, upon October 1, 1979, it shall be the duty of the county commission to set aside a sufficient portion of the funds for the maintenance of roads, bridges, and ferries and supervision of the garbage system until after the first meeting in October of 1980. All monies designated for roads shall be kept in a separate account.



Section 45-36-180.10 - Road fund; separate account.

All expenditures for salaries, labor, benefits, insurance, supplies, materials, and all other expenses related to the construction, maintenance, and repair of county roads, bridges, and ferries shall come from the road fund. All monies designated for roads and bridges shall be maintained in a separate account entitled, the account of the department of public works.



Section 45-36-180.11 - Surety bond.

Before entering upon his or her duties, the county engineer shall make and enter into a surety bond in the amount of twenty-five thousand dollars ($25,000) payable to the county, conditioned for the faithful discharge and performance of his or her duties as such engineer, and for the faithful accounting of all monies or property of the county, which may come into his or her possession or custody. The bond shall be executed by a surety company authorized and qualified to do business in Alabama, and shall be approved by each county commission. The premiums on the bonds shall be paid by the county.



Section 45-36-180.12 - Expense allowance.

The chair and each member of the Jackson County Commission shall be paid an additional one hundred dollars ($100) per month for nine consecutive months following October 1, 1979. Thereafter, such allowance shall be decreased to one dollar ($1) per month and shall so continue for each commissioner until the expiration of the terms of office of the respective members. Upon the expiration of the terms of office of the respective members of the county commission the expense allowance for each member shall be in the same amount provided by law prior to October 1, 1979. Such expense allowance shall be paid on the same basis as now provided by law for expense allowances.



Section 45-36-180.13 - Salary.

The county commission shall set the salary of the county engineer and the county’s portion of such salary shall be not less than seven thousand dollars ($7,000) per annum, which sum shall be payable from the funds of the county treasury designated for the department of public works.






Article 19 - Legislature.



Article 20 - Licenses and Licensing.



Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.

Part 1 - Parks.

Section 45-36-220 - Use of facilities.

Members of the board of directors of any Jackson County Public Park Board may be permitted the use of its facilities in lieu of compensation or expenses for service as members of such board or boards. Authority to use facilities of such board or boards by board members in lieu of compensation and expenses shall be spread upon the minutes of the affected board. The use of such facilities shall be commensurate with the duties imposed upon the members. All prior use of such facilities by a public park board member in lieu of compensation is hereby ratified and confirmed.



Section 45-36-220.01 - Transfer of surplus funds.

Notwithstanding any other law to the contrary, the Jackson County Commission may transfer surplus funds over the operating costs of the Jackson County Public Parks System as determined by standard government fund accounting principles from the Jackson County Parks Fund to the Jackson County General Fund, provided that the county commission makes a determination that the funds are not needed for the operation and administration of the public park system.






Part 2 - Recreation.

Section 45-36-221 - Casting light from motor vehicle for hunting.

(a) In Jackson County, it shall be unlawful for any person, or one or more of a group of persons together, to willfully throw or cast, or cause to be thrown or cast, the rays of a spotlight, headlight, or other artificial light from any motor vehicle, with the aid of any motor vehicle, on any highway, or in any field, woodland, or forest, in an apparent attempt or with intent to locate deer or other wildlife. This section shall not apply to farmers while checking livestock upon land which they own, lease, or rent, emergency vehicles, law enforcement vehicles, and public utility vehicles.

(b) Any violation of this section shall be a misdemeanor and punishable by a fine of not less than twenty-five dollars ($25) nor more than one hundred dollars ($100).









Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-36-230 - Salary and expense allowance.

(a) Commencing on June 1, 1993, the Sheriff of Jackson County shall be entitled to an additional expense allowance in the amount of fifteen thousand dollars ($15,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(b) Beginning with the expiration of the term of the incumbent sheriff, the annual salary for the sheriff shall be increased by fifteen thousand dollars ($15,000) per annum, payable in equal monthly installments from the general fund of the county and at that time, subsection (a) shall become null and void.






Part 2 - Funding.

Section 45-36-231 - Records of abandoned and stolen property; storage.

(a) The Sheriff of Jackson County shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff’s office. These records shall state the description of the property, the date of recovery of the property, and the serial or other identifying number of the property. The records shall be open to public inspection at all reasonable times.

(b) All abandoned or stolen property recovered by the sheriff’s office shall be stored in a suitable place to protect the property from deterioration.



Section 45-36-231.01 - Sale of perishable property.

If the abandoned or stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The sheriff shall attempt to obtain the best possible price for the property. The proceeds of such a sale shall be held in a separate account for a period of six months for the owner. During this period, the proceeds shall be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the office of the Sheriff of Jackson County.



Section 45-36-231.02 - Record of abandoned and stolen firearms; sale or destruction.

(a) The sheriff shall keep and maintain a permanent record of all abandoned or stolen firearms, not subject to disposition by general law. The records shall state the description of the firearm, the date of recovery of the firearm, and the serial or other identifying number, if any, of the firearm. Firearm as used in this subpart shall have the same meaning as defined in Section 13A-8-1.

(b) Unless otherwise provided by law, the sheriff may sell or destroy these firearms if the owner of the firearm does not claim the firearm within six months of the date the sheriff obtained it.

(c) The sheriff may sell the firearms to the highest bidder as long as that person or business may purchase a firearm legally in the State of Alabama. The bidder shall be subject to a background check for any and all records that would prohibit the bidder from purchasing a firearm. If the bidder is legally prohibited from purchasing the firearm, the firearm shall be put up for auction at another time, and the bidder shall be refunded any money he or she placed on the bid. All sales shall be on a cash basis. The proceeds of the sale, after deducting and paying all expenses incurred in the recovery, maintenance, and sale of the firearms shall be paid to the office of the Sheriff of Jackson County to be used for law enforcement purposes.

(d) The sheriff may establish a procedure to destroy firearms and may expend necessary sheriff's office funds for that purpose.

(e) Any firearm held by the sheriff on August 1, 2012, shall be subject to this section, but shall be held for at least six months after August 1, 2012.



Section 45-36-231.03 - Notice and sale of stolen or abandoned property.

(a) As often as necessary, the sheriff shall sell at public auction to the highest bidder all abandoned or stolen personal property, other than firearms, which has been recovered by the sheriff’s office and has remained unclaimed by the rightful owner for a six-month period.

(b) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Jackson County once a week for two successive weeks or by posting notice in a conspicuous place at the Jackson County Courthouse or on the sheriff’s office website for a period of at least 20 days. The notice shall contain the place, date, and time of each auction and a general description of items of personal property to be sold at the auction. If publication of notice is made in the newspaper, the first notice shall run at least 20 days prior to the auction.



Section 45-36-231.04 - Claim of property.

The owner of any abandoned or stolen personal property recovered by the Jackson County Sheriff’s Office, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the sheriff and by paying any reasonable expenses incurred in the recovery of the property, its maintenance, storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.



Section 45-36-231.05 - Record of sale; rejection of bid.

If property is sold at public auction, as provided in this subpart, a notation in the storage record shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.



Section 45-36-231.06 - Disposition of sale proceeds.

The proceeds from the sale of property at an auction conducted under the authority of this subpart, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be paid to the office of the Sheriff of Jackson County and shall be used solely for law enforcement purposes.



Section 45-36-231.07 - Interest earned on Inmate Trust Fund Account.

In Jackson County, all interest earned on the Inmate Trust Fund Account shall be used by the sheriff for the operation or maintenance of that account or for law enforcement purposes.






Part 3 - Jails.

Division 1 - Jail Concession.

Section 45-36-232 - Jail store; disposition of funds; reporting.

(a) The Sheriff of Jackson County or his or her authorized agents shall operate a jail store within the confines of the county jail. The county commission shall contract for a telephone system to be used by the prisoners within the confines of the county jail and also for the housing of federal inmates. The proceeds of the jail store, the telephone system, and the housing of federal inmates shall be paid into the treasury of Jackson County to be used, at the discretion of the county commission, for law enforcement purposes and for the operation of the Jackson County jail.

(b) The sheriff shall prepare a monthly report of receipts, expenditures, and balance of the jail store account. The balance shall be paid to the Jackson County Commission on the last day of each month and shall be accompanied by the aforementioned report. Proceeds from the telephone contract shall be paid by the vendor directly to the Jackson County Commission. Proceeds from the housing of federal inmates shall be paid directly to the Jackson County Commission. All proceeds shall be used exclusively for law enforcement purposes and shall be audited by the Department of Examiners of Public Accounts during the regular audit of the Jackson County Commission.






Division 2 - Work Release.

Section 45-36-232.20 - Work release for gainful employment conducive to rehabilitation.

Any person who has been committed to the county jail or to any city jail in Jackson County under a criminal sentence may be released therefrom at the discretion of the sentencing court, either on its own motion or upon the motion of the defendant, at the time of sentence or at any time during the term of sentence, for the purpose of obtaining and working at gainful employment or for such other purposes as the court may deem conducive to his or her rehabilitation, for such time or intervals of time and under such terms and conditions as the court may order. Any part of a day spent outside of jail under such a release order shall be counted as a full day toward the serving of the sentence unless otherwise provided by the court. If a person violates the terms and conditions laid down for his or her conduct, custody, and employment, he or she shall be returned to the sentencing court. The court may then require that the balance of the person’s sentence be spent in actual confinement and may cancel any earned reduction of his or her term.



Section 45-36-232.21 - Reporting to jail.

Any person who has been sentenced to the Jackson County jail or any city jail within Jackson County and who has been ordered released under Section 45-36-232.20, at the time of sentence or at any time while any part thereof remains unserved, may be required by the sentencing court to report to the jail to which he or she has been sentenced to be incarcerated during weekends or at such times or intervals of time as the court may direct. Time so spent in jail shall be deducted from the term of the sentence. Any part of a day spent in the institution shall count as a full day toward the sentence. In no event shall the number of days confinement exceed the number of days in the original sentence.



Section 45-36-232.22 - Failure to report to jail.

Any person released under Section 45-36-232.20, or ordered confined under Section 45-36-232.21, who willfully fails to report for confinement as ordered shall be deemed to have escaped from the institution to which he or she has been sentenced and upon conviction shall be subject to the punishment provided for escape therefrom.



Section 45-36-232.23 - Income; Jackson County Work Release and Pretrial Release Fund.

For the purposes of this subpart, the term net income shall be defined as total salaries, wages, and other compensation received by a person committed to a jail in Jackson County for work performed while such person is released pursuant to this subpart, less all sums withheld for federal income tax, state income tax, taxes paid by any employee under the so-called Federal Insurance Contributions Act, group insurance, and union dues. Any person released from jail pursuant to this subpart shall pay to the county a sum equal to 20 percent of his or her net earnings earned while so released; provided, however, that no person so released shall be required to pay more than one hundred dollars ($100) to the court in any one calendar month under this subpart. The court having jurisdiction of the case, as a condition to releasing a prisoner pursuant to this subpart, may require that the prisoner establish a payroll deduction for the payment of any sums due hereunder. All sums so collected, whether by payroll deduction or otherwise, shall be paid over to and collected by the Jackson County Commission and deposited to a separate fund to be known as the Jackson County Work Release and Pretrial Release Fund.



Section 45-36-232.24 - Waiver of collection and payment.

In any case in which the court having jurisdiction of the case determines that the collection and payment of the sums provided for in Section 45-36-232.23 will impose a definite and significant financial hardship on the dependents of the prisoner involved, the court, in its discretion, may waive the collection and payment of the same, but in making such determination the court shall consider that the purpose of this subpart is to not only promote the rehabilitation of offenders but, insofar as possible, to make the implementation of this subpart self-supporting.



Section 45-36-232.25 - Disposition of funds.

All sums collected under this subpart shall be expended for the implementation of this subpart, including, but not limited to, paying salaries and other expenses involved in making investigations and studies necessary to determine whether or not particular prisoners will be granted the benefits of this subpart, transportation of prisoners to and from their places of employment, matching any federal or state grants which may be available in relation to the purposes of this subpart, and investigation and screening of prisoners subject to this subpart. If at the end of any calendar year, there remains a surplus in the fund established in Section 45-36-232.23, the surplus shall be paid over to the General Fund of Jackson County, provided the presiding judge of the Thirty-eighth Judicial Circuit shall certify in writing to the Judge of Probate of Jackson County that in the judgement of the presiding judge such surplus, or any portion thereof, is in excess of an amount necessary to carry out this subpart.



Section 45-36-232.26 - Legislative intent.

It is the intent of the Legislature that the provisions of this subpart pertaining to pretrial release shall be a guide to judicial officers in Jackson County, as defined herein, to insure that no person be needlessly detained in the county because of his or her personal economic circumstances so long as his or her release shall not be contrary to the public interest and also shall serve the purpose of assuring the defendant’s presence at the trial. It is not the intent of the Legislature that this subpart be so liberally construed as to allow the indiscriminate release of accused persons.



Section 45-36-232.27 - Judicial officer.

As used in this subpart, the term judicial officer means, unless otherwise indicated, any circuit judge or equivalent thereof in the Thirty-eighth Judicial Circuit, any judge of probate in Jackson County, and any district court judge or judge of any other court created in lieu thereof, or equivalent thereof in Jackson County, and any municipal judge in Jackson County.



Section 45-36-232.28 - Release pending trial; conditions; order; notice.

(a) Any person in Jackson County charged with an offense, at his or her appearance before a judicial officer, may be ordered released pending trial on his or her personal recognizance or upon the execution of an unsecured appearance bond in an amount specified by the judicial officer, unless the judicial officer determines, in the exercise of his or her discretion, that such a release will not reasonably assure the appearance of the person as required. When such a determination is made, the judicial officer, either in lieu of or in addition to the above methods of release, shall impose the first of the following conditions of release which will reasonably assure the appearance of the person for trial or, if no single condition gives that assurance, any combination of the following conditions:

(1) Place the person in the custody of a designated person agreeing to supervise him or her.

(2) Place restrictions on the travel, association, or place of abode of the person during the period of release.

(3) Require the execution of an appearance bond in specified amount and the deposit with the clerk of the court, in cash or other security as directed, of a sum not to exceed 10 percent of the amount of the bond, 80 percent of such deposit to be returned upon the performance of the conditions of release.

(4) Require the execution of a bail bond with sufficient solvent sureties, or the deposit of cash in lieu thereof.

(5) Impose any additional condition deemed reasonably necessary to assure appearance as required, including a condition requiring that the person return to custody after specified hours.

(b) In determining which conditions of release will reasonably assure the appearance of a person as required, the judicial officer, on the basis of available information as presented by the state or its representative, or the defendant, shall take into account such matters as the nature and circumstances of the offense charged, the weight of the evidence against the person, his or her family ties, employment, financial resources, character and mental condition, past conduct, length of residence in the community, record of convictions, and any record of appearance at court proceedings or of flight to avoid prosecution or failure to appear at court proceedings. The judicial officer, in making such factual determinations, shall bear in mind that this subpart has two purposes, one of which is to assure the presence of the defendant at trial and the other of which is to assure that all persons, regardless of their financial or social status, shall not needlessly be detained pending their appearance to answer charges, or pending appeal, when detention serves neither the ends of justice nor the public interest.

(c) A judicial officer authorizing the release of a person under this section shall issue an appropriate order containing a statement of the conditions imposed, if any, shall inform such persons of the penalties applicable to violations of the conditions of his or her release and shall advise him or her that a warrant for his or her arrest will be issued immediately upon any such violation, and shall warn such person of the penalties provided in Section 45-36-232.23.

(d) A judicial officer ordering the release of a person on any condition specified in this section may at any time amend his or her order to impose additional or different conditions of release.

(e) If it is determined that custody or detention pursuant to subdivision (5) of subsection (a) of Section 45-36-232.22 is required, all time spent in custody or detention shall count as part of any sentence to hard labor for the county or confinement in the county jail subsequently received by the person detained as a result of the charge or charges for which he or she was arrested and detained.

(f) The judicial officer shall determine the conditions of release as herein provided when the defendant is brought before him or her for preliminary examination or at such other times as the judicial officer may direct.

(g) Any other provisions hereof to the contrary notwithstanding, no warrant magistrate or assistant warrant magistrate shall have the authority to order that any person be released hereunder where that person is accused of a capital crime or of a crime where the defendant, if convicted, could receive a sentence of more than 10 years in prison.

(h) The Sheriff of Jackson County shall cause to be prominently posted in the area of the Jackson County jail where accused persons are usually booked, a sign in large letters which shall state as follows:

NOTICE: YOU MAY BE ELIGIBLE FOR RELEASE WITHOUT POSTING A BAIL BOND. INQUIRE OF THE JAILER AS TO HOW TO APPLY FOR SUCH RELEASE.

(i) All sums collected under this section shall be paid into the Jackson County Work Release and Pretrial Release Fund established pursuant to Section 45-36-232.23.



Section 45-36-232.29 - Failure to appear.

(a) Whoever, having been released pursuant to this subpart, willfully fails to appear before any court or judicial officer as required, shall incur a forfeiture of any security which was given or was pledged for his or her release, and, in addition shall be guilty of a Class B misdemeanor. Such a person convicted of such misdemeanor shall be punished as provided for in the Alabama Criminal Code, or other applicable law.

(b) Failure to appear after notice of the appearance date shall be prima facie evidence that the failure to appear was willful. Whether the person was warned when released of the penalties for failure to appear, shall be a factor in determining whether the failure to appear was willful. The district attorney or any assistant district attorney, or any other person responsible for administering this subpart, shall initiate prosecution for violation of this provision by making affidavit for a warrant to be issued by any officer authorized to issue warrants. The person who failed to appear shall be arrested and shall be brought before a judicial officer in the county in the same way other misdemeanor prosecutions proceed.

(c) A defendant may be convicted under this section, even if he or she has not received actual notice of the appearance date, if reasonable efforts to notify the defendant have been made, and the defendant, by his or her own actions, has frustrated the receipt of actual notice.



Section 45-36-232.30 - Revocation of release - Violation of condition of release.

a) A person who has been conditionally released pursuant to Section 45-36-232.28 and who has violated a condition of release, shall be subject to revocation of release and, in addition, may be prosecuted for contempt of court.

(b) Proceedings for revocation of release may be initiated upon notice by the warrant magistrate, assistant warrant magistrate, or any person responsible for administering this subpart, to the district attorney. A warrant for the arrest of a person charged with violating a condition of release may be issued by an officer authorized to issue warrants, on the affidavit of the district attorney or any assistant district attorney, or on the affidavit of any person responsible for administering this subpart. The person arrested under such a warrant shall be brought before a judicial officer in the county. No order of revocation shall be entered unless, after hearing, the judicial officer finds that there is clear and convincing evidence that the person has violated a condition of his or her release due to inattention, negligence, or by act of will.

(c) Contempt sanctions may be imposed if, upon a hearing and in accordance with procedures applicable to criminal contempt, it is established that the person violated a condition of his or her release. The contempt proceedings shall be expedited and heard by the court without a jury. A person found guilty of contempt for violation of a condition of release shall be imprisoned for not more than six months, or fined not more than one thousand dollars ($1,000), or both.



Section 45-36-232.31 - Revocation of release - Probable cause of felony or misdemeanor.

(a) A person who has been conditionally released pursuant to Section 45-36-232.28 and as to whom there is probable cause to believe he or she has committed a felony or misdemeanor while released, shall be subject to revocation of release.

(b) Proceedings for revocation of release for the ground in this provision, may be initiated by any person responsible for administering this subpart giving notice to the district attorney. After the district attorney has received such notice, a warrant for the arrest of a person who is charged with violating the conditions of release under this section, may be issued by any officer authorized to issue warrants, on the affidavit of the district attorney or any assistant district attorney, or on the affidavit of any person responsible for administering this subpart. The person arrested under such a warrant shall be brought before a judicial officer in the county. No order of revocation shall be entered unless, after a hearing, the judicial officer finds by clear and convincing evidence that a state or federal magistrate, judge, or judicial officer or grand jury has found probable cause to believe that the person has committed a felony or misdemeanor and such felony or misdemeanor was committed while the person was released under this subpart on the prior charge.



Section 45-36-232.32 - Bribery.

Any person engaged in the business of undertaking to act as surety on bail bonds in Jackson County, or any servant, agent, or employee of any person, firm, or corporation engaged in the business of acting as surety on bail bonds in Jackson County who shall pay a fee or rebate or give or promise to give anything of value including any stock or beneficial interest in a surety or bail bond company to a sheriff, deputy sheriff, policeman, peace officer, warrant magistrate, or any other person who has the power to arrest or to hold another person in custody, or to any public official or public employee in order to induce any such sheriff, policeman, peace officer, warrant magistrate, or other public official or employee to favor any person, firm, or corporation in any activities related to the bail bond business, including, but not limited to, the approval or disapproval of bail bonds, and access to any jail where prisoners are housed, shall be guilty of bribery and shall be punished as prescribed by Sections 13A-8-3 to 13A-8-5, inclusive.



Section 45-36-232.33 - Accepting a bribe.

Any sheriff, deputy sheriff, policeman, peace officer, warrant magistrate, or any other person who has the power to arrest or to hold another person in custody, or any public official or employee, who received a fee or rebate or receives or agrees to receive anything of value, including any stock or a beneficial interest in a surety or bail bond company, from any person engaged in the bail bond business, or from any person acting as the servant, agent, or employee of any person, firm, or corporation engaged in the bail bond business or otherwise engaged in the business of undertaking to act as surety on bail bonds, with an understanding, expressed or implied, that his or her actions, decisions, or judgement will be influenced thereby or that he or she will favor any person, firm, or corporation in the approval or disapproval of bail bonds or in granting access to any jail where prisoners are kept, shall be guilty of accepting a bribe and shall be punished as prescribed by Section 13A-10-61.



Section 45-36-232.34 - Forfeiture of cash or security.

All forfeitures of cash or other security deposited with the clerk of any court, and all deposits otherwise retained pursuant to this subpart shall be paid over to the Jackson County Work Release and Pretrial Release Fund hereby created, to be used to and implement this subpart.



Section 45-36-232.35 - Jackson County Work Release and Pretrial Release Commission.

(a) There is hereby created a body to be known as the Jackson County Work Release and Pretrial Release Commission, hereinafter called the commission. The commission shall be composed of seven persons, including the following: The Sheriff of Jackson County, the district attorney of the Thirty-eighth Judicial Circuit, a circuit judge from the Thirty-eighth Judicial Circuit to be appointed by the presiding judge of the circuit, a judge of the District Court of Jackson County to be appointed by the presiding district court judge in Jackson County, a person appointed by the Jackson County Commission, a person appointed by the City Council of the City of Scottsboro, the Circuit Court Clerk of Jackson County.

(b) The commission shall have the duty to implement this subpart and to generally superintend all administrative functions pursuant hereto, subject, however, to the provisions of duly promulgated rules of court of the circuit and district judges of Jackson County. The commission shall not, however, be empowered to direct any judicial officer in the exercise of his or her judicial functions. The commission, subject to any applicable laws pertaining to the employment and dismissal of county employees, shall have the power to employ and dismiss personnel employed to carry out this subpart, except judicial officers, and to direct and supervise such personnel.

(c) The commission shall make a continuing study of all activities conducted pursuant to this subpart and shall recommend to the Legislature any changes which it deems to be appropriate in the law to carry out and facilitate the purposes of this subpart.

(d) No agreement for the merger of the work release program provided for under Sections 45-36-232.20 to 45-36-232.24, inclusive, with any similar program operated by the State Department of Corrections or any other department, agency, or bureau of the State of Alabama shall be effective without the approval of the commission hereby created and, unless approved by such commission, shall be of no force and effect.

(e) The commission shall be empowered to issue subpoenas to compel the attendance of witnesses before the commission.

(f) The commission is hereby designated as the agency to apply for, receive, and administer any grants of funds by the United States Government or any agency thereof, the State of Alabama, or any agency thereof, or any private or quasi governmental foundation, corporation, firm, or agency. All funds received to the account of the commission shall be deposited to the fund established by Section 45-36-232.23, and shall be disbursed by the Jackson County Commission upon vouchers submitted by the commission.

(g) The commission shall elect a chair from among its membership and shall make its own rules for conducting its affairs. All meetings of the commission shall be in the Jackson County Courthouse and shall be held at the call of the duly elected chair. The chair shall be required to call a meeting of the commission upon request in writing of any three members of the commission.



Section 45-36-232.36 - Contempt; sanctions.

Nothing in this subpart shall interfere with or prevent the exercise by any court of Alabama of its power to punish for contempt.



Section 45-36-232.37 - Procedures cumulative.

The procedures prescribed in this subpart shall be cumulative and in addition to all other bail and release procedures provided by law.









Part 4 - Pistol Permits.

Section 45-36-233

(a) In Jackson County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75, shall be fifteen dollars ($15), which shall be collected by the sheriff and deposited into the Sheriff’s Law Enforcement Fund.

(b) The Sheriff’s Law Enforcement Fund and all monies collected under subsection (a) shall be deposited by the Sheriff of Jackson County in any bank located in Jackson County selected by the sheriff.

(c) The Sheriff’s Law Enforcement Fund as provided in subsection (b) shall be drawn upon by the Sheriff of Jackson County, or his or her appointed agent, and shall be used exclusively for law enforcement purposes in the public’s interest and in the discharge of the duties of the sheriff’s office as the sheriff sees fit.

(d) Any and all monies on August 1, 2001, in the current Sheriff’s Law Enforcement Fund created under Act 91-183 shall be transferred into the new Sheriff’s Law Enforcement Fund created by this section and the fund created under Act 91-183 shall become null and void. Any expenditures under Act 91-183 prior to August 1, 2001, are ratified and confirmed.

(e) The establishment of the Sheriff’s Law Enforcement Fund as provided in this section and the use of the funds shall in no way diminish or take the place of any other reimbursement or other source of income established for the sheriff or the operation of the sheriff’s office.






Part 5 - Retirement.

Section 45-36-234 - Receipt of badge, pistol, etc.; upon retirement.

Any individual employed by the Jackson County Sheriff’s office as a law enforcement officer for a period of 25 years or more who retires from the department in good standing may receive from the sheriff, without cost, a retired badge, a retired commission card, and a pistol, provided the pistol is furnished by the department.






Part 6 - Relief Acts.

Section 45-36-235 - Authorization of relief payments.

(a) In Jackson County, the sum of one thousand three hundred seventy-nine dollars and ninety-five cents ($1,379.95), or the amount as otherwise provided in this section, is hereby appropriated monthly for the relief of Mr. Willie Dean Mount. The monthly appropriations shall be payable as non-employee compensation from any funds available for the operation of the office of the sheriff. The monthly appropriation of one thousand three hundred seventy-nine dollars and ninety-five cents ($1,379.95) shall be reduced by any and all amounts of workers' compensation or disability payments payable to and received by Willie Dean Mount, but shall in no event shall the amount be less than six hundred eighty-three dollars and ninety-five cents ($683.95) per month.

(b) The operation of this section shall be retroactive to the date that the combined sum of workers' compensation benefits and Social Security disability benefits equaled one thousand three hundred seventy-nine dollars and ninety-five cents ($1,379.95), and all actions taken and payments made pursuant thereto on and after that date are ratified and confirmed.









Article 24 - Taxation.

Part 1 - Board of Equalization.

Section 45-36-241 - Relief from obligations incurred in relation to excessive homestead exemptions.

All laws to the contrary notwithstanding, the Tax Assessor of Jackson County, Alabama, is hereby relieved from any monetary obligation incurred by the official as a result of carrying out a directive from the county commission to grant excessive homestead exemptions to certain property owners in the county during the tax collection year of 1982. The relief granted by this section shall include in full any amount which the Department of Examiners of Public Accounts has determined that the tax assessor is responsible for as a result of such directive.






Part 2 - Revenue Commissioner.

Division 1 - Budgetary Operations.

Section 45-36-241 - Relief from obligations incurred in relation to excessive homestead exemptions.

All laws to the contrary notwithstanding, the Tax Assessor of Jackson County, Alabama, is hereby relieved from any monetary obligation incurred by the official as a result of carrying out a directive from the county commission to grant excessive homestead exemptions to certain property owners in the county during the tax collection year of 1982. The relief granted by this section shall include in full any amount which the Department of Examiners of Public Accounts has determined that the tax assessor is responsible for as a result of such directive.



Section 45-36-241.01 - Merger of operations.

(a) The Revenue Commissioner of Jackson County may take the necessary action to merge the budgetary operations and functions of his or her office. The expenses of the office shall be financed on a pro rata share basis from the proceeds of any state, county, and municipal ad valorem taxes collected in the county in the same manner as the salary of the revenue commissioner is paid pursuant to Section 40-6A-2. Any funds retained pursuant to this section shall be used solely for the operation of the office of revenue commissioner subject to approval of the budget for the office by the county commission in the same manner as the budget is currently approved.

(b) This section is supplemental. It shall be construed in pari materia with other laws regulating the revenue commissioner’s office in Jackson County; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are repealed. (Act 2003-533, 2nd Sp. Sess., p. 1575, §§1, 2.)






Division 2 - Creation of Office.

Section 45-36-241.20 - County revenue commissioner.

(a) After September 30, 1985, there shall be a county revenue commissioner in Jackson County. A commissioner shall be elected at the general election in 1984 and at the general election every six years thereafter, who shall serve for a term of six years beginning on the first day of October next after his or her election, and until his or her successor is elected and has qualified.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records and the making of reports concerning assessments for and the collection of taxes.

(c) Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties and compensation of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in such sum as may be fixed by the county commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned as other official bonds are conditioned and shall be approved by and filed with the judge of probate. The cost of the bond required herein shall be paid out of the general funds of the county on warrant of the county commission, and shall be a preferred claim against the county.

(e) The county shall provide the necessary offices for the county revenue commissioner, and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or the tax collector of the county are now or hereafter may be by law authorized and directed to charge or collect for the performance of any duty hereby imposed on the county revenue commissioner. As compensation for the performance of the duties of his or her office, the county revenue commissioner shall receive an annual salary provided by law.

(g) The offices of tax assessor and tax collector of Jackson County are hereby abolished effective the first day of October, 1985.

(h) It is the purpose of this section to promote the public convenience in Jackson County by consolidating the offices of tax assessor and tax collector into one office.






Division 3 - Motor Vehicles.

Section 45-36-241.40 - Motor vehicle license and title division; personnel.

There is hereby created within the Revenue Commissioner’s office of Jackson County a license division which shall issue all motor vehicles licenses, and titles, issued through the revenue commissioner’s office. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationery, forms, and supplies as furnished pursuant to law by the State Department of Finance or the Comptroller. The county commission shall also provide such clerks and other assistants for the revenue commissioner as shall be necessary from time to time for the proper and efficient performance of the duties of his or her office. The revenue commissioner shall have authority to employ such clerks and other assistants and their compensation shall be set by the county commission. The compensation of the clerks and assistants shall be paid out of the general fund of the county in the same manner as other county employees are paid.



Section 45-36-241.41 - Duties; commissions and fees.

The revenue commissioner shall perform all duties relating to the issuing of licenses and titles on motor vehicles in the county which have heretofore been performed by the judge of probate. The Judge of Probate of Jackson County is hereby relieved of all duties and responsibilities relative to the issuance of licenses and titles, payment of taxes collected by the revenue commissioner, and collection of certain monies on such motor vehicles and titles. The revenue commissioner shall receive the commissions and fees now allowed the judge of probate for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting of such monies shall be made at the same time as other reports and remittances now made by the judge of probate.



Section 45-36-241.42 - Recordkeeping.

The revenue commissioner shall keep at all times an accurate record of all motor vehicle licenses and titles received by him or her from the Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. He or she shall report to the Comptroller at the same time and in the same manner that other officials with those duties are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that the officials are required to account for by law.



Section 45-36-241.43 - Charge and collection of fees.

Except as herein provided, the revenue commissioner shall be entitled to charge and collect the same fees that are provided for by law. For the performance of duties relative to the recording of the transfer of the ownership of motor vehicles as prescribed in this code the revenue commissioner shall charge and collect a fee of one dollar twenty-five cents ($1.25). All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake of fact or law shall be made under the conditions and in the manner prescribed by this code.



Section 45-36-241.44 - Payment of tax required for issuance of license.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the revenue commissioner until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the revenue commissioner. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the revenue commissioner who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tax shall be evidence of the payment of the license and ad valorem tax due as provided under this subpart.



Section 45-36-241.45 - Assessments.

Before any vehicles may be assessed, the revenue commissioner shall be furnished a bona fide bill of sale or title or title application in the present owner’s name, also, if applicable, tag number and decal number presently on the vehicle, unless vehicle is new, in which case the revenue commissioner shall be furnished a bona fide bill of sale or title from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the revenue commissioner shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. In the case of a used car purchased from an individual, a bona fide bill of sale or properly assigned title shall be furnished to the revenue commissioner, and, also, if the vehicle has a license tag that is still in effect, a certified copy of the tag receipt shall be furnished to the revenue commissioner or, if the tag on the vehicle has expired, the tag number and decal number or the license tag shall be furnished to the revenue commissioner. If such tag number and decal number, or tag receipt or bill of sale or certificate of title is not furnished, the vehicle shall be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which license tags have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.



Section 45-36-241.46 - Voiding of license tag upon invalid payment.

In cases where a personal check given for a license tag is found to be noncollectible for any reason, the revenue commissioner has the authorization to void any license tag in question. The revenue commissioner shall then notify the sheriff, who shall attempt to retrieve the license tag in question. Once such license tag has been voided, the revenue commissioner shall receive credit for the cost of the license tag plus the issuance fee. The appropriate state office shall mark the records pertaining to the void license and, upon inquiry by law enforcement agencies, shall notify the agencies that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.



Section 45-36-241.47 - Application and renewal by mail.

The revenue commissioner, near the end of each month, shall mail to each auto owner prior to the month of expiration of the current year’s tag or decal, an application form containing a space for the name and the last known address of the owner of the motor vehicle, the make, model, year, and vehicle identification number, the correct amount of ad valorem taxes (state, county, school districts, municipal, and other), and the amount of the motor vehicle license tax, the cost of tag, issuance, and handling fee. The form shall also include the final date due without penalty. The revenue commissioner shall keep a record of each application. Each year thereafter, the revenue commissioner shall send such application to each auto owner near the end of each month prior to the month of expiration of the current year’s tag or decal. Once the auto owner receives his or her application, he or she may sign the application form and return it by mail, together with his or her remittance of the total amount shown on the form, payable to the revenue commissioner’s office no later than the 25th day of the following month which is the month of expiration of the current year’s tag or decal. The revenue commissioner shall stamp said form paid and mail it along with the auto tag or decal sticker to the applicant by the 28th day of the month. The procedure authorized by this subpart for payment of ad valorem taxes or motor vehicles and motor vehicle license taxes and the issuance of license tags is optional. Each owner is obligated for payment regardless of whether or not of receiving application. Each owner of a motor vehicle shall continue to have the right to pay taxes and receive his or her tag in person, without the necessity of paying the mailing fee provided for herein.






Division 4 - Redemption of Lands.

Section 45-36-241.70 - Procedure for sale and redemption of lands.

(a) This section shall apply to Jackson County.

(b) The procedure for selling and redeeming lands for taxes in such county shall be the same as provided in Title 40, as amended, except that all such duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the revenue commissioner of the county, and the judge of probate shall be relieved of all such duties.









Part 3 - Tax, Ad Valorem.



Part 4 - Tax, Gasoline.

Section 45-36-243 - Definitions.

For the purposes of this part, the following terms shall have the respective meaning ascribed by this section:

(1) COUNTY. Jackson County.

(2) DISTRIBUTOR. Any person who engages in the selling of gasoline or motor fuel, as herein defined, in Jackson County by wholesale domestic trade, but shall not apply to any transaction of such distributor in interstate commerce.

(3) GASOLINE. Gasoline, naphtha, and other liquid motor fuels or any device or substitute therefor commonly used in internal combustion engines; provided, that such term shall not be held to apply to those products known commercially as kerosene oil, fuel oil, or crude oil when used for lighting, heating, or industrial purposes.

(4) MOTOR FUEL. Diesel oil, tractor fuel, gas oil, distillate, kerosene, jet fuel, or any substitutes or devices therefor when sold, distributed, stored, or withdrawn from storage in any county for use in the operation of any motor vehicle upon the highways of this state.

(5) PERSON. Persons, corporations, copartnerships, companies, agencies, associations, incorporated or otherwise, singular or plural.

(6) REFINER. Any person who manufactures, distills, blends, compounds, or mixes any one or more products in the production of gasoline or motor fuel as herein defined.

(7) RETAIL DEALER. Any person herein defined as a distributor who is also engaged in the selling of gasoline or motor fuel, as herein defined, in Jackson County at any place in this state in broken quantities.

(8) STORER. Any person who ships or causes to be shipped or receives gasoline or motor fuel, as herein defined, into Jackson County in any quantities and stores the same in any manner and withdraws or uses the same for any purpose.

(9) USER. Any person who uses or consumes gasoline or motor fuel, as herein defined, in Jackson County in any manner or for any purpose; provided, that the term user is not to include any refiner who has a refinery or refineries located within Jackson County when using gasoline or motor fuel in the manufacturing or refining process, or any person who holds a federal permit to blend motor fuels under the federal law and statutes and who pays the federal excise tax on such motor fuels directly to the federal government, when such person uses gasoline in Jackson County in such blending process.



Section 45-36-243.01 - Excise tax authorized.

The Jackson County Commission is hereby authorized to impose excise taxes on persons selling, distributing, storing, or withdrawing from storage for any purpose whatever, gasoline and motor fuel, as herein defined, within Jackson County not to exceed three cents ($.03) per gallon and to require every distributor, retail dealer, or storer of gasoline or motor fuel as herein defined to pay such excise taxes upon the selling, distributing, or withdrawing from storage for any use, gasoline and motor fuel as herein defined in such county; provided that excise taxes levied pursuant to this part shall not be levied upon the sale of gasoline or motor fuel, as herein defined, in interstate commerce, and provided further that if the excise tax imposed under this part upon the sale of such gasoline or motor fuel, as herein defined, shall have been paid by a distributor or by retail dealer or storer, such payment shall be sufficient, the intention being that the taxes shall not be paid but once. The excise taxes imposed pursuant to this part shall apply to persons, firms, corporations, dealers, or distributors storing gasoline or motor fuel, as herein defined, and distributing the same or allowing the same to be withdrawn from storage, whether such withdrawal be for sale or other use, provided that sellers of gasoline or motor fuel, as herein defined, and its substitutes paying the taxes herein provided may pay the same computed and paid on the basis of their sales as hereinafter required, and storers and distributors shall compute and pay such taxes on the basis of their withdrawals or distributors. The taxes herein provided for shall be in addition to any and all excise or other taxes imposed on gasoline or motor fuel, as herein defined, or any device or substitute therefor, or on the business of selling, distributing, storing, or withdrawing from storage for any purpose, gasoline or motor fuel as herein defined; however, the county commissions of such counties shall exempt from any tax levy upon any gasoline or motor fuel as herein defined and shall be limited the following when used in essential governmental functions by the State of Alabama or any agency thereof, or county governing agencies, municipalities, boards of education, National Guard Armories, and the federal government or any agency thereof.



Section 45-36-243.02 - Statement of sales and withdrawals.

On or before the 20th day of each month after any tax shall have been levied under authority of this part, every person upon whom the excise tax is levied shall render to the County Commission of Jackson County on forms prescribed by such county commission a true and correct statement of all sales and withdrawals of gasoline and motor fuel as herein defined made by him, her, or them during the next preceding month, liable for payment of the excise tax imposed pursuant to this part, and shall furnish to the county commission such additional information as such county commission may require upon blanks to be formulated and furnished by the county commission, and at the time of making such report shall pay to the county commission an amount of money equal to the excise tax levied under this part. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths, and any false statement sworn to shall constitute perjury and upon conviction thereupon the person so convicted shall be punished as provided by law for the crime of perjury.



Section 45-36-243.03 - Recordkeeping.

All distributors, storers, and retail dealers shall keep for not less than three years within the State of Alabama at some certain place or office such books, documents, or papers as will clearly show the amount of sale of withdrawals of gasoline and motor fuel, as herein defined, made in such county taxed under this part.



Section 45-36-243.04 - Report of business address.

Within 30 days after any tax shall have been levied under authority of this part every distributor, storer, or retail dealer engaged in the sale or withdrawal of gasoline or motor fuel, as herein defined, in Jackson County shall make a report on blanks furnished under Section 45-36-243.01 to the county commission of such county, showing the place and post office address at which he or she is engaged in the business of distributor or storer or retail dealer in gasoline or motor fuel, as herein defined, within Jackson County, which information shall be entered by the county commission of the county on a book kept for that purpose, and should such distributor, storer, or retail dealer move his or her place of business from one business address to another such distributor, storer, or retail dealer shall within 30 days thereafter notify the county commission of such removal, giving the former place and post office address and also the place and post office address to which his or her place of business has been removed. After the tax imposed under this part has become effective, no person shall become a distributor, storer, or seller of gasoline or motor fuel, as herein defined, in such county until he or she shall have made such reports to the Jackson County Commission.



Section 45-36-243.05 - Violations.

If any distributor, storer, or retail dealer of gasoline or motor fuel, as herein defined, in such county shall fail to make the reports of any of them as required in this part or shall fail to comply with any regulation adopted for the collection of the tax by the county commission of such county, within the time required for making such reports, or shall fail to pay the tax imposed within the time fixed for the payment thereof, the distributor, storer, or retail dealer upon conviction thereof shall pay a civil fine of not more than five hundred dollars ($500) for each offense.



Section 45-36-243.06 - Enforcement.

It shall be the duty of the county commission of such county to enforce this part upon its imposing the tax hereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every distributor, storer, or retail dealer of gasoline or motor fuel, as herein defined, on which such tax has been imposed and to make any and all rules and regulations necessary and proper for the collection of such tax. Provided however, upon resolution of the county commission of any county the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by such county under this part. All persons, firms, businesses, and corporations subject to and owing such taxes shall be and hereby are directed to pay the same over to the department and such payment shall be a full and complete discharge of all liability therefor to the county. The department is authorized to promulgate reasonable rules and regulations to facilitate the orderly and efficient collection of the taxes. The department is authorized to recover all costs of collecting such taxes, not to exceed five percent of the proceeds thereof, from such proceeds and shall pay the net amount remaining thereafter to the county.



Section 45-36-243.07 - Delinquency in payment of tax.

If any distributor, storer, or retail dealer in gasoline or motor fuel, as herein defined, shall fail to make monthly reports or shall fail to pay the tax imposed under authority of this part, the tax shall be deemed delinquent within the meaning of this part and there shall be added to the amount of his or her tax a penalty of 25 percent, provided if in the opinion of the county commission of the county a good and sufficient cause or reason is shown for such delinquency, the penalty may be remitted. The annual rate of interest to be added to all taxes imposed under the authority of this part which are not paid by the prescribed due dates shall be at the same rate established by the Secretary of the Treasury under the authority of 26 USCA § 6621. Interest on overpayments shall be computed at the same annual rate. The county commission shall be authorized and empowered to make returns for delinquent tax payers upon such information as it may reasonably obtain and add to that the penalty as prescribed by this part. If any person shall be delinquent in the payment of any tax imposed pursuant to this part, the county commission of the county shall issue execution for the collection of the same, directed to any sheriff of the State of Alabama, who shall proceed to collect the same in the manner now provided by the law for the collection of delinquent taxes by the county tax collector and make return of such execution to the county commission issuing the same. The tax herein authorized to be levied and the penalties herein provided for shall be held as a debt payable to such county by the person against whom the same shall have been imposed or against whom the penalties shall have accrued, and all such taxes and penalties shall be a lien upon the property in the county and elsewhere in this state of the person against whom the tax shall have been imposed and the penalties shall have accrued.



Section 45-36-243.08 - Payment of tax

The acceptance of any amount paid for the excise tax imposed under this part shall not preclude the collection of the amount actually due. However, the amount actually paid shall constitute a credit against the amount actually due.



Section 45-36-243.09 - Penalties.

Any distributor, storer, or dealer who shall violate this part or shall fail to comply with any reasonable rule or regulation promulgated hereunder, may be restrained, and proper prosecution instituted in the name of the county by the Attorney General or by such counsel as the county commission of the county shall direct, from distributing, selling, storing, or withdrawing from storage any gasoline or motor fuel, as herein defined, the sale or withdrawal of which is taxable until such persons shall have complied with this part.



Section 45-36-243.10 - Quarterly reports.

Each agent or any railroad company, bus or truck operator, or other transportation company or agency operating in such county shall report to the county commission of the county on the first day of January, April, July, and October of each year all shipments of gasoline or motor fuel as defined in this part or substitutes therefor handled by him, or her, or through the station or office at which he or she is the agent, and delivered to any person in such county during the preceding three months, giving the names and address of the consignor or consignee shipping and receiving the gasoline or motor fuel or substitute therefor and the number of gallons or pounds contained in each and every shipment.



Section 45-36-243.11 - Special fund.

The proceeds of any tax imposed under authority of this part shall be paid into a special fund in the county treasury for use as provided in Section 45-36-243.12



Section 45-36-243.12 - Use of funds.

Expenditures from the special fund provided for in Section 45-36-243.11 shall be made exclusively for road materials only. At least five percent of the proceeds may be used to resurface gravel roads and up to 20 percent may be used to purchase road equipment.



Section 45-36-243.13 - Construction of part.

The provisions of this part are cumulative and shall not be construed to repeal other laws or parts of laws unless such laws or parts of laws are in conflict herewith. All laws or parts of laws which conflict with this part are repealed insofar as such conflicting provisions exist.






Part 5 - Tax, Lease.

Section 45-36-244 - Levy of tax.

(a) In Jackson County, the county commission may levy a two percent lease tax in all areas of the county.

(b) The tax shall parallel the state lease tax in Chapter 12, commencing with Section 40-12-220, of Title 40 and Section 40-9-30, including exemptions therefrom and enforcement proceedings therefor. The Jackson County Commission shall administer and collect this tax and provide for enforcement penalties by resolution. The county commission may retain an amount or percentage of the total proceeds collected in an amount as may be agreed upon by the members of the county commission, but in no event shall the charge exceed two percent of the total amount of tax collected under this section.

(c) The net proceeds of any lease tax levied pursuant to this section shall be deposited in the county general fund for general county purpose.






Part 6 - Tax, Lodging.

Section 45-36-245 - Levy of tax; exemptions; payment; recordkeeping; disposition of funds.

(a) In addition to all other taxes imposed by law, the Jackson County Commission is hereby authorized to levy a privilege or license tax in an amount not to exceed two percent against every person engaging in Jackson County in the business of renting or furnishing any room or rooms, lodging, or accommodations, to any transient in any hotel, motel, inn, tourist court, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. The tax shall be levied upon the charge for such rooms, lodgings, or accommodations, including the charge for use of rental of personal property and services furnished in such room or rooms.

(b) There are exempted from the tax authorized by this section and from the computation of the amount of the tax levied or payable hereunder the following: Charges for property sold or services furnished which are required to be included in the tax levied by the state sales tax act; charges for the rental of rooms, lodgings, or accommodations to a person for a period of 30 continuous days or more.

(c)(1) The taxes authorized by this section, except as otherwise provided herein, shall, if levied, be due and payable to the State Department of Revenue on or before the 20th day of the month next succeeding the month in which the tax accrues. On or before the 20th day of each month after October 1, 1987, every person on whom the tax is levied by this section shall render to the Department of Revenue on a form prescribed by the department, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with such other information as the Department of Revenue may demand and require; and at the time of making such monthly report the taxpayer shall compute and pay to the Department of Revenue the amount of taxes shown to be due; provided, however, that any person subject to the tax who conducts any business on a credit basis may defer reporting and paying the tax until after the person has received payment for the items, articles, or accommodations furnished; and in the event he or she so defers reporting and paying any such taxes he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing such report.

(2) It shall be the duty of every person engaged or continuing in any business subject to the taxes which may be levied by this section to keep and preserve suitable records of the gross proceeds of such business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable under the provisions of this section. Such records shall be kept and preserved for a period of two years and shall be open for examination at any time by the State Department of Revenue or by any duly authorized agent, deputy, or employees of the department.

(3) Any person who fails to pay any tax levied by this section within the time required by this section shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest thereon from the date on which the tax became due and payable at the rate due and payable on the state lodgings tax, such penalty and interest to be assessed and collected as a part of the tax; provided, however, that the State Department of Revenue, if good and sufficient reason be shown, may waive or remit the penalty or any portion thereof.

(d) All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports, and keeping and preserving records with respect thereto; the promulgation of rules and regulations with respect to the state lodging tax; and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with this section when applied to the tax authorized by this section, shall apply to the county if such tax is levied. The Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to any county tax levied pursuant to this section as are imposed on the commissioner and the department, respectively, by the state lodging tax statutes. All provisions of the state lodging tax statutes that may be made applicable to this section to the county tax herein authorized and to the administration of this section are incorporated herein by reference and made a part hereof as if fully set forth herein.

(e) None of this section shall be applied in such manner as to violate the Commerce Clause of the Constitution of Alabama. Should any provision of this section be held invalid, the invalidity thereof shall not affect the remaining provisions of this section.

(f) The State Department of Revenue, if the tax herein authorized is levied, shall charge Jackson County for collecting any county tax so levied, an amount or percentage of total collections not to exceed 10 percent of the total amount of tax collected hereunder. Such charge for collecting the tax for the county may be deducted each month from the proceeds of the tax before certifying the amount thereof due Jackson County Treasurer for that month.

(g) If the tax herein authorized is levied, the county commission, in its discretion, may first give up to one cent ($.01) of the net proceeds of such tax to the Scottsboro-Jackson County Heritage Center. The county treasurer shall then deposit the remaining net proceeds of the lodging tax collected hereunder to the account of the Scottsboro-Jackson County Chamber of Commerce for the promotion of tourism.



Section 45-36-245.01 - Additional lodging tax.

(a) This section shall be applicable only to Jackson County.

(b) There is levied and imposed, in addition to all other taxes of every kind now imposed by law, a privilege or license tax upon every person, firm, or corporation engaging in the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration, in an amount of one dollar ($1) per room per night for the rooms, lodgings, or accommodations, including the charge for use or rental of personal property and services furnished in the room; provided, however, that there is exempted from the tax levied under this section any rentals or services taxed under Division 1, commencing with Section 40-23-1, of Article 1 of Chapter 23 of Title 40. The tax shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place.

(c) The tax herein levied shall be collected in the same manner as the state lodgings tax as provided in Chapter 26, Title 40, and the net proceeds, less a reasonable cost of collection, from the tax shall be paid into the Jackson County General Fund and from there transferred to the Greater Jackson County Chamber of Commerce, Jackson County Tourism organization, to be expended to promote tourism in Jackson County.






Part 7 - Tax, Severance.

Section 45-36-246 - Levy and collection of tax.

(a) There is levied from each producer of coal in Jackson County a privilege or license tax to be known as a severance tax. The rate of the tax shall be twenty cents ($.20) per ton of coal severed.

(b) The tax herein levied shall be in addition to any state tax heretofore or hereafter imposed on the severance of coal, but shall be the only severance tax levied by the county on coal. One hundred percent of the net proceeds from such tax shall be deposited in a special fund known as the Coal Severance Tax Road Fund. Expenditures from this Coal Severance Tax Road Fund shall be made for the purpose of repairs, maintenance, and construction of roads and bridges in Jackson County with preference to be given, when possible, to roads and bridges which have been damaged by coal hauling and mining activities but with the Jackson County Commission to have sole discretion in determining and designating upon which roads and bridges such sums shall be expended. The Jackson County Commission shall have authority to expend from the fund for such purposes by paying directly to the State Department of Transportation or such other agency as might be in lawful charge and control of the road and bridge system in Jackson County or the Jackson County Commission may deal with independent contractors.

(c) The Jackson County Commission shall require each producer of coal in the county to file with the commission a surety bond approved by the commission guaranteeing payment of the severance tax levied in accordance with this section.

(d) The State Department of Revenue shall collect the severance tax levied by this section in addition to the severance tax levied by Chapter 13 of Title 40, as amended. The State Department of Revenue is hereby further authorized to recover all costs of collecting such severance taxes from the proceeds of such taxes collected and the department is hereby authorized to promulgate such rules and regulations as are necessary to facilitate the collection of the severance taxes in any county levying the tax pursuant to this section.

(e) This section shall be administered and the tax levied in accordance with this section shall be subject to and collected in accordance with all applicable definitions, exceptions, exemptions, proceedings, requirements, provisions, penalties, fines, punishments, and deductions as are provided in Chapter 13 of Title 40, as amended, except where inapplicable or where herein otherwise provided. Assessments for the tax levied in accordance with this section shall be made in accordance with the applicable provisions of Chapter 23 of Title 40, as amended.






Part 8 - Tax. Tobacco.



Part 9 - Tax, Sales and Use.

Section 45-36-248 - Levy of tax; collection and disposition of proceeds; violations.

(a) This section shall apply only to Jackson County.

(b) As used in this section, sales and use tax means a tax imposed by the state sales and use tax statutes and such other acts applicable to Jackson County, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and Section 40-23-63.

(c) Subject to the outcome of the referendum provided for herein, the County Commission of Jackson County may, upon a majority vote of the members, levy, in addition to all other taxes, including, but not limited to, county and municipal gross receipts license taxes, a privilege license tax in an amount up to one cent against each dollar of gross sales or gross receipts.

The gross receipts of any business and the gross proceeds of all sales which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this section.

(d) The tax levied by this section shall be collected at the same time and in the same manner as the state sales and use taxes are collected in Jackson County and those sales and use taxes applicable only to Jackson County.

(e) Each person engaging or continuing in a business subject to the tax levied by this section, and each casual sale that is subject to tax, shall add to the sales price and collect from the purchaser the amount due by the taxpayer because of such sale or use. It shall be unlawful for any person subjected to the tax to fail to refuse to add to the sales price and to collect from the purchaser the amount required to be added to the sale pursuant to this section. It shall be unlawful for any person subjected to the tax levied by this section to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.

(f) The tax levied by this section shall constitute a debt due Jackson County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. Jackson County shall collect the tax, enforce this section, and have and exercise all rights and remedies otherwise currently applicable or which may be provided for in the future for the collection of the sales and use taxes in Jackson County.

(g) All existing provisions of the sales and use tax statutes, whether imposed by state statutes or local act applicable to Jackson County, with respect to the payment, assessment, and collection of the sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules and regulations with respect to the sales and use tax, and the administration and enforcement of the sales and use taxes which are not inconsistent with this section shall apply to the tax levied under this section. Jackson County shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this section as imposed by the existing sales and use tax statutes, whether imposed by state statutes or local act applicable to Jackson County. All provisions of the existing sales and use tax statutes that are made applicable by this section to the tax levied under this section, and the administration and enforcement of this section, are incorporated by reference and made part of this section as if fully set forth herein.

(h) All taxes collected under this section shall be remitted to Jackson County as all other sales and use taxes applicable to Jackson County, whether imposed by state statutes or local act applicable to Jackson County. All such funds from the tax levied by this section shall be paid to the Jackson County General Fund to be used as all other funds paid to the Jackson County General Fund without restriction or earmark, but such disbursement may include, but not necessarily be limited to the following purposes as the funding may allow, in the discretion of the Jackson County Commission:

(1) To supplement and support resource officers for schools in Jackson County.

(2) To provide for additional support for fire departments in the county.

(3) To support redevelopment and community development efforts for communities and municipalities in Jackson County.

(4) To support industrial and business development.

(5) To provide funding for the public works department particularly in supporting the upkeep of county roadways.

(6) To provide for the Jackson County General Fund and to create a strong base of income for the operations of Jackson County.

(i) At the next general, special, or primary election held in Jackson County after October 1, 2015, or at a special election called by the county commission, the electors of the county shall vote at a referendum. On the ballots used at the election, the proposition to be voted on shall be stated substantially as follows:

"Do you favor a local law authorizing the Jackson County Commission to levy a sales and use tax of up to one cent per dollar for the Jackson County General Fund? Yes_____ No_____."

The results of the referendum shall be certified by the judge of probate and forwarded to each member of the Jackson County Commission and the Jackson County Legislative Delegation. The tax may be imposed at the discretion of the Jackson County Commission only if a majority of those casting ballots regarding the referendum cast a "yes" vote.









Article 25 - Utilities.

Part 1 - Solid Waste Collection.

Section 45-36-250 - Exceptions authorized.

(a) This section shall apply only to Jackson County.

(b) Pursuant to subsection (a) of Section 22-27-3, the Jackson County Commission may grant an additional exemption to the mandatory solid waste collection program to individuals in households whose total income does not exceed 75 percent of the federal poverty level.

(c) The Jackson County Commission may by resolution or ordinance adopt rules and regulations to implement subsection (b).



Section 45-36-250.01 - Reimbursement of surplus funds.

(a) Notwithstanding any other law to the contrary, the Jackson County Commission may reimburse the Jackson County General Fund for all payments made from the general fund for, or related to, the operation of the Jackson County Solid Waste Program. Funds used for a reimbursement by the county commission shall be derived from surplus funds over the operating costs of the Jackson County Solid Waste Program as determined by standard government fund accounting principles.

(b) The county commission may receive a reasonable administrative fee payable to the Jackson County General Fund by a transfer of funds from the Solid Waste Fund in an amount up to five percent of the gross revenue generated by the Jackson County Solid Waste Program on an annual basis in order to reimburse the county general fund for expenses related to the administration of the solid waste program and fund.






Part 2 - Tennessee River Preservation Act.

Section 45-36-251 - Transfer of water from Tennessee River Basin.

(a) This section shall apply only in Jackson County.

(b) The Legislature of the State of Alabama finds the following:

(1) It is in the best interest of the State of Alabama and the people of Jackson County to protect the Tennessee River and its watershed to promote the beneficial purposes of maintaining a clean drinking water supply, hydroelectric power generation, navigation, industry, agriculture, environmental quality, and recreation.

(2) The Tennessee River has been identified by the people of Alabama and the nation as a unique resource lying in seven states and by Congress through the establishment of a special authority known as the Tennessee Valley Authority (TVA) for the promotion of the best interests of the Tennessee Valley.

(3) That it is in the best interest of the people of the State of Alabama and Jackson County to protect and preserve the Tennessee River as set forth in this section in the absence of statewide legislation addressing interbasin transfers of water becomes effective, and that this section remain in effect until statewide legislation on this subject is adopted.

(c) This section shall be known as the Tennessee River Preservation Act.

(d) For the purpose of this section, the term Tennessee River Basin means the entire topographic extent of the watershed of the Tennessee River and all of its tributaries.

(e)(1) In Jackson County, no water may be withdrawn from the Tennessee River Basin for transfer to any other river basin outside of the Tennessee River Basin in an amount greater than the amount being withdrawn on March 2, 2006.

(2) For the purpose of this section, the amount of the existing transfer of water from the Tennessee River is 150 percent the average daily amount calculated for the highest continuous 90–day period from January 1, 2000, until March 2, 2006.






Part 3 - Water Authority.

Section 45-36-252 - Definitions.

When used in this part, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise.

(1) AUTHORITY. The Jackson County Water Authority, a public corporation organized pursuant to this part.

(2) BOARD. The Board of Directors of the Jackson County Water Authority.

(3) BONDS. Bonds, notes, and certificates representing an obligation to pay money.

(4) COUNTY. Jackson County.

(5) DIRECTOR. A member of the Board of Directors of the Jackson County Water Authority.

(6) GARBAGE PICK UP AND DISPOSAL. All services involved in the pick up and disposal of garbage from residents, businesses, and factories.

(7) INCORPORATORS. The persons forming a public corporation organized pursuant to this part.

(8) MUNICIPALITY. An incorporated city or town of Jackson County.

(9) NEW TERRITORY. Any territory added, by amendment to the certificate of incorporation of an authority, to the area or areas in which that authority is authorized to render water, garbage, or sewer service.

(10) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state or of a county or municipality.

(11) PROPERTY. Real and personal property and interests therein.

(12) PUBLIC WATER SYSTEM. A water system which is owned or operated by the United States of America, the state, a county, a municipality, a public corporation organized under the laws of the state, any combination of any thereof, or any agency or instrumentality of any one or more thereof or in which any one or more thereof or any agency or instrumentality of any one or more thereof holds a reversionary or remainder interest.

(13) SERVICE AREA. The geographic area or areas in which the authority is authorized by its certificate of incorporation or any amendment thereto to render water, sewer, or garbage service shall be any area within the county in which such service is not provided by another public authority.

(14) SEWER SERVICE. The construction, operation, and maintenance of sewer disposal facilities and lines in areas of the county not served by any other public sewer facility.

(15) STATE. The State of Alabama.

(16) WATER SERVICE. The providing, furnishing, supplying, or distributing of water and the performing of all of the functions and activities reasonably incident to the operation of a water system.

(17) WATER SYSTEM. Land, plants, systems, facilities, buildings, and other property, or any combination of any thereof, which are used or useful or capable of future use in providing, furnishing, supplying, or distributing water, including, but not limited to, water supply systems, water distribution systems, reservoirs, wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, filtration plants, purification plants, meters, valves, fire hydrants, and all necessary appurtenances and equipment, and all properties, rights, easements, and franchises deemed necessary or desirable by the authority for use in rendering water service.



Section 45-36-252.01 - Legislative intent.

This part is intended to aid the state and county in the execution of its duties by providing an appropriate and independent instrumentality of the state and of the county with full and adequate powers to fulfill its functions. It is the further legislative intent that the Jackson County Water Authority develop a master plan of operation for the water authority in consultation with all existing water authorities in and adjoining Jackson County and any county or local governments for the purpose of determining the method by which public water services, garbage disposal, and sewer service can be provided to the citizens of the county or area served by the authority.



Section 45-36-252.02 - Amendment of certificate of incorporation.

(a) The certificate of incorporation of the authority incorporated under this part may at any time and from time to time be amended in the manner provided in this section.

(b)(1) The board of directors of the authority shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include:

a. A change in the name of the authority.

b. The addition to the service area of the authority of new territory lying within Jackson County.

c. Provisions for the operation of a system or facility the operation of which is not then provided for in the certificate of incorporation of the authority and which the authority is authorized by this part to operate.

d. Any matters which might have been included in the original certificate of incorporation.

e. Provisions for the addition to the service area of the authority of new territory lying outside Jackson County, together with the related provisions referred to in paragraphs a., b., c., and d. of subdivision (2).

(2) If any proposed amendment would add to the service area of the authority new territory any part of which lies within any county other than Jackson County, such proposed amendment shall include, in addition to a concise legal description of the proposed new territory and any other matters permitted by subdivision (1):

a. Provision for election of at least one director by the county commission of each county in which any part of the proposed new territory lies.

b. Provision for any change in the total number of directors that the board deems appropriate; provided, however, that in no case shall such total number of directors be less than three.

c. Provision for staggering the terms of office of the directors in the manner provided herein.

d. Any provision that the board deems appropriate for allocation of the assets of the authority, upon dissolution, among the counties in which the service area lies.

(3) If the proposed amendment makes provision for the operation of a system or facility not then provided for in the certificate of incorporation of the authority, such proposed amendment shall include, in addition to a concise legal description of the area or areas in which the authority proposes to render service from such system or facility, a provision for an appropriate change in the name of the authority.

(c) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the board shall file a written notice with the county commission of each county in which any part of the authority’s then existing service area lies and with the county commission of each county in which any part of the proposed new territory lies. Such notice shall:

(1) State, in the event that it is proposed to make provision for the operation of a system or facility not then provided for in the certificate of incorporation of the authority, that the authority proposes to render service from such a system or facility (which shall be named), contain a concise legal description of the area or areas in which the authority proposes to render the service provided for by such system or facility, and state that there is no public water system adequate to serve any area in which it is proposed that the authority shall render such service.

(2) State, in the event that it is proposed to add any new territory to the service area of the authority, that there is no public water system adequate to serve any new territory in which it is proposed that the authority shall render water service; provided, that in lieu of the statement required by the foregoing provisions of this subdivision, the application may state that the board of directors or similar managing body of the owner of the legal or equitable title to an existing public water system or garbage or sewer service, as the case may be, has adopted a resolution declaring its intention to convey to the authority its interest in such existing system or facility, or both, or a leasehold estate therein.

(3) State that the amendment shall promote the public health, convenience, and welfare.

(4) If the proposed amendment provides for a change in the name of the authority, there shall be filed, together with the certificate required by the immediately preceding sentence, a certificate by the Secretary of State showing that the proposed new name of the authority is not identical to that of any other corporation then in existence and organized under the laws of this state or so nearly similar to that of any other such corporation as to lead to confusion and uncertainty.

(d) The judge of probate shall promptly examine each such certificate and shall determine whether it is complete and regular on its face and whether the proposed amendment complies with this part. If the judge of probate shall find that each such certificate is complete and regular on its face and that the proposed amendment complies with this part, he or she shall enter and sign an order setting forth his or her finding and requiring each such certificate to be recorded, together with his or her order. Upon the filing for record of the order and each such certificate, the amendment to the certificate of incorporation shall become effective.

(e) If the proposed amendment effects a change in the name of the authority, the judge of probate shall promptly send a notice to the Secretary of State advising him or her of such change.



Section 45-36-252.03 - Board of directors.

(a) The board of the Jackson County Water Authority shall consist of five directors who shall be appointed in the following manner: One director by the Jackson County Commission for an initial term of two years; two directors by the state senator from Jackson County for initial terms of three years so that both of these appointees are not qualified electors of the same state House of Representative’s district; and two directors by the members of the state House of Representatives representing Jackson County for initial terms of four years.

(b) As soon as may be practicable after the organization of the authority, an election shall be held by the board of directors to elect a vice chair and a secretary-treasurer. After the initial term of three years for the chair, the board of directors shall elect a chair who shall serve two-year terms.

(c) Upon the expiration of the initial terms, directors shall serve a term of four years and vacancies shall be filled by the respective appointing authority that made the initial appointment. In the event of a vacancy in office due to death, disability, resignation, or impeachment, the unexpired term of such office shall be filled by appointment by the appointing authority. No officer of the state or of any county or municipality shall, during his or her tenure as such officer, be eligible to serve as a director.

(d) Each director appointed shall be a duly qualified elector of that county and shall be a resident of and the owner of real property in that part of the service area of the authority which lies within that county.

(e) Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.

(f) The Jackson County Commission may provide office space, staff, and supplies for the authority.



Section 45-36-252.05 - Additional powers and rights.

(a) The authority organized or operating pursuant to this part, in addition to all other powers now or hereafter granted by law, shall have the following powers and rights:

(1) To borrow money for use for any of its corporate purposes.

(2) To sell, transfer, convey, grant options to purchase, or lease all or any part of its system or systems for such consideration and on such terms as it shall deem advisable and in the best interest of the authority.

(3) To consent and agree to the assignment or payment of any income received from the investment of any moneys or funds of the authority to any other public corporation or public entity, including, without limitation, the county, of the State of Alabama.

(4) To loan or advance its funds to any person, at such, if any, interest as it shall determine, for the purpose of financing the construction of a system or any part thereof.

(5) To contract with others for the construction of all or any part of a system or systems or any part thereof.

(b) The moneys held in any special fund established by the authority may be invested in any direct obligations of the United States of America, the obligations of any agency of the United States of America, interest-bearing bank deposits, or in any securities the payment of the principal of and interest on which is fully secured by direct obligations of the United States of America.

(c) The authority shall be under no obligation to render service to the citizens of any municipality which shall not have granted the authority and those claiming under it a franchise.

(d) Any transaction to which the authority or the county, is a party shall be exempt from any tax levied pursuant to Article 4, commencing with Section 40-12-220, of Chapter 12 of Title 40, or any tax levied in substitution therefor or in lieu thereof.

(e) Any water system or any part thereof leased or subleased to, or operated or managed by, the authority or county, whether the lease or sublease be by the authority or any private party, including without limitation corporations or partnerships, shall be exempt from all state, county, and other taxes, including without limitation ad valorem taxes, regardless of the entity that shall hold the legal title to such system or facility or any part thereof or any remainder or reversionary interest therein.

(f) The county may acquire by lease or sublease any property comprising all or any part of a water system from the authority or from any vendee or lessee or sublessee of the authority, or may manage or operate the same, having all rights of the authority with respect thereto, upon mutual consent of the parties.

(Act 89-265, p. 389, §6.)



Section 45-36-252.06 - Bonds of the authority; obligations.

(a) In addition to all other powers now or hereafter granted by law, the authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To sell and issue bonds of the authority in order to provide funds for any corporate function, use, or purpose, any such bonds to be payable solely out of one or more of the following:

a. Any or all proceeds or receipts from the privilege, license, or excise tax levied on the sale, distribution, storage, use, or consumption of tobacco and certain tobacco products in Jackson County by Section 45-36-247.

b. Any or all proceeds from any tax received by the Jackson County Commission which are required by law to be deposited to the credit of the Jackson County Water Authority.

c. The revenues derived from any water, sewer, or garbage system or facility of the authority.

(2) To pledge for payment of any bonds issued by the authority any proceeds, receipts, or revenues from which those bonds are made payable as provided in this part.

(3) To borrow money for temporary use for any of its corporate purposes and, in evidence of such borrowing, to issue, from time to time, revenue bonds or notes maturing not later than 36 months from the date of issuance. Any such temporary borrowing may be made in anticipation of the sale and issuance of long-term revenue bonds, and in such event, the principal proceeds from the sale of such long-term revenue bonds, to the extent necessary, shall be used for payment of the principal of and the interest on the temporary revenue bonds or notes issued in anticipation of the sale and issuance of such long-term revenue bonds. Any such temporary borrowing may also be made with respect to a project simultaneously with or after the sale and issuance of long-term revenue bonds issued with respect to such project if, under the terms of the proceedings under which such long-term revenue bonds are issued, the proceeds therefrom or any part thereof may not be used or released until completion of the project with respect to which issued or other similar contingency. In such case, the principal proceeds from the long-term revenue bonds, when released and to the extent necessary, shall be applied for payment of the temporary bonds or notes. Any temporary bonds or notes issued pursuant to this subdivision may be refunded or renewed or extended for an additional period of not more than 36 months from the date of maturity of the temporary bonds or notes being refunded or renewed or extended, but otherwise pursuant to all of the terms and conditions of this subdivision, whether or not the project with respect to which the outstanding temporary bonds or notes were issued has been completed.

(b)(1) All bonds issued by the authority shall be signed by the chair of its board or other chief executive officer and attested by its secretary and the seal of the authority shall be affixed thereto; provided, that a facsimile of the signatures of both of the officers whose signatures shall appear on the bonds may be imprinted or otherwise reproduced thereon in lieu of being manually signed if the proceedings in which the bonds are authorized to be issued provide for the manual authentication of such bonds by a trustee, registrar, or paying agent; provided further, that a facsimile of the seal of the authority may be imprinted or otherwise reproduced on any such bonds in lieu of being manually affixed thereto.

(2) Any such bonds may be executed and delivered by the authority at any time and, from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with this part and shall bear such rate or rates of interest, or no interest, computed, compounded (if determined by the board to be advantageous), payable at such time or times, and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The principal of and interest on any bonds issued or obligations assumed by the authority may thereafter at any time (whether before, at, or after maturity of any such principal and whether at, after, or not exceeding six months prior to the maturity of any such interest) and, from time to time, be refunded by the issuance of refunding bonds of the authority, which may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous or which may be exchanged for the bonds or other obligations to be refunded. The authority may pay all expenses, premiums, and commissions which its board may deem necessary and advantageous in connection with any financing done by it. All bonds issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source. Neither a public hearing nor consent of the State Department of Finance shall be prerequisite to the issuance of bonds by the authority. All bonds issued by the authority and the income therefrom shall be exempt from all taxation in the State of Alabama.

(3) All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of any county or municipality; provided, that this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority.

(4) Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of the proceeds, receipts, or revenues specified in the proceedings authorizing those bonds. Any such proceedings may provide that the bonds therein authorized shall be payable solely out of one or more of the following: a. Any or all proceeds or receipts from the privilege, license, or excise tax levied on the sale, distribution, storage, use, or consumption of tobacco and certain tobacco products in Jackson County by Section 45-36-247.

b. Any or all proceeds from any tax received by the Jackson County Commission which are required by law to be deposited to the credit of the Jackson County Water Authority.

c. The revenues derived from the leasing, sale, or operation of all water, sewer, and garbage systems and facilities owned by the authority or solely out of the revenues from the leasing, sale, or operation of any one or more of such systems or facilities or parts thereof, regardless of the fact that those bonds may have been issued with respect to or for the benefit of only certain particular systems or facilities of the authority.

(5) The authority may pledge for the payment of any of its bonds the revenues from which such bonds are payable and may execute and deliver a trust indenture evidencing any such pledge or a mortgage and deed of trust conveying as security for such bonds the water, sewer, or garbage systems or facilities or any part of any thereof, the revenues or any part of the revenues from which are so pledged. Any mortgage and deed of trust or trust indenture made by the authority may contain such agreements as the board may deem advisable respecting the operation and maintenance of the property and the use of the revenues subject to such mortgage and deed of trust or affected by such trust indenture and respecting the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made; provided, that no such instrument shall be subject to foreclosure.

(c)(1) As security for payment of the principal of and interest on bonds issued or obligations assumed by it, the authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any water, sewer, or garbage system owned by it or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from any such system or facility, for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with this part for the protection of the bonds and other obligations being secured and the assurance that the revenues from such system or facility shall be sufficient to operate such system or facility, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues, and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such system or facility, and the making of replacements thereof and capital improvements thereto.

(2) Any contract pursuant to this section may be set forth in any resolution of the board authorizing the issuance of bonds or the assumption of obligations or in any mortgage and deed of trust or trust indenture made by the authority under this part.

(d) Any resolution of the board or trust indenture under which bonds may be issued pursuant to this part may contain provisions creating a statutory mortgage lien, in favor of the holders of such bonds, on the water, sewer, and garbage systems and facilities or any thereof (including any after-acquired property) out of the revenues from which such bonds are made payable. The resolution of the board or the trust indenture may provide for the filing for record in the office of the judge of probate of each county in which any part of such water, sewer, and garbage systems and facilities or any thereof may be located of a notice containing a brief description of such systems and facilities or either, a brief description of such bonds and a declaration that the statutory mortgage lien has been created for the benefit of the holders of such bonds upon such systems and facilities or either, including any additions thereto and extensions thereof. Each judge of probate shall receive, record, and index any such notice filed for record in his or her office. The recording of such notice, as provided in this section, shall operate as constructive notice of the contents thereof.

(e) All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including the funding of all or part of any reserve funds which may be required for debt service, replacement and extension or capital improvements, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to:

(1) The fiscal, engineering, legal, and other expenses incurred in connection with the issuance of and security for the bonds, including, without limitation, the charges, premiums, or fees in connection with any debt service insurance or letter of credit or other additional security given with respect to its bonds, whether such amounts are to be paid in a lump sum or over a period of time.

(2) Interest on bonds in the case of bonds issued to pay costs of construction or, if a part only of any series of bonds is issued for construction purposes, interest on that portion of the bonds of that series that is issued to pay construction costs prior to and during such construction and for not exceeding one year after completion of such construction.

(3) Any premium that may be necessary to pay in order to redeem or retire the bonds or other obligation to be refunded in the case of the bonds issued for the purpose of refunding principal and interest, or either, with respect to bonds issued or obligations assumed by the authority.

(f) The proceeds of any bonds issued by the authority and moneys held in any special fund established by the authority in connection with the issuance of any of its bonds may be invested in any direct obligations of the United States of America, the obligations of any agency of the United States of America, interest bearing bank deposits, or in any securities the payment of the principal of and interest on which is fully secured by direct obligations of the United States of America or in any obligations in which municipal or county funds are authorized to be invested pursuant to Section 11-81-21.

(g) Any provisions of this section to the contrary notwithstanding, the authority is hereby prohibited from using the proceeds from any bonds issued pursuant to this section to provide for any sewer or garbage systems until an adequate potable water supply with sufficient fire hydrants to satisfy the minimum requirements of the state fire insurance code is made available and placed at the option of every single family residence in the county.



Section 45-36-252.07 - Rates, fees, and charges.

Rates, fees, and charges for water, sewer, or garbage service rendered by the authority from any of its systems shall be so fixed and from time to time revised as at all times to provide funds at least sufficient to:

(1) Pay the cost of operating, maintaining, repairing, replacing, extending, and improving the systems and facilities, or either, from which such services are rendered.

(2) Pay the principal of and the interest on all bonds and obligations assumed by the authority that are payable out of the revenues derived from operation of those systems and facilities together with revenues from any tax sources and fees as the principal and interest become due and payable.

(3) Create and maintain such reserves for the foregoing purposes or any of them as may be provided in any mortgage and deed of trust or trust indenture executed by the authority under this part or in any resolutions of the board authorizing the assumption of any obligation or the acquisition of any such system or facility.

(4) Make such annual payments if any, to the United States of America or any agency or instrumentality thereof, the state, municipalities, counties, departments, authorities, agencies, and political subdivisions of the state and any public corporations organized under the laws of the state as the authority may have contracted to make.



Section 45-36-252.08 - Planning, development, operation, etc., of water, sewer, or garbage system.

For the purpose of securing water, sewer, or garbage service or aiding or cooperating with the authority in the planning, development, undertaking, construction, extension, improvement, operation, or protection of water, sewer, or garbage systems, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Appropriate, lend, or donate money to or perform services for the benefit of the authority.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, including, but without limitation, any water, sewer, or garbage system, any interest in any thereof and any franchise.

(3) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of water, sewer, and garbage systems.



Section 45-36-252.09 - Rights-of-way.

The authority is hereby authorized to use the rights-of-way of all public roads in the state without securing the prior approval of the state or of its agencies or departments or the county commission of any county and subject only to the necessity of obtaining the municipal consent required by Section 220 of the Constitution of Alabama; provided, that nothing in this section shall be construed to exempt the authority from the requirements of Section 23-1-4; provided further, that the authority shall have the duty to restore at its expense all roads, highways, and public rights-of-way in which it may have made excavations or done other work in laying pipes or performing any of its other corporate functions.



Section 45-36-252.10 - Governmental functions; liability of authority.

(a) The furnishing of sewer and garbage service in conjunction with the water services by the authority as well as the furnishing of water services are hereby declared to be a governmental function.

(b) The authority shall not be liable for any tort, whether negligent or willful, committed by any director, agent, servant, or employee of the authority in the furnishing of water service or in the construction, maintenance, or operation of any water or sewer or garbage facilities.



Section 45-36-252.11 - Exemption from taxes, fees, etc.

(a) The authority, the property and income of the authority, the income from bonds, conveyances by or to the authority, and leases, mortgages, and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama.

(b) The authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.

(c) No license or excise tax may be imposed on the authority in respect of the privilege of engaging in any of the activities authorized by this part.



Section 45-36-252.12 - Exemption from usury statutes.

The authority now or hereafter organized under this part is hereby exempted from the laws of the State of Alabama governing usury and prescribing or limiting interest rates, including, without limitation, Chapter 8 of Title 8.



Section 45-36-252.13 - Dissolution of authority.

At any time when no bonds or obligations theretofore assumed by the authority are outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of the resolution in the office of the judge of probate of the county, the authority shall thereupon stand dissolved and, in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to and be divided and apportioned among Jackson County and any other county or counties in which any part of the service area may be located, all in such manner and to such extent as may be provided in the authority’s certificate of incorporation, as amended; provided, however, that in the absence of a contrary provision in the certificate of incorporation, as amended, title to real estate and tangible personal property, other than cash, shall vest in the county in which the real estate or tangible personal property is located and the title to cash on hand and in banks, accounts receivable, choses in action, and other intangible property, other than intangible interest in land, shall vest in all of the counties in which any part of the service area lies. Each such county shall have title to the cash and intangible items as a tenant in common thereof, the fractional interest of each such tenant in common in the items being represented by a fraction the numerator of which is an amount equal to the gross revenues derived by the authority during its then next preceding complete fiscal year from service rendered in that part of its service area within that county and the denominator of which is an amount equal to the gross revenues derived by the authority during the same period from services rendered or otherwise in its entire service area.



Section 45-36-252.14 - Validity of certificate of incorporation.

In all cases where there is an attempt to incorporate a public corporation under this part, and a certificate of incorporation with respect to such corporation has been filed in the office of the judge of probate of the county in which such corporation was sought to be incorporated, but the attempted incorporation is invalid because of some irregularity in the procedure followed, the attempted incorporation of such public corporation with respect to which such a certificate of incorporation has been filed shall be and hereby is validated ab initio, notwithstanding any irregularity in the procedure for incorporation of such corporation, including, without limiting the generality of the foregoing:

(1) The failure of the judge of probate in whose office such certificate of incorporation was filed to examine such certificate of incorporation or to enter an appropriate order with respect thereto.

(2) The inclusion in the certificate of incorporation of any matter not authorized to be included therein or contrary to the statutory requirements with respect to such corporation.



Section 45-36-252.16 - Auditing.

The Jackson County Water Authority shall be audited similar to and in accordance with any audit required to be performed upon the Jackson County Commission and the operations of the County of Jackson.









Article 26 - Zoning and Planning.






Chapter 36A - JACKSON COUNTY MUNICIPALITIES.

Article 1 - Bellefonte.



Article 2 - Bridgeport.



Article 3 - Claysville.



Article 4 - Dutton.



Article 5 - Eureka.



Article 6 - Hollywood.

Part 1 - Alcoholic Beverages.

Section 45-36A-60 - Regulation of sale and consumption of alcoholic beverages on Sunday.

The town council or other governing body of the Town of Hollywood in Jackson County, by resolution adopted by a majority of the council, may regulate and permit the sale of alcoholic beverages during certain hours on Sunday as determined by the town council by properly licensed retail licensees of the Alcoholic Beverage Control Board and the Town of Hollywood serving the general public in the town.









Article 7 - Langston.



Article 8 - Larkinsville.



Article 9 - Pisgah.



Article 10 - Scottsboro.

Part 1 - Alcoholic Beverages.

Section 45-36A-100 - Sale of draft or keg beer or malt beverages.

(a) This section shall only apply to the City of Scottsboro in Jackson County.

(b) Subject to subsection (c), the sale of draft or keg beer or malt beverages for on-premises and off-premises consumption by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized in the city. All resolutions and ordinances relating to the sale, consumption, and possession of bottled or canned beer shall apply to draft or keg beer or malt beverages.

(c) The city governing body may hold a referendum to determine if the sale of draft or keg beer or malt beverages for on-premises and off-premises consumption by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized in the city. If a majority of the voters voting thereon in the city vote in favor of the question, then the sale of draft or keg beer or malt beverages for on-premises and off-premises consumption by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized in the city. The referendum shall be held at a date determined by resolution of the city. Costs of the referendum shall be paid by the city. If a majority of the voters voting thereon do not vote in favor of the question, a subsequent referendum or referenda may be held. A second or subsequent referendum shall not be held within one year following a referendum which fails to be approved by the voters of the city.

(d) All laws or parts of laws which conflict with this section are repealed. However, the provisions of this section are cumulative and supplementary and shall not be construed to repeal or supersede any laws or parts of laws not directly inconsistent herewith.



Section 45-36A-100.01 - Regulation of sale and consumption of alcoholic beverages on Sunday.

The city council or other governing body of the City of Scottsboro in Jackson County, by resolution adopted by a majority of the council, may regulate and permit the sale of alcoholic beverages during certain hours on Sunday as determined by the city council by properly licensed retail licensees of the Alcoholic Beverage Control Board and the City of Scottsboro serving the general public in the city.






Part 2 - Education.



Part 3 - Historic Preservation.

Section 45-36A-102 - Historic preservation commission; architectural review board; review of building plans.

(a) The governing body of the City of Scottsboro in Jackson County may adopt ordinances, pass resolutions, or take such appropriate action as necessary to promote the general public welfare within the city, such ordinances to protect the historic character of the city in the manner hereinafter described..

(b) The governing body of the city, upon the recommendation of the historic preservation commission, as provided for below, may designate as a historic district any area, site, building, or structure within the city having an overall atmosphere of either historic or architectural distinction, or both

(c) A historic preservation commission with the following membership, duties, and powers may be created by the city governing body:

(1) The commission shall be composed of no less than seven members who shall be selected by the city governing body in such a manner as to serve overlapping terms. Except for the first members, their terms shall be for four years. Vacancies occurring in the commission shall be filled by appointment by the city governing body. The commission shall elect from its membership a chair and vice chair who shall serve for terms of one year and who shall be eligible for reelection. The chair shall preside over the commission and shall have the right to vote.

(2) The commission shall operate under a constitution as adopted by the commission and approved by the city governing body.

(3) The commission shall have as its purposes: a. The promotion of the general public welfare, within its jurisdictional area, by maintaining and increasing real estate values, generating business creating new positions, attracting tourists and new residents, stimulating interest in architecture and design, educating citizens in American culture and heritage, and making the city a more attractive and desirable place in which to live; b. the preservation and protection of areas, sites, buildings, and structures of historic and architectural value in the historic districts, as defined in subsection (b), and the maintenance and improvement of the distinctive character of these districts; c. the fostering and encouraging of the preservation, restoration, and utilization of areas, sites, buildings, and structures of historic and architectural value in the historic districts as major tourist attractions of historic, architectural, and economic value, and in connection therewith, shall be authorized to provide for patio, sidewalk, or balcony type restaurants with outdoor dining facilities. Provided, however, all such restaurants and facilities shall in every other respect be subject to all state, county, and municipal regulations respecting food handling establishments, adopted pursuant to Section 22–20–5, as amended. Provided further that nothing in this section shall be construed so as to permit the city, or commission created pursuant to this section, to enter into the restaurant business.

(4) The commission shall have the power and the authority in addition to all powers conferred on it by the general law:

a. To purchase, sell, contract to purchase, contract to sell, own, encumber, lease, mortgage, acquire, and dispose of easements in any part of, and insure real and personal property of all kinds and descriptions.

b. To request, solicit, and accept gifts, donations, pledges, fees, bequests, devises, loans, or appropriations of any kind and from any source whatever.

c. To set up at such lawful depository or depositories in the city as it may select, a revolving fund for historic development which shall be composed of the monies which may come into its hands from any source whatsoever and which shall be used for the furtherance of the objectives and purposes of the commission.

d. The commission may employ such professional, office, technical, and other personnel as may be necessary or desirable for the performance of the purposes of the commission in the most efficient manner.

(5) The city governing body may provide funds, equipment, and accommodations for the commission’s work.

(6) The commission shall be a nonprofit governmental agency whose funds shall be used exclusively for public purposes. Such commission shall have a tax exempt status, and the properties of the commission and the income therefrom, together with all leases, agreements, and contracts made by it, shall be forever exempt from any and all taxation by the State of Alabama and any political subdivision thereof, including, but not limited to, income, admission, amusement, excise, and ad valorem taxes.

(7) It shall be the duty of the commission to exercise such powers as the commission shall deem necessary and fitting to carry out the above-stated purposes.

(d) An architectural review board with the following membership, duties, and powers shall be selected by the city governing body:

(1) The board shall be composed of seven members selected by the city governing body to serve overlapping terms. Except for the first members, their terms shall be five years. Membership of the board shall at all times include the community development coordinator and one member of the historic preservation commission.

(2) The board shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which record shall be a public record.

(3) Meetings shall be held at regular intervals, as may be prescribed by the city governing body and upon request of the commission.

(4) The board may appoint such employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same provisions of law as govern other civil employees of the city. The board may also contract with architects and other professional and technical consultants for such services as it may require.

(5) The expenditures of the board, exclusive of gifts and grants, shall be within the amounts appropriated for the purpose by the city governing body, which may provide funds, equipment, and accommodations for the board’s work.

(6) It shall be the duty of the board to approve or disapprove plans for any buildings or other structures to be erected, altered, repaired, moved, or demolished which are located or are to be located within the historic districts.

(e) The city governing body shall prescribe the procedure for the review of building plans for any building or structure to be erected, altered, repaired, moved, or demolished which is located or is to be located in the designated historic districts, including rules governing decisions of the architectural review board and the procedure for appeal from decisions of the board. (f) The city governing body may adopt such other regulations as are necessary to effect the purposes of this section.






Part 4 - Recreation.

Division 1 - Board.

Section 45-36A-103 - Compensation.

Upon resolution of the Board of Directors of the Public Park and Recreation Board of the City of Scottsboro in Jackson County, members of the board shall be entitled to receive an amount up to one hundred dollars ($100) per month for attendance at meetings of the board. Such compensation shall be paid from funds available to the board.






Division 2 - Hunting.

Section 45-36A-103.20 - Hunting waterfowl within certain areas of Roseberry Embayment.

(a) All hunting of ducks, geese, and waterfowl of any kind within 150 yards of the shoreline of any residential or populated area is expressly prohibited on or over the waters of or within the Roseberry Embayment, being in Sections 4, 5, 6, 7, 8, 17, and 18, Township 5, South, Range 6 East; Sections 12 and 13, Township 5 South, Range 5 East; and Sections 27, 28, 31, 32, and 33, Township 4 South, Range 6 East, City of Scottsboro, Jackson County, Alabama.

(b) Any person violating this section shall be punished in accordance with Section 9-11-246.









Part 5 - Utilities.

Section 45-36A-104 - Electric power board.

(a) As used in this section the words electric board shall mean the Electric Power Board of the City of Scottsboro, Alabama, in Jackson County, a corporation organized under Title 37, Section 402 (15), and existing under the authority of Sections 11-50-310 et al.

(b) In addition to all other powers, rights, and authority heretofore granted by law:

(1) The electric board is hereby authorized and empowered to acquire, purchase, construct, lease, operate, maintain, enlarge, extend, and improve a community antenna television system, CATV, which may be defined, without limiting the generality, as a facility that in whole or in part, receives directly, or indirectly, or over the air, and amplifies or otherwise modifies the signal transmitting programs broadcast by one or more television or radio stations from any point within this state or any other state and distributes such signals by wire or cable or any other means to subscribing members of the public who pay for such service.

(2) The electric board is hereby authorized and empowered to acquire, purchase, lease, construct, operate, maintain, enlarge, extend, and improve a system of auxiliary services which may be identified generally as any communication service, in addition to the CATV transmissions, which shall include, but be not limited to, burglar alarm systems, data transmissions, facsimile service, home shopping service, and any allied or similar communications services.

(c) For the purposes of this section, such electric board may exercise the right of eminent domain. Such eminent domain proceedings shall be conducted in the manner now provided by law.

(d)(1) In payment for the purchase, lease, construction, acquisition, extension, or maintenance of such CATV system, the electric board may issue bonds in the manner provided by law.

(2) The electric board, in order to secure the prompt and faithful payment of the principal and interest of all debts, bonds, or other evidences of indebtedness incurred or issued by it for the construction, acquisition, lease, extension, or maintenance of a CATV system may execute a mortgage or deed of trust upon any or all of such system and all property used solely in connection therewith, including the franchise or any part thereof.

(3) The mortgage or deed of trust may contain such terms, conditions, covenants, and warranties for the protection of the electric board and holders of such bonds or securities issued by such electric board as may be determined and agreed upon by the governing body of the electric board and persons, firms, or corporations owning such debts, bonds, or securities.

(4) Such mortgages may provide that in the event of the foreclosure of such mortgage or deed of trust, that the purchaser at such foreclosure may acquire the right, privilege, or franchise of operating such system as may be sold or conveyed, and such purchaser or his or her vendee may have the right, authority, and privilege to carry on and operate such system in the same manner, on the same terms, and to the same extent as the electric board is authorized to operate until the electric board may redeem such system from such mortgage sale.

(5) Such mortgage or deed of trust may provide that during the ownership of the system by the electric board, its control of the service of the system shall not be diminished or interfered with by the grant of any other franchise for the operation of any other plant or system for similar purposes; and that such rates and charges shall be established and maintained as are sufficient to meet the costs of operation and maintenance; and such electric board may pledge all of the receipts, earnings, and revenues from the operation of the system for the payment of the debts, bonds, or other evidences of indebtedness secured by such mortgages or deeds of trust..

(e) The electric board furnishing CATV service pursuant to this section shall have the right to require any person furnishing television cable service to the public within its jurisdiction to inter-connect the television cable, lines, facilities, or systems furnishing such service with, or otherwise make available such cables, lines, facilities, or systems to the electric board’s television cable, lines, facilities, or system in order to provide a continuous line of communication for the electric board’s subscribers

(f) The electric board shall have all the power and authority necessary and proper to the exercise of the powers conferred on it by this section and in effectuating the purposes of this section.

(g) For the transaction of business pursuant to this section, the electric board shall be exempt from the jurisdiction and control of the Alabama Public Service Commission with respect to such business.

(h) No provision of this section shall be used to constitute the incurring of a debt by the electric board within the state constitutional provisions or statutory limitations on debts of the City of Scottsboro.









Article 11 - Section.



Article 12 - Stevenson.

Section 45-36A-120 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE APRIL 12, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

The city council or other governing body of the City of Stevenson in Jackson County, by resolution adopted by a majority of the council, may regulate and permit the sale of alcoholic beverages during certain hours on Sunday as determined by the city council by properly licensed retail licensees of the Alcoholic Beverage Control Board and the City of Stevenson serving the general public in the city.






Article 13 - Woodville.






Chapter 37 - JEFFERSON COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-37-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Jefferson County local laws enacted after 1978 and all Jefferson County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Boundaries.






Article 2 - Alcoholic Beverages.

Part 1 - Civic Center Licenses.

Section 45-37-20 - Issuance and regulation of liquor licenses.

(a)(1) As used in this section, the following words and terms have the meanings hereby ascribed to them:

a. ABC LAW. Chapter 3 of Title 28, which establishes and governs the Alcoholic Beverage Control Board.

b. AUTHORITY. A civic center authority heretofore or hereafter established by and under Acts 1965, No. 547, 1965 Regular Session (Acts 1965, p. 797), approved August 20, 1965, (Appendix, Sections 1049(78) to 1049 (84)), and any board or commission created by ordinance by any municipality within the state for the purpose of operating a civic center.

c. BOARD. The Alcoholic Beverage Control Board.

d. CIVIC CENTER. The civic center established by the authority under Section 6 of Acts 1965, No. 547, 1965 Regular Session (Acts 1965, p. 797) (Appendix, Section 1049(83)), and also, any civic center operated by a board or commission created by ordinance by any municipal corporation within the state for the purpose of operating a civic center.

e. CIVIC CENTER LIQUOR LICENSE. The license which the act provides for issuance to an authority.

f. RESTAURANT LIQUOR LICENSE. The restaurant license for which the ABC law provides.

(2) Any word or term used in this section which is defined in the ABC law shall have the same meaning as that law ascribes to the word or term.

(b) The board may issue a civic center liquor license to any authority operating a civic center located in a city where a restaurant or club liquor license is otherwise authorized by law, which license shall entitle the authority to purchase liquor from an Alabama liquor store and, subject to the ABC law and the regulations made thereunder, not in conflict with the ABC law or with this section, to keep and sell in any part of its civic center for consumption therein any such liquor and also any malt or brewed beverages or vinous beverages the holder of a restaurant liquor license is entitled to keep and sell.

(c) When any license is issued pursuant to this section to an authority created by municipal ordinance, the city council or like governing body of the city wherein a civic center is located shall have the authority and the duty to fix reasonable rules and regulations for the sale of alcoholic beverages in such civic center, including rules and regulations as to times and places wherein alcoholic beverages may be sold within such civic center, and the types of meetings and functions at which the same may be sold.

(d)(1) The authority shall pay for the civic center liquor license a fee in the same amount as would be payable for the issuance of a restaurant liquor license in the city wherein the authority is located.

(2) The fee for the civic center liquor license shall be payable to the same officer to whom the restaurant liquor license is payable. The civic center liquor licenses shall be issued for the same periods as restaurant liquor licenses are issued. The laws governing the distribution of the fees paid for the issuance of restaurant liquor licenses shall govern the distribution of fees paid for civic center liquor licenses.

(3) A civic center liquor license shall entitle the authority holding the same to keep and sell beverages thereunder in any part of its civic center.

(4) Such license shall not be assignable, and no tenant, lessee, or concessionaire of the authority shall be entitled to sell beverages under the civic center liquor license.

(e) Except as amended by this section, the laws of the state and the regulations of the board shall apply to any authority in its operations under a civic center liquor license.



Section 45-37-20.01 - Temporary permit to civic center authority; permits to certain licensed retailers.

(a) The Alabama Alcoholic Beverage Control Board may grant to any civic center authority, to which the board may have theretofore issued or may simultaneously therewith issue a civic center liquor license under Section 45-37-20, a revocable temporary permit entitling such civic center authority to sell or dispense in any part of its civic center for consumption therein draft or keg beer or malt beverages. The board may revoke any such temporary permit so granted if, in the judgment of the board, such sale or dispensing of draft or keg beer or malt beverages is prejudicial to the welfare, health, peace, and safety of the people of the community wherein the civic center is located or of the state.

(b) The Alabama Alcoholic Beverage Control Board may grant permits to licensed retailers to sell or dispense draft or keg beer or malt beverages anywhere within any county wherein the board is authorized to issue to a civic center authority a liquor license which includes the authority to sell or dispense draft or keg beer or malt beverages as set forth in subsection (a).






Part 2 - Jefferson County Wine Franchise Jobs Protection Act.

Section 45-37-21 - Short title.

This part shall be known as the Jefferson County Wine Franchise Jobs Protection Act.



Section 45-37-21.01 - Applicability.

This part shall be operative only in Jefferson County.



Section 45-37-21.02 - Purpose.

The legislative intent and purpose of this part is to provide a structure for the business relations between a wholesaler and a supplier of wine in Jefferson County. Regulation in this area within the county is considered necessary for the following reasons:

(1) To maintain stability and healthy competition in the wine industry in Jefferson County.

(2) To provide and maintain a sound, stable, and viable 3-tier system of distribution of wine to the public in Jefferson County.

(3) To promote the public health, safety, and welfare.

(4) To preserve and expand jobs in Jefferson County in the wine industry.



Section 45-37-21.03 - Definitions.

(a) The following words or phrases, or the plural thereof, whenever they appear in this part, unless the context clearly requires otherwise, shall have the meaning ascribed to them in this section:

(1) AGREEMENT. Any agreement between a wholesaler and a supplier, whether oral or written, whereby a wholesaler is granted the right to purchase and sell a brand or brands of wine sold by a supplier.

(2) ANCILLARY BUSINESS. A business owned by a wholesaler, or by a substantial partner of a wholesaler, the primary business of which is directly related to the transporting, storing, or marketing of the brand or brands of wine of a supplier with whom the wholesaler has an agreement; or a business owned by a wholesaler, a substantial stockholder of a wholesaler, or a substantial partner of a wholesaler which recycles empty beverage containers.

(3) DESIGNATED MEMBER. The spouse, child, grandchild, parent, brother, or sister of a deceased individual who owned an interest, including a controlling interest, in a wholesaler; or any person who inherits the ownership interest of the deceased individual in the wholesaler under the terms of the will of the deceased individual, or under the laws of intestate succession of this state; or any person who or entity which has otherwise by designation in writing by the deceased individual, succeeded the deceased individual in the business of the wholesaler, or has succeeded to the ownership interest of the deceased individual in the wholesaler pursuant to a written contract or instrument; and also includes the appointed and qualified personal representative and the testamentary trustee of a deceased individual owning an ownership interest in a wholesaler. Designated member also includes a person appointed by the court as the guardian or conservator of the property of an incapacitated individual owning an ownership interest in a wholesaler.

(4) GOOD FAITH. Honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade, as defined in and interpreted under the Uniform Commercial Code, Section 7-2-103.

(5) REASONABLE QUALIFICATIONS. The standard of the reasonable criteria established and consistently used by the respective supplier for Alabama wholesalers that entered into, continued, or renewed an agreement with the supplier during a period of 24 months prior to the proposed transfer of the business of the wholesaler, or for Alabama wholesalers who have changed managers or designated managers during a period of 24 months prior to the proposed change in manager or successor manager of the business of the wholesaler.

(6) RETALIATORY ACTION. Includes, but is not limited to, the refusal to continue an agreement, or a material reduction in the quality of service or in the quantity of products available to a wholesaler under an agreement, which refusal or reduction is not made in good faith.

(7) SALES TERRITORY. An area of exclusive sales responsibility for the brand or brands of wine sold by a supplier as designated by an agreement.

(8) SUBSTANTIAL STOCKHOLDER or SUBSTANTIAL PARTNER. A stockholder of or partner in the wholesaler who owns an interest of 25 percent or more of the partnership or of the capital stock of a corporate wholesaler.

(9) SUPPLIER. A manufacturer or importer of wine licensed by the board.

(10) TRANSFER OF THE BUSINESS OF THE WHOLESALER. The voluntary sale, assignment, or other transfer of all or control of the business or all or substantially all of the assets of the wholesaler, or all or control of the capital stock of the wholesaler including, without limitation, the sale or other transfer of capital stock or assets by merger, consolidation, or dissolution, or of the capital stock of the parent corporation, or of the capital stock or beneficial ownership of any other entity owning or controlling the wholesaler.

(11) WHOLESALER. A wholesaler of wine licensed by the board.

(b) Other words or phrases used in this part shall have the meanings ascribed to them in Section 28-3-1, as amended, and any acts amendatory thereof, supplementary thereto, or substituted therefor, unless the context clearly requires otherwise.



Section 45-37-21.04 - Wholesale licensees; exclusive sales territories.

Each supplier of wine licensed by the board authorizing such licensee to sell its wine within the State of Alabama shall sell its wine through wholesaler licensees of the board and shall grant in writing to each of its wholesalers an exclusive sales territory in accordance with Chapter 8, Title 28, as amended.



Section 45-37-21.05 - Prohibited activities - Supplier.

A supplier shall not:

(1) Fail to provide each wholesaler of the brand or brands of the supplier with a written agreement which contains in total the agreement of the supplier with each wholesaler, and designates a specific exclusive sales territory. Any agreement which is in existence on May 22, 2013, shall be renewed consistent with this part; provided, that this part may be incorporated by reference in the agreement. Provided, however, nothing contained herein shall prevent a supplier from appointing, one time for a period not to exceed 90 days, a wholesaler to temporarily service a sales territory not designated to another wholesaler, until such time as a wholesaler is appointed by the supplier; and such wholesaler who is designated to service the sales territory during this period of temporary service shall not be in violation of this part, and, with respect to the temporary service territory, shall not have any of the rights provided under Sections 45-37-21.07 and 45-37-21.09.

(2) Fix, maintain, or establish the price at which a wholesaler shall sell any wine.

(3) Enter into an additional agreement with any other wholesaler for, or to sell to any other wholesaler, the same brand or brands of wine in the same territory or any portion thereof, or to sell directly to any retailer in this state.

(4) Coerce, or attempt to coerce, any wholesaler to accept delivery of any wine, or other commodity which has not been ordered by the wholesaler. Provided, however, a supplier may impose reasonable inventory requirements upon a wholesaler if the requirements are made in good faith and are generally applied to other similarly situated wholesalers having an agreement with the supplier.

(5) Coerce, or attempt to coerce, any wholesaler to accept delivery of any wine, or other commodity ordered by a wholesaler, if the order was cancelled by the wholesaler.

(6) Coerce, or attempt to coerce, any wholesaler to do any illegal act or to violate any law or any regulation by threatening to amend, modify, cancel, terminate, or refuse to review any agreement existing between the supplier and wholesaler.

(7) Require a wholesaler to assent to any condition, stipulation, or provision limiting the right of the wholesaler to sell the brand or brands of wine or other products of any other supplier unless the acquisition of the brand or brands or products of another supplier would materially impair or adversely affect the quality of service, sales, or ability to compete effectively of the wholesaler in representing the brand or brands of the supplier presently being sold by the wholesaler. The supplier shall have the burden of proving that such acquisition of such other brand or brands or products would have such effect.

(8) Require a wholesaler to purchase one or more brands of wine or other products in order for the wholesaler to purchase another brand or brands of wine for any reason. Provided, however, the wholesaler has agreed to distribute a brand or brands before May 22, 2013, shall continue to distribute the brand or brands in conformance with this part.

(9) Request a wholesaler to submit audited profit and loss statements, balance sheets, or financial records as a condition of renewal or continuation of an agreement.

(10) Withhold delivery of wine ordered by a wholesaler, or change a quota of a brand or brands of a wholesaler if the withholding or change is not made in good faith.

(11) Require a wholesaler by any means directly to participate in or contribute to any local or national advertising fund controlled directly or indirectly by a supplier.

(12) Take any retaliatory action against a wholesaler that files a complaint regarding an alleged violation by the supplier of federal, state, or local law or an administrative rule.

(13) Require or prohibit, without just and reasonable cause, any change in the manager or successor manager of any wholesaler who has been approved by the supplier as of or subsequent to May 22, 2013. Should a wholesaler change an approved manager or successor manager, a supplier shall not require or prohibit the change unless the person selected by the wholesaler fails to meet the nondiscriminatory, material, and reasonable standards and qualifications for managers of Alabama wholesalers of the supplier, which standards and qualifications previously have been consistently applied to Alabama wholesalers by the supplier. Provided, however, the supplier shall have the burden of proving that such person fails to meet such standards and qualifications which are nondiscriminatory, material, and reasonable and have been consistently applied to Alabama wholesalers.

(14) Upon written notice of intent to transfer the business of the wholesaler, interfere with, prevent, or unreasonably delay, not to exceed 30 days, the transfer of the business of the wholesaler if the proposed transferee is a designated member.

(15) Upon written notice of intent to transfer the business of the wholesaler other than to a designated member, withhold consent to or approval of, or unreasonably delay, not to exceed 30 days after receipt of all material information reasonably requested, a response to a request by the wholesaler for, any transfer of the business of the wholesaler if the proposed transferee meets the nondiscriminatory, material, and reasonable qualifications and standards required by the supplier for Alabama wholesalers. Provided, however, the supplier shall meet the burden of proving that the proposed transferee does not meet such standards and qualifications which are nondiscriminatory, material, and reasonable and have been consistently applied to Alabama wholesalers.

(16) Restrict or inhibit, directly or indirectly, the right of free association among wholesalers for any lawful purpose.



Section 45-37-21.06 - Prohibited activities - Wholesaler.

A wholesaler shall not:

(1) Fail to devote reasonable efforts and resources, within designated sales territory of the supplier, to the sale and distribution of all the brands of wine of the supplier which the wholesaler has been granted the right to sell or distribute.

(2) Sell or deliver wine to a retail licensee located outside the sales territory designated to the wholesaler by the supplier of a particular brand or brands of wine. Provided, however, during periods of temporary service interruptions impacting a particular sales territory, a wholesaler who normally services the impacted sales territory shall file with the board and give to the affected supplier written notice designating the specific licensed wholesaler or wholesalers, not disapproved by the supplier, who will service the sale territory during the period of temporary service interruption and the approximate length of time for the service interruption. Each wholesaler designated to temporarily service the sales territory shall be a wholesaler who has a current written agreement with the supplier for the brand or brands affected. When the temporary service interruption is over, the wholesaler who normally services the sales territory shall notify in writing the board, the supplier, and the wholesaler, or wholesalers, servicing the sales territory on a temporary basis of this fact, and any wholesaler servicing the sales territory on a temporary basis shall cease servicing the sales territory upon receipt of notice. A wholesaler who is designated to service the impacted sales territory during the period of temporary service shall not be in violation of this part, and, with respect to the temporary service territory, shall not have any of the rights provided under Sections 45-37-21.07 and 45-37-21.09.

(3) Transfer the business of the wholesaler without giving the supplier written notice of intent to transfer the business of the wholesaler, and, where required by this part, receiving the approval of the supplier for the proposed transfer. Provided, the consent or approval of the supplier shall not be required of any transfer of the business of the wholesaler to a designated member, or any transfer of less than control of the business of the wholesaler. Provided, however, that the wholesaler shall give the supplier written notice of any change in ownership of the wholesaler.



Section 45-37-21.07 - Amendment, modification, termination, etc., of agreement.

(a) Notwithstanding any agreement and except as otherwise provided for in this part, a supplier shall not amend or modify an agreement; cause a wholesaler to resign from an agreement; or cancel, terminate, fail to renew, or refuse to continue under an agreement, unless, in any of the foregoing cases, the supplier has complied with all of the following:

(1) Has satisfied the applicable notice requirements of subsection (c).

(2) Has acted in good faith.

(3) Has good cause for the amendment, modification, cancellation, termination, nonrenewal, discontinuance, or forced resignation.

(b) For each amendment, modification, termination, cancellation, nonrenewal, or discontinuance, the supplier shall have the burden of proving that it has acted in good faith, that the notice requirements under this section have been complied with, and that there was good cause for the amendment, modification, termination, cancellation, nonrenewal, or discontinuance.

(c) Notwithstanding any agreement and except as otherwise provided in this section, and in addition to the time limits set forth in subdivision (5) of subsection (d), the supplier shall furnish written notice of the amendment, modification, termination, cancellation, nonrenewal, or discontinuance of an agreement to the wholesaler not less than 60 days before the effective date of the amendment, modification, termination, cancellation, nonrenewal, or discontinuance. The notice shall be by certified mail and shall contain all of the following:

(1) A statement of intention to amend, modify, terminate, cancel, not renew, or discontinue the agreement.

(2) A statement of the reason for the amendment, modification, termination, cancellation, nonrenewal, or discontinuance.

(3) The date on which the amendment, modification, termination, cancellation, nonrenewal, or discontinuance takes effect.

(d) Notwithstanding any agreement, good cause shall exist for the purposes of a termination, cancellation, nonrenewal, or discontinuance under subdivision (3) of subsection (a) when all of the following occur:

(1) There is a failure by the wholesaler to comply with a provision of the agreement which is both reasonable and of material significance to the business relationship between the wholesaler and the supplier.

(2) The supplier first acquired knowledge of the failure described in subdivision (1) not more than 18 months before the date notification was given pursuant to subdivision (1) of subsection (a).

(3) The wholesaler was given notice by the supplier of failure to comply with the agreement.

(4) The wholesaler was afforded a reasonable opportunity to assert good faith efforts to comply with the agreement within the time limits as provided for in subdivision (5) of subsection (d).

(5) The wholesaler has been afforded 30 days in which to submit a plan of corrective action to comply with the agreement and an additional 120 days to cure such noncompliance in accordance with the plan.

(e) Notwithstanding subsections (a) and (c), a supplier may terminate, cancel, fail to renew, or discontinue an agreement immediately upon written notice given in the manner and containing information required by subsection (c) if any of the following occur:

(1) Insolvency of the wholesaler, the filing of any petition by or against the wholesaler under any bankruptcy or receivership law, or the assignment for the benefit of creditors or dissolution or liquidation of the wholesaler for the benefit of creditors or dissolution or liquidation of the wholesaler which materially affects the ability of the wholesaler to remain in business.

(2) Revocation or suspension of the state or federal license of the wholesaler by the appropriate regulatory agency whereby the wholesaler cannot service the sales territory of the wholesaler for more than 61 days.

(3) The wholesaler, or partner or individual who owns 10 percent or more of the partnership or stock of a corporate wholesaler, has been convicted of a felony under the United States Code or the laws of any state which reasonably may adversely affect the good will or the interest of the wholesaler or supplier. However, an existing stockholder or stockholders, or partner or partners, or a designated member or members, shall have, subject to this part, the right to purchase the partnership interest or the stock of the offending partner or stockholder prior to the conviction of the offending partner or stockholder and if the sale is completed prior to conviction this subdivision shall not apply.

(f) Notwithstanding subsections (a), (c), and (e), upon not less than 15 days prior written notice given in the manner and containing the information required by subsection (c), a supplier may terminate, cancel, fail to renew, or discontinue an agreement if any of the following events occur:

(1) There was intentional fraudulent conduct relating to a material matter on the part of the wholesaler in dealings with the supplier. Provided, however, the supplier shall have the burden of proving intentional fraudulent conduct relating to a material matter on the part of the wholesaler.

(2) The wholesaler failed to confine to the designated sales territory its sales of a brand or brands to retailers. Provided this subdivision does not apply if there is a dispute between two or more wholesalers as to the boundaries of the assigned territory and the boundary cannot be determined by a reading of the description contained in the agreements between the suppliers and the wholesalers.

(3) A wholesaler who has failed to pay for wine ordered and delivered in accordance with established terms with the supplier fails to make full payment within two business days after receipt of written notice of the delinquency and demand for immediate payment from the supplier.

(4) A wholesaler intentionally has made a transfer of the business of the wholesaler, other than a transfer to a designated member or pursuant to a loan agreement or debt instrument, without prior written notice to the supplier, and has failed, within 30 days from the receipt of written notice from the supplier of its intent to terminate on the ground of such transfer, to reverse the transfer of the business of the wholesaler.

(5) A wholesaler intentionally has made a transfer of the business of the wholesaler other than a transfer to a designated member, although the wholesaler has prior to the transfer received from supplier a timely notice of disapproval of the transfer in accordance with this part.

(6) The wholesaler intentionally ceases, or ceases for more than a period of 61 days, to carry on business with respect to any of the brand or brands of the supplier previously serviced by the wholesaler in its territory designated by the supplier, unless such cessation is due to a force majeure or to a labor dispute and the wholesaler has made good faith efforts to overcome such events. Provided, however, this shall affect only that brand or brands with respect to which the wholesaler ceased to carry on business.

(g) Notwithstanding subsections (a), (c), (e), and (f), a supplier may terminate, cancel, not renew, or discontinue an agreement upon not less than 30 days’ prior written notice if the supplier discontinues production or discontinues distribution in this state of all brands sold by the supplier to the wholesaler. Provided, however, nothing in this section shall prohibit a supplier from: (1) upon not less than 30 days’ notice, discontinuing the distribution of any particular brand of wine; or (2) conducting test marketing of a new brand of wine or of a brand of wine which is not currently being sold in this state, provided that the supplier has notified the board in writing of its plan to test market, which notice shall describe the market area in which the test shall be conducted; the name or names of the wholesaler or wholesalers who shall be selling the wine; the name or names of the brand of wine being tested; and the period of time not to exceed 18 months during which the testing shall take place.



Section 45-37-21.08 - Transfer of business of wholesaler.

(a) Upon written notice of intent to transfer the business of the wholesaler, any individual owning or deceased individual who owned an interest in a wholesaler may transfer the business of the wholesaler to a designated member, or any other person who meets the nondiscriminatory, material, and reasonable qualifications and standards required by the supplier for Alabama wholesalers. The consent or approval of the supplier shall not be required of any transfer of the business of the wholesaler, including the assignment of the rights of the wholesaler under the agreement, to a designated member or shall not be withheld or unreasonably delayed to a proposed transferee, other than a designated member, who meets such nondiscriminatory, material, and

reasonable qualifications and standards. Provided, however, the supplier shall have the burden of proving that the proposed transferee fails to meet such qualifications and standards which are nondiscriminatory, material, and reasonable and consistently applied to Alabama wholesalers by the supplier. Provided, such designated member or transferee shall in no event be qualified as a transferee without the prior written approval or consent of the supplier, where such proposed transferee shall have been involved in any of the following:

(1) Insolvency filing of any voluntary or involuntary petition under any bankruptcy or receivership law, or execution of an assignment for the benefit of creditors.

(2) Revocation or suspension of an alcoholic beverage license by the regulatory agency of the United States government or any state, whereby service was interrupted for more than 61 days.

(3) Conviction of a felony under the United States Code, or the laws of any state which reasonably may adversely affect the good will or interest of the wholesaler or supplier.

(4) The involuntary termination, cancellation, nonrenewal, or discontinuance by a supplier of an agreement for good cause.

(b) The supplier shall not interfere with, prevent, or unreasonably delay the transfer of the business of the wholesaler, including an assignment of the rights of the wholesaler under the agreement, if the proposed transferee is a designated member, or if the transferee other than a designated member meets such nondiscriminatory, material, and reasonable qualifications required by the supplier for Alabama wholesalers. Where the transferee is other than a designated member, the supplier may in good faith and for good cause related to the reasonable qualifications refuse to accept the transfer of the business of the wholesaler or the assignment of the rights of the wholesaler under the agreement. The supplier shall have the burden of proving that it has acted in good faith and that there was good cause for failure to accept or consent to the transfer of the business of the wholesaler or the assignment of the rights of the wholesaler under the agreement. (Act



Section 45-37-21.09 - Reasonable compensation for diminution of value of business of wholesaler; arbitration.

(a) Except as provided for in this part, a supplier that has amended, modified, cancelled, terminated, or refused to renew any agreement; or has caused a wholesaler to resign from any agreement; or has interfered with, prevented, or unreasonably delayed, or where required by this part, has withheld or unreasonably delayed consent to or approval of, any assignment or transfer of the business of the wholesaler, shall pay the wholesaler reasonable compensation for the diminished value of the business of the wholesaler, including any ancillary business which has been negatively affected by the act of the supplier. The value of the business or ancillary business of the wholesaler shall include, but not be limited to, any good will. Provided, however, nothing contained in this part shall give rise to a claim against the supplier or wholesaler by any proposed purchaser of the business of the wholesaler.

(b) Should either party, at any time, determine that mutual agreement on the amount of reasonable compensation cannot be reached, the supplier or the wholesaler may send by certified mail, return receipt requested, written notice to the other party declaring its intention to proceed with arbitration. Arbitration shall proceed only by mutual agreement by both parties.

(c) Not more than 10 business days after the notice to enter into arbitration has been delivered, the other party shall send written notice to the requesting party declaring its intention either to proceed or not to proceed with arbitration. Should the other party fail to respond within the 10 business days, it shall be conclusively presumed that the party shall have agreed to arbitration.

(d) The matter of determining the amount of compensation, by agreement of the parties, may be submitted to a three-member arbitration panel consisting of one representative selected by the supplier but unassociated with the affected supplier; one wholesaler representative selected by the wholesaler but unassociated with the wholesaler; and an impartial arbitrator chosen as provided in this section.

(e) Not more than 10 business days after mutual agreement of both parties has been reached to arbitrate, each party shall designate, in writing, its one arbitrator representative and the party initiating arbitration shall request, in writing, a list of five arbitrators from the American Arbitration Association, or its successor, and request that the list be mailed to each party by certified mail, return receipt requested. Not more than 10 business days after the receipt of the list of five choices, the wholesaler arbitrator and the supplier arbitrator shall strike and disqualify up to two names each from the list. Should either party fail to respond within 10 business days or should more than one name remain after the strikes, the American Arbitration Association shall make the selection of the impartial arbitrator from the names not stricken from the list.

(f) Not more than 30 days after the final selection of the arbitration panel is made, the arbitration panel shall convene to decide the dispute. The panel shall conclude the arbitration within 20 days after the arbitration panel convenes and shall render a decision by majority vote of the arbitrators within 20 days from the conclusion of the arbitration. The award of the arbitration panel shall be final and binding on the parties as to the amount of compensation for the diminished value.

(g) The cost of the impartial arbitrator, the stenographer, and the meeting site shall be equally divided between the wholesaler and the supplier. All other costs shall be paid by the party incurring them.

(h) After both parties have agreed to arbitrate, should either party, except by mutual agreement, fail to abide by the time limitations as prescribed in subsections (c), (e), and (f), or fail or refuse to make the selection of any arbitrators, or fail to participate in the arbitration hearings, the other party shall make the selection of its arbitrator and proceed to arbitration. The party who has failed or refused to comply as prescribed in this section shall be considered to be in default. Any party considered to be in default pursuant to this subsection shall have waived any and all rights the party would have had in the arbitration and shall be considered to have consented to the determination of the arbitration panel.



Section 45-37-21.10 - Waiver of rights; dispute settlements.

A wholesaler may not waive any of the rights granted in this part and the provisions of any agreement which would have such an effect shall be null and void. Nothing in this part shall be construed to limit or prohibit good faith dispute settlements voluntarily entered into by the parties.



Section 45-37-21.11 - Applicability of agreements to transferees and successors in business.

(a) This part shall apply to agreements in existence on May 22, 2013, as well as agreements entered into or renewed after May 22, 2013.

(b) A transferee of a wholesaler that continues in business as a wholesaler shall have the benefit of and be bound by all terms and conditions of the agreement with the supplier in effect on the date of the transfer; provided, however, a transfer of the business of the wholesaler which requires the consent or approval of the supplier but is disapproved by the supplier shall be null and void.

(c) A successor to a supplier that continues in business as a supplier shall be bound by all terms and conditions of each agreement of the supplier in effect on the date of succession.



Section 45-37-21.12 - Violations.

(a) If a supplier engages in conduct prohibited under this part, a wholesaler with which the supplier has an agreement may maintain a civil action against the supplier to recover actual damages reasonably incurred as the result of the prohibited conduct. If a wholesaler engages in conduct prohibited under this part, a supplier with which the wholesaler has an agreement may maintain a civil action against the wholesaler to recover actual damages reasonably incurred as the result of the prohibited conduct.

(b) A supplier that violates this part shall be liable for all actual damages and all court costs and, in the discretion of the court, reasonable attorney fees incurred by a wholesaler as a result of that violation. A wholesaler that violates this part shall be liable for all actual damages and all court costs and, in the discretion of the court, reasonable attorney fees incurred by the supplier as a result of that violation.

(c) This part imposes upon a supplier the duty to deal fairly and in good faith with a wholesaler which has entered into an agreement with the supplier to purchase and sell a brand or brands of wine sold by the supplier. Except as otherwise provided in this part, if a court finds that a supplier has intentionally, consciously, or deliberately acted or failed to act in a manner which was not in good faith or was in bad faith either in (1) effecting an amendment, modification, termination, cancellation, or nonrenewal of any agreement; or (2) unreasonably interfering with, preventing, or unreasonably delaying the transfer of the business of the wholesaler where approval of the proposed transferee is not required by this part; or (3) unreasonably withholding its consent to or approval of any assignment, transfer, or sale of the business of the wholesaler, where approval of the proposed transferee is required by this part; it may, upon proof thereof by clear and convincing evidence as defined in Section 6-11-20, award exemplary or punitive damages, as well as actual damages, court costs, and reasonable attorney fees to the wholesaler who has been damaged by the action or the failure to act of the supplier. Such actions or failure to act on the part of the supplier shall constitute the tort of bad faith, and the amount of any award of punitive damages and the review thereof by the trial or appellate court shall be governed by Section 6-11-25.

(d) A supplier or wholesaler may bring an action for declaratory judgment for determination of any controversy arising pursuant to this part.

(e) Upon proper application to the court, a supplier or wholesaler may obtain injunctive relief against any violation of this part. If the court grants injunctive relief or issues a temporary restraining order, bond shall not be required to be posted.

(f) The remedies provided by this section are nonexclusive, and nothing contained herein shall abolish any cause of action or remedy available to the supplier or the wholesaler existing on May 22, 2013.

(g) Any legal action taken under this part, or in a dispute arising out of an agreement or breach thereof, or over the provisions of an agreement shall be filed in either Jefferson County Circuit Court or the United States District Court for the Northern District of Alabama.



Section 45-37-21.13 - Construction of part.

This act is cumulative, and supplements and is in addition to Sections 28-8-1 to 28-8-8, inclusive.






Part 3 - Sunday Sales.

Section 45-37-22 - Election on Sunday sale and distribution of alcoholic beverages.

The Jefferson County Commission is hereby mandated to call and provide for holding an election among the voters of Jefferson County to determine whether or not alcoholic beverages, as defined in Section 28-3-1, may be legally sold and distributed on Sundays after 12:00 o’clock noon by properly licensed retailers serving the general public. The initial election mandated by this part shall be held at the same time as the next statewide primary election scheduled to be held on the first Tuesday of June, 1990, provided that if this part does not become effective in sufficient time prior to the date of such primary election to permit the initial election mandated hereby to be conducted on such date in accordance with Section 45-37-22.02, then such initial election shall be held at the same time as the next statewide general election scheduled to be held on the first Tuesday after the first Monday in November, 1990. To the extent technically feasible, the question presented in such election shall be printed on the same ballot used by the voters to vote on candidates and other questions presented in such primary or general election, as the case may be. The question to be voted on in the initial election mandated by this part, as well as in any subsequent election held pursuant to Section 45-37-22.01, shall be stated on the ballots in substantially the following form:

‘‘Do you favor authorizing the legal sale and distribution of alcoholic beverages in Jefferson County on Sundays after 12:00 o’clock noon by properly licensed retailers serving the general public?

‘‘Yes ____ No ____’’



Section 45-37-22.01 - Subsequent elections.

Regardless of the result of the initial election mandated by Section 45-37-22 or the result of any subsequent election held pursuant to this section, any number of subsequent elections may be called and held to authorize or prohibit the sale and distribution of alcoholic beverages in Jefferson County on Sundays after 12:00 o’clock noon as and to the extent permitted by this part. An election on this question may be called by the Jefferson County Commission acting on its own volition through the adoption of a resolution receiving the affirmative votes of a majority of the members of such commission. In addition, an election on this question shall be called by the Jefferson County Commission if there shall be filed with such commission, at any time after the last election held pursuant to this part, appropriately certified copies of resolutions requesting such an election that have been adopted by the governing bodies, in accordance with usually applicable law and procedure necessary for the adoption of an effective resolution, of one or more municipalities whose aggregate population resident in Jefferson County equals or exceeds 100,000 inhabitants according to the most recent federal census for each of such municipalities. The question presented to the voters in any election held pursuant to this section shall be in substantially the same form as the question to be stated on the ballots used in the initial election mandated by Section 45-37-22. Any election held pursuant to this section shall be held at the next primary or general election which shall be conducted among all the voters of Jefferson County; provided, however, that an interval of at least 12 calendar months shall be required between any successive elections held pursuant to this part on the question of permitting the sale and distribution of alcoholic beverages on Sunday; provided further that no subsequent election shall be held pursuant to this part within a period of three years after the next preceding election held pursuant to this part if the prevailing majority in such preceding election, whether voting ‘‘Yes’’ or ‘‘No’’, constituted more than 55 percent of the total number of votes cast in such election.



Section 45-37-22.02 - Notice; qualified voters; conduct of elections.

The Jefferson County Commission shall cause notice of any election held pursuant to this part to be given to the voters of Jefferson County by causing a written notice to be published in a newspaper having general circulation in the county at least 30 days before such election. Such notice shall state that such election is being called pursuant to, and shall be conducted in accordance with, this part, identifying the same by its number and the session of the Legislature in which it was adopted, and shall further state the date on which the election shall be held and the question that shall appear on the ballot. Only qualified voters of Jefferson County shall be entitled to vote in any such election, it being specifically provided that the voters of any municipality located partially outside of Jefferson County who do not reside in such county shall not be entitled to vote in such election. Any election held pursuant to this part shall be conducted by the officers provided by law to conduct countywide elections in Jefferson County, and such elections shall be conducted and the results thereof canvassed, tabulated, certified, and declared in the manner provided by law for countywide elections in such county. The entire costs of any election held pursuant to this part shall be paid out of the General Fund of Jefferson County.



Section 45-37-22.03 - Lawful activities upon affirmative vote.

If a majority of the voters voting in any election held pursuant to this part vote ‘‘Yes’’, then, upon the proper certification and declaration of the results of such election, it shall be legal, on each Sunday during the two-hour period between 12:00 o’clock midnight of the preceding Saturday and 2:00 o’clock, A.M., and for the remainder of Sunday after 12:00 o’clock noon, but not between the hours of 2:00 o’clock, A.M. and 12:00 o’clock noon, in every part of Jefferson County, including all municipalities or parts thereof located in such county, for properly licensed persons, as provided in the Alcoholic Beverage Licensing Code, Chapter 3A, Title 28, or successor provisions of law, to do all of the following:

(1) To sell and dispense at retail alcoholic beverages for onpremises consumption in a lounge or bar.

(2) To sell and dispense at retail alcoholic beverages for onpremises consumption in a restaurant, hotel, dinner theater, convention center, or other establishment which provides meals to the public as one of its principal or commercial activities or which provides meals, entertainment, or meeting support services to the public or selected groups of people in connection with its various activities.

(3) To sell at retail any alcoholic beverages for offpremises consumption.

(4) To sell beer and table wine at retail for onpremises and offpremises consumption.

(5) To sell alcoholic beverages at retail by retail common carrier with a passenger capacity of at least 10 people.

(6) To sell alcoholic beverages at retail under special license issued upon terms and conditions and for the period of time prescribed by the Alcoholic Beverage Control Board.

(7) To sell alcoholic beverages at retail under a special event retail license issued upon terms and conditions prescribed by the Alcoholic Beverage Control Board.

(8) To consume alcoholic beverages on the premises of any establishment licensed to sell and dispense such alcoholic beverages for onpremises consumption. The enumeration in this part of any activity involving the sale, distribution, or consumption of alcoholic beverages on Sunday in Jefferson County that becomes legal as a result of this part and any election held pursuant thereto shall not be construed to make unlawful any other activity that is lawful in Jefferson County prior to March 16, 1990, including, without limitation thereto, the sale at retail of alcoholic beverages by properly licensed private clubs, as well as the consumption of such alcoholic beverages on the premises of such clubs, on Sunday without limitation as to time. Upon the authorization of the expanded sale, distribution, and consumption of alcoholic beverages in Jefferson County on Sunday by an election held pursuant to this part, all persons holding licenses from the Alcoholic Beverage Control Board or successor licensing authority, or thereafter obtaining initial or renewal licenses, for activities involving the sale at retail of alcoholic beverages, whether for onpremises consumption or offpremises consumption or both, shall retain the previously existing right to engage in such activities on Sunday during the two-hour period between midnight of the preceding Saturday and 2:00 o’clock, A.M., and shall have the further right to engage in such activities on Sunday after 12:00 o’clock noon without the filing of any new or supplemental application, the obtaining of any additional governmental permit or approval, whether state, county, or municipal, or the payment of any additional license fee, it being the express intention and purpose of this part that the increased conduct of such activities on Sunday as herein provided shall be fully authorized and covered by licenses generally applicable to days of the week other than Sunday.



Section 45-37-22.04 - Effects of election.

If a majority of the voters voting in any election held pursuant to this part vote ‘‘Yes’’, the activities enumerated in Section 45-37-27.03 which shall become lawful in Jefferson County on Sunday after 12:00 o’clock noon shall be lawful in each and every municipality or part thereof located in Jefferson County, even though a ‘‘No’’ vote may be cast by a majority of the voters living in such municipality who voted in such election; provided that nothing contained in this part shall be construed to permit the increased sale, distribution, or consumption of alcoholic beverages on Sunday in any part of any municipality located in any county other than Jefferson County. If a majority of the voters voting in any election held pursuant to this part vote ‘‘No’’, none of the activities enumerated in Section 45-37-27.03 shall be lawful on Sundays after 12:00 o’clock noon or at any other time on Sunday except during the two-hour period between midnight of the preceding Saturday and 2:00 o’clock, A.M., unless such activities at other times on Sunday are authorized by any law other than this part or by a subsequent election held pursuant to this part. If an election is held pursuant to this part in which a majority of the voters voting therein vote ‘‘Yes’’, and if a subsequent election is held pursuant to this part in which a majority of the voters voting therein vote ‘‘No’’, the effect of such subsequent election shall be to make unlawful all activities on Sundays after 12:00 o’clock noon that were made lawful by the prior election, but such subsequent election shall not have the effect of making unlawful any activity that was lawful prior to the election in which a majority of ‘‘Yes’’ votes were cast or that was lawful at the time of such subsequent election due to any law other than this part.









Article 3 - Boards and Commissions.

Section 45-37-30 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) BOARD. The Jefferson County Cemetery Board.

(2) CEMETERY. Any for profit cemetery in the county where property is used or intended to be used for the interment of human remains, including, but not limited to, any property containing a grave, lot, crypt, niche, or mausoleum and any gravestone, headstone, or other marker therein.

(3) MAINTENANCE. The act of maintaining a cemetery, including, but not limited to, the cutting and trimming of the lawn, shrubs, and trees.

(4) NEGLECTED CEMETERY. A cemetery that has become abandoned or neglected in any of the following ways:

a. Weeds, briars, bushes, or trees have become overgrown.

b. Fences have become broken, decayed, or dilapidated.

c. Graves, lots, crypts, niches, mausoleums, and markers and roads, buildings, or other structures in a cemetery have become damaged, broken, dilapidated, or destroyed.

(b)(1) The Jefferson County Cemetery Board is created.

(2) The board shall consist of seven members.

(3) Four members of the board shall be appointed by the members of the State House of Representatives representing any part of the county, and three members shall be appointed by the members of the State Senate representing any part of the county. The local legislative delegation, by majority vote, shall appoint one of the members to serve as the chair of the board. The members shall serve at the pleasure of the appointing authority.

(4) a. The initial board members appointed in accordance with subdivision (3) shall serve the following terms:

1. Two members appointed by a member of the House of Representatives and one member appointed by a member of the Senate shall serve a two-year term.

2. One member appointed by a member of the House of Representatives and one member appointed by a member of the Senate shall serve a three-year term.

3. One member appointed by a member of the House of Representatives and one member appointed by a member of the Senate shall serve a four-year term.

b. After the expiration of the initial term of office of each board member, the term of office for all board members shall be four years.

(5) The board shall meet quarterly and at such times as the board by a majority of its members agree.

(6) The board may adopt necessary rules or procedures to conduct its business.

(7) Members of the board shall serve without compensation, but may be reimbursed for actual expenses incurred while conducting the business of the board, according to its rules or procedures.

(8) Board members shall serve on a volunteer basis, except that they shall be reimbursed for actual expenses that shall be verified and submitted to the Jefferson County Commission.

(c) There shall be established within the Jefferson County Budget Division, a Jefferson County Cemetery Account funded by revenue from the pistol permits portion dedicated to the Jefferson County delegation.

(d)(1) The board shall be responsible for all of the following duties:

a. Supervising the clean up and maintenance of any neglected cemetery under its authority.

b. Coordinating with the sheriff to provide inmate labor to perform the maintenance of any neglected cemetery.

c. Purchasing office equipment up to $500 and other necessary materials to perform the functions of the board.

d. Any other business necessary to carry out the purposes of this section.

(2) The board may only perform maintenance on a private cemetery if the board finds after a hearing that the condition of the cemetery is a public nuisance.

(3) The board shall have the authority to enforce all rules adopted pursuant to this section and may institute any legal proceeding, including the filing of a suit, as necessary to effect compliance with this section.

(e) Fifty thousand dollars ($50,000) shall be made available to the board from the pistol permit fees collected by the county and twenty-five thousand dollars ($25,000) from the pistol permit fees for each year thereafter.

(f) The county commission shall have no authority over the board and the county commission shall have no responsibility over a cemetery in the county, as defined by this section, and no county funds shall be expended as a result of the implications or implementation of this section.

(g) Members of the board may not be subject to civil liability arising from the conduct of the affairs of the board except when the act or omission of the member of the board amounts to willful or wanton misconduct, fraud, or negligence.

(h) This section shall only apply to cemeteries in existence on May 26, 2017.

(i) A cemetery owned by a religious organization, as defined by Section 45-37-150.01, or a private, family-owned cemetery, is exempt from this section.






Article 4 - Business, Labor, and Occupations.

Part 1 - Barbers.

Section 45-37-40 - License requirements.

It shall be unlawful for any person, partnership, association, or corporation to act as a barber, a barber teacher, an apprentice barber, a scalp specialist, house barber, or to operate a barber college, barber shop, or other like business, or to advertise or assume to act as such in any county within this state having a population of 400,000 or more according to the last or any subsequent federal decennial census without first having obtained a license issued by the barber commission of the county wherein such act is done or sought to be done. No partnership, association, or corporation shall be granted a license unless every member or officer of such partnership, association, or corporation, who actively engages in the barber business, barber college, or like business of such partnership, association, or corporation, shall hold a license as a barber, issued pursuant to this part. It shall also be unlawful for anyone to violate this part.



Section 45-37-40.01 - Definitions; applicability.

A barber, barber shop, barber college, apprentice barber, barber teacher, scalp specialist, house barbers, or other like business within the meaning of this part is any person, firm, partnership, association, or corporation, who shaves or trims the beard, gives facials or scalp massages, or treats the same with oil or other preparations, singes, shampoos, cuts, or dyes the hair of a human being, or applies hair tonic or other cosmetic preparations, clays, or lotions, to the scalp, neck, or face, or engages in teaching of any person or persons in the art of barbering. No school of barbering nor any student therein shall be allowed to charge for any services rendered by any student. This part shall not apply to persons who render any of these services to members of their immediate families; to persons lawfully engaged in the practice of medicine, surgery, or beauty culture, working on female persons only; to persons actively engaged in the military service of the United States government while acting in line of duty; to registered nurses in the course of their employment as such; to any state institution in which barbering services are furnished; nor to any public school, state educational institution, or other school or institution, supported in whole or in part by public funds, in which the art of barbering is taught, but no such school or institution shall make any charge for personal services rendered by students of barbering. Provided further, that such public school or institution where barbering is taught, shall comply with reasonable health standards promulgated by the local board of health of the county where such school or institution is located.



Section 45-37-40.02 - Barber commission.

(a) There shall be a barber commission for the county consisting of three members, one of whom shall be black, herein at times referred to as the commission. The present members of the commission having been previously appointed by the county commission, shall serve for the duration of their term, but in the event of a vacancy existing at the time of taking effect of this section or occurring in the future, the vacancy shall be filled, and all subsequent members of the commission shall be selected or appointed in the manner provided in this section for terms of three years. The members of the commission shall be nominated by the barbers licensed by the commission and only those licensed shall be eligible to vote for nominees for appointment to the commission. The commission, at all times, shall be composed of three members, all of whom shall be licensed barbers, who have been licensed by the commission for a period of five years prior to their appointment and be actively engaged as barbers at the time of their appointment. The commission, 60 days prior to the expiration of the term of any member of the commission for the county, shall give notice in writing to the licensed barbers that there will be a vacancy on the date of the expiration of the term of the member whose term is about to expire; or if a vacancy be caused by any reason, other than the expiration of the term, the commission, within 30 days after the vacancy occurs, shall give notice to the licensed barbers of the existence of the vacancy. In either event, the licensed barbers shall be requested to nominate two licensed barbers to fill each vacancy. Nominations shall be made by petition signed by not less than 25 licensed barbers, which the petitions may be in substantially the following form:

"We, the undersigned licensed barbers do hereby nominate (insert name of person who is required to possess the qualifications herein provided at the time of the nomination for the barber vacancy) as a member of the county barber commission for the term of three years beginning (insert beginning of term) and ending (insert ending of term), unless earlier terminated by death, resignation, or removal."

(b) Each member of the commission shall be over the age of 25 years and licensed by the commission as a barber. All nominations shall be filed with the commission on or before 20 days from the date fixed for mailing ballots for nomination for the members of the members. Upon receipt of the nominations and at the expiration of the time for filing nominations, the judge of probate shall cause to be prepared one or more voting machines containing properly prepared ballots showing all qualified candidates for each commission place to be filled. The judge of probate shall then call an election to be held on the fourth Monday in July and the run off to be held on the third Monday in August. The judge of probate shall select as many voting officials as he or she deems necessary to conduct the elections and shall compensate them in the same manner as officials in public elections are compensated. The officials shall not be barbers or employees of the commission or connected in any way with the business of barbering. The judge of probate shall designate one official to be the returning officer who shall supervise the conduct of the election and certify the results to the commission. A list of qualified voters shall be prepared by the judge of probate and the officials shall identify each voter and check off his or her name after he or she votes. A time shall be set for opening and closing the polls, and the officials shall conduct the voting in the same manner as the voting in public elections, and shall lock the machines and count the results as in such elections. The judge of probate, or his or her designated agent shall examine the returns and make the final decisions as to any challenged vote or on the disqualification of any voter. The voting procedure above set out shall be followed and upon examination of the returns the judge of probate shall announce the name of the person who received the highest number of votes as elected to fill the vacancy on the barbers commission.

(c) The Governor may remove a member of the board upon proof of charges for inefficiency, incompetency, immorality, or professional misconduct. Any person elected to the board shall within 10 days after their election take an oath or make affirmation before a properly qualified officer that they will faithfully and impartially perform the duties of their office. This oath or affirmation shall be filed with the judge of probate.

(d) The term of the members of the commission shall be for three years and until their successors are elected and qualified. There shall be at no time more than two commissioners residing or doing business in any one city, town, or village of the county. A majority of the commission shall constitute a quorum. The barber commission shall organize by selecting from its members a chair, and may do all things necessary or convenient for carrying into effect this part. Each member of the commission shall receive as full compensation for each day actually spent in the work of the commission the sum of thirty dollars ($30) and not to exceed seventy-five dollars ($75) for expenses thereby incurred. The members of the commission shall be paid for their attendance for no more than two barber commission meetings each month. The commission shall appoint, and at its pleasure may discharge a secretary. The county health officer of the county shall appoint and at his or her pleasure discharge inspectors. The inspectors, subject to the approval of the commission, shall be practicing barbers who have had five or more years of experience as a barber. They shall give their full time to their duties and as compensation therefor shall receive a salary to be fixed and paid by the barber commission. Neither the secretary nor inspectors shall be related by blood or marriage to any other person employed by the commission or to the members of the commission. The commission shall also have the power to employ any other necessary help for the enforcement of this part, outline their duties, and fix their compensation subject to the general laws of this The commission shall obtain office space, furnishing, and other convenience as shall be reasonably necessary for carrying out this part.

(e) The barber commission shall have the power and authority to establish and promulgate reasonable sanitary rules and reasonable regulations for the conduct of barbers, apprentice barbers, barber teachers, barber shops, barber schools, and scalp specialists; provided, however, that no barbers license shall be issued to an individual for the practice of barbering unless the individual shall meet the following qualifications:

(1) 1,500 hours from an accredited barber college.

(2) High school education or the equivalent.

(3) Of good moral character.

(f) The commission and the inspectors shall inspect all barber shops, barber schools, and places of business of scalp specialists in the county, and for such purpose any member of the commission or its duly authorized agent may enter upon the premises of the barber shops, barber schools, and scalp specialists at any time during business hours. A copy of the sanitary rules and other regulations adopted by the commission shall be furnished to each licensed shop owner and barber and barber school doing business in the counties hereby affected. The inspectors shall be deputized by the sheriff of the county and by each succeeding sheriff that shall be elected in the county. The inspector shall make bond in the amount of two thousand dollars ($2,000) covering his or her acts as the inspector of the barber commission of the county. The sheriff of the county and members of the barber commission, shall not be liable for any of the acts of the inspectors. The bond premium shall be payable by the barber commission of the county out of the funds of the barber commission. The inspectors shall have the power and authority to arrest persons guilty of a violation of this part, or the health and sanitation laws of this state or of any municipality in the county hereby affected and also for a violation of the printed rules and regulations adopted by this commission under authority of this part. The inspectors may take and preserve any evidence of violations until final disposition of the cause.

(g) The principal office of the commission shall be located at the county seat. The commission shall adopt a seal, with such design as it may prescribe engraved thereon, by which it shall authenticate its proceedings. Copies of all records and papers in the office of the commission duly certified and authenticated by its seal shall be received in evidence in all courts with like effect as the original. The barber commission shall make and keep on file in its office an annual report, which report shall summarize all the activities of the commission relative to the examining and licensing of barbers, barber apprentices, barber teachers, and scalp specialists and the suspension or revocation of the licenses or refusal of issuance of license or renewal license and the issuance and revocation of licenses of barber shops, barber colleges, and other like businesses, and shall also show all collections and all disbursements of funds collected pursuant to this part. All records kept in the office of the commission under the authority of this part shall be open to public inspection at all reasonable times. All fees and charges collected by the commission under this part shall be paid into the treasury of the county and shall constitute a separate fund to be disbursed by the county treasurer on order of the barber commission and with the approval of the chair of the commission. All expenses incurred by the barber commission, including the compensation of members and their employees and compensation and expense of inspectors, shall be paid by the county treasurer out of the separate funds upon checks signed by the chair of the barber commission and countersigned by one other member of the barber commission, provided that the total expense for every purpose incurred shall not exceed the total fees and charges collected and paid into the county treasury by the barber commission and all monies in excess of one thousand dollars ($1,000) remaining in the separate fund at the end of the fiscal year not expended as herein provided shall become a part of the general fund of the county.

(h) Whereas, an election to fill vacancies on the commission is now in progress, the candidate for vacancies of the term beginning September 1, 1971, shall serve as follows: The candidate receiving the highest number of votes in the election shall serve a term of three years beginning September 1, 1971, and ending August 31, 1974. The candidate receiving the second highest number of votes shall serve a term of two years beginning September 1, 1971, and ending August 31, 1973.



Section 45-37-40.03 - License - Qualifications.

Licenses shall be granted only to persons of good moral character, who have an elementary school education, or its equivalent, at least 18 years of age, have practiced as an apprentice for a period of at least one year, and have passed a satisfactory examination conducted by the commission. Provided, however, any person or persons engaged in the occupation of barbering for a period of less than one year may be licensed as an apprentice barber, provided he or she is 17 years of age, and has an elementary school education, or its equivalent, upon successfully passing the commissioner’s examination for licensing a barber, as herein set forth.



Section 45-37-40.04 - License - Application; hearings; appeals; fees.

(a) Every applicant for a barbers license, apprentice barbers license, barber teacher license, scalp specialist license, or a license to operate a barber shop or barbers college, or other like business, shall apply therefor in writing on blanks prepared or furnished by the barbers commission. It shall be accompanied by the recommendation of at least two barbers doing business in the county, not related to the applicant, certifying that the applicant is of good reputation, is qualified to practice the profession of barbering, and recommending that a license be granted. The application shall be accompanied by the application fee hereinafter provided, and a certificate of a reputable doctor certifying that the applicant has no communicable, contagious, or infectious disease. Should the application not be approved, one-half the fee filed therewith shall be refunded to the applicant and one-half thereof shall be retained by the commission for the expense of conducting the investigation and examination.

(b) The commission, after an application in proper form has been filed, shall before refusing to issue a license set the application down for a hearing and determination as hereinafter provided. The commission shall issue a license in the form as it may prescribe, which shall show the name and address of the licensee and the barbers shop or college in which he or she is employed. The seal of the commission shall be imprinted and such additional matter placed thereon as the commission may designate. It shall be the duty of each person, copartnership, association, or corporation to conspicuously display his or her license in his or her place of business. The commission shall issue to each licensee a pocket card, on which shall be an imprint of the seal of the commission certifying that the person whose name appears thereon is a licensed barber or operator of one of the businesses named as the case may be. The original fee for each barbers license, apprentice barber license, barber teacher license, and scalp specialist license shall be thirty-five dollars ($35), and the annual renewal fee shall be forty dollars ($40). The original fee for each person to operate a barber shop, or other like business, in addition to the fee hereinbefore provided, shall pay fifty dollars ($50), and the annual renewal fee of two dollars ($2) per chair. The original fee for each person to operate a barber college, in addition to the fee hereinbefore provided, shall be two hundred fifty dollars ($250), which fee shall be due and payable annually. Every license shall expire on the 31st day of December each year. The licenses for the ensuing year shall be due and payable January 1st of each year and delinquent on the first day of February of each year. There shall be no exemptions from the payment of these licenses by any barber, scalp specialist, barber apprentice, barber teacher, barber school, barber shop operator, partnership, association, or corporation; or school board or public institution where a fee is charged for barbering. A student work permit may be issued to a student who is in attendance at a barber college for a fee of ten dollars ($10) each year, provided the student has at least 850 hours of credit in barber college.

(c) Any barber, barber shop, barber college, or other like business within the meaning of this part and any person, firm, partnership, association, or corporation who fails to pay the licenses herein prescribed within the time required by this section, in addition to the license required, shall pay a penalty of 20 percent of the amount of the license due and in addition to the licenses and penalty shall pay interest at the rate of one-half of one percent per month or fraction thereof from the date at which the license became due and payable. The commission shall issue a renewal license for the ensuing year in the absence of any reason or condition that might warrant the refusal of granting of the license upon the receipt of the written request of the applicant, accompanied by the annual fee therefor, as herein required, and accompanied also by a certificate of a reputable physician asserting that the applicant then has no contagious, communicable, or infectious disease.

(d) The commission may upon its own motion, and shall upon the verified complaint in writing of any three persons making out a prima facie case, investigate the actions of any persons hereby affected, and shall have the power to suspend or to revoke any license issued under this part at any time where the licensee has fraudulently obtained a license, or where the licensee in performing or attempting to perform any of the acts mentioned herein is found by the commission to be guilty of (1) the violation of any state, county, or city statute or ordinance pertaining to the operation of the business hereby affected, (2) the violation of any rule or regulation established by the commission, or (3) who has failed upon the request of the inspector to give evidence or proof, or both, of the compliance with the same. The commission, before denying an application for a license, or before suspending or revoking any license, shall set the matter down for a hearing, and at least 20 days prior to the date set for the hearing, notify the applicant or licensee in writing, which notice shall contain an exact statement of the charges made and the date and the place of the hearing. The applicant or licensee at all hearings shall have the opportunity to be heard in person and by counsel. The notice may be served by delivery of the same personally to the applicant or licensee, or by registered mail to the last known business address of the applicant or licensee. In preparation and conduct of hearings, the commission shall have the power to require by subpoena the appearance and testimony of witnesses and the production of papers, and any member of the commission may sign subpoenas, administer oaths, and examine witnesses. The fees and mileage shall be the same as prescribed by law in judicial procedure in the circuit courts of this state in civil cases. Any party to a hearing shall have the right to the attendance of witnesses in his or her behalf. In case of disobedience to the subpoena, any member of the commission may invoke the aid of any court of competent jurisdiction in requiring the attendance and testimony of witnesses and the production of papers and the court may issue an order requiring the persons to appear before the commission and give evidence or produce papers as the case may be, and any failure to obey the order of the court may be punished by the court as a contempt thereof. Any person refusing to appear and give testimony required by the commission shall be guilty of a misdemeanor.

(e) If the commission shall determine that any applicant is not qualified to receive a license, or that any licensee is guilty of a violation of any of this part, a license shall not be granted, or the license shall be suspended or revoked, as the case may require. Upon request of the applicant or licensee in writing, the commission shall furnish the party with a definite statement of its findings of facts and its reason or reasons for refusing to grant the license or for its suspension or revocation of the license. The findings of the commission may be appealed to the circuit court of the county in which the principal office of the commission is located, provided an appeal is taken within 30 days after final determination of the commission. Any person desiring to appeal under this subsection shall file with the commission or some member thereof, a notice in writing that he or she appeals to the circuit court, with at least two solvent sureties payable to the county wherein the case will be tried, conditioned to prosecute such appeal to effect, and upon failure to do so, to pay all costs and damages which may be taxed against him or her by the circuit court on appeal. The bond to be approved by the circuit clerk of the county and any cause so appealed shall be tried de novo in circuit court.

(f) The commission, at least every three months, shall hold an examination for the purpose of determining the qualifications of any applicant to become barbers, barber apprentices, shop operators or teachers in barber schools, scalp specialists, and shall conduct the examination in accordance with the provisions hereof, and in accordance with the rules and regulations promulgated by the commission not inconsistent with this part. The examination to be conducted in the city, town, or village, where the principal office of the commission is located.



Section 45-37-40.05 - Penalties.

Any person violating this part, upon conviction, shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for a term not to exceed two months, or by both fine and imprisonment in the discretion of the court. This section shall also have application to any officer or agent of a corporation, partnership, or association operated in violation of this part. Any court of competent jurisdiction in the county shall have full power to try any violation of this part, and upon conviction the court, at its discretion, may revoke the license of the person, partnership, association, or corporation violating the terms hereof.






Part 2 - Tanning Facilities.

Section 45-37-41 - Applicability - Liability.

This part shall be operative only in Jefferson County.



Section 45-37-41.01 - Definitions.

For the purposes of this part, the following terms shall have the meanings respectively ascribed to them unless the context clearly indicates otherwise:

(1) DEPARTMENT. The Jefferson County Board of Health.

(2) TANNING DEVICE. Equipment that emits electromagnetic radiation of wavelengths between 200 and 400 nanometers and is used for tanning the skin, including, but not limited to, a sunlamp, tanning booth, tanning bed, or any accompanying equipment.

(3) TANNING FACILITY. A place of business that provides to its customers access to a tanning device.



Section 45-37-41.02 - Applicability - Exceptions.

This part shall not apply to a tanning facility that uses only phototherapy devices that emit ultraviolet radiation that are used only by or under the direct supervision of a physician or an osteopathic physician licensed under Title 34.



Section 45-37-41.03 - Permits.

(a) A person shall not operate a tanning facility unless the facility is permitted pursuant to this part.

(b) The department shall establish procedures for the issuance and annual renewal of permits.

(c) The department may cancel, revoke, or suspend a permit to operate a tanning facility if the permittee does any of the following:

(1) Obtains or attempts to obtain a permit by fraud.

(2) Violates this part.

(d) Prior to the cancellation, revocation, or suspension of a permit, the department shall notify the permittee of the proposed action and offer to conduct a hearing regarding the proposed action. The notice and hearing, if conducted, shall endeavor to fulfill all state and federal constitutional requirements of due process of law.



Section 45-37-41.04 - Promotional claims.

A tanning facility shall not claim or distribute promotional materials that claim a tanning device is safe or free from risk.



Section 45-37-41.05 - Facility requirements.

A tanning facility shall perform each of the following:

(1) Have an operator present during operating hours who is sufficiently knowledgeable in the correct operation of the tanning devices to inform and assist each customer in the proper use of the devices.

(2) A tanning facility shall post a warning sign in any area where a tanning device is used. Posting this sign does not absolve the facility of any liability. The sign shall state:

"DANGER, ULTRAVIOLET RADIATION

"Follow these instructions:

"a. Avoid frequent or lengthy exposure. As with natural sunlight, exposure can cause eye and skin injury or allergic reactions. Repeated exposure can cause chronic sun damage characterized by wrinkling, dryness, fragility, and bruising of the skin, or skin cancer.

"b. Wear protective eyewear. FAILURE TO USE PROTECTIVE EYEWEAR CAN RESULT IN SEVERE BURNS OR LONGTERM INJURY TO THE EYES.

"c. Ultraviolet radiation from sunlamps will aggravate the effects of the sun. Therefore, do not sunbathe before or after exposure to ultraviolet radiation.

"d. Using medications or cosmetics can increase your sensitivity to ultraviolet radiation. Consult a physician before using a sunlamp if you are using medications, have a history of skin problems, or believe you are especially sensitive to sunlight. Women who are pregnant or on birth control medication who use this product can develop discolored skin. IF YOU DO NOT TAN IN THE SUN, YOU WILL NOT TAN BY USING THIS DEVICE."

(3) Perform each of the following duties before each use of a tanning device:

a. Sanitize properly the tanning device equipment, including, without limitation, handrails, headrests, and bed surfaces.

b. Provide a customer with properly sanitized protective eyewear that protects the eye from ultraviolet radiation and allows adequate vision to maintain balance.

(4) Show each customer how to use suitable physical aids, such as handrails and floor markings, to maintain proper exposure distances recommended by the manufacturer.

(5) Use a timer on each tanning device which is accurate for any and all selected time intervals to plus or minus 10 percent.

(6) Limit each customer to the maximum exposure time recommended by the manufacturer of the tanning device.

(7) Maintain the interior temperature of the tanning facility below 100 degrees Fahrenheit.

(8) Display the permit of the facility in a public area of the tanning facility.

(9) Report any injury or any complaint of injury to the department on forms prescribed by the department and provide a copy of the report to the complainant. The department shall send to the United States Federal Food and Drug Administration a copy of any report of an injury occurring in a tanning facility.



Section 45-37-41.06 - Use of tanning device by minors.

(a) A tanning facility shall not allow a minor between the ages of 14 and 17 to use a tanning device, unless the facility has on file a statement signed by the parent or legal guardian of the minor stating that the parent or legal guardian has read and understands all warnings the tanning facility is required to post, consents to the minor using the tanning device, and agrees that the minor will use the provided protective eyewear.

(b) A minor under the age of 14 shall be accompanied by a parent or legal guardian on the initial visit of the minor and shall give written permission for the minor to use a tanning device.



Section 45-37-41.07 - Annual inspection.

(a) The department shall inspect or investigate a tanning facility as necessary but at least annually, or as required by the regulations authorized by this part.

(b) The department may adopt necessary regulations to implement this part.



Section 45-37-41.08 - Violations.

(a) The department may impose an administrative fine in an amount not to exceed one hundred dollars ($100) per day for any violation of this part, any regulation adopted pursuant to this part, or any term or condition of any permit issued by the department. The imposition of an administrative fine shall not preclude the department seeking other remedies, including, but not limited to, injunctive relief or the imposition of civil penalties as provided by this part. The total administrative fine shall not exceed one thousand five hundred dollars ($1,500).

(b) In determining the amount of fine to be levied for a violation, as provided in subsection (a), each of the following factors shall be considered:

(1) The extent and severity of any violation of this part, or the regulations adopted pursuant to this part.

(2) Actions taken by the permittee to correct the violation.

(3) Any previous violations by the permittee.

(c) The department may institute legal action for injunctive or other relief to enforce this part.



Section 45-37-41.09 - Provisions cumulative; fees or charges.

The provisions of this part are cumulative to all other grants of authority of the Jefferson County Board of Health and the Jefferson County Department of Health, whether by local or general law. Any fees or charges levied or charged under the provisions or as a result of this part shall not exceed fifty dollars ($50) per year.






Part 3 - Tattoo Facilities.

Section 45-37-42 - Regulation of tattooing.

(a) This section shall be operative only in Jefferson County.

(b) For the purposes of this section, the following words have the following meanings unless the context clearly indicates otherwise:

(1) DEPARTMENT. The Jefferson County Board of Health.

(2) TATTOO or TATTOOING. The act of inserting a pigment under the skin of a human being by pricking with a needle or otherwise, so as to produce an indelible mark or figure visible through the skin.

(c) No person shall apply a tattoo upon the body of another human unless the person applying the tattoo shall hold a valid permit issued by the department.

(d) The department shall regulate persons who practice the art of tattooing and the facilities in which they operate. A permit shall be issued annually by the department to the applicant meeting all requirements governing permit issuance as contained in the regulations governing tattoo facilities. Permits shall expire on December 31 of each year. Inspections of the facility shall be made at a frequency determined by the department, or as required by the regulations as authorized in subsection (e).

(e) The department may adopt necessary regulations for the department to govern the application of tattoos upon the body of human beings and the sanitation of tattoo parlors or facilities.

(f) No person shall place a tattoo on the body of another person who is under the age of 19 years.

(g)(1) Any person who violates this section or any regulation adopted pursuant to this section shall be guilty of a Class C misdemeanor.

(2) Any person who interferes with, hinders, or opposes any agent, officer, or member of the department in the discharge of his or her duties pursuant to this section shall be guilty of a Class C misdemeanor.

(3) Any person who fails to comply with a lawful order issued pursuant to this section within the time prescribed by the department shall be guilty of a Class C misdemeanor.

(4) The department may impose an administrative fine in an amount not to exceed one hundred dollars ($100) per day for any violation of this section, any regulation adopted pursuant to this section, or any term or condition of any permit issued by the department. The imposition of an administrative fine shall not preclude the department seeking other remedies, including, but not limited to, injunctive relief or the imposition of criminal penalties as provided by this section.

(5) In determining the amount of the fine to be levied for a violation, as provided in subdivision (4), each of the following factors shall be considered:

a. The extent and severity of any violation of this section, or the regulations adopted pursuant to this section.

b. Actions taken by the regulated person to correct the violation.

c. Any previous violations by the regulated person.

(6) The department may institute legal action for injunctive or other relief to enforce this section.









Article 5 - Constables.



Article 6 - Coroner.

Part 1 - Coroner-Medical Examiner's Office and Commission.

Section 45-37-60 - Definitions.

As herein used, these terms have the meanings hereby given them:

(1) CORONER-MEDICAL EXAMINERS' OFFICE. The office wherein or wherefrom the staff performs the duties the governing body assigns the staff.

(2) GOVERNING BODY. The governing body of Jefferson County.

(3) STAFF. The coroner-medical examiners, representatives, and agents this part authorizes the governing body to appoint.



Section 45-37-60.01 - Office of coroner abolished.

In Jefferson County the office of coroner is abolished and all powers, rights, and duties now or hereafter authorized or required by law to be performed by coroners shall be exercised and performed by the governing body through appointed coroners-medical examiners, representatives, or agents, for the performance of such duties in the entire county or in a designated portion thereof, pursuant to this part and the rules promulgated by the herein established Coroner–Medical Examiners' Commission.



Section 45-37-60.02 - Staffing requirements; coroner-medical examiner qualifications.

(a) The employment and compensation of all members of the staff shall be governed by any applicable civil service law.

(b) Each coroner-medical examiner shall be a physician licensed to practice medicine in Alabama and recognized and trained in forensic medicine and pathology; provided, however, that the county governing body may waive this requirement temporarily whenever a vacancy exists in the position which the county governing body is seeking to fill.



Section 45-37-60.03 - Chief coroner-medical examiner.

When there is only one coroner-medical examiner on the staff, he or she shall be the chief coroner-medical examiner. When there is more than one coroner-medical examiner on the staff, the governing body shall designate one of them as the chief coroner-medical examiner. Until such designation, the person who has been longest in the continuous service of the county as coroner-medical examiner shall be the chief coroner-medical examiner.



Section 45-37-60.04 - Direction of staff.

The chief coroner-medical examiner shall direct the staff, subject to the supervision of the county governing body and pursuant to this part and any rules and regulations promulgated by the Coroner-Medical Examiners’ Commission.



Section 45-37-60.05 - Coroner-Medical Examiners' Commission - Creation; powers.

There shall be established the Coroner-Medical Examiners' Commission, with the following powers:

(1) To consult with the county governing body on the selection, appointment, and retention of the coroner-medical examiner, and such associate coroner-medical examiners as may be necessary and appropriate to appoint.

(2) To obtain such opinions from the county attorney and Attorney General and to rely thereon as the Coroner-Medical Examiners' Commission may determine to be necessary to interpret any statutes that pertain to the operation of the coroner-medical examiner function.

(3) To promulgate rules and regulations governing the reviews and investigations of the coroner-medical examiners' office including the conditions upon which such investigations shall be conducted.

(4) To receive all questions and inquiries concerning the operation of the coroner-medical examiners' function which may be submitted by the coroner-medical examiner, the county governing body, elected or appointed officials, other public officials, private citizens, groups, and any others and to render such answers, statements, opinions, or interpretation thereto as the Coroner-Medical Examiners' Commission may determine to be appropriate.

(5) To solicit and actively work toward full cooperation of all disciplines within the community and all departments of the county government that are associated with the coroner-medical examiner function.

(6) To assist the coroner-medical examiner when and where necessary in the education of the public and their representatives regarding the coroner-medical examiner function.



Section 45-37-60.06 - Coroner-Medical Examiners' Commission - Composition.

(a) The Coroner-Medical Examiners’ Commission shall be composed of the following:

(1) The county health officer.

(2) The District Attorney of Jefferson County, or his or her designated representative.

(3) A representative of the Jefferson County Medical Society selected by the society.

(4) A representative of the Birmingham Bar Association selected by the association.

(5) A representative of the Medical Center of the University of Alabama in Birmingham selected by the center.

(6) Two members of the Jefferson County Legislative Delegation, one from the Senate and one from the House.

(7) A Jefferson County law enforcement officer appointed by the Sheriff of Jefferson County.

(8) Two licensed funeral directors who are residents of Jefferson County, actively engaged in the funeral business in the county, who shall be appointed by the Alabama Board of Funeral Service.

(9) A citizen of Jefferson County appointed by the County Commissioners of Jefferson County.

(b) The commission members, except the ex officio members, shall serve three-year terms, and members shall be eligible to succeed themselves. The Coroner-Medical Examiners’ Commission shall elect from its members a chair and vice chair to serve for one-year terms, and it shall organize itself into such committees as it deems necessary. The county governing body shall supply staff assistance for the commission. The county governing body may provide funds for reasonable expenses including meals of the commission. The Coroner-Medical Examiners’ Commission shall meet no less than once each quarter of the year, and as often as may be necessary to dispose of business before it and shall report its activities to the county governing body. If any such representative or individual designated in subdivision (1) to subdivision (7), inclusive, should refuse or for any reason fail to serve on the Coroner-Medical Examiners’ Commission, the remaining members shall have the power and be authorized to carry out the duties of the commission.



Section 45-37-60.07 - Duty to investigate certain deaths.

Pursuant to rules and regulations promulgated by the Coroner-Medical Examiners’ Commission, it shall be the duty of the chief and associate coroner-medical examiners to review or investigate and determine, the cause and manner of any death, when such death may fall within one or more of the following categories subject to the commission’s power to change the categories:

(1) Criminal violence or criminal neglect.

(2) Criminal abortion.

(3) When a body is to be cremated, dissected, or buried at sea.

(4) Unclaimed bodies.

(5) When a dead body is brought into this state without proper medical certification.

(6) Accident, when requested by surviving spouse, if any, or next of kin.

(7) Unexpected death while under anesthesia or within 24 hours following anesthesia, or any other diagnostic or therapeutic procedure with the written permission of the surviving spouse or next of kin.

(8) In any prison or penal institution.

(9) When in police custody.

(10) Disease constituting a hazard to public health when requested in writing by the county health officer.



Section 45-37-60.08 - Investigative powers of coroner-medical examiner.

In investigating a death hereunder, the coroner-medical examiner shall be authorized to take charge of the dead body, to investigate the circumstances of the death, to conduct or have conducted an autopsy, and whether or not there is an autopsy, to take and retain whatever tissues and biological samples, including blood or urine, or both, as he or she deems necessary from the body of a person which he or she deems necessary to establish the cause and manner of such person’s death, and to take possession of any object or article which in his or her opinion would be useful in establishing the identity of the deceased or the cause and manner of death, or both.



Section 45-37-60.09 - Authority of coroner-medical examiner.

There shall be vested in coroners-medical examiners all the authority now or hereafter vested in coroners by the laws of Alabama, including the authority which Section 15-4-1, vests in coroners and to make inquiry of the facts and circumstances of the death of any person who has been killed or has suddenly died under such circumstances as to afford a reasonable ground for belief that such death has been occasioned by the act of another by unlawful means, and the authority of the section vests in coroners to submit to a judge of a court of record or a district attorney, sworn written statements of witnesses having personal knowledge of such circumstances, and to summon, upon direction of such judge or district attorney, a jury to inquire into the cause and manner of such person’s death.






Part 2 - Corneal tissue.

Section 45-37-61 - Authority to take corneal tissue during autopsy.

Pursuant to rules and regulations recommended by the Jefferson County Medical Examiner and adopted by the Coroner-Medical Examiners’ Commission, the coroner-medical examiner and any associate coroner-medical examiner shall be authorized to take corneal tissue on behalf of any eye bank located in Jefferson County which makes such corneal tissue for transplants available to all medical facilities in Jefferson County authorized to perform such transplants, when such tissue would otherwise be destroyed during the course of the examination. There shall be no charge to the patient recipient for the corneal tissue provided by the eye bank.









Article 7 - County Commission.

Part 1 - Compensation.



Part 2 - Employees.

Section 45-37-71 - Additional staff.

(a) The Jefferson County Commission is hereby authorized to employ for and on behalf of the county three employees for each duly elected county commissioner. One of the employees for each commissioner is to be known as administrative assistant to the commissioner. The compensation for each such administrative assistant shall be fixed and determined by the county commission. One of the employees for each commissioner shall be known as a confidential secretary to the county commissioner. The compensation for each confidential secretary shall be fixed and determined by the Jefferson County Commission. One of the employees for each county commissioner shall be known as the administrative secretary to the commissioner. The compensation for each administrative secretary shall be fixed and determined by the Jefferson County Commission. All such administrative assistants, confidential secretaries, and administrative secretaries shall be exempt from the provisions of any merit system applicable to Jefferson County employees. Provided, however, should any such administrative assistant, confidential secretary, or administrative secretary be a member of such merit system at the time of their appointment, then upon termination of such appointment such individual shall have the right to return to the employ of Jefferson County in a position which carries the same or higher classification under such merit system with full credit for time spent as an administrative assistant, confidential secretary, or administrative secretary as if the individual had continued in such merit system position instead of such administrative assistant, confidential secretary, or administrative secretary.

(b) Individuals appointed as administrative assistant, confidential secretary, or administrative secretary are eligible to become members of any pension system applicable to county employees provided application for such membership is made to the board or other authority administering such pension system within 30 days of appointment. This section shall not limit the authority of the county commission to appoint other county employees under applicable merit or civil service system, or otherwise where authorized by any other law. No person employed in one of these staff positions shall run for elected office while so employed.






Part 3 - Membership.

Division 1 - Districts.

Section 45-37-72 - Single member districts; compensation; residency requirements.

(a) It is the intent of this section to implement the amended federal court order, and related orders, dated October 31, 1985, Civil Action No. 84-C-1730-S, in the United States District Court for the Northern District of Alabama, Southern Division, in the case of Taylor, et al. v. The Jefferson County Commission, and subsequently redrawn by the county commission pursuant to Section 11-3-1.1.

(b) There is created and established in and for Jefferson County a single-member district governing body. The Jefferson County Commission shall be composed of five members, elected from single-member districts one through five, inclusive, which districts are described in the amended federal court order dated October 31, 1985, and related orders, in Civil Action No. 84-C-1730-S in the United States District Court for the Northern District of Alabama, Southern Division, in the case of Taylor, et al. v. The Jefferson County Commission, and subsequently redrawn by the county commission pursuant to Section 11-3-1.1.

(c) The members of the county commission shall be compensated as provided by law.

(d) Each commissioner shall have resided in the district at least one year before the general election and shall reside in the district during his or her tenure. Each commissioner, if filling a vacancy by appointment, shall have resided in the district at least one year before appointment and shall reside in the district during his or her tenure. The president of the commission shall be elected by the members of the commission and the commission shall assign the duties and jurisdiction of each commissioner.






Division 2 - Vacancies.

Section 45-37-72.20 - Definitions.

As herein used, the following terms have the meanings hereby ascribed to them:

(1) COUNTY. Jefferson County, Alabama.

(2) COUNTYWIDE ELECTION. Any election, whether general, special, or primary, including runoff elections, where qualified electors throughout the county are entitled to vote and which is held to elect a federal, state, or county officer or to nominate a candidate or candidates, for a federal, state, or county office or offices, to submit one or more questions, including, but not limited to, the question of adopting a proposed amendment to the Constitution of Alabama of 1901, and the question of whether general obligation bonds, or revenue bonds, of the state or county shall be issued.

(3) ELECTION COMMISSION. The election commission of the county.

(4) FIRST ELECTION. The first election for which this act provides to fill a vacancy as distinguished from the runoff election held hereunder, if a runoff election is necessary.

(5) RUNOFF ELECTION. The runoff election for which this subpart provides, if no candidate at the first election receives a majority of the votes cast.

(6) SCHEDULED COUNTYWIDE ELECTION. A countywide election which is scheduled to be held on a date definitely determined when a vacancy occurs.

(7) VACANCY. A vacancy on the governing body of the county caused by death, resignation, impeachment, or any cause except normal expiration of terms.



Section 45-37-72.21 - Resolution for election dates.

Within seven days from the occurrence of any vacancy, the election commission, by a majority vote thereof, shall adopt a resolution stating the dates on which the first election and the runoff election, if necessary, shall be held. The dates shall be determined as provided for in Sections 45-37-72.22 and 45-37-72.23.



Section 45-37-72.22 - Determination of election dates.

If when a vacancy occurs a countywide election is scheduled to be held more than 40 days and not more than 180 days from the date whereon the vacancy occurs, the first election to fill such vacancy shall be held on the countywide election date. If when the vacancy occurs there is no countywide election scheduled to be held more than 40 days and not more than 180 days after the date whereon the vacancy occurs, the first election to fill the vacancy shall be held on the countywide election date. If when the vacancy occurs there is no countywide election scheduled to be held more than 40 days and not more than 180 days after the date whereon the vacancy occurs, the first election to fill the vacancy shall be held on a date specified by the election commission in the resolution provided for in Section 45-37-72.21, which date shall be not less than 33 days and not more than 40 days from the date on which the resolution is adopted.



Section 45-37-72.23 - Determination of election dates.

If when the resolution, provided for in Section 45-37-72.21, is adopted, a countywide election is scheduled to be held not less than three weeks and not more than eight weeks from the date on which the resolution provides the first election shall be held, to fill the vacancy, the runoff election, if necessary, shall be held on the date on which the countywide election is scheduled to be held. If when the resolution, provided for in Section 45-37-72.21, is adopted, there is no countywide election scheduled to be held not less than three weeks and not more than eight weeks from the date on which the resolution provides for the first election to be held, the resolution shall provide for the runoff election, if any runoff election is necessary to be held three weeks subsequent to the date on which the first election shall be held to fill the vacancy.



Section 45-37-72.24 - Term of office.

Any person elected to fill a vacancy shall serve the unexpired portion of the term which the person occupying the office when the vacancy occurred would have served if the vacancy had not occurred.



Section 45-37-72.25 - Dates of elections; applicability of election laws.

The first election and the runoff election, if a runoff election is required, shall be held on the dates provided for in the resolution adopted under Section 45-37-72.21. The provisions of the election laws governing the registration of voters, equipment at polling places, furnishing of supplies, appointment of election officers, voting, and canvassing returns at a general election shall apply to any election held hereunder, except as herein otherwise provided.



Section 45-37-72.26 - Jurisdiction and duty of election commission.

The failure of the election commission to provide for the first election, or the runoff election, within seven days from the occurrence of a vacancy shall not terminate the jurisdiction and the duty of the election commission to provide for such first election or such runoff election.



Section 45-37-72.27 - Statement of candidacy; petition.

(a) No primary election shall be held to nominate a candidate to fill a vacancy under this subpart. At any election held under this subpart no person’s name shall appear on the ballot as a candidate for the office to be filled at the election unless such person has filed in the office of the judge of probate of the county within the time and in the forms prescribed in subsection (b) his or her statement of candidacy and the petition signed by a least 100 qualified electors of the commission district requesting that such person become a candidate for the office.

(b) Any person desiring to become a candidate at any election may become such candidate by filing in the office of the judge of probate of the county such person’s statement in writing of such candidacy, accompanied by such person’s affidavit taken and certified by such judge of probate, or by a notary public, that such person is duly qualified to hold the office for which the person desires to be a candidate. Such statement shall be filed at least 21 days before the date set for such election; and shall be in substantially the following form:

"State of Alabama, Jefferson County.

"I, the undersigned, being first duly sworn, depose and say that I am a citizen of Jefferson County in Alabama, residing at _________, and in the county, that I desire to become a candidate for the office ________ at the election for the office to be held on the ______ day of ________, and that I am duly qualified to hold the office if elected thereto; I hereby request that my name be printed on the official ballot at the election.

"Signed

"Subscribed and sworn to before me, the undersigned (probate judge or notary public, as the case may be) on this the ______ day of _______, 20__.

"_____________________________________

"(Judge of probate or notary public, as the case may be)"

(c) The statement shall be accompanied by a petition signed by at least 100 persons who shall be qualified to vote at the election, requesting that such person become a candidate for the office at the election. The signers to the petition shall set forth their names in full and their residence addresses, and the petition shall be in substantially the following form:

"We, the undersigned, duly qualified electors of Jefferson County, and residing at the places set opposite our respective names, do hereby request that the name of ______ be placed upon the official ballot as a candidate for the office of ______ at the election for the office to be held in the county on the ______ day of ______. We further state that we know that ______ possesses the qualifications necessary for the office, and is in our judgment a fit and proper person to hold the office. Witness our hands on this the day of ______, 20__."

(d) No name shall appear upon the ballot as a candidate for election except the names of such persons as have become candidates according to the provisions as set forth above. If voting machines are used in the county, the names of candidates shall be suitably placed on voting machines.









Part 4 - Powers.

Section 45-37-73 - Curfew regulation.

(a) The Jefferson County Commission may regulate and restrict the activity of minors under 17 years of age in the unincorporated areas of the county, by resolution or ordinance, in public places and establishments.

(b) The resolution or ordinance may include any one or more of the following:

(1) Definitions of certain words and terms and descriptions of the places and locations to which the regulation and restriction are applicable.

(2) The individuals who are responsible for violations, including parents and custodians of the minors, and the responsibility of owners, operators, managers, and employees of establishments.

(3) The regulated or restricted curfew hours and the days of the week when the curfew applies.

(4) A requirement to post notice of the curfew hours.

(5) The defenses or situations and activities which are excluded from the resolution or ordinance.

(c) A violation of the curfew established by ordinance or resolution pursuant to this section constitutes a public nuisance against the health, safety, and welfare of the citizens of Jefferson County. The resolution or ordinance shall be enforced by the sheriff of the county in the best interests of the citizens of Jefferson County. The sheriff may also notify the proper authorities of any truant student. The sheriff may commence a civil action in the name of the county in the Juvenile Court of Jefferson County, to abate or enjoin any responsible person or minor found in violation of the ordinance or resolution. The minor and, if applicable, the parents or legal guardian of the minor or other responsible person, shall be served with the notice to appear in the juvenile court to show cause why an injunction should not be issued against the responsible person, minor, parent, or legal guardian. The juvenile court may assess all costs against the responsible person, minor, parent, or legal guardian of abating a public nuisance declared by this section, including attorney fees, court costs, and all other expenses of litigation, against the person creating or maintaining the public nuisance. Any responsible person, minor, parent, or legal guardian violating an injunction issued pursuant to this section may be assessed civil fines of increasing severity by the juvenile court in amounts to be set by the ordinance or resolution.



Section 45-37-73.01 - Regulation of credit card payments.

(a) This section shall apply to any subject county of the State of Alabama having a population of 500,000 or more according to the last or any subsequent federal census, and to no other county.

(b)(1) Notwithstanding any other provision of law to the contrary, any officer or unit of the county government required or authorized to receive or collect any payments to state or county government may, but is not required to, accept a credit card payment of the amount.

(2) This section shall be broadly construed to authorize acceptance of credit card payments by:

a. All departments, agencies, boards, bureaus, commissions, authorities and other units of county government.

b. All officers, officials, employees, and agents of the county units of county government.

(3) This section shall be broadly construed to authorize acceptance of credit card payments of all types of amounts payable, including, but not limited to, taxes, license and registration fees, fines, and penalties. For purposes of this section, the term credit card shall include any credit cards, charge cards, and other debit cards issued by any bank, foreign lender, domestic lender, or credit card bank as defined in Section 5-20-3.

(4) The county governing body of a subject county is authorized to establish procedures, rules, and regulations for the acceptance of credit card payments for the matters and amounts payable covered by this section.

(5) Whether to accept credit card payments for any type of payment shall be made by the officer, board, or other body having general discretionary authority over the manner of acceptance of payments. If credit card payments are to be accepted, the officer, board, or other body shall do so in accordance with the procedures, rules, and regulations established by the governing body. The procedures, rules, and regulations may provide for appropriate agreements with credit card issuers or other appropriate parties as needed to facilitate the acceptance of credit card payments. Without limiting the generality of the foregoing, the agreements may provide for the acceptance of credit card payments at a discount from their face amount of the payment; may make any payment of discount or administrative fees by paying an invoice or allowing withholding of discounts or administrative fees from the face amount or the payment of withholding of administrative fees from the face amount of the credit card payments. The discount or administrative fees may be authorized when the officer, board, or other body determines that any reduction of revenue resulting from the discount or fees will be in the best interest of state or local government. Factors which may be considered in making that determination may include, but are not limited to, improved governmental finance, security, or a combination of one or more of the foregoing together with the benefit of increased public convenience. Any agreement shall provide that it may be canceled at any time by the affected officer or unit of government, but the agreement shall provide for a reasonable period of notice of cancellation.

(6) An officer, board, or other body authorizing acceptance of credit card payments may impose a surcharge upon the person making a payment by credit card. When a party elects to make a payment by credit card and a surcharge is imposed, the payment of the surcharge shall be deemed voluntary by the party and shall not be refundable.

(7) No person making any payment by credit card shall be relieved from liability for the underlying obligation except to the extent that county government realizes final payment of the underlying obligation in cash or the equivalent. If final payment is not made by the credit card issuer or other guarantor of payment in the credit card transaction, then the underlying obligation shall survive and county government shall retain all remedies for enforcement which would have applied if the credit card transaction had not occurred. No contract may modify the provisions of this subdivision. This subdivision shall not make the underlying obligor liable for any discount or administrative fees paid to a credit card issuer or other party by county government.

(8) A county government officer or employee who accepts a credit card payment in accordance with this section and any applicable procedures, rules, or regulations of the governing body shall not thereby incur any personal liability for the final collection of the payments.



Section 45-37-73.02 - Indigent health care.

Beginning July 1, 2014, the Jefferson County Commission shall submit to each member of the Jefferson County Legislative Delegation and the public on their Internet website a quarterly accounting of the collections and disbursement of the proceeds from the Indigent Health Care Fund for Jefferson County and a yearly account of the Indigent Health Care Fund conducted by the Department of Examiners of Public Accounts.









Article 8 - Courts.

Part 1 - Circuit Court.

Division 1 - Compensation.

Section 45-37-80 - Circuit clerks.

In addition to any salary paid by the state, the Circuit Clerk of the Tenth Judicial Circuit shall be paid a supplemental salary from the county at a rate of fifteen thousand dollars ($15,000) per annum. The county commission shall pay such supplemental salary in equal biweekly installments from the general fund of the county.



Section 45-37-80.01 - Circuit judges.

In addition to the salaries to each of the Circuit Judges of the Tenth Judicial Circuit of the state, there shall be paid to each of the judges a supplement salary in the sum equal to 40 percent of the salary paid each of the judges by the State of Alabama. The supplement salary shall be paid out of the general fund of the county in equal installments at the same time and in the same manner that the salary of other county employees are paid.



Section 45-37-80.02 - Deputy circuit clerks, Bessemer Cut-Off Division.

In addition to any salary paid by the state, the elected deputy circuit clerk serving the Bessemer Cut-Off Division of the Tenth Judicial Circuit shall be paid a supplemental salary from the county at the rate of twelve thousand dollars ($12,000) per annum. The county commission shall pay such supplemental salary in equal biweekly installments from the general fund of the county.



Section 45-37-80.03 - Referees and standing masters.

All full-time court referees and full-time standing masters in Jefferson County shall receive a county supplemental salary equal to 50 percent of any county supplemental salary payable to their respective appointing judges. The county supplemental salary shall be payable in equal monthly installments from the county general fund.



Section 45-37-80.04 - Supernumerary circuit district attorneys.

(a) A supernumerary circuit district attorney of the Tenth Judicial Circuit of Alabama shall be entitled to receive as additional compensation payable from the treasury of the county within the circuit, a sum equal to 40 percent of the compensation paid the supernumerary district attorney by the State of Alabama. The salary or compensation provided for herein is supplemental to the salary or compensation paid such supernumerary district attorney by the state and shall be paid out of the general funds of the county in 12 equal monthly installments on warrants properly drawn against such funds.

(b) This section shall apply only to persons who become a supernumerary district attorney after April 26, 1982.






Division 2 - Court Reporters.

Section 45-37-80.20 - Appointment; duties; special reporter; fee; salary; oath; supplies.

(a) That each of the judges of such circuit courts of this state shall appoint a competent shorthand writer to perform the duties of official court reporters over the court in the circuit over which the judge presides; that such official court reporter shall not be subject to the provisions of any civil service system as may be effective in such county or counties or circuit or circuits; that such official court reporter shall serve at the pleasure of the appointing judge; that no two judges shall appoint the same court reporter; that no person shall be appointed official or special court reporter under this section who is not able to correctly report in shorthand the proceedings in all trials as the same may occur and neatly and expeditiously transcribe on the typewriter the testimony taken by him or her. The official court reporter shall be an officer of the court, and within his or her circuit shall have the power to administer oaths and shall hold office for the term of the judge appointing him or her. The appointing judge shall have power to remove his or her official court reporter upon his or her pleasure for incompetency or other just cause. Provided, the court reporter shall not be related to the trial judge within the four degree of consanguinity or affinity, and any appointment of a court reporter so related to the trial judge within the prohibited degree shall be void. Provided, however, that the official court reporter shall be required to reside in the circuit for which he or she is appointed during the period of his or her service.

(b) It shall be the duty of such official court reporter to attend in person, except as otherwise herein provided, the sessions of the court held in the circuit, for which he or she is appointed, and in every case where directed by the judge or requested by a party thereto he or she shall take full stenographic notes of the oral testimony and proceedings, except argument of counsel, and note the order in which all documentary evidence is introduced, all objections of counsel, and the rulings of the court thereon and exceptions taken or reserved thereto. He or she shall take testimony given orally in open court when directed by the judge to do so. The original stenographic notes of such court reporter in each case or proceedings officially reported shall be preserved and treated by him or her as part of the records of the court and upon his or her retirement from office shall be turned over to the clerk of such court. In equity cases where the testimony is taken orally before the judge, whenever ordered by the judge, such reporter shall transcribe such stenographic notes and file the same in the cause. For such

transcription of his or her stenographic notes, the court reporter shall receive twenty cents ($.20) for each 100 words thereof which shall be taxed as part of the costs of the cause.

(c) Should the official court reporter herein provided for, on account of illness or other cause, be unable to report the testimony of any trial as is provided in this section, the judge of the court shall have authority to appoint a special reporter to serve until his or her official court reporter can resume his or her duties in such court, the compensation of such special court reporter to be the same and paid in like manner as herein provided for official court reporters. In each of the circuits covered by this section court reporters, when not engaged in the discharge of their official duties, shall be subject to the direction of any judge of such circuit, it being the intention and purpose of this subsection to avoid the necessity of appointing a special reporter whenever any official court reporter of the circuit is available.

(d) All cases reported by an official reporter or special reporter there shall be taxed as part of the costs of the case a fee, as provided by law, for each day or fraction thereof that such reporter shall be engaged in reporting a case, to be collected as costs, and, when collected, paid by the clerk or register of the court into the county treasury.

(e) Such official court reporter shall receive a salary of ten thousand dollars ($10,000) per annum, which shall be payable in equal monthly installments from the general fund of the county.

(f) That before any official court reporter or special reporter shall enter upon the duties of his or her office, he or she must subscribe to an oath to support the constitution and laws of the State of Alabama, and to faithfully perform all duties of such office.

(g) All stationery and supplies to be used by such official or special reporters in their capacity as such shall be furnished and paid for by the county composing each of the judicial circuits covered by this section.






Division 3 - Procedures.

Section 45-37-80.40 - Waiver of right to arraignment.

(a) This section shall apply only to the Tenth Judicial Circuit of Alabama, including the Bessemer Division thereof.

(b) If a defendant in a criminal case pending in a court of competent jurisdiction shall enter a written plea of not guilty at any time prior to the day of his or her arraignment such plea shall constitute a waiver of his or her right to have an arraignment at which he or she is present in person or at which he or she is represented by an attorney.









Part 2 - Court Costs and Fees.

Section 45-37-81 - District court - Treatment to Alternative Street Crime; Birmingham Division Law Library Fund.

(a) This section shall be operative only in Jefferson County.

(b)(1) Notwithstanding any special, local, or general law to the contrary, there is levied on all cases in district court, an additional fee of seven dollars ($7) and in circuit court, an additional fee of two dollars ($2). When collected by the clerk of the district court, five dollars ($5) of the fee collected in each case shall be remitted monthly to the program director of the Treatment to Alternative Street Crime (TASC), who shall deposit the funds in a special fund known as the TASC Fund, and two dollars ($2) of the fee collected in each case in the district and circuit court shall be remitted to the Birmingham Division Law Library Fund.

(2) The TASC Fund shall be maintained by the University of Alabama at Birmingham, with the director of the TASC program having the authority to draw upon the funds.

(3) The appropriation from the funds shall be strictly limited to TASC programs endorsed by the director of the TASC program and approved by the presiding criminal court judge.

(4) The presiding circuit judge of the Tenth Judicial Circuit shall administer the Birmingham Division Law Library Fund, disburse the funds, and appoint librarians and assistants as are necessary for the proper operation of the library. The presiding circuit judge may appoint an advisory committee to the law library.



Section 45-37-81.01 - District and circuit courts - TASC Fund.

(a) This section shall be operative only in Jefferson County, Bessemer Division, commonly known as the Bessemer Cut-Off.

(b)(1) Notwithstanding any special, local, or general law to the contrary, there is levied on all cases in district and circuit courts, an additional fee of five dollars ($5). When collected by clerks of the district and circuit courts, the fee collected in each case shall be remitted monthly to the program director of the Treatment to Alternative Street Crime (TASC), who shall deposit the funds in a special fund known as the TASC Fund.

(2) The TASC Fund shall be maintained by the University of Alabama at Birmingham, with the director of the TASC program having the authority to draw upon the funds.

(3) The appropriation from the funds shall be strictly limited to TASC programs endorsed by the director of the TASC program and approved by the presiding criminal court judge.



Section 45-37-81.02 - District and circuit courts - Birmingham Division Law Library Fund.

(a) This section shall be operative only in Jefferson County.

(b) Notwithstanding any special, local, or general law to the contrary, there is levied on all cases filed in circuit and district court in the Birmingham Division of the Tenth Judicial Circuit an additional court cost of three dollars ($3) which shall be in addition to the fees presently in effect. When collected by the clerk of the court, the fees shall be remitted by the clerk to the Birmingham Division Law Library Fund.



Section 45-37-81.03 - District and circuit courts - Bessemer Division Law Library Fund.

(a) This section shall be operative only in Jefferson County.

(b) Notwithstanding any special, local, or general law to the contrary, there is levied on all cases filed in circuit and district court in the Tenth Judicial Circuit, the Bessemer Division, an additional court cost of three dollars ($3) which shall be in addition to the fees presently in effect. When collected by the clerk of the court, the fees shall be remitted by the clerk to the Bessemer Division Law Library Fund.



Section 45-37-81.04 - District, circuit and municipal courts - Solicitor’s fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in the Birmingham Division and the Bessemer Division of Jefferson County, a docket fee, hereinafter referred to as a solicitor’s fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly as follows: Three dollars ($3) from each case to the circuit clerk to be deposited into the circuit clerk’s fund or, if the case originates in the municipal court, three dollars ($3) to the municipal court clerk to be deposited into the municipal clerk’s fund or the fund otherwise established for the operation of the office of the municipal court, to be used as provided by law for the operation of the office of the circuit court clerk or municipal court clerk as the case may be and the remainder of each fee to the Solicitor’s Fund or District Attorney’s Fund in the division of the county where the case originated or to the fund in each division that may be hereafter prescribed by law for the solicitor’s fee. The solicitor’s fee shall be in an amount not less than an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund. In no event shall the solicitor’s fee be less than an amount equal to the Fair Trial Tax Fund docket fee which are prescribed for an adjudication or finding of guilt of the criminal offense charged.

(b) The solicitor’s fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor’s fee shall be in addition to and not in lieu of any other fees or costs. The solicitor’s fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor’s fee may be expended by the district attorney of the division of the county where the fee is collected for the payment of any and all

expenses incurred or for any legitimate law enforcement purpose.






Part 3 - District Attorney.

Division 1 - Bessemer Division.

Section 45-37-82 - Term of office for elected deputy district attorney.

Effective immediately after the expiration of the present term of office which expires in 1986, the elected Deputy District Attorney of the Tenth Judicial Circuit, Bessemer Division, shall serve a term of office of six years.



Section 45-37-82.01 - Deputy district attorneys - Appointment; compensation.

(a) In the Tenth Judicial Circuit, Bessemer Division, the elected assistant district attorney of the circuit may appoint 13 deputy district attorneys. The deputy district attorneys appointed pursuant to this section shall be qualified to practice law in the courts of this state, and shall serve at the pleasure of the appointing elected assistant district attorney. The deputy district attorneys shall be state officers and shall perform the duties in the circuit as the elected assistant district attorney may require.

(b) The elected assistant district attorney may designate one deputy district attorney to serve as chief deputy district attorney, four deputy district attorneys to serve as Level I deputy district attorneys, four deputy district attorneys to serve as Level II deputy district attorneys, and four deputy district attorneys to serve as Level III deputy district attorneys.

(c) The total annual compensation to be received by each deputy district attorney shall be computed by the use of levels and steps. Levels shall refer to the amount of legal experience which each deputy district attorney had at the time of appointment to the office. It is intended to entitle an attorney with applicable legal experience to commence the office at a higher rate of pay than one who has less applicable legal experience. Steps shall refer to the amount of time that the deputy district attorney has served in the office as deputy district attorney or the length of time that the officer shall continue. It is intended by this provision to allow periodic increases in pay as incentive for the officer to continue to serve in the office; however, the elected assistant district attorney shall have the authority to designate the level and step, at the time of appointment, of any appointed deputy district attorneys authorized by this section.

(d) The annual compensation to be paid the chief deputy district attorney, one deputy district attorney designated as Level I deputy district attorney, one deputy district attorney designated as Level II deputy district attorney, and one deputy district attorney designated as Level III deputy district attorney shall be as provided in the schedule of salaries hereinbelow set out. Of the total annual compensation to be paid each of the four deputy district attorneys, each shall be paid an annual salary by the State of Alabama of twelve thousand nine hundred dollars ($12,900), payable from the general funds of the state in equal installments as the salaries of other state officers are paid. The remainder of the annual compensation as provided in the schedule of salaries hereinbelow set out, of each of the four deputy district attorneys, shall be paid by the county within the Tenth Judicial Circuit which sum shall be paid from the general funds of the county, in equal semimonthly installments as the salaries of other county officers are paid.

(e) The annual compensation to be paid to three deputy district attorneys designated as Level I deputy district attorneys, three deputy district attorneys designated as Level II deputy district attorneys, and three deputy district attorneys designated as Level III deputy district attorneys shall be as provided in the schedule of salaries hereinbelow set out. The compensation shall be paid by the county within the Tenth Judicial Circuit which sum shall be paid from the general funds of the county, in equal semimonthly installments as the salaries of other officers are paid.

(f) The deputy district attorneys appointed by the elected assistant district attorney to serve in the positions identified in subsection (b) shall be compensated at the rate consistent with their appointment in accordance with the schedule of salaries set out by subsection (g). Thereafter, increases in compensation for each deputy district attorney may be made annually within the grade scale set out in the schedule of salaries in subsection (g), provided the performance of the deputy district attorney has been satisfactory to the elected assistant district attorney. The elected assistant district attorney shall also have the authority to assign any of the deputy district attorneys to the Level I, Level II, and Level III positions as the elected assistant district attorney deems appropriate, within the limitations of subsection (b).

(g) The schedule of salaries, referred to below, consisting of levels and steps, shall be as follows:

(h) The compensation provided by this section shall become effective on October 1, 1997. The county governing body of the county or counties within the Tenth Judicial Circuit may increase the compensation payable by the county or counties within the Tenth Judicial Circuit as provided in the

schedule of salaries at any time by resolution of the governing body. Upon passage of the resolution, the additional compensation shall be paid from the general funds of the county in semimonthly installments as the salaries of other county officers are paid.






Division 2 - Birmingham Division.

Section 45-37-82.20 - Deputy district attorneys - Appointment; compensation.

(a) In the Tenth Judicial Circuit of Alabama, Birmingham Division, the district attorney of the circuit may appoint 43 deputy district attorneys. The deputy district attorneys appointed pursuant to this section shall be qualified to practice law in the courts of this state and shall serve at the pleasure of the appointing district attorney. The deputy district attorneys shall be state officers and shall perform the duties in the circuit as the district attorney may require.

(b) The district attorney may designate one deputy district attorney to serve as chief deputy district attorney, seven deputy district attorneys to serve as Level I deputy district attorneys, 15 deputy district attorneys to serve as Level II deputy district attorneys, and 20 deputy district attorneys to serve as Level III deputy district attorneys.

(c) The total annual compensation to be received by each deputy district attorney shall be computed by the use of levels and steps. Levels shall refer to the amount of legal experience which each deputy district attorney had at the time of appointment to the office. It is intended to entitle an attorney with applicable legal experience to commence the office at a higher rate of pay than one who has less applicable legal experience. Steps shall refer to the amount of time that the deputy district attorney has served in the office as deputy district attorney or the length of time that the officer shall continue. It is intended by this provision to allow periodic increases to pay as incentive for the officer to continue to serve in the office; however, the district attorney shall have the authority to designate the level and step, at the time of appointment, of any appointed deputy district attorneys authorized by this section.

(d)(1) The annual compensation to be paid the chief deputy district attorney, and each of the deputy district attorneys shall be as provided in the schedule of salaries hereinbelow set out. Of the total annual compensation to be paid each of the deputy district attorneys, each shall be paid an annual salary by the State of Alabama of sixteen thousand six hundred ninety-five dollars ($16,695) payable from the general funds of the state in equal installments as the salaries of other state officers are paid, which amount reflects cost-of-living increases provided to the deputy district attorneys covered by this section as adjusted by Act 87-720. The annual salary paid by the state shall be increased to include any cost-of-living salary increases granted by an act of the Legislature after October 1, 2007. The remainder of the annual compensation as provided in the schedule of salaries hereinbelow set out, of each of the deputy district attorneys, shall be paid by the county within the Tenth Judicial Circuit which sum shall be paid from the general funds of the county, in equal semimonthly installments as the salaries of other county officers are paid.

(2) Within 12 months of October 1, 2007, all deputy district attorneys currently employed on October 1, 2007 shall have the option of having the county portion of their salary and benefits paid through the state. Upon written request by the individual deputy district attorney, the county within the Tenth Judicial Circuit shall forward the county portion of the requesting deputy district attorneys’ salaries and benefits to the Office of Prosecution Services. The funds shall be forwarded quarterly, in advance, no later than the first Thursday of the months of January, April, July, and October of each year. The Office of Prosecution Services shall deposit the funds into the state account for the benefit of the District Attorney’s Office for the Tenth Judicial Circuit, Birmingham Division. All deputy district attorneys hired after October 1, 2007, shall be required to execute the aforementioned request to have the county forward the county portion of his or her salary and benefits to the state to be paid through the Office of Prosecution Services.

(e) The deputy district attorneys appointed by the district attorney to serve in the positions identified in subsection (b) shall be compensated at the rate consistent with their appointment in accordance with the schedule of salaries set out by subsection (f). Thereafter, increases in compensation for each deputy district attorney may be made annually within the grade scale set out in the schedule of salaries in subsection (f), provided the performance of the deputy district attorney has been satisfactory to the district attorney. The district attorney shall also have the authority to assign any of the deputy district attorneys to the Level I, Level II, and Level III positions as the district attorney deems appropriate, within the limitations of subsection (b).

(f) The schedule of salaries, referred to below, consisting of levels and steps, shall be as follows:

(g) The compensation provided by this section shall become effective on October 1, 1997. The county governing body of the county or counties within the Tenth Judicial Circuit may increase the compensation payable by the county or counties within the Tenth Judicial Circuit as provided in the schedule of salaries at any time by resolution of the governing body. Upon passage of the resolution, the additional compensation shall be paid from the general funds of the county in biweekly installments as the salaries of other county officers are paid.









Part 4 - District Court.

Division 1 - Compensation.

Section 45-37-83 - Salary of judges.

The salaries of each judge of the District Court of the Tenth Judicial Circuit shall be supplemented by the county which makes up the judicial circuit in an amount so that the total annual salary from the state and the county of each judge of the district court shall be equal to one thousand dollars ($1,000) less than the total annual salary from the state and county paid to a judge of the circuit court of the judicial circuit. This supplement shall be paid in equal twice monthly installments in the same manner as paid to a judge of the circuit court and shall be paid from the general fund of the county of the judicial circuit.






Division 2 - Court Costs.

Section 45-37-83.20 - Additional fee - Family Court Probation Fund.

(a) In Jefferson County, in addition to all other costs and charges in district court cases, a fee of four dollars ($4) shall be charged and collected by the clerk of the district court. This charge shall not be collected on traffic cases. The net monies derived from the charges hereinabove prescribed shall be remitted to the office of the family court administrator, who shall deposit such monies in the Family Court Probation Fund.

(b) There is hereby established a Family Court Probation Fund for the deposit of the above described court cost monies. The fund shall be maintained in an interest bearing account in a bank of known responsibility by the family court administrator.

(c) Any funds appropriated from this fund shall be strictly limited to family court programs endorsed by the chief probation officer and approved by the

presiding family court circuit judge.

(d) The family court administrator shall have the power to draw upon the fund for sums not exceeding one hundred dollars ($100), any sums above that amount shall require the joint signature of the presiding family court circuit judge and the family court administrator.









Part 5 - Probate Court.

Division 1 - Compensation.

Section 45-37-84 - Salary for deputy judge of probate.

In Jefferson County, the Deputy Judge of Probate for the Bessemer Division of the Probate Court shall receive a salary of fifty thousand two hundred twenty dollars ($50,220) per annum. The salary shall be paid out of the county treasury in equal monthly installments or equal biweekly installments.



Section 45-37-84.01 - Salary of chief clerk of probate court.

In Jefferson County, where the chief clerk of the probate court appointed pursuant to Section 12-13-40, is also serving in a civil service position with the probate court, the chief clerk shall receive a salary in the sum of twenty thousand dollars ($20,000) per year for the appointed position. The salary shall be paid from the general fund of the county in equal monthly installments and shall be in addition to any other salary, allowances, or benefits the chief clerk receives, now or in the future, by virtue of holding a civil service position with the probate court.






Division 2 - Procedure.

Section 45-37-84.20 - Name and address required for tax notice.

In Jefferson County, any conveyance of property that is required to be recorded in the office of the judge of probate shall state the full legal name and complete address of the person to receive the tax notice of the property.



Section 45-37-84.21 - Forms for change of name.

In Jefferson County, in addition to any other duties prescribed by law and any provision in any law, whether special, local, or general, to the contrary notwithstanding, the office of the judge of probate, and any branch thereof, shall make available all forms for change of name for the use of all persons and parties in interest. It shall be the responsibility of the presiding Judge of Probate of Jefferson County to enforce this section.






Division 3 - Recording System.

Section 45-37-84.41 - Purpose.

The purpose of this subpart is to facilitate the use of public records in property transactions in Jefferson County by providing for the installation of an improved system of indexing, recording, archiving, and retrieving instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate and for the indexing, recording, archiving, and retrieving of other instruments, documents, and other uses in the discretion of the judge of probate.



Section 45-37-84.42 - Installation and maintenance of system.

(a) The judge of probate may index and retain all or parts of the records of the probate court for archival and access purposes utilizing optical disks, magnetic tapes, solid state memory devices, or other computerized or electronic methods for records indexing, storage, and retrieval, or any combination thereof. The use of microfilm or other microform medium to retain and archive probate court records may be discontinued and replaced with digitized or scanned images of the records previously maintained on microfilm or other microform medium. The electronic images shall constitute official records of the probate court and may be compiled and certified and provided to the public at reasonable cost and in accordance with applicable statutes.

(b) Following the effective installation date, real property instruments, personal property instruments, and other documents and records to be indexed, recorded, archived, and retrieved with computer-generated files or to be stored and filed on either optical disk or on paper, as determined by the judge of probate, shall constitute the official record of instruments for the purpose of Section 12-13-43.

(c) The office of the judge of probate shall establish policies to administer access to computerized index information and digitized images maintained in the probate court pursuant to this subpart.



Section 45-37-84.43 - Indexing and filing fee.

(a) Effective June 1, 2012, a special indexing and filing fee of eleven dollars ($11) shall be paid to and collected by the judge of probate with respect to each real property instrument or personal property instrument and for the recording of other instruments and documents in the probate office at the discretion of the judge of probate. On and after June 1, 2012, no document or instrument shall be received for record in the office of the judge of probate unless the special indexing and filing fee of eleven dollars ($11) is paid. The special indexing and filing fee shall be in addition to all other fees, taxes, and charges required by law to be paid upon the filing or recording of any document or instrument or judicial case filed in the office of the judge of probate.

(b) All special indexing and filing fees collected shall be deposited into the Judge of Probate Fund and retained by the office of the judge of probate to be used for the payment of salaries for confidential judicial assistants and an improved indexing, recording, archiving, and retrieving system and other equipment, maintenance, and services necessary for the improvement of the office of the judge of probate.

(c) The portion of the special indexing and filing fee retained by the office of the judge of probate shall be in addition to funds provided by the county commission from the Jefferson County General Fund.



Section 45-37-84.44 - Confidential judicial assistant.

(a) The judge of probate may appoint and employ a confidential judicial assistant to assist with the operation of the office of the judge of probate who shall serve at the pleasure of the judge of probate.

(b) A confidential judicial assistant shall be entitled to receive, at the approval of the presiding judge of probate, a salary not more than the equivalent of salary grade level 23, or its equivalent if grade levels are hereafter renumbered, as established by the Jefferson County Personnel Board.

(c) A confidential judicial assistant shall not be subject to any merit system applicable to the employees of Jefferson County. If the person appointed confidential judicial assistant is an employee of Jefferson County in a position subject to a merit system, the person, upon the date of termination as a confidential judicial assistant, shall be entitled to return to the employ of Jefferson County in a position subject to the merit system classification equal to or higher in grade than the position held by the person as of the date the person was initially employed as a confidential judicial assistant.

(d) If the person subsequently returns to employment with the county in a merit system classification as described herein, service time as a confidential judicial assistant shall be considered for all purposes as service time as a merit system employee of Jefferson County.

(e) A confidential judicial assistant shall be entitled to the same employee benefits as a merit system employee of Jefferson County with an equivalent salary grade. The office of the judge of probate shall transfer funds to the Jefferson County General Fund to be paid to the confidential judicial assistants on a biweekly basis.

(f) A confidential judicial assistant may become a member of any pension plan available to employees of Jefferson County, if application for membership is made to the pension plan within 30 days of the date of employment as a confidential judicial assistant.



Section 45-37-84.45 - Construction of subpart.

The provisions of this subpart are cumulative. Nothing contained in this subpart shall alter or change any existing law relating to charges and fees otherwise to be collected by the office of the judge of probate.












Article 9 - Economic and Industrial Development and Tourism.

Part 1 - Civic Center.

Section 45-37-90 - Applicability.

This part shall apply to every county of the state having a population of more than 500,000 according to the last or any subsequent federal census, and to no other county.



Section 45-37-90.01 - Definitions.

(a) The words and terms defined in this section shall have the meanings respectively ascribed to them herein unless it is apparent from the context that a different meaning is intended:

(1) AUTHORITY. The civic center authority created by this part.

(2) COUNTY. Any county to which this part applies.

(3) COUNTY SEAT. The municipality wherein the county seat of the county is situated.

(4) MAYOR. The mayor or other chief executive officer of a municipality.

(5) NEXT TO THE LARGEST MUNICIPALITY. That municipality of the county which, according to the last or any subsequent federal census, has the largest population of any municipality in the county, excluding the county seat.

(6) PERSON. Means and includes a natural person, a corporation, a partnership, an association, or any other entity.

(b) The masculine shall include the feminine and neuter; and the neuter shall include the masculine and the feminine.



Section 45-37-90.02 - Legislative findings.

(a) The Legislature has found and determined that in any county having a population of 500,000 or more the following conditions exist:

(1) That there is a great metropolitan area extending over a substantial portion of the territory lying within the boundaries of the county.

(2) That in the county there is a large number of municipalities, with the municipalities being contiguous to each other in many instances.

(3) That it is to the interest of the citizens of the county that there be established at the county seat a civic center.

(4) That such civic center, though located in one municipality, shall be a great cultural asset and constitute a great civic betterment for all people of the county, which shall be to the interest of all of the people of the county.

(5) That it is desirable that there be established to operate, control, and manage the civic center the public corporation created by this part, vested with the powers conferred on the corporation by this part.

(b) The Legislature declares that it is the purpose of this part to facilitate, in the manner hereinafter prescribed, the establishment, maintenance, and operation of a civic center in the county and to provide for the operation and management of such civic center by the public corporation created by this part.



Section 45-37-90.03 - Civic Center Authority - Creation; composition.

(a) There is established in the county a public corporation for the purposes hereinafter specified, which corporation shall be vested with the powers conferred upon it by this part. The public corporation is at times hereinafter referred to as the authority.

(b) Subject to the conditions and qualifications hereinafter stated, the name of the corporation shall be Civic Center Authority of the Cities and County of ________ County (in the blank space will be inserted the name of the county). The board of directors of the authority may choose some name other than that above specified at any time it elects to do so. If the board of directors chooses any other name there shall be filed for record in the office of the judge of probate of the county a copy of the resolution of the board of directors stating the name adopted by the authority, which resolution shall be followed by a certificate signed by the chair of the board of directors stating the date on which the resolution was adopted and stating that the copy of the resolution preceding the certificate is a true and correct copy of the resolution adopted by the board of directors.

(c) The affairs of the authority shall be managed and controlled by a board of directors consisting of nine members. One of the members shall be the mayor or chief executive officer of the largest municipality in the county; at least two of the additional members shall be resident citizens of the largest municipality in the county; one of the members shall be the president or chair of the governing body of the county; and none of the members shall be a member of the Legislature. The remaining members shall be elected in the manner hereinafter prescribed. If there shall be a branch court house in the county, one of the members of the board shall be a resident of the area served by such branch court house. The chair of the board of directors shall be elected by the board after all members of the board have been elected and qualified.

Each of the seven elected board members shall serve a four-year term of office. A board member who is serving on May 26, 2015, shall continue to serve as a board member for a four-year term commencing from the date his or her current term of office began. At the expiration of the board member's term, the incumbent members of the State Senate from Jefferson County and the incumbent members of the House of Representatives from Jefferson County serving at that time shall separately and alternatively elect a successor to the vacant directorship. The first vacancy to occur after the passage of Act 2015-213 shall be filled by the House of Representatives members with the second vacancy being filled by the Senate members. If a directorship held by an elected director becomes vacant during his or her term, the successor shall be elected by the Senate or House of Representatives members based on members of the body that made the appointment to the seat that is vacant for the remainder of the term of the vacant position.

Seven elected members of the Board of Directors shall hold specific seats on the board designated as seats 1 through 7. The seats for the two directors whose terms expire in 2015 shall be designated as seats 1 and 2. The seats of the three directors whose terms expire in 2016 shall be designated as seats 3, 4, and 5. The seats of the two directors whose terms expire in 2018 shall be designated as seats 6 and 7. As these terms expire and new directors are elected, the members of the House of Representatives shall elect the director designated as seat 1, and the members of the Senate shall elect the director for seat 2, and thereafter the election shall be made on an alternating basis until appointments have been made for all seven elected seats. Thereafter, all succeeding appointments shall continue to be made on an alternating basis with the members of the Senate next electing the director designated as seat 1, the members of the House electing the director for seat 2, and so forth. Seat number 1 shall be designated as the seat to be occupied by a resident of the area served by the branch courthouse. Seats number 2 and number 3 shall be designated as the seats to be occupied by two resident citizens of the largest municipality in the county. No appointment to fill an expiring term may be made sooner than 120 days prior to the start of a new term. All terms of office shall commence on October 1 and last for four years, ending on September 30.

Upon the election of any director by the House of Representatives or the Senate, as the case may be, the chair of local legislative delegation for the respective legislative body shall deliver a written certificate to the Clerk of the House or the Secretary of the Senate, as the case may be, advising that the individual has been elected to a designated director's seat. The Clerk of the House or Secretary of the Senate shall maintain the originals of the certificates as official records filed with that office. The chair of the legislative body shall also forward a copy of the filed certificate to the executive director of the authority, who will file a copy of the certificate in the office of the judge of probate of the county in which the authority is located. The certificate shall also be spread upon the official records or minutes of the board of directors of the authority.

(d) The board of directors shall elect a chair of the board who shall serve as chair until his or her term as a member of the board, which he or she is serving at the time of election as chair, expires. The chair shall preside at all meetings of the board of directors and the chair shall have a vote the same as any other member of the board of directors.

(e) No person shall be elected as a member of the board of directors of the authority unless he or she is a qualified elector of the county. Not more than one member of the board of directors elected by the Senate members or House members or by the directors shall hold any public office.

(f) The members of the board of directors shall serve without compensation, except that they shall be reimbursed for actual expenses incurred in and about the performance of their duties hereunder.

(g) In the event a vacancy on the board of directors occurs which is to be filled pursuant to Act 2015-213 and if members of the House or Senate as is appropriate fail for any reason to fill the vacancy within 60 days from the date of the occurrence of the vacancy, the remaining members of the board of directors shall elect a member of the board to fill the vacancy.



Section 45-37-90.04 - Civic Center Authority - Powers; officers; contracts; conflicts of interest.

(a) The power of the authority shall be vested in and exercised by a majority of the members of the board of directors. The board may delegate to one or more of its members or its officers, agents, and employees such duties as it may deem proper. The board of directors shall elect a vice chair of the board, who shall serve as chair in the event of the chair’s absence. The board of directors shall also elect a treasurer and a secretary. The same person may serve as secretary and treasurer. The secretary and treasurer may or may not be a member of the board. The treasurer shall act as custodian of all the funds, from whatever sources derived, received by the authority. The treasurer shall deposit the monies in a separate account or accounts in one or more bank or banks or trust companies which are duly qualified and doing business in the State of Alabama. The authority may by resolution or by trust indenture securing the issuance of bonds then authorized designate a fiscal agent or trustee who shall be a bank or trust company duly qualified to do business in the State of Alabama and may authorize such fiscal agent or trustee to receive and disburse, upon such terms and conditions, and subject to such exceptions, if any, as may be specified in such resolution or trust indenture, all funds applicable to payment of the bonds.

(b) The treasurer of the authority shall execute a fidelity bond with a company authorized to write such bonds in the State of Alabama being surety thereon, which bond shall be in an amount approved by the board of directors of the authority.

(c) Contracts of the authority shall be executed in the name of the authority by the chair of the board of directors and attested by the secretary of the authority. Except for bonds, it is not required that the seal be impressed or printed on contracts. It is further provided hereby that except for bonds, the board of directors may provide by resolution for a different form for the execution of contracts, and for the execution thereof by an officer or agent other than the chair and secretary. But in no event shall a contract, irrespective of its form and of the persons executing the same, be binding unless such contract was authorized or ratified by the board of directors.

(d) The authority shall have authority to hire an architect or architects and enter into contracts for their services in designing and supervising the construction of any building, civic center, auditorium, arena, convention hall, music hall, art museum, places of recreation, art exhibits, office buildings, and other structures that it shall desire to construct.

(e) No member of the board of directors shall be interested, directly or indirectly, in any contract for work, material, or services, or the profits therefrom to be furnished or performed for the authority if such member has, directly or indirectly, more than a 10 percent interest in any business, firm, or corporation, or profits thereof, furnishing or providing such work materials or services.



Section 45-37-90.05 - Civic Center Authority - Location; powers; development plan; investment of funds.

(a) The authority shall be authorized to construct, maintain, control, operate, and manage a civic center in the county seat within the following described area:

Beginning at the intersection of Thirteenth Avenue North and Twenty-sixth Street North (Carraway Boulevard); thence Southerly along Twenty-sixth Street North (Carraway Boulevard) to the Connector Road; thence Southerly along the Connector Road to Twenty-sixth Street North; thence Southerly along Twenty-sixth Street North to Eighth Avenue North (Reverend Abraham Woods Jr. Boulevard); thence Westerly along Eighth Avenue North (Reverend Abraham Woods Jr. Boulevard) to Twenty-third Street North; thence Northerly along Twenty-third Street North to the Southerly Right of Way of Interstate 59/20; thence Westerly along the Southerly Right of Way of Interstate 59/20 to Fifteenth Street North; thence Northerly along Fifteenth Street North to Eleventh Avenue North; thence Easterly along Eleventh Avenue North to Nineteenth Street North; thence Northerly along Nineteenth Street North to Thirteenth Avenue North; thence Easterly along Thirteenth Avenue North to Twenty-first Place North; thence Northerly along Twenty-first Place North to Thirteenth Avenue North; thence Easterly along Thirteenth Avenue North to Twenty-third Street North; thence Northerly along Twenty-third Street North to Fifteenth Avenue North; thence Westerly along Fifteenth Avenue North to Twenty-second Street North; thence Northerly along Twenty-second Street North to Seventeenth Avenue North; thence Westerly along Seventeenth Avenue North to FL Shuttlesworth Drive; thence Northerly along FL Shuttlesworth Drive to Nineteenth Avenue North; thence Easterly along Nineteenth Avenue North to Twenty-fifth Street North; thence Northerly along Twenty-fifth Street North to Twentieth Avenue North; thence Easterly along Twentieth Avenue North to Twenty-seventh Street North; thence Southerly along Twenty-seventh Street North to Nineteenth Avenue North; thence Westerly along Nineteenth Avenue North to Twenty-sixth Street North; thence Southerly along Twenty-sixth Street North to Fifteenth Avenue North; thence Easterly along Fifteenth Avenue North to the Westerly Right of Way of Norfolk Southern Railway; thence Southerly along the Westerly Right of Way of Norfolk Southern Railway to Thirteenth Avenue North; thence Westerly along Thirteenth Avenue North to Twenty-sixth Street North (Carraway Boulevard) and to the Point of Beginning.

(b) The area shall not be extended unless the extension thereof has been first approved by a resolution adopted by the governing body of the county and a resolution adopted by the governing body of the county seat. The authority shall be authorized to construct, maintain, control, own, operate, and manage any or all facilities useful or necessary to provide for public meetings, athletic contests, concerts, theatrical performances, trade shows, exhibitions, or any other events which contribute to the cultural betterment of the community or which entertain or educate the persons attending such events. The facilities which the authority may construct, maintain, control, own, operate, and manage shall include, without limitation, all or any of the following to be situated in or near the civic center: Buildings to provide offices to be used by any person, including, without limitation, the United States of America, the State of Alabama, the county, any municipality within the county, or any agency, instrumentality, public corporation, or subdivision of such governmental entities; and buildings to house or accommodate public facilities of any person, including, without limitation, the United States of America, the State of Alabama, the county, any municipality within the county, or any agency, instrumentality, public corporation, or subdivision of such governmental entities; parking facilities, streets, boulevards, walkways, parkways, and parks; monuments, statues, and other structures beautifying the civic center; community houses or meeting houses and auditoriums; arenas, convention halls, and convention sites; music halls, theatres, and museums; hotels or motels of sufficient size and quality to accommodate persons attending conventions, restaurants, meeting rooms, and administrative facilities; places of recreation; and art exhibits and other exhibits for the advancement of the humanities and the cultural development and edification of the citizens of the county and of the municipalities located therein.

(c) The authority shall have the power:

(1) To sue and be sued.

(2) To acquire property and rights and interests in property by gift, lease, or purchase, or by the exercise of eminent domain.

(3) To have a seal and alter the same at pleasure.

(4) To appoint officers, agents, employees, and attorneys, and to fix their compensation.

(5) To make bylaws for the management and regulation of its affairs.

(6) To make contracts, and to execute all instruments necessary or convenient to lease or purchase and own real or personal property to be used for the furtherance of the purposes for the accomplishment of which the authority is created.

(7) To arrange, sponsor, and conduct programs and exhibits in the civic center for the advancement of the cultural, civic, and scientific interests and welfare of the citizens of the county and of the municipalities thereof and for the advancement of the humanities.

(8) To promote, sponsor, and operate in the civic center exhibitions and recreational activities.

(9) To charge fees for admission.

(10) To lease or sublease to any person, including, without limitation, the United States of America, the State of Alabama, the county, any municipality within the county, or any agency, instrumentality, public corporation, or subdivision of such governmental entities, any property owned or leased by or under the control of the authority.

(11) To purchase or lease real property and rights of easements therein necessary or convenient for its corporate purposes and to use the same so long as its corporate existence shall continue.

(12) To accept or receive gifts, bequests, and devises.

(13) To sell, convey, lease, mortgage, deed in trust, contract for the management of, or otherwise deal with all or any part of the property, both real and personal, of the authority, in the furtherance of the purposes for the accomplishment of which the authority is created.

(14) To do all things necessary or convenient to carry out the powers expressly given herein.

(d) For the aforesaid purposes, and for no other purposes, the authority shall be authorized to use and apply the proceeds of any taxes which the Legislature provides shall be payable to the authority and the proceeds of any fees or charges that the authority is authorized to collect and retain pursuant to this part.

(e) Subject to the conditions stated in the sentence next following, the county, and each municipality thereof, are authorized, but not required, to lease, sell, donate, or otherwise convey to the authority, real or personal property, including park properties, without authorization by election of the qualified voters of the county or of the municipality; and subject to the conditions stated in the sentence next following, the county, and each municipality thereof, are authorized, but not required, to appropriate public funds of the county or of the municipality, as the case may be, to the authority, to be used by the authority for purposes hereinabove enumerated. The county shall not lease, sell, donate, or convey any property to the authority, or appropriate any money to the authority, unless the governing body of the county has determined that such lease, sale, donation, conveyance, or appropriation will benefit the people of the county to such an extent as to fully warrant and justify the lease, sale, donation, conveyance, or appropriation; and no municipality shall lease, sell, donate, or convey any property to the authority or appropriate any money to the authority unless the governing body of such municipality has determined that such lease, sale, donation, conveyance, or appropriation will benefit the people of the municipality to such an extent as to fully warrant and justify the lease, sale, donation, conveyance, or appropriation.

(f) The authority may adopt a plan for development of property in its area of operation that is in furtherance of its corporate purposes. The authority may acquire property with the intent of selling, leasing, or otherwise disposing of such property to any person in connection with, or in furtherance of, any such development plan. If the authority sells, leases, or otherwise conveys any of its property to a person other than a governmental entity, such conveyance shall be for fair market value, as determined by the board of directors of the authority upon such evidence as it shall consider appropriate. For purposes of determining the fair market value of property so conveyed, the authority may take into account any restrictions or standards imposed on the use of such property by the terms of such conveyance or by a development plan adopted by the authority that affects the potential use of such property.

(g) The authority shall be authorized to invest any of its funds not needed to meet disbursements in any securities or obligations that the county or any municipality within the state is authorized to invest its own funds, or to deposit such funds in any bank or financial institution selected by the authority.

(h) This part shall not be construed to limit the right, power, or authority of any municipality to operate facilities similar to the facilities provided for by this part. Without limiting the generality of the next foregoing sentence, it is expressly provided that this part shall not in any way affect any auditorium, art museum, or other facility presently owned or hereafter acquired by any municipality, whether situated in the civic center or elsewhere.



Section 45-37-90.06 - Civic Center Authority - Revenue bonds.

(a) Subject to the conditions, qualifications, and restrictions set forth in subsection (e), the authority shall have the power to borrow money and to issue revenue bonds as evidence of money so borrowed, which bonds shall be payable solely from taxes made payable to the authority by any act of the Legislature heretofore or hereafter adopted and from the revenues of the authority derived from the activities, operations, and enterprises in which the authority is hereby authorized to engage. As security for any money so borrowed, together with interest thereon, and any obligations incurred or assumed, the authority, in its discretion, may mortgage, pledge, or otherwise transfer and convey its real, personal, and mixed property, or any part or parts thereof, whether then owned or thereafter acquired, including any franchises then owned or thereafter acquired, and all or any part of the taxes payable to the authority under any act of the Legislature heretofore or hereafter adopted, and all or any part of revenues desired from the activities, operation, and enterprises in which the authority is hereby authorized to engage. In the resolution authorizing such revenue bonds or the mortgage given to secure the payment thereof, the authority, in addition to its other powers, shall have the power to agree with the several holders of such bonds and to make, enter into, and perform covenants and agreements as to any of the following:

(1) The custody, security, use, expenditure, or application of the proceeds of the bonds.

(2) The conduct, management, and maintenance of the properties held by the authority or of the activities, operations, and enterprises then or thereafter conducted by the authority.

(3) Insurance of the properties of the authority.

(4) Restrictions on the exercise of the powers of the authority to dispose, or to limit or regulate the use, of all or any part of the properties of the authority.

(5) The payment of the principal of or interest on the bonds, the rank or priority of any such bonds as to any lien or security, or the acceleration of the maturities of any such bonds.

(6) The use and disposition of any moneys of the authority, including taxes payable to the authority under any act of the Legislature heretofore or hereafter adopted and revenues derived or to be derived from the activities, operations, and enterprises of all or any part of the properties of the authority, including any part or parts theretofore constructed or acquired and any parts, extensions, replacements, or improvements thereof thereafter constructed or acquired.

(7) Pledging, setting aside, depositing, or trusteeing all or any part of the revenues or other moneys of the authority to secure the payment of the principal of or interest on the bonds, or the payment of expenses of operation or maintenance of the properties of the authority.

(8) The setting aside of the taxes payable to the authority under any act of the Legislature heretofore or hereafter adopted and/or use of the revenues or the moneys of the authority or reserves and sinking funds, and the source, custody, security, regulation, application, and disposition thereof.

(9) The assumption or payment or discharge of any indebtedness, liens, or other claims relating to any part of the properties of the authority or any obligations constituting, or which may constitute, a lien on such properties or any part thereof.

(10) Limitations on the issuance of additional bonds, notes, or other evidences of indebtedness or upon the incurrence of indebtedness of the authority.

(11) Payment of costs or expenses incident to the enforcement of the bonds or of the provisions of such resolution or mortgage, of any covenant or agreement with the holders of the bonds.

(12) The procedure, if any, by which the terms of any covenant or agreement with, or duty to, the holders of the bonds may be amended or abrogated, the amount of bonds, the holders of which shall consent thereto, and the manner in which such consent may be given or evidenced.

(13) The terms and conditions upon which the holders of the bonds, or any proportion of them, or any trustees therefor, shall be entitled to the appointment of a receiver by any court of competent jurisdiction, which receiver may enter and take possession of the properties of the authority and operate and maintain the same and prescribe rates, rents, fees, or charges, and collect, receive, and apply all revenue arising from the operation of such properties in the same manner as the authority itself might do.

(14) Any other matter or course of conduct which, by recital in such resolution or mortgage is declared to further secure the payment of the

principal of or interest on the bonds.

(b) All such provisions of the resolution or mortgage and of such covenants and agreements, shall constitute valid and legally binding contracts between the authority and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by mandamus or other appropriate action, suit, or proceeding at law or in equity in any court of competent jurisdiction. The circuit court of Alabama, or any court of competent jurisdiction, shall have authority to appoint a receiver for the properties of the authority, upon the terms and conditions specified in the resolution authorizing the issuance of the bonds or in any mortgage securing the payment of the principal and interest thereof. Any mortgage given as security for the payment of the bonds may contain such agreements as the authority shall deem advisable respecting the rights and duties of the parties to such instrument or for the benefit of whom such instrument is made, including the right to foreclose or to take possession without foreclosure. Revenue bonds issued under the authority of this section may be in such form and tenor, may bear such rate or rates of interest, and have such maturities and redemption privileges as the authority shall determine.

(c) Such bonds so issued may thereafter, from time to time, be refunded by the issuance or sale or exchange of refunding bonds at such times and in such forms and of such tenor, maturities or rate or rates of interest as may be agreed upon by the authority and the holders of the bonds so refunded if such refunding is by exchange, and as may be determined by the authority if such refunding is by sale of refunding bonds. The authority may restrict the source of payment of such bonds and the security given therefor to whatever extent the authority shall deem advisable, but no such bonds shall purport to be effective to impose on the authority or its funds or property, any liability in excess of or inconsistent with the liability authorized to be incurred or assumed by this part, or any liability inconsistent with or prohibited by any provision of the Constitution of Alabama of 1901. Such borrowing may be effected by sale of such bonds at public sale in such manner and from time to time as may be determined by the authority to be most advantageous, and the authority may pay all expenses, premiums, and commissions which the authority may deem necessary and advantageous in connection with any such financing. All such bonds shall be regarded as negotiable instruments. All such bonds and interest payable thereon and all instruments executed as security therefor shall be exempt from all taxation under the laws of the State of Alabama. Neither the county nor any municipality of the county shall in any event be liable for any money so borrowed; and no indebtedness of the authority shall ever be held to be an indebtedness of the county or of any municipality of the county. The bonds provided for herein shall be issued in the name of the authority and shall be executed in such name by the chair of the board of directors, attested by the secretary of the board, and thereupon shall be impressed or printed the corporate seal. Coupons attached to the bonds may be executed solely by impressing or printing thereon the facsimile signature of the chair.

(d) The impressing or printing of a facsimile seal of the authority shall be sufficient; but no seal on the coupons shall be required.

(e) The power vested in the authority to pledge taxes required by this part to be paid to the authority or to pledge revenue of the authority shall not be construed as undertaking or purporting to empower the authority to pledge any tax or any revenue if such pledge is prohibited by any provision of the Constitution of Alabama of 1901. It is expressly provided, however, that the authority shall have the power to pledge any tax paid to the authority or revenue of the authority, the pledge of which is authorized by the Constitution of Alabama of 1901.



Section 45-37-90.07 - Collection of fees and charges.

(a) The Legislature hereby makes the following findings:

(1) Amendment 280 to the Constitution of Alabama 1901, provides that no tax levied by the state or any municipality or county of the state shall apply to the authority, unless such tax applies to the county and to the city where the authority is incorporated.

(2) The authority engages in various transactions at its facilities that would give rise to taxes that would be levied by the state or any municipality or county of the state with respect to such transactions if Amendment 280 did not exempt the authority from such taxes, such taxes being herein referred to as transaction-related taxes. These transaction-related taxes may include, but shall not be limited to, leasing or rental taxes, sales taxes, lodging taxes, and taxes on the sale of alcoholic beverages or tobacco products. The Legislature intends that the authority shall be allowed to collect a fee or charge in lieu of such transaction-related taxes and retain the proceeds of such fees or charges for purposes authorized by this part.

(b) The authority may impose and collect a fee or charge in lieu of any such transaction-related taxes. The authority may use the proceeds of any such fee or charge for any purpose for which the authority may apply its other funds under this part or other applicable law.

(c) The collection and retention by the authority, prior to June 20, 2003, of any amounts that would have been authorized by this part are hereby authorized, ratified, validated, or confirmed.



Section 45-37-90.08 - Authority to borrow money; promissory notes.

Each civic center authority heretofore or hereafter incorporated in any county having a population of more than 500,000, according to the last or any subsequent federal census, pursuant to Sections 45-37-90 to 45-37-90.07, inclusive, is hereby granted the power and authority, in addition to the power and authority heretofore granted by act of the Legislature or by amendment to the constitution, to borrow money from time to time for any corporate purpose and to issue its negotiable promissory note or notes to mature not later than three years from date of issue, as evidence of its obligation to repay the money so borrowed, with interest thereon, such notes to be payable solely (1) from one or more of the sources from which bonds authorized by Sections 45-37-90 to 45-37-90.07, inclusive, or by Amendment 280 to the Constitution of Alabama of 1901, are payable and, if the note or notes shall be issued to provide funds for a purpose for which such bonds are authorized to be issued, also (2) from the proceeds of any like promissory notes or bonds which may be issued to fund or refund such promissory notes. Any such civic center authority shall have the same power and authority with respect to such negotiable promissory notes as those which were granted to it with respect to the issuance of bonds by Section 45–37–90.06 and by Amendment 280 to the Constitution of Alabama of 1901; provided, however, that such promissory notes may be placed or sold at private negotiated sale without competitive bidding, and such negotiable promissory notes may be executed without the seal of such civic center authority being affixed thereto.






Part 2 - Visitors Bureau.

Section 45-37-91 - Applicability.

This part shall apply in every county of the state having a population of 500,000 or more according to the last or any subsequent federal census and to no other county.



Section 45-37-91.01 - Definitions.

The following words and terms, as used in this part, shall have the meanings hereby ascribed to them:

(1) BOARD. The board of directors of the authority.

(2) BUREAU. The public corporation for which this part provides.

(3) CHAMBER OF COMMERCE. That organization the headquarters of which is in the largest city to the membership in which any reputable person engaged in mercantile, manufacturing, banking, jobbing, or similar business is eligible, and which most nearly of all organizations in such city, regardless of name, performs the functions of such organizations as are commonly known as chambers of commerce.

(4) CITY MOTEL-HOTEL ASSOCIATION. That association in the largest city the membership of which is composed of persons engaged in the hotel, motel, tourist court, or similar business in such city or in the county and which has the largest membership of any such organization in the city.

(5) COUNTY. Any county to which this part applies.

(6) LARGEST CITY. That city of the county having the largest population according to the last or any subsequent federal census.

(7) PERSON. Includes a natural person, corporation, partnership, association, or other entity.



Section 45-37-91.02 - Convention and visitors bureau.

(a) There is hereby established in the county a public corporation for the purposes herein specified, which corporation shall be vested with the powers conferred upon it by this part. The public corporation is at times hereinafter referred to as the bureau.

(b) Subject to the conditions and qualifications hereinafter stated, the name of the corporation shall be Greater ___________ Convention and Visitors Bureau. In the blank space shall be inserted the name of the largest city.

(c) The board of directors of the bureau may choose some name other than that above specified at any time it elects to do so; provided, however, that if the board of directors chooses any other name there shall be filed for record in the office of the judge of probate of the county a copy of the resolution of the board of directors stating the name adopted by the bureau, which resolution shall be followed by a certificate signed by the chairman of the board of directors stating the date on which the resolution was adopted and stating that the copy of the resolution preceding the certificate is a true and correct copy of the resolution adopted by the board of directors.



Section 45-37-91.03 - Powers of bureau.

(a) The bureau may conduct programs including, but not limited to, programs of information and publicity designed to attract conventions and tourists to the area. The bureau may conduct the programs and expend its funds in the furtherance of the programs in Alabama and elsewhere.

(b) The bureau may permit any county with area within the metropolitan area of the largest city in the county to come under this part by contracting with the county commission of any county or require funding by the county in an amount to be determined by the board of directors and the county commission.

(c) The bureau may enter into contracts with any person, firm, corporation, or association to carry out the purposes set forth in this part. No contract entered into by the authority shall bind the state or any county or municipality of the state.

(d) The bureau shall have the following powers:

(1) To sue and be sued.

(2) To acquire property, rights, and interests, in property by gift, lease, or purchase.

(3) To have a seal and alter the seal at pleasure.

(4) To appoint officers, agents, employees, and attorneys, and fix their compensation.

(5) To make bylaws for the management and regulation of its affairs.

(6) To make contracts and execute all instruments necessary or convenient to lease, purchase, and own real or personal property furtherance of the purposes for the accomplishment of which the authority is created.

(7) To accept or receive gifts, bequests, and devises.

(8) To borrow money and execute notes and other evidence of indebtedness that may be required by the lender, and pledge for up to one year from the date of the loan anticipated revenue or income to secure payment of any loan.

(9) To do all things necessary or convenient to carry out the powers expressly given in this part.

(e) For the purposes of this part, the bureau may use and apply the proceeds of any taxes that the Legislature provides shall be payable to the bureau.



Section 45-37-91.05 - Employees; delegation of duties; officers; contracts.

(a) The power of the bureau shall be vested in and exercised by the board subject to this part.

(b) The board shall be authorized to employ agents, employees, officers, consultants, attorneys, and to secure such services and assistance as the board deems necessary to enable it to conduct and engage in the activities and purposes for which this bureau is created.

(c) The board may delegate to one or more of its members, employees, agents, or officers, such duties as it deems proper.

(d) The board shall elect a chair and a vice chair of the board who shall serve as chair in the event of the chair’s absence. The board shall also elect a treasurer, assistant treasurer, secretary, and assistant secretary. One person may serve as treasurer and secretary, or as assistant treasurer and assistant secretary. The treasurer, assistant treasurer, secretary, or assistant secretary may, but need not be, a member of the board.

(e) The board shall provide by resolution for the dates on which the chair, vice chair, treasurer, and secretary shall be elected, which resolution shall specify the term or period for which each of the officers last named shall serve.

(f) The treasurer shall act as custodian of all of the funds from whatever sources derived received by such officer.

(g) The treasurer of the bureau shall execute a fidelity bond with a company authorized to write such bonds in the State of Alabama being surety thereon, which bond shall be in an amount approved by the board.

(h) Contracts of the bureau shall be executed in the name of the bureau by the chair of the board and attested by the secretary of the bureau; provided, however, that the board may by resolution provide for a different form for the execution of contracts and for the execution thereof by an officer or agent other than the chair and secretary. In no event shall a contract, irrespective of its form and of the persons executing the same, be binding unless such contract was authorized or ratified by the board.









Article 10 - Education.

Section 45-37-100 - Board of education.

(a)(1) The Jefferson County Board of Education is composed of five members: Four who reside in an area served by the Jefferson County School System who are elected from that area of the county not served by a municipal school system and one who resides in any area of Jefferson County served by municipal school systems who is elected by the qualified electors of those municipalities with municipal school systems.

(2) The place numbers for the members of the Jefferson County Board of Education shall be as follows:

a. Place #1 shall denote that position from the area of the county not served by a municipal school system elected in the year 1998.

b. Place #2 shall denote one of the positions from that area of the county not served by a municipal school system elected in the year 2000.

c. Place #3 shall denote one of the positions from that area of the county not served by a municipal school system elected in the year 2000.

d. Place #4 shall denote that position from the area of the county not served by a municipal school system elected in the year 2002.

e. Place #5 shall denote that position from the area of the county served by municipal school systems elected in the year 1998.

(b)(1) Nothing in this subsection shall be interpreted to alter the membership or any other aspect of the existing board. This subsection is only intended to assign place numbers to existing positions on the board to facilitate the election process.

(2) A candidate shall specify which place on the board for which he or she seeks election.

(3) Commencing with the next election, for each respective place on the board, a member shall reside in the area of Jefferson County served by his or her place number for the entire term of office. If a member moves from the area served by the place number for which the member was elected, his or her position on the board shall be deemed vacant.






Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-37-110 - Chairs; clerks; deputies; meetings of board.

(a) This section shall apply to counties of this state having a population of 500,000 or more according to the last or any subsequent federal census and to no other county.

(b) As herein used, these words and terms have the meanings hereby given them:

(1) CHAIR. The chair of the board of registrars.

(2) COUNTY. Any county to which this section applies.

(c) In every county wherein this section applies the governing body of the county shall appoint the chair of the board of registrars and such governing body may remove the chair; provided, however, that the appointment and removal of the chair shall be subject to the merit system of the county; and the chair shall otherwise be subject to and entitled to the benefits of the law establishing such merit system. The chair shall serve full time, and he, or she, shall receive compensation from the general funds of the county in an amount to be determined by the county governing body, subject to any laws providing for civil service authorities to establish salaries for officers or employees of the county. The chair shall retain up to five hundred dollars ($500) per month of any compensation received from the State of Alabama for serving as chair. All such amounts in excess of five hundred dollars ($500) per month shall be promptly paid by the chair to the county.

(d) The chair shall authorize the principal clerks in the office of the board of registrars to administer oaths and accept application any day of the week from any persons applying to register.

(e) The chair may appoint deputies to the board of registrars. Any such deputy to the board of registrars may register as qualified electors all persons possessing the qualifications prescribed by law for voters, subject, however, to the rules and regulations the chair adopts. The chair may adopt written rules and regulations prescribing the times and places at which, and the conditions and circumstances under which, a deputy to the board of registrars may accept applications for registration at a place other than at the courthouse and prescribing the conditions on which any person filling any such application shall be registered as a qualified voter.

(f) The board of registrars shall meet for the purpose of registering qualified persons as voters or electors at the courthouse on each Monday, Tuesday, and Wednesday in each week. If there is in the county a branch courthouse, the board of registrars shall meet at such branch courthouse on the last Wednesday in each month and on the preceding Monday and Tuesday for the purpose of registering qualified persons as voters or electors. The board of registrars shall not meet in any place unless accommodations and necessary facilities for registering qualified persons as voters or electors are furnished to the board. The board of registrars, upon petition of 25 or more resident citizens of any precinct who are 18 years of age or over and who desire to be registered as voters or electors, shall meet at a regularly designated polling place or at such other place as selected by the board of registrars in such precinct of the county on any Thursday or Friday of any week for the purpose of registering qualified persons as voters or electors. The board of registrars shall not, during the two weeks immediately preceding any regular or special municipal, county, state, or federal primary or general election, register any person who will be entitled to vote at such election. Any person who registers less than four weeks, but more than two weeks, immediately preceding any regular or special municipal, county, state, or federal primary or general election shall be placed on a supplemental list of voters and the supplemental list shall be delivered to the polling places prior to the election. In the event that the board of registrars meets pursuant to the third proviso of the next preceding sentence, they shall give at least 20 days notice of the date and time when, and the place and the precinct where, they will meet to register qualified persons as voters or electors, by bills posted at three or more public places in the precinct where they will so meet, and by notice one time in a newspaper of general circulation in the county. Sections 26 and 27 of Title 17, Alabama Code of 1940, Act No. 668 of the Regular Session of theLegislature of 1947 (Acts 1947, p. 509), and Section 17-3-50, shall have no application in the county insofar as fixing the time when the board of registrars shall or may meet for registering qualified voters or electors.






Part 2 - Compensation.

Section 45-37-111 - Compensation of election officials; expense allowance.

(a)(1) This section shall apply only in Jefferson County.

(2)a. In all general, municipal, special, and primary elections, the compensation of certain election officers and workers shall be as follows: The chief inspector shall be paid one hundred twenty-five dollars ($125) per day, the assistant chief inspector shall be paid eighty-five dollars ($85) per day, and each clerk and each worker assigned to canvas the vote shall be paid seventy-five dollars ($75) per day. In municipal elections where paper ballots are used exclusively, the provisions of law applicable to the use of paper ballots shall apply as to the amount which each election official in the voting centers or box shall be paid. To receive the returning fee allowed in this section the election official shall present an affidavit indicating he or she has attended an election procedure school since the last election.

b. In all city and municipal elections, primary elections, or otherwise, held on the same day and time of any state and county elections, the election officials shall be paid by the municipality one-half of the per diem herein provided, as though an independent election were held at a different date and time. The compensation of the election officials shall be in addition to the cost and expenses of rental and the use of voting machines by the municipality. Otherwise, two or more elections held countywide on the same date and time shall be considered, for the purposes of this section, to be held as one election.

(b) In Jefferson County, an election officer who works at polling places shall receive an additional expense allowance in an amount which, together with any amount paid by the state pursuant to Section 17-6-13, shall make the total paid to each clerk one hundred fifty dollars ($150) per day and the total amount paid to each returning officer and each inspector two hundred dollars ($200) per day for each day the election officer works at the polls during an election.









Article 12 - Employees.

Part 1 - General.

Section 45-37-120 - Reimbursement for repairing or replacing clothing or equipment.

(a)(1) This section shall apply to any county having a population of 600,000 or more, according to the 1970 or any succeeding federal decennial census.

(2) As herein used, these terms have the meanings here given them: The county means any county subject to this section, and governing body means the county commission or other governing body of the county.

(b) When any county officer’s or county employee’s clothing or equipment is damaged or destroyed while he or she is engaged in the performance of his or her official duties and is acting within the line and scope of his or her authority the county is authorized to reimburse such officer or employee, to the extent provided for herein, for such damage to, or such loss of, his or her clothing or equipment. No reimbursement paid hereunder shall exceed the actual cost of repairing or replacing the clothing or equipment which is the subject of such reimbursement. Reimbursement may be less than the actual cost of repairing or replacing such clothing or equipment. All reimbursements paid hereunder shall be payable from the general funds of the county.

(c) The governing body is hereby authorized to establish procedures for the administration of this section and to adopt rules and regulations prescribing the conditions on which payments under this section shall be made. The governing body may repeal or amend any such rules or regulations.






Part 2 - Civil Service System.

Section 45-37-121 - Definitions.

(a) In this part words used in the masculine gender include the feminine and neuter genders and words used in the neuter gender include the masculine and feminine genders.

(b) The terms governing body, governing bodies, and government as used in this part shall include the county board of health.

(c) The following words, terms, and phrases, wherever used in this part, shall have the meanings respectively ascribed to them in this subsection unless the context plainly indicates a contrary meaning:

(1) APPOINTING AUTHORITY or APPOINTING POWER. The person, officer, board, council, commission, or other body, including the county board of health, whose lawful jurisdiction or powers are confined wholly or primarily within the territorial limits of such county and who or which possesses final power to appoint persons to services, jobs, offices, or positions, the compensation of which is paid in whole or in part from the public funds of such county or from the public funds of a municipality in such county subject to this part.

(2) BOARD or THE BOARD. The personnel board created hereby.

(3) COMMISSION. The citizens supervisory commission.

(4) COUNTY. A county within the population class prescribed by this part.

(5) EMPLOYEE or APPOINTEE. Persons in the classified service herein set up and appointed by an appointing authority, unless herein specifically excepted.

(6) MUNICIPALITY or CITY. A village, town, or city duly incorporated and not excepted, excluded, or excused from the operation of this part and the county board of health within a county subject to this part.



Section 45-37-121.01 - Personnel board - Extent of authority.

In and for each separate county of the State of Alabama which has a population of 400,000 or more people according to the last or any future federal census, there shall be a personnel board for the government and control by rules and regulations and practices hereinafter set out or authorized of all employees and appointees holding positions in the classified service of such counties and the municipalities therein whose population according to the last federal census was 5,000 or more and the county board of health, and such personnel board is vested with such power, authority, and jurisdiction. Provided, however, that such board shall not govern any officers or appointees holding positions in the unclassified service. The unclassified service shall include: All employees or appointees of a city or county board of education, or a library board; persons engaged in the profession of teaching in the public schools; officers elected by popular vote; the judge of any court; the county attorney; the city manager of any municipality; the director of personnel; the county health officer, provided, however, that if any law or laws now or hereafter enacted shall cause the offices of all other county health officers in the State of Alabama to become subject to any state or county civil service or merit system now or hereafter established, in such event, the office of county health officer in each county subject to the provisions of this part shall be a position in the classified service as herein defined; one private secretary of a member of the governing body and of each officer except judges elected by vote of the people; interns, resident physicians, resident dentists, student technicians, and student nurses, while undergoing training in a county health department or in a hospital maintained by public funds; common laborers, members of boards who are not employed on a full time basis and are not required to devote their time and services exclusively to such counties and municipalities therein; attorneys, physicians, surgeons, and dentists who with the express or implied permission of an appointing authority or of such county or city hold themselves out for employment by others in the same or a like line of work as that performed by them for such appointing authority; where there are two county sites or county courthouse sites maintained in one county and a county officer or officers are required to maintain an office in one courthouse and branch or subsidiary office in the other of the courthouses, the chief deputy of each elective officer in charge of such branch office. The classified service shall include all other offices and positions in the county and municipal service, including the services of the county board of health and the board of registrars of such county, except as otherwise provided in this part. Each member of the board in all hearings before it may administer oaths, certify to official acts, issue subpoenas, compel the attendance of witnesses and the production of papers, books, and records and may punish for contempt of the board in like manner and extent as may be done by courts of county commissioners: A member of the board or his or her employer shall be prohibited from selling materials, supplies, or services to a county or municipality unless such sales are made as the result of open competitive bidding. The term independent contractor, as used in this section shall include a prospective independent contractor, and the term appointing authority as used in this section, shall also include the public entity for which an appointing authority acts. The term employee as used in this part, shall not be deemed to include independent contractors, but in order to prevent evasions of the policy of this part, the board shall have power to control, in the manner hereinafter specified, the use of independent contractors for performance of work for an appointing authority except in cases hereinafter specifically exempted from such control. The board shall exercise constant vigilance to see that the policy of this part be not evaded by the use of independent contractors, and whenever the board shall have reason to believe that work is about to be, or is being done, continued, or completed by an independent contractor for an appointing authority, and that such work is such as to be, or, at the time of commencement thereof, to have been, performable as well, practically, expeditiously, and economically by one or more employees appointed or appointable, under this part as by an independent contractor, the board may serve such appointing authority, and such independent contractor, if such independent contractor be known, with a written request to appear before the board at a time and place specified in such written instrument and show cause, if any there be, why such work should not be done, continued, or completed by one or more employees appointed, or appointable, under this part. Deposit of such written request in the United States registered mail, postage and registration fee prepaid, and properly addressed, shall be sufficient service. At the time and place specified in the written request such appointing authority and independent contractor, or either of them, may appear, and, in such event, shall be accorded a fair hearing. If, upon such hearing, or in the event opportunity therefor be not availed of, in the absence thereof, the board shall determine that such work is such, or of such character, as to be, or, at the time of commencement thereof, to have been performable as well, practically, expeditiously, and economically by one or more employees appointed, or appointable, under this part as by an independent contractor, and that no sufficient reason has been made to appear why such work should be performed by an independent contractor in preference to one or more employees appointed, or appointable, under this part, the board may enter an order prohibiting the doing, continuance, or completion of such work after a date specified in such order otherwise than by and through one or more employees appointed, or to be appointed, under this part, and no compensation shall be paid to, or received by, an independent contractor affected by such order for work done after the date specified in such order. In arriving at its determination the board shall consider, among other things, and give appropriate weight, to the circumstances of whether or not competent persons are available for appointment under this part for performance of the type of work involved, and of whether or not the type of work involved is such as may be reasonably expected to be continuous for an indefinite time, regularly recurrent, or sporadic, and of whether or not the type of work involved is such as is customarily and generally let to independent contractors, and of whether or not the appointing authority possesses, or should reasonably be expected to obtain, physical facilities for performance of such work by one or more employees appointed, or appointable, under this part. The board, however, shall have no power to prohibit the use of independent contractors for the construction of viaducts, bridges, street improvements, sewers, canals, public buildings, or public utilities, and, should an appointing authority desire to do any such construction work by means of its own construction forces or employees, the board, upon application to it first made, may, but is not required, to permit the doing of such construction work by construction forces of employees of the appointing authority not appointed under this part, subject to such conditions and limitations as the board may prescribe. In order to forestall the possibility of prohibition by the board of use of an independent contractor for the further performance of any work after such work has been let to such independent contractor, an appointing authority may apply to the board in advance of the letting of any work to an independent contractor for permission to do so, such application to be in writing and to contain a copy of the proposed contract or such general description of its substance as satisfactory to the board. The board may grant such application with or without conditions or limitations, and if the same be granted the board shall not thereafter prohibit anything thus authorized. In its determination concerning grant or refusal of such application, the board shall be guided by the same considerations as are hereinabove indicated for guidance of its determination upon the question of whether or not to prohibit the commencement or continuation of work by an independent contractor. The board is especially charged with the responsibility and empowered to place special emphasis on making provision for inclusion in the merit system of physically and mentally handicapped persons and to make special regulations and to grant exceptions from this part and its regulations promulgated hereunder as it shall from time to time deem appropriate to carry out this provision.



Section 45-37-121.02 - Personnel board - Composition; meetings.

The personnel board shall be comprised of seven members consisting of the following persons: The Chair of the County Commission of Jefferson County; the mayor of the municipality having the greatest number of employees in the classified service; one member of the Jefferson County Mayors Association, an Alabama nonprofit corporation, not otherwise serving hereunder who is appointed by its governing body; two employees in the classified service, one of whom shall be African American not otherwise serving hereunder who shall be elected by popular vote of the permanent employees in the classified service from a list of nominations submitted to the director under the signatures of at least five employees in the classified service on or before September 30 of each year; and two persons appointed by the presiding Judge of Probate of Jefferson County, one of whom shall reside in the Bessemer judicial division and one of whom shall reside in the Birmingham judicial division, one of whom shall be African American and each of whom shall be qualified electors in the county, and neither of whom, nor any spouse or lineal descendant of a grandparent of such person or his or her spouse, shall be a current or former employee in the classified service or have held any public office of an appointing authority at any time. The term of office of each employee member of the personnel board shall be three years, except that notwithstanding the expiration of an employee member’s term of office, he or she shall continue to serve until such time as his or her successor has been elected. The term of office of each judicial appointee member of the personnel board shall be three years except that notwithstanding the expiration of a judicial appointee member’s term of office, he or she shall continue to serve until such time as his or her successor has been appointed. The board shall elect its chair from among the members and may create and fill such other of its offices as it may determine from time to time. The term of office of the chair shall be one year, and any chair or former chair shall be eligible for reelection to such office. The board shall meet once a month on dates to be fixed by its rules and regulations and as often as shall be necessary for the orderly conduct of its business.



Section 45-37-121.03 - Personnel board - Expenses.

The salaries and all other expenses of the personnel board, the personnel director, and all others arising under the provisions hereof, unless otherwise herein provided, shall be paid by warrants drawn by the personnel board and signed by at least two members thereof on the general fund of the county. At the end of the county’s fiscal year it shall prorate the total sum which it has expended for the purposes of this part between itself and the cities and appointing authorities subject to this part, charging each with such part of the total sum so expended as the total number of employees of such county, city, or appointing authority who were subject to this part on the last day of the county’s fiscal year bears to the total number of employees of all appointing authorities subject to this part on such last day of the county’s fiscal year. The sum so arrived at by the county as the proper contribution of each shall be certified to the director of personnel and when approved by him or her in writing, shall become a liability of the respective county, city, and appointing authorities and shall be paid immediately to the county. In the event the salaries of a county, city, or an appointing authority are paid in part from different treasuries or different funds, in the same treasury, the liability for this contribution shall accrue against such various treasuries or funds in the same proportion, as the salaries of the employees of the county, city, or the appointing authorities are paid therefrom. In the event any contribution levied hereunder shall not be paid within 30 days after approval by the personnel director, the county may bring suit therefor in any court of competent jurisdiction and any judgment so recovered shall be satisfied from any funds in such treasury or funds against which such contribution levy lies.



Section 45-37-121.04 - Duties of county and municipal officials.

It shall be the duty of all elective officials in authority of either the counties or municipalities affected by this part to aid in all proper ways in carrying into effect this part and the rules and regulations prescribed from time to time thereunder, and especially at the request of the director of personnel to allow him or her the use of public buildings and heat and lights for the purpose of conducting examinations of applicants and investigations as provided by this part.



Section 45-37-121.05 - Accommodations, supplies, etc.

The board of county commissioners of board of revenue or other like governing body of the county shall provide suitable rooms and accommodations for board and director of personnel, and cause the same to be furnished, heated, and lighted, for carrying out the work of the board, and shall cause to be furnished and paid for by the county all necessary stationery, postage, printing, clerical assistance, and supplies upon the requisition of the board.



Section 45-37-121.06 - Legal services.

If this part or its enforcement by the personnel board shall be called into question in any judicial proceeding, or if any person, county, or municipality shall fail or refuse to comply with the lawful orders or directions of the personnel board, such board may call upon the county or city attorney of any county or city subject to its control or may employ independent counsel to represent it in sustaining this part and its enforcement thereof and the compensation of such independent counsel shall be paid as other employees of the board are paid.



Section 45-37-121.07 - Status of employees.

In the event that it both happens (1) that a municipality or other appointing authority shall hereafter become subject to this section and (2) that at the time such municipality or other appointing authority becomes subject to this section it then has in its employ employees or appointees who would come within the classified service as defined in this section, the board in its discretion may extend or grant permanent status to any or all such employees or appointees. The board in its discretion may extend or grant permanent status to any or all employees or appointees employed or appointed by the county board of health or the board of registrars, municipality, or other appointing authority at the time this section becomes effective including appointees of employees who are absent by reason of military service of the United States. The personnel board shall also have the authority to take into account in determining the rights, privileges, benefits, and liabilities of employees or appointees of the appointing authorities the previous records of such employees and appointees in their employment by the respective employer. Whenever the appointment or employment of new or additional officers or employees of such counties, municipalities, or appointing authorities, therein, is hereafter authorized by law, such officers or employees shall be subject to the provisions hereof and included within the county and municipal civil service unless of a class excepted herein.



Section 45-37-121.08 - Director of personnel - Appointment; qualifications; salary; functions; deputy director.

There shall be a director of personnel for each county affected by this part. The board shall appoint the director who shall hold office at the will of the board. The director shall be a bona fide resident of such county and a voter thereof and his or her salary shall be an amount as fixed by the personnel board from time to time which shall not be greater than fifty-four hundred dollars ($5,400) per annum. The director of personnel shall act as secretary at board meetings, and shall be the board’s executive officer, but shall not have a vote in determining the board’s policy. He or she shall perform such duties as are assigned to him or her by the board. The director shall appoint one employee of the department to be his or her deputy. In case of the absence of the director or his or her inability from any cause to discharge the powers and duties of his or her office, such powers and duties shall devolve upon his or her deputy.



Section 45-37-121.09 - Director of personnel - Powers and duties.

The director of personnel, subject to this section and approval of the personnel board, shall:

(1) Appoint or remove such subordinates as may be necessary to administer a scientific and economical personnel system and fix their compensation.

(2) Prepare and submit to the board for its consideration and approval such forms, rules, and regulations as are necessary to carry out this section including the rules governing examination, appointments, suspensions, dismissals, certification of eligibles, reduction in force, sick leave, leave of absence, resignation, reinstatements, promotions, demotions, transfers, salary adjustments, and any and all other rules and regulations necessary for administering a scientific and economical personnel system. Such rules and regulations shall be approved by a three-fourths majority of the personnel board before becoming effective after which they shall have the force and effect of law unless they are contrary to this section.

(3) Enforce this section and the rules and regulations prescribed by the personnel board. Any act of the director complained of shall be subject to review by the board upon the written request to the board of any person at interest.

(4) Keep the minutes of the official actions of the personnel board.

(5) Classify or direct the classification of all positions to be held under either municipal or county authority in accordance with this section and in accordance with the duties attached to such positions. At least once every five years, grade and classify or direct the grading and classification of all positions in the county and in each city in the county and for each appointing authority with respect to salary to the end that each employee shall receive the same compensation as all other employees of the county or city or appointing authority receive for the same grade and class of service. The question of whether or not an employee has been assigned to the proper class and grade shall be a matter subject to the decision of the board.

(6) Establish, after consultation with the governing bodies affected, a pay plan and salary schedule for all positions which shall contain a minimum rate, a maximum rate, and such intermediate and premium rates as are deemed necessary by the personnel board, which shall become effective within 30 days after submission to the governing body concerned, provided that the governing body of each county and municipality affected hereby may raise or lower such schedule by applying the same percentage of increase or decrease to the entire schedule, provided, however, no governing body shall raise such entire schedule within 12 months after the adoption of a new salary schedule, nor within 12 months immediately preceding any primary or general elections in which the members of the governing body are to be elected, except upon the approval of the personnel board, provided further that any office or position created by an act of the Legislature, or by a municipality, or county authority, subsequent to the passage of this part, the personnel director shall survey the duties and responsibilities of such office or position, and submit his or her findings to the personnel board; and the salary for such office or position shall be fixed by the personnel board. Provided further, that the personnel board shall advise the governing body of the county or municipality of the salary fixed for such office or position. Changes in the salary schedule of one class or a number of classes less than all may also be made by order or resolution of a governing body as follows: A certified copy of such order or resolution shall be filed with the personnel board, and unless the resolution or order be disapproved by the personnel board within 30 days after the date of filing of such certified copy the same shall be valid and operative according to its terms. If, however, the personnel board should disapprove such resolution affecting less than all classes within such 30 days, such resolution shall be invalid and of no legal effect.

(7) Provide, by proper rules, regulations, and orders and special provisions in the pay plan for the advancement of salary within each class or grade on the basis of efficiency and length of service, and for other special conditions and premium rates of pay. It shall be unlawful for an appointing authority or disbursing officer to pay or cause to be paid a salary to any employee greater than or less than the salary to which such employee is entitled to so receive. Such pay plan and salary schedules, classes, and grades may from time to time be amended, added to, consolidated, or abolished by the board.

(8) Enforce this section and the rules and regulations prescribed by the personnel board. Any act of the director complained of shall be subject to review by the board upon the written request to the board of any person of interest.



Section 45-37-121.10 - Investigations.

The director of personnel shall make investigations and report to the personnel board upon all matters touching the enforcement and the effect of this part and the rules and regulations prescribed thereunder. He or she may inspect all places of employment and services affected by this part in order to ascertain and advise with the heads of the various departments concerning their methods of handling those matters affecting employees in the service, such as hours of work, attendance, training, working conditions, morale, and in order to ascertain whether this part and all such rules and regulations promulgated thereunder are obeyed. The director of personnel in the course of such investigations, shall have the power to administer oaths, subpoena, and require the attendance of witnesses, and the production of books, papers, documents, and accounts pertaining to the subject under investigation. All hearings and investigations made by the director of personnel shall be governed by this part and by rules of practice and procedure adopted by the personnel board, and in conducting such investigations he or she shall not be bound by the technical rules of evidence. No informality in any proceeding or in the manner of taking testimony by the director of personnel shall invalidate any order, decision, rule, or regulation made by him or her, and approved or confirmed by the personnel board.



Section 45-37-121.11 - Survey of necessity for personnel.

The director of personnel shall have authority to investigate concerning the number of employees in any department or office and if in his or her judgment, after conference with the department head, there is an excessive judgment, after conference with the department head, there is an excessive number of employees in proportion to the amount of work required in such department or office, he or she shall recommend in writing to the department head and the governing body that the excess number of employees be laid off or transferred either permanently or temporarily in accordance with this part. Final determination shall be vested in the governing body. He or she shall also study the organization and procedure of the different departments and suggest to the heads of the departments such changes in procedure as may increase efficiency or enable the organization to carry on its work more economically and with a reduced staff.



Section 45-37-121.12 - Official roster.

The director of personnel shall keep in the personnel office an official roster of all persons holding positions under this part and shall enter thereon the name of each person who has been appointed to, promoted, reduced, transferred, reinstated, or removed from or left any position and require such evidence as may be deemed satisfactory as to whether such person was appointed to, promoted, reduced, transferred, reinstated, or removed from such position in accordance with this part and the rules and regulations of the personnel board thereunder, and as to when and why and how such action was taken. The official roster shall show opposite or in connection with each name of appointment, promotion, reduction, transfer, or reinstatement, rate of compensation of the position, the date of commencement of service, and change in or separation from position, and when and why and how such change or separation occurred. The director may prescribe the manner, forms, and procedures necessary to establish and maintain such employment history.



Section 45-37-121.13 - Examinations.

The director shall prepare and conduct examinations to determine the merit, efficiency, and fitness of applicants for positions. Such examinations shall be thorough and practical and shall relate to those matters which fairly test the relative capacity and fitness of the person examined to discharge the duties of the position he or she seeks. Whenever there is a vacancy in a position in the classified service where peculiar and exceptional qualifications of a scientific, professional, or educational character are required, and upon satisfactory evidence that for specified reasons competition in such special case is impracticable and that the position can best be filled by the selection of some designated persons of high and recognized attainments in such qualities, the board, upon recommendation of the director, may suspend the examination requirements in such case, but no suspension shall be general in its application to such place or position, and all cases of suspension with the reasons for such action in each case shall be reported to the citizens supervisory commission at its next regular meeting. In the case of laborers, or semiskilled occupations, the director may rate the applicants solely on experience, physical qualifications, and diligence which may be determined by such evidence and in such manner as may be directed by the board. Such applicant may be required to take such further tests as the director, with the approval of the board, deems necessary. The director shall prepare a list of minimum requirements which the applicants shall possess before they are eligible to participate in any specific examination. He or she shall determine the relative weight which shall be allowed for written examinations, for oral examinations, and for training and experience. The director shall require an applicant to file in the personnel office, in accordance with the rules and regulations, a formal application before he or she is admitted to any examination. Blank forms for such applications shall be furnished by the director. The director may require in connection with applications, such evidence of residence, citizenship, and right to vote and certificates of physicians, public officers, former employers, or associates or others having knowledge of the applicant as the good of the service may require. The director may refuse to examine, or after examination refuse to certify as eligible, anyone who is found to lack any of the established minimum requirements for the examination or position for which he or she applies or who is physically so disabled as to be unfit to perform the duties of the position to which he or she seeks appointment or who has been guilty of crime involving moral turpitude, or infamous or disgraceful conduct or who has been dismissed from the public service for delinquency or misconduct or who has intentionally made a false statement of any material fact or practiced or attempted to practice any deception or fraud in his or her application, in his or her examination or in securing his or her eligibility. Any person appointed to a position who has secured his or her place on the eligible list through fraud shall be removed by the appointing officer and shall not thereafter be eligible for examination for any position except by unanimous permission of the board. An eligible list containing the names of all persons who successfully passed the examination, ranked in order of their final earned average, from highest to lowest, shall be established as a result of each examination. The effective term of each list shall be fixed by the board at not less than one year. No person shall wilfully or corruptly make a false mark, grade, estimate, or report on an examination or with respect to the proper standing of any person examined under this part or wilfully or corruptly make any false representation concerning the same or concerning any person examined or furnish to anyone special or secret information for the purpose of improving or injuring the prospects or chances of the appointment, employment, or promotion of any person so examined or to be examined. Any person guilty of the above acts shall be deemed guilty of a misdemeanor.



Section 45-37-121.14 - Efficiency records.

The director of personnel shall obtain, rate, and preserve the records of individual efficiency of all persons holding positions under this part. Such ratings shall be submitted on forms prescribed by the director of personnel and shall be made by the department heads or their supervising officers or both in accordance with regulations prescribed by the personnel board. Such efficiency ratings shall constitute grounds for: Increase in the rate of compensation for employees who have not attained the maximum rate for the class to which their positions are allotted; continuance at the existing rate of compensation without increase or decrease; decrease in the rate of compensation for the employees who are receiving more than the minimum rate for the class to which their positions are allocated; promotion, demotion, layoff, transfer, or dismissal.



Section 45-37-121.15 - Appointments.

(a) Vacancies in the classified service shall be filled either by transfer, promotion, appointment, reappointment, or demotion. Whenever a vacancy in an existing position is to be filled by appointment, the appointing authority shall submit to the director a statement of the title of the position, and if requested by the director to do so, the duties of the position, and desired qualifications of the person to be appointed, and a request that the director certify to the appointing authority the names of persons eligible for appointment to the position. The director shall thereupon certify to the appointing authority the ranking eligibles, correlating to the 10 highest test scores from the appropriate register, and if more than one vacancy is to be filled, the ranking names of the next highest test score for each available vacancy or all the names on the register if there are fewer than 10. The director shall, upon the request of the appointing authority, add to any certification for the employment the name of any person who is certified by the Director of the Division of Rehabilitation Services of the State Department of Education, as being eligible for rehabilitation services, or who is certified by a physician duly licensed to practice medicine in the State of Alabama to have a permanent neurological, muscular, skeletal, or other physical impairment rendering the person unable to transport himself or herself from place to place in a normal manner without the use of transportive devices such as a wheelchair or supportive devices such as braces, crutches, or both; but the director may nevertheless not give preference in certification for employment to any handicapped person if he or she finds the person is physically or otherwise unfit to perform effectively the duties of the position in which he or she seeks employment. The personnel board shall adopt appropriate rules and regulations governing all appointments to vacancies in the classified service to the end that such rules shall comply with the law and serve the public interest. In the event that a jurisdiction accepts and utilizes federal funds for the creation of public employment opportunities, the positions when budgeted on a full time basis for 12 months, shall be treated as any other regular position in the classified service. Should the applicable federal regulations controlling the use of the funds prescribe the unusual or exceptional prerequisites for employment in the program, the director, subject to approval of the board, may prescribe the manner in which the position shall be filled and related conditions of employment. If it is impossible to locate any of the persons so certified or should it become known to the director that any person is not willing to accept the position, the appointing authority may request that the additional names be certified until 10 persons eligible and available for appointment have been certified. Within 10 days after the names are certified the appointing authority shall appoint one of those whose names are certified to each vacancy which he or she is to fill. When a new position is created by the governing body the appointing authority shall notify the director of the duties of the position and the desired qualifications of the person to be appointed. If there is no appropriate eligible list from which certification can be made, the director shall establish such a list within 45 days after receipt of the request and no provisional appointment shall be authorized within that time except with the unanimous approval of the board. The appointing authority shall report to the director the name the person appointed, the effective date of appointment, and any other information as may be required. The names of the remaining eligibles certified shall be returned to the eligible list for certification to the next vacancy which may occur. The name of an eligible may be removed from the eligible list after it has been certified and refused three times. All appointments shall be made for a probationary period of 12 months. During that period the appointing authority may remove an appointee upon filing with the director, in writing, his or her reasons for the action which action shall not be reviewable. After the expiration of the probationary period the employees shall have earned permanent status subject to this section as to removals, suspensions, and changes. No persons shall be appointed pursuant to any title not appropriate to the duties of the position to which he or she is appointed except by the consent of the director. When a position to be filled involves fiduciary or financial responsibility or law enforcement, the appointing power or the board may require the applicant to furnish a reasonable bond or other security in an amount and form to be fixed by the appointing authority subject to the approval of the board provided, but when the amount and terms of the bonds are now prescribed by law, that provision of law shall remain in effect. The bond or security shall be approved by the appointing authority, kept, and conditioned as the appointing authority prescribes unless otherwise provided by law. The appointing authority in all cases not excepted or exempted pursuant to this section or the Constitution of Alabama of 1901, shall only fill positions in the county or municipalities therein, by appointment, including cases of transfer, reinstatement, promotions, and demotions, in strict accordance with this section and the rules and regulations prescribed. In the event an appointing authority fails or refuses to fill a vacancy in an existing position from a certified list of eligibles the director may refuse to certify the payroll, voucher, or account of any ineligible person found to be performing the duties of the position. When there is no eligible list from which a vacancy in an existing position may be filled, the director may certify to the appointing authority the names of all persons who have filed notice of their intention to take an examination appropriate to the position, and who after investigation appear to have had experience or training which qualify them for the position, and a provisional appointment from among the number may be made by the appointing authority pending the establishment of an eligible list. No provisional appointment shall be continued for a period of over 10 days after the establishment of an eligible list and shall not be continued for a longer period than four months. During a war emergency period, the director may, in the absence of any appropriate eligible list, authorize a limited tenure appointment without examination. The appointment shall not be for longer than the duration of the war emergency period plus six months, and shall not give persons appointed status in the classified service by reason of the duration appointment.

(b) Notwithstanding any other provision of this part, when one or more vacancies in the entry-level position of police officer or firefighter is to be filled by appointment, the appointing authority may elect to have the director certify to the appointing authority the names of five different eligibles for each vacancy. The election may be accomplished by letter of the appointing authority, or by any other method as the board may reasonably adopt.



Section 45-37-121.16 - Leave of absence.

(a) All permanent employees who have held regular full-time positions under the jurisdiction of this section for one year and less than 12 years, shall be allowed an annual vacation with pay at the rate of one work day per month of service not to exceed 12 work days vacation; regular full-time employees with 12 years to 25 years full-time service shall be allowed an annual vacation with pay at the rate of one and one-half work days per month of service not to exceed 18 days vacation per year; and regular full-time employees with 25 years service or more shall be allowed two work days for each month of service not to exceed 24 days vacation with pay per year. Such vacation allowance shall be cumulative, not to exceed 40 work days. For the purpose of computing vacation allowance sick leave, each period of seven days, excluding holidays, shall be considered as containing five work days, irrespective of the number of days the employee would normally be on duty. In computing vacation for any person hereunder, in addition to the period for which such person has been employed by the county or city for which he or she works at the time of the computation, there shall be included the following periods of employment: (1) the period such person worked at the county courthouse, or any branch thereof, while employed by the state of any agency or board of the state, provided that while such person was so employed his or her position with the state, or state agency or board, was made subject to the countywide civil service law through the adoption or amendment of this or any previous part establishing a countywide civil service system; and (2) the period during which such person worked at the county courthouse, or any branch thereof, while employed by the state or any agency or board of the state provided his or her work and duties for the state, or the state agency or board were confined within the territorial limits of the county, and provided further that his or her employment with the county or with some municipality thereof commenced simultaneously with the cessation of his or her employment by the state or by the state agency or board. The time for such vacation shall be determined by the appointing authority except that the employee, if a vacation has not been allowed him or her during the calendar year, may demand that he or she be given a vacation not exceeding 12 work days. An appointing authority shall not require an employee to forfeit his or her vacation allowance as punishment for improper behavior, in lieu of imposing upon such employee a suspension without pay as provided in Section 45-37-121.19. Employees who resign in good standing or who are separated from the service without fault or delinquency on their part shall be allowed credit for vacation earned. Any employee who is dismissed for cause shall forfeit all vacation allowances. The rules and regulations shall contain provisions for granting permanent employees sick leave with pay and for leave without pay, consistent with progressive personnel practice; provided however, that any permanent employee shall, upon retirement or termination in good standing after five years of service, be entitled to receive payment for 50 percent of his or her accrued and unused sick leave at the time of his or her retirement or termination and all such payments shall be made at the same rate as his or her regular pay. At the time of retirement or termination the payment shall not exceed 50 percent of 60 days.

(b) Provided, further, that it shall be optional with each appointing authority whether such provisions shall be applicable to its employees.



Section 45-37-121.17 - Promotions.

With the discretion of the director of personnel, vacancies in positions shall be filled, in so far as practicable by promotion from among employees holding positions in the classified service. Promotions shall be based upon merit and competition and upon the superior qualifications of the person promoted as shown by his or her records of efficiency. Upon receipt of a requisition for certification from an appointing authority, the director shall thereupon certify, to the appointing authority, the names of the three ranking eligibles from the most appropriate register, and, if more than one vacancy is to be filled, the name of one additional eligible for each additional vacancy. When the vacancy for which the appointing authority has requested a list of eligibles is that of a department head, the director shall certify to the appointing authority, for its selection, the names of six qualified candidates who apply, unless the appointing authority shall have requested the names of the three ranking eligibles only. However, in case of a vacancy in a position which requires peculiar and particular training and experience which, in the judgment of the board, may be properly acquired in the office or department in which the vacancy exists but not elsewhere, and it can be shown to the satisfaction of the board that there is in such office of department an employee who was regularly appointed and who is serving in a lower or different class or position following regular appointment, and whose familiarity with the duties of the position vacant and whose ascertained merit in performing or assisting in such work make it desirable for the best interests of the service to suspend competition, the board may, after a public hearing, approve the promotion of such employee, either without examination or with such tests or evidence of fitness as the board may see fit to require. Notice of the public hearing held under this section shall be given by mailing or delivering a copy of the notice to each governing body or appointing authority or department head affected, and by posting a copy of the notice publicly in the office of the board for at least three days prior to the hearing. All such cases shall be fully set forth in the minutes of the board. No suspension of competition for promotion authorized under this section shall be general in its application to such place or position and all such cases of suspension with the reasons for such action in each case shall be reported to the citizens supervisory commission at its next regular meeting. When promotional examinations are given, all employees who attain a passing grade shall have added to that grade one point for each year of service up to and including 20 years, irrespective of whether such service is continuous or not.



Section 45-37-121.18 - Transfers and reinstatements.

An appointing authority may, at any time, assign a classified employee under his or her jurisdiction from one position to another in the same class. Any classified employee, holding permanent status, may be transferred from one department to a position in the same class in another department or government, provided that the director has authorized the transfer and has received the consent of both appointing authorities concerned. Any person now or hereafter holding permanent status as an employee of the State of Alabama under the provisions of any present or future merit system or civil service law or any person now or hereafter holding permanent status in a position in the competitive classified service of the federal government, may be appointed by an appointing authority without examination to a position in the same or a similar class in the classified service herein set up, provided that any such appointment shall be recommended by the director to the board, and approved by the board. Upon the recommendation of the personnel director, the board is authorized by reason of the previous experience of the employee, to fix the beginning salary of such employee at an amount greater than the minimum but not exceeding maximum salary applicable to the grade or class of the position to which the employee is appointed. Former employees, who have earned permanent status and who have been separated from the service without fault or delinquency on their part, may within two years following their separation apply to the director to have their name entered on the eligible list for reemployment in positions of the same class or grade as formerly held. The director shall submit his or her recommendations to the board whose decision shall be final. No promotion, transfer, or reinstatement shall be made from a position in one class to a position in another class nor shall a person be transferred to or reinstated in a position for original entrance to which there is required by this part or the rules and regulations thereunder, an examination involving essential tests or qualifications different from or higher than those required for original entrance to the position held by such person except that such person takes and successfully passes such examinations as are prescribed by the director and approved by the board.



Section 45-37-121.19 - Dismissals, demotions, suspensions, and appeals.

(a) An appointing authority may dismiss or demote an employee holding permanent status for just cause whenever he or she considers the good of the service will be served thereby, for reason stated in writing, served on the affected employee, and a copy furnished to the director, which action shall become a public record. The dismissed or demoted employee may within 10 days after notice, appeal from the action of the appointing authority by filing with the board and the appointing authority a written answer to the charges. The board shall order a public hearing of such charges. The hearing shall be before a panel of three attorneys randomly selected by the presiding Judge of Probate of Jefferson County from a list of attorneys who are licensed to practice law in this state and who are otherwise qualified in the opinion of the judge of probate to hear the appeal. The panel shall hear testimony offered in support and denial of such charges and from the same enter a finding of facts and conclusions of law and render a decision. All proceedings at the hearing shall be recorded by a competent stenographer or mechanical recording device. In all disciplinary appeal hearings, the panel shall render its opinion and decision in accordance with this section. If the panel finds the employee not guilty, the panel shall order the reinstatement of the employee under such conditions as the panel may determine. If the panel finds the employee guilty, the panel shall determine whether the employee shall be dismissed, demoted, suspended, or otherwise disciplined. The agreement of at least two panelists shall be required for a final decision of the panel. The panel’s decision shall be certified to the appointing authority which shall forthwith put the same into effect. The decision of the panel based upon all proceedings before the panel shall be final subject to appeal by either party to the circuit court to review questions of law and the question of whether or not the decision or order of the panel is supported by the substantial and legal evidence. On such appeal the circuit court shall review the record and shall affirm, reverse, remand, or render the cause. The decision of the panel shall be controlling until reversed on appeal as provided for herein. The appeal shall be perfected by filing with the director of personnel a statement in writing signed by the party appealing to the effect that the party appeals from the decision or order of the panel to the circuit court, which statement shall be filed within 10 days from the announcement of the decision or order of the panel; provided further, that the party taking an appeal shall file with the clerk of the circuit court security for costs in an amount approved by any judge of the circuit court, which security for costs may consist of a cash deposit or a bond executed by such party appellant and a surety or sureties approved by the circuit clerk. Such security for costs shall be filed by the party taking the appeal within 10 days from the announcement of the decision or order of the panel. Within 10 days from the filing of such statement of appeal the director of personnel shall forward to the circuit clerk the original or copies of charges preferred and the answer filed to such charges and a complete transcript of all the proceedings before the panel at such hearing. In the event the director is unable to complete such transcript of all proceedings within 10 days, the presiding judge of the circuit court shall allow the director such additional time as may be necessary to do so. In the event copies of the charges and answer are forwarded to the circuit clerk instead of the originals, the director of personnel shall certify that the copies are true and correct copies of the originals. The personnel board shall make no charge for furnishing the copy of the record required by the circuit court.

(b) Upon receipt of the papers the circuit clerk shall present the same to the presiding judge of the circuit court or the circuit judge sitting in place of the presiding judge if the regular presiding judge be absent; and the presiding judge or the judge sitting in his or her absence shall assign the case so appealed to three circuit judges of the circuit who shall jointly review the record of the hearing before the panel. The presiding judge or the judge sitting in his or her absence in the order assigning such case for review shall designate one of the three judges to whom the case is assigned as presiding judge of such panel. Any such appeal shall be considered and determined as a preferred case in the circuit court. The opinion of a majority of three judges to whom such case is assigned shall be determinative of the case and there shall be no appeal to any appellate court of Alabama. The cost of appeal shall be taxed against the unsuccessful party. If any employee shall willfully refuse or fail to appear before any board or body authorized to conduct any hearing or inquiry, or having appeared shall refuse to testify or answer any question relating to the affairs of government or the conduct of any officer or employee on the ground that his or her testimony or answers would tend to incriminate him or her, or shall refuse to waive immunity from prosecution on account of any matter about which he or she may be asked to testify at any such hearing or inquiry, he or her shall forfeit his or her position and shall not be eligible for appointment to any position under the jurisdiction of this part. An appointing authority may, from time to time, preemptorily suspend any employee without pay or other compensation, and without the right of a hearing, as punishment for improper behavior, but any one suspension shall not exceed five days and the total suspension by such appointing authority of such person shall not exceed 10 days in any year of service. Such suspension with loss of pay may be effected only by service upon the employee by the appointing authority of written charges setting out clearly the delinquency for which such suspension was made, a copy of which shall be at the same time mailed or delivered to the director. The suspended employee shall have the right to file with the board and the appointing authority a written answer or explanation of such charges and, in the case of an employee suspended for more than five days, an appeal from the action shall be heard by the panel as in the case of a dismissal or demotion.



Section 45-37-121.20 - Reduction in force.

Whenever it is necessary because of lack of work, lack of funds, or whenever it is advisable in the interest of economy to reduce the staff of any department or agency of the counties, or any municipality affected by this part, the appointing authorities shall lay off employees according to the procedure set forth in this part and the rules and regulations prescribed thereunder. The duties performed by the employee or employees so laid off may be assigned to any other permanent civil service employee or employees in the department or office, who, in the opinion of the director of personnel, are qualified to perform such duties regardless of the specific classification or grade to which such employees are allocated. Layoffs shall be made by laying off the employee in the classification to be affected by the layoff who last attained such classification or grade, and so on in succession. In case there are two or more who would be affected by a layoff, and who have an equal rating as to seniority, the employee who stands lowest according to the efficiency records kept by the director of personnel shall be laid off. When an employee is laid off in a department which has other classifications or grades lower than the classification or grade from which he, or she, is laid off, he, or she, shall have the option of working in any other lower classification or grade in the same department, provided the director of personnel finds that he, or she, is qualified to perform the duties of such lower classification or grade, such option being subject, however, to the following limitation. Where an employee so laid off elects to drop to a lower classification or grade, and where the appointing authority reduces the number of employees in such lower classification or grade, the reduction shall be made in the manner in which it is herein provided layoffs shall be made, except that such reduction shall in no case cause the layoff of any permanent employee in such lower classification or grade who has more seniority in the department than the employee laid off from the higher classification or grade. A person laid off from a classification or grade shall have the right, so long as he, or she, is in the service or on the layoff list to return to the position from which he, or she, is laid off, in the event such position is refilled. The names of employees laid off as provided herein shall be placed upon the department layoff list for such position as in the opinion of the director of personnel the employees are qualified and entitled to hold, including any positions which may be thereafter created in the department. The order of the names on the layoff list shall be in the relative order of seniority; provided, however, that where there are two or more employees who are equal in seniority they shall stand on the layoff list in the order of their efficiency records kept by the director of personnel. All permanent employees in the classified service compensated on a monthly basis who are to be laid off are to be given 15 days’ notice of such layoff prior to the effective date thereof.



Section 45-37-121.21 - Certification of payrolls.

It shall be unlawful for the fiscal officer of either a county or any municipality affected by this part to draw, sign, issue, or authorize the drawing, signing, or issuing of any warrant on the treasurer or other disbursing officer of either the municipality or the county for the payment of or for the treasurer or other disbursing officer to pay any salary or compensation to anyone holding any position subject to this part unless the estimate, payroll, warrant, or account for such salary or compensation containing the name of the person to be paid shall bear the certification of the director of personnel, that the person or persons named in the estimate, payroll, warrant, or account are holding hereunder and are legally entitled to receive the sums stated therein. Any sum paid contrary to this part or of any rule, regulation, or order thereunder may be recovered, in an action maintained in the name of the county or municipality by the county or city attorney, or by any citizen or taxpayer of the county or municipality from any officer who made, approved, or authorized such payment or who signed or counter-signed a voucher, payroll, check, or warrant for such payment, or from the sureties on the official bond of any such officer. All moneys recovered in any such action shall be paid into the treasury from which payment was made. The county or city attorney or any citizen or taxpayer of the county or municipality may likewise maintain a suit to restrain a disbursing officer from making any payment in contravention of this part or any rule, regulation, or order thereunder. Any person appointed or employed in contravention of this part or of any rule, regulation, or order thereunder who performs service for which he or she is not paid, may maintain an action against the officer or officers who purported so to appoint or employ him or her to recover the agreed pay for such services, or the reasonable value thereof if no pay was agreed upon. No officer shall be reimbursed by the county or municipality at any time for any sum paid to such person on account of such services. If the director wrongfully withholds certification of the payroll voucher or account of any employee, such employee may institute a proceeding to compel the director to certify such payroll voucher or account. A 30-day month shall be used for the purpose of calculating the pay of employees compensated on a monthly basis. In order to prevent evasions of the purpose of this part, the board may require that payrolls for the payment of persons in the unclassified service, except officials exempted from this part, be submitted for certification in the same manner as herein provided for payrolls covering employees holding positions in the classified service. It shall be unlawful for any person to make or authorize a payment of such payroll after notice by the board that such certification shall be required.



Section 45-37-121.22 - Political activities prohibited.

No person shall be appointed or promoted to, or demoted or dismissed from any position, or in any way favored or discriminated against with respect to employment because of his or her political or religious opinions or affiliations or his or her race. No person shall seek or attempt to use any political endorsement in connection with any appointment to a position. No person shall use or promise to use, directly or indirectly, any official authority or influence, whether possessed or anticipated, to secure or attempt to secure for any person an appointment or advantage in appointment to a position, or an increase in pay or other advantage in employment in any such position, for the purpose of influencing the vote or political action of any person, or for any consideration. No employee and no member of the board shall, directly or indirectly, pay or promise to pay any assessment, subscription, or contribution for any political organization or purpose, or solicit or take any part in soliciting any such assessment, subscription, or contribution. No person shall solicit any such assessment, subscription, or contribution of any employee. No employee shall be a member of any national, state, or local committee of a political party, or an officer of a partisan political club, or a candidate for nomination or election to any public office, or shall take any part in the management or affairs of any political party or in any political campaign, except to exercise his or her right as a citizen privately to express his or her opinion and to cast his or her vote. Any officer or employee under the jurisdiction of this section who violates any of the foregoing provisions of this section shall forfeit his or her office or position. Provided that nothing in this section shall be construed so as to deny the right of a public servant to petition his or her city, county, state, or national government.



Section 45-37-121.23 - Penalties.

Any person found guilty of doing any act herein declared to be a misdemeanor shall be punished as provided by law.



Section 45-37-121.24 - Effective dates.

The civil service system existing on July 6, 1945, in any county to which this part shall become applicable upon its passage, shall be continued in force and effect under the terms and provisions of this part, without any change in the rights, privileges, duties, benefits, or liabilities upon the part of any person or body, except to the extent that the terms and provisions of this part make such change. In other words, such previously existing civil service system shall be absorbed and continued into the civil service system provided by this part, with no changes of any kind to be made except to the extent that this part differs in its provisions from the provisions of such previously existing civil service system. As respects the county board of health and the board of registrars, which, in the only county to which this part shall be applicable forthwith upon its passage, have not heretofore been subject to a civil service system, there shall be allowed a period of six months in which to organize and prepare for the administration of the personnel system herein provided for the boards, and during such period of six months the employees and appointees of such boards shall continue in all respects under and subject to the laws to which they are subject on July 6, 1945. When any county or municipality or appointing authority hereafter becomes subject to this part, a period of six months shall be allowed in which to organize and prepare for the administration of the personnel system herein provided for, and during such period of six months the employees of such county, municipality, or appointing authority shall continue in all respects under and subject to the laws which they are subject to at the time such county, municipality, or appointing authority becomes subject hereto.



Section 45-37-121.25 - Exempt executive service.

(a) The classification of exempt executive service for Class I municipalities is hereby created. The board shall have authority to designate or create positions in the exempt executive service upon recommendation or request of the appointing authority of any Class I municipality. Such positions shall be created or designated for primary policy determining positions such as department heads and their chief deputies. Persons employed in the exempt executive service shall serve at the pleasure of the appointing authority, at a rate of compensation and benefits set by the appointing authority. Such persons shall have no right of appeal to the board and no property interest in any exempt job. In the event that an employee of the classified service is appointed to the exempt executive service, such employee shall have the option to return to the classified service at any expiration or termination of the exempt appointment, at the same job classification from which such employee was appointed. Exempt executive service employees shall be members of any pension system available for employees in the department they serve unless the exempt person elects in writing to forfeit such participation. No person currently in the classified service shall be designated as in the exempt executive service unless such person voluntarily elects exempt status with the approval of the board and the appointing authority.

(b) Any law or regulation in conflict with this section is hereby repealed or modified to the extent of such conflict.






Part 3 - County Manager.

Section 45-37-122 - Applicability.

This part shall apply only to Jefferson County.



Section 45-37-122.01 - Authority to employ county manager.

The Jefferson County Commission, by a four-fifths vote, shall employ an at-will county manager to serve as the chief executive officer of the county only in compliance with the requirements set out in this part.



Section 45-37-122.02 - Vacancies.

(a) At any time there is a vacancy in the office of county manager, the county commission shall begin a national search for a qualified county manager by retaining a national search firm that specializes in the recruitment of either or both of the following: (1) city or county managers; (2) corporate or nonprofit executives. The hiring of a county manager shall conform with the antidiscrimination policies of the Jefferson County Personnel Board and the Equal Employment Opportunity Commission.

(b) The search firm, after reviewing applications and conducting interviews, shall submit to the county commission the names of no less than three finalist applicants for additional interview and selection by the county commission.

(c) The county commission may only hire a county manager upon a four-fifths vote of the county commission. The county manager shall be exempt from the county merit system.



Section 45-37-122.03 - Qualifications; compensation; political activity; bond.

(a) The county commission shall establish the qualifications of the county manager. The Jefferson County Personnel Board, at the direction of the county commission, may assist in establishing the qualifications. Notwithstanding the foregoing, the county manager shall possess a Master’s Degree in Public Administration, a Master’s Degree in Business Administration, or a Juris Doctorate degree from an accredited United States college or university or, in the alternative, a minimum of 10 years aggregate experience as the chief operating officer or chief executive officer of a public or private organization. The position of county manager shall be full-time in the service of Jefferson County.

(b) The annual salary of the county manager shall be set by the county commission at an amount at least equal to the median salary for a county manager of similar-sized counties in the southeastern United States.

(c) The county manager may not be a candidate for election and may engage in political activity on behalf of a candidate for election in any election within Jefferson County only as permitted in Section 17-1-4.

(d) The county manager, before entering the discharge of his or her duties, shall execute a nonrecourse bond with a solvent surety company licensed to do business in the county in an amount to be approved by the county commissioners, but no less than fifty thousand dollars ($50,000) payable to the county, conditioned on the faithful performance of his or her duties. The bond shall be secure against corruption, malfeasance, misappropriation, or unlawful expenditures. The cost of the bond shall be paid by the county. The bond shall be delivered to the county commission within five days of the county manager’s assuming his or her duties and, upon receipt, shall be filed by the commission clerk with the Probate Court of Jefferson County.

(e) The county commission may pay travel expenses related to the recruitment of a county manager and pay relocation expenses.

(f) The county manager may participate in any of the county’s benefit plans offered to full-time county employees.



Section 45-37-122.04 - Termination; acting county manager.

(a) A county manager may be terminated only upon a vote of four-fifths of the county commission. In the event the termination is made without cause, the county may provide the county manager with a severance package. The county commission may not provide a severance package to a county manager terminated for cause, as referenced in Section 45-37-122.05.

(b) Upon the termination of the employment of a county manager, the county commission shall begin a search for a new manager by hiring a national search firm that meets the qualifications set forth in subsection (a) of Section 45-37-122.02 within a reasonable period of time, not to exceed 90 days.

(c) In the case of vacancy, temporary absence, or disability in the office of the county manager, the county commission by a four-fifths vote shall appoint an acting county manager, who shall be a non-merit system employee entitled to the same expense reimbursements and employment benefits as a county manager as set forth in this part. The acting county manager shall serve until the end of the temporary absence, removal of the disability, or until a successor has been appointed by the county commission. The acting county manager may not serve a term longer than 12 months. If, at the end of the 12-month period, the county commission has not hired a permanent county manager, the county commission shall hire a new acting county manager. The new acting county manager may not previously have held the position of acting county manager in Jefferson County.



Section 45-37-122.05 - Removal for cause.

(a) For purposes of this part, cause includes any of the following reasons:

(1) The county manager was at the time of his or her appointment or has since become ineligible to hold office because the county manager failed to meet the minimum qualifications set forth under this part or set by the commission.

(2) Malfeasance, misfeasance, or nonfeasance in office.

(3) Conviction of a felony crime or of a misdemeanor involving moral turpitude.

(4) Failure to perform his or her duties as provided by this part in an honorable, competent, and reasonably efficient manner.

(5) He or she becomes morally, physically, or mentally unfit to act in behalf of the county.

(b) The county manager may only be removed by a vote of no less than four-fifths of the county commissioners. If the county manager is removed for cause, he or she shall forfeit any further compensation.



Section 45-37-122.06 - Powers and duties.

A county manager hired pursuant to this part shall be the chief executive officer of Jefferson County and, as such, shall carry out the duties and responsibilities established by the county commission, including the following:

(1) To act as the primary administrative advisor to the county commission on all matters relating to the efficient and economical administration of county government.

(2) To act as the executive agent of the county commission in overseeing the implementation of authorized projects and programs, assuring appropriate coordination of departmental operations, and resolving interdepartmental problems and disputes.

(3) To serve as the appointing authority for and exercise direct oversight of all department heads and their agencies and departments including all county employees thereof, except for (i) elected officials, (ii) non-merit system employees, and (iii) the county attorneys and their staff. The county manager shall have the full authority to select, appoint, evaluate, terminate, and retain department heads, agency heads, and county employees for which the county manager is the appointing authority, in consultation with the whole commission, except that the selection or termination of a department head made by the county manager may be vetoed by four members of the commission at a meeting of the county commission, provided that the veto is made within 30 business days following the county manager’s selection or termination decision, otherwise the county manager’s decision shall become final. Notwithstanding the foregoing, the county commission, by a vote of four commissioners, may terminate the employment of a department head.

(4) To directly manage all county functions and operations except those that are assigned to the county attorneys or committed by general law to elected officers of the county.

(5) Conduct research and make studies and investigation which could result in greater economy and efficiency in county government; approve, on the basis of management principles, such organizational changes as proposed by departments; recommend to the county commission the creation, dissolution, merger, or modification of organizational elements or work programs as deemed necessary for the efficient and economical operation of county government; and recommend to the county commission policies and adopt procedures for the orderly conduct of the county’s administrative affairs.

(6) Cause the planning process for both the operating and capital budgets to be compatible with approved county policies and long range plans; review and evaluate the budget estimates of all departments and submit a recommended annual budget to the county commission in a timely manner; exercise continuous review of revenues and expenditures throughout the year to insure budgetary control and implement any necessary fiscal controls; keep the county commission fully advised as to the financial condition and needs of the county; and review and give a recommendation as to all supplemental appropriations and budget transfers which require county commission approval.

(7) Conduct comprehensive management reviews and analyses of programs, projects, and departments, and report his or her findings and recommendations to the county commission.

(8) Subject to budget approval, organize, staff, and administer and carry out the responsibilities of the office of county manager. The county manager may hire a non-merit system confidential secretary to assist the county manager with administrative duties and responsibilities. In addition, with the approval of a majority of the county commission, the county manager may hire a maximum of two at-will, non-merit system deputy county managers to assist the county manager in the performance of his or her duties and responsibilities under this part and an at-will, non-merit system chief financial officer to assist the county manager with the financial management of the county, all of whom shall report to the county manager, who shall be their respective appointing authority. The commission, by resolution, may set forth additional duties and responsibilities for either the deputy county managers or the chief financial officer. Any position created by this subdivision is authorized to participate in any benefit plan offered to full-time county employees.

(9) Attend meetings of the county commission other than when he or she is absent due to illness, scheduled vacation, or another legally permissible reason and discuss any matter before the commission, but shall not vote. During the temporary absence of the county manager, a deputy county manager, should one be appointed, shall attend all commission meetings in lieu of the county manager.

(10) Supervise the performance of all contracts made by any person for work done for the county and supervise and regulate all purchases of materials and supplies for the county within the limitations and under the rules as may be imposed by the county commission, and to make purchases and contracts for the county in amounts not exceeding the formal sealed bid limit set by Alabama law or resolution of the county commission.

(11) Perform such other duties as the county commission may direct and keep the county commission advised of any and all matters which may be pertinent to the discharge of its responsibilities



Section 45-37-122.07 - Employment rules.

The county commission, by a four-fifths vote, has the option to use the county personnel board or to separately promulgate rules that conform to antidiscrimination policies of the Jefferson County Personnel Board or the Equal Employment Opportunity Commission, or both.



Section 45-37-122.08 - Initial county manager; search process.

Any provision of law to the contrary notwithstanding, the county commission shall make an offer to a candidate for the county’s initial county manager position by June 1, 2011. Should the commission be unable to elect the initial county manager with a four-fifth’s vote or otherwise be unable to hire one of the finalists as the initial county manager, the county commission may request a new list of finalists from the search firm it retained or may begin a new search process by hiring another search firm that meets the qualifications set forth in subsection (a) of Section 45-37-122.02. Should the commission begin a new search process, the June 1, 2011, deadline to make an offer shall be extended by 120 days.






Part 4 - Pension System.

Division 1 - Background and Definitions.

Section 45-37-123 - General Retirement System for Employees of Jefferson County.

(a) This part is a defined benefit pension plan, to be known as the General Retirement System for Employees of Jefferson County.

(b) The plan was originally established in Acts 1965, No. 497, 1965 Regular Session (Acts 1965, p. 717), which has been amended from time to time, for the purpose of providing retirement or other specified benefits to eligible individuals.

(c) Assets from the previous retirement systems were transferred to this plan, and the system is responsible for all obligations of such previous retirement systems.

(d) The plan is intended to be a governmental plan within the meaning of § 414(d), Internal Revenue Code, and within the meaning of § 3(32), Employee Retirement Income Security Act of 1974, as amended, and, as such, is exempted from the provisions of Title I of the Employee Retirement Income Security Act of 1974.



Section 45-37-123.01 - Definitions.

For the purposes of this part, the following terms shall have the following meanings:

(1) ACT. The act adding this part, to be called the General Retirement System for Employees of Jefferson County Act.

(2) ACTIVE MEMBER. An individual that currently is employed by the county and is making employee contributions to the system.

(3) ACTUARIAL EQUIVALENT. Effective July 30, 1984, or such other dates as set forth in Exhibit A, which is maintained in the office of the pension board, a form of benefit differing in time, period, or manner of payment from a specific benefit provided under the plan but having the same value when computed using the mortality tables, the interest rate, and any other assumptions last adopted by the pension board, which assumptions shall clearly preclude any discretion in the determination of the amount of a member's benefit.

(4) ACTUARIAL GAIN. As defined in Section 45-37-123.106(f)(1).

(5) ANNUITY STARTING DATE. As used in Subpart 6 and in Section 45-37-123.106, means, with respect to any member, the first day of the first period for which an amount is paid as an annuity, or, in the case of a benefit not payable in the form of an annuity, the first day on which all events have occurred which entitles the member to such benefit.

(6) ANOTHER PENSION SYSTEM. As used in Sections 45-37-123.82(c) and 45-37-123.104(3), means a pension system established by or under laws of the State of Alabama for public officers and public employees other than the system establishing this plan, which other pension system proscribes or otherwise does not allow for voluntary withdrawal by the member from the other pension system.

(7) BASIC AVERAGE SALARY. Generally means, effective as of February 1, 2010, the monthly compensation of a member averaged over the period of 36 consecutive months of paid membership time during which such member's average monthly compensation was higher than any other period of 36 consecutive months of paid membership time. For example, if a member terminated employment on June 20, 2010, and his or her highest consecutive 36 month period ends on the member's date of termination of employment, then the measuring period for determining basic average salary would be from June 21, 2007, through June 20, 2010. The following rules shall apply in calculating basic average salary:

a. Daily Compensation Calculation. Subject to the additional rules stated in this subdivision, the compensation earned in each year, or portion of a year, during the 36-month period shall be determined on a daily basis. The total of the compensation earned in each applicable year, or portion thereof, shall be added together and then divided by 36 to arrive at the member's basic average salary. If the foregoing process is not workable in some situations, then the pension board shall approve a different method which is reasonable given the terms of the act and the individual circumstances.

b. Use of Unpaid Membership Time. The compensation paid to a member during unpaid membership time shall only be considered in determining the member's basic average salary for periods of employment prior to August 16, 1996.

c. Tacking of Nonconsecutive Paid Membership Time. Separate periods of paid membership time may be tacked and considered as consecutive if the member does not have any paid membership time between the periods so tacked. For example, if the member did not have any paid membership time between two periods of paid membership time due to a leave of absence, the leave of absence would be ignored in calculating basic average salary.

d. Post-termination Compensation. Compensation paid subsequent to termination of participation in the system pursuant to Section 45-37-123.52, due to ineligibility, shall not be recognized in computing basic average salary. However, notwithstanding any provisions of this plan to the contrary, a member's final paycheck from the county shall be counted in computing a member's basic average salary, but only to the extent that such paycheck constitutes compensation, and the highest consecutive 36 month period otherwise would end on the date of the member's termination of employment.

(8) BENEFICIARY. The person, or entity, designated as provided in Section 45-37-123.103(d) to receive the benefits which are payable under the plan upon or after the death of a member.

(9) CIVIL SERVICE SYSTEM. The personnel system administered and operated by the Jefferson County Personnel Board.

(10) COMMISSION. The Jefferson County Commission.

(11) COMPENSATION.

a. With respect to any member means:

1. The regular salary or hourly wages paid to a member, based on his or her pay grade, as established by the Jefferson County Personnel Board, or other appropriate authority, for a calendar year ending with or within the applicable plan year;

2. Plus any accumulated vacation time paid by the county;

3. Plus Worker's Compensation benefits, only as described in subdivision (59); and

4. Any differential wage payment, as defined in § 3401(h)(2), Internal Revenue Code, generally relating to military pay.

b. Bonuses, overtime, longevity pay, paid accumulated sick leave, uniform allowances, expense allowances, and any other nonregular forms of compensation are excluded.

c. Compliance with § 401(a)(17), Internal Revenue Code. Because the transitional rule provided by Treasury Regulation § 1.401(a)(17)-1(d)(4) of the regulations issued under § 401(a)(17), Internal Revenue Code, does not apply to the plan, compensation of each member taken into account in determining benefit accruals in any plan year beginning after December 31, 2001, shall not exceed two hundred thousand dollars ($200,000), or such other amount provided in the Internal Revenue Code. Such amount shall be adjusted for increases in the cost of living in accordance with § 401(a)(17)(B), Internal Revenue Code, except that the dollar increase in effect on January 1 of any calendar year shall be effective for the calendar years beginning with such calendar year. For any short calendar year, the compensation limit shall be an amount equal to the compensation limit for the calendar year in which the calendar year begins multiplied by the ratio obtained by dividing the number of full months in the short calendar year by 12. For purposes of determining benefit accruals in a plan year beginning after December 31, 2001, compensation for any prior calendar year shall be limited to one hundred fifty thousand dollars ($150,000) for any calendar year beginning in 1996, one hundred sixty thousand dollars ($160,000) for any calendar year beginning in 1997, 1998, or 1999; and one hundred seventy thousand dollars ($170,000) for any calendar year beginning in 2000 or 2001.

(12) COUNTY. Jefferson County, Alabama, and any successor which shall maintain this plan. However, references herein to employment by the county also shall include employment by entities for which the county is acting as payroll agent or wherein the county is being reimbursed by an entity for the compensation of such entities' workers or wherein the entity has appointing authority with respect to the workers. Accordingly, such entities' workers shall be covered by the plan to the extent allowed under the act and as determined by the pension board in its administration of the plan.

(13) COUNTY TREASURER. An elected official of the county who is responsible for receiving and segregating into the trust fund all assets of the system.

(14) DEFERRED RETIREMENT BENEFIT. A benefit payable pursuant to the terms of Section 45-37-123.100(c).

(15) DESIGNATED BENEFICIARY. As defined in Section 45-37-123.103(d).

(16) DISABILITY RETIREMENT BENEFIT. A benefit payable pursuant to the terms of Section 45-37-123.102.

(17) DISTRIBUTION CALENDAR YEAR. As defined in Section 45-37-123.106(f)(3).

(18) EARLY RETIREMENT BENEFIT. A benefit payable pursuant to the terms of Section 45-37-123.100(b).

(19) EFFECTIVE DATE. January 1, 2010, except as otherwise provided.

(20) ELIGIBLE COST-OF-LIVING INDEX. As defined in Section 45-37-123.106(f)(4).

(21) ELIGIBLE EMPLOYEE.

a. The following individuals affiliated with Jefferson County, Alabama, or the State of Alabama:

1. Any person employed by Jefferson County at a wage or salary payable at regular intervals, whether or not such person is subject to the civil service system in operation in Jefferson County.

2. Any person who served as an employee of a license inspector prior to the time a retirement system became operative in Jefferson County, not exceeding 20 years, whether such service was under the State of Alabama or under Jefferson County.

3. Any person who served or serves as the Solicitor of the Juvenile Court of Jefferson County, the Solicitor of the Domestic Relations Court of Jefferson County, or the Solicitor of the Criminal Court of Jefferson County.

4. Any person who served or serves as a deputy appointed by the circuit solicitor serving in Jefferson County, to the extent that the compensation of the deputy is paid by Jefferson County.

5. Any person who served or serves as an employee of the Cooperative Extension Service of the State of Alabama, provided such person was receiving or shall be receiving, monthly compensation from Jefferson County for service performed by such person.

6. Any person elected or appointed to a job or position with or for Jefferson County, whose compensation was paid or shall be paid, in whole or in part, by Jefferson County while occupying such job or position.

7. Any person regularly employed by the Library Board of the City of Birmingham whose duties are performed under the direct supervision of the library board, who receives his or her salary, directly or indirectly, from the public funds of Jefferson County, excluding members of the library board and excluding officers of the library board who are elected by the people.

8. Any person who serves as the deputy solicitor servicing Jefferson County to the extent that the compensation of the deputy solicitor is paid by Jefferson County. Such person is an eligible deputy solicitor.

9. Any person who occupies a county office in Jefferson County that is created by an act of the Legislature of the State of Alabama or is provided for by the Constitution of Alabama of 1901, and such office requires full-time service. Such person is an eligible county office employee.

10. Any person who serves as the circuit solicitor servicing Jefferson County to the extent that the compensation of the circuit solicitor is paid by Jefferson County. Such person is an eligible circuit solicitor.

11. Any person who is an officer or an employee of a hospital created by Jefferson County if such person's employment status with the hospital is such that if the person had the same employment status with Jefferson County, he or she would be an eligible employee. Such person is an eligible hospital employee.

12. Any person employed by the General Retirement System for Employees of Jefferson County at a wage or salary payable at regular intervals, whether or not the person is subject to the civil service system in operation in Jefferson County.

b. An eligible employee shall not include:

1. Any person who is appointed or elected as a member of any board or commission of Jefferson County, provided that service on such board or commission does not require full-time service or the members on the board or commission receive no compensation for their service except for meetings attended by them.

2. Any person whose employment is temporary so long as his or her employment remains temporary. A person's employment shall be deemed to be temporary within the meaning of this subdivision if such employment is temporary as defined by the civil service system, or if the officers, board, commission, or agency employing such person certifies in writing to the pension board that the employment is temporary.

3. Any leased employee and any independent contractor.

(22) EMPLOYEE. Any person who is employed by the county or elected or appointed to a job or position with or for the county. An employee shall exclude any leased employee and any independent contractor as such terms are defined by the pension board or the civil service system. See also subdivision (12), which covers situations in which other entities may be the employer of eligible employees.

(23) EMPLOYEE CONTRIBUTION. The amount a member is required to contribute to the plan as a condition of employment and participation in the plan pursuant to Section 45-37-123.82 and any amount required to be treated as an employee contribution in accordance with Section 45-37-123.190(b), relating to transfers from § 457(b), Internal Revenue Code, plans.

(24) EMPLOYER CONTRIBUTION. The amount the county is required to contribute to the plan pursuant to Section 45-37-123.20(b) and Section 45-37-123.80(a).

(25) FISCAL YEAR. The system's accounting year of 12 months commencing on October 1 of each year and ending the following September 30.

(26) 415 COMPENSATION. With respect to any member means such member's wages as defined in § 3401(a), Internal Revenue Code, and all other payments of compensation by the county, in the course of the county's trade or business, for a calendar year ending with or within the plan year for which the county is required to furnish the member a written statement under §§ 6041(d), 6051(a)(3), and 6052, Internal Revenue Code. 415 compensation shall be determined without regard to any rules under § 3401(a), Internal Revenue Code, that limit the remuneration included in wages based on the nature or location of the employment or the services performed, such as the exception for agricultural labor in § 3401(a)(2), Internal Revenue Code. Notwithstanding the above, the determination of 415 compensation shall be made by including any elective deferral, as defined in § 402(g)(3), Internal Revenue Code, and any amount which is contributed by the county at the election of the member pursuant to a salary reduction agreement and which is not includible in the gross income of the member by reason of §§ 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b), or 457(b), Internal Revenue Code, and employee contributions described in § 414(h)(2), Internal Revenue Code, that are treated as employer contributions. For this purpose, effective January 1, 1998, amounts not includible in gross income under § 125, Internal Revenue Code, shall be deemed to include any amounts not available to a member in cash in lieu of group health coverage because the member is unable to certify that the member has other health coverage, provided the county does not request or collect information regarding the member's other health coverage as part of the enrollment process for the health plan.

a. Compensation Paid After Severance from Employment. With respect to limitation years beginning on and after July 1, 2007, 415 compensation shall be adjusted for the following types of compensation paid after a member's severance from employment with the county, or any other entity that is treated as the county pursuant to § 414(b), (c), (m), or (o), Internal Revenue Code:

1. The following amounts shall be included in 415 compensation to the extent these amounts are paid by the later of two months after severance from employment or by the end of the limitation year that includes the date of such severance from employment:

(i) Regular pay. 415 compensation shall include regular pay after severance from employment if:

A. The payment is regular compensation for services during the member's regular working hours, or compensation for services outside the member's regular working hours, such as overtime or shift differential, commissions, bonuses, or other similar payments; and

B. The payment would have been paid to the member prior to a severance from employment if the member had continued in employment with the county.

(ii) Leave cashouts. 415 compensation shall include leave cashouts if those amounts would have been included in the definition of 415 compensation if they were paid prior to the member's severance from employment, and the amounts are payment for unused accrued bona fide sick, vacation, or other leave, but only if the member would have been able to use the leave if employment had continued.

(iii) Deferred compensation. 415 compensation shall include deferred compensation if the compensation would have been included in the definition of 415 compensation if it had been paid prior to the member's severance from employment, and the compensation is received pursuant to a nonqualified unfunded deferred compensation plan, but only if the payment would have been paid at the same time if the member had continued in employment with the county and only to the extent that the payment is includible in the member's gross income.

2. The following amounts shall not be included in 415 compensation:

(i) Salary continuation payments for military service participants. 415 compensation does not include payments to an individual who does not currently perform services for the county by reason of qualified military service to the extent those payments do not exceed the amounts the individual would have received if the individual had continued to perform services for the county rather than entering qualified military service.

(ii) Salary continuation payments for disabled participants. 415 compensation does not include compensation paid to a member who is permanently and totally disabled, as defined in § 22(e)(3), Internal Revenue Code.

b. Administrative Delay or the First Few Weeks Rule. With respect to limitation years beginning on and after July 1, 2007, 415 compensation does not include amounts earned but not paid during the limitation year solely because of the timing of pay periods and pay dates.

c. Back Pay. With respect to limitation years beginning on and after July 1, 2007, payments awarded by an administrative agency or court or pursuant to a bona fide agreement by the county to compensate a member for lost wages are 415 compensation for the limitation year to which the back pay relates, but only to the extent such payments represent wages and compensation that would otherwise be included in 415 compensation.

(27) INVESTMENT MANAGER. An entity that has the power to manage, acquire, or dispose of plan assets and acknowledges fiduciary responsibility to the plan in writing. Such entity shall be a person, firm, or corporation registered as an investment adviser under the Investment Advisers Act of 1940, a bank, or an insurance company.

(28) INVOLUNTARY DEFERRED RETIREMENT BENEFIT. A benefit payable pursuant to the terms of Section 45-37-123.100(c)(3).

(29) IRC. The Internal Revenue Code of 1986, as amended or replaced from time to time.

(30) JOINT SURVIVORSHIP PENSION. Either a preretirement joint survivorship pension or a postretirement joint survivorship pension.

(31) LIFE EXPECTANCY. As defined in Section 45-37-123.106(f)(5).

(32) MEDICAL ADVISOR. The pension board's medical advisors or other appointed physicians or vocational specialists.

(33) MEMBER. Any eligible employee who, depending on the context as used throughout this plan, participates, or participated, in the plan.

(34) NONSERVICE CONNECTED DISABILITY. A total disability or partial disability while the member is employed by the county, that is not a service connected disability.

(35) PAID MEMBERSHIP TIME. The time during which a member made, or shall have made, employee contributions to the system and other previous retirement systems, provided, however, that if a member, for any reason, including termination of employment, withdraws his or her employee contributions, the period during which the employee contributions are withdrawn shall be considered unpaid membership time, unless it is converted to paid membership time as provided for in Section 45-37-123.53. Paid membership time also shall include a member's absence due to qualified military service. Years of paid membership time shall be calculated in accordance with Section 45-37-123.84.

(36) PARTIAL DISABILITY. A permanent disability that is less than a total disability determined in accordance with Section 45-37-123.102(c).

(37) PENSION BOARD. The administrator of the plan, as more fully described in Subpart 2.

(38) PENSION COORDINATOR. The individual designated by the pension board to manage the day-to-day administration of the system, including any other person who works for the system that acts as a designated agent of such individual. Such individual shall not be subject to the civil service system.

(39) PLAN or SYSTEM. The General Retirement System for Employees of Jefferson County, which plan or system may sue or be sued, and in such name all of its business shall be transacted.

(40) PLAN YEAR. The plan's accounting year of 12 months commencing on January 1 of each year and ending the following December 31.

(41) POSTRETIREMENT JOINT SURVIVORSHIP PENSION. The benefit described in Section 45-37-123.101.

(42) PRERETIREMENT JOINT SURVIVORSHIP PENSION. The benefit described in Section 45-37-123.103.

(43) PREVIOUS RETIREMENT SYSTEMS. The retirement systems established by Acts 1953, No. 551, 1953 Regular Session (Acts 1953, p. 766), as amended, the Employees' Retirement System of Jefferson County, and by Acts 1961, No. 843, 1961 Regular Session (Acts 1961, p. 1250), as amended, the Employees General Retirement System of Jefferson County.

(44) QUALIFIED MILITARY SERVICE. Except as otherwise subsequently provided under § 414(u), Internal Revenue Code, the performance of duty, on a voluntary or involuntary basis, in a uniformed service under competent authority, and includes active duty, active duty for training, initial active duty for training, inactive duty training, full-time national guard duty, a period for which a person is absent from a position of employment for the purpose of an examination to determine the fitness of the person to perform any such duty, and a period for which a person is absent from employment for the purpose of performing funeral honors duty.

(45) REGULAR DEFERRED RETIREMENT BENEFIT. A benefit payable pursuant to the terms of Section 45-37-123.100(c)(2).

(46) REGULATION. The income tax regulations as promulgated by the Secretary of the Treasury or a delegate of the Secretary of the Treasury, as amended from time to time.

(47) REQUIRED BEGINNING DATE. As defined in Section 45-37-123.106(f)(6).

(48) RETIRED MEMBER. An individual that currently is receiving pension benefits from the system.

(49) SERVICE CONNECTED DISABILITY. A total disability or partial disability, caused by an accident arising out of and in the course of a member's employment with the county.

(50) SERVICE RECORD. An employee's record of service upon which the pension board bases all of the member's benefit calculations, including records of the county.

(51) SICK LEAVE RETIREMENT CONVERSION. A program sponsored by the county wherein a member is paid for accumulated sick leave time.

(52) SUPERANNUATION RETIREMENT BENEFIT. A benefit payable pursuant to the terms of subsection (a) of Section 45-37-123.100.

(53) SYSTEM or PLAN. The General Retirement System for Employees of Jefferson County, which system or plan may sue or be sued, and in such name all of its business shall be transacted.

(54) TOTAL DISABILITY. A permanent physical or mental condition of a member resulting from bodily injury, disease, or mental disorder which renders such member incapable of continuing usual and customary employment with the county. The disability of a member shall be determined by a licensed medical advisor.

(55) TRUSTEE. The pension board or the person or entity appointed by the pension board and named as trustee herein or in any separate trust forming a part of the plan, and any successors.

(56) TRUST FUND. The tax-qualified trust in which certain plan funds are held, disbursed, transferred, and invested by the trustee at the pension board's, or its designated investment manager's, discretion and in accordance with this part, the Internal Revenue Code, and other applicable laws and regulation.

(57) UNPAID MEMBERSHIP TIME.

a. Subject to paragraph d., all of the following:

1. Time during which a member was employed by the county, but the member did not make employee contributions to the system and/or other previous retirement systems.

2. Time during which a member withdrew employee contributions for any reason, including upon a termination of employment, unless this period of time is later converted to paid membership time as provided for in Section 45-37-123.53.

3. Time during which a person held an elective office or was employed in a full-time job or position in the service of any municipality, governmental agency, or subdivision or held an elective office, provided that at the time the person served with such municipality, governmental agency, or subdivision, it was subject to the countywide civil service law.

b. Unpaid membership time shall not include any of the following:

1. Service with a municipality, governmental agency, or subdivision if the employee received a pension from such municipality, governmental agency, or subdivision, on account of such service or if such service was considered in the calculation of the pension.

2. Any unpaid membership time that has been converted to paid membership time.

3. Any service in a temporary job or position, as determined by the pension board.

c. If such prior service with a municipality, governmental agency, or subdivision was not an elective office or in a classified position, such prior service shall not be treated as unpaid membership time unless such employee establishes to the satisfaction of the pension board that such service was a full-time job.

d. Only with respect to employees entering the system on or before August 16, 1996, years of unpaid membership time are used in computing accrued benefits under the plan, as are months of unpaid membership time. Months are converted into a fraction of a year as set forth in Section 45-37-123.84. Notwithstanding any provision of the plan to the contrary, unpaid membership time shall not apply to members who initially join the system, or members who rejoin the system after having withdrawn, after August 16, 1996.

(58) VESTED. The portion of a member's benefits under the plan that generally are nonforfeitable. Subject to Section 45-37-123.83, relating to failure to claim a refund of employee contributions within the five-year period, a member's benefit shall become nonforfeitable, or vested, upon the following events:

a. Partial or full termination of the plan as set forth in Section 45-37-123.170; and

b. Meeting the eligibility conditions for entitlement to a benefit under Subpart 5.

(59) WORKER'S COMPENSATION BENEFITS. Any benefit paid to a member under any worker's compensation law of the State of Alabama for any injury or disability suffered by such member while working for the county on the job or position by reason of which he or she is a member. Additionally, worker's compensation benefits are included in compensation for purposes of determining employee contributions pursuant to Section 45-37-123.82. Worker's compensation benefits are included in compensation for purposes of calculating a retirement benefit only if inclusion of such worker's compensation benefits produces a higher benefit than exclusion of such worker's compensation benefits.






Division 2 - Administration.

Section 45-37-123.20 - Powers and responsibilities of the county.

(a) Provisions of records. The county shall provide all records and documents necessary to determine an employee’s status and eligibility for membership in the plan, upon which a service record shall be created.

(b) Contributions. The county shall contribute an amount equal to six percent of an employee’s compensation from the county’s general assets to the trust fund, as provided in Section 45-37-123.80. The county also shall withhold six percent of an employee’s compensation each pay period as provided in Section 45-37-123.82. The county also shall contribute any amounts received pursuant to Section 45-37-233, attributable to pistol permits. These funds shall be given to the county treasurer for deposit into the trust fund. Additionally, the county may pay into the trust fund from the general funds of the county, in such installments or times as the county may elect, an amount or amounts sufficient to assure that the system is actuarially sound.



Section 45-37-123.21 - Designation of administrative authority.

(a) General administration. The role of the pension board is established by the State of Alabama through legislative act. The pension board is responsible for the general administration and proper operation of the plan. The pension board also is responsible for making effective the provisions of the act.

(b) Composition of pension board. The pension board is comprised of five members, designated respectively as member number one, member number two, member number three, member number four, and member number five.

(1) MEMBER NUMBER ONE. Member number one shall be appointed by the governing body of the county and shall serve as chairman of the pension board. Member number one shall have a minimum of 10 years' experience in an executive capacity in insurance, investment management/consultant, or actuarial work. The initial term of member number one shall be for one year; and thereafter the term of member number one shall be for three years.

(2) MEMBER NUMBER TWO. Member number two shall be appointed by the judge of probate, who is an elected official of the county. Member number two shall have a minimum of 10 years' experience in an executive capacity in investing or banking. The initial term of member number two shall expire at the end of two years; and thereafter the term of member number two shall be for three years.

(3) MEMBER NUMBER THREE. Member number three shall be elected by the Jefferson County Personnel Board. The initial term of member number three shall expire at the end of three years; and the term of member number three shall be for three years.

(4) MEMBERS NUMBER FOUR AND FIVE. Member number four and member number five shall be elected by the active and retired members of the system. Member number four shall be a retired member of the system. The initial term of member number four shall be for one year; and thereafter the term of member number four shall be for three years. Member number five shall be elected for terms of three years.

(c) Procedure for the election of board members four and five and selection of the election board.

(1) Elections of member number four and member number five shall be conducted by separate ballot.

(2) The active and retired members of the system shall elect member number four and member number five. The election shall be held at the annual meeting of the members of the system provided for in Section 45-37-123.22(b)(14), or at a special meeting called for that purpose; provided that there shall be no such election at a special meeting unless the pension board has given at least 15 days' written notice of the time and place of the election by posting the same in at least three prominent places in the county courthouse and by delivering three copies of the same to each elected official of the county to enable these officials to inform their employees of the election; however, the failure of any elected official to inform his or her employees of the election shall not invalidate the election.

(3) The elections of member number four and member number five shall be supervised by three active members of the system serving as the election board. The members that serve as the election board shall be appointed by the active members and retired members at the annual meeting as provided for in Section 45-37-123.22(b)(14). If the active members and retired members fail to appoint members to the election board, the pension board shall appoint the members of the election board. The pension board shall have the authority to prescribe additional rules and regulations for the elections of member number four and member number five not inconsistent with the provisions hereof.

(d) Vacancy, how filled. If a vacancy occurs on the pension board, such vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

(e) Resignation or removal of pension board member. A member of the pension board may resign by delivering a written resignation to the pension board or be removed by the pension board by delivery of written notice of removal, to take effect at a date specified therein, or upon delivery to the pension board if no date is specified.

(f) Secretary. The secretary of the board shall be the director of personnel of the county, or his or her designated agent; however, in the event that the director of personnel fails to act as secretary and fails to appoint an agent to serve such role, then the pension coordinator shall serve as the secretary.

(g) Salary and expenses. The members of the pension board and the secretary shall serve without pay, but shall be reimbursed for expenses actually paid or incurred in the discharge of their official duties, and shall suffer no loss of salary or wages, if employed by the county, through service on the board or as secretary thereof.



Section 45-37-123.22 - Powers and duties of the pension board.

(a) The pension board shall be responsible for the general administration and proper operation of the plan, and shall administer the plan for the exclusive benefit of the members and their beneficiaries, subject to the specific terms of the plan. The pension board shall administer the plan in accordance with its terms and shall have the power and discretion to construe the terms of the plan and the act and to determine all questions arising in connection with the administration, interpretation, and application of the plan. Any such determination by the pension board shall be conclusive and binding upon all persons. The pension board may establish procedures, correct any defect, supply any information, or reconcile any inconsistency in such manner and to such extent as shall be deemed necessary or advisable to carry out the purpose of the plan; provided, however, that any procedure, discretionary act, interpretation, or construction shall be done in a nondiscriminatory manner based upon uniform principles consistently applied and shall be consistent with the intent that the plan shall continue to be deemed a qualified plan under the terms of § 401(a), Internal Revenue Code, and shall comply with the terms of the act and all regulations issued pursuant thereto. The pension board shall have all powers necessary or appropriate to accomplish the pension board’s duties under the plan.

(b) The pension board shall be charged with the duties of the general administration of the plan as set forth under the terms of the plan, including, but not limited to, the following:

(1) To determine all questions relating to the eligibility of employees to participate or remain a member hereunder and to receive benefits under the plan;

(2) To compute and certify the amount and the kind of benefits to which any member shall be entitled hereunder;

(3) To maintain all necessary records for the administration of the plan;

(4) To interpret the provisions of the plan and to make and publish such rules for regulation of the plan as are consistent with the act and the terms hereof;

(5) To establish rules and regulations for the administration of plan funds and for the transaction of the plan’s business;

(6) To exercise any investment discretion in a manner designed to accomplish specific objectives related to the plan’s long-term and short-term liquidity needs;

(7) To prepare and provide active members with an annual estimated benefit statement notifying them of their estimated benefits;

(8) To prepare and provide retired members with a one-time notification of their benefit payment amounts, and to provide retired members with periodic notification of cost of living benefit increases;

(9) To determine the validity of, and take appropriate action with respect to, any qualified domestic relations order, divorce decree, or other judicial order presented to the county or the pension board;

(10) To assist any member regarding the member’s rights, benefits, or elections available under the plan;

(11) To, by written agreement or designation, appoint at its option an investment manager, qualified under the Investment Company Act of 1940, as amended, investment adviser, or other agent to provide direction regarding any or all of the plan assets. Such appointment shall specifically identify the plan assets with respect to which the investment manager or other agent shall have authority to direct the investment;

(12) To establish an investment policy;

(13) To establish a privacy policy for the protection of a member’s personal information, subject to applicable law;

(14) To hold an annual meeting of the members at least once per calendar year and provide at least seven days’ written notice of the meeting to all members at either their place of work or last known address;

(15) To determine appropriate rules and regulations to determine how much service per calendar year is equivalent to one year of service, in accordance with Section 45-37-123.84;

(16) To develop rules and regulations, amend the plan, subject to the provisions of Section 45-37-123.150, and provide for increases in benefits, subject to the provisions of Section 45-37-123.151; and

(17) Notwithstanding any provisions of the plan to the contrary, to amend the plan in order to comply with federal law, and any such amendment shall be given full effect under Alabama law.

(c) Failure of the pension board to follow any provisions or procedures in the plan shall not constitute a waiver of any provision or procedure contained herein.



Section 45-37-123.23 - Records and reports.

(a) Records. The pension board shall keep a record of all of its proceedings, which shall be open to public inspection. Additionally, the pension board shall keep all other books of account, records, policies, compensation records, service records, and other data that may be necessary for proper administration of the plan and shall be responsible for supplying all information and reports to the Internal Revenue Service, members, beneficiaries, and others as may be required by law.

(b) Correction of records.

(1) The pension board shall correct any error in a member’s service record which the pension board concludes is necessary to correct or remove an injustice or prevent a member from receiving less or more than such member is entitled to receive under the plan. The pension board shall adopt written rules prescribing the procedure the pension board shall follow in considering whether an error in an employee’s service record should be corrected. Correction of service records shall be subject to the following limitations:

a. No error in the service record shall be corrected except by the pension board.

b. The pension board shall not correct any error in an employee’s service record until it has accorded, or offered to accord, the employee a hearing regarding the proposed correction, which hearing shall not be conducted until after the employee has received at least two weeks’ notice of the nature of the proposed correction and of the time and place at which the proposed correction shall be considered.

c. No correction of an error shall be made at an employee’s request unless the employee files with the pension board his or her written request for such correction before the date that is one year subsequent to the employee’s discovery of the error requested to be corrected; provided, however, the pension board may excuse an employee’s failure to file such application for correction within one year following his or her discovery of such error if the pension board finds that excusing such failure would be most equitable.

(2) If the pension board determines that any amount has been erroneously deducted from the compensation of an employee and paid into the trust fund as an employee contribution, or that any amount has been otherwise paid into the trust fund erroneously upon behalf of any employee, such amount shall be refunded to the employee, and any amount which may have been paid erroneously to match such erroneous contribution shall be refunded. The pension board is authorized to determine whether interest shall be payable on any amounts returned and to determine the amount of such interest to be paid, if any; provided, however, that no interest shall be paid to any employee responsible for the error resulting in the erroneous payment.

(c) Audit. The pension board shall cause an audit to be made of its affairs by a certified public accountant at least once each calendar year.



Section 45-37-123.24 - Appointment of advisers and allocation of responsibilities.

The pension board may allocate responsibilities among the members of the pension board and/or may delegate responsibilities to third parties. The county attorney shall be the legal advisor of the pension board. The pension board may employ, appoint, or contract with additional employees, administrators, managers, counsel, specialists, advisers, agents, including nonfiduciary agents, and other persons as the pension board or the trustee deems necessary or desirable in connection with the administration of the plan, including, but not limited to, agents and advisers to assist with the administration and management of the plan, and thereby to provide, among such other duties as the pension board may appoint, assistance with maintaining plan records and the providing of investment information to the plan’s investment fiduciaries, and none of such persons shall be subject to the civil service system.



Section 45-37-123.25 - Information from county, personnel board, or county’s agent.

The county, the Jefferson County Personnel Board, or the county’s agent, as applicable, shall supply full and timely information, including, but not limited to, all payroll, service records and personal history of members, to the pension board as the pension board may require in order to perform its duties hereunder. The pension board may rely upon such information as accurate and shall have no duty or responsibility to verify such information.



Section 45-37-123.26 - Payment of expenses.

All payment of benefits, expenses of administration, and any other expenses arising hereunder, may be paid by the pension board out of the trust fund, unless otherwise paid by the county. Such expenses shall include any expenses incident to the functioning of the pension board, or any person or persons retained or appointed by any fiduciary incident to the exercise of their duties under the plan, including, but not limited to, fees of accountants, counsel, investment managers, and other specialists and their agents, and other costs of administering the plan. Until paid, the expenses shall constitute a liability of the system.



Section 45-37-123.27 - Majority actions.

Three members of the pension board shall constitute a quorum for the transaction of all business. Except where there has been an allocation and delegation of administrative authority pursuant to Section 45-37-123.24, three votes shall be necessary for a decision by the pension board.



Section 45-37-123.28 - Claims procedure.

(a) Claims for benefits under the plan shall be filed in writing with the pension coordinator on forms provided by the pension board in accordance with procedures established by the pension board and/or the pension coordinator. The procedure and documents to be produced by a member or beneficiary may differ depending on the type of benefit claim being made.

(b) The pension board may allow a properly designated power of attorney to act on behalf of a member or beneficiary so long as the act is authorized under the terms of the power of attorney documentation.



Section 45-37-123.29 - Claims review procedure.

Any employee, former employee, or beneficiary of either, who has been denied a benefit by a decision of the pension board pursuant to a claim made under Section 45-37-123.28 shall be entitled to request the pension board to give further consideration to a claim by filing with the pension board a written request for a hearing. Such request shall be filed with the pension board no later than 60 days after receipt of the written notification of denial. The pension board shall then conduct a hearing as soon as administratively feasible. The hearing shall typically be held at the pension board’s regular monthly meeting. A final decision as to the claim shall be made by the pension board as soon as administratively feasible after receipt of the appeal and the claimant shall be notified in writing of the decision. In the event of a denial of a disability retirement benefit claim, a new disability retirement benefit claim may not be made for at least six months from the date of the last appeal denial, unless otherwise determined in the discretion of the pension board or the pension coordinator.



Section 45-37-123.30 - Investment authority.

(a) The pension board and any investment manager it appoints are authorized to invest and reinvest the funds of the system in all classes and forms of bonds, mortgages, common and preferred stocks, shares of investment companies or mutual funds, or any other investment. The pension board is further authorized to hold, purchase, sell, assign, transfer, and dispose of any investment in which the funds of the system previously have been invested as well as the proceeds thereof.

(b) No member or employee shall have any direct interest in the gains or profits of any investment made by the pension board nor shall any member or employee become an endorser or surety or act in any manner as an obligor for moneys loaned to or borrowed from the pension board.






Division 3 - Eligibility.

Section 45-37-123.50 - Conditions of eligibility.

Any eligible employee may become a member of the system as described below. Notwithstanding the following, any person who was a member of the system prior to the effective date of the amendment and restatement of the plan shall continue to be a member of the system.

(1) MANDATORY MEMBERSHIP.

a. Eligible Employees Subject to the Civil Service System. Except as otherwise provided in subdivision (2), every eligible employee who occupies a full-time position subject to the civil service system applicable to Jefferson County shall become a member of the system and shall make employee contributions to the system in accordance with Section 45-37-123.82.

b. Hospital Employees. Every eligible hospital employee, as defined in subdivision (21) of Section 45-37-123.01, shall become a member of the system and shall make employee contributions to the system in accordance with Section 45-37-123.82 if his or her relation to the hospital corporation is such that if he or she had the same relation to Jefferson County as he or she has to the hospital corporation, his or her membership in the system would be mandatory.

(2) OPTIONAL MEMBERSHIP. The following eligible employees may exercise the option to become a member of the system by filing with the secretary of the pension board an executed declaration stating that he or she elects to become a member of the system, subject to all of the rights and liabilities of members of the system. The declaration shall be in such form and time as the pension board may prescribe. Once the declaration is accepted by the pension board or a representative of the pension board, such eligible employee then shall become a member of the system and shall begin to make employee contributions to the system in accordance with Section 45-37-123.82. The election to become or not become a member, once exercised, shall be irrevocable.

a. Eligible Employees Not Subject to the Civil Service System. Any eligible employee who occupies a full- or part-time position not subject to the civil service system applicable to Jefferson County shall not become a member of the system unless he or she exercises the option to become a member.

b. Hospital Employees. Any eligible hospital employee, as defined in subdivision (21) of Section 45-37-123.01, shall have the option of becoming a member of the system if such eligible hospital employee's relation to the hospital corporation is such that if he or she had the same relation to Jefferson County as he or she has to the hospital corporation, he or she would have the option of becoming a member of the system.

c. Eligible County Office Employees, Eligible Circuit Solicitors, Eligible Deputy Solicitors, and Eligible Part-Time Employees. Notwithstanding the mandatory membership provisions in subdivision (1), any eligible county office employee, any eligible circuit solicitor, any eligible deputy solicitor, as each is defined Section 45-37-123.01, and any part-time employee who occupies a position subject to the civil service system applicable to Jefferson County shall not become a member of the system unless he or she exercises the option to become a member.



Section 45-37-123.51 - Determination of eligibility.

The pension board shall determine the eligibility of each employee for membership in the system based upon information furnished by the Jefferson County Personnel Board or its designated agent. Such determination shall be conclusive and binding upon all persons. Additionally, if the pension board makes a determination upon an employee’s date of hire by the employer that such employee is an eligible employee, then such employee shall continue to participate in the plan, even if such employee subsequently no longer meets the definition of an eligible employee under Section 45–37–123.01, unless the pension board’s initial determination was erroneous.



Section 45-37-123.52 - Termination of eligibility.

In the event a member subsequently elects to participate in another pension system, such member shall no longer participate in the plan, but shall continue to vest in the plan while a noneligible employee, until such time as the member’s benefit shall be forfeited or distributed pursuant to the terms of the plan.



Section 45-37-123.53 - Conversion of unpaid membership time to paid membership time.

(a) Commission-authorized conversions. The commission, from time to time, may authorize members of the system to convert unpaid membership time to paid membership time if it determines that such conversion is in the public interest. Unpaid membership time may be converted to paid membership time only when specifically authorized by the commission, and as set forth below.

(1) ACTUARIAL STUDY AND CALCULATIONS. Before an opportunity to convert unpaid membership time to paid membership time shall be made available to any members, the pension board shall cause an actuarial evaluation to be performed on the system to ensure that the system is able to financially support the conversion and to determine the amounts that shall be contributed to the system by members seeking to convert unpaid membership time, including the amount of any deficiency of deductions, as described below.

(2) CONTRIBUTIONS TO FUND CONVERSION.

a. In order to convert unpaid membership time to paid membership time, a member shall contribute to the trust fund an amount equal to:

1. Six percent of his or her current salary for each year of service being converted, including the amount of interest and other earnings these amounts would have earned had they been paid into the trust fund at that time; plus

2. The amount that the county would have paid into the trust fund as employer contributions, such as an additional six percent of his or her current salary, for each year of service being converted, including the amount of interest and other earnings these amounts would have earned had they been paid into the trust fund at that time; plus

3. Any additional amount necessary to match the member’s liability as to his or her deficiency of deductions, as described below, including interest hereon.

b. Deficiency of deductions shall mean any remaining liability of a member resulting from his or her election to convert unpaid membership time to paid membership time which still exists after the payments in subparagraph 1. of paragraph a. and subparagraph 2. of paragraph a. are made and which are needed to make the system actuarially sound.

(3) RULES AND REGULATIONS. The commission, and/or its designated agent, which may include the pension board, may establish rules and regulations governing any conversion opportunity, including, but not limited to, the time that the conversion is available, the amount of unpaid membership time that may be converted to paid membership time and any amounts required to be paid by members in order to convert unpaid membership time. Any such rules and regulations shall apply uniformly to all members of the system in the same class. The commission, or its designated agent, may amend or repeal any such rules and regulations at any time in its sole discretion.

(b) Correction of records. The pension board has the authority to allow the conversion of unpaid membership time in order to correct personnel or recordkeeping errors.

(c) No employer contributions required. Nothing in the plan shall be construed as requiring the county in any case to match contributions by members converting unpaid membership time to paid membership time.



Section 45-37-123.54 - Rehired members.

If a member of the system severs employment with the county or his or her term in an elected or appointed job or position terminates, and such member thereafter returns to the service of the county, he or she shall become a member of the system to the extent he or she meets the definition of an eligible employee, subject to the following rules:

(1) MEMBER RECEIVING A PENSION BENEFIT. If a member is receiving his or her pension benefit on account of retirement and such member returns to the service of the county, any amount otherwise payable by the system to such member on account of such member’s retirement shall be reduced by the amount, if any, paid or payable to such member by the county on account of or by reason of the reemployment of such member. At the time the member thereafter severs employment with the county, such member’s pension benefit shall return to the amount it was prior to the member’s reemployment. Accordingly, notwithstanding subdivisions (3) and (4), such a member shall not accrue any additional pension benefit during his or her period of rehire.

(2) MEMBER ELECTED A DEFERRED RETIREMENT. If a vested member who severed employment with the county and elected a deferred retirement benefit is reemployed by the county before age 60, his or her election for a deferred retirement benefit shall be rescinded, and he or she shall rejoin the system in accordance with Sections 45-37-123.50 and 45-37-123.82 and begin to accrue benefits again upon the date of reemployment. Such member’s benefit shall be calculated by aggregating the member’s credited service during all periods of employment.

(3) MEMBER DOES NOT RECEIVE A REFUND AND IS REEMPLOYED WITHIN FIVE YEARS. Except as set forth in subdivision (1), if a member, vested or nonvested, who severed employment with the county but did not receive a refund of his or her employee contributions to the system as provided in Section 45-37-123.104, is reemployed by the county within five years of such severance from employment, he or she shall rejoin the system in accordance with Sections 45-37-123.50 and 45-37-123.82 and begin to accrue benefits again upon the date of reemployment. Such member’s benefit shall be calculated by aggregating the member’s credited service during all periods of employment.

(4) MEMBER RECEIVED A REFUND OR FORFEITED PENSION BENEFIT. Except as set forth in subdivision (1), if a member, vested or nonvested, who severed employment with the county and received a refund of his or her employee contributions to the system as provided in Section 45-37-123.104, or forfeited his or her employee contributions, such as pursuant to Section 45-37-123.83, does not receive a refund within five years after severing from employment, is reemployed by the county, he or she shall rejoin the system in accordance with Sections 45-37-123.50 and 45-37-123.82 and begin to accrue benefits again upon the date of reemployment. In calculating such member’s benefit, only credited service rendered after the member is rehired shall be included.






Division 4 - Contributions and Valuations.

Section 45-37-123.80 - Payment of contributions and employer contributions.

(a) Employer contributions. Each payroll period, an amount equal to the total of all members’ employee contributions that is deducted from the members’ compensation pursuant to Section 45-37-123.82 shall be contributed by the county and shall be paid into the trust fund.

(b) Employer contributions upon reinstatement from qualified military service. If any member leaves the service of the county for the purposes of performing qualified military service and shall have been reinstated to the service of the county within 90 days after such member’s separation from such qualified military service, then the county shall promptly pay into the trust fund an amount equal to twice the employee contribution which the employee would have made if he or she had not been absent on such leave, and if his or her compensation had continued to be the same as he or she was earning at the time of the commencement of the leave; provided, however, that no part of such payment by the county shall be refundable to the employee pursuant to Section 45-37-123.104.



Section 45-37-123.81 - Actuarial methods.

There shall be an actuarial valuation of the plan at least once every five years. The plan assets are to be valued on the last day of the fiscal year, or on any other date determined by the pension board, using any reasonable method of valuation. In establishing the liabilities under the plan and contributions thereto, an enrolled actuary shall use such methods and assumptions as shall reasonably reflect the cost of the benefits. The actuary shall be a member of the American Academy of Actuaries or the Society of Actuaries, and the board shall require the actuary, taking into account the result of the investigation and analysis, to certify whether or not the rates of benefits established herein or from time to time established by the pension board are actuarially feasible and adequate in view of the funds available.



Section 45-37-123.82 - Employee contributions.

(a) Employee contributions generally. As a condition of employment and of accruing benefits under the plan, each member shall contribute six percent of such member’s compensation to the plan through after tax salary deferrals. The county shall withhold such employee contributions each payroll period and the aggregate amount so deducted shall be paid over to the treasurer of the system for deposit in the trust fund. Employee contributions shall begin on the member’s first paycheck after a member becomes eligible for membership in the system as provided for in Section 45-37-123.50. In the event that the county fails to withhold any employee contributions, the county may withhold such amounts from future paychecks as are necessary to restore the amounts not withheld.

(b) Withdrawal or refunds of employee contributions. Employee contributions may be withdrawn or refunded only as provided in Section 45-37-123.104.

(c) Cessation of employee contributions.

(1) PARTICIPATION IN ANOTHER PENSION SYSTEM. A member may terminate employee contributions if he or she becomes a member of another pension system, as further provided in Section 45-37-123.104(3).

(2) ACCRUAL OF MAXIMUM BENEFIT. A member may terminate employee contributions when the member’s service entitles him or her to receive the maximum benefit available under the plan, as further provided in Section 45-37-123.104(4).



Section 45-37-123.83 - Forfeitures, donations, and other similar contributions.

The pension board and county are authorized to contribute to the trust fund any monies received in the form of donations, gifts, appropriations, bequests, or otherwise, or derived therefrom. Additionally, any member or beneficiary who fails to make timely application for the amount of his or her employee contributions pursuant to Section 45-37-123.104 shall be deemed to have forfeited and donated such employee contributions to the trust fund. In no event shall any forfeitures under the plan result in an increase in the benefit to be paid to any member. The pension coordinator shall provide one certified letter to the member within 60 days following the member’s termination of employment advising the member of the foregoing forfeiture provisions. See also Section 45-37-123.194 for additional forfeiture provisions.



Section 45-37-123.84 - Service rules.

Except as otherwise specifically stated herein, the rules below shall apply in determining length of service for all purposes under the plan.

(1) In no case may more than one year of service be credited for service in one calendar year.

(2) A member shall work over one-half of a month, including all calendar days, in order to earn one month of service.

(3) Except as otherwise specifically stated herein or required by federal law, a member shall not be allowed service credit for any period of more than one-half of a month during which such member is absent without pay.

(4) A member shall receive service credit for any and all paid leaves of absence, including a paid Family and Medical Leave Act leave, regardless of the length of the leave and regardless of the performance of any services. For member’s terminating employment between August 1, 1993 and January 31, 2010, up to three months of service credit was granted to members on unpaid Family and Medical Leave Act leaves.

(5) Years of paid membership time are used in computing benefits under the plan, as are months of paid membership time. Months shall be converted into a fraction of a year as follows:

(6) The pension board may disregard a fractional part of a year in computing paid membership time or unpaid membership time that is less than one-twelfth of a year.

(7) Notwithstanding any provision of the plan to the contrary, effective December 12, 1994, contributions, benefits, and service shall be provided in accordance with § 414(u), Internal Revenue Code, relating to military leave.

(8) Service before and after rehires shall also be calculated in accordance with Section 45-37-123.54.






Division 5 - Benefits.

Section 45-37-123.100 - Retirement benefits.

(a) Superannuation retirement benefit.

(1) ELIGIBILITY. A member shall be eligible for a superannuation retirement benefit if:

a. The member has 30 or more years of paid membership time, regardless of age;

b. The member has 10 or more years of paid membership time and has attained the age of 60; or

c. The member has 30 years of service, 20 years of which are paid membership time, and has attained the age of 55.

(2) CALCULATION OF BENEFIT. If a member meets the foregoing eligibility criteria, then the member shall be eligible to retire and receive a monthly benefit for the remainder of his or her life to be determined by the following formula:

a. Two and one-half percent multiplied by the basic average salary multiplied by the number of years of paid membership time; plus

b. Five-eights of one percent multiplied by the basic average salary multiplied by the number of years of unpaid membership time, if applicable.

(3) SEVENTY-FIVE PERCENT LIMITATION. Notwithstanding the foregoing, no member shall receive any retirement benefit in excess of 75 percent of his or her basic average salary. This 75 percent limitation shall only be applied at the time that the beginning retirement benefit is determined and shall not limit increases granted to retired members subsequent to their retirement. Additionally, this 75 percent limitation shall be applied before applying any actuarial adjustments to reflect survivor benefits.

(4) SECTION 401(a)(17), INTERNAL REVENUE CODE, LIMITATION. Notwithstanding the foregoing provisions of this subsection, after applying the § 401(a)(17), Internal Revenue Code, compensation limit set forth in subdivision (11) of Section 45-37-123.01, the pension board, with the assistance of an actuary, shall determine the adjustments to any or all of the components or factors of the benefit formula, other than paid membership time, unpaid membership time, and/or the basic average salary as limited by the compensation limit that would be necessary to yield the maximum benefit specified under this part, without regard to § 401(a)(17), Internal Revenue Code; the pension board shall then use such adjusted benefit formula to determine the maximum benefit due from the plan, subject, however, to Subpart 6, Internal Revenue Code, Section 415 limitations.

(5) ELIGIBILITY FOR JOINT SURVIVORSHIP PENSION. A member that is entitled to a superannuation retirement benefit shall be entitled to instead elect a joint survivorship pension, as provided for under Section 45-37-123.101.

(6) DEATH. If a member dies while receiving payment of a superannuation retirement benefit, the return of any remaining portion of his or her employee contributions shall be governed by Section 45-37-123.104(5)d. If the member has received payments in an amount at least equal to the amount of employee contributions he or she made to the plan at the time of death, then no further payments shall be made upon the member’s death.

(b) Early retirement benefits.

(1) REGULAR EARLY RETIREMENT. A member may elect, but is not required, to retire prior to age 60 if the member has completed 30 or more years of service, 10 of which, but not the total 30, are paid membership time. In the event that a member makes such an election, such member shall be entitled to receive an early retirement benefit equal to the member’s benefit that would be payable pursuant to subsection (a), but with an actuarial equivalent reduction for each year less than 60 years of age, as follows:

(2) TWENTY-FIVE YEAR EARLY RETIREMENT BENEFIT. On and after April 24, 2003, a member with at least 25 years of paid membership time, but less than 30 years of paid membership time, who is not eligible for a superannuation retirement benefit may elect to retire early, but is not required to do so. In the event that a member makes such an election, such member shall be entitled to receive a 25-year early retirement benefit equal to the member’s benefit that would be payable under superannuation retirement benefit pursuant to subsection (a), but with an actuarial equivalent reduction of seven percent for each whole year less than 30 years. For purposes of the seven percent reduction, months are not counted.

(3) ELIGIBILITY FOR JOINT SURVIVORSHIP PENSION. A member that is entitled to an early retirement benefit shall be entitled to instead elect a joint survivorship pension, as provided for under Section 45-37-123.101.

(4) DEATH. If a member dies while receiving payment of an early retirement benefit, the return of any remaining portion of his or her employee contributions shall be governed by Section 45-37-123.104(5)d. If the member has received payments in an amount at least equal to the amount of employee contributions he or she made to the plan at the time of death, then no further payments shall be made upon the member’s death.

(c) Deferred retirement benefits.

(1) GENERAL RULES FOR DEFERRED RETIREMENT BENEFITS.

a. Ineligibility for Deferred Retirement Benefit if Eligible for Superannuation Retirement Benefit. If a member is eligible for superannuation retirement benefit, then he or she is not eligible for a deferred retirement benefit.

b. Withdrawal of Employee Contributions. A member who has elected a deferred retirement benefit may at any time before payment of such benefit commences withdraw in full his or her employee contributions, without interest. However, no deferred retirement benefit shall be paid to a member who withdraws such employee contributions.

c. Eligibility for Joint Survivorship Pension. A member that is entitled to a deferred retirement benefit shall be entitled to instead elect a postretirement joint survivorship pension provided for under Section 45-37-123.101.

d. Death. If a member dies before or after payment of his or her deferred retirement benefit commences, the return of his or her employee contributions to the plan shall be governed by Section 45-37-123.104(5)b. or d., respectively.

(2) REGULAR DEFERRED RETIREMENT BENEFIT.

a. Eligibility. Subject to the general eligibility requirements stated in subdivision (1), a member may elect a regular deferred retirement benefit if he or she has at least 10 years of paid membership time.

b. Calculation of Benefit/Vesting. The regular deferred retirement benefit shall be calculated by multiplying the superannuation retirement benefit that the member would have been entitled to had he or she been 60 years of age when he or she terminated employment, times a percentage, which percentage shall be determined based upon the member’s paid membership time, as follows:

1. Ten years of paid membership time: 50 percent.

2. Eleven years of paid membership time: 60 percent.

3. Twelve years of paid membership time: 70 percent.

4. Thirteen years of paid membership time: 80 percent.

5. Fourteen years of paid membership time: 90 percent.

6. Fifteen or more years of paid membership time: 100 percent.

c. Commencement of Payment. Payment of a member’s regular deferred retirement benefit shall commence upon the date that the member reaches the age of 60 and shall continue for the life of the member, regardless of whether the member is employed with another employer at the time payment is to commence.

(3) INVOLUNTARY DEFERRED RETIREMENT BENEFIT.

a. 20/55 Provisions. Subject to the general eligibility requirements stated in subdivision (1), a member who is not entitled to voluntarily retire pursuant to subsection (a), superannuation retirement benefit, or subdivision (1) of subsection (b), regular early retirement benefit, but who is involuntarily retired after accumulating 20 years of service with the county, at least 10 of which is paid membership time, shall be entitled to receive a monthly benefit computed in accordance with the formula set forth in subsection (a), superannuation retirement benefit, the payment of which shall commence upon his or her retirement if he or she has attained the age of 55; if the member has not attained the age of 55, payment shall be delayed until the member’s attainment of age 55.

b. 18/60 Provisions. Subject to the general eligibility requirements stated in subdivision (1) and to this paragraph, a member who is not entitled to voluntarily retire pursuant to subsection (a), superannuation retirement benefit, or subdivision (1) of subsection (b), regular early retirement benefit, but who is involuntarily retired after accumulating 18 years of service with the county, at least 10 of which is paid membership time, shall be entitled to receive a monthly benefit computed in accordance with the formula set forth in subsection (a), superannuation retirement benefit, the payment of which shall commence as set forth below.

1. Member contributions. In order to receive a benefit under paragraph b., a member shall contribute to the plan from the date of the member’s involuntary retirement to the date that the benefit commences, by the last day of each calendar month: (i) the amount of employee contributions that he or she would have made if he or she had continued to be employed by the county at the same salary as he or she was receiving at the time of his or her termination of employment, plus (ii) the amount which the county would have contributed to the plan on the member’s behalf if he or she had continued to be employed by the county at the same salary as he or she was receiving at the time of his or her termination of employment.

2. Commencement of payment. Payment of a member’s involuntary deferred retirement benefit under paragraph b. shall commence upon the earlier of: (i) the date on which the member attains the age of 60; or (ii) the date on which the member would have completed 30 years of service with the county, if he or she had continued employment with the county, regardless of whether the member is employed with another employer at the time payment is to commence; provided however, that if at the time payment of the deferred retirement benefit commences, he or she has not attained the age of 60, the amount of his or her monthly benefit computed in accordance with subsection (a), superannuation retirement benefit, shall be reduced in the same manner as the early retirement benefit is reduced under subdivision (1) of subsection (b).

(d) Offset for payment of hospital, surgical, and medical benefits. To the extent that the county, with sufficient advance written notice, so directs the system, the system shall offset the monthly benefit amount payable to a retired member by an amount, determined by the county, needed to pay for the member’s premiums for certain hospital, surgical, and/or medical benefits sponsored by the county. The system shall pay such withheld amounts to the county on a monthly basis. In the event that the county makes an error in its written direction to the system, the system shall not be required to correct such error by adjusting its withholdings; rather, such error shall be corrected between the county and the member. At any time a written opinion from a competent actuary selected by the commission is made indicating that the funds and assets of the system are not actuarially sound, then the benefits of this subsection shall cease to be in effect until such time as an actuary appointed by the commission gives a written opinion that the system is financially sound. Any such actuarial services shall be paid for by the system.



Section 45-37-123.101 - Postretirement joint survivorship pension.

(a) Election of postretirement joint survivorship pension. In lieu of a benefit under subsections (a) to (c), inclusive, of Section 45-37-123.100, superannuation retirement benefit, early retirement benefit, or deferred retirement benefit, respectively, a member may elect to receive a postretirement joint survivorship pension.

(1) PERCENTAGE ELECTION. In the event that a member desires to elect, pursuant to this subsection to receive a postretirement joint survivorship pension, he or she shall elect one of the following percentages, which election shall be the actuarial equivalent of the monthly retirement benefit provided in subsections (a) to (c), inclusive, of Section 45-37-123.100, as applicable:

a. Reduced monthly benefit payable over the life of the member and the life of the member's designated beneficiary, 50 percent postretirement joint survivorship pension;

b. Reduced monthly benefit payable over the life of the member and the life of the member's designated beneficiary, 66 and two-thirds percent postretirement joint survivorship pension;

c. Reduced monthly benefit payable over the life of the member and the life of the member's designated beneficiary, 75 percent postretirement joint survivorship pension; or

d. Reduced monthly benefit payable over the life of the member and the life of the member's designated beneficiary, 100 percent postretirement joint survivorship pension.

(2) FORM OF POSTRETIREMENT JOINT SURVIVORSHIP PENSION. In addition to electing a percentage under subdivision (1), a member who desires to elect to receive a postretirement joint survivorship pension shall elect one of the following two forms:

a. Pop-up Form. Under the pop-up form, if the member's beneficiary predeceases the retired member, then in the month following the beneficiary's death, the member’s monthly pension benefit shall pop-up to the amount that would have been payable to the member under subsections (a) to (c), inclusive, of Section 45-37-123.100, as applicable, as if the member had never elected a postretirement joint survivorship pension; the cost of a pop-up form is more than the cost of the regular form described in paragraph b.

b. Regular Form. Under the regular form, if the member's beneficiary predeceases the retired member, then the member shall continue to receive the same amount that he or she was receiving prior to the beneficiary's death. The amount of the benefit payment shall not change.

(b) Timing of election. Except as provided in the immediately following sentence, in the event that a member desires to elect a postretirement joint survivorship pension, he or she shall do so in writing, on a form provided by the pension board, no later than the member's last day of employment. In the event that a member previously elected a deferred retirement benefit and desires to elect a postretirement joint survivorship pension, he or she shall do so in writing, on a form provided by the pension board, no later than the day before the member’s sixtieth birthday.

(c) Timing of payments. Payment to the member commences on the day after the member terminates employment and shall continue to be paid each month thereafter until the member’s death. If the member’s beneficiary survives after the death of the member, the postretirement joint survivorship pension payments shall be made monthly to the beneficiary, beginning on the first day of the month following the member’s death, assuming that the pension board is notified of the death in a timely manner. Payments shall terminate with the first monthly payment preceding the second to die of the member and the beneficiary. In the event that a refund is to be paid pursuant to Section 45-37-123.104(5)c., such payment shall be made as soon as administratively feasible following the member’s/beneficiary’s deaths.

(d) Cost of postretirement joint survivorship pension. To the extent that a member elects payment of a postretirement joint survivorship pension for his or her beneficiary, the benefit otherwise payable to the member shall be actuarially reduced to reflect the survivorship benefits.

(e) Changes in election. At any time before payment of a postretirement joint survivorship pension begins, the member may cancel his or her election to have payment in such form by completing a form provided by the pension board. Except as otherwise stated herein, the member’s election of a postretirement joint survivorship pension shall be irrevocable once the member terminates employment.

(1) DEATH. a. Death of Member Prior to Actual Retirement. In the event that a member dies prior to his or her actual retirement, any postretirement joint survivorship pension election he or she made shall be deemed void.

b. Death of Beneficiary Before Payments Commence. In the event that a member elects a postretirement joint survivorship pension and his or her beneficiary dies before payments commence, then upon the beneficiary's death, the member's election of the postretirement joint survivorship pension shall be automatically canceled, and the member’s right to receive payments in accordance with subsections (a) to (c), inclusive, of Section 45-37-123.100, as applicable, shall be reinstated.

c. Death of Both Member and Beneficiary-Refund. Except as provided in the immediately following sentence, in the event that a payment begins to the member, no refund of employee contributions shall be paid thereafter. Notwithstanding the foregoing sentence, in the event that the member and his or her beneficiary die, a refund shall be made in accordance with Section 45-37-123.105(4)c.

(2) DIVORCE. In the event that a married member names his or her spouse as beneficiary, a subsequent divorce of the member and the beneficiary shall not cancel an election of a postretirement joint survivorship pension. However, in the event that a member or beneficiary presents to the pension board what the pension board believes to be a valid divorce decree, settlement agreement, or domestic relations order, collectively, a DRO, that provides for a waiver or forfeiture of the postretirement joint survivorship pension, then such waiver or forfeiture shall be recognized by the pension board, and, accordingly, the postretirement joint survivorship pension shall be deemed void, and the member’s monthly pension benefit shall thereafter pop-up to the amount that would have been payable to the member under subsections (a) to (c) of Section 45-37-123.100, as applicable, as if the member had never elected a postretirement joint survivorship pension. Such pop-up shall occur in the month following the pension board’s receipt and approval of the DRO. The member shall not be allowed to continue any survivor benefits by designating another beneficiary. See also Section 45-37-123.194(a) for additional rules relating to certain DROs.

(f) Beneficiary designation. Any beneficiary designation made by a member for a preretirement joint survivorship pension shall automatically lapse upon the member’s retirement or other termination of employment, and such member shall complete new forms, to be provided by the pension board, to designate a beneficiary of any postretirement joint survivorship pension, in accordance with Section 45-37-123.103(d).

(g) Proof of death and marriage. The pension board may require proper proof of death or marriage in accordance with Section 45-37-123.103(f).



Section 45-37-123.102 - Disability retirement benefits.

(a) Non-service connected disability benefits. Subject to subsection (h), any member who, after accumulating 10 years of paid membership time, experiences a total disability as a result of a non-service connected disability shall be entitled to receive, at the time set forth in subsection (e), monthly disability retirement benefits determined in accordance with Section 45–37–123.100, as though the disabled member were entitled to a superannuation retirement benefit at the commencement of the disability; however, there shall be a percentage reduction of such benefit to reflect early commencement of the payment, such percentage to be based on the member’s whole years from actual eligibility for a superannuation retirement benefit, as set forth below. Notwithstanding any provisions to the contrary, the minimum monthly disability retirement benefit payable in connection with a non-service connected disability shall be 50 percent of the monthly compensation the member was receiving at the time he or she experienced a total disability.

(b) Service connected disability benefits. Subject to subsection (h), any member who experiences a total disability as a result of a service connected disability shall be entitled to receive monthly disability retirement benefits in an amount equal to 60 percent of the member’s monthly compensation that he or she was receiving at the time he or she experienced a total disability.

(c) Partial disability benefits. In the event that a member experiences a partial disability in connection with either a non-service connected disability or a service connected disability, the pension board and its medical advisor shall determine the percentage of disability suffered, and the member shall be entitled to the proportion of the amount which would have been payable if the disability were a total disability.

(d) Disqualification from receipt of disability benefits. No disability retirement benefits shall be paid if the use of intoxicating liquor, narcotic drugs, or willful misconduct of the disabled member caused, or substantially contributed to, the disability or if the cause of the disability was voluntarily and willfully caused by the disabled member.

(e) Timing of payment. Payment of disability retirement benefits provided for by this section shall commence when the member separates from employment with the county and ceases to receive his or her compensation subject to the employee contribution requirements set forth in Section 45-37-123.80 and once a determination of disability has been made by the pension board.

(f) Reexamination of members receiving disability benefits. Disability retirement benefits under this section shall only continue for such time as the member continues to experience a total disability, or a partial disability as determined under subsection (c). The pension board may require any member receiving disability retirement benefits to submit to a medical examination by the medical advisor. If the member refuses to undergo the medical examination ordered by the pension board, the member’s disability retirement benefits may be discontinued until the member consents to the examination. If a member's disability retirement benefits are discontinued based on the member shall wholly lose such benefits between the date of the member's refusal or failure to allow the examination and the date of examination thereafter made. Should the medical advisor report to the pension board that the member receiving disability retirement benefits is able to resume his or her usual occupation, such member shall be restored to his or her former position if the member's position is in the service of the county; otherwise, the member shall be placed on the appropriate layoff list of the county and shall not receive any additional payments for disability on and after the date the member is reemployed by the county or fails or refuses to accept such reemployment. If the member is reemployed by the county, the member shall resume employee contributions immediately upon reemployment in accordance with Section 45-37-123.80. Provided however, the pension board shall in no case make additional disability retirement benefit payments to a member on a particular disability claim beyond six months from the date the medical advisor reports to the pension board that the member is able to resume his or her usual occupation.

(g) Ineligibility for joint survivorship pension option. A member electing a disability retirement benefit shall not be entitled to elect a joint survivorship pension provided under Section 45-37-123.101, though such a member may elect a 25-year early retirement benefit if such member has met the eligibility requirements set forth in Section 45-37-123.100(b)(2).

(h) Ineligibility for disability retirement benefit if eligible for superannuation retirement benefit. In the event that a member is eligible for a superannuation retirement benefit pursuant to Section 45-37-123.1(a), such member shall not be eligible for a disability retirement benefit.

(i) Death. If a member dies while receiving payment of a disability retirement benefit, the return of any remaining portion of his or her employee contributions shall be governed by Section 45-37-123.104(5)d. If the member has received payments in an amount at least equal to the amount of employee contributions he or she made to the plan at the time of death, then no further payments shall be made upon the member's death.



Section 45-37-123.103 - Death benefits.

(a) Preretirement death benefits. A vested member's beneficiary is entitled to a preretirement joint survivorship pension, as described below.

(1) MARRIED MEMBER. If a married, active member dies, then the beneficiary may elect, on a form provided by the pension board, to be paid in one of the following forms:

a. One Hundred Percent Preretirement Joint Survivorship Pension. If such member was eligible for a deferred retirement benefit at the time of the member's death, then the beneficiary may elect to be paid in the form of a 100 percent preretirement joint survivorship pension, which is a monthly annuity paid during the beneficiary’s lifetime which is equal to the actuarial equivalent of the benefits that would have been paid to the member if, instead of dying, the member had terminated employment; or

b. Refund. The beneficiary may elect a refund of the member's employee contributions in accordance with Section 45-37-123.104(5)b.

(2) UNMARRIED MEMBER. If an unmarried, active member dies, then the following shall apply:

a. Preretirement Joint Survivorship Pension. If a member becomes eligible for a deferred retirement benefit, then the member may elect, on a form provided by the pension board, a 100 percent preretirement joint survivorship pension, which is a monthly annuity paid during the beneficiary's lifetime which is equal to the actuarial equivalent of the benefits that would have been paid to the member if, instead of dying, the member had terminated employment. In the event the beneficiary dies before the member or in the event the member marries, any election of a preretirement joint survivorship pension automatically shall be revoked and the cost, as described in subdivision (2) of subsection (c), for the preretirement coverage shall cease to accumulate on the date of death of the beneficiary or the member’s date of marriage, as applicable.

b. Refund. Regardless of whether the member makes an election for the beneficiary to be paid in the form of a preretirement joint survivorship pension in accordance with paragraph a., upon the member’s death, the beneficiary can elect to be paid a refund of the member’s employee contributions in accordance with Section 45–37–123.104(5)b. instead of being paid a preretirement joint survivorship pension.

(b) Timing of payments. In the event of an election of a preretirement joint survivorship pension, such payment shall begin as soon as administratively feasible after the pension board is notified of the death. In any event, calculation of the amount of the death benefit shall be made as of the day after the date of death and any payments that do not occur as of the month following the date of death shall be included in future payments. In the event that a refund is to be paid, such payment shall be made as soon as administratively feasible following the member’s death.

(c) Cost of preretirement joint survivorship pension.

(1) MARRIED MEMBERS.

a. On and After October 1, 1999. On and after October 1, 1999, the 100 percent preretirement joint survivorship pension shall be provided without additional charge with respect to a member who is married at the time of his or her death, and the cost of such benefit shall be borne by the system; however, in the event that a member designates a non-spousal beneficiary in accordance with subdivision (d)(1), the cost of such benefit shall be borne by the member beneficiary.

b. Prior to October 1, 1999. Prior to October 1, 1999, a 50 percent preretirement joint survivorship pension was provided to a member who was married at the time of his or her death, instead of 100 percent, and such members and their beneficiaries had an option to elect higher percentages under certain rules. Members and beneficiaries who elected a higher than 50 percent preretirement joint survivorship pension prior to October 1, 1999, shall be charged for the increased percentage according to actuarially-calculated costs, beginning with the date of the election through September 30, 1999.

(2) UNMARRIED MEMBERS. To the extent that a member who is not married at the time of his or her death previously elected payment of a preretirement joint survivorship pension for his or her beneficiary, the benefit otherwise payable to the member shall be actuarially reduced to reflect the survivorship benefits.

(d) Beneficiaries.

(1) PRERETIREMENT JOINT SURVIVORSHIP PENSION FOR A MARRIED MEMBER. Unless otherwise elected in the manner prescribed below, the beneficiary of a preretirement joint survivorship pension of a member that is married at the time of his or her death shall be the member's surviving spouse. Except, however, a member may designate a beneficiary other than the spouse if:

a. The spouse has waived the right to be the member’s beneficiary; or

b. The member has been abandoned, within the meaning of local law, and the member has a court order to such effect; or

c. The member has no spouse.

(2) ALL OTHER DEATH BENEFITS. Except as provided in subdivision (1), a member, whether married or not, may designate any beneficiary, and may do so without the need of the consent of a spouse for a nonspousal beneficiary designation.

(3) FORMS. Designation of a beneficiary shall be made on a form provided by the pension board. A member may at any time revoke a designation of a beneficiary or change a beneficiary by filing written notice of such revocation or change with the pension board on a form provided by the pension board. However, in the case of a preretirement joint survivorship pension, the member’s spouse shall again consent in writing to any change in beneficiary unless the original consent acknowledged that the spouse had the right to limit consent only to a specific beneficiary and that the spouse voluntarily elected to relinquish such right. For a spouse's waiver to be valid, the signature of the spouse executing such form shall be notarized. This consent to waiver shall become irrevocable upon the death of the member.

(4) FAILURE TO DESIGNATE A BENEFICIARY OR LACK OF BENEFICIARY. In the event no valid designation of beneficiary exists, or if the beneficiary is not alive at the time of the member's death, the death benefit shall be payable to the member's spouse if there is a spouse, and if there is no spouse, to the member's estate. Additionally, if the beneficiary does not predecease the member, but dies prior to the distribution of the death benefit, the death benefit shall be paid to the beneficiary's estate.

(5) MORE THAN ONE BENEFICIARY. In the event that more than one primary beneficiary is designated and a designated primary beneficiary dies, absent any direction on the beneficiary designation form to the contrary, the member's benefit shall be divided equally among the remaining primary beneficiaries.

(6) DESIGNATION OF NONPERSONS AS BENEFICIARIES. A member may designate a nonperson as a beneficiary, for example, a trust or estate. In such event, the pension board may require additional documentation for example, trust documents.

(7) LAPSE OF BENEFICIARY DESIGNATION. Any beneficiary designation made by a member for a preretirement joint survivorship pension or refund shall automatically lapse upon the member’s election of a postretirement joint survivorship pension; at that time, the member shall complete new forms, to be provided by the pension board, to designate a beneficiary of any postretirement joint survivorship pension.

(8) EFFECT OF MARRIAGE OR DIVORCE UPON A BENEFICIARY DESIGNATION. Except in the case of a preretirement joint survivorship pension, marriage or divorce does not change any previous beneficiary designation. In the case of a preretirement joint survivorship pension, if an unmarried member gets married, such member's spouse shall automatically become the member's beneficiary, which can thereafter be waived in accordance with subdivision (1).

(9) DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY. In the event a distribution is to be made to a minor or incompetent beneficiary, then the pension board may direct that such distribution be paid to the legal guardian, or if none in the case of a minor beneficiary, to a parent of such beneficiary or a responsible adult with whom the beneficiary maintains residence, or to the custodian for such beneficiary under the Uniform Gift to Minors Act or Gift to Minors Act, if such is permitted by the laws of the state in which the beneficiary resides. Such a payment to the legal guardian, custodian, or parent of a minor beneficiary shall fully discharge the trustee, the county, the pension board and the plan from further liability on account thereof. The pension board may require evidence of guardianship, existence of custodial accounts, or any other documentation that is deemed prudent to establish that payment shall be made properly.

(e) Other death benefits. Upon a member's retirement or other termination of employment, any preretirement joint survivorship pension benefit coverage ceases. Any other benefits to be paid upon the death of a member or beneficiary, such as refunds, are governed by Section 45-37-123.104(5).

(f) Proof of death and marriage. The pension board may require such proper proof of death and marriage and such evidence of the right of any person to receive the death benefit payable as a result of the death of a member as the pension board may deem desirable. Such proof may include a certified marriage certificate, certified death certificate of the member, and affidavits of relatives, members, or other persons knowledgeable of the fact of marriage. If no marriage certificate is available and for common law marriage, proof shall include evidence of the existence of the marriage as may be required by law and also may require indemnification and hold harmless agreements. The pension board may require that unclear cases be adjudicated in an appropriate court proceeding. An unmarried member may be required by the pension board to sign an affidavit to certify that such member is not married. The pension board’s determination of death benefits and the right of any person to receive payment shall be conclusive.



Section 45-37-123.104 - Withdrawal and refund of employee contributions.

The following provisions generally govern a member’s withdrawal and refund of employee contributions under the plan. Any member who fails to make application for the amount of his or her employee contributions pursuant to this section within five years after his or her separation from the service of the county, except as otherwise provided herein or otherwise determined by the pension board, shall be deemed to have forfeited and donated such employee contributions to the trust fund pursuant to Section 45-37-123.83. The foregoing five year rule only applies to a member; in the case of a beneficiary, the pension board may only forfeit employee contributions after it has exhausted reasonable efforts to locate the beneficiary.

(1) WITHDRAWAL OF EMPLOYEE CONTRIBUTIONS BY MEMBERS NOT ENTITLED TO A DEFERRED RETIREMENT BENEFIT. In the event that a member ceases to be an employee of the county for reasons other than retirement, death, or disability before he or she is eligible for a deferred retirement benefit, such member, upon written application therefore to the pension board, shall be paid the full amount of his or her employee contributions, without interest.

(2) WITHDRAWAL OF EMPLOYEE CONTRIBUTIONS BY MEMBERS ENTITLED TO A DEFERRED RETIREMENT BENEFIT.

a. General Rule. Subject to the limitations stated in paragraph b., in the event that a member ceases to be an employee of the county for reasons other than retirement, death, or disability when he or she is eligible for a deferred retirement benefit, but has not elected a deferred retirement benefit, such member, upon written application therefore to the pension board, shall be paid the full amount of his or her employee contributions, with interest. The provisions of Section 45-37-123.100(c)(1)b. shall govern the withdrawal of employee contributions for any member who has elected a deferred retirement benefit, but has not yet been paid.

b. Rules and Regulations. The pension board shall establish by rules and regulations setting forth the amount of interest which is payable to members under this subdivision. In establishing such rules and regulations, the pension board shall take into consideration the interest the system has earned on the employee contributions paid into the trust fund on account of the member withdrawing such employee contributions. The pension board may amend such rules and regulations at any time in its sole discretion.

(3) WITHDRAWAL OF EMPLOYEE CONTRIBUTIONS BY MEMBERS WHO BECOME MEMBERS OF ANOTHER PENSION SYSTEM. If a member becomes a member of another pension system, such member shall have the right to withdraw from the plan. In order to accomplish such withdrawal, such member shall deliver to the pension board a written notice of his or her election to withdraw from the plan, which notice shall include the name of such other pension system which such member is electing to join and shall identify the act creating it. If the pension board determines that such member is entitled to withdraw from the plan, the member shall no longer be a member of the plan and employee contributions by him or her and by the county on his or her behalf to the trust fund shall cease. If the pension board finds that before such member delivered the aforesaid notice to the pension board, he or she had not become entitled to elect a deferred retirement benefit, the pension board shall return to such member the full amount of his or her employee contributions, without interest. If the pension board finds that before such member delivered the notice to the pension board, he or she had become entitled to elect a deferred retirement benefit, the pension board shall return to such member the full amount of his or her employee contributions, with interest as provided by rules and regulations adopted by the pension board.

(4) PARTIAL REFUND OF EMPLOYEE CONTRIBUTIONS AND CESSATION OF EMPLOYEE CONTRIBUTIONS AND EMPLOYER CONTRIBUTIONS. When a member’s service entitles him or her to receive the maximum benefit that can be provided under the plan, the member may elect to terminate his or her employee contributions by filing with the secretary of the pension board a statement signed by the member stating that he or she elects to terminate his or her employee contributions; in such case, the employer contribution to the trust fund on the member’s behalf shall cease. As soon as practicable after a member files such statement, the pension board shall refund to him or her all employee contributions, without interest, made by him or her to the trust fund subsequent to the date on which the member accumulated sufficient service to entitle him or her to the maximum benefit that can be provided under the plan; additionally the pension board shall refund to the county any associated employer contributions, without interest.

(5) REFUNDS UPON DEATH OF A MEMBER.

a. Refund of Employee Contributions for Deceased, Nonvested Active Members Not Entitled to Deferred Retirement Benefits. If a nonvested active member dies, then an amount equal to the total amount of such member’s employee contributions, without interest, shall be refunded to the member’s beneficiary in one lump sum payment.

b. Refund of Employee Contributions for Deceased, Vested Members Entitled to Deferred Retirement Benefits, but No Payments Have Commenced.

1. Eligibility. Unless an election has been made in accordance with Section 45-37-123.103 to receive a preretirement joint survivorship pension, if a vested member dies, before payments have commenced, then an amount equal to the total amount of such member’s employee contributions, with interest, shall be refunded to the member’s beneficiary in one lump sum payment. This rule shall apply regardless of whether the member dies while active, or after a deferred retirement election has been made, so long as payments have not commenced.

2. Rules and regulations. The pension board is authorized to adopt interest rules providing for the pension board to pay to a beneficiary interest at the rate prescribed in such rules on the member’s employee contributions that are to be refunded to the beneficiary. The interest rules established shall prescribe the terms and conditions on which such interest shall be payable and may impose such limitations on the payment of interest as the pension board deems appropriate.

c. Refund of Employee Contributions for Deceased Members Who Previously Elected a Postretirement Joint Survivorship Pension.

1. Eligibility - Retired member. Subject to items (i) to (iii), inclusive, of subparagraph 2., if a retired member dies after a postretirement joint survivorship pension has been elected, then a refund may be paid in one lump sum only as set forth in subparagraph 2.

2. Rules and regulations. The pension board is authorized to adopt rules and regulations providing for the pension board to refund a member’s employee contributions after such member dies with a postretirement joint survivorship pension election in place and to pay interest on any such refund, subject to the conditions and limitations stated below:

(i) Such postretirement joint survivorship pension election shall not be repealed or rescinded but shall be in effect at the time of the refund, and the member shall have enough service at the time of his or her death to be entitled to a deferred retirement benefit if a refund were not made; and

(ii) Both the member and the member's primary beneficiary shall be deceased, thus, no refund is payable in the event that only the member dies while receiving payment of a postretirement joint survivorship pension; and

(iii) The member's employee contributions shall exceed the sum of all monthly retirement benefits the plan has paid to the member and/or the member's beneficiary.

3. Amount of refund. If each of the requirements in subparagraph 1. and subparagraph 2. are met, and the pension board has adopted rules and regulations in accordance with subparagraph 2., then the amount of the refund shall be equal to the amount by which the member’s employee contributions exceed the sum of all monthly retirement benefits the plan has paid to such member and/or such member's beneficiary, with interest as provided by rules and regulations adopted by the pension board.

4. Payment made to contingent beneficiary. A refund pursuant to this paragraph shall be paid to the member's designated contingent beneficiary, or, to the member's estate if the contingent beneficiary also is deceased or there is no properly designated contingent beneficiary.

5. Death while active member. In the event that an active member dies after a postretirement joint survivorship pension has been elected, such election shall be deemed void and the provisions of Section 45-37-123.103(a), preretirement death benefits, shall apply.

d. Refund of Employee Contributions for Deceased Members Who Were Receiving Superannuation, Early, Disability, or Deferred Retirement Benefit Payments. In the event that a member dies while receiving a superannuation retirement benefit, an early retirement benefit, a disability retirement benefit, or a deferred retirement benefit, then his or her beneficiary shall be entitled to receive a refund in an amount equal to the amount by which the member's employee contributions exceed the sum of all monthly retirement benefits the plan has paid to such member, without interest.

e. Proof of Death and Marriage. The pension board may require proper proof of death or marriage in accordance with Section 45-37-123.103(f).

(6) EMPLOYER CONTRIBUTIONS REMAIN IN TRUST FUND. Employer contributions are never refunded to the member or the member's beneficiary. All associated employer contributions shall remain in the trust fund, except such employer contributions that are returned to the county pursuant to subdivision (8).

(7) CESSATION OF EMPLOYMENT. Unless otherwise specifically provided in the plan, such as, pursuant to subdivision (8), a member shall cease to be an employee of the county in order to receive a refund of employee contributions.

(8) REFUNDS TO CORRECT ERRORS. The pension board, in its sole discretion, may refund employee contributions and associated employer contributions to the county to correct various errors, such as, inclusion in the plan of an ineligible individual or overpayment of employee contributions, in accordance with Section 45-37-123.23(b).

(9) NO REFUNDS FOR QUALIFIED MILITARY SERVICE. There shall be no refund of any contributions attributable to amounts that the county restores pursuant to Section 45-37-123.80(b) due to a member’s qualified military service.

(10) TIMING OF REFUND PAYMENTS. In the event that a refund is to be paid, such payment shall be made as soon as administratively practical following the date upon which entitlement to the refund occurs.

(11) REFUND TO INCLUDE AMOUNTS TRANSFERRED FROM 457(b) PLAN. In the event that any member transfers amounts from a § 457(b), Internal Revenue Code, plan in accordance with Section 45-37-123.190(b), a refund shall include such transferred amounts, with interest if the member is vested.



Section 45-37-123.105 - Offset of benefits for rehired retired members by amounts payable by county.

Any amount otherwise payable under the plan to a rehired retired member for any month or part thereof on account of retirement or disability shall be reduced by the amount, if any, paid or payable to such retired member, including payments of any Worker’s Compensation benefits, for the same month or part thereof by the county on account of or by reason of employment of such member during such months by the county. Such offset shall occur regardless of whether such retired member is employed through a federally-funded program. No offset shall occur under this section in the event that the retired member is not employed by the county, such as, if the retired member is employed by an entity other than the county, or if the retired member serves in the capacity of an independent contractor.



Section 45-37-123.106 - Minimum distribution requirements.

(a) General rules.

(1) EFFECTIVE DATE. Except as otherwise provided herein, the provisions of this section shall apply for purposes of determining required minimum distributions for calendar years beginning on and after January 1, 1987.

(2) REQUIREMENTS OF TREASURY REGULATIONS INCORPORATED. All distributions required under this section shall be determined and made in accordance with § 401(a)(9), Internal Revenue Code, including the incidental death benefit requirement in § 401(a)(9)(G), and the regulations thereunder.

(3) PRECEDENCE. Subject to the joint and survivor annuity requirements of the plan, the requirements of this section shall take precedence over any inconsistent provisions of the plan.

(b) Time and manner of distribution.

(1) REQUIRED BEGINNING DATE. The member's entire interest shall be distributed, or begin to be distributed, to the member no later than the member's required beginning date.

(2) DEATH OF MEMBER BEFORE DISTRIBUTIONS BEGIN. If the member dies before distributions begin, the member's entire interest shall be distributed, or begin to be distributed, no later than as follows:

a. Life Expectancy Rule, Spouse is Beneficiary. At the election of the member or, if no election is made by the member, then at the election of the member's designated beneficiary, if the member’s surviving spouse is the member's sole designated beneficiary, then distributions to the surviving spouse shall begin by December 31st of the calendar year immediately following the calendar year in which the member died, or by December 31st of the calendar year in which the member would have attained age 70 1/2, if later.

b. Life Expectancy Rule, Spouse is Not Beneficiary. At the election of the member or, if no election is made by the member, then at the election of the member's designated beneficiary, if the member's surviving spouse is not the member's sole designated beneficiary, then distributions to the designated beneficiary shall begin by December 31st of the calendar year immediately following the calendar year in which the member died.

c. Five-Year Rule.

1. At the election of the member or, if no election is made by the member, then at the election of the member's designated beneficiary, if the member dies before distributions begin and there is a designated beneficiary, then the member's entire interest shall be distributed to the designated beneficiary by December 31st of the calendar year containing the fifth anniversary of the member’s death. If the member's surviving spouse is the member’s sole designated beneficiary and the surviving spouse dies after the member but before distributions to either the member or the surviving spouse begin, then this paragraph shall apply as if the surviving spouse were the member. This paragraph shall apply to all distributions.

2. Members or beneficiaries may elect on an individual basis whether the 5-year rule in this paragraph or the life expectancy rule in paragraph a. or paragraph b., and subsection (e) applies to distributions after the death of a member who has a designated beneficiary. The election shall be made no later than the earlier of September 30th of the calendar year in which distribution would be required to begin under paragraph a. or paragraph b., or by September 30th of the calendar year which contains the fifth anniversary of the member's, or, if applicable, surviving spouse’s, death under this paragraph. If neither the member nor beneficiary makes an election under this subparagraph, distributions shall be made in accordance with paragraph a. or paragraph b., and subsection (e).

d. No Designated Beneficiary, Five-Year Rule. If there is no designated beneficiary as of September 30th of the year following the year of the member‘s death, the member's entire interest shall be distributed by December 31st of the calendar year containing the fifth anniversary of the member's death.

e. Surviving Spouse Dies Before Distributions Begin.1. If the member's surviving spouse is the member's sole designated beneficiary and the surviving spouse dies after the member but beforedistributions to the surviving spouse begin, then this subsection, other than paragraph a., shall apply as if the surviving spouse were the member.

2. For purposes of this subsection and subsection (e), distributions are considered to begin on the member's required beginning date, or, if this paragraph applies, the date distributions are required to begin to the surviving spouse under paragraph a. If annuity payments irrevocably commence to the member before the member's required beginning date, or to the member's surviving spouse before the date distributions are required to begin to the surviving spouse under paragraph a., the date distributions are considered to begin is the date distributions actually commence.

(3) FORM OF DISTRIBUTION. Unless the member's interest is distributed in the form of an annuity purchased from an insurance company or in a single sum on or before the required beginning date, as of the first distribution calendar year distributions shall be made in accordance with subsections (c), (d), and (e). If the member's interest is distributed in the form of an annuity purchased from an insurance company, distributions thereunder shall be made in accordance with the requirements of § 401(a)(9), Internal Revenue Code, and the regulations thereunder. Any part of the member's interest which is in the form of an individual account described in § 414(k), Internal Revenue Code, shall be distributed in a manner satisfying the requirements of § 401(a)(9) and the regulations thereunder applicable to individual accounts.

(c) Determination of amount to be distributed each year.

(1) GENERAL ANNUITY REQUIREMENTS. A member who is required to begin payments as a result of attaining his or her required beginning date, whose interest has not been distributed in the form of an annuity purchased from an insurance company or in a single sum before such date, may receive such payments in the form of annuity payments under the plan. Payments under such annuity shall satisfy the following requirements:

a. The annuity distributions shall be paid in periodic payments made at intervals not longer than one year;

b. The distribution period shall be over a life, or lives, or over a period certain not longer than the period described in subsection (d) or subsection (e);

c. Once payments have begun over a period certain, the period certain shall not be changed even if the period certain is shorter than the maximum permitted.

d. Payments shall either be nonincreasing or increase only to the extent permitted by one of the following conditions:

1. By an annual percentage increase that does not exceed the annual percentage increase in a cost-of-living index that for a 12-month period ending in the year during which the increase occurs or the prior year;

2. By a percentage increase that occurs at specified times, such as, at specified ages, and does not exceed the cumulative total of annual percentage increases in an eligible cost-of-living index since the annuity starting date, or if later, the date of the most recent percentage increase. In cases providing such a cumulative increase, an actuarial increase may not be provided to reflect the fact that increases were not provided in the interim years;

3. To the extent of the reduction in the amount of the member's payments to provide for a survivor benefit upon death, but only if the beneficiary whose life was being used to determine the distribution period described in subsection (d) dies or is no longer the member's beneficiary pursuant to a qualified domestic relations order within the meaning of § 414(p), Internal Revenue Code;

4. To allow a beneficiary to convert the survivor portion of a joint and survivor annuity into a single sum distribution upon the member's death;

5. To pay increased benefits that result from a plan amendment or other increase in the member’s accrued benefit under the plan;

6. By a constant percentage, applied not less frequently than annually, at a rate that is less than five percent per year;

7. To provide a final payment upon the death of the member that does not exceed the excess of the actuarial present value of the member's accrued benefit, within the meaning of § 411(a)(7), Internal Revenue Code, calculated as of the annuity starting date using the applicable interest rate and the applicable mortality table under § 417(e), Internal Revenue Code, or, if greater, the total amount of employee contributions, over the total of payments before the death of the member; or

8. As a result of dividend or other payments that result from actuarial gains, provided:

(i) Actuarial gain is measured not less frequently than annually;

(ii) The resulting dividend or other payments are either paid no later than the year following the year for which the actuarial experience is measured or paid in the same form as the payment of the annuity over the remaining period of the annuity, beginning no later than the year following the year for which the actuarial experience is measured;

(iii) The actuarial gain taken into account is limited to actuarial gain from investment experience;

(iv) The assumed interest rate used to calculate such actuarial gains is not less than three percent; and

(v) The annuity payments are not also being increased by a constant percentage as described in subparagraph 6.

(2) AMOUNT REQUIRED TO BE DISTRIBUTED BY REQUIRED BEGINNING DATE.

a. In the case of a member whose interest in the plan is being distributed as an annuity pursuant to subdivision (1), the amount that shall be distributed on or before the member’s required beginning date, or, if the member dies before distributions begin, the date distributions are required to begin under paragraph a. or b. of subdivision (c) of subsection (b), is the payment that is required for one payment interval.

The second payment need not be made until the end of the next payment interval even if that payment interval ends in the next calendar year.

Payment intervals are the periods for which payments are received, such as, bimonthly, monthly, semi-annually, or annually. All of the member’s benefit accruals as of the last day of the first distribution calendar year shall be included in the calculation of the amount of the annuity payments for payment intervals ending on or after the member's required beginning date.

b. In the case of a single sum distribution of a member’s entire accrued benefit during a distribution calendar year, the amount that is the required minimum distribution for the distribution calendar year, and thus not eligible for rollover under § 402(c), Internal Revenue Code, is determined under this paragraph. The portion of the single sum distribution that is a required minimum distribution is determined by treating the single sum distribution as a distribution from an individual account plan and treating the amount of the single sum distribution as the member’s account balance as of the end of the relevant valuation calendar year. If the single sum distribution is being made in the calendar year containing the required beginning date and the required minimum distribution for the member’s first distribution calendar year has not been distributed, the portion of the single sum distribution that represents the required minimum distribution for the member's first and second distribution calendar year is not eligible for rollover.

(3) ADDITIONAL ACCRUALS AFTER FIRST DISTRIBUTION CALENDAR YEAR. Any additional benefits accruing to the member in a calendar year after the first distribution calendar year shall be distributed beginning with the first payment interval ending in the calendar year immediately following the calendar year in which such amount accrues. Notwithstanding the preceding, the plan shall not fail to satisfy the requirements of this subdivision and § 401(a)(9), Internal Revenue Code, merely because there is an administrative delay in the commencement of the distribution of the additional benefits accrued in a calendar year, provided that the actual payment of such amount commences as soon as practicable. However, payment shall commence no later than the end of the first calendar year following the calendar year in which the additional benefit accrues, and the total amount paid during such first calendar year shall be no less than the total amount that was required to be paid during that year under this subdivision.

(4) DEATH OF MEMBER AFTER DISTRIBUTIONS BEGIN. If a member dies after distribution of the member's interest begins in the form of an annuity meeting the requirements of this section, then the remaining portion of the member's interest shall continue to be distributed over the remaining period over which distributions commenced.

(d) Requirements for annuity distributions that commence during member's lifetime.

(1) JOINT LIFE ANNUITIES WHERE THE BENEFICIARY IS THE MEMBER’S SPOUSE. If distributions commence under a distribution option that is in the form of a joint and survivor annuity for the joint lives of the member and the member's spouse, the minimum distribution incidental benefit requirement shall not be satisfied as of the date distributions commence unless, under the distribution option, the periodic annuity payment payable to the survivor does not at any time on and after the member’s required beginning date exceed the annuity payable to the member. In the case of an annuity that provides for increasing payments, the requirement of this subdivision shall not be violated merely because benefit payments to the beneficiary increase, provided the increase is determined in the same manner for the member and the beneficiary. If the form of distribution combines a joint and survivor annuity for the joint lives of the member and the member's spouse and a period certain annuity, the preceding requirements shall apply to annuity payments to be made to the designated beneficiary after the expiration of the period certain.

(2) JOINT LIFE ANNUITIES WHERE THE BENEFICIARY IS NOT THE MEMBER'S SPOUSE. If the member's interest is being distributed in the form of a joint and survivor annuity for the joint lives of the member and a beneficiary other than the member's spouse, the minimum distribution incidental benefit requirement shall not be satisfied as of the date distributions commence unless under the distribution option, the annuity payments to be made on and after the member’s required beginning date shall satisfy the conditions of this subdivision. The periodic annuity payment payable to the survivor shall not at any time on and after the member’s required beginning date exceed the applicable percentage of the annuity payment payable to the member using the table set forth in Treasury Regulation § 1.401(a)(9)-6, Q & A-2(c)(2). The applicable percentage is based on the adjusted member/beneficiary age difference. The adjusted member/beneficiary age difference is determined by first calculating the excess of the age of the member over the age of the beneficiary based on their ages on their birthdays in a calendar year. If the member is younger than age 70, the age difference determined in the previous sentence is reduced by the number of years that the member is younger than age 70 on the member's birthday in the calendar year that contains the annuity starting date. In the case of an annuity that provides for increasing payments, the requirement of this subdivision shall not be violated merely because benefit payments to the beneficiary increase, provided the increase is determined in the same manner for the member and the beneficiary. If the form of distribution combines a joint and survivor annuity for the joint lives of the member and a nonspouse beneficiary and a period certain annuity, the preceding requirements shall apply to annuity payments to be made to the designated beneficiary after the expiration of the period certain.

(3) PERIOD CERTAIN ANNUITIES. Unless the member's spouse is the sole designated beneficiary and the form of distribution is a period certain and no life annuity, the period certain for an annuity distribution commencing during the member’s lifetime may not exceed the applicable distribution period for the member under the Uniform Lifetime Table set forth in Treasury Regulation § 1.401(a)(9)-9 for the calendar year that contains the annuity starting date. If the annuity starting date precedes the year in which the member reaches age 70, the applicable distribution period for the member is the distribution period for age 70 under the Uniform Lifetime Table set forth in Treasury Regulation § 1.401(a)(9)-9 plus the excess of 70 over the age of the member as of the member's birthday in the year that contains the annuity starting date. If the member’s spouse is the member's sole designated beneficiary and the form of distribution is a period certain and no life annuity, the period certain may not exceed the longer of the member's applicable distribution period, as determined under this subdivision, or the joint life and last survivor expectancy of the member and the member's spouse as determined under the Joint and Last Survivor Table set forth in Treasury Regulation § 1.401(a)(9)-9, using the member's and spouse's attained ages as of the member's and spouse's birthdays in the calendar year that contains the annuity starting date.

(e) Requirements for minimum distributions where member dies before date distributions begin.

(1) MEMBER SURVIVED BY DESIGNATED BENEFICIARY AND LIFE EXPECTANCY RULE.

At the election of the member or, if no election is made by the member, then at the election of the member’s designated beneficiary, if the member dies before the date distribution of his or her interest begins and there is a designated beneficiary, the member's entire interest shall be distributed, beginning no later than the time described in paragraph a. or b. of subdivision (2) of subsection (b), over the life of the designated beneficiary or over a period certain not exceeding:

a. Unless the annuity starting date is before the first distribution calendar year, the life expectancy of the designated beneficiary determined using the beneficiary's age as of the beneficiary's birthday in the calendar year immediately following the calendar year of the member's death; or

b. If the annuity starting date is before the first distribution calendar year, the life expectancy of the designated beneficiary determined using the beneficiary's age as of the beneficiary's birthday in the calendar year that contains the annuity starting date.

(2) MEMBER SURVIVED BY DESIGNATED BENEFICIARY AND FIVE-YEAR RULE. At the election of the member or, if no election is made by the member, then at the election of the member's designated beneficiary, if the member dies before distributions begin and there is a designated beneficiary, then the member's entire interest shall be distributed to the designated beneficiary by December 31st of the calendar year containing the fifth anniversary of the member's death. This subdivision shall apply to all distributions.

(3) NO DESIGNATED BENEFICIARY. If the member dies before the date distributions begin and there is no designated beneficiary as of September 30th of the year following the year of the member's death, distribution of the member's entire interest shall be completed by December 31st of the calendar year containing the fifth anniversary of the member's death.

(4) DEATH OF SURVIVING SPOUSE BEFORE DISTRIBUTIONS TO SURVIVING SPOUSE BEGIN. If the member dies before the date distribution of his or her interest begins, the member’s surviving spouse is the member's sole designated beneficiary, and the surviving spouse dies before distributions to the surviving spouse begin, this subsection shall apply as if the surviving spouse were the member, except that the time by which distributions shall begin shall be determined without regard to paragraph a. of subdivision (2) of subsection (b).

(f) Definitions.

(1) ACTUARIAL GAIN. The difference between an amount determined using the actuarial assumptions, such as, investment return, mortality, expense, and other similar assumptions, used to calculate the initial payments before adjustment for any increases and the amount determined under the actual experience with respect to those factors. Actuarial gain also includes differences between the amount determined using actuarial assumptions when an annuity was purchased or commenced and such amount determined using actuarial assumptions used in calculating payments at the time the actuarial gain is determined.

(2) DESIGNATED BENEFICIARY. The individual who is designated as the beneficiary under Section 45-37-123.103 and is the designated beneficiary under § 401(a)(9), Internal Revenue Code, and Treasury Regulation § 1.401(a)(9)-1, Q & A-4.

(3) DISTRIBUTION CALENDAR YEAR. A calendar year for which a minimum distribution is required. For distributions beginning before the member’s death, the first distribution calendar year is the calendar year immediately preceding the calendar year which contains the member’s required beginning date. For distributions beginning after the member’s death, the first distribution calendar year is the calendar year in which distributions are required to begin pursuant to subsection (b).

(4) ELIGIBLE COST-OF-LIVING INDEX. An index described below:

a. A consumer price index that is based on prices of all items, or all items excluding food and energy, and issued by the Bureau of Labor Statistics, including an index for a specific population, such as urban consumers or urban wage earners and clerical workers, and an index for a geographic area or areas, such as a given metropolitan area or state; or

b. A percentage adjustment based on a cost-of-living index described in paragraph a., or a fixed percentage, if less. In any year when the cost-of-living index is lower than the fixed percentage, the fixed percentage may be treated as an increase in an eligible cost-of-living index, provided it does not exceed the sum of:

1. The cost-of-living index for that year; and

2. The accumulated excess of the annual cost-of-living index from each prior year over the fixed annual percentage used in that year, reduced by any amount previously utilized under this paragraph.

c. A percentage adjustment based on the increase in compensation for the position held by the member at the time of retirement, and provided under the terms of the plan.

(5) LIFE EXPECTANCY. The life expectancy as computed by use of the Single Life Table in Treasury Regulation § 1.401(a)(9)-9.

(6) REQUIRED BEGINNING DATE. The April 1st of the calendar year following the later of:

a. The calendar year in which the member attains age 70 1/2; or

b. The calendar year in which the member retires.



Section 45-37-123.107 - Time of segregation or distribution.

Except as otherwise provided herein, whenever the trustee is to make a distribution or to commence a series of payments the distribution or series of payments may be made or begun on such date or as soon thereafter as is practicable.



Section 45-37-123.108 - Direct rollovers.

Except as otherwise specifically provided in this section, this section shall be effective as of January 1, 1993.

(1) ROLLOVERS GENERALLY.

a. Notwithstanding any provision of the plan to the contrary that would otherwise limit a distributee's election under this section, a distributee, at the time and in the manner prescribed by the pension board, may elect to have any portion of an eligible rollover distribution that is equal to at least two hundred dollars ($200) paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

b. For purposes of this subdivision, the following definitions shall apply:

1.(i) An eligible rollover distribution is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: Any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life, or life expectancy, of the distributee or the joint lives, or joint life expectancies, of the distributee and the distributee's designated beneficiary, or for a specified period of 10 years or more; any distribution to the extent such distribution is required under § 401(a)(9), Internal Revenue Code; the portion of any other distribution that is not includible in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities; any hardship distribution; and any other distribution that is reasonably expected to total less than two hundred dollars ($200) during a year.

(ii) Notwithstanding the above, with respect to distributions made after December 31, 2001, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of aftertax employee contributions which are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in § 408(a) or (b), Internal Revenue Code, or to a qualified trust described in § 401(a) Internal Revenue Code, or annuity contract described in § 403(a), Internal Revenue Code, that agrees to separately account for amounts so transferred, including separately accounting for the portion of such distribution which is includible in gross income and the portion of such distribution which is not so includible.

2. With respect to distributions made after December 31, 2001, an eligible retirement plan is an individual retirement account described in § 408(a), Internal Revenue Code, an individual retirement annuity described in § 408(b), Internal Revenue Code, other than an endowment contract, a qualified trust described in § 401(a), Internal Revenue Code, which is exempt from tax under § 501(a), Internal Revenue Code, that accepts the distributee's eligible rollover distribution, an annuity plan described in § 403(a), Internal Revenue Code, an eligible deferred compensation plan described in § 457(b), Internal Revenue Code, which is maintained by an eligible employer described in § 457(e)(1)(A), Internal Revenue Code, and an annuity contract described in § 403(b), Internal Revenue Code, that accepts the distributee's eligible rollover distribution.

3. A distributee includes an employee or former employee. In addition, the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in § 414(p), Internal Revenue Code, are distributees with regard to the interest of the spouse or former spouse.

4. A direct rollover is a payment by the plan to the eligible retirement plan specified by the distributee.

(2) DIRECT ROLLOVERS BY NON-SPOUSE BENEFICIARIES.

a. Notwithstanding the direct rollover provisions in subdivision (1), for distributions after December 31, 2009, in accordance with § 402(c)(11), Internal Revenue Code, a non-spouse beneficiary who is a designated beneficiary, as defined in § 401(a)(9)(E), Internal Revenue Code, and the regulations thereunder, by means of a direct trustee-to-trustee transfer, may roll over all or any portion of an eligible rollover distribution, as defined in § 401(a)(31), Internal Revenue Code, to an individual retirement plan the designated beneficiary establishes for purposes of receiving the distribution. If a non-spouse beneficiary receives a distribution from the plan, the distribution is not eligible for a 60-day, non-direct rollover.

b. If the member's named beneficiary is a trust, the plan may make a direct trustee-to-trustee transfer to an individual retirement plan on behalf of the trust, provided the trust satisfies the requirements to be a designated beneficiary within the meaning of § 401(a)(9)(E), Internal Revenue Code.

c. A non-spouse beneficiary may not roll over an amount which is a required minimum distribution, as determined under applicable regulations and other Internal Revenue Service guidance. If the member dies before the member's required beginning date and the non-spouse beneficiary rolls over to an individual retirement plan the maximum amount eligible for rollover, the non-spouse beneficiary may elect to use either the five-year rule or the life expectancy rule, pursuant to Treasury Regulation § 1.401(a)(9)-3, A-4(c), in determining the required minimum distributions from the individual retirement plan that receives the non-spouse beneficiary's distribution.

(3) ROLLOVER TO ROTH IRA. For distributions made after December 31, 2007, in accordance with § 408A, Internal Revenue Code, a member may elect to roll over directly an eligible rollover distribution to a Roth IRA, as defined in § 408A(b), Internal Revenue Code.



Section 45-37-123.109 - Participant distribution notice.

(a) The pension board shall during the 30 to 180 day period before making an eligible rollover distribution, provide a written explanation to the recipient:

(1) Of the provisions under which the recipient may have the distribution directly transferred to an eligible retirement plan and that the automatic distribution by direct transfer applies to certain distributions in accordance with § 401(a)(31)(B), Internal Revenue Code;

(2) Of the provision which requires the withholding of tax on the distribution if it is not directly transferred to an eligible retirement plan;

(3) Of the provisions under which the distribution shall not be subject to tax if transferred to an eligible retirement plan within 60 days after the date on which the recipient received the distribution;

(4) If applicable, of the provisions of §§ 402(d) and 402(e), Internal Revenue Code;

(5) Of the provisions under which distributions from the eligible retirement plan receiving the distribution may be subject to restrictions and tax consequences which are different from those applicable to distributions from the plan making such distribution; and

(6) A description of the consequences of failing to defer receipt of a distribution.

(b) For purposes of this subsection, the terms eligible rollover distribution and eligible retirement plan shall have the following meanings:

The term eligible rollover distribution has the same meaning as when used in § 402(c), § 403(a)(4), § 403(b)(8)(A), or § 457(e)(16)(A), Internal Revenue Code. Such term shall include any distribution to a designated beneficiary which would be treated as an eligible rollover distribution by reason of § 402(c)(11), Internal Revenue Code or § 403(a)(4)(B), § 403(b)(8)(B), or § 457(e)(16)(B), Internal Revenue Code if the requirements of § 402(c)(11), Internal Revenue Code, were satisfied.

(2) The term eligible retirement plan has the meaning given such term by § 402(c)(8)(B), Internal Revenue Code.






Division 6 - IRC Section 415 Limitations.

Section 45-37-123.130 - Annual benefit and final regulations under §415, Internal Revenue Code.

(a) Annual benefit. For purposes of this subpart annual benefit means the benefit payable annually under the terms of the plan, exclusive of any benefit not required to be considered for purposes of applying the limitations of §415, Internal Revenue Code, to the plan, payable in the form of a straight life annuity with no ancillary benefits. If the benefit is payable in any other form, the annual benefit shall be adjusted to the equivalent of a straight life annuity pursuant to Section 45-37-123.132(c).

(b) Final regulations under §415, Internal Revenue Code. Notwithstanding anything in this subpart to the contrary, the following provisions apply beginning on or after January 1, 1976, except as otherwise provided in this subpart.

(1) INCORPORATION BY REFERENCE. The limitations, adjustments, and other requirements prescribed in the plan shall comply with the provisions of §415, Internal Revenue Code, and the final regulations promulgated thereunder, including, but not limited to, limitations relating to both defined benefit and defined contribution plan limits, the terms of which are specifically incorporated herein by reference for limitation years beginning after December 31, 2001, except where an earlier effective date is otherwise provided in the final regulations or in this subpart. However, where the final regulations permit the plan to specify an alternative option to a default option set forth in the regulations, and the alternative option was available under statutory provisions, regulations, and other published guidance relating to § 415, Internal Revenue Code, as in effect prior to April 5, 2007, and the plan provisions in effect as of April 5, 2007, incorporated the alternative option, the alternative option shall remain in effect as a plan provision for limitation years beginning on or after July 1, 2007, unless another permissible option is selected herein.

(2) GRANDFATHER PROVISION. The application of this subpart shall not cause the maximum annual benefit for any member to be less than the member's accrued benefit under all the defined benefit plans of the county or a predecessor employer as of the end of the last limitation year beginning before July 1, 2007, under provisions of the plans that were both adopted and in effect before April 5, 2007. The preceding sentence applies only if the provisions of such defined benefit plans that were both adopted and in effect before April 5, 2007, satisfied the applicable requirements of statutory provisions, regulations, and other published guidance relating to §415, Internal Revenue Code, in effect as of the end of the last limitation year beginning before July 1, 2007, as described in Treasury Regulation §1.415(a)-1(g)(4).

(3) ADJUSTMENT TO DOLLAR LIMIT AFTER DATE OF SEVERANCE. In the case of a member who has had a severance from employment with the county, the defined benefit dollar limitation applicable to the member in any limitation year beginning after the date of severance shall automatically be adjusted under §415(d), Internal Revenue Code.

(c) Treatment of qualified governmental excess benefit arrangements. Pursuant to §415(m), Internal Revenue Code, in determining whether the plan meets the requirements of this section, the annual benefit does not include benefits provided under any qualified governmental excess benefit arrangement as defined in §415(m)(3) Internal Revenue Code.



Section 45-37-123.131 - Maximum annual benefit.

(a) Notwithstanding the foregoing and subject to the exceptions and adjustments below, effective for limitation years ending after December 31, 2001, the annual benefit otherwise payable to a member under the plan at any time shall not exceed the maximum annual benefit, and if the benefit a member would otherwise accrue in a limitation year would produce an annual benefit in excess of the maximum annual benefit, the benefit shall be limited, or the rate of accrual reduced, to a benefit that does not exceed the maximum annual benefit. The maximum annual benefit payable to a member under the plan in any limitation year shall equal the defined benefit dollar limitation. The defined benefit dollar limitation is one hundred sixty thousand dollars ($160,000), as adjusted, effective January 1 of each year, under § 415(d), Internal Revenue Code, in such manner as the secretary shall prescribe, and payable in the form of a straight life annuity. Such dollar limitation as adjusted under § 415(d), Internal Revenue Code, shall apply to limitation years ending with or within the calendar year for which the adjustment applies.

(b) For purposes of applying the limitations of § 415, Internal Revenue Code, the limitation year shall be the calendar year. All qualified plans maintained by the county shall use the same limitation year. If the limitation year is amended to a different 12 consecutive month period, the new limitation year shall begin on a date within the limitation year in which the amendment is made.

(c) Notwithstanding anything in this subpart to the contrary, if the plan was in existence on May 6, 1986, and had complied at all times with the requirements of § 415, Internal Revenue Code, the maximum annual benefit for any individual who is a member as of the first day of the limitation year beginning after December 31, 1986, shall not be less than the current accrued benefit. Current accrued benefit shall mean a member's accrued benefit under the plan, determined as if the member had separated from service as of the close of the last limitation year beginning before January 1, 1987, when expressed as an annual benefit within the meaning of § 415(b)(2), Internal Revenue Code. In determining the amount of a member’s current accrued benefit, the following shall be disregarded: Any change in the terms and conditions of the plan after May 5, 1986; and any cost-of-living adjustment occurring after May 5, 1986.

(d)(1) For the purpose of this subpart, all qualified defined benefit plans, whether terminated or not, ever maintained by the county shall be treated as one defined benefit plan.

(2) If a member is, or has ever been, a member in more than one defined benefit plan maintained by the county, the sum of the member’s annual benefits from all such plans may not exceed the maximum annual benefit of this section. Where the member’s county provided benefits under all defined benefit plans ever maintained by the county, determined as of the same age, would exceed the maximum annual benefit applicable at that age, the county shall reduce the rate of accrual in the plan to the extent necessary so that the total annual benefit payable at any time under such plans shall not exceed the maximum annual benefit.

(e) For the purpose of this subpart, if the county is a member of a controlled group of corporations, trades, or businesses under common control, as defined by § 1563(a) or § 414(b) and (c) as modified by § 415(h), Internal Revenue Code, or is a member of an affiliated service group, as defined by § 414(m), Internal Revenue Code, all employees of such employers shall be considered to be employed by a single employer.

(f) Notwithstanding anything contained in this subpart to the contrary, the limitations, adjustments, and other requirements prescribed in this subpart shall at all times comply with § 415, Internal Revenue Code, and the regulations thereunder.

(g) Effect on members of Economic Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA) increase in § 415(b), Internal Revenue Code limitations. Effective for limitation years ending after December 31, 2001, benefit increases resulting from the increase in the limitations of § 415(b), Internal Revenue Code, on account of the EGTRRA shall be provided to all current and former members, with benefits limited by § 415(b), Internal Revenue Code, who have an accrued benefit under the plan immediately prior to the effective date of this subpart, other than an accrued benefit resulting from a benefit increase solely as a result of the increases in limitations under § 415(b), Internal Revenue Code.



Section 45-37-123.132 - Adjustments to annual benefit and limitations.

(a) Adjustment if fewer than 10 years. Effective for limitation years ending after December 31, 2001, if a member has fewer than 10 years of participation in the plan, then the defined benefit dollar limitation of Section 45-37-123.131(a) shall be multiplied by a fraction, the numerator of which is the number of years, or part thereof, of participation in the plan, and the denominator of which is 10. However, in no event shall such fraction be less than one-tenth. Notwithstanding the foregoing, no adjustment shall be made to the defined benefit dollar limitation for a distribution on account of a member becoming disabled by reason of personal injuries or sickness, or as a result of the death of a member. For purposes of this subsection, a year of participation means each accrual computation period for which the following conditions are met: The member is credited with a period of service for benefit accrual purposes, required under the terms of the plan in order to accrue a benefit for the accrual computation period, and the member is included as a member under the eligibility provisions of the plan for at least one day of the accrual computation period. If these two conditions are met, the portion of a year of participation credited to the member shall equal the amount of benefit accrual service credited to the member for such accrual computation period. A member who is permanently and totally disabled within the meaning of § 415(c)(3)(C)(i), Internal Revenue Code, for an accrual computation period shall receive a year of participation with respect to the period. In no event shall more than one year of participation be credited for any 12-month period.

(b) Adjustment of defined benefit dollar limitation for commencement before age 62. Effective for benefits commencing in limitation years ending after December 31, 2001, the defined benefit dollar limitation shall be adjusted if the annuity starting date of the member’s benefit is before age 62.

(1) LIMITATION YEARS BEGINNING BEFORE JULY 1, 2007. If the annuity starting date for the member’s benefit is prior to age 62 and occurs in a limitation year beginning before July 1, 2007, the defined benefit dollar limitation for the member’s annuity starting date is the annual amount of a benefit payable in the form of a straight life annuity commencing at the member’s annuity starting date that is the actuarial equivalent of the defined benefit dollar limitation with actuarial equivalence computed using whichever of the following produces the smaller annual amount: The applicable interest rate and applicable mortality table, or other tabular factor, as defined in § 417(e)(3), Internal Revenue Code; or a five percent interest rate assumption and the applicable mortality table as defined in § 417(e)(3), Internal Revenue Code.

(2) LIMITATION YEARS BEGINNING ON OR AFTER JULY 1, 2007.

a. Plan Does Not Have Immediately Commencing Straight Life Annuity Payable at Both Age 62 and the Age of Benefit Commencement. If the annuity starting date for the member’s benefit is prior to age 62 and occurs in a limitation year beginning on or after July 1, 2007, and the plan does not have an immediately commencing straight life annuity payable at both age 62 and the age of benefit commencement, the defined benefit dollar limitation for the member’s annuity starting date is the annual amount of a benefit payable in the form of a straight life annuity commencing at the member’s annuity starting date that is the actuarial equivalent of the defined benefit dollar limitation with actuarial equivalence computed using a five percent interest rate assumption and the applicable mortality table under Treasury Regulation § 1.417(e)-1(d)(2), or the applicable mortality table as required by law, that is effective for that annuity starting date, and expressing the member’s age based on completed calendar months as of the annuity starting date.

(2) BENEFIT FORMS SUBJECT TO § 417(e)(3) INTERNAL REVENUE CODE. The straight life annuity that is actuarially equivalent to the member’s form of benefit shall be determined under this subdivision if the form of the member’s benefit is other than a benefit form described in subdivision (1). In this case, the actuarially equivalent straight life annuity shall be determined as follows:

a. Annuity Starting Date in Plan Years Beginning After 2005. If the annuity starting date of the member’s form of benefit is in a plan year beginning after 2005, the actuarially equivalent straight life annuity is equal to the greatest of:

1. The annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the member’s form of benefit, computed using the assumptions, as defined in subdivision (3) of Section 45-37-123.01;

2. The annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the member’s form of benefit, computed using a five and one-half percent interest rate assumption and the applicable mortality table for the distribution under Treasury Regulation § 1.417(e)-1(d)(2), or the applicable mortality table as required by law; or

3. The annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the member’s form of benefit, computed for the distribution under Treasury Regulation § 1.417(e)-1(d)(3), or the applicable interest rate as required by law, and the applicable mortality table for the distribution under Treasury Regulation § 1.417(e)-1(d)(2), or the applicable mortality table as required by law, divided by 1.05.

b. Annuity Starting Date in Plan Years Beginning in 2004 or 2005. If the annuity starting date of the member’s form of benefit is in a plan year beginning in 2004 or 2005, the actuarially equivalent straight life annuity is equal to the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the member’s form of benefit, computed using whichever of the following produces the greater annual amount:

1. The applicable interest rate and applicable mortality table, or other tabular factor, as defined in § 417(e)(3), Internal Revenue Code, for adjusting benefits in the same form; or

2. A five and one-half percent interest rate assumption and the applicable mortality table for the distribution under Treasury Regulation § 1.417(e)-1(d)(2), or the applicable mortality table as required by law.

(d) For purposes of Section 45-37-123.130 and subsection (b), no adjustments under § 415(d), Internal Revenue Code, shall be taken into account before the limitation year for which such adjustment first takes effect.

(e) For purposes of Section 45-37-123.130, no actuarial adjustment to the benefit is required for the value of a qualified joint and survivor annuity, ancillary benefits that are not directly related to retirement benefits, such as a qualified disability benefit, preretirement death benefits, and postretirement medical benefits, and the value of postretirement cost-of-living increases made in accordance with § 415(d), Internal Revenue Code, and Treasury Regulation § 1.415–3(c)(2)(iii). The annual benefit does not include any benefits attributable to employee contributions or rollover contributions, or the assets transferred from a qualified plan that was not maintained by the county.



Section 45-37-123.133 - Annual benefit not in excess of $10,000.

(a) The plan may pay an annual benefit to any member in excess of the member’s maximum annual benefit if the annual benefit derived from employer contributions under the plan and all other defined benefit plans maintained by the county does not in the aggregate exceed ten thousand dollars ($10,000) for the limitation year or for any prior limitation year and the county has not at any time maintained a defined contribution plan, a welfare benefit fund under which amounts attributable to postretirement medical benefits are allocated to separate accounts of key employees, as defined in § 419(A)(d)(3), Internal Revenue Code, or an individual medical account in which the member participated. For purposes of this section, if the plan provides for voluntary or mandatory employee contributions, such contributions shall not be considered a separate defined contribution plan maintained by the county.

(b) However, if a member has fewer than 10 years of service with the county, then the ten thousand dollars ($10,000) threshold of the subsection (a) shall be multiplied by a fraction, the numerator of which is the number of years, or part thereof, of service with the county and the denominator of which is 10. In no event shall such fraction be less than one-tenth.



Section 45-37-123.134 - Purchase of permissive service credit.

(a) In general. If a member makes one or more contributions to the plan to purchase permissive service credit under the plan, the requirements of § 415, Internal Revenue Code, shall be treated as met with respect to these contributions if:

(1) The requirements of § 415(b), Internal Revenue Code, are met, determined by treating the accrued benefit derived from all such contributions as an annual benefit for purposes of § 415(b), Internal Revenue Code, provided, however, the plan shall not fail to meet the reduced limit under § 415(b)(2)(C), Internal Revenue Code, solely by reason of this section; or

(2) The requirements of § 415(c), Internal Revenue Code, are met, determined by treating all such contributions as annual additions for purposes of § 415(c), Internal Revenue Code, provided, however, the plan shall not fail to meet the percentage limitation under § 415(c)(1)(B), Internal Revenue Code, solely by reason of this section.

(b) Limitation on nonqualified service credit. The plan shall fail to meet the requirements of this section if:

(1) More than five years of nonqualified service credit are taken into account; or

(2) Any nonqualified service credit is taken into account before the member has at least five years of participation under the plan.

(c) Definitions.

(1) PERMISSIVE SERVICE CREDIT. a. For purposes of this section, means service credit that is:

1. Recognized by the plan for purposes of calculating a member’s benefit under the plan;

2. Which such member has not otherwise received under the plan; and

3. Which such member may receive only by making a voluntary additional contribution, in an amount determined under the plan, which does not exceed the amount necessary to fund the benefit attributable to such service credit.

b. Permissive service credit may include service credit for periods for which there is no performance of service, and, notwithstanding subparagraph 2. of paragraph a., may include service credited in order to provide an increased benefit for service credit which a member is receiving under the plan.

(2) NONQUALIFIED SERVICE CREDIT. a. For purposes of this section, means permissive service credit other than that allowed with respect to the following:

1. Service, including parental, medical, sabbatical, and similar leave, as an employee of the government of the United States, any state or political subdivision thereof, or any agency or instrumentality of any of the foregoing, other than military service or service for credit which was obtained as a result of a repayment described in § 415(k)(3), Internal Revenue Code;

2. Service, including parental, medical, sabbatical, and similar leave, as an employee, other than as an employee described in subparagraph 1., of an educational organization described in § 170(b)(1)(A)(ii), Internal Revenue Code, which is a public, private, or sectarian school which provides elementary or secondary education, through grade 12, or a comparable level of education, as determined under state law;

3. Service as an employee of an association of employees who are described in subparagraph 1.; or

4. Military service, other than qualified military service, recognized by the plan.

b. In the case of service described in subparagraph 1., subparagraph 2., or subparagraph 3., such service shall be nonqualified service if recognition of such service would cause a member to receive a retirement benefit for the same service under more than one plan.

(d) Special rules for trustee-to-trustee transfers. In the case of a trustee-to-trustee transfer to which § 403(b)(13)(A) or § 457(e)(17)(A), Internal Revenue Code, applies, without regard to whether the transfer is made between plans maintained by the same employer:

(1) The limitations of subsection (b) shall not apply in determining whether the transfer is for the purchase of permissive service credit; and

(2) The distribution rules applicable to the defined benefit governmental plan to which any amounts are so transferred shall apply to such amounts and any benefits attributable to such amounts.

(e) Effective date. This section shall be effective with respect to permissive service credit contributions made in years beginning after December 31, 1997. Notwithstanding the foregoing, in the case of an eligible participant, the limitations of § 415(c)(1), Internal Revenue Code, shall not be applied to reduce the amount of permissive service credit which may be purchased to an amount which is less than the amount which was allowed to be purchased under the terms of the plan as in effect on August 5, 1997. For purposes of this subsection, an eligible participant is an individual who became a member in the plan before January 1, 1998.



Section 45-37-123.135 - Annual benefit attributable to mandatory employee contributions.

(a) Effective for limitation years beginning on and after December 31, 2001, in the case of mandatory employee contributions as defined in § 411(c)(2)(C), Internal Revenue Code, and Treasury Regulation § 1.411(c)-1(c)(4), or contributions that would be mandatory employee contributions if § 411, Internal Revenue Code, applied to the plan, the annual benefit attributable to such mandatory employee contributions is determined by applying the factors applicable to mandatory employee contributions as described in § 411(c)(2)(B) and (C), Internal Revenue Code, and regulations promulgated under § 411, Internal Revenue Code, to those contributions to determine the amount of a straight life annuity commencing at the annuity starting date, regardless of whether the requirements of § 411 and § 417, Internal Revenue Code, apply.

(b) For purposes of applying such factors to the plan, the applicable effective date of § 411(a)(2), Internal Revenue Code, which is used under Treasury Regulation § 1.411(c)-1(c)(3) to determine the beginning date from which statutorily specified interest shall be credited to mandatory employee contributions, shall be determined as if § 411, Internal Revenue Code, applied to the plan, and in determining the annual benefit that is actuarially equivalent to these accumulated contributions, the plan shall determine the interest rate that would have been required under § 417(e)(3), Internal Revenue Code, as if § 417, Internal Revenue Code, applied to the plan.



Section 45-37-123.136 - Qualified Section 415(m) plan.

In order to yield the maximum benefit specified under this part, without regard to the § 415, Internal Revenue Code, limitations, a qualified plan under § 415(m), Internal Revenue Code, shall be established by the pension board in order to provide any additional benefit needed to, in the aggregate, yield such maximum benefit. Any § 415(m), Internal Revenue Code, plan established by the commission or pension board prior to the effective date of this part is hereby ratified, validated, and confirmed. The pension board shall be authorized to establish, modify, or replace any § 415(m), Internal Revenue Code, plan, or other plan as may hereinafter be authorized by federal law, in order to provide any additional benefit needed to, in the aggregate, yield such maximum benefit.






Division 7 - Amendments and Benefit Enhancements.

Section 45-37-123.150 - Amendments.

(a) The pension board shall have the right at any time to amend the plan, subject to the limitations of this section. Any amendment shall be consistent with the act, any other legislation relating to the system, or consistent with other authority granted to the pension board. Additionally, in the event that the Legislature amends the act or makes other statutory changes that impact the terms of the plan, the pension board shall cause the plan to be amended as necessary to reflect such legislation. The pension board, and each of its individual members, when acting in its or their official capacity, shall be immune from civil liability against the claims of any individual, member, or other entity of any nature whatsoever arising out of the pension board's or its members' administration of the plan or related to its decisions or actions, which decisions or actions were made in good faith, without malice, and predicated upon information that was then available to the pension board.

(b) As determined by the pension board or by legislative act, any change in the pension rate may apply to all pensions payable under the plan, including pensions granted prior to the effective date of the change in the pension rate. This subsection shall apply whether such change results in the pension benefit being increased or decreased. Accordingly, any increase or decrease in the pension rate may be applicable not only to persons who have not yet begun to receive their pension benefits, but also to persons who have begun receiving their pensions benefits. A change in the pension rate means any modification to the definition of basic average salary or other change to the formula for determining the amount of a pension benefit.

(c) Any amendment which affects the rights, duties, or responsibilities of the trustee may only be made with the trustee’s written consent. Any such amendment shall become effective as provided therein upon its execution. The trustee shall not be required to execute any such amendment unless the amendment affects the duties of the trustee hereunder.

(d) Except as otherwise specifically provided for herein, no amendment to the plan shall be effective if it authorizes or permits any part of the trust fund, other than such part as is required to pay taxes and administration expenses, to be used for or diverted to any purpose other than for the exclusive benefit of the members or their beneficiaries or estates.



Section 45-37-123.151 - Benefit enhancements.

(a) Specifically, but not in limitation of the pension board’s authority to amend the plan as set forth in Section 45-37-123.150, the pension board may amend the plan to increase or enhance member benefits, provided that such benefit increases or enhancements have been:

(1) Approved by resolution of the commission;

(2) Certified in a written opinion by a competent actuary that the trust fund and the anticipated receipts and liabilities are sufficient to pay for the increase or enhancement;

(3) Set forth in written rules and regulations adopted by the pension board; and

(4) Considered at a public meeting.

(b) In no event shall a member be entitled to any benefit increase or enhancement, including any cost-of-living increase.






Division 8 - Plan Termination.

Section 45-37-123.170 - Termination.

In the event that the Legislature takes appropriate action to terminate the plan, or in the event of a partial termination of the plan, all amounts shall be allocated in accordance with the provisions hereof and the accrued benefit, to the extent funded as of such date, of each affected member shall become fully vested and shall not thereafter be subject to forfeiture. However, members who were not fully vested at the time they received a complete distribution of their vested benefits prior to the date of termination, shall not become entitled to any additional vested benefits on account of plan termination. The preceding sentence does not apply to members affected by a partial termination by operation of law. Upon full termination of the plan, the county shall direct the distribution of the assets in the trust fund to the members. In such case, the trustee shall distribute the assets to the remaining members in the plan and to retired members in cash or through the purchase of irrevocable deferred commitments from an insurer, subject to provision for expenses of administration or liquidation. Such distributions shall be allocated in such order as set forth by the Legislature, or by the pension board to the extent the pension board receives such authorization, to the extent of the sufficiency of such assets, basing such allocation on the accrued benefit for each such member at the date of termination of the plan.






Division 9 - Miscellaneous.

Section 45-37-123.190 - Merger, consolidation, or transfer of assets.

(a) This plan may be merged or consolidated with any other qualified plan or its assets or liabilities transferred to any other qualified plan as determined by the Legislature or the county.

(b) A member, with the approval of the pension board, may elect to transfer, in cash, amounts from his or her account under a § 457(b), Internal Revenue Code, plan in accordance with such rules and regulations as the pension board may establish from time to time. Unless otherwise determined by the pension board, any such amounts transferred from a § 457(b), Internal Revenue Code plan shall be treated as employee contributions for purposes of the plan.



Section 45-37-123.191 - Member's rights.

The plan shall not be deemed to constitute a contract between the county and any member or to be a consideration or an inducement for the employment of any member or employee. Nothing contained in the plan shall be deemed to give any member or employee the right to be retained in the service of the county or to interfere with the right of the county to discharge any member or employee at any time regardless of the effect which such discharge shall have upon the employee as a member of this plan. No provisions herein shall be construed to bestow upon any member or any other person any vested right to benefits, return of employee contributions, or any other valuable interest hereunder. No implied contract for benefits shall be held to arise hereunder, either before or after retirement.



Section 45-37-123.192 - Construction of plan.

The plan shall be construed and enforced according to the Internal Revenue Code, the act, and the laws of this state, other than its laws respecting choice of law. In the event of any discrepancy between the terms of the plan or the act and those of applicable federal law, federal law shall apply.



Section 45-37-123.193 - Gender and number.

Wherever any words are used herein in the masculine, feminine, or neuter gender, they shall be construed as though they were also used in another gender in all cases where they would so apply, and whenever any words are used herein in the singular or plural form, they shall be construed as though they were also used in the other form in all cases where they would so apply.



Section 45-37-123.194 - Prohibition against diversion of funds.

(a) Except as provided below and otherwise specifically required by law, it shall be impossible by operation of the plan or of the trust agreement, by termination of either, by power of revocation or amendment, by the happening of any contingency, by collateral arrangement, or by any other means, for any part of the corpus or income of any trust fund maintained pursuant to the plan or any funds contributed thereto to be used for, or diverted to, purposes other than the exclusive benefit of members, former members, or their beneficiaries; and no funds of the system, whether in cash, securities, or otherwise, nor any income or yield thereof, shall be subject to or exacted on account of, any tax; and no retirement or disability allowance or right to return of contributions, or other benefits payable as set forth in the plan, shall be assignable or be subject to execution, levy, attachment, garnishment, or other legal process. Accordingly, the plan shall not recognize any domestic relations order attempting to provide a member’s benefits, or any portion thereof, to an alternate payee.

(b) In the event that the county shall make an excessive contribution under a mistake of fact, the pension board, or its agent, may demand repayment of such excessive contribution, and the trustees shall return such amount, adjusted for any income or loss in value so long as such amount is returned within one year of the date of the mistaken contribution. Notwithstanding the immediately preceding sentence, any such return shall be limited to an amount that, in the judgment of the pension board, would not cause the system to become actuarially unsound.

(c) In the event that the plan makes an overpayment to a member or beneficiary for any reason, such as, miscalculation of a pension benefit or payment prior to the time that the member or beneficiary was entitled to payment, the pension board may elect to offset future pension payments until such overpayment has been recouped by the trust fund. However, once a distribution has been made to a member or beneficiary, neither shall be allowed to voluntarily elect to repay the distribution to the plan.

(d) Subject to applicable law, no person shall be entitled to receive a deferred pension if his or her separation from the service from the county is due to his or her misappropriation of funds or property of the county, or to moral delinquency on his or her part.

(e) Subject to applicable law, if the board finds that a member’s service is terminated by resignation or discharge, or otherwise, as a consequence of such member’s dishonesty in handling the monies or property of the county or any department thereof, the member shall not be entitled to any retirement or disability benefit, but he or she shall upon application therefor be paid a refund of the full amount of his or her employee contributions, less any benefits previously paid to him or her.

(f) Subject to applicable law, a member's or beneficiary's benefit may be offset for obligations to the county, the pension board, or the trust fund.



Section 45-37-123.195 - Receipt and release for payments.

Any payment to any member, the member’s legal representative, beneficiary, or to any guardian or committee appointed for such member or beneficiary in accordance with the plan, to the extent thereof, shall be in full satisfaction of all claims hereunder against the trustee, the county, and the pension board each of whom may require such member, legal representative, beneficiary, guardian, or committee, as a condition precedent to such payment, to execute a receipt and release thereof in such form as shall be determined by the trustee or county.



Section 45-37-123.196 - Action by the county.

Whenever the county under the terms of the plan is permitted or required to do or perform any act or matter or thing, it shall be done and performed by a person duly authorized by its legally constituted authority.



Section 45-37-123.197 - Headings and severability.

The headings and subheadings of the plan have been inserted for convenience of reference and are to be ignored in any construction of the provisions hereof. If, for any reason, any clause, sentence, subsection, or section or provision of the plan, or the application thereof, to any person, body, situation, or circumstance is held invalid or inoperative, the remainder of the plan and the application thereof to any other person, body, situation, or circumstance shall not be affected thereby.



Section 45-37-123.198 - Uniformity.

All provisions of this subpart shall be interpreted and applied in a uniform, nondiscriminatory manner.












Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Section 45-37-140 - Applicability.

This article shall apply to Jefferson County, Alabama, and to no other county.



Section 45-37-140.01 - Definitions.

The following words and terms as used in this article shall have the meanings ascribed to them in this section, unless a contrary meaning is apparent from the context:

(1) COUNTY. Jefferson County, Alabama.

(2) DISTRICT FOR FIGHTING FIRES. A district created under this article for establishing and maintaining a system for fighting or preventing fires and providing medical rescue services and systems.

(3) DISTRICT FOR FIRE FIGHTING AND GARBAGE DISPOSAL. A district created under this article for establishing and maintaining a system for fighting and preventing fires and providing medical rescue services and systems and a system for collection and disposal of garbage.

(4) DISTRICT FOR GARBAGE DISPOSAL. A district created under this article for establishing and maintaining a system for the collection and disposal of garbage.

(5) DISTRICT FOR PARKS AND RECREATIONAL FACILITIES. A district created under this article for establishing parks and recreational facilities.



Section 45-37-140.02 - Establishment of districts.

Any area situated entirely within the county may be established as a district for fighting fires, or a district for garbage disposal, or a district for fighting fires and garbage disposal, or a district for medical rescue systems, or a district for parks and recreational facilities, in the manner hereinafter provided for. No land lying within the boundaries of a municipality at the time a district is formed shall be included in the district.



Section 45-37-140.03 - Petition for election.

(a) Upon any petition provided for in this section being filed in the office of the judge of probate of the county, he or she shall order an election to be held in the proposed district on the question, or questions, on which the petition requests an election.

(b) The petition shall be signed by at least 100 qualified electors residing within the boundaries of the proposed district.

(c) The petition shall contain a description of the area which is proposed to be established as a district under this article and shall request the judge of product to call an election on one or more of the following questions:

(1) Shall there be created for the area a district for fighting fires?

(2) Shall there be created for the area a district for garbage disposal?

(3) Shall there be created for the area a district for fighting fires and

(d) The petition shall state the name of the proposed district. The board of trustees of a district may change the name of the district by filing in the office of the judge of probate a copy of a resolution changing the name thereof, which copy shall be certified by the president of the board of trustees.

(e) The petition for election on the establishment of a district may be accompanied by a petition for an election on the question of levying a proposed service charge which last named petition shall be signed by at least 100 qualified electors residing within the proposed district. A petition for an election on the establishment of a district shall be deemed to be accompanied by a petition for an election on the question of levying a proposed service charge, if the request for the election on the proposed district and the request for an election on the proposed service charge are combined in a single petition.



Section 45-37-140.04 - Subsequent elections.

(a) As used in this section the following terms have the meanings hereby ascribed to them:

(1) ABOLITION. The abolition of a district under Section 45–37–140.14.

(2) DISTRICT PROPOSED. The area proposed to be established as a district under this article.

(3) ELECTION HEREUNDER. An election held under this article.

(4) SOME OTHER ELECTION. Any election, whether general, special, or primary, not held under this article.

(b) No two elections hereunder on the creation of a district shall be held in a period of two years if the district proposed at the second of such elections contains any part of the district proposed at the first of such elections; provided, however, a period of one year between the two elections hereunder shall be sufficient if the second of such elections is held on a day whereon some other election is held in the district proposed at the second election.

(c) No election to abolish a district shall be held at any time within two years following the date of the election creating the district; and not more than one election on the abolition of a district shall be held within a period of two years.

(d) When a petition for the holding of any election hereunder is filed with the judge of probate not less than 30 days and not more than 60 days prior to some other election to be held in the territory in which an election is sought by the petition, the judge of probate shall order the election sought by the petition to be held on the same day as such other election is held.

(e) If the petition is not filed at such time as will permit the election sought thereby to be held at the time some other election is held, as provided for in the next foregoing sentence, the judge of probate shall order the election sought by the petition to be held on a day not less than 30 days nor more than 40 days from the date on which the judge of probate enters the order.

(f) This section shall apply to all elections provided for by this article.



Section 45-37-140.05 - Application of election laws.

The provisions of the election laws governing the registration of voters, equipment at polling places, furnishing of supplies, appointment of election officers, voting, and canvassing returns at a general election shall apply to any election held hereunder.



Section 45-37-140.06 - Election notice.

(a) As used herein the following terms shall have the meanings hereby ascribed to them:

(1) DISTRICT. A district for fighting fires, a district for garbage disposal, or a district for fighting fires and garbage disposal.

(2) FIRE STATION. A fire station maintained in a district or a fire station within a proposed district being maintained and operated at the time the petition for an election on the proposed district is filed in the office of the judge of probate.

(3) PROPOSED AREA. An area which it is proposed be brought within a district by enlargement of the district.

(4) PROPOSED DISTRICT. An area for which it is proposed that there be established a district.

(b) Not more than 35 days and not less than 20 days before any election is held under this article the judge of probate shall publish one time a notice thereof in a newspaper of general circulation in the territory where the election is to be held. The notice shall state all of the following:

(1) The date of the election.

(2) The question or questions to be submitted at the election.

(3) A recital that the description of the proposed district or proposed area has been filed in the office of the Judge of Probate of Jefferson County, if the election is on a proposed district or a proposed area.

(4) A recital that a description of the proposed district or proposed area has been posted in each fire station, and a recital of the location of any such fire station, if there is a fire station and if the election is on a proposed district or proposed area.

(5) A recital that the proposed service charge has been filed in the office of the Judge of Probate of Jefferson County, if the election is on levying a service charge.

(6) A recital that the proposed service charge has been posted in each fire station and a recital of the location of such fire station, if there is a fire station and if the election is on levying a service charge.

(c) The notice published by the judge of probate shall not be required to contain a legal description or metes and bounds description of any proposed district or proposed area. Such notice shall refer to any existing district by name and to any proposed district by the name of the proposed district stated in the petition for the election.

(d) For the purpose of giving notice the judge of probate shall be authorized to accept the assurance given to him or her by one or more persons filing the petition that the description of the proposed district or the proposed area, or the proposed service charge, has been posted in the fire station, or fire stations, as required hereby. Such assurance shall be written, or typed, and shall be over the signature of a person having personal knowledge that the description of the proposed district or proposed area or the proposed service charge has been posted in a conspicuous place in the fire station or fire stations. The notice of an election on levying a service charge shall not be required to set forth in full the proposed ordinance or regulation levying the charge; but it shall be sufficient if the notice summarizes the amount, or the rate, of the charge.



Section 45-37-140.07 - Payment of election expenses.

(a) Where an election is held on the question of the establishment of a district, the governing body of the county shall pay for the necessary expense of advertising and conducting such election out of the general funds of the county. If the district is established, the district shall reimburse the county for the expenses incurred by the county in respect to the election.

(b) After a district has been established, the district shall pay the expense of any election held in the district or held in any area which it is proposed be added to the district.



Section 45-37-140.08 - Approval by voters.

No district shall be created unless the creation thereof is approved by the majority of votes cast at the election at which the proposed creation is submitted. Upon the officers canvassing the returns of the election certifying that the creation of the district was approved by the majority of the votes cast at such election, the proposed district shall be created and shall constitute a public corporation.



Section 45-37-140.10 - Powers of district.

(a) The district shall constitute a public corporation, which shall have the power to do any and all acts or things necessary and convenient for carrying out the purposes for which it is created including, but not limited to:

(1) To sue and be sued.

(2) To have a seal and alter the same at pleasure.

(3) To acquire, hold, and dispose of property, real and personal, tangible and intangible, or interests therein and to pay therefor in cash or on credit, and to secure and procure payment of all or any part of the purchase price thereof on such terms and conditions as the board shall determine.

(4) To acquire, own, operate, maintain, and improve a system or systems.

(5) To pledge all or any part of its revenues, or mortgage, or otherwise encumber, all or any part of its property for the purpose of securing the payment of the principal of and interest on any of its obligations.

(6) To sell, lease, mortgage, or otherwise encumber or dispose of all or any part of its property, as hereinafter provided.

(7) To contract debts, borrow money, and to issue or assume the payment of obligations.

(8) To levy and collect service charges, as herein provided in this article, subject to the limitations prescribed in this article. To employ agents, servants, and attorneys. To perform any and all of the foregoing acts and to do any and all of the foregoing things under, through, or by means of its own officers, agents, and employees, or by contracts with any person, federal agency, or municipality.

(b) The district shall be authorized to enter into a contract with any person, firm, or corporation providing for such person, firm, or corporation to collect service charges for the district. The contract shall fix the compensation to be paid to the person, firm, or corporation for collecting the service charges.

(c) The district shall be exempt from any sales tax or use tax and any privilege license or excise tax on gasoline or motor fuel levied by any law of the State of Alabama or by any ordinance of any municipal corporation or county.



Section 45-37-140.11 - Service charge; fire dues.

(a) The expense of establishing and maintaining a district shall be paid for from the proceeds of any service charge or fire dues which shall be levied and collected in an amount sufficient to pay the expense. The service charge or any fire dues shall be levied upon and collected from the property owners served by the system. The service charge or fire dues shall be the personal obligation of the owner of the property served by the system; and to secure the collection of any service charge or fire dues there shall be a lien against the property in favor of the district. The lien may be enforced in either of the following ways:

(1) The lien shall be enforceable by sale thereof in the same manner in which the foreclosure of a municipal assessment for public improvements is authorized.

(2) The tax assessor, tax collector, or other public official performing the functions of the Tax Assessor and Tax Collector of Jefferson County, upon request and resolution of the board of trustees of a fire district, shall implement procedures necessary and appropriate in order to collect any delinquent service charge or fire dues levied by any fire district in Jefferson County. The service charge or fire dues shall be a lien upon any property to which it may be levied, and shall be collected and enforced as ad valorem taxes are collected and enforced. The Jefferson County Tax Assessor and Tax Collector or other public official performing the functions of the Tax Assessor and Tax Collector of Jefferson County are hereby authorized to each retain a two percent commission on the collections, which shall be deposited to the county general fund.

(b) The board of trustees may provide that upon a person being in default for more than 60 days in paying any service charge or fire dues due by him or her, he or she shall be liable to pay any reasonable attorney's fee incurred by the district in its effort to enforce payment of the service charge or fire dues, whether suit is filed or not.



Section 45-37-140.12 - Service charge ordinances; election.

(a) Subject to the conditions stated below in this section, the board of trustees shall be authorized to adopt service charge ordinances levying service charges provided for in Section 45-37-140.11. No service charge ordinance shall take effect and be enforced until the substance of the ordinance has been published in some newspaper of general circulation in the district and at least eight days have elapsed after such newspaper publication and at least eight days have also elapsed after such ordinance in full was posted in each fire station in the district, or at some other public place in the district if there is no such fire station. It is further provided that no such ordinance shall become effective unless it is approved at an election held in response to the petition hereinbelow provided for, or unless the time prescribed for filing such petition expires without the petition being filed.

(b) Upon the petition, prescribed in this section being filed with the judge of probate of the county within the time specified in this section, he or she shall call an election to be held in the district, as below prescribed, on the question of whether the service charge ordinance shall become effective. As hereinafter used, the term service charge election, means an election under this section on the question of whether a service charge ordinance shall become effective. The petition shall be addressed to the judge of probate. It shall identify by name the district involved and shall identify the service charge ordinance, but need not set forth the ordinance. The petition shall request that an election be held in the district on the question of whether the ordinance shall become effective. The petition shall recite that each person signing the same is a qualified elector of the district. The residence address of each person signing the petition shall be stated by, or below, his or her signature. The number of qualified electors residing in the district signing the petition shall not be less than the smaller of these two numbers: 300, or a number equal to one-third of the qualified electors residing in the district.

(c) The petition shall be filed before 30 days elapse following the newspaper publication of the ordinance. If such petition is filed with the judge of probate within that period he or she shall enter an order providing for an election to be held in the district on the question of whether the service charge ordinance shall become effective.

(d) Section 45-37-140.04, now in effect or as hereafter amended, shall govern the time at which a service charge election shall be held. Notice of any service charge election shall be published as provided for in Section 45-37-140.06, now in effect or as hereafter amended. At a service charge election it shall not be required that the ordinance be published in full in the voting machine or on the ballot, but the substance of the ordinance shall be stated therein.

(e) No service charge ordinance shall become effective unless the time above prescribed for filing a petition for a service charge election expires without any such petition being filed, or unless at the service charge election, if any is held, the majority of electors voting in the election vote in favor of the service charge ordinance.

(f) The district shall pay the cost or expense of any election, publication, or proceeding in the probate court provided for by this section.



Section 45-37-140.13 - Annexation; referendum; hearing; reestablishment of boundaries.

(a) Whenever any municipal corporation in Jefferson County annexes any portion of a district and a petition is filed with the clerk of the municipality requesting annexation of the remaining portion of the district, the petition containing the following: (1) signatures of 20 percent of the qualified electors residing within the district or signatures of 200 qualified electors, whichever is less, and (2) a written statement signed by at least two members of the board of trustees of the district reciting that those signing the petition constitute either 10 percent of the qualified electors residing within the district or 100 qualified electors residing within the district, whichever is applicable, and (3) a description of the district; then the governing body of such municipal corporation shall provide for and finance the cost of a referendum election wherein the remaining qualified voter residents of such district may vote on whether or not the remainder of such district shall be annexed to such municipal corporation. The referendum election shall be called by the municipal corporation not less than 40 days nor more than 60 days after the annexation.

(b) The question shall be submitted to a referendum in the following form: "Shall the territorial boundaries of (Official name of district in question) _________ be annexed to (Name of municipality) ________? YES ____ NO ____".

(c) If a majority of the votes cast in the election are yes, then, the municipality shall annex all of the territory within such district. If a majority of the votes cast in the election are no, then, this section shall have no further effect.

(d) If the district is annexed in accordance with this section the annexing municipality may require all residents within the district to pay to the annexing municipality all sums which would have otherwise been due to the district for fire protection or garbage disposal or both. The payments to be made to the municipality shall be made in accordance with the same terms of payment as were previously made to the district and the payments shall continue for a period of not more than three years from the date of annexation. After the expiration of three years from the date of annexation, no further payments for the services shall be due other than any amounts assessed against all citizens of the municipality as taxes or otherwise.

(e) If the district is neither a garbage disposal district nor a combination fire protection and garbage disposal district but is only a fire protection district, then, the annexing municipality may require all residents of the district to provide for their garbage disposal for a period of not more than three years from the date of annexation. After the expiration of this three year period, the annexing municipality shall make no further requirements for garbage disposal other than any requirements imposed on all residents of the municipality.

(f) Subject to the limitations hereinafter stated, if an entire district is annexed to a municipal corporation, the district shall thereupon be dissolved. When a district is dissolved, as aforesaid, or when any portion of a district discontinues being a part of a district, as aforesaid, such dissolution or such discontinuance, shall not impair the obligation of any person to the district which accrued prior to such dissolution or such discontinuance; and such dissolution or such discontinuance shall not affect the lien of the district against any property for obligations owed to the district at the time of such dissolution or such discontinuance. When a district is dissolved, as aforesaid, the board of trustees shall continue to exist for such period of time as shall be necessary to dispose of the property and assets of the district, as provided for in Section 45-37-140.14, and to otherwise wind up the affairs and business of the district, except if a district is dissolved in accordance with this section, then, all fire fighting and garbage disposal equipment and facilities, including any real estate on which any permanent improvements for fire fighting or garbage disposal are located, shall be immediately conveyed to the annexing municipality. The remainder of all property and assets of the district shall be disposed of in accordance with Section 45-37-140.14.

(g) When any portion of a district is annexed to a municipal corporation, the district and such municipal corporation shall be authorized to enter into a contract providing for the district to continue to furnish its services to the portion of the district annexed, upon such terms and conditions as are specified in the contract.

(h) A district may be enlarged in accordance with the terms of this section, provided, however, that no area lying within a municipality at the time of the enlargement shall be brought within the district. No area shall be brought within the district by enlargement except by an election provided for by subsection (i), or on petition as provided for in subsection (j). The term proposed area, as used in this section, means an area proposed to be brought within a district.

(i) When the board of trustees makes a finding that the inclusion of a proposed area within the district would be to the advantage of the district and the inhabitants of the proposed area, the board of trustees may file in the office of the judge of probate a certificate describing the proposed area and reciting the finding, accompanied by the board’s petition that there be an election in the proposed area to submit to the qualified electors thereof the question of whether the area shall be included within the district. The certificate and petition shall be signed by at least two members of the board. Upon such certificate and petition being filed, the judge of probate shall order an election to be held within the proposed area within the time provided for in Section 45-37-140.04, at which election the qualified electors residing within the proposed area shall be included in the district. Unless the majority of votes cast at the election vote in the affirmative on such question, the proposed area shall not be included within the district. Upon the officers canvassing the returns of the election certifying that a majority of votes cast was in favor of the inclusion of the proposed areas in the district the proposed area shall become a part of the district.

(j) The purpose of this subsection is to obviate the considerable expense of an election on including a proposed area within a district when a clear majority of electors residing within such area file a written petition with the governing body of the county requesting that such area be included within the district. As used in this subsection, the following terms shall have the meanings hereby ascribed to them: Certificate means a certificate of the board of trustees, signed by at least two members thereof, describing a proposed area and reciting that the board of trustees has found that it would be to the advantage of the district and the inhabitants of the proposed area that the area be included in the district and governing body means the governing body of the county. The proposed area may be included in the district on petition in the manner prescribed in this subsection. In order to secure the inclusion of a proposed area within a district upon petition, the board of trustees shall file with the governing body all of the following:

(1) The certificate.

(2) A petition, containing a description of the proposed area, signed by qualified electors of the proposed area, with the residence address of each signer being stated therein, requesting that the proposed area be included within the district.

(3) A written statement signed by at least two members of the board of trustees reciting that those signing the petition constitute at least 70 percent of the qualified electors residing within the proposed area.

(k) When the board of trustees has filed the certificate, petition, and statement mentioned in the sentence next above, the governing body, as soon as is convenient to it thereafter, shall order that a public hearing be held before the governing body at its regular meeting place in the courthouse on the question of including the proposed area within the district, which meeting shall be at the time stated in the order and after the publication of the notice below prescribed. If the proposed area lies entirely within one division of the county, the hearing shall be in the courthouse of that division of the county wherein the proposed area lies. If the proposed area lies partly in both divisions of the county, the hearing shall be in the courthouse at Birmingham. The governing body shall cause to be published at least 15 days prior to the hearing, at the expense of the district, in some newspaper having general circulation in the proposed area, a notice stating the time, place, and purpose of the hearing. Such notice need not contain a legal description of the proposed area, but the notice shall state generally the location of the area and shall state that a legal description thereof is on file with reason for such request. The board of trustees shall deliver the resolution to the governing body.

(l) If after such hearing the governing body is satisfied that at least 70 percent of the qualified electors residing in the proposed area signed the petition that the area be included in the district, the governing body shall enter an order that such proposed area be included within the district, which order shall be recorded in the minutes of the governing body. Upon the order being so recorded, the proposed area shall become a part of the district.

(m) Whenever in the opinion of the board of trustees the public good and the welfare of the district require that the area of the district be reduced and the boundaries thereof be reestablished, the board shall pass a resolution defining the proposed boundaries. The resolution shall be in the form of a petition to the governing body of the county, herein called the governing body, or shall contain a petition to such governing body, requesting that the governing body reestablish the boundaries of the district as proposed in the resolution and shall state the reason for such request. The board of trustees shall deliver the resolution to the governing body.

(n) The governing body shall be authorized, but not required to reestablish the boundaries of the district, as proposed in the resolution, subject to the conditions below stated. The governing body shall not change the boundaries of a district hereunder until after there has been a public hearing on the proposed change at a meeting of the governing body. Such hearing shall not be held until there has been published in a newspaper having a general circulation in the district a notice stating the time and place of the hearing, which publication shall be not less than 15 and not more than 21 days before the hearing. It is not required that the notice describe by metes and bounds the proposed boundaries of the district. The governing body is authorized to give, or require to be given, such other and additional notice of the hearing as it deems appropriate, to the qualified electors residing in the area proposed to be excluded from the district. The district shall pay the expense of the newspaper notice above prescribed and of any other notice the governing body requires.

(o) If the governing body, after the public hearing, concludes that the public good and the welfare of the district require that the boundaries of the district be reestablished, as proposed by the board of trustees, the governing body is authorized, but not required, to adopt a resolution reestablishing the boundaries of the district, as proposed. Upon the adoption of such resolution the boundaries of the district shall be those fixed, or established, by the resolution.

(p) However, in no event shall an election be called before the expiration of three years from the last election pursuant to this section.



Section 45-37-140.14 - Abolition of district.

(a) Any district created hereunder may be abolished in the manner provided for in this section; provided, however, that no district shall be abolished when it has any indebtedness.

(1) Upon the petition for abolition of a district, conforming to the requirements set forth below, being filed with the judge of probate, he or she shall order an election on abolition of the district to be held in the district with the time provided for by Section 45-37-140.04 unless the petition is submitted less than one year before the next scheduled primary, primary runoff, or a general election in which case the election shall be held at the next scheduled primary, primary runoff, or a general election, at which qualified electors residing within the district shall be entitled to vote. The number of qualified electors residing in the district signing the petition shall not be less than the smaller of these two numbers: 500, or a number equal to 10 percent of the qualified electors residing within the district. The petition shall contain a recital that the district is not indebted; and the petition shall request the judge of probate to order an election on whether the district shall be abolished. Upon the officers canvassing the returns of the election certifying that abolition of the district was approved by a majority of the votes cast at the election, the district shall be abolished.

(2) No election to abolish a district shall be held at any time within two years following the date of the election creating the district; and not more than one election on the abolition of a district shall be held within a period of two years.

(3) When a district is abolished, either pursuant to Section 45-37-140.13, or under this section, a committee, herein called the committee, appointed in the manner hereinafter stated shall determine what disposition shall be made of the properties and assets of the district, in accordance with this section. The committee shall consist of three members, each of whom shall be a qualified elector of the district. As used herein, the term Presiding Judge, Birmingham Division, means the Presiding Judge of the Circuit Court of the Tenth Judicial Circuit of Alabama, Birmingham Division. The term Presiding Judge, Bessemer Division, means the Presiding Judge of the Circuit Court of the Tenth Judicial Circuit of Alabama, Bessemer Division. The term board of trustees as used in this section means the board of trustees of the district as comprised at the time of its dissolution. When no part of a district is situated in the Bessemer Cutoff, the committee shall consist of three members, one of whom shall be appointed by the Presiding Judge, Birmingham Division, one of whom shall be appointed by the board of trustees, and one of whom shall be appointed by the United States District Judge for the Southern Division of the Northern District of Alabama having the longest tenure of service on that court. When the district is located entirely within the Bessemer Cutoff, the committee shall consist of three members, one of whom shall be appointed by the Presiding Judge, Bessemer Division, one of whom shall be appointed by the board of trustees, and one of whom shall be appointed by the United States District Judge for the Southern Division of the Northern District of Alabama having the longest tenure of service on that court. When a district lies partly, but not entirely, within the Bessemer Cutoff, the committee shall consist of four members, one of whom shall be appointed by the Presiding Judge, Birmingham Division, one of whom shall be appointed by the Presiding Judge, Bessemer Division, one of whom shall be appointed by the board trustees, and one of whom shall be appointed by the United States District Judge for the Southern Division of the Northern District of Alabama having the longest tenure of service on that court.

(4) Subject to this section, the committee shall determine what disposition shall be made of all of the proceeds and assets of the district. The committee shall use such properties and assets of the district, or the proceeds from the sale thereof, for the acquisition, construction, or establishment of some permanent improvement designed to benefit the community comprising the district at the time of its dissolution.

(5) For the accomplishment of this purpose those who were officers of the district at the time of its dissolution shall be authorized to execute any necessary conveyance, contract, or other instrument which may be necessary.

(b) As used in this section, the term new district, means a district which has been, or shall be, created under this article, and which when created contains at least 90 percent of the territory which comprised a previous district which was abolished under this section.

(1) When a district has heretofore been, or shall hereafter be, abolished, as provided for in this section, and a new district has heretofore been, or shall hereafter be, created, and the creation of the new district was, or shall be, accomplished before the committee disposes of the funds, property, and assets of the abolished district, as provided for in this section, the new district shall be entitled to receive, and shall own, all funds, property, and assets of the abolished district. Those holding any such funds, property, or assets shall deliver the same to the new district, and the new district shall hold and use such funds, property, and assets for its benefit and operation, in accordance with this article.

(2) This subsection shall apply to any district heretofore or hereafter abolished, if the committee has not disposed of the funds, property, and assets of the abolished district prior to September 1, 1999.

(c) No cost shall be charged to the district for the creation or abolition of a fire district when the election is held at a regularly scheduled primary, primary runoff, or a general election.






Article 15 - Gambling.

Section 45-37-150 - Short title.

This article shall be known and may cited as the Jefferson County Bingo Act.



Section 45-37-150.01 - Definitions.

As used in this article:

(1) BINGO. That specific kind of game commonly known as bingo in which prizes are awarded on the basis of designated numbers or symbols on a card or electronic marking machine conforming to numbers or symbols selected at random.

(2) CHIEF OF POLICE. The chief of police of any municipality electing to establish a bingo ordinance parallel, or similar, to this article to apply in the municipality.

(3) EDUCATION ORGANIZATION. An organization within this state, not for pecuniary profit, whose primary purpose is education in nature and designed to develop the capabilities of individuals by instruction in any public or private elementary or secondary school, or any private college, not for pecuniary profit, and approved by the State Department of Education.

(4) EQUIPMENT. The receptacle and numbered objects drawn from it, the master board upon which such objects are placed as drawn, the cards or sheets bearing numbers or other designations to be covered, and the objects used to cover them or electronic card marking machines, and the board or signs, however operated, used to announce or display the numbers or designations as they are drawn. All equipment shall be stamped with the name of the organization and used only on that organization’s premises.

(5) FRATERNAL ORGANIZATION. An organization within this state not for pecuniary profit, which is a branch, lodge, or chapter of a national or state organization and exists for the common business or other interests of its members.

(6) LOCATION. A single building, hall, enclosure, or outdoor area used for the purpose of playing bingo pursuant to a permit issued under this article. Bingo games shall be held only on the premises wholly owned by a qualified permitholder as defined in subdivision (10), with exception to rental agreement in subdivision (3) of Section 45-37-150.08.

(7) MEMBER. An individual who qualified for membership in a qualified organization pursuant to its bylaws, articles of incorporation, charter, or other legal entity.

(8) PERMITHOLDER. A qualified organization issued a permit pursuant to this article.

(9) PERSON. A natural person, firm, association, corporation, or other legal entity.

(10) QUALIFIED ORGANIZATION. A bona fide religious, educational, service, senior citizens, fraternal, or veterans' organization which operates without profit to its members and which either has been in existence continuously as such an organization for a period of two years or is exempt from taxation by virtue of having been classified as a tax exempt nonprofit organization by the Internal Revenue Service.

(11) RELIGIOUS ORGANIZATION. An organization, church, body of communicants, or group, not for pecuniary profit, gathered in common membership for mutual support and edification in piety, worship, and religious observances; or any society, not for pecuniary profit, of individuals united for religious purposes at a definite place; or a church related private school, not for pecuniary profit.

(12) SENIOR CITIZENS ORGANIZATION. An organization within this state, not for pecuniary profit, which consists of at least 15 members who are 60 years of age or older and exists for their mutual support and advancing the causes of elderly or retired persons.

(13) SERVICE ORGANIZATION. A branch, lodge, or chapter of a national or state organization, not for pecuniary profit, which is authorized by its written constitution, charter, articles of incorporation, or bylaws to engage in a fraternal, civic, or service purpose within the state; and a local civic organization, not for pecuniary profit and not affiliated with a state or national organization, which is recognized by resolution adopted by the city in which the organization conducts its principal activities, whose constitution, charter, articles of incorporation, or bylaws contain a provision for the perpetuation of the organization as a nonprofit organization whose entire assets are pledged to charitable purposes, and whose constitution, charter, articles of incorporation, or bylaws, contain a provision that all assets, real property, and personal property shall revert to the benefit of the city government upon dissolution of the organization.

(14) SHERIFF. The Sheriff of Jefferson County.

(15) SPECIAL OCCASION. A single gathering or session at which a series of successive bingo games authorized by this article are played pursuant to a special permit issued under Section 45-37-150.05.

(16) VETERANS’ ORGANIZATION. An organization within this state, or a branch, or lodge, or charter within this state of a state organization or of a national organization chartered by Congress, not for pecuniary profit, the membership of which consists of individuals who were or are members of the Armed Services or Forces of the United States.



Section 45-37-150.02 - Bingo games - Permit required.

(a) Any provisions of the law to the contrary notwithstanding, no qualified organization shall be permitted to operate a bingo game until the sheriff issues a permit to the organization authorizing it to do so. In the event of any controversy concerning whether or not certain activity constitutes bingo for which a permit may be issued, the decision of the sheriff shall control. The permit described in this law is in addition to and not in lieu of any other permits or licenses which may be required by the county or any political subdivision thereof, and no bingo game shall be operated until such time as all requisite permits and licenses have been obtained, including any permit that may be required by any municipality having jurisdiction over the place where the bingo is proposed to be played. A permitholder may hold only one permit and that permit is valid for only one location. A permit is not assignable or transferable.

(b) Any municipality wholly or partially within Jefferson County may elect to establish a bingo control ordinance parallel to and similar to this article and containing the same restrictions and controls as specified herein, to be administered by the chief of police of such municipality who shall, in such event, if provided for in the municipal ordinance, exercise the same powers and duties with respect to games of bingo as are provided herein to be exercised by the sheriff, and in such event the chief of police shall be the primary, but not exclusive, enforcement officer to assure enforcement of the regulation of such games within the boundaries of such municipalities as herein provided. Any ordinance so adopted by such a municipality shall be at least as restrictive of the game of bingo as this article and no person, organization, or other legal entity who, or which, would not be so authorized hereunder shall be allowed to conduct bingo games under such municipal ordinances. Any fees for permits provided for in ordinances so adopted by a municipality shall be in lieu of the permit fees provided for otherwise in this article.



Section 45-37-150.03 - Bingo games - Application for permit.

(a) Any qualified organization desiring to obtain a permit to operate bingo games shall make application to the sheriff on forms prescribed by the sheriff and shall pay an annual fee of one hundred fifty dollars ($150). No permit shall be issued to any qualified organization unless such organization has been in existence for 24 months immediately prior to the issuance of the permit. The permit shall expire at midnight on September 30th following the granting of the permit. Renewal application for each calendar year shall be filed with the sheriff prior to October 1st of each year and shall be on a form prescribed by the sheriff. Each application for a permit and each application for renewal of a permit shall contain the following information:

(1) The name and home address of the applicant and, if the applicant is a corporation, association, or other similar legal entity, the names and home addresses of each of the officers of the organization as well as the names and addresses of the directors, or other persons similarly situated, of the organization.

(2) The names and home addresses of each of the persons who will be operating or promoting the bingo game.

(3) The names and home addresses of any persons, organizations, or other legal entities that will act as surety for the applicant, or to whom the applicant is financially indebted, or to whom any financial obligation is owed by the applicant.

(4) The location at which the applicant will conduct the bingo games.

(5) A statement showing the convictions, if any, for criminal offenses, other than minor traffic offenses, of each of the persons listed in subdivisions (1), (2), and (3).

(6) Any other necessary and reasonable information which the sheriff may require.

(b) The sheriff shall refuse to grant a bingo permit to any applicant who fails to fully provide the information required by this section.



Section 45-37-150.04 - Bingo games - Contents and display of permit.

(a) Each bingo permit shall contain the name and address of the permitholder, the location at which the permitholder is permitted to conduct bingo, and the days of the week on which the permitholder is permitted to conduct bingo.

(b) The bingo permitholder shall display the permit conspicuously at the location where bingo is being conducted at all times during the conduct of the games.



Section 45-37-150.05 - Bingo games - Special permit.

a) Upon special application submitted by a qualified organization licensed pursuant to Section 45-37-150.03 and upon the applicant’s payment of a fee of fifty dollars ($50) to the sheriff, the sheriff may issue a special permit for conducting bingo at locations and on days other than those set forth in its annual permit.

(b) A qualified organization which does not hold a permit pursuant to Section 45-37-150.03 may apply for a special permit for conducting bingo at a designated location for a special occasion. Such an applicant shall submit to the sheriff a written application prepared in accordance with and on a form prescribed by rule of the sheriff. The application shall include the information required by subsection (a) of Section 45-37-150.03, except that the applicant shall indicate the day or days on which the applicant will conduct bingo for the special occasion. Upon a determination by the sheriff that the applicant is a qualified organization and is not ineligible pursuant to Section 45-37-150.17 and upon the applicant’s payment of the fee required under this subsection to the Department of Revenue, the sheriff may issue a special permit. If the applicant will conduct bingo on only one day under the special permit, the fee shall be twenty-five dollars ($25). If the applicant will conduct bingo on more than one day under the special permit, the fee shall be fifty dollars ($50).

(c) A special permit shall contain the name and address of the permitholder and shall specify the location at which the permitholder may conduct bingo, the days not exceeding two consecutive days on which the permitholder may conduct bingo, and the number of bingo games which the permitholder may conduct for the special occasion.

(d) A qualified organization licensed pursuant to subsection (b) shall not be issued more than two special permits in any one year period. A special permit is not assignable or transferable.



Section 45-37-150.06 - Bingo games - Certain activities prohibited.

(a) It is the intention of the Legislature that only qualified organizations which are properly issued permits pursuant to this article shall be allowed to operate bingo games.

(b) A qualified organization shall not lend its name or allow its identity to be used by any individual, firm, association, or corporation in the operating or promoting of a bingo game in which the qualified organization is not directly and solely operating the bingo game. All equipment shall be stamped or clearly marked in letters no less than one-half inch in height and one-fourth inch in width, except for the letter ‘‘I,’’ with the name of the organization using the equipment, and it shall be unlawful to use equipment marked with the name of another organization.

(c) It shall be unlawful for two or more qualified organizations to operate bingo games jointly.

(d) It shall be unlawful for two or more qualified organizations to pyramid the valuation of prizes in such a manner as to exceed the limits in cash or gifts of equivalent value as provided in Section 45–37–150.09. The term equivalent value shall mean the fair market value of the gift on the date the gift is given as the prize in a bingo game.

(e) No person or organization by whatever name or composition thereof shall take any salary, expense money, or fees for the operation of any bingo game, except that not more than fifty dollars ($50) per day may be paid to one or more individuals for assisting in the conduct of such games on such day.

(f) No person shall pay consulting fees to any person for any services performed in relation to the operation or conduct of a bingo game.



Section 45-37-150.07 - Bingo games - Fees.

All fees collected by the sheriff under this article shall be paid into the county general fund, and all necessary expenses incurred by the sheriff in the administration and enforcement of this article shall be financed from the county general fund.



Section 45-37-150.08 - Bingo games - Disposition of proceeds.

The entire net proceeds of a bingo game shall be devoted exclusively to the lawful purposes of the permitholder. An item of expense shall not be incurred or paid in connection with the holding, operating, or conducting of bingo except the following bona fide expenses in reasonable amounts:

(1) The purchase or rental of equipment necessary for conducting bingo and payment of services reasonably necessary for the repair of equipment.

(2) Cash prizes or the purchase of prizes of merchandise.

(3) Rental of the location at which bingo is conducted. When premises owned by permitholder is destroyed by a natural disaster or any act not the fault of the tenant or property owner, than the premises may be rented for only one year.

(4) Utilities.

(5) Janitorial services.

(6) The fee required for issuance or reissuance of a permit to conduct bingo.

(7) Other reasonable expenses incurred by the permitholder, not inconsistent with this article as permitted by rule of the sheriff.



Section 45-37-150.09 - Bingo games - Management and operation.

(a) A person other than a bona fide member of the permitholder may not participate in the management of bingo. Persons other than bona fide members of the permitholder may participate in the operation of bingo as provided by rule of the sheriff.

(b) A person may not receive any commission, salary, pay, profit, or wage for participating in the management or operation of bingo except as provided by rule of the sheriff.

(c) Bingo may not be conducted with any equipment which is not owned, being purchased, or being rented at a reasonable rate by the permitholder.

(d) Prizes given by any organization for the playing of bingo games shall not exceed five thousand dollars ($5,000) in cash or gifts of equivalent value during any bingo session or seven thousand five hundred dollars ($7,500) in cash or gifts of equivalent value during any calendar week.

(e) A permitholder may not advertise bingo except to the extent and in the manner authorized by rule of the sheriff. If the sheriff allows a permitholder to advertise bingo, the permitholder shall indicate in the advertisement the purposes for which the net proceeds will be used by the permitholder.

(f) A permitholder shall display its bingo license conspicuously at the location where the bingo game is conducted.

(g) A permitholder shall conduct bingo games only at the single location specified in the permitholder’s application.

(h) A permitholder shall not conduct more than one bingo session during any one calendar day and no more than two bingo sessions during any one calendar week and no session shall exceed five hours.



Section 45-37-150.10 - Bingo games - Age restriction.

No person under the age of 18 years shall be permitted to play any game or games of bingo conducted pursuant to any permit issued under this article. No person under the age of 18 years shall be permitted to conduct or assist in the conduct of any game of bingo conducted pursuant to any permit issued under this article.



Section 45-37-150.11 - Bingo games - Taxation.

State or local taxes of any kind whatsoever shall not be imposed upon the recipient of any prize, whether merchandise or money, awarded by a permitholder during a bingo game conducted in conformity with this article.



Section 45-37-150.12 - Administration and enforcement.

(a) The sheriff shall enforce and supervise the administration of this article. The sheriff shall employ personnel as necessary to implement this article.

(b) The sheriff by rule shall regulate the holding, operation, or conducting of bingo, including the following:

(1) The method of play and selection of winners.

(2) The type of equipment to be used.



Section 45-37-150.13 - Rulemaking authority.

The sheriff is hereby authorized to promulgate rules and regulations which he or she deems necessary for the proper administration and enforcement of this article.



Section 45-37-150.14 - Maintenance of records; inspection and location of premises.

(a) Each permitholder shall maintain the following records for at least three years from the date on which the last bingo game is conducted:

(1) An itemized list of the gross receipts for each session.

(2) An itemized list of all expenses, other than prizes paid during a bingo session, including the name of each person to whom the expenses are paid and a receipt for all of the expenses. The record shall be open to inspection by a duly authorized employee of the sheriff during reasonable business hours. Upon the request of the sheriff, the State Auditor or a certified public accountant firm appointed by him or her shall examine and conduct a postaudit of a permitholder’s records, accounts, and transactions related to the operation of bingo.

(b) On or before April 15th in each year, each permitholder shall file with the sheriff a financial statement of receipts and expenses relating to the operation of bingo games in the previous calendar year. The report shall be in addition to any and all other reports required by law.

(c) The location at which bingo is being conducted or at which an applicant or permitholder intends to conduct bingo shall be open to inspection at all times by a duly authorized employee of the sheriff or by the state police or a peace officer of a political subdivision of the state.



Section 45-37-150.15 - Suspension or revocation of permits.

The sheriff may suspend or revoke any permit issued pursuant to this article if the permitholder or any officer, director, agent, member, or employee of the permitholder violates this article or rule promulgated hereunder. Appeal to the governing body of the county from an adverse ruling of the sheriff shall be available to the permitholder, and, thereafter, appeal to the circuit court from an adverse ruling of the governing body of the county shall also be available to the permitholder.



Section 45-37-150.16 - Violations.

Any person who violates this article shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars ($500), and may also be imprisoned in the county jail for not more than six months.



Section 45-37-150.17 - Effect of revocation, suspension, etc.

(a) A permitholder whose permit is revoked in consequence of a violation of this article or a rule promulgated under this article is ineligible to apply for a permit for a period of one year after the revocation.

(b) A person convicted of an offense under Section 45-37-150.16 or any other gambling offense is ineligible to serve as an officer of a permitholder or to participate in conducting bingo for a period of one year after the conviction becomes final. If the person is licensed pursuant to this article, the person shall forfeit the permit and is ineligible to apply for the issuance or reissuance of the permit for a period of one year thereafter.

(c) If the permit is suspended, in addition to other penalties which may be imposed, the sheriff may declare the violator ineligible to conduct a bingo game or apply for a permit under this article for a period not exceeding one year.

(d) The permitholder shall return its permit to the sheriff on or before the effective date of a suspension, revocation, or forfeiture. Whether returned or not, the permit shall not be valid beyond the effective date of the suspension, revocation, or forfeiture.



Section 45-37-150.18 - Referendum.

If the vote on the constitutional amendment excepting bingo from the constitutional prohibition against lotteries in Section 65 of the Constitution of Alabama 1901, is approved by a majority of the voters casting ballots thereon in Jefferson County, it shall not be necessary for an election to be held under this article to determine whether the procedures of this article shall be operative in the county. If the amendment passes statewide, but is rejected in Jefferson County, this article shall not be effective until a favorable vote is given by the voters of the county thereon. The governing body of Jefferson County may call and provide for holding a referendum for the purpose of determining if this article shall become operative. The election shall be held and the officers appointed to hold same in the manner provided by law for holding other county elections in the county and the returns thereof tabulated and results certified as provided by law for such elections. The election shall be held not sooner than six months following the election on the constitutional amendment and notice thereof shall be given by publication at least three weeks before the date of the election in a newspaper in the county. The costs of the election, including the cost of notice by publication, shall be paid out of the general funds of the county. On the ballot to be used for such election, the question shall be in the following form:

"Do you favor the operation of bingo games by qualified organizations for charitable purposes in Jefferson County?" If a majority of the votes cast in the referendum are yes, bingo games shall be legal within Jefferson County, and this article shall become operative therein: if the majority of the votes cast in the election are no, this article shall have no further effect until if, in a subsequent referendum, a majority of the votes cast are yes, provided that two years have elapsed between the dates of such elections.



Section 45-37-150.19 - Applicability of other laws.

Any other law providing a penalty or disability upon a person who conducts or participates in bingo games, who possesses equipment used in conducting bingo, who permits bingo to be conducted on his or her premises, or who does other acts in connection with bingo shall not apply to such conduct when done pursuant to this article or rules promulgated under this article.






Article 16 - Government Operations.

Part 1 - Accountability.

Section 45-37-160 - Jefferson County Commission Accountability Act.

(a) This section shall be known as the Jefferson County Commission Accountability Act.

(b) No warrants or checks shall be drawn on the county treasury or county depository until the county commission has adopted its annual budget.

(c) Every request to issue a warrant or check to be drawn on the county treasury or county depository shall be transmitted to the appropriate county official designated by the county commission for approval. The transmittal shall identify the appropriation item or items from which expenditures are authorized and the amounts to be taken from each item. The issuance of the warrant or check shall not be approved unless in the estimation of the official there is sufficient revenue available in the applicable fund account or accounts to support the expenditure contemplated.

(d) Every request to encumber funds for expenditure shall be transmitted to the appropriate county official designated by the county commission for approval. The transmittal shall identify the appropriation item or items from which expenditures are authorized and the amounts to be taken from each item. The encumbrance shall not be approved unless in the estimation of the official there will be sufficient revenue available in the applicable fund account or accounts to support the expenditure.

(e) The county commission shall maintain a continuous accounting of the status of the county budget and shall issue a quarterly report to the general public that shall be posted on the county website.

(f) Within nine months after August 14, 2009, the county commission shall make available to the public on an official Jefferson County website all of the following information:

(1) All official budgets adopted by the county commission within 45 days of adoption.

(2) All financial audits and compliance audits from the three most recently completed years.

(3) A quarterly listing of all active contracts, including leases, scope of the contracts and leases, monetary value of contracts and leases, and the names and addresses of all awardees or lessors.

(4) The official meeting agenda of all county commission meetings and committee meetings which shall be listed within two business days prior to any meeting.

(5) The official minutes of the proceedings of the county commission meetings and committee meetings which shall be made available within two business days of their adoption.






Part 2 - Compensation.

Section 45-37-161 - Publication of compensation information.

All cities and towns in Jefferson County shall on the 1st day of April of each year cause to be published in a daily or weekly newspaper, published in Jefferson County, a list of all persons whose compensation or any part thereof, is paid out of the treasury of the city or town together with the amount thereof, and the expense of the publication shall be paid by the county government, city or town. Violation of the terms of this section shall subject the city or town official or officials guilty of failing to publish the statement required to impeachment.



Section 45-37-161.01 - Expense allowance.

(a) Those Jefferson County officials holding elective or appointive office who now receive fifty dollars ($50) per month shall upon January 1, 1982, receive one hundred dollars ($100) per month to be paid monthly out of the county general fund.

(b) This allowance shall be in lieu of an automobile furnished by the county, and shall be in addition to all other compensation and allowance provided for such officials by any general, special, or local law.






Part 3 - Debt and Swap Agreements.

Section 45-37-162.01 - Definitions.

For purposes of this part, the following terms have the following meanings:

(1) COUNTY. Jefferson County, Alabama.

(2) DEBT. Indebtedness for borrowed money, whether in the form of bonds, warrants, notes, or other similar instruments or capitalized leases.

(3) OFFICIAL STATEMENT. An official statement, offering memorandum, placement memorandum, or a similar document prepared for distribution to investors or purchasers of debt. A preliminary official statement refers to an official statement prepared for distribution to prospective investors or purchasers, and a final official statement refers to an official statement prepared for distribution after the final terms of issuance have been determined.

(4) QUALIFIED SWAP PROVIDER. A counterparty as defined in Section 41-1-41.

(5) SWAP AGREEMENT. Either of the following:

a. Any interest rate swap agreement, interest rate cap agreement, interest rate floor agreement, interest rate collar agreement, or any other similar agreement, including any option to enter into any of the foregoing.

b. Any agreement subject to Article 3 of Chapter 1 of Title 41.



Section 45-37-162.02 - Notice and hearing.

(a) The county may not issue debt unless it gives notice of the proposed debt issuance as provided in subsection (b) and a hearing is held as provided in Section 45–37–162.03. The county may not enter into a swap agreement unless notice of the proposed swap agreement is given as provided in subsection (d), a hearing is held as provided in Section 45–37–162.03, and competitive bids for the swap agreement are requested as provided in Section 45–37–162.04.

(b) The county shall provide notice of a public hearing on the proposed issuance of debt. The notice shall be published in a newspaper of general circulation in the county not less than four days before the public hearing and shall include a brief description of all of the following information with respect to the proposed debt:

(1) The maximum principal amount of debt to be issued and the purpose or purposes for which the debt is to be issued.

(2) The interest rate or rates on the debt, if established as of the date of the notice, or, if not established as of such date, the terms and procedures by which the interest rates shall be established.

(3) The expected final maturity of the debt.

(4) The expected source of payment of the debt.

(5) Any security expected to be provided for repayment of the debt.

(6) If the debt will be sold in a negotiated sale or through a bidding process, the manner in which the debt is expected to be sold.

(7) If the debt will be sold through a bidding process, a brief description of the expected terms and procedures for bidding and award.

(8) If the debt will not be sold through a bidding process, the reasons why the county determined that a negotiated sale was desirable.

(9) If the debt will be sold to an underwriter or group of underwriters in connection with a public offering of the debt, the expected identity of each underwriter.

(10) If the debt will be purchased by one or more banks or other lenders in a direct placement of the debt, the expected identity of each purchaser of the debt and each placement agent.

(11) A description of any credit enhancement expected to be provided as security for the debt.

(12) The expected sources and uses of funds for the purposes of the issuance of the debt.

(13) A list of each person who is expected to be paid, directly or indirectly, for services rendered in connection with the issuance of the debt, and an estimate of the expected purpose and amount of each such payment.

(14) If a preliminary official statement is being prepared in connection with the issuance of the debt, the place or places where a member of the public may obtain a copy of the preliminary official statement. The copy may be posted on a website maintained by the county or the public filing system maintained by the Municipal Securities Rulemaking Board.

(c) If information required by subsection (b) is included in a preliminary official statement being made available to potential investors and the preliminary official statement will be available not less than three days before the public hearing, the notice may adopt by reference information included in the preliminary official statement.

(d) The county shall provide notice of a public hearing with respect to any proposed swap agreement. The notice shall be published in a newspaper of general circulation in the county not less than four days before the public hearing and shall include a brief description of all of the following information with respect to the proposed swap agreement:

(1) The maximum notional amount of the swap agreement and the purpose or purposes for which the swap agreement is expected to be entered into.

(2) The expected terms of payment by the county and its counter party.

(3) The expected termination date and other termination provisions of the swap agreement.

(4) The expected source of payment by the county.

(5) Any security expected to be provided by the county for its payment obligation under the swap agreement.

(6) A brief description of the terms and procedures expected to be used for bidding and award of a swap agreement.

(7) A description of any credit enhancement or other agreements expected to be provided as security for the obligations of the county or its counter party.

(8) The expected sources and uses of funds for the swap agreement transaction.

(9) The name of each person who is expected to be paid, directly or indirectly, for services rendered in connection with the swap agreement, and an estimate of the expected purpose and amount of each such payment.

(e) If information required by subsection (d) is included in a preliminary official statement being made available to potential investors in debt related to the swap agreement and the preliminary official statement will be available not less than three days before the public hearing, the notice may adopt by reference information included in the preliminary official statement.



Section 45-37-162.03 - Public hearing.

Not less than three days nor more than 10 days before the date that the county enters into a binding agreement to issue debt or enters into a binding swap agreement, the county shall hold a public hearing on the proposed debt or swap agreement. A majority of the governing body of the county shall be present at the public hearing. The public hearing shall provide an opportunity for interested persons to address questions to members of the county governing body about the debt or swap agreement or the contents of the notice or any preliminary official statement, subject to reasonable procedures established by the governing body.



Section 45-37-162.04 - Public bidding of swap agreements.

The county shall competitively bid all swap agreements using the following procedures:

(1) The county shall invite not less than four qualified swap providers to make independent written proposals to enter into a swap agreement delivered in person or transmitted electronically.

(2) The county shall provide each potential qualified swap provider a set of bid documents. The bid documents shall be in the form proposed by the county to be executed and delivered in connection with the swap agreement. The bid documents shall include all of the terms and conditions customarily included in such documents and appropriate to the circumstances. The terms of the swap agreement shall be fully specified, including, without limitation, such terms as payment frequencies, day counting conventions, method of averaging, reference indices, and similar terms. The bid documents shall leave blank a single term expressed as an interest rate or monetary amount, herein called bid number, to be proposed by qualified swap providers submitting bids and to be included in the definitive swap agreement and related documents upon determination of the best bid. The bid number shall be a number that is critical to the value of the swap agreement to both parties.

(3) The county shall provide each potential qualified swap provider financial and other information necessary and appropriate to a determination by a qualified swap provider of whether and how to respond to the request for proposal. The county shall respond to requests for additional information or modifications of the set of documents in writing with copies to all potential qualified swap providers.

(4)a. The governing body of the county shall do all of the following:

1. Authorize an official of the county to establish a deadline date and time for receipt of proposals for a swap agreement.

2. Authorize the execution and delivery of all documents required to complete the swap transaction.

3. Authorize the official to receive the bid numbers from the qualified swap providers and determine the best bid.

4. Establish either a floor or a ceiling, known as a bid limit, for the best bid.

b. Determination of the best bid complying with the bid limit shall be made immediately after the deadline for submission of bid numbers, and the authorized official shall then execute and deliver the swap documents.

c. All bid numbers received shall be publicly announced.

d. The county may reject all bids.

(5) The qualified swap provider who offers the best bid shall furnish a statement under oath as required in Section 45-37-162.06.



Section 45-37-162.05 - Information filing by county.

(a) Not less than seven days after the county enters into a binding agreement for the issuance of debt or enters into a binding swap agreement, it shall file a report in the public records of the county. The report shall include all of the following:

(1) The final terms of such debt or swap agreement to the extent such terms were referenced or described in the related notice of public hearing.

(2) A description of any variation in the expected facts and circumstances described in the related notice of the public hearing, or the related preliminary official statement, and the final terms of the debt or the swap agreement, and the reason for such variation.

(3) Each person who has been paid, or will be paid, directly or indirectly, for services rendered in connection with the debt or swap agreement, including the underwriter rendering underwriting or investment banking services, and the amount of each payment.

(b) If the information required in the report delivered pursuant to subsection (a) is included in a final official statement prepared in connection with the debt, or the debt related to the swap agreement, the report may adopt by reference the information in the final official statement.



Section 45-37-162.06 - Statements under oath by third parties.

(a) The county may not make any payment to a person described in subdivision (3) of subsection (a) of Section 45-37-162.05 unless the county obtains a written statement under oath by the person declaring all of the following:

(1) The amount and purpose of the payment received by the person.

(2) The identity of each third person who received, directly or indirectly, any portion of the payment.

(3) The amount and purpose of any payment to a third party.

(b) Each statement obtained by the county shall be filed in the public records of the county. The county may not enter into any swap agreement unless the county obtains a written statement under oath by the person identifying any third person to whom the payment was made and the amount paid to the person.









Article 17 - Health and Environment.

Part 1 - Environment.

Division 1 - Nuisances.

Section 45-37-170 - Accumulation of litter, debris, etc.; unregistered motor vehicles.

(a) This section shall be known as the Cope and Norris Act.

(b) It shall be unlawful for the owner or other person in charge or control of a building, lot, or other premises of two acres or less within the unincorporated territory of Jefferson County to fail to keep the lot or premises of two acres or less clean and free from garbage, refuse, litter, junk, debris, salvaged materials, household furniture, trash, used motor vehicle tires, inoperable motor vehicles, kitchen and other household appliances, rags, paper, cardboard and other nondecorative matter including any materials within which water may accumulate or which may shelter or encourage the growth of insects or rodents, or materials which generate obnoxious odors, or which offend the esthetics of the community and thereby cause a substantial diminution in the value of other property nearby. This subsection shall not apply to a licensed business if such activity is a reasonably necessary incident in the operation of the business and is done in a manner which does not allow the accumulation of water within which mosquito larvae may live or encourage the growth of insects or rodents, or both. Each day such condition is maintained shall constitute a separate offense.

(c) It shall be unlawful for any person to park, leave, or store upon any place or premises of two acres or less within the unincorporated territory of Jefferson County more than one motor vehicle which is not currently and validly registered and tagged as required by this code. This subsection shall not apply to a licensed business if such parking, leaving, or storing of such motor vehicle is a reasonably necessary incident in the operation of the business. Each day such condition is maintained shall constitute a separate offense.

(d)(1) This section shall be enforced by the Jefferson County Commission. The Jefferson County Sheriff’s Department and the Jefferson County Health Department shall provide assistance as requested.

(2) Anyone found in violation of this section, upon conviction, shall be deemed guilty of a misdemeanor and be fined one hundred dollars ($100) for each such violation. If anyone is fined three times for the same violation, then the enforcer of this section shall remedy the problem and the violator shall pay the actual cost of the remedy plus three hundred dollars ($300).



Section 45-37-170.01 - Abatement of nuisances.

(a) Pursuant to Amendment 497 to the Constitution of Alabama of 1901, now appearing as Official Recompilation of the Constitution of Alabama of 1901, Local Amendments, Jefferson County, § 10 the Jefferson County Commission is hereby authorized to enact ordinances to do all of the following:

(1) Prohibit the overgrowth of weeds and the storage and accumulation of junk, inoperable motor vehicles, and other litter.

(2) Implement, administer, and enforce the prohibition.

(3) Assess criminal penalties for violations thereof.



Section 45-37-170.02 - Removal or demolition of unsafe structures.

(a) The County Commission of Jefferson County shall have authority, after notice as provided herein, to move or demolish buildings and structures, or parts of buildings and structures, party walls, and foundations when the same are found by the county commission to be unsafe to the extent of being a public nuisance from any cause.

(b) The term appropriate county official as used in this section shall mean any county building official or deputy and any other county official or county employee designated by the county commission as the person to exercise the authority and perform the duties delegated by this section. Whenever the appropriate county official of Jefferson County shall find that any building, structure, part of building or structure, party wall, or foundation situated in Jefferson County is unsafe to the extent that it is a public nuisance, such official shall give the person or persons, firm, association, or corporation last assessing the property for state taxes and all mortgagees of record, by certified or registered mail to the address on file in the tax collector’s office, notice to remedy the unsafe or dangerous condition of such building or structure, or to demolish the same, within a reasonable time set out in the notice, which time shall not be less than 60 days or suffer such building or structure to be demolished by the county and the cost thereof assessed against the property. The mailing of such certified or registered mail notice, properly addressed and postage prepaid, shall constitute notice as required herein. Notice of such order, or a copy thereof, shall, within three days of the date of mailing, also be posted at or within three feet of an entrance to the building or structure, provided that if there is no entrance such notice may be posted at any location upon such building or structure.

(c)(1) Within the time specified in such notice, but not more than 60 days from the date such notice is given, any person, firm, or corporation having an interest in such building or structure may file a written request for a hearing before the county commission, together with his or her objections to the finding by the county official that such building or structure is unsafe to the extent of becoming a public nuisance. The filing of such request shall hold in abeyance any action on the finding of the county official until determination thereon is made by the county commission. Upon holding such hearing, which hearing shall be held not less than five nor more than 30 days after such request, or in the event no hearing is timely requested, the county commission, after the expiration of 60 days from the date such notice is given, shall determine whether or not such building or structure is unsafe to the extent that it is a public nuisance. In the event that it is determined by the county commission that such building or structure is unsafe to the extent that it is a public nuisance, the county commission shall order such building or structure to be demolished. Demolition may be accomplished by the county by the use of its own forces, or it may provide by contract for such demolition. The county shall have authority to sell or otherwise dispose of salvaged materials resulting from such demolition.

(2) Any person aggrieved by the decision of the governing body at such hearing, within 10 days thereafter, may appeal to the circuit court upon filing with the clerk of the court notice of appeal and bond for security of costs in the form and amount to be approved by the circuit clerk. Upon filing of notice of appeal and approval of the bond, the clerk of the court shall serve a copy of the notice of appeal on the appropriate county official and the appeal shall be docketed in the court, and shall be a preferred case therein. The appropriate county official, upon receiving notice, shall file with the clerk of the court a copy of the findings and determination of the county commission in the proceedings and trial shall be held without jury upon the determination of the county commission that such building or structure is unsafe to the extent that it is a public nuisance.

(d) Upon demolition of such building or structure, the appropriate county official shall make a report to the county commission of the cost thereof, and the county commission shall adopt a resolution fixing the costs which it finds were reasonably incurred in such demolition and assessing the same against the property. The proceeds of any monies received from the sale of salvaged materials from the building or structure shall be used or applied against the cost of demolition. Any person, firm, or corporation having an interest in the property may be heard at such meeting as to any objection he or she may have to the fixing of such costs or the amounts thereof. The appropriate county official shall give notice of the meeting at which the fixing of such costs are to be considered by first class mail to all entities having an interest in the property whose address and interest is determined from the tax collector’s records on the property or is otherwise known to the official. The fixing of costs by the county commission shall constitute a special assessment against the lot or lots, parcel, or parcels of land upon which the building or structure was located, and thus made and confirmed shall constitute a lien on the property for the amount of such assessment. The lien shall be superior to all other liens on the property except liens for taxes and shall continue in force until paid. A certified copy of the resolution shall also be filed in the office of the judge of probate of the county. Upon such filing, the tax collector of the county shall add the amount of the lien to the ad valorem tax bill on the property and shall collect the amount as if it were a tax and remit that amount to the county.

(e) The county commission shall have the power to assess the costs authorized herein against any lot or lots, parcel, or parcels of land where such demolition or removal has taken place, purchased by the State of Alabama at any sale for the nonpayment of taxes, and where any such assessment is made against such lot or lots, parcel, or parcels of land, a subsequent redemption thereof by any person or persons authorized to redeem, or sale thereof by the state, shall not operate to discharge, or in any manner affect the lien of the county for such assessment, but any redemptioner or purchaser at any sale by the state of any lot or lots, parcel, or parcels of land upon which an assessment has been levied, whether prior to or subsequent to a sale to the state for the nonpayment of taxes, shall take the same subject to such assessment. Such assessment shall then be added to the tax bill of the property, collected as a tax, and remitted to the county.

(f) This section shall be cumulative in its nature and in addition to any and all power and authority which the county commission may have under any other law.






Division 2 - Flood Control.

Section 45-37-170.20 - Definitions.

The following words and phrases used in this subpart, in the absence of clear implication otherwise, shall be given the following respective interpretations:

(1) AUTHORITY. The public corporation organized pursuant to this subpart.

(2) BOARD. The board of directors of the authority.

(3) COUNTY. Jefferson County.

(4) DIRECTOR. A member of the board of directors of the authority.

(5) MUNICIPALITY. An incorporated city or town of the state.

(6) PROPERTY. Such term means and includes real and personal property and interests therein.

(7) STATE. The State of Alabama.



Section 45-37-170.21 - Jefferson County Flood Control Authority

In the interest of flood control and prevention, there is hereby authorized, and shall be established as hereinafter provided, the Jefferson County Flood Control Authority. The authority shall be a public corporation with its principal office located in the City of Birmingham, governed by a board of directors selected and empowered as hereinafter provided.



Section 45-37-170.22 - Board of directors.

(a) The board of directors of the authority shall consist of 11 members residing in Jefferson County. Three members, two of whom shall reside in the unincorporated areas of Jefferson County and one who shall reside in the Bessemer cutoff area, shall be chosen for six, eight, and 10-year terms, respectively, commencing with their appointment by the County Commission of Jefferson County; three members for six, eight, and 10-year terms commencing with their appointment by the governing body of the City of Birmingham; three members each for four-year terms commencing with their appointment by the Jefferson County Mayor’s Association, or its successor; one member for a two-year term commencing with the appointment by the Jefferson County Senate Delegation in the Legislature of Alabama; and one member for a two-year term commencing with the appointment by the Jefferson County House Delegation in the Legislature of Alabama. Upon completion of the initial staggered terms, all subsequent appointments of the members shall be made by the same method for terms of four years. Directors shall continue in office after the expiration of their terms until a successor is appointed and qualified by the filing of written evidence of appointment from the appropriate appointing authority.

(b) Vacancies on the board during a term shall be filled for the unexpired portion of the term in the same manner and by the same appointing authority as the member whose place is being filled.



Section 45-37-170.23 - Application of board members.

(a) The persons who are designated to become members of the initial board of directors of the authority shall present to the Secretary of State an application, accompanied by certified copies of the resolution of the appointing authorities appointing the directors, which shall set forth all of the following:

(1) The name and official residence of each of the persons.

(2) The term of office and appointing authority of each of the persons as such directors.

(3) The name of the proposed corporation, which shall be the Jefferson County Flood Control Authority.

(4) The location of the principal office of the proposed public corporation, which shall be in the City of Birmingham.

(5) Any other matter relating to the proposed public corporation which the applicants may insert which is not inconsistent with this subpart or the laws of the State of Alabama.

(b) The application shall be subscribed by each of the applicants before an officer authorized by the laws of this state to take acknowledgements to deeds. The Secretary of State shall examine the application and, if he or she finds that it substantially complies with the requirements of this subpart as herein provided, he or she shall receive and file it and record it in an appropriate book of records in his or her office.



Section 45-37-170.24 - Public corporation.

When the application has been made, filed, and recorded, as herein provided, the applicants shall constitute a public corporation under the name submitted in the application, and the Secretary of State shall make and issue to the applicants a certificate of incorporation under the Great Seal of the State and shall record such certificate with the application. There shall be no fees paid to the Secretary of State for any service rendered or work performed in connection with the authority thus formed, its incorporation, dissolution, or records.



Section 45-37-170.25 - Meetings; officers; compensation; quorum.

(a) As soon as may be practicable after completion of the incorporation, the board of directors shall hold their first meeting, elect a chair, a vice chair, secretary, and treasurer of the board, set a regular time and place for meetings of the board, and attend to such other matters as may be appropriate.

(b) Directors, unless otherwise authorized by resolution adopted by a majority of the governing bodies of Jefferson County and the City of Birmingham, shall serve without compensation, except reimbursement for actual traveling expenses and other necessary expenses incurred in the performance of their official duties, such expenses to be reimbursed from such funds as may be available to the authority. No director shall be legally liable for actions taken by, or as a member of, the board, except to the authority.

(c) The quorum necessary for the board of directors to hold valid meetings and to take valid action or transact business shall be six members.



Section 45-37-170.26 - Powers of authority.

The authority shall have the following powers together with all powers incidental thereto or necessary for the performance of the powers stated in this section:

(1) To have succession by its corporate name without time limit.

(2) To sue and be sued and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties.

(3) To have and to use a corporate seal and to alter the same at its pleasure.

(4) To receive and expend funds from federal, state, county, municipal, and private sources for the purposes hereof.

(5) To dig channels, build dikes, dams, and lakes or ponds to contain flood waters as deemed useful by it to improve flood control, and whenever practical to build any and all facilities which can contribute to the use of such flood control channels for navigation.

(6) To contract with municipalities and counties for the financing and joint construction and operation of such facilities.

(7) To be responsible for regulating and facilitating traffic and transportation in and on the areas affected by any flood control project.

(8) To appoint, employ, contract with, and provide for the compensation of such employees, attorneys, architects, engineers, consultants, and agents as the board shall deem necessary for the conduct of the business of the authority.

(9) To apply for and receive and expend in accordance with the terms thereof grants from the United States of America or any agency thereof, the State of Alabama or any agency thereof, and from any municipality or county situated within the State of Alabama.

(10) To borrow money and to pledge as security therefor assets of the authority, without the right of lender to foreclose, and revenues of the authority or any portion thereof.

(11) To issue its revenue bonds to finance any construction project authorized hereunder under the same terms as provided for industrial development boards created under the provisions of Sections 11-54-80 to 11-54-101, inclusive, as amended, secured by rentals, taxes, or other income of the authority. All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the use of bond proceeds to establish reserve funds as security for the payment of the principal of, and premium, if any, and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expenses may include, but shall not be limited to:

a. The fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds.

b. Except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.

(12) To establish by resolution such procedures for the conduct of its affairs as it may deem necessary.



Section 45-37-170.27 - Funding.

Any county or municipality contracting with the authority shall be authorized to appropriate public funds for land acquisition, construction of improvements, and the operation thereof, and to finance by its general obligation or revenue bonds any project contracted for by it.



Section 45-37-170.28 - Debts and obligations of authority.

The debts and obligations of the authority created hereunder shall not be debts or obligations of the State of Alabama or any county or municipality thereof.









Part 2 - Health.

Division 1 - Boarding Homes.

Section 45-37-171 - Legislative findings.

The Legislature finds that there are approximately 75 boarding and rooming homes with over 800 beds in Jefferson County which serve persons who are not related by blood or marriage to the owner or operator thereof. It also finds that these boarding and rooming homes are currently inspected in accordance with the Jefferson County Board of Health regulations governing minimum standards for boarding and rooming homes adopted on February 9, 2000. These regulations do not provide for civil penalties with regard to violations of the minimum standards. There is public interest in providing reasonable civil penalties so as to prevent illegal operations, the existence of conditions harmful to residents’ health and safety, and habitual noncompliance with minimum standards.



Section 45-37-171.01 - Rulemaking authority.

(a) The Jefferson County Board of Health may adopt and establish, and amend, from time to time, reasonable rules and regulations with respect to facilities and service contracts as it, from time to time, deems necessary for the financial, health, and safety protection of persons served by boarding and rooming homes for periods of one week or more situated in the county where any of the people served are unrelated by blood or marriage to the owner or operator. The regulations may provide for the payment of an annual permit or license fee in accordance with Subpart 3; for background checks on owners, operators, and employees; and for civil fines not to exceed two thousand dollars ($2,000) per violation for any of the following violations by owners, operators, or employees:

(1) Operating a boarding or rooming home without a valid permit.

(2) Specific critical conditions as listed in the regulations and reflected on the inspection report that are a threat to the life and safety of a resident.

(3) Recurrent or continuous noncompliance with the regulations after being given notice as defined in the regulations.

(b) Regulations authorized in this section shall not extend to any facility regulated by the State Board of Health.



Section 45-37-171.02 - Enforcement.

The Jefferson County Department of Health, or its successor or designee, may enforce all rules and regulations adopted by the Jefferson County Board of Health pursuant to Section 45-37-171.01. The Jefferson County Department of Health, through the Jefferson County Health Officer, may institute any legal proceedings necessary to effect compliance with this subpart.



Section 45-37-171.03 - Construction of subpart.

The provisions of this subpart are cumulative to all other grants of authority of the Jefferson County Board of Health and the Jefferson County Department of Health, whether by local or general law.






Division 2 - Department of Health Retired Employee Compensation.

Section 45-37-171.20 - Cost-of-living increases for certain retirees.

(a)(1) Effective retroactively to October 1, 2000, each retiree of the Jefferson County Department of Health receiving monthly benefits from the City of Birmingham Retirement and Relief System, whose effective date of retirement was after the department elected to become a member in the Employees’ Retirement System and prior to October 1, 2000, shall receive a cost-of-living increase of four percent in his or her gross monthly benefit, but not less than twenty-five dollars ($25) per month.

(2) Beneficiaries of deceased retirees referenced in subdivision (1) shall receive the cost-of-living increase in the amount attained by the retiree. The increase shall not be less than twenty-five dollars ($25) per month.

(b) When future cost-of-living increases are provided to the Jefferson County Department of Health retirees and their beneficiaries who are receiving monthly benefits from the Employees’ Retirement System, the same cost-of-living increases shall be provided to the Jefferson County Department of Health retirees and their beneficiaries who are receiving monthly benefits from the City of Birmingham Retirement and Relief System and who retired after the Jefferson County Department of Health elected to become a member in the Employees’ Retirement System.



Section 45-37-171.21 - Cost-of-living adjustments.

Whenever the retired employees of the state are granted a cost-of-living adjustment (COLA) or other monetary increase by the Legislature, the retired employees and beneficiaries and pensioners and beneficiaries of the Jefferson County Department of Health shall be granted such COLA or other monetary increase. The cost of COLA or other monetary increase shall be funded out of any and all funds appropriated to the Jefferson County Department of Health.






Division 3 - Fees.

Section 45-37-171.40 - Fees for services - Authorized.

(a) The Jefferson County Board of Health is hereby authorized to designate services rendered by the health department under its control for which fees may be charged and to establish the fees to be respectively charged for such services, subject to the disapproval of such fees by the Jefferson County Commission as provided in Section 45–37–171.42, which authority may be used or not used in accordance with this subpart as and to the extent deemed necessary or desirable by the board of health. The services which may be designated pursuant to this subpart as services for which fees may be charged include, without limitation thereto all of the following:

(1) Inspection and certification services performed in connection with the administration and enforcement of public health and environmental laws and regulations.

(2) Health care services provided through outpatient clinics, home health care, or other service programs.

(3) The administration of tests to determine the incidence of disease in the population as a whole or among particular groups.

(4) The administration of vaccinations and inoculations against communicable diseases.

(5) The reproduction and certification of documents needed or requested by the public.

(b) Upon the designation of services and the establishment of fees therefor by the Jefferson County Board of Health in accordance with this subpart, the board of health is hereby authorized to charge and collect the fees so established for the services so designated. All fees established and collected pursuant to this subpart shall not replace, but shall supplement and be in addition to, any and all federal, state, and local funds otherwise provided to the Jefferson County Board of Health.



Section 45-37-171.41 - Fees for services - Amounts; hearing.

All fees established by the Jefferson County Board of Health pursuant to this subpart shall be reasonable and proportional to the costs of providing the services for which such fees shall be respectively charged, and in no event shall the fee charged for any service exceed the total cost of providing such service, including a reasonable allocation of the general administrative expenses of the Jefferson County Health Department. No fees for any services shall be initially established or subsequently increased by the Jefferson County Board of Health without a public hearing, and notice of such public hearing shall be published at least one time in a newspaper having general circulation in Jefferson County not more than four nor less than two weeks prior to the date of such public hearing. The published notice of such public hearing shall state the intention of the Jefferson County Board of Health to establish or increase fees for the services in question, shall give the date, time, and place of the public hearing with respect thereto, and shall contain a description of such services together with a schedule of the fees to be charged therefor, including an identification of any increases to be made in fees theretofore established.



Section 45-37-172.42 - Fees for services - Resolution.

Upon the adoption of a resolution by the Jefferson County Board of Health initially establishing or subsequently increasing any fees for any services, a certified copy of such resolution shall be promptly forwarded to the Jefferson County Commission. The Jefferson County Commission shall have 30 calendar days after the receipt thereof during which it may adopt a resolution disapproving the establishment or increase of such fees, and any fee or increase thereof so disapproved shall not take effect. If the Jefferson County Commission takes no action with respect to the establishment or increase of any fee within 30 days following receipt of the certified copy of the resolution of the Jefferson County Board of Health establishing or increasing such fee, then such fee or increase thereof shall take effect without the need for any action by the Jefferson County Commission and the Jefferson County Commission shall have no further power to disapprove such fee or to require its rescission or reduction. The disapproval of the establishment or increase of any fee by the Jefferson County Commission shall not preclude further action by the Jefferson County Board of Health under this subpart to reestablish and resubmit to the Jefferson County Commission such previously disapproved fee or any revision thereof, without limitation as to number of resubmissions and on such schedule as the Jefferson County Board of Health shall deem desirable.



Section 45-37-171.44 - Ability to pay fees; increase in costs and fees; funding.

No person shall be denied any service because that person, or if a minor, the parent or legal guardian of such person, is unable to pay the fee for such service established pursuant to this subpart. The determination of a person’s ability to pay shall be made in confidence and under circumstances that will protect the dignity of the person receiving the service. Using any appropriate standards of ability to pay for health care provided by the United States Government or any agency thereof, the Jefferson County Board of Health may establish a sliding fee scale based on a person’s ability to pay. Any provision of this subpart to the contrary notwithstanding, this subpart shall not be interpreted or applied to authorize any increase in the fees, if any, that any person may be required to pay for any examination, treatment, vaccination, inoculation, or other health care service of any kind that, as of September 29, 1988, is being provided by the Jefferson County Board of Health if the income of such person or the family to which such person belongs is below the poverty level for residents of the State of Alabama determined from time to time by the United States Government or any agency thereof, unless such increase is required by federal or state law to comply with, or to gain additional benefit from, Medicaid or other governmental health care assistance programs. If the Jefferson County Board of Health incurs increases in the cost of drugs or pharmaceuticals that it sells through its pharmacy operations, and if such cost increases are not defrayed by additional funding from governmental or private sources, then the Jefferson County Board of Health may increase the selling price of such drugs or pharmaceuticals to all persons, regardless of income level, to such extent as may be necessary to recover such cost increases. In the event that the Jefferson County Board of Health has an opportunity to obtain funding from private or governmental sources for new or expanded health care services not being provided as of September 29, 1988, nothing contained in this subpart shall be interpreted or applied to prevent the Jefferson County Board of Health from charging such fees for such health care services as shall be required by such private or governmental funding sources, provided that the aggregate fees charged for such health care services, together with the funding provided by such private or governmental sources, shall not exceed the cost of providing such health care services.



Section 45-37-171.45 - Disposition of fees.

All fees established and collected pursuant to this subpart shall be retained by the Jefferson County Board of Health, and such fees are hereby appropriated to such board of health for use in carrying out its responsibilities to promote and maintain the health of the people of Jefferson County. Fees for services authorized by this subpart shall be collected and processed in accordance with recommendations made by the Department of Examiners of Public Accounts.



Section 45-37-171.46 - Construction with other laws.

This subpart shall not apply to or affect any fees otherwise authorized, established, or collected under state or federal law or regulations. To the extent applicable to Jefferson County, all laws or parts of laws in conflict with this subpart are hereby repealed.






Division 4 - Hospitals.

Section 45-37-171.70 - Funds generated by Cooper Green Mercy Hospital.

(a) This section shall only apply in Jefferson County.

(b)(1) All funds generated by Cooper Green Mercy Hospital shall be retained by the hospital in its general fund to be expended as budgeted by the hospital in its general fund to be expended as budgeted by the hospital.

(2) Funds generated by Cooper Green Mercy Hospital shall not be required to be deposited in or appropriated from the Jefferson County General Fund.












Article 18 - Highways and Bridges.



Article 19 - Legislature.

Section 45-37-190 - Jefferson County Legislative Delegation Office.

(a) This section shall only apply in Jefferson County.

(b) There is hereby established the Jefferson County Legislative Delegation Office. The personnel for the legislative delegation office shall be selected and serve at the pleasure of the delegation. The employees shall receive the same benefits and be subject to the same rules and regulations as employees of the state Merit System regarding retirement, leave accrual and usage, and insurance benefits.






Article 20 - Licenses and Licensing.

Section 45-37-200.01 - Boat licenses.

The director of revenue or commissioner of licenses or license commissioner or other public officer performing such services for Jefferson County is hereby authorized to issue boat licenses pursuant to Chapter 5 of Title 33, by mail and may collect an issuance fee in addition to all other fees authorized by law in an amount not to exceed two dollars ($2).



Section 45-37-200.02 - Occupational license fee.

(a) The authority of the governing body of Jefferson County, of the State of Alabama, to levy or collect an occupational license fee, or any similar fee or tax, on or from individuals, is hereby limited as follows:

(1) No such fee or tax shall exceed one-half of one percent of income, wage, or salary.

(2) No such fee or tax shall be increased without the approval of the Alabama Legislature.

(b) No authorization to levy or collect any occupational license fee, or similar tax or fee, is hereby conferred. This section shall not create any additional licensing or taxing authority.



Section 45-37-200.03 - Issuance of motor vehicle or boat registrations; fees; disposition of funds.

(a) The Legislature finds that Jefferson County has reduced the number of locations where the citizens of Jefferson County may be issued their motor vehicle registrations due to the financial difficulties of the county resulting in impediments to the citizens and to the collection of state and local taxes and fees. The Legislature further finds that there is a substantial local need to provide additional and supplemental means for the issuance of motor vehicle registrations in Jefferson County in response to a demonstrated local need in the county. The Legislature further finds that citizens often desire to register their boats at the same time that they register their motor vehicles, and therefore, citizens should be able to register their boats at the same locations where they register their motor vehicles as a matter of public convenience.

(b) In Jefferson County, the mayor of any city in the county may designate a city officer or his or her agents and employees, to issue motor vehicle registrations, to include the issuance of license plates and decals. In the case of the initial registration or change in the ownership of a motor vehicle, the designated city officer, or his or her agents or employees, may only issue a motor vehicle license plate or decal if a new Alabama title application has been completed for the applicable motor vehicle by a designated agent of the Department of Revenue. The designated city officer, or his or her agents or employees, may only issue motor vehicle registrations for a resident of the city. The designated city officer, or his or her agents or employees, shall collect the registration fees and taxes on the vehicle or boat and remit the registration fees and taxes in the same manner as the county license plate issuing official. In addition, the city license plate issuing official, or his or her agents or employees, shall collect the same issuance fees as provided for the county license plate issuing official, which fees shall be retained by the city and credited to the city general fund. In addition, the city may levy and collect an additional issuance fee as provided in subsection (c). The city shall also deduct and retain in the city general fund all commissions on the assessment and collection of ad valorem taxes in the same manner as the county license issuing official, except that the calculation of commissions for assessments and collections of taxes on motor vehicles for the General Fund of the state and the general fund of the county shall be at a rate of one percent for assessments and one percent for collections. The city shall be audited by the Department of Examiners of Public Accounts related to the issuance of motor vehicle registrations pursuant to this section. The city shall be responsible for any shortages as determined by the audit. The designated city officer shall be bonded by a bonding company authorized to do business in this state in such sums sufficient to cover the amounts set out in Section 12-13-33 for judges of probate. The bond shall be conditioned as other official bonds are conditioned and shall be approved by the mayor and the city council of the city.

(c) The city council of a city that issues motor vehicle or boat registrations, or both, pursuant to this section may levy an annual additional issuance fee, not to exceed five dollars ($5), for each motor vehicle or boat registration issued by the designated city officer, and his or her agents or employees. The annual additional fee authorized by this section shall become due at the same time the state registration fee becomes due. The annual additional fee shall not be collected more than once per vehicle during a registration year. The local issuance fee collected pursuant to this subsection shall be deposited into the general fund of the city levying the fee and shall be used for the operation of the city license plate issuing official's office.

(d) The provisions of this section are supplemental and shall not affect any existing law except as needed to implement this section.






Article 21 - Motor Vehicles and Transportation.

Section 45-37-210 - Metropolitan Rapid Rail Study Commission.

(a) There is created a rapid rail authority in Jefferson County to be called the Metropolitan Rapid Rail Study Commission, hereinafter referred to as the commission. The commission shall be a body corporate and politic, shall be governed and managed as provided for in this section, and shall have the powers and duties provided for by this section, and other applicable provisions of law.

(b) The commission shall be composed of five members as follows:

(1) One member appointed by the Jefferson County State Senate Delegation.

(2) One member appointed by the Jefferson County State House Delegation.

(3) One member appointed by the Board of Directors of the Birmingham-Jefferson County Transit Authority.

(4) One member appointed by the Mayor of the City of Birmingham.

(5) One member appointed by the Jefferson County commissioner in charge of roads and transportation.

(c)(1) The members shall be appointed to four-year terms and may be reappointed one time. The appointment of the Board of Directors of the Birmingham-Jefferson County Transit Authority shall be exempt from the one term reappointment limitation. The persons appointed shall be representative of and knowledgeable about rail transportation operations or service.

(2) The commission shall elect a chair and other officers as it may deem necessary, and shall meet at least quarterly, and may meet at any time on the call of the chair or upon request of a majority of the membership.

(3) A quorum of the commission shall be a majority of the total membership.

(4) Any appointed commission member may designate in writing a representative or proxy who may vote and fully participate in the actions of the board.

(5) Official actions of the commission shall require an affirmative or negative vote of a majority of the total membership of the commission.

(6) The commission is authorized to establish through bylaws such procedures and rules for its operation as it may deem necessary or useful, including the maintenance of minutes and other official records and the adoption of an annual budget.

(7) Members of the commission shall serve without compensation, but appointed or designated members may receive reimbursement for actual and necessary travel expenses from funds available to the commission.

(d) The commission may employ personnel as it deems necessary from available funds and may utilize services or assistance from any included county or municipality or other public board or agency, including the loan of personnel.

(e) The commission shall have the following powers, rights, and duties:

(1) To plan for and propose a rapid rail system in Jefferson County.

(2) To adopt and use a corporate seal.

(3) To study feeder transit services to rail stations in coordination with the Birmingham-Jefferson County Transit Authority.

(4) To submit the scope of services for the study of rapid rail to the Birmingham-Jefferson County Transit Authority for inclusion in its regional transportation study.

(5) To cooperate with other governmental entities and to contract with other governmental agencies including, but not limited to, the State Department of Transportation, the federal government, counties, and municipalities.

(6) To enter into joint planning agreements.

(f) The commission may develop a plan for providing various rapid rail services which shall include, but not be limited to, the following:

(1) Establishment, location, or relocation of transit routes.

(2) Areas to be served.

(3) Frequency and method of services.

(4) Coordination of existing services.

(5) Contributions by governments in the service area toward the cost of transit services.

(6) Sources and methods of funding existing or expanding services.

(7) Provision of special services for handicapped persons or other persons unable to use regularly scheduled and equipped services.

(8) Provision of services for special events or occasions.

(9) Any other provisions necessary or desirable to establish a coordinated, reliable, scheduled rapid rail service.

(g) The commission may solicit, accept, and expend grants, appropriations, contributions, or other funds from any source, public or private, and maintain an accounting of the receipts and expenditures, subject to audit by the Department of Examiners of Public Accounts.

(h) Any department or agency of the state, or any county, municipality, or metropolitan government, or any agency thereof, may, upon request of the commission, provide any services or assistance to the commission in preparing a plan.






Article 22 - Parks, Historic Preservation, Museums, and Recreation.

Part 1 - Fishing.

Section 45-37-220 - Taking, catching, or killing of nongame fish in certain public waters using wire baskets.

(a) The Director of the Department of Conservation and Natural Resources is hereby authorized and empowered to promulgate rules and regulations authorizing the taking, catching, or killing of nongame fish from the public waters of Jefferson County, except in municipal parks, by the use of wire baskets having a mesh of one inch or larger.

(b)(1) Any person desiring a license to fish with such wire baskets in areas where they may be legalized by regulation, as provided for above, may apply to the judge of probate or other appropriate licensing authority in the county and shall pay a privilege license tax of one dollar ($1) for each wire basket with which he or she proposes to fish. The judge of probate, license commissioner, or other person authorized and designated to issue fishing licenses shall be entitled to a fee of twenty-five cents ($.25) for each license so issued, which fee shall be in addition to the amount designated in this section as the cost of such license. The judge of probate shall issue such license on forms provided by the Department of Conservation and Natural Resources and shall keep a permanent record of all licenses issued and all taxes received. Licenses shall be issued on a fiscal year basis and all licenses issued in any year shall expire on September 30 of that year.

(2) The revenue derived from the sale of the license provided for in this section shall be remitted to the Department of Conservation and Natural Resources on the first day of each month by the issuing officer and shall be covered into the State Treasury to the credit of the Game and Fish Fund.

(c) It shall be illegal for any person to obtain more than four such licenses or fish with more than four such baskets.

(d) Any basket or baskets that may become legal for use in the waters of the county under this section shall be clearly marked with the name of the licensee operating, using, and owning the basket and the license number of the basket.

(e) All wire baskets not marked in accordance with the preceding subsection shall be destroyed upon discovery by any officer, agent, or employee of the Department of Conservation and Natural Resources.

(f) Only nongame fish may be taken, captured, or killed by means of any basket that may become legal for use in such county under this section. All game fish taken in such baskets shall immediately be returned to the waters from whence taken with the least possible harm.

(g) The licenses provided for in this section shall not be sold to any person holding a commercial fishing license or engaged in the business of commercial fishing, and it shall be unlawful for any persons holding a wire basket license or using a wire basket under this section to sell or offer for sale any fish within or without any such counties. It is the specific intent of this section to allow the use of wire baskets to catch fish for personal consumption only.

(h) It shall be illegal for any person to raise, inspect, or take fish from any wire basket that may be legalized under this section unless such person shall hold in his or her name and have in his or her possession the license for the particular basket he or she is raising, inspecting, or from which he or she is taking fish. Nothing in this subsection shall prevent the raising of such baskets for inspection by any officer, agent, or employee of the Department of Conservation and Natural Resources.

(i) Any person who violates this section shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than twenty-five dollars ($25). In addition, all basket licenses for such person shall be revoked, and no other such licenses shall be issued to him or her until the expiration of a period of three years from the date of such conviction.






Part 2 - Reserved.






Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-37-230 - Salary; expense allowance.

(a) Effective beginning the next term of office, the annual salary of the Sheriff of Jefferson County shall be one hundred sixty thousand dollars ($160,000).

(b) Effective beginning the next term of office, the sheriff shall receive the same cost-of-living increases provided to deputy sheriffs in Jefferson County granted after that date.



Section 45-37-230.01 - Subsistence allowance for certain law enforcement officers.

(a) Any nonelected law enforcement officer, including the sheriff’s executive assistant, who is employed by the Jefferson County Sheriff’s Department on a full-time basis, shall receive a subsistence allowance of eight dollars for each working day of a pay period while engaged in the performance of his or her duties as a law enforcement officer. This allowance shall be in addition to all other compensation, expenses, and allowance provided for such officers. Provided, however, that this subsistence allowance shall remain in effect only as long as any portion of the one-half percent occupational tax passed by the Jefferson County Commission in ordinance #1120 dated September 29, 1987, remains in effect.

(b) This subsistence allowance shall not be subject to any income or other taxes levied by the State of Alabama or the federal government.

(c) Provided, however, this section shall become null and void upon the repeal in its entirety of Jefferson County ordinance #1120 dated September 29, 1987.



Section 45-37-230.02 - Replacement of clothing or equipment.

The court of county commissioners, board of revenue, or other like governing body of any county having a population of more than 600,000 according to the 1970 or any subsequent federal decennial census, may appropriate county funds to pay the actual cost of replacing any clothing or equipment of a deputy sheriff, probation officer, or juvenile detention officer of the county that is damaged or destroyed while such officer is engaged in the performance of his or her official duties and acting within the line and scope of his or her authority.






Part 2 - Crimes and Offenses.

Section 45-37-231 - False personation of a peace officer.

In Jefferson County, any person who falsely personates a peace officer of this or any other state, or any political subdivision thereof; or any person who under color of such false personation shall perform or attempt to perform, the duties of any such peace officer, or shall under color of such personation deprive any person of a legal right shall be guilty of a misdemeanor, and, upon conviction, be punished by imprisonment in the county jail at hard labor for a period not to exceed six months, or by a fine of not more than five hundred dollars ($500) or by both in the discretion of the court.



Section 45-37-231.01 - Residential limitations on criminal sex offenders.

(a) This section shall only apply in Jefferson County.

(b)(1) No adult or unrelated juvenile criminal sex offender may establish a residence or other living accommodation in a residence where another criminal sex offender whose name appears on the Jefferson County Sheriff’s official published sex offender list resides.

(2) No more than one adult criminal sex offender whose name appears on the Jefferson County Sheriff’s official published sex offender list may establish residence or other living accommodations in any apartment complex unless there is a distance of 100 yards or more from the residence in the apartment complex of any other adult criminal sex offender.

(3) The owner or lessee of the property who knowingly, willingly, or intentionally permits a violation of subdivision (1) or subdivision (2) shall be subject to a civil penalty of five thousand dollars ($5,000) for each violation. When collected, those penalties shall be equally distributed to the Birmingham Police Department Sex Offender Unit and the Jefferson County Sheriff’s Department Sex Offender Unit.

(4) An owner or lessee of property shall not be in violation of subdivision (1) or subdivision (2) if the sex offender is the spouse or child of the owner or lessee or if the spouse or child is the owner or lessee of the property.

(5) An owner of property shall not be in violation of subdivision (1) or subdivision (2) where the application for a lease or the lease itself provides a signed statement by the lessee that the lessee is not a convicted sex offender.






Part 3 - Employees.

Division 1 - Assistant Sheriff, Bessemer Division.

Section 45-37-232 - Office continued.

(a) The office of Assistant Sheriff, Bessemer Division of Jefferson County, Alabama, is hereby continued. The duties, responsibilities, qualifications, and term of the Assistant Sheriff, Bessemer Division, shall remain the same as now provided by law.

(b) Whoever is serving in the office of Assistant Sheriff, Bessemer Division, on September 30, 1988, shall continue to serve for the remainder of the term to which he or she was appointed. Subsequent appointments shall be made in the same manner as is now provided and eligibility for return to the civil service system as per Section 36-26-32.1 shall be continuing.

(c) The Assistant Sheriff, Bessemer Division, shall receive all benefits that are received by civil service system employees and is to be compensated at a rate equal to three civil service system pay grades, 15 percent, higher than the total compensation received by the highest paid employee serving under the sheriff, except that the total compensation received by the Assistant Sheriff, Bessemer Division, shall be maintained at a rate equal to the total compensation received by the Chief Deputy Sheriff, Birmingham Division. Compensation for the Assistant Sheriff, Bessemer Division, shall be paid in equal biweekly installments out of the county general fund.






Division 2 - Chief Deputy Sheriff.

Section 45-37-232.20 - Unclassified service; compensation.

(a) Upon the occurrence of a vacancy in the office of Chief Deputy Sheriff of Jefferson County, such office shall cease to be in the classified service of the county pursuant to the county civil service or merit system law. Thereafter the Chief Deputy Sheriff of Jefferson County shall be an employee of the county in the unclassified service. Such chief deputy shall be appointed by the sheriff without regard to the county civil service or merit system law, and he or she shall serve at the pleasure of the sheriff.

(b) The compensation of the Chief Deputy Sheriff of Jefferson County shall be a salary payable out of the county treasury, in the same manner and at the same time as the salaries of other employees of such county are paid. The chief deputy shall receive salary compensation in an amount equal either to (1) an amount 15 percent more than the total salary being paid to the highest paid employee of Jefferson County serving under the sheriff, other than the Chief Deputy or the Assistant Sheriff, Bessemer Division; or, (2) such greater amount as shall be fixed by the sheriff with the approval of the county commission. The chief deputy shall also receive the same benefits as do employees in the classified service of the county, including longevity or any other kind of pay.

(c) The Sheriff of Jefferson County shall not fill the position of chief deputy in the manner herein authorized until the next vacancy in such office occurs.






Division 3 - Confidential Secretary.

Section 45-37-232.40 - Compensation; benefits; employment status.

(a)(1) The Sheriff of Jefferson County may employ a confidential secretary in lieu of an executive secretary. The confidential secretary of the sheriff shall be paid the same compensation as the confidential secretary of the Jefferson County Commission. The confidential secretary of the sheriff shall not be subject to any merit system applicable to the employees of Jefferson County. If, at the time of employment as a confidential secretary of the sheriff, the person employed is an employee of Jefferson County and subject to a merit system, the person, upon the date of termination as a confidential secretary of the sheriff, shall be entitled to return to the employ of Jefferson County in a position subject to the merit system classification which is equal to or higher than the position that was held by the person as of the date the person was originally employed as a confidential secretary of the sheriff.

(2) Service time as a confidential secretary of the sheriff shall be considered, for all purposes, as service time as a merit system employee of Jefferson County if the person subsequently returns to a merit system classification as described in subdivision (1).

(3) A confidential secretary of the sheriff shall receive the same benefits that a merit system employee of Jefferson County receives, including, but not limited to, longevity pay.

(b) A confidential secretary of the sheriff may become a member of any pension plan applicable to employees of Jefferson County, if application for membership is made to the pension plan within 30 days of the date of employment as a confidential secretary of the sheriff.

(c) No person may run for elected county office while employed as a confidential secretary of the sheriff.






Division 4 - Executive Assistant.

Section 45-37-232.60 - Compensation; benefits.

(a) The executive assistant to the Sheriff of Jefferson County shall receive all of the following:

(1) A salary in the same amount as a person classified as captain employed by the Jefferson County Sheriff’s Department.

(2) The educational incentives paid to a sworn deputy with a four year college degree and all other benefits received by a sworn deputy.

(3) Any uniform or clothing allowance as provided by resolution of the Jefferson County Commission.

(b) In addition such executive assistant shall be eligible to receive additional compensation for longevity and for such cost of living pay increases as may be granted by the Jefferson County Commission to classified Jefferson County employees.

(c) This section shall entitle the executive assistant to qualify for and receive vacation, retirement, and sick benefits in accordance with the same formula as applied to classified employees of the county.

(d) The foregoing shall not be interpreted to prevent the executive assistant from receiving reimbursement for actual expenses legally incurred and authorized.









Part 4 - Fees.

Division 1 - Pistol Permit.

Section 45-37-233 - Pistol permit fee.

(a) This section shall be known as the Pistol Permit Reduction Act of 1999 for Jefferson County.

(b) In Jefferson County, the total fee for issuance of a permit to carry a pistol as provided by Section 13A-11-75 shall be seven dollars fifty cents ($7.50) per year. The fee shall be paid by the sheriff to the county treasurer and the county treasurer shall distribute the seven dollars fifty cents ($7.50) as follows:

(1) Four dollars fifty cents ($4.50) shall be distributed to the retirement system established by Article 12.

(2) Fifty cents ($.50) shall be distributed to the Jefferson County Sheriff’s Fund.

(3) Two dollars fifty cents ($2.50) shall be distributed to a fund in the county treasury designated the Jefferson County Legislative Delegation Office Fund to be further distributed as provided herein. Any amounts previously distributed and not expended pursuant to this subdivision shall be transferred to the fund. Any amounts in the fund over one hundred twenty thousand dollars ($120,000) on April 10, 2014, shall thereafter be distributed to the public school systems in the county to be used for the operation of the public schools, including, but not limited to, being used for school security, on a pro rata basis based on the number of school students in each school system, including the City of Gardendale School System, to the total number of students in the county based on enrollment numbers for the 2013-2014 school year as reported to the State Department of Education.

Notwithstanding the distribution provided in the preceding sentence, in the event the City of Gardendale School System has not been officially separated from the Jefferson County School System at the time of any distribution provided for therein, the portion of the funds that would have been distributed to the City of Gardendale School System based on the distribution formula provided therein shall be distributed to the City of Gardendale to be used only for the operation of the Gardendale School System upon separation.

The remaining balance in the fund and any amounts accruing pursuant to this subdivision after the distribution provided in the preceding sentence or the portion needed thereof shall be spent for the operation of a legislative office located in Birmingham.






Division 2 - Service of Process.

Section 45-37-233.20 - Collection and disposition of fee.

(a) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, constable, or other appropriate court official in the civil division of the district and circuit courts of Jefferson County shall increase the fee by ten dollars ($10) for each subpoena served and for all other documents served by the sheriff’s office, or its designee.

(b) The court official designated in Jefferson County by law for the respective courts shall collect the additional service of process fee pursuant to subsection (a) and remit the fees collected to the county general fund. Five dollars ($5) of each fee collected shall be deposited in the Jefferson County Sheriff’s Fund and used for law enforcement purposes as determined by the sheriff, two dollars ($2) of each fee collected shall be distributed to the General Fund of the City of Birmingham for public safety purposes, one dollar ($1) of each fee collected shall be distributed to defray the health insurance contributions of the employees of the sheriff’s office, one dollar ($1) shall be distributed evenly to the other municipalities, excluding Birmingham, in Jefferson County, and one dollar ($1) shall be distributed proportionately based on population based on the last federal census to the other municipalities, excluding Birmingham, in Jefferson County.









Part 5 - Jails.

Section 45-37-234 - Jail store.

(a) The Sheriff of Jefferson County is authorized to operate a jail store for inmates within the confines of the Jefferson County Detention Facility and Annexes. The jail store shall be operated to serve the needs of the county jail population.

(b) All monies collected under subsection (a) shall be deposited by the Sheriff of Jefferson County or the appointed agent of the sheriff in any bank located in Jefferson County selected by the sheriff into a fund known as the Sheriff’s Commissary Fund.

(c) The Sheriff’s Commissary Fund as provided in subsection (b) shall be drawn upon by the Sheriff of Jefferson County or the appointed agent of the sheriff and shall be used for the betterment of law enforcement or in the interest thereof or in the public’s interest in the discharge of the office of the sheriff, as the sheriff sees fit.

(d) All monies collected, if any, as outlined in subsection (a) prior to September 11, 1997, shall be transferred into the Sheriff’s Commissary Fund created by subsection (b).

(e) Any funds spent for the betterment of law enforcement or in the interest thereof accruing from any jail store operated by the former or present Sheriff of Jefferson County prior to September 11, 1997, are ratified and confirmed as legal expenditures and, if necessary to carry out the purposes of this subsection, seven thousand one hundred dollars ($7,100) is hereby appropriated from the monies transferred under subsection (d) to the Sheriff of Jefferson County.

(f) The establishment of the Sheriff’s Commissary Fund and the use of the funds shall in no way diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(g) The Department of Examiners of Public Accounts is authorized to audit the monies annually and submit a copy of the audit to the sheriff within 30 days of its completion.






Part 6 - Office.

Section 45-37-235 - Office space; personnel and functions.

The Jefferson County Commission is hereby required to provide adequate and sufficient office space in the proposed new Jefferson County Sheriff's Headquarters building located at Eighth Avenue and 22nd Street, North, in the City of Birmingham, Alabama, for accommodation of the sheriff's department personnel now stationed at Fairfield so that such personnel and functions shall be returned to the county seat so as to reestablish a central and principal base of operations and to further enhance the sheriff in carrying out the duties of his or her office. Such personnel and functions shall include, but not necessarily be limited to, supervision, communications, records, equipment, investigatory, and office staff support personnel.









Article 24 - Taxation.

Part 1 - Operation of Office and Officials.

Division 1 - Compensation and Benefits.

Section 45-37-240 - Tax assessors.

(a)(1) Commencing immediately following November 29, 1999, the Tax Assessor of Jefferson County shall be entitled to an additional expense allowance in the amount of twelve thousand dollars ($12,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent tax assessor, the annual salary for the Tax Assessor of Jefferson County shall be seventy-three thousand eight hundred dollars ($73,800) per annum, payable in equal monthly installments from the general fund of the county and at that time, subdivision (1) shall become null and void.

(b)(1) Commencing immediately following November 29, 1999, the elected Assistant Tax Assessor, Bessemer Division, of Jefferson County shall be entitled to an additional expense allowance in the amount of eleven thousand twenty dollars ($11,020) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent elected Assistant Tax Assessor, Bessemer Division, the annual salary for the elected Assistant Tax Assessor, Bessemer Division, shall be sixty-six thousand four hundred twenty dollars ($66,420) per annum, payable in equal monthly installments from the general fund of the county and at that time, subdivision (1) shall become null and void.

(c)(1) Commencing immediately following November 29, 1999, the Chief Deputy Tax Assessor, Birmingham, of Jefferson County shall be entitled to an additional expense allowance in the amount of eleven thousand twenty dollars ($11,020) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent Chief Deputy Tax Assessor, Birmingham, the annual salary for the Chief Deputy Tax Assessor, Birmingham, shall be sixty-six thousand four hundred twenty dollars ($66,420) per annum, payable in equal monthly installments from the general fund of the county and at that time, subdivision (1) shall become null and void.

(d)(1) Commencing on December 1, 1999, the Chief Deputy Tax Assessor, Bessemer Division, of Jefferson County shall be entitled to an additional expense allowance in the amount of nine thousand seven hundred twenty dollars ($9,720) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent Chief Deputy Tax Assessor, Bessemer Division, the annual salary for the Chief Deputy Tax Assessor, Bessemer Division, shall be fifty-nine thousand seven hundred seventy-eight dollars ($59,778) per annum, payable in equal monthly installments from the general fund of the county and at that time, subdivision (1) shall become null and void.

(e) The expense allowances in subsections (a) to (d), inclusive, shall be considered salary for purposes of calculating retirement contributions and benefits.



Section 45-37-240.01 - Tax collectors; deputy judges of probate, treasurers.

(a)(1) The Tax Collector of Jefferson County shall be entitled to an additional expense allowance in the amount of twelve thousand dollars ($12,000) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent tax collector, the annual salary for the Tax Collector of Jefferson County shall be seventy-three thousand eight hundred dollars ($73,800) per annum, payable in equal monthly installments from the general fund of the county and at that time, subdivision (1) shall become null and void.

(b)(1) The elected Assistant Tax Collector, Bessemer Division, of Jefferson County shall be entitled to an additional expense allowance in the amount of eleven thousand twenty dollars ($11,020) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent elected Assistant Tax Collector, Bessemer Division, the annual salary for the elected Assistant Tax Collector, Bessemer Division, shall be sixty-six thousand four hundred twenty dollars ($66,420) per annum, payable in equal monthly installments from the general fund of the county and at that time, subdivision (1) shall become null and void.

(c)(1) The Chief Deputy Tax Collector, Birmingham, of Jefferson County shall be entitled to an additional expense allowance in the amount of eleven thousand twenty dollars ($11,020) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent Chief Deputy Tax Collector, Birmingham, the annual salary for the Chief Deputy Tax Collector, Birmingham, shall be sixty-six thousand four hundred twenty dollars ($66,420) per annum, payable in equal monthly installments from the general fund of the county and at that time, subdivision (1) shall become null and void.

(d)(1) The Chief Deputy Tax Collector, Bessemer Division, of Jefferson County shall be entitled to an additional expense allowance in the amount of nine thousand seven hundred twenty dollars ($9,720) per annum, which shall be in addition to all other expense allowances, compensation, or salary provided by law. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) Beginning with the expiration of the term of the incumbent Chief Deputy Tax Collector, Bessemer Division, the annual salary for the Chief Deputy Tax Collector, Bessemer Division, shall be fifty-nine thousand seven hundred seventy-eight dollars ($59,778) per annum, payable in equal monthly installments from the general fund of the county and at that time, subdivision (1) shall become null and void.

(e)(1) On June 14, 2007, the Deputy Judge of Probate of the Bessemer Division of Jefferson County shall be entitled to an additional expense allowance so that the total annual compensation of the Deputy Judge of Probate, Bessemer Division, is equal to the total compensation of the Assistant Tax Collector, Bessemer Division. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) At the commencement of the next term of office, the annual salary of the Deputy Judge of Probate, Bessemer Division, shall be equal to the salary of the Assistant Tax Collector, Bessemer Division, plus any expense allowance due to cost-of-living increases being paid at the time to the Assistant Tax Collector, Bessemer Division. This salary shall be payable in equal monthly installments from the general fund of the county.

(f)(1) On June 14, 2007, the Treasurer of Jefferson County shall be entitled to an additional expense allowance in an amount to make the total annual compensation of the Treasurer of Jefferson County equal to the annual compensation of the Tax Collector of Jefferson County. This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) At the commencement of the next term of office, the annual salary of the Treasurer of Jefferson County shall be equal to the annual compensation of the Tax Collector of Jefferson County plus any expense allowances due to cost-of-living increases being paid at that time to the Tax Collector of Jefferson County, payable in equal monthly installments from the general fund of the county.

(g)(1) On June 14, 2007, the Deputy Treasurer of Jefferson County, Bessemer Division, shall be entitled to an additional expense allowance so that the total annual compensation of the Deputy Treasurer of Jefferson County, Bessemer Division, is equal to 90 percent of the total compensation of the Treasurer of Jefferson County including an additional expense allowance hat is 90 percent of the expense allowance granted to the Treasurer in subdivision (1) of subsection (f). This expense allowance shall be payable in equal monthly installments from the general fund of the county.

(2) At the commencement of the next term of office, the annual salary for the Deputy Treasurer, Bessemer Division, shall be equal to 90 percent of the salary of the Treasurer of Jefferson County, payable in equal monthly installments from the general fund of the county.

(h) The expense allowance increases in subsections (a) to (e), inclusive, shall be considered salary for purposes of calculating retirement contributions and benefits.

(i) Beginning with the fiscal year commencing October 1, 2007, the Jefferson County Treasurer, Deputy Treasurer, Bessemer Division, and Deputy Judge of Probate, Bessemer Division, shall be entitled to the same uniform increases, including cost-of-living increases, that are granted to county employees by the county commission at the time of approval of the county budget. The increases shall be in the same amount or percentage, as the case may be, as that amount or percentage increase provided to the employees of the county. These cost-of-living increases shall be classified as an expense allowance during any term of the official and shall be converted to salary beginning the next term of office.



Section 45-37-240.02 - Automobile furnished by county; automobile expense allowance.

(a) This section shall apply only to Jefferson County.

(b) As used in this section, the term county official shall mean each Jefferson County Commissioner, the Jefferson County Tax Assessor, the Jefferson County Tax Collector, the Jefferson County Assistant Tax Collector, Bessemer Division, the Assistant Jefferson County Tax Assessor, Bessemer Division, the Jefferson County Treasurer, Birmingham Division, and the County Treasurer, Bessemer Division.

(c)(1) Each incumbent county official shall have the option of electing, as hereinafter provided, either (i) to have an automobile with fuel, oil, and repairs furnished by Jefferson County, for use in carrying out his or her official duties as such county official, or, in lieu thereof, (ii) to have an automobile expense allowance from the county of one hundred dollars ($100) per week or portion of a week as reimbursement for the county official's use of a personal vehicle and fuel, oil, and repairs for such official duties.

(2)a. Each incumbent county official shall inform the Jefferson County Commission in writing within 30 days of August 7, 1995, of his or her election of (1)(i) or (1)(ii).

b. Thereafter, each county official shall, within 60 days after taking office, inform the county commission in writing of his or her election of (1)(i) or (1)(ii).

c. The election authorized hereby, shall apply for the remainder of the county official's term of office. An election may be changed as follows:

Within 30 days of the beginning of each fiscal year, a county official may make a new election by informing the county commission thereof in writing.

d. The county commission may provide the county automobiles elected hereunder from the existing county fleet or as a new purchase at the discretion of the commission. The county official shall be entitled to receive the expense allowance authorized herein pending delivery of any automobile elected herein.

(d) The automobile expense allowance authorized hereby shall be in lieu of any other automobile expense allowance for the county officials and shall be cumulative with, and not in lieu of, any other law providing an allowance to the county commissioners.



Section 45-37-240.03 - Appointment chief deputy tax assessor and collector.

(a) In Jefferson County, the appointed chief deputy tax assessor and the appointed chief deputy tax collector, in Birmingham, and the appointed chief deputy tax assessor and appointed chief deputy tax collector, Bessemer Division, shall receive the same benefits as other county employees, including, but not limited to, all cost-of-living pay raises and longevity raises.

(b) This section is declaratory of existing law and supplemental to all other laws relating to the chief deputy tax assessors and collectors in Jefferson County. This section shall not be interpreted to authorize the compensation of these employees to exceed 90 percent of the compensation of the appointing official.






Division 2 - Election of Assistant Tax Collector, Assistant Tax Assessor, and Deputy Treasurer, Bessemer Division.

Section 45-37-240.20 - Election procedures.

(a)(1) Those deputy or assistant county officials serving in the branch offices in the City of Bessemer in Jefferson County maintained as required by Act No. 490, H. 1566, Regular Session, (General Acts of Alabama 1915, p. 549), hereinafter listed, in lieu of being appointed by the principal county officers, shall be elected and nominated in the same manner that the circuit judges sitting at Bessemer and the deputy district attorney of the Bessemer Division of Jefferson County are nominated and elected, as follows, by the qualified voters of the territory over which the Circuit Court of the Tenth Judicial Circuit sitting at Bessemer has and exercises jurisdiction, and each of such officials shall at the time of his or her election and during his or her term of office reside within the territory from which he or she is elected.

a. The assistant tax collector shall be elected at the general election held on the first Tuesday after the first Monday in November, 1984, and every six years thereafter.

b. The assistant tax assessor shall be elected at the first general election held on the first Tuesday after the first Monday in November, 1984, and every six years thereafter.

c. The deputy treasurer shall be elected at the general election held on the first Tuesday after the first Monday in November, 1984, and every four years thereafter.

(2) The duties and compensation of such officials shall be the same as heretofore provided by law.

(3) Each principal county officer may summarily remove his or her deputy or assistant elected as prescribed above only if he or she has good and valid reasons for believing that such deputy or assistant is guilty of one of the offenses for which the principal may be impeached, and if he or she does remove such deputy or assistant, the principal officer shall immediately notify the judge of probate of the county of the vacancy and the judge of probate shall call a special election to be held not less than 30 nor more than 45 days thereafter, to fill such vacancy.

(b) The section is cumulative, and shall be construed in pari materia with other laws regulating county offices and officers of Jefferson County, and particularly those provisions of law requiring, providing for, or in any way relating to the branch office system of the county; nevertheless all laws, or parts of laws which directly conflict herewith are hereby repealed.






Division 3 - Appointment of Chief Deputy Tax Assessors.

Section 45-37-240.40 - Qualifications; compensation.

(a) The elected Jefferson County Tax Assessor and the elected Jefferson County Assistant Tax Assessor, Bessemer Division, are empowered to each appoint one person to serve as chief deputy. The appointees shall be residents of their respective divisions of the county at the time of their appointment and so long as they hold the positions of chief deputy.

(b) Chief deputies shall present documentary proof of a minimum of five years' experience in cadastre prior to their appointment, and shall hold certification by the State of Alabama as a tax administrator, or, shall achieve such certification within three years of appointment. If the Alabama certification as tax administrator should cease to be available, appointees shall obtain comparable evidence of technical proficiency as may be required by the appointing authority.

(c) Chief deputies shall be compensated at a rate equal to Jefferson County Merit System Class 30, however, in no event shall such compensation exceed 90 percent of the compensation received by the appointing authority. Funding for the chief deputies shall be prorated on the same basis as is provided for appointing officials, and compensation shall be paid in equal biweekly installments out of the county general fund.

(d) Chief deputies shall receive any and all benefits that are received by Merit System employees, including longevity payments, and if they are Merit System employees at the time of their appointment, they may return to the Merit System upon termination of their appointment as provided in Section 36-26-32.1.






Division 4 - Appoinment of Chief Deputy Tax Collectors.

Section 45-37-240.60 - Chief deputy - Jefferson County Tax Collector.

(a) The elected Jefferson County Tax Collector is empowered to appoint one person to serve as chief deputy. The appointee shall serve at the pleasure of the elected Jefferson County Tax Collector. The appointee shall be a resident of the county at the time of his or her appointment and so long as he or she holds the position of the chief deputy.

(b) The chief deputy shall receive any and all benefits that are received by Merit System employees, including longevity payments, and if he or she is a Merit System employee at the time of his or her appointment, he or she may return to the Merit System upon termination of his or her appointment as provided in Section 36-26-32.1.



Section 45-37-240.61 - Chief deputy - Jefferson County Assistant Tax Collector, Bessemer Division.

(a) The elected Jefferson County Assistant Tax Collector, Bessemer Division, is empowered to appoint one person to serve as chief deputy. The appointee shall be a resident of the county at the time of his or her appointment and so long as he or she holds the position of chief deputy.

(b) The chief deputy shall present documentary proof of a minimum of three years' experience in ad valorem property tax collections and shall hold certification by the State of Alabama as a tax administrator, or shall achieve such certification within three years of appointment. If the Alabama certification as tax administrator should cease to be available, the appointee shall obtain comparable evidence of technical proficiency as may be required by the appointing authority.

(c) The chief deputy shall receive any and all benefits that are received by Merit System employees, including longevity payments, and if they are Merit System employees at the time of their appointment, they may return to the Merit System upon termination of their appointment as provided in Section 36-26-32.1.






Division 5 - Qualifications of Appointed Chief Deputy Tax Assessors and Chief Deputy Tax Collector, Bessemer Division.

Section 45-37-240.80 - Appointee qualifications.

(a) The Jefferson County Tax Assessor shall determine the qualifications of the person appointed as chief deputy. The appointee shall have a minimum of three years' accounting, business, or real estate experience, and knowledge of generally accepted accounting principles and procedures. The appointee shall be a resident of the county at the time of appointment and so long as he or she holds the position of chief deputy.

(b) The Jefferson County elected Assistant Tax Assessor, Bessemer Division, shall determine the qualifications of the person appointed as chief deputy. The appointee shall have a minimum of three years' accounting, business, or real estate experience, and knowledge of generally accepted accounting principles and procedures. The appointee shall be a resident of the county at the time of appointment and so long as he or she holds the position of chief deputy.

(c) The Jefferson County elected Assistant Tax Collector, Bessemer Division, shall determine the qualifications of the person appointed as chief deputy. The appointee shall have a minimum of three years' accounting, business, or real estate experience, and knowledge of generally accepted accounting principles and procedures. The appointee shall be a resident of the county at the time of appointment and so long as he or she holds the position of chief deputy.









Part 2 - Board of Equalization.

Division 1 - Compensation.

Section 45-37-241 - Expense allowance.

In Jefferson County, the two associate board members of the Jefferson County Board of Equalization and Adjustments, are hereby entitled to receive an additional annual expense allowance of twelve thousand dollars ($12,000) each. The expense allowance shall be in addition to any and all other compensation, salary, and expense allowances heretofore provided by law and shall be payable 77 1/2 percent from the general funds of Jefferson County and 22 1/2 percent from the general funds of the State of Alabama in the same manner as other officials of each of these entities are paid.






Division 2 - Expeditious and Economical Tax Appeals Act.

Section 45-37-241.20 - Appeals from decisions of the Board of Equalization.

(a) For the purpose of convenience and brevity this act shall be known and referred to as the Expeditious and Economical Tax Appeals Act.

(b) This section shall apply only in Jefferson County. This section is alternative to and cumulative to Section 40-3-25; but when a taxpayer elects to take an appeal under this section from a decision or ruling of the board of equalization fixing the market value of the real property, Section 40-3-25 shall not be applicable to such appeal but in the event the taxpayer pays his or her taxes before a final decree in the case and is entitled to a refund then that portion of the section providing for a refund to the taxpayer shall be applicable or in the event of an increase the increase shall be payable as provided in the sections.

(c) An appeal may be taken under this section from a decision of the board of equalization fixing the market value of real property, to the circuit court, by the taxpayer, within 30 days after the final decision of the board of equalization, filing a writing with the secretary of the board of equalization and the clerk of the circuit court stating that the taxpayer takes an appeal to the circuit court, and also stating in substance that the taxpayer elects to take the appeal under the Expeditious and Economical Tax Appeals Act.

(d) When an appeal is taken from the decision of the board of equalization the taxpayer shall pay the taxes due as fixed for assessment for the preceding tax year before the same becomes delinquent; and, upon failure to do so, the court upon motion ex mero motu must dismiss the appeal, unless at the time of taking the appeal the taxpayer has executed a supersedeas bond with sufficient sureties to be approved by the clerk of the circuit court in double the amount of taxes, payable to the State of Alabama, conditioned to pay all taxes, interest, and costs due the state, county, or any other agency or subdivision thereof. Such appeals shall be preferred cases. When a taxpayer elects to take an appeal under this act, a three-man commission shall be the trier of fact on the appeal.

(e) The circuit court shall appoint to serve as members of the commission nine disinterested persons who are generally reputed to be honest and intelligent, and who are esteemed in the community for their integrity and good judgment, and especially for their good judgment and expertness in the matter of real property values, and shall be limited to persons who are licensed within the county as real estate brokers, salesmen, or appraisers, and whose major livelihood is derived from being actively engaged in the real estate profession in the county, and shall have had a minimum of five years' experience in the real estate profession. From the panel of nine members the taxpayer shall have the right to strike any three of the members and the State of Alabama shall have the right to strike three members. The remaining three members shall be appointed as triers of the appeal.

(f) The persons appointed to serve as members of the commission shall be notified or summoned to appear for the purpose of serving as members of the commission, in such way or manner as the court may direct by particular order or by rule of court; and the failure without good excuse of a person who has been so notified or summoned to appear to serve as a member of such commission shall constitute a contempt of court.

(g) Before entering upon his or her duty as a commissioner, the person appointed shall take the following oath to be administered to him or her by the court: "I do solemnly swear that I will faithfully discharge the duties imposed upon me by law as a commissioner; and that I will fix the valuation of the property to be submitted to me at its fair and reasonable market value as of the day which the court instructs me to be the applicable time, to the best of my knowledge and ability, so help me God."

(h) The commission shall have the duty of fixing and reporting to the court the valuation, this is the fair and reasonable market value, of the property as of the applicable time, under the supervision and control of the court, and under such orders, rules, and regulations as the court may make pertaining to the matter, but the court shall be under the duty to see to it that every party has the opportunity of presenting to the commission any data relevant to the value of the property involved, and of being heard by argument. The court shall have complete authority to make such orders, rules, and regulations as in the court’s opinion are calculated to facilitate an expeditious and proper determination of the issues. Provided, the original assessment sheet or a certified copy showing the assessment by the board of equalization shall be sufficient appearance by the state and shall make a prima facie case.

(i) In the event that any commissioner who has entered upon the performance of the duties refuses or for any cause is unable to complete the performance of his or her duties, the court may appoint another commissioner to take his or her place.

(j) Upon the filing of the report by the commissioners the court shall forthwith enter judgment in accordance therewith. But upon the motion of a party filed within 30 days after the rendition of judgment, the court, for good cause, may vacate and set aside the judgment and the report of the commissioners; and either:

(1) Recommit the matter to the same commissioners.

(2) Appoint other commissioners to decide the matter.

(k) The commissioners shall have the right of fixing and reporting to the court the valuation of property for any subsequent tax year accruing after the date of appeal.

(l) The clerks of the circuit court shall furnish the tax assessor and tax collector a certified copy of the judgment entered by the court and the tax assessor and tax collector shall forthwith enter and ascertain the correct amount of taxes due on each separate parcel or unit of property. Upon failure of the taxpayer to pay the taxes and any cost of appeal within 30 days from the date of the rendition of judgment the property shall be subject to sale as other real property is subject to sale in the event the taxes are delinquent.

(m) The cost in cases so appealed shall be the usual cost now taxable in tax appeal costs except the compensation of the commissioners and except that no cost of witnesses for either party shall be taxable. The court in its discretion shall tax the cost against either the taxpayer or the state.

(n) From the judgment of the circuit court either the state or the taxpayer may appeal directly to the Supreme Court of Alabama within 30 days from the rendition of such judgment or within 30 days of the ruling of the circuit court on a motion filed under subsection (j), whichever occurs last. Upon such appeal the appellant may assign as error the ruling of the circuit court on a motion filed under subsection (j), as well as error in the report by the commissioners and judgment thereon.

(o) The persons appointed to serve as commissioners shall receive as compensation for their services the sum of ten dollars ($10) per day, to be paid in the same manner and from the same sources as jurors’ fees are paid.






Division 3 - System of Assessing and Collecting Ad Valorem Tax.

Section 45-37-241.40 - Protests of valuation.

Any owner of any property or any person having an interest therein shall have the right to protest any valuation placed on the property by the board of equalization. Protests shall be in such form and shall be heard in such manner as now provided for by law except that the board of equalization in the counties shall have the right to fix the time and place of hearing protests at any time after the protests are filed, by giving the person filing the protest notice of the time and place as provided for by law, provided further that all protest shall be filed prior to May 15 and shall be heard and determined on or before July 1 subsequent to the filing of the same. Provided further, however, in counties where the board of equalization serves full time, protests shall be filed in writing within 45 days of the date of the certified docket or prior to May 15, whichever falls first and shall be heard and determined on or before the second Monday in July subsequent to the filing of the same unless otherwise ordered by the State Department of Revenue. Any protests may be filed after October 1, and shall be deemed a protest to the valuations for the tax year beginning October 1. Provided, also, in counties where the board of equalization is required to serve full time, the board of equalization shall, when a sufficient amount of written protests to assessed valuations are accumulated after October 1 for a day’s docket, sit from eight a.m. to five p.m., at the courthouse in their respective counties, to dispose of such written protest cases as provided by law. Upon the final hearing of each protest, the board of equalization shall enter a final judgment giving the date of the same and shall immediately certify the same to the tax assessor. In the event the board of equalization raises the assessed value of any property at any time, notice of such raise shall be given by regular mail, addressed to the party against whom the property is assessed.









Part 3 - Tax, Ad Valorem.

Section 45-37-242 - Taxation for public school purposes.

(a) The Legislature finds and confirms that pursuant to paragraph (f) of Amendment 373 to the Constitution of Alabama of 1901, the County Board of Education of Jefferson County, the board, and the Jefferson County Commission of Jefferson County, the county commission, after separate public hearings thereon, have each proposed that the county commission increase above the limit otherwise provided in the constitution, the rate at which the ad valorem tax, hereinafter described, is levied on the taxable property in the Jefferson County School District, consisting of all areas of Jefferson County outside of the municipalities of Birmingham, Bessemer, Fairfield, Mountain Brook, Homewood, Vestavia Hills, Tarrant City, and Midfield, the school district.

(b) The Legislature hereby approves the aforesaid proposal and authorizes the county commission to increase the rate at which the ad valorem tax levied pursuant to the election held in the school district on February 11, 1969, under the Jefferson County Consolidation School Tax Amendment, Amendment No. 82, adjusted in accordance with Amendments No. 325 and 373 to the Alabama Constitution of 1901, for public school purposes in the school district, from eighty-eight cents ($.88) to one dollar thirty-eight cents ($1.38) on each one hundred dollars ($100) of taxable property in the school district, the proceeds of the tax to be used for public school purposes in the school district, and to continue each year to and including the tax year ending September 30, 1995. It is expressly provided that the increased levy of taxation shall not apply to totally disabled persons or persons over 65 years of age, either of whom have income of less than twelve thousand dollars ($12,000) per annum, and such persons shall not be required to pay the additional tax herein imposed. Provided, however, the rate of the tax shall not be so increased unless and until the proposed increase shall be approved by a majority of the qualified electors residing in the school district who vote on the proposal at a special election called therefor. The election for submittal of the proposed increase in the rate of the tax, at the written request of the board, shall be ordered by the county commission and shall be held and conducted in accordance with Sections 16–13–183, et seq.

(c) It is further provided that if the increased tax herein proposed becomes effective, it shall not apply to property owners whose property is subsequently annexed into the corporate limits of a municipality having its own public school system on and after tax year beginning after such annexation.



Section 45-37-242.01 - Refunding of certain assessed taxes.

In Jefferson County whenever any ad valorem tax is due on a tract of land identified by a single parcel identification number assigned by the tax assessor, or like officer, and the tax due is one dollar ($1) or less, the tax assessor, or like officer, does not have to levy taxes on the parcel and the taxes shall be considered paid when certified to the tax collector, or like officer.



Section 45-37-242.02 - Correction of errors.

In Jefferson County whenever an error is found in the calculation of the amount of ad valorem taxes due or any mechanical error is found in the tax return, listing and valuing of property by the tax assessor upon assessments legally made, the tax assessor is hereby authorized to correct the same in his or her records. The tax assessor shall file in the record the proper evidence to support his or her action, and shall immediately certify same to the tax collector, and if a refund of taxes is due, the tax collector shall refund the monies out of the next monies collected. The taxpayer shall furnish proof of such payment to the satisfaction of the tax collector within two years from the date of such payment.



Section 45-37-242.03 - Assessment and collection of fire district fees, charges, etc.

(a) The Tax Assessor and Tax Collector of Jefferson County and the Assistant Tax Assessor and Assistant Tax Collector for the Bessemer Division of Jefferson County, or other public official performing the functions of assessing and collecting taxes in Jefferson County, upon request of any fire district located in Jefferson County, shall implement appropriate procedures necessary to assess and collect the fees, charges, or assessments levied by the governing body of the fire district, provided, the fees, charges, or assessments are related to the value of property.

(b) The fire district fees, charges, or assessments shall be a lien upon the property on which levied and shall be assessed, collected, and enforced in the same manner as ad valorem taxes are assessed, collected, and enforced. A two percent commission on all amounts levied and collected shall be paid to both the assessing official and the collecting official, or other official charged with performing functions for the levy and collection of the fire district fees, charges, or assessments. The commissions shall be deposited to the county general fund.






Part 4 - Tax, Alcohol.

Division 1 - License Tax.

Section 45-37-243 - Application and effect of subpart.

This subpart shall apply in all counties in this state of 600,000 population or more according to the last or any succeeding federal census. This subpart shall not repeal or affect any license or tax levied or imposed by or under Chapter 1, Title 29 of the 1958 Recompiled Code of Alabama. This subpart shall have the effect of repealing any act now in effect in all counties in this state of 600,000 population or more according to the last or any succeeding federal census which levies a license tax on the sale of alcoholic, spirituous, vinous, or fermented liquor, and specifically to repeal Act 559 of the 1959 Regular Session of the Legislature of Alabama, approved November 15, 1959; provided that the repeal of the statute or statutes, shall not abate in any manner the taxes or licenses accrued thereunder to October 1, 1965, and the limitations and penalties therein provided for the collection thereof.



Section 45-37-243.01 - Definitions.

When used in this subpart, the terms (1) hotel, (2) restaurant, (3) club, (4) corporation, (5) state liquor store, (6) liquor, (7) malt or brewed beverages, (8) wine, (9) municipality, (10) package, (11) person, (12) sale or sell, and (13) board shall have the same meaning ascribed to them by Section 1 of Title 29 of the 1940 Code of Alabama, provided, however, the term person shall not mean and include the Alabama Alcoholic Beverage Control Board, nor the members, officers, or employees thereof, while engaged in the performance of their duties under the Alabama Alcoholic Beverage Control Act, nor any liquor store or warehouse established, operated, and maintained by the Alabama Alcoholic Beverage Control Board under the act. The word licensee shall mean a person, firm, corporation, or association engaged in the sale of alcoholic beverages under a license issued by the board, and shall also include any officer, servant, agent, or employee of a licensee; and the word premises shall mean and include the location at which the licensee is authorized to engage in the sale of alcoholic beverages under a license issued by the board. The words beverages or covered beverages shall apply to and include alcoholic, spirituous, vinous, or fermented liquor, except malt or brewed beverages of an alcoholic content not in excess of four percent by weight and five percent by volume as set out in Section 45-37-243.02, unless the context clearly indicates to the contrary. When used in this subpart the words such officers shall refer to the judge of probate, license commissioner, director of the department of revenue, or other public official performing like duties in such counties.



Section 45-37-243.02 - Levy of tax.

(a) As used in this section, the following terms have the meanings here given them:

(1) COUNTY. Any county now or hereafter subject to this subpart.

(2) COUNTY GOVERNING BODY. The county board of revenue, the county commission, or other like body of the county.

(3) DIRECTOR OF COUNTY DEPARTMENT OF REVENUE. The director of the county department of revenue, the license commissioner, or judge of probate of the county, or any other public officer performing like duties in the county.

(4) SECTION 3 AS AMENDED IN 1979. Section 3 as amended by the 1979 amendment.

(5) STATE ORIGINAL UNBROKEN PACKAGE POLICY. The state policy in effect when the original Section 3 of Act 388 of the 1965 Regular Session was approved in August 1965, prohibiting licensees from selling or keeping for sale liquor or wine except in an original unbroken package.

(6) THE 1979 AMENDMENT. The act the Legislature of Alabama adopted during its Regular Session of 1979 amending the original Section 3 so as to put Section 3 in its present form.

(7) THE ORIGINAL SECTION 3. Section 3 of Act 388 of the Regular Session of the Legislature of Alabama of 1965, approved on August 13, 1965, which original Section 3 appears on pages 535, 536, and 537 of the Acts of the Regular Session of 1965.

(b) Every person engaged in the sale at retail of alcoholic, spirituous, vinous, or fermented liquor, except malt or brewed beverages of an alcoholic content not in excess of four percent by weight and five percent by volume, shall, in addition to all other taxes and licenses now imposed by law, pay a license tax to the county in the amount prescribed below in this section.

(c)(1) The license tax levied by this subsection shall remain in effect until but not after the county governing body imposes the gross receipts license tax provided for by subsection (d).

The license tax levied by this subsection is hereby fixed and created as follows: Whiskey, gin, brandy, rum, vodka, cocktails, and all other alcoholic beverages except malt beverages, wines, and other fermented beverages, sold, distributed, delivered, stored, or taken out of storage within the county on each bottle or container of two ounces or less, ten cents ($.10); on each bottle or container of more than two ounces and not more than one-half pint, twenty-five cents ($.25); on each bottle or container of more than one-half pint and not more than one pint, one dollar ($1); on each bottle or container of more than one pint and not more than one-fifth of a gallon one dollar sixty cents ($1.60); on each bottle or container of more than one-fifth of a gallon and not more than one quart, two dollars ($2); on each bottle or container of more than one quart, two dollars ($2) plus ten cents ($.10) for each one and six-tenths ounces or fractional part thereof in excess of one quart; wines and other fermented beverages sold, distributed, delivered, stored, or taken out of storage within the county, on each bottle or container, twenty-five cents ($.25). On or before the 15th day of the calendar month succeeding the calendar month in which the purchase of such beverages is made, each retailer or person making such purchase for resale shall pay to the county by payment to the director of county department of revenue the license tax at the rate as hereinabove set forth.

(2) If any amount of the license tax be not paid at or prior to the due date thereof, a penalty of 20 percent of such amount shall be added thereto and paid by such retailer with a minimum of fifteen dollars ($15) penalty in any event. In addition to the penalty of 20 percent or the minimum penalty of fifteen dollars ($15), whichever shall apply, the board of revenue, county commission, or like governing body of such county may revoke the license of such retailer for delinquent payment of the tax provided for herein. In addition to the penalties herein provided, any delinquent tax shall bear interest at the rate of six percent per annum from date until paid.

(3) It shall be the duty of each person subject to the license tax imposed by this section to keep full and complete records of all purchases, receipts, and deliveries of liquor and wine, or either from which records there can be readily obtained information as to the correct amount of license tax due the county. Such records shall be preserved for not less than two years, and shall be open to inspection and checking at all times during regular business hours by the director of county department of revenue or employees of such director. The person liable for any license tax imposed by this section shall file with the director of county department of revenue, on or before the final date on which the license tax may be paid without penalty such report or reports, and in such form, as the director of county department of revenue may prescribe sworn to or otherwise evidencing the amount of such purchases and the amount of license tax due thereon.

(4) Any person selling alcoholic, spirituous, vinous, or fermented liquors purchased from any other person who has paid the license tax thereon as fixed in this subsection shall not be required to pay such license; provided, however, that in order to obtain such exemption such person claiming such exemption must, on or before the fifteenth day of the month next succeeding August 8, 1979, and on or before the 15th day of each and every calendar month thereafter, during which he or she claims such exemptions, file with the director of county department of revenue a written statement, sworn to and subscribed by such person claiming exemption, showing the name and address of such person, each and every purchase, receipt, or procurement of alcoholic, spirituous, vinous, or fermented liquors made by such person during the calendar month next preceding, together with the name and address of the person from whom purchased, received, or procured, the brand of such beverages, the quantity of each brand of such beverages, the size of containers of each brand of such beverages, the date or dates on which purchased, received, or procured, and the disposition thereof by such person claiming the exemption, and evidence of payment of such tax by the person from whom such purchase was made; such statement to be made on forms prescribed by the director of county department of revenue.

(5) Each and every person selling alcoholic, spirituous, vinous, or fermented liquors subject to this section, except such as claim and obtain exemptions under subdivision (4), shall, on or before the 15th day of the month next succeeding August 8, 1979, and on or before the 15th day of each and every month thereafter, file with the director of county department of revenue, on forms prescribed by such official, a written statement, sworn to and subscribed by such person showing the name and address of such person, each and every purchase, receipt, or procurement of alcoholic, spirituous, vinous, or fermented liquors made by such person during the calendar month next preceding, together with the name and address of the person or agency from whom purchased, received, or procured, the price paid for each such purchase, the brand of such beverages, the quantity of each brand of such beverages, and the date or dates on which purchased, received, or procured; any licensee who has made no purchases or sales of beverages covered by this section during any month shall file with the director of county department of revenue, on forms prescribed by such director a written statement sworn to and subscribed by such person, attesting that no such purchases or sales were made in such month. This report shall be filed on or before the 15th day following any such month; and any person failing, refusing, or omitting to file such statement as herein prescribed shall be guilty of a misdemeanor, and each day that such default continues shall constitute a separate offense. It shall constitute a misdemeanor for any licensee to violate any prohibition, established by or under state law, against licensees' selling, or keeping for sale, liquor or wine except in an original unbroken package or container.

(d)(1) When the original Section 3 was adopted in 1965, the state original unbroken package policy was in effect and remained in effect continuously thereafter until the 1979 amendment was drafted. When the 1979 amendment was drafted, the state policy was in effect, but the state officials authorized to establish such state policy had decided to discontinue such policy or were seriously considering the discontinuance of the policy. The discontinuance of the state original unbroken package policy would result in the license tax levied by subsection (c) being uncollectible. The purpose of the Legislature in adopting this subsection is to authorize the county governing body to levy the license tax provided for in this subsection, when the governing body of the county finds, and declares by resolution the following: That a state officer, or other state authority or agency, named in the resolution, authorized to discontinue the state original unbroken package policy has publicly announced that such policy will be discontinued, and that when the resolution is adopted it appears that on a date publicly announced by a state officer, authority, or agency, which date shall be recited in the resolution, it appears that the state original unbroken package policy will be discontinued.

(2) Contemporaneously with the adoption of such resolution, or after its adoption, the county governing body shall be authorized to levy the license tax provided for in this subsection on every person engaged in the sale at retail in the county of alcoholic, spirituous, vinous, or fermented liquor, except malt or brewed beverages of an alcoholic content not in excess of four percent by weight and five percent by volume, which license tax shall be in lieu of the license tax provided for by subsection (c) and in addition to all other taxes and licenses imposed by law. The license tax the county governing body shall be authorized to levy by this subsection is hereby fixed and created in the amount below stated.

(3) Such license tax shall be in the amount fixed in the ordinance or resolution levying such license tax, which amount shall not be less than three percent or more than six percent of the gross receipts realized by the licensee from distributing, delivering, selling, storing, or withdrawing from storage at retail within the county whiskey, gin, brandy, rum, vodka, cocktails, and all other alcoholic beverages except malt beverages. The license tax provided for by this subsection is hereinafter called the gross receipts tax. The county governing body shall be authorized to repeal the gross receipts tax at any time, or to increase or reduce the amount of the gross receipts tax within the limitations as to amounts the second foregoing sentence prescribes. Any ordinance or resolution of the county governing body repealing the gross receipts tax, or changing the amount thereof, shall state the date whereon the repeal or change shall become effective. The repeal of the gross receipts tax, or a change of the amount thereof, shall not affect the liability of any person for any payment of the gross receipts tax insofar as such liability relates to any transaction occurring before the effective date of the repeal or the change.

(4) In the event the governing body repeals the gross receipts tax, the license tax provided for by subsection (c) shall become effective on the first day of the calendar month next succeeding the date whereon the repeal of the gross receipts tax becomes effective.

(5) The ordinance or resolution levying the gross receipts tax shall state the date on which the gross receipts tax shall become effective, which date shall be the first day of a calendar month subsequent to the month wherein the ordinance or resolution is adopted. On and after the date whereon the gross receipts tax becomes effective, the license tax levied by subsection (c) shall no longer be in effect, provided, however, that no licensee shall be relieved of his or her obligation to pay any license tax due by such licensee under subsection (c) for, or on account of, transactions occurring when the license tax provided for by subsection (c) was in effect.

(6) The ordinance or resolution levying the gross receipts tax shall provide that in computing the amount of the gross receipts license tax a licensee is obligated to pay to the county such licensee shall not include any receipts realized by such licensee from the sale, distribution, delivery, or storage or removal from storage of any alcoholic beverages on which such licensee paid, or is obligated to pay, the license tax provided for by subsection (c). The director of county department of revenue shall adopt rules and regulations designed to assure that no licensee is required to pay the gross receipts tax on, or with respect to, any alcoholic beverages on, or with respect to, which such alcoholic beverages the licensee paid, or is obligated to pay, the license tax provided for by subsection (c).

(7) The gross receipts tax, levied by this subsection shall be due and payable monthly on or before the 15th day of the month next succeeding the month in which the tax accrues. On or before the day on which the tax becomes due and payable each person on whom the tax is imposed shall render to the director of the county department of revenue on a form prescribed by the director, a true and correct statement showing the gross sales, the gross proceeds of sales, or gross receipts realized by such person from the sale, distribution, delivery, storage, or removal from storage at retail in the county of any alcoholic beverages, subject to the gross receipts tax for the then next preceding month, together with such other information as the director may require, and at the time of making such monthly report such person shall pay to the director of the county department of revenue the amounts of the tax shown to be due.

(8) The following provisions of subsection (c) shall apply to the gross receipts tax levied by subsection (d): The provisions of subdivision (2) of subsection (c) imposing a penalty for failure to pay the license tax when due; the provisions of subdivision (3) of subsection (c) requiring licensees to keep and preserve records; and the provisions of subdivision (4) of subsection (c) providing for exemptions.



Section 45-37-243.03 - Rulemaking authority; powers.

The board of revenue, county commission, or like governing body of such counties shall have power to adopt reasonable rules and regulations not inconsistent with this subpart to provide for the enforcement, collection, and distribution of the tax, and to provide for the possession and sale, from bottles with broken seals, of cordials, liquers, vermouth, wines, rum, and brandy that are not available for purchase in miniature through state Alcoholic Beverage Control Stores. The judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties shall have the following powers:

(1) The power to administer this subpart including the collection of the taxes herein levied, the payment of the expenses incurred in the administration of this subpart, and the collection of the taxes, the distribution of the proceeds remaining after payment of such expenses in accordance with Section 45-37-243.09.

(2) The power to exercise, with respect to the tax levied in Section 45-37-243.02, the powers and function to collect the taxes, give notices, make assessments, and enforce penalties, issue executions, summon and examine taxpayers and other witnesses, examine books and papers, and make demands for the payment of the tax.

(3) The power to file and enforce the lien provided for herein as security for the tax herein levied.

(4) The power to bring and prosecute suits, to conduct litigation, and to take any other legal action necessary to enforce this subpart.

(5) The power to prescribe forms and fix regulations not in conflict with this subpart.

(6) The power to exercise all powers incidental to, and reasonably necessary through the accomplishment of, the powers hereinabove set forth in subdivisions (1) to (5).



Section 45-37-243.05 - Permit required.

It shall be unlawful for any person having no place of business within any county subject to this subpart to make any sale, distribution, or delivery of any alcoholic, spirituous, vinous, or fermented liquors within such county without first having obtained a permit to do so from the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties; and such person shall be liable for and subject to the license tax fixed and specified in this subpart; and it shall be unlawful for any person to purchase or bring into the county any covered beverages from outside any county subject to this subpart for resale in any county subject to this subpart without having first obtained a permit to do so from the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties, provided that any person purchasing any covered beverages from outside any county subject to this subpart for resale in such county without having first obtained a permit to do so from the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties shall be fined not less than one hundred dollars ($100) and the alcoholic beverage license and the permit of any such person may be suspended for 12 months.



Section 45-37-243.06 - Records; inspection.

(a) It shall be the duty of any person subject to the license tax imposed by this subpart to keep full and complete records of all purchases and of all other matters from which the correct amount of license tax to which such person is subject may be ascertained; and in the event that such person shall discontinue his or her business, he or she shall not destroy or dispose of such records until he or she shall have given the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties 30 days' notice in writing of his or her intent to destroy or dispose of such records. The failure of such person to keep such records, or his or her destruction or disposition of such records without giving such notice, shall constitute a misdemeanor.

(b) Upon demand by the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties or his or her authorized deputy, auditor, or representative, it shall be the duty of any such person subject to the license tax imposed by this subpart to furnish such demanding person, without delay, all such information as may be required for determination of the correct amount of license tax to which such person is subject and, to that end, it shall be the duty of such person to submit to such demanding person, for inspection and examination, during reasonable hours, at such person's place of business within any county subject to this subpart, all books of accounts, invoices, papers, reports, memoranda containing entries showing the amount of purchases, and any other information from which the correct amount of license tax to which such person is subject may be determined and any person failing or refusing to submit such records for such inspection and examination upon such demand shall be guilty of a misdemeanor.

(c) If any person subject to this subpart does not have in such person's control or possession, within any county subject to this subpart, true and intelligible books of account correctly showing the data and information necessary for determination of the correct amount of the license tax due, or if having in such person’s possession or under such person's control such books, invoices, or memoranda, such person shall fail or refuse to submit and exhibit the same for inspection and examination as herein required then, in either event, it shall be the duty of the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties to ascertain, from such information and data as he or she may reasonably obtain, the correct amount of license tax due from such person, and to assess the same against such person and to give such person notice of the assessment, and to demand of such person immediate payment of the amount of such license tax. If the amount of the license tax so ascertained and demanded is not paid within 10 days after receipt of notice of the assessment and demand for payment thereof, then, so long as the amount remains unpaid, it shall be unlawful, and shall constitute a misdemeanor, for the person to engage in business, and each day's engagement in such business shall constitute a separate offense.



Section 45-37-243.07 - Violations; contraband beverages.

Among others the following acts and omissions shall be unlawful:

(1) It shall be unlawful for any person to sell, offer for sale, or deliver within any county subject to this subpart any alcoholic, spirituous, vinous, or fermented liquor on which the license tax herein levied has not been paid.

(2) The judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties, his or her agent, or any peace officer of the county shall have authority to seize without warrant any and all alcoholic, spirituous, vinous, or fermented liquors which are on hand for or are being sold in any place operating without a license from the Alabama Alcoholic Beverage Control Board or any such beverages on which the license tax levied by this subpart has not been paid including the containers or packages in which such alcoholic, spirituous, vinous, or fermented liquors are found in the possession of any person violating this subpart or reasonable rules and regulations adopted hereunder by the board of revenue, county commission, or like governing body of such counties, and such alcoholic, spirituous, vinous, or fermented liquor in the possession of such persons are hereby declared to be contraband goods, and, upon such confiscation, shall be delivered to the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties for sale, at public auction, to the highest bidder after due advertisement by posting a notice as hereinafter provided: The judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties may deliver such alcoholic, spirituous, vinous, or fermented liquor to the county purchasing agent or similar officer to be sold at public auction as herein provided. The proceeds of the sale of any such alcoholic, spirituous, vinous, or fermented liquor sold hereunder, after paying all costs, shall be disbursed by the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties as provided in Section 45-37-243.09. The arresting officer or person making the seizure shall proceed as follows: First he or she shall cause a list, containing a particular description of the alcoholic, spirituous, vinous, or fermented liquor seized, showing the quantity of each brand, the size and kind of containers of each brand, the date or dates on which confiscated, and the person or persons from whom confiscated, to be prepared in duplicate. The officer or person shall proceed to post a notice for two weeks in writing at two places in the county that the seizure was made, describing the alcoholic, spirituous, vinous, or fermented liquor, the quantity of each brand, the size of containers of each brand stating the time and place and cause of their seizure, and requiring any person claiming them to appear and make such claim within 30 days from the date of the first posting of such notice. Second, any person claiming the liquors so seized as contraband within the time specified

in the notice, may file with the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties a claim in writing stating his or her interest in the articles seized, and shall execute a bond to the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties in the penal sum equal to double the value of the alcoholic, spirituous, vinous, or fermented liquor so seized, but in no case shall the bond be less than the sum of two hundred dollars ($200), with sureties to be approved by the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties, conditioned that in the case of condemnation of the alcoholic, spirituous, vinous, or fermented liquor, the obligor shall pay to the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties the full value of the alcoholic, spirituous, vinous, or fermented liquor so seized and all costs and expenses of the proceeding to obtain such condemnation, including a reasonable attorney's fee. Upon the delivery of such bond to the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties, he or she shall transmit the same with the duplicate list or description of the alcoholic, spirituous, vinous, or fermented liquor so seized to the county attorney, if there be one in such county or to the solicitor of the county, and the county attorney or solicitor shall file a bill in the circuit court in equity to secure the forfeiture of the alcoholic, spirituous, vinous, or fermented liquor and the bottles and containers in which seized. Upon filing the bond as aforesaid, the alcoholic, spirituous, vinous, or fermented liquor shall be delivered to the claimant pending the outcome of the case; provided, however, the proper license tax shall be paid by the claimant before the alcoholic, spirituous, vinous, or fermented liquor are delivered by the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties. Third, if no claim is interposed or no bond given within the time above specified, such alcoholic, spirituous, vinous, or fermented liquor shall be forfeited without further proceedings; and the same shall be sold as herein provided. The proceedings against such alcoholic, spirituous, vinous, or fermented liquor pursuant to this subsection shall be considered as proceedings in rem.



Section 45-37-243.08 - Appeals from assessments.

Whenever any taxpayer who has duly appeared and protested a final assessment made by the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties is dissatisfied with the assessment finally made, he or she may appeal from the final assessment to the circuit court of the county, sitting in equity, by filing notice of appeal with the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties and with the register of the court within 30 days from the date of the final assessment, and in addition thereto by giving bond conditioned to pay all costs, such bond to be filed with and approved by the register of the court. All provisions of Section 40-2A-7, as presently drawn or as hereafter amended, pertaining to payment of an assessment unless a supersedeas bond shall be filed and approved, the burden of proof, and the procedure to be followed in appeals from the judgment of the court, shall be applicable to appeals from final assessments made hereunder, and the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties shall have with respect to such appeals all the rights conferred on and the functions assigned to the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties by Section 40-2A-7.



Section 45-37-243.09 - Distribution of taxes.

All taxes required to be paid by this subpart to the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties shall be received by him or her and shall be distributed by him or her as follows:

(1) Two percent of the taxes first shall be paid by the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties to the general treasury of the county for the collection and distribution of the taxes and the enforcement of this subpart.

(2) The remainder of the tax, after first deducting the two percent above provided shall be paid to the county treasurer or like public official and be deposited by him or her in an indigent care fund of such county provided for in this subpart.

(3) The judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties shall pay over the tax on or before the 10th day of the month following his or her receipt of the same.

(4) All penalties and interest collected by or paid to the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties in enforcing this subpart, or in connection with the collection of any tax or taxes levied herein, shall be paid by such judge of probate, license commissioner, director of the county department of revenue, or other public officer performing like duties in such counties into the county indigent care fund.



Section 45-37-243.10 - Exemption.

Any licensee who purchases covered beverages as agent or representative for a private group or party to be used exclusively by such private group or party on a specified date or occasion shall be exempt from the tax imposed by this subpart upon filing with the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties upon such forms that may be required by such official, an application for such exemption and furnishing to the official satisfactory evidence that such covered beverages will be used in strict accord with the terms of this section.



Section 45-37-243.11 - Indigent Care Fund.

(a) There is hereby established for and in the counties subject to this subpart a county indigent care fund herein called the Indigent Care Fund. The Indigent Care Fund shall be used by such counties for any or all of the following purposes: To acquire by construction, eminent domain, or otherwise a county hospital, hospitals, and/or clinics, and to operate, equip, and maintain the same for the medical care and treatment of indigent persons of such county suffering from illness, injury, disability, or infirmity, including outpatients; and the furnishing of drugs and medicine to such indigent persons, including outpatient care at the county hospital or at a clinic maintained by the county or under contract with the county, also the operation of an emergency clinic. In addition, the county shall be authorized to furnish part of the cost of the medical care for those of the county able to pay for only part of their own medical care.

(b) Such county shall be authorized to provide such treatment, care, drugs, and medicines at a county hospital, outpatient clinic, and/or emergency clinic or other hospitals located in such county under a contract between the county and any general hospital approved by the joint commission on accreditation of hospitals in the county.

(c) The county shall be authorized to collect for the benefit of the Indigent Care Fund such sums as the county is able to collect from part-pay patients and from any other source or fund, public or private.

(d) The county each year shall earmark and set aside in a separate fund not less than twenty-five percent of the county indigent care fund to be used for capital improvements. This requirement shall cease and no longer be binding upon the county after a county hospital has been constructed and fully equipped.



Section 45-37-243.12 - Enforcement of subpart.

It shall be the duty of the license inspector, judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties subject to this subpart to enforce this subpart, including the inspection of the premises of anyone engaged in the sale of malt or brewed beverages, alcoholic, spirituous, vinous, or fermented liquor. It shall be unlawful for any person to interfere with or obstruct such officials, their inspectors, auditors, or representatives in the exercise of the power and authority conferred by this subpart.



Section 45-37-243.13 - Violations.

Any person violating this subpart or rules or regulations of the board of revenue, county commission, or like governing body of such counties, adopted hereunder shall on the first conviction be fined not less than one hundred dollars ($100); and on the second conviction shall be fined not less than two hundred dollars ($200); and on the third or any subsequent conviction the fine shall not be less than five hundred dollars ($500) and as additional punishment the court may impose a hard labor sentence not to exceed six months. Upon any such conviction it shall be the duty of the license inspector, judge of probate, license commissioner, director of the county department of revenue or other public officer performing like duties in such counties to report the conviction to the Alabama Alcoholic Beverage Control Board and the board, upon hearing, may suspend or revoke the alcoholic beverage license of any licensee so convicted hereunder.



Section 45-37-243.14 - Taxes constitute debt.

The license taxes herein levied shall constitute a debt due the counties subject to this subpart, and may be collected by civil suit brought within three years after the tax has become due and payable. The judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties shall have the power to bring and prosecute any such suits in his or her own name as judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties for and on behalf of the counties subject to this subpart. The provisions of this section are cumulative and this section shall not be deemed to abridge or limit the power of the judge of probate, license commissioner, director of county department of revenue, or other public officer performing like duties in such counties to use all other methods of collection that are set forth herein.



Section 45-37-243.15 - Taxes a lien.

The license taxes herein levied together with all interest and penalties applicable thereto, shall be a lien upon the property of the persons required to pay such taxes and all of the provisions of the revenue laws of the State of Alabama with respect to the enforcement of liens for license taxes to the State of Alabama shall apply to the enforcement of the lien of the taxes herein levied. The lien shall attach as of the date any tax shall be due hereunder, and the lien shall be superior to all other liens, except the liens of the state, the county, and cities in the county, securing ad valorem and license taxes and the liens of any such city securing public improvement assessments.






Division 2 - Restaurant Sales Tax.

Section 45-37-243.40 - Levy of tax; payment; violations.

(a) This section shall only apply to Jefferson County.

(b) As used in this section, state sales tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, and 40-23-4.

(c)(1) Notwithstanding any provision of law and pursuant to Section 104 of the Constitution of Alabama of 1901, there is imposed, in addition to all other taxes, including, but not limited to, municipal gross receipts license taxes, a three percent sales tax on alcoholic beverages sold from restaurants that are licensed by the Alcoholic Beverage Control Board. Provided, however, the tax imposed by this section shall not apply to the sale of table wine.

(2) The proceeds of all sales that are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this section.

(d) All amounts collected within Jefferson County pursuant to this section shall be allocated to the Birmingham-Jefferson Civic Center Authority, established by Sections 45-37-90 to 45-37-90.07, inclusive, and shall be used for the support of the operation of the authority, including, but not limited to, capital expansion, renovation, and maintenance.

(e) The taxes levied by this section, except as otherwise provided, shall be due and payable to the director of revenue or any other county officer or employee charged with the duty of collecting county licenses or privilege taxes, on or before the last day of each month next succeeding the month in which the tax accrues. On or before the last day of each month after the ratification date of the taxes, every person upon whom the tax is levied by this section shall render to the director on a form prescribed by him or her, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with such other information as the director may demand and require. When making the monthly report the taxpayer shall compute and pay to the director the amount of taxes shown to be due; provided, however, any person subject to the tax who conducts any business on a credit basis may defer reporting and paying the tax until after the person has received payment for the items, articles, or accommodations furnished. In the event the taxpayer so defers reporting and paying any taxes, he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing the report. Every person engaged or continuing in any business subject to the taxes levied by this section shall keep and preserve suitable records of the gross proceeds of the business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable. The records shall be kept and preserved for a period of five years and shall be open for examination at any time by the director or by any duly authorized agent, deputy, or employees of the director. Any person who fails to pay the tax levied by this section within the time required by this section shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest thereon at the rate of one-half of one percent per month or fraction thereof from the date on which the tax became due and payable, to be assessed and collected as a part of the tax. The director may waive or remit the penalty or any portion thereof.

(f) The failure of any person to pay any tax levied by this section within the time specified for the payment of the same by this section shall constitute a misdemeanor. The violation of any of the provisions of this section by any person shall constitute a misdemeanor. Any person violating any provisions of this section shall upon conviction be punished by a fine of not more than five hundred dollars ($500) and may also be sentenced not to exceed six months, or both, unless a different punishment is prescribed herein.

(g) Before the 20th day of each calendar month, the director shall pay all of the sales tax levied by this section received by him or her during the next preceding calendar month, to the Birmingham-Jefferson Civic Center Authority.

(h) None of the provisions of this section shall be applied in such manner as to violate the Commerce Clause of the United State Constitution. Should any provision of this section be held invalid, the invalidity thereof shall not alter the remaining provisions of this section.

(i) The tax imposed by this section shall become operative on September 1, 2003









Part 5 - Tax, Business, Privilege, License.

Section 45-37-244 - Real estate business license fee.

(a) Any law to the contrary notwithstanding, effective January 1, in the year following the ratification of an amendment to the Alabama Constitution of 1901, as amended, enacted during the current session of the Legislature and ratified by the people, an annual business license fee of twenty-two dollars ($22) is hereby imposed on all corporations, firms, brokers, agents, and other persons or entities engaged in Jefferson County in the business of buying, selling, managing, leasing, or renting of real estate on commission in Jefferson County.

(b) Such license fee shall be paid annually, at the same time as the license fee imposed under Section 40-12-149, to the Revenue Director of Jefferson County.

(c) After subtracting two dollars ($2) from each such license as an administrative fee, the Revenue Director of Jefferson County shall distribute the total license fees collected hereunder to each city and town in Jefferson County on a prorata basis according to population before October 1 each year, commencing October 1, in the year following the ratification of the constitutional amendment.



Section 45-37-244.01 - Automobile rental tax.

(a) In Jefferson County, in addition to all other taxes imposed by law, there is hereby levied an additional privilege or license tax, in the amount hereinafter prescribed against any person, organization, or other entity engaging or continuing in the county in the business of leasing or renting any passenger automotive vehicle, the duration of the lease being not more than one year. The amount of the taxes levied by this section shall be equal to three percent of the gross proceeds derived by the lessor from the lease or rental of such passenger automotive vehicle for not more than one year. The taxes levied by this section shall become effective September 1, 2001.

(b) All amounts collected pursuant to this section shall be allocated to the Birmingham-Jefferson Civic Center Authority, established by Sections 45-37-90 to 45-37-90.07, inclusive, and shall be used for the support of the operation of the authority, including, but not limited to, capital expansion, renovation, and maintenance.

(c) The taxes levied by this section, except as otherwise provided, shall be due and payable to the director of revenue or any other county officer or employee charged with the duty of collecting county licenses or privilege taxes, on or before the last day of each month next succeeding the month in which the tax accrues. On or before the last day of each month after the ratification date of the taxes, every person upon whom the tax is levied by this section shall render to the director on a form prescribed by him or her, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with such other information as the director may demand and require. When making the monthly report the taxpayer shall compute and pay to the director the amount of taxes shown to be due, provided, however, any person subject to the tax who conducts any business on a credit basis may defer reporting and paying the tax until after the person has received payment for the items, articles, or accommodations furnished. In the event the taxpayer so defers reporting and paying any taxes, he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing the report. Every person engaged or continuing in any business subject to the taxes levied by this section shall keep and preserve suitable records of the gross proceeds of the business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable. The records shall be kept and preserved for a period of five years and shall be open for examination at any time by the director or by any duly authorized agent, deputy, or employees of the director. Any person who fails to pay the tax levied by this section within the time required by this section shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest thereon at the rate of one-half of one percent per month or fraction thereof from the date on which the tax became due and payable, to be assessed and collected as a part of the tax. The director may waive or remit the penalty or any portion thereof.

(d) The failure of any person to pay any tax levied by this section within the time specified for the payment of the same by this section shall constitute a misdemeanor. The violation of any of the provisions of this section by any person shall constitute a misdemeanor. Any person violating any provisions of this section shall upon conviction be punished by a fine of not more than five hundred dollars ($500) or may be sentenced not to exceed six months, or both, unless a different punishment is prescribed herein.

(e) Before the twentieth day of each calendar month, the director shall pay, pursuant to subsection (b), in the amounts allocated therein to the Birmingham-Jefferson Civic Center Authority, all of the license and privilege taxes levied by this section received by him or her during the next preceding calendar month.

(f) None of the provisions of this section shall be applied in such manner as to violate the Commerce Clause of the United States Constitution. Should any provision of this section be held invalid, the validity thereof shall not alter the remaining provisions of this section.

(g) This section shall only become operative on the date when the bond counsel for any bonds issued by the authority certifies to the revenue director that revenue sources are available from this section and Section 45-37-245.02 and Section 45-37-243.40, along with any other revenue sources, including, but not limited to, revenue derived from the city or county, or both, are sufficient to provide debt service on a bond issue of three hundred million dollars ($300,000,000).



Section 45-37-244.02 - Jefferson County Entity Business License Tax.

(a) This section shall apply only to Jefferson County.

(b) As used in this section, the following words and terms shall have the meanings ascribed to them:

(1) BUSINESS ACTIVITY. The carrying on or practice of any business, vocation, occupation, work, calling, or profession for profit.

(2) BUSINESS ENTITY. A person engaged in one or more business activities, other than an individual.

(3) COUNTY. Jefferson County.

(4) GOVERNING BODY. The Jefferson County Commission.

(5) INDIVIDUAL. A natural person other than a sole proprietor.

(6) PERSON. Any corporation, partnership, company, association, unincorporated organization, or other entity formed to engage in business activity. The term includes an individual engaged in business activity as a sole proprietorship.

(c)(1) In addition to all state license taxes levied under Article 2, commencing with Section 40-12-40, Chapter 12, Title 40, as amended, the governing body of the county is hereby authorized to levy, impose, and collect a license or privilege tax, to be known as the Jefferson County Entity Business License Tax, upon any person other than an individual for engaging in business activity conducted in the county measured by the gross receipts from business activity conducted in the county in respect of which gross receipts the person is not otherwise required by law to pay a state tax pursuant to Section 40-16-4, 40-21-50, 40-21-52, 40-21-53, 40-21-56, or 40-21-60 as amended. Provided further, that a person who is liable for the tax authorized by this section and who is also required to purchase a state license or licenses pursuant to Article 2, commencing with Section 40-12-40, Chapter 12, Title 40, as amended, may in the determination for each county fiscal year or other applicable period of the amount of such person’s liability for the tax, at its option either deduct from its gross receipts from business activity conducted in the county one-half of the amount of such receipts derived from the sale of merchandise or services by such person from business activity conducted in the county or deduct from the amount of the license tax due under this section one-half of the amount or amounts paid by such person for the state licenses, excluding fees, interest, and penalties, issued under Article 2, commencing with Section 40–12–40, Chapter 12, Title 40, as amended. With the exception of rental income, a person who is subject to the tax authorized by this section shall be allowed to deduct from its gross receipts any interest, dividends, and other passive income otherwise included as gross receipts.

(2) The Jefferson County Entity Business License Tax may be levied for each county fiscal year beginning with the fiscal year that commences on October 1, 2011, or other applicable period at such rate or rates as shall be determined by the governing body from time to time and in respect of the various types of businesses conducted in the county as the governing body may by ordinance determine appropriate. In no event shall the Jefferson County Entity Business License Tax payable by any person subject thereto exceed for any period for which the tax is levied 1/40th of one percent of the annual gross receipts derived from the business activity conducted in the county of such person for that period and subject to the tax herein authorized following any gross receipts deduction permitted pursuant to subdivision (1). Notwithstanding the deductions or credits permitted under subdivision (1), every person subject to the Jefferson County Entity Business License Tax shall pay at least a minimum tax of twenty-five dollars ($25) per annum initially, and no more tax than fifteen thousand dollars ($15,000) per annum initially. The maximum tax shall not restrict the ability of the governing body to collect penalties, interest, and fines which, when added to the tax due, exceed the maximum annual amount for any past due Jefferson County Entity Business License Tax. The governing body is authorized to provide by ordinance for an issuance fee, initially set at twenty-five dollars ($25), which may be reasonably increased or decreased by the governing body from time to time, and the levy and collection of the Jefferson County Entity Business License Tax from the persons subject thereto and for the imposition of penalties, interest, and fines on delinquent payments due and unpaid and for costs of collection thereof.

(3) Beginning in county fiscal year 2016, and every five years thereafter, the governing body may increase either or both the minimum or the maximum tax amount provided for under this section by an amount not to exceed five percent.

(4) Before the governing body may approve the ordinance referenced in subdivision (2), the governing body shall post the text of the proposed ordinance on the county’s public website for a period of not less than 15 days.

(5) When a person is engaged in more than one business for one or more of which a state tax is required to be paid pursuant to Section 40-16-4, 40-21-50, 40-21-52, 40-21-53, 40-21-56, or 40-21-60, as amended, but for one or more of which no state tax is required to be paid pursuant to Section 40-16-4, 40-21-50, 40-21-52, 40-21-53, 40-21-56, or 40-21-60, as amended, the governing body shall have the authority to levy hereunder in respect of such business the Jefferson County Entity Business License Tax measured by the gross receipts of such business or such businesses respecting which such person is not required to pay any state tax. In the absence of a subsequent act of the Legislature specifically repealing this sentence, the governing body may impose no new business license other than the Jefferson County Entity Business License Tax authorized by this section. In no event shall the same gross receipts for the same period be utilized as the measure of tax for two or more licenses under the Jefferson County Entity Business License Tax and any other business license or privilege tax then being levied by the county for the same period.

(d) The tax hereby authorized to be levied shall be paid to that officer or employee of the county chargeable with the duty of collecting license or privilege taxes payable to the county, and the proceeds thereof, net of any costs of collection, shall be deposited in the county’s general fund and may be used and appropriated therefrom by the governing body for the lawful purposes and objects of expenditure for which such fund has been established.

(e) This section may not be construed as allowing the governing body to levy a privilege tax or an occupational tax on the compensation received by an employee from any employer with a place of employment located within an incorporated or unincorporated area of the county.

(f) If any provision of this section shall be finally determined by a court of competent jurisdiction to be invalid, such invalidity shall not affect any other provisions of this section, which shall be given full force and effect as completely as if the invalid provision had not been included herein.

(g) In addition to such other legal authority as it may have with respect thereto, the governing body is authorized to adopt and promulgate such rules and regulations consistent herewith and with any ordinance providing for the levy and collection of the tax herein authorized as shall be necessary and appropriate in the circumstances to the efficient administration thereof.






Part 6 - Tax, Lodging.

Section 45-37-245 - Levy of tax for promotion of Birmingham as convention and visitors’ destination.

(a) This section relates to Jefferson County.

(b) The taxes levied by this section shall become effective, or go into effect, on June 1, 1979.

(c)(1) Commencing on June 1, 1979, in addition to all other taxes imposed by law, there is hereby levied and shall be collected by the director of revenue as herein provided a privilege or license tax in the amount hereinafter prescribed against every person engaging in the county in the business of renting or furnishing any room or rooms, lodging, or accommodations, to any transient in any hotel, motel, inn, tourist court, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. The director of revenue shall deduct and pay to the treasury of the county one percent of the total amount of the taxes, to compensate the county for the expenses incurred by it in collecting the taxes and in administering this section. Following that deduction, the director of revenue shall pay the remainder of the taxes to the Greater Birmingham Convention and Visitors Bureau of the county created under Part 2, commencing with Section 45-37-91, of Article 9. The amount of the tax shall be equal to one percent of the charge for such rooms, lodgings, or accommodations, including the charge for use of rental of personal property and services furnished in such room or rooms.

(2) The amount so collected shall be allocated to the Greater Birmingham Convention and Visitors Bureau established by Act 794, 1969 Regular Session (Acts 1969, p. 1425), and this amount shall be used for the promotion of Birmingham as a convention and visitors' destination.

(d)(1) There are exempted from the provisions of the tax levied by this section and from the computation of the amount of the tax levied or payable hereunder the following: Charges for property sold or services furnished which are required to be included in the tax levied by the State Sales Tax Act; boarding houses, tourist homes, and similar establishments regularly offering less than five rooms for rental to transients; charges for the rental of rooms, lodgings, or accommodations furnished by any hospital, nursing home, convalescent home, or by any charitable or eleemosynary institution; charges for the rental of rooms, lodgings, or accommodations to a person for a period of 30 continuous days or more. The exemption hereby provided shall apply to any property sold or services furnished which are required to be included in any sales tax now or hereafter levied by the State of Alabama.

(2) The taxes levied by this section, except as otherwise provided herein, shall be due and payable on or before the 20th day of the month next succeeding the month in which the tax accrues. On or before the 20th day of each month after the effective date of the taxes every person on whom the tax is levied by this section shall render to the director of revenue on a form prescribed by him or her, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with such other information as the director of revenue may demand and require; and at the time of making such monthly report the taxpayer shall compute and pay to the director of revenue the amount of taxes shown to be due; provided, however, that any person subject to the tax who conducts any business on a credit basis may defer reporting and paying the tax until after the person has received payment for the items, articles, or accommodations furnished; and in the event he or she so defers reporting and paying any such taxes he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing such report.

(3) It shall be the duty of every person engaged or continuing in any business subject to the taxes levied by this section to keep and preserve suitable records of the gross proceeds of such business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable under this section. Such records shall be kept and preserved for a period of five years and shall be open for examination at any time by the director of revenue or by any duly authorized agent, deputy, or employees of the director.

(4) Any person who fails to pay the tax levied by this section within the time required by this section shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest thereon at the rate of one-half of one percent per month or fraction thereof the date on which the tax became due and payable, such penalty and interest to be assessed and collected as a part of the tax; provided, however, that the director of revenue may, if good and sufficient reason be shown, waive or remit the penalty or any portion thereof.

(e) The failure of any person to pay any tax levied by this section within the time specified for the payment of the same by the section shall constitute a misdemeanor; and the violation of any of the provisions of this section by any person shall constitute a misdemeanor. Any person violating any provisions of this section shall upon conviction be punished by fine of not more than five hundred dollars ($500) and may also be sentenced to hard labor for the county for not exceeding six months, either or both, unless a different punishment is prescribed herein.

(f) None of the provisions of this section shall be applied in such manner as to violate the commerce clause of the Constitution of Alabama. Should any provision of this section be held invalid, the invalidity thereof shall not affect the remaining provisions of the section.

(g) There are hereby repealed all existing ordinances of all municipalities within the county imposing, or levying any license tax on the hotel, motel, or tourist court business based on the gross receipts of such business or on a percentage of the charges made for rooms, lodgings, or accommodations. Such repeal of municipal ordinances shall not impair the power of the governing body of any municipality to reenact any ordinance hereby repealed, or to enact any new or different ordinance imposing, or levying, a license tax on the hotel, motel, or tourist court business based on the gross receipts of such business or on a percentage of the total charges made for rooms, lodgings, or accommodations.



Section 45-37-245.01 - Levy of tax for promotion of Jefferson County as convention, sporting, and visitors’ destination.

(a) This section shall apply to Jefferson County.

(b) In addition to all other taxes imposed by law, there is hereby levied a privilege or license tax, in the amount hereinafter prescribed against every person, organization, or other entity engaging in the county in the business of renting or furnishing any room or rooms, lodging, or accommodations, in any hotel, motel, inn, tourist court, or any other place in which rooms, lodgings, or accommodations are regularly furnished for a consideration. The amount of the taxes levied by this section shall be equal to one percent of the charge for such rooms, lodgings, or accommodations. The taxes levied by this section shall become effective on September 1, 1995.

(c) All amounts collected within the County of Jefferson pursuant to this section shall be allocated to the Greater Birmingham Convention and Visitors Bureau, established by Act No. 794, 1969 Regular Session, and shall be used for the promotion of Birmingham and Jefferson County as a convention, sports event, and visitors’ destination. No funds collected pursuant to this section shall be transferred to any other entity or authority, private or public, for any use whatsoever other than such promotion undertaken by the Greater Birmingham Convention and Visitors Bureau. A promotion shall be defined as actions which are temporary and event oriented such as advertising, publicity, or merchandising. No funds collected pursuant to this section shall be used for any capital improvement or for salaries of any other entity or authority.

(d) There are exempted from the provisions of the tax levied by this section and from the computation of the amount of the tax levied or payable the following: Charges for property sold or services furnished which are required to be included in the tax levied by the State Sales Tax Act; boarding houses, tourist homes, and similar establishments regularly offering less than five rooms for rental; charges for the rental of rooms, lodgings, or accommodations furnished by any hospital, nursing homes, convalescent homes, or by any charitable or eleemosynary institutions; charges for the rental of rooms, lodgings, or accommodations for a period of 30 continuous days or more. The exemption pursuant to this subsection shall apply to any property sold or services furnished which are required to be included in any sales tax now or hereafter levied by the State of Alabama.

(e) The taxes levied by this section, except as otherwise provided shall be due and payable to the director of revenue or any other county officer or employee charged with the duty of collecting county licenses or privilege taxes, on or before the 20th day of each month next succeeding the month in which the tax accrues. On or before the 20th of each month after the effective date of the taxes every person upon whom the tax is levied by this section shall render to the director of revenue on a form prescribed by him or her, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with such other information as the director of revenue may demand and require. When making the monthly report the taxpayer shall compute and pay to the director of revenue the amount of taxes shown to be due, provided, however, any person subject to the tax who conducts any business on a credit basis may defer reporting and paying the tax until after the person has received payment for the items, articles, or accommodations furnished. In the event the taxpayer so defers reporting and paying any taxes he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing the report. Every person engaged or continuing in any business subject to the taxes levied by this section shall keep and preserve suitable records of the gross proceeds of the business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable. The records shall be kept and preserved for a period of five years and shall be open for examination at any time by the director of revenue or by any duly authorized agent, deputy, or employees of the director. Any person who fails to pay the tax levied by this section within the time required by this section shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest thereon at the rate of one-half of one percent per month or fraction thereof from the date on which the tax became due and payable, to be assessed and collected as a part of the tax. The director of revenue may, if good and sufficient reason is shown, waive or

remit the penalty or any portion thereof.

(f) The failure of any person to pay any tax levied by this section within the time specified for the payment of the same by the section shall constitute a misdemeanor. The violation of any of the provisions of this section by any person shall constitute a misdemeanor. Any person violating any provisions of the section shall upon conviction be punished by fine of not more than five hundred dollars ($500) and may also be sentenced to hard labor for the county for not exceeding six months, or both, unless a different punishment is prescribed herein.

(g) Before the 20th day of each calendar month the director of revenue shall pay pursuant to subsection (c), the amounts allocated therein to the Greater Birmingham Convention and Visitors Bureau, all of the licenses and privilege taxes levied by this section received by him or her during the next preceding calendar month.

(h) None of the provisions of this section shall be applied in such manner as to violate the Commerce Clause of the Constitution of Alabama. Should any provision of this section be held invalid, the invalidity thereof shall not alter the remaining provisions of the section.



Section 45-37-245.02 - Levy of tax for support and operation of Birmingham-Jefferson Civic Center Authority.

(a) In addition to all other taxes imposed by law, there is hereby levied an additional privilege or license tax in the amount hereinafter prescribed against any person, organization, or other entity engaging in the county in the business of renting or furnishing any room or rooms, lodgings, or accommodations, in any hotel, motel, inn, tourist court, or any other place in which rooms, lodgings, or accommodations are regularly furnished for a consideration. The amount of the taxes levied by this section shall be equal to three percent of the charge for such rooms, lodgings, or accommodations. The taxes levied by this section shall become effective on June 1, 2001.

(b) All amounts collected within Jefferson County pursuant to this section shall be allocated to the Birmingham-Jefferson Civic Center Authority, established by Sections 45-37-90 to 45-37-90.07, inclusive, and shall be used for the support of the operation of the authority, including, but not limited to, capital expansion, renovation, and maintenance.

(c) There are exempted from the provisions of the tax levied by this section and from the computation of the amount of the tax levied or payable the following: Charges for property sold or services furnished which are required to be included in the tax levied by the State Sales Tax Act; boarding houses, tourist homes, and similar establishments regularly offering less than five rooms for rental; charges for the rental of rooms, lodgings, or accommodations furnished by any hospital, nursing homes, or convalescent homes, or by any charitable or eleemosynary institutions; charges for the rental of rooms, lodgings, or accommodations for a period of 30 continuous days or more. The exemptions pursuant to this subsection shall apply to any property sold or services furnished which are required to be included in any sales tax now or hereafter levied by the State of Alabama.

(d) The taxes levied by this section, except as otherwise provided, shall be due and payable to the director of revenue or any other county officer or employee charged with the duty of collecting county licenses or privilege taxes, on or before the last day of each month next succeeding the month in which the tax accrues. On or before the last day of each month after the ratification date of the taxes, every person upon whom the tax is levied by this section shall render to the director on a form prescribed by him or her, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with such other information as the director may demand and require. When making the monthly report the taxpayer shall compute and pay to the director the amount of taxes shown to be due; provided, however, any person subject to the tax who conducts any business on a credit basis may defer reporting and paying the tax until after the person has received payment for the items, articles, or accommodations furnished. In the event the taxpayer so defers reporting and paying any taxes, he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing the report. Every person engaged or continuing in any business subject to the taxes levied by this section shall keep and preserve suitable records of the gross proceeds of the business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable. The records shall be kept and preserved for a period of five years and shall be open for examination at any time by the director or by any duly authorized agent, deputy, or employees of the director. Any person who fails to pay the tax levied by this section within the time required by this section shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest thereon at the rate of one-half of one percent per month or fraction thereof from the date on which the tax became due and payable, to be assessed and collected as a part of the tax. The director may waive or remit the penalty or any portion thereof.

(e) The failure of any person to pay any tax levied by this section within the time specified for the payment of the same by this section shall constitute a misdemeanor. The violation of any of the provisions of this section by any person shall constitute a misdemeanor. Any person violating any provisions of this section shall upon conviction be punished by a fine of not more than five hundred dollars ($500) and may also be sentenced not to exceed six months, or both, unless a different punishment is prescribed herein.

(f) Before the 20th day of each calendar month, the director shall pay all of the license and privilege taxes levied by this section received by him or her during the next preceding calendar month, to the Birmingham-Jefferson Civic Center Authority.

(g) Notwithstanding any other provision of law to the contrary, the total amount of all lodging taxes levied in Jefferson County shall not exceed 14 percent.

(h) None of the provisions of this section shall be applied in such manner as to violate the Commerce Clause of the United States Constitution. Should any provision of this section be held invalid, the validity thereof shall not alter the remaining provisions of this act.






Part 7 - Tax, Motor Vehicles.

Section 45-37-246 - License procedures by mail.

(a) This section shall apply only in counties having a population of 300,000 or more according to the last or any subsequent federal census.

(b) On or after September 1st of each year, the judge of probate of each county may, if he or she elects to do so, mail an application in the form and containing the information hereinafter provided to all owners of motor vehicles listed as such in the motor vehicle license records, including transfers, in his or her office or, at his or her option, to such owners as request that such application be mailed to them.

(c) The application shall be on a form to be provided by the State Department of Revenue. The application form shall contain a space for the name and address of the owner of the motor vehicle and the make, model, year, and motor number of his or her motor vehicle and such other information with respect thereto as the State Department of Revenue may prescribe. The application form shall also contain a space for the correct amount of ad valorem taxes, state, county, school districts, and municipal, and the amount of the motor vehicle license tax due thereon and the issuance fee, including the mailing fee provided for by this section. The application form shall also contain a space for the owner to fill in his or her present address, if different from that shown in the application form, and a space for his or her signature.

(d) At the request of the judge of probate of the county, the tax assessor shall cause the application form to be filled in with the name and address of the owner, the description of the motor vehicle, and the license tax and fees to become due on November 15 succeeding, as shown on the license registration and transfer records in his or her office. The tax assessor shall cause to be correctly filled in thereon the amount of ad valorem taxes on the motor vehicle for the preceding tax year as provided by Section 40–12–253. The judge of probate shall thereupon cause the application, so filled in, to be mailed to the owner of the motor vehicle at his or her address shown thereon or at the address to which such owner requests that the application form be mailed.

(e) The owner of the motor vehicle shall, if he or she is still the owner of the motor vehicle and if he or she desires to pay his or her motor vehicle ad valorem taxes and license tax and secure his or her motor vehicle registration tag by mail, sign the application form, indicating thereon any change of address, and return the same by mail together with his or her remittance for ad valorem taxes, license taxes, and fees as shown thereon to the judge of probate. Money orders for the payment of such taxes and fees shall be made payable to the judge of probate. Upon receipt of the signed application form and the remittance for the amount properly due for ad valorem taxes, license tax, and fees, the judge of probate shall pay over to the tax collector the amount of ad valorem taxes. The tax collector shall verify the correctness of ad valorem taxes paid. The judge of probate shall thereupon mail a receipt for such taxes and fees and the license tag for his or her motor vehicle to the owner thereof.

(f) When an application is returned to the judge of probate unsigned or when less than the correct amount of the taxes and fees due therefor has been paid, due to a change of address or other causes, such application shall be returned to the owner for correction or for signature. A return of such application or remittance shall not, however, extend the time within which taxes may be paid or a tag secured. If more than the correct amount of taxes and fees is received, the judge of probate shall retain the correct amount of taxes and fees and return the excess together with the tag for the motor vehicle.

(g) All applications for motor vehicle tags by mail and the correct amount of taxes and fees shall be received by the judge of probate on or before November 10th preceding the November 15th on which the motor vehicle license tag is due and payable, and the judge of probate shall mail such tag on or before November 14th preceding such November 15th.

(h) As used in this section the term license tag shall include decals. The judge of probate shall charge and collect an additional fee of fifty cents ($.50) for each motor vehicle license tag issued by mail. This fee shall be paid with the mailed request for license tags. Such additional fee shall be paid by the judge of probate into the county treasury and the actual expense of mailing application forms to the owners of the motor vehicles and of mailing tags as hereinabove provided shall be paid from the county treasury upon warrant signed by the judge of probate and approved as provided by law. Provided, however, in all counties having a population of 600,000 or more according to the last or any subsequent federal census, the director of revenue shall charge and collect a fee set by the governing body of the county, not to exceed two dollars ($2) for each motor vehicle license tag issued by mail.

(i) All the forms necessary in the administration of this section shall be furnished by the State Department of Revenue.

(j) The procedure authorized by this section for the payment of ad valorem taxes and motor vehicle license taxes and the issuance of license tags is optional, additional, and alternative to the procedure now provided by law. Each owner of a motor vehicle shall continue to have the right to pay taxes and to receive his or her tag in person without the payment of any of the additional fees hereinabove provided. No judge of probate shall be required to collect taxes and issue license tags by mail unless he or she elects so to do.

(k) In each county in which motor vehicles are assessed for ad valorem taxes and the motor vehicle license taxes are paid to and tags issued by a commissioner of licenses or other like officer or officers, such commissioner of licenses or other officer or officers shall have the rights and options and perform the respective duties imposed by this section upon the judge of probate, tax assessor, and tax collector.






Part 8 - Tax - Occupational.



Part 9 - Tax, Sales.

Section 45-37-248 - Sales tax abatements.

(a) The Jefferson County Commission, by resolution or ordinance, may grant or ratify, or both, an abatement of all or part of county sales and use taxes on purchases of tangible personal property and uses of taxable services that are incorporated into an industrial development property in the county or a major addition to an existing industrial development property in the county for any and all private use industrial property that has been approved for abatement under the Tax Incentive Reform Act of 1992 prior to May 6, 1998. Any such grant or ratification, or both, may be retroactively effective to the date on which the abatement under the Tax Incentive Reform Act of 1992 was approved pursuant to Section 40-9B-5.

(b) The Jefferson County Commission shall have authority to provide Jefferson County sales tax abatements on the retail sale of construction materials, supplies, and services to persons or their authorized agent or contractor who suffered property damage in Jefferson County in the tornado on April 8, 1998. Provided, however, to be eligible for the abatement the person shall first qualify for assistance from the Federal Emergency Management Agency.



Section 45-37-248.01 - Community Fire Development, Inc., exempt.

In Jefferson County, Community Fire Development, Incorporated, is exempt from the payment and collection of all county and municipal sales and use taxes.






Part 10 - Tax, Sales and Use.

Section 45-37-249 - Applicability.

This part shall only apply to Jefferson County.



Section 45-37-249.01 - Legislative findings; construction of part.

(a) It is the intention of the Legislature by the passage of this part to authorize the county to levy and provide for the collection of, in addition to all other taxes authorized by law, except as provided in Section 45-37-249.03, a sales tax and a use tax conforming with and parallel to the state sales tax and the state use tax at a rate not exceeding the maximum rates set forth herein.

(b) The Legislature hereby finds and declares that each tax authorized by this part is a sales or use tax and is not a gross receipts tax in the nature of a sales tax, as such term is defined in Section 40-2A-3(8) and used in Section 11-51-209.

(c) In view of the county's recent financial difficulties, the invalidation of certain taxes that previously provided significant revenues to the county, and the conclusion of the county's Chapter 9 bankruptcy proceedings, the Legislature hereby finds and declares that it is necessary, desirable, and in the best interests of residents of the county that the Jefferson County Commission be provided additional flexibility with respect to its revenue sources and budget.

(d) The Legislature hereby finds and declares that providing additional funding for public schools in the county will benefit the public welfare and education of residents of the county.

(e) This part shall be liberally construed in conformity with the intentions and findings expressed in this section.



Section 45-37-249.02 - Definitions.

(a) As used in this part, the following words, terms, and phrases shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) ACT 405. Act 405 of the 1967 Regular Session of the Legislature (Acts 1967, p. 1021), as amended.

(2) AVERAGE DAILY MEMBERSHIP. The meaning ascribed in Section 16-13-232.

(3) COMMITTEE. The Jefferson County Community Service Committee authorized in Section 45-37-249.10.

(4) COUNTY. Jefferson County, Alabama.

(5) COUNTY COMMISSION. The Jefferson County Commission.

(6) EXISTING SCHOOL WARRANTS. Collectively, the following limited obligation warrants issued by the county for the benefit of public schools in the county: a. Limited Obligation School Warrants, Series 2004-A, b. Limited Obligation School Warrants, Series 2005-A and c. Limited Obligation School Warrants, Series 2005-B.

(7) JEFFERSON COUNTY LEGISLATIVE DELEGATION. The elected members of the House of Representatives and the Senate from districts wholly or partially within the county.

(8) REFUNDING SCHOOL WARRANTS. Any warrants or other obligations of the county issued after May 27, 2015, to refinance, on such terms as the county commission shall determine in its discretion, either a. the existing school warrants, or b. any warrants subsequently issued for the purpose of refinancing such warrants. Refunding school warrants shall be issued under the statutes codified as Chapter 28 of Title 11, as heretofore or hereafter amended, or any other law of the state available for such purpose. Refunding school warrants shall be limited obligations of the county secured by, and payable solely from, the portion of the taxes authorized by this part and described in Section 45-37-249.08(a). Refunding school warrants shall not be payable from any other revenues of the county and shall not constitute a general debt or obligation of the county within the meaning of any provision of the Constitution of Alabama of 1901, as heretofore or hereafter amended.

(9) STATE SALES TAX. The tax or taxes imposed by the state sales tax statutes.

(10) STATE SALES TAX STATUTES. Division 1 of Article 1 of Chapter 23 of Title 40, as heretofore or hereafter amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the tax levied in the state sales tax statutes and all other statutes of the state which expressly apply to or purport to affect the administration of the state sales tax statutes, and the incidence and collection of the taxes imposed therein.

(11) STATE USE TAX. The tax or taxes imposed by the state use tax statutes.

(12) STATE USE TAX STATUTES. Article 2 of Chapter 23 of Title 40, as heretofore or hereafter amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the tax levied in the state use tax statutes and all other statutes of the state which expressly apply to or purport to affect the administration of the state use tax statutes, and the incidence and collection of the taxes imposed therein.

(13) 2015 SALES TAX FUND. A governmental fund of the county which is created hereunder and shall be entitled Jefferson County 2015 Sales Tax Fund.

(b) Except where another meaning is clearly indicated by the context, all definitions set forth in the state sales tax statutes and the state use tax statutes shall be effective as definitions of the words, terms, and phrases used in this part. All words, terms, and phrases used herein, other than those hereinabove specifically defined, shall have the respective meanings ascribed to them in the state sales tax statutes or the state use tax statutes and shall have the same scope and effect that the same words, terms, and phrases have where used in the state sales tax statutes or the state use tax statutes.



Section 45-37-249.03 - Levy of taxes authorized; relation to other taxes.

(a) Subject to subsection (d), the county commission is authorized, by resolution duly adopted, to levy, in addition to all other taxes now imposed or authorized by law, and to collect as herein provided, a privilege or license tax, herein called a sales tax, against each person making retail sales of tangible personal property or amusements in the county at a rate not to exceed one percent of gross proceeds of sales or gross receipts, as the case may be, and an excise tax, herein called a use tax, on the storage, use, or other consumption of tangible personal property in the county purchased at retail at a rate not to exceed one percent of the sales price of such property.

(b) Any sales tax or use tax levied by the county commission pursuant to this section shall apply to and be levied upon every person or other entity required to pay, or upon whom shall have been levied, the state sales tax or state use tax.

(c) Notwithstanding the foregoing, the taxes authorized to be levied pursuant to this part shall not apply to the sale or use of property or services which are exempt under the state sales tax statutes or the state use tax statutes and corresponding regulations promulgated thereunder.

(d) Upon initial levy by the county of the taxes authorized by this part, the county commission shall simultaneously cancel the county's existing sales and use taxes currently being levied by the county under Ordinance 1769 of the county commission, as amended, that are pledged to the existing school warrants, provided that the county has previously or will simultaneously retire or defease the existing school warrants. The sales and use taxes authorized by this part and the sales and use taxes authorized to be levied by the county pursuant to Ordinance 1769 of the county commission shall not both apply to any taxable sale or storage, use, or consumption so as to result in a cumulative tax rate from both such taxes that is greater than one percent.

(e) In the event of the repeal of either or both of the state sales tax statutes or state use tax statutes, the county is authorized to continue to levy, administer, collect, and enforce the sales and use taxes authorized by this part.



Section 45-37-249.04 - Administration and collection of taxes.

Pursuant to and in conformity with Article 1 of Chapter 3 of Title 11, the county may, by ordinance or resolution, administer and collect, or contract for the collection of, the sales and use taxes authorized by this part.



Section 45-37-249.05 - Addition of tax to sales price or admission fee.

Each person engaging or continuing in a business subject to the sales taxes authorized to be levied by this part shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the sale or admission. It shall be unlawful for any person subject to the sales taxes authorized to be levied by this part to fail or refuse to add to the sales price or admission fee and not collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the sales taxes authorized to be levied by this part to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of such tax or taxes. The sales taxes authorized by this part shall conclusively be presumed to be a direct tax on the retail consumer, pre-collected for the purpose of convenience only.



Section 45-37-249.06 - Taxes constitute debt.

The taxes authorized to be levied by this part shall a due the county. Such taxes, together with any interest and penalties permitted by law, shall constitute and be secured by a lien upon the property of any person from whom the tax or taxes are due or that is required to collect the tax or taxes.



Section 45-37-249.07 - Applicablity of state provisions.

All provisions of the state sales tax statutes and state use tax statutes with respect to the payment, assessment, and collection of the state sales tax and state use tax, making of reports, keeping and preserving records, interest or penalties, or both, for failure to pay such taxes or late payment of such taxes, promulgating rules and regulations with respect to the state sales tax and state use tax, and the administration and enforcement of the state sales tax statutes and state use tax statutes shall apply to the taxes authorized to be levied by this part, except for the rate of tax and except where otherwise inapplicable or otherwise expressly provided for by this part. The county and any designee or agent shall have and exercise the same powers, duties, and obligations with respect to the taxes authorized to be levied under this part that are provided the Department of Revenue and the Revenue Commissioner by the state sales tax statutes or state use tax statutes or provided the county under Act 405. All provisions of the state sales tax statutes and state use tax statutes or of Act 405 that are made applicable by this part to the taxes authorized to be levied under this part, and the administration and enforcement of this part, are incorporated by reference and made a part of this part as if fully set forth herein.



Section 45-37-249.08 - Disposition of funds.

(a) The proceeds of the taxes authorized herein collected each month by the county, after any deductions for cost of collection, shall be distributed at such times as shall be directed by the county commission in the priority and respective amounts set forth below:

(1) First, for so long as any refunding school warrants are outstanding and are not defeased or otherwise fully paid, so much of the proceeds received during a fiscal year of the county as may be necessary to satisfy the county's obligations with respect to the refunding school warrants, including payment of the principal of, premium, if any, and interest on the refunding school warrants due during such fiscal year of the county, any ongoing expenses of administration of the refunding school warrants, amounts required to be deposited in any debt service reserve fund for the refunding school warrants, and amounts necessary to provide for payment of rebate, if any, or other amounts due to the United States, shall be paid over to the trustee or paying agent for the refunding school warrants to be held in a fund or funds solely for payment of such amounts due with respect to the refunding school warrants. The portion of the taxes authorized herein and required to be paid over to the trustee or paying agent for the refunding school warrants shall be segregated from all other receipts from the taxes authorized herein, shall be devoted solely to the payment of amounts due with respect to the refunding school warrants, and shall not be available to pay general governmental expenses of the county.

(2) Second, to the extent that there remain additional proceeds of the taxes authorized to be levied herein following the applications authorized in subdivision (1), such remaining additional proceeds, up to thirty-six million three hundred thousand dollars ($36,300,000) per fiscal year of the county, shall be deposited into the general fund of the county for use and appropriation as the county commission shall determine in its discretion.

(3) Third, to the extent that there remain additional proceeds of the taxes authorized to be levied herein following the applications authorized in subdivisions (1) and (2), such remaining additional proceeds, up to eighteen million dollars ($18,000,000) per fiscal year of the county, shall be deposited into the 2015 Sales Tax Fund. Funds on deposit in the 2015 Sales Tax Fund shall be distributed in accordance with the provisions of Section 45-37-249.09.

(4) Fourth, to the extent that there remain additional proceeds of the taxes authorized to be levied herein following the applications authorized in subdivisions (1), (2), and (3), such remaining additional proceeds, up to three million six hundred thousand dollars ($3,600,000) per fiscal year of the county, shall be deposited in the Jefferson County Community Service Fund to be expended as provided in Section 45-37-249.10.

(5) Fifth, to the extent that there remain additional proceeds of the taxes authorized to be levied herein following the applications authorized in subdivisions (1), (2), (3), and (4), such remaining additional proceeds, up to two million dollars ($2,000,000) per fiscal year of the county, shall be paid over to the Birmingham-Jefferson County Transit Authority for each of the first 10 fiscal years of the county following the adoption of this part, and thereafter up to one million dollars ($1,000,000) per fiscal year of the county.

(6) Sixth, to the extent that there remain additional proceeds of the taxes authorized to be levied herein following the applications authorized in subdivisions (1), (2), (3), (4), and (5), such remaining additional proceeds, up to five hundred thousand dollars ($500,000) per fiscal year of the county, shall be paid over to Birmingham Zoo, Inc.

(7) Seventh, to the extent that there remain additional proceeds of the taxes authorized to be levied herein following the applications authorized in subdivisions (1), (2), (3), (4), (5), and (6), such remaining additional proceeds, shall be deposited into the general fund of the county for use and appropriation as the county commission shall determine in its discretion.

(b) The amounts specified in subdivisions (1) through (6) shall be paid and distributed in full so long as the proceeds of the taxes authorized to be levied herein are sufficient for such purposes.



Section 45-37-249.09 - Jefferson County 2015 Sales Tax Fund.

(a) There is hereby created a governmental fund of the county to be designated the Jefferson County 2015 Sales Tax Fund. The county commission shall maintain the 2015 Sales Tax Fund and shall administer it according to its normal fund administration procedures.

(b) As promptly as practicable after the end of each fiscal year of the county, funds on deposit in the 2015 Sales Tax Fund as of September 30 of each year shall be distributed to the city or county boards of education then serving students resident in the county according to the following procedure:

(1) Each county or city board of education serving any portion of the county shall certify in writing to the county commission its average daily membership of students resident in the county, its certified enrollment, calculated in accordance with Article 11 of Chapter 13 of Title 16, or any successor thereto. County or city boards of education may use their certification to the state Department of Education under the state Foundation Program for this purpose to the extent such certification includes only students resident in the county.

(2) Upon receipt of the certified enrollment from each board of education described in this section, the county commission shall determine the total number of students resident in the county and enrolled in public schools serving the county.

(3) As promptly as practicable thereafter, the county commission shall distribute from the 2015 Sales Tax Fund to each board of education described in this section an amount equal to its pro rata share of the amount on deposit in the 2015 Sales Tax Fund as of September 30 of the prior fiscal year of the county, taking into account each board of education's certified enrollment and the total number of students resident in the county and enrolled in public schools serving the county.

(c) Absent manifest error, the determination by the county commission of the distribution of funds from the 2015 Sales Tax Fund shall be conclusive.



Section 45-37-249.10 - Jefferson County Community Service Committee; Jefferson County Community Service Fund.

(a) There is hereby created the Jefferson County Community Service Committee. The committee shall consist of four members, one of whom shall be elected by each of the Jefferson County Democratic House Delegation, the Jefferson County Republican House Delegation, the Jefferson County Democratic Senate Delegation, and the Jefferson County Republican Senate Delegation. Members of the Jefferson County Legislative Delegation shall not be eligible for election to the committee. Members of the committee shall be elected at a meeting of the Jefferson County Legislative Delegation held in the first year of each quadrennium of the Legislature and shall be residents and qualified electors of the county. The committee shall establish rules and procedures for its proceedings and activities.

(b) There is hereby created a public fund to be designated the Jefferson County Community Service Fund. The committee shall be the custodian of, and shall be responsible for the proper expenditure of, the Jefferson County Community Service Fund.

(c) Funds on deposit in the Jefferson County Community Service Fund shall be used solely for one or more of the following purposes in the county, provided that any use of such funds must serve a public purpose:

(1) To support public schools, public roads, public museums, public libraries, public zoos, public parks, neighborhood associations, public athletic facilities, public youth sports associations, public sidewalks, public trails, or public greenways.

(2) To support the performing arts.

(3) To support nonprofit entities that, at the time a recommendation for expenditure is filed with the committee, have received funding from the United Way of Central Alabama within the last 12 months and are not excluded from receiving additional United Way funding.

(4) To support police departments, the county's sheriff's office, or fire departments or districts in the county.

(5) To support publicly available assistance programs established for the benefit of low income residential customers of the county's public sanitary sewer system.

(d) Subject to the provisions of this part, the amount deposited in the Jefferson County Community Service Fund shall be allocated equally between the Jefferson County House Delegation and the Jefferson County Senate Delegation. The amounts so allocated shall be further allocated equally among the members of the House Delegation and the Senate Delegation. From the amounts so allocated to them, the members of the House and Senate Delegations may recommend one or more expenditures from the Jefferson County Community Service Fund for purposes described in subsection (c). Such expenditures shall be made from revenues derived from the taxes authorized herein for the prior fiscal year of the county and deposited in the Jefferson County Community Service Fund.

(e) The committee shall consider and approve or deny each recommended expenditure pursuant to its rules for review and approval of disbursements from the Jefferson County Community Service Fund.

(f) Any amounts derived from the taxes authorized herein during the prior fiscal year of the county remaining on deposit in the Jefferson County Community Service Fund on September 30 of any year shall be paid over to the county for deposit into the general fund.



Section 45-37-249.11 - Termination of levy.

The taxes authorized to be levied by this part shall be levied only for so long as any refunding school warrants are outstanding and are not defeased or otherwise fully paid, and when all refunding school warrants have been fully paid in accordance with the terms thereof, the levy of the taxes authorized by this part shall terminate unless extended by law.









Article 25 - Utilities.



Article 26 - Zoning and Planning.

Section 45-37-260 - County planning commission.

In Jefferson County, any county planning commission established under Act No. 344, H. 775, 1947 Regular Session (General Acts of 1947, p. 217) or Act No. 581, H. 1012, 1947 Regular Session (General Acts of 1947, p. 404) shall consist of 15 members; three designated and 12 appointed members. Within 60 days after October 2, 1986, the Jefferson County Commission shall divide the county into six districts with each district containing an approximately equal number of persons residing in unincorporated territory. Such division shall be based upon the most recent federal decennial census and redrawn after each new federal decennial census. After October 2, 1986, newly appointed or reappointed members of such commissions shall be appointed so that the county commission shall appoint two members from each district with one such member representing the unincorporated territory of the district so that at least 50 percent of the total 12 appointed members shall reside in and represent unincorporated territory. The designated members shall be: One an employee of the county designated by the county commission; one shall be the county engineer or the county highway engineer; one shall be an agent or employee of the county board of health designated by the board; the terms of such designated members shall correspond to their respective official tenures. The terms of appointed members shall be four years, except that the terms of nine of the members first appointed shall be three for one year, three for two years; and three for three years; with all such short first term appointees being eligible for reappointment at the expiration of such one, two, and three year terms. The designated members shall be agreed to and approved by the county commission, and all other members shall be appointed by the county commission. All members of the commission shall serve as such without compensation; and no appointed member shall hold any public elective office. The members of the commission shall be residents of the county. The county commission shall provide for the filling of any vacancy in the membership of the commission for the unexpired terms and for the removal of a member for nonperformance of duty or misconduct.



Section 45-37-260.01 - Installation of traffic control devices.

(a) This section shall apply only to Jefferson County.

(b) Regulations adopted by the Jefferson County Planning Commission or regulations adopted pursuant to Section 11-52-31, by a municipal planning commission governing the subdivision of land within Jefferson County or any municipality therein may include provisions permitting the owner or developer of a subdivision to install devices for control of access to the subdivision either on public or private roads. The installation of such devices shall not create liability on the part of the municipality, county, or an owner or developer of the subdivision for the installation or maintenance thereof, provided, however, that no such owner or developer shall be relieved of liability for the negligent installation or maintenance of a mechanical security device.









Chapter 37A - JEFFERSON COUNTY MUNICIPALITIES.

Article 1 - Adamsville.



Article 2 - Argo.



Article 3 - Avondale.



Article 4 - Bessemer.

Part 1 - Education.

Section 45-37A-40 - Board of education.

(a) Beginning with the municipal elections in 2002, a school board for the City of Bessemer, Alabama, is established and shall be elected in 2002, and every four years thereafter. The board shall be called the Bessemer City Board of Education. The board shall be composed of seven members, with one member being elected from each of the districts from which the Bessemer City Council are elected, by a majority of the qualified electors voting who reside in the respective districts.

(b) Candidates for each place on the board of education shall be at least 21 years of age, residents of the district which they seek to represent on the board for at least 90 consecutive days immediately preceding the deadline date for qualifying as a candidate, and shall not have a record of conviction for a felony or any other crime involving moral turpitude. Each candidate shall pay a qualifying fee in an amount prescribed by the Bessemer City Council.

(c)(1) The Bessemer City Council shall take necessary steps to ensure this section complies with the federal Voting Rights Act of 1965, as amended.

(2) The election and runoff election, if necessary, held in 2002 and all subsequent elections held pursuant to this section shall be called, conducted, the votes canvassed, and the results declared in the same manner as provided for the election of members of the city council, unless otherwise required in this section.

(d)(1) Upon the assumption of office of the members of the board of education elected in 2002, the Bessemer City Board of Education as provided in subsection (a) shall be constituted. At that time, the terms, powers, duties, responsibilities, and emoluments of office of the prior members of the board of education shall end.

(2)a. Members of the board of education shall have the powers, authority, duties, and responsibilities as are otherwise provided by law for members of city boards of education as set forth in Chapter 11, commencing with Section 16-11-1, of Title 16.

b. At the first meeting after the board elected in 2002 takes office, and at the first meeting of the board each year thereafter, the board shall select a chair from among its members. The chair shall preside over meetings of the board and shall possess the same powers and duties as other members of the board.

c. All property, records, supplies, and equipment of any prior board of education shall be vested in the board created by this section.

(3) The establishment of the board of education as provided in this section shall not affect or impair any of the following:

a. Existing rights or privileges of employees of the board including, but not limited to, employment, personnel, salary, and retirement rights and privileges.

b. Existing contractual obligations of the board of education.

c. Existing civil and criminal actions.

(e) Any vacancy on the board of education occurring prior to the expiration of a term of office shall be filled by appointment of the remaining members of the board of education for the remainder of the unexpired term. If the vacancy is not filled within 45 days from the date of the announcement of the vacancy, the State Superintendent of Education shall make an appointment to fill the vacancy.

(f) The compensation for the members of the board of education shall be three hundred dollars ($300) per month to be paid from city school system funds; provided further that the compensation for the members of the board of education may be increased to a maximum of six hundred dollars ($600) per month by a majority vote of the board. No increase in compensation for members of the board may be enacted during a fiscal year in which the Education Trust Fund is in proration.






Part 2 - Nuisances.

Section 45-37A-41 - Removal or demolition of unsafe structures.

(a) The City of Bessemer shall have authority, after notice as provided herein, to move or demolish buildings and structures, or parts of buildings and structures, party walls, and foundations when the same are found by the governing body of the city to be unsafe to the extent of being a public nuisance from any cause.

(b) The term appropriate city official as used in this section shall mean any city official or city employee designated by the mayor or other chief executive officer of such city as the person to exercise the authority and perform the duties delegated by this section to appropriate city official. Whenever the appropriate city official of such city shall find that any building, structure, part of building or structure, party wall, or foundation situated in any such city is unsafe to the extent that it is a public nuisance, such official shall give the person or persons, firm, association, or corporation last assessing the property for state taxes and all mortgages of record notice by personally serving upon such person, firm, association, or corporation a copy of the notice to remedy the unsafe or dangerous condition of such building or structure, or to demolish the same, within a reasonable time set out in the notice, which time shall not be less than 60 days or suffer such building or structure to be demolished by such city and the cost thereof assessed against the property. In the event that such personal service is returned not found after not less than two attempts, such notice may be given by registered or certified mail. The mailing of such registered mail notice, properly addressed and postage prepaid, shall constitute notice as required herein. Notice of such order, or a copy thereof, prior to the delivery or mailing of the same as required by the immediately preceding sentence, shall also be posted at or within three feet of an entrance to the building or structure, provided that if there is no entrance such notice may be posted at any location upon such building or structure.

(c)(1) Within the time specified in such notice, but not more than 60 days from the date such notice is given, any person, firm, or corporation having an interest in such building or structure may file a written request for a hearing before the governing body of the city, together with his or her objections to the finding by the city official that such building or structure is unsafe to the extent of becoming a public nuisance. The filing of such request shall hold in abeyance any action on the finding of such city official until determination thereon is made by such governing body. Upon holding such hearing, which hearing shall be held not less than 10 nor more than 60 days after such request, or in the event no hearing is timely requested, the governing body, after the expiration of 60 days from the date such notice is given, shall determine whether or not such building or structure is unsafe to the extent that it is a public nuisance. Notice of such meeting of the governing body, and that such determination shall be made thereat, shall be published one time in a newspaper of general circulation in such city, not less than 10 days prior thereto. In the event that it is determined by such governing body that such building or structure is unsafe to the extent that it is a public nuisance, the governing body shall order such building or structure to be demolished. Demolition may be accomplished by such city by the use of its own forces, or it may provide by contract for such demolition. The city shall have authority to sell or otherwise dispose of salvaged materials resulting from the demolition.

(2) Any person aggrieved by the decision of the governing body at such hearing, within 30 days thereafter, may appeal to the circuit court upon filing with the clerk of the court notice of appeal and bond for security of costs in the form and amount to be approved by the circuit clerk. Upon filing of notice of appeal and approval of the bond, the clerk of the court shall serve a copy of the notice of appeal on the clerk of the city and the appeal shall be docketed in the court, and shall be a preferred case therein. The clerk of the city, upon receiving such notice, shall file with the clerk of the court a copy of the findings and determination of the governing body in proceedings and trial shall be held without jury upon the determination of the governing body that such building or structure is unsafe to the extent that it is a public nuisance.

(d) Upon demolition of such building or structure, the appropriate city official shall make report to the governing body of the cost thereof, and such governing body shall adopt a resolution fixing the costs which it finds were reasonably incurred in such demolition and assessing the same against the property. The proceeds of any moneys received from the sale of salvaged materials from the building or structure shall be used or applied against the cost of demolition. Any person, firm, or corporation having an interest in the property may be heard at such meeting as to any objection he or she may have to the fixing of such costs or the amounts thereof. The city clerk of such city shall give not less than 15 days’ notice of the meeting at which the fixing of such costs are to be considered by publication in a newspaper of general circulation in such city of a notice that the governing body of such city at such meeting shall consider the fixing of such costs thereat. The fixing of the costs by the governing body shall constitute a special assessment against the lot or lots, parcel, or parcels of land upon which the building or structure was located, and thus made and confirmed shall constitute a lien on the property for the amount of such assessment. The lien shall be superior to all other liens on the property except liens for taxes, and shall continue in force until paid. The city clerk of the city shall mail a certified copy of the resolution by registered or certified mail to the person last assessing the property for taxes and all mortgages of record, and a certified copy of such resolution shall be published in the manner and as prescribed for the publication of municipal ordinances, and a certified copy of such resolution shall also be filed in the office of the judge of probate of the county in which such city is situated.

(e) The city shall have the power to assess the costs authorized herein against any lot or lots, parcel, or parcels of land purchased by the State of Alabama at any sale for the nonpayment of taxes, and where any such assessment is made against such lot or lots, parcel, or parcels of land, a subsequent redemption thereof by any person authorized to redeem, or sale thereof by the state, shall not operate to discharge, or in any manner affect the lien of such city for such assessment, but any redemptioner or purchaser at any sale by the state of any lot or lots, parcel, or parcels of land upon which an assessment has been levied, whether prior to or subsequent to a sale to the state for the nonpayment of taxes, shall take the same subject to such assessment.

(f) Payment of any such assessment shall be made in the manner and as provided for the payment of municipal improvement assessments in Section 11–48–48, as the same has heretofore or may hereafter be amended, and upon the property owner’s failure to pay such assessment the officer designated by the city to collect such assessments shall proceed to collect the assessment as provided in Sections 11-48-49 to 11-48-59, inclusive.

(g) This section shall be cumulative in its nature, and in addition to any and all power and authority which any such city may have under any other law.






Part 3 - Photographic Traffic Enforcement.

Section 45-37A-42 - Short title.

This part shall be known and may be cited as the Bessemer Automated Traffic Safety Act.



Section 45-37A-42.01 - Traffic safety system authorized; legislative findings.

(a) The City of Bessemer, Alabama, by ordinance, may provide for the implementation of an automated traffic safety system within the city as provided for in this part.

(b) The Legislature finds and declares the following:

(1) Vehicles that violate traffic control regulations and signage have been and are a dangerous problem in the City of Bessemer, Alabama.

(2) Studies have found that automated traffic camera enforcement in a municipal area is a highly accurate method for detecting violations of traffic control regulations and signage and is very effective in reducing the number of traffic violations and decreasing the number of traffic accidents, deaths, and injuries.

(3) Current Alabama law provides that failing to stop and remain stopped at a traffic-control signal which is emitting a steady red signal is a criminal misdemeanor. Current Alabama law also provides that failing to abide by traffic signage or speed limits is also a criminal misdemeanor. Under Alabama law one who commits any of these misdemeanors is subject to prosecution only if the misdemeanor was witnessed by either a duly empowered police officer or other witness who makes a verified complaint to a sworn magistrate.

(4) A reduction in the number of drivers exceeding speed limits and running red lights and stop signs through a program utilizing photographic evidence and enforcement through the imposition of civil fines will help promote and protect the health, safety, and welfare of the citizens of the City of Bessemer. A duly enacted local act of the Legislature could grant to the City of Bessemer the authority to establish a program to enforce traffic signal violations, stop sign violations, and speeding violations by the use of photographic evidence and the imposition of civil fines.

(5) By providing for the use of automated traffic cameras in traffic signal enforcement, stop sign enforcement, and speed limit enforcement in the City of Bessemer, the Legislature expects to decrease the occurrence in the city of traffic signal violations, stop sign violations, and speeding violations.



Section 45-37A-42.02 - Definitions.

As used in this part, the following terms shall have the following meanings:

(1) CITY. The City of Bessemer, Alabama.

(2) CIVIL VIOLATION. A violation of the provisions of the ordinance authorized by this part, the penalty for which violation shall be the payment of a fine, the enforcement of which will not be otherwise permissible.

(3) FINE. The monetary amount assessed by the City of Bessemer pursuant to the ordinance authorized by this part for a determination of civil liability for a traffic signal violation, stop sign violation, or speeding violation, which may include administrative hearing costs associated with the infraction.

(4) OWNER. The owner or owner of record of a motor vehicle as shown on the motor vehicle registration and title records of the Alabama Department of Revenue or the analogous department or agency of another state or nation. The term shall not include motor vehicles displaying dealer license plates, in which event owner shall mean the person to whom the vehicle is assigned for use; nor shall the term include the owner of any stolen motor vehicle, in which event owner shall mean the person who is guilty of stealing the motor vehicle and who was operating the vehicle at the time of the civil violation.

(5) PHOTOGRAPHIC STOP SIGN TRAFFIC ENFORCEMENT SYSTEM. A system that meets both of the following conditions:

a. Consists of a still camera system and full motion video camera system (30 frames per second or greater).

b. Is capable of producing at least two separate recorded images, i.e.:

1. An image of the rear of a vehicle prior to entering the intersection.

2. An image of the rear of the vehicle showing the license plate.

(6) PHOTOGRAPHIC TRAFFIC SIGNAL ENFORCEMENT SYSTEM. A system that meets all of the following requirements:

a. Consists of a still camera system and full motion video camera system (30 frames per second or greater) installed to work in conjunction with an electrically operated traffic control signal.

b. Is capable of producing at least three separate recorded images, i.e.:

1. An image of the rear of a vehicle prior to entering the intersection on a red signal.

2. An image of the rear of the vehicle showing the license plate.

3. An image of the rear of the vehicle in or through the intersection when the red signal is visible.

c. Synchronizes images to a single time source and provide the elapsed time between the first, second, and third photographs or digital images specified in this paragraph b.

(7) PHOTOGRAPHIC VEHICLE SPEED ENFORCEMENT SYSTEM. A system that meets both of the following conditions:

a. Has a mobile or fixed electronic speed enforcement system, or both, which is certified and in compliance with the rules of the Federal Communications Commission.

b. Is capable of producing two or more recorded images, at least one depicting the license plate attached to the rear of a vehicle being operated at a speed in excess of the applicable speed limit.

(8) RECORDED IMAGE. An image recorded by the system depicting the rear of a vehicle which is automatically recorded as a photograph or digital image, which also depicts the recorded speed, date, location, and time of the recorded image.

(9) SPEED LIMIT. The established maximum speed limit on a given roadway prescribed by law.

(10) SPEEDING VIOLATION. Any violation of a motor vehicle at a speed that exceeds the legal maximum speed limits set forth in or adopted pursuant to Article 8, Chapter 5A, Title 32, Sections 32-5A-170 to 32-5A-178, inclusive, or of any combination thereof; provided, however, that speed limits set by action of the Bessemer City Council, if any, shall supersede the limits set in Article 8, Chapter 5A, Title 32, Sections 32-5A-170 to 32-5A-178, inclusive. A speeding violation shall be a civil violation as defined in this part.

(11) STOP SIGN. A fixed sign of the type authorized by the Alabama Department of Transportation which requires a vehicle to come to a complete stop before entering the intersection.

(12) STOP SIGN VIOLATION. Any violation of Section 32-5A-112 wherein a vehicle proceeds into an intersection after failing to stop at a clearly marked stop line. A stop sign violation shall be a civil violation as defined in this part.

(13) TRAFFIC CONTROL SIGNAL. Any device, whether manually, electrically, or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed as defined in Section 32-1-1.1.

(14) TRAFFIC SIGNAL VIOLATION. Any violation of Section 32-5A-31, Section 32-5A-32, or Section 32-5A-35, or of any combination thereof, wherein a vehicle proceeds into a signalized intersection at a time while the traffic-control signal for that vehicle's lane of travel is emitting a steady red signal. A traffic signal violation shall be a civil violation as defined in this part.

(15) TRAINED TECHNICIAN. A sworn law enforcement officer or a person certified by the Alabama Peace Officers' Standards and Training Commission, employed or contracted by the city, who has received instruction and training in the proper use of the photographic traffic signal enforcement system, the photographic stop sign enforcement system, and the photographic vehicle speed enforcement system used by the city, the city's traffic engineer or the city's designee.



Section 45-37A-42.03 - Adoption of ordinance for photographic traffic signal enforcement; fines.

(a) The city as provided in this part, is empowered to adopt an ordinance providing for the utilization by the city or its designee of a photographic traffic signal enforcement system, a photographic stop sign enforcement system, and a photographic vehicle speed enforcement system to detect and record traffic signal violations, stop sign violations, and speeding violations in the city, to issue notices of civil violations by mail, and to collect fines for the recorded traffic signal violations, stop sign violations, and speeding violations which may occur within the corporate limits of the city as provided in this part.

(b)(1) Fines collected pursuant to an ordinance authorized by this part for traffic signal violations and stop sign violations shall not exceed one hundred ten dollars ($110).

(2)a. Except for speeding violations that occur in school zones, fines collected pursuant to an ordinance authorized by this part for speeding violations shall not exceed the fines as shown in the following table. The following fine shall apply to the owner when captured by the photographic vehicle speed enforcement system where the vehicle was recorded as traveling at the following speeds over the speed limit:

b. The fines stated above in subdivision (2)a. shall be doubled if that violation occurs and was electronically recorded within a segment of the roadway or intersection designated with signage or signals as a school zone only during school hours when school is in session and one hour before and after school hours.

(3) The first ten dollars ($10) of each fine authorized by this part and collected by the city or its designee shall be paid to the State Bureau of Investigations as compensation for record keeping with respect to violation notices issued pursuant to this part.

(4) Administrative hearing costs shall be assessed only in contested cases. A person who is found liable after an administrative hearing or who requests an administrative hearing and thereafter fails to appear at the time and place of the hearing shall pay the fine amount plus any late fee in addition to a thirty dollar ($30) administrative hearing fee. If the person is found not liable at the administrative hearing, the thirty dollar ($30) administrative hearing fee will not be assessed or any fine and fee paid related to that citation shall be refunded.

(c) The city or its designee may place photographic traffic signal enforcement systems, photographic stop sign enforcement systems, and photographic vehicle speed enforcement systems at locations within the city without notice of the specific location and may change locations without public notice.

(d) The city or its designee shall post a sign or signs at each intersection at which a photographic traffic signal enforcement system or photographic stop sign enforcement system is located informing motorists that such devices are in operation at the intersection. The city or its designee shall post a sign or signs along each roadway or street at which a photographic vehicle speed enforcement system is located informing motorists that such a device is in operation.

(e) The city may contract with a vendor to perform services authorized by this part.



Section 45-37A-42.04 - Notice of violation.

(a) The city or its designee shall mail a notice of violation by U.S. mail to the owner of the motor vehicle which is recorded by the photographic traffic signal enforcement system, photographic stop sign enforcement system, or photographic vehicle speed enforcement system while committing a traffic signal violation, stop sign violation, or speeding violation. The notice shall be sent not later than the 30th day after the date the traffic signal violation, stop sign violation, or speeding violation is recorded to:

(1) The owner's address as shown on the registration records of the Alabama Department of Revenue.

(2) If the vehicle is registered in another state or country, to the owner's address as shown on the motor vehicle registration records of the department or agency of the other state or country analogous to the Alabama Department of Revenue.

(b) A notice of violation issued under this part shall contain the following:

(1) Description of the violation.

(2) The date, time, and location of the violation.

(3) A copy of a recorded image of the vehicle.

(4) The amount of the fine to be imposed for the violation.

(5) The date by which the fine must be paid.

(6) A statement that the person named in the notice of violation may pay the fine in lieu of appearing at an administrative hearing.

(7) Information that informs the person named in the notice of violation:

a. Of the right to contest the imposition of the fine in an administrative hearing.

b. Of the manner and time in which to contest the imposition of the fine.

c. That failure to pay the fine or to contest liability is an admission of liability.

(8) A statement that a recorded image is evidence in a proceeding for the imposition of a fine.

(9) In the case of a motor vehicle rental or leasing company, the procedure for transferring liability to the renter or lessee and a request for the name, address, and driver's license number of the renter or lessee.

(10) A statement that failure to pay the fine within the time allowed shall result in the imposition of a late penalty not exceeding twenty-five dollars ($25).

(11) Any other information deemed necessary by the city or its designee.

(c) A notice of violation under this part is presumed to have been received on the 10th day after the date the notice of violation is placed in the United States mail.

(d) A fine imposed pursuant to this part shall be paid within 30 days of the 10th day after the date the notice of violation is mailed.

(e) It shall be within the discretion of the trained technician to determine which of the recorded traffic signal violations, stop sign violations and speeding violations are to be enforced based upon the quality and legibility of the recorded image.



Section 45-37A-42.05 - Administrative hearings; contesting liability; fines and costs; affirmative defenses.

(a) An Administrative Hearing Officer appointed by the Mayor of the city is vested with the power and jurisdiction to conduct administrative hearings of civil violations provided for in this part.

(b) A person who receives a notice of violation may contest the imposition of the fine by submitting a request for an administrative hearing of the civil violation, in writing, within 15 days of the 10th day after the date the notice of violation is mailed. Upon receipt of a timely request, the city or its designee shall notify the person of the date and time of the administrative hearing by U.S. mail.

(c) Failure to pay a fine or to contest liability in a timely manner is an admission of liability in the full amount of the fine assessed in the notice of violation.

(d) Any fine imposed pursuant to this part shall not be collected if, after a hearing, the Administrative Hearing Officer appointed by the Mayor of the city enters a finding of no liability.

(e) If an administrative hearing is requested, the city shall have the burden of proving the traffic signal violation, stop sign violation, or speeding violation by a preponderance of the evidence. The reliability of the photographic traffic signal enforcement system or photographic stop sign enforcement system used to produce the recorded image of the violation may be attested to by affidavit of a trained technician. An affidavit of a trained technician that alleges a violation based on an inspection of the pertinent recorded image is admissible in a proceeding under this part and is evidence of the facts contained in the affidavit.

(f) The notice of violation, the recorded and reproduced images of the traffic signal violation, stop sign violation, or speeding violation, regardless of the media on which they are recorded, accompanied by a certification of authenticity of a trained technician, and evidence of ownership of a vehicle as shown by copies or summaries of official records shall be admissible into evidence without foundation unless the Administrative Hearing Officer finds there is an indication of untrustworthiness, in which case the city shall be given a reasonable opportunity to lay an evidentiary foundation.

(g) All other matters of evidence and procedure not specifically addressed in this part shall be subject to the rules of evidence and the rules of procedure as they apply in the small claims courts of this state, except that on any petition to Jefferson County Circuit Court for trial de novo, the evidence and procedures shall be as for any civil case in the district court except as otherwise provided in this part.

(h) A person who is found liable for a civil violation pursuant to this part after an administrative hearing or who requests a hearing and thereafter fails to appear at the time and place of the hearing is liable for administrative hearing costs and fees set out herein in addition to the amount of the fine assessed for the violation. A person who is found liable for a civil violation after an administrative hearing shall pay the fine and costs within 10 days of the hearing.

(i) Whenever payment of a fine is owed to the city, the amount of the fine as set by ordinance may not be increased, decreased, or abated by the city, and the liability may be satisfied only by payment.

(j) It shall be an affirmative defense to the imposition of civil liability under this part, to be proven by a preponderance of the evidence, that one or more of the following conditions existed:

(1) The traffic control signal was not in proper position and sufficiently visible to an ordinarily observant person.

(2) The operator of the motor vehicle was acting in compliance with the lawful order or direction of a police officer.

(3) The operator of the motor vehicle violated the instructions of the traffic control signal so as to yield the right-of-way to an immediately approaching authorized emergency vehicle.

(4) The motor vehicle was being operated as an authorized emergency vehicle under Sections 32-5A-7 and 32-5-213, and that the operator was acting in compliance with those sections.

(5) The motor vehicle was stolen or being operated by a person other than the owner of the vehicle without the effective consent of the owner.

(6) The license plate depicted in the recorded image of the violation was a stolen plate and being displayed on a motor vehicle other than the motor vehicle for which the plate had been issued.

(7) The presence of ice, snow, unusual amounts of rain, or other unusually hazardous road conditions existed that would make compliance with this part more dangerous under the circumstances than noncompliance.

(8) There was no sign installed as required by this act near the location at which the violation allegedly occurred warning that a photographic traffic signal enforcement system was being used.

(k) To establish that at the time of the violation the motor vehicle was a stolen vehicle or the license plate displayed on the motor vehicle was a stolen plate, the owner must submit proof acceptable to the hearing officer that the theft of the vehicle or license plate, prior to the time of the violation or promptly following the theft, had been timely reported to the appropriate law enforcement agency.

(l) No person who rents to another person or is the lessor of a motor vehicle pursuant to a written lease agreement, nor any affiliates thereof, shall be liable for a photographic stop sign traffic enforcement system, photographic vehicle speed enforcement system, or photographic traffic signal enforcement system violation involving such motor vehicle during the period of the rental or lease, provided that upon request of the city or its designee received within 60 days after the violation occurred, such person provides to the city within 30 days after receipt of such request the name and address of the renter or lessee of such motor vehicle. The driver's license number of the renter or lessee may be subsequently specifically requested by the city or its designee if needed for the enforcement of this part. Upon the provision by the lessor, its affiliate, or its designee, of the information as described in this subsection, the city or its designee may issue a new notice of violation to the renter or lessee of the vehicle in the same manner it would issue a notice of violation to an owner pursuant to Section 45-37A-42.04, except that the notice will be sent no later than 30 days after receiving the renter's or lessee's information from the person, or any affiliate thereof, who rented or leased the motor vehicle. The renter or lessee may be held liable for the violation in the same manner that an owner may be held liable pursuant hereto.

(m) Notwithstanding anything in this part to the contrary, a person who fails to pay the amount of a fine or to contest liability in a timely manner is nevertheless entitled to an administrative hearing on the violation in either of the following circumstances:

(1) The person files a sworn affidavit with the hearing officer stating the date on which the person received the notice of violation that was mailed to the person, if such notice was not received by the 10th day after same was mailed as set out in subsection (a) of Section 45-37A-42.04.

(2) Within 15 days of the date of actual receipt of such notice, such person requests an administrative hearing.



Section 45-37A-42.06 - Order of administrative hearing officer; judicial review.

(a) Following an administrative hearing, the Administrative Hearing Officer shall issue an order stating:

(1) Whether the person charged with the civil violation is liable for the violation; and

(2) If the person is found to be liable, the amount of the fine assessed against the person, along with the fees and costs provided for herein.

(b) Orders issued under this section may be filed in the office of the judge of probate in any county in Alabama, and shall operate as a judicial lien in the same manner and with the same weight and effect as any other civil judgment filed therein.

(c) A person who is found liable after an administrative hearing may challenge that finding of civil liability in the Jefferson County Circuit Court, by filing a petition for judicial review with the Jefferson County Circuit Court. The petition for judicial review must be filed not later than the 14th day after the date on which the Administrative Hearing Officer entered the finding of civil liability. The filing of a petition for judicial review shall stay the enforcement of the fine. After a petition for judicial review has been filed, civil liability will be determined by the circuit court by trial de novo pursuant to the jurisdiction granted in Section 12-11-30.



Section 45-37A-42.07 - Petition for judicial review.

The circuit court hearing a petition for judicial review shall utilize the procedures applicable to proceedings in the Jefferson County District Court with the following qualifications:

(1) The proceedings shall retain their civil nature with the circuit court applying the preponderance of the evidence standard.

(2) If the person is adjudicated by the circuit court to be responsible for payment of the fine, circuit court costs shall be owed by the person adjudicated responsible, with 100 percent of those court costs collected to be retained by the circuit court, which costs shall be calculated in the same manner as court costs for criminal appeals from the Jefferson County District Court, provided that, in the event the circuit court finds the person petitioning for judicial review to not be responsible, any fine or fee paid, related to that citation, shall be refunded by the city.

(3) Regardless of the civil nature of the proceedings, the circuit court may assign case numbers as for criminal appeals or civil appeals and place the appeals on criminal dockets in the same manner as criminal appeals from the Jefferson County District Court or on civil dockets in the same manner as civil appeals from the Jefferson County District Court.

(4) The circuit court shall sit as trier of both fact and law in the civil proceedings in the circuit court.

(5) The city shall be responsible for providing an attorney to represent the city in the circuit court proceedings.



Section 45-37A-42.08 - Identifying owner of vehicle.

In the event the evidence produced by a photographic traffic signal enforcement system, a photographic stop sign enforcement system, or a photographic vehicle speed enforcement system does not produce an image of the license plate with sufficient clarity for a trained technician to determine the identity of the owner, and if the identity thereof cannot otherwise be reliably established, then no notice of violation may be issued pursuant to this part. If, however, a notice of violation is issued, to the degree constitutionally allowed, those issues related to the identity of the vehicle or its owner shall affect the weight to be accorded the evidence and shall not affect its admissibility.



Section 45-37A-42.09 - Late fees; record of civil violations.

The city may provide by ordinance that late fees not exceeding twenty-five dollars ($25) shall attach to untimely paid fines that are authorized pursuant this part and imposed pursuant hereto. No person may be arrested or incarcerated for nonpayment of a fine or late fee. No record of an adjudication of civil violation made under this part shall be listed, entered, or reported on any criminal record or driving record, whether the record is maintained by the city or an outside agency. An adjudication of civil violation provided for in this part shall not be considered a conviction for any purpose, shall not be used to increase or enhance punishment for any subsequent offense of a criminal nature, and shall not be considered a moving violation. The fact that a person is held liable or responsible for a fine for a traffic signal violation, stop sign violation, or speeding violation shall not be used as evidence that the person was guilty of negligence or other culpable conduct, and as evidence in any other proceedings if it is or becomes admissible under the rules of evidence applicable therein.



Section 45-37A-42.10 - Civil actions.

The city is authorized to file civil actions to enforce the provisions of an ordinance authorized by this part, including but not limited to pursuing collection actions to obtain judgments for unpaid fines, fees or both, imposed under an ordinance authorized by this part, by lawful means to secure payments of the same.



Section 45-37A-42.11 - Statistical data.

(a) The city shall keep statistical data regarding the effectiveness of photographic traffic signal enforcement systems or photographic stop sign enforcement systems in reducing traffic-control device violations and intersectional collisions and shall communicate the data on an annual basis to the Alabama Department of Transportation and the Alabama Criminal Justice Information Center.

(b) The city shall keep statistical data regarding the effectiveness of automated photographic speeding enforcement systems in reducing speeding violations and collisions and shall communicate the data on an annual basis to the Alabama Department of Transportation and the Alabama Criminal Justice Information Center.



Section 45-37A-42.12 - Control devices and timing.

The placement of control devices in the city and timing of yellow lights and red light clearance intervals shall conform to the most recent edition of the Traffic Engineering Handbook. It shall be presumed that such devices and timing are in compliance with this section unless the contrary is shown by a preponderance of the evidence.



Section 45-37A-42.13 - Criminal violations.

No fine may be imposed and no adjudication of liability for a civil violation may be made under this part if the operator of the vehicle was arrested or was issued a citation and notice to appear by a sworn police officer for a criminal violation of any portion of Article 2, Chapter 5A, Title 32, including, but not limited to, Sections 32-5A-31, 32-5A-34, and 32-5A-35, or any other municipal ordinance which embraces and incorporates the statutes contained in that article, and which occurred simultaneously with and under the same set of circumstances that were recorded by the photographic traffic signal enforcement system, the photographic stop sign enforcement system, or the photographic vehicle speed enforcement system.



Section 45-37A-42.14 - Civil action against person operating vehicle.

Any person against whom a determination of liability for a civil violation is made pursuant to an ordinance authorized by this part, and who actually pays the fine imposed thereby shall have a cause of action against any person who may be shown to have been operating the vehicle recorded at the time of the violation for the amount of the fine actually paid plus any consequential or compensatory damages and a reasonable attorney fee, without regard to the rules regarding joint and several liability, contribution, or indemnity provided, however, that as a condition precedent to the bringing of a civil action, that the person held responsible for payment of a fine must first make written demand on the other person for reimbursement of the fine, giving a minimum of 60 days to remit payment, and if reimbursement is fully made within the 60-day period then the cause of action shall be extinguished and no attorney fees or other damages shall attach to the reimbursement. Any cause of action brought pursuant to this section must be commenced within two years from the date of the payment of the fine for a traffic signal violation, stop sign violation, or speeding violation.



Section 45-37A-42.15 - Compensation of trained technician.

Under no circumstances shall the salary or other compensation of the trained technician be related to the number of notices of violation issued or amount of fines collected.



Section 45-37A-42.16 - Relation to Administrative Procedure Act.

Nothing in this part shall be construed as invoking the provisions of the Alabama Administrative Procedure Act, Sections 41-22-1 et seq.









Article 5 - Birmingham.

Part 1 - Education.

Part 1 - Board of Education.

Section 45-37A-50 - Short title.

This subpart shall be known and may be cited as the Lewis Spratt Act.



Section 45-37A-50.01 - Board established; composition.

An elected board of education for the City of Birmingham is established. The board shall be called the Birmingham City Board of Education. The board shall be composed of nine members, with one member being elected from each of the nine city council districts by a majority of the qualified electors voting who reside in the district.



Section 45-37A-50.02 - Residency of board members.

A member shall reside in the district which the member represents during the entire term of office. If the boundaries of a city council district change, the corresponding board of education district shall automatically change accordingly for the next election of the city board of education. If redistricting places an incumbent board member outside of his or her district, the member shall nevertheless continue to serve the remainder of the term to which he or she was elected or appointed.



Section 45-37A-50.03 - Qualifications.

A candidate for each place on the board of education shall be at least 18 years of age, a resident of the board of education district which he or she seeks to represent on the board for at least 90 consecutive days immediately preceding the deadline date for qualifying as a candidate, shall be a qualified elector and shall not have a record of conviction for any crime involving moral turpitude, including any crime involving fraud or financial wrongdoing. The qualification fee for the initial election of the members of the board shall be one hundred dollars ($100) for each candidate. Thereafter, each candidate shall pay a qualifying fee not to exceed one hundred dollars ($100) as prescribed by the Birmingham City Council. The qualifying fee shall be credited to the city general fund.



Section 45-37A-50.04 - Election procedures.

(a) The Birmingham City Council shall take necessary steps to ensure that this subpart complies with the Federal Voting Rights Act of 1965, as amended.

(b) The election shall be called to coincide with the next mayoral election after final approval of this subpart by the United States Department of Justice.

(c) The initial election and the initial runoff election, if necessary, and all subsequent elections held pursuant to this subpart shall be conducted, the vote canvassed, and the results declared in the same manner as provided for the election of members of the city council, unless otherwise required in this subpart.

(d) The initial elected members of the board of education shall assume office immediately upon the certification of the election results and shall serve initial terms of office which shall expire at the same prescribed time as the expiration of the corresponding terms of office of the then current city council members. Thereafter, all members of the board shall be elected at the same time, in the same manner, assume office on the fourth Tuesday in October after their election, and serve the same term of office as the members of the Birmingham City Council.



Section 45-37A-50.05 - Assumption of office; powers, duties, rights.

(a) Upon the assumption of office of the initially elected members of the board of education, the Birmingham City Board of Education as provided in this subpart shall be constituted and the terms, powers, duties, responsibilities, and emoluments of office of the prior members of the board of education shall end.

(b)(1) Upon assumption of office of the initial elected members of the board of education, these members shall have the powers, authority, duties, and responsibilities as are otherwise provided by law for members of city boards of education as set forth in Chapter 11, commencing with Section 16-11-1, of Title 16.

(2) The election and terms of any officers of the board shall be governed by local board policy.

(3) All property, records, supplies, and equipment of the prior board of education shall be vested in the board created by this subpart.

(c) The establishment of the board of education as provided in this subpart shall not affect or impair any of the following:

(1) Existing rights or privileges of employees of the board including, but not limited to, employment, personnel, salary, and retirement rights and privileges.

(2) Existing contractual obligations of the board of education.

(3) Existing civil and criminal actions.



Section 45-37A-50.06 - Vacancies.

A vacancy on the board of education shall be filled by appointment by a majority of the remaining members of the board of education for the unexpired term. If the vacancy is not filled by the remaining members of the board of education within 30 days, the chair, or the vice chair in the absence of the chair, shall notify the Birmingham City Council which shall fill the vacancy by appointment by a majority of the members of the city council for the unexpired term. If the vacancy is not filled by the city council within 30 days after notification, the local superintendent of education shall notify the State Superintendent of Education who shall fill the vacancy by appointment for the unexpired term. A person filling a vacancy on the board of education shall reside in the district which the vacating member represented. The provisions of Section 45-37A-50.05 apply only when one year or less remains in the unexpired term. Otherwise a special election shall be called as provided by state law.



Section 45-37A-50.07 - Compensation.

(a) Notwithstanding any other provision of law, the compensation of the members of the Birmingham City Board of Education shall be as follows:

(1) Beginning on May 9, 2001, and thereafter, each member of the Birmingham City Board of Education shall be entitled to receive compensation in the amount of three hundred dollars ($300) per month.

(2) Beginning on May 9, 2001, and thereafter, each member of the Birmingham City Board of Education shall be entitled to receive an expense allowance in the amount of four hundred dollars ($400) per month.

(b) The compensation and expense allowance provided by this section shall be paid in the same manner and from the same source as compensation and expense allowances for members of the board of education are currently paid.

(c) All compensation and expense allowance payments made to members of the Birmingham City Board of Education before May 9, 2001, are ratified, confirmed, and approved.



Section 45-37A-50.08 - Audit of records.

The Department of Examiners of Public Accounts shall conduct an annual audit of the financial records of the city school system and of the board of education. The audit results shall be made a matter of public record. All monies of the school system shall be accounted for whether reserved for capital outlay or held for any other purpose.






Part 2 - Vocational Trade School Commission.

Section 45-37A-50.30 - Creation; composition; duties.

(a) The Birmingham Vocational Trade School Commission is created to investigate the establishment of a vocational trade school for the City of Birmingham.

(b) The commission shall be composed of the following individuals:

(1) One member of the Alabama House of Representatives whose district lies entirely within the City of Birmingham.

(2) One member of the Alabama Senate whose district is the largest in city population in the City of Birmingham.

(3) The president, or his or her designee, of the City of Birmingham Board of Education.

(4) The Superintendent of Education, or his or her designee, of the City of Birmingham school system.

(5) The president, or his or her designee, of the City of Birmingham Parent Teacher Association.

(6) The president, or his or her designee, of the Community Advisory Board of Birmingham.

(7) The president, or his or her designee, of the Ministerial Alliance of Birmingham.

(8) The Mayor of the City of Birmingham, or his or her designee.

(9) The principal of an elementary school located in Birmingham appointed by the members of the City of Birmingham Board of Education.

(10) The principal of a middle school located in Birmingham appointed by the members of the City of Birmingham Board of Education.

(11) The principal of a high school located in Birmingham appointed by the members of the City of Birmingham Board of Education.

(12) The Chair of the Birmingham City Council or their designee.

(c) Members shall serve without compensation.

(d) The commission shall study the feasibility of establishing a vocational trade school for the City of Birmingham. The commission shall report its findings, conclusions, and recommendations to the Legislature not later than the 10th legislative day of the 2008 Regular Session.









Part 2 - Employees.

Part 1 - Firemen's and Policemen's Pension and Relief System.

Section 45-37A-51 - Definitions.

The following words, terms, and phrases, wherever used in this subpart, shall have the meanings respectively ascribed to them, unless the context plainly indicates that a different meaning is intended:

(1) ACT 556. Act 556 of the Regular Session of the Legislature of 1959 (Acts 1959, p. 1376), as heretofore amended.

(2) ACT 929. Act 929 of the Regular Session of the Legislature of 1951 (Acts 1951, p. 1579), as heretofore amended or hereafter amended, which established in and for every city of the State of Alabama having a population 250,000 or more inhabitants according to the last federal census a pension and relief or retirement and relief system for officers and employees of such city and their dependents.

(3) CITY. Any city wherein there is established a pension and relief or retirement and relief system for municipal officers and employees provided for by Act 929.

(4) FIREMAN. A member of the fire department of the city, whether man or woman, belonging to the general retirement and relief system, upon whose account the city makes no payment to the United States under the federal Social Security Act.

(5) GENERAL RETIREMENT AND RELIEF SYSTEM. Any pension system established by Act 929.

(6) PAYROLL DEDUCTIONS. The deductions which Section 9 of Act 929 requires to be made from salaries of members of the general retirement and relief system and paid into the fund of that system.

(7) POLICEMAN. A member of the police department of the city, whether man or woman, belonging to the general retirement and relief system, upon whose account the city makes no payment to the United States under the federal Social Security Act.



Section 45-37A-51.01 - Purpose.

(a) It is the intent of the Legislature that the additional benefits provided by this subpart shall be payable solely from the fund established by Section 45-37A-51.05, and that in no event shall any such additional benefit be payable from the fund established under Act 929.

(b)(1) As used in this subsection and subsection (c), these terms have the meanings here given them.

a. THE FUND. The fund that Section 45-37A-51.05 establishes, including all assets and resources in the fund or to be received by the fund in the future, and all income in the fund or to be received by the fund in the future.

b. OBLIGATIONS OF THE SYSTEM. All existing, future, or contingent obligations and liabilities of the system, including every pension, allowance, or benefit which is payable, or which may become payable, out of the fund to any member of the system, or to any other person on account of such other person’s relation to a member of the system, and also including the matching payments which this subpart requires the city to make to the pension system established by Act 929.

c. SECTION 45-37A-51.05 PAYMENTS. The deductions from the members' salaries and the matching payments by the city which Section 45-37A-51.05 now requires to be made monthly to the fund.

d. SUPPLEMENTAL PAYMENT. The supplemental payment subsection (c) provides the governing body may require to be made monthly to the fund if the governing body determines that the fund and the anticipated Section 45-37A-51.05 payments are not adequate to pay all obligations of the system.

e. SYSTEM. The pension system this subpart establishes.

(2) Within 60 days from May 2, 1978, the board of managers, established by Section 45-37A-51.03, shall employ a competent actuary by a contract providing for the actuary to submit to the board a written opinion on this question: Will the fund, with the Section 45-37A-51.05 payments being made thereto, be adequate to pay all obligations of the system?

(3) Such contract shall provide, in substance, that in the event the actuary's opinion answers the foregoing question in the negative, or indicates doubt as to whether such question should be answered affirmatively or negatively, then in such event the actuary will advise the board the amount of the supplemental payment required to result in the fund sustained by the Section 45-37A-51.05 payments and the supplemental payments being adequate to pay all obligations of the system. Upon receiving the actuary’s opinion the board shall promptly send copies of the opinion to the mayor and the governing body of the city. If there is an organization or organizations comprised of policemen members or firefighter members, the board will promptly furnish a copy of the actuary’s opinion to every such organization. The actuary's opinion will be a public record, subject to inspection and copying by any member of the system or by any citizen.

(c)(1) After considering the actuary's opinion and any other information the governing body of the city deems pertinent, the governing body shall determine whether the fund, with the Section 45-37A-51.05 payments being made thereto, is adequate to pay all obligations of the system. If the governing body determines that the fund with the Section 45-37A-51.05 payments being made thereto is inadequate to pay all obligations of the system, the governing body will determine the minimum monthly supplemental payment which would result in the fund, with the Section 45-37A-51.05 payments and the supplemental payments being made thereto, becoming adequate to pay all obligations of the fund. Upon making such determination, the governing body shall adopt a resolution providing that beginning in the next calendar month subsequent to the adoption of such resolution the city shall pay monthly to the fund a supplemental payment in the amount which the governing body determines would result in the fund becoming adequate to meet all obligations of the system. One-half of the supplemental payment the governing body determines would be sufficient to render the fund adequate, as aforesaid shall consist of salary deductions and the other half thereof shall consist of city matching payments. The city will pay such salary deductions and the city’s matching payments comprising the supplemental payment to the fund at the same time the city pays to the fund the Section 45-37A-51.05 payments.

(2) The city governing body shall be authorized to decrease or discontinue the supplemental payments at any time the city governing body determines, after considering actuarial advice, that the supplemental payments can be reduced or discontinued without impairing the ability of the fund to pay all obligations of the system. The governing body may effect such reduction or discontinuance of the supplemental payments by adopting a resolution providing for such discontinuance or reduction.

(d) This subsection shall not apply if before May 28, 1980, the governing body of the city and the board of managers shall have taken all actions which subsection (b) and subsection (c) required the governing body and the board to take. If, before May 28, 1980, the governing body or the board has failed to perform any act which either subsection (b) or subsection (c) required the governing body or the board to perform, then as soon as practicable after May 28, 1980, the governing body of the city or the board, as the case may be, shall perform all acts which either subsection (b) or subsection (c) required the governing body or board to perform and which the governing body or board failed to perform before May 28, 1980.



Section 45-37A-51.02 - Pension system established; payment of employee contributions.

(a) There is established in and for the city a pension system which shall be known as the Firemen’s and Policemen’s Supplemental Pension System. For the purpose of brevity the system will at times hereinafter be referred to as the supplemental pension system.

(b) Any other provision of law notwithstanding, the City of Birmingham, as the employer, is authorized to enter into agreements with the members of the Firemen’s and Policemen’s Supplemental Pension System to adjust wages or salaries and to pay an employee’s required contributions to the fund. All agreements under this section shall conform to applicable federal income tax laws, rules, and regulations.

(c) Any other provision of law notwithstanding, the City of Birmingham, as the employer, may adopt a program and plan amendments relating to the employee members of the Firemen’s and Policemen’s Supplemental Pension System meeting the requirements of the United States Internal Revenue Code, as amended, to allow employer payment of required participant contributions in lieu of salary or wages.



Section 45-37A-51.03 - Board of managers.

(a)(1) In order to assure representation of all participants of this system, there shall be a board of managers of five members for the administration, management, and control of the supplemental pension system, including administration, management, control, acquisition, and disbursement of the fund. The board shall consist of the president of the governing body of the city, who shall be chair of the board, and four associate members, designated respectively as Member No. 1, Member No. 2, Member No. 3, and Member No. 4.

(2) Member No. 1 shall be appointed by the Jefferson County Personnel Board and shall be a person who at the time of appointment has had five or more consecutive years immediately preceding his or her appointment and has been an officer of, or the occupant of an executive position in insurance, actuarial, investment, banking, or as a certified public accountant and shall serve for a term of four years. Should the appointed Member No. 1 die, resign, or otherwise be unable to serve, the vacancy thus created shall be filled for the remainder of the term by the Jefferson County Personnel Board. The personnel board in appointing Member No. 1 shall select the person who in the opinion of the personnel board is best qualified to discharge the duties of a member of the board of managers. Member No. 2 shall be a firefighter who is a participant of the system. Member No. 3 shall be a police officer who is a participant of the system. Member No. 4 shall be a retiree in the City of Birmingham Firemen's and Policemen's Supplemental Pension System with a retirement benefit from the system and shall be a qualified voter of the State of Alabama. The firefighter participants of the supplemental pension system shall elect Member No. 2 and the police officer participants of the system shall elect Member No. 3. The firefighter and the police officer receiving a plurality of votes shall be elected. In the event a participant representative shall die, resign, or otherwise be unable to serve or no longer qualified, the participants from the respective member category shall by a plurality of the votes cast elect a person who shall fill the unexpired term. Member No. 4 shall be elected by a plurality of the votes cast by the retirees in the system at an election to be held within 90 days after June 15, 2015. At the first election to be held hereunder retirees belonging to the system may vote for a retired fireman or policeman in the system to hold the position to be occupied by Member No. 4 on the board. In any election subsequent to the first election, qualified retirees voting in such subsequent election shall not vote for any retiree of the system belonging to the same former department (that is fire department or police department, as the case may be) as the retiree last elected for a full term as Member No. 4. The purpose of the next preceding sentence is to rotate Member No. 4 between qualified retirees from the fire department and the police department of the City of Birmingham. In the event the retirees representative shall cease to be retired, die, resign, or otherwise be unable to serve or no longer qualified, the retirees of the system shall by a plurality of the votes cast elect to fill the unexpired portion of the term with a person who shall be a retiree of the system and meet the qualifications of Member No. 4. Member No. 2 and Member No. 3 may hold their positions until elections for their respective board member positions are due for election in April, 2016. Members of the board shall be elected by secret ballot to serve a term of four years commencing on the date the result of the election is declared. Any member of the board may be removed by impeachment for corruption or malfeasance or misfeasance in office or for habitual neglect of duty. Any member of the board may serve beyond his or her term until a successor is appointed or elected. The governing body of the city shall have the authority to prescribe and to change rules and regulations concerning the election of the participant-member of the board provided that the rules and regulations as prescribed or changed are not inconsistent with this subpart.

(3) The board shall meet on the second Wednesday in each calendar month; however, the board shall not be required to meet unless there is pending before the board some application for pension, relief, or benefit or unless there is pending some other matter requiring consideration by the board and the board by resolution may change the regular meeting date.

(4) The personnel director of the Personnel Board of Jefferson County, Alabama, shall be the secretary of the board and shall be present at every meeting of the board, and keep a record of all proceedings of the board and all orders and decisions of the board. In the event the personnel director is temporarily unable to fulfill his or her obligations, the board may appoint a temporary replacement to take and record the minutes of the meeting. Neither the secretary nor any member of the board shall receive any salary or compensation. Any three members of the board, when assembled either in regular or special meeting, shall constitute a quorum for the transaction of any and all business of the board, and the affirmative vote of three members present shall be necessary and sufficient to pass any motion or resolution. The board shall meet in the office of the chair, or such other place as the board may designate.

(5) The board is empowered to make rules and regulations not inconsistent with the provisions of the system in relation to its affairs and the system. The board shall receive, investigate, and pass upon all applications for retirement, disability, and survivors benefits and shall make retirement, disability, and survivors benefits in accordance with the system to all participants and their survivors entitled thereto under the system, and its decisions upon all such matters of fact shall be final and conclusive unless it shall be affirmatively made to appear that its decision is plainly and manifestly wrong.

(b)(1) No money of the fund shall be invested, paid out, or disbursed except pursuant to order or authorization of the board. The board shall be the trustee, have entire management and control of the fund, and shall direct investment of monies of the fund not needed to meet disbursements provided for in this subpart and in the loans to members hereinafter referred to and shall be invested in the classes of bonds, mortgages, common and preferred stocks, shares of investment companies or mutual funds, real estate investment trusts, international equity, corporate fixed income, international fixed income, index funds, interest of private investment, private investment funds, or treasury bonds, notes, and bills of the United States, and agencies of the United States as the board may approve, derivative securities and investment recognized as alternative investments (excluding direct investments in real estate) subject to the limitations herein. The board may invest in fixed income securities and bonds of corporations organized under federal laws or under laws of any state of the United States or in bonds registered with the Security and Exchange Commission, mortgaged-backed securities or asset backed securities, or in securities issued by federal agencies and government sponsored entities, or may invest in federal savings and loan associations or in other corporations having federal savings and loan association's guarantee or in certificates of deposit or bonds issued by banks organized under federal laws or under the laws of the State of Alabama and insured by the federal government. No funds may be invested in fixed income securities or common or preferred stocks and stocks of private corporations or other forms of equity or fixed investment unless such common or preferred stocks or other forms of equity or fixed investments are registered with the Securities and Exchange Commission or are traded through NASDAQ Stock Market or are Rule 144A securities or are traded on an organized exchange. The total investment in fixed income securities shall not be less than 12.5 percent of the fair market value of all the funds available in the system for investment. Securities issued by any single nonguaranteed agency or entity may not constitute more than 10 percent of the fixed income allocation of the fund at the time of purchase. The fair market value of all funds available in the system for investment is to be determined periodically, but not less than annually. In exercising its discretion to invest, reinvest, and have invested and reinvested all funds of the system, the board shall act with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

(2) From the fund of the system created by this subpart, the board of managers shall pay to the fund of the General Retirement and Relief System of the City of Birmingham amounts hereinafter specified. When any firefighter or police officer retires on length of service, as hereinafter provided for in Section 45-37A-51.07, the board of managers shall pay from the fund of this system the amount specified during each month between the due date on which the participant retires and the date on which the participant would have been entitled to receive a retirement allowance from the general retirement and relief system for 30 years service had the participant not retired, but had continued to serve without interruption as a participant of the general retirement and relief system until entitled to receive from the last named system a retirement system pension based upon 30 years service. The amount which the board of managers shall pay to the fund of the general retirement and relief system, during the period specified, shall be the sum of the amount which the city would have deducted from the salary of the participant and would have paid into the fund of the general retirement and relief system had the participant continued to be employed by the city during the period specified had the participant retired under Section 45-37A-51.07 plus the amount which the city during the same period would have paid from the funds of the city into the general retirement and relief system to match the deductions had the participant continued to work until entitled to retire on a pension based upon 30 years' service.



Section 45-37A-51.04 - Membership.

(a) The following shall be members of the supplemental pension system hereby created: Members of the fire department or police department of the city who belong to the general retirement and relief system, created by Act 929 on whose account the city makes no contribution or pays no tax, to the United States of America under the federal Social Security Act.

(b) As used in this subpart these terms have the meanings here given them:

(1) ACT 556 CREDITABLE SERVICE. A member’s service with the city during the period while the salary deductions of Section 45-37A-51.05 applied to him or her and also his or her service with the city during any period while salary deductions did not apply to him or her, provided he or she exercises the option subsection (d) or (e) accords him or her to have his or her service during the last mentioned period counted as Act 556 creditable services.

(2) BENEFIT. A benefit payable under this subpart to a member or to any person because of such person’s relation to a member.

(3) DEPENDENT. A person receiving a benefit on account of such person’s relation to a member.

(4) MEMBER. A member of the pension system established by this subpart.

(5) NONCREDITABLE SERVICES. A member’s service with the city during any period while the salary deductions of Section 45-37A-51.05 did not apply to him or her, provided however, that his or her service during such period shall not be considered noncreditable service after he or she has exercised the option subsection (d) or (e) accords.

(c)(1) It is the intention of the Legislature that this subsection shall not result in the reduction of any benefit payable to a member retiring prior to the date on which this subsection becomes applicable to the city or in the reduction of any benefit payable to the dependent of any such member, and shall be applicable only to those members who became members of the system after January 1, 1973. To achieve such intention it is hereby provided that this subsection shall not apply to any benefit the payment of which begins prior to the date whereon this subsection becomes applicable. All benefits the payment of which begins after the date whereon this subsection becomes applicable shall be subject to this subsection.

(2) In determining the amount of any benefit subject to this subsection, with the aforementioned exceptions, the board of managers shall consider only Act 556 creditable service as defined in subsection (b).

(d)(1) As used in this subsection these terms have the meanings herein given them:

a. FUTURE MEMBER. One who becomes a member subsequent to the effective date of this subsection.

b. LIABILITY FOR DEFICIENCY OF SALARY "DEDUCTIONS." Liability to the fund resulting from his or her converting his or her noncreditable service to Act 556 creditable service under this option.

c. PRESENT MEMBER. A person who is a member on the effective date of this subsection.

d. THE EFFECTIVE DATE OF THIS SUBSECTION. The date whereon this subsection becomes applicable to the city.

d. THIS OPTION. The option for which this subsection provides.

(2) A member's liability for deficiency of salary deductions shall be the sum of the following:

a. The amount which such member would have paid to the fund during all the period of his or her noncreditable service if during all of that period his or her salary had been that of a firefighter, in the case of a fireman or that of a patrolman, in the case of a policeman, at the time such noncreditable service accrued, and if such salary had been subject to the salary deduction provided for herein; and

b. Interest at the rate of six percent per annum on each separate salary deduction such member would have paid to the system had he or she been a member during all his or her noncreditable service, which interest shall be calculated for the period beginning on the dates on which the respective salary deductions would have been paid, had he or she been subject to the salary deduction provisions during all his or her noncreditable service, and ending on the date whereon the member discharges his or her liability for salary deductions by payment or executes the promissory note, provided for below, evidencing such liability.

(3) A present member shall exercise this option by doing one of the following not later than the ninetieth day subsequent to the effective day of this subsection: (i) by paying the fund in full the amount of his or her liability for deficiency of salary deductions which amount shall be determined in the manner below prescribed in this subsection, or (ii) by delivering to the board of managers a promissory note executed by him or her payable to the order of the fund evidencing his or her obligation to pay to the fund the amount required to discharge his or her liability for deficiency of salary deductions, which note shall provide for the interest and maturity date below prescribed. A future member shall exercise this option not later than the ninetieth day subsequent to the day on which he or she becomes a member of the system by discharging his or her liability for the deficiency amounts or executing the promissory note evidencing his or her liability within that period.

(4) The governing body of the city shall prescribe the rate of interest which the promissory note will require the member to pay on the unpaid balance of his or her liability for deficiency or salary deductions and shall prescribe the installments in which the note shall be payable, the last of which installment shall be payable not more than five years subsequent to the date whereon the note is executed.

(5) The city shall pay to the fund an amount equal to any amount contributed by a member under this subsection.

(e) New participants. Credit for service with the county or other municipality and with the city as a temporary employee. In the event a member employee becoming a participant, herein on or after July 1, 2007, shall have, prior to becoming a member, been employed (i) by the county under a merit system applicable to the county, (ii) by any other municipality in the county under the merit system applicable to such municipality, or (iii) by the city under the merit system applicable to the city as a temporary employee, he or she may receive credit for the prior service by paying to the city director of finance within 90 days after becoming a member an amount to be determined as follows:

(1) There shall first be determined the higher of the salary paid the member each month of the prior service by the city or by the county or such other municipality; or the amount which such member would have paid to the fund during all the period of his or her prior service if during all of that period his or her salary had been that of a firefighter, in the case of a fireman or that of a patrolman, in the case of a policeman, at the time such noncreditable service accrued, and if such salary had been subject to the salary deduction provided for herein.

(2) There shall then be computed the contribution which would have been deducted if the member had received such salary from the city as a member hereunder, the contribution and deduction being determined in accordance with this subpart on the date he or she became a member in the system.

(3) There shall then be determined the total of deductions at the rate of 10 and one-quarter percent to 15 percent based upon the rate of total of all contributions to be paid determined by the current actuarial evaluation for the year for a newly hired employee from the date they would have been made if the member had received such salary as a participant to the date he or she actually became a member in the system calculating each separate salary deduction such member would have paid to the system had he or she been a member during all his or her prior service, which interest shall be calculated for the period beginning on the dates on which the respective salary deductions would have been paid, had he or she been subject to the salary deduction provisions during all his or her prior service, and ending on the date whereon the member discharges his or her liability for salary deductions by payment.

(4) The total of all of the contributions which would have been made plus interest at the rate of six percent per annum as both are determined in this section, shall be the amount payable.

(5) The member desiring credit for service with the county or other municipality and with the city as a temporary employee shall pay the total actuarial percentage of contributions plus interest for the cost of the credited service benefit.

(6) The new participant is limited to purchasing a maximum of five years service.

(7) Any time purchased may not be used for the purposes of acquiring rights under the DROP plan.

(8) As used in this subsection these terms have the meanings herein given them:

a. FUTURE MEMBER. One who becomes a member subsequent to the effective date of this subsection.

b. LIABILITY FOR DEFICIENCY OF SALARY DEDUCTION. Liability to the fund resulting from his or her converting his or her prior service to this subpart creditable service under this option. The present member desiring such credit shall exercise the option set forth in this subsection no later than the ninetieth day after September 1, 2007 or if a future member subsequent to September 1, 2007, then by the ninetieth day upon which he or she becomes a member of this system.

c. PRESENT MEMBER. A person who is a member on the effective date of this subsection.

d. THE EFFECTIVE DATE OF THIS SUBSECTION. The date whereon this subsection becomes applicable to the city.

e. THIS OPTION. The option for which this subsection provides.



Section 45-37A-51.05 - Retirement and relief fund.

(a) For the purpose of the deductions from salary provided for in this section, the salary of a fireman or policeman shall be deemed to be the same as his or her salary is for the purpose of payroll deductions provided for in Section 9 of Act 929.

(b)(1) At the end of each payroll period after the effective date of this subpart, the City of Birmingham shall deduct from the salary of each firefighter police officer who commenced service on or after May 2, 1978, an amount equal to three and 30/100 percent of his or her salary plus an actuarially determined amount to cover one-half of the cost of providing a retirement benefit after 20 years of credited service. This amount shall not exceed the amount necessary to fund the additional cost over a period of 30 years, and shall be deposited into the supplemental pension system; provided, however, the city shall not make any such deduction from the salary of any firefighter or police officer for any payroll period which commences subsequent to that date whereon the firefighter or police officer has served in the fire department for 30 years.

(2) The City of Birmingham shall match the employee contribution which shall be deposited into the supplemental pension system, thus paying one-half of the cost of providing this improvement.

(c)(1) The city shall promptly pay each and every deduction of salary provided for into a retirement and relief account hereinafter referred to as the fund. At the same time the city pays into the fund any deduction from the salary of any employee member, the city shall match such deduction by paying into the fund from its general and other appropriate funds an amount equal to the full amount of such deduction. Provided that the city shall not be required to match any deduction from the salary of any firefighter or police officer who has 30 years of creditable service.

(2) At the same time the city pays to the fund the member’s salary deductions and the city’s matching payments, above prescribed, the city shall pay to the fund any supplemental payments required by any resolution the governing body of the city adopted pursuant to subsection (c) of Section 45-37A-51.01.

(3) The city comptroller is specifically charged with the duty of making such deductions from salaries and of making such payments into the fund. This fund shall include all assets of the fund in any form, and the city comptroller shall be ex officio, the custodian of the fund. The custodian shall keep a separate account of the fund and of all assets and liabilities thereof and of all receipts and disbursements thereof and of all prior service time and paid membership time of employee members. The custodian shall keep all monies of the fund in a separate bank account. The custodian shall keep in force and effect a bond in a penal amount equal to the total amount of monies and securities in his or her custody or possession, but in no event in excess of 10 percent of the total assets of the fund, payable to the board and conditioned for faithful performance of the duties and for faithful accounting to the board for all monies, securities, and property coming into his or her custody or possession as such custodian. Such bond shall be executed by a surety company authorized to do business in the State of Alabama, and the premium on such bond, and all necessary expenses of the board, shall be paid out of the fund upon order of the board. All bonds and securities acquired for the fund and which are registerable as to principal shall be registered by the custodian in the name of the system promptly upon acquisition and shall remain so registered until sold or otherwise disposed of by authority of the board. The board may select a banking institution located within the territorial jurisdiction of the city as subcustodian of securities, with authority to collect and remit to the same may mature, and pay it such reasonable fees or compensation for its services as the board may deem proper, and the board, if it sees fit, may waive bond of such institution as subcustodian so long as the net worth of the subcustodian exceeds one and one-half times the total par value of the securities entrusted to its custody. Securities in the custody of such subcustodian shall not be counted as in the custody of the custodian for the purpose of computing the amount of the custodian’s bond. The board is authorized to accept and receive gifts, donations, or legacies for the fund, and to administer same against the fund, the records of the city comptroller and custodian made and kept for the purpose of this subpart shall be deemed prima facie, to speak the truth.



Section 45-37A-51.06 - Supplemental ordinary disability allowance.

The words, terms, and phrases used in this section shall have the meaning ascribed to them by Act 929, unless it appears from the context that a different meaning is intended. Any police officer or firefighter who is granted an ordinary disability allowance under Act 929 shall receive under this subpart a supplemental ordinary disability allowance in the amount hereinafter specified so long as he or she receives the ordinary disability allowance under this subpart. The supplemental disability allowance payable to the firefighter or police officer under this subpart shall be in such amount that the sum of the ordinary disability allowance he or she receives under Act 929 and the supplemental disability allowance he or she receives under this subpart shall be equal to two percent of his or her final average salary for each year of creditable service; provided, however, that in any event the amount of the supplemental ordinary disability allowance such firefighter or police officer receives under this subpart shall be such that the sum of the ordinary disability allowance he or she receives under Act 929 and the supplemental ordinary disability allowance he or she receives under this subpart shall not be less than 25 percent of his or her final average salary or more than 50 percent of his or her final average salary.



Section 45-37A-51.07 - Retirement allowance and survivor's allowance.

(a)(1) The words, terms, and phrases of this section shall have the meaning ascribed to them by Act 929, unless it appears from the context that a different meaning is intended. As used in this section and Section 45-37A-51.11, these words and terms have the meanings hereby accorded them:

a. DEFERRED PENSION UNDER THE GENERAL RETIREMENT AND RELIEF SYSTEM. A pension granted to a firefighter or police officer under Act 929, the payment of which does not commence until the pension granted to such firefighter or police officer under this subpart ceases.

b. DISABLED CHILD. A firefighter's or police officer's son or daughter regardless of age who becomes disabled prior to attaining age 18 with a medically determinable physical or mental impairment or impairments, by reason of which impairment, or impairments, the son or daughter has been unable, and continues to be unable, to engage in any substantially gainful activity.

c. ELIGIBLE CHILD. A deceased firefighter's or police officer's child under the rules of intestate succession who is under 18 years of age and has not married or is a unmarried disabled child.

(2) This subdivision shall apply to every police officer and firefighter who is a member of the system after having acquired at least 20 years of credited service hereunder, shall, upon his or her application, be entitled to retire from the service and to receive his or her retirement from the fund of the system created by this subpart, a monthly retirement allowance for the period and in the amount herein below specified. Such monthly retirement allowance and the date on which he or she would have accumulated 30 years credited service had he or she not retired, but had continued working until acquiring 30 years credited service. The monthly allowance shall be in an amount equal to 50 percent of his or her final average salary at the time of his or her retirement, plus one half of one percent of his or her final average salary multiplied by the number of years of his or her credited service in excess of 20 years of his or her credited service. The payment of such retirement allowance shall cease on the date whereon such firefighter or police officer would have accumulated 30 years of credited service had he or she continued to serve instead of retiring.

(b) For the purpose of computing retirement pay, an employee shall be deemed to earn, or to have earned, salary at the rate of salary as that which he or she shall be deemed to earn, or to have earned, salary for the purpose of deduction from salary under Section 45-37A-51.05. The board may treat the end of the payroll period next before actual date of retirement of the employee member as the date of his or her retirement for the purposes of computation, and, for such purpose, may disregard a fraction of a year of credited service less than one-fourth.

(c) If, after any person shall have retired or been retired as hereinabove in this section provided, and the amount of his or her retirement allowance shall have commenced to accrue, he or she should be reemployed in the service and again become a member of the system under the terms of the system, he or she shall again contribute to the fund as in the case of any other member, and accrual of the amount of his or her retirement allowance shall be suspended during the period of his or her employee membership, and upon any subsequent voluntary or involuntary retirement from the service the amount of his or her former retirement allowance shall again commence to accrue at the same rate as formerly, and he or she shall be entitled to allowance of such additional amounts, if any, as his or her additional paid membership time may have earned for him or her.

(d)(1) This subsection shall not apply to, or in favor of, the spouse or child of any firefighter or police officer who has not executed within the time hereinafter specified an instrument which shall provide that in the event of his or her death the board of managers of this supplemental pension system shall receive the return of contributions made by him or her to this supplemental pension system and to the general retirement and relief system created by Act 929, which if he or she had not executed the instrument would be returnable to his or her severance nominee, his or her personal representatives, his or her spouse, children, father, mother, sisters, or brothers of the deceased, or to any other person. To render this section applicable the firefighter or police officer may execute the instrument at any time prior to his or her having accumulated as much as 20 years of credited service under Act 929. Such instrument when executed shall be revocable by the firefighter or police officer executing the same until he or she has accumulated at least 20 years of credited service under Act 929; but thereafter the instrument shall be irrevocable. Any instrument executed hereunder shall be effective to authorize the board of managers to receive any return of contributions under this subpart or under Act 929 unless the firefighter or police officer executing the same has accumulated at least 20 years of credited service under Act 929 prior to his or her death. The board of managers shall adopt rules prescribing the form of the instrument and the number of copies to be executed. Neither the spouse’s benefit nor a child’s benefit shall be payable to the spouse or child of a deceased firefighter or police officer under this subsection if the deceased's spouse or child is entitled to an allowance under any provision of Act 929. If a firefighter or police officer under this section dies before the date on which the general retirement and relief system becomes obligated to commence paying to him or her the deferred pension under the general retirement and relief system, then upon such firefighter's or police officer's death, his or her spouse at the time of his or her death, without regard to the time during which the marriage existed, shall be entitled to receive from the fund established by this subpart as a monthly spouse's allowance, an amount equal to 60 percent of the amount of the benefit the deceased was receiving from the fund immediately prior to his or her death, plus a monthly allowance for each eligible child of the deceased equal to five percent of the amount of the benefit the deceased was receiving from the fund immediately prior to his or her death. In the event of the death of the spouse, the allowance provided hereby of any child of such deceased shall be payable to the legal guardian or to the person who has legal custody of the child or for the use or benefit of the child. If the surviving spouse and more than two children are entitled to an allowance under this section, the spouse shall receive 60 percent of the amount of the deceased member's benefit, as aforesaid, and the allowance for the children shall be reduced equally so that in no event shall the total allowances paid under this section exceed 70 percent of the amount of the benefit the deceased was receiving from the fund immediately prior to his or her death.

(2) A spouse granted a benefit hereunder shall continue to receive the benefit until he or she shall die or remarry, whichever shall first occur. If the survivor's benefit ceases because survivor remarries, in the event the remarriage is terminated by annulment, divorce, or death of survivor's spouse, then on such termination the survivor shall be eligible to receive the survivor's benefit.

(3) Any debt or liability of an employee member under Act 929 which has been offset against and deducted from the return of contributions paid by the general retirement and relief system created by Act 929 to the supplemental pension system created by this subpart shall likewise, in favor of this supplemental pension system, be offset against, and deducted from, any amount due from the fund provided by this subpart, to any person claiming under such employee member as a spouse's allowance or otherwise.



Section 45-37A-51.08 - Retroactive Deferred Retirement Option Plan.

(a) A member who retires at least 90 days following the effective date of this section, who has then completed at least 26 years, but less than 30 years, of credited service, and who is otherwise entitled to retire and receive a monthly retirement allowance under the supplemental pension system, shall have the opportunity to elect a Back DROP plan. A member eligible for the Back DROP plan may elect, in writing at his or her retirement to retroactively drop his or her credited service in excess of 23 years, for a period of months not exceeding 36 months immediately preceding the date of retirement, the Back DROP period. A member who is not actively employed may not make a Back DROP election to be effective, a Back DROP election by a married member shall be approved in writing by his or her spouse.

(b) Notwithstanding subsection (a) and subsection (d) of Section 45-37A-51.07 in effect as of the date of the member’s retirement, any member making the Back DROP election shall have his or her retirement benefits determined under subsection (a) and subsection (d) of Section 45-37A-51.07 as if retirement had occurred on the beginning date of the Back DROP period, so that for purposes of calculating retirement benefits, service during the Back DROP period shall not count as credited service, and salary earned during the Back DROP period shall not be included in the calculation of the member's final average salary.

(c) Any member who makes the Back DROP election shall receive, not less than 30 days or more than 90 days after his or her retirement, a lump sum distribution equal to the monthly benefits that would have been paid during the Back DROP Period if such member's retirement had occurred on the beginning date of the Back DROP Period, calculated as provided in subsection (a) of Section 45-37A-51.07, together with interest thereon at such percentage rate as the board may determine annually, compounded monthly from the date on which each monthly benefit would have been paid; provided, however, that no interest shall be paid until or unless the actuary retained by the board determines that sufficient funds are available to pay such interest on a cost neutral basis. The Back DROP election shall be binding on the member, his or her children, and spouse. The Back DROP election shall be irrevocable on the date of the member's retirement.

(d) If any member who elects the Back DROP plan dies before the date of his or her retirement, the Back DROP election shall be null, void, and of no force and effect, and the benefits to which the member or his or her surviving spouse or children, if any, are entitled shall be calculated as if such Back DROP election had never been made.

(e) Once a member who has made a Back DROP election in accordance with this section retires, then, notwithstanding, any other provision of subsection (c) of Section 45-37A-51.07, the benefits to which such member's surviving spouse or children are entitled shall be calculated on the basis of the retirement benefit which the member was receiving as a result of having made his or her Back DROP election and shall have no rights to any benefits calculated on the basis of any greater final average salary.

(f) The board shall have the authority to terminate the Back DROP plan in this section if the board, in its sole discretion, determines that the payments to the fund are not sufficient to pay the costs of the Back DROP plan. No such termination shall affect the rights of any member, or the member's surviving spouse or children, where such member has properly made his or her Back DROP election as required herein, but has not yet begun receiving benefits to which he or she would be entitled as a result of such election.

(g) The board is authorized, with the approval of the governing body of the municipality primarily served by the system, to make any and all rules and regulations necessary to implement and administer the Back DROP plan that are not inconsistent with this section or applicable law.



Section 45-37A-51.09 - Compensation limits; forfeitures; required minimum.

(a) Compensation in excess of one hundred sixty thousand dollars ($160,000), or such other amount provided in the Internal Revenue Code of 1986, as amended, shall be disregarded. Such amount shall be adjusted for increases in the cost-of-living in accordance with Section 401(a)(17)(B), except that the dollar increase in effect on January 1 of any calendar year shall be effective for the fiscal years beginning with or within such calendar year. If compensation for any prior determination period is taken into account in determining a participant member’s benefits for the current fiscal year, the compensation for such prior determination period is subject to the applicable annual compensation limit in effect for that prior period.

(b) Notwithstanding the foregoing and to the extent applicable to governmental plans as such are defined in Section 414(d) of the Internal Revenue Code of 1986, as amended, in no event may the normal retirement benefit exceed the annual dollar limits imposed by Section 415(b), excluding contributions under Section 414(h)(2). Further, no post severance compensation shall be included for any benefit hereunder. Post severance compensation means amounts paid by the later of: (1) Two and one-half months after an employee’s severance from employment with the city or (2) the end of the limitation year that includes the date of severance from employment with the city; and those amounts would have been included in the definition of compensation if they were paid prior to the employee’s severance from employment. However the payment must be for (a) unused accrued bona fide sick, vacation, or other leave, but only if the participant member would have been able to use the leave if the participant member had continued in employment; or (b) received by a member pursuant to a nonqualified unfunded deferred compensation plan, but only if the payment would have been paid to the member at the same time if the employee had continued in employment with the city and only to the extent that the payment is includible in the member’s gross income. Notwithstanding the foregoing, in all events no benefit payments shall exceed limits imposed on governmental plans by applicable law.

(c) That portion of a terminated participant member's benefit that is forfeited shall be used only to reduce future costs of the system at such time as it becomes a forfeiture.

(d) Notwithstanding any provision in this subpart to the contrary, the distribution of a participant member’s benefits shall be made in accordance with the following requirements and shall otherwise comply with Section 401(a)(9) and the regulations thereunder, (including regulation 1.401(a)(9)-2), the provisions of which are incorporated herein by reference:

(1)a. A participant member's benefits shall be distributed or must begin to be distributed not later than April 1st of the calendar year following the later of (i) the calendar year in which the participant member attains age 70 1/2 or (ii) the calendar year in which the participant member retires. Such distributions shall be equal to or greater than any required distribution.

b. Alternatively, if the distribution is to be in the form of a joint and survivor annuity or single family annuity, then distributions must begin no later than the applicable April 1st as determined under the preceding paragraph and must be made over the life of the participant member, or the lives of the participant member and the participant member’s designated beneficiary, in accordance with regulations.

(2) Distributions to a participant member and the participant member's beneficiaries shall only be made in accordance with the incidental death benefit requirements of Section 401(a)(9)(G) and the regulations thereunder.

(3) For purposes of this subsection, the life expectancy of a participant member and a participant member's spouse, other than in the case of a life annuity, at the election of the participant member or the participant member's spouse, may be redetermined in accordance with regulations. The election, once made, shall be irrevocable. If no election is made by the time distributions must commence, then the life expectancy of the participant member and the participant member’s spouse shall not be subject to recalculation. Life expectancy and joint and last survivor expectancy shall be computed using the return multiples in Tables V and VI of regulation 1.729

(e) Notwithstanding any provision of this subpart to the contrary that would otherwise limit a distributee's election under this section, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution that is equal to at least five hundred dollars ($500) paid directly to an eligible retirement plan specified by the distributee in a direct rollover. For purposes of this subsection the following definitions shall apply:

(1) An eligible rollover distribution is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: any distribution that is one of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the distributee or the joint lives (or joint life expectancies) of the distributee and the distributee's designated beneficiary, or for a specified period of 10 years or more; any distribution to the extent such distribution is required under Section 401(a)(9); the portion of any other distribution that is not includible in gross income (determined without regard to the exclusion for net unrealized appreciation with respect to employer securities); any hardship distribution described in Section 401(k)(2)(B)(i)(IV); and any other distribution that is reasonably expected to total less than two hundred dollars ($200) during a year.

(2) An eligible retirement plan is an individual retirement account described in Section 408(a), an individual retirement annuity described in Section 408(b), an annuity plan described in Section 403(a), a Roth IRA described in Section 408A(b), or a qualified trust described in Section 401(a), that accepts the distributee’s eligible rollover distribution.

(3) A distributee includes an employee or former employee. In addition, the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p), are distributees with regard to the interest of the spouse or former spouse.

(4) A direct rollover is a payment by the plan to the eligible retirement plan specified by the distributee.

(5) A nonspouse beneficiary who is a designated beneficiary under Section 401(a)(9)(E) and the regulations thereunder, by a direct trustee-to-trustee transfer (direct rollover), may roll over all or any portion of his or her distribution to an Individual Retirement Account (IRA) the beneficiary establishes for purposes of receiving the distribution. In order to be able to roll over the distribution, the distribution otherwise must satisfy the definition of an eligible rollover distribution under Section 401(a)(31).

(f) Heroes Earnings Assistance and Relief Tax Act of 2008 (HEART Act) provisions. In the case of a death or disability occurring on or after January 1, 2007, if a member dies while performing qualified military service (as defined in Section 414(u)), the survivors of the member are entitled to any additional benefits (other than benefit accruals relating to the period of qualified military service) provided under this system as if the member had resumed and then terminated employment on account of death.

(g) Pension Funding Equity Act of 2004 (PFEA). Solely for purposes of calculating DROP benefits and for converting lump sum amounts for compliance with Section 415, if the system provides a benefit in a form that is subject to the minimum present value requirements of Section 417(e)(3) in a fiscal year beginning in 2004 or 2005, the actuarially equivalent straight life annuity that is used for demonstrating compliance with Section 415 shall be the greater of: (1) the straight life annuity determined using the system's rate and system's mortality table and (2) the straight life annuity determined using 5.5 percent and the applicable mortality table. A benefit is subject to the minimum present value requirements of Section 417(e)(3) if it is any benefit other than a non-decreasing annuity payable for a period of not less than the life of the member (or, in the case of a qualified preretirement survivor annuity, the life of the surviving spouse), or such other benefit described in this subpart.

(h) Notwithstanding any provision of this subpart to the contrary, contributions, benefits, and service credit with respect to qualified military service shall be provided in accordance with Section 414(u).



Section 45-37A-51.10 - Transfer of assets and powers.

This section is added to this subpart to transfer all assets and powers of the City of Birmingham Firemen's Pension and Relief Fund created and provided by Act 389, 1935 Regular Session (Acts 1935, p. 847), as amended and restated by Act 307, 1943 Regular Session (Acts 1943, p. 264), as amended by Act 632, 1967 Regular Session, (Acts 1967, p. 1441) to the City of Birmingham Firemen's and Policemen's Supplemental Pension System and to repeal all laws, in conflict herewith. No pension benefits or obligations under the Firemen's Pension and Relief Fund provided by Act 389, 1935 Regular Session (Acts 1935, p. 847), as amended and restated by Act 307, 1943 Regular Session (Acts 1943, p. 264), as amended by Act 632, 1967 Regular Session (Acts 1967, p. 1441), [shall inure to any participants, beneficiaries or retirees of the Supplemental Pension System. Section 6 of Act 632, 1967 Regular Session (Acts 1967, p. 1441), as amended], which amended Act 307, 1943 Regular Session (Acts 1943, p. 264), and created a board of trustees of the firemen's pension and relief fund is hereby repealed and all powers of the board of trustees shall be transferred to the City of Birmingham Firemen's and Policemen's Supplemental Pension System Board of Managers. All obligations of all funding sources provided in Section 10C under Act 389, 1935 Regular Session, (Acts 1935, p. 847), as amended and restated by Act 307, 1943 Regular Session (Acts 1943, p. 264), as amended by Act 632, 1967 Regular Session (Acts 1967, p. 1441), shall continue. The funds paid by the funding source provided in Section 10C of the firemen's pension and relief fund shall become a part of the City of Birmingham Firemen's and Policemen's Supplemental Pension System to be used consistent with subdivision (1) and subdivision (2) of subsection (b) of Section 45-37A-51.03. All other funding sources provided by Act 389, 1935 Regular Session (Acts 1935, p. 847), as amended and restated, are hereby repealed.



Section 45-37A-51.11 - Death benefit for spouses and children not receiving certain benefits.

(a) The words, terms, and phrases used in this section shall have the meaning ascribed to them by Act 929, or Section 45-37A-51.07, unless it appears from the context that a different meaning is intended.

(b)(1) This section shall not apply to any firefighter or police officer, or to his or her spouse, child, or children, unless at the time of his or her death he or she had accumulated at least five years' credited service under Act 929. This section shall not apply to any firefighter or police officer who has not executed within the time hereinafter specified an instrument which shall provide that in the event of his or her death the board of managers of this supplemental pension system shall receive the return of any contributions made by him or her to this supplemental pension system and to the general retirement and relief system created by Act 929, which if he or she had not executed the instrument would be returnable to his or her severance nominee, his or her personal representative, his or her spouse, children, father, mother, sisters or brothers of the deceased, or to any other person.

(2) To render this section applicable, firefighters and police officers who have accumulated as much as five years of credited service under Act 929 may execute the instrument at any time within 90 days from the date on which this subsection becomes effective; and firefighters or police officers who have not accumulated as much as five years of credited service on the date when this subsection becomes effective may execute the instrument at any time before accumulating. Notwithstanding the time accorded for executing such instrument, this section shall not apply to any firefighter or police officer or to his or her spouse, child, or children until he or she has executed the instrument. Such instrument when executed shall be revocable at any time by the firefighter or police officer executing the same. Any instrument executed hereunder shall not be effective to authorize the board of managers to receive any return of contributions under this subpart or under Act 929 unless the firefighter or police officer executing the same has accumulated at least five years of credited service under Act 929 prior to his or her death.

(3) The board of managers shall adopt rules prescribing the form of the instrument and the number of copies to be executed.

(4) If prior to September 18, 1975, any firefighter or police officer has executed an instrument designating the board of managers to receive in the event of this death return of any contributions made by him or her to the general retirement and relief system created by Act 929, and no benefits have accrued as a result thereof, then such instrument is hereby canceled and shall be null and void.

(c)(1) This subsection shall apply to only a spouse or child who is not entitled to receive an allowance under Section 45-37A-51.07 or under Act 929. If any firefighter or police officer having five or more years' credited service under Act 929 shall die, his or her spouse, if any, without regard to the time during which the marriage existed, shall be entitled to a monthly allowance of 60 percent of the final average salary of such deceased member, plus a monthly allowance equal to five percent of such deceased member's final average salary for each child of such deceased member; provided, however, that the maximum payable to the spouse for the spouse's benefit and the benefit of all children shall not exceed 70 percent of the deceased member's final average salary. In the event such deceased member leaves no spouse surviving or in the event of the death of his or her spouse, the allowance provided hereby for any child of such deceased member shall be payable to the legal guardian or to the person who has legal custody of the child or for the use or benefit of the child. If the surviving spouse and more than two children are entitled to an allowance under this section, the spouse shall receive 60 percent of the deceased member's final average salary, as aforesaid, and the allowances for the children shall be reduced equally so that in no event shall the total allowances paid under this section exceed 70 percent of the deceased's final average salary.

(2) A spouse granted a benefit hereunder shall continue to receive the benefit until he or she shall die or remarry, whichever shall first occur. If a survivor's benefit ceases because the survivor remarries, in the event the remarriage is terminated by annulment, divorce, or death of the survivor's spouse, then on such termination the survivor shall be eligible to receive the survivor's benefit.

(3) Any debt or liability of an employee member under Act 929 which has been offset against and deducted from the return of contributions paid by the general retirement and relief system created by Act 929 to the supplemental pension system, be offset against and deducted from, any amount due from the fund provided by this subpart, to any person claiming under such employee member as spouse's allowance or otherwise.



Section 45-37A-51.12 - Refund of contributions for certain participants.

It is hereby provided that the provisions of those sections of Act 929 as amended by Act 1272, 1973 Regular Session (Acts 1973, p. 2141), hereinafter in this section specified shall apply (except as hereinafter provided) to the supplemental pension system in the same manner in which the same provisions of the sections hereinafter specified apply to the general retirement and relief system established by Act 929. The sections of Act 929 (including any amendments thereof heretofore made) which shall apply to this supplemental pension system are the following sections of Act 929: Article VI, Section 16 (entitled Termination of Employment Ineligibility - Return of Contributions); Section 17 (entitled Payment of Return of Contributions); Section 18 (entitled Designation of Severance Beneficiary); Article V, Section 6 (entitled Refund of Erroneous Contributions); Article VII, Section 1 (entitled Liabilities of Employee Members to Fund); Section 2 (entitled False Representations); Section 3 (entitled Exemptions); Section 4 (entitled Members in Armed Forces); and Section 24 (entitled Repeal and Amendment Reservation); the provisions of Article IV, Section 8 (entitled Re-employment) provided, however, that anything in Section 18 (or any other section) of Act 929 to the contrary notwithstanding, contributions made by any deceased employee member to the supplemental pension system during his or her life shall not be payable to any person if anyone receives any benefit under Act 929 on account of the death of such deceased employee member. In the event of the death of any such fireman or policeman where no benefits are to be received under Act 929 as provided in the last clause of the last preceding sentence, and further where no benefits are payable to his or her widow or child or children under the supplemental pension system, then contributions made by such fireman or policeman to the supplemental pension system less one half of the disability benefits paid such fireman or policeman under Section 45-37A-51.06 together with contributions made by such fireman or policeman to the board of managers of the general retirement and relief system created by Act 929, and which shall be received by the board of managers of the supplemental pension system by virtue of being designated as severance nominee as provided in Section 45-37A-51.11, shall be paid to the severance nominee, if any, designated to receive return of contributions made by such fireman or policeman under the supplemental pension system, and if no such severance nominee is designated, then to the relatives of the fireman or policeman as provided in Section 18 of Act 929. In the event pension benefits accrue and will be payable to a widow or child or children under Section 45-37A-51.11, creating the supplemental pension system, then contributions made to the board of managers of the general retirement and relief system subject to return shall, anything contained in Act 929 or in the act creating the supplemental pension system to the contrary notwithstanding, be paid to the board of managers of the supplemental pension system. It is intended that Section 18 of Act 929 shall be adopted by reference only to the extent that it does not conflict with, nor shall it in any event be applied so as to conflict with or to be contrary to, provisions of the two last preceding sentences of this section. Anything in this section to the contrary notwithstanding, there shall be no return of contributions to anyone, subsequent to a retirement by a fireman or policeman under Section 45-37A-51.07 or a service retirement under Act 929 theretofore made to the supplemental pension fund by such fireman or policeman so retired. Any contributions, returnable to anyone hereunder shall be reduced by the amount of any unpaid indebtedness due to either or both this supplemental pension fund and a pension fund established under Act 929 by the employee member making such contributions and there shall be paid by this supplemental pension system to the pension fund established under Act 929 the amount of any unpaid indebtedness due it by such employee member and not payable from contributions made by such member to the pension fund under Act 929 because of the insufficiency of the amount of such returnable contributions. Any provision of this section notwithstanding, any fireman or policeman who retires with 30 years of credited service under the general retirement and relief system before having accrued 20 years of credited service under the supplemental pension system shall be entitled to a return of contributions, less one-half of any disability payments made.



Section 45-37A-51.13 - Severability.

In the event that any clause, sentence, paragraph, section, idea, or other part, portion, or provision of this subpart is held unconstitutional, such holding shall not affect the remainder of this subpart; it being hereby declared to be the intention of the Legislature that should any part or portion whatsoever of this subpart be held unconstitutional the remainder shall be in full force and effect, and that the Legislature would have passed this subpart without such invalid portion. Without limiting the generality of the foregoing it is hereby expressly declared and provided that if every provision of this subpart excepting the enacting clause and the provisions requiring contributions from the salaries of firemen and policemen and matching contributions from funds of the city to be paid into the fund created by this subpart should be held invalid or inoperative, then in that event the enacting clause and the provisions requiring contributions from the salaries of firemen and policemen and requiring matching contributions from the city shall remain in force and effect so as to establish a supplemental pension fund out of which there can hereafter be made provision for paying to the firemen and policemen out of the supplemental fund such additional benefits as it may hereafter be established can be paid from the supplemental fund on a sound actuarial basis.






Part 2 - Retirement and Relief System.

Division 1 - Establishment of Plan.

Section 45-37A-51.100 - Derivation and application.

This subpart is derived in part from one or more provisions of Act 24 of the extra session of the Legislature of 1936-1937, approved January 26, 1937 (Acts 1936-37, p. 20); Act 512 of the Regular Session of the Legislature of 1939, approved September 21, 1939 (Acts 1939, p. 795); subdivision 10 of Article 16 of Chapter 4 of Title 62 of the 1949 Code of Alabama (Title 62, p. 322); Act 334 of the Regular Session of the Legislature of 1945, approved July 6, 1945 (Loc. Acts 1945, p. 144); Act 237 of the Regular Session of the Legislature of 1947, approved August 4, 1947 (Loc. Acts 1947, p. 144); Act 470 of the Regular Session of the Legislature of 1949, approved August 25, 1949; Act 1272, 1973 Regular Session (Acts 1973, p. 2124); Act 791, 1975 Regular Session (Acts 1975, p. 1585); Act 94-567, 1994 Regular Session (Acts 1994, p. 1039); Act 96-635, 1996 Regular Session (Acts 1996, p. 1008); Act 99-307, 1999 Regular Session (Acts 1999, p. 415); Act 2000-558, 2000 Regular Session (Acts 2000, p. 773); Act 2001-544, 2001 Special Session (Acts 2001, p. 1095); Act 2001-563, 2001 Special Session (Acts 2001, p. 1140); and Act 2002-438, 2002 Regular Session (Acts 2002, p. 1145), and other amendatory acts for the pension system, as amended; but nothing in the derivation of this subpart or in the above statement of derivation shall be construed to render this subpart other than an act original in form. This subpart shall apply to Class 1 cities of the State of Alabama which have the requisite population according to the last, any preceding, or any succeeding federal census, and shall only apply to Class 1 municipalities according to such census.



Section 45-37A-51.101 - Retrospective operation.

The articles and sections of this subpart comprise a retirement and relief system for officers and employees of each and every Class 1 city of the State of Alabama having a population sufficient by state statute according to the last, any preceding, or any succeeding federal census; and, subject to the provisos hereinafter in this section contained, the articles and sections comprising such system for such officers and employees of each such city, shall be read, construed, and have retrospective operation and effect as though enacted on the 26th day of January, 1937. Consistently, and subject to the provisos, every act, proceeding, and transaction heretofore had, done, accomplished, or attempted under color of any statute described in Section 45-37A-51.100 shall be construed and deemed an act had, done, accomplished, or attempted under the system, and the validity and effect thereof so measured and governed; and without limiting the generality of the foregoing, but still subject to the provisos, every contribution, return of contributions, refund, loan, investment, receipt, disbursement, debt, liability, contract, transaction, and business to, from, of, with, or affecting the retirement and relief fund under any statute described in Section 45-37A-51.100, or color thereof, shall be construed and deemed as a contribution, return of contribution, refund, loan, investment, receipt, disbursement, debt, liability, contract, transaction, or business to, from, of, with, or affecting the retirement and relief fund under the system. The foregoing provisions of this section shall be subject to the following provisions:

(1) Any sentence of the system which contains the phrase, September 19, 1939, shall be read, construed, and have operation and effect as though enacted for the first time on September 19, 1939.

(2) Any sentence of the system which contains the phrase, July 1, 1945, shall be read, construed, and have operation and effect as though enacted for the first time at July 1, 1945.

(3) Any sentence of the system which contains the phrase, herein on or after September 1, 1969, shall be read, construed, and have operation and effect as though enacted for the first time on September 1, 1969.

(4) Any sentence of the system which contains the phrase, January 1, 1989, shall be read, construed, and have operation and effect as though enacted for the first time on January 1, 1989.

(5) Any sentence of the system which contains the phrase, May 15, 1989, shall be read, construed, and have operation and effect as though enacted for the first time on May 15, 1989.

(6) Any sentence of the system which contains the phrase, July 1, 1994, shall be read, construed, and have operation and effect as though enacted for the first time on July 1, 1994.

(7) Any sentence of the system which contains the phrase, July 1, 2001, shall be read, construed, and have operation and effect as though enacted for the first time on July 1, 2001.

(8) The legal effect of any payment heretofore made by any pension and relief or retirement and relief fund referred to in this subpart shall be measured by the law as it actually existed at the time of such payment; and any debt or liability, whether for return of contributions or otherwise, discharged by any such payment shall not be revived by anything contained in the system and shall not constitute the basis of any claim under the system against the retirement and relief fund provided for in this subpart.

(9) The rights of any person who shall retire hereafter or who shall have retired heretofore from the service of his or her municipal employer, either voluntarily or involuntarily, and who shall be or shall have been allowed retirement benefits under the statute or system actually in existence at the time of such retirement, during continuance of such retirement, shall continue to be measured and governed by the terms of the statute or the system so in existence at the time of such retirement; and should such person die during continuance of such retirement, the rights of any survivor of such person shall be measured and governed by the terms of the statute or of the system in effect at the time of death of such person, and the retirement and relief fund provided as a part of the system shall secure such rights of such person and such survivor.

(10) Except as otherwise expressly provided in this section or in the system, the rights of any person who may or may have become separated from the service, and the rights of any privies of such person, shall be measured and governed by the statutes of the system in effect at the time of such separation.



Section 45-37A-51.102 - Purpose.

The general purpose of the system embraced in this subpart is the governmental one of promoting efficiency of employees in the service by partially relieving their minds of harassing fear of the consequences of loss of employment through disability, old age, and otherwise, and of other adverse circumstances surrounding the foregoing; and by furnishing trained employees a partial incentive to remain in the service thereby presumptively increasing efficiency.






Division 2 - Definitions.

Section 45-37A-51.120 - Definitions.

(a) The following words, terms, and phrases, wherever used in this subpart, including this section, shall have the meanings respectively ascribed to them in this section, unless the context plainly indicates otherwise or that a more restricted or extended meaning is intended:

(1) ANNIVERSARY DATE. The date of establishment and the month and day thereof annually thereafter.

(2) APPOINTED EMPLOYEE. A person who holds his or her office or position by reason of being appointed by the mayor or city council or other appointing authority of the city; who is not a classified service employee; and who serves solely at the pleasure of the respective appointing authority.

(3) BASIC MONTHLY EARNINGS and MONTHLY SALARY. Basic monthly compensation, exclusive of overtime or other forms of extra compensation but including longevity pay, which shall be regarded as having been received in equal monthly installments during each of the months prior to the accrual date for which the longevity is payable, whether paid to the member employee in monthly or other installments.

(4) BOARD. The board of managers as herein provided.

(5) BOARD OF HEALTH. The county board of health whose territorial jurisdiction includes the territory of the city.

(6) BOARD OF MANAGERS. The administrative board of the system as provided in Division 3.

(7) CHILD. Includes sons or daughters of the participant or retiree as determined by the laws of intestate succession of this state in effect as of the date of the death of the participant or retiree.

(8) CITY. Means and has reference to each Class 1 city of the State of Alabama, separately, the classified as a Class 1 municipality according to the last, any preceding, or any succeeding federal census.

(9) CIVIC CENTER or CIVIC CENTER AUTHORITY. Any public corporation, authority, or agency organized pursuant to state law for the purpose of providing, constructing, operating, and maintaining a civic center in the county in which the city is located or in the city.

(10) CIVIL DEFENSE AGENCY. Any public organization, agency, or authority organized or existing pursuant to state law and exercising civil defense or emergency management functions within the city or within the city and elsewhere in the county.

(11) CLERK or CITY CLERK. The city clerk of the city.

(12) CONSTRUCTIVE EMPLOYEE. An employee of a constructive subsidiary of the city such as an airport authority, library board, civil defense, civic center, communications district, or emergency management district/agency.

(13) COUNCIL or CITY COUNCIL. The governing body of the city.

(14) COUNTY. The county in which the city is located and if city is located in more than one county, then that county in which the major portion or larger part of the city is located.

(15) CREDITED SERVICE or CREDITABLE TIME.

a. The credited service or creditable time of a participant or employee member shall include the following:

1. All of such participant’s or employee member’s paid membership time.

2. All participant’s or employee member’s paid prior service time.

3. One half of each year completed in the unclassified service of the city as a common laborer prior to becoming a participant or employee member, provided that such participant or employee member shall have completed not less than 10 consecutive years of such service under the provisions contained herein.

b. No participant or employee member having pension credit hereunder for unclassified service, nor the spouse or other survivor of any participant or employee member, shall be entitled to receive any allowances or pension benefits under any pension or retirement system created only for unclassified employees of the city.

(16) CUSTODIAN. The custodian of the fund.

(17) DATE OF ESTABLISHMENT or DATE OF ESTABLISHMENT OF THE SYSTEM FOR A CITY. The date of establishment of the system for each Class 1 city according to any federal census preceding or subsequent to the passage of this subpart, shall be deemed September 1, 1937. The date of establishment of the system for each such city of a Class 1 municipality according to any federal census preceding the passage of this subpart, but which may have such a population according to any federal census succeeding the passage of this subpart, shall be deemed the date upon which such city first reaches such population according to such succeeding federal census.

(18) DIRECTOR OF FINANCE. The employee of the city whose duties are those of treasurer or director of financial services for the city.

(19) EFFECTIVE DATE. The date of establishment.

(20) EMPLOYEE. A person between whom and the city there exists the technical relationship of employer and employee, whether such person be employed through the principal governing body of the city or through a subsidiary body such as a library, airport authority, emergency management authority, communications district, or park board.

(21) EMPLOYEE MEMBER. A person who is simultaneously a qualified employee and a participant.

(22) EMPLOYER. The city.

(23) FINAL AVERAGE SALARY. The sum of the three years of highest compensation, exclusive of overtime or other forms of extra compensation but including longevity pay, in the 10 years immediately preceding retirement after the effective date of this plan, divided by 36 months. Effective July 1, 1996, compensation in excess of one hundred fifty thousand dollars ($150,000), or such other amount provided in the Internal Revenue Code, shall be disregarded. Such amount shall be adjusted for increases in the cost of living in accordance with § 401(a)(17)(B), Internal Revenue Code, except that the dollar increase in effect on January 1 of any calendar year shall be effective for the fiscal years beginning with or within such calendar year. Effective July 1, 2002, compensation in excess of one hundred sixty thousand dollars ($160,000) shall be disregarded. Such amount shall be automatically adjusted for increases in the cost of living in accordance with § 415(d), Internal Revenue Code, except that the dollar increase in effect on January 1 of any calendar year shall be effective for the fiscal years beginning with or within such calendar year. If compensation for any prior determination period is taken into account in determining a participant’s benefits for the current fiscal year, the compensation for such prior determination period is subject to the applicable annual compensation limit in effect for that prior period.

(24) FIRE AND POLICE EMPLOYEE. Any person who, on or after the effective date of this plan, is employed by the city as a full time firefighter or sworn police officer; police officer shall include policewoman, and fireman or firefighter shall include a female employed in the position of a firefighter.

(25) FISCAL YEAR. The accounting year of the system which shall run from each July 1 to June 30 next following.

(26) FULL TIME EMPLOYEE. A salaried employee who is normally scheduled to work 16 days per month or more, and not a temporary employee or one who is in a temporary position in a regular full-time budgeted position.

(27) FUND. The retirement and relief fund provided for as a part of the system, and shall include assets in the form of money and in other forms.

(28) FUTURE SERVICE CREDIT or PAID MEMBERSHIP TIME. The credit given a participant for employment with the city for which that participant shall have made contributions to the fund through payroll deductions or direct payments where authorized.

(29) GENERAL EMPLOYEES. All employees, including constructive employees of the city, who are employed in full-time positions in departments and by city related entities, other than the firefighters and police officers.

(30) IN THE CLASSIFIED SERVICE. In the classified service as defined in any civil service statute or rule now or hereafter applicable to the city, and for the purposes of this subpart only shall include full time municipal judges, regularly assigned to the trial of cases.

(31) IN THE SERVICE. In the service of the city. A person shall be deemed in the service of the city while the technical relationship of employer and employee exists between such person and the city.

(32) MAYOR. The mayor or chief executive officer of the city.

(33) OFFICE. Means an elective office of the city.

(34) OFFICER or OFFICIAL. Means a person holding an elected office as herein defined.

(35) PARTICIPANT. A qualified employee who participates in the system under Division 4.

(36) PAST SERVICE CREDIT or PRIOR SERVICE TIME. The credit given a participant for employment with the city or as otherwise provided herein except for such a period of time for which the employee received no pay from the city.

(37) PAYROLL PERIOD. A period of time for which a payment of salary is ordinarily made with respect to a qualified employee.

(38) PERSONNEL BOARD. The board of control of any civil service system provided for the city by statute or; if at any time there be no such board of control, then the governing body of the city.

(39) PERSONNEL DIRECTOR. The personnel director provided for the city by statute or; if there be no such personnel director, the city clerk, the custodian, or another, as the board may determine.

(40) QUALIFIED EMPLOYEE. Any person who on or after the date of establishment is employed by the city as a full time employee in a job:

a. Shall include:

1. General full-time employees of the city subject to the merit system.

2. An officer elected by the people who properly elects to participate in the plan.

3. An appointed employee who properly elects to participate in the plan.

4. An employee of the emergency management district, library, airport authority, communication district, or unclassified service of the city.

b. Shall specifically exclude any person who is:

1. An officer of the city who does not elect to participate in the plan.

2. A member of the library, museum, park, airport authority, zoning adjustment boards, or similar boards with active duty on an intermittent basis, such as not regularly upon successive business days.

3. A part-time employee of the city.

4. An appointed employee who does not properly elect to participate in the plan.

(41) RETIREE. A former participant who has been granted a retirement allowance or a disability allowance by the board.

(42) SPOUSE. Shall include widow and widower; and shall mean either husband or wife to whom the employee member is legally married.

(43) SURVIVOR. Any individual eligible to receive a survivor’s benefit pursuant to Division 6.

(44) SYSTEM. The system provided by and comprised within this subpart, and such system shall be the system applicable in and for each Class 1 city, individually, as may have the requisite statutory population according to the last, any preceding, or any succeeding federal census.

(45) TEMPORARY EMPLOYEE. Is a salaried employee who works part-time rather than a full-time employee for the purposes of this subpart and shall include:

a. Part-time employees who are normally scheduled to work less than a full-time employee.

b. Employees employed to work full-time but only for a definite period of time not exceeding 12 months in a 12-month period.

c. Employees whose work is seasonal in nature and who are employed for a period not exceeding four months.

d. Employees who are students of public administration or other professional areas who are employed for a definite period of time not exceeding six months of full-time employment in any 12-month period.

e. Employees who are hired because of an unforeseen condition which is likely to cause loss of life or loss or damage to property, the stoppage of service, or serious inconvenience to the public, the length of employment not exceeding 30 consecutive days.

f. Employees who during a congressionally declared war, period of hostilities, or nationally declared emergency are hired without examination, such employment not exceeding the duration of the war emergency or period of hostilities plus six months.

g. Employees in a job, whether in the classified or unclassified service, the compensation for which is subsidized in whole or part with funds provided under the Federal Comprehensive Employment and Training Act or any federal program for temporary public employment, except any such employees who are in supervisory positions and are designated as administrative employees.

(46) TOTAL COVERED PAYROLL. The total of the basic annual salaries plus annualized longevity pay, but excluding overtime or other forms of extra compensation, of all participants in the system at any point in time.

(47) TREASURER OF FUNDS. The director of finance, or in such director’s absence, his or her designee as approved by the board.

(48) UNCLASSIFIED EMPLOYEE. Employees in all regular, full-time positions not subject to the merit system.

(b) Words written in the singular shall include the plural, words in the plural shall include the singular, words of the masculine gender shall include the feminine gender, and words of the feminine gender shall include the masculine gender unless the context shall clearly and absolutely indicate a more restrictive meaning.






Division 3 - Administration of Plan.

Section 45-37A-51.130 - Board of managers.

The system shall be administered by a board of managers consisting of nine members as follows:

(1) The mayor of the city, who shall serve as chair.

(2) A member appointed by the personnel board of the city.

(3) A participant in the system, who shall be a general employee elected by a majority of the votes cast by the general employees of the city who are active participants in the system.

(4) A member appointed by the mayor.

(5) A person who is not a participant in the system, who shall be elected by a majority of the votes cast by the participants in the system.

(6) A police officer, who shall be elected by a majority of the votes cast by the police officers who are participants in the system.

(7) A firefighter, who shall be elected by firefighters who are participants in the system.

(8) A second participant in the system, who shall be a general employee elected by a majority of the votes cast by the general employees of the city who are active participants in the system.

(9) A retiree of the system, who retired with a retirement benefit and is elected by a majority of the votes cast by the retirees who have a retirement benefit of the system.



Section 45-37A-51.131 - Method of selection and terms of appointment of board members.

(a) The members of the board of managers, other than the mayor who shall always serve as chair, shall be selected and shall serve for the term as hereafter set forth.

(1) The mayor of the city shall always serve as the chair of the system.

(2) The member appointed by the personnel board shall have a minimum of seven years' experience in an executive capacity in accounting, insurance, actuarial, investment, or banking work, and shall be a qualified voter and shall serve a four-year term. Should the appointed member die, resign, or otherwise be unable to serve, the vacancy thus created shall be filled by the personnel board for the unexpired portion of the term.

(3) The first of the two members elected by a majority of the votes cast by the general employees participants in the system shall be a participant in the system and shall be a qualified voter. In order to assure representation of all participants in the system, the participant, a general employee member, elected to fill a term shall be a participant who is not a firefighter or police officer. This participant-member of the board shall be elected by majority of the votes cast by general employee members by secret ballot to serve a term of four years commencing on the day the result of the election is declared. In the event the participant representative shall die, resign, or otherwise be unable to serve or no longer qualified, the general participants shall elect to fill the unexpired portion of the term a person who shall be a participant who is not a firefighter or police officer, but a general employee member of the city.

(4) The member appointed by the mayor shall have a minimum of seven years' experience in an executive capacity in accounting, insurance, actuarial, investment, or banking work, shall be a qualified voter, and shall serve for a four-year term.

(5) The member elected by a majority of the votes cast by the participants in the system shall not be a participant in this system, shall have a minimum of seven years’ experience in an executive capacity in accounting, insurance, actuarial, investment, or banking work, and shall be a qualified voter. This nonparticipant member of the board shall be elected by secret ballot to serve a term of four years commencing on the day the result of the election is declared. In the event of a vacancy occurring during a term of this member of the board of managers, a replacement shall be elected by participants in this system in the same manner as that set forth in subsection (b).

(6) The member to be elected by the police officers of the system shall be a participant police officer who shall be elected by a majority of the votes cast by the police officers in the system and shall be a qualified voter. The police officer representative shall serve a four-year term. In the event of a vacancy occurring during a term of this member of the board, a replacement shall be elected by the majority of the votes cast by participants who are police officers to fill the unexpired portion of the term.

(7) The member to be elected by the firefighter participants of the system shall be a participant firefighter who shall be elected by a majority of the votes cast by firefighters in the system and shall be a qualified voter. The firefighter representative shall serve a four-year term. In the event of a vacancy occurring during a term of this member of the board, a replacement shall be elected by a majority of the votes cast by the participants who are firefighters of the fire department to fill the unexpired portion of the term.

(8) The second of two members elected by a majority of the votes cast by the general employee participants in the system shall be a participant in the system and shall be a qualified voter. In order to assure representation of all participants in the system, the participant, a general employee member, elected to fill a term shall be a participant who is not a firefighter or police officer. This participant-member of the board shall be elected by a majority of the votes cast by the general employee members by secret ballot to serve a term of four years commencing on the day the result of the election is declared. In the event the participant representative shall die, resign, or otherwise be unable to serve or no longer qualified, the general participants shall elect by a majority of the votes cast to fill the unexpired portion of the term a person who shall be a participant who is not a firefighter or police officer, but a general employee member of the city.

(9) The ninth member shall be a retiree elected by a majority of the votes cast by the retirees in the system, who shall be a retiree with a retirement benefit from the system and shall be a qualified voter. The retiree representative shall be elected by a majority of the votes cast by those retirees who have a retirement benefit and shall serve a four-year term. In the event the retiree representative shall cease to be retired, die, resign, or otherwise be unable to serve or no longer qualified, the retirees of the system shall by a majority of the votes cast elect to fill the unexpired portion of the term a person who shall be a retiree of the system.

(b) The elections of all elected members shall be called by the council after ninety days' notice. Nominations of persons to fill these participant-members, nonparticipant, and retiree positions shall be made in writing by participants or retirees in this system as set forth herein and shall be filed with the council and the city clerk of the city no less than 30 days prior to the date of the election. The elections shall be by secret ballot. If a runoff election is required for any position, then the runoff election shall be under rules prescribed by the city council. The terms of the elected members shall be four years, effective on the date the results are declared. The council shall have the authority to prescribe and to change rules and regulations concerning the election of participant-members, the nonparticipant, and retiree member of the board; provided that the rules and regulations as prescribed or changed are not inconsistent with this subpart. Any member of the board may serve beyond his or her term until a successor is appointed or elected. Any member of the board may be removed by impeachment for corruption, malfeasance in office, or for habitual neglect of duty. Member 2, Member 3, Member 4, Member 5, Member 6, and Member 7 may hold their positions until elections for their respective board member positions are due for election in February, 2007.



Section 45-37A-51.132 - Meetings of the board of managers.

The board of managers shall meet on the third Wednesday in each calendar month in the office of the chair or such other place as the board may designate. The board shall not be required to meet unless there is pending before the board an application for a pension, relief, or benefit; or unless there is pending some other matter of consideration by the board. The board of managers by virtue of a resolution adopted by it may change the regular meeting from Wednesday to such other date as may be most convenient to the board.



Section 45-37A-51.133 - Special meetings of the board of managers.

Any five board members, after due notice having been given to all members of the board, may meet in special meeting and transact any business of the board. The secretary shall be present and record the proceedings of the special meeting as hereinafter provided.



Section 45-37A-51.134 - Secretary of the board.

The personnel director shall be secretary of the board and shall be present at every meeting of the board and keep a record of all proceedings of the board and of all orders and decisions of the board. In the event the personnel director is temporarily unable to fulfill his or her obligations, the board may appoint a temporary replacement to take and record the minutes of the meeting.



Section 45-37A-51.135 - Quorum.

Five members of the board, when assembled either in regular or special meeting, shall constitute a quorum for the transaction of any and all business of the board and the affirmative vote of five members shall be necessary and sufficient to pass any motion or resolution.



Section 45-37A-51.136 - Powers and duties of the board.

The board shall have such powers as are necessary for the proper administration of the system including, but not limited to, the following:

(1) To prescribe procedures to be followed by participants, and their beneficiaries, in filing applications for benefits and for the furnishing of evidence necessary to establish employees’ rights to such benefits.

(2) To make determinations as to the rights of any participant or their beneficiaries applying for or receiving benefits, and to afford any such individual dissatisfied with any such determination the right of a hearing thereon.

(3) To develop procedures for the establishment of credited service of participants; and, after affording participants an opportunity to make objection with respect thereto, to establish such service conclusively in advance of retirement.

(4) To retain and pay from the fund the services of a consultant and actuary.

(5) To receive and pay from the fund periodic, not more often than once a year, actuarial valuations of the plan.

(6) To retain and pay from the fund the services of investment advisors.

(7) To retain and pay from the fund the services of an accountant or auditor.

(8) To obtain from the city, the plan consultants, and actuaries, if any, and from the participants, such information as shall be necessary for the proper administration of the plan and pay from the fund any reasonable expense incurred in connection therewith.

(9) To retain and pay from the fund the services of such additional professional counsel as the board may deem necessary for the proper management and administration of the system.

(10) To provide rules and procedures for the administration of pension loans.

(11) To retain and pay from the fund the services of such additional medical professional as the board may deem necessary for the proper administration of disability or death benefits for the system.

(12) To retain and pay from the fund such other services as the board may deem necessary for the proper management and administration of the system.

(13) To waive the requirement for reimbursement of any overpayment of benefits for any retiree or survivor provided that such overpayment was not due to any negligence, misinformation, or wrongful conduct on the part of such retiree or survivor.



Section 45-37A-51.137 - The fund and its investment.

(a) In each instance in which any provision of this section requires a determination of the value of a security, or securities, in the fund, the fair market value of such security or securities as determined by pricing sources acceptable to the custodian, shall be deemed to be the value thereof.

(b) The fund shall include all assets of the fund in any form, and the city director of finance shall be, ex officio, the custodian of the fund. The custodian shall keep a separate account of the fund and of all assets and liabilities thereof and of all receipts and disbursements thereof and of all prior service time and paid membership time of employee members. The custodian shall keep all monies of the fund in a separate bank account. The custodian shall keep in force and effect a bond in a penal amount equal to the total amount of monies and securities in such custodian's custody or possession, but in no event in excess of fifty thousand dollars ($50,000), payable to the board and conditioned for faithful performance of such custodian's duties and for faithful accounting to the board for all monies, securities, and property coming into his or her control, custody, or possession as custodian. Such bond shall be executed by a surety company authorized to do business in the State of Alabama, and the premium on such bond, and all necessary expenses of the board, shall be paid out of the fund upon order of the board. All bonds and securities acquired for the fund shall be registered by the custodian, or his or her designated representative, in the name of the system promptly upon acquisition and shall remain so registered until sold or otherwise disposed of by authority of the board. The board shall select a financial institution as subcustodian of securities, with authority to collect and remit to the custodian dividends, principal, and interest of securities entrusted to its custody as the same may mature, and pay it such reasonable fees or compensation for its services as the board may deem proper, and the board, if it sees fit, may waive any bond otherwise required of such institution as subcustodian so long as the net worth of the subcustodian exceeds one and one-half times the total value of the securities entrusted to its custody. Securities in the custody of the subcustodian shall not be counted as in the custody of the custodian for the purpose of computing the amount of the custodian's bond. The board is authorized to accept and receive gifts, donations, or legacies for the fund, and to administer same as may be directed by the board. No member or employee of the board of managers, directly or indirectly, shall for himself or herself or as an agent in any manner use the fund, except to make current and necessary payments authorized by the board, nor shall any member or employee of the board of managers become an endorser or surety or in any manner an obligor for monies loaned to or borrowed from the board. In the adjudication of claims against the fund, the records of the city director of finance and subcustodian made and kept for the purpose of this subpart shall be deemed prima facie, to speak the truth.

(c) The board of managers shall have the sole and absolute discretion, if the board deems it advisable to invest, reinvest, and have invested and reinvested all funds of the system, real and personal, in the classes of bonds, mortgages, common and preferred stocks, shares of investment companies or mutual funds, real estate investment trusts, international equity, corporate fixed income, international fixed income, index funds, and derivative securities, and investments recognized as alternative investments or other investments as the board of managers may approve, subject to the limitations herein provided. No money of the fund shall be invested, paid out, or disbursed except pursuant to order or authorization of the board given prior, at the time, or subsequent to same. The board shall be trustee, and have entire management and control of the fund, and shall direct or subsequently approve investment of monies of the fund not needed to meet disbursements provided for in this subpart, in the loans to members hereinabove referred to, in bills, notes and bonds of the United States government, or general obligation bonds of the State of Alabama, or in common or preferred stock of corporations or in bonds registered with the Security and Exchange Commission, mortgage-backed securities, or asset-backed securities, or in securities issued by federal agencies and government sponsored entities, or may invest in Federal Saving and Loan Associations or in other corporations having Federal Savings and Loan Association's guarantee or in certificates of deposit or bonds issued by banks organized under federal laws or under laws of the State of Alabama and insured by the federal government or in such other assets as the board may prudently approve, with due regard to their suitability and creditworthiness. No funds shall be invested in common or preferred stocks of corporations unless such common or preferred stocks are listed upon exchanges registered with and subject to the jurisdiction of the United States Securities and Exchange Commission, are traded through NASDAQ Stock Market, are Rule 144A securities, or are traded on an organized exchange, and the total investment in fixed income securities shall not be less than 15 percent of the fair market value of all the funds available in the system for investment. Securities issued by any single nonguaranteed agency or entity may not constitute more than 10 percent of the fixed income allocation of the fund at the time of purchase. The fair market value of all of the funds available in the system for investment is to be determined periodically, but not less than annually. In exercising its discretion to invest, reinvest, and have invested and reinvested all funds of the system, the board shall act with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.



Section 45-37A-51.138 - Legislative reports.

(a) In addition to periodic actuarial valuations of the fund which the board may from time to time require, the board, upon request, shall transmit to each member of the Alabama House of Representatives representing the county or any part thereof, and to each member of the Alabama Senate from every senatorial district within the county, or partly within the county, an actuarial analysis of the system as of the end of the city’s fiscal year immediately preceding the report specifically answering the following questions:

(1) Are the contributions to the fund sufficient to pay the benefits provided herein? If not, what additional contributions are necessary?

(2) Are the benefits provided herein sufficient in amount to consume the contributions required herein, or are they as large as to render the fund insolvent; and in the event of the finding of either contingency, what adjustments should be made?

(3) What provision should be made either in contributions by employees or by the city to render the fund solvent with respect to allowances made for prior service?

(b) In addition to the foregoing, the board of managers shall transmit to the representatives and senators each of the following:

(1) A draft of such laws as the board deems necessary to keep or make the fund actuarially solvent, and of such laws as the board believes would improve the pension system.

(2) A recital of the reasons for the recommendation of the proposed laws; detailed and specific recommendations as to what benefits should be reduced, or what additional contributions should be made, to the end that the fund shall be solvent, safe, and sound for the protection of the employees covered thereby.



Section 45-37A-51.139 - Appeal of decisions of the board.

(a) Any decision of the board denying a benefit claimed may be subject to review by the circuit court, in the manner and subject to the limitations herein provided. An employee may secure a review of a decision of the board by mandamus proceedings in the circuit court, which proceedings the employee shall institute, in the court by filing therein a petition for mandamus. The petition may designate the board as respondent or the members thereof as respondents. Each respondent shall be served with process, unless the respondent or his or her or its attorney accepts service. The petition for mandamus shall be barred if it is not filed within 90 days from the date whereon the board of managers makes its final decision on the benefit claimed, provided written notice of such final decision of the board shall be given by certified or registered mail, postage prepaid, and properly addressed, to the claimant or his or her attorney within 10 days after such final decision of the board. If timely notice shall not be given as provided in the last preceding sentence, claimant shall not be barred from filing mandamus until the expiration of 80 days from the mailing of notice as above provided; but in no event, anything therein to the contrary notwithstanding, shall mandamus be filed after one year from the date of such final decision of the board; provided further that no final decision made by the board prior to January 1, 1969, shall be subject to review by mandamus or otherwise unless permitted by the law in effect at the time such decision was made and then only in the manner permitted by the law in effect on that date; provided further that any such final decision made by the board after January 1, 1969, and prior to May 1, 2006, shall be governed by the 80-day clause of the last preceding sentence, but in such case such mandamus proceeding shall not be filed after May 1, 2007. In the proceedings in the circuit court, any evidence relevant on any issue involved in the review shall be admissible, subject to the ordinary rules of evidence. If the submission in the mandamus proceedings is solely upon the proceedings before the board, the decision of the board upon all matters of fact shall be final and conclusive, unless it affirmatively appears that its decision is plainly and manifestly wrong.

(b) If in the circuit court evidence is received, in addition to that considered by the board, the decision of the board upon all matters of fact, nevertheless, shall be final and conclusive, except to the extent limited by the next following sentence. If the circuit court, after hearing all the evidence offered, determines that had the decision rendered by the board been rendered after hearing such evidence that such decision would not have been manifestly wrong, then the circuit court shall sustain the decision of the board; and if the circuit court, after considering all the evidence offered, determines that the decision rendered by the board would have been manifestly wrong had such decision been rendered after considering all the evidence considered by the circuit court, then in that event the circuit court shall render the decision which that court concludes should be rendered on all the evidence considered by that court. The provision of Section 45-37A-51.226, prohibiting a resolution of the board allowing an extraordinary disability benefit unless such resolution be passed within 12 months after the accident resulting in disability, or as otherwise provided herein, shall not be construed to prohibit the circuit court in a mandamus proceeding from rendering a judgment in favor of the claimant for extraordinary benefits even where the circuit court shall direct the board to adopt a resolution in favor of the claimant in compliance with the judgment of the circuit court.






Division 4 - Eligibility to Participate.

Section 45-37A-51.160 - General rule.

Each qualified employee in the city who is in the classified service or full-time unclassified service hired after January 1, 1989, including each qualified employee in the full-time service of the police and fire departments shall be a participant in the system, except as provided in Section 45-37A-51.161. Those officers and appointed employees, who have not timely elected to participate as set forth in Section 45-37A-51.162, shall not participate in the pension system.



Section 45-37A-51.161 - Exception to general rule.

(a) Anything herein to the contrary notwithstanding, no member of the pension system provided by the following legislation, if such legislation is applicable to the city, shall be a member of the system:

(1) The Policemen’s Pension and Relief Plan provided by Act 502 of the 1923 Session of the Legislature of Alabama, as amended or codified.

(2) The Firemen’s Pension and Relief Plan provided by Act 307 of the 1943 Session of the Legislature of Alabama, as amended (Acts 1943, p. 264).

(3) The Limited Policemen’s Retirement and Relief System provided by Act 470 of the 1955 Regular Session of the Legislature of Alabama, as amended (Acts 1955, p. 1067).

(4) Limited Firemen’s Pension and Relief System provided by Act 217 of the 1966 Special Session of the Legislature of Alabama, as amended (Acts 1966, p. 280).

(b) No person who may enter the service on or after September 19, 1939, whether in the police or fire department or not, shall become a member of the aforesaid policemen’s pension and relief plans or of aforesaid firemen’s pension and relief plans, but shall become a member of the system as a qualified employee in the classified service. In the event of reentry into the service of the police department of a former member of the policemen’s plan shall again become a member of the policemen’s plan if otherwise eligible for membership therein, and that in the event of reentry into the service of the fire department of a former member of the firemen’s plan shall again become a member of the firemen’s plan if otherwise eligible for membership therein. In the event any member of such policemen’s plans or firemen’s plans be transferred within the service to a department of the city other than the police or fire department shall become a member of the system, and all his or her contributions to the policemen’s or firemen’s plan after date of establishment, plus matching contributions of the city, shall be transferred to the fund of the system.



Section 45-37A-51.162 - Elected officials, appointed employees, and employees in the unclassified service.

(a) Elected officials. (1) Each officer shall be eligible to become a member of the system by exercising the option hereby given in the manner and within the time provided for in this subsection and not thereafter.

(2) Any person who is an officer may exercise such option within 90 days from the date upon which such person shall officially take office.

(3) An officer desiring to become a member under this subsection shall deliver to the city director of finance, within the time above specified, a signed statement reciting that the officer elects to become a member of the system. The election thus made shall be irrevocable. After electing to become a member, an officer shall be subject to all burdens and entitled to all rights attached to membership in the system, including the subjection of the officer to salary deductions and entitlement to contributions by the city on his or her behalf to the fund in accordance with this subpart, for salary deductions and contributions by the city to the pension fund on behalf of members of the system.

(4)a. As herein used, the term prior service means a person’s service as an officer prior to such officer’s entering the system; the term liability for unpaid contributions means the liability an officer shall discharge to convert his or her prior service to credited service, the amount of which liability shall be the sum of these two amounts:

1. The sum of all contributions the officer would have paid the system from his or her salary during such officer’s prior service had his or her salary been subject to deductions for contributions, at the rate applicable when the officer received such salary.

2. Interest at the rate of four percent per annum prior to July 1, 2006, and used in the most recent earnings assumption in the actuarial report compounded annually thereafter, on each separate contribution the officer would have made to the system had the officer been a member during his or her prior service calculated from the date whereon such officer would have made such contribution had such officer been a member of the system to the date he or she pays such contribution.

b. No officer shall receive credit for pension purposes for prior service unless he or she converts such prior service to credited service as herein provided.

(5) When an officer becomes a member of the system the officer may then, but not thereafter, elect to convert prior service to credited service. Upon electing to convert his or her prior service to credited service the officer shall then discharge his or her liability for unpaid contributions in one of the manners prescribed in the two sentences next following. The officer may discharge such liability by then paying to the system the full amount of such liability. Unless the officer then discharges in full such liability, at the end of each payroll period following the officer’s election to convert prior service to credited service, the city, in addition to deductions from the officer’s salary and expense allowance to the extent that the option to include expense allowances is to be included in pension calculations and is subject to pension contributions, otherwise provided for, shall deduct from such salary, and expense allowance as necessary, for each payroll period an amount equal to five percent prior to July 1, 2006, and the rate used in the current employees’ rate of contribution subsequent thereto, of such liability for unpaid contributions, together with interest thereon at the rate used in the most recent earnings assumption in the actuarial report compounded annually per annum from the date whereon the officer enters the system until such liability, including interest, is fully discharged.

(6) Contemporaneously with the officer’s discharging his or her liability for unpaid contributions for all or any part of such officer’s prior service converted to credited service, or with the city’s making any payment to the general employees’ system through salary deductions to discharge such liability, the city shall pay to the fund of the general employees’ system from the general funds of the city an amount equal to the sum of these two amounts:

a. The sum of all payments the city would have made from the general funds of the city to the fund of the general employees’ pension system if the officer had been a member of the system during all of that period of prior service which he or she converts to credited service.

b. Interest at the rate of four percent per annum prior to July 1, 2006, and six percent compounded annually per annum subsequent thereto, on each separate payment the city would have made to the fund from the general funds of the city from the dates on which the city would have made the respective payments had the officer been a member of the system on the date on which the city makes such payments.

(b) Appointed employees. Each appointed employee shall be eligible to become a member of the system by exercising the option hereby given in the manner and within the time provided for in this subsection and not thereafter. An appointed employee desiring to become a member under this subsection shall deliver to the city director of finance officer, within 30 days of employment if hired before July 1, 2006, and 90 days if hired subsequent thereto, a statement signed by him or her reciting that he or she elects to become a member of the system. The election thus made shall be irrevocable. After electing to become a member, an appointed employee shall be subject to all burdens and entitled to all rights attached to membership in the system, including the subjection of the appointed employee to salary deductions and entitlement to contributions by the city on his or her behalf to the fund in accordance with this subpart, for salary deductions and contributions by the city to the pension fund on behalf of members of the system.

(c) Unclassified service. Each qualified employee of the city who was in the unclassified service prior to January 1, 1989, shall have been eligible to participate in the system provided such qualified employee elected in writing to so participate within 15 days of his or her first having become a qualified employee in the unclassified service; or each qualified employee of the city who is in the unclassified service or is newly hired or rehired on or after January 1, 1989, by the city as provided in subsection (d) shall be eligible to participate in the system.

(d) Unclassified service. Effective January 1, 1989, each newly hired or rehired employee of the city who is in the unclassified service and who is normally scheduled to work 16 days per month or more, shall be a participant in the system. Each such employee who was employed by the city on January 1, 1989, and immediately preceding such day, shall have had the option (1) to elect to continue to participate in any unclassified pension plan which was provided by the city, thereby permanently and irrevocably waiving any credit in this system under this provision; or (2) to have elected participation in this system not later than May 15, 1989. Selection of option (2) gave such participant the right to purchase prior unclassified service as described in Section 45-37A-51.198.



Section 45-37A-51.163 - Purchase of credit for certain prior unclassified service.

Payment for such time under 10 years earned prior to January 1, 1989, has been made in full. If such service totals were more than 10 years, selection of option (2) provided the participant with credit for one-half of each year completed in the unclassified service of the city prior to becoming a participant or employee member and required the payment only of any refund of contributions from any unclassified service pension directly to this system. The option herein provided shall have been exercised not later than May 15, 1989. In the event an individual did not exercise this option in writing, that individual was continued in any unclassified service pension plan under option (1).



Section 45-37A-51.164 - Board of health.

Participants who were members of the system prior to June 1, 1994, and who made a written election to continue participation in the system are participants, subject to exception herein. No board of health employees hired after June 1, 1994, are eligible to participate in the system.



Section 45-37A-51.165 - Reemployment.

(a) In the event a participant should cease to be a participant hereunder, should elect a return of his or her contributions as provided in Section 45-37A-51.234 hereof, and should thereafter again become a participant hereunder, such participant shall have the right to elect to have his or her previously credited service reinstated. Should he or she so elect, the participant shall be liable to the fund for the amount of the contributions previously refunded to such participant and the city director of finance shall deduct the liability from the salary in 20 monthly installments of approximately equal amounts including interest from the date of such refund of contributions at such rate used in the most recent earnings assumption in the actuarial report compounded annually per annum. Alternatively, the city director of finance shall be authorized to set such monthly installments, including interest as herein specified, over such lesser number of months as shall provide for monthly installments of not less than ten dollars ($10).

(b) Effective July 1, 2006, any city employee, who has prior service time with the city but has not prior to that date purchased his or her prior service time with the city, shall have until July 1, 2009, to apply to purchase this prior city service time. Any employee who does not purchase his or her prior service time with the city by July 1, 2009, cannot use service time purchased after that date for the purpose of the DROP benefit set forth in Section 45-37A-51.245.

(c) All employees of the city who are hired or rehired after July 1, 2006, shall have one year from the effective date of reemployment within which to apply for the purchase of prior city service time or thereafter forfeit the ability to apply for credit for prior city service time.



Section 45-37A-51.166 - Employees of library board, airport authority, emergency management district agency, communication district, and civic center authority.

Employees of the library board, airport authority, emergency management district/agency, communication district, and civic center authority may participate in the benefits of this plan under the terms of Division 9.



Section 45-37A-51.167 - Executive exempt service employees.

Executive exempt service employees under Section 45-37-121.25 shall be members of the system for the department in which they serve unless the exempt person elects in writing to forfeit such participation.



Section 45-37A-51.168 - Others authorized to participate.

Any one for whom the Legislature has authorized participation herein is otherwise qualified to participate.



Section 45-37A-51.169 - Correction of errors.

(a) The system shall have the authority to recalculate benefits if a mistake in payments has occurred. If the system mistakenly sets any benefit at an incorrect amount, it shall recalculate the benefit as soon as practicable after the mistake is discovered.

(b) If the benefit was mistakenly set too low, the system shall make a lump sum payment to the recipient of an amount equal to the difference between the benefits that should have been paid and those actually paid, plus interest at the rate of five percent compounded annually per annum from the date the unpaid amounts accrued to the date of payment.

(c) If the benefit was mistakenly set too high, the system may recover the amount overpaid from the recipient thereof, either directly or by deducting such amount from the remaining benefits payable to the recipient. However, if the amount of benefits was mistakenly set too high; and the error was undiscovered for three years or longer; and the error was not the result of incorrect information supplied by the affected member or beneficiary; then upon discovery of the mistake, the benefit shall be adjusted to the correct level; but the recipient of the benefit need not repay the system the excess amount received in error for the period exceeding the past 36 months. The recipient shall repay the overage for the immediate 36 months, unless otherwise provided herein.






Division 5 - Participants' and City's Contributions.

Section 45-37A-51.190 - Participants' contributions.

(a) Each participant shall contribute to the cost of the system, and the city shall deduct from the participant's pay, an amount equal to not less than six percent nor more than seven percent of actual monthly salary.

(b) Should the city through error, inadvertence, or otherwise, neglect to make proper deduction for the fund from the salary of any employee member for any payroll period, the employee member shall be liable to the fund for the amount or amounts that should have been deducted and shall pay that amount to the custodian on demand.

(c) Notwithstanding this section, participants who are employees of the Jefferson County Department of Health shall contribute six percent to seven percent of actual pay to the fund.



Section 45-37A-51.191 - Employer pickup of employee contributions.

The board of managers upon approval of each employer, including the board of health, shall have authority to adopt a program and plan amendments relating to that employer’s employees meeting the requirements of the United States Internal Revenue Code, as amended, to allow employer payment of required participant contributions in lieu of salary or wages.



Section 45-37A-51.192 - City's contributions.

(a) The city shall pick up employer payment of required participants' contributions in lieu of salary or wages through a program and plan amendments relating to the city's employees meeting the requirements of the United States Internal Revenue Code, as amended.

(b)(1) Beginning July 1, 1995, the contribution of the employer, excluding the board of health and employees of the board of health, shall be determined by the actuary of the board at the level necessary to fully fund the system. The actuary shall be required to make the determination for each actuarial year.

(2) Beginning on July 1, 2017, the employer's total minimum rate of contribution into the fund, excluding the board of health, shall increase to 7.25 percent.

(3) Beginning on July 1, 2018, the employer's total minimum rate of contribution into the fund, excluding the board of health, shall increase to 8.50 percent.

(4) Beginning on July 1, 2020, the employer's total minimum rate of contribution into the fund, excluding the board of health, shall increase to nine percent.

(5) Notwithstanding anything to the contrary in this subsection, the employer may increase its total rate of contribution above the minimum amounts previously listed in this subsection.

(c) At the same time the deductions attributable to participants' contributions are paid into the fund, the city shall pay into the fund the amount of contributions the city is required to pay pursuant to this section.



Section 45-37A-51.193 - Health department payments.

(a) The Jefferson County Department of Health shall pay into the fund from its general or otherwise appropriate funds its current service costs and its past service costs to be determined as of the date of the commencement of each fiscal year of the city as follows:

(1) The actuaries shall determine the normal cost of the benefits provided by the system which are attributable to health department participants.

(2) From the normal cost shall be subtracted the value of the health department participants’ contributions in the previous city fiscal year.

(3) The remainder thus arrived at shall be divided by the total covered payroll of all health department participants as of the first day of the city fiscal year, the resultant percentage shall be called the current service percentage and the current service percentage shall be multiplied by the total covered payroll of all health department participants at the end of each payroll period to determine the health department’s current service cost for the payroll period.

(4) The actuaries shall determine the single sum of unfunded accrued liability and shall amortize it from that date over a period of 30 years, attributing a ratable portion to the health department participants.

(5) This unfunded accrued liability, as amortized over 30 years, shall be divided by total covered payroll of all health department participants, the resultant percentage shall be called the past service percentage and the past service percentage shall be multiplied by the total covered payroll of all such participants at the end of each payroll period to determine the past service cost for the payroll period.

(b) During each fiscal year ending prior to October 31, 1981, the total contribution of the city shall have been not less than nine percent of total covered payroll determined under subsection (a). The amount by which such past service cost was reduced hereunder in any fiscal year of the city must have been paid by such city into the fund within the next two succeeding fiscal years of the city as an addition to past service cost as computed for the fiscal year in which such additional payment was made, except to the extent which the city had applicable credits under subdivision (2).



Section 45-37A-51.194 - Contributions previously required.

Anything herein to the contrary notwithstanding, contributions of participant and the city in effect immediately prior to the adoption of this subpart shall continue to be deducted and paid into the fund until such time as the percentages provided for in Sections 45-37A-51.190, 45-37A-51.191, and 45-37A-51.192 are determined as therein required.



Section 45-37A-51.195 - New participants.

(a) Credit for service with the county or other municipality and with the city as a temporary employee hired on or after September 1, 1969, but before July 1, 2009.

(1) In the event a qualified employee becoming a participant herein on or after September 1, 1969, shall have, prior to becoming a participant, been employed (i) by the county under the provisions of a merit system applicable to the county, (ii) by any other municipality in the county under the provisions of the merit system applicable to such municipality, or (iii) by the city under the provisions of the merit system applicable to the city as a temporary employee, he or she may receive credit for the prior service by paying to the city director of finance within 60 days after a verified, written calculation has been provided to the participant in an amount to be determined as follows:

a. There shall first be determined the salary paid the participant each month of the prior service by the city or by the county or such other municipality.

b. There shall then be computed the contribution which would have been deducted if the participant had received such salary from the city as a participant hereunder, the contribution and deduction being determined in accordance with this subpart on the date he or she became a participant in the system.

c. There shall then be determined the total of interest on deductions at the rate used in the most recent earnings assumption in the actuarial report compounded annually on such deductions, from the date they would have been made if the participant had received such salary as a participant to the date he or she actually became a participant in the system.

d. The total of the deductions which would have been made plus interest at the rate used in the most recent earnings assumption in the actuarial report compounded annually as both are determined in this section shall be the amount payable.

(2) The new participant is limited to purchasing a maximum of five years' service.

(3) Any time purchased may not be used for the purposes of acquiring rights under the DROP plan.

(4) No purchased credited service time may be used for the purposes of determining vesting rights in the plan.

(b) Credit for service with the county or other municipality and with the city as a temporary employee hired on or after July 1, 2009.

(1) In the event a member employee becoming a participant herein, on or after July 1, 2009, shall have prior to becoming a member been employed (i) by the county under the provisions of a merit system applicable to the county, (ii) by any other municipality in the county under the provisions of the merit system applicable to such municipality, or (iii) by the city under the provisions of the merit system applicable to the city as a temporary employee; he or she may receive credit for the prior service by paying to the city director of finance within 60 days after a verified, written calculation has been provided to the participant in an amount to be determined as follows:

a. There shall first be determined the salary paid the participant each month of the prior service by the city or by the county or such other municipality.

b. There shall then be computed the contribution which would have been deducted if the member had received such salary from the city as a participant hereunder, the contribution and deduction being determined in accordance with this subpart on the date he or she became a member in the system and that amount shall be multiplied by two which shall be the total of contributions due to be paid by the member plus interest as set forth below.

c. There shall then be determined the total of interest on total of contributions due from the member as set forth in paragraph b. at the rate used in the most recent earnings assumption in the actuarial report compounded annually from the date they would have been made if the member had received such salary as a participant to the date he or she actually became a member in the system calculating each separate salary deduction such member would have paid to the system had he or she been a member during all his or her prior service, which interest shall be calculated for the period beginning on the dates on which the respective salary deductions would have been paid, had he or she been subject to the salary deduction provisions during all his or her prior service, and ending on the date whereon the member discharges his or her liability for salary deductions by payment.

d. The total of all of the contributions of the member as set forth in paragraph b. which would have been made plus interest at the rate used in the most recent earnings assumption in the actuarial report compounded annually as both are determined in this section shall be the amount payable.

e. The member desiring credit for service with the county or other municipality and with the city as a temporary employee shall pay the total actuarial percentage of contributions plus interest for the cost of the credited service benefit.

(2) The new participant is limited to purchasing a maximum of five years' credited service.

(3) No purchased credited service time may be used for the purposes of determining vesting rights in the plan.

(4) Any time purchased may not be used for the purposes of acquiring rights under the DROP plan.



Section 45-37A-51.196 - Retirees of firefighters' and police officers' supplemental pension system.

In the event of the retirement of a police officer or a firefighter from a supplemental pension system, as established by Subpart 1, with 20 or more but less than 30 years of credited service under the system, this system shall receive from the supplemental pension system the monthly payments required to be paid from the system to this system from the police officer or firefighter’s retirement date thereunder until the date he or she would have been entitled to retire under this system with 30 years of credited service had such police officer or firefighter continued to serve without retiring and without interruption as a participant in this system. The city shall then match the contributions from its general fund or other appropriate funds making the matching contributions to the fund within 30 days from the date of receipt of those funds which are to be matched.



Section 45-37A-51.197 - Refund of erroneous contributions.

In the event contributions shall have been deducted from an employee who is not a participant herein and shall have been paid into the fund, the deductions shall be refunded to the employee. Similarly, any contributions made to the fund by the city on behalf of the nonparticipating employee shall be refunded to the city.



Section 45-37A-51.198 - Purchase of credit for prior unclassified service.

(a) Any employee member having been a full-time employee in the unclassified service of the city, prior to January 1, 1989, as a common laborer for less than 10 years, shall have had the election options available under the terms of subsection (d) of Section 45-37A-51.162 and Section 45-37A-51.163 and shall have purchased time not later than May 15, 1989. In the case of reemployment of an unclassified employee, such employee with unclassified time prior to January 1, 1989, and having received a return of contributions at his or her termination of prior employment, may purchase this creditable service time as otherwise provided in Section 45-37A-51.195. The city shall pay an amount equal to the employee’s total cost of purchase for prior credited service into the fund for the city’s contribution for the period of service.

(b) To receive credit in the system for such prior unclassified service, the employee member shall first have waived in writing all his or her rights to allowances or benefits under any retirement or relief system created only for unclassified employees of the city and shall have paid the amount into the fund within 60 days after date that this section becomes effective or that he or she becomes a participant; whichever of these periods last expires.



Section 45-37A-51.199 - Contributions of constructive employees of city.

Constructive employees of the city, excluding the employees of the board of health, who are eligible to participate in the plan under Division 9 shall pay the same contribution rate as employees of the city.



Section 45-37A-51.200 - Contributions of subsidiaries of city.

Constructive subsidiaries of the city, excluding the board of health as set forth herein, the employees of which are eligible to participate in the plan under Division 9, shall pay the same contribution rate as the city and shall contribute to the plan as determined herein.






Division 6 - Benefits.

Section 45-37A-51.220 - Normal retirement benefit.

(a) A participant having attained age 60 or older and having completed five or more years of credited service, or having completed 30 or more years of credited service without regard to age, shall be entitled upon his or her voluntary retirement to a monthly retirement benefit equal to one of the following:

(1) With respect to a retiree who first became a participant on or before the first day of July after nine years after date of establishment, forty percent of his or her final average salary, plus one and three thousand three hundred thirty-four thousandths percent (1.3334%) of his or her final average salary multiplied by his or her years of credited service in excess of 15 years.

(2) With respect to a retiree who first becomes a participant subsequent to the first day of July nine years after date of establishment, and becomes entitled to a normal retirement benefit and retires on or before July 1, 1990, two percent of his or her final average salary shall be multiplied by such retiree's years of credited service.

(3) With respect to a retiree who first becomes a participant subsequent to the first day of July nine years after the establishment, and becomes entitled to a normal retirement benefit and retires after July 1, 1990, and on or before June 30, 2001, two and twenty-five hundredths percent (2.25%) of his or her final average salary multiplied by such retiree's years of credited service.

(4) With respect to a retiree who first becomes a participant subsequent to the first day of July nine years after the establishment, and becomes entitled to a normal retirement benefit and retires on or after July 1, 2001, two and fifty one-hundredths percent (2.50%) of his or her final average salary multiplied by such retiree's years of credited service, subject to any future action of the board of managers.

(b) Effective July 1, 2006, the retiree of the board of health who becomes entitled to a normal retirement benefit and retires after that date, two and fifty one-hundredths percent (2.5%) of his or her final average salary multiplied by such retiree's years of credited service shall be the normal retirement benefit of such participant, subject to any future action of the board of managers.

(c) Subject to the provisions of Section 45-37A-51.237, the amount of any retirement benefit determined under this section which may have commenced to be paid in accordance with the system shall continue to be paid throughout the life of the retiree.

(d) Notwithstanding anything to the contrary contained in this section, all participants who first become participants on or after July 1, 2017, and who have attained age 62 or older and have completed 10 or more years of credited service, or who have completed 30 or more years of credited service without regard to age, and who become entitled to a normal retirement benefit, shall be entitled on his or her voluntary retirement to a monthly retirement benefit equal to 2.25 percent of his or her final average salary multiplied by the retiree's years of credited service subject to the limitation in subsection (b) of Section 45-37A-51.221.



Section 45-37A-51.221 - Minimum and maximum normal retirement benefit.

(a) The minimum retirement benefit payable under Section 45-37A-51.220 shall be four hundred dollars ($400) per month. The maximum normal retirement benefit payable under Section 45-37A-51.220 shall be 75 percent of final average salary, exclusive of sick leave bonus. Notwithstanding the foregoing and to the extent applicable to governmental plans as defined in § 414(d), Internal Revenue Code, in no event may the normal retirement benefit exceed the annual dollar limits imposed by § 415(b), Internal Revenue Code, excluding contributions under § 414(h)(2), Internal Revenue Code. Further, no post severance compensation shall be included for any benefit hereunder. Post severance compensation means amounts paid by the later of: (1) Two and one-half months after an employee's severance from employment with the employer, or (2) the end of the limitation year that includes the date of severance from employment with the employer; and those amounts would have been included in the definition of compensation if they were paid prior to the employee's severance from employment. However the payment shall be for (1) unused accrued bona fide sick, vacation, or other leave, but only if the employee would have been able to use the leave if the employee had continued in employment; or (2) received by an employee pursuant to a nonqualified unfunded deferred compensation plan, but only if the payment would have been paid to the employee at the same time if the employee had continued in employment with the employer and only to the extent that the payment is includible in the employee's gross income. Notwithstanding the foregoing, in all events no benefit payments shall exceed limits imposed on governmental plans by applicable law.

(b) Notwithstanding anything to the contrary contained in subsection (a), all participants who first become participants on or after July 1, 2017, shall be entitled to the minimum retirement benefit payable under Section 45-37A-51.220 in the amount of four hundred dollars ($400) per month. The maximum normal retirement benefit payable under Section 45-37A-51.220 shall be 67.5 percent of final average salary, exclusive of sick leave bonus. Notwithstanding the foregoing and to the extent applicable to governmental plans as defined in § 414(d), Internal Revenue Code, in no event shall the normal retirement benefit exceed the annual dollar limits imposed by § 415(b), Internal Revenue Code, excluding contributions under § 414(h)(2), Internal Revenue Code. No post severance compensation shall be included for any benefit under this section. Post severance compensation means amounts paid by the later of: (1) Two and one-half months after an employee's severance from employment with the employer, or (2) the end of the limitation year that includes the date of severance from employment with the employer; and those amounts would have been included in the definition of compensation if they were paid prior to the employee's severance from employment. However, the payment shall be for: (1) Unused accrued bona fide sick, vacation, or other leave, but only if the employee would have been able to use the leave if the employee had continued in employment; or (2) received by an employee pursuant to a nonqualified unfunded deferred compensation plan, but only if the payment would have been paid to the employee at the same time if the employee had continued in employment with the employer and only to the extent that the payment is includible in the employee's gross income. Notwithstanding the foregoing, in all events no benefit payments shall exceed limits imposed on governmental plans by applicable law.



Section 45-37A-51.222 - Participants vesting.

(a) (1) All participants who are participants before July 1, 2017, shall vest at five years of credited service.

(2) Notwithstanding anything to the contrary contained in this section, all participants who first become participants on or after July 1, 2017, shall vest at 10 years of credited service.

(b) All participants may purchase previous city, county, and city library time by paying the contribution plus interest as provided herein.

(c) Participants of the city and other participating entities, except the board of health, upon termination of the employment after five years of actual service to the city or other employing participating entity, shall have the option to leave in the system fund all contributions made by the terminated employee and receive a monthly retirement benefit beginning at age 60 years in an amount equal to a multiplier in the applicable percentage effective on the date of retirement as set forth in Section 45-37A-51.220 of the employee's monthly final average salary multiplied by his or her years of credited service. The benefit shall continue throughout the life of such retiree. A survivor's benefit calculated as described in Section 45-37A-51.228, shall be provided to the survivors of the retiree pursuant to this provision if the retired employee has reached age 60 years. In the event that a terminated employee dies prior to receiving a benefit hereunder, or a terminated employee elects at any time to withdraw the contributions from the system fund, then the contributions shall be paid to the employee or his or her designee without interest and the terminated employee and those claiming under him or her, shall have no further rights in the fund. The amount payable, calculated by using the multiplier in the applicable percentage effective on the date of retirement per year of credited service, shall be reduced by being calculated at a lower percentage per year of credited service if for any reason current service retirees receive less percentage per year of credited service.

(d) Notwithstanding anything to the contrary contained in subsection (c), all participants who first become participants on or after July 1, 2017, upon termination of the employment after 10 years of actual service to the city or other employing participating entity, may leave in the system fund all contributions made by the former employee and receive a monthly retirement benefit beginning at age 62 years in an amount equal to a multiplier in the applicable percentage effective on the date of retirement as set forth in Section 45-37A-51.220(d) of the employee's monthly final average salary multiplied by his or her years of credited service. The benefit shall continue throughout the life of the retiree. A survivor's benefit calculated as described in Section 45-37A-51.228, shall be provided to the survivors of the retiree pursuant to this provision if the retired employee has reached age 62 years. In the event that a terminated employee dies prior to receiving a benefit under this section, or a terminated employee elects at any time to withdraw the contributions from the system fund, then the contributions shall be paid to the employee or his or her designee without interest and the terminated employee and those claiming under him or her shall have no further rights in the fund. The amount payable, calculated by using the multiplier in the applicable percentage effective on the date of retirement per year of credited service, shall be reduced by being calculated at a lower percentage per year of credited service if for any reason current service retirees receive less percentage per year of credited service.

(e) That portion of a terminated participant's benefit that is forfeited shall be used only to reduce future costs of the system at such time as it becomes a forfeiture.



Section 45-37A-51.223 - Participants retiring under the firefighters' and police officers' supplemental pension system.

With respect to participants who shall belong to and retire under the supplemental pension system established by Subpart 1 after having accumulated 20 or more years of credited service thereunder but prior to his or her having accumulated 30 years of credited service hereunder, benefits payable hereunder shall commence on the date on which such participant would have accumulated 30 years of credited service hereunder had such participant not retired but rather had continued in his or her employment with the city, without interruption, as a firefighter or police officer. The annual benefit thereupon payable herefrom shall be an amount equal to that which would have been payable under Section 45-37A-51.220 had such participant not retired but rather had continued in employment with the city, without interruption, as a firefighter or police officer. For the purpose of computing benefits, in the determination of the firefighter’s or police officer’s final average salary, the firefighter or police officer shall be deemed to have received as compensation the salary which was the basis of payments the supplemental pension system made to the system established by this subpart from the date whereon the firefighter or police officer retired under the supplemental pension system to the date whereon he or she begins to receive the pension payable under this section.



Section 45-37A-51.224 - Involuntary retirement.

(a) In the event a participant shall be involuntarily retired after having completed 20 or more years of credited service prior to attaining the age of 60 years, such participant shall be entitled to a monthly retirement benefit equal to the product of the final average salary multiplied by the applicable percentage rate determined at the date of termination, multiplied by such participant's years of credited service. Should the participant be involuntarily retired prior to attaining age 60 his or her entitlement to the monthly retirement benefit, at this retirement date, shall additionally require that within 60 days of the involuntary retirement the agency governing tenure of service of city employees certify in writing to the board that such employee has not contributed by his or her own fault or misconduct to the separation from service. Should such certification not be made within the prescribed time, the monthly retirement benefit thus determined shall commence upon his or her attainment of age 60. However, should such employee, prior to attaining age 60 and prior to the commencement of his or her benefits, withdraw such employee's own contributions to the system, he or she shall forfeit his or her right to the monthly retirement benefits.

(b) Notwithstanding anything to the contrary contained in this section, for all participants who first become participants on or after July 1, 2017, in the event a participant is involuntarily retired after having completed 20 or more years of credited service prior to attaining the age of 62 years, the participant shall be entitled to a monthly retirement benefit equal to the product of the final average salary multiplied by the applicable percentage rate determined at the date of termination, multiplied by the participant's years of credited service. If the participant is involuntarily retired prior to attaining age 62, his or her entitlement to the monthly retirement benefit at this retirement date shall additionally require that within 60 days of the involuntary retirement the agency governing tenure of service of city employees certifies in writing to the board that the employee has not contributed by his or her own fault or misconduct to the separation from service. If that certification is not made within the prescribed time, the monthly retirement benefit thus determined shall commence upon his or her attainment of age 62. If the employee, prior to attaining age 62 and prior to the commencement of his or her benefits, withdraw the employee's own contributions to the system, the employee shall forfeit his or her right to the monthly retirement benefits.

(c) Anything herein to the contrary notwithstanding, the monthly retirement benefit shall neither commence nor be payable during any period when such involuntarily retired participant shall refuse or fail to accept employment by the city at a rate of compensation equal to that he or she was receiving at the time such retiree was involuntarily retired or separated.



Section 45-37A-51.225 - Ordinary disability allowance.

(a) In the event a participant, after having accrued five or more years of credited service, shall become totally disabled to perform his or her customary duties as an employee of the city and not be entitled to an extraordinary disability allowance, he or she shall in such event be entitled to a monthly ordinary disability allowance equal to two percent of such participant's final average salary multiplied by his or her years of credited service at the date of disability.

(b) Notwithstanding anything to the contrary contained in this section, for all participants who first become participants on or after July 1, 2017, in the event a participant, after having accrued 10 or more years of credited service, becomes totally disabled to perform his or her customary duties as an employee of the city and who is not entitled to an extraordinary disability allowance, he or she shall in that event be entitled to a monthly ordinary disability allowance equal to two percent of the participant's final average salary multiplied by his or her years of credited service at the date of disability.

(c) Benefits payable hereunder shall commence upon the cessation of the disabled participant's drawing a salary from the city and shall continue until such time as the participant is no longer totally disabled to perform his or her customary duties or substantially comparable duties with an employer.

(d) The maximum ordinary disability allowance payable hereunder shall be two percent of final average salary per credited year of service, not to exceed 60 percent of final average salary.

(e) Anything herein to the contrary notwithstanding, an ordinary disability allowance shall be computed and paid throughout the continuance of such disability as provided and at the rate prescribed by the law in effect at the time of the commencement of such disability. If any disability beneficiary should become separated from the service and withdraw such disability beneficiary's contributions, his or her right to continuance of disability benefits shall immediately cease.



Section 45-37A-51.226 - Extraordinary disability allowance.

(a) Extraordinary disability allowance for participants joining the system prior to January 1, 1989.

(1) In the event a participant who joins the system prior to January 1, 1989, shall become totally disabled to perform his or her customary duties by reason of personal injury received as a result of an accident arising out of and in the course of his or her employment in the service and occurring at a definite time and place, then in the event such total disability shall continue until the participant ceases to draw salary as an employee of the city, such disabled participant shall be entitled to a monthly allowance from the fund equal to 70 percent of his or her monthly salary at the time of the accident which resulted in such total disability, subject to the offset for any workers' compensation benefit or other such disability benefit payable by the city as set forth hereafter.

(2) Benefits payable hereunder shall commence upon the cessation of the disabled participant’s drawing a salary from the city and shall continue until such time as such participant is no longer disabled by such injury to perform his or her customary duties or substantially comparable duties at the same or greater salary or wage. If, however, such disabled participant, during the continuation of such disability, should be separated from the service of the city and should the disability cease to exist, the board, in its discretion, may continue him or her on the disability rolls until such time as in the judgment of the board he or she is able to find suitable employment at a rate of pay equal or in excess of his or her disability allowance.

(3) Application for an extraordinary disability allowance shall be made within 12 months after the accident resulting in such disability and if granted shall be granted within 12 months after the accident resulting in such disability. Applications for injuries prior to January 1, 1989, received thereafter shall not be considered and no extraordinary disability allowance shall be awarded with respect thereto.

(4) Anything herein to the contrary notwithstanding, an extraordinary disability allowance heretofore or hereafter granted shall be computed and paid throughout the continuance of such disability as provided and at the rate prescribed by the law in effect at the time of the commencement of such disability. If any extraordinary disability beneficiary should become separated from the service and withdraw his or her contributions, his or her right to continuance of disability benefits shall immediately cease.

(b) Extraordinary disability allowance for participants joining the system on or after January 1, 1989.

(1) In the event a participant who joins the system on or after January 1, 1989, shall become totally disabled to perform his or her customary duties by reason of personal injury received as a result of an accident arising out of and in the course of his or her employment in the service and occurring at a definite time and place, then in the event such total disability shall continue until the participant ceases to draw salary as an employee of the city, such disabled participant shall be entitled to a monthly allowance from the fund

equal to 70 percent of his or her monthly salary at the time of the application for extraordinary disability benefits arising from the accident which resulted in such total disability. If such participant shall be eligible for extraordinary disability benefits subsequent to August 1, 2009, the extraordinary disability benefit shall be subject to the offset for any workers' compensation benefit or other such disability benefit payable by the city as set forth hereafter.

(2) Benefits shall not be payable hereunder during any period that a disabled participant is able to perform other duties in his or her job classification or the customary duties of another job with that participant's employer, which other duties or job has been offered to participant and which job pays a salary or wage equal to or greater than the salary or wage such participant was earning at the time of the application for the extraordinary disability benefits arising from the accident causing the disability.

(3) Benefits payable hereunder shall commence upon the cessation of the disabled participant’s drawing a salary from the city and shall continue until such time as such participant is no longer disabled by such injury to perform his or her customary or other duties, substantially comparable duties, or a substitute job as described above. If, however, such disabled participant, during the continuation of such disability, should be separated from the service of the city and should the disability cease to exist, the board, in its discretion, may continue him or her on the disability rolls until such time as in the judgment of the board he or she is able to find suitable employment with an employer at a rate of pay equal or in excess of his or her disability allowance.

(4) Upon employment by any employer, for which the disabled participant receives wages or other compensation or both, from the new employer, for duties which are alike and substantially similar to the work or job functions performed for the city by the disabled participant at the time the application for extraordinary disability was filed with the pension system under this subpart, the amount of the extraordinary disability benefit payable to the disabled participant shall be reduced by the amount, dollar for dollar, in cash or other types of compensation for which the disabled employee is required to pay taxes to the federal government, so that the extraordinary disability benefit is offset up to the total amount of the extraordinary disability benefit payable under this section.

(5) Further, should the disabled participant who is eligible to receive an extraordinary disability benefit under this section also receive workers' compensation or other such benefit from the city, which is based upon the same injury giving rise to an extraordinary disability benefit under this section, the fund shall be entitled to reduce the extraordinary disability benefit payable to such disabled participant, dollar for dollar for each amount due to the disabled participant. For the purposes of calculating the amount of monthly reduction in extraordinary disability benefits, the weekly wage under the Workers' Compensation Act or other such benefit shall be converted into a yearly wage by multiplying the weekly wage by 52 weeks in a year and then dividing the yearly wage by 12 for the monthly amount. The monthly amount of workers' compensation or other such benefit paid by the city shall be subtracted from the extraordinary disability benefit due to the disabled participant to arrive at the new amount of extraordinary disability benefit due to such disabled participant from the fund while the disabled participant remains disabled under this section. If the disabled participant receives full extraordinary disability benefits, prior to receiving workers' compensation, or other such benefit from the city, the fund shall be due a refund from the disabled participant through a reduction in the extraordinary disability benefit based upon the amount of monthly benefit, as calculated above, the disabled participant received from the city for workers’ compensation, or other such benefits, for the same period full payment was made by the fund under this section.

(6)a. Application for an extraordinary disability allowance shall be made within 12 months after the accident resulting in such disability and if granted shall be granted within 12 months after the accident resulting in such disability. For injuries occurring after January 1, 1989, the board of managers, in its sole discretion, may choose to waive this one-year limitation and grant an application for extraordinary disability allowance if granted within 36 months after the incident resulting in such disability. Applications received thereafter shall not be considered and no extraordinary disability allowance shall be awarded with respect thereto.

b. Effective January 1, 2005, the board has the discretion to waive the 36-month period and to grant extraordinary disability benefits if the application for the extraordinary disability benefits arising from the accident is filed within 60 months of the accident resulting in such disability; provided that such accident resulting in disability occurred and application for an extraordinary benefit has been filed for an accident which occurred prior to August 1, 2009.

(7) Anything herein to the contrary notwithstanding, an extraordinary disability allowance heretofore or hereafter granted shall be computed and paid throughout the continuance of such disability as provided and at the rate prescribed by the law in effect at the time of the commencement of such disability. If any extraordinary disability beneficiary should become separated from the service and withdraw his or her contributions, his or her right to continuance of disability benefits shall immediately cease.

(c) Extraordinary disability allowance for participants joining the system on or after July 1, 2005. In addition to the provision set forth in subsection (b), the board, in its discretion, in determining an application for extraordinary disability, may consider whether or not the applicant for extraordinary disability has other physical ailments, illnesses, diseases, or other maladies which contribute to the participant’s inability to perform job functions. In circumstances in which, in addition to the injuries in an accident sustained by the participant while performing job functions, there is present in the participant other significant illnesses, diseases, or other maladies which are contributing causes for the participant’s inability to perform job functions, the board, in its discretion, may offset, or reduce the total amount of the extraordinary benefit below 70 percent of the salary at the time of the application based upon the amount the other physical ailments contribute to the participant's inability to perform job functions for the city. The board may base its decision upon the opinion of a medical expert in the field of job-related injuries. In no event shall the extraordinary disability in such cases be less than that due for ordinary disability.

(d) Certain extraordinary disability benefits for firefighters. Nothing contained in this section shall be interpreted to be in contradiction with or shall alter or replace certain benefits allowed to firefighters pursuant to Section11-43-144, who are not eligible for workers’ compensation or any other such disability benefit from the city.

(e) Subsections (b) and (c) apply to all employees who are participants in the fund on August 1, 2009, who are not currently receiving extraordinary disability.

(f) Notwithstanding any other provision herein, the time for the filing of the application for extraordinary disability benefits on account from an accident occurring subsequent to August 1, 2009, shall be within 24 months from the date of the accident causing injury which is the basis of the application for extraordinary disability benefits or the board shall not be able to consider the application.



Section 45-37A-51.227 - Determination of disability.

(a) In order for disability allowances to be awarded under Section 45-37A-51.225 or Section 45-37A-51.226, the board shall first have satisfactory proof thereof by certification of such disability of the participant applying for disability allowance, the certification being made by a licensed and practicing physician or surgeon. Additionally, the board shall have the power to require further certifications of such disability by other practicing physicians and surgeons and shall have the power to require such additional proof of total disability as in its judgment it may deem necessary.

(b) During the continuation of disability, the board may from time to time require further certification of disability by one or more licensed and practicing physicians or surgeons selected by the board and may require such additional proof of the continuation of the disability as it deems appropriate.

(c) Should a former participant who has been awarded a disability allowance under Section 45-37A-51.225 or Section 45-37A-51.226 resume his or her active duty as an employee of the city, it shall be conclusive evidence of the termination of such total disability for the purpose of the system, and any subsequent cessation of his or her active duty on account of disability, whether by reason of the same or a different cause, shall be treated as a new disability. However, should a participant who shall have been awarded an extraordinary disability allowance under Section 45-37A-51.226 or is a claimant or prospective claimant therefor resume his or her active duty as an employee for a period not exceeding a total of 180 days last ending no later than 12 months following the date of the accident which gave rise to the disability for which he or she was awarded an extraordinary disability allowance, such resumption of active duty as an employee of the city shall not be deemed to be conclusive evidence of termination of such disability. Any provisions hereof to the contrary notwithstanding, no extraordinary disability allowance shall be allowed unless granted within 12 months after the accident resulting in such disability. The board, in its sole discretion, may choose to waive this one-year limitation and grant an application for extraordinary disability allowance if granted within 60 months after the application for benefits from incident resulting in such disability.

(d) In no event shall disability allowances as provided under Section 45-37A-51.225 or Section 45-37A-51.226 be payable with respect to any period of time during which the recipient of such allowances shall be actively employed by the city, shall be due or shall have been paid any salary from or by the city.



Section 45-37A-51.228 - Survivor's benefits.

(a) Effective July 1, 2002, in the event of the death of a retiree or participant who, on the date of his or her death was eligible for voluntary retirement under Section 45-37A-51.220, there may be payable a monthly survivor's benefit equal to 60 percent of the monthly retirement benefit which the retiree was receiving or was entitled to receive prior to his or her death or which the participant would have been entitled to receive had he or she retired under Section 45-37A-51.220 on the day preceding his or her death; notwithstanding anything to the contrary, the survivor's benefit may be increased pursuant to Section 45-37A-51.242. In the event any survivor is being paid an amount in excess of 60 percent of the retiree's monthly benefit on May 1, 2006, such survivor's benefits shall not be decreased.

(b)(1) Effective July 1, 2002, upon the death of any retiree or participant who at the time of his or her death was not eligible for voluntary retirement under Section 45-37A-51.220, but who prior to death had five or more years of creditable time, there may be payable at the option of the survivors and to the exclusion of any other death benefits provided for in this subpart or in any other pension system applicable to the city an optional survivor's benefit according to the schedule of percentages hereinbelow set forth. For the purpose of this subsection, the optional survivor's benefit shall be 60 percent of the applicable percentage of salary of the deceased retiree's or participant's final average salary, figured as of the date of death instead of the date of retirement, multiplied by his or her years of creditable time and multiplied by the percentage rate applicable to the decedent's completed years of credited service as shown in the schedule of percentages as follows:

a. Prior to July 1, 2002, the percentage rate, effective to survivors, applicable to decedent's completed years prior to July 1, 2002, credited service:

Credited service, 10 years = 50 percent; 11 years = 60 percent; 12 years = 70 percent; 13 years = 80 percent; 14 years = 90 percent; and 15 or more years = 100 percent. The surviving spouse and children of any firefighter or police officer who is a member of the Firemen's and Policemen's Supplemental Pension System applicable to the city and is employed by the city at the time of his or her death shall not be entitled to any benefit under this subsection.

b. The percentage rate, effective to survivors, applicable to decedent's completed years after July 1, 2002, credited service:

Credited service, five years = 50 percent; six years = 60 percent; seven years = 70 percent; eight years = 80 percent; nine years = 90 percent; and 10 or more years = 100 percent. The surviving spouse and children of any firefighter or police officer who is a member of the Firemen's and Policemen's Supplemental Pension System applicable to the city and is employed by the city at the time of his or her death shall not be entitled to any benefit under this subsection.

c. Notwithstanding anything to the contrary contained in this section, for all participants who first become participants on or after July 1, 2017, upon the death of any retiree or participant who at the time of his or her death was not eligible for voluntary retirement under Section 45-37A-51.220, but who prior to death had 10 or more years of creditable time, there may be payable at the option of the survivors and to the exclusion of any other death benefits provided for in this subpart or in any other pension system applicable to the city an optional survivor's benefit according to the schedule of percentages hereinbelow set forth. For the purpose of this subsection, the optional survivor's benefit shall be 60 percent of the applicable percentage of salary of the deceased retiree's or participant's final average salary, figured as of the date of death instead of the date of retirement, multiplied by his or her years of creditable time and multiplied by the percentage rate applicable to the decedent's completed years of credited service as shown in the schedule of percentages as follows:

Notwithstanding anything to the contrary contained in this section, for all participants who first become participants on or after July 1, 2017, the percentage rate, effective to survivors, applicable to those decedents is as follows:

Credited service, 10 years = 50 percent; 11 years = 60 percent; 12 years = 70 percent; 13 years = 80 percent; 14 years = 90 percent; and 15 or more years = 100 percent. The surviving spouse and children of any firefighter or police officer who is a member of the Firemen's and Policemen's Supplemental Pension System applicable to the city and is employed by the city at the time of his or her death shall not be entitled to any benefit under this subsection.

(2) a. The optional survivor's benefit provided for under subdivision (1) may only accrue and be payable to the benefit of a survivor or survivors from the date on which the deceased retiree or participant would have attained age 60 had he or she lived, or from the date on which such person would have earned 20 years of creditable time had he or she lived and continued in the employment of the city, whichever date comes first. In order to obtain the benefit, a written request therefor shall be submitted by or on the behalf of an eligible survivor to the custodian of the fund within 180 days after date of the death of the retiree or participant. The written request may be made on behalf of surviving minor children as provided in Section 45-37A-51.229. Any eligible survivor failing to submit written request within the required time shall be barred from any right to claim or to receive the optional survivor's benefit. Such failure to submit the written request on behalf of eligible surviving minor or minors by their legal guardian or custodian as provided in Section 45-37A-51.229 shall likewise bar such minor from claiming or receiving the optional survivor's benefit.

b. Notwithstanding anything to the contrary contained in subsection (a), for all participants who first become participants on or after July 1, 2017, the optional survivor's benefit provided for under subdivision (1) may only accrue and be payable to the benefit of a survivor or survivors from the date on which the deceased retiree or participant would have attained age 62 had he or she lived, or from the date on which such person would have earned 20 years of creditable time had he or she lived and continued in the employment of the city, whichever date comes first. In order to obtain the benefit, a written request shall be submitted by or on the behalf of an eligible survivor to the custodian of the fund within 180 days after date of the death of the retiree or participant. The written request may be made on behalf of surviving minor children as provided in Section 45-37A-51.229. Any eligible survivor failing to submit a written request within the required time shall be barred from any right to claim or to receive the optional survivor's benefit. The failure to submit the written request on behalf of an eligible surviving minor or minors by their legal guardian or custodian as provided in Section 45-37A-51.229 shall likewise bar the minor from claiming or receiving the optional survivor's benefit.

(3) a. Upon the submission of a written request for optional survivor's benefit, as provided in subdivision (2), the contributions of the deceased paid into the fund shall remain therein, any provisions of other sections of this subpart to the contrary notwithstanding, regardless of whether any or all of the deceased's eligible survivors die before receiving any payment of benefits. The surviving spouse may revoke any written request by giving written notice thereof to the custodian at any time prior to a benefit payment being made pursuant to such request and thereby be eligible survivor has made such request and a benefit payment has been made pursuant thereto none of the decedent's contributions paid into the fund shall be withdrawn therefrom or paid to any survivor as a return of contributions or for any other purpose.

b. A survivor to whom a benefit payment has been made under this subsection shall not thereafter be entitled to any survivor's benefit or death benefit under any other provisions of this or other pension systems applicable to the city and further, a survivor to whom a survivor's benefit or death benefit payment has been made under any other provisions of this subpart or under any other pension system applicable to the city shall not thereafter be entitled to any benefits under this subsection.

(c) Notwithstanding anything contained in this section, the minimum survivor's benefit payable to the spouse of the deceased retiree shall be three hundred twenty dollars ($320) per month under the conditions provided in Section 45-37A-51.229.



Section 45-37A-51.229 - Eligibility for survivor's benefits.

(a) The surviving spouse of the deceased or participant described in Section 45-37A-51.228 shall be eligible to receive a survivor’s benefit. The next foregoing sentence shall apply to a spouse married to the retiree or participant at the time of such retiree's or participant's death, regardless of whether the marriage occurred before or after the retiree's or participant's departure from service. The surviving spouse shall continue to be eligible to receive the monthly survivor's benefit until he or she shall die or remarry, whichever shall first occur. If a survivor's benefit ceases because the survivor remarries, in the event the marriage is terminated by annulment, divorce, or death of the survivor's spouse, then on such termination the survivor shall be eligible to receive the survivor's benefits.

(b) In the event the deceased retiree or participant should not be survived by his or her spouse or in the event the spouse should fail to qualify hereunder, a survivor’s benefit shall be payable to the child or children of the deceased retiree or participant. No survivor's benefit shall be payable to such child if married or over age 18, except that with respect to an unmarried child or children who shall continue to be a student regularly attending school, benefits shall continue to be payable until they attain age 23. The exclusion of a child over age 18 from the benefit shall not apply to a child who is an unmarried disabled child within the definition of disabled child contained in the sentence next following. As herein used the term disabled child means a son or daughter, regardless of age, who becomes disabled prior to attaining age 18 and afflicted with a medically determinable physical or mental impairment or impairments, by reason of which impairment or impairments the son or daughter has been unable, and continues to be unable, to engage in any substantial gainful activity.



Section 45-37A-51.230 - Service connected death benefit.

Should a participant be killed in the line of his or her duty, there may be payable to his or her spouse and child or children a service connected death benefit which shall be determined as follows:

(1) SPOUSE BENEFIT. The surviving spouse shall receive a monthly benefit equal to 60 percent of the monthly salary of the deceased participant and shall additionally receive an amount equal to 10 percent of the salary for each eligible child of the deceased participant. However, in no event shall the monthly benefit payable to the spouse hereunder exceed 75 percent of the monthly salary of the deceased participant.

(2) CHILD OR CHILDREN BENEFIT. Should there be no surviving spouse or should the surviving spouse fail to qualify hereunder, there shall be payable to or for the benefit of such deceased participant’s child or children a monthly benefit equal to 60 percent of the deceased participant’s monthly salary as provided in Section 45-37A-51.229

(3) DECEASED PARTICIPANT’S MONTHLY SALARY. For the purpose of this section, the deceased participant’s monthly salary shall mean his or her final average salary except that with respect to a participant who should be killed in the line of service prior to having accumulated five years of credited service hereunder, it shall mean his or her monthly salary as of the date of injury which resulted in his or her death.



Section 45-37A-51.231 - Eligibility for service connected death benefit.

(a) The survivors of the deceased participant described in Section 45-37A-51.229 shall be eligible to receive a service connected death benefit if they continued to be legally married on the date of the death of the deceased participant. Further, the survivor shall continue to be eligible to receive the monthly service connected death benefit until he or she shall die or remarry, whichever shall first occur.

(b) Service connection death benefits attributable or payable to or on behalf of the deceased participant’s child or children shall only be payable with respect to such child or children who are both unmarried and 18 years of age or younger except that with respect to an unmarried child or children who shall continue to be a student regularly attending school, or unmarried and disabled children, benefits shall continue to be payable until they attain age 23.



Section 45-37A-51.232 - Firefighters' and police officers' supplemental pension survivors pension.

Effective as of July 1, 2002, in the event a firefighter or police officer retires under the supplemental pension system established by Subpart 1, after having accumulated 20 years of credited service under the system and shall die prior to the date on which the participant would have accumulated 30 years of credited service under this system had he or she not retired but had he or she continued in employment with the city, without interruption, as a firefighter or police officer, the participant’s survivor or survivors shall not receive any benefit therefrom. However, should the retired firefighter or police officer die subsequent to the date on which he or she would have accumulated 30 years of credited service hereunder, and should the retiree or participant be survived by a spouse to whom he or she was legally married at the time of the retiree’s or participant’s death, regardless of whether the marriage occurred before or after the retiree’s departure from service, the surviving spouse shall be entitled to receive until such time as the spouse should remarry, a monthly survivor’s benefit in the amount equal to 60 percent of the monthly retirement benefit which the retiree was receiving or entitled to receive on the date of his or her death as if the surviving spouse or survivors was entitled to a benefit under Section 45-37A-51.228 and Section 45-37A-51.229. If a survivor’s benefit ceases because the survivor remarries, in the event the marriage is terminated by annulment, divorce, or death of the survivor’s spouse, then on such termination the survivor again shall be eligible to receive the survivor’s benefits.



Section 45-37A-51.233 - Death prior to retirement; return of contributions.

In the event a participant shall die prior to retirement and without a surviving spouse or children eligible for benefits hereunder, there shall be payable to the severance beneficiary, as defined in Section 45-37A-51.236, in an amount equal to the participant’s total contributions to the system, without interest, less an amount, equal to one-half the total of all disability retirement benefits paid to the deceased participant prior to his or her death, if any, to participant’s severance beneficiary.



Section 45-37A-51.234 - Termination of employment; ineligibility; return of contribution.

(a) In the event a participant shall terminate or be terminated from his or her employment with the city due to disability and such participant shall cease to be eligible for participation herein or in the event such participant shall cease to be a qualified employee and shall elect to terminate his or her participation in the system, the total amount of participant’s contributions, without interest thereon, shall be payable to the former participant, less an amount equal to one-half the total of all disability retirement benefits paid to the former participant. This section shall not require a return of contributions to an involuntary retiree who elects not to withdraw his or her contributions pursuant to Section 45-37A-51.224

(b) In the event a participant shall terminate or be terminated from his or her employment with the city for any reason other than disability and such participant shall cease to be eligible for participation herein or in the event such participant shall cease to be a qualified employee and shall elect to terminate his or her participation in the system, there shall be payable to the former participant an amount equal to the amount of the participant’s contributions without interest, less one-half of any benefit payments which may have been made. This section shall not require a return of contributions to an involuntary retiree who elects not to withdraw his or her contributions pursuant to Section 45-37A-51.224.



Section 45-37A-51.235 - Payment of return of contributions.

Only in the event a return of contributions is otherwise required herein shall this section apply. A return of contributions, as provided herein, shall be payable to the former participant, if living. In the event of death, if there is a survivor and there are accrued benefits, there shall be no return of contributions, but survivor’s benefits shall be payable as set forth in Section 45-37A-51.228. If there are accrued benefits but no survivor, or if there are no accrued benefits, the return of contribution shall be made to the former participant’s severance beneficiary named in accordance with Section 45-37A-51.236. In the event the former participant shall have died and shall have not, while an active participant in the system, designated a beneficiary in writing, the return of contributions, if no accrued benefits to survivors, shall be paid in the following order of preference:

(1) To his or her personal representative if one qualifies and makes demand therefor within 60 days after the death of such participant.

(2) To his or her surviving spouse.

(3) To his or her surviving children in equal shares.

(4) To his or her surviving parents in equal shares.

(5) To his or her surviving brothers and sisters in equal shares.



Section 45-37A-51.236 - Designation of severance beneficiary.

(a) The custodian shall keep a book or record in which any employee member may designate the name of a person to receive return of contributions made by him or her in the event of his or her death prior to commencement of accrual of a retirement allowance in his or her favor. Any such designation may be changed from time to time by an employee member.

Each such designation shall be signed and dated by the employee member, and the last signed and dated designation shall prevail over any former designation. The rights of the last designated severance beneficiary shall be governed by Section 45-37A-51.235.

(b) If a firefighter or police officer has executed an instrument providing for the board of managers of the supplemental pension system established by Subpart 1 to receive return of contributions made by him or her in the event of his or her death, then the right of the board of managers to receive the return of the contributions shall prevail over the claim of the severance beneficiary, or spouse, or children, or father, or mother, or sisters, or brothers, or personal representative of such deceased firefighter or police officer.



Section 45-37A-51.237 - Payment of benefits during period of reemployment.

(a) Anything herein to the contrary notwithstanding and except as provided in subsection (b), no retirement benefits of whatever kind or description shall be payable to any former participant for any period during which the former participant is employed by the city, is due a salary from the city or has been paid a salary by the city, except persons elected by the people to serve the city shall have the option of continuing to receive either retirement benefits or the compensation for the office to which that person is elected, or that person may choose to receive both such benefits and compensation.

(b)(1) For the purposes of this section, "retired public safety officer" means a retired law enforcement officer who was employed by the city or a retired firefighter who was employed by the city.

(2) Notwithstanding subsection (a), a retired public safety officer who was employed by the city may be subsequently rehired by the city during times of critical personnel shortages to provide public safety services as provided in this subsection and may continue to receive retirement benefits of whatever kind or description for any period during which the public safety officer is reemployed by the city.

(3) A retired public safety officer rehired by the city shall be retired for at least 45 consecutive days prior to reemployment with the city.

(4) The retired public safety officer shall not accrue additional retirement service credit for any portion of the period of reemployment.

(5) The retired public safety officer and the city shall make the contributions that would be required for members and employers under the system during the entire period of subsequent employment, and the portion of the contributions paid by the participant during the term of reemployment is not refundable at the termination of the subsequent employment period.

(6) The period of reemployment for a retired public safety officer pursuant to this subsection shall be no more than a total of 10 years from the date of rehire by the city.

(7) The chief of police or the fire chief shall have the sole discretion to select retired public safety officers for reemployment under this subsection pursuant to the established guidelines of the Personnel Board of Jefferson County.

(8)a. The city may not employ a number of retired law enforcement officers pursuant to this section that exceeds 10 percent of the city's entire authorized police force on May 18, 2017.

b. The city may not employ a number of retired firefighters pursuant to this section that exceeds 10 percent of the city's entire authorized firefighter force on May 18, 2017.

(9)a. The city shall employ retired law enforcement officers only at ranks below sergeant and may not promote subsequently employed retired law enforcement officers above the rank of sergeant at any time during the subsequent employment.

b. The city shall employ retired firefighters only at ranks below and may not promote subsequently employed retired firefighters above the rank of apparatus operator at any time during the subsequent employment.

(c) Prior to the implementation of this section, the city shall obtain an actuarial study certifying to the governing body of the City of Birmingham that the act is cost neutral to the retirement system of the city.



Section 45-37A-51.238 - Determination of right to benefits.

The determination of the rights of a retiree to benefits or rights of survivors or named beneficiaries to death or other benefits under this system shall be determined on the basis of the law governing the system which is in effect on the date of retirement of the retiree or death of the participant as the case may be and the right of any beneficiaries or contingent payees as herein provided shall be determined on the basis of the law governing this system which is in effect on the date of the death of the retiree or participant which gave rise to the rights of the beneficiary or contingent payee.



Section 45-37A-51.239 - Payment of benefits to minor children.

In the event that benefits become payable hereunder to minor children, payments shall be made to the legal guardian of the minor children or, in the absence of a legal guardian, to the person who has custody of the children. The benefit shall be payable to the use and benefit of the children.



Section 45-37A-51.240 - Law applicable to measurement of benefits.

The rights of any person heretofore or hereafter retired shall continue to be measured and governed by the terms of the system in effect at the time of such retirement and should such person die during continuance of such retirement the right of the spouse, child, or children of such deceased retired person and the rights of the spouse, child, or children of any other deceased person or participant shall be measured and governed by the terms of the system in effect at the time of the death of such deceased person or participant.



Section 45-37A-51.241 - Board of health retired employees.

(a) Employees of the board of health, upon termination of such employment after 10 years of actual service to the board of health, shall have the option to leave in the system fund all contributions made by such terminated employee and receive a monthly retirement benefit beginning at age 60, in the amount equal to two percent of such employee's monthly final average salary multiplied by his or her years of credited service. The benefit shall continue throughout the life of the retiree. A survivor’s benefit calculated as described in Section 45-37A-51.228 shall be provided to survivors or retirees under this provision if such retired employee has reached age 60 years, however the survivor's benefit rate shall be 60 percent of the retiree's benefit or as determined by the board of managers. In the event that a terminated employee dies, prior to receiving a benefit hereunder, or elects at any time to withdraw the contribution to the system fund, then such contribution shall be paid to the employee or his or her designee without interest and the terminated employee, and those claiming under him or her, shall have no further rights in the fund.

(b) The actuary who prepares the annual analysis of the system shall determine the annual cost of this provision, based upon such assumptions as the actuary shall find are reasonable, and certify the cost to the city and to the board of health.

(c) This provision shall become effective following the date of adoption hereof if the board of health shall have irrevocably committed to pay the vesting benefit contained herein. Such payments may be from funds of the board of health or from employee salary deductions as the board of health may determine.



Section 45-37A-51.242 - Cost of living increases; future benefits

(a) Upon approval of the governing body of the municipality primarily served by the system and upon approval of the board of managers, an increase in the amount of benefits, including improvements in the terms of benefits: (1) for future retirees, benefits or improvements such as earlier vesting, decreased retirement age, increase in multiplier used in calculating monthly benefit, or other like improvements may be granted; and (2) for current retirees cost of living increases may be granted, subject to the requirements of the United States Internal Revenue Code and regulations therewith. Such increases shall apply to participants or retirees of the board of health.

(b) Prior to approving an increase in the above described benefits, the board shall obtain the actuarial evaluation of the fund. Such evaluation shall project the actuarial cost of benefits for the succeeding plan year and shall combine therewith the applicable payment required under the current and any future plan for amortizing unfunded accrued liability. This total amount shall be deducted from the total of participant’s and city contributions. The remaining balance shall become the total available for benefit increases. Upon approval of the board and the municipal governing body, this amount may be used to pay the cost, as determined by the board’s actuary, of benefit increases, improved vesting provisions, cost of living increases for past retirees, a reserve, and other benefits which may be adopted. Such benefit increases may be discontinued or reduced in the event participant and city contributions are not sufficient to pay all cost thereof determined by the actuary. Such increases shall apply to participants or retirees of the board of health.



Section 45-37A-51.243 - Supplemental benefit.

(a) In addition to the benefits described herein for normal retirement, ordinary disability, and extraordinary disability, every participant retired from city service or receiving a disability benefit immediately following having been in the city service, which participant did not have active city service after July 1, 1989, did not retire after July 1, 1990, or did not otherwise become eligible for a benefit calculated at 2.25 percent, per year after July 1, 1990, shall have received after three years of retirement or disability under this system an increase in monthly benefit in the amount of one hundred fifty dollars ($150). Present and future surviving spouses or the survivors of the retirees, who are not entitled to the 2.25 percent of the final average salary, shall have received a monthly benefit increase in the amount of the percent of the one hundred fifty dollars ($150) the surviving spouse or the survivor would normally be entitled to receive pursuant to Sections 10 to 13, inclusive, of Article VI of Act 929, 1951 Regular Session (Acts 1951, p. 1579). This section shall be effective retroactively to January 1, 1994, with payment to have begun as soon as administratively possible, with retroactive payment and no interest. No participant receiving or entitled to a benefit calculated at more than two percent per year of service shall have been eligible for the one hundred fifty dollars ($150) per month payment. No amounts shall be paid if at any time the contributions to the fund do not cover the normal cost of the fund. This provision shall not apply to retirees or disability recipients from the board of health.

(b) Effective July 1, 2001, in addition to the benefits described herein for normal retirement, ordinary disability, and extraordinary disability, every participant retired from city service or receiving a disability benefit immediately following having been in the city service, or who did not otherwise become eligible for a benefit calculated at 2.5 percent per year after July 1, 2001, any retiree of the system, excluding those retirees and survivors of the board of health, who having been a permanent classified city employee or a six months permanent unclassified employee who was retired and receiving a retirement benefit, shall have received an increase in the amount of two hundred dollars ($200) per month; and, any survivor of such retiree or participant, excluding those retirees and survivors of the board of health, shall have received an increased monthly benefit based upon the applicable percentage of benefit to which the survivor was otherwise entitled determined as of the date of death of such retiree or participant.

(c) No benefit shall be granted under this section until an actuarial determination has been made that there are sufficient funds within the system to fund the benefits. At any time the benefit increase may be discontinued or reduced in the event participant and city contributions are not sufficient to pay all costs of the system. These increases may be changed or adjusted in the event the board of managers and the city council approve a revised employee pension benefit program. The increase herein provided may be changed if necessary or desirable to meet current or future state or federal law or regulations.



Section 45-37A-51.244 - Early retirement benefit.

Participants in the city and other participating employing entities, except the board of health, having attained age 55 or older and completed 25 or more years of credited service, shall be entitled, upon voluntary retirement, to a monthly retirement benefit equal to 1.85 percent of the monthly final average salary of the participant multiplied by the participant’s years of credited service. Subject to Section 45-37A-51.237, the amount of any retirement benefit provided pursuant to this section shall continue to accrue throughout the life of the retiree. Survivors of participants retiring shall receive all survivors’ benefits available to normal retirees who are eligible for benefits under Section 45-37A-51.220.



Section 45-37A-51.245 - Retroactive deferred retirement option plan.

(a) Effective July 1, 2002, a participant who retires at least 90 days following July 1, 2002, who has then completed at least 23 years of credited service, and who is otherwise entitled to retire and receive a normal retirement benefit, shall have the opportunity to elect a back drop plan. A participant eligible for the back drop plan can elect in writing at his or her retirement to retroactively drop his or her credited service in excess of 20 years, for a period of months not exceeding 36 months immediately preceding the date of retirement, the back drop period; provided that the beginning of the back drop period may not extend past the earliest date on which the participant would have qualified for a normal retirement benefit. A participant who is not actively employed may not make a back drop election. To be effective, a back drop election by a married participant shall be approved in writing by his or her spouse.

(b) Notwithstanding the provisions of Section 1 of Article VI of Act 1272, 1973 Regular Session (Act 1973, p. 2124), as amended, or otherwise stated herein, in effect as of the date of the participant’s retirement, any participant making the back drop election shall have his or her retirement benefits determined under Section 1, Article VI, Act 1272 or Section 45-37A-51.220 herein, as amended, as if retirement had occurred on the beginning date of the back drop period, so that for the purposes of calculating the retirement benefits, service during the back drop period shall not count as credited service and salary earned during the back drop period shall not be included in the calculation of final average salary and contribution made to the plan during the back drop period shall not otherwise be returned to the participant.

(c) Any participant who elects the back drop plan shall receive not less than 30 days or more than 90 days after his or her retirement, a lump-sum distribution equal to the monthly benefits that would have been paid during the back drop period if the participant’s retirement had occurred on the beginning date of the back drop period, calculated as provided in subsection (b) above, together with interest thereon at a percentage rate as the board may determine, annually, compounded monthly from the date on which each monthly benefit would have been paid; provided that no interest shall be paid unless the actuary retained by the board determined that sufficient funds are available to pay the interest on a cost-neutral basis.

(d) If any participant who elects the back drop plan dies before the lump-sum distribution referred to in subsection (c) is paid, the back drop election shall be null and void, unless otherwise authorized in writing by the retiree prior to retirement, and the benefits to which the participant and his or her surviving spouse, if any, are entitled shall be calculated as if the back drop election had never been made. The survivor may have the option of either receiving the lump-sum distribution and receiving a reduced monthly survivor's benefit or electing to receive the retirement benefit due if no lump-sum distribution were paid. If the survivor receives a lump sum distribution as authorized by the retiree herein due to death of the retiree, the survivor benefit shall be reduced based on the recalculated final average salary.

(e) If any participant was receiving retirement benefits under a back drop election made in accordance with this section, then notwithstanding any provision of Section 45-37A-51.228, or otherwise herein, the benefits to which the participant's surviving spouse is entitled shall be calculated on the basis of the retirement benefit which the participant was receiving as a result of the back drop election.

(f) The board shall have the authority to terminate the back drop plan created in this section prospectively at any time if it is determined that contributions to the system are not sufficient to pay the costs of the back drop plan; provided that no termination shall affect the rights of any participant, or the surviving spouse of a participant, who has properly made his or her back drop election as required herein, and the election shall have been approved by the board, but has not yet begun receiving benefits to which he or she would be entitled as a result of the election.

(g) The board is authorized, with approval of the governing body of the municipality primarily served by the system, to make any and all rules and regulations necessary to implement and administer the back drop plan which are not inconsistent with this section or applicable law.

(h) Purchased past service credit with the city or purchased service credit from the county, other municipality, or temporary service with the city may not be used to increase service in excess of 30 years in order to qualify for a DROP benefit under this section.

(i) Any purchased past service credit or purchased service credit shall have been applied and paid for into the system more than 10 years preceding the application for a DROP benefit for the purchased years of credited service to be included in determining the DROP benefit to which the participant may be allowed.

(j) A retiree, who has previously retired from the city and has not received a DROP benefit from the city and is rehired by the city, may qualify for a DROP benefit provided, upon rehire the employee shall work at least 36 consecutive months to be eligible for a DROP benefit.



Section 45-37A-51.246 - Board of health department retirees' supplemental benefit.

(a) Effective July 1, 2006, in addition to the benefits described herein for normal retirement, ordinary disability, and extraordinary disability, every participant retired from the health department who has retired under the pension system herein, immediately following having been in the board of health service, or who did not otherwise become eligible for a benefit calculated at 2.5 percent per year after July 1, 2006, any such retiree of the board of health shall receive an increase in the amount of seventy-five dollars ($75) per month; and any survivor of such retiree or participant shall receive an increased monthly benefit based upon the applicable percentage rate of benefit to which the survivor was otherwise entitled determined as of the date of death of such retiree or participant.

(b) No benefit shall be granted under this section until an actuarial determination has been made that there are sufficient funds within the system to fund the benefits. At any time the benefit increased may be discontinued or reduced in the event board of health participant contributions are not sufficient to pay all costs of the system. These increases may be changed or adjusted in the event revised by the employee pension benefit program. The increase herein provided may be changed if necessary or desirable to meet current or future state or federal laws or regulations. The board of managers shall approve the increase before it becomes effective.



Section 45-37A-51.247 - Required minimum distributions.

(a) Notwithstanding any provision in this subpart to the contrary, the distribution of a participant's benefits shall be made in accordance with the following requirements and shall otherwise comply with § 401(a)(9), Internal Revenue Code, and the regulations thereunder, including Regulation 1.401(a)(9)(2), which is incorporated herein by reference:

(1) A participant's benefits shall be distributed or shall begin to be distributed not later than April 1st of the calendar year following the later of the calendar year in which the participant attains age 70 1/2 or the calendar year in which the participant retires. Such distributions shall be equal to or greater than any required distribution. Alternatively, if the distribution is to be in the form of a joint and survivor annuity or single life annuity, then distributions shall begin no later than the applicable April 1st as determined under the preceding sentence and shall be made over the life of the participant, or the lives of the participant and the participant's designated beneficiary, in accordance with regulations.

(2) Distributions to a participant and the participant's beneficiaries shall only be made in accordance with the incidental death benefit requirements of § 401(a)(9)(G), Internal Revenue Code, and the regulations thereunder.

(b) For purposes of this section, the life expectancy of a participant and a participant's spouse, other than in the case of a life annuity, at the election of the participant or the participant's spouse, may be redetermined in accordance with regulations. The election, once made, shall be irrevocable. If no election is made by the time distributions shall commence, then the life expectancy of the participant and the participant’s spouse shall not be subject to recalculation. Life expectancy and joint and last survivor expectancy shall be computed using the return multiples in Tables V and VI of Regulation 1.72



Section 45-37A-51.248 - Direct rollovers.

(a) Notwithstanding any provision of this subpart to the contrary that would otherwise limit a distributee's election under this section, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution that is equal to at least five hundred dollars ($500) paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

(b) For purposes of this section the following definitions shall apply:

(1) ELIGIBLE ROLLOVER DISTRIBUTION. Any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: Any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life, or life expectancy, of the distributee or the joint lives, or joint life expectancies, of the distributee and the distributee's designated beneficiary, or for a specified period of 10 years or more; any distribution to the extent such distribution is required under § 401(a)(9) Internal Revenue Code; the portion of any other distribution that is not includible in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities; any hardship distribution described in § 401(k)(2)(B)(i)(IV), Internal Revenue Code; and any other distribution that is reasonably expected to total less than two hundred dollars ($200) during a year.

(2) An eligible retirement plan is an individual retirement account described in § 408(a), Internal Revenue Code, an individual retirement annuity described in § 408(b), Internal Revenue Code, an annuity plan described in § 403(a), Internal Revenue Code, a Roth Individual Retirement Account (Roth IRA) described in § 408A(b), Internal Revenue Code, or a qualified trust described in § 401(a), Internal Revenue Code, that accepts the distributee's eligible rollover distribution.

(3) DISTRIBUTEE. Includes an employee or former employee. In addition, the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in § 414(p), Internal Revenue Code, are distributees with regard to the interest of the spouse or former spouse.

(4) DIRECT ROLLOVER. A payment by the plan to the eligible retirement plan specified by the distributee.

(c) For distributions after December 31, 2009, a nonspouse beneficiary who is a designated beneficiary under § 401(a)(9)(E), Internal Revenue Code, and the regulations thereunder, by a direct trustee-to-trustee transfer, direct rollover, may roll over all or any portion of his or her distribution to an Individual Retirement Account (IRA) the beneficiary establishes for purposes of receiving the distribution. In order to be able to roll over the distribution, the distribution otherwise shall satisfy the definition of an eligible rollover distribution under § 401(a)(31), Internal Revenue Code.



Section 45-37A-51.249 - Heroes Earnings Assistance and Relief Tax Act of 2008 provisions.

In the case of a death or disability occurring on or after January 1, 2007, if a participant dies while performing qualified military service, as defined in § 414(u), Internal Revenue Code, the survivors of the employee are entitled to any additional benefits, other than benefit accruals relating to the period of qualified military service, provided under the plan as if the participant had resumed and then terminated employment on account of death.



Section 45-37A-51.250 - Pension Funding Equity Act of 2004.

Solely for purposes of calculating DROP benefits and for converting lump sum amounts for compliance with § 415, Internal Revenue Code, if the system provides a benefit in a form that is subject to the minimum present value requirements of § 417(e)(3), Internal Revenue Code, in a fiscal year beginning in 2004 or 2005, the actuarially equivalent straight life annuity that is used for demonstrating compliance with § 415, Internal Revenue Code, shall be the greater of: (1) The straight life annuity determined using the plan rate and plan mortality table and (2) the straight life annuity determined using 5.5 percent and the applicable mortality table. A benefit is subject to the minimum present value requirements of § 417(e)(3), Internal Revenue Code, if it is any benefit other than a nondecreasing annuity payable for a period of not less than the life of the participant, or, in the case of a qualified preretirement survivor annuity, the life of the surviving spouse, or such other benefit described in this subpart.






Division 7 - Participant Loans.

Section 45-37A-51.260 - Loans to participants.

The board shall have the right to lend to any employee member from the fund such an amount of money as will not cause the aggregate of indebtedness of the employee member to the fund immediately after such loan to exceed 50 percent of the amount of contribution returnable to him or her or to those claiming under him or her, were he or she to become separated from the service immediately after such loan. Interest on such loan shall be charged at the rate of six to seven percent per annum as determined by the board annually.



Section 45-37A-51.261 - Repayment of loan.

Any loan made to a participant from the fund pursuant to Section 45-37A-51.260 shall be repayable in either monthly or quarterly installments over a period not to exceed 36 months from the date of issuance of such loan as the board in its discretion may require and at an interest rate of six to seven percent per annum as determined by the board, annually.



Section 45-37A-51.262 - Life insurance; security.

(a) Should a participant obtaining a loan terminate employment for any reason, the participant shall be required to post security or collateral to allow for payments on the loan to continue subsequent to retirement or repay the loan balance within 60 days after termination, or the participant's retirement benefit under Division 6 shall be affected. The entire pension loan, including interest thereon, shall be paid in full prior to receiving any pension benefits funds or return of contributions. Provided however, if the participant is due to collect a retirement benefit beginning immediately upon termination, the posting of insurance and/or security shall allow the payments to be deducted from the participant's pension check. Such security may include a policy of insurance on his or her life, all premiums payable by the participant, providing for the insurance company to repay the unpaid balance of the loan in the event of his or her death or such other security as the treasurer of the fund may require. In no event may the participant be required to maintain an amount of life insurance exceeding the unpaid balance of the loan attributable to the participant applying therefor.

(b) Should the participant fail to repay his or her loan in full or as otherwise set forth in section (b) the participant shall not be permitted to draw a pension benefit calculated in Division 6, but may only receive a return of contributions, less any unpaid pension loan balance.






Division 8 - Miscellaneous.

Section 45-37A-51.280 - Liabilities of employee members to fund.

Any debt or liability of a participant to the fund or to the city shall be offset against, recouped from, and deducted from, any amount due from the fund to the employee member or those claiming under him or her either as return of contributions or as disability or retirement payments or death benefits, and only the balance, if any, shall be payable by the fund.



Section 45-37A-51.281 - False representations.

It shall be a misdemeanor, and punishable as such, for any participant or beneficiary to knowingly make any false representation to the board or to the secretary of the board or to the city director of finance or the custodian or to any investigator or agent of the board with respect to any matter pertaining to the administration of the system.



Section 45-37A-51.282 - Exemptions.

Neither all nor any portion of the fund, whether in cash, securities, or otherwise, nor any income or yield thereof, shall be subject to or exacted on account of, any tax. No retirement or disability allowance nor any amount payable thereunder shall be subject to assignment or to any process for the collection of debts, action of court, or otherwise, provided this shall not apply to setoff, recoupment, assignments, debts, or pension loans to the fund or to the city. Except with respect to the return of contributions provided for in Section 45-37A-51.234, no liability of the fund for return of contributions shall be subject to assignment, action of court and, subject to Section 45-37A-51.235 in relation to payment to personal representatives, no liability of the fund for return of contributions shall be subject to any process for the collection of debts or other court action.



Section 45-37A-51.283 - Members in Armed Forces.

Notwithstanding any provision of this subpart to the contrary, contributions, benefits, and service credit with respect to qualified military service shall be provided in accordance with § 414(u), Internal Revenue Code.



Section 45-37A-51.284 - Actuarial assumptions.

(a) Effective date. Except as provided by the Pension Benefit Guaranty Corporation (PBGC) and the Internal Revenue Service, the limitations of this section shall first apply in determining the amount payable to a participant having an annuity starting date in a fiscal year beginning on or after January 1, 2008.

(b) Applicable interest rate. For purposes of the fund’s provisions relating to the calculation of the present value of a benefit payment that is subject to § 417(e), Internal Revenue Code, as well as any other fund provision referring directly or indirectly to the applicable interest rate or applicable mortality table used for purposes of § 417(e), Internal Revenue Code, any provision prescribing the use of the annual rate of interest on 30-year United States Treasury securities shall be implemented by instead using the rate of interest determined by applicable interest rate described by § 417(e), Internal Revenue Code, after its amendment by the federal Pension Protection Act. Specifically, the applicable interest rate shall be the adjusted first, second, and third segment rates applied under the rules similar to the rules of § 430(h)(2)(C), Internal Revenue Code, for the calendar month, lookback month, before the first day of the fiscal year in which the annuity starting date occurs, stability period. For this purpose, the first, second, and third segment rates are the first, second, and third segment rates which would be determined under § 430(h)(2)(C), Internal Revenue Code, if:

(1) § 430(h)(2)(D), Internal Revenue Code, were applied by substituting the average yields for the month described in the preceding paragraph for the average yields for the 24-month period described in such section, and (2) § 430(h)(2)(G)(i)(II), Internal Revenue Code, were applied by substituting § 417(e)(3)(A)(ii)(II), Internal Revenue Code, for 412(b)(5)(B)(ii)(II), Internal Revenue Code, and

(3) The applicable percentage under § 430(h)(2)(G), Internal Revenue Code, is treated as being 20 percent in 2008, 40 percent in 2009, 60 percent in 2010, and 80 percent in 2011.

(c) Applicable mortality assumption. For purposes of the fund’s provisions relating to the calculation of the present value of a benefit payment that is subject to § 417(e), Internal Revenue Code, as well as any other fund provision referring directly or indirectly to the applicable interest rate, any provision directly or indirectly prescribing the use of the mortality table described in Revenue Ruling 2001-62 shall be amended to prescribe the use of the applicable annual mortality table within the meaning of § 417(e)(3)(B), Internal Revenue Code, as initially described in Revenue Ruling 2007-67.






Division 9 - Constructive Subsidiaries of the City.

Section 45-37A-51.300 - Participants in the system.

It being recognized that it is desirable to allow as participants in the system employees of certain departments and authorities, the employees of the following such employers shall be included as constructive employees of the city and as participants in the system under the terms and conditions set forth herein subject only to any qualifications or limitations hereinafter provided.



Section 45-37A-51.301 - Board of health.

Employees of the board of health, who were hired prior to June 1, 1994, and who have elected to continue to participate in the system until such employee shall elect to terminate participation in the system, shall be deemed constructively employees of the city during all their time in the service of the board of health, whether past, present, or future, and the retrospective and prospective terms of the system shall be retrospectively and prospectively applied to such constructive employees as fully and restrictively, and with like effect as though the board of health were actually such subsidiary board or department at all times past, present, and future and as though the employees thereof were actually employees of the city at all times while in the service of the board of health, past, present, or future. For the purposes of application of the terms of the system, such constructive employees of the city shall be deemed as in the classified service of the city during such period or periods, whether past, present, or future, as they may be or may have been subject to the same civil service system as that to which employees of the city may be or may have been contemporaneously subject, and shall be governed accordingly by the retrospective and prospective provisions of the system. However, any such constructive employee who may or may have become an employee member after the effective date by virtue of Section 45-37A-51.160 and prior to June 1, 1994, shall be entitled to count as creditable time his or her prior service time as well as his or her paid membership time. In case of existence in the same county of two cities having the classification as a Class 1 municipality that one which first entered such population class shall be deemed the city referred to in this and the next succeeding sections.



Section 45-37A-51.302 - Civic center.

(a) For the purpose of the application of the system to the extent herein provided, and for that purpose only, and except as may be otherwise or differently provided herein, the employment by the civic center of employee members shall be deemed constructively employment by the city during all of their time in the service of the civic center after the adoption of this section, with like effect as though the employee members, while working for the civic center, were actually working as employees of the city, subject to this pension system. This section shall not apply unless all of the conditions hereinafter specified are met.

(1) This section shall not apply to any employee member unless within 30 days after he or she leaves the service of the city he or she is employed by the civic center on a salary payable at regular specified intervals; any person employed by the civic center on a part time basis before he or she leaves, or when he or she leaves, the service of the city shall be within the scope of the next foregoing sentence, if he or she continues in the employ of the civic center.

(2) This section shall not apply unless the employee member leaves in the system fund the contributions made by him or her to the fund.

(3) This section shall not apply unless, within the time below stated, the civic center gives written notice to the board of managers that the civic center elects for this section to apply to the employment of the employee member by the civic center. This section shall not apply unless the board of managers receives notice within 45 days of the employee member's leaving the service of the city. The board, in its discretion, may accept and treat as binding notice received after that time, if the board finds that delay in forwarding the notice was justified. After giving notice, it shall be the duty of the civic center to make or cause to be made and paid into the pension fund deductions from the salary of its employee who is the subject of the notice, and to do so in all respects as is provided by the system for the city to make deductions and pay into the fund from salaries of its employees who are employee members, and it shall be the further duty of the civic center to make matching contributions to the fund from its own funds in respect to any employee who is the subject of the notice, in all respects as it is made the duty of the city to make matching contributions in respect of its employees who are employee members, and it shall be the further duty of the civic center to fully cooperate with the board of managers, the city director of finance, and the custodian in the administration of the system.

(b) After the board of managers receives the certificate from the civic center, the election made by civic center for this section to apply to the employee member named in the certificate shall be irrevocable.



Section 45-37A-51.303 - Civil defense agency.

For the purpose of application of the terms of the system, and for such purpose only, and except as may be hereinafter otherwise or differently provided in this and Section 45-37A-51.305, on and after September 1, 1969, the civil defense agency whose territorial jurisdiction or responsibilities include the territory of the city shall be deemed constructively a subsidiary board or department of the city during the civil defense agency's subsequent existence, and the employees thereof in the classified service shall be deemed constructively employees of the city during all their time in the service of the civil defense agency subsequent to September 1, 1969, and thereafter the terms of the system shall be prospectively applied to such constructive employees as fully and restrictively, and with like effect, as though the civil defense agency were actually such subsidiary board or department and as through employees of the city at all times while in the service of the civil defense agency subsequent to September 1, 1969.



Section 45-37A-51.304 - Duties of board of health.

After July 1, 1945, it shall be the duty of the board of health, as an independent agency and not as a subsidiary board or department of the city, to make or cause to be made and paid into the fund deductions from the salaries of all of its employees who are employee members, and to do so in all respects as is provided by the system for the city to make deductions and pay into the fund from salaries of its employees who are employee members, and it shall be the further duty of the board of health, as such independent agency, to make matching contributions to the fund from its own funds in respect of its employees who are employee members, in all respects as it is made the duty of the city to make matching contributions in respect of its employees who are employee members, and it shall be the further duty of the board of health, as such independent agency, to fully cooperate with the board of managers, the city director of finance, and the custodian in the administration of the system, and, thereinabout, to make available to them all such records and information pertaining to employees of the board of health as they or either of them may request for the purpose of administration of the system.



Section 45-37A-51.305 - Duties of the civil defense agency.

After September 1, 1969, it shall be the duty of the civil defense agency, or its successor agency, as an independent agency and not as a subsidiary board or department of the city, to make or cause to be made and paid into the fund deductions from the salaries of all of its employees who are employee members, and to do so in all respects as is provided by the system for the city to make deductions and pay into the fund from salaries of its employees who are employee members, and it shall be the further duty of the civil defense agency, or its successor agency, as such independent agency, to make matching contributions to the fund from its own funds in respect of its employees who are employee members, in all respects as it is made the duty of the city to make matching contributions in respect of its employees who are employee members, and it shall be the further duty of the civil defense agency, as such independent agency, to fully cooperate with the board of managers, the city director of finance, and the custodian in the administration of the system, and, thereinabout, to make available to them all such records and information pertaining to employees of the civil defense agency as they or either of them may request for the purpose of administration of the system.



Section 45-37A-51.306 - Employees of the library board.

(a) Employees of the library board shall be deemed constructive employees of the city during their time of service with the library board, whether past, present, or future. The retrospective and the prospective term of the system shall be retrospectively applied to constructive employees as though the library board was actually a subsidiary department of the city at all times, past, present, or future. The employees of the library board shall be governed accordingly by the retrospective and prospective provisions of the system.

(b) After the first pay period after August 1, 1999, it shall be the duty of the library board as an independent agency and not as a subsidiary or department of the city, to do all of the following:

(1) To pay into the fund deductions from the salaries and wages of its employees who are members of the system.

(2) To make matching contributions to the fund from its own funds in respect to its employees who are members, in all respects as it is made the duty of the city to make matching contributions in respect to its employees.

(3) To fully cooperate with the board of managers, the finance director of the city, and the custodian in the administration of the system.

(4) To make available to the system all records and information pertaining to employees of the library board as they may request for the purpose of the administration of the system.



Section 45-37A-51.307 - Birmingham Airport Authority.

For the purpose of the application of the terms of the system, and for such purpose only, employees of the Birmingham Airport Authority, or for any other entity having similar jurisdiction over the Birmingham Municipal Airport, shall be deemed constructively employees of the city and the airport authority shall be deemed constructively a department of the city in the same manner and under the same terms as apply to the classified and unclassified employees of the city. The airport authority shall make or cause to be made and paid into the fund, deductions from the salaries of all of its employees who are employee members, and shall make matching contributions, all under the same terms as the city employee deduction and matching contributions are made. The airport authority shall make this information available to the board of managers, the director of finance, and the custodian in the administration of the system. This provision shall not apply until a resolution of the airport authority requesting participation in the system is delivered to and approved by the board of managers. The airport authority may choose to allow its executive director and department heads, or any of them, to decline participation in the system and thereby waive and forfeit all service credit. The airport authority shall determine which of its job classifications are to be considered in the classified service for the purposes of this system.



Section 45-37A-51.308 - Birmingham Emergency Management Agency/District.

(a) Employees of the Birmingham Emergency Management Agency/District, or for any other entity having similar jurisdiction over the emergency management countywide, shall be deemed constructive employees of the city during such time in the service of the agency, whether past, present, or future. The retrospective and prospective term of the system shall be applied retrospectively to constructive employees as though the district were actually a subsidiary department of the city at all times past, present, or future. For the purpose of the application of the system, constructive employees shall be deemed as employees in the classified service of the city during the period or periods, whether past, present, or future, as the case may be, or may have been subject to the civil service system as that to which employees of the city may be or may have been contemporaneously subject. The employees of the agency shall be governed accordingly by the retrospective and prospective provisions of the system.

(b) It shall be the duty of the emergency management agency/district, as an independent agency and not as a subsidiary or department of the city, to pay into the fund deductions from the salaries and wages of its employees who are members of the system. It shall be the further duty of the district, as an independent agency, to make matching contributions to the fund from its own funds in respect to its employees who are members, in all respects as it is made the duty of the city to make matching contributions in respect to its employees who are members of the system. It shall further be the duty of the district, as an independent agency, to fully cooperate with the board of managers, the finance director of the city, and the custodian in the administration of the system, to make available to them all records and information pertaining to employees of the district as they may request for the purpose of the administration of the system.












Part 3 - Government.

Part 1 - Adoption of Mayor-Council Form of Government.

Section 45-37A-52 - Applicability.

Any city in the State of Alabama, which has a population of more than 300,000, according to the last federal census, or which may hereafter have such population according to any federal census that may be taken hereafter, may adopt the mayor-council form of government by proceeding in the manner hereinafter in this part provided.



Section 45-37A-52.01 - Petition for election.

The filing of a petition signed by 10 percent or more of the qualified electors of such city, asking that the proposition of the adoption of the mayor-council form of government for such city be submitted to the qualified voters thereof, with the judge of probate of the county in which such city is located, shall mandatorily require an election to be held as herein provided. Whenever such a petition purporting to be signed by at least 10 percent of the qualified voters of such city shall be presented to such judge of probate, he or she shall examine such petition and determine whether or not the same is signed by at least 10 percent of the qualified voters of such city, and if such petition is signed by the requisite number of voters to require such an election, he or she shall within 15 days from the receipt of such petition certify such fact to the mayor or other chief executive officer of the city for which such election is so petitioned, and the certificate of the judge of probate as to the sufficiency of the petition shall be final.



Section 45-37A-52.02 - Call of election.

The mayor or other chief executive officer of such city shall immediately upon receipt of such certificate from the judge of probate, by proclamation, submit the question of the adoption of the mayor-council form of government for such city, under this part, at a special election to be held at a time specified in such proclamation, not less than 40 days and not more than 60 days after the receipt of the certificate from the judge of probate, unless a general or regular election is to be held within 90 days after receipt of such certificate, in which event the special election herein provided for shall be held at the same time as such general or regular election. Should the election not be called by proclamation within 10 days after receipt of the certificate, the judge of probate shall call such election by order at a time specified therein but not less than 40 days and not more than 60 days after the receipt by the mayor or other chief executive officer of the certificate of the judge of probate.



Section 45-37A-52.03 - Second election not to be called within two years.

If the mayor-council form of government is not adopted at the special election so called, the question of adopting such form of government shall not be resubmitted to the voters of such city for adoption within two years thereafter, and then the question of adopting the form of government may be resubmitted in the manner above provided.



Section 45-37A-52.04 - Proposition submitted; form of ballot.

At such election the proposition to be submitted shall be printed in plain prominent type on ballots separate and distinct from ballots used for any other office or question, and shall read as follows: "Shall the mayor-council form of government, as provided by the Mayor-Council Act of 1955, be adopted for the City of ________?

"Yes ___.

"No ___."

The voter shall mark his or her ballot with a cross mark before or after the word which expresses his or her choice. No other proposition shall be submitted to the voters of such city upon this ballot. If voting machines are used at any voting place in such election, the above proposition may at the discretion of the election commission or other body or official having charge of the conduct of municipal elections in such city, be submitted as a separate proposition on voting machines so used.



Section 45-37A-52.05 - Conduct, canvassing, and declaration of result of election.

The election thereupon shall be conducted, the vote canvassed, and the result declared in the same manner as provided by law in respect to other city elections in such city. If the majority of the votes shall be "yes" or in favor of such proposition, this part shall thereby be adopted for such city, and the election commission or other canvassing board or official shall transmit to the Governor, to the Secretary of State, to the judge of probate of the county, and to the chief executive officer of the city, a certificate stating that such proposition was adopted by such city.



Section 45-37A-52.06 - Election of first council and first mayor; terms of office.

Immediately upon the adoption of such form of government, the judge of probate of the county with whom the petition was filed shall call an election to be held under and to be governed by this part not less than 90 days nor more than 120 days after the date of such call, the expense thereof to be paid by such city, for the election at large of nine council members and a mayor by the qualified voters of such city. The nine candidates for the council receiving a majority of the votes cast in the election shall be elected to the council; and in the event that nine candidates should fail to receive such a majority, then and in that event those candidates for the council receiving a majority shall be elected, and another election shall be held upon the same day of the week four weeks thereafter to be called and held in the same mode and manner and under the same rules and regulations. In the second election there shall be two candidates for each place upon the council to be filled in such second election; and these candidates shall be the ones who received the highest number of votes but who were not elected at the first election. The candidate or candidates for the council receiving the highest number of votes cast in the second election shall be elected, so that in the first and second elections only nine council members shall be elected. The terms of office of such candidates so elected shall commence immediately upon their election and qualification. The four such council members so elected receiving the largest number of votes in the first election, if at least four council members are elected thereat, shall hold office until the second Tuesday in November of that year ending in an odd number which would give them a term of office most closely approximating four years and until their successors are elected and qualify. If four council members are not elected at the first election, then those who are elected at such second election and the council members receiving the highest vote at the second election sufficient to bring the total number of such council members to four, shall hold office as provided in the preceding sentence. The remaining five such council members so elected shall hold office until the second Tuesday in November of that year ending in an odd number which would give them a term of office most closely approximating two years and until their successors are elected and qualify. The candidate for mayor receiving the largest number of votes for the office at the first election thereto, provided such candidate receives a majority of all votes cast for such office. If at the first election no candidate received a majority of the votes cast for the office of mayor at such election, then another election shall be held upon the same day of the week four weeks thereafter to be called and held in the same mode and manner and under the same rules and regulations. In the second election there shall be two candidates for the office of mayor; and these candidates shall be the two who received the highest number of votes for the office at the first election. In the election of the first council and first mayor and all subsequent elections held under this part, no vote shall be permitted by writing in a person’s name on the ballot and, further, no name shall appear upon the ballot as a candidate for election except the names of such persons as have become candidates according to this part.



Section 45-37A-52.07 - The council.

The council members provided for in this article shall be known collectively as the Council of the City of _______ (Name of city to be inserted) and shall have the powers and duties hereinafter provided. The council members first elected shall qualify and take office in the manner hereinafter prescribed on the second Monday following the date the election of all nine council members is completed, and thereupon such city shall at that time and thereby be and become organized under the mayor-council form of government provided under this part, and shall thereafter be governed by this part.






Part 2 - Legal Status.

Section 45-37A-52.30 - Legal status.

Any such city which adopts the mayor-council form of government shall continue its existence as a body corporate under the name of City of _________ (inserting the name of such city). The word city as hereinafter used shall mean and refer to any city which has adopted the mayor-council form of government. The city shall continue as a municipal corporation, within the corporate limits as then established, and as thereafter fixed in the manner prescribed by law, subject to all the duties and obligations then pertaining to or incumbent upon it as a municipal corporation and shall continue to enjoy all the rights, immunities, powers, and franchises then enjoyed by it, as well as those that may thereafter or hereinafter be granted to it.



Section 45-37A-52.31 - Form of government.

The municipal government of any such city proceeding under this part shall be known as the mayor-council form of government. Pursuant to the provisions and limitations of this part and subject to the limitations imposed by the Constitution of Alabama and its laws, all powers of the city shall be vested in the council elected as herein provided and hereinafter referred to as the council, which shall enact ordinances, adopt budgets, and determine policies. All powers of the city shall be exercised in the manner prescribed by this part, or if the manner be not prescribed, then in such manner as may be prescribed by law or by ordinance.



Section 45-37A-52.32 - Powers of city.

The city shall have all the powers granted to municipal corporations and to cities by the constitution and laws of this state together with all the implied powers necessary to carry into execution all the powers granted. The city may acquire property within or without its corporate limits for any city purpose, in fee simple or any lesser interest or estate, by purchase, gift, devise, lease, or condemnation, and may sell, lease, mortgage, hold, manage, and control such property as its interests may require; and, except as prohibited by the constitution of this state or restricted by this part, the city shall and may exercise all municipal powers, functions, rights, privileges, and immunities of every name and nature whatsoever. The enumeration of particular powers by this part shall not be deemed to be exclusive, and in addition to the powers enumerated therein or implied thereby, or appropriate to the exercise of such powers, it is intended that the city shall have and may exercise all powers which, under the constitution of this state, it would be competent for this part specifically to enumerate.






Part 3 - The Council.

Section 45-37A-52.50 - Number, election, term.

The council shall have nine members elected from single member districts pursuant to Section 2 of Ordinance 89-46, adopted pursuant to Section 11-43-63. The district council members elected pursuant to Section 2 of Ordinance 89-46, adopted pursuant to Section 11-43-63, shall take office on the fourth Tuesday in October of the year of election.



Section 45-37A-52-51 - Statement of candidacy.

Any person desiring to become a candidate in any election for the office of council member may become such candidate by filing in the office of the judge of probate of the county in which such city is situated, a statement in writing of such candidacy and an affidavit taken and certified by such judge of probate or by a notary public that such person is duly qualified to hold the office for which he or she desires to be a candidate. Such statement shall be filed at least 45 days before the day set for such election and shall be substantially the following form: State of Alabama, ______ County. I, the undersigned, being first duly sworn, depose and say that I am a citizen of the City of ______ in the state and county, and reside at ______ in the City of ______, that I desire to become a candidate for office as a member of the city council, district number ______, in the City at the election for that office to be held on the ______ day of August next and that I am duly qualified to hold the office if elected thereto and I hereby request that my name be printed upon the official ballot at the election. Signed ______; Subscribed and sworn to before me by ______ on this _____ day of ______, 2__, and filed in this office for record on that day. ______, Judge of Probate. The statement shall be accompanied by a qualifying fee in the amount of fifty dollars ($50), which fee shall be paid over by the judge of probate to the general fund of the city. At every such election all ballots to be used by voters shall be printed and prepared by the election commission or other body or official charged by law with the duty of conducting elections and at the expense of the city, and shall contain the names of all candidates directly underneath the words, for members of the council. No name shall appear upon the ballot as a candidate for election except the names of such persons as have become candidates according to provisions as above set forth; no ballot shall be used at any such election except the official ballot prepared by the election commission or other body or official charged by law with the duty of conducting elections, except that the names of candidates may be suitably placed on voting machines if such machines are used to conduct such election. No primary election shall be held for the nomination of candidates for the office of council member and candidates shall be nominated only as hereinabove provided.



Section 45-37A-52.52 - Qualification.

Every person who shall be elected or appointed to the office of member of the council, on or before the fourth Tuesday of November of the year of his or her election or before the Tuesday next following the date of his or her appointment, shall qualify by making oath that he or she is eligible for the office and shall execute the duties of same according to the best of his or her knowledge and ability. The oath may be administered by any person authorized to administer an oath under the laws of Alabama.



Section 45-37A-52.53 - Eligibility.

Council members shall be qualified electors of the city, at least 21 years of age at the time of their election, and shall hold no other public office except that of notary public or member of the national guard or naval or military reserve. If a council member shall cease to possess any of these qualifications or shall be convicted of crime involving moral turpitude, his or her office shall immediately become vacant.



Section 45-37A-52.54 - Compensation.

The council shall receive such salary which shall be effective on such date as the council may by resolution or ordinance prescribe; provided, however, no council member other than the president of the council, shall receive a salary in excess of fifteen thousand dollars ($15,000) per annum. The council may provide by ordinance or resolution for the office of the president of the council compensation in addition to the compensation such president shall be entitled to receive as a council member, which additional compensation shall to receive as a council member, which additional compensation shall not exceed the additional amount of twenty-four hundred dollars ($2,400) per annum, making the total maximum compensation which a member of the council may receive while serving as president thereof seventeen thousand four hundred dollars ($17,400) per annum. Such salary shall be payable in monthly installments at the end of each month the installments to be paid at the same rate for any portion of the month during which each such council member shall hold office at the rate provided.



Section 45-37A-52.55 - Officers.

At the first meeting, which shall be held immediately following May 5, 2016, and then subsequently at the first meeting held after the election of the council after May 5, 2016, and every two years thereafter, the council shall elect an officer of the city who shall have the title of president of the council and shall preside at meetings of the council and a president pro tem, who shall act as president of the council during the absence or disability of the president. The terms of office of the president and the president pro tem shall be two years and until successors are elected and qualified. If a vacancy shall occur in the office of president of the council, the council shall elect a successor for the completion of the unexpired term. Both the president of the council and the president pro tem shall be elected from among the council members.



Section 45-37A-52.56 - Powers.

Except those powers specifically granted by this part to the mayor or as otherwise granted to the mayor by law, all powers of the city, including all powers vested in it by this part, by the laws, general and local, of the state, and the determination of all matters of policy, shall be vested in the council. Without limitation of the foregoing, the council shall have power to:

(1) Adopt the budget of the city.

(2) Authorize the issuance of bonds or warrants.

(3) Inquire into the conduct of any office, department, or agency of the city and make investigations as to municipal affairs.

(4) Except as otherwise provided by law or Act 2016-277, appoint the members of all boards, commissions, or other bodies authorized hereunder or by law. This provision for appointment of members of boards, commissions, or other bodies authorized hereunder or by law shall supersede any different provision for appointment of such members contained in any statute or ordinance in effect at the time of adoption by the city of the mayor-council form of government set up by this part, and shall include power to remove any member of any board, commission, or body to the same extent as might be done by the governing body of the city at the time of adoption by the city of the mayor-council form of government set up by this part and to appoint another in his or her stead. And wherever in any statute in effect at the time of adoption by the city of the mayor-council form of government the chief executive officer of the city is designated to act in any capacity ex officio, the mayor shall act. This subdivision shall not override the express terms of the Lewis Spratt Act, Subpart 1, commencing with Section 45-37A-50, Part 1 of this article.

(5) Succeed to all the powers, rights, and privileges conferred upon the former governing body of the city by statutes in effect at the time of adoption by the city of the mayor-council form of government and not in conflict with this part.

(6) Levy property and license taxes and local improvement assessments.

(7) Employ for and on behalf of the city such employees as the council may deem necessary to assist the council and perform such duties relating to the work of the council as the president of the council may assign. Each such employee shall serve at the pleasure of the council at such compensation as the council may set, and shall not be under any merit or civil service system. Each such employee shall by reason of such employment become a member of the pension system covering the general employees of such city, if there be such a system, to the same extent and in the same manner as other general employees of the city; provided, application for such inclusion in such pension system be made to the board or other authority administering such pension system within 30 days of May 31, 1984, or, thereafter, within 30 days of their appointment. If no such application be made within such time, such council employees shall not hereafter be a member of such system.



Section 45-37A-52.57 - Council not to interfere in appointments or removals.

Neither the council nor any of its members shall direct or request the appointment of any person to, or his or her removal from, office or position by the mayor or by any of his or her subordinates, or in any manner take part in the appointment or removal of officers and employees in the administrative service of the city. Except for the purpose of inquiry, the council and its members shall deal with the administrative service solely through the mayor and neither the council nor any member thereof shall give orders to any subordinates of the mayor, either publicly or privately. Any council member violating this section, or voting for a resolution or ordinance in violation of this section, shall be guilty of a misdemeanor and upon conviction thereof shall cease to be a council member.



Section 45-37A-52.58 - Vacancies.

Vacancies in the council shall be filled by the council at the next regular meeting or any subsequent meeting of the council, the person so elected to hold until the next biennial election for council members at which time, if the term of such council member shall not have expired, a member shall be elected for the remainder of the unexpired term. The council member to be elected for such unexpired term shall be the candidate who receives the highest number of votes next below the fifth council member elected in the manner provided in Section 45-37A-52.50.



Section 45-37A-52.59 - Creation of new departments or offices; change of duties.

Upon the written approval of the mayor, the council by ordinance may create, change, and abolish offices, departments, or agencies, other than the offices, departments, and agencies established by this part. Upon the written approval of the mayor, the council by ordinance may assign additional functions or duties to offices, departments, or agencies established by this part, but may not discontinue or assign to any other office, department, or agency any function or duty assigned by this part to a particular office, department, or agency.



Section 45-37A-52.60 - City clerk.

If the city clerk of any city which adopts the mayor-council form of government holds office subject to any civil service or merit system, such clerk shall continue to be the city clerk under the mayor-council form of government of such city, and his or her successor shall be selected and hold office subject to the provisions of such civil service or merit system. If the city clerk of any city which adopts the mayor-council form of government does not hold office subject to any civil service or merit system, the council shall elect the city clerk. The city clerk shall give notice of special or called meetings of the council, shall keep the journal of its proceedings, shall authenticate by his or her signature and record in full in a book kept for the purpose all ordinances and resolutions, and shall perform such other duties as shall be required by this part or by ordinance, and such duties as are imposed by general law of Alabama upon city clerks and as to which other provisions are not made in this part.



Section 45-37A-52.61 - Meetings of council.

The first meeting of each newly elected council shall be held on the fourth Tuesday in October of the year of its election, after which the council shall meet regularly at such times as may be prescribed by its rules, but not less frequently than once a week. All meetings of the council shall be open to the public.



Section 45-37A-52.62 - Council to be judge of qualifications of its members.

The council shall be the judge of the election and qualifications of its members and for such purpose shall have power to subpoena witnesses and require the production of records, but the decision of the council in any such case shall be subject to review by the courts.



Section 45-37A-52.63 - Rules of procedure; journal.

The council shall determine its own rules and order of business. It shall keep a journal of its proceedings and the journal shall be open to public inspection.



Section 45-37A-52.64 - Meetings; passage of ordinances, etc.

The council shall hold regular public meetings on Tuesday of each and every week at a regular hour to be fixed by the order of the council from time to time and publicly announced. The council may hold such adjourned, called, special, or other meetings as the business of the city may require. The president of the council, when present, shall preside at all meetings of the council. Five members of the council shall constitute a quorum for the transaction of any and every power conferred upon the council, and the affirmative vote of at least four members of the council provided such four constitute a majority of those voting shall be sufficient for the passage of any resolution, bylaw, or ordinance, or the transaction of any business of any sort by the council, or the exercise of any of the powers conferred upon it by this part or by law, or which may hereafter be conferred upon the council. No resolution, bylaw, or ordinance granting any franchise, appropriating any money for any purpose, providing for any public improvements, any regulation concerning the public health, or of any other general or permanent nature, except the proclamation of quarantine, shall be enacted except at a regular public meeting of the council or an adjournment thereof. Every ordinance introduced at any and every meeting shall be in writing and read before any vote thereon shall be taken, and the yeas and nays thereon shall be recorded. If the vote of all council members present be unanimous, it may be so stated in the journal without recording the yeas and nays. A record of the proceedings of every meeting of the council shall be kept, and every resolution or ordinance passed by the council shall be recorded and the record of the proceedings of the meeting, when approved by the council, shall be signed by the president of the council and the city clerk. Such record shall be kept available for inspection by all citizens of such city at all reasonable times. No ordinance of permanent operation shall be passed at the meeting at which it was introduced except by unanimous consent of all members of the council present, and such unanimous consent shall be shown by the yea and nay votes entered upon the minutes of the meeting. If all members of the council present vote for the passage of the ordinance and their names are so entered of record as voting in favor thereof, it shall be construed as giving unanimous consent to the action upon such ordinance at the meeting at which it is introduced. Publication of ordinances shall be governed by Section 11-45-8. Provided all ordinances or resolutions, after having been passed by the council, shall by the clerk be transmitted within 48 hours after their passage to the mayor for his or her consideration, who, if he or she shall approve thereof, shall sign and return the same to the clerk, who shall publish them, if publication thereof is required, and such ordinances and resolutions shall thereupon become effective and have the force of law. Delivery to the office of the mayor shall constitute delivery to the mayor. An ordinance or resolution may be recalled from the mayor at any time before it has become a law, or has been acted on by him or her, by a resolution adopted by a majority of the members elected to the council, in regular or special session. If the mayor shall disapprove of any ordinance or resolution transmitted to him or her as aforesaid, the mayor, within 10 days of the time of its passage by the council, shall return the same to the clerk with his or her objections in writing, and the clerk shall make report thereof to the next regular meeting of the city council. If two-thirds of the members elected to the council shall at the meeting adhere to the ordinance or resolution, notwithstanding the objections, the vote being taken by yeas and nays and spread upon the minutes, then, and not otherwise, the ordinance or resolution shall after publication thereof, if publication is required, have the force of law. If publication of the ordinance or resolution is not required, it shall take effect upon its passage over such veto. The failure of the mayor to return to the city clerk an ordinance or resolution with his or her veto within 10 days after its passage by the council shall operate and have the same effect as an approval of the same, and the city clerk, if publication is required, shall publish the same as is herein provided for the publication of laws and ordinances of the city. And if no publication is required, the ordinance or resolution shall become effective upon the expiration of 10 days. Anything in this section to the contrary notwithstanding, the mayor shall not have the power of veto over appointments of the council, or over any action of the council relating to an investigation as provided for in Section 45-37A-52.222.



Section 45-37A-52.65 - Granting of franchises.

No resolution or ordinance, granting to any person, firm, or corporation any franchise, lease, or right to use the streets, public highways, thoroughfares, or public ways of any city organized under this part, either in, under, upon, along, through, or over same shall take effect and be enforced until 30 days after the final enactment of same by the council and publication of the resolution or ordinance in full once a week for three consecutive weeks in some daily newspaper published in the city, which publication shall be made at the expense of the persons, firm, or corporation applying for the grant. Pending the passage of any such resolution or ordinance or during the time intervening between its final passage, and the expiration of the 30 days during which publication shall be made as above provided, the legally qualified voters of the city, by written petition or petitions addressed to the council, may object to such grant, and if during such period such written petition or petitions signed by at least five percent of the legally qualified voters of the city shall be filed with the council, the council shall forthwith order an election, which shall be conducted by the election commission of the city or which election the legally qualified voters of the city shall vote for or against the proposed grant as set forth in the resolution or ordinance. In the call for the election, the resolution or ordinance making such grant shall be published at length and in full at the expense of the city in at least two newspapers published in the city by one publication. If a majority of the votes cast at such election shall be against the passage of the resolution or ordinance, then and in those events, the resolution or ordinance shall not become effective nor shall it confer any rights, powers, or privileges of any kind; otherwise, the resolution or ordinance and the grant shall thereupon become effective as fully and to the same extent as if the election had not been called or held. If, as the result of the election, the resolution or ordinance shall not become effective, then it shall be the duty of the council, after the results of the election shall be determined, to pass a resolution or ordinance to that effect. No grant of any franchise or lease or right of user, or any other right, in, under, upon, along, through, or over the streets, public highways, thoroughfares, or public ways of any such city, shall be made or given nor shall any such rights of any kind whatever be conferred upon any person, firm, or corporation, except by resolution or ordinance duly passed by the council at some regular or adjourned regular meeting and published as above provided for in this section; nor shall any extension or enlargement of any such rights or powers previously granted be made or given except in the manner and subject to all the conditions herein provided for as to the original grant of same. It is expressly provided, however, that this section shall not apply to the grant of side track or switching privileges to any railroad or street car company for the purpose of reaching and affording railway connections, and switch privileges to the owners or users of any industrial plant, store, or warehouse. The side track or switch shall not extend for a greater distance than 1,320 feet.



Section 45-37A-52.66 - Codification authorized.

The council may provide at any time it may deem proper, for the revision and codification of its ordinances, bylaws, and permanent resolutions, or for the adoption of a code or codes by ordinance. Such code or codes and the revisions or amendments thereof may relate to the whole system of city bylaws, ordinances, and permanent resolutions, or may relate to that portion of such ordinances, bylaws, and permanent resolutions which relate to, affect, or purport to govern any particular subject or subjects or subdivisions of municipal legislation. The council shall have full power and authority to prescribe the manner in which the code or codes, revisions, or amendments thereto, shall be made public, whether by proclamation of any officer or officers of the city by posting or by publication, one or all, but it shall not be necessary unless so prescribed by the council for such code or codes, revisions, or amendments thereto, to be published in a newspaper or newspapers. Nor shall it be necessary that such code or codes, revisions, or amendments thereto, be spread at length upon the minutes. The council may prescribe that such code or codes, revisions, or amendments thereto may be certified by and filed with the city clerk, or other corresponding officer, in lieu of spreading the same on the minutes; and the council may prescribe the manner in which copies of such code or codes, revisions, or amendments thereto, may be officially certified for use by the inhabitants or by the courts. The council may adopt and provide for the maintenance in a designated office of the city of a comprehensive zone map of the city open for inspection by the public at all reasonable times, and may make such zone map a part of any ordinance by reference thereto in such ordinance and without publication of such zone map in any newspaper. Such zone map need not be in one piece but may for convenience be in sections. A zone map of territory newly added to the city shall be treated as a comprehensive zone map of the city for purposes of application of the provisions of the next preceding sentence.






Part 4 - Mayor.

Section 45-37A-52.90 - Election; term; qualification.

The first mayor shall be elected at the same election at which the council members are elected under Section 45-37A-52.06 and shall hold office until the second Tuesday in November of that year ending in an odd number which would give him or her a term of office most closely approximating four years and until his or her successor is elected and qualified. The first mayor shall qualify and take office in the manner hereinafter prescribed on the second Monday following the date the election of all nine council members is completed or on the second Monday following the election of such mayor, whichever last occurs. The regular election for mayor shall be held on the second Tuesday in October of the year during which the term of the first mayor elected hereunder terminates and every four years thereafter. The mayor elected at any such regular election, on or before the fourth Tuesday of November of the year of such election, shall qualify by making oath that he or she is eligible for the office and shall execute the duties of same according to the best of his or her knowledge and ability. The oath may be administered by any person authorized to administer an oath under the laws of Alabama. At any election for mayor, the candidate receiving the highest number of votes for the office shall be elected thereto, provided such candidate receives a majority of all votes cast for such office. If at the first election a majority is not received by any candidate for the office of mayor, then a second election shall be held on the third Tuesday thereafter in the same mode and manner and under the same rules and regulations provided in Section 45-37A-52.06 with respect to the election of the first mayor.



Section 45-37A-52.91 - Statement of candidacy.

Any person desiring to become a candidate at any election for the office of mayor may become such candidate by filing in the office of the judge of probate of the county in which such city is situated, a statement in writing of such candidacy, accompanied by an affidavit taken and certified by such judge of probate or by a notary public that such person is duly qualified to hold the office for which he or she desires to be a candidate. Such statement shall be filed at least 45 days before the day set for such election and shall be in substantially the following form: State of Alabama, ______ County. I, the undersigned, being first duly sworn, depose and say that I am a citizen of the City of ______, in the state and county, and reside at ______ in the City of ______, that I desire to become a candidate for the office of mayor in that city at the election of the office to be held on the ______ day of August, next and that I am duly qualified to hold the office if elected thereto, and I hereby request that my name be printed upon the official ballot at the election. Signed ______; Subscribed and sworn to before me by ______, on this ______ day of ______, 2 _, and filed in this office for record on that day. ______, Judge of Probate. The statement shall be accompanied by a qualifying fee in an amount equal to three hundred dollars ($300) which qualifying fee shall be paid over by the judge of probate to the general fund of the city. At every such election all ballots to be used by voters shall be printed and prepared by the election commission or other body or official charged by law with the duty of conducting elections and at the expense of the city, and shall contain the names of all candidates directly underneath the words, for mayor. No names shall appear upon the ballot as a candidate for election except the names of such persons as have become candidates according to provisions as above set forth; no ballot shall be used at any such election except the official ballot prepared by the election commission or other body or official charged by law with the duty of conducting elections, except that the names of candidates may be suitably placed on voting machines if such machines are used to conduct such election.



Section 45-37A-52.92 - Eligibility.

The mayor shall be a qualified elector of the city, at least 25 years of age at the time of his or her election, and shall hold no other public office.



Section 45-37A-52.93 - Compensation.

(a) The mayor shall receive an annual salary payable in monthly installments at the end of each month, the installments to be paid at the same rate for any portion of the month during which the mayor shall hold the office at the rate hereinafter provided. The annual salary which the mayor shall receive shall be sixty-eight thousand dollars ($68,000) annually.

(b) This section shall become effective August 13, 1987, but shall not be applicable to the compensation of the mayor of any city affected hereby until the commencement of the next term of office of such mayor next following August 13, 1987.



Section 45-37A-52.94 - Vacancy.

Whenever any vacancy in the office of mayor shall occur by reason of death, resignation, removal, or any other cause, the president of the council shall assume the duties of the office of mayor effective on the date such vacancy occurs and shall serve as acting mayor until a new mayor is elected and qualified as hereinafter provided. The acting mayor shall receive no compensation, expenses, or allowances as a member of the city council while acting as mayor, but shall receive the same rate of pay and allowances provided for the mayor whose vacated office he or she fills, and the compensation received for days of service as acting mayor shall not be counted in determining the maximum annual per diem compensation permitted council members. While the president of the council is serving as acting mayor he or she shall not sit with the council or vote on any matters before the council. The election commission of the city, if there be one, and if not then the council thereof, shall within 30 days of the occurrence of a vacancy in the office of the mayor call a special election to fill such vacancy, such election to be held on the second Tuesday of the month not less than 70 days and not more than 90 days from the occurrence of such vacancy. If a regular or special election is scheduled or required to be held within 120 days after the occurrence of such vacancy, then the vacancy in the office of mayor shall be filled at such regular or special election. Notice of such election shall be given at the expense of the city by one publication at least 18 days in advance of the same in one or more newspapers published in such city. Any person desiring to become a candidate at the election to fill the vacancy in the office of mayor may become a candidate by filing his or her statement in writing with the judge of probate and paying the qualifying fee as provided in Section 45-37A-52.91. The method, procedure, and requirements of qualifying, voting upon, and determining the successful candidate shall otherwise be the same as provided herein relative to the election of the mayor at regular elections. The successor to the mayor chosen at any such election shall qualify for office as soon as practical thereafter, and shall be clothed with and assume the duties, responsibilities, and powers of such office immediately upon such qualification, and shall hold office for the unexpired term of his or her predecessor and until a successor is elected and qualified.



Section 45-37A-52.95 - Powers and duties.

The mayor shall be the head of the administrative branch of the city government. The mayor shall not sit with the council nor shall he or she have a vote in its proceedings and he or she shall have the power and duties herein conferred. The mayor shall be responsible for the proper administration of all affairs of the city and, subject to any civil service or merit system law applicable to such city and except as otherwise provided herein, he or she shall have power and shall be required to:

(1) Enforce all law and ordinances.

(2) Appoint and, when necessary for the good of the service, remove all officers and employees of the city except as otherwise provided by this part and except as he or she may authorize the head of a department or office to appoint and remove subordinates in such department or office; provided that he or she shall not appoint or remove officers and employees of:

a. Any board of the city having control over any park, recreation facility, fair, exhibit, or any library board of the city.

b. Any municipally-owned public utility, including electric, gas, and water systems, while such utility is operating under a board constituted by law or required by the terms of any indenture, mortgage, or deed of trust providing for employment by other authority.

c. Any nonelected school board of the city.

d. Any planning board or zoning board of the city.

(3) Exercise administrative supervision and control over all departments created by this part or by law or hereafter created by the council except those enumerated in paragraphs a. to d., inclusive, of subdivision (2) and except those otherwise given independent status under this part.

(4) Shall keep the council fully advised as to the financial conditions and needs of the city; prepare and submit the budget annually to the council and be responsible for its administration after its adoption; prepare and submit, as of the end of the fiscal year, a complete report on the financial and administrative activities of the city for such year and prepare a detailed report within 10 days of the council's request except the mayor shall have an extension of five additional days if the information is not readily available.

(5) Recommend to the council such actions as he or she may deem desirable.

(6) Prepare and submit to the council such reports as may be required of him or her.

(7) Perform such other duties as may be prescribed by this part.

(8) Fix the salaries or compensation of all officers and employees of the city who are appointable by him or her, subject, however, to any civil service or merit law applicable to the city.

(9) Employ as members of his or her staff such employees as the mayor may deem necessary for and on behalf of the city to assist the mayor and perform such duties relating to the mayor as the mayor may assign. Each such employee shall serve at the pleasure of the mayor for such compensation as the mayor may set. Such staff members shall not be under any merit or civil service system, but, should a member of the classified service under any merit or civil service system applicable to the city be appointed hereunder, the provisions of this section notwithstanding, he or she may be paid at the salary established for his or her classification at the time of appointment and such person shall not lose any rights under such merit or civil service system by reason of his or her appointment hereunder, and shall, upon termination of service on the mayor's staff, have the right to return to the classified service, with full credit for time served on the mayor's staff, at the same or higher classification as that held upon appointment hereunder. Each such employee shall by reason of such employment become a member of the pension system covering the general employees of the city, if there be such a system, to the same extent and in the same manner as other general employees of the city, provided such employee apply to the board or other authority administering such pension system within 30 days of appointment; otherwise, such employee shall not be a member of the system. This section shall not limit the authority of the mayor to appoint other staff under the merit system or as otherwise authorized by law. No person employed in one of these staff positions shall run for elected office while so employed.

(10) Retain the services of outside counsel and other professional services, to the extent that it is in the budget, and will not impact the budget, to meet the needs of the city when, in the opinion of the mayor, such action would best serve the interests of the city.



Section 45-37A-52.96 - Administrative departments.

There shall be a department of finance, and such other departments as may be established by ordinance upon the recommendation of the mayor.



Section 45-37A-52.97 - Directors of departments.

At the head of each department there shall be a director, who shall be an officer of the city and shall have supervision and control of the department subject to the mayor. Two or more departments may be headed by the same individual, the mayor may head one or more departments, and directors of departments may also serve as chiefs of divisions.



Section 45-37A-52.98 - Departmental divisions.

The work of each department may be distributed among such divisions thereof as may be established by ordinance upon the recommendation of the mayor. Pending the passage of an ordinance or ordinances distributing the work of departments under the supervision and control of the mayor among specific divisions thereof, the mayor may establish temporary divisions.






Part 5 - Budget.

Section 45-37A-52.120 - Fiscal year.

(a) The fiscal year of the city government shall begin on the first day of July and shall end on the last day of June of each calendar year. Such fiscal year shall also constitute the budget and accounting year. As used in this part, the term budget year shall mean the fiscal year for which any particular budget is adopted and in which it is administered.

(b) Notwithstanding any provision in this section, the council may enact an ordinance declaring that the city adopts a fiscal year that begins on the first day of October and ends on the last day of September of the following calendar year. The ordinance shall become effective on the first day after the expiration of any fiscal year ending June 30 in which the ordinance is adopted. The ordinance shall provide that in order to change from a July 1 to June 30 fiscal year to an October 1 to September 30 fiscal year, the city, on a one-time basis, shall utilize a transitional financial reporting period that extends, at the council’s election, for a three-month period beginning on July 1 and ending on September 30 of that same calendar year, or for a 15-month period beginning on July 1 and ending on September 30 of the following calendar year.



Section 45-37A-52.121 - Submission of budgets.

(a) On a day to be fixed by the council, but in no case later than the 20th day of May in each year, the mayor shall submit to the council all of the following:

(1) A separate current revenue and expense budget for the general operation of the city government, to be known as the general fund budget.

(2) A budget for each public utility owned and operated by such city.

(3) A capital budget.

(4) A budget message.

(b) When submitting the budgets to the council, the mayor shall submit his or her recommendation of new sources of revenue or manner of increasing existing sources of revenue, sufficient to balance the budgets, if such additional revenue is necessary to accomplish that purpose.

(c) If the council enacts the ordinance authorized by Section 45-37A-52.120, the mayor shall submit proposed budgets to the council no later than August 20 of any period in which the city’s fiscal year is October 1 to September 30, or the August 20 immediately preceding the expiration of the transitional financial reporting period selected by the council pursuant to Section 45-37A-52.120.



Section 45-37A-52.122 - Preparation of budgets.

It shall be the duty of the head of each department, and each other office or agency supported in whole or in part by the city, to file with the director of finance, at such time as the mayor may prescribe, estimates of revenue and expenditure for that department, office, or agency for the ensuing fiscal year. Such estimates shall be submitted on the forms furnished by the director of finance and it shall be the duty of the head of each such department, office, or agency, to supply all the information which the director of finance may require to be submitted thereon. The director of finance shall assemble and compile these estimates and supply such additional information relating to the financial transactions of the city as may be required by the mayor in the preparation of the budgets. The mayor shall hold such hearings as he or she may deem advisable and with the assistance of the director of finance shall review the estimates and other data pertinent to the preparation of the budgets and make such revisions in such estimates as he or she may deem proper, subject to the laws of the State of Alabama and any municipal ordinance relating to obligatory expenditures for any purpose.



Section 45-37A-52.123 - Scope of general fund budget.

The general fund budget shall include only the net amounts estimated to be received from or to be appropriated to each public utility. The general fund budget shall be prepared in accordance with accepted principles of municipal accounting and budgetary procedure and techniques, and shall show:

(1) Such portion of the general fund cash surplus as it is estimated shall exist, at the end of the current fiscal year, and is proposed to be used for meeting expenditures in the general fund budget for the ensuing year.

(2) An estimate of the receipts from current ad valorem taxes on real estate and tangible personal property during the ensuing fiscal year, assuming that the percentage of the levy collected be no greater than the average percentage of the levy collected in the last three completed tax years.

(3) An estimate of receipts from all other sources of revenue, provided that the estimated receipts from each such source shall not exceed the percentage of estimated revenue in the current fiscal year from the same source, over the amount of the revenue received from the same source, in the last completed fiscal year, unless a law or ordinance under which revenue from any source is derived, has been amended or a new source of revenue has been provided by law or ordinance, in the course of the current year, in which case the estimated receipts from that source may be fixed by the mayor. If additional revenue is to be derived from the state, the amount fixed by the mayor shall not exceed the amount which the proper state official shall certify in writing to be the reasonable expectation of receipts from such source.

(4) A statement to be furnished by the director of finance of the debt service requirements for the ensuing year.

(5) An estimate of the general fund cash deficit, if any, at the end of the current fiscal year and of any other obligations required by law to be budgeted for the ensuing fiscal year.

(6) An estimate of expenditures and appropriations for all other purposes to be met from the general fund in the ensuing fiscal year. All the estimates shall be in detail showing receipts by sources and expenditures by operating units, character, and object, so arranged as to show receipts and expenditures as estimated for the current fiscal year and actual receipts and expenditures for the last preceding fiscal year, in comparison with estimated receipts and recommended expenditures for the ensuing fiscal year.



Section 45-37A-52.124 - A balanced budget.

In no event shall the expenditures recommended by the mayor in the general fund budget exceed the receipts estimated, taking into account the estimated cash surplus or deficit at the end of the current fiscal year, as provided in the preceding section, unless the mayor shall recommend an increase in or levy of new or increased, taxes or licenses within the power of the city to levy and collect in the ensuing fiscal year, the receipts from which, estimated on the basis of the average experience with the same or similar taxes during the three full tax years last past, shall make up the difference. If estimated receipts exceed estimated expenditures, the mayor may recommend revisions in the tax and license ordinances of the city in order to bring the general fund budget into balance. The same balanced budget restrictions shall apply in the adoption of any public utility budget.



Section 45-37A-52.125 - The budget message.

The budget message shall contain the recommendations of the mayor concerning the fiscal policy of the city, a description of the important features of the budget plan, an explanation of all salient changes in each budget submitted, as to estimated receipts and recommended expenditures as compared with the current fiscal year and the last preceding fiscal year, and a summary of the proposed budget showing comparisons similar to those required by Section 45-37A-52.123.



Section 45-37A-52.126 - Availability of budgets for inspection and publication of the budget message.

The mayor shall cause the budget message to be printed, mimeographed, or otherwise reproduced for general distribution at the time of its submission to the council, and sufficient copies of the proposed general fund, public utility, and capital budgets to be made, to supply copies to each member of the council and each daily newspaper of general circulation published in the city, and two copies to be deposited in the office of the city clerk where they shall be open to public inspection during regular business hours.



Section 45-37A-52.127 - Publication of notice of public budget.

At the meeting of the council at which the budget and budget message are submitted, the council shall determine the place and time of the public hearing on the budget, and shall cause to be published a notice of the place and time, not less than seven days after the date of publication, at which the council shall hold a public hearing. Publication shall be made at least once in time and place so advertised, or at any time and place to which such public hearing shall from time to time be adjourned, the council shall hold a public hearing on the budget as submitted, at which any citizen of the city shall be given an opportunity to be heard, for or against the estimates or any item thereof.



Section 45-37A-52.128 - Action by the council on the general fund budget.

After the conclusion of the public hearing, the council, by an affirmative vote of five members and only if approved in writing by the mayor, may insert new items of expenditures or may increase, decrease, or strike out items of expenditure in the general fund budget, except that no item of expenditure for debt service, or any other item required to be included by this part or other provision of law, shall be reduced or stricken out. The council shall not alter the estimates of receipts contained in the budget except to correct omissions or mathematical errors and it shall not cause the total of expenditures as recommended by the mayor to be increased without a public hearing on such increase, which shall be held not less than three days after notice thereof by publication in a newspaper of general circulation published in the city. The council shall in no event adopt a general fund budget in which the total of expenditures exceeds the receipts and available surplus, estimated as provided in Section 45-37A-52.123, unless at the same time it adopts measures for providing additional revenue in the ensuing fiscal year, estimated as provided in Sections 45-37A-52.121 and 45-37A-52.124, sufficient to make up the difference.



Section 45-37A-52.129 - Adoption of general fund budget.

(a) Not later than the 20th day of June of the current fiscal year, the council by a majority vote shall adopt the general fund budget, and such ordinances providing for additional revenue as may be necessary to put the budget in balance. If for any reason the council fails to adopt the general fund budget on or before such day, the general fund budget of the current fiscal year shall be the general fund budget for the ensuing year, until such time as a newly revised budget shall be adopted by the council, and, until such time, shall have full force and effect to the same extent as if the same had been adopted by the council, notwithstanding any thing to the contrary in this part.

(b) If the council enacts the ordinance authorized by Section 45-37A-52.120, the council shall adopt the general fund budget by September 20th of any period in which the city’s fiscal year is October 1 to September 30, or the September 20th immediately preceding the expiration of the transitional financial reporting period selected by the council pursuant to Section 45-37A-52.120.



Section 45-37A-52.130 - Effective date of budget; certification; copies made available.

Upon final adoption, the budget shall be in effect for the budget year. A copy of the budget, as finally adopted, shall be certified by the mayor and city clerk and filed in the office of the director of finance. The budget so certified shall be printed, mimeographed, or otherwise reproduced and sufficient copies thereof shall be made available for the use of all offices, departments and agencies and for the use of citizens of the city who request a copy.



Section 45-37A-52.131 - Utility budgets.

Separate budget estimates for any public utilities owned and operated by the city shall be submitted to the director of finance at the same time as the budget estimates of other departments, and in the form prescribed by the director of finance. The mayor shall prepare and present to the council a budget for the utility operation, itemizing the receipts and expenditures in manner and form as is generally provided for in Section 45-37A-52.123 as being applicable to the general fund budget. The action of the council on any utility budget thus submitted shall be governed by the same provision as provided in this part with reference to the consideration and adoption of the general fund budget.



Section 45-37A-52.132 - Work plan and allotment.

After the current expense budgets have been adopted and before the beginning of the fiscal year the head of each department, office, and agency, shall submit to the mayor in such form as he or she shall prescribe a work program which shall show the requested allotments of the appropriations for such department, office, or agency for the entire fiscal year by monthly or quarterly periods as the mayor may direct. Before the beginning of the fiscal year the mayor shall approve, with such amendments as he or she shall determine, the allotments for each department, office, or agency, and shall file the same with the director of finance who shall not authorize any expenditure to be made from any appropriation except on the basis of approved allotments, provided that such allotments shall be in conformity with the salaries established by ordinance, the provisions of any merit or civil service system applicable to such city, the laws of the State of Alabama, and any municipal ordinances of such city, relating to obligatory expenditures for any purpose. The aggregate of such allotments shall not exceed the total appropriation available to each such department, office, or agency for the fiscal year. An approved allotment may be revised during the fiscal year in the same manner as the original allotment was made. If at any time during the fiscal year the mayor shall ascertain that the revenue cash receipts of the general fund or any public utility for the year plus any cash surplus available from the preceding year, shall be less than the total appropriations to be met from such receipts and cash surplus, he or she shall reconsider the work programs and allotments of the departments, offices, and agencies, and, subject to the laws of the State of Alabama and any municipal ordinances of the city relating to obligatory expenditures for any purpose, revise the allotments so as to forestall the incurring of a deficit. There shall be no reduction in salaries except by order of the council, or as authorized by law.



Section 45-37A-52.134 - Additional appropriations.

Appropriations in addition to those contained in the original general fund budget ordinance, may be made by the council by not less than five affirmative votes, but only on the recommendation of the mayor in writing, copies of which he or she shall provide to the director of finance, and only if the director of finance certifies in writing that there is available in the general fund a sum unencumbered and unappropriated sufficient to meet such appropriation. Additional appropriations may be made by the council, by not less than five affirmative votes, from the funds of any utility for the operation of that utility, but only if the director of finance certifies in writing that there is available in the funds of the utility, a sum unencumbered and unappropriated sufficient to meet such appropriation.



Section 45-37A-52.135 - Emergency appropriations.

At any time in any budget year, the council may, pursuant to this section, make emergency appropriations to meet a pressing need for public expenditures, for other than a regular or recurring requirement, to protect the public health, safety, or welfare. Such appropriation may be made by the council, by not less than five affirmative votes, but only on the recommendation of the mayor. The total amount of all emergency appropriations made in any budget year shall not exceed five percent of the total general fund operating appropriations made in the budget for that year.



Section 45-37A-52.136 - Lapsing of appropriations.

Any portion of an appropriation remaining unexpended and unencumbered at the close of the fiscal year, shall lapse.



Section 45-37A-52.137 - Capital budget.

At the same time that he or she submits the general fund budget, the mayor shall submit to the council a capital improvement program covering all recommended capital improvement projects, for the ensuing fiscal year and for the four fiscal years thereafter, with his or her recommendations as to the means of financing the improvements proposed for the ensuing fiscal year. The council shall have power to accept with or without amendments or reject the proposed program and proposed means of financing for the ensuing fiscal year; and may from time to time during the fiscal year amend by ordinance adopted by at least five affirmative votes, the program previously adopted by it, or the means of financing the whole or any part thereof or both, provided that the amendment shall have been recommended by the mayor, and further, provided such additional funds are available in the general fund or in any other fund of the city available therefor. The council shall adopt a capital budget prior to the beginning of the fiscal year in which the budget is to take effect. No appropriations for a capital improvement project contained in the capital budget shall lapse until the purpose for which the appropriation was made shall have been accomplished or abandoned, provided that any project shall be deemed to have been abandoned if three fiscal years lapse without any expenditure from or encumbrance of the appropriation therefor. Any such lapsed appropriation shall be applied to the payment of any indebtedness incurred in financing the project concerned and if there be no such indebtedness shall be available for appropriation.



Section 45-37A-52.138 - Certification of funds; penalties for violation.

No payment shall be made and no obligation incurred by or on behalf of the city except in accordance with an appropriation duly made and no payment shall be made from or obligation incurred against any allotment or appropriation unless the director of finance shall first certify that there is a sufficient unexpended and unencumbered balance in such allotment or appropriation to meet the same. Nothing herein shall be taken to prevent the advance authorization of expenditures for small purchases as provided in subdivision (5) of Section 45–37A–52.163. Every expenditure or obligation authorized or incurred in violation of this part shall be void. Every payment made in violation of this part shall be deemed illegal and every official who shall knowingly authorize or make such payment or knowingly take part therein and every person who shall knowingly receive such payment or any part thereof shall be jointly and severally liable to the city for the full amount so paid or received. If any officer, member of a board, or employee of the city, shall knowingly incur any obligation or shall authorize or make any expenditure in violation of this part or knowingly take part therein such action shall be cause for his or her removal. Nothing in this section, however, shall prevent the making of contracts of lease or for services providing for the payment of funds at a time beyond the fiscal year in which such contracts are made, provided the nature of such transactions shall reasonably require the making of such contracts.



Section 45-37A-52.139 - Reserve for permanent public improvements.

The council may by ordinance establish a reserve fund for permanent public improvements and may appropriate thereto any portion of the general fund cash surplus not otherwise appropriated at the close of any fiscal year. Appropriations from the fund shall be made only to finance improvements included in the capital budget.



Section 45-37A-52.140 - Budget continuation.

Any officially adopted budget in existence at the time that the council is first organized, shall continue in force and effect during the balance of the city's then fiscal year, or until such time as the mayor may submit to the council and the council adopts, an amended, altered, or revised budget for the balance of the fiscal year.



Section 45-37A-52.141 - Budget summary.

At the head of the budget there shall appear a summary of the budget, which need not be itemized further than by principal sources of anticipated revenue, stating separately the amount to be raised by property tax, kinds of expenditures itemized according to departments, doing so in such a manner as to present to the taxpayers a simple and clear summary of the detailed estimates of the budget.






Part 6 - Department of Finance.

Section 45-37A-52.160 - Director of finance - Appointment.

There shall be a department of finance, the head of which shall be the director of finance, who shall be appointed by the mayor, subject to any merit or civil service system which is applicable to such city. He or she shall be the chief financial officer of the city. The chief financial officer of any city which adopts the mayor-council form of government who holds office under any civil service or merit system applicable to such city shall be the first director of finance under the mayor-council form of government.



Section 45-37A-52.161 - Director of finance - Qualifications.

The director of finance shall be a person skilled in municipal accounting, taxation, and financial control.



Section 45-37A-52.162 - Director of finance - Surety bond.

The director of finance shall provide a bond with such surety and in such amount as the council may require by resolution or ordinance. The premium on the bond shall be paid by the city.



Section 45-37A-52.163 - Director of finance - Powers and duties.

The director of finance shall have general management and control of the several divisions and units of the department of finance. He or she shall have charge, subject to the direction and control of the mayor, of the administration of the financial affairs of the city, and to that end shall have authority and be required to:

(1) Cooperate with the mayor in compiling estimates for the general fund, public utility, and capital budgets.

(2) Supervise and control all encumbrances, expenditures, and disbursements to insure that budget appropriations are not exceeded.

(3) Prescribe and install systems of accounts for all departments, offices, and agencies of the city and provide instructions for their use; and prescribe the form of receipts, vouchers, bills, or claims to be used and of accounts to be kept by all departments, offices, and agencies of the city

(4) Require daily, or at such other intervals as he or she may deem expedient, a report of receipts from each of such departments, offices, and agencies, and prescribe the time and the manner in which moneys received by them shall be paid to the office of the director of finance or deposited in a city bank account under his or her control.

(5) Examine all contracts, purchase orders, and other documents, except bonds and notes which create financial obligations against the city, and approve the same only upon ascertaining that money has been appropriated and allotted therefor and that an unexpended and unencumbered balance is available in such appropriation and allotment to meet the same, provided that the director of finance may give advance authorization for the expenditure from any appropriation for the purchase of supplies, materials, or equipment of such sum, within the current allotment of such appropriation as he or she may deem necessary during a period of not to exceed the ensuing three calendar months for the purchase of items not to exceed in cost fifty dollars ($50) for any one item, and immediately encumber such appropriation with the amount of such advance authorization, and thereafter, within the period specified, purchase orders for such items, to an aggregate not exceeding such authorization, shall be valid without the prior approval of the director of finance endorsed thereon, but each such purchase order shall be charged against such authorization and no such purchase order, which together with all such purchase orders previously charged within the period specified shall exceed the amount of such authorization, shall be valid.

(6) Have custody of all public funds belonging to or under the control of the city, or any office, department, or agency of the city government, and deposit all funds coming into his or her hands in such depositories as may be designated by resolution or ordinance of the council, or, if no such resolution or ordinance be adopted, by the mayor, subject to the requirements of law as to surety and the payment of interest on deposits. All such interest shall be the property of the city and shall be accounted for and credited to the proper account. He or she shall not be liable for any loss sustained as to funds of the city that are on deposit in such a designated bank.

(7) Audit and approve before payment, all bills, invoices, payrolls, and other evidences of claims, demands, or charges against the city government and with the advice of the department of law, determine the regularity, legality, and correctness of such claims, demands, or charges.

(8) Have custody of all investments and invested funds of the city or in its possession in a fiduciary capacity, unless otherwise provided by this part or by law, ordinance, or the terms of any trust, and the safekeeping of all bonds and notes of the city and the receipt and delivery of city bonds and notes for transfer, registration, and exchange.

(9) Have supervision over the preparation of bond ordinances, bonds, advertisements for sale of bonds, preparation of bond prospectuses, conduct of sale of bonds, and delivery of bonds, all subject to provisions of law and municipal ordinances, applicable thereto. Bonds shall be authenticated by the manual signature of the director of finance and shall bear the facsimile signature of the mayor and a facsimile of the seal of the city. Interest coupons transferable by delivery shall be attached to the bond and shall be authenticated by the facsimile signature of the director of finance.

(10) Supervise and direct the placing of all types of insurance carried by the city where the premiums in whole or in part are paid by the city, or the premiums in whole or in part are withheld through the payrolls; the amount of all types of insurance on which the city pays the premiums in whole or in part shall be determined by the council after a recommendation by the mayor.

(11) Submit to the mayor for presentation to the council not later than the twelfth day of each month, a statement showing in reasonable detail the revenues received by the city during the preceding month, the revenues received during that fiscal year up to and through the end of the preceding month, the expenditures made during the preceding month, and the accumulated expenditures made during that fiscal year up to and through the end of the preceding month, together with a comparison of the items with the budget estimates.

(12) Furnish to the head of each department, office, and agency of the city a copy of that portion of the statement as required in subdivision (11), as same is related to his or her department, office, or agency.

(13) Prepare and submit to the mayor at the end of each fiscal year, for the preceding year, a complete financial statement and report of the financial transactions of the city.

(14) Designate, with the approval of the mayor, and subject to any merit or civil service system applicable to such city, an employee of the department of finance as deputy director of finance who during the temporary absence or incapacity of the director of finance shall have and perform all the powers and duties conferred or imposed upon the director of finance.

(15) Protect the interests of the city by withholding the payment of any claim or demand by any person, firm, or corporation against the city until any indebtedness or other liability due from such person, firm, or corporation shall first have been settled and adjusted.

(16) Collect all special assessments, license fees, and other revenues of the city for whose collection the city is responsible and receive all money receivable by the city from the county, state, or federal government, or from any court, or from any office, department, or agency of the city.

(17) With approval of the mayor to inspect and audit any accounts or records of financial transactions which may be maintained in any office, department, or agency of the city government apart from or subsidiary to the accounts kept in his or her office.

(18) Supervise through the division of purchases as provided for in Section 45-37A-52.166, and be responsible for the purchase, storage, and distribution of all supplies, materials, equipment, and other articles used by any office, department, or agency of the city government.



Section 45-37A-52.164 - When contracts and expenditures prohibited.

No officer, department, or agency, during any budget year, shall expend or contract to expend any money or incur any liability, or enter into any contract which by its terms involves the expenditure of money, for any purpose, in excess of the amounts appropriated for that general classification of expenditure pursuant to this part. Any contract, verbal or written, made in violation of this part shall be null and void. Any officer or employee of the city who shall violate this section shall be guilty of a misdemeanor and, upon conviction and shall also cease to hold his or her office or employment. Nothing in this section, however, shall prevent the making of contracts or the spending of money for capital improvements to be financed in whole or in part by the issuance of bonds, nor the making of contracts of lease or for services for a period exceeding the budget year in which such contract is made, when such contract is permitted by law.



Section 45-37A-52.165 - Fees to be paid to city government.

All fees received by any officer or employee of the city, shall belong to the city government and shall be paid daily to the department of finance.



Section 45-37A-52.166 - Division of purchases.

There shall be established in the department of finance a division of purchases, the head of which shall be the city purchasing agent. The purchasing agent, pursuant to rules and regulations established by resolution or ordinance, shall contract for, purchase, store, and distribute all supplies, materials, and equipment required by any office, department, or agency of the city government. The purchasing agent shall also have power and shall be required to:

(1) Establish and enforce specifications with respect to supplies, materials, and equipment required by the city government.

(2) Inspect or supervise the inspection of all deliveries of supplies, materials, and equipment, and determine their quality, quantity, and conformance with specifications.

(3) Have charge of such general storerooms and warehouses as the council may provide by resolution or ordinance.

(4) Transfer to or between offices, departments, or agencies, or sell surplus, obsolete, or unused supplies, material, and equipment.

(5) Perform such other duties as may be imposed upon him or her by resolution or ordinance.



Section 45-37A-52.167 - Competitive bidding.

Before the purchasing agent makes any purchase of or contract for supplies, materials, or equipment, he or she shall give ample opportunity for competitive bidding, under such rules and regulations, and with such exceptions, as the council may prescribe by resolution or ordinance. The council shall not except individual contracts, purchases, or sales from the requirement of competitive bidding.



Section 45-37A-52.168 - Contracts for city improvements.

Any city improvement costing more than two thousand dollars ($2,000) shall be executed by contract except where such improvement is authorized by the council to be executed directly by a city department in conformity with detailed plans, specifications, and estimates. All such contracts for more than two thousand dollars ($2,000) shall be awarded to the lowest responsible bidder after such public notice and competition as may be prescribed by resolution or ordinance, provided the mayor shall have the power to reject all bids and advertise again. Alterations in any contract may be made when authorized by the council upon the written recommendation of the mayor.



Section 45-37A-52.169 - Accounting control of purchases.

All purchases made and contracts executed by the purchasing agent shall be pursuant to a written requisition from the head of the office, department, or agency whose appropriation shall be charged, and no contract or order shall be issued to any vendor unless and until the director of finance certifies that there is to the credit of such office, department, or agency, a sufficient unencumbered appropriation balance to pay for the supplies, materials, equipment, or contractual service for which the contract or order is to be issued.



Section 45-37A-52.170 - Borrowing in anticipation of revenues.

In any budget year, in anticipation of the collection or receipt of revenues of the budget year, the council may by resolution authorize the borrowing of money by the issuance of negotiable notes of the city, each of which shall be designated revenue note for the year 2__ (stating the budget year). Such notes may be renewed from time to time; but all such notes, together with the renewals thereof, shall mature and be paid not later than the end of the fiscal year after the budget year in which the original notes have been issued. Such borrowing shall be subject to any limitation on amount provided by statute.



Section 45-37A-53.172 - Notes redeemable prior to maturity.

No notes shall be made payable on demand, but any note may be made subject to redemption prior to maturity on such notice and at such time as may be stated in the note.



Section 45-37A-52.173 - Sale of notes; report of sale.

All notes issued pursuant to this part may be sold at not less than par and accrued interest at private sale without previous advertisement.






Part 7 - Succession in Government.

Section 45-37A-52.190 - Rights of officers and employees preserved.

Nothing in this part, except as specifically provided, shall affect or impair the rights or privileges of officers or employees of the city or of any office, department, or agency existing at the time when this part shall take effect, or any provision of law in force at the time when the mayor-council form of government shall be adopted, and not inconsistent with this part, in relation to the personnel, appointment, ranks, grades, tenure of office, promotion, removal, pension, and retirement rights, civil rights, or any other rights or privileges of officers or employees of the city or any office, department, or agency thereof.



Section 45-37A-52.191 - Continuance of officers.

All persons holding administrative office at the time the mayor-council form of government is adopted shall continue in office and in the performance of their duties until provision shall have been made in accordance therewith for the performance of such duties or the discontinuance of such office. The powers conferred and the duties imposed upon any office, department, or agency of the city by the laws of the state, if such office, department, or agency, be abolished by this part, or under its authority, shall be thereafter exercised and discharged by the office, department, or agency designated by the council unless otherwise provided herein.



Section 45-37A-52.192 - Status of officers and employees holding positions when the mayor-council form of government is adopted.

Any person holding an office or position in the classified service of the city under any civil service or merit system applicable to the city when the mayor-council form of government shall be adopted shall be continued as such officer or employee in the classified service of the city under the mayor-council form of government and with the same status, rights, and privileges and subject to the same conditions under such applicable civil service or merit system as if the mayor-council form of government had not been adopted.



Section 45-37A-52.193 - Transfer of records and property.

All records, property, and equipment whatsoever of any office, department, or agency or part thereof, all the powers and duties of which are assigned to any other office, department, or agency by this part, shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned. If part of the powers and duties of any office, department, or agency or part thereof are by this part assigned to another office, department, or agency, all records, property, and equipment relating exclusively thereto shall be transferred and delivered to the office, department, or agency to which such powers and duties are so assigned.



Section 45-37A-52.194 - Continuity of offices, departments, or agencies.

Any office, department, or agency provided for in this part with a name or with powers and duties the same or substantially the same as those of an office, department, or agency heretofore existing, shall be deemed to be a continuation of such office, department, or agency and, until otherwise provided, shall exercise its powers and duties in continuation of their exercise by the office, department, or agency by which the same were heretofore exercised and, until otherwise provided, shall have power to continue any business, proceeding, or other matter within the scope of its regular powers and duties commenced by an office, department, or agency by which such powers and duties were heretofore exercised. Any provision in any law, rule, regulation, contract, grant, or other document relating to such a formerly existing office, department, or agency, shall, so far as not inconsistent with this part, apply to such office, department, or agency provided for by this part.



Section 45-37A-52.195 - Continuance of contracts and public improvements.

All contracts entered into by the city, or for its benefit, prior to the adoption by such city of the mayor-council form of government, shall continue in full force and effect. Public improvements for which legislative steps have been taken under laws existing at the time of the adoption of the mayor-council form of government may be carried to completion as nearly as practicable in accordance with such existing laws.



Section 45-37A-52.196 - Pending actions and proceedings.

No action or proceeding, civil or criminal, pending at the time of the adoption of the mayor-council form of government, brought by or against the city or any office, department, or agency or officer thereof, shall be affected or abated by the adoption of the mayor-council form of government or by anything therein contained in this part; but all such actions or proceedings may be continued notwithstanding that functions, powers, and duties of any office, department, or agency or officer party thereto may be or under this part be assigned or transferred to another office, department, or agency or officer, but in that event the same may be prosecuted or defended by the head of the office, department, or agency to which such functions, powers, and duties have been assigned or transferred by or under this part.



Section 45-37A-52.197 - Pension and relief funds.

All laws and parts of laws relating to pension, retirement, and relief funds for policemen, firemen, and other employees of the city, contained in the general or local laws of the state or in Title 62 of the Code of Alabama of 1940, as amended, as the same may apply and be in effect with respect to any city at the time when such city shall elect to be governed by this part, shall continue in full force and effect, and without interruption or change as to any rights which have been acquired thereunder, after adoption of the mayor-council form of government by such city.



Section 45-37A-52.198 - Park, play ground, and fairground authority.

Except as expressly provided by this part, all laws and parts of laws relating to establishment of an authority for fairgrounds, parks, exhibits, exhibitions, and other installations, facilities, and places for the amusement, entertainment, recreation, and cultural development of the citizens of a city, and for the powers, authority, mode of financing, and conduct of the same, contained in the general or local laws of the state or in Title 62 of the Code of Alabama of 1940, as amended, as the same may apply and be in effect with respect to any city at the time when such city shall elect to be governed by this part, shall continue in full force and effect, and without interruption or change as to the establishment or conduct of any authority created thereunder, after adoption of the mayor-council form of government by such city.



Section 45-37A-52.199 - When part takes effect.

For the purpose of nominating and electing members of the council and the mayor, this part shall become applicable to any city adopting the mayor-council form of government upon the filing of the certificate of adoption by the judge of probate with the mayor or other chief executive office of the city as provided for in Section 45-37A-52.05. For all other purposes this part shall become applicable to the city at the time when the first council of such city elected under the provisions hereof takes office and qualifies.



Section 45-37A-52.200 - Continuance of ordinances and resolutions.

To the extent consistent with the terms of this part, all ordinances and resolutions of the city in effect at the time of adoption by the city of the mayor-council form of government herein set up shall continue in effect unless and until changed or repealed by the council. To the extent any current or future ordinance or resolution of the city is inconsistent with the express terms of this part, the ordinance or resolution shall be void and of no effect to the extent of its inconsistency.






Part 8 - General Provisions.

Section 45-37A-52.221 - Right of mayor and other officers in council.

The mayor, the heads of all departments, and such other officers of the city as may be designated by the council, shall be entitled to attend meetings of the council, but shall have no vote therein. The mayor shall have the right to take part in the discussion of all matters coming before the council, and the directors and other officers shall be entitled to take part in all discussions of the council relating to their respective offices, departments, or agencies.



Section 45-37A-52.222 - Investigations by council or mayor.

The council, the mayor, or any person or committee authorized by either of them, shall have power to inquire into the conduct of any office, department, agency, or officer of the city and to make investigations as to municipal affairs, and for that purpose may subpoena witnesses, administer oaths, and compel the production of books, papers, and other evidence. Failure to obey such subpoena or to produce books, papers, or other evidence as ordered under this section shall constitute a misdemeanor and shall be punishable by a fine not to exceed one hundred dollars ($100) or by imprisonment not to exceed six months, or both.



Section 45-37A-52.223 - Contracts extending beyond one year.

No contract involving the payment of money out of the appropriation of more than one year shall be made for a period of more than five years, nor shall any such contract be valid unless made or approved by resolution or ordinance.



Section 45-37A-52.224 - Publicity of records.

All records and accounts of every office, department, or agency of the city shall be open to inspection by any citizen, any representative of a citizens’ organization, or any representative of the press at all reasonable times and under reasonable regulations established by the mayor, except records and documents the disclosure of which would tend to defeat the lawful purpose which they are intended to accomplish.



Section 45-37A-52.225 - Officers and employees not to be privately interested in city contracts.

No member of the council, officer, or employee elected or appointed shall be interested, directly or indirectly, in any contract for work or material, or the profits thereof, or services to be furnished or performed for the city, and no such member of the council, officer, or employee shall be interested, directly or indirectly, in any contract for work or material, or the profits thereof, or services to be furnished or performed for any person, firm, or corporation operating interurban railway, street railway, gas works, electric light or power plant, heating plant, telegraph line, or telephone exchange within the territorial limits of the city. No such member of the council, officer, or employee of such city shall be interested in or an employee or attorney of any corporation operating any public service utility within the city. No such member of the council, officer, or employee shall accept or receive, directly or indirectly, from any person, firm, or corporation operating within the territorial limits of the city any interurban railway, railway, street railway, gas works, water works, electric light or power plant, heating plant, telegraph line, or telephone exchange, or other business using or operating under a public franchise, any frank, free pass, free ticket, or free service, or accept or receive, directly or indirectly, from any such person, firm, or corporation, any gift or other thing of value, or any service upon terms more favorable than are granted to the public generally. Any violation of this section shall be a misdemeanor, and upon conviction thereof, the guilty person shall be punished by a fine of not less than one hundred dollars ($100) nor more than three hundred dollars ($300) and may be imprisoned in the county jail for not more than 90 days. Every such contract or agreement shall be voidable by the mayor or the council. Such prohibition of free transportation shall not apply to policemen or firemen in uniform nor to policemen in the discharge of their duty; nor shall service to city officials in their official capacity heretofore provided by any franchise or ordinance be affected by this section.



Section 45-37A-52.226 - Official bonds.

The director of finance, and such other officers or employees as the council may by general ordinance require so to do, shall give bond in such amount and with such surety as may be approved by the council. The premiums on such bonds shall be paid by the city.



Section 45-37A-52.227 - Oath of office.

Every officer of the city, before entering upon the duties of his or her office, shall take and subscribe to the following oath or affirmation, to be filed and kept in the office of the city clerk: "I solemnly swear (or affirm) that I will support the constitution and will obey the laws of the United States and of the State of Alabama, that I will, in all respects, observe the provisions of the ordinances of the city of _________, and will faithfully discharge the duties of the office of ________"






Part 9 - Abandonment of Mayor-Council Form of Government.

Section 45-37A-52.250 - Abandonment of the mayor-council plan.

No city may change from the mayor-council form of government within two years after the adoption thereof. At the end of such period, or at any time thereafter, the city may change its form of municipal government to:

(1) The form of municipal government applicable to the city prior to its adoption of the mayor-council form of government, or to

(2) The council-manager form of municipal government provided by Act Number 518 of the 1953 session of the Legislature of Alabama.

(3) One of the commission forms of municipal government provided by Title 37, Alabama Code of 1940, as amended and supplemented.



Section 45-37A-52.251 - Petition for change of form of government.

Such change, however, shall first be initiated by petition and submitted to a vote of the qualified electors at an election and shall receive at such election a majority of the votes yes or in favor thereof in the same manner and subject to the same requirements as provided in Sections 45-37A-52.01 to 45-37A-52.04, inclusive, except that the proposition on the ballot shall be changed to reflect the proposed form of municipal government to be submitted to the vote of the qualified electors. The officers and members of the governing body of such newly adopted form of municipal government shall be elected as soon as may be under the provisions of law applicable thereto; and upon their election and qualification for office the term of office of all members of the council under the mayor-council form of government shall terminate.



Section 45-37A-52.252 - No election on change more often than two years.

No election on the abandonment of the mayor-council form of government shall be held within two years after any other election thereon.






Part 10 - General Statutory Provisions.

Section 45-37A-52.270 - Effect of this part in existing law.

Except as otherwise provided by this part, all laws and parts of laws, general, local, or special, relating to or affecting the city, its powers, functions, duties, and property, in force on September 9, 1955, are hereby continued in effect; but all such laws relating to the exercise of powers, functions, and duties by the commission or council-manager or some other form of government shall be superseded to the extent that the same are inconsistent with this part.



Section 45-37A-52.271 - Separability clause.

If any section or part of section of this part shall be held invalid by a court of competent jurisdiction, such holding shall not affect the remainder of this part nor the context in which such section or part of section so held invalid may appear, except to the extent that an entire section or part of section may be inseparably connected in meaning and effect with the section or part of section to which such holding shall directly apply.



Section 45-37A-52.272 - Short title.

This part shall be known and may be cited as the Mayor-Council Act of 1955.









Part 4 - Health and Environment.

Section 45-37A-53 - Abatement of weeds.

(a) All weeds growing upon private property within municipalities of the state having a population of 300,000 inhabitants or more, according to the last or any subsequent federal census, which bear seeds of a wingy or downy nature or attain such a large growth as to become a fire menace when dry, or which are otherwise noxious or dangerous, may be declared to be a public nuisance by the governing body of any such municipality, and thereafter abated as in this section provided.

(b) Whenever any such weeds are growing upon any private property, the governing body of any such municipality may, by resolution, declare the same to be a public nuisance. The resolution shall refer to the street by the name under which it is commonly known, and describe the property upon which the nuisance exists by giving a legal description thereof; and no other description of the property shall be required. Any number of parcels of private property may be included in one and the same resolution.

(c)(1) After the passage of the resolution, the municipality shall cause to be conspicuously posted upon the street or other right of way in front of the property on which the nuisance exists, at not more than 100 feet in distance apart, but not less than two in all, notices headed, notice to destroy weeds, such heading to be in words not less than one inch in height and substantially in the following form:

"Notice is hereby given that on the _____day of ____, 2__ , the (name of governing body) passed a resolution declaring that noxious or dangerous weeds were growing upon the property on _________ Street, and in __________, and more particularly described in the resolution, and that the same constitute a public nuisance which must be abated by the removal of the noxious or dangerous weeds, otherwise they shall be removed and the nuisance shall be abated by the municipal authorities, in which case the cost of such removal shall be assessed upon the lots and lands from which such weeds are removed, and such cost shall constitute a lien upon such lots or lands until paid. Reference is hereby made to the resolution for further particulars.

"All property owners having any objections to the proposed removal of the weeds are hereby notified to attend a meeting of the (name of governing body) of the (city or town) to be held (give date), when their objections shall be heard and given due consideration.

"Dated this ______ day of _____, 2__.

(2) The notice shall be posted at least 21 days prior to the time for hearing objections by the governing body of the municipality. A copy of the notice shall be given by registered or certified mail to the person, firm, or corporation last assessing the property for state taxes not less than 21 days prior to such hearings. The mailing of such certified or registered mail notice by the city clerk of such city, postage prepaid and properly addressed, shall constitute the giving of notice as required herein. In the event of multiple ownership, additional notices shall be mailed to each except that as to corporate ownership notice shall be deemed to be adequate if made to the president of the corporation.

(d) At the time stated in the notices, the governing body of the municipality shall hear and consider all objections or protests, if any, to the proposed removal of weeds, and may continue the hearing from time to time. Upon the conclusion of the hearing the governing body, by motion or resolution, shall allow or overrule any or all objections, and if the objections are overruled with respect to any piece of property described the governing body shall be deemed to have acquired jurisdiction to proceed and perform the work of removal with respect to such piece of property, and the decision of the governing body on the matter shall be deemed final and conclusive.

(e)(1) After final action has been taken by the governing body by overruling protests and objections with respect to any described piece of property, or in case no protests or objections have been received, the governing body of the abatement of the nuisance by having the weeds referred to removed, and all necessary employees and duly authorized agents of the city are hereby expressly authorized to enter upon private property for the purpose of abating the nuisance upon such private property over which jurisdiction has been acquired by the governing body.

(2) The city may at its option authorize private contractors, companies, enterprises, or individuals to abate and remove the nuisances. The council, by resolution, shall designate the contractors, companies, enterprises, or individuals who may perform the work, as well as the maximum amount of money they may be entitled to receive on a per square foot basis for removal of weeds on the property upon which the nuisance is located. Those persons so designated are hereby authorized to enter upon private property for purposes of abating or removing the nuisance. For purposes of this section compliance with the competitive bid law is not required.

(3) Any property owner shall have the right to have any such weeds removed at his or her own expense providing the same is done prior to the commencing of the work by the employees or agents of the city to do the same.

(f) Each municipality shall keep an account of the cost of abating such nuisance on each separate lot or parcel of land where the work is done by it, or its employees, and shall render an itemized report in writing to the governing body of the municipality showing the cost of removing such on each separate lot. Before the report is submitted to the governing body, a copy of same shall be maintained and available for public inspection in the office of the city clerk of such city for at least 14 days prior thereto, together with a notice of the time when the report shall be submitted to the governing body for confirmation. The city clerk shall mail by registered or certified mail, postage prepaid, and properly addressed not less than 14 days prior to such submission a copy of the report and the date when it will be submitted to such governing body, to the person, firm, or corporation last assessing the property for state taxes, together with the statement that any objections he or she may have thereto shall be heard by such governing body at such time.

(g)(1) At the time fixed for receiving and considering the report, the governing body shall consider and hear the same, together with any person, firm, or corporation claiming an interest in the property as to the cost of work abating the nuisance, and thereupon make such adjustments in the cost of such work as they deem proper and just, after which, by resolution, the report shall be confirmed in the amount of cost properly incurred by such municipality in abating the nuisance.

(2) The amounts of the cost for abating the nuisance upon the various parcels of land, mentioned in the report shall constitute special assessments against the respective parcels of land and as thus made and confirmed shall constitute a lien on the property for the amount of such assessments, respectively, and may, at the option of the governing body, be enforced as any other lien for municipal or other improvements. After confirmation of the report a copy may be turned over to the appropriate official or employee of the county which is charged with the collection of property taxes or assessments, whereupon it shall be the duty of the official or employee to add the amounts of the respective assessments to the next regular bills for taxes levied against the respective lots and parcels of land for municipal purposes, and thereafter those amounts shall be collected at the same time and in the same manner as ordinary municipal taxes are collected and shall be subject to the same commissions and fees, as well as the same procedure under the foreclosure and sale in case of delinquency as provided for ordinary municipal taxes.



Section 45-37A-53.01 - Keeping of dogs in certain vacant lots.

(a) In any city with a population of 300,000 inhabitants or more, according to the 1970 or any subsequent federal decennial census, no person shall put any dog or dogs in a vacant lot which is not adjacent or contiguous to his or her residence.

(b) This section shall not apply to any person who is a licensed veterinarian operating his or her business in an area zoned therefor; nor shall this section apply to any person using dogs to guard his or her business.

(c) The county health department is authorized to promulgate and enforce any reasonable rules and regulations necessary to implement this section. Notice of such rules and regulations shall be given by publication 30 days before the effective date.






Part 5 - Parks, Recreation, and Tourism.

Part 1 - Parks and Playgrounds.

Section 45-37A-54 - Applicability.

This subpart shall apply to all cities of the State of Alabama now or hereafter having a population of 100,000 or more, according to the last or any subsequent federal census. The term such city as used in this subpart refers to and means all and only those cities of the State of Alabama having a population of 100,000 or more according to the last or any subsequent federal census.



Section 45-37A-54.01 - Use of property for parks, playgrounds, etc.; fees.

Any such city in the State of Alabama may use for parks, playgrounds, recreational centers, and other recreational purposes and activities, any public parks or park areas of such city, or any lands or buildings, or both, owned or leased by such city; and any such city, by and through its park and recreation board, in such manner as may now or hereafter be authorized or provided by law by the acquisition of lands or buildings for public purposes by such city, may acquire or lease lands or buildings, or both, within or beyond the corporate limits of such city for parks, park areas, park boulevards, playgrounds, recreational centers, and other recreational purposes and activities, and when acquired for any such purposes such city shall have full police jurisdiction thereover, whether within or beyond the corporate limits of such city, and such police jurisdiction shall also extend over any highway or highways connecting any such lands or places with such city, except as to such parts thereof as may lie within the corporate limits of some other municipality. Any such city, by and through its park and recreation board, may establish, provide, conduct, develop, equip, improve, and maintain parks, park areas, park boulevards, playgrounds, recreation centers, and other recreational activities and facilities, and for any or all such purposes or in connection therewith, by and through its park and recreation board, may employ engineers, architects, landscape artists, playground directors, play leaders, supervisors, recreation superintendents, or such other officers or employees as may be deemed necessary. Reasonable fees or charges for access to or use or enjoyment of any playgrounds, recreation centers, recreational activities, or other places of recreation so established, maintained, or conducted by any such city may be charged and collected, all funds received from such sources to be paid into and become a part of the park and recreation fund of such city.



Section 45-37A-54.02 - Gifts, bequests, donations, etc.

Any such city, by and through its park and recreation board, may accept any grant or devise of real estate or any gift or bequest of money or other property, or loan of personal property, or any donation to be applied, principal or income, or both, for either temporary or permanent use for parks, playgrounds, or other recreational purposes, and if any such gift, bequest, devise, or donation or loan be conditional, the proper authorities of such city shall have authority to accept the same upon the conditions attached, and to comply with such conditions, if in the judgment of such authorities such condition or conditions be reasonable, and to the best interests of such city. Money received in any such manner unless otherwise provided by the terms of the gift or bequest, shall accrue to and become a part of the park and recreation fund of such city.



Section 45-37A-54.03 - Purchase or acquisition of real property.

For any or all of the purposes mentioned in this subpart, any such city upon the recommendation of the park and recreation board may purchase on time or partly for cash with balance on time or deferred payments, or otherwise acquire any real property or interest in real property, within or without the limits of such city, securing the note or notes, claim or claims for deferred payments and interest thereon, with mortgages or deed of trust on the land purchased, or with or by means of an instrument in writing retaining title thereto in the vendor, or enter into any other contractual arrangement whereby provision is made that such note or notes, claim or claims, or other instruments for deferred payments and interest thereon, and all lawful charges, shall not be a charge or charges against the general credit of the city or be a general liability thereof, but that the liability shall only extend to and be a charge against the land so purchased or acquired. Such method of acquisition provided for in this section shall not be considered or deemed exclusive, but cumulative and in addition to all other methods of acquisition of lands or interests therein for public purposes heretofore, hereafter, or by other provisions in this subpart provided.



Section 45-37A-54.04 - Cooperation with other municipalities.

Any such city, by and through its park and recreation board, may join or cooperate with one or more other municipalities having like powers, or with boards of education, in providing, establishing, and conducting parks, playgrounds, recreation centers, and other recreation facilities and activities.



Section 45-37A-54.05 - Park and recreation board - Creation; composition; compensation.

There shall be established and constituted in accordance with the terms of this section a park and recreation board for the city. The planning of a park system, administration, improvement, development, conduct, and supervision of the parks, park areas, park boulevards, playgrounds, recreational centers, and other recreational activities of the city shall be vested in the park and recreation board of the city, which shall be composed of five members or commissioners, who shall be residents of the city, and four of whom shall not be members of the governing body of the city. Each commissioner of the board shall receive an expense allowance in the amount of seventy-five dollars ($75) per meeting attended. The board members shall not be paid the expense allowance for more than two meetings in any month. The president of the board shall receive an expense allowance of one hundred dollars ($100) per meeting and the president shall not be paid the expense allowance for more than two meetings in any month. No commissioner who is also a member of the governing body of the city may receive this expense allowance. No accounting shall be required for the expense allowance. This expense allowance shall not be deemed to be compensation. This expense allowance shall qualify as per diem amount under Article 16, commencing with Section 10A-20-16.01, Chapter 20, Title 10A. This expense allowance shall not reduce or limit the ability of the commissioners and president to receive reimbursement for further actual expense as approved by the board. All commissioners shall be chosen solely because of their character and fitness. One member of the governing body of the city selected by the governing body shall at all times be a commissioner of the park and recreation board, provided that if there be in the city a member of the governing body whose department of the city government has the supervision of the parks of the city, the member by virtue of his or her office shall be a commissioner of the park and recreation board. Each of the other four commissioners of the park and recreation board first selected shall be chosen by the governing body of the city. The term of office of each commissioner of the board other than one who is a member thereof by virtue of this membership in the governing body of the city shall be four years. As vacancies occur in the membership of the board by reason of the expiration of the terms of either of the four commissioners, or for any other reason, the vacancies shall be filled by nominations upon a majority vote of the governing body of the city, the nomination receiving the majority vote shall be certified to the park and recreation board as a member of the board.



Section 45-37A-54.06 - Park and recreation board - Officers; powers and duties; impeachment or removal; interests of members.

The members of the park and recreation board, when such board is constituted in accordance with Section 45–37A–54.05, shall immediately meet and organize by electing one of the members thereof as president and such other officers as may be necessary. The governing body of any such city, in addition to the powers directly vested in such board by this subpart, may confer upon and delegate to the park and recreation board of such city, when established and constituted, any other power or authority conferred upon such city by the terms of this subpart or conferred upon such city by any other provision of law, with respect to or in connection with the establishment, conduct, development, improvement, equipment, and maintenance of parks, park areas, park boulevards, playgrounds, recreational centers, and recreational activities, as fully and completely as any or all such powers may be constitutionally delegated to such board. The members of the park and recreation board of any such city may be impeached and removed from office upon the same grounds and in the same manner as is or may be provided by law for the impeachment or removal from office of the members of the governing body of such city. No member of the park and recreation board of any such city, and no person who has been a member of such board within six months from the time of making of any contract in behalf of the city by or through the agency of such board, shall be directly or indirectly pecuniarily interested in any contract or in the profits of any contract made through the agency of such board; and any and all contracts made in violation of this provision are and shall be held to be against public policy and void, except that such contract may be enforced by the city, and no such contract at the instance of the contractor or person or corporation claiming under or through the contractor, shall be enforced by any court, nor shall any contractor or person or corporation claiming under or through such contractor recover on a quantum meruit for any work or labor done, or material or supplies furnished when the work or labor done or material furnished was done or furnished under a contract which is void under the provisions hereof; and the city may sue for and recover all money paid under any contract which is void under the provisions hereof without abatement on account of any work or labor done or material furnished under the contract. No member of the park and recreation board of any such city, and no person who has been a member of the board within six months from the time of making of the sale, shall be directly or indirectly pecuniarily interested in the sale of any material or supplies of any kind or character for construction, betterment, or improvements in developing, beautifying, or otherwise improving any park or other property by and through the agency of such board, or in the sale of any material or supplies to any contractor or subcontractor to be used on or in furtherance of work let by or through the agency of the park and recreation board, and no suit may or shall be maintained in any court by the seller or person or corporation claiming under or through the seller for the purchase price or value of material or supplies sold in violation of the provisions hereof, and the city may sue for and recover from the seller the amount of all money paid to the seller for material and supplies sold in violation of the provisions hereof, and no person who has been a member of the board within six months from the time of the making of the sale or purchase shall be directly or indirectly furtherance of work set by pecuniarily interested in the sale to or purchase from the city by or through the agency or instance of the board of any land or interest in land, and any sale to or by the city made in violation of this provision, at the instance of the city, shall be held to be against public policy and void, and may be rescinded by the city. If any member of the park and recreation board is a stockholder in a corporation owning land or interest in land desired by the city for park and recreation purposes, or is the owner of an undivided interest in the land desired for such purposes, or if any member of the board is a stockholder in a corporation desiring to purchase land proposed to be sold by the city at the instance of the park and recreation board, such member may, in open meeting of the board, disclose his or her interest, which shall appear on the minutes of the meeting, and retire from the meeting of the board, and the other members of the board, if a quorum remains, may consider the matter and decide the same as they deem best; and any such sale shall be legal and valid. If any member of the park and recreation board is the owner of land which it is desired to acquire for the city for any such purpose, the same if acquired shall be acquired by the exercise of the right of eminent domain, and the petition or proceeding for condemnation shall set forth the facts in regard to the ownership by a member of the board.



Section 45-37A-54.07 - Petition for election in issuance of bonds.

If, in the opinion of the park and recreation board of any such city, the funds available for such purposes be inadequate to provide ample, appropriate, and suitable grounds, buildings, and equipment for all the needed parks, park areas, park boulevards, playgrounds, park and playground systems, recreation centers, and other recreational facilities and activities of such city, the park and recreation board may petition the governing body of such city to call an election for the issuance of bonds on the credit of the city in an amount sufficient to provide the necessities of such city in these respects, subject to the limitations set out in the constitution of the state, and the governing body of such city shall call or cause to be called the election at the time requested in the petition.



Section 45-37A-54.08 - Park and recreation fund.

The governing body of each such city shall cause to be set aside and kept and maintained a park and recreation fund, and cause to be kept an account of all receipts for and disbursements of such fund. Each year during which there is not levied and collected for such city a special tax to be devoted to park purposes, the governing body of each such city shall appropriate and cause to be paid into and credited to the park and recreation fund, a minimum amount of fifty thousand dollars ($50,000), which appropriation shall be made at such time as appropriations are made for other departments of the city. The governing body of the city may from time to time make additional appropriations to the park and recreation fund and cause the same to be paid into or credited to the fund. The proceeds from sale of all bonds issued by any such city for park purposes shall be paid into and credited to the park and recreation fund. The park and recreation fund of each city shall be kept with the funds of the city in such depository to the credit of the city as the governing body of the city may direct, and all payments and disbursements from this fund as and when made shall be validated by the counter-signature of the officer or person designated by the governing body of the city to countersign or validate checks drawn for other municipal purposes. The park and recreation board of any such city shall have no power or authority in behalf of or in the name of the city to contract any debts or obligations in any year in excess of the amount paid into or appropriated for the park and recreation fund during such year, and no debts or obligations contracted by such board in violation of this provision shall be or shall be held to be a personal or general obligation of the city, nor shall the general credit of the city be pledged for the purchase or acquisition of lands or buildings unless the same be authorized by a resolution of the governing body of such city. The limitations contained in this section shall be applicable to each and every power conferred by this subpart upon the park and recreation board of any such city.



Section 45-37A-54.09 - Public and government functions.

The establishment, conduct, equipment, and maintenance of parks, playgrounds, recreational centers, and recreational activities, by any such city shall each and all be public and governmental functions of such city.






Part 2 - Stadium and Exposition.

Section 45-37A-54.30 - Study commission.

(a) There is created a study commission of nine members, to be appointed as follows:

(1) Six members appointed by the Mayor of the City of Birmingham in Jefferson County.

(2) One member appointed by the Speaker of the Alabama House of Representatives.

(3) One member appointed by the Lieutenant Governor of the State of Alabama.

(4) One member appointed by the Governor of the State of Alabama.

(b) The chair and vice chair of the commission shall be elected at the first meeting by the members of the commission. The commission shall study all facets concerning the feasibility of building a domed stadium in the City of Birmingham in Jefferson County.

(c) Upon the request of the chair, the Secretary of the Senate and the Clerk of the House shall provide the clerical assistance necessary for the work of the commission. The commission shall be ongoing and may report its initial findings, conclusions, and recommendations to the Legislature not later than the first legislative day of the 1996 Regular Session. Each legislative member of the commission shall be entitled to his or her regular legislative compensation, per diem, and travel expenses for each day he or she attends a meeting of the commission which shall be paid out of funds appropriated to the use of the Comptroller, upon requisitions signed by the chair of the commission. Notwithstanding the foregoing, no member shall receive additional legislative compensation or per diem when the Legislature is in session or if a member is being paid any other payments on the same dates for attendance of other state business. The total expenditures of the commission shall not exceed five thousand dollars ($5,000).



Section 45-37A-54.31 - Birmingham Stadium and Exposition District.

There is created the Birmingham Stadium and Exposition District, hereinafter called the district, which shall be a body politic and corporate and political subdivision of the State of Alabama composed of all of the territory in the City of Birmingham in Jefferson County.



Section 45-37A-54.32 - Board of commissioners.

(a) The district shall be governed by a board of commissioners which shall be composed of the following members:

(1) Two persons appointed by the Jefferson County House delegation.

(2) Two persons appointed by the Jefferson County Senate delegation.

(3) One person appointed by the Mayor of the City of Birmingham.

(b) The terms of office of the members shall be as follows:

(1) The members appointed by the Jefferson County House delegation shall serve a term of three years.

(2) The members appointed by the Jefferson County Senate delegation shall serve a term of four years.

(3) The member appointed by the Mayor of the City of Birmingham shall serve a term of two years.

(c) After the initial appointment, each member shall serve four-year terms until his or her successor is appointed. All members shall serve at the pleasure of their appointing authorities and shall be appointed from the state at large. No person shall be eligible for board membership who holds local, municipal, county, state, or federal elective office or any local, municipal, county, state, or federal nonelective office. In addition, any member of the board shall be deemed to have resigned his or her board membership upon acceptance of any nonelective office with any local, municipal, county, state, or federal governmental body or upon qualifying as a candidate for any elective office and shall immediately, upon resignation, lose all rights and privileges as a member of the board. Each member shall receive a per diem of fifty dollars ($50) while in attendance of board meetings or on business of the board as directed by the board. Each member shall be reimbursed for actual travel expenses incurred in connection with the board meetings. However, no member of the board of commissioners shall receive more than five hundred dollars ($500) per month.

(d) The domicile of the district shall be in the City of Birmingham in Jefferson County, Alabama. Upon appropriate action of the board of commissioners, the domicile may be relocated within the district to appropriate quarters within the principal structure or facility constructed or acquired by the district.

(e) After their appointment, the commissioners shall meet at the domicile and elect from their number a president, a vice president, and any other officers deemed necessary.

(1) The secretary and the treasurer of the board, which offices may be combined, may be selected by the board from its membership or otherwise selected by the board.

(2) The duties of the officers shall be defined and their salaries fixed by the board. The board shall adopt rules and regulations necessary for its government.

(3) The board may employ engineers, attorneys, accountants, construction advisors, financial advisors, superintendents, and other employees and agents deemed necessary and fix their compensation.

(4) A majority of the board shall constitute a quorum for the transaction of business. Voting by proxy shall be permitted.

(5) The board shall keep a record of all of its proceedings. The records of the board shall be public records available for inspection and copying at a reasonable cost by news media and any citizen during regular business hours.



Section 45-37A-54.34 - Powers and duties.

The district shall have the power to do any of the following:

(1) Sue and be sued in its own name.

(2) Plan, acquire, own, construct, operate, and maintain an enclosed and covered stadium for use as coliseums, sports arenas, sports pavilions, exposition sites, field houses, or other buildings or structures for holding sports events, athletic contests, contests of skill, exhibitions, spectacles, and other public meetings, and pertinent indoor and outdoor recreational facilities, recreation centers, playing fields, courts, gymnasiums, club houses, parking facilities and areas, other suitable concessions appertaining thereto, related buildings, and all facilities and properties incidental and necessary to a complex suitable for any or all types of sports and recreation, on, above, and below the ground, appurtenances, incidentals, and all types of property therefor, real or personal, or both real and personal, including servitudes and rights-of-way, or any combination.

(3) Acquire by purchase or lease the land and any other property that may be necessary and appropriate to the execution of the purposes of the district.

(4) Enter into contracts for the use of the facilities or any portion of the facilities pursuant to subdivision (2), with any person or corporation, public or private, with the State of Alabama or any of its various agencies, or with any political subdivision of the state or with any combination thereof, for events or programs or series of events or programs, including, but not by way of limitation, series of football or other athletic games, or events, extending over such term deemed appropriate by the district.

(5) Execute leases to the state, its agencies, or subdivisions for a term not exceeding 40 years at a fixed rental, or for a term not exceeding 99 years provided the latter leases shall contain a clause or clauses for readjustment of the rentals upon the expiration of a primary term of 40 years.

(6) Erect and construct improvements.

(7) Collect admissions, tolls, rentals, and any and all other charges and fees.

(8) Collect fees, rentals, and other charges for the use of the facilities of the district.



Section 45-37A-54.35 - Leases.

(a) The authority may lease the facilities of the district or any portion thereof and provide for the payment of the consideration through the appropriation of funds or otherwise.

(b) The obligations of the lessee or lessees under any lease shall constitute a charge against the revenues of the lessee or lessees to the extent and in the manner agreed upon by the parties.

(c) In the event the State of Alabama or any of its various agencies or any political subdivision of the state or any combination of the foregoing shall lease all or any portion of the facilities of the district, then the entities shall have the right to sublease to any person or corporation, public or private, all or any portion of the facilities leased upon the terms and conditions as they may determine.



Section 45-37A-54.36 - Use of revenues.

(a) Any revenues of the district derived from any source remaining at the end of each fiscal year after payment of all expenses of maintaining and operating the facilities of the district, providing for the renewal or replacement thereof, the acquisition or construction of improvements and betterments to the facilities and the purchase of equipment and furnishing therefor, shall be considered as surplus.

(b) Any revenues of the district may be used by the district for the payment of any expenses incurred in determining the feasibility of a facility or facilities and developing plans therefor, including engineering, architectural, legal, and administrative costs and incidental fees.



Section 45-37A-54.37 - Gifts, grants, donations, etc.

The district may receive by gift, grant, donation, or otherwise any sum of money, aid, or assistance from private sources, from the United States, the State of Alabama, or any political subdivision thereof.



Section 45-37A-54.38 - Relation to other programs.

Nothing contained in this subpart shall be construed to deprive either the City of Birmingham or Jefferson County of its authority to conduct, under its own auspices, programs of recreation for its residents and to acquire, own, and operate facilities as are determined by their respective governing authorities, to be necessary to the continuation and improvement of recreation programs now or hereafter conducted under existing constitutional and statutory authority delegated to them.






Part 3 - State Fair Authority.

Section 45-37A-54.60 - Incorporation of authority.

Provision is hereby made for the incorporation of an authority in any city of the State of Alabama, having a population of 300,000 or more according to the last or any subsequent federal census, which authority shall have the power to lease, or own, or otherwise acquire and provide, control and operate fairgrounds, parks, exhibits, exhibitions, and other installations, facilities, and places for the amusement, entertainment, recreation, and cultural development of the citizens of such city. Whenever six qualified electors of the state, who shall be residents of the county in which such city is located, shall file an application in writing for a permit to apply for the incorporation of the authority in the manner hereinafter provided with the governing body of such city, if the governing body of such city shall pass a resolution which shall be entered upon the minutes of such city, which resolution shall provide that the governing body deems it wise, expedient, necessary, or advisable that the authority be formed and shall authorize the persons making application to proceed to form the authority and to serve as the first directors thereof for terms commencing from the date of incorporation and running for the respective period prescribed in Section 45-37A-54.63, then such persons making such application shall proceed to execute, file, and record a certificate as hereinafter provided for the purposes hereinafter set forth. The application shall set forth the name which is to be adopted and used by the authority; and no name shall be used unless the use thereof is approved by the governing body in such resolution.



Section 45-37A-54.61 - Certificate of incorporation - Contents.

A certificate of incorporation shall be entitled and endorsed Certificate of Incorporation of ________ Authority. (Blank space being filled in with the name of the authority) and shall state the name of the authority; the location of its principal office and post office address thereof; the names of six directors who shall be the managers and officers of the authority until their successors are chosen, and who shall serve from the date of incorporation without compensation; the period, if any, for the duration of the authority; if the duration of the authority is to be perpetual, this fact shall be stated; the certificate of incorporation of such authority may also contain any provision not contrary to law which the incorporators may choose to insert for the regulation of business for the conduct of the affairs of the authority; and any provisions creating, defining, limiting, or regulating the powers of the authority, its directors, and members.



Section 45-37A-54.62 - Certificate of incorporation - Acknowledgement, filing, recording.

The certificate of incorporation shall be acknowledged before an officer authorized by the laws of this state to take acknowledgement of deeds. When so acknowledged, the certificate may be filed with the judge of probate of the county in which such city is located, who shall forthwith file such certificate and record the same. When application has been made, filed, and recorded, as herein provided, the applicants shall constitute a public corporation under the name proposed in the application.



Section 45-37A-54.63 - Board of directors.

Such authority formed under this subpart shall constitute a public benefit agency of the State of Alabama and shall have a board of directors of nine members selected as herein provided. Such board of directors shall constitute the governing body of the authority. The members of the board of directors shall serve without compensation, except they shall be reimbursed for actual expenses incurred in and about the performance of their duties hereunder. No member of the board of directors shall be an officer of the city. The six original and their subsequent directors shall be elected by the governing body of the city, and they shall be so elected that they shall hold office for staggered terms. For the purpose of so staggering the terms, the directorships shall be numbered one through six, inclusive. The first term of office of each director shall be for a number of years corresponding to the number of the directorship which he or she holds; and, thereafter the term of office of each director shall be six years. Any person appointed to any vacant directorship during any term of such directorship shall be deemed appointed for the remainder of such term; provided, that if any person be appointed to any vacant directorship during the last six months of any term of such directorship, he or she shall be deemed appointed for the remainder of such term and for the next succeeding term of such directorship. Three members shall be selected as follows: Two members selected by the Alabama Senate members representing the county in which the city of the authority is located, approved by a majority vote of the members of the Senate composing the county delegation; and one member selected by the House of Representatives members representing the county in which the city of the authority is located, approved by a majority vote of the members of the House comprising the county delegation. The incumbent of a directorship may be removed from the board of directors by the council, commission, or other governing body of the city for inefficiency, neglect of duty, or malfeasance after a fair hearing or opportunity therefor. Every appointment or removal of a director, except for legislative appointed members, shall be by resolution of the council, commission, or other governing body of such city. A chair and vice chair of the authority shall be elected by the authority from among its members, and a secretary shall be appointed, who may be or may not be a member of the board. In the absence of incapacity of the chair, the vice chair shall serve as chair and may perform such acts and duties as the chair is authorized to perform. The power of the authority shall be vested in and exercised by the majority of the members of the authority then in office. The authority may delegate to one or more of its members or its officers, agents, and employees such power and duties as it may deem proper, and shall appoint a treasurer, who may or may not be a member of the authority, to act as custodian of all of the funds, from whatever source derived, received by the authority, and shall deposit the moneys in a separate account or accounts in one or more banks or trust companies which are duly qualified and doing business in the State of Alabama. The authority may by resolution or by trust indenture securing the issuance of bonds herein authorized designate a fiscal agent or trustee, which shall be a bank or trust company duly qualified to do business in the State of Alabama, and may authorize such fiscal agent or trustee to receive and disburse, upon such terms and conditions, and subject to such exceptions, if any, as may be specified in such resolution or trust indenture, all funds applicable to payment of the bonds. All such banks and trust companies are authorized to give security for moneys deposited with it.



Section 45-37A-54.64 - Lease, sale, or conveyance of property.

The city is authorized, but not required, to lease or sell or convey to the authority real or personal property, including park property, without the necessity of authorization by election of qualified voters of the city, and the governing body of the city is hereby authorized to enter into any agreements which such authority may deem necessary in order to effectuate such lease, sale, or transfer.



Section 45-37A-54.65 - Powers of authority.

The authority shall have the power to:

(1) Sue and be sued.

(2) Have a seal and alter the same at pleasure.

(3) Appoint officers, agents, and employees, including attorneys, and to fix their compensation.

(4) Make bylaws for the management and regulation of its affairs.

(5) Make contracts, and to execute all instruments necessary or convenient to lease or purchase and own real or personal property to be used for the furtherance of the purposes for the accomplishment of which the authority is created.

(6) Construct or reconstruct or repair and maintain and operate, swimming pools, auditoriums, grandstands, arenas, fairgrounds, coliseums, and other installations and facilities, for the amusement, recreation, and education of the citizens of the city.

(7) Promote, sponsor, and operate tournaments, shows, exhibitions, and other amusements and recreational activities.

(8) Charge fees for admission.

(9) Lease or sublease to other persons, firms, or corporations, any property owned or leased by the authority.

(10) Purchase real property and rights or easements therein necessary or convenient for its corporate purposes, and to use the same so long as its corporate existence shall continue.

(11) Conduct, promote, sponsor, operate, manage, or own educational, cultural, recreational facilities, exhibits, and exhibitions and places of amusement and entertainment.

(12) Accept or receive gifts, bequests, and devices.

(13) Do all things necessary or convenient to carry out the powers expressly given herein.



Section 45-37A-54.66 - Sunday activities; ordinance procedures.

It shall not be unlawful for the authority to conduct, operate, manage, or promote on Sunday any amusement or recreational activity within the corporate powers of such authority, or for any other person to participate or engage in such amusement or recreational activity on Sunday, if such amusement or recreational activity is conducted or operated in a public park situated in the city and under the control of such authority. All or any of such amusements or recreational activities on Sunday may be prohibited by an ordinance adopted pursuant to this section. Any proposed ordinance prohibiting all or any of such amusements or recreational activities may be submitted to the commission or other governing body of the city by petition signed by at least 5,000 qualified electors of the city. All petitions circulated with respect to any proposed ordinance shall be uniform in character and shall contain the proposed ordinance in full, and have printed thereon the names and addresses of at least five electors who shall be officially regarded as filing the petition and shall constitute a committee of the petitioners for the purposes hereinafter named. Each signer of a petition shall sign his or her name and shall have placed on the petition after his or her name his or her place of residence by street and number, if there be such street and number. The signatures to any such petition need not all be appended to one paper, but to each such paper there shall be attached an affidavit by the circulator thereof stating the number of signers to each part of the petition and that each signature appended to the paper is the genuine signature of the person whose name it purports to be, and was made in the presence of the affiant. All papers comprising a petition shall be assembled and filed with the judge of probate of the county in which the city is situated as one instrument. Within seven days from the filing of a petition with the judge of probate he or she shall ascertain whether it is signed by the required number of qualified electors. Upon completion of his or her examination the judge of probate shall endorse upon the petition a certificate of the result thereof. If the certificate of the judge of probate shows that the petition is insufficient he or she shall at once notify each member of the committee of the petitioners hereinbefore provided for and the petition may be amended at any time within 10 days from the date of the judge of probate’s certificate of examination by filing with the judge of probate an additional petition in the same manner as provided for the original petition. Upon the filing of such amendment the judge of probate shall notify each member of the committee of that fact. The final finding of the insufficiency of a petition shall not prejudice the filing of a new petition for the same purpose. When the certificate of the judge of probate shows the petition to be sufficient, he or she shall submit the proposed ordinance to the commission or other governing body of the city at its next regular meeting. Such commission or other governing body of the city shall either pass and adopt the ordinance without alterations within 20 days after attachment of the judge of probate’s certificate to the accompanying petition, or within that time cause to be transmitted the papers and petition to the election commission which shall call a special election unless a general municipal election is fixed within 20 days thereafter, and at such special or general election, if one is so fixed, such ordinance shall be submitted without alteration to the vote of the electors of the city. The ballots used when voting upon the ordinance shall contain these words, for the ordinance (stating the nature of the proposed ordinance), and against the ordinance (stating the nature of the proposed ordinance), and the voter shall express his or her choice by a cross mark. If the majority of the qualified electors voting on the proposed ordinance shall vote in favor thereof, such ordinance shall thereupon become valid and binding ordinance of the city, and any ordinance proposed by petition and which shall be adopted by vote of the people cannot be repealed or amended except by a vote of the people. Any number of proposed ordinances may be voted upon at the same election in accordance with the provisions of this section, but there shall not be more than one special election in any period of six months for such purpose. A proposal for the repeal of such ordinance or for amendments thereto may in like manner be submitted to be voted upon and adopted at any succeeding election. Whenever any ordinance or proposal is required by this section to be submitted to the voters of the city at any election, such ordinance or proposal shall be published in the same manner as other referendum ordinances or proposals in or of the city are required to be published. The election to be held under this section shall be in accordance with general election laws governing elections in such city and all laws governing elections generally applicable to such city shall be applicable to elections held hereunder.



Section 45-37A-54.67 - Borrowing; revenue bonds.

The authority shall have the power to borrow money and to issue revenue bonds as evidence of any money so borrowed, which bonds shall be payable solely from the revenues derived from the fairs, exhibitions, amusements, and other activities and enterprises in which the authority is hereby authorized to engage. As security for any money so borrowed, together with interest thereon and any obligations incurred or assumed, the authority may mortgage, pledge, or otherwise transfer and convey its real, personal, and mixed property, or any part or parts thereof, whether then owned or thereafter acquired, including any franchises then owned or thereafter acquired, and all or any part of the revenues derived from the fairs, exhibitions, amusements, and other activities and enterprises in which the authority is hereby authorized to engage. The instrument whereunder such mortgage or pledge shall be made may contain such agreements as the authority shall deem advisable respecting the rights and duties of the parties to such instrument or for the benefit of whom such instrument is made, including the right to foreclose or to take possession without foreclosure. In addition, and for the further security of the lender, the authority may enter into a contract or contracts with the lender binding itself for the proper application of money borrowed from such lender, and for the operation and maintenance of properties held by the authority or of exhibitions, amusements, or other activities then or thereafter conducted by the authority. When money is borrowed under the authority of this subpart, the loan may be evidenced by revenue bonds in such form and such tenor and maturities as may be agreed upon between the lender and the authority. And such bonds so issued may thereafter from time to time be refunded by the issuance or sale or exchange of refunding bonds at such times and in such forms and of such tenor or maturities as may be refunding is by exchange, and as may be determined by the authority if such refunding is by sale of refunding bonds. Such authority may restrict the source of payment of such bonds and the security given therefor to whatever extent the authority shall deem advisable, but no such bonds shall purport to be effective to impose on the authority or its funds or property, any liability in excess of or inconsistent with the liability authorized to be incurred or assumed by this subpart. Such borrowing may be evidenced by sale of such bonds either at private or public sale in such manner and from time to time as may be determined by the authority to be most advantageous, and the authority may pay all expenses, premiums, and commissions which the authority may deem necessary and advantageous in connection with any such financing. All such bonds shall be regarded as negotiable instruments. All such bonds and all instruments executed as security therefor shall be exempt from all taxation under the laws of the State of Alabama. The city in which the authority is located shall in no event be liable for any money so borrowed, nor shall the same be construed to be an indebtedness of or against such city. The bonds provided for herein shall be issued in the name of the corporation appearing in the certificate filed with the judge of probate of the county; and the bonds shall be executed in such name by the chair of the board of directors, attested by the secretary of the board, and thereon shall be impressed or printed the corporate seal. Coupons attached to the bonds may be executed solely by impressing or printing thereon the facsimile signature of the chair.



Section 45-37A-54.68 - Meetings; recordkeeping.

The authority shall meet at such time as may be appropriate or necessary. An accurate record in the form of a minute book shall be kept of the business transacted, or the actions taken, at such meetings. The authority shall keep, or cause to be kept, in its principal office the minute book and in addition thereto all other books, or sets of books, documents, files, papers, and letters and copies of letters pertaining to the enterprises and activities of the authority so as to afford at all reasonable hours accurate information pertaining o the activities and finances of the authority.



Section 45-37A-54.69 - Contracts.

Contracts of the authority shall be executed in the name of the authority by the chair of the authority and attested by the secretary of the authority. Except for bonds, it is not required that the seal be impressed or printed on contracts. It is further provided hereby that, except for bonds, the authority may provide by resolution for a different form for the execution of contracts, and for the execution thereof by an officer or agent other than the chair and secretary. But in no event shall a contract, irrespective of its form and of the persons executing the same, be binding unless such contract was authorized or ratified by the authority.



Section 45-37A-54.70 - Examination of books and accounts.

At least once every 12 months subsequent to July 24, 1947, the authority shall appoint and employ an expert accountant who shall make an examination in detail of all books and accounts of the authority since the preceding examination, and make a full report thereof in writing under oath, to be submitted to the authority and spread upon its minute book at the first meeting of the authority after the receipt of the report. The authority shall forward a copy of the report to each daily newspaper published in the city. No accountant shall be appointed or employed twice in succession.



Section 45-37A-54.71 - Bond of treasurer.

The treasurer of the authority shall give bond in such sum as the authority may prescribe for the faithful performance of his or her duties and the safe custody of the funds, which bond shall be executed by a surety company authorized to engage in the surety business in the State of Alabama and the premium on which bond shall be paid out of the funds of the authority. The treasurer shall keep books showing accurately the financial condition of the authority.



Section 45-37A-54.72 - Funding from city.

The city in which the authority is located is authorized, but not required, to make appropriations or to lend money from time to time to the authority for the purpose of providing educational, cultural, and recreational facilities, exhibits, and exhibitions for amusement and entertainment. Such voluntary appropriations or loans may be upon such terms and conditions as are mutually agreeable to the authority and the city.



Section 45-37A-54.73 - Debts, obligations, or liabilities of corporation.

No debt, obligation, or liability contracted or incurred by the corporation or by any director, officer, employee, or agent of the corporation shall be a debt, obligation, or liability of the State of Alabama or of any city, town, county, or political subdivision of the State of Alabama.



Section 45-37A-54.74 - Exemption from taxation.

All property of the authority shall be exempt from state, county, and city taxation; and the authority shall be exempt from license or privilege taxes levied by the state, county, or city upon the business or activities conducted or engaged in by the authority. This exemption shall not be construed to exempt concessionnaires or lessees of the authority from the payment of any taxes, including licenses or privilege taxes levied by the state, county, or city.









Part 6 - Taxation.

Section 45-37A-55 - Ad valorem tax authorized.

(a) Pursuant to subsection (f) of Amendment No. 373 to the Constitution of Alabama of 1901, the City Council of the City of Birmingham in Alabama may levy, in addition to any other tax, an ad valorem tax in the amount of 10 mills on each dollar of taxable property in the county. The revenue from the additional tax shall be paid to the city general fund to be used for funding the City of Birmingham public schools.

(b) The increase in the rate of the tax as provided by this section is subject to the approval of a majority of the qualified electors of the city who vote on the proposed increase at the next general, primary, constitutional, or special election held after January 1, 2004, for that purpose.






Part 7 - Zoning.

Part 1 - Board of Adjustment.

Section 45-37A-56 - Zoning board of adjustment.

(a) The governing body of any city which may now or hereafter have a population of 300,000 inhabitants or more, according to the last or any subsequent federal census and which may now or hereafter have in force and effect a comprehensive zoning ordinance shall provide for the appointment of a zoning board of adjustment and in the zoning regulations and restrictions adopted by the city pursuant to the authority of the laws of this state, provide that the zoning board of adjustment, in appropriate cases and subject to appropriate conditions and safeguards, shall make special exceptions to the terms of the zoning ordinance of the city in harmony with its general purpose and intent, and in accordance with general or specific rules therein contained. The zoning board of adjustment shall consist of seven members, each to be appointed by the governing body of the city, and each shall hold office for a term of seven years or until the time as his or her successor shall be appointed and qualify. The respective terms of the seven members first appointed shall be for one, two, three, four, five, six, and seven years. The members may after a public hearing, be removed for cause by the governing body of the city. The zoning board of adjustment shall adopt rules in accordance with the zoning ordinance adopted by the city. Meetings of the board shall be held at the call of the chair and at other times as the board may determine. The chair or, in his or her absence, the acting chair, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings showing the vote of each member upon each question, or if absent or failing to vote, indicating the fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record. Appeals to the zoning board of adjustment may be taken by any person aggrieved, or by any officer, department, board, or bureau of the municipality affected by any decision of the administrative officer or other officer as is charged with the enforcement of the zoning ordinance of the city. The appeal shall be taken within a reasonable time as provided by the rules of the board by filing with the officer from whom the appeal is taken and with the zoning board of adjustment a notice of appeal specifying the ground thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from unless the officer from whom the appeal is taken certifies to the zoning board of adjustment after the notice of appeal shall have been filed with him or her that by reason of facts stated in the certificate a stay would, in his or her opinion, cause imminent peril to life or property. In these cases, proceedings shall not be stayed otherwise than by restraining order which may be granted by the zoning board of adjustment or by a court of record on application or notice to the officer from whom the appeal is taken and on due cause shown. The zoning board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof, as well as due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing, any party may appear in person or by agent or by attorney. The zoning board of adjustment shall have the following powers:

(1) To hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of the zoning ordinance of the city.

(2) To hear and decide special exceptions to the terms of the zoning ordinance of the city upon which the the board is required to pass under the ordinance.

(3) To authorize upon appeal in specific cases the variance from the terms of the zoning ordinance of the city as shall not be contrary to the public interest, where owing to special conditions a literal enforcement of the provisions of the ordinance shall result in unnecessary hardship, and so that the spirit of the ordinance shall be observed and substantial justice done, provided, however, that no variance shall be granted under this section to allow a structure or use in a district restricted against the structure or use, except as specifically provided for by the zoning ordinance.

(b) In exercising its powers, the board, in conformity with this section, may reverse or affirm wholly or partly or may modify the order, requirement, decision, or determination appealed from and may make the order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken. The concurring vote of two-thirds of the board members present shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, or other officer as is charged with the enforcement of the zoning ordinance of the city, or to decide in favor of the applicant or any matter upon which it is required to pass under any ordinance of the city or to effect any variation in any ordinance. A quorum at any meeting shall consist of four members. The zoning board of adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof or of the portion thereof as may be called for by the writ. The return shall concisely set forth the other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

(c) The governing body of the city may appoint two supernumerary members of the board to serve on the board in the absence of a regular member with the former members serving at the call of the chair. Each supernumerary member while serving on the board shall have and exercise the power and authority of a regular member. The term of the supernumerary membersshall be for seven years and they shall be eligible for reappointment.






Part 2 - Parking Authority.

Section 45-37A-56.21 - Application of subpart.

This subpart shall apply to each city of the state having a population of 300,000 or more, according to the last or any subsequent federal census, and to no other city.



Section 45-37A-56.22 - Definitions.

Unless the context plainly indicates otherwise, the following words and terms shall have the meanings hereby ascribed to them:

(1) AUTHORITY. A public corporation organized under this subpart.

(2) BOARD. The board of directors of the authority

(3) BOND. Any bond authorized to be issued under this subpart.

(4) CITY. A city subject to this subpart.

(5) COUPON. Any interest coupon evidencing an installment of interest payable with respect to a bond.

(6) DIRECTOR. A member of the board.

(7) GOVERNING BODY. The body in which the general legislative powers of the city are vested.

(8) INDENTURE. A mortgage, and indenture of mortgage, deed of trust, trust agreement, or trust indenture executed by the authority as securityfor its bonds.

(9) PARKING FACILITY. Any building, structure, land, right-of-way, equipment, or instrumentality used or useful in connection with the construction, enlargement, development, maintenance, or operation of an area or building for off-street parking of motor vehicles, or in connection with the exercise of any power of the authority.

(10) STATE. The State of Alabama.



Section 45-37A-56.25 - Execution and recording of certificate of incorporation.

The certificate of incorporation of the authority shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds and shall have attached thereto a certified copy of the resolution provided for in Section 45-37A-56.23 and a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty. The certificate of incorporation of the authority, together with the documents required by the preceding sentence to be attached thereto, shall be filed for record in the office of the judge of probate of the county in which the principal office of the authority shall be located. The judge of probate shall forthwith receive and record the same. When such a certificate of incorporation and attached documents have been so filed, the authority referred to therein shall come into existence and shall constitute a public corporation under the name set forth in such certificate of incorporation, whereupon the authority shall be vested with the rights and powers herein granted.



Section 45-37A-56.27 - Board of directors of the authority.

(a) The authority shall be governed by a board of directors of three members, elected by the governing board of the Class 1 municipality. Each member of the board shall be a qualified elector of the city. No officer of the state, or of any county, city, or town therein shall, while holding such office, be eligible to serve as a director. The directorships shall be numbered one, two, and three. The first term for directorship one shall be for two years. The first term for directorship two shall be for three years. The first term for directorship three shall be for four years. Irrespective of when the first elections for the three directorships occur, the first terms provided for above, shall commence on, or run from, the first day of the first calendar month next succeeding the month in which this subpart becomes applicable to the city. The terms for all directorships subsequent to the first term, provided therefor, shall be for four years, with the terms commencing upon the expiration of the first terms which are provided for above respectively for the three directorships.

(b) If a director resigns, dies, or becomes incapable or ineligible to act as a director, a successor to serve the unexpired portion of his or her term shall be elected in the manner provided for above. Directors shall be eligible for reelection.

(c) A majority of the members of the board of directors shall constitute a quorum for the transaction of business but any meeting of such board may be adjourned from time to time by a majority of the directors present or may be so adjourned by a single director if such director is the only director present at such meeting. No vacancy in the membership of the board of directors shall impair the right of a quorum to exercise all the powers and duties of the authority. The board of directors shall hold regular meetings at least once each month and at such other times as may be provided in the bylaws of the authority and such board may hold other meetings at any time and from time to time, provided that upon call of the chair of the authority or any two directors, a special meeting of the board shall be held. Any matter on which the board of directors is authorized to act may be acted upon at any regular, special, or called meeting. At the request of any director, the vote on any question before the board shall be taken by yeas and nays and entered upon the record. All proceedings of the board shall be reduced to writing by the secretary of the authority, recorded in a well-bound book and open to each director and to the public at all times. Copies of such proceedings, when certified by the secretary of the authority under its seal, shall be received in all courts as evidence of the matters and things therein certified.

(d) Each director shall receive not more than one hundred dollars ($100) monthly for attendance at meetings of the board, which amount shall be set in the bylaws. No director shall receive any compensation from the authority in addition to the foregoing attendance fees, but each director shall be reimbursed for expenses actually incurred by him or her in and about the performance of his or her duties.

(e) Any director of the authority may be removed from office by the governing body in the same manner, and on the same grounds, as provided for in Section 11-43-160, for removal of officers appointed by a city council.



Section 45-37A-56.28 - Officers of the authority.

The officers of the authority shall consist of a chair of the board, a vice chair of the board, a secretary of the authority, a treasurer of the authority, and such other officers as the board deems necessary to accomplish the purposes for which the authority is organized. The chair and vice chair of the board shall be elected by the board from its membership, but the secretary, treasurer, and other officers need not be members of the board. The secretary of the authority shall also be secretary of the board. The offices of secretary and treasurer may, but need not be, held by the same person. The chair, vice chair, and secretary shall be elected by the board for a term of one year, and the treasurer and the other officers of the authority shall be elected by the board for such term as it deems advisable. Subject to the provisions of its certificate of incorporation, the authority shall be empowered to employ all personnel as it deems necessary and to fix the terms and conditions of their employment. The duties of the chair, vice chair, secretary, and treasurer shall be such as are customarily performed by such officers and as may be prescribed by the board. The duties of any other officer of the authority shall be such as are from time to time prescribed by the board.



Section 45-37A-56.29 - Powers of the authority.

(a) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time, which may be in perpetuity, specified in its certificate of incorporation.

(2) To sue and be sued in its own name in civil suits and actions.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, receive, take, and hold, whether by purchase, gift, lease, devise, eminent domain, or otherwise, property of every description, whether real, personal, or mixed, and to manage the property, and to develop any undeveloped property owned, leased, or controlled by it, provided, however, that no such authority shall acquire or lease real property located outside the boundaries of the city.

(6) To execute such contracts and other instruments and to take such other action as may be necessary or convenient to carry out the purposes of this subpart or the exercise of any power granted hereunder.

(7) To plan, establish, develop, acquire, construct, enlarge, improve, maintain, equip, operate, regulate, and protect parking facilities.

(8) To lease or let such facilities or any one or more of them to such tenant or tenants for such period and such compensation or rental and on such conditions as the authority may prescribe, subject to the limitations stated in Section 45-37A-56.30.

(9) To issue interest bearing revenue bonds payable from the limited sources hereinafter referred to.

(10) To pledge for payment of such bonds any revenues and funds from which such bonds are made payable.

(11) To make and enter into contracts, leases, and agreements incidental to or necessary for the accomplishment of any purpose or purposes for which the authority was organized.

(12) To appoint, employ, contract with, and provide for compensation of such officers, employees, and agents, including engineers, attorneys, consultants, fiscal advisers, and such other employees as the business of the authority may require, including the power to fix working conditions by general rule and other conditions of employment, and, at its option to provide a system of disability pay, retirement compensation, and pensions, or any of them, and to hire and fire servants, agents, employees, and officers at will.

(13) To fix, establish, collect, and alter parking fees, tolls, rents, and other charges for the use of any parking facility or other property owned or controlled by the authority.

(14) To make and enforce rules and regulations governing the use of any parking facility owned or controlled by the authority.

(15) To secure such insurance, including use and occupancy insurance, as the board may deem advisable.

(16) To invest any funds of the authority that the board may determine are not presently needed for its corporate purposes in any obligations which are direct general obligations of the United States of America or which are unconditionally guaranteed as to both principal and interest by the United States of America, or in bonds of this state or any county, city, or town therein.

(17) To cooperate with the state, any county, city, town, public corporation, agency, department, or political subdivision of the state, and to make such contracts with them as the board may deem advisable to accomplish the purposes for which the authority is established.

(18) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or be useful.

(19) To receive and accept grants for or in aid of the construction, extension, improvement, maintenance, or operation of any parking facility from the United States of America or any agency thereof, and from the state, any department or agency thereof, and any political subdivision thereof, and to receive and accept money, property, labor, or other things of value from any source whatever.

(20) To purchase equipment and supplies necessary or convenient for the exercise of any power of the authority.

(b) As herein used the term area means any area, space, or location on, above, or below the surface of the ground or within, above, or below a building, structure, or improvement. The authority shall have the power to acquire, receive, take, and hold, whether by purchase, gift, lease, devise, eminent domain, or otherwise, any area for the purpose of establishing and operating thereon or therein a parking facility, and also the power to acquire, receive, take, and hold, by any of the aforesaid means, the right to install, construct, and maintain on the property of another person supports, structures, or improvements which shall be appurtenant to the parking facility the authority operates in the area. The authority shall have the power to sell or lease to another person, any area in any property held by the authority, provided the authority determines and declares that the authority does not need such area for any parking facility. If the authority sells or leases area to any person, under the power conferred in the next foregoing sentence, the authority shall have the power to sell, or lease, to such person the right to install, construct, and maintain on the authority’s property supports, structures, or improvements which shall be appurtenant to such person’s use of the area sold or leased to such person by the authority.



Section 45-37A-56.30 - Operation or leasing of parking facilities.

(a) As used in this section, the word person means a natural person, a corporation, a partnership, or unincorporated association.

(b) It is hereby declared to be the public policy of this state, with respect to each parking facility, that upon an authority’s acquiring a parking facility the authority shall carefully consider and decide, whether it is in the public interest that the authority itself operate such facility, enter into a contract with some person to operate such facility for the authority, or lease such facility. Among the factors the authority shall consider in making such decision are the following:

(1) The relative efficiency of the alternate operations.

(2) The relative economy of the three alternate operations.

(3) The overall advantage and benefit to the authority and the public of the alternate operations.

(c) In order to make the foregoing determination the authority shall ascertain the following: The amount necessary in each year to pay the principal of, and interest on, the bonds proposed to be issued to finance the parking facility; the amount necessary to be paid each year to any reserve fund which the board deems it advisable to establish in connection with the retirement of the bonds and the maintenance of the parking facility or facilities; and, unless the terms under which the project is to be leased provide that the lessee shall maintain the project and carry all proper insurance, including liability insurance, with respect thereto, the estimated cost of maintaining the parking facility in good repair and keeping it properly insured.

(d) The board shall not enter into any lease of the parking facility unless the lease provides for the lessee to pay to the authority an amount sufficient to meet the amortization requirements during the term of the lease and to pay the cost of keeping the parking facility in good repair and keeping it properly insured, unless the lease obligates the lessee, at lessee’s expense, to keep the facility in good repair and properly insured.

(e) The lease agreement, at the discretion of the board, may contain provisions describing minimum operating hours, maximum charges to be collected by the lessee, and other terms the lessee shall be required to observe in operating the parking facility.



Section 45-37A-56.31 - Federal and state aid.

The authority is hereby authorized to accept, receive, receipt for, disburse, and expend federal and state moneys and other moneys, public or private, made available by grant or loan or both, to accomplish, in whole or in part, any of the purposes of this subpart. All federal moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the United States and as are not inconsistent with the laws of this state, and all state moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by law.



Section 45-37A-56.32 - Cooperation.

For the purpose of aiding and cooperating with the authority in the planning, development, undertaking, construction, extension, improvement, or operation of parking facilities, any county, city, town, or other political subdivision, public corporation, agency, or instrumentality of this state may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to the authority.

(2) Donate, transfer, assign, sell, or convey to the authority any right, title, or interest which it may have in any lease, contract, agreement, license, or property.

(3) Do any and all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of parking facilities.



Section 45-37A-56.33 - Bonds of the authority.

The authority shall have the power and is hereby authorized at any time and from time to time to issue and sell its interest bearing revenue bonds for any of its corporate purposes. The principal of and the interest on all such bonds shall be payable solely from, and may be secured by a pledge of, the revenues derived by the authority from the operation of any or all of its parking facilities and other property, or by mortgage of any property of the authority. None of the bonds issued or contracts entered into by the authority shall ever constitute or create an obligation or debt of the state, or of any county, city, or town within the state, or a charge against the credit or taxing powers of the state, or of any county, city, or town within the state. Bonds of the authority may be issued at any time and from time to time, may be in such form and denominations, may be of such tenor, may be payable in such installments and at such time or times not exceeding 40 years from their date, may be payable at such place or places whether within or without the state, and may bear interest at such rate or rates payable and evidenced in such manner, all as shall not be inconsistent with this subpart and as may be provided in the proceedings of the board wherein the bonds shall be authorized to be issued. Any bond having a stated maturity more than 10 years after its date shall be made subject to the redemption at the option of the authority not later than the expiration of 10 years from its date and on any interest payment date thereafter at such price or prices and after such notice or notices and on such terms and in such manner as may be provided in the proceedings of the board wherein it is authorized to be issued. Bonds of the authority may be sold at public or private sale in such manner and from time to time as may be determined by the board. The authority may pay all reasonable expenses, premiums, fees, and commissions as the board may deem necessary or advantageous in connection with the authorization, sale, and issuance of its bonds. All bonds shall contain a recital that they are issued pursuant to this subpart, which recital shall be conclusive that they have been duly authorized pursuant to this subpart. Neither a public hearing nor consent of the State Department of Finance shall be prerequisite to the issuance of bonds by any authority. Notwithstanding the fact that they are payable solely from a specified source, all bonds issued under this subpart shall be deemed negotiable instruments within the meaning of the negotiable instruments law of the state if they otherwise possess all the characteristics of negotiable instruments under the laws of the state.



Section 45-37A-56.34 - Execution of bonds.

All bonds shall be signed by the chair or vice chair and the secretary or treasurer of the authority and the seal of the authority shall be affixed thereto; provided that a facsimile of the signature of one, but not both, of the officers whose signatures shall appear on the bonds may be imprinted or otherwise reproduced thereon in lieu of his or her manually signing the same; and provided further, that a facsimile of the seal of the authority may be imprinted or otherwise reproduced on the bonds in lieu of being manually affixed thereto. Coupons shall be signed by the chair or vice chair and the secretary or treasurer of the authority, but a facsimile of the signature of such chair or vice chair and such secretary or treasurer may be impressed or otherwise reproduced on any such interest coupons in lieu of their manually signing the same. Delivery of bonds so executed shall be valid notwithstanding any changes in officers or in the seal of the authority after the signing and sealing of the bonds.



Section 45-37A-56.35 - Security of bonds.

In the discretion of the authority any bonds may be issued under and secured by an indenture between the authority and a trustee. The trustee may be a private person or corporation, including, but not limited to, any trust company or bank having trust powers, whether such bank or trust company is located within or without the state. In any such indenture or resolution providing for the issuance of bonds the authority may pledge, for payment of the principal of and the interest on such bonds, any of its revenues to which its right then exists or may thereafter come into existence and may assign, as security for such payment, any of its leases, franchises, permits, and contracts; and in any such indenture the authority may mortgage any of its properties, including any properties thereafter acquired by it. Any such pledge of revenues shall be valid and binding from the time it is made, and the revenues so pledged and thereafter received by the authority and any property of the authority so mortgaged shall immediately become subject to the lien of such pledge without any physical delivery thereof or further act. The lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have actual notice thereof, from the time a statement is filed in the office of the judge of probate of the county in which is located the principal office of the authority. Such notice need state only the date on which the resolution authorizing the issuance of the bonds was adopted by the board, the principal amount of bonds issued, a brief description of the revenues so pledged, and also a brief description of any property mortgaged or any property the revenue from which is pledged. In any indenture or resolution authorizing the issuance of bonds and pledging for the benefit thereof revenues from any one or more of its parking facilities, the authority shall have the power to include provisions customarily contained in instruments securing evidence of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the collection, segregation, and application of any rental or other revenues due to or become due to the authority, the terms to be incorporated in any lease agreement respecting any property of the authority, the maintenance and insurance of any building or structure owned by the authority, the creation and maintenance of special funds from any revenue of the authority, and the rights and remedies available in the event of default to the holder of the bonds or the trustee under the indenture, all as the board shall deem advisable and as shall not be in conflict with this subpart. If there be any default by the authority in payment of the principal of or the interest on the bonds or in any of the agreements on the part of the authority that may properly be included in any indenture securing the bonds, any holder of any of the bonds or any of the coupons, or the trustee under any indenture if so authorized in such indenture, may, in addition to any other remedies herein provided or otherwise available, either at law or in equity, by suit, action, mandamus, or other proceedings, enforce payment of such principal or interest and compel performance of all duties of the board and officers of the authority, and shall be entitled as a matter of right and regardless of the sufficiency of any such security to the appointment of a receiver in equity with all the powers of such receiver for the operation and maintenance of the property of the authority covered by such indenture and the collection, segregation, and application of revenues therefrom. The indenture may also contain provisions restricting the individual rights of action of the holders of the bonds and coupons.



Section 45-37A-56.36 - Use of proceeds from sale of bonds.

The proceeds derived from the sale of any bonds, other than refunding bonds may be used only to pay the cost of acquiring, constructing, improving, enlarging, and equipping the parking facilities or property with respect to which they were issued, as may be specified in the proceedings in which the bonds are authorized to be issued. Such cost shall be deemed to include the following: The cost of any land forming a part of such facilities; the cost of labor, material, and supplies used in any such construction, improvement, or enlargement, including architects’ and engineers’ fees and the cost of preparing contract documents and advertising for bids; the purchase price of and the cost of installing equipment for the facilities; the cost of landscaping the lands forming a part of such facilities and of constructing and installing roads, sidewalks, curbs, gutters, and utilities in connection with the facilities; legal, fiscal, and recording fees and expenses incurred in connection with such facilities; and interest on the bonds for a reasonable period prior to and during the time required for such construction and equipment and for not exceeding 18 months after completion of such construction and equipment. If any of the proceeds derived from the sale of the bonds remains undisbursed after completion of such work and payment of all of the costs and expenses, such balance shall be used for retirement of the principal of the bonds of the same issue.



Section 45-37A-56.37 - Refunding bonds.

The authority may at any time and from time to time issue refunding bonds for the purpose of refunding the principal of and the interest on any bonds of the authority theretofore issued hereunder and then outstanding, whether or not such principal and interest shall have matured at the time of such refunding, and for the payment of any expenses incurred in connection with such refunding and any premium necessary to be paid in order to redeem, retire, or purchase for retirement the bonds to be refunded. The proceeds derived from the sale of any refunding bonds shall be used only for the purposes for which the refunding bonds were authorized to be issued. Any such refunding may be effected either by sale of the refunding bonds and the application of the proceeds thereof, or by exchange of the refunding bonds for the bonds or interest coupons to be refunded thereby; provided that the holders of any bonds or coupons so to be refunded shall not be compelled without their consent to surrender their bonds or coupons for payment or exchange prior to the date on which they may be paid or redeemed by call of the authority under their respective provisions. All provisions of this subpart pertaining to bonds of the authority that are not inconsistent with this section, to the extent applicable, shall also apply to refunding bonds issued by the authority. The authority may at any time and from time to time issue bonds for the purpose of so refunding the principal of and the interest on any of its bonds and for any other purpose for which it is authorized to issue bonds, in which event the provisions hereof respecting refunding bonds shall apply only to the portion of such combined issue authorized for refunding purposes and the provisions hereof respecting other financing shall apply to the remaining portion of such combined issue.



Section 45-37A-56.38 - Exemption from taxation.

The bonds issued by the authority and the income therefrom shall be exempt from all taxation in the state. All property and income of the authority shall be exempt from all state, county, municipal, and other local taxation, including license, privilege, or excise taxes; provided, however, this exemption shall not be construed to exempt concessionaires, licensees, tenants, operators, or lessees of or on any parking facility owned by any authority from the payment of any taxes levied by the state, the county, or any municipality in the state.



Section 45-37A-56.39 - Investment in bonds.

The governing body of any county, city, or town within this state is authorized in its discretion to invest in bonds of the authority any idle or surplus money held in its treasury.



Section 45-37A-56.40 - Eligibility of bonds as investments for trust funds.

Bonds issued under this subpart are hereby made legal investments for executors, administrators, trustees, and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary’s authority. Such bonds shall be legal investments for savings banks and insurance companies organized under the laws of the state.



Section 45-37A-56.42 - Contracting and purchasing restrictions.

Laws, regulations, and ordinances relating to the advertising and award of construction contracts and purchase contracts made by or in behalf of the authorizing subdivision shall be applicable to any authority granted permission to incorporate by the authorizing subdivision. Nothing herein shall exempt such authorities from laws relating to surety bond requirements for such contracts.



Section 45-37A-56.43 - Audit; inspection of records.

(a) At least once every 12 months subsequent to the date whereon an authority is created hereunder, the city shall appoint an expert accountant who shall make an examination and audit of the records, books, and accounts of the authority and shall make a report in writing to the city and the authority as to his or her examination and audit. The accountant’s compensation shall be payable out of the funds of the authority.

(b) The records of the authority shall constitute public records. Every citizen shall have the right to inspect such records. The officer having custody of such records shall be obligated to furnish to any citizen a certified copy of any such record on the citizen’s demand and payment to the authority of the same fee as is payable to the judge of probate of the county for furnishing certified copies of records of the probate court.



Section 45-37A-56.44 - Dissolution of authority.

At any time when no bonds of the authority are outstanding, the authority may be dissolved upon the filing with the judge of probate, in the county in which is filed the certificate of incorporation, of an application for dissolution, which shall be subscribed by each of the members of the board and sworn to by each member before an officer authorized to take acknowledgments to deeds. Upon the filing of such application for dissolution, the authority shall cease to exist. The judge of probate shall receive and record the application for dissolution in an appropriate book of record in his or her office. Upon dissolution, all rights, title, and interest of the authority in property shall be vested in the city.



Section 45-37A-56.45 - Construction with other laws.

The provisions of this subpart are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with this subpart.






Part 3 - Trains.

Section 45-37A-56.70 - Obstruction of streets, roads, etc.

(a) This section shall only apply in Jefferson County.

(b)(1)a. It shall be unlawful for any railroad train to obstruct any public street, road, or highway crossing-at-grade within a Class 1 municipality in the county for more than five minutes.

b. The railroad corporation or company that owns or operates a train violating this subdivision is liable for a civil penalty not exceeding one thousand dollars ($1,000) for each violation.

(2) A train crew, yard crew, or engine crew of a train blocking a public crossing shall immediately take all reasonable steps, consistent with safe operation of that train, to clear the crossing upon receiving information from a law enforcement officer, member of a fire department, or operator of an emergency vehicle that emergency circumstances require the clearing of the crossing.

(3) If a train is stopped on a railroad track and is obstructing a public street, road, or highway crossing-at-grade, the train crew, yard crew, or engine crew shall exercise good faith judgment to determine how long the train will be stopped on the track and shall inform the local law enforcement agency, fire department, and rescue squads.

(4) No member of a train crew, yard crew, or engine crew of a railroad, which is a common carrier, shall be held personally responsible or found guilty of violating this section upon reasonable proof that the occupying or blocking of the street, road, or highway crossing-at-grade was necessary to comply with the orders or instructions either written or oral of his or her employer or its officers or supervisory officials. This subdivision shall not relieve the employer or railroad from any responsibility placed upon the employee or railroad by state laws or by municipal ordinances; provided further, that nothing contained in this section shall affect any civil tortious responsibility of the agent, servants, employees, and the railroad itself.

(c) It is a defense to prosecution under this section when a train has obstructed a street, railroad crossing, or public highway due to an act of God, a break down of the train, or acts of vandalism.

(d) Each municipality shall have full authority to prosecute violations of this section in the municipal court as a violation of municipal law, and to participate in joint programs with the railway operators to eliminate street crossings and install guard devices on other street crossings.












Article 6 - Brighton.



Article 7 - Brookside.



Article 8 - Brownville.



Article 9 - Cardiff.



Article 10 - Center Point.

Section 45-37A-100.01 - Traffic safety system authorized; legislative findings.

(a) The City of Center Point, Alabama, by ordinance, may provide for the implementation of an automated traffic safety system within the city as provided for in this article.

(b) The Legislature finds and declares the following:

(1) Vehicles that violate traffic control regulations and signage have been and are a dangerous problem in the City of Center Point.

(2) Studies have found that automated traffic camera enforcement in a municipal area is a highly accurate method for detecting violations of traffic control regulations and signage and is very effective in reducing the number of traffic violations and decreasing the number of traffic accidents, deaths, and injuries.

(3) Current Alabama law provides that failing to stop and remain stopped at a traffic control signal which is emitting a steady red signal is a criminal misdemeanor. Current Alabama law also provides that failing to abide by traffic signage or speed limits is also a criminal misdemeanor. Under Alabama law one who commits any of these misdemeanors is subject to prosecution only if the misdemeanor was witnessed by either a duly empowered police officer or other witness who makes a verified complaint to a sworn magistrate.

(4) A reduction in the number of drivers exceeding speed limits and running red lights and stop signs through a program utilizing photographic evidence and enforcement through the imposition of civil fines will help promote and protect the health, safety, and welfare of the citizens of the City of Center Point. A duly enacted local act of the Legislature could grant to the City of Center Point the authority to establish a program to enforce traffic signal violations, stop sign violations, and speeding violations by the use of photographic evidence and the imposition of civil fines.

(5) By providing for the use of automated traffic cameras in traffic signal enforcement, stop sign enforcement, and speed limit enforcement in the City of Center Point, the Legislature expects to decrease the occurrence in the city of traffic signal violations, stop sign violations, and speeding violations.



Section 45-37A-100.02 - Definitions.

As used in this article, the following terms shall have the following meanings:

(1) CITY. The City of Center Point, Alabama.

(2) CIVIL VIOLATION. A violation of the ordinance authorized by this article, the penalty for which violation shall be the payment of a fine, the enforcement of which will not be otherwise permissible.

(3) FINE. The monetary amount assessed by the City of Center Point pursuant to the ordinance authorized by this article for a determination of civil liability for a traffic signal violation, stop sign violation, or speeding violation, which may include administrative hearing costs associated with the infraction.

(4) OWNER. The owner of a motor vehicle as shown on the motor vehicle registration records of the Alabama Department of Revenue or the analogous department or agency of another state or nation. The term shall not include motor vehicles displaying dealer license plates, in which event owner shall mean the person to whom the vehicle is assigned for use; nor shall the term include the owner of any stolen motor vehicle, in which event owner shall mean the person who is guilty of stealing the motor vehicle and who was operating the vehicle at the time of the civil violation.

(5) PHOTOGRAPHIC STOP SIGN TRAFFIC ENFORCEMENT SYSTEM. A system that:

a. Consists of a still camera system and full motion video camera system, 30 frames per second or greater; and

b. Is capable of producing at least two separate recorded images, such as,

1. An image of the rear of a vehicle prior to entering the intersection; and

2. An image of the rear of the vehicle showing the license plate.

(6) PHOTOGRAPHIC TRAFFIC SIGNAL ENFORCEMENT SYSTEM. A system that:

a. Consists of a still camera system and full motion video camera system, 30 frames per second or greater, installed to work in conjunction with an electrically operated traffic control signal; and

b. Is capable of producing at least three separate recorded images, such as,

1. An image of the rear of a vehicle prior to entering the intersection on a red signal.

2. An image of the rear of the vehicle showing the license plate; and

3. An image of the rear of the vehicle in or through the intersection when the red signal is visible.

c. All images shall be synchronized to a single time source and provide the elapsed time between the first, second, and third photographs or digital images specified in paragraph b.

(7) PHOTOGRAPHIC VEHICLE SPEED ENFORCEMENT SYSTEM. A system that:

a. Has a mobile or fixed electronic speed enforcement system, or both, which is certified and in compliance with the rules of the Federal Communications Commission; and

b. Is capable of producing two or more recorded images, at least one depicting the license plate attached to the rear of a vehicle being operated at a speed in excess of the applicable speed limit.

(8) RECORDED IMAGE. An image recorded by the system depicting the rear of a vehicle which is automatically recorded as a photograph or digital image, which also depicts the recorded speed, date, location, and time of the recorded image.

(9) SPEEDING VIOLATION. Any violation of a motor vehicle at a speed that exceeds the legal maximum speed limits set forth in or adopted pursuant Article 8, consisting of Sections 32-5A-170 to 32-5A-178, inclusive, Chapter 5A, Title 32, or of any combination thereof; provided, however, that speed limits set by action of the Center Point City Council, if any, shall supersede the limits set in Article 8, consisting of Sections 32-5A-170 to 32-5A-178, inclusive, Chapter 5A, Title 32. A speeding violation shall be a civil violation as defined in this article.

(10) SPEED LIMIT. The established maximum speed limit on a given roadway prescribed by law.

(11) STOP SIGN. A fixed sign of the type authorized by the Alabama Department of Transportation which requires a vehicle to come to a complete stop before entering the intersection.

(12) STOP SIGN VIOLATION. Any violation of Section 32-5A-112, wherein a vehicle proceeds into an intersection after failing to stop at a clearly marked stop line. A stop sign violation shall be a civil violation as defined in this article.

(13) TRAFFIC CONTROL SIGNAL. Any device, whether manually, electrically, or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed as defined in Section 32-1-1.1.

(14) TRAFFIC SIGNAL VIOLATION. Any violation of Section 32-5A-31, Section 32-5A-32, or Section 32-5A-35, or of any combination thereof, wherein a vehicle proceeds into a signalized intersection at a time while the traffic control signal for that vehicle’s lane of travel is emitting a steady red signal. A traffic signal violation shall be a civil violation as defined in this article.

(15) TRAINED TECHNICIAN. A sworn law enforcement officer or a person certified by the Alabama Peace Officers’ Standards and Training Commission (APOSTC), employed or contracted by the city, who has received instruction and training in the proper use of the photographic traffic signal enforcement system, the photographic stop sign enforcement system, and the photographic vehicle speed enforcement system used by the city, the city’s traffic engineer, or the city’s designee.



Section 45-37A-100.03 - Adoption of ordinance for photographic traffic signal enforcement; fines.

(a) The city as provided in this article, is empowered to adopt an ordinance providing for the utilization by the city or its designee of a photographic traffic signal enforcement system, a photographic stop sign enforcement system, and a photographic vehicle speed enforcement system to detect and record traffic signal violations, stop sign violations, and speeding violations in the city, to issue notices of civil violations by mail, and to collect fines for the recorded traffic signal violations, stop sign violations, and speeding violations which may occur within the corporate limits of the city as provided in this article.

(b)(1) Fines collected pursuant to an ordinance authorized by this article for traffic signal violations and stop sign violations shall not exceed one hundred ten dollars ($110).

(2)a. Except for speeding violations that occur in school zones, fines collected pursuant to an ordinance authorized by this article for speeding violations shall not exceed the fines as shown in the following table. The following fine shall apply to the owner when captured by the photographic vehicle speed enforcement system where the vehicle was recorded as traveling at the following speeds over the speed limit

b. The fines stated in paragraph a. shall be doubled if the violation occurs and was electronically recorded within a segment of the roadway or intersection designated with signage or signals as a school zone, only during school hours when school is in session and one hour before and after school hours.

(3) The first ten dollars ($10) of each fine authorized by this article and collected by the city or its designee shall be paid to the Alabama Criminal Justice Information Center as compensation for record keeping with respect to violation notices issued pursuant to this article.

(4) Administrative hearing costs shall be assessed only in contested cases. A person who is found liable after an administrative hearing or who requests an administrative hearing and thereafter fails to appear at the time and place of the hearing shall pay the fine amount plus any late fee in addition to a thirty dollar ($30) administrative hearing fee. If the person is found not liable at the administrative hearing, the thirty dollar ($30) administrative hearing fee will not be assessed or any fine and fee paid related to that citation shall be refunded.

(c) The city or its designee may place photographic traffic signal enforcement systems, photographic stop sign enforcement systems, and photographic vehicle speed enforcement systems at locations within the city without notice of the specific location and may change locations without public notice.

(d) The city or its designee shall post a sign or signs at each intersection at which a photographic traffic signal enforcement system or photographic stop sign enforcement system is located informing motorists that such devices are in operation at the intersection. The city or its designee shall post a sign or signs along each roadway or street at which a photographic vehicle speed enforcement system is located informing motorists that such a device is in operation.

(e) The city may contract with a vendor to perform services authorized by this article.



Section 45-37A-100.04 - Notice of violation.

(a) The city or its designee shall mail a notice of violation by United States mail to the owner of the motor vehicle which is recorded by the photographic traffic signal enforcement system, photographic stop sign enforcement system, or photographic vehicle speed enforcement system while committing a traffic signal violation, stop sign violation, or speeding violation. The notice shall be sent not later than the 30th day after the date the traffic signal violation, stop sign violation, or speeding violation is recorded to:

(1) The owner’s address as shown on the registration records of the Alabama Department of Revenue; or

(2) If the vehicle is registered in another state or country, to the owner’s address as shown on the motor vehicle registration records of the department or agency of the other state or country analogous to the Alabama Department of Revenue.

(b) A notice of violation issued under this article shall contain all of the following:

(1) Description of the violation.

(2) The date, time, and location of the violation.

(3) A copy of a recorded image of the vehicle.

(4) The amount of the fine to be imposed for the violation.

(5) The date by which the fine shall be paid.

(6) A statement that the person named in the notice of violation may pay the fine in lieu of appearing at an administrative hearing.

(7) Information that informs the person named in the notice of violation:

a. Of the right to contest the imposition of the fine in an administrative hearing.

b. Of the manner and time in which to contest the imposition of the fine.

c. That failure to pay the fine or to contest liability is an admission of liability.

(8) A statement that a recorded image is evidence in a proceeding for the imposition of a fine.

(9) A statement that failure to pay the fine within the time allowed shall result in the imposition of a late penalty not exceeding twenty-five dollars ($25).

(10) Any other information deemed necessary by the city or its designee.

(c) A notice of violation under this article is presumed to have been received on the 10th day after the date the notice of violation is placed in the United States mail.

(d) A fine imposed pursuant to this article shall be paid within 30 days of the 10th day after the date the notice of violation is mailed.

(e) It shall be within the discretion of the trained technician to determine which of the recorded traffic signal violations, stop sign violations, and speeding violations are to be enforced based upon the quality and legibility of the recorded image.



Section 45-37A-100.05 - Administrative hearings; contesting liability; fines and costs; affirmative defenses.

(a) An administrative hearing officer appointed by the mayor of the city is vested with the power and jurisdiction to conduct administrative hearings of civil violations provided for in this article.

(b) A person who receives a notice of violation may contest the imposition of the fine by submitting a request for an administrative hearing of the civil violation, in writing, within 15 days of the 10th day after the date the notice of violation is mailed. Upon receipt of a timely request, the city or its designee shall notify the person of the date and time of the administrative hearing by United States mail.

(c) Failure to pay a fine or to contest liability in a timely manner is an admission of liability in the full amount of the fine assessed in the notice of violation.

(d) Any fine imposed pursuant to this article shall not be collected if, after a hearing, the administrative hearing officer appointed by the mayor of the city enters a finding of no liability.

(e) If an administrative hearing is requested, the city shall have the burden of proving the traffic signal violation, stop sign violation, or speeding violation by a preponderance of the evidence. The reliability of the photographic traffic signal enforcement system or photographic stop sign enforcement system used to produce the recorded image of the violation may be attested to by affidavit of a trained technician. An affidavit of a trained technician that alleges a violation based on an inspection of the pertinent recorded image is admissible in a proceeding under this article and is evidence of the facts contained in the affidavit.

(f) The notice of violation, the recorded and reproduced images of the traffic signal violation, stop sign violation, or speeding violation, regardless of the media on which they are recorded, accompanied by a certification of authenticity of a trained technician, and evidence of ownership of a vehicle as shown by copies or summaries of official records shall be admissible into evidence without foundation unless the administrative hearing officer finds there is an indication of untrustworthiness, in which case the city shall be given a reasonable opportunity to lay an evidentiary foundation.

(g) All other matters of evidence and procedure not specifically addressed in this article shall be subject to the rules of evidence and the rules of procedure as they apply in the small claims courts of this state, except that on any petition to the Jefferson County Circuit Court for trial de novo, the evidence and procedures shall be as for any civil case in the district court except as otherwise provided in this article.

(h) A person who is found liable for a civil violation pursuant to this article after an administrative hearing, or who requests a hearing and thereafter fails to appear at the time and place of the hearing, is liable for administrative hearing costs and fees set out herein in addition to the amount of the fine assessed for the violation. A person who is found liable for a civil violation after an administrative hearing shall pay the fine and costs within 10 days of the hearing.

(i) Whenever payment of a fine is owed to the city, the amount of the fine as set by ordinance may not be increased, decreased, or abated by the city, and the liability may be satisfied only by payment.

(j) It shall be an affirmative defense to the imposition of civil liability under this article, to be proven by a preponderance of the evidence, any of the following:

(1) The traffic control signal was not in proper position and sufficiently visible to an ordinarily observant person.

(2) The operator of the motor vehicle was acting in compliance with the lawful order or direction of a police officer.

(3) The operator of the motor vehicle violated the instructions of the traffic control signal so as to yield the right-of-way to an immediately approaching authorized emergency vehicle.

(4) The motor vehicle was being operated as an authorized emergency vehicle under Sections 32-5A-7 and 32-5-213, and the operator was acting in compliance with those sections.

(5) The motor vehicle was stolen or being operated by a person other than the owner of the vehicle without the effective consent of the owner.

(6) The license plate depicted in the recorded image of the violation was a stolen plate and being displayed on a motor vehicle other than the motor vehicle for which the plate had been issued.

(7) The presence of ice, snow, unusual amounts of rain, or other unusually hazardous road conditions existed that would make compliance with this article more dangerous under the circumstances than noncompliance.

(8) There was no sign installed as required by this article near the location at which the violation allegedly occurred warning that a photographic traffic signal enforcement system was being used.

(k) To establish that at the time of the violation the motor vehicle was a stolen vehicle or the license plate displayed on the motor vehicle was a stolen plate, the owner shall submit proof acceptable to the hearing officer that the theft of the vehicle or license plate, prior to the time of the violation or promptly following the theft, had been timely reported to the appropriate law enforcement agency.

(l) No person who rents to another person or is the lessor of a motor vehicle pursuant to a written lease agreement, nor any affiliates thereof, shall be liable for a photographic stop sign traffic enforcement system, photographic vehicle speed enforcement system, or photographic traffic signal enforcement system violation involving such motor vehicle during the period of the rental or lease, provided that, upon request of the city or its designee received within 60 days after the violation occurred, such person provides to the city within 30 days after receipt of such request the name and address of the renter or lessee of the motor vehicle. The driver’s license number of the renter or lessee may be subsequently specifically requested by the city or its designee if needed for the enforcement of this article. Upon the provision by the lessor, its affiliate, or its designee, of the information as described in this subsection, the city or its designee may issue a new notice of violation to the renter or lessee of the vehicle in the same manner it would issue a notice of violation to an owner pursuant to Section 45-37A-100.04, except that the notice shall be sent no later than 30 days after receiving the renter’s or lessee’s information from the person, or any affiliate thereof, who rented or leased the motor vehicle. The renter or lessee may be held liable for the violation in the same manner that an owner may be held liable pursuant to this article.

(m) Notwithstanding anything in this article to the contrary, a person who fails to pay the amount of a fine or to contest liability in a timely manner is nevertheless entitled to an administrative hearing on the violation if either of the following occur:

(1) The person files a sworn affidavit with the hearing officer stating the date on which the person received the notice of violation that was mailed to the person, if such notice was not received by the 10th day after same was mailed as set out in subsection (a) of Section 45-37A-100.04.

(2) Within 15 days of the date of actual receipt of such notice, such person requests an administrative hearing.



Section 45-37A-100.06 - Order of administrative hearing officer; judicial review.

(a) Following an administrative hearing, the administrative hearing officer shall issue an order stating all of the following:

(1) Whether the person charged with the civil violation is liable for the violation.

(2) If the person is found to be liable, the amount of the fine assessed against the person, along with the fees and costs provided for herein.

(b) Orders issued under this section may be filed in the office of the judge of probate in any county in Alabama, and shall operate as a judicial lien in the same manner and with the same weight and effect as any other civil judgment filed therein.

(c) A person who is found liable after an administrative hearing may challenge that finding of civil liability in the Jefferson County Circuit Court, by filing a petition for judicial review with the Jefferson County Circuit Court. The petition for judicial review shall be filed not later than the 14th day after the date on which the administrative hearing officer entered the finding of civil liability. The filing of a petition for judicial review shall stay the enforcement of the fine. After a petition for judicial review has been filed, civil liability shall be determined by the circuit court by trial de novo pursuant to the jurisdiction granted in Section 12-11-30.



Section 45-37A-100.07 - Petition for judicial review.

The circuit court hearing a petition for judicial review shall utilize the procedures applicable to proceedings in the Jefferson County District Court with all of the following qualifications:

(1) The proceedings shall retain their civil nature with the circuit court applying the preponderance of the evidence standard.

(2) If the person is adjudicated by the circuit court to be responsible for payment of the fine, circuit court costs shall be owed by the person adjudicated responsible, with 100 percent of those court costs collected to be retained by the circuit court, which costs shall be calculated in the same manner as court costs for criminal appeals from the Jefferson County District Court, provided that, in the event the circuit court finds the person petitioning for judicial review to not be responsible, any fine or fee paid, related to that citation, shall be refunded by the city.

(3) Regardless of the civil nature of the proceedings, the circuit court may assign case numbers as for criminal appeals or civil appeals and place the appeals on criminal dockets in the same manner as criminal appeals from the Jefferson County District Court or on civil dockets in the same manner as civil appeals from the Jefferson County District Court.

(4) The circuit court shall sit as trier of both fact and law in the civil proceedings in the circuit court.

(5) The city shall be responsible for providing an attorney to represent the city in the circuit court proceedings.



Section 45-37A-100.08 - Identifying owner of vehicle.

In the event the evidence produced by a photographic traffic signal enforcement system, a photographic stop sign enforcement system, or a photographic vehicle speed enforcement system does not produce an image of the license plate with sufficient clarity for a trained technician to determine the identity of the owner, and if the identity thereof cannot otherwise be reliably established, then no notice of violation may be issued pursuant to this article. If, however, a notice of violation is issued, to the degree constitutionally allowed, those issues related to the identity of the vehicle or its owner shall affect the weight to be accorded the evidence and shall not affect its admissibility.



Section 45-37A-100.09 - Late fees; record of civil violations.

The city may provide by ordinance that late fees not exceeding twenty-five dollars ($25) shall attach to untimely paid fines that are authorized pursuant this article and imposed pursuant to this article. No person may be arrested or incarcerated for nonpayment of a fine or late fee. No record of an adjudication of civil violation made under this article shall be listed, entered, or reported on any criminal record or driving record, whether the record is maintained by the city or an outside agency. An adjudication of civil violation provided for in this article shall not be considered a conviction for any purpose, shall not be used to increase or enhance punishment for any subsequent offense of a criminal nature, shall not be considered a moving violation, and shall not be used by any insurance company to determine or affect premiums or rates. The fact that a person is held liable or responsible for a fine for a traffic signal violation, stop sign violation, or speeding violation shall not be used as evidence that the person was guilty of negligence or other culpable conduct, and as evidence in any other proceedings if it is or becomes admissible under the rules of evidence applicable therein.



Section 45-37A-100.10 - Civil actions.

The city is authorized to file civil actions to enforce the provisions of an ordinance authorized by this article, including, but not limited to, pursuing collection actions to obtain judgments for unpaid fines or fees, or both, imposed under an ordinance authorized by this article, by lawful means to secure payments of the same.



Section 45-37A-100.11 - Statistical data.

(a) The city shall keep statistical data regarding the effectiveness of photographic traffic signal enforcement systems or photographic stop sign enforcement systems in reducing traffic control device violations and intersectional collisions and shall communicate the data on an annual basis to the Alabama Department of Transportation and the Alabama Criminal Justice Information Center.

(b) The city shall keep statistical data regarding the effectiveness of automated photographic speeding enforcement systems in reducing speeding violations and collisions and shall communicate the data on an annual basis to the Alabama Department of Transportation and the Alabama Criminal Justice Information Center.



Section 45-37A-100.12 - Control devices and timing.

The placement of control devices in the city and timing of yellow lights and red light clearance intervals shall conform to the most recent edition of the Traffic Engineering Handbook. It shall be presumed that such devices and timing are in compliance with this section unless the contrary is shown by a preponderance of the evidence.



Section 45-37A-100.13 - Criminal violations.

No fine may be imposed and no adjudication of liability for a civil violation may be made under this article if the operator of the vehicle was arrested or was issued a citation and notice to appear by a sworn police officer for a criminal violation of any portion of Article 2, commencing with Section 32–5A–30, Chapter 5A, Title 32, including, but not limited to, Sections 32-5A-31, 32-5A-34, and 32-5A-35, or any other municipal ordinance which embraces and incorporates the statutes contained in that article, and which occurred simultaneously with and under the same set of circumstances that were recorded by the photographic traffic signal enforcement system, the photographic stop sign enforcement system, or the photographic vehicle speed enforcement system.



Section 45-37A-100.14 - Civil action against person operating vehicle.

Any person against whom a determination of liability for a civil violation is made pursuant to an ordinance authorized by this article, and who actually pays the fine imposed thereby shall have a cause of action against any person who may be shown to have been operating the vehicle recorded at the time of the violation for the amount of the fine actually paid plus any consequential or compensatory damages and a reasonable attorney fee, without regard to the rules regarding joint and several liability, contribution, or indemnity provided, however, that as a condition precedent to the bringing of a civil action, that the person held responsible for payment of a fine shall first make written demand on the other person for reimbursement of the fine, giving a minimum of 60 days to remit payment, and if reimbursement is fully made within the 60-day period then the cause of action shall be extinguished and no attorney fees or other damages shall attach to the reimbursement. Any cause of action brought pursuant to this section shall be commenced within two years from the date of the payment of the fine for a traffic signal violation, stop sign violation, or speeding violation.






Article 11 - East Lake.



Article 12 - East Thomas.



Article 13 - Elyton.



Article 14 - Ensley.



Article 15 - Fairfield.

Part 1 - City Council.

Section 45-37A-150.01 - Establishment of districts.

(a) The City Council of the City of Fairfield, may, not less than six months prior to the next regular general municipal election in 1992, by ordinance adopted by a majority of the membership of the council, divide the municipality into six single-member districts and designate the districts as numbers one through six, pursuant to subsection (b). The ordinance shall provide that candidates for election for a place on the council shall reside within the boundaries of the district for which he or she seeks election, and shall continue to so reside in the district he or she represents so long as he or she remains a member of the council. Candidates for election to a place on the council shall have resided within the district from which he or she seeks election for a period of 90 days immediately preceding the date of the election. Only electors residing within a district shall be entitled to vote for candidates seeking election for the district.

(b) Establishment of the six single-member districts provided for by this part, and the composition and description of same by metes and bounds, shall, as nearly as practicable, conform to the six wards established by Ordinance No. 794 of the City Council of the City of Fairfield, adopted December 21, 1987, and approved, together with Ward Plan A, by the United States Department of Justice, Civil Rights Division, pursuant to the 1965 Voting Rights Act, as amended, on March 28, 1988, and the ordinance and Ward Plan A are hereby adopted by reference as if fully set out herein. The districts established as provided by this part, shall be as nearly equal in population as is practicable. The municipal clerk, within five days after adoption by the city council of the changes provided for by this part, or before, shall file with the judge of probate of the county in which the municipality lies, a certified copy of Ordinance No. 794, together with supporting documents and accompanied by a map or plat of the city, showing the boundaries of such wards. The adopted by the city council enacting the changes in the government of the City of Fairfield provided for by this part, along with such supporting documents and map or plat of the city, as may be required by law or necessary to show the boundaries of the districts.

(c) In addition to the election of six single-member district council members, there shall be one member, to be designated the president of the city council, who shall be elected at-large by all qualified electors voting thereon. Such member shall reside within the city limits of the City of Fairfield and shall continue to reside so long as he or she shall serve. The candidates for such position shall have resided within the city limits 90 days immediately preceding the date of the election. Only qualified electors residing within the city limits shall be eligible to vote for candidates seeking at-large membership on the council. Such at-large member shall be in addition to the mayor.



Section 45-37A-150.02 - Powers of council.

All legislative powers and other powers granted to cities and towns, and such powers as are now vested in or exercised by the city council, or both, shall be exercised by the council, except those powers conferred on some officers by law or ordinance. The council shall perform the duties required by this article and other applicable provisions of law.



Section 45-37A-150.04 - Vacancies.

(a) In the event of a vacancy of the council, the council shall elect a successor for the remainder of the term from the district from which the riginal district member was elected. Such person shall be a qualified elector in the municipality and shall meet all other legal qualifications required by law for the residency and performance of duties of the office to which elected.

(b) In the event of a vacancy in the office of president of the council, the president pro tempore of the council shall succeed to the presidency of the council for the remainder of the term. The council shall then elect, as soon as practicable, a successor to the president pro tempore and shall also elect to the council, a successor for the remainder of the term from the district from which the original president pro tempore of the council was elected. Such person so elected shall meet all the qualifications and requirements as provided by this part or required by law, in a manner not inconsistent with any provision of this part.



Section 45-37A-150.05 - Qualifications and election of mayor, council members, etc.; resolutions and ordinance.

The council shall judge the qualifications and election of the mayor, the president of the council, and each council member and such other officers as may be elected by the people, and the resolutions and ordinances that may be adopted by the council under this section shall not be subject to the approval or disapproval of the mayor.






Part 2 - Civic Center.

Section 45-37A-151 - Fairfield Civic Center.

(a) This section shall apply only to the City of Fairfield in Jefferson County, Alabama.

(b) Every action taken pursuant to any statutory procedure by the City of Fairfield, and which procedure has been completed in the establishment of the corporation known as the Fairfield Civic Center, and notwithstanding any irregularity or defect in the procedure, shall be and is ratified, confirmed, and given effect in all respects as if all provisions of law relating to the procedure establishing the corporation had been duly and legally complied with. This section shall not apply to any procedures establishing or attempting to establish the corporation which, prior to July 31, 1995, have been held invalid by the Supreme Court of Alabama, the Civil Court of Appeals of Alabama, or by any final decree of the circuit court or other court of like jurisdiction in Jefferson County and from which decree an appeal was not taken to the Supreme Court of Alabama or the Civil Court of Appeals of Alabama within the time provided by law for taking appeals, the validity of which is an issue in any pending suit commenced prior to July 31, 1995.






Part 3 - Taxation.

Section 45-37A-152 - Ad valorem taxes authorized.

(a) The governing body of the City of Fairfield in Jefferson County may levy and collect an additional ad valorem tax at a rate not exceeding 15 mills per each dollar on the value of the taxable property within the city, the proceeds of which tax shall be used exclusively for public educational purposes, provided the rate of such tax, the time it is to continue, and the purpose thereof shall have been first submitted to a vote of the qualified electors of the City of Fairfield and voted for by a majority of those voting at such election. The additional taxes levied and imposed by this section shall become effective October 1, 1986, upon referendum approved by a majority of the qualified electors of the municipality, called by the municipal governing body at the next special, local, or statewide referendum, as provided by law and Amendment 373 to the Constitution of Alabama of 1901, as amended. Such proceeds shall be collected at the same time and in the same manner as existing ad valorem taxes are collected and shall be paid to the City of Fairfield for distribution for public educational purposes.

(b) This section shall be cumulative to any and all other laws or parts of laws relating to ad valorem taxes and the City of Fairfield, except to the extent there is a direct conflict herewith in which event those laws or parts of law are hereby repealed.









Article 16 - Fultondale.

Part 1

Division 1

Section 45-37A-160 - Establishment of pretrial diversion program.

(a) Notwithstanding any other law to the contrary, the City of Fultondale may establish a pretrial diversion program for any defendant within the jurisdiction of the municipal court.

(b) All discretionary powers endowed by a common law and provided by statutes and acts of this state or powers or discretion otherwise provided by law for the City of Fultondale shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the city and the city may contract with any agency, person, or corporation for services related to this article. The city may employ necessary persons to accomplish this article and those persons shall serve at the pleasure of the city.



Section 45-37A-160.01 - Definitions.

For the purposes of this article, the following terms shall have the following meanings:

(1) APPLICATION FEE. A one-time administrative fee imposed by the City of Fultondale as a condition precedent to participation in a pretrial diversion program.

(2) CITY PROSECUTOR. The person or persons charged with the responsibility of prosecuting cases in the City of Fultondale Municipal Court or any legal staff employed by the city prosecutor.

(3) LAW ENFORCEMENT. As defined in subdivision (1) of Section 41-8A-1.

(4) LAW ENFORCEMENT OFFICER. As defined in subdivision (15) of Section 36-25-1, whether employed in the State of Alabama or elsewhere.

(5) MUNICIPAL COURT JUDGE. The Judge of the Municipal Court for the City of Fultondale duly appointed by the city council in accordance with Section 12–14–30, or a special judge appointed by the Mayor of the City of Fultondale in accordance with Section 12-14-34.

(6) OFFENDER. Any person charged with a criminal offense, including, but not limited to, any misdemeanor, violation, or traffic offense, as defined by this code, which was allegedly committed in the corporate limits or police jurisdiction of the City of Fultondale.

(7) PRETRIAL DIVERSION PROGRAM or PROGRAM. A program that allows the imposition by the city or by a designated agency of certain conditions of behavior and conduct for a specified period of time upon an offender which allow the offender to have his or her charges reduced, dismissed without prejudice, or otherwise mitigated should all of the conditions be met during the time frame set by the city’s municipal court judge.

(8) SERIOUS PHYSICAL INJURY. As defined in subdivision (14) of Section 13A-1-2.

(9) SUPERVISION FEE. Any fee other than the application fee imposed by any agency providing supervision of treatment of the offender.



Section 45-37A-160.02 - Application for admittance.

An offender may apply to the city for admittance into the pretrial diversion program.



Section 45-37A-160.03 - Applicants for admittance.

(a) Admittance into the pretrial diversion program is in the sole discretion of the municipal court judge upon application approved by the city prosecutor. An offender deemed by the city prosecutor to be a threat to the safety or well-being of the community shall not be eligible for the program. An offender charged with any of the following types of offenses without the express written consent of the victim shall be ineligible for admittance:

(1) Any offense involving violence or aggression resulting in injury to a law enforcement officer.

(2) Any offense involving eluding or attempting to elude a law enforcement officer.

(3) Any offense involving violence where a weapon was used or where children are victims.

(4) Any driving under the influence charge where serious physical injuries are involved.

(5) Any offense wherein the offender is a public official and the charge is related to the capacity of the offender as a public official.

(b) A person may not be admitted to the program if the person holds a commercial driver license issued in any state, possession, territory, or insular area of the United States.



Section 45-37A-160.04 - Standards for admission.

(a) The city prosecutor may consider an offender for the pretrial diversion program based on any of the following circumstances:

(1) There is a probability justice will be served if the offender is placed in the program.

(2) It is determined the needs of the state, city, and of the offender can be met through the program.

(3) The offender appears to pose no substantial threat to the safety and well-being of the community.

(4) It appears the offender is not likely to be involved in further criminal activity if the offender complies with all conditions imposed pursuant to the program.

(5) The offender will likely respond to rehabilitative treatment or counseling.

(6) The need for restitution for the victim from the offender outweighs the interest of the state and city for incarceration of the offender.

(b) The city prosecutor may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-37A-160.05 - Admission to program.

(a) Upon application by an offender for admission into the pretrial diversion program, and prior to admission thereto and as a part of the evaluation process of the city prosecutor, the city prosecutor may require the offender to furnish information concerning past criminal history, education history, work record, family history, medical or psychiatric treatment or care prescribed or received, psychological tests taken, and any other information concerning the offender which the city prosecutor believes has a bearing on the decision whether or not the offender should be admitted to the program.

(b) The city prosecutor may require the offender to submit to any type of test or evaluation process or interview the city prosecutor deems appropriate in evaluating the offender for admittance into the program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this article. The offender shall provide the city prosecutor written consent to allow the city prosecutor to receive any educational, work, medical, psychiatric, psychological, or other records deemed necessary by the city prosecutor for the evaluation process.



Section 45-37A-160.06 - Program requirements.

(a) Following the decision of the city prosecutor to recommend the offender into the pretrial diversion program, but prior to entry, the city prosecutor and the offender shall enter into a written agreement stating the conditions of the participation of the offender in the program. The agreement shall include, but not be limited to, all of the following:

(1) A voluntary waiver of the right of the offender to a speedy trial.

(2) An agreement to the tolling, while in the program, of periods of limitations established by statutes or rules of court.

(3) An agreement to the conditions of the program established by the city prosecutor.

(4) If there is a victim of the charged crime, an agreement to the restitution repayment within a specified period of time and in an amount to be determined by the city prosecutor taking into account circumstances of the offender and the victim.

(5) A waiver in writing of the right of the offender to a jury trial.

(6) Submission of a written plea of guilty to the offense or offenses charged or agreed upon included offenses, together with an agreement as to whether the case is to be dismissed upon successful completion of the program, and an agreement, if there be any, as to the recommended sentence should a sentence be imposed.

(b) In addition to those requirements set forth in subsection (a), or as a condition of continued participation in the program, the city prosecutor may require the offender to agree to any of the following terms or conditions:

(1) To participate in substance abuse treatment.

(2) To participate in an education setting to include, but not be limited to, K-12, college, job training, trade school, GED classes, or basic education courses.

(3) If appropriate, to attempt to learn to read and write the English language.

(4) To financially support his or her children or pay any court ordered child support.

(5) To refrain from the use of drugs or alcohol or frequenting places where drugs or alcohol are sold or used.

(6) To not commit any criminal offense.

(7) To refrain from contact with certain named persons or premises.

(8) To maintain or seek employment.

(9) To not leave the State of Alabama without prior written consent of the city attorney or supervising agency or personnel.

(10) To maintain a residence approved by the city prosecutor or supervising agency or personnel.

(11) To attend individual, group, financial, chemical addiction, family, mental health, sex offender, or anger management counseling.

(12) To pay all court costs, fees, fines, and worthless checks, and obey any other lawful court order associated with the offense or offenses for which the offender has entered the program, or any other case.

(13) To refrain from the possession or use of any deadly weapon or dangerous instrument as defined in Section 13A-1-2.

(14) To pay supervision fees and application fees pursuant to this article.

(15) To observe curfews or home detention or travel constraints as set out in the agreement signed by the offender.

(16) To have restitution, court costs, fees, child support, and any other moneys withheld or garnished from the wages or salary of the offender or withheld from any Alabama income tax due the offender, or from any available insurance policy, or forfeited from any other real or personal property of the offender, and applied to the above.

(17) To be admitted to a drug or alcohol treatment program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse.

(18) To submit to periodic or random drug testing as part of the program and other terms and conditions related to substance abuse as the city prosecutor may direct.

(19) To waive in writing the right of the offender to a probation hearing in the event of termination or withdrawal from the program.

(20) To any other terms or conditions as the city prosecutor or his or her designee and the offender may agree to in the above-stated agreement, it being the purpose of this article to allow the city prosecutor broad discretion in designing a program specifically for each offender and his or her particular circumstances.

(21) When applicable, to be required to pay supervision fees to the agency or entity responsible for monitoring and verifying the compliance of the offender with the terms of the program set forth by the city prosecutor. The fees shall be paid by the offender to the supervising entity in a timely manner.



Section 45-37A-160.07 - Fees.

(a) An offender may be assessed a nonrefundable application fee when the offender is approved for the pretrial diversion program. The amount of the assessment for participation in the program shall be in addition to any court costs, fees, and assessments for the Crime Victim’s Compensation Fund, Department of Forensic Sciences assessments, drug, alcohol, or anger management treatment required by law, and any costs of supervision, treatment, and restitution for which the offender may be responsible. A schedule of payments for any of these fees may be established by the city prosecutor.

(b) The following application fees shall be applied to offenders accepted into the program:

(1) Misdemeanor offenses and driving under the influence: One thousand dollars ($1,000).

(2) Traffic offenses not including driving under the influence: Five hundred dollars ($500).

(3) Violations: Three hundred dollars ($300).

(c) The application fees required by this article shall be collected by the Fultondale Municipal Court Director. The fees shall be disbursed as follows: Eighty percent to the correction fund and 20 percent to the Municipal Court Judicial Administrative Fund as established by the City of Fultondale and used for the purpose of the fund.

(d) An applicant offender may not be denied access into the pretrial diversion program based solely on the inability of the offender to pay the application fee. Application fees may be waived or reduced for just cause, including indigency of the offender, at the discretion of the city. Any determination of the indigency of the offender for purposes of program fee mitigation shall be made by the city, but shall be granted only upon the determination by the municipal court judge that there is no reasonable likelihood within the reasonably foreseeable future that the offender will have the ability to pay the application fee.



Section 45-37A-160.08 - Collection and disbursement of fees.

Application fees required by this article shall be collected by the Director of the Municipal Court for the City of Fultondale. The fees shall be disbursed to each entity or department as allocated by Section 45-37A-160.07.



Section 45-37A-160.09 - Terms and conditions.

(a) Upon acceptance of an offender into the pretrial diversion program by the city prosecutor, the city prosecutor and the offender shall submit the written application of the offender, the acceptance of the offender by the city prosecutor, and the agreement between the city prosecutor and the offender to the municipal court judge presiding over the affected case of the offender for approval. The offender shall also enter a plea of guilty to the charge or charges involved. If the municipal court judge rejects the agreement and guilty plea, any money paid by the offender in satisfaction of the application fee shall be refunded to the offender. The offender shall still be liable for any actual expenses already incurred by the city prosecutor or any agency or service provider in furtherance of the application and evaluation process and the same shall be deducted from any money so refunded to the offender.

(b) Upon approval of the agreement and acceptance of the guilty plea, the court shall expressly retain jurisdiction of the case, any other provision of law notwithstanding, and may withdraw and file the case or otherwise place it on an administrative docket until such time as the court has been notified that the offender has fulfilled the terms of the agreement, has been terminated from the program, or has otherwise withdrawn from the program. Imposition of punishment by the court shall be deferred until the offender has successfully completed the program or is terminated from the program.

(c) In the event the offender is terminated from the program, the municipal court judge shall impose appropriate punishment in the same manner as with any plea of guilty or finding of guilty and shall not be bound by the terms of agreement as to what punishment to impose.

(d) Upon successful completion of the program by the offender, the city prosecutor shall notify the municipal court judge in writing of that fact together with a request that the court enter an order of disposition of the case pursuant to the agreement between the offender and the city prosecutor.

(e) Regardless of whether the offender successfully completes the program or withdraws from or is terminated from the program, the offender shall still be liable for and required to pay any and all court costs and fees, restitution, victim's compensation fund assessment, and any and all other fees and assessments, in the same manner as if the offender had not applied for entry into the program and had been found guilty of the offense or offenses involved. No costs, fees, restitution, or assessments shall be waived or remitted, absent an express agreement to that effect between the city prosecutor and the offender, without a finding by the municipal court judge that the offender does not have the reasonable ability to pay the same within the reasonably foreseeable future.



Section 45-37A-160.10 - Violations.

(a) After any violation of any program terms or conditions or upon any breach of any program agreement by the offender, the city prosecutor may do any of the following:

(1) Continue the agreement with or without modification.

(2) Terminate the offender from the pretrial diversion program.

(3) Require the offender to adopt a new agreement as a condition of continued participation.

(b) The city prosecutor may waive a violation for good cause shown why the offender should stay in the program.



Section 45-37A-160.11 - Liability for conduct of offender.

In no event shall the city prosecutor or any other agency or service provider have any liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program or for acceptance of an offender into the program, unless the event was foreseeable.






Division 2 - Fees.

Section 45-37A-160.20 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2017 REGULAR SESSION, EFFECTIVE MAY 26, 2017. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) Notwithstanding any law to the contrary, a municipal judge or a municipal magistrate of the City of Fultondale in Jefferson County, Alabama, may assess a defendant with a warrant recall fee that shall be paid in order for a municipal judge or magistrate to recall a failure to appear warrant arising from any municipal ordinance violation against the City of Fultondale.

(b) The warrant recall fee shall not exceed one hundred dollars ($100) and is to be paid by the defendant at the time the warrant is recalled.

(c) Nothing herein shall be construed to require the City of Fultondale to recall a warrant that has been issued. All orders to recall a warrant shall be issued solely in the discretion of the municipal judge or magistrate.

(d) All fees received by the City of Fultondale Municipal Court for the warrant recall fee shall be deposited into the City of Fultondale Corrections Fund and allocated in conformity with subsection (a) of Section 11-47-7.1.












Article 17 - Gadendale.



Article 18 - Graymont.



Article 19 - Graysviile.



Article 20 - Helena.



Article 21 - Highlands.



Article 22 - Hollywood.



Article 23 - Homewood.

Part 1 - Nuisances.

Section 45-37A-230 - Demolition of unsafe buildings.

(a) The City of Homewood shall have authority, after notice as provided herein, to move or demolish buildings and structures, or parts of buildings and structures, party walls, and foundations when the same are found by the governing body of the city to be unsafe to the extent of being a public nuisance from any cause.

(b) The term appropriate city official as used in this section shall mean any city official or city employee designated by the mayor or other chief executive officer of such city as the person to exercise the authority and perform the duties delegated by this section to appropriate city official. Whenever the appropriate city official of such city shall find that any building, structure, part of building or structure, party wall, or foundation situated in any such city is unsafe to the extent that it is a public nuisance, such official shall give the person or persons, firm, association, or corporation last assessing the property for state taxes and all mortgages of record notice by personally serving upon such person, firm, association, or corporation a copy of the notice to remedy the unsafe or dangerous condition of such building or structure, or to demolish the same, within a reasonable time set out in the notice, which time shall not be less than 60 days or suffer such building or structure to be demolished by such city and the cost thereof assessed against the property. In the event that such personal service is returned not found after not less than two attempts, such notice may be given by registered or certified mail. The mailing of such registered mail notice, properly addressed and postage prepaid, shall constitute notice as required herein. Notice of such order, or a copy thereof, prior to the delivery or mailing of the same as required by the immediately preceding sentence, shall also be posted at or within three feet of an entrance to the building or structure, provided that if there is no entrance such notice may be posted at any location upon such building or structure.

(c)(1) Within the time specified in such notice, but not more than 60 days from the date such notice is given, any person, firm, or corporation having an interest in such building or structure may file a written request for a hearing before the governing body of the city, together with his or her objections to the finding by the city official that such building or structure is unsafe to the extent of becoming a public nuisance. The filing of such request shall hold in abeyance any action on the finding of such city official until determination thereon is made by such governing body. Upon holding such hearing, which hearing shall be held not less than 10 nor more than 60 days after such request, or in the event no hearing is timely requested, the governing body, after the expiration of 60 days from the date such notice is given, shall determine whether or not such building or structure is unsafe to the extent that it is a public nuisance. Notice of such meeting of the governing body, and that such determination shall be made thereat, shall be published one time in a newspaper of general circulation in such city, not less than 10 days prior thereto. In the event that it is determined by such governing body that such building or structure is unsafe to the extent that it is a public nuisance, the governing body shall order such building or structure to be demolished. Demolition may be accomplished by such city by the use of its own forces, or it may provide by contract for such demolition. The city shall have authority to sell or otherwise dispose of salvaged materials resulting from the demolition.

(2) Any person aggrieved by the decision of the governing body at such hearing, within 30 days thereafter, may appeal to the circuit court upon filing with the clerk of the court notice of the appeal and bond for security of costs in the form and amount to be approved by the circuit clerk. Upon filing of notice of appeal and approval of the bond, the clerk of the court shall serve a copy of the notice of appeal on the clerk of the city and the appeal shall be docketed in the court, and shall be a preferred case therein. The clerk of the city, upon receiving such notice, shall file with the clerk of the court a copy of the findings and determination of the governing body in proceedings and trial shall be held without jury upon the determination of the governing body that such building or structure is unsafe to the extent that it is a public nuisance.

(d) Upon demolition of such building or structure, the appropriate city official shall make report of the governing body of the costs thereof, and such governing body shall adopt a resolution fixing the costs which it finds were reasonably incurred in such demolition and assessing the same against the property. The proceeds of any moneys received from the sale of salvaged materials from the building or structure shall be used or applied against the cost of demolition. Any person, firm, or corporation having an interest in the property may be heard at such meeting as to any objection he or she may have to the fixing of such costs or the amounts thereof. The city clerk of such city shall give not less than 15 days' notice of the meeting at which the fixing of such costs are to be considered by publication in a newspaper of general circulation in such city of a notice that the governing body of such city at such meeting shall consider the fixing of such costs thereat. The fixing of the costs by the governing body shall constitute a special assessment against the lot or lots, parcel, or parcels of land upon which the building or structure was located, and thus made and confirmed shall constitute a lien on the property for the amount of such assessment. The lien shall be superior to all other liens on the property except liens for taxes, and shall continue in force until paid. The city clerk of the city shall mail a certified copy of the resolution by registered or certified mail to the person last assessing the property for taxes and all mortgages of record, and a certified copy of such resolution shall be published in the manner and as prescribed for the publication of municipal ordinances, and a certified copy of such resolution shall also be filed in the office of the judge of probate of the county in which such city is situated.

(e) The city shall have the power to assess the costs authorized herein against any lot or lots, parcel, or parcels of land purchased by the State of Alabama at any sale for the nonpayment of taxes, and where any such assessment is made against such lot or lots, parcel, or parcels of land, a subsequent redemption thereof by any person authorized to redeem, or sale thereof by the state, shall not operate to discharge, or in any manner affect the lien of such city for such assessment, but any redemptioner or purchaser at any sale by the state of any lot or lots, parcel, or parcels of land upon which an assessment has been levied, whether prior to or subsequent to a sale to the state for the nonpayment of taxes, shall take the same subject to such assessment.






Part 2 - Tax.

Section 45-37A-231 - Ad valorem taxation.

(a) The following words and phrases shall have the following meanings:

(1) AMENDMENT 56. That amendment to the constitution that was proposed by Act 383, H. 458, 1945 Regular Session.

(2) AMENDMENT 325. That amendment to the constitution that was proposed by Act 116, H. 56, 1971 Third Special Session.

(3) AMENDMENT 373. That amendment to the constitution that was proposed by Act 6, H. 170, 1978 Second Special Session.

(4) CITY. Homewood, Alabama.

(5) CONSTITUTION. The Constitution of Alabama of 1901.

(6) COUNCIL. Homewood City Council.

(7) SPECIAL TAX. The special ad valorem tax authorized in Amendment 56 and pursuant to an election held in the city on May 20, 1947, and levied and collected on taxable property in the city; being originally voted at the rate of 5 mills on each dollar of assessed value and, pursuant to proceedings heretofore taken under Amendment 325 and Amendment 373, presently levied at the rate of 9 mills on each dollar of assessed value.

(b) The city presently levies and collects the special tax at a rate of $.90 on each one hundred dollars (9 mills on each dollar) of assessed value pursuant to Amendment 56. Pursuant to a resolution adopted by the council in accordance with Amendment 373, the city proposes to increase (by 9.2 mills) the rate at which it may levy and collect the special tax to a maximum rate, for any tax year, which is equal to $1.82 on each one hundred dollars (18.2 mills on each dollar) of assessed value.

(c) Pursuant to subsection (f) of Amendment 373 and a resolution adopted by the council after a public hearing, the council may increase the rate at which the city levies and collects the special tax to a maximum rate, for any tax year, which is equal to $1.82 on each one hundred dollars (18.2 mills on each dollar) of assessed value, the increase of 9.2 mills on each dollar of assessed value to be used as follows: 4 mills for general municipal purposes and 5.2 mills to be paid over to the Homewood City Board of Education and used for public school purposes.

(d) The increase in the rate at which the special tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the city who vote on the proposed increase at a special election called and held for such purpose pursuant to the provisions of subsection (f) of Amendment 373.






Part 3 - Courts.

Section 45-37A-232 - Warrant recall fee.

(a) Notwithstanding any law to the contrary, a municipal judge or a municipal magistrate of the City of Homewood, Alabama, may assess a defendant with a warrant recall fee that shall be paid in order for a municipal judge or magistrate to recall a failure to appear warrant arising from any municipal ordinance violation against the City of Homewood.

(b) The warrant recall fee shall be one hundred dollars ($100) and is to be paid by the defendant at the time the warrant is recalled.

(c) Nothing herein shall be construed to require the City of Homewood to recall a warrant that has been issued. All orders to recall a warrant shall be issued solely in the discretion of the municipal judge or magistrate.

(d) All fees received by the City of Homewood Municipal Court for the recall fee shall be deposited into the City of Homewood Corrections Fund and allocated in conformity with subsection (a) of Section 11-47-7.1









Article 24 - Hoover.

Part 1 - Courts.

Part 1 - Fees.

Section 45-37A-240 - Warrant recall fee.

(a)(1) Notwithstanding any law to the contrary, a municipal judge or a municipal magistrate of the City of Hoover, Alabama, may assess a defendant with a warrant recall fee that shall be paid in order for a municipal judge or magistrate to recall a failure to appear warrant arising from any municipal ordinance violation against the City of Hoover.

(2) The warrant recall fee shall be one hundred dollars ($100) and is to be paid by the defendant at the time the warrant is recalled.

(3) Nothing herein shall be construed to require the City of Hoover to recall a warrant that has been issued. All orders to recall a warrant shall be issued solely in the discretion of the municipal judge or magistrate.

(b) All fees received by the City of Hoover Municipal Court for the warrant recall fee shall be deposited into the City of Hoover Corrections Fund and allocated in conformity with subsection (a) of Section 11-47-7.1.



Section 45-37A-240.01 - Prisoner transport fee.

(a)(1) Notwithstanding any law to the contrary, the Municipal Court of the City of Hoover, Alabama, may assess a prisoner transport fee against a defendant for expenses incurred in transporting the defendant on a Hoover Municipal Court misdemeanor warrant from another municipal jail, county jail, or a state detention facility to the Hoover Municipal Detention Facility.

(2) The fee provided in this section may be assessed in all criminal cases by the municipal judge when a transport is required as described in subdivision (1), and may be collected only when a defendant is adjudicated guilty or pleads guilty on or after May 24, 2005. The prisoner transport fee shall be collected from the defendant as court costs and other fees are collected.

(3) Assessment of a prisoner transport fee by the municipal court is permitted only when transport of a defendant is required from outside the police jurisdiction of the City of Hoover, but within the State of Alabama.

(4) If assessed pursuant to this section, a prisoner transport fee for transportation expenses incurred shall be determined by the municipal court at the time a defendant is adjudicated guilty or pleads guilty. The fee shall be based on the total distance that the defendant is transported, according to the following schedule:

(b) All fees received by the City of Hoover Municipal Court for the prisoner transport fee shall be deposited into the City of Hoover Corrections Fund and allocated in conformity with subsection (a) of Section 11-47-7.1.






Part 2 - Pretrial Diversion.

Section 45-37A-240.20 - Establishment of program.

(a) Notwithstanding any other law to the contrary, the City of Hoover may establish a pretrial diversion program for any defendant within the jurisdiction of the municipal court.

(b) All discretionary powers endowed by a common law and provided by statutes and acts of this state or powers or discretion otherwise provided by law for the City of Hoover shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the city and the city may contract with any agency, person, or corporation for services related to this subpart. The city may employ necessary persons to accomplish this subpart and those persons shall serve at the pleasure of the city.



Section 45-37A-240.21 - Definitions.

For the purposes of this subpart, the following terms shall have the following meanings:

(1) APPLICATION FEE. A one-time administrative fee imposed by the City of Hoover as a condition precedent to participation in a pretrial diversion program.

(2) CITY PROSECUTOR. The person or persons charged with the responsibility of prosecuting cases in the City of Hoover Municipal Court or any legal staff employed by the city prosecutor.

(3) LAW ENFORCEMENT. As defined in subdivision (1) of Section 41-8A-1.

(4) LAW ENFORCEMENT OFFICER. As defined in subdivision (15) of Section 36-25-1, whether employed in the State of Alabama or elsewhere.

(5) MUNICIPAL COURT JUDGE. The Judge of the Municipal Court for the City of Hoover duly appointed by the city council in accordance with Section 12-14-30, or a special judge appointed by the Mayor of the City of Hoover in accordance with Section 12-14-34.

(6) OFFENDER. Any person charged with a criminal offense, including, but not limited to, any misdemeanor, violation, or traffic offense, as defined by this code, which was allegedly committed in the corporate limits or police jurisdiction of the City of Hoover.

(7) PRETRIAL DIVERSION PROGRAM or PROGRAM. A program that allows the imposition by the city or by a designated agency of certain conditions of behavior and conduct for a specified period of time upon an offender which allow the offender to have his or her charges reduced, dismissed without prejudice, or otherwise mitigated should all of the conditions be met during the time frame set by the city’s municipal court judge.

(8) SERIOUS PHYSICAL INJURY. As defined in subdivision (14) of Section 13A-1-2.

(9) SUPERVISION FEE. Any fee other than the application fee imposed by any agency providing supervision of treatment of the offender.



Section 45-37A-240.22 - Application for admittance.

An offender may apply to the city for admittance into the pretrial diversion program.



Section 45-37A-240.23 - Applicants for admittance.

(a) Admittance into the pretrial diversion program is in the sole discretion of the municipal court judge upon application approved by the city prosecutor. An offender deemed by the city prosecutor to be a threat to the safety or wellbeing of the community shall not be eligible for the program. An offender charged with any of the following types of offenses without the express written consent of the victim shall be ineligible for admittance:

(1) Any offense involving violence or aggression resulting in injury to a law enforcement officer.

(2) Any offense involving eluding or attempting to elude a law enforcement officer.

(3) Any offense involving violence where a weapon was used or where children are victims.

(4) Any driving under the influence charge where serious physical injuries are involved.

(5) Any offense wherein the offender is a public official and the charge is related to the capacity of the offender as a public official.

(b) A person may not be admitted to the program if the person holds a commercial driver license issued in any state, possession, territory, or insular area of the United States.



Section 45-37A-240.24 - Standards for admission.

(a) The city prosecutor may consider an offender for the pretrial diversion program based on any of the following circumstances:

(1) There is a probability justice will be served if the offender is placed in the program.

(2) It is determined the needs of the state, city, and of the offender can be met through the program.

(3) The offender appears to pose no substantial threat to the safety and well-being of the community.

(4) It appears the offender is not likely to be involved in further criminal activity if the offender complies with all conditions imposed pursuant to the program.

(5) The offender will likely respond to rehabilitative treatment or counseling.

(6) The need for restitution for the victim from the offender outweighs the interest of the state and city for incarceration of the offender.

(b) The city prosecutor may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-37A-240.25 - Admission into program.

(a) Upon application by an offender for admission into the pretrial diversion program, and prior to admission thereto and as a part of the evaluation process of the city prosecutor, the city prosecutor may require the offender to furnish information concerning past criminal history, education history, work record, family history, medical or psychiatric treatment or care prescribed or received, psychological tests taken, and any other information concerning the offender which the city prosecutor believes has a bearing on the decision whether or not the offender should be admitted to the program.

(b) The city prosecutor may require the offender to submit to any type of test or evaluation process or interview the city prosecutor deems appropriate in evaluating the offender for admittance into the program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this subpart. The offender shall provide the city prosecutor written consent to allow the city prosecutor to receive any educational, work, medical, psychiatric, psychological, or other records deemed necessary by the city prosecutor for the evaluation process.



Section 45-37A-240.26 - Program requirements.

(a) Following the decision of the city prosecutor to recommend the offender into the pretrial diversion program, but prior to entry, the city prosecutor and the offender shall enter into a written agreement stating the conditions of the participation of the offender in the program. The agreement shall include, but not be limited to, all of the following:

(1) A voluntary waiver of the right of the offender to a speedy trial.

(2) An agreement to the tolling, while in the program, of periods of limitations established by statutes or rules of court.

(3) An agreement to the conditions of the program established by the city prosecutor.

(4) If there is a victim of the charged crime, an agreement to the restitution repayment within a specified period of time and in an amount to be determined by the city prosecutor taking into account circumstances of the offender and the victim.

(5) A waiver in writing of the right of the offender to a jury trial.

(6) Submission of a written plea of guilty to the offense or offenses charged or agreed upon included offenses, together with an agreement as to whether the case is to be dismissed upon successful completion of the program, and an agreement, if there be any, as to the recommended sentence should a sentence be imposed.

(b) In addition to those requirements set forth in subsection (a), or as a condition of continued participation in the program, the city prosecutor may require the offender to agree to any of the following terms or conditions:

(1) To participate in substance abuse treatment.

(2) To participate in an education setting to include, but not be limited to, K-12, college, job training, trade school, GED classes, or basic education courses.

(3) If appropriate, to attempt to learn to read and write the English language.

(4) To financially support his or her children or pay any court ordered child support.

(5) To refrain from the use of drugs or alcohol or frequenting places where drugs or alcohol are sold or used.

(6) To not commit any criminal offense.

(7) To refrain from contact with certain named persons or premises.

(8) To maintain or seek employment.

(9) To not leave the State of Alabama without prior written consent of the city attorney or supervising agency or personnel.

(10) To maintain a residence approved by the city prosecutor or supervising agency or personnel.

(11) To attend individual, group, financial, chemical addiction, family, mental health, sex offender, or anger management counseling.

(12) To pay all court costs, fees, fines, and worthless checks, and obey any other lawful court order associated with the offense or offenses for which the offender has entered the program, or any other case.

(13) To refrain from the possession or use of any deadly weapon or dangerous instrument as defined in Section 13A-1-2.

(14) To pay supervision fees and application fees pursuant to this subpart.

(15) To observe curfews or home detention or travel constraints as set out in the agreement signed by the offender.

(16) To have restitution, court costs, fees, child support, and any other moneys withheld or garnished from the wages or salary of the offender or withheld from any Alabama income tax due the offender, or from any available insurance policy, or forfeited from any other real or personal property of the offender, and applied to the above.

(17) To be admitted to a drug or alcohol treatment program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse.

(18) To submit to periodic or random drug testing as part of the program and other terms and conditions related to substance abuse as the city prosecutor may direct.

(19) To waive in writing the right of the offender to a probation hearing in the event of termination or withdrawal from the program.

(20) To any other terms or conditions as the city prosecutor or his or her designee and the offender may agree to in the above-stated agreement, it being the purpose of this subpart to allow the city prosecutor broad discretion in designing a program specifically for each offender and his or her particular circumstances.

(21) When applicable, to be required to pay supervision fees to the agency or entity responsible for monitoring and verifying the compliance of the offender with the terms of the program set forth by the city prosecutor. The fees shall be paid by the offender to the supervising entity in a timely manner.



Section 45-37A-240.27 - Fees.

(a) An offender may be assessed a nonrefundable application fee when the offender is approved for the pretrial diversion program. The amount of the assessment for participation in the program shall be in addition to any court costs, fees, and assessments for the Crime Victim’s Compensation Fund, Department of Forensic Sciences assessments, drug, alcohol, or anger management treatment required by law, and any costs of supervision, treatment, and restitution for which the offender may be responsible. A schedule of payments for any of these fees may be established by the city prosecutor.

(b) The following application fees shall be applied to offenders accepted into the program:

(1) Misdemeanor offenses and driving under the influence: One thousand dollars ($1,000).

(2) Traffic offenses not including driving under the influence: Five hundred dollars ($500).

(3) Violations: Three hundred dollars ($300).

(c) The application fees required by this subpart shall be collected by the Hoover Municipal Court Director. The fees shall be disbursed as follows: Eighty percent to the correction fund and 20 percent to the Municipal Court Judicial Administrative Fund as established by the City of Hoover and used for the purpose of the fund.

(d) An applicant offender may not be denied access into the pretrial diversion program based solely on the inability of the offender to pay the application fee. Application fees may be waived or reduced for just cause, including indigency of the offender, at the discretion of the city. Any determination of the indigency of the offender for purposes of program fee mitigation shall be made by the city, but shall be granted only upon the determination by the municipal court judge that there is no reasonable likelihood within the reasonably foreseeable future that the offender will have the ability to pay the application fee.



Section 45-37A-240.28 - Collection and disbursement of fees.

Application fees required by this subpart shall be collected by the Director of the Municipal Court for the City of Hoover. The fees shall be disbursed to each entity or department as allocated by Section 45-37A-240.27.



Section 45-37A-240.29 - Terms and conditions.

(a) Upon acceptance of an offender into the pretrial diversion program by the city prosecutor, the city prosecutor and the offender shall submit the written application of the offender, the acceptance of the offender by the city prosecutor, and the agreement between the city prosecutor and the offender to the municipal court judge presiding over the affected case of the offender for approval. The offender shall also enter a plea of guilty to the charge or charges involved. If the municipal court judge rejects the agreement and guilty plea, any money paid by the offender in satisfaction of the application fee shall be refunded to the offender. The offender shall still be liable for any actual expenses already incurred by the city prosecutor or any agency or service provider in furtherance of the application and evaluation process and the same shall be deducted from any money so refunded to the offender.

(b) Upon approval of the agreement and acceptance of the guilty plea, the court shall expressly retain jurisdiction of the case, any other provision of law notwithstanding, and may withdraw and file the case or otherwise place it on an administrative docket until such time as the court has been notified that the offender has fulfilled the terms of the agreement, has been terminated from the program, or has otherwise withdrawn from the program. Imposition of punishment by the court shall be deferred until the offender has successfully completed the program or is terminated from the program.

(c) In the event the offender is terminated from the program, the municipal court judge shall impose appropriate punishment in the same manner as with any plea of guilty or finding of guilty and shall not be bound by the terms of agreement as to what punishment to impose.

(d) Upon successful completion of the program by the offender, the cityprosecutor shall notify the municipal court judge in writing of that fact together with a request that the court enter an order of disposition of the case pursuant to the agreement between the offender and the city prosecutor.

(e) Regardless of whether the offender successfully completes the program or withdraws from or is terminated from the program, the offender shall still be liable for and required to pay any and all court costs and fees, restitution, victim’s compensation fund assessment, and any and all other fees and assessments, in the same manner as if the offender had not applied for entry into the program and had been found guilty of the offense or offenses involved. No costs, fees, restitution, or assessments shall be waived or remitted, absent an express agreement to that effect between the city prosecutor and the offender, without a finding by the municipal court judge that the offender does not have the reasonable ability to pay the same within the reasonably foreseeable future.



Section 45-37A-240.30 - Violations.

(a) After any violation of any program terms or conditions or upon any breach of any program agreement by the offender, the city prosecutor may do any of the following:

(1) Continue the agreement with or without modification.

(2) Terminate the offender from the pretrial diversion program.

(3) Require the offender to adopt a new agreement as a condition of continued participation.

(b) The city prosecutor may waive a violation for good cause shown why the offender should stay in the program.



Section 45-37A-240.31 - Liability for conduct of offender.

In no event shall the city prosecutor or any other agency or service provider have any liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program or for acceptance of an offender into the program, unless the event was foreseeable.









Part 2 - Employees.

Section 45-37A-241 - Participation in employee health insurance during certain military service.

For any employee of the city called into military service during the war on terrorism, the City of Hoover in Jefferson County and Shelby County may permit the employee and his or her eligible dependents to continue participation in any employee health insurance provided for city employees and may pay the employer's share of the costs of the insurance plan, provided the employee in military service continues to pay the employee's share of the cost of the insurance, including any costs for dependent coverage. This section in no way limits the rights of any employee in military service under the Servicemembers Civil Relief Act. The terms military service and period of military service shall have the same meanings ascribed to those terms in §511 of the Servicemembers Civil Relief Act, 50 Appendix United States Code Annotated §§501, et seq.






Part 3 - Taxation.

Section 45-37A-242 - Ad valorem tax authorized.

In addition to any taxes now authorized or that may hereafter be authorized by the constitution and laws of the State of Alabama, pursuant to Amendment 373 to the Constitution of Alabama of 1901, an increase of the ad valorem tax presently being levied in the City of Hoover, Alabama, pursuant to the general provisions of the constitution and laws of the State of Alabama from the rate of sixty-five cents on each one hundred dollars worth of taxable property in the city to the rate of two dollars and five cents on each one hundred dollars worth of taxable property in the city (an increase of one dollar and forty cents on each one hundred dollars worth of taxable property, or 14 mills) is approved; such additional 14 mill tax to be levied and collected for each year beginning with the levy for the tax year October 1, 1989, to September 30, 1990, (the tax for which year shall be due and payable October 1, 1990), and ending with the levy for the tax year October 1, 2016, to September 30, 2017, (the tax for which year shall be due and payable October 1, 2017), and to be used by the city Board of Education of the City of Hoover for public school purposes; provided, that the aforesaid increase rate of such tax, the time it is to continue and the purpose thereof shall have been first submitted to the vote of the qualified electors of the city, and voted for by a majority of those voting at a special election called and held in accordance with the law governing special elections.



Section 45-37A-242.01 - Special school district tax.

(a) The following words and phrases shall have the following meanings:

(1) AMENDMENT 3. That amendment to the constitution that was proposed by Act 60, S. 130, 1915 Regular Session.

(2) AMENDMENT 373. That amendment to the constitution that was proposed by Act 6, H. 170, 1978 Second Special Session.

(3) COMMISSION. Jefferson County Commission.

(4) CONSTITUTION. The Constitution of Alabama of 1901.

(5) COUNTY. Jefferson County, Alabama.

(6) SPECIAL SCHOOL DISTRICT TAX. The special district ad valorem tax for public school purposes authorized in Amendment 3 and levied and collected on taxable property in the special school tax district.

(7) SPECIAL SCHOOL TAX DISTRICT. The special school tax district in the county subject to the jurisdiction and control of the Hoover City Board of Education, which consists of all the area in the county lying within the corporate limits of the City of Hoover, Alabama, as the school tax district now exists or as it may be hereafter formed.

(b) The county presently levies and collects the special school district tax at a rate of $.51 on each one hundred dollars (5.1 mills on each dollar) of assessed value pursuant to Amendment 3 and Amendment 373. Pursuant to a resolution adopted by the county commission in accordance with Amendment 373, the county proposes to increase the rate at which it may levy and collect the special school district tax to a maximum rate, for any tax year, which is equal to $1.39 on each one hundred dollars (13.9 mills on each dollar) of assessed value.

(c) Pursuant to subsection (f) of Amendment 373 and a resolution adopted by the county commission after a public hearing, the county commission may increase the rate at which the county levies and collects the special school district tax to a maximum rate, for any tax year, which is equal to $1.39 on each one hundred dollars (13.9 mills on each dollar) of assessed value.

(d) The increase in the rate at which the special school district tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the special school tax district who vote on the proposed increase at a special election called and held for such purpose pursuant to the provisions of subsection (f) of Amendment 373.



Section 45-37A-242.02 - Special property tax.

(a) As used in this section, the following words and phrases shall have the following meanings:

(1) AMENDMENT 373. That amendment to the Constitution that was proposed by Act 6, 1978 Second Special Session.

(2) CITY. Hoover, Alabama.

(3) CONSTITUTION. The Constitution of Alabama of 1901.

(4) COUNCIL. Hoover City Council.

(5) SECTION 216. Section 216 to the Constitution of Alabama of 1901.

(6) SPECIAL TAX. The ad valorem tax authorized in Section 216 and levied and collected on taxable property in the city.

(b) The city presently levies and collects the special tax at a rate of $2.05 on each one hundred dollars (20.5 mills on each dollar) of assessed value pursuant to Section 216 and Amendment 373 and an election held in the city on May 8, 1990. Pursuant to a resolution adopted by the city council in accordance with Amendment 373, the city proposes to increase the rate at which it may levy and collect the special tax to a maximum rate, for any tax year, which is equal to $3.05 on each one hundred dollars (30.5 mills on each dollar) of assessed value.

(c) Pursuant to subsection (f) of Amendment 373 and a resolution adopted by the city council after a public hearing, the city council may increase the rate at which the city levies and collects the special tax to a maximum rate, for any tax year, which is equal to $3.05 on each one hundred dollars (30.5 mills on each dollar) of assessed value (the increase of 10 mills on each dollar of assessed value to be used by the Hoover City Board of Education for public school purposes, as is 14 mills of the 20.5 mill tax).

(d) The increase in the rate at which the special tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the city who vote on the proposed increase at a special election called and held for such purpose pursuant to subsection (f) of Amendment 373.






Part 4 - Alcoholic Beverages.

Section 45-37A-243 - Regulation of sale and consumption of alcoholic beverages.

The city council of the Cities of Hoover and Vestavia Hills, Alabama, by ordinance, may each establish no more than three entertainment districts within their respective city permitting consumption of alcoholic beverages purchased from on-premise alcoholic beverage licensees to be consumed by purchasers anywhere within the entertainment districts. The term on-premises as applied to consumption of alcoholic beverages in each entertainment district shall include anywhere within such district.









Article 25 - Hueytown.

Part 1 - Fire Districts.

Section 45-37A-250 - Authorization to annex remaining portion of Virginia Mines Fire District.

(a) The Legislature finds that the City of Hueytown has annexed a substantial portion of the Virginia Volunteer Fire District and desires to annex the remaining portion of the district pursuant to the procedures established in this section.

(b)(1) The City of Hueytown may annex the remaining unincorporated portion of the Virginia Volunteer Fire District, upon the filing of a petition with the clerk of the municipality requesting the annexation. The petition filed with the clerk of the municipality shall contain all of the following:

a. Signatures of 10 percent of the qualified electors residing within the district or signatures of 100 qualified electors, whichever is less.

b. A written statement signed by at least two members of the board of trustees of the district reciting that those signing the petition constitute either 10 percent of the qualified electors residing within the district or 100 qualified electors residing within the district, whichever is applicable.

c. A description of the district.

d. A statement that the City of Hueytown may consider the petition of any individual resident for deannexation, which petition is filed within six months after the date of annexation.

e. A statement that, if the entire district is annexed to a municipal corporation, the district shall thereupon be dissolved. When the district is dissolved, the dissolution shall not impair the obligation of any person to the district which accrued prior to the dissolution. The board of trustees shall continue to exist for the period of time as shall be necessary to dispose of the property and assets of the district and to otherwise conclude the affairs and business of the district, except if a district is dissolved in accordance with this paragraph, then needed firefighters, equipment, and facilities, including any real estate on which any permanent improvements for firefighting are located, shall be immediately conveyed to the annexing municipality. All cash assets transferred shall be used by the municipality for fire department expenses.

f. A statement that, if the remaining portion of the district is annexed to a municipal corporation, the district and the municipal corporation shall be authorized to enter into a contract providing for the district to continue to furnish its services to the portion of the district annexed, upon the terms and conditions as are specified in the contract.

(2)a. After the filing of a petition as provided in subdivision (1), the governing body of the municipal corporation shall provide for and finance the cost of a referendum election wherein the remaining qualified voter residents of the district may vote on whether or not the remainder of the district shall be annexed to the municipal corporation. The referendum election shall be called by the municipal corporation not less than 40 days nor more than 90 days after the annexation request is filed with the clerk of the municipality.

b. The question shall be submitted to a referendum in the following form: "Shall the territorial boundaries of the Virginia Volunteer Fire District be annexed to the City of Hueytown? YES___ NO___."

c. If a majority of the votes cast in the election are YES, then the municipality shall annex all of the territory within the district. If a majority of the votes cast in the election are NO, then this section shall have no further effect.

(3) If the district is annexed in accordance with this section, the annexing municipality may require all residents within the district to pay to the annexing municipality all sums which would have otherwise been due to the district for fire protection. The payments to be made to the municipality shall be made in accordance with the same terms of payment as were previously made to the district and the payments shall continue for a period of not more than one year from the date of the annexation. After the expiration of one year from the date of annexation or such date as the annexed property is reassessed to include city taxes, no further payments for the services shall be due other than any amounts assessed against all citizens of the municipality as taxes or otherwise. Current zoning for all district real estate shall remain as zoned prior to annexation.

(4) Property zonings and the privileges associated with the zonings shall remain unchanged until such time the owner of the property petitions for a zoning change with the City Council of Hueytown.

(5) The property owners who voted for annexation into the City of Hueytown shall have the right to unconditional and uncontested deannexation from the City of Hueytown for a period of 18 months after annexation.

(c) This section shall have no application and shall not apply to any district other than the volunteer fire district.






Part 2 - Nuisances.

Part 1 - Applicability.

Section 45-37A-251 - Applicability of part.

This part shall only apply to the City of Hueytown in Jefferson County, Alabama.



Section 45-37A-251.01 - Definitions.

As used in this part, the term appropriate city official shall mean any city official or employee designated by the mayor or other chief executive officer of the city as the person to exercise the authority and perform the duties delegated by this part to the appropriate city official.






Part 2 - Declaration and Abatement of Weeds.

Section 45-37A-251.20 - Declaration of public nuisance; abatement of public nuisance.

All weeds growing upon streets, sidewalks, or upon private property within any municipalities located in Jefferson County, Alabama, which bear seeds of a wingy or downy nature, which attain a large growth as to become a fire menace when dry, or which are otherwise noxious or dangerous, any accumulation of trash, rubbish, junk, debris, and motor vehicles not in usable condition may be declared to be a public nuisance by the city and may be abated as hereinafter provided.



Section 45-37A-251.21 - Report of appropriate city official; resolution declaring public nuisance.

The appropriate city official shall report to the city governing body the existence of any condition enumerated in Section 45-37A-251.20 which constitutes a nuisance. Upon receiving a report, the city governing body may declare the condition to be a public nuisance and order its abatement.



Section 45-37A-251.22 - Notice to owner; contents; posting of signs.

After the passage of a resolution, the appropriate city official shall send notice of the action to the last person or persons, firm, association, or corporation last assessing the property for state taxes, by certified or registered mail to the address on file in the office of the tax assessor to abate the nuisance within a reasonable time set out in the notice, not to exceed 14 days, or suffer the nuisance be abated by the city and the cost thereof assessed against the property. The mailing of the certified or registered notice, properly addressed and postage prepaid, shall constitute notice as required in this section. The city shall also place a sign conspicuously on the property indicating that the city governing body has found the property to be a public nuisance or containing a public nuisance.



Section 45-37A-251.23 - Hearing.

Within the time specified in the notice, but not more than 14 days from the date the notice is given, any person, firm, or corporation, may file a written request for a hearing before the governing body of the city, together with objections to the finding by the city governing body that there exists a public nuisance. The filing of the request shall hold in abeyance any action on the finding of the city governing body until a determination is made by the city governing body. The hearing shall be held not less than five nor more than 30 days after the request. In the event that no hearing is timely requested, the mayor of the city governing body shall order the nuisance to be abated as hereinafter provided.



Section 45-37A-251.24 - Entry of municipal employees and agents on property to abate nuisance; abatement by private contractor.

If the nuisance on the property has not been abated within 14 days after the city governing body’s resolution, the mayor of the city shall order the nuisance to be abated. The abatement may be accomplished, at the option of the city, by its own forces or by contract. For purposes of this subpart, compliance with the competitive bid laws shall not be required. All city employees and duly authorized agents are expressly authorized to enter private property for the purpose of abating the nuisance thereon.



Section 45-37A-251.25 - Accounting of cost of abatement.

The appropriate city official shall give an itemized written report to the city governing body regarding the cost of abating the nuisance. The cost of abatement shall be the actual cost the city incurs in the abatement, including administrative costs. Should the city contract for abatement, the cost shall be the actual costs the contractor charges the city for the abatement, including administrative costs the city incurs. Upon report of the costs by the appropriate city official, the governing body shall adopt a resolution confirming the costs of the reports, provided that any person, firm, or corporation having an interest in the property may be heard at the meeting concerning the fixing of the costs or the amounts thereof. The city clerk of the city shall give at least 10 days' notice of the meeting at which the fixing of the costs is to be considered by first class mail to all entities having an interest in the property whose address and interest is determined from the records of the tax collector on the property or is otherwise known to the clerk.



Section 45-37A-251.26 - Cost to constitute public nuisance lien; report to tax assessor; amounts to be included in tax bills; collection.

The confirmed cost of abatement shall hereinafter be referred to as a public nuisance lien and thus made and confirmed shall constitute a public nuisance lien on the property for the amount of the lien. After confirmation of the reports, a copy shall be turned over to the Tax Collector of Jefferson County who, under the optional method of taxation, is charged with the collection of the city’s municipal taxes pursuant to Sections 11-51-40 to 11-51-74, inclusive. It shall be the duty of the tax collector to add the amounts of any public nuisance lien to the next regular bills for taxes levied against the respective lots and parcels of land, and thereafter any public nuisance liens shall be collected at the same time and in the same manner as ordinary municipal ad valorem taxes are collected, and shall be subject to the same penalties and the same procedure under foreclosure and sale in case of delinquency.



Section 45-37A-251.27 - Subpart cumulative in nature.

This subpart shall be cumulative in its nature, and in addition to any and all power and authority which the city may have under any other law.






Part 3 - Demolition of Unsafe Structures.

Section 45-37A-251.50 - Demolition of unsafe structures by the City of Hueytown.

The city shall have authority, after notice as provided in this subpart, to move or demolish buildings and structures, or parts of buildings and structures, party walls, foundations, abandoned or unused swimming pools, or abandoned wells or cisterns when they have been found by the governing body of the city to be unsafe to the extent of being a public nuisance from any cause.



Section 45-37A-251.51 - Notice of unsafe or dangerous condition.

Whenever the appropriate city official of the city shall find that any building, structure, part of building or structure, party wall, foundation, abandoned or unused swimming pools, or abandoned wells or cisterns situated in the city is unsafe to the extent that it is a public nuisance, the official shall report the findings to the city governing body. At that time the city governing body shall determine whether a nuisance exists. Should the city governing body find by resolution that a nuisance exists, then the appropriate city official shall give the person or persons, firm, association, or corporation last assessing the property for state taxes, by certified or registered mail to the address on file in the office of tax collector, notice to remedy the unsafe condition within a reasonable time set out in the notice, which time shall not be less than 30 days unless an extension is granted by the appropriate city official or the nuisance shall be abated by the city and the cost assessed against the property. The mailing of the certified or registered notice, properly addressed and postage prepaid, shall constitute notice as required in this subpart. The city shall place a sign or placard within 15 feet of the entrance of the property wherein the public nuisance is located, indicating that the city had declared the building or structure to be a public nuisance or that a public nuisance exists on the property. If there is no entrance in which to place the sign or placard, then the sign or placard may be posted at any location visible to the general public.



Section 45-37A-251.52 - Hearing procedure; order; appeal.

(a) Within the time specified in the notice, but not more than 30 days from the date the notice is given, any person, firm, or corporation having an interest in the building or structure may file a written request for a hearing before the governing body of the city, together with the objections to the finding by the city governing body that the building or structure is unsafe to the extent of becoming a public nuisance. The filing of the request shall hold in abeyance any action on the finding of the city governing body until a determination thereon is made by the city governing body. The hearing shall be held not less than five nor more than 30 days after the request. In the event that no hearing is timely requested, the governing body shall order the building or structure to be demolished. The demolition may be accomplished, at the option of the city, by the use of its own forces or it may provide by contract for the demolition. For purposes of this subpart, compliance with the competitive bid laws is not required. The city shall have authority to sell or otherwise dispose of salvaged materials resulting from the demolition.

(b) Any person aggrieved by the decision of the governing body at the hearing may, within 10 days thereafter, appeal to the circuit court upon filing with the clerk of the court notice of appeal and bond for security of costs in the form and amount to be approved by the circuit clerk. Upon filing of the notice of appeal and approval of the bond, the clerk of the court shall serve a copy of the notice of appeal on the clerk of the city and the appeal shall be docketed in the court, and shall be a preferred case therein. The clerk of the city, upon receiving the notice, shall file with the clerk of the court a copy of the findings and determination of the governing body in proceedings, and trials shall be held without jury upon the determination of the city governing body that the building or structure is unsafe to the extent that it is a public nuisance.



Section 45-37A-251.53 - Report of cost of demolition; adoption of resolution fixing costs; proceeds of sale of salvaged materials; objections to findings of cost; notice.

Upon demolition of the building or structure, the appropriate city official shall make an itemized written report to the governing body of the cost thereof. The cost of the demolition shall be the actual cost the city incurs in the demolition should the city use its own forces, including administrative costs the city incurs in abating the nuisance. Should the city contract for demolition, the cost shall be the actual cost the contractor charges the city for the demolition, including administrative costs the city incurs in abating the nuisance. Upon report of the costs by the appropriate city official, the governing body shall adopt a resolution fixing the costs which it finds were incurred in the demolition and assessing the same against the property. The proceeds of any moneys received from the use of salvaged materials from the building or structure shall be used or applied against the cost of the demolition. Any person, firm, or corporation having an interest in the property may be heard at the meeting concerning the fixing of the costs or the amounts thereof. The city clerk of the city shall give at least 10 days' notice of the meeting at which the fixing of the costs is to be considered by first class mail to all entities having an interest in the property whose address and interest is determined from records of the tax collector on the property or is otherwise known to the clerk. The fixing of costs by the governing body shall constitute a special assessment against the lot or lots, parcel, or parcels of land upon which the building or structure was located, and thus made and confirmed shall constitute lien on the property for the amount of the assessment. The lien shall be superior to all other liens on the property except liens for taxes, and shall continue in force until paid. A certified copy of the resolution shall be filed in the office of the Judge of Probate of Jefferson County. Upon filing, the tax collector of the county shall add the amount of the lien to the ad valorem tax bill on the property and shall collect the amount as if it were atax and remit the amount to the city.



Section 45-37A-251.54 - Assessment of costs; sale and redemption of lots.

The city shall have the power to assess the costs authorized in this subpart against any lot or lots, parcel, or parcels of land purchased by the State of Alabama at any sale for nonpayment of taxes, and where any assessment is made against the lot or lots, parcel, or parcels of the land, a subsequent redemption thereof by any person authorized to redeem, or sale thereof by the state, shall not operate to discharge, or in any manner affect the lien of the city for the assessment, but any redemptioner or purchaser at any sale by the state of any lot or lots, parcel, or parcels of land upon which an assessment has been levied, whether prior to or subsequent to sale to the state for the nonpayment of taxes, shall take the same subject to the assessment. The assessment shall then be added to the tax bill of the property, collected as a tax, and remitted to the city.



Section 45-37A-251.55 - Payment of assessments.

Payment of any assessment, or if delinquent, the collection of the assessment, shall be made in the manner and as provided for the payment of municipal improvement assessments as provided for the payment of and delinquent collection of municipal improvement assessments pursuant to Article 1, commencing with Section 11-48-1, Chapter 2, Title 11. The city, in the latter notice, may elect to have the tax collector collect the assessment by adding the same to the tax bill. Upon that election, the tax collector shall collect the assessment using all methods available for collecting ad valorem taxes.



Section 45-37A-251.56 - Subpart cumulative in nature.

This subpart shall be cumulative in its nature, and in addition to any and all power and authority which the city may have under any other law.












Article 26 - Inglenook.



Article 27 - Irondale.

Part 1 - Courts.

Part 1 - Fees.

Section 45-37A-270 - Prisoner transport fee.

(a)(1) Notwithstanding any law to the contrary, the Municipal Court of the City of Irondale in Jefferson County may assess a prisoner transport fee against a defendant for expenses incurred in transporting the defendant on an Irondale Municipal Court misdemeanor warrant from another municipal jail, county jail, or a state detention facility to the municipal jail for the City of Irondale.

(2) The fee provided in this section may be assessed in all criminal cases by the municipal judge when a transport is required as described in subdivision (1), and may be collected only when a defendant is adjudicated guilty or pleads guilty on or after May 22, 2013. The prisoner transport fee shall be collected from the defendant as court costs and other fees are collected.

(3) Assessment of a prisoner transport fee by the municipal court is permitted only when transport of a defendant is required from outside the police jurisdiction of the City of Irondale, but within the State of Alabama.

(4) If assessed pursuant to this section, a prisoner transport fee for transportation expenses incurred shall be determined by the municipal court at the time a defendant is adjudicated guilty or pleads guilty. The fee shall be based on the total distance that the defendant is transported, according to the following schedule:

(b) All fees received by the City of Irondale Municipal Court for the prisoner transport fee shall be deposited into the City of Irondale General Fund and allocated in conformity with subsection (a) of Section 11-47-7.1.






Part 2 - Pretrial Diversion.

Section 45-37A-270.20 - Establishment of program.

(a) Notwithstanding any other law to the contrary, the City of Irondale may establish a pretrial diversion program for any defendant within the jurisdiction of the municipal court.

(b) All discretionary powers endowed by a common law and provided by statutes and acts of this state or powers or discretion otherwise provided by law for the City of Irondale shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and control of the city and the city may contract with any agency, person, or corporation for services related to this subpart. The city may employ necessary persons to accomplish this subpart and those persons shall serve at the pleasure of the city.



Section 45-37A-270.21 - Definitions.

For the purposes of this subpart, the following terms shall have the following meanings:

(1) APPLICATION FEE. A one-time administrative fee imposed by the City of Irondale as a condition precedent to participation in a pretrial diversion program.

(2) CITY PROSECUTOR. The person or persons charged with the responsibility of prosecuting cases in the City of Irondale Municipal Court or any legal staff employed by the city prosecutor.

(3) LAW ENFORCEMENT. As defined in subdivision (1) of Section 41-8A-1.

(4) LAW ENFORCEMENT OFFICER. As defined in subdivision (15) of Section 36-25-1, whether employed in the State of Alabama or elsewhere.

(5) MUNICIPAL COURT JUDGE. The Judge of the Municipal Court for the City of Irondale duly appointed by the city council in accordance with Section 12-14-30, or a special judge appointed by the Mayor of the City of Irondale in accordance with Section 12-14-34.

(6) OFFENDER. Any person charged with a criminal offense, including, but not limited to, any misdemeanor, violation, or traffic offense, as defined by this code, which was allegedly committed in the corporate limits or police jurisdiction of the City of Irondale.

(7) PRETRIAL DIVERSION PROGRAM or PROGRAM. A program that allows the imposition by the city or by a designated agency of certain conditions of behavior and conduct for a specified period of time upon an offender which allow the offender to have his or her charges reduced, dismissed without prejudice, or otherwise mitigated should all of the conditions be met during the time frame set by the city’s municipal court judge.

(8) SERIOUS PHYSICAL INJURY. As defined in subdivision (14) of Section 13A-1-2.

(9) SUPERVISION FEE. Any fee other than the application fee imposed by any agency providing supervision of treatment of the offender.



Section 45-37A-270.22 - Application for admittance.

An offender may apply to the city for admittance into the pretrial diversion program.



Section 45-37A-270.23 - Applicants for admittance.

(a) Admittance into the pretrial diversion program is in the sole discretion of the municipal court judge upon application approved by the city prosecutor. An offender deemed by the city prosecutor to be a threat to the safety or well-being of the community shall not be eligible for the program. An offender charged with any of the following types of offenses without the express written consent of the victim shall be ineligible for admittance:

(1) Any offense involving violence or aggression resulting in injury to a law enforcement officer.

(2) Any offense involving eluding or attempting to elude a law enforcement officer.

(3) Any offense involving violence where a weapon was used or where children are victims.

(4) Any driving under the influence charge where serious physical injuries are involved.

(5) Any offense wherein the offender is a public official and the charge is related to the capacity of the offender as a public official.

(b) A person may not be admitted to the program if the person holds a commercial driver license issued in any state, possession, territory, or insular area of the United States.



Section 45-37A-270.24 - Standards for admittance.

(a) The city prosecutor may consider an offender for the pretrial diversion program based on any of the following circumstances:

(1) There is a probability justice will be served if the offender is placed in the program.

(2) It is determined the needs of the state, city, and of the offender can be met through the program.

(3) The offender appears to pose no substantial threat to the safety and well-being of the community.

(4) It appears the offender is not likely to be involved in further criminal activity if the offender complies with all conditions imposed pursuant to the program.

(5) The offender will likely respond to rehabilitative treatment or counseling.

(6) The need for restitution for the victim from the offender outweighs the interest of the state and city for incarceration of the offender.

(b) The city prosecutor may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-37A-270.25 - Admission into program.

(a) Upon application by an offender for admission into the pretrial diversion program, and prior to admission thereto and as a part of the evaluation process of the city prosecutor, the city prosecutor may require the offender to furnish information concerning past criminal history, education history, work record, family history, medical or psychiatric treatment or care prescribed or received, psychological tests taken, and any other information concerning the offender which the city prosecutor believes has a bearing on the decision whether or not the offender should be admitted to the program.

(b) The city prosecutor may require the offender to submit to any type of test or evaluation process or interview the city prosecutor deems appropriate in evaluating the offender for admittance into the program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this subpart. The offender shall provide the city prosecutor written consent to allow the city prosecutor to receive any educational, work, medical, psychiatric, psychological, or other records deemed necessary by the city prosecutor for the evaluation process.



Section 45-37A-270.26 - Program requirements.

(a) Following the decision of the city prosecutor to recommend the offender into the pretrial diversion program, but prior to entry, the city prosecutor and the offender shall enter into a written agreement stating the conditions of the participation of the offender in the program. The agreement shall include, but not be limited to, all of the following:

(1) A voluntary waiver of the right of the offender to a speedy trial.

(2) An agreement to the tolling, while in the program, of periods of limitations established by statutes or rules of court.

(3) An agreement to the conditions of the program established by the city prosecutor.

(4) If there is a victim of the charged crime, an agreement to the restitution repayment within a specified period of time and in an amount to be determined by the city prosecutor taking into account circumstances of the offender and the victim.

(5) A waiver in writing of the right of the offender to a jury trial.

(6) Submission of a written plea of guilty to the offense or offenses charged or agreed upon included offenses, together with an agreement as to whether the case is to be dismissed upon successful completion of the program, and an agreement, if there be any, as to the recommended sentence should a sentence be imposed.

(b) In addition to those requirements set forth in subsection (a), or as a condition of continued participation in the program, the city prosecutor may require the offender to agree to any of the following terms or conditions:

(1) To participate in substance abuse treatment.

(2) To participate in an education setting to include, but not be limited to, K-12, college, job training, trade school, GED classes, or basic education courses.

(3) If appropriate, to attempt to learn to read and write the English language.

(4) To financially support his or her children or pay any court ordered child support.

(5) To refrain from the use of drugs or alcohol or frequenting places where drugs or alcohol are sold or used.

(6) To not commit any criminal offense.

(7) To refrain from contact with certain named persons or premises.

(8) To maintain or seek employment.

(9) To not leave the State of Alabama without prior written consent of the city attorney or supervising agency or personnel.

(10) To maintain a residence approved by the city prosecutor or supervising agency or personnel.

(11) To attend individual, group, financial, chemical addiction, family, mental health, sex offender, or anger management counseling.

(12) To pay all court costs, fees, fines, and worthless checks, and obey any other lawful court order associated with the offense or offenses for which the offender has entered the program, or any other case.

(13) To refrain from the possession or use of any deadly weapon or dangerous instrument as defined in Section 13A-1-2.

(14) To pay supervision fees and application fees pursuant to this subpart.

(15) To observe curfews or home detention or travel constraints as set out in the agreement signed by the offender.

(16) To have restitution, court costs, fees, child support, and any other moneys withheld or garnished from the wages or salary of the offender or withheld from any Alabama income tax due the offender, or from any available insurance policy, or forfeited from any other real or personal property of the offender, and applied to the above.

(17) To be admitted to a drug or alcohol treatment program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse.

(18) To submit to periodic or random drug testing as part of the program and other terms and conditions related to substance abuse as the city prosecutor may direct.

(19) To waive in writing the right of the offender to a probation hearing in the event of termination or withdrawal from the program.

(20) To any other terms or conditions as the city prosecutor or his or her designee and the offender may agree to in the above-stated agreement, it being the purpose of this subpart to allow the city prosecutor broad discretion in designing a program specifically for each offender and his or her particular circumstances.

(21) When applicable, to be required to pay supervision fees to the agency or entity responsible for monitoring and verifying the compliance of the offender with the terms of the program set forth by the city prosecutor. The fees shall be paid by the offender to the supervising entity in a timely manner.



Section 45-37A-270.29 - Terms and conditions.

(a) Upon acceptance of an offender into the pretrial diversion program by the city prosecutor, the city prosecutor and the offender shall submit the written application of the offender, the acceptance of the offender by the city prosecutor, and the agreement between the city prosecutor and the offender to the municipal court judge presiding over the affected case of the offender for approval. The offender shall also enter a plea of guilty to the charge or charges involved. If the municipal court judge rejects the agreement and guilty plea, any money paid by the offender in satisfaction of the application fee shall be refunded to the offender. The offender shall still be liable for any actual expenses already incurred by the city prosecutor or any agency or service provider in furtherance of the application and evaluation process and the same shall be deducted from any money so refunded to the offender.

(b) Upon approval of the agreement and acceptance of the guilty plea, the court shall expressly retain jurisdiction of the case, any other provision of law notwithstanding, and may withdraw and file the case or otherwise place it on an administrative docket until such time as the court has been notified that the offender has fulfilled the terms of the agreement, has been terminated from the program, or has otherwise withdrawn from the program. Imposition of punishment by the court shall be deferred until the offender has successfully completed the program or is terminated from the program.

(c) In the event the offender is terminated from the program, the municipal court judge shall impose appropriate punishment in the same manner as with any plea of guilty or finding of guilty and shall not be bound by the terms of agreement as to what punishment to impose.

(d) Upon successful completion of the program by the offender, the city prosecutor shall notify the municipal court judge in writing of that fact together with a request that the court enter an order of disposition of the case pursuant to the agreement between the offender and the city prosecutor.

(e) Regardless of whether the offender successfully completes the program or withdraws from or is terminated from the program, the offender shall still be liable for and required to pay any and all court costs and fees, restitution, victim’s compensation fund assessment, and any and all other fees and assessments, in the same manner as if the offender had not applied for entry into the program and had been found guilty of the offense or offenses involved. No costs, fees, restitution, or assessments shall be waived or remitted, absent an express agreement to that effect between the city prosecutor and the offender, without a finding by the municipal court judge that the offender does not have the reasonable ability to pay the same within the reasonably foreseeable future.



Section 45-37A-270.30 - Violations.

(a) After any violation of any program terms or conditions or upon any breach of any program agreement by the offender, the city prosecutor may do any of the following:

(1) Continue the agreement with or without modification.

(2) Terminate the offender from the pretrial diversion program.

(3) Require the offender to adopt a new agreement as a condition of continued participation.

(b) The city prosecutor may waive a violation for good cause shown why the offender should stay in the program.



Section 45-37A-270.31 - Liability for conduct of offender.

In no event shall the city prosecutor or any other agency or service provider have any liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program or for acceptance of an offender into the program, unless the event was foreseeable.












Article 28 - Ironton.



Article 29 - Jonesboro.



Article 30 - Kimberly.



Article 31 - Leeds.

Section 45-37A-310 - Donations to Board of Education collected by Water Works Board.

Any law to the contrary notwithstanding, the Leeds Water Works Board may collect voluntary donations on behalf of the Leeds Board of Education. The collection of the voluntary donations may include the collection of donations in the form of payments to the Leeds Water Works Board rounded up to the next highest dollar or otherwise as the water works board shall provide. The collections may be commenced only upon the request of at least 350 customers and shall be discontinued if the number requesting deductions falls below 250 customers. Any agreement for the collection of donations by the Leeds Water Works Board may include deductions for the reasonable costs of administering the collections and distribution of the donations for the Leeds Board of Education.






Article 32 - Lipscomb.



Article 33 - Midfield.

Part 1 - Taxation.

Section 45-37A-330 - Ad valorem tax authorized.

(a) Pursuant to subsection (f) of Amendment 373 to the Constitution of Alabama of 1901, now appearing as Section 217 of the Official Recompilation of the Constitution of Alabama of 1901, as amended, the city governing body of the City of Midfield in Jefferson County may levy, in addition to any other tax, an ad valorem tax in the amount of 14 mills on each dollar of taxable property in the city. The revenue from the additional tax shall be paid to the city general fund to be used for general municipal purposes.

(b) The increase in the rate of the tax as provided by this section is subject to the approval of a majority of the qualified electors of the city who vote on the proposed increase at the next general, primary, constitutional, or special election held for that purpose.






Part 2 - Traffic.

Part 1 - Red Light Safety.

Section 45-37A-331 - Short title; adoption of procedures.

(a) This part shall be known and may be cited as the Midfield Red Light Safety Act.

(b) The City of Midfield, Alabama, may, by ordinance adopt the procedures set out in this part.



Section 45-37A-331.01 - Legislative findings.

The Legislature finds and declares the following:

(1) Accident data establishes that vehicles running red lights have been and are a dangerous problem in Midfield, Alabama.

(2) Studies have found that automated traffic camera enforcement in a municipal area is a highly accurate method for detecting red light violations and is very effective in reducing the number of red light violations and decreasing the number of traffic accidents, deaths, and injuries.

(3) Current Alabama law provides that failing to stop and remain stopped at a traffic control signal which is emitting a steady red signal is a criminal misdemeanor. Under Alabama law one who commits such a misdemeanor is subject to prosecution only if the misdemeanor was witnessed by either a duly empowered police officer or other witness who makes a verified complaint to a sworn magistrate.

(4) Many jurisdictions, including the City of Midfield, have adopted laws that allow the use of automated photographic traffic enforcement, and the Legislature finds that it should adopt legislation that would implement a program for automated photographic enforcement of traffic signal violations, which the Legislature finds is consistent with this part.

(5) By allowing a program for use of automated traffic cameras in traffic signal enforcement by the city, the Legislature hopes to both decrease the rate of traffic signal violations and learn more about the effectiveness and fairness involved in the use of the automated systems.



Section 45-37A-331.02 - Definitions.

As used in this part, the following terms shall have the following meanings:

(1) CITY. The City of Midfield, Alabama.

(2) CIVIL FINE. The monetary amount assessed by the city pursuant to this part for an adjudication of civil liability for a traffic signal violation, including municipal court costs associated with the infraction.

(3) CIVIL VIOLATION. There is hereby created a noncriminal category of state law called a civil violation created and existing for the sole purpose of carrying out the terms of this part. The penalty for violation of a civil violation shall be the payment of a civil fine, the enforceability of which shall be accomplished through civil action. The prosecution of a civil violation created hereby shall carry reduced evidentiary requirements and burden of proof as set out in Section 45-37A-331.05, and in no event shall an adjudication of liability for a civil violation be punishable by a criminal fine or imprisonment.

(4) COUNTY. Jefferson County in Alabama.

(5) MUNICIPAL COURT. The Municipal Court of the City of Midfield.

(6) OWNER. The owner of a motor vehicle as shown on the motor vehicle registration records of the Alabama Department of Revenue or the analogous department or agency of another state or country. The term shall not include a motor vehicle rental or leasing company when a motor vehicle registered by the company is rented or leased to another person under a rental or lease agreement with the company, in which event owner shall mean the person to whom the vehicle is rented or leased; nor shall the term include motor vehicles displaying dealer license plates, in which event owner shall mean the person to whom the vehicle is assigned for use; nor shall the term include the owner of any stolen motor vehicle, in which event owner shall mean the person who is guilty of stealing the motor vehicle.

(7) PHOTOGRAPHIC TRAFFIC SIGNAL ENFORCEMENT SYSTEM. A camera system which is designed and installed to work in conjunction with an electrically operated traffic control device using vehicle sensors synchronized to automatically record, either by conventional film or digital imaging, sequenced photographs or full motion video of the rear of a motor vehicle while proceeding through a signalized intersection. The device shall be capable of producing at least two recorded images, at least one of which is capable of clearly depicting the license plate of a motor vehicle that is not operated in compliance with the instructions of the traffic control signal.

(8) TRAFFIC CONTROL SIGNAL. Any device, whether manually, electrically, or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed as defined in Section 32-1-1.1.

(9) TRAFFIC SIGNAL VIOLATION. Any violation of Section 32-5A-31, Section 32-5A-32, or Section 32-5A-35, or of any combination thereof, wherein a vehicle proceeds into a signalized intersection at a time while the traffic control signal for that vehicle’s lane of travel is emitting a steady red signal. A traffic signal violation shall be a civil violation as defined in this part.

(10) TRAINED TECHNICIAN. A sworn law enforcement officer employed by the city who alternatively:

a. Is a professional engineer in the field of civil engineering.

b. Has received instruction and training in the proper use of the photographic traffic signal enforcement system to be used by the city by the city’s traffic engineer or his or her designee.

c. Has been trained by the vendor installing the equipment. Under no circumstances shall the salary or other compensation of the trained technician be related to the number of notices of violation issued or amount of fines collected.



Section 45-37A-331.03 - Utilization of photographic traffic signal enforcement system.

(a) The city is authorized to utilize an automated photographic traffic signal enforcement system to detect and record traffic signal violations, to issue notices of civil violations by mail, and to prosecute civil violations for the recorded traffic signal violations which may occur within the corporate limits of the city as provided in this part. A civil fine assessed under this part shall not exceed one hundred dollars ($100), and municipal court costs shall be assessed in the same manner and in the same amounts prescribed for a municipal criminal traffic control device violation prosecuted as a misdemeanor under Sections 32-5A-31, 32-5A-32, or 32-5A-35, or any combination thereof. Court costs collected pursuant to this part shall be distributed in the same manner as prescribed by law for the distribution of municipal court costs for misdemeanor violations. An additional fee of ten dollars ($10) shall be collected by the municipal court in connection with notices issued under this part to be paid to the Alabama Criminal Justice Information Center and deposited in the State Treasury to the credit of the Criminal Justice Information System Automation Fund as compensation for record keeping and transaction processing with respect to violation notices issued under this part.

(b) The city shall cause a sign to be posted at each of a minimum of 10 roadway entry points to the city to provide motorists with notice that photographic traffic signal enforcement systems are in use. The sign shall comply with this requirement if it states substantially the following: "AUTOMATED CAMERAS USED IN RED LIGHT ENFORCEMENT," or if it otherwise gives sufficient notice.

(c) Prior to operating a photographic traffic signal enforcement system, the city shall make a public announcement and conduct a public awareness campaign of the use of a photographic traffic signal enforcement system a minimum of 30 days before using the devices. The city may place photographic traffic signal enforcement systems at locations without public notice of the specific location, may change locations without public notice, and may install and move as needed decoy devices designed to resemble photographic traffic signal enforcement systems.

(d) The city shall post signs warning of the use of an automated red light photographic device within 60 yards of every intersection at which such a device shall be used. Each sign shall be placed at least 10 feet from the edge of the road or street and shall have reflective light material. The reflective signs shall be placed not lower than six feet and not higher than eight feet.



Section 45-37A-331.04 - Notice of violation.

(a) Prior to imposing a civil penalty under this part, the city shall first mail a notice of violation by first class United State mail to the owner of the motor vehicle which is recorded by the photographic traffic signal enforcement system while committing a traffic signal violation. The notice shall be sent not later than the 30th day after the date the traffic signal violation is recorded to:

(1) The owner’s address as shown on the registration records of the Alabama Department of Revenue.

(2) If the vehicle is registered in another state or country, to the owner’s address as shown on the motor vehicle registration records of the department or agency of the other state or country analogous to the Alabama Department of Revenue.

(b) A notice of violation issued under this part shall contain the following:

(1) Description of the violation alleged.

(2) The date, time, and location of the violation.

(3) A copy of recorded images of the vehicle involved in the violation.

(4) The amount of the civil penalty to be imposed for the violation.

(5) The date by which the civil penalty shall be paid.

(6) A statement that the person named in the notice of violation may pay the civil penalty in lieu of appearing at an administrative adjudication hearing.

(7) Information that informs the person named in the notice of violation:

a. Of the right to contest the imposition of the civil penalty in an administrative adjudication.

b. Of the manner and time in which to contest the imposition of the civil penalty.

c. That failure to pay the civil penalty or to contest liability is an admission of liability.

(8) A statement that a recorded image is evidence in a proceeding for the imposition of a civil penalty.

(9) A statement that failure to pay the civil penalty within the time allowed shall result in the imposition of a late penalty not exceeding twenty-five dollars ($25).

(10) Any other information deemed necessary by the department or the city.

(c) A notice of violation under this part is presumed to have been received on the 10th day after the date the notice of violation is placed in the United States mail.

(d) The civil penalty imposed shall be paid within 30 days of the 10th day after the date the notice of violation is mailed.

(e) It shall be within the discretion of the trained technician to determine which of the recorded traffic signal violations are prosecuted based upon the quality and legibility of the recorded image. In lieu of issuing a notice of violation, the city may mail a warning notice to the owner.



Section 45-37A-331.05 - Power and jurisdiction of municipal court; contesting liability; fines and costs; affirmative defenses.

(a) The municipal court is vested with the power and jurisdiction to hear and adjudicate the civil violations provided for in this part, and to issue orders imposing the civil fines and costs set out in this part.

(b) A person who receives a notice of violation may contest the imposition of the civil fine by submitting a request for a hearing on the adjudication of the civil violation, in writing, within 15 days of the 10th day after the date the notice of violation is mailed. Upon receipt of a timely request, the city shall notify the person of the date and time of the adjudicative hearing by United States mail, return receipt requested.

(c) Failure to pay a civil penalty or to contest liability in a timely manner is an admission of liability in the full amount of the civil fine assessed in the notice of violation.

(d) The civil fine shall not be assessed if, after a hearing, the municipal judge enters a finding of no liability.

(e) If an adjudicative hearing is requested, the city shall have the burden of proving the traffic signal violation by a preponderance of the evidence. The reliability of the photographic traffic signal enforcement system used to produce the recorded image of the violation may be attested to by affidavit of a trained technician. An affidavit of a trained technician that alleges a violation based on an inspection of the pertinent recorded image is admissible in a proceeding under this part and is evidence of the facts contained in the affidavit.

(f) The notice of violation, the recorded and reproduced images of the traffic signal violation, regardless of the media on which they are recorded, accompanied by a certification of authenticity of a trained technician, and evidence of ownership of a vehicle as shown by copies or summaries of official records shall be admissible into evidence without foundation unless the municipal court finds there is an indication of untrustworthiness, in which case the city shall be given a reasonable opportunity to lay an evidentiary foundation.

(g) All other matters of evidence and procedure not specifically addressed in this part shall be subject to the rules of evidence and the rules of procedure as they apply in the small claims courts of this state, except that on any appeal to Jefferson County Circuit Court for trial de novo the evidence and procedures shall be as for any civil case in the circuit court except as otherwise provided in this part.

(h) A person who is found liable for the civil violation after an adjudicative hearing or who requests an adjudicative hearing and thereafter fails to appear at the time and place of the hearing is liable for court costs and fees set out herein in addition to the amount of the civil fine assessed for the violation. A person who is found liable for a civil violation after an adjudicative hearing shall pay the civil fine and costs within 10 days of the hearing.

(i) Whenever payment of a civil fine is owed to the city, the amount of the civil fine as set by ordinance may not be increased, decreased, or remitted by the municipal court, and the liability may be satisfied only by payment.

(j) It shall be an affirmative defense to the imposition of civil liability under this part, to be proven by a preponderance of the evidence, that:

(1) The traffic control signal was not in proper position and sufficiently visible to an ordinarily observant person.

(2) The operator of the motor vehicle was acting in compliance with the lawful order or direction of a police officer.

(3) The operator of the motor vehicle violated the instructions of the traffic control signal so as to yield the right-of-way to an immediately approaching authorized emergency vehicle.

(4) The motor vehicle was being operated as an authorized emergency vehicle under Sections 32-5A-7 and 32-5-213, and that the operator was acting in compliance with that chapter.

(5) The motor vehicle was stolen or being operated by a person other than the owner of the vehicle without the effective consent of the owner.

(6) The license plate depicted in the recorded image of the violation was a stolen plate and being displayed on a motor vehicle other than the motor vehicle for which the plate had been issued.

(7) The presence of ice, snow, unusual amounts of rain, or other unusually hazardous road conditions existed that would make compliance with this part more dangerous under the circumstances than noncompliance.

(8) The person who received the notice of violation was not the owner of the motor vehicle at the time of the violation.

(9) There was no sign installed as required by this part near the red light at which the violation allegedly occurred warning that an automated red light camera device was being used.

(k) To demonstrate that at the time of the violation the motor vehicle was a stolen vehicle or the license plate displayed on the motor vehicle was stolen plate, the owner shall submit proof acceptable to the hearing officer that the theft of the vehicle or license plate, prior to the time of the violation, had been timely reported to the appropriate law enforcement agency.

(l) Notwithstanding anything in this part to the contrary, a person who fails to pay the amount of a civil fine or to contest liability in a timely manner is entitled to an adjudicative hearing on the violation if:

(1) The person files an affidavit with the hearing officer stating the date on which the person received the notice of violation that was mailed to the person, if not received by the 10th day after same is mailed as set out in subsection (a) of Section 45-37A-331.04.

(2) Within the 15 days of the date of actual receipt, the person requests an administrative adjudicative hearing.



Section 45-37A-331.06 - Order of municipal court; judicial review.

(a) Following an adjudicative hearing, the municipal court judge shall issue an order stating:

(1) Whether the person charged with the civil violation is liable for the violation; and, if so

(2) The amount of the civil fine assessed against the person, along with the fees and costs of court provided for herein.

(b) The orders issued under this section may be filed in the office of the Judge of Probate of Jefferson County, Alabama, and shall operate as a judicial lien in the same manner and with the same weight and effect as any other civil judgment filed therein.

(c) A person who is found liable after an adjudicative hearing may appeal that finding of civil liability to the Circuit Court of Jefferson County, Alabama, by filing a notice of appeal with the clerk of the municipal court. The notice of appeal shall be filed not later than the 14th day after the date on which the municipal court judge entered the finding of civil liability. The filing of a notice of appeal shall stay the enforcement of the civil fine penalty. An appeal shall be determined by the circuit court by trial de novo.



Section 45-37A-331.07 - Appellate procedures.

(a) The circuit court hearing an appeal shall use the procedures that apply to criminal convictions in municipal court with the following qualifications:

(1) The proceedings shall retain their civil nature on appeal with the circuit court applying the preponderance of the evidence standard.

(2) If the person is adjudicated by the circuit court to be responsible for payment of the civil fine, circuit court costs shall be owed by the person adjudicated responsible, with 100 percent of those court costs retained by the circuit court. Court costs in the circuit court shall be calculated as are court costs for criminal appeals from the municipal court, and in the event the circuit court finds the person appealing to not be responsible, no municipal court costs shall be owed to the city.

(3) Regardless of the civil nature of the proceedings, the circuit court, in its discretion and for its administrative convenience, may assign case numbers as for criminal appeals and place the appeals on criminal dockets in the same manner as criminal appeals from municipal court.

(4) The circuit court shall sit as trier of both fact and law in the civil proceedings in the circuit court.

(5) The city shall be responsible for providing an attorney to represent the city and to prosecute the civil proceedings in the circuit court.



Section 45-37A-331.08 - Identifying owner of vehicle.

In the event the evidence produced by a photographic traffic signal enforcement system does not produce an image of the license plate with sufficient clarity for a trained technician to determine the identity of the owner, and if the identity cannot otherwise be reliably established, then no notice of violation may be issued pursuant to this part. If, however, a notice of violation is issued, to the degree constitutionally allowed, those issues related to the identity of the vehicle or its owner shall affect the weight to be accorded the evidence and shall not affect its admissibility.



Section 45-37A-331.09 - Late fees; record of civil violations.

The city may provide by ordinance that a late fee not exceeding twenty-five dollars ($25) shall attach to untimely paid civil fines that are authorized in this part. No person may be arrested or incarcerated for nonpayment of a civil fine or late fee. No record of an adjudication of civil violation made under this part shall be listed, entered, or reported on any criminal record or driving record, whether the record is maintained by the city or an outside agency. An adjudication of civil violation provided for in this part shall not be considered a conviction for any purpose, shall not be used to increase or enhance punishment for any subsequent offense of a criminal nature, shall not be considered a moving violation, and shall not be used by any insurance company to determine or affect premiums or rates unless an accident occurred due to the violation. The fact that a person is held liable or responsible for a civil fine for a red light violation shall not be used as evidence that the person was guilty of negligence or other culpable conduct, and any evidence generated by a photographic traffic signal enforcement system may only be used as evidence in other proceedings if it is or becomes admissible under the rules of evidence applicable therein.



Section 45-37A-331.10 - Statistical data.

The city shall adopt the procedures authorized by this part, shall keep statistical data regarding the effectiveness of photographic traffic signal enforcement systems in reducing traffic control device violations and intersectional collisions, and shall communicate the data on an annual basis to the Alabama Department of Transportation and the Alabama Criminal Justice Information Center.



Section 45-37A-331.11 - Control devices and timing.

The placement of control devices and timing of yellow lights and red light clearance intervals, adopted by the city, shall conform to the most recent edition of the Traffic Engineering Handbook. It shall be presumed that the city is in compliance with this section unless the contrary is shown by a preponderance of the evidence.



Section 45-37A-331.12 - Criminal violations.

No civil penalty may be imposed and no adjudication of liability for a civil violation may be made under this part if the operator of the vehicle was arrested or was issued a citation and notice to appear by a sworn police officer for a criminal violation of any portion of Article 2, commencing with Section 32-5A-30, Chapter 5A, Title 32, including, but not limited to, Sections 32-5A-31, 32-5A-34, and 32-5A-35, or any other municipal ordinance which embraces and incorporates the statutes contained in that article, and which occurred simultaneously with and under the same set of circumstances which were recorded by the photographic traffic signal enforcement system.



Section 45-37A-331.13 - Civil action against person operating vehicle.

Any person against whom an adjudication of liability for a civil violation is made under this part, or the ordinance passed pursuant hereto, and who actually pays the civil fine imposed thereby shall have a cause of action against any person who may be shown to have been operating the vehicle recorded at the time of the violation for the amount of the civil fine actually paid plus any consequential or compensatory damages and a reasonable attorney fee, without regard to the rules regarding joint and several liability, contribution, or indemnity. Provided, however, that as a condition precedent to the bringing of a civil action, that the person held responsible for payment of the civil fine shall first make written demand on the other person for reimbursement of the civil fine, giving a minimum of 60 days to remit payment, and if reimbursement is fully made within the 60-day period then the cause of action shall be extinguished and no attorney fees or other damages shall attach to the reimbursement. Any cause of action brought pursuant to this section shall be commenced within two years from the date of the payment of the civil fine for a red light violation.






Part 2 - Speed Limit Safety.

Section 45-37A-331.30 - Short title.

(a) This subpart shall be known and may be cited as the "Midfield Speed Limit Safety Act."

(b) The City of Midfield, Alabama, by municipal ordinance, may adopt the procedures set out in this subpart.



Section 45-37A-331.31 - Legislative findings.

The Legislature finds and declares the following:

(1) Accident data establishes that speeding vehicles have been and are a dangerous problem in Midfield, Alabama.

(2) Studies have found that automated speeding enforcement in a municipal area is a highly accurate method for detecting speeding violations and is very effective in reducing the number of speeding violations and decreasing the number of traffic accidents, deaths, and injuries.

(3) Current Alabama law provides that speeding is a criminal misdemeanor. Under Alabama law, one who commits such a misdemeanor is subject to prosecution only if the misdemeanor was witnessed by either a duly empowered police officer or other witness who makes a verified complaint to a sworn magistrate.

(4) Many jurisdictions that have adopted laws that allow the use of automated speeding enforcement have experienced a significant reduction in the instances of speeding, and the Legislature finds that it should adopt legislation that would authorize the City of Midfield to implement a program for automated speeding enforcement of speeding violations.

(5) By allowing a program for the use of automated traffic cameras in speeding enforcement by the City of Midfield, the Legislature hopes to decrease the rate of speeding violations.



Section 45-37A-331.32 - Definitions.

As used in this subpart, the following terms shall have the following meanings:

(1) CITY. The City of Midfield, Alabama.

(2) CIVIL FINE. The monetary amount assessed by the City of Midfield pursuant to this act for an adjudication of civil liability for a speeding violation, including municipal court costs associated with the infraction.

(3) CIVIL VIOLATION. There is hereby created a non-criminal category of law called a civil violation created and existing for the sole purpose of carrying out the terms of this subpart. The penalty for violation of a civil violation shall be the payment of a civil fine, the enforceability of which shall be accomplished through civil action. The prosecution of a civil violation created hereby shall carry reduced evidentiary requirements and burden of proof as set out in Section 45–37A–331.35, and in no event shall an adjudication of liability for a civil violation be punishable by a criminal fine or imprisonment.

(4) OWNER. The owner of a motor vehicle as shown on the motor vehicle registration records of the Alabama Department of Revenue or the analogous department or agency of another state or country. The term shall not include a motor vehicle rental or leasing company when a motor vehicle registered by the company is rented or leased to another person under a rental or lease agreement with the company, in which event owner shall mean the person to whom the vehicle is rented or leased; nor shall the term include motor vehicles displaying dealer license plates, in which event owner shall mean the person to whom the vehicle is assigned for use; nor shall the term include the owner of any stolen motor vehicle, in which event owner shall mean the person who is guilty of stealing the motor vehicle.

(5) PHOTOGRAPHIC SPEEDING ENFORCEMENT OR AUTOMATED SPEEDING ENFORCEMENT SYSTEM. A camera system which is designed and installed to work in conjunction with an electrically operated speed detection device synchronized to automatically record digital imaging of a motor vehicle while speeding. The device shall be capable of producing at least two recorded images, at least one of which is capable of clearly depicting the license plate of a motor vehicle that is speeding.

(6) SPEEDING VIOLATION. Any violation of a motor vehicle at a speed that exceeds the legal maximum speed limits presented in or adopted pursuant to Article 8, Chapter 5A, Title 32, Sections 32–5A–170 to 32–5A–178, inclusive; provided, however, that speed limits set by action of the Midfield City Council as found in the City Code of the City of Midfield shall supersede the limits set in Article 8, Chapter 5A, Title 32, Sections 32–5A–170 to 32–5A–178, inclusive. A speeding violation shall be a civil violation as defined in this subpart.

(7) TRAINED TECHNICIAN. A sworn law enforcement officer employed by the City of Midfield, who alternatively:

a. Is a professional engineer in the field of civil engineering.

b. Has received instruction and training in the proper use of the automated photographic speeding enforcement system to be used by the city’s traffic engineer or his or her designee.

c. Has been trained by the vendor installing the equipment. Under no circumstances shall the salary or other compensation of the trained technician be related to the number of notices of violation issued or amount of fines collected.



Section 45-37A-331.33 - Automated photographic speeding enforcement system authorized.

(a) The City of Midfield is empowered to utilize an automated photographic speeding enforcement system to detect and record speeding violations, to issue notices of civil violations by mail, and to prosecute civil violations for the recorded speeding violations which may occur within the corporate limits of the City of Midfield as provided in this subpart. A civil fine assessed under this subpart shall not exceed one hundred dollars ($100), and municipal court costs may be assessed in the same manner and in the same amounts prescribed for municipal criminal speeding violations prosecuted as a misdemeanor. An additional fee of ten dollars ($10) shall be added to the Midfield Municipal Court costs authorized to be collected in connection with notices issued under this subpart. Court costs collected pursuant to this subpart shall be distributed in the same manner as prescribed by law for the distribution of municipal court costs for misdemeanor violations. The additional ten dollars ($10) authorized by this subpart shall be paid to the Alabama Criminal Justice Information Center as compensation for record keeping with respect to speeding violation notices issued pursuant to this subpart.

(b) If an ordinance is adopted for automated speeding enforcement, the City of Midfield shall cause a sign to be posted at each of a minimum of 10 roadway entry points to the city to provide motorists with notice that automated photographic speeding enforcement systems are in use. The sign shall comply with this requirement if it states substantially the following: ‘‘AUTOMATED CAMERAS USED IN SPEEDING ENFORCEMENT,’’ or if it otherwise gives sufficient notice.

(c) Prior to operating such an enforcement system, the City of Midfield shall make a public announcement and conduct a public awareness campaign of the use of an automated photographic speeding enforcement system a minimum of 30 days before using the devices. The City of Midfield may place photographic speeding enforcement systems at locations without public notice of the specific location, may change locations without public notice, and may install and move as needed decoy devices designed to resemble photographic speeding enforcement systems.

(d) The city shall post signs warning of the use of an automated photographic device for speeding enforcement within 60 yards of every speed detection device used. Each sign shall be placed at least five feet from the edge of the road or street and shall be placed not lower than two feet and not higher than eight feet.



Section 45-37A-331.34 - Notice of violation; civil penalty.

(a) Prior to imposing a civil penalty pursuant to this subpart, the City of Midfield shall first mail a notice of violation by certified United States mail, return receipt requested, to the owner of the motor vehicle which is recorded by the automated photographic speeding enforcement system that committed a speeding violation. The notice shall be sent not later than the 30th day after the date the speeding violation is recorded to the following:

(1) The owner’s address as shown on the registration records of the Alabama Department of Revenue.

(2) If the vehicle is registered in another state or country, to the owner’s address as shown on the motor vehicle registration records of the department or agency of the other state or country analogous to the Alabama Department of Revenue.

(b) A notice of violation issued under this subpart shall contain the following:

(1) Description of the speeding violation alleged.

(2) The date, time, and location of the violation.

(3) A copy of recorded images of the vehicle involved in the violation.

(4) The amount of the civil penalty to be imposed for the violation.

(5) The date by which the civil penalty must be paid.

(6) A statement that the person named in the notice of violation may pay the civil penalty in lieu of appearing at an administrative adjudication hearing.

(7) Information that informs the person named in the notice of violation of the following:

a. The right to contest the imposition of the civil penalty in an administrative adjudication.

b. The manner and time in which to contest the imposition of the civil penalty.

c. That failure to pay the civil penalty or to contest liability is an admission of liability.

(8) A statement that a recorded image is evidence in a proceeding imposition of a civil penalty.

(9) A statement that failure to pay the civil penalty within the time allowed shall result in the imposition of a late penalty not exceeding twentyfive dollars ($25).

(10) Any other information deemed necessary by the city.

(c) A notice of violation under this subpart is presumed to have been received on the 10th day after the date the notice of violation is placed in the United States mail.

(d) The civil penalty imposed shall be paid within 30 days of the 10th day after the date the notice of violation is mailed.

(e) It shall be within the discretion of the trained technician to determine which of the recorded speeding violations are prosecuted based upon the quality and legibility of the recorded image. In lieu of issuing a notice of violation, the city may mail a warning notice to the owner during the initial warning period.



Section 45-37A-331.35 - Jurisdiction of Midfield Municipal Court; hearings; liability; evidence and procedure; defenses.

(a) The Midfield Municipal Court is vested with the power and jurisdiction to hear and adjudicate the civil violations provided for in this subpart and to issue orders imposing the civil fines and costs set out in this subpart.

(b) A person who receives a notice of violation may contest the imposition of the civil fine by submitting a request for a hearing on the adjudication of the civil violation, in writing, within 15 days of the 10th day after the date the notice of violation is mailed. Upon receipt of a timely request, the city shall notify the person of the date and time of the adjudicative hearing by United States mail.

(c) Failure to pay a civil penalty or to contest liability in a timely manner is an admission of liability in the full amount of the civil fine assessed in the notice of violation.

(d) The civil fine shall not be assessed if, after a hearing, the Midfield Municipal Judge enters a finding of no liability.

(e) If an adjudicative hearing is requested, the city shall have the burden of proving the speeding violation by a preponderance of the evidence. The reliability of the automated photographic speeding enforcement system used to produce the recorded image of the violation may be attested to by affidavit of a trained technician. An affidavit of a trained technician that alleges a violation based on an inspection of the pertinent recorded image or video is admissible in a proceeding under this subpart and is evidence of the facts contained in the affidavit.

(f) The notice of violation, the recorded and reproduced images of the violation, regardless of the media on which they are recorded, accompanied by a certification of authenticity of a trained technician, and evidence of ownership of a vehicle as shown by copies or summaries of official records shall be admissible into evidence without foundation unless the municipal court finds there is an indication of untrustworthiness, in which case the city shall be given a reasonable opportunity to lay an evidentiary foundation.

(g) All other matters of evidence and procedure not specifically addressed in this subpart shall be subject to the rules of evidence and the rules of procedure as they apply in the small claims courts of this state, except that on any appeal to Jefferson County Circuit Court for trial de novo the evidence and procedures shall be as for any civil case in the circuit court except as otherwise provided in this subpart.

(h) A person who is found liable for the civil violation after an adjudicative hearing or who requests an adjudicative hearing and thereafter fails to appear at the time and place of the hearing is liable for court costs and fees as set out herein in addition to the amount of the civil fine assessed for the violation. A person who is found liable for a civil violation after an adjudicative hearing shall pay the civil fine and costs within 10 days of the hearing.

(i) Whenever payment of a civil fine is owed to the city, the amount of the civil fine as set by ordinance may not be increased, decreased, or remitted by the municipal court, and the liability may be satisfied only by payment.

(j) It shall be an affirmative defense to the imposition of civil liability under this subpart, to be proven by a preponderance of the evidence, that:

(1) The operator of the motor vehicle was acting in compliance with the lawful order or direction of a police officer.

(2) The motor vehicle was being operated as an authorized emergency vehicle under Sections 32-5A-7 and 32-5-213, and that the operator was acting in compliance with these sections.

(3) The motor vehicle was stolen or being operated by a person other than the owner of the vehicle without the effective consent of the owner.

(4) The license plate depicted in the recorded image of the violation was a stolen plate and being displayed on a motor vehicle other than the motor vehicle for which the plate had been issued.

(5) The person who received the notice of violation was not the owner of the motor vehicle at the time of the violation.

(k) To demonstrate that at the time of the violation the motor vehicle was a stolen vehicle or the license plate displayed on the motor vehicle was a stolen plate, the owner must submit proof acceptable to the hearing officer that the theft of the vehicle or license plate, prior to the time of the violation, had been timely reported to the appropriate law enforcement agency.

(l) Notwithstanding anything in this subpart to the contrary, a person who fails to pay the amount of a civil fine or to contest liability in a timely manner is entitled to an adjudicative hearing on the violation if:

(1) The person files an affidavit with the hearing officer stating the date on which the person received the notice of violation that was mailed to the person, if not received by the 10th day after same is mailed as set out in subsection (a) of Section 45-37A-331.34.

(2) Within the 15 days of the date of actual receipt, the person requests an administrative adjudicative hearing.



Section 45-37A-331.36 - Order of court; appeal.

(a) Following an adjudicative hearing, the municipal court judge shall issue an order stating the following:

(1) Whether the person charged with the civil violation is liable for the violation and, if so,

(2) The amount of the civil fine assessed against the person, along with the fees and costs of court provided for herein.

(b) The orders issued under this section may be filed in the office of the Judge of Probate of Jefferson County, Alabama, and shall operate as a judicial lien in the same manner and with the same weight and effect as any other civil judgment filed therein.

(c) A person who is found liable after an adjudicative hearing may appeal that finding of civil liability to the Circuit Court of Jefferson County, Alabama, by filing a notice of appeal with the clerk of the municipal court. The notice of appeal must be filed not later than the 14th day after the date on which the municipal court judge entered the finding of civil liability. The filing of a notice of appeal shall stay the enforcement of the civil fine penalty. An appeal shall be determined by the circuit court by trial de novo.



Section 45-37A-331.37 - Appellate procedures.

(a) The circuit court hearing an appeal shall use the procedures that apply to criminal convictions in municipal court with the following qualifications:

(1) The proceedings shall retain their civil nature on appeal with the circuit court applying the preponderance of the evidence standard.

(2) If the person is adjudicated by the circuit court to be responsible for payment of the civil fine, circuit court costs shall be owed by the person adjudicated responsible, with 100 percent of those court costs retained by the circuit court. Court costs in the circuit court shall be calculated as are court costs for criminal appeals from the municipal court, and in the event the circuit court finds the person appealing not to be responsible, no municipal court costs shall be owed to the city.

(3) Regardless of the civil nature of the proceedings, the circuit court, in its discretion and for its administrative convenience, may assign case numbers as for criminal appeals and place the appeals on criminal dockets in the same manner as criminal appeals from municipal court.

(4) The circuit court shall sit as trier of both fact and law in the civil proceedings in the circuit court.

(5) The city shall be responsible for providing an attorney to represent the city and to prosecute the civil proceedings in the circuit court.



Section 45-37A-331.38 - Identity of owner or vehicle.

In the event the evidence produced by an automated photographic speeding enforcement system does not produce an image of the license plate with sufficient clarity for a trained technician to determine the identity of the owner, and if the identity cannot otherwise be reliably established, then no notice of violation may be issued pursuant to this subpart. If, however, a notice of violation is issued, to the degree constitutionally allowed, those issues related to the identity of the vehicle or its owner shall affect the weight to be accorded the evidence and shall not affect its admissibility.



Section 45-37A-331.39 - Fees; records of adjudication of civil violation.

The city may provide by ordinance that a late fee not exceeding twenty-five dollars ($25) shall attach to untimely paid civil fines that are authorized in this subpart. No person may be arrested or incarcerated for nonpayment of a civil fine or late fee. No record of an adjudication of civil violation made under this subpart shall be listed, entered, or reported on any criminal record or driving record, whether the record is maintained by the city or an outside agency. An adjudication of civil violation provided for in this subpart shall not be considered a conviction for any purpose, shall not be used to increase or enhance punishment for any subsequent offense of a criminal nature, shall not be considered a moving violation, and shall not be used by any insurance company to determine or affect premiums or rates unless an accident occurred due to the violation. The fact that a person is held liable or responsible for a civil fine for a speeding violation shall not be used as evidence that the person was guilty of negligence or other culpable conduct, and any evidence generated by an automated photographic speeding enforcement system may only be used as evidence in other proceedings if it is or becomes admissible under the rules of evidence applicable therein.



Section 45-37A-331.40 - Recordkeeping.

The city shall keep statistical data regarding the effectiveness of automated photographic speeding enforcement systems in reducing speeding violations and collisions and shall communicate the data on an annual basis to the Alabama Department of Transportation and the Alabama Criminal Justice Information Center.



Section 45-37A-331.41 - Violations of state statutes.

No civil penalty may be imposed and no adjudication of liability for a civil violation may be made under this subpart if the operator of the vehicle was arrested or was issued a citation and notice to appear by a sworn police officer for a criminal violation of any portion of Title 32, Chapter 5A, Article 8, including, but not limited to, Sections 32-5A-170 to 32-5A-178, inclusive, or any other municipal ordinance which embraces and incorporates the statutes contained in that article, and which occurred simultaneously with and under the same set of circumstances which were recorded by the automated photographic speeding enforcement system.



Section 45-37A-331.42 - Reimbursement of civil fine; civil action against person operating vehicle.

Any person against whom an adjudication of liability for a civil violation is made pursuant to this subpart, or an ordinance passed pursuant hereto, and who actually pays the civil fine imposed thereby shall have a cause of action against any person who may be shown to have been operating the vehicle recorded at the time of the violation for the amount of the civil fine actually paid plus any consequential or compensatory damages and a reasonable attorney fee, without regard to the rules regarding joint and several liability, contribution, or indemnity. Provided, however, that as a condition precedent to the bringing of a civil action, that the person held responsible for payment of the civil fine must first make written demand on the other person for reimbursement of the civil fine, giving a minimum of 60 days to remit payment, and if reimbursement is fully made within the 60-day period then the cause of action shall be extinguished and no attorney fees or other damages shall attach to the reimbursement. Any cause of action brought pursuant to this section must be commenced within two years from the date of the payment of the civil fine for a speeding violation.












Article 34 - Morris.



Article 35 - Mountain Brook.

Part 1 - Nuisances.

Section 45-37A-350 - Civil action by municipality regarding condition of real property.

In the City of Mountain Brook in Jefferson County, whenever by reason of the dilapidated, deteriorated, unsafe, or unhealthful condition of real property or any improvements situated thereupon, the municipality files a civil action in any court of the state to compel the owner or occupant of real property to bring the property or improvements into compliance with any statute, ordinance, or regulation establishing, governing, or regulating public health, sanitation, safety, welfare, or minimum standards of human habitability, or to abate or eliminate a public nuisance created by the conditions, the city, if it prevails in the civil action, may recover as a part of its costs in the action its actual and reasonable attorney’s fees and litigation expenses incurred in connection therewith upon a showing by the city that the city afforded the defendant a reasonable opportunity to voluntarily correct or cure the conditions that gave rise to the litigation prior to initiating the civil action and that the defendant failed or refused to do so.






Part 2 - Taxation.

Section 45-37A-351 - Special school district tax.

The following words and phrases used in this section and others evidently intended as the equivalent thereof, shall, in the absence of a clear implication herein otherwise, be given the following respective interpretations herein:

(1) AMENDMENT 316. That certain amendment to the constitution that was proposed by Act 509 enacted at the 1971 Regular Session of the Legislature of Alabama.

(2) AMENDMENT 373. That certain amendment to the constitution that was proposed by Act 6 enacted at the 1978 Second Special Session of the Legislature of Alabama.

(3) COMMISSION. The Jefferson County Commission or other governing body of the county.

(4) CONSTITUTION. The Constitution of Alabama of 1901.

(5) COUNTY. Jefferson County, Alabama.

(6) SPECIAL SCHOOL DISTRICT TAX. The special ad valorem tax for public school purposes that is authorized in Amendment 316 to be levied and collected on taxable property in the special school tax district.

(7) SPECIAL SCHOOL TAX DISTRICT. The special school tax district in the county subject to the jurisdiction and control of the Board of Education of the City of Mountain Brook, which consists of all the area lying within the corporate limits of the City of Mountain Brook, Alabama, as such school tax district now exists or as it may be hereafter formed.

(b) The county is presently authorized to levy and collect the special school district tax at a rate of $.85 on each one hundred dollars (8.5 mills on each dollar) of assessed value pursuant to Amendment 316 and proceedings heretofore taken by the county commission under Amendment 373. Pursuant to a resolution adopted by the county commission in accordance with Amendment 373, the county proposes to increase the rate at which the county is authorized to levy and collect the special school district tax to a maximum rate, for any tax year, which is equal to $1.85 on each one hundred dollars (18.5 mills on each dollar) of assessed value.

(c) Pursuant to subsection (f) of Amendment 373 and a resolution heretofore adopted by the county commission after a public hearing, the county commission is hereby authorized to increase the rate at which the county is authorized to levy and collect the special school district tax to a maximum rate, for any tax year, which is equal to $1.85 on each one hundred dollars (18.5 mills on each dollar) of assessed value.

(d) The increase in the rate at which the special school district tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the special school tax district who vote on the proposed increase at a special election called and held for such purpose pursuant to subsection (f) of Amendment 373.



Section 45-37A-351.01 - Ad valorem tax increase.

(a) In addition to any taxes now authorized or that may hereafter be authorized by the constitution and laws of the State of Alabama, pursuant to Amendment 336 to the Constitution of Alabama of 1901, as amended, an increase of the municipal ad valorem tax presently being levied pursuant to Amendment 336 to the Constitution of Alabama of 1901 in the City of Mountain Brook in Jefferson County from the rate of one dollar and six cents on each one hundred dollars worth of taxable property in the City of Mountain Brook to the rate of two dollars and thirty-six cents on each one hundred dollars worth of taxable property in the City of Mountain Brook (an increase of one dollar and thirty cents on each one hundred dollars worth of taxable property, or 13 mills) is approved; such increase of 13 mills to be levied and collected by the governing body of City of Mountain Brook for each year without limit as to duration, beginning with the levy in the tax year ending September 30, 1994, (the tax for which year shall be due and payable October 1, 1994) or such later year for which the required electorate approval may be obtained for the earliest possible levy and collection, for general municipal purposes; provided, that the aforesaid increased rate of such tax, the time it is to continue, and the purpose thereof shall have been first submitted to the vote of the qualified electors of the City of Mountain Brook and voted for by a majority of those voting at a special election called and held in accordance with the law governing special elections as provided in Amendment 336.

(b) In implementation of Amendment 336 with respect to the proposed municipal ad valorem tax increase in the City of Mountain Brook: (1) All action heretofore taken by the Mountain Brook City Council in conducting the public hearing and proposing the tax increase of 13 mills (subject to approval to the Legislature of Alabama and the City of Mountain Brook electorate) for a period of time beginning with the October 1, 1994, collection and without limit as to duration, is hereby ratified, validated, and confirmed and (2) if any proposal to levy the 13 mill increase in municipal ad valorem tax at a rate not exceeding the 13 mill increase specified above for the period specified above or any shorter period included therein, is defeated at any special election therefor, subsequent special elections may be held as provided in Amendment 336 on the tax increase at the same or any lesser rate and for the same or any lesser period without an additional public hearing or Mountain Brook City Council approval or further approval by the Legislature of Alabama.



Section 45-37A-351.02 - Special ad valorem tax for public school purposes.

(a) The following words and phrases shall have the following meanings:

(1) AMENDMENT 56. That amendment to the constitution that was proposed by Act 383, H. 458, 1945 Regular Session.

(2) AMENDMENT 325. That amendment to the constitution that was proposed by Act 116, H. 56, 1971 Third Special Session.

(3) AMENDMENT 373. That amendment to the constitution that was proposed by Act 6, H. 170, 1978 Second Special Session.

(4) CITY. Mountain Brook, Alabama.

(5) CONSTITUTION. The Constitution of Alabama of 1901.

(6) COUNCIL. Mountain Brook City Council.

(7) SPECIAL TAX. The special ad valorem tax for public school purposes authorized in Amendment 56 and pursuant to an election held in the city on May 20, 1947, and levied and collected on taxable property in the city; being originally voted at the rate of 5 mills on each dollar of assessed value and, pursuant to proceedings heretofore taken under Amendment 325 and Amendment 373, presently levied at the rate of 10.6 mills on each dollar of assessed value.

(b) The city presently levies and collects the special tax at a rate of $1.06 on each one hundred dollars (10.6 mills on each dollar) of assessed value pursuant to Amendment 56. Pursuant to a resolution adopted by the council in accordance with Amendment 373, the city proposes to increase (by not greater than 12 mills) the rate at which it may levy and collect the special tax to a maximum rate, for any tax year, which is equal to $2.26 on each one hundred dollars (22.6 mills on each dollar) of assessed value.

(c) Pursuant to subsection (f) of Amendment 373 and a resolution adopted by the council after a public hearing, the council may increase the rate at which the city levies and collects the special tax to a maximum rate, for any tax year, which is equal to $2.26 on each one hundred dollars (22.6 mills on each dollar) of assessed value.

(d) The increase in the rate at which the special tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the city who vote on the proposed increase at a special election called and held for such purpose pursuant to the provisions of subsection (f) of Amendment 373.









Article 36 - North Birmingham.



Article 37 - North Haven.



Article 38 - Oxmoor.



Article 39 - Pelham.



Article 40 - Pinkney City.



Article 41 - Pleasant Grove.

Part 1 - Taxation.

Section 45-37A-410 - Ad valorem tax authorized.

(a) Pursuant to subsection (f) of Amendment 373 to the Constitution of Alabama of 1901, the City Council of the City of Pleasant Grove may levy, in addition to any other tax, an ad valorem tax in the amount equal to a total of 30 mills on each dollar of taxable property in the county. The revenue from the additional tax shall be paid to the city general fund to be used for general city purposes.

(b) The increase in the rate of the tax as provided by this section is subject to the approval of a majority of the qualified electors of the county who vote on the proposed increase at the next general, primary, constitutional, or special election held for that purpose.






Part 2 - Utilities.

Section 45-37A-411 - Sale of gas and water distribution systems; trust fund.

(a) In the event the Utilities Board of the City of Pleasant Grove or the City of Pleasant Grove should receive proceeds from the sale of its gas and water distribution systems, there shall be established an investment fund named Pleasant Grove Gas and Water Systems Sale Investment Fund. This fund shall receive money from other sources in addition to that received from the sale of the gas and water systems.

(b) The trust fund shall be invested only in United States Securities, or in investments secured by an agency of the United States government. Only 90 percent of the interest therefrom shall be spent or used for any lawful purpose, unless approved by a vote of two-thirds of the qualified electors in the City of Pleasant Grove. If approved by such voters, any portion of the aforesaid investment fund, principal and interest, may be used or spent for lawful purposes.









Article 42 - Pratt City.



Article 43 - Pratt Mines.



Article 44 - Sandusky.



Article 45 - Smithfield.



Article 46 - Tarrant City.

Part 1 - Taxation.

Section 45-37A-460 - Ad valorem school tax.

(a) In addition to any taxes now authorized or that may hereafter be authorized by the constitution and laws of the State of Alabama, pursuant to Amendment 373 to the Constitution of Alabama of 1901, an increase of the district ad valorem school tax presently being levied pursuant to Amendments 3, 325, and 373 to the Constitution of Alabama of 1901, in the school tax district in Jefferson County known as Tarrant City School District and consisting of all that part of Jefferson County within the corporate limits of the City of Tarrant, Alabama, (the Tarrant School District) from the rate of fifty-two cents ($.52) on each one hundred dollars worth of taxable property in the Tarrant School District to the rate of one dollar and twelve cents ($1.12) on each one hundred dollars worth of taxable property in the Tarrant School District (an increase of sixty cents ($.60) on each one hundred dollars worth of taxable property, or six mills) is approved; such additional six mill tax to be levied and collected by the governing body of Jefferson County for each year beginning with the levy for the tax year October 1, 1994, to September 30, 1995, (the tax for which year shall be due and payable October 1, 1995) or such later year for which the required electorate approval may be obtained for the earliest possible levy and collection, and ending with the levy for the tax year October 1, 2020, to September 30, 2021, the tax for which year shall be due and payable October 1, 2021) for public school purposes; provided, that the aforesaid increased rate of such tax, the time it is to continue, and the purpose thereof shall have been first submitted to the vote of the qualified electors of the Tarrant School District, and voted for by a majority of those voting at a special election called and held in accordance with the law governing special elections.

(b) In implementation of Amendment 373 with respect to the proposed district ad valorem school tax increase in the Tarrant School District: (1) All action heretofore taken by the Jefferson County Commission in conducting the public hearing and proposing the tax increase (subject to approval to the Legislature of Alabama and the Tarrant School District electorate) at an increased rate of up to six mills and for a period of time beginning with the October 1, 1994, collection and ending with the October 1, 2021, collection or such shorter period for which the required approvals are obtained, is hereby ratified, validated, and confirmed, and (2) if any proposal to levy the additional district ad valorem school tax at a rate not exceeding the six mill increase specified above for the period specified above or any shorter period included therein, is defeated at any special election, subsequent special elections may be held on the tax increase at the same or any lesser rate and for the same or any lesser period without an additional public hearing or Jefferson County Commission approval or further approval by the Legislature of Alabama.






Part 2 - Utilities.

Section 45-37A-461 - Electric supplier service territories.

(a) The Legislature of the State of Alabama has investigated the economic, financial, and environmental impact associated with the potential for duplication of electric distribution facilities used for the furnishing of retail electric service in and around the City of Tarrant City, Alabama. Among its findings is that with respect to retail electric service industry, the benefits normally associated with competition between two suppliers for customers is outweighed by the tremendous cost burden which must be borne by such customers associated with the maintenance of two or more duplicate sets of facilities. It is the further finding of the Legislature that the existence of duplicate facilities for the furnishing of electricity at retail in Tarrant City is not in the public interest because of the adverse impact which such duplication has on environmental and aesthetic values and on safety. It is therefore declared that the policy of the State of Alabama is to ensure effective, economical, and orderly supply of electric service at retail to customers in and around Tarrant City and to avoid unnecessary duplication of facilities by electric suppliers for the furnishing of such services in that area which would result in waste and in degradation of the environment. To accomplish these objectives, it is necessary and in the public interest to establish, mandate, and implement procedures for determining which electric supplier shall furnish electric service to customers at retail in and around Tarrant City.

(b) That certain agreement dated June 8, 1983, by and between Tarrant City and Alabama Power Company, including 13 pages and a map attached as Exhibit 1 to the agreement, which agreement is entitled Agreement Between The City of Tarrant City, Alabama and Alabama Power Company, has been reviewed by the Legislature, determined to be in the public interest, and found to be consistent with the purposes and policies of the State of Alabama. In the area in and around Tarrant City described in such agreement, the State of Alabama hereby orders and mandates that the procedures for elimination and prevention of the duplication of electric distribution facilities set forth in such agreement shall be followed.

(c) The provisions of this section are not severable. If any part of this section is declared invalid under the constitution or laws of this state, such declaration shall render invalid all parts which remain.

(d) A copy of the agreement referred to in the legislation proposed above is on file and available for inspection in the office of the Clerk of the City of Tarrant City, Alabama.









Article 47 - Thomas.



Article 48 - Toad Vine.



Article 49 - Trafford.



Article 50 - Trussville.



Article 51 - Vestavia Hills.

Part 1 - Taxation.

Section 45-37A-510 - Ad valorem taxation.

In addition to any taxes now authorized or that may hereafter be authorized by the constitution and laws of the State of Alabama, pursuant to Amendment 373 to the Constitution of Alabama of 1901, an increase of the ad valorem tax presently being levied in the City of Vestavia Hills, Alabama, pursuant to the constitution and laws of the State of Alabama, including the election held in the city on April 28, 1970, from the rate of one dollar fifty-one cents on each one hundred dollars worth of taxable property in the city to the rate of two dollars fifty-six cents on each one hundred dollars worth of taxable property in the city (an increase of one dollar five cents on each one hundred dollars worth of taxable property, or 10 and one-half mills) is approved; such additional 10 and one-half mill tax to be levied and collected for each year beginning with the levy for the tax year October 1, 1989, to September 30, 1990, (the tax for which year shall be due and payable October 1, 1990) and ending with the levy for the tax year October 1, 2016, to September 30, 2017, (the tax for which year shall be due and payable October 1, 2017), and to be used by the City Board of Education of the City of Vestavia Hills for public school purposes; provided, that the aforesaid increased rate of such tax, the time it is to continue, and the purpose thereof shall have been first submitted to the vote of the qualified electors of the city, and voted for by a majority of those voting at a special election called and held in accordance with the law governing special elections.



Section 45-37A-510.01 - Special school district tax.

(a) The following words and phrases shall have the following meanings:

(1) AMENDMENT 3. That amendment to the constitution that was proposed by Act 60, S. 130, 1915 Regular Session.

(2) AMENDMENT 373. That amendment to the constitution that was proposed by Act 6, H. 170, 1978 Second Special Session.

(3) COMMISSION. Jefferson County Commission.

(4) CONSTITUTION. The Constitution of Alabama of 1901.

(5) COUNTY. Jefferson County, Alabama.

(6) SPECIAL SCHOOL DISTRICT TAX. The special district ad valorem tax for public school purposes authorized in Amendment 3 and levied and collected on taxable property in the special school tax district.

(7) SPECIAL SCHOOL TAX DISTRICT. The special school tax district in the county subject to the jurisdiction and control of the Vestavia Hills City Board of Education, which consists of all the area in the county lying within the corporate limits of the City of Vestavia Hills, Alabama, as the school tax district now exists or as it may be hereafter formed.

(b) The county presently levies and collects the special school district tax at a rate of $.55 on each one hundred dollars (5.5 mills on each dollar) of assessed value pursuant to Amendment 3 and Amendment 373. Pursuant to a resolution adopted by the county commission in accordance with Amendment 373, the county proposes to increase the rate at which it may levy and collect the special school district tax to a maximum rate, for any tax year, which is equal to $1.51 on each one hundred dollars (15.1 mills on each dollar) of assessed value.

(c) Pursuant to subsection (f) of Amendment 373 and a resolution adopted by the county commission after a public hearing, the county commission may increase the rate at which the county levies and collects the special school district tax to a maximum rate, for any tax year, which is equal to $1.51 on each one hundred dollars (15.1 mills on each dollar) of assessed value.

(d) The increase in the rate at which the special school district tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the special school tax district who vote on the proposed increase at a special election called and held for such purpose pursuant to subsection (f) of Amendment 373.






Part 3 - Courts.

Section 45-37A-512 - Warrant recall fee.

(a) Notwithstanding any law to the contrary, a municipal judge or municipal magistrate of the City of Vestavia Hills, Alabama, may assess a defendant with a warrant recall fee that shall be paid in order for a municipal judge or magistrate to recall a failure to appear warrant arising from any municipal ordinance violation against the City of Vestavia Hills.

(b) The warrant recall fee shall be one hundred dollars ($100) and is to be paid by the defendant at the time the warrant is recalled.

(c) Nothing herein shall be construed to require the City of Vestavia Hills to recall a warrant that has been issued. All orders to recall a warrant shall be issued solely in the discretion of the municipal judge or magistrate.

(d) All fees received by the City of Vestavia Hills Municipal Court for the warrant recall fee shall be deposited into the City of Vestavia Hills Corrections Fund and allocated in conformity with subsection (a) of Section 11-47-7.1.









Article 52 - Warrior.



Article 53 - West End.



Article 54 - Woodlawn.



Article 55 - Wylam.






Chapter 38 - LAMAR COUNTY.

Article 1 - General and Miscelleous Provisions.

Section 45-38-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Lamar County local laws enacted after 1978 and all Lamar County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.

Section 45-38-30 - Compensation - Jury Commission; Board of Equalization; Board of Registrars.

(a) The members of the Lamar County Jury Commission shall be paid an amount of compensation by the county so that the combined state and county compensation shall total twenty-five dollars ($25) per meeting day. This amount and the amount provided in subsection (d) shall be the total compensation paid by the county and shall be in lieu of any prior salary, compensation, or expense allowance previously paid.

(b) The members of the Lamar County Board of Equalization shall be paid an amount of compensation by the county so that the combined state and county compensation shall total twenty-five dollars ($25) per meeting day. This amount and the amount provided in subsection (d) shall be the total compensation paid by the county and shall be in lieu of any prior salary, compensation, or expense allowance previously paid.

(c)(1) The members of Lamar County Board of Registrars shall be paid an amount of twenty dollars ($20) per meeting day as compensation by the Lamar County Commission. This amount shall be in addition to any compensation received by the members of the board of registrars from the State of Alabama.

(2) The members of the Lamar County Board of Registrars shall be paid by the county for travel in or out of state for educational or training purposes when the travel has been approved in advance by the Lamar County Commission. Such compensation shall be at the rate paid other county employees or officers for travel.

(d) The members of the Lamar County Jury Commission and the Lamar County Board of Equalization shall be entitled to mileage at the same rate as state employees when in the performance of their official duties within the county. The members shall also receive the same travel expenses and per diem as received by state employees for travel in or out of state for educational or training purposes when the travel has been approved by the county commission.






Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.



Article 6 - Coroner.

Section 45-38-60 - Expense allowance.

The county Coroner of Lamar County shall be entitled to receive an additional expense allowance in the amount of one hundred dollars ($100) per month to be paid out of the county general fund. The expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.



Section 45-38-60.01 - Mileage allowance.

In Lamar County, the county commission may provide the coroner with a mileage allowance in the same amount as the prevailing rate per mile paid to other county officers and employees for the actual use by the coroner of the coroner’s personal motor vehicle in the performance of the coroner’s official duties. The mileage allowance provided by this section shall be in addition to any other compensation and expense allowance provided the coroner.






Article 7 - County Commission.

Part 1 - Compensation.

Section 45-38-70 - Salary.

(a) Each member of the Lamar County Commission shall devote his or her full time to the business of the commission, effective upon the next term of office of any of the members.

(b) The members of the Lamar County Commission shall receive an additional expense allowance of three thousand two hundred dollars ($3,200) annually to be paid in equal monthly installments out of any funds of the county as may be available for such purposes. Such expense allowance shall be in addition to any and all other salary, compensation, and expense allowance now provided by law for the members of the Lamar County Commission, and shall be paid retroactively from January 1, 1983. The expense allowance herein provided shall terminate automatically upon the next term of office.

(c) Effective with the next term of office, the members of the county commission by law shall each receive a total annual salary of twenty thousand dollars ($20,000), which shall constitute the total compensation for such members, in lieu of all compensation, expense allowances, or other compensation therefor provided by law.






Part 2 - Powers.

Section 45-38-71 - Authorization to perform work or services on private property; county policy; contracts.

(a) The Lamar County Commission is hereby authorized and empowered, within Lamar County, to go upon private property and perform work or services for churches or individuals, and to sell materials to churches, schools, individuals, and nonprofit associations or corporations.

(b) It is the intent of this section to make available to the citizens of Lamar County services only when such services are not reasonably available to them at a reasonable cost from private enterprise. Upon May 6, 1980, and during the month of January each year thereafter, the county commission shall investigate the availability of work, services, and material from private enterprise in the various areas of Lamar County and shall enter upon the minutes of the county commission the results of such investigation. The county commission shall thereafter adopt a written policy governing the doing of such work or services and the sale of such material. The policy shall include a description of the work and services which will be performed and the materials to be sold and a limitation upon the areas in which work or services will be performed and in which materials will be sold to those areas in which such work, services, or materials are not reasonably available at a reasonable cost from private enterprise. The policy shall include a provision that such work, services, or materials are available to all citizens of Lamar County where such work, services, or materials are not reasonably available from private enterprise at a reasonable cost. The written policy adopted by the county commission shall be published annually in a newspaper of general circulation in Lamar County in the type normally used for news stories.

(c) No work may be done by the Lamar County Commission upon private property unless the county commission has no present need for the use for public county purposes of the personnel and equipment necessary to perform such work and unless the county commission is justly compensated for work or services performed and for the materials used or sold. In determining just compensation for work or services performed and for materials used or sold, all indirect costs including, but not limited to, overhead, management, and depreciation shall be included.

(d) Before any work or services are performed on private property or material is sold to churches, schools, individuals, or nonprofit associations or corporations, a written contract shall be signed by the party for whom the work or services are to be performed, or to whom the material is to be sold, stating the work to be done or material sold, the amount to be paid for such work or services or materials, or the rate by which the amount to be paid for such work, services, or materials will be computed. The work or services performed shall be paid for at the time it is completed and any material delivered shall be paid for at the time the material is delivered. The name of each church, school, individual, or nonprofit association or corporation for whom work or services are performed or to whom material is delivered shall be entered upon the permanent minutes of the Lamar County Commission at its next regular meeting following the completion of the work or the delivery of the material, along with a description of the work performed or material delivered and a statement of the price paid to the county for the work performed or material sold.



Section 45-38-71.01 - Sale or disposal of county property.

(a) This section shall only apply in Lamar County.

(b)(1) All contracts for the sale or disposal of real property, tangible personal property, equipment, or other items owned by or under the control of the county commission shall be let by free and open competitive sealed bids. The chair of the county commission shall certify to the description and condition of the property, shall give jurisdiction in writing for the disposal of the property, shall estimate the value of the property, and shall keep the certification as a part of the permanent record of the commission. However, tangible personal property, equipment, or other items owned by or under the control of the county commission may be sold at public auction once a year after sufficient notice of the auction has been given by the county commission. Tangible personal property, equipment, or other items owned by or under the control of the county commission which has trade-in value may be offered as a credit against the cost of property purchased in accordance with the Alabama Competitive Bid Law.

(2) Every proposal to make a sale covered by this section shall be publicly advertised for four consecutive weeks in a newspaper of countywide circulation and advertised one time in a newspaper of statewide circulation not less than seven days in advance of the date fixed for closing the receipt of bids. The advertisements shall state a description of the property to be sold along with the date, time, and place of opening of the sealed bids.

(c) All bids shall be publicly owned and all bidders shall be entitled to be present at the bid opening in person or by representative. Any agreement or collusion among bidders or prospective bidders or any other person in restraint of freedom of competition, by any agreement to bid at a fixed price or to refrain from bidding, shall render the bids of such bidders void and shall cause such bidders to be disqualified from submitting further bids on the sale. Any disclosure prior to opening the sealed bids or the terms of a bid shall render the proceedings void.

(d) All proceeds from the sale or other disposition of the property under this section shall be deposited in the fund of the district owning the property or the general fund of the county, if the property was owned by the county.

(e) Anyone who knowingly violates this section shall be guilty of a Class B felony and upon conviction shall be fined up to fifteen thousand dollars ($15,000) and may be imprisoned in the state penitentiary for up to seven years.

(f) Any taxpayer of the area within the jurisdiction of the county and any bona fide unsuccessful bidder on a particular contract shall be empowered to bring a civil action in the appropriate court to enjoin execution of any contract entered into in violation of this section.



Section 45-38-71.02 - Maintenance of certain driveways, gravel roads, etc.

The Lamar County Commission may maintain driveways for schools, churches, and church-owned cemeteries, and school bus turnarounds located within the county, at county expense. The county commission also may provide normal maintenance at county expense on any gravel road or driveway, exclusive of bridges or culverts, leading from a public road to the residence of an abutting landowner.









Article 8 - Courts.

Part 1 - Court Costs.

Section 45-38-80 - Solicitor's fee; disposition of funds.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Lamar County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly to the Solicitor's Fund or District Attorney's Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor's fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund. The amount of the solicitor's fee assessed in each case shall be limited to the amount of the fair trial tax assessed in each case.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office.






Part 2 - Probate Court.

Division 1 - Compensation.

Section 45-38-81 - Compensation of Judge of Probate.

(a) The Judge of Probate of Lamar County shall receive as his or her compensation an amount equal to 90 percent of the total amount paid the presiding circuit judge of the Twenty-fourth Judicial Circuit. The compensation shall be paid out of the General Fund of Lamar County.

(b) All fees and monies received by the judge of probate or his or her office shall be deposited into the county general fund.

(c) This section shall become effective with the term of office of the Judge of Probate of Lamar County, Alabama, next following May 13, 1988.






Division 2 - Employees.

Section 45-38-81.20 - Clerks; salaries.

(a) The offices of probate judge, tax assessor, and tax collector in Lamar County are each hereby authorized to hire a chief clerk. The chief clerks' salaries shall be fixed by the Lamar County Commission and paid from the general fund of the county.

(b) The office of probate judge, provided sufficient funds are available, may employ additional clerks as deemed necessary and approved by the Lamar County Commission. The salaries of the clerks shall be fixed by the Lamar County Commission.

(c) The office of tax assessor, provided sufficient funds are available, may employ additional clerks as deemed necessary and approved by the Lamar County Commission. The salaries of the clerks shall be fixed by the Lamar County Commission.

(d) The office of tax collector, provided sufficient funds are available, may employ additional clerks as deemed necessary and approved by the Lamar County Commission. The salaries of the clerks shall be fixed by the Lamar County Commission.






Division 3 - Indexing System.

Section 45-38-81.40 - Purpose.

This subpart shall only apply in Lamar County. The purpose of this subpart is to facilitate the use of public records in property transactions in Lamar County by providing for the installation of an improved system of indexing and recording of instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate and for the indexing and recording of other instruments, documents, and other use in the discretion of the judge of probate.



Section 45-38-81.41 - Definitions.

The following words and phrases, including the plural of any thereof, whenever used in this subpart, shall have the following respective meanings:

(1) GENERAL PROPERTY INSTRUMENT. A real property instrument that affects the title to personal property as well as real property.

(2) IMPROVED INDEXING AND RECORDING SYSTEM. A system of indexing and recording real property instruments and personal property instruments in the probate office and, in the discretion of the judge of probate, of indexing and recording other instruments and documents, which system when completed, shall consist of equipment necessary and suitable to prepare and index records.

(3) PERSONAL PROPERTY INSTRUMENT. Any instrument or document affecting the title to personal property only as distinguished from real property, that may be now or hereafter titled for record in the probate office, in accordance with the applicable requirements of the law of this state, including and particularly Sections 34-4-50 and 35-4-90.

(4) REAL PROPERTY INSTRUMENT. Includes any instruments or documents affecting the title to real property that may now or hereafter be filed for record in the probate office pursuant to the applicable requirements of the laws of this state, including, but not limited to, Section 12-13-43, and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgements, and plats or maps showing subdivisions of real estate.



Section 45-38-81.42 - Installation of improved indexing and recording system.

The judge of probate may provide for the installation and thereafter for the maintenance of an improved indexing and recording system in the probate offices of the county. The initial installation of the improved indexing system shall include the following:

(1) The acquisition of the equipment provided for in the definition hereinabove set forth of an improved indexing and recording system.

(2) The establishment of procedures for the continued indexing, recording, and filing of all instruments and records that will, after the effective installation date, constitute a part of the improved indexing and recording system.

(3) The initial installation of the improved indexing and recording system shall be performed by a person or persons, firm, or corporation engaged in records management business and experienced in setting up county records; and the initial installation shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts and title. Following its installation in the county, the improved indexing and recording system shall be thereafter maintained in the county and all real property instruments, general property instruments, personal property instruments, and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the aforesaid improved indexing and recording system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with existing law, including particularly Section 12-13-43.



Section 45-38-81.43 - Official record.

Following the effective installation date, real property instruments, personal property instruments, and other documents and records and indexes thereto shall constitute the official records of the instruments for the purpose of Section 12-13-43.



Section 45-38-81.44 - Applicability of state laws.

All provisions of the laws of Alabama with respect to the recording of real property instruments, personal property instruments, general property instruments, miscellaneous instruments, and other instruments and records that may constitute part of an improved indexing and recording system installed hereunder including, but not limited to, Section 12-13-43, and the provisions of all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of lis pendens, declaration of claims of exemption, certificates of judgment, or plats or maps showing subdivisions of real estate, that are not inconsistent with this subpart shall continue in effect with respect to an improved indexing and recording system installed hereunder, the recording of instruments therein, and the duties of the judge of probate with respect thereto.



Section 45-38-81.45 - Costs.

The initial installation costs shall be paid entirely out of the special indexing and recording fees. Nothing contained in this section, however, shall prohibit the county from using any part of its own funds for the purpose of paying the cost of operating and maintaining, after the initial installation, any improved system installed pursuant this subpart.



Section 45-38-81.46 - Special indexing fee.

Thirty days after May 13, 1993, a special indexing and recording fee of five dollars ($5) shall be paid to the judge of probate with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office in the discretion of the judge of probate of the county, and, on and after that date no instrument shall be received for record in the office of the judge of probate unless the special indexing and recording fee of five dollars ($5) is paid thereon. The special indexing and recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument, and for the recording of other instruments and documents in the probate office in the discretion of the judge of probate of the county. All special indexing and recording fees collected shall be paid into the county general fund. The fee shall be adjusted from time to time by the Lamar County Commission.












Article 9 - Economic and Industrial Development and Tourism.

Section 45-38-90 - Lamar County Industrial Development Authority.

There is created the Lamar County Industrial Development Authority which shall be composed of 13 members for the purpose of promoting economic growth and development and assisting the county commission and the city councils of Beaverton, Detroit, Kennedy, Millport, Sulligent, and Vernon, and other like governing bodies. All members of the authority shall be residents and qualified electors of Lamar County.

(1) Seven members of the Lamar County Industrial Development Authority shall be appointed as follows: The Lamar County Commission Chair and the Mayors of Vernon, Sulligent, Millport, Kennedy, Beaverton, and Detroit shall each appoint one member of the authority. The seven members shall serve for terms concurrent with the terms of office of the appointing elected official. Successors to and vacancies in the seven positions shall be appointed in the same manner as the original seven members are appointed. All members shall serve until their successors are appointed. Any person appointed to fill a vacancy shall serve only for the unexpired portion of the term unless reappointed to a full term as a successor.

(2) Six members of the authority shall be appointed by the Lamar County Economic Development Council. All appointments of successors to the six members shall be made by the council and all members shall serve until their successors are appointed. The members of the authority appointed by the Lamar County Economic Development Council shall serve pursuant to the bylaws of the authority. Vacancies in the positions of the six members shall be filled in the same manner as the original six members are appointed. Any person appointed to fill a vacancy shall serve only for the unexpired portion of the term unless reappointed in the manner prescribed for successors to the position.






Article 10 - Education.

Part 1 - Board of Education.

Section 45-38-100 - Meetings; expense allowance.

All members of the Lamar County Board of Education, excluding the superintendent of education, shall receive one hundred dollars ($100) per month expense allowance and twenty-five dollars ($25) for each day’s attendance at official meetings of the board. The expense allowance shall be in lieu of all other compensation, expense allowance, or emoluments previously paid to board members. The expense allowance shall be paid out of the department of education general fund. All board of education meetings shall be held in Lamar County.






Part 2 - Superintendent of Education.

Section 45-38-101 - Salary; expenses.

Beginning with the next term of office, the county superintendent of education in Lamar County shall receive an annual salary which shall not be more than 25 percent in excess of the highest salary paid to any other employee in the county school system. The salary herein provided for the superintendent shall be fixed by the county board of education and shall be payable in equal monthly installments out of the county funds available for such purpose. In addition to such salary, the superintendent shall furnish his or her own automobile and shall be reimbursed for out-of-county and out-of-state travel on official business at the rate of twenty cents ($.20) per mile and on an actual expense basis for any other expenses incurred in performance of official duties.









Article 11 - Elections.

Section 45-38-110 - Compensation of election officers.

The County Commission of Lamar County shall provide such additional amount of daily compensation as is necessary to grant each election clerk, inspector, and returning officer of elections a total compensation of twenty-five dollars ($25), and shall increase the mileage allowance of the returning officer to fifteen cents ($.15) a mile in going to the courthouse and returning to the place of holding the election. Such compensation and mileage shall be paid out of any funds in the county treasury available for such purposes.






Article 12 - Employees.



Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Part 1 - Distribution of Funds of Water Coordinating and Fire Prevention Authority.

Section 45-38-140 - Distribution of funds; annual list of certified fire departments.

Relating to Lamar County, any law to the contrary notwithstanding, on July 18, 1991, any funds held in escrow which were to be distributed to the Lamar County Water Coordinating and Fire Prevention Authority, which was to be incorporated pursuant to Part 2, and which funds were never in fact distributed due to the lack of incorporation of the authority shall be disbursed immediately to the Lamar County Water Authority which is in existence on that date. Any funds collected after July 18, 1991, shall be distributed equally between each rescue squad and certified fire department in the county. The Alabama Forestry Commission shall annually present to the Lamar County Commission a list of the certified fire departments in the county.






Part 2 - Incorporation of Water Coordinating and Fire Prevention Authority.

Section 45-38-141 - Definitions.

When used in this part, the following words and phrases shall have the following meanings, respectively, unless the context clearly indicates otherwise:

(1) AUTHORITY. The Lamar County Water Coordinating and Fire Prevention Authority, a public corporation organized pursuant to this part.

(2) BOARD. The Board of Directors of the Lamar County Water Coordinating and Fire Prevention Authority.

(3) BONDS. Bonds, notes, and certificates representing an obligation to pay money.

(4) CONCISE LEGAL DESCRIPTION. A reasonably concise description of a particular geographic area which may be by metes and bounds or by reference to government surveys, recorded maps and plats, municipal, county, or state boundary lines, well-defined landmarks and other monuments, or any combination of the foregoing.

(5) COUNTY. Lamar County.

(6) DIRECTOR. A member of the Board of Directors of the Lamar County Water Coordinating and Fire Prevention Authority.

(7) FIRE PROTECTION SERVICE. All services involved in protecting property and life from fires, including, but not limited to, discovering, ascertaining, extinguishing, preventing the spread of or fighting fires, or inspecting property for fire hazards, or any part or combination thereof. The supplying of water for use in the rendition of fire protection service and the installation and maintenance of fire hydrants shall be deemed to constitute fire protection service.

(8) INCORPORATORS. The persons forming a public corporation organized pursuant to this part.

(9) MUNICIPALITY. An incorporated city or town of Lamar County.

(10) NEW TERRITORY. Any territory added, by amendment to the certificate of incorporation of an authority, to the area or areas in which that authority is authorized to render water service, fire protection service, or any thereof.

(11) PERSON. Unless limited to a natural person by the context in which it is used, such term includes a public or private corporation, a municipality, a county or an agency, department, or instrumentality of the state or of a county or municipality.

(12) PROPERTY. Real and personal property and interests therein.

(13) PUBLIC WATER SYSTEM. A water system which is owned or operated by the United States of America, the state, a county, a municipality, a public corporation organized under the laws of the state, any combination of any thereof, or any agency or instrumentality of any one or more thereof or in which any one or more thereof or any agency or instrumentality of any one or more thereof holds a reversionary or remainder interest.

(14) SERVICE AREA. The geographic area or areas in which the authority is authorized by its certificate of incorporation or any amendment thereto to render water and fire protection service, or any thereof, which area may include not only territory located outside the boundaries of any municipality but also territory located within the boundaries of one or more municipalities.

(15) STATE. The State of Alabama.

(16) WATER SERVICE. The providing, furnishing, supplying, or distributing of water and the performing of all of the functions and activities reasonably incident to the operation of a water system.

(17) WATER SYSTEM. Land, plants, systems, facilities, buildings, and other property, or any combination of any thereof, which are used or useful or capable of future use in providing, furnishing, supplying, or distributing water, including, but not limited to, water supply systems, water distribution systems, reservoirs, wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, filtration plants, purification plants, meters, valves, fire hydrants, and all necessary appurtenances and equipment, and all properties, rights, easements, and franchises deemed necessary or desirable by the authority for use in rendering water service.



Section 45-38-141.01 - Legislative intent.

This part is intended to aid the state and county in the execution of its duties by providing an appropriate and independent instrumentality of the state and of the county with full and adequate powers to fulfill its functions. It is the further legislative intent that the Lamar County Water Coordinating and Fire Prevention Authority develop a master plan of operation for the water authority for the initial eight years of operation in consultation with all existing water authorities in and adjoining Lamar County and any county or local governments for the purpose of bringing about industrial development and economic expansion in the county as well as ensuring the health and safety of all citizens.



Section 45-38-141.02 - Incorporation of authority.

(a) Within 45 days after May 4, 1989, or the passage and approval of a constitutional amendment authorizing the creation of the authority, three applicants shall be appointed to proceed to incorporate the Lamar County Water Coordinating and Fire Prevention Authority by filing for record in the office of the judge of probate of the county a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner provided in this section. The applicants shall be appointed as follows: One applicant shall be appointed by the state senator who represents the senatorial district in which Lamar County is located; one applicant shall be appointed by the members of the House of Representatives representing Lamar County; and one applicant shall be appointed by the Lamar County Commission.

(b) The certificate of incorporation of the authority shall state all of the following:

(1) The names of the persons forming the authority, together with the residence of each, and that each of them is a resident of and an owner of real property in the area of Lamar County in which the authority proposes to render water service and available water for fire protection purposes and that each of them is a duly qualified elector of the county.

(2) The name of the authority shall include the words Lamar County Water Coordinating and Fire Prevention Authority.

(3) The period for the duration of the authority.

(4) The name of the county in which incorporated, together with the date.

(5) The location of the principal office of the authority, which shall be in Lamar County.

(6) Matters relating to participation by citizens in the Lamar County Water Coordinating and Fire Prevention Authority and the existence of any connection fees, meter fees, user fees, and rates and provisions for any changes therein.

(7) A concise legal description of the area or areas in which the authority proposes to render water service and certain fire protection facilities.

(8) The statement that a master plan shall be developed for the authority.

(9) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this part or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds.

(d) When the certificate of incorporation is filed for record, there shall be attached to it a certificate by the Secretary of State that the name proposed for the authority is not identical to that of any other corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty.

(e) The judge of probate shall promptly examine all such documents. If he or she shall find that all such documents are complete and regular on their face and that the form and contents of the certificate of incorporation comply with this part, the judge of probate shall enter and sign an order setting forth his or her findings and requiring all such documents to be recorded, together with his or her order. Upon the filing for record of the order and the documents referred to therein, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation.

(f) The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 45-38-141.03 - Amendment of certificate of incorporation.

(a) The certificate of incorporation of the authority incorporated under this part may at any time and from time to time be amended in the manner provided in this section.

(b)(1) The board of directors of the authority shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include any or all of the following:

a. A change in the name of the authority.

b. The addition to the service area of the authority of new territory lying within Lamar County.

c. Provisions for the operation of a system or facility the operation of which is not then provided for in the certificate of incorporation of the authority and which the authority is authorized by this part to operate.

d. Any matters which might have been included in the original certificate of incorporation.

e. Provisions for the addition to the service area of the authority of new territory lying outside Lamar County, together with the related provisions referred to in paragraphs a., b., c., and d. of subdivision (2).

(2) If any proposed amendment would add to the service area of the authority new territory any part of which lies within any county other than Lamar County, such proposed amendment shall include, in addition to a concise legal description of the proposed new territory and any other matters permitted by the foregoing provisions of subdivision (1) of this subsection, all of the following:

a. Provision for election of at least one director by the county commission of each county in which any part of the proposed new territory lies.

b. Provision for any change in the total number of directors that the board deems appropriate. In no case shall such total number of directors be less than three.

c. Provision for staggering the terms of office of the directors in the manner provided herein.

d. Any provision that the board deems appropriate for allocation of the assets of the authority, upon dissolution, among the counties in which the service area lies.

(3) If the proposed amendment makes provision for the operation of a system or facility not then provided for in the certificate of incorporation of the authority, such proposed amendment shall include, in addition to a concise legal description of the area or areas in which the authority proposes to render service from such system or facility, a provision for an appropriate change in the name of the authority.

(c) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the board shall file a written notice with the county commission of each county in which any part of the authority’s then existing service area lies and with the county commission of each county in which any part of the proposed new territory lies. Such notice shall:

(1) State, in the event that it is proposed to make provision for the operation of a system or facility not then provided for in the certificate of incorporation of the authority, that the authority proposes to render service from such a system or facility, which shall be named, contain a concise legal description of the area or areas in which the authority proposes to render the service provided for by such system or facility, and state that there is no public water system adequate to serve any area in which it is proposed that the authority will render such service.

(2) State, in the event that it is proposed to add any new territory to the service area of the authority, that there is no public water system adequate to serve any new territory in which it is proposed that the authority will render water service; provided, that in lieu of the statement required by the foregoing provisions of this subdivision, the application may state that the board of directors or similar managing body of the owner of the legal or equitable title to an existing public water system or public fire protection facility, as the case may be, has adopted a resolution declaring its intention to convey to the authority its interest in such existing system or facility, or both, or a leasehold estate therein.

(3) State that the amendment will promote the public health, convenience, and welfare.

(4) If the proposed amendment provides for a change in the name of the authority, there shall be filed, together with the certificate required by the immediately preceding sentence, a certificate by the Secretary of State showing that the proposed new name of the authority is not identical to that of any other corporation then in existence and organized under the laws of this state or so nearly similar to that of any other such corporation as to lead to confusion and uncertainty.

(d) The judge of probate shall promptly examine each certificate and shall determine whether it is complete and regular on its face and whether the proposed amendment complies with this part. If the judge of probate shall find that each certificate is complete and regular on its face and that the proposed amendment complies with this part, he or she shall enter and sign an order setting forth his or her finding and requiring each certificate to be recorded, together with his or her order. Upon the filing for record of the order and each certificate, the amendment to the certificate of incorporation shall become effective.

(e) If the proposed amendment effects a change in the name of the authority, the judge of probate shall promptly send a notice to the Secretary of State, advising him or her of such change.



Section 45-38-141.04 - Board of directors.

(a) The Lamar County Water Coordinating and Fire Prevention Authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization.

(b) The initial board of directors shall consist of the three citizens appointed to incorporate the authority and four other directors to be appointed within 45 days after the date the authority is incorporated as follows:

(1) The incorporator appointed by the Lamar County Commission shall serve an initial term of two years.

(2) The Lamar County Rescue Squad Association shall appoint one member from their association who shall serve an initial term of one year.

(3) The Lamar County Firefighters Association shall appoint one member from their association who shall serve an initial term of one year.

(4) With each incorporated municipality regardless of size having one vote in the selection, the elected mayors of all incorporated municipalities in Lamar County shall appoint one director who shall serve an initial term of two years.

(5) The chairs of the water authorities in Lamar County shall appoint one director who shall serve an initial term of two years.

(6) The incorporator appointed by the senator shall serve an initial term of three years and shall be chair of the board of directors during his or her initial term of office.

(7) The incorporator appointed by the member of the House of Representatives shall serve an initial term of three years.

(8) The county engineer shall be an ex officio nonvoting member of the board of directors.

(c) In the event an appointment is not made within 45 days after the date of incorporation, the Governor shall have the authority to make such appointment.

(d) As soon as may be practicable after the organization of the authority, an election shall be held by the board of directors to elect a vice-chair and a secretary-treasurer. After the initial term of three years for the chair, the board of directors shall elect a chair who shall serve two year terms. No chair shall serve more than two consecutive terms.

(e) Upon the expiration of the initial terms, directors shall serve a term of three years and vacancies shall be filled by the respective appointing authority that made the initial appointment. In the event of a vacancy in office due to death, disability, resignation, or impeachment, the unexpired term of such office shall be filled by appointment by the respective appointing authority making the initial appointment. No officer of the state or of any county or municipality, during his or her tenure as such officer, shall be eligible to serve as a director.

(f) Each director appointed shall be a duly qualified elector of that county and shall be a resident of and the owner of real property in that part of the service area of the authority which lies within that county. Directors shall not be eligible to serve for more than two consecutive terms. Each director shall be compensated in an amount not to exceed ten dollars ($10) per meeting attended but not to exceed one hundred twenty dollars ($120) per year. In addition, each director shall be entitled to a twenty-five dollar ($25) per diem expense allowance for each day spent on official business of the authority in the performance of his or her duties.

(g) If any director of the authority is absent from three consecutive, called, or scheduled meetings, he or she shall be removed from office and terminated as a member of the authority. Within 45 days after his or her removal, the appointing authority of such director shall make a replacement appointment. Upon failure of the appointing authority to make such replacement appointment within 45 days, the Governor shall appoint a director.

(h) Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided by Section 175 of the Constitution of Alabama of 1901 and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.

(i) The Lamar County Commission shall provide office space and staff for the authority.



Section 45-38-141.05 - Powers of authority; rates and charges.

(a) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time specified in its certificate of incorporation.

(2) To sue and be sued in its own name in civil actions, except as otherwise provided in this part, and to defend civil actions against it.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, receive, and take, by purchase, gift, lease, devise, or otherwise, and to hold property of every description, real, personal, or mixed, whether located in one or more counties and whether located within or outside the service area.

(6) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted under this section.

(7) To plan, establish, develop, acquire, purchase, lease, construct, reconstruct, enlarge, improve, maintain, equip, and operate water systems, fire protection facilities, or any part or combination of any thereof, whether located in one or more counties and whether located within or outside the service area, and to acquire real and personal property, franchises, and easements deemed necessary or desirable in connection therewith.

(8) To distribute and sell water, either at retail or for resale, within the service area or in any part thereof upon such reasonable terms and for such reasonable rates and consideration as the board may prescribe.

(9) To assume obligations secured by a lien on or payable out of or secured by a pledge of the revenues from any water system and fire protection facility or part of any thereof that may be acquired by the authority, any obligation so assumed to be payable by the authority out of the revenues derived from the operation of any water system and fire protection facility of the authority or out of the revenue from tax sources or fees earmarked and payable to such authority by law.

(10) To pledge for payment of any bonds or obligations assumed by the authority any revenues from which those bonds or obligations are made payable as provided in this part.

(11) To execute and deliver mortgages and deeds of trust and trust indentures or either.

(12) To exercise the power of eminent domain in the manner provided in and subject to Title 18. This subsection shall not be deemed to authorize the authority to acquire, without the consent of the owner or owners thereof, any water supply system or water distribution system from which water service is at the time being furnished or any property that is at the time being used in the furnishing of fire protection service. Nothing in this subsection or anywhere else in this part shall be deemed to authorize the authority to acquire, without the consent of the owner or owners thereof, any portion of any hydroelectric project licensed by the Federal Energy Regulatory Commission or any predecessor or successor agency or to withdraw any water from such project.

(13) To appoint, employ, contract with, and provide for the compensation of such officers, employees, and agents, including, but without limitation to, engineers, attorneys, management consultants, and fiscal advisors, as the business of the authority may require and at its option to provide a system of disability pay, retirement compensation, and pensions or any of them without regard to Sections 41–16–50 to 41–16–63, inclusive, that might otherwise be applicable.

(14) To make and enforce reasonable rules and regulations governing the use of any water system or fire protection facility owned or controlled by the authority.

(15) To provide for such insurance as the board may deem advisable.

(16) To invest any funds of the authority that the board may determine are not presently needed in the operation of its properties in bonds of the United States of America, bonds of the state, bonds of any county or municipality, and interest-bearing bank deposits, or any thereof.

(17) To cooperate with the United States of America, any agency or instrumentality thereof, the state, any county, municipality, or other political subdivision of the state and any public corporation organized under the laws of the state and to make such contracts with them or any of them as the board may deem advisable to accomplish the purposes for which the authority was established.

(18) To sell and convey any of its properties that may have become obsolete or worn out or that may no longer be needed or useful as a part of any water system or fire protection facility of the authority.

(19) To sell and convey, with or without valuable consideration, any of its water systems or fire protection facilities or any portion of any of the systems and facilities to any one or more counties, municipalities, or public corporations organized under the laws of the state which have the corporate power to operate the system and facilities or portions thereof so conveyed and the property and income of which are not subject to taxation; and only if any such conveyance would not constitute a breach of any then outstanding mortgage and deed of trust, trust indenture, or other agreement to which the authority is a party.

(20) To enter into a management agreement or agreements with any person for the management by the authority of any water system or fire protection facility or any thereof upon such terms and conditions as may be mutually agreeable.

(21) To fix and revise from time to time reasonable rates, fees, and other charges for water service and fire protection service or any thereof furnished or to be furnished by any water system or fire protection facility or portion of any thereof owned or operated by the authority and to collect all charges made by it.

(22) To cooperate and work with existing water systems and county, city, and councils of local government on this public water authority project.

(23) To use funds available to assist in applying for any available state, federal, or private grants.

(b) The bylaws of the Lamar County Water Coordinating and Fire Prevention Authority shall include, without limitation, the foregoing statements of powers, purposes, and authority in such document. However, the inclusion of engagement of the water authority in fire protection facilities or fire protection services, or both and to what degree, shall be at the discretion of the board of directors of the authority. The bylaws, as well as the certificate of incorporation, may be amended at any time and from time to time.

(c) Nothing in this section shall be construed to permit an authority to acquire, receive, take, hold, establish, develop, construct, reconstruct, enlarge, improve, maintain, equip, or operate any property or water system and fire protection facility or any part or combination of any thereof located outside the service area, except as an incident to the rendering of water service and fire protection service or any thereof inside the service area.

(d) Any schedule or schedules of rates and other charges adopted by the board may do any or all of the following:

(1) Provide for the rendition by the authority to customers served by it of combined statements or bills for service furnished from its water systems and fire protection facilities or any one or more of any thereof.

(2) Permit the authority to decline to accept payment of charges for service from any of its systems and facilities, without payment of charges for service at the same premises from any one or more of its other systems and facilities.

(3) Provide for a discontinuance of service from any or all of its systems and facilities at any premises with respect to which there is a delinquency in the payment of charges for service from any system or facility of the authority.

(4) Provide for the payment of connection fees, disconnection fees, and reconnection fees by the customers.

(5) Require, as a prerequisite to the rendition of any service, the making of a deposit as security for payment of bills, on which deposit the authority shall not be obligated to pay or allow interest.

(e) The authority organized under this part for the purpose of constructing and operating a water system shall have all of the powers and authority set forth in this section, either separately or in combination with any other system, service, or facility referred to in this section.



Section 45-38-141.06 - Financial powers and rights.

(a) The authority organized or operating pursuant to this part, in addition to all other powers now or hereafter granted by law, shall have the following powers and rights:

(1) To borrow money for use for any of its corporate purposes.

(2) To sell, transfer, convey, grant options to purchase, or lease all or any part of its system or systems for such consideration and on such terms as it shall deem advisable and in the best interest of the authority.

(3) To consent and agree to the assignment or payment of any income received from the investment of any moneys or funds of the authority to any other public corporation or public entity, including, without limitation, the county or the State of Alabama.

(4) To loan or advance its funds to any person at such, if any, interest as it shall determine, for the purpose of financing the construction of a system or any part thereof.

(5) To contract with others for the construction of all or any part of a system or systems or any part thereof.

(b) The moneys held in any special fund established by the authority may be invested in any direct obligations of the United States of America, the obligations of any agency of the United States of America, interest bearing bank deposits, or in any securities the payment of the principal of and interest on which is fully secured by direct obligations of the United States of America.

(c) The authority shall be under no obligation to render service to the citizens of any municipality which shall not have granted the authority and those claiming under it a franchise for any system of the authority within such municipality without payment of any fee, charge, or cost other than the cost of publication of the ordinance granting the franchise.

(d) Any transaction to which the authority or the county is a party shall be exempt from any tax levied pursuant to Article 4, commencing with Section 40-12-220, of Chapter 12 of Title 40, or any tax levied in substitution therefor or in lieu thereof.

(e) Any water system or any part thereof leased or subleased to, or operated or managed by, the authority or county, whether the lease or sublease be by the authority or any private party, including, without limitation, corporations or partnerships, shall be exempt from all state, county, and other taxes, including, without limitation, ad valorem taxes, regardless of the entity that shall hold the legal title to such system or facility or any part thereof or any remainder or reversionary interest therein.

(f) The county may acquire by lease or sublease any property comprising all or any part of a water system from the authority or from any vendee or lessee or sublessee of the authority, or may manage or operate the same, having all rights of the authority with respect thereto, upon mutual consent of the parties.

(g) The authority and all contracts made by it shall be exempt from the laws of the State of Alabama requiring competitive bids for any contract to be entered into by municipalities or public corporations authorized by them, including, but without limitation to, Article 3, commencing with Section 41-16-50, of Chapter 16 of Title 41.



Section 45-38-141.07 - Power to contract.

(a) As security for payment of the principal of and interest on bonds or obligations assumed by it, the authority may enter into a contract or contracts binding itself for the proper application of the proceeds of bonds and other funds, for the continued operation and maintenance of any water system and fire protection facilities owned by it or any part or parts thereof, for the imposition and collection of reasonable rates for and the promulgation of reasonable regulations respecting any service furnished from any such system or facility, for the disposition and application of its gross revenues or any part thereof and for any other act or series of acts not inconsistent with this part for the protection of the bonds and other obligations being secured and the assurance that the revenues from such system or facility will be sufficient to operate such system or facility, maintain the same in good repair and in good operating condition, pay the principal of and interest on any bonds payable from such revenues, and maintain such reserves as may be deemed appropriate for the protection of the bonds, the efficient operation of such system or facility, and the making of replacements thereof and capital improvements thereto.

(b) Any contract pursuant to this section may be set forth in any resolution of the board authorizing the assumption of obligations or in any mortgage and deed of trust or trust indenture made by the authority under this part.



Section 45-38-141.08 - Rates, fees, and charges.

Rates, fees, and charges for water service and fire protection service rendered by the authority from any of its water systems or fire protection facilities shall be so fixed and from time to time revised as at all times to provide funds at least sufficient to do all of the following:

(1) Pay the cost of operating, maintaining, repairing, replacing, extending, and improving the systems and facilities, or either, from which such services are rendered.

(2) Pay the principal of and the interest on all bonds and obligations assumed by the authority that are payable out of the revenues derived from operation of those systems and facilities together with revenues from any tax sources and fees as the principal and interest become due and payable.

(3) Create and maintain such reserves for the foregoing purposes or any of them as may be provided in any mortgage and deed of trust or trust indenture executed by the authority under this part or in any resolutions of the board authorizing the assumption of any obligation or the acquisition of any such system or facility.

(4) Make such annual payments if any, to the United States of America or any agency or instrumentality thereof, the state, municipalities, counties, departments, authorities, agencies, and political subdivisions of the state and any public corporations organized under the laws of the state as the

authority may have contracted to make.



Section 45-38-141.09 - Assistance from state bodies.

For the purpose of securing water service and fire protection facilities or aiding or cooperating with the authority in the planning, development, undertaking, construction, extension, improvement, operation, or protection of water systems and fire protection facilities, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state, upon such terms and with or without consideration, as it may determine, may do any or all of the following:

(1) Appropriate, lend, or donate money to or perform services for the benefit of the authority.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, including, but without limitation, any water system or fire protection facility, any interest in any thereof, and any franchise.

(3) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of water systems and fire protection facilities.



Section 45-38-141.10 - Use of public roads.

The authority is hereby authorized to use the rights-of-way of all public roads in the state without securing the prior approval of the state or of its agencies or departments or the county commission of any county and subject only to the necessity of obtaining the municipal consent required by Section 220 of the Constitution of Alabama of 1901. Nothing in this section shall be construed to exempt the authority from the requirements of Section 23–1–4. The authority shall have the duty to restore at its expense all roads, highways, and public rights-of-way in which it may have made excavations or done other work in laying pipes or performing any of its other corporate functions.



Section 45-38-141.12 - Exemption from taxation.

(a) The authority, the property and income of the authority, the income from bonds, conveyances by or to the authority, and leases, mortgages, and deeds of trust by or to the authority shall be exempt from all taxation in the State of Alabama.

(b) The authority shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document.

(c) No license or excise tax may be imposed on the authority in respect of the privilege of engaging in any of the activities authorized by this part.



Section 45-38-141.13 - Exemption from usury statutes.

The authority now or hereafter organized under this part is hereby exempted from the laws of the State of Alabama governing usury and prescribing or limiting interest rates, including, without limitation, Chapter 8 of Title 8.



Section 45-38-141.14 - Dissolution of authority.

At any time when no bonds or obligations theretofore assumed by the authority are outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon the filing for record of a certified copy of the resolution in the office of the judge of probate of the county, the authority shall thereupon stand dissolved and, in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to and be divided and apportioned among Lamar County and any other county or counties in which any part of the service area may be located, all in such manner and to such extent as may be provided in the authority’s certificate of incorporation, as amended. In the absence of a contrary provision in the certificate of incorporation, as amended, title to real estate and tangible personal property, other than cash, shall vest in the county in which the real estate or tangible personal property is located and the title to cash on hand and in banks, accounts receivable, choses in action, and other intangible property, other than intangible interest in land, shall vest in all of the counties in which any part of the service area lies. Each such county shall have title to the cash and intangible items as a tenant in common thereof, the fractional interest of each such tenant in common in the items being represented by a fraction the numerator of which is an amount equal to the gross revenues derived by the authority during its then next preceding complete fiscal year from service rendered in that part of its service area within that county and the denominator of which is an amount equal to the gross revenues derived by the authority during the same period from services rendered or otherwise in its entire service area.



Section 45-38-141.15 - Validity of certificate of incorporation.

In all cases where there is an attempt to incorporate a public corporation under this part, and a certificate of incorporation with respect to such corporation has been filed in the office of the judge of probate of the county in which such corporation was sought to be incorporated, but the attempted incorporation is invalid because of some irregularity in the procedure followed, the attempted incorporation of such public corporation with respect to which such a certificate of incorporation has been filed shall be and hereby is validated ab initio, notwithstanding any irregularity in the procedure for incorporation of such corporation, including, without limiting the generality of the foregoing:

(1) The failure of the judge of probate in whose office such certificate of incorporation was filed to examine such certificate of incorporation or to enter an appropriate order with respect thereto.

(2) The inclusion in the certificate of incorporation of any matter not authorized to be included therein or contrary to the statutory requirements with respect to such corporation.



Section 45-38-141.16 - Notice requirements, etc.; regulatory control and supervision.

(a) Except as expressly otherwise provided in this part, no proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the acquisition of any property, water system, or fire protection facility, or the issuance of any mortgage and deed of trust or trust indenture.

(b) The authority, every water system or fire protection facility owned by the authority or leased or subleased to a county, and the rates and charges thereof shall be exempt from all jurisdiction of and all regulation and supervision by the Alabama Public Service Commission and neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to any transaction between or with the authority and the county or between the authority or the county and any vendor, vendee, lessor, or lessee to or from the authority.



Section 45-38-141.17 - Auditing.

The Lamar County Water Coordinating and Fire Prevention Authority shall be audited similar to and in accordance with any audit required to be performed upon the Lamar County Commission and the operations of the County of Lamar.









Article 15 - Gambling.



Article 16 - Government Operations.

Section 45-38-160 - Beaver fund.

(a) The county governing body of Lamar County shall establish a special beaver fund in the county treasury with an initial deposit of five thousand dollars ($5,000) from the county general fund. The beaver fund shall be used to pay bounties to any resident of the county in the amount of ten dollars ($10) per beaver that is freshly trapped or killed in Lamar County.

(b) The payment of a bounty of ten dollars ($10) per beaver shall be administered by the senior state conservation officer assigned to Lamar County, who shall give an annual accounting and report to the county governing body on the beaver bounty program in Lamar County. Bounties shall be paid only upon the written authorization of the conservation officer.

(c) All claims for bounties shall be filed with a conservation officer assigned to Lamar County and the conservation officer shall have due reason to believe that the claimant is a resident of Lamar County and that the beaver trapped or killed were freshly trapped or killed in Lamar County.

(d) The conservation officer shall have absolute discretion in paying the bounty provided for in this section and his or her decision shall be final. Provided, however, any person who falsely makes claim for a bounty is guilty of a Class C felony and, upon conviction, shall be punished as prescribed by law.

(e) The county commission shall appropriate such sums annually at the beginning of the fiscal year as shall start the beaver bounty fund off with five thousand dollars ($5,000) annually.






Article 17 - Health and Environment.

Section 45-38-170 - Board of Health fees.

(a) The Lamar County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the Department of Examiners of Public Accounts.

(b) No person shall be denied any service because of that person’s inability to pay. The county board of health may establish a sliding fee scale based on one’s ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations and shall not affect funding from the state in any way.

(d) All fees collected pursuant to this section are hereby appropriated to the health department which collected such fees.



Section 45-38-170.01 - Expense allowance for members of governing board and executive committee.

The Lamar County Hospital Association Health Trust Fund may pay from the trust fund an expense allowance in an amount to be set by the board to those persons serving as members of the governing board, members of the executive committee, and the chair of the executive committee.

(b) All previous payments made to persons serving in the capacities as provided in subsection (a) are ratified and confirmed.






Article 18 - Highways and Bridges.



Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Section 45-38-200 - Abolition of license inspector; transfer of duties.

In Lamar County, notwithstanding Section 40-12-10, and any other general or local law of this state, no person shall be appointed to the position of county license inspector of or for Lamar County. The position of county license inspector in the county is hereby abolished and the powers, duties, and functions of the office shall henceforth be vested in and performed by the sheriff of the county. All fines, fees, and penalties heretofore paid to the license inspector for the performance of his or her duties of office shall be paid into the general fund of the county to be utilized to aid the elderly citizens of the county.






Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.



Article 23 - Sheriff.

Part 1 - Jails.

Section 45-38-230 - Operation of jail store.

(a) The Sheriff of Lamar County or the authorized agents of the sheriff may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a law enforcement fund in a bank located in Lamar County. All proceeds collected under this section shall be deposited by the sheriff into the law enforcement fund.

(2) The sheriff shall keep an account of all jail store sales and transactions of the law enforcement fund for annual audit by the Department of Examiners of Public Accounts. The jail store account and law enforcement fund shall be audited at the same time that other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store shall be expended at the discretion of the sheriff for law enforcement purposes in Lamar County that are in the interest of the public.

(d) The establishment of the law enforcement fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of a jail store in the county jail prior to May 21, 1996, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store in the county jail prior to May 21, 1996, shall be deposited into the law enforcement fund created by this section.






Part 2 - Pistol Permits.

Section 45-38-231 - Pistol permit fee.

(a) In Lamar County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A–11–75, shall be twenty dollars ($20), which shall be collected by the sheriff and deposited into the sheriff’s pistol permit fund.

(b) The sheriff’s pistol permit fund and all monies collected under subsection (a) shall be deposited by the Sheriff of Lamar County in any bank located in Lamar County selected by the sheriff.

(c) The sheriff’s pistol permit fund as provided in subsection (b) shall be drawn upon by the Sheriff of Lamar County, or appointed agent, and shall be exclusively for law enforcement purposes in the public’s interest and in the discharge of the duties of the sheriff’s office as the sheriff sees fit.

(d) The establishment of the sheriff’s pistol permit fund as provided in this section and the use of the funds shall in no way diminish or take the place of any other reimbursement or other source of income established for the sheriff or the operation of the sheriff’s office.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Division 1 - Consolidated System.

Section 45-38-240 - Applicability.

This subpart shall apply only in Lamar County.



Section 45-38-240.01 - Purpose.

The purpose of this subpart is to conserve revenue and promote the public convenience in the county by consolidating the office of tax assessor and the office of tax collector into one county office designated as the office of county revenue commissioner.



Section 45-38-240.02 - Consolidation of offices.

At the expiration of the current term of office of the tax assessor and the office of the tax collector of the county, or if a vacancy occurs in either office, then immediately upon the occurrence of the vacancy, the office of county revenue commissioner shall be established. If the office of county revenue commissioner is established upon the occurrence of a vacancy in either the office of tax assessor or the office of tax collector, the tax assessor or the tax collector, as the case may be, remaining in office shall be the county revenue commissioner for the remainder of the term of office for which he or she was elected. For the purpose of this subpart the words vacancy in the office of the tax assessor or tax collector shall mean when either of the elected officials holding the office of Tax Collector of Lamar County or Tax Assessor of Lamar County, upon September 19, 2001, should die, resign, retire, or fail to seek reelection to such office, provided that, in the event of a vacancy by the means described above other than death, the vacancy shall not accrue until the effective date of resignation or retirement or until the expiration of the term office for which elected, as the case may be. The county revenue commissioner shall be elected at the general election and every six years thereafter and shall serve for a term of office of six years.



Section 45-38-240.03 - Duties of county revenue commissioner.

The county revenue commissioner shall perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning the assessment and collection of taxes.



Section 45-38-240.04 - Personnel.

Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner. The compensation for any deputies, clerks, and assistants shall be fixed by the county personnel board and shall be paid out of the general fund of the county in the same manner as the salaries of other county employees are paid.



Section 45-38-240.05 - Bond.

Before entering the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in a sum as may be fixed by Section 40-5-3, for tax collectors. The bond shall be conditioned as other official bonds are conditioned and shall be approved and filed with the judge of probate. The cost of the bond required shall be paid out of the general fund of the county on warrant of the county commission, and shall be a preferred claim against the county.



Section 45-38-240.06 - Office space and equipment.

The county commission shall provide the necessary offices for the county revenue commissioner, and his or her deputies, clerks, and assistants, and shall provide all stationery, equipment, and office supplies needed for the efficient performance of the duties of the office and not otherwise furnished by law by the Department of Revenue, the Department of Finance, or the Comptroller.



Section 45-38-240.07 - Performance of duties; compensation.

The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or tax collector of the county is authorized and directed to charge or collect for the performance of any duty imposed on the county revenue commissioner. As compensation for the performance of the duties of his or her office, the county revenue commissioner shall receive an annual salary as determined by Chapter 6A of Title 40.



Section 45-38-240.08 - Abolition of offices; transfer of personnel.

(a) The offices of tax assessor and tax collector are abolished effective the first day of October 2003.

(b) All personnel employed in the office of tax assessor or tax collector at the time the office of county revenue commissioner comes into being shall be absorbed into the staff of the office of county revenue commissioner. Any position held by one of these employees may not be eliminated until the employee either retires or the position otherwise becomes vacant.



Section 45-38-240.09 - Election procedure.

If the election provided by the act from which this subpart is derived occurs in a year in which the office of the tax collector and the office of the tax assessor are filled by election, candidates for either office shall also be deemed candidates for the office of county revenue commissioner without the payment of any additional fees. If this subpart becomes operative, the person receiving the most votes for county revenue commissioner at the general election shall be elected revenue commissioner and no one shall be elected to the office of tax collector or the office of tax assessor. If this subpart has no further effect as a result of the election provided by the act from which this subpart is derived, the person receiving the most votes for tax collector shall be elected tax collector and the person receiving the most votes for tax assessor shall be elected tax assessor.






Division 2 - Duties.

Section 45-38-240.30 - Transfer of duties.

(a) This section shall apply only in Lamar County.

(b) All duties, responsibilities, and liabilities regarding motor vehicle assessment and ad valorem tax collection heretofore performed by the revenue commissioner shall be transferred to and shall be performed by the judge of probate.

(c) All duties, responsibilities, and liabilities regarding real property sales for failure to pay taxes and subsequent redemption heretofore performed by the judge of probate shall be transferred to and shall be performed by the revenue commissioner.









Part 2 - Tax, Sales and Use.

Section 45-38-241 - Levy of tax on sale of certain automotive vehicles, trailers, etc.

(a) There is hereby levied and imposed in the county, in addition to all other taxes of every kind now imposed by law, a privilege or license tax on the sale of any automotive vehicle, truck trailer, semitrailer, and house trailer required to be registered or licensed with the Lamar County Judge of Probate and purchased other than at wholesale in the county from any person, firm, or corporation which is not a licensed dealer engaged in selling automotive vehicles, truck trailers, semitrailers, or house trailers an amount equal to one and one-half percent of the purchase price.

(b) Where any used automotive vehicle, truck trailer, semitrailer, or house trailer is taken in trade or in a series of trades as a credit or part payment on the sale of a new or used automotive vehicle, truck trailer, semitrailer, or house trailer, the taxes levied by this section shall be paid on the net difference, that is, the price of the new or used vehicle or trailer sold less the credit for the used vehicle or trailer taken in trade.

(c) The tax levied by this section shall be collected by the Lamar County Tax Collector at the same time and in the same manner as the tax levied by Section 40-23-101, and shall be subject to all the same definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, provisions, penalties, fines, punishments, deductions, and discounts; provided, however, the tax collector shall not be entitled to receive additional compensation for collection of the tax authorized herein.

(d)(1) The revenue collected by the tax collector pursuant to this section shall be distributed to the Lamar County Commission to be deposited in a special fund for the Lamar County Water Coordinating and Fire Prevention Authority. The Lamar County Commission shall distribute such funds to the authority from time to time upon the written request of the chair of the authority. Such written request shall become a permanent record of the Lamar County Commission minutes and a copy of such request shall be retained by the authority for inclusion in the permanent records of the authority.

(2) In the event this section shall become effective prior to the passage of an act providing for the incorporation of the Lamar County Water Coordinating and Fire Prevention Authority, any funds held by the Lamar County Commission to the credit of the Lamar County Water Coordinating and Fire Prevention Authority shall be held in escrow until such time as such authority is incorporated.






Part 3 - Tax, Severance.

Section 45-38-242 - Disposition of funds from oil and gas severance task.

(a) Of the proceeds of the oil and gas severance tax provided by Sections 40-20-1 through 40-20-13, which are distributed to the county General Fund of Lamar County, or to the general fund of any municipality therein, 10 percent of such proceeds shall be transferred to the county education department and shall be used as follows: Five percent shall be used for classroom supplies and equipment, which shall be in addition to any classroom support provided by the state, and five percent shall be used for the repair, renovation, or new construction of educational buildings or facilities, or for the purchase of new school buses.

(b) The five percent pledged for school supplies shall be distributed by the Lamar County Board of Education to the principal of each public school located within the county on a per student basis.

(c) The principal of each school shall control/distribute the moneys received by the school as follows:

(1) Fifty percent of the money to each teacher based on the number of hours of instruction being presented by the teacher.

(2) Fifty percent of the money shall be expended in the manner selected by a majority vote of the principal, counselors, teachers, coaches, and librarian.

(3) Moneys allocated in subdivision (1) can be transferred between teachers as needed by written consent of the teacher losing the funds.

(d) All unspent money allocated under subdivision (1) shall be resubmitted to the principal and the principal shall resubmit the money to the board of education. The teacher shall submit receipts of all expenditures to the principal and the principal shall present the receipts to the board of education. The board of education shall make an accounting of all the money.

(e) All unspent money under subdivision (2) shall be resubmitted by the principal of the school to the board of education. The principal shall present receipts to the board of education for all expenditures. The board of education shall make an accounting of all the money provided in subdivision (1) and subdivision (2).

(f) All unspent money returned to the board of education shall be used for repair, renovation, or construction of educational buildings or facilities or for the purchase of new school buses.

(g) Of the proceeds of the oil and gas severance tax provided by Sections 40-20-1 through 40-20-13, 25 percent of such proceeds which are distributed to the county General Fund of Lamar County shall be transferred to the Lamar County Education Department for capital improvement and shall be used for the repair, renovation, or new construction of educational buildings or facilities, or for the payment of principle of and interest on obligations of the county board of education issued for such purposes.






Part 4 - Tax, Tobacco.

Section 45-38-243 - Levy of tax.

(a) There is hereby imposed upon every person, firm, or corporation who sells, stores, delivers, uses, or otherwise consumes tobacco or certain tobacco products in Lamar County a county privilege, license, or excise tax up to the following amounts:

(1) Five cents ($.05) for each package of cigarettes, made of tobacco or any substitute therefor.

(2) Five cents ($.05) for each cigar of any description made of tobacco or any substitute therefor, except little cigars, such as Winchester cigars or cigarellos, which are similar to and which are packaged in the same manner as cigarettes, shall be taxed as cigarettes under subdivision (1).

(3) Five cents ($.05) for each sack, can, package, or other container of smoking tobacco, including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco which is prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(4) Five cents ($.05) for each sack, plug, package, or other container of chewing tobacco, which tobacco is prepared in such manner as to be suitable for chewing only and not suitable for smoking as described in subdivision (3).

(5) Five cents ($.05) for each can, bottle, glass, tumbler, package, or other container of snuff made of tobacco or any substitute therefor.

(6) Fifteen cents ($.15) for each package of tobacco paper, both gummed and ungummed.

(b) The privilege, license, or excise tax shall be in addition to all other taxes heretofore imposed by law.

(c) Provided, however, when the license tax hereby required to be paid shall have been paid by a wholesaler or seller of cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, such payment shall be sufficient, the intent being that such license tax hereby required to be paid shall be paid but once on each package of cigarettes and on each cigar.



Section 45-38-243.01 - Tax to be added to sales price of tobacco products.

Upon September 1, 1989, every person, firm, corporation, club, or association that sells or stores or receives for the purpose of distribution in Lamar County any cigarettes, cigars, snuff, smoking tobacco, and like tobacco products shall add the amount of the license or privilege tax levied and assessed herein to the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, it being the purpose and intent of this provision that the tax levied is, in fact, a levy on the consumer with the person, firm, corporation, club, or association, who sells or stores or receives for the purpose of distributing the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products, acting merely as agent for the collection of the tax. The dealer, storer, or distributor shall state the amount of the tax separately from the price of the cigarettes, cigars, snuff, smoking tobacco, and the tobacco products, on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of the cigarettes, cigars, snuff, smoking tobacco, and like tobacco products. It shall be unlawful for any dealer, storer, or distributor engaged in or continuing in Lamar County in the business for which the tax is hereby levied to fail or refuse to add to the sales price and collect from the purchaser the amount due on account of the tax herein provided or to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption of the tax or any portion thereof. Any person, firm, corporation, club, or association violating this section shall be guilty of a misdemeanor, and upon conviction, shall be fined not more than one hundred dollars ($100) or imprisoned in the county jail for not more than 60 days, or by both such fine and imprisonment. Each act in violation of this section shall constitute a separate offense.



Section 45-38-243.02 - Enforcement; tobacco stamps; reporting.

It shall be the duty of the County Commission of Lamar County to enforce this part, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every dealer, storer, or distributor engaged in the business for which the tax is hereby levied and to make any and all rules and regulations necessary and proper for the collection of such tax. Provided, however, upon resolution of the Lamar County Commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by the county under this part. The tax hereby levied shall be paid by affixing stamps as is required for the payment of the tax imposed by Section 40-25-1 to Section 40-25-28, inclusive. The State Department of Revenue, if requested by resolution of the Lamar County Commission, to collect all county privilege licenses or taxes specified in Section 45-38-243, for as long as the department is requested to collect the levies, shall have the same duties relative to the preparation and sale of stamps to evidence the payment of such tax that it has relative to the preparation and sale of stamps under those sections and may exercise the same powers and perform the same duties in the same manner relative to the collection of the tax hereby levied that it does relative to the collection of that tax. However, in the event the required stamps are not available for affixing to tobacco products packages and containers or, by the authority of a duly promulgated regulation eliminating the requirement of affixing stamps and replacing such requirement, a monthly reporting system approved by the Department of Revenue shall be accepted as evidence of payment of such taxes.



Section 45-38-243.03 - Collection of taxes; rules and regulations.

The State Department of Revenue, if requested by resolution of the Lamar County Commission, to collect all county privilege licenses or taxes specified in Section 45-38-243, for as long as the department is requested to collect the levies, is hereby authorized to promulgate and enforce rules and regulations to effectuate the purposes of this part. All such rules and regulations duly promulgated shall have the force and effect of law.



Section 45-38-243.04 - Application of laws, rules, and regulations.

All laws, and rules and regulations of the Department of Revenue, relating the manner and time of payment of the tax levied by Section 40-25-1 to Section 40-25-28, inclusive, requiring reports from dealers and prescribing penalties for violations shall apply with equal force to the tax levied by this part as fully as if set out herein.



Section 45-38-243.05 - Disposition of funds.

(a) The proceeds from the tax hereby levied, less the actual costs of collection not to exceed 10 per centum, shall be paid by the State Department of Revenue to the Lamar County Commission to be deposited in two separate accounts to the credit of either the Lamar County Water Coordinating and Fire Prevention Authority or the Lamar County Volunteer Fire and Rescue Association as follows:

(1) Fifty percent to the Lamar County Water Coordinating and Fire Prevention Authority.

(2) Thirty percent to the fire departments in Lamar County.

(3) Twenty percent to the Lamar County Rescue Association with five percent of this directed to public licensed ambulance services if such services are authorized and created by such association.

(b) The Lamar County Firefighters Association and the Lamar County Rescue Association shall have authority to promulgate rules and regulations having the force and effect of law for the distribution of the funds under subdivisions (2) and (3) of subsection (a).

(c) Distribution shall be made by the Lamar County Commission to the separate accounts upon written request of the Chair of the respective Lamar County Water Coordinating and Fire Prevention Authority and the Lamar County Volunteer Fire and Rescue Association. The written request shall be submitted to the Lamar County Commission and shall become a permanent part of the minutes of the commission. A copy of the written request shall be retained by the requesting authority or association to be entered in their permanent records.

(d) In the event this part shall become effective prior to the passage of an act providing for the incorporation of the Lamar County Water Coordinating and Fire Prevention Authority, any funds held by the Lamar County Commission to the credit of the Lamar County Water Coordinating and Fire Prevention Authority shall be held in escrow until such time as such authority is incorporated.



Section 45-38-243.06 - Construction and application.

(a) None of the provisions of this part shall be applied in such manner as to be in violation of the commerce or other clauses of the federal or state constitution.

(b) This part shall not be construed to apply to cigarettes, cigars, snuff, smoking tobacco, and like tobacco products stored by a wholesale dealer for the purpose of resale or reshipment outside of such counties which are actually resold or reshipped.









Article 25 - Utilities.



Article 26 - Zoning and Planning.






Chapter 38A - LAMAR COUNTY MUNICIPALITIES.

Article 1 - Beaverton.



Article 2 - Detroit.



Article 3 - Kennedy.



Article 4 - Millport.



Article 5 - Sulligent.



Article 6 - Vernon.






Chapter 39 - LAUDERDALE COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-39-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Lauderdale County local laws enacted after 1978 and all Lauderdale County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.

Section 45-39-20 - Sale of alcoholic beverages; tax.

(a) It shall be unlawful for any person, firm, corporation, or association to sell or offer to sell any alcoholic beverage in Lauderdale County except within an incorporated municipality thereof.

(b) Any tax on alcoholic beverages levied by a municipality in Lauderdale County shall be distributed two thirds to the general fund of the municipality where the tax is levied and collected and one-third to the General Fund of Lauderdale County.






Article 3 - Boards and Commissions.

Section 45-39-30 - Applicability.

This article shall only apply in Lauderdale County.



Section 45-39-30.01 - Short title.

This article shall be known and may be cited as the Lauderdale County Elder Abuse Prevention Act.



Section 45-39-30.02 - Definitions.

The following words are defined for the purposes of this article:

(1) COORDINATED SYSTEM OF CARE. The total effort in the county, inclusive of service coordination/case management, that is directed at meeting the needs of individuals who are at risk of elder abuse.

(2) COUNCIL. The Lauderdale County Council for the Prevention of Elder Abuse.

(3) ELDER ABUSE. The maltreatment of an older person, age 60 or above, by any person, including the following:

a. Emotional/Psychological Abuse. The intentional infliction of mental or emotional anguish by threat, humiliation, intimidation, or other verbal or nonverbal abusive conduct. Examples of psychological abuse Examples of psychological abuse include name calling, insulting, ignoring for extended periods of time, frightening, intimidating, and isolating from friends and family.

b. Material Exploitation. The unauthorized use of funds or any resources of an elderly individual; the misuse of power of attorney or representative payee status for one’s own advantage or profit. Examples include stealing jewelry or other property and obtaining the elderly person’s signature for transfer of property or for a will through duress or coercion.

c. Neglect. The intentional or unintentional failure by the caregiver to obtain adequate goods or services for the elderly person’s maintenance and well-being. Examples include a caregiver who fails to buy groceries or prescription medications.

d. Physical Abuse. The intentional use of physical force that results in bodily injury, pain, or impairment. Examples of physical abuse include beating, slapping, bruising, cutting, burning, pushing or shoving, excessively restraining, force-feeding, and physical punishment.

e. Self-neglect. Behavior of an elderly person that threatens his or her own health or safety. Examples are failure to provide oneself with adequate food, clothing, shelter, medication, safety, and proper hygiene.

f. Sexual Abuse. The nonconsensual sexual contact of any kind with an elderly individual. Examples include fondling of the breast or genitals, rape, coerced nudity, and sexually explicit photographing.

(4) LEAD AGENCY. A participating department or agency designated by the council to be the lead agency for the council.

(5) PARTICIPATING DEPARTMENT. A department, commission, council, board, division, community service provider, or an office or other entity which may provide services to individuals at risk of elder abuse and their families.

(6) POLICIES. Directives by the lead agency, participating departments, or the executive committee, or other written documents that represent the position of the council concerning any matter within the purview of this article.



Section 45-39-30.03 - Lauderdale County Council for the Prevention of Elder Abuse.

(a) There is created the Lauderdale County Council for the Prevention of Elder Abuse. The members of the council shall include, but are not limited to, the following:

(1) Each member of the local legislative delegation, or his or her designee.

(2) Members of the Alabama Silver Haired Legislature, representing state legislative districts in Lauderdale County.

(3) A member, chosen by the local legislative delegation, from each of the following communities:

a. The faith-based community.

b. The banking community.

c. The financial planning community.

d. The mental health community.

(4) The Sheriff of Lauderdale County, or his or her designee.

(5) The Judge of Probate of Lauderdale County, or his or her designee.

(6) The District Attorney of the 11th Judicial District, or his or her designee.

(7) The Mayor of the City of Florence, or his or her designee.

(8) The President of the Lauderdale County Bar Association, or his or her designee.

(9) The Director of the Lauderdale County Department of Human Resources, or his or her designee.

(10) The chief executive officer, or his or her designee, of the following departments and organizations:

a. The Lauderdale County Health Department.

b. The Lauderdale County Department of Veterans’ Affairs.

c. The Lauderdale County 911 Network.

d. The North Alabama Council of Local Governments.

(11) The Director of Safeplace, Inc., of Florence, Alabama, or his or her designee.

(12) The Lauderdale County Coroner, or his or her designee.

(13) The Lauderdale County Circuit Court Clerk, or his or her designee.

(b) The membership of the council shall be inclusive and reflect the racial, gender, geographic, urban/rural, and economic diversity of the county.

(c) The council shall meet at least bimonthly and the meetings shall be open to the public.

(d) No member of the council shall cast a vote on any matter which would provide direct financial benefit to that member or otherwise give the appearance of a conflict of interest under county or state law.

(e) The council shall appoint a chair from among the members of the council at its first called meeting.



Section 45-39-30.04 - Powers and duties.

The council shall have the following duties and authority:

(1) To define the roles and responsibilities of all participating departments.

(2) To adopt rules for the internal operation of the council.

(3) To recommend to the lead agency the appointment of additional members to serve on the council as deemed necessary and appropriate.

(4) To develop a long-range plan, reviewed semiannually, for a comprehensive countywide system of care, which, to the extent practical, is derived from scientific based research and nationally recognized best practices. The council shall provide a copy of the plan and a detailed summary of any progress toward implementation of the plan to the lead agency annually. The plan should include, but not be limited to, all of the following:

a. The elimination of barriers to identifying and reporting elder abuse, such as duplicative or fragmented policies which may require modification.

b. The development of a coordinated program of services for victims of elder abuse, to include the identification, intervention, prevention, and prosecution of the crime of elder abuse.

c. A comprehensive fiscal review and analysis with recommendations for county spending on programs and services for elder abuse prevention.

d. The identification of annual action steps toward implementation.

(5) To ensure council collaboration, public participation, and mutual sharing of information to facilitate policy decisions and the implementation of a plan for a comprehensive countywide system of care to those at risk for elder abuse.



Section 45-39-30.05 - Role of lead agency.

The lead agency shall be responsible for the general administration, supervision, and monitoring of all council activities.






Article 4 - Business, Labor, and Occupations.

Section 45-39-40.01 - Applicability; purpose; construction.

This article is applicable only in Lauderdale County. It is enacted for the purpose of safeguarding the public health, safety, and welfare by providing for county administrative control, supervision, and regulation, including certain registration and licensing, of the practice of barbering, teaching of barbering, barbers, barber instructors, barber students, barber apprentices, barbershops, and barber schools. Barbering is declared to affect the public interest, and this article shall be liberally construed so as to accomplish the foregoing purpose.



Section 45-39-40.02 - Definitions.

For the purposes of this article, the following words and phrases shall have the respective meanings ascribed by this section:

(1) BARBER. Any person who practices barbering.

(2) BARBER APPRENTICE. Any person who practices barbering under the constant and direct supervision of a licensed barber.

(3) BARBERING. The occupation of shaving or trimming the beard, cutting, styling or dressing the hair, giving facial or scalp massages, giving facial or scalp treatment with oils or cream or other preparations made for this purpose, either by hand or by a means of mechanical appliances, singeing and shampooing the hair, dyeing the hair, or permanently waving or straightening the hair, styling, cutting, fitting, measuring, and forming head caps for wigs or hairpieces, hair weaving to the extent that surgical or medical procedures are not involved, or hair removal of any living person for compensation.

(4) BARBERSHOP. The immediate premises upon or within which the practice of barbering is carried on.

(5) BOARD. The Lauderdale County Board of Barbering.

(6) COUNTY. Lauderdale County.

(7) INSTRUCTOR. Any person who is a barber and who teaches barbering in a duly registered school of barbering; provided that nothing contained herein shall apply to any instructor employed as a teacher in a school or class executed by a public school board of education or public trade school.

(8) MANAGING BARBER. A barber who manages or conducts a barbershop or school of barbering.

(9) MASTER BARBER. A person holding a managing barbers license who has completed a course of study in continuing education approved by the board of barbering within a licensing period and who has paid the original licensing fee as herein provided. This is an optional license and persons who do not wish to complete the continuing education requirement may obtain a managing barber license when renewing their license.

(10) SCHOOL OF BARBERING. Any place or part thereof, used for the instruction or training of persons in the practice of barbering, including a school of barbering, college of barbering, and any other institution; provided, that nothing contained herein shall apply to any school or class operated by a public school board of education or public trade school.

(11) STUDENT. Any person enrolled and pursuing a course of study in a school of barbering registered or licensed under this article.

(12) STUDENT INSTRUCTOR. A barber who is receiving instructions in teacher’s training in a duly registered school of barbering.



Section 45-39-40.03 - License required.

It shall be unlawful for any person in this county to engage in or follow or to attempt to engage in or to follow or to hold himself or herself out as engaging in or following, or to advertise or to assume to engage in or follow the practice of barbering as a barber, manager, apprentice, or student, in and upon whatever place or premises, unless the person shall have first obtained a license from the Lauderdale County Board of Barbering, or to engage in the teaching of barbering, or to receive teacher’s training in a school of barbering without first procuring a license from and becoming registered with the Lauderdale County Board of Barbering, as the case may be.



Section 45-39-40.04 - Certificate of registration.

It shall be unlawful for any person, copartnership, association, or corporation, foreign or domestic, to engage in or to follow, or to hold himself, herself, or itself out as engaging in or following, or to advertise or to assume to engage in or to follow the conducting and operation of a barbershop or school of barbering, by whatever name or designation, in and upon whatever place or premises within the county without first procuring from the Lauderdale County Board of Barbering a certificate of registration, as provided by this article.



Section 45-39-40.05 - Qualifications.

(a) No person shall be admitted to examination or receive a license under this article, except as otherwise provided for in this article, unless such person shall possess the following qualifications:

(1) BARBER. Except as otherwise provided for in this article, no person may be licensed as a barber under this article unless such person shall pay the original licensing fee, as hereinafter provided, and have an education equivalent to the completion of 10 grades in school and shall have served and completed the required time and studies as follows:

a. For a complete course of barbering, in a school of barbering, of not less than 1,200 credit unit hours nor more than 1,700 actual clock hours of continuous training not to exceed more than eight hours in any one day, or shall have completed a course of study in the public schools or trade school consisting of at least 1,200 credit unit hours nor more than 1,700 actual clock hours;

b. Or as an apprentice in a barbershop for a period of not less than 3,000 hours over a minimum period of one year of training not to exceed eight hours in any one day; and

c. Shall have passed an examination of the board as provided in this article.

(2) MANAGING BARBER. Except as otherwise provided for in this article, no person may be licensed as a managing barber unless such person shall pay the original licensing fee as hereinafter provided for, and shall be a licensed barber, and shall have served as such in a registered barbershop or school of barbering for a period of not less than one year prior to such application for a license as a managing barber.

(3) APPRENTICES. Apprentices in barbering shall be registered upon the payment of the original fee as hereinafter provided for, payable upon the commencement of the apprenticeship in a duly registered barbershop. The apprentice shall be at least 16 years of age at the time of registration and shall have an education equivalent to the completion of 10 grades in school; provided, that any barbershop that shall take an apprentice shall immediately file with the board the name and age of the apprentice, and the board shall cause the same to be entered in a register kept for that purpose, provided the apprentice shall at no time be concurrently enrolled in a school of barbering, except for six hours of theory training per week.

(4) STUDENTS. Students in barbering shall be registered by the board upon enrollment in a registered school of barbering and upon certification by the school of enrollment. A student shall be at least 16 years of age at the time of registration and shall have an education equivalent to the completion of 10 grades in school; provided, that any school of barbering that shall enroll such a student shall immediately file with the board the name and age of the student, and the board shall cause the same to be entered in a register kept for that purpose. Students in barber schools are allowed to work in barbershops after completion of 70 percent of the total hours required in barber school only when school is not in session. One student trainee shall be allowed for the first managing barber and one additional student for each three additional licensed barbers attached to its staff. The student shall be enrolled with the board and receive a permit to work in a barbershop before beginning work.

(5) INSTRUCTORS. Except as otherwise provided in this article, no person may be licensed as an instructor in the practice of barbering unless such person shall pay the original licensing fee as hereinafter provided for and shall hold a license as a barber issued to him or her pursuant to subdivision (1), and in addition:

a. Shall have completed not less than 1,250 credit unit hours, nor more than 1,700 actual clock hours in a teacher’s training course in barbering in a registered school of barbering, to be eligible for admission to examination; or shall have successfully completed a course of study in the public schools or trade schools consisting of at least 1,250 credit unit hours, nor more than 1,700 actual clock hours.

b. Shall have not less than one year of experience as an active practicing barber prior to enrollment as a student instructor and supplemented by not less than 650 hours in a teacher’s training course in barbering in a registered school of barbering, in order to be eligible for admission for examination.

c. Shall have an education equivalent to the completion of 12 grades in school in order to enroll in a course for teacher’s training in any registered school of barbering.

(6) STUDENT INSTRUCTORS. Student instructors in barbering shall be registered by the board upon enrollment in a registered school of barbering and upon certification by such school to the board of such enrollment. A student instructor at the time of such enrollment shall hold a license as a barber. Upon the completion of the course prescribed by this article for a student instructor, the student instructor may make application on a form provided by the board and pay the examination fee as hereinafter provided for. The board shall thereupon cause the applicant to be examined for an instructor’s certificate; the examination to be given by the board. Upon the applicant’s successfully passing the examination and the payment of the original licensing fee of an instructor as hereinafter provided for, the board shall issue and give an instructor’s certificate. Any school of barbering that shall enroll any person as a student instructor shall immediately file with the board the name and age of the student and his or her qualifications qualifying him or her for such course as herein provided, and the board shall cause the same to be entered in a register kept for that purpose.

(b) No instructor or student instructor shall be permitted to practice barbering on the public other than such practical work as shall pertain directly to the teaching of practical subjects to students.



Section 45-39-40.06 - Application for certificate; apprentices; teaching.

(a) It shall be necessary for any person, firm, corporation, or association to apply to the board for a certificate of registration as a registered barbershop or school of barbering, within the meaning of this article, the application to be upon a form prescribed by the board and accompanied by the payment of the original registration fee as hereinafter provided for. Any barbershop or school of barbering, after April 4, 1988, shall fully comply with all the provisions of this article applicable thereto, and with all the rules and regulations promulgated by the board as hereinafter provided.

(b) No barbershop shall accept an apprentice unless the barbershop is in charge of a managing barber licensed as such. The shop may register one additional apprentice for each additional managing barber attached to its staff. In addition, such shop shall possess the necessary apparatus and equipment for the proper instruction in all subjects for the practice of barbering, and shall maintain a daily record of the attendance of the apprentice or apprentices, together with the number of hours of apprenticeship, and shall certify to the board, upon termination of apprenticeship, the credits earned. Instruction shall require the necessary training for a complete course in barbering as provided in subdivision (1) of subsection (a) of Section 45–39–40.05, and the course shall include practical demonstrations and theoretical studies and studies in sanitation, sterilization, and other safety measures, and the use of antiseptics and electrical appliances, consistent with the practical and theoretical requirements as applicable to barbering, as provided for in this article.

(c) Any person, firm, or corporation teaching any or all of the practices of barbering shall be required to comply with all provisions applicable to schools of barbering or to barbershops having apprentices and any and all rules which may be promulgated by the board. No school of barbering or barbershop shall operate within this county unless a proper certificate of registration under this article has first been obtained. The practice of barbering shall not be followed in this county except in a duly registered barbershop or school of barbering except for educational purposes.



Section 45-39-40.07 - Requirements for school of barbering.

No school of barbering shall be granted a certificate of registration unless it shall employ and maintain a sufficient number of competent instructors, at least one for every 20 students in attendance at any one time; shall possess apparatus and equipment sufficient for the proper and full teaching of all subjects of its curriculum; shall keep a daily record of the attendance of each student; maintain regular class and instruction hours, establish grades, and hold examinations before issuance of diplomas; and shall require a school term of training for a complete course in the practice of barbering as provided in subdivision (1) of subsection (a) of Section 45-39-40.05, together with the minimum number of hours therein prescribed; and shall include practical demonstrations and theoretical studies and study in sanitation, sterilization, other safety measures, and the use of antiseptics and electrical appliances, consistent with the practical and theoretical requirements as applicable to the practice of barbering as provided in this article. Any such school that shall enroll student instructors shall not have at any one time more than two student instructors for each licensed instructor actively engaged in such school.



Section 45-39-40.08 - Filing of application; certificate of health; inspections.

(a) Every person who desires to engage in any of the practices designated to be within the meaning of this article shall file with the secretary of the board a written application for a certificate to practice or for an examination and license to practice, as the case may be, as provided in this article. The application shall be accompanied by a certificate of health giving the dates and results of a chest X-ray or skin test. Such tests shall be made within one year prior to filing of the application for a certificate to practice or for an examination for a license to practice.

(b) Any places of training for barbers that are not inspected for sanitation and sterilization practices by the Lauderdale County Board of Barbering shall fall under the jurisdiction of the county health department.



Section 45-39-40.09 - Examination; temporary permit.

(a) The examination of applicants for a license to practice a classified profession as designated under this article shall be conducted under rules prescribed by the board and shall include both practical demonstrations, written and oral tests in reference to the practices for which a license is applied, and such related studies on subjects as the board may determine necessary for the proper and efficient performance of such practices. Examinations shall be consistent with a prescribed curriculum for schools of barbering and the practical and theoretical requirements for the practice of barbering as provided by this article.

(b) Temporary permits shall be extended until the next county board examination for persons failing the county board examination for the first time. Persons failing the county board examination for the second time shall return to school for 375 additional hours or train for 600 additional hours in a barbershop then retake both parts of the county board examination.



Section 45-39-40.10 - Issuance of certificate or license.

If an applicant for examination to practice barbering passes the examination to the satisfaction of the board and has paid the required fee as provided in Section 45-39-40.12 and otherwise complies with the requirements provided in this article, or any applicant who otherwise qualified for registration, and has paid the required fee and complies with the requirements for registration as provided in this article, the board shall issue a certificate or license, as the case may be, to that effect, signed by the secretary and/or members of the board and attested by its seal. The certificate or license shall be evidence that the person to whom it is issued is entitled to follow the practices, profession, or professions, as classified under this article. The holder of a license, as herein provided for, shall have the right and privilege to place the initials R.B. immediately following his or her name to designate him or her as a registered barber.



Section 45-39-40.11 - Exemption from examination.

Any person who can establish after April 4, 1988, that he or she is a barber or an apprentice and can establish reasonable proof that he or she is practicing barbering in a barbershop or school of barbering under sanitary conditions shall be given a certificate or license to practice under this article without any examination upon paying the required fees as prescribed by Section 45-39-40.12.



Section 45-39-40.12 - Fees.

The various fees to be paid by the applicants for original registrations, licenses, biennial renewals, temporary permits, licenses issued upon reciprocity, and examinations, as required under this article, shall be established by the board, not to exceed the following amounts:

(1) Original registrations, licenses, and biennial renewals thereof:

(2) Examination:



Section 45-39-40.13 - Reciprocity.

The board may dispense with examinations of applicants as provided in this article and may grant certificates of registration or licenses under the respective sections, upon the payment of the required fee as provided in this article; provided, that such applicant is currently licensed in and has complied with the requirements of another county, state, territory, District of Columbia, or foreign country, state, or province wherein the requirements for registration were substantially equal to those in force in this county at the time the license was issued by the county, state, territory, District of Columbia, or foreign country, state, or province or upon due proof that the applicant has continuously practiced the practices or profession for which a license is applied at least five years immediately prior to application and upon the payment of a fee provided in Section 45-39-40.12.



Section 45-39-40.14 - Disposition of funds.

The fees for examination, licenses, and certificates, as provided for in this article, shall be paid in advance to the secretary of the board and by him or her paid each month into the county treasury to the credit of a fund for the use of the board. On failure to pass an examination, the fees shall not be returned to the applicant, but within the year after such failure he or she may present himself or herself and be reexamined by the payment of the reexamination fee provided for in this article. No fees for licenses or permits shall be refunded after payment has been made.



Section 45-39-40.15 - Practice requirements.

It shall be unlawful for any person, firm, or corporation to practice barbering except in a bona fide established barbershop or school of barbering wherein the requirements of laws as to proper and sanitary practices of barbering are complied with. Provided that nothing contained herein shall apply to any school or class operated by a public school board of education or public trade school.



Section 45-39-40.16 - Temporary license.

(a) The board may issue a temporary license to any person who otherwise is subject to examination, as provided in this article, upon documentary or other satisfactory evidence that the applicant therefor has the necessary qualifications to practice any one or any combination of practices of barbering for which a temporary license is applied; provided, that such application for a temporary license is accompanied by an application for an examination as provided in this article and the necessary fee therefor as provided in Section 45-39-40.12.

(b) Satisfactory documentary or other evidence of qualification for examination as herein provided shall consist of appropriate certification from the administrative head of the school of barbering, barbershop, or the public school or trade school at which the applicant received his or her training.

(c) Each temporary license shall state the date of expiration, and the temporary license shall after such date be void and of no effect. A temporary license shall in no event remain in force beyond the date of the next regular meeting of the board at which examinations are held and until the results of the applicant's examination are announced.



Section 45-39-40.17 - Display of certificate or license.

Every holder of a certificate or license granted by the board as provided in this article shall display it in a conspicuous place in his or her principal office, place of business, or employment, and each such license certificate shall have attached thereto a picture of the licensee made not more than three years prior to the date the license was issued.



Section 45-39-40.19 - Refusal, revocation, suspension of license or certificate; hearing.

(a) The board shall have the power to refuse, revoke, and suspend licenses and certificates, strictly in accordance with this article, upon proof of violation of any of the rules and regulations promulgated by the board, or upon proof of violation of any of the sections of this article.

(b) The board may refuse to grant or may revoke or suspend any certificate or license issued in any case where the holder of or applicant for such license or certificate shall have been guilty of fraud or dishonest conduct in the taking of the examination herein provided for, shall at any time have been convicted of a felony involving the barber profession, shall be guilty of grossly unprofessional or dishonest conduct, shall be addicted to the excessive use of intoxicating liquors or to the use of drugs to such an extent as to render him or her unfit to practice in any of the practices or professions set forth in this article, shall advertise by means of knowingly false or deceptive statements or shall fail to display the license or certificate issued to him or her as provided for in this article. The board, on any of the grounds in this section stated, shall not refuse to issue or renew any license or certificate, nor shall it revoke or suspend any such license or certificate already issued except after a hearing, of which the applicant or licensee or the holder of the certificate affected shall be given at least 20 days’ notice in writing, specifying the reason or reasons for denying the applicant a license or certificate of registration, or in case of a suspension or revocation, the offense or offenses of which the licensee or the holder of the certificate of registration is charged. Notice may be served by mailing a copy thereof by registered or certified mail to the last known residence or business address of the applicant, licensee, or holder of a certificate. The hearing on such charges shall be held in Lauderdale County at such time as the board may prescribe.



Section 45-39-40.20 - Application of article to certain situations and services.

(a) Nothing in this article shall prohibit service in case of emergency or domestic administration, without compensation, nor services by persons authorized under the laws of this county to practice medicine, surgery, dentistry, chiropody, osteopathy, or chiropractic. This article shall not apply to the services of personnel of the United States Army, Navy, Air Force, or Marine Corps, or to registered nurses doing any of the acts or works defined as barbering; and this article shall not apply to the teaching or practice of barbering in training public school or trade school pupils.

(b) This article shall not apply to any person who only occasionally practices barbering and receives no compensation therefor, or does any act or thing mentioned in subdivision (1) of Section 45-39-40.02 without holding herself or himself out to the public as a practicing barber, as defined in this article. Cosmetologists are hereby expressly excluded from this article.



Section 45-39-40.21 - Barbers commission.

(a) There is hereby created a barbers commission for the county to which his article applies. The Governor shall appoint three persons, each of whom immediately prior to the date of his or her appointment has been a resident of the county for three years, and who has had at least five years' experience as a barber, one member to be appointed for a term of one year, one member to be appointed for a term of two years, and one member to be appointed for a term of three years. Thereafter, the term of any member appointed and qualified to succeed the members of any such barbers commission first appointed shall be for three years and until his or her successors shall have been appointed and qualified.

(b) Members to fill vacancies shall be appointed or selected in the manner following: The commission, 60 days prior to the expiration of the term of any commissioner or the chair of the commission, shall give notice in writing to the licensed barbers of the county that such vacancy will be created on the date of the expiration of the term of the commissioner whose term is about to expire; or if a vacancy be caused for any reason other than the expiration of the term, the barbers commission, within 30 days after such vacancy is created, shall give notice to the licensed barbers of the county of the vacancy, calling upon the barbers to suggest to the barbers commission the names of three barbers to fill the vacancy or vacancies thus occasioned; to that end a ballot shall be prepared and enclosed in the letter notifying the barbers of the vacancy or vacancies thus created, the ballot reading: "I hereby nominate for appointment by the Governor of the State of Alabama to the Barbers Commission for Lauderdale County, Alabama, one of the following named three persons: __________, ____________, __________." The ballots shall be numbered and identified in such manner as to prevent anyone employing any ballot other than that forwarded to the licensed barber entitled to vote for fraudulently reproducing a ballot; and in addition to the ballot, the barbers commission shall forward the licensed barber an envelope addressed to the barbers commission of the county and properly stamped with postage of the United States government. When the ballots are returned to the barbers commission, they shall be opened on a day designated in the notification forwarded the duly licensed barbers of the county in the presence of the commissioners of the barbers commission then serving, and the ballots shall be counted, and the names of the three barbers who shall receive the greatest number of votes shall be selected as the three nominees of the barbers commission of the county, and the barbers commission shall then certify to the Governor of the State of Alabama the names of the three barbers receiving the highest number of votes, and the Governor shall appoint one of the three persons thus designated to fill the vacancy created. If more than one vacancy exists at any time, there shall be nominated in the manner hereinabove designated and certified to the Governor three nominees for each vacancy, so that if there be one vacancy, there shall be three nominees; if there be two vacancies, there shall be six nominees; and if there be three vacancies, there shall be nine nominees certified to the Governor, who shall select for appointment one nominee from each group thus nominated. Vacancies shall be filled for the unexpired terms. The commission, immediately upon the qualification of the member appointed each year, shall organize by selecting from its members a chair, and may do all things necessary or convenient for carrying into effect the provisions of this article.

(c) Each member of the commission shall receive as full compensation each day actually spent in the work of the commission the sum of six dollars ($6) per day and his or her actual and necessary expenses thereby incurred. The commission shall appoint, and at its pleasure discharge, the secretary-treasurer and such assistants as may be deemed necessary to discharge the duties imposed by this article. The treasurer so appointed shall be required to enter into a bond to be approved by the commission in the sum of not less than one thousand dollars ($1,000) conditioned to pay any shortage or loss of funds on hand by the treasurer during his or her term of office or at the time that he or she is holding office. The commission shall outline the duties and fix the compensation of the treasurer. The commission shall obtain such office space, furnishings, and other proper conveniences as shall be reasonably necessary for carrying out this article. The commission shall adopt a seal, with such design as it may prescribe engraved thereon, by which it shall authenticate its proceedings. The commission shall make appropriate rules and regulations for the administration of the office of the commission and for the purpose of carrying out this article. In addition thereto, the commission is empowered to make reasonable inspection of the barbers and barbershops of the county to the end that they observe proper methods of sanitation and sterilization in and about the conduct of their business. Copies of all records and papers in the office of the commission duly certified and authenticated by its seal shall be received in evidence in all courts with like effect as the original. All records kept in the office of the commission under authority of this article shall be open to public inspection under such rules and regulations as shall be prescribed by the commission. All fees and charges collected by the commission under this article shall be paid into the treasury of the commission. The funds shall be used and kept exclusively in the hands of the treasurer of the commission, and shall be used under the direction of the commission, not inconsistent with this article. Funds may be disbursed by an order of the commission and approved by the chair of the board, on a check being drawn by the treasurer against such funds, as may be on hand, for the purpose of paying all expenses incurred by the commission, including the compensation of members and their employees and their assistants and the treasurer, provided the total expenses for every purpose incurred shall not exceed the total fees and charges collected and paid into the treasury of the commission. All monies remaining in the separate fund at the end of the fiscal year, not expended as herein provided, shall become a part of the funds of the commission and shall be retained by the commission and may be deposited in any bank or savings account or otherwise.



Section 45-39-40.22 - Board meetings.

The board shall meet at such times and places as the members shall agree upon. The majority of the members of the board shall constitute a quorum for the transaction of business. The board shall prescribe rules for its government and have a seal with which to authenticate its acts.



Section 45-39-40.23 - Recordkeeping.

The board shall keep a permanent record of its proceedings. It shall keep a register of applicants for certificates or licenses showing: The name of the applicant, the name and location of his or her place of occupation or business, and whether the applicant was granted or refused a certificate or license. The books and records of the board shall be prima facie evidence of matters therein contained, shall constitute public records, and shall at all reasonable times be open for public inspection.



Section 45-39-40.24 - Inspectors; compensation of personnel.

The board shall have authority to employ inspectors and to employ and fix the compensation of such regular or special counsel, clerks, and other assistants as it may deem necessary in order to carry out this article. Inspectors shall be paid the same mileage and per diem as other county employees.



Section 45-39-40.25 - Investigations, inquiries, or hearings.

Any investigation, inquiry, or hearing which the board is empowered by this article to hold or undertake may be held or undertaken by, or held before, a majority of the board, and shall be deemed to be the finding or order of the board when approved and confirmed by a majority of the board.



Section 45-39-40.26 - Decisions of board; appeals.

(a) Findings made by the board are deemed conclusive, unless within 30 days after notice of the decision of the board has been given an aggrieved party, the aggrieved person shall appeal the finding or ruling to the circuit court of the county of his or her residence or to the Circuit Court of Lauderdale County. In the event of such appeal, the circuit court shall hear the same de novo. The appeal shall be taken by the filing with the board of a letter stating the aggrieved person’s desire to appeal the findings, and the letter shall specify whether the appeal is taken to the circuit court of the county of his or her residence or to the Circuit Court of Lauderdale County. The aggrieved person shall have a right to demand trial by jury by demanding same at the time of the filing with the board of the notice of appeal. The action of the board shall be stayed pending appeal. The circuit court shall have the right to affirm, reverse, or affirm in part or reverse in part the finding of the board and shall render such final judgment as the court may deem just and proper.

(b) In the event the decision of the board is affirmed, the cost of appeal shall be taxed against the party taking the appeal. In the event the decision of the board is not affirmed in whole, the court, in its discretion, shall tax such cost of appeal against the board or against the person taking the appeal or partly against each; and the court, in its discretion, may award a reasonable attorney’s fee to the attorney for the party taking the appeal as part of such cost, in the event the decision of the board is not affirmed in whole.



Section 45-39-40.27 - Application of article, rules, regulations.

This article and the rules and regulations established by the board under this article shall apply throughout the county.



Section 45-39-40.28 - Application exclusive.

This article shall not apply in any county except Lauderdale.






Article 5 - Contables.

Section 45-39-50 - Office abolished.

(a) The office of constable is hereby abolished in Lauderdale County.

(b) Any person now serving in such office in Lauderdale County shall be entitled to any vested rights accrued.






Article 6 - Coroner.

Section 45-39-60 - Expense allowance.

The County Commission of Lauderdale County, in its sole discretion, may set the monthly expense allowance for the county coroner payable from county funds not to exceed one thousand dollars ($1,000) per month total expense allowance.



Section 45-39-60.01 - Salary.

(a) Commencing with the next term of office, the salary of the Coroner of Lauderdale County shall be twelve thousand dollars ($12,000) per annum, which shall be paid in the same manner and at the same time as other county employees.

(b) The salary provided in this section shall be in lieu of any other salary provided for by general or local law.






Article 7 - County Commissions.

Part 1 - Chair.

Section 45-39-70 - Election of chair; term; salary; duties.

(a) This section shall apply only in Lauderdale County.

(b)(1) Effective beginning the next general election for the election of the Lauderdale County Commission, the Chair of the Lauderdale County Commission shall be elected on a countywide basis. The chair shall take office at the same time as members of the Lauderdale County Commission take office and shall serve a four-year term, or until a successor is elected and qualified. The chair shall preside over meetings of the county commission and shall vote only in the case of tie vote of the commissioners. After the election of the first chair as provided in this section and thereafter, the judge of probate shall no longer serve as chair of the county commission.

(2) The salary of the Chair of the Lauderdale County Commission shall be forty thousand dollars ($40,000) per year payable in equal semi-monthly installments from the general fund of the county.

(3) In addition to the other duties and responsibilities of the chair, the Chair of the Lauderdale County Commission shall do all of the following:

a. Promote economic development in the county.

b. Establish and enhance intergovernmental partnerships.

c. Serve as the representative of Lauderdale County and the Lauderdale County Commission on any boards, committees, or other organizations that require representation of the county.

d. Perform any other duties as determined by a majority vote of the county commission.






Part 2 - Compensation.

Section 45-39-71 - Expense allowance.

Each County Commissioner of Lauderdale County shall receive a further and additional expense allowance of one hundred fifty dollars ($150) per month which shall be paid in addition to any and all other expense allowances and compensation provided by law.






Part 3 - Duties.

Section 45-39-72 - Revenue collection program.

(a) The County Commission of Lauderdale County may establish and administer a program of revenue collection for all legally authorized fees, taxes, licenses, and other revenues not presently being collected locally.

(b) The County Commission of Lauderdale County, within 30 days' written notice to the State Department of Revenue, may assume the collection of all legally authorized tax proceeds currently being collected by the State Department of Revenue on behalf of Lauderdale County pursuant to local law.

(c) If the county commission elects to collect one or more taxes, fees, licenses, or other revenues under this section, the county shall have those lawful powers of the State Department of Revenue provided by local law to collect revenues and conduct audits to determine the amounts of revenue liable and due to the county.

(d) The county commission may hire persons, firms, corporations, auditors, or tax collectors it deems reasonably necessary to carry out the purpose and intent of this section.









Article 8 - Courts.

Part 1 - Circuit Court.

Division 1 - Compensation.

Section 45-39-80 - Semi-retired or retired circuit judges.

(a) Any semi-retired or retired circuit judge in the Eleventh Judicial Circuit shall be entitled to receive as additional compensation payable from the treasury of the county, a sum equal to one and one half percent of the compensation paid the judge by the State of Alabama for each year served as circuit judge up to a maximum of 25 percent. The salaries or compensation provided for herein is supplementary to the salaries or compensation paid the judges by the state and shall be paid out of the general funds of the county in 12 equal monthly installments on warrants properly drawn against the funds.

(b) The additional compensation may not be paid to a semi-retired or retired circuit judge who has not vested in the Retirement Systems of Alabama as of July 1, 2010.

(c) Each circuit judge receiving a retirement supplement pursuant to this section and who has vested in the Retirement Systems of Alabama shall receive a retirement supplement pursuant to the formula provided in subsection (a).



Section 45-39-80.01 - Circuit clerk.

In Lauderdale County, when the compensation of the circuit judge is increased, the compensation of the circuit clerk shall also be increased in an amount sufficient to maintain his or her total salary at the same relationship which the salary of the circuit clerk of the county bears on January 16, 1977, plus seven percent, to salaries of circuit judges in the county.






Division 2 - Juries.

Section 45-39-80.20 - Jury strike system.

Upon the trial by jury in the circuit courts of the Eleventh Judicial Circuit of any person indicted for a misdemeanor, or a felony not punished capitally, or upon appeals to the circuit courts from lower courts, the court shall require two lists of all the regular jurors empaneled for the week who are competent to try the defendant to be made, and the district attorney shall be required to strike from the list the name of one juror, and the defendant shall strike one, and they shall continue to strike off names alternately until only 12 jurors remain on the list, and these 12 jurors thus selected shall be the jury charged with the trial of the case.









Part 2 - Court Costs.

Section 45-39-81 - Public law library; Lauderdale County Law Library Fund.

(a) The governing body of Lauderdale County, Alabama, by whatever named called, is hereby authorized to establish and maintain a public law library in the county, and to accomplish that purpose, may from time to time, expend such public funds of the county, as are not required by law to be expended for any other purpose or purposes, to provide suitable housing quarters, furniture, fixtures, and equipment therefor, to keep the same in a good state of maintenance and repair, and, from time to time, to enlarge, expand, and improve the library, facilities, and equipment, and from time to time, to provide such books, reports, and periodicals for the library as are not provided therefor out of the special fund created by this section or otherwise, and to pay the salaries of an assistant librarian and such other personnel as may be necessary and proper to operate the same, to the extent that such salaries are not paid out of the proceeds of such special fund; which expenditures shall, from time to time, be made on warrants drawn in the usual manner, upon the Lauderdale County Law Library Fund, payable out of appropriate fund or funds.

(b)(1) In order to provide a special fund for the maintenance of the library, there shall be taxed as cost:

a. The sum of one dollar ($1) in each misdemeanor case or case involving the violation of a municipal ordinance other than an ordinance relating to parking vehicles filed in a municipal court.

b. The sum of four dollars ($4) in each criminal case, quasi-criminal case, or civil case filed in the district court, and in each criminal case or quasi-criminal case involving a misdemeanor filed in, arising in, or brought by appeal, certiorari, or otherwise to the Circuit Court of Lauderdale County.

c. The sum of four dollars ($4) in each criminal or quasi-criminal case involving a felony and in each civil action, proceeding on a forfeited bail bond, or proceeding on a forfeited bond given in connection with an appeal from a judgment of conviction in any inferior court to the Circuit Court of Lauderdale County, hereafter filed in, arising in, or brought by appeal, certiorari, or otherwise to the Circuit Court of Lauderdale County.

(2) Such costs shall be collected as other costs in such courts are collected and shall be paid by the magistrate, clerk of the court, or registers thereof, as the case may be, to the Lauderdale County Law Library Fund of Lauderdale County, Alabama.

(c) The management and control of the public law library shall be vested in a librarian, and an advisory committee. The librarian shall be the presiding judge of the Eleventh Judicial Circuit. The advisory committee shall consist of two members of the Lauderdale County Bar. The members of the advisory committee shall be elected by the Lauderdale County Commission for such term as may be fixed by the commission. In all matters involving the expenditure of moneys the concurring consent of one member of the advisory committee shall be necessary.

(d) The sums herein provided shall be kept in a separate fund designated as Lauderdale County Law Library Fund and shall be expended by the librarian, by and with the consent of the advisory committee, for maintaining the law library. The librarian shall draw warrants on the Lauderdale County Law Library Fund for expenditures, indicating on the warrants the fund against which the warrants are drawn. The fund shall be used primarily to lease or purchase, from time to time, under conditional sales contracts in anticipation of future revenue under this section or otherwise as the librarian may deem expedient, such books and periodicals, and to pay the salaries of such personnel, as may in the opinion of the librarian be advisable, or for such other use or purpose as the librarian deems reasonable and proper for the operation of the library, or the Circuit Court of Lauderdale County but to the extent not so used funds may otherwise be expended for the maintenance of the library. All books or other property purchased with the funds produced by this section shall be the property of Lauderdale County, Alabama, provided, however, that the librarian may from time to time, sell at public or private sale or exchange any such books, reports, periodicals, and personal property, and apply the proceeds from the sale thereof, or the value thereof, upon the purchase of other books, reports, periodicals, and personal property for use in the library, and the librarian may accept any gift or loan of any books, reports, periodicals, and property for public use in the library upon such terms and conditions as may be stipulated by the donor or lender thereof and as may be agreeable to the librarian. The librarian may appoint such assistant librarian and other personnel as may in his or her opinion be necessary or proper to operate the library, and, to the extent that in the opinion of the librarian the circumstances permit, may require the clerks of the courts, or the register of the courts, or the official reporters of the circuit court and law and equity court or any of them to operate the same or to assist therein, either with or without additional compensation therefor from the fund as the librarian shall direct.

(e) The items of cost above referred to shall be designated in the respective courts as law library fee and shall be taxed as other costs are taxed in the courts. On or before the tenth day of each month, the clerk or other collecting officer of the respective courts shall pay to the county depository the amounts collected for the law library fees previous to the first day of the month.



Section 45-39-81.01 - Additional court costs - Criminal cases.

In addition to all other fees and court costs, the clerk of the circuit court and the clerk of the district court of Lauderdale County shall assess and collect a fee to be determined by the county commission, not exceeding thirty-five dollars ($35), in each criminal case, felony and misdemeanor, where costs or fees are assessed against the defendant. The fee is to be paid by the clerk to the county for the support of its work release program and for county jail purposes.



Section 45-39-81.02 - Additional court costs - District court cases.

(a) In addition to any court costs and fees now or hereafter authorized in Lauderdale County, an additional fee of four dollars ($4) shall be charged and collected by the clerk of the court on each district court case in the county in order to further provide for the protection and welfare of children in Lauderdale County who are alleged to be or have been found by the juvenile court of the county to be abused or neglected or otherwise dependent pursuant to Section 12-51-1.

(b) The clerk of the court shall collect the fee in the same manner as other costs in district court and shall remit the fee to the Child Protection Fund in the county treasury to be administered by the Presiding Juvenile Judge of Lauderdale County. Any money distributed from the Child Protection Fund shall be used for the Court Appointed Special Advocate Program and as approved by the Presiding Juvenile Judge of Lauderdale County.



Section 45-39-81.03 - Additional court costs - Domestic violence cases.

In addition to all other costs and charges in circuit, district, and municipal court cases in Lauderdale County, there shall be levied and assessed a court cases in Lauderdale County, there shall be levied and assessed a court cost of twenty-five dollars ($25) in all cases in which court costs are assessed which are determined by the judge to be domestic violence cases. The clerk of the court shall collect the court costs and shall remit the proceeds quarterly to the office of the Chief Presiding District Court Judge of Lauderdale County to be used to operate domestic violence shelters located in Lauderdale County that are in compliance with the standards for operation of the Alabama Coalition Against Domestic Violence.



Section 45-39-81.04 - Additional court costs - Certain circuit, district, and municipal court cases.

(a) In addition to any court costs or fees now or hereafter authorized in Lauderdale County, additional court costs shall be charged and collected in each case as provided below by the clerk of the circuit court and district court of the county or by the clerk of the Municipal Court of the City of Florence according to one of the following amounts as appropriate:

(1) In all misdemeanor drug or drug paraphernalia cases .......$25

(2) In all felony drug cases ....................................................$50

(3) In all other criminal cases not to include traffic cases ......$25

(b) All amounts collected, including the amounts collected by the clerk of a court, shall be remitted monthly to the Chief Accountant of the City of Florence General Fund Accounting Office to be deposited into the general operating fund of the Lauderdale County Drug Task Force to be used solely to support drug enforcement efforts of the Lauderdale County Drug Task Force.






Part 3 - District Attorney.

Section 45-39-82.01 - Pretrial diversion program established; discretionary powers; supervision and control.

(a) The district attorney may establish a pretrial diversion program within the Eleventh Judicial Circuit in Lauderdale County.

(b) All discretionary powers endowed by the common law, provided for by statute and acts of this state, or otherwise provided by law for the district attorneys of this state shall be retained.

(c) The pretrial diversion program shall be under the direct supervision and sole control of the district attorney.

(d) The district attorney may contract with any agency, person, or corporation for services related to this part and may employ persons necessary to accomplish this part, who shall serve at the pleasure of the district attorney.



Section 45-39-82.02 - Applicants for admittance.

(a) An offender charged with any of the following criminal offenses in a circuit court or district court may apply to the district attorney for admittance to the pretrial diversion program:

(1) A drug offense, excluding trafficking in controlled substances or cannabis as provided in Section 13A-12-231, or manufacturing of controlled substances in the first degree as provided in Section 13A-12-218.

(2) A property offense.

(3) A misdemeanor.

(4) A traffic or conservation offense, except that a holder of a commercial driver's license, an operator of a commercial motor vehicle, or a commercial driver learner permit holder who is charged with a violation of a traffic law in this state shall not be eligible for a deferred prosecution program, diversion program, or any deferred imposition of judgment program pursuant Section 32-6-49.23.

(b) An offender charged with any of the following offenses is ineligible for consideration for the pretrial diversion program:

(1) Any Class A felony or capital offense.

(2) Any offense involving serious physical injury to a person.

(3) An offense involving violence in which the victim was a child under 14 years of age, a law enforcement officer, a school officer, a correctional officer, active duty military personnel of the United States military, or an individual over the age of 65.

(4) Any offense involving death.

(5) A person deemed by the district attorney to be a threat to the safety or well-being of the community.

(6) Bribery of a government or public official.

(7) Any offense wherein the offender is a public official and the charge is related to his or her capacity as a public official.

(8) Abduction or kidnapping.

(9) Any sex offense involving forcible compulsion or incapacity.



Section 45-39-82.03 - Standards for admission.

(a) In determining whether an offender may be admitted into the pretrial diversion program, it shall be appropriate for the district attorney to consider any of the following circumstances:

(1) The offender is 18 years of age or older at the time the offense was committed.

(2) There is a probability justice will be served if the offender is placed in the pretrial diversion program.

(3) It is determined the needs of the community and of the offender can be met through the pretrial diversion program.

(4) The offender appears to pose no substantial threat to the safety and well-being of the community or law enforcement.

(5) The offender is not likely to be involved in further criminal activity.

(6) The offender will likely respond to rehabilitative treatment.

(7) The expressed wish of the victim not to prosecute.

(8) Undue hardship upon the victim.

(9) Whether the victim or the offender has medical, psychiatric, or vocational difficulties that would impede the administration of justice.

(10) Whether there is a reason to believe that the victim or offender will benefit from and cooperate with a pretrial diversion program.

(11) The impact of criminal charges or prosecution upon the victim, witnesses, or the community.

(b) The district attorney may waive any of the standards specified in subsection (a) if justice or special circumstances dictate.



Section 45-39-82.04 - Admission into program.

(a) Admittance into the pretrial diversion program shall be in the sole discretion of the district attorney. To assist the district attorney in the decision to admit the offender into the pretrial diversion program, the district attorney, prior to the offender being admitted into the pretrial diversion program or as a part of the district attorney’s evaluation process, may require an offender to furnish to the district attorney information concerning past criminal history, education history, work history, family history, medical or psychiatric treatment history, psychological tests, or any other information concerning the offender which the district attorney believes is applicable to determine whether the offender should be admitted into the pretrial diversion program.

(b) The district attorney may require the offender to submit to any test or evaluation process the district attorney deems appropriate in evaluating the offender for admittance into the pretrial diversion program. The costs of any test or evaluation shall be paid by the offender or as otherwise agreed to or provided for by this part.



Section 45-39-82.05 - Program requirements; records restorative justice initiative.

(a) An offender who enters into the pretrial diversion program shall satisfy each of the following requirements:

(1) Voluntarily waive, in writing, his or her right to a speedy trial.

(2) Agree, in writing, to the tolling of periods of limitations established by statutes or rules of court while in the program.

(3) Waive, in writing, his or her right to a jury trial.

(4) Provide a statement written by the offender, admitting his or her participation in, and responsibility for, the offense which is the subject of the application for entry into the pretrial diversion program, which statement shall be admissible in any criminal trial.

(5) Agree, in writing, to the conditions of the pretrial diversion program established by the district attorney.

(6) If there is a victim of the crime, agree in writing to a restitution agreement within a specified period of time and in an amount to be determined by the district attorney.

(7) Agree in writing to the jurisdiction of the court beyond completion of any disposition of the case, end of sentence, termination of parole or probation, or conclusion of the pretrial diversion program to enforce collection of restitution, cost of court, fines, fees, or other agreed upon or court ordered monies, pursuant to Section 12-17-225.

(b) Pretrial diversion program records or records related to pretrial diversion program admission, with the exception of the statement of the applicant concerning his or her involvement in the crime charged, shall not be admissible in subsequent proceedings, criminal or civil. Communications between pretrial diversion program counselors and offenders shall be privileged unless a court of competent jurisdiction determines there is a compelling public interest to the contrary.

(c) As part of the pretrial diversion program, the district attorney may establish a restorative justice initiative (RJI) program within the Eleventh Judicial Circuit in Lauderdale County. The guidelines and mechanisms for such an initiative shall be promulgated by the Alabama Office of Prosecution Services. Any additional fees for participation in an RJI program by an offender shall be set by the district attorney and a portion thereof may be paid to any agency or entity that provides services to further the goals and purpose of the RJI program.



Section 45-39-82.06 - Time for application.

An offender shall make application to the pretrial diversion program at a time to be determined by the district attorney.



Section 45-39-82.07 - Costs and fees.

(a) An offender may be assessed an application fee when he or she is approved for the program. The amount of the fee for participation in the program shall be in addition to any court costs, assessments for crime victim's compensation fund, Department of Forensic Science assessments, drug, alcohol, or anger management treatments required by law, restitution, costs of supervision, or treatment. A schedule of payments for any of these fees may be established by the district attorney.

(b) The amount of the application fee shall be determined by the district attorney and may not exceed the following amounts for each case for which the offender makes application for acceptance into the pretrial diversion program:

(1) Felony offenses: Up to nine hundred dollars ($900).

(2) Misdemeanor offenses: Up to seven hundred fifty dollars ($750).

(c) An applicant may not be denied access into the pretrial diversion program based solely on his or her inability to pay. Pretrial diversion program fees as established by this part may be waived or reduced for just cause, including indigency of the applicant, at the discretion of the district attorney. Any determination of indigency of the offender for the purposes of pretrial diversion fee mitigation shall be made by the district attorney. In the event the offender is determined to be indigent, a periodic review of the offender's indigency status may be conducted by the court to determine if the offender is no longer indigent. If the offender is determined to be indigent by the district attorney, nothing in this part shall prohibit the offender from being placed on a payment plan wherein the entire victim restitution, court costs, fines, fees, and pretrial diversion fees are collected in total.

(d) Application fees required by this part shall be collected by the district attorney's office. All pretrial diversion program fees shall be deposited in a

timely manner by the district attorney into the District Attorney's Solicitor Fund as described by this part. The district attorney shall make the deposits in a timely manner pursuant to commonly accepted accounting practices. The District Attorney's Solicitor Fund shall be subject to regular audits by the Alabama Department of Examiners of Public Accounts.



Section 45-39-82.08 - Treatment programs; drug testing.

The district attorney and the offender may enter into an agreement, as a part of the pretrial diversion program, that the offender be admitted to a drug or alcohol program on an inpatient or outpatient basis or receive other treatment alternatives for substance abuse. The district attorney may require the offender to submit to periodic or random drug testing or other terms and conditions related to substance abuse. The offender shall pay the costs of all services unless otherwise approved by the district attorney.



Section 45-39-82.10 - Disposition of funds.

All fees paid to the district attorney by offenders pursuant to this part shall be paid into the District Attorney's Solicitor Fund. The funds shall be used to pay costs associated with the administration of the pretrial diversion program or for any other law enforcement purpose. Costs associated with program administration shall include, but shall not be limited to, salaries, rent, vehicles, uniforms, telephones, postage, office supplies and equipment, training and travel services, service contracts, or professional services. The district attorney may pay for services or programs for an offender while the offender is in the pretrial diversion program if special circumstances and justice dictate.



Section 45-39-82.11 - Violations; waiver.

(a) If the offender violates the conditions of the pretrial diversion program, the district attorney may terminate the participation of the offender in the program. The offender shall be given written notice of the intent of the district attorney to terminate him or her from the pretrial diversion program including the reason for the termination.

(b) The district attorney may waive a violation for good cause shown why the offender should stay in the pretrial diversion program.



Section 45-39-82.12 - Liability.

The district attorney or his or her staff shall have no liability, criminal or civil, for the conduct of any offender while participating in the pretrial diversion program or of any service provider or their agents that are contracted to or who have agreed to provide services to the pretrial diversion program.



Section 45-39-82.13 - Funding.

The pretrial diversion program may apply for grants, may accept gifts from individuals or corporations, and may receive funding or appropriations from city, county, or state agencies or departments to be used in the maintenance or expansion of the pretrial diversion program.



Section 45-39-82.14 - Advisory board.

The district attorney may form an advisory board within the county or judicial circuit named the Citizens Advisory Board for Pretrial Diversion to assist the district attorney in the determination of appropriate pretrial diversion candidates. The district attorney shall retain the final decision as to the admittance or denial of individuals into the pretrial diversion program. The district attorney shall appoint all members of any advisory board and shall determine when or if it should meet. The advisory board shall serve without personal profit, but may be paid from the District Attorney's Solicitor Fund for actual expenses incurred in connection with its duties.



Section 45-39-82.15 - Use of other programs.

The district attorney, to the extent practicable, may utilize the services of an existing community corrections program established pursuant to Section 15-18-170, to provide for the supervision of a defendant participating in the pretrial diversion program. The district attorney may utilize the services of an existing drug court program established pursuant to Section 12-23A-4, so long as the district attorney determines it would serve the best interest of justice and the community.






Part 4 - Jury Commission.

Section 45-39-83 - Compensation.

(a) In addition to all compensation heretofore provided by law, each member of the Jury Commission of Lauderdale County, including the clerk of the commission, shall be paid five dollars ($5) per day for the time actually engaged in the discharge of his or her duties as such member, to be paid out of the county treasury, upon the warrant of the judge of probate of the county. Such warrants shall be issued by the judge of probate upon evidence satisfactory to him or her that service has been rendered, but the total compensation of each member, from the state and county, shall not exceed one thousand five hundred dollars ($1,500) for any one year of his or her term.

(b) The provisions of this section are cumulative and shall not be construed to repeal or supersede any laws not directly inconsistent herewith.






Part 5 - Juveniles.

Section 45-39-84 - Juvenile Court Services Fund.

(a) In addition to all other costs and charges in juvenile cases in Lauderdale County, a monthly supervision fee of not more than forty dollars ($40) may be assessed in juvenile court cases at the discretion of the juvenile court judge. The supervision fee shall be collected by the juvenile court clerk and deposited into the Juvenile Court Services Fund.

(b) There is established a Juvenile Court Services Fund for the deposit of the fees described in subsection (a). The fees shall be maintained in an interest bearing account in a bank of known responsibility under the supervision of the Juvenile Court Judge of Lauderdale County.

(c) Any funds appropriated from the fund shall be expended solely for juvenile programs, for subsistence for the juvenile court staff in Lauderdale County, to aid the functions of the juvenile court, and for the benefit of the children of Lauderdale County. Any funds expended shall be authorized by the Lauderdale County Juvenile Court Judge.






Part 6 - Probate Court.

Division 1 - Compensation.

Section 45-39-85 - Salary and expense allowance.

(a) The following county officials of Lauderdale County shall have the indicated salary and the indicated monthly expense allowance, viz:

(b) This section shall supersede any and all other provisions in regard to the annual salary and monthly expense allowance of the above enumerated employees. Provided, however, that this section shall not repeal such other acts and in the event that any of the provisions of this section should be declared unconstitutional or void, such compensation and expense allowance as are presently provided for by law shall continue to be paid.






Division 2 - Employees.

Section 45-39-85.20 - Deputy registrars; voting registration.

(a) The Judge of Probate of Lauderdale County shall appoint one or more regular clerks in the probate office as deputy registrars empowered to take applications, testimony, and oaths of applicants for voting registration at any time the probate office is open to the public for business. The application shall then be submitted to the board of registrars at their next meeting and the board shall notify the applicants in writing of their action on the application.

(b) The board of registrars is authorized and empowered to promulgate such rules and regulations necessary to carry out this section.






Division 3 - Fees.

Section 45-39-85.40 - Matrimony fees.

(a) The Judge of Probate of Lauderdale County is authorized to charge a fee of fifteen dollars ($15) for celebrating the rites of matrimony and may retain the fee for his or her personal use. This fee is in addition to any salary provided by law.

(b) The provisions of this section are retroactive to June 1, 2000, and any actions of the judge of probate taken related to the fee for celebrating the rites of matrimony in compliance with this section are ratified and confirmed.



Section 45-39-85.41 - Recording fees.

(a) In addition to all other fees now provided by law, the Judge of Probate of Lauderdale County shall collect the following recording fees:

(1) Five dollars ($5) for each lot of a subdivision platted, but not less than one hundred dollars ($100) nor more than three hundred dollars ($300) for recording a subdivision plat regardless of the number of lots platted.

(2) An amount not to exceed ten dollars ($10), as determined by the county commission by ordinance or resolution, for each real property instrument and each personal property instrument recorded in the office of the judge of probate.

(b) The fees collected pursuant to this section by the Judge of Probate of Lauderdale County shall be deposited in the county general fund.












Article 9 - Economc and Industrial Development and Tourism.

Part 1 - Community Development Commission.

Section 45-39-90 - Creation; composition - Community Development Fund.

THIS SECTION WAS AMENDED BY ACT 2017-370 IN THE 2017 REGULAR SESSION, EFFECTIVE NOVEMBER 1, 2018. TO SEE THE AMENDED VERSION, SEE THE VERSION LABELED PENDING.

(a) The Lauderdale County Community Development Commission is hereby created. The commission may receive and by majority vote distribute any funds in the Community Development Fund created pursuant to subsection (d) for the purposes of promoting economic development, education, recreation, conservation, and fire protection. The commission may also expend funds for the purposes authorized in Section 29-2-120.

(b) The commission shall be comprised of the following members who shall administer this section and who shall be eligible for successive terms:

(1) An elected Lauderdale County official appointed by joint agreement by the legislative delegation representing Lauderdale County for a term of one year or until a replacement is appointed.

(2) A person appointed by each senator representing Lauderdale County whose term shall coincide with the term of the senator or until a replacement is appointed.

(3) A person appointed by each member of the House of Representatives representing a portion of Lauderdale County whose term shall coincide with the term of the representative or until a replacement is appointed.

(c) The commission may promulgate rules related to its operations and procedures for the awarding of grants within the community for the above mentioned purposes.

(d) The Community Development Fund is created within the Lauderdale County treasury. The fund shall be comprised of the additional three percent of TVA in-lieu-of-tax payments received pursuant to Section 40-28-2, beginning with the fiscal year which began October 1, 2006. These funds shall be expended on order of the Lauderdale County Community Development Commission.






Part 2 - Funding.

Section 45-39-91 - County contingency fund.

In Lauderdale County, there is hereby established a county contingency fund to be funded by the county general fund in an amount not to exceed ten thousand dollars ($10,000) per annum, to be determined by the county commission. The fund may be expended by resolution of the county commission for promoting industrial or economic development and prospective industrial or economic development within the county or any other related uses.






Part 3 - Economic Development.

Division 1 - Shoals Economic Development Authority.

Section 45-39-92 - Definitions.

When used in this part, the following words and phrases shall have the following meanings, unless the context clearly indicates otherwise:

(1) AUTHORITY. The Shoals Economic Development Authority.

(2) BOARD. The board of directors of the authority comprised of the members of the Shoals Economic Development Authority.

(3) GOVERNING BODY or BODIES. The legislative, executive, or deliberative body of those counties or municipalities within counties that are vested with responsibility to appoint members to the authority.

(4) MEMBER. An individual resident and registered voter of Lauderdale County or Colbert County, who has been appointed to the authority by their respective governing bodies to serve in a representative capacity.

(5) SHOALS. The geographic region of the State of Alabama comprising the Counties of Colbert and Lauderdale.



Section 45-39-92.01 - Authority created; composition.

(a) To improve the Shoals economic quality of life through the active promotion and development of better employment opportunities and to assist the county commissions or other like governing bodies in Colbert and Lauderdale Counties in their pursuits therefor, there is created the Shoals Economic Development Authority.

(b) The authority shall be composed of 24 members. All members of the authority shall be residents and qualified electors of Colbert County or Lauderdale County, respectively. Six members of the authority shall be appointed by the Lauderdale County Commission. Initial appointments by the Lauderdale County Commission shall include all of the following:

(1) Two appointments for a one-year term.

(2) Two appointments for two-year terms.

(3) Two appointments for three-year terms.

(c) Three members of the authority shall be appointed by the Colbert County Commission. Initial appointments by the Colbert County Commission shall include all of the following:

(1) One appointment for a one-year term.

(2) One appointment for a two-year term.

(3) One appointment for a three-year term.

(d) Six members of the authority shall be appointed by the governing body of Florence. Initial appointments by the Florence governing body shall include all of the following:

(1) Two appointments for a one-year term.

(2) Two appointments for two-year terms.

(3) Two appointments for three-year terms.

(e) The governing bodies of Muscle Shoals, Sheffield, and Tuscumbia shall appoint three members each to the authority. Initial appointments by the governing bodies of Muscle Shoals, Sheffield, and Tuscumbia shall include the following appointments by Muscle Shoals, Sheffield, and Tuscumbia:

(1) Each shall appoint one person for a one-year term.

(2) Each shall appoint one person for a two-year term.

(3) Each shall appoint one person for a three-year term.

(f) Upon the expiration of the initial terms of office, successor authority members shall be appointed by the appointing governing bodies for three-year terms of office. All members of the Shoals Industrial Development Authority shall continue to serve as members of the authority until the expiration of their term, as previously appointed. Successors to members of the board shall be appointed in the same manner as the original members are appointed and all members shall serve until their successors are appointed.

(g) Vacancies on the board shall be filled by the appointing authority making the original appointment, but any person appointed to fill a vacancy shall serve only for the unexpired portion of their term. The composition, appointment, and terms of office of the authority may be altered by subsequent legislative acts.



Section 45-39-92.02 - Board of directors; meetings; compensation.

(a) The 24 members of the authority shall constitute the board of directors of the authority. The authority shall hold an organizational meeting within 30 days after the appointment of all its members and shall elect a chair, vice chair, and treasurer from among its members.

(b) Terms of office and the duties and responsibilities of the officers shall be set forth in the bylaws of the authority. The board of directors shall oversee the affairs and management of the authority.

(c) The authority shall meet at the time and place designated by the chair of the board or, in the absence of the chair, by the vice chair. The chair, or a majority of the members of the board, may call a meeting of the authority, and at least four meetings shall be held annually. The chair shall preside at each meeting of the authority. In the absence of the chair, the vice chair shall preside. A majority of the members of the authority shall constitute a quorum.

(d) Members of the authority shall receive no compensation for their services, but they shall be entitled to reimbursement for their actual and necessary expenses incurred in the performance of their official duties.

(e) The procedure for election of officers and reasonable expense allowances may be altered by amending the bylaws of the authority or by subsequent legislative acts.



Section 45-39-92.03 - Bylaws.

The board of directors of the authority shall have the authority to enact bylaws for the organization not inconsistent with this part or any law of the State of Alabama. Bylaws may include, among other provisions, any of the following:

(1) The establishment of an executive committee and other standing, special, or ad hoc committees which may meet as often as necessary and whose duties and responsibilities shall be determined by the board of directors.

(2) The establishment of attendance and residency requirements for the board of directors, any standing or special committees of the board of directors, or any officers of the board of directors, which shall provide for the removal of any member, committee member, or officer, due to the failure of the member to meet minimum attendance responsibilities or residency requirements.



Section 45-39-92.04 - Exercise of functions and powers.

Upon the organization of the Shoals Economic Development Authority, the authority shall be constituted as an instrumentality for the exercise of public and essential governmental functions and the exercise of the powers conferred by this part. The development of the Shoals area shall be deemed to be an essential governmental function of the cities and counties.



Section 45-39-92.05 - Executive director.

The authority may employ an executive director, who shall be its chief administrative officer and serve as secretary to the board. The board of the authority shall fix the salary of the executive director who shall serve at its pleasure. The executive director, with prior approval of the board of the authority, may employ clerical and other assistants who shall serve at the pleasure of the board. The authority, through the board, may require the executive director and any employees to be bonded for the faithful performance of their duties before they enter upon the discharge of their duties.



Section 45-39-92.06 - Powers and duties.

The authority, or its agents and employees as directed, may do any of the following:

(1) Investigate, study, and engage in basic research relative to the natural resources of land, water, minerals, and people in the cities and counties and apply its findings and efforts to promote a sound and balanced agricultural, industrial, and economic development of the cities and counties.

(2) Cooperate with municipal, regional, state, or federal planning entities or other industrial and economic development boards.

(3) Publicize and advertise the industrial, commercial, and agricultural resources and growth opportunities of the cities and counties.

(4) Collect, compile, and distribute literature concerning the facilities, advantages, and attractions of the cities and counties, the educational, historic, recreational, and scenic places of interest within the cities and counties, and the air, water, and highway transportation facilities.

(5) Contract with other agencies, individuals, or corporations to promote the purposes of the authority.

(6) Enter upon any real property in the cities and counties, with consent of the owner, and make examinations and surveys, and place and maintain necessary monuments and markings on the real property.

(7) Accept gifts, grants, bequests, or devises.

(8) Allocate and expend funds from all donations, income, and revenue from any source coming into its treasury for the fulfillment and accomplishment of its duties and responsibilities in a manner as may be necessary and appropriate for the perfection of the purposes of the authority.

(9) Acquire, sell, or lease land and improvements for economic development, and construct buildings for sale or lease.

(10) Borrow money and mortgage, pledge, and assign assets as security for loans in furtherance of the purposes of the authority.

(11) Promote industry, develop trade, and further the use of the agricultural products and natural and human resources of the Shoals and the development and preservation of the resources, by inducing manufacturing, services, commercial, and research enterprises to locate in the Shoals and to enlarge, retain, expand, or improve existing operations in the Shoals.

(12) Perform the functions authorized or required by subsequent legislative acts.

(13) Perform all other acts necessary or incidental to the accomplishment of the purposes of the authority, whether or not specifically authorized in this section, and not otherwise prohibited by law.



Section 45-39-92.07 - Maintenance of office space.

The authority may maintain an office in Colbert County or Lauderdale County, or both. The cost of securing, furnishing, equipping, lighting, heating, and maintaining the office shall be a lawful charge against any funds of the authority.



Section 45-39-92.08 - Exemption from competitive bid law.

Articles 2 and 3 of Chapter 16 of Title 41, or other similar laws, commonly referred to as the Alabama Bid Law or Competitive Bid Law, shall not apply to the authority, its directors, officers, agents, or employees, or in their capacities as such, who shall be expressly exempt from its application.



Section 45-39-92.09 - Exemption from taxation.

The authority, its property, real and personal, any income produced and all conveyances, deeds, leases, mortgages, and deeds of trust, shall be exempt from all taxation by the State of Alabama or any political or administrative subdivision thereof, including, but not limited to, all income, ad valorem, sales, excise, license, and privilege taxes and fees.



Section 45-39-92.10 - Power to sue and be sued; recovery of damages.

(a) The authority may institute and defend legal proceedings in any court of competent jurisdiction and proper venue. The authority may be sued only in the Circuit Court of Lauderdale County or Colbert County, Alabama. The officers, directors, agents, employees, and members of the authority may not be sued for their actions on behalf of the authority except for actions that are known by persons to be unlawful or performed with reckless disregard for the lawfulness of such actions.

(b) The recovery of damages under any judgment against the authority shall be limited to one hundred thousand dollars ($100,000) for bodily injury or death for one person in any single occurrence. Recovery of damages under any judgment against the authority shall be limited to three hundred thousand dollars ($300,000) in the aggregate, where more than two persons have claims or judgments on account of a bodily injury or death arising out of any single occurrence. Recovery of damages under judgments against the authority shall be limited to one hundred thousand dollars ($100,000) for the damage or loss of property arising out of any single occurrence.



Section 45-39-92.11 - Continuation of prior authority.

It is the intention of the Legislature in enacting this part that the Shoals Industrial Development Authority created pursuant to Act 86-244, 1986 Regular Session (Acts 1986, p. 372) and Act 86-231, 1986 Regular Session (Acts 1986, p. 341), continue in existence as the Shoals Economic Development Authority. All assets, property, papers, furniture, equipment, office supplies, bank accounts, investment portfolios, books, and any rights, duties, functions, liabilities, or obligations of the Shoals Industrial Development Authority on July 25, 1995, shall become the property and obligations of the Shoals Economic Development Authority. Persons employed by the Shoals Industrial Development Authority on July 25, 1995, shall become employees of the Shoals Economic Development Authority without any interruption in employment or change in status.






Division 2 - Funding for the Shoals Economic Development Authority.

Section 45-39-92.40 - Definitions.

For the purposes of this subpart, the following terms shall have the respective meaning ascribed by this section:

(1) AUTHORIZED MUNICIPALITIES. The Cities of Sheffield, Tuscumbia, Muscle Shoals, Cherokee, Littleville, Leighton, Florence, Rogersville, Killen, Anderson, Lexington, St. Florian, and Waterloo.

(2) COUNTY. Lauderdale County which is authorized to levy excise taxes pursuant to this subpart.

(3) DISTRIBUTOR. Any person who engages in the selling of gasoline or motor fuel in this state by wholesale domestic trade, but shall not apply to any transaction of such distributor in interstate commerce.

(4) GASOLINE. Gasoline, naphtha, and other liquid motor fuels or any device or substitute therefor commonly used in internal combustion engines; provided, that such term shall not be held to apply to those products known commercially as kerosene oil, fuel oil, or crude oil when used for lighting, heating, or industrial purposes.

(5) LOCAL PUBLIC CORPORATION. A public corporation incorporated in either Lauderdale County or Colbert County pursuant to Sections 11-99B-1 et seq., as amended, or Section 11-47-210 et seq., as amended, or any other public corporation organized under the laws of the State of Alabama for which Lauderdale County and Colbert County elect one or more directors to the board of directors of the public corporation.

(6) MOTOR FUEL. Diesel oil, tractor fuel, gas oil, distillate or liquefied gas, kerosene, jet fuel, or any substitutes or devices therefor when sold, distributed, stored, or withdrawn from storage in any county for use in the operation of any motor vehicle upon the highways of this state.

(7) PERSON. Persons, corporations, copartnerships, companies, agencies, associations, incorporated or otherwise, singular or plural.

(8) REFINER. Any person who manufactures, distills, blends, compounds, or mixes any one or more products in the production of gasoline or motor fuel as herein defined.

(9) RETAIL DEALER. Any person herein defined as a distributor who is also engaged in the selling of gasoline or motor fuel in this state at any place in this state in broken quantities.

(10) RSA. The Retirement Systems of Alabama, an agency of the State of Alabama.

(11) SECURITIES. The original bonds, warrants, notes, and certificates issued with respect to the Shoals Economic Development Project and any such obligations issued to refund such original bonds, warrants, notes, or certificates.

(12) SHOALS ECONOMIC DEVELOPMENT PROJECT. Any capital expenditure determined by a local public authority to be necessary and useful in the economic development of Lauderdale County, Colbert County, or the authorized municipalities, including a 36-hole golf course, an approximately 200-300 room hotel, and related improvements including the Tennessee Valley Exhibit Commission Renaissance Tower, Florence Conference Center and Tennessee River Overlook, and Florence's Veterans Park to be developed or improved in conjunction with RSA in the Lauderdale County-Colbert County area.

(13) STORER. Any person who ships or causes to be shipped or receives gasoline or motor fuel into this state in any quantities and stores the same in any manner and withdraws or uses the same for any purpose.

(14) USER. Any person who uses or consumes gasoline or motor fuel in this state in any manner or for any purpose; provided, that the term user is not to include any refiner who has a refinery or refineries located within the State of Alabama when using gasoline or motor fuel in the manufacturing or refining process, or any person who holds a federal permit to blend motor fuels under the federal law and statutes and who pays the federal excise tax on the motor fuels directly to the federal government, when the person uses gasoline in this state in the blending process.



Section 45-39-92.41 - Imposition of tax.

The Lauderdale County Commission is hereby authorized to impose excise taxes in an amount not to exceed two cents ($.02) per gallon on persons selling, distributing, storing, or withdrawing from storage for any purpose whatever, gasoline and motor fuel within such counties and to require every distributor, retail dealer, or storer of gasoline or motor fuel as herein defined to pay excise taxes upon the selling, distributing, or withdrawing from storage for any use, gasoline and motor fuel as herein defined in such counties; provided that excise taxes levied pursuant to this subpart shall not be levied upon the sale of gasoline or motor fuel in interstate commerce, and provided further that if the excise tax imposed under this subpart upon the sale of such gasoline or motor fuel shall have been paid by a distributor or by retail dealer or storer, such payment shall be sufficient, the intention being that the taxes shall not be paid but once. The excise taxes imposed pursuant to this subpart shall apply to persons, firms, corporations, dealers, or distributors storing gasoline or motor fuel and distributing the same or allowing the same to be withdrawn from storage, whether such withdrawal be for sale or other use, provided that sellers of gasoline or motor fuel and its substitutes paying the taxes herein provided may pay the same computed and paid on the basis of their sales as hereinafter required, and storers and distributors shall compute and pay such taxes on the basis of their withdrawals or distributions. The taxes herein provided for shall be in addition to any and all excise or other taxes imposed on gasoline or motor fuel or any device or substitute therefor, or on the business of selling, distributing, storing, or withdrawing from storage for any purpose, gasoline or motor fuel as herein defined; however, there shall not be levied any tax upon any gasoline or motor fuel as herein defined when used in essential governmental functions by the State of Alabama or any agency thereof, county governing agencies, municipalities, any other entity as determined by the county governing body to be exempted under existing state statutes, or boards of education. Provided, further, any user exempt from the state gasoline or motor fuel tax is hereby exempt from the tax levied pursuant to this subpart.



Section 45-39-92.42 - Statement of sales and withdrawals.

On or before the 20th day of each month after April 11, 2002, every person upon whom the excise tax is levied shall render to the County Commission of Lauderdale County on forms prescribed by the county commission a true and correct statement of all sales and withdrawals of gasoline made by him, her, or them during the next preceding month, liable for payment of the excise tax imposed pursuant to this subpart, and shall furnish to the Lauderdale County Commission such additional information as the Lauderdale County Commission may require upon blanks to be formulated and furnished by the Lauderdale County Commission, and at the time of making such report shall pay to the Lauderdale County Commission an amount of money equal to the excise tax levied under this subpart. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths, and any false statement sworn to shall constitute perjury and upon conviction thereupon the person so convicted shall be punished as provided by law for the crime of perjury.



Section 45-39-92.43 - Recordkeeping.

All distributors, storers, and retail dealers shall keep for not less than three years within the State of Alabama at some certain place or office such books, documents, or papers as will clearly show the amount of sale or withdrawals gasoline and motor fuel made in Lauderdale County taxed under this subpart.



Section 45-39-92.44 - Report of business location and postal address; change of address.

Within 30 days after any tax shall have been levied under authority of this subpart, every distributor, storer, or retail dealer engaged in the sale or withdrawal of gasoline or motor fuel in Lauderdale County shall make a report on blanks furnished under Section 45-39-92.42 to the Lauderdale County Commission, showing the place and post office address at which he or she is engaged in the business of distributor or storer or retail dealer in gasoline or motor fuel within Lauderdale County, which information shall be entered by the Lauderdale County Commission on a book kept for that purpose, and should such distributor, storer, or retail dealer move his or her place of business from one business address to another such distributor, storer, or retail dealer shall within 30 days thereafter notify the Lauderdale County Commission of such removal giving the former place and post office address and also the place and post office address to which his or her place of business has been removed. After the tax imposed under this subpart has become effective, no person shall become a distributor, storer, or seller of gasoline or motor fuel in Lauderdale County until he or she shall have made such reports to the Lauderdale County Commission.



Section 45-39-92.45 - Failure to report.

If any distributor, storer, or retail dealer of gasoline or motor fuel in Lauderdale County shall fail to make the reports or any of them as required in this subpart or shall fail to comply with any regulation adopted for the collection of the tax by the Lauderdale County Commission, within the time required for making such reports, or shall fail to pay the tax imposed within the time fixed for the payment thereof, the distributor, storer, or retail dealer shall be guilty of a Class C misdemeanor, and upon conviction thereof shall be punished for each offense as otherwise provided by law.



Section 45-39-92.46 - Review of records; rules and regulations; recovery of collection costs.

It shall be the duty of the County Commission of Lauderdale County to enforce this subpart upon its imposing the tax thereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every distributor, storer, or retail dealer of gasoline or motor fuel on which the tax has been imposed and to make any and all rules and regulations necessary and proper for the collection of the tax. Provided, however, upon resolution of the Lauderdale County Commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by the county under this subpart. The State Department of Revenue shall commence the administration and collection of the taxes imposed herein no later than the first day of the third month following the receipt and approval by the Commissioner of Revenue of the resolution provided for above. All persons, firms, businesses, and corporations subject to and owing such taxes shall be and hereby are directed to pay the same over to the department and such payment shall be a full and complete discharge of all liability therefor to the county. The department is authorized to promulgate reasonable rules and regulations to facilitate the orderly and efficient collection of the taxes. The department is authorized to recover all costs of collecting the taxes, not to exceed five percent of the proceeds thereof, from the proceeds and shall pay the net amount remaining thereafter to the county.



Section 45-39-92.47 - Penalty for delinquency.

If any distributor, storer, or retail dealer in gasoline or motor fuel shall fail to make monthly reports or shall fail to pay the tax imposed under authority of this subpart, the tax shall be deemed delinquent within the meaning of this subpart and there shall be added to the amount of his or her tax a penalty of 25 percent, provided, if in the opinion of the County Commission of Lauderdale County a good and sufficient cause or reason is shown for such delinquency, the penalty may be rescinded. The Lauderdale County Commission shall be authorized and empowered to make returns for delinquent taxpayers upon such information as it may reasonably obtain and add to that the penalty as prescribed by this subpart. If any person shall be delinquent in the payment of any tax imposed pursuant to this subpart, the County Commission of Lauderdale County shall issue execution for the collection of the same, directed to the Lauderdale County Sheriff, who shall proceed to collect the same in the manner now provided by law for the collection of delinquent taxes by the county tax collector and make return of such execution to the Lauderdale County Commission. The tax herein authorized to be levied and the penalties herein provided for shall be held as a debt payable to Lauderdale County by the person against whom the same shall have been imposed or against whom the penalties shall have accrued, and all such taxes and penalties shall be a lien upon the property in Lauderdale County and elsewhere in this state of the person against whom the tax shall have been imposed and the penalties shall have accrued.



Section 45-39-92.48 - Actual payment deemed a credit against amount due.

The acceptance of any amount paid for the excise tax imposed under this subpart shall not preclude the collection of the amount actually due. However, the amount actually paid shall constitute a credit against the amount actually due.



Section 45-39-92.49 - Violations.

Any distributor, storer, or dealer who shall violate this subpart or shall fail to comply with any reasonable rule or regulation promulgated hereunder, may be restrained, and proper prosecution instituted in the name of Lauderdale County by the Attorney General of the State of Alabama, or by such counsel as the county commission of Lauderdale County shall direct, from distributing, selling, storing, or withdrawing from storage any gasoline or motor fuel the sale or withdrawal of which is taxable until such persons shall have complied with this subpart.



Section 45-39-92.50 - Report of gasoline or motor fuel shipments.

Each agent of any railroad company, bus or truck operator, or other transportation company or agency operating in Lauderdale County shall report to the County Commission of Lauderdale County on the first day of January, April, July, and October of each year all shipments of gasoline or motor fuel as defined in this subpart or substitutes therefor handled by him or her or through the station or office at which he or she is the agent, and delivered to any person in Lauderdale County during the preceding three months, giving the names and address of the consignor or consignee shipping and receiving the gasoline or motor fuel or substitute therefor and the number of gallons or pounds contained in each and every shipment.



Section 45-39-92.51 - Special fund.

Unless otherwise directly deposited with a paying agent or trustee as permitted in Section 45-39-92.52, the proceeds of the taxes imposed under authority of this subpart shall be paid into a special fund in the county treasury for use as provided in Section 45-39-92.52.



Section 45-39-92.52 - Disposition of funds.

Expenditures from the special fund provided for in Section 45-39-92.51 shall be made exclusively for the purposes of (1) paying costs associated with the construction, improvement, and maintenance of public highways, roads, streets, bridges, and other facilities used for public travel to, or in conjunction with, the Shoals Economic Development Project, (2) paying costs associated with the construction, improvement, and maintenance of water, sewer, electric, gas, and other services related to the Shoals Economic Development Project, (3) paying costs associated with the acquisition of real property, including all easements and other rights or interests in land necessary or desirable, in conjunction with the Shoals Economic Development Project; (4) paying costs associated with the development, construction, or improvement of any real estate and structures located thereon constituting a part of the Shoals Economic Development Project; (5) paying any other costs associated with the development, construction financing, or improvement of the Shoals Economic Development Project; (6) paying principal of and interest on securities evidencing obligations incurred for payment of costs described in (1) to (5), inclusive, and (7) paying costs incurred in the administration and enforcement of this subpart. All or any portion of the proceeds of the taxes herein authorized may be specifically pledged by the Lauderdale County Commission to the payment of principal of and interest on the securities authorized above, whether such securities are issued by the county or by a local public corporation. The pledge of the taxes herein authorized for the payment of the principal of and interest on securities issued by Lauderdale County or a local public corporation, together with any applicable covenants of the county and the local public corporation relating to such pledge, shall have the force of contract between the county, the local public corporation, and the holders of the securities. In the event that the Lauderdale County Commission elects to specifically pledge the tax proceeds to securities, the proceeds of the taxes may be deposited by the county or the State Department of Revenue, if it is the collector of the taxes, directly with the paying agent or the trustee of the securities. Notwithstanding the foregoing provisions of this section, no monies from the special fund provided for in Section 45-39-92.51 and no proceeds of any securities shall be expended for any purpose on Florence River Heritage Trail.



Section 45-39-92.53 - Duration of tax; referendum.

(a) When the original securities secured by a pledge of the taxes authorized in this subpart, including refunding securities hereafter issued to refund the original securities, for the Shoals Economic Development Project have been paid in full, the local public corporation is abolished. Securities for which an irrevocable trust fund consisting of cash or direct general obligations of the United States of America, or both, is established for retirement of all of the principal of or interest on any outstanding security, shall be deemed paid in full for the purposes of this subpart.

(b) Notwithstanding any other provision of this subpart, the local public corporation may not increase any outstanding debt or debt obligations or create additional debts relating to the original bond balance owed as of May 12, 2005.

(c) (1) Upon abolishment of the local public corporation, the proceeds of the tax authorized by this subpart shall be paid to the agriculture authority established in Lauderdale County for use as a pledge for a loan approved by the authority.

(2) The tax imposed pursuant to Section 45-39-92.41 may not be terminated by the county if there is at the time any outstanding loan which by its terms is payable, in whole or in part, out of, or secured by a pledge of, any revenues or proceeds from the tax.



Section 45-39-92.54 - Purpose; powers.

(a) It is hereby determined that the development of the Shoals Economic Development Project is for a public purpose and will be in the best interest of the citizens of Lauderdale County and Colbert County. For the purposes of aiding or cooperating with Colbert County, the Cities of Sheffield, Tuscumbia, and Muscle Shoals, RSA, and with a local public corporation in the development, acquisition, construction, improvement, or financing of the Shoals Economic Development Project, Lauderdale County and the City of Florence may, upon such terms and with or without consideration, as it may determine:

(1) Lend or donate money to, guarantee all or any part of the securities, or perform services for the benefit of, the local public corporation.

(2) Donate, sell, convey, transfer, lease, or grant to the local public corporation or to RSA without the necessity of authorization at any election of qualified voters, any real or personal property of any kind, including the Florence Conference Center, but excluding any dedicated public park property such as Veterans Park and Florence River Heritage Trail.

(3) Do any and all things, whether or not specifically authorized in this subpart not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the local public corporation and RSA, in the development, acquisition, construction, improvement, or financing of the Shoals Economic Development Project.

(4) Pay, or provide for, in whole or in part, the payment of the principal of or interest on the securities issued by a local public corporation, including pledging the taxes herein authorized to the payment of principal of and interest on the securities.

(5) Issue its warrants or other securities on such terms and conditions as it may determine in order to provide moneys to make any loan, donation, or payment authorized in this section.

(b) With the approval of the authorized municipalities and Lauderdale County and Colbert County, the local public corporation, in conjunction with the Shoals Economic Development Project, may:

(1) Donate, sell, convey, transfer, lease, or grant to RSA, without the necessity of authorization at any election of qualified voters, any real or personal property of any kind.

(2) Do any and all things, whether or not specifically authorized in this subpart not otherwise prohibited by law, that are necessary or convenient to aid and cooperate in the development, acquisition, construction, improvement, or financing of the Shoals Economic Development Project.












Article 10 - Education.

Section 45-39-100 - Compensation.

(a) Each member of the Lauderdale County Board of Education shall receive an expense allowance of two hundred dollars ($200) per month which shall be paid out of the Lauderdale County general school fund and which shall be in addition to any and all other compensation, expenses, and allowances provided for by law.

(b)(1) The members of the County Board of Education of Lauderdale County shall each receive from the public school funds of the county twenty-five dollars ($25) for each meeting attended, three hundred dollars ($300) per month, and their actual traveling and hotel expenses incurred in attending meetings of the board and transacting the business of the board. The members of the board shall not be paid for attending more than 24 meetings in any one year. Their compensation and expenses shall be paid in like manner as provided for the payment of the compensation of teachers. The compensation and expenses provided herein and the expense allowance provided in subsection (a), shall be the total compensation paid the members and shall be in lieu of all other compensation provided by law.

(2) The provisions of this subsection are curative and remedial and shall have retroactive effect to November 1, 1984, and any actions taken or payments made in accordance with this subsection since that date are hereby ratified, validated, and confirmed.






Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-39-110 - Compensation.

In Lauderdale County, each member of the board of registrars shall be entitled to receive additional compensation in an amount not to exceed twenty-five dollars ($25) per day, which shall be payable out of the county general fund. Such amount shall be in addition to any and all amounts provided by law and shall be paid for each day that the board is authorized to meet and conduct business. The amount of the additional compensation shall be determined by resolution of the county commission.






Part 2 - Election Officials.

Section 45-39-111 - Compensation.

In Lauderdale County, an election officer who works at polling places shall receive an additional expense allowance in an amount which, together with any amount paid by the state pursuant to Section 17-6-13, will make the total amount paid to each clerk one hundred dollars ($100) per day and the total amount paid to each returning officer or chief inspector one hundred twenty-five dollars ($125) per day for each day the election officer works at the polls during an election. Notwithstanding the foregoing, the county commission, from time to time and upon adoption of a resolution, may increase or decrease the amount of the expense allowance provided in this section.









Article 12 - Employees.

Section 45-39-120 - Personnel system.

(a) It is the purpose of this section to create and establish a countywide personnel system in Lauderdale County for all elected county officials, except the Sheriff of Lauderdale County. The countywide personnel system shall include equity, fairness, and compliance with all applicable state and federal laws. The establishment of the personnel system is not intended, in any way, to create a property interest, but simply a fair and equitable personnel system.

(b) All personnel activities required to create and administer the personnel system authorized by this section shall be based upon rules, policies, and procedures duly adopted by the Lauderdale County Commission. The personnel system established shall apply to all employees, including elected officials, except for the Sheriff of Lauderdale County. The county commission shall have the authority to develop, adopt, and administer rules, policies, procedures, and other documents as may be necessary to implement the intent of this section. The county commission may employ the personnel it deems necessary to assist in the administration of the county personnel system.






Article 13 - Engineer, County.



Article 14 - Fire Protection and Emergency Medical Services.

Section 45-39-140 - Applicability.

The provisions of this article, other than Section 45-39-140.08, shall apply only to those portions of Lauderdale County located outside the corporate boundaries of the City of Florence. Section 45-39-140.08 shall apply to the entire county.



Section 45-39-140.01 - Legislative findings.

The Legislature hereby declares that volunteer fire departments that receive funds pursuant to this article are organizations which are public in nature, as they protect the health, safety, and welfare of the citizens of the county.



Section 45-39-140.02 - Fire protection service fee - Levy; definitions; exemptions.

(a) There is hereby levied on the owner of each residential dwelling and on the owner of each business or commercial building or facility located in those portions of Lauderdale County located outside the corporate boundaries of the City of Florence a fire protection service fee of fifty dollars ($50) per year.

(b) For the purposes of this article a dwelling shall be defined as any building, structure, or other improvement to real property used or expected to be used as a dwelling or residence for one or more human beings, including specifically and without limiting the generality of the foregoing, any such building, structure, or improvement assessed, for purposes of state and county ad valorem taxation, as Class III single-family owner-occupied residential property, a duplex or an apartment building, and any mobile home or house trailer. Any such building, structure, or other improvement shall be classified as a dwelling for purposes of this article notwithstanding either of the following:

(1) That it is wholly or partially vacant or uninhabited at any time during the year for which a fire protection service fee with respect thereto is or is to be levied.

(2) That it is also used or expected to be used simultaneously for a purpose, whether or not commercial in nature, other than as a dwelling or residence as aforesaid.

(c) The fee shall in no manner be construed as a tax on property and shall be levied for the purpose of funding fire protection services to dwellings and business and commercial facilities under the purview of this article.

(d) Any person who is 65 years of age or older having a net annual taxable income of seven thousand five hundred dollars ($7,500) or less, as shown on the person's and spouse's latest United States income tax return shall be exempted from paying the fee levied by this article. In the event that the person and spouse are not required to file a United States income tax return, then an affidavit indicating that the net taxable income of the person and spouse for the preceding taxable year was seven thousand five hundred dollars ($7,500) or less shall be sufficient proof. Proof of age shall be furnished when the exemption provided herein is claimed.



Section 45-39-140.03 - Fire protection service fee - Collection, administration, and enforcement.

The fire protection service fee shall be collected, administered, and enforced as closely as possible at the same time, in the same manner, and under the same requirements and laws as are the ad valorem taxes of the state. The proceeds of the fee shall be paid into a special county fund. Within 30 days of payment into the special fund, the county commission shall divide the funds equally among all eligible volunteer fire departments. The county commission may establish rules and procedures regarding the transfer, investing, accounting, and handling of the funds.



Section 45-39-140.05 - Disposition of funds.

Funds paid to eligible volunteer fire departments shall only be expended for fire protection and emergency medical services, including training, supplies, and equipment. The funds may also be expended to purchase liability insurance to insure coverage of acts or omission which are directly related to the functions of a volunteer fire department which are committed by a volunteer fire department or the personnel of a volunteer fire department, or both. The funds may not be expended for salaries, food, drink, social activities, or fund-raising activities. After receiving funds, the volunteer fire departments shall keep accurate records to verify that the funds were properly expended. By September 15 of each year, the department shall file a form with the county commission detailing the expenditure of all funds during the previous 12 months. The filing shall also account for all unspent funds and whether the unspent funds have been obligated. The county commission shall supply the accounting forms to each eligible volunteer fire department.



Section 45-39-140.06 - Transfer of funds upon dissolution or abandonment of volunteer fire department.

Upon dissolution or abandonment of any eligible volunteer fire department, any remaining funds derived from this article or any assets purchased with funds derived from this article, after all indebtedness has been satisfied, shall be transferred to the county commission. The funds and assets shall be reallocated by the county commission to other volunteer fire departments. In the event there are no volunteer fire departments, the funds or assets shall be placed in the county general fund.



Section 45-39-140.07 - Liability of personnel.

The personnel of volunteer fire departments provided for in this article shall not be considered as employees, servants, or agents of the county and the members of the county commission and the employees of the county shall not be liable in either their official capacity or in a private capacity for the actions of the personnel of volunteer fire departments.



Section 45-39-140.08 - Fire marshal.

The Lauderdale County Commission shall have authority to employ a county fire marshal. The county commission shall prescribe the duties and set the salary of the county fire marshal. The fire marshal shall serve at the pleasure of the county commission. The fire marshal’s duties may include coordinating the activities of the volunteer fire departments located in Lauderdale County. The duties may also include administrating any building code adopted by the county as the building code relates to fire-safe construction of new buildings.






Article 15 - Gambling.



Article 16 - Government Operations.

Section 45-39-160 - Liability for monetary loss.

(a) The Lauderdale County Commission shall reimburse the office of judge of probate, revenue commissioner, and license commissioner from the general fund in the amount of any monetary loss, not to exceed a total of two thousand five hundred dollars ($2,500) per annum, arising or caused without the personal knowledge of the officer, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the judge of probate, revenue commissioner, and license commissioner to insure that the employees of the respective offices exercise due care in performing their required duties and make a diligent effort to correct the error, mistake, or omission. The respective officers shall make a good faith effort to collect the amount subject to potential loss immediately upon becoming aware of the potential loss.

(c) This section shall not apply to any deliberate misuse or misappropriation of funds by the respective official or by any clerk or employee of his or her office.

(d) In cases where worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent given for a license to the license commissioner is found to be non-collectible for any reason, the county license commissioner shall make a reasonable attempt to retrieve the license in question. In the event that the license cannot be retrieved, the license commissioner shall so state and that statement shall constitute authorization to void any license in question. Once the license has been voided, the license commissioner shall receive credit for the cost of the license, taxes, and all other fees from the appropriate agencies. The appropriate state office shall mark the records pertaining to the license void and, upon inquiry by law enforcement agencies, shall notify the agencies that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.






Article 17 - Health and Environment.

Section 45-39-170 - Fees and receipts; services; grievances.

(a) The County Board of Health of Lauderdale County, which is a part of the Northwest Alabama Regional Health Department, is hereby authorized to recommend reasonable fees or charges to the governing body of the county and the governing body shall establish the actual amount of the fee, with or without regard to such recommendation, for the rendering of public health services within the county to members of the public. Such fees shall supplement, but not replace, local, state, and federal appropriations.

(b) The governing body of Lauderdale County shall promulgate and fix a reasonable schedule of fees to be charged and collected from, or on behalf of, persons receiving public health services, and the amount of such fees shall include charges for personal services, inspections, and the expenses intendant upon the services such as the expenses of necessary drugs, supplies, travel, and the cost of personnel time. Restaurant inspections and food handlers examinations are specifically excluded from charges. The present fee schedule shall remain in effect until the end of the 1981 fiscal year. The county governing body shall adopt a new fee schedule for each succeeding fiscal year. The new fee schedule may be the same or different from the schedule of the preceding fiscal year. The first fee schedule shall remain in effect until the end of the 1981 fiscal year. The county governing body shall adopt a new fee schedule for each succeeding fiscal year. The new fee schedule may be the same or different from the schedule of the preceding fiscal year. Provided, however, that no fee shall be collected after the beginning of the fiscal year, unless the county governing body has acted on the new fee schedule.

(c) All fees and receipts collected shall be paid over to the Regional Health Officer of the Northwest Alabama Regional Health Department and deposited in a bank and shall be expended for the support, maintenance, and operation of the public health services in the county.

(d) Funds collected under this section may be utilized as matching funds from other available sources.

(e) Services will not be denied any indigent person.

(f) In case of grievance, the aggrieved party may petition the county health officer in writing for an informal hearing. If satisfaction is not reached, the aggrieved party may then petition the chair of the county board of health in writing for a formal hearing before the county board of health.

(g) The county board of health shall not have authority to prohibit the installment or turning on of electrical services by a public utility to buildings based on the failure of the sewage system or septic tank to meet health regulations.






Article 18 - Highways and Bridges.



Article 19 - Legislature.

Section 45-39-190 - Lauderdale County Legislative Delegation.

(a) In Lauderdale County, the county commission is hereby authorized and empowered to make appropriations for the creation of a legislative office to assist the Lauderdale County Legislative Delegation in the performance of its duties.

(b) The office provided for by this section may be operated on a full-time or part-time basis, as the Lauderdale County delegation to the Legislature may deem feasible and appropriate.

(c) The Lauderdale County Commission is authorized and empowered to make all reasonable expenditures necessary to carry out this section. These expenditures are to be derived from monies collected from the distribution of the payments made in lieu of ad valorem taxes by the Tennessee Valley Authority as authorized by Section 40-28-2. The distribution formula as outlined in Section 45-39-246 shall not be altered after the operational expenses of this office are expended.

(d) The operation of this section shall be retroactive to April 1, 1983, and all actions taken and payments made pursuant thereto, on and after that date, are ratified and confirmed.






Article 20 - Licenses and Licensing.

Part 1 - Creation of Office of License Commissioner.

Section 45-39-200 - License commissioner - Compensation.

(a) There is hereby created the office of County License Commissioner in Lauderdale County, Alabama. No later than 30 days from May 17, 1979, the legislative delegation representing Lauderdale County, by a majority vote thereof, shall appoint a county license commissioner who shall serve for a term expiring on the first Monday after the second Tuesday in January 1981. In the event such office should become vacant during such time, such vacancy shall be filled in like manner as the original appointment. The commissioner shall then run for election in the primary and general elections in 1980 and every six years thereafter. The salary of the commissioner shall be nineteen thousand five hundred dollars ($19,500) per annum, payable out of the county general fund in the same manner as other county employees are paid. He or she shall receive, in addition thereto, an expense allowance in the amount of eighteen hundred dollars ($1,800) per year, payable from the county general fund.

(b)(1) In Lauderdale County, the license commissioner, in addition to any other expense allowances heretofore provided by law, shall receive an additional five thousand dollars ($5,000) per year. Such additional expense allowance shall be payable from the county general fund as are other expense allowances.

(2) This expense allowance shall be reduced by any future salary increase for the office until the five thousand dollars ($5,000) expense allowance is fully retired.

(c) Notwithstanding any other provision of law, beginning with the next term of office and thereafter, the salary of the License Commissioner of Lauderdale County shall be the same amount as that provided by law to be paid to the Revenue Commissioner of Lauderdale County. The license commissioner’s salary shall be paid in the same manner and from the same sources as it is now paid.

(d)(1) Effective October 1, 2003, the License Commissioner of Lauderdale County shall receive an expense allowance based on a percentage of his or her annual compensation calculated on the same total percentage as any cost-of-living increases granted to any other county elected officials on or after October 1, 2001, until June 17, 2003. The expense allowance provided by this section shall be paid monthly in the same manner as the compensation of the license commissioner is currently paid and shall be treated in the same manner as other compensation for retirement or supernumerary purposes.

(2) Effective beginning the next term of office, the annual salary of the incumbent license commissioner shall be increased by the amount of the expense allowance provided in subdivision (1), payable in equal monthly installments in the same manner as the compensation of the license commissioner is currently paid, and the expense allowance provided in subdivision (1) shall then be repealed.



Section 45-39-200.01 - License commissioner - Seal; oath; bond.

The county license commissioner shall have an official seal of office and shall maintain his or her permanent office in the court house of Lauderdale County. Before entering upon the duties of office, the county license commissioner shall take the oath prescribed by the Constitution of Alabama of 1901, and shall execute bond in such penal sum as prescribed by the county governing body, giving as surety thereon a bond issued by a bonding company authorized to do business in this state. The bond shall be conditioned as other official bonds, shall be approved by the governing body of the county, and shall be filed and recorded in the office of the Judge of Probate of Lauderdale County. A certified copy of the bond shall be furnished by the judge to the Comptroller. All premiums on the bond shall be paid from the general fund of the county.



Section 45-39-200.02 - License commissioner - Office, supplies, personnel.

The county governing body shall furnish suitable quarters for the county license commissioner, and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationary, forms, and supplies as are furnished pursuant to law by the State Department of Finance or the Comptroller. The county governing body shall also provide such clerks, deputies, and other assistants for the commissioner as shall be necessary from time to time for the proper and efficient performance of the duties of his or her office. The commissioner shall have authority to elect, employ, and discipline at will, such clerks, and other assistants, and to fix their compensation; however, the number and compensation of such clerks and other assistants shall be subject to the approval of the county governing body. The compensation of the clerks, deputies, and assistants shall be paid monthly out of the general fund of the county in the same manner as other county employees are paid.



Section 45-39-200.03 - Chief clerk.

The county license commissioner shall appoint a chief clerk who, in the absence of the commissioner, shall exercise the same powers and authority herein granted to the commissioner. The chief clerk, before he or she enters upon his or her duties, shall take the oath directed to be taken by the constitutional officers of the state and give bond payable to the commissioner in such sum as he or she may prescribe conditioned upon the faithful performance of his or her duty. The surety on such bond shall be a bond issued by a bonding company authorized to do business in this state. Such bond shall be approved by the commissioner, filed, and recorded in the office of the judge of probate. The premiums on this bond shall be paid out of the general fund of the county.



Section 45-39-200.04 - Transfer of duties from Tax Assessor and Tax Collector.

The county license commissioner shall perform all duties relative to the assessment and collection of taxes on motor vehicles in the county, which have heretofore been performed by the tax assessor and tax collector. The commissioner shall also issue all motor vehicle license tags and driver’s licenses, collect for and issue all other licenses for exercising any right or privilege for which a license is now or hereafter may be required by law to be paid to the State of Alabama or the county, except marriage licenses, and shall perform all the duties required by the general law of judges of probate relative to notations on license stubs of the transfer of ownership of motor vehicles, and the replacement of lost or mutilated license tags and driver’s licenses, and the notation of change of location of business on privilege licenses and stubs. The Tax Assessor and the Tax Collector of Lauderdale County are hereby relieved of all duties and responsibilities relative to the assessment and collection of taxes on such motor vehicles, and the judge of probate is hereby relieved of all duties and responsibilities relative to issuance of motor vehicle licenses, driver’s licenses, and privilege licenses and all other licenses except marriage licenses.



Section 45-39-200.05 - Business licenses.

Before any person, firm, or corporation shall engage in or carry on any business or other activity in the county for which a license is required by law, a license for the activity shall be purchased from the commissioner and he or she shall be entitled to charge a fee of one dollar ($1) for the issuance of the license. All costs, fees, and penalties which shall have accrued or for which such person, firm, or corporation shall have become liable in any proceeding commenced for the collection of same shall be paid before any license is eligible for renewal. The commissioner shall issue the license countersigned by him or her in the form and on the blank furnished to him or her by the State Department of Finance which shall set forth and specify the name of the person, firm, or the corporation applying therefor, the business or activity which it proposes to carry on thereunder, the address where it proposes to carry on the same, the time for which it is issued, and if the license is for a peddler, it shall state whether he or she proposes to travel on foot, on horseback, or on wagon, or on motor vehicle. The license shall not be transferable except as otherwise provided by law, nor shall it entitle the holder thereof to carry on any other business or do any other act other than that named herein at any other location than that specified; provided, however, that should it become necessary to move any business from one location to another location in the county, and such business is to continue in the same kind and character and by the same person or firm as that carried on at the former location, then, another license shall not be required for the same licensed year. The commissioner if he or she elects to do so, may mail an application for renewal of a license to all persons, firms, and corporations to whom a license was issued during that license year as reflected on the records in his or her office. For preparing such application and mailing same by first class mail to the address of the person, firm, or corporation as listed on the license records in his or her office, he or she shall be entitled to a mailing fee of one dollar ($1) for each mailing, such mailing fee to be paid at the same time and in the same manner as other license issuance fees are paid.



Section 45-39-200.06 - Sworn statement of value.

In all cases where the amount to be paid for a license to be paid depends upon the amount of capital invested or the value of goods or stock, or the amount of sales and receipts, or any other fact or condition, it shall be the duty of the person applying for the license to render to the commissioner a sworn statement of the amount of the capital invested, the value of the stock, the amount of sales and receipts, and such other information as may be required by the commissioner to determine the character of the license and the amount to be paid for the same.



Section 45-39-200.07 - Recordkeeping.

The county license commissioner shall keep at all times an accurate record of all licenses received by him or her from the Comptroller and of the disposition made of them, and of all monies received, licenses issued by him or her, and make report thereof to the Comptroller at the same time and in the same manner that the judges of probate are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that judges of probate are required by law to account for such.



Section 45-39-200.08 - Fees.

Except as hereinafter provided, the county license commissioner shall be entitled to charge and collect the same fees that are prescribed in the general law for like service when performed by the tax assessor, tax collector, judge of probate, or the license inspector. For the performance of duties relative to the recordings of the transfer of the ownership of motor vehicles as prescribed in this code, the commissioner shall charge and collect a fee of one dollar ($1). All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake of fact or law shall be made under the conditions and in the manner prescribed by this code.



Section 45-39-200.09 - Payment of tax required for issuance of motor vehicle license.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the county license commissioner until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the commissioner. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama, shall first return such motor vehicle for ad valorem taxation to the commissioner who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this part.



Section 45-39-200.10 - Motor vehicle assessment.

(a) Before any vehicle can be assessed, the county license commissioner shall be furnished the tag number presently on the vehicle unless the vehicle is new, in which case the commissioner shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle, the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the commissioner shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If the tag number or bill of sale or certificate of title is not furnished, the vehicle shall be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October, except that taxes thereon shall be assessed on a quarterly basis as follows:

(1) Motor vehicles brought into the state or sold from stock after the first day of October, but before the first day of January next following, shall be subject to taxation the same as if held or owned in the state on the first day of October.

(2) Motor vehicles brought into the state or sold from stock after the first day of December, and before the first day of April next following, shall be subject to taxation for three quarters of the tax year.

(3) Motor vehicles brought into the state or sold from stock after the last day of March, and before the first day of July next following, shall be subject to tax for one half of the tax year therefor.

(4) Motor vehicles brought into the state or sold from stock after the last day of June, but before the first day of October next following, shall be subject to tax for one fourth of the tax year.

(b) The county license commissioner, in addition to assessing and collecting the ad valorem tax due the state and county on motor vehicles due all cities in such county, shall report and pay over the money collected for such cities at the same time and in the same manner as state and county licenses are reported and paid over by him or her. The commissioner shall receive and deposit in the county general fund, a commission of five percent for collecting such taxes and shall deduct the commission from the amount collected before paying the city treasury. The commissioner shall not issue a license to operate a motor vehicle on the highways of this state until all ad valorem taxes due the state, county, and city have been paid for the preceding tax year.



Section 45-39-200.11 - Assessment and collection of motor vehicle taxes.

After the thirtieth day of September, 1980, motor vehicles shall not be included in any assessment made by any person, firm, or corporation under this code, and any such motor vehicle shall not be considered as escape property by reason of failure to include the same in any tax return as of the first day of October, 1980, or any subsequent year. All motor vehicles shall be assessed and the taxes thereon shall be collected solely as herein provided.



Section 45-39-200.12 - Books, records, and blanks.

The Comptroller, the State Department of Revenue, and the State Department of Finance are hereby required to furnish to the county license commissioner, all books, records, and blanks now or hereafter required by law to be furnished to judges of probate, tax assessors, and tax collectors in connection with the performance of their duties in the issuance of automobile license plates and the assessment and collection of ad valorem tax thereon, and in connection with the performance of their duties relative to the issuance of privilege licenses.



Section 45-39-200.13 - Applications for driver's licenses.

The county license commissioner shall take applications for driver's licenses or renewals thereof, temporary driver permits, and other motor vehicle operator's licenses and give receipts for the fees paid therefor. All such applications shall be handled in every respect as prescribed in this code. The same fees and charges may be collected and remitted in the manner therein prescribed except that issuance fees therein prescribed for the judges of probate or other issuing officials shall be collected for the use of the county and shall be paid into the general fund in the county treasury at the same time that other monies due the county under this part are paid.



Section 45-39-200.14 - Applications for motor vehicle license tags.

The county license commissioner shall take application for replacement of motor vehicle license tags which have been lost, destroyed, or mutilated, and forward such application to the State Department of Revenue in the same manner that judges of probate or license inspectors are directed to do under this code. For services in this connection, he or she shall charge and collect the same fees prescribed in this code. Such fees, less the amount required by this code, sent with the application to the State Department of Revenue, shall be the property of the county and shall be paid into the general fund of the county at the same time that other monies due the county pursuant to this part are paid.



Section 45-39-200.15 - Registration applications by mail.

On or after the first day of August each year, and no later than the thirtieth of September, the county license commissioner shall mail a form requesting the information hereinafter specified to all owners of motor vehicles. The form shall be provided by the State Department of Revenue and shall contain spaces for the name and address of the owner of the motor vehicle, the make, the model and serial number of the vehicle, and such other information with respect thereto as the Department of Revenue may prescribe. The form shall also contain a space for the correct amount of the ad valorem taxes (state, county, school district, and municipal), the amount of the motor vehicle license due thereon, the issuance fee, and the mailing fee provided for herein; it shall also contain a space for the owner to fill in his or her present address if different from that shown in the application form and a space for his or her signature. The form shall be filled in by the department with the name and address of the owner, the description of the motor vehicle, the license tax and fees to become due on October first as shown on the license registration and transfer records, and the amount of ad valorem tax due on the motor vehicle for the preceding tax year. The commissioner shall then cause the application form so filed to be mailed to the owner of the motor vehicle at his or her address shown thereon. The owner of the motor vehicle, if he or she is still the owner of the motor vehicle, and if he or she desires to pay his or her motor vehicle ad valorem taxes and license tax and secure his or her motor vehicle registration tag by mail, shall sign the application form, indicating thereon any change of address and return the same by mail by October 15 with his or her remittance for ad valorem taxes, license taxes, and fees as shown thereon to the commissioner. Money orders and checks for payment of taxes shall be made payable to the county license commissioner. Upon receipt of the signed application form and remittance for the amount properly due for ad valorem tax and fees, the county license commissioner shall thereupon mail a receipt for such taxes and fees and the license tag for his or her motor vehicle to the owner thereof. When an application form is returned to the commissioner unsigned or with less than the correct amount of the taxes and fees, the form shall be returned to the owner for correction or for signature. A return of the application or remittance shall not be construed as a time extension for payment. The county license commissioner is hereby authorized to establish rules and regulations necessary to implement the sale of tags by financial institutions or other organizations located in various municipalities and communities located within the county. The license commissioner shall have broad discretion in determining the organizations at which the tags may be sold. The license commissioner shall promulgate all rules necessary as to the bonding of sellers of the tags and the amount added to the price of the tag to cover the additional costs involved in such sales, provided, however the amount shall not exceed seventy-five cents ($.75) per tag and shall be collected by the seller. In addition to any and all other charges or fees, the license commissioner is authorized to charge an amount up to fifty cents ($.50) per tag to pay for the costs of postage for mailing out the forms provided for herein.



Section 45-39-200.16 - Additional fees for mailing expenses.

The commissioner shall charge and collect a reasonable fee which is adequate to cover the necessary handling, packaging, and mailing expenses for each motor vehicle tag issued by mail, in addition to all other fees prescribed by law. The additional fees shall be paid by the owner of the motor vehicle with his or her mailed request for license tags and the fees collected by the commissioner shall be paid into the general fund of the county. The actual expense of mailing application forms to the owners of motor vehicles and of mailing tags as hereinabove provided, shall be paid from the general fund of the county upon warrants signed by the commissioner and approved by the county governing body. The procedure authorized by this part for the payment of ad valorem tax and motor vehicle license tax and the issuance of license tags shall be an optional alternative to the procedure now provided by law. Each owner of a motor vehicle shall continue to have the right to pay taxes and to receive a tag in person without the payment of an additional fee.



Section 45-39-200.17 - Transfer of title.

Every purchaser of a motor vehicle, within 10 days after transfer of title to him or her, shall file such transfer with the office of the county license commissioner. Failure to do so shall result in a penalty fine of one dollar ($1). This penalty shall be remitted by the collecting authority to the county general fund.



Section 45-39-200.18 - Transfer of duties from judges of probate.

After May 17, 1979, any and all duties now or which may hereafter be required by law for judges of probate with reference to the registration, sale, and distribution of tags for motor vehicles, the issuance of motor vehicle driver’s licenses, and temporary instruction permits and the transfer of ownership of motor vehicles, shall be performed by the county license commissioner and the commissioner shall be entitled to collect all fees, commissions, charges, penalties, and allowances heretofore provided by law for such judges to collect for performing such duties. All fees, commissions, charges, penalties, and allowances collected by the commissioner in connection with the performance of such duties shall be distributed as provided by law. All records in the custody of the judge of probate relating to the duties herein imposed upon the commissioner, upon May 17, 1979, shall be delivered to the office of the county license commissioner.



Section 45-39-200.19 - License inspector.

(a) The Lauderdale County Commission is hereby authorized to appoint the Lauderdale County License Inspector, pursuant to Section 40-12-10, as amended, who shall serve at the pleasure of the commission. The salary and the expense allowance shall be fixed by the commission. All other provisions of Section 40-12-10 applicable to the duties, powers, and authority of the license inspector and the powers of the county commission shall be applicable in Lauderdale County.

(b) No provision of this section shall be construed to abolish the office of Lauderdale County License Commissioner and the duties and powers prescribed by this part, except as otherwise herein provided; and such provisions shall be construed in pari materia with this section.



Section 45-39-200.20 - Copying fee.

The county license commissioner is hereby authorized to charge one dollar ($1) per page or fraction of a page, to be paid into the county general fund, for copying any document or instrument which is on record in his or her office and, if such copy is to be certified, he or she shall charge an additional fifty cents ($.50) for certifying the same.



Section 45-39-200.21 - Pay book or ledger; report.

The county license commissioner shall keep a pay book or ledger showing the amount of money collected each day for each service performed and such book shall be open at all times to inspection by the county governing body. On or before the tenth day of each month, the commissioner shall furnish the county governing body a full report of all monies collected and the disposition thereof.






Part 2 - Fees.

Section 45-39-201 - Voiding of license when payment noncollectible.

(a) This section shall apply to Lauderdale County.

(b) In cases where a personal check given for a license is found to be noncollectible for any reason, the county license commissioner shall make a reasonable attempt to retrieve the license in question. In the event that the license cannot be retrieved, the license commissioner shall so state and that statement shall constitute authorization to void any license in question. Once the license has been voided, the license commissioner shall receive credit for the cost of the license plus the issuance fee. The appropriate state office shall mark the records pertaining to the void license and, upon inquiry by law enforcement agencies, shall notify the agencies that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.

(c) The provisions of this section are supplemental. It shall be construed in pari materia with other laws relating to such matters; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.



Section 45-39-201.01 - Boat licenses.

The License Commissioner of Lauderdale County is hereby authorized to issue boat licenses pursuant to Chapter 5, Title 33, by mail and may collect an additional issuance fee in an amount not to exceed two dollars ($2) to cover the expense of mailing the license.



Section 45-39-201.02 - Transaction fee; transfer fee; delinquency fee.

(a) This section shall apply only in Lauderdale County.

(b) In addition to all other fees and costs provided by law, a special transaction fee in an amount to be determined by the county commission, but not exceeding one dollar twenty-five cents ($1.25), shall be paid to the Lauderdale County License Commissioner for all transactions transacted in his or her office excepting hunting, fishing, and driver's licenses.

(c) In addition to all other fees and costs provided by law, a special transfer fee in an amount to be determined by the county commission, but not exceeding four dollars ($4), shall be paid to the Lauderdale County License Commissioner for each transfer of a motor vehicle license tag as described in Section 40-12-261.

(d) In addition to all other fees, penalties, and interest, a special delinquency fee in an amount to be determined by the county commission, but not exceeding four dollars ($4), shall be paid to the Lauderdale County License Commissioner for any license or tax which is not paid by its due date.

(e) The transaction fee, transfer fee, and the delinquency fee shall be collected by the Lauderdale County License Commissioner for deposit in the county general fund and for appropriation for general county purposes.









Article 21 - Motor Vehicles and Transportation.

Section 45-39-210 - Courthouse parking.

(a) The Lauderdale County Commission is hereby authorized to provide adequate parking for petit jurors, grand jurors, witnesses, and employees of the state and county having offices in the county courthouse. The commission may furnish parking through the acquisition and operation of parking lots by contracting with any private or public agency for such purpose, under such terms as it may deem necessary and desirable, or by reimbursing those persons covered by this section for their reasonable personal expenses in securing parking.

(b) Upon the request of the commission, the Sheriff of Lauderdale County shall deputize the county engineer or any other employee of the engineering department or of the sheriff’s office to enforce one hour parking limitations and restricted zone limitations on motor vehicles parking on the county's property around the courthouse during courthouse hours, and the deputy shall have the authority to place a parking ticket on any motor vehicle violating these regulations. The deputy shall be further authorized to place tickets on motor vehicles blocking other vehicles lawfully parked or parked in spaces not provided for public parking.

(c) The violation of this section shall constitute a misdemeanor and the fine therefor shall be set at three dollars ($3) plus court costs; provided, that in the event the fine is voluntarily paid within 10 days from the date of the violation, no court costs nor any other fees shall be charged in connection therewith. Persons violating this section shall pay their fines and court costs to the circuit court clerk. All monies collected as fines shall be paid to the Lauderdale County General Fund each month. Court costs shall be disbursed as provided by law. In the event the fine is not paid within 10 days from the date of the violation, the deputy shall proceed to handle the case as in other traffic cases made by the sheriff of the counties. Cases shall be tried in district court and shall be prosecuted by the district attorney.






Article 22 - Parks, Historic Preservation, Museums, and Recreation.

Part 1 - Hunting.

Section 45-39-220 - Nighttime hunting of raccoons and opossums.

In Lauderdale County, the provisions of any law or the provisions of any rule, regulation, or order of the Commissioner of the Department of Conservation and Natural Resources to the contrary notwithstanding, it shall be lawful to hunt, and to capture or kill raccoons and opossums between sunset and daylight with a light and a dog and if hunting on the lands of another, written permission of the landowner is necessary, and by the use of a shotgun using number 6 shot or a .22 caliber rifle using .22 caliber short cartridges, and the person or persons so hunting may not have in their possession any ammunition, except number 6 shot or short cartridges for a .22 caliber rifle.






Part 2 - Tourism.

Section 45-39-221 - Definitions.

(a) The following words and phrases used in this part, and others evidently intended as the equivalent thereof, in the absence of clear implication herein otherwise, shall be given the following respective interpretations herein:

(1) AUTHORIZING RESOLUTION. The resolution adopted by the governing body of the City of Florence or the county, in accordance with this part, that authorizes the organization of the tourism board.

(2) BOARD. The board of directors of the tourism board.

(3) CODE. This code and all amendments thereto and, with respect to any particular title, chapter, article, division, section, or other portion thereof, any act of the Legislature or other code preceding such portion of this code or subsequently replacing the same.

(4) COUNTY. Lauderdale County, Alabama.

(5) COUNTY LODGING TAX. That certain tax levied pursuant to Part 5, commencing with Section 45-39-244, of Article 24 of this chapter.

(6) DIRECTOR. A member of the board.

(7) FLORENCE. The City of Florence, Alabama.

(8) GOVERNING BODY. With respect to the county, its county commission, and, with respect to a municipality, its city or town council, board of commissioners, or other like governing body.

(9) LEGISLATURE. The Legislature of the state.

(10) MUNICIPALITY. Any incorporated municipality located wholly within the county.

(11) PLANNING JURISDICTION. A municipality’s planning jurisdiction but excludes any portion of the planning jurisdiction located outside of the county.

(12) STATE. The State of Alabama.

(13) TOURISM BOARD. The public corporation organized pursuant to this part.

(b) The terms herein, hereby, hereunder, hereof, and other equivalent words refer to this part as an entirety and not solely to the particular section or portion hereof in which any such word is used. The definitions set forth herein shall be deemed applicable whether the words defined are used in the singular or plural. Whenever used herein any pronoun or pronouns shall be deemed to include both singular and plural and to cover all genders.



Section 45-39-221.01 - Organization of tourism board.

(a)(1) The governing bodies of Florence and the county may form a tourism board as a public corporation pursuant to this part by each adopting a resolution that does both of the following:

a. Recites that the county and the City of Florence propose to form the tourism board pursuant to this part.

b. States the name of the tourism board, which may be a name indicating in a general way the function of the tourism board and the geographical area proposed to be served by it, and shall include the word authority, bureau, or board, unless the Secretary of State shall determine that such name is identical to the name of another corporation organized under the laws of the state or so nearly similar thereto as to lead to confusion and uncertainty, in which case there may be inserted additional identifying words so as to eliminate the duplication or similarity or to adopt some other similar name that is available.

(2) While it shall not be necessary that any such resolution be published in any newspaper or posted, the governing body of the county or the City of Florence, as the case may be, shall cause such resolution to be spread upon or made a part of the minutes of the meeting thereof at which final action thereon is taken.

(b) Upon the adoption of both authorizing resolutions, the tourism board shall come into existence and shall constitute a public corporation under the name set forth in each authorizing resolution. The authorizing resolutions shall both be filed, not more than 15 days after the date on which the latter thereof was adopted, for record in the office of the judge of probate of the county.

(c) Notwithstanding any provision to the contrary in any law enacted by the Legislature, whether general, special, or local, or in any ordinance, resolution, or resolution and order previously adopted by the county and the City of Florence, the governing bodies of the county and the City of Florence, in the authorizing resolutions or any amendatory resolutions hereinabove authorized, may terminate or dissolve any public body that was theretofore formed for the purpose of promoting or developing tourism in either or both the City of Florence and the county. If a public body is dissolved, the county and the City of Florence, whether in the authorizing resolutions or in any amendatory resolutions adopted by them, may establish the tourism board as the successor in interest to all of the assets and liabilities of the public body so dissolved.



Section 45-39-221.02 - Board of directors.

(a) The tourism board shall have a board of directors composed of five directors, two of whom shall be elected by the governing body of the City of Florence, two of whom shall be elected by the governing body of the county, and one of whom shall be elected jointly by the governing body of the City of Florence and the governing body of the county. Each director shall be 21 years of age or older and shall be a resident and qualified elector of the county. Both of the directors first so elected by the governing body of the City of Florence after the organization of the tourism board shall be elected for an initial term of six months. Both of the directors first so elected by the governing body of the county after the organization of the tourism board shall be elected for an initial term of 18 months. The director first so elected jointly by the governing body of the City of Florence and the governing body of the county after the organization of the tourism board shall be elected for an initial term of 42 months. Thereafter the term of office of each director elected by the governing body of the City of Florence, the governing body of the county, or jointly by the governing body of the City of Florence and the governing body of the county shall be four years.

(b) If, at the expiration of any term of office of any director, a successor thereto shall not have been elected or appointed, the director whose term of office shall have expired shall continue to hold office until his or her successor shall be so elected or appointed. If at any time there should be a vacancy on the board, whether by death, resignation, incapacity, disqualification, or otherwise, a successor director to serve for the unexpired term applicable to such vacancy shall be elected or appointed by the governing body of the entity that appointed the director who vacated his or her position on the board. Any director shall be eligible for reelection or reappointment.

(c) Each director shall serve as such without compensation but shall be reimbursed for expenses actually incurred by him or her in and about the performance of his or her duties as a director.

(d) A majority of the directors shall constitute a quorum for the transaction of business. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the powers and perform all the duties of the board. Whenever any notice is required by the bylaws of the tourism board to be given of any meeting of the board, a waiver thereof in writing, signed, whether before or after the meeting, by the person or persons entitled to notice, shall be the equivalent to the giving of notice. Any matter on which the board is authorized to act may be acted upon at any regular, special, or called meeting. All resolutions adopted by the board shall constitute actions of the tourism board, and all proceedings of the board shall be reduced to writing and signed by the secretary of the tourism board and shall be recorded in a well-bound book. Copies of proceedings, when certified by the secretary of the tourism board, under the seal of the tourism board, shall be received in all courts as prima facie evidence of the matters and things therein certified.



Section 45-39-221.03 - Powers of tourism board.

(a) The tourism board may conduct programs and events, including, but not limited to, programs of information and publicity, sporting events, and other public events to attract tourists and visitors to the county. The tourism board may conduct programs or events in the state and elsewhere and expend its funds in the furtherance of such programs and events in the state and elsewhere.

(b) The tourism board may enter into contracts with any person, firm, corporation, or association to carry out the purposes set forth herein. No contract entered into by the tourism board shall bind either the state, the county, or any municipality.

(c) The tourism board shall have the following additional powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To sue and be sued in its own name in civil suits and actions, and to defend suits and actions against it, including suits and actions ex delicto and ex contractu, subject, however, to the same limitations that are imposed, by Section 11-93-2, on the recovery of money damages under any judgment against a governmental entity, as the term governmental entity is defined and used in Section 11-93-1, it being understood and hereby expressly provided that Section 11-93-2 shall apply, and shall be applied, fully to the tourism board, in all circumstances and instances whatsoever, and in every judicial action or proceeding, whether in state or federal court, to which the tourism board is or may be a party, whether or not the tourism board itself is, or would be, or would be deemed to be, a governmental entity, as that term is defined and used as aforesaid.

(2) To own, lease, license, operate, purchase, acquire, hold, improve, develop, manage, sell, convey, transfer, exchange, release, and dispose of, either alone or in conjunction with others, real and personal property, tangible and intangible, of every kind, character, and description.

(3) To adopt a corporate seal and to alter such seal as necessary or appropriate.

(4) To employ agents, employees, consultants, attorneys, and accountants, to fix their compensation, to secure such services and assistance as the board deems necessary to enable the tourism board to conduct and engage in the activities and purposes for which it is created, and, subject to Section 45-39-221.04, to appoint officers in addition to those specified in Section 45-39-221.04.

(5) To make bylaws for the management and regulation of the tourism board’s affairs, including the appointment of committees, upon resolution of the board.

(6) To enter into contracts and execute all instruments necessary or convenient to lease, purchase, and own real or personal property used in furtherance of the purposes for the accomplishment of which the tourism board is created.

(7) To accept or receive gifts, bequests, devises, and all other types of funds, both public and private, regardless of the source, subject to all applicable laws, and to expend all such funds to carry out the purposes of the tourism board.

(8) To provide funds directly or indirectly to third parties in connection with any public program, sporting or other event, or advertising campaign to carry out the purposes herein stated.

(9) To borrow money, execute notes, and other evidence of indebtedness which may be required by the lender, and pledge anticipated revenue or income to secure payment of loans.

(10) To mortgage, pledge, or otherwise convey its property and its revenues from any source.

(11) To mortgage or pledge any or all of its assets or properties or any part or parts thereof, whether then owned or thereafter acquired, as security for the payment of the principal of and the interest and premium, if any, on any debt incurred by it.

(d) At the discretion of the board, the tourism board may operate on the basis of either a calendar year or a fiscal year that is identical to the fiscal year then being used by the county. The tourism board shall each year adopt an annual budget for the then next succeeding calendar or fiscal year, whichever is applicable, which budget may thereafter from time to time be altered, amended, or modified, all as the board may determine to be advisable. The board, not less than 30 days prior to approval by it of any proposed annual budget, shall cause a copy of the proposed budget to be provided to both of the following:

(1) The governing body and, if the mayor is not a member of the governing body, the mayor of each municipality in which the county lodging tax is then being collected from persons and businesses operating in the corporate limits or planning jurisdiction of the municipality.

(2) The governing body of the county, provided that the county lodging tax is then being collected from persons and businesses operating in the county, but not within the corporate limits or planning jurisdiction of any municipality. Any governing body or mayor may submit to the board comments or requests with respect to the proposed annual budget, and request from the board any information as is reasonably related to the budget. Before adopting a proposed annual budget, the board, may alter, amend, or modify the proposed budget on the basis of any comments or requests submitted to it as provided herein, but the board shall not in any event be required or obligated to do so.

(e) The tourism board shall have neither the power to levy any tax nor the power of eminent domain, and nothing herein contained shall be construed as granting any such power to the tourism board.



Section 45-39-221.04 - Powers of board; officers.

(a) All powers of the tourism board shall be exercised, and the tourism board shall be governed, by the board or pursuant to its authorization, in accordance with this part.

(b) The board, if and to the extent such action is consistent with succeeding provisions of this section, may delegate to one or more of the directors, or to any one or more of the employees, agents, or officers of the tourism board, such duties as it deems proper.

(c) The officers of the tourism board shall consist of a chair, a vice chair, a secretary, a treasurer, and such other officers as the board shall deem necessary or desirable. The board shall elect the chair, the vice chair, the secretary, and the treasurer; and the vice chair shall serve as chair in the event of the absence of the chair. The chair and vice chair shall be directors, and the treasurer and secretary may, but need not, be directors. One person may serve as treasurer and secretary. Each officer of the tourism board shall serve without compensation but shall be reimbursed for expenses actually incurred by him or her in and about the performance of his or her duties as an officer.

(d) The board shall provide by resolution for the dates on which the chair, vice chair, secretary, treasurer, or any other officer shall be elected, which resolution shall also specify the term or period for which each officer shall serve as such.

(e) The treasurer shall act as custodian of all funds, from whatever sources derived, that are received by the tourism board.

(f) The treasurer shall execute a fidelity bond with a company authorized to write bonds in the state being surety thereon, which bond shall be in an amount approved by the board.

(g) Contracts of the tourism board shall be executed in the name of the tourism board by the chair and attested by the secretary. The board, by resolution, may provide for a different form of the execution of contracts and for the execution by an officer or agent other than the chair and secretary. In no event may a contract, irrespective of its form and of the persons executing it, be binding unless the contract was authorized or ratified by the board.



Section 45-39-221.05 - Obligations not debts of state, county or municipality.

All agreements and obligations undertaken by the tourism board shall be solely and exclusively obligations of the tourism board and shall not create any obligation or debt of either the state, the county, or any municipality.



Section 45-39-221.06 - Transfer of funds and assets to tourism board.

(a) The county, any municipality, and any other public agency, authority, bureau, or body that provides services of any kind or otherwise operates in the county, are authorized to transfer and convey to the tourism board, with or without consideration, both of the following:

(1) Any properties, real or personal, and any interest therein, and all funds and assets, tangible or intangible, relative to the ownership or operation of any such that may be owned by the county, the municipality, or other public agency, authority, bureau, or body, as the case may be, or that may be jointly owned by any two or more thereof.

(2) Any funds owned or controlled by the county, the municipality, or other public agency, authority, bureau, or body, as the case may be, or jointly by any two or more thereof, that may have been raised or allocated for any of the purposes for which the tourism board shall have been organized, whether or not such property is considered necessary for the conduct of the governmental or public functions of the county, the municipality, or other public agency, authority, bureau, or body.

(b) Each transfer or conveyance shall be authorized by an ordinance or resolution duly adopted by the governing body of the county or municipality, or by the board of directors or other governing body of the public agency, authority, or body, all as the case may be. It shall not be necessary, any provision of law to the contrary notwithstanding, to obtain any permit for any such transfer or conveyance.



Section 45-39-221.07 - Distribution of county lodging tax.

The State Department of Revenue shall distribute the net proceeds of the county lodging tax as provided in this section:

(1) Prior to the organization of the tourism board hereunder, the net proceeds of the county lodging tax collected from persons and businesses operating in the corporate limits or planning jurisdiction of any municipality shall be distributed to that municipality; and the net proceeds of the county lodging tax collected from persons and businesses operating in the county, but not within the corporate limits or planning jurisdiction of any municipality, shall be distributed to the county. This subdivision shall become operative on June 1, 2014, but subject, however, to the effectuation of the succeeding provisions of this section.

(2)a. Subsequent to the organization of the tourism board hereunder, there shall be distributed directly to the tourism board 75 percent of the net proceeds of the county lodging tax that are collected from persons and businesses operating in either of the following:

1. The corporate limits or planning jurisdiction of any municipality.

2. The county, but not within the corporate limits or planning jurisdiction of any municipality.

b. All proceeds so distributed to the tourism board may be used by it for any purpose for which it is created.

(3) Subsequent to the organization of the tourism board, there shall be distributed directly to each municipality 25 percent of the net proceeds of the county lodging tax that are collected from persons and businesses operating in the corporate limits or the planning jurisdiction of that municipality. All proceeds so distributed to any municipality shall be either used by it for the promotion of tourism, recreation, conventions, sporting events, and other activities that advertise either or both the county and that municipality or that attract people to visit the county or that municipality, or appropriated and paid over by it to the tourism board.

(4) Subsequent to the organization of the tourism board hereunder, there shall be distributed directly to the county 25 percent of the net proceeds of the county lodging tax that are collected from persons and businesses operating in the county, but not within the corporate limits or planning jurisdiction of any municipality. All proceeds so distributed to the county shall be either used by it for the promotion of tourism, recreation, conventions, sporting events, and other activities that advertise either or both the county and any municipality or that attract people to visit the county or any municipality, or appropriated and paid over by it to the tourism board.

(5) Notwithstanding anything in subdivision (1) to the contrary, subdivisions (2), (3), and (4) shall become operative on the first day of the calendar month next succeeding the date on which the tourism board comes into existence, as determined pursuant to subsection (b) of Section 45-39-221.01.



Section 45-39-221.08 - Earnings of tourism board.

The tourism board shall be a public corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event the board determines that sufficient provision has been made for the full payment of the expenses and other obligations of the tourism board, any portion, as determined by the board, of the net earnings of the tourism board thereafter accruing may be paid to the City of Florence.



Section 45-39-221.09 - Exemption from usury and interest laws.

The tourism board shall be exempt from all laws of the state governing usury or prescribing or limiting interest rates, including, but not limited to, Chapter 8 of Title 8.



Section 45-39-221.10 - Exemption from taxation.

All property of the tourism board, whether real, personal, or mixed, and the income therefrom, all notes or other evidences of indebtedness executed or issued by the tourism board and the income therefrom, and all instruments executed as security therefor, all leases made pursuant to this part and all revenues derived from any such leases, and all deeds and other documents executed by or delivered to the tourism board, shall be exempt from any and all taxation by the state, or by the county, any municipality, or any other political subdivision of the state, including, but without limitation to, license and excise taxes imposed in respect of the privilege of engaging in any of the activities in which the tourism board may engage. The tourism board shall not be obligated to pay or allow any fees, taxes, or costs to the judge of probate of any county in respect of the recording of any document. Further, the gross proceeds of the sale of any property used in the construction and equipment of any properties for the tourism board, regardless of whether such sale is to the tourism board or to any contractor or agent thereof, shall be exempt from the sales tax imposed by Article 1, commencing with Section 40-23-1, of Chapter 23 of Title 40, and from all other sales and similar excise taxes now or hereafter levied on or with respect to the gross proceeds of any such sale by the state or by the county, any municipality, or any other political subdivision or instrumentality of any thereof; and any property used in the construction and equipment of any property for the tourism board, regardless of whether such property has been purchased by the tourism board or by any contractor or agent thereof, shall be exempt from the use tax imposed by Article 2, commencing with Section 40-23-60, of Chapter 23 of Title 40, and all other use and similar excise taxes now or hereafter levied on or with respect to any such property by the state, the county, any municipality, or any other political subdivision or instrumentality of any thereof.



Section 45-39-221.11 - Dissolution of tourism board.

At any time when the tourism board does not have any debt outstanding, and when there shall be no other obligations assumed by the tourism board that are then outstanding, the board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the tourism board should be dissolved; provided, however, that no such resolution may be adopted except upon the affirmative vote of not less than four directors, with such vote having been taken by yeas and nays and entered upon the minutes of the board. After the adoption of the resolution by the board, and only if the governing bodies of the county and the City of Florence each adopt a resolution, which shall be duly entered upon their respective minutes, approving the dissolution of the tourism board, then, upon the filing for record in the office of the judge of probate of the county of a certified copy of each such resolution, the tourism board shall thereupon stand dissolved; and in the event that it owned any assets or property at the time of its dissolution, the title to all its assets and property, subject to any constitutional provision or inhibition to the contrary, shall thereupon vest in the City of Florence. In no event may the tourism board be dissolved hereunder except upon the adoption of appropriate resolutions by the board and by the respective governing bodies of the county and the City of Florence.



Section 45-39-221.12 - Formation of only one tourism board.

Nothing in this part shall be construed to authorize the organization or formation hereunder of more than one tourism board.









Article 23 - Sheriff.

Part 1 - Civil Servcie Board of Appeals.

Section 45-39-230 - Definitions.

For the purposes of this part the following words shall have the following meaning:

(1) CIVIL SERVICE BOARD OF APPEALS. The board created by this part.

(2) COUNTY. A county having not less than 61,000 nor more than 65,000, according to the most recent federal decennial census.

(3) COURT OF COUNTY COMMISSIONERS. The existing county governing body or any succeeding county governing body performing the function of the court of county commissioners.

(4) DEPUTY. Any person deputized and regularly employed by the sheriff of the county, and whether or not such employment is regular employment shall be determined by the court of county commissioners or other like county governing body.



Section 45-39-230.01 - Applicability.

This part shall apply to all regularly employed deputies of the sheriff, except the chief deputy who shall not be subject to the provisions herein. Provided, however, any deputy sheriff who is promoted to the position of chief deputy shall be entitled to the right of reemployment as a deputy upon completion of his or her term as chief deputy.



Section 45-39-230.02 - Creation; composition; compensation.

(a) There shall be created a civil service board of appeals for the purpose of regulating the tenure of employment of certain deputies in the office of the sheriff. The Lauderdale County Commission shall appoint a civil service board of appeals as it relates to the Sheriff of Lauderdale County, Alabama, and the Sheriff’s Department of Lauderdale County, Alabama. The civil service board shall be composed of five individuals appointed by the Lauderdale County Commission. The county commission shall attempt to appoint those persons who are highly respected for their fairness, honesty, and general good character. Initially, two members shall be appointed for a three-year term, two members for a two-year term, and one member for a one-year term. Thereafter, all terms shall be for a period of three years.

(b) No person shall be eligible to appointment who holds any civil office of profit under the federal, state, county, or city government, or is a candidate for such office. All appointed members shall be bona fide residents and qualified electors of the county, and shall be persons of recognized character and ability. Vacancies on the board shall be filled for unexpired terms in the same manner as original appointments. Appointed members of the board shall be entitled to receive ten dollars ($10) for each day actually served in transacting the business of the board, but no member shall in any case receive more than two hundred fifty dollars ($250) in any one year, sums shall be paid out of the general fund of the county.



Section 45-39-230.03 - Meetings.

The civil service board of appeals shall meet in organizational session in the county courthouse within 30 days after August 26, 1965, at which time it shall elect a chair from among its members, and shall meet at such other times as the chair shall designate or on call of any four of its members.



Section 45-39-230.04 - Political activities of deputy sheriffs.

No deputy sheriff to whom this part applies shall engage in partisan politics or make political contributions nor use or attempt to use any political endorsement or favor in connection with his or her employment as a deputy, nor shall any deputy use or attempt to use any official authority or influence in connection with the vote or political action of any person or for any consideration. Provided, nothing in this part shall be interpreted to prevent any deputy from exercising his or her right to express his or her opinion privately and to cast his or her vote. No deputy shall be demoted or dismissed from his or her position or in any way favored or discriminated against with respect to his or her employment because of his or her political or religious opinions or affiliations.



Section 45-39-230.05 - Discipline of deputies.

Any deputy, to whom this part applies, who has been given permanent status may be disciplined through suspension, demotion, or dismissal. Before any deputy may be suspended or demoted, he or she shall be given written notice at least five days in advance of such cause of action, and no suspension shall be for more than 30 days duration in any 12 month period.



Section 45-39-230.06 - Dismissal of deputies; hearing; appeals.

Any deputy, to whom this part applies, may be dismissed for good cause by giving him or her written notice of the cause, and such deputy shall have an opportunity within a specified period of not less than seven nor more than 30 days to answer the charges made against him or her and to ask for a hearing before the civil service board of appeals created herein. The board shall thereupon order the charge or complaint to be filed forthwith in writing and shall hold a hearing de novo on such charges. No deputy shall be removed, discharged, or demoted except for some personal misconduct, or fact, rendering his or her further tenure harmful to the public interest, or for some cause affecting or concerning his or her fitness or ability. If such removal, dismissal, or demotion is appealed to the civil service board of appeals, then the same shall become final only after a hearing upon the written charges or complaint has been had, and after an opportunity has been given to the deputy to face his or her accusers, and to be heard in his or her own defense. Pending a hearing on the appeal, the affected deputy may be suspended. After such hearing the civil service board of appeals may order the deputy to be reinstated, demoted, removed, or discharged or suspended, or take such other disciplinary action as in its judgment is warranted by the evidence and under the law.



Section 45-39-230.07 - Charges; hearings.

(a) Charges may be filed by any resident of the county as follows: The charges shall be in writing, shall set forth succinctly the matter or matters complained of, and shall be sworn to before any member of the board or before any person authorized to administer oaths. Upon the receipt of the charges, the board, after due consideration, shall determine whether in its opinion it considers that the good of the service will be served by a trial thereon; and, if not, the charges may be dismissed by the board. If in the judgment of the board, the charges are of a minor nature, the charges may be referred to the sheriff who shall make an investigation and file his or her recommendations concerning the charges with the board within such time specified by the board as to what disciplinary action, if any, should be taken. After receipt of such recommendation and after due notice is given to the deputy affected, the board in its discretion, may adopt and order executed the recommended action or part thereof, as it deems appropriate. If, however, the complainant or affected deputy, or both, shall object to the recommendation of the sheriff, the civil service board of appeals shall hold a public hearing de novo on the charges, and take such disciplinary action as in its judgment is warranted by the evidence and under the law.

(b) All hearings before the civil service board of appeals shall be open to the public, provided that when a written waiver of a public hearing, signed by the complainant and the affected deputy, is filed with the board, the public, in the discretion of the board, may be excluded. All testimony given in all hearings before the board shall be recorded verbatim whenever the complainant or the affected deputy requests that such record be made. In all cases, the decision of the board shall be reduced to writing and entered in the record. The board shall have power to administer oaths, take depositions, and issue subpoenas to compel the attendance of witnesses and production of papers necessary as evidence in any hearing or investigation or proceedings within the purview of this part.



Section 45-39-230.08 - Appellate review.

Any deputy aggrieved by the decision of the civil service board of appeals may appeal the decision to the circuit court of the county within 30 days from the rendition of the decision. Review by the court shall be without a jury and be confined to the record, and to a determination of the questions of law presented. The findings of fact of the civil service board of appeals shall be final and conclusive.






Part 2 - Compensation.

Section 45-39-231 - County supplement.

(a) In addition to any and all other compensation, the Sheriff of Lauderdale County shall receive a county supplement of ten thousand dollars ($10,000) per annum, payable in equal monthly installments from county funds.

(b) In Lauderdale County, the county supplement for the sheriff's salary shall be diminished by a sum equal to any increase in the amount of compensation provided by the state, pursuant to Section 36-22-16, as amended or by local law.






Part 3 - Employees.

Section 45-39-232 - Personnel; uniforms; vacation and sick leave.

(a)(1) In lieu of the deputies and assistants heretofore authorized by law the Sheriff of Lauderdale County shall appoint:

a. One chief deputy, and not less than eight nor more than 13 deputies in addition to the chief deputy, the exact number of such deputies to be determined by the county governing body. The chief deputy shall receive not less than five hundred fifty dollars ($550) nor more than seven hundred fifty dollars ($750) monthly and each other deputy shall receive not less than five hundred dollars ($500) nor more than six hundred fifty dollars ($650) monthly.

b. One or more secretaries, at the discretion of the county governing body, who may be deputies but shall not be included in the number of deputies authorized in paragraph a. Such secretary, or secretaries shall receive not less than four hundred dollars ($400) nor more than five hundred dollars ($500) monthly.

c. Two or more jailers, at the discretion of the county governing body, who may be deputies, but shall not be included in the number of deputies authorized by paragraph a. Such jailers shall receive not less than five hundred dollars ($500) nor more than six hundred dollars ($600) monthly.

(2) The exact amount of compensation of each of such deputies, jailers, and assistants shall be fixed by the county governing body and shall be paid out of the general fund of the county as the salaries of other county employees are paid.

(b) The county commission shall furnish each deputy, the chief deputy, the assistant deputy, the investigator, and any other employee designated by the sheriff, with uniforms or it may in its discretion pay to each deputy and designated employee annually a uniform allowance of three hundred dollars ($300).

(c) Each employee of the sheriff’s office shall be granted two weeks vacation leave and two weeks sick leave with pay each year. Accumulation of vacation leave shall be allowed up to a maximum of 60 working days and accumulation of sick leave shall be allowed up to a maximum of 30 working days. Sick leave shall mean absence from duty of an employee because of any of the following:

(1) Illness.

(2) Bodily injury not incurred in line of duty, or bodily injury or occupational illness incurred in line of duty, but for which special leave is not granted.

(3) Attendance on members of the immediate family whose illness requires the care of the employee.

(4) Death in the immediate family of an employee.






Part 4 - Fees and Funding.

Section 45-39-233 - Use of funds.

(a) This section shall apply to Lauderdale County.

(b) All monies received through the Lauderdale County Alternative Sentencing Program, including, but not limited to, work release and suspended work release, shall be under the sole jurisdiction and responsibility of the Sheriff of Lauderdale County and the accounting for the funds shall be the responsibility of the sheriff.

(c) All other programs previously enacted by Lauderdale County, not directly affected or changed by this section, remain in full force and effect.



Section 45-39-233.01 - Service of process; fees.

(a) The Sheriff of Lauderdale County, except for warrants for arrest, may contract with or enter into contract or agreement with a private, public, or governmental entity for the purpose of service of process. Nothing in this section should be construed as conflicting with Rule 4.1 (b)(2) of the Alabama Rules of Civil Procedure.

(b)(1) In addition to all existing charges, fees, judgments, and costs of court, the clerk, sheriff, or other appropriate court official in the civil division of the district and circuit courts of Lauderdale County shall increase the fees by twelve dollars fifty cents ($12.50) per document personally served by the sheriff’s office, or its designee. For purposes of this section, the term document shall include multiple papers served on a party or entity at one time. The court costs imposed by this section may be taxed as costs to any party to the action by the judge in the case.

(2) The court official designated in Lauderdale County by law for the respective courts shall collect the additional service of process fee designated in subdivision (1) and remit the fees collected to the sheriff for deposit in the Sheriff’s Civil Process Fund, which shall be established in the county treasury and shall be expended for law enforcement purposes.

(c) The sheriff may use the monies generated by this section for law enforcement purposes in Lauderdale County, including contracting with or entering into a contract or agreement with a private, public, or governmental entity for service of process of documents from the civil or criminal division of the district or circuit court.






Part 5 - Jails.

Section 45-39-234 - Cook of county jail.

(a) The Lauderdale Court's County Commission, or other like governing body of the county, is hereby authorized and empowered to authorize the sheriff of the county to employ a cook at the county jail, which cook shall serve at the pleasure of the sheriff.

(b) Such cook employed under this section shall receive such salary as, from time to time, may be fixed and allowed by the county commission or other like governing body of the county. The salary shall be paid in equal monthly or semimonthly installments out of the general fund of the county.









Article 24 - Taxation.

Part 1 - Board of Equalization.

Section 45-39-240 - Compensation.

Each member of the Board of Equalization of Lauderdale County shall be paid the sum of thirty-five dollars ($35) per day for the time actually engaged in the discharge of his or her duties as such member, to be paid by warrants drawn on the county treasurer on order of the county commission. The cost of such sums, to the extent that they exceed the amounts authorized under Section 40-3-8, shall be borne equally to the county and municipality.






Part 2 - Tax Assesor, Tax Collector, and Revenue Commissioner.

Division 1 - Duties.

Section 45-39-241 - Sale and redemption of lands.

(a) This section shall apply to Lauderdale County.

(b) The procedure for selling and redeeming lands for taxes in the county shall be the same as provided in Title 40, as amended, except that all duties as are required of and are performed by the judge of probate shall be transferred to and be performed by the revenue commissioner of the county, and the judge of probate shall be relieved of all such duties.






Division 2 - Fees.

Section 45-39-241.20 - Delinquency fee.

In Lauderdale County, in addition to all other fees, penalties, and interest, a special delinquency fee in an amount to be determined by the Lauderdale County Commission, but not exceeding twenty dollars ($20) for each month that a tax payment remains delinquent, shall be paid to the Revenue Commissioner of Lauderdale County for any tax or license paid to his or her office which is not paid by its delinquency date and deposited in the county general fund for appropriation for general county purposes.






Division 3 - Supernumeraries.

Section 45-39-241.40 - Purchase of credit for time served as chief deputy sheriff.

(a) The tax assessor and tax collector serving Lauderdale County on April 13, 1981, and being active members of the supernumerary tax collectors and tax assessors of Alabama pursuant to Section 40-6-1, as amended, shall each be entitled to claim and purchase up to five years credit for time served as chief deputy sheriff for the county provided that each shall pay to the system on or before 90 days from April 13, 1981, a sum equal to the contributions which he or she would have contributed during the period of prior service based on his or her annual compensation in each year of prior service claimed at the percentage rate of member contribution prevailing at the time payment is made hereunder, together with interest compounded at eight percentum annually until the date of repayment.

(b) All laws to the contrary notwithstanding, the employer cost for the granting of any service credit under this section shall become the continuing liability of the employer for whom the service was rendered.



Section 45-39-241.41 - Minimum annual salary.

In Lauderdale County, all persons serving as supernumerary tax collectors and supernumerary tax assessors as of September 25, 1986, shall receive a minimum annual salary payable in equal monthly installments from the county in the amount of fifteen thousand five hundred dollars ($15,500). Any supernumerary official who is paid less than the minimum annual salary shall hereby be paid in monthly installments additional amounts from the county as will provide a minimum annual salary of fifteen thousand five hundred dollars ($15,500). The additional sum shall be deducted on a pro rata millage basis from the county and all subdivisions and agencies thereto with the exception of municipalities to which the person collecting ad valorem taxes is charged with the distribution of ad valorem taxes collected as provided by law.






Division 4 - Unified System.

Section 45-39-241.60 - Consolidation of offices.

The County Commission of Lauderdale County, by resolution of such commission passed not later than April 1, 1984, may combine the offices of tax assessor and tax collector in the county, effective September 30, 1984.



Section 45-39-241.61 - Revenue commissioner - Designation; compensation; election.

(a) In Lauderdale County, the combination of the offices of tax assessor and tax collector authorized by a resolution by the county commission, pursuant to Section 45-39-241.60, is hereby designated as the office of revenue commissioner. The revenue commissioner shall receive an annual salary, paid in equal monthly installments from the county general fund, which shall not be less than the minimum salary established by law.

(b) For the time period of September 30, 1984, until November 14, 1984, the Governor shall appoint a person to hold the office of revenue commissioner. A new term of office shall begin November 14, 1984. A primary election shall be held for the new term of office of the revenue commissioner at the same time and in the same manner as primary elections for other state and local candidates are held in 1984. The general election for the new term of office of the revenue commissioner shall be held on November 13, 1984, and such term shall end September 30, 1991, the term of office being six years. The next election shall occur at the time of the general election to be held in the year 1990.



Section 45-39-241.62 - Revenue commissioner - Salary increase.

Effective beginning the next term of office, the Revenue Commissioner of Lauderdale County shall receive a cost-of-living salary increase in the same total percentage as any cost-of-living increases granted to any other county elected officials on or after October 1, 2001, until June 17, 2003.









Part 3 - Tax, Ad Valorem.

Section 45-39-242 - Exemption for certain senior citizen centers and community centers.

In Lauderdale County, all senior citizen centers and community centers which primarily sponsor senior citizens' activities are hereby exempted from all county and municipal ad valorem taxes.






Part 4 - Tax, Gasoline.

Section 45-39-243 - Definitions.

For the purposes of this part, the following terms shall have the respective meaning ascribed by this section:

(1) COUNTY. Lauderdale County.

(2) DISTRIBUTOR. Any person who engages in the selling of gasoline or motor fuel in this state by wholesale domestic trade, but shall not apply to any transaction of such distributor in interstate commerce.

(3) GASOLINE. Gasoline, naphtha, and other liquid motor fuels or any device or substitute therefor commonly used in internal combustion engines; provided, that the term shall not be held to apply to those products known commercially as kerosene oil, fuel oil, or crude oil when used for lighting, heating, or industrial purposes.

(4) MOTOR FUEL. Diesel oil, tractor fuel, gas oil, distillate or liquefied gas, kerosene, jet fuel, or any substitutes or devices therefor when sold, distributed, stored, or withdrawn from storage in any county for use in the operation of any motor vehicle upon the highways of this state.

(5) PERSON. Persons, corporations, copartnerships, companies, agencies, associations, incorporated or otherwise, singular or plural.

(6) REFINER. Any person who manufactures, distills, blends, compounds, or mixes any one or more products in the production of gasoline or motor fuel as herein defined.

(7) RETAIL DEALER. Any person herein defined as a distributor who is also engaged in the selling of gasoline or motor fuel in this state at any place in this state in broken quantities.

(8) STORER. Any person who ships or causes to be shipped or receives gasoline or motor fuel into this state in any quantities and stores the same in any manner and withdraws or uses the same for any purpose.

(9) USER. Any person who uses or consumes gasoline or motor fuel in this state in any manner or for any purpose; provided, that the term user is not to include any refiner who has a refinery or refineries located within the State of Alabama when using gasoline or motor fuel in the manufacturing or refining process, or any person who holds a federal permit to blend motor fuels under the federal law and statutes and who pays the federal excise tax on such motor fuels directly to the federal government, when such person uses gasoline in this state in such blending process.



Section 45-39-243.01 - Levy and payment of tax.

The Lauderdale County Commission is hereby authorized to levy, in addition to all other taxes imposed by law, an excise tax on persons selling, distributing, storing, or withdrawing from storage for any purpose whatever, gasoline and motor fuel within Lauderdale County at a rate not to exceed the tax rate levied on the persons selling, distributing, storing, or withdrawing from storage for any purpose whatever, gasoline and motor fuel within the City of Florence, Alabama, and to require every distributor, retail dealer, or storer of gasoline or motor fuel as herein defined to pay such excise tax upon the selling, distributing, or withdrawing from storage for any use, gasoline and motor fuel as herein defined in such county; provided that the excise tax levied pursuant to this part shall not be levied upon the sale of gasoline or motor fuel in interstate commerce, and provided further that if the excise tax levied pursuant to this part upon the sale of such gasoline or motor fuel shall have been paid by a distributor or by retail dealer or storer, the payment shall be sufficient, the intention being that the tax shall not be paid but once. The excise tax levied pursuant to this part shall apply to persons, firms, corporations, dealers, or distributors storing gasoline or motor fuel and distributing the same or allowing the same to be withdrawn from storage, whether such withdrawal be for sale or other use; provided that sellers of gasoline or motor fuel and its substitutes paying the tax herein authorized may pay the same computed and paid on the basis of their sales as hereinafter required, and storers and distributors shall compute and pay such tax on the basis of their withdrawals or distributions. The tax herein authorized shall be in addition to any and all excise or other taxes imposed on gasoline or motor fuel or any device or substitute therefor, or on the business of selling, distributing, storing, or withdrawing from storage for any purpose, gasoline or motor fuel as herein defined; however, the tax shall not be levied by the county commission upon any gasoline or motor fuel as herein defined when used in essential governmental functions by the State of Alabama or any agency thereof, or county governing agencies, municipalities, and boards of education.



Section 45-39-243.02 - Statement of sales and withdrawals.

On or before the 20th day of each month after August 1, 1989, every person upon whom the excise tax is levied shall render to the County Commission of Lauderdale County on forms prescribed by the county commission a true and correct statement of all sales and withdrawals of gasoline and motor fuels made by him, her, or them during the next preceding month and a statement of all sales and withdrawal of gasoline and motor fuels made by him or her during the next preceding month of which he or she is liable for payment of the excise tax imposed pursuant to this part. He or she shall also furnish to the Lauderdale County Commission additional information as the Lauderdale County Commission may require upon blanks to be formulated and furnished by the Lauderdale County Commission. At the time of making the reports, he or she shall pay to the Lauderdale County Commission an amount of money equal to the excise tax levied under this part. The statement herein required to be made by the distributor, storer, or retail dealer shall be sworn to before some officer authorized to administer oaths.



Section 45-39-243.03 - Recordkeeping.

All distributors, storers, and retail dealers shall keep for not less than two years within the State of Alabama at some certain place or office such books, documents, or papers as will clearly show the amount of sale or withdrawals of gasoline and motor fuel made in Lauderdale County taxed under this part.



Section 45-39-243.04 - Reports to the commission.

Within 30 days, after the effective date of the levy of the tax authorized by this part, every distributor, storer, or retail dealer engaged in the sale or withdrawal of gasoline or motor fuel in Lauderdale County shall make a report on blanks furnished under Section 45-39-243.02 to the Lauderdale County Commission, showing the place and post office address at which he or she is engaged in the business of distributor or storer or retail dealer in gasoline or motor fuel within Lauderdale County, which information shall be entered by the Lauderdale County Commission on a book kept for that purpose. Should the distributor, storer, or retail dealer move his or her place of business from one business address to another the distributor, storer, or retail dealer shall within 30 days thereafter notify the Lauderdale County Commission of the removal giving the former place and post office address and also the place and post office address to which his or her place of business has been moved. After the tax imposed under this part has become effective, no person shall become a distributor, storer, or seller of gasoline or motor fuel in Lauderdale County until he or she shall have made such reports to the Lauderdale County Commission.



Section 45-39-243.05 - Enforcement.

It shall be the duty of the County Commission of Lauderdale County to enforce this part upon its imposing the tax thereunder, and it shall have the right itself, or its members or its agents, to examine the books, reports, and accounts of every distributor, storer, or retail dealer of gasoline or motor fuel on which the tax has been imposed and to make any and all rules and regulations necessary and proper for the collection of the tax. Provided, however, upon resolution of the Lauderdale County Commission, the State Department of Revenue is hereby authorized and directed to collect all taxes now or hereafter levied by the county under this part. All persons, firms, businesses, and corporations subject to and owing such taxes shall be and hereby are directed to pay the same over to the department and the payment shall be a full and complete discharge of all liability therefor to the county. The department is authorized to promulgate reasonable rules and regulations to facilitate the orderly and efficient collection of the taxes. The department is authorized to recover all costs of collecting the taxes, not to exceed five percent of the proceeds thereof, from the proceeds and shall pay the net amount remaining thereafter to the county.



Section 45-39-243.06 - Delinquency of payment of tax.

If any distributor, storer, or retail dealer in gasoline or motor fuel shall fail to make monthly reports or shall fail to pay the tax imposed under the authority of this part, the tax shall be deemed delinquent within the meaning of this part and there shall be added to the amount of the tax a penalty of 25 percent, provided, if in the opinion of the County Commission of Lauderdale County a good and sufficient cause or reason is shown for such delinquency, the penalty may be remitted. The Lauderdale County Commission shall be authorized and empowered to make returns for delinquent taxpayers upon such information as it may reasonably obtain and add to that the penalty as prescribed by this part. If any person shall be delinquent in the payment of any tax imposed pursuant to this part, the County Commission of Lauderdale County shall issue execution, for the collection of the same, directed to the Lauderdale County Sheriff, who shall proceed to collect the same in the manner now provided by law for the collection of delinquent taxes by the county tax collector and make return of such execution to the Lauderdale County Commission. The tax herein authorized to be levied and the penalties herein provided for shall be held as a debt payable to Lauderdale County by the person against whom the same shall have been imposed or against whom the penalties shall have accrued, and all such taxes and penalties shall be a lien upon the property in Lauderdale County and elsewhere in this state of the person against whom the tax shall have been imposed and the penalties shall have accrued.



Section 45-39-243.07 - Actual payment deemed a credit against amount due.

The acceptance of any amount paid for the excise tax imposed under this part shall not preclude the collection of the amount actually due. However, the amount actually paid shall constitute a credit against the amount actually due.



Section 45-39-243.08 - Violations.

Any distributor, storer, or dealer who shall violate this part or shall fail to comply with any reasonable rule or regulation promulgated hereunder, may be restrained, and proper prosecution instituted in the name of Lauderdale County by the Attorney General of the State of Alabama, or by such counsel as the County Commission of Lauderdale County shall direct, from distributing, selling, storing, or withdrawing from storage any gasoline or motor fuel the sale or withdrawal of which is taxable until such persons shall have complied with this part.



Section 45-39-243.09 - Report of shipments.

Each agent or any railroad company, bus or truck operator, or other transportation company or agency operating in Lauderdale County shall report to the County Commission of Lauderdale County on the first day of January, April, July, and October of each year all shipments of gasoline or motor fuel as defined in this part or substitutes therefor handled by him or her or through the station or office at which he or she is the agent, and delivered to any person in Lauderdale County during the preceding three months, giving the names and address of the consignor or consignee shipping and receiving the gasoline or motor fuel or substitute therefor and the number of gallons or pounds contained in each and every shipment.



Section 45-39-243.10

The proceeds of any tax received under authority of this part shall be paid over by the county within 10 days after its receipt to the county general fund. Provided however, the proceeds of the tax received under authority of this part within the corporate limits of the City of Florence shall be distributed by the county in the following manner:

(1) Seventy-five percent of the taxes shall be distributed to the City of Florence.

(2) Twenty-five percent of the taxes shall be distributed to the county general fund.






Part 5 - Tax, Lodging.

Section 45-39-244 - Levy of tax.

In addition to all other taxes imposed by law, there is hereby levied a privilege or license tax against every person engaging in Lauderdale County in the business of renting or furnishing any room or rooms, lodging, or accommodations to any transient in any hotel, motel, inn, tourist court, bed and breakfast, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for consideration. The amount of the tax shall be equal to six percent of the charge for such rooms, lodgings, or accommodations, including the charge for use of rental of personal property and services furnished in the room or rooms.



Section 45-39-244.01 - Exemptions.

There are exempted from the provisions of the tax levied by this part and from the computation of the amount of the tax levied or payable hereunder the following: Charges for property sold or services furnished which are required to be included in the tax levied by the state sales tax act; charges for the rental of rooms, lodgings, or accommodations to a person for a period of 30 continuous days or more.



Section 45-39-244.02 - Monthly report; records; penalties.

(a) The taxes levied by this part, except as otherwise provided herein, shall be due and payable to the State Department of Revenue on or before the 20th day of the month next succeeding the month in which the tax accrues. On or before the 20th day of each month after the effective date of the taxes every person on whom the tax is levied by this part shall render to the Department of Revenue on a form prescribed by the department, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with such other information as the Department of Revenue may demand and require; and at the time of making the monthly report the taxpayer shall compute and pay to the Department of Revenue the amount of taxes shown to be due; provided, however, that any person subject to the tax who conducts any business on a credit basis may defer reporting and paying the tax until after the person has received payment for the items, articles, or accommodations furnished; and in the event he or she so defers reporting and paying any such taxes he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing the report.

(b) It shall be the duty of every person engaged or continuing in any business subject to the taxes levied by this part to keep and preserve suitable records of the gross proceeds of such business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable under this part. The records shall be kept and preserved for a period of two years and shall be open for examination at any time by the State Department of Revenue or by any duly authorized agent, deputy, or employees of the department.

(c) Any person who fails to pay the tax levied by this part within the time required by this part shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest thereon from the date on which the tax became due and payable at the rate due and payable on the state lodgings tax, such penalty and interest to be assessed and collected as a part of the tax; provided, however, that the State Department of Revenue, if good and sufficient reason be shown, may waive or remit the penalty or any portion thereof.



Section 45-39-244.03 - Application of state statutes.

All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports and keeping and preserving records with respect thereto, interest after due date of tax; make reports, or otherwise; the promulgation of rules and regulations with respect to the state lodging tax; and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with this part when applied to the tax levied by this part, shall apply to the county tax levied. The Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county taxes levied as are imposed on the commissioner and the department, respectively, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable to this part to the county taxes levied and to the administration of this part are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-39-244.04 - Severability.

None of the provisions of this part shall be applied in such manner as to violate the Commerce Clause of the Constitution of Alabama of 1901. Should any provision of this part be held invalid, the invalidity thereof shall not affect remaining provisions of this part.



Section 45-39-244.05 - Cost of collection.

The State Department of Revenue shall charge Lauderdale County for collecting the county tax levied herein, an amount or percentage of total collections not to exceed 10 percent of the total amount of tax collected hereunder. Such charge for collecting the tax for the county may be deducted each month from the proceeds of the tax before certifying the amount thereof due the Florence/Lauderdale Tourism Board for that month.



Section 45-39-244.06 - Disposition of funds.

(a) The Alabama Department of Revenue shall distribute the net proceeds of the lodging tax as follows:

(1) Seventy-five percent of the net proceeds of the lodging tax shall be distributed to the Florence/Lauderdale Tourism Board.

(2) Twenty-five percent of the proceeds shall be distributed to the municipality where the lodging accommodation, room, hotel, motel, inn, bed and breakfast, or any other business is located including lodging located in the planning jurisdiction of the municipality. The proceeds shall be used by the municipality for the promotion of tourism, recreation, and conventions.

(b) There is established a tourism board in Lauderdale County consisting of the following members to be appointed as follows:

(1) Two members appointed by the Lauderdale County Commission for a term of four years.

(2) Two members appointed by the City of Florence governing body for a term of three years.

(3) One member appointed jointly by the Lauderdale County Commission and the City of Florence governing body for a term of two years.

(c) Thereafter, each appointee shall be appointed for a term of four years. Vacancies on the board shall be filled by the original appointing authority.

(d) The board may employ staff personnel as it deems necessary and provide for the duties, compensation, and benefits of the staff employees.






Part 6 - Tax, Sales and Use.

Division 1 - 1949 Tax.

Section 45-39-245 - Privilege or license tax - Outside City of Florence.

In Lauderdale County, Alabama, outside the city limits of Florence, there is hereby levied, in addition to all other taxes of every kind now imposed by law, and shall be collected as herein provided, a privilege or license tax against the person on account of the business activities and in the amount to be determined by the application of rates against gross sales, or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation, engaged, or continuing within Lauderdale County, Alabama, outside the city limits of Florence, in business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character, not including, however, bonds or other evidences of debts or stocks, nor sale or sales of material and supplies to any person for use in fulfilling contract for the painting, repair, or reconditioning of vessels, barges, ships, and other watercraft of over 50 tons burden, an amount equal to one percent of the gross proceeds of sales of the business except where a different amount is expressly provided herein. Provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such business at the rates specified, when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as a retailer, on the gross sales of the business.

(2) Upon every person, firm, or corporation engaged, or continuing within Lauderdale County, Alabama, outside the city limits of Florence, in the business of conducting, or operating, places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theaters, opera houses, moving picture shows, vaudeville, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games, including athletic contests, conducted by or under the auspices of any educational institution within this state, or any athletic association thereof, or other association whether such institution or association be a denominational, a state, or county, or a municipal institution or association or a state, county, or city school, or other institution, association, or school, skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description within Lauderdale County, Alabama, outside the city limits of Florence, an amount equal to one percent of the gross receipts of any such business.

(3) Upon every person, firm, or corporation engaged or continuing within Lauderdale County, Alabama, outside the city limits of Florence, in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property an amount equal to one-fourth of one percent of the gross proceeds of the sale of such machines; provided, that the term machines as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(4)a. Upon every person, firm, or corporation engaged or continuing within Lauderdale County, Alabama, outside the city limits of Florence, in the business of selling at retail any automotive vehicle or truck trailer, semitrailer, or house trailer, an amount equal to one-fourth of one percent of the gross proceeds of sale of the automotive vehicle or truck trailer, semitrailer, or house trailer, provided, however, where a person subject to the tax provided for in this subsection withdraws from his or her stock in trade any automotive vehicle or truck trailer, semitrailer, or house trailer for use by him or her or by his or her employee or agent in the operation of such business, there shall be paid, in lieu of the tax levied herein, a fee of five dollars ($5) per year or part thereof during which such automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of such person. Each such year or part thereof shall begin with the day or anniversary date, as the case may be, of such withdrawal and shall run for the 12 succeeding months or part thereof during which such automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of such person.

b. Where any used automotive vehicle or truck trailer, semitrailer, or house trailer is taken in trade or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(5)a. Upon every person, firm, or corporation engaged or continuing within Lauderdale County, Alabama, outside the city limits of Florence, in the business of selling at retail any machine, machinery, or equipment either that which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, an amount equal to one-fourth of one percent of the gross proceeds of the sale thereof. Provided, however, the percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities.

b. Where any used machine, machinery, or equipment, either that which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(6) Upon every person, firm, or corporation engaged or continuing within Lauderdale County, Alabama, outside the city limits of Florence, in the business of selling through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products, and substitutes therefor, there is hereby levied a tax equal to one percent of the cost of such food, food products, and beverages sold through such machines, which cost for the purpose of this subdivision shall be the gross proceeds of sales of such business.

(7) The tax levied in this section shall be subject to all the exemptions, definitions, proceedings, rules, regulations, requirements, provisions, penalties, fines, punishments, and deductions set out in Act 100, adopted by the 1959 Second Special Session of the Legislature of Alabama, approved August 18, 1959, entitled "An Act to raise revenue; levying a privilege or license tax against persons on account of certain business activities; prescribing the rate thereof and exemptions therefrom; superseding Article 10 of Chapter 20, Title 51, Code of Alabama, 1940, as amended and supplemented", as amended, except where inapplicable or where herein otherwise provided, all of which are adopted and made a part hereof by reference, including the provisions for the enforcement and collection thereof.



Section 45-39-245.01 - Excise tax - Outside City of Florence.

(a) In Lauderdale County, Alabama, outside the city limits of Florence, an excise tax is hereby imposed on the storage, use, or other consumption in Lauderdale County, Alabama, outside the city limits of Florence, of tangible personal property, not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft of more than 50 tons burden, purchased at retail after September 26, 1975, for storage, use, or other consumption in Lauderdale County, Alabama, outside the city limits of Florence, at the rate of one percent of the sales price of such property, except as provided in subsections (b), (c), and (d).

(b) In Lauderdale County, Alabama, outside the city limits of Florence, an excise tax is hereby imposed on the storage, use, or other consumption in Lauderdale County, Alabama, outside the city limits of Florence, of any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, purchased at retail on or after September 26, 1975, at the rate of one-fourth of one percent of the sales price of any such machine; provided, that the term machine as herein used shall include machinery which is used for mining, quarrying, compounding, processing, or other manufacturing tangible personal property, and the parts of such machines, attachments, and replacements thereof, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(c) In Lauderdale County, Alabama, outside the city limits of Florence, an excise tax is hereby imposed on the storage, use, or other consumption in Lauderdale County, Alabama, outside the city limits of Florence, of any automotive vehicle or truck trailer, semitrailer, or house trailer purchased at retail on or after September 26, 1975, for storage, use, or other consumption in Lauderdale County, Alabama, outside the city limits of Florence, at the rate of one-fourth of one percent of the sales price of such automotive vehicle, vehicle or truck trailer or semitrailer or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(d) In Lauderdale County, Alabama, outside of the city limits of Florence, there is hereby levied and imposed an excise tax on the storage, use, or other consumption in Lauderdale County, Alabama, outside the city limits of Florence, of any machine, machinery, or equipment, either that which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry, on farms, and the parts of such machines, machinery, or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, which is purchased at retail after September 26, 1975, for storage, use, or other consumption in Lauderdale County, Alabama, outside the city limits of Florence, at the rate of one-fourth of one percent of the sales price of such property, regardless of whether the retailer is or is not engaged in business in Lauderdale County, Alabama, outside the city limits of Florence. Provided, however, the one-fourth of one percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use except farm trailers used primarily in the production and harvesting of agricultural commodities. Where any used machine, machinery, or equipment, either that which is used in planting, cultivating, and harvesting farm products, or used connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(e) Every person storing, using, or otherwise consuming in Lauderdale County, Alabama, outside the city limits of Florence, tangible personal property purchased at retail shall be liable for the tax imposed hereby, and the liability shall not be extinguished until the tax has been paid; provided, however, that a receipt from a retailer maintaining a place of business in Lauderdale County, Alabama, showing the payment of the tax shall be sufficient to relieve the purchaser from further liability for tax to which such receipt may refer.

(f) An excise tax is hereby imposed on the classes of tangible personal property, and at the rates imposed on such classes, specified in subsections (a), (b), (c), and (d), on the storage, use, or other consumption in the performance of a contract in Lauderdale County, Alabama, outside the city limits of Florence, of any such tangible personal property, new or used, the tax to be measured by the sales price of the fair and reasonable market value of such tangible personal property when put into use in Lauderdale County, Alabama, outside the city limits of Florence, whichever is less. Provided, however, the tax imposed by this subsection shall not apply where the taxes imposed by subsections (a), (b), (c), and (d) are applicable.

(g) Each tax levied in this section shall be subject to all the exemptions, definitions, proceedings, rules, regulations, requirements, provisions, penalties, fines, punishments, and deductions set out in Article 11 of Chapter 20 of Title 51 of the Code of Alabama of 1940, as amended, except where inapplicable or where herein otherwise provided, all of which are adopted and made a part hereof by reference, including the provisions for the enforcement and collection thereof.



Section 45-39-245.02 - Privilege or license tax - City of Florence.

In the City of Florence, Alabama, there is hereby levied, in addition to all other taxes of every kind now imposed by law, and shall be collected as herein provided, a privilege or license tax against the person on account of the business activities and in the amount to be determined by the application of rates against gross sales, or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation, engaged or continuing within the City of Florence, Alabama, in business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character, not including, however, bonds or other evidences of debts or stocks, nor sale or sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, barges, ships, and other watercraft of over 50 tons burden, an amount equal to one-half of one percent of the gross proceeds of sales of the business except where a different amount is expressly provided herein. Provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such business at the rates specified, when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as a retailer, on the gross sales of the business.

(2) Upon every person, firm, or corporation engaged, or continuing within the City of Florence, Alabama, in the business of conducting, or operating, places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusements devices, musical devices, theaters, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games, including athletic contests, conducted by or under the auspices of any educational institution within this state, or any educational institution within this state, or any athletic association hereof, or other association whether such institution or association be a denominational, a state, or county, or a municipal institution or association or a state, county, or city school, or other institution, association, or school, skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description within the City of Florence, Alabama, an amount equal to one-half of one percent of the gross receipts of any such business.

(3) Upon every person, firm, or corporation engaged or continuing within the City of Florence, Alabama, in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property an amount equal to one-eighth of one percent of the gross proceeds of the sale of such machines; provided, that the term machines as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(4)a. Upon every person, firm, or corporation engaged or continuing within the City of Florence, Alabama, in the business of selling at retail any automotive vehicle or truck trailer, semitrailer, or house trailer, an amount equal to one-eighth of one percent of the gross proceeds of sale of the automotive vehicle or truck trailer, semitrailer, or house trailer, provided, however, where a person subject to the tax provided for in this subdivision withdraws from his or her stock in trade any automotive vehicle or truck trailer, semitrailer, or house trailer for use by him or her or by his or her employee or agent in the operation of such business, there shall be paid, in lieu of the tax levied herein, a fee of five dollars ($5) per year or part thereof during which such automotive vehicle, truck trailer, semitrailer shall remain the property of such person. Each such year or part thereof shall begin with the day or anniversary date, as the case may be, of such withdrawal and shall run for the 12 succeeding months or part thereof during which such automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of such person.

b. Where any used automotive vehicle or truck trailer, or semitrailer, or house trailer is taken in trade or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(5)a. Upon every person, firm, or corporation engaged or continuing within the City of Florence, Alabama, in the business of selling at retail any machine, machinery, or equipment either that which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, an amount equal to one-eighth of one percent of the gross proceeds of the sale thereof. Provided, however, the one-eighth of one percent herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities.

b. Where any used machine, machinery, or equipment, either that which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(6) Upon every person, firm, or corporation engaged or continuing within the City of Florence, Alabama, in the business of selling through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products, and substitutes therefor, there is hereby levied a tax equal to one-half of one percent of the cost of such food, food products, and beverages sold through such machines, which cost for the purpose of this subdivision shall be the gross proceeds of sales of such business.

(7) The tax levied in this section shall be subject to all the exemptions, definitions, proceedings, rules, regulations, requirements, provisions, penalties, fines, punishments, and deductions set out in Act 100, adopted by the 1959 Second Special Session of the Legislature of Alabama, approved August 18, 1959, entitled "An Act to raise revenue; levying a privilege or license tax against persons on account of certain business activities; prescribing the rate thereof and exemptions therefrom; superseding Article 10 of Chapter 20, Title 51, Code of Alabama, 1940, as amended and supplemented", as amended, except where inapplicable or where herein otherwise provided, all of which are adopted and made a part hereof by reference, including the provisions for the enforcement and collection thereof.



Section 45-39-245.03 - Excise tax - City of Florence.

(a) In the City of Florence, Alabama, an excise tax is hereby imposed on the storage, use, or other consumption in the City of Florence, Alabama, of tangible personal property, not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft of more than 50 tons burden, purchased at retail after September 26, 1975, for storage, use, or other consumption in the City of Florence, Alabama, at the rate of one-half of one percent of the sales price of such property, except as provided in subsections (b), (c), and (d).

(b) In the City of Florence, Alabama, an excise tax is hereby imposed on the storage, use, or other consumption in the City of Florence, Alabama, of any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property, purchased at retail on or after September 26, 1975, at the rate of one-eighth of one percent of the sales price of any such machine; provided, that the term machine as herein used shall include machinery which is used for mining, quarrying, compounding, processing, or other manufacturing tangible personal property, and the parts of such machines, attachments, and replacements thereof, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines are customarily so used.

(c) In the City of Florence, Alabama, an excise tax is hereby imposed on the storage, use, or other consumption in the City of Florence, Alabama, of any automotive vehicle or truck trailer, semitrailer, or house trailer purchased at retail on or after September 26, 1975, for storage, use, or other consumption in the City of Florence, Alabama, at the rate of one-eighth of one percent of the sales price of such automotive vehicle, truck trailer, semitrailer, or house trailer. Where any used automotive vehicle or truck trailer or semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(d) In the City of Florence, Alabama, there is hereby levied and imposed an excise tax on the storage, use, or other consumption in the City of Florence, Alabama, of any machine, machinery, or equipment, either that which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry, on farms, and the parts of such machines, machinery, or equipment, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, which is purchased at retail after September 26, 1975, for storage, use, or other consumption in the City of Florence, Alabama, at the rate of one-eighth of one percent of the sales price of such property, regardless of whether the retailer is or is not engaged in business in the City of Florence, Alabama. Provided, however, the one-eighth of one percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use except farm trailers used primarily in the production and harvesting of agricultural commodities. Where any used machine, machinery, or equipment, either that which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(e) Every person storing, using, or otherwise consuming in the City of Florence, Alabama, tangible personal property purchased at retail shall be liable for the tax imposed hereby, and the liability shall not be extinguished until the tax has been paid; provided, however, that a receipt from a retailer maintaining a place of business in the City of Florence, Alabama, showing the payment of the tax shall be sufficient to relieve the purchaser from further liability for tax to which such receipt may refer.

(f) An excise tax is hereby imposed on the classes of tangible personal property, and at the rates imposed on such classes, specified in subsections (a), (b), (c), and (d) on the storage, use, or other consumption in the performance of a contract in the City of Florence, Alabama, of any such tangible personal property, new or used, the tax to be measured by the sales price of the fair and reasonable market value of such tangible personal property when put into use in the City of Florence, Alabama, whichever is less. Provided, however, the tax imposed by this subsection shall not apply where the taxes imposed by subsections (a), (b), (c), and (d) are applicable.

(g) Each tax levied in this section shall be subject to all the exemptions, definitions, proceedings, rules, regulations, requirements, provisions, penalties, fines, punishments, and deductions set out in Article 11 of Chapter 20 of Title 51 of the Code of Alabama of 1940, as amended, except where inapplicable or where herein otherwise provided, all of which are adopted and made a part hereof by reference, including the provisions for the enforcement and collection thereof.



Section 45-39-245.04 - Taxes as lien on property.

The taxes as herein levied, together with the interest and penalties imposed by this subpart, shall be a lien upon the property of any person, firm, or corporation due the taxes under this subpart, and all of the provisions of the revenue laws of the State of Alabama applying to or with reference to the enforcement of liens for license taxes due the State of Alabama shall apply fully to the collection of the taxes herein levied.



Section 45-39-245.05 - Collection by civil suit.

The taxes herein levied shall constitute a debt due Lauderdale County and the City of Florence, and may be collected by civil suit in addition to the methods provided by law or herein otherwise provided.



Section 45-39-245.06 - Collection and enforcement.

(a) Unless otherwise authorized and directed by the governing body of Lauderdale County as provided in subsection (b), the taxes herein levied shall be collected by and paid to the Judge of Probate of Lauderdale County in his or her official capacity. All reports required to be made to the Commissioner of Revenue of the State of Alabama as to state sales and use taxes under the aforesaid Act 100 of the 1959 Second Special Session of the Legislature and Articles 11, 11A, and 11B of Chapter 20 of Title 51 of the Code of Alabama of 1940 and amendments thereto, as to such taxes herein levied shall also be made to the Judge of Probate of Lauderdale County, Alabama, and as to the taxes herein levied the Judge of Probate of Lauderdale County, Alabama, shall have and exercise the same powers, duties, and obligations as are imposed on the Commissioner of Revenue of the State of Alabama by the aforesaid Act 100 of the 1959 Second Special Session of the Legislature and Articles 11, 11A, and 11B of Chapter 20 of Title 51 of the Code of Alabama of 1940, and amendments thereto, as to state taxes therein levied. The Judge of Probate of Lauderdale County shall be reimbursed out of the taxes for all clerk hire and other expense incurred by him or her in the collection, handling, and disbursing of monies, and shall also be entitled to reasonable compensation for his or her services in connection therewith, to be paid out of the tax monies, not to exceed one percent of such collection. And each person or party paying any tax under this subpart to the judge of probate shall be authorized to deduct from the remittance three percent of the amount of such tax for reimbursement for the expense of collecting and reporting such tax.

(b) If authorized and directed by resolution of the governing body of Lauderdale County, all taxes herein levied shall be collected by and paid to the State Department of Revenue at the same time and along with the collection by the department of taxes levied and collected for the State of Alabama under Act 100 adopted at the 1959 Second Special Session of the Legislature of Alabama, as amended, and acts supplemental thereto, and Articles 11, 11A, and 11B of Chapter 20 of Title 51 of the Code of Alabama of 1940, as amended, and acts supplemental thereto, and amendatory thereof. In the event of such authorization and direction the provisions hereinafter set out in this subsection shall apply to the payment and collection of the taxes herein levied. The duties hereby imposed upon the Commissioner of Revenue, the Department of Revenue, and the Comptroller shall be assumed and discharged by them after the making and filing with the State Department of Revenue of a certified copy of the authorizing resolution of the governing body be imposed upon the Department of Revenue until the 1st day of the month next following the expiration of 30 days from the date of the filing with it of such certified copy of the authorizing resolution which shall be the beginning period for the collection of such taxes as shall be due on and after the 1st day of the month. This subpart shall be enforced by the Commissioner of Revenue and the State Department of Revenue in the same way, and subject to the same rules and regulations, including discounts to licensees, as the state sales tax and the state use tax are enforced as provided in Act 100 adopted at the 1959 Second Special Session of the Legislature of Alabama, as amended, and in Articles 11, 11A, and 11B of Chapter 20 of Title 51, Code of Alabama, 1940, as amended, respectively, and acts supplemental thereto and amendatory thereof, except where inapplicable or where herein otherwise expressly provided. The State Department of Revenue shall prepare and distribute such reports, forms, and other information as may be necessary for the collection of the taxes herein levied. On and prior to the due dates of the taxes herein levied each person subject to the taxes shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth with respect to all sales and business that are required to be used as a measurement of the taxes herein levied, a correct statement of the gross proceeds of all such sales and the gross receipts of all such business, and setting forth with respect to the use taxes herein levied, the total sales price of all property the use, storage, or other consumption of which became subject to the tax during the then preceding quarterly period. Such reports shall include also such other items of information pertinent to the taxes and the amounts thereof as the State Department of Revenue may require. Any person subject to the taxes levied herein may defer reporting credit sales until after their collection, and in the event he or she so defers reporting them, he or she shall thereafter include in each monthly report all credit collections made during the month preceding and shall pay the taxes due thereon at the time of filing such report. All reports and returns filed with the State Department of Revenue under this subsection shall be available for inspection by the governing body of Lauderdale County, or its designated agent, at reasonable times during business hours. The State Department of Revenue shall have full right, power, and authority for the use and benefit of Lauderdale County and the City of Florence, as the case may be, to collect the taxes herein levied and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state sales and use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes levied by this subpart and otherwise to enforce this subpart, including any litigation involving this subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it hereunder. The State Department of Revenue shall charge Lauderdale County and the City of Florence, respectively, for collecting the respective special county and city taxes herein levied such amount or percentage of total collections as may be agreed upon by the Commissioner of Revenue and the governing body of Lauderdale County, but such charge shall not in any event exceed five percent of the total amount of the special city and county taxes collected hereunder. Such charge for collecting the taxes may be deducted each month from the special sales and special use taxes collected before certifying the amount of the proceeds thereof due the designated recipients of such taxes for that month. The Commissioner of Revenue shall pay into the State Treasury all taxes collected under this subpart as such taxes are received by the Department of Revenue. On or before the fifth day of each successive month, commencing with the month following the month in which the department makes the first collections hereunder, the commissioner shall certify to the Comptroller the amount of taxes collected under this subpart and paid by him or her into the State Treasury for the benefit of Lauderdale County and the City of Florence respectively during the month immediately preceding the making of such certificate. Provided, however, that before certifying the amount of the taxes paid into the State Treasury during each month for the benefit of Lauderdale County and the City of Florence respectively, the commissioner may deduct from the taxes collected in the month the charges due the department for such collection.

(c) If the governing body of Lauderdale County elects to invoke the provisions of subsection (b) for the collection of the taxes herein levied it shall adopt a resolution so declaring and availing itself of the alternative methods prescribed by subsection (b) for the collection of the taxes herein levied it shall adopt a resolution so declaring and file a certified copy thereof with the Department of Revenue, whereupon the duties imposed upon the Commissioner of Revenue, the State Department of Revenue, and the Comptroller hereby shall terminate as of the 1st day of the month next following the expiration of 30 days from the date of the filing with the State Department of Revenue of such certified copy and thereupon the provisions of subsection (a) shall be automatically effective.



Section 45-39-245.07 - Distribution of funds.

(a) In the event the provisions of subsection (a) of Section 45-39-245.06 are utilized for the collection of the taxes herein levied, the Judge of Probate of Lauderdale County shall at monthly intervals pay over any monies collected by him or her from such taxes, less his or her expense and compensation as hereinbefore provided, to the Lauderdale County Board of Education, and the City Board of Education in the same proportions as the school funds allocated by the State of Alabama to Lauderdale County, and the City of Florence, are now or may hereafter be divided.

(b) In the event the alternative methods prescribed by subsection (b) of Section 45-39-245.06 are utilized for the collection of the taxes herein levied, it shall be the duty of the Comptroller in his or her official capacity to issue his or her warrant each month in collective total amount equal to the total amount certified and paid into the State Treasury by the Commissioner of Revenue during the month immediately preceding under this subpart payable to the Custodian of Public School Funds, Lauderdale County, Alabama, who shall forthwith pay over such funds to the Lauderdale County Board of Education and the Florence City Board of Education in the same proportions as the school funds allocated by the State of Alabama to Lauderdale County and the City of Florence are now or may be hereafter divided.



Section 45-39-245.08 - Taxes in addition to other licenses and taxes.

Taxes hereby imposed applicable to Lauderdale County outside of the limits of the City of Florence, shall be in addition to all other licenses and taxes levied by law as a condition precedent to engage in any business taxable hereunder in Lauderdale County, outside the limits of the City of Florence, and taxes hereby imposed applicable to the City of Florence shall be in to engage in any business taxable hereunder in the City of Florence.



Section 45-39-245.09 - Provisions governing time and manner of collection.

In event the taxes herein levied are being collected by and paid to the Judge of Probate of Lauderdale County under this subpart, the taxes herein levied shall be due and collectible at the times and manner and as set out in the aforesaid Act 100 of the 1959 Second Special Session of the Legislature and Articles 11, 11A, and 11B of Chapter 20 of Title 51 of the Code of Alabama of 1940, and amendments thereto, and all of the methods and provisions given to the State of Alabama as to the collection of the taxes under the provisions of the aforesaid Act 100 of the 1959 Second Special Session of the Legislature and Articles 11, 11A, and 11B of Chapter 20 of Title 51 of the Code of Alabama of 1940, and amendments thereto, are given hereby to Lauderdale County and the City of Florence as to the taxes hereby levied.



Section 45-39-245.10 - Use of funds - Outside City of Florence.

All revenues arising from the taxes hereby levied applicable to Lauderdale County outside the city limits of the City of Florence shall be used exclusively for public school purposes and solely for capital outlay, construction, and maintenance of the county public schools in Lauderdale County, provided, however, that in the event the Governor restricts allotments of educational appropriations made by the Legislature to prevent an overdraft or deficiency in any fiscal year for which appropriations are made by prorating the available educational revenues among the various departments, boards, bureaus, commissions, agencies, offices, and institutions of the state, the revenues from the taxes hereby levied applicable to Lauderdale County outside the city limits of the City of Florence, in the discretion of the County Board of Education of Lauderdale County, may also be used in such fiscal year for general educational purposes, including the payment of teachers’ salaries, other current school expenses, and the costs of school transportation; subject, however, to all pledges of the revenues from the taxes heretofore or hereafter made to warrants or other obligations of the County Board of Education of Lauderdale County.



Section 45-39-245.11 - Use of funds - City of Florence.

All revenues arising from the taxes hereby levied applicable to the City of Florence in Lauderdale County shall be used exclusively for public school purposes in the City of Florence, including capital outlay, construction, and maintenance of city public schools and the payment of teachers’ salaries and other current school expenses, including the costs of school transportation; subject, however, to all pledges of the revenues from the taxes heretofore or hereafter made to warrants or other obligations of the City Board of Education of the City of Florence.



Section 45-39-245.12 - Reporting requirements.

Each taxpayer may comply with this subpart by filing with the Judge of Probate of Lauderdale County, Alabama, a copy of the report made by him or her to the Commissioner of Revenue of the State of Alabama, and paying to the judge of probate the tax due according to the report computed according to the percentages levied by this subpart, without making other reports or payments.






Division 2 - 2007 Tax.

Section 45-39-245.40 - Definitions.

(a) The following words, terms, and phrases, as used in this subpart, shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) AUTHORITY. The Shoals Economic Development Authority, an agency or instrumentality of the county and Colbert County created pursuant to Subpart 1, commencing with Section 45-17-90, of Part 1, Article 9, Chapter 17 of this title and Subpart 1, commencing with Section 45-39-92, of Part 3, Article 9 of this chapter, and includes its successors and assigns, if any, and any agency or instrumentality that may succeed to its functions.

(2) CODE. The Code of Alabama 1975, and all amendments thereto.

(3) COLBERT COUNTY. Colbert County in the State of Alabama.

(4) COMMITTEE. The Shoals Industrial Development Committee, an agency or instrumentality of the county and Colbert County, that has been, or is to be, created pursuant to Part 2, commencing with Section 45-17-91.20, of Article 9, Chapter 17 of this title, and includes any agency or instrumentality that may succeed to its functions.

(5) COUNTY. Lauderdale County in the State of Alabama.

(6) SHOALS ECONOMIC DEVELOPMENT FUND. That certain special or trust fund or account created pursuant to Section 45-17-91.23, the moneys in which may be lawfully expended, by either or both the committee and the authority, for purposes authorized in Part 2, commencing with Section 45-17-91.20, of Article 9, Chapter 17, of this title.

(7) STATE. The State of Alabama.

(8) STATE DEPARTMENT OF REVENUE. The Department of Revenue of the state.

(9) STATE SALES TAX. The tax or taxes imposed by the state sales tax statutes.

(10) STATE SALES TAX STATUTES. Division 1 of Article 1 of Chapter 23 of Title 40, including all other statutes of the state which expressly set forth any exemptions from the computation of the taxes levied in Division 1 and all other statutes which expressly apply to, or purport to affect, the administration of Division 1 and the incidence and collection of the taxes imposed therein.

(11) STATE USE TAX. The tax or taxes imposed by the state use tax statutes.

(12) STATE USE TAX STATUTES. Article 2 of Chapter 23 of Title 40 including all other statutes of the state which expressly set forth any exemptions from the computation of the tax levied in Article 2 and all other statutes of the state which expressly apply to, or purport to affect, the administration of Article 2 and the incidence and collection of the taxes imposed therein.

(b) Except where another meaning is clearly indicated by the context, all definitions set forth in the state sales tax statutes and the state use tax statutes shall be effective as definitions of the words, terms, and phrases used in this subpart. All words, terms, and phrases used herein, other than those hereinabove specifically defined, shall have the respective meanings ascribed to them in the state sales tax statutes and the state use tax statutes and shall have the same scope and effect that the same words, terms, and phrases have where used in the state sales tax statutes and the state use tax statutes.



Section 45-39-245.41 - Authorization of levy of sales tax.

(a) The governing body of the county is hereby authorized to levy and impose in the county, in addition to all other taxes of every kind now imposed by law, and to collect as herein provided, a privilege or license tax upon every person, firm, or corporation, including the State of Alabama and its Alcoholic Beverage Control Board in the sale of alcoholic beverages of all kinds, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether such institutions be denominational, state, county, or municipal institutions, and any association or other agency or instrumentality of any such institution, that is both of the following:

(1) Engaged or continuing within the county in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character, not including, however, bonds or other evidences of debts or stocks, nor sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, barges, ships, other watercraft, and commercial fishing vessels of over five tons load displacement as registered with the U.S. Coast Guard and licensed by the State Department of Conservation and Natural Resources.

(2) Subject to taxation by the state at the rate fixed under and pursuant to subdivision (1) Section 40-23-2, in an amount equal to one-half of one percent of the gross proceeds of sales of such business, or, if applicable, such lesser rate as may then be in effect as determined by the governing body of the county pursuant to Section 45-39-245.48; provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of the business at the rate specified, when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as a retailer, on the gross sales of such business; and provided further, that where any used part including tires of an automotive vehicle or a truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or rebuilt part or tire, the aforesaid tax shall be paid on the net difference, that is, the price of the new or used part or tire sold less the credit for the used part or tire taken in trade. This provision shall not be construed to include batteries.

(b) There are exempted, however, from this section and from the computation of the amount of the tax authorized to be imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.

(c) Nothing in this subpart shall be construed to apply the tax authorized in this section to any transaction that is subject to taxation by the state pursuant to Section 40-23-2 other than subsection (1) thereof, or pursuant to Article 3, commencing with Section 40–23–100, of Chapter 23 of Title 40.



Section 45-39-245.42 - Authorization of levy of use tax.

(a) The governing body of the county is hereby authorized to levy and impose an excise tax, at the rate of one-half of one percent of the sales price of such property, or, if applicable, such lesser rate as may then be in effect as determined by the governing body of the county pursuant to Section 45-39-245.48, on the storage, use, or other consumption in the county of tangible personal property, not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft and commercial fishing vessels of over five tons load displacement as registered with the U.S. Coast Guard and licensed by the State Department of Conservation and Natural Resources, but if and only if:

(1) Such property is purchased at retail, on or after the effective date of such tax, for storage, use, or other consumption in the county on or after the effective date of such tax, and

(2) The storage, use, or other consumption of such property is subject to taxation by the state at the rate fixed under and pursuant to subsection (a) of Section 40-23-61.

(b) There are exempted from this section, and from the tax authorized to be imposed by this section, the storage, use, or other consumption of property the storage, use, or other consumption of which is presently exempted under the state use tax statutes from the state use tax. Subject to those exemptions, every person storing or using or otherwise consuming in the county tangible personal property purchased at retail on or after the effective date of such tax shall, to the extent provided hereinabove, be liable for the tax authorized to be imposed by this section, and such liability shall not be extinguished until the tax has been paid by such person.

(c) Nothing in this subpart shall be construed to apply the tax authorized in this section to any property, or any storage, use, or other consumption of property, that is subject to taxation by the state pursuant to Section 40-23-61 other than subsection (a) of Section 40-23-61, or pursuant to Article 3, commencing with Section 45-23-100, of Chapter 23 of Title 40.



Section 45-39-245.44 - Collection of taxes.

(a) The governing body of the county shall administer and collect the taxes herein authorized to be levied and collected, or shall cause such taxes to be administered and collected, pursuant to, and in accordance with, applicable provisions of Sections 11-3-11.2 and 11-3-11.3. Without limiting the generality of the foregoing, the governing body shall have the same rights, remedies, power, and authority, including the right to adopt and implement the same procedures, as would be available to the State Department of Revenue if the taxes herein authorized were being administered, enforced, and collected by the State Department of Revenue. The governing body may retain, as its fee for the cost of collecting all such taxes, an amount not to exceed three percent of the proceeds of all such taxes, or the county's actual cost of collection, whichever of the foregoing is less.

(b) With respect to the taxes herein authorized to be levied by it, the county shall be deemed to be a self-administered county, as that term is defined in Section 40-2A-3.



Section 45-39-245.45 - Enforcement; civil suit; taxes a lien.

The taxes authorized to be imposed by this subpart shall constitute a debt due the county and may be collected by civil suit, in addition to all other methods provided by law and in this subpart. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All the provisions of the revenue laws of the state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the taxes herein authorized to be levied. The governing body of the county shall have full authority to employ special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this subpart and otherwise to enforce this subpart, including the institution, prosecution, and defense of any litigation involving this subpart; and the governing body shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it hereunder.



Section 45-39-244.46 - Applicability of state sales and use tax statutes.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of monthly reports and keeping and preserving records with respect thereto, interest after the due date of the tax, penalties for failure to pay the tax, make reports, or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with this subpart, when applied to the sales taxes authorized to be levied in Section 45-39-245.41, shall apply to the sales taxes authorized to be levied in Section 45-39-245.41; and all provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making quarterly reports and keeping and preserving records with respect thereto, interest after the due date of the state use tax, penalties for failure to pay the tax, make reports, or otherwise to comply with the state use tax statutes, the promulgation of rules and regulations with respect to the state use tax and the administration and enforcement of the state use tax statutes, which are not inconsistent with this subpart, when applied to the use taxes authorized to be levied in Section 45-39-245.42, shall apply to the use taxes authorized to be levied in Section 45-39-245.42. All provisions of the state sales tax statutes and the state use tax statutes that are made applicable by this subpart to the taxes herein authorized to be levied and to the administration of this subpart are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-39-245.47 - Use of proceeds.

The entire proceeds derived by the county from the taxes herein authorized to be levied, including any income derived from the investment of such proceeds, shall be paid over and deposited, promptly upon receipt thereof, into a separate and distinct fund or account of the county, which shall be accounted for as other county funds. The governing body of the county shall cause all such proceeds, less the cost of collection provided for in Section 45-39-245.44, and any other expenses that may be lawfully payable by such governing body out of such proceeds, to be transferred and deposited, not more than 30 days after receipt thereof by the county, into the Shoals Economic Development Fund; and such proceeds shall thereafter be applied and used by the committee and the authority only for the purposes, and otherwise in compliance with all the requirements, specified, or to be specified, in Subpart 2, commencing with Section 45-17-91.20, of Part 2 of Article 9 of Chapter 17 of this title.



Section 45-39-245.48 - Effective date; reduction in rates of taxes; termination of levy of taxes.

(a) If the governing body of the county elects to levy or impose any of the taxes herein authorized to be levied and imposed, it shall specify, as the effective date of such levy, the first day of the second calendar month next following that during which such levy is made; provided, that such governing body may not levy or impose any such taxes unless the effective date of such levy is the same as the effective date of the levy, by the governing body of Colbert County, of any of the taxes authorized to be levied and imposed pursuant to Part 4, commencing with Section 45-17-243, of Article 24 of Chapter 17 of this title.

(b) The governing body of the county may, at any time and from time to time after the levy of any of the taxes herein authorized, but subject to succeeding provisions of this section, and subject to constitutional limitations on the impairment of contracts,

(1) Reduce the rate at which any of such taxes is levied below the rate specified in either Section 45-39-245.41 or Section 45-39-245.42, whichever is applicable, or

(2) Terminate any of the taxes herein authorized to be levied by it. However, notwithstanding any such reduction in rate, the governing body of the county may again thereafter from time to time increase the rate of such levy, but in no event may such rate exceed the applicable rate specified in Section 45-39-245.41 or Section 45-39-245.42, as the case may be. Further, notwithstanding any such termination, the governing body of the county may again thereafter from time to time levy and impose any such taxes, subject to this subpart.

(c) No tax levied hereunder may be either reduced in rate or terminated by the county, as authorized in the preceding provisions of this section, prior to the tenth anniversary of the effective date of the levy of such tax. In addition, if there are at the time outstanding and unpaid any bonds, warrants, notes, or other securities or obligations issued by either the county, Colbert County, the authority, or any other public body, and which by their terms are payable, in whole or in part out of, or secured by a pledge of, any revenues or proceeds from any of such taxes, then

(1) None of such taxes may then be terminated by the county, and

(2) The county may not then reduce the rate of any such taxes if as a consequence thereof the issuer of such bonds, warrants, notes, or other securities or obligations would not be able to provide for payment in full of all principal of and interest, and premium, if any, on such bonds, warrants, notes, or other securities or obligations, in accordance with their terms.

(d) None of the taxes herein authorized may at any time be either reduced in rate or terminated by the county unless, simultaneously with such reduction in rate or termination, as the case may be, all the aforesaid taxes then levied by Colbert County are also reduced in rate to the same extent and in the same manner, or terminated, as the case may be, by the governing body of Colbert County, it being the intent of this subpart that the taxes herein authorized to be levied by the county and those authorized as aforesaid to be levied by Colbert County shall be levied only during the same period or periods, in the same amounts or at the same rates, as the case may be, and on or with respect to the same subjects of taxation.

(e) In the event that any or all such taxes are so terminated, any proceeds thereof that are at the time on deposit in the Shoals Economic Development Fund, or that are thereafter received, shall be held in the Shoals Economic Development Fund and expended by the committee and the authority only for purposes for which such proceeds may lawfully be expended.



Section 45-39-245.49 - No abatement of taxes.

Notwithstanding any provision of law to the contrary, none of the taxes herein authorized to be levied and collected may be abated by any governmental or other public body pursuant to the provisions of Chapter 9B of Title 40.









Part 7 - Tennessee Valley Authority in Lieu of Taxes.

Section 45-39-246 - Distribution of payments.

(a) In Lauderdale County, the payments made to the county commission as authorized in Section 40-28-2 shall be distributed by the county commission as follows: 10 percent of the payments shall be distributed to the county to be used in the county road and bridge fund; 30 percent of such payments shall be disbursed on the same formula as school funds according to the State Department of Education’s current expense ratio are apportioned to the two local school systems - the Lauderdale County Board of Education, and the Florence Board of Education; 60 percent of the payments shall be distributed to the county general fund and the general funds of the City of Florence, the City of Rogersville, the City of Lexington, the City of Killen, the City of Anderson, the City of St. Florian, and the City of Waterloo. The county shall share the 60 percent with the cities in the same ratio that the population of each named city bears to the population of the entire county.

(b) Notwithstanding the provisions of subsection (a), after the establishment of an agriculture authority in the county, the county commission shall annually distribute one million two hundred thousand dollars ($1,200,000) to the authority; however, the percentages for the distribution of the balance of the payments shall remain the same for the entities listed in subsection (a).









Article 25 - Utilities.

Part 1 - Cable and Telecommunication Systems.

Section 45-39-250 - Definitions.

As used in this part, the following terms shall have the following meanings:

(1) ALARM MONITORING SERVICE. A service that uses a device located at a residence, place of business, or other fixed premises for both of the following purposes:

a. To receive signals from other devices located at or about the premises regarding a possible threat at the premises to life, safety, or property, from burglary, fire, vandalism, bodily injury, or other emergency.

b. To transmit a signal regarding any threat by means of transmission facilities of a municipality, municipal instrumentality, local exchange carrier, or one of its affiliates to a remote monitoring center to alert a person at the center of the need to inform the customer or another person or police, fire, rescue, security, or public safety personnel of the threat, but does not include a service that uses a medical monitoring device attached to an individual for the automatic surveillance of an ongoing medical condition.

(2) CABLE SERVICE. A service that provides both of the following:

a. The one-way or bidirectional transmission to subscribers of video programming or other programming service.

b. Subscriber interaction, if any, which is required for the selection or use of the video programming or other programming service, and shall include, without limitation, digital services, utilization of fiber optics, broadband services, use of data packets, and use of wireless methods to provide cable service.

(3) CABLE SYSTEM. A facility, consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service which includes video programming and which is provided to multiple subscribers within a community, but the term does not include any of the following:

a. A facility that serves only to retransmit the television signals of one or more television broadcast stations.

b. A facility of a common carrier which is subject, in whole or in part, to the provisions of subchapter II of Chapter 5 of Title 47, U.S.C., as the provisions thereof read on February 1, 2000, except that the facility shall be considered a cable system to the extent the facility is used in the transmission of video programming directly to subscribers, unless the extent of the use is solely to provide interactive on-demand services.

c. An open video system that complies with 47 U.S.C. § 573, as the provisions thereof read on February 1, 2000.

d. Any facilities of any electric utility used for operating its electric utility system.

(4) CUSTOMER PREMISES EQUIPMENT. Equipment employed on the premises of a person, other than a telecommunications service provider, to originate, route, or terminate telecommunications.

(5) INTERACTIVE COMPUTER SERVICE. Any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and the systems operated or services offered by libraries or educational institutions.

(6) INTERNET. The international computer network of both federal and non-federal interoperable packet switched data networks.

(7) MUNICIPAL INSTRUMENTALITY or INSTRUMENTALITY OF A MUNICIPALITY. Any one or more public corporations incorporated pursuant to any of the following:

a. Article 9, commencing with Section 11-50-310, of Chapter 50, Title 11, as amended.

b. Article 15, commencing with Section 11-50-490, of Chapter 50, Title 11, as amended.

c. Chapter 7, Title 39, as amended.

d. A local act providing that the governing body of the public corporation is to be appointed by the governing body of a municipality and that the public corporation is authorized to furnish electric service to consumers for ultimate consumption.

e. Chapter 50A, Title 11, as amended.

(8) MUNICIPALITY. Any incorporated city or town in Lauderdale County.

(9) TELECOMMUNICATIONS. The transmission, between or among points specified by the user, of information of the user’s choosing, without change in the form or content of the information as sent and received.

(10) TELECOMMUNICATIONS CARRIER. Any provider of telecommunications services, except that the term does not include aggregators of telecommunications services as defined in 47 U.S.C. § 226 as the provisions thereof read on February 1, 2000.

(11) TELECOMMUNICATIONS EQUIPMENT. Equipment, other than customer premises equipment, used by a provider of telecommunications to provide telecommunications services, and includes software integral to the equipment, including upgrades.

(12) TELECOMMUNICATIONS SERVICE. The offering of telecommunications, including servicing and repairing related equipment, for a fee directly to the public, or to the classes of users as to be effectively available directly to the public regardless of the facilities used, including, but not limited to, voice, data, imaging, and video transmissions and local telephone exchange service.



Section 45-39-250.01 - Authority to operate cable, telecommunication, etc., systems.

In addition to all other power, rights, and authority heretofore granted by law, municipalities and municipal instrumentalities in Lauderdale County may acquire, establish, purchase, construct, maintain, enlarge, extend, lease, improve, and operate cable systems, telecommunications equipment, and telecommunications systems, and furnish cable service, interactive computer service, and Internet access and other Internet services and telecommunications service, or any combination thereof, to the inhabitants of the municipality and surrounding territory. Notwithstanding any other provision of this part, municipalities and municipal instrumentalities in Lauderdale County may furnish to the inhabitants of the municipality in Lauderdale County and surrounding territory: Internet access and other Internet services; meter reading services; appliance, equipment, or facilities monitoring; alarm monitoring service and other security monitoring; surveillance or monitoring services; and billing and financial services. The governing body of any municipality in Lauderdale County, by ordinance to be entered on its minutes, and any municipal instrumentality in Lauderdale County, by appropriate action of its governing body to be entered on its minutes, also may lease to others any of its cable system and telecommunications equipment not needed for public or municipal purposes and may couple the lease with the provision of cable service, interactive computer service, and Internet access and other Internet services and telecommunications service, or any combination thereof. A lease made by the mayor in accordance with the ordinance or by the duly authorized officer, officers, or agents of the municipal instrumentality in Lauderdale County, shall be binding for the term specified in the lease, not to exceed a period of 25 years. Any municipality or municipal instrumentality in Lauderdale County which acquires a cable system, telecommunications equipment, or telecommunications systems for purposes of furnishing cable service, interactive computer service, and Internet access and other Internet services and telecommunications service, or any combination thereof, to others shall provide, to any requesting telecommunications carrier for the provision of a telecommunications service, nondiscriminatory access to any of the municipality's or municipal instrumentality's telecommunications equipment not needed for public or municipal purposes or used by the municipality or municipal instrumentality in the provision of telecommunications service to others on an unbundled basis at any technically feasible point on rates, terms, and conditions that are just, reasonable, and nondiscriminatory. A municipality or municipal instrumentality in Lauderdale County shall make available any of its telecommunications equipment not needed for public or municipal purposes or used by the municipality or municipal instrumentality in the provision of telecommunications service to others on an unbundled basis to requesting telecommunications carriers upon the same terms and conditions as the telecommunications equipment is made available to other telecommunications carriers by the municipality or municipal instrumentality. Nothing contained in this part shall affect the authority of the state or local governmental agencies to manage the public rights-of-way or to require fair and reasonable compensation from telecommunications providers, on a competitively neutral and nondiscriminatory basis, for use of public rights-of-way.



Section 45-39-250.02 - Funding.

(a) In order to provide funds for payment of the costs of the acquisition, establishment, purchase, construction, maintenance, enlargement, extension, lease, or improvement of cable systems, telecommunications equipment, and telecommunications systems, municipalities and municipal instrumentalities in Lauderdale County, within the limitations applicable under the Constitution of Alabama of 1901, may become indebted in an amount not to exceed the costs and the costs incurred in issuing the indebtedness, and in evidence thereof issue the municipality’s or municipal instrumentality's warrants, bonds, or other evidences of indebtedness, as the case may be, in the manner, tenor, and form as may be otherwise provided by law, for the issuance of the municipality’s or municipal instrumentality's warrants, bonds, or other evidences of indebtedness generally. The warrants, bonds, or other evidences of indebtedness issued pursuant to this section shall be payable solely from the revenues derived or to be derived from the operation of the systems or equipment and shall not have a maturity longer than 30 years from the date thereof.

(b) In order to further secure the prompt and faithful payment of the principal of and interest on all of the warrants, bonds, or other evidences of indebtedness, the municipality or municipal instrumentality in Lauderdale County may execute a mortgage or deed of trust upon any or all of its cable system or telecommunications equipment and all property used in connection therewith, including the franchise or any part thereof.

(c) Any mortgage or deed of trust given by the municipality or municipal instrumentality in Lauderdale County pertaining to its cable system, telecommunications equipment, or telecommunications system, may contain terms, conditions, covenants, and warranties for the protection of the municipality or municipal instrumentality in Lauderdale County and holders of the warrants, bonds, or other evidences of indebtedness issued by the municipality or municipal instrumentality in Lauderdale County as may be determined and agreed upon by the governing body of the municipality or municipal instrumentality in Lauderdale County and the persons, firms, or corporations acquiring the warrants, bonds, or other evidences of indebtedness.

(d) The mortgage or deed of trust may provide that in the event of the foreclosure of the mortgage or deed of trust, the purchaser at foreclosure sale may acquire the right, privilege, and franchise of operating the cable system, telecommunications equipment, or telecommunications system that may be so sold or conveyed, and the purchaser or purchaser’s vendee may have the right, authority, and privilege to carry on and operate the cable system, telecommunications equipment, and telecommunications system, in the same manner, on the same terms, and to the same extent as the municipality or municipal instrumentality in Lauderdale County is authorized to operate same until the municipality or municipal instrumentality in Lauderdale County may redeem the cable system, telecommunications equipment, and telecommunications system, from a mortgage sale.

(e) The mortgage or deed of trust may provide that rates and charges shall be established and maintained sufficient to meet the costs of operation and maintenance and that the municipality or municipal instrumentality in Lauderdale County may pledge all of the receipts, earnings, and revenues from the operation of the cable system, telecommunications equipment, or telecommunications system for the payment of the warrants, bonds, or other evidences of indebtedness secured thereby.



Section 45-39-250.03 - Exercise of eminent domain.

In addition to all other powers, rights, privileges, and authority heretofore granted by law, in the exercise of the authority and power granted hereunder, municipalities and municipal instrumentalities in Lauderdale County may exercise all powers of eminent domain now or hereafter conferred on municipalities in this state. No municipality or municipal instrumentality shall acquire any cable system, telecommunications equipment, or telecommunications system or any part of any such system or equipment, including but not limited to poles, wires, conduits, transmitters, receivers, towers, appliances, or rights-of-way, through the exercise of the power of eminent domain.



Section 45-39-250.04 - Debt limitation.

No action taken pursuant to this part shall create or authorize the incurrence of a debt by any municipality in Lauderdale County within the meaning of any state constitutional provisions or statutory limitation on debts.



Section 45-39-250.05 - Construction and application.

This part shall be regarded as supplementary and additional to and cumulative of powers conferred by other laws and shall not be regarded as being in derogation of any powers now existing, including without limitation, powers previously conferred upon specific municipalities or municipal instrumentalities in Lauderdale County by local acts or other means.






Part 2 - Tennessee River Basin Preservation.

Section 45-39-251 - Transfer of water from Tennessee River Basin.

(a) This section shall apply only in Lauderdale County.

(b) The Legislature of the State of Alabama finds the following:

(1) It is in the best interest of the State of Alabama and the people of Lauderdale County to protect the Tennessee River and its watershed to promote the beneficial purposes of maintaining a clean drinking water supply, hydroelectric power generation, navigation, industry, agriculture, environmental quality, and recreation.

(2) The Tennessee River has been identified by the people of Alabama and the nation as a unique resource lying in seven states and by Congress through the establishment of a special authority known as the Tennessee Valley Authority (TVA) for the promotion of the best interests of the Tennessee Valley.

(3) That it is in the best interest of the people of the State of Alabama and Lauderdale County to protect and preserve the Tennessee River as set forth in this part in the absence of statewide legislation and that this part shall remain in effect until statewide legislation addressing interbasin transfers of water becomes effective.

(c) This part shall be known as the Lauderdale County Tennessee River Preservation Act.

(d) For the purposes of this part, the term Tennessee River Basin means the entire topographic extent of the watershed of the Tennessee River and all of its tributaries.

(e)(1) In Lauderdale County, no water may be withdrawn from the Tennessee River Basin for transfer to any other river basin outside of the Tennessee River Basin in an amount greater than the amount being withdrawn on June 6, 2007.

(2) For the purpose of this part, the amount of the existing transfer of water from the Tennessee River is 150 percent the average daily amount calculated for the highest continuous 90-day period from January 1, 2000, until June 6, 2007.









Article 26 - Zoning and Planning.






Chapter 39A - LAUDERDALE COUNTY MUNICIPALITIES.

Article 1 - Florence.

Part 1 - Alcoholic Beverages.

Section 45-39A-10 - Regulation of sale and consumption of alcoholic beverages on Sunday.

(a) This section only applies in the City of Florence in Lauderdale County.

(b) The sale of alcoholic beverages for on-premises and off-premises consumption during certain hours after 12:00 p.m. on Sundays is authorized within the corporate limits of the City of Florence. The governing body of the City of Florence, by ordinance, may regulate and permit the sale of alcoholic beverages for on-premises and off-premises consumption after 12:00 p.m. on Sundays by properly licensed retail licensees of the Alcoholic Beverage Control Board.



Section 45-39A-10.01 - Sale of draft or keg beer or malt beverages.

(a) This section only applies within the corporate limits of the City of Florence.

(b) The sale of draft or keg beer or malt beverages for on-premises consumption by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within the corporate limits of the city. The sale of draft or keg beer or malt beverages for off-premises consumption in kegs by retail licensees of the Alabama Alcoholic Beverage Control Board is authorized within the corporate limits of the city only if such beverages are sold in kegs. The city council, by ordinance, may implement this section.

(c) All ordinances relating to the sale, consumption, and possession of bottled or canned beer shall apply to draft or keg beer or malt beverages.






Part 2 - Civic Center.

Section 45-39A-11 - Definitions.

(a) The words and terms defined in this section when used in this part shall have the meanings respectively ascribed to them herein, unless it is apparent from the context that a different meaning is intended.

(1) AUTHORITY. The Civic Center Authority created by this part.

(2) MAYOR. The mayor or other chief executive officer of a municipality.

(3) PERSON. Includes a natural person, a corporation, a partnership, an association, or any other entity.

(b) The masculine shall include the feminine and neuter; and the neuter shall include the masculine and the feminine.



Section 45-39A-11.01 - Legislative findings.

The Legislature hereby finds and determines that the following conditions exist: (1) That it is to the interest of the citizens of the City of Florence that there be established in that city a civic center; (2) that such civic center will be a great cultural asset and constitute a great civic betterment for all of the people of Florence; and (3) that it is desirable that there be established to operate, control, and manage the civic center a public corporation created by this part, vested with the powers conferred on the corporation by this part. The Legislature declares that it is the purpose of this part to facilitate, in the manner hereinafter prescribed, the establishment, maintenance, and operation of a civic center in the City of Florence and to provide for the operation and management of such civic center by the public corporation created by this part.



Section 45-39A-11.02 - Civic Center Authority - Creation; composition.

(a) There is hereby established a public corporation for the purposes hereinafter specified, which corporation shall be vested with the powers conferred upon it by this part. The public corporation is at times hereinafter referred to as the authority.

(b) Subject to the conditions and qualifications hereinafter stated, the name of the corporation shall be Civic Center Authority of the City of Florence. The board of directors of the authority may choose some name other than that above specified at any time it elects to do so; provided, however, that if the board of directors chooses any other name there shall be filed for record in the office of the judge of probate of the county a copy of the resolution of the board of directors stating the name adopted by the authority, which resolution shall be followed by a certificate, signed by the chair of the board of directors, stating the date on which the resolution was adopted and stating that the copy of the resolution preceding the certificate is a true and correct copy of the resolution adopted by the board of directors.

(c) The affairs of the authority shall be managed and controlled by a board of directors consisting of five members. Three members shall be appointed by the city council for a period of four years and two members shall be appointed by the mayor for a period of five years. The chair of the board shall be elected by the board after all five members have been appointed and have qualified and shall serve as chair until the expiration of the term he or she is then currently serving as a member of the board.

(d) No person shall be appointed as a member of the board of directors of the authority unless he or she is a qualified elector of the municipality. The members of the board of directors shall serve without compensation except that they shall be reimbursed for actual expenses incurred in and about the performance of their duties hereunder.

(e) In case a directorship held by an appointed director becomes vacant during his or her term a successor to him or her shall be appointed in the same manner in which the person vacating the directorship was appointed. The successor shall be appointed for the remainder of the term during which the vacancy occurred; provided, however, that if a person is elected to any vacant directorship during the last six months of any term he or she shall be deemed appointed for the remainder of such term and for the next succeeding term of such directorship.



Section 45-39A-11.03 - Civic Center Authority - Powers; officers, contracts.

(a) The power of the authority shall be vested in and exercised by a majority of the members of the board of directors; however, the board may delegate to one or more of its members or its officers, agents, and employees such duties as it may deem proper. The board of directors shall elect a vice chair of the board, who shall serve as chair in the event of the chair’s absence. The board of directors shall also elect a treasurer and a secretary. The same person may serve as secretary and treasurer. The secretary and treasurer may or may not be a member of the board. The treasurer shall act as custodian of all the funds, from whatever sources derived, received by the authority. The treasurer shall deposit the monies in a separate account or accounts in one or more bank or banks or trust companies which are duly qualified and doing business in the State of Alabama; provided, however, that the authority may by resolution or by trust indenture securing the issuance of bonds then authorized designate a fiscal agent or trustee who shall be a bank or trust company duly qualified to do business in the State of Alabama and upon such terms and conditions, and subject to such exceptions, if any, as may be specified in such resolution or trust indenture may authorize the fiscal agent or trustee to receive and disburse all funds applicable to payment of the sums.

(b) The treasurer of the authority shall execute a fidelity bond with a company authorized to write such bonds in the State of Alabama being surety thereon, which bond shall be in an amount approved by the board of directors of the authority.

(c) Contracts of the authority shall be executed in the name of the authority by the chair of the board of directors and attested by the secretary of the authority. Except for bonds, it is not required that the seal be impressed or printed on contracts. It is further provided hereby that, except for bonds, the board of directors may provide by resolution for a different form for the execution of contracts, and for the execution thereof by an officer or agent other than the chair and secretary. But in no event shall a contract, irrespective of its form and of the persons executing the same, be binding unless such contract was authorized or ratified by the board of directors.

(d) The authority shall have authority to hire an architect or architects and enter into contracts for their services in designing and supervising the construction of any building, civic center, auditorium, arena, convention hall, music hall, art museum, places of recreation, art exhibits, office buildings, and other structures that it shall desire to construct.



Section 45-39A-11.04 - Civic Center Authority - Construction, maintenance, etc., of civic center; powers.

(a) The authority shall be authorized to construct, maintain, control, operate, and manage a civic center in the City of Florence. The authority shall be authorized to construct, maintain, control, operate, and manage all or any of the following to be situated in the civic center: Buildings to provide offices to be used by the State of Alabama or by any agency, subdivision, or public corporation thereof or by the county or by one or more municipalities thereof for any municipal purpose otherwise authorized by law and buildings to house or accommodate public facilities of the State of Alabama or of any agency, subdivision, or public corporation thereof or of the county or of any one or more of the municipalities for any municipal purpose otherwise authorized by law; streets, boulevards, walkways, parkways, and parks; monuments, statues, and other structures beautifying the civic center; community houses or meeting houses and auditoriums; arenas; convention halls and convention sites; music halls and art museums; places of recreation; art exhibits and other exhibits for the advancement of the humanities and the cultural development and edification of the citizens of the county and of the municipalities located therein.

(b) The authority shall have the power to do all of the following:

(1) Sue and be sued.

(2) Acquire property and rights and interests in property by gift, lease, or purchase or by the exercise of eminent domain.

(3) Have a seal and alter the same at pleasure.

(4) Appoint officers, agents, employees, and attorneys, and to fix their compensation.

(5) Make bylaws for the management and regulation of its affairs.

(6) Make contracts, and to execute all instruments necessary or convenient to lease or purchase and own real or personal property to be used for the furtherance of the purposes for the accomplishment of which the Authority is created.

(7) Arrange, sponsor, and conduct programs and exhibits in the civic center for the advancement of the cultural, civic, and scientific interests and welfare of the citizens of the county and of the municipalities thereof and for the advancement of the humanities.

(8) Promote, sponsor, and operate in the civic center exhibitions and recreational activities.

(9) Charge fees for admission.

(10) Lease or sublease to the State of Alabama or any agency, political corporation, or subdivision thereof, or to the county or to any municipality of the county, or to other persons any property owned or leased by or under control of the authority; to purchase or lease real property and rights or easements therein necessary or convenient for its corporate purposes and to use the same so long as its corporate existence shall continue.

(11) Accept or receive gifts, bequests, and devises.

(12) All things necessary or convenient to carry out the powers expressly given herein.

(c) For the aforesaid purposes and for no other purposes the authority shall be authorized to use and apply the proceeds of any taxes which the Legislature provides shall be payable to the authority.

(d) Subject to the conditions stated hereinbelow, the county and each municipality thereof are authorized, but not required: To lease, sell, donate, or otherwise convey to the authority real or personal property, including park properties, without authorization by election of the qualified voters of the county or of the municipality; and to appropriate public funds of the county or of the municipality, as the case may be, to the authority, to be used by the authority for purposes hereinabove enumerated. The county shall not lease, sell, donate, or convey any property to the authority, or appropriate any money to the authority, unless the governing body of the county has determined that such lease, sale, donation, conveyance, or appropriation will benefit the people of the county to such an extent as to fully warrant and justify the lease, sale, donation, conveyance, or appropriation; and no municipality shall lease, sell, donate, or convey any property to the authority or appropriate any money to the authority unless the governing body of the municipality has determined that such lease, sale, donation, conveyance, or appropriation will benefit the people of the municipality to such an extent as to fully warrant and justify the lease, sale, donation, conveyance, or appropriation.

(e) The authority shall be authorized to invest any of its funds not needed to meet disbursements, in bonds or obligations of the United States of America or to deposit such funds in any bank or building and loan association, provided such deposit is fully insured by a federal corporation or agency of the federal government insuring deposits in financial institutions, or secured by a deposit of bonds or obligations of the United States of America.

(f) This part shall not be construed to limit the right, power, or authority of any municipality to operate facilities similar to the facilities provided for by this part. Without limiting the generality of the next foregoing sentence, it is expressly provided that this part shall not in any way affect any auditorium, art museum, or other facility presently owned or hereafter acquired by any municipality, whether situated in the civic center or elsewhere.



Section 45-39A-11.05 - Civic Center Authority - Revenue bonds.

(a) Subject to the conditions, qualifications, and restrictions set forth in subsection (e), the authority shall have the power to borrow money and to issue revenue bonds as evidence of money so borrowed, which bonds shall be payable solely from taxes made payable to the authority by an act of the Legislature heretofore or hereafter adopted and from the revenues of the authority derived from the activities, operations, and enterprises in which the authority is hereby authorized to engage. As security for any money so borrowed, together with interest thereon, and any obligations incurred or assumed, the authority, in its discretion, may mortgage, pledge, or otherwise transfer and convey its real, personal, and mixed property, or any part or parts thereof, whether then owned or thereafter acquired, including any franchises then owned or thereafter acquired, and all or any part of the taxes payable to the authority under any act of the Legislature heretofore or hereafter adopted and all or any part of revenues derived from the activities, operation, and enterprises in which the authority lawfully engages. In the resolution authorizing such revenue bonds or the mortgage given to secure the payment thereof, the authority, in addition to its other powers, shall have the power to agree with the several holders of such bonds and to make, enter into, and perform covenants and agreements as to any of the following:

(1) The custody, security, use, expenditure, or application of the proceeds of the bonds.

(2) The conduct, management, and maintenance of the properties held by the authority or of the activities, operations, and enterprises then or thereafter conducted by the authority.

(3) Insurance of the properties of the authority.

(4) Restrictions on the exercise of the powers of the authority to dispose, or to limit or regulate the use, of all or any part of the properties of the authority.

(5) The payment of the principal of or interest on the bonds, the rank or priority of any such bonds as to any lien or security, or the acceleration of the maturities of any such bonds.

(6) The use and disposition of any moneys of the authority, including taxes payable to the authority under any act of the Legislature heretofore or hereafter adopted and revenues derived or to be derived from the activities, operations, and enterprises of all or any part of the properties of the authority, including any part or parts theretofor constructed or acquired and any parts, extensions, replacements, or improvements thereof thereafter constructed or acquired.

(7) Pledging, setting aside, depositing, or trusteeing all or any part of the revenues or other moneys of the authority to secure the payment of the principal of or interest on the bonds, or the payment of expenses of operation or maintenance of the properties of the authority.

(8) The setting aside of the taxes payable to the authority under any act of the Legislature heretofore or hereafter adopted and/or use of the revenues or the moneys of the authority or reserves and sinking funds, and the source, custody, security, regulation, application, and disposition thereof.

(9) The assumption or payment or discharge of any indebtedness, liens, or other claims relating to any part of the properties of the authority or any obligations constituting, or which may constitute, a lien on such properties or any part thereof.

(10) Limitations on the issuance of additional bonds, notes, or other evidences of indebtedness or upon the incurrence of indebtedness of the authority.

(11) Payment of costs or expenses incident to the enforcement of the bonds or of the provisions of such resolution or mortgage, of any covenant or agreement with the holders of the bonds.

(12) The procedure, if any, by which the terms of any covenant or agreement with, or duty to, the holders of the bonds may be amended or abrogated, the amount of bonds, the holders of which must consent thereto, and the manner in which such consent may be given or evidenced.

(13) The terms and conditions upon which the holders of the bonds, or any proportion of them, or any trustees therefor, shall be entitled to the appointment of a receiver by any court of competent jurisdiction, which receiver may enter and take possession of the properties of the authority and operate and maintain the same and prescribe rates, rents, fees, or charges, and collect, receive, and apply all revenue arising from the operation of such properties in the same manner as the authority itself might do.

(14) Any other matter or course of conduct which, by recital in such resolution or mortgage is declared to further secure the payment of the principal of or interest on the bonds.

(b) All such provisions of the resolution or mortgage and of such covenants and agreements, shall constitute valid and legally binding contracts between the authority and the several holders of the bonds, regardless of the time of issuance of such bonds, and shall be enforceable by any such holder or holders by mandamus or other appropriate action, suit, or proceeding at law or in equity in any court of competent jurisdiction. The circuit court, or any other court of competent jurisdiction, shall have authority to appoint a receiver for the properties of the authority, upon the terms and conditions specified in the resolution authorizing the issuance of the bonds or in any mortgage securing the payment of the principal and interest thereof. Any mortgage given as security for the payment of the bonds may contain such agreements as the authority shall deem advisable respecting the rights and duties of the parties to such instrument or for the benefit of whom such instrument is made, including the right to foreclose or to take possession without foreclosure. Revenue bonds issued under the authority of this section may be in such form and tenor, may bear such rate or rates of interest, and have such maturities and redemption privileges as the authority shall determine.

(c) Such bonds so issued may thereafter, from time to time, be refunded by the issuance or sale or exchange of refunding bonds at such times and in such forms and of such tenor, maturities, or rate or rates of interest as may be agreed upon by the authority and the holders of the bonds so refunded if such refunding is by exchange, and as may be determined by the authority if such refunding is by sale of refunding bonds. The authority may restrict the source of payment of such bonds and the security given therefor to whatever extent the authority shall deem advisable, but no such bonds shall purport to be effective to impose on the authority or its funds or property, any liability in excess of or inconsistent with the liability authorized to be incurred or assumed by this part, or any liability inconsistent with or prohibited by any provision of the Constitution of Alabama of 1901. Such borrowing may be effected by sale of such bonds at public sale in such manner and from time to time as may be determined by the authority to be most advantageous, and the authority may pay all expenses, premiums, and commissions which the authority may deem necessary and advantageous in connection with any such financing. All such bonds shall be regarded as negotiable instruments. All bonds and interest payable thereon and all instruments executed as security therefor shall be exempt from all taxation under the laws of the State of Alabama. Neither the county nor any municipality of the county shall in any event be liable for any money so borrowed; and no indebtedness of the authority shall ever be held to be an indebtedness of the county or of any municipality of the county. The bonds provided for herein shall be issued in the name of the authority and shall be executed in such name by the chair of the board of directors, attested by the secretary of the board, and thereupon shall be impressed or printed the corporate seal. Coupons attached to the bonds may be executed solely by impressing or printing thereon the facsimile signature of the chair.

(d) The impressing or printing of a facsimile seal of the authority shall be sufficient; but no seal on the coupons shall be required.

(e) The power vested in the authority to pledge taxes required by this part to be paid to the authority or to pledge revenue of the authority shall not be construed as undertaking or purporting to empower the authority to pledge any tax or any revenue if such pledge is prohibited by any provision of the Constitution of Alabama of 1901. It is expressly provided, however, that the authority shall have the power to pledge any tax paid to the authority or revenue of the authority, the pledge of which is authorized by the Constitution of Alabama of 1901.






Part 3 - Education.

Section 45-39A-12 - Board of Education - Creation; composition.

If the majority of electors voting vote in favor of changing to an elected board, an elected board of education for the City of Florence shall be established. The board shall be called the Florence City Board of Education. The board shall be composed of six members, with one member being elected from each of the six city council districts by a majority of the qualified electors voting who reside in the district.



Section 45-39A-12.01 - Board of Education - Districts.

A member shall reside in the district which the member represents during the entire term of office. If a member leaves the district he or she represents, that position on the board shall be considered vacant and shall be filled pursuant to Section 45–39A–12.05. If the boundaries of a city council district change, the corresponding board of education district shall automatically change accordingly for the next election of the city board of education. If redistricting places an incumbent board member outside of his or her district, the member shall nevertheless continue to serve the remainder of the term to which he or she was elected or appointed.



Section 45-39A-12.02 - Board of Education - Qualifications of members.

A candidate for each place on the board of education shall be at least 21 years of age, a registered voter, a resident of the board of education district which he or she seeks to represent on the board for at least six months immediately preceding the deadline date for qualifying as a candidate, and shall not be an employee of the board or have a record of conviction for any crime involving moral turpitude. Each candidate shall pay a qualifying fee in an amount equal to that paid for candidates for general municipal elections.



Section 45-39A-12.03 - Board of Education - Education of members.

(a) The Florence City Council shall take necessary steps to ensure that this part complies with the Federal Voting Rights Act of 1965, as amended.

(b) The Florence City Council shall call an election to elect the initial members of the board of education. This election shall be held on the fourth Tuesday in August 2001. The initial runoff election, if necessary, shall be held three weeks later on Tuesday, September 18, 2001.

(c) The initial election and the initial runoff election, if necessary, and all subsequent elections held pursuant to this part shall be conducted, the vote canvassed, and the results declared in the same manner as provided for other general municipal elections, unless otherwise required in this part.

(d) The initial elected members of the board of education shall assume office on the first Monday in October 2001, and shall serve initial terms of three years. Thereafter, terms of office shall be four years, coinciding with general municipal elections.



Section 45-39A-12.04 - Board of Education - Powers and duties.

(a) Upon the assumption of office of the initially elected members of the board of education, the Florence City Board of Education as provided in this part shall be constituted and the terms, powers, duties, responsibilities, and emoluments of office of the prior members of the board of education shall end.

(b)(1) Upon assumption of office of the initial elected members of the board of education, these members shall have the powers, authority, duties, and responsibilities as are otherwise provided by law for members of city boards of education as set forth in Chapter 11, commencing with Section 16-11-1 of Title 16.

(2) At the first meeting after the board takes office, and every year thereafter, the board shall by majority vote of those voting, select a chairand vice chair from among its members. The vice chair shall preside over meetings of the board in the absence of the chair.

(3) All property, records, supplies, and equipment of the prior board of education shall be vested in the board created by this part.

(c) The establishment of the board of education as provided in this part shall not affect or impair any of the following:

(1) Existing rights or privileges of employees of the board including, but not limited to, employment, personnel, salary, and retirement rights and privileges.

(2) Existing contractual obligations of the board of education.

(3) Existing civil and criminal actions.



Section 45-39A-12.05 - Board of Education - Vacancies.

A vacancy on the board of education shall be filled by appointment by a majority of the remaining members of the board of education for the unexpired term. The remaining members of the board shall fill the vacancy within 45 days after the vacancy occurs from qualified candidates who apply for the position on the board. If the vacancy is not filled by the remaining members of the board of education within 45 days, the city superintendent of education shall notify the State Superintendent of Education who shall fill the vacancy by appointment. A person filling a vacancy on the board shall reside in the district which the vacating member represented.



Section 45-39A-12.06 - Board of Education - Compensation.

The compensation for each member of the board of education shall be in an amount as provided by state law, payable from city school system funds.



Section 45-39A-12.07 - Board of Education - Auditing of records.

An annual audit of the financial records of the city school system and of the board of education shall be conducted by an independent licensed certified public accountant, selected by the board, who has an office located in the City of Florence. The audit results shall be made a matter of public record. All monies of the school system shall be accounted for whether reserved for capital outlay or held for any other purpose.



Section 45-39A-12.08 - Board of Education - Unexcused absence of members.

Any member of the board of education who fails to attend more than two regularly scheduled monthly board meetings without an authorized excused absence as recognized by the board through written policy shall receive a written request from the city superintendent of education to attend the meetings. If the board member persists in his or her unexcused absence for two additional regularly scheduled monthly board meetings, then the position shall be declared vacant by the chair of the board, subject to review and approval by the city council.



Section 45-39A-12.09 - Board of Education - Chair.

The chair of the board shall have all of the following duties:

(1) To preside over all board meetings.

(2) To set the meeting dates and times of all board meetings consistent with state law. The chair shall endeavor to set meeting times at 7:00 p.m. or at a similar time which will afford citizens the best opportunity to attend.

(3) To set the agenda of the board meetings in consultation with the city superintendent of education.

(4) To ensure proper and adequate notice to the public for public hearings on the budget of the school system.

(5) To maintain order at all board meetings.

(6) To assist the superintendent in seeking public input into the operations and support of the city school system.

(7) To vote on all matters which come before the board if he or she so desires.

(8) To ensure due process for the employees of the city school system according to duly adopted written policies and applicable state laws.

(9) To promote the city school system as authorized by the board.



Section 45-39A-12.10 - Board of Education - Liability of members.

Members of the Florence City Board of Education shall be immune from any civil liability whatsoever, be it in contract, tort, or otherwise, for any actions taken in their official capacity as members of the board.






Part 4 - Employees.

Section 45-39A-13 - Police and fire departments under civil service.

The Board of Commissioners of the City of Florence is authorized and empowered at any time subsequent to September 25, 1997, to put into force and effect an ordinance or ordinances governing the police and fire departments of the city as provided in this part; but this part shall have no effect excepting as an authority for the City of Florence to take such action. The police department and the fire department and all officers and members of the departments, in Florence, Alabama, including the chiefs of the departments, shall be governed by civil service regulations under the direction and supervision of a board as hereinafter provided, and all persons who may hereafter be elected or appointed as officers or members of such departments, or either of them, or who may hereafter be employed in either of the departments as members thereof, shall thereafter remain and continue in their respective employments of the city during good behavior, efficiency, and obedience to such reasonable rules and regulations as may, from time to time, be prescribed by the civil service board, which is herein provided for, and as is hereafter provided. Nothing herein contained shall be construed to prevent or preclude the removal of any officer or member of either of the departments by the civil service board in the manner hereafter prescribed.



Section 45-39A-13.01 - Definitions.

With reference to the police department the following definition shall apply as used herein: The word patrolman shall mean and apply to all motorcycle officers, drivers of automobiles used by the police department, and all other members of the police department below the grade of sergeant but shall not include detectives. The word officer shall mean and apply to all members of the police department of the grade of sergeant, detective, captain, assistant chief of police, and chief of police. The words members of the police department shall mean and include all officers, patrolmen, and detectives, and wardens, if detailed to warden's duty from the ranks of patrolman or officers. With reference to the fire department the following definitions shall apply as used herein: The words members of the fire department shall mean and include the chief of the fire department, assistant chiefs of the fire department, captains, lieutenants, engineers, assistant engineers, and firemen and all others who are regularly carried on the pay roll of the fire departments except hostlers and helpers; and in addition to those specifically named hereinbefore as members of the departments, such others as the board may find and designate to properly be such members, respectively.



Section 45-39A-13.02 - Composition of civil service board.

The civil service board shall consist of five members to be appointed by the members of the City Council of the City of Florence. In each year the city council shall appoint one person as the successor to the member of the civil service board whose term shall expire that year. The person so appointed shall hold office for a term of five years from and including the first Tuesday after the first Monday of April of the year and until his or her successor shall be appointed and qualify for office. Appointments to fill vacancies on the board shall be for the unexpired term. Any member of the board whose term shall expire shall be eligible to reappointment. Three members of the board shall constitute a quorum. No person shall be eligible to be a member of the civil service board who shall not, at the time of his or her appointment, be over 25 years of age and an actual resident in and a qualified voter of the city. No person shall be eligible to be a member of the board who holds any office of profit under the city, county, or state.



Section 45-39A-13.03 - Rulemaking authority.

The civil service board shall make rules and regulations to carry out the purpose of this article, and for examinations, appointments, and removals in accordance with its provisions and the board, from time to time, may make changes in the existing rules. The chief of police and the chief of the fire department, from the membership of their respective departments, shall recommend for promotion such person or persons as the occasion may call for to fill any vacancy or vacancies that may occur in the respective departments, and all such vacancies shall be filled and all such promotions shall be made by the civil service board. The board may make rules and regulations relating to the eligibility for promotion. The chief of the police department and the chief of the fire department shall have authority in their respective departments to demote any member of the respective departments by and with the consent and approval of the civil service board, provided however, that upon written demand filed with the civil service board within five days from the date of the order of demotion the person whom it is proposed to demote shall be given a public hearing by the civil service board before any order of demotion shall be final. The chief of the police department and the chief of the fire department shall have authority to suspend any member of their respective departments pending the hearing by the civil service board. In the event any vacancy shall occur in the office of chief of the police department or chief of the fire department such vacancy shall be filled by the civil service board. In the event there is a reduction in the number of firemen or policemen employed by the city, the person last employed shall be the first to be dropped, and so on in succession; provided that the number of patrolmen in the police department who are qualified as motorcycle patrolmen shall not thereby be reduced below the number which may from time to time be determined by the board of commissioners of the city as needed for motorcycle patrolmen; provided, further, that the number of persons in the fire department who are qualified as mechanics shall not thereby be reduced below the number which may from time to time be determined by the board of commissioners of the city as needed for mechanics in the department. The civil service board may at any time, upon the request of the governing authority of the City of Florence, shown by resolution, discharge from employment the chief of police and the chief of the fire department or any number of either the police or fire departments.



Section 45-39A-13.04 - Application and examination.

All applicants for a place or position on the police force or fire department, as the case may be, shall file their application in writing with the civil service board, the applications to be on the blank forms furnished by the board, and all applicants shall be subject to examination, which shall be public, competitive, and open to all citizens of the United States, with specified limitations as to age, residence, health, habits, and moral character. The examinations shall be practical in their character, and shall relate to those matters which shall fairly test the relative capacity of the persons examined to intelligently discharge the duties of the position to which they aspire.



Section 45-39A-13.05 - Examinations; fee.

The board shall control all examinations, and whenever an examination is to take place, shall conduct the examination. Every applicant for examination shall pay to the city clerk the sum of one dollar fifty cents ($1.50), and the receipt therefor shall be attached to his or her application.



Section 45-39A-13.06 - Vacancies.

The chief of police, as far as the police department be concerned, and the chief of the fire department, as far as the fire department be concerned shall notify the civil service board of vacancies in the ranks of patrolmen or firemen, respectively, and the board shall furnish the respective chiefs with the name and address, or names and addresses, of the candidate or candidates standing highest on the eligible list, and same shall receive the appointment or appointments to fill the vacancy or vacancies. All appointments shall be on probation for a period of six months from date of appointment. Before the expiration of the period of probation, the chiefs of fire and police departments, respectively, may, by and with the consent of the board, discharge any probationer in his or her respective department upon assigning in writing the reasons therefor to the board. If a probationer be not discharged before the expiration of his or her probation, his or her appointment shall be deemed complete.



Section 45-39A-13.07 - Emergency appointment.

The civil service board, in an emergency, or in cases where it deems proper, may authorize the chief of police to appoint for temporary service such number of police officers as in the opinion of the board of commissioners of the city the existing conditions demand. All officers so appointed shall be furnished with badges, the badge to be different in size and design from the regulation badges used by the regular members of the police and detective force, and shall have the words special officer across the face of them in large letters. The chief of police shall furnish the board with the names and addresses of all persons to whom he or she has issued special badges, and at the expiration of their appointment shall cause all such badges to be taken up. It shall be unlawful for any person to have in his or her possession any commission or any badge of a police officer of the city unless same has been issued to him or her by the civil service board.



Section 45-39A-13.08 - Badges for use of regularly employed police officers or detectives.

It shall be a violation of this part for any official, officer, or other person to issue, give, or lend one of the regulation police or detective badges to any person other than a regularly employed police officer or detective of the city.



Section 45-39A-13.09 - Election of chair.

The civil service board shall elect one of their members as chair who shall hold office as chair at the pleasure of the board. The civil service board shall hold regular meetings on the third Mondays in January, April, July, and October for the transaction of business and may hold special, adjourned, or called meetings at any time. All meetings of the board shall be held in the city hall unless otherwise provided by the board.



Section 45-39A-13.10 - Recordkeeping.

The civil service board shall keep minutes of their meetings and records of all business transacted by them at each and every meeting. All minutes and records shall be open for inspection at all times by the chief of police, chief of the fire department, and any member of the city council or other governing body of the city in which same may exist.



Section 45-39A-13.11 - Compensation.

The compensation of the civil service board shall be one hundred dollars ($100) per month. The mayor and the city council, or other governing body of the city shall provide for the salaries and expenses of the civil service board, and shall provide in the annual budget of all cities coming within this part an estimated appropriation sufficient to cover the salaries and expenses of the board.



Section 45-39A-13.12 - Political recommendations.

No recommendation by any officer or official, whether the officer or official be a city, county, state, or national officer or official, shall be considered by any person concerned in any examination or appointment under this part, except as to the general moral character of the applicant.



Section 45-39A-13.13 - Violations.

Any person in the service of the city by appointment under civil service rules who shall wilfully, or through culpable negligence, violate this part, and who shall be found guilty after a trial before the civil service board shall be dismissed from the service of the city, and shall not be subject to reappointment for two years. Any officer or employee of the city other than those holding office under the civil service rules, who shall wilfully or through culpable negligence, violate this part, shall be guilty of a misdemeanor, and on conviction shall be fined in a sum not less than fifty dollars ($50), nor more than five hundred dollars ($500), unless same be otherwise provided therein, and the office so held by such person, by force of such conviction, shall be rendered vacant, and such person shall not again be allowed to hold any office or place of employment under the city thereafter for two years. Any other person who shall wilfully, or through culpable negligence violate this part shall be guilty of a misdemeanor, and shall on conviction be punished by a fine in the sum of not less than fifty dollars ($50) and not exceeding five hundred dollars ($500).



Section 45-39A-13.14 - Application of part.

Every member of the police department and every member of the fire department in all cities coming within this part, who was such member on the day upon which this code goes into effect shall retain his or her position without examination, and be subject to all the conditions and benefits of this part.



Section 45-39A-13.15 - Eligibility.

No person shall be eligible to take the civil service examination or to appointment as a member of either the police or fire departments in cities coming within this part who is not a citizen of the United States or who has ever been convicted of a felony, or who does not possess a good moral character.






Part 5 - Taxation.

Section 45-39A-14 - Annexed farm property.

(a) The City Commission of Florence, Alabama, shall waive city taxes on annexed farm property, so that the residential dwelling on the property and one acre of land shall be taxed at the regular city tax rates, but the remainder of the land used as farm and agricultural property shall be exempt from city taxes.

(b) If and when the land is sold for, or is used for, non-agricultural purposes, then city taxes for the three years preceding the sale shall be assessed against the property to be paid by the purchasers, or by the owner in the case of change in use of the property.



Section 45-39A-14.01 - Special ad valorem tax for public school purposes.

(a) The following words and phrases shall have the following meanings:

(1) AMENDMENT 8. That amendment to the Constitution that was proposed by Act 650, S. 593, 1919 General Session.

(2) AMENDMENT 373. That amendment to the Constitution that was proposed by Act 6, H. 170, 1978 Second Special Session.

(3) CITY. Florence, Alabama.

(4) CONSTITUTION. The Constitution of Alabama of 1901.

(5) COUNCIL. Florence City Council.

(6) SPECIAL TAX. The special voted ad valorem tax for public school purposes authorized in the second proviso of Amendment 8 and pursuant to an election held in the city on December 10, 1923, and levied and collected on taxable property in the city; being originally voted at the rate of 5 mills on each dollar assessed value and, pursuant to proceedings heretofore taken under Amendment 373, presently levied at the rate of 7 mills on each dollar of assessed value.

(b) The city presently levies and collects the special tax at a rate of seventy cents ($.70) on each one hundred dollars ($100) (7 mills on each dollar) of assessed value pursuant to Amendment 8. Pursuant to a resolution adopted by the council in accordance with Amendment 373, the city proposes to increase (by not greater than 7 mills) the rate at which it may levy and collect the special tax to a maximum rate, for any tax year, which is equal to one dollar forty cents ($1.40) on each one hundred dollars ($100) (14 mills on each dollar) of assessed value.

(c) Pursuant to subsection (f) of Amendment 373 and a resolution adopted by the council after a public hearing, the council may increase the rate at which the city levies and collects the special tax to a maximum rate, for any tax year, which is equal to one dollar forty cents ($1.40) on each one hundred dollars ($100) (14 mills on each dollar) of assessed value.

(d) The increase in the rate at which the special tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the city who vote on the proposed increase at a special election called and held for such purpose pursuant to subsection (f) of Amendment 373.









Article 2 - Killen.



Article 2A - Lexington.

Part 1 - Alcoholic Beverages.

Section 45-39A-25 - Regulation of sale and consumption of alcoholic beverages on Sunday.

(a) The voters of the Town of Lexington may authorize the sale of alcoholic beverages and draft beer for on-premises and off-premises consumption within the town each day of the week except Sunday by an election pursuant to this section, in the following manner:

(1) The governing body of the town, by resolution, shall call an election to determine the sentiment of the voters of the town residing within the corporate limits, as to whether or not it may determine whether alcoholic beverages and draft beer can be legally sold or distributed each day of the week except on Sunday for on-premises and off-premises consumption within the town.

(2) On the ballot to be used for such election, the question shall be in the following form: "Do you favor the legal sale and distribution of alcoholic beverages and draft beer for on-premises and off-premises consumption within the corporate limits of the Town of Lexington each day of the week except Sunday? Yes ____ No ____."

(3) The first election shall be held at the next municipal election and any subsequent elections shall be held and the officers appointed to hold the election in the manner provided by law for holding other municipal elections, and the returns thereof tabulated and results certified as provided by law for municipal elections.

(4) Notice of the election shall be given by the governing body of the town by publication or by posting the notice at the town or city hall apprising the voters of the town, at least three weeks before the date of the election, that an election shall be held to determine whether alcoholic beverages and draft beer may be sold each day of the week except on Sunday in the town. The cost of the election shall be paid out of the general fund of the town.

(5) Only the qualified voters of the town may vote in the election. If a majority of the voters voting in the municipal election vote "Yes," alcoholic beverages and draft beer may be legally sold or dispensed within the corporate limits of the town for on-premises and off-premises consumption each day of the week except Sunday by licensees of the Alcoholic Beverage Control Board and the Town of Lexington serving the general public in accordance with applicable laws and regulations. The town may enact, by ordinance, such policies it deems appropriate to regulate any aspect of the sale of alcoholic beverages and draft beer may be sold each day of the week except on Sunday.

(6) If a majority of the voters voting in the municipal election vote "No," alcoholic beverages and draft beer may not be sold or dispensed in the town, except as otherwise authorized by law or by subsequent election which legalizes the sale and dispensing of alcoholic beverages and draft beer.

(7) A period of not less than 360 days shall elapse between the dates of elections pursuant to this section.

(b) The provisions of this section are cumulative and supplemental to the present power and authority of the Town of Lexington and is not intended to, nor shall it be interpreted so as to, repeal any existing power or authority of the Town of Lexington now permitted under the general laws of the state, or under any local or special act of the Legislature.









Article 3 - Rogersville.

Section 45-39A-30 - Regulation of sale of alcoholic beverages.

(a) The governing body of the Town of Rogersville may, by ordinance adopted by a simple majority, authorize and permit the sale of alcoholic beverages including permission to sell or dispense draft or keg beer or malt beverages within the corporate limits of the municipality on each day of the week except Sunday in the same manner as permitted on other days of the week.

(b) The provisions of this section are cumulative and supplemental to the present power and authority of the Town of Rogersville, and this section is not intended to, nor shall it be interpreted so as to repeal any existing power or authority of the Town of Rogersville now permitted under the general laws of the state or under any local or special act of the Legislature.






Article 4 - Sheffield.



Article 5 - St.Florian.

Section 45-39A-50 - Local option election authorized for sale and distribution of alcoholic beverages.

(a)(1) The Legislature of Alabama is cognizant of Opinion of the Justices No. 376, 825 So. 2d 109 (Ala. 2002), which states on page 115 that a local bill for Cherokee County "purporting to allow by local law the creation of a traffic in alcohol that does not presently exist in smaller municipalities in Cherokee County, does not fit within the ambit of the last paragraph of Section 104 permitting the Legislature to pass local laws regulating or prohibiting such traffic." The effect of this Opinion of the Justices is to greatly limit situations in which local laws may be enacted regarding alcoholic beverages. This opinion was, in part, based upon a determination that, "Generally, 'regulate' implies the exercise of control over something that already exists." While respecting the constitutional authority granted to the Alabama Supreme Court to interpret the Constitution of Alabama of 1901, this body disagrees with the conclusion reached by the court concerning Section 104. In an effort to further define this issue and to assist the court in the appropriate interpretation of Section 104, the Legislature of Alabama respectfully makes the following findings:

a. As used in Section 104, the term "regulate" was not intended to be of a narrowing or restraining nature. If that was the intent of the framers of the constitution, an appropriate verb such as "limit," "restrict," or "suppress," in conjunction with the phrase "existing laws," would have been employed.

b. With all due respect to the court, the word "regulate" does not generally imply "the exercise of control over something that already exists" and such a construction is not the "general sense of the phrase." To the contrary, one of the initial definitions of regulate in Black's Law Dictionary is "to fix, establish, or control"; and "establish" in the same dictionary includes the definition "to found, to create, to regulate." Unquestionably, regulate does not imply application only to something in existence; rather, the term includes the "establishment" or "creation" of the thing to be subsequently managed.

c. The interpretation of the term "regulation" adopted by the court, if applied to other federal and state constitutional and statutory provisions, will result in unreasonable and unintended restrictions. For instance, the language in Article I, Section 8 of the United States Constitution, "The congress shall have power ... to regulate commerce ..." was not intended to only apply to types of commerce in existence at the time the United States Constitution was adopted. In fact, the U.S. Supreme Court has stated that this clause should be broadly construed to meet the overexpanding and increasingly complicated conditions of commerce. Similarly, numerous state statutes are initially adopted to regulate certain types of professional or vocational activities or functions, and these activities or functions are concurrently initially authorized. Under the court’s construction, if such activities or functions are not first in existence, they may not subsequently be controlled.

d. In view of the research of the court indicating the absence of any discussion concerning this issue in the debates of the 1901 Constitutional Convention, and the absence of any reference to historical records of that time, the interpretation of Section 104 by modern era historians should only be given marginal consideration. As stated by the court, such historical perspectives merely give the "appearance" of intent, and, accordingly, are not supportive of specific construction of Section 104.

e. The concluding paragraph of Section 104 is a unique provision providing for a form of local option or home rule. In view of the present sentiments of Alabama citizens to allow local control of public matters, it is essential that this body and the judiciary appropriately interpret this provision.

(2) Based upon the reasons expressed in subdivision (1), as a matter of law, the Legislature declares that this section regulates the liquor traffic within the meaning and intent of Section 104 of the Constitution of Alabama of 1901.

(b) Notwithstanding any other provision of law, including, but not limited to, Chapter 2A of Title 28, and pursuant to authority granted by Section 104 of the Constitution of Alabama of 1901, the electors of the municipality of St. Florian located in Lauderdale County may change its classification from dry to wet or wet to dry by a municipal option election as provided by Act 2003-360.






Article 6 - Waterloo.






Chapter 40 - LAWRENCE COUNTY.

Article 1 - General and Miscellaneous Provisions.

Section 45-40-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Lawrence County local laws enacted after 1978 and all Lawrence County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Article 2 - Alcoholic Beverages.



Article 3 - Boards and Commissions.

Section 45-40-30 - Lawrence County 2015 Commission.

(a) In Lawrence County, there is created the Lawrence County 2015 Commission, hereinafter called the commission, for the long-term planning of economic development, business, and education in the county, whose members serve on a voluntary basis and without compensation.

(b)(1) The commission shall be composed of volunteer residents of the county who submit written application for appointment to the Lawrence County Legislative Delegation as provided in this section for the following positions: Director, deputy director, associate directors for the areas described in subdivision (2), and other commission membership positions as the delegation may offer.

(2) Associate directorships shall be available for each of the following areas:

a. Education

b. Economic Development

c. Business and Industry

d. Recreation and Tourism

e. General Information

f. Environment

g. Governmental Relations

h. Regional Development

i. Any other areas deemed necessary by the delegation

(3) The legislative delegation shall make all appointments for a period of five years for each position described in this section or created by the delegation. Successors shall be appointed by the delegation for five year terms. Vacancies for unexpired terms shall be made by the delegation.

(c) No direct appropriations from the state shall be made to the commission. The commission is authorized, however, to receive, hold, and expend any public or private grants for a specific purpose and is authorized to receive financial or other assistance from any governmental agency if approved by the agency for the purposes of, without limitation, the hiring of clerical or office personnel, supplies, furniture, office space, or other accommodations or equipment.

(d)(1) The commission shall prepare a 25 year plan, a 20 year plan, a 15 year plan, a 10 year plan, and a five year plan to correspond respectively with the years 2015, 2010, 2005, 2000, and 1995. The plans shall contain comprehensive projections, observations, suggestions, and comments which express the goals, responsibilities, needs, desires, and aspirations for the long range planning for the citizens of Lawrence County.

(2) These plans shall be presented by the 2015 commission to the county legislative delegation, and shall be made available to interested citizens of the county as follows:

a. The 1995 plan shall be presented between December 1, 1990 and January 15, 1991.

b. The 2000, 2005, 2010, and the 2015 plans shall be presented as soon as possible, but not later than 5 years before January 1 of each year listed.

(e) The commission shall not engage in partisan politics in any form concerning its official duties.






Article 4 - Business, Labor, and Occupations.



Article 5 - Constables.

Section 45-40-50 - Office of constable abolished.

In Lawrence County, effective at the end of the current term of office, the office of constable provided for in each election precinct pursuant to Chapter 23 of Title 36, is abolished.






Article 6 - Coroner.

Section 45-40-60 - Expense allowances.

(a) The Lawrence County Coroner shall be paid an expense allowance from the county general fund in the amount of two hundred fifty dollars ($250) monthly, which shall be in addition to any and all other salary, allowance, or other compensation provided by law for the county coroner.

(b) The Lawrence County Coroner shall be entitled to receive an additional expense allowance in the amount of one hundred dollars ($100) per month retroactive to October 1, 1998. The provisions of this subsection are remedial and curative and shall be retroactive to October 1, 1998. Any payments made to the coroner in accordance with this subsection are ratified and confirmed.

(c) The Lawrence County Coroner shall be entitled to receive an additional expense allowance in the amount of ten thousand dollars ($10,000) per year to be paid in equal monthly installments out of the county general fund. This expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.






Article 7 - County Commission.

Part 1 - Chair.

Section 45-40-70 - Qualifications, powers, duties, etc.; compensation.

(a) The Chair of the Lawrence County Commission shall be a resident of good moral character and a qualified elector of Lawrence County and shall reside in the county during his or her term of office. The Chair of the Lawrence County Commission shall have and exercise all of the powers, duties, limitations, and responsibilities given to the chair of the county commission by general law or by local law relating to Lawrence County.

(b) The Chair of the Lawrence County Commission shall receive an annual salary of twenty thousand dollars ($20,000) per annum payable out of the county treasury in equal monthly installments.






Part 2 - Compensation.

Section 45-40-71 - Expense allowance; salary.

(a) The members of the County Commission of Lawrence County, excluding the chair, shall receive an additional expense allowance in the amount of two hundred fifty dollars ($250) per month in addition to any other compensation and allowance provided by law. The expense allowance provided by this section shall expire upon the expiration of any constitutional prohibition preventing the above named officers from receiving an increase in salary or other compensation on the effective date of this section.

(b) The members of the Lawrence County Commission shall receive an additional salary in the amount of two hundred fifty dollars ($250) per month in addition to any other compensation and allowance provided by law except for the expense allowance provided in subsection (a). Such salary shall be effective upon the expiration of any constitutional prohibition preventing the above named officers from receiving an increase in salary or other compensation on the effective date of this section.

(c) The expense allowance and compensation of the members of the county commission shall be paid from the county public road and bridge fund for the performance of their duties in relation to the roads, bridges, and ferries of Lawrence County.






Part 3 - Composition.

Section 45-40-72 - Commission members; districts; chair.

(a) The Lawrence County shall be composed of five , elected from single-member one through five, inclusive, by the qualified voters residing within each district. The five districts shall be apportioned as provided by law. Each commissioner shall reside in the district he or she represents at the time of qualifying for office and during his or her tenure. The of the commission shall rotate among the five members of the commission with each commissioner serving as chair for one-fifth of his or her four-year term of office.

(b) The composition and election of the county commission as it existed on January 1, 2003, is ratified and confirmed. This section shall continue to apply to commissioners elected for a term of office for county commissioners in Lawrence County on or after that date.






Part 4 - Duties.

Section 45-40-73 - Annexation of land.

In addition to all other requirements of law, no municipality whose corporate limits or boundaries include lands outside of Lawrence County may annex lands within Lawrence County, or otherwise extend its corporate limits or boundaries in Lawrence County, without the consent of the Lawrence County Commission.









Article 8 - Courts.

Part 1 - Compensation.

Section 45-40-80 - Supplemental expense allowance - Circuit judge.

Immediately upon October 1, 2001, the Circuit Judge for the Thirty-sixth Judicial Circuit shall receive a supplemental expense allowance, payable in equal monthly installments from the Lawrence County General Fund, in an amount equal to 40 percent of the prevailing salary paid to such circuit judges by the state. The supplement shall be paid only in lieu of all other supplemental salary or expense payments heretofore authorized by law and acceptance shall constitute waiver of any other supplemental salary or expense allowance for service rendered after October 1, 2001.



Section 45-40-80.01 - Supplemental expense allowance - District attorney, district judge.

(a) The District Attorney of the Thirty-sixth Judicial Circuit shall be entitled to a supplemental allowance, paid from the county treasury of the county composing the judicial circuit, in a sum equal to the supplemental allowance paid from county funds to the District Attorney of the Eighth Judicial Circuit.

(b) The District Judge of Lawrence County shall be entitled to a supplemental expense allowance, paid from the county treasury of Lawrence County, in a sum equal to the supplemental allowance paid from county funds to the District Judge of Morgan County.

(c) The supplemental allowances shall be in lieu of any other supplemental allowances paid by the county, and shall be paid in the same manner that supplemental allowances for those offices in the Eighth Judicial Circuit and Morgan County are paid.



Section 45-40-80.02 - Supplemental retirement benefit.

(a) The circuit and district court judges of the Thirty-sixth Judicial Circuit who are holding office on May 29, 1984, shall have six months from May 29, 1984, to make an election, in writing, with the county commission of the county comprising the circuit to come within this section. Each circuit and district court judge appointed or elected to office in the Thirty-sixth Judicial Circuit after May 29, 1984, shall come under this section as a matter of law.

(b) Each circuit and district court judge coming under this section shall contribute annually to the county treasury of the county comprising the Thirty-sixth Judicial Circuit six percent of his or her annual salary supplement derived from the county. Such percentage shall be payable in equal monthly installments and shall be deducted by the county treasurer from the judge's salary supplement and credited to an individual account of the judge from whose salary supplement it was deducted.

(c) Upon the effective date of the retirement of any circuit or district court judge of the Thirty-sixth Judicial Circuit coming under this section, whether such retirement is based upon a service or a disability retirement as defined under the judicial retirement laws, such retired judge shall begin receiving, as additional benefits and payable from the county treasury, an annual sum equal to 40 percent of the annual benefits payable to such retired judge from the state Judicial Retirement Fund. The benefits provided in this section are supplemental to any benefits payable from the state Judicial Retirement Fund to the retired judge.

(d) Should the service of any circuit or district court judge who comes under this section be terminated prior to the time that he or she becomes entitled to receive retirement benefits from the state Judicial Retirement Fund and the additional benefits provided herein, then such judge shall have the right to elect to withdraw from the county treasury and to have refunded to him or her his or her contributions to the county treasury plus accrued interest thereon, as may be determined by the county treasurer; provided, that should such judge elect not to withdraw his or her contributions from the county treasury he or she shall be entitled to receive a certificate from the county treasurer showing that such judge did come under this section and the total amount of such judge's contributions from his or her county salary supplement to the county treasury. If such judge has accumulated sufficient time of service for retirement under Chapter 18 of Title 12, upon reaching a retirement age or upon becoming permanently disabled, as defined in the judicial retirement laws, or upon his or her death, such certificate may be filed as proof of his or her participation under this section with the then county treasurer and such judge, upon his or her entitlement to the benefits payable from the state Judicial Retirement Fund, shall begin receiving the additional benefits provided in subsection (c); provided, that should any judge subject to this section die at any time before becoming eligible for the benefits provided herein or before recouping the equivalent of his or her total contributions to the county treasury, plus accrued interest thereon, such contributions and interest, or any remaining portion thereof, shall be payable by the county treasurer to the deceased judge’s estate.



Section 45-40-80.03 - Court reporter.

Each court reporter of the Thirty-sixth Judicial Circuit composed of Lawrence County shall be paid three hundred fifty dollars ($350) per month total expense allowance which shall be in addition to any and all other compensation provided for by law. The expense allowances shall be paid out of the General Fund of Lawrence County.



Section 45-40-80.04 - Supernumerary district attorney.

(a) A supernumerary district attorney for the Thirty-sixth Judicial Circuit shall receive as additional compensation payable from the county general fund of the county within the circuit, an amount equal to the amount received by any retired circuit judge for the Thirty-sixth Judicial Circuit as authorized by general law and Section 45-40-80.02. The additional compensation provided in this section shall be supplemental to the salary or compensation paid to a supernumerary district attorney by the state and shall be paid out of the general fund in 12 equal monthly installments on warrants drawn against the fund.

(b) This section shall be applicable only to persons granted supernumerary status after May 7, 1992.






Part 2 - Court Costs.

Section 45-40-81 - Law library.

(a) In addition to any and all other costs and charges of courts, there shall be taxed as costs the sum of two dollars ($2) in each civil or quasi civil action, criminal case, quasi criminal proceeding, or any other case of any kind whatsoever filed in the probate, municipal, district, or circuit courts in Lawrence County.

(b) The additional costs shall be collected as other costs in such cases are collected and paid to the Treasurer of Lawrence County and shall be kept by him or her in a separate fund designated as Lawrence County Law Library Fund and may be expended as are other sums deposited in the fund.



Section 45-40-81.01 - Juvenile probation services.

(a) In Lawrence County, in addition to all other costs and charges in district and juvenile court cases with the exception of small claims cases, a fee of five dollars ($5) shall be charged and collected by the clerk of the district court. The monies derived from the additional fees provided for by this section shall be paid into the county treasury and the fund shall be kept as a separate fund in the county treasury. The fund shall be known as the juvenile probation services fund and shall be used and expended by the district judge as provided in subsection (b).

(b) The district judge is hereby authorized to requisition expenditures from the juvenile probation services fund for any and all expenses to be incurred in the administration of juvenile justice and juvenile probation services. The Treasurer of Lawrence County shall distribute monies from the fund upon requisition made to the treasurer by the district judge.



Section 45-40-81.02 - Historical commission.

(a) In addition to any and all other costs and charges of court, there is hereby levied an additional court charge of one dollar fifty cents ($1.50) per case filed in the circuit and district courts of Lawrence County. The additional court charge shall be collected as other costs and charges of court are collected.

(b) The proceeds of the charge shall be paid to the Historical Commission of Lawrence County referred to in Act 511, S. 723 of the 1978 Regular Session (Acts 1978, p. 565). The payment shall be in addition to all other payments provided by law to the historical commission.



Section 45-40-81.03 - Jail and courthouse.

(a) In addition to any court costs and fees now or hereafter authorized in Lawrence County, the Lawrence County Commission may impose by resolution of the commission an additional fee in an amount not to exceed thirty-five dollars ($35) to be assessed and taxed as costs on each civil case and on each criminal case, including traffic cases, but excluding small claims cases, filed in the circuit court, district court, or any municipal court in Lawrence County, as well as an additional fee not to exceed five dollars ($5) for the service of a pleading or other document in connection with any action or case. These fees shall not be waived by any court unless all other fees, assessments, costs, fines, and charges associated with the case are waived.

(b) The additional fees when collected by the clerks or their collection officers of the courts shall be paid into the General Fund of Lawrence County to be used by the Lawrence County Commission for the planning, designing, construction, financing, furnishing, equipping, and operation of a new county jail and as otherwise provided in this section. Any funds in excess of the amounts needed to cover the debt service for the new county jail may be used by the county commission for the planning, designing, construction, financing, furnishing, equipping, maintenance, and operation of the Lawrence County Courthouse, or renovations thereto, and any annex buildings to the Lawrence County Courthouse, or renovations thereto. The Lawrence County Commission may set and adjust by resolution the fees within the limits authorized by this section based on the needs associated with the new county jail and the Lawrence County Courthouse, or renovations thereto, and any annex buildings to the Lawrence County Courthouse, or renovations thereto.



Section 45-40-81.04 - Domestic violence programs.

In addition to all other costs and charges in circuit, district, and municipal court cases in Lawrence County, there shall be levied and assessed a court cost of twenty-five dollars ($25) in all cases in which court costs are assessed which are determined by the judge to be domestic violence cases. The clerk of the court shall collect the court costs and shall remit the proceeds quarterly to the office of the Chief Presiding District Court Judge of Lawrence County to be distributed to domestic violence programs operating in Lawrence County that are in compliance with the standards for operation of the Alabama Coalition Against Domestic Violence.



Section 45-40-81.05 - Drug cases.

In addition to any court costs or fees now or hereafter authorized in Lawrence County, an additional court cost of twenty-five dollars ($25) shall be charged and collected in each drug case charged under Article 5, commencing with Section 13A-12-20, of Chapter 12 of Title 13A, by the clerks of the circuit, district, and municipal courts for the county. The additional amount collected by the clerk of the court shall be remitted monthly to the Lawrence County Commission to be used for the enforcement of drug laws in Lawrence County.






Part 3 - District Attorney.

Section 45-40-82 - Investigators.

(a) All investigators employed by the district attorney's office of the Thirty-sixth Judicial Circuit shall have all the powers and authority and immunities of a deputy sheriff. All investigators employed by the district attorney's office of the Thirty-sixth Judicial Circuit shall meet the minimum standards required of law enforcement officers as provided in Section 36-21-46, or as otherwise provided by law.

(b)(1) All investigators employed by the district attorney's office of the Thirty-sixth Judicial Circuit, who have been employed as such for the past 17 years, on May 17, 1993, shall be grandfathered as to the requirements of Section 36-21-46, and shall be deemed qualified as meeting the minimum standards for applicants and appointees as law enforcement officers.

(2) After May 17, 1993, the Peace Officers Standards and Training Commission shall issue a certificate of compliance with Section 36-21-46 to existing investigators of the Thirty-sixth Judicial Circuit, provided they meet the time requirement of subsection (a).






Division 4 - Probate Court.

Division 1 - Compensation.

Section 45-40-83 - Salary.

(a) This section shall apply only to Lawrence County.

(b) Effective April 1, 2000, any Judge of Probate of Lawrence County who has served continuously as Judge of Probate of Lawrence County for a period of 20 years or more shall be entitled to receive as his or her compensation an amount equal to 60 percent of the total amount of compensation paid the presiding circuit judge of the Thirty-sixth Judicial Circuit. The compensation shall be payable in equal monthly installments from the General Fund of Lawrence County.






Division 2 - Fees.

Section 45-40-83.20 - Recording fee.

(a) A recording fee of two dollars ($2) shall be collected by the judge of probate for each real property instrument and each personal property instrument filed for record in the office of the judge of probate. The county commission may, upon the adoption of a resolution, levy a recording fee upon any other type of instrument or document filed for record in the office of the judge of probate. This fee shall be collected by the judge of probate. No instrument subject to a fee imposed by this section shall be recorded in the office of the judge of probate unless the recording fee is paid. The recording fee shall be in addition to all other fees, taxes, or charges required by law. All recording fees collected shall be deposited into the county treasury to the credit of the office of the judge of probate to be expended by the judge of probate at his or her discretion for the improvement of the equipment and operations of the office, travel expenses related to probate office business, salary supplements for employees of the office, and commercial advertising costs of informing the public regarding the operation of the office.

(b) This section shall be supplemental to Section 12-19-90, and any other statutes prescribing recording fees for documents filed in the office of the judge of probate.



Section 45-40-83.21 - Additional recording fee.

(a) Pursuant to the authority granted by Amendment 321 to the Constitution of Alabama of 1901 and subsection (d) of Section 12-19-90, in Lawrence County, a recording fee of four dollars ($4) shall be paid to the judge of probate and collected by the judge of probate, with respect to each instrument that may be filed for record in the office of the judge of probate. No such instrument shall be received for record in the office of the judge of probate unless the recording fee of four dollars ($4) is paid. The recording fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any instrument in the probate office. All recording fees so collected shall be deposited by the judge of probate to any bank in Lawrence County and spent by the judge of probate at his or her discretion for the purchase or lease of additional equipment and for the general operation of the office of the judge of probate.

(b) The fees collected under this section shall be controlled by the sole discretion of the judge of probate and shall be audited by the Department of Examiners of Public Accounts.












Article 9 - Economic and Industrial Development and Tourism.

Part 1 - Community Development Commission.

Section 45-40-90 - Creation; composition; promulgation of rules; funding.

(a) There is created the Lawrence County Community Development Commission which shall be authorized to receive and by majority vote to distribute any funds in the Community Development Fund created herein for the purposes of promoting economic development including, but not limited to, water and sewer needs and paying the principal and interest on bonds issued for economic development, education, recreation, conservation, fire protection, and disaster relief. Not less than 40 percent of all funds distributed from the Community Development Fund shall be earmarked and expended for capital improvements. The commission shall be comprised of the following members:

(1) A person appointed by each senator representing Lawrence County whose term shall coincide with the term of the senator or until a replacement is appointed.

(2) A person appointed by the member of the House of Representatives representing Lawrence County whose term shall coincide with the term of the representative or until a replacement is appointed.

(b) The commission may promulgate rules related to its operations and procedures for the awarding of grants within the community for the above mentioned purposes.

(c) There is created the Community Development Fund within the Lawrence County Treasury. The fund shall be comprised of the additional three percent of TVA in-lieu-of-tax payments received pursuant to Section 40–28–2 beginning with the fiscal year which began October 1, 2006.

(d) The moneys in the fund shall be expended only on the order of the Lawrence County Community Development Commission.






Part 2 - Industrial Development Board.

Section 45-40-91 - Industrial Development Board; Lawrence County Airport Authority.

(a) All power and authority granted to Lawrence County pursuant to Amendment 190 to the Constitution of Alabama of 1901, or to any public authority or corporation created by Lawrence County pursuant to Amendment 190 of the Constitution of Alabama of 1901, shall be consolidated into the Industrial Development Board of Lawrence County, governed by a board of directors, for the unified economic development of the county. The public authority or corporation shall have all the power and authority and assume all of the obligations of public authority or corporation created pursuant to Article 2, commencing with Section 11-20-30, Chapter 20 of Title 11. The board of directors of the county public authority or corporation shall be composed of one member appointed by each member of the county legislative delegation and three members appointed by the county commission. One member of the board of directors shall be a member of a minority race. No elected official may serve on the board. The board shall be appointed within 10 days after February 29, 2000, and shall be subject to the State Ethics Law. The terms of the members of the board shall be staggered. Three members shall serve an initial term of three years and two members shall serve an initial term of two years. At the first meeting of the board, the members shall draw lots to determine which members shall serve initial terms of three years and which members shall serve initial terms of two years. After the initial terms of the members, the appointed members of the board shall serve a term of three years. The members of the board may succeed themselves if reappointed to additional terms on the board. The first meeting of the board shall be held within 20 days after February 29, 2000, and shall be called by the chair of the county commission. Thereafter, the board may meet as provided in its bylaws. At the first meeting and each year thereafter, the members shall select a chair. The industrial development board shall continue to receive one hundred fifty thousand dollars ($150,000) for operating expenses to be paid by the county from the TVA in lieu of tax funds previously allocated for such purposes.

(b) The George C. Wallace Airport Authority shall henceforth be known as the Lawrence County Airport Authority and the ownership thereof shall be transferred to the Lawrence County Commission including, but not limited to, all real estate, including runways located in the airport boundaries, all hangars, the headquarters building, and all personal property and accounts receivable. The authority shall henceforth be owned and managed by the Lawrence County Commission or its delegate. All existing airport funding and sources of income shall continue to be the property of the airport authority including, but not limited to, grants, hangar leases, cotton leases, and income from the sale of aviation fuel. The Lawrence County Commission shall have the authority to manage the airport authority directly or authorize an incorporated or unincorporated board to oversee and manage the airport authority and to appoint a board of directors consisting of not more than three members who shall serve staggered terms.









Article 10 - Education.

Part 1 - Board of Education.

Section 45-40-100 - Expense allowance.

The payment of an expense allowance in the amount of one hundred dollars ($100) per month being paid by the Lawrence County Commission to the members of the Lawrence County Board of Education, on September 1, 1981, shall be discontinued and thereafter such payment of the expense allowance shall be paid from the public school funds of the county.






Part 2 - Schools.

Section 45-40-101 - School District No. 2 abolished.

School District No. 2 in Lawrence County is abolished. All assets, liabilities, books, and records of School District No. 2 shall be transferred to and administered by School District No. 1 in Lawrence County.






Part 3 - Superintendent of Education.

Section 45-40-102 - Compensation.

Beginning 30 days after February 10, 1994, the monthly compensation provided by law for the Lawrence County Superintendent of Education, shall never exceed by more than eight hundred sixty dollars ($860), the monthly amount of compensation being paid to the highest paid employee employed by the county school system. In addition, any amounts disbursed for expenses to the superintendent, shall be in accordance with the same policy and procedure for expenses for education employees in the county. The county board of education shall take any action necessary to implement this section.









Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-40-110 - Compensation.

In addition to any compensation heretofore provided by law for the members of the board of registrars in Lawrence County, each member of such board shall be entitled to a ten dollar ($10) per meeting day increase in such board shall be entitled to a ten dollar ($10) per meeting day increase in such compensation with such increase to be paid in the usual manner from the county general fund.






Part 2 - Election Officials.

Section 45-40-111 - Expense allowances.

(a) In Lawrence County, the Lawrence County Commission may pay election officials who work at polling places an additional per diem allowance that together with the amount of compensation paid by the state equals up to sixty-five dollars ($65) for each day they work at the polls. The Lawrence County Commission may pay the returning officers an additional per diem allowance that together with the amount of compensation paid by the state equals up to seventy-five dollars ($75) for each day they work at the polls.

(b) In addition, the Lawrence County Commission may pay the officials and officers a mileage allowance up to the same rate as the mileage allowance allowed state employees.

(c) The expense allowances provided for in this section shall be paid from the general fund of the county.









Article 12 - Employees.

Section 45-40-120 - Personnel board and system; chief deputy and chief clerk or sheriff.

(a)(1) There is created and established a three member personnel board for Lawrence County, Alabama, with the members to be appointed as follows:

a. One member shall be appointed by the state legislative delegation representing the county.

b. One member shall be appointed by the county commission.

c. One member shall be appointed by collective agreement of the sheriff, tax assessor, tax collector, and judge of probate.

(2) The appointments shall be made no later than the twenty-fifth day immediately after May 7, 1992.

(b) The personnel board created in subsection (a) shall implement and administer the Lawrence County Personnel System using as a general guide for the system the manual for the system authored by Auburn University. The board may revise the pay scale as it deems appropriate. Any revision shall not lower the salary of any employee. The personnel board shall carefully and zealously monitor the implementation and administration of the personnel system to provide equal and fair treatment to all county personnel employed under the system.

(c)(1) The Sheriff of Lawrence County is authorized to appoint and employ a chief deputy and a chief clerk without regard to the employment rules and procedures of the county personnel system. Likewise, the revenue commissioner and the judge of probate of the county shall have the authority to appoint and employ their chief clerks without regard to the rules and procedures. Employees appointed pursuant to this subsection shall be nonmerit and shall serve at the pleasure of the appointing authority.

(2) Any employee appointed as a chief deputy or chief clerk pursuant to this subsection from a merit system position may revert to a merit system position at the same pay grade as the person would have been if the person had remained under the merit system including any step raises or cost of living raises. Any employee employed as a chief deputy or chief clerk serving on May 11, 2000, who was not from a merit system position may revert to a position under the merit system based on the number of years the person has served as a chief deputy or chief clerk.

(d) Any county employee with a salary that was at or below pay grade 8 on the county salary schedule on December 10, 1990, shall receive at least a one step salary increase on October 1, 1992, that shall be paid from county funds in the usual manner.






Article 13 - Engineer, County.

Section 45-40-130 - Employment of county engineer; qualifications; requirements.

The Lawrence County Commission, or any succeeding county governing body performing the functions of the county governing body in the county, shall employ a county engineer, who shall be a thoroughly qualified and competent civil engineer, possessing all of the qualifications as specified for county engineers under the general laws of the State of Alabama; and he or she shall devote his or her entire time and attention to the maintenance and construction of the Lawrence County public roads, highways, bridges, and ferries.



Section 45-40-130.02 - Duties.

It shall be the duty of the county engineer to do all of the following:

(1) To employ, supervise, and direct all assistants as are necessary properly to maintain and construct the public roads, highways, bridges, and ferries of Lawrence County, and he or she shall have authority to prescribe their duties, and to discharge employees for cause, or when not needed.

(2) To perform such engineering and surveying service as may be required, and to prepare and maintain the necessary maps and records.

(3) To maintain the necessary accounting records to reflect the cost of the county highway system.

(4) To build, or construct new roads, or change old roads, but only when ordered to do so by proper order of the county commission.

(5) It shall be his or her further duty, insofar as is feasible to construct and maintain all county roads on the basis of the county as a unit, without regard to any district or beat lines.



Section 45-40-130.03 - Requisitions.

The county engineer is designated as the person authorized to make written requisition upon the duly designated purchasing agency, for all articles, materials, supplies, and equipment necessary for the maintenance and construction of roads, bridges, and ferries in Lawrence County.



Section 45-40-130.05 - Compensation.

The county commission shall fix the amount of the salary of the county engineer, payable in equal monthly installments from the road and highway funds of Lawrence County.



Section 45-40-130.07 - Reporting.

The county engineer shall report on a day to day basis to the chair of the county commission and shall report regularly to the county commission as a whole.



Section 45-40-130.08 - Office space and equipment.

The county commission shall furnish the county engineer with an office at the courthouse, or elsewhere, at the county seat, and all necessary office supplies, and shall furnish him or her with necessary transportation in connection with his or her duties under this article.



Section 45-40-130.09 - Custodian of equipment; storage facilities.

The county engineer shall be the custodian of all road tools, machinery, supplies, and equipment of Lawrence County, and he or she shall be accountable for the same, at all times. The county commission shall furnish the necessary storage facilities in which to keep the tools, machinery, supplies, and equipment, and the county engineer shall keep on files in his or her office, at all times, an up-to-date inventory, containing a list of all tools, machinery, equipment, and supplies belonging to Lawrence County.



Section 45-40-130.10 - Requisition for expenditure of funds; appropriation by commission.

The authority of the county engineer shall be limited to the expenditure of such funds for the purpose of construction, maintenance, or repairs of public roads, bridges, and ferries of Lawrence County as may be set aside and appropriated by the county commission, as hereinafter provided; it shall be the duty of the county commission at some meeting in September of each calendar year or not later than the first meeting in October following by order or resolution spread upon the minutes, to fix and determine the amount of funds which will be available for the purpose of building, maintaining, and constructing public roads, bridges, and ferries of Lawrence County for the current fiscal year, beginning on October 1st, which amount, other than the salary of the county engineer and his or her necessary expenses, shall not be exceeded by him or her in building, maintaining, and constructing public roads, bridges, and ferries in Lawrence County during the period; provided however, that the board is authorized, from time to time within any such period, to increase the amount so allowed to be expended by the county engineer during the period, when such authorization will not conflict with provisions of the general law under the budget act, Chapter 8, Title 11. Provided further, that if such funds are presently available, and have not heretofore been set aside by the present Lawrence County Commission, immediately upon the effective date of this article, it shall be the duty of the county commission herein created to set aside a sufficient portion of funds for the maintenance of roads, bridges, and ferries until the meeting in September or October, 1979, as herein above provided for.



Section 45-40-130.11 - Requisition for materials, supplies, etc.

The county engineer shall make written requisition to the chair of the county commission for all materials, machinery, equipment, and necessary supplies needed for the construction, maintenance, or repair of the public roads, bridges, and ferries of Lawrence County. The requisitions shall be filed and presented by the chair of the county commission at its next meeting, for the approval of the board. Provided, however, that the chair shall have full power and authority to make purchases without first obtaining the approval of the whole board if the delay caused by the herein above procedure, in his or her judgment, may cause an unnecessary and harmful interruption in the operation of the county road system.



Section 45-40-130.12 - Inspection and approval of materials, supplies, etc., prior to payment.

It shall be the further duty of the county engineer to inspect all materials, machinery, equipment, and supplies, purchased by Lawrence County for use on public roads, bridges, and ferries, when the same is delivered, and the same shall not be accepted and paid for without its first having been approved by him or her.



Section 45-40-130.13 - Employment of road supervisor in emergency.

In the event an emergency should arise, in which it would be impossible for the county commission to employ an engineer, as hereinabove provided for, then, in that event the county commission shall employ a competent road supervisor who need not be an engineer, but, when so employed, he or she shall have all the duties and authority of the engineer, and be subject to this article; but an emergency shall not exist so long as the Director of Transportation can nominate an engineer who will accept employment by the board under the terms of this article, it being the intention of this article to provide that, when county roads are to be maintained or constructed in the county, the supervision thereof shall be either under a county engineer, as hereinabove provided for, or, by a road supervisor, who is not a member of the county commission.



Section 45-40-130.14 - Work on private property; violations.

The county commission is prohibited from authorizing or performing any work on private property with the exception of work performed on church, school, or cemetery property. Any violation of this article shall be a misdemeanor punishable by a fine of not more than five hundred dollars ($500) and imprisonment in the county jail for not more than 30 days.






Article 14 - Fire Protection and Emergency Medical Services.

Part 1 - Alabama Forestry Commission's Forest Fire Protection Program.

Section 45-40-140 - Participation authorized.

The County Commission of Lawrence County is authorized, when the need exists, to provide protection against forest fires in Lawrence County by participating in the Alabama Forestry Commission's fire protection program in the manner hereinafter specified.



Section 45-40-140.01 - Finance charge or tax assessed on forest lands.

(a) After the Lawrence County Commission has determined that such a need does exist in Lawrence County, the county commission, in the manner hereinafter specified, may provide for a financial charge or tax to be paid by the owners of forest lands located in Lawrence County for the use of the land for timber growing purposes amounting to the whole or any part of the cost of such fire protection program, but not in excess of ten cents ($.10) per acre, provided the financial charge or tax is not greater than the benefit accruing to such forest lands due to availability of the fire protection.

(b) Forest lands, as used in this part, shall mean any land which supports a forest growth, or which under prevailing natural and economic conditions may be expected to support such a growth in the future, or which is being used or reserved for any purpose. Forest lands, as used in this part, shall not include any lands primarily used for residential purposes nor shall it include any publicly owned lands.



Section 45-40-140.02 - Hearing; determination of amounts.

The need for a financial charge or tax to provide forest fire protection within the county shall be determined by the county commission after a public hearing is held thereon. Notice of the public hearing shall be given by the county commission for a period of two consecutive weeks by advertisement in a newspaper of general circulation in Lawrence County. The advertisement shall indicate the date, time, and place of the hearing, the manner proposed to finance the fire protection program, and the part of the cost of the program that is proposed to be paid by the owners of forest lands. Any person owning forest land in Lawrence County may appear in person or by attorney at such time and place and make defense against the financial charge or tax or the amount thereof. After the hearing the county commission shall determine whether or not a need exists for such a charge or tax; and if a need is found to exist for such financial charge or tax, the county commission shall determine the amount of the financial charge or tax and enter on the minutes of the county commission an order fixing the financial charge or tax.



Section 45-40-140.03 - Payment of finance charge or tax; reporting.

Any financial charge or tax fixed as provided in Section 45-40-140.02 shall be payable at the same time and in the same manner as county taxes and the owners of the forest lands, as herein defined, shall make report of same to the Tax Assessor of Lawrence County at the time fixed by law for making return of the property of such property owner. Financial charges or taxes levied shall constitute a lien on the property against which they are charged or taxed.



Section 45-40-140.04 - Determination of affected areas and owners; notice and hearing.

The County Commission of Lawrence County is authorized to appoint agents and delegate authority to individuals to search out forest lands in Lawrence County, determine the area and owners thereof, and report same to the Tax Assessor of Lawrence County who shall be authorized, after notice by certified mail to the owners, and hearing before the county commission if so requested by the owners, to place the financial charge or tax against the forest lands as may be determined by the report of the agents or the determination of the county commission.



Section 45-40-140.05 - Collection and disposition of funds.

The tax herein imposed shall be due and payable to the State Department of Revenue, and, when collected, shall be paid by the Lawrence County Tax Collector to the Treasury of Lawrence County. All monies collected in accordance with this part shall be spent in participating in the Alabama Forestry Commission’s forest fire protection program in Lawrence County.



Section 45-40-140.06 - Removal of finance charge or tax.

The County Commission of Lawrence County is authorized to remove the financial charge or tax after the county commission has determined that the financial charge or tax is no longer needed. The county commission shall hold public hearings to determine whether or not the financial charge or tax is still needed. Procedures for the public hearings shall be the same as those in Section 45-40-140.02.






Part 2 - Fire Protection Fee.

Section 45-40-141 - Applicability.

This part shall apply to Lawrence County.



Section 45-40-141.01 - Volunteer fire departments declared public in nature.

The Legislature declares that all volunteer fire departments, including volunteer fire departments that have emergency medical technicians that are members, are organizations that are public in nature and serve to protect the health, safety, and welfare of the citizens of the county.



Section 45-40-141.02 - Definitions.

For the purposes of this part the following words shall have the following meanings:

(1) COMMERCIAL BUILDING. Any building that houses one or more separate business enterprise that are required by law to purchase and display a business license applicable to each business enterprise. In the case of a commercial building with more than one business located in the building, a separate fee shall be assessed on the building for each business located in the building.

(2) DWELLING. Any building, structure, or other improvement to real property used for, or expected to be used as, a dwelling or residence for one or more human beings, including specifically but not limited to:

a. Any building, structure, or improvement assessed, for purposes of state and county ad valorem taxation as single-family owner-occupied residential property.

b. Any other residential building with each residential unit to be considered a separate dwelling.

c. Any mobile home or house trailer.



Section 45-40-141.03 - Levy of fee authorized.

The governing body of Lawrence County is authorized, in its discretion, to levy, in addition to any and all taxes or fees levied prior to the effective date of this part, a fee in the amount of twenty-five dollars ($25) per year on each dwelling and commercial building in Lawrence County.



Section 45-40-141.04 - Collection and administration of fee; disposition of funds.

The fee provided in this part shall be levied, collected, administered, and enforced at the same time, in the same manner, and under the same requirements and laws as state ad valorem taxes. The officials collecting or assessing the fee shall be entitled to the same fees and compensation as are provided for collecting and assessing ad valorem taxes. The proceeds of the fee shall be paid into the county general fund. Within 30 days after payment into the county general fund, the county governing body shall pay the funds to the Lawrence County Firefighters and Rapid Responders, Inc., hereafter referred to as the county association. The county association shall distribute the funds among all eligible volunteer fire departments as follows:

(1) Fifty percent of the money shall be divided equally among all eligible volunteer fire departments.

(2) Fifty percent of the money shall be divided according to a percentage based upon the number of owners of dwellings and commercial buildings in a fire district compared to the total number of owners of dwellings and commercial buildings in the county as a whole. The county association may establish rules and procedures regarding the transfer, accounting, and handling of the funds, and the assessing of administration costs.



Section 45-40-141.06 - Use of funds.

Funds disbursed to eligible volunteer fire departments pursuant to this part shall be expended only for fire protection and emergency medical services, including training, supplies, buildings, capital improvements, equipment, insurance, professional services, and dues. The funds shall not be expended for salaries, food, drink, social activities, or fund-raising activities. After receiving funds, the volunteer fire departments shall keep accurate records to verify that the funds are properly expended. By September 15th of each year, the department shall file a report with the county association detailing the expenditure of all funds during the previous 12 months and setting out a schedule of all proposed projects. The filing shall account for all unspent funds and whether any unspent funds have been obligated. Unspent funds that have not been obligated which exceed the amount of total receipts paid to the department for the prior year from this fee shall be returned to the county association for redistribution as provided in Section 45-40-141.04. The county association shall supply the accounting forms to each eligible volunteer fire department. A copy of the year-end report shall also be filed with the county commission and shall be audited by the Department of Examiners of Public Accounts of the state on the same basis as county funds are audited.



Section 45-40-141.07 - Dissolution or abandonment of eligible volunteer fire department.

Upon the dissolution or abandonment of any eligible volunteer fire department, any remaining funds derived from this part or any assets purchased with any funds derived from this part shall be transferred to the county association.



Section 45-40-141.08 - Volunteer fire department personnel; liability of county employees.

The personnel of volunteer fire departments and emergency medical technicians that are members of volunteer fire departments funded as provided for in this part shall not be considered employees, servants, or agents of the county and the members of the county commission and the employees of the county shall not be liable in either their official capacity or in a private capacity for the actions of the personnel of volunteer fire departments and emergency medical technician units.









Article 15 - Gambling.



Article 16 - Government Operations.

Part 1 - Liability for Monetary Loss.

Section 45-40-160 - Reimbursement; due care required.

(a) The Lawrence County Commission shall reimburse the offices of the tax collector, tax assessor, revenue commissioner, license commissioner, and the judge of probate from the general fund of the county the amount of any monetary loss, not to exceed a total for each office of five thousand dollars ($5,000) per annum, arising or caused by error, if the mistake or omission was caused without personal knowledge, including loss arising from acceptance of worthless or forged checks, drafts, money orders, or other written orders for money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the tax collector, tax assessor, revenue commissioner, license commissioner, and the judge of probate to insure that their employees exercise due care in performing their duties and to make a diligent effort to correct the error, mistake, or omission and collect the amount subject to potential loss immediately upon becoming aware of the potential loss. This section shall not apply to any deliberate misuse or misappropriation of funds by the officials or any clerk or employee of the offices.






Part 2 - Tennessee Valley Authority in Lieu of Taxes.

Section 45-40-161 - Distribution of payments.

(a) Pursuant to the authority granted by Sections 40-28-1 to 40-28-3, inclusive, Lawrence County's share of payments made by the Tennessee Valley Authority to the state in lieu of ad valorem taxes shall be distributed as provided by this section:

(1) For the 1983-84 fiscal year, the Lawrence County Commission shall receive ninety thousand dollars ($90,000) in a special allotment to replace alcoholic beverage proceeds taxes and to assist the following agencies in the following amounts:

a. Each fire department established before January 1, 1982, shall receive two thousand dollars ($2,000).

b. Each fire department established after January 1, 1982, shall receive four thousand dollars ($4,000).

c. The Lawrence County Rescue Squad shall receive two thousand dollars ($2,000).

d. The Lawrence County Youth Aid Fund shall receive two thousand dollars ($2,000).

(2) For the 1984-85 fiscal year and each fiscal year thereafter, each fire department, the Lawrence County Rescue Squad, and the Lawrence County Youth Aid Fund shall receive two thousand dollars ($2,000) annually.

(3) The Lawrence County Board of Education shall receive 33 1/3 percent of the total amount remaining after ninety thousand dollars ($90,000) is deducted as per subdivision (1) and subdivision (2) and after the money paid to the municipalities according to Section 40-28-3 is deducted from the Tennessee Valley Authority money.

(4) All other money received by the county in Tennessee Valley Authority payments in lieu of taxes, after the money paid to the municipalities according to Section 40-28-3, and after the monies in subdivisions (1), (2), and (3) are allocated, shall be paid into the county general fund. Of this amount, for the 1993-94 fiscal year and each fiscal year thereafter, the first one hundred fifty thousand dollars ($150,000) shall be paid to the Industrial Development Board of Lawrence County - George C. Wallace Air Park Authority. Provided, however, in any year in which the amount of payments received is greater than the amount of payments received during 1993, the payments to the Industrial Development Board of Lawrence County - George C. Wallace Air Park Authority shall increase proportionately.

(b) All moneys paid to Lawrence County as their share of Tennessee Valley Authority payments in lieu of taxes which are not paid to the municipalities as provided by Section 40-28-3 or distributed as provided in subsection (a) shall be paid into the Lawrence County General Fund.









Article 17 - Health and Environment.

Section 45-40-170 - Board of health fees.

(a) The Lawrence County Board of Health shall designate the services rendered by the county health department for which fees may be charged and shall set the fee to be charged for each service. The health department is hereby authorized to charge and collect such fees. All fees collected shall be in addition to any and all federal, state, and local appropriations. Any fees collected shall be processed in accordance with the recommendations of the Department of Examiners of Public Accounts.

(b) No person shall be denied any service because of that person's inability to pay. The county board of health may establish a sliding fee scale based on one’s ability to pay.

(c) This section shall not apply to nor affect any fees otherwise authorized, set, or collected under state or federal law or regulations.

(d) All fees collected pursuant to this section are hereby appropriated to the respective health department which collected such fees.






Article 18 - Highways and Bridges.



Article 19 - Legislature.

Section 45-40-190 - Legislative delegation.

The Lawrence County Commission shall provide office space to the Lawrence County legislative delegation in any office space that is owned or controlled by the county and that is not occupied for use by a county, state, or federal employee. In addition to office space, the county commission shall provide for the reasonable and necessary expenses of operating the office, including clerical assistance, telephone service, and other general office expenses. The employment and control of clerical assistance shall be in the discretion of the county legislative delegation. The legislative delegation shall provide an operations and procedure manual for the office. The expenses of providing office space provided by this section shall be paid from funds received by the county from the state from payments by the Tennessee Valley Authority made in lieu of taxes.






Article 20 - Licenses and Licensing.

Part 1 - License Inspector.

Section 45-40-200 - Abolition of office; transfer of duties.

Notwithstanding Section 40-12-10 and any other general or local law of this state, no person shall be appointed to the position of county license inspector of or for Lawrence County. The position of county license inspector in the county is abolished and the powers, duties, and functions of the office shall be vested in and performed by the county commission of the county. All fines, fees, and penalties heretofore paid to the license inspector for the performance of his or her duties of office shall be paid into the general fund of the county. The county commission may employ sufficient employees to carry out this section.






Part 2 - Noncollectible Checks.



Part 3 - Retention of Records.

Section 45-40-202 - Retention period.

It shall not be necessary for the Judge of Probate or the License Commissioner of Lawrence County to retain on file the records of fishing, hunting, and trapping licenses, boat registrations, drivers' licenses, and vehicle tag receipts for longer than five years from the date of issuance or renewal of such licenses.









Article 21 - Motor Vehicles and Transportation.



Article 22 - Parks, Historic Preservation, Museums, and Recreation.

Part 1 - Hunting.

Section 45-40-220 - Deer hunting - Buck shot; dogs.

The Department of Conservation and Natural Resources shall regulate the use of buck shot in shotguns or dogs used to hunt deer, or both, in Lawrence County during the legal hunting season on lands outside of any wildlife management hunting area located in the county.



Section 45-40-220.01 - Casting light from motor vehicle for hunting.

(a) In Lawrence County, it shall be unlawful for any person or group of persons to throw or cast, or cause to be thrown or cast, the rays of a spotlight, headlight, or other artificial light from any motor vehicle, with the aid of any motor vehicle, or while on foot, from any highway or road, or in any field, woodland, or forest, in an attempt or with intent to locate deer or other wildlife, or both.

(b) Farmers shall be allowed to check livestock with an artificial light upon lands they own, lease, or rent; legal raccoon and opossum hunters while in the woods accompanied by dogs may use a spotlight only to find treed raccoons or opossums.

(c) It shall be unlawful to have in possession any type of spotlight within the Black Warrior Wildlife Management Area in Lawrence County. Legal hunters, hikers, and campers while on foot may use a flashlight containing no more or larger than two "D" celled flashlight batteries or a spread beam walking light which covers at least 180 degrees such as a Coleman lantern or carbide light.

(d) Any violation of this section shall be a misdemeanor and punishable by a fine of not less than one hundred dollars ($100) nor more than three hundred dollars ($300).






Part 2 - Parks.

Section 45-40-221 - Jesse Owens Memorial Park - Board of trustees.

There is created and established a board of trustees for the Jesse Owens Memorial Park in Lawrence County, Alabama. The board shall be composed of seven members who shall be appointed by the Lawrence County legislative delegation no later than 30 days after May 29, 1985. The members shall serve for terms of six years on the board and shall be eligible for reappointment upon the expiration of their respective terms. The primary duty and responsibility of the board shall be the receipt and disbursement of all funds used for the operation and management of the Jesse Owens Memorial Park. As soon as board members have been appointed, as herein provided, the Lawrence County legislative delegation shall set the date for an organizational meeting for the board at which the board shall select from its membership a chair and a vice-chair who shall retain those positions for the remainder of their terms on the board. Thereafter, the board shall meet at least once every two months on a regular basis and in special meetings as may be called from time to time by the chair.









Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-40-230 - Salary; cost-of-living adjustments.

(a) Effective the next term of office, the Sheriff of Lawrence County shall receive the salary the sheriff is receiving on December 28, 2001.

(b) Thereafter, the sheriff shall continue to receive any cost-of-living increases granted to county employees which shall be paid in the same manner as provided in Sections 11-2A-1 to 11-2A-8, inclusive.



Section 45-40-230.01 - Expense allowance.

The Sheriff of Lawrence County shall be entitled to receive an additional expense allowance in an amount to be set by the Lawrence County Commission. This expense allowance shall be in addition to any and all other compensation, salary, and expense allowances provided for by law.






Part 2 - Employees.

Division 1 - Employment.

Section 45-40-231 - Clerk.

The Sheriff of Lawrence County is hereby authorized to employ a clerk to perform the clerical duties of the sheriff’s office. Such clerk shall receive a monthly salary of not less then four hundred seventy-five dollars ($475) nor more than eight hundred dollars ($800), the exact amount to be determined by the County Commission of Lawrence County, to be paid from the public highway and traffic fund of the county treasury or such other funds of the county as may be available for such purposes.



Section 45-40-231.01 - Deputies.

(a) The County Commission of Lawrence County is hereby authorized to allow the sheriff of the county to appoint a chief deputy and as many other deputies as are needed in the discretion of the county commission.

(b) Compensation of each deputy appointed pursuant to this section shall be fixed by the Lawrence County Commission and shall be paid in equal monthly installments out of the General Fund of Lawrence County.






Division 2 - Retirement.

Section 45-40-231.20 - Receipt of badge and pistol upon retirement.

Any individual employed by the Lawrence County Sheriff’s Office as a law enforcement officer for a period of 10 years or more who retires from the department in good standing may receive from the sheriff, at his or her discretion, without cost, a retired badge and a pistol, provided the pistol is furnished by the department.









Part 3 - Funding.

Section 45-40-232 - Sale of abandoned, stolen, and unclaimed property.

(a) The Sheriff of Lawrence County, at public auction, shall sell any abandoned and stolen personal property recovered by the sheriff’s department which has remained unclaimed by the rightful owner for a period of six consecutive months.

(b) The Sheriff of Lawrence County shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the sheriff’s department which states the description of the property, the date of recovery, the serial or other identifying number, and the place of recovery of the property. The records shall be open to public inspection at reasonable times. All abandoned or stolen property recovered by the sheriff’s department shall be stored in a suitable place to protect the property from deterioration. After reasonable attempts have been made to locate and identify the owner, perishable property may be sold at once without notice. The proceeds shall be held for a period of six months for the account of the owner, and, if unclaimed after that time, shall be paid to the sheriff’s department after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property.

(c)(1) At least every six months, the Sheriff of Lawrence County shall sell at public auction to the highest bidder for cash all abandoned or stolen personal property which has been recovered by the sheriff’s department, which has remained unclaimed by the rightful owner after a period of six months. The sales shall be made after notice has been given by publication in a newspaper of general circulation in Lawrence County once a week for two successive weeks or by posting notice in a conspicuous place at the Lawrence County Courthouse for a period of at least 20 days prior to the sale. The notice shall contain the place, date, and time of each auction and a description of each item of personal property to be sold at auction. If publication of the notice is made by publication in the newspaper, the first notice shall run at least 20 days prior to the auction.

(2) The owner of any abandoned or stolen personal property recovered by the sheriff’s department may redeem the property at any time prior to its sale by paying any reasonable expenses incurred in the recovery of the property, its maintenance and storage, and a pro rata share of the costs of publication of notice of the sale of the property.

(d) Whenever any property is sold at public auction, a notation in the storage record book shall be made of the sale and of the amount received for the property. All sales shall be paid in cash. The person making the sale shall have the right to reject any and all bids if the bid amount is unreasonably low and may continue the sale, from time to time, if no bidders are present.

(e) The proceeds from any auction remaining after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property sold at the auction, shall be paid into the office of the Sheriff of Lawrence County.



Section 45-40-232.01 - Law enforcement fund.

(a) The Sheriff of Lawrence County, Alabama, may retain the funds accruing from the pay telephones and vending machines in the county courthouse annex and jail in a special fund known as the law enforcement fund which shall be used by the sheriff for law enforcement purposes in the county. The fund shall be managed exclusively by the sheriff.

(b) The sheriff shall prepare an annual report detailing expenditures made during each fiscal year from the law enforcement fund. A copy of the report shall be filed no later than 60 days after the close of each fiscal year with the county commission, the presiding judge of the circuit court of the county, and the county district attorney.



Section 45-40-232.02 - Sale of surplus property; lamination of documents of records.

(a) The sheriff may sell surplus property of the sheriff's department including vehicles, at a time and manner the sheriff deems best to get the greatest return from the original investment.

(b) All monies received from the sale of the property shall be deposited into the sheriff's vehicle fund set up by the sheriff in a bank in Lawrence County and used by the Sheriff of Lawrence County to purchase vehicles or equipment for the sheriff's department.

(c) Proceeds received by the sheriff's department for laminating documents or records shall be deposited into the sheriff's vehicle fund and used in the same manner as other moneys in the fund.






Part 4 - Jails.

Division 1 - Feeding Prisoners.

Section 45-40-233 - Allowances for feeding prisoners.

(a) In Lawrence County the sheriff shall be entitled to keep and retain the allowances payable by the state, counties, or municipalities for feeding prisoners.

(b) This section shall be retroactive to January 1, 1983, and all actions taken by the Sheriff of Lawrence County in accordance with this section are ratified, validated, and confirmed.






Division 2 - Jail Store.

Section 45-40-233.20 - Operation of jail store; disposition of funds.

(a) The Sheriff of Lawrence County, or the authorized agents of the sheriff, may operate a jail store for prisoners within the confines of the county jail. The jail store shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a law enforcement commissary fund in a bank located in Lawrence County selected by the sheriff. All proceeds collected under this section shall be deposited by the sheriff into the law enforcement commissary fund.

(2) The sheriff shall keep an account of all jail store sales and transactions of the law enforcement commissary fund for audit by the Department of Examiners of Public Accounts. The jail store account and law enforcement commissary fund shall be audited at the same time other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized in the operation of the jail store shall be expended at the discretion of the sheriff for law enforcement purposes in the interest of the public as the sheriff sees fit.

(d) The establishment of the law enforcement commissary fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the jail.

(e) Any actions relating to the operation of a jail store in the county jail prior to April 15, 2008, are ratified and confirmed. Any existing proceeds derived from the operation of a jail store in the county jail prior to April 15, 2008, shall be deposited into the law enforcement commissary fund created by this section.






Division 3 - Rehabilitation Board.

Section 45-40-233.40 - Applicability.

This subpart shall apply to Lawrence County.



Section 45-40-233.41 - Definitions.

(a) BOARD. The Lawrence County Rehabilitation Board, composed of the following members: The judge of probate of the county; the sheriff of the county; and the Lawrence County Commission.

(b) INMATE. Any person, male or female, convicted of a crime and sentenced to the county jail.



Section 45-40-233.42 - Regulations and policies.

(a) The board shall adopt such written regulations and policies permitting the sheriff to extend the limits of the place of confinement of an inmate, as to whom there is reasonable cause to believe he or she will know his or her trust, by authorizing him or her under prescribed conditions to leave the confines of the county jail unaccompanied by a custodial agent for a prescribed period of time to work at paid employment while continuing as an inmate in the jail in which he or she shall be confined except during the hours of his or her employment, and thereto and therefrom. Inmates shall participate in paid employment at the discretion of the board.

(b) Any rules, regulations, or policies promulgated by the board shall be written upon the minutes of the board, and shall be acknowledged and signed by each member of the board a minimum of 30 days before any such rules, regulations, or policies can be implemented or utilized for any prisoner pursuant to this subpart.



Section 45-40-233.43 - Inmate wages.

The employer of an inmate involved in work release shall pay the inmate's wages directly to the board. The board may adopt regulations concerning the disbursement of any earnings of the inmates involved in the work release program. The board shall be authorized to withhold from the inmate's earnings 25 percent of his or her gross earnings to pay such cost incident to the inmate's confinement as the board shall deem appropriate. The board may adopt policies to allow such monies to be spent exclusively for law enforcement and operation of the jail. After 25 percent has been deducted from the inmate's gross pay the remainder of the inmate's earnings shall be credited to his or her account in a local bank, and upon his or her release from confinement shall be turned over to the inmate. The board may elect, however, to turn the remaining 75 percent of the inmate's earnings over to his or her family to be used by them in their support while the inmate is confined, provided the inmate gives written consent to this procedure prior to inmate's release into the work program.



Section 45-40-233.44 - Escape from custody.

The willful failure of an inmate to remain within the extended limits of his or her confinement or to return within the time prescribed by the sheriff to the county jail shall be deemed as an escape from the custody of the sheriff and shall be punishable as provided by law for escaped prisoners.



Section 45-40-233.45 - Requests for job opportunities.

Employees of the board or persons designated by the board are authorized to make investigation and recommendations pertaining to the validity of requests for job opportunities for inmates and to otherwise assist the sheriff in the implementation of the program herein authorized.



Section 45-40-233.46 - Employment criteria.

The board or members of the board shall endeavor to secure employment for eligible inmates under this subpart subject to the following:

(1) The employment must be at a wage at least as high as the prevailing wage for similar work in the area or community where the work is performed in accordance with the prevailing working conditions in the area.

(2) The employment shall not result in displacement of employed workers.

(3) Inmates eligible for work release shall not be employed as strikebreakers or in impairing any existing contracts.

(4) Exploitation of eligible inmates in any form is prohibited either as it might affect the community, the inmates, or the board.



Section 45-40-233.47 - Participation in program.

The board, at its discretion, may allow any inmate, between the ages of 14 and 22 only, to participate in the release program to further the inmate's education. Under this section the inmate must follow all the rules set forth for other inmates participating in the work release program.



Section 45-40-233.48 - Furloughs or leave time.

(a) The board may adopt rules and allow the sheriff to grant furloughs or leave time not to exceed 3 days or 72 hours for inmates that the board deems deserving, subject to the following restriction:

(b) Each furlough can only be granted with the recommendation of the sheriff and must be approved in writing and signed by a majority of the board members granting and approving such furlough.



Section 45-40-233.49 - Status of inmates.

No inmate granted privileges under this subpart shall be deemed to be an agent, employee, or involuntary servant of the board, state, county, or municipality while involved in the free community or while going to and from employment, or other specified areas, or while on furlough.



Section 45-40-233.50 - Annual report.

The sheriff or person or persons designated by the board shall jointly prepare an annual report to be filed not later than 60 days from the close of each fiscal year, a copy of the report shall be filed with each of the following persons or agencies: The board, the governing bodies to which this subpart applies, and to the circuit judge or judges serving Lawrence County.



Section 45-40-233.51 - Violations.

Anyone violating this subpart shall be guilty of a misdemeanor.









Part 5 - Pistol Permit.

Section 45-40-234 - Fees, disposition of funds.

(a) In Lawrence County, the fee for issuance of a permit to carry a pistol in a vehicle or concealed on or about the person as provided in Section 13A-11-75 shall be twenty dollars ($20) which shall be collected by the sheriff.

(b) Any and all monies collected pursuant to subsection (a) shall be deposited by the Sheriff of Lawrence County in any bank located in Lawrence County selected by the sheriff, into a fund known as the sheriff’s law enforcement fund and shall be audited by the Department Examiners of Public Accounts.

(c) The sheriff's law enforcement fund as provided in subsection (b) shall be drawn upon by the Sheriff of Lawrence County or his or her appointed agent and shall be used exclusively for law enforcement purposes in the public's interest and in the discharge of the sheriff’s office as the sheriff sees fit.

(d) The establishment of the sheriff's law enforcement fund as provided in this section and the use of such fund shall in no way diminish or take the place of any other imbursement or other resource of income established for the sheriff or the operation of his or her office.






Part 6 - Programs.

Section 45-40-235 - Lawrence County Recreation and Drug Abuse Program.

(a) This section shall be operative only in Lawrence County.

(b) There is in Lawrence County, the Lawrence County Recreation and Drug Abuse Program. The program shall be administered by the Lawrence County Recreation and Drug Abuse Program Board, consisting of the Circuit Judge, the Sheriff, and the Superintendent of Education of Lawrence County.

(c) The board shall allocate funds donated by Champion International for recreation and drug abuse programs to various public or quasi public agencies for recreation and drug abuse programs.






Part 7 - Service of Process.

Section 45-40-236 - Methods of service.

(a) In the courts of Lawrence County a subpoena requiring the attendance of a witness in any civil, criminal, or other case or proceeding, or before the grand jury, may be served by the sheriff personally or by leaving a copy thereof at the place of residence of the witness or in the discretion of the sheriff, the sheriff may serve the same by placing a copy thereof in the United States mail, enclosing the subpoena in an envelope properly stamped and addressed to the person or witness to be served. Upon service by the sheriff upon any witness or person by any one of the foregoing methods, the sheriff shall immediately mark the process executed in the manner so served. If the subpoena so mailed is not delivered to the addressee, but is returned to the sheriff by the United States Post Office Department, then the sheriff shall immediately make a diligent effort to serve the subpoena either personally or by leaving a copy thereof at the place of residence of the witness.

(b) Anything to the contrary notwithstanding in subsection (a), any judge of any of the courts of Lawrence County having jurisdiction of the proceeding or case, on motion of any party or on the court's own motion, may order any particular subpoena or the subpoenas in any case or proceeding to be served personally or by leaving a copy thereof at the place of residence of the witness or person or by United States registered or certified mail.









Article 24 - Taxation.

Part 1 - Compensation.

Section 45-40-240 - Compensation of tax assessor and tax collector.

(a) Effective October 1, 1981, the Tax Assessor and Tax Collector of Lawrence County shall each receive an additional expense allowance of two thousand five hundred dollars ($2,500) per year, payable in equal monthly installments from the county treasury. The expense allowances herein provided shall terminate upon the expiration of the present terms of office of tax assessor and tax collector.

(b) Effective upon the termination of the present terms of office of the Tax Assessor and Tax Collector of Lawrence County, the officers shall each receive an additional annual compensation of two thousand five hundred dollars ($2,500), payable in equal monthly installments from the county treasury.



Section 45-40-240.01 - Tax assessor - Expense allowance.

In Lawrence County, the tax assessor shall receive an additional expense allowance of three hundred fifty dollars ($350) per month, payable in equal monthly installments from the county treasury. The additional expense allowance shall be utilized to defer the costs of the additional duties and responsibilities imposed upon the tax assessor by Part 3 of this article.



Section 45-40-240.02 - Revenue commissioner - Salary.

(a) Beginning with the term of the revenue commissioner, the revenue commissioner shall receive an addition to his or her salary of three hundred fifty dollars ($350) per month, payable in equal monthly installments from the general fund of the county. This salary shall be in addition to all other expense allowances, compensation, or salary provided by law. This additional salary shall be for the additional duties and responsibilities imposed upon the revenue commissioner by Part 3 of this article.

(b) If at any time the duties of Part 3 of this article are moved to another office, this section shall become null and void.






Part 2 - Employees.

Section 45-40-241 - Appraisers; mapper.

The County Commission of Lawrence County is hereby authorized and empowered to employ an appraiser or appraisers to conduct ad valorem tax appraisal work on behalf of the county tax assessor's office. The county commission may spend such funds out of the county general fund as is necessary to carry out this section including any funds necessary to employ a mapper as needed to perform any functions related to the appraisals provided herein.






Part 3 - License Division.

Section 45-40-242 - Created; office space, equipment, personnel; compensation.

There is hereby created within the tax assessor's office of Lawrence County a license division which shall issue all motor vehicle licenses issued through the tax assessor's office. The county commission shall furnish suitable quarters and provide the necessary forms, books, stationery, records, equipment, and supplies, except such stationery forms and supplies as are furnished pursuant to law by the State Department of Finance or the Comptroller. The county commission shall also provide such clerks and other assistants for the tax assessor as shall be necessary from time to time for the proper and efficient performance of the duties of his or her office. The tax assessor shall have a chief clerk for the assessment division and chief clerk for the motor vehicle license division. The tax assessor shall have authority to employ such clerks, and other assistants, and to fix their compensation; however, the number and compensation of such clerks and other assistants shall be subject to the approval of the county commission. The compensation of the clerks and assistants shall be paid out of the general fund of the county in the same manner as other county employees are paid



Section 45-40-242.01 - Duties; commissions and fees.

The tax assessor shall perform all duties relating to the issuing of licenses on motor vehicles in the county which have heretofore been performed by the judge of probate and tax collector. The Judge of Probate and Tax Collector of Lawrence County are hereby relieved of all duties and responsibilities relative to the issuance of licenses and collection of certain monies on such motor vehicles. The tax assessor shall receive the commissions and fees now allowed the judge of probate and tax collector for performing these functions, and such fees and commissions shall be remitted to the county general fund. Reporting and remitting of such monies shall be made at the same time as other reports and remittances are now made by the tax assessor.



Section 45-40-242.02 - Recordkeeping.

The tax assessor shall keep at all times an accurate record of all motor vehicle licenses received by him or her from the Comptroller and of the disposition made of them, of all monies received, and of the licenses issued by him or her. He or she shall report to the Comptroller at the same time in the same manner that other officials with those duties are required to do under the general law. All unissued licenses and the stubs or duplicates or carbon copies of licenses issued shall be accounted for in the same manner that the officials are required to account for by law.



Section 45-40-242.03 - Charge and collection of fees.

Except as hereinafter provided, the tax assessor shall be entitled to charge and collect the same fees that are provided for by law. For the performance of duties relative to the recording of the transfer of the ownership of motor vehicles as prescribed in this code, the tax assessor shall charge and collect a fee of one dollar ($1). All such fees shall be the property of the county and shall be paid to the general fund of the county. Refunds for licenses issued by mistake or fact of law shall be made under the conditions and in the manner prescribed by this code.



Section 45-40-242.04 - Payment of tax required for issuance of license.

To prevent motor vehicles from escaping taxation and to provide for a more efficient procedure for assessment and collection of taxes due on same, no licenses shall be issued to operate motor vehicles on the public highways of this state, nor shall any transfer be made by the tax assessor until the ad valorem tax on such vehicles shall have been paid to the county for the preceding year as evidenced by receipt from the tax assessor. Every person, firm, or corporation driving or owning a motor vehicle who desires to operate a motor vehicle on the public highways of Alabama shall first return such motor vehicle for ad valorem taxation purposes to the tax assessor who shall issue a certificate of assessment on a form prescribed by the State Department of Revenue, shall collect the taxes shown thereon, and shall make a duplicate of the tax receipt and keep same on file in his or her office. The license tag shall be evidence of the payment of the license and ad valorem tax due as provided under this part.



Section 45-40-242.05 - Assessments.

Before any vehicle can be assessed, the tax assessor shall be furnished the tag number presently on the vehicle unless such vehicle is new, in which case the tax assessor shall be furnished a bona fide bill of sale from the dealer showing when the vehicle was bought new. In the case of a used car brought into the state from a state which provides that upon sale or transfer of the motor vehicle the tags are either surrendered to an appropriate authority or subsequently reissued by the seller, the tax assessor shall be furnished a bona fide certificate of title properly assigned which shows when the car was sold to an individual, firm, corporation, or association, living or operating in this state. If such tag number or bill of sale or certificate of title is not furnished, the vehicle will be presumed to have been in the state the entire year for which taxes are being assessed. Those motor vehicles brought into the state during any tax year and new motor vehicles for which licenses have never been issued that have been sold from the stock of a dealer during any tax year, shall be subject to taxation as if they had been held or owned in the state on the first day of October.



Section 45-40-242.06 - Application and renewal by mail.

The tax assessor, at his or her discretion, may mail an application for renewal of licenses to whom such license has been previously issued, such renewal forms required to be returned prior to the expiration date of the license. Such renewal forms may be in post card form and with sufficient information thereon to adequately identify and process such renewal. The signature of the licensee thereon and proper remittance shall constitute sufficient authority for the tax assessor to issue such license and return to the licensee by mail. There is hereby established a fee to be entitled mail order fee which shall be set from time to time by the county governing body to pay the cost of the mailing procedure herein provided, and such fee shall be collected by the tax assessor at the time of issuance and paid over to the general fund of the county as are other fees and commissions.






Part 4 - Revenue Commissioner.

Section 45-40-243 - Consolidation of offices and duties.

(a) At the expiration of the term of office of the office of Tax Assessor and the office of Tax Collector of Lawrence County, there shall be established the office of County Revenue Commissioner in Lawrence County. A county revenue commissioner shall be elected at the next general election prior to the expiration of the term of office of the tax assessor and the tax collector and at the general election every six years thereafter. The county revenue commissioner shall serve for a term of six years beginning on the first day of October next after his or her election, and until his or her successor is elected and has qualified.

(b) The county revenue commissioner shall do and perform all acts, duties, and functions required by law performed either by the tax assessor or by the tax collector of the county including, but not limited to, the assessment of property for ad valorem taxation, the collection of the taxes, the keeping of records, and the making of reports concerning assessments for and the collection of taxes.

(c) Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of the deputies shall have the same force and legal effect as if performed by the county revenue commissioner.

(d) Before entering upon the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in a sum fixed by the county commission, giving as security thereon a bonding company authorized to do business in Alabama. The bond shall be conditioned, as other official bonds are conditioned, and shall be approved by and filed with the judge of probate. The cost of the bond shall be paid out of the general funds of the county on a warrant of the county commission and shall be a preferred claim against the county.

(e) The county commission shall provide the necessary offices for the county revenue commissioner and shall provide all stationery, equipment, and office supplies, not otherwise furnished by law, needed for the efficient performance of the duties of the office.

(f) The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor and the tax collector are now or hereafter by law authorized or directed to charge or collect for the performance of a duty imposed by law on the officers and transferred to and imposed on the county revenue commissioner. As compensation for performance of the duties of his or her office, the county revenue commissioner shall receive a minimum salary as provided by Section 40-6A-2, payable in the manner prescribed by the county commission, out of the county general fund with the exact amount to be set by resolution of the county commission prior to the county revenue commissioner taking office.

(g) The offices of Tax Assessor and Tax Collector of Lawrence County shall be abolished effective on the last day of the term to which they are elected.

(h) It is the purpose of this section to conserve revenue and promote the public convenience in Lawrence County by consolidating the offices of tax assessor and tax collector into one county office.



Section 45-40-243.01 - THIS SECTION WAS ASSIGNED BY THE CODE COMMISSIONER IN THE 2016 FIRST SPECIAL SESSION, EFFECTIVE AUGUST 30, 2016. THIS IS NOT IN THE CURRENT CODE SUPPLEMENT.

(a) The Revenue Commissioner of Lawrence County may take the necessary action to merge the budgetary operations and functions of his or her office. The expenses of the office shall be financed on a pro rata share basis from the proceeds of any state, county, and municipal ad valorem taxes collected in the county in the same manner as the salary of the revenue commissioner is paid pursuant to Section 40-6A-2. Any funds retained pursuant to this act shall be used solely for the operation of the office of revenue commissioner subject to approval of the budget for the office by the county commission in the same manner as the budget is currently approved.

(b) The provisions of this section are supplemental. It shall be construed in pari materia with other laws regulating the Revenue Commissioner's Office in Lawrence County; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are repealed. This section shall not affect the payment of commissions as otherwise provided by law.






Part 5 - Tax, Lodging.

Section 45-40-244 - Levy of tax.

(a) In addition to all other taxes now imposed by law, there is hereby levied in Lawrence County a privilege or license tax of three percent on the business of renting rooms, lodging, or accommodations to transients as provided for in Chapter 26 of Title 40, as heretofore or hereafter amended or supplemented, hereinafter referred to as the state lodging tax, in the manner and at the rate hereinafter prescribed.

(b) Upon every person, corporation, partnership, firm, limited liability company, association, proprietorship, or other entity engaged in or continuing within the county the business of renting or furnishing any room or rooms, lodging, or accommodations to transients in any hotel, motel, inn, bed and breakfast facility, tourist camp, tourist cabin, tourist court, or any other place in which rooms, lodging, or accommodations are rented or furnished to transients for a consideration, a privilege or license tax is hereby levied in an amount to be determined by application of the rate of three percent of the charge for such room or rooms, lodging, or accommodation, including any charge for use or rental of personal property and services furnished in such room. Provided, however, there is exempted from the tax levied under this section any rentals or services taxed under the Alabama sales tax act, provided for in Chapter 23 of Title 40, as heretofore or hereafter amended or supplemented. The tax shall not apply to rooms, lodgings, or accommodations supplied for a period of 30 continuous days or more in any place. The tax shall also not apply to those facilities owned or operated by churches or other religious organizations.



Section 45-40-244.01 - Collection of tax.

The tax levied under this part shall be collected by the county or the collection agency from time to time designated in writing by the governing body of the county to serve in such capacity for and on behalf of the county, the county or collection agency, as applicable, being hereinafter, for these purposes, referred to as the agency, and paid to the Lawrence County Chamber of Commerce, a public corporation organized in the State of Alabama, for the purpose of promoting and enhancing the tourism industry in Lawrence County, Alabama.



Section 45-40-244.02 - Filing of monthly report and payment.

The tax levied under this part, except as otherwise provided, shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues. On or before the twentieth day in each month after June 1, 2001, every person, corporation, partnership, firm, limited liability company, association, proprietorship, or other entity on whom or which the taxes levied by this part are imposed, shall render to the agency, on a form prescribed by the agency, a true and correct statement showing the gross proceeds of the business for the next preceding month, together with such other information as the agency may require, and at the time of making such monthly report the taxpayer shall compute the taxes due and shall pay to the agency the amount of taxes shown to be due. The agency, for good cause, may extend the time for making any return required under this part, but the time for filing any such return shall not be extended for a period greater than 30 days from the date such return is due to be made.



Section 45-40-244.03 - Cash and credit business.

Any person, corporation, partnership, firm, limited liability company, association, proprietorship, or other entity taxable under this part having a cash and credit business may report such cash business and the taxpayer shall thereafter include in each monthly report all credit collections made during the preceding month and shall pay the taxes due thereon at the time of filing such report, but in no event shall the gross proceeds of such credit business be included in the measure of tax to be paid until collections of such credit business shall have been made.



Section 45-40-244.04 - Annual report.

On or before 30 days after the end of the tax year, each person, corporation, partnership, firm, limited liability company, association, proprietorship, or other entity liable for the payment of a privilege tax as levied by this part shall make a return showing the gross proceeds of business done and compute the amount of tax chargeable against him, her, or it in accordance with this part and deduct the amount of monthly payments as herein provided, if any have been made, and transmit with this report a remittance in the form required by this part covering the residue of the tax chargeable against him, her, or it, to the agency, and such report shall be verified by oath.



Section 45-40-244.05 - Recordkeeping.

It shall be the duty of every person, corporation, partnership, firm, limited liability company, association, proprietorship, or other entity engaged in or continuing within the county any business taxed hereunder to keep and preserve suitable records of the gross proceeds of such business and such other books or accounts as may be necessary to determine the amount of tax for which he, she, or it is liable under this part. Such records shall be kept and preserved for a period of two years and shall be open for examination at any time by the agency, or any duly authorized representative thereof.



Section 45-40-244.06 - Perjury.

The monthly reports herein required to be made are not required to be made on oath, but wherever in this part any report is required to be sworn to, the same shall be sworn to by the taxpayer or his or her agent before some officer authorized to administer oaths, and any false statement of a material fact or omission to state a material fact made with the intent to defraud shall constitute perjury, and upon conviction thereof, the person so convicted shall be punishable as provided by law.



Section 45-40-244.07 - Inspection of reports or returns.

All reports or returns filed with the agency under this part shall be available for inspection by the governing body of the county, or any duly designated representative, at reasonable times during business hours.



Section 45-40-244.08 - Failure to add tax to service price.

It shall be unlawful for any person, corporation, partnership, firm, limited liability company, association, proprietorship, or other entity engaged in or continuing within the county any business for which a license or privilege tax is required by this part to fail or refuse to add to the price of the service rendered the amount due by the taxpayer on account of the tax levied by this part. Nor shall any such person refund or offer to refund all or any part of the amount collected as tax under this part or to absorb such tax or to advertise directly or indirectly the absorption or refund of such tax or any portion of the same.



Section 45-40-244.09 - Enforcement.

The tax levied by this part, together with interest and penalties that may be imposed, shall constitute a debt due the county and may be collected by civil suit, in addition to all other methods provided by law and in this part. The taxes, together with interest and penalties, shall constitute and be secured by a lien upon the property of the person from whom the taxes are due or who is required to collect the taxes. All provisions of the revenue laws of this state which apply to the enforcement of liens for privilege or license taxes due the state shall apply fully to the collection of the county taxes levied hereby, and the agency for the use and benefit of the county shall collect such taxes and enforce this part and shall have and exercise for such collection and enforcement all rights and remedies that the state or the Alabama Department of Revenue has for collection of the state lodging tax. The agency shall have full authority to employ such special counsel as it deems necessary, from time to time, to enforce collection of the taxes authorized to be levied by this part, and to otherwise enforce this part, including any litigation involving the part; and the agency shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it for the county.



Section 45-40-244.10 - Application of state statutes.

All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports and keeping and preserving records with respect thereto, interest after due date of tax, and compliance generally with the state lodging tax statutes, the rules and regulations promulgated with respect to the state lodging tax, and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with this part when applied to the tax levied by this part, shall apply to the county tax levied hereby. The agency shall have and exercise the same powers, duties, and obligations with respect to the county tax levied hereby as are imposed on the Commissioner of Revenue of the state and the department, respectively, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable by this part to the county tax levied hereby and to the administration of this part are incorporated herein by reference and made a part hereof as if fully set forth hereon.



Section 45-40-244.11 - Construction of part.

The provisions of this part are supplemental and shall be construed in pari materia with other laws regulating taxes; provided, however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.






Part 6 - Tax, Sales and Use.

Division 1 - Collection.

Section 45-40-245 - Applicability.

This subpart shall apply only to Lawrence County.



Section 45-40-245.01 - Payment of taxes; report.

Any sales and use tax, gross receipts tax, privilege license, or excise tax based on gross receipts, or similar tax levied by the Lawrence County Commission or for the benefit of the county shall be due and payable in monthly installments on or before the 20th day of the month next succeeding the month in which the tax accrues. All taxes levied shall be paid to and collected by the county commission, or its designee, at the same time as Alabama state sales tax is due to be paid to the State Department of Revenue. On or prior to the due dates of any tax to be collected, each person subject to such tax shall file with the county commission, or its designee, a report or return in the form as may be prescribed by the county commission, or its designee, setting forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and the gross receipts of all business transactions. The reports shall also include other items of information pertinent to the tax and the amount thereof as the county commission or its designee may require. Any person subject to the tax levied may defer reporting credit sales until after their collection, and in the event the person so defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the tax due thereon at the time of filing the report.



Section 45-40-245.02 - Collection and enforcement.

Any tax to be collected pursuant to this subpart shall constitute a debt due the county as provided by law. The tax, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. All of the provisions of the revenue laws of this state which apply to the enforcement of liens for license taxes due this state shall apply fully to the collection of any tax collected pursuant to this subpart, and the county commission, or its designee, shall collect the tax and enforce the tax and shall have and exercise for the collection and enforcement all rights and remedies that the State of Alabama or the State Department of Revenue has for the collection of the state sales tax. The county commission shall have full authority to employ counsel, including the county attorney, as it deems necessary from time to time to enforce collection of any tax to be collected pursuant to this subpart and to otherwise enforce this subpart, including any litigation involving this subpart; and the county commission shall pay counsel fees as it deems necessary and proper from the proceeds of the tax collected hereunder.



Section 45-40-245.03 - Application of state statutes.

All provisions of the state sales tax statutes with respect to the payment, assessment, and collection of the state sales tax, making of reports and keeping and preserving of records with respect thereto, penalties for failure to pay the tax, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with this subpart when applied to the tax shall apply to any tax collected pursuant to this subpart. The county commission, and its designee, shall have and exercise the same powers, duties, and obligations with respect to any county tax levied that are imposed upon and exercised by the Commissioner of Revenue and the State Department of Revenue, respectively, by the sales tax statutes. All provisions of the state sales tax statutes that are made applicable by this subpart to any tax levied and to the administration and enforcement of the tax are hereby incorporated herein by reference and made a part hereof as it fully set forth herein.



Section 45-40-245.04 - Charge for collection.

The county commission may retain and deposit to the general fund of the county, for general fund purposes and uses, including the administration of this subpart, up to 10 percent of the total amount of any tax collected in the county under this subpart. The amount shall be in lieu of any payment for collecting the tax and may be deducted each month from the gross revenues from the tax before distribution of the balance of the tax as provided by law.



Section 45-40-245.05 - Effective date.

The provisions of this subpart shall be effective with respect to all sales and gross receipts levied by the county which are closed or received on and after October 1, 1995. The Alabama State Department of Revenue shall remain responsible for the collection of all taxes arising from sales and gross receipts which are closed or received prior to October 1, 1995.






Division 2 - Levy of Tax,

Section 45-40-245.30 - Definitions.

(a) The following words, terms, and phrases where used in this subpart shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) COMMISSIONER. The Commissioner of Revenue of the state.

(2) COUNTY. Lawrence County in the State of Alabama.

(3) FISCAL YEAR. The period commencing on October 1 of each calendar year and ending on September 30 of the next succeeding calendar year.

(4) MONTH. A calendar month.

(5) QUARTERLY PERIOD. The period of three months ending on the last day of each March, June, September, and December.

(6) REGISTERED SELLER. The person registered with the state Department of Revenue pursuant to the state use tax statutes or licensed under the state sales tax statutes.

(7) STATE. The State of Alabama.

(8) STATE DEPARTMENT OF REVENUE. The Department of Revenue of the state.

(9) STATE SALES TAX. The tax or taxes imposed by the state sales tax statutes.

(10) STATE SALES TAX STATUTES. Division 1, commencing with Section 40-23-1, of Article 1 of Chapter 23 of Title 40, as amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the taxes levied in Division 1 and all other statutes which expressly apply to, or purport to affect, the administration of Division 1 and the incidence and collection of the taxes imposed therein.

(11) STATE USE TAX. The tax or taxes imposed by the state use tax statutes.

(12) STATE USE TAX STATUTES. Article 2, commencing with Section 40-23-60, of Chapter 23 of Title 40, as amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the tax levied in Article 2 and all other statutes of the state which expressly apply to or purport to affect the administration of Article 2 and the incidence and collection of the taxes imposed therein.

(b) Except where another meaning is clearly indicated by the context, all definitions set forth in the state sales tax statutes and the state use tax statutes shall be effective as definitions of the words, terms, and phrases used in this subpart. All words, terms, and phrases used herein, other than those hereinabove specifically defined, shall have the respective meanings ascribed to them in the state sales tax statutes and the state use tax statutes and shall have the same scope and effect that the same words, terms, and phrases have where used in the state sales tax statutes and the state use tax statutes.



Section 45-40-245.31 - Authorization of levy of sales tax.

(a) The governing body of the county is hereby authorized to levy and impose in the county, in addition to all other taxes of every kind now imposed by law, and to collect as herein provided, a privilege or license tax on account of the business activities and in the amount to be determined by the application of rates against gross sales or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation including the State of Alabama, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether such institutions be denominational, state, county, or municipal institutions, any association or other agency or instrumentality of such institutions engaged or continuing within the county in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character not including, however, bonds or other evidences of debts or stock, nor sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, ships, and other watercraft of over 50 tons burden an amount not exceeding one percent of the gross proceeds of sales of the business, except where a different amount is expressly provided herein; provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such business at the rates specified when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as a retailer, on the gross sales of the business; and provided further, that where any used part of an automotive vehicle or a truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or rebuilt part, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used part sold less the credit for the used part taken in trade, provided, however, that this provision shall not be construed to include tires or batteries.

(2) Upon every person, firm, or corporation engaged or continuing within the county in the business of conducting or operating places of amusement or entertainment, billiard or pool rooms, bowling alleys, amusement devices, musical devices, theatres, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games including athletic contests conducted by or under the auspices of any educational institution within this state, or any athletic association thereof, or other association whether such institution or association be denominational, a state, county, or a municipal institution or association or a state, county, or city school, or other institution, association, or school, skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description within the county, an amount not exceeding one percent of the gross receipts of any such business.

(3) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property an amount not exceeding one-half of one percent of the gross proceeds of the sale of such machines; provided that the term machine as herein used shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used

(4) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any automotive vehicle, truck, trailer, semi-trailer, or house trailer, an amount not exceeding one-half of one percent of the gross proceeds of sale of the automotive vehicle, truck, trailer, semi-trailer, or house trailer; provided, however, where a person subject to the tax provided for in this subdivision withdraws from his or her stock in trade any automotive vehicle or truck, trailer, semi-trailer, or house trailer for use by him or her or by his or her employee or agent in the operation of such business, there shall be paid, in lieu of the tax authorized to be levied herein, a fee of one dollar and twenty-five cents ($1.25) per year or part thereof during which such automotive vehicle, truck, trailer, semitrailer, or house trailer shall remain the property of such person; provided, that each such year or part thereof shall be deemed to begin with the day or anniversary date, as the case may be, of such withdrawal and shall run for he 12 succeeding months or part thereof during which such automotive vehicle, truck, trailer, semi-trailer, or house trailer shall remain the property of such person; and provided further, that where any used automotive vehicle, truck, trailer, semi-trailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(5)a. Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or produce, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, an amount equal to one-half percent of the gross proceeds of the sale thereof. Provided, however, the one-half percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities.

b. Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(6) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling, through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products, and substitutes therefor, an amount not exceeding one-half of one percent of the cost of such food, food products, and beverages sold through such machines, which cost for the purpose of this subdivision shall be the gross proceeds of sales of such business.

(b) There are exempted, however, from this section and from the computation of the amount of the taxes authorized to be imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax.



Section 45-40-245.32 - Authorization of levy of use tax.

(a) The governing body of the county is hereby authorized to levy and impose excise taxes on the storage, use, or other consumption of property in the county as hereinafter provided in this section:

(1) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of tangible personal property not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft of more than 50 tons burden purchased at retail on or after the effective date of such tax, for the storage, use, or other consumption in the county on or after the effective date of such tax, at the rate of not exceeding one percent of the sale price of such property, except as provided in subdivisions (2), (3), (4), and (5).

(2) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property purchased at retail on or after the effective date of such tax for storage, use, or other consumption in the county, at the rate of not exceeding one-half of one percent of the sales price of any such machine; provided, that the term machine, as used herein shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and are customarily so used.

(3) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of any automotive vehicle, truck, trailer, semi-trailer, or house trailer purchased at retail on or after the effective date of such tax for storage, use, or other consumption in the county at the rate of not exceeding one-half of one percent of the sales price of such automotive vehicle, truck, trailer, semi-trailer, or house trailer; provided, that where any used automotive vehicle, truck, trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax herein authorized to be levied shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade.

(4) An excise tax is hereby levied and imposed on the storage, use, or other consumption in the county of any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, which is purchased at retail after March 25, 1980, for the storage, use, or other consumption in the county at the rate of one-half of one percent of the sales price of such property within the county, regardless of whether the retailer is or is not engaged in the business in this county. Provided, however, the one-half of one percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities. Where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax levied herein shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(5) An excise tax is hereby authorized to be levied and imposed on the classes of tangible personal property, and at not exceeding the rate authorized to be imposed on such classes, specified in subdivisions (1), (2), (3), or (4), on the storage, use, or other consumption in the performance of a contract in the county of any such tangible personal property, new or used, the tax to be measured by the sales price or the fair and reasonable market value of such tangible personal property when put into use in the county, whichever is less; provided, however, the tax authorized to be imposed by this subdivision shall not apply where the taxes imposed by subdivisions (1), (2), (3), or (4) apply.

(b) There are exempted from this section, and from the taxes authorized to be imposed by this section, the storage, use, or other consumption of property the storage, use, or other consumption of which is presently exempted under the state use tax statutes from the state use tax. Subject to those exemptions, every person storing or using or otherwise consuming in the county tangible personal property purchased at retail on or after the effective date of such taxes shall be liable for the taxes authorized to be imposed by this section, and the liability shall not be extinguished until the tax has been paid by such person; provided, however, that a receipt from a registered seller given pursuant to Section 45-40-245.35 to the purchaser of any property to be used, stored, or consumed in the county shall be sufficient to relieve the purchaser from further liability for a tax to which such receipt may refer.



Section 45-40-245.33 - Payment of taxes; reports.

The sales tax authorized to be levied in Section 45-40-245.31 shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues; and the use taxes authorized to be levied in Section 45-40-245.32 shall be due and payable quarterly on or before the twentieth day of the month next succeeding each quarterly period during which the storage, use, or other consumption of the tangible personal property became taxable hereunder, each such quarterly period to end on the last day of each of the months of March, June, September, and December. The sales taxes authorized to be levied in Section 45-40-245.31 shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state sales tax; and the use taxes authorized to be levied in Section 45-40-245.32 shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state use tax. On or prior to the due dates of the taxes herein authorized to be levied, each person subject to such taxes shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business that are required to be used as a measure of the sales tax herein authorized to be levied, a correct statement of the gross proceeds of all such taxes and the gross receipts of all such business, and setting forth, with respect to the use taxes authorized to be levied herein, the total sales price of all property, the use, storage, or other consumption of which became subject to the taxes during the then preceding quarterly period. Such report shall include all such other items of information pertinent to the taxes and the amount thereof as the State Department of Revenue may require. Any person subject to the sales tax authorized to be levied herein may defer reporting credit sales until after their collection, and in the event he or she so defers reporting them, he or she shall thereafter include in each monthly report all credit collections made during the month preceding and shall pay the taxes due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the governing body of the county or its designated agent at reasonable times during business hours.



Section 45-40-245.34 - Sales tax to be added to sales price or admission fee.

Each person engaging or continuing within the county in a business subject to the sales tax authorized to be levied in Section 45-40-245.31 shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the taxes. It shall be unlawful for any person subject to the sales taxes authorized to be levied in Section 45-40-245.31 to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or the person paying the admission fee the amount required to be so added to the sales or admission price and collected from the purchase, and it shall likewise be unlawful for any person subject to the taxes to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the taxes or any portion thereof.



Section 45-40-245.35 - Special provisions respecting payment of use tax; receipts and returns by registered sellers.

Every registered seller making sales of tangible personal property for storage, use, or other consumption in the county, which storage, use, or other consumption is not exempted from the use taxes herein authorized to be levied, shall at the time of making such sale, or if the storage, use, or other consumption of such tangible personal property in the county is not then subject to the taxes herein authorized to be levied, at the time such storage, use, or other consumption becomes subject to the taxes herein authorized to be levied, collect the tax from the purchaser, and shall give to the purchaser a receipt therefor in the manner and form prescribed by the State Department of Revenue. On the twentieth day of the month next succeeding following the close of each quarterly period, each registered seller shall file with the State Department of Revenue a return for the then preceding quarterly period in such form as may be prescribed by the State Department of Revenue showing the total sales price of the tangible personal property sold by such registered seller, the storage, use, or other consumption of which became subject to the use taxes herein authorized to be imposed, during the then preceding quarterly period; and each return shall be accompanied by a remittance of the amount of the use taxes required to be collected by such registered seller during the period covered by the return; provided that any registered seller may defer collecting the taxes with respect to credit sales until collection of the proceeds of such sales and may defer reporting credit sales until after their collection, but shall thereafter collect the taxes along with collection of the credit sales, shall include in each quarterly report all credit collections made during the preceding quarterly period and shall remit the taxes with respect thereto at the time of filing such report or return. Any person who has paid to a registered seller the tax with respect to the use, storage, or other consumption of tangible personal property in the county need not file a report or make any further payment of the tax, but each person who purchases tangible personal property the storage, use, or other consumption of which is subject to the use taxes authorized to be imposed herein, and who has not paid the use taxes due with respect thereto to a registered seller, shall report and pay the use taxes as required by Section 45-40-245.33. It shall be unlawful for any registered seller to fail or refuse to add to the sales price and to collect from the purchaser the amount of the use taxes authorized to be imposed herein or to refund or offer to refund or absorb, or to advertise directly or indirectly, the absorption of the use taxes or any portion thereof.



Section 45-40-245.36 - Enforcement.

The taxes authorized to be imposed by this subpart shall constitute a debt due the county and may be collected by civil suit, in addition to all other methods provided by law and in this subpart. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All the provisions of the revenue laws of the state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the taxes herein authorized to be levied, and the State Department of Revenue, for the use and benefit of the county, shall collect such taxes and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that the State Department of Revenue has for collection of the state sales tax and the state use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this subpart and otherwise to enforce this subpart, including the institution, prosecution, and defense of any litigation involving this subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it hereunder.



Section 45-40-245.37 - Applicability of state statutes.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of monthly reports and keeping and preserving records with respect thereto, interest after the due date of the tax, penalties for failure to pay the tax, make reports or otherwise comply with the states sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with this subpart, when applied to the sales tax authorized to be levied in Section 45-40-245.31 shall apply to the sales taxes authorized to be levied in Section 45–40–245.31; and all provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making quarterly reports and keeping and preserving records with respect thereto, interest after the due date of the state use tax, penalties for failure to pay the tax, make reports or otherwise to comply with the state use tax statutes, the promulgation of rules and regulations with respect to the state use tax and the administration and enforcement of the state use tax statutes, which are not inconsistent with this subpart, when applied to the use taxes authorized to be levied in Section 45–40–245.32 shall apply to the use taxes authorized to be levied in Section 45–40–245.32. The commissioner and the State Department of Revenue shall have and exercise the same powers, duties, and obligations, with respect to the taxes herein authorized to be levied, that are imposed on the commissioner and the department by the state sales tax statutes and the state use tax statutes. All provisions of the state sales tax statutes and the state use tax statutes that are made applicable by this subpart to the taxes herein authorized to be levied and to the administration of this subpart are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-40-245.38 - Charge for collection.

The State Department of Revenue shall charge the county for collecting the taxes authorized to be levied herein, the costs of the department in collecting the taxes; provided such charge shall not, in any event, exceed five percent of the total amount of the taxes collected hereunder. Such charge for collecting the taxes for the county may be deducted each month from the tax proceeds collected before the amount of the proceeds due the county for that month is certified as provided in this section. The commissioner shall pay into the State Treasury all taxes collected under this subpart, as such taxes are received by the State Department of Revenue; and on or before the first of each successive month, commencing with the month next succeeding the month in which the department makes the first collection of any of the taxes authorized to be levied hereunder, the commissioner shall certify to the Comptroller the amount of taxes collected under this subpart and paid by him or her into the State Treasury for the benefit of the county during the month immediately preceding the making of such certificate and shall state separately in the certificate the amount of the proceeds so collected from the taxes authorized to be levied in Section 45-40-245.31 and the amount of the proceeds so collected from the taxes authorized to be levied in Section 45-40-245.32, provided, however, that before certifying the amount of taxes paid into the State Treasury for the benefit of the county during each month, the commissioner may deduct from the taxes collected hereunder in the month the charges due the department for collection of the taxes. It shall be the duty of the Comptroller to issue his or her warrant each month, payable to the county in an amount equal to the amount so certified by the commissioner as having been collected for the use of the county, and to transmit to the county, along with the warrant, a copy of the certificate by the commissioner.



Section 45-40-245.39 - Disposition of funds.

The proceeds of any taxes herein authorized to be levied shall be paid over by the county within 10 days after their receipt as follows:

(1) Fifty percent shall be paid over to the county board of education.

(2) Fifty percent shall be paid over to the county general fund.



Section 45-40-245.40 - Effective date of levy.

If the governing body of the county elects to levy or impose any of the taxes herein authorized to be levied and imposed, it shall specify as the effective date of any such levy the first day of the second month following such levy.






Division 3 - Motor Vehicles.

Section 45-40-245.60 - Reduction of tax on automotive vehicles and trucks.

(a) Any other law to the contrary notwithstanding, the amount of sales tax levied and imposed in Lawrence County upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any automotive vehicle or truck is reduced by one half of one percent of the gross proceeds of sale of the item. This reduced tax rate on these items is in lieu of any prior rate or rates provided by law. Existing law relating to calculating the tax on a trade-in remains applicable.

(b) Any other law to the contrary notwithstanding, the amount of excise tax on the storage, use, or consumption of property in Lawrence County levied and imposed on the storage, use, or consumption in the county of any automotive vehicle or truck purchased at retail for storage, use, or other consumption in the county is reduced by one half of one percent of the sales price of such item. This reduced tax rate on these items is in lieu of any prior rate or rates provided by law. Existing law relating to calculating the tax on a trade-in remains applicable.

(c)(1) The proceeds of the taxes reduced in subsection (a) and subsection (b) shall be distributed in the same amounts and proportions as otherwise provided by law.

(2) This section shall not be construed as affecting other county sales and use tax provisions, including, but not limited to, those concerning rates, collection, payment, administration, enforcement, and exemptions. Those provisions shall be read in pari materia with this section.












Article 25 - Utilities.

Section 45-40-250 - Transfer of water from Tennessee River Basin.

(a) This section shall apply only in Lawrence County.

(b) The Legislature of the State of Alabama finds the following:

(1) It is in the best interest of the State of Alabama and the people of Lawrence County to protect the Tennessee River and its watershed to promote the beneficial purposes of maintaining a clean drinking water supply, hydroelectric power generation, navigation, industry, agriculture, environmental quality, and recreation.

(2) The Tennessee River has been identified by the people of Alabama and the nation as a unique resource lying in seven states and by Congress through the establishment of a special authority known as the Tennessee Valley Authority (TVA) for the promotion of the best interests of the Tennessee Valley.

(3) That it is in the best interest of the people of the State of Alabama and Lawrence County to protect and preserve the Tennessee River as set forth in this section in the absence of statewide legislation and that the provisions of this section shall remain in effect until statewide legislation addressing interbasin transfers of water becomes effective.

(c) This section shall be known as the Lawrence County Tennessee River Preservation Act.

(d) For the purposes of this section, the term Tennessee River Basin means the entire topographic extent of the watershed of the Tennessee River and all of its tributaries.

(e)(1) In Lawrence County, no water may be withdrawn from the Tennessee River Basin for transfer to any other river basin outside of the Tennessee River Basin in an amount greater than the amount being withdrawn on April 26, 2006.

(2) For the purpose of this section, the amount of the existing transfer of water from the Tennessee River is 150 percent of the average daily amount calculated for the highest continuous 90-day period from January 1, 2000, until April 26, 2006.

(3) Notwithstanding the foregoing, this section shall not affect the West Morgan-East Lawrence Water and Sewer Authority in Lawrence County in the sale of water to water providers who serve customers in Cullman County so long as such providers do not expand their geographic territory or wholesale customers beyond the area they serve on April 26, 2006. Provided, however, that nothing in this section shall be construed to authorize the issuance of a permit by the Alabama Department of Environmental Management, the Tennessee Valley Authority, or any other state or federal authority, and nothing herein shall be considered to authorize the construction of any new pipeline to carry water from the Tennessee River to Cullman County.






Article 26 - Zoning and Planning.






Chapter 40A - LAWRENCE COUNTY MUNICIPALITIES.

Article 1 - Courtland.

Section 45-40A-10.01 - Television cable system authorized.

The municipal corporation of the Town of Courtland in Lawrence County may establish, purchase, construct, maintain, and operate a television cable system and furnish television cable service to its residents and residents of surrounding territory.



Section 45-40A-10.02 - Television lines or cables.

The municipal corporation may construct, lease, purchase, or otherwise acquire television lines or cables for the furnishing of television service from any point in this state or any other state to the municipal corporation and surrounding territory.



Section 45-40A-10.03 - Exercise of eminent domain.

For purposes of this article, the municipal corporation may exercise the right of eminent domain. The eminent domain proceedings shall be conducted in the manner provided by law.



Section 45-40A-10.04 - Funding.

(a) In payment for the purchase, construction, acquisition, extension, or maintenance of the television cable system, the municipal corporation may issue its bonds in the manner provided by law.

(b) The municipal corporation, in order to secure the prompt and faithful payment of the principal and interest of all debts, bonds, or other evidences of indebtedness incurred or issued by it for the construction, acquisition, extension, or maintenance of a television cable system, may execute a mortgage or deed of trust upon any or all of the system and all property used in connection therewith, including the franchise or any part thereof.

(c) The mortgage or deed of trust may contain the terms, conditions, covenants, and warranties for the protection of the municipal corporation and holders of the bonds or securities issued by the municipal corporation as may be determined and agreed upon by the governing body of the municipal corporation and persons, firms, or corporations owning the debts, bonds, or securities.

(d) The mortgages may provide that in the event of the foreclosure of the mortgage or deed of trust, the purchaser at the foreclosure sale may acquire the right, privilege, and franchise of operating the system as may be so sold or conveyed, and the purchaser or his or her vendee may have the right, authority, and privilege to carry on and operate the system in the same manner on the same terms and to the same extent as the municipal corporation is authorized to operate until the municipal corporation may redeem the system from the mortgage sale.

(e) The mortgage or deed of trust may provide that during the ownership of the system by the municipal corporation, its control of the service of the system shall not be diminished or interfered with by the grant of any other franchise for the operation of any other plant or system for similar purposes; and that the rates and charges shall be established and maintained as are sufficient to meet the costs of operation and maintenance; and the municipal corporation may pledge all of the receipts, earnings, and revenues from the operation of the system for the payment of the debts, bonds, or other evidences of indebtedness secured by the mortgages or deeds of trust.



Section 45-40A-10.05 - Connectivity.

The municipal corporation furnishing television cable service pursuant to this article may require any person furnishing television cable service to the public in this state to interconnect the television cable, lines, facilities, or systems furnishing the service with, or otherwise make available the cables, lines, facilities, or systems to the municipal corporation's television cable, lines, facilities, or system in order to provide a continuous line of communication for the municipal corporation's subscribers. In the event the person and the municipal corporation are unable to agree upon the terms and conditions of the interconnection, including compensation therefor, the Alabama Public Service Commission, upon the request of the municipal corporation, shall establish the terms and conditions which shall be reasonable and nondiscriminatory.



Section 45-40A-10.06 - Exercise of powers.

The municipal corporation shall have all the power and authority necessary and proper to the exercise of the powers conferred on it by this article and in effectuating this article.



Section 45-40A-10.07 - Exemption from Alabama Public Service Commission.

For the transaction of business pursuant to this article, the municipal corporation shall be exempt from the jurisdiction and control of the Alabama Public Service Commission with respect to the business.






Article 2 - Gilmer.



Article 3 - Hillsboro.



Article 4 - Moulton.



Article 5 - Mount Hope.



Article 6 - North Courtland.



Article 7 - Oakville.



Article 8 - St. Town Creek.



Article 9 - Wheeler.






Chapter 41 - LEE COUNTY.

Article 1 - General and Miscellaneous Provisions.

Part 1 - Disclaimer.

Section 45-41-10 - Disclaimer.

(a) This chapter endeavors to add to the Code of Alabama 1975, all Lee County local laws enacted after 1978 and all Lee County prior local laws that were amended or affected by a local law enacted after 1978.

(b) It is the purpose of this chapter to state current applicable law. To this end:

(1) This chapter shall not affect the compensation, terms, pension and retirement benefits and rights, and other benefits and rights otherwise provided by law enacted prior to the codification of this chapter.

(2) A condition or requirement for operation or effect of a law included in this chapter, including, but not limited to, voter approval at a referendum, is not superseded by the inclusion of the law in this chapter, and such condition or requirement remains applicable.

(3) This chapter shall not be construed as validating, reenacting, or enacting laws otherwise superseded or repealed by a legislative enactment.

(4) This chapter shall have no effect on any law that is not included or otherwise treated and that law shall have the same effect as the law had prior to the codification of this chapter. The inclusion or exclusion of a law in this chapter is not an implication, inference, or presumption affecting the validity of that law.

(5) This chapter shall not affect any existing right, remedy, or defense. As to all such cases, the applicable laws in force at the adoption of this chapter shall continue in force and application.

(c)(1) The classification and organization of this chapter, the parts, subparts, sections, and other hierarchy units of this chapter, and the headings thereto, are made for the purpose of convenient reference and orderly arrangement, and no implication, inference, or presumption of a legislative construction shall be drawn therefrom.

(2) Unless otherwise provided in this chapter, the descriptive headings or catchlines immediately preceding or within the text of the various hierarchy units, except the hierarchy unit numbers included in the headings or catchlines immediately preceding the text of such units, do not constitute part of the law, and shall in no manner limit or expand the construction of any such unit. All historical citations and effective notes set out in this chapter are given for the purpose of convenient reference, and do not constitute part of the law.






Part 2 - Compensation.

Section 45-41-11 - Salaries for judge of probate, sheriff, tax assessor, tax collector.

(a) Pursuant to Amendment 362 to the Constitution of Alabama of 1901, and Act 531 of the 1976 Regular Session, the following elected officials serving Lee County shall receive annual salaries as follows on August 1, 2000:

(b)(1) The annual salaries provided for in this section shall be paid in equal monthly installments from the county treasury and shall be paid in lieu of any other salaries heretofore provided by law for the officials.

(2) The salaries of the tax assessor and the tax collector shall be prorated; shall be paid by each fund or agency receiving ad valorem taxes; and shall be determined by computing the percentage that the total collections for each fund or agency bears to the total collections of ad valorem taxes.



Section 45-41-11.01 - Expense allowances for judge of probate, revenue commissioner, members of county commission.

In Lee County, the judge of probate, the revenue commissioner, and each member of the county commission shall be entitled to receive an expense allowance in the amount of three hundred dollars ($300) per month to be paid out of the county general fund for performance of any in-county duties. This expense allowance shall be in addition to any and all other compensation or salaries and shall be in lieu of any previously adopted or authorized in-county allowances for mileage expenses, travel expense allowances, mileage allowances or reimbursements, per diem allowances, or any other allowances for travel within the county whether provided for by resolution of the county commission, local law, general law, or any other applicable law.









Article 2 - Alcoholic Beverages.

Section 45-41-20 - Sale of draft or keg beer authorized.

The Alabama Alcoholic Beverage Control Board may in its discretion grant permits to licensed clubs and retailers to sell or dispense draft or keg beer or malt beverages in Lee County, any provision of this code to the contrary notwithstanding.



Section 45-41-20.01 - Regulation of sale of alcoholic beverages on Sunday.

(a) This section only applies in Lee County.

(b) The sale of alcoholic beverages during certain hours after 12:00 p.m. on Sundays is authorized within the areas of Lee County that are outside of the corporate limits of the Cities of Auburn and Opelika. The governing body of Lee County may regulate and permit the sale of alcoholic beverages in the aforementioned areas after 12:00 p.m. on Sundays by properly licensed retail licensees of the Alcoholic Beverage Control Board.

(c) The governing body of Lee County shall hold a referendum in the areas of Lee County that are outside of the corporate limits of the Cities of Auburn and Opelika to determine if alcoholic beverages may be sold on Sundays. If a majority of the voters voting thereon vote in favor of the question, then the sale of alcoholic beverages after 12:00 p.m. on Sundays shall be authorized.

(d) The referendum shall be held in conjunction with the general election to be held in November 2006. Costs of the referendum shall be paid by the governing body of the county. If a majority of the voters voting thereon do not vote in favor of the question, a subsequent referendum or referenda may be held.






Article 3 - Boards and Commissions.

Section 45-41-30 - Lee County Cemetery Preservation Commission.

(a) This section shall apply only in Lee County.

(b) There is created and established the Lee County Cemetery Preservation Commission to be composed of five members to be appointed by the Lee County Commission of Lee County for terms of four years.

(c) The chair and vice chair of the preservation commission shall be elected at the first meeting by the members of the preservation commission and annually thereafter.

(d) The preservation commission is authorized to protect the cemeteries in the county. The preservation commission may provide for the maintenance and reasonable care of cemeteries in the county. The Lee County Commission may appropriate funds to the preservation commission to carry out the purposes of the preservation commission.

(e) The members serving on the preservation commission, and any person, firm, or corporation making or participating in the making of a report relating to cemetery damage and any participant in a judicial proceeding resulting therefrom, shall be immune from civil or criminal liability. Any officer, agent, or employee of the preservation commission, who in good faith has exercised his or her duties pursuant to this section, shall not be liable for any civil damages as a result of his or her acts or omissions in rendering protection or attention to any cemetery or responding to any complaints relating to any cemetery.






Article 4 - Business, Labor, and Occupations.

Section 45-41-40 - Branch banks authorized.

Any state or national bank whose principal place of business is located in Lee County, Alabama, may establish, maintain, and operate additional offices or additional branch banks for the receipt of deposits, payment of checks, lending of money, and conduct of a general banking business in Notasulga, Macon County, Alabama, with prior written approval of the State Superintendent of Banks in the case of a state bank or of the Comptroller of the Currency in the case of a national bank. The authority granted in this section may be exercised by opening a new office or by relocating some existing office.



Section 45-41-40.01 - Operation of child care or day care centers.

No child care or day care center, nor child care institution or institution for child care, in Lee County, shall be allowed to operate on a 24 hour basis unless the Department of Human Resources shall first approve of such operation.






Article 5 - Constables.

Section 45-41-50 - Abolition of office.

In Lee County, effective at the end of the current term of office, the office of constable provided for in each election precinct pursuant to Chapter 23, Title 36, is abolished.






Article 6 - Coroner.

Section 45-41-60 - Compensation; deputies and employees; powers and duties; office space and equipment.

(a) Pursuant to Amendment 362 to the Constitution of Alabama of 1901, the coroner serving Lee County shall receive an annual salary of seventeen thousand eight hundred dollars ($17,800) on June 1, 2001.

(b) The annual salary of the chief deputy coroner shall be six thousand dollars ($6,000) on June 1, 2001.

(c) The annual salaries provided for in this section shall be paid in equal monthly installments from the county treasurer and shall be paid in lieu of any other salaries heretofore provided by law for the officials.

(d) The Lee County Commission may adjust the salaries, benefits, and any other compensation of the coroner and any deputy coroners by resolution.

(e) The Lee County Coroner shall be entitled to a vehicle allowance in an amount to be determined by the Lee County Commission. The vehicle allowance shall be in lieu of any expense allowance. The vehicle allowance shall be paid per annum in equal monthly installments from the general fund of the county treasury, which shall be in lieu of any and all expenses but in addition to any salary provided by law.

(f) The Lee County Coroner may appoint additional deputy coroners and other employees of the coroner’s office as needed. The coroner shall provide all salaries and expenses of additional deputy coroners and other employees of the coroner’s office. Any deputy coroner shall have the same qualifications as the coroner and shall serve under the supervision of the coroner and subject to the coroner’s procedures for conducting death investigations and shall otherwise carry out the duties of the office of coroner at the direction of the coroner. The deputy coroner may be dismissed from service by the coroner for violation of such procedures or acts of misconduct. Any deputy coroners or employees of the coroner’s office employed by the Lee County Coroner shall serve at the pleasure of the Lee County Coroner.

(g) The Lee County Coroner and any designated deputy coroners shall have the authority to certify any death occurring within the boundaries of the State of Alabama.

(h) The Lee County Commission shall furnish the county coroner with adequate office space, furniture, computers, books, stationery, postage, and all other supplies and services reasonably necessary for carrying out the duties and functions of the office of coroner.

(i) In Lee County, the coroner and the sheriff shall be entitled to the same cost-of-living increase percentage granted to other public officials pursuant to the Omnibus Pay Act. If an increase is due during the term of the coroner or the sheriff, the increase shall be in the form of an expense allowance, which will convert to salary effective the next term of office.






Article 7 - County Commission.

Part 1 - Compensation.

Section 45-41-70 - Expense allowance.

The chair and each member of the county commission or like governing body of Lee County shall be entitled to an allowance for expenses payable from any funds in the county treasury not otherwise appropriated in the amount of three hundred dollars ($300) per month. The expense allowance herein provided for shall be in addition to all other compensation and allowances provided members of the county governing body by general, special, or local laws.



Section 45-41-70.01 - Mileage allowance.

When traveling in performance of their duties, the members of the Lee County Commission shall be entitled to travel expense allowances based on the same rate per mile as is in effect from time to time for state employees. Such mileage allowances shall be paid in the usual manner from the county general fund and shall be in lieu of any mileage allowances heretofore provided by law for members of the Lee County Commission.






Part 2 - Composition.

Section 45-41-71 - Membership; districts; elections.

(a) The Lee County Commission shall be composed of five commissioners, elected from single-member districts one through five, inclusive, by the qualified voters residing within each district and the judge of probate, who shall serve as chair. The five districts shall be apportioned as provided by law. Each commissioner shall reside in the district he or she represents at the time of qualifying for office and during his or her tenure. The commissioners shall be elected for four-year staggered terms in the same manner as terms are staggered on May 3, 2004, as follows: Commissioners in district one and district three shall be elected in 2004, and every four years thereafter; commissioners in district two, district four, and district five shall be elected in 2006, and every four years thereafter.

(b) The composition and election of the Lee County Commission as it existed on January 1, 2004, is ratified and confirmed. This section shall continue to apply to commissioners elected for a term of office for county commissioners in Lee County on or after that date.






Part 3 - Duties.

Division 1 - Public Improvements.

Section 45-41-72 - Authority of commission; project costs.

(a) The Lee County Commission shall have authority to construct or cause to be constructed, design or caused to be designed, contract for and execute or cause to be executed a contract for the construction, repair, maintenance, or improvement of any type of public improvement which enhances the value of property including, but not limited to: Paving, sewerage, sanitation, water, drainage, gas, lighting, and flood prevention, on any land in Lee County which does not lie within the corporate limits of any municipality. Any existing or future public improvement as defined herein under the control or authority of any municipality, whether the improvement is within or outside the corporate limits of the municipality, or any existing or future improvement under the authority or control of any legally constituted public authority, shall be exempt from this subpart.

(b) The cost and expense of any materials and labor used in any project for the construction, repair, maintenance, or improvement of public improvements, after completion of the project, may be assessed by the county commission in fair proportion against the property specially served, benefited, or increased in value by the construction, repair, maintenance, or improvement, not to exceed the increase in value thereof caused by reason of the project. Provided, no project costs may be assessed unless written approval of at least three-fourths of the property owners affected by the project has been obtained by the county commission.



Section 45-41-72.01 - Assessment for project costs.

When any assessment for project costs is made under this subpart, the chair of the county commission shall cause to be prepared a roll or list showing the names of the property owners so assessed and opposite each name a description of the lot or parcel of land belonging to the owner assessed for the construction, repairs, maintenance, and improvements and the amount assessed against each lot or parcel of land.



Section 45-41-72.02 - Assessment bank.

The list shall be entered in a well-bound book or loose-leaf book firmly bound, prepared for that purpose, and shall contain appropriate columns in which payments may be credited and the lien of the assessment satisfied by the tax collector of the county. The book shall be known as the assessment book for county improvements and shall be a public record. No error or mistake in regard to the name of the owner shall be held to invalidate any assessment, and it shall be sufficient if the name of the person in whose name the property was last assessed for taxes for state taxation is shown in the book.



Section 45-41-72.03 - Approval of assessments.

After the completion of the proper entries of each improvement, the assessment book shall be delivered to the county commission for its consideration and if the commission is satisfied that assessments have been properly made, it shall adopt a resolution approving the assessments against the property owners as set out in the assessment book, finding that approval of at least three-fourths of the property owners has been obtained and directing that the book be delivered to the tax collector of the county, who shall give notice by publication once a week for two successive weeks in some newspaper published in Lee County, or of general circulation therein, that the assessment roll or list has been delivered to the official and is open for inspection in his or her office.



Section 45-41-72.04 - Contents of notice.

The notice provided for in Section 45-41-72.03 shall state that, at a time and place therein specified, not less than 20 days from the first date of publication, the Lee County Commission shall meet to hear and determine any objections or defense that may be filed to the assessments, or the amounts thereof.



Section 45-41-72.05 - Defects in notice or proceedings.

Any defect in the notice or proceedings before or subsequent to the notice, with respect to one or more interested persons, shall not affect the notice or proceedings, except insofar as it may touch the interest or property of that person or persons, and shall not avail any other person concerned therein. In the event of a defect, supplementary proceedings of the same general character, as those prescribed in this subpart, may be had in order to supply the defect.



Section 45-41-72.06 - Objections, defenses, or protests.

The owner, or owners, or any person who has an interest in real estate against which it is proposed to assess the cost, or any part thereof, of the construction, repair, maintenance, or improvement, or his or her agent or attorney, may appear at any time on or before the date named in the notice or at the meeting and file in writing with the clerk of the county commission, or with that office, any objections or defense to the proposed assessment against the property or for the amount thereof. Persons who do not file objections or protests in writing against the assessment shall be held to have consented.



Section 45-41-72.07 - Hearing; adoption of resolution.

The county commission shall hear and pass upon all objections to and protests against the proposed assessment under any reasonable rules and regulations it may adopt. After the hearing, the commission shall have the power to reduce or abate assessments, including the power to abate assessments against property owned by the State of Alabama or any governmental subdivision thereof, churches, hospitals, schools, or other charitable organizations. The county commission shall then adopt a resolution finally approving the assessments and the amounts thereof against the property described and fixing a time or times for payment thereof. Each assessment as finally approved shall constitute a lien against the property against which it is made.



Section 45-41-72.08 - Payment of costs and expenses.

The costs and expenses of materials and labor used in the construction, repair, maintenance, or improvement of the public improvements, which are assessed by the county commission against property pursuant to this subpart, shall be paid to the county tax collector at the time or times as determined by the county commission, and shall be paid by the tax collector into the county treasury.



Section 45-41-72.09 - Assessment liens.

Assessment liens for charges and expenses authorized in this subpart, except as herein provided, shall insofar as feasible be governed by laws governing assessment liens for municipal improvements. All powers, duties, and authority relative to municipal improvements vested by the laws in municipal governing bodies, including collection of assessments for the cost of the improvements, are vested in the county commission. All assessments may be enforced, contested, and appeals therefrom taken in the manner prescribed for enforcing municipal improvement assessments. Liens for county improvement assessments shall have the same force and effect as liens for municipal improvement assessments.






Division 2 - Supplemental Purchasing Process.

Section 45-41-72.30 - Purchase of personal property.

(a) The Lee County Commission may adopt supplemental purchasing processes for the purchase of personal property otherwise authorized to be purchased by the county. The supplemental purchasing process may provide for the use of vendor cards and procurement cards providing for the purchase and billing of the county for purchasing transactions.

(b) In adopting a supplemental purchasing process, the Lee County Commission shall assure that the process meets all of the following criteria:

(1) The process shall be in accordance with effective business practices.

(2) The process shall include safeguards to significantly reduce the risk of misappropriation of funds.

(3) The process shall achieve cost savings to the county.

(4) The process shall provide training to employees on the implementation and operation of purchasing procedures in compliance with this section.

(c) The Lee County Commission may receive rebates from any procurement card program. Any rebates shall be deposited in the Lee County General Fund to be used first to reimburse the county for any costs related to the operation of the supplemental purchasing process and thereafter for general county purposes.

(d) This section is enacted pursuant to the authority of the county commission to direct, control, and manage the property of the county pursuant to subdivision (1) of Section 11-3-11.

(e) This section shall not affect the requirement that any purchase be purchased pursuant to a competitive bid when required by general law.






Division 3 - Valuation of Property.

Section 45-41-72.50 - Personnel; costs.

(a)(1) The Lee County Commission shall employ sufficient appraisers, mappers, and clerical personnel to maintain on a current basis the appraisal and mapping of all real property and valuation of personal property within Lee County.

(2) The cost of the maintenance program for the continued equalization of ad valorem taxes shall be prorated by the Lee County Commission to each agency receiving ad valorem tax from property in Lee County on the basis of the appropriation of the monies received by each agency in Lee County to the total amount received by all agencies in Lee County. It is the intent of this section that all cost necessary for the ad valorem maintenance program be prorated among all agencies receiving ad valorem tax funds in Lee County.

(b) The State Commissioner of Revenue shall prescribe the functions, duties, and responsibilities of these personnel to insure all property is properly appraised, mapped, and valued in accordance with the law.

(c) The Lee County Tax Collector shall collect the cost of this appraisal and mapping program, which will be borne by each agency and funds receiving ad valorem tax revenues based on its pro rata share of the total funds received.












Article 8 - Courts.

Part 1 - Circuit Court.

Section 45-41-80 - Circuit judgeship number 3 - Created.

There shall be created an additional circuit judgeship for the 37th Judicial Circuit, which shall be numbered circuit judgeship number 3.



Section 45-41-80.01 - Circuit judgeship number 3 - Appointment; election; term.

Judgeship number 3 for the circuit court shall be filled at the general election held in the year 1998, provided the judgeship has been precleared under Section 5 of the Voting Rights Act of 1965, 42 U.S.C., Section 1973c, at least 60 days prior to the opening of candidate qualifying preceding the 1998 primary election. If the judgeship has not been precleared at least 60 days prior to the opening of candidate qualifying preceding the 1998 primary election, the judgeship shall first be filled by gubernatorial appointment, to take office on or after January 18, 1999, following preclearance. If the judgeship is filled in the 1998 election, the first six-year term of office for the judge serving in judgeship number 3 shall begin the first Monday after the second Tuesday in January following the general election held in 1998. Circuit judgeship number 3 may not be deemed vacant prior to the date set for the six-year term to begin. However, if judgeship number 3 is first filled by gubernatorial appointment, the judge shall serve until the first Monday after the second Tuesday in January following the next general election held after the judge has completed one year in office. At that election, the judge in judgeship number 3 shall serve a full six-year term of office to begin on the first Monday after the second Tuesday in January following the general election. If the first judge appointed to judgeship number 3 assumes that position during a fiscal year for which the general fund appropriation act for that year has previously been enacted into law, there shall be appropriated from the state General Fund to the unified judicial system for that fiscal year those additional funds as may be required to fully fund judgeship number 3 for that year. This amount shall be agreed upon jointly by the Administrative Director of Courts and the Director of Finance.



Section 45-41-80.02 - Circuit judgeship number 3 - Qualifications, powers, duties; compensation.

(a) The judge filling judgeship number 3 shall take the same oath of office, shall have the jurisdiction, power, rights, and authority, and shall possess all of the qualifications, perform all of the duties, and be subject to all of the responsibilities, obligations, and penalties as other circuit court judges may have, exercise, perform, and be subject to.

(b) The compensation of the judge elected or appointed as provided in this section shall be the same as, and paid under the same circumstances as, that of the other circuit court judges, including the payment of any county supplement or expense allowance as provided to other circuit court judges in Lee County.



Section 45-41-80.03 - Family court division.

(a) A Family Court Division of the Circuit Court of the 37th Judicial Circuit is hereby established and shall become effective upon initiation of the first term of office of circuit judgeship number 3. The judge occupying judgeship number 3 shall preside over the family court division.

(b) The family court division shall handle all cases and proceedings involving divorces, annulments of marriages, custody and support of children, granting and enforcement of alimony, proceedings under any reciprocal nonsupport act, and all other domestic and marital matters over which the circuit under Chapters 3 and 4, Title 40.

(c) The division shall also have and exercise jurisdiction over juveniles for the purposes of subsection (b), and for the enforcement of Chapter 15, Title 12.

(d) All cases and proceedings involving domestic relations and marital matters which originate in the circuit court shall be assigned to the family court division. If the docket of the division is overcrowded, cases may be reassigned by the presiding judge of the circuit court to other circuit and district judges of the circuit.

(e) When the family court division of the circuit court has been organized pursuant to this part and is ready to function, all cases or causes pending in the District Court of Lee County or the Circuit Court of the 37th Judicial Circuit having jurisdiction of juveniles and matters involving domestic relations shall be transferred to the family court division. However, those pending cases which have been heard and are awaiting a final disposition at the time of the commencement of the family court division shall remain with the judge who conducted the hearings or trials.






Part 2 - Compensation.

Section 45-41-81 - Salary supplement - District attorney.

The county governing body of the county comprising the Thirty-seventh Judicial Circuit is hereby authorized, and empowered to pay, in the discretion of the county governing body, an annual county salary supplement of an amount equal to one thousand dollars ($1,000) less than the annual county salary supplement paid to the circuit judges of the Thirty-seventh Judicial Circuit. The supplement hereby authorized shall be paid in equal monthly installments out of the general fund in the county treasury, shall be in addition to the salary paid the district attorney by the State of Alabama, and shall be in addition to any other county expense allowance or supplement heretofore provided by law which is payable from the county.



Section 45-41-81.02 - Salary supplement - Circuit court judges.

The county governing body of the county comprising the Thirty-seventh Judicial Circuit is hereby authorized, empowered, and directed to pay, in the discretion of the county governing body, a county salary supplement of ten thousand dollars ($10,000) per annum to each circuit judge of the Thirty-seventh Judicial Circuit. The supplement hereby authorized shall be paid in equal monthly installments out of the general fund in the county treasury, shall be in addition to the salary paid such judges by the State of Alabama, and shall be in addition to any other county expense allowance or supplement heretofore provided by law which is payable from the county.



Section 45-41-81.03 - Salary supplement - Court reporters.

Each court reporter of the judicial circuit composed of Lee County shall be allowed and paid an additional supplement in the amount of three hundred dollars ($300) per month which shall be in addition to any and all other compensation or expense allowances heretofore provided by law for such reporters. The supplement shall be paid out of the General Fund of Lee County.






Part 3 - Court Costs.

Section 45-41-82 - Service of papers and documents - Civil or quasi-civil actions.

(a) In Lee County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of twenty dollars ($20), for the service of any papers or documents by the sheriff or any deputy sheriff arising out of any civil or quasi-civil proceeding in any court in Lee County, whether the proceeding is filed in or arising in any of the courts, on appeal, certiorari, or otherwise to the district court or the circuit court. The sum shall be collected in each court in which any service of any papers or documents is made by the sheriff. The costs shall be collected in the same manner as other costs in the cases in the respective courts.

(b) All funds generated by this section shall be paid into the General Fund of Lee County.

(c) The provisions of this section are supplemental and shall be construed in pari materia with other laws regulating court costs; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.



Section 45-41-82.01 - Service of papers and documents - Civil or criminal actions.

(a) In Lee County, in addition to all other fees or costs levied, there shall be taxed as costs the sum of twenty-five dollars ($25) for the service of any papers or documents by the sheriff or any deputy sheriff arising out of any civil or criminal action instituted outside the State of Alabama, whether at law or equity. The costs shall be collected in the same manner as other court costs in actions instituted or arising outside the State of Alabama.

(b) All funds generated by this section shall be paid into the General Fund of Lee County.

(c) The provisions of this section are supplemental and shall be construed in pari materia with other laws regulating court costs; however, those laws or parts of laws which are in direct conflict or inconsistent herewith are hereby repealed.



Section 45-41-82.02 - Additional fees - Small claims cases; monthly supervision fee in juvenile court cases.

(a) In addition to all other costs and charges in circuit and district court cases in Lee County, a fee of three dollars ($3) shall be charged and collected by the clerks of the courts. This charge will not be collected on small claims cases. When collected by the clerks of the courts, two dollars ($2) shall be remitted monthly to the Juvenile Court Services Fund and one dollar ($1) shall be remitted monthly to the Judicial Administration Fund.

(b) Further, a monthly supervision fee may be assessed in juvenile court cases at the discretion of the juvenile court judges. The supervision fee shall be collected by the juvenile court office and deposited in the Juvenile Court Services Fund.

(c) There is hereby established a Juvenile Court Services Fund for the deposit of the above described court cost monies. The fund shall be maintained in an interest bearing account in a bank of known responsibility under the supervision of the juvenile court judges of Lee County.

(d) Any funds appropriated from this fund shall be expended solely for juvenile programs and for subsistence for the juvenile court staff in Lee County and to aid the functions of the juvenile court and for the benefit of the children of Lee County. Any funds expended shall be authorized by the juvenile court judges of Lee County.

(e) There is also hereby established a Judicial Administration Fund for the deposit of the above described court costs monies. The fund shall be maintained in an interest bearing account in a bank of known responsibility by the presiding circuit court judge.

(f) Any funds appropriated from the Judicial Administration Fund shall be expended for increasing the efficiency of judicial administration in Lee County, and shall include, but not be limited to, training and education enhancement of judicial personnel in Lee County. Actual and necessary travel expenses within or without the State of Alabama shall be paid to the judicial personnel of Lee County. Any funds expended shall be authorized by the presiding circuit court judge of Lee County.



Section 45-41-82.03 - Additional court cost - Circuit and district courts.

(a) In addition to any court costs and fees now or hereafter authorized in Lee County, the Lee County Commission, upon adoption of a resolution by the commission, may impose an additional court cost in an amount not to exceed fifty dollars ($50) to be assessed and taxed as costs in cases filed in the circuit and district courts of Lee County as follows:

(1) The additional court cost shall apply to all civil and criminal cases, including all appeals from any municipal court in Lee County.

(2) The additional court cost shall not apply to small claims or to any case where the cost has previously been assessed, including de novo appeals from the district court.

(3) The court cost shall not be waived by any court, unless all other fees, assessments, costs, fines, and charges associated with the case are waived. Notwithstanding the foregoing, if any municipal court within Lee County imposes, collects, and distributes to the Lee County Justice Facilities Fund a similar fee as court costs for the purposes set out in subsections (b) and (c), or specifically for the expansion, renovation, equipping, furnishing, and maintenance of the Lee County Detention Center, the court cost provided for herein, or a portion thereof, may be waived by resolution of the Lee County Commission in cases appealed from those municipal courts de novo to the Circuit Court of Lee County, to offset the court cost assessed by the municipal court, provided that no party is taxed more than fifty dollars ($50) for this cost.

(b) The court costs collected pursuant to this section shall be applied exclusively for the payment of the costs of planning, designing, financing, furnishing, equipping, maintaining, renovating, constructing, and operating the existing Lee County judicial facilities and for the payment of the principal of and interest on any bonds, warrants, or other obligations issued by or on behalf of the county to finance the costs of the renovation, expansion, and the expenses related to the issuance of bonds, warrants, or other obligations.

(c) The additional court costs, when collected by the clerks or other collection officers of the courts, shall be paid to the Lee County Commission to be deposited into a special designated fund referred to as the Lee County Judicial Facilities Fund to be used for the planning, designing, financing, furnishing, equipping, maintaining, renovating, expanding, and operating the existing Lee County judicial facilities.



Section 45-41-82.04 - Solicitor's fee.

(a) In all juvenile, traffic, criminal, and quasi-criminal cases in the juvenile, district, circuit, and municipal courts in Lee County, a docket fee, hereinafter referred to as a solicitor's fee, shall be assessed in each case. The fees, when collected, shall be distributed monthly as follows: One dollar of the fees assessed in each case shall be distributed to the office of the circuit clerk in Lee County and the remainder to the Solicitor's Fund or District Attorney's Fund in the county or to the fund that may be hereafter prescribed by law for the solicitor's fee. The solicitor’s fee shall be in an amount equal to all docket fees or court costs which are assessed upon an adjudication of guilt in a criminal case and distributed to the Fair Trial Tax Fund.

(b) The solicitor's fee shall be collected in all criminal cases where the defendant is adjudged guilty, a bond forfeited, a penalty imposed, or where there is issued any alias or capias warrant of arrest. The solicitor's fee shall be in addition to and not in lieu of any other fees or costs. The solicitor's fee shall not be waived or remitted unless the defendant proves to the reasonable satisfaction of the sentencing judge that the defendant is not capable of paying the fee within the reasonably foreseeable future.

(c) The solicitor's fee may be expended, as the district attorney sees fit, for the payment of any and all expenses incurred by the district attorney for law enforcement and in the discharge of the duties of the office. That portion of the fees earmarked for the office of the Circuit Clerk of Lee County may be expended at the request of the circuit clerk for any lawful purpose.



Section 45-41-82.05 - Additional court cost - Circuit, district, and juvenile courts.

(a) This section shall apply only in Lee County.

(b) In addition to any court costs now authorized in the district, circuit, and juvenile courts of Lee County, there shall be assessed and collected an additional court cost of fifty dollars ($50) in all civil and criminal cases, including traffic cases in the district, circuit, and juvenile courts of the county except for protection from abuse cases pursuant to Chapter 5, Title 30.

(c)(1) Fifty percent of the additional court costs collected pursuant to subsection (b) shall be deposited into the Lee County Circuit Clerk’s Fund and used for the same purposes as the fund is used on August 1, 2012.

(2) Forty percent of the additional court costs collected pursuant to subsection (b) shall be deposited into the District Attorney’s Fund and used for the payment of any and all expenses incurred by the district attorney for law enforcement purposes and in the discharge of the duties of the office.

(3) Ten percent of the additional court costs collected pursuant to subsection (b) shall be deposited into the Judicial Fund of the Thirty-seventh Judicial Circuit and expended at the request of the presiding circuit judge for any lawful expense in the operation of the courts.

(d) Nothing in this section shall impair the authority of a circuit or district judge to waive or to remit the court costs and fees assessed pursuant to this section upon the sworn and valid showing of substantial financial hardship.

(e) It is the intent of the Legislature that the assessment and collection of the additional court cost pursuant to this section not diminish or take the place of any other source of funds for the offices of the circuit clerk, district attorney, or the operation of the courts.






Part 4 - District Attorney.

Section 45-41-83.01 - Definitions.

As used in this part, the following words shall have the following meanings:

(1) ASSESSMENT. A standardized diagnostic evaluation for placement in a treatment program.

(2) BOARD. The Lee County Alternative Sentencing Board.

(3) DRUG. Includes all of the following:

a. A controlled substance, a drug or other substance for which a medical prescription or other legal authorization is required for purchase, or any isomer, salt, optical isomer, or analog of a controlled substance.

b. An illegal drug, a drug whose manufacture, sale, distribution, use, or possession is forbidden by law.

c. A substance otherwise legal to possess, including, but not limited to, alcohol, beer, wine, paint, paint thinner, and inhalants or other harmful substances which are abused.

(4) PARTICIPANT. A person who has been approved for participation in the program.

(5) PROGRAM. The Lee County Alternative Sentencing Program.

(6) VIOLENT OFFENSE. An offense or charge as defined in subdivision (14) of Section 12-25-32, to also include chemical endangerment of a child pursuant to Section 26-15-3.2, manufacturing a controlled substance in the second degree pursuant to Section 13A-12-217, manufacturing a controlled substance in the first degree pursuant to Section 13A-12-218, distribution of a controlled substance pursuant to Section 13A-12-211, distribution to a minor pursuant to Section 13A-12-215, and any offense for which a person, if convicted, would be required to register as a sex offender in any federal, state, local, or municipal jurisdiction or territory of the United States.



Section 45-41-83.02 - Alternative Sentencing Board - Created.

The Lee County Alternative Sentencing Board is created. The board shall oversee and operate all programs, services, and administrative functions of the Lee County Alternative Sentencing Program, including, but not limited to, drug court, the court referral officer program, and district court probation.



Section 45-41-83.03 - Alternative Sentencing Board - Composition.

The number of members comprising the board shall be seven, two of whom shall be nonpermanent members appointed by the Lee County Commission, and the remaining five being permanent members consisting of the presiding circuit judge for the 37th Judicial Circuit, a Lee County district judge appointed by the presiding circuit judge, the Lee County Sheriff, the District Attorney for the 37th Judicial Circuit, and the Lee County Circuit Clerk. If none of the permanent members is a minority, then the county commission shall appoint at least one nonpermanent member who reflects the racial, gender, geographic, economic, urban, rural, and ethnic diversity of Lee County.



Section 45-41-83.04 - Alternative Sentencing Board - Terms; expenses; vacancies; officers; meetings.

(a) Each nonpermanent member shall hold office until his or her successor has been appointed by the Lee County Commission and shall be a resident of Lee County.

(b) The nonpermanent members shall serve without compensation but may be reimbursed actual and reasonable expenses incurred in the performance of their respective duties as board members from funds held by the board.

(c) The terms of office for each nonpermanent member shall be staggered as follows:

(1) The first term of one member shall be for two years.

(2) The first term of the remaining member shall be for four years.

(3) Thereafter the term of office for each member shall be four years.

(d) If any nonpermanent board member dies, resigns, or becomes incapable of acting as a member, or ceases to reside in the county, the county commission shall appoint a successor to serve for the unexpired period of the term in the manner prescribed herein.

(e) Members may succeed themselves in office.

(f)(1) The board shall select from its membership a president and other officers as needed, and may appoint an executive director, who shall serve at the pleasure of the board.

(2) The board shall make and publish its own rules for the conduct of its affairs.

(3) Board meetings shall be held at least once a quarter, at the call of the president, or upon the request of any three board members.



Section 45-41-83.05 - Alternative Sentencing Board - Implementation of part.

The board may implement this part and superintend all administrative functions and services for programs designed to assist individuals charged or adjudicated with an offense that is not a violent offense as defined in Section 45-41-83.05, which programs include the following:

(1) A supervised preadjudication, postadjudication, or combination drug court program.

(2) A supervised postadjudication district court probation program.

(3) A supervised postadjudication court referral officer program.

(4) Any other lawful board approved alternative sentencing program that is also designed to provide treatment, education, and close supervision of the activities of the participant, and compliance with program rules andconditions as established by the board.



Section 45-41-83.06 - Additional programs.

Creation of any additional alternative sentencing programs not specifically identified in subdivisions (1), (2), and (3) of Section 45-41-83.05 requires unanimous approval by the board.



Section 45-41-83.08 - Authority of district attorney.

Regardless of the authority granted to the board, this part shall not interfere with or change in any manner the authority of the Lee County District Attorney to nolle prosequi any charges, to lawfully establish and operate a deferred prosecution program or a pretrial diversion program, or to preclude any person from participation in the program.



Section 45-41-83.09 - Effect on duties of juvenile or adult probation officers.

Regardless of the authority granted to the board, the program shall not interfere with, abrogate, or change in any manner the duties and responsibilities of juvenile or adult probation officers.



Section 45-41-83.10 - Authority of board.

The board shall be vested with all authority necessary to implement the purposes of this part, including, but not limited to, the authority necessary to do all of the following:

(1) Create or remove employment positions, set or alter pay scales, employ, direct, regulate, supervise, and dismiss personnel, and obtain fidelity bonds for the faithful performance of the duties of personnel. Any employment practices shall be in accordance with applicable state and federal law.

(2) Provide support and administrative services for Lee County court referral officer programs, drug courts, district court probation, and other alternative sentencing programs. The services may include, but not be limited to, providing drug and alcohol evaluation, assessments, treatment, case management, personnel, drug and alcohol testing, drug and alcohol testing equipment, electronic monitoring, alcohol monitoring, and supervision of those participating in the program.

(3) Promote gainful employment, drug, alcohol, and mental health treatment, and education for those participating in any of the services offered by the program.

(4) Set, assess, and collect reasonable fees from participants in the program for any services the participants receive and provide for the waiver of fees for indigent participants in accordance with the policy and procedures of the program.

(5) Buy, sell, lease, or otherwise hold real or personal property in its own name.

(6) Contract with other persons, partnerships, firms, or entities for the provision of goods and services required by the board, on terms and conditions as may be convenient to the board, and as allowed by the laws and regulations concerning purchases made by public boards in the State of Alabama.

(7) Contract for its programs and services with a not-for-profit corporation or governmental entity to provide for supervised postadjudication rehabilitation supervision, residential rehabilitation, support services and alternative sentencing programs, and any other court-related or rehabilitation services, educational, vocational, drug and alcohol treatment, or mental health programs as the board deems appropriate or which is presently or hereafter authorized by law or rule.

(8) Open and maintain financial accounts.

(9) Hire legal, accounting, and other professions to aid in the furtherance of this part.

(10) Contract with any federal, state, and local governments or political subdivisions and agencies thereof.

(11) Apply for, receive, and administer any financial grants, gifts, or donations of funds from the United States government or any federal agency, from the State of Alabama or any political subdivision or state agency thereof, from any private or quasi-governmental foundation, corporation, partnership, firm, or agency, and from any individual or group of individuals.

(12) Refuse to have any person participate in any of the services offered by the program when it is contrary to the public interest, is not in the interest of public safety, is a threat to either the public at large or to another participant, is a threat to the executive director, employees, and agents of the program, or when, as a previous participant, the person engaged in conduct which interfered with the intent of this part or any of the services offered by the program, or engaged in such conduct while a participant in any similar program operating in another county of this or any other state, or where a current or former participant has failed to abide by the rules and procedures of the program, or who, at any stage of the program, is charged or convicted of a violent offense as defined in Section 45-41-83.01.

(13) Provide for the removal of persons from participation in the program who are discovered to be ineligible or who have failed to abide by program policies, rules, and procedures.

(14) Exercise incidental powers and authority to do any and all things necessary to carry out the intent and purposes of this part and to promote diversity among the program participants.



Section 45-41-83.11 - Drug court program.

(a) The following words shall have the following meanings for the drug court program:

(1) DRUG COURT TEAM. A diverse group of persons consisting of all of the following:

a. A circuit judge appointed by the board.

b. The district attorney or his or her designee.

c. A public defender or member of the criminal defense bar appointed by the board.

d. A law enforcement officer appointed by the board.

e. The drug court coordinator.

f. A representative from the corrections division of the Lee County Sheriff's office appointed by the board.

g. A court referral officer or state probation officer appointed by the board.

h. Any other person selected by a majority of the drug court team.

(2) DRUG OFFENDER. A person charged with or convicted of an offense involving the use, abuse, or possession of drugs or drug paraphernalia. Such persons do not include those currently charged with or convicted of driving or boating under the influence in any state, local, municipal, or United States court.

(3) ELIGIBLE PERSON. A drug offender who has not been convicted or charged with a violent offense as defined in Section 45-41-83.01, who has made application to participate in the program, who has been approved by the district attorney, who is an appropriate candidate for participation in the program, who has executed a written waiver and agreement to participate in the program and to abide by the program rules, terms, and conditions, who has agreed to enter a guilty plea, and whose application has been processed, accepted, and approved by the drug court team. No person shall be deemed ineligible to participate on the basis of indigence alone.

(4) INELIGIBLE PERSON. A person who has made application to participate in the program and who is currently charged with or has been convicted of a violent offense as defined in Section 45-41-83.01 or a person who has not been approved by the district attorney, who has not executed a written waiver and agreement to participate in the program and to abide by program rules, terms, and conditions, who has not agreed to enter a guilty plea, and whose application has not been processed, accepted, and approved by the drug court team, or who is, or has otherwise become, an inappropriate candidate for participation as described herein.

(b) In reaching a determination as to eligibility, the drug court with jurisdiction may consider all prior convictions, juvenile or youthful offender adjudications, and all records regarding the current or previous criminal charges, and the behavior of the offender during any prior or current period of incarceration, probation, preadjudication or postadjudication supervision, in any prior or current drug treatment program or any prior or current period of participation in this or any other state, federal, municipal, or local drug court, probation, parole, pretrial diversion, or other community corrections program. Any current or prior criminal charges or convictions from any state, federal, municipal, or local jurisdiction shall be considered.

(c) If a person is ineligible based solely upon a previous conviction, that person may be allowed to become a participant with the consent of the District Attorney of Lee County and approval of a majority of the drug court team.



Section 45-41-83.12 - Drug court coordinator; meetings of drug court team; transfer of participants.

(a) Specifically with a drug court program, the board shall hire or contract for an individual as the drug court coordinator. The drug court coordinator shall be responsible for the general administration of drug court, with the assistance of the drug court team. The drug court team, when practicable, shall conduct a meeting prior to each drug court session to discuss and provide updated information regarding persons who have applied to participate in the program and regarding persons who are participating in the program. The drug court team shall make a determination as to the progress of each participant and shall agree on the appropriate incentive or sanction to be applied to each participant in accordance with the program rules, policy, and procedure. If the drug court team cannot agree on the appropriate action, the court shall make the decision based upon information presented in the meeting. The drug court, when practicable, shall ensure that no single agency, entity, person, or group provides both assessment and treatment services for a drug court so as to avoid actual or potential conflicts of interest or the appearance that a given assessment agency, entity, person, or group, might benefit by determining that the participant is in need of a particular form or duration of treatment that the assessor provides.

(b) The program may transfer any participant to, or accept or reject the transfer of any participant from, any drug court in this state pursuant to policies, rules, and procedures as promulgated by the board. No transfer shall be permitted or accepted without the express consent of the participant, the defense attorney, the court, and the Lee County District Attorney.



Section 45-41-83.13 - Conditions of supervision.

Any circuit or district court may order that any adjudicated person shall be supervised by the program under any conditions ordered by the court, and in accord with all of the rules and procedures of the program. These conditions shall include, but not be limited to, the participant, during the term of participation in the program, reporting to employees or agents of the board on a periodic basis, participation in drug or alcohol or mental health treatment regimens, participation in court-referral programs, completion of assessments, abiding by all of the program rules and procedures, submitting to, paying for, and passing random, observed drug and alcohol tests as directed by the program, and paying any assessed program supervision fees, assessment, and treatment fees, court costs, and restitution, where applicable. Failure to abide by any condition may result in the probation or bond of the participant being revoked, removal from the program, execution of the sentence of incarceration, and may further include punishment for contempt of court.



Section 45-41-83.14 - Legislative intent; construction; failure to abide by conditions.

For programs utilizing supervised preadjudication release, it is the intent of the Legislature that this part shall be a guide to courts in Lee County to ensure that no eligible person is needlessly detained in the county jail because of his or her personal economic circumstances or inability to post bail, provided that his or her release shall not be contrary to the public interest or a danger to the public at large, and also shall serve the purpose of assuring the presence of the defendant at trial. It is not the intent of the Legislature that this part be so liberally construed as to allow the indiscriminate release of accused persons. Any court may order that any eligible person incarcerated before trial or adjudication be released on an unsecured appearance bond supervised by the program, under any conditions ordered by the court, and in accord with all of the program policies, rules, and procedures and the Alabama Rules of Criminal Procedure. Conditions shall include, but not be limited to, the eligible person reporting to the program on a periodic basis as a condition of a pretrial bond, abiding by all of the program rules and procedures as promulgated by the board, submitting to, paying for, and passing random, observed drug and alcohol tests and assessments as directed by the program, executing a waiver and agreement regarding participation in the program, and to offset the costs of such a program the participant may be periodically required to pay to the program a reasonable supervision and drug-testing fee set by the board. Failure to abide by any pretrial release conditions may result in the bond of the participant being revoked and the participant being reincarcerated.



Section 45-41-83.15 - Community service.

The court may also require any participant in the program to perform community service hours for nonprofit entities, civic organizations, or governmental agencies as directed and supervised by the program. Failure to abide by any conditions may result in the arrest of the participant for violation of the conditions of bond, execution of the sentence of incarceration or punishment by criminal and civil contempt, or both.



Section 45-41-83.16 - Incentives.

The court may grant reasonable incentives to participants pursuant to the waiver and agreement to participate in the program if the court finds that the participant has done all of the following:

(1) Is performing satisfactorily in the program.

(2) Is benefitting from education, treatment, and rehabilitation.

(3) Has not engaged in criminal conduct.

(4) Has not violated the terms and conditions of the agreement.



Section 45-41-83.17 - Jail credit.

Any jail credit shall be calculated in the customary manner and deducted from the time ordered for participation in the program, unless otherwise ordered by the court. In no event shall the number of days spent incarcerated for violation of the rules of the program exceed the number of days of the sentence if the sentence were executed, except in cases involving contempt of court. If any participant in the program willfully fails to report to this program as ordered, or willfully fails to return to the program from a job or a temporary pass, then such failure and conduct shall be considered the same as an escape from a work release center.



Section 45-41-83.18 - Disposition of fees.

Any and all fees collected from any participant, whether by payroll deduction, garnishment, or otherwise, shall be paid over to and collected by employees or agents of the board and deposited into its accounts for the purposes set out in this part. The sums shall be expended only for implementation of this part, and shall include, but not be limited to, paying salaries and other expenses involved in the execution of this part, for supervision of participants, for the purchase or lease of drug and alcohol testing equipment, for matching any federal, state, foundation, and personal financial grants which may be available in relation to the purpose of this part, investigation and screening of participants subject to this part, and any other purpose reasonably related to carrying out or in furtherance of the intent of this part.



Section 45-41-83.19 - Financial hardship.

Where it is determined by the court that payment of the fees and sums mandated by operation of this part imposes a definite and substantial financial hardship on the participant, or his or her dependents, the collection and payment of the fees or sums may be deferred or waived in whole or in part. Nothing in this part shall permit the board and employees or agents of the board to waive any court-ordered restitution or court costs where not otherwise provided by law or rule.



Section 45-41-83.20 - Financial records; audit.

The program shall maintain a complete and accurate record of all sums collected and expended and there shall be an audit of the same by an appropriate authority at least every three years.



Section 45-41-83.21 - Confidentiality of information.

The program shall maintain information in accordance with state and federal confidentiality laws for anyone receiving drug test results, a screening an assessment, or other personal medical information.



Section 45-41-83.22 - Dissolution of program.

Upon the voluntary dissolution of the Lee County Alternative Sentencing Program and the board, or upon its termination by law or rule of a court, all of its assets, other than those assets held for the benefit of some other person or entity, whether real or personal, tangible or intangible, shall become the property of the Lee County Commission.



Section 45-41-83.23 - Procedures cumulative.

The procedures described in this part shall be cumulative and in addition to all other bail and release procedures provided by law or rule.






Part 5 - Probate Court.

Section 45-41-84 - Applicability and purpose.

This part shall only apply in Lee County. The purpose of this part is to facilitate the use of public records in property transactions in Lee County by providing for the installation of an improved system of indexing of instruments and documents affecting the title to real and personal property that are recorded in the office of the judge of probate and for the indexing of other instruments, documents, and other uses in the discretion of the judge of probate.



Section 45-41-84.01 - Definitions.

The following words and phrases, including the plural of any thereof, whenever used in this part, shall have the following respective meanings:

(1) GENERAL PROPERTY INSTRUMENT. A real property instrument that affects the title to personal property as well as real property.

(2) IMPROVED INDEXING SYSTEM. A system of indexing real property instruments and personal property instruments in the probate office and, in the discretion of the judge of probate, of indexing other instruments and documents, which system when completed, shall consist of the equipment necessary and suitable to prepare and index records.

(3) PERSONAL PROPERTY INSTRUMENT. Any instrument or document affecting the title to personal property only, as distinguished from real property, that may be now or hereafter titled for record in the probate office, in accordance with the applicable requirements of the law of this state, including and particularly Sections 34-4-50 and 34-4-90.

(4) REAL PROPERTY INSTRUMENT. Includes any instrument or document affecting the title to real property that may now or hereafter be filed for record in the probate office pursuant to the applicable requirements of the laws of this state, including but without limitation to, Section 12-13-43, and all statutes providing for the filing and recording of notices or statements of liens of any kind, notices of judgments, and plats or maps showing subdivisions of real estate.



Section 45-41-84.02 - Installation and maintenance of improved indexing system.

The judge of probate is authorized to provide for the installation and thereafter for the maintenance of an improved indexing system in the probate offices of the county. The initial installation of the improved indexing system shall include the following:

(1) The acquisition of the equipment provided for in the definition hereinabove set forth of an improved indexing system.

(2) The establishment of procedures for the continued indexing and filing of all instruments and records that, after the effective installation date, shall constitute a part of the improved indexing system.

(3) The initial installation of the improved indexing system shall be performed by a person or persons, firm, or corporation engaged in records management business and experienced in setting up county records; and such initial installation shall be supervised and inspected by a person who is experienced in handling records pertaining to abstracts and title. Following its installation in the county, the improved indexing system shall be thereafter maintained in the county and all real property instruments, general property instruments, and personal property instruments and other documents and records herein provided to constitute a part of the system, that may be thereafter filed for record in the probate office of the county shall be in accordance with the aforesaid improved indexing system. Each real property instrument and each personal property instrument shall be operative as a record from the time of its delivery to the judge of probate of the county, in accordance with existing law, including particularly Section 12-13-43.



Section 45-41-84.03 - Official record.

Following the effective installation date, real property instruments, personal property instruments, and other documents and records provided herein to be indexed with computer-generated indexes to be filed in binders, and shall constitute the official record of such instruments for the purpose of Section 12-13-43.



Section 45-41-84.04 - Applicability of state laws.

All provisions of the laws of Alabama with respect to the recording of real property instruments, personal property instruments, and other instruments and records that may constitute part of an improved indexing system installed hereunder, including, but without limitation to Section 12-13-43, and all statutes respecting the filing and recording of notices or statements of liens of any kind, notices of lis pendens, declarations of claims or exemptions, certificates of judgement, or plats of maps showing subdivisions of real estate, that are not inconsistent with this part shall continue in effect with respect to an improved indexing system installed hereunder, the recording of instruments therein, and the duties of the judge of probate with respect thereto.



Section 45-41-84.05 - Costs.

The initial installation costs shall be paid entirely out of the special indexing fees. Nothing contained in this section, however, shall prohibit the county from using any part of its own funds for the purpose of paying the cost of operating and maintaining, after the initial installation, any improved system installed pursuant to this part.



Section 45-41-84.06 - Special indexing fee.

Thirty days after April 30, 1986, a special indexing fee of four dollars ($4) shall be paid to the county, and collected by its judge of probate, with respect to each real property instrument and each personal property instrument that may be filed for record in the office of the judge of probate and for the recording of other instruments and documents in the probate office in the discretion of the judge of probate of the county, and, on and after such date, no such instrument shall be received for record in the office of the judge of probate unless the special indexing fee of four dollars ($4) is paid thereon. The special indexing fee shall be in addition to all other fees, taxes, and other charges required by law to be paid upon the filing for record of any real property instrument or personal property instrument and for the recording of other instruments and documents in the probate office in the discretion of the judge of probate of the county. All special indexing fees so collected shall be paid into the county’s general fund by the judge of probate.






Part 6 - Procedures.

Section 45-41-85 - Waiver of arraignment.

(a) This section shall apply only to the 37th Judicial Circuit of Alabama.

(b) If a defendant in a criminal case pending in a court of competent jurisdiction shall enter a written plea of not guilty at any time prior to the day of his or her arraignment such plea shall constitute a waiver of his or her right to have an arraignment at which he or she is present in person or at which he or she is represented by an attorney.



Section 45-41-85.01 - Case action summaries; filing.

(a) That in the 37th Judicial Circuit of Alabama, all orders and decrees may be made and entered by circuit judges sitting in and for the circuit on a sheet or sheets now commonly called case action summaries and that there shall be a case action summary for each case docketed in such courts properly identified by the style of the case and a case number.

(b) That after all orders and judgments have been made and entered, in any case, by the circuit judge or judges sitting in and for the circuit, the clerk of the circuit court of the circuit shall file the sheets in numerical order in well bound books labeled minute books and such judgments or orders shall have the same force and effect as minutes of the circuit court of the circuit prior to July 18, 1983.









Article 9 - Economic and Industrial Development and Tourism.



Article 10 - Education.

Section 45-41-100 - Election of county board of education.

(a) The several members of the Lee County Board of Education shall hereafter be elected by only those qualified electors in the county who reside outside of the city limits of any municipality in the county that has its own school system.

(b) Nothing in this section shall affect the unexpired term of any present member of the Lee County Board of Education.

(c) The provisions of this section are supplemental and shall be construed in pari materia with all other laws relating to the Lee County Board of Education; however, those laws or parts of law in direct conflict or inconsistent herewith are hereby repealed.






Article 11 - Elections.

Part 1 - Board of Registrars.

Section 45-41-110 - Additional compensation.

In Lee County each member of the board of registrars shall receive an additional five dollars ($5) per day for each day’s attendance of the sessions of the board. Such compensation shall be in addition to any and all compensation for such members and shall be payable from the county general fund in the same manner as all other compensation therefor.



Section 45-41-110.01 - Per diem compensation.

(a) Beginning October 1, 2005, each member of the Lee County Board of Registrars shall receive thirty-five dollars ($35) per day from the county in addition to any compensation received from the state.

(b) The county per diem compensation provided in subsection (a) for members of the Lee County Board of Registrars shall be in lieu of any county per diem compensation provided for the members under Act 97-894 of the 1997 First Special Session.

(c) Beginning October 1, 2006, and each fiscal year thereafter, the county commission may increase the county per diem compensation of each member of the board of registrars by an amount which reflects the percentage of any cost-of-living adjustment awarded to the majority of the employees of Lee County during a fiscal year.






Part 2 - Election Officials.

Section 45-41-111 - Compensation.

(a)(1) In Lee County, all chief election inspectors who work at polling places are entitled to an additional per diem allowance in an amount, together with any other allowances, which shall total one hundred dollars ($100) per day, plus fifteen dollars ($15) per day for actual attendance at the school of instructions held prior to each election.

(2) In Lee County, all other election officials who work at polling places are entitled to an additional per diem allowance in an amount, together with any other allowances, which shall total seventy-five dollars ($75) per day, plus fifteen dollars ($15) per day for actual attendance at the school of instructions held prior to each election.

(3) The compensation provided for in this section shall be paid from the general fund of the county.

(b) Any actions taken by the Lee County Commission in the appropriation and expenditure of county funds in the payment of additional compensation or allowances to chief election inspectors and all other election officials who worked at polling places in Lee County from November 5, 2000, and prior to May 14, 2004, for duties performed are ratified and confirmed.









Article 12 - Employees.

Section 45-41-120 - Allocation for clerk hire allowances.

The Lee County Commission shall set the allocations for clerk hire allowances in the offices of the judge of probate, the tax assessor, and the tax collector, respectively. However, the clerk hire allocation for the tax collector's office shall be no less than twenty-five thousand dollars ($25,000) per year.






Article 13 - Engineer, County.

Section 45-41-130 - Employment of county engineer; qualifications; requirements.

The Lee County Commission shall employ a county engineer who shall be a thoroughly qualified and competent civil engineer possessing all of the qualifications as specified for county engineers under the general laws of the State of Alabama and who shall reside in Lee County during his or her employment; and the commission shall delegate authority to the engineer to manage the county highway department and maintain county roads, highways, bridges, and ferries in Lee County.



Section 45-41-130.01 - Bond.

Before commencing his or her duties, the county engineer shall enter into a bond for faithful performance of his or her duties in such amount and with such sureties as shall be approved by the commission; and in carrying out his or her duties he or she shall report to the county commission as a whole.



Section 45-41-130.02 - Construction and maintenance of roads, highways, bridges, and ferries; inspections.

(a) All functions, duties, and responsibilities for the construction, maintenance, and repair of county roads, highways, bridges, and ferries in Lee County are hereby vested in the county engineer, who shall, insofar as possible, construct and maintain such roads, highways, bridges, and ferries for the benefit of the county as a whole or as a unit, without regard to district or beat lines.

(b) Each member of the Lee County Commission shall be authorized to inspect the roads in his or her district from time to time and report their condition to the county engineer.



Section 45-41-130.03 - Duties.

The county engineer shall have the following duties and authority, but shall not be limited to such duties:

(1) To employ, supervise, and direct all such personnel and such assistants as are necessary and authorized to properly maintain and construct the county roads, highways, bridges, and ferries of the county, to have the authority to prescribe their duties and to discharge employees for cause or when not needed.

(2) To perform or have performed such engineering and surveying services as may be required; and to prepare and maintain the necessary maps and records.

(3) To prepare and present to the county commission on or before September 15 each year a proposed budget for the county highway department and to maintain the necessary records to show the expenditures made in constructing and maintaining of the county highway system.

(4) To build or construct new roads, or change old roads, upon the order of the county commission

(5) Insofar as is feasible to construct and maintain all county roads for the benefit of the county as a whole or as a unit.

(6) To have the authority, under the laws of the State of Alabama, to receive and evaluate bids and present to county commission for approval.

(7) To have authority to promulgate rules and requirements regarding the approval, design, and construction of roads, highways, and bridges that are to be accepted into the county road system for permanent maintenance.

(8) To have full power and authority within budgeted funds to make purchases of all material, machinery, equipment, and supplies needed for the construction, maintenance, and repair of county roads, bridges, and ferries after complying with county purchasing procedure and state purchasing laws.



Section 45-41-130.04 - Wage or salary scale.

It shall be the duty of the county commission to fix, from time to time, in accordance with prevailing economic conditions, the various scales of wages or salaries to be paid for labor necessary in the maintenance and construction of roads, highways, bridges, and ferries; and the wage or salary scale shall not be exceeded by the engineer for labor or assistants.



Section 45-41-130.05 - Compensation.

The county commission shall fix the amount of the salary of the county engineer payable in biweekly installments from the road and highway funds of the county.



Section 45-41-130.06 - Limitation on authority.

The county commission and the county engineer are prohibited from authorizing or performing any work on private property.






Article 14 - Fire Protection and Emergency Medical Services.

Part 1 - Alabama Forestry Commission Forest Protection Program.

Section 45-41-140 - Protection of forests.

The County Commission of Lee County is authorized, when the need exists to provide protection of forest from fires, insects, disease, and other pests in Lee County by participating in the Alabama Forestry Commission's forest protection program in the manner hereinafter specified.



Section 45-41-140.01 - Financial charge - Authorized; payment.

(a) After the Lee County Commission has determined that such a need does exist in Lee County, the county commission, in the manner hereinafter specified, may provide for a financial charge to be paid by the owners of forest lands located in Lee County for the use of the land for timber growing purposes amounting to the whole or any part of the cost of such forest protection program, but not in excess of ten cents ($.10) per acre, provided such financial charge is not greater than the benefit accruing to such forest lands due to availability of such fire protection.

(b) Forest lands as used in this part, shall mean any land which supports a forest growth, or which under prevailing natural and economic conditions may be expected to support such a growth in the future, or which is being used or reserved for any forest purpose. Forest lands as used in this part, shall not include any lands primarily used for residential purposes nor shall it include any publicly owned lands.

(c) The financial charge fixed as provided in the above section shall be payable at the same time and in the same manner as county taxes, and the owners of the forest lands, as herein defined, shall make report of the same to the Tax Assessor of Lee County, Alabama, at the time fixed by law for making return of the property of such property owned. Financial charges levied shall constitute a lien on the property against which they are charged in cases of default in the payment of such financial charge.



Section 45-41-140.02 - Financial charge - Determination.

The county governing body of Lee County is authorized to appoint agents and delegate authority to individuals to search out forest lands in Lee County, to determine the area and owners thereof, and report the same to the Tax Assessor of Lee County who shall be authorized, after notice by mail to such owners, and hearing before the county governing body, if so requested by such owners, to place the financial charge against the forest lands as may be determined by the report of such agents or the determination of the county governing body. It shall be the responsibility of the Tax Assessor of Lee County to establish such rules and regulations as are necessary to administer this part.



Section 45-41-140.03 - Financial charge - Collection and disposition.

The financial charge herein imposed shall be due and payable to the Tax Collector of Lee County, and shall, when collected, be paid to the Treasurer of Lee County. All monies collected in accordance with this part shall be spent in participating in the Alabama Forestry Commission’s forest protection program in Lee County.



Section 45-41-140.04 - Removal of financial charge.

The County Commission of Lee County is authorized to remove the financial charge after the county commission has determined that the financial charge is no longer needed. The county commission shall hold public hearings to determine whether or not the financial charge is still needed. Procedures for the public hearings shall be the same as those in Section 45-41-140.02






Part 2 - Fire Fighting Districts.

Section 45-41-141 - Definitions.

(a) The following words and phrases used in this part, and others evidently intended as the equivalent thereof, in the absence of clear implication herein otherwise, shall be given the following respective interpretations herein:

(1) AMENDMENT 392. That certain amendment to the Constitution of Alabama of 1901, as amended, proposed by Act 80–313 enacted at the 1980 Regular Session of the Legislature.

(2) AUTHORIZING AMENDMENT. That certain amendment to the Constitution of Alabama of 1901, as amended, proposed by Act 88–479 enacted at the 1988 Regular Session of the Legislature.

(3) CODE. The Code of Alabama 1975, as amended.

(4) COMMERCIAL BUILDING. Any building, structure, or other improvement to real property, excluding, however, any dwelling that:

a. Is subject to ad valorem taxation and has a fair market value, according to the records of the tax assessor pertaining to state and county ad valorem taxation for the fiscal or ad valorem tax year of the county with respect to which a financial charge is levied hereunder (or, if appropriate in the case of any building, structure, or other improvement subject, under the general laws of the state, to appraisal or assessment by the State Department of Revenue, according to the records of the State Department of Revenue), of not less than five thousand dollars ($5,000), or

b. Is exempt from property taxation (whether on an ad valorem basis or otherwise) or is otherwise not assessed (or subject to assessment) for state or county ad valorem taxation according to the records of the tax assessor (or, if appropriate, the State Department of Revenue), and has a market value or replacement cost (whichever is greater) of not less than five thousand dollars ($5,000), including (without limiting the generality of the foregoing) any such building, structure, or other improvement that is used or expected to be used for religious, educational, or charitable purposes (such as, for example, a church, a school building, or a hospital); it being understood, however, that any such building, structure, or other improvement shall be classified as a commercial building for purposes of this part notwithstanding:

1. That it is vacant or unused at any time during the fiscal year for which a financial charge with respect thereto is or is to be levied, or

2. That an owner thereof may be the state, the county, a municipality or any department, agency, or instrumentality of any one or more thereof, any public corporation, district, or authority, any nonprofit corporation incorporated or organized under the laws of the state, or any other person whose property is, under the general laws of the state, exempt (in whole or in part) from ad valorem property taxation it being further understood, however, that the term commercial building shall not apply to any school, church, senior citizens facility, or utility distribution or transmission poles or towers, utility substations, or any building used primarily for fire or emergency services, and shall not apply to any building or structure used primarily for agricultural production purposes by the owner or an employee of an agricultural business or concern.

(5) COMMISSION. The Lee County Commission or other governing body of the county.

(6) COUNTY. Lee County, Alabama.

(7) DISTRICT. A fire fighting district established pursuant to Amendment 392 or any law providing for the implementation of the authorizing amendment of Amendment 392.

(8) DISTRICT FIRE PROTECTION FUND. A district fire protection fund established and maintained in the county treasury pursuant to this part.

(9) DWELLING. Any building, structure, or other improvement to real property used or expected to be used as a dwelling or residence for one or more human beings, including specifically and without limiting the generality of the foregoing,

a. Any such building, structure, or improvement assessed, for purposes of state and county ad valorem taxation, as Class III single-family owner-occupied residential property.

b. A duplex.

c. Every apartment complex or an apartment building that is not part of an apartment complex, and

d. Any mobile home or house trailer; it being understood, however, that any such building, structure, or other improvement shall be classified as a dwelling for purposes of this part notwithstanding:

1. That it is wholly or partially vacant or uninhabited at any time during the fiscal year for which a financial charge with respect thereto is or is to be levied, or

2. That is also used or expected to be used simultaneously for a purpose (whether or not commercial in nature) other than as a dwelling or residence as aforesaid.

(10) FAIR MARKET VALUE. The fair and reasonable market value (or, if applicable, the current use value) of a commercial building or dwelling (as the case may be), as such value is appraised by the tax assessor or the State Department of Revenue pursuant to applicable provisions of the code, prior to the assessment thereof for purposes of state or county ad valorem taxation pursuant to Section 40-8-1.

(11) FINANCIAL CHARGE. A financial charge or assessment levied by the commission in accordance with the authorizing amendment and this part.

(12) FIRE PROTECTION CORPORATION. Any public corporation, district, or authority that is:

a. Organized or incorporated under and pursuant to any law or laws of the state (or of any other state), whether heretofore or hereafter enacted, and

b. Authorized, whether by statute, by its certificate of incorporation, or similar corporate charter (as such may from time to time be amended), or otherwise, to provide or render fire protection, fire prevention, and related services (regardless of whether such corporation, district, or authority is also authorized to provide or render other services) and to make charges for the provision of such services, including (without limiting the generality of the foregoing) (i) any water, sewer, and fire protection district organized or incorporated under and pursuant to Chapter 89 of Title 11 (or predecessor statute), and (ii) any water, sewer, and fire protection authority organized or incorporated under and pursuant to Chapter 88 of Title 11 (or predecessor statute), but not including any municipality (or any district as defined above in this part).

(13) MUNICIPALITY. An incorporated city or town.

(14) OWNER. A person owning one or more dwellings or commercial buildings.

(15) SERVICE AREA. The geographic area or areas in which a fire protection corporation is authorized, whether by statute, by its certificate of incorporation, or similar corporate charter (as such may from time to time be amended), or otherwise, to provide or render fire protection, fire prevention, and related services, as such area or areas may from time to time exist.

(16) STATE. The State of Alabama.

(17) TAX ASSESSOR. The tax assessor of the county.

(18) TAX COLLECTOR. The tax collector of the county.

(19) TREASURER. The county treasurer of the county.

(20) UNIT OF PROPERTY. Any dwelling or commercial building, together with the real property on which it is situated or to which it is appurtenant.

(21) VOLUNTEER FIRE DEPARTMENT. Any volunteer fire department with which the commission, pursuant to Amendment 392, may enter into an agreement or agreements with respect to providing fire protection, fire prevention, and related services and facilities within the county.

(b) The terms herein, hereby, hereunder, hereof, and other equivalent words refer to this part as an entirety and not solely to the particular section or portion hereof in which any such word is used. The definitions set forth herein shall be deemed applicable whether the words defined are used in the singular or plural. Whenever used herein any pronoun or pronouns shall be deemed to include both singular and plural and to cover all genders.



Section 45-41-141.01 - Legislative intent.

It is the intention of the Legislature by the passage of this part to implement the authorizing amendment and Amendment 392 in order to provide for the operation and financing of a system for providing fire protection, fire prevention, and related services and facilities for the benefit of the inhabitants of various areas of the county, including, without limitation, areas in which such services and facilities might not otherwise be available. This part shall be liberally construed in conformity with that intent.



Section 45-41-141.02 - Establishment of districts.

(a) The commission is hereby authorized at any time and from time to time to establish one or more districts within the boundaries of the county, to fix the boundaries of any such district, and, subject to applicable provisions of this part, to alter the boundaries of any such district. No territory within the corporate limits of any municipality as of the date on which the boundaries of any district are so fixed or altered by the commission may be included within the boundaries of such district except upon authorization by the governing body of such municipality expressed in a resolution duly adopted by such governing body and describing the territory that may be so included within the boundaries of such district except upon authorization by the governing body of such municipality expressed in a resolution duly adopted by such governing body and describing the territory that may be so included within such district (a certified copy of which resolution shall, promptly after the adoption thereof, be delivered to the commission). The governing body, at any time after having so authorized the inclusion of such territory within the boundaries of such district, may by resolution duly adopted request the commission to exclude all or any portion of such territory from such district; and the commission, as promptly as practicable after the delivery of a certified copy of such resolution to it, shall take such action as shall be necessary to alter the boundaries of such district so as to exclude such territory therefrom and to ratify and confirm the exclusion of such territory from such district including, without limitation, the filing of a description or appropriate map or maps in accordance with subsection (d), subject, however, in any event to Section 45-41-141.07.

(b) No territory forming a part of the service area of any fire protection corporation, as of the date on which the boundaries of any district are so fixed or altered, may be included within the boundaries of such district if fire protection, fire prevention, and related services are then being provided or rendered within such territory by or on behalf of such fire protection corporation; provided, however, that if, subsequent to the establishment or alteration of the boundaries of any district by the commission as aforesaid, such fire protection corporation ceases to provide such fire protection, fire prevention, and related services within any such territory, the commission, in accordance with Section 45-41-141.04, may include such territory in one or more districts. Furthermore, any territory that has lawfully been included in a district and that also forms a part of the service area of a fire protection corporation shall continue to be included within such district, and any financial charge then authorized hereunder to be levied and collected within such territory shall continue to be so levied and collected, notwithstanding that such fire protection corporation undertakes, subsequent to the establishment or alteration of the boundaries of such district, to provide or to render fire protection, fire prevention, and related services within such territory; it being understood, however, that the commission may at any time thereafter alter the boundaries of such district or exclude such territory therefrom, in accordance with the provisions of Section 45-41-141.04.

(c) The boundaries of each district heretofore established by the commission pursuant to Amendment 392, as such boundaries exist as of May 2, 1989, shall be and hereby are ratified and confirmed in all respects, it being understood, however, that such boundaries may hereafter be altered by the commission in accordance with applicable provisions of this part. Within a reasonable time after May 2, 1989, the commission shall (if it has not theretofore done so) assign an appropriate number to each district heretofore established by it; and the commission, in any resolution or resolution and order hereafter adopted by it to provide for the establishment of a district hereunder, shall assign an appropriate number to such district.

(d) The commission, within a reasonable time after the establishment of any district or any alteration of the boundaries thereof, shall file or cause to be filed, in the office of the judge of probate of the county, a description or appropriate map or maps clearly showing the boundaries of such district, as so established or altered, the area within such boundaries, or both such boundaries and such area.



Section 45-41-141.03 - Authorization of levy of financial charges.

Subject to the provisions of Section 45-41-141.09 (providing for the exemption of certain dwellings from the levy of financial charges hereunder), the commission is hereby authorized to levy, for each fiscal year of the county commencing with such fiscal year beginning October 1, 1988, and in any district, a financial charge with respect to each unit of property located within the boundaries of such district as they may from time to time exist, at such rate (not exceeding, however, the maximum rate at the time authorized), and for such period of time, as the qualified electors of such district shall have approved in an election called and conducted in accordance with applicable provisions of this part; provided, however, that no financial charge may in any event be levied hereunder with respect to any unit of property at a rate in excess of one hundred twenty-five dollars ($125) per fiscal year, which is adjusted every 10 years after October 1, 2011, for inflation based on the Consumer Price Index table for all urban consumers, south urban region. The rate of any financial charge shall be uniform as to each unit of property within the district in which such financial charge is to be levied and collected. The commission shall levy each financial charge not later than June 1 of each fiscal year of the county for which such financial charge is to be levied, but the commission need not levy any such financial charge at the same time it levies county ad valorem or other taxes or any other financial charge; provided, however, that if the commission shall fail in any fiscal year to levy any such financial charge, the levy thereof for the preceding fiscal year shall be continued unless the commission is no longer authorized by law to levy such financial charge for such fiscal year or unless, on or before such June 1, the commission adopts a resolution indicating its intent (1) not to levy such financial charge for such fiscal year, or (2) to levy such financial charge for such fiscal year at a different rate; and provided further, that the commission, on or before July 1, 1989, may levy any financial charge with respect to the fiscal year of the county beginning October 1, 1988, if such financial charge has theretofore been approved as aforesaid by the qualified electors of the district in which such financial charge is to be levied.



Section 45-41-141.04 - Alteration of district boundaries by commission.

(a) The commission, at any time and from time to time, may without the necessity of calling or holding any special election (whether under and pursuant to this part or other applicable law or laws, if any) and otherwise on such terms and conditions as the commission may in its discretion determine, alter the boundaries of any district by consolidating with it any territory in the county that is contiguous to the boundaries of such district (whether or not such territory then consists of all or part of another district or districts or is then within the boundaries of any other district) and that may otherwise be included in such district hereunder, notwithstanding that as a result thereof the commission, pursuant to Section 45-41-141.03, may be authorized to levy a financial charge in the territory proposed to be so consolidated

(1) At a rate higher than the maximum rate at which a financial charge (if any) was authorized to be levied in such territory immediately preceding such proposed consolidation, or

(2) For a period of time longer than the period of time for which such financial charge (if any) was so authorized to be levied.

(b) No such consolidation shall operate to relieve the county or any volunteer fire department operating in such district of liability for any obligations incurred or made prior to such consolidation. Furthermore, the commission, at any time and from time to time and without the necessity of calling or holding any special election (whether under and pursuant to this part or other applicable law or laws, if any), and otherwise on such terms and conditions as the commission may in its discretion determine, may exclude from any district any territory then within its boundaries.



Section 45-41-141.05 - Incorporation of new municipality.

(a) In the event that any territory then within the boundaries of one or more districts is (as the result of the incorporation of a municipality subsequent to the establishment of such district or districts or subsequent to the then most recent alteration, if any, of the boundaries of any such district or districts, as the case may be) included within the corporate limits of such municipality, then, from and after the date that is 90 days after the date of the first election of the members of the governing body of such municipality, but in all events subject to Section 45-41-141.07,

(1) Such territory shall be excluded from such district or districts, and

(2) Any financial charge theretofore authorized hereunder to be levied and collected within such territory shall not be authorized to be so levied and collected,

(b) And the commission, as promptly as practicable thereafter shall take such action as shall be necessary to alter the boundaries of such district or districts so as to exclude such territory therefrom and to ratify and confirm the exclusion of such territory from such district or districts [including, without limitation, the filing of a description or appropriate map or maps in accordance with subsection (d) of Section 45-41-141.02]. However, if, not later than 90 days after the date of election referred to above, the governing body of such municipality duly adopts a resolution describing such territory (or such portion or portions thereof as the governing body may in its discretion determine) and approving the continued inclusion of such territory (or such portion or portions thereof) within such district or districts, such territory (or such portion or portions thereof) so described in such resolution shall continue to be included in such district or districts, all as if such incorporation had not occurred; it being understood, however, that the commission may at any time thereafter alter the boundaries of such district or districts or exclude such territory therefrom, in accordance with Section 45-41-141.04. The governing body of such municipality shall cause a certified copy of such resolution to be delivered, promptly after the adoption thereof, to the commission. In the event that such territory is so excluded from such district or districts as a result of the failure of such governing body to adopt such a resolution within the period of time described above, such territory may nevertheless thereafter be included in a district or districts upon compliance with the applicable provisions of subsection (a) of Section 45-41-141.02 (including authorization by the governing body of the affected municipality).



Section 45-41-141.06 - Annexation by municipality.

(a) In the event any territory then within the boundaries of one or more districts shall be annexed to any municipality, then, from and after the date that is 30 days after the date such annexation becomes effective, but in all events subject to Section 45-41-141.07,

(1) Such territory shall be excluded from such district or districts, and

(2) Any financial charge theretofore authorized hereunder to be levied and collected within such territory shall not be authorized to be so levied and collected,

(b) And the commission, as promptly as practicable thereafter, shall take such action as shall be necessary to alter the boundaries of such district or districts so as to exclude such territory therefrom and to ratify and confirm the exclusion of such territory from such district or districts [including, without limitation, the filing of a description or appropriate map or maps in accordance with subsection (d) of Section 45-41-141.02]. However, if, not later than 30 days after the effective date of such annexation, the governing body of such municipality duly adopts a resolution describing such territory (or such portion or portions thereof as the governing body may determine) and approving the continued inclusion of such territory (or such portion or portions thereof) within such district or districts, such territory (or such portion or portions thereof) so described in such resolution shall continue to be included in such district or districts, all as if such annexation had not occurred; it being understood, however, that the commission may at any time thereafter alter the boundaries of such district or districts or exclude such territory therefrom, in accordance with Section 45-41-141.04. The governing body of such municipality shall cause a certified copy of such resolution to be delivered, promptly after the adoption thereof, to the commission. In the event that such territory is so excluded from such district or districts as a result of the failure of such governing body to adopt such a resolution within the period of time described above, such territory may nevertheless thereafter be included in a district or districts upon compliance with the applicable provisions of subsection (a) of Section 45-41-141.02 (including authorization by the governing body of the affected municipality).



Section 45-41-141.07 - Compensation for loss of territory.

(a) In the event that any territory lawfully included within the boundaries of a district shall thereafter be excluded therefrom at the instance of the governing body of a municipality pursuant to Section 45-41-141.02, or as a result of the incorporation or annexation of such territory under the circumstances described in Section 45-41-141.05 or 45-41-141.06, the municipality, upon the written request of the commission delivered to the governing body of such municipality, shall enter into a written agreement with the county whereunder such municipality shall agree to take any or all of the following actions (if applicable under the circumstances) that the commission may specify:

(1) In the event that there is then located within such territory to be so excluded from such district any fire station and appurtenant facilities used or operated, whether by the county or any volunteer fire department, for the purpose of providing fire protection, fire prevention, or other related services or facilities, (i) to acquire, construct, and equip, or cause to be acquired, constructed, and equipped, a new fire station and appurtenant facilities at such location within that portion of the district remaining after such territory is so excluded (or, if the entire district is excluded or the commission determines that such remaining portion of the district cannot practically be maintained as a district, at such location within the county) as the commission shall specify and comparable in size and utility to such existing fire station and appurtenant facilities, or (ii) to pay or cause to be paid the costs of such acquisition, construction, and equipment, at such time or times and in such manner as the commission shall determine; provided, that such municipality shall not be required to acquire (i) the real property on which such new fire station and appurtenant facilities are to be located or (ii) any items of personal property or equipment, other than fixtures and so-called building equipment, to be installed or used in or about such new fire station and appurtenant facilities, or to pay any costs of acquiring such real property, personal property, or equipment; (2) If any such fire station and appurtenant facilities are located within such territory to be excluded from such district, to assume any indebtedness or obligations theretofore incurred by the county or volunteer fire department (as the case may be) owning such fire station and appurtenant facilities in connection with the acquisition, construction, or equipment thereof, provided that such owner conveys and transfers such fire station and appurtenant facilities to such municipality (including the land on which such station and facilities are located); or

(3) Whether or not any fire station and appurtenant facilities are located within such territory to be excluded from such district, to pay to the county, on the first day of February in each of the five fiscal years of the county next succeeding the fiscal year during which such territory is excluded from such district, an amount equal to the amount of the financial charges collected, during the 12-month period ending on the date such exclusion of territory became effective, with respect to all units of property located in such territory.

(b)(1) All moneys paid by such municipality to the county pursuant to subdivision (3) of subsection (a) shall be treated, for purposes of this part, as proceeds from the financial charge previously levied and collected in the territory so excluded from such district, shall be deposited:

a. In the district fire protection fund established with respect to such district, or

b. If the remainder of the territory in such district is subsequently consolidated with another district, in the district fire protection fund established with respect to the district with which such territory is consolidated, or

c. If the entire district has been so excluded, in such district fire protection fund or funds as the commission may direct,

(2) And shall be appropriated and expended in accordance with Section 45-41-141.11. Such municipality may agree hereunder to make any payment provided for in this section, and neither the obligation to make any such payment nor any agreement of such municipality in connection therewith shall be construed to constitute a debt or indebtedness of such municipality within the meaning of any constitutional or statutory limitation on indebtedness then applicable to such municipality.



Section 45-41-141.08 - Payment and collection of financial charges.

(a) Any financial charge levied as provided in Section 45-41-141.03 shall become due and payable on October 1 in the fiscal year of the county next succeeding the fiscal year during and for which such financial charge is so levied and shall become delinquent if not paid before the next succeeding January 1 and otherwise in the same manner as county ad valorem taxes. Each owner shall make report of the unit or units of property owned by him or her to the tax assessor at the time fixed by law for making return of other property of such owner; and any owner whose property is generally exempt from property taxation or who is not otherwise required to make report or return to the tax assessor as aforesaid shall nevertheless at such time make report to the tax assessor of the unit or units of property owned by him or her, all as if such unit or units of property were subject to property taxation. The tax collector shall collect each financial charge in the same manner and under the same requirements and laws as ad valorem taxes of the state are collected, and he or she shall keep the amount separate and apart from all other funds and keep a clear and distinct account thereof, showing what amount is paid, and turn the same over to the treasurer. In no event may the tax collector accept payment of any ad valorem taxes with respect to any unit or units of property from the owner thereof unless such owner, simultaneously therewith, pays the full amount of any financial charge then due and payable by him or her with respect to such unit or units of property; nor may the tax collector accept payment of less than the full amount of such financial charge from any owner who is not then obligated to pay any ad valorem taxes.

(b) From and after the October 1 next preceding the levy of any financial charge pursuant to Section 45-41-141.03, the county shall have a lien on each unit of property for the payment of any such financial charge that may be levied with respect to such unit of property for the then current fiscal year of the county, which lien shall continue until any such financial charge so levied is paid. In case of default in the payment of such financial charge, such unit or units of property may be sold in the same manner and under the same conditions that lands are sold for the satisfaction of liens for county taxes, but nothing herein shall be construed to authorize the sale of any county, municipal, or other property otherwise exempt, under the general laws of the state, from levy and sale under any process or judgment. Such lien shall be subject and subordinate only to any lien or liens on property imposed by law in connection with state or local ad valorem taxes. All provisions of state law with respect to payment and collection of county ad valorem taxes, making returns with respect thereto, penalties for failure to pay such taxes or otherwise to comply with state law respecting county ad valorem taxes, to the extent consistent with this part, shall apply to the financial charges authorized to be levied and collected hereunder.



Section 45-41-141.09 - Exemption for certain dwellings.

(a) Any person who is:

(1) The owner of a dwelling that constitutes part of a homestead or a principal residence as those terms are used in subsection (d) of Section 40-9-19, and in Section 40-9-21, respectively, and

(2) A person authorized, by virtue of any qualification of age, income, blindness, or disability described in subsection (d) of Section 40-9-19 or Section 40-9-21, to claim the homestead or similar exemption described therein (or in any successor statute to either thereof),

(b) May elect to have such dwelling exempt from any financial charge levied hereunder with respect thereto by filing with the tax assessor a written application, in such form as the tax assessor may prescribe, at the same time that such owner files any application for exemption pursuant to either of the aforesaid sections of the code (or successor statute thereto); and such exemption hereunder shall be granted in the same manner and under the same regulations or procedures as such homestead or similar exemption is granted; provided, however,

(1) That no such written application need be filed by such owner in order to obtain such exemption with respect to the fiscal or ad valorem tax year of the county beginning October 1, 1988 (for which such financial charge shall become due and payable on October 1, 1989); and

(2) That in no event shall any exemption be granted hereunder to any owner if the aggregate fair market value of the homestead or principal residence of which such dwelling forms a part, according to the records of the tax assessor pertaining to state and county ad valorem taxation for the fiscal or ad valorem tax year of the county with respect to which such financial charge is levied hereunder, is greater than fifty thousand dollars ($50,000), notwithstanding that such dwelling (or such homestead or principal residence) may otherwise be exempt (in whole or in part) from ad valorem taxation.



Section 45-41-141.10 - Assessment of tax assessor.

The commission may appoint such agents as it, with the advice of the tax assessor, may deem advisable to assist the tax assessor in ascertaining the location and fair market value of units of property within any district and the owners thereof. The tax assessor may establish such rules and regulations as he or she deems advisable to carry out his or her duties and responsibilities under this part. Any provision of law to the contrary notwithstanding, the Alabama Administrative Procedure Act (Chapter 22, Title 41) shall not apply to the tax assessor in connection with the establishment of any such rules or regulations.



Section 45-41-141.11 - Disposition of funds.

(a) The treasurer shall establish or cause to be established in the county treasury a district fire protection fund for each district in which a financial charge is then being levied and collected, and shall maintain such district fire protection fund, or cause it to be maintained, so long as such district exists and such financial charge is levied and collected therein. The proceeds derived for the levy and collection of a financial charge within any district and paid over to the treasurer pursuant to Section 45-41-141.08 shall be deposited by him or her in the district fire protection fund for such district. Moneys on deposit in each district fire protection fund shall be kept separate and apart from other county revenues or funds and shall be used or disbursed, by or upon order of the commission, solely to pay:

(1) Expenses of providing fire protection, fire prevention, and related services and facilities within the district in which such financial charge is so levied and collected, including the employment of paid firefighters and

(2) Expenses of providing emergency medical services,

(3) Matching funds for federal grants,

(4) Expenses of levying and collecting the financial charge within such district, it being understood that for purposes of this section and applicable provisions of the authorizing amendment,

a. Costs incurred in connection with conducting any election held in such district under or pursuant to the authorizing amendment and this part (or other applicable law or laws, if any) shall be deemed expenses of levying and collecting such financial charge,

b. Costs incurred in connection with the preparation, advertisement, or enactment of this part shall be deemed expenses of providing fire protection, fire prevention, and related services or facilities within such district, and

c. Any such expenses or costs paid by the county in anticipation of reimbursement therefor out of the proceeds of such financial charge shall be deemed expenses of providing fire protection, fire prevention, and related services and facilities or expenses of levying and collecting such financial charge (as the case may be), for which the county may be reimbursed out of the district fire protection fund provided, in the case of any such costs referred to in paragraph b. of subdivision (4) of subsection (a), that the county may be reimbursed therefor out of any district fire protection funds then in existence and in amounts prorated among such funds in such manner as the commission may reasonably determine.

(b) Specifically, and without limiting the generality of the foregoing, the commission may appropriate or disburse moneys on deposit in any district fire protection fund to or for the benefit of any volunteer fire department operating in the district for which such fund has been established and maintained; and such department shall use such moneys for payment of expenses incurred by it in providing fire protection, fire prevention, and related services and facilities within such district, it being expressly understood, however, that nothing contained herein shall be construed to prohibit any volunteer fire department whose expenses have been, are being or are to be paid wholly or partly with proceeds from any financial charge deposited in a district fire protection fund from responding to calls for fire fighting assistance in counties adjacent to the county or in districts other than the district for which such fund has been established and maintained. Any unappropriated and unexpended balance in a district fire protection fund at the end of any fiscal year shall remain therein for appropriation and use during any fiscal year thereafter.

(c) The commission, to the extent permitted by Amendment 392, may enter into an agreement or agreements with any volunteer fire department with respect to the fire protection, fire prevention, and related services and facilities provided or to be provided by such volunteer fire department within one or more districts.



Section 45-41-141.12 - Special elections regarding financial charges.

(a) The commission may at any time and from time to time call a special election to be held in any district, for the purpose of determining whether a financial charge shall be authorized to be levied and collected within such district, whether the rate (or maximum rate) of any financial charge then authorized to be levied in a district shall be authorized to be increased, or whether the period of time (or maximum period of time) during which any such financial charge is then authorized to be levied shall be extended (as the case may be). The commission shall cause notice of such election to be given by publication, once a week for three successive weeks, in a newspaper published and having general circulation in the county, the first publication to be made at least 21 days before such election. Such notice shall state the purpose for which such election is to be held, the time and places for holding the same, the maximum rate of financial charge proposed to be levied, the period of time during which such financial charge is proposed to be levied, and a description of the boundaries of the district (or the township or townships and section or sections, or subdivisions thereof, in which such district is situated) in which such election is to be held; provided, that in lieu of (or in addition to) such description,

(1) Such notice may refer to any map or maps theretofore filed in the office of the judge of probate of the county in accordance with subsection (d) of Section 45-41-141.02 and clearly showing the then current boundaries of such district, specifying the recording data with respect thereto or otherwise describing the appropriate procedure for obtaining access to a copy of such map or maps for examination prior to such election; or

(2) Such map or maps may be published as a part of (and contemporaneously with) such notice.

(b) Such notice shall be signed by the chair of the commission or by such other person as the commission may designate. If, at the time required for the publication of any such notice, no newspaper meeting the requirements of the preceding provisions of this section is being published, then notice of such election shall be posted in three public places in such district at least 21 days before such election. Irrespective of whether such notice is to be published or posted, the commission may also (but shall not be required to) cause to be posted at the county courthouse, prior to such election, any map or maps clearly showing the then current boundaries of such district.



Section 45-41-141.13 - Conduct of special elections.

(a) The managers, inspectors, or other officers of any special election authorized to be held under and pursuant to this part shall be appointed, and such special election shall be held, in the same manner and by the same officers as a regular election for county officers, under the general election laws of the state; provided, that if such special election is held at the time for holding such regular election in the county, then the election officers of such regular election shall conduct such special election at the same time as such regular election, and for such services they shall receive no compensation other than that allowed them for the holding of such regular election. If such special election is held at some other time than that of holding such regular election in the county, then the aforesaid election officers shall receive the same pay as that for holding such regular election. All expenses for holding any such special election shall be paid out of the treasury of the county and, as provided in Section 45-41-141.11, may be paid or reimbursed out of any district fire protection fund established or to be established with respect to such district.

(b) The aforesaid election officers for such special election shall conduct and make return thereof in the district for which such special election has been called by the commission; and, in the event such election officers fail to appear at the polling place to which they are appointed, the officer or officers who do appear shall appoint someone to take their places. Unless such special election is held at the time for holding a regular election for county officers, all such election officers shall be residents of such district and qualified electors of the beat or precinct in which they reside. The sheriff shall notify all such election officers of their appointment. The polls shall be opened and closed on the day of such special election by the managers thereof, at the times provided therefor under the general laws of the state. Immediately upon closing the polls, such managers shall ascertain the results of the special election at their respective voting places, make returns of the same to the commission, and deliver the ballot box containing the returns, with the poll lists, tally sheets and other necessary papers, to the returning officers of such voting places, who shall deliver the same to the commission on or before noon at the second day after the day of such special election.



Section 45-41-141.14 - Qualification of voters.

All persons who, at the time of any special election held under and pursuant to this part, are qualified electors of the district in which such special election is to be held and reside in such district shall be qualified electors to participate therein.



Section 45-41-141.15 - Election supplies.

When any special election is to be held in any district under this part, the commission shall provide the necessary number of ballots, poll lists, tally sheets, ballot boxes, booths, instructions for holding such special election, and all other necessary and proper stationery for holding such special election; and the sheriff shall see that the same are delivered to the appropriate election officers before the day of such special election.



Section 45-41-141.16 - Ballots.

When the county commission calls for a special election as set forth in Section 45-41-141.12, the commission shall also record in the minutes of the meeting for the special call the wording for the ballot. The wording shall not propose a rate or incrementing of rates which would exceed the maximum rate allowable under Section 45-41-141.03. At a minimum the wording shall include the authorized uses as outlined in subdivisions (1) to (4), inclusive, of subsection (a) of Section 45-41-141.11 and the period of time such fee shall be in effect if approved. If the special election is for a renewal, the wording should state accordingly and the period of time the renewal shall be in effect if approved.



Section 45-41-141.17 - Canvassing returns and declaring results of special elections.

The commission, within four days after any special election authorized to be held under and pursuant to this part, shall canvass the returns so made with respect to such special election and make a written report declaring the result of such special election, showing the number of votes cast, both for and against the proposition set out on the ballot used in such special election. A copy of such report shall be printed in a newspaper published and having general circulation in the county, and the original of such report shall be filed in the office of the judge of probate of the county.



Section 45-41-141.18 - Effect of special election.

(a) If a majority of the qualified electors voting in a special election held under this part shall approve the authorization of

(1) The levy of a financial charge within the district in which such special election was held,

(2) An increase in the maximum rate at which such financial charge shall be authorized to be levied,

(3) An extension of the period of time during which such financial charge shall be authorized to be levied, or

(4) Both such an increase in the maximum rate of such financial charge and such an extension of such period of time during which such financial charge shall be authorized to be levied (whatever the case may be),

(b) The commission may proceed to levy such financial charge, and such financial charge may be collected, in accordance with this part. Otherwise such financial charge may not be so levied or collected or (in the case of a previously authorized or approved financial charge) may not be levied or collected at a rate in excess of, or for a period of time longer than, that previously authorized by the qualified electors of such district.



Section 45-41-141.19 - Application of state statutes.

Where no provisions are otherwise made in this part, the general election laws of the state then in existence with regard to all notices, qualifications of voters, official acts, and things to be done in connection with calling and holding elections, making returns, canvassing and certifying the same shall govern in all respects, and all penalties fixed for wrongful acts and violations of the general election laws of the state shall apply to similar acts and violations in all special elections held under this part. The provisions of this part relating to the calling of special elections are mandatory and those relating to the conduct and the method of canvassing the same are directory.









Article 15 - Gambling.



Article 16 - Government Operations.

Section 45-41-160 - Reserve fund.

(a) There is hereby established in the Lee County General Fund a special reserve fund of five thousand dollars ($5,000) per year for the payment of bad or uncollectable checks as herein provided.

(b) All officers of Lee County who are required by law to receive revenue through their respective offices and who incur bad or uncollectable checks are authorized to charge off such checks against the reserve fund, provided that all other legal remedies shall be pursued to collect such unpaid items.

(c) The provisions of this section are cumulative and supplemental to other existing laws.



Section 45-41-160.01 - Reimbursement for monetary loss; due care.

(a) The Lee County Commission shall reimburse the offices of judge of probate, revenue commissioner, license commissioner, and sheriff from the general fund in the amount of any monetary loss arising or caused without the personal knowledge of the officer, including loss arising from acceptance of worthless forged checks, drafts, money orders, or other written orders for money or its equivalent.

(b) It shall be the duty of the judge of probate, revenue commissioner, license commissioner, and the sheriff to insure that the employees of the respective offices exercise due care in performing their required duties and make a diligent effort to correct the error, mistake, or omission. The respective officers shall make a good faith effort to collect the amount subject to potential loss immediately upon becoming aware of the potential loss.

(c) This section shall not apply to any deliberate misuse or misappropriation of funds by the respective official or by any clerk or employee of his or her office.

(d) In cases where worthless or forged checks, drafts, money orders, or other written orders for money or its equivalent given for a license or in payment for any transaction to the judge of probate, revenue commissioner, license commissioner, or sheriff is found to be noncollectible, for any reason, the judge of probate, revenue commissioner, license commissioner, or sheriff shall make a reasonable attempt to retrieve the license in question. In the event that the license cannot be retrieved or a transaction has been recorded in the records, the judge of probate, revenue commissioner, license commissioner, or sheriff shall so state and that statement shall constitute authorization to void any license in question or to reverse or cancel any other transaction. Once the license has been voided or a transaction has been reversed or canceled, the judge of probate, revenue commissioner, license commissioner, or sheriff, if applicable, shall receive credit for the cost of the license, taxes, and all other fees in an appropriate amount from the appropriate agencies. If applicable, the appropriate state office shall mark the records pertaining to the license void or shall mark the transaction reversed or canceled. In the event of any inquiry by any law enforcement agency concerning any license, the official shall notify the agency that the party in question is operating under a void license. All violations shall be prosecuted in accordance with current law.






Article 17 - Health and Environment.

Part 1 - Environment.

Section 45-41-170 - Legislative findings.

The regulation of the accumulation and storage of junk and other litter, including, but not limited to, discarded tires, within the unincorporated territory of Lee County is hereby declared to be in the public interest and necessary to promote the public safety, health, welfare, convenience, and enjoyment of public travel; to protect the public investment in public highways; and to preserve and enhance the scenic beauty of lands and the environment. Within the unincorporated areas of Lee County, the Legislature finds and declares that the accumulation and storage of junk and other litter, including, but not limited to, discarded tires and the operation of junkyards, which do not conform to the requirements of this part, are a public nuisance.



Section 45-41-170.01 - Public nuisance - Premises.

It is unlawful and constitutes a public nuisance for the owner or the person designated by the owner in charge or in control of a building, lot, junkyard, or other premises, within the unincorporated territory of Lee County to fail to keep the building, lot, junkyard, or premises clean and free from junk and litter, including, but not limited to, discarded tires, and any materials within which water may accumulate or which may shelter or encourage the growth of insects or rodents, or materials which generate obnoxious odors, or which offend the aesthetics of the community, and which thereby cause a substantial diminution in the value of other property nearby or which threaten the health and safety of any citizen.



Section 45-41-170.02 - Public nuisance - Motor vehicles.

It shall be unlawful for any person to park, leave, or store upon any place or premises within the unincorporated territory of Lee County more than two motor vehicles which are not currently operable and validly registered and tagged as required by state law. Each day that such vehicles are parked, left, or stored upon any place or premises within the unincorporated territory of Lee County shall constitute a separate offense. This section shall not apply to a licensed business if such parking, leaving, or storing of motor vehicles is a reasonably necessary incident in the operation of the business.



Section 45-41-170.03 - Licensing and operation of junkyards.

(a) No person shall establish, operate, or maintain a junkyard or similar establishment listed in Section 45-41-170, but not limited to those items, any portion of which is within 1,000 feet of the nearest edge of the right-of-way of any highway, road, street, or alley without obtaining a county license from the Lee County Commission according to the criteria and regulations established by the county commission pursuant to the authority granted in Section 11–80–10. No license shall be granted except for those junkyards or similar establishments which are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the highway. The operation of an unlicensed junkyard or similar establishment required to be licensed pursuant to this section constitutes a public nuisance.

(b) This section shall not apply to any company, corporation, or business currently operating whose primary purpose or business is to burn or incinerate wood materials, salvage materials, building refuse, waste products, timber stumps, trees, or brush and other debris that results from clearing land, cutting timber, or refurbishing or constructing buildings.

(c) This section shall not apply to farm buildings or farm equipment and farm materials stored around farm buildings on a farm.



Section 45-41-170.04 - Enforcement.

(a) This section shall be enforced by the Lee County Commission or its designee.

(b) The Lee County Commission may commence a civil action in the name of the Lee County Commission in the Circuit Court of Lee County, Alabama, to abate or enjoin any action or condition which constitutes a public nuisance under this section. In any action brought under this section, the Circuit Court of Lee County, Alabama, is authorized to assess all costs of abating the public nuisance against the person or entity creating or maintaining the public nuisance, including, but not limited to, attorney's fees, court costs, and all other expenses of litigation, and including all costs of and expenses for abating, remedying, or cleaning up the source or cause of the public nuisance.






Part 2 - Health.

Section 45-41-171 - Schedule of fees; rulemaking authority; disposition of funds.

(a) The Board of Health of Lee County may annually fix a schedule of fees which shall cover the actual cost or a portion thereof involved in the performance of services rendered, pursuant to the duties, functions, and programs required by law or by regulation or of the county or State Board of Health. Any fee schedule fixed pursuant to this section shall be effective upon approval of the county commission.

(b) The Lee County Board of Health is hereby authorized to promulgate rules and regulations necessary and proper for the administration of this section. Such regulations shall include, but not be limited to, the furnishing of services without charge to documented indigent residents, or persons of the county, and matters pertaining to payment of the fee for personal health services, permits, and inspections.

(c) All fees and receipts collected shall be paid over to the County Health Officer of Lee County and deposited in a depository of the county and shall be expended for the support, maintenance, and operation of the public health services in the county.

(d) Funds collected under this section may be utilized to match funds from other available sources.









Article 18 - Highways and Bridges.

Section 45-41-180 - Limitations on political signs, advertisements, etc.

(a) Political signs, markers, and advertising on the rights-of-way of county controlled highways are prohibited in Lee County except those official signs or markers placed thereon by Lee County or under the authority of that governmental entity. No political sign, marker, or poster may be attached to any official sign or marker placed by the county or on any utility pole or tree on the rights-of-way of a county highway.

(b) Any person violating this section shall upon conviction be guilty of violating Section 13A-7-29, criminal littering, a Class C misdemeanor.






Article 19 - Legislature.



Article 20 - Licenses and Licensing.

Section 45-41-200 - License inspector.

(a) In Lee County, there is hereby created and established the office of county license inspector. The county commission shall appoint the license inspector who shall serve at the pleasure of the appointing authority and under the supervision of the appointing officials.

(b) The salary of the license inspector shall be in such sum as shall be approved by the county commission and shall be payable in biweekly installments out of any county funds available.

(c) The license inspector shall upon entering upon the duties of his or her office take the oath of office prescribed in the constitution, and shall enter into bond, which bond shall be conditioned as other official bonds are conditioned and be in such penal sum and form as the county commission may prescribe. The bond shall be approved by and filed with the judge of probate of the county and may be made by any surety company or companies authorized and qualified to do business in the State of Alabama. All premiums on the bond shall be payable out of the general fund of the county.

(d) The county commission shall furnish and equip suitable office space for the license inspector, within the office of the license commissioner, and shall furnish and supply all stationery, equipment, and supplies necessary for the conduct of such office, except such stationery and supplies as the law requires the State Department of Revenue or the State Department of Finance to furnish to license inspectors.

(e) All duties and authority imposed on or vested in license inspectors by Section 40-12-10, or by any other statute, are hereby imposed upon and vested in the office of the county license inspector created by this section, and such license inspector shall perform such further duties as may be prescribed by the county commission.

(f) Fees, commissions, and penalties due to license delinquencies shall be as provided by Section 40-12-10, as amended, or by other statute; provided, however, that in addition to all other penalties or fees for delinquency in payment of any license, there shall be a delinquency fee in the sum of five dollars ($5).

(g) All citations to delinquents shall be served, by mail or otherwise, by any lawful officer, or by the county license inspector.

(h) No fees, commissions, or penalties shall be paid to any license inspector appointed under Section 40-12-10. All fees, commissions, and penalties allowable to the county license inspector under any provision of law, or to any license inspector appointed under Section 40-12-10, shall be paid into the general fund of the county for use of the county.






Article 21 - Motor Vehicles and Transportation.

Section 45-41-210 - Abandoned motor vehicles.

(a) In Lee County, except in the jurisdiction of the City of Auburn, any motor vehicle left unattended on any private property without the express or implied permission of the owner or lessee of the property or his or her agent shall be considered an abandoned vehicle and may be towed or wheel locked, or both, by the owner or lessee of the property or his or her agent provided the motor vehicle is left on property posted in accordance with this section.

(b) A posted notice, when required by this section, shall meet the following specifications:

(1) The notice shall be prominently placed at each driveway access or curb cut allowing vehicular access to the property, within five feet from the public right-of-way line. If there are no curbs or access barriers, the signs shall be posted not less than one sign each 25 feet of lot frontage.

(2) The notice shall clearly indicate, in not less than two-inch high light-reflective letters on a contrasting background, that unauthorized vehicles will be towed or wheel locked, or both, at the owner’s expense. The words Tow Away Zone, Wheel Lock Zone, or Tow Away Zone and/or Wheel Lock Zone shall be included on the sign in not less than four-inch high letters.

(3) The notice shall also provide the name and current telephone number of the person or firm towing or removing or wheel locking the vehicles, if the property owner, lessor, or person in control of the property has a written contract with a wrecker service or wheel lock service.

(4) The sign structure containing the required notices shall be permanently installed with the bottom of the sign not less than four feet above ground level, and be continuously maintained on the property for not less than 24 hours prior to the towing or removal or wheel locking of any vehicles.

(c) Except in the jurisdiction of the City of Auburn, in Lee County, the owner or lessee of real property or his or her agent upon which an abandoned motor vehicle as defined in this section has become abandoned shall be authorized to cause the abandoned motor vehicle to be removed to a secure place or wheel locked. Any owner or lessee of real property or his or her agent who shall cause an abandoned motor vehicle to be removed from his or her real property or wheel locked, within 24 hours of the removal or wheel locking, shall give written notice to the county or municipal law enforcement agency in whose jurisdiction the abandoned motor vehicle was situated. The owner or lessee of real property or his or her agent who causes an abandoned motor vehicle to be wheel locked shall have a lien on the motor vehicle for a reasonable fee for the storage of the motor vehicle. Any person or corporation removing a vehicle or other property or wheel locking the vehicle at the direction of the owner or lessee of real property or his or her agent, in accordance with this section who has a lien on the motor vehicle may charge a reasonable fee for the removal and for storage of the motor vehicle or for wheel locking the motor vehicle.

(d)(1) This subsection shall apply only to the jurisdiction of the City of Auburn in Lee County.

(2) The City Council of the City of Auburn may provide by ordinance for the charges and the manner in which unattended or abandoned motor vehicles in its jurisdiction may be wheel locked and towed, which may be in addition to or in lieu of subsections (a) to (c), inclusive. The ordinance passed pursuant to this section shall be adopted at a public meeting with notice in the same manner as any ordinance for the City of Auburn.






Article 22 - Parks, Historic Preservation, Museums, and Recreation.

Section 45-41-220 - No-wake zone.

It is unlawful to operate a vessel at greater than no-wake speed within 100 feet of a dock or pier on the waters of Lake Harding in Lee County. No-wake speed is idle speed or slow speed creating no appreciable wake.






Article 23 - Sheriff.

Part 1 - Compensation.

Section 45-41-230 - Salary.

(a) Pursuant to Amendment No. 362 of the Constitution of Alabama of 1901, now appearing as Section 7 of the Lee County Local Amendments of the Official Recompilation of the Constitution of Alabama of 1901, as amended, the annual salary of the Sheriff of Lee County shall be one hundred thousand seven hundred dollars ($100,700) which shall be paid in the same manner and at the same time as other county employees.

(b) The salary provided in this section shall be in lieu of any other salary provided by general or local law.






Part 2 - Employees.

Section 45-41-231 - Receipt of badge, pistol, etc. upon retirement.

(a) This section shall apply only to Lee County.

(b) Any person employed as a commissioned deputy of the Sheriff’s Office of Lee County for a period of 10 years or more who upon retirement leaves the office in good standing shall receive from the office, without cost to him or her, a retired badge, a retired commission card, and his or her service pistol.






Part 3 - Funding.

Section 45-41-232 - Sale of abandoned, stolen, and unclaimed property.

(a)(1) The Sheriff of Lee County shall keep and maintain a permanent record of all abandoned and stolen personal property recovered by the property, the date of recovery of the property, the serial or other identifying number of the property, and the place of recovery of the property. The records shall be open to public inspection at all reasonable times.

(2) All abandoned or stolen property recovered by the sheriff’s department shall be stored in a suitable place to protect the property from deterioration.

(b) If the abandoned and stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice. The sheriff shall attempt to obtain the best possible price for the property. The proceeds of such a sale shall be held in a separate account for a period of six months for the owner. During this period, the proceeds shall be paid to the owner upon demand, less any cost of recovery, storage, maintenance, and sale. If the proceeds are not claimed within six months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be paid to the office of the Sheriff of Lee County.

(c)(1) The sheriff shall keep and maintain a separate permanent record of all abandoned and stolen firearms, not subject to disposition by general law. The records shall state the description of the firearm, the date of recovery of the firearm, the serial or other identifying number, if any, of the firearm, and the place of recovery of the firearm. Firearm, as used in this section, shall have the same meaning as defined in Section 13A–8–1.

(2) Unless otherwise provided by law, the sheriff may sell or destroy these firearms if the owner of the firearm does not claim the firearm within six months of the date the sheriff obtained it.

(3) The sheriff may sell the firearms to licensed dealers within and outside of the State of Alabama. The sheriff shall establish a procedure to notify gun dealers of a sale. A firearm shall be sold to the gun dealer submitting the highest sealed bid. All sales shall be on a cash basis. The proceeds of each sale, after deducting and paying all expenses incurred in the recovery, maintenance, and sale of the firearms shall be paid to the office of the Sheriff of Lee County.

(4) The sheriff may establish a procedure to destroy firearms and may expend necessary sheriff department funds for that purpose.

(d)(1) At least every six months, the sheriff shall sell at public auction to the highest bidder for cash all abandoned or stolen personal property, other than firearms, which has been recovered by the sheriff’s department and has remained unclaimed by the rightful owner during the preceding six month period.

(2) Prior to the sale, notice shall be given by publication in a newspaper of general circulation in Lee County once a week for two successive weeks and by posting a notice in a conspicuous place at the Lee County Courthouse for a period of at least 20 days. The notice shall contain the place, date, and time of each auction and a description of each item of personal property to be sold at the auction. Publication of notice shall be made in the newspaper; the first notice shall run at least 20 days prior to the auction.

(e) The owner of any abandoned or stolen personal property recovered by the Lee County Sheriff’s Department, including firearms, may claim the property at any time prior to its sale by submitting sufficient proof of ownership as determined by the sheriff and by paying any reasonable expenses incurred in the recovery of the property, its maintenance, storage, and a pro rata share of the costs, if any, of publication of notice of the sale of the property.

(f) If property is sold at public auction, as provided in this section, a notation in the storage record book shall be made of the sale and of the amount received for the property. The person making the sale may reject any and all bids if the amount bid is unreasonably low and may continue the sale, from time to time, if no bidders are present.

(g) The proceeds from the sale of property at an auction conducted under the authority of this section, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of property, shall be paid to the office of the Sheriff of Lee County.



Section 45-41-232.01 - Fees for administrative services.

(a) The Sheriff of Lee County may charge and collect reasonable fees for administrative services including, but not limited to, fees for fingerprinting, fees for criminal history investigations and reports thereon when otherwise authorized by law, and fees for copies of various requested records. The fees shall not be charged for a service requested on behalf of a law enforcement agency for a law enforcement purpose nor shall the fees apply to a person applying for a pistol permit.

(b) The sheriff shall remit the fees collected pursuant to this section periodically to the Lee County Commission for deposit in the county general fund.






Part 4 - Jails.

Section 45-41-233 - Inmate commissary.

(a) The Sheriff of Lee County or the authorized agents of the sheriff may operate an inmate commissary for prisoners within the confines of the county jail. The inmate commissary shall be operated to serve the needs of the jail population.

(b)(1) The sheriff shall establish and maintain a Lee County Commissary Fund in a bank located in Lee County. All proceeds collected under this section shall be deposited by the sheriff into the Lee County Commissary Fund.

(2) The sheriff shall keep an account of all inmate commissary sales and transactions of the Lee County Commissary Fund for annual audit by the Department of Examiners of Public Accounts, which shall be audited at the same time that other accounts of the sheriff are audited. The Department of Examiners of Public Accounts shall submit a copy of the audit to the sheriff within 30 days of its completion.

(c) All profits realized pursuant to the operation of the inmate commissary shall be expended at the discretion of the sheriff for any lawful purpose related to the operation of the Lee County Jail and the office of the sheriff, including, but not limited to, the purchase and maintenance of office equipment, inmate recreation, inmate welfare salary supplements, and training.

(d) The establishment of the Lee County Commissary Fund and the use of the proceeds shall not diminish or take the place of any other source of income established for the sheriff or the operation of the office.

(e) Any actions relating to the operation of an inmate commissary in the county jail prior to May 27, 1997, are ratified and confirmed. Any existing proceeds derived from the operation of an inmate commissary in the county jail prior to May 27, 1997, shall be deposited into the Lee County Commissary Fund created by this act.






Part 5 - Operation of Office.

Section 45-41-234 - Contracting of police services by municipality.

(a) This section shall apply only to Lee County.

(b) On or after May 3, 2004, any municipality within Lee County may contract for police services within the corporate limits of the municipality with the sheriff of the county.

(c) A municipality entering into a contract with the sheriff for police services shall pay to the county treasury a sum sufficient to provide the necessary manpower and equipment as deemed necessary by both the municipal governing body and the sheriff of the county.

(d) The county governing body may receive from the municipality within the county money earmarked for police services and expend the monies only for police services in the corporate limits of the contracting municipality.

(e) Each contract between the county governing body and the contracting municipality shall be with the consent and approval of the sheriff.






Part 6 - Pistol Permit.

Section 45-41-235 - Pistol permit fee.

(a)(1) In Lee County, except as provided in subsection (b), the fee for the issuance of a permit to carry a pistol in a motor vehicle or concealed on or about the person as provided in Section 13A-11-75 shall be twenty dollars ($20), which shall be collected by the sheriff.

(2) Of the twenty dollars ($20) collected for each permit, five dollars ($5) shall be deposited to the Lee County General Fund and the remaining fifteen dollars ($15) shall be deposited by the sheriff into a special fund in any bank located in Lee County to be known as the sheriff’s fund. Money deposited into the sheriff’s fund shall be used at the discretion of the sheriff exclusively for law enforcement purposes.

(b) The fee for a person who is 60 years of age or over to obtain a pistol permit as provided in Section 13A-11-75 shall be fifteen dollars ($15). Of the fifteen dollars ($15) collected for each permit, five dollars ($5) thereof shall be deposited to the Lee County General Fund and the remaining ten dollars ($10) shall be deposited into the sheriff’s fund.






Part 7 - Police Jurisdiction.

Section 45-41-236 - Police jurisdictions of municipalities located partially in Lee County.

In Lee County, the police jurisdiction of any municipality whose corporate limits are located partially in Lee County with exception of Notasulga, Alabama, shall not extend beyond the corporate limits of the municipality.

This section shall affect the authority of a municipality located partially in Lee County only in Lee County.









Article 24 - Taxation.

Part 1 - Revenue Commissioner.

Section 45-41-240 - Consolidation of offices and duties.

Effective October 1, 2003, or upon occurrence of a vacancy in either the office of tax assessor or tax collector, there shall be a county revenue commissioner in Lee County. A commissioner shall be elected at the general election in 2002, and at the general election every six years thereafter, who shall serve for a term of six years beginning on the first day of October after his or her election, and until his or her successor is elected and has qualified.



Section 45-41-240.01 - Duties of county revenue commissioner.

The county revenue commissioner shall perform all acts, duties, and functions required by law to be performed either by the tax assessor or by the tax collector of the county relative to the assessment of property for taxation, the collection of taxes, the keeping of records, and the making of reports concerning the assessment and collection of taxes.



Section 45-41-240.02 - Personnel.

Subject to the approval of the county commission, the county revenue commissioner shall appoint and fix the duties of a sufficient number of deputies, clerks, and assistants to perform properly the duties of his or her office. The acts of deputies shall have the same force and legal effect as if performed by the county revenue commissioner. The compensation for any deputies, clerks, and assistants shall be fixed by the county commission and shall be paid out of the general fund of the county in the same manner as the salaries of other county employees are paid.



Section 45-41-240.03 - Bond.

Before entering the duties of his or her office, the county revenue commissioner shall take the oath of office prescribed by Article XVI of the Constitution of Alabama of 1901, and execute a bond in a sum as may be fixed by Section 40-5-3 for tax collectors. The bond shall be conditioned as other official bonds are conditioned and shall be approved and filed with the judge of probate. The cost of the bond required shall be paid out of the general fund of the county on warrant of the county commission, and shall be a preferred claim against the county.



Section 45-41-240.04 - Office space and equipment.

The county commission shall provide the necessary offices for the county revenue commissioner, and his or her deputies, clerks, and assistants, and shall provide all stationery, equipment, and office supplies needed for the efficient performance of the duties of the office and not otherwise furnished by law by the Department of Revenue, the Department of Finance, or the Comptroller.



Section 45-41-240.05 - Performance of duties; salary.

The county revenue commissioner shall collect and pay into the general fund of the county all fees, percentages, commissions, and other allowances which the tax assessor or tax collector of the county is authorized and directed to charge or collect for the performance of any duty imposed on the county revenue commissioner. As compensation for the performance of the duties of his or her office, the county revenue commissioner shall receive an annual salary as determined by the county commission, payable in equal monthly installments out of the general fund of the county.



Section 45-41-240.06 - Abolition of offices; staff.

(a) The offices of tax assessor and tax collector are abolished effective the first day of October 2003, or upon the occurrence of a vacancy in the office of tax assessor or tax collector. In the event that the office of tax assessor or tax collector becomes vacant before October 1, 2003, the office of county revenue commissioner shall immediately come into being, and the remaining officer, tax assessor or tax collector, as the case may be, shall immediately assume the duties of the office of county revenue commissioner and shall perform the duties until a county revenue commissioner has been elected as provided by this article.

(b) All personnel employed in the office of tax assessor or tax collector at the time the office of county revenue commissioner comes into being shall be absorbed into the staff of the office of county revenue commissioner. Any position held by one of these employees may not be eliminated until the employee either retires or the position otherwise becomes vacant.



Section 45-41-240.07 - One-stop motor vehicle registration, etc., system; mail-order procedures; licensing, assessment, and collection of taxes.

(a) Upon the commencement of the office of county revenue commissioner, there shall be a one-stop motor vehicle registration, assessment, and licensing system under the jurisdiction, direction, and supervision of the county revenue commissioner.

(b) The duties and responsibilities of the county revenue commissioner relating to the assessment, licensing, and registration of motor vehicles shall include the administration and enforcement of motor vehicle title registration, processing, and transfer; motor vehicle ad valorem tax assessment and collection; motor vehicle license and license tag issuance; collection of any fees or monies due and remitting the proper amounts due to the state and to the county; enforcement of laws relating to these functions; and the collection of penalties and assessments imposed for violations of laws relating to these functions. The county revenue commissioner shall be responsible for all local motor vehicle license issuance and taxation duties and responsibilities pertaining to Lee County by law, including without limitation: Title 32, Chapter 6, Article 2, commencing with Section 32-6-51; Chapter 8, Title 32; Article 5, commencing with Section 40-12-240, Chapter 12, Title 40; and Article 3, commencing with Section 40-23-100, Chapter 23, Title 40, as the laws may be amended and superseded from time to time.

(c) The county revenue commissioner may mail-order process the renewal, issuance, and distribution of license tags and may collect a mail fee charge in an amount which the county commission shall determine from time to time to be appropriate in order to cover the overhead and expenses of mail renewal, issuance, and distribution. The mail order procedure authorized by this subsection for the payment of ad valorem taxes and motor vehicle license taxes and the issuance of license tags is optional, additional, and alternative to the procedures now provided by law. Any owner of a motor vehicle shall continue to have the right to pay taxes and to receive the tag in person without the payment of the additional fee for mail processing.

(d) All duties required by law of the license inspector and judge of probate, with reference to the licensing, assessment, and collection of ad valorem taxes on automobiles, trucks, or other motor vehicles, shall be performed and the judge of probate are relieved of all duties and responsibilities in connection with the licensing, assessment, and collection of ad valorem taxes on automobiles, trucks, or other motor vehicles. The Department of Revenue shall furnish the county revenue commissioner with all forms and materials necessary for the licensing, assessment, and collection of the taxes.

(e) The county revenue commissioner shall collect the same fees, charges, penalties, and commissions fixed by law to be paid to a license inspector, tax assessor, tax collector, or judge of probate for the licensing, assessment, and collection of state and county ad valorem taxes on motor vehicles. The fees, charges, penalties, and commissions collected by the county revenue commissioner shall be paid into the general fund of the county.






Part 2 - Tax, Ad Valorem.

Section 45-41-241 - Ad valorem tax authorized.

(a) Pursuant to subsection (f) of Amendment 373 to the Constitution of Alabama of 1901, and a resolution heretofore adopted by the county commission of Lee County after a public hearing, the county commission is hereby authorized to levy, in addition to any and all other taxes heretofore levied, an additional ad valorem tax in the amount of 5 mills on each dollar of taxable property outside the corporate limits of the cities of Auburn and Opelika. The revenues from the tax shall be paid to the county general fund.

(b) The increase in the rate of the tax as provided herein is subject to the approval of a majority of the qualified electors of the area affected who vote on the proposed increase at a special election called and held for such purposes pursuant to the provisions of subsection (f) of Amendment 373 to the Constitution.



Section 45-41-241.01 - Ad valorem tax increase.

(a) As used in this section, the following words and phrases shall have the following meanings:

(1) AMENDMENT 309. That amendment to the Constitution that was proposed by Act 683, H. 512, 1969 Regular Session.

(2) AMENDMENT 373. That amendment to the Constitution that was proposed by Act 6, 1978 Second Special Session.

(3) CONSTITUTION. The Constitution of Alabama of 1901.

(4) COUNTY. Lee County, Alabama.

(5) COUNTY COMMISSION. Lee County Commission.

(6) SPECIAL TAX. The district ad valorem tax authorized in Amendment 309 and levied and collected on taxable property in the county school district in the county, being all the area of the county lying outside the Cities of Auburn, Opelika, and Phenix City.

(b) The county presently levies and collects the special tax at a rate of fifty cents ($.50) on each one hundred dollars ($100) (5 mills on each dollar) of assessed value pursuant to Amendment 309 and an election held in the district on March 9, 1993. Pursuant to a resolution adopted by the county commission in accordance with Amendment 373, the county proposes to increase the rate at which it may levy and collect the special tax within the area of Lee County lying outside the corporate limits of the Cities of Auburn, Opelika, and Phenix City to a maximum rate, for any tax year, which is equal to one dollar twenty cents ($1.20) on each one hundred dollars ($100) (12 mills on each dollar) of assessed value.

(c) Pursuant to subsection (f) of Amendment 373 and a resolution adopted by the county commission after a public hearing, the county commission may increase the rate at which the county levies and collects the special tax to a maximum rate, for any tax year, which is equal to one dollar twenty cents ($1.20) on each one hundred dollars ($100) (12 mills on each dollar) of assessed value.

(d) The increase in the rate at which the special tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the county who vote on the proposed increase at a special election called and held for such purpose pursuant to the provisions of subsection (f) of Amendment 373.






Part 3 - Tax, Lodging.

Section 45-41-242 - Levy of tax.

In addition to all other taxes imposed by law, there is hereby levied a privilege or license tax in the amount hereinafter prescribed against every person engaging in Lee County in the business of renting or furnishing any room or rooms, lodging, or accommodations, to any transient in any hotel, motel, inn, tourist court, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. The amount of the tax shall be equal to two percent of the charge for such rooms, lodgings, or accommodations, including the charge for use of rental of personal property and services furnished in such room or rooms.



Section 45-41-242.01 - Exemptions.

There are exempted from the tax levied by this article and from the computation of the amount of the tax levied or payable hereunder the following: Charges for property sold or services furnished which are required to be included in the tax levied by the state sales tax act; charges for the rental of rooms, lodgings, or accommodations to a person for a period of 30 continuous days or more.



Section 45-41-242.02 - Monthly report; recordkeeping; failure to pay.

(a) The taxes levied by this article, except as otherwise provided herein, shall be due and payable to the State Department of Revenue on or before the 20th day of the month next succeeding the month in which the tax accrues. On or before the 20th day of each month after the effective date of the taxes, every person on whom the tax is levied by this article shall render to the Department of Revenue on a form prescribed by the department, a true and correct statement showing the gross proceeds of the business subject to the tax for the then preceding month, together with such other information as the Department of Revenue may demand and require; and at the time of making such monthly report, the taxpayer shall compute and pay to the Department of Revenue the amount of taxes shown to be due; provided, however, that any person subject to the tax who conducts any business on a credit basis may defer reporting and paying the tax until after the person has received payment for the items, articles, or accommodations furnished; and in the event he or she so defers reporting and paying any such taxes, he or she shall thereafter include in each monthly report all credit collections made during the then preceding month and shall pay the amount of taxes computed thereon at the time of filing such report.

(b) It shall be the duty of every person engaged or continuing in any business subject to the taxes levied by this article to keep and preserve suitable records of the gross proceeds of such business and such other books or accounts as may be necessary to determine the amount of tax for which he or she is liable under this article. Such records shall be kept and preserved for a period of two years and shall be open for examination at any time by the State Department of Revenue or by any duly authorized agent, deputy, or employees of the department.

(c) Any person who fails to pay the tax levied by this article within the time required by this article shall pay in addition to the tax a penalty of 10 percent of the amount of tax due, together with interest thereon from the date on which the tax became due and payable at the rate due and payable on the state lodging tax, such penalty and interest to be assessed and collected as a part of the tax; provided, however, that the State Department of Revenue, if good and sufficient reason be shown, may waive or remit the penalty or any portion thereof.



Section 45-41-242.03 - Application of state statutes.

All provisions of the state lodging tax statutes with respect to payment, assessment, and collection of the state lodging tax, making of reports and keeping and preserving records with respect thereto, interest after due date of tax; make reports, or otherwise; the promulgation of rules and regulations with respect to the state lodging tax; and the administration and enforcement of the state lodging tax statutes, which are not inconsistent with this article when applied to the tax levied by this article, shall apply to the county tax levied. The Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county taxes levied as are imposed on the commissioner and the department, respectively, by the state lodging tax statutes. All provisions of the state lodging tax statutes that are made applicable to this article to the county taxes levied and to the administration of this article are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-41-242.04 - Severability.

None of the provisions of this article shall be applied in such manner as to violate the Commerce Clause of the United States Constitution. Should any provision of this article be held invalid, the invalidity thereof shall not affect the remaining provisions of this article.



Section 45-41-242.05 - Cost of collection.

The State Department of Revenue shall charge Lee County for collecting the county tax levied herein, an amount or percentage of total collections not to exceed 10 percent of the total amount of tax collected hereunder. Such charge for collecting the tax for the county may be deducted each month from the proceeds of the tax before certifying the amount thereof due Lee County for that month.



Section 45-41-242.06 - Auburn-Opelika Convention and Visitors Bureau.

(a) There shall be created and established the Auburn-Opelika Convention and Visitors Bureau. The bureau shall be composed of five board members: The judge of probate or his or her appointee; the mayors or their appointees from the Cities of Auburn and Opelika; and one employee from Auburn University, appointed by the President of Auburn University; and the four board members shall select a fifth member. The Lee County Extension Agent shall be an ex-officio member. The Executive Director of the Auburn Chamber of Commerce and the Executive Director of the Opelika Chamber of Commerce shall serve as ex-officio members.

(b) The newly elected board of directors’ membership shall serve at the pleasure of the appointing authorities.



Section 45-41-242.07 - Disposition of funds.

The Lee County Commission shall deposit the proceeds of the tax into a fund to be directly appropriated to the Auburn-Opelika Convention and Visitors Bureau.






Part 4 - Tax, Miscellaneous.

Division 1 - Additional Taxes and Fees Levied by County Commission.

Section 45-41-243 - Taxes and fees authorized.

(a) The Lee County Commission is hereby authorized and empowered to levy, at their discretion, and collect or provide for the collection of additional taxes and fees outside the city limits of Auburn and Opelika as follows:

(1) A cigarette tax.

(2) A beer tax.

(3) A soft drink tax.

(4) A solid waste disposal fee or a garbage fee on residents of the county who do not contract for private garbage disposal. Such fee shall be collected by use of the property tax books. Any owner of rental property shall pay the fee on any property he or she owns. Mobile home owners shall pay the fee at the time they buy their tags or decals.

(b) The county commission is also authorized and empowered to adjust filing fees and license fees in the county.

(c) The revenue from the taxes and the increase in fees herein authorized shall be deposited into the county general fund to be used in the manner prescribed by the county commission.

(d) Before imposing any tax or fee provided for in subsections (a) and (b), the county commission shall publish a copy of the proposed tax or fee in the Opelika-Auburn News, the Auburn Bulletin, and The Columbus Ledger-Enquirer at least 30 days prior to its enactment. The county commission is further authorized to conduct public hearings and conduct advisory referendum elections on any profound tax or fee provided for in subsections (a) and (b).






Division 2 - Mobile Homes.

Section 45-41-243.20 - Registration fees.

(a) This section shall apply only to Lee County.

(b) Every person, firm, or corporation who owns, maintains, or keeps in Lee County a mobile home, except a mobile home which constitutes a part of his or her stock as a dealer and except a mobile home which has been assessed for ad valorem taxation as a part of the realty, shall pay an annual registration fee of five dollars fifty cents ($5.50). Every person, firm, or corporation who owns, maintains, or keeps a mobile home which is considered for ad valorem tax purposes as separate from the realty on which it sits shall receive a colored decal upon the payment of both his or her mobile home registration fee and ad valorem taxes on the mobile home. Every person, firm, or corporation who owns, maintains, or keeps a mobile home which is considered for ad valorem tax purposes as a part of the realty on which it sits shall receive an alternative color decal upon the payment of the ad valorem tax on the mobile home. The decals shall be designed by the State Department of Revenue and displayed on the trailer for which the registration fee or ad valorem taxes, or both was paid on or near the front entrance in such manner that it shall be readily accessible to the view of the license inspector. Such fee shall be paid to the judge of probate in the county and shall be due, payable, and delinquent at the same times that motor vehicle licenses are due, payable, and delinquent at the same times that motor vehicle licenses are due, payable, and delinquent. After payment of administrative expenses, including designer’s fees, the judge shall distribute the proceeds of such registration fees at the same time and in the same proportions and under the same pains and penalties as the proceeds of motor vehicle license fees are distributed and the judge shall be entitled to the same commissions or allowances for so collecting and disbursing these registration fees as he or she receives for handling funds derived from issuing motor vehicle license tags in the county.

(c) The owner of any mobile home who fails to pay the registration fee hereby provided for or who fails to display the identification plate or decal on such mobile home, as required in subsection (b), shall be guilty of a misdemeanor and upon conviction shall be fined not less that one hundred dollars

($100) nor more than five hundred dollars ($500). In addition to all applicable state fines and other criminal sanctions, a penalty of ten dollars ($10) shall be assessed against any person, firm, or corporation who fails to pay their registration fee at the proper time. The ten dollar ($10) penalty shall be distributed as follows: Five dollars ($5) to the county general fund and five dollars ($5) to the office of the license inspector.

(d) The judge of probate in Lee County and the State Department of Revenue are hereby empowered to promulgate and carry out all rules and regulations necessary to implement this section.






Division 3 - Visual Entertainment Devices.

Section 45-41-243.40 - Privilege license fee.

(a)(1) In Lee County, there is hereby levied a privilege license fee of ten cents ($.10) per visual entertainment device on the rental of each visual entertainment device in the county. This fee is in addition to all other taxes heretofore levied.

(2) For the purposes of this section, the term visual entertainment device includes, but is not limited to, video cassettes, compact discs (CDs), digital versatile disks (DVDs), or any similar device for replaying movies or other visual images, including cartoons, video games, or other visual entertainment.

(b) Each person, firm, partnership, corporation, or other business venture which rents visual entertainment devices shall report the rentals thereof each month on a form provided by the Lee County tax collecting official and pay the fees to the tax collecting official in the same method and manner as prescribed in Article 1 of Title 40, as last amended, or otherwise provided by local act. It is intended that this levy shall be on the consumer, and the individual or company renting the visual entertainment devices is acting as the agent for the county in collecting and reporting these fees.

(c) The receipts of the fees shall be deposited into the county general fund.

(d) Anyone who shall fail to report or remit the fees when due shall be subject to the penalties prescribed in Sections 40-23-11, et seq.









Part 5 - Tax, Sale and Use.

Division 1 - Exemptions.

Section 45-41-244 - Lee County Cattlemen's Association Rodeo.

The Lee County Cattlemen's Association Rodeo is exempted from collection and payment of any county and municipal sales taxes levied upon admission to the Lee County Cattlemen’s Association Rodeo.






Division 2 - 1969 Tax.

Section 45-41-244.20 - Levy of taxes paralleling state sales and use taxes.

There is hereby levied in that part of Lee County outside the corporate limits of the Cities of Auburn, Opelika, and Phenix City in addition to all other taxes now imposed by law special county privilege license and excise taxes paralleling state sales and use taxes. In that part of Lee County lying outside the corporate limits but within the police jurisdiction of the City of Phenix City, such tax shall be levied in the manner and at one-half the rate of such tax in that part of Lee County outside the corporate limits of Auburn and Opelika, in which latter area the tax shall be levied in the manner and at the rates hereafter prescribed:

(1) Upon every person, firm, or corporation engaged or continuing within that part of Lee County outside the police jurisdictions of the Cities of Auburn, Opelika, and Phenix City in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character, but not including, however, bonds or other evidence of debt or stocks, nor sale or sales of material and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, barges, ships, and other watercraft of over 50 tons burden, an amount equal to one percent of the gross proceeds of sales of the business except where a different amount is expressly provided herein. Provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such businesses at the rates specified, when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as retailer, on the gross sales of the business. Provided that where all the sales of a company are single sales of peanut products, milk products, coffee, and confections sold in dispensing machines located in industrial plants or on private property for employees where such machines dispense exclusively articles not to exceed ten cents ($.10) per sale, and the person operating such machines shall be engaged in the business of selling exclusively articles not to exceed ten cents ($.10) per sale and shall file with the Department of Revenue a sworn statement to that effect and shall keep and maintain records satisfactory to the Department of Revenue, the gross receipts tax herein provided for shall not be levied.

(2) Upon every person, firm, or corporation engaged or continuing within that part of Lee County outside the police jurisdictions of the Cities of Auburn, Opelika, and Phenix City in the business of conducting or operating places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, theatres, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games, including athletic contests conducted by or under the auspices of any educational institution within such part of Lee County, or any athletic association thereof, or other association whether such institution or association be denominational, a state, county, or a municipal institution or association be denominational, a state, county, or a city school, or other institution, association, or school, skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description, conducted or carried on within such part of Lee County, an amount equal to one percent of the gross receipts of any such business.

(3) Upon every person, firm, or corporation engaged or continuing within that part of Lee County outside the police jurisdictions of the Cities of Auburn, Opelika, and Phenix City in the business of selling at retail machines or machinery used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property an amount equal to three-eighths of one percent of the gross proceeds of the sale of such machines, provided, that the term machines, as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

(4) Upon every person, firm, or corporation engaged or continuing within that part of Lee County outside the police jurisdictions of the Cities of Auburn, Opelika, and Phenix City in the business of selling at retail any automotive vehicle or truck trailer, semitrailer, or house trailer an amount equal to three-eighths of one percent of the gross proceeds of the sale of the automotive vehicle or truck trailer, semitrailer, or house trailer, provided, however, where a person subject to the tax provided for in this subsection withdraws from his or her stock in trade any automotive vehicle or truck trailer, semitrailer, or house trailer for use by him or her or by his or her employee or agent in the operation of such business, there shall be paid, in lieu of the tax levied herein a fee of one dollar and twenty-five cents ($1.25) per year or part thereof during which such automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of such person. Each such year or part thereof shall begin with the day or anniversary date, as the case may be, of such withdrawal, and shall run for the 12 succeeding months or part thereof during which such automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of such person. Where any used automotive vehicle or truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less a credit for the used vehicle taken in trade.

(5) An excise tax is hereby imposed on the following:

a. The storage, use, or other consumption in that part of Lee County outside the police jurisdictions of the Cities of Auburn, Opelika, and Phenix City of tangible personal property, not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft of more than 50 tons burden, purchased at retail, for storage, use, or other consumption in such part of Lee County, at the rate of one percent of the sale price of such property, except as provided in paragraphs b. and c.

b. The storage, use, or other consumption in that part of Lee County outside the police jurisdictions of the Cities of Auburn, Opelika, and Phenix City of any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property purchased at retail at the rate of three-eighths of one percent of the sales price of such machine; provided, however, that the term machine as herein used, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property, and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used.

c. The storage, use, or other consumption in that part of Lee County outside the police jurisdictions of the Cities of Auburn, Opelika, and Phenix City of any automotive vehicle or truck trailer, semitrailer, or house trailer purchased at retail for storage, use, or other consumption in such part of Lee County, at the rate of three-eighths of one percent of the sales price of such automotive vehicle, truck trailer, semitrailer, or house trailer. Where any used automotive vehicle or truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax levied shall be paid on the net difference, that is, the price of the new or used vehicle sold less a credit for the used vehicle taken in trade.



Section 45-41-244.21 - Exemptions; definitions.

There are exempted from the levy of such taxes the gross receipts of any business and the gross proceeds of all sales which are exempted under the state sales tax statutes from the computation of the amount of the state sales tax. And there is also exempted from the levy the storage, use, or other consumption of property, the storage, use, or other consumption of which is exempted under the state use tax statutes from the state use tax. Subject to these exemptions, every person storing or using or otherwise consuming in that part of Lee County outside the corporate limits of the Cities of Auburn, Opelika, and Phenix City tangible personal property purchased at retail shall be liable for the tax imposed, and the liability shall not be extinguished until the tax has been paid by such person; provided, however, that a receipt from a registered seller given to the purchaser of any property to be used, stored, or consumed in such part of Lee County shall be sufficient to relieve the purchaser from further liability for the tax to which such receipt may refer. The term registered seller means the person registered with the Department of Revenue pursuant to the state sales tax statutes. The term state sales tax statutes means Act 100, H. 94, approved August 18, 1959, which levies a retail sales tax for state purposes, and includes all statutes, including amendments to Act 100 which expressly set forth any exemptions from the computations of the tax levied in Act 100, and all other statutes which expressly apply to, or purport to affect, the administration of Act 100 and the incidence and collection of the tax imposed therein. The term state use tax statutes means Chapter 23, Title 40, as amended, including all statutes enacted which set forth any exemptions from the computation of the tax levied in Chapter 23 and all other statutes which expressly apply to, or purport to affect, the administration of the article and the incidence and collection of the tax imposed therein.



Section 45-41-244.22 - Collection; monthly report.

The sales tax levied in Section 45-41-244.20 shall be due and payable in monthly installments on or before the 20th day of the month next succeeding the month in which the tax accrues; the use tax levied pursuant to Section 45-41-244.20 shall be due and payable quarterly on or before the 20th day of the month next succeeding each quarterly period during which the storage, use, or other consumption, of the tangible personal property became taxable, each such quarterly period to end on the last day of each of the months of March, June, September, and December. All taxes levied pursuant to this subpart shall be paid to and collected by the State Department of Revenue at the same time and along with the collection of the state sales tax and the state use tax. On or prior to the due dates of the taxes levied each person subject to such taxes shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth with respect to all sales and business that are required to be used as a measurement of the tax levied, a correct statement of the gross proceeds of all such sales and the gross receipts of all such business, and setting forth with respect to the use tax levied, the total sales price of all property, the use, storage, or other consumption of which became subject to the tax during the then preceding quarterly period. Such reports shall include also such other items of information pertinent to the taxes and the amount thereof as the State Department of Revenue may require. Any person subject to the taxes levied may defer reporting credit sales until after their collection, and in the event he or she so defers reporting them, he or she shall thereafter include in each monthly report all credit collections made during the month preceding, and shall pay the taxes due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the governing body of Lee County, or its designated agent, at reasonable times during business hours.



Section 45-41-244.23 - Quarterly returns.

Every registered seller making sales of tangible personal property for storage, use, or other consumption in that part of Lee County outside the corporate limits of the Cities of Auburn, Opelika, and Phenix City, which storage, use, or other consumption is not exempted from the tax imposed, shall at the time of making such sale, or, if the storage, use, or other consumption of such tangible personal property in such part of Lee County is not then taxable under this subpart, at the time such storage, use, or other consumption becomes taxable hereunder, collect the tax from the purchaser, and shall give to the purchaser a receipt therefor in the manner and form prescribed by the Department of Revenue. On the 20th day of the month following the close of each quarterly period provided for in Section 45-41-244.22, each registered seller shall file with the Department of Revenue a return for the preceding quarterly period in such form as may be prescribed by the department showing the total sales of the tangible personal property sold by such registered seller, the storage, use, or other consumption of which became subject to the tax imposed during the then preceding quarterly period; and each return shall be accompanied by a remittance of the amount of the tax required to be collected by such registered seller during the period followed by the return; provided, that any registered seller may defer collecting the tax with respect to credit sales until collection of the proceeds of such sales and may defer reporting credit sales until after their collection, but shall thereafter collect the taxes along with collection of the credit sales and shall include in each quarterly report all credit collections made during the preceding quarterly period, and shall remit the taxes with respect thereto at the tangible personal property in that part of Lee County outside the corporate limits of the Cities of Auburn, Opelika, and Phenix City need not file a report or make any further payments of the tax, but each person who purchases tangible personal property, the storage, use, or other consumption of which is subject to the tax imposed, and who has not paid the tax due with respect thereto to a registered seller, shall report and pay the tax as required bySection 45-41-244.22.



Section 45-41-244.24 - Addition of tax to sales price or admission fee.

Each person engaging or continuing within that part of Lee County outside the corporate limits of the Cities of Auburn, Opelika, and Phenix City in a business subject to the taxes levied in Section 45-41-244.20 shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the taxes; and every registered seller shall likewise add to the sales price and collect from the purchaser the amount of any tax which the registered seller is required to collect. It shall be unlawful for any person subject to the tax levied to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or person paying the admission fee the amount herein required to be so added to the sales or admission price and collected from the purchaser, and it shall likewise be unlawful for any person subject to the tax to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the tax or any portion thereof. It shall likewise be unlawful for any registered seller to fail or refuse to add to the sales price and to collect from the purchaser the amount of the tax imposed or to refund or offer to refund or absorb, or to advertise directly or indirectly the absorption of, the tax or any portion thereof.



Section 45-41-244.25 - Taxes constitute debt.

The taxes imposed by this subpart shall constitute a debt due Lee County and may be collected by civil suit, in addition to all other methods provided by law and in this subpart. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All provisions of the revenue laws of this state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the county taxes levied, and the State Department of Revenue for the use and benefit of Lee County shall collect such taxes and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that this state or the department has for collection of the state sales tax and the use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this subpart, and otherwise to enforce this subpart, including any litigations involving the subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it for Lee County.



Section 45-41-244.26 - Applicability of state provisions.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of reports and keeping and preserving records with respect thereto, interest after due date of tax, penalties for failure to pay tax, make reports, or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with this subpart when applied to the tax levied in Section 45–41–244.20, shall apply to the county tax levied, and all provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making quarterly reports, and keeping and preserving records with respect thereto, interest after due date of tax, penalties for failure to pay tax, make reports or otherwise comply with the state use tax statutes, the promulgation of rules and regulations with respect to the state use tax, and the administration and enforcement of the state use tax statutes, which are not inconsistent with this subpart when applied to the county use tax levied shall apply to the county tax. The Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county taxes levied as are imposed on the commissioner and the department, respectively, by the state sales tax statutes and the state use tax statutes. All provisions of the state sales tax statutes and the state use tax statutes that are made applicable by this subpart to the county taxes levied and to the administration of this subpart are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-41-244.27 - Cost of collection.

The Department of Revenue shall charge Lee County for collecting the special county taxes levied such amount or percentage of total collections as may be agreed upon by the revenue commissioner and the court of county commissioners, board of revenue, or like governing body of the county, but such charge shall not in any event exceed 10 percent of the total amount of special county taxes collected hereunder within the county. Such charge for collecting the special taxes for the county may be deducted each month from the special sales and special use taxes collected before certifying the amount of the proceeds thereof due Lee County for that month. The revenue commissioner shall pay into the State Treasury all county taxes collected under this subpart, as such taxes are received by the Department of Revenue; and on or before the first day of each successive month, commencing with the month following the month in which the department makes the first collections hereunder, the commissioner shall certify to the Comptroller the amount of taxes collected under this subpart and paid by him or her into the State Treasury for the benefit of Lee County during the month immediately preceding the making of such certificate. Provided, however, that before certifying the amount of the taxes paid into the State Treasury for the benefit of Lee County during each month, the commissioner may deduct from the taxes collected in the month the charges due the department for the collection of taxes for the county. It shall be the duty of the Comptroller to issue his or her warrant each month payable to the custodian of the public school funds of Lee County, in his or her official capacity, in the amount equal to the amount so certified by the revenue commissioner as having been collected for the use of the county. The custodian of public school funds for Lee County shall deposit the revenue derived from the taxes levied herein in the public school funds of the county; and the net proceeds derived from the taxes levied by this subpart shall be used for general school purposes in that part of Lee County outside the corporate limits of the Cities of Auburn, Opelika, and Phenix City.






Division 3 - 1981 Tax.

Section 45-41-244.50 - Definitions.

(a) The following words, terms, and phrases as used in this subpart shall have the following respective meanings except where the context clearly indicates a different meaning:

(1) COMMISSIONER. The Commissioner of Revenue of the state.

(2) COUNTY. Lee County in the State of Alabama.

(3) COURTHOUSE COMPLEX. Those buildings and structures comprising the county courthouse in Opelika, Alabama, as the buildings and structures may from time to time exist.

(4) COURTHOUSE IMPROVEMENTS. Improvements, repairs, and renovations to the courthouse complex.

(5) FISCAL YEAR. The period commencing on October 1 of each calendar year and ending on September 30 of the next succeeding calendar year.

(6) JUSTICE CENTER. A new building or structure (or group thereof) designed for use by the county and its agencies as a jail, criminal justice center, and place for holding court, or any thereof, with appurtenant office and other ancillary facilities.

(7) MONTH. A calendar month.

(8) PUBLIC BUILDING SECURITIES. An issue of bonds, warrants, or other securities hereafter issued by the county, or any agency or instrumentality of the county (such as a county public building authority), for the purpose of financing all or a portion of

a. The costs of acquiring, constructing, and equipping a justice center (including land acquisition costs), or

b. The costs of making courthouse improvements, or

c. Both the costs referred to in paragraph a and those referred to in paragraph b.

(9) QUARTERLY PERIOD. The period of three months ending on the last day of each March, June, September, and December.

(10) REGISTERED SELLER. The person registered with the State Department of Revenue pursuant to the state use tax statutes or licensed under the state sales tax statutes.

(11) STATE. The State of Alabama.

(12) STATE DEPARTMENT OF REVENUE. The Department of Revenue of the state.

(13) STATE SALES TAX. The tax or taxes imposed by the state sales tax statutes.

(14) STATE SALES TAX STATUTES. Division 1, commencing with Section 40-23-1, of Article 1 of Chapter 23 of Title 40, as amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the taxes levied in Division 1 and all other statutes which expressly apply to, or purport to affect, the administration of Division 1 and the incidence and collection of the taxes imposed therein.

(15) STATE USE TAX. The tax or taxes imposed by the state use tax statutes.

(16) STATE USE TAX STATUTES. Article 2, commencing with Section 40-23-60, of Chapter 23 of Title 40, as amended, including all other statutes of the state which expressly set forth any exemptions from the computation of the tax levied in Article 2 and all other statutes of the state which expressly apply to, or purport to affect, the administration of Article 2 and the incidence and collection of the taxes imposed therein.

(b) Except where another meaning is clearly indicated by the context, all definitions set forth in the state sales tax statutes and the state use tax statutes shall be effective as definitions of the words, terms, and phrases used in this subpart. All words, terms, and phrases used herein, other than those hereinabove specifically defined, shall have the respective meanings ascribed to them in the state sales tax statutes and the state use tax statutes and shall have the same scope and effect that the same words, terms, and phrases have where used in the state sales tax statutes and the state use tax statutes.



Section 45-41-244.51 - Authorization of levy - sales tax.

(a) The governing body of the county is hereby authorized to levy and impose in the county, in addition to all other taxes of every kind now imposed by law, and to collect as herein provided, a privilege or license tax on account of the business activities and in the amount to be determined by the application of rates against gross sales or gross receipts, as the case may be, as follows:

(1) Upon every person, firm, or corporation (including the State of Alabama, the University of Alabama, Auburn University, and all other institutions of higher learning in the state, whether such institutions be denominational, state, county, or municipal institutions, any association or other agency or instrumentality of such institutions) engaged or continuing within the county in the business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character (not including, however, bonds or other evidences of debts or stocks, nor sales of materials and supplies to any person for use in fulfilling a contract for the painting, repair, or reconditioning of vessels, barges, ships, and other watercraft of over 50 tons burden), an amount not exceeding one percent of the gross proceeds of sales of the business, except where a different amount is expressly provided herein; provided, however, that any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax required on the gross proceeds of retail sales of such business at the rates specified when his or her books are kept so as to show separately the gross proceeds of sales of each business, and when his or her books are not so kept he or she shall pay the tax as a retailer, on the gross sales of the business; and provided further, that where any used part, including tires, of an automotive vehicle or a truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or rebuilt part or tire, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used part or tire sold less the credit for the used part or tire taken in trade, provided, however, that this provision shall not be construed to include batteries;

(2) Upon every person, firm, or corporation engaged or continuing within the county in the business of conducting or operating places of amusement or entertainment, billiard and pool rooms, bowling alleys, amusement devices, musical devices, theaters, opera houses, moving picture shows, vaudevilles, amusement parks, athletic contests, including wrestling matches, prize fights, boxing and wrestling exhibitions, football and baseball games (including athletic contests conducted by or under the auspices of any educational institution within the state, or any athletic association thereof, or other association whether such institution or association be a denominational, a state, county, or a municipal institution or association or a state, county or city school, or other institution, association, or school), skating rinks, race tracks, golf courses, or any other place at which any exhibition, display, amusement, or entertainment is offered to the public or place or places where an admission fee is charged, including public bathing places, public dance halls of every kind and description within the county, an amount not exceeding one percent of the gross receipts of any such business;

(3) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property an amount not exceeding three-eighths of one percent of the gross proceeds of the sale of such machines; provided that the term machines as herein used shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used;

(4) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any automotive vehicle or truck trailer, semitrailer, or house trailer, an amount not exceeding three-eighths of one percent of the gross proceeds of sale of the automotive vehicle or truck trailer, semitrailer, or house trailer; provided, that where a person subject to the tax provided for in this subdivision withdraws from his or her stock in trade any automotive vehicle or truck trailer, semitrailer, or house trailer for use by him or her or by his or her employee or agent in the operation of such business, there shall be paid, in lieu of the tax authorized to be levied herein, a fee of one dollar twenty-five cents ($1.25) per year or part thereof during which such automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of such person; provided, that each such year or part thereof shall be deemed to begin with the day or anniversary date, as the case may be, of such withdrawal and shall run for the 12 succeeding months or part thereof during which such automotive vehicle, truck trailer, semitrailer, or house trailer shall remain the property of such person; and provided further, that where any used automotive vehicle or truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax authorized to be levied herein shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade;

(5) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling, through coin-operated dispensing machines, food and food products for human consumption, not including beverages other than coffee, milk, milk products and substitutes therefor, an amount not exceeding three-fourths of one percent of the cost of such food, food products and beverages sold though such machines, which cost for the purpose of this subdivision shall be the gross proceeds of sales of such business; and

(6) Upon every person, firm, or corporation engaged or continuing within the county in the business of selling at retail any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, an amount not exceeding three-eights of one percent of the gross proceeds of the sale thereof; provided, that the three-eighths of one percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use, except farm trailers used primarily in the production and harvesting of agricultural commodities; and provided further, that where any used machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, and poultry on farms is taken in trade or in a series of trades as a credit or part payment on a sale of a new or used machine, machinery, or equipment, the tax herein authorized to be levied shall be paid on the net difference, that is, the price of the new or used machine, machinery, or equipment sold, less the credit for the used machine, machinery, or equipment taken in trade.

(b) There are exempted, however, from this section and from the computation of the amount of the taxes authorized to be imposed in this section, the gross receipts of any business and the gross proceeds of all sales which are presently exempted under the state sales tax statutes from the computation of the amount of the state sales tax



Section 45-41-244.52 - Authority of levy - Use tax.

(a) The governing body of the county is hereby authorized to levy and impose excise taxes on the storage, use, or other consumption of property in the county as hereinafter provided in this section:

(1) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of tangible personal property (not including, however, materials and supplies bought for use in fulfilling a contract for the painting, repairing, or reconditioning of vessels, barges, ships, and other watercraft of more than 50 tons burden) purchased at retail on or after the effective date of such tax, for the storage, use, or other consumption in the county on or after the effective date of such tax, at the rate of not exceeding one percent of the sales price of such property, except as provided in subdivisions (2), (3), (4), and (5);

(2) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of any machines used in mining, quarrying, compounding, processing, and manufacturing of tangible personal property purchased at retail on or after the effective date of such tax for storage, use, or other consumption in the county, at the rate of not exceeding three-eighths of one percent of the sales price of any such machine; provided, that the term machine, as used herein, shall include machinery which is used for mining, quarrying, compounding, processing, or manufacturing tangible personal property and the parts of such machines, attachments, and replacements therefor, which are made or manufactured for use on or in the operation of such machines and which are necessary to the operation of such machines and are customarily so used;

(3) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of any automotive vehicle, or truck trailer, semitrailer, or house trailer purchased at retail on or after the effective date of such tax for storage, use, or other consumption in the county at the rate of not exceeding three-eighths of one percent of the sales price of such automotive vehicle, truck trailer, semitrailer, or house trailer; provided, that where any used automotive vehicle, or truck trailer, semitrailer, or house trailer is taken in trade, or in a series of trades, as a credit or part payment on the sale of a new or used vehicle, the tax herein authorized to be levied shall be paid on the net difference, that is, the price of the new or used vehicle sold less the credit for the used vehicle taken in trade;

(4) An excise tax is hereby authorized to be levied and imposed on the classes of tangible personal property, and at not exceeding the rate authorized to be imposed on such classes, specified in subdivisions (1), (2), and (3), on the storage, use, or other consumption in the performance of a contract in the county of any such tangible personal property, new or used, the tax to be measured by the sales price or the fair and reasonable market value of such tangible personal property when put into use in the county, whichever is less; provided, however, the tax authorized to be imposed by this subsection shall not apply where the taxes imposed by subdivisions (1), (2), and (3) apply; and

(5) An excise tax is hereby authorized to be levied and imposed on the storage, use, or other consumption in the county of any machine, machinery, or equipment which is used in planting, cultivating, and harvesting farm products, or used in connection with the production of agricultural produce or products, livestock, or poultry on farms, and the parts of such machines, machinery, or equipment, attachments, and replacements therefor which are made or manufactured for use on or in the operation of such machine, machinery, or equipment, and which are necessary to and customarily used in the operation of such machine, machinery, or equipment, which is purchased at retail on or after the effective date of such tax, for storage, use, or other consumption in the county, at the rate of not exceeding three-eighths of one percent of the sales price of such property, regardless of whether the retailer is or is not engaged in business in the county; provided, that the three-eighths of one percent rate herein prescribed with respect to parts, attachments, and replacements shall not apply to any automotive vehicle or trailer designed primarily for public highway use except farm trailers used primarily in the production and harvesting of agricultural commodities.

(b) There are exempted from this section, and from the taxes authorized to be imposed by this section, the storage, use, or other consumption of property the storage, use, or other consumption of which is presently exempted under the state use tax statutes from the state use tax. Subject to those exemptions, every person storing or using or otherwise consuming in the county tangible personal property purchased at retail on or after the effective date of such taxes shall be liable for the taxes authorized to be imposed by this section, and the liability shall not be extinguished until the tax has been paid by such person; provided however, that a receipt from the registered seller given pursuant to Section 45-41-244.55 to the purchaser of any property to be used, stored, or consumed in the county shall be sufficient to relieve the purchaser from further liability for a tax to which such receipt may refer.



Section 45-41-244.53 - Payment of taxes; reports.

The sales taxes authorized to be levied in Section 45-41-244.51 shall be due and payable in monthly installments on or before the twentieth day of the month next succeeding the month in which the tax accrues; and the use taxes authorized to be levied in Section 45-41-244.52 shall be due and payable quarterly on or before the twentieth day of the month next succeeding each quarterly period during which the storage, use, or other consumption of the tangible personal property became taxable hereunder, each such quarterly period to end on the last day of each of the months of March, June, September, and December. The sales taxes authorized to be levied in Section 45-41-244.51 shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state sales tax; and the use taxes authorized to be levied in Section 45-41-244.52 shall be paid to and collected by the State Department of Revenue at the same time as and along with the payment and collection of the state use tax. On or prior to the due dates of the taxes herein authorized to be levied, each person subject to such taxes shall file with the State Department of Revenue a report or return in such form as may be prescribed by the department, setting forth, with respect to all sales and business that are required to be used as a measure of the sales taxes herein authorized to be levied, a correct statement of the gross proceeds of all such taxes and the gross receipts of all such business, and setting forth, with respect to the use taxes authorized to be levied herein, the total sales price of all property, the use, storage, or other consumption of which became subject to the taxes during the then preceding quarterly period. Such report shall include all such other items of information pertinent to the taxes and the amount thereof as the State Department of Revenue may require. Any person subject to the sales taxes authorized to be levied herein may defer reporting credit sales until after their collection, and in the event he or she so defers reporting them, he or she shall thereafter include in each monthly report all credit collections made during the month preceding and shall pay the taxes due thereon at the time of filing such report. All reports or returns filed with the State Department of Revenue under this section shall be available for inspection by the governing body of the county or its designated agent at reasonable times during business hours.



Section 45-41-244.54 - Addition of tax to sales price or admission fee.

Each person engaging or continuing within the county in a business subject to the sales taxes authorized to be levied in Section 45-41-244.51 shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer on account of the taxes. It shall be unlawful for any person subject to the sales taxes authorized to be levied in Section 45-4-244.51 to fail or refuse to add to the sales price or admission fee and to collect from the purchaser or the person paying the admission fee the amount herein required to be so added to the sales price or admission fee and collected from the purchaser, and it shall likewise be unlawful for any person subject to the taxes to refund or offer to refund all or any part of the amount so collected or to absorb or advertise directly or indirectly the absorption or refund of the taxes or any portion thereof.



Section 45-41-244.55 - Quarterly returns.

Every registered seller making sales of tangible personal property for storage, use, or other consumption in the county (which storage, use, or other consumption is not exempted from the use taxes herein authorized to be levied) shall at the time of making such sale, or if the storage, use, or other consumption of such tangible personal property in the county is not then subject to the taxes herein authorized to be levied, at the time such storage, use, or other consumption becomes subject to the taxes herein authorized to be levied, collect the tax from the purchaser, and shall give to the purchaser a receipt therefor in the manner and form prescribed by the State Department of Revenue. On the twentieth day of the month next succeeding each quarterly period, each registered seller shall file with the State Department of Revenue a return for the then preceding quarterly period in such form as may be prescribed by the State Department of Revenue showing the total sales price of the tangible personal property sold by such registered seller, the storage, use, or other consumption of which became subject to the use taxes herein authorized to be imposed, during the then preceding quarterly period; and each return shall be accompanied by a remittance of the amount of the use taxes required to be collected by such registered seller during the period covered by the return; provided that any registered seller may defer collecting the taxes with respect to credit sales until collection of the proceeds of such sales and may defer reporting credit sales until after their collection, but shall thereafter collect the taxes along with collection of the credit sales, shall include in each quarterly report all credit collections made during the preceding quarterly period and shall remit the taxes with respect thereto at the time of filing such report or return. Any person who has paid to a registered seller the tax with respect to the use, storage, or other consumption of tangible personal property in the county need not file a report or make any further payment of the tax, but each person who purchases tangible personal property the storage, use, or other consumption of which is subject to the use taxes authorized to be imposed herein, and who has not paid the use taxes due with respect thereto to a registered seller, shall report and pay the use taxes as required by Section 45–41–244.53. It shall be unlawful for any registered seller to fail or refuse to add to the sales price and to collect from the purchaser the amount of the use taxes authorized to be imposed herein or to refund or offer to refund or absorb, or to advertise directly or indirectly, the absorption of the use taxes or any portion thereof.



Section 45-41-244.56 - Enforcement.

The taxes authorized to be imposed by this subpart shall constitute a debt due the county and may be collected by civil suit, in addition to all other methods provided by law and in this subpart. The taxes, together with interest and penalties with respect thereto, shall constitute and be secured by a lien upon the property of any person from whom the taxes are due or who is required to collect the taxes. All the provisions of the revenue laws of the state which apply to the enforcement of liens for license taxes due the state shall apply fully to the collection of the taxes herein authorized to be levied, and the State Department of Revenue, for the use and benefit of the county, shall collect such taxes and enforce this subpart and shall have and exercise for such collection and enforcement all rights and remedies that the State Department of Revenue has for collection of the state sales tax and the state use tax. The State Department of Revenue shall have full authority to employ such special counsel as it deems necessary from time to time to enforce collection of the taxes authorized to be levied by this subpart and otherwise to enforce this subpart, including the institution, prosecution, and defense of any litigation involving this subpart; and the department shall pay such special counsel such fees as it deems necessary and proper from the proceeds of the taxes collected by it hereunder.



Section 45-41-244.57 - Applicability of state provisions.

All provisions of the state sales tax statutes with respect to payment, assessment, and collection of the state sales tax, making of monthly reports and keeping and preserving records with respect thereto, interest after the due date of the tax, penalties for failure to pay the tax, make reports or otherwise comply with the state sales tax statutes, the promulgation of rules and regulations with respect to the state sales tax, and the administration and enforcement of the state sales tax statutes, which are not inconsistent with this subpart, when applied to the sales taxes authorized to be levied in Section 45-41-244.51, shall apply to the sales taxes authorized to be levied in Section 45-41-244.51; and all provisions of the state use tax statutes with respect to payment, assessment, and collection of the state use tax, making quarterly reports and keeping and preserving records with respect thereto, interest after the due date of the state use tax, penalties for failure to pay the tax, make reports or otherwise to comply with the state use tax statutes, the promulgation of rules and regulations with respect to the state use tax and the administration and enforcement of the state use tax statutes, which are not inconsistent with this subpart, when applied to the use taxes authorized to be levied in Section 45-41-244.52, shall apply to the use taxes authorized to be levied in Section 45-41-244.52. The Commissioner and the State Department of Revenue shall have and exercise the same powers, duties, and obligations, with respect to the taxes herein authorized to be levied, that are imposed on the Commissioner and the department by the state sales tax statutes and the state use tax statutes. All provisions of the state sales tax statutes and the state use tax statutes that are made applicable by this subpart to the taxes herein authorized to be levied and to the administration of this subpart are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-41-244.58 - Cost of collection.

The State Department of Revenue shall charge the county, for collecting the taxes authorized to be levied herein, the costs of the department in collecting the taxes; provided such charge shall not, in any event, exceed five percent of the total amount of the taxes collected hereunder. Such charge for collecting the taxes for the county may be deducted each month from the tax proceeds collected before the amount of the proceeds due the county for that month is certified as provided in this section. The commissioner shall pay into the State Treasury all taxes collected under this subpart, as such taxes are received by the State Department of Revenue; and on or before the first day of each successive month (commencing with the month next succeeding the month in which the department makes the first collection of any of the taxes authorized to be levied hereunder) the commissioner shall certify to the Comptroller the amount of taxes collected under this subpart and paid by him or her into the State Treasury for the benefit of the county during the month immediately preceding the making of such certificate; provided, however, that before certifying the amount of the taxes paid into the State Treasury for the benefit of the county during each month, the commissioner may deduct from the taxes collected hereunder in the month the charges due the department for collection of the taxes. It shall be the duty of the Comptroller to issue his or her warrant each month, payable to the county, in an amount equal to the amount so certified by the commissioner as having been collected for the use of the county.



Section 45-41-244.59 - Use of proceeds.

(a) The entire proceeds derived by the county from the taxes herein authorized to be levied (including any income derived from the investment of such proceeds), subject to Section 45-41-244.60, shall be applied and used as follows:

(1) If no public building securities have been issued and are then outstanding and if the acquisition, construction, and equipment of the courthouse improvements and the justice center have not been completed, the entire proceeds shall be used for the purpose of paying costs of acquiring, constructing, and equipping the courthouse improvements or a justice center (including land acquisition costs), or both, or accumulated for subsequent use therefor;

(2) If no public building securities have been issued and are then outstanding and if the acquisition, construction, and equipment of the courthouse improvements and the justice center have been completed but the costs thereof have not been fully paid, the entire proceeds shall be used for the purpose of paying such costs;

(3) If any public building securities have been issued and are then outstanding but if the acquisition, construction, and equipment of the justice center have not been completed, the entire proceeds shall be used for payment of the principal of and the interest (and premium, if any) on such public building securities (or, if such public building securities were not issued by the county but rather by an agency or instrumentality of the county and are payable from revenues to be derived by such agency or instrumentality from the leasing of the courthouse complex or the justice center, or both, to the county, for payment of any rentals that may become due to such agency or instrumentality by the county);

(4) If any public building securities have been issued and are then outstanding and if the acquisition, construction, and equipment of the justice center have been completed, 80 percent of the proceeds shall be used for payment of the principal of and the interest (and premium, if any) on the public building securities (or, if such public building securities were not issued by the county but rather by an agency or instrumentality of the county and are payable from revenues to be derived by such agency or instrumentality from the leasing of the courthouse complex or the justice center, or both, to the county, for payment of any rentals that may become due to such agency or instrumentality by the county), and the remaining 20 percent of the proceeds shall be used for payment of the costs of operating and maintaining the justice center; and

(5) If any public building securities have been issued but none thereof are then outstanding and unpaid, the entire proceeds shall be used for payment of the costs of operating and maintaining the justice center.

(b) If at any time the county is required by this section to use all or a specified portion of the proceeds from the taxes herein authorized to be levied for the payment of debt service on public building securities (including rentals related thereto) and if at such time the county has paid or made full provision for the payment of all debt service maturing during the then current fiscal year with respect to the public building securities (including rentals related thereto), the county shall apply all or such specified portion of such tax proceeds received during the remainder of such fiscal year to prepayment of such public building securities (including any rentals required therefor), it being the intention of this subpart to provide for the retirement of such public building securities as promptly as practicable.



Section 45-41-244.60 - Effective date; duration of levy.

(a) If the governing body of the county elects to levy or impose any of the taxes herein authorized to be levied and imposed, it shall specify, as the effective date of such levy, the first day of any calendar month following such levy; provided that such governing body may not levy or impose any such taxes unless the effective date of such levy is at least 15 calendar days after the date of such levy, and is not less than 45 days nor more than 90 days after May 19, 1981. The maximum duration of the levy of any of the taxes herein authorized to be levied and imposed shall be a period of six years from the effective date of such levy, subject to earlier termination as follows:

(1) If any public building securities are hereafter issued, none of such taxes may be levied after the expiration of the sixth calendar month next following the month during which the last of such securities are paid and retired; or

(2) If no public building securities are hereafter issued and the governing body of the county instead elects to pay all the costs of the courthouse improvements and the justice center by accumulating moneys therefor, none of such taxes may be levied after (i) the last day of the calendar month during which moneys sufficient therefor have been accumulated, or (ii) the whichever of the foregoing (i) or (ii) occurs first.

(b) Any proceeds from the taxes herein authorized that are on hand at the time of the termination of the levy (or that are thereafter received) and that are not needed for payment of debt service on any public building securities shall be used to pay the costs of operating and maintaining the justice center.

(c) Nothing herein contained shall prohibit the governing body of the county, subject to constitutional limitations on the impairment of contracts, from reducing, at any time after the levy of any of the taxes herein authorized, the rate at which any of such taxes is levied or from ceasing to levy or impose any such taxes.



Section 45-41-244.61 - Amendment of resolution.

If the governing body of Lee County, Alabama (which is hereinafter referred to as the county), has heretofore levied the privilege, license, and excise taxes authorized to be levied in Sections 45-41-244.50 to 45-41-244.60, inclusive, it shall, not later than 30 days after May 4, 1982, amend its then effective resolution levying such taxes so as to reflect and incorporate the changes, both substantive and procedural, in such taxes effected by Act 82-473; provided however, that the effective date of such amendment shall be the first day of the second calendar month next following that during which such amendatory resolution is adopted; and provided further, that until such amendatory resolution is adopted; and provided further, that until such effective date, the county may continue to levy such taxes as provided by Sections 45-41-244.50 to 45-41-244.60, inclusive, without regard to the amendments thereof effected by Act 82-473, anything in Act 82-473 to the contrary notwithstanding.



Section 45-41-244.62 - Sales tax on certain automotive vehicles, truck trailers, etc.

The governing body of the county is hereby authorized to levy and impose in the county, in addition to all other taxes of every kind now imposed by law, a sales tax on the sale of any automotive vehicle, truck trailer, semitrailer, or house trailer required to be registered or licensed with the judge of probate of the county and purchased other than at wholesale in the county from any person, firm, or corporation which is not a licensed dealer engaged in selling automotive vehicles, truck trailers, semitrailers, or house trailers, as follows: Upon every person, firm, or corporation purchasing other than at wholesale within the county any automotive vehicle, truck trailer, semitrailer, or house trailer required to be registered or licensed with the judge of probate of the county from any person, firm, or corporation which is not a licensed dealer engaged in selling automotive vehicles, truck trailers, semitrailers, or house trailers an amount not exceeding three-eighths of one percent of the purchase price; provided, however, that where any used automotive vehicle, truck trailer, semitrailer, or house trailer is taken in trade or in a series of trades as a credit or part payment on the sale of a new or used automotive vehicle, truck trailer, semitrailer, or house trailer, the tax authorized to be levied in this section shall be paid on the net difference, that is, the price of the new or used vehicle or trailer sold less the credit for the used vehicle or trailer taken in trade.



Section 45-41-244.63 - Excise tax on storage, use, or other consumption of certain automotive vehicles, truck trailers, etc.

The governing body of the county is hereby authorized to levy and impose, in lieu of the excise tax authorized to be levied in subdivision (3) of subsection (a) of Section 45-41-244.52, an excise tax on the storage, use, or other consumption in the county of any automotive vehicle, truck trailer, semitrailer, or house trailer required to be registered or licensed with the judge of probate of the county and purchased other than at wholesale outside the county for storage, use, or other consumption in the county as follows: Upon every person, firm, or corporation purchasing other than at wholesale outside the county any automotive vehicle, truck trailer, semitrailer, or house trailer required to be registered or licensed with the judge of probate of the county for use, storage, or other consumption within the county, there is hereby authorized to be levied, in lieu of the excise tax authorized to be levied in subdivision (3) of subsection (a) of Section 45-41-244.52, a tax in an amount not exceeding three-eighths of one percent of the purchase price; provided, however, that where any used automotive vehicle, truck trailer, semitrailer, or house trailer is taken in trade or in a series of trades as a credit or part payment on the sale of a new or used automotive vehicle, truck trailer, semitrailer, or house trailer, the tax authorized to be levied in this section shall be paid on the net difference, that is, the price of the new or used vehicle or trailer sold less the credit for the used vehicle or trailer taken in trade.



Section 45-41-244.64 - Collection of taxes; proof of payment.

(a) The taxes authorized to be levied in Sections 45-41-244.62 and 45-41-244.63 shall be collected by the tax collector of the county before the registration of or licensing of any such automotive vehicle, truck trailer, semitrailer, or house trailer by the aforesaid judge of probate. The tax collector shall require, as proof of the purchase price of the vehicle or trailer, the presentment of a sworn report by the purchaser reflecting such purchase price on a form to be provided by the State Department of Revenue accompanied by a properly executed bill of sale or other satisfactory evidence prescribed by the State Department of Revenue.

(b) In lieu of the requirements contained in subsection (a), the purchaser may stipulate to the tax collector that the purchase price of the automotive vehicle, truck trailer, semitrailer, or house trailer to be taxed is equivalent to a standard value for the year, make, and model established by the State Department of Revenue for the taxable item. The purchase price so stipulated shall be conclusively presumed to be the purchase price of such item for all purposes under Act 82-473.

(c) Before the registration or licensing of any such automotive vehicle, truck trailer, semitrailer, or house trailer, the judge of probate shall require proof of payment of the taxes authorized to be levied in Sections 45-41-244.62 and 45-41-244.63 as he or she deems to be necessary and proper.



Section 45-41-244.65 - Relation to state statutes.

Except as herein otherwise provided, the taxes authorized to be levied in Sections 45-41-244.62 and 45-41-244.63 shall be subject to all definitions, exceptions, exemptions, proceedings, requirements, rules, regulations, provisions, penalties, fines, punishments, deductions, and discounts in accordance with Division 1, commencing with Section 40-23-1, of Article 1, and Article 2, commencing with Section 40-23-60, of Chapter 23 of Title 40 as amended.



Section 45-41-244.66 - Fee for collection.

For making the collection of taxes authorized to be levied in Sections 45-41-244.62 and 45-41-244.63, the aforesaid tax collector of the county shall be entitled to a fee in an amount equal to five percent of the first one hundred dollars ($100) of revenue collected and two percent of all revenue collected over one hundred dollars ($100) from such taxes each calendar month; such fee shall be for the use of the tax collector. The fee allowed herein shall be deducted from the tax collections each calendar month and the remainder of such collections shall be remitted to the county; provided, however, such fee shall be disallowed unless such collections are remitted to the county within the time allowed by law. If the tax collector is paid on a salary instead of a fee basis, all fees allowed under the terms of this section to be paid to the tax collector shall be paid, by the tax collector, into the county treasury, or to the official performing the duties of county treasurer.



Section 45-41-244.67 - Construction with other laws.

All provisions of Act 81-665 which are not inconsistent with Act 82-473 when applied to the sales tax and the use tax authorized to be levied in Sections 45-41-244.62 and 45-41-244.63, respectively, shall apply to the sales tax and the use tax. Further, all provisions of Sections 45-41-244.50 to 45-41-244.60, inclusive, which are not inconsistent with Act 82-473 or Act 81-665 when applied to the sales tax and the use tax authorized to be levied in Sections 45-41-244.62 and 45-41-244.63, respectively (including without limitation Sections 45-41-244.59 and 45-41-244.60 respecting the use of the proceeds of the taxes authorized to be levied in Sections 45-41-244.50 to 45-41-244.60, inclusive), shall apply to the sales tax and the use tax. All provisions of Act 81–665 and Sections 45-41-244.50 to 45-41-244.60, inclusive, that are made applicable by Act 82-473 to the sales and use taxes herein authorized to be levied are incorporated herein by reference and made a part hereof as if fully set forth herein.



Section 45-41-244.68 - Effective date and duration of taxes.

If the governing body of the county elects to levy or impose either of the taxes authorized by the preceding Sections 45-41-244.62 and 45-41-244.63 to be levied, it shall specify, as the effective date of such levy, the first day of the second calendar month next following that during which such levy is made. The maximum duration of the levy of the sales and use taxes authorized by Sections 45-41-244.62 and 45-41-244.63 to be levied shall be a period of six years from the effective date of the levy of the privilege, license, and excise taxes authorized to be levied by Sections 45-41-244.50 to 45-41-244.60, inclusive.






Division 4 - 1989 Tax.

Section 45-41-244.90 - Authorization of assessment and collection of tax.

(a) This section shall apply only to Lee County in those areas outside the corporate limits of the Cities of Auburn, Opelika, and Phenix City.

(b) In order to provide funds for the benefit of Lee County, the Lee County Commission is hereby authorized to levy and to provide for the assessment and collection of sales and use taxes outside the corporate limits of the Cities of Auburn, Opelika, and Phenix City generally paralleling the state sales and use taxes in the county at a rate not to exceed one percent. Notwithstanding anything to the contrary herein, the Lee County Commission shall not levy any tax hereunder measured by gross receipts, except a sales or use tax which generally parallels, except for the rate of tax, that imposed by the state under applicable law.

(c) The rate of tax levied under authority of this section on items having a rate of tax under state sales and use tax laws different from the general tax rate shall not exceed that proportion of the rate levied hereunder which the tax levied hereunder bears to the general sales and use tax rate of the state.

(d) The proceeds from the taxes provided for herein shall be collected by the State Department of Revenue. The proceeds, less any costs of collection, shall be deposited without delay into the State Treasury to the credit of the County of Lee to be properly distributed by the county as provided for herein. The amount deducted from the proceeds by the Department of Revenue for the cost of collection shall be an amount equivalent to not more than 10 percent of the revenue collected hereunder. It shall be the duty of the Comptroller to issue his or her warrant each month payable to the County Treasurer of Lee County in his or her official capacity in an amount equal to the amount so certified by the Commissioner of Revenue as having been collected for the use of the county. All revenues arising from the taxes herein authorized to be levied that are due to be paid to Lee County shall be deposited in the county general fund. Of the taxes collected for the first 12 months in which the taxes authorized herein are collected, one-half of the revenues shall be used for general county purposes and one-half of the revenues shall be distributed to the county board of education for educational purposes and in every month thereafter, all revenue shall be distributed to the county board of education for educational purposes.

(e) All provisions of the state sales and use tax statutes with respect to exemptions, payment, assessment, and collection of the state sales and use taxes, making of reports and keeping and preserving records with respect thereto, interest after due date of tax, penalties for failure to comply with the statutes, the promulgation of rules and regulations with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this section when applied to the tax authorized by subsection (b) shall apply to the county tax. The Commissioner of Revenue and the State Department of Revenue shall have and exercise the same powers, duties, and obligations with respect to the county taxes levied as are imposed on the commissioner and the department, respectively, by the state sales tax statutes and the state use tax statutes. All provisions of the state sales tax statutes and the state use tax statutes that are made applicable by this section to the county taxes levied and to the administration of this section are incorporated herein by reference and made a part hereof as if fully set forth herein.






Division 5 - 2013 Tax.

Section 45-41-244.110 - Additional sales and use tax authorized.

(a) This section shall only apply to those areas outside the corporate limits of the Cities of Auburn, Opelika, and Phenix City in Lee County.

(b) As used in this section, state sales and use tax means the tax imposed by the state sales and use tax statutes, including, but not limited to, Sections 40-23-1, 40-23-2, 40-23-3, 40-23-4, 40-23-60, 40-23-61, 40-23-62, and 40-23-63.

(c) Subject to the approval of the majority of the electors voting at a referendum held for such purposes, the Lee County Commission may levy a one percent sales and use tax against gross sales, use, storage, or other consumption subject to the state sales or use taxes levied by subdivision (1) of Section 40-23-2, subdivision (2) of Section 40-23-2, and subsection (a) of Section 40-23-61, outside the corporate limits of the Cities of Auburn, Opelika, and Phenix City. The gross proceeds of all sales and use of products or services which are presently exempt under the state sales and use tax statutes are exempt from the tax authorized by this section.

(d) The tax authorized to be levied by this section shall be collected by the State Department of Revenue or other entity as determined by the county commission at the same time and in the same manner as state sales and use taxes are collected. On or prior to the date the tax is due, each person subject to the tax shall file with the department a report in the form prescribed by the department. The report shall set forth, with respect to all sales and business transactions that are required to be used as a measure of the tax levied, a correct statement of the gross proceeds of all the sales and gross receipts of all business transactions. The report shall also include items of information pertinent to the tax as the department may require. Any person subject to the tax levied by this section may defer reporting credit sales until after their collection, and in the event the person defers reporting them, the person shall thereafter include in each monthly report all credit collections made during the preceding month, and shall pay the tax due at the time of filing the report. All reports filed with the department under this subsection shall be available for inspection by the county commission or its designee.

(e) Each person engaging or continuing in a business subject to any tax levied pursuant to the authority of this section shall add to the sales price or admission fee and collect from the purchaser or the person paying the admission fee the amount due by the taxpayer because of the sale or admission. It shall be unlawful for any person subject to the tax to fail or refuse to add to the sale price or admission fee and to collect from the purchaser or person paying the admission fee the amount required to be added to the sale or admission price. It shall be unlawful for any person subject to the tax authorized to be levied by this section to refund or offer to refund all or any part of the amount collected or to absorb or advertise directly or indirectly the absorption or refund of any portion of the tax.

(f) The tax authorized to be levied by this section shall constitute a debt due Lee County. The tax, together with any interest and penalties, shall constitute and be secured by a lien upon the property of any person from whom the tax is due or who is required to collect the tax. The department shall collect the tax, enforce this section, and have and exercise all rights and remedies that the state or the department has for collection of the state sales and use tax. The department may employ special counsel as is necessary to enforce collection of the tax levied by this section and to enforce this section. The department shall pay special counsel any fees it deems necessary and proper from the proceeds of the tax collected by it for Lee County.

(g) All provisions of the state sales and use tax statutes with respect to the payment, assessment, and collection of the state sales and use tax, making of reports, keeping and preserving records, penalties for failure to pay the tax, promulgating rules with respect to the state sales and use tax, and the administration and enforcement of the state sales and use tax statutes which are not inconsistent with this section shall apply to the tax authorized under this section. The state Commissioner of Revenue and the department shall have and exercise the same powers, duties, and obligations with respect to the tax levied under this section that are imposed on the commissioner and department by the state sales and use tax statutes. All provisions of the state sales and use tax statutes that are made applicable by this section to the tax levied under this section, and to the administration and enforcement of this section, are incorporated by reference and made a part of this section as if fully set forth herein.

(h) The department shall charge Lee County for collecting the tax authorized to be levied under this section in an amount or percentage of total collections as may be agreed upon by the commissioner and the Lee County Commission. The charge shall not exceed five percent of the total amount of the tax collected in the county. The charge may be deducted each month from the gross revenues from the tax before certification of the amount of the proceeds due Lee County for that month. The Commissioner of Revenue shall pay into the State Treasury all amounts collected under this section as the tax is received by the department on or before the first day of each successive month. The commissioner shall certify to the Comptroller the amount collected and paid into the State Treasury for the benefit of Lee County during the month immediately preceding the certification. The Comptroller shall issue a warrant each month payable to the County Treasurer of Lee County in an amount equal to the certified amount which shall be paid into the county general fund to be used as follows:

(1) Fifty percent of the proceeds shall be used to provide funding for a parks and recreation program in the county, including, but not limited to, the purchase of land for parks, construction of recreation facilities, providing support staff and maintenance equipment, and improving access to areas of recreation.

(2) Fifty percent shall be used to provide funding for additional deputy sheriffs with an emphasis on school safety in the county schools.






Division 6 - Tax, Severance.

Section 45-41-245 - Severance tax on rock quarried in county.

(a) The County Commission of Lee County may levy a tax, not to exceed ten cents ($.10) per ton, on each ton or cubic yard of rock quarried in the county.

(b) The proceeds of any tax levied under this section shall be used for county road and bridge repair and maintenance with priority going to roads and bridges in the vicinity of quarries and associated plants.












Article 25 - Utilities.



Article 26 - Zoning and Planning.

Section 45-41-260 - Creation of planning commission.

There is hereby created a planning commission for Lee County which commission shall be appointed as hereinafter provided and shall have responsibilities and duties as are stated herein. The term commission as used herein shall mean the Lee County Planning Commission and the term county commission as used herein shall mean the Lee County Commission or its successors.



Section 45-41-260.01 - Composition of planning commission.

The commission shall be composed of 11 members, each of whom shall be a qualified elector in and an actual resident of Lee County. The Lee County Commission members may appoint two members for their respective district and one member shall be appointed by the chair of the county commission. All members shall be appointed by the Lee County Commission and shall serve at the pleasure of the Lee County Commission. Each member shall serve a term of six years or until a successor is duly appointed and qualified. Prior to taking office each member shall subscribe to an oath as provided by law for the public officials and the same shall be recorded in the office of the Judge of Probate of Lee County. The original members of the commission shall draw lots to determine the period of time each is to serve and the terms of three shall expire two years from the date of the organization of the commission; and the terms of four others shall expire four years from the date of the organization of the commission; and the terms of four others shall expire six years from the date of the organization of the commission. In the event of a vacancy on the commission, the vacancy shall be filled as in the case of the original appointment. All members shall be reimbursed reasonable and necessary expenses incurred and may be paid an expense allowance by the county commission not to exceed actual expenses. Members shall hold no other county office and expenses of members shall be paid from the General Fund of Lee County.



Section 45-41-260.03 - Organization and rules.

The commission shall elect its chair and create and fill such other offices as it may determine. The term of chair shall be for one year, with eligibility for reelection. The commission shall normally hold at least one regular meeting each month. Commission members may not miss more than three meetings or a new member may be appointed in the same manner as the original member. The commission shall adopt bylaws for the transaction of business and shall keep a record of its resolutions and transactions of business, all of which shall be a public record.



Section 45-41-260.04 - Staff and finances.

The county commission may appoint, promote, demote, and remove employees of the commission as it deems necessary. The county commission may also contract with county or city planners, engineers, architects, and other consultants and with any local, state, or federal agency for such services as the commission may require. The county commission may cooperate with and accept funds from federal, state, and local public or semipublic agencies, private individuals, or corporations, and may expend such funds and carry out such cooperative undertakings and contracts for necessary planning studies. The expenditures of the commission, exclusive of gifts, grants, or contract receipts, shall be within the amounts appropriated for the purpose by the county commission.



Section 45-41-260.06 - Purposes to be kept in view.

In the preparation of the master plan and zoning regulations, the commission shall make careful and comprehensive surveys and studies of the present conditions existing within the county with due regard to existing agricultural uses, to land by virtue of its fertility, proximity to water supplies, and other geographical features particularly suited to agricultural uses, to neighboring municipalities, towns, and villages, to the growth of subdivisions, to the general population growth of the county, and make adequate provision for traffic, recreational areas, and industry, and other public requirements. The plan and zoning regulations should be made with the general purpose of guiding and accomplishing a coordinated, adjusted, and harmonious development of the county, which will, in accordance with present and future needs, best promote health, safety, morals, order, convenience, prosperity, and general welfare, as well as efficiency and economy in the process of development, and should promote safety from fire, flood, and other dangers, the healthful and convenient distribution of population, and the wise and efficient expenditure of public funds. The plan and regulations shall be a public record, but its purpose and effect shall be to aid the planning commission in the performance of its duties, including making recommendations to the county governing body and assisting cooperating with other federal, state, and local agencies so as to achieve coordinated, adjusted, and harmonious development.



Section 45-41-260.07 - Election for coverage.

Except where jurisdiction has been obtained by the commission pursuant to Section 45-41-260.02, the master plan and zoning regulations provided by the commission shall not be applicable in any beat of Lee County until the majority of the qualified electors of the beat voting in a special election have signified by their vote that they desire the authority of the commission, its master plan, and the zoning regulations to apply to their beat. The election must be held not less than 90 days nor more than 120 days after a petition seeking the election is filed in the office of the judge of probate. The petition shall be signed by at least 15 percent of the electors who reside within the beat and who own real estate located in the beat. Notice of the election shall be given by three weeks' publication and posting notice in two public places within the beat. The cost of the election shall be paid from the General Fund of Lee County. The ballot shall be so worded as to give the voter the opportunity to vote either Yes or No as to whether the voter wishes the authority of the commission, its master plan, and the zoning regulations to apply to the beat. Only those qualified electors residing outside of the municipal limits and in the unzoned portion of a beat may vote or sign a petition calling for the election in the beat concerned. If a statement to this fact is not on the ballot and the petition, the ballot and petition shall be invalid. Boundaries of the established area approved for zoning by the qualified electors shall not be changed. Any property which is legally zoned as provided herein shall remain zoned and subject to the zoning authority of Lee County and the Lee County Planning Commission even if beat lines are changed to remove the property from the beat in which it was located at the time zoning became effective. Elections for the same beat shall not be held any more often than every 730 days. Notwithstanding the approval at any election of the extension of the authority of the commission and its zoning regulations to the beat, applications for preliminary subdivision plats which substantially comply with subdivision regulations and which were filed and pending prior to the certification by the judge of probate of a petition for a zoning election as provided for herein shall vest in the applicant the right to proceed with the application process before the commission, and upon approval of the preliminary plat, the right to develop and complete the subdivision according to the plat without application of the zoning regulations to the plat; and any successor in interest to the land made the subject of the plat shall have the right to use and develop the land in accordance with the plat and subdivision restrictions without the application of the zoning regulations to the land.



Section 45-41-260.08 - Subdivision regulations.

The commission, with the approval of the county commission, shall adopt a code of regulations applicable to the subdivision of land and plats of subdivisions which, after the adoption of the code of regulations, shall not be accepted for filing and recording in the office of the judge of probate until they have been approved in a manner to be designated by the commission. This section shall apply within the jurisdiction of the commission as specified in Section 45-41-260.02.



Section 45-41-260.09 - Zoning; grant of power.

For the purpose of promoting the health, safety, morals, convenience, order, prosperity, and general welfare of the county, the commission, with the approval of the county commission, may divide the portion of the county within its zoning jurisdiction into districts of the number, shape, and area as may be found best suited to carry out the purposes of this article, and to provide within the districts for standards relating to the use of the land and the types and kinds of structures that may be erected in the districts, and all home remodeling or modification in the districts. The provision shall be made in accordance with a comprehensive plan for the area involved and shall be designed to lessen congestion in the streets and highways; to secure safety from fire, flood, panic, and other dangers; to provide for health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue mixed use of land; to facilitate the adequate provision of transportation, water supply, sewerage, schools, parks, and other public requirements. The provision shall be made with reasonable consideration, among other things, of the character of the land and district and its peculiar suitability for particular uses and with a view of promoting desirable living conditions, sustaining the stability of neighborhoods, protecting property against blight and depreciation, securing economy in governmental expenditures, conserving the value of buildings, and encouraging the most appropriate use of land and buildings and structures throughout the jurisdiction of the commission. For the purpose of providing for the division of the territory into districts, consonant with the conditions provided in this section, the commission may make a single zoning plan for all the territory of the area which lies within its jurisdiction or may make and certify separate and successive zoning plans for parts of the territory which it deems suitable for urban and suburban development or for which other reasons it deems to have appropriate territorial unity for a zoning plan; and correspondingly any zoning regulations enacted by the commission may cover and include the whole territory lying within its jurisdiction or the territory as the commission deems to be an appropriate territorial unit for a zoning plan.



Section 45-41-260.10 - Proposed change in zoning regulations.

After zoning regulations have become applicable to a beat as provided by Section 45-41-260.07, the regulations shall not be changed until the proposed change has been published for three weeks in a newspaper of general circulation within the county together with a notice stating the time and place that the change in regulations will be considered by the commission, and stating further that at such time and place all persons who desire shall have an opportunity to be heard in favor of or in opposition to the change in the zoning regulations. The change must be approved by the commission and the county commission.



Section 45-41-260.11 - Zoning regulations not to be restrictive.

No zoning regulation adopted by the commission and county commission shall change any use to which land is being made at the time the zoning regulations become applicable in any beat.



Section 45-41-260.12 - Remedies.

In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted, or maintained, or any subdivision is established, or land used in violation of this article or of any regulation made under the authority conferred by this article, the county attorney shall initiate any appropriate action or proceeding to prevent the unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance, or subdivision of the land or use of the land to restrain, correct, or abate the violation, or to prevent the occupancy of the building, structure, subdivision, or land or to prevent any illegal act, conduct, business, or misuse in or upon any premises regulated under the authority conferred by this article. If the county attorney is successful in the proceeding, then, all court costs and reasonable attorney fees for time spent by the county attorney shall be assessed against the losing violator.



Section 45-41-260.13 - Exemptions to zoning regulations.

The commission, in appropriate cases and subject to appropriate conditions and safeguards, may make special exceptions to the terms of the zoning regulations in harmony with its general purposes and interests and in accordance with general or specific rules adopted by the commission. Anyone wishing to appeal from an existing zoning regulation may file a written petition stating the basis for the appeal, whereupon the commission shall fix a date for such hearing, giving notice as to the commission may seem appropriate, and on such hearing the commission shall have the following powers:

(1) To hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by the commission or official in the enforcement of this article or any regulation adopted pursuant to this article.

(2) To hear and decide on requests for special exceptions to the term of provisions of the regulations upon which the commission is required to pass.

(3) To authorize upon appeal in special cases a variance from the yard, open space, land use, bulk, and height requirements of the regulation as will not be contrary to the public interest, where, owing to special conditions of the building site or land, a literal enforcement of the provisions of the regulation will result in unnecessary hardship, all in order that the spirit of the regulations shall be observed and substantial justice done.



Section 45-41-260.14 - Appeals.

Any party aggrieved by any final judgment or decision of the commission, within 15 days, may request a review of the record by a five member review board appointed by the Lee County Commission, one member being the county planning director, one member being the county public works director, two members who are experts in related fields of planning, and one public member. This review board may require that the planning commission reconsider its earlier decision. If such reconsideration is ordered, the planning commission may reconsider the previous record and any additional material which the planning commission considers relevant. If upon reconsideration by the planning commission, any party remains aggrieved by any final judgment of the planning commission, any party, within 30 days thereafter, may appeal therefrom to circuit court as provided below. If no review by the five member review board is requested by any party aggrieved by any final judgment or decision of the commission, or reconsideration is not granted by the five member review board, then the aggrieved party, within 30 days thereafter, may appeal therefrom. The appeal shall specify the judgment or decision from which the appeal is taken and shall rest upon the contention that the zoning regulations or subdivision regulations in question are unreasonable, discriminatory, unconstitutional, or otherwise invalid, and the appeal shall be filed with and addressed to the circuit court having jurisdiction within the county where the affected property of the aggrieved party is located. In case of an appeal, the commission shall cause a transcript of the proceedings in the case to be certified to the court to which the appeal is taken.









Chapter 41A - LEE COUNTY MUNICIPALITIES.

Article 1 - Auburn.

Part 1 - Downtown Development Authority.

Section 45-41A-10 - Legislative intent.

The revitalization and redevelopment of the central business district of the City of Auburn develops and promotes for the public good and general welfare trade, commerce, industry, general business, and employment opportunities and promotes the general welfare of the city and state by creating a climate favorable to the location of new industry, trade, and commerce, and the development of existing industry, trade, and commerce. Revitalization and redevelopment of such central business district by financing projects under this part shall develop and promote for the public good and general welfare trade, commerce, industry, general business, and employment opportunities and shall promote the general welfare of the city and state. It is therefore in the public interest and is vital to the public welfare of the people of Auburn and of Alabama, and it is hereby declared to be the public purpose of this part, to so revitalize and redevelop the central business district of the City of Auburn.



Section 45-41A-10.01 - Definitions.

The following words and phrases used in this part, and others evidently intended as the equivalent thereof shall in the absence of clear implication herein otherwise, be given the following respective interpretations herein:

(1) APPLICANT. A natural person who files a written application with the governing body of the city in accordance with Section 45-41A-10.03.

(2) AUTHORITY. The Auburn Downtown Redevelopment Authority, a public corporation organized pursuant to this part.

(3) AUTHORIZING RESOLUTION. A resolution adopted by the governing body of the city in accordance with Section 45-41A-10.03, that authorizes the incorporation of the authority.

(4) BOARD. The board of directors of the authority.

(5) BONDS. Bonds, notes, and certificates representing an obligation to pay money.

(6) CITY. The City of Auburn, Alabama.

(7) DIRECTOR. A member of the board of the authority.

(8) DOWNTOWN DEVELOPMENT AREA. The central business district of the city as described in subsection (b) of Section 45-41A-10.08.

(9) GOVERNING BODY. With respect to the city, its city council, board of commissioners, or other like governing body.

(10) INCORPORATORS. The persons forming a public corporation organized pursuant to this part.

(11) PERSON. Unless limited to a natural person by the context in which it is used, includes a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state, or of a county or municipality.

(12) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments thereto, the bylaws and the minutes of the proceedings of the board of the authority are kept.

(13) PROJECT. Interest in land, buildings, structures, facilities, or other improvements located or to be located within the downtown development area, and any fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of the development of trade, commerce, industry, general business, and employment opportunities in the downtown development area. A project may be for any industrial, commercial, business, office, parking, and utility uses. Residential and mixed uses thereof (including without limitation homes, apartments, townhouses, condominiums, hotels, or motels) may be included within a project provided that a significant portion of the project includes commercial usage. It is the intent that the residential portion of any project shall be subordinate to the commercial portion of the project as the public goal of the authority is the development of trade, commerce, industry, and employment opportunities in the downtown development area. Other uses, not expressly identified above, may occur provided that a majority of the members of the authority determine, by a resolution duly adopted, that the project and such use thereof would further the public purpose of this part.

(14) STATE. The State of Alabama.



Section 45-41A-10.02 - Use of particular terms and phrases.

(a) The following provisions shall be applied wherever appropriate herein: Herein, hereby, hereunder, hereof, and other equivalent words refer to this part as an entirety and not solely to the particular section or portion thereof in which any such word is used.

(b) The definitions set forth in Section 45-41A-10.01 shall be deemed to include both singular and plural and to cover all genders.



Section 45-41A-10.03 - Application; authorization of incorporation.

(a) The authority may be organized pursuant to this part. In order to incorporate such a public corporation, any number of natural persons not less than three, who are duly qualified electors of the city, shall first file a written application with the governing body of the city, which application shall:

(1) Contain a statement that the applicants propose to incorporate the authority pursuant to this part.

(2) State the proposed location of the principal office of the authority, which shall be within the corporate limits of the city.

(3) State that each of the applicants is a duly qualified elector of the city.

(4) Request that the governing body of the city adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 45-41A-10.04.(b) Every such application shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate. As promptly as may be practicable after the filing of the application with it in accordance with this section, the governing body of the city shall review the contents of the application, and shall adopt a resolution either denying the application or declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 45-41A-10.04. The governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon the application is taken.



Section 45-41A-10.04 - Incorporation procedures; contents and execution of certificate.

(a) Within 40 days following the adoption of the authorizing resolution, the applicants shall proceed to incorporate the authority by filing for record in the office of the Judge of Probate of Lee County a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided.

(b) The certificate of incorporation of the authority shall state all of the following:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the city.

(2) The name of the authority which shall be the Auburn Downtown Redevelopment Authority.

(3) The period for the duration of the authority, if the duration is to be perpetual, subject to Section 45-41A-10.19 that fact shall be stated.

(4) The name of the city together with the date on which the governing body thereof adopted the authorizing resolution.

(5) The location of the principal office of the authority, which shall be within the corporate limits of the city.

(6) That the authority is organized pursuant to this part.

(7) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this part or with the laws of the state.

(c) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it a copy of the application as filed with the governing body of the city in accordance with Section 45-41A-10.03, and a certified copy of the authorizing resolution adopted by the governing body of the city. Upon the filing for record of the certificate of incorporation and the documents required by the preceding sentence to be attached thereto, the authority shall come into existence and shall constitute a public corporation under the name set forth in the certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 45-41A-10.05 - Amendments to certificate of incorporation.

(a) The certificate of incorporation of the authority incorporated under this part may at any time and from time to time be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include any matters which might have been included in the original certificate of incorporation. After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chair of the board and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the city, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the resolution adopted by the board proposing the amendment to the certificate of incorporation, together with such documents in support of the application as the chair may consider appropriate. As promptly as may be practicable after the filing of the application with the governing body of the city pursuant to the foregoing provisions of this section, that governing body shall review the application and shall adopt a resolution either denying the application or authorizing the proposed amendment. Such governing body shall also cause a copy of the application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken.

(b) Within 40 days following the adoption by the governing body of the city of a resolution approving the proposed amendment the chair of the board of the authority and the secretary of the authority shall sign, and file for record in the office of the Judge of Probate of Lee County, a certificate in the name of and in behalf of the authority under its seal reciting the adoption of the respective resolutions by the board and by the governing body and setting forth the proposed amendment. The judge of probate for such county shall thereupon record such certificate in an appropriate book in his or her office. When such certificate has been so filed and recorded, such amendment shall become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of the authority shall be amended except in the manner provided in this section.



Section 45-41A-10.06 - Board of Directors.

(a) Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of seven directors who shall be elected by the governing body of the city. The board shall consist of at least one each of the following qualified persons:

(1) A licensed and practicing attorney.

(2) A registered surveyor or practicing civil engineer.

(3) A licensed and practicing accountant.

(4) Three persons conducting day-to-day services, or property owners within the downtown development area.

(5) One at large director residing within the corporate limits of the City of Auburn.

(b) The board shall be appointed for staggered terms as hereinafter provided.

The governing body of the city shall specify for which term each director is elected. The initial term of office of two directors shall be two years each.

The initial term of office of two directors shall be four years each. The initial term of office of three directors shall be six years. Thereafter, the term of office of each such director shall be six years. If at the expiration of any term of office of any director, a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his or her successor shall be elected. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the city. No officer or employee of the state or of any county or municipality, during his or her tenure as such officer, shall be eligible to serve as a director.

Each director shall be a duly qualified elector of the city. Directors shall be eligible for reelection. Each director shall be reimbursed for expenses actually incurred by him or her in and about the performance of his or her duties. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama of 1901 and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 45-41A-10.07 - Officers of the authority.

The officers of the authority shall consist of a chair, vice chair, secretary, treasurer, and such other officers as its board shall deem necessary or appropriate. The offices of secretary and treasurer may, but need not, be held by the same person. The chair and vice chair of the authority shall be elected by the board from the membership thereof; the secretary, the treasurer, and any other officers of the authority may, but need not, be members of the board and shall also be elected by the board. The chair, vice chair, secretary, and treasurer of the authority shall also be the chair, vice chair, secretary, and treasurer of the board respectively. Prior to receipt by the authority of any tax revenues from the city, any county, state, or federal governments, the treasurer of the authority shall provide evidence to the governmental entity from which the funds are to be received of procurement of a fidelity bond in an amount equal to or greater than the amount of tax funds to be received and that the company issuing the bond is qualified to issue fidelity bonds in the State of Alabama.



Section 45-41A-10.08 - Powers of authority.

(a) The authority shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time (which may be perpetuity, subject to Section 45-41A-10.19) specified in its certificate of incorporation.

(2) To sue and be sued in its own name and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise and to refinance existing indebtedness on, improve, maintain, equip, and furnish one or more projects, including all real and personal properties which the board of the authority may deem necessary in connection therewith, regardless of whether or not any such projects shall then be in existence.

(6) To lease to others any or all of its projects and to charge and collect rent therefor, and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof.

(7) To sell, exchange, donate, or convey and to grant options to any lessee to acquire any of its projects and any or all of its properties whenever its board shall find any such action to be in furtherance of the purposes for which the authority was organized.

(8) To issue its bonds for the purpose of carrying out any of its powers.

(9) To mortgage and pledge any or all of its projects or any part or parts thereof, as security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof.

(10) To execute and deliver, in accordance with this section and Section 45-41A-10.09, mortgages and deeds of trust indentures, or either.

(11) To finance (by loan, grant, lease, or otherwise), construct, erect, assemble, purchase, acquire, own, repair, remodel, renovate, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage projects and to pay the cost of any project from the proceeds of bonds, or any other funds of the authority, or from any contributions or loans by persons, corporations, partnerships (limited or general) or other entities, all of which the authority is hereby authorized to receive and accept and use.

(12) To issue and use the proceeds thereof for the purpose of paying, or loaning the proceeds thereof to pay all or any part of the cost of any project and otherwise to further or carry out the public purpose of the authority and to pay all costs of the authority incident to, or necessary and appropriate to, furthering or carrying out such purpose.

(13) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, public or private, for loans, grants, guarantees, or other financial assistance in furtherance of the authority’s public purpose and to accept and use the same upon such terms and conditions as are prescribed by such federal, state, county, or municipal government or agency or other source.

(14) To enter into agreements with the federal government or any agency thereof to use the facilities or the services of the federal government of any agency thereof in order to further or carry out the public purposes of the authority.

(15) To contract for any period with the State of Alabama, state institutions or any city, town, municipality, or county of the state for the use by the authority of any facilities or services of the state or any such state institution, city, town, municipality, or county, or for the use by any state institution or any city, town, municipality, or county of any facilities or services of the authority, provided such contracts shall deal with such activities and transactions as the authority and any such political subdivision with which the authority contracts are by law authorized to undertake.

(16) To extend credit or to make loans to any person, corporation, partnership (limited or general), or other entity for the costs of any project or any part of the costs of any project, which credit or loans may be evidenced or secured by loan agreements, notes, mortgages, deed to secure debt, trust deeds, security agreements, assignments, or such other instruments, or by rentals, revenues, fees, or charges, upon such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds, and, in the exercise of powers granted hereby in connection with any project, the authority shall have the right and power to require the inclusion in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument of such provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of a project, and such other terms and conditions, as the authority may deem necessary or desirable.

(17) To acquire, accept, or retain equitable interests, security interests, or other interests in any real property, personal property, or fixtures by loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any monies loaned or credit extended by the authority.

(18) To appoint, employ, contract with, and provide for the compensation of, such officers, employees, and agents including, but without limitation to, engineers, attorneys, contractors, consultants, and fiscal advisors, as the board shall deem necessary for the conduct of the business of the authority.

(19) To provide for such insurance as the board may deem advisable.

(20) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder.

(21) To require payments in lieu of taxes to be made by the lessee of the project to either the authority or the city.

(22) To receive and use the proceeds of any tax levied by a municipal corporation to pay the costs of any project or for any other purpose for which the authority may use its own funds pursuant to this part.

(23) To encourage and promote the improvement and revitalization of the downtown development area and to make, contract for, or otherwise cause to be made long-range plans or proposals for the downtown development area in cooperation with the city or Lee County.

(24) To exercise any power granted by the laws of the State of Alabama to public or private corporations which is not in conflict with the public purpose of the authority.

(25) To do all things necessary or convenient to carry out the powers conferred by this part.

(b) All projects of the authority shall be located wholly within the corporate limits of the city and shall be in the downtown development area, which shall include the following area:

Beginning at the intersection of the centerline of South College Street and East Thach Avenue then running easterly along the centerline of East Thach Avenue until intersection with the centerline of Armstrong Street then proceeding in a northerly direction along the Urban Core boundary, established by the City of Auburn Zoning Ordinance dated November 20, 1984, to the centerline of East Magnolia Avenue, then easterly along the centerline of East Magnolia Avenue until the intersection of the centerline of East Magnolia Avenue with the centerline of South Ross Street, then northerly along the centerline of South Ross Street, continuing on the centerline of North Ross Street until the intersection of the centerline of North Ross Street with the Western Kentucky Railroad Line, then running westerly along the Western Kentucky Railroad Line to the intersection of the northwestern boundary of the established Urban Core, then southerly following the established Urban Core boundary until meeting the centerline of West Glenn Avenue, then proceeding westerly along the centerline of West Glenn Avenue until intersection with the centerline of Toomer Street, then proceeding southerly along the centerline of Toomer Street until intersection with the centerline of West Magnolia Avenue, then proceeding easterly along the centerline of West Magnolia Avenue, then proceeding easterly along the centerline of West Magnolia Avenue until intersection with the centerline of South College Street, then proceeding southerly along the centerline of South College Street until the intersection of the centerline of South College Street with the centerline of East Thach Avenue.



Section 45-41A-10.09 - Boards of the authority.

(a) All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the board of its projects or of any thereof as may be designated in the proceedings of the board under which the bonds shall be authorized to be issued.

(b)(1) The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the same may be payable and may be secured by a mortgage and deed of trust or trust indenture conveying as security for such bonds all or any part of the property of the authority from which the revenues or receipts so pledged may be derived.

(2) The resolution under which the bonds are authorized to be issued and any such mortgage and deed of trust or trust indenture may contain any agreements and provisions respecting the operation, maintenance, and insurance of the property covered by the mortgage and deed of trust or trust indenture, the use of the revenues, and receipts subject to such mortgage and deed of trust or trust indenture, the creation and maintenance of special funds from such revenues and receipts, the rights, duties, and remedies of the parties to any such instrument and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the board shall deem advisable and which are not in conflict with this part. Each pledge, agreement, mortgage, and deed of trust or trust indenture made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

(3) In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust or trust indenture executed as security therefor, the rights of any holder of the bonds may be enforced by mandamus, the appointment of a receiver, or either of these remedies, and foreclosure of such mortgage and deed of trust or trust indenture, if provided for in the instrument, may be had.

(c) All bonds issued by the authority shall be signed by the chair of its board and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chair of its board; provided, that a facsimile of the signature on one, but not both, of the officers may be printed or otherwise reproduced on any such bonds in lieu of his or her manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chair of the board may be printed or otherwise reproduced on any such interest coupons in lieu of his or her manually signing the same.

(d) Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The authority may pay all expenses, premiums, and commissions in connection with any financing done by it. All bonds, except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(e) All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt to the state or of any county or of the city; provided that this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of its revenues and receipts of the authority specified in the proceedings authorizing those bonds.

(f) Bonds of the authority are hereby made legal investments for executors, administrators, trustees, and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary’s authority, and for savings banks and insurance companies organized under the laws of the state.



Section 45-41A-10.10 - Proceeds from sale of bonds.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the use of bond proceeds to establish reserve funds as security for the payment of the principal of (and premium, if any) and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expense may include, but shall not be limited to, the fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds, and except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.



Section 45-41A-10.11 - Refunding bonds.

(a) Any bonds issued by the authority may from time to time be refunded by the issuance, by sale or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any such refunding bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board.

(b) Any refunding bonds issued by the authority shall be issued and may be secured in accordance with Section 45-41A-10.09.



Section 45-41A-10.12 - Notice of bond resolution.

Upon the adoption by the board of the authority of any resolution providing for the issuance of bonds, such authority, in its discretion, may cause to be published once a week for two consecutive weeks, in a newspaper published or having a general circulation in the city, a notice in substantially the following form (the blanks being properly filled in) at the end of which shall be printed the name and title of either the chair or secretary of such authority: "The Auburn Downtown Redevelopment Authority, a public corporation organized and existing under the laws of the State of Alabama (the 'Authority'), after notice published on the ______ day of ______, 20__ , in ______, a newspaper of general circulation in the City of Auburn, Alabama, held a public hearing on the ______ day of ______, 20__ , regarding its proposed issuance of $_____ principal amount of bonds of the Authority for purposes authorized in the act of the Legislature of Alabama under which the Authority was organized. After careful consideration, the Authority has authorized the issuance of its $ industrial development revenue bond or note ( ______ Project) for the purpose of financing the construction, renovation and equipping of a facility located or to be located at ___________, Auburn, Alabama. Any action or proceeding questioning the validity of the said bond or note, or the pledge and the mortgage and deed of trust or trust indenture to secure the same, or the proceedings authorizing the same, must be commenced within thirty (30) days after the first publication of this notice." A newspaper shall be deemed to be published in the city, within the meaning of this section, if its principal editorial office is located in the city. Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in the notice or to contest the validity of any such bonds, or the validity of any pledge and mortgage and deed of trust or trust indenture made therefor, shall be commenced within 30 days after the first publication of such notice. After the expiration of the period no right of action or defense questioning or attaching the validity of the proceedings or of the bonds or the pledge or mortgage and deed of trust or trust indenture shall be asserted, nor shall the

validity of the proceedings, bonds, pledge, mortgage, and deed of trust or trust indenture be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 45-41A-10.13 - Exemption from taxation.

The authority formed under this part the property and income of the authority (whether used by it or leased to others), all bonds issued by the authority, the income from such bonds or from any other sources, the interest and other profits from such bonds enuring to and received by the holders thereof, conveyances by and to the authority shall be exempt from all taxation in the state. The authority shall not be obligated to pay any fees, taxes, or costs to the Judge of Probate of Lee County in connection with its incorporation or with any amendment to its certificate of incorporation or otherwise or to any judge of probate of any county in connection with the recording by it of any document or otherwise, the authority being hereby exempted from the payment of any such fees, taxes, and costs. No license or excise tax may be imposed by any authority with respect to the privilege of engaging in any of the activities authorized by this part, provided, however, that nothing contained in this section shall be construed to exempt the property of the authority from any ad valorem taxes levied by the State of Alabama or exempt the authority from sales and use taxes levied by the state but this proviso shall only apply to such taxes levied by the state and shall not apply to such taxes levied by any county, municipality, or other political subdivision.



Section 45-41A-10.14 - Liability of city.

The city shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the city, within the meaning of any constitutional or statutory provision whatsoever.



Section 45-41A-10.15 - Exemption from usury and interest laws.

The authority shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, Chapter 8 of Title 8 as it may at any time be amended.



Section 45-41A-10.16 - Exemption from competitive bid laws.

The authority and all contracts made by it shall be exempt from the laws of the State of Alabama requiring competitive bids for any contract to be entered into by municipalities or public corporations authorized by them, including, but without limitation to, Article 3, commencing with Section 41-16-50, of Chapter 16 of Title 41, as it may at any time be amended.



Section 45-41A-10.17 - Freedom of the authority from state supervision and control.

This part is intended to aid the state through the furtherance of the purposes of the part by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this part, no proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certification of incorporation, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture, or the exercise of any other of its powers by the authority. Neither a public hearing nor the consent of the State Department of Finance shall be prerequisite to the issuance of bonds by the authority. The authority shall hold a public hearing before approving or obligating the expenditure of any tax revenues received by the authority from the city, any county, the state, or federal governments. Such notice shall be advertised in a newspaper of general circulation in Lee County, Alabama, and the notice shall be published not less seven days prior to the hearing.



Section 45-41A-10.18 - Earnings of the authority.

The authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual firm or corporation, except that in the event a board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the city.



Section 45-41A-10.19 - Dissolution of corporation.

At any time when the authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record of a certified copy of the resolution in the office of the Judge of Probate of Lee County, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to the city.



Section 45-41A-10.20 - Existence of authority to prevent subsequent incorporation.

The existence of the authority incorporated under this part shall prevent the subsequent incorporation hereunder of another authority pursuant to authority granted by this part.



Section 45-41A-10.21 - Loans, sales, grants, etc., of money, property, etc., to the authority by the counties, municipalities, etc.

For the purpose of effecting the revitalization and redevelopment of the central business district of the city, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state, upon such terms and with or without consideration, may, as it may determine:

(1) Lend or donate money to or perform services for the benefit of the authority.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, any interest therein, and any franchise.

(3) Do any and all things, whether or not specifically authorized in this part and not otherwise prohibited by law, that are necessary or convenient in connection with aiding and cooperating with the authority in its efforts to revitalize and redevelop the central business district of the city.



Section 45-41A-10.22 - Provisions cumulative.

The provisions of this part are cumulative and shall not be deemed to repeat existing laws, except to the extent such laws are clearly inconsistent with this part.






Part 2 - Taxation.

Section 45-41A-11 - Ad valorem taxation for educational purposes.

The following words and phrases shall have the following meanings:

(1) AMENDMENT 8. That amendment to the Constitution that was proposed by Act 650, 1919 Regular Session.

(2) AMENDMENT 373. That amendment to the Constitution that was proposed by Act 6, 1978 Second Special Session.

(3) CITY. Auburn, Alabama.

(4) CONSTITUTION. The Constitution of Alabama of 1901.

(5) COUNCIL. Auburn City Council.

(6) SPECIAL SCHOOL TAX. The special ad valorem tax for the support and furtherance of education authorized in Amendment 8 and elections held in the city on May 24, 1948, June 18, 1956, May 25, 1965, and November 4, 1986, and levied and collected on taxable property in the city.

(b) The city presently levies and collects the special school tax at a rate of fifty cents ($.50) on each one hundred dollars ($100) (5 mills on each dollar) of assessed value pursuant to Amendment 8. Pursuant to a resolution adopted by the council in accordance with Amendment 373, the city proposes to increase the rate at which it may levy and collect the special school tax to a maximum rate, for any tax year, which is equal to one dollar ten cents ($1.10) on each one hundred dollars ($100) (11 mills on each dollar) of assessed value, upon July 26, 1995.

(c) Pursuant to subsection (f) of Amendment 373 and a resolution adopted by the council after a public hearing, the council may increase the rate at which the city levies and collects the special school tax to a maximum rate, for any tax year, which is equal to one dollar ten cents ($1.10) on each one hundred dollars ($100) (11 mills on each dollar) of assessed value.

(d) The increase in the rate at which the special school tax may be levied and collected pursuant to this section is subject to the approval of a majority of the qualified electors residing in the city who vote on the proposed increase at a special election called and held for such purpose pursuant to subsection (f) of Amendment 373.









Article 2 - Loachapoka.



Article 3 - Notasulga.



Article 4 - Opelika.

Part 1 - Downtown Development Authority.

Section 45-41A-40.01 - Definitions.

The following words and phrases used in this part, and others evidently intended as the equivalent thereof, in the absence of clear implication herein otherwise, shall be given the following respective interpretations herein:

(1) APPLICANT. A natural person who files a written application with the governing body of the city in accordance with Section 45-41A-40.03.

(2) AUTHORITY. The Opelika Downtown Redevelopment Authority, a public corporation organized pursuant to this part.

(3) AUTHORIZING RESOLUTION. A resolution adopted by the governing body of the city in accordance with Section 45-41A-40.03, that authorizes the corporation of the authority.

(4) BOARD. The board of directors of the authority.

(5) BONDS. Shall include bonds, notes, and certificates representing an obligation to pay money.

(6) CITY. The City of Opelika, Alabama.

(7) DIRECTOR. A member of the board of the authority.

(8) DOWNTOWN DEVELOPMENT AREA. The central business district of the city as described in subsection (b) of Section 45-41A-40.08.

(9) GOVERNING BODY. With respect to the city, its city council, board of commissioners, or other like governing body.

(10) INCORPORATORS. The persons forming a public corporation organized pursuant to this part.

(11) PERSON. Unless limited to a natural person by the context in which it is used, includes a public or private corporation, a municipality, a county, or an agency, department, or instrumentality of the state, or of a county or municipality.

(12) PRINCIPAL OFFICE. The place at which the certificate of incorporation and amendments thereto, the bylaws and the minutes of the proceedings of the board of the authority are kept.

(13) PROJECT. Interests in land, buildings, structures, facilities, or other improvements located or to be located within the downtown development area, and any fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of the development of trade, commerce, industry, and employment opportunities in the downtown development area. A project may be for any industrial, commercial, business, office, parking, utility, residential (including without limitation homes, apartments, townhouses, condominiums, hotels and motels), or other use, provided that a majority of the members of the authority determine, by a resolution duly adopted, that the project and such use thereof would further the public purpose of this part.

(14) STATE. The State of Alabama.



Section 45-41A-40.02 - Use of particular terms and phrases.

The following provisions shall be applied wherever appropriate herein:

(1) Herein, hereby, hereunder, hereof, and other equivalent words refer to this part as an entirety and not solely to the particular section or portion thereof in which any such word is used.

(2) The definitions set forth in Section 45-41A-40.01 shall be deemed to include both singular and plural and to cover all genders.



Section 45-41A-40.03 - Application; authorization of incorporation.

(a) The authority may be organized pursuant to this part. In order to incorporate such a public corporation, any number of natural persons, not less than three, who are duly qualified electors of the city, shall first file a written application with the governing body of the city, which application shall do all of the following:

(1) Contain a statement that the applicants propose to incorporate the authority pursuant to this part.

(2) State the proposed location of the principal office of the authority, which shall be within the corporate limits of the city.

(3) State that each of the applicants is a duly qualified elector of the city.

(4) Request that the governing body of the city adopt a resolution declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 45-41A-40.04

(b) Each application shall be accompanied by such supporting documents or evidence as the applicants may consider appropriate. As promptly as may be practicable after the filing of the application with it in accordance with this section, the governing body of the city shall review the contents of the application, and shall adopt a resolution either denying the application or declaring that it is wise, expedient, and necessary that the proposed authority be formed and authorizing the applicants to proceed to form the proposed authority by the filing for record of a certificate of incorporation in accordance with Section 45-41A-40.04. The governing body with which the application is filed shall also cause a copy of the application to be spread upon or otherwise made a part of the minutes of the meeting of such governing body at which final action upon the application is taken.



Section 45-41A-40.04 - Incorporation procedures; contents and execution of certificate.

(a) Within 40 days following the adoption of the authorizing resolution the applicants shall proceed to incorporate the authority by filing for record in the office of the Judge of Probate of Lee County a certificate of incorporation which shall comply in form and substance with the requirements of this section and which shall be in the form and executed in the manner herein provided.

(b) The certificate of incorporation of the authority shall state all of the following:

(1) The names of the persons forming the authority, and that each of them is a duly qualified elector of the city.

(2) The name of the authority, which shall be the Opelika Downtown Redevelopment Authority.

(3) The period for the duration of the authority (if the duration is to be perpetual, subject to Section 45-41A-40.19, that fact shall be stated).

(4) The name of the city together with the date on which the governing body thereof adopted the authorizing resolution.

(5) The location of the principal office of the authority, which shall be within the corporate limits of the city.

(6) That the authority is organized pursuant to this part.

(7) Any other matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with this part or with the laws of the state.

(b) The certificate of incorporation shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgments to deeds. When the certificate of incorporation is filed for record, there shall be attached to it a copy of the application as filed with the governing body of the city in accordance with Section 45-41A-40.03, and a certified copy of the authorizing resolution adopted by the governing body of the city. Upon the filing for record of the certificate of incorporation and the authority shall come into existence and shall constitute a public corporation under the name set forth in said certificate of incorporation. The judge of probate shall thereupon send a notice to the Secretary of State that the certificate of incorporation of the authority has been filed for record.



Section 45-41A-40.05 - Amendments to certificate of incorporation.

(a) The certificate of incorporation of the authority incorporated under this part may at any time and from time to time be amended in the manner provided in this section. The board shall first adopt a resolution proposing an amendment to the certificate of incorporation which shall be set forth in full in the resolution and which amendment may include any matters which might have been included in the original certificate of incorporation.

(b) After the adoption by the board of a resolution proposing an amendment to the certificate of incorporation of the authority, the chair of the board and the secretary of the authority shall sign and file a written application in the name of and on behalf of the authority, under its seal, with the governing body of the city, requesting such governing body to adopt a resolution approving the proposed amendment, and accompanied by a certified copy of the resolution adopted by the board proposing the amendment to the certificate of incorporation, together with such documents in support of the application as the chair may consider appropriate. As promptly as may be practicable after the filing of the application with the governing body of the city pursuant to this section, that governing body shall review the application and proposed amendment. Such governing body shall also cause a copy of the application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken.

(c) Within 40 days following the adoption by the governing body of the city of a resolution approving the proposed amendment the chair of the board of the authority and the secretary of the authority shall sign, and file for record in the office of the Judge of Probate of Lee County a certificate in the name of and in behalf of the authority under its seal reciting the adoption of the respective resolutions by the board and by the governing body and setting forth the proposed amendment. The judge of probate for the county shall thereupon record such certificate in an appropriate book in his or her office. When such certificate has been so filed and recorded, such amendment shall become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation of the authority shall be amended except in the manner provided in this section.



Section 45-41A-40.06 - Board of directors.

Each authority shall be governed by a board of directors. All powers of the authority shall be exercised by the board or pursuant to its authorization. The board shall consist of seven directors who shall be elected by the governing body of the city for staggered terms as hereinafter provided. The governing body of the city shall specify for which term each director is elected. The initial term of office of two directors shall be two years each. The initial term of office of two directors shall be four years each. The initial term of office of three directors shall be six years each. Thereafter, the term of office of each director shall be six years. If at the expiration of any term of office of any director, a successor thereto shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until his or her successor shall be so elected. If at any time there should be a vacancy on the board, a successor director to serve for the unexpired term applicable to such vacancy shall be elected by the governing body of the city. No officer or employee of the state or of any county or municipality, during his or her tenure as such officer, shall be eligible to serve as a director. Each director shall be a duly qualified elector of the city. Directors shall be eligible for reelection. Each director shall be reimbursed for expenses actually incurred by him or her in and about the performance of his or her duties. Any director of the authority may be impeached and removed from office in the same manner and on the same grounds provided in Section 175 of the Constitution of Alabama and the general laws of the state for impeachment and removal of the officers mentioned in Section 175.



Section 45-41A-40.07 - Officers of the authority.

The officers of the authority shall consist of a chair, vice chair, secretary, treasurer, and such other officers as the board shall deem necessary or appropriate. The offices of secretary and treasurer may, but need not, be held by the same person. The chair and vice chair of the authority shall be elected by the board from the membership thereof; the secretary, the treasurer, and any other officers of the authority may, but need not, be members of the board and shall also be elected by the board. The chair, vice chair, secretary, and treasurer of the authority shall also be the chair, vice chair, secretary, and treasurer of the board, respectively. Prior to receipt by the authority of any tax revenues from the city, any county, state, or federal governments, the treasurer of the authority shall provide evidence to the governmental entity from which the funds are to be received of procurement of a fidelity bond in an amount equal to or greater than the amount of tax funds to be received and that the company issuing the bond is qualified to issue fidelity bonds in the State of Alabama.



Section 45-41A-40.08 - Powers of the authority.

(a) The authority shall have all of the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(1) To have succession by its corporate name for the duration of time which may be perpetuity, subject to Section 45-41A-40.19, specified in its certificate of incorporation.

(2) To sue and be sued in its own name and to prosecute and defend civil actions in any court having jurisdiction of the subject matter and of the parties.

(3) To adopt and make use of a corporate seal and to alter the same at pleasure.

(4) To adopt and alter bylaws for the regulation and conduct of its affairs and business.

(5) To acquire, whether by purchase, construction, exchange, gift, lease, or otherwise and to refinance existing indebtedness on, improve, maintain, equip, and furnish one or more projects, including all real and personal properties which the board of the authority may deem necessary in connection therewith, regardless of whether or not any such projects shall then be in existence.

(6) To lease to others any or all of its projects and to charge and collect rent therefor, and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof.

(7) To sell, exchange, donate, or convey and to grant options to any lessee to acquire any of its projects and any or all of its properties whenever its board shall find any such action to be in furtherance of the purposes for which the authority was organized.

(8) To issue its bonds for the purpose of carrying out any of its powers.

(9) To mortgage and pledge any or all of its projects or any part or parts thereof, as security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any thereof.

(10) To execute and deliver, in accordance with this section and Section 45-41A-40.09, mortgages and deeds of trust and trust indentures, or either.

(11) To finance by loan, grant, lease, or otherwise, construct, erect, assemble, purchase, acquire, own, repair, remodel, renovate, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage projects and to pay the cost of any project from the proceeds of bonds, or any other funds of the authority, or from any contributions or loans by persons, corporations, partnerships (limited or general) or other entities, all of which the authority is hereby authorized to receive and accept and use.

(12) To issue and use the proceeds thereof for the purpose of paying, or loaning the proceeds thereof to pay all or any part of the cost of any project and otherwise to further or carry out the public purpose of the authority and to pay all costs of the authority incident to, or necessary and appropriate to, furthering or carrying out such purpose.

(13) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, public or private, for loans, grants, guarantees, or other financial assistance in furtherance of the authority's public purpose and to accept and use the same upon such terms and conditions as are prescribed by such federal, state, county, or municipal government or agency or other source.

(14) To enter into agreements with the federal government or any agency thereof to use the facilities or the services of the federal government or any agency thereof in order to further or carry out the public purposes of the authority.

(15) To contract for any period with the State of Alabama, state institutions or any city, town, municipality, or county of the state for the use by the authority of any facilities or services of the state or any such state institution, city, town, municipality, or county, or for the use by any state institution or any city, town, municipality, or county of any facilities or services of the authority, provided such contracts shall deal with such activities and transactions as the authority and any such political subdivision with which the authority contracts are by law authorized to undertake.

(16) To extend credit or make loans to any person, corporation, partnership (limited or general), or other entity for the costs of any project or any part of the costs of any project, which credit or loans may be evidenced or secured by loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, or such other instruments, or by rentals, revenues, fees, or charges, upon such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds, and, in the exercise of powers granted hereby in connection with any project, the authority shall have the right and power to require the inclusion in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument of such provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance and financing of a project, and such other terms and conditions, as the authority may deem necessary or desirable.

(17) To acquire, accept, or retain equitable interests, security interests, or other interests in any real property, personal property, or fixtures by loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any monies loaned or credit extended by the authority.

(18) To appoint, employ, contract with, and provide for the compensation of, such officers, employees, and agents, including but without limitation to engineers, attorneys, contractors, consultants, and fiscal advisors, as the board shall deem necessary for the conduct of the business of the authority.

(19) To provide for such insurance as the board may deem advisable.

(20) To make, enter into, and execute such contracts, agreements, leases, and other instruments and to take such other actions as may be necessary or convenient to accomplish any purpose for which the authority was organized or to exercise any power expressly granted hereunder.

(21) To require payments in lieu of taxes to be made by the lessee of the project to either the authority or the city.

(22) To receive and use the proceeds of any tax levied by a municipal corporation to pay the costs of any project or for any other purpose for which the authority may use its own funds pursuant to this part.

(23) To encourage and promote the improvement and revitalization of the downtown development area and to make, contract for, or otherwise cause to be made long-range plans or proposals for the downtown development area in cooperation with the city or Lee County.

(24) To exercise any power granted by the laws of the State of Alabama to public or private corporations which is not in conflict with the public purpose of the authority.

(25) To do all things necessary or convenient to carry out the powers conferred by this part.

(b) All projects of the authority shall be located wholly within the corporate limits of the city and shall be in the downtown development area, which shall include the following area:

All land lying within the following described boundary: Beginning at the intersection of the centerline of North 6th Street and the centerline of 2nd Avenue, then run southwesterly along the centerline of 2nd Avenue to the centerline of North 11th Street; run southeasterly along the centerline of North 11th Street to the centerline of 1st Avenue, then northeasterly along the centerline of 1st Avenue to the centerline of North 10th Street; then southeasterly along the centerline of 10th Street to the intersection of the centerlines of South 10th Street and Geneva Street, then northerly along the centerline of Geneva Street to the centerline of Torbert Bld.; then easterly along the centerline of Torbert Bld. to the centerline of South 6th Street, then northwesterly along the centerline of 6th Street to the centerline of 2nd Avenue, which is the point of beginning of the property described herein.



Section 45-41A-40.09 - Bonds of the authority.

(a) Source of payment. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing or sale by the board of its projects or of any thereof as may be designated in the proceedings of the board under which the bonds shall be authorized to be issued.

(b) Pledge of revenues, receipts, and other security. (1) The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the same may be payable and may be secured by a mortgage and deed of trust or trust indenture conveying as security for such bonds all or any part of the property of the authority from which the revenues or receipts so pledged may be derived.

(2) The resolution under which the bonds are authorized to be issued and any such mortgage and deed of trust or trust indenture may contain any agreements and provisions respecting the operation, maintenance, and insurance of the property covered by the mortgage and deed of trust or trust indenture, the use of the revenues and receipts subject to such mortgage and deed of trust or trust indenture, the creation and maintenance of special funds from such revenues and receipts, the rights, duties, and remedies of the parties to any such instrument, and the parties for the benefit of whom such instrument is made and the rights and remedies available in the event of default as the board shall deem advisable and which are not in conflict with this part. Each pledge, agreement, mortgage, and deed of trust or trust indenture made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid.

(3) In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust or trust indenture executed as security therefor, the rights of any holder of the bonds may be enforced by mandamus, the appointment of a receiver, or either of those remedies, and foreclosure of such mortgage and deed of trust or trust indenture, if provided for in the instrument, may be had.

(c) Execution. All bonds issued by the authority shall be signed by the chair of its board and attested by its secretary, and the seal of the authority shall be affixed thereto, and any interest coupons applicable to the bonds of the authority shall be signed by the chair of its board; provided, that a facsimile of the signature of one, but not both, of the officers may be printed or otherwise reproduced on any such bonds in lieu of his or her manually signing the same, a facsimile of the seal of the authority may be printed or otherwise reproduced on any such bonds in lieu of being manually affixed thereto, and a facsimile of the signature of the chair of the board may be printed or otherwise reproduced on any such interest coupons in lieu of his or her manually signing the same.

(d) General provisions respecting form, interest rate, maturities, sale, and negotiability of bonds. Any such bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and of such tenor and maturities, shall contain such provisions not inconsistent with this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board. Bonds of the authority may be sold at either public or private sale in such manner and at such price or prices and at such time or times as may be determined by the board to be most advantageous. The authority may pay all expenses, premiums, and commissions in connection with any financing done by it. All bonds, except bonds registered as to principal or as to both principal and interest, and any interest coupons applicable thereto issued by the authority shall be construed to be negotiable instruments although payable solely from a specified source.

(e) Nature of obligation and source of payment. All obligations created or assumed and all bonds issued or assumed by the authority shall be solely and exclusively an obligation of the authority and shall not create an obligation or debt of the state or of any county or of the city; provided that this sentence shall not be construed to release the original obligor from liability on any bond or other obligation assumed by the authority. Any bonds issued by the authority shall be limited or special obligations of the authority payable solely out of its revenues and receipts of the authority specified in the proceedings authorizing those bonds.

(f) Eligibility for investment. Bonds of the authority are hereby made legal investments for executors, administrators, trustees, and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary’s authority, and for savings banks and insurance companies organized under the laws of the state.



Section 45-41A-40.10 - Proceeds from sale of bond.

All moneys derived from the sale of any bonds issued by the authority shall be used solely for the purpose or purposes for which the same are authorized, including, but without limitation to, the use of bond proceeds to establish reserve funds as security for the payment of the principal of, and premium, if any, and interest on the bonds, and any costs and expenses incidental thereto. Such costs and expenses may include but shall not be limited to the fiscal, engineering, legal, and other expenses incurred in connection with the issuance of the bonds, and except in the case of refunding bonds, interest to accrue on such bonds for a period ending not later than two years from their date.



Section 45-41A-40.11 - Refunding bonds.

(a) Any bonds issued by the authority may from time to time be refunded by the issuance, by sale, or exchange, of refunding bonds payable from the same or different sources for the purpose of paying all or any part of the principal of the bonds to be refunded, any redemption premium required to be paid as a condition to the redemption prior to maturity of any such bonds that are to be so redeemed in connection with such refunding, any accrued and unpaid interest on the bonds to be refunded, any interest to accrue on each bond to be refunded to the date on which it is to be paid, whether at maturity or by redemption prior to maturity, and the expenses incurred in connection with refunding; provided, that unless duly called for redemption pursuant to provisions contained therein, the holders of any such bonds then outstanding and proposed to be refunded shall not be compelled without their consent to surrender their outstanding bonds for such refunding. Any refunding bonds may be sold by the authority at public or private sale at such price or prices as may be determined by its board to be most advantageous, or may be exchanged for the bonds or other obligations to be refunded. Any such refunding bonds may be executed and delivered by the authority at any time and from time to time, shall be in such form and denominations and have such tenor and maturities, shall contain such provisions not inconsistent with this part, and shall bear such rate or rates of interest, payable and evidenced in such manner, as may be provided by resolution of its board.

(b) Any refunding bonds issued by the authority shall be issued and may be secured in accordance with Section 45-41A-40.09.



Section 45-41A-40.12 - Notice of bond resolution.

(a) Upon the adoption by the board of the authority of any resolution providing for the issuance of bonds, such authority, in its discretion, may cause to be published once a week for two consecutive weeks, in a newspaper published or having a general circulation in the city, a notice in substantially the following form, the blanks being properly filled in, at the end of which shall be printed the name and title of either the chair or secretary of such authority: "The Opelika Downtown Development Authority, a public corporation under the laws of the State of Alabama, on the _____ day of _____, authorized the issuance of $_____ principal amount of bonds of the public corporation for purposes authorized in the act of the Legislature of Alabama under which the public corporation was organized. Any action or proceeding questioning the validity of the bonds, or the pledge and the mortgage and deed of trust or trust indenture to secure the same, or the proceedings authorizing the same, must be commenced within 30 days after the first publication of this notice." A newspaper shall be deemed to be published in the city, within the meaning of this section, if its principal editorial office is located in the city.

(b) Any action or proceeding in any court to set aside or question the proceedings for the issuance of the bonds referred to in the notice or to contest the validity of any such bonds, or the validity of any pledge and mortgage and deed of trust or trust indenture made therefor, must be commenced within 30 days after the first publication of such notice. After the expiration of the period no right of action or defense questioning or attacking the validity of the proceedings or of the bonds or the pledge or mortgage and deed of trust or trust indenture shall be asserted, nor shall the validity of the proceedings, bonds, pledge, mortgage, and deed of trust or trust indenture be open to question in any court on any ground whatsoever except in an action commenced within such period.



Section 45-41A-40.13 - Exemption from taxation.

The authority formed under this part, the property and income of the authority, whether used by it or leased to others, all bonds issued by the authority, whether used by it or leased to others, all bonds issued by the authority, the income from such bonds or from any other sources, the interest and other profits from such bonds enuring to and received by the holders thereof, conveyances by and to the authority and leases, mortgages, and deeds of trust by and to the authority shall be exempt from all taxation in the state.

The authority shall not be obligated to pay any fees, taxes, or costs to the Judge of Probate of Lee County in connection with its incorporation or with any amendment to its certificate of incorporation or otherwise or to any judge of probate of any county in connection with the recording by it of any document or otherwise, the authority being hereby exempted from the payment of any such fees, taxes, and costs. No license or excise tax may be imposed by any authority with respect to the privilege of engaging in any of the activities authorized by this part, provided, however, that nothing contained in this section shall be construed to exempt the property of the authority from any ad valorem taxes levied by the State of Alabama or exempt the authority from sales and use taxes levied by the state but this proviso shall only apply to such taxes levied by the state and shall not apply to such taxes levied by any county, municipality, or other political subdivision.



Section 45-41A-40.14 - Liability of city.

The city shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the city within the meaning of any constitutional or statutory provision whatsoever.



Section 45-41A-40.15 - Exemption from usury and interest laws.

The authority shall be exempt from the laws of the State of Alabama governing usury or prescribing or limiting interest rates, including, but without limitation to, Chapter 8 of Title 8, as it may at any time be amended.



Section 45-41A-40.16 - Exemption from competitive bid laws.

The authority and all contracts made by it shall be exempt from the laws of the State of Alabama requiring competitive bids for any contract to be entered into by municipalities or public corporations authorized by them, including, but without limitation to, Article 3, commencing with Section 41-16-50, of Chapter 16 of Title 41, as it may at any time be amended.



Section 45-41A-40.17 - Freedom of the authority from state supervision and control.

This part is intended to aid the state through the furtherance of the purposes of this part by providing an appropriate and independent instrumentality of the state with full and adequate powers to fulfill its functions. Except as expressly provided in this part, no proceeding, notice, or approval shall be required for the incorporation of the authority or the amendment of its certificate of incorporation, the issuance of any bonds, the execution of any mortgage and deed of trust or trust indenture, or the exercise of any other of its powers by the authority. Neither a public hearing nor the consent of the State Department of Finance shall be a prerequisite to the issuance of bonds by the authority. The authority shall hold a public hearing before approving or obligating the expenditure of any tax revenues received by the authority from the city, any county, the state, or federal governments. Such notice shall be advertised in a newspaper of general circulation in Lee County, Alabama, and the notice shall be published not less than seven days prior to the hearing.



Section 45-41A-40.18 - Earnings of the authority.

The authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event a board shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the city.



Section 45-41A-40.19 - Dissolution of corporation.

At any time when the authority has no bonds or other obligations outstanding, its board may adopt a resolution, which shall be duly entered upon its minutes, declaring that the authority shall be dissolved. Upon filing for record a certified copy of the resolution in the office of the Judge of Probate of Lee County, the authority shall thereupon stand dissolved and in the event it owned any property at the time of its dissolution, the title to all its properties shall thereupon pass to the city.



Section 45-41A-40.20 - Existence of authority to prevent subsequent incorporation.

The existence of the authority incorporated under this part shall prevent the subsequent incorporation hereunder of another authority pursuant to authority granted by this part.



Section 45-41A-40.21 - Power of eminent domain.

The authority is hereby granted the power of eminent domain and may exercise such power for the purpose of obtaining real property or any interest therein for any project it undertakes in the manner provided by law for the exercise of the power of eminent domain by municipalities.



Section 45-41A-40.22 - Loans, sales, grants, etc., of money, property, etc., to the authority by counties, municipalities, etc.

For the purpose of effecting the revitalization and redevelopment of the central business district of the city, any county, municipality, or other political subdivision, public corporation, agency, or instrumentality of this state, upon such terms and with or without consideration, may as it may determine, do all of the following:

(1) Lend or donate money to or perform services for the benefit of the authority.

(2) Donate, sell, convey, transfer, lease, or grant to the authority, without the necessity of authorization at any election of qualified voters, any property of any kind, any interest therein, and any franchise.

(3) Do any and all things, whether or not specifically authorized in this part and not otherwise prohibited by law, that are necessary or convenient in connection with aiding and cooperating with the authority in its efforts to revitalize and redevelop the central business district of the city.



Section 45-41A-40.23 - Provisions cumulative.

The provisions of this part are cumulative and shall not be deemed to repeal existing laws, except to the extent such laws are clearly inconsistent with this part.






Part 2 - Law Enforcement.

Section 45-41A-41 - Short title; adoption of procedures.

(a) This part shall be known and may be cited as the Opelika Red Light Safety Act.

(b) The City of Opelika, Alabama, by ordinance, may adopt the procedures set out in this part.



Section 45-41A-41.01 - Legislative findings.

The Legislature finds and declares the following:

(1) Accident data establishes that vehicles running red lights have been and are a dangerous problem in Opelika, Alabama.

(2) Studies have found that automated traffic camera enforcement in a municipal area is a highly accurate method for detecting red light violations and is very effective in reducing the number of red light violations and decreasing the number of traffic accidents, deaths, and injuries.

(3) Current Alabama law provides that failing to stop and remain stopped at a traffic-control signal which is emitting a steady red signal is a criminal misdemeanor. Under Alabama law one who commits such a misdemeanor is subject to prosecution only if the misdemeanor was witnessed by either a duly empowered police officer or other witness who makes a verified complaint to a sworn magistrate.

(4) Many jurisdictions have adopted laws that allow use of automated photographic traffic enforcement, and the Legislature finds that it should adopt legislation implementing a program for automated photographic enforcement of traffic signal violations; which the Legislature finds is consistent with this part.

(5) By allowing a program for use of automated traffic signal enforcement by the City of Opelika, the Legislature hopes to both decrease the rate of traffic signal violations and learn more about the effectiveness and fairness involved in the use of the automated systems.



Section 45-41A-41.02 - Definitions.

As used in this part, the following terms shall have the following meanings:

(1) CITY. The City of Opelika, Alabama.

(2) CIVIL FINE. The monetary amount assessed by the city pursuant to this part for an adjudication of civil liability for a traffic signal violation, including municipal court costs associated with the infraction.

(3) CIVIL VIOLATION. There is hereby created a noncriminal category of law called a civil violation created and existing for the sole purpose of carrying out the terms of this part. The penalty for a civil violation shall be the payment of a civil fine, the enforceability of which shall be accomplished through civil action. The prosecution of a civil violation created hereby shall carry reduced evidentiary requirements and burden of proof as set out in Section 45-41A-41.05, and in no event shall an adjudication of liability for a civil violation be punishable by a criminal fine or imprisonment.

(4) OWNER. The owner of a motor vehicle as shown on the motor vehicle registration records of the Alabama Department of Revenue or the analogous department or agency of another state or country. The term shall not include a motor vehicle rental or leasing company when a motor vehicle registered by the company is rented or leased to another person under a rental or lease agreement with the company, in which event owner shall mean the person to whom the vehicle is rented or leased; nor shall the term include motor vehicles displaying dealer license plates, in which event owner shall mean the person to whom the vehicle is assigned for use; nor shall the term include the owner of any stolen motor vehicle, in which event owner shall mean the person who is guilty of stealing the motor vehicle.

(5) PHOTOGRAPHIC TRAFFIC SIGNAL ENFORCEMENT SYSTEM. A camera system which is designed and installed to work in conjunction with an electrically operated traffic-control device using vehicle sensors synchronized to automatically record, either by conventional film or digital imaging, sequenced photographs or full motion video of the rear of a motor vehicle while proceeding through a signalized intersection.

(6) TRAFFIC-CONTROL SIGNAL. Any device, whether manually, electrically, or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed as defined in Section 32-1-1.1. The device shall be capable of producing at least two recorded images, at least one of which is capable of clearly depicting the license plate of a motor vehicle that is not operated in compliance with the instructions of the traffic-control signal.

(7) TRAFFIC SIGNAL VIOLATION. Any violation of Section 32-5A-31, 32-5A-32, or 32-5A-35, or any combination thereof, wherein a vehicle proceeds into a signalized intersection at a time while the traffic-control signal for that vehicle’s lane of travel is emitting a steady red signal. A traffic signal violation shall be a civil violation as defined in this part.

(8) TRAINED TECHNICIAN. A sworn law enforcement officer employed by the city, who alternatively:

a. Is a professional engineer in the field of civil engineering.

b. Has received instruction and training in the proper use of the photographic traffic signal enforcement system to be used by the city by the city's traffic engineer or his or her designee.

c. Has been trained by the vendor installing the equipment.



Section 45-41A-41.03 - Utilization of photographic traffic signal enforcement system.

(a) The city is empowered to utilize a photographic traffic signal enforcement system to detect and record traffic signal violations, to issue notices of civil violations by mail, and to prosecute civil violations for the recorded traffic signal violations which may occur within the corporate limits of the city as provided in this part. A civil fine assessed under this part shall not exceed one hundred dollars ($100), and municipal court costs shall be assessed only in contested cases in the same manner and in the same amounts prescribed for a municipal criminal traffic-control device violation prosecuted as a misdemeanor under Sections 32-5A-31, 32-5A-32, and 32-5A-35, or any combination thereof. An additional fee of ten dollars ($10) shall be collected in connection with notices issued under this part. Court costs collected pursuant to this part shall be distributed in the same manner as prescribed by law for the distribution of municipal court costs for misdemeanor violations. An additional fee of ten dollars ($10) shall be collected by the Opelika Municipal Court in connection with notices issued under this part to be paid to the Alabama Criminal Justice Information Center and deposited in the State Treasury as compensation for record keeping and transaction processing with respect to violation notices issued under this part.

(b) The city shall cause a sign to be posted at each of a minimum of five roadway entry points to the city to provide motorists with notice that photographic traffic signal enforcement systems are in use. The sign shall comply with this requirement if it states substantially the following: "AUTOMATED CAMERAS USED IN RED LIGHT ENFORCEMENT," or if it otherwise gives sufficient notice.

(c) Prior to operating a photographic traffic signal enforcement system, the city shall make a public announcement and conduct a public awareness campaign of the use of a photographic traffic signal enforcement system a minimum of 30 days before using the devices. The city may place photographic traffic signal enforcement systems at locations without notice of the specific location, may change locations without public notice, and may install and move as needed decoy devices designed to resemble photographic traffic signal enforcement systems.

(d) The city shall post a sign or signs at each intersection at which a device is located informing motorists that a photographic traffic signal enforcement system is in operation at the intersection.



Section 45-41A-41.04 - Notice of violation.

(a) Prior to imposing a civil penalty under this part, the city shall first mail via first class United States mail a notice of violation to the owner of the motor vehicle which is recorded by the photographic traffic signal enforcement system while committing a traffic signal violation. The notice shall be sent not later than the 30th day after the date the traffic signal violation is recorded to:

(1) The owner's address as shown on the registration records of the Alabama Department of Revenue.

(2) If the vehicle is registered in another state or country, to the owner's address as shown on the motor vehicle registration records of the department or agency of the other state or country analogous to the Alabama Department of Revenue.

(b) A notice of violation issued under this part shall contain the following:

(1) A description of the violation alleged.

(2) The date, time, and location of the violation.

(3) A copy of recorded images of the vehicle involved in the violation.

(4) The amount of the civil penalty to be imposed for the violation.

(5) The date by which the civil penalty must be paid.

(6) A statement that the person named in the notice of violation may pay the civil penalty in lieu of appearing at an administrative adjudication hearing.

(7) Information that informs the person named in the notice of violation:

a. Of the right to contest the imposition of the civil penalty in an administrative adjudication.

b. Of the manner and time in which to contest the imposition of the civil penalty.

c. That failure to pay the civil penalty or to contest liability is an admission of liability.

(8) A statement that a recorded image is evidence in a proceeding for the imposition of a civil penalty.

(9) A statement that failure to pay the civil penalty within the time allowed shall result in the imposition of a late penalty not exceeding twenty-five dollars ($25) for each month after the issuance of the order imposing the civil penalty.

(10) Any other information deemed necessary by the department or the city.

(c) A notice of violation under this part is presumed to have been received on the 10th day after the date the notice of violation is placed in the United States mail.

(d) The civil penalty imposed shall be paid within 30 days of the 10th day after the date the notice of violation is mailed.

(e)(1) It shall be within the discretion of the trained technician to determine which of the recorded traffic signal violations are prosecuted based upon the quality and legibility of the recorded image. In lieu of issuing a notice of violation, the city may mail a warning notice to the owner.

(2) Under no circumstances shall the salary or other compensation of the trained technician be related to the number of notices of violation issued or amount of fines collected.



Section 45-41A-41.05 - Power and jurisdiction of municipal court; contesting liability; fines and costs; affirmative defenses.

(a) The Opelika Municipal Court is vested with the power and jurisdiction to hear and adjudicate the civil violations provided for in this part, and to issue orders imposing the civil fines and costs set out in this part.

(b) A person who receives a violation may contest the imposition of the civil fine by submitting a request for a hearing on the adjudication of the civil violation, in writing, within 15 days of the 10th day after the date the notice of violation is mailed. Upon receipt of a timely request, the city shall notify the person of the date and time of the adjudicative hearing.

(c) Failure to pay a civil penalty or to contest liability in a timely manner is an admission of liability in the full amount of the civil fine assessed in the notice of violation.

(d) The civil fine and court costs shall not be assessed if, after a hearing, the Opelika municipal judge enters a finding of no liability.

(e) If an adjudicative hearing is requested, the city shall have the burden of proving the traffic signal violation by a preponderance of the evidence. The reliability of the photographic traffic signal enforcement system used to produce the recorded image of the violation may be attested to by affidavit of a trained technician. An affidavit of a trained technician that alleges a violation based on an inspection of the pertinent recorded image is admissible in a proceeding under this part and is evidence of the facts contained in the affidavit.

(f) The notice of violation, the recorded and reproduced images of the traffic signal violation, regardless of the media on which they are recorded, accompanied by a certification of authenticity of a trained technician, and evidence of ownership of a vehicle as shown by copies or summaries of official records shall be admissible into evidence without foundation unless the municipal court finds there is an indication of untrustworthiness, in which case the city shall be given a reasonable opportunity to lay an evidentiary foundation.

(g) All other matters of evidence and procedure not specifically addressed in this part shall be subject to the rules of evidence and the rules of procedure as they apply in the small claims courts of this state, except that on any appeal to Lee County Circuit Court for trial de novo the evidence and procedures shall be as for any civil case in the circuit court except as otherwise provided in this part.

(h) A person who is found liable for the civil violation after an adjudicative hearing or who requests an adjudicative hearing and thereafter fails to appear at the time and place of the hearing is liable for court costs and fees set out herein in addition to the amount of the civil fine assessed for the violation. A person who is found liable for a civil violation after an adjudicative hearing shall pay the civil fine and costs within 10 days of the hearing.

(i) Whenever payment of a civil fine is owed to the city, the amount of the civil fine as set by ordinance may not be increased, decreased, or remitted by the municipal court, and the liability may be satisfied only by payment.

(j) It shall be an affirmative defense to the imposition of civil liability under this part, to be proven by a preponderance of the evidence, that:

(1) The traffic-control signal was not in proper position and sufficiently visible to an ordinarily observant person.

(2) The operator of the motor vehicle was acting in compliance with the lawful order or direction of a police officer.

(3) The operator of the motor vehicle violated the instructions of the traffic-control signal so as to yield the right-of-way to an immediately approaching authorized emergency vehicle.

(4) The motor vehicle was being operated as an authorized emergency vehicle under Sections 32-5A-7 and 32-5-213, and that the operator was acting in compliance with those chapters.

(5) The motor vehicle was stolen or being operated by a person other than the owner of the vehicle without the effective consent of the owner.

(6) The license plate depicted in the recorded image of the violation was a stolen plate and being displayed on a motor vehicle other than the motor vehicle for which the plate had been issued.

(7) The presence of ice, snow, unusual amounts of rain, or other unusually hazardous road conditions existed that would make compliance with this part more dangerous under the circumstances than noncompliance.

(8) The person who received the notice of violation was not the owner of the motor vehicle at the time of the violation.

(k) To demonstrate that at the time of the violation the motor vehicle was a stolen vehicle or the license plate displayed on the motor vehicle was a stolen plate, the owner must submit proof acceptable to the hearing officer that the theft of the vehicle or license plate, prior to the time of the violation, had been timely reported to the appropriate law enforcement agency.

(l) Notwithstanding anything in this part to the contrary, a person who fails to pay the amount of a civil fine or to contest liability in a timely manner is entitled to an adjudicative hearing on the violation if:

(1) The person files an affidavit with the hearing officer stating the date on which the person received the notice of violation that was mailed to the person, if not received by the 10th day after same is mailed as set out in subsection (a) of Section 45-41A-41.04.

(2) Within the 15 days of the date of actual receipt, the person requests an administrative adjudicative hearing.



Section 45-41A-41.06 - Order of municipal court; judicial review.

(a) Following an adjudicative hearing, the municipal court judge shall issue an order stating:

(1) Whether the person charged with the civil violation is liable for the violation.

(2) If charged with a civil violation the amount of the civil fine assessed against the person, along with the fees and costs of court provided for herein.

(b) The orders issued under this section may be filed in the office of the Judge of Probate of Lee County, Alabama, and shall operate as a judicial lien in the same manner and with the same weight and effect as any other civil judgment filed therein.

(c) A person who is found liable after an adjudicative hearing may appeal that finding of civil liability to the Circuit Court of Lee County, Alabama, by filing a notice of appeal with the clerk of the municipal court. The notice of appeal must be filed not later than the 14th day after the date on which the municipal court judge entered the finding of civil liability. The filing of a notice of appeal shall stay the enforcement of the civil fine penalty. An appeal shall be determined by the circuit court by trial de novo.



Section 45-41A-41.07 - Appellate review.

The circuit court hearing an appeal shall use the procedures that apply to criminal convictions in municipal court with the following qualifications:

(1) The proceedings shall retain their civil nature on appeal with the circuit court applying the preponderance of the evidence standard.

(2) If the person is adjudicated by the circuit court to be responsible for payment of the civil fine, circuit court costs shall be owed by the person adjudicated responsible, with 100 percent of those court costs retained by the circuit court. Court costs in the circuit court shall be calculated as are court costs for criminal appeals from the municipal court, and in the event the circuit court finds the person appealing to not be responsible, no municipal court costs shall be owed to the city.

(3) Regardless of the civil nature of the proceedings, the circuit court, in its discretion and for its administrative convenience, may assign case numbers as for criminal appeals and place the appeals on criminal dockets in the same manner as criminal appeals from municipal court.

(4) The circuit court shall sit as trier of both fact and law in the civil proceedings in the circuit court.

(5) The city shall be responsible for providing an attorney to represent the city and to prosecute the civil proceedings in the circuit court.



Section 45-41A-41.08 - Identifying owner of vehicle.

In the event the evidence produced by a photographic traffic signal enforcement system does not produce an image of the license plate with sufficient clarity for a trained technician to determine the identity of the owner, and if the identity cannot otherwise be reliably established, then no notice of violation may be issued pursuant to this part. If, however, a notice of violation is issued, to the degree constitutionally allowed, those issues related to the identity of the vehicle or its owner shall affect the weight to be accorded the evidence and shall not affect its admissibility.



Section 45-41A-41.09 - Late fees; record of civil violations.

The city may provide by ordinance that late fees not exceeding twenty-five dollars ($25) per month for each month after the issuance of the order imposing the civil fine shall attach to untimely paid civil fines that are authorized in this part. No person may be arrested or incarcerated for nonpayment of a civil fine or late fee. No record of an adjudication of civil violation made under this part shall be listed, entered, or reported on any criminal record or driving record, whether the record is maintained by the city or an outside agency. An adjudication of civil violation provided for in this part shall not be considered a conviction for any purpose, shall not be used to increase or enhance punishment for any subsequent offense of a criminal nature, shall not be considered a moving violation, and shall not be used by any insurance company to determine or affect premiums or rates. The fact that a person is held liable or responsible for a civil fine for a red light violation shall not be used as evidence that the person was guilty of negligence or other culpable conduct, and any evidence in other proceedings if it is or becomes admissible under the rules of evidence applicable therein.











